Title 1 - STATE AFFAIRS AND GOVERNMENT

Chapter 01 - State Sovereignty and Jurisdiction

§ 1-1-1 Territorial extent of sovereignty and jurisdiction--Cessions to United States.

1-1-1. Territorial extent of sovereignty and jurisdiction--Cessions to United States. The sovereignty and jurisdiction of this state extend to all territory within its established boundaries except as to such places wherein jurisdiction is expressly ceded to the United States by the State Constitution, or wherein jurisdiction has been heretofore or may be hereafter ceded to the United States, with the consent of the people of this state, expressed by their Legislature and the consent of the United States.

Source: SDC 1939, § 55.0101.



§ 1-1-1.1 Retrocession of jurisdiction over federal enclaves--Indian lands excluded--Filing of documents.

1-1-1.1. Retrocession of jurisdiction over federal enclaves--Indian lands excluded--Filing of documents. By appropriate executive order, the Governor may accept on behalf of the state, retrocession of full or partial jurisdiction, criminal or civil, over any roads, highways, or other lands in federal enclaves excluding Indian reservations and federal enclaves outside the boundaries of an Indian reservation established for Indian use, within the state where such retrocession has been offered by appropriate federal authority. Documents concerning such action shall be filed in the Office of the Secretary of State and in the office of the register of deeds of the county wherein such lands are located.

Source: SL 1975, ch 63.



§ 1-1-2 Federal jurisdiction over previously acquired land--Prior grants confirmed--Reserved jurisdiction to serve process.

1-1-2. Federal jurisdiction over previously acquired land--Prior grants confirmed--Reserved jurisdiction to serve process. Jurisdiction of the lands and their appurtenances which have been or may be acquired by the United States through donations from this state or other states or private persons or which may have been acquired by exchange, purchase, or condemnation by the United States for use of the Battle Mountain Sanitarium reserve in Fall River County; Fish Lake in Aurora County; Wind Cave National Park; the Badlands National Monument or park, and for other public purposes of the United States is hereby ceded to the United States and all such prior grants or donations of this state are hereby confirmed; provided however, that all civil or criminal process, issued under the authority of this state or any officer thereof, may be executed on such lands and in the buildings which may be located thereon in the same manner as if jurisdiction had not been ceded.

Source: SDC 1939, § 55.0107.



§ 1-1-2.1 Concurrent federal and state jurisdiction over crimes on national park, memorial, and monument lands.

1-1-2.1. Concurrent federal and state jurisdiction over crimes on national park, memorial, and monument lands. Concurrent jurisdiction over crimes and offenses under the laws of the State of South Dakota is hereby ceded to the United States over and within all the territory dedicated to national park, national memorial, and national monument purposes included in the tracts of land in South Dakota designated as:

(1) Mount Rushmore National Memorial;

(2) Badlands National Park;

(3) Wind Cave National Park;

(4) Jewel Cave National Monument.
Source: SL 1980, ch 8, § 1.



§ 1-1-2.2 Vesting and duration of concurrent jurisdiction.

1-1-2.2. Vesting and duration of concurrent jurisdiction. The concurrent jurisdiction ceded by § 1-1-2.1 shall be vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to park purposes.

Source: SL 1980, ch 8, § 2.



§ 1-1-2.3 Acceptance of retrocession of exclusive federal jurisdiction.

1-1-2.3. Acceptance of retrocession of exclusive federal jurisdiction. The consent of the state is hereby given to the retrocession of exclusive jurisdiction by the United States over lands owned by the United States within the boundaries of Badlands National Park. The Governor may accept retrocession of jurisdiction for the state.

Source: SL 1980, ch 8, § 3.



§ 1-1-2.4 Memoranda of agreement.

1-1-2.4. Memoranda of agreement. Upon the establishment of concurrent jurisdiction, the appropriate county sheriffs with the approval of the appropriate state's attorneys will develop memoranda of agreement with the park superintendents of the national park service areas in South Dakota.

Source: SL 1980, ch 8, § 4.



§ 1-1-2.5 Concurrent federal jurisdiction--Federal Prison Camp.

1-1-2.5. Concurrent federal jurisdiction--Federal Prison Camp. Pursuant to § 1-1-1, the people of this State, as expressed by their Legislature, hereby grants, to the United States, concurrent jurisdiction over those lands in Yankton County, South Dakota, known as the Federal Prison Camp. This grant of concurrent jurisdiction shall continue only so long as the United States owns and occupies such lands for such purposes and does not constitute a waiver of any state or local jurisdiction that the state or any local government may choose to exercise concurrently with federal jurisdiction.

Source: SL 1998, ch 4, § 1.



§ 1-1-3 Consent to land acquisition by United States--Acreage limit.

1-1-3. Consent to land acquisition by United States--Acreage limit. The people of this state by their Legislature consent to the purchase or condemnation, by the United States, in the manner prescribed by law, of any tract of land within this state owned by any natural person or private corporation, required by the United States for any public building, public work, or other public purpose; provided that in the case of public buildings such tract shall not exceed ten acres in extent.

Source: SDC 1939, § 55.0102.



§ 1-1-4 Jurisdiction of federally acquired land--Tax exemption.

1-1-4. Jurisdiction of federally acquired land--Tax exemption. Jurisdiction is ceded to the United States over any tract of land acquired under the provisions of § 1-1-3 to continue only so long as the United States shall own and occupy such tract. During that time the same shall be exempt from all taxes, assessments, and other charges levied or imposed under authority of the state.

Source: SDC 1939, § 55.0102.



§ 1-1-5 Service of process on federally acquired land.

1-1-5. Service of process on federally acquired land. The consent and jurisdiction mentioned in §§ 1-1-3 and 1-1-4 are given and ceded upon the express condition that all civil and criminal process, issued from the courts of this state, may be served and executed in and upon any tract of land so acquired by the United States, in the same manner and by the same officers as if such purchase or condemnation had not been made, except insofar as such process may affect the real or personal property of the United States.

Source: SDC 1939, § 55.0102.



§ 1-1-6 Consent to federal land acquisitions for conservation purposes--Reserved jurisdiction.

1-1-6. Consent to federal land acquisitions for conservation purposes--Reserved jurisdiction. The consent of the State of South Dakota is hereby given to the acquisition by the United States by purchase, gift, or condemnation with adequate compensation, of such lands in South Dakota as in the opinion of the federal government may be needed for the establishment of national forests, the production of timber, the preserving of the navigability of navigable streams, or to prevent soil erosion, provided that the jurisdiction of South Dakota, both civil and criminal, over persons upon such lands shall not be affected or changed by their permanent reservation and administration for the purposes herein referred to, except so far as the punishment of offenses against the United States is concerned, the intent and meaning of this section being that the State of South Dakota shall not by reason of such reservation and administration lose its jurisdiction nor the inhabitants thereof their rights and privileges as citizens, or be absolved for their duties as citizens of the state; and provided, that the State of South Dakota shall retain a concurrent jurisdiction with the United States in and over such lands so far that civil process in all cases and such criminal process as may issue under the authority of the State of South Dakota against any person charged with the commission of any crime within or without said jurisdiction may be executed thereon in like manner as if this statute did not exist.

Source: SDC 1939, § 55.0103.



§ 1-1-7 Appraisal and sale of county land to United States for conservation purposes.

1-1-7. Appraisal and sale of county land to United States for conservation purposes. If any land in county ownership is desired by the United States for any of the purposes referred to in § 1-1-6, the commissioners of the county in which said land is situated may determine and appraise its value, and may submit a copy of said appraisal to the proper agency or officer of the United States. If the willingness of the United States to pay such appraised value is expressed by appropriate action of the authorized agency or officer, the said lands may be advertised and offered for sale in the manner provided by law; and if no acceptable and satisfactory bid in excess of said appraised value is received, the county commissioners may and they are authorized to sell said lands to the United States upon payment of the appraised and agreed value thereof.

Source: SDC 1939, § 55.0103.



§ 1-1-8 Legislative power over federally acquired lands.

1-1-8. Legislative power over federally acquired lands. Power is hereby conferred upon the Congress of the United States to pass such laws and to make or provide for the making of such rules and regulations of both civil and criminal nature and provide punishment therefor, as in its judgment may be necessary for the administration, control, and protection of such lands as may from time to time be acquired by the United States under the provisions of §§ 1-1-6 and 1-1-7.

Source: SDC 1939, § 55.0103.



§ 1-1-9 Map of federal acquisitions to be filed--Recording of evidence of title.

1-1-9. Map of federal acquisitions to be filed--Recording of evidence of title. A map of any land acquired by the United States, under the provisions of this chapter, shall be filed and recorded in the Office of the Secretary of State and the evidence of the United States' title shall be recorded in the county wherein the land is situated as in other cases relating to the transfer of real property.

Source: SDC 1939, § 55.0104.



§ 1-1-10 Land entry authorized to survey boundaries--Consent required to enter mine--Damage to property.

1-1-10. Land entry authorized to survey boundaries--Consent required to enter mine--Damage to property. For the purpose of making surveys required by or essential to the effect of any acts of the United States Congress or of the Legislature of this state or for the determination of boundaries of real estate, any of the duly authorized officers or agents of the United States or of this state, or any engineer or land surveyor duly qualified or registered under the laws of this state, and the persons necessarily and lawfully employed in making any such survey may enter upon lands within the boundaries of this state for such purposes, but this section shall not be construed as authorizing any unnecessary interference with private rights. Nothing in this section shall be construed to permit any person to enter any shaft, tunnel, stope, or underground workings of any individual person engaged in mining for precious metals without consent of the owner or person in possession of such shaft, tunnel, stope, or underground working.

Nothing herein contained shall exempt any person from payment of actual damages done by him while upon such land.

Source: SDC 1939, § 55.0105.



§ 1-1-11 Repealed.

1-1-11. Repealed by SL 2006, ch 130, § 1.



§ 1-1-12 Indian country--Assumption of jurisdiction.

1-1-12. Indian country--Assumption of jurisdiction. In accordance with the provisions of 67 Statutes at Large, page 589, Public Law 280, and as Indian country is defined by 18 U.S.C., § 1151, the provisions of chapter 106 of the Session Laws of the State of South Dakota for 1901, as amended, or any law to the contrary, notwithstanding, the State of South Dakota assumes and accepts jurisdiction of all criminal and civil causes of action arising in Indian country under the provisions of §§ 1-1-12 to 1-1-16, inclusive, as hereinafter set forth.

Source: SL 1957, ch 319, § 1; SDC Supp 1960, § 65.0805.



§ 1-1-13 Tribal referendum on jurisdiction of Indian lands--Notice of result to county commissioners--Failure to take referendum.

1-1-13. Tribal referendum on jurisdiction of Indian lands--Notice of result to county commissioners--Failure to take referendum. No assumption of civil or criminal jurisdiction shall become effective under the provisions of §§ 1-1-12 to 1-1-16, inclusive, until the tribal council of a tribe over which state jurisdiction is to be taken, shall have considered a referendum in which all persons eligible to vote at elections held for the purposes of electing officers of such tribe, shall have been given an opportunity to approve or disapprove such assumption of jurisdiction. A majority of the persons so voting in such a referendum must cast affirmative votes in favor thereof before such approval shall be given, and the tribal council shall then notify the board of county commissioners of the counties concerned as to the results of such referendum. Provided, however, that if the tribe has failed to take action as above prescribed, within one year from and after October first, 1957, it shall be deemed that the referendum has been dispensed with and that the tribe has consented to and does approve the assumption of jurisdiction herein provided, and that the county or counties concerned may then proceed as set forth in § 1-1-14.

Source: SL 1957, ch 319, § 5; SDC Supp 1960, § 65.0809.



§ 1-1-14 Resolution of county commissioners assuming jurisdiction--Contract for federal reimbursement of costs.

1-1-14. Resolution of county commissioners assuming jurisdiction--Contract for federal reimbursement of costs. Jurisdiction shall not be deemed assumed or accepted by this state in any county of South Dakota unless and until a resolution assuming and accepting the same is adopted by the board of county commissioners of any county containing Indian country. Prior to the adoption of such a resolution, the county commissioners shall negotiate and contract with the federal Bureau of Indian Affairs of the United States Department of Interior for reimbursement of any authorized and appropriated federal funds for the added costs to any county in connection with the assumption of said jurisdiction. The rates or terms of any such contract shall so far as possible be on the basis of and take into consideration the untaxed Indian lands and the proportion such land bears to the total land area of said respective counties and the proportion the law enforcement costs bear to the total government costs of said respective counties.

Source: SL 1957, ch 319, § 4; SDC Supp 1960, § 65.0808.



§ 1-1-15 Prosecution of criminal offenses on Indian lands.

1-1-15. Prosecution of criminal offenses on Indian lands. All criminal offenses occurring on Indian lands within such counties shall be dealt with and proceeded against in like manner as if they had occurred on other lands within such respective counties.

Source: SL 1957, ch 319, § 2; SDC Supp 1960, § 65.0806.



§ 1-1-16 Indian hunting, trapping and fishing rights preserved.

1-1-16. Indian hunting, trapping and fishing rights preserved. Nothing in §§ 1-1-12 to 1-1-15, inclusive, shall deprive any enrolled member of said tribe of any right, privilege, or immunity afforded under federal treaty, agreement, or statute with respect to hunting, trapping, or fishing or the control, licensing, or regulation thereof.

Source: SL 1957, ch 319, § 3; SDC Supp 1960, § 65.0807.



§ 1-1-17 Highways in Indian lands--Acceptance of jurisdiction.

1-1-17. Highways in Indian lands--Acceptance of jurisdiction. The United States of America having ceded to the State of South Dakota concurrent police jurisdiction excepting the ten major crimes as defined by 18 U.S.C., § 1153, unless automobile accidents are involved, over all public highways or portions thereof, including rights-of-way, located within the State of South Dakota:

(1) Which are established through any Indian reservation or through any lands which have been allotted in severalty to any individual Indian, under any laws or treaties, but which have not been conveyed to the allottee with full power of alienation; and

(2) Which were established or which are maintained by the joint participation of the United States and the State of South Dakota.
The State of South Dakota hereby accepts such jurisdiction.

Source: SL 1959, ch 144, §§ 1, 2; SDC Supp 1960, § 65.0810.



§ 1-1-18 Indian country--Assumption of jurisdiction.

1-1-18. Indian country--Assumption of jurisdiction. The State of South Dakota, in accordance with the provisions of 67 Statutes at Large, page 589 (Public Law 280), hereby assumes and accepts jurisdiction of all criminal offenses and civil causes of action arising in the Indian country located within this state, as Indian country is defined by 18 U.S.C., § 1151, and obligates and binds this state to the assumption thereof, the provisions of chapter 106 of the Session Laws of the State of South Dakota for 1901, as amended, or any other law of this state to the contrary, notwithstanding.

Source: SL 1961, ch 464, § 1.



§ 1-1-19 Negotiation and acceptance of federal reimbursement of costs of jurisdiction.

1-1-19. Negotiation and acceptance of federal reimbursement of costs of jurisdiction. The county commissioners of those counties of this state in which there is located Indian country as affected by §§ 1-1-18 to 1-1-21, inclusive, and the Governor may accept grants-in-aid, and negotiate, and contract with the federal Bureau of Indian Affairs of the United States Department of Interior for reimbursement of any authorized and appropriated federal funds for the added costs to such counties and this state in connection with such assumption of jurisdiction.

Source: SL 1961, ch 464, § 2; SL 1985, ch 33, § 8.



§ 1-1-20 Provisional repeal of prior assumption of jurisdiction of Indian lands.

1-1-20. Provisional repeal of prior assumption of jurisdiction of Indian lands. Subject to the provisions of §§ 1-1-21, §§ 1-1-12 to 1-1-17, inclusive, are hereby repealed.

Source: SL 1961, ch 464, § 3.



§ 1-1-21 Governor's proclamation required for assumption of jurisdiction.

1-1-21. Governor's proclamation required for assumption of jurisdiction. Except as to criminal offenses and civil causes of action arising on any highways, as the term is defined in chapter 31-1, the jurisdiction provided for in § 1-1-18 shall not be deemed assumed or accepted by this state, and §§ 1-1-18 and 1-1-20 shall not be considered in effect, unless and until the Governor of the State of South Dakota, if satisfied that the United States of America has made proper provision for the reimbursement to this state and its counties for the added costs in connection with the assumption of said jurisdiction, has issued his proper proclamation duly filed with the secretary of state declaring the said jurisdiction to be assumed and accepted.

Source: SL 1961, ch 464, § 4.



§ 1-1-22 Law defined.

1-1-22. Law defined. Law is a rule of property and of conduct prescribed by the sovereign power.

Source: SDC 1939, § 65.0101.



§ 1-1-23 Expressions of sovereign will.

1-1-23. Expressions of sovereign will. The will of the sovereign power is expressed:

(1) By the Constitution of the United States;

(2) By treaties made under the authority of the United States;

(3) By statutes enacted by the Congress of the United States;

(4) By the Constitution of this state;

(5) By statutes enacted by the Legislature;

(6) By statutes enacted by vote of the voters;

(7) By the ordinances of authorized subordinate bodies;

(8) Rules of practice and procedure prescribed by courts or adopted by departments, commissions, boards, officers of the state, or its subdivisions pursuant to authority so to do.
Source: SDC 1939, § 65.0102; SL 1985, ch 15, § 5.



§ 1-1-24 Common law and law merchant applied--Evidence of common law.

1-1-24. Common law and law merchant applied--Evidence of common law. The evidence of the common law, including the law merchant, is found in the decisions of the tribunals.

In this state the rules of the common law, including the rules of the law merchant, are in force, except where they conflict with the will of the sovereign power, expressed in the manner stated in § 1-1-23.

Source: SDC 1939, § 65.0103.



§ 1-1-25 When order or judgment of tribal court may be recognized in state courts.

1-1-25. When order or judgment of tribal court may be recognized in state courts. No order or judgment of a tribal court in the State of South Dakota may be recognized as a matter of comity in the state courts of South Dakota, except under the following terms and conditions:

(1) Before a state court may consider recognizing a tribal court order or judgment the party seeking recognition shall establish by clear and convincing evidence that:

(a) The tribal court had jurisdiction over both the subject matter and the parties;

(b) The order or judgment was not fraudulently obtained;

(c) The order or judgment was obtained by a process that assures the requisites of an impartial administration of justice including but not limited to due notice and a hearing;

(d) The order or judgment complies with the laws, ordinances and regulations of the jurisdiction from which it was obtained; and

(e) The order or judgment does not contravene the public policy of the State of South Dakota.

(2) If a court is satisfied that all of the foregoing conditions exist, the court may recognize the tribal court order or judgment in any of the following circumstances:

(a) In any child custody or domestic relations case; or

(b) In any case in which the jurisdiction issuing the order or judgment also grants comity to orders and judgments of the South Dakota courts; or

(c) In other cases if exceptional circumstances warrant it; or

(d) Any order required or authorized to be recognized pursuant to 25 U.S.C., § 1911(d) or 25 U.S.C., § 1919.
Source: SL 1986, ch 6, § 1.



§ 1-1-26 Acceptance by state agencies or higher education facilities of matricula consular card as identification.

1-1-26. Acceptance by state agencies or higher education facilities of matricula consular card as identification. No state agency, state supported university, or postsecondary technical institute may accept a matricula consular card or substantially similar document issued by the Mexican Consulate as proof of identification for any purpose.

Source: SL 2004, ch 3, § 1.



§ 1-1-27 Legislature to authorize state or state agency transfer of title of real property to the federal government.

1-1-27. Legislature to authorize state or state agency transfer of title of real property to the federal government. Neither the State of South Dakota nor any of its state agencies may transfer title to any real property in this state to the federal government or any federal agency unless the Legislature has granted its explicit authorization by prior legislation.

Source: SL 2004, ch 4, § 1.



§ 1-1-28 Exception to application of provisions of § 1-1-27.

1-1-28. Exception to application of provisions of § 1-1-27. The provisions of § 1-1-27 do not apply:

(1) If the transfer is the result of an eminent domain proceeding; or

(2) If the transfer is a sale negotiated under threat of an eminent domain proceeding or under circumstances in which acquisition of the property by an eminent domain proceeding would be justified; or

(3) If the transfer involves less than forty acres of unimproved land or less than five hundred thousand dollars worth of improved real estate; or

(4) If the transfer involves the trade of tracts of land of substantially equal value between the state government or any of its entities and the federal government or any of its entities.
Source: SL 2004, ch 4, § 2.






Chapter 01A - Unconstitutional Official Actions

§ 1-1A-1 Unconstitutional state actions void.

1-1A-1. Unconstitutional state actions void. It is the public policy of the State of South Dakota that every statute, rule, regulation, executive order, and office policy of the State of South Dakota enacted, promulgated, issued, or established in contradiction to the provisions of the United States Constitution, and so judicially determined by a final judgment rendered by the South Dakota Supreme Court, the federal district court for the State of South Dakota, the United States Court of Appeals for the eighth circuit, or the United States Supreme Court, is void within the jurisdiction of the State of South Dakota.

Source: SL 1979, ch 4, § 1.



§ 1-1A-2 Enforcement of unconstitutional policies prohibited.

1-1A-2. Enforcement of unconstitutional policies prohibited. No person may enforce any statute, rule, regulation, executive order, or office policy that is in violation of § 1-1A-1.

Source: SL 1979, ch 4, § 3.



§ 1-1A-3 State officers to protect constitutional rights.

1-1A-3. State officers to protect constitutional rights. Every state officer is directed to utilize the full force and authority of his office to resist the intrusion of such unlawful provisions and to protect the constitutional rights of the State of South Dakota and its individual citizens from the encroachments of such provisions.

Source: SL 1979, ch 4, § 2.






Chapter 02 - State Boundary Adjustments

§ 1-2-1 Commissioners to negotiate boundaries authorized--Compacts dependent on ratification.

1-2-1. Commissioners to negotiate boundaries authorized--Compacts dependent on ratification. The Governor of South Dakota may appoint commissioners to represent the State of South Dakota on joint commissions composed of commissioners representing boundary states, to be constituted by the states for the purpose of negotiating and entering into agreements or compacts between the states to establish the boundaries between the states. Any compact made on behalf of the states is not binding or obligatory upon either state, unless it has been ratified by the Legislatures of the compacting states and approved by the Congress of the United States.

Source: SL 1957, ch 316, § 1; SDC Supp 1960, § 55.5601; SL 1988, ch 2, § 1.



§ 1-2-2 Meeting with commissioners of other participatory state--Report--Disbandment.

1-2-2. Meeting with commissioners of other participatory state--Report--Disbandment. Upon appointment of commissioners by the Governor, the commissioners shall proceed immediately to meet with the commissioners for the other participatory state for the purpose of negotiating the compact referred to in § 1-2-1. The commission shall disband upon completion of its business and submission of a report to the Governor.

Source: SL 1957, ch 316, § 2; SDC Supp 1960, § 55.5602; SL 1988, ch 2, § 2.



§ 1-2-3 to 1-2-7. Repealed.

1-2-3 to 1-2-7. Repealed by SL 1988, ch 2, §§ 3 to 7.



§ 1-2-8 Ratification and approval--Text.

1-2-8. Ratification and approval--Text. Ratification and approval is hereby given to the South Dakota-Nebraska boundary compact as signed at the city of Lincoln in the state of Nebraska on the twenty-fourth day of February 1989 by the duly authorized commissioners of the state of South Dakota and of the state of Nebraska which South Dakota-Nebraska boundary compact is in full as follows:
SOUTH DAKOTA-NEBRASKA BOUNDARY COMPACT

WHEREAS, the Missouri River has constituted the territorial boundary between the state of Nebraska and the state of South Dakota common to Dakota County, Nebraska, and Union County, South Dakota; and,

WHEREAS, by the forces of nature and construction, operation and maintenance efforts by agencies of the federal government, the flow of the Missouri River has changed its course, and the main channel of the river has changed its position in many areas along the boundary between said counties of the states; and,

WHEREAS, disputes between the state of Nebraska and the state of South Dakota, their political and governmental subdivisions, citizens and other persons have arisen with respect to the location of the true boundary between said counties of the states; and,

WHEREAS, there has for many years existed as between said counties of the states, a question as to the true and correct boundary line between them; and,

WHEREAS, in some areas land is taxed or may be taxed by governmental bodies in both states and in other areas land may be untaxed by governmental bodies in either state; and,

WHEREAS, at times courts have found some land as located in Nebraska and at other times the courts have found the same land as located in South Dakota; and,

WHEREAS, the Missouri River is now relatively stabilized by work done under the direction and supervision of the United States Army Corps of Engineers, and a boundary based upon the present main channel of the Missouri River would be, if the works are properly maintained, as near as can be anticipated at this time, fixed and permanent; and,

WHEREAS, it is to the best interest of the states of Nebraska and South Dakota, their political and governmental subdivisions and their citizens, to determine a new and compromise boundary between said counties of the states, to avoid litigation and multiple exercises of sovereignty and jurisdiction, to encourage the optimum beneficial use of the river, its facilities and its waters, and to remove all causes of controversy between said states with respect to the boundary between said counties of the states; and,

WHEREAS, the states by entering into an agreement for a new boundary are not recognizing and do not desire to recognize the former compact boundary established between them by their legislative actions and the consent of the Congress in 1905; and,

WHEREAS, because of the numerous natural cutoffs over the years and the construction and stabilization work by the Corps of Engineers, which included the dredging of channels and construction of dikes and revetments, thus moving the river around and across islands, bar areas, and lands, as between the states, neither of them recognizes any presumption that the river has moved gradually into the present designed channel location; and,

WHEREAS, the states recognize that the Corps of Engineers' activities have caused tracts of land formerly on one side of the river to be isolated on the other side, and the states recognize there may have been many natural cutoffs of the Missouri River prior to the stabilization work by the Corps of Engineers; and,

WHEREAS, as to lands along or in proximity to the Missouri River, the states desire not to disturb private titles or claims which may have been established by individuals by recognizing or locating any specific areas as belonging to or being within one state or the other; instead the states desire to leave any questions of private titles to the parties involved; and,

WHEREAS, the terms of this compact shall be binding upon the states, their political and governmental subdivisions and officers and agents thereof; and,

WHEREAS, the parties recognize that the present main channel of the Missouri River as it exists within the designed channel stabilized by the Corps of Engineers is or may be different from a line parallel and equidistant from the present banks of the Missouri River; and,

WHEREAS, the states of Nebraska and South Dakota have agreed upon the terms and provisions of a compact to establish the boundary between said counties of the states.

To these ends, duly appointed commissioners for the state of Nebraska and the state of South Dakota jointly convened on February 24, 1989, in Lincoln, Nebraska, and have resolved to conclude a compact, following enactment by their respective legislative bodies and with consent of the Congress of the United States, and have agreed upon the following Articles:
ARTICLE I. Findings and Purposes

(a) The state of Nebraska and the state of South Dakota find that there have been actual and potential disputes, controversies, criminal proceedings and litigation arising or which may arise out of the location of the boundary line between Dakota County, Nebraska, and Union County, South Dakota; that the Missouri River constituting the boundary between said counties of the states has changed its course from time to time, and that the United States Army Corps of Engineers has established a designed channel of the river for navigation and other purposes, which is described and shown in the survey referred to in Article II.

(b) It is the principal purpose of the states in executing this compact to establish an identifiable compromise boundary between said counties of the states for the entire distance thereof as of the effective date of this compact without interfering with or otherwise affecting private rights or titles to property, and the states declare that further compelling purposes of this compact are: (1) to create a friendly and harmonious interstate relationship; (2) to avoid multiple exercise of sovereignty and jurisdiction including matters of taxation, judicial and police powers and exercise of administrative authority; (3) to encourage settlement and disposition of pending litigation and criminal proceedings and avoid or minimize future disputes and litigations; (4) to promote economic and political stability; (5) to encourage the optimum mutual beneficial use of the Missouri River, its waters and its facilities; (6) to establish a forum for settlement of future disputes; (7) to place the boundary in a new or reestablished location which can be identified or located; and (8) to express the intent and policy of the states that the common boundary between said counties be established within the confines of the Missouri River and both states shall continue to have access to and use of the waters of the river.
ARTICLE II. Establishment of Boundary

(a) The permanent compromise boundary line between said counties of the states shall be fixed at the centerline of the designed channel of the Missouri River (the westerly channel adjacent to Section 5, Township 29 North, Range 7 East of the 6th P.M. shall be considered the main channel). The state of Nebraska and the state of South Dakota by the ratification of this document agree to accurately describe the centerline of the design channel by reference to permanent monuments which shall be placed at locations which are easily accessible and safe from destruction. The Nebraska State Surveyors Office and a representative from South Dakota shall jointly supervise and approve placement of the monuments and the location of the compact boundary. Upon completion, the maps and record of the survey shall be incorporated herein and made a part hereof by reference. Said maps shall be placed on file with the secretaries of state of South Dakota and Nebraska. The approval of contracts and all necessary costs for the accurate survey and placement of proper monuments shall be shared equally between the states of South Dakota and Nebraska.

(b) This centerline of the channel of the Missouri River as described on said survey shall hereinafter be referred to as the "compromise boundary."
ARTICLE III. Relinquishment of Sovereignty

On the effective date of this compact, the state of South Dakota hereby relinquishes to the state of Nebraska all sovereignty over lands lying on the Nebraska side of said compromise boundary and the state of Nebraska hereby relinquishes to the state of South Dakota all sovereignty over lands lying on the South Dakota side of the compromise boundary.

Nothing in this compact shall be deemed or construed to affect any litigation pending in the courts of either of the states concerning title to any of the lands, sovereignty over which is relinquished by the state of South Dakota to the state of Nebraska or by the state of Nebraska to the state of South Dakota and any matter concerning the title to lands, sovereignty over which is relinquished by either state to the other, may be continued in the courts of the state where pending until a final determination thereof.
ARTICLE V. Public Records

(a) On and following the effective date of this compact, the public record of real estate titles, mortgages and other liens in the state of Nebraska to any lands, the sovereignty over which is relinquished by the state of Nebraska to the state of South Dakota, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of Nebraska, by the courts of the state of South Dakota.

(b) On and following the effective date of this compact, the public record of real estate titles, mortgages and other liens in the state of South Dakota to any lands, the sovereignty over which is relinquished by the state of South Dakota to the state of Nebraska, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of South Dakota, by the courts of the state of Nebraska.

(c) As to lands, the sovereignty over which is relinquished, on the effective date of this compact the recording officials of each state including the counties thereof shall accept for filing documents of title using legal descriptions derived from the land descriptions of the other state. The acceptance of such documents for filing shall have no bearing upon the legal effect or sufficiency thereof.
ARTICLE VI. Taxes

(a) Taxes for the calendar year of the effective date of this compact which are lawfully imposed by either Nebraska or South Dakota may be levied and collected by such state or its authorized governmental subdivisions and agencies on land, subsequent jurisdiction over which is relinquished by the taxing state to the other, and any liens or other rights accrued or accruing, including the right of collection, shall be fully recognized and the county treasurers of the said counties or other taxing authorities affected shall act as agents in carrying out the provisions of this Article; provided, that all liens or other rights arising out of the imposition of taxes, accrued or accruing as aforesaid, shall be claimed or asserted within five years after this compact becomes effective and if not so claimed or asserted shall be forever barred.

(b) The lands, sovereignty over which is relinquished by the state of South Dakota to the state of Nebraska, shall not thereafter be subject to the imposition of taxes in the state of South Dakota from and after the calendar year of the effective date of this compact. The lands, sovereignty over which is relinquished by the state of Nebraska to the state of South Dakota, shall not thereafter be subject to the imposition of taxes in the state of Nebraska from and after the calendar year of the effective date of this compact.
ARTICLE VII. Private Rights

(a) This compact shall not deprive any riparian owner of such riparian owner's rights based upon riparian law and the establishment of the compromise boundary between said counties of the states shall not in any way be deemed to change or affect the boundary line or riparian owners along the Missouri River as between such owners. The establishment of the compromise boundary shall not operate to limit such riparian owner's rights to accretions across such compromise boundary.

(b) No private individual or entity claiming title to lands along the Missouri River, over which sovereignty is relinquished by this compact, shall be prejudiced by the relinquishment of such sovereignty and any claims or possessory rights necessary to establish adverse possession shall not be terminated or limited by the fact that the jurisdiction over such lands may have been transferred by the compact. Neither state will assert any claim of title to abandoned beds of the Missouri River, lands along the Missouri River, or the bed of the Missouri River based upon any doctrine of state ownership of the beds or abandoned beds of navigable waters, as against any land owners or claimants claiming interest in real estate arising out of titles, muniments of title, or exercises of jurisdiction of or from the other state, which titles or muniments of title commenced prior to the effective date of this compact.
ARTICLE VIII. Readjustment of Boundary by Negotiation

If at any time after the effective date of this compact, the Missouri River shall move or be moved by natural means or otherwise so that the flow thereof at any point along the course forming the boundary between the states occurs entirely within one of the states, each state at the request of the other, agrees to enter into and conduct negotiations in good faith for the purpose of readjusting the boundary at the place or places where such movement occurred consistent with the intent, policy and purpose hereof that the boundary will be placed within the Missouri River.
ARTICLE IX. Effective Date

(a) This compact shall become effective when ratified by the legislature of the state of Nebraska and the legislature of the state of South Dakota and approved by the Congress of the United States.

(b) As of the effective date of this compact, the state of Nebraska and the state of South Dakota shall relinquish sovereignty over the lands described herein and shall assume and accept sovereignty over such lands ceded to them as herein provided.

(c) In the event this compact is not approved by the legislature of each state on or before July, 1990, and approved by the Congress of the United States within three years from the date hereof, this compact shall be inoperative and for all purposes shall be void.
ARTICLE X. Enforcement

Nothing in this compact shall be construed to limit or prevent either state from instituting or maintaining any action or proceeding, legal or equitable, in any court having jurisdiction, for the protection of any right under this compact or the enforcement of any of its provisions.

Source: SL 1989, ch 4, § 1.



§ 1-2-9 Effective date of compact--Notice of ratification.

1-2-9. Effective date of compact--Notice of ratification. The compact is not binding or obligatory upon any of the contracting parties unless and until it has been ratified by the legislature of each state and approved by the Congress of the United States. The Governor of South Dakota shall give notice of the ratification and approval of the compact by the South Dakota Legislature to the Governor of the state of Nebraska and to the President of the United States.

Source: SL 1989, ch 4, § 2.






Chapter 03 - Congressional Districts

§ 1-3-1 State constitutes one district.

1-3-1. State constitutes one district. Pursuant to the 1991 congressional reapportionment, the State of South Dakota, in its entirety, constitutes one congressional district.

Source: SDC 1939, § 55.0301; SL 1965, ch 227, § 1; SL 1971, ch 2, § 1; SL 1981, ch 1; SL 1991, ch 1, § 1.



§ 1-3-2 Repealed.

1-3-2. Repealed by SL 1991, ch 1, § 2.






Chapter 04 - Tribal Relations [Repealed and Transferred]

§ 1-4-1 Transferred.

1-4-1. Transferred to § 1-54-3 by SL 2011, ch 1 (Ex. Ord. 11-1), § 80, eff. Apr. 12, 2011.



§ 1-4-1.1 Repealed.

1-4-1.1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 81, eff. Apr. 12, 2011.



§ 1-4-2.1 , 1-4-3. Repealed.

1-4-2.1, 1-4-3. Repealed by SL 1995, ch 320 (Ex Ord 95-4), § 17.



§ 1-4-4 Transferred.

1-4-4. Transferred to § 1-52-12 by SL 2009, ch 1, § 2.



§ 1-4-5 Repealed.

1-4-5. Repealed by SL 1971, ch 23, § 2.



§ 1-4-6 Repealed.

1-4-6. Repealed by SL 1982, ch 16, § 1.



§ 1-4-7 Repealed.

1-4-7. Repealed by SL 1995, ch 320 (Ex Ord 95-4), § 18.



§ 1-4-8 to 1-4-12. Repealed.

1-4-8 to 1-4-12. Repealed by SL 1988, ch 3, §§ 1 to 4.



§ 1-4-13 Repealed.

1-4-13. Repealed by SL 1989, ch 30, § 1.



§ 1-4-14 to 1-4-22. Repealed.

1-4-14 to 1-4-22. Repealed by SL 1988, ch 4, §§ 1 to 9.



§ 1-4-23 Repealed.

1-4-23. Repealed by SL 1982, ch 16, § 2.



§ 1-4-24 Repealed.

1-4-24. Repealed by SL 1988, ch 4, § 10.



§ 1-4-25 , 1-4-26. Transferred.

1-4-25, 1-4-26. Transferred to §§ 1-54-4, 1-54-5 by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 82, 83, eff. Apr. 12, 2011.






Chapter 05 - Time and Dates

§ 1-5-1 Holidays enumerated.

1-5-1. Holidays enumerated. The first day of every week, known as Sunday; the first day of January, commonly known as New Year's Day; the third Monday in January, commonly known as Martin Luther King, Jr. Day; the third Monday in February, the anniversary of the birthdays of Lincoln and Washington; the last Monday of May, commonly known as Memorial Day; the fourth day of July, commonly known as Independence Day; the first Monday in September, commonly known as Labor Day; the second Monday in October, commonly known as Native Americans' Day; the eleventh day of November, known as Veterans' Day; the fourth Thursday in November, commonly known as Thanksgiving Day; and the twenty-fifth day of December, commonly known as Christmas Day; and every day appointed by the President of the United States, or by the Governor of this state for a public fast, thanksgiving, or holiday shall be observed in this state as a legal holiday.

If the fourth day of July, the first day of January, the eleventh day of November, or the twenty-fifth day of December falls upon a Sunday, the Monday following is a legal holiday and shall be so observed; and if any such day falls upon a Saturday, the preceding Friday is a legal holiday and shall be so observed.

Source: SDC 1939, §§ 65.0404; SL 1941, ch 373; SL 1951, ch 470; SL 1953, ch 487, § 1; SL 1957, ch 498; SL 1971, ch 4; SL 1972, ch 5; SL 1974, ch 5; SL 1981, ch 2; SL 1983, ch 1, § 1; SL 1986, ch 7; SL 1990, ch 7, § 1.



§ 1-5-1.1 Martin Luther King, Jr. Day established.

1-5-1.1. Martin Luther King, Jr. Day established. The third Monday in January, to be known as Martin Luther King, Jr. Day shall be observed in this state as a legal holiday. Martin Luther King, Jr. Day is dedicated to the remembrance of Dr. Martin Luther King, Jr. and to the observance and appreciation of the various ethnic minorities who have contributed so much to the state and nation.

Source: SL 1986, ch 5; SL 1989, ch 5; SL 1990, ch 7, § 3.



§ 1-5-1.2 Native Americans' Day established.

1-5-1.2. Native Americans' Day established. The second Monday in October, to be known as Native Americans' Day, shall be observed in this state as a legal holiday. Native Americans' Day is dedicated to the remembrance of the great Native American leaders who contributed so much to the history of our state.

Source: SL 1990, ch 7, § 2.



§ 1-5-1.3 South Dakota Statehood Day established.

1-5-1.3. South Dakota Statehood Day established. The second day of November, to be known as South Dakota Statehood Day, shall be observed in this state as a working holiday. South Dakota Statehood Day is dedicated to the remembrance of the anniversary of South Dakota's admittance into the union on November 2, 1889. This day will be to reflect on the history and the heritage of the state.

Source: SL 2001, ch 6, § 1.



§ 1-5-2 Business and official acts permitted on holidays.

1-5-2. Business and official acts permitted on holidays. Any public or private business may be transacted or legal process or notices of any kind may be served or published on any of said days or next succeeding days designated herein as holidays, excepting Sundays, provided, that for good cause, a judge in whose court an action has been or is about to be brought, may endorse upon any process or notice permission to serve the same on Sunday, and if so endorsed, service thereof on Sunday shall be valid.

Source: SDC 1939, § 65.0404; SL 1941, ch 373; SL 1951, ch 470; SL 1953, ch 487, § 1; SL 1957, ch 498.



§ 1-5-3 Past transactions on holidays validated.

1-5-3. Past transactions on holidays validated. Any public or private business heretofore transacted or legal notice published upon any holiday except Sunday is hereby validated and declared to be of the same force and effect as if such business had been transacted or such publication made upon a business or secular day.

Source: SDC 1939, § 65.0301.



§ 1-5-4 Acts performed on day after holiday.

1-5-4. Acts performed on day after holiday. Whenever any act of a secular nature, other than a work of necessity or mercy, is appointed by law or contract to be performed upon a particular day, which day falls upon a holiday, such act may be performed upon the next business day, with the same effect as if it had been performed upon the day appointed.

Source: SDC 1939, § 65.0405.



§ 1-5-5 Repealed.

1-5-5. Repealed by SL 2003, ch 5, § 1.



§ 1-5-6 , 1-5-7. Rejected.

1-5-6, 1-5-7. Rejected by referendum.



§ 1-5-8 Little Big Horn Recognition Day.

1-5-8. Little Big Horn Recognition Day. The twenty-fifth day of June, to be known as Little Big Horn Recognition Day, shall be observed in this state as a working holiday. Little Big Horn Recognition Day is dedicated to the remembrance and recognition of the battle of Little Big Horn.

Source: SL 1994, ch 2, § 1.



§ 1-5-9 Wounded Knee Day.

1-5-9. Wounded Knee Day. The twenty-ninth day of December, to be known as Wounded Knee Day of Reflection, shall be observed in this state as a working holiday. Wounded Knee Day is dedicated to the remembrance of and reflection on the massacre that occurred at Wounded Knee.

Source: SL 1994, ch 2, § 2.



§ 1-5-10 Arbor Day.

1-5-10. Arbor Day. The last Friday in April of each year shall be set apart and established as "Arbor Day," or tree planting day, to promote and encourage the planting of trees in South Dakota. On this day and throughout the week, schools, civic organizations, communities, and all citizens and groups are urged to seriously consider the contribution of trees to the beauty and economic welfare of the state. Citizens are further encouraged to plant a tree and to properly care for the trees, shrubs, and other woody plants that provide many benefits to our citizens.

Source: SL 1998, ch 6, § 1.



§ 1-5-11 Bill of Rights Day.

1-5-11. Bill of Rights Day. The fifteenth day of December, to be known as Bill of Rights Day, shall be observed in this state as a working holiday. Bill of Rights Day is dedicated to remembrance of and reflection on the ratification of the first ten amendments to the United States Constitution and their significance for all Americans.

Source: SL 1998, ch 5, § 1.



§ 1-5-12 Joe Foss Day.

1-5-12. Joe Foss Day. The seventeenth day of April, to be known as Joe Foss Day, shall be observed in this state as a working holiday. Joe Foss Day is dedicated to the remembrance and recognition of South Dakota's favorite son and war hero, Governor Joe Foss.

Source: SL 2004, ch 5, § 1.



§ 1-5-13 POW/MIA Recognition Day.

1-5-13. POW/MIA Recognition Day. The third Friday of September, to be known as POW/MIA Recognition Day, shall be observed in this state as a working holiday. POW/MIA Recognition Day is dedicated to the remembrance and recognition of the sacrifices endured by those members of the Armed Forces of the United States who were held as prisoners of war or remain as missing in action.

Source: SL 2013, ch 1, § 1.



§ 1-5-14 Purple Heart Recognition Day.

1-5-14. Purple Heart Recognition Day. The seventh day of August, to be known as Purple Heart Recognition Day, shall be observed in this state as a working holiday. Purple Heart Recognition Day is dedicated to the remembrance and recognition of those members of the armed forces of the United States who have earned the Purple Heart Medal for wounds received in combat.

Source: SL 2013, ch 2, § 1.



§ 1-5-15 Welcome Home Vietnam Veterans Day.

1-5-15. Welcome Home Vietnam Veterans Day. The thirtieth day of March, to be known as Welcome Home Vietnam Veterans Day, shall be observed in this state as a working holiday. Welcome Home Vietnam Veterans Day is dedicated to the remembrance and recognition of the service and sacrifice rendered by our nation's veterans of the Vietnam War.

Source: SL 2013, ch 3, § 1.



§ 1-5-16 Day of the American Cowboy.

1-5-16. Day of the American Cowboy. The fourth Saturday of July shall be known as Day of the American Cowboy. Day of the American Cowboy is dedicated to the protection, preservation, and promotion of the cowboy and Western heritage of the State of South Dakota, and honoring cowboys and cowgirls for their enduring contribution to the courageous, pioneering spirit of America. In keeping with the hard-riding work ethic of cowboys, the Day of the American Cowboy is a working holiday.

Source: SL 2014, ch 3, § 1.






Chapter 06 - State Emblems

§ 1-6-1 State seal adopted--Reproductions.

1-6-1. State seal adopted--Reproductions. There is hereby adopted as the official colored seal of the State of South Dakota, a reproduction of the seal, described in article XXI, section 1 of the Constitution of the State of South Dakota, and made in conformity therewith but whose proportions and colored detail are set out specifically in accord with an original painting of the great seal produced by John G. Moisan of Fort Pierre and shall be the basis for all reproductions of the great seal of the State of South Dakota.

Source: SL 1961, ch 291, § 1; SL 1987, ch 2, § 1.



§ 1-6-2 Design of seal and coat of arms.

1-6-2. Design of seal and coat of arms. The design of the colored seal of the State of South Dakota shall be as follows: An inner circle, whose diameter shall be five-sevenths of the diameter of the outer circle of any seal produced in conformity herewith; within which inner circle shall appear; in the left foreground on the left bank of a river, a rust-colored smelting furnace from which grey smoke spirals upward and adjacent to which on the left are a rust-colored hoist house and mill, and to the left a grey dump; these three structures being set in a yellow field and above and back of a light green grove on the left bank of the river. In the left background is a series of three ranges of hills, the nearer range being a darker green than the said grove, the intermediate range of a blue-green and the higher range of a blue-black coloration.

In the right foreground is a farmer with black hat, red shirt, navy-blue trousers and black boots, holding a black and silver breaking plow, drawn by a matched team of brown horses with a black harness. In the right background and above the horses in a pasture of grey-green, a herd of rust-colored cattle graze in front of a field of yellow-brown corn, part in shock and part in cut rows to the rear and above which are blue and purple hills forming a low background and receding into the distance. Between the right and left foregrounds and backgrounds is a light-blue river merging in the distance into a sky-blue and cloudless sky. Moving upstream on the river is a white steamboat with a single black funnel from which grey smoke spirals upward. Green shrubbery appears on the near bank of the river, in the left foreground and on the right bank of the river near the pasture is a yellow field. The farmer is turning black-brown furrows which reach across the circle and in his foreground is a field of brown-green-yellow.

Near the upper edge of the inner circle at the top on a golden quarter circle which is one-fifth in width the distance between the innermost and the outermost circles that compose the seal, shall appear in black, the state motto: "Under God the People Rule." This innermost circle is circumscribed by a golden band one-fourth as wide as the above-described quarter circle, which inner border, shall be circumscribed by a deep blue circle four and one-half times as wide as the above quarter circle, on which in golden letters one-third its width, in height, shall appear at the top the words, "State of South Dakota." In the lower half of the deep blue circle shall appear in words of equal height "Great" and "Seal" between which shall be the numerals "1889." Between the above-stated names and on either side shall appear a golden star one-half in size the width of the deep blue circle. Circumscribing this deep blue circle shall be a band of gold of the same width as of the inner golden band.

Outside of this outer golden band shall be a serrated or saw-toothed edge of small triangles whose base shall be of the same width as the above quarter circle.

Source: SL 1961, ch 291, § 1.



§ 1-6-3 Preservation of original seal.

1-6-3. Preservation of original seal. The original seal as produced by Richard Cropp of Mitchell shall be kept in a container sealed against sunlight and housed in a location to be determined by the secretary of state.

Source: SL 1961, ch 291, § 2; SL 1987, ch 2, § 2.



§ 1-6-3.1 Use of seal or facsimile without authorization prohibited--Violation as misdemeanor.

1-6-3.1. Use of seal or facsimile without authorization prohibited--Violation as misdemeanor. No person may reproduce, duplicate, or otherwise use the official seal of the State of South Dakota, or its facsimile, adopted and described in §§ 1-6-1 and 1-6-2 for any for-profit, commercial purpose without specific authorization from the secretary of state. A violation of this section is a Class 1 misdemeanor.

Source: SL 1986, ch 8, § 1; SL 1987, ch 3, § 1; SL 1988, ch 5, § 1; SL 2011, ch 3, § 1.



§ 1-6-3.2 Sale of seal facsimile without authorization prohibited--Violation as misdemeanor.

1-6-3.2. Sale of seal facsimile without authorization prohibited--Violation as misdemeanor. No person may sell or offer for sale a replica or facsimile of the official seal of the State of South Dakota, adopted and described in §§ 1-6-1 and 1-6-2, without the specific authorization from the secretary of state. A violation of this section is a Class 1 misdemeanor.

Source: SL 1986, ch 8, § 3; SL 1987, ch 3, § 2; SL 1988, ch 5, § 2; SL 2011, ch 3, § 2.



§ 1-6-3.3 Royalty for use of seal--Educational purposes excepted.

1-6-3.3. Royalty for use of seal--Educational purposes excepted. The secretary of state shall charge a royalty for the privilege of using the state seal. The secretary of state may not charge a royalty if the state seal is used for an educational purpose. All royalty fees collected pursuant to this chapter shall be deposited in the state general fund.

Source: SL 1986, ch 8, § 2; SL 1987, ch 3, § 3; SL 1988, ch 5, § 3; SL 2006, ch 2, § 1; SL 2011, ch 3, § 3.



§ 1-6-3.4 Repealed.

1-6-3.4. Repealed by SL 2011, ch 3, § 4.



§ 1-6-4 State flag--Description.

1-6-4. State flag--Description. The state flag or banner shall consist of a field of sky-blue one and two-thirds as long as it is wide. Centered on such field shall be the great seal of South Dakota made in conformity with the terms of the Constitution, which shall be four-ninths the width of the flag in diameter. The seal shall be on a white background with the seal outlined in dark blue or, in the alternative, shall be on a sky-blue background with the seal outlined in dark blue thereon. Surrounding the seal in gold shall be a serrated sun whose extreme width shall be five-ninths the width of the flag. The words "South Dakota" symmetrically arranged to conform to the circle of the sun and seal shall appear in gold letters one-eighteenth the width of the field above the sun and seal and the words "The Mount Rushmore State" in like-sized gold letters and in like arrangement shall appear below the sun and seal. Flags designed of such material as may be provident for outdoor use need have no fringe but flags for indoor and display usage shall have a golden fringe one-eighteenth the width of the flag on the three sides other than the hoist.

Source: SDC 1939, § 55.0108; SL 1939, ch 205; SL 1963, ch 419, § 1; SL 1992, ch 1, § 2.



§ 1-6-4.1 Official pledge to state flag--Not recited before pledge to United States flag.

1-6-4.1. Official pledge to state flag--Not recited before pledge to United States flag. The official pledge to the state flag is:

"I pledge loyalty and support to the flag and State of South Dakota, land of sunshine, land of infinite variety."

However, the pledge to the flag and to the state may not preempt, replace nor be recited before the pledge of allegiance to the flag of the United States.

Source: SL 1987, ch 4, §§ 1, 2.



§ 1-6-5 Existing flags remain official.

1-6-5. Existing flags remain official. All state flags made in conformity with state law prior to July 1, 1992, shall remain official state flags but the creation of a state flag from and after that date, other than in conformity with § 1-6-4, is prohibited.

Source: SDC 1939, § 55.0108 as added by SL 1963, ch 419, § 1; SL 1992, ch 1, § 3.



§ 1-6-6 Sale and loan of state flags--Revolving account.

1-6-6. Sale and loan of state flags--Revolving account. It shall be the duty of the Bureau of Administration to acquire, by purchase or otherwise, and to keep on hand at all times a sufficient quantity of the South Dakota state flags as specified in § 1-6-4, for distribution, loan, or sale, as it may determine, in order to meet the demand therefor from various public, semipublic and private organizations or persons. All funds from the sale of such flags shall be covered into, and there is hereby created within the state treasury, a revolving account known as the special state flag account, from which payments shall be made by the bureau for the purchase of state flags and their replacements as it may deem sufficient from time to time. Requests for the loan of such state flags shall be filled under such rules and regulations as the bureau may establish.

Source: SL 1963, ch 419, § 2; SL 1966, ch 171.



§ 1-6-7 State song.

1-6-7. State song. The song "Hail! South Dakota" having words and music written by Deecort Hammitt is adopted and established as the official state song of South Dakota. A copy of such composition is on file in the Office of the Secretary of State and the words of which are as follows:

Hail! South Dakota, the best state in the land,
Health, wealth and beauty, that's what makes her grand;

She has her Black Hills, and mines with gold so rare,
And with her scen'ry, no state can compare.

Come where the sun shines, and where life's worth your while,
You won't be here long, 'til you'll wear a smile;

No state's so healthy, and no folk quite so true,
To South Dakota. We all welcome you.

Hail! South Dakota, the state we love the best,
Land of our fathers, builders of the west;

Home of the Badlands, and Rushmore's ageless shrine,
Black Hills and prairies, farmland and sunshine.

(Hills, farms and prairies, blessed with bright sunshine).

Source: SL 1943, ch 268; SDC Supp 1960, § 55.0111.



§ 1-6-8 State animal.

1-6-8. State animal. The coyote is hereby designated as the state animal of South Dakota.

Source: SL 1949, ch 242; SDC Supp 1960, § 55.0113.



§ 1-6-9 State bird.

1-6-9. State bird. The ring-neck pheasant is hereby designated and adopted as the official state bird of the State of South Dakota.

Source: SL 1943, ch 272; SDC Supp 1960, § 55.0110.



§ 1-6-10 State floral emblem.

1-6-10. State floral emblem. The floral emblem of this state shall be the American pasque flower (pulsatilla hirsutissima) with the motto "I Lead."

Source: SDC 1939, § 55.0109.



§ 1-6-11 State tree.

1-6-11. State tree. The Black Hills Spruce, Picea Glauca Densata, being a tree native to the State of South Dakota and by its name definitely designating this state as its own and being a tree of noble attributes, is hereby named to be the state tree of South Dakota.

Source: SL 1947, ch 266; SDC Supp 1960, § 55.0112.



§ 1-6-12 State mineral stone and gemstone.

1-6-12. State mineral stone and gemstone. The mineral stone known as the rose quartz is hereby designated as the official state mineral stone of the State of South Dakota, and the Fairburn agate is hereby designated as the official state gemstone of the State of South Dakota.

Source: SL 1966, ch 175.



§ 1-6-13 State grass.

1-6-13. State grass. Western wheat grass (agropyron smithii) is hereby designated as the state grass for the State of South Dakota.

Source: SL 1970, ch 13.



§ 1-6-14 State insect.

1-6-14. State insect. The honey bee, Apis Mellifera L, is hereby designated as the official insect of the State of South Dakota.

Source: SL 1978, ch 5, § 1.



§ 1-6-15 State fish.

1-6-15. State fish. The walleye, stizostedion vitreum, is the official fish of the State of South Dakota.

Source: SL 1982, ch 5.



§ 1-6-15.1 State Fishing Museum.

1-6-15.1. State Fishing Museum. The Museum of Wildlife, Science, and Industry located in the city of Webster is designated as the site of the official State Fishing Museum for the State of South Dakota.

Source: SL 2004, ch 6, § 1.



§ 1-6-16 State drink.

1-6-16. State drink. Milk, lac vaccum, is hereby designated as the official drink of the State of South Dakota.

Source: SL 1986, ch 10.



§ 1-6-16.1 State fossil.

1-6-16.1. State fossil. Triceratops is hereby designated as the official fossil of the State of South Dakota.

Source: SL 1988, ch 6; SL 1989, ch 30, § 2.



§ 1-6-16.2 State jewelry.

1-6-16.2. State jewelry. It having been judicially determined that the name "Black Hills gold" can only be utilized for jewelry manufactured in the Black Hills of South Dakota, Black Hills gold is hereby designated as the official jewelry of the State of South Dakota.

Source: SL 1988, ch 7.



§ 1-6-16.3 State musical instrument.

1-6-16.3. State musical instrument. The fiddle is hereby designated as the official state musical instrument of the State of South Dakota.

Source: SL 1989, ch 6.



§ 1-6-16.4 State soil.

1-6-16.4. State soil. Houdek soil (fine-loamy, mixed, mesic typic argiustolls) is hereby designated as the official state soil of the State of South Dakota.

Source: SL 1990, ch 8.



§ 1-6-16.5 State nickname.

1-6-16.5. State nickname. "The Mount Rushmore State" is hereby designated as the official nickname of the State of South Dakota.

Source: SL 1992, ch 1, § 1.



§ 1-6-16.6 State Hall of Fame.

1-6-16.6. State Hall of Fame. The South Dakota Hall of Fame in Chamberlain is the official Hall of Fame of South Dakota.

Source: SL 1996, ch 3.



§ 1-6-16.7 State dessert.

1-6-16.7. State dessert. Kuchen is hereby designated as the official state dessert of South Dakota.

Source: SL 2000, ch 2, § 1.



§ 1-6-16.8 State sport.

1-6-16.8. State sport. Rodeo is hereby designated as the official sport of the State of South Dakota.

Source: SL 2003, ch 6, § 1.



§ 1-6-16.9 State bread.

1-6-16.9. State bread. Fry bread is hereby designated as the official state bread of South Dakota.

Source: SL 2005, ch 6, § 1.



§ 1-6-17 Minting and promotion of commemorative medallions, bullion pieces and jewelry--Metals produced out-of-state--Commemorative medallion jewelry.

1-6-17. Minting and promotion of commemorative medallions, bullion pieces and jewelry--Metals produced out-of-state--Commemorative medallion jewelry. The Bureau of Administration may contract or otherwise arrange for the minting and promotion of South Dakota commemorative medallions, bullion pieces, and commemorative medallion jewelry in amounts and sizes it considers appropriate. Commemorative medallions and bullion may be minted in or outside of South Dakota from South Dakota produced gold or silver or nonprecious metals. Commemorative medallions, bullion, and commemorative medallion jewelry may be minted from gold, silver, or nonprecious metals produced outside of South Dakota only in the event that South Dakota producers are unable to supply the required demand and then only for that period of time until South Dakota producers are again able to meet the demand. The bureau may also arrange for the production and marketing of commemorative medallion jewelry made of precious metals.

Source: SL 1986, ch 9, § 1; SL 1987, ch 3, § 4; SL 1988, ch 5, § 4; SL 1996, ch 4, § 1.



§ 1-6-18 Use of seal, commemorative medallion design or bullion piece design--Fee.

1-6-18. Use of seal, commemorative medallion design or bullion piece design--Fee. The Bureau of Administration may authorize the use of the great seal of the State of South Dakota, the commemorative medallion design, or the bullion piece design on commemorative medallions and bullion pieces and shall charge royalty fees for use of the same.

Source: SL 1986, ch 9, § 2; SL 1987, ch 3, § 5; SL 1988, ch 5, § 5.



§ 1-6-19 Distribution, marketing and sales of bullion pieces, commemorative medallions and commemorative medallion jewelry--Manufacture of jewelry for gifts.

1-6-19. Distribution, marketing and sales of bullion pieces, commemorative medallions and commemorative medallion jewelry--Manufacture of jewelry for gifts. The Bureau of Administration may sell bullion pieces or contract or otherwise arrange for the manufacture, distribution, marketing, and sales of South Dakota bullion pieces, commemorative medallions, or commemorative medallion jewelry items. The bureau may also arrange for the manufacture of jewelry with the bullion piece design, as requested by the Governor, to be given as gifts for promotional or official state purposes.

Source: SL 1986, ch 9, § 3; SL 1988, ch 5, § 6.



§ 1-6-20 Composition of medallions, bullion, and commemorative medallion jewelry.

1-6-20. Composition of medallions, bullion, and commemorative medallion jewelry. Medallions, bullion, and commemorative medallion jewelry shall be made exclusively from South Dakota produced .999 fine gold or silver except as provided in § 1-6-17.

Source: SL 1986, ch 9, § 4; SL 1988, ch 5, § 7.



§ 1-6-21 Production of medallions, bullion, or commemorative medallion jewelry by contracting mints--Violation as misdemeanor.

1-6-21. Production of medallions, bullion, or commemorative medallion jewelry by contracting mints--Violation as misdemeanor. Only mints which have contracted with the Bureau of Administration may produce the medallions, bullion or commemorative medallion jewelry. Any other production of such products is a Class 1 misdemeanor.

Source: SL 1986, ch 9, § 5; SL 1988, ch 5, § 8.



§ 1-6-22 Annual contests or other arrangements for design of medallions or bullion pieces--Prize--Copyright--Eligibility.

1-6-22. Annual contests or other arrangements for design of medallions or bullion pieces--Prize--Copyright--Eligibility. The bureau may conduct annual contests for or otherwise arrange for the artwork for the state medallions or bullion pieces and may award an annual prize of one thousand dollars for the selected artwork to be paid from dedicated royalty proceeds deposited in the commemorative medallion fund. For any design selected, the State of South Dakota shall retain exclusive rights and shall hold the copyright thereon. Only designs by South Dakota artists are eligible for consideration.

Source: SL 1986, ch 9, § 6; SL 1988, ch 5, § 9; SL 2006, ch 2, § 2.



§ 1-6-23 Repealed.

1-6-23. Repealed by SL 2014, ch 5, § 1.



§ 1-6-23.1 Repealed.

1-6-23.1. Repealed by SL 2006, ch 2, § 3.



§ 1-6-24 to 1-6-28. Repealed.

1-6-24 to 1-6-28. Repealed by SL 2011, ch 2, §§ 1 to 5.



§ 1-6-29 State mining museum.

1-6-29. State mining museum. The Black Hills Mining Museum in Lead is hereby designated as the official mining museum of South Dakota. No state funds may be provided for the operation or maintenance of the museum.

Source: SL 2014, ch 4, § 1.



§ 1-6-30 State Civilian Conservation Corps Museum.

1-6-30. State Civilian Conservation Corps Museum. The Civilian Conservation Corps Museum in Hill City is hereby designated as the official Civilian Conservation Corps Museum of South Dakota. No state funds may be provided for the operation or maintenance of the museum.

Source: SL 2016, ch 1, § 1.






Chapter 07 - Governor

§ 1-7-1 Powers and duties of Governor.

1-7-1. Powers and duties of Governor. The Governor shall possess the powers and perform the duties entailed upon him by the Constitution and by special provisions throughout this code and among others, but without limiting other prescriptions of his powers and duties, as follows:

(1) He shall supervise the official conduct of all executive and ministerial officers;

(2) He shall see that the laws of the state are faithfully and impartially executed;

(3) He shall make appointments and fill vacancies in the public offices as required by law;

(4) He is the sole official organ of communication between the government of this state and the government of any other state of the United States;

(5) He shall issue patents for land as required by law and prescribed by the provisions of this code;

(6) He may offer rewards, not exceeding one thousand dollars each, payable out of the general fund, for the apprehension of any convict who has escaped from the penitentiary or for any person who has committed or is charged with the commission of an offense punishable with imprisonment for life;

(7) He is authorized to appoint a private secretary and to employ such clerks and stenographers as he shall deem necessary for the proper discharge of his official duties, each of whom shall serve during the pleasure of the Governor and receive such compensation as shall be provided by the Legislature;

(8) He shall have such other powers and must perform such other duties as are or may be devolved upon him by law.
Source: SDC 1939, § 55.1101.



§ 1-7-1.1 Replacement of vacancy on appointed board or commission--Time limitation--Person deemed reappointed.

1-7-1.1. Replacement of vacancy on appointed board or commission--Time limitation--Person deemed reappointed. On any board or commission whose members are appointed by the Governor, the Governor shall appoint a person to fill any vacancy within one hundred twenty days of the occurrence of the vacancy. The person who has resigned or whose term has expired shall remain on the board or commission until the Governor appoints a person to fill the vacancy. For any person whose term on the board or commission has expired, if the Governor has not appointed a person to fill the vacancy within one hundred twenty days after the vacancy occurs, the person shall be deemed to be reappointed for another term.

Source: SL 1987, ch 7, § 1.



§ 1-7-1.2 Annual meeting with forest service representatives.

1-7-1.2. Annual meeting with forest service representatives. The Governor or his designee shall conduct an annual meeting with representatives of the United States Forest Service to discuss forest service land management programs that affect agricultural productivity on leased forest service land.

Source: SL 1987, ch 9.



§ 1-7-2 Repealed.

1-7-2. Repealed by SL 2015, ch 4, § 1.



§ 1-7-3 Repealed.

1-7-3. Repealed by SL 1979, ch 10, § 2.



§ 1-7-4 Powers and duties of acting governor.

1-7-4. Powers and duties of acting governor. Every provision of this code relating to the powers and duties of the Governor, and to the acts and duties to be performed by others towards him, extends to the person performing for the time being the duties of Governor.

Source: SDC 1939, § 55.1104.



§ 1-7-4.1 Succession to Governorship during vacancy in office of lieutenant governor.

1-7-4.1. Succession to Governorship during vacancy in office of lieutenant governor. If during a vacancy in the Office of Governor, the office of lieutenant governor shall become vacant through death, resignation, failure to qualify, conviction after impeachment, or permanent disability of the lieutenant governor, the following, in the order hereinafter enumerated, shall succeed to the office and powers of the Governor:

(1) Speaker of the House of Representatives;

(2) President pro-tem of the Senate;

(3) Speaker pro-tem of the House of Representatives

(4) Secretary of state;

(5) Attorney General;

(6) Auditor;

(7) Treasurer;

(8) Commissioner of School and Public Lands;

(9) Chair of the Public Utilities Commission; or

(10) Public Utilities Commissioners in order of seniority.
Source: SL 1973, ch 13, § 1; SL 2004, ch 7, § 1.



§ 1-7-5 Superseded.

1-7-5. Superseded by § 3-8-2.1.



§ 1-7-5.1 Compensation of lieutenant governor for performance of duties assigned by Governor.

1-7-5.1. Compensation of lieutenant governor for performance of duties assigned by Governor. For performing constitutional duties and duties assigned by the Governor, the lieutenant governor shall receive a salary to be determined by the Governor but not to exceed the amount appropriated by the Legislature and shall be reimbursed for actual expenses associated with public service. Such salary shall be in addition to the salary provided for in § 3-8-2.1. For purposes of this section, representing the Governor shall include, but not be limited to, investigating complaints of citizens regarding any administrative acts of administrative departments.

Source: SL 1978, ch 6, § 1; SL 1985, ch 4; SL 1987, ch 8, § 1.



§ 1-7-6 Repealed.

1-7-6. Repealed by SL 2003, ch 272, § 76.



§ 1-7-7 Repealed.

1-7-7. Repealed by SL 1982, ch 16, § 3.



§ 1-7-8 Authorization to allocate certain bonds exempt from federal income taxes.

1-7-8. Authorization to allocate certain bonds exempt from federal income taxes. The Governor shall establish, by executive order, a procedure for the allocation of authority to issue bonds pursuant to any federal legislation which limits the amount of such bonds which may be issued in the State of South Dakota and bear interest exempt from federal income taxes and authorizes the state to establish an allocation procedure. This authority shall specifically include restrictions imposed by Section 103(n) of the Internal Revenue Code of 1954, as amended, and in the event of its passage, Section 145 of the Tax Reform Bill of 1985, H.R. 3838 and any other legislation which imposes similar limits. To the extent permitted by the federal legislation, this section shall override the allocation procedures established in the federal legislation.

Source: SL 1986, ch 12, §§ 1, 1A; SL 1989, ch 8, § 1.



§ 1-7-9 Submission of nomination from Governor--Financial statement of nominee.

1-7-9. Submission of nomination from Governor--Financial statement of nominee. Any nomination from the governor, which is required by statute to be confirmed by the Senate, shall be submitted in such a manner as to inform the Senate as to the statutory conditions and requirements of the nomination and the qualifications of the nominee, including residence, occupation or profession, political affiliation, service on any other board or commission, experience and whether the nominee is a registered lobbyist. The nominee shall file a financial interest statement with the Senate which shall include any source of income which contributes either more than ten percent of, or more than two thousand dollars to, the gross income of the nominee or any member of his immediate family, or an enterprise in which such nominee or any member of his immediate family control more than ten percent of the capital or stock.

Source: SL 1987, ch 26.



§ 1-7-10 Private activity bond fees fund established--Procedure for use.

1-7-10. Private activity bond fees fund established--Procedure for use. There is hereby established in the state treasury a private activity bond fees fund. Any receipts or revenues into this fund are to be expended only if recommended by the Governor and approved by majority vote of the special committee created in chapter 4-8A or appropriated by an act of the Legislature. All money in the fund shall be expended in accordance with Title 4 on warrants drawn by the state auditor on vouchers approved by the Governor.

Source: SL 1989, ch 8, § 2; SL 1990, ch 9; SL 2002, ch 11, § 1.



§ 1-7-11 to 1-7-15. Repealed.

1-7-11 to 1-7-15. Repealed by SL 2012, ch 1, §§ 1 to 5.



§ 1-7-16 Use of state or federal armed forces to suppress riot or unlawful assembly.

1-7-16. Use of state or federal armed forces to suppress riot or unlawful assembly. The Governor, as commander-in-chief of the armed forces of the state, may call out armed forces to suppress any riot or unlawful assembly. If such armed forces are insufficient to suppress the riot or unlawful assembly, the Governor may apply to the military forces of the United States for a force sufficient to suppress such riot or unlawful assembly.

Source: SDC 1939 & Supp 1960, § 34.0204; SDCL, §§ 23-11-3, 23-11-4; SL 1976, ch 158, § 10-7; SDCL § 22-10-13; SL 2005, ch 120, § 351.



§ 1-7-17 Allocation and reallocation of volume, issuance authority, and other benefits to facilitate issuance of bonds and compliance with certain federal requirements.

1-7-17. Allocation and reallocation of volume, issuance authority, and other benefits to facilitate issuance of bonds and compliance with certain federal requirements. The Governor shall establish, by executive order, a procedure for the allocation or reallocation of volume or other bond issuance authority, and rights or other benefits associated thereto, in order to facilitate issuance of bonds pursuant to or in satisfaction of requirements under any federal law that limits the amount of such bonds which may be issued in the State of South Dakota in order that the bonds or the issuer of the bonds may qualify for subsidies or other benefits under, or to allow or otherwise facilitate compliance with requirements of, the Internal Revenue Code of 1986, as amended. This authority shall specifically include allocation or reallocation of volume or other bond issuance authority established under The American Recovery and Reinvestment Act of 2009 and any other legislation which creates or establishes other limitations or requirements to be satisfied in order to receive benefits or other subsidies, including interest rate rebates.

Source: SL 2010, ch 4, § 1, eff. Mar. 10, 2010.



§ 1-7-18 Scope of allocation and reallocation authority.

1-7-18. Scope of allocation and reallocation authority. The authority granted by § 1-7-17 only applies to volume or other issuance authority granted directly to the state by federal law or assigned, ceded, or given back to the state by municipalities, counties, or other political subdivisions pursuant to procedures established under the Internal Revenue Code of 1986, as amended, including The American Recovery and Reinvestment Act of 2009.

Source: SL 2010, ch 4, § 2, eff. Mar. 10, 2010.



§ 1-7-19 Annual report to Governor by private agency providing services to refugee arriving directly in state.

1-7-19. Annual report to Governor by private agency providing services to refugee arriving directly in state. Any private agency that provides services to a refugee arriving directly in South Dakota shall submit an annual report to the Governor and the Legislature by December thirty-first of each year. The report shall include:

(1) A description of the services provided;

(2) A list of the municipalities or areas receiving a direct arrival refugee;

(3) The total number of direct arrival refugees;

(4) The demographic breakout of the direct arrival refugees by age, country of origin, and sex; and

(5) Any proposed change to the expected number of direct arrival refugees or municipalities or areas designated to receive direct arrival refugees. (This section is repealed effective December 31, 2020 pursuant to SL 2017, ch 1, § 3.)
Source: SL 2017, ch 1, § 2.






Chapter 08 - Secretary of State

§ 1-8-1 General duties of secretary of state.

1-8-1. General duties of secretary of state. It is the duty of the secretary of state:

(1) To file official acts of the Governor to which attestation over his signature and the great seal is required;

(2) To affix the great seal and his attestation to all commissions, pardons, and other public instruments to which the signature of the Governor is required except such as relate to school and public lands, and also in attesting and authenticating all certificates, charters, and any and all other documents properly issued by the secretary;

(3) To record in proper books all conveyances made to the state, all appointments and commissions made by the Governor and all official bonds filed in his office, except bonds of notaries public. All deeds, abstracts of title, and other title papers pertaining to lands owned by the state or by any department or institution of the state, except those under the control of the commissioner of school and public lands, shall be filed and preserved in the office of the secretary of state;

(4) To file any document, official oath, official bond, articles of incorporation and amendments thereof, and letters of acceptance which the law requires to be filed in his office;

(5) To furnish on demand to any person, company, or corporation having paid the lawful fees therefor, a certified copy or copies of all or any part of any law, record, or other instrument kept on file in his office;

(6) To prepare immediately previous to any regular session of the Legislature, from the proper election returns filed in his office, a roll of all senators elect, and deliver the same to the president of the senate at least thirty minutes before the time fixed by law for the opening of the session; to prepare from such election returns a roll of all the members elected to the house of representatives, and at the time fixed by law to call such members to order and preside until a speaker is elected;

(7) To receipt all fees collected by him under any provision of law, with the date, name of payor, and the nature of the services in each case, which fees so collected by him shall be paid into the state treasury monthly and report thereof made as provided by law;

(8) To cause to be published and distributed a sufficient number of copies of the title, "Elections" for all election officers and to publish and distribute from time to time any amendments made thereto or to the general election laws of this state;

(9) To perform such other duties as are required of him by law.
Source: SDC 1939, § 55.1201; SL 1980, ch 23, § 5; SL 1985, ch 5, § 1.



§ 1-8-1.1 Administrative functions of boards performed by secretary of state.

1-8-1.1. Administrative functions of boards performed by secretary of state. The secretary of state shall perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following boards:

(1) Board of Finance, created by chapter 4-1.

(2) Board of Canvassers, created by chapter 12-20.
Source: SL 1974, ch 6, § 1.



§ 1-8-2 Records and great seal in custody of secretary.

1-8-2. Records and great seal in custody of secretary. The secretary of state is charged with the custody of:

(1) All acts and resolutions passed by the Legislature;

(2) The journals of the Legislature;

(3) The great seal of the state;

(4) All books, records, deeds, parchments, maps, and papers required to be kept on deposit in his office pursuant to law;

(5) The enrolled copy of the Constitution.
Source: SDC 1939, § 55.1202.



§ 1-8-3 Superseded.

1-8-3. Superseded by § 3-8-2.1.



§ 1-8-4 Deputy secretary of state--Appointment and oath--Duties.

1-8-4. Deputy secretary of state--Appointment and oath--Duties. The secretary of state may appoint a deputy secretary of state, whose appointment shall be evidenced by a certificate under the official seal of the state, and continue during his pleasure. The deputy secretary so appointed, before entering upon the duties of his office, shall take and subscribe the usual oath of office required by the Constitution, which appointment and oath shall be filed in the Office of the Secretary of State. In case of the absence or disability of the secretary of state, the deputy secretary of state shall perform the duties required by law of the secretary.

Source: SDC 1939, § 55.1209; SL 1985, ch 5, § 2.



§ 1-8-5 Copies of records to be furnished by secretary of state--Redaction of certain information.

1-8-5. Copies of records to be furnished by secretary of state--Redaction of certain information. The secretary of state, upon the payment of the applicable fees, shall furnish to any person a certified copy of any document, book, instrument, paper, or law of this state on file in the Office of the Secretary of State. The certified copy shall be a true, correct, and examined copy of the original document, book, instrument, paper, or law. If the certified copy contains a social security or employer identification number which has not been supplied by the person requesting the copy, such number shall be redacted prior to furnishing the certified copy.

Source: SDC 1939, § 55.1205; SL 1959, ch 288; SL 1985, ch 5, § 3; SL 2009, ch 3, § 1.



§ 1-8-6 Form of certification by secretary of state--Disposition of fees.

1-8-6. Form of certification by secretary of state--Disposition of fees. After such certified copy has been prepared, the secretary of state shall attach thereto a certificate as follows:

STATE OF SOUTH DAKOTA

Department of State
United States of America,
State of South Dakota

Secretary's Office

This is to certify that the attached instrument of writing is a true, correct, and examined copy of __________________ and the whole thereof, and has been carefully compared with the original now on file in this office and found correct.

In testimony whereof, I have hereunto set by hand and affixed the great seal of the state of South Dakota at the city of Pierre, the capital, on this ___ day of ___ 20__.
____________________________
Secretary of State
Fees, $________ ____________________________
Deputy Secretary of State

Such certificate shall be signed by the secretary of state or by his deputy, and shall contain on its face a statement of the fees received therefor. It shall be the duty of the secretary of state to pay over to the state treasurer the fees received for making the copy of the document, book, instrument, paper, or law to which such certificate is to be attached.

Source: SDC 1939, § 55.1205; SL 1959, ch 288; SL 1985, ch 5, § 4.



§ 1-8-7 Compliance with chapter required in furnishing copies of documents.

1-8-7. Compliance with chapter required in furnishing copies of documents. No certified or exemplified copy of any document, book, instrument, paper, or law, on file in the Office of the Secretary of State, shall be furnished to any person except as in this chapter provided.

Source: SDC 1939, § 55.1206.



§ 1-8-8 Repealed.

1-8-8. Repealed by SL 1985, ch 5, § 5.



§ 1-8-9 Repealed.

1-8-9. Repealed by SL 1980, ch 24, § 2.



§ 1-8-10 Fees of secretary of state enumerated--Collection.

1-8-10. Fees of secretary of state enumerated--Collection. The secretary of state shall charge the following fees for services performed in the Office of the Secretary of State and shall collect the fees in advance:

(1) For making a copy or transcript of any record, instrument, or paper on file in the office, two dollars per page;

(2) For filing and safekeeping of any instrument or paper required by law to be filed, ten dollars; except the oath of office of members of the Legislature and legislative officers, employees and governmental officers, employees and agencies, no fee;

(3) For each commission, requisition, passport, or other document, signed by the Governor and attested by the secretary of state, under the great seal of the state, except commissions issued for executive appointment and extraditions, and making the proper record for the same, five dollars;

(4) For filing the application, bond, and issuing commission of a notary public, thirty dollars;

(5) For official certificate, attestation, and impression of the great seal, twenty-five dollars;

(6) For filing or recording any other instrument or document, ten dollars;

(7) For a certified copy of any document, instrument, or paper on file in the office, two dollars per page and fifteen dollars for the certificate and affixing the seal; and

(8) If the document is a petition and the request is for an electronic file the following fees shall be:

(a) Nominating petition for a legislative candidate or special district candidate, fifteen dollars;

(b) Nominating petition for a statewide candidate, fifty dollars;

(c) Petitions for statewide ballot measure, fifty dollars; and

(d) Petitions for new party formation, fifty dollars.
Source: SDC 1939, § 55.1208; SL 1959, ch 289; SL 1967, ch 250; SL 1976, ch 4, § 1; SL 1981, ch 5; SL 1985, ch 5, § 6; SL 1993, ch 8; SL 1997, ch 141, § 5; SL 2003, ch 8, § 1; SL 2009, ch 4, § 1; SL 2016, ch 2, § 8; SL 2017, ch 2, § 1.



§ 1-8-11 Fees paid by credit cards.

1-8-11. Fees paid by credit cards. The secretary of state may accept credit cards for the payment of fees.

Source: SL 1993, ch 7, § 1.



§ 1-8-12 Fee for expedited services.

1-8-12. Fee for expedited services. The secretary of state shall charge a fee of fifty dollars for any expedited service. Expedited service is defined as completion sooner than the normal course of business upon request. The office shall deposit any revenue from this fee into the financing statement and annual report filing fee fund.

Source: SL 1993, ch 7, § 2; SL 2003, ch 8, § 2; SL 2009, ch 4, § 2; SL 2016, ch 2, § 3.



§ 1-8-13 Fee for payment returned due to insufficient funds.

1-8-13. Fee for payment returned due to insufficient funds. The Office of the Secretary of State may collect a fee for any payment made to the office and returned due to insufficient funds as provided for in § 57A-3-421. The office shall deposit any revenue from this fee into the financing statement and annual report filing fee fund.

Source: SL 2012, ch 2, § 1.



§ 1-8-13.1 Fee for certain documents not filed electronically.

1-8-13.1. Fee for certain documents not filed electronically. If a document, statement, or report is filed in the Office of the Secretary of State pursuant to §§ 47-1A-122, 47-28-6, 47-34A-212, 48-7-206.1, and 48-7A-1208 and the document, statement, or report is not filed electronically, but is able to be filed electronically and is allowed to be filed electronically, an additional fee of fifteen dollars shall be collected. The fee collected pursuant to this section shall be deposited in the general fund.

Source: SL 2016, ch 2, § 1.



§ 1-8-13.2 Convenience fees.

1-8-13.2. Convenience fees. The secretary of state may promulgate rules, pursuant to chapter 1-26, to establish a convenience fee. A convenience fee means a fee charged for the privilege of being able to file by paper or pay a fee by credit card, charge card, debit card, e-checks, or other form of electronic payment. The maximum fee that may be charged for the privilege of being able to file by paper is twenty dollars per filing. The maximum fee that may be charged for payment by credit card, charge card, debit card, e-checks, or other form of electronic payment shall be three percent of the transaction amount.

Source: SL 2016, ch 2, § 4.



§ 1-8-13.3 Deposit of fees collected by secretary of state.

1-8-13.3. Deposit of fees collected by secretary of state. All fees collected by the secretary of state that are not specifically dedicated to the financing and annual report filing fee fund or for administering the concealed carry program pursuant to § 23-7-53 or for administering any concealed carry programs enacted by the Legislature after 2015, shall be deposited in the state general fund.

Source: SL 2016, ch 2, § 11.



§ 1-8-14 Secure and interactive website--Document filing as permitted by secretary of state.

1-8-14. Secure and interactive website--Document filing as permitted by secretary of state. The secretary of state may establish and maintain a secure and interactive website where all documents required to be filed with or maintained by the Office of the Secretary of State may be filed, processed, and obtained by interested parties. Any document required to be filed shall be filed in a medium permitted by the secretary of state. The secretary of state shall promulgate rules, pursuant to chapter 1-26, to establish the procedure and methodology for filing documents.

Source: SL 2012, ch 3, § 1; SL 2017, ch 2, § 2.



§ 1-8-15 Refusal to file certain business documents.

1-8-15. Refusal to file certain business documents. The Office of the Secretary of State may refuse to file any document for any business entity whether domestic or foreign, for profit or nonprofit, as provided in title 47, title 48, chapter 37-6, or chapter 37-11 if the document contains any letter combination that carries connotations offensive to good taste and decency, or consists of immoral, deceptive, or scandalous material.

Source: SL 2016, ch 3, § 1.






Chapter 09 - State Auditor

§ 1-9-1 Annual report of auditor--Contents--Publication.

1-9-1. Annual report of auditor--Contents--Publication. The state auditor shall make an annual report to the Governor.

(1) Such report shall fully disclose as shown by the records of the state auditor, the balance in each fund at the close of the preceding fiscal year, all receipts and transfers affecting each fund, expenditures from each fund, the total amount of warrants redeemed and returned to him by the state treasurer, the total amount of outstanding warrants, and the balance in each fund at the close of the fiscal year reported;

(2) Such report shall further show the appropriation to all of the offices, departments, boards, and institutions at the beginning of the fiscal year reported; expenditures and transfers from each appropriation, the unexpended balance of each appropriation, and the amounts reverting from such appropriation at the close of the fiscal year reported;

(3) The report shall contain such tables, comparisons, and recapitulations as deemed necessary to present a true and clear concept of the state's financial condition;

(4) The report may contain comments, and recommendations concerning state finances; and

(5) This report may be combined in a single volume with the report required of the state treasurer by the provisions of § 1-10-2.
Source: SDC 1939, § 55.1309; SL 1939, ch 206; SL 1957, ch 283; SL 1980, ch 23, § 6.



§ 1-9-2 Superseded.

1-9-2. Superseded by § 3-8-2.1.



§ 1-9-3 Deputy auditor and employees--Appointment and bonds.

1-9-3. Deputy auditor and employees--Appointment and bonds. The state auditor is authorized to appoint a deputy, for whose acts as such he shall be responsible, and such other employees and require them to furnish bonds in a penal sum no greater than one-half the penal sum of his own bond whenever necessary for the proper administration of his office.

Source: SDC 1939, § 55.1310; SL 1955, ch 238.






Chapter 10 - State Treasurer

§ 1-10-1 General duties of treasurer.

1-10-1. General duties of treasurer. The state treasurer shall have charge of and safely keep all public moneys which shall be paid into the state treasury, and pay out the same as directed by law, and perform such other duties as are required of him by law.

Source: SDC 1939, § 55.1401.



§ 1-10-2 Annual report to Governor--Contents.

1-10-2. Annual report to Governor--Contents. The state treasurer shall make an annual report to the Governor. Such report shall fully disclose the transactions of the treasurer's office, the condition of the various funds and the state indebtedness. It shall show a full and true exhibit of the state of the public accounts and funds as contemplated by section 12, article XI, of the State Constitution, the amount by him received, the amount paid out during the preceding fiscal year ended on the thirtieth day of June, and the balance remaining in the treasury.

Source: SDC 1939, § 55.1407; SL 1980, ch 23, § 7.



§ 1-10-3 Superseded.

1-10-3. Superseded by § 3-8-2.1.



§ 1-10-4 Deputy state treasurer.

1-10-4. Deputy state treasurer. The state treasurer is authorized to appoint a deputy, for whose acts as such he shall be responsible.

Source: SDC 1939, § 55.1409.



§ 1-10-5 Teen court grant program established--Purpose.

1-10-5. Teen court grant program established--Purpose. The teen court grant program is hereby established in the Office of the State Treasurer. The purpose of the grant program is to support the development, growth, quality, and continuation of teen court programs in South Dakota through grants awarded by the South Dakota Teen Court Association.

Source: SL 2007, ch 3, § 1, eff. Mar. 16, 2007.



§ 1-10-6 Teen court grant program fund established.

1-10-6. Teen court grant program fund established. There is hereby established in the state treasury the teen court grant program fund to be administered by the Office of the State Treasurer. Money shall enter the fund through contributions, grants, transfers, settlement funds, interest received on moneys in the fund, and any other moneys collected for the purposes of §§ 1-10-5 to 1-10-9, inclusive. The state treasurer shall distribute the fund balance quarterly to the South Dakota Teen Court Association for the purpose of administering and funding the grant program.

Source: SL 2007, ch 3, § 2, eff. Mar. 16, 2007.



§ 1-10-7 Award of grants.

1-10-7. Award of grants. The South Dakota Teen Court Association shall award grants to entities within the State of South Dakota that are recognized by the National Youth Court Association. The awards shall be to support the development, growth, quality, and continuation of teen court programs in South Dakota.

Source: SL 2007, ch 3, § 3, eff. Mar. 16, 2007.



§ 1-10-8 Procedures for obtaining grants to be publicized.

1-10-8. Procedures for obtaining grants to be publicized. The association shall award grants as provided in §§ 1-10-5 to 1-10-9, inclusive, and publicize the availability of and procedures for obtaining such grants.

Source: SL 2007, ch 3, § 4, eff. Mar. 16, 2007.



§ 1-10-9 Annual report.

1-10-9. Annual report. The Teen Court Association shall submit an annual report to the state treasurer not later than October first of each year. The annual report shall detail the name and location of organizations receiving grant awards. The report shall also contain the amount and duration of such awards, their purpose, and the administrative costs associated with such awards.

Source: SL 2007, ch 3, § 5, eff. Mar. 16, 2007.






Chapter 11 - Attorney General

§ 1-11-1 General duties of attorney general.

1-11-1. General duties of attorney general. The duties of the attorney general shall be:

(1) To appear for the state and prosecute and defend all actions and proceedings, civil or criminal, in the Supreme Court, in which the state shall be interested as a party;

(2) When requested by the Governor or either branch of the Legislature, or whenever in his judgment the welfare of the state demands, to appear for the state and prosecute or defend, in any court or before any officer, any cause or matter, civil or criminal, in which the state may be a party or interested;

(3) To attend to all civil cases remanded by the Supreme Court to the circuit court, in which the state shall be a party or interested;

(4) To prosecute, at the request of the Governor, state auditor, or state treasurer, any official bond or contract in which the state is interested, upon a breach thereof, and to prosecute or defend for the state all actions, civil or criminal, relating to any matter connected with either of their departments;

(5) To consult with, advise, and exercise supervision over the several state's attorneys of the state in matters pertaining to the duties of their office, and he shall be authorized and it is made his duty, whenever in his judgment any opinion written by him will be of general interest and value, to mail either written or printed copies of such opinion to the auditor-general and to every state's attorney and county auditor in the state;

(6) When requested, to give his opinion in writing, without fee, upon all questions of law submitted to him by the Legislature or either branch thereof, or by the Governor, auditor, or treasurer;

(7) When requested by the state auditor, treasurer, or commissioner of school and public lands, to prepare proper drafts for contracts, forms, and other writings, which may be wanted for use of the state;

(8) To report to the Legislature, or either branch thereof, whenever requested, upon any business relating to the duties of his office;

(9) To prosecute state officers who neglect or refuse to comply with the provisions of statutes of this state prohibiting officers of the state from accepting any money, fee, or perquisite other than salary for performance of duties connected with his office or paid because of holding such office and the statute requiring issue and delivery and filing of prenumbered duplicate receipts and accounting for money received for the state;

(10) To pay into the state treasury all moneys received by him, belonging to the state, immediately upon the receipt thereof;

(11) To attend to and perform any other duties which may from time to time be required by law.
Source: SDC 1939, § 55.1501.



§ 1-11-1.1 Full-time service required--Private law practice prohibited.

1-11-1.1. Full-time service required--Private law practice prohibited. The attorney general shall serve on a full-time basis and shall not actively engage in the private practice of law.

Source: SDC 1939, § 55.1501 as added by SL 1968, ch 202, § 1.



§ 1-11-2 Superseded.

1-11-2. Superseded by § 3-8-2.1.



§ 1-11-3 Traveling expenses.

1-11-3. Traveling expenses. There shall be paid to the attorney general all his necessary traveling expenses including food and lodging incurred while journeying in the performance of the duties of his office, to be paid upon an itemized statement verified by oath.

Source: SDC 1939, § 55.1507; SL 1947, ch 242, § 1.



§ 1-11-4 Assistant attorneys general--Appointment and compensation--Powers--Oath.

1-11-4. Assistant attorneys general--Appointment and compensation--Powers--Oath. The attorney general may appoint such assistant attorneys general as may be necessary for efficient performance of his duties and may fix their compensation but no expenditure for any such purposes in excess of the amounts appropriated by the Legislature is authorized. The appointments of such assistants shall be in writing and filed in the Office of the Secretary of State.

Such assistant attorney general shall have the same power and authority as the attorney general, and he shall, before entering upon the duties of his office, take and subscribe the official oath prescribed by the Constitution.

Source: SDC 1939, § 55.1502; SL 1963, ch 305.



§ 1-11-4.1 Division of Consumer Affairs created--Appointment of director.

1-11-4.1. Division of Consumer Affairs created--Appointment of director. There is created in the Office of the Attorney General a Division of Consumer Affairs. The director of the Division of Consumer Affairs shall be appointed by the attorney general.

Source: SL 1979, ch 5, § 3.



§ 1-11-4.2 Consumer and commercial affairs functions of attorney general.

1-11-4.2. Consumer and commercial affairs functions of attorney general. The Office of the Attorney General shall perform the functions of the former Division of Consumer Protection of the former Department of Commerce and Consumer Affairs relating to consumer affairs, chapter 37-23, and deceptive trade practices and consumer protection, chapter 37-24 and of the Division of Commercial Inspection and Licensing of the Department of Public Safety relating to peddlers and solicitors, chapter 37-13, and buying clubs, chapter 37-26.

Source: SL 1979, ch 5, § 1; SL 1984, ch 3; SL 1985, ch 15, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 121, eff. Apr. 17, 2003.



§ 1-11-5 Special assistants--Appointment and powers.

1-11-5. Special assistants--Appointment and powers. The attorney general is also authorized to appoint assistant attorneys general as he may deem necessary on a part-time basis for special assignments. The attorney general shall fix their compensation and the expenditures for such appointments may be made from whatever appropriation or source that may be made available to the attorney general. The appointment of such assistants shall be in writing and filed in the Office of the Secretary of State. Such assistant attorneys general shall have the power and authority specifically delegated to them by the attorney general in writing. Such assistant attorney general shall, before entering upon the duties of his office, take and subscribe the official oath prescribed by the Constitution.

Source: SDC 1939, § 55.1502 as added by SL 1963, ch 305.



§ 1-11-6 Register of actions prosecuted and defended--Proper books.

1-11-6. Register of actions prosecuted and defended--Proper books. The attorney general shall keep in proper books, to be provided for that purpose at the expense of the state, a register of all actions and demands prosecuted and defended by him in behalf of the state, and of all proceedings had in relation thereto, and shall deliver the same to his successor in office.

The term "proper books" as used in this section means electronic records, including data processing files and computer disks, microfilm, microfiche, and any other method designed for long-term retention of records.

Source: SDC 1939, § 55.1505; SL 1987, ch 10, § 1.



§ 1-11-6.1 Antitrust special revenue fund created--Receipts.

1-11-6.1. Antitrust special revenue fund created--Receipts. There is hereby created in the state treasury a continuous "antitrust special revenue fund." This fund may receive funds paid to the State of South Dakota as a result of judgments or settlements of antitrust lawsuits.

Source: SL 1971, ch 11, § 1.



§ 1-11-6.2 Release of funds in special revenue fund.

1-11-6.2. Release of funds in special revenue fund. When it is legally established that South Dakota or agencies thereof, lesser governmental subdivisions or individuals have a right to a portion of funds in the antitrust special revenue fund, the attorney general is authorized to approve release of such funds to the appropriate fund, entity or recipient.

Source: SL 1971, ch 11, § 1.



§ 1-11-6.3 Deposits into and disbursements from special revenue fund.

1-11-6.3. Deposits into and disbursements from special revenue fund. The attorney general is hereby authorized to make deposits into and disbursements from said fund, pursuant to order of a court, on vouchers approved by him.

Source: SL 1971, ch 11, § 2.



§ 1-11-7 Investigations by attorney general--Authority and duty.

1-11-7. Investigations by attorney general--Authority and duty. Either branch of the state Legislature may by its separate resolution, or the Legislature may by a concurrent resolution of both branches, or the Governor may by an executive order filed in the office of the secretary of state, direct the attorney general to investigate, or the attorney general may upon his own relation with consent of the Governor, investigate any office, department, bureau, board, commission, institution, or any other component part of the state government, or any particular transaction which may require investigation. Upon delivery to him of a copy of such resolution or order certified by the secretary of state or by the presiding officer and secretary or chief clerk of either branch of the Legislature, it shall be the duty of the attorney general to make the investigation and any required report or reports thereof, and to take such further action as may be required.

Source: SDC 1939, § 55.1508; SL 1964, ch 153.



§ 1-11-8 Request for Governor's consent to investigation--Denial.

1-11-8. Request for Governor's consent to investigation--Denial. Whenever the attorney general shall upon his own relation commence an investigation, the consent of the Governor shall be obtained by attaching to the record provided in § 1-11-9 a written request for such consent. A copy of the record and request shall be provided to the Governor for his file and the Governor shall acknowledge receipt of such request in writing on the original, which shall be retained by the attorney general. The request shall state in general terms the reasons for the request, and, if denied, such denial shall be in writing containing a statement in general terms of the reasons for the denial.

Source: SDC 1939, § 55.1508 as added by SL 1964, ch 153.



§ 1-11-9 Record of investigation.

1-11-9. Record of investigation. Whenever an investigation is directed by the Legislature or either branch thereof, or ordered by the Governor, or whenever an investigation is commenced by the attorney general, upon his own relation with the consent of the Governor, a record of the same shall be kept by the attorney general entitled:

In the matter of the investigation of the ___ (naming the matter being investigated) pursuant to ___ resolution number ___ (describing the resolution), or the order of the Governor, or the attorney general's own relation with the consent of the Governor.

Source: SDC 1939, § 55.1508; SL 1964, ch 153.



§ 1-11-10 Powers of attorney general in investigations.

1-11-10. Powers of attorney general in investigations. Under such resolution or order of the Governor, or the attorney general's own relation with consent of the Governor, the attorney general and his assistants, agents, and employees shall have access to any and all books, blanks, reports, correspondence, records, property, office documents, and materials and equipment of the office, department, bureau, board, commission, or any other component part of the state government or any branch, arm, or agency of the government, or any transaction, being investigated. When acting under any such resolution, or his own relation with the consent of the Governor, or order of the Governor, the attorney general or his assistants shall have the power to administer oaths, examine witnesses under oath and make a record of the testimony. He shall have authority to issue subpoenas for witnesses and for books, blanks, reports, correspondence, records, documents, and exhibits and such witnesses may be subpoenaed from any part of the state to Pierre, South Dakota, or to any other point in the state from distances not exceeding one hundred miles. Such witnesses shall be allowed the same per diem and mileage, as witnesses in the circuit court. Any witness refusing to obey such subpoena, or to testify when subpoenaed, or to bring evidence required to be brought by said subpoena, may be certified to the nearest circuit court to the point where the subpoena requires appearance, and the said circuit court may then enforce obedience to said subpoena by order, the disobedience of which shall be treated the same as a contempt of said court.

Source: SDC 1939, § 55.1508; SL 1964, ch 153.



§ 1-11-11 Expense of investigations.

1-11-11. Expense of investigations. The attorney general is hereby authorized to expend any moneys or appropriations made available to the attorney general's office, for the purpose of making investigations authorized by § 1-11-7.

Source: SDC 1939, § 55.1508 as added by SL 1964, ch 153.



§ 1-11-12 Annual report to Governor.

1-11-12. Annual report to Governor. The attorney general shall make a report to the Governor in each year, showing the business transacted in his office.

Source: SDC 1939, § 55.1506; SL 1980, ch 23, § 8.



§ 1-11-13 Costs of providing information--Reimbursement of attorney general.

1-11-13. Costs of providing information--Reimbursement of attorney general. The attorney general may require persons requesting information to reimburse him for the actual costs of providing such information, other than proposed rules. The reimbursable costs include, but are not limited to, the cost of published documents, clerical time, and document reproduction.

Source: SL 1982, ch. 7, § 1.



§ 1-11-14 Action for recovery on behalf of state--Consolidation of related cause of governmental entity.

1-11-14. Action for recovery on behalf of state--Consolidation of related cause of governmental entity. If the Governor directs the attorney general to commence legal action seeking any recovery on behalf of the state, the governing body of any governmental entity exercising any part of the state's sovereign power, upon request of the attorney general, within thirty days of the request, may, in the discretion of the governing body, assign any cause of action related to the state's action to the state for consolidation with the state's action. In addition the subdivision or other governmental entity shall cooperate by providing any evidence or testimony the attorney general may require to maintain the action.

Source: SL 1988, ch 10, § 1.



§ 1-11-15 Consolidation of legal services in state government.

1-11-15. Consolidation of legal services in state government. Except for legal services performed by a deputy or assistant attorney general employed by the state, any legal services performed for the state or any branch, department, agency, institution, board, commission, or other entity of state government shall be performed pursuant to a written contract. All contracts for legal services shall be filed with the attorney general. The provisions of this section do not apply to any attorney employed by the Unified Judicial System, the Legislative Research Council, or the judicial or legislative branches of the state.

Source: SL 1994, ch 6.



§ 1-11-16 Office of Internet Crimes Investigation transferred.

1-11-16. Office of Internet Crimes Investigation transferred. The Office of Internet Crimes Investigation, Bureau of Information and Telecommunication and its functions are transferred to the Office of the Attorney General, Division of Criminal Investigation. The Attorney General of the State of South Dakota shall perform the functions of the Commissioner of Information and Telecommunications, relating to the Office of Internet Crimes Investigation.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 75.



§ 1-11-17 Statewide 24/7 sobriety program established.

1-11-17. Statewide 24/7 sobriety program established. There is hereby established a statewide 24/7 sobriety program to be administered by the Office of the Attorney General. The program shall coordinate efforts among various state and local government entities for the purpose of finding and implementing alternatives to incarceration for certain offenses that involve driving under the influence and other offenses involving alcohol, marijuana, or controlled substances.

Source: SL 2007, ch 4, § 1.



§ 1-11-18 Establishment of 24/7 sobriety fund.

1-11-18. Establishment of 24/7 sobriety fund. There is hereby established in the state treasury the 24/7 sobriety fund. The fund shall be maintained and administered by the Office of the Attorney General to defray costs of operating the 24/7 sobriety program, including purchasing and maintaining equipment and funding support services. The Office of the Attorney General may accept for deposit in the fund money from donations, gifts, grants, participation fees, and user fees or payments. Expenditures from the fund shall be budgeted through the normal budget process. Unexpended funds and interest shall remain in the fund.

Source: SL 2007, ch 4, § 2; SL 2011, ch 4, § 3.



§ 1-11-19 Participation in 24/7 sobriety program--Testing locations and times.

1-11-19. Participation in 24/7 sobriety program--Testing locations and times. Each county, through the county sheriff, may participate in the 24/7 sobriety program. If a sheriff is unwilling or unable to participate in the 24/7 sobriety program, the sheriff may designate an entity willing to provide the service. If twice-a-day testing is ordered, the sheriff, or designated entity, shall establish the testing locations and times for each county with at least one location and two daily testing times approximately twelve hours apart.

The Department of Corrections may participate in the 24/7 sobriety program for electronic alcohol monitoring device testing and mobile breath alcohol testing of a parolee.

The Unified Judicial System may participate in the 24/7 sobriety program for electronic alcohol monitoring device testing and mobile breath alcohol testing of a person placed under its supervision.

Source: SL 2007, ch 4, § 3; SL 2008, ch 5, § 1; SL 2017, ch 3, § 1.



§ 1-11-20 Program participation as condition of bond or pre-trial release.

1-11-20. Program participation as condition of bond or pre-trial release. The court may condition any bond or pre-trial release upon participation in the 24/7 sobriety program and payment of associated costs and expenses.

Source: SL 2007, ch 4, § 4.



§ 1-11-21 Program participation as condition of suspended sentence or probation.

1-11-21. Program participation as condition of suspended sentence or probation. The court may condition the granting of a suspended imposition of sentence, suspended execution of sentence, or probation upon participation in the 24/7 sobriety program and payment of associated costs and expenses.

Source: SL 2007, ch 4, § 5.



§ 1-11-22 Program participation as condition of child placement or return.

1-11-22. Program participation as condition of child placement or return. During any stage of a proceeding under chapter 26-8A, the court may condition the placement or return of an apparent, alleged, or adjudicated abused or neglected child on participation in the 24/7 sobriety program and payment of associated costs and expenses.

Source: SL 2007, ch 4, § 6; SL 2008, ch 6, § 1.



§ 1-11-23 Program participation as condition of parole.

1-11-23. Program participation as condition of parole. The Board of Pardons and Paroles, the Department of Corrections, or any parole agent may condition parole upon participation in the 24/7 sobriety program and payment of associated cost and expense.

Source: SL 2007, ch 4, § 7.



§ 1-11-24 Promulgation of rules.

1-11-24. Promulgation of rules. The Office of the Attorney General, pursuant to chapter 1-26, may promulgate rules for the administration of §§ 1-11-17 to 1-11-25, inclusive, to:

(1) Regulate the nature, method, and manner of testing;

(2) Provide for procedures and apparatus for testing including electronic monitoring devices, ignition interlock devices, and mobile breath alcohol testing devices; and

(3) Require the submission of reports and information by law enforcement agencies within this state.
Source: SL 2007, ch 4, § 8; SL 2011, ch 4, § 4; SL 2017, ch 3, § 2.



§ 1-11-25 Distribution of 24/7 sobriety program fees.

1-11-25. Distribution of 24/7 sobriety program fees. Any fees collected under §§ 1-11-17 to 1-11-25, inclusive, shall be distributed as follows:

(1) Any daily user fee collected in the administration of twice-a-day testing, drug patch testing, or urinalysis testing under the 24/7 sobriety program shall be collected by the sheriff, or an entity designated by the sheriff, and deposited with the county treasurer of the proper county. The proceeds shall be applied and used only to defray the recurring costs of the 24/7 sobriety program including maintaining equipment, funding support services, and ensuring compliance;

(2) Any installation fee and deactivation fee collected in the administration of electronic alcohol monitoring device testing or mobile breath alcohol testing shall be collected by the sheriff, or an entity designated by the sheriff, and deposited with the county treasurer of the proper county. The proceeds shall be applied and used only to defray the recurring costs of the 24/7 sobriety program including maintaining equipment, funding support services, and ensuring compliance;

(3) Any daily user fee collected in the administration of electronic alcohol monitoring device testing or mobile breath alcohol testing, arising from a court ordered placement in the 24/7 sobriety program, shall be collected by the sheriff, or an entity designated by the sheriff, and deposited in the state 24/7 sobriety fund created by § 1-11-18. If the test is directed by the Board of Pardons and Parole, the Department of Corrections, the Department of Public Safety, or a parole agent, the fees shall be collected and deposited as provided in the written directive;

(4) The Department of Corrections or the Unified Judicial System may collect an installation fee and a deactivation fee for the administration of electronic alcohol monitoring device testing and mobile breath alcohol testing. These fees shall be deposited into the state general fund;

(5) Any enrollment and monitoring fee collected in the administration of ignition interlock device testing shall be collected by the sheriff, or an entity designated by the sheriff, and deposited with the county treasurer of the proper county. The proceeds shall be applied and used only to defray the recurring costs of the 24/7 sobriety program including maintaining equipment, funding support services, and ensuring compliance; and

(6) Any participation fee collected in the administration of testing under the 24/7 sobriety program to cover program administration costs incurred by the Office of the Attorney General shall be collected by the sheriff, or an entity designated by the sheriff, and deposited in the state 24/7 sobriety fund created by § 1-11-18.
Source: SL 2007, ch 4, § 9; SL 2008, ch 5, § 2; SL 2010, ch 5, § 1; SL 2011, ch 4, § 2; SL 2014, ch 6, § 1; SL 2017, ch 3, § 3.



§ 1-11-25.1 Remittance of fees collected for 24/7 sobriety fund.

1-11-25.1. Remittance of fees collected for 24/7 sobriety fund. All fees collected for deposit in the state 24/7 sobriety fund created by § 1-11-18 shall be remitted on at least a quarterly basis.

Source: SL 2014, ch 6, § 11.



§ 1-11-26 Fee for twice-a-day testing.

1-11-26. Fee for twice-a-day testing. A participant submitting to twice-a-day testing shall pay a user fee of not more than three dollars for each test.

Source: SL 2011, ch 4, § 5; SL 2014, ch 6, § 2.



§ 1-11-27 Fee for urinalysis testing.

1-11-27. Fee for urinalysis testing. A participant submitting to urinalysis testing shall pay a user fee of not more than ten dollars for each test. If further analysis of the sample is required or requested, the participant is responsible for payment of the actual costs incurred by the participating agency for the analysis of the sample.

Source: SL 2011, ch 4, § 6; SL 2014, ch 6, § 3.



§ 1-11-28 Fee for drug patch.

1-11-28. Fee for drug patch. A participant submitting to wear a drug patch shall pay a user fee of not more than fifty dollars for each drug patch attached.

Source: SL 2011, ch 4, § 7; SL 2014, ch 6, § 4.



§ 1-11-29 Fee for electronic alcohol monitoring device or mobile breath alcohol testing.

1-11-29. Fee for electronic alcohol monitoring device or mobile breath alcohol testing. A participant submitting to the wearing of the electronic alcohol monitoring device or the use of a mobile breath alcohol testing shall pay a user fee of not more than ten dollars per day.

The participant shall also pay an installation fee and a deactivation fee, in the amount of not more than fifty dollars each.

The participant is also financially responsible for the actual replacement cost for loss or breakage of the electronic alcohol monitoring device or mobile breath alcohol testing device and all associated equipment provided to the participant that is necessary to conduct electronic alcohol monitoring device testing or mobile breath alcohol testing.

Source: SL 2011, ch 4, § 8; SL 2014, ch 6, § 5; SL 2017, ch 3, § 4.



§ 1-11-30 Fee for ignition interlock device.

1-11-30. Fee for ignition interlock device. A participant submitting to the installation of an ignition interlock device shall pay all costs and expenses associated with the installation and operation of the ignition interlock device directly to the authorized vendor pursuant to a contract between the vendor and participant.

In addition, the participant shall pay an enrollment fee in the amount of not more than fifty dollars at the time of enrollment and monitoring fees in the amount of not more than twenty dollars at intervals to be set by the attorney general.

The participant is also financially responsible for the actual replacement cost for loss or breakage of the ignition interlock device and all associated equipment provided to the participant that is necessary to conduct ignition interlock device testing.

Source: SL 2011, ch 4, § 9; SL 2014, ch 6, § 6.



§ 1-11-31 Time for payment of fees.

1-11-31. Time for payment of fees. A participant shall pay all electronic alcohol monitoring device or mobile breath alcohol testing device fees in advance or at the same time the device is activated. All other applicable fees shall be paid in advance or at the time of testing.

Source: SL 2011, ch 4, § 10; SL 2017, ch 3, § 5.



§ 1-11-31.1 Sanctions for failure to pay fees for electronic alcohol monitoring device, ignition interlock device, or mobile breath alcohol testing.

1-11-31.1. Sanctions for failure to pay fees for electronic alcohol monitoring device, ignition interlock device, or mobile breath alcohol testing. A sheriff, an entity designated by a sheriff, or a directing entity may, in addition to any other authorized sanction, remove a participant from electronic alcohol monitoring device testing, ignition interlock device testing, or mobile breath alcohol testing and place the participant on twice-a-day testing if the participant fails to pay the required fees and costs for testing.

Source: SL 2014, ch 6, § 12; SL 2017, ch 3, § 6.



§ 1-11-32 24/7 sobriety program participation fee.

1-11-32. 24/7 sobriety program participation fee. Each participant in the 24/7 sobriety program shall pay a participation fee of not more than three dollars per day.

Source: SL 2011, ch 4, § 11; SL 2014, ch 6, § 7.



§ 1-11-33 Annual review of 24/7 sobriety program fees and collection procedures.

1-11-33. Annual review of 24/7 sobriety program fees and collection procedures. The attorney general shall meet annually with participating agencies to review fees and collection procedures for the 24/7 sobriety program. The attorney general shall set and give notice of the time and place for the meeting. The attorney general shall set, by rules promulgated pursuant to chapter 1-26, the annual fees within the range established by this chapter.

Source: SL 2011, ch 4, § 12.



§ 1-11-34 Insurance Fraud Prevention Unit transferred.

1-11-34. Insurance Fraud Prevention Unit transferred. The Insurance Fraud Prevention Unit created by chapter 58-4A and its functions in the former Department of Revenue and Regulation are transferred to the attorney general except for the Division's assessment authority set out in § 58-4A-14 which shall remain with the Division of Insurance. The attorney general shall perform the functions of the former secretary of revenue and regulation, relating to the Insurance Fraud Prevention Unit.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 40, eff. Apr. 12, 2011.



§ 1-11-35 Certain functions of State Brand Board transferred.

1-11-35. Certain functions of State Brand Board transferred. The authority of the State Brand Board to employ law enforcement officers pursuant to § 40-18-14 and related functions are transferred to the Office of the Attorney General, Division of Criminal Investigation. The Attorney General of the State of South Dakota shall perform the functions relating to the enforcement of the provisions of chapters 40-19 to 40-22, inclusive, and chapter 40-29.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 79, eff. April 12, 2011.






Chapter 12 - State Constabulary

§ 1-12-1 Constabulary created--Composition--Powers and duties.

1-12-1. Constabulary created--Composition--Powers and duties. There is hereby created a State Constabulary which shall consist of the agents of the Division of Criminal Investigation of the attorney general's office, the agents of the Division of the Highway Patrol, the state conservation officers, the sheriffs, deputy sheriffs, and constables of the several counties of this state, and the police officers, constables, and marshals of the several municipalities within the state. Such State Constabulary, and its personnel, when convoked as hereinafter provided, shall, and is hereby empowered, to perform all of the duties and they shall have the same powers, now devolving upon the agents of the Division of Criminal Investigation of the attorney general's office, and in addition thereto shall have such powers and perform such duties, as may be necessary to preserve and protect the peace, security, safety, and welfare of the state and the people thereof.

Source: SL 1943, ch 273, § 1; SDC Supp 1960, § 55.16A01; SL 1992, ch 60, § 2.



§ 1-12-2 Call of constabulary to active service--Powers.

1-12-2. Call of constabulary to active service--Powers. The attorney general, whenever in his judgment necessity shall exist therefor, may with the approval of the Governor, call into active service any or all of such persons constituting such state constabulary, for any or all purposes contemplated by this chapter. When so called into active service, such persons shall be and remain subject to the exclusive direction, order and control of the attorney general, until by him relieved therefrom; and such persons when so ordered into active service, shall be vested with, and there is hereby conferred upon such persons, all of the powers and authority of a peace officer within this state, and such powers and authority may be exercised by them any place within this state.

Source: SL 1943, ch 273, § 2; SDC Supp 1960, § 55.16A02.



§ 1-12-3 Expenses of constabulary in active service.

1-12-3. Expenses of constabulary in active service. Such persons while in active service under the provisions of this chapter, shall receive no additional compensation, but shall be paid their actual and necessary expenses with funds made available for such purpose, to be paid by warrant of the state auditor, upon verified vouchers approved by the attorney general.

Source: SL 1943, ch 273, § 3; SDC Supp 1960, § 55.16A03.






Chapter 13 - State Communications System

§ 1-13-1 Bureau of Information and Telecommunication to operate state communications system--Department of Public Safety to operate law enforcement telecommunications system.

1-13-1. Bureau of Information and Telecommunication to operate state communications system--Department of Public Safety to operate law enforcement telecommunications system. The Bureau of Information and Telecommunications may purchase the necessary apparatus and equipment to construct or establish a state communications system which shall be used solely for the transmission of business and information for state, federal, and local government and other public safety entities. The bureau may also purchase receiving sets in such quantities as may be most economical to facilitate the speedy transmission of messages and state information.

The bureau is charged with the operation and maintenance of the state communications system. However, the Department of Public Safety shall operate and maintain the South Dakota law enforcement telecommunications system.

Source: SDC 1939, § 55.1608; SL 1999, ch 177, § 8; SL 2004, ch 8, § 1; SL 2015, ch 5, § 1.



§ 1-13-1.1 Functions of State Radio Communications transferred to Bureau of Information and Telecommunications.

1-13-1.1. Functions of State Radio Communications transferred to Bureau of Information and Telecommunications. The functions of State Radio Communications, including its budget funds and FTE allocation, is hereby transferred from the Bureau of Information and Telecommunications to the Department of Public Safety.

Source: SL 1999, ch 177, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 77.



§ 1-13-2 Towers, repeater stations, and subheadquarters authorized.

1-13-2. Towers, repeater stations, and subheadquarters authorized. The Bureau of Information and Telecommunications may locate, construct, establish, equip, and maintain such towers, repeater stations, and subheadquarters as may be necessary, and for such purpose may acquire by purchase, lease, or condemnation all necessary sites and locations in order to install, establish, and operate a state communications system as provided by this chapter.

Source: SL 1945, ch 321, §§ 1, 5; SDC Supp 1960, § 55.1608-1; SL 1999, ch 177, § 9.



§ 1-13-3 Employment of personnel and equipment--Maintenance and operating costs.

1-13-3. Employment of personnel and equipment--Maintenance and operating costs. The Bureau of Information and Telecommunications may employ such operators and assistants and such equipment necessary to carry out the provisions of this chapter. The costs of maintaining and operating a state voice communications system and all receiving sets owned or operated by the bureau shall be paid out of the appropriation for the bureau. The costs for operation and maintenance of the South Dakota law enforcement telecommunications system shall be paid out of the radio communications fund.

Source: SDC 1939, § 55.1613; SL 1999, ch 177, § 10; SL 2015, ch 5, § 2.



§ 1-13-4 Radio communications fund as continuing fund.

1-13-4. Radio communications fund as continuing fund. An unexpended balance remaining in the radio communications fund at the end of any fiscal year shall not revert but shall remain in said fund and be available for expenditure during the succeeding fiscal year.

Source: SL 1945, ch 321, § 5; SDC Supp 1960, § 55.1608-1.



§ 1-13-5 Federal funds--Acceptance and use.

1-13-5. Federal funds--Acceptance and use. The Bureau of Information and Telecommunications and the Department of Public Safety may apply for, accept, and expend on behalf of the state communications system any appropriations, grants, matching funds, or moneys allotted to the State of South Dakota by the federal government pursuant to any act of Congress of the United States. The funds so received by the State of South Dakota shall be administered and expended under the supervision of the bureau or the department to purchase the necessary apparatus and equipment for new construction and equipment improvements in the state communications system. Such funds shall be deposited in the state treasury to be paid out on warrants drawn by the state auditor on vouchers approved by the commissioner of the bureau or the secretary of public safety.

Source: SL 1966, ch 189; SL 1999, ch 177, § 11; SL 2015, ch 5, § 3.



§ 1-13-6 Local law enforcement officers to be furnished receiving sets.

1-13-6. Local law enforcement officers to be furnished receiving sets. Each county within the state shall furnish to its sheriff and deputy sheriff a receiving set which shall be maintained at the expense of the county, and which shall be paid for and shall be the property of the county. All automobiles used by police officers of any municipality, whether publicly or privately owned, shall be equipped with receiving sets at the expense of such municipality. The Bureau of Information and Telecommunications may sell to any county, municipality receiving sets purchased by the bureau, without any profit to the state or to the bureau and the funds received from such sale shall be credited by the state treasurer to the bureau.

Source: SDC 1939, § 55.1609; SL 1992, ch 60, § 2; SL 1999, ch 177, § 12.



§ 1-13-7 Officers with receiving sets to report to bureau.

1-13-7. Officers with receiving sets to report to bureau. Every sheriff, deputy sheriff, police officer, or other person securing a receiving set under the provisions of this chapter, shall make a report to the Bureau of Information and Telecommunications at such times and containing such information as the bureau shall require by rules promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 55.1610; SL 1999, ch 177, § 13.



§ 1-13-8 Dispatches and reports to be broadcast.

1-13-8. Dispatches and reports to be broadcast. The Department of Public Safety shall broadcast all police dispatches and reports submitted, which have a reasonable relation to, or connection with, the apprehension of criminals, the prevention of crime, or the maintenance of peace and order in the state. The department shall also broadcast any other statement or report upon request of any constitutional officer, or the head of any state department, providing such message relates to state business.

Source: SDC 1939, § 55.1610; SL 1999, ch 177, § 14; SL 2015, ch 5, § 4.



§ 1-13-9 Priority of messages to broadcasting station--Misdemeanor.

1-13-9. Priority of messages to broadcasting station--Misdemeanor. Every telegraph and telephone company operating in this state shall give priority to all messages or calls directed to the state radio broadcasting station established by this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, §§ 55.1611, 55.9907; SL 1980, ch 24, § 3.



§ 1-13-10 False report to broadcasting station as misdemeanor.

1-13-10. False report to broadcasting station as misdemeanor. Whoever intentionally makes any false, misleading, or unfounded reports to the state radio broadcasting station for the purpose of interfering with the operation thereof, or with the intention of misleading any agent of the attorney general's office or peace officers of this state, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 55.9909; SL 1980, ch 24, § 4.



§ 1-13-11 Unified data network authorized--Equipment purchased or leased.

1-13-11. Unified data network authorized--Equipment purchased or leased. The Department of Public Safety may operate and maintain a unified data network to interconnect various law enforcement agencies in South Dakota by written communications. The department may also purchase or lease the necessary apparatus and equipment to construct, maintain, and control the law enforcement communications network.

Source: SL 1975, ch 11, § 1; SL 2001, ch 7, § 1; SL 2015, ch 5, § 5.



§ 1-13-12 Department and attorney general to receive necessary equipment.

1-13-12. Department and attorney general to receive necessary equipment. The state shall furnish to the Department of Public Safety and the Office of the Attorney General all the necessary equipment.

Source: SL 1975, ch 11, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 21; SL 2015, ch 5, § 6.



§ 1-13-13 County sheriffs to receive necessary equipment.

1-13-13. County sheriffs to receive necessary equipment. Each county within the state shall furnish to the sheriff of that county a data terminal and other necessary equipment of a type specified by the Department of Public Safety.

Source: SL 1975, ch 11, § 2; SL 2001, ch 7, § 2; SL 2015, ch 5, § 7.



§ 1-13-14 Municipal participation in law enforcement telecommunications system.

1-13-14. Municipal participation in law enforcement telecommunications system. Any first or second class municipality may apply to participate in the South Dakota law enforcement telecommunications system. If the application is approved by the Department of Public Safety, the participating municipality shall furnish its police department with a data terminal and other necessary equipment of a type specified by the department.

Source: SL 1975, ch 11, § 3; SL 1992, ch 60, § 2; SL 2001, ch 7, § 3; SL 2015, ch 5, § 8.



§ 1-13-15 Participation by other law enforcement agencies.

1-13-15. Participation by other law enforcement agencies. The Department of Public Safety may authorize other law enforcement agencies to participate in the South Dakota law enforcement telecommunications system upon such terms and conditions as are necessary to protect the security of the network.

Source: SL 1975, ch 11, § 5; SL 2015, ch 5, § 9.



§ 1-13-16 Promulgation of rules.

1-13-16. Promulgation of rules. The Department of Public Safety may adopt rules, pursuant to chapter 1-26, establishing procedures for operation, maintenance, and control of the South Dakota law enforcement telecommunications system.

Source: SL 1975, ch 11, § 7; SL 2015, ch 5, § 10.



§ 1-13-17 Termination of service for risk of security or privacy violation.

1-13-17. Termination of service for risk of security or privacy violation. The Department of Public Safety shall terminate service to any installation on the South Dakota law enforcement telecommunications system if the department determines that there is a risk of violation of the security or privacy restriction imposed by state or federal statutes.

Source: SL 1975, ch 11, § 6; SL 2015, ch 5, § 11.






Chapter 13A - Tie-line Administration [Repealed]

§ 1-13A-1 to 1-13A-3. Repealed.

1-13A-1 to 1-13A-3. Repealed by SL 2006, ch 2, §§ 4 to 6.






Chapter 14 - Bureau of Administration

§ 1-14-1 Bureau within Department of Executive Management--Central office.

1-14-1. Bureau within Department of Executive Management--Central office. The Bureau of Administration shall continue within the Department of Executive Management, and all its functions shall be performed by the Department of Executive Management as provided by § 1-33-6.

The bureau shall maintain a central office in Pierre which shall be the official address of the bureau and the place for serving process or papers of any kind upon it.

Source: SDC 1939, § 55.2002; SL 1970, ch 7, § 1; SL 1973, ch 2, § 17; SDCL Supp, § 1-14-1.1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 2, § 6.



§ 1-14-1.1 Transferred.

1-14-1.1. Transferred to § 1-14-1.



§ 1-14-2 Qualifications of commissioner.

1-14-2. Qualifications of commissioner. No person may be appointed as the commissioner of administration unless the person has had progressively responsible experience in administration.

Source: SL 1970, ch 7, § 2; SL 1971, ch 5, § 1; SL 2011, ch 2, § 7.



§ 1-14-3 Duties of commissioner--Oath of office.

1-14-3. Duties of commissioner--Oath of office. The commissioner of administration, under the general direction and control of the Governor, shall execute the powers and discharge the duties vested by law in the Bureau of Administration. The commissioner shall qualify by taking and filing with the secretary of state the constitutional oath of office.

Source: SDC 1939, § 55.2003; SL 1970, ch 7, § 4; SL 2011, ch 2, § 8.



§ 1-14-3.1 Extraordinary litigation fund--Use--Continuous appropriation--Sovereign immunity--Life protection subfund.

1-14-3.1. Extraordinary litigation fund--Use--Continuous appropriation--Sovereign immunity--Life protection subfund. There is established in the state treasury the extraordinary litigation fund. The fund shall be maintained separately and administered by the Bureau of Administration. The fund may be used for plaintiff attorney fee awards, retention of outside counsel, settlement costs, or other litigation expenses not otherwise eligible to be paid under § 3-22-1. Unexpended money and any interest that may be credited to the fund shall remain in the fund. The extraordinary litigation fund, including any subfunds created within it, is hereby continuously appropriated and shall be budgeted through the informational budget process. The creation and funding of this fund does not constitute a waiver of the state's sovereign immunity.

The life protection subfund is established within the extraordinary litigation fund. The subfund shall be used to cover the litigation costs, including expert witness fees and attorney fees awarded under 42 U.S.C. § 1988 or other applicable statutes, associated with defending South Dakota statutes that regulate or proscribe abortion or contraception. In addition to moneys that the Legislature may appropriate to the subfund, the commissioner of the Bureau of Administration may accept private contributions for the subfund's purposes and deposit those moneys in the subfund. The life protection litigation subfund shall retain the interest income derived from the moneys credited to the subfund in accordance with § 4-5-30.

Source: SL 2004, ch 56, § 1, eff. Mar. 8, 2004; SL 2005, ch 7, § 1; SL 2006, ch 3, § 1, Mar. 6, 2006.



§ 1-14-4 Commissioner as member of Board of Finance.

1-14-4. Commissioner as member of Board of Finance. The commissioner of administration shall be a member of the State Board of Finance continued by chapter 4-1.

Source: SDC 1939, § 55.2005 (20); SL 1970, ch 7, § 5.



§ 1-14-5 Repealed.

1-14-5. Repealed by SL 1969, ch 218, § 2.



§ 1-14-6 Repealed.

1-14-6. Repealed by SL 1974, ch 6, § 10.



§ 1-14-6.1 Repealed.

1-14-6.1. Repealed by SL 2011, ch 2, § 9.



§ 1-14-6.3 Repealed.

1-14-6.3. Repealed by SL 1971, ch 5, § 5.



§ 1-14-6.4 Repealed.

1-14-6.4. Repealed by SL 1973, ch 23, § 30.



§ 1-14-6.6 Repealed.

1-14-6.6. Repealed by SL 2011, ch 2, § 10.



§ 1-14-7 Repealed.

1-14-7. Repealed by SL 1970, ch 7, § 7.



§ 1-14-10 Repealed.

1-14-10. Repealed by SL 1970, ch 7, § 7.



§ 1-14-11 Repealed.

1-14-11. Repealed by SL 2011, ch 2, § 11.



§ 1-14-12 General powers and duties of bureau.

1-14-12. General powers and duties of bureau. The commissioner of administration shall administer the Bureau of Administration. The bureau shall:

(1) Keep an exact and true inventory of all property, real and personal, belonging to the State of South Dakota and promulgate rules pursuant to chapter 1-26 enumerating the types and classes of public personal property to be included in the inventory required by § 5-24-1;

(2) Administer the procurement of supplies, services, and public improvements as prescribed in chapters 5-18A, 5-18B, and 5-18D;

(3) Supervise such central administrative services as transportation, mail, records management, and document reproduction services, make provisions for the supplying of office supplies and furniture;

(4) Maintain the buildings and grounds of the capitol complex and install central facilities to be used by all state agencies under such rules the Bureau of Administration promulgates pursuant to chapter 1-26;

(5) Contract for the provision of food services, candy, and beverages in the capitol complex;

(6) Supervise the administration of the Office of Hearings Examiners;

(7) Administer the federal surplus property allotted to the State of South Dakota;

(8) Provide for the lease of such real property as shall be necessary for the operation of state government;

(9) Administer a program of risk management for state government;

(10) Contract for such services as are required by multiple state agencies, if such a contract improves the efficiency of state government; and

(11) Any other function as may be required by statute, executive order, or administrative action.
Source: SDC 1939, § 55.2005; SL 1943, ch 257, § 11; SL 1955, ch 243, § 1; SL 1963, ch 353, § 15; SL 1971, ch 5, § 6; SL 1974, ch 7; SL 1975, ch 12; SL 1979, ch 6; SL 1985, ch 33, § 17; SL 1988, ch 11, § 1; SL 1993, ch 162; SL 2011, ch 2, § 12.



§ 1-14-12.1 Transferred.

1-14-12.1. Transferred to § 1-33-44.



§ 1-14-12.2 Transferred.

1-14-12.2. Transferred to § 1-33-45.



§ 1-14-12.3 Transferred.

1-14-12.3. Transferred to § 1-33-50.



§ 1-14-12.4 Transferred.

1-14-12.4. Transferred to § 1-33-56.



§ 1-14-12.5 Transferred.

1-14-12.5. Transferred to § 1-33-51.



§ 1-14-12.6 Transferred.

1-14-12.6. Transferred to § 1-33-52.



§ 1-14-12.7 Transferred.

1-14-12.7. Transferred to § 1-33-55.



§ 1-14-12.8 Transferred.

1-14-12.8. Transferred to § 1-33-54.



§ 1-14-12.9 Transferred.

1-14-12.9. Transferred to § 1-33-53.



§ 1-14-12.10 Transferred.

1-14-12.10. Transferred to § 1-33-42.



§ 1-14-12.11 Transferred.

1-14-12.11. Transferred to § 1-33-46.



§ 1-14-12.12 Repealed.

1-14-12.12. Repealed by SL 2011, ch 2, § 13.



§ 1-14-12.13 Repealed.

1-14-12.13. Repealed by SL 2006, ch 2, § 7.



§ 1-14-12.14 Data processing equipment and telecommunications systems--Costs included in contract charges.

1-14-12.14. Data processing equipment and telecommunications systems--Costs included in contract charges. The Bureau of Administration shall arrange with the Bureau of Information and Telecommunications for all data processing equipment, office systems technology, and telecommunications systems as may be required to implement the contracted service, with all costs for installation, leasing of equipment, maintenance, repair, and replacement to be included in the contract charges.

Source: SL 1988, ch 11, § 4.



§ 1-14-12.15 Accounting by commissioner--Overhead costs charged to public corporations.

1-14-12.15. Accounting by commissioner--Overhead costs charged to public corporations. The commissioner of administration shall be responsible for all accounting associated with contracts between the Bureau of Administration and the state agencies. The commissioner of administration shall establish uniform cost accounting procedures which shall include costs of administrative and operating overhead and charges to public corporations shall include the costs of operating and administrative overhead.

Source: SL 1988, ch 11, § 5.



§ 1-14-12.16 Financing of bureau operations.

1-14-12.16. Financing of bureau operations. The operations of the Bureau of Administration in establishing and administering this chapter shall be financed by means of appropriations, gifts, grants, or reimbursements for services rendered. The fees and charges for services shall be designed, to the extent practicable, to recover all operational costs incurred to carry out the provisions of the contracts between public corporations and the Bureau of Administration.

Source: SL 1988, ch 11, § 6; SL 2006, ch 2, § 8; SL 2011, ch 2, § 14.



§ 1-14-12.17 Local government service contracts limiting remedies allowed.

1-14-12.17. Local government service contracts limiting remedies allowed. The commissioner of administration may enter into local government service contracts which contain reasonable and lawful provisions regarding limitation of remedies. Nothing in this section, however, authorizes a limitation of remedies which is contrary to the provisions of chapter 53-9.

Source: SL 1988, ch 11, § 7.



§ 1-14-12.18 , 1-14-13. Repealed.

1-14-12.18, 1-14-13. Repealed by SL 2011, ch 2, §§ 15, 16.



§ 1-14-14 Cooperation with other state agencies and public corporations.

1-14-14. Cooperation with other state agencies and public corporations. The commissioner of administration shall furnish such cooperation, coordination, data, and information to other departments, subdivisions, or officers of the state government and public corporations contracting for local government services as may promote the most efficient administration of the state and local governments as a whole and as may tend to prevent duplication of effort and expense in administration of such government, and he may require the same for such purposes from other departments, subdivisions, or officers of the state government.

Source: SDC 1939, § 55.2004; SL 1988, ch 11, § 9.



§ 1-14-14.1 Contracts between bureau and political subdivisions--Appropriation of funds.

1-14-14.1. Contracts between bureau and political subdivisions--Appropriation of funds. Every political subdivision of this state may contract with the Bureau of Administration pursuant to this chapter for the performances of all public services and functions empowered by law for such subdivision. Each political subdivision may appropriate funds for contracts pursuant to this section.

Source: SL 1988, ch 11, § 10; SL 2011, ch 2, § 17.



§ 1-14-14.2 Rules establishing administrative charges for contractual services.

1-14-14.2. Rules establishing administrative charges for contractual services. The commissioner of information and telecommunications shall promulgate rules pursuant to chapter 1-26 to establish administrative charges for the contractual services authorized by § 1-33-38.

Source: SL 1988, ch 11, §§ 3, 11.



§ 1-14-14.3 , 1-14-14.4. Repealed.

1-14-14.3, 1-14-14.4. Repealed by SL 2011, ch 2, §§ 18, 19.



§ 1-14-15 Repealed.

1-14-15. Repealed by SL 1982, ch 16, § 4.



§ 1-14-16 Transferred.

1-14-16. Transferred to § 1-33-47.



§ 1-14-17 Transferred.

1-14-17. Transferred to § 1-33-48.



§ 1-14-18 Central mail service fund--Apportionment of expenses.

1-14-18. Central mail service fund--Apportionment of expenses. There is hereby created a central mail service fund to encompass the operations of the capitol central mail system. The commissioner of the Bureau of Administration shall apportion all expenses encountered in the operation of the capitol central mail system to all state departments, agencies, and institutions that utilize the system.

Source: SL 2011, ch 2, § 33.



§ 1-14-19 Central office supply program--Supply internal service fund.

1-14-19. Central office supply program--Supply internal service fund. The Bureau of Administration may provide a central supply program for the purpose of supplying office materials to the various departments of state government. There is created a supply internal service fund. The payment for supplies purchased for the various departments shall be made once each month to the supply internal service fund.

Source: SL 2011, ch 2, § 93.






Chapter 15 - Department of Corrections

§ 1-15-1 Repealed.

1-15-1. Repealed by SL 1989, ch 20, § 11.



§ 1-15-1.1 Repealed.

1-15-1.1. Repealed by SL 1977, ch 198, § 22.



§ 1-15-1.2 Department created.

1-15-1.2. Department created. There is created a department of corrections.

Source: SL 1989, ch 20, § 1.



§ 1-15-1.3 Secretary as head of department--Appointment--Qualifications.

1-15-1.3. Secretary as head of department--Appointment--Qualifications. The head of the Department of Corrections is the secretary of corrections. The secretary of corrections shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor pursuant to article IV, section 9 of the South Dakota State Constitution. The secretary of corrections shall be qualified by training and experience to administer the programs of the Department of Corrections and have such other qualification as may be specified by statute.

Source: SL 1989, ch 20, § 2.



§ 1-15-1.4 Agencies and programs under department control.

1-15-1.4. Agencies and programs under department control. The Department of Corrections, under the direction and control of the secretary of corrections, shall govern the juvenile corrections programs established subject to § 26-11A-1, the state penitentiary, and other state correctional facilities, parole services, the Board of Pardons and Paroles, and such other agencies as may be created by statute, executive order, and administrative action and placed under the Department of Corrections.

Source: SL 1989, ch 20, § 3; SL 1991, ch 7, § 1; SL 2004, ch 168, § 74.



§ 1-15-1.5 Department to perform functions of former Board of Charities and Corrections.

1-15-1.5. Department to perform functions of former Board of Charities and Corrections. The Department of Corrections shall perform all of the functions of the former Board of Charities and Corrections for the agencies in § 1-15-1.4.

Source: SL 1989, ch 20, § 4.



§ 1-15-1.7 Appointment of division directors.

1-15-1.7. Appointment of division directors. The secretary of corrections shall appoint, and may at pleasure remove, subject to approval by the Governor, division directors in the Department of Corrections. The secretary of corrections shall submit for approval to the commissioner of personnel minimum qualifications for the division director positions within the Department of Corrections.

Source: SL 1989, ch 20, § 6.



§ 1-15-1.8 Rules, regulations, and standards in full force and effect--Exceptions.

1-15-1.8. Rules, regulations, and standards in full force and effect--Exceptions. Unless inconsistent with other provisions of this chapter, all rules, regulations, and standards of the agencies in § 1-15-1.4 that are in effect on July 1, 1989, shall continue with full force and effect until they are specifically altered, amended, or revoked in the manner provided by law, unless the statutory authority for such rules is superseded by this chapter.

Source: SL 1989, ch 20, § 7.



§ 1-15-1.9 Repealed.

1-15-1.9. Repealed by SL 2012, ch 4, § 1.



§ 1-15-1.10 Replacement of Board of Charities and Corrections--Effect.

1-15-1.10. Replacement of Board of Charities and Corrections--Effect. The rights, privileges, and duties of the holders of bonds and other obligations issued, and of the parties to contracts, leases, indentures, and other transactions entered into, before July 1, 1989, by the state or by any agency, officer, or employee thereof, and covenants and agreements as set forth therein, remain in effect, and none of those rights, privileges, duties, covenants, or agreements is impaired or diminished by abolition of an agency in this chapter. The Department of Corrections replaces the Board of Charities and Corrections for the agencies in § 1-15-1.4 and succeeds to its rights and leases, indentures, and other transactions.

Source: SL 1989, ch 20, § 9.



§ 1-15-1.11 Repealed.

1-15-1.11. Repealed by SL 2012, ch 4, § 2.



§ 1-15-1.12 Duties, responsibilities, and authority of wardens granted by secretary.

1-15-1.12. Duties, responsibilities, and authority of wardens granted by secretary. The secretary of corrections may grant the warden of any adult correctional facility the same duties, responsibilities, and authority granted to the warden of the state penitentiary by state law for inmates at facilities under the warden's control.

Source: SL 1990, ch 180, § 3; SL 1994, ch 189, § 2.



§ 1-15-1.13 Corrections Commission--Members--Terms--Purpose.

1-15-1.13. Corrections Commission--Members--Terms--Purpose. There is established a Corrections Commission. The commission shall be assigned to the Department of Corrections.

The commission shall consist of nine members:

(1) Three members appointed by the Governor. The Governor shall appoint: one member from a list of three nominees provided by the Industry and Commerce Association of South Dakota; one member from a list of three nominees provided by the South Dakota Retailers Association; and one member representing labor;

(2) Two senators, one from each political party, appointed by the respective political party caucus leader;

(3) Two representatives, one from each political party, appointed by the respective political party caucus leader; and

(4) Two members appointed by the Chief Justice of the Supreme Court.

Members shall serve at the pleasure of the appointing authority and may be removed by the appointing authority at any time.

The commission shall meet at least two times each year at the call of the secretary of the Department of Corrections or the chair of the commission. The commission shall assist the Department of Corrections in examining criminal justice issues and developing initiatives to address problems in corrections and the criminal justice system. In addition, no funds, other than those for normal operating costs and replacement of existing necessary equipment, may be expended from the prison industries revolving fund for the purposes of enhancement, development, or expansion of prison industries without approval of the commission.

Source: SL 1991, ch 6 (Ex. Ord. 91-5), §§ 2-5; SL 1993, (SS), ch. 3, § 8; SL 1996, ch 160, § 2.



§ 1-15-1.14 Review of criminal justice issues--Annual report.

1-15-1.14. Review of criminal justice issues--Annual report. The Corrections Commission established in § 1-15-1.13 shall undertake a continuing study of criminal justice issues in South Dakota. The study may include a review of current felonies, felony sentences, sentencing options, practices, programs, trends, and initiatives. The commission shall annually report on its activities to the Legislature, Governor, and Chief Justice of the Supreme Court.

Source: SL 1994, ch 7; SL 2008, ch 7, § 1.



§ 1-15-2 , 1-15-3. Repealed.

1-15-2, 1-15-3. Repealed by SL 1989, ch 20, §§ 12, 13.



§ 1-15-4 Repealed.

1-15-4. Repealed by SL 1971, ch 23, § 2.



§ 1-15-5 Repealed.

1-15-5. Repealed by SL 1982, ch 9, § 2.



§ 1-15-6 Repealed.

1-15-6. Repealed by SL 1989, ch 20, § 14.



§ 1-15-6.1 Administrative functions performed for Board of Pardons and Paroles.

1-15-6.1. Administrative functions performed for Board of Pardons and Paroles. The Department of Corrections shall perform all administrative functions of the Board of Pardons and Paroles.

Source: SL 1977, ch 198, § 5; SDCL Supp, § 1-36-18; SL 1989, ch 20, § 15.



§ 1-15-7 Repealed.

1-15-7. Repealed by SL 1989, ch 20, § 16.



§ 1-15-8 Repealed.

1-15-8. Repealed by SL 1982, ch 9, § 4.



§ 1-15-9 Repealed.

1-15-9. Repealed by SL 1989, ch 20, § 17.



§ 1-15-10 Contracts for service, buildings, lands, materials, and supplies.

1-15-10. Contracts for service, buildings, lands, materials, and supplies. The Department of Corrections may make contracts for service, the erection of buildings, the purchase and lease of lands, materials and supplies needed, except such supplies as are under the supervision of the Bureau of Administration as prescribed by chapter 5-18B. The department may expend money, exact and collect penalties, and purchase, lease, and sell property within the limitations of the state and national laws to carry out such contracts.

Source: SDC 1939, § 55.1705; SL 1973, ch 4, § 1; SL 1982, ch 9, § 6; SL 1989, ch 20, § 18; SL 2011, ch 2, § 105.



§ 1-15-10.1 Contracts for institutional treatment of persons with other states or federal government--Discretion to return person to sending state or federal government.

1-15-10.1. Contracts for institutional treatment of persons with other states or federal government--Discretion to return person to sending state or federal government. The Department of Corrections may enter into contracts with the proper authorities of other states or the federal government, to provide for the support, maintenance, care, and treatment of other persons subject to or receiving institutional treatment in any such other state or federal government, in the appropriate institution in South Dakota under the control and jurisdiction of the department. Any person residing in any institution under the provisions of this section is subject to return to the sending state or federal government at the discretion of the head of the institution in which such person is residing.

Source: SL 1972, ch 9, § 1; SL 1983, ch 199, § 8; SL 1987, ch 14; SL 1989, ch 20, § 19.



§ 1-15-10.2 Compensation of state for care of persons from other states.

1-15-10.2. Compensation of state for care of persons from other states. The expenses for such support, maintenance, care, and treatment as agreed upon may not be less than an amount required to compensate the State of South Dakota for the total cost thereof to the state. The compensation received pursuant to this section shall be deposited in the general fund.

Source: SL 1972, ch 9, § 2; SL 1989, ch 20, § 20; SL 2016, ch 140, § 4.



§ 1-15-10.3 Transfer of institutional residents to other states or federal government--Payment of expenses.

1-15-10.3. Transfer of institutional residents to other states or federal government--Payment of expenses. The Department of Corrections may transfer any person who is a resident at any institution under its control to another state or to the federal government for like institutional care, and contract with the proper authorities of such other state or federal government for the support, maintenance, care, and treatment in the appropriate institution in such state or of the federal government.

The expense for such support, maintenance, care, and treatment as agreed upon shall be paid out of funds available to the department and paid out on vouchers approved by the secretary of corrections, or in such case as agreed upon by the receiving state or federal government, may be reimbursed by the trading of like residents on a day for day basis.

Source: SL 1972, ch 9, § 3; SL 1983, ch 199, § 9; SL 1989, ch 20, § 21.



§ 1-15-10.4 Agreements for state care of federal wards.

1-15-10.4. Agreements for state care of federal wards. The Department of Corrections may contract with the federal government, through any of its authorized departments, boards, commissions, or agencies for the admission, treatment, care, custody, or attendance of those persons who are the responsibility of the federal government or residents of South Dakota, or committed from South Dakota. The contracts shall specify that the federal government shall compensate the State of South Dakota for the total cost to the state for the treatment, care, custody, or attendance of the persons.

Source: SL 1955, ch 267; SDC Supp 1960, § 55.5501; SDCL, § 1-23-11; SL 1982, ch 9, § 7; SL 1983, ch 199, § 10; SL 1989, ch 20, § 22.



§ 1-15-10.5 Transferred.

1-15-10.5. Transferred to § 26-11A-1.1.



§ 1-15-10.6 to 1-15-10.10. Repealed.

1-15-10.6 to 1-15-10.10. Repealed by SL 1996, ch 172, §§ 26 to 30.



§ 1-15-11 Enforcement of contracts and property rights--Judgment proceeds.

1-15-11. Enforcement of contracts and property rights--Judgment proceeds. The Department of Corrections may bring suit in the proper court in its own name, to enforce any contract made by it and any suit relating to such property, or to the care, custody, control, management, or improvement thereof, and the attorney general shall prosecute any such suit upon the request of the secretary of corrections. Any money collected upon any judgment obtained under the provisions of this section shall be paid into the treasury for the benefit of the penal institutions and credited to the proper fund or funds. This section and § 1-15-10 confer upon the Department of Corrections all powers which are necessary to the proper legal management of the correctional institutions placed under its control, and the property belonging to the same.

Source: SDC 1939, § 55.1705; SL 1989, ch 20, § 29.



§ 1-15-12 Supplies not to be purchased from institution employees.

1-15-12. Supplies not to be purchased from institution employees. No supplies of any kind may be purchased for state institutions from any officer or employee of any state institution, or from any firm or corporation in which such officer or employee may be interested, and it is unlawful for the state auditor to allow any bills to any such officer, employee, or corporation or firm in which they may be interested, for any supplies of any kind or character for any state institution.

Source: SDC 1939, § 55.1709; SL 1989, ch 20, § 30.



§ 1-15-13 Federal funds--Acceptance and use.

1-15-13. Federal funds--Acceptance and use. The Department of Corrections may, subject to chapter 4-8B, accept and control on behalf of the institutions of this state under the department's supervision:

(1) Any federal funds, grants-in-aid, subventions, or other financial aids that may be made available to such institutions for grants, program expansion, establishing institutes or instructional centers, or any other program made available to the institutions;

(2) Any federal funds which may become available for equipment, personnel or administrative salaries, educational services, buildings, building repairs and additions, or any other institutional program, improvement, or expansion.

The state treasurer shall receive such sums as may be allotted to the department for institutions under the department's jurisdiction, for any purpose, from the United States government. Such donations and allotments shall be placed in a special fund available to the institution designated.

The state auditor shall draw warrants from the special fund upon presentation of vouchers approved by the secretary of corrections. Notwithstanding any other provision of this section, any federal funds received for the reimbursement of services provided by the department shall be deposited in the general fund.

Source: SL 1965, ch 261, §§ 1 to 3; SL 1974, ch 8; SL 1982, ch 9, § 8; SL 1989, ch 20, § 31; SL 2016, ch 140, § 3.



§ 1-15-14 Condemnation of private property.

1-15-14. Condemnation of private property. The Department of Corrections may condemn private property for public use. The term "private property" includes that portion of any street, alley, or other public highway along both sides of which the land is owned by the state. If the Department of Corrections considers it necessary to condemn any private property for the purpose of erecting or repairing any building or buildings or extending grounds and premises of any of the correctional institutions of the state of which it has control, the secretary of corrections shall declare such condemnation necessary, stating the purposes and extent thereof, and communicate the same to the attorney general, and thereupon proceedings for such condemnation shall be had, in the name of the state as plaintiff, as provided in chapter 21-35.

Source: SDC 1939, § 55.1710; SL 1989, ch 20, § 32.



§ 1-15-15 Repealed.

1-15-15. Repealed by SL 1982, ch 9, § 9.



§ 1-15-16 , 1-15-16.1. Repealed.

1-15-16, 1-15-16.1. Repealed by SL 2012, ch 4, §§ 3, 4.



§ 1-15-17 Employment of institutional personnel in maintenance and replacement projects.

1-15-17. Employment of institutional personnel in maintenance and replacement projects. The Department of Corrections may expend any moneys appropriated by the Legislature for maintenance, repair, remodeling, modernization, and replacement projects by using institutional personnel and inmates as may be determined by the secretary to be feasible.

Source: SDC 1939, § 55.1715 as added by SL 1964, ch 154; SL 1989, ch 20, § 35.



§ 1-15-18 Management and accounting prescribed by secretary.

1-15-18. Management and accounting prescribed by secretary. The secretary of corrections shall prescribe the management of such institutions, and such manner of keeping the accounts thereof so that all property belonging to the state can be readily ascertained at any time from the books and accounts thereof, and shall provide a method of identification of all property belonging to the state in any of such institutions.

Source: SDC 1939, § 55.1712; SL 1989, ch 20, § 36.



§ 1-15-19 Repealed.

1-15-19. Repealed by SL 1982, ch 9, § 10.



§ 1-15-20 Rules, policies, and procedures for management of institutions and agencies--Inmate discipline.

1-15-20. Rules, policies, and procedures for management of institutions and agencies--Inmate discipline. The Department of Corrections at any time may promulgate rules, pursuant to chapter 1-26, concerning:

(1) Public contact with inmates through telephone and mail services and visits;

(2) Inmate release date calculations;

(3) Standards for parole supervision and parolee conduct;

(4) Federal and out-of-state inmates housed in state correctional facilities; and

(5) Inmate accounts.

The department may prescribe departmental policies and procedures for the management of its institutions and agencies, including inmate disciplinary matters. Inmate disciplinary matters consist of all matters relating to individual inmate behavior and to all matters relating to the maintenance of order, control, and safety within any institution under the supervision of the Department of Corrections.

Source: SDC 1939, § 55.1715; SL 1955, ch 239, § 6; SL 1964, ch 154; SL 1989, ch 20, § 37; SL 1990, ch 180, § 1; SL 1995, ch 3, § 1.



§ 1-15-20.1 Inmate defined.

1-15-20.1. Inmate defined. For the purposes of § 1-15-20 and chapter 1-27, an inmate is any person, adult, or juvenile, who has been sentenced or committed to or placed in a facility or program under the control of the Department of Corrections pursuant to § 1-15-1.4.

Source: SL 1995, ch 3, § 1A; SL 2009, ch 10, § 20.



§ 1-15-21 Receipt and disbursement of inmates' funds.

1-15-21. Receipt and disbursement of inmates' funds. The Department of Corrections may receive and disburse any funds that may accrue to inmates or juveniles in residence at institutions under jurisdiction of the department. Such disbursement shall be made for the benefit of the inmate or juvenile. However, interest earned on joint accounts may be transferred to a benefit fund from which goods and services may be purchased for use by the institutional population.

Source: SDC 1939, § 55.1715 as added by SL 1964, ch 155; SL 1982, ch 9, § 11; SL 1989, ch 20, § 38.



§ 1-15-22 Repealed.

1-15-22. Repealed by SL 1982, ch 9, § 12.



§ 1-15-23 Investigatory powers of secretary.

1-15-23. Investigatory powers of secretary. The secretary of corrections may inquire into and examine the condition of the institutions under the department's control, financially or otherwise; inquire and examine into their methods of instruction and government and management of their inmates, the official conduct of all officers and employees of the same, the condition of the buildings, grounds, and other property connected therewith, and into all other matters pertaining to their usefulness and good management. For these purposes the secretary shall have free access to the grounds, buildings, and all books and papers relating to such institutions, and all persons in any manner connected with the same shall give such information and afford such facilities for inspection as the secretary may require, and any neglect or refusal on the part of any officer, employee, or person connected with such institutions to comply with the requirements of this section shall be sufficient cause for his removal. The secretary may administer oaths and examine any person in relation to any matter connected with the inquiries authorized by this chapter.

Source: SDC 1939, §§ 55.1712, 55.1717; SL 1989, ch 20, § 39.



§ 1-15-24 Investigations by attorney general on secretary's request.

1-15-24. Investigations by attorney general on secretary's request. If, in the opinion of the secretary of corrections, any matter in regard to the management of any institution under the department's control, or any matter in regard to any inmate of any such institution, requires legal investigation or action of any kind, notice thereof may be given by the secretary of corrections to the attorney general, who shall make inquiry and take such proceedings in the premises as he may deem necessary and proper, and shall report his action and the results thereof to the secretary without delay.

Source: SDC 1939, § 55.1719; SL 1989, ch 20, § 40.



§ 1-15-25 Repealed.

1-15-25. Repealed by SL 1982, ch 9, § 13.



§ 1-15-26 Repealed.

1-15-26. Repealed by SL 1989, ch 20, § 41.



§ 1-15-27 Participation in formula grants program of Juvenile Justice and Delinquency Prevention Act.

1-15-27. Participation in formula grants program of Juvenile Justice and Delinquency Prevention Act. The State of South Dakota shall participate in the formula grants program established by Part B of the Juvenile Justice and Delinquency Prevention Act of 1974, Pub.L. No. 93-415; 88 Stat. 1109, as amended (42 U.S.C. § 5601 et seq).

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 22.



§ 1-15-28 Department of Corrections to supervise participation in Juvenile Justice and Delinquency Prevention Act.

1-15-28. Department of Corrections to supervise participation in Juvenile Justice and Delinquency Prevention Act. The Department of Corrections shall be responsible, through the Council of Juvenile Services established in § 1-15-29, for supervising the preparation and administration of the state's plan required by Section 223(a) for participation in the formula grants program of the Act. The Department of Corrections shall be responsible for providing staff and support services to the Council of Juvenile Services and implementing the plan in a manner which will ensure compliance with Sections 223(a)(12), (13), and (14) of the Act. The department shall seek necessary authority and take all necessary action as provided by law to enforce compliance with the Act.

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 23; SL 2003, ch 9, § 1.



§ 1-15-29 Council of Juvenile Services--Appointment--Terms.

1-15-29. Council of Juvenile Services--Appointment--Terms. There is hereby established a twenty-member Council of Juvenile Services to be appointed by the Governor and shall be comprised of individuals who have training, experience, or special knowledge of juvenile delinquency prevention or treatment or of the administration of juvenile justice. The membership of the Council of Juvenile Services shall comply with Section 223(a)(3) of the Juvenile Justice and Delinquency Act. The initial members to be appointed shall draw lots to determine who will hold the eight three-year terms, the six two-year terms, and the six one-year terms. Thereafter, each member shall serve a term of three years. Members may be reappointed and may continue to serve an expired term until replaced by the Governor. A chairperson, who may not be a full-time federal, state, or local employee, for the Council of Juvenile Services shall be chosen annually by a majority vote of its members at the first meeting each fiscal year.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 24; SL 2003, ch 9, § 2; SL 2012, ch 16, § 27; SL 2013, ch 176, § 20.



§ 1-15-30 Responsibilities of Council of Juvenile Services.

1-15-30. Responsibilities of Council of Juvenile Services. The Council of Juvenile Services shall be responsible for the following:

(1) In conjunction with the secretary of the Department of Corrections, establish policy on how the formula grants program of the Juvenile Justice and Delinquency Prevention Act is to be administered in South Dakota;

(2) Approve the state plan, and any modifications thereto, required by 223(a) of the Act prior to submission to the Office of Juvenile Justice and Delinquency Prevention;

(3) Submit annual recommendations to the Governor and Legislature concerning the functions of the Council of Juvenile Services and the status of the state's compliance with the Act;

(4) Approve or disapprove grant applications and other funding requests submitted to the Department of Corrections under §§ 1-15-27 to 1-15-31, inclusive, and assist with monitoring grants and other fund awards;

(5) Assist the Department of Corrections in monitoring the state's compliance with the Act;

(6) Study the coordination of the various juvenile intervention, prevention, treatment, and rehabilitation programs;

(7) Study effective juvenile sentencing, adjudication, and diversion policies and provisions;

(8) Make a special study of, and make an annual report to the Governor, the Unified Judicial System, and the Legislature by June thirtieth of each year concerning, the appropriate administration of and provision for children in need of supervision in this state;

(9) Contact and seek regular input from juveniles currently under the jurisdiction of the juvenile justice system; and

(10) Perform other such activities as determined by the Governor, the secretary of the Department of Corrections, or the Council of Juvenile Services.
Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 25; SL 2003, ch 9, § 3.



§ 1-15-31 Participation in Juvenile Justice and Delinquency Prevention Act contingent on funding.

1-15-31. Participation in Juvenile Justice and Delinquency Prevention Act contingent on funding. Participation in the Juvenile Justice and Delinquency Prevention Act of 1974 is contingent upon appropriation of federal expenditure authority and general fund match for planning and administration purposes by the Legislature.

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 26.



§ 1-15-32 Participation in international prisoner transfer treaties.

1-15-32. Participation in international prisoner transfer treaties. If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which the offenders are citizens or nationals, the Governor may, on behalf of the state and subject to the terms of the treaty, authorize the secretary of corrections to consent to the transfer or exchange of offenders under the jurisdiction of the Department of Corrections and take any other action necessary to initiate the participation of this state in the treaty.

Source: SL 1993, ch 9.



§ 1-15-33 Responsibility for transporting inmates to hearings.

1-15-33. Responsibility for transporting inmates to hearings. If an inmate confined in any prison, facility, or program under the control of the Department of Corrections pursuant to § 1-15-1.4, is ordered by the court to be present at a criminal proceeding or a sentence modification hearing pursuant to § 23A-27-19, the prosecuting county shall transport the inmate to the proceeding or hearing. If an inmate is ordered by a court to be present at a hearing under § 26-7A-122, the county where the hearing is held shall transport the inmate to the hearing. However, if the proceeding is for a criminal offense committed while the inmate was in a Department of Corrections institution, the Department of Corrections shall transport the inmate to the proceeding.

Source: SL 1999, ch 110, § 3.



§ 1-15-34 County responsible for certain costs of transporting inmates.

1-15-34. County responsible for certain costs of transporting inmates. In the event a county fails to transport an inmate as required in §§ 1-15-33 to 1-15-35, the county may be billed for the cost of the transport and is responsible for the payment thereof.

Source: SL 1999, ch 110, § 4.



§ 1-15-35 Department of Corrections responsible for certain costs of transporting inmates.

1-15-35. Department of Corrections responsible for certain costs of transporting inmates. In the event the Department of Corrections fails to transport an inmate as required in §§ 1-15-33 to 1-15-35, the department may be billed for the cost of the transport and is responsible for the payment thereof.

Source: SL 1999, ch 110, § 5.



§ 1-15-36 Promulgation of rules to administer reinvestment program.

1-15-36. Promulgation of rules to administer reinvestment program. The Department of Corrections shall promulgate rules pursuant to chapter 1-26 to administer a reinvestment program for the purposes of improving public safety and reducing recidivism. The reinvestment program is part of the local and endowment fund. The rules shall include the following:

(1) A calculation of the number of felony probation population as of fiscal year end. The Unified Judicial System will provide the necessary data on felony probationers to the Department of Corrections;

(2) A calculation of the five years, FY09 to FY13, inclusive, to determine how many felony probationers are under supervision in each county at fiscal year end. A trend line based on the prior growth in each county shall project growth based upon past performance;

(3) If the use of felony probation in a county has increased beyond the trend line calculated in subdivision (2) of this section, then the county will be compensated for additional felony probationers who are under supervision at fiscal year end. The first calculation of probationers beyond the trend line shall be on June 30, 2014, and the first payment shall be made on or about October 1, 2014;

(4) That a county's sheriff office shall receive one thousand dollars for each additional probationer beyond the trend line calculated in subdivisions (2) and (3) of this section;

(5) That in counties without a county jail, the sheriff shall receive an additional two hundred dollars per probationer above the trend line due to transportation costs;

(6) That the reinvestment fund shall be in existence until the fund is depleted; and

(7) That any probationer admitted to probation under a program described in § 16-22-8 is not included in the calculation performed in subdivision (2) of this section.
Source: SL 2013, ch 101, § 77, eff. June 30, 2014.






Chapter 16 - Industrial Development Expansion Agency [Repealed]

CHAPTER 1-16

INDUSTRIAL DEVELOPMENT EXPANSION AGENCY [REPEALED]

[Repealed by SL 1982, ch 16, § 5; SL 1982, ch 17, §§ 13 to 21]



Chapter 16A - Health and Educational Facilities Authority

§ 1-16A-1 Legislative findings and intent.

1-16A-1. Legislative findings and intent. For the benefit of the people of the State of South Dakota and the improvement of their health, welfare, safety, trade, commerce, industry, economy, and living conditions it is essential that the people of this state have access , both geographically and financially, to adequate and affordable medical care and health facilities and it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities and it is essential that health institutions within the state and outside the state, subject to the limitations set forth in this chapter, and educational institutions within the state be provided with appropriate additional means to assist in the development and maintenance of public health and public education, respectively. It is the purpose of this chapter to provide a measure of assistance and alternative methods to enable health institutions within the state and outside the state, subject to the limitations set forth in this chapter, and educational institutions in the state to refund or refinance outstanding indebtedness incurred for health facilities or educational facilities and to provide additional facilities and structures which are sorely needed to accomplish the purposes of this chapter, including securing access by the people of the State of South Dakota to adequate and affordable health care within the State of South Dakota and the states geographically contiguous to the State of South Dakota, all to the public benefit and good as more fully provided herein.

It is the intent of the Legislature by the passage of this chapter to create a state authority to lend money to health institutions and educational institutions and to authorize the state authority to acquire, construct, reconstruct, repair, alter, improve, extend, own, lease, and dispose of properties to the end that the state authority may be able to promote the health, welfare, safety, trade, commerce, industry, economy and education and welfare of the people of this state and to vest such state authority with all powers to enable such state authority to accomplish such purpose.

It is the further intent of the Legislature to provide a measure of assistance and alternative methods of financing to participating health institutions to aid them in providing needed health facilities that will assure admission and care of high quality and affordability to all who need it and to aid them in dealing with the cash requirements of such participating health institutions, whether resulting from capital expenditures, operating expenditures, delays in the receipt of payments for services, or otherwise. It is the intent of the Legislature to ensure the availability of the most efficient and affordable financing alternatives to health institutions located outside the State of South Dakota but in a state or states geographically contiguous to the State of South Dakota that are owned, operated, leased or managed by, or otherwise affiliated with, health institutions located within the State of South Dakota to promote the economy of the State of South Dakota and the access of the people of the State of South Dakota to adequate and affordable health care within the State of South Dakota and its geographically contiguous states, all for the benefit of the health, welfare, safety, trade, commerce, industry and economy of the people of the State of South Dakota. It is not intended by this chapter that the state authority shall itself be authorized to operate any such health or educational facilities. It is also determined that the availability of improved access to health professions schools will benefit the people of the State of South Dakota and improve their health, welfare, and living conditions and that the establishment of a health education loan bond program, with proceeds of bonds to be used for the purchase or making of loans to students, or certain former students, of health professions schools will enhance the availability of improved access to such schools and assist such persons in meeting the expenses incurred in availing themselves of health education opportunities.

Source: SL 1972, ch 10, § 1; SL 1982, ch 10, § 1; SL 1994, ch 8, § 1; SL 2004, ch 9, § 1.



§ 1-16A-2 Definition of terms.

1-16A-2. Definition of terms. As used in this chapter, unless the context otherwise clearly requires:

(1) "Authority" means the South Dakota Health and Educational Facilities Authority created by this chapter;

(2) "Costs," as applied to facilities financed in whole or in part under the provisions of this chapter includes the sum total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, repair, alteration, improvement, and extension of such facilities including without limitation the cost of studies and surveys; the costs for land title and mortgage guaranty policies; plans, specifications, architectural, and engineering services; legal, organization, marketing, or other special services; financing, acquisition, demolition, construction, equipment, and site development of new and rehabilitated buildings; rehabilitation, reconstruction, repair, or remodeling of existing buildings; costs of acquiring or reacquiring accounts receivable; and all other necessary and incidental expenses including working capital and an initial bond and interest reserve together with interest on bonds issued to finance such facilities to a date six months subsequent to the estimated date of completion;

(3) "Credit enhancement obligation," an agreement, instrument or other arrangement described in chapter 6-8B pursuant to which any municipality or county covenants or agrees to levy taxes or pledge its full faith and credit or other revenues, funds, fees or property in amounts necessary to pay debt service and related charges on or in connection with bonds or other obligations issued to finance or refinance property, real or personal and related costs for a health institution which owns or operates a hospital in South Dakota;

(4) "Educational institution" means any private nonprofit corporation or institution authorized by law to provide or operate educational facilities and to provide a program of education beyond the high school level in the State of South Dakota, and "participating education institution," a nonprofit educational institution which, pursuant to the provisions of this chapter, shall undertake the financing and construction or acquisition of educational facilities or shall undertake the refunding or refinancing of outstanding obligations or of a mortgage or of advances or loans as provided in and permitted by this chapter. A "participating educational institution" also means any school district or LEA in the state authorized to enter into a lease-purchase agreement with the health and educational facilities authority pursuant to chapter 13-19 or 13-39;

(5) "Facilities," in the case of a participating health institution, means a structure or building suitable for use as a hospital, clinic, nursing facility, home for the aged, or other health care facility, laboratory, laundry, nurses, doctors or interns residence, administration building, research facility, maintenance, storage or utility facilities, auditorium, dining hall, food service and preparation facilities, fire prevention facility, mental and physical health care facility, dental care facility, nursing school, medical teaching facility, offices, parking lots and garages and other supporting service structures, and all necessary, useful and related equipment, furnishings and appurtenances and including without limitation the acquisition, preparation and development of all lands necessary or convenient as a site or sites for any of the foregoing; "facilities," in the case of a participating health institution, also means any accounts receivable, working capital, or operating expense, financing or refinancing program of a participating health institution or institutions with or involving funds provided in whole or in part hereunder, or any combination thereof; "facilities," in the case of a participating educational institution, a structure suitable for use as a dormitory or other housing facility, dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, and maintenance, storage, or utility facility, and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution for higher education including parking and other facilities or structures essential or convenient for the orderly conduct of such institution for higher education and shall also include equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended but does not include such items as books, fuel, supplies or other items which are customarily deemed to result in a current operating charge; "facilities" does not include any property used or to be used primarily for sectarian instruction or study or as a place for devotional activities or religious worship or any property which is used or to be used primarily in connection with any part of a program of a school or department of divinity of any religious denomination;

(6) "HEAL loans" means loans to finance the graduate education of health professionals which have been made pursuant to the Federal Health Education Assistance Loan Program created pursuant to P.L. 94-484 and which are fully insured or guaranteed as to principal and interest by the United States, its agencies or instrumentalities;

(7) "Health institution" means any private nonprofit corporation or institution authorized by law to provide or operate health facilities in the State of South Dakota, or any private nonprofit corporation or institution authorized by law to provide or operate health facilities outside the State of South Dakota, but in a state geographically contiguous to the State of South Dakota, provided that such nonprofit corporation or institution is owned, operated, leased or managed by, or otherwise affiliated with, a health institution located within the State of South Dakota and provided further that said entity located outside the State of South Dakota, or an affiliate thereof, is also engaged in a financing or refinancing on behalf of a health institution located within the State of South Dakota, and "participating health institution," a nonprofit health institution which, pursuant to the provisions of this chapter, shall undertake the financing and construction or acquisition of health facilities or shall undertake the refunding or refinancing of outstanding obligations or of a mortgage or of advances or loans as provided in and permitted by this chapter;

(8) "Participating public agency," any public agency as defined in chapter 1-24 which has elected to participate in a pool arrangement;

(9) "Public body" means any county, municipality, or township, or any school district, hospital district, sanitary district, irrigation district, drainage district or water user district;

(10) "Revenues," with respect to facilities, means the rents, fees, charges and other income or profit derived therefrom, and with respect to HEAL loans, means all amounts received in repayment of such loans, including any insurance benefits.
Source: SL 1972, ch 10, § 2; SL 1982, ch 10, § 2; SL 1986, ch 124, § 4; SL 1987, ch 144, § 6; SL 1988, ch 13, § 1; SL 1991, ch 11, § 7; SL 1992, ch 3, § 1; SL 1994, ch 8, §§ 2, 3; SL 2004, ch 9, § 2.



§ 1-16A-2.1 Community defined.

1-16A-2.1. Community defined. For the purposes of determining eligibility under this chapter, the term, community, means a municipality as defined by § 9-1-1.

Source: SL 1997, ch 4, § 8.



§ 1-16A-3 Authority created--Public function.

1-16A-3. Authority created--Public function. There is hereby created a body politic and corporate to be known as the "South Dakota Health and Educational Facilities Authority." The authority is constituted a public instrumentality and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public function.

Source: SL 1972, ch 10, § 3.



§ 1-16A-3.1 Authority continued within Bureau of Finance and Management--Records and reports.

1-16A-3.1. Authority continued within Bureau of Finance and Management--Records and reports. The health and educational facilities authority shall continue within the Bureau of Finance and Management, and shall retain all its prescribed functions, including administrative functions. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner of finance and management, except that the authority shall report at least annually.

Source: SL 1973, ch 2, § 16 (b).



§ 1-16A-4 Appointment of members of authority--Qualifications.

1-16A-4. Appointment of members of authority--Qualifications. The authority shall consist of seven members to be appointed by the Governor who shall be residents of the state. Not more than four of said seven members of the authority shall be of the same political party. At least one of the members to be appointed by the Governor shall be or shall have been a trustee, director, comptroller, or other employee of a public or of a private nonprofit hospital knowledgeable in hospital and health care construction and financing. At least one of such appointed members shall be or shall have been a trustee, director, comptroller, or other employee of a public or nonprofit private college or university knowledgeable in the construction and financing of such educational facilities. At least one such appointed member shall be a person experienced in and having a favorable reputation for skill, knowledge, and experience in the field of state and municipal finance. At least one of such appointed members shall be a person experienced in and having a favorable reputation for skill, knowledge, and experience in the field of health facility architecture. At least one of such appointed members shall be a person experienced in and having a favorable reputation for skill, knowledge, and experience in the field of higher educational facility architecture. In making appointments the Governor shall take into consideration nominees recommended to him for appointment by professional organizations of hospitals, long term care facilities, higher education associations, investment banking, and architects.

Source: SL 1972, ch 10, § 3.



§ 1-16A-5 Terms of office of members--Vacancies.

1-16A-5. Terms of office of members--Vacancies. Upon the expiration of the term of any appointed member his successor shall be appointed for a term of five years expiring on June thirtieth and until his successor has been appointed and has qualified. Any member shall be eligible for reappointment. The Governor shall fill any vacancy for the remainder of any unexpired term.

Source: SL 1972, ch 10, § 3.



§ 1-16A-6 Business interests not disqualifying for membership--Abstention where conflict of interest.

1-16A-6. Business interests not disqualifying for membership--Abstention where conflict of interest. Notwithstanding any other law to the contrary it shall not be or constitute a conflict of interest for a trustee, director, officer, or employee of any health institution, educational institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, insurance company, or any other firm, person, or corporation to serve as a member of the authority, provided such trustee, director, officer, or employee shall abstain from deliberation, action and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 1972, ch 10, § 6.



§ 1-16A-7 Annual election of chairman and vice-chairman.

1-16A-7. Annual election of chairman and vice-chairman. Annually after the appointment of a member or members, the authority shall elect one of its members as chairman and one as vice-chairman.

Source: SL 1972, ch 10, § 5.



§ 1-16A-8 Meetings open to public--Notice--Resolutions not published.

1-16A-8. Meetings open to public--Notice--Resolutions not published. Each meeting of the authority for any purpose whatsoever shall be open to the public. Notice of meetings shall be as provided in the bylaws of the authority. Resolutions need not be published or posted.

Source: SL 1972, ch 10, § 4.



§ 1-16A-9 Quorum of authority--Vote required for action.

1-16A-9. Quorum of authority--Vote required for action. Four members of the authority shall constitute a quorum for the purpose of conducting business and exercising its powers. Action may be taken by the authority upon the affirmative vote of at least four of its members.

Source: SL 1972, ch 10, § 4.



§ 1-16A-10 Expenses of members of authority.

1-16A-10. Expenses of members of authority. Members of the authority shall receive no compensation for services but shall be entitled to the necessary expenses including traveling and lodging expenses incurred in the discharge of their duties. Any payments for compensation and expenses shall be paid from funds of the authority.

Source: SL 1972, ch 10, § 4.



§ 1-16A-11 Removal of member from authority.

1-16A-11. Removal of member from authority. Any member of the authority may be removed by the Governor for misfeasance, malfeasance, or willful neglect of duty or other cause after notice and a public hearing unless such notice or hearing shall be expressly waived in writing.

Source: SL 1972, ch 10, § 3.



§ 1-16A-12 Executive director and associate--Compensation.

1-16A-12. Executive director and associate--Compensation. The authority shall appoint an executive director and may appoint an associate executive director, who shall not be members of the authority and shall serve at its pleasure. They shall receive such compensation as shall be fixed by the authority.

Source: SL 1972, ch 10, § 5.



§ 1-16A-13 Employment of consultants and agents--Compensation.

1-16A-13. Employment of consultants and agents--Compensation. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment and to fix their compensation.

Source: SL 1972, ch 10, § 7 (10).



§ 1-16A-14 Surety bonds required--Payment of cost.

1-16A-14. Surety bonds required--Payment of cost. Each member of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering each member, the executive director and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

Source: SL 1972, ch 10, § 6.



§ 1-16A-15 Corporate powers of authority.

1-16A-15. Corporate powers of authority. The authority shall have the following powers together with all powers incidental thereto or necessary for the performance thereof:

(1) To have perpetual succession as a body politic and corporate;

(2) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(3) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(4) To have and to use a corporate seal and to alter the same at pleasure;

(5) To maintain an office at such place or places as it may designate;

(6) To do all things necessary and convenient to carry out the purposes of this chapter.
Source: SL 1972, ch 10, § 7 (1) to (5), (15).



§ 1-16A-15.1 Authority to approve financing of facilities in the state by out-of-state issuers-Public hearing.

1-16A-15.1. Authority to approve financing of facilities in the state by out-of-state issuers-Public hearing. The authority shall have the power to assist, coordinate and participate with governmental authorities and issuers of states other than the State of South Dakota (for purposes of this section, "out-of-state issuers") in connection with issuance of bonds, notes or other evidence of indebtedness by such out-of-state issuers for educational and health facilities located within the State of South Dakota.

In connection with such financing by out-of-state issuers, the authority is designated as the only entity in the State of South Dakota which may conduct the public hearing of the applicable governmental unit required by section 147(f) of the Internal Revenue Code of 1986, as amended, or any successor provision of the Internal Revenue Code, and the Governor of the State of South Dakota is designated as the only person in the State of South Dakota who may be the applicable elected representative pursuant to section 147(f) of the Internal Revenue Code of 1986, as amended.

Following such hearing, the authority shall determine whether the financing should proceed with respect to educational or health facilities located within the State of South Dakota by an out-of-state issuer. If the authority determines that the financing should not proceed, the financing shall not proceed by an out-of-state issuer with respect to the South Dakota facilities.

Source: SL 2004, ch 9, § 5.



§ 1-16A-16 Delegation of powers and duties.

1-16A-16. Delegation of powers and duties. The authority may delegate by resolution to one or more of its members or to its executive director or associate executive director such powers and duties as it may deem proper.

Source: SL 1972, ch 10, § 5.



§ 1-16A-17 Records maintained by authority--Certified copies.

1-16A-17. Records maintained by authority--Certified copies. The executive director or associate executive director, or other person designated by the authority, shall keep a record of the proceedings thereof and shall be custodian of all books, documents and papers filed with the authority, the minute books or journal thereof and its official seal. The executive director or associate executive director, or other person, may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely on such certificates.

Source: SL 1972, ch 10, § 5.



§ 1-16A-17.1 Informational budget required.

1-16A-17.1. Informational budget required. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature.

Source: SL 1984, ch 4, § 1.



§ 1-16A-18 Acceptance of loans and gifts.

1-16A-18. Acceptance of loans and gifts. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to receive and accept from any public agency loans or grants for or in aid of the construction of facilities or any portion thereof, or for equipping the same, and to receive and accept grants, gifts or other contributions from any source.

Source: SL 1972, ch 10, § 7 (11).



§ 1-16A-19 Investment of surplus funds--Maturity of securities--Manner of investment.

1-16A-19. Investment of surplus funds--Maturity of securities--Manner of investment. The authority may invest any funds, including funds made available to the authority pursuant to § 1-16A-75, in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) In obligations issued by or obligations the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America;

(3) In certificates of deposit or time deposits constituting direct obligations of any bank which is a "qualified public depository" or any savings and loan association which is a "savings and loan depository" under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase noncollateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in the highest two quality categories by a nationally recognized rating agency;

(4) In obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, provided the long term obligations of such insurance company or other corporation or business entity (or of any affiliate thereof which guarantees timely payment of the obligations to be in invested in) shall be rated in one of the two highest rating classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) In short term discount obligations of the Federal National Mortgage Association;

(6) In obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal thereof will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations.

Any such securities may be purchased at the offering or market price thereof at the time of such purchase. All such securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Company Act of 1940, whose shares are registered under the Federal Securities Act of 1933 and whose investments are limited to these obligations.

Source: SL 1972, ch 10, § 19; SL 1977, ch 10; SL 1979, ch 7, § 1; SL 1984, ch 5, § 1; SL 1986, ch 13, § 5; SL 1988, ch 13, § 5; SL 1998, ch 7, § 1; SL 2003, ch 11, § 1.



§ 1-16A-20 Location, construction, operation and maintenance of facilities--Designation of agent.

1-16A-20. Location, construction, operation and maintenance of facilities--Designation of agent. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to determine the location and construction of any facility to be financed under the provisions of this chapter and to construct, reconstruct, renovate, replace, maintain, repair, operate, lease and regulate the same, to designate a participating health institution or a participating educational institution, as the case may be, as its agent to determine the location and construction of a facility undertaken by such participating health institution or a participating educational institution, as the case may be, under the provisions of this chapter and, as agent of the authority, to construct, reconstruct, renovate, replace, maintain, repair, operate, lease and regulate the same and as agent of the authority, to enter into contracts for any and all of such purposes including contracts for the management and operation of such facility.

Source: SL 1972, ch 10, § 7 (6).



§ 1-16A-21 Acquisition of property--Title taken.

1-16A-21. Acquisition of property--Title taken. The authority is authorized and empowered directly or by or through a participating health institution or participating educational institution, as the case may be, as its agent, to acquire by purchase, lease, gift, devise or otherwise such lands, structures, property, real or personal, rights-of-way, franchises, easements, and other interests in lands, within or without the state, including lands lying under water and riparian rights which are located within or without the state as it may deem necessary or convenient for the construction or acquisition or operation of facilities but upon such terms as may be considered by the authority to be reasonable, and to take title thereto in the name of the authority or in the name of such participating health institution or participating educational institution, as the case may be, as its agent.

Source: SL 1972, ch 10, § 9; SL 2004, ch 9, § 3.



§ 1-16A-22 Restrictions of other laws not applicable.

1-16A-22. Restrictions of other laws not applicable. Facilities may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this chapter for said purposes notwithstanding that any other law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extensions of like facilities, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.

Source: SL 1972, ch 10, § 22.



§ 1-16A-23 Public works laws not applicable--Competitive bidding not required.

1-16A-23. Public works laws not applicable--Competitive bidding not required. Facilities are not subject to any requirements relating to public buildings, structures, grounds, works, or improvements imposed by the laws of this state or any other similar requirements which may be lawfully waived by this section and any requirement of competitive bidding or other restriction imposed on the procedure for award of contracts for the purposes of the authority or the lease, sale, or other disposition of property of the authority is not applicable to any action taken under authority of this chapter.

Source: SL 1972, ch 10, § 21; SL 1982, ch 10, § 3.



§ 1-16A-24 Mortgages for security of bondholders.

1-16A-24. Mortgages for security of bondholders. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to mortgage all or any portion of the facilities and the site or sites thereof, whether then owned or thereafter acquired, for the benefit of the holders of bonds issued to finance such facilities or any portion thereof.

Source: SL 1972, ch 10, § 7 (12).



§ 1-16A-25 Operation of facilities restricted to leasing.

1-16A-25. Operation of facilities restricted to leasing. The authority shall not have the power to operate the facilities as a business other than as a lessor.

Source: SL 1972, ch 10, § 8.



§ 1-16A-26 Leasing of facilities--Terms of lease--Option to purchase.

1-16A-26. Leasing of facilities--Terms of lease--Option to purchase. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to lease to a participating health institution or a participating educational institution, as the case may be, any or all of the facilities upon such terms and conditions as the authority shall deem proper, and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and to include in any such lease, if desired, provisions that the lessee thereof shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the authority or to purchase any or all of the facilities or that upon payment of all of the indebtedness incurred by the authority for the financing of such facilities the authority may convey any or all of the facilities to the lessee or lessees thereof with or without consideration.

Source: SL 1972, ch 10, § 7 (7).



§ 1-16A-27 Duration of leases--Rentals required.

1-16A-27. Duration of leases--Rentals required. Any lease of the facilities entered into pursuant to the provisions of this chapter shall be for a term not shorter than the longest maturity of any bonds issued to finance such facilities or a portion thereof and shall provide for rentals adequate to pay principal and interest on such bonds as the same fall due and to create and maintain such reserves and accounts for depreciation as the authority shall determine to be necessary.

Source: SL 1972, ch 10, § 8.



§ 1-16A-28 Establishment of rents and charges.

1-16A-28. Establishment of rents and charges. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, generally to fix and revise from time to time and charge and collect rates, rents, fees, and charges for the use of and services furnished or to be furnished by facilities or any portion thereof and to contract with any person, firm, or corporation or other body public or private in respect thereof, provided that the authority shall have no jurisdiction over rates, rents, fees, and charges established by a participating educational institution for its students or established by a participating health institution for its patients.

Source: SL 1972, ch 10, § 7 (9).



§ 1-16A-29 Rules and regulations for use of facilities.

1-16A-29. Rules and regulations for use of facilities. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to establish rules and regulations for the use of facilities and to designate a participating health institution or participating educational institution, as the case may be, as its agent, to establish rules and regulations for the use of the facilities undertaken or operated by such participating health institution or participating educational institution, as the case may be.

Source: SL 1972, ch 10, § 7 (10).



§ 1-16A-30 Laws and ordinances applicable to facilities.

1-16A-30. Laws and ordinances applicable to facilities. All facilities shall be subject to the planning, zoning, sanitary, and building laws, ordinances and regulations applicable to the locality in which any such facilities are to be situated.

Source: SL 1972, ch 10, § 18.



§ 1-16A-31 Loans to participating institutions--Maximum amount.

1-16A-31. Loans to participating institutions--Maximum amount. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to make loans to or for the benefit of any participating health institution or participating educational institution, as the case may be, for the cost of the facilities in accordance with an agreement between the authority and such participating health institution or participating educational institution, as the case may be. No such loan may exceed the total cost of such facilities as determined by such participating health institution or participating educational institution, as the case may be, and approved by the authority. Such loans may be made to an entity affiliated with a participating health institution or participating educational institution, as the case may be, if the proceeds of such loans are made available to or otherwise applied for the benefit of such participating health institution or participating educational institution, as the case may be.

Source: SL 1972, ch 10, § 7 (13); SL 1998, ch 7, § 2.



§ 1-16A-32 Refunding loans to participating institutions--Findings required.

1-16A-32. Refunding loans to participating institutions--Findings required. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to make loans to or for the benefit of a participating health institution or participating educational institution, as the case may be, to refund outstanding obligations, mortgages or advances issued, made or given by such institution for the cost of its facilities including the function to issue bonds and make loans to a participating health institution or participating educational institution, as the case may be, to refinance indebtedness incurred for facilities undertaken and completed prior to or after the enactment of this chapter whenever the authority finds that such financing is in the public interest, alleviates a financial or contractual hardship upon the participating health institution or participating educational institution, as the case may be, or results in a lesser cost of patient care or cost of education and a saving to third parties, including state or federal governments, and to others who must pay for such care or education. Such loans may be made to any entity affiliated with a participating health institution or participating educational institution, as the case may be, if the proceeds of such loans are made available to or otherwise applied for the benefit of such participating health institution or participating educational institution, as the case may be.

Source: SL 1972, ch 10, § 7 (14); SL 1998, ch 7, § 3; SL 2004, ch 9, § 4.



§ 1-16A-33 Initial planning service fee to accompany applications.

1-16A-33. Initial planning service fee to accompany applications. When any application is made to the authority by any participating health institution or participating educational institution for financial assistance to provide for its facilities, such application shall be accompanied by an initial planning service fee in an amount determined by the authority, but in any event not exceeding the lesser of ten thousand dollars or one-fourth of one percent of the principal amount of bonds covered by such application. Such initial planning service fee shall be included in the cost of the facilities to be financed and shall not be refundable by the authority whether or not any such application is approved.

Source: SL 1972, ch 10, § 15.



§ 1-16A-34 Annual planning service fee payable to authority.

1-16A-34. Annual planning service fee payable to authority. In addition to such initial fee, an annual planning service fee shall be paid to the authority by each participating health institution and each participating educational institution in an amount not exceeding one-fourth of one percent of the principal amount of bonds issued on behalf of such institution and outstanding on the first rental payment date under its lease and on each anniversary date thereafter. Such annual planning service fee shall be paid on said dates or in installments as may be satisfactory to the authority.

Source: SL 1972, ch 10, § 15.



§ 1-16A-35 Purpose of planning service fees--Agencies used in planning.

1-16A-35. Purpose of planning service fees--Agencies used in planning. It is anticipated the fees required by §§ 1-16A-33 and 1-16A-34 shall be used for necessary expenses to determine the need of facilities in the area concerned and to that end the authority may utilize recognized voluntary and official health planning and educational planning organizations and agencies at local, regional and state levels as well as the state statutory bodies having health or educational facilities planning responsibilities and also for necessary administrative expenses.

Source: SL 1972, ch 10, § 15.



§ 1-16A-36 Planning services and surveys obtained from other agencies.

1-16A-36. Planning services and surveys obtained from other agencies. In addition the authority may, for a negotiated fee, retain the services of any other public or private person, firm or corporation for the furnishing of services and data for use by the authority in determining the need and location of any such facilities for which application is being made or for such other services or surveys as the authority deems necessary to carry out the purposes of this chapter.

Source: SL 1972, ch 10, § 15.



§ 1-16A-37 Proration of planning service fees between institutions.

1-16A-37. Proration of planning service fees between institutions. In the event bonds are issued by the authority for the concurrent benefit of two or more participating health institutions or two or more participating educational institutions then the fees to be paid to the authority under §§ 1-16A-33 and 1-16A-34 shall be prorated among the institutions involved in accordance with the amount of bond proceeds allocated to each participating institution respectively.

Source: SL 1972, ch 10, § 15.



§ 1-16A-38 Issuance and refunding of bonds and obligations.

1-16A-38. Issuance and refunding of bonds and obligations. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to issue bonds, notes, or other obligations for any of its corporate purposes and to refund the same, all as provided for in this chapter.

Source: SL 1972, ch 10, § 7 (8).



§ 1-16A-39 Terms and form of bonds issued.

1-16A-39. Terms and form of bonds issued. The bonds may be issued as serial bonds or as term bonds or a combination of both types. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in fully registered form or in bearer form registrable either as to principal or interest or both, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding forty years from the date thereof, may be payable at such place or places whether within or without the State of South Dakota, may bear interest at such rate or rates per annum as shall be determined by the authority and without regard to any interest rate limitation appearing in any other law, payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the authority, either manually or by facsimile, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature of the treasurer of the authority, and may contain such provisions not inconsistent herewith, all as shall be provided in the resolutions of the authority whereunder the bonds shall be authorized to be issued or as shall be provided in a trust indenture authorized by the authority.

Source: SL 1972, ch 10, § 10.



§ 1-16A-40 Sale of bonds--Expenses of issuance.

1-16A-40. Sale of bonds--Expenses of issuance. The bonds of the authority may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the authority, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance thereof.

Source: SL 1972, ch 10, § 10.



§ 1-16A-41 Negotiability of bonds.

1-16A-41. Negotiability of bonds. All bonds of the authority and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

Source: SL 1972, ch 10, § 11.



§ 1-16A-42 Bonds payable only from revenues.

1-16A-42. Bonds payable only from revenues. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the authority of the facilities concerned or of any thereof as may be designated in the resolutions of the authority under which the bonds shall be authorized to be issued or as may be designated in a trust indenture authorized by the authority.

Source: SL 1972, ch 10, § 10.



§ 1-16A-43 Pledge of revenues to secure bonds.

1-16A-43. Pledge of revenues to secure bonds. The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues, rentals, and receipts out of which the same shall be made payable and may be secured by a trust indenture or mortgage or deed of trust (including assignment of leases or other contract rights of the authority thereunder) covering all or any part of the facilities from which the revenues, rentals, or receipts so pledged may be derived, including any enlargements of and additions to any such facilities thereafter made.

Source: SL 1972, ch 10, § 12.



§ 1-16A-44 Pledge continuing until bonds paid.

1-16A-44. Pledge continuing until bonds paid. Each pledge, agreement, lease, indenture, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid or provision for such payment duly made.

Source: SL 1972, ch 10, § 12.



§ 1-16A-45 Maintenance, rental and funding agreements in bond resolution.

1-16A-45. Maintenance, rental and funding agreements in bond resolution. The resolution under which the bonds are authorized to be issued and any such trust indenture, mortgage, or deed of trust may contain any agreements and provisions respecting the maintenance of the properties covered thereby, the fixing and collection of rents for any portions thereof leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, including the designation of a trustee, all as the authority shall deem advisable and not in conflict with the provisions hereof.

Source: SL 1972, ch 10, § 12.



§ 1-16A-46 Pooling of leases for pledge of revenues.

1-16A-46. Pooling of leases for pledge of revenues. In addition to the foregoing, bonds of the authority may be secured by a pooling of leases whereby the authority may assign its rights, as lessor, and pledge rents under two or more leases of the facilities with two or more participating health institutions or participating educational institutions, as lessees respectively, upon such terms as may be provided for in the resolutions of the authority or as may be provided for in a trust indenture authorized by the authority.

Source: SL 1972, ch 10, § 12.



§ 1-16A-47 Bond redemption privileges retained.

1-16A-47. Bond redemption privileges retained. If deemed advisable by the authority there may be retained in the resolutions or the trust indenture under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such resolutions or in such trust indenture, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such resolutions or in such trust indenture, and as may be briefly recited in the face of the bonds, but nothing herein contained shall be construed to confer on the authority the right or option to redeem any bonds except as may be provided in the resolutions or in such trust indenture under which they shall be issued.

Source: SL 1972, ch 10, § 10.



§ 1-16A-48 Additional bonds for facilities or HEAL loans--Protection of prior bondholders.

1-16A-48. Additional bonds for facilities or HEAL loans--Protection of prior bondholders. Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same facilities or HEAL loans or any other facilities or HEAL loans or any other purpose hereunder, but the resolutions or trust indenture whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

Source: SL 1972, ch 10, § 11; SL 1982, ch 10, § 10.



§ 1-16A-49 Remedies of bondholders on default.

1-16A-49. Remedies of bondholders on default. In the event of default in payment of the principal of or interest on any bonds of the authority or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the resolutions authorizing the bonds or in any trust indenture, mortgage, or deed of trust executed as security therefor, said payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any mortgage and deed of trust, or any one or more of said remedies.

Source: SL 1972, ch 10, § 12.



§ 1-16A-50 General obligation not created by issuance of bonds--Tax levy not promised.

1-16A-50. General obligation not created by issuance of bonds--Tax levy not promised. Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any such political subdivision other than the authority, but shall be payable solely from the funds herein provided therefor. The issuance of bonds under the provisions of this chapter shall not, directly or indirectly or contingently, obligate the state or any political subdivision thereof to levy any form of taxation therefor or to make any appropriation for their payment.

Source: SL 1972, ch 10, § 13.



§ 1-16A-51 State debt not created--Disclaimer in bonds.

1-16A-51. State debt not created--Disclaimer in bonds. Nothing in this chapter shall be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all bonds issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon their general credit or against their taxing power.

Source: SL 1972, ch 10, § 13.



§ 1-16A-52 Pledge of full faith and credit of authority or institution.

1-16A-52. Pledge of full faith and credit of authority or institution. Nothing contained in § 1-16A-50 or 1-16A-51 shall prevent or be construed to prevent the authority from pledging its full faith and credit or the full faith and credit of a participating health institution or participating educational institution, as the case may be, to the payment of bonds authorized pursuant to this chapter.

Source: SL 1972, ch 10, § 13.



§ 1-16A-52.1 Financing through federally guaranteed securities authorized.

1-16A-52.1. Financing through federally guaranteed securities authorized. Notwithstanding any other provisions of this chapter to the contrary, the authority may finance the cost of an educational or health facility, or refund outstanding indebtedness incurred prior to or after the effective date of this section for the construction or acquisition of an educational or health facility, by issuing its bonds pursuant to a plan of financing involving the acquisition of any federally guaranteed security or securities or the acquisition or entering into of commitments to acquire any federally guaranteed security or securities. For the purposes of this chapter, "federally guaranteed security" shall mean any direct obligation of, or obligation the principal of and interest on which are fully guaranteed or insured by, the United States of America or any obligation issued by or the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America, including without limitation any such obligation that is issued pursuant to the National Housing Act (12 U.S.C. § 1701 et seq.), or any successor provision of law, each as amended from time to time.

Source: SL 1979, ch 7, § 2.



§ 1-16A-52.2 Commitments and agreements for financing through federally guaranteed securities.

1-16A-52.2. Commitments and agreements for financing through federally guaranteed securities. In furtherance of the powers granted in § 1-16A-52.1, the authority may acquire or enter into commitments to acquire any federally guaranteed security and to pledge or otherwise use any such federally guaranteed security in such manner as the authority deems in its best interest to secure or otherwise provide a source of repayment of any of its bonds issued to finance or refinance health or educational facilities or to enter into any appropriate agreement with any participating health or educational institution whereby the authority may make a loan to any such participating health or educational institution for the purpose of acquiring or entering into commitments to acquire any federally guaranteed security. Any agreement entered into pursuant to this section may contain such provisions which are deemed necessary or desirable by the authority for the security or protection of the authority or the holders of such bonds. However, the authority, prior to making any such acquisition, commitment or loan, shall first determine, and shall first enter into an agreement with any such participating health or educational institution or any other appropriate institution or corporation to require that the proceeds derived from the acquisition of any such federally guaranteed security will be used, directly or indirectly, for the purpose of financing or refinancing a health or educational facility.

Source: SL 1979, ch 7, § 3.



§ 1-16A-52.3 Bonds not to exceed cost of facility--Expenses included--Terms and sale of bonds.

1-16A-52.3. Bonds not to exceed cost of facility--Expenses included--Terms and sale of bonds. Any bonds issued pursuant to § 1-16A-52.1 shall not exceed in principal amount the cost of such educational or health facility as determined by the participating educational or health institution and approved by the authority. However such costs may include, without limitation, all costs and expenses necessary or incidental to the acquisition of or commitment to acquire any federally guaranteed security and to the issuance and obtaining of any insurance or guarantee of any obligation issued or incurred in connection with any federally guaranteed security. In other respects any such bonds shall be subject to the provisions of §§ 1-16A-39 to 1-16A-41, inclusive, and the trust agreement or indenture creating such bonds may contain such of the provisions set forth in § 1-16A-45 as the authority may deem appropriate.

Source: SL 1979, ch 7, § 4.



§ 1-16A-52.4 Title to facility financed through federally guaranteed securities--Mortgage--Lease prohibited.

1-16A-52.4. Title to facility financed through federally guaranteed securities--Mortgage--Lease prohibited. If an educational or health facility is financed or refinanced pursuant to §§ 1-16A-52.1 to 1-16A-52.3, inclusive, the title to the facility shall remain in the participating educational or health institution owning the facility. The title is subject to the lien of any mortgage, if any, securing the federally guaranteed securities being purchased. There may not be a lease of the facility between the authority and the institution.

Source: SL 1979, ch 7, § 5; SL 2013, ch 5, § 1.



§ 1-16A-52.5 Return of securities to issuer when provision made for payment.

1-16A-52.5. Return of securities to issuer when provision made for payment. The provisions of § 1-16A-56 shall not apply to any educational or health facility financed pursuant to §§ 1-16A-52.1 to 1-16A-52.5, inclusive, but the authority shall return the securities purchased through the issuance of bonds thereunder to the issuer of such securities when such securities have been fully paid or when such bonds have been fully paid and retired or when adequate provision, not involving the application of such securities, has been made to pay and retire the same fully, all other conditions of the trust agreement or indenture creating such bonds have been satisfied and the lien thereof has been released in accordance with the provisions hereof.

Source: SL 1979, ch 7, § 6.



§ 1-16A-53 Refunding bonds authorized--Amount.

1-16A-53. Refunding bonds authorized--Amount. Any bonds of the authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the authority may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums, commissions, service fees and other expenses necessary to be paid in connection therewith.

Source: SL 1972, ch 10, § 11.



§ 1-16A-54 Methods of refunding--Maturity dates.

1-16A-54. Methods of refunding--Maturity dates. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same facilities or separate facilities or for any other purpose hereunder, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

Source: SL 1972, ch 10, § 11.



§ 1-16A-54.1 Bond issue authorized to refund securities of participating institution.

1-16A-54.1. Bond issue authorized to refund securities of participating institution. Notwithstanding any other provisions of this chapter to the contrary, the authority may finance the cost of an educational or health facility, or refund outstanding indebtedness incurred prior to or after July 1, 1976, for the construction or acquisition of an educational or health facility, by issuing its bonds for the purpose of purchasing the securities of a participating educational institution or participating health institution.

Source: SL 1976, ch 9, § 1.



§ 1-16A-54.2 Amount and terms of securities purchased--Mortgage--Insurance and guaranties.

1-16A-54.2. Amount and terms of securities purchased--Mortgage--Insurance and guaranties. Any securities purchased pursuant to § 1-16A-54.1 shall have the same principal amounts, maturities, and interest rates as the bonds being issued pursuant to § 1-16A-54.1. If the authority deems it advisable, the securities may be secured by a first mortgage lien on the educational or health facility being financed. If a mortgage is required, the securities are subject to any exception approved by the authority and created by a mortgage instrument satisfactory to the authority. The securities may be insured or guaranteed by others.

Source: SL 1976, ch 9, § 1; SL 2013, ch 5, § 2.



§ 1-16A-54.3 Pledge of securities to secure bonds--Income used for payment--Maximum principal--Bonds subject to other provisions of chapter.

1-16A-54.3. Pledge of securities to secure bonds--Income used for payment--Maximum principal--Bonds subject to other provisions of chapter. Any bonds issued pursuant to § 1-16A-54.1 shall be secured by a pledge of the securities purchased pursuant to § 1-16A-54.1 under the trust agreement or indenture creating such bonds, shall be payable solely out of the payments to be made on such securities, and shall not exceed in principal amount the cost of such educational or health facility as determined by the participating educational or health institution and approved by the authority. In other respects any such bonds shall be subject to the provisions of §§ 1-16A-39 to 1-16A-41, inclusive, and the trust agreement or indenture creating such bonds may contain such of the provisions set forth in § 1-16A-45 as the authority may deem appropriate.

Source: SL 1976, ch 9, § 1.



§ 1-16A-54.4 Title of financed facility to remain in participating institution--Mortgage--Lease prohibited.

1-16A-54.4. Title of financed facility to remain in participating institution--Mortgage--Lease prohibited. If an educational or health facility is financed pursuant to §§ 1-16A-54.1 to 1-16A-54.3, inclusive, the title to the facility shall remain in the participating educational or health institution owning the facility. The title is subject to the lien of the mortgage, if any, securing the securities being purchased. There may not be a lease of the facility between the authority and the institution.

Source: SL 1976, ch 9, § 2; SL 2013, ch 5, § 3.



§ 1-16A-55 Bonds of authority as legal investments.

1-16A-55. Bonds of authority as legal investments. The state and all counties, municipalities, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies, and associations, and all personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this chapter.

Source: SL 1972, ch 10, § 20; SL 1992, ch 60, § 2; SL 1993, ch 213, § 73.



§ 1-16A-56 Conveyance of facility to participating institution when debt paid.

1-16A-56. Conveyance of facility to participating institution when debt paid. When the principal of and interest on bonds issued by the authority to finance the cost of facilities or to refinance outstanding indebtedness of one or more participating health institutions or participating educational institutions, as the case may be, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the resolution, the lease, the trust indenture and the mortgage or deed of trust, if any, authorizing and securing the same have been satisfied and the lien of such mortgage or deed of trust has been released in accordance with the provisions thereof, the authority shall promptly do all things and execute such deeds and conveyances as are necessary and required to convey its right, title and interest in such facilities so financed, and any other facilities mortgaged to secure the bonds, to such participating health institution or institutions or to such participating educational institution or institutions, as the case may be.

Source: SL 1972, ch 10, § 16.



§ 1-16A-56.1 Conveyance provisions inapplicable to refinanced facility--Return of securities when bonds paid or payment provided for.

1-16A-56.1. Conveyance provisions inapplicable to refinanced facility--Return of securities when bonds paid or payment provided for. The provisions of § 1-16A-56 shall not apply to any educational or health facility financed pursuant to §§ 1-16A-54.1 to 1-16A-54.4, inclusive, but the authority shall return the securities purchased through the issuance of bonds thereunder to the participating educational or health institution issuing such securities when such bonds have been fully paid and retired or when adequate provision has been made to pay and retire the same fully and all other conditions of the trust agreement or indenture creating such bonds have been satisfied and the lien thereof has been released in accordance with the provisions hereof.

Source: SL 1976, ch 9, § 3.



§ 1-16A-57 Expenses paid from authority funds--Borrowing for initial operation.

1-16A-57. Expenses paid from authority funds--Borrowing for initial operation. All expenses of the authority incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the authority of this chapter and no liability shall be incurred by the authority beyond the extent to which moneys shall have been provided under this chapter, except that for the purposes of meeting the necessary expenses of initial organization and operation until such date as the authority derives moneys from funds provided hereunder, the authority shall be empowered to borrow moneys as may be required for such necessary expenses of organization and operation. Such borrowed moneys shall be repaid within a reasonable time after the authority receives funds provided for under this chapter.

Source: SL 1972, ch 10, § 15.



§ 1-16A-58 Tax exemption of authority.

1-16A-58. Tax exemption of authority. The authority is hereby declared to be performing a public function in behalf of the state and to be a public instrumentality of the state. Accordingly, the income of the authority, and all properties at any time owned by the authority, shall be exempt from all taxation in the State of South Dakota.

Source: SL 1972, ch 10, § 14.



§ 1-16A-59 Securities regulation.

1-16A-59. Securities regulation. For purposes of chapter 47-31B, bonds issued by the authority are deemed to be securities issued by a public instrumentality of the State of South Dakota.

Source: SL 1972, ch 10, § 14; SL 1989, ch 30, § 3; SL 2004, ch 278, § 54.



§ 1-16A-60 Additional proceedings not required--Police power reserved.

1-16A-60. Additional proceedings not required--Police power reserved. No proceedings, referendum, notice, or approval shall be required for the creation of the authority or the issuance of any bonds or any instrument as security therefor, except as herein provided, any other law to the contrary notwithstanding; provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.

Source: SL 1972, ch 10, § 17.



§ 1-16A-61 Powers supplementary.

1-16A-61. Powers supplementary. The powers conferred by this chapter shall be in addition and supplementary to, and the limitations by this chapter shall not affect the powers conferred by any other law.

Source: SL 1972, ch 10, § 22.



§ 1-16A-62 Powers under other law unimpaired.

1-16A-62. Powers under other law unimpaired. Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers.

Source: SL 1972, ch 10, § 17.



§ 1-16A-63 Liberal construction of chapter.

1-16A-63. Liberal construction of chapter. This chapter shall be liberally construed to accomplish the intentions expressed herein.

Source: SL 1972, ch 10, § 23.



§ 1-16A-64 Short title of chapter.

1-16A-64. Short title of chapter. This chapter may be referred to and cited as the "South Dakota Health and Educational Facilities Authority Act."

Source: SL 1972, ch 10, § 24.



§ 1-16A-65 Health education assistance loan program established.

1-16A-65. Health education assistance loan program established. There is established to be financed by the health and educational facilities authority created by this chapter, a South Dakota health education loan program pursuant to P.L. 94-484.

Source: SL 1982, ch 10, § 4.



§ 1-16A-66 Health education assistance loan program--Powers of authority.

1-16A-66. Health education assistance loan program--Powers of authority. The authority may, together with all powers incidental thereto or necessary for the performance thereof:

(1) Participate in the financing of HEAL loans;

(2) Purchase or participate in the purchase of HEAL loans;

(3) Sell or participate in the sale of HEAL loans;

(4) Collect and pay reasonable fees and charges in connection with making, purchasing and servicing or causing to be made, purchased or serviced HEAL loans;

(5) Do all things necessary and convenient to carry out the purposes of §§ 1-16A-65 to 1-16A-70, inclusive, in connection with the administering and servicing of HEAL loans, including contracting with any person, firm or other body public or private in respect thereof;

(6) Enter into agreements necessary to effect the guarantee, administering and servicing of HEAL loans; and

(7) Promulgate rules, establish standards for participation in the program administered by the authority under P.L. 94-484, and establish other administrative procedures consistent with P.L. 94-484.
Source: SL 1982, ch 10, § 5.



§ 1-16A-67 Health education assistance loan program--Funding of HEAL loan purchases by bonds, notes or other obligations of authority.

1-16A-67. Health education assistance loan program--Funding of HEAL loan purchases by bonds, notes or other obligations of authority. Any HEAL loan made, caused to be made, purchased or caused to be purchased under §§ 1-16A-65 to 1-16A-70, inclusive, may be funded with the proceeds of bonds, notes or other obligations of the authority issued pursuant to §§ 1-16A-38 to 1-16A-41, inclusive, and the trust agreement or indenture creating such bonds may contain such of the provisions set forth in § 1-16A-45 as the authority may deem appropriate, and in addition may contain such other provisions as the authority may deem reasonable and proper for the security of the holders of any such bonds, notes or other obligations of the authority. The proceeds of any bonds, notes or other obligations of the authority issued pursuant to this section may be used and applied by the authority to make, cause to be made, purchase or cause to be purchased, HEAL loans, to the payment of financing costs, including legal, underwriting and investment banking, accounting, rating agencies, printing and other similar costs; the funding of any reserve funds deemed necessary or advisable by the authority; interest on such bonds, notes or other obligations for any period deemed necessary or advisable by the authority; and all other necessary and incidental costs and expenses.

Source: SL 1982, ch 10, § 6.



§ 1-16A-68 Health education assistance loan program--Payment of bonds.

1-16A-68. Health education assistance loan program--Payment of bonds. Notwithstanding § 1-16A-42, all bonds issued by the authority pursuant to § 1-16A-67 shall be payable out of the revenues with respect to HEAL loans funded under this chapter, or from reserves or other money available for such purpose as may be designated in the resolution of the authority under which the bonds shall be authorized to be issued or as may be designated in a trust indenture authorized by the authority.

Source: SL 1982, ch 10, § 7.



§ 1-16A-69 Health education assistance loan program--Security for principal and interest of bonds.

1-16A-69. Health education assistance loan program--Security for principal and interest of bonds. Notwithstanding § 1-16A-43, the principal of and interest on any bonds issued by the authority pursuant to § 1-16A-67 shall be secured by a pledge of the revenues and other money out of which the same shall be made payable and may be secured by a trust indenture or mortgage or deed of trust, including an assignment of the HEAL loans or other contract rights of the authority thereunder, covering all or any part of the HEAL loans from which the revenues or receipts so pledged may be derived.

Source: SL 1982, ch 10, § 8.



§ 1-16A-70 Health education assistance loan program--Repayment fund created.

1-16A-70. Health education assistance loan program--Repayment fund created. There is created a separate trust fund designated the South Dakota health education loan repayment fund consisting of all revenues with respect to HEAL loans funded under this chapter. The authority may pledge revenues received or to be received by the fund to secure bonds, notes or other obligations issued under § 1-16A-67. The authority may create sub-funds or accounts within the repayment fund created under this section as the authority deems necessary or advisable.

Source: SL 1982, ch 10, § 9.



§ 1-16A-71 Repealed.

1-16A-71. Repealed by SL 1988, ch 12, § 8; SL 1988, ch 18.



§ 1-16A-71.1 Repealed.

1-16A-71.1. Repealed by SL 2012, ch 179, § 10.



§ 1-16A-72 Repealed.

1-16A-72. Repealed by SL 1988, ch 12, § 9.



§ 1-16A-72.1 Repealed.

1-16A-72.1. Repealed by SL 2012, ch 179, § 11.



§ 1-16A-73 Repealed.

1-16A-73. Repealed by SL 1988, ch 12, § 10.



§ 1-16A-73.1 to 1-16A-73.12. Repealed.

1-16A-73.1 to 1-16A-73.12. Repealed by SL 2012, ch 179, §§ 12 to 23.



§ 1-16A-73.13 to 1-16A-73.19. Repealed.

1-16A-73.13 to 1-16A-73.19. Repealed by SL 2012, ch 180, §§ 9 to 15.



§ 1-16A-73.20 to 1-16A-73.27. Repealed.

1-16A-73.20 to 1-16A-73.27. Repealed by SL 2012, ch 179, §§ 24 to 31.



§ 1-16A-74 Power to act as public instrumentality.

1-16A-74. Power to act as public instrumentality. The authority is hereby designated and empowered to act as a public instrumentality and agency of the state exercising public and essential governmental functions for the purpose of reducing the cash flow difficulties faced by LEAs and other public bodies, improving the financial procedures of school districts and other public bodies, reducing the short-term borrowing costs of LEAs and other public bodies, financing capital improvements for vocational education, assisting public bodies in the financing of real property, equipment or other personal property and assisting public bodies, health institutions and educational institutions in the investment of funds intended for use or application in connection with any purpose, project or program authorized by this chapter.

Source: SL 1986, ch 13, § 1; SL 1987, ch 144, § 9; SL 1988, ch 13, § 2.



§ 1-16A-74.1 Establishment of funding program for financing of property by public bodies--Assistance--Pledging of payments--Compliance with statutory limitations.

1-16A-74.1. Establishment of funding program for financing of property by public bodies--Assistance--Pledging of payments--Compliance with statutory limitations. The authority shall establish or assist in the establishment of a funding program for the financing of real property, equipment, or other personal property by public bodies. Such assistance may include, without limitation, the issuance and sale of bonds or notes, the loaning of the proceeds thereof to public bodies or other sponsorship of any such financing, the investment of funds raised for the purchase or leasing of such real property, equipment, or other personal property by the authority in any investment described in § 1-16A-19, the purchase or lease of any such real property, equipment, or other personal property by the authority, the sale or lease of any such real property, equipment, or personal property to any public body and the execution of a trust agreement or similar or related agreements and instruments by the authority or other public bodies authorizing the issuance of certificates of participation for the financing thereof. In addition, the authority may pledge payments from public bodies or other revenues to secure repayment of certificates of participation or other evidences of indebtedness in connection with such program and may enter into such other agreements as its board may deem necessary or appropriate in order to accomplish the purposes described herein.

Notwithstanding any other provision of law, a school district may enter into a pooled funding agreement for capital outlay obligations, capital outlay installment, or lease-purchase agreements described in this section; however, the school district shall comply with the limitation on the principal amount and maturity date established in § 13-16-6 and with the limitation on levy amounts in § 13-16-7.

Source: SL 1988, ch 13, § 3; SL 1992, ch 4.



§ 1-16A-75 Funding program for purchase of notes--Issuance of bonds or notes.

1-16A-75. Funding program for purchase of notes--Issuance of bonds or notes. The authority shall establish a statewide funding program for the purchase from schools or cooperative educational service units of notes, whether issued under chapter 13-19 or otherwise, in anticipation of the receipt of moneys for school or cooperative educational service units purposes to alleviate cash flow difficulties and to otherwise improve the financial well-being of the schools or cooperative educational service units. The authority may issue its bonds or notes and use the proceeds therefrom for the purpose of making loans to or purchasing the notes of any school district or cooperative educational service units for the use of the various funds of the school district or cooperative educational service units for any lawful school district or cooperative educational service units purpose excluding debt service. Bonds or notes issued pursuant to §§ 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, and 13-19-1.2 may be secured by a pledge of payments made to the authority by the school district or cooperative educational service units, to be derived from the receipt of anticipated funds, grants, aid or other moneys as may be evidenced by, or pledged to secure, the notes of the school district or cooperative educational service units, including a pooling of payments of notes from two or more participating school districts or cooperative educational service units.

Source: SL 1986, ch 13, § 2; SL 1991, ch 124, § 4.



§ 1-16A-76 Jurisdiction of federal bankruptcy courts--Written contracts concerning bonds or notes enforceable.

1-16A-76. Jurisdiction of federal bankruptcy courts--Written contracts concerning bonds or notes enforceable. The authority, all school districts and other public bodies, and all officers or departments of the state dealing with the state or the authority pursuant to §§ 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, and 13-19-1.2 are not subject to the jurisdiction of the federal bankruptcy courts or any successor thereof under the United States Constitution. Any contract, agreement, or other arrangement entered into by any or all of the school districts or other public bodies, the authority and any officers or departments of the state or the authority pursuant to § 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, 1-16A-97 to 1-16A-99, inclusive, 13-19-1.2, 13-19-27, 13-19-29, 13-13-39, or 13-13-74 or in anticipation of or for the securing of the issuance of tax anticipation notes by any or all of the school districts, the issuance or agreement to issue warrants or general obligation refunding bonds by any or all of the school districts, the agreement by the authority and the school district or any officers or department of the state to purchase any or all of such notes, warrants, or general obligation refunding bonds or any related or similar agreement for the benefit of investors or any other third party or parties shall be valid, binding and enforceable when made in writing duly signed by the appropriate officers. All such agreements and other arrangements are not subject to disavowal, disaffirmance, cancellation, or avoidance by reason of insolvency of any party, lack of consideration or any other fact, occurrence or rule of law.

Source: SL 1986, ch 13, § 3; SL 1988, ch 13, § 4; SL 2015, ch 90, § 6.



§ 1-16A-77 Repealed.

1-16A-77. Repealed by SL 2013, ch 6, § 7.



§ 1-16A-78 Authority to issue education savings bonds.

1-16A-78. Authority to issue education savings bonds. The authority may designate bonds or certificates of participation described in § 1-16A-79 as South Dakota education savings bonds or certificates.

Source: SL 1990, ch 10, § 1.



§ 1-16A-79 Criteria for issuance of education savings bonds.

1-16A-79. Criteria for issuance of education savings bonds. Bonds issued by the authority or certificates of participation issued in connection with an authority program may be eligible for designation by the authority pursuant to § 1-16A-78 if the authority determines that the following criteria are satisfied:

(1) The bonds or certificates are structured and are to be marketed initially in such a manner as to attract a broad range of investors including parents, guardians or conservators, grandparents or other family members who are interested in planning for the education of children;

(2) The bonds or certificates, at the time such instruments are designated as education savings bonds or certificates, are either:

(a) Rated in one of the three highest rating categories by one or more nationally recognized organizations which regularly rate such obligations, without regard to any modifier such as a plus or minus, arabic numeral or similar designation; or

(b) Otherwise determined by the authority pursuant to § 1-16A-80 to be eligible for designation as education savings bonds or certificates; and

(3) The bonds or certificates are either current interest obligations, capital appreciation bonds, zero-coupon, deep discount, or comparable instruments and the maturity dates of such instruments are structured to the extent possible to accommodate the financing needs of the authority or the entity or program on whose behalf the instruments are being issued and to fulfill the needs of persons planning on using the proceeds of such instruments for educational purposes.
Source: SL 1990, ch 10, § 2; SL 1993, ch 213, § 74.



§ 1-16A-80 Additional criteria for issuance of education savings bonds.

1-16A-80. Additional criteria for issuance of education savings bonds. In lieu of satisfaction of the criteria set forth in subsection 1-16A-79(2)(a), bonds or certificates may be designated by the authority as education savings bonds or certificates if the authority determines it is appropriate after considering the following factors:

(1) The existence of a secondary market for comparable securities or instruments;

(2) The current applicability of a comparable rating assigned to one or more other bonds or other evidences of indebtedness issued on behalf of the person, entity, or program which is being financed with the proceeds of the bonds or certificates under consideration by the authority;

(3) A pledge of state aid or financial assistance or its equivalent to support repayment of such bonds, certificates, or other instruments, whether directly or indirectly;

(4) The security and source of revenues pledged to such bonds, certificates, or other instruments; or

(5) Such other factors or considerations as the authority may deem appropriate in reaching such determination.
Source: SL 1990, ch 10, § 3.



§ 1-16A-81 Discounted sale of education savings bonds--Interest--Payment at maturity.

1-16A-81. Discounted sale of education savings bonds--Interest--Payment at maturity. Education savings bonds or certificates of participation may be sold at any discount to be determined by the authority, need not bear a stated rate of interest, and may be payable in one payment at maturity on a fixed date.

Source: SL 1990, ch 10, § 4.



§ 1-16A-82 Sale of education savings bonds--Computation of aggregate principal.

1-16A-82. Sale of education savings bonds--Computation of aggregate principal. Education savings bonds or certificates may be sold either at a competitive or negotiated sale. For purposes of computing the aggregate principal amount of bonds or certificates issued or outstanding at any one time, education savings bonds or certificates shall be considered to be issued and outstanding in a principal amount equal to the price paid to the authority for such bonds or certificates as of the date of their sale.

Source: SL 1990, ch 10, § 5.



§ 1-16A-83 Plan of implementation for issuance and sale of education savings bonds.

1-16A-83. Plan of implementation for issuance and sale of education savings bonds. The authority may develop a plan of implementation for the issuance and sale of bonds or certificates of participation as education savings bonds or certificates, including:

(1) The advertising to inform the public about the availability of such bonds or certificates;

(2) The marketing and financing of the issue and sale; and

(3) The establishment of specific increments, maturities, and denominations in which such bonds or certificates shall be marketed in order to make the bonds or certificates affordable and funds available at the time when such funds are needed to pay education costs.

Upon the request of the authority, the State Board of Regents, the state treasurer, and any department, agency, or state authority may assist the authority in the preparation and implementation of such plan.

Source: SL 1990, ch 10, § 6.



§ 1-16A-84 Designation by authority required for education savings bonds.

1-16A-84. Designation by authority required for education savings bonds. No bond, certificate, or other evidence of indebtedness may be designated or described in a manner suggesting qualification as an education savings bond or certificate unless such bond, certificate, or other evidence of indebtedness has been so designated by the health and educational facilities authority pursuant to the provisions of this chapter.

Source: SL 1990, ch 10, § 7.



§ 1-16A-85 Pool arrangement defined.

1-16A-85. Pool arrangement defined. For the purposes of §§ 1-16A-85 to 1-16A-88, inclusive, a pool arrangement is any joint power agreement, pool, consortium, or other arrangement or collection of public agencies, whether or not formed under or pursuant to chapter 1-24 and whether or not a separate legal entity, by which one or more public agencies have provided for the payment of claims, liabilities, or other expenses or otherwise provided for or obtain coverage for property, personal injury, and workers' compensation claims or group life, health, or accident coverage.

Source: SL 1991, ch 11, § 8.



§ 1-16A-86 Authority as funding authority for pool arrangement.

1-16A-86. Authority as funding authority for pool arrangement. The authority is hereby authorized as a funding authority for any pool arrangement. To implement this authorization, the authority may establish a program for, or issue and assist others in the issuance of, revenue bonds, certificates of participation or any other instruments to accomplish any objective of any such pool arrangement, including capitalization of the pool, provision of excess claims funds or assisting in other funding objectives. The authority may exercise any or all powers enumerated in this chapter, including the establishment of a program for, or the issuance of, revenue bonds, certificates of participation or other instruments to provide funding for any purpose of a pool arrangement.

Source: SL 1991, ch 11, § 9.



§ 1-16A-87 Program for issuance of bonds or certificates of participation that constitute debt of participating agencies--Secured for payment by proceeds of irrepealable tax levies.

1-16A-87. Program for issuance of bonds or certificates of participation that constitute debt of participating agencies--Secured for payment by proceeds of irrepealable tax levies. In addition to the authorization granted by § 1-16A-86, the authority may establish a program for, or issue or assist others in the issuance of, bonds, certificates of participation or other instruments that directly or indirectly constitute a debt or other obligation of one or more participating public agencies and which may be secured directly or indirectly by the proceeds of irrepealable tax levies of the participating public agencies.

Source: SL 1991, ch 11, § 11.



§ 1-16A-88 Bonds or certificates of participation not secured for payment by proceeds of irrepealable tax levies.

1-16A-88. Bonds or certificates of participation not secured for payment by proceeds of irrepealable tax levies. Any revenue bond, certificate of participation or other instrument which is not directly or indirectly secured for payment of principal and interest by the proceeds of irrepealable tax levies shall state on its face that it is not secured for payment by irrepealable tax levies of the state or any political subdivision, that it is payable only out of certain specified funds or revenues therein described and that it does not constitute a debt or liability of the state or any political subdivision.

Source: SL 1991, ch 11, § 12.



§ 1-16A-89 Credit enhancement obligation--Conditions.

1-16A-89. Credit enhancement obligation--Conditions. No credit enhancement obligation is valid unless the authority adopts a resolution which finds and determines the following:

(1) The bonds or other obligations to be secured by such credit enhancement obligation are to be issued for the purpose of financing or refinancing property, real or personal, or related costs incurred by a health institution which owns or operates a hospital which presently provides or intends to provide hospital services to all or a portion of the residents of the municipality or county which is proposing to issue the credit enhancement obligation;

(2) The participating health institution which is obligated to make payments in amounts and at the times required to repay the bonds or other obligations to be secured by the credit enhancement obligation are reasonably expected to have sufficient funds available for such purposes;

(3) The credit enhancement obligation and any bonds or other obligations to be issued by the authority, municipality or county in connection therewith do not contain provisions which will require credit enhancement obligation payments by the municipality or county in any fiscal year of the municipality or county prior to the year in which a principal payment, sinking fund installment or comparable redemption payment amount is otherwise scheduled to become due; and

(4) If deemed advisable by the authority, the participating health institution shall agree to one or more financial or operational covenants which, if not complied with, may result in the authority or a financial institution requiring the participating health institution to take certain actions including, without limitation, the retaining of an independent consultant to study the operations of the participating health institution and recommend improvements therein.
Source: SL 1992, ch 3, § 2.



§ 1-16A-90 Agreements with other entities involving credit enhancement obligations.

1-16A-90. Agreements with other entities involving credit enhancement obligations. In connection with any loan to, lease with, or other financing agreement for the benefit of a participating health institution, the authority may enter into any agreements it deems necessary or appropriate with the participating health institution, any municipality or county, any financial institution and others. In connection therewith, the authority may pledge any of its rights, title, and interests in, to and under any credit enhancement obligation for the purpose of securing repayment of bonds or other obligations issued to finance or refinance the costs of property, real or personal, and related costs incurred by a participating health institution which owns or operates a hospital which presently provides or intends to provide services to all or a portion of the residents of the municipality or county which issues such credit enhancement obligation.

Source: SL 1992, ch 3, § 3.



§ 1-16A-91 Issued indebtedness for accounts receivable program.

1-16A-91. Issued indebtedness for accounts receivable program. The authority may participate in and issue bonds and other forms of indebtedness for the purpose of establishing and maintaining an accounts receivable program on behalf of one or more participating health institutions. Such bonds and other evidences of indebtedness shall be issued payable from the revenues derived from the accounts receivable, and any other provisions of this chapter to the contrary notwithstanding, such bonds and other evidences of indebtedness may be issued with or without recourse to the participating health institution or institutions from which the accounts receivable are purchased.

Source: SL 1994, ch 8, § 4.



§ 1-16A-92 Authority may contract to manage payment or interest rate risk for bonds.

1-16A-92. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 1.



§ 1-16A-93 Required determination by Board of Technical Education for proposed issuance of obligations.

1-16A-93. Required determination by Board of Technical Education for proposed issuance of obligations. Any bonds, notes or other obligations of the authority that are payable out of receipts, rentals, and other payments made pursuant to lease purchase agreements with the Western Dakota Technical Institute, the Southeast Technical Institute, the Lake Area Technical Institute, the Mitchell Technical Institute, or the South Dakota Board of Technical Education under the authority of chapter 13-39A may only be issued if the Board of Technical Education determines, by the adoption of a resolution, that the estimated receipts, rentals, and other payments, including appropriations by the Legislature, student fee payments, or other balances or revenues pledged under the applicable bond indenture or similar agreement will not be less than one hundred three percent of the projected scheduled payments of principal and interest on all outstanding bonds which, for purposes of that determination shall include the proposed bonds to be issued and shall exclude any bonds to be refunded. Proposed issuance of obligations must comply with §§ 4-7-46 and 4-7-47. In issuing additional bonds, the authority may conclusively rely upon the determination of the board.

Source: SL 2013, ch 6, § 1; SL 2015, ch 6, § 1; SL 2017, ch 81, § 48.



§ 1-16A-94 Promulgation of rules establishing forecasting methodology.

1-16A-94. Promulgation of rules establishing forecasting methodology. The South Dakota Board of Technical Education shall promulgate rules pursuant to chapter 1-26 establishing a methodology for forecasting anticipated contributions from student tuition and fees and additional state appropriations available pursuant to a lease purchase agreement to meet the projected scheduled payments of principal and interest on all outstanding bonds and other benchmarks.

Source: SL 2013, ch 6, § 2; SL 2017, ch 81, § 49.



§ 1-16A-95 Legislative approval required for issuance of additional obligations.

1-16A-95. Legislative approval required for issuance of additional obligations. The issuance of any additional bonds, notes, or other obligations of the authority which are payable out of receipts, rentals, and other payments made pursuant to lease purchase agreements with the Western Dakota Technical Institute, the Southeast Technical Institute, the Lake Area Technical Institute, the Mitchell Technical Institute, or the South Dakota Board of Technical Education under the authority of chapter 13-39A shall be approved by the Legislature before issuance. The South Dakota Board of Technical Education shall approve the issuance of additional bonds, notes, or other obligations prior to issuance. The Legislature in accordance with §§ 1-16A-93 and 1-16A-94 and applicable administrative rules shall consider the Department of Education's analysis prior to authorizing any additional bonds, notes, or other obligations. The requirement, however, for approval by the Legislature before issuance does not apply to the issuance of bonds for the purposes of refinancing or refunding existing bonds, notes, or other obligations.

Source: SL 2013, ch 6, § 3; SL 2014, ch 93, § 12, eff. Mar. 28, 2014; SL 2015, ch 6, § 2; SL 2017, ch 81, § 50.



§ 1-16A-96 Appropriation for payments pursuant to lease purchase agreements--Agreement dated August 1, 1988 ratified.

1-16A-96. Appropriation for payments pursuant to lease purchase agreements--Agreement dated August 1, 1988 ratified. Any lease payments made to the authority pursuant to lease purchase agreements with the Western Dakota Technical Institute, the Southeast Technical Institute, the Lake Area Technical Institute, the Mitchell Technical Institute, or the South Dakota Board of Technical Education under the authority of chapter 13-39A shall be paid in part from an appropriation to be made by the Legislature in an amount that is equal to twenty-seven percent of the current year lease purchase agreement payments.

No provision of SL 2017, chapter 81 adversely affects any of the covenants or other agreements of the South Dakota Board of Education or the secretary of education in the lease purchase agreement with the authority dated August 1, 1988, as amended and supplemented, for the benefit of the holders of any bonds issued by the authority, and such covenants and agreements in the lease purchase agreement dated August 1, 1988, as amended and supplemented, are hereby ratified and confirmed.

Source: SL 2013, ch 6, § 6; SL 2015, ch 6, § 3; SL 2016, ch 109, § 17; SL 2017, ch 81, § 51.



§ 1-16A-97 Procedures to facilitate school district issuance of capital outlay certificates and terms for lease purchase agreements secured by pledge of state aid to education funds.

1-16A-97. Procedures to facilitate school district issuance of capital outlay certificates and terms for lease purchase agreements secured by pledge of state aid to education funds. The authority is authorized to establish policies and procedures, in coordination with the Bureau of Finance and Management, which shall facilitate the issuance by school districts of capital outlay certificates, and the establishment of terms for lease purchase agreements that are secured by a pledge of state aid to education funds as provided in §§ 13-19-27 and 13-19-29. The authority may enter into agreements with school districts, paying agents, trustees, and the state to implement the provisions of the program. The authority may provide other arrangements and procedures for determining the minimum requirements and related terms and conditions applicable to the pledge of state aid to education funds and the applicable contractual provisions for providing notice and implementing the pledge and payments consistent with §§ 13-19-27, 13-19-29, and 13-13-39.

Source: SL 2015, ch 90, § 5.



§ 1-16A-98 State not liable for capital outlay certificates and lease purchase agreements sponsored by authority or secured by pledge of state aid to education.

1-16A-98. State not liable for capital outlay certificates and lease purchase agreements sponsored by authority or secured by pledge of state aid to education. No capital outlay certificate issued or lease purchase agreement entered into as part of a program sponsored by the authority or secured by a pledge of state aid to education funds may be or become a lien, charge, or liability against the state or the authority, nor against the property or funds of the state or the authority within the meaning of the Constitution or laws of South Dakota.

Source: SL 2015, ch 90, § 7.



§ 1-16A-99 Contracts made by school district, state, or authority not to be impaired.

1-16A-99. Contracts made by school district, state, or authority not to be impaired. The state pledges to and agrees with the holders of capital outlay certificates issued or any lease purchase agreement as part of a program sponsored by the Health and Educational Facilities Authority or secured by a pledge of state aid to education funds that the state will not limit or alter the pledge of state aid to education funds or the provision of this section governing the pledge or the terms provided in §§ 13-19-27, 13-19-29, and 13-13-39, inclusive, so as to impair the terms of any contract made by the school district, the state, or the authority. The school district, state, or authority may not impair the rights and remedies of the holders until the capital outlay certificates or lease purchase obligation, together with interest on the certificates and obligations and all costs and expenses in connection with any action or proceedings by or on behalf of the holders are fully met or discharged. In addition, the state pledges to and agrees with the holders that the state may not limit or alter the basis on which state aid to education funds pledged under the authority of any provision of §§ 1-16A-76, 1-16A-97 to 1-16A-99, inclusive, 13-19-27, 13-19-29, 13-13-39, and 13-13-74 are to be paid to the authority or any financial institution designated by the authority so as to impair the terms of the contract. The school district and authority may include the pledges and agreements of the state in any contract with the holders of capital outlay certificates issued or any lease purchase obligation secured pursuant to §§ 13-19-27, 13-19-29, and 13-13-39, inclusive, or otherwise secured by a pledge of state aid to education funds.

Source: SL 2015, ch 90, § 8.






Chapter 16B - Economic Development Finance Authority

§ 1-16B-1 Definition of terms.

1-16B-1. Definition of terms. Terms used in this chapter mean:

(1) "Authority," the South Dakota Economic Development Finance Authority created by this chapter;

(2) "Board," the board of directors of the authority.
Source: SL 1978, ch 9, § 1(1) to (3); SL 1986, ch 14, § 1; SL 2009, ch 1, § 3.



§ 1-16B-2 Repealed.

1-16B-2. Repealed by SL 1986, ch 14, § 2.



§ 1-16B-3 Development project defined.

1-16B-3. Development project defined. The term, development project, as used in this chapter means any site, structure, facility, service, utility, or undertaking comprising, serving, or being a part of any industrial or agricultural or nonagricultural products, storage, distribution, or manufacturing enterprise.

Source: SL 1978, ch 9, § 1(5); SL 1986, ch 14, § 3; SL 2009, ch 1, § 4.



§ 1-16B-4 Cost of establishing a development project defined.

1-16B-4. Cost of establishing a development project defined. The phrase, cost of establishing a development project, as used in this chapter means any or all of the following:

(1) The cost of construction including heating, air conditioning, lighting, and plumbing;

(2) The cost of all lands, property, rights, easements, and franchises acquired, which are deemed necessary for such construction;

(3) Financing charges, interest prior to and during construction, the cost of engineering, legal expenses, plans, specifications, and surveys;

(4) Estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any development project together with such other expenses as may be necessary or incident to the financing and construction of the development project and the placing of the development project in operation;

(5) The cost of acquisition and installation of machinery, equipment, and other tangible personal property.

The cost of machinery and equipment and its installation and maintenance may not be included in the cost of establishing a development project, but shall be provided by the responsible tenant or responsible buyer.

Source: SL 1978, ch 9, § 1 (8); SL 1987, ch 16, § 1; SL 2009, ch 1, § 5.



§ 1-16B-5 Repealed.

1-16B-5. Repealed by SL 1986, ch 14, § 4.



§ 1-16B-6 Enterprise defined.

1-16B-6. Enterprise defined. The term, enterprise, as used in this chapter, means any person, partnership, firm, limited liability company, company, or corporation whether organized for profit or not, which is deemed by the authority, after proper investigation, to be financially responsible to assume all loan payments and all other obligations prescribed by the authority in the purchase of a development project and in the operation of an industrial, processing, storage, distribution, or manufacturing enterprise therein or thereon.

Source: SL 1978, ch 9, § 1(7); SL 1986, ch 14, § 5; SL 1994, ch 351, § 1; SL 2009, ch 1, § 6.



§ 1-16B-7 Finance authority created.

1-16B-7. Finance authority created. There is hereby created a body corporate and politic to be known as the South Dakota Economic Development Finance Authority.

Source: SL 1978, ch 9, § 2.



§ 1-16B-8 Board of directors--Appointment of members.

1-16B-8. Board of directors--Appointment of members. The board of directors of the authority consists of seven members. The Governor shall appoint seven members to the board for four-year staggered terms. No more than five members of the board may be members of the same political party.

Source: SL 1978, ch 9, §§ 3, 39; SL 1982, ch 17, § 32; SL 1986, ch 14, § 6; SL 1987, ch 16, § 2; SL 2009, ch 6, § 1.



§ 1-16B-9 Quorum of board--Action by majority present.

1-16B-9. Quorum of board--Action by majority present. A majority of the members constitutes a quorum of the board of directors for the purpose of organizing the authority and conducting business. Except when passing upon loan applications, any action may be taken by a vote of a majority of the members present, unless the rules of the board require a larger number.

Source: SL 1978, ch 9, § 6.



§ 1-16B-10 Commissioner as chief administrative officer.

1-16B-10. Commissioner as chief administrative officer. The commissioner of the Governor's Office of Economic Development shall serve as the chief administrative officer and direct and supervise the administration and technical affairs of the authority.

Source: SL 1978, ch 9, § 4; SL 1982, ch 17, § 33; SL 1987, ch 16, § 3; SL 2005, ch 10, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 84, eff. Apr. 12, 2011.



§ 1-16B-11 Staff services to authority--Funds from which expenses paid.

1-16B-11. Staff services to authority--Funds from which expenses paid. All staff services required by the South Dakota Economic Development Finance Authority shall be provided by the Governor's Office of Economic Development, and all expenses incurred in carrying on the work of the authority, including the per diem and travel expenses of the authority board, payment of bond premiums which may be required of its officers and members, and any other items of expense, shall be paid out of funds appropriated or otherwise made available to the Governor's Office of Economic Development.

Source: SL 1978, ch 9, § 34; SL 1982, ch 17, § 34; SL 1987, ch 16, § 4.



§ 1-16B-12 Transfer of income from capital reserve fund to a general account--Continuous appropriation for purposes of chapter.

1-16B-12. Transfer of income from capital reserve fund to a general account--Continuous appropriation for purposes of chapter. The Economic Development Finance Authority may authorize a trustee to transfer any income from the capital reserve fund to a general account also in the custody of a trustee. The money in the authority's accounts is hereby continuously appropriated to the authority to carry out the purposes of this chapter.

Source: SL 1978, ch 9, § 37; SL 1994, ch 12.



§ 1-16B-14 Powers of authority.

1-16B-14. Powers of authority. The authority may exercise all powers necessary or appropriate to carry out the purposes of this chapter, including the following:

(1) To conduct examinations and to hear testimony and take proof, under oath or affirmation at public or private hearings, on any matter material for its information and necessary to the establishment of development projects hereunder or other determinations related to the exercise of the authority's lawful powers;

(2) To authorize any member or members of such authority to conduct hearings, administer oaths, and take affidavits;

(3) To sue and be sued;

(4) To adopt rules pursuant to chapter 1-26 to establish procedures to implement this chapter and which will establish a priority system for the granting of loan requests based on the availability of capital in the areas from which the applications are received, thus assuring priority is accorded to those applications received from those areas where capital shortages exist;

(5) To make contracts and to execute all instruments;

(6) To adopt, use, and alter a corporate seal;

(7) To enter into agreements with any federal agency.
Source: SL 1978, ch 9, § 8 (3), (4), (6) to (10); SL 2009, ch 1, § 7.



§ 1-16B-14.1 Exemption of documentary material and data involving trade secrets, etc., from disclosure--Consideration by authority in executive session.

1-16B-14.1. Exemption of documentary material and data involving trade secrets, etc., from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the Economic Development Finance Authority for the purpose of furnishing assistance to a business, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, may not be considered public records, and shall be exempt from disclosure. Any discussion or consideration of such trade secrets or commercial or financial information may be held by the Economic Development Finance Authority in executive session.

Source: SL 1988, ch. 17, § 5.



§ 1-16B-15 Power to issue notes and bonds--Maximum outstanding.

1-16B-15. Power to issue notes and bonds--Maximum outstanding. The authority may issue negotiable notes and bonds in such principal amounts as it shall determine to be necessary to provide sufficient funds for achieving any of its corporate purposes. The total outstanding amount of such notes and bonds may not exceed three hundred million dollars at any time.

Source: SL 1978, ch 9, § 9; SL 1986, ch 14, § 7; SL 1990, ch 11, § 5; SL 1991, ch 8.



§ 1-16B-16 Issuance, renewal, payment, and refunding of notes and bonds--Application of proceeds of refunding bonds.

1-16B-16. Issuance, renewal, payment, and refunding of notes and bonds--Application of proceeds of refunding bonds. The authority may issue notes, renew notes and bonds, pay notes and the interest thereon, refund any bonds by the issuance of new bonds whenever it deems refunding expedient whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes. The refunding bonds shall be refunded or sold and the proceeds applied to the purchase, redemption, or payment of such bonds.

Source: SL 1978, ch 9, § 10; SL 2009, ch 1, § 8.



§ 1-16B-17 Notes and bonds as general obligations of authority--Funds from which payable.

1-16B-17. Notes and bonds as general obligations of authority--Funds from which payable. Except as may otherwise be expressly provided by resolution of the authority, every issue of its notes and bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues.

Source: SL 1978, ch 9, § 11.



§ 1-16B-18 Terms of notes and bonds--Maturity--Interest--Registration--Redemption--Sale.

1-16B-18. Terms of notes and bonds--Maturity--Interest--Registration--Redemption--Sale. Notes and bonds shall be authorized by resolution of the authority, shall bear the dates and shall mature at the times the resolution provides, except that no bond may mature more than twenty years from the date of its issue. The bonds may be issued as serial bonds payable in annual installments, or as term bonds, or as a combination thereof. The notes and bonds shall bear interest at the rate, be in denominations, be either coupon or registered, carry registration privileges, be executed in the manner, be payable in the medium of payment and at the place, and be subject to the terms of redemption that the resolution provides. The notes and bonds of the authority may be sold by the authority at public or private sale at the price determined by the authority.

Source: SL 1978, ch 9, § 12; SL 2009, ch 1, § 9.



§ 1-16B-19 State pledge not to impair powers of authority--Inclusion in terms of notes or bonds.

1-16B-19. State pledge not to impair powers of authority--Inclusion in terms of notes or bonds. The state hereby pledges and agrees with the holder of any notes or bonds issued under this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreement made with any holder or impair the rights and remedies of any holder until the notes and bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs in connection with any proceeding on behalf of any holder, are fully met and discharged. The authority may include this pledge and agreement in any agreement with the holder of any notes or bonds.

Source: SL 1978, ch 9, § 25.



§ 1-16B-20 Obligations payable only from assets of authority--Statement on face of obligations.

1-16B-20. Obligations payable only from assets of authority--Statement on face of obligations. No obligation issued under the provisions of this chapter constitutes a debt or liability or obligation of the state or any political subdivision or a pledge of the faith and credit of the state or any political subdivision but is payable solely from the revenue or assets of the authority. Each obligation issued under this chapter shall contain on its face a statement that the authority is not obligated to pay the principal or interest except from the revenues or assets pledged and that neither the faith and credit nor the taxing power of the state or any political subdivision is pledged to the payment of the principal or interest on the obligation.

Source: SL 1978, ch 9, § 26; SL 2009, ch 1, § 10.



§ 1-16B-21 Repurchase and cancellation of notes and bonds--Maximum price paid.

1-16B-21. Repurchase and cancellation of notes and bonds--Maximum price paid. The authority, subject to agreements with noteholders or bondholders may purchase notes or bonds of the authority, which shall thereupon be canceled, at a price not exceeding:

(1) If the notes or bonds are then redeemable, the redemption price then applicable, plus accrued interest to the next interest payment thereon; or

(2) If the notes or bonds are not then redeemable, the redemption price applicable on the first date after the purchase upon which the notes or bonds become subject to redemption plus accrued interest to the date.
Source: SL 1978, ch 9, § 13.



§ 1-16B-22 Issuance of refunding obligations--Terms governed by chapter.

1-16B-22. Issuance of refunding obligations--Terms governed by chapter. The authority may issue refunding obligations to retire outstanding obligations which have been issued under the provisions of this chapter, including any redemption premium and interest accrued or which will accrue by the date of redemption or for any corporate purpose of the authority. The issuance of refunding obligations, the maturities and other details thereof, the rights of holders thereof, and the rights, duties, and obligations of the authority in respect to the same shall be governed by the provisions of this chapter which relate to the issuance of obligations where appropriate.

Source: SL 1978, ch 9, § 19.



§ 1-16B-23 Disposition of refunding obligations--Application or investment of proceeds.

1-16B-23. Disposition of refunding obligations--Application or investment of proceeds. Refunding obligations may be sold or exchanged for outstanding obligations issued under this chapter, and, if sold, the proceeds may be applied to any authorized purpose or to the purchase, redemption or payment of outstanding obligations. The proceeds from any refunding obligation may be invested by the state investment officer, under the provisions of chapter 4-5, until they are required for the retirement of outstanding obligations.

Source: SL 1978, ch 9, § 20.



§ 1-16B-24 Bonds and notes as legal investments for public and fiduciary funds.

1-16B-24. Bonds and notes as legal investments for public and fiduciary funds. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 1978, ch 9, § 27; SL 1993, ch 213, § 75.



§ 1-16B-25 Appointment of trustee on default in payment of bonds or notes.

1-16B-25. Appointment of trustee on default in payment of bonds or notes. If the authority is in default in the payment of principal or interest on any bonds or notes issued under this chapter for a period of thirty days, or if the authority fails to comply with the provisions of this chapter or defaults in any agreement with the holders of bonds or notes of the authority, the holders of twenty-five percent of the aggregate principal amount of the outstanding bonds or notes of that issue may appoint a trustee to represent them by filing the appointment with the secretary of state.

Source: SL 1978, ch 9, § 21.



§ 1-16B-26 Trustee's powers in protection of bondholders or noteholders.

1-16B-26. Trustee's powers in protection of bondholders or noteholders. The trustee may, and upon written request of the holders of twenty-five percent of the principal amount of the outstanding bonds or notes shall, in the trustee's own name:

(1) Enforce all rights of the bondholders or noteholders, including the rights to require the authority to collect interest and amortization payments on the mortgages held by it, adequate to carry out any agreement as to, or pledge of, such interest and amortization payments, to collect and enforce the payment of principal and interest due or becoming due on loans to mortgage lenders and collect and enforce any collateral securing such loans or sell such collateral, so as to carry out any contract as to, or pledge of such revenues, and to require the authority to perform the terms of any contract with the holders of the bonds or notes and to perform its duties under this chapter;

(2) Bring suit upon all or any part of the bonds or notes;

(3) Require the authority to account as if it were the trustee of an express trust for the holders of the bonds or notes;

(4) Enjoin any acts which may be unlawful or in violation of the rights of the holders of the bonds or notes;

(5) Declare all bonds or notes due and payable, and, if all defaults shall be made good, then, with the consent of the holders of twenty-five percent of the principal amount of the outstanding bonds or notes, annul the declaration and its consequences.
Source: SL 1978, ch 9, § 22; SL 2009, ch 1, § 11.



§ 1-16B-27 Notice required of trustee before declaring principal due.

1-16B-27. Notice required of trustee before declaring principal due. Before declaring the principal of bonds or notes due and payable, the trustee shall give thirty days' notice in writing to the Governor, the authority, and the attorney general.

Source: SL 1978, ch 9, § 23.



§ 1-16B-28 Incidental powers of trustee.

1-16B-28. Incidental powers of trustee. The trustee may also exercise any functions specifically set forth in this chapter or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

Source: SL 1978, ch 9, § 24.



§ 1-16B-29 Capital reserve fund required--Moneys paid in.

1-16B-29. Capital reserve fund required--Moneys paid in. The authority shall establish a capital reserve fund and shall pay into the capital reserve fund any moneys appropriated or made available by the state for the fund, any proceeds from the sale of notes or bonds to the extent provided in the authorizing resolution, and any other moneys which may be made available to the authority for the fund from any other source.

Source: SL 1978, ch 9, § 14.



§ 1-16B-30 Amounts required in capital reserve fund.

1-16B-30. Amounts required in capital reserve fund. The maximum annual debt service shall be the capital reserve requirement. For purposes of computing the capital reserve requirement, the annual debt service for any fiscal year shall be equal to the sum of all interest payable during the fiscal year on all bonds outstanding on the date of computation, plus the principal amount of all bonds and notes outstanding on that date which mature during the fiscal year, all calculated on the assumption that bonds and notes will after that date cease to be outstanding. The moneys in the capital reserve fund may not be less than the capital reserve requirement, except when withdrawals are made for payments of principal, interest and redemption premiums may be made from the capital reserve fund if other moneys of the authority are not available.

Source: SL 1978, ch 9, § 15.



§ 1-16B-31 Application of capital reserve fund--Transfer of income.

1-16B-31. Application of capital reserve fund--Transfer of income. All moneys held in the capital reserve fund, except as hereinafter provided, shall be used solely for the payment of the principal of bonds or notes secured by the fund, the purchase or redemption of the bonds or notes, the payment of interest on the bonds or notes, or the payment of any redemption premium required to be paid when the bonds or notes are redeemed prior to maturity. Any income from the capital reserve fund may be transferred to other funds or accounts to the extent the transfer does not reduce the amount of the capital reserve fund below the capital reserve fund requirement in this chapter.

Source: SL 1978, ch 9, § 15.



§ 1-16B-32 Bonds and notes not issued when capital reserve below required amount.

1-16B-32. Bonds and notes not issued when capital reserve below required amount. The authority may not issue bonds or notes secured by the capital reserve fund if the capital reserve requirement exceeds the capital reserve fund at the time of issuance, unless the authority, at the time of issuance of such bonds or notes, deposits in the fund an amount which, together with the amount then in the fund, will not be less than the new capital reserve requirement.

Source: SL 1978, ch 9, § 16.



§ 1-16B-33 Annual budget estimate for restoration of capital reserve fund--Governor's budget--Application of appropriated funds.

1-16B-33. Annual budget estimate for restoration of capital reserve fund--Governor's budget--Application of appropriated funds. The chair of the board of directors shall annually submit to the Bureau of Finance and Management a budget estimate in accordance with § 4-7-7 stating the sum, if any, needed to restore the capital reserve fund to the level of the capital reserve requirement. If the chair certifies a need to restore the capital reserve fund, the Governor shall submit a budget in accordance with § 4-7-9 including the sum, if any, needed to restore the capital reserve fund to the level of the capital reserve requirement. All sums appropriated by the Legislature for the restoration shall be deposited in the capital reserve fund.

Source: SL 1978, ch 9, § 17; SL 2009, ch 1, § 12.



§ 1-16B-34 Establishment of loan funds--Investment.

1-16B-34. Establishment of loan funds--Investment. The authority may establish other funds within the state treasury for its corporate purposes from which the authority may make loans as provided in this chapter. All funds may be invested by the state investment officer pursuant to chapter 4-5.

Source: SL 1978, ch 9, § 18.



§ 1-16B-35 Cooperation with local agencies.

1-16B-35. Cooperation with local agencies. The authority may, as necessary or appropriate to carry out the purposes of this chapter, cooperate with local units of government and local development corporations in their efforts to promote the expansion of industrial and manufacturing activity in this state.

Source: SL 1978, ch 9, § 8 (1).



§ 1-16B-36 Determination of desirability of development projects.

1-16B-36. Determination of desirability of development projects. The authority may, as necessary or appropriate to carry out the purposes of this chapter, determine, upon proper application of the enterprise, whether the declared public purpose of this chapter has been or will be accomplished by the establishment of development projects by such enterprises.

Source: SL 1978, ch 9, § 8(2); SL 1986, ch 14, § 8.



§ 1-16B-37 Power to make loans to local agencies--Repayment provisions.

1-16B-37. Power to make loans to local agencies--Repayment provisions. The authority may, as necessary or appropriate to carry out the purposes of this chapter, make, upon proper application of enterprises, loans to such enterprises for development projects in South Dakota, and may provide for the repayment and redeposit of such allocations and loans in the manner hereinafter provided.

Source: SL 1978, ch 9, § 8(5); SL 1986, ch 14, § 9.



§ 1-16B-38 Maximum loan to local agency--Vote required for approval.

1-16B-38. Maximum loan to local agency--Vote required for approval. If the authority determines, after hearing and examination, that the public purposes of this chapter will be accomplished, the authority may grant a loan to an enterprise. Approval of loan applications shall be by a majority vote of all members of the board of directors, eligible to vote thereon, the vote of each eligible member being duly recorded.

Source: SL 1978, ch 9, §§ 7, 32; SL 1986, ch 14, § 10.



§ 1-16B-39 Repealed.

1-16B-39. Repealed by SL 1986, ch 14, § 11.



§ 1-16B-40 Application by local agency for loan--Contents.

1-16B-40. Application by local agency for loan--Contents. Prior to loaning of any funds to an enterprise for a development project, the authority shall receive from the enterprise a loan application in the form adopted by the authority which shall contain, without being limited to, the following provisions:

(1) A general description of the development project and a general description of the enterprise for which the development project has been or is to be established;

(2) A legal description of all real estate necessary for the development project;

(3) Plans and other documents to show the type, structure and general character of the development project;

(4) A general description of the number, types and skills of employees to be employed;

(5) The cost or estimates of cost of establishing the development project;

(6) A statement of the value of any property which the enterprise applied or intends to apply to the establishment of the development project;

(7) A statement of cash funds previously applied, or at present held by the enterprise which are to be applied to the establishment of the development project;

(8) Evidence of the arrangement made by the enterprise for the financing of all costs of the development project;

(9) Evidence that the development project probably will not cause the removal of a plant or facility from one area of the state to another area of the state;

(10) Any additional evidence pertinent to a determination of the probable success of the development project at the selected location, and evidence that a substantial increase in employment and payrolls will probably result from the granting of the loans;

(11) Evidence that the enterprise does currently or will possess the ability to obtain the revenues which will be used to repay a loan to finance the development project.
Source: SL 1978, ch 9, § 31; SL 1986, ch 14, § 12.



§ 1-16B-41 Loans made only when other loans not available.

1-16B-41. Loans made only when other loans not available. The authority shall require the applicant enterprise to investigate fully other sources of funding for a development project. Such loans shall be made only after a determination by the authority that sufficient development project loans are not otherwise available from private or public lenders upon reasonably equivalent terms and conditions.

Source: SL 1978, ch 9, § 33; SL 1986, ch 14, § 13.



§ 1-16B-42 Preference to projects for processing raw materials produced in state.

1-16B-42. Preference to projects for processing raw materials produced in state. When the authority considers two or more applications for a loan for development projects which have been identified as creating equal amounts of employment and income and generally achieving the purposes of this chapter, the authority shall give preference to applications for projects involving the processing of raw materials produced in the state.

Source: SL 1978, ch 9, § 38.



§ 1-16B-43 Maximum percentage of cost loaned to local agency--Assurances as to other financing.

1-16B-43. Maximum percentage of cost loaned to local agency--Assurances as to other financing. When it has been determined by the authority, after a hearing on an application of an enterprise, that the establishment of a particular development project referred to in the application has accomplished or will accomplish the public purposes of this chapter, the authority may contract to loan the enterprise an amount determined by the authority, subject to the following conditions:

(1) The authority shall first have determined that the enterprise holds funds or property in an amount equal to the enterprise's share of the estimated cost of establishing the development project and that the funds or property will be applied to the project; and

(2) In the event that the enterprise has obtained from other independent and responsible sources a firm commitment for any other funds necessary for payment of all the estimated cost of establishing the development project over and above the loan it is requesting from the authority and the funds or property the enterprise holds, the authority shall determine that the sum of all these funds, together with the machinery and equipment to be provided by the enterprise, is adequate to ensure completion and operation of the plan or facility.
Source: SL 1978, ch 9, § 28; SL 1986, ch 14, § 14.



§ 1-16B-44 Adjustment of local funding requirements when federal agency participates--Subordination to mortgage held by federal agency.

1-16B-44. Adjustment of local funding requirements when federal agency participates--Subordination to mortgage held by federal agency. If any federal agency participates in the financing of a development project with federal funds, the authority may adjust the required ratios of financial participation for the enterprise to the extent of the federal participation. However, the adjustment of such ratios may not cause the authority to grant a loan to the enterprise in excess of eighty percent of the cost or estimated cost of the development project.

If any federal agency participating in the financing of any development project is not permitted to take a mortgage subordinate to the mortgage of the authority, the authority may secure its loan to the enterprise with a mortgage subordinate to that of the federal agency.

Source: SL 1978, ch 9, § 30; SL 1986, ch 14, § 15; SL 2009, ch 1, § 13.



§ 1-16B-45 Pledge to United States not to impair powers of authority.

1-16B-45. Pledge to United States not to impair powers of authority. The State of South Dakota hereby pledges and agrees with the United States that if any federal agency constructs, loans, or contributes any funds to any development project, the state will not alter or limit the rights and powers of the authority in any manner inconsistent with the performance of any agreements between the authority and the federal agency, and the authority may continue to exercise all powers to carry out the purposes of this chapter.

Source: SL 1978, ch 9, § 35.



§ 1-16B-46 Terms of loan to local agency--Subordination to other loans.

1-16B-46. Terms of loan to local agency--Subordination to other loans. Any loan of the authority shall be for the period of time and shall bear interest at the rate determined by the authority and shall be secured by a mortgage on the development project for which the loan was made. The mortgage may be subordinate only to a mortgage held by the independent and responsible sources which financed the development project.

Source: SL 1978, ch 9, § 29.



§ 1-16B-47 Foreclosure to take title to development project--Sale or lease.

1-16B-47. Foreclosure to take title to development project--Sale or lease. The authority may, as necessary or appropriate to carry out the purposes of this chapter, take title by foreclosure to any development project where such acquisition is necessary to protect any loan previously made by the authority, and may sell, transfer, or convey any such development project to any responsible buyer. If such sale, transfer, or conveyance cannot be effected with reasonable promptness, the authority may, in order to minimize financial losses and sustain employment, lease such development project to a responsible tenant or tenants. However, the authority may not lease development projects except under the conditions and for the purposes cited in this section.

Source: SL 1978, ch 9, § 8 (11); SL 2009, ch 1, § 14.



§ 1-16B-48 Annual reports of authority--Contents.

1-16B-48. Annual reports of authority--Contents. The authority shall submit annual reports. The reports shall include:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during the previous fiscal year;

(3) Its assets and liabilities at the end of the previous fiscal year, including a schedule of its mortgage loans and commitments and the status of reserve, special, or other funds;

(4) A schedule of the outstanding notes and bonds and a statement of the amounts redeemed and incurred during the previous fiscal year.
Source: SL 1978, ch 9, § 36; SL 2009, ch 1, § 15.



§ 1-16B-49 Cumulative rights and powers of authority.

1-16B-49. Cumulative rights and powers of authority. The rights, powers, authority, privileges, functions, and other properties of the South Dakota Economic Development Finance Authority, whether derived under this chapter, under chapter 1-16E, by executive order or otherwise are cumulative and may be exercised by the authority either separately or in any combination as the board of the authority may determine to be necessary or appropriate.

Source: SL 1987, ch 16, § 5.



§ 1-16B-50 Annual action plan--Annual informational report.

1-16B-50. Annual action plan--Annual informational report. The South Dakota Economic Development Finance Authority shall develop and submit an annual action plan to the Board of Economic Development. The action plan shall outline the basic goals and objectives of the authority but is not subject to the approval or disapproval of the Board of Economic Development. The action plan shall be submitted prior to October first of each year. At the conclusion of each fiscal year, the authority shall prepare and submit an annual informational report to the Board of Economic Development.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 40; SL 1993, ch 11, § 1.



§ 1-16B-51 Repealed.

1-16B-51. Repealed by SL 1995, ch 4, § 1.



§ 1-16B-52 Issuance of bonds and obligations--Additional proceedings not required--Transferred rights, powers, privileges, and functions supplementary--Liberal construction.

1-16B-52. Issuance of bonds and obligations--Additional proceedings not required--Transferred rights, powers, privileges, and functions supplementary--Liberal construction. No additional proceedings, referendum, notice or approval is required as a result of §§ 1-16B-50 to 1-16B-52, inclusive, for the issuance of bonds or other obligations or any instrument as security therefor. The rights, powers, authority, privileges, functions, and other properties transferred to the South Dakota Economic Development Finance Authority by this order are in addition and supplementary to all of the rights, powers, authority, privileges, functions, and other properties conferred upon the authority by existing statute. The authority may exercise or avail itself to any and all of the rights, powers, authority, privileges, functions, and other properties established under either or both existing statutes and §§ 1-16B-50 to 1-16B-52, inclusive. Nothing herein contained may be construed as a restriction or limitation upon the powers, authority, privileges, functions, rights, and properties of the authority which might otherwise be available, but shall be construed as cumulative of any such powers, authority, privileges, functions, rights, and properties. Sections 1-16B-50 to 1-16B-52, inclusive, shall be liberally construed to accomplish the purposes expressed herein.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 39.



§ 1-16B-53 Preferred development project defined.

1-16B-53. Preferred development project defined. The term, preferred development project, as used in this chapter, means any site, structure, facility, service, utility, or undertaking compromising, serving, or being a part of any industrial or agricultural or nonagricultural products, storage, distribution, or manufacturing enterprise, which employs not fewer than two thousand individuals.

Source: SL 1994, ch 11, § 7.



§ 1-16B-54 Direct mortgage loans for preferred development projects.

1-16B-54. Direct mortgage loans for preferred development projects. Notwithstanding any other provision in this chapter, the authority may participate with other parties in the making of direct mortgage loans for capital improvements for preferred development projects. The interest rate and time and rate of amortization for that part of such a mortgage loan made by the authority and that made by others need not be equal. The interest rate, if any, charged by the authority shall be determined by the authority and the principal indebtedness represented by the mortgage loan and interest accrued, if any, may be forgiven on such terms and conditions as the authority in the exercise of its discretion deems appropriate.

Source: SL 1994, ch 11, § 8.



§ 1-16B-55 Authority may contract to manage payment or interest rate risk for bonds.

1-16B-55. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 2.






Chapter 16C - Agri-business Development Authority [Repealed]

CHAPTER 1-16C

AGRI-BUSINESS DEVELOPMENT AUTHORITY [REPEALED]

[Repealed by SL 1986, ch 16, § 1]



Chapter 16D - Export Development Authority [Repealed]

CHAPTER 1-16D

EXPORT DEVELOPMENT AUTHORITY [REPEALED]

[Repealed by SL 1993, ch 12, §§ 1, 2]



Chapter 16E - Value Added Finance Authority

§ 1-16E-1 Short title of chapter.

1-16E-1. Short title of chapter. This chapter shall be known and may be cited as the Value Added Finance Authority Act.

Source: SL 1986, ch 16, § 2; SL 1986, ch 17, § 1.



§ 1-16E-2 Legislative declaration.

1-16E-2. Legislative declaration. It is hereby declared that:

(1) The high and increasing cost of agricultural land, improvements, equipment and breeding livestock and the high and increasing cost of current agricultural operating expenses creates an urgent demand for financing which is not available in the amounts needed and at reasonable interest rates in the present market and the inability on the part of persons engaged in agriculture to acquire land, modern agricultural equipment and improvements at reasonable financing costs or to finance working capital needs at reasonable interest rates makes it difficult for such persons to continue their operations at present levels;

(2) Such inability to continue agricultural operations decreases employment and results in unemployment and its attendant problems;

(3) The high costs of financing capital improvements and working capital requirements impose a heavy economic burden on businesses in this state;

(4) The viability of businesses in this state is threatened by the high cost of obtaining funds to meet general capital improvement programs and working capital requirements and the continued existence of business enterprises in and the attraction of new business enterprises to this state is desirable and necessary for the maintenance and expansion of employment opportunities in and the preservation of the economic well-being of this state;

(5) It is accordingly in furtherance of the interests and welfare of all the citizens of South Dakota that a public authority be established with power to issue revenue bonds and to make the proceeds available for loans to finance agricultural enterprises, to finance business enterprises, or to finance the working capital needs of businesses, or any combination of the foregoing, at interest rates lower than would otherwise be obtainable. It is intended that the authority so established be vested with all powers necessary to the accomplishment of these purposes and that this chapter be liberally construed to accomplish such purposes;

(6) The lack of sufficient available credit to farmers and other businesses in this state at rates which are affordable is an immediate threat to the public peace, health and safety of the state. There is an immediate need to preserve the public peace, health and safety of the state by the issuance of bonds to raise sufficient funds to be deposited in financial institutions to permit such institutions to make loans to farmers and other businesses in order (i) to refinance outstanding loans which are or may become in default because of high rates of interest or the inabilities of farmers and other businesses to sustain profitable operations in view of the drastic downturn in agriculturally based economies, (ii) to enable farmers to purchase supplies from business enterprises to permit timely spring planting, (iii) to encourage, promote and develop alternative business and agricultural enterprises to employ workers from displaced farm families, (iv) to maintain and promote a level of economic activity within the state so that the revenues which support the state and its public institutions are not diminished;

(7) The foregoing conditions such as unemployment, displacement of farm families, loss of health and other employment benefits, use of out-dated, unsafe, inefficient or defective agricultural equipment and the like pose an immediate threat to the public peace, health and safety of the state and its people; and

(8) This chapter is also in support of the state government and its existing public institutions because it expands, supplements and implements this state's prior activities and programs which have been undertaken to loan and extend credit to the people of the state for similar purposes.
Source: SL 1986, ch 16, § 3; SL 1986, ch 17, § 2.



§ 1-16E-3 Definition of terms.

1-16E-3. Definition of terms. Terms used in this chapter mean:

(1) "Agricultural enterprise," the acquisition, construction, reconstruction, rehabilitation, or improvement of land, buildings, improvements thereto or personal property, which land, buildings, improvements, or personal property are located within the State of South Dakota and are necessary or suitable for use in farming, ranching, or the production of agricultural commodities or necessary or suitable for treating, processing, storing, or transporting raw agricultural commodities;

(2) "Authority," the Value Added Finance Authority created pursuant to this chapter;

(2A) "Beginning farmer," an individual or partnership with a low or moderate net worth that engages in or wishes to engage in farming or ranching;

(3) "Board," the board of directors of the authority;

(4) "Bonds," bonds, notes and certificates, and bond, grant, or revenue anticipation notes or any other evidence of indebtedness representing an obligation to pay money;

(5) "Business enterprise," a work or improvement located within the State of South Dakota including, but not limited to, real property, buildings, equipment, furnishings and, any other real and personal property or any interest therein, financed, refinanced, acquired, owned, constructed, reconstructed, extended, rehabilitated, improved, or equipped, directly or indirectly, in whole or in part, by the authority or through loans made by it and which is designed and intended for the purpose of providing facilities for manufacturing, industrial, processing, warehousing, commercial (including wholesale or retail trade), recreational, hotel, office, research, business (whether or not for profit), or other related purposes, including, but not limited to, machinery and equipment deemed necessary or desirable for the operation thereof;

(6) "Cost,"

(a) The cost of construction;

(b) The cost of acquisition of property, including rights in land and other property, both real and personal and improved and unimproved;

(c) The cost of demolishing, removing, or relocating any buildings or structures on lands so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved or relocated;

(d) The cost of all machinery, equipment and personal property, financing charges, interest prior to and during construction, and, if deemed advisable by the authority, for a period not exceeding one year after completion of construction, the cost of engineering and architectural surveys, plans and specifications; and

(e) The cost of consultant and legal services, other expenses necessary or incident to determining the feasibility or practicability of construction and administrative and other expenses necessary or incident to construction and the financing of construction;

(7) "Lender," any federal or state chartered bank, insurance company, credit union, mortgage loan company, federal land bank, production credit association, bank for cooperatives, federal or state chartered savings and loan association or building and loan association, small business investment company, or any other institution or association qualified within this state to originate and service loans;

(8) "Working capital needs of business," the requirements of any manufacturing, industrial, processing, warehousing, commercial (including wholesale or retail trade), recreational, hotel, office, research, farming, or ranching enterprise located in the State of South Dakota or enterprise located in the State of South Dakota engaged in the production of agricultural commodities to finance cash flow, inventory, receivables or other current assets or to finance the cost of operating expenses of such enterprise or any combination of the foregoing.



§ 1-16E-4 Creation of authority.

1-16E-4. Creation of authority. There is created the Value Added Finance Authority, with such powers and duties as are hereinafter provided.

Source: SL 1986, ch 16, § 5; SL 1995, ch 4, § 2.



§ 1-16E-4.1 Membership of board of directors--Terms of office.

1-16E-4.1. Membership of board of directors--Terms of office. The Board of Directors of the Value Added Finance Authority consists of seven members appointed by the Governor. No more than four members may be of the same political party. A member appointed to fill a vacancy occurring other than by expiration of a term is appointed for the remainder of the unexpired term.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1994, ch 318, § 2; SL 1995, ch 4, § 4; SL 2012, ch 16, § 21; SL 2013, ch 176, § 14.



§ 1-16E-4.2 Duties and goal of Board of Directors of the Value Added Finance Authority.

1-16E-4.2. Duties and goal of Board of Directors of the Value Added Finance Authority. The board shall administer the beginning farmer bond program and make annual recommendations to the Legislature and Governor on programs to develop and promote agricultural processing activity in South Dakota, including the initial or subsequent production, use, or processing of any form of agricultural commodity, product, or by-product in this state. The authority's goal is to facilitate the retention of agricultural commodities and products in this state for the maximum feasible time span during the life cycle, use, or consumption of the commodity or product.

Source: SL 1994, ch 318, § 1, as amended by SL 1995, ch 4, § 5.



§ 1-16E-4.3 Election of members of Board of Directors of Value Added Finance Authority.

1-16E-4.3. Election of members of Board of Directors of Value Added Finance Authority. The authority shall annually elect from its members any officers it deems advisable. A majority of the members constitutes a quorum. The board shall meet at the call of the chair or a majority of the members but shall meet at least twice annually.

Source: SL 1994, ch 318, § 3, as amended by SL 1995, ch 4, § 6.



§ 1-16E-4.4 Compensation of members of Board of Directors of Value Added Finance Authority.

1-16E-4.4. Compensation of members of Board of Directors of Value Added Finance Authority. Members of the authority may receive no compensation for their services but may receive an allowance per day for the time spent in attending and traveling to and from meetings of the commission, and expenses and travel allowance pursuant to § 3-9-2.

Source: SL 1994, ch 318, § 4, as amended by SL 1995, ch 4, § 7.



§ 1-16E-7 Powers of authority.

1-16E-7. Powers of authority. The authority may:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Adopt, amend and repeal bylaws, rules and regulations not inconsistent with this chapter, regulate its affairs, carry into effect the powers and purposes of the authority and conduct its business;

(3) Sue and be sued in its own name;

(4) Have an official seal and alter it at will;

(5) Maintain an office at such place or places within the state as it may designate;

(6) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(7) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with the South Dakota Department of Agriculture to provide staff and support services;

(8) Procure insurance against any loss in connection with the property and other assets, including loans and loan notes in such amounts and from such insurers as it may deem advisable;

(9) Borrow money and issue bonds as provided by this chapter;

(10) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(11) Receive and accept from any source aid or contributions of moneys, property, labor, or other things of value to be held, used and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(12) Enter into agreements with any department, agency, or instrumentality of the United States or this state and with lenders or others and enter into loan agreements, sales contracts and leases or other financing arrangements with a beginning farmer or other contracting parties in connection with the beginning farmer bond program or for the purpose of planning, regulating, and providing for the financing or refinancing of any agricultural and business enterprises or financing or refinancing the working capital needs of businesses;

(13) Enter into contracts or agreements with lenders for the servicing and processing of loans or with any person or entity providing credit enhancement for the bonds of the authority;

(14) Provide technical assistance to local public bodies and to profit and nonprofit entities in the development or operation of agricultural and business enterprises and distribute data and information concerning the encouragement and improvement of agricultural and business enterprises;

(15) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(16) To the extent permitted under its contract with the holders of bonds of the authority, enter into contracts with any lender containing provisions enabling it to reduce the rental or carrying charges to persons unable to pay the regular schedule or charges when, by reason of other income or payment by any department, agency, or instrumentality of the United States or of this state, the reduction can be made without jeopardizing the economic stability of the agricultural or business enterprise being financed;

(17) Invest proceeds of any bonds not needed for immediate disbursement in any investment permitted under § 1-16E-16;

(18) Collect fees and charges, as the authority determines to be reasonable, in connection with its loans, advances, insurance, commitments, servicing, and other activities;

(19) Cooperate with and exchange services, personnel and information with any federal, state, or local governmental agency;

(20) Sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority;

(21) Foreclose any mortgages, deeds of trust, notes, debentures, bonds, and other security interests held by it, either by action or by exercise of a power of sale, and to sell the equity of redemption in said security interests in accordance with the terms of said instruments and applicable state law, and to take all other actions necessary to enforce any obligation held by it;

(22) Purchase the equity of redemption in any such mortgage, deed of trust, debenture, bond, or other security interest;

(23) Mortgage, pledge, assign, or grant security interests in any or all of its notes or other instruments, contract rights or other property, including, but without limitation to, any receipts from insurance on or guarantees of any of its notes or other instruments, as security for the payment of the principal of, premium, if any, and interest on any bonds issued by the authority, or as security for any credit enhancement or other agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which said bonds are payable and any other available revenues or assets as security for the payment of the principal of, premium, if any, and interest on said bonds and any agreements made in connection therewith;

(24) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(25) Sell, exchange, donate, and convey any or all of its properties whenever the authority shall find such action to be in furtherance of the purposes for which the corporation was organized;

(26) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(27) Assign the loans or security documents or other instruments to bondholders as security without recourse; and

(28) Acquire, hold, and dispose of real and personal property for its purposes.
Source: SL 1986, ch 16, § 8; SL 1986, ch 17, § 3; SL 1994, ch 13; SL 1995, ch 4, § 10.



§ 1-16E-8 Lending power of authority.

1-16E-8. Lending power of authority. The authority may:

(1) Make, and undertake commitments to make, loans or deposits with lenders including certificates of deposits, under terms and conditions which shall require such lenders to make loans (in an amount substantially equal to the principal amount of the loan or deposit) to or enter into leases with borrowers to finance the costs of agricultural enterprises, to finance the cost of business enterprises, to finance the working capital needs of businesses, to refinance existing indebtedness incurred for any of the foregoing purposes or any combination of the foregoing;

(2) Invest in, purchase or make commitments to invest in or purchase, and take assignments of, loans made by lenders to borrowers to finance the costs of agricultural enterprises, to finance the cost of business enterprises, to finance the working capital needs of businesses, to refinance existing indebtedness incurred for any of the foregoing purposes or any combination of the foregoing;

(3) Invest in, purchase or make commitments to invest in or purchase, any securities or obligations deemed necessary or desirable by the authority for the purpose of pledging such securities or obligations as security for any bonds of the authority;

(4) Make loans directly to a beginning farmer and enter into agreements, contracts, and other instruments with a beginning farmer or lender in connection with the beginning farmer bond program.
Source: SL 1986, ch 16, § 9; SL 1986, ch 17, § 4; SL 1990, ch 11, § 7; SL 1995, ch 4, § 9.



§ 1-16E-9 Borrowing power of authority.

1-16E-9. Borrowing power of authority. The authority may:

(1) Borrow funds and issue its bonds from time to time and in such principal amounts as the authority deems necessary to carry out its purposes under this chapter, including, but not limited to, the exercise of its powers under § 1-16E-8, the payment of interest on its bonds, the establishment of reserves to secure the bonds, and payment of other expenses necessary, convenient and incident to fulfillment of its purposes;

(2) Issue from time to time bonds to renew or to pay bonds, including the interest or premium thereon, and whenever it deems refunding expedient, to refund any bonds and to pay costs of issuance of such refunding bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund outstanding bonds and partly for any other of its corporate purposes. The refunding bonds may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded, or exchanged for the bonds to be refunded.
Source: SL 1986, ch 16, § 10.



§ 1-16E-10 Security for authority bonds.

1-16E-10. Security for authority bonds. Bonds issued pursuant to this chapter are special obligations of the authority, payable solely out of, and secured by a pledge of, the assets, revenues, and other receipts designated in the resolution of the authority or instrument under which the bonds are issued. The bonds may be additionally secured by a pledge of any grant, contribution, or guarantee from the federal government or agency thereof or any corporation, association, institution or person or a pledge of any money, income, or revenue of the authority from any source.

Source: SL 1986, ch 16, § 11; SL 1990, ch 11, § 2; SL 1995, ch 4, § 12.



§ 1-16E-11 Authority bonds not state or subdivision obligation.

1-16E-11. Authority bonds not state or subdivision obligation. Obligations issued under the provisions of this chapter may not be deemed to constitute a debt, liability, or obligation of the state or of any other political subdivision thereof, nor a pledge of the full faith and credit of the state or any other political subdivision, but shall be payable solely as provided in § 1-16E-10. Each obligation issued under this chapter shall contain on the face thereof a statement to the effect that neither the full faith and credit, nor the taxing power of the state, or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation. All obligations of the authority issued under the provisions of this chapter shall be authority bonds or notes and may not be general obligations of the State of South Dakota.

Source: SL 1986, ch 16, § 12; SL 1990, ch 11, § 3.



§ 1-16E-12 Bond authorization, terms, and sale--Interest rate--Noninterest bearing bonds.

1-16E-12. Bond authorization, terms, and sale--Interest rate--Noninterest bearing bonds. The bonds shall be authorized by a resolution of the authority, shall bear such date or dates and shall mature at such time or times as the resolution or the instrument providing for the issuance of such bonds may provide, except that no bond may mature more than fifty years from the date of its issue. The bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, be evidenced by physical certificates or uncertificated, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, including redemption prior to maturity, as such resolution or the instrument providing for the issuance of such bonds may provide. No other state laws relating to the offer, sale or issuance of revenue bonds or any other security may apply to bonds issued by the authority. Bonds of the authority may be sold by the authority at public or private sale, and at such price or prices as the authority shall determine.

The bonds of the authority may bear interest at a fixed, variable or adjustable rate (and may be convertible from one method of calculating interest to another) and such interest rate may be based upon any formula or contractual arrangement for the periodic determination of interest rates, all as may be established in the resolution or instrument providing for the issuance of such bonds. Any such formula or contractual arrangement may authorize the delegation of the interest rate setting function to a third party subject only to such standards or criteria as shall be set forth in the resolution or instrument providing for the issuance of such bonds. In no event may the setting or resetting of the rate of interest on the authority's bonds or the conversion from one method of determining interest to another constitute a reissuance or refunding of bonds issued by the authority if such action is taken in accordance with the resolution or instrument providing for the initial issuance of such bonds.

The authority may issue noninterest bearing bonds or bonds bearing interest at a rate of zero percent and sell the same at such price or prices as may be determined by the authority.

Source: SL 1986, ch 16, § 13; SL 1986, ch 17, § 5; SL 1990, ch 11, § 1.



§ 1-16E-13 Pledges by authority.

1-16E-13. Pledges by authority. Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenue, money, or properties so pledged and thereafter received by or on behalf of the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor the trust indenture, if any, nor any other instrument by which a pledge is created need be recorded.

Source: SL 1986, ch 16, § 14.



§ 1-16E-14 Redemption of bonds.

1-16E-14. Redemption of bonds. The authority, subject to such agreements with bondholders as may then exist, may purchase and cancel its bonds out of any funds available therefor, at any reasonable price which, if the bonds are then redeemable, may not exceed the redemption price then applicable plus accrued interest to the next interest payment thereon.

Source: SL 1986, ch 16, § 15.



§ 1-16E-15 Trust indenture securing authority bonds.

1-16E-15. Trust indenture securing authority bonds. The bonds may be secured by a trust indenture by and between the authority and a corporate trustee which may be any bank having the power of a trust company or any trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safekeeping, and application of all money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and the revenue to the trustee under the trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as the authority may determine. All expenses incurred in carrying out the trust indenture may be treated as a part of the operating expenses of the authority.

Source: SL 1986, ch 16, § 16.



§ 1-16E-16 Proceeds of bonds--Investments.

1-16E-16. Proceeds of bonds--Investments. Any proceeds of bonds not needed for immediate disbursement may be held uninvested or invested in any one or more of the following:

(1) Obligations issued or guaranteed by the United States of America;

(2) Obligations issued or guaranteed by any person controlled or supervised by and acting as an instrumentality of the United States of America pursuant to authority granted by the Congress of the United States of America;

(3) Obligations issued or guaranteed by any state of the United States of America, or the District of Columbia, or any political subdivision of any such state or district;

(4) Commercial paper or corporate debt obligations having a rating by Standard & Poor's Corporation or Moody's Investors Service equal to an "A" or higher rating assigned by such organization;

(5) Banker's acceptances drawn on and accepted by any bank, trust company or national banking association organized under the laws of any state or of the United States of America;

(6) Repurchase agreements fully secured by obligations issued or guaranteed by the United States of America or by any person controlled or supervised by and acting as an instrumentality of the United States of America pursuant to authority granted by the Congress of the United States of America;

(7) Certificates of deposit or time deposits issued by any bank, trust company or national banking association organized under the laws of any state or of the United States of America;

(8) United States dollar-denominated certificates of deposits issued by, or time deposits with, the European subsidiaries of any bank, trust company or national banking association incorporated or doing business under the laws of the United States of America or one of the states thereof;

(9) Certificates or units issued by any mutual fund, unit investment trust or similar entity evidencing interest in obligations described above.
Source: SL 1986, ch 16, § 17; SL 1990, ch 11, § 6.



§ 1-16E-17 Bonds as negotiable instruments.

1-16E-17. Bonds as negotiable instruments. Whether or not the bonds are in the form and character of negotiable instruments, such bonds are hereby made negotiable instruments, subject only to provisions of the bonds relating to registration.

Source: SL 1986, ch 16, § 18.



§ 1-16E-18 Execution of bonds--Seal.

1-16E-18. Execution of bonds--Seal. Bonds of the authority may be executed by the manual or facsimile signatures of the board members or officers of the authority authorized by the resolution of the authority to execute such bonds. If such resolution authorizes or directs the affixing of the seal of the authority on bonds of the authority, such seal or a facsimile thereof may be impressed or imprinted thereon. In the event that any board members or officers of the authority shall cease to be members or officers of the authority prior to the delivery of any bonds or coupons signed by them, their signatures or facsimiles thereof shall nevertheless be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.

Source: SL 1986, ch 16, § 19.



§ 1-16E-19 Immunity from personal liability on bonds.

1-16E-19. Immunity from personal liability on bonds. Neither the members of the authority nor any other person executing the bonds issued under this chapter is subject to personal liability or accountability by reason of the issuance thereof.

Source: SL 1986, ch 16, § 20.



§ 1-16E-20 State pledge not to alter rights of authority to detriment of its bondholders.

1-16E-20. State pledge not to alter rights of authority to detriment of its bondholders. The state does hereby pledge to and agree with the holder of any bonds issued under this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights or remedies of the holders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged. The authority may include this pledge and agreement of the state in any agreement with the holders of the bonds.

Source: SL 1986, ch 16, § 21.



§ 1-16E-21 Conflict of interest--Disclosure--Participation in transaction.

1-16E-21. Conflict of interest--Disclosure--Participation in transaction. Any member or employee of the authority who has, will have, or later acquires a personal interest, direct or indirect, in any transaction with the authority shall immediately disclose the nature and extent of such interest in writing to the authority as soon as he has knowledge of such actual or prospective interest. Such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such member or employee may not participate in any action by the authority authorizing such transaction. Actions taken when such member or employee reasonably believed that he had and would not have any conflict are not invalidated because of such conflict. The fact that a member is also an officer or owner of an organization is not deemed to be a direct or indirect interest unless:

(1) Such member has an ownership interest of greater than five percent in such organization; or

(2) The transaction in question does not involve all similar organizations, but rather involves only the authority and such organization.
Source: SL 1986, ch 16, § 22.



§ 1-16E-22 Tax exemption--Filing fee exemption.

1-16E-22. Tax exemption--Filing fee exemption. The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of the state. The authority is not required to pay any tax or assessment on any property owned by the authority under the provisions of this chapter or upon the income therefrom; nor is the authority required to pay any transfer tax of any kind on account of instruments recorded by it or on its behalf.

Source: SL 1986, ch 16, § 23; SL 2002, ch 13, § 1.



§ 1-16E-23 Bonds as authorized investments and securities for deposits.

1-16E-23. Bonds as authorized investments and securities for deposits. The bonds and notes of the authority are hereby made securities in which all public officers and bodies of this state and all municipal subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, trust companies, including savings and loan associations, building and loan associations, investment banking companies, and other persons carrying on an investment banking business, all personal representatives, conservators, trustees, and other fiduciaries, and all other persons who are now or may hereafter be authorized to invest in bonds or obligations of the state, may properly and legally invest in the bonds and notes of the authority funds including capital in their own control or belonging to them. The bonds and notes are also hereby made securities which may be deposited with and may be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or notes or other obligations of this state is now or may hereafter be authorized.

Source: SL 1986, ch 16, § 24; SL 1993, ch 213, § 77.



§ 1-16E-24 Rules and regulations of authority.

1-16E-24. Rules and regulations of authority. The authority may, pursuant to chapter 1-26, adopt such rules or regulations as it deems necessary or desirable to implement the purposes of this chapter, including, but not limited to:

(1) Setting forth the procedures for applicants to apply for loans under this chapter;

(2) Establishing criteria for determining which applicants will receive such loans;

(3) Governing the use of proceeds of such loans;

(4) Establishing criteria for the terms and conditions upon which such loans shall be made, including the terms of security given, if any, to secure such loans;

(5) Governing the use of proceeds by lenders of funds advanced to such lenders by the authority including the terms and conditions upon which such proceeds shall be loaned to borrowers for the purposes described in this chapter.
Source: SL 1986, ch 16, § 25.



§ 1-16E-25 Construction with other laws.

1-16E-25. Construction with other laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling.

Source: SL 1986, ch 16, § 26.



§ 1-16E-26 Liberal construction of chapter.

1-16E-26. Liberal construction of chapter. This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed so as to effectuate its purposes.

Source: SL 1986, ch 16, § 27.



§ 1-16E-27 Disposition of authority assets on dissolution.

1-16E-27. Disposition of authority assets on dissolution. If, after all indebtedness and other obligations of the authority are discharged, the authority is dissolved, its remaining assets shall inure to the benefit of the state.

Source: SL 1986, ch 16, § 28.



§ 1-16E-28 Report to Governor and Legislature.

1-16E-28. Report to Governor and Legislature. The authority shall submit to the Governor and the Legislature within ninety days of the close of its fiscal year a complete and detailed report setting forth:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during such fiscal year in accordance with the categories or classifications established by the authority for its operating and capital outlay purposes;

(3) Its assets and liabilities at the end of its fiscal year, including a schedule of its loans and commitments and the status of reserve, special or other funds; and

(4) A schedule of its notes and bonds outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during such fiscal year.
Source: SL 1986, ch 16, § 29.



§ 1-16E-29 Cost of establishing a development project defined.

1-16E-29. Cost of establishing a development project defined. "Cost of establishing a development project," as used in this chapter unless the context otherwise plainly requires, means any or all of the following:

(1) The cost of construction including heating, air conditioning, lighting, and plumbing;

(2) The cost of all lands, property, rights, easements, and franchises acquired, which are deemed necessary for such construction;

(3) Financing charges, interest prior to and during construction and the cost of engineering and legal expense, plans, specifications, and surveys;

(4) Estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any development project together with such other expenses as may be necessary or incident to the financing and construction of the development project and the placing of the same in operation;

(5) The cost of acquisition and installation of machinery, equipment, and other tangible personal property.
Source: SL 1990, ch 11, § 4.



§ 1-16E-30 Compliance with Internal Revenue Code.

1-16E-30. Compliance with Internal Revenue Code. Notwithstanding any provision under the laws of the State of South Dakota, the authority in order to accomplish the purposes provided in this section and chapter 1-16E may perform all acts necessary to comply with the requirements of § 103 of the Internal Revenue Code of 1986, as amended, and any regulation promulgated pursuant to § 103 to insure that all interest from bonds issued under this chapter are tax exempt.

All hearings or acts necessary to comply with § 147(f) of the Internal Revenue Code of 1986, as amended, and any regulations promulgated pursuant to § 147(f) are exempt from the requirements and procedures of chapter 1-26.

The Governor is the approving representative for the state for the purpose of complying with the applicable provisions of § 147(f) of the Internal Revenue Code of 1986, as amended, and any regulations promulgated pursuant to § 147(f) necessary to insure that all interest from bonds issued are tax exempt.

Source: SL 1995, ch 4, § 11.



§ 1-16E-31 Confidentiality of borrower information.

1-16E-31. Confidentiality of borrower information. All financial information submitted by the borrower to the board is confidential.

Source: SL 1995, ch 4, § 13.



§ 1-16E-32 Authority may contract to manage payment or interest rate risk for bonds.

1-16E-32. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 3.






Chapter 16F - Superconducting Super Collider Authority [Repealed]

CHAPTER 1-16F

SUPERCONDUCTING SUPER COLLIDER AUTHORITY [REPEALED]

[Repealed by SL 1989, ch 11, §§ 1 to 5; SL 1989, ch 30, §§ 4, 5]



Chapter 16G - Economic Development

§ 1-16G-1 Board of Economic Development created--Appointment--Terms.

1-16G-1. Board of Economic Development created--Appointment--Terms. There is created a Board of Economic Development and the Governor may appoint up to thirteen members to consult with and advise the Governor and the commissioner of the Governor's Office of Economic Development in carrying out the functions of the office. The members shall be confirmed by the senate. The members of the board shall be appointed by the Governor for four-year terms of office so arranged that no more than four members' terms expire in any given year. Not all members may be from the same political party. The Governor shall designate the terms at the time of appointment. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve only the unexpired portion of the term.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 37; SL 1988, ch 439 (Ex. Ord. 88-1), § 20; SDCL § 1-42-15.1; SL 2005, ch 10, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 85, eff. Apr. 12, 2011; SL 2013, ch 7, § 22, eff. Mar. 20, 2013.



§ 1-16G-1.1 Authority of Board of Economic Development.

1-16G-1.1. Authority of Board of Economic Development. The Board of Economic Development, in order to implement this chapter, may:

(1) Make contracts and execute all instruments;

(2) Establish interest rates within the bounds as otherwise statutorily provided;

(3) Collect fees and charges, as are determined to be necessary, reasonable, and proper in connection with its loans, advances, leases, grants, servicing, and other activities;

(4) Provide for the repayment and redeposit of loan and lease payments;

(5) Sue and be sued;

(6) Foreclose any mortgages, deed of trust, notes, debentures, bonds, and other security interest held by it, either by action or by exercise of a power of sale, and sell the equity redemption in the security interests in accordance with the terms of instruments and applicable state law, and take any other actions necessary to enforce any obligations held by it;

(7) Perform any act and execute any instrument which is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(8) Enter into agreement with any agency of the United States government to make and service loans and loan guarantees; and

(9) Sell loans or loan guarantees at public or private sale.
Source: SL 1997, ch 7, § 1; SL 1999, ch 4, § 1.



§ 1-16G-1.2 Foreclosure as means of protecting loan--Sale, transfer, or conveyance of property.

1-16G-1.2. Foreclosure as means of protecting loan--Sale, transfer, or conveyance of property. The Board of Economic Development may take title by foreclosure to any property given as security if the acquisition is necessary to protect any loan made under this chapter, and may sell, transfer, or convey any such property to any responsible buyer. Any sale of property hereunder shall be performed in a commercially reasonable manner. If the sale, transfer, or conveyance cannot be effected with reasonable promptness, the board may, in order to prevent financial loss and sustain employment, lease the property to a responsible tenant or tenants.

All sale proceeds or lease payments received by the board pursuant to this section shall be deposited in the fund from which the original loan was made.

Source: SL 1997, ch 7, § 2.



§ 1-16G-1.3 Nonvoting members of Board of Economic Development.

1-16G-1.3. Nonvoting members of Board of Economic Development. In addition to the members of the Board of Economic Development appointed pursuant to § 1-16G-1, four nonvoting members shall be appointed to the board by the Legislature as follows:

(1) The majority leader of the Senate shall appoint one member of the Senate;

(2) The minority leader of the Senate shall appoint one member of the Senate;

(3) The majority leader of the House of Representatives shall appoint one member of the House of Representatives; and

(4) The minority leader of the House of Representatives shall appoint one member of the House of Representatives.

The members shall be appointed to the board for a term of two years before the close of each regular session of the Legislature. If there is a vacancy, the vacancy shall be filled in the same manner as the original appointment.

Source: SL 2013, ch 7, § 23, eff. Mar. 20, 2013.



§ 1-16G-2 Repealed.

1-16G-2. Repealed by SL 2011, ch 7, § 1.



§ 1-16G-3 Revolving economic development and initiative fund--Purpose.

1-16G-3. Revolving economic development and initiative fund--Purpose. There is established in the state treasury a special revenue fund to be known as the revolving economic development and initiative fund for the purpose of making grants and loans for economic development.

Source: SL 1987, ch 98, § 1; SL 1988, ch 17, § 6; SDCL § 1-42-24; SL 2007, ch 5, § 1.



§ 1-16G-4 Repealed.

1-16G-4. Repealed by SL 2015, ch 63, § 3.



§ 1-16G-5 Receipt of repayment of loans and interest--Rules--Loans for credit enhancement--Reversion of excess.

1-16G-5. Receipt of repayment of loans and interest--Rules--Loans for credit enhancement--Reversion of excess. Any repayment of loans made and any interest thereon shall be receipted into the revolving economic development and initiative fund and all money in the fund is hereby appropriated for the purposes of making grants and loans as provided in §§ 1-16G-3 to 1-16G-11, inclusive. The Board of Economic Development may promulgate rules pursuant to chapter 1-26, to make grants and loans from the revolving economic development and initiative fund, and may establish criteria for the qualification, application, payment, and repayment of funds for such projects.

The board may also make loans from the revolving economic development and initiative fund to the South Dakota Economic Development Finance Authority for the purposes of assisting in the credit enhancement requirements of bond issues, notes, loan guarantees and bond insurance. Any excess in the capital reserve fund of the economic development finance authority on June thirtieth of each year shall revert to the revolving economic development and initiative fund for the purposes of principal and interest reduction.

Source: SL 1987, ch 98, § 15; SL 1988, ch 16; SDCL § 1-42-26; SL 2004, ch 11, § 1; SL 2007, ch 5, § 2.



§ 1-16G-6 No appeal by applicant from board's action.

1-16G-6. No appeal by applicant from board's action. In no event may an applicant appeal from the board's action pursuant to chapter 1-26.

Source: SL 1988, ch 17, § 2; SDCL 1-42-28.1.



§ 1-16G-7 Acceptance and expenditure of other funds by Board of Economic Development.

1-16G-7. Acceptance and expenditure of other funds by Board of Economic Development. The Board of Economic Development may accept and expend for the purpose of §§ 1-16G-3 to 1-16G-11, inclusive, in addition to the amounts deposited in the revolving economic development and initiative fund, any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1987, ch 98, § 16; SDCL 1-42-30.



§ 1-16G-8 Promulgation of rules.

1-16G-8. Promulgation of rules. The Board of Economic Development shall promulgate rules pursuant to chapter 1-26 concerning the following:

(1) The existing barriers to economic growth and development in the state;

(2) Developing investment in research and development in high technology industries;

(3) The submission of business plans prior to the approval of economic development grants or loans. Business plans shall include the products or services to be offered by the applicant, job descriptions with attendant salary or wage information by job category, educational requirements by job category, methods of accounting, financing other than that provided by the economic development loan, and marketing, sales, merchandising, and other disciplines proposed to be used for business growth and expansion;

(4) The cooperation between agencies of state government and applicant businesses for nonfinancial services including loan packaging, marketing assistance, research assistance, and assistance with finding solutions for complying with environmental, energy, health, safety, and other federal, state, and local laws and regulations;

(5) Regular performance monitoring and reporting systems for participating businesses to assure compliance with their business plans and terms of repayment;

(6) Establish eligibility criteria for grants and loans;

(7) Establish application procedures for grants and loans;

(8) Establish criteria to determine which applicants will receive grants or loans;

(9) Govern the use of proceeds of grants and loans;

(10) Establish criteria for the terms and conditions upon which loans shall be made, including matching requirements, interest rates, repayment terms, and the terms of security given to secure such loans; and

(11) Establish criteria for the terms and conditions upon which grants shall be made, including permitted uses, performance criteria, and matching requirements.
Source: SL 1987, ch 98, § 15; SL 1988, ch 16; SDCL § 1-42-26; SL 2007, ch 5, § 3; SL 2009, ch 1, § 17.



§ 1-16G-8.1 to 1-16G-9. Repealed.

1-16G-8.1 to 1-16G-9. Repealed by SL 2007, ch 5, §§ 4 to 7.



§ 1-16G-10 Annual report by Board of Economic Development.

1-16G-10. Annual report by Board of Economic Development. The Board of Economic Development shall prepare an annual report by the first day of November of each year detailing the activities of the board and the terms and conditions of any grants and loans made, including the current status of outstanding loans.

Source: SL 1987, ch 98, § 15A; SDCL § 1-42-27; SL 1993, ch 11, § 2; SL 2007, ch 5, § 8.



§ 1-16G-11 Documentary material consisting of trade secrets exempt from disclosure--Discussion of or action on trade secrets at meeting closed to public.

1-16G-11. Documentary material consisting of trade secrets exempt from disclosure--Discussion of or action on trade secrets at meeting closed to public. Any documentary material or data made or received by the Board of Economic Development or Governor's Office of Economic Development for the purpose of furnishing assistance to a business, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, may not be considered public records, and is exempt from disclosure pursuant to the provisions of §§ 1-16G-3 to 1-16G-11, inclusive. Any discussion, consideration of, or action upon such trade secrets or commercial or financial information by the Board of Economic Development may be done in executive session closed to the public, notwithstanding the provisions of the open meeting laws of this state.

Source: SL 1987, ch 98, § 15B; SL 1988, ch 17, § 1; SDCL 1-42-28.



§ 1-16G-12 to 1-16G-16. Repealed.

1-16G-12 to 1-16G-16. Repealed by SL 2004, ch 12, §§ 1 to 5.



§ 1-16G-16.1 Procurement of certain services for revolving economic development and initiative fund.

1-16G-16.1. Procurement of certain services for revolving economic development and initiative fund. The Board of Economic Development may use the revolving economic development and initiative fund for the purpose of paying taxes and liens and for the procuring of legal services and other services necessary to protect, recover, maintain, and liquidate the assets of the revolving economic development and initiative fund. Such costs may be incurred and paid up to ten percent of the loan balance with a majority vote of the board of economic development. Costs in excess of ten percent shall be approved by a two-thirds vote of the board. Such services are not subject to state bid laws so long as such services are procured in a commercially acceptable manner.

Source: SL 1993, ch 14, § 1; SL 2009, ch 1, § 18.



§ 1-16G-17 , 1-16G-18. Repealed.

1-16G-17, 1-16G-18. Repealed by SL 2004, ch 12, §§ 6, 7.



§ 1-16G-19 Repealed.

1-16G-19. Repealed by SL 2009, ch 1, § 19.



§ 1-16G-20 to 1-16G-23. Repealed.

1-16G-20 to 1-16G-23. Repealed by SL 2006, ch 2, §§ 9 to 12.



§ 1-16G-24 Use of earnings for administrative costs of Division of Finance of Governor's Office of Economic Development.

1-16G-24. Use of earnings for administrative costs of Division of Finance of Governor's Office of Economic Development. Earnings on the revolving economic development and initiative fund may be used for the administrative costs of the Division of Finance of the Governor's Office of Economic Development. Such earnings shall be expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the commissioner of the Governor's Office of Economic Development. Eligible expenses may not exceed total interest earnings during the previous fiscal year prior to the deduction of loan losses for the same fiscal year.

Source: SL 1994, ch 14; SL 1999, ch 5, § 6; SL 2003, ch 15, § 6; SL 2004, ch 13, § 7; SL 2005, ch 10, § 3; SL 2007, ch 5, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 86, eff. Apr. 12, 2011; SL 2013, ch 192, § 1.



§ 1-16G-25 to 1-16G-28. Repealed.

1-16G-25 to 1-16G-28. Repealed by SL 2013, ch 192, §§ 3, 5, 6, 8.



§ 1-16G-29 to 1-16G-39. Repealed.

1-16G-29 to 1-16G-39. Repealed by SL 2007, ch 5, §§ 10 to 20.



§ 1-16G-40 to 1-16G-46. Rejected.

1-16G-40 to 1-16G-46. Rejected by referendum.



§ 1-16G-47 Building South Dakota fund created.

1-16G-47. Building South Dakota fund created. There is hereby created the building South Dakota fund for the purpose of building and reinvesting in South Dakota's economy and to create high quality jobs. Any money in the building South Dakota fund is continuously appropriated to the Bureau of Finance and Management. The state may accept and expend for the purposes of this chapter any funds obtained from appropriations or any other source. Interest earned on money in the fund shall be deposited into the fund.

If the Board of Economic Development approves a new or expanded facility with project costs exceeding twenty million dollars to receive a reinvestment payment pursuant to the provisions of §§ 1-16G-56 to 1-16G-68, inclusive, the Department of Revenue shall deposit all of the contractor's excise tax imposed and paid pursuant to the provisions of chapter 10-46A or 10-46B on the project costs into the building South Dakota fund.

Source: SL 2013, ch 7, § 1, eff. Mar. 20, 2013; SL 2014, ch 25, § 1.



§ 1-16G-47.1 Disbursements from building South Dakota fund.

1-16G-47.1. Disbursements from building South Dakota fund. Before the transfer of money to any fund under § 1-16G-48, the commissioner of the Bureau of Finance and Management shall authorize and disburse money from the building South Dakota fund for the following purposes:

(1) An amount to pay for any contracts entered into by the Governor's Office of Economic Development with an implementing partner to provide technical assistance to an applicant or monitoring service for any building South Dakota fund program; and

(2) An amount to pay the administrative expenses incurred by the Governor's Office of Economic Development for any building South Dakota fund program. The administrative expenses are limited to the salary and benefits of any personnel directly responsible for the administration of the programs.
Source: SL 2016, ch 4, § 4.



§ 1-16G-48 Additional disbursements from building South Dakota fund.

1-16G-48. Additional disbursements from building South Dakota fund. The commissioner of the Bureau of Finance and Management shall authorize and disburse money from the building South Dakota fund for the following purposes:

(1) Twenty-five percent of the fund shall be transferred to the local infrastructure improvement grant fund created in § 1-16G-50;

(2) Five percent of the fund shall be transferred to the economic development partnership fund created in § 1-16G-51;

(3) Thirty percent of the fund shall be transferred to the workforce education fund created in § 13-13-88;

(4) Thirty-five percent of the fund shall be transferred to the South Dakota housing opportunity fund created in § 11-13-2. Disbursement of funds to the South Dakota Housing Development Authority shall be made after South Dakota housing opportunity funds have been obligated by the oversight commission created pursuant to § 11-13-8; and

(5) Five percent of the fund shall be transferred to the revolving economic development and initiative fund created in § 1-16G-3 for the purpose of making grants to projects that have a total project cost of less than twenty million dollars.

The commissioner of the Bureau of Finance and Management, at the request of the commissioner of the Governor's Office of Economic Development and the approval of the special committee created in § 4-8A-2 or the Senate and House standing committees on appropriations meeting in joint session, shall transfer building South Dakota fund money among the local infrastructure improvement grant fund, the economic development partnership fund, and the revolving economic development and initiative fund, provided the money is unobligated at the time of the request and subsequent transfer.

Source: SL 2013, ch 7, § 2, eff. Mar. 20, 2013; SL 2016, ch 4, § 1; SL 2017, ch 4, § 1.



§ 1-16G-49 Annual report to Government Operations and Audit Committee.

1-16G-49. Annual report to Government Operations and Audit Committee. Each department administering the funds received from § 1-16G-48 shall report annually to the Government Operations and Audit Committee about the operations and results of the building South Dakota fund.

Source: SL 2013, ch 7, § 3, eff. Mar. 20, 2013.



§ 1-16G-50 Local infrastructure improvement grant fund.

1-16G-50. Local infrastructure improvement grant fund. There is hereby created in the state treasury the local infrastructure improvement grant fund. The Board of Economic Development may award grants to any political subdivision of this state, tribal government, or local development corporation from the fund to construct or reconstruct infrastructure for the purpose of serving an economic development project. The board shall consult state agencies to evaluate the feasibility and merits of the proposed infrastructure improvements. The board shall consider the funding mechanisms available to and utilized by the applicant when making a decision to award a grant. Interest earned on money in the fund shall be deposited into the fund. Any money in the local infrastructure improvement grant fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2013, ch 7, § 4, eff. Mar. 20, 2013; SL 2014, ch 7, § 1.



§ 1-16G-51 Economic development partnership fund created.

1-16G-51. Economic development partnership fund created. There is hereby created in the state treasury the economic development partnership fund. The Board of Economic Development may award grants to any nonprofit development corporation, tribal government, municipality, county, or other political subdivision of this state from the fund on a matching basis as provided in §§ 1-16G-52 and 1-16G-53. Interest earned on money in the fund shall be deposited into the fund. Any money in the economic development partnership fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2013, ch 7, § 5, eff. Mar. 20, 2013; SL 2014, ch 7, § 2.



§ 1-16G-52 Awards from economic development partnership fund.

1-16G-52. Awards from economic development partnership fund. The Board of Economic Development may award funds from the economic development partnership fund for the following purposes:

(1) To support new staff, or elevate existing part-time staff and equipment and training needs for the purpose of developing or expanding local, community, and economic development programs;

(2) To support any recipient's plans to work with other entities for the purpose of developing or expanding local, community, and economic development programs; or

(3) To award funds from the economic development partnership fund to commence or replenish a local revolving loan fund for the purpose of developing or expanding housing, community, and economic development programs. Areas of emphasis for funding include creating high quality employment opportunities, repopulation, stronger economies, housing development, business growth, support of entrepreneurship, and job creation, expansion, and retention. When awarding funds for a revolving loan fund, the board may give priority to an application that serves multiple communities. The board may give additional priority to an application that leverages state funds at greater than a one-to-one matching basis.
Source: SL 2013, ch 7, § 6, eff. Mar. 20, 2013; SL 2016, ch 4, § 5.



§ 1-16G-53 Matching basis of awards from economic development partnership fund.

1-16G-53. Matching basis of awards from economic development partnership fund. Any funds awarded under the economic development partnership fund shall be provided on a matching basis. The funds awarded to a recipient for staffing may be distributed over a four year period with forty percent being distributed in the first year, thirty percent in the second year, twenty percent in the third year, and ten percent in the fourth year. Over the four year period, the recipient shall match the total funds received from the economic development partnership fund.

Source: SL 2013, ch 7, § 7, eff. Mar. 20, 2013.



§ 1-16G-54 Promulgation of rules regarding local infrastructure improvement grant fund.

1-16G-54. Promulgation of rules regarding local infrastructure improvement grant fund. The Board of Economic Development shall promulgate rules pursuant to chapter 1-26 regarding the application process and timelines, the guidelines and criteria for approval of applications, and the distribution of funds from the local infrastructure improvement grant fund.

Source: SL 2013, ch 7, § 8, eff. Mar. 20, 2013.



§ 1-16G-55 Promulgation of rules regarding economic development partnership fund.

1-16G-55. Promulgation of rules regarding economic development partnership fund. The Board of Economic Development shall promulgate rules pursuant to chapter 1-26 regarding the application process and timelines, the guidelines and criteria for approval of applications, and the distribution of funds from the economic development partnership fund.

Source: SL 2013, ch 7, § 9, eff. Mar. 20, 2013.



§ 1-16G-56 Definitions relating to reinvestment payment program.

1-16G-56. Definitions relating to reinvestment payment program. Terms used in §§ 1-16G-56 to 1-16G-68, inclusive, mean:

(1) "Board," the Board of Economic Development;

(2) "Commissioner," the commissioner of the Governor's Office of Economic Development;

(3) "Completed the project" or "completion of the project," the first date when the project is operational;

(4) "Construction date," the first date earth is excavated or a contractor has initiated work for the purpose of constructing a new or expanded facility or the first date new equipment is located on the project site or existing equipment is removed from the project site for the purpose of equipment upgrades, whichever occurs first;

(5) "Data center," any facility established for the purpose of processing, storage, retrieval, or communication of data;

(6) "Department," the Department of Revenue;

(7) "Equipment upgrades," the installation of new equipment or the replacement or improvement of existing equipment, which is subject to the sales or use tax imposed by chapters 10-45 or 10-46 or contractor's excise tax imposed by chapters 10-46A or 10-46B;

(8) "GOED," the Governor's Office of Economic Development;

(9) "New or expanded facility," a new building or structure, or the expansion, renovation, or retrofitting of an existing building or structure, which is subject to the contractor's excise tax imposed by chapters 10-46A or 10-46B;

(10) "Person," any individual, firm, copartnership, joint venture, association, cooperative, nonprofit development corporation, limited liability company, limited liability partnership, corporation, estate, trust, business trust, receiver, or any group or combination acting as a unit;

(11) "Project," a new or expanded facility with a project cost which exceed twenty million dollars, or equipment upgrades with a project cost which exceed two million dollars. A project includes laboratory and testing facilities, manufacturing facilities, advanced telecommunications capability, data centers, power generation facilities, power transmission facilities, agricultural processing facilities, wind energy facilities, and facilities defined by GOED as targeted industries. A project does not include any building or structure:

(a) Used predominantly for the sale of products at retail, other than the sale of electricity at retail, or the provision of advanced telecommunications capability, to individual consumers;

(b) Used predominantly for residential housing or transient lodging;

(c) Used predominantly to provide health care services;

(d) Used predominantly for the transportation or transmission of natural gas, oil, or crude oil by means of a pipeline; or

(e) That is not subject to ad valorem real property taxation or equivalent taxes measured by gross receipts;

(12) "Project cost," the amount paid by the project owner in money, credits, property, or other consideration associated with a project including, without limitation, land, labor, materials, furniture, equipment, fees, or fixtures;

(13) "Wind energy facility," any new facility or facility expansion that:

(a) Consists of a commonly managed integrated system of towers, wind turbine generators with blades, power collection systems, and electric interconnection systems, that convert wind movement into electricity, and is subject to the tax imposed by §§ 10-35-18 and 10-35-19; and

(b) The construction of which is subject to contractors' excise tax pursuant to chapter 10-46A or 10-46B;

(14) "Advanced telecommunications capability," without regard to any transmission media or technology, is high-speed, switched, broadband telecommunications capability that enables users to originate and receive high-quality voice, data, graphics, and video telecommunications using any technology that provides a minimum actual download speed of at least twenty-five megabits per second and actual upload speed of at least three megabits per second.
Source: SL 2013, ch 7, § 24, eff. Mar. 20, 2013; SL 2017, ch 5, § 1.



§ 1-16G-57 Reinvestment payment procedure.

1-16G-57. Reinvestment payment procedure. If the projects costs for a new or expanded facility exceeds twenty million dollars or the projects costs for equipment upgrades exceeds two million dollars, a person may apply for a reinvestment payment pursuant to §§ 1-16G-56 to 1-16G-68, inclusive. The person shall:

(1) Timely file an application as required by § 1-16G-58;

(2) Receive a permit from GOED pursuant to § 1-16G-60;

(3) Timely file the affidavit of reinvestment payment as required by § 1-16G-61; and

(4) Comply with the provisions of §§ 1-16G-56 to 1-16G-68, inclusive, to qualify for the reinvestment payment.

A project with a construction date on or after April 1, 2013, may receive a reinvestment payment as provided by §§ 1-16G-56 to 1-16G-68, inclusive.

Source: SL 2013, ch 7, § 25, eff. Mar. 20, 2013.



§ 1-16G-58 Application for reinvestment payment.

1-16G-58. Application for reinvestment payment. Before any person receives any reinvestment payment as provided in §§ 1-16G-56 to 1-16G-68, inclusive, the person shall file an application with GOED. The application may be filed no later than ninety days after the construction date. No person may receive any reinvestment payment as provided by §§ 1-16G-56 to 1-16G-68, inclusive, if the application is not timely filed with GOED.

The application shall include the following information:

(1) The project owner's name and contact information;

(2) The general description of the project;

(3) The construction date of the project;

(4) The projected date for completion of the project;

(5) The estimated project costs;

(6) The location of the project;

(7) The legal description of the project location;

(8) A list of the anticipated contractors and subcontractors that will perform work on the project; and

(9) Any other information that GOED may require.

The application shall be on a form prescribed by the commissioner. The application shall be signed by the project owner under penalty of perjury, and signed under oath before a notary public. No application may include more than one project.

Source: SL 2013, ch 7, § 26, eff. Mar. 20, 2013.



§ 1-16G-59 Factors for board review of application.

1-16G-59. Factors for board review of application. The Board of Economic Development shall review the application and make a determination of whether the project shall be approved or disapproved. The board shall consider the likelihood that the project would have occurred without the reinvestment payment. The board may approve a reinvestment payment that is equal to or less than South Dakota sales and use tax paid on the project costs.

The board shall consider the following factors when making that determination:

(1) Has the county or municipality adopted a formula to reduce property taxation for the project for five years under the discretionary formula pursuant to § 10-6-35.2;

(2) Has the county or municipality approved a tax incremental district pursuant to chapter 11-9 for the area where the project will be located;

(3) Has the municipality approved a municipal sales tax refund pursuant § 10-52-10;

(4) Economic activity that may occur in the community, area, and state; and

(5) Criteria established by rules promulgated pursuant to § 1-16G-67.
Source: SL 2013, ch 7, § 27, eff. Mar. 20, 2013.



§ 1-16G-60 Permit to submit an affidavit for reinvestment payment.

1-16G-60. Permit to submit an affidavit for reinvestment payment. Upon approval of the application by the Board of Economic Development, GOED shall issue a permit entitling the person to submit an affidavit for reinvestment payment as provided by § 1-16G-61. The permit and reinvestment payment is assignable and transferable and may be used as collateral or security pursuant to chapter 57A-9. If the initial permit holder entity reorganizes into a new entity, the new entity shall file with GOED an amended application within sixty days of the reorganization. If either the permit or reinvestment payment, or both, is assigned or transferred to another entity, such entity shall file with GOED an amended application within sixty days.

Source: SL 2013, ch 7, § 28, eff. Mar. 20, 2013.



§ 1-16G-61 Affidavit for reinvestment payment--Form and contents.

1-16G-61. Affidavit for reinvestment payment--Form and contents. Any person that has timely filed the application and is holding a permit issued by GOED, and has completed the project, shall file an affidavit for reinvestment payment with GOED.

The affidavit for reinvestment payment shall contain the following information:

(1) The project owner's name and contact information;

(2) The general description of the project;

(3) The date of completion of the project;

(4) The final project costs;

(5) The amount of South Dakota sales tax, use tax, and contractors excise tax paid for the construction of the project;

(6) The location of the project;

(7) The legal description of the project location;

(8) A list of the contractors and subcontractors that performed work on the project;

(9) If the reinvestment payment was assigned or transferred, the name and address of the person to whom the reinvestment payment has been assigned or transferred; and

(10) Any other information that GOED may require.

The affidavit for reinvestment payment shall be on a form prescribed by the commissioner. The affidavit for reinvestment payment shall be signed by the project owner and signed under oath before a notary public. No affidavit for reinvestment payment may include more than one project.

Source: SL 2013, ch 7, § 29, eff. Mar. 20, 2013.



§ 1-16G-62 Time for filing affidavit for reinvestment payment--Eligible project costs--Extension.

1-16G-62. Time for filing affidavit for reinvestment payment--Eligible project costs--Extension. The affidavit for reinvestment payment as required by § 1-16G-61 shall be filed no later than six months after the completion of the project. If the affidavit for reinvestment payment is not timely filed, the person is ineligible for any reinvestment payment provided by §§ 1-16G-56 to 1-16G-68, inclusive. If the person filing the affidavit for reinvestment payment knowingly makes any material false statement or report in the affidavit for reinvestment payment, the person is ineligible for any reinvestment payment provided by §§ 1-16G-56 to 1-16G-68, inclusive.

No project costs that occur after three years from the construction date are eligible to be included in the final project cost determination for any reinvestment payment provided by §§ 1-16G-56 to 1-16G-68, inclusive, unless an extension is granted at the sole discretion of the board, which extension may not extend beyond four years from the construction date.

Source: SL 2013, ch 7, § 30, eff. Mar. 20, 2013.



§ 1-16G-63 Time and manner of reinvestment payment.

1-16G-63. Time and manner of reinvestment payment. After the timely receipt of a completed affidavit for reinvestment payment, within ninety days GOED shall make payment from the reinvestment fund to the project owner based upon the amount and terms approved by the board as a reinvestment payment. If GOED requests additional documents or information from the project owner, the ninety day period begins to run from the date of receipt of the additional documents or information. GOED shall tender the reinvestment payment by electronic funds transfer.

Source: SL 2013, ch 7, § 31, eff. Mar. 20, 2013.



§ 1-16G-64 Reinvestment payment fund created.

1-16G-64. Reinvestment payment fund created. There is hereby created the reinvestment payment fund for the purpose of making reinvestment payments pursuant to the provisions of §§ 1-16G-56 to 1-16G-68, inclusive, and new frontiers payments pursuant to the provisions of §§ 1-16G-73 to 1-16G-84, inclusive.

If the board approves a reinvestment payment pursuant to the provisions of §§ 1-16G-56 to 1-16G-68, inclusive, the Department of Revenue shall deposit into the fund a portion or all of the sales and use taxes paid by the project owner up to a maximum amount of the reinvestment payment approved by the board.

If the board approves a new frontiers payment pursuant to the provisions of §§ 1-16G-73 to 1-16G-84, inclusive, the Department of Revenue shall deposit into the fund a portion or all of the sales and use taxes paid by the program owner up to a maximum amount of the new frontiers payment approved by the board.

The funds in the reinvestment project fund are continuously appropriated to GOED to make reinvestment payments pursuant to §§ 1-16G-56 to 1-16G-68, inclusive, and new frontiers payments pursuant to §§ 1-16G-73 to 1-16G-84, inclusive. If any money deposited in the fund and set aside for a specific reinvestment payment or new frontiers payment is in excess of the final reinvestment or new frontiers payment, as applicable, or the specific project or program becomes ineligible for the reinvestment or new frontiers payment, as applicable, such money shall be deposited into the general fund. Interest earned on money in the fund shall be deposited into the general fund.

Source: SL 2013, ch 7, § 32, eff. Mar. 20, 2013; SL 2016, ch 5, § 13.



§ 1-16G-65 Effect of tax collection agreement with Indian tribe.

1-16G-65. Effect of tax collection agreement with Indian tribe. If the project is located on land that is included within the agreement area of a sales and use tax collection agreement entered into by the state and an Indian tribe pursuant to chapter 10-12A, the board may only approve a reinvestment payment that is equal to or less than the amount of funds attributable to the project that the Department of Revenue retains pursuant to the terms of the tax collection agreement.

Source: SL 2013, ch 7, § 33, eff. Mar. 20, 2013.



§ 1-16G-66 Public records-Information on the GOED website.

1-16G-66. Public records-Information on the GOED website. The name of any person that receives a reinvestment payment as provided by §§ 1-16G-56 to § 1-16G-68, inclusive, and the amount of the reinvestment payment is public information and shall be available and open to public inspection as provided in § 1-27-1. The following information shall be made public on the GOED website as public information:

(1) An estimated number of the full-time jobs to be created by the project;

(2) An estimated average wage of the full-time jobs;

(3) A list of all the local government tax mechanisms and state economic tools, loans, or grants provided to the project;

(4) An estimate of the property taxes to be paid by the project; and

(5) A statement of why the project would not have occurred in South Dakota without the reinvestment payment.
Source: SL 2013, ch 7, § 34, eff. Mar. 20, 2013.



§ 1-16G-67 Promulgation of rules on reinvestment payments.

1-16G-67. Promulgation of rules on reinvestment payments. The board may promulgate rules, pursuant to chapter 1-26, concerning the procedures and forms for applying for and receiving the reinvestment payment, the requirements necessary to qualify for the reinvestment payment, and the criteria to evaluate projects submitting applications.

Source: SL 2013, ch 7, § 35, eff. Mar. 20, 2013.



§ 1-16G-68 Prohibited commissions.

1-16G-68. Prohibited commissions. No person who works for a project may be employed for a commission dependent in any manner upon the approval of any government grants, loans, or reinvestment payments that the person obtains for the project.

Source: SL 2013, ch 7, § 36, eff. Mar. 20, 2013.



§ 1-16G-69 South Dakota Tribal Economic Development Task Force established.

1-16G-69. South Dakota Tribal Economic Development Task Force established. There is hereby established the South Dakota Tribal Economic Development Task Force. The task force consists of the following members:

(1) For each of the nine Indian tribes located in South Dakota that chooses to participate in the task force, the chairman or president of the tribe or a person designated by the tribal chairman or tribal president to represent the participating tribe;

(2) The secretary of the Department of Tribal Relations;

(3) Two current or former members of the House of Representatives who have served as members of the State-Tribal Relations Committee to be appointed by the speaker of the House of Representatives;

(4) Two current or former members of the Senate who have served as members of the State-Tribal Relations Committee to be appointed by the president pro tempore of the Senate; and

(5) Five persons appointed by the Executive Board of the Legislative Research Council.

If a vacancy on the task force occurs, the vacancy shall be filled in the same manner as the original appointment.

Source: SL 2014, ch 7, § 3.



§ 1-16G-70 Supervision and funding of Tribal Economic Development Task Force.

1-16G-70. Supervision and funding of Tribal Economic Development Task Force. The task force shall be under the supervision of the Executive Board of the Legislative Research Council and staffed and funded as an interim legislative committee. The Legislative Research Council may receive additional funds from any legal source to carry out the purposes of §§ 1-16G-69 to 1-16G-72, inclusive. The Executive Board shall designate the chair and vice chair of the task force.

Source: SL 2014, ch 7, § 4.



§ 1-16G-71 Issues evaluated by Tribal Economic Development Task Force.

1-16G-71. Issues evaluated by Tribal Economic Development Task Force. The task force shall evaluate issues associated with economic development needs, initiatives, and barriers affecting South Dakota's Native American population and South Dakota's Indian tribes and tribal governments. Specifically, the task force shall analyze business and economic sectors and segments having potential for higher levels of success, as well as other possible approaches to improve economic conditions. The task force shall also address workforce availability, including education and skills, related demographics, salary and wage scales, and other issues affecting human resources necessary for the promotion of economic development for this segment of South Dakota's population.

Source: SL 2014, ch 7, § 5.



§ 1-16G-72 Report, recommendations, and draft legislation to be submitted by Tribal Economic Development Task Force.

1-16G-72. Report, recommendations, and draft legislation to be submitted by Tribal Economic Development Task Force. The task force shall begin its activities in 2014 and shall submit an interim report to the Executive Board of the Legislative Research Council not later than December 1, 2014, and a final report, recommendations, and potential draft legislation to the Executive Board of the Legislative Research Council no later than December 1, 2015.

Source: SL 2014, ch 7, § 6.



§ 1-16G-73 Definitions relating to new frontiers program.

1-16G-73. Definitions relating to new frontiers program. Terms used in §§ 1-16G-73 to 1-16G-84, inclusive, mean:

(1) "Board," the Board of Economic Development;

(2) "Commissioner," the commissioner of the Governor's Office of Economic Development;

(3) "Completed the program" or "completion of the program," the first date when the program's schedule of work as outlined in the application required under § 1-16G-75 is finished. In the specific case of a clinical trial for a new pharmaceutical product or medical device, this term means the end date of the clinical trial phase undertaken pursuant to approval by a federal authority;

(4) "Commencement date," the first date preclinical research or clinical trial activities begin pursuant to a program's schedule of work or the terms of an approval by a federal authority. For a person already engaged in a program and relocating to South Dakota from a foreign jurisdiction, commencement date means the date of first full-time occupancy of an office or other facility located in this state;

(5) "Department," the Department of Revenue;

(6) "Federal authority," an agency or instrumentality of the United States government authorized under law to regulate the activities of the program, including the U.S. Food and Drug Administration and the National Institutes of Health;

(7) "GOED," the Governor's Office of Economic Development;

(8) "Person," any individual, firm, copartnership, joint venture, association, cooperative, nonprofit development corporation, limited liability company, limited liability partnership, corporation, estate, trust, business trust, receiver, or any group or combination acting as a unit. The term also includes any heirs, assigns, or successors in interest thereto;

(9) "Program," a planned, sustained original research engagement into a new or adapted method, process, product, or technology, or the testing of a new method, process, product, or technology under approval by a federal authority, including a clinical trial for a new pharmaceutical product or medical device;

(10) "Program cost," the amount paid by the program owner in money, credits, property, or other consideration associated with a program including contract labor, materials, equipment, supplies, or fees.
Source: SL 2016, ch 5, § 1.



§ 1-16G-74 Requirements for new frontiers program applicants.

1-16G-74. Requirements for new frontiers program applicants. A person may apply for a new frontiers payment pursuant to §§ 1-16G-73 to 1-16G-84, inclusive. The person shall:

(1) Timely file an application as required by § 1-16G-75;

(2) Receive a permit from GOED pursuant to § 1-16G-77;

(3) Timely file an affidavit for new frontiers payment as required by § 1-16G-78; and

(4) Comply with the provisions of §§ 1-16G-73 to 1-16G-84, inclusive, to qualify for the new frontiers payment.

A program with a commencement date after March 31, 2016, may receive a new frontiers payment as provided by §§ 1-16G-73 to 1-16G-84, inclusive.

Source: SL 2016, ch 5, § 2.



§ 1-16G-75 Time for filing application_Contents.

1-16G-75. Time for filing application--Contents. Before any person receives any new frontiers payment as provided in §§ 1-16G-73 to 1-16G-84, inclusive, the person shall file an application with GOED. The application may be filed no later than thirty days after the commencement date. No person may receive a new frontiers payment if the application is not timely filed with GOED.

The application shall include the following information:

(1) The program owner's name and contact information;

(2) The general description of the program;

(3) The commencement date of the program;

(4) The projected date for completion of the program;

(5) A schedule of work for the program;

(6) The estimated program costs;

(7) The location of the program;

(8) A list of the anticipated contractors and subcontractors who will perform work on the program;

(9) A copy of any approval notification by a federal authority;

(10) A commitment from the program owner to manufacture or process the product resulting from the program in South Dakota; and

(11) Any other information that GOED may require.

The application shall be on a form prescribed by the commissioner. The application shall be signed by the program owner under penalty of perjury. No application may include more than one program.

Source: SL 2016, ch 5, § 3.



§ 1-16G-76 Board review of application_Factors for consideration.

1-16G-76. Board review of application--Factors for consideration. The board shall review the application and make a determination of whether the program shall be approved or disapproved. The board may approve a new frontiers payment that is equal to or less than South Dakota sales and use tax paid on the program costs.

The board shall consider the following factors when making that determination:

(1) Is the program in an industry or sector identified by GOED as a priority for economic development;

(2) Is the program likely to lead to future economic development or commercialization opportunities located in South Dakota;

(3) Impact of the program on current economic activity in the community, area, and state;

(4) Extent to which program costs are subject to similar taxes in other states; and

(5) Criteria pertaining to eligible activities and economic impact established by rules promulgated pursuant to § 1-16G-84.
Source: SL 2016, ch 5, § 4.



§ 1-16G-77 Permit from GOED--Assignment and transfer of permit and payment--Amended application.

1-16G-77. Permit from GOED--Assignment and transfer of permit and payment--Amended application. Upon approval of the application by the board, GOED shall issue a permit entitling the person to submit an affidavit for new frontiers payment as provided by § 1-16G-80. The permit and new frontiers payment is assignable and transferable and may be used as collateral or security pursuant to chapter 57A-9. If the initial permit holder entity reorganizes into a new entity, the new entity shall file with GOED an amended application within sixty days of the reorganization. If either the permit or new frontiers payment, or both, is assigned or transferred to another entity, the entity shall file with GOED an amended application within sixty days.

Source: SL 2016, ch 5, § 5.



§ 1-16G-78 Affidavit for new frontiers payment_Contents.

1-16G-78. Affidavit for new frontiers payment--Contents. Any person holding a new frontiers permit issued by GOED and completing its program shall file an affidavit for new frontiers payment with GOED.

The affidavit for new frontiers payment shall contain the following information:

(1) The program owners' name and contact information;

(2) The general description of the program;

(3) The date of completion of the program;

(4) The final program costs;

(5) The amount of South Dakota sales tax and use tax paid for the completion of the program;

(6) The location of the program;

(7) A list of the contractors and subcontractors who performed work on the program;

(8) A copy of any approval notification by a federal authority;

(9) A commitment from the program owner to manufacture or process the product resulting from the program in South Dakota;

(10) If the new frontiers payment was assigned or transferred, the name and address of the person to whom the new frontiers payment has been assigned or transferred; and

(11) Any other information that GOED may require.

The affidavit for new frontiers payment shall be on a form prescribed by the commissioner. The affidavit for new frontiers payment shall be signed by the program owner. No affidavit for new frontiers payment may include more than one program.

Source: SL 2016, ch 5, § 6.



§ 1-16G-79 Time for filing affidavit for payment_Final program cost determination_Extension.

1-16G-79. Time for filing affidavit for payment--Final program cost determination--Extension. The affidavit for new frontiers payment as required by § 1-16G-78 shall be filed no later than six months after the completion of the program. If the affidavit for new frontiers payment is not timely filed, the person is ineligible for a new frontiers payment. If the person filing the affidavit for new frontiers payment knowingly makes any material false statement or report in the affidavit for new frontiers payment, the person is ineligible for a new frontiers payment.

No program costs that occur after eight years from the commencement date are eligible to be included in the final program cost determination for a new frontiers payment, unless an extension is granted at the sole discretion of the board. Any extension granted may not extend beyond twelve years from the commencement date.

Source: SL 2016, ch 5, § 7.



§ 1-16G-80 Time for new frontiers payment_Additional information.

1-16G-80. Time for new frontiers payment--Additional information. After the timely receipt of a completed affidavit for new frontiers payment, within ninety days GOED shall make payment from the reinvestment fund established in § 1-16G-64 to the program owner based upon the amount and terms approved by the board. If GOED requests additional documents or information from the program owner, the ninety-day period begins to run from the date of receipt of the additional documents or information. GOED shall tender the new frontiers payment by electronic funds transfer.

Source: SL 2016, ch 5, § 8.



§ 1-16G-81 Repayment upon relocation outside of state_Repayment waiver.

1-16G-81. Repayment upon relocation outside of state--Repayment waiver. If a person receives a new frontiers payment under § 1-16G-80 for a program, but subsequently locates the manufacture or processing of the product resulting from the program outside of South Dakota, the person shall repay all new frontiers payments to the State of South Dakota. Upon application by the person, the board may in its discretion waive all or part of the repayment obligation.

The application for repayment waiver shall be on a form prescribed by the commissioner and shall be signed by the person requesting the waiver.

Source: SL 2016, ch 5, § 9.



§ 1-16G-82 Limitations on reinvestment payments.

1-16G-82. Limitations on reinvestment payments. The limitations on reinvestment payments imposed by § 1-16G-65 also apply to any new frontiers payment approved by the board.

Source: SL 2016, ch 5, § 10.



§ 1-16G-83 Public information.

1-16G-83. Public information. The name of any person that receives a new frontiers payment or waiver as provided by §§ 1-16G-73 to 1-16G-84, inclusive, and the amount of the new frontiers payment or waiver, is public information and shall be available and open to public inspection as provided in § 1-27-1.

Source: SL 2016, ch 5, § 11.



§ 1-16G-84 Promulgation of rules regarding new frontiers program.

1-16G-84. Promulgation of rules regarding new frontiers program. The board may promulgate rules, pursuant to chapter 1-26, concerning the procedures and forms for applying for and receiving the new frontiers payment, the requirements necessary to qualify for the new frontiers payment, and the criteria to evaluate programs submitting applications.

Source: SL 2016, ch 5, § 12.






Chapter 16H - Science and Technology Authority

§ 1-16H-1 Legislative findings.

1-16H-1. Legislative findings. The Legislature finds and declares:

(1) That the State of South Dakota and the northern plains region of the United States are underrepresented and underdeveloped in the areas of scientific and technological investigation, experimentation, and development;

(2) That fostering and facilitating scientific and technological investigation, experimentation, and development will benefit the state economically and educationally by creating immediate and future jobs and educational opportunities, and will add to the quality of life of the citizens of South Dakota by adding to the general wealth of human knowledge;

(3) That the creation of the authority by this chapter will foster and facilitate scientific and technological investigation, experimentation, and development by creating a mechanism through which laboratory, experimental, and development facilities, both nonprofit and for-profit, both governmental and nongovernmental, may be acquired, developed, constructed, funded, maintained, and operated; and

(4) That the foregoing are public purposes and uses.
Source: SL 2004, ch 15, § 1.



§ 1-16H-2 Purpose of authority.

1-16H-2. Purpose of authority. The purpose of the authority created by this chapter is to foster and facilitate scientific and technological investigation, experimentation, and development by creating a mechanism through which laboratory, experimental, and development facilities may be acquired, developed, constructed, maintained, operated, and decommissioned.

Source: SL 2004, ch 15, § 2.



§ 1-16H-3 Definitions.

1-16H-3. Definitions. Terms used in this chapter mean:

(1) "Authority," the South Dakota Science and Technology Authority created by this chapter;

(2) "Board," the board of directors of the authority;

(3) "Project," any undertaking that includes surface and underground real and personal property, including mineral rights, water rights, facilities, buildings and other structures, improvements, machinery, parking facilities, and all other equipment or resources generally suitable for use in, developing, constructing, acquiring, improving, maintaining, or operating a facility or laboratory for scientific research or technological development. A project includes all site improvements and new construction for sidewalks, sewers, water facilities, solid waste and wastewater treatment and disposal sites, pollution control facilities, resource or waste reduction, recovery, treatment, and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, runways, hangars, and any other facilities or operations required for the development, construction, acquisition, improvement, maintenance, or operation of a facility or laboratory for scientific research or technological development;

(4) "Costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a project," includes the following: the cost of purchase of liability, indemnification, and other insurance or other risk- reduction or risk-transfer mechanisms necessary in order to acquire the facilities or property necessary for a project, or to maintain and operate a project; the cost of purchase and construction of all real and personal property and related improvements, together with the equipment and other property, water rights, mineral rights, and easements acquired that are deemed necessary for the construction of the project; financing charges; interest costs with respect to revenue bonds, notes, and other evidences of indebtedness of the authority prior to and during initial construction and for a period of thirty-six months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys, and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project; and such other expenses as may be necessary or incident to the financing, insuring, development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a specific project;

(5) "Financial aid," funds or in-kind contributions or donations from any source, including grants, and also the expenditure of authority funds or funds provided by the authority through the issuance of its revenue bonds, notes, or other evidences of indebtedness for the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a project;

(6) "Governmental agency," any federal, state, or local governmental body, and any agency or instrumentality thereof, corporate or otherwise;

(7) "Lease agreement," an agreement under which a project is leased to any person, governmental agency, foundation, or entity that will use or cause the project to be used as a project upon such terms as may be deemed desirable by the authority, including providing for lease rental payments at least sufficient to pay when due the lessee's pro rata share of all principal of and interest and premium, if any, on any revenue bonds, notes, or other evidences of indebtedness of the authority issued with respect to the project, providing for the maintenance, insurance, operation, and decommissioning of the project on terms satisfactory to the authority, and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises;

(8) "Financing agreement," any agreement by which the authority agrees to loan or grant its funds, including the proceeds of its revenue bonds, notes, or other evidences of indebtedness issued with respect to a project to any person or governmental agency that will use or operate the project upon terms providing for loan repayment installments at least sufficient to pay when due the borrower's pro rata share of all principal and interest and premium, if any, on any revenue bonds, notes, or other evidences of indebtedness of the authority issued with respect to the project, providing for construction, maintenance, insurance, operation, and decommissioning of the project on terms satisfactory to the authority, and providing for other matters as may be deemed advisable by the authority;

(9) "Person," includes, without limitation, an individual, corporation, limited liability company, unincorporated association, foundation, partnership, limited liability partnership, and any other legal entity, including a trustee, receiver, assignee, or personal representative of the entity;

(10) "Revenue bond" or "bond," any bond issued by the authority, the principal and interest of which are payable solely from revenues or income derived from any project or activity of the authority.
Source: SL 2004, ch 15, § 3.



§ 1-16H-4 Science and Technology Authority created.

1-16H-4. Science and Technology Authority created. The South Dakota Science and Technology Authority is hereby created as a body corporate and politic.

Source: SL 2004, ch 15, § 4.



§ 1-16H-5 Board of directors--Appointment and terms.

1-16H-5. Board of directors--Appointment and terms. The governing and administrative powers of the authority are vested in its board of directors, consisting of seven voting members and the president of the School of Mines and Technology as an ex-officio, nonvoting member. The Governor shall appoint the voting members, with the advice and consent of the Senate. Not all voting members of the board may be of the same political party. The terms of the voting members of the board shall be six years. Members of the board may serve more than one term.

Source: SL 2004, ch 15, § 5, eff. Feb. 11, 2004; SL 2014, ch 8, § 1.



§ 1-16H-6 Removal of members--Grounds.

1-16H-6. Removal of members--Grounds. The Governor may remove any member of the board for cause, including incompetence, neglect of duty, or malfeasance in office.

Source: SL 2004, ch 15, § 6.



§ 1-16H-7 Compensation of members--Reimbursement of expenses.

1-16H-7. Compensation of members--Reimbursement of expenses. Voting members of the board shall receive compensation for the performance of their duties as established by the Legislature in accordance with § 4-7-10.4 from the funds of the authority. All members may be reimbursed at rates established by the Board of Finance for necessary expenses, including travel and lodging expenses, incurred in connection with the performance of their duties as members.

Source: SL 2004, ch 15, § 7, eff. Feb. 11, 2004; SL 2009, ch 1, § 21; SL 2014, ch 8, § 2.



§ 1-16H-8 Oath of office.

1-16H-8. Oath of office. Each member of the board shall, before entering upon the duties of office, take and subscribe the constitutional oath of office.

Source: SL 2004, ch 15, § 8.



§ 1-16H-9 Executive director, agents, and employees--Duties--Compensation.

1-16H-9. Executive director, agents, and employees--Duties--Compensation. The board may appoint an executive director. The executive director may not be a member of the board. The executive director shall hold office at the discretion of the board. The executive director shall perform such duties as may be prescribed from time to time by the board and shall receive compensation fixed by the board. The board may engage the services of such other agents and employees as the board deems appropriate and may prescribe their duties and fix their compensation.

Source: SL 2004, ch 15, § 9; SL 2008, ch 11, § 1.



§ 1-16H-10 Meetings of the board.

1-16H-10. Meetings of the board. The board shall meet on the call of the chair, upon the written request of four members of the board, or upon the request of the executive director.

Source: SL 2004, ch 15, § 10.



§ 1-16H-11 Quorum--Vote required for action.

1-16H-11. Quorum--Vote required for action. A majority of the voting members of the board constitutes a quorum for the transaction of business. Any official act of the authority requires the affirmative vote of at least four voting members of the board at a meeting of the board at which the members casting those affirmative votes are present.

Source: SL 2004, ch 15, § 11, eff. Feb. 11, 2004; SL 2009, ch 1, § 22; SL 2014, ch 8, § 3.



§ 1-16H-12 Business interests not disqualification for membership--Abstention where conflict of interest.

1-16H-12. Business interests not disqualification for membership--Abstention where conflict of interest. Notwithstanding any other law to the contrary it is not a conflict of interest for a trustee, director, officer, or employee of any health institution, educational institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, engineering firm, mining firm, insurance company, or any other firm, person, or corporation to serve as a member of the authority, if the trustee, director, officer, or employee abstains from deliberation, action, and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 2004, ch 15, § 12.



§ 1-16H-13 Open meetings--Notice.

1-16H-13. Open meetings--Notice. Each meeting of the authority for any purpose whatsoever shall be open to the public as required by chapter 1-25. Notice of meetings shall be as provided in the bylaws of the authority. Resolutions need not be published or posted.

Source: SL 2004, ch 15, § 13.



§ 1-16H-14 Record of proceedings--Filings--Copies--Certification.

1-16H-14. Record of proceedings--Filings--Copies--Certification. The executive director or other person designated by the authority shall keep a record of the proceedings thereof and shall be custodian of all books, documents, and papers filed with the authority, the minute books or journal of the authority and its official seal. The executive director or other person designated by the authority may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely on such certificates.

Source: SL 2004, ch 15, § 14.



§ 1-16H-15 Powers and duties of authority.

1-16H-15. Powers and duties of authority. The authority may:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Sue and be sued in its own name;

(3) Have an official seal and alter the seal at will;

(4) Maintain an office at such places within the state as the authority may designate;

(5) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(6) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with agencies of the state to provide staff and support services;

(7) Procure insurance against any loss in connection with its property and other assets, including loans and notes in such amounts and from such insurers as it may deem advisable;

(8) Borrow money and issue bonds as provided by this chapter;

(9) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States or the state, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(10) Receive and accept from any source financial aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(11) Provide technical assistance to local public bodies and to profit and nonprofit entities to foster and facilitate scientific and technological investigation, experimentation, and development;

(12) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(13) To make loans and grants to, and enter into financing agreements with, any governmental agency or any person for the costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a project, or for the maintenance of the physical or structural integrity of real or personal property incorporated or which may be incorporated into a project, in accordance with a written agreement between the authority and such governmental agency or person. However, no such loan or grant may exceed the total cost of such project as determined by the governmental agency or person and approved by the authority;

(14) Cooperate with and exchange services, personnel and information with any governmental agency;

(15) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(16) Sell, exchange, lease, donate, and convey any of its properties whenever the authority finds such action to be in furtherance of the purposes for which it was organized;

(17) Acquire, hold, lease, and dispose of real and personal property, and construct, develop, maintain, operate, and decommission projects for the purposes for which the authority was created;

(18) Indemnify any person or governmental agency for such reasonable risks as the authority deems advisable if the indemnification is a condition of a grant, gift, or donation to the authority. However, any such obligation to indemnify may only be paid from insurance or from revenues of the authority, and such obligation does not constitute a debt or obligation of the State of South Dakota; and

(19) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it.
Source: SL 2004, ch 15, § 15.



§ 1-16H-16 Promulgation of rules.

1-16H-16. Promulgation of rules. The authority may, pursuant to chapter 1-26, promulgate rules necessary to regulate the authority's affairs, to carry into effect the powers and purposes of the authority, and to conduct its business, including rules to:

(1) Establish application procedures for grants and loans from the authority;

(2) Establish eligibility criteria for such grants or loans;

(3) Govern the use of proceeds of such grants or loans;

(4) Establish criteria for the terms and conditions upon which such grants or loans shall be made, including the security, if any, that may be required for such loans; and

(5) Establish criteria for the lease or other use of any real or personal property owned by the authority, or the placement of experiments in any facility owned or controlled by the authority.
Source: SL 2004, ch 15, § 16.



§ 1-16H-17 Loans and grants made by authority.

1-16H-17. Loans and grants made by authority. Loans and grants made by the authority pursuant to the terms of this chapter shall be upon such terms and conditions as the authority may deem necessary, and may be with or without interest and on a secured or unsecured basis.

Source: SL 2004, ch 15, § 17.



§ 1-16H-18 Investment of funds.

1-16H-18. Investment of funds. The authority may invest any funds not needed for immediate investment in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) Obligations issued by or obligations the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America;

(3) Certificates of deposit or time deposits constituting direct obligations of any bank which is a qualified public depository or any savings and loan association which is a savings and loan depository under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase noncollateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in the highest two quality categories by a nationally recognized rating agency;

(4) Obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, if the obligation of the insurance company or other corporation or business entity is rated in the two highest classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) Short term discount obligations of the Federal National Mortgage Association;

(6) Obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal thereof will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations.

Any securities may be purchased at the offering or market price thereof at the time of the purchase. All securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Act of 1940, whose shares are registered under the Federal Securities Act of 1933, and whose investments are limited to these obligations.

Source: SL 2004, ch 15, § 18.



§ 1-16H-18.1 Investment of funds with State Investment Council.

1-16H-18.1. Investment of funds with State Investment Council. In addition to the investments authorized by § 1-16H-18, the authority may invest any funds of the authority in an account with the State Investment Council pursuant to chapter 4-5.

Source: SL 2005, ch 11, § 1.



§ 1-16H-19 Issuance of bonds, notes, or other evidence of indebtedness.

1-16H-19. Issuance of bonds, notes, or other evidence of indebtedness. The authority may issue revenue bonds, notes, or other evidences of indebtedness to pay the cost incurred in connection with developing, constructing, acquiring, improving, maintaining, operating, and decommissioning projects. For the purpose of evidencing the obligations of the authority to repay any money borrowed, the authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other instruments and may also from time to time issue and dispose of such bonds, notes, or other instruments to refund, at maturity, at a redemption date, or in advance of either, any revenue bonds, notes, or other instruments pursuant to redemption provisions or at any time before maturity. All such revenue bonds, notes, or other instruments are payable solely from the revenues or income to be derived with respect to projects, from the leasing or sale of the projects, or from any other funds available to the authority for such purposes. The revenue bonds, notes, or other instruments may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.

Source: SL 2004, ch 15, § 19, eff. Feb. 11, 2004; SL 2009, ch 1, § 23.



§ 1-16H-20 Suit to compel performance by holder of revenue bond, note, or instrument issued by authority.

1-16H-20. Suit to compel performance by holder of revenue bond, note, or instrument issued by authority. Any holder of any revenue bonds, notes, or other instruments issued by the authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other instruments, to compel such corporation, person, the authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other instruments by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the authority, and any of its agents or employees from taking any action in conflict with any such contract or covenant.

Source: SL 2004, ch 15, § 20.



§ 1-16H-21 Suit by holder of revenue bond to compel payment of principal, interest, or premium--Jurisdiction.

1-16H-21. Suit by holder of revenue bond to compel payment of principal, interest, or premium--Jurisdiction. If the authority fails to pay the principal of or interest on any of the revenue bonds or premium, if any, as the principal or interest becomes due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the chair of the board constitutes sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the authority and its officers named as defendants for the purpose of compelling such payment.

Source: SL 2004, ch 15, § 21, eff. Feb. 11, 2004; SL 2009, ch 1, § 24.



§ 1-16H-22 Negotiability of bonds, notes, or instruments--Temporary bonds, notes, or instruments.

1-16H-22. Negotiability of bonds, notes, or instruments--Temporary bonds, notes, or instruments. Notwithstanding the form and tenor of any such revenue bonds, notes, or other instruments and in the absence of any express recital on the face of any such revenue bond, note, or other instruments that it is non-negotiable, all such revenue bonds, notes, and other instruments are negotiable instruments. Pending the preparation and execution of any such revenue bonds, notes, or other instruments, temporary revenue bonds, notes, or instruments may be issued as provided by resolution.

Source: SL 2004, ch 15, § 22, eff. Feb. 11, 2004; SL 2009, ch 1, § 25.



§ 1-16H-23 Pledge of revenues from lease or loan agreement--Trust agreement.

1-16H-23. Pledge of revenues from lease or loan agreement--Trust agreement. To secure the payment of any or all of such revenue bonds, notes, or other instruments, the revenues to be received by the authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional revenue bonds, notes, or other instruments payable from such revenues, income, or other funds to be derived from projects, the authority may execute and deliver a trust agreement. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.

Source: SL 2004, ch 15, § 23.



§ 1-16H-24 Pledge or assignment of or lien on or security interest in revenues, funds, or accounts.

1-16H-24. Pledge or assignment of or lien on or security interest in revenues, funds, or accounts. The revenue bonds or notes shall be secured as provided in the authorizing resolution which may, notwithstanding any other provision of this chapter, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by resolution of the authority authorizing the issuance of such revenue bonds, notes, or other instruments. Any pledge made by the authority of revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project to pay revenue bonds, notes, or other evidences of indebtedness of the authority is binding from the time the pledge is made. Revenues and other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay revenue bonds, notes, or other evidences of indebtedness of the authority shall be held outside of the state treasury and in the custody of the authority or a trustee or a depository appointed by the authority. Revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay revenue bonds, notes, or other evidences of indebtedness of the authority and thereafter received by the authority or such trustee or depository is immediately subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge is binding against all parties having claims of any kind of tort, contract, or otherwise against the authority or the State of South Dakota, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

Source: SL 2004, ch 15, § 24, eff. Feb. 11, 2004; SL 2009, ch 1, § 26.



§ 1-16H-25 Pledge by state not to impair rights and remedies of holders of bonds and notes.

1-16H-25. Pledge by state not to impair rights and remedies of holders of bonds and notes. The State of South Dakota pledges to and agrees with the holders of the revenue bonds and notes of the authority issued pursuant to this chapter that the state will not limit or decrease the rights and powers vested in the authority by this chapter so as to impair the terms of any contract made by the authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds, notes, or other instruments, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The authority is authorized to include these pledges and agreements of the state in any contract with the holders of revenue bonds, notes, or other instruments issued pursuant to this section.

Source: SL 2004, ch 15, § 25.



§ 1-16H-26 State not liable for principal or interest on bonds, notes, instruments, or obligations of authority.

1-16H-26. State not liable for principal or interest on bonds, notes, instruments, or obligations of authority. Nothing in this chapter may be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all revenue bonds, notes, other instruments and obligations issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state is not in any event liable for the payment of the principal of or interest on any bonds, notes, instruments, or obligations issued by the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

Source: SL 2004, ch 15, § 26.



§ 1-16H-27 Governmental bodies, financial institutions, and others authorized to invest in bonds or notes issued by authority.

1-16H-27. Governmental bodies, financial institutions, and others authorized to invest in bonds or notes issued by authority. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 2004, ch 15, § 27.



§ 1-16H-28 Exemption of documentary material and data involving trade secrets, etc., from disclosure--Consideration by authority in executive session.

1-16H-28. Exemption of documentary material and data involving trade secrets, etc., from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the authority for purposes under this chapter, to the extent that such material or data consists of trade secrets, scientific or technical secrets, matters involving national security, or commercial or financial information regarding the operation of a business, may not be considered public records, and are exempt from disclosure. Any discussion or consideration of such information may be held by the authority in executive session.

Source: SL 2004, ch 15, § 28.



§ 1-16H-29 Title to projects.

1-16H-29. Title to projects. The authority may acquire title to any project with respect to which it exercises its authority.

Source: SL 2004, ch 15, § 29.



§ 1-16H-30 Acquisition of property.

1-16H-30. Acquisition of property. The authority may acquire by purchase, lease, gift, or otherwise any property or rights to any property from any person or any governmental agency, whether improved for the purposes of any prospective project or unimproved. The authority may also accept any donation of funds for its purposes from any of those sources.

Source: SL 2004, ch 15, § 30.



§ 1-16H-31 Acquisition, improvement, maintenance, and decommissioning of projects.

1-16H-31. Acquisition, improvement, maintenance, and decommissioning of projects. The authority may acquire, develop, construct, improve, maintain, operate, and decommission any project, either under its own direction or through collaboration with any approved applicant, or acquire any project through purchase or otherwise, using for that purpose the proceeds derived from its sale of revenue bonds, notes, or other instruments or governmental loans, grants, or other funds, and hold title to those projects in the name of the authority.

Source: SL 2004, ch 15, § 31, eff. Feb. 11, 2004; SL 2009, ch 1, § 27.



§ 1-16H-31.1 Subsurface property defined.

1-16H-31.1. Subsurface property defined. For the purpose of §§ 1-16H-31.1 to 1-16H-31.10, inclusive, the term, subsurface property, means complete fee title to real property located one hundred feet or more below the surface, including the right to use such real property to construct, operate, support and maintain underground facilities, for scientific and technological experimentation and exploration, for the commercial exploitation of the subsurface for purposes other than mineral extraction, and for any other lawful purpose. The term, subsurface property, does not include ownership or the right to occupancy of the surface.

Source: SL 2005, ch 12, § 1.



§ 1-16H-31.2 Condemnation of subsurface property for purpose of acquiring, developing, constructing, maintaining, or operating projects--Limitation--Procedures.

1-16H-31.2. Condemnation of subsurface property for purpose of acquiring, developing, constructing, maintaining, or operating projects--Limitation--Procedures. The authority may condemn private and public subsurface property for public use for the purposes of acquiring, developing, constructing, maintaining, or operating projects. The authority may only condemn subsurface property upon or through which it already owns or controls some, but not all, property rights. If the authority deems it necessary to condemn any subsurface property for such purpose, it shall, by resolution, declare the condemnation necessary, stating the purposes and extent thereof. Thereupon, proceedings for condemnation shall be undertaken in the name of the authority, as provided in chapter 21-35 and this chapter.

Source: SL 2005, ch 12, § 2.



§ 1-16H-31.3 Declaration of taking--Contents.

1-16H-31.3. Declaration of taking--Contents. In any proceeding initiated under this chapter and chapter 21-35, the authority may, at any time before final judicial determination of the rights of the parties, file a declaration of taking, signed by the authority, declaring the extent of the subsurface property interest taken for the use of the authority.

The declaration of taking shall contain:

(1) A statement of the authority under which and the use for which the subsurface property interest is taken;

(2) A description of the subsurface property interest taken sufficient for identification thereof;

(3) A legal description of the subsurface property subject to or affected by the taking;

(4) The names of the owners of the property or persons in interest in the subsurface property, and a description of the interest claimed by each, as are known;

(5) A statement of the sum of money estimated by the authority to be just compensation for the subsurface property interest taken and damaged; and

(6) A detailed appraisal upon which the amount of the authority's estimate is based.
Source: SL 2005, ch 12, § 3.



§ 1-16H-31.4 Effective date of condemnation and right to just compensation.

1-16H-31.4. Effective date of condemnation and right to just compensation. Title to the subsurface property interest specified in the declaration vests in the authority and the subsurface property interest is deemed condemned and taken for the use of the authority, and the right to just compensation for the subsurface property interest vests in the persons entitled thereto either on the date the decision is rendered pursuant to the hearing provided for in § 21-35-10.1 or the date the hearing is waived, either by consent in writing or by failing to make demand for the hearing within the time allowed.

Source: SL 2005, ch 12, § 4; SL 2009, ch 1, § 28.



§ 1-16H-31.5 Notice of hearing on right to take--Waiver of right to question necessity--Order of court.

1-16H-31.5. Notice of hearing on right to take--Waiver of right to question necessity--Order of court. Upon filing of a declaration of taking pursuant to § 1-16H-31.3, the court may fix the time within which, and the terms upon which, the parties in possession are required to surrender possession to the authority. A notice shall be issued stating that if the defendants do not appear in or respond to the proceedings within thirty days after service of the notice, exclusive of the day of service, the authority shall apply to the court for an order of possession. A notice of hearing shall then be issued by the court and served as provided in § 1-16H-31.6 upon the record owners of all subsurface property sought to be acquired or damaged. The notice shall state a time and place for hearing not less than thirty days from the date of service, unless the waiver of hearing provided by § 21-35-10.1 is filed, in which case the hearing may be held sooner. The court may make such orders in respect to encumbrances, liens, rents, taxes, assessments, insurance and other charges, if any, as are just and equitable.

Source: SL 2005, ch 12, § 5.



§ 1-16H-31.6 Service or mailing of copy of declaration of taking and amendments.

1-16H-31.6. Service or mailing of copy of declaration of taking and amendments. A copy of the declaration of taking filed pursuant to § 1-16H-31.2 and any amendments thereto shall be served with the condemnation petition or by mailing a copy thereof to each of the known defendants by registered mail at the defendant's last known post office address.

Source: SL 2005, ch 12, § 6.



§ 1-16H-31.7 Amendments to the declaration of taking--Filing.

1-16H-31.7. Amendments to the declaration of taking--Filing. If any person who is a proper party defendant or if any affected subsurface property is omitted from the declaration of taking filed pursuant to § 1-16H-31.2, the authority may file amendments to include the person or subsurface property. Any amendment from the time of filing has the same force and effect as if it were included in the original proceedings. The misnaming or omission of any defendant's name does not defer the effect of the declaration of taking.

Source: SL 2005, ch 12, § 7.



§ 1-16H-31.8 Deposit with court of money representing just compensation for subsurface property--Expedition of proceedings.

1-16H-31.8. Deposit with court of money representing just compensation for subsurface property--Expedition of proceedings. If the authority elects to utilize the procedures set forth in §§ 1-16H-31.2 to 1-16H-31.7, inclusive, for possession of subsurface property, the authority shall deposit with the court the money required by § 21-35-11 as a condition to the exercise of such power. In that case, the court and the attorneys shall expedite the proceedings for the distribution of the money deposited and for the ascertainment and payment of just compensation.

Source: SL 2005, ch 12, § 8.



§ 1-16H-31.9 Distribution of money on deposit with the court--Judgment against authority for deficiency.

1-16H-31.9. Distribution of money on deposit with the court--Judgment against authority for deficiency. Upon application of the parties in interest, the court may order that all of the money deposited in court pursuant to § 1-16H-31.8, or any part thereof, be paid for or on account of the just compensation to be awarded in the proceeding. If the compensation finally awarded for the subsurface property interest taken, or any part thereof, exceeds the amount of money received by any person so entitled, the court shall enter judgment against the authority for the amount of the deficiency.

Source: SL 2005, ch 12, § 9.



§ 1-16H-31.10 Application of other provisions to subsurface property rights taken by authority.

1-16H-31.10. Application of other provisions to subsurface property rights taken by authority. The provisions of chapters 45-4 and 45-5A do not apply to subsurface property rights taken by the authority pursuant to §§ 1-16H-31.1 to 1-16H-31.10, inclusive.

Source: SL 2005, ch 12, § 10.



§ 1-16H-32 Intergovernmental agreements.

1-16H-32. Intergovernmental agreements. The authority may enter into intergovernmental agreements with any governmental agency.

Source: SL 2004, ch 15, § 32.



§ 1-16H-33 Sharing of agency employees.

1-16H-33. Sharing of agency employees. The authority may share employees with governmental agencies.

Source: SL 2004, ch 15, § 33.



§ 1-16H-34 Inapplicability of § 5-2-19.

1-16H-34. Inapplicability of § 5-2-19. The provisions of § 5-2-19 do not apply to real or personal property given to the authority.

Source: SL 2004, ch 15, § 34.



§ 1-16H-35 Transfer or exchange of property with other state agencies.

1-16H-35. Transfer or exchange of property with other state agencies. Any department, board, commission, agency, or officer of this state or the Board of Regents of the State of South Dakota, may transfer jurisdiction of or title to any property to, or may exchange property under its control with, the authority if the transfer or exchange is approved in writing by the Governor as being advantageous to the state.

Source: SL 2004, ch 15, § 35.



§ 1-16H-36 Designation of depositories.

1-16H-36. Designation of depositories. The authority shall designate a qualified public depository as defined in § 4-6A-1 as a depository of its money. Those depositories shall be designated only within the state and upon condition that bonds approved as to form and surety by the authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. If any of the funds of the authority are deposited by the treasurer in any such depository, the treasurer and the sureties on the treasurer's official bond are, to that extent, exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds consistent with the provisions of chapter 4-6A.

Source: SL 2004, ch 15, § 36.



§ 1-16H-37 Tax exemption of authority.

1-16H-37. Tax exemption of authority. The income of the authority and all land, improvements, equipment, fixtures, or other property interests owned by the authority are exempt from all taxation in the State of South Dakota. The authority is exempt from the provisions of chapter 47-31B.

Source: SL 2004, ch 15, § 37, eff. Feb. 11, 2004.



§ 1-16H-38 Authority reports to Governor's Office of Economic Development.

1-16H-38. Authority reports to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner. However, the authority shall report at least annually.

Source: SL 2004, ch 15, § 38, eff. Feb. 11, 2004; SL 2011, ch 1 (Ex. Ord. 11-1), § 87, eff. Apr. 12, 2011.



§ 1-16H-39 Informational budget.

1-16H-39. Informational budget. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2004, ch 15, § 39.



§ 1-16H-40 Transfer of functions and programs of Homestake Laboratory Conversion Project.

1-16H-40. Transfer of functions and programs of Homestake Laboratory Conversion Project. The functions and programs of the former Homestake Laboratory Conversion Project are transferred to the authority.

Source: SL 2004, ch 15, § 40.



§ 1-16H-41 Homestake Mine donation.

1-16H-41. Homestake Mine donation. The authority may accept the donation of the former Homestake Mine in Lead, South Dakota, or any part thereof.

Source: SL 2004, ch 15, § 41.



§ 1-16H-42 Severability of provisions.

1-16H-42. Severability of provisions. The sections, clauses, sentences, and parts of this chapter are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this chapter would otherwise be unconstitutional or ineffective. It is the intention of this chapter to confer upon the authority the whole or any part of the powers in this chapter provided for, and if any one or more sections, clauses, sentences, and parts of this chapter are for any reason questioned in any court of competent jurisdiction and are adjudged unconstitutional or invalid, the judgment does not affect, impair, or invalidate the remaining provisions thereof, but is confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence, or part of this chapter in any one or more instances does not affect or prejudice its applicability or validity in any other instance.

Source: SL 2004, ch 15, § 42.



§ 1-16H-43 Immunity from liability for condition or use of certain donated property.

1-16H-43. Immunity from liability for condition or use of certain donated property. Any person who donates or otherwise conveys without cost any underground mine workings and related real or personal property, including fixtures or structures, to the Science and Technology Authority for public use or benefit is immune from any liability under state law which arises from its condition or use after donation of the mine workings and related property. This section applies only upon affirmative acceptance of the donation by the authority and approval of the donation acceptance by the Governor.

Source: SL 2004, ch 16, § 1.



§ 1-16H-44 Property tax exemption for certain leased property in Lawrence County.

1-16H-44. Property tax exemption for certain leased property in Lawrence County. If the authority leases land, improvements, equipment, fixtures, or other property interests in Lawrence County to an entity that:

(1) Is organized and operated on a not-for-profit basis;

(2) Is organized as a limited liability company;

(3) Has members of the limited liability company otherwise qualifying for exemption from real property taxation in the state where the entity's headquarters are located; and

(4) Is organized and operated for scientific research and related educational purposes;
the property and any possessory interest in the property is exempt from real property taxation.

Source: SL 2011, ch 8, § 1.






Chapter 16I - South Dakota Energy Infrastructure Authority [Repealed]

§ 1-16I-1 to 1-16I-39. Repealed.

1-16I-1 to 1-16I-39. Repealed by SL 2015, ch 7, §§ 1, 2.






Chapter 16J - South Dakota Ellsworth Development Authority

§ 1-16J-1 South Dakota Ellsworth Development Authority created.

1-16J-1. South Dakota Ellsworth Development Authority created. There is created the South Dakota Ellsworth Development Authority, a body corporate and politic, with such duties and powers as are set forth in this chapter to carry out the provisions of this chapter. The authority is hereby constituted an independent public instrumentality exercising essential public functions.

Source: SL 2009, ch 8, § 1.



§ 1-16J-2 Membership--Initial terms--Officers--Removal.

1-16J-2. Membership--Initial terms--Officers--Removal. The authority shall consist of seven members appointed by the Governor with the advice and consent of the Senate. The terms for the initial appointments shall be as follows: three members shall serve three years, two members shall serve two years, and two members shall serve one year. Not all of the members may be of the same political party. One of the members shall be designated by the Governor as chair. The members shall elect from among their number such other officers as they may determine. The Governor may remove any member of the board for cause.

Source: SL 2009, ch 8, § 2.



§ 1-16J-3 Authority reports to Governor's Office of Economic Development.

1-16J-3. Authority reports to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner of the Governor's Office of Economic Development. However, the authority shall report to the Governor at least annually.

Source: SL 2009, ch 8, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 89, eff. Apr. 12, 2011.



§ 1-16J-4 Terms--Vacancies--Quorum.

1-16J-4. Terms--Vacancies--Quorum. All appointments to the authority after the initial appointments shall be made for a four-year term. Each member's term of office shall expire on the applicable third Monday in January, but the member shall continue to hold office until a successor is appointed and qualified. Any vacancy in the authority shall be filled by appointment for only the balance of the unexpired term. A majority of the members of the authority constitutes a quorum.

Source: SL 2009, ch 8, § 4.



§ 1-16J-5 No compensation--Reimbursement of expenses.

1-16J-5. No compensation--Reimbursement of expenses. No member of such authority may receive any compensation for services rendered under this chapter. However, members shall be reimbursed for necessary expenses incurred in connection with duties and powers prescribed by this chapter.

Source: SL 2009, ch 8, § 5.



§ 1-16J-6 Employment of personnel.

1-16J-6. Employment of personnel. The authority may employ agents and employees necessary to carry out the duties and purposes of the authority.

Source: SL 2009, ch 8, § 6.



§ 1-16J-7 Powers of authority.

1-16J-7. Powers of authority. For the purpose of protecting and promoting the economic impact of Ellsworth Air Force Base and associated industry, and to promote the health and safety of those living or working near the base, the authority may exercise the following powers:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Sue and be sued in its own name;

(3) Have an official seal and alter the seal at will;

(4) Maintain an office at such places within the state as the authority may designate;

(5) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(6) Borrow money and accept gifts;

(7) Apply for and use gifts, grants, or loans of money or other property from the United States, the state, a unit of local government, or any person for any authority purposes and enter into agreements required in connection therewith;

(8) Hold, use, and dispose of such moneys or property for any authority purposes in accordance with the terms of the gift, grant, loan, or agreement;

(9) Employ fiscal consultants, engineers, attorneys, management service providers, and such other consultants and employees as may be required and contract with agencies of the state to provide staff and support services;

(10) Procure insurance against any loss in connection with its property and other assets, including loans, bonds, and notes in such amounts and from such insurers as it may deem advisable;

(11) Hold, control, and acquire by donation or purchase any private or public easements, dedications to public use, platted reservations for private or public purposes, or any reservations for those purposes authorized by this chapter and make use of such easements, dedications, or reservations for any of the purposes authorized by this chapter;

(12) Lease as lessor or lessee to or from any person, firm, limited liability company, corporation, association or body, public or private, any projects of the type that the authority may undertake and facilities or property of any nature for the use of the authority to carry out any of the purposes authorized by this chapter;

(13) Borrow money and issue bonds, certificates, warrants, notes, or other evidence of indebtedness as provided by this chapter;

(14) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States or the state, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(15) Receive and accept from any source financial aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(16) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(17) Make loans and grants to, and enter into financing agreements with, any governmental agency or any person for the costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of any facilities, or for the maintenance of the physical or structural integrity of real or personal property incorporated or which may be incorporated into such facilities, in accordance with a written agreement between the authority and such governmental agency or person. However, no such loan or grant may exceed the total cost of such facilities as determined by the governmental agency or person and approved by the authority;

(18) Cooperate with and exchange services, personnel, and information with any governmental agency or political subdivision;

(19) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(20) Sell, exchange, lease, donate, and convey any of its properties whenever the authority finds such action to be in furtherance of the purposes for which it was organized;

(21) Purchase from a willing seller, construct, develop, maintain, hold, lease, license, operate, dispose of, or decommission real and personal property projects, facilities, or any undertaking necessary for establishing compatible land use, as provided for in subdivision 50-10-32(2), around Ellsworth Air Force Base, or generally suitable for protecting or promoting the economic impact on the state of Ellsworth Air Force Base and related industries;

(22) Indemnify any person or governmental agency for such reasonable risks as the authority deems advisable if the indemnification is a condition of a grant, gift, or donation to the authority. However, any such obligation to indemnify may only be paid from insurance or from revenues of the authority, and such obligation does not constitute a debt or obligation of the State of South Dakota;

(23) Acquire by eminent domain, in accordance with chapter 21-35, any private property that falls within the boundaries of Ellsworth Air Force Base, or property described in the 1994 United States Department of Defense approved Ellsworth Air Force Base Air Installation Compatible Use Zone Study as a clear zone or an accident potential zone one or two, or property located within the noise contours identified by the study, but only as necessary for the authority's purposes to establish a compatible land use as provided for in the study;

(24) Cooperate with, or contract with, other governmental agencies or political subdivisions as may be necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this chapter; and

(25) Construct, purchase, license, lease, or operate a bulk wastewater treatment facility and pipelines necessary to contract for bulk treatment of wastewater generated by Ellsworth Air Force Base, the city of Box Elder, or other authorized sewer utilities generating wastewater in the Box Elder Creek watershed. However, the authority may not provide wastewater treatment service to any property located within any municipality's subdivision jurisdiction as defined in §§ 11-6-26 and 9-4-14 without first obtaining the municipality's consent.
Source: SL 2009, ch 8, § 7.



§ 1-16J-8 Investments by authority.

1-16J-8. Investments by authority. The authority may invest in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) Obligations issued by, or obligations, the principal of and interest on which, are fully guaranteed or insured by, any agency or instrumentality of the United States of America;

(3) Certificates of deposit or time deposits constituting direct obligations of any bank which is a qualified public depository or any savings and loan association which is a savings and loan depository under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase non-collateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in one of the highest two quality categories by a nationally recognized rating agency;

(4) Obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, if the obligation of the insurance company or other corporation or business entity is rated in one of the two highest classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) Short term discount obligations of the Federal National Mortgage Association;

(6) Obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal of the obligation will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations;

(7) An account with the State Investment Council.

Any securities may be purchased at the offering or market price of the security at the time of the purchase. Any security so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Act of 1940, whose shares are registered under the Federal Securities Act of 1933, and whose investments are limited to these obligations.

Source: SL 2009, ch 8, § 8.



§ 1-16J-9 Issuance of revenue bonds, notes, or other evidences of indebtedness.

1-16J-9. Issuance of revenue bonds, notes, or other evidences of indebtedness. The authority may issue revenue bonds, notes, or other evidences of indebtedness to pay the cost incurred in connection with developing, constructing, acquiring, improving, maintaining, operating, and decommissioning projects. For the purpose of evidencing the obligations of the authority to repay any money borrowed, the authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other instruments and may also from time to time issue and dispose of such bonds, notes, or other instruments to refund, at maturity, at a redemption date or in advance of either, any revenue bonds, notes, or other instruments pursuant to redemption provisions or at any time before maturity. Any such revenue bonds, notes, or other instruments shall be payable solely from the revenues or income to be derived with respect to such projects, from the leasing or sale of such projects, or from any other funds available to the authority for such purposes. The revenue bonds, notes, or other instruments may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.

Source: SL 2009, ch 8, § 9.



§ 1-16J-10 Suit to compel performance by holder of revenue bonds, notes, or other instruments issued by authority.

1-16J-10. Suit to compel performance by holder of revenue bonds, notes, or other instruments issued by authority. Any holder of any revenue bonds, notes, or other instruments issued by the authority may bring suits at law or proceedings in equity to compel the performance and observance by any person or by the authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other instruments, to compel such person or the authority or any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other instruments by the provision of the resolution authorizing their issuance and to enjoin such person or the authority or any of its agents or employees from taking any action in conflict with any such contract or covenant.

Source: SL 2009, ch 8, § 10.



§ 1-16J-11 Action to compel payment of principal or interest on bonds or premium.

1-16J-11. Action to compel payment of principal or interest on bonds or premium. If the authority fails to pay the principal of, or interest on, any of the revenue bonds or premium, if any, as the principal or interest becomes due, a civil action to compel payment may be instituted in circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the chair of the authority constitutes sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the authority and its officers named as defendants for the purpose of compelling such payment.

Source: SL 2009, ch 8, § 11.



§ 1-16J-12 Negotiability of bonds, notes, and other instruments--Temporary instruments.

1-16J-12. Negotiability of bonds, notes, and other instruments--Temporary instruments. Notwithstanding the form and tenor of any such revenue bond, note, or other instrument and in the absence of any express recital on the face of any such revenue bond, note, or other instrument that it is nonnegotiable, any such revenue bond, note, and other instrument is a negotiable instrument. Pending the preparation and execution of any such revenue bond, note, or other instrument, a temporary revenue bond, note, or instrument may be issued as provided by resolution.

Source: SL 2009, ch 8, § 12.



§ 1-16J-13 Pledge of revenues from lease or loan agreement--Trust agreement--Remedy.

1-16J-13. Pledge of revenues from lease or loan agreement--Trust agreement--Remedy. To secure the payment of any revenue bond, note, or other instrument, the revenues to be received by the authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional revenue bond, note, or other instrument payable from such revenue, income, or other fund to be derived from any facilities, the authority may execute and deliver a trust agreement. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus proceedings in circuit court to compel the performance and compliance with the trust agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.

Source: SL 2009, ch 8, § 13.



§ 1-16J-14 Pledge or assignment of and lien on or security interest in revenues, funds, or accounts.

1-16J-14. Pledge or assignment of and lien on or security interest in revenues, funds, or accounts. Any revenue bonds or notes shall be secured as provided in the authorizing resolution which may, notwithstanding any other provision of this chapter, include in addition to any other security, a specific pledge or assignment of and lien on, or security interest in, any or all revenues or money of the authority from whatever source that may by law be used for debt service purposes and a specific pledge or assignment of, and lien on, or security interest in, any funds or accounts established or provided for by resolution of the authority authorizing the issuance of any such revenue bond, note, or other instrument. Any pledge made by the authority of revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project to pay any revenue bond, note, or other evidence of indebtedness of the authority is binding from the time the pledge is made. Revenues and other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay any revenue bond, note, or other evidence of indebtedness of the authority shall be held outside of the state treasury and in the custody of the authority or a trustee or a depository appointed by the authority. Revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay any revenue bond, note, or other evidence of indebtedness of the authority and thereafter received by the authority or such trustee or depository shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge is binding against all parties having claims of any kind of tort, contract, or otherwise against the authority or the State of South Dakota, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

Source: SL 2009, ch 8, § 14.



§ 1-16J-15 Pledge by state not to impair rights and remedies of holders of bonds and notes.

1-16J-15. Pledge by state not to impair rights and remedies of holders of bonds and notes. The State of South Dakota pledges to and agrees with the holders of the revenue bonds and notes of the authority issued pursuant to this chapter that the state will not limit or decrease the rights and powers vested in the authority by this chapter so as to impair the terms of any contract made by the authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds, notes, or other instruments, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The authority may include these pledges and agreements of the state in any contract with the holders of revenue bonds, notes, or other instruments issued pursuant to this section.

Source: SL 2009, ch 8, § 15.



§ 1-16J-16 State not liable for principal or interest on bonds, notes, or obligations of authority.

1-16J-16. State not liable for principal or interest on bonds, notes, or obligations of authority. Nothing in this chapter may be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all revenue bonds, notes, and other instruments and obligations issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state is not liable for the payment of the principal of, or interest on, any bonds, notes, instruments, or obligations issued by the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

Source: SL 2009, ch 8, § 16.



§ 1-16J-17 Governmental bodies, financial institutions, and others authorized to invest in bonds or notes issued by authority.

1-16J-17. Governmental bodies, financial institutions, and others authorized to invest in bonds or notes issued by authority. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 2009, ch 8, § 17.



§ 1-16J-18 Exemption of documentary material and data from disclosure--Consideration by authority in executive session.

1-16J-18. Exemption of documentary material and data from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the authority for purposes under this chapter, to the extent that such material or data consists of trade secrets, scientific or technical secrets, matters involving national security, or commercial or financial information regarding the operation of a business, may not be considered public records, and are exempt from disclosure. Any discussion or consideration of such information, any discussion of personnel matters, and any discussion of strategy related to any contract negotiation, may be held by the authority in executive session.

Source: SL 2009, ch 8, § 18.



§ 1-16J-19 Title to project.

1-16J-19. Title to project. The authority may acquire title to any project with respect to which it exercises its authority.

Source: SL 2009, ch 8, § 19.



§ 1-16J-20 Inapplicability of § 5-2-19.

1-16J-20. Inapplicability of § 5-2-19. The provisions of § 5-2-19 do not apply to real or personal property given to the authority.

Source: SL 2009, ch 8, § 20.



§ 1-16J-21 Designation of depositories.

1-16J-21. Designation of depositories. The authority shall designate a qualified public depository as defined in § 4-6A-1 as a depository of its money. Those depositories shall be designated only within the state and upon condition that bonds approved as to form and surety by the authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. If any of the funds of the authority are deposited by the treasurer in any such depository, the treasurer and the sureties on the treasurer's official bond are, to that extent, exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds consistent with the provisions of chapter 4-6A.

Source: SL 2009, ch 8, § 21.



§ 1-16J-22 Tax and securities exemptions of authority.

1-16J-22. Tax and securities exemptions of authority. The income of the authority and all land, improvements, equipment, fixtures, or other property interests owned by the authority are exempt from all taxation in the State of South Dakota. However, nothing in this section exempts from taxation the value of any leasehold interests in the property of the authority that is held by any third party. The authority is exempt from the provisions of chapter 47-31B.

Source: SL 2009, ch 8, § 22.



§ 1-16J-23 Informational budget.

1-16J-23. Informational budget. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2009, ch 8, § 23.



§ 1-16J-24 Intergovernmental agreements.

1-16J-24. Intergovernmental agreements. The authority may enter into intergovernmental agreements with any governmental agency or political subdivision.

Source: SL 2009, ch 8, § 24.



§ 1-16J-25 Sharing of agency employees.

1-16J-25. Sharing of agency employees. The authority may share employees with governmental agencies.

Source: SL 2009, ch 8, § 25.



§ 1-16J-26 Powers not limited or created.

1-16J-26. Powers not limited or created. Nothing in this chapter limits any power granted to any municipality or county government nor creates any police or taxing power in the authority.

Source: SL 2009, ch 8, § 26.






Chapter 17 - Advisory Public Lands Committee [Repealed]

CHAPTER 1-17

ADVISORY PUBLIC LANDS COMMITTEE [REPEALED]

[Repealed by SL 1976, ch 20, § 14]



Chapter 18 - South Dakota Historical Society

§ 1-18-1 Repealed.

1-18-1. Repealed by SL 1974, ch 9, § 15.



§ 1-18-1.1 Repealed.

1-18-1.1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 90, eff. Apr. 12, 2011.



§ 1-18-2 Purpose and duties of office.

1-18-2. Purpose and duties of office. The State Historical Society within the Department of Education shall collect, preserve, exhibit, and publish material for the study of history, especially the history of this and adjacent states. To this end, the office shall explore the archaeology of the region; acquire documents and manuscripts; obtain narratives and records of pioneers; conduct a library of historical reference; maintain a gallery of historical portraiture, and an ethnological and historical museum; publish and otherwise diffuse information relating to the history of the region to schools and communities; and in general encourage and develop within the state the study of history.

Source: SDC 1939, § 29.0102; SL 1996, ch 8, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 79; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), §§ 19, 21, eff. Apr. 20, 2015.



§ 1-18-2.1 Repealed.

1-18-2.1. Repealed by SL 2015, ch 277 (Ex. Ord. 15-1), § 22, eff. Apr. 20, 2015.



§ 1-18-2.2 Review and analysis of historical society.

1-18-2.2. Review and analysis of historical society. The State Historical Society Board of Trustees shall submit at least annually to the secretary of education and the Governor a review and analysis of the operations and structure of the State Historical Society.

Source: SL 1974, ch 3, § 22; SL 2003, ch 272 (Ex. Ord. 03-1), § 103; SDCL § 1-45-23.1; SL 2005, ch 10, § 24; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), § 21, eff. Apr. 20, 2015.



§ 1-18-3 Historical society created--Duties.

1-18-3. Historical society created--Duties. There is hereby created the South Dakota State Historical Society which shall perform the following duties and any other duties as may be imposed upon it by law:

(1) Provide education of the public in the fields of history;

(2) Promote the preservation of sites of historical and cultural significance;

(3) Private fund raising to support historical projects;

(4) Continue responsibilities and contracts with members of the society, as provided by law;

(5) Maintain liaison and support with local historical societies and groups;

(6) Serve as an advisory group to the secretary of education and the State Historical Society Board of Trustees so as to promote cooperation in the preservation of the history of the state;

(7) Conduct special programs and public events to promote history;

(8) Publish such information relating to the history of the state as it deems advisable.

The South Dakota State Historical Society shall be organized with officers and members as hereinafter provided.

Source: SDC 1939, § 29.0103; SL 1974, ch 10, § 1; SL 2003 ch 272 (Ex. Ord.), § 82; SL 2005, ch 10, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), § 21, eff. Apr. 20, 2015.



§ 1-18-4 Classes of members--Selection.

1-18-4. Classes of members--Selection. The South Dakota State Historical Society shall be composed of individual life, individual, patron individual, corporate, unincorporated association, honorary, corresponding, and auxiliary members. Members may be chosen by the board of trustees of the society at any regular or special meeting of the board.

Source: SDC 1939, § 29.0104; SL 1969, ch 124, § 1; SL 2009, ch 1, § 29.



§ 1-18-5 Membership fees.

1-18-5. Membership fees. The fees for membership shall be set by the State Historical Society Board of Trustees under rules promulgated pursuant to chapter 1-26. The board may establish different classes of memberships and fees with different benefits or privileges associated with each class of membership. The fees for membership shall be used to provide funds for the support of historical society programs.

Source: SDC 1939, § 29.0105; SL 1957, ch 144, § 1; SL 1969, ch 124, § 2; SL 1982, ch 11; SL 1985, ch 8, § 1; SL 1996, ch 8, § 2.



§ 1-18-6 Repealed.

1-18-6. Repealed by SL 2015, ch 8, § 1.



§ 1-18-7 Eligibility of members to hold office and participate.

1-18-7. Eligibility of members to hold office and participate. Except as otherwise specially provided, only life and annual members shall hold office in the historical society, and the right to vote and take part in its proceedings shall be possessed only by life and annual members and delegates from auxiliary societies.

Source: SDC 1939, § 29.0106; SL 2009, ch 1, § 30.



§ 1-18-8 Place of business of historical society--Accommodations.

1-18-8. Place of business of historical society--Accommodations. The principal business of the society shall be transacted at the South Dakota Cultural Heritage Center and suitable accommodations shall be made available to the society.

Source: SDC 1939, § 29.0107; SL 1967, ch 124; SL 1974, ch 10, § 3; SL 1996, ch 8, § 3.



§ 1-18-10 Special meetings of historical society.

1-18-10. Special meetings of historical society. Special meetings of the historical society may be held from time to time as required upon call of the president and director, and such meetings shall be called by the director upon the written request of five members of the State Historical Society Board of Trustees.

Source: SDC 1939, § 29.0108; SL 1974, ch 10, § 5.



§ 1-18-11 Quorum at historical society meetings.

1-18-11. Quorum at historical society meetings. At any meeting of the historical society, regular or special, not less than ten members having the right to vote shall constitute a quorum.

Source: SDC 1939, § 29.0109.



§ 1-18-12.1 Executive committee of society abolished.

1-18-12.1. Executive committee of society abolished. The executive committee of the State Historical Society established pursuant to chapter 1-18, is hereby abolished.

Source: SL 1985, ch 400, § 22.



§ 1-18-12.2 State Historical Society Board of Trustees created--Transfers.

1-18-12.2. State Historical Society Board of Trustees created--Transfers. There is hereby created the State Historical Society Board of Trustees. All of the functions, records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the former Board of Cultural Preservation, the State Review Board, the executive committee of the State Historical Society, and the Historical Records Board are transferred to the State Historical Society Board of Trustees. All quasi-legislative, quasi-judicial, and advisory functions of those boards are also transferred to the State Historical Society Board of Trustees.

Source: SL 1985, ch 400 (Ex. Ord. 85-2), § 24.



§ 1-18-13.1 Trustees--Number--Qualifications--Terms.

1-18-13.1. Trustees--Number--Qualifications--Terms. The State Historical Society Board of Trustees shall consist of twelve members. Not all of the members may be of the same political party. The members shall have demonstrated an interest or proficiency in history, anthropology, archaeology, museology, or architecture.

The term of office of each member shall be three years. Terms shall be staggered so that the terms of four members expire each year. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term.

Source: SL 1985, ch 400, § 26.



§ 1-18-13.2 Appointment of trustees by Governor--Qualifications--Terms of initial appointees.

1-18-13.2. Appointment of trustees by Governor--Qualifications--Terms of initial appointees. The Governor shall appoint six members to the State Historical Society Board of Trustees. One must be an architect and one must be a historian each qualified to meet the requirements for receipt of federal funds. Two of the initial members shall be selected for a one-year term, two for a two-year term, and two for a three-year term.

Source: SL 1985, ch 400, § 27.



§ 1-18-13.3 Election of trustees--Qualifications--Terms of initial electees.

1-18-13.3. Election of trustees--Qualifications--Terms of initial electees. The State Historical Society shall elect six members from its membership to the State Historical Society Board of Trustees. One must be an archivist, one must be an architectural historian, and one must be an archaeologist, each qualified to meet the requirements for receipt of federal funds. The initial members elected from the membership of the State Historical Society will be elected by the executive committee of the State Historical Society. Two of these members shall be selected for a one-year term, two for a two-year term, and two for a three-year term.

Source: SL 1985, ch 400, § 28.



§ 1-18-13.4 Meeting to elect trustees--Notice.

1-18-13.4. Meeting to elect trustees--Notice. The meeting for the election of the six board members from the membership of the State Historical Society shall be held each year, on a day and place to be fixed by the State Historical Society Board of Trustees. The date and location of the meeting shall be announced to the membership and the public, published in at least two official newspapers and announced to other media, with notice mailed to the membership at least fifteen days before the date of the meeting.

Source: SL 1985, ch 400, § 29.



§ 1-18-14.1 Meetings of board of trustees.

1-18-14.1. Meetings of board of trustees. The State Historical Society Board of Trustees shall meet at least four times annually. Special meetings may be held at the call of the president or upon the request of seven members of the board.

Source: SL 1985, ch 400, § 30.



§ 1-18-15 Subcommittees of board of trustees.

1-18-15. Subcommittees of board of trustees. The board of trustees may appoint subcommittees of its own number which may exercise such powers as are entrusted to them, respecting subjects for which they are especially appointed, including supervision of the expenditures of funds available for the support and maintenance of the historical society.

Source: SDC 1939, § 29.0113; SL 1945, ch 125, § 1; SL 1974, ch 10, § 7.



§ 1-18-16 Bylaws of historical society.

1-18-16. Bylaws of historical society. The board of trustees may adopt such bylaws for the government of the historical society as are not inconsistent with the laws of this state.

Source: SDC 1939, § 29.0111.



§ 1-18-17 Management of historical society by board of trustees.

1-18-17. Management of historical society by board of trustees. The board of trustees shall manage, administer, and control the disposition of the money, property and effects, and affairs of the historical society, and direct the officers thereof under such limitations as are prescribed by law.

Source: SDC 1939, § 29.0115; SL 1945, ch 125, § 2.



§ 1-18-18 Election and terms of president and vice-president.

1-18-18. Election and terms of president and vice-president. There shall be elected biennially, by the board of trustees, at the close of the regular meeting of the historical society, a president and vice-president, who shall hold their respective offices for a term of two years and until their successors are duly chosen.

Source: SDC 1939, § 29.0116.



§ 1-18-19 Duties of president and vice-president.

1-18-19. Duties of president and vice-president. The president shall preside at all meetings of the historical society and of the board of trustees, and sign all deeds, releases, and conveyances executed by the society.

The vice-president shall discharge the duties of the president in the event of the president's absence or inability to act from any cause.

Source: SDC 1939, § 29.0119; SL 2009, ch 1, § 31.



§ 1-18-20 Appointment of director.

1-18-20. Appointment of director. The secretary of education shall, subject to the approval of the Governor, appoint the director of the South Dakota State Historical Society to serve at the pleasure of the secretary.

Source: SDC 1939, § 29.0120; SL 1945, ch 125, § 3; SL 1974, ch 10, § 8; SL 1979, ch 353, § 13; SL 1995, ch 5, § 1; SL 2004, ch 17, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), § 21, eff. Apr. 20, 2015.



§ 1-18-21 Repealed.

1-18-21. Repealed by SL 1989, ch 12.



§ 1-18-22 Duties of director.

1-18-22. Duties of director. The director of the South Dakota State Historical Society shall countersign all deeds, releases, and conveyances executed by the society, and shall affix the seal of the society thereto, and to such other papers as shall be required or directed to be sealed; shall keep a record of the proceedings of the society and of the board of trustees; shall safely and systematically keep all papers, records, and documents belonging to the society or appertaining to the business thereof, except such as may be committed to the care of other officers; shall conduct the correspondence of the society; shall edit and supervise its publications, and generally so far as required, always subject to the direction of the board of trustees, shall administer the several activities of the society.

Source: SDC 1939, § 29.0121; SL 1939, ch 114; SL 1947, ch 135, § 1; SL 1951, ch 153; SL 1957, ch 144, § 2; SL 1974, ch 10, § 10.



§ 1-18-23 Repealed.

1-18-23. Repealed by SL 2015, ch 8, § 2.



§ 1-18-24 Repealed.

1-18-24. Repealed by SL 1995, ch 5, § 2.



§ 1-18-25 State treasurer as treasurer of historical society--Duties.

1-18-25. State treasurer as treasurer of historical society--Duties. The state treasurer is treasurer of the historical society. The state treasurer shall receive and maintain custody of all money, securities for money, and such other property of the society that is committed to the state treasurer's charge by the board of trustees; invest the capital of the special funds as authorized by the board of trustees; pay out such funds as authorized; and render from time to time, to the society, statements in writing of the sums of money received and from what source received, of the sums disbursed and for what purpose, with proper vouchers accompanying the same, and of money, securities, and property in the state treasurer's possession, and generally of all matters pertaining to the office of the treasurer of the historical society.

Source: SDC 1939, § 29.0122; SL 2009, ch 1, § 32.



§ 1-18-26 Duties assigned to officers.

1-18-26. Duties assigned to officers. All officers shall perform such duties as may from time to time be imposed or required by the board of trustees or by law.

Source: SDC 1939, § 29.0117.



§ 1-18-27 Employment of personnel.

1-18-27. Employment of personnel. The historical society may employ such personnel as it deems necessary. Such employees shall be appointed and removed in accordance with the laws of this state governing the employment of personnel.

Source: SDC 1939, § 29.0120 as added by SL 1945, ch 125, § 3; SL 1974, ch 10, § 12; SL 2009, ch 1, § 33.



§ 1-18-28 Compensation of officers and employees.

1-18-28. Compensation of officers and employees. The compensation of any officer or employee of the historical society shall be fixed by the board of trustees in accordance with the laws of the state and shall be paid by the treasurer, under such rules as may be prescribed in the bylaws of the society or by law. Any officer or employee is considered a state employee and is entitled to all benefits of such employees.

Source: SDC 1939, § 29.0118; SL 1974, ch 10, § 13; SL 2009, ch 1, § 34.



§ 1-18-29 Fiscal year of historical society.

1-18-29. Fiscal year of historical society. The fiscal year of the historical society shall begin on the first day of July and end on the thirtieth day of June of each year.

Source: SDC 1939, § 29.0110.



§ 1-18-30 Use of state funds and property.

1-18-30. Use of state funds and property. The historical society is the trustee of the state for all property now or hereafter assigned to it and as such shall faithfully expend and apply all money received from the state to the uses and purposes directed by law, and shall hold all its collections and property for the state, and may not sell, mortgage, transfer, or in any manner dispose of or remove the collections and property from the rooms provided by the state for the accommodation of the society without authority of law or the consent of the Legislature.

This section does not prevent the sale or exchange of any duplicates which the society may have or obtain.

Source: SDC 1939, § 29.0112; SL 1974, ch 10, § 14; SL 2009, ch 1, § 35.



§ 1-18-30.1 Board as trustee of property for state.

1-18-30.1. Board as trustee of property for state. The State Historical Society Board of Trustees is the trustee of the state for all property now or hereafter assigned to it and shall expend and apply all money received from the state to the uses and purposes directed by law. The board of trustees shall hold all its collections and property for the state and shall establish procedures for the review and disposition of its collections and property.

Source: SL 1985, ch 400, § 31; SL 2009, ch 1, § 36.



§ 1-18-31 Funds from membership fees, sales, and contributions.

1-18-31. Funds from membership fees, sales, and contributions. All money collected by the historical society or any officer thereof for individual life, patron individual, or corporate membership fees, from the sale of duplicates, from gifts or bequests, or from any other source shall be paid into the treasury and shall be kept by the treasurer as the historical society special revenue fund, to be used for the purposes set forth in § 1-18-2 and paid out on proper vouchers as directed by the board of trustees.

Source: SDC 1939, § 29.0123; SL 1971, ch 6, § 1.



§ 1-18-31.1 Publications revolving account--Purposes--Deposits.

1-18-31.1. Publications revolving account--Purposes--Deposits. There is hereby created within the historical society special revenue fund, a publications revolving account to be used for the purpose of republishing documents, materials, and works of historical significance to this state, adjacent states, and the region. The proceeds from the sale of such republished material and any gifts made for this purpose shall be deposited in the publications revolving account.

Source: SL 1971, ch 6, § 2.



§ 1-18-31.2 Fees for admission to museums and for use of documents.

1-18-31.2. Fees for admission to museums and for use of documents. The State Historical Society Board of Trustees may, pursuant to chapter 1-26, promulgate rules to develop a fee structure for admission to special exhibitions or museums, and for the use of publications, papers, documents, advertisements, or legal notices in the custody of the State of South Dakota and the State Historical Society. The fee structure for the use of publications, papers, documents, advertisements, or legal notices shall be determined by the costs of maintaining, reproducing or researching the publications, documents, advertisements, legal notices, and other historical items in the custody and care of the State of South Dakota and the State Historical Society.

Source: SL 1985, ch 400, § 32; SL 1994, ch 15; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-18-32 Repealed.

1-18-32. Repealed by SL 1982, ch 16, § 6.



§ 1-18-32.1 Records and reports.

1-18-32.1. Records and reports. The State Historical Society shall submit to the secretary of education such records, information, and reports in the form and at such times as may be required by the secretary, except that the State Historical Society shall report at least annually.

Source: SL 1974, ch 3, § 22; SL 2003 ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 10, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), § 21, eff. Apr. 20, 2015.



§ 1-18-33 Repealed.

1-18-33. Repealed by SL 1974, ch 10, § 17.



§ 1-18-34 to 1-18-37. Repealed.

1-18-34 to 1-18-37. Repealed by SL 1974, ch 9, § 15.



§ 1-18-38 Promulgation of rules for restoration and rehabilitation tax moratoriums.

1-18-38. Promulgation of rules for restoration and rehabilitation tax moratoriums. For the purpose of administering §§ 1-19A-20, 1-19A-21, 1-19A-22, and 7-10-10, the State Historical Society Board of Trustees may promulgate rules pursuant to chapter 1-26 to:

(1) Establish procedures for certification of projects;

(2) Establish standards for the approval of restoration and rehabilitation work;

(3) Establish standards for covenants required under § 1-19A-21; and

(4) Cancel tax moratoriums.
Source: SL 1992, ch 6, § 3.






Chapter 18A - Bicentennial Commission [Repealed]

CHAPTER 1-18A

BICENTENNIAL COMMISSION [REPEALED]

[Repealed by SL 1976, ch 20, § 12]



Chapter 18B - History and Historical Records

§ 1-18B-1 Board defined.

1-18B-1. Board defined. The term "board," as used in this chapter means the State Historical Society Board of Trustees provided for by § 1-18-12.2.

Source: SL 1974, ch 9, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 37; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), § 23, eff. Apr. 20, 2015.



§ 1-18B-2 Preservation and publication of historical material by board--Activities authorized.

1-18B-2. Preservation and publication of historical material by board--Activities authorized. In addition to the other duties imposed upon it by law, the State Historical Society Board of Trustees shall collect, preserve, exhibit, and publish material for the study of history, especially the history of South Dakota and adjacent states; and to this end explore the archaeology of the region; acquire documents and manuscripts; obtain narratives and records of pioneers; conduct a library of historical reference; maintain a gallery of historical portraiture, and an ethnological and historical museum; publish and otherwise diffuse information relating to the history of the region; and, in general, encourage and develop within the state the study of history.

Source: SL 1974, ch 9, § 2; SL 2009, ch 1, § 38.



§ 1-18B-3 Employment of personnel by department secretary--Supplies and equipment.

1-18B-3. Employment of personnel by department secretary--Supplies and equipment. The secretary of education may, in accordance with the provisions of chapter 3-6A and within available appropriations, employ and compensate such personnel as it shall deem desirable and necessary and provide such supplies and equipment as may be necessary.

Source: SL 1974, ch 9, § 3; SL 1979, ch 353, § 14; SL 2003 ch 272 (Ex. Ord. 03-1), § 82.



§ 1-18B-4 Expenditure of funds by board.

1-18B-4. Expenditure of funds by board. The State Historical Society Board of Trustees may expend such funds as are made available to it for the purposes assigned to it by law. Such expenditures shall be made in accordance with the laws of the state and paid out on vouchers signed by the chair of the board or a duly authorized representative of the board.

Source: SL 1974, ch 9, § 4; SL 2009, ch 1, § 39.



§ 1-18B-5 Acceptance and administration of gifts and grants.

1-18B-5. Acceptance and administration of gifts and grants. The State Historical Society Board of Trustees may apply for, receive, accept, and administer any gift, bequest, devise, or grant of money or property, either public or private, and may comply with the requirements of the donor or grantor as a condition thereof, to further the purposes and accomplish the duties of the board as assigned by law.

Source: SL 1974, ch 9, § 5.



§ 1-18B-6 Agreements for cooperation in board functions.

1-18B-6. Agreements for cooperation in board functions. The State Historical Society Board of Trustees may enter into contract or agreement, with any society or organization within the state organized for the purpose of gathering and preserving facts relative to the history of the state or any portion thereof, for the purpose of achieving cooperation in carrying out the functions assigned to the board by law.

Source: SL 1974, ch. 9, § 6.



§ 1-18B-7 Publication and distribution agreements.

1-18B-7. Publication and distribution agreements. The State Historical Society Board of Trustees may enter into contract or agreement, with any society or organization within the state organized for the purpose of gathering and preserving facts relative to the history of the state or a portion thereof, to publish, sell, or distribute, or assist in publishing, selling, or distributing any publication issued by the board, as the board may deem advisable.

Source: SL 1974, ch 9, § 8.



§ 1-18B-8 Printing, exchange, and sale of board publications--Price.

1-18B-8. Printing, exchange, and sale of board publications--Price. Any material published by the State Historical Society Board of Trustees shall be printed as provided by law and copies thereof exchanged for similar publications and sold to the general public as the board may determine. The board shall establish prices at which each publication may be purchased.

Source: SL 1974, ch 9, § 7.



§ 1-18B-9 Release of public records to office--Prerequisites and conditions.

1-18B-9. Release of public records to office--Prerequisites and conditions. Any state, county, or municipal public official may release to the State Historical Society any record for microfilming under the following circumstances:

(1) The official shall designate such record in writing and certify that the record has important historical value;

(2) The record shall be of the type and sort which is not ordinarily in current usage;

(3) The official shall receive a receipt for the record and pay all costs of transportation of the record from its place of deposit to the capital and for its return, including insurance, if conveyed by other than an official of the office;

(4) Such record may not be absent from its legal place of deposit for a period of over four weeks;

(5) Microfilms of the record shall be available to the legal custodians at the cost of reproducing the record.
Source: SL 1955, ch 110; SDC Supp 1960, § 29.0126; SDCL § 1-18-34; SL 1974, ch 9, § 9; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 1, § 40; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-18B-10 Certified copies of documents as evidence.

1-18B-10. Certified copies of documents as evidence. A duly certified copy of any paper, document, article, or advertisement in the custody of the State Historical Society made and certified by an executive officer thereof may be accepted as prima facie evidence of the contents thereof in any court or proceeding in this state.

Source: SDC 1939, § 29.0309; SDCL § 1-18-35; SL 1974, ch 9, § 10; SL 2015, ch 277 (Ex. Ord. 15-1), § 24, eff. Apr. 20, 2015.



§ 1-18B-11 Certified copies of legal notices as evidence--Recording.

1-18B-11. Certified copies of legal notices as evidence--Recording. A copy of any legal notice published in any newspaper in the Territory of Dakota or the State of South Dakota in the custody of the State Historical Society, duly certified by any executive officer thereof which certificate shall recite that the original files of such newspaper for all of the period for which such legal notice appeared therein are in the possession of the State Historical Society and shall state the number of publications which such legal notice received and the dates upon which each appeared in such newspaper, shall be accepted in any action or proceeding in this state as proof of service of such legal notice, with the same force and effect as the original printer's affidavit of the printing of such notice. Such copy of such legal notice so certified shall be entitled to record in the office of the register of deeds.

Source: SDC 1939, § 29.0308; SDCL § 1-18-36; SL 1974, ch 9, § 11; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-18B-12 Fees for reproducing documents--Certification fee.

1-18B-12. Fees for reproducing documents--Certification fee. For making copies of any such paper, advertisement, legal notice, or document, the State Historical Society shall charge a fee equal to the cost of reproducing such paper, advertisement, legal notice, or document and for every certificate thereto the sum of fifty cents.

Source: SDC 1939, § 29.0310; SDCL § 1-18-37; SL 1974, ch 9, § 12; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-18B-13 Payment into treasury of fees and proceeds of sales.

1-18B-13. Payment into treasury of fees and proceeds of sales. Any money received by the State Historical Society or its Board of Trustees from the sale of publications or contracts and agreements for such publications, and fees charged for copies and certification of papers, documents, advertisements, or legal notices as allowed by law, shall be paid into the state treasury and credited to the general fund.

Source: SDC 1939, § 29.0310; SDCL § 1-18-37; SL 1974, ch 9, § 13; SL 2015, ch 277 (Ex. Ord. 15-1), §§ 18, 19, eff. Apr. 20, 2015.



§ 1-18B-14 Historical Records Board abolished.

1-18B-14. Historical Records Board abolished. The Historical Records Board established pursuant to chapter 1-18B is hereby abolished.

Source: SL 1985, ch 400, § 23.






Chapter 18C - State Archives

§ 1-18C-1 Definition of terms.

1-18C-1. Definition of terms. Terms as used in this chapter mean:

(1) "Agency head," the chief or principal official or representative in any such agency, or the presiding judge of any state court, by whatever title known;

(2) "Agency records," any book, document, paper, photograph, microfilm, sound recording, or other material, regardless of physical form or characteristics, made or received pursuant to law, charter, ordinance, or other authority, in connection with the transaction of official business and which is normally maintained within the custody or control of a state agency;

(3) "Archival resources," those noncurrent state records which are no longer essential to the functioning of the agency of origin and which the state archivist determines to have permanent value for research, reference, or other usage appropriate to document the organization, function, policies, and transactions of state government;

(4) "State agency," any department, division, office, commission, court, board, or any other unit or body, however designated, of the state government. The provisions of this chapter do not extend to agencies of county and municipal government unless the records of county or municipal agencies are in danger of deterioration, destruction, or loss and unless the state archivist is willing and able to receive county or municipal records.
Source: SL 1975, ch 24, § 1; SL 2009, ch 1, § 41.



§ 1-18C-2 The state archives established.

1-18C-2. The state archives established. There is established in the State Historical Society the state archives. The state archives constitutes one program within the State Historical Society in the Department of Education.

Source: SL 1975, ch 24, §§ 2, 3; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2003 ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 69, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), §§ 19, 21, eff. Apr. 20, 2015.



§ 1-18C-3 State archivist--Appointment and compensation.

1-18C-3. State archivist--Appointment and compensation. The state archives shall be administered by a state archivist who shall be appointed by the secretary of the Department of Education, subject to the Governor's approval, and shall serve at the pleasure of the secretary. Compensation for the state archivist shall be determined according to guidelines established by the Bureau of Human Resources and within the limits of available appropriations.

Source: SL 1975, ch 24, § 3; SL 1979, ch 353, § 13; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2012, ch 23, § 89; SL 2015, ch 277 (Ex. Ord. 15-1), § 21, eff. Apr. 20, 2015.



§ 1-18C-4 Duty of archivist--Policies and procedures.

1-18C-4. Duty of archivist--Policies and procedures. The state archivist shall administer the state archives and in so doing shall formulate policies, establish organizational and operational procedures, and exercise general supervision pursuant to the objectives and purposes of the state archives.

Source: SL 1975, ch 24, § 4; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2009, ch 1, § 43.



§ 1-18C-5 Archivist as official custodian of archival resources--Records.

1-18C-5. Archivist as official custodian of archival resources--Records. The archivist is the official custodian of the archival resources of the state and shall assemble, preserve, and service the permanently valuable records of the state. The archivist shall receive all records transferred to the archives for permanent retention and negotiate for the transfer of any records in the custody of a state agency. The archivist shall make any records in custody available to serve the administrative and informational needs of state government and the people of the State of South Dakota.

Source: SL 1975, ch 24, § 5; SL 2009, ch 1, § 44.



§ 1-18C-5.1 Promulgation of rules for printing permanent public records on permanent paper.

1-18C-5.1. Promulgation of rules for printing permanent public records on permanent paper. The State Historical Society Board of Trustees shall, pursuant to chapter 1-26, promulgate rules to require any state agency publishing a document meant to be a permanent public record to print the document on a permanent type of paper and to specify the type of permanent paper to be used for each document. The state agency shall note the use of such paper in each document.

Source: SL 1991, ch 52, § 2; SL 1993, ch 15; SL 2011, ch 2, § 106.



§ 1-18C-6 Employment of additional personnel.

1-18C-6. Employment of additional personnel. Within limits of available appropriations and according to guidelines established by the Bureau of Human Resources, the secretary of education may hire additional trained personnel in order to more efficiently index, catalog, and otherwise make accessible to state agencies and the public the permanently valuable records in the custody of the state archives.

Source: SL 1975, ch 24, § 11; SL 1979, ch 353, § 14; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 45; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2012, ch 23, § 90; SL 2015, ch 277 (Ex. Ord. 15-1), § 21, eff. Apr. 20, 2015.



§ 1-18C-7 Acquisition of records submitted to records destruction board.

1-18C-7. Acquisition of records submitted to records destruction board. The archivist may acquire, in total or in part, any records, regardless of physical characteristics, which have been submitted to the records destruction board for final disposition if such material is determined to be of informational or historical significance by the archivist.

Source: SL 1975, ch 24, § 6; SL 2009, ch 1, § 46.



§ 1-18C-8 Receipts for archival resources acquired--Copies.

1-18C-8. Receipts for archival resources acquired--Copies. The archivist shall prepare receipts for any archival resources acquired under the provisions of this chapter, and shall deliver one copy to the state records manager and one copy to the agency head from which the records were obtained, and retain one or more copies for use in the state archives.

Source: SL 1975, ch 24, § 9; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2009, ch 1, § 47.



§ 1-18C-9 Safeguarding of restricted records.

1-18C-9. Safeguarding of restricted records. The archivist shall take all precautions necessary to ensure that records placed in the archivist's custody, the use of which is restricted by law or for reasons of security and the public interest, are inspected, surveyed, or otherwise used only in accordance with law and the rules imposed by the archivist in consultation with the agency of origin.

Source: SL 1975, ch 24, § 8; SL 2009, ch 1, § 48.



§ 1-18C-10 Availability of archival resources to public and state agencies--Protection and preservation.

1-18C-10. Availability of archival resources to public and state agencies--Protection and preservation. The archivist shall make archival resources under the archivist's supervision available to state agencies and to the public at reasonable times, subject to appropriate restrictions. The archivist shall carefully protect and preserve such materials from deterioration, destruction, or loss through application of appropriate techniques for preserving archival and library materials.

Source: SL 1975, ch 24, § 11; SL 2009, ch 1, § 49.



§ 1-18C-11 Publications authorized--Price.

1-18C-11. Publications authorized--Price. The archivist may publish archival material, reports, bulletins, and other publications which will further the objectives of the Office of State Archivist and the state archives. The archivist shall, consistent with existing laws, establish the price at which publications may be sold or delivered.

Source: SL 1975, ch 24, § 12; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2009, ch 1, § 50.



§ 1-18C-12 Promulgation of rules.

1-18C-12. Promulgation of rules. The State Historical Society Board of Trustees shall promulgate rules, pursuant to chapter 1-26, to establish procedures for review, disposition, and storage of historical governmental documents having permanent value.

Source: SL 1975, ch 24, § 13; SL 1985, ch 8, § 2; SL 2009, ch 1, § 51.



§ 1-18C-13 Repealed.

1-18C-13. Repealed by SL 1982, ch 16, § 7.






Chapter 18D - Omnibus Centennial Commission [Executed]

CHAPTER 1-18D

OMNIBUS CENTENNIAL COMMISSION [EXECUTED]



Chapter 18E - Sale of Symbolic Deeds to Promote State Centennial [Repealed]

§ 1-18E-1 to 1-18E-12. Repealed.

1-18E-1 to 1-18E-12. Repealed by SL 1996, ch 4, §§ 7 to 18.






Chapter 19 - Historic Sites and Monuments

§ 1-19-1 Acceptance of Verendrye plate site.

1-19-1. Acceptance of Verendrye plate site. The State of South Dakota acting by and through its Legislature hereby accepts the grant and gift to the State of South Dakota of lots twenty and twenty-one, block twenty-six, city of Fort Pierre, which is the site where the Verendrye plate was found and which site the city of Fort Pierre has tendered as a gift to the state.

Such site is accepted for the benefit and use of the State Historical Society in trust for the people of the state.

Source: SDC 1939, § 29.0501.



§ 1-19-2 Repealed.

1-19-2. Repealed by SL 1974, ch 9, § 15.



§ 1-19-2.1 Verendrye Memorial Commission abolished--Performance of functions.

1-19-2.1. Verendrye Memorial Commission abolished--Performance of functions. The Verendrye Memorial Commission is abolished, and all its functions shall be administered by the State Historical Society of the Department of Education.

Source: SL 1973, ch 2, § 254 (b); SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), §§ 19, 21, eff. Apr. 20, 2015.



§ 1-19-2.2 Maintenance and improvement of Verendrye plate site.

1-19-2.2. Maintenance and improvement of Verendrye plate site. The State Historical Society Board of Trustees is responsible for maintaining and improving the memorial established pursuant to this chapter to commemorate the visit of the Verendrye brothers to central South Dakota and the planting of the Verendrye plate at Fort Pierre in March 1743.

Source: SL 1974, ch 9, § 14; SL 2009, ch 1, § 52.



§ 1-19-3 , 1-19-4. Repealed.

1-19-3, 1-19-4. Repealed by SL 1974, ch 9, § 15.



§ 1-19-5 Old Fort Pierre Chouteau site.

1-19-5. Old Fort Pierre Chouteau site. The Old Fort Pierre Chouteau Trading Post site in Stanley County, South Dakota, heretofore accepted by the State of South Dakota, and the monument thereon, embracing and marking the limits of the site of Old Fort Pierre Chouteau Fur Trading Post, shall be held under supervision of the State Historical Society of South Dakota for the benefit and use of the people of the state.

Source: SDC 1939, § 29.0502.



§ 1-19-6 Acceptance of Oahe Chapel.

1-19-6. Acceptance of Oahe Chapel. The State of South Dakota acting by and through its Legislature hereby accepts as a gift from the family of T. L. Riggs the Oahe Chapel, an historic building displaced in the construction of the Oahe Reservoir and placed without cost to the State of South Dakota on a site selected by the United States engineers close to the access road and observation point at the east end of the Oahe Dam and which site will be leased to the State of South Dakota and its State Historical Society for fifty years. This property so described and so situated is hereby accepted for the use of the State Historical Society.

Source: SL 1957, ch 307; SDC Supp 1960, § 29.0503; SL 1965, ch 145; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19-7 Acceptance of Savo monument site.

1-19-7. Acceptance of Savo monument site. The State Historical Society, as trustee for the state, may accept title to an acre or smaller quantity of land on which the Savo monument stands in the northwest corner of section twenty-seven, township one hundred twenty-eight, range sixty-three, in Savo township, Brown County, South Dakota and assume custody of such tract and monument.

Source: SL 1959, ch 168; SDC Supp 1960, § 29.0504; SL 2009, ch 1, § 53.



§ 1-19-8 Board to hold sites and monuments for people of state.

1-19-8. Board to hold sites and monuments for people of state. The South Dakota State Historical Society shall supervise the sites and monuments described in this chapter, which are accepted for the use of the South Dakota State Historical Society or held under the supervision of, or in trust by, the South Dakota State Historical Society for the benefit and use of the people of the state and any other sites and monuments as the South Dakota State Historical Society may determine.

Source: SL 1974, ch 10, § 16; SL 2009, ch 1, § 54.






Chapter 19A - Preservation of Historic Sites

§ 1-19A-1 Legislative findings and declaration.

1-19A-1. Legislative findings and declaration. The South Dakota Legislature finds and declares that it is in the best interest of the state and its citizens to provide for the preservation of its historical, architectural, archaeological, paleontological, and cultural sites by protecting, restoring, and rehabilitating sites, buildings, structures, and antiquities of the state which are of historical significance.

Source: SL 1973, ch 14, § 1; SL 1980, ch 12, § 1.



§ 1-19A-2 Definition of terms.

1-19A-2. Definition of terms. Terms used in this chapter mean:

(1) "Board," the State Historical Society Board of Trustees established by § 1-18-12.2;

(2) "Historic preservation," the research, protection, restoration, and rehabilitation of districts, sites, buildings, structures, and objects significant in the history, architecture, archaeology, paleontology, or culture of the state;

(3) "Historic property," any building, structure, object, district, area, or site that is significant in the history, architecture, archaeology, paleontology, or culture of the state, its communities or the nation;

(4) "Rehabilitation," returning property to a state of utility, through expansion, addition, repair, or alteration, which makes possible an efficient contemporary use while retaining those portions of the property, which qualify such property for placement on the state register of historic places;

(5) "Restoration," the repair or replacement of historically significant features which qualify a structure or object for recognition by the state register of historic places.
Source: SL 1973, ch 14, § 2; SL 1973, ch 2, § 254 (a); SL 1978, ch 11, § 1; SL 1980, ch 12, § 2; SL 1987, ch 19, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), § 25, eff. Apr. 20, 2015.



§ 1-19A-3 Statewide survey of historic properties.

1-19A-3. Statewide survey of historic properties. The State Historical Society shall undertake a statewide survey to identify and document historic properties, including all those owned by the state, its instrumentalities, and its political subdivisions.

Source: SL 1973, ch 14, § 5 (1); SL 2009, ch 1, § 55; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-4 Entry on private property for survey--Consent required.

1-19A-4. Entry on private property for survey--Consent required. The State Historical Society is authorized to enter, solely in the performance of its official duties and only at reasonable times upon notice, upon private property for the examination or survey thereof. However, no member, employee, or agent of the office may enter any building or structure without the express consent of the owner or occupant thereof.

Source: SL 1973, ch 14, § 7; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-5 State register of historic places--Standards for listing.

1-19A-5. State register of historic places--Standards for listing. The State Historical Society shall prepare and maintain a state register of historic places, including all those listed on the national register of historic places. Pursuant to chapter 1-26, the State Historical Society Board of Trustees shall adopt standards for the listing of a historic property on the state register based on the standards of the national register and shall further adopt standards for the continued listing of a property on the state register, consistent with the relevant federal standards of preservation and care.

Source: SL 1973, ch 14, § 5 (2); SL 1992, ch 6, § 4; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-6 Participation in conferences and programs.

1-19A-6. Participation in conferences and programs. The State Historical Society shall participate in international conferences and programs concerning historic preservation and cooperate with federal officials and agencies in the conduct of such activities.

Source: SL 1973, ch 14, § 5 (8); SL 2009, ch 1, § 56; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-7 Cooperation with other governmental agencies.

1-19A-7. Cooperation with other governmental agencies. The State Historical Society shall cooperate with federal, state, and local government agencies in the planning and conduct of specific undertakings affecting historic properties and preservation objectives and in overall land use planning.

Source: SL 1973, ch 14, § 5 (7); SL 2009, ch 1, § 57; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-8 Qualification for federal aid.

1-19A-8. Qualification for federal aid. The State Historical Society shall undertake the procedures necessary to qualify the state for participation in sources of federal aid for historic preservation purposes.

Source: SL 1973, ch 14, § 5 (5); SL 2009, ch 1, § 58; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-9 State Historical Society as agency to accept donations--Exception.

1-19A-9. State Historical Society as agency to accept donations--Exception. The State Historical Society is designated the state agency with the authority to accept any moneys provided for or made available to the State of South Dakota, except those moneys provided for or made available to programs at South Dakota School of Mines and Technology, for the purposes of historic preservation.

Source: SL 1973, ch 14, § 8; SL 1980, ch 12, § 10; SL 2009, ch 1, § 59; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-10 Preparation of preservation plan--Review and revision.

1-19A-10. Preparation of preservation plan--Review and revision. The State Historical Society shall prepare the state's preservation plan and review that plan annually and revise it accordingly.

Source: SL 1973, ch 14, § 5 (3); SL 2009, ch 1, § 60; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-11 Promulgation of rules regarding properties.

1-19A-11. Promulgation of rules regarding properties. The State Historical Society Board of Trustees shall promulgate rules pursuant to chapter 1-26 to acquire and dispose of historic properties and specimens and for the preservation, restoration, maintenance, and operation of properties under the jurisdiction of the State Historical Society.

Source: SL 1973, ch 14, § 5 (4); SL 1985, ch 8, § 3; SL 2009, ch 1, § 61; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-11.1 Preservation of historic property--Procedures.

1-19A-11.1. Preservation of historic property--Procedures. The state or any political subdivision of the state, or any instrumentality thereof, may not undertake any project which will encroach upon, damage or destroy any historic property included in the national register of historic places or the state register of historic places until the State Historical Society has been given notice and an opportunity to investigate and comment on the proposed project. The office may solicit the advice and recommendations of the board with respect to such project and may direct that a public hearing be held thereon. If the office determines that the proposed project will encroach upon, damage or destroy any historic property which is included in the national register of historic places or the state register of historic places or the environs of such property, the project may not proceed until:

(1) The Governor, in the case of a project of the state or an instrumentality thereof or the governing body of the political subdivision has made a written determination, based upon the consideration of all relevant factors, that there is no feasible and prudent alternative to the proposal and that the program includes all possible planning to minimize harm to the historic property, resulting from such use; and

(2) Ten day's notice of the determination has been given, by certified mail, to the State Historical Society. A complete record of factors considered shall be included with such notice.

Any person aggrieved by the determination of the Governor or governing body may appeal the decision pursuant to the provisions of chapter 1-26.

The failure of the office to initiate an investigation of any proposed project within thirty days from the date of receipt of notice thereof is approval of the project.

Any project subject to a federal historic preservation review need not be reviewed pursuant to this section.

Source: SL 1987, ch 20; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-12 Coordination of activities of local commissions.

1-19A-12. Coordination of activities of local commissions. The State Historical Society shall coordinate the activities of local historical commissions in accordance with the state plan and programs for historic preservation.

Source: SL 1973, ch 14, § 5 (9); SL 2009, ch 1, § 62; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-13 Assistance to local commissions and private parties.

1-19A-13. Assistance to local commissions and private parties. The State Historical Society shall provide technical and financial assistance to local historical commissions and private parties involved in historic preservation activities.

Source: SL 1973, ch 14, § 5 (10); SL 2009, ch 1, § 63; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-13.1 Historical preservation loan and grant fund established--Purpose--Sources of funds.

1-19A-13.1. Historical preservation loan and grant fund established--Purpose--Sources of funds. There is established a historical preservation loan and grant fund in the State Historical Society. The purpose of such fund is to make loans and grants to purchase, restore, or develop historic South Dakota properties for residential, commercial, or public purposes. The State Historical Society Board of Trustees, with the approval of the Governor, may accept into the loan fund any funds which may be obtained from repayment of loan principal, interest, gifts, grants, or contributions.

Source: SL 1977, ch 19, §§ 1, 4; SL 1994, ch 332, § 2; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-13.2 National register eligibility required.

1-19A-13.2. National register eligibility required. Structures which may be considered for loans or grants under §§ 1-19A-13.1 to 1-19A-13.5, inclusive, shall either be on or eligible for the national register of historic places according to the criteria established by the national register.

Source: SL 1977, ch 19, § 2; SL 1994, ch 332, § 3.



§ 1-19A-13.3 Amount of loans and grants--Interest rate--Extensions and renewals--Amounts available for structures with public use.

1-19A-13.3. Amount of loans and grants--Interest rate--Extensions and renewals--Amounts available for structures with public use. Loans and grants may be made from the loan and grant fund by the State Historical Society Board of Trustees to individuals, corporations, or historical organizations for up to ninety percent of the cost of purchase, restoration, and development of a structure. Loans shall be made at an annual interest rate of one-fourth the prime interest rate at the time the loan is made. The maximum amount of a loan for any one structure is twenty-five thousand dollars. Loans may not be extended beyond a three-year period, nor may they be renewed. Loans and grants may be made to nonprofit historical organizations, municipalities, and other local governmental entities for the full cost of purchase, restoration, and development of structures that will have a public use.

Source: SL 1977, ch 19, § 3; SL 1994, ch 332, § 4; SL 2002, ch 14, § 1.



§ 1-19A-13.4 Funds to be used for restoration of historic properties.

1-19A-13.4. Funds to be used for restoration of historic properties. The interest earned, gifts, contributions, and any appropriation for the purposes of §§ 1-19A-13.1 to 1-19A-13.5, inclusive, shall be used for the restoration of other historic properties specified in §§ 1-19A-13.1 and 1-19A-13.2.

Source: SL 1977, ch 19, § 4.



§ 1-19A-13.5 Promulgation of rules regarding historical preservation loans and grants.

1-19A-13.5. Promulgation of rules regarding historical preservation loans and grants. For the purpose of the administration of §§ 1-19A-13.1 to 1-19A-13.5, inclusive, the State Historical Society Board of Trustees may adopt rules pursuant to chapter 1-26.

Source: SL 1977, ch 19, § 5; SL 2009, ch 1, § 64.



§ 1-19A-14 Information provided on historic properties.

1-19A-14. Information provided on historic properties. The State Historical Society shall provide information on historic properties within the state to the agencies and instrumentalities of the federal, state, and local governments and, if appropriate, to private individuals and organizations.

Source: SL 1973, ch 14, § 5(6); SL 2009, ch 1, § 65; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-15 Stimulation of public interest in historic preservation.

1-19A-15. Stimulation of public interest in historic preservation. The State Historical Society shall stimulate public interest in historic preservation including the development and implementation of interpretive programs for historic properties listed on the state register of historic places and through the management of the state's historical marker program.

Source: SL 1973, ch 14, § 5 (11); SL 2009, ch 1, § 66; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-16 On-going programs--Programs of school of mines and technology not affected--Charge for publications.

1-19A-16. On-going programs--Programs of school of mines and technology not affected--Charge for publications. The State Historical Society shall develop an on-going program of historical, architectural, paleontological, and archaeological research and development to include continuing surveys, excavation, scientific recording, interpretation, and publication of the state's historical, architectural, archaeological, paleontological, and cultural resources. The provisions of this section do not apply to programs within the South Dakota School of Mines and Technology. A reasonable charge may be made for publications.

Source: SL 1973, ch 14, § 5 (12); SL 1980, ch 12, § 3; SL 2009, ch 1, § 67; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-17 Improvement and operation of historic properties--Legislative consent required for acquisition.

1-19A-17. Improvement and operation of historic properties--Legislative consent required for acquisition. Any historic property acquired, whether in fee or otherwise, may be used, maintained, improved, restored, or operated by the State Historical Society for any purpose within its powers and not inconsistent with the purpose of the continued preservation of the property. No historic property may be acquired, whether in fee or otherwise, except by act of the Legislature.

Source: SL 1973, ch 14, § 6; SL 2009, ch 1, § 68; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-18.1 State Review Board abolished.

1-19A-18.1. State Review Board abolished. The State Review Board established pursuant to chapter 1-19A, is hereby abolished.

Source: SL 1985, ch 400 (Ex. Ord. 85-2), § 21.



§ 1-19A-19 Powers and duties of board.

1-19A-19. Powers and duties of board. The State Historical Society Board of Trustees shall:

(1) Approve nominations to the state and national registers of historic places;

(2) Review the state survey of historic properties undertaken in accordance with the provisions of this chapter;

(3) Review the content of the state preservation plan developed in accordance with the provisions of this chapter;

(4) Approve the removal of properties from the state register;

(5) Recommend the removal of properties from the national register; and

(6) Otherwise act in an advisory capacity to the State Historical Society.
Source: SL 1973, ch 14, § 4; SL 2009, ch 1, § 69; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-19A-20 Tax moratorium on increased valuation due to restoration or rehabilitation of historic property.

1-19A-20. Tax moratorium on increased valuation due to restoration or rehabilitation of historic property. There is a moratorium on the taxation of increased valuation due to restoration or rehabilitation of real estate placed on the State Register of Historic Places in accordance with § 1-19A-5 and which has been assisted through federal restoration grant-in-aid assistance provided by Public Law 102-575 as amended to January 1, 1994, or which has been substantially restored or rehabilitated with the assistance of the historic preservation loan fund, or which has undergone privately funded restoration or rehabilitation which has been certified as meeting historic preservation standards by the State Historical Society Board of Trustees. The board shall use U.S. Department of the Interior standards for historic preservation projects codified in 36 C.F.R. 67 as of January 1, 1994, to approve or deny certifications. The moratorium shall begin in the year that approval of the completed work is granted and shall extend for a period of eight years.

Source: SL 1978, ch 11, § 2; SL 1980, ch 79; SL 1987, ch 19, § 2; SL 1994, ch 16, § 1.



§ 1-19A-21 Covenant to maintain property required to benefit from chapter.

1-19A-21. Covenant to maintain property required to benefit from chapter. No property so restored or rehabilitated may benefit from the provisions of this chapter unless the owner of such property attaches a restrictive covenant running with the land which states that the property shall be maintained in a manner which preserves the property's restored portions.

Source: SL 1978, ch 11, § 3.



§ 1-19A-22 Cancellation of tax moratorium.

1-19A-22. Cancellation of tax moratorium. If the State Historical Society Board of Trustees determines that the owner of any property given a tax moratorium pursuant to § 1-19A-20 has failed to maintain such property, the board may, after a public hearing, cancel the tax moratorium on such property. If the board cancels a tax moratorium pursuant to this section, the board shall notify the director of equalization and the treasurer of the county where such property is located of such cancellation.

Source: SL 1992, ch 6, § 1.



§ 1-19A-23 Ratification of previous moratoriums.

1-19A-23. Ratification of previous moratoriums. All applications for tax moratoriums on properties properly placed on the State Register of Historic Places which were restored with federal restoration grant-in-aid assistance, or received assistance from the historic preservation loan fund, or have undergone privately funded restoration or rehabilitation, and were filed with and formally certified by the State Historical Society Board of Trustees prior to January 1, 1994, are hereby ratified as of the date of such filing. Nothing in this section shall affect any tax moratorium filed, reviewed, or granted prior to January 1, 1992.

Source: SL 1992, ch 6, § 5; SL 1994, ch 16, § 2.



§ 1-19A-24 Moratoriums for certain property prohibited.

1-19A-24. Moratoriums for certain property prohibited. The State Historical Society Board of Trustees may not grant a tax moratorium to any real estate which is not on the state or national register and which is moved from the location where such real estate was located when originally constructed.

Source: SL 1992, ch 6, § 6.



§ 1-19A-25 Heritage area designation.

1-19A-25. Heritage area designation. A county, municipality, or township may apply to the board for a heritage area designation in accord with criteria contained in this section and §§ 1-19A-26 to 1-19A-28, inclusive, and the rules promulgated pursuant thereto. For the purposes of this section and §§ 1-19A-26 to 1-19A-28, inclusive, a heritage area is any county, municipality, or township which contains historic properties which possess outstanding historic value, displays exceptional preservation qualities, or is otherwise genuine and exemplary of South Dakota's diverse history and culture.

Source: SL 1994, ch 17, § 1.



§ 1-19A-26 Determining heritage areas.

1-19A-26. Determining heritage areas. The board shall consider the following when determining if a county, municipality, or township is designated as a heritage area:

(1) Whether there is an established program which interprets the entirety of the historic properties to both the residents and visiting public of the proposed heritage area;

(2) Whether there is an adopted and actively implemented historic preservation plan encompassing all of the historic properties within the proposed heritage area;

(3) Whether there is a demonstrated ability to use historic properties within the proposed heritage area to contribute to the economic welfare of this state;

(4) Whether the proposed heritage area is readily identifiable to the visiting public;

(5) Whether there are established effective partnerships among public, private, and nonprofit entities appropriate for the protection and promotion of the proposed heritage area; and

(6) Whether the quality of the preservation, interpretation, and management of the proposed heritage area meets the standards established by the board.
Source: SL 1994, ch 17, § 2.



§ 1-19A-27 Promulgation of rules for heritage area designations.

1-19A-27. Promulgation of rules for heritage area designations. The board shall promulgate rules pursuant to chapter 1-26 to:

(1) Establish criteria in addition to that found in § 1-19A-26 concerning natural or scenic qualities which would compliment the historic value of a proposed heritage area;

(2) Establish application procedures and criteria for designation as a heritage area;

(3) Establish preservation, interpretation, and management standards pursuant to subdivision 1-19A-26(6);

(4) Withdraw a heritage area designation if a county, municipality, or township fails to comply with the criteria established in subdivision (2) of this section.
Source: SL 1994, ch 17, § 3.



§ 1-19A-28 Promotional materials to consider designated heritage areas--Prioritizing heritage areas for historic properties benefits.

1-19A-28. Promotional materials to consider designated heritage areas--Prioritizing heritage areas for historic properties benefits. Each agency of state government that produces promotional materials targeted to the visiting public shall accord special consideration to designated heritage areas. Each applicable agency of state government shall include heritage areas when establishing priorities for benefits accruing to historic properties, including appropriations or other funding for development of historic properties.

Source: SL 1994, ch 17, § 5.



§ 1-19A-29 Promulgation of rules to administer chapter.

1-19A-29. Promulgation of rules to administer chapter. For the purpose of the administration of this chapter the State Historical Society Board of Trustees shall adopt rules pursuant to chapter 1-26 in the following areas:

(1) Definitions;

(2) Standards for historic preservation, restoration, and rehabilitation projects;

(3) Project application procedures;

(4) Requests for project information;

(5) Project approval and nonapproval;

(6) Terms of project certification;

(7) County notification of certification;

(8) Terms of restrictive covenants;

(9) Filing of restrictive covenants;

(10) Violation of covenants; and

(11) Cancellation of certification.
Source: SL 1994, ch 16, § 3.






Chapter 19B - County and Municipal Historic Preservation Activities

§ 1-19B-1 Legislative findings--Purpose of chapter.

1-19B-1. Legislative findings--Purpose of chapter. Whereas the Legislature of the State of South Dakota has determined that the historical, architectural, archaeological, paleontological, and cultural heritage of this state is among its most important assets, it is hereby declared to be the purpose of this chapter to authorize the local governing bodies of this state to engage in a comprehensive program of historic preservation, to promote the use and conservation of historic properties for the education, inspiration, pleasure, and enrichment of the citizens of this state.

Source: SL 1974, ch 21, § 1; SL 1980, ch 12, § 4.



§ 1-19B-1.1 Definition of terms.

1-19B-1.1. Definition of terms. Terms used in this chapter have the same meaning as defined in § 1-19A-2.

Source: SL 2011, ch 9, § 1.



§ 1-19B-2 County and municipal historic preservation commissions--Purpose.

1-19B-2. County and municipal historic preservation commissions--Purpose. The governing body of any county or municipality may establish an historic preservation commission, to preserve, promote, and develop the historical resources of such county or municipality in accordance with the provisions of this chapter.

Source: SL 1974, ch 21, § 2; SL 2009, ch 1, § 70.



§ 1-19B-3 Members of preservation commission--Terms of office--Residence.

1-19B-3. Members of preservation commission--Terms of office--Residence. The Historic Preservation Commission shall consist of not less than five nor more than ten members, who shall be appointed by the governing body with due regard to proper representation of such fields as history, architecture, urban planning, archaeology, paleontology, and law. Each member of the commission shall serve for terms not to exceed three years, being eligible for reappointment as shall be specified by the governing body. Any residency requirement shall be as specified by the governing body.

Source: SL 1974, ch 21, § 2; SL 1980, ch 12, § 5; SL 2015, ch 9, § 1.



§ 1-19B-4 Employment of personnel.

1-19B-4. Employment of personnel. The Historic Preservation Commission may employ such qualified staff personnel as it deems necessary.

Source: SL 1974, ch 21, § 2.



§ 1-19B-5 Annual special purpose tax levy--Approval by voters required.

1-19B-5. Annual special purpose tax levy--Approval by voters required. To achieve the purposes of this chapter, the governing body of any county or municipality may levy annual taxes therefor as a special purpose, in addition to any allowed by the Constitution of the State of South Dakota. No tax shall be levied for the purposes of this chapter unless it shall have been first approved by the qualified voters of the county or municipality.

Source: SL 1974, ch 21, § 22.



§ 1-19B-6 Revenue bonds authorized.

1-19B-6. Revenue bonds authorized. To achieve the purposes of this chapter, the governing body of any county or municipality may issue revenue bonds in accordance with chapter 9-40.

Source: SL 1974, ch 21, § 23; SL 1984, ch 43, § 59.



§ 1-19B-7 Appropriations for operating expenses and acquisition and management of historic properties.

1-19B-7. Appropriations for operating expenses and acquisition and management of historic properties. The governing board of a county or municipality is authorized to make appropriations to an historic preservation commission established pursuant to this chapter in any amount that it may determine necessary for the expenses of the operation of the commission, and may make available any additional amounts necessary for the acquisition, restoration, preservation, operation, and management of historic properties.

Source: SL 1974, ch 21, § 4.



§ 1-19B-8 Survey of local historic properties--Standards and criteria.

1-19B-8. Survey of local historic properties--Standards and criteria. Any county or municipal historic preservation commission established pursuant to this chapter may conduct a survey of local historic properties, complying with all applicable standards and criteria of the statewide survey undertaken by the State Historical Society of the Department of Education.

Source: SL 1974, ch 21, § 3 (1); SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 71; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), §§ 19, 21, eff. Apr. 20, 2015.



§ 1-19B-9 Entry on private lands for survey--Consent required to enter building.

1-19B-9. Entry on private lands for survey--Consent required to enter building. Any county or municipal historic preservation commission established pursuant to this chapter may enter, solely in performance of its official duties and only at reasonable times, upon private lands for examination or survey. However, no member, employee, or agent of the commission may enter any private building or structure without the express consent of the owner or occupant.

Source: SL 1974, ch 21, § 3 (10); SL 2009, ch 1, § 72.



§ 1-19B-10 Participation in local planning processes.

1-19B-10. Participation in local planning processes. Any county or municipal historic preservation commission established pursuant to this chapter may participate in the conduct of land-use, urban renewal, and other planning processes undertaken by the county or municipality.

Source: SL 1974, ch 21, § 3 (7); SL 2009, ch 1, § 73.



§ 1-19B-11 Cooperation with governmental agencies.

1-19B-11. Cooperation with governmental agencies. Any county or municipal historic preservation commission established pursuant to this chapter may cooperate with the federal, state, and local governments in the pursuance of the objectives of historic preservation.

Source: SL 1974, ch 21, § 3 (6); SL 2009, ch 1, § 74.



§ 1-19B-12 Contractual powers of preservation commission.

1-19B-12. Contractual powers of preservation commission. Any county or municipal historic preservation commission established pursuant to this chapter may contract, with the approval of the local governing body, with the state or the federal government, or any agency of either, or with any other organization.

Source: SL 1974, ch 21, § 3 (5); SL 2009, ch 1, § 75.



§ 1-19B-13 Acquisition of historic properties.

1-19B-13. Acquisition of historic properties. Any county or municipal historic preservation commission established pursuant to this chapter may acquire fee or lesser interests in historic properties, including adjacent or associated lands, by purchase, bequest, or donation.

Source: SL 1974, ch 21, § 3 (2); SL 2009, ch 1, § 76.



§ 1-19B-14 Title to property acquired--Supervision and control.

1-19B-14. Title to property acquired--Supervision and control. All lands, buildings, structures, sites, areas, or objects acquired by funds appropriated by a county or municipality shall be acquired in the name of the county or municipality unless otherwise provided by the governing board. So long as owned by the county or municipality, historic properties may be maintained by or under the supervision and control of the county or municipality. However, all lands, buildings, or structures acquired by an historic preservation commission from funds other than those appropriated by a county or municipality may be acquired and held in the name of the Historic Preservation Commission, the county or municipality, or both.

Source: SL 1974, ch 21, § 5.



§ 1-19B-15 Maintenance and operation of historic properties.

1-19B-15. Maintenance and operation of historic properties. Any county or municipal historic preservation commission established pursuant to this chapter may preserve, restore, maintain, and operate historic properties under the ownership or control of the commission.

Source: SL 1974, ch 21, § 3 (3); SL 2009, ch 1, § 77.



§ 1-19B-16 Acquisition of historical easements.

1-19B-16. Acquisition of historical easements. Any county or municipality may acquire, by purchase, donation, or condemnation, historic easements in any area within its respective jurisdiction wherever and to the extent that the governing body of the county or municipality determines the acquisition to be in the public interest. For the purpose of this section, the term, historic easement, means any easement, restriction, covenant, or condition running with the land, designated to preserve, maintain, or enhance all or part of the existing state of places of historical, architectural, archaeological, paleontological, or cultural significance.

Source: SL 1974, ch 21, § 14; SL 1980, ch 12, § 6; SL 2009, ch 1, § 78.



§ 1-19B-17 Lease or disposition of historic properties--Rights reserved.

1-19B-17. Lease or disposition of historic properties--Rights reserved. Any county or municipal historic preservation commission established pursuant to this chapter may lease, sell, and otherwise transfer or dispose of historic properties subject to rights of public access and other covenants and in a manner that will preserve the property.

Source: SL 1974, ch 21, § 3 (4); SL 2009, ch 1, § 79.



§ 1-19B-18 Educational and interpretive programs.

1-19B-18. Educational and interpretive programs. Any county or municipal historic preservation commission established pursuant to this chapter may promote and conduct an educational and interpretive program on historic properties within its jurisdiction.

Source: SL 1974, ch 21, § 3 (9); SL 2009, ch 1, § 80.



§ 1-19B-19 Recommendations and information to governing body.

1-19B-19. Recommendations and information to governing body. Any county or municipal historic preservation commission established pursuant to this chapter may recommend ordinances and otherwise provide information for the purposes of historic preservation to the county or municipal governing body.

Source: SL 1974, ch 21, § 3 (8); SL 2009, ch 1, § 81.



§ 1-19B-20 Ordinances designating historic properties--Criteria--Procedure.

1-19B-20. Ordinances designating historic properties--Criteria--Procedure. The local governing body of any county or municipality may adopt an ordinance designating one or more historic properties on the following criteria: historical, architectural, archaeological, and cultural significance; suitability for preservation or restoration; educational value; cost of acquisition, restoration, maintenance, operation, or repair; possibilities for adaptive or alternative use of the property; appraised value; and the administrative and financial responsibility of any person or organization willing to underwrite all or a portion of such costs. In order for any historic property to be designated in the ordinance, it must in addition meet the criteria established for inclusion of the property in the state register of historic places established pursuant to chapter 1-19A. No ordinance designating an historic property pursuant to this section may be adopted until the procedural steps set forth in §§ 1-19B-21 to 1-19B-24, inclusive, have been taken.

Source: SL 1974, ch 21, §§ 15, 16.



§ 1-19B-21 Investigation and report before designation of historic property.

1-19B-21. Investigation and report before designation of historic property. Before an ordinance designating an historic property is adopted pursuant to § 1-19B-20, the local historic preservation commission shall make an investigation and report on the historical, architectural, archaeological, or cultural significance of the property in question.

Source: SL 1974, ch 21, § 16 (1).



§ 1-19B-22 Hearing on designation of historic property--Notice.

1-19B-22. Hearing on designation of historic property--Notice. Before an ordinance designating an historic property is adopted pursuant to § 1-19B-20, the local governing body shall hold a public hearing on the proposed ordinance, after giving sufficient written notice to the owners and occupants of the property and posting public notice in its normal manner.

Source: SL 1974, ch 21, § 16 (2).



§ 1-19B-23 Ordinance enforcing waiting period--Posting of sign.

1-19B-23. Ordinance enforcing waiting period--Posting of sign. For each designated historic property, an ordinance adopted pursuant to §§ 1-19B-20 to 1-19B-24, inclusive, shall require that the waiting period set forth in § 1-19B-27 be observed prior to its demolition, material alteration, remodeling, or removal. The ordinance shall also provide for a suitable sign or marker on or near the property indicating that the property has been so designated.

Source: SL 1974, ch 21, § 15.



§ 1-19B-24 Notification to owners of historic property designated--Filing of ordinance.

1-19B-24. Notification to owners of historic property designated--Filing of ordinance. Upon adoption of an ordinance pursuant to § 1-19B-20, the owners and occupants of each designated historic property shall be given written notification of such designation by the local governing body. One copy of the ordinance shall be filed by the local historic preservation commission in the office of the register of deeds for the county in which the property is located.

Source: SL 1974, ch 21, § 16 (3).



§ 1-19B-25 Notice to director of equalization of designation of historic property--Consideration in appraisal.

1-19B-25. Notice to director of equalization of designation of historic property--Consideration in appraisal. Upon the adoption of an ordinance designating an historic property pursuant to § 1-19B-20 or if the property is designated an historic property by the Department of Interior or the national park service, the local historic preservation commission shall give notice of such designation to the director of equalization of the county in which the property is located. The designation and any recorded restrictions upon the property limiting its use for preservation purposes shall be considered by the director of equalization in appraising it for tax purposes.

Source: SL 1974, ch 21, § 16(4); SL 1987, ch 19, § 3; SL 1989, ch 82, § 41.



§ 1-19B-26 Transfer by owners of development rights in historic properties.

1-19B-26. Transfer by owners of development rights in historic properties. Any county or municipal governing body may establish procedures authorizing owners of designated historic properties to transfer development rights in such amounts and subject to such conditions as the governing body may determine. For the purposes of this section, development rights are the rights granted under applicable local law respecting the permissible bulk and size of any improvements to be erected.

Source: SL 1974, ch 21, § 21; SL 2009, ch 1, § 82.



§ 1-19B-27 Notice by owner before demolition or alteration of historic property--Waiting period--Negotiations by commission.

1-19B-27. Notice by owner before demolition or alteration of historic property--Waiting period--Negotiations by commission. An historic property designated by ordinance as herein provided may be demolished, materially altered, remodeled, relocated, or put to a different use only after one hundred eighty days' written notice of the owner's proposed action has been given to the local historic preservation commission. During this period, the commission may negotiate with the owner and with any other parties in an effort to find a means of preserving the property.

Source: SL 1974, ch 21, § 17.



§ 1-19B-28 Negotiations during waiting period for acquisition of historic property.

1-19B-28. Negotiations during waiting period for acquisition of historic property. During the waiting period required by § 1-19B-27, or at any time prior thereto following notice of designation to the owner as provided in § 1-19B-24 and where such action is reasonably necessary or appropriate for the continued preservation of the property, the Historic Preservation Commission may enter into negotiations with the owner for the acquisition by gift, purchase, exchange, or otherwise of the property or any interest therein.

Source: SL 1974, ch 21, § 17.



§ 1-19B-29 Waiver of waiting period when preservation of character of property ensured.

1-19B-29. Waiver of waiting period when preservation of character of property ensured. The Historic Preservation Commission may waive all or any portion of the waiting period required by § 1-19B-27. However, the alteration, remodeling, relocation, or change of use shall be undertaken subject to conditions agreed to by the commission ensuring the continued maintenance of the historical, architectural, archaeological, or cultural integrity and character of the property.

Source: SL 1974, ch 21, § 17; SL 2009, ch 1, § 83.



§ 1-19B-30 Reduction of waiting period for extreme hardship.

1-19B-30. Reduction of waiting period for extreme hardship. The Historic Preservation Commission may reduce the waiting period required by § 1-19B-27 in any case where the owner would suffer extreme hardship, not including loss of profit, unless a reduction in the required period were allowed.

Source: SL 1974, ch 21, § 17.



§ 1-19B-31 Ordinary maintenance and repairs not prohibited--Changes required for public safety.

1-19B-31. Ordinary maintenance and repairs not prohibited--Changes required for public safety. Nothing in this chapter prevents the ordinary maintenance or repair of any exterior feature in or on an historic property that does not involve a change in design, material, or outer appearance, nor prevents the construction, reconstruction, alteration, restoration, demolition, or removal of any such feature if a building inspector or similar official certifies to the Historic Preservation Commission that such action is required for the public safety because of an unsafe or dangerous condition.

Source: SL 1974, ch 21, § 18; SL 2009, ch 1, § 84.



§ 1-19B-32 Establishment of district study committee authorized.

1-19B-32. Establishment of district study committee authorized. An historic district study committee may be established as provided by § 1-19B-33 for the purpose of making an investigation of a proposed historic district.

Source: SL 1974, ch 21, § 8.



§ 1-19B-33 Composition of district study committee--Residence of members.

1-19B-33. Composition of district study committee--Residence of members. A committee established pursuant to § 1-19B-32 shall consist of not less than three nor more than seven members appointed by the local governing body with due regard to proper representation of fields such as history, architecture, architectural history, urban planning, archaeology, paleontology, and law. If possible, the members shall be selected from residents of the proposed district.

Source: SL 1974, ch 21, § 8; SL 1980, ch 12, § 7; SL 2009, ch 1, § 85.



§ 1-19B-34 Investigations by district study committee--Criteria.

1-19B-34. Investigations by district study committee--Criteria. An historic district study committee, established pursuant to § 1-19B-32, shall make an investigation of the historical, architectural, archaeological, paleontological, and cultural significance of the buildings, structures, sites, or surroundings included as any proposed historic district. The committee's investigation and recommendations shall comply with the criteria adopted by the State Historical Society Board of Trustees pursuant to chapter 1-19A.

Source: SL 1974, ch 21, § 7 (1); SL 1980, ch 12, § 8.



§ 1-19B-35 Report of findings by district study committee.

1-19B-35. Report of findings by district study committee. The historic district study committee shall report its findings to the local planning board, the local historic preservation commission, and the State Historical Society Board of Trustees for their consideration and recommendations.

Source: SL 1974, ch 21, § 7 (1).



§ 1-19B-36 Hearing on establishment of historic district--Notice to property owners.

1-19B-36. Hearing on establishment of historic district--Notice to property owners. Sixty days after transmittal of its findings pursuant to § 1-19B-35 the historic district study committee shall hold a public hearing thereon after due notice, which shall include written notice, postage prepaid, to the owners of all properties to be included in any proposed historic district.

Source: SL 1974, ch 21, § 7 (2).



§ 1-19B-37 Final recommendations by study committee--Draft ordinance.

1-19B-37. Final recommendations by study committee--Draft ordinance. An historic district study committee shall submit a final report with its recommendations and a draft of a proposed ordinance to the county or municipal governing body.

Source: SL 1974, ch 21, § 7 (3).



§ 1-19B-38 Establishment of historic district by ordinance--Commission required.

1-19B-38. Establishment of historic district by ordinance--Commission required. A county or municipality may, after meeting the requirements of §§ 1-19B-34 to 1-19B-37, inclusive, establish by ordinance one or more historic districts within the area of its jurisdiction. Whenever an historic district is established, an historic district commission shall be established.

Source: SL 1974, ch 21, §§ 7, 8.



§ 1-19B-39 Amendment of historic district ordinance--Studies and reports.

1-19B-39. Amendment of historic district ordinance--Studies and reports. Any ordinance adopted pursuant to § 1-19B-38 may, from time to time, be amended in the same manner except that the historic district commission established as provided in § 1-19B-38 shall study such proposed amendments and report thereon as required under §§ 1-19B-34 to 1-19B-37, inclusive.

Source: SL 1974, ch 21, § 7.



§ 1-19B-40 Composition of district commission--Residence of members--Terms of office--Chair and vice chair.

1-19B-40. Composition of district commission--Residence of members--Terms of office--Chair and vice chair. An historic district commission established pursuant to § 1-19B-38 shall consist of not less than three nor more than seven members appointed by the local governing body with due regard to proper representation of fields such as history, architecture, architectural history, urban planning, archaeology, paleontology, and law. If possible, the members shall be selected from residents of the proposed district. The appointments to membership on the commission shall be so arranged that the term of at least one member will expire each year, and any successor shall be appointed in like manner for a term of three years. The commission shall elect annually a chair and vice chair from its membership.

Source: SL 1974, ch 21, § 8; SL 1980, ch 12, § 9; SL 2009, ch 1, § 86.



§ 1-19B-41 Promulgation of regulations--Personnel--Gifts.

1-19B-41. Promulgation of regulations--Personnel--Gifts. An historic district commission established pursuant to § 1-19B-38 may adopt regulations not inconsistent with the provisions of this chapter, and may, subject to appropriation, employ clerical and technical assistants or consultants and may accept and expend gifts of money for such purposes.

Source: SL 1974, ch 21, § 8; SL 2009, ch 1, § 87.



§ 1-19B-42 Certificate of appropriateness required for exterior alterations in historic district.

1-19B-42. Certificate of appropriateness required for exterior alterations in historic district. After the designation of an historic district, no exterior portion of any building or other structure (including walls, fences, light fixtures, steps, and pavement, or other appurtenant features) nor above-ground utility structure nor any type of outdoor advertising sign may be erected, altered, restored, moved, or demolished within such district until after an application for a certificate of appropriateness as to exterior features has been submitted to and approved by the Historic District Commission. The municipality shall require such a certificate to be issued by the commission prior to the issuance of a building permit or other permit granted for purposes of constructing or altering structures. A certificate of appropriateness is required whether or not a building permit is required.

Source: SL 1974, ch 21, § 9; SL 2009, ch 1, § 88.



§ 1-19B-43 Exterior features defined.

1-19B-43. Exterior features defined. For purposes of this chapter, the phrase, exterior features, includes the architectural style, general design, and general arrangement of the exterior of a building or other structure, including the color, the kind and texture of the building material, and the type and style of all windows, doors, light fixtures, signs, other appurtenant fixtures, and natural features such as trees and shrubbery. In the case of outdoor advertising signs, the term, exterior features, means the style, material, size, and location of all such signs.

Source: SL 1974, ch 21, § 9; SL 2009, ch 1, § 89.



§ 1-19B-44 Interior arrangement not subject to control--Restriction on commission activities.

1-19B-44. Interior arrangement not subject to control--Restriction on commission activities. The Historic District Commission may not consider interior arrangement and may take no action under § 1-19B-42 except for the purpose of preventing the construction, reconstruction, alteration, restoration, moving, or demolition of buildings, structures, appurtenant fixtures, outdoor advertising signs, or natural features in the historic district which would be incongruous with the historical, architectural, archaeological, or cultural aspects of the district.

Source: SL 1974, ch 21, § 9; SL 2009, ch 1, § 90.



§ 1-19B-45 Certificate of appropriateness required for change in use within historic district--Prerequisite to zoning change.

1-19B-45. Certificate of appropriateness required for change in use within historic district--Prerequisite to zoning change. No change in the use of any structure or property within a designated historic district is permitted until after an application for a certificate of appropriateness has been submitted to and approved by the Historic District Commission. The county or municipality shall require such a certificate to be issued by the commission prior to the approval of any change of zoning classification within the historic district.

Source: SL 1974, ch 21, § 10; SL 2009, ch 1, § 91.



§ 1-19B-46 Certificate issued in case of extreme hardship.

1-19B-46. Certificate issued in case of extreme hardship. The Historic District Commission may approve an application for a certificate of appropriateness in any case in which the owner would suffer extreme hardship, not including loss of profit, unless the certificate of appropriateness were issued forthwith.

Source: SL 1974, ch 21, § 11; SL 2009, ch 1, § 92.



§ 1-19B-47 Notice and hearing before action on certificate of appropriateness.

1-19B-47. Notice and hearing before action on certificate of appropriateness. Prior to issuance or denial of a certificate of appropriateness the historic district commission shall take such action as may reasonably be required to inform the owners of any property likely to be materially affected by the application, and shall give the applicant and such owners an opportunity to be heard. In cases in which the commission deems it necessary, it may hold a public hearing concerning the application.

Source: SL 1974, ch 21, § 11; SL 2009, ch 1, § 93.



§ 1-19B-48 Issuance of certificate when proposed change appropriate.

1-19B-48. Issuance of certificate when proposed change appropriate. If the Historic District Commission determines that the proposed construction, reconstruction, alteration, moving, or demolition is appropriate, it shall forthwith approve such application and shall issue to the applicant a certificate of appropriateness.

Source: SL 1974, ch 21, § 11.



§ 1-19B-49 Denial of certificate--Reasons recorded--Notice to applicant.

1-19B-49. Denial of certificate--Reasons recorded--Notice to applicant. If the Historic District Commission determines that a certificate of appropriateness should not be issued, the commission shall place upon its records the reasons for such determination and shall forthwith notify the applicant of such determination, furnishing the applicant an attested copy of its reasons therefor and its recommendations, if any, as appearing in the records of the commission.

Source: SL 1974, ch 21, § 11; SL 2009, ch 1, § 94.



§ 1-19B-50 Appeal to circuit court by applicant for certificate.

1-19B-50. Appeal to circuit court by applicant for certificate. Any applicant aggrieved by a determination of the Historic District Commission may appeal to the circuit court for the county in which the land concerned is situated.

Source: SL 1974, ch 21, § 11.



§ 1-19B-51 Maintenance and repairs not changing appearance permitted--Correction of unsafe conditions.

1-19B-51. Maintenance and repairs not changing appearance permitted--Correction of unsafe conditions. Nothing in this chapter prevents the ordinary maintenance or repair of any exterior feature in an historic district which does not involve a change in design, material, color, or outer appearance thereof, nor prevents the construction, reconstruction, alteration, restoration, or demolition of any such feature which the building inspector or similar official shall certify is required by the public safety because of an unsafe or dangerous condition.

Source: SL 1974, ch 21, § 12; SL 2009, ch 1, § 95.



§ 1-19B-52 Ordinances to prevent deterioration by neglect--Misdemeanor.

1-19B-52. Ordinances to prevent deterioration by neglect--Misdemeanor. The governing body of any county or municipality may enact an ordinance to prevent the deterioration by intentional neglect of any designated historic property or any property within an established historic district. Any property owner violating an ordinance established pursuant to this section shall be guilty of a Class 2 misdemeanor. Each day that a violation continues to exist shall constitute a separate offense.

Source: SL 1974, ch 21, § 19; SL 1980, ch 24, § 5.



§ 1-19B-53 Governing body's power to protect historic properties.

1-19B-53. Governing body's power to protect historic properties. In addition to any power or authority of a county or municipality to regulate by planning or zoning laws and regulations or by local laws and regulations, the governing body of any county or municipality may provide by regulations, special conditions, or restrictions for the protection, enhancement, preservation, and use of historic properties. Such regulations, special conditions, and restrictions may include appropriate and reasonable control of the use or appearance of adjacent or associated private property within the public view, or both.

Source: SL 1974, ch 21, § 13; SL 2009, ch 1, § 96.



§ 1-19B-54 Exemption of historic properties from health and building codes.

1-19B-54. Exemption of historic properties from health and building codes. The governing body of any county or municipality, in order to promote the preservation and restoration of historic properties within its jurisdiction, may exempt an historic property from the application of such standards contained in the county or municipal health or building codes, or both, as the governing body, upon recommendation of the local historic preservation commission, shall determine would otherwise prevent or seriously hinder the preservation or restoration of said historic property.

Source: SL 1974, ch 21, § 20.



§ 1-19B-55 Public regulation or acquisition of historic properties unimpaired.

1-19B-55. Public regulation or acquisition of historic properties unimpaired. Nothing in this chapter prevents the regulation or acquisition of historic buildings, structures, sites, areas, or objects owned by the state or any of its political subdivisions, agencies, or instrumentalities.

Source: SL 1974, ch 21, § 6; SL 2009, ch 1, § 97.



§ 1-19B-56 Conservation easements--Definitions.

1-19B-56. Conservation easements--Definitions. Terms used in §§ 1-19B-56 to 1-19B-60, inclusive, mean:

(1) "Conservation easement," a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural or open-space values of real property, assuring its availability for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, paleontological or cultural aspects of real property;

(2) "Holder":

(a) A governmental body empowered to hold an interest in real property under the laws of this state or the United States; or

(b) A charitable corporation, charitable association or charitable trust, the purposes or powers of which include retaining or protecting the natural or open-space values of real property, assuring the availability of real property for agricultural, forest, recreational or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, paleontological, or cultural aspects of real property;

(3) "Third-party right of enforcement," a right provided in a conservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association, or charitable trust, which, although eligible to be a holder, is not a holder.
Source: SL 1984, ch 280, § 1.



§ 1-19B-57 Conservation easement creation, modification, transfer, and termination.

1-19B-57. Conservation easement creation, modification, transfer, and termination. A conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements. The term of the conservation easement shall be established by the parties to the easement. No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and recording the acceptance. An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a party to the conservation easement or consents to it.

Source: SL 1984, ch 280, § 2; SL 2005, ch 14, § 1.



§ 1-19B-58 Actions affecting conservation easements.

1-19B-58. Actions affecting conservation easements. An action affecting a conservation easement may be brought by:

(1) An owner of an interest in the real property burdened by the easement;

(2) A holder of the easement; or

(3) A person having a third-party right of enforcement.

Sections 1-19B-56 to 1-19B-60, inclusive, do not affect the power of a court to modify or terminate a conservation easement according to the principles of law and equity.

Source: SL 1984, ch 280, § 3.



§ 1-19B-59 Validity of conservation easements.

1-19B-59. Validity of conservation easements. A conservation easement is valid even though:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to another holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) The benefit does not touch or concern real property; or

(7) There is no privity of estate or of contract.
Source: SL 1984, ch 280, § 4.



§ 1-19B-60 Application to conservation easements.

1-19B-60. Application to conservation easements. The provisions of §§ 1-19B-56 to 1-19B-60, inclusive, apply to any interest created after July 1, 1984, which complies with §§ 1-19B-56 to 1-19B-60, inclusive, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise. The provisions of §§ 1-19B-56 to 1-19B-60, inclusive, apply to any interest created before July 1, 1984, if it would have been enforceable had it been created after July 1, 1984, unless retroactive application contravenes the Constitution or laws of this state or the United States. The provisions of §§ 1-19B-56 to 1-19B-60, inclusive, do not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other law of this state.

Source: SL 1984, ch 280, § 5; SL 2009, ch 1, § 98.



§ 1-19B-61 Rejected.

1-19B-61. Rejected by special referendum election held September 14, 1993.



§ 1-19B-62 Ordinance requiring review of undertakings which will encroach upon, damage or destroy historic property.

1-19B-62. Ordinance requiring review of undertakings which will encroach upon, damage or destroy historic property. Any county or municipality may enact an ordinance requiring a county or municipal historic preservation commission to review any undertaking, whether publicly or privately funded, which will encroach upon, damage, or destroy any historic property included in the national register of historic places or the state register of historic places. The ordinance may require the issuance of a permit before any undertaking which will encroach upon, damage, or destroy historic property may proceed. The decision to approve or deny a permit shall be based on the standards for historic preservation, restoration, and rehabilitation projects adopted by rules promulgated pursuant to § 1-19A-29. Properties owned by the State of South Dakota are exempt from local review.

Source: SL 1994, ch 16, § 4; SL 2011, ch 9, § 2.






Chapter 19C - Historical Names

§ 1-19C-1 Legislative findings regarding offensive geographic place names.

1-19C-1. Legislative findings regarding offensive geographic place names. The Legislature finds that all geographic place names containing the term, squaw, are offensive and insulting to all South Dakota's people, history, and heritage. These place names have been replaced by names that reflect South Dakota's people, history, and heritage without resorting to harmful or offensive stereotypes, names, words, or phrases. All state and local government agencies shall make changes to maps and any other reference materials to reflect the changes provided in this chapter. The use of the term, squaw, in whole or in part, is prohibited as a name for any geographic feature within this state.

Source: SL 2001, ch 9, § 1; SL 2009, ch 2, § 2; SL 2014, ch 9, § 1.



§ 1-19C-1.1 , 1-19C-2. Repealed.

1-19C-1.1, 1-19C-2. Repealed by SL 2014, ch 9, §§ 2, 3.



§ 1-19C-2.1 South Dakota Board on Geographic Names created--Members--Meetings--Investigations--Promulgation of rules.

1-19C-2.1. South Dakota Board on Geographic Names created--Members--Meetings--Investigations--Promulgation of rules. The South Dakota Board on Geographic Names is hereby created. The board consists of the secretary of tribal relations and one representative each from the Department of Environment and Natural Resources, the Department of Transportation, the State Historical Society, and the Department of Tourism. The board shall elect a chair and vice chair from among its membership and shall meet at least once each year to consider issues related to geographical place names and to make recommendations to the appropriate local, state, and federal agencies. The board shall investigate any proposed names, solicit public input, and make a recommendation to the United States Board on Geographic Names as to whether the board supports a new or replacement name. The board may establish procedures and standards to recommend, evaluate, and select geographic place names by rules promulgated pursuant to chapter 1-26. The rules shall be compatible with the standards of the United States Board on Geographic Names as contained in its manual, Principles, Policies and Procedures: Domestic Names, Reston, Virginia, 1997. (
http://geonames.usgs.gov/docs/pro pol pro.pdf
).

Source: SL 2009, ch 2, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 28, 29, 91, eff. Apr. 12, 2011; SL 2014, ch 9, § 4.



§ 1-19C-2.2 Board may only act on name change if identified by law as offensive or insulting_Exception.

1-19C-2.2. Board may only act on name change if identified by law as offensive or insulting--Exception. The South Dakota Board on Geographic Names may only act on a name change for a geographic place name that has been identified by state law as being offensive or insulting, except that the board may hold hearings to consider recommending names to the Legislature as offensive or insulting. The board may not act on any other proposed name change. If state law identifies such a name, the board shall follow the procedures under § 1-19C-2.1 to recommend a new or replacement name.

Source: SL 2016, ch 6, § 1.



§ 1-19C-3 Repealed.

1-19C-3. Repealed by SL 2014, ch 9, § 5.



§ 1-19C-4 Repealed.

1-19C-4. Repealed by SL 2009, ch 2, § 6.



§ 1-19C-5 Offensive place names revised by United States Board on Geographic Names.

1-19C-5. Offensive place names revised by United States Board on Geographic Names. The following offensive place names in South Dakota by county were revised by the United States Board on Geographic Names as of January 1, 2014:



§ 1-19C-6 Repealed.

1-19C-6. Repealed by SL 2014, ch 9, § 7.






Chapter 20 - Archaeological Exploration

§ 1-20-1 to 1-20-16. Repealed.

1-20-1 to 1-20-16. Repealed by SL 1974, ch 11, § 18.



§ 1-20-17 Legislative findings--Purpose of chapter.

1-20-17. Legislative findings--Purpose of chapter. The Legislature hereby declares that the public has an interest in preservation and protection of the state's archaeological resources; that the public has the right to the knowledge to be derived and gained from the scientific study of these resources; and that therefore it is the purpose of this chapter to provide that activities for the preservation, excavation, study, and exhibition of the state's archaeological resources be undertaken in a coordinated and organized manner for the general welfare of the public as a whole.

Source: SL 1974, ch 11, § 1.



§ 1-20-18 Definition of terms.

1-20-18. Definition of terms. Terms used in this chapter mean:

(1) "Field investigations," the study of the traces of human culture at any land or water site by means of surveying, digging, sampling, excavating, or removing surface or subsurface objects, or going on a site with that intent;

(2) "Site," any aboriginal mound, fort, earthwork, village location, burial ground, historic or prehistoric ruin, mine, cave, or other location which is or may be the source of important archaeological data;

(3) "Specimens," all relics, artifacts, remains, objects, or any other evidence of an historical, prehistorical, archaeological, or anthropological nature, which may be found on or below the surface of the earth, and which have scientific or historical value as objects of antiquity, as aboriginal relics, or as archaeological samples.
Source: SL 1974, ch 11, § 2; SL 2009, ch 1, § 99.



§ 1-20-19 Employment and qualifications of state archaeologist.

1-20-19. Employment and qualifications of state archaeologist. The secretary of education shall, subject to the Governor's approval, employ a state archaeologist, who shall serve at the pleasure of the secretary. The state archaeologist shall be a qualified anthropologist. The minimum professional qualifications for the position shall include a master's degree from an accredited institution of higher education and at least one year of field experience in archaeological salvage.

Source: SL 1973, ch 5, § 2; SDCL Supp, §§ 1-20-1.1, 1-20-1.2; SL 1974, ch 11, § 3; SL 1979, ch 353, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 10, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), § 21, eff. Apr. 20, 2015.



§ 1-20-20 Duties of state archaeologist--Employment of personnel.

1-20-20. Duties of state archaeologist--Employment of personnel. The state archaeologist shall administer the preservation and protection of the state's archaeological resources pursuant to this chapter. The secretary of education may employ such qualified persons as may be needed to assist the state archaeologist in the performance of the duties prescribed by this chapter.

Source: SL 1974, ch 11, § 3; SL 1979, ch 353, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 10, § 8; SL 2009, ch 1, § 100; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), § 21, eff. Apr. 20, 2015.



§ 1-20-21 Statewide survey of archaeological sites--Records.

1-20-21. Statewide survey of archaeological sites--Records. The state archaeologist, on behalf of the State Historical Society Board of Trustees shall conduct, as part of that board's statewide survey of historic properties, a survey of archaeological sites located within the state and maintain records of such sites.

Source: SL 1947, ch 255, § 2; SDC Supp 1960, § 29.0702; SDCL § 1-20-3; SL 1974, ch 11, § 5; SL 2007, ch 6, § 1.



§ 1-20-21.1 Agreements involving archaeological survey or assessment work--Fee schedule.

1-20-21.1. Agreements involving archaeological survey or assessment work--Fee schedule. The state archaeologist may enter into agreements involving archaeological survey or assessment work with any state or federal department, agency, institution, or political subdivision or with a private contractor. The State Historical Society Board of Trustees may promulgate rules, pursuant to chapter 1-26, to establish a fee schedule for recovery of exploratory, laboratory, reporting, and administrative costs incurred by the state archaeologist in the performance of the duties prescribed by this chapter.

Source: SL 1981, ch 6; SL 2009, ch 1, § 101.



§ 1-20-21.2 Confidentiality of records pertaining to location of archaeological site--Exceptions.

1-20-21.2. Confidentiality of records pertaining to location of archaeological site--Exceptions. Any records maintained pursuant to § 1-20-21 pertaining to the location of an archaeological site shall remain confidential to protect the integrity of the archaeological site. The state archaeologist may make the information from the records of an archeological site available to any agency of state government and any political subdivision of the state or to any tribe, which, in the opinion of the state archaeologist, may conduct an activity that affects any such site. The state archaeologist shall also make the information from the records of an archeological site available to the owner of the land that is an archeological site and may make the information available to any qualified researcher or research entity.

Source: SL 2007, ch 6, § 2.



§ 1-20-22 Notice to board of projects endangering archaeological sites--Notice to contractors.

1-20-22. Notice to board of projects endangering archaeological sites--Notice to contractors. When any state department, institution, or agency, or political subdivision of the state finds or is made aware by an appropriate historical or archaeological authority that its operation in connection with any state, state-assisted, state-licensed, or state-contracted project, activity, or program adversely affects or may adversely affect scientific, historical, or archaeological data, such agency shall notify the State Historical Society Board of Trustees and shall provide the board with appropriate information concerning the project, program, or activity. The provisions of this chapter shall be made known to contractors by the state agencies doing the contracting.

Source: SL 1974, ch 11, § 11; SL 2009, ch 1, § 102.



§ 1-20-23 Investigation of endangered archaeological sites.

1-20-23. Investigation of endangered archaeological sites. The State Historical Society Board of Trustees, upon notification or determination that scientific, historical, or archaeological data including relics and specimens, is or may be adversely affected, shall, after reasonable notice to the responsible department, institution, or agency conduct or cause to be conducted a survey and other investigations to recover and preserve or otherwise protect such data, including analysis and publication, which in its opinion should be recovered in the public interest.

Source: SL 1947, ch 255, § 3; SL 1949, ch 232; SDC Supp 1960, § 29.0703; SDCL, § 1-20-4; SL 1974, ch 11, § 12.



§ 1-20-24 Initiation of action by board--Recovery of archaeological data--Contractor's cost.

1-20-24. Initiation of action by board--Recovery of archaeological data--Contractor's cost. The State Historical Society Board of Trustees shall initiate actions within sixty days of notification under § 1-20-22 and within such time as agreed upon in other cases. The responsible agency shall expend agency funds for the purpose of recovering scientific, historical, or archaeological data, including analysis and publications, and such costs shall be included as part of the contractor's costs if the adverse effect is caused by work being done under contract to a state agency.

Source: SL 1974, ch 11, § 13; SL 2009, ch 1, § 103.



§ 1-20-25 Reservation of right of field investigation on public lands--Property of state.

1-20-25. Reservation of right of field investigation on public lands--Property of state. The State of South Dakota reserves to itself the exclusive rights and privilege of field investigation on sites owned or controlled by the state, its agencies, departments, institutions, or political subdivisions in order to protect and preserve archaeological and scientific information, matter, and objects. All such information and objects deriving from state lands shall remain the property of the state and be utilized for scientific or public educational purposes.

Source: SL 1947, ch 255, § 4; SDC Supp 1960, § 29.0704; SDCL, § 1-20-6; SL 1974, ch 11, § 4.



§ 1-20-26 Cooperation with state archaeologist by public agencies.

1-20-26. Cooperation with state archaeologist by public agencies. All state agencies, departments, institutions, and commissions, as well as all counties and municipalities, shall cooperate fully with the state archaeologist in the preservation, protection, excavation, and evaluation of specimens and sites.

Source: SL 1974, ch 11, § 10.



§ 1-20-27 Reservation from sale of state archaeological sites--Release when examination complete.

1-20-27. Reservation from sale of state archaeological sites--Release when examination complete. Upon written notice to the commissioner of school and public lands given by the state archaeologist, the commissioner shall reserve from sale any state lands on which sites or artifacts are located or may be found, as designated by the state archaeologist. However, the reservation of such lands from sale may be confined to the actual location of the site or artifacts. When such sites or artifacts have been explored, excavated, or otherwise examined to the extent desired by the state archaeologist, the state archaeologist shall then file with the commissioner a statement releasing such lands and permitting the sale of such lands.

Source: SL 1974, ch 11, § 9; SL 2009, ch 1, § 104.



§ 1-20-28 Reservation by state of archaeological interest in land transferred.

1-20-28. Reservation by state of archaeological interest in land transferred. When transferring real property under its jurisdiction that contains significant archaeological, aboriginal or other anthropological resources, the State of South Dakota, its agencies, departments, and institutions, may, upon the recommendation of the state archaeologist condition the transfer upon such covenants, deed restrictions, or other contractual arrangements as will limit the future use of the property in such a way as will protect these resources.

Source: SL 1947, ch 136, § 6; SDC Supp 1960, § 29.0806; SDCL, § 1-20-15; SL 1974, ch 11, § 8.



§ 1-20-29 Policy as to investigations on private land.

1-20-29. Policy as to investigations on private land. It is the declared intention of the Legislature that field investigations on privately owned lands should be discouraged except in accordance with both the provisions and spirit of this chapter; and persons having knowledge of the location of archaeological sites are encouraged to communicate such information to the state archaeologist.

Source: SL 1974, ch 11, § 14.



§ 1-20-30 Designation of archaeological register sites--Consent required.

1-20-30. Designation of archaeological register sites--Consent required. The State Historical Society Board of Trustees may publicly designate an archaeological site of significance to the scientific study of public representation of the state's historical, prehistorical, or aboriginal past as a state archaeological register site. However, no site may be designated as a state archaeological register site without the express written consent of the state agency having jurisdiction over the land in question or, if it is on privately owned land, of the landowner.

Source: SL 1974, ch 11, § 7; SL 2009, ch 1, § 105.



§ 1-20-31 Notice of designation of archaeological site--Permit required for field investigation.

1-20-31. Notice of designation of archaeological site--Permit required for field investigation. Upon designation of an archaeological site, the owners and occupants of each designated state archaeological register site shall be given written notification of such designation by the state archaeologist. Once so designated, no person may conduct field investigation activities without first securing a permit from the State Historical Society Board of Trustees and complying with the provisions of §§ 1-20-32 to 1-20-34, inclusive.

Source: SL 1974, ch 11, § 7.



§ 1-20-32 Issuance of exploration permits--Qualifications of permittees.

1-20-32. Issuance of exploration permits--Qualifications of permittees. The State Historical Society Board of Trustees may issue permits for exploration and field investigations to be undertaken on state lands or within the boundaries of designated state archaeological register sites to institutions which the state archaeologist may deem to be properly qualified to conduct such activity, subject to such rules as the State Historical Society Board of Trustees may prescribe, as long as such activity is undertaken by reputable museums, universities, colleges, or other historical, scientific, or educational institutions or societies approved by the state archaeologist, with a view toward disseminating the knowledge gained through their activities.

Source: SL 1947, ch 136, § 1; SDC Supp 1960, § 29.0801; SDCL § 1-20-7; SL 1974, ch 11, § 6; SL 2009, ch 1, § 106.



§ 1-20-33 Reports to state archaeologist of exploration results.

1-20-33. Reports to state archaeologist of exploration results. When exploration or field investigations are undertaken pursuant to § 1-20-32, a summary report of such undertakings, containing relevant maps, documents, drawings, and photographs shall be submitted to the state archaeologist.

Source: SL 1974, ch 11, § 6.



§ 1-20-34 Specimens collected as state property--Arrangements for disposition.

1-20-34. Specimens collected as state property--Arrangements for disposition. All specimens collected under a permit issued pursuant to § 1-20-32 shall be the permanent property of the state. The state archaeologist shall make prior arrangements for the disposition of specimens derived from such activities in an appropriate institution of the state or for the loan of such specimens to qualified institutions in or out of the state.

Source: SL 1947, ch 136, § 2; SDC Supp 1960, § 29.0802; SDCL § 1-20-10; SL 1974, ch 11, § 6; SL 2009, ch 1, § 107.



§ 1-20-35 Unauthorized investigation as misdemeanor--Forfeiture of materials found.

1-20-35. Unauthorized investigation as misdemeanor--Forfeiture of materials found. No person may conduct field investigation activities on any land owned or controlled by the state, its agencies, departments, and institutions, or within the boundaries of any designated state archaeological landmark, without first obtaining a permit from the State Historical Society Board of Trustees. No person may appropriate, deface, destroy, or otherwise alter any archaeological site or specimen located upon state lands or within the boundaries of a designated state archaeological register site, except in the course of activities pursued under the authority of a permit granted by the State Historical Society Board of Trustees. A violation of this section is a Class 2 misdemeanor, and in addition, any person who violates this section shall forfeit to the state all specimens, objects, and materials collected or excavated, together with all photographs and records relating to such material.

Source: SL 1947, ch 136, § 7; SDC Supp 1960, § 29.9904; SDCL § 1-20-16; SL 1974, ch 11, § 15; SL 1980, ch 24, § 6; SL 2009, ch 1, § 108.



§ 1-20-36 Trespass on private land--Misdemeanor.

1-20-36. Trespass on private land--Misdemeanor. It is deemed an act of trespass for any person to remove artifacts and antiquities of the kind described in this chapter from the private land of any owner without the owner's permission being first obtained, in writing. A violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 11, § 17; SL 1980, ch 24, § 7; SL 2009, ch 1, § 109.



§ 1-20-37 Forgery and misrepresentation of archaeological objects--Sale of unlawfully collected objects--Misdemeanor.

1-20-37. Forgery and misrepresentation of archaeological objects--Sale of unlawfully collected objects--Misdemeanor. No person may reproduce, retouch, rework, or forge any archaeological, paleontological, ethnological, or historical object, deriving its principal value from its antiquity, or make any object, whether copies or not, or falsely label, describe, identify, or offer for sale or exchange any object, with intent to represent the object to be an original and genuine archaeological, paleontological, ethnological, or historical specimen. No person may offer for sale or exchange any object that has previously been collected or excavated in violation of any of the terms of this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 11, § 16; SL 1980, ch 24, § 8; SL 2009, ch 1, § 110.






Chapter 21 - State Fairs and Shows

§ 1-21-1 State Fair Commission created--Appointment and terms.

1-21-1. State Fair Commission created--Appointment and terms. There is created a State Fair Commission within the Department of Agriculture. The commission shall act in an advisory capacity to the secretary of agriculture. The commission may consist of up to thirteen members appointed by and serving at the pleasure of the Governor. Seven of the members may be appointed at large; an additional six members may be appointed from each of the following: 4-H Clubs of South Dakota, a resident of the city of Huron, a resident of Beadle County, a vendor, an exhibitor, and an employee of the South Dakota State University. Not all of the members may be of the same political party. The commission shall meet periodically at the call of the secretary and shall assist the Department of Agriculture in planning, promoting, and presenting the state fair and such other duties as assigned by the secretary.

Source: SDC 1939 § 55.4601; SL 1939, ch 225, § 1; SL 1949, ch 226, § 1; SL 1953, ch 298; SL 1974, ch 12, §§ 1, 2; SL 1980, ch 368, §§ 17, 18, 20; SL 2003, ch 16, § 1.



§ 1-21-1.1 Repealed.

1-21-1.1. Repealed by SL 2003, ch 16, § 2.



§ 1-21-1.2 Repealed.

1-21-1.2. Repealed by SL 2017, ch 6, § 1, eff. Mar. 8, 2017.



§ 1-21-2 Meetings of fair commission--Chair and vice chair.

1-21-2. Meetings of fair commission--Chair and vice chair. The State Fair Commission shall meet at least once a year in Huron, South Dakota. The commission may hold other meetings at places and at times requested by the secretary of agriculture. At the first meeting of the year the commission shall elect from its own membership, a chair and vice chair.

Source: SDC 1939, § 55.4602; SL 1939, ch 225, § 2; SL 1949, ch 226, § 1; SL 1953, ch 299; SL 1955, ch 256, § 1; SL 1964, ch 164, § 1; SL 1967, ch 258, § 1; SL 2004, ch 18, § 2; SL 2017, ch 6, § 2, eff. Mar. 8, 2017.



§ 1-21-3 Repealed.

1-21-3. Repealed by SL 1971, ch 23, § 2.



§ 1-21-4 State fair manager--Appointment and duties--Membership in State Fair Commission.

1-21-4. State fair manager--Appointment and duties--Membership in State Fair Commission. The secretary of agriculture shall appoint and may, at pleasure, remove, subject to the approval by the Governor, a state fair manager. The manager shall perform such duties as may be required by the secretary of agriculture. The state fair manager shall serve as an ex-officio member of the State Fair Commission.

Source: SDC 1939, § 55.4602; SL 1939, ch 225, § 2; SL 1949, ch 226, § 1; SL 1953, ch 299; SL 1955, ch 256; SL 1964, ch 164, § 1; SL 1967, ch 258, § 1; SL 1977, ch 12; SL 2003, ch 16, § 3.



§ 1-21-4.1 Repealed.

1-21-4.1. Repealed by SL 1974, ch 12, § 5.



§ 1-21-5 Repealed.

1-21-5. Repealed by SL 1997, ch 38, § 1.



§ 1-21-6 Supervision and control by secretary of agriculture.

1-21-6. Supervision and control by secretary of agriculture. The secretary of agriculture has supervision and control of the state fairgrounds throughout the year, the holding of an annual fair on the fairgrounds, the collection of exhibits for the fair and the promotion of agriculture, horticulture, manufacturing, and the domestic arts.

Source: SDC 1939 § 55.4601; SL 1939, ch 225, § 1; SL 1949, ch 226, § 1; SL 1953, ch 298; SL 1992, ch 8, § 1; SL 2004, ch 18, § 3.



§ 1-21-6.1 State fair law enforcement officers.

1-21-6.1. State fair law enforcement officers. The secretary of agriculture may appoint as many law enforcement officers, as defined in § 23-3-27 and certified by the state, as may be necessary to serve as state fair law enforcement officers to ensure peace and good order on or about the fairgrounds. The secretary shall issue to each officer a certificate of authority. Each officer shall possess all the powers of a certified law enforcement officer with jurisdiction to make arrests within Beadle County. The secretary may promulgate rules pursuant to chapter 1-26 establishing additional qualifications in excess of the certification requirements for a certified law officer.

Source: SL 2004, ch 18, § 1; SL 2017, ch 6, § 3, eff. Mar. 8, 2017.



§ 1-21-7 , 1-21-8. Repealed.

1-21-7, 1-21-8. Repealed by SL 2003, ch 16, §§ 4, 5.



§ 1-21-9 Annual state fair required--Exhibits included.

1-21-9. Annual state fair required--Exhibits included. The secretary of agriculture shall hold one state fair each year upon the grounds provided for such purposes by the state at the city of Huron.

The term, fair, as used in this chapter means a bona fide exhibit of the four principal classes of livestock and of poultry, together with mineral, agricultural, and horticultural products, machinery, mechanical, and fine arts.

Source: SDC 1939, § 55.4607; SL 1949, ch 226, § 1; SL 1964, ch 164, § 2; SL 2004, ch 18, § 4.



§ 1-21-10 Conduct of state fairs and other activities.

1-21-10. Conduct of state fairs and other activities. The Department of Agriculture may hold state fairs and other activities at the city of Huron at such times as it may determine. The secretary of agriculture may promulgate rules pursuant to chapter 1-26 concerning:

(1) Traffic and camping regulation;

(2) Advertising on the fairgrounds;

(3) Admission policies;

(4) Employee policies;

(5) Exhibitor policies;

(6) Maintenance responsibilities;

(7) Entry requirements;

(8) Department superintendent duties;

(9) Health and heredity requirements for animals;

(10) The provision of feed and forage;

(11) Administration of stalls;

(12) Judges and judging;

(13) Protests and appeals;

(14) Premiums and awards;

(15) Space rental provisions and requirements;

(16) The establishment of opening and closing dates;

(17) The establishment and collection of fees for admission, parking, camping, entry, and exhibits, solicitation booths, and commercial exhibits; and

(18) Terms, conditions, and fees for the use of the fairgrounds and fairgrounds facilities when the state fair is not in progress.

The department may collect exhibits, offer and pay premiums, fix the terms and times of admission to the grandstand and outside gate, appoint judges, employ personnel, and do any act necessary in the conduct of the state fairs and other activities. The department may adopt special rules governing specific premiums, awards, entry, and exhibit requirements and related policies pursuant to subdivision 1-26-1(8) within the scope of the general rules authorized pursuant to this section.

Source: SDC 1939, § 55.4603; SL 1949, ch 226, § 1; SL 1964, ch 165; SL 1986, ch 326, § 1; SL 1987, ch 21; SL 1992, ch 8, § 2; SL 2003, ch 16, § 6.



§ 1-21-11 , 1-21-12. Repealed.

1-21-11, 1-21-12. Repealed by SL 2003, ch 16, §§ 7, 8.



§ 1-21-13 Repealed.

1-21-13. Repealed by SL 2001, ch 10, § 2.



§ 1-21-14 Receipt and disbursement of funds.

1-21-14. Receipt and disbursement of funds. All sums received for admissions, concessions, and privileges, or for any purpose, by the secretary of agriculture, shall be placed in the state fair fund and shall be budgeted and expended in accordance with Title 4 on warrants drawn by the state auditor upon vouchers approved by the secretary of agriculture.

Source: SDC 1939, § 55.4607; SL 1949, ch 226, § 1; SL 1964, ch 164, § 2; SL 1973, ch 6; SL 1984, ch 7; SL 2001, ch 10, § 3; SL 2003, ch 16, § 9.



§ 1-21-15 , 1-21-16. Repealed.

1-21-15, 1-21-16. Repealed by SL 2001, ch 10, §§ 4, 5.



§ 1-21-17 Confidentiality of contract terms and negotiations.

1-21-17. Confidentiality of contract terms and negotiations. The terms of any contract and the negotiations for any contract between the secretary of agriculture and any performers or entertainers may be kept confidential. However, sixty days after the expiration of such contract, the terms of such contract shall become a public record.

Source: SL 1993, ch 16, § 1; SL 2003, ch 16, § 10.



§ 1-21-18 Repealed.

1-21-18. Repealed by SL 2015, ch 204, § 1.






Chapter 22 - Arts

§ 1-22-1 Legislative findings and policy.

1-22-1. Legislative findings and policy. The South Dakota Legislature, being aware of the impact of culture on a stable economy, desires to stimulate, encourage, and give recognition and assistance to the arts which, in order to grow and flourish, depend upon freedom, imagination and individual initiative. While the development of the arts has long been considered a matter of local concern, there is a need to unify and coordinate these forces on a statewide basis. The arts, the creative spirit which motivates them and which they personify, are an essential part of this state's human resources. The best interest of the state and its people requires that artistic expression in all of its forms be disseminated for everyone to see, appreciate and enjoy in order for our cultural and economic progress to be sustained and given impetus.

Source: SL 1966, ch 183, § 1; SL 1985, ch 12, § 1.



§ 1-22-2 Arts council created--Composition and appointment of members.

1-22-2. Arts council created--Composition and appointment of members. There is created a South Dakota State Arts Council composed of eleven members appointed by the Governor. The members of the council shall be chosen to the extent practicable as representative of all the state's major art forms including instrumental and vocal music, dance, drama, folk art, creative writing, architecture and allied fields, painting, sculpture, photography, and the arts relating to the presentation, performance and exhibition of major art forms. The members shall be geographically representative of all sections of the state. The members are not subject to removal by the Governor except for cause.

Source: SL 1966, ch 183, § 2; SL 1973, ch 7, § 1; SL 1985, ch 12, § 2; SL 1996, ch 8, § 8.



§ 1-22-2.1 Terms of office of council members.

1-22-2.1. Terms of office of council members. The term of office of members of the State Arts Council is three years. The terms shall be staggered so that terms of four members expire on consecutive years and the terms of three members expire every three years. Any person appointed to fill the unexpired term of another appointee shall serve the balance of the unexpired term.

Source: SL 1966, ch 183, § 8 as added by SL 1968, ch 240; SL 1973, ch 7, § 1; SL 1985, ch 12, § 3; SL 1996, ch 8, § 9.



§ 1-22-2.2 Per diem and expenses of council members.

1-22-2.2. Per diem and expenses of council members. The per diem and expenses of members of the council shall be paid out of funds appropriated for the council on warrants drawn by the state auditor upon itemized vouchers approved by the chair of the state arts council.

Source: SL 1966, ch 183, § 7 as added by SL 1968, ch 240; SL 1985, ch 12, § 4; SL 2009, ch 1, § 111.



§ 1-22-2.3 Arts council to continue in Department of Tourism.

1-22-2.3. Arts council to continue in Department of Tourism. The arts council shall continue, with all its functions, in the Department of Tourism. The secretary of the Department of Tourism shall perform the functions formerly exercised by the former secretary of the Department of Tourism and State Development, relating to the arts council.

Source: SL 1973, ch 2, § 257; SL 1985, ch 12, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 81; SL 2011, ch 1 (Ex. Ord. 11-1), § 92, eff. Apr. 12, 2011.



§ 1-22-3 Officers of arts council.

1-22-3. Officers of arts council. The arts council shall choose from its membership a chair, vice-chair, secretary, and treasurer.

Source: SL 1966, ch 183, § 3; SL 2009, ch 1, § 112.



§ 1-22-4 Meetings of arts council.

1-22-4. Meetings of arts council. The arts council shall meet at the call of the chair and as often as necessary to perform its duties. A majority of the members constitutes a quorum and may act on any matter falling within the scope of the council's activities. The council shall keep complete minutes of its meetings.

Source: SL 1966, ch 183, § 4; SL 1982, ch 15, § 2; SL 2009, ch 1, § 113.



§ 1-22-5 Powers and duties of council.

1-22-5. Powers and duties of council. The powers and duties of the council are:

(1) To promote, stimulate, encourage, recognize, and assist the arts in every way possible;

(2) To conduct research and provide a plan for the development of the arts in the State of South Dakota;

(3) To coordinate activities of the federal, state, and local governments and the state's institutions in relation to the arts;

(4) To approve projects for federal and state aid for the arts;

(5) To comply with the requirements of federal law relating to federal aid; and

(6) To accept, receive, and administer gifts, bequests, grants, and endowments from any sources whatsoever to further the purposes, objectives, and provisions of this chapter.
Source: SL 1966, ch 183, § 5; SL 1985, ch 12, § 6; SL 2009, ch 1, § 114.



§ 1-22-5.1 Executive director of council--Supplies and equipment.

1-22-5.1. Executive director of council--Supplies and equipment. The secretary of the Department of Tourism shall, subject to the approval of the Governor, appoint an executive director of the arts council, to serve at the pleasure of the secretary. The council shall provide such supplies and equipment as may be necessary.

Source: SL 1966, ch 183, § 9 as added by SL 1968, ch 240; SL 1979, ch 353, § 12; SL 1985, ch 12, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 81; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-22-6 Freedom of expression preserved.

1-22-6. Freedom of expression preserved. This chapter may not be construed to provide control by the council over the content or expression of any of the art forms.

Source: SL 1966, ch 183, § 6; SL 1985, ch 12, § 8.



§ 1-22-7 Poet laureate of state--Qualifications and appointment.

1-22-7. Poet laureate of state--Qualifications and appointment. There is created the office of poet laureate of South Dakota. The Governor shall appoint the poet laureate to serve at the pleasure of the Governor. No person is eligible for the appointment unless the person is a resident of this state. No person may be appointed unless such person has been recommended to the Governor by the South Dakota State Poetry Society and has written and published poems of recognized merit prior to the appointment.

The term of the poet laureate is four years and begins July first in years following a gubernatorial election. No poet laureate may serve for more than one term consecutively, however, this restriction does not apply to a partial term to which the poet laureate may have been appointed.

Poet laureates

shall for life have the status

of emeritus.
Source: SL 1959, ch 307; SDC Supp 1960, § 55.0115; SL 2009, ch 1, § 115; SL 2015, ch 10, § 1.



§ 1-22-8 Promulgation of rules.

1-22-8. Promulgation of rules. The South Dakota Arts Council shall promulgate rules, pursuant to chapter 1-26, for the administration of the arts program supported by federal or state funds. The rules shall include eligibility requirements, application and appeal procedures, conditions for acceptance, and the expenditure of, and accountability for, grant awards.

Source: SL 1985, ch 12, § 9; SL 2009, ch 1, § 116.



§ 1-22-9 Definitions.

1-22-9. Definitions. Terms used in §§ 1-22-9 to 1-22-17, inclusive, mean:

(1) "Acquisition," includes acquisition by purchase, lease, or commission;

(2) "Architect," any person or firm retained to design or prepare plans or specifications for any part of the public construction project, including landscape, interior, electrical, plumbing, heating, utility, engineering, or fixture design;

(3) "Art," "artwork," or "works of art," include frescoes, mosaics, sculpture, drawing, painting, photography, calligraphy, graphic art, stained glass, wall hangings, tapestries, fountains, ornamental gateways, monuments, displays, architectural embellishments, crafts, architectural landscaping, or any work of mixed media by an artist, artisan, or craftsperson;

(4) "Artist," includes any practitioner generally recognized by his or her peers or by critics as a professional who produces works of art. This term does not include the architect of the building under construction or any member of the architect's firm;

(5) "Construction, remodeling, or renovation cost," any cost expended for the actual construction, remodeling, or renovation of a state building, exclusive of the costs of land acquisition;

(6) "Council," Office of the Arts/South Dakota Arts Council;

(7) "State agency," or "state department," the agency of state government to which funds have been appropriated or allocated by the Legislature for the construction, remodeling, or renovation of any state building;

(8) "State building," includes any permanent structure together with any grounds and appurtenant structures which are intended to act as offices, laboratories, workshops, courtrooms, hearing or meeting rooms, storage rooms, or other space for carrying on the functions of a state agency; or auditoriums, meetings rooms, classrooms or other educational facilities, or eating, sleeping, medical, dental, library, or museum space for use by the general public. This term does not include public highways, bridges, sewers, fish ponds, fish hatcheries, service facilities at state parks and highway rest areas, correctional facilities, or separate buildings, not part of a larger construction project, which are intended as storage, warehouse, or maintenance and repair facilities;

(9) "User," the state agency having principal administrative responsibility for the actual utilization of a state building.
Source: SL 1989, ch 14, § 1; SL 1990, ch 16, § 1; SL 2009, ch 1, § 117.



§ 1-22-10 Authorization of art work in certain state buildings--Applicability.

1-22-10. Authorization of art work in certain state buildings--Applicability. Any state building constructed, remodeled or renovated after December 31, 1989, shall include works of art for public display.

Sections 1-22-9 to 1-22-17, inclusive, do not apply to projects less than one hundred thousand dollars or to projects where the primary purpose is to remove asbestos, PCBs or other hazardous materials.

Source: SL 1989, ch 14, § 2; SL 2005, ch 15, § 1.



§ 1-22-11 Art for state buildings fund--Use and derivation of funds.

1-22-11. Art for state buildings fund--Use and derivation of funds. A special revolving fund is established within the state treasury to be known as the art for state buildings fund. The fund shall be budgeted and expended in accordance with Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of tourism and shall be used for acquisition of art as provided in §§ 1-22-9 to 1-22-17, inclusive, and for expenses incurred in the administration of §§ 1-22-9 to 1-22-17, inclusive. The fund may derive income from:

(1) Repealed by SL 2005, ch 15, § 2

(2) Grants;

(3) Gifts; or

(4) Other appropriations made by the Legislature.
Source: SL 1989, ch 14, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 81; SL 2005, ch 15, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 68, eff. Apr. 12, 2011.



§ 1-22-12 Administration by council--Annual report.

1-22-12. Administration by council--Annual report. The council shall administer §§ 1-22-9 to 1-22-17, inclusive. The council shall make an annual report to the Legislature of all activity under §§ 1-22-9 to 1-22-17, inclusive.

Source: SL 1989, ch 14, § 4; SL 2009, ch 1, § 118.



§ 1-22-13 Inventory--Examination of artwork--Restoration, repair, and replacement of artwork.

1-22-13. Inventory--Examination of artwork--Restoration, repair, and replacement of artwork. The council shall keep an inventory of the works of art acquired pursuant to §§ 1-22-9 to 1-22-17, inclusive. It shall also periodically review and examine such artwork, reporting to the Legislature when restoring, repairing, or replacing any work of art is necessary.

Source: SL 1989, ch 14, § 5.



§ 1-22-14 Selection of artists--Advice of panel--Restrictions on panel.

1-22-14. Selection of artists--Advice of panel--Restrictions on panel. Artists to create works of art and works of art to be acquired pursuant to §§ 1-22-9 to 1-22-17, inclusive, shall be selected by the council, with the advice of a panel specifically chosen for each project, pursuant to procedures, promulgated pursuant to chapter 1-26, established by the council. South Dakota artists shall receive preferential consideration in the selection process. Each panel shall contain a representative of the community. No panel member may be paid except for reimbursement for necessary costs and travel expenses. No panel member or any member of any panel member's family may be considered in the selection of an artist. All meetings and deliberations by the panel shall be open and public. The panel shall cooperate with other local and national art agencies.

Source: SL 1989, ch 14, § 6.



§ 1-22-15 Exemption from bidding requirements.

1-22-15. Exemption from bidding requirements. The acquisition of art under §§ 1-22-9 to 1-22-17, inclusive, is exempt from all state bidding requirements.

Source: SL 1989, ch 14, § 7.



§ 1-22-16 Rights to ownership of acquired artwork.

1-22-16. Rights to ownership of acquired artwork. The state shall receive the rights to sole ownership and public display of all art acquired under §§ 1-22-9 to 1-22-17, inclusive, subject to the following rights retained by the artist:

(1) The right to claim authorship of the work of art;

(2) The right to have the artist's name associated with the work;

(3) The right to prevent degradation, mutilation, or aesthetic ruining of the work;

(4) The right to reproduce such work of art, including all rights to which the work of art may be subject under copyright laws, including derivative and publishing rights but excluding rights to public display. Such rights may be limited by written consent;

(5) If provided by written consent, the right to receive a specified percentage of the proceeds if the work of art is subsequently sold by the state to a third party other than as part of a sale of the building in which the work of art is located;

(6) If provided by written consent, the artist's rights may extend to the artist's heirs, assignees, or personal representative until the end of the twentieth year following the death of such artist.
Source: SL 1989, ch 14, § 8; SL 2009, ch 1, § 119.



§ 1-22-17 Alternatives not precluded.

1-22-17. Alternatives not precluded. Nothing in §§ 1-22-9 to 1-22-17, inclusive, may be construed as precluding the placement or purchase of other works of art. Nor may anything in §§ 1-22-9 to 1-22-17, inclusive be construed as precluding the use of ornamental detailing, or other architectural, functional, or structural garnishing in constructing public buildings or facilities.

Source: SL 1989, ch 14, § 9.






Chapter 23 - Intergovernmental Cooperation [Transferred]

CHAPTER 1-23

INTERGOVERNMENTAL COOPERATION [TRANSFERRED]

[Transferred to Chapters 1-15 and 2-9]



Chapter 24 - Joint Exercise of Governmental Powers

§ 1-24-1 Definition of terms.

1-24-1. Definition of terms. Terms used in this chapter mean:

(1) "Participating public agency," any public agency which has elected to participate in a pool arrangement;

(2) "Public agency," any county, municipality, township, school district, consumers power district or drainage district of the State of South Dakota; any agency of South Dakota state government or of the United States; any political subdivision of this state; any political subdivision of another adjacent state; and any Indian tribe;

(3) "State," a state of the United States and the District of Columbia;

(4) "State agency," each association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty; provided that the term shall not include the legislative or judicial branch of the government of the state or units of local government, including but not limited to counties, townships, municipalities, chartered governmental units, or school or other special districts, or Indian tribes.
Source: SL 1966, ch 187, § 1; SL 1970, ch 9; SL 1974, ch 13; SL 1974, ch 14, § 1; SL 1975, ch 14, § 1; SL 1976, ch 12; SL 1991, ch 11, § 1.



§ 1-24-2 Joint exercise of powers authorized--Exceptions.

1-24-2. Joint exercise of powers authorized--Exceptions. Any power or powers, privileges, or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state and jointly with any public agency of any other state or of the United States to the extent that the laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of South Dakota state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges, and authority conferred by §§ 1-24-2 to 1-24-9, inclusive, upon a public agency. The provisions of this section do not apply to the power to tax or police powers, unless jointly held or otherwise authorized by law.

Source: SL 1966, ch 187, § 2; SL 1986, ch 19; SL 1990, ch 17.



§ 1-24-3 Agreements for cooperative action authorized--Approval by governing bodies.

1-24-3. Agreements for cooperative action authorized--Approval by governing bodies. Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the provisions of §§ 1-24-2 to 1-24-9, inclusive. Appropriate action by ordinance, resolution, or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

Source: SL 1966, ch 187, § 3.



§ 1-24-4 Contents of agreement.

1-24-4. Contents of agreement. Any such agreement shall specify the following:

(1) Its duration;

(2) The precise organization, composition, and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto, provided such entity may be legally created;

(3) Its purpose or purposes;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor;

(5) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(6) Any other necessary and proper matters.
Source: SL 1966, ch 187, § 4.



§ 1-24-5 Provisions for control agency and property.

1-24-5. Provisions for control agency and property. In the event that the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement shall, in addition to the items enumerated in § 1-24-4, contain the following:

(1) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board public agencies party to the agreement shall be represented; and

(2) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.
Source: SL 1966, ch 187, § 5.



§ 1-24-6 Agreements to be approved by state agency.

1-24-6. Agreements to be approved by state agency. In the event that an agreement made pursuant to §§ 1-24-2 to 1-24-9, inclusive, shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction.

Source: SL 1966, ch 187, § 7; SL 1973, ch 8.



§ 1-24-6.1 Agreements filed with attorney general and Legislative Research Council--Time.

1-24-6.1. Agreements filed with attorney general and Legislative Research Council--Time. A copy of any agreement entered into pursuant to this chapter to which any state agency is a party shall be filed with the attorney general and the Legislative Research Council not more than fourteen days after being executed.

Source: SL 1975, ch 14, § 2; SL 1976, ch 13; SL 1980, ch 15, § 4; SL 1980, ch 16.



§ 1-24-7 Appropriation of funds and services to carry out agreement.

1-24-7. Appropriation of funds and services to carry out agreement. Any public agency entering into an agreement pursuant to §§ 1-24-2 to 1-24-9, inclusive, may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.

Source: SL 1966, ch 187, § 8.



§ 1-24-8 Contracts for service by public agencies.

1-24-8. Contracts for service by public agencies. Any one or more public agencies may contract with any one or more other public agencies to perform any governmental service, activity, or undertaking which any public agency entering into the contract is authorized by law to perform; provided, however, that such contract shall be authorized by the governing body of each party to the contract. Such contract shall set forth fully the purposes, powers, rights, objectives, and responsibilities of the contracting parties.

Source: SL 1966, ch 187, § 9; SL 1974, ch 14, § 2.



§ 1-24-9 Agencies not relieved from obligations by agreement.

1-24-9. Agencies not relieved from obligations by agreement. No agreement made pursuant to §§ 1-24-2 to 1-24-8, inclusive, shall relieve any public agency of any obligation or responsibility imposed upon it by law except that to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made hereunder, which performance may be offered in satisfaction of the obligation or responsibility.

Source: SL 1966, ch 187, § 6.



§ 1-24-10 Severability of provisions.

1-24-10. Severability of provisions. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1966, ch 187, § 10.



§ 1-24-11 Pool arrangement defined.

1-24-11. Pool arrangement defined. For the purposes of §§ 1-24-11 to 1-24-17, inclusive, a pool arrangement is any joint power agreement, pool, consortium, or other arrangement or collection of public agencies, whether or not formed under or pursuant to chapter 1-24 and whether or not a separate legal entity, by which one or more public agencies have provided for the payment of claims, liabilities, or other expenses or otherwise provided for or obtained coverage for property, personal injury, and workers compensation claims or group life, health, or accident coverage.

Source: SL 1991, ch 11, § 2.



§ 1-24-12 Authorization for and establishment of enforceability and validity of pool arrangements--Government immunity.

1-24-12. Authorization for and establishment of enforceability and validity of pool arrangements--Government immunity. The provisions of this chapter are applicable to and authorize and establish the enforceability and validity of pool arrangements entered into by participating public agencies to provide for payment of valid claims against participating public agencies and their officers and employees for liability they may incur which is not avoidable under the tenth or eleventh amendments of the United States Constitution, including liability coverage for property, personal injury and workers compensation claims and group life, health and accident coverage. Nothing in §§ 1-24-11 to 1-24-17, inclusive, constitutes an abrogation, change, waiver or modification of the doctrine of governmental or sovereign immunity created by any statute, judicial opinion, ordinance, resolution or tort claims act nor may §§ 1-24-11 to 1-24-17, inclusive, create any cause of action in federal court or under federal law. A pool arrangement authorized by §§ 1-24-11 to 1-24-17, inclusive, may provide coverages, services or benefits only for or on behalf of the participating public agencies in any given pool arrangement.

Source: SL 1991, ch 11, § 3.



§ 1-24-13 Resolution or ordinance authorizing payment of premiums pursuant to pool arrangement--Payment.

1-24-13. Resolution or ordinance authorizing payment of premiums pursuant to pool arrangement--Payment. If a public agency participates in a pool arrangement which is funded by the health and educational facilities authority pursuant to § 1-24-14, then the obligation to pay premiums and other amounts pursuant to such pool arrangement shall be sufficiently authorized and evidenced by a duly authorized resolution or ordinance approved and filed as provided by §§ 1-24-6 and 1-24-6.1 and no further proceedings, notice or approval may be required to evidence such obligations. On and after the date of such approval and filing, the obligation of any participating public agency to pay premiums or other obligations described in such resolution, ordinance or other instrument relating to the pool arrangement shall be deemed a noncancelable current expense for services rendered to and benefits received by such participating public agency in the year such premium or other obligations shall become payable notwithstanding the year in which such resolution, ordinance or other instrument relating to the pool arrangement was adopted or executed, and whether or not such obligations are supported by an irrepealable tax levy and whether or not such participating public agency has exercised any contractual right to cancel participation in the pool arrangement for any future fiscal year or portion thereof.

Source: SL 1991, ch 11, § 4.



§ 1-24-14 Funding arrangements with health and educational facilities authority.

1-24-14. Funding arrangements with health and educational facilities authority. Any public agency may enter into one or more pool arrangements with other public agencies and may enter into funding arrangements with the health and educational facilities authority and other public agencies, including agreements pursuant to which a public agency agrees to pay premiums and other charges for coverage or other benefits provided by such pool arrangement.

Source: SL 1991, ch 11, § 5.



§ 1-24-15 Agreements for investment of public moneys.

1-24-15. Agreements for investment of public moneys. Any public body or participating public agency may enter into agreements or other arrangements for the investment of public moneys or other funds with the authority under the provisions of § 1-16A-19 so long as the agreement or other arrangement relates to a loan, lease or other financing which is authorized to be undertaken by the authority under chapter 1-16A.

Source: SL 1991, ch 11, § 6.



§ 1-24-16 Election when agreement pledges full faith and credit of public agency.

1-24-16. Election when agreement pledges full faith and credit of public agency. The election provisions of chapter 6-8B apply if a public agency issues any obligation or enters into any agreement in connection with a pool arrangement which includes an express pledge of the full faith and credit of the public agency and, in support thereof, a specific irrepealable covenant of the public agency to levy taxes in a future fiscal year in an amount necessary to pay premiums or other obligations in connection with such pool arrangement. If any such obligation or agreement does not include an express pledge of the full faith and credit of the public agency and a specific irrepealable covenant to levy taxes in a future fiscal year in an amount necessary to pay premiums or other such obligations in connection with such pool arrangement, then no election may be required to issue such obligations or enter into such agreements.

Source: SL 1991, ch 11, § 10.



§ 1-24-17 Pool arrangement, agreement, or financing not to be considered insurance or insurance company.

1-24-17. Pool arrangement, agreement, or financing not to be considered insurance or insurance company. No pool arrangement and no agreement or financing in connection therewith may be considered insurance nor may any such pool arrangement, agreement, or financing be considered to be an insurance company under the laws of South Dakota nor may any such pool arrangement, agreement, or financing be under the jurisdiction of the commissioner of insurance.

Source: SL 1991, ch 11, § 13.



§ 1-24-17.1 Annual audit of pooling arrangement financial statements--Filing with Department of Legislative Audit--Availability to public.

1-24-17.1. Annual audit of pooling arrangement financial statements--Filing with Department of Legislative Audit--Availability to public. Each pool arrangement, as defined in § 1-24-11, shall have an annual audit of its financial statements conducted in accordance with generally accepted government auditing standards. A copy of the audited financial statements shall be filed with the Department of Legislative Audit within twelve months of the close of the previous fiscal year for the pool arrangement. The department shall make audited financial statements filed pursuant to this section available to the public on the department's website. The auditor-general may examine all financial records, related to funds provided by the state or its political subdivisions, of any pool arrangement if deemed necessary and in the public interest by the auditor-general.

Source: SL 2016, ch 7, § 1.



§ 1-24-18 Repealed.

1-24-18. Repealed by SL 1995, ch 87, § 1.



§ 1-24-19 Political subdivisions authorized to form separate administrative or legal entity.

1-24-19. Political subdivisions authorized to form separate administrative or legal entity. Notwithstanding the provisions of Titles 7, 9, and 13, two or more political subdivisions, or any combination thereof, may form an agreement pursuant to this chapter to establish an administrative or separate legal entity upon a motion approved by a majority vote of all participating governing bodies. Such agreement may be entered into for economic development purposes or to provide greater efficiency or improved services among the governing bodies entering into the agreement. The governing body of the joint entity shall be composed of the elected officials from the participating governing bodies. The agreement shall set forth the portion of support provided by each governing body. The joint entity may not levy property taxes, but may operate enterprise functions, set fees for services, employ staff, and own real or personal property. The joint entity may borrow funds to finance the purchase of real or personal property or to construct facilities. Any financing by bonds or other method shall require approval by more than sixty percent of the members of each participating governing board. The joint entity may enter into multiyear contracts. The joint entity shall follow all statutory requirements for public notice of meetings, publication of minutes, open meetings, the letting of public contracts, conflict of interest, disposal of surplus property, and audits.

Source: SL 1995, ch 7, § 1.



§ 1-24-20 Reciprocal interstate agreements for purpose of law enforcement.

1-24-20. Reciprocal interstate agreements for purpose of law enforcement. Any two or more public agencies with law enforcement powers may enter into reciprocal interstate agreements to allow their respective certified law enforcement officers to cross state lines to provide assistance to the requesting agency.

Source: SL 1997, ch 9, § 1.



§ 1-24-21 Liability of law enforcement officers acting in reciprocal capacity.

1-24-21. Liability of law enforcement officers acting in reciprocal capacity. Any certified law enforcement officer acting under a reciprocal interstate law enforcement agreement shall be treated as a law enforcement officer of the requesting agency for liability purposes while in its jurisdiction and shall have the same authority as any other certified law enforcement officer of the requesting agency. A certified law enforcement officer is any employee of the public agency who is certified as a law enforcement officer under its state laws and is responsible for the prevention and detection of crime and the enforcement of criminal or traffic laws in their respective jurisdictions.

Source: SL 1997, ch 9, § 2.



§ 1-24-22 Agreements of parties to an interstate law enforcement agreement.

1-24-22. Agreements of parties to an interstate law enforcement agreement. In addition to the other requirements in chapter 1-24, the parties to an interstate law enforcement agreement shall agree to the following:

(1) That all law enforcement officers subject to the agreement shall be trained and certified as law enforcement officers in accordance with the laws of the state where such officers are employed, and if so trained and certified shall have the authority to act as a law enforcement officer within the jurisdiction of the requesting agency while responding to the request; and

(2) Any law enforcement officer responding to a request shall be treated as a law enforcement officer of the requesting agency for liability purposes while in its jurisdiction, and the requesting agency shall obtain and maintain liability coverage for those certified law enforcement officers responding to requests.
Source: SL 1997, ch 9, § 3.



§ 1-24-23 Approval of Governor required for reciprocal agreements.

1-24-23. Approval of Governor required for reciprocal agreements. All reciprocal interstate law enforcement agreements must be approved by the Governor.

Source: SL 1997, ch 9, § 4.



§ 1-24-24 Agreement with Indian tribe regarding high school equivalency test administered on Indian reservation.

1-24-24. Agreement with Indian tribe regarding high school equivalency test administered on Indian reservation. The Governor of the State of South Dakota is hereby authorized to enter into an agreement under the provisions of this chapter with any federally recognized Indian tribe. The purpose of any agreement entered into pursuant to this section is to allow the Indian tribes to select the high school equivalency test that is administered at testing sites located within the exterior boundaries of Indian reservations within the state.

Source: SL 2016, ch 8, § 1.



§ 1-24-25 Term of agreement regarding high school equivalency test--Renewal.

1-24-25. Term of agreement regarding high school equivalency test--Renewal. Any agreement reached pursuant to § 1-24-24 shall be for a term not to exceed five years. An agreement, however, is renewable upon expiration by the mutual consent of the parties.

Source: SL 2016, ch 8, § 2.






Chapter 24A - Private Consultants to State Agencies

§ 1-24A-1 Consulting contracts filed with state auditor--Time.

1-24A-1. Consulting contracts filed with state auditor--Time. A copy of all consulting contracts entered into by a state agency with a nongovernmental party shall be filed by the agency with the state auditor within five days after such contract is entered into and finally approved by the contracting parties.

Source: SL 1980, ch 15, § 1.



§ 1-24A-2 State agency defined.

1-24A-2. State agency defined. The term "state agency," as used in § 1-24A-1, means any association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty.

Source: SL 1980, ch 15, § 2.



§ 1-24A-3 Consulting contract defined.

1-24A-3. Consulting contract defined. The term "consulting contract," as used in § 1-24A-1, means a written contract or written agreement for consulting services to the state paid out of contractual services accounts as defined by the state accounting manual, in effect as of January 1, 1980.

Source: SL 1980, ch 15, § 3.






Chapter 25 - Meetings of Public Agencies

§ 1-25-1 Official meetings open to the public--Exceptions--Teleconferences--Violation as misdemeanor.

1-25-1. Official meetings open to the public--Exceptions--Teleconferences--Violation as misdemeanor. The official meetings of the state, its political subdivisions, and any public body of the state or its political subdivisions are open to the public unless a specific law is cited by the state, the political subdivision, or the public body to close the official meeting to the public. For the purposes of this section, a political subdivision or a public body of a political subdivision means any association, authority, board, commission, committee, council, task force, school district, county, city, town, township, or other agency of the state, which is created or appointed by statute, ordinance, or resolution and is vested with the authority to exercise any sovereign power derived from state law. For the purposes of this section, an official meeting is any meeting of a quorum of a public body at which official business of that public body is discussed or decided, or public policy is formulated, whether in person or by means of teleconference.

It is not an official meeting of one political subdivision or public body if its members provide information or attend the official meeting of another political subdivision or public body for which the notice requirements of § 1-25-1.1 have been met.

Any official meeting may be conducted by teleconference as defined in § 1-25-1.2. A teleconference may be used to conduct a hearing or take final disposition regarding an administrative rule pursuant to § 1-26-4. A member is deemed present if the member answers present to the roll call conducted by teleconference for the purpose of determining a quorum. Each vote at an official meeting held by teleconference shall be taken by roll call.

If the state, a political subdivision, or a public body conducts an official meeting by teleconference, the state, the political subdivision, or public body shall provide one or more places at which the public may listen to and participate in the teleconference meeting. For any official meeting held by teleconference, which has less than a quorum of the members of the public body participating in the meeting who are present at the location open to the public, arrangements shall be provided for the public to listen to the meeting via telephone or internet. The requirement to provide one or more places for the public to listen to the teleconference does not apply to an executive or closed meeting.

If a quorum of township supervisors, road district trustees, or trustees for a municipality of the third class meet solely for purposes of implementing previously publicly-adopted policy, carrying out ministerial functions of that township, district, or municipality, or undertaking a factual investigation of conditions related to public safety, the meeting is not subject to the provisions of this chapter.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1965, ch 269; SL 1980, ch 24, § 9; SL 1989, ch 15, § 1A; SL 1990, ch 18, § 1; SL 1990, ch 30, § 1; SL 1993, ch 17; SL 2005, ch 16, § 1; SL 2008, ch 13, § 1; SL 2010, ch 9, § 2; SL 2012, ch 5, § 1; SL 2013, ch 8, § 1; SL 2016, ch 9, § 1.



§ 1-25-1.1 Notice of meetings of public bodies other than the state and its boards, commissions, and departments--Violation as misdemeanor.

1-25-1.1. Notice of meetings of public bodies other than the state and its boards, commissions, and departments--Violation as misdemeanor. All public bodies, except the state and each state board, commission, or department as provided in § 1-25-1.3, shall provide public notice, with proposed agenda, that is visible, readable, and accessible for at least an entire, continuous twenty-four hours immediately preceding any meeting, by posting a copy of the notice, visible to the public, at the principal office of the public body holding the meeting. The proposed agenda shall include the date, time, and location of the meeting. The notice shall also be posted on the public body's website upon dissemination of the notice, if such a website exists. For any special or rescheduled meeting, the information in the notice shall be delivered in person, by mail, by email, or by telephone, to members of the local news media who have requested notice. For any special or rescheduled meeting, each public body shall also comply with the public notice provisions of this section for a regular meeting to the extent that circumstances permit. A violation of this section is a Class 2 misdemeanor.

Source: SL 1987, ch 22, § 2; § 1-25-1.2; SL 1990, ch 19; SL 1990, ch 30, § 2; SL 2012, ch 6, § 1; SL 2013, ch 9, § 1; SL 2015, ch 11, § 1; SL 2016, ch 10, § 1.



§ 1-25-1.2 Teleconference defined .

1-25-1.2. Teleconference defined. For the purposes of this chapter, a teleconference is information exchanged by any audio, video, or electronic medium, including the internet.

Source: SL 1990, ch 18, § 2; SL 2016, ch 9, § 2.



§ 1-25-1.3 Notice of meetings of the state and its boards, commissions, and departments_Violation as misdemeanor.

1-25-1.3. Notice of meetings of the state and its boards, commissions, and departments--Violation as misdemeanor. The state and each state board, commission, or department shall provide public notice of a meeting by posting a copy of the proposed agenda at the principal office of the board, commission, or department holding the meeting. The proposed agenda shall include the date, time, and location of the meeting, be visible, readable, and accessible to the public. The agenda shall be posted at least seventy-two hours before the meeting is scheduled to start according to the agenda. The seventy-two hours does not include the day the agenda is posted nor Saturday, Sunday, or legal holidays. The notice shall also be posted on a state website, designated by the commissioner of the Bureau of Finance and Management. For any special or rescheduled meeting, the information in the notice shall be delivered in person, by mail, by email, or by telephone, to members of the local news media who have requested notice. For any special or rescheduled meeting, each state board, commission, or department shall also comply with the public notice provisions of this section for a regular meeting to the extent that circumstances permit. A violation of this section is a Class 2 misdemeanor.

Source: SL 2016, ch 10, § 2; SL 2017, ch 7, § 1; SL 2017, ch 8, § 1.



§ 1-25-1.4 Information to be posted on state website.

1-25-1.4. Information to be posted on state website. Any state board, commission, or department that is required to provide public notice of its meetings pursuant to § 1-25-1.3 shall make available on a state website designated by the commissioner of the Bureau of Finance and Management, if the information exists:

(1) Financial statements;

(2) Audit reports;

(3) A list of the members of the board or commission;

(4) A schedule of future meetings;

(5) Public meeting materials that are available before a public meeting;

(6) Meeting minutes; and

(7) Annual reports.
Source: SL 2017, ch 8, § 2.



§ 1-25-2 Executive or closed meetings--Purposes--Authorization--Violation as misdemeanor.

1-25-2. Executive or closed meetings--Purposes--Authorization--Violation as misdemeanor. Executive or closed meetings may be held for the sole purposes of:

(1) Discussing the qualifications, competence, performance, character or fitness of any public officer or employee or prospective public officer or employee. The term "employee" does not include any independent contractor;

(2) Discussing the expulsion, suspension, discipline, assignment of or the educational program of a student or the eligibility of a student to participate in interscholastic activities provided by the South Dakota High School Activities Association;

(3) Consulting with legal counsel or reviewing communications from legal counsel about proposed or pending litigation or contractual matters;

(4) Preparing for contract negotiations or negotiating with employees or employee representatives;

(5) Discussing marketing or pricing strategies by a board or commission of a business owned by the state or any of its political subdivisions, when public discussion may be harmful to the competitive position of the business.
However, any official action concerning such matters shall be made at an open official meeting. An executive or closed meeting shall be held only upon a majority vote of the members of such body present and voting, and discussion during the closed meeting is restricted to the purpose specified in the closure motion. Nothing in § 1-25-1 or this section may be construed to prevent an executive or closed meeting if the federal or state Constitution or the federal or state statutes require or permit it. A violation of this section is a Class 2 misdemeanor.

Source: SL 1965, ch 269; SL 1980, ch 24, § 10; SL 1987, ch 22, § 1; SL 2014, ch 90, § 2.



§ 1-25-3 Boards and commissions to keep minutes of proceedings--Availability to public--Violation as misdemeanor.

1-25-3. Boards and commissions to keep minutes of proceedings--Availability to public--Violation as misdemeanor. Any board or commission of the various departments of the State of South Dakota shall keep detailed minutes of the proceedings of all regular or special meetings. The minutes required in this section shall report how each individual member voted on any motion on which a roll call vote is taken. The minutes shall be available for inspection by the public at all times at the principal place of business of the board or commission. A violation of this section is a Class 2 misdemeanor.

Source: SL 1953, ch 307; SDC Supp 1960, § 55.2917; SL 1966, ch 165, § 16; SL 1980, ch 24, § 11; SL 1996, ch 9, § 1; SL 2015, ch 12, § 1.



§ 1-25-4 Repealed.

1-25-4. Repealed by SL 1996, ch 9, § 2.



§ 1-25-5 Repealed.

1-25-5. Repealed by SL 1980, ch 24, § 12.



§ 1-25-6 Duty of state's attorney on receipt of complaint alleging chapter violation.

1-25-6. Duty of state's attorney on receipt of complaint alleging chapter violation. If a complaint alleging a violation of this chapter is made pursuant to § 23A-2-1, the state's attorney shall take one of the following actions:

(1) Prosecute the case pursuant to Title 23A;

(2) Determine that there is no merit to prosecuting the case. Upon doing so, the state's attorney shall send a copy of the complaint and any investigation file to the attorney general. The attorney general shall use the information for statistical purposes and may publish abstracts of such information, including the name of the government body involved for purposes of public education; or

(3) Send the complaint and any investigation file to the South Dakota Open Meetings Commission for further action.
Source: SL 2004, ch 19, § 1.



§ 1-25-6.1 Duty of state's attorney on receipt of complaint alleging violation by board of county commissioners.

1-25-6.1. Duty of state's attorney on receipt of complaint alleging violation by board of county commissioners. If a complaint alleges a violation of this chapter by a board of county commissioners, the state's attorney shall take one of the following actions:

(1) Prosecute the case pursuant to Title 23A;

(2) Determine that there is no merit to prosecuting the case. The attorney general shall use the information for statistical purposes and may publish abstracts of the information as provided by § 1-25-6;

(3) Send the complaint and any investigation file to the South Dakota Open Meetings Commission for further action; or

(4) Refer the complaint to another state's attorney or to the attorney general for action pursuant to § 1-25-6.
Source: SL 2010, ch 6, § 1.



§ 1-25-7 Consideration by commission of complaint or written submissions alleging chapter violation--Findings--Public censure.

1-25-7. Consideration by commission of complaint or written submissions alleging chapter violation--Findings--Public censure. Upon receiving a referral from a state's attorney or the attorney general, the South Dakota Open Meetings Commission shall examine the complaint and investigatory file submitted by the state's attorney or the attorney general and shall also consider signed written submissions by the persons or entities that are directly involved. Based on the investigatory file submitted by the state's attorney or the attorney general and any written responses, the commission shall issue a written determination on whether the conduct violates this chapter, including a statement of the reasons therefor and findings of fact on each issue and conclusions of law necessary for the proposed decision. The final decision shall be made by a majority of the commission members, with each member's vote set forth in the written decision. The final decision shall be filed with the attorney general and shall be provided to the public entity and or public officer involved, the state's attorney, and any person that has made a written request for such determinations. If the commission finds a violation of this chapter, the commission shall issue a public reprimand to the offending official or governmental entity. However, no violation found by the commission may be subsequently prosecuted by the state's attorney or the attorney general. All findings and public censures of the commission shall be public records pursuant to § 1-27-1. Sections 1-25-6 to 1-25-9, inclusive, are not subject to the provisions of chapter 1-26.

Source: SL 2004, ch 19, § 2; SL 2010, ch 6, § 2.



§ 1-25-8 Open Meeting Commission--Appointment of members--Chair.

1-25-8. Open Meeting Commission--Appointment of members--Chair. The South Dakota Open Meeting Commission shall be comprised of five state's attorneys appointed by the attorney general. Each commissioner shall serve at the pleasure of the attorney general. A chair of the commission shall be chosen annually from the membership of the commission by a majority of its members.

Source: SL 2004, ch 19, § 3.



§ 1-25-9 Limitations on participation by commission members.

1-25-9. Limitations on participation by commission members. No member of the commission may participate as part of the commission or vote on any action regarding a violation of this chapter if that member reported or was involved in the initial investigation, is an attorney for anyone who reported or was involved in the initial investigation, or represents or serves as a member of the governmental entity about whom the referral is made. The provisions of this section do not preclude a commission member from otherwise serving on the commission for other matters referred to the commission.

Source: SL 2004, ch 19, § 4.



§ 1-25-10 State Investment Council may discuss certain matters in executive session.

1-25-10. State Investment Council may discuss certain matters in executive session. The State Investment Council, in executive session, may discuss and consider any document or information exempt from public disclosure requirements under the provisions of subdivision 1-27-1.6(5).

Source: SL 2010, ch 7, § 1.



§ 1-25-11 Recording of open public meeting to be permitted.

1-25-11. Recording of open public meeting to be permitted. No state, political subdivision, or public body may prevent a person from recording, through audio or video technology, a public meeting that is open to the public as long as the recording is reasonable, obvious, and not disruptive.

Source: SL 2016, ch 11, § 1.






Chapter 25A - Broadcast Announcements by Public Agencies

§ 1-25A-1 Purchase of advertising time permitted for public announcements.

1-25A-1. Purchase of advertising time permitted for public announcements. Any office, agency, board, or commission of this state or any of its counties, townships or municipalities is hereby authorized to purchase radio and television advertising time to broadcast any announcement found to be in the public interest.

Source: SL 1973, ch 17.



§ 1-25A-2 Broadcast not equivalent of legal notice.

1-25A-2. Broadcast not equivalent of legal notice. Nothing in § 1-25A-1 shall authorize the purchase of radio and television advertising time to broadcast any legal notice which is required to be given by law, nor shall it be construed to give radio and television legal publication status.

Source: SL 1973, ch 17.






Chapter 26 - Administrative Procedure and Rules

§ 1-26-1 Definition of terms.

1-26-1. Definition of terms. Terms used in this chapter mean:

(1) "Agency," each association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty. The term includes a home-rule municipality that has adopted its own administrative appeals process, whose final decisions, rulings, or actions rendered by that process are subject to judicial review pursuant to this chapter. The term does not include the Legislature, the Unified Judicial System, any unit of local government, or any agency under the jurisdiction of such exempt departments and units unless the department, unit, or agency is specifically made subject to this chapter by statute;

(2) "Contested case," a proceeding, including rate-making and licensing, in which the legal rights, duties, or privileges of a party are required by law to be determined by an agency after an opportunity for hearing but the term does not include the proceedings relating to rule making other than rate-making, proceedings related to inmate disciplinary matters as defined in § 1-15-20, or student academic proceedings under the jurisdiction of the Board of Regents;

(3) "Emergency rule," a temporary rule that is adopted without a hearing or which becomes effective less than twenty days after filing with the secretary of state, or both;

(4) "License," the whole or part of any agency permit, certificate, approval, registration, charter, or similar form of permission required by law;

(5) "Licensing," the agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, or amendment of a license;

(6) "Party," each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party;

(7) "Person," all political subdivisions and agencies of the state;

(8) "Rule," each agency statement of general applicability that implements, interprets, or prescribes law, policy, procedure, or practice requirements of any agency. The term includes the amendment or repeal of a prior rule, but does not include:

(a) Statements concerning only the internal management of an agency and not affecting private rights or procedure available to the public;

(b) Declaratory rules issued pursuant to § 1-26-15;

(c) Official opinions issued by the attorney general pursuant to § 1-11-1;

(d) Executive orders issued by the Governor;

(e) Student matters under the jurisdiction of the Board of Regents;

(f) Actions of the railroad board pursuant to § 1-44-28;

(g) Inmate disciplinary matters as defined in § 1-15-20;

(h) Internal control procedures adopted by the Gaming Commission pursuant to § 42-7B-25.1;

(i) Policies governing specific state fair premiums, awards, entry, and exhibit requirements adopted by the State Fair Commission pursuant to § 1-21-10;

(j) Lending procedures and programs of the South Dakota Housing Development Authority; and

(8A) "Small business," a business entity that employs twenty- five or fewer full-time employees.

(9) "Substantial evidence," such relevant and competent evidence as a reasonable mind might accept as being sufficiently adequate to support a conclusion.
Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 1; SL 1968, ch 210; SL 1972, ch 8, § 3; SL 1973, ch 264, § 1; SL 1974, ch 16, §§ 1, 2; SL 1975, ch 16, §§ 7, 8; SL 1976, ch 14, §§ 1, 2; SL 1977, ch 13, § 1; SL 1977, ch 14; SL 1980, ch 17; SL 1982, ch 20, § 2; SL 1983, ch 199, § 1; SL 1989, ch 20, § 42; SL 1990, ch 343, § 9A; SL 1992, ch 8, § 3; SL 1995, ch 3, § 2; SL 1996, ch 10, § 1; SL 1996, ch 130, § 15A; SL 1999, ch 6, § 1; SL 2004, ch 20, § 1; SL 2012, ch 7, § 1; SL 2014, ch 73, § 1.



§ 1-26-1.1 Interim Rules Review Committee created--Composition--Appointments--Terms of office--Vacancies.

1-26-1.1. Interim Rules Review Committee created--Composition--Appointments--Terms of office--Vacancies. There is hereby created a legislative committee of six members, no more than four of whom shall be of the same political party, which shall be designated the Interim Rules Review Committee. The committee shall be composed of three members of the Senate to be appointed by the president pro tempore of the Senate and three members of the House of Representatives to be appointed by the speaker of the House of Representatives and no more than two senators and two representatives shall be of the same political party. Members shall be appointed prior to the adjournment of each regular session in odd-numbered years and shall serve for two-year terms ending at noon on the second Tuesday in January in each odd-numbered year; however, members shall serve until their successors are appointed. Vacancies on the committee shall be filled by the original appointing authority for the remainder of the term. A vacancy shall exist whenever a committee member ceases to be a member of the Legislature.

Source: SL 1972, ch 8, § 1; SL 1975, ch 16, § 9; SL 1983, ch 13, § 1; SL 2005, ch 17, § 1.



§ 1-26-1.2 Chair of rules review committee--Schedule of meetings--Compensation of members--Secretary.

1-26-1.2. Chair of rules review committee--Schedule of meetings--Compensation of members--Secretary. The interim rules review committee shall choose a chair from its members and prescribe its rules of procedure. Meetings of the committee shall be at the call of the chair or a majority of the committee.

On or before the first Monday following the last day of the legislative session, the committee and the agencies shall determine a schedule of dates for meetings to be held during the following twelve months. However, the committee is not required to hold a meeting if no proposed rules have been filed pursuant to subdivision 1-26-6(4) prior to the meeting.

The committee shall review all proposed agency rules and make recommendations to the agencies regarding rules and legislation authorizing rules and to the Legislature regarding administrative law. All meetings, regular or special, shall be open to the public and any interested person may be heard and present evidence.

Members of the committee shall be compensated for their attendance at meetings and for time spent in conduct of committee business at rates established by the Executive Board of the Legislative Research Council. The director of the Legislative Research Council, or one or more persons from the director's office, shall act as secretary to the committee, or the committee may employ a secretary.

Source: SL 1972, ch 8, § 2; SL 1974, ch 16, § 3; SL 1989, ch 16, § 1; SL 1990, ch 20, § 1; SL 2000, ch 4, § 3.



§ 1-26-1.3 Delegation of duties by director.

1-26-1.3. Delegation of duties by director. The director may delegate the duties imposed by this chapter to other persons in the Legislative Research Council's office. Each person to whom the duties are delegated has the same power and authority as the director for the purposes of this chapter. The papers specifying the delegation of duties shall be filed with the secretary of state.

Source: SL 1977, ch 13, § 11; SL 1989, ch 16, § 2; SL 2009, ch 9, § 1.



§ 1-26-2 Agency materials available for public inspection--Derogatory materials.

1-26-2. Agency materials available for public inspection--Derogatory materials. Each agency shall make available for public inspection all rules, final orders, decisions, opinions, intra-agency memoranda, together with all other materials, written statements of policy or interpretations formulated, adopted, or used by the agency in the discharge of its functions. An agency shall hold confidential materials derogatory to a person but such information shall be made available to the person to whom it relates.

Source: SDC 1939, § 55.1203; SL 1966, ch 159, § 2; SL 1972, ch 8, § 4.



§ 1-26-2.1 Small business impact statements--Content.

1-26-2.1. Small business impact statements--Content. An agency shall, when submitting any proposed rule that will have a direct impact on small business, prepare an impact statement that includes the following:

(1) A narrative explanation in plain, easy-to-read language of the effect of the rule on small business, the basis for its enactments, and why the rule is needed;

(2) An identification and estimate of the number of small businesses subject to the proposed rule;

(3) The projected reporting and recordkeeping required for compliance with the proposed rule, including the types of professional skills necessary for preparation of the report or record;

(4) A statement of the probable effect on impacted small business; and

(5) A description of any less intrusive or less costly alternative methods of achieving the purpose of the proposed rule.

An agency is only required to use readily available information and existing resources to prepare the impact statement.

Source: SL 2004, ch 20, § 2; SL 2006, ch 8, § 1.



§ 1-26-2.2 Repealed.

1-26-2.2. Repealed by SL 2006, ch 7, § 1.



§ 1-26-3 Repealed.

1-26-3. Repealed by SL 1972, ch 8, § 36.



§ 1-26-4 Notice, service, and hearing required for adoption, amendment, or repeal of rules--Service on interim rules committee--Waiver of service.

1-26-4. Notice, service, and hearing required for adoption, amendment, or repeal of rules--Service on interim rules committee--Waiver of service. The following notice, service, and public hearing procedure shall be used to adopt, amend, or repeal a permanent rule:

(1) An agency shall serve a copy of a proposed rule and any publication described in § 1-26-6.6 upon the departmental secretary, bureau commissioner, public utilities commissioner, or constitutional officer to which it is attached for the secretary's, commissioner's, or officer's written approval to proceed;

(2) After receiving the written approval of the secretary, commissioner, or officer to proceed, the agency shall serve the director with a copy of: the proposed rules; any publication described in § 1-26-6.6; the fiscal note described in § 1-26-4.2; the impact statement on small business described in § 1-26-2.1; and the notice of hearing required by § 1-26-4.1. The copy of these documents shall be served at least twenty days before the public hearing to adopt the proposed rules. Any publication described in § 1-26-6.6 shall be returned to the agency upon completion of the director's review and retained by the agency. Also, twenty days before the public hearing, the agency shall serve the commissioner of the Bureau of Finance and Management with a copy of: the proposed rules; the fiscal note described in § 1-26-4.2; the impact statement on small business described in § 1-26-2.1; and the notice of hearing required by § 1-26-4.1;

(3) The agency shall publish the notice of hearing in the manner prescribed by § 1-26-4.1, at least twenty days before the public hearing;

(4) After reviewing the proposed rule pursuant to § 1-26-6.5, the director shall advise the agency of any recommended corrections to the proposed rule. If the agency does not concur with any recommendation of the director, the agency may appeal the recommended correction to the Interim Rules Review Committee for appropriate action;

(5) The agency shall afford all interested persons reasonable opportunity to submit amendments, data, opinions, or arguments at a public hearing held to adopt the rule. The hearing may be continued from time to time. The agency shall keep minutes of the hearing. A majority of the members of any board or commission authorized to pass rules must be present during the course of the public hearing;

(6) If the authority promulgating the rule is a secretary, commissioner, or officer, the agency shall accept written comments regarding the proposed rule for a period of ten days after the public hearing. If the authority promulgating the rule is a part-time citizen board, commission, committee, or task force, each interested person is required to submit written comments at least seventy-two hours before the public hearing. The seventy-two hours does not include the day of the public hearing. The written comments may be submitted by mail or email. The record of written comments may be closed at the conclusion of the public hearing. However, the hearing may be specifically continued for the purpose of taking additional comments;

(7) After the written comment period, the agency shall fully consider all amendments, data, opinions, or arguments regarding the proposed rule. A proposed rule may be modified or amended at this time to include or exclude matters which were described in the notice of hearing; and

(8) The agency shall serve the minutes of the hearing, a complete record of written comments, the impact statement on small business, the fiscal note, the information required in § 1-26-4.8, and a corrected copy of the rules on the members of the Interim Rules Review Committee at least five days before the agency appears before the committee to present the rules.

The time periods specified in this section may be extended by the agency. The requirement to serve the committee in subdivision (8) may be waived by the committee chair if the agency presents sufficient reasons to the committee chair that the agency is unable to comply with the time limit. The waiver may not be granted solely for the convenience of the agency.

Source: SL 1966, ch 159, § 3; SL 1972, ch 8, § 5; SL 1974, ch 16, § 4; SL 1975, ch 16, § 10; SL 1975, ch 18; SL 1976, ch 15, § 1; SL 1976, ch 27, § 2; SL 1977, ch 13, § 3; SL 1978, ch 13, § 1; SL 1979, ch 8, § 1; SL 1981, ch 8; SL 1986, ch 20, § 1; SL 1989, ch 16, § 3; SL 1996, ch 11, § 1; SL 1997, ch 10, § 1; SL 1998, ch 9, § 1; SL 2001, ch 11, § 1; SL 2002, ch 15, § 1; SL 2004, ch 20, § 3; SL 2005, ch 18, § 1; SL 2009, ch 9, § 2; SL 2017, ch 7, § 2.



§ 1-26-4.1 Notice of hearing on proposed rule--Contents--Publication--Mailing.

1-26-4.1. Notice of hearing on proposed rule--Contents--Publication--Mailing. The notice of a public hearing of an agency's intent to adopt, amend, or repeal a rule shall be published in a manner selected to notify persons likely to be affected by the proposed rule. At a minimum the notice of the public hearing shall be published in at least three newspapers of general circulation in different parts of the state. The provisions of chapter 17-2 do not apply to notices required by this section.

The notice of a public hearing or the notice of intent to adopt an emergency rule shall be mailed to each person who has made a timely request of the agency for advance notice of its rule-making proceedings.

A notice of hearing or a notice of intent to adopt emergency rules shall contain a narrative description of the effect of the proposed rule and the reasons for adopting the proposed rule. A notice of hearing shall also state where and when the hearing will be held, how amendments, data, opinions, and arguments may be presented, the deadline to submit written comments, and how the public may obtain copies of the proposed rule.

Source: SL 1972, ch 8, § 6; SL 1975, ch 16, § 13; SL 1976, ch 15, § 2; SL 1977, ch 13, § 5; SL 1978, ch 13, § 2; SL 1984, ch 9, § 1; SL 1986, ch 20, § 2; SL 2009, ch 9, § 3; SL 2017, ch 7, § 3.



§ 1-26-4.2 Fiscal note submitted with proposed rule--Fiscal note of bureau--Transmitting copies.

1-26-4.2. Fiscal note submitted with proposed rule--Fiscal note of bureau--Transmitting copies. An agency shall, when submitting any proposed rule except an emergency rule, include a fiscal note. The fiscal note shall state what effect, if any, the proposed rule will have on the revenues, expenditures, or fiscal liability of the state or its agencies and subdivisions. The fiscal note shall include an explanation of how such effect, if any, was computed.

The Bureau of Finance and Management shall prepare its own fiscal note and serve it on the agency, the director and the cochairmen of the Joint Appropriations Committee prior to hearing. If a proposed rule has a negative fiscal impact on a political subdivision, the agency shall direct the bureau to transmit a copy of the bureau's fiscal note to the South Dakota Municipal League, the Associated School Boards of South Dakota, and the South Dakota County Commissioners Association, prior to the hearing.

Source: SL 1975, ch 15; SL 1976, ch 15, § 3; SL 1977, ch 15; SL 1983, ch 5, § 1; SL 1989, ch 16, § 4.



§ 1-26-4.3 Rule review by Interim Rules Review Committee before filing_Time limits.

1-26-4.3. Rule review by Interim Rules Review Committee before filing--Time limits. No permanent rule may be filed with the secretary of state without the review of the rule by the Interim Rules Review Committee. No permanent rule may be filed with the secretary of state if more than sixty days have passed from the date the Interim Rules Review Committee adopts a motion that the rule-making process is complete. No emergency rule may be adopted if more than thirty days have passed from the date the notice of intent to adopt an emergency rule was published in the manner prescribed in § 1-26-4.1.

Source: SL 1975, ch 16, § 14; SL 1987, ch 23; SL 1989, ch 16, § 5; SL 1991, ch 12; SL 1996, ch 11, § 2; SL 2000, ch 4, § 1; SL 2016, ch 12, § 1.



§ 1-26-4.4 Time for promulgation of rules after passage of legislative authority.

1-26-4.4. Time for promulgation of rules after passage of legislative authority. If an act of the Legislature, which becomes effective on the date set by § 2-14-16, contains an authorization for an agency to promulgate rules, the agency may perform the acts specified in § 1-26-4 or 1-26-5 any time after the Governor has signed the act containing the authorization to promulgate rules. However, the rules do not become effective until the act authorizing the agency to promulgate rules is effective.

Source: SL 1977, ch 13, § 4; SL 1986, ch 20, § 4; SL 1989, ch 17.



§ 1-26-4.5 Validation of prior notices of hearings--Limitation on enforcement of vested rights affected.

1-26-4.5. Validation of prior notices of hearings--Limitation on enforcement of vested rights affected. All notices of hearings on the adoption of rules made prior to July 1, 1984, are hereby in all respects legalized and validated. If a person has a vested right in any real or personal property by reason of an error in a notice or an error in the method of giving a notice referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1985, such right shall be forever barred. An action or proceeding involving real property may not be brought or maintained in a court of this state unless a notice of such action, made in accordance with chapter 15-10, was recorded in the office of the register of deeds of the county in which the affected real property is located prior to July 1, 1985.

Source: SL 1984, ch 9, § 3.



§ 1-26-4.6 Notices of intent to adopt emergency rules validated--Time for enforcing rights by reason of error in notice--Recordation of notice prerequisite to suit under § 1-26-4.1.

1-26-4.6. Notices of intent to adopt emergency rules validated--Time for enforcing rights by reason of error in notice--Recordation of notice prerequisite to suit under § 1-26-4.1. . All notices of intent to adopt emergency rules made prior to March 14, 1985, are hereby in all respects legalized and validated. If a person has a vested right in any real or personal property by reason of an error in a notice or an error in the method of giving a notice referred to in subdivision 1-26-4(2), and if no action or proceeding to enforce such right was commenced prior to July 1, 1986, such right is forever barred.

An action or proceeding brought pursuant to § 1-26-4.1 involving real property may not be brought or maintained in a court of this state unless a notice of such action, made in accordance with chapter 15-10, was recorded in the office of the register of deeds of the county in which the affected real property is located prior to July 1, 1987.

Source: SL 1986, ch 20, § 3.



§ 1-26-4.7 Reversion to step in adoption procedure.

1-26-4.7. Reversion to step in adoption procedure. The Interim Rules Review Committee may require an agency to revert to any step in the adoption procedure provided in § 1-26-4 if, in the judgment of the committee:

(1) The substance of the proposed rule has been significantly rewritten from the originally proposed rule which was not the result of testimony received from the public hearing;

(2) The proposed rule needs to be significantly rewritten in order to accomplish the intent of the agency;

(3) The proposed rule needs to be rewritten to address the recommendations or objections of the Interim Rules Review Committee;

(4) The proposed rule is not a valid exercise of delegated legislative authority;

(5) The proposed rule is not in proper form;

(6) The notice given prior to the proposed rule's adoption was not sufficient to give adequate notice to persons likely to be affected by the proposed rule;

(7) The proposed rule is not consistent with the expressed legislative intent pertaining to the specific provision of law which the proposed rule implements;

(8) The proposed rule is not a reasonable implementation of the law as it affects the convenience of the general public or persons likely affected by the proposed rule; or

(9) The proposed rule may impose more than nominal costs upon a unit of local government or school district when the unit of local government or school district may not have sufficient funding to perform the activity required by the proposed rule.

If the committee requires an agency to revert to any step in the adoption procedure pursuant to this section, the time limitations set by chapter 1-26 shall also revert to the same step.

Source: SL 1990, ch 21; SL 2003, ch 17, § 1; SL 2004, ch 21, § 1; SL 2010, ch 8, § 1; SL 2011, ch 10, § 1.



§ 1-26-4.8 Fee increase in proposed rule--Agency financial resource information--Submission to review committee.

1-26-4.8. Fee increase in proposed rule--Agency financial resource information--Submission to review committee. If an agency proposes a rule to increase a fee, the agency shall provide information to the Interim Rules Review Committee about the financial resources available to the agency. This information consists of the agency's beginning fund balance, receipts, disbursements, ending fund balance for each of the last two fiscal years and consists of the agency's beginning fund balance, projected receipts, projected disbursements, and ending balance for the current fiscal year and the next fiscal year.

Source: SL 2005, ch 18, § 3.



§ 1-26-4.9 Authority of Interim Rules Review Committee.

1-26-4.9. Authority of Interim Rules Review Committee. The Interim Rules Review Committee may:

(1) Declare that the rule-making process is complete to the satisfaction of the committee;

(2) Revert the rule to an earlier step in the rule adoption procedure pursuant to § 1-26-4.7 to consider an amendment to the proposed rule; or

(3) Move to suspend the proposed rule pursuant to § 1-26-38.
Source: SL 2013, ch 10, § 1.



§ 1-26-4.10 Resubmission of amended rule to review committee--Hearing not required.

1-26-4.10. Resubmission of amended rule to review committee--Hearing not required. If the Interim Rules Review Committee reverts a rule to consider amendments to the proposed rule, the agency may make the amendment and resubmit the rule as amended at the next meeting of the Interim Rules Review Committee. An agency is not required to hold a hearing on an amendment made under this section. If the agency makes the amendment, the amended rule shall be published in the next register.

Source: SL 2013, ch 10, § 2.



§ 1-26-5 Notice of proposed emergency rule--Service--Use of emergency rule adoption procedure.

1-26-5. Notice of proposed emergency rule--Service--Use of emergency rule adoption procedure. Prior to the adoption or amendment of an emergency rule, an agency shall publish a notice of intent to adopt an emergency rule in the manner prescribed in § 1-26-4.1 and shall serve on the person specified by subdivision 1-26-4(1), each member of the Interim Rules Review Committee, and the director:

(1) A copy of the proposed rule, which shall bear a special number to distinguish it from a permanent rule;

(2) Any publication described in § 1-26-6.6 which shall be returned to the agency upon completion of the director's review and retained by the agency; and

(3) A statement, with the reasons, that the emergency procedure is necessary: because of imminent peril to the public health, safety, or welfare; to prevent substantial unforeseen financial loss to state government; or because of the occurrence of an unforeseen event at a time when the adoption of a rule in response to such event by the emergency procedure is required to secure or protect the best interests of the state or its residents.

Any agency may use the emergency rule adoption procedure. However, no agency may use the emergency rule adoption procedure for the convenience of the agency merely to avoid the consequences for failing to timely promulgate rules.

Source: SL 1966, ch 159, § 3; repealed SL 1972, ch 8, § 36; re-enacted SL 1975, ch 16, § 11; SL 1978, ch 13, § 3; SL 1986, ch 20, § 5; SL 1989, ch 16, § 6; SL 1990, ch 22; SL 1997, ch 11, § 1; SL 1998, ch 9, § 3; SL 2003, ch 17, § 2; SL 2006, ch 4, § 3; SL 2009, ch 9, § 4.



§ 1-26-5.1 Temporary suspension by emergency rule--Reversion of amended rule to original form.

1-26-5.1. Temporary suspension by emergency rule--Reversion of amended rule to original form. A rule may be temporarily suspended, but not repealed, by the adoption of an emergency rule. A rule amended by an emergency rule will revert to its original form ninety days after it has been in effect or at an earlier date if so specified in the rule, unless further amended within that period.

Source: SL 1975, ch 16, § 15; SL 1977, ch 13, § 6.



§ 1-26-5.2 Repealed.

1-26-5.2. Repealed by SL 1979, ch 8, § 2.



§ 1-26-6 Completion of adoption of rule or change in rules.

1-26-6. Completion of adoption of rule or change in rules. The adoption, amendment, or repeal of a rule is complete when:

(1) All the requirements of § 1-26-4 have been completed or, if the rule is an emergency rule, three days have passed since all the requirements of § 1-26-5 have been complied with;

(2) It has been signed by a majority of the members of the multi-member body or by the officer having the authority to adopt it;

(3) It has been signed by the director;

(4) A copy has been filed with the director, in a form prescribed by the director to show amendments, deletions, and other changes to existing rules, for use in preparation of copy for the Administrative Rules of South Dakota;

(5) The rule and a certificate have been filed with the secretary of state. The certificate shall affirm that the rule filed is a true and correct copy of the rule as adopted and that the agency has complied with § 1-26-4 or 1-26-5, and with this section; and

(6) For a permanent rule, the agency has appeared and presented the proposed rule to the Interim Rules Review Committee.

Certificates required by this section shall be affidavits executed, under oath, by the officers authorized by statute to promulgate the rule. If a rule is promulgated by a multi-member body, the certificate shall be signed by its presiding officer.

Emergency rules are provisionally effective immediately after being filed. Notwithstanding § 15-6-6(a), all other rules are provisionally effective on the twentieth day after being filed, not counting the day of filing. In either case a later effective date may be specified as part of the rules being filed. A rule which is not yet effective or a provisionally effective rule may be suspended in the manner specified by § 1-26-38 any time prior to the first day of July of the year following the year in which it became, or would have become, effective. The rule's provisional status ends at that time, and the rule may not thereafter be suspended by the rules committee. Unless suspended, a provisionally effective rule shall be enforced by the agency and the courts as if it were not so conditioned.

No rule promulgated after June 30, 1975, is valid unless adopted in compliance with § 1-26-4 or 1-26-5, and this section and copies of the rule are made available to the public upon request, by the agency.

Source: SDC 1939, §§ 55.1203, 65.0106; SL 1966, ch 159, §§ 3, 4 (1); SDCL, § 1-26-7; SL 1972, ch 8, §§ 7, 10, 12; SDCL Supp, § 1-26-6.4; SL 1973, ch 9, § 1; SL 1974, ch 16, §§ 5, 7; SL 1975, ch 16, § 12; SL 1976, ch 15, § 4; SL 1977, ch 13, § 7; SL 1978, ch 13, § 4; SL 1986, ch 20, § 6; SL 1989, ch 16, § 7; SL 1998, ch 9, § 2; SL 2000, ch 4, § 2; SL 2004, ch 22, § 1.



§ 1-26-6.1 Restriction on incorporation of statutory material.

1-26-6.1. Restriction on incorporation of statutory material. An agency may refer to statute but may not incorporate statutory provisions, other than definitions, in their rules nor publish or distribute statutory material in conjunction with their rules unless required by law or expressly authorized by the Code Commission pursuant to § 2-16-8.1.

Source: SL 1972, ch 8, § 8; SL 1984, ch 10, § 1; SL 1995, ch 14, § 3.



§ 1-26-6.2 Uniform style for rules--Required contents.

1-26-6.2. Uniform style for rules--Required contents. The director shall prescribe a uniform style in which rules shall be prepared and the standard form to be used in filing rules pursuant to this chapter. Such form shall contain a provision for a reference to be made by the agency for each rule proposed by it, citing its general authority to promulgate rules and then refer to the section, subdivision, or subsection of statute which the rule is intended to implement, and direct the agency to identify prior rules amended or repealed.

Source: SDC 1939, § 65.0106, 2nd par; repealed SL 1966, ch 159, § 19; re-enacted SL 1972, ch 8, § 9; SL 1989, ch 16, § 8.



§ 1-26-6.3 Notice that rules do not conform--Redrafting and filing required.

1-26-6.3. Notice that rules do not conform--Redrafting and filing required. The director may notify any agency whose rules are not in the proper style and form. A copy of this notice shall be filed with the secretary of state. One hundred eighty days after an agency receives such notification, the rules of that agency shall be of no further force and effect unless redrafted in the prescribed style and form and filed with the secretary of state and the director.

Source: SL 1972, ch 8, § 9; SL 1989, ch 16, § 9; SL 2009, ch 9, § 5.



§ 1-26-6.4 Repealed.

1-26-6.4. Repealed by SL 1975, ch 16, § 25.



§ 1-26-6.5 Review by director--Notice to agency of need for change.

1-26-6.5. Review by director--Notice to agency of need for change. The director shall review each rule for compliance with the requirements for form, style, and clarity. The director shall review each rule for legality. The review for legality is a determination that the rule is authorized by the standards provided in the statutes cited by the agency to promulgate the rule. The director shall review the statement of reasons that the emergency procedure is necessary. If the director finds need for change, the director shall make the requirements known in writing to the agency prior to the hearing or within three days in the case of emergency rules.

Source: SL 1972, ch 8, § 11; SL 1973, ch 9, § 2; SL 1974, ch 16, § 6; SL 1975, ch 16, § 18; SL 1986, ch 20, § 7; SL 1989, ch 16, § 10; SL 1990, ch 20, § 2; SL 2009, ch 9, § 6.



§ 1-26-6.6 Incorporation by reference to generally available materials--Description--Reference note--Identification of agency and rule.

1-26-6.6. Incorporation by reference to generally available materials--Description--Reference note--Identification of agency and rule. An agency may adopt other comprehensive regulations as its own by making reference to them in a rule, but only when the comprehensive regulations are published by an organization which is not part of the state government and only when the publication is generally available to the public at a reasonable cost. A rule which incorporates material by reference shall describe the exact section or portion of the publication which is being incorporated. Immediately following a rule which incorporates published material by reference, other than material contained in the code of federal regulations, the federal register, the United States code or the United States statutes at large, the agency shall place a reference note which identifies the publication by its title, date of publication, or enactment and author, and which states where the publication may be obtained and its cost, if any. A statement shall be attached to the face of the publication which shall state the agency's name, the section number of the rule which incorporates the material within, and the date the rule was served pursuant to § 1-26-4 or 1-26-5 or filed pursuant to § 1-26-6.

Source: SL 1974, ch 16, § 11; SL 1975, ch 16, § 19.



§ 1-26-6.7 Procedure for amendment, suspension or repeal of rules.

1-26-6.7. Procedure for amendment, suspension or repeal of rules. Once a rule has been adopted, it may not be amended, repealed, or suspended except by compliance with § 1-26-4 or 1-26-5, and with § 1-26-6, even if it has not taken effect.

Source: SL 1975, ch 16, § 16.



§ 1-26-6.8 Rules unenforceable until properly adopted.

1-26-6.8. Rules unenforceable until properly adopted. No agency rule may be enforced by the courts of this state until it has been adopted in conformance with the procedures set forth in this chapter.

Source: SL 1977, ch 13, § 8.



§ 1-26-6.9 Licensing board or commission fees--Criteria and limitation.

1-26-6.9. Licensing board or commission fees--Criteria and limitation. If a professional or occupational licensing board or commission is authorized in statute to establish fees by rule and no maximum fee limit is specified, the fees shall be reasonable and necessary to provide enough money to meet the budgetary needs of the licensing board or commission for such things as: per diem, travel expenses, office expense, salaries and benefits, utilities, supplies, testing, licensing, inspections, disciplinary actions, and legal fees. However, the total amount of increase in the fees imposed by a licensing board or commission may not exceed the previous year's budget by more than twenty percent.

Source: SL 1986, ch 21.



§ 1-26-6.10 Restriction of licensee's right or privilege to carry or possess pistol prohibited.

1-26-6.10. Restriction of licensee's right or privilege to carry or possess pistol prohibited. No state agency may adopt or promulgate any rule that restricts any right or privilege to carry or possess a pistol in contravention to authority being exercised in accordance with being licensed to carry a concealed pistol pursuant to chapter 23-7.

Source: SL 2006, ch 5, § 1.



§ 1-26-7 Records retained--Copies--Public inspection of current rules.

1-26-7. Records retained--Copies--Public inspection of current rules. Each agency shall keep the original records, documents, and instruments required by this chapter and shall make copies of all records, documents, and exhibits available to members of the Legislature upon request. The secretary of state shall keep a copy of the agency's current rules and the certificates pertaining thereto, which shall be open to public inspection.

Source: SDC 1939, §§ 55.1203, 65.0106; SL 1966, ch 159, § 4 (1); SL 1972, ch 8, § 12; SL 1974, ch 16, § 7; SL 1975, ch 16, § 20; SL 2009, ch 9, § 7.



§ 1-26-7.1 Agency's statement of reasons for adoption or rejection of rule.

1-26-7.1. Agency's statement of reasons for adoption or rejection of rule. Upon adoption of a rule or upon the rejection of a petition filed pursuant to § 1-26-13, an agency, if requested to do so in writing by an interested person either prior to adoption or rejection or within thirty days thereafter, shall issue a written concise statement of the principal reasons for and against the rule's adoption, incorporating therein its reasons for overruling the considerations urged against the rule's adoption or rejection. A copy of the statement shall be served on the members of the Interim Rules Review Committee and the director of the Legislative Research Council.

Source: SL 1966, ch 159, § 3; SDCL, § 1-26-4 (2); SL 1972, ch 8, § 5; SL 1975, ch 16, § 17; SL 1983, ch 5, § 2; SL 1997, ch 12, § 1.



§ 1-26-8 Effective date of rules--Emergency rules.

1-26-8. Effective date of rules--Emergency rules. Each rule is effective twenty days after filing with the secretary of state, except that:

(1) If a later date is required by statute or specified in the rule, the later date is the effective date;

(2) Subject to applicable constitutional or statutory provisions, an emergency rule is effective immediately upon filing with the secretary of state, or at a stated date less than twenty days later. No emergency rule may remain in effect for a period of longer than ninety days.
Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 4 (2); SL 1972, ch 8, § 13; SL 1975, ch 16, § 21; SL 1976, ch 15, § 5; SL 2009, ch 9, § 8.



§ 1-26-8.1 Retroactive effect of acts prohibiting certain rules--Repealed or unconstitutional statutes--Effect of transfer of rule-making authority to another agency.

1-26-8.1. Retroactive effect of acts prohibiting certain rules--Repealed or unconstitutional statutes--Effect of transfer of rule-making authority to another agency. If an act is passed by the Legislature which prohibits an agency from passing rules relating to a certain subject, any prior rule promulgated by that agency relating to that subject shall become void on the effective date of the act.

If a statute which authorizes an agency to pass a rule is repealed, or declared unconstitutional by the South Dakota or United States Supreme Court, any rule which was authorized by that statute is void unless there is another valid statute which also authorized the agency to pass that rule. If an agency's authority to adopt rules is transferred to another agency, and no provision is specified for the disposition of the first agency's rules in the legislation or executive order which made the transfer, the rules of the first agency shall be the rules of the second agency until they are amended or repealed.

Source: SL 1977, ch 13, § 10; SL 1983, ch 5, § 3.



§ 1-26-8.2 Petition for delay in effective date of rule--Grant or denial--Maximum delay--Filings--One delay--Repeal of rule.

1-26-8.2. Petition for delay in effective date of rule--Grant or denial--Maximum delay--Filings--One delay--Repeal of rule. After a rule has been adopted and filed with the secretary of state, any person may petition the agency which adopted the rule to delay the effective date of the rule. The petition must be filed with the agency at least ten days prior to the effective date of the rule. The agency must grant or deny the petition, with or without a hearing, within ten days of filing. If the petition is granted, the effective date of the rule may not be delayed more than ninety days. A copy of the petition and a statement of the agency justifying the granting of the petition shall be sent to the chairman of the Interim Rules Review Committee at the time the decision is made. A copy of the statement granting the petition shall be filed with the secretary of state at the time the decision is made.

The effective date of a rule may be delayed only once, and an agency may repeal the rule during the period of the delay.

Source: SL 1979, ch 8, § 5.



§ 1-26-8.3 Retroactive effect of rule--Burden of proving authority or necessity.

1-26-8.3. Retroactive effect of rule--Burden of proving authority or necessity. If any rule is proposed to have retroactive effect, the burden is on the agency to show that the retroactivity is authorized by law or is necessary to implement new provisions of law.

Source: SL 1985, ch 13.



§ 1-26-9 Transferred.

1-26-9. Transferred to § 1-26A-1.



§ 1-26-10 Repealed.

1-26-10. Repealed by SL 1972, ch 8, § 36.



§ 1-26-11 Pamphlet publication of rules--Supervision.

1-26-11. Pamphlet publication of rules--Supervision. Each agency promulgating professional or regulatory examining and licensing rules or other rules under this chapter may cause the same, or any portion thereof, to be published in pamphlet form, subject to the supervision of the director regarding style and form and such other limitations of certification.

Source: SL 1972, ch 8, § 15; SL 1989, ch 16, § 11.



§ 1-26-12 Distribution and sale of publications and copies of rules.

1-26-12. Distribution and sale of publications and copies of rules. Publications and copies of rules authorized under or required by this chapter shall upon request be made available to agencies and officials of this state free of charge and to other persons at prices fixed by the Interim Rules Review Committee to cover mailing and publication costs. An agency may not charge the public for copies of notices or intentions to pass rules required by § 1-26-4.1. The provisions of § 1-8-10 except as to certification do not apply to copies of publications distributed by the secretary of state under this chapter.

Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 5 (4); SL 1972, ch 8, § 16; SL 1977, ch 13, § 9; SL 1983, ch 5, § 4; SL 1984, ch 10, § 3.



§ 1-26-12.1 List of rules and organizational statements.

1-26-12.1. List of rules and organizational statements. To assist interested persons dealing with it, each agency which has adopted rules shall make available, either electronically or through paper copy, a list of the agency's rules and a descriptive statement of its central and field organization. This information includes the locations of persons and places from which the public can secure information, make submittals or requests, or obtain decisions.

Source: SL 1972, ch 8, § 17; SL 1975, ch 16, § 23; SL 2009, ch 9, § 9.



§ 1-26-13 Petition for rules--Denial or initiation of proceedings--Copies to Interim Rules Committee and director.

1-26-13. Petition for rules--Denial or initiation of proceedings--Copies to Interim Rules Committee and director. An interested person, other than an inmate as defined in § 1-15-20.1, may petition an agency requesting the promulgation, amendment, or repeal of a rule. The petition shall contain the text or substance of any new rule or amendment sought, the identification of any rule sought to be repealed, reasons for the proposal, and the name and address of the petitioner. Within thirty days after submission of a petition, the agency either shall deny the petition in writing (stating its reasons for the denials) or shall initiate rule-making proceedings in accordance with § 1-26-4. The agency shall serve a copy of any petitions and denials on the members of the Interim Rules Review Committee and the director of the Legislative Research Council.

Source: SL 1966, ch 159, § 6; SL 1972, ch 8, § 18; SL 1975, ch 16, § 24; SL 1997, ch 12, § 2; SL 1999, ch 6, § 2.



§ 1-26-13.1 Service complete when deposited in mail.

1-26-13.1. Service complete when deposited in mail. Notwithstanding § 15-6-6(e), any service required by §§ 1-26-1 to 1-26-13, inclusive, shall, when performed by mail, be complete when the material to be served is deposited with the United States postal service.

Source: SL 1977, ch 13, § 2.



§ 1-26-14 Declaratory judgment on rules.

1-26-14. Declaratory judgment on rules. The validity or applicability of a rule may be determined in an action for declaratory judgment in the circuit court for the county of the plaintiff's residence, if it is alleged that the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff. The agency shall be made a party to the action. A declaratory judgment may be rendered whether or not the plaintiff has requested the agency to pass upon the validity or applicability of the rule in question.

Source: SL 1966, ch 159, § 7.



§ 1-26-15 Declaratory rulings by agencies.

1-26-15. Declaratory rulings by agencies. Each agency shall provide by rule for the filing and prompt disposition of petitions for declaratory rulings as to the applicability of any statutory provision or of any rule or order of the agency. No inmate as defined in § 1-15-20.1 may petition an agency for a declaratory ruling on the applicability of statutory provisions, rules, or orders of the agency. Rulings disposing of petitions have the same status as agency decisions or orders in contested cases. A copy of all such rulings shall be filed with the director for publication in the Administrative Rules of South Dakota.

Source: SL 1966, ch 159, § 8; SL 1979, ch 8, § 3; SL 1989, ch 16, § 12; SL 1990, ch 20, § 3; SL 1993, ch 19, § 8; SL 1995, ch 8, § 13; SL 1999, ch 6, § 3.



§ 1-26-16 Notice and hearing required in contested cases.

1-26-16. Notice and hearing required in contested cases. In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

Source: SL 1966, ch 159, § 9 (1).



§ 1-26-16.1 Repealed.

1-26-16.1. Repealed by SL 1983, ch 7.



§ 1-26-17 Contents of notice in contested cases.

1-26-17. Contents of notice in contested cases. The notice shall include:

(1) A statement of the time, place, and nature of the hearing;

(2) A statement of the legal authority and jurisdiction under which the hearing is to be held;

(3) A reference to the particular sections of the statutes and rules involved;

(4) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter upon application a more definite and detailed statement shall be furnished;

(5) A statement of any action authorized by law, which may affect the parties, as a result of any decision made at the hearing, whether it be the revocation of a license, the assessment of a fine or other effect;

(6) A statement that the hearing is an adversary proceeding and that a party has the right at the hearing, to be present, to be represented by a lawyer, and that these and other due process rights will be forfeited if they are not exercised at the hearing;

(7) Except in contested cases before the Public Utilities Commission, a statement that if the amount in controversy exceeds two thousand five hundred dollars or if a property right may be terminated, any party to the contested case may require the agency to use the Office of Hearing Examiners by giving notice of the request to the agency no later than ten days after service of a notice of hearing issued pursuant to § 1-26-17;

(8) A statement that the decision based on the hearing may be appealed to the circuit court and the State Supreme Court as provided by law.
Source: SL 1966, ch 159, § 9 (2); SL 1978, ch 14, § 1; SL 2003, ch 18, § 3; SL 2007, ch 7, § 1.



§ 1-26-17.1 Intervention in contested case by person with pecuniary interests.

1-26-17.1. Intervention in contested case by person with pecuniary interests. A person who is not an original party to a contested case and whose pecuniary interests would be directly and immediately affected by an agency's order made upon the hearing may become a party to the hearing by intervention, if timely application therefor is made.

Source: SL 1978, ch 13, § 5.



§ 1-26-18 Rights of parties at hearings on contested cases--Summary disposition of certain cases.

1-26-18. Rights of parties at hearings on contested cases--Summary disposition of certain cases. Opportunity shall be afforded all parties to respond and present evidence on issues of fact and argument on issues of law or policy. However, each agency, upon the motion of any party, may dispose of any defense or claim:

(1) If the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and a party is entitled to a judgment as a matter of law; or

(2) At the close of the evidence offered by the proponent of the defense or claim if it determines that the evidence offered by the proponent of the defense or claim is legally insufficient to sustain the defense or claim.

A party to a contested case proceeding may appear in person or by counsel, or both, may be present during the giving of all evidence, may have reasonable opportunity to inspect all documentary evidence, may examine and cross-examine witnesses, may present evidence in support of the party's interest, and may have subpoenas issued to compel attendance of witnesses and production of evidence in the party's behalf.

Source: SL 1966, ch 159, § 9 (3); SL 1972, ch 8, § 19; SL 1978, ch 13, § 6; SL 2002, ch 16, § 1.



§ 1-26-18.1 , 1-26-18.2. Repealed.

1-26-18.1, 1-26-18.2. Repealed by SL 1995, ch 8, §§ 14, 15.



§ 1-26-18.3 Request to use Office of Hearing Examiners in certain contested cases.

1-26-18.3. Request to use Office of Hearing Examiners in certain contested cases. In any contested case, if the amount in controversy exceeds two thousand five hundred dollars or if a property right may be terminated, any party to the contested case may require the agency to use the Office of Hearing Examiners by giving notice of the request no later than ten days after service of a notice of hearing issued pursuant to § 1-26-17. This section does not apply to any contested case before the Public Utilities Commission.

Source: SL 1995, ch 8, § 18; SL 2003, ch 18, § 1; SL 2007, ch 7, § 2.



§ 1-26-19 Rules of evidence in contested cases.

1-26-19. Rules of evidence in contested cases. In contested cases:

(1) Irrelevant, incompetent, immaterial, or unduly repetitious evidence shall be excluded. The rules of evidence as applied under statutory provisions and in the trial of civil cases in the circuit courts of this state, or as may be provided in statutes relating to the specific agency, shall be followed. When necessary to ascertain facts not reasonably susceptible of proof under those rules, evidence not otherwise admissible thereunder may be admitted except where precluded by statute if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs. Agencies shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

(2) A party may conduct cross-examinations required for a full and true disclosure of the facts;

(3) Notice may be taken of judicially cognizable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties present at the hearing shall be informed of the matters to be noticed, and those matters shall be noted in the record, referred to therein, or appended thereto. Any such party shall be given a reasonable opportunity on request to refute the officially noticed matters by evidence or by written or oral presentation of authority, the manner of such refutation to be determined by the agency.
Source: SL 1966, ch 159, § 10; SL 1972, ch 8, § 20; SL 1985, ch 15, § 9.



§ 1-26-19.1 Administration of oaths--Subpoena powers--Witness fees--Disobedience of subpoena.

1-26-19.1. Administration of oaths--Subpoena powers--Witness fees--Disobedience of subpoena. Each agency and the officers thereof charged with the duty to administer the laws of this state and rules of the agency shall have power to administer oaths as provided by chapter 18-3 and to subpoena witnesses to appear and give testimony and to produce records, books, papers and documents relating to any matters in contested cases and likewise issue subpoenas for such purposes for persons interested therein as provided by § 15-6-45. Unless otherwise provided by law fees for witnesses shall be as set forth in chapter 19-5 and be paid by the agency or party for whom the witness is subpoenaed.

Failure of a person to obey the subpoena issued pursuant to this chapter may be punished as a contempt of court in the manner provided by chapter 21-34.

Source: SL 1972, ch 8, § 21.



§ 1-26-19.2 Depositions of witnesses.

1-26-19.2. Depositions of witnesses. Each agency and the officers thereof charged with the duty to administer the laws and rules of the agency shall have power to cause the deposition of witnesses residing within or without the state or absent therefrom to be taken or other discovery procedure to be conducted upon notice to the interested person, if any, in like manner that depositions of witnesses are taken or other discovery procedure is to be conducted in civil actions pending in circuit court in any matter concerning contested cases.

Source: SL 1972, ch 8, § 22.



§ 1-26-20 Agreed disposition of contested cases.

1-26-20. Agreed disposition of contested cases. Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default.

Source: SL 1966, ch 159, § 9 (4).



§ 1-26-21 Contents of record in contested cases.

1-26-21. Contents of record in contested cases. The record in a contested case shall include:

(1) All pleadings, motions, intermediate rulings;

(2) Evidence received and considered;

(3) A statement of matters officially noticed which have been refuted;

(4) Questions and offers of proof, objections, and rulings thereon;

(5) Proposed findings and exceptions;

(6) Any decision, opinion, or report by the officer presiding at the hearing;

(7) All staff memoranda or data submitted to the hearing officer or members of the agency in connection with their consideration of the case.
Source: SL 1966, ch 159, § 9 (5); SL 1972, ch 8, § 23.



§ 1-26-22 Transcript in contested cases--Minutes in lieu of transcript.

1-26-22. Transcript in contested cases--Minutes in lieu of transcript. Whenever a party requests in writing that oral proceedings be transcribed, a verbatim record of all proceedings and testimony shall be kept by the agency. Unless otherwise provided by law the agency shall not be required to transcribe the record unless the requesting party tenders and pays the reasonable cost thereof. If transcribed, a copy of the record shall be furnished to any other party to the hearing at the request and expense of such other party. If no verbatim record is transcribed, the agency shall prepare minutes of the hearing. The minutes shall consist of a written summary of the evidence and proceedings.

Source: SL 1966, ch 159, § 9 (6); SL 1972, ch 8, § 24; SL 1978, ch 13, § 7.



§ 1-26-23 Basis for findings in contested cases.

1-26-23. Basis for findings in contested cases. Findings of fact shall be based exclusively on the evidence and on matters officially noticed.

Source: SL 1966, ch 159, § 9 (7).



§ 1-26-24 Tentative or proposed decision served on parties--Contents--Waiver.

1-26-24. Tentative or proposed decision served on parties--Contents--Waiver. When in a contested case a majority of the officials of the agency who are to render the final decision have not heard the case or read the record, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made until a tentative or proposed decision is served upon the parties, and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the officials who are to render the decision. The tentative or proposed decision shall contain a statement of the reasons therefor and findings of fact on each issue and conclusions of law necessary to the proposed decision, prepared by the person who conducted the hearing or one who has read the record. The parties by written stipulation may waive compliance with this section.

Source: SL 1966, ch 159, § 11; SL 1972, ch 8, § 25.



§ 1-26-25 Form, contents and notice of decisions, orders and findings.

1-26-25. Form, contents and notice of decisions, orders and findings. A final decision or order adverse to a party in a contested case shall be in writing or stated in the record. It may affirm, modify, or nullify action previously taken or may direct the taking of new action within the scope of the notice of hearing. It shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency rules, a party submitted proposed findings of fact, the decision shall include a ruling upon each proposed finding. Parties shall be notified either personally or by mail of any decision or order. Upon request a copy of the decision or order shall be delivered or mailed forthwith to each party and to his attorney of record.

Source: SL 1966, ch 159, § 12; SL 1978, ch 13, § 8.



§ 1-26-26 Ex parte communications by agency personnel in contested cases--Investigating officer disqualified from decision making--Authorized communications.

1-26-26. Ex parte communications by agency personnel in contested cases--Investigating officer disqualified from decision making--Authorized communications. Unless required for the disposition of ex parte matters authorized by law, members of the governing board or officers or employees of an agency assigned to render a decision or to make findings of fact and conclusions of law in a contested case may not communicate, directly or indirectly, in connection with any issue of fact, with any person or party, nor, in connection with any issue of law, with any party or the party's representative, except upon notice and opportunity for all parties to participate. If one or more members of a board or commission or a member or employee of an agency, who is assigned to render a decision in a contested case, took part in an investigation upon which the contested case is based, the member or employee may not participate in the conduct of the hearing nor take part in rendering the decision on the contested case. However, the member or employee may appear as a witness and give advice as to procedure. If, because of the disqualification, there is no person assigned to conduct the hearing or render the decision, the agency shall appoint a person to fulfill those duties. A person assigned to render a decision:

(1) May communicate with other members of the agency; and

(2) May have the aid and advice of one or more personal assistants.
Source: SL 1966, ch 159, § 13; SL 1974, ch 16, § 9; SL 1975, ch 17, § 10; SL 2015, ch 4, § 2.



§ 1-26-27 License proceeding treated as contested case.

1-26-27. License proceeding treated as contested case. When the grant, denial, or renewal of a license is required to be preceded by notice and opportunity for hearing, or an applicant, a party or an agency requests a hearing, the provisions of this chapter concerning contested cases apply.

Source: SL 1966, ch 159, § 14 (1); SL 1973, ch 10.



§ 1-26-28 Extension of existing license or right to continue activity extended during renewal or licensing proceedings and for ten days following notice of determination.

1-26-28. Extension of existing license or right to continue activity extended during renewal or licensing proceedings and for ten days following notice of determination. If a licensee has made timely and sufficient application for renewal of a license or a new license with reference to any activity of a continuing nature, the existing license, or a right to continue the activity, does not expire until the application has been finally determined by the agency and for ten days following receipt, or failure to accept delivery, of notice of such determination by the licensee.

Source: SL 1966, ch 159, § 14 (2); SL 1988, ch 14, § 1.



§ 1-26-29 Notice and hearing required for revocation or suspension of license--Emergency suspension.

1-26-29. Notice and hearing required for revocation or suspension of license--Emergency suspension. No revocation, suspension, annulment, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety, or welfare imperatively require emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

Source: SL 1966, ch 159, § 14 (3).



§ 1-26-29.1 Costs of disciplinary hearing.

1-26-29.1. Costs of disciplinary hearing. After conducting a contested case proceeding that results in discipline or censure of a licensee, suspension or revocation of a licensee's license, or denial of a license to an applicant, a professional or occupational board or commission established pursuant to Title 36 may assess all or part of its actual expenses for the proceeding against the licensee or applicant.

Source: SL 1993, ch 18.



§ 1-26-30 Right to judicial review of contested cases--Preliminary agency actions.

1-26-30. Right to judicial review of contested cases--Preliminary agency actions. A person who has exhausted all administrative remedies available within any agency or a party who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter. If a rehearing is authorized by law or administrative rule, failure to request a rehearing will not be considered a failure to exhaust all administrative remedies and will not prevent an otherwise final decision from becoming final for purposes of such judicial review. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, or relief, when provided by law. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

Source: SL 1966, ch 159, § 15 (1); SL 1972, ch 8, § 26; SL 1977, ch 13, § 12; SL 1978, ch 13, § 9; SL 1978, ch 15.



§ 1-26-30.1 Right of appeal when agency fails to act in contested case.

1-26-30.1. Right of appeal when agency fails to act in contested case. The failure of any agency to make and file a decision within a period of thirty days after any matter has been finally submitted to it, entitles a person authorized to appeal from the record then existing as if the decision had been made adversely to him in whole or in part, unless within such time the agency shall make and serve upon all the parties to the record, an order extending such time for an additional period of not to exceed sixty days, which order shall state the grounds or reasons why such extension is necessary. At the expiration of the thirty days or the time to which extended by such order, such person may present to the agency a proposed decision, and if the same is not adopted within five days after presentation for filing, such person may appeal the same as if such proposed decision had been denied. This section does not apply to contested cases determined by the Public Utilities Commission.

Source: SDC 1939 & Supp 1960, § 33.4202; SDCL, § 21-33-2; SL 1972, ch 8, § 27; SL 1975, ch 17, § 2; SL 1986, ch 27, § 3.



§ 1-26-30.2 Appeal from final action in contested case.

1-26-30.2. Appeal from final action in contested case. An appeal shall be allowed in the circuit court to any party in a contested case from a final decision, ruling, or action of an agency.

Source: SL 1975, ch 17, § 1.



§ 1-26-30.3 Conduct of appeals.

1-26-30.3. Conduct of appeals. Notwithstanding any other provision of law, all appeals authorized by § 1-26-30.1 or 1-26-30.2 shall be taken and conducted pursuant to the provisions of this chapter.

Source: SL 1975, ch 17, § 2.



§ 1-26-30.4 Scope of sections on appeals to circuit courts.

1-26-30.4. Scope of sections on appeals to circuit courts. The sections of this chapter on appeals to circuit courts shall govern civil appeals to the circuit courts of South Dakota from final decisions, rulings, or actions of agencies pursuant to chapter 1-26.

Source: Supreme Court Rule 82-35.



§ 1-26-30.5 Suspension of sections on appeals to circuit courts.

1-26-30.5. Suspension of sections on appeals to circuit courts. In the interest of expediting decisions in cases of pressing concern to the public or to litigants, or for good cause shown, the circuit court may suspend the requirement or provisions of these rules on application of a party or on its own motion and may order proceedings in accordance with its direction.

Source: Supreme Court Rule 82-35.



§ 1-26-31 Notice of appeal--Time for service and filing.

1-26-31. Notice of appeal--Time for service and filing. An appeal shall be taken by serving a copy of a notice of appeal upon the adverse party, upon the agency, and upon the hearing examiner, if any, who rendered the decision, and by filing the original with proof of such service in the office of the clerk of courts of the county in which the venue of the appeal is set, within thirty days after the agency served notice of the final decision or, if a rehearing is authorized by law and is requested, within thirty days after notice has been served of the decision thereon. Failure to serve notice of the appeal upon the hearing examiner does not constitute a jurisdictional bar to the appeal.

Source: SDC 1939 & Supp 1960, § 33.4208; SL 1966, ch 159, § 15(2); SDCL, § 21-33-5; SL 1972, ch 8, §§ 28, 32; SL 1974, ch 16, § 10; SL 1975, ch 17, § 3; SL 1979, ch 8, § 4; SL 1999, ch 7, § 1; SL 2004, ch 23, § 1.



§ 1-26-31.1 Venue of appeal.

1-26-31.1. Venue of appeal. The venue of the appeal is as follows:

(1) If the appellant is a resident of this state, to the circuit court for the county of the appellant's residence or to the circuit court for Hughes County, as the appellant may elect;

(2) If the appellant is a nonresident or a foreign corporation, to the circuit court for the county of appellant's principal place of business in South Dakota or to the circuit court for Hughes County as the appellant may elect;

(3) The parties may stipulate for venue in any county in the state, and the circuit court for such county shall thereupon hear the appeal;

(4) An appeal from a final decision, ruling, or action rendered by an administrative appeals process adopted by a home-rule municipality shall be appealed to the circuit court in which the home-rule municipality is located.

Appeals from a single administrative action may not proceed in more than one county. If multiple appeals of a single action are filed in more than one county, the appeals shall be consolidated and heard in the county in which the appeal is first filed. If more than one appeal is first filed on the same date and a stipulation among the parties as to venue cannot be reached, the venue of the appeal is in the circuit court for Hughes County.

Source: SDC 1939 & Supp 1960, § 33.4207; SDCL § 21-33-7; SL 1975, ch 17, § 5; SL 1983, ch 8, § 1; SL 2004, ch 24, § 1; SL 2012, ch 7, § 2.



§ 1-26-31.2 Contents of notice of appeal.

1-26-31.2. Contents of notice of appeal. The notice of appeal shall contain the names of the parties and the county to which the appeal is taken; it shall designate in plain and concise language the order or decision from which the appeal is taken; and it shall be dated and signed by the appellant or his attorney.

Source: SDC 1939 & Supp 1960, § 33.4209; SDCL, § 21-33-6; SL 1975, ch 17, § 4; SL 1977, ch 13, § 13.



§ 1-26-31.3 Change of venue.

1-26-31.3. Change of venue. The circuit court to which the appeal is first taken may, upon good cause shown and upon such terms or provisions for expense as it may deem reasonable in favor of any party objecting, and on application and notice within thirty days after the appeal is taken, change the venue to the circuit court for any other county.

Source: SDC 1939 & Supp 1960, § 33.4207; SDCL, § 21-33-8; SL 1975, ch 17, § 6; SL 1999, ch 8, § 1; SL 2000, ch 5, § 1.



§ 1-26-31.4 Contested cases--Statement of issues on appeal.

1-26-31.4. Contested cases--Statement of issues on appeal. Within ten days after the filing of the notice of appeal as required by § 1-26-31, the appellant shall file with the clerk of the circuit court a statement of the issues the appellant intends to present on the appeal and shall serve on the other parties a copy of such statement. If any other party wishes to raise additional issues on appeal, the party shall file an additional statement of issues on appeal within ten days after service of the appellant's statement.

Source: Supreme Court Rule 82-35; SL 2008, ch 280 (Supreme Court Rule 07-01), eff. Jan. 1, 2008.



§ 1-26-32 When agency decision in contested case becomes effective--Application for stay pending appeal--Time--Granting of further stay--Security or other supervision--Inapplicability to determinations of benefits under Title 61.

1-26-32. When agency decision in contested case becomes effective--Application for stay pending appeal--Time--Granting of further stay--Security or other supervision--Inapplicability to determinations of benefits under Title 61. Any agency decision in a contested case is effective ten days after the date of receipt or failure to accept delivery of the decision by the parties. An application to the circuit court for a stay of the agency's decision may be made only within ten days of the date of receipt or failure to accept delivery of the agency's decision. Upon receiving a timely application for a stay and notice of hearing thereon, the court may enter a temporary stay pending a hearing on the application. Following a hearing, the court may order a further stay, pending final decision of the court. The court, as a condition to granting a stay, may require the appellant to furnish a bond or other such security or order supervision as the court may direct to indemnify or protect the state or agency or any person from loss, damage, or costs which may occur during the stay. This section does not apply to determinations of benefits made by the Department of Labor and Regulation pursuant to Title 61.

Source: SDC 1939 & Supp 1960, § 33.4215; SL 1966, ch 159, § 15 (3); SDCL § 21-33-10; SL 1972, ch 8, § 33; SL 1975, ch 17, § 7; SL 1988, ch 14, § 2; SL 1999, ch 7, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-26-32.1 Procedural rules applied.

1-26-32.1. Procedural rules applied. The sections of Title 15 relating to practice and procedure in the circuit courts shall apply to procedure for taking and conducting appeals under this chapter so far as the same may be consistent and applicable, and unless a different provision is specifically made by this chapter or by the statute allowing such appeal.

Source: SDC 1939 & Supp 1960, § 33.4204; SDCL, § 21-33-13; SL 1975, ch 17, § 8.



§ 1-26-32.2 Request for transcript--Waiver by failure to request.

1-26-32.2. Request for transcript--Waiver by failure to request. Within ten days after the filing of the notice of appeal, the appellant shall order from the agency or reporter, if present, a written transcript of the proceedings or such parts thereof as he deems necessary of the contested case hearing. The order shall be in writing and a copy thereof shall be served on all parties to the action and a copy shall be filed with the clerk of the circuit court. Failure to order a transcript within the ten-day period shall constitute a waiver of the right to such a transcript.

If the appellee deems a transcript of other parts of the proceedings necessary, he shall, within ten days after the service of the appellant's request or statement of issues, file with the clerk of the circuit court and serve upon the appellant a request for a transcript of additional parts to be included in the transcript of the contested case hearing. Failure to order such additional parts of the transcript shall constitute a waiver of the right to such additional parts of the transcript.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-1A.



§ 1-26-32.3 Costs of transcript--Endorsement of order by reporter--Extension of time for transcript.

1-26-32.3. Costs of transcript--Endorsement of order by reporter--Extension of time for transcript. At the time of ordering a transcript of the contested case hearing a party, other than an agency, must make satisfactory arrangements with the agency or reporter, if present, for the payment of the costs of the transcript and all necessary copies. The agency or reporter shall acknowledge at the foot of the order receipt of the request for the transcript and transmit the order to the clerk of the circuit court. If the transcript cannot be completed within thirty days, the agency or reporter shall request an extension of time from the circuit court judge assigned to the appeal and the action of the circuit court judge shall be entered on the record and the parties notified.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-2.



§ 1-26-32.4 Form of transcript--Number of copies--Certification.

1-26-32.4. Form of transcript--Number of copies--Certification. The original transcript of the contested case hearing will be filed with the clerk of the circuit court and copies transmitted to the attorney for each party to the appeal separately represented and directly to any parties not represented. The agency will make duplicate copies of items specified in § 1-26-21 that are requested and shall transmit copies to the attorney for each party to the appeal separately represented and directly to any parties not represented. In the event that more than three copies of the transcript and other items as specified in § 1-26-21 are necessary to comply with the foregoing requirement, the appellant may make application, upon notice, to the circuit court for an order determining the number of copies to be served and the time of use by the parties. Copies of the transcript and items specified in § 1-26-21 may be reproduced by any duplicating or copying process which produces a clear black image on white paper, if a typewritten transcript is prepared. The reporter or agency shall certify the correctness of the original and all copies of the transcript. The agency or reporter shall notify the clerk of the circuit court in writing that the original transcript has been filed and copies transmitted.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-3.



§ 1-26-33 Record transmitted to circuit court--Limitation of record--Corrections and additions.

1-26-33. Record transmitted to circuit court--Limitation of record--Corrections and additions. Within thirty days after the service of the notice of appeal, or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

It shall be the duty of the agency to assemble and consecutively number the pages of all documents, papers, and exhibits filed with the agency, including any opinions and decisions which the agency may have filed or authorized for filing. The agency shall then prepare and attach an alphabetical and chronological index to the record and shall serve a copy of such index on all parties to the review proceedings at the time the record is submitted to the reviewing court.

Source: SL 1966, ch 159, § 15 (4); SL 1977, ch 13, § 14; SL 1987, ch 396 (Supreme Court Rule 86-36).



§ 1-26-33.1 Transferred.

1-26-33.1. Transferred to § 1-26-33.6.



§ 1-26-33.2 Time for serving briefs.

1-26-33.2. Time for serving briefs. Unless otherwise ordered by the circuit court, the appellant shall serve a brief within thirty days after the delivery of the transcript of the contested case hearing to counsel for the parties or to the parties if unrepresented by counsel or within thirty days after the agency record is transmitted to the circuit court pursuant to § 1-26-33, whichever event occurs later. The appellee shall serve a brief within thirty days after the service of the brief of appellant, or in the case of multiple appellants, within thirty days after service of the last appellant's brief. The appellant may serve a reply brief within ten days after service of appellee's brief, or in the case of multiple appellees, within ten days after service of the last appellee's brief. Pursuant to § 15-6-5(d), briefs may not be made a part of the record.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-4; SL 1999, ch 7, § 3.



§ 1-26-33.3 Brief of appellant--Contents.

1-26-33.3. Brief of appellant--Contents. The brief of the appellant shall contain under appropriate headings in the order here indicated:

(1) A jurisdictional statement setting forth the date and the form of the agency decision, ruling or action sought to be reviewed and the date when the notice of appeal was filed with the circuit court.

(2) A concise statement of the legal issue or issues involved omitting unnecessary detail. Each issue shall be stated as an appellate court would state the broad issue presented. Each issue shall be followed by concise statement of how the agency decided it. Any issue not presented in the brief is deemed waived.

(3) A statement of the case and facts. A statement of the case shall first be presented identifying the agency and indicating briefly the nature of the case and its disposition by the agency. There shall follow a statement of facts relevant to the grounds urged for reversal, modification or other relief.

(4) An argument. The argument shall contain the contentions of the party with respect to the issues presented, the reasons therefor, and the citations to the authorities relied on. Each issue shall be separately presented. Needless repetition shall be avoided.

(5) A short conclusion stating the precise relief sought.

(6) Appendix, if any. Such appendix may include the decision, ruling, or action in question and any regulations or any relevant parts to which the parties wish to direct the particular attention of the circuit court.

(7) Request for oral argument, if desired.
Source: Supreme Court Rule 82-35.



§ 1-26-33.4 Brief of appellee--Contents.

1-26-33.4. Brief of appellee--Contents. The brief of the appellee shall conform to the same requirements as the brief of the appellant, except that the jurisdictional statement, statement of the issues or of the case need not be made unless the appellee is dissatisfied with the statements made by the appellant. If a notice of review is filed, the appellee's brief shall contain the issues specified in the notice of review and the argument thereon as well as the answer to the brief of the appellant.

Source: Supreme Court Rule 82-35.



§ 1-26-33.5 Repealed.

1-26-33.5. Repealed by SL 1996, ch 158, § 44.



§ 1-26-33.6 Speedy hearing and determination.

1-26-33.6. Speedy hearing and determination. Upon the filing of the record and other papers in the office of the clerk of the circuit court, it shall be the duty of such court when its attention is called to the matter by the parties, or one of them, immediately to fix a date for hearing, and said cause shall be speedily heard and determined.

Source: SDC 1939 & Supp 1960, § 33.4212; SDCL, § 21-33-15; SL 1972, ch 8, § 34; SDCL Supp 1-26-33.1; SL 1975, ch 17, § 9.



§ 1-26-34 Circuit court may order agency to take additional evidence.

1-26-34. Circuit court may order agency to take additional evidence. If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

Source: SL 1966, ch 159, § 15(5); SL 1987, ch 29, § 62.



§ 1-26-35 Nonjury review in circuit court--Proof of irregularities--Oral argument discretionary.

1-26-35. Nonjury review in circuit court--Proof of irregularities--Oral argument discretionary. The review shall be conducted by the court without a jury and shall be confined to the record. A trial de novo may not be granted unless otherwise authorized by law, but in cases of alleged irregularities in procedure before the agency, not shown in the record, proof thereon may be taken in the court. The court, upon request, may hear oral argument.

Source: SL 1966, ch 159, § 15 (6); SL 1977, ch 13, § 15; SL 1978, ch 16; SL 1996, ch 158, § 45.



§ 1-26-36 Weight given to agency findings--Disposition of case--Grounds for reversal or modification--Findings and conclusions--Costs.

1-26-36. Weight given to agency findings--Disposition of case--Grounds for reversal or modification--Findings and conclusions--Costs. The court shall give great weight to the findings made and inferences drawn by an agency on questions of fact. The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Clearly erroneous in light of the entire evidence in the record; or

(6) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

A court shall enter its own findings of fact and conclusions of law or may affirm the findings and conclusions entered by the agency as part of its judgment. The circuit court may award costs in the amount and manner specified in chapter 15-17.

Source: SL 1966, ch 159, § 15 (7); SL 1972, ch 8, § 29; SL 1977, ch 13, § 16; SL 1978, ch 13, § 10; SL 1978, ch 17; SL 1983, ch 6, § 2.



§ 1-26-36.1 Appellee's right to obtain review.

1-26-36.1. Appellee's right to obtain review. An appellee may obtain review of a final decision, ruling, or action of any agency which may adversely affect him by filing a notice of review with the clerk of the circuit court within twenty days after service of the notice of appeal. The clerk of the circuit court shall not accept for filing such notice of review unless accompanied by proof of service of such notice on all other parties. The notice of review shall specify the decision, ruling, or action of the agency to be reviewed.

Source: Supreme Court Rule 82-35.



§ 1-26-37 Appeal to Supreme Court.

1-26-37. Appeal to Supreme Court. An aggrieved party or the agency may obtain a review of any final judgment of the circuit court under this chapter by appeal to the Supreme Court. The appeal shall be taken as in other civil cases. The Supreme Court shall give the same deference to the findings of fact, conclusions of law, and final judgment of the circuit court as it does to other appeals from the circuit court. Such appeal may not be considered de novo.

Source: SL 1966, ch 159, § 16; SL 1972, ch 8, § 30; SL 1983, ch 6, § 1.



§ 1-26-38 Suspension of provisional rules by interim committee--Hearing on suspension--Filing and duration of suspension.

1-26-38. Suspension of provisional rules by interim committee--Hearing on suspension--Filing and duration of suspension. The Interim Rules Review Committee may, by an affirmative vote of not less than a majority of the members of the committee, suspend provisional rules or rules which have not become effective. To suspend a rule, the committee shall:

(1) Give the agency which promulgated the rule at least two weeks notice of a hearing on the proposed suspension;

(2) Hold a hearing, which may be in conjunction with a regular committee meeting. At the hearing, the burden of proof that the rule is necessary and does not violate any constitutional or statutory provision or the legislative intent when authority to promulgate the rule was given, is on the agency;

(3) File an appropriate resolution of such action with the secretary of state.

The suspension is effective from the date of such filing. A suspended rule shall remain suspended until July first of the year following the year in which it became, or would have become, effective, and may not be enforced during that period.

Source: SL 1966, ch 159, § 17; repealed SL 1972, ch 8, § 36; re-enacted SL 1975, ch 19; SL 1978, ch 13, § 11; SL 2003, ch 17, § 3.



§ 1-26-38.1 Amendment as provisional--Subject to suspension--Effect.

1-26-38.1. Amendment as provisional--Subject to suspension--Effect. If an agency amends an existing rule, the amendment becomes provisionally effective and subject to § 1-26-38. The effect of suspending a provisionally effective amendment is to return the rule to its form prior to the amendment.

Source: SL 1980, ch 18.



§ 1-26-39 Repealed.

1-26-39. Repealed by SL 1972, ch 8, § 36.



§ 1-26-40 Severability of provisions.

1-26-40. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and for this purpose the provisions of this chapter are severable.

Source: SL 1966, ch 159, § 18.



§ 1-26-41 Citation of chapter.

1-26-41. Citation of chapter. This chapter may be cited as the South Dakota Administrative Procedures Act.

Source: SL 1977, ch 13, § 17.






Chapter 26A - Publication of Administrative Rules

§ 1-26A-1 Administrative Rules to be published by Legislative Research Council--Editorial authority--Publication of Register--Notices of hearings on rules.

1-26A-1. Administrative Rules to be published by Legislative Research Council--Editorial authority--Publication of Register--Notices of hearings on rules. The Legislative Research Council shall publish from time to time, the Administrative Rules of South Dakota, which shall contain permanent rules of general application promulgated pursuant to chapter 1-26. In preparing the text of the rules for publication, the Legislative Research Council shall make such changes as may be necessary to correct apparent errors, to correlate and integrate all the rules, to harmonize, to assign a new title and other designation, and to eliminate or clarify obviously obsolete or ambiguous rules and rules declared invalid by the South Dakota Supreme Court or the United States Supreme Court. The Legislative Research Council may substitute terms or phraseology, and names of boards, commissions, and agencies, wherever the Legislature has expressly or by implication indicated an intention to do so. The publication may also contain information concerning executive orders, agreements made pursuant to chapter 1-24, agreements and changes made pursuant to chapter 1-32, and court rules, of permanent and general application which are not otherwise generally available to the public. The Legislative Research Council shall also publish at periodic intervals, the South Dakota Register which shall contain notices of hearings on proposed rules at least ten days prior to hearing, notices of rules filed in the secretary of state's office and other information relating to agency and judicial rules and executive actions.

The Legislative Research Council shall prepare the manuscripts for the rules and the register and supervise their publication.

Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 5 (1); SDCL § 1-26-9; SL 1972, ch 8, § 14; SL 1974, ch 16, § 8; SL 1975, ch 16, § 22; SL 1984, ch 9, § 2; SL 1989, ch 16, §§ 13, 15; SL 2012, ch 8, § 1.



§ 1-26A-1.1 to 1-26A-1.13. Repealed.

1-26A-1.1 to 1-26A-1.13. Repealed by SL 2012, ch 8, §§ 7 to 19.



§ 1-26A-2 Official rules of all executive agencies.

1-26A-2. Official rules of all executive agencies. The compilation of rules known as the Administrative Rules of South Dakota, prepared by the Legislative Research Council under the authority of § 1-26A-1 and filed with the secretary of state, exclusive of its analyses and notes, are the official rules of all state executive agencies.

Source: SL 1975, ch 16, § 1; SL 1981, ch 9, § 1; SL 1982, ch 28, § 1; SL 2012, ch 8, § 2.



§ 1-26A-3 Time limit for challenging rule on procedural grounds.

1-26A-3. Time limit for challenging rule on procedural grounds. Within one year of the effective date of a rule, an action or proceeding may be brought to contest the legality of any rule for the failure of the agency to comply with the procedural requirements of chapter 1-26. However, this section does not restrict a person's right to initiate an action or proceeding to challenge the legality of the substance of any rule.

Source: SL 1975, ch 16, § 2; SL 2012, ch 8, § 3.



§ 1-26A-4 , 1-26A-5. Repealed.

1-26A-4, 1-26A-5. Repealed by SL 2012, ch 8, §§ 20, 21.



§ 1-26A-6 Secretary of state to keep copy of rules--Certified copies.

1-26A-6. Secretary of state to keep copy of rules--Certified copies. The secretary of state shall keep a copy of the administrative rules published pursuant to §§ 1-26A-1 and 1-26A-2, from which to make certified copies.

Source: SL 1975, ch 16, § 5; SL 1981, ch 9, § 3; SL 2012, ch 8, § 4.



§ 1-26A-7 Citation of rules.

1-26A-7. Citation of rules. The Administrative Rules of South Dakota as amended, printed, and published pursuant to law, shall be known as the Administrative Rules of South Dakota, and shall be cited as "(year of publication) ARSD" followed by the appropriate number of the title, article, chapter, or section.

Source: SL 1975, ch 16, § 6; SL 2012, ch 8, § 5.



§ 1-26A-8 Distribution of publications to agencies, officials, and others.

1-26A-8. Distribution of publications to agencies, officials, and others. Publications authorized under this chapter shall upon request be distributed by the Bureau of Administration to state agencies and elected state officials of this state free of charge and to other persons at prices fixed by the director to cover mailing and publication costs.

Source: SL 1976, ch 17, § 1; SL 1977, ch 24, § 1; SL 1991, ch 24, § 2.



§ 1-26A-9 References to Administrative Rules.

1-26A-9. References to Administrative Rules. Any reference to the Administrative Rules of South Dakota in the South Dakota Codified Laws or in the Administrative Rules of South Dakota shall be construed to be a reference to the administrative rules published pursuant to § 1-26A-2.

Source: SL 1981, ch 9, § 4; SL 2012, ch 8, § 6.



§ 1-26A-10 Definitions applicable to rules.

1-26A-10. Definitions applicable to rules. The definitions in § 2-14-2 also apply to the Administrative Rules of South Dakota, unless the context of the defined word plainly requires a different meaning.

Source: SL 1983, ch 13, § 4.






Chapter 26B - Termination and Legislative Review of Administrative Rules

§ 1-26B-1 Definition of terms.

1-26B-1. Definition of terms. Terms as used in this chapter mean:

(1) "Agency," all divisions, offices, bureaus, commissions, councils, and boards, or like government units or subunits of the departments;

(2) "Committee," the Interim Rules Review Committee;

(3) "Termination," abolishment of the rules of any agency or the act of causing their existence to cease.
Source: SL 1978, ch 18, § 1; SL 1989, ch 18, § 1.



§ 1-26B-2 Designation of agency for review and evaluation of rules and rule-making authority.

1-26B-2. Designation of agency for review and evaluation of rules and rule-making authority. The Interim Rules Review Committee may, with the approval of the Executive Board of the Legislative Research Council, designate any agency for a comprehensive review and evaluation of the agency's rules and rule-making authority pursuant to the provisions of this chapter and such other conditions as the board may provide.

Source: SL 1978, ch 18, § 2; SL 1985, ch 14, § 1; SL 1989, ch 18, § 2.



§ 1-26B-3 Repealed.

1-26B-3. Repealed by SL 1989, ch 18, § 3.



§ 1-26B-4 Submission of proposed revisions to interim committee--Areas in which authority necessary--Notice before review begins.

1-26B-4. Submission of proposed revisions to interim committee--Areas in which authority necessary--Notice before review begins. Each agency designated by the committee shall deliver to the members of the interim committee a proposed revision of all its rules, with an overview of changes proposed, at a date specified by the committee. Further, such agency shall designate the specific areas in which rule-making authority is necessary. The committee shall give at least ninety days notice to an agency before a review may begin.

Source: SL 1978, ch 18, § 4; SL 1979, ch 9, § 1; SL 1989, ch 18, § 4.



§ 1-26B-5 Hearings during sunset procedure.

1-26B-5. Hearings during sunset procedure. The committee may hold public hearings and receive testimony from the public and all interested parties during any sunset procedure.

Source: SL 1978, ch 18, § 5; SL 1989, ch 18, § 5.



§ 1-26B-6 Burden of proof as to agency proposals--Information furnished by agencies.

1-26B-6. Burden of proof as to agency proposals--Information furnished by agencies. All agencies shall have the burden of establishing that sufficient public need is present which justifies the continued existence of their proposed revision of their rules. All agencies shall provide the committee with the following information:

(1) The identity of all agencies under the direct or advisory control of the agency under review, together with their proposed revision of their rules;

(2) All functions performed by the rules of the agency under review;

(3) All duplicatory functions of the rules of the agency under review;

(4) Any other information which a committee determines necessary and proper in carrying out their review and evaluative duties.
Source: SL 1978, ch 18, § 6; SL 1989, ch 18, § 6.



§ 1-26B-7 Factors considered by committees in reviewing agency rules.

1-26B-7. Factors considered by committees in reviewing agency rules. To determine the existence of a sufficient public need for continuance of an agency's rules, the committee shall take into consideration the following factors concerning the rules of the agency under review and evaluation:

(1) The extent to which any information required to be furnished to the committee has been omitted, misstated, or refused, and the extent to which conclusions reasonably drawn from such information is adverse to the legislative intent inherent in the powers, duties, and functions as established in the rule-making authority of the agency, or is inconsistent with present or projected public demands or needs;

(2) The extent to which operation has been efficient and responsive to the public needs;

(3) The extent to which it has been encouraged that persons regulated report to the agency concerning the impact of rules and decisions regarding improved services, economy of service, or availability of service to the public;

(4) The extent to which the public has been encouraged to participate in rule- and decision-making as opposed to participation solely by persons regulated;

(5) Any other relevant criteria which the committee deems necessary and proper in reviewing and evaluating the sufficient public need for continuance of the rules and regulations of the agency.
Source: SL 1978, ch 18, § 7; SL 1989, ch 18, § 7.



§ 1-26B-8 Information furnished by Department of Legislative Audit.

1-26B-8. Information furnished by Department of Legislative Audit. The Department of Legislative Audit shall furnish, upon request of the committee, any relevant information including the reports of audits of any agency under review.

Source: SL 1978, ch 18, § 8; SL 1989, ch 18, § 8.



§ 1-26B-9 Committee reports.

1-26B-9. Committee reports. The committee shall submit reports recommending either the continuation, revision, or termination of the rules of each agency reviewed to the Executive Board of the Legislative Research Council.

Source: SL 1978, ch 18, § 9; SL 1989, ch 18, § 9.



§ 1-26B-10 Bills containing committee recommendations as to rules changes--Bills defining authority.

1-26B-10. Bills containing committee recommendations as to rules changes--Bills defining authority. The committee shall submit its recommendations concerning those that it believes should be continued to the Legislature in one or more bills so that the Legislature may vote to either reestablish, amend or terminate the rules of the agency under review and evaluation. If it is determined that the rule-making authority of the agency should be reestablished, the committee shall submit one or more bills defining the rule-making authority of the agency under review and evaluation.

Source: SL 1978, ch 18, § 10; SL 1979, ch 9, § 2; SL 1989, ch 18, § 10.



§ 1-26B-11 Repealed.

1-26B-11. Repealed by SL 1980, ch 19, § 2.



§ 1-26B-12 Pending causes of action unaffected by termination of rules.

1-26B-12. Pending causes of action unaffected by termination of rules. This chapter does not affect the right to institute or prosecute any cause of action by or against an agency if the cause of action accrued prior to the termination date of the rules of the agency. Any causes of action pending on the date that the rules of an agency are terminated, or instituted thereafter, shall be prosecuted or defended in the name of the state by the attorney general.

Source: SL 1978, ch 18, § 12; SL 1989, ch 18, § 11.






Chapter 26C - Office of Administrative Hearings [Repealed]

CHAPTER 1-26C

OFFICE OF ADMINISTRATIVE HEARINGS [REPEALED]



Chapter 26D - Office of Hearing Examiners

§ 1-26D-1 Creation of Office of Hearing Examiners.

1-26D-1. Creation of Office of Hearing Examiners. The State Office of Hearing Examiners is hereby created and is attached to the Bureau of Administration for reporting and budgetary purposes. The office shall conduct hearings with the greatest degree of informality consistent with fairness and the nature of the proceeding before it. In those instances where a more formal proceeding is required, the hearing examiner may apply hearing procedures as set forth in the South Dakota Rules of Civil Procedure chapter 15-6.

Source: SL 1995, ch 8, § 2



§ 1-26D-2 Appointment of chief hearing examiner.

1-26D-2. Appointment of chief hearing examiner. The Governor shall appoint a chief hearing examiner. The person appointed shall, as a condition of appointment, be admitted to practice law in the State of South Dakota.

Source: SL 1995, ch 8, § 3



§ 1-26D-3 Appointment of hearing examiners.

1-26D-3. Appointment of hearing examiners. The chief hearing examiner may appoint such other hearing examiners and other staff as are necessary to carry out the provisions of this chapter and may contract with qualified persons to serve as hearing examiners for specific cases.

Source: SL 1995, ch 8, § 4



§ 1-26D-4 Powers of hearing examiners.

1-26D-4. Powers of hearing examiners. Hearing examiners have all powers delineated in §§ 1-26-19.1 and 1-26-19.2 and shall hear all contested cases that arise under Titles 10 and 58 and chapter 1-27.

Source: SL 1995, ch 8, § 5; SL 2008, ch 14, § 1.



§ 1-26D-5 Adoption of rules for operation and procedure--Specific rules for Digital Dakota Network.

1-26D-5. Adoption of rules for operation and procedure--Specific rules for Digital Dakota Network. The chief hearing examiner shall adopt rules pursuant to chapter 1-26 for the operation of the Office of Hearing Examiners and for the procedures to be used with regard to hearing contested cases and may specifically adopt rules pertaining to the use of the Digital Dakota Network.

Source: SL 1995, ch 8, § 6; SL 2005, ch 16, § 2.



§ 1-26D-6 Proposed findings, conclusions, and decision--Agency action--Appeal.

1-26D-6. Proposed findings, conclusions, and decision--Agency action--Appeal. The hearing examiner, after hearing the evidence in the matter, shall make proposed findings of fact and conclusions of law, and a proposed decision. The agency may accept, reject, or modify those findings, conclusions, and decisions, and an appeal may be taken therefrom pursuant to chapter 1-26.

Source: SL 1995, ch 8, § 7



§ 1-26D-7 Rules on finality of decision--Notice.

1-26D-7. Rules on finality of decision--Notice. An agency may provide by rule that proposed decisions in all or in specified classes of cases before that agency, or by order in individual cases, will become final without further agency action unless, within a specified time, the agency determines that the proposed decision should be reviewed or a party to the proceeding files a petition for administrative review of the proposed order. Upon occurrence of either event, notice shall be given to all parties to the proceeding.

Source: SL 1995, ch 8, § 9A



§ 1-26D-8 Review of proposed findings or decision--Written reasons for rejecting or modifying findings or decision.

1-26D-8. Review of proposed findings or decision--Written reasons for rejecting or modifying findings or decision. The reviewing agency shall personally consider the whole record or such portions of it as may be cited by the parties. If the reviewing agency rejects or modifies proposed findings or a proposed decision, it shall give reasons for doing so in writing. In reviewing proposed findings of fact entered by the presiding hearing examiner, the reviewing agency shall give due regard to the hearing examiner's opportunity to observe the witnesses.

Source: SL 1995, ch 8, § 9B



§ 1-26D-9 Final decision--Remand.

1-26D-9. Final decision--Remand. The reviewing agency shall enter a final decision disposing of the proceeding or shall remand the matter for further proceedings with instructions to the hearing examiner who entered the initial decision. Upon remanding a matter, the reviewing agency may order such temporary relief as is authorized and appropriate. A final decision shall include, or incorporate by reference to the initial decision, all matters required by § 1-26-25.

Source: SL 1995, ch 8, § 10



§ 1-26D-10 Request for appointment of another hearing examiner in contested cases.

1-26D-10. Request for appointment of another hearing examiner in contested cases. Within ten days after written notification to the parties of the appointment of a hearing examiner in any contested case, any party to that contested case may file an affidavit requesting the appointment of another hearing examiner. The chief hearing examiner shall then appoint another hearing examiner to hear that contested case. Each party may file only one such affidavit in any contested case.

Source: SL 1995, ch 8, § 11; SL 1999, ch 9, § 1; SL 2003, ch 18, § 2



§ 1-26D-11 Contract with agencies for hearings on case-by-case basis--Power of hearing examiner--Billing for services rendered.

1-26D-11. Contract with agencies for hearings on case-by-case basis--Power of hearing examiner--Billing for services rendered. Any agency not covered by this chapter may contract with the Office of Hearing Examiners or any other person to conduct hearings on a case-by-case basis and the power to contract with the office is specifically granted. At the option of the contracting agency, the hearing examiner may exercise the powers granted in chapter 1-26 and in § 1-26D-6, or the hearing examiner may be hired and have the limited power to conduct the contested case, rule on procedural, evidentiary, and other motions raised by the parties, and provide legal assistance to the contracting agency. The Office of Hearing Examiners may bill the contracting agency for services rendered pursuant to such contracts.

Source: SL 1995, ch 8, § 12



§ 1-26D-12 Validity of prior rules, actions, decisions or proceedings unaffected

1-26D-12. Validity of prior rules, actions, decisions or proceedings unaffected. The creation of the Office of Hearing Examiners does not affect the validity of any rule, action, decision, or proceedings held or promulgated by any agency before July 1, 1995.

Source: SL 1995, ch 8, § 16






Chapter 26E - Legislative Review of State Agencies [Repealed]

§ 1-26E-1 to 1-26E-8. Repealed.

1-26E-1 to 1-26E-8. Repealed by SL 2012, ch 9, §§ 1 to 8.






Chapter 27 - Public Records and Files

§ 1-27-1 Public records open to inspection and copying.

1-27-1. Public records open to inspection and copying. Except as otherwise expressly provided by statute, all citizens of this state, and all other persons interested in the examination of the public records, as defined in § 1-27-1.1, are hereby fully empowered and authorized to examine such public record, and make memoranda and abstracts therefrom during the hours the respective offices are open for the ordinary transaction of business and, unless federal copyright law otherwise provides, obtain copies of public records in accordance with this chapter.

Each government entity or elected or appointed government official shall, during normal business hours, make available to the public for inspection and copying in the manner set forth in this chapter all public records held by that entity or official.

Source: SDC 1939, § 48.0701; SL 1977, ch 16, § 2; SL 1982, ch 30, § 1; SL 1987, ch 24; SL 1991, ch 13; SL 1992, ch 10; SL 1994, ch 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 17, § 2; SL 2009, ch 10, § 1.



§ 1-27-1.1 Public records defined.

1-27-1.1. Public records defined. Unless any other statute, ordinance, or rule expressly provides that particular information or records may not be made public, public records include all records and documents, regardless of physical form, of or belonging to this state, any county, municipality, political subdivision, or tax-supported district in this state, or any agency, branch, department, board, bureau, commission, council, subunit, or committee of any of the foregoing. Data which is a public record in its original form remains a public record when maintained in any other form. For the purposes of §§ 1-27-1 to 1-27-1.15, inclusive, a tax-supported district includes any business improvement district created pursuant to chapter 9-55.

Source: SL 2009, ch 10, § 2.



§ 1-27-1.2 Fees for specialized service.

1-27-1.2. Fees for specialized service. If a custodian of a public record of a county, municipality, political subdivision, or tax-supported district provides to a member of the public, upon request, a copy of the public record, a reasonable fee may be charged for any specialized service. Such fee may include a reasonable amount representing a portion of the amortization of the cost of computer equipment, including software, necessarily added in order to provide such specialized service. This section does not require a governmental entity to acquire computer capability to generate public records in a new or different form if that new form would require additional computer equipment or software not already possessed by the governmental entity.

No fee may be charged for the electronic transfer of any minutes of open meeting actions of a political subdivision, board or agency of a political subdivision, or the governing board of an agency that levies property taxes that were recorded in the last three years.

Source: SL 2009, ch 10, § 3; SL 2012, ch 10, § 1.



§ 1-27-1.3 Liberal construction of public access to public records law--Certain criminal investigation and contract negotiation records exempt.

1-27-1.3. Liberal construction of public access to public records law--Certain criminal investigation and contract negotiation records exempt. The provisions of §§ 1-27-1 to 1-27-1.15, inclusive, and 1-27-4 shall be liberally construed whenever any state, county, or political subdivision fiscal records, audit, warrant, voucher, invoice, purchase order, requisition, payroll, check, receipt, or other record of receipt, cash, or expenditure involving public funds is involved in order that the citizens of this state shall have the full right to know of and have full access to information on the public finances of the government and the public bodies and entities created to serve them. Use of funds as needed for criminal investigatory/confidential informant purposes is not subject to this section, but any budgetary information summarizing total sums used for such purposes is public. Records which, if disclosed, would impair present or pending contract awards or collective bargaining negotiations are exempt from disclosure.

Source: SL 2009, ch 10, § 4.



§ 1-27-1.4 Denial letters to be kept on file.

1-27-1.4. Denial letters to be kept on file. Each public body shall maintain a file of all letters of denial of requests for records. This file shall be made available to any person on request.

Source: SL 2009, ch 10, § 5.



§ 1-27-1.5 Certain records not open to inspection and copying.

1-27-1.5. Certain records not open to inspection and copying. The following records are not subject to §§ 1-27-1, 1-27-1.1, and 1-27-1.3:

(1) Personal information in records regarding any student, prospective student, or former student of any educational institution if such records are maintained by and in the possession of a public entity, other than routine directory information specified and made public consistent with 20 U. S.C. 1232g, as such section existed on January 1, 2009;

(2) Medical records, including all records of drug or alcohol testing, treatment, or counseling, other than records of births and deaths. This law in no way abrogates or changes existing state and federal law pertaining to birth and death records;

(3) Trade secrets, the specific details of bona fide research, applied research, or scholarly or creative artistic projects being conducted at a school, postsecondary institution or laboratory funded in whole or in part by the state, and other proprietary or commercial information which if released would infringe intellectual property rights, give advantage to business competitors, or serve no material public purpose;

(4) Records which consist of attorney work product or which are subject to any privilege recognized in article V of chapter 19-19;

(5) Records developed or received by law enforcement agencies and other public bodies charged with duties of investigation or examination of persons, institutions, or businesses, if the records constitute a part of the examination, investigation, intelligence information, citizen complaints or inquiries, informant identification, or strategic or tactical information used in law enforcement training. However, this subdivision does not apply to records so developed or received relating to the presence of and amount or concentration of alcohol or drugs in any body fluid of any person, and this subdivision does not apply to a 911 recording or a transcript of a 911 recording, if the agency or a court determines that the public interest in disclosure outweighs the interest in nondisclosure. This law in no way abrogates or changes §§ 23-5-7 and 23-5-11 or testimonial privileges applying to the use of information from confidential informants;

(6) Appraisals or appraisal information and negotiation records concerning the purchase or sale, by a public body, of any interest in real or personal property;

(7) Personnel information other than salaries and routine directory information. However, this subdivision does not apply to the public inspection or copying of any current or prior contract with any public employee and any related document that specifies the consideration to be paid to the employee;

(8) Information solely pertaining to protection of the security of public or private property and persons on or within public or private property, such as specific, unique vulnerability assessments or specific, unique response plans, either of which is intended to prevent or mitigate criminal acts, emergency management or response, or public safety, the public disclosure of which would create a substantial likelihood of endangering public safety or property; computer or communications network schema, passwords, and user identification names; guard schedules; lock combinations; or any blueprints, building plans, or infrastructure records regarding any building or facility that expose or create vulnerability through disclosure of the location, configuration, or security of critical systems;

(9) The security standards, procedures, policies, plans, specifications, diagrams, access lists, and other security-related records of the Gaming Commission and those persons or entities with which the commission has entered into contractual relationships. Nothing in this subdivision allows the commission to withhold from the public any information relating to amounts paid persons or entities with which the commission has entered into contractual relationships, amounts of prizes paid, the name of the prize winner, and the municipality, or county where the prize winner resides;

(10) Personally identified private citizen account payment information, credit information on others supplied in confidence, and customer lists;

(11) Records or portions of records kept by a publicly funded library which, when examined with or without other records, reveal the identity of any library patron using the library's materials or services;

(12) Correspondence, memoranda, calendars or logs of appointments, working papers, and records of telephone calls of public officials or employees;

(13) Records or portions of records kept by public bodies which would reveal the location, character, or ownership of any known archaeological, historical, or paleontological site in South Dakota if necessary to protect the site from a reasonably held fear of theft, vandalism, or trespass. This subdivision does not apply to the release of information for the purpose of scholarly research, examination by other public bodies for the protection of the resource or by recognized tribes, or the federal Native American Graves Protection and Repatriation Act;

(14) Records or portions of records kept by public bodies which maintain collections of archeological, historical, or paleontological significance which nongovernmental donors have requested to remain closed or which reveal the names and addresses of donors of such articles of archaeological, historical, or paleontological significance unless the donor approves disclosure, except as the records or portions thereof may be needed to carry out the purposes of the federal Native American Graves Protection and Repatriation Act and the Archeological Resources Protection Act;

(15) Employment applications and related materials, except for applications and related materials submitted by individuals hired into executive or policymaking positions of any public body;

(16) Social security numbers; credit card, charge card, or debit card numbers and expiration dates; passport numbers, driver license numbers; or other personally identifying numbers or codes; and financial account numbers supplied to state and local governments by citizens or held by state and local governments regarding employees or contractors;

(17) Any emergency or disaster response plans or protocols, safety or security audits or reviews, or lists of emergency or disaster response personnel or material; any location or listing of weapons or ammunition; nuclear, chemical, or biological agents; or other military or law enforcement equipment or personnel;

(18) Any test questions, scoring keys, results, or other examination data for any examination to obtain licensure, employment, promotion or reclassification, or academic credit;

(19) Personal correspondence, memoranda, notes, calendars or appointment logs, or other personal records or documents of any public official or employee;

(20) Any document declared closed or confidential by court order, contract, or stipulation of the parties to any civil or criminal action or proceeding;

(21) Any list of names or other personally identifying data of occupants of camping or lodging facilities from the Department of Game, Fish and Parks;

(22) Records which, if disclosed, would constitute an unreasonable release of personal information;

(23) Records which, if released, could endanger the life or safety of any person;

(24) Internal agency record or information received by agencies that are not required to be filed with such agencies, if the records do not constitute final statistical or factual tabulations, final instructions to staff that affect the public, or final agency policy or determinations, or any completed state or federal audit and if the information is not otherwise public under other state law, including chapter 15-15A and § 1-26-21;

(25) Records of individual children regarding commitment to the Department of Corrections pursuant to chapters 26-8B and 26-8C;

(26) Records regarding inmate disciplinary matters pursuant to § 1-15-20; and

(27) Any other record made closed or confidential by state or federal statute or rule or as necessary to participate in federal programs and benefits.
Source: SL 2009, ch 10, § 6; SL 2012, ch 11, § 1.



§ 1-27-1.6 Certain financial, commercial, and proprietary information exempt from disclosure.

1-27-1.6. Certain financial, commercial, and proprietary information exempt from disclosure. The following financial, commercial, and proprietary information is specifically exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive:

(1) Valuable formulae, designs, drawings, computer source code or object code, and research data invented, discovered, authored, developed, or obtained by any agency if disclosure would produce private gain or public loss;

(2) Financial information supplied by or on behalf of a person, firm, or corporation for the purpose of qualifying to submit a bid or proposal;

(3) Financial and commercial information and records supplied by private persons pertaining to export services;

(4) Financial and commercial information and records supplied by businesses or individuals as part of an application for loans or program services or application for economic development loans or program services;

(5) Financial and commercial information, including related legal assistance and advice, supplied to or developed by the state investment council or the division of investment if the information relates to investment strategies or research, potential investments, or existing investments of public funds;

(6) Proprietary data, trade secrets, or other information that relates to:

(a) A vendor's unique methods of conducting business;

(b) Data unique to the product or services of the vendor; or

(c) Determining prices or rates to be charged for services, submitted by any vendor to any public body;

(7) Financial, commercial, and proprietary information supplied in conjunction with applications or proposals for funded scientific research, for participation in joint scientific research projects, for projects to commercialize scientific research results, or for use in conjunction with commercial or government testing;

(8) Any production records, mineral assessments, and trade secrets submitted by a permit holder, mine operator, or landowner to any public body.
Source: SL 2009, ch 10, § 7.



§ 1-27-1.7 Certain drafts, notes, and memoranda exempt from disclosure.

1-27-1.7. Certain drafts, notes, and memoranda exempt from disclosure. Drafts, notes, recommendations, and memoranda in which opinions are expressed or policies formulated or recommended are exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive.

Source: SL 2009, ch 10, § 8.



§ 1-27-1.8 Certain records relevant to court actions exempt from disclosure.

1-27-1.8. Certain records relevant to court actions exempt from disclosure. Any record that is relevant to a controversy to which a public body is a party but which record would not be available to another party under the rules of pretrial discovery for causes pending in circuit court are exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive.

Source: SL 2009, ch 10, § 9.



§ 1-27-1.9 Documents or communications used for decisional process arising from person's official duties not subject to compulsory disclosure.

1-27-1.9. Documents or communications used for decisional process arising from person's official duties not subject to compulsory disclosure. No elected or appointed official or employee of the state or any political subdivision may be compelled to provide documents, records, or communications used for the purpose of the decisional or deliberative process relating to any decision arising from that person's official duties. Any document that is otherwise already public is not made confidential by reason of having been used in deliberations.

Source: SL 2009, ch 10, § 14; SL 2013, ch 11, § 1.



§ 1-27-1.10 Redaction of certain information.

1-27-1.10. Redaction of certain information. In response to any request pursuant to § 1-27-36 or 1-27-37, a public record officer may redact any portion of a document which contains information precluded from public disclosure by § 1-27-3 or which would unreasonably invade personal privacy, threaten public safety and security, disclose proprietary information, or disrupt normal government operations. A redaction under this section is considered a partial denial for the application of § 1-27-37.

Source: SL 2009, ch 10, § 15.



§ 1-27-1.11 Subscription or license holder list of Department of Game, Fish and Parks and certain insurance applicant and policyholder information available for fee--Resale or redistribution prohibited--Misdemeanor.

1-27-1.11. Subscription or license holder list of Department of Game, Fish and Parks and certain insurance applicant and policyholder information available for fee--Resale or redistribution prohibited--Misdemeanor. Any subscription or license holder list maintained by the Department of Game, Fish and Parks may be made available to the public for a reasonable fee. State agencies are exempt from payment of this fee for approved state use. The Game, Fish and Parks Commission may promulgate rules pursuant to chapter 1-26 to establish criteria for the sale and to establish the fee for the sale of such lists.

Any automobile liability insurer licensed in the state, or its certified authorized agent, may have access to the name and address of any person licensed or permitted to drive a motor vehicle solely for the purpose of verifying insurance applicant and policyholder information. An insurer requesting any such name and address shall pay a reasonable fee to cover the costs of producing such name and address. The Department of Public Safety shall set such fee by rules promulgated pursuant to chapter 1-26.

Any list released or distributed under this section may not be resold or redistributed. Violation of this section by the resale or redistribution of any such list is a Class 2 misdemeanor.

Source: SL 2009, ch 10, § 16.



§ 1-27-1.12 Chapter inapplicable to Unified Judicial System.

1-27-1.12. Chapter inapplicable to Unified Judicial System. The provisions of this chapter do not apply to records and documents of the Unified Judicial System.

Source: SL 2009, ch 10, § 17.



§ 1-27-1.13 Certain records not available to inmates.

1-27-1.13. Certain records not available to inmates. The secretary of corrections may prohibit the release of information to inmates or their agents regarding correctional operations, department policies and procedures, and inmate records of the requesting inmate or other inmates if the release would jeopardize the safety or security of a person, the operation of a correctional facility, or the safety of the public. This section does not apply to an inmate's attorney requesting information that is subject to disclosure under this chapter.

Source: SL 2009, ch 10, § 19.



§ 1-27-1.14 Redaction of records in office of register of deeds not required.

1-27-1.14. Redaction of records in office of register of deeds not required. This chapter does not require the redaction of any record, or any portion of a record, which is recorded in the office of the register of deeds.

Source: SL 2009, ch 10, § 21; SL 2010, ch 214, § 1.



§ 1-27-1.15 Immunity for good faith denial or provision of record.

1-27-1.15. Immunity for good faith denial or provision of record. No civil or criminal liability may attach to a public official for the mistaken denial or provision of a record pursuant to this chapter if that action is taken in good faith.

Source: SL 2009, ch 10, § 22.



§ 1-27-1.16 Material relating to open meeting agenda item to be available--Exceptions--Violation as misdemeanor.

1-27-1.16. Material relating to open meeting agenda item to be available--Exceptions--Violation as misdemeanor. If a meeting is required to be open to the public pursuant to § 1-25-1 and if any printed material relating to an agenda item of the meeting is prepared or distributed by or at the direction of the governing body or any of its employees and the printed material is distributed before the meeting to all members of the governing body, the material shall either be posted on the governing body's website or made available at the official business office of the governing body at least twenty-four hours prior to the meeting or at the time the material is distributed to the governing body, whichever is later. If the material is not posted to the governing body's website, at least one copy of the printed material shall be available in the meeting room for inspection by any person while the governing body is considering the printed material. However, the provisions of this section do not apply to any printed material or record that is specifically exempt from disclosure under the provisions of this chapter or to any printed material or record regarding the agenda item of an executive or closed meeting held in accordance with § 1-25-2. A violation of this section is a Class 2 misdemeanor. However, the provisions of this section do not apply to printed material, records, or exhibits involving contested case proceedings held in accordance with the provisions of chapter 1-26.

Source: SL 2010, ch 9, § 1.



§ 1-27-1.17 Draft minutes of public meeting to be available--Exceptions--Violation as misdemeanor.

1-27-1.17. Draft minutes of public meeting to be available--Exceptions--Violation as misdemeanor. The unapproved, draft minutes of any public meeting held pursuant to § 1-25-1 that are required to be kept by law shall be available for inspection by any person within ten business days after the meeting. However, this section does not apply if an audio or video recording of the meeting is available to the public on the governing body's website within five business days after the meeting. A violation of this section is a Class 2 misdemeanor. However, the provisions of this section do not apply to draft minutes of contested case proceedings held in accordance with the provisions of chapter 1-26.

Source: SL 2010, ch 9, § 3.



§ 1-27-1.18 Recommendations, findings, and reports of appointed working groups to be reported in open meeting--Action by governing body.

1-27-1.18. Recommendations, findings, and reports of appointed working groups to be reported in open meeting--Action by governing body. Any final recommendations, findings, or reports that result from a meeting of a committee, subcommittee, task force, or other working group which does not meet the definition of a political subdivision or public body pursuant to § 1-25-1, but was appointed by the governing body, shall be reported in open meeting to the governing body which appointed the committee, subcommittee, task force, or other working group. The governing body shall delay taking any official action on the recommendations, findings, or reports until the next meeting of the governing body.

Source: SL 2010, ch 9, § 4.



§ 1-27-1.19 Public access to records of former Governors and lieutenant governors.

1-27-1.19. Public access to records of former Governors and lieutenant governors. The records of any Governor and any lieutenant governor are the property of the state and shall be transferred to his or her successor or the state archivist upon leaving office. Once transferred, public access to such records is subject to the provisions of chapter 1-27.

Source: SL 2012, ch 12, § 1.



§ 1-27-1.20 Exempt records to be opened upon death or ten years after leaving office.

1-27-1.20. Exempt records to be opened upon death or ten years after leaving office. Unless released to the public pursuant to § 1-27-1.21, any record of an officer designated in § 1-27-1.19, exempted from the provisions of § 1-27-1, shall be opened to the public upon either the death of the former officer or ten years from the date the officer left office, whichever transpires last.

Source: SL 2012, ch 12, § 2.



§ 1-27-1.21 Right of former Governor and lieutenant governor to approve or deny release of exempt records.

1-27-1.21. Right of former Governor and lieutenant governor to approve or deny release of exempt records. Whenever an officer designated in § 1-27-1.19 leaves office and transfers his or her records to the state archivist, the former officer shall retain the right to approve or deny the release of any record exempted from the provisions of § 1-27-1. The former officer may exercise that right either personally or may designate in writing a person to do so to the archivist.

Source: SL 2012, ch 12, § 3.



§ 1-27-1.22 Agreement for transfer of records to suitable repository.

1-27-1.22. Agreement for transfer of records to suitable repository. The state archivist may enter into agreements with any officer designated in § 1-27-1.19 for the transfer of the former officer's records to a museum, institution of higher learning, or other suitable repository within South Dakota upon determining that such repository will allow for the preservation, study, and public access of such records consistent with §§ 1-27-1.19 to 1-27-1.21, inclusive. Such agreements shall be entered into only after a public hearing.

Source: SL 2012, ch 12, § 4.



§ 1-27-2 Repealed.

1-27-2. Repealed by SL 1977, ch 16, § 3



§ 1-27-3 Records declared confidential or secret.

1-27-3. Records declared confidential or secret. Section 1-27-1 shall not apply to such records as are specifically enjoined to be held confidential or secret by the laws requiring them to be so kept.

Source: SDC 1939, § 48.0701; SL 1977, ch 16, § 1



§ 1-27-4 Format of open record.

1-27-4. Format of open record. Any record made open to the public pursuant to this chapter shall be maintained in its original format or in any searchable and reproducible electronic or other format. This chapter does not mandate that any record or document be kept in a particular format nor does it require that a record be provided to the public in any format or media other than that in which it is stored.

Source: SL 1963, ch 327, § 1; SL 1971, ch 9; SL 2000, ch 6, § 1; SL 2005, ch 19, § 1; SL 2009, ch 10, § 10.



§ 1-27-4.1 Format of written contracts--Storage with records retention officer or designee--Duration.

1-27-4.1. Format of written contracts--Storage with records retention officer or designee--Duration. Any written contract entered by the state, a county, a municipality, or a political subdivision shall be retained in the contract's original format or a searchable and reproducible format. Each contract shall be stored with the records retention officer of that entity or with the designee of the records retention officer unless the contract is required by law to be retained by some other person. Each contract shall be stored during the term of the contract and for two years after the expiration of the contract term.

Source: SL 2009, ch 11, § 1.



§ 1-27-4.2 Availability of contract through internet website or database.

1-27-4.2. Availability of contract through internet website or database. Any contract retained pursuant to § 1-27-4.1 may be made available to the public through a publicly accessible internet website or database.

Source: SL 2009, ch 11, § 2.



§ 1-27-5 Repealed.

1-27-5. Repealed by SL 1970, ch 10, § 1



§ 1-27-6 to 1-27-8. Repealed.

1-27-6 to 1-27-8. Repealed by SL 2009, ch 10, §§ 11 to 13.



§ 1-27-9 Records management programs--Definition of terms.

1-27-9. Records management programs--Definition of terms. Terms used in §§ 1-27-9 to 1-27-18, inclusive, mean:

(1) "Local record," a record of a county, municipality, township, district, authority, or any public corporation or political entity whether organized and existing under charter or under general law, unless the record is designated or treated as a state record under state law;

(2) "Record," a document, book, paper, photograph, sound recording, or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in connection with the transaction of official business. Library and museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of processed documents are not included within the definition of records as used in §§ 1-27-9 to 1-27-18, inclusive;

(3) "State agency" or "agency" or "agencies," includes all state officers, boards, commissions, departments, institutions, and agencies of state government;

(4) "State record," :

(a) A record of a department, office, commission, board, or other agency, however designated, of the state government;

(b) A record of the State Legislature;

(c) A record of any court of record, whether of state-wide or local jurisdiction;

(d) Any other record designated or treated as a state record under state law.
Source: SL 1967, ch 253, § 1; SL 1992, ch 60, § 2; SL 2011, ch 2, § 20.



§ 1-27-10 Records as property of state--Damage or disposal only as authorized by law.

1-27-10. Records as property of state--Damage or disposal only as authorized by law. All records of public officials of this state required to be kept or maintained by law are the property of the state and may not be mutilated, destroyed, transferred, removed, or otherwise damaged or disposed of, in whole or in part, except as provided by law.

Source: SL 1967, ch 253, § 6; SL 1983, ch 154, § 2



§ 1-27-11 Board to supervise destruction of records--State records manager as ex officio member--Permission required for destruction.

1-27-11. Board to supervise destruction of records--State records manager as ex officio member--Permission required for destruction. There is hereby created a board consisting of the commissioner of administration, state auditor, attorney general, auditor-general, and state archivist to supervise and authorize the destruction of records. The state records manager shall also serve as an ex officio member in an advisory capacity only. No record may be destroyed or otherwise disposed of by any agency of the state unless it is determined by majority vote of the board that the record has no further administrative, legal, fiscal, research, or historical value.

Source: SL 1967, ch 253, § 7; SL 1975, ch 20; SL 1976, ch 19, § 2; SL 2011, ch 2, § 21.



§ 1-27-11.1 Direction and supervision of board by Bureau of Administration--Independent functions retained.

1-27-11.1. Direction and supervision of board by Bureau of Administration--Independent functions retained. The board created by § 1-27-11 shall be administered under the direction and supervision of the Bureau of Administration and the commissioner thereof. The board shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in the board. The board shall exercise those functions independently of the commissioner of administration.

Source: SL 1974, ch 3, § 5 (a); SL 2011, ch 2, § 22.



§ 1-27-12 State records management program to be established.

1-27-12. State records management program to be established. The commissioner of administration shall establish within the organizational structure of the Bureau of Administration a records management program, which will apply efficient and economical management methods to the creation, utilization, maintenance, retention, preservation, and disposal of state records.

Source: SL 1967, ch 253, § 2



§ 1-27-12.1 Records management internal service fund.

1-27-12.1. Records management internal service fund. There is hereby created in the state treasury a records management internal service fund. The commissioner of administration shall apportion all expenses incurred in the administration and operation of the records management program to all state departments, agencies, and institutions utilizing such program. All payments received by the Bureau of Administration pursuant to this section shall be deposited in the records management internal service fund.

Source: SL 1992, ch 47, § 6



§ 1-27-13 Records management procedures proposed by state agencies.

1-27-13. Records management procedures proposed by state agencies. The head of each agency shall submit to the commissioner of administration, in accordance with the rules, standards, and procedures established by the commission, schedules proposing the length of time each state record series warrants retention for administrative, legal, or fiscal purposes after it has been received by the agency.

Source: SL 1967, ch 253, § 3; SL 2011, ch 2, § 23.



§ 1-27-14 Obsolete records listed by state agencies.

1-27-14. Obsolete records listed by state agencies. The head of each agency, also, shall submit lists of state records in his or her custody that are not needed in the transaction of current business and that do not have sufficient administrative, legal, or fiscal value to warrant further keeping for disposal in conformity with the requirements of § 1-27-11.

Source: SL 1967, ch 253, § 3; SL 2011, ch 2, § 24.



§ 1-27-14.1 Transfer of records by outgoing agency heads--Terminated agency records.

1-27-14.1. Transfer of records by outgoing agency heads--Terminated agency records. Upon termination of employment with the state, each agency head shall transfer his or her records to a successor or to the state archives for appraisal and permanent retention. The records of any state agency shall, upon termination of its existence or functions, be transferred to the custody of the archivist.

Source: SL 1975, ch 24, § 7; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2011, ch 2, § 25.



§ 1-27-14.2 Transfer of jeopardized nonessential agency material to state archivist.

1-27-14.2. Transfer of jeopardized nonessential agency material to state archivist. If any material of actual or potential archival significance is determined by a state agency to be at risk of destruction or deterioration, and the material is not essential to the conduct of daily business in the agency of origin, the agency head may transfer the records to the physical and legal custody of the state archivist if the archivist is willing and able to receive the records.

Source: SL 1975, ch 24, § 10; SL 2011, ch 2, § 26.



§ 1-27-14.3 Title to transferred records pending formal transfer.

1-27-14.3. Title to transferred records pending formal transfer. Any record transferred to the physical custody of the archivist remains the legal property of the agency of origin, subject to all existing copyrights and statutory provisions regulating the record's usage, until such time as the agency head formally transfers legal title to the archivist.

Source: SL 1975, ch 24, § 8; SL 2011, ch 2, § 27.



§ 1-27-15 Destruction of nonrecord materials.

1-27-15. Destruction of nonrecord materials. Any nonrecord material not included within the definition of records as contained in § 1-27-9 may be destroyed at any time by the agency in possession of such materials without the prior approval of the commissioner of administration.

Source: SL 1967, ch 253, § 8; SL 2011, ch 2, § 28.



§ 1-27-16 Rules, standards, and procedures.

1-27-16. Rules, standards, and procedures. The commissioner of administration shall promulgate such rules, standards, and procedures as are necessary or proper to effectuate the purposes of §§ 1-27-9 to 1-27-18, inclusive, except that rules, standards, and procedures relating to disposal of records pursuant to § 1-27-11 shall be issued by the board created by § 1-27-11.

Source: SL 1967, ch 253, § 9; SL 1976, ch 18



§ 1-27-17 Legislative and judicial records management programs.

1-27-17. Legislative and judicial records management programs. Upon request, the commissioner of administration shall assist and advise in the establishment of records management programs in the legislative and judicial branches of state government. The commissioner may, as required by each branch, provide program services similar to those available to the executive branch of state government pursuant to the provisions of §§ 1-27-9 to 1-27-16, inclusive.

Source: SL 1967, ch 253, § 5; SL 2011, ch 2, § 29.



§ 1-27-18 Local records management programs.

1-27-18. Local records management programs. The governing body of each county, municipality, township, district, authority, or any public corporation or political entity, whether organized and existing under charter or under general law, shall promote and implement the principles of efficient records management for local records. The governing body may, as far as practical, follow the program established for the management of state records. The commissioner of administration may, upon the request of a governing body, provide advice and assistance in the establishment of a local records management program.

Source: SL 1967, ch 253, § 4; SL 1981, ch 10, § 1; SL 1992, ch 60, § 2



§ 1-27-19 Annual meeting to authorize destruction of political subdivision records--Record of disposition.

1-27-19. Annual meeting to authorize destruction of political subdivision records--Record of disposition. The State Record Destruction Board shall meet at least once each year and consider requests of all political subdivisions for the destruction of records and to authorize their destruction as in the case of state records. However, in the case of any records recommended to be destroyed, the board shall require a record to be kept of the disposition of the documents.

Source: SDC Supp 1960, § 55.2012 as added by SL 1967, ch. 254; SL 1981, ch. 45, § 24



§ 1-27-20 English as common language--Use in public records and public meetings.

1-27-20. English as common language--Use in public records and public meetings. The common language of the state is English. The common language is designated as the language of any official public document or record and any official public meeting.

Source: SL 1995, ch 9, § 1



§ 1-27-21 Public document or record defined--Public meeting.

1-27-21. Public document or record defined--Public meeting. For the purposes of §§ 1-27-20 to 1-27-25, inclusive, an official public document or record is any document officially compiled, published, or recorded by the state including deeds, publicly probated wills, records of births, deaths, and marriages, and any other document or record required to be kept open for public inspection pursuant to chapter 1-27. An official public meeting is any meeting or proceeding required to be open to the public pursuant to chapter 1-25.

Source: SL 1995, ch 9, § 2.



§ 1-27-22 Application of English as common language requirement.

1-27-22. Application of English as common language requirement. The provisions of §§ 1-27-20 to 1-27-25, inclusive, do not apply:

(1) To instruction in foreign language courses;

(2) To instruction designed to aid students with limited English proficiency in a timely transition and integration into the general education system;

(3) To the conduct of international commerce, tourism, and sporting events;

(4) When deemed to interfere with needs of the justice system;

(5) When the public safety, health, or emergency services require the use of other languages; and

(6) When expert testimony, witnesses, or speakers require a language other than the common language. However, for purposes of deliberation, decision making, or record keeping, the official version of such testimony or commentary shall be the officially translated English language version.
Source: SL 1995, ch 9, § 3; SL 2016, ch 13, § 1.



§ 1-27-23 Repealed.

1-27-23. Repealed by SL 2016, ch 13, § 2.



§ 1-27-24 Effect of common language requirement on state employment.

1-27-24. Effect of common language requirement on state employment. No person may be denied employment with the state or any political subdivision of the state based solely upon that person's lack of facility in a foreign language, except where related to bona fide job needs reflected in the exemptions in § 1-27-22.

Source: SL 1995, ch 9, § 5



§ 1-27-25 Common language requirements not applicable to private activities.

1-27-25. Common language requirements not applicable to private activities. Sections 1-27-20 to 1-27-25, inclusive, may not be construed in any way to infringe upon the rights of citizens under the State Constitution or the Constitution of the United States in the use of language in any private activity. No agency or officer of the state nor any political subdivision of the state may place any restrictions or requirements regarding language usage in any business operating in the private sector other than official documents, forms, submissions, or other communications directed to government agencies and officers, which communications shall be in the common language as recognized in §§ 1-27-20 to 1-27-25, inclusive.

Source: SL 1995, ch 9, § 6.



§ 1-27-26 Repealed.

1-27-26. Repealed by SL 2016, ch 13, § 3.



§ 1-27-27 Requesting information or data from a state agency.

1-27-27. Requesting information or data from a state agency. Before requesting or requiring that any local government provide information or data to a state agency, the state agency shall first determine whether the information or data is available from the Department of Legislative Audit. If the information or data is available from the Department of Legislative Audit, the state agency may not require the local government to provide the information or data.

Source: SL 1995, ch 10



§ 1-27-28 Definition of terms.

1-27-28. Definition of terms. Terms used in §§ 1-27-29 to 1-27-32, inclusive, mean:

(1) "Private entity," any person or entity that is not a public entity as defined by subdivision 3-21-1(2);

(2) "State agency," any association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty. The term does not include the Legislature, the Unified Judicial System, the Public Utilities Commission, the Department of Environment and Natural Resources, any law enforcement agency, or any unit of local government, or joint venture comprised of local governments;

(3) "Financial investigation, examination, or audit," any examination conducted by a state agency of a private entity's proprietary information or trade secret information;

(4) "Proprietary information," information on pricing, costs, revenue, taxes, market share, customers, and personnel held by private entities and used for that private entity's business purposes;

(5) "Trade secret," information, including a formula, pattern, compilation, program, device, method, technique, process, marketing plan, or strategic planning information that:

(a) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(b) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.
Source: SL 1996, ch 12, § 1; SL 2003, ch 20, § 1; SL 2004, ch 25, § 1



§ 1-27-29 Disclosure of information concerning private entity restricted.

1-27-29. Disclosure of information concerning private entity restricted. No state agency may disclose that it is conducting a financial investigation, examination, or audit of a private entity while the financial investigation, examination, or audit is ongoing, except as provided by § 1-27-31.

Source: SL 1996, ch 12, § 2; SL 2004, ch 25, § 2



§ 1-27-30 Confidentiality of proprietary or trade information of private entity.

1-27-30. Confidentiality of proprietary or trade information of private entity. All proprietary or trade secret information obtained by a state agency from or concerning a private entity is confidential, except as provided by § 1-27-31.

Source: SL 1996, ch 12, § 3; SL 2004, ch 25, § 3



§ 1-27-31 Circumstances allowing for disclosure of information concerning private entity.

1-27-31. Circumstances allowing for disclosure of information concerning private entity. A state agency may disclose that it is conducting a financial investigation, examination, or audit of a private entity and disclose the information obtained from such an investigation, examination, or audit as follows:

(1) To the private entity being investigated, examined, or audited;

(2) To those persons whom the private entity has authorized in writing to receive such information;

(3) To the officers, employees, or legal representatives of any other state agency which requests the information in writing for the purpose of investigating and enforcing civil or criminal matters. The written request will specify the particular information desired and the purpose for which the information is requested;

(4) To any administrative or judicial body if the information is directly related to the resolution of an issue in the proceeding, or pursuant to an administrative or judicial order. However, no person may use a subpoena, discovery, or other applicable statutes to obtain such information;

(5) To another state pursuant to an agreement between the State of South Dakota and the other state, but only if the other state agrees to keep the information confidential as set forth in §§ 1-27-28 to 1-27-32, inclusive;

(6) To the attorney general, state's attorney, or any state, federal, or local law enforcement officer;

(7) To a federal agency pursuant to the provisions of federal law;

(8) To the extent necessary to submit any final reports or filings which are otherwise required by law to be prepared or filed;

(9) Repealed by SL 2004, ch 25, § 4.

(10) To comply with federal law, rules, or program delegation requirements ; or

(11) To the extent necessary to protect the health or welfare of the citizens of this state or nation pursuant to a court order obtained under the same process as orders issued pursuant to § 15-6-65(b).
Source: SL 1996, ch 12, § 4; SL 1997, ch 13, § 1; SL 2004, ch 25, § 4



§ 1-27-32 Disclosure of confidential information as misdemeanor.

1-27-32. Disclosure of confidential information as misdemeanor. Disclosure of information made confidential by §§ 1-27-28 to 1-27-32, inclusive, except as provided in § 1-27-31, is a Class 1 misdemeanor.

Source: SL 1996, ch 12, § 5; SL 2004, ch 25, § 5



§ 1-27-33 Specific public access or confidentiality provisions not superseded by chapter provisions.

1-27-33. Specific public access or confidentiality provisions not superseded by chapter provisions. The provisions of this chapter do not supersede more specific provisions regarding public access or confidentiality elsewhere in state or federal law.

Source: SL 2004, ch 25, § 6



§ 1-27-34 Unified Judicial System and Public Utilities Commission exempt from certain records procedures.

1-27-34. Unified Judicial System and Public Utilities Commission exempt from certain records procedures. The provisions of §§ 1-27-35 to 1-27-43, inclusive, do not apply to the Unified Judicial System or Public Utilities Commission.

Source: SL 2008, ch 14, § 2.



§ 1-27-35 Informal requests for disclosure of records--Costs of retrieval or reproduction.

1-27-35. Informal requests for disclosure of records--Costs of retrieval or reproduction. Any informal request for disclosure of documents or records shall be made to the custodian of the record. The custodian of the record may then provide the requestor with the document or record upon payment of the actual cost of mailing or transmittal, the actual cost of reproduction, or other fee established by statute or administrative rule. A requestor that makes an informal request requiring the dedication of staff time in excess of one hour may be required to pay the cost of the staff time necessary for the location, assembly, or reproduction of the public record. If any records are required or permitted to be made public upon request and no other rate is prescribed for reproduction or retrieval of such records, the Bureau of Administration shall establish, by rules promulgated pursuant to chapter 1-26, the maximum rate, or the formula for calculating rates, for reproduction and retrieval.

Source: SL 2008, ch 14, § 3.



§ 1-27-36 Estimate of retrieval and reproduction cost--Waiver or reduction of fee.

1-27-36. Estimate of retrieval and reproduction cost--Waiver or reduction of fee. For any informal request reasonably likely to involve a fee in excess of fifty dollars, the custodian shall provide an estimate of cost to the requestor prior to assembling the documents or records and the requestor shall confirm in writing his or her acceptance of the cost estimate and agreement to pay. The custodian may exercise discretion to waive or reduce any fee required under this section if the waiver or reduction of the fee would be in the public interest.

Source: SL 2008, ch 14, § 4.



§ 1-27-37 Written request for disclosure of records.

1-27-37. Written request for disclosure of records. If an informal request is denied in whole or in part by the custodian of a document or record, a written request may be made by the requestor pursuant to this section:

(1) A written request may be made to the public record officer of the public entity involved. The public record officer shall promptly respond to the written request but in no event later than ten business days from receipt of the request. The public record officer shall respond to the request by:

(a) Providing the record in whole or in part to the requestor upon payment of any applicable fees pursuant to §§ 1-27-35 and 1-27-36;

(b) Denying the request for the record; or

(c) Acknowledging that the public record officer has received the request and providing an estimate of the time reasonably required to further respond thereto;

(2) Additional time to respond to the written request under subsection (1)(c) of this section may be based upon the need to clarify the nature and scope of the written request, to locate and assemble the information requested, to notify any third persons or government agencies affected by the written request, or to determine whether any of the information requested is not subject to disclosure and whether a denial should be made as to all or part of the written request;

(3) If a written request is unclear, the public record officer may require the requestor to clarify which records are being sought. If the requestor fails to provide a written response to the public record officer's request for clarification within ten business days, the request shall be deemed withdrawn and no further action by the public records officer is required;

(4) If the public record officer denies a written request in whole or in part, the denial shall be accompanied by a written statement of the reasons for the denial;

(5) If the public record officer fails to respond to a written request within ten business days, or fails to comply with the estimate provided under subsection (1)(3) of this section without provision of a revised estimate, the request shall be deemed denied.
Source: SL 2008, ch 14, § 5.



§ 1-27-38 Civil action or administrative review of denial of written request or estimate of fees.

1-27-38. Civil action or administrative review of denial of written request or estimate of fees. If a public record officer denies a written request in whole or in part, or if the requestor objects to the public record officer's estimate of fees or time to respond to the request, a requestor may within ninety days of the denial commence a civil action by summons or, in the alternative, file a written notice of review with the Office of Hearing Examiners. The notice of review shall be mailed, via registered or certified mail, to the Office of Hearing Examiners and shall contain:

(1) The name, address, and telephone number of the requestor;

(2) The name and business address of the public record officer denying the request;

(3) The name and business address of the agency, political subdivision, municipal corporation, or other entity from which the request has been denied;

(4) A copy of the written request;

(5) A copy of any denial or response from the public record officer; and

(6) Any other information relevant to the request that the requestor desires to be considered.
Source: SL 2008, ch 14, § 6.



§ 1-27-39 Response to notice of review.

1-27-39. Response to notice of review. Upon receipt, the Office of Hearing Examiners shall promptly mail a copy of the notice of review filed pursuant to § 1-27-38 and all information submitted by the requestor to the public record officer named in the notice of review. The entity denying the written request may then file a written response to the Office of Hearing Examiners within ten business days. If the entity does not file a written response within ten business days, the Office of Hearing Examiners shall act on the information provided. The Office of Hearing Examiners shall provide a reasonable extension of time to file a written response upon written request or agreement of parties.

Source: SL 2008, ch 14, § 7.



§ 1-27-40 Findings and decision of Office of Hearing Examiners.

1-27-40. Findings and decision of Office of Hearing Examiners. Upon receipt and review of the submissions of the parties, the Office of Hearing Examiners shall make written findings of fact and conclusions of law, and a decision as to the issue presented. Before issuing a decision, the Office of Hearing Examiners may hold a hearing pursuant to chapter 1-26 if good cause is shown.

Source: SL 2008, ch 14, § 8.



§ 1-27-40.1 Time for compliance with decision or appeal.

1-27-40.1. Time for compliance with decision or appeal. If the office of hearing examiners enters a decision pursuant to § 1-27-40 concluding that certain records shall be released or that the fee charged pursuant to §§ 1-27-35 and 1-27-36 was excessive, the public entity has thirty days after the opinion is issued to comply with the order or to file an appeal pursuant to § 1-27-41.

Source: SL 2011, ch 11, § 1.



§ 1-27-40.2 Costs, disbursements, and civil penalty for unreasonable, bad faith denial of access.

1-27-40.2. Costs, disbursements, and civil penalty for unreasonable, bad faith denial of access. In a civil action filed pursuant to § 1-27-38 or upon an appeal filed pursuant to § 1-27-41, if the court determines that the public entity acted unreasonably and in bad faith the court may award costs, disbursements, and a civil penalty not to exceed fifty dollars for each day that the record or records were delayed through the fault of the public entity. Any civil penalty collected pursuant to this section shall be deposited into the state general fund.

Source: SL 2011, ch 11, § 2.



§ 1-27-41 Appeal.

1-27-41. Appeal. The aggrieved party may appeal the decision of the Office of Hearing Examiners to the circuit court pursuant to chapter 1-26. In any action or proceeding under §§ 1-27-35 to 1-27-43, inclusive, no document or record may be publicly released until a final decision or judgment is entered ordering its release.

Source: SL 2008, ch 14, § 9.



§ 1-27-42 Public record officer for the state, county, municipality, township, school district, special district, or other entity.

1-27-42. Public record officer for the state, county, municipality, township, school district, special district, or other entity. The public record officer for the state is the secretary, constitutional officer, elected official, or commissioner of the department, office, or other division to which a request is directed. The public record officer for a county is the county auditor or the custodian of the record for law enforcement records. The public record officer for a first or second class municipality is the finance officer or the clerk or the custodian of the record for law enforcement records. The public record officer for a third class municipality is the president of the board of trustees or the custodian of the record for law enforcement records. The public record officer for an organized township is the township clerk. The public record officer for a school district is the district superintendent or CEO. The public record officer for a special district is the chairperson of the board of directors. The public record officer for any other entity not otherwise designated is the person who acts in the capacity of the chief financial officer or individual as designated by the entity.

Source: SL 2008, ch 14, § 10.



§ 1-27-43 Form of notice of review--Office of Hearing Examiners' notice.

1-27-43. Form of notice of review--Office of Hearing Examiners' notice. The following forms are prescribed for use in the procedures provided for in §§ 1-27-35 to 1-27-42, inclusive, but failure to use or fill out completely or accurately any of the forms does not void acts done pursuant to those sections provided compliance with the information required by those sections is provided in writing.

NOTICE OF REVIEW

REQUEST FOR DISCLOSURE OF PUBLIC RECORDS

Office of Hearing Examiners

500 E. Capitol Avenue

Pierre, South Dakota 57501

605-773-6811

SOUTH DAKOTA OFFICE OF HEARING EXAMINERS

NOTICE OF REQUEST FOR DISCLOSURE

OF PUBLIC RECORDS

TO: (Public Record Officer & Governmental Entity) ______________________________ has filed a Notice of Review--Request for Disclosure of Public Records. A copy of the Notice of Review--Request for Disclosure of Public Records is attached for your review.

You may file a written response to the Notice of Review--Request for Disclosure of Public Records within ten (10) business days of receiving this notice, exclusive of the day of service, at the following address:

Office of Hearing Examiners

500 E. Capitol Avenue
Pierre, South Dakota 57501
605-773-6811

The Office of Hearing Examiners may issue its written decision on the information provided and will only hold a hearing if it deems a hearing necessary.

If you have any questions, please contact the Office of Hearing Examiners.

Dated this ____ day of ________________, 20____.

___________________________

Office of Hearing Examiners

Source: SL 2008, ch 14, § 11.



§ 1-27-44 Restriction on internet use of social security numbers by state agencies and political subdivisions.

1-27-44. Restriction on internet use of social security numbers by state agencies and political subdivisions. No state agency or any of its political subdivisions or any official, agent, or employee of any state agency or political subdivision may:

(1) Knowingly release or post any person's social security number on the internet; or

(2) Require any person to transmit the person's social security number over the internet, unless the connection is secure or the social security number is encrypted; or

(3) Require any person to use the person's social security number to access an internet website, unless a password or unique personal identification number or other authentication device is also required to access the internet website.
Source: SL 2008, ch 15, § 1.



§ 1-27-45 Searchable internet website for posting and access of public records and financial information.

1-27-45. Searchable internet website for posting and access of public records and financial information. The state shall maintain a searchable internet website for the posting and access of public records and financial information of the state, municipalities, counties, school districts, and other political subdivisions. The content and operation of the website shall be administered jointly by the Bureau of Administration, Bureau of Finance and Management, and Bureau of Information and Telecommunications.

Source: SL 2009, ch 12, § 1.



§ 1-27-46 Contracts to be displayed on searchable internet website.

1-27-46. Contracts to be displayed on searchable internet website. The state shall display on the searchable internet website created pursuant to § 1-27-45 copies of each written contract for supplies, services, or professional services of ten thousand dollars or more, each written contract filed with the state auditor pursuant to § 1-24A-1, and each written contract filed with the attorney general pursuant to § 1-11-15. Each contract shall be displayed electronically not less than sixty days after commencement of the contract term and for not less than one year following the end of the contract term.

Source: SL 2010, ch 10, § 1.



§ 1-27-47 Affordability of public access to electronic records database.

1-27-47. Affordability of public access to electronic records database. A public entity that creates or maintains an electronic public records database or that enters into a contract for an electronic public records database shall consider the cost and affordability of public access.

Source: SL 2013, ch 12, § 1.



§ 1-27-48 Documentation regarding information stored in electronic records system.

1-27-48. Documentation regarding information stored in electronic records system. A public entity shall make available, upon request, the following documentation for each electronic records system:

(1) A narrative description of the system purpose and functionality; and

(2) Such information as may be reasonably necessary for a member of the public to request the public information that is stored in the electronic records system.
Source: SL 2013, ch 12, § 2.






Chapter 28 - Reports of State Agencies [Repealed]

CHAPTER 1-28

REPORTS OF STATE AGENCIES [REPEALED]

[Repealed by SL 1971, ch 10, § 7; SL 1979, ch 10, §§ 5 to 12; SL 1980, ch 20, §§ 1 to 4; SL

1980, ch 24, § 14; SL 1982, ch 16, §§ 9, 10]



Chapter 29 - Emergency Location of State Government

§ 1-29-1 Proclamation moving capital under emergency conditions--Legislative action or return to Pierre.

1-29-1. Proclamation moving capital under emergency conditions--Legislative action or return to Pierre. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government at the normal location of the seat thereof in the city of Pierre, Hughes County, South Dakota, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this state as he may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the Legislature shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.

Source: SL 1961, ch 287, § 1.



§ 1-29-2 Validity of official acts at emergency capital.

1-29-2. Validity of official acts at emergency capital. During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department, or authority of this state, including the convening and meeting of the Legislature in regular, extraordinary, or emergency session, shall be valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.

Source: SL 1961, ch 287, § 2.



§ 1-29-3 Supremacy of chapter over conflicting law.

1-29-3. Supremacy of chapter over conflicting law. The provisions of this chapter shall control and be supreme in the event it shall be employed notwithstanding the provisions of any other law to the contrary or in conflict herewith.

Source: SL 1961, ch 287, § 3.






Chapter 30 - Emergency Interim Succession to Office

§ 1-30-1 Legislative findings and policy.

1-30-1. Legislative findings and policy. Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority, and responsibility in offices of the government of the state and its political subdivisions; to provide for the effective operation of governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for additional officers who can exercise the powers and discharge the duties of Governor; to provide for emergency interim succession to governmental offices of this state, and its political subdivisions, in the event the incumbents thereof (and their deputies, assistants, or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices (hereinafter referred to as deputy)) are unavailable to perform the duties and functions of such offices; and to provide for special emergency judges who can exercise the powers and discharge the duties of judicial offices in the event regular judges are unavailable.

Source: SL 1961, ch 285, § 2.



§ 1-30-2 Definition of terms.

1-30-2. Definition of terms. Unless otherwise clearly required by the context, as used in this chapter:

(1) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes;

(2) "Emergency interim successor" means a person designated pursuant to this chapter, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the Constitution, statutes, charters, and ordinances or until the lawful incumbent is able to resume the exercises of the powers and discharge the duties of the office;

(3) "Office" includes all state and local offices, the powers and duties of which are defined by the Constitution, statutes, charters, and ordinances, except the Office of Governor, and except those in the Legislature and the judiciary;

(4) "Political subdivision" includes counties, municipalities, townships, districts, authorities, and other public corporations and entities whether organized and existing under charter or general law;

(5) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office (including any deputy exercising the powers and discharging the duties of an office because of a vacancy) and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.
Source: SL 1961, ch 285, § 3; SL 1992, ch 60, § 2.



§ 1-30-3 Designation by state officers of emergency interim successors.

1-30-3. Designation by state officers of emergency interim successors. All state officers, subject to such regulations as the Governor (or other official authorized under the Constitution or this chapter to exercise the powers and discharge the duties of the office of Governor) may issue, shall, in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of the office, designate by title emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this chapter to ensure their current status. The officer will designate a sufficient number of such emergency interim successors so that there will be not less than three, nor more than seven, such deputies or emergency interim successors or any combination thereof, at any time.

Source: SL 1961, ch 285, § 4.



§ 1-30-4 Exercise of powers by emergency successor to state office--Termination of powers.

1-30-4. Exercise of powers by emergency successor to state office--Termination of powers. In the event that any state officer is unavailable following an attack, and in the event his deputy, if any, is also unavailable, the said powers of his office shall be exercised and the said duties of his office shall be discharged by his designated emergency interim successors in the order specified. Such emergency interim successors shall exercise said powers and discharge said duties only until such time as the Governor under the Constitution or authority other than this chapter (or other official authorized under the Constitution or this chapter to exercise the powers and discharge the duties of the office of Governor) may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed, or elected and qualified as provided by law; or an officer (or his deputy or a preceding named emergency interim successor) becomes available to exercise or resume the exercise of the powers and discharge the duties of his office.

Source: SL 1961, ch 285, § 4.



§ 1-30-5 Local resolutions and ordinances for emergency interim succession.

1-30-5. Local resolutions and ordinances for emergency interim succession. With respect to local offices for which the legislative bodies of municipalities, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of this chapter.

Source: SL 1961, ch 285, § 5; SL 1992, ch 60, § 2.



§ 1-30-6 Designation by local officers of emergency interim successors.

1-30-6. Designation by local officers of emergency interim successors. The provisions of this section and § 1-30-7 shall be applicable to officers of political subdivisions (including, but not limited to, municipalities, townships, counties, and school districts) not included in § 1-30-5. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall designate by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this chapter to ensure their current status. The officer will designate a sufficient number of persons so that there will be not less than three, nor more than seven, deputies or emergency interim successors or any combination thereof at any time.

Source: SL 1961, ch 285, § 6; SL 1992, ch 60, § 2.



§ 1-30-7 Exercise of powers by emergency successor to local office--Termination of powers.

1-30-7. Exercise of powers by emergency successor to local office--Termination of powers. In the event that any officer of any political subdivision (or his deputy provided for pursuant to law) is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the Constitution or statutes or until the officer (or his deputy or a preceding emergency interim successor) again becomes available to exercise the powers and discharge the duties of his office.

Source: SL 1961, ch 285, § 6.



§ 1-30-8 Oath of office taken at time of designation--Formal qualification waived for emergency successors.

1-30-8. Oath of office taken at time of designation--Formal qualification waived for emergency successors. At the time of their designation, emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provisions of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

Source: SL 1961, ch 285, § 7.



§ 1-30-9 Enemy attack required for exercise of powers by emergency successors--Legislative termination of powers.

1-30-9. Enemy attack required for exercise of powers by emergency successors--Legislative termination of powers. Officials authorized to act as Governor pursuant to this chapter, emergency interim successors are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The Legislature, by concurrent resolution, may at any time terminate the authority of said emergency interim successors to exercise the powers and discharge the duties of office as herein provided.

Source: SL 1961, ch 285, § 8.



§ 1-30-10 Removal of designees.

1-30-10. Removal of designees. Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this chapter, including § 1-30-9, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

Source: SL 1961, ch 285, § 9.



§ 1-30-11 Adjudication of disputes.

1-30-11. Adjudication of disputes. Any dispute concerning a question of fact arising under this chapter with respect to an office in the executive branch of the state government (except a dispute of fact relative to the Office of Governor) shall be adjudicated by the Governor (or other official authorized under the Constitution or this chapter to exercise the powers and discharge the duties of the Office of Governor) and his decision shall be final.

Source: SL 1961, ch 285, § 10.



§ 1-30-12 Short title.

1-30-12. Short title. This chapter shall be known and may be cited as "Emergency Interim Executive and Judicial Succession Act."

Source: SL 1961, ch 285, § 1.






Chapter 31 - Commission on Human Relations [Repealed]

CHAPTER 1-31

COMMISSION ON HUMAN RELATIONS [REPEALED]

[Repealed by SL 1972, ch 11, § 19]



Chapter 32 - Executive Reorganization_General Provisions and Definitions

§ 1-32-1 Definition of terms.

1-32-1. Definition of terms. As used in chapters 1-32 to 1-47, inclusive:

(1) "Administrative function" means any management function to include planning, developing, and implementing programs; organizing the internal structure of a department or agency; selecting, appointing, promoting, removing, and managing personnel; directing, administering, reviewing, and coordinating activities and programs assigned to a department, agency, or organizational subunit; reporting; and budgeting and expending funds, including, unless excepted, special budgetary functions;

(2) "Advisory function" means furnishing advice, gathering information, and making recommendations;

(3) "Agency" means any board, commission, department, bureau, division, or any other unit or organization of state government;

(4) "Department," except when used in connection with the name of a departmental level agency existing before July 1, 1973, means the principal functional and administrative entity created by this chapter within the executive department of state government and one of the twenty-five principal departments permitted under the reorganization amendment and includes any subunits of such a department except where otherwise provided;

(5) "Division" means the principal functional subunit within a department and is comprised of those agencies allocated to the division by chapters 1-32 to 1-47, inclusive, except where otherwise provided. Where agencies are not specifically allocated to a division, the department head with the approval of the Governor may form necessary divisions to carry out the purpose of said chapters. The head of the division shall have the title "director" of the division unless otherwise specifically designated by said chapters;

(6) "Executive branch" and "executive department" mean the executive department of state government referred to in the S.D. Const., Art. IV;

(7) "Function" means any authority, power, responsibility, duty, program, or activity of an agency, whether or not specifically provided for by law;

(8) "Head of department," "head of a principal department" or "department head" means the head of one of the principal departments as provided for in chapters 1-33 to 1-47, inclusive. The head of the department shall have the title "secretary" of the department unless otherwise specifically designated by said chapters;

(9) "Office" means the principal functional subunit within a division and is comprised of those agencies allocated to the office by law, executive orders with the force of law, or administrative action, except where otherwise provided. Where agencies are not specifically allocated to an office within a division by law or executive order with the force of law, the department secretary with the approval of the Governor may form necessary offices and allocate agencies to those offices to carry out the purposes of chapters 1-32 to 1-47, inclusive. The head of an office shall have the title "supervisor" of the office unless otherwise specifically designated by law or said chapters;

(10) "Quasi-judicial function" means an adjudicatory function exercised by an agency, involving the exercise of judgment and discretion in making determinations in controversies. The term includes the functions of interpreting, applying, and enforcing existing rules and laws; granting or denying privileges, rights, or benefits; issuing, suspending, or revoking licenses, permits and certificates; determining rights and interests of adverse parties; evaluating and passing on facts; awarding compensation; fixing prices; ordering action or abatement of action; holding hearings; adopting procedural rules or performing any other act necessary to effect the performance of a quasi-judicial function;

(11) "Quasi-legislative function" means making or having the power to make and promulgate rules as defined in subdivision 1-26-1(8);

(12) "Reorganization amendment" means S.D. Const., Art. IV, § 8, as adopted at the general election of November 7, 1972;

(13) "Special budgetary function" is a category of administrative functions and means any statutory power granted to an agency with respect to the receipt, or the approval of budgets or allocations, or the disbursement and expenditure of special revenue funds, capital projects funds, debt service funds, trust and agency funds, public service enterprise funds, and working capital or internal service funds as defined by § 4-4-4. Special budgetary functions are not to be construed, however, to include any authority to select, appoint, promote, or remove any employee.
Source: SL 1973, ch 2, § 2; SL 1974, ch 3, §§ 2, 3; SL 1979, ch 351, § 3; SL 1979, ch 352, § 2; SL 1979, ch 354, § 3; SL 1979, ch 355, § 3; SL 1980, ch 26, § 1.



§ 1-32-2 Principal departments established.

1-32-2. Principal departments established. For the purposes of achieving reorganization under the terms of S. D. Const., Art. IV, § 8, the following principal departments are established:

(1) Department of Executive Management;

(2) Department of Public Safety;

(3) Department of Social Services;

(4) Department of Labor and Regulation;

(5) Department of Education;

(6) Department of Environment and Natural Resources;

(7) Department of Game, Fish and Parks;

(8) Department of Health;

(9) Department of Agriculture;

(10) Department of Transportation;

(11) Department of the Military;

(12) Department of Revenue;

(13) Department of Human Services;

(14) Department of Tourism;

(15) Department of Veterans Affairs;

(16) Department of Tribal Relations;

(17) Department of Corrections.
Source: SL 1973, ch 2, § 6; SL 1973, ch 264, § 6; SL 1975, ch 5, § 13; SL 1977, ch 226, § 10; SL 1978, ch 290, § 1; SL 1979, ch 351, §§ 26, 35; SL 1979, ch 352, § 15; SL 1979, ch 354, §§ 17, 18; SL 1982, ch 17, § 61; SL 1989, ch 21, §§ 1, 26; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 93, eff. Apr. 12, 2011; SL 2012, ch 4, § 12.



§ 1-32-3 Appointment and tenure of department heads.

1-32-3. Appointment and tenure of department heads. The head of each principal department shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor pursuant to S.D. Const., Art. IV, § 9.

Source: SL 1973, ch 2, §§ 30, 41, 68, 89, 98, 109, 116, 129, 200, 212, 223, 237, 269, 279.



§ 1-32-3.1 Transferred.

1-32-3.1. Transferred to § 1-39-2.1.



§ 1-32-4 Changes in organization or functions within departments.

1-32-4. Changes in organization or functions within departments. In order to promote the efficient administration of the principal departments, the Governor may establish, combine, or abolish divisions, offices, or other administrative subunits, with the exception of boards and commissions authorized by the Legislature, and may allocate and reallocate powers and duties among divisions, offices, or other administrative subunits under the various principal departments if the reallocation of powers and duties allows the departments to continue to perform the functions assigned and mandated by the Constitution and laws of the State of South Dakota.

Source: SL 1973, ch 2, § 7; SL 1996, ch 13.



§ 1-32-4.1 Authority to create advisory councils, committees, boards, or commissions--Governor's approval required--Filing--Compensation.

1-32-4.1. Authority to create advisory councils, committees, boards, or commissions--Governor's approval required--Filing--Compensation. Only a head of department as defined by subdivision § 1-32-1(8), the Governor and the chairman of the Board of Regents may create such advisory councils, committees, boards, or commissions as may be deemed necessary and in the best interests of the State of South Dakota. However, no such advisory council, committee, board, or commission may be created without the approval of the Governor. A copy of such approval shall be filed with the secretary of state. Compensation shall be according to the provisions of § 4-7-10.4.

Source: SL 1976, ch 21, § 1; SL 1989, ch 20, § 43.



§ 1-32-4.2 Request to Governor--Contents.

1-32-4.2. Request to Governor--Contents. Any request submitted to create an advisory council, committee, board, or commission by a head of department or chairman of the board of regents to the Governor shall have the following information:

(1) Name of council, committee, board, or commission;

(2) Date of creation;

(3) Composition and type of citizen or group input that is sought;

(4) Names and addresses of members if appointments have been made, otherwise such information shall be made available to the Governor subsequent to the creation;

(5) Purpose of the creation;

(6) Source and amount of funding, duration of the fund or grant used, applicable restrictions and other stipulations.
Source: SL 1976, ch 21, § 4; SL 1989, ch 20, § 44.



§ 1-32-4.3 Creation without Governor's approval when required for federal funds--Filing with secretary of state.

1-32-4.3. Creation without Governor's approval when required for federal funds--Filing with secretary of state. Notwithstanding § 1-32-4.1, if federal law or regulation shall require that an advisory council, committee, board, or commission be established in order to receipt federal funds, a department, an agency, or institution, or board or commission may establish an advisory council committee, board, or commission without the approval of the Governor; provided, however, that such appointing authority file such action with the secretary of state.

Source: SL 1976, ch 21, § 2.



§ 1-32-4.4 Maximum duration of federally required agency--Extensions.

1-32-4.4. Maximum duration of federally required agency--Extensions. An advisory council, committee, board, or commission created in response to federal law or regulation may not be created to remain in existence longer than two years after the date of its creation or beyond the period required to receive federal or private funds, whichever occurs later, unless extended by the Governor and filed with the secretary of state. If the existence of an advisory council is extended, the appointing authority shall specify a new date, not more than two years later, when the existence of the advisory council shall end and file a record of the action in the Office of the Secretary of State. The existence of any advisory council may be extended as many times as necessary.

Source: SL 1976, ch 21, § 3.



§ 1-32-4.5 Internal councils and committees not prohibited.

1-32-4.5. Internal councils and committees not prohibited. Nothing in §§ 1-32-4.1 to 1-32-4.4, inclusive, shall be construed as prohibiting the use or creation of internal department or state institutional councils and committees that are comprised of department or institutional employees.

Source: SL 1976, ch 21, § 5.



§ 1-32-5 Secretary's access to records within department--Restrictions on disclosure.

1-32-5. Secretary's access to records within department--Restrictions on disclosure. The secretary of the principal department shall have complete access to the records of any agency within his department, provided, however, that any statutory restrictions on the disclosure of confidential information and penalties for unlawful disclosure of such information shall apply to the secretary of the principal department.

Source: SL 1973, ch 2, § 8.



§ 1-32-6 Appointment and removal of division directors--Qualifications for positions.

1-32-6. Appointment and removal of division directors--Qualifications for positions. Unless otherwise provided by chapters 1-32 to 1-47, inclusive, or § 38-7-2.2, division directors shall be appointed by the head of the department or bureau of which the division is a part, and shall serve at the pleasure of the department or bureau head. However both the appointment and removal of division directors shall be subject to approval by the Governor. Departments and bureaus shall submit for approval to the commissioner of personnel minimum qualifications for the division director positions within their departments or bureaus.

Source: SL 1973, ch 2, § 9; SL 1979, ch 351, § 5; SL 1979, ch 352, § 4; SL 1979, ch 354, § 5; SL 1979, ch 355, § 5; SL 1980, ch 26, § 2; SL 1981, ch 11, § 1.



§ 1-32-6.1 Repealed.

1-32-6.1. Repealed by SL 1976, ch 16, § 2.



§ 1-32-7 Interdepartmental transfers of health and consumer protection functions--Approval by Governor and filing.

1-32-7. Interdepartmental transfers of health and consumer protection functions--Approval by Governor and filing. The secretaries of the Departments of Health, Agriculture, Public Safety, Revenue, Labor and Regulation and Human Services are hereby authorized to enter into mutual agreements, transferring among the departments any health or consumer protection inspection function assigned to any one of the three departments so as to promote the effectiveness and efficiency of such functions. Any such mutual agreements shall be approved by the Governor and shall be filed in the Office of the Secretary of State.

Source: SL 1973, ch 2, § 55; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2011, ch 1 (Ex. Ord. 11-1), § 94, eff. Apr. 12, 2011.



§ 1-32-8 Assistant attorneys general as employees of attorney general's office.

1-32-8. Assistant attorneys general as employees of attorney general's office. All assistant attorneys general shall be employees of the Office of the Attorney General.

Source: SL 1973, ch 2, § 296; SL 1974, ch 18, § 1.



§ 1-32-9 Interim allocation of functions and resources--Recommendations to Legislature.

1-32-9. Interim allocation of functions and resources--Recommendations to Legislature. In the event that it has been determined that a function of a transferred agency, which has not been eliminated by chapters 1-32 to 1-47, inclusive, and its associated records, personnel, equipment, facilities, unexpended balances or appropriations, allocations, or other funds have not been clearly allocated to a principal department or an administrative subunit or board or commission of such a department, the Governor shall specify by interim procedures the allocation of the function and its associated resources. At the next legislative session following the issuance of such interim procedures, the Governor shall make recommendations concerning the proper allocation of the functions of transferred agencies which are not clearly allocated by said chapters. Any interim procedures issued in conjunction with this section shall be filed with the secretary of state.

Source: SL 1973, ch 2, § 292; SL 1980, ch 26, § 3.



§ 1-32-10 Repeals and amendments not implied.

1-32-10. Repeals and amendments not implied. It is the intent of chapters 1-32 to 1-47, inclusive, not to repeal or amend any laws relating to functions performed by an agency, unless the intent is specifically expressed in said chapters or unless there is an irreconcilable conflict between said chapters and those laws.

Source: SL 1973, ch 2, § 287; SL 1980, ch 26, § 4.



§ 1-32-11 Repealed.

1-32-11. Repealed by SL 1975, ch 16, § 25.



§ 1-32-12 Employees' rights preserved.

1-32-12. Employees' rights preserved. Any employee who was a member of any retirement system before the transfer of any board, commission, department, division, or agency specified by chapters 1-32 to 1-47, inclusive, shall not lose any retirement benefits accrued in such system by virtue of such transfer. An employee so affected shall have the option of continuing as a member of the retirement system of which he was a member at the time of transfer or to join the retirement system to which the transfer makes him eligible. However, the affected employee shall make his election within six months from the date of the transfer. Unless otherwise provided in chapters 1-32 to 1-47, inclusive, each state officer or employee affected by the reorganization of the executive department of state government under said chapters is entitled to all rights which he possessed as a state officer or employee before such reorganization, including rights to tenure in office and rank or grade, rights to vacation and sick pay and leave, rights under any retirement or personnel plan or labor union contract, rights to compensatory time earned, and any other rights under law or administrative policy. This section is not intended to create any new rights for any state officer or employee but to continue only those rights in effect before any transfer or reorganization pursuant to chapters 1-32 to 1-47, inclusive.

Source: SL 1973, ch 2, § 291; SL 1980, ch 26, § 5.



§ 1-32-13 Bondholders' and contractual rights preserved.

1-32-13. Bondholders' and contractual rights preserved. The rights, privileges, and duties of the holders of bonds and other obligations issued, and of the parties to contracts, leases, indentures, and other transactions entered into by the state or by any agency, officer, or employee thereof before the transfer of the functions of an agency or the abolition of an agency in chapters 1-32 to 1-47, inclusive, and covenants and agreements as set forth therein, remain in effect, and none of those rights, privileges, duties, covenants, or agreements is impaired or diminished by reason of such transfer or abolition. The department or unit which succeeds to the functions of an agency is substituted for that agency and succeeds to its rights and duties under the provisions of those bonds, contracts, leases, indentures, and other transactions.

Source: SL 1973, ch 2, § 293; SL 1980, ch 26, § 6.



§ 1-32-14 Pending proceedings continued.

1-32-14. Pending proceedings continued. No judicial or administrative suit, action, or other proceeding lawfully commenced by or against any department, board, commission, agency, or any officer of the state, in his official capacity or in relation to the discharge of his official duties before the taking effect of any reorganization under the provisions of chapters 1-32 to 1-47, inclusive, shall abate or be affected by the reason of the taking effect of such reorganization. The court may allow the suit, action, or other proceeding to be maintained by or against the successor of any department, board, commission, agency, or any officer affected by said chapters.

Source: SL 1973, ch 2, § 294; SL 1980, ch 26, § 7.



§ 1-32-15 Changes to meet federal requirements.

1-32-15. Changes to meet federal requirements. If any part of chapters 1-32 to 1-47, inclusive, is ruled to be in conflict with federal requirements which are a prescribed condition to the receipt of federal aid by the state, an agency, or a political subdivision, that part of said chapters has no effect and the Governor may by executive order make necessary changes to said chapters to receive federal aid, and the changes will remain in effect until the last legislative day of the next legislative session or until the Legislature completes legislation addressed to the same question, whichever comes first.

Source: SL 1973, ch 2, § 295; SL 1980, ch 26, § 8.



§ 1-32-16 Severability of provisions.

1-32-16. Severability of provisions. If a part of chapters 1-32 to 1-47, inclusive, is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of said chapters is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications. It is hereby declared that the sections, clauses, sentences, and parts of said chapters are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if any section, clause, sentence, or part of said chapters would otherwise be unconstitutional or ineffective.

Source: SL 1973, ch 2, §§ 288, 290; SL 1980, ch 26, § 9.






Chapter 33 - Department of Executive Management

§ 1-33-1 Department continued.

1-33-1. Department continued. The Department of Executive Management is hereby continued.

Source: SL 1973, ch 2, § 10; SL 2005, ch 10, § 9.



§ 1-33-2 Governor as head of office.

1-33-2. Governor as head of office. The head of the Department of Executive Management is the Governor.

Source: SL 1973, ch 2, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-3 Bureaus and other agencies constituting department.

1-33-3. Bureaus and other agencies constituting department. The Department of Executive Management consists of the Bureau of Finance and Management, the Bureau of Administration, the Bureau of Human Resources, the Bureau of Information and Telecommunications, the Governor's Office of Economic Development, and any other agencies created by administrative action or law and placed under the Department of Executive Management.

Source: SL 1973, ch 2, § 12; SL 1974, ch 3, § 9; SL 1982, ch 17, § 1; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 96, eff. Apr. 12, 2011; SL 2012, ch 23, § 1.



§ 1-33-4 Appointment of bureau heads--Titles.

1-33-4. Appointment of bureau heads--Titles. Except as provided by § 1-33-10, the heads of the bureaus within the Department of Executive Management shall be appointed by the Governor and serve at his pleasure, and shall each have the title of commissioner.

Source: SL 1973, ch 2, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-5 , 1-33-6. Repealed.

1-33-5, 1-33-6. Repealed by SL 2012, ch 23, §§ 2, 3.



§ 1-33-7 Annual report and recommendations by finance commissioner on building authorities.

1-33-7. Annual report and recommendations by finance commissioner on building authorities. The commissioner of finance and management shall submit at least annually to the Governor and Legislature a review, analysis, and set of recommendations concerning the operations and structure of the following agencies:

(1) The State Building Authority created by chapter 5-12;

(2) The Health and Educational Facilities Authority created by chapter 1-16A.
Source: SL 1973, ch 2, § 16.



§ 1-33-8.1 Administrative functions performed by Bureau of Administration for board and commission.

1-33-8.1. Administrative functions performed by Bureau of Administration for board and commission. The Bureau of Administration shall, under the direction and control of the commissioner of administration, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following agencies:

(1) The Records Destruction Board created by chapter 1-27;

(2) The Capitol Complex Restoration and Beautification Commission continued by chapter 5-15.
Source: SL 1974, ch 3, § 5.



§ 1-33-8.2 Repealed.

1-33-8.2. Divisions abolished--Performance of functions by Bureau of Administration. The following divisions are abolished:

(1) The Purchasing and Printing Division formerly authorized by chapter 1-14;

(2) The Buildings and Grounds Maintenance Division formerly authorized by chapter 1-14;

(3) The Central Administrative Services Division formerly authorized by chapter 1-14;

(4) The Central Data Processing Division formerly authorized by chapter 1-14;

(5) The Division of the State Engineer created by chapter 5-13;

(6) The Division of the State Chemist created by the former § 13-57-12.

The Bureau of Administration shall, under the direction and control of the commissioner of administration, administer all the functions of the divisions enumerated above, but those functions shall not be reallocated into more than six divisions.

Source: SL 1974, ch 3, § 6.



§ 1-33-9 Bureau of Human Resources--Duties.

1-33-9. Bureau of Human Resources--Duties. The Bureau of Human Resources shall:

(1) Provide workers' compensation coverage and a group health and flexible benefit plan for all state employees unless such duties are delegated to another agency pursuant to chapter 1-24;

(2) Administer recruitment and classification for all civil service employees unless such duties are delegated to another agency pursuant to chapter 1-24;

(3) Provide human resource management and programs including programs governing human resource planning, training and development, internships, performance evaluation, employee assessment and testing, classification, compensation, recruitment, and other matters relating to human resource management for all of the executive branch of state government under the control of the Governor and by agreement for other state government agencies;

(4) Perform all administrative functions for the Civil Service Commission;

(5) Employ such staff as are necessary to perform its duties; and

(6) Contract as is necessary to perform its duties.
Source: SL 1973, ch 23, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2012, ch 23, § 4.



§ 1-33-10 Commissioner of human resources--Appointment.

1-33-10. Commissioner of human resources--Appointment. The Bureau of Human Resources is administered by a commissioner appointed by the Governor with the advice and consent of the Senate. The commissioner serves at the pleasure of the Governor.

Source: SL 1973, ch 23, § 7; SL 2010, ch 19, § 1; SL 2012, ch 23, § 5.



§ 1-33-10.1 Bureau of Human Resources student internships.

1-33-10.1. Bureau of Human Resources student internships. There is hereby created a student intern program within the Bureau of Human Resources to provide administrative internships for students to foster knowledge and understanding of the governmental process and to provide assistance to the executive branch of state government.

Source: SL 2014, ch 10, § 1.



§ 1-33-11 to 1-33-13. Repealed.

1-33-11 to 1-33-13. Repealed by SL 2012, ch 23, §§ 6 to 8.



§ 1-33-14 Repealed.

1-33-14. Repealed by SL 1984, ch 207, § 8.



§ 1-33-15 Transferred.

1-33-15. Transferred to § 1-52-3.1 by SL 2005, ch 10, § 10.



§ 1-33-16 to 1-33-17. Repealed.

1-33-16 to 1-33-17. Repealed by SL 2005, ch 10, §§ 11 to 13.



§ 1-33-18 to 1-33-19.1. Transferred.

1-33-18 to 1-33-19.1. Transferred to §§ 1-52-3.2 to 1-52-3.4 by SL 2005, ch 10, §§ 14 to 16.



§ 1-33-19.2 Transferred.

1-33-19.2. Transferred to § 1-52-13 by SL 2009, ch 1, § 120.



§ 1-33-20.1 Repealed.

1-33-20.1. Repealed by SL 2005, ch 10, § 19.



§ 1-33-21 Community development block grant program transferred to Governor's Office of Economic Development.

1-33-21. Community development block grant program transferred to Governor's Office of Economic Development. The community development block grant program, which has been administered through the Department of Environment and Natural Resources is hereby transferred to the Governor's Office of Economic Development.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 35; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-33-22 Transferred.

1-33-22. Transferred to § 1-52-3.5 by SL 2005, ch 10, §§ 21, 43.



§ 1-33-23 Repealed.

1-33-23. Repealed by SL 2005, ch 10, § 22.



§ 1-33-24 , 1-33-25. Repealed.

1-33-24, 1-33-25. Repealed by SL 1992, ch 13, §§ 1, 2.



§ 1-33-26 Creation of Office of Digital Dakota Network--Purposes_Policies and rules.

1-33-26. Creation of Office of Digital Dakota Network--Purposes--Policies and rules. There is hereby created within the Bureau of Information and Telecommunications an Office of Digital Dakota Network for the purposes of advising the commissioner of information and telecommunications in identifying statewide video telecommunications network options, creating a telecommunications network, providing cost-effective services for education, government, business, and rural economic development, ensuring network uses are consistent with the best interests of the state and network users. The Bureau of Information and Telecommunications shall establish policies and rules to implement the Digital Dakota Network.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 17; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18; SL 2005, ch 16, § 3.



§ 1-33-27 to 1-33-29. Repealed.

1-33-27 to 1-33-29. Repealed by SL 2005, ch 16, §§ 8 to 10.



§ 1-33-30 Responsibilities of commissioner--Network use and programming.

1-33-30. Responsibilities of commissioner--Network use and programming. The commissioner of information and telecommunications shall be responsible for administration of policies and administrative rules, and shall be responsible for network use and programming.

The functions provided in chapter 1-33 and the rule-making authority of § 1-33-38, as it regards the determination of issues related to use, programming, policies, and management of the network are hereby transferred to the Bureau of Information and Telecommunications.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 21; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18.



§ 1-33-31 Bureau authorized to contract for expert assistance.

1-33-31. Bureau authorized to contract for expert assistance. The Bureau of Information and Telecommunications may contract for expert assistance to assist in the performance of its responsibilities under this chapter.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 22; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18.



§ 1-33-32 Bureau to submit budgets and proposals to Governor.

1-33-32. Bureau to submit budgets and proposals to Governor. The Bureau of Information and Telecommunications shall prepare and submit budgets and proposals for management of the Digital Dakota Network to the commissioner of information and telecommunications.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 23; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18; SL 2005, ch 16, § 4.



§ 1-33-33 Acceptance and expenditure of funds.

1-33-33. Acceptance and expenditure of funds. The bureau may accept and expend any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10. The Bureau of Information and Telecommunications shall continue to be responsible for the expenditure of funds authorized for building, expanding, maintaining, and operating the network.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 24; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-34 Repealed.

1-33-34. Repealed by SL 2013, ch 13, § 1.



§ 1-33-35 Operation of network by Bureau of Information and Telecommunications.

1-33-35. Operation of network by Bureau of Information and Telecommunications. Operation of the Digital Dakota Network including design of a video network structure compatible with the existing telecommunications infrastructure, the administration of a billing service system for users of the network and issues related to operation of the network shall continue to be the responsibility of the Bureau of Information and Telecommunications pursuant to chapter 1-33.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 26; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 2005, ch 16, § 5.



§ 1-33-36 Adoption of rules for Digital Dakota Network.

1-33-36. Adoption of rules for Digital Dakota Network. The Bureau of Information and Telecommunications may adopt, pursuant to chapter 1-26, administrative rules regarding Digital Dakota Network operations, practices, procedures, billings, fees, sites, program sources, program content, program distribution, terminal sites, and any other need identified for successful operation of the Digital Dakota Network.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 27; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18; SL 2005, ch 16, § 6.



§ 1-33-37 Bureau of Information and Telecommunications created.

1-33-37. Bureau of Information and Telecommunications created. There is hereby created within the Department of Executive Management the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-38 Commissioner of Bureau of Information and Telecommunications--Powers and duties of bureau.

1-33-38. Commissioner of Bureau of Information and Telecommunications--Powers and duties of bureau. The head of the Bureau of Information and Telecommunications is the commissioner of information and telecommunications.

The Bureau of Information and Telecommunications shall be administered by the commissioner of information and telecommunications, who shall:

(1) Provide such assistance, under the rules and regulations as hereinafter provided, as shall be necessary for the efficient performance of the official duties imposed upon the various departments and divisions by this code;

(2) Employ such staff and maintain facilities as necessary to operate a local government services program which shall provide or arrange for services for public corporations pursuant to the provisions of § 1-33-45.
Source: SDC 1939, § 55.2005; SL 1943, ch 257, § 11; SL 1955, ch 243, § 1; SL 1963, ch 353, § 15; SL 1971, ch 5, § 6; SL 1974, ch 7; SL 1975, ch 12; SL 1979, ch 6; SL 1985, ch 33, § 17; SL 1988, ch 11, § 1; SL 1993, ch 162; SDCL, § 1-14-12; SL 1994, ch 412 (Ex. Ord. 94-4), § 18.



§ 1-33-39 Appointment of commissioner of Bureau of Information and Telecommunications.

1-33-39. Appointment of commissioner of Bureau of Information and Telecommunications. The commissioner of the Bureau of Information and Telecommunications shall be appointed by, and serve at, the pleasure of the Governor.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 19.



§ 1-33-40 Determining divisions within the Bureau of Information and Telecommunications.

1-33-40. Determining divisions within the Bureau of Information and Telecommunications. Divisions within the Bureau of Information and Telecommunications shall be determined by the commissioner.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 20.



§ 1-33-41 Bureau of Information and Telecommunications authorized to contract with other state agencies.

1-33-41. Bureau of Information and Telecommunications authorized to contract with other state agencies. The Bureau of Information and Telecommunications may contract with other state agencies for administrative support, accounting, payroll, and personnel services.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 28.



§ 1-33-42 Definitions.

1-33-42. Definitions. Terms used in §§ 1-33-37 to 1-33-61, inclusive, unless the context otherwise plainly requires, mean:

(1) "Data processing," any automated collection, storage, manipulation, and retrieval of data including: central processing units for micro, mini, and mainframe computers; any related peripheral equipment such as, but not limited to, terminals, document scanners, word processors, intelligent copiers, disk units, tape units, controllers, plotters, offline memory storage, printer devices, and data transmission equipment; and any software such as, but not limited to, operating systems, teleprocessing monitors, data base monitors, library and maintenance routines, and application programs.

(2) "Office systems technology," office equipment such as typewriters, duplicating, photocopy, and paper handling machines or equipment, micrographic equipment, and printing equipment and services.

(3) "Services," the providing of consultant assistance for any aspect of information technology, to include data processing, office system technology, and telecommunication systems and networks.

(4) "Telecommunications," any transmission, emission, or reception of signals of any kind containing communications of any nature, by wire, radio, optical, or other electromagnetic means, including all facilities, equipment, supplies, and services for transmission, emission, or reception. Telecommunications does not include data processing services provided or authorized by the Bureau of Administration or Federal Communication Commission licensed facilities under the control of the South Dakota Board of Educational Telecommunications.
Source: SL 1983, ch 4, § 1; SL 1990, ch 446; SDCL, § 1-14-12.10.



§ 1-33-43 Functions of Bureau of Information and Telecommunications.

1-33-43. Functions of Bureau of Information and Telecommunications. The Bureau of Information and Telecommunications shall perform functions to include, but not be limited to:

(1) Providing technical and management assistance to state agencies and institutions as to systems or methods to be used to meet information and communication requirements efficiently and effectively;

(2) Developing and proposing operational technical standards for the state information systems which will ensure the interconnection of computer networks and information of state agencies;

(3) Purchasing from, or contracting with, suppliers and communications common carriers for communications facilities or services;

(4) Cooperating with any federal, state, or local emergency management agency in providing for emergency communication and information services;

(5) Providing, where deemed feasible, a means whereby local governmental agencies, the association authorized by § 13-8-10.1, and the school administrators of South Dakota may utilize the state communication and information systems and service; and

(6) In cooperation with the appropriate state agencies, plan, design, and conduct experiments in information services, equipment, and technology, and to implement enhancements in the state information system.
Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 29; SL 1999, ch 227, § 11.



§ 1-33-44 Installation of data processing, telecommunication, and office equipment--Approval of requests.

1-33-44. Installation of data processing, telecommunication, and office equipment--Approval of requests. The Bureau of Information and Telecommunications shall develop, install, and direct office systems technology, software, and services; telecommunication equipment, software, and services; and data processing equipment, software, and services to serve statewide needs. The Bureau of Information and Telecommunications may approve, disapprove, or modify requests of departments, agencies, commissions, institutions, or any other units of state government which involve the acquisition by lease or purchase of any office systems technology, software, and services; telecommunication equipment, software, and services; and data processing equipment, software, and services.

The bureau shall take into consideration the unique needs of the separate legislative and judicial branches of government, the constitutional offices, and the Public Utilities Commission when evaluating requests for software acquisition. Nothing in this section may be construed to prevent the legislative and judicial branches of government, the constitutional offices, and the Public Utilities Commission from carrying out their separate functions or responsibilities.

Source: SL 1966, ch 170, § 3; SDCL, § 4-7-21; SL 1982, ch 8; SL 1983, ch 4, § 2; SDCL, § 1-14-12.1; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-45 Service agency for data processing--Agreements with political subdivisions.

1-33-45. Service agency for data processing--Agreements with political subdivisions. The Bureau of Information and Telecommunications, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop and administer a service agency whose primary purpose shall be to serve statewide needs relating to automatic data processing services and to provide such services for any department, agency, commission, institution, or any other units of state government and for any of the political subdivisions of the state. The commissioner of information and telecommunications is hereby authorized to enter into agreements with any political subdivision for such purposes, and any political subdivision is hereby authorized to enter into such agreements for automatic data processing services.

Source: SL 1966, ch 170, § 3; SDCL, § 4-7-22; SDCL, § 1-14-12.2; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-46 Board of Regents--Joint exercise of power.

1-33-46. Board of Regents--Joint exercise of power. To effectuate the purposes of this chapter, the South Dakota Board of Regents may provide and enter into an agreement for the joint exercise of governmental power with the Bureau of Information and Telecommunications.

Source: SL 1983, ch 4, § 3; SDCL, § 1-14-12.11; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-47 Expenditures of appropriated moneys by board to acquire equipment--Deposit in fund.

1-33-47. Expenditures of appropriated moneys by board to acquire equipment--Deposit in fund. Moneys appropriated to state boards, commissions, agencies, and other instrumentalities for the purchase of equipment may be paid to the Bureau of Information and Telecommunication and expended by the bureau to acquire the equipment by purchase or by lease. Moneys so paid in any year but not required to be expended for lease purchase payments shall be deposited in a fund administered by the Bureau of Information and Telecommunication which shall be available for renewal and replacement of existing equipment. Any money in the fund is continuously appropriated for the purposes of §§ 1-33-47 and 1-33-48.

Source: SL 1988, ch 15, § 1; SDCL, § 1-14-16; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-48 Commissioner allowed to enter into agreements to acquire equipment.

1-33-48. Commissioner allowed to enter into agreements to acquire equipment. The commissioner of information and telecommunication may enter into purchase or lease-purchase agreements providing for the acquisition of equipment for state boards, commissions, agencies, and instrumentalities, and shall have all powers determined by the commissioner to be necessary to accomplish this purpose.

Source: SL 1988, ch 15, § 2; SDCL, § 1-14-17; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-49 Rules and regulations by commissioner of information and telecommunications--Administrative charges for contractual services.

1-33-49. Rules and regulations by commissioner of information and telecommunications--Administrative charges for contractual services. The commissioner of information and telecommunications is empowered and it shall be his duty, to prescribe regulations, not inconsistent with law for the government of his bureau, the distribution and performance of its business, and the custody, use, and preservation of records, papers, books, and property pertaining thereto and on such other subjects as the law may specifically authorize him to make regulations.

The commissioner of information and telecommunications shall promulgate rules pursuant to chapter 1-26 to establish administrative charges for the contractual services authorized by § 1-33-38.

Source: SDC 1939, § 55.2004; SL 1988, ch 11, § 11; SDCL §§ 1-14-13, 1-14-14.2; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-50 Internal service fund for data processing--Use of revenues--Maximum operating balance.

1-33-50. Internal service fund for data processing--Use of revenues--Maximum operating balance. There is hereby established in the state treasury a data processing internal service fund. Any receipts or revenues into said fund may be expended for the purpose of defraying the expenses of the data processing services provided by the service agency authorized by § 1-33-45. The fee schedule for services rendered by the service agency shall provide for a maximum operating balance of two months' average operating expenditures incurred by such operation. This average shall be calculated on an accrual basis and shall be double a moving monthly average of the twelve months' operating expenditures preceding the month of operation.

Source: SL 1966, ch 181; SDCL, § 4-7-23; SL 1970, ch 30, § 5; SL 1974, ch 41; SDCL, § 1-14-12.3.



§ 1-33-51 Service agency financed by internal service fund--Fee schedule.

1-33-51. Service agency financed by internal service fund--Fee schedule. The operations of the service agency shall be financed by means of appropriations, gifts, grants, or reimbursements for services rendered which shall be receipted into the data processing internal service fund authorized and established in the state treasury by § 1-33-50. The fee schedule for such services shall be designed, to the extent practicable, to recover all costs incurred in the operation of the service agency.

Source: SL 1966, ch 170, § 3; SDCL, § 4-7-24; SDCL, § 1-14-12.5.



§ 1-33-52 Repealed.

1-33-52. Repealed by SL 2013, ch 13, § 2.



§ 1-33-53 Contracts with leasing companies for purchase and lease of data processing equipment.

1-33-53. Contracts with leasing companies for purchase and lease of data processing equipment. A state agency using leased automatic data processing equipment may, with the approval of the commissioner of information and telecommunications, enter into a contract with a leasing company for the lease or purchase by the agency of automatic data processing equipment with nonstate funds furnished by the company, and may transfer the title of the equipment to the leasing company for lease back to the agency at a rate which takes into account the value of any accruals applied to the equipment. A state agency may also transfer nonstate funds from a leasing company to the seller of automatic data processing equipment without complying with the requirements of law relating to the deposit of funds in the state treasury.

Source: SL 1978, ch 7, § 4; SDCL, § 1-14-12.9; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-54 Data processing service and maintenance contracts--Limitation of remedies.

1-33-54. Data processing service and maintenance contracts--Limitation of remedies. The commissioner of information and telecommunications may enter into automatic data processing equipment and maintenance contracts which contain reasonable and lawful provisions regarding limitation of remedies. Nothing in this section, however, shall authorize a limitation of remedies which is contrary to the provisions of chapter 53-9.

Source: SL 1978, ch 7, § 3; SDCL, § 1-14-12.8; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-55 Charges for early termination of data processing equipment contracts--Maximum payable without legislative appropriation.

1-33-55. Charges for early termination of data processing equipment contracts--Maximum payable without legislative appropriation. Termination charges or fees for early termination of a state contract for automatic data processing equipment, not to exceed five thousand dollars, may be authorized by the commissioner of information and telecommunications if the requesting agency can pay the charges from its operating budget. If the charges or fees needed exceed five thousand dollars, they shall be paid from a special legislative appropriation for the purpose of paying the termination charges or fees for a particular contract.

Source: SL 1978, ch 7, § 2; SDCL, § 1-14-12.7; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-56 Repealed.

1-33-56. Repealed by SL 2013, ch 13, § 3.



§ 1-33-57 Functions, authorities, and positions of the Office of Educational Telecommunications transferred.

1-33-57. Functions, authorities, and positions of the Office of Educational Telecommunications transferred. The functions, authorities, and positions of the Office of Educational Telecommunications, provided in chapter 13-47, are hereby transferred to the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 22.



§ 1-33-58 Commissioner of Bureau of Information and Telecommunications to perform functions of secretary of former Department of Education and Cultural Affairs.

1-33-58. Commissioner of Bureau of Information and Telecommunications to perform functions of secretary of former Department of Education and Cultural Affairs. The commissioner of information and telecommunications shall perform the functions of the secretary of the former Department of Education and Cultural Affairs relating to the Office of Educational Telecommunications, provided in chapter 13-47.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-59 Functions, authorities, and positions of Office of Digital Dakota Network transferred.

1-33-59. Functions, authorities, and positions of Office of Digital Dakota Network transferred. The functions, authorities, and positions of the Office of Digital Dakota Network, pursuant to chapter 1-33 are hereby transferred to the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 24; SL 2005, ch 16, § 7.



§ 1-33-60 Repealed.

1-33-60. Repealed by SL 1995, ch 322 (Ex Ord 95-6), §§ 17, 18.



§ 1-33-61 Educational Telecommunications Board of Directors continued .

1-33-61. Educational Telecommunications Board of Directors continued. The Educational Telecommunications Board of Directors is hereby continued and shall exercise its established functions, provided in chapter 13-47, with relation to the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 26.



§ 1-33-62 Repealed.

1-33-62. Repealed by SL 1995, ch 322 (Ex Ord 95-6), § 19.



§ 1-33-63 Background investigation of information technology employees and contractors.

1-33-63. Background investigation of information technology employees and contractors. The commissioner of the Bureau of Information and Telecommunications may require any information technology employee, new employee, or contractor to pass a background investigation. The background investigation may be criminal or of another nature. The state and federal criminal background investigation shall be by means of a fingerprint check by the Division of Criminal Investigation and the Federal Bureau of Investigation. The bureau shall submit the completed fingerprint card to the Division of Criminal Investigation before the new employee or contractor enters into service. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the background investigation. Any person whose employment or contract is subject to the requirements of this section shall pay any fee charged for the background investigation.

Source: SL 2017, ch 9, § 1.






Chapter 33A - Governor's Office of Energy Policy [Repealed]

CHAPTER 1-33A

GOVERNOR'S OFFICE OF ENERGY POLICY [REPEALED]

[Repealed by SL 1991, ch 16; Repealed and transferred to Chapter 1-33B by SL 1994, ch 410

(Ex. Ord. 93-9), §§ 17, 18]



Chapter 33B - Guaranteed Energy Savings Contracts

§ 1-33B-1 Definition of terms.

1-33B-1. Definition of terms. Terms used in this chapter mean:

(1) "Cost-effective" or "cost-effectiveness," that the sum of guaranteed cost savings are equal to or exceed any financing repayment obligation each year of a finance term;

(2) "Cost-saving measure," a cost-effective improvement, repair, or alteration of equipment fixtures, or furnishings added to or used in a facility that is designed to reduce energy consumption, water consumption, or operation and maintenance costs. The term also includes vehicle acquisitions, changes to utility rate or tariff schedules, or fuel source changes that result in costs savings;

(3) "Energy performance contract," a contract between a governmental unit and a qualified energy service provider for evaluation, recommendation, and implementation of one or more cost-saving measures, evaluation of cost-effectiveness, and guaranteed cost savings;

(4) "Finance term," the length of time for repayment of funds borrowed for an energy performance contract;

(5) "Governmental unit," state government or any political subdivision of the state;

(6) "Guarantee period," the period of time from the effective date of a contract until guaranteed cost savings are achieved;

(7) "Operation and maintenance cost savings," a measurable decrease in operation and maintenance costs as a direct result of cost-saving measures, calculated using baseline operation and maintenance costs. The term does not include the shifting of personnel costs or similar short-term cost savings that cannot be definitively measured;

(8) "Qualified energy service provider" or "provider," a person, business, or state agency with experience in the design, implementation, or installation of cost saving measures, who can demonstrate the financial capabilities of completing the obligations stipulated to in an energy performance contract;

(9) "Utility cost savings," expenses for utilities that are eliminated or avoided on a long-term basis as a result of equipment installed or modified, or services performed by a qualified energy service provider. The term includes expenses for natural gas, propane or similar fuels, electricity, water, waste water, and waste disposal.
Source: SL 1992, ch 14, § 1; SL 2016, ch 14, § 1.



§ 1-33B-2 Energy conservation measure defined--Inclusions--Limitation.

1-33B-2. Energy conservation measure defined--Inclusions--Limitation. For the purposes of this chapter, the term, energy conservation measure, means a training program or facility alteration intended to reduce either energy consumption or operating costs, or both, or increase operating revenues through the generation of energy, renewable energy, or improved metering technology, including the following:

(1) Insulation of the building or any structure associated with the building;

(2) Window or door replacement, weather stripping, or modifications that reduce energy consumption;

(3) Automated or computerized energy control systems;

(4) Replacement or modification to increase the energy efficiency of the lighting, heating, air conditioning, or ventilating systems;

(5) Energy recovery or cogeneration systems;

(6) Repair or maintenance items, when included in energy efficiency improvements of the building, if overall measures meet the fifteen-year payback as provided in § 1-33B-7;

(7) Energy source conversions which provide either operational or energy cost savings, or both; and

(8) Other energy or utility-related improvements in facilities, systems, or technology that improve energy or metering efficiency or increase operating revenues through the generation of energy, renewable energy, or improved metering technology.

Nothing in this section addresses the relationship between an electric utility and its customer under a proposed energy exchange contract, where the customer seeks status as a qualifying facility under the Public Utility Regulatory Policies Act of 1978, as defined by 18 CFR Part 292, Subpart B, as it existed on January 1, 2005.

Source: SL 1992, ch 14, § 2; SL 2005, ch 20, § 1.



§ 1-33B-3 Request for proposals defined.

1-33B-3. Request for proposal defined. For the purposes of this chapter, the term, request for proposal, means a procurement announcement through a public notice, from a governmental unit which administers the program. The request for proposal shall include the following:

(1) The name and address of the governmental unit;

(2) The name, address, title, and phone number of contact person;

(3) The response due date and time deadline;

(4) The location and scope of the project;

(5) The project completion deadline;

(6) The evaluation criteria for awarding a contract; and

(7) Any other stipulations and clarifications the governmental unit may require.
Source: SL 1992, ch 14, § 3; SL 2009, ch 1, § 121; SL 2016, ch 14, § 5.



§ 1-33B-3.1 Guaranteed cost savings defined.

1-33B-3.1. Guaranteed cost savings defined. For the purposes of this chapter, the term, guaranteed cost savings, means a guaranteed annual measurable monetary reduction in utility, operating, and maintenance costs for each year of a guarantee period as a result of cost-saving measures. Guaranteed cost savings for utility savings shall be calculated using the mutually agreed upon baseline utility rates in use at the time of an investment-grade energy audit. Guaranteed cost savings for operation and maintenance cost savings shall be calculated using mutually agreed upon baseline operation and maintenance costs at the time of an investment-grade energy audit.

Source: SL 2016, ch 14, § 2.



§ 1-33B-3.2 Investment-grade energy audit defined.

1-33B-3.2. Investment-grade energy audit defined. For the purposes of this chapter, the term, investment-grade energy audit, means a study of energy or water usage of a public building, including a detailed description of the improvements recommended for the project, the estimated cost of the improvements, and the utility, operation, and maintenance cost savings projected to result from the recommended improvements. The study shall contain all of the information required pursuant to § 1-33B-3.

Source: SL 2016, ch 14, § 3.



§ 1-33B-3.3 Measurement and verification defined.

1-33B-3.3. Measurement and verification defined. For the purposes of this chapter, the term, measurement and verification, means the methodology, measurements, inspections, and mathematical calculations to determine utility consumption before and after an energy performance contract is implemented. The measurement and verification report may be for an individual cost-saving measure or an entire project. The governmental unit shall determine which measurement and verification method to utilize.

Source: SL 2016, ch 14, § 4.



§ 1-33B-3.4 Notice inviting qualified energy service providers to submit qualifications and proposals for energy performance contract.

1-33B-3.4. Notice inviting qualified energy service providers to submit qualifications and proposals for energy performance contract. A governmental unit may solicit submissions of qualifications to enter into an energy performance contract by providing public notice to qualified energy service providers. The notice shall invite qualified energy service providers to submit qualifications and proposals for investment grade energy audits. Governmental units shall utilize chapter 36-18A to determine the minimum educational qualifications of a qualified energy service provider. The governmental unit shall comply with procurement procedures for professional services provided under §§ 5-18D-17 to 5-18D-22, inclusive.

Source: SL 2016, ch 14, § 6.



§ 1-33B-3.5 Evaluation of qualifications and proposals.

1-33B-3.5. Evaluation of qualifications and proposals. The governmental unit shall evaluate the qualifications and proposals of qualified energy service providers according to the quality of the provider's technical approach and the provider's experience with:

(1) Design, engineering, and installation of cost-saving measures;

(2) Overall project management;

(3) Projects of similar size and scope;

(4) Post installation measurement and verification of guaranteed cost savings;

(5) Project commissioning;

(6) Training of building operators; and

(7) Conversions to a different fuel source.
Source: SL 2016, ch 14, § 7.



§ 1-33B-3.6 Contract negotiation.

1-33B-3.6. Contract negotiation. The governmental unit may negotiate a contract with the most qualified energy service provider at a price that the governmental unit determines fair and reasonable, taking into account the scope of the services rendered. The provider selected is not required to have submitted the proposal with the lowest cost. If the governmental unit is unable to negotiate a satisfactory contract with the provider, negotiations with that provider shall be formally terminated, and the governmental unit may select the next provider until an agreement is reached or the process is terminated. The governmental unit may choose to reject all proposals.

Source: SL 2016, ch 14, § 8.



§ 1-33B-3.7 Preparation of investment-grade energy audit.

1-33B-3.7. Preparation of investment-grade energy audit. A qualified energy service provider, selected by a governmental unit pursuant to §§ 1-33B-3 and 1-33B-3.4 to 1-33B-3.6, inclusive, shall prepare an investment-grade energy audit. The audit shall be incorporated into the energy performance contract.

Source: SL 2016, ch 14, § 9.



§ 1-33B-3.8 Contents of investment-grade energy audit.

1-33B-3.8. Contents of investment-grade energy audit. An investment-grade energy audit shall include estimates of all costs and guaranteed cost savings for the proposed energy performance contract, including cost of design, engineering, equipment, materials, installation, maintenance, repairs, monitoring and verification, commissioning, training, and debt service.

Source: SL 2016, ch 14, § 10.



§ 1-33B-3.9 Costs of the investment-grade energy audit.

1-33B-3.9. Costs of the investment-grade energy audit. A qualified energy service provider and the governmental unit shall agree on the cost of an investment-grade energy audit before it is conducted. If an investment-grade energy audit is completed, and the governmental unit does not execute an energy performance contract, the governmental unit shall pay the full costs of the investment-grade energy audit. If the governmental unit executes the energy performance contract, the cost of the investment-grade energy audit may be included in the costs of an energy performance contract or, at the discretion of the governmental unit, paid for by the governmental unit.

Source: SL 2016, ch 14, § 11.



§ 1-33B-3.10 Funds for payment of energy performance contract.

1-33B-3.10. Funds for payment of energy performance contract. A governmental unit may pay for an energy performance contract with funds designated for operating costs, capital expenditures, utility costs, lease payments, installment payment contracts, lease purchase agreements, or bonds issued pursuant to law.

Source: SL 2016, ch 14, § 12.



§ 1-33B-3.11 Reduction in amount of financing--Contract term--Measurement and verification report.

1-33B-3.11. Reduction in amount of financing--Contract term--Measurement and verification report. All permissible sources, including utility incentives, grants, operating costs, or capital budgets, may be used to reduce the amount of financing.

An energy performance contract may extend beyond the current fiscal year, but may not exceed fifteen years, the cost-weighted average useful life of the cost-saving measure, or the term of financing, whichever is shortest.

During the guarantee period, a qualified energy service provider shall measure and verify reductions in energy consumption and costs attributable to cost-saving measures implemented pursuant to an energy performance contract and prepare and provide a measurement and verification report to the governmental unit at least once a year.

Source: SL 2016, ch 14, § 13.



§ 1-33B-3.12 Costs for measurement and verification.

1-33B-3.12. Costs for measurement and verification. Costs for measurement and verification shall be included in an energy performance contract and paid by the governmental unit during an initial monitoring period of no less than three years.

The energy performance contract shall provide that, if guaranteed cost savings are not achieved during any year in the initial monitoring period, the qualified energy service provider shall pay the costs for measurement and verification reports until guaranteed cost savings are achieved for all consecutive years equal to the initial monitoring period.

Source: SL 2016, ch 14, § 14.



§ 1-33B-3.13 Annual guaranteed cost savings--Shortfall.

1-33B-3.13. Annual guaranteed cost savings--Shortfall. Except as provided in this section, the qualified energy service provider shall pay the governmental unit the amount of any verified annual guaranteed cost savings shortfall each year until guaranteed cost savings are achieved for each year in an initial monitoring period as established in § 1-33B-3.12. The amount of cost savings achieved during a year shall be determined using the baseline rates used in guaranteed cost savings.

In the case of a shortfall, the governmental unit and qualified energy service provider may negotiate the terms of measurement and verification reports and the shortfall payment for the remainder of the energy performance contract finance term.

If there is an excess in cost savings in any year of the guarantee period, the guaranteed cost savings remain with the governmental unit. Guaranteed cost savings may not be used to cover potential shortfalls in subsequent years or actual guaranteed cost savings shortages in previous years of a guarantee period.

Source: SL 2016, ch 14, § 15.



§ 1-33B-4 Repealed.

1-33B-4. Repealed by SL 2016, ch 14, § 16.



§ 1-33B-4.1 Loans, leases, or grants to municipality or county--Agreement upon terms and conditions.

1-33B-4.1. Loans, leases, or grants to municipality or county--Agreement upon terms and conditions. Notwithstanding § 9-25-16 or any other provision of law, the Governor's Office of Energy Policy may make loans, leases, or grants to any municipality or county from the energy conservation loan special revenue fund. The terms and conditions of loans, leases, or grants made pursuant to this section shall be agreed to by the municipality or county by resolution and the Governor's Office of Energy Policy.

Source: SL 1990, ch 62, § 1; SL 1991, ch 16, § 13.



§ 1-33B-5 Copy of evaluation and proposed contract forwarded to Governor's Office of Economic Development.

1-33B-5. Copy of evaluation and proposed contract forwarded to Governor's Office of Economic Development. The governmental unit shall forward a copy of the evaluation and proposed guaranteed energy savings contract to the Governor's Office of Economic Development for inclusion in the documentation of the Governor's Office of Economic Development energy conservation report.

Source: SL 1992, ch 14, § 5; SL 1994, ch 410 (Ex. Ord. 93-9), § 18.



§ 1-33B-6 Proposed improvements to state owned buildings--Review by Bureau of Administration.

1-33B-6. Proposed improvements to state owned buildings--Review by Bureau of Administration. For state owned buildings, the governmental unit shall receive permission from the Bureau of Administration and conform to all state laws and rules as they apply to renovating or retrofitting state-owned buildings before submitting a request for proposals under §§ 1-33B-3 and 1-33B-3.4 to 1-33B-3.6, inclusive. The Bureau of Administration shall review the proposal and notify the governmental unit of its findings within thirty days.

Source: SL 1992, ch 14, § 6; SL 2016, ch 14, § 17.



§ 1-33B-7 Repealed.

1-33B-7. Repealed by SL 2016, ch 14, § 18.



§ 1-33B-8 Written guarantee--Bond--Payment period not to exceed fifteen years.

1-33B-8. Written guarantee--Bond--Payment period not to exceed fifteen years. The contract shall include a written guarantee of the qualified provider that either the energy or operating cost savings, or both, will meet or exceed the costs of the energy efficiency measure within fifteen years. A qualified provider shall provide a sufficient bond to the governmental unit for the installation and the faithful performance of all the measures included in the contract covering the first two years of the contract. The guaranteed energy savings, projected for any additional year of the contract, shall be guaranteed by the qualified provider. The qualified provider shall reimburse the governmental entity for any shortfall of guaranteed energy savings projected in the contract. The guaranteed energy savings contract may provide for payments over a period not exceeding fifteen years.

Source: SL 1992, ch 14, § 8; SL 2003, ch 21, § 2.



§ 1-33B-9 Contracts not subject to chapter 5-18A.

1-33B-9. Contracts not subject to chapter 5-18A. Guaranteed energy savings contracts are not subject to the requirements of chapter 5-18A.

Source: SL 1992, ch 14, § 9; SL 2011, ch 2, § 107.



§ 1-33B-10 Documentation of guaranteed savings--Deficiency paid by qualified provider.

1-33B-10. Documentation of guaranteed savings--Deficiency paid by qualified provider. The governmental unit shall document the operational and energy cost savings specified in the guaranteed energy savings contract and designate and appropriate that amount for an annual payment of the contract. If the annual energy savings are less than projected under the guaranteed energy savings contract the qualified provider shall pay the difference as provided in § 1-33B-8.

Source: SL 1992, ch 14, § 10.



§ 1-33B-11 Executory contract clause--Liability of governmental unit.

1-33B-11. Executory contract clause--Liability of governmental unit. Any guaranteed energy savings contract entered into by a governmental unit shall contain the following clause: "This contract shall be deemed executory only to the extent of the moneys appropriated and available for the purpose of the contract, and no liability on account therefor may be incurred beyond the amount of such moneys. It is understood that neither this contract nor any representation by any public employee or officer creates any legal or moral obligation to request, appropriate, or make available moneys for the purpose of this contract."

Source: SL 1992, ch 14, § 11; SL 2009, ch 1, § 122.



§ 1-33B-12 Continuance of contract--Payments.

1-33B-12. Continuance of contract--Payments. If the governmental unit reasonably believes that legally available funds of an amount sufficient to make all contractual payments during the original term and each of the renewal terms can be obtained either through projected operational or energy savings, or both, or a performance bond guaranteeing such savings, the governmental entity shall continue the contract through the original term and all of the renewal terms and pay the contracted payments.

Source: SL 1992, ch 14, § 12.



§ 1-33B-13 Termination of contract--Notice--Return of equipment or improvement.

1-33B-13. Termination of contract--Notice--Return of equipment or improvement. If the governmental entity, determines not to appropriate funds for contract payments for any contractual term, the governmental entity may terminate the contract at the end of the term in effect. After giving notice of termination, no governmental entity is obligated to make payments under the contract beyond those agreed to for the contractual term in effect. The governmental entity shall deliver notice to terminate the contract to the qualified provider at least ninety days prior to the end of the term. The governmental entity shall peaceably deliver any equipment or improvement purchased under the contract to the qualified provider subject to reasonable terms and conditions agreed upon by both parties.

Source: SL 1992, ch 14, § 13.



§ 1-33B-14 Functions of Governor's Office of Economic Development.

1-33B-14. Functions of Governor's Office of Economic Development. The Governor's Office of Economic Development may perform the following functions:

(1) Advise the Governor on policy matters related to production, allocation, planning, research, development and conservation of energy;

(2) Act as the representative for the State of South Dakota in coordination with federal agencies concerned with energy;

(3) Implement federal energy programs sponsored by the State of South Dakota;

(4) Formulate energy policies and programs to guide the management of energy resources and use within the State of South Dakota;

(5) Coordinate with other agencies and departments of state government concerned with the effects of energy policies and programs;

(6) Collect, analyze, and disseminate information on energy policies and programs;

(7) Promote, through the development and implementation of plans, the conservation of energy resources by all energy consumers, including state and local government;

(8) Evaluate and recommend public policies relative to energy development and distribution which have an impact on South Dakota;

(9) Represent the Governor and the State of South Dakota in regard to national, regional, and state organizations concerned with energy consumption, development, and distribution;

(10) Establish plans and programs, within the established federal guidelines, concerning the use and distribution of the petroleum violation escrow funds, federal funds, or other funds;

(11) Implement energy conservation loan, lease, and grant programs utilizing the petroleum violation escrow funds, federal funds, or other funds; and

(12) Perform such other duties as may be delegated by the Governor.
Source: SL 1991, ch 16, § 3; SL 1994, ch 410 (Ex. Ord. 93-9), § 17; SL 2009, ch 1, § 123; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011.



§ 1-33B-15 Promulgation of rules.

1-33B-15. Promulgation of rules. The Governor's Office of Economic Development may adopt rules, pursuant to chapter 1-26, to establish procedures to implement loan, lease, and grant programs, including programs developed pursuant to the Institutional Conservation Program as authorized by P.L. 95-691, 92 Stat 3238, 42 U.S.C. 6371, and 10 CFR 455 and for the acceptance and expenditure of any other funds obtained from federal sources, gifts, contributions, or any other source. However, no such funds may be expended until appropriated by the Legislature. The rules may:

(1) Establish the procedures for applicants to apply for loans, leases, or grants under this section;

(2) Establish the criteria for determining which applicants will receive such loans, leases, or grants;

(3) Establish the use of proceeds of such loans, leases, or grants;

(4) Establish the criteria for the terms and conditions upon which such loans, leases, or grants shall be made, including the terms of security given, if any, to secure loans or leases;

(5) Establish the use of proceeds by lenders of funds advanced to such lenders under this section, including the terms and conditions upon which such proceeds shall be loaned to borrowers for the purposes described in this section;

(6) Establish the criteria for the lease and purchase plans, determining the type of equipment and the terms under which it may be leased;

(7) Establish the criteria and procedures for the repayment and redeposit of loan and lease payments;

(8) Establish the criteria and procedures for monitoring use of loan or grant funds and leased equipment, including on-site review; and

(9) Establish the criteria and procedures for terminating the loan, lease, or grant in case of violations of rules established under this section governing the use of funds loaned or granted or equipment leased.
Source: SL 1991, ch 16, § 5; SL 1994, ch 410 (Ex. Ord. 93-9), § 17; SL 2009, ch 1, § 124; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011.



§ 1-33B-16 Powers of Governor's Office of Economic Development.

1-33B-16. Powers of Governor's Office of Economic Development. The Governor's Office of Economic Development, in order to implement § 1-33B-14, may:

(1) Make contracts and execute all instruments;

(2) Establish interest rates within the bounds as otherwise statutorily provided;

(3) Collect fees and charges, as are determined to be necessary, reasonable and proper in connection with its loans, advances, leases, grants, servicing, and other activities;

(4) Provide for the repayment and redeposit of loan and lease payments;

(5) Sue or be sued;

(6) Foreclose any mortgages, deed of trust, notes, debentures, bonds, and other security interests held by it, either by action or by exercise of a power of sale, and sell the equity of redemption in the security interests in accordance with the terms of the instruments and applicable state law, and take any other actions necessary to enforce any obligation held by it;

(7) Perform any act and execute any instrument which is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(8) Make, and undertake commitments to make, loans or deposits of funds or lease equipment under terms and conditions for the purposes as stated in this chapter; and

(9) Make, and undertake commitments to make, loans or deposits of funds or equipment with lenders under terms and conditions which shall require the lenders to make loans of funds or lease equipment for the purposes as stated in this chapter.
Source: SL 1991, ch 16, § 6; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-17 Establishment of accounts from which loans to be made--Petroleum violation escrow fund--Legislative approval.

1-33B-17. Establishment of accounts from which loans to be made--Petroleum violation escrow fund--Legislative approval. The Governor's Office of Economic Development may establish in the state treasury such accounts as may be necessary to deposit the petroleum violation escrow funds and other funds from which to make the loans and grants authorized under § 1-33B-14. However, no such funds may be expended until appropriated by the Legislature. All funds may be invested by the state investment officer pursuant to chapter 4-5.

Source: SL 1991, ch 16, § 7; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-18 Energy conservation loan special revenue fund established--Purposes--Continuous appropriation.

1-33B-18. Energy conservation loan special revenue fund established--Purposes--Continuous appropriation. There is established in the state treasury a special revenue fund known as the energy conservation loan special revenue fund for the purposes of making loans, leases, or grants for energy conservation. Any money in the conservation loan special revenue fund is continuously appropriated.

Source: SL 1988, ch 22, § 4; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-19 Loans, leases or grants to municipality or county--Agreement upon terms and conditions.

1-33B-19. Loans, leases or grants to municipality or county--Agreement upon terms and conditions. Notwithstanding § 9-25-16 or any other provision of law, the Governor's Office of Economic Development may make loans, leases, or grants to any municipality or county from the energy conservation loan special revenue fund. The terms and conditions of loans, leases, or grants made pursuant to this section shall be agreed to by the municipality or county by resolution and the Governor's Office of Economic Development.

Source: SL 1990, ch 62, § 1; SL 1991 ch 16, § 13; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-20 Loans for analysis and installation of energy conservation measures.

1-33B-20. Loans for analysis and installation of energy conservation measures. The Governor's Office of Economic Development may make loans, leases, or grants for the purposes of conducting technical analyses of facilities to determine appropriate energy conservation measures and to install such energy conservation measures and leased equipment as are approved under applicability rules as may be established for the program.

Source: SL 1991, ch 16, § 8; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-21 Foreclosure to protect loans.

1-33B-21. Foreclosure to protect loans. The Governor's Office of Economic Development may take title by foreclosure to any property given as security if such acquisition is necessary to protect any loan made under this chapter, and may sell, transfer, or convey any such property to any responsible buyer. If such sale, transfer, or conveyance cannot be effected with reasonable promptness, the office may, in order to minimize financial loss, and sustain employment, lease such property to a responsible tenant or tenants.

Source: SL 1991, ch 16, § 9; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-22 Disbursements from energy conservation special revenue fund.

1-33B-22. Disbursements from energy conservation special revenue fund. Disbursements from the energy conservation special revenue fund shall be paid on warrants drawn by the state auditor on vouchers approved by the commissioner of the Governor's Office of Economic Development.

Source: SL 1988, ch 22, § 7; SL 1991, ch 16, § 14; SL 1994, ch 410 (Ex. Ord. 93-9), § 17; SL 2009, ch 1, § 125; SL 2011, ch 1 (Ex. Ord. 11-1), § 97, eff. Apr. 12, 2011.



§ 1-33B-23 Parties to whom loans authorized.

1-33B-23. Parties to whom loans authorized. The Governor's Office of Economic Development may make loans, leases, or grants to other state agencies or institutions, local units of government, public and private nonprofit organizations, commercial enterprises, and individuals.

Source: SL 1991, ch 16, § 10; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-24 Acquisition, lease, and sale of energy saving equipment.

1-33B-24. Acquisition, lease, and sale of energy saving equipment. The Governor's Office of Economic Development may acquire, lease, or sell such energy saving devices and equipment as are appropriate to carry out the programs authorized by this chapter.

Source: SL 1991, ch 16, § 11; SL 1994, ch 410 (Ex. Ord. 93-9), §§ 17, 18.



§ 1-33B-25 Acceptance of aid or contributions.

1-33B-25. Acceptance of aid or contributions. The Governor's Office of Economic Development may receive and accept from any source, aid, or contribution of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter, subject to the conditions upon which the grants or contributions are made, including, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter.

Source: SL 1991, ch 16, § 12; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-26 Transfer of functions, responsibility, and authority of former Office of Energy Policy.

1-33B-26. Transfer of functions, responsibility, and authority of former Office of Energy Policy. All statutory and other functions, administrative responsibilities, and rule-making authority, including quasi-legislative, quasi-judicial, advisory, and special budgetary functions, of the former Office of Energy Policy shall be transferred to the Governor's Office of Economic Development.

All of the functions, programs, personnel, and property of the former Governor's Office of Energy Policy are transferred to the Governor's Office of Economic Development.

Source: SL 1991, ch 16, § 15; SL 1994, ch 410 (Ex. Ord. 93-9), §§ 17, 18.



§ 1-33B-27 School district authorized to deposit proceeds related to energy savings contract into certain funds--Repayment from certain funds.

1-33B-27. School district authorized to deposit proceeds related to energy savings contract into certain funds--Repayment from certain funds. If a school district enters into an energy savings contract pursuant to chapter 1-33B, the school district may deposit the proceeds from any loan related to the energy savings contract into its general fund or its capital outlay fund. The school district may deposit money resulting from energy savings pursuant to an energy savings contract into its general fund or its capital outlay fund. The school district may repay the loan pursuant to an energy savings contract out of money in its general fund or its capital outlay fund.

Source: SL 2001, ch 13, § 1.






Chapter 34 - Department of Public Safety [Transferred]

CHAPTER 1-34

DEPARTMENT OF PUBLIC SAFETY [TRANSFERRED]

[Repealed by SL 1984, ch 343, § 17; superseded; transferred to Chapter 1-35]



Chapter 35 - Department of Commerce and Regulation [Repealed and Transferred]

CHAPTER 1-35

DEPARTMENT OF COMMERCE AND REGULATION [REPEALED AND

TRANSFERRED]



Chapter 36 - Department of Social Services

§ 1-36-1 Department continued.

1-36-1. Department continued. The Department of Social Services is hereby continued.

Source: SL 1973, ch 2, § 66.



§ 1-36-2 Secretary as head of department.

1-36-2. Secretary as head of department. The head of the Department of Social Services is the secretary of social services.

Source: SL 1973, ch 2, § 67.



§ 1-36-3 Board of Social Services--Appointment and terms of members.

1-36-3. Board of Social Services--Appointment and terms of members. The Board of Social Services is hereby continued within the Department of Social Services and shall consist of seven members, not more than four of which may be members of the same political party, appointed by the Governor and subject to removal for cause only. The term of office of each member is three years. The terms of members shall begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term.

Source: SL 1973, ch 2, § 69; SL 2012, ch 16, § 8; SL 2013, ch 176, § 5.



§ 1-36-4 Officers of board--Functions--Meetings.

1-36-4. Officers of board--Functions--Meetings. The Board of Social Services shall annually elect from its members such officers as it deems advisable. A majority of the board members shall be required to constitute a quorum. The quasi-legislative, quasi-judicial, and special budgetary functions of the Board of Social Services are transferred to the secretary of social services; otherwise the board shall exercise such functions as are assigned to it by this chapter and such other functions as may be assigned to it by law. The board shall hold meetings at the call of the chairman, but there shall be at least one meeting every six months.

Source: SL 1973, ch 2, § 69; SL 1980, ch 372, § 17.



§ 1-36-5.1 Divisions of social welfare, mental health and mental retardation, and human development abolished--Agencies and programs constituting department.

1-36-5.1. Divisions of social welfare, mental health and mental retardation, and human development abolished--Agencies and programs constituting department. The divisions of social welfare, mental health and mental retardation, and human development within the Department of Social Services pursuant to chapter 1-36 are hereby abolished and the Department of Social Services shall consist of agencies and programs created by law, executive order, and administrative action and placed within the department.

Source: SL 1981, ch 376, § 17.



§ 1-36-6.1 Performance of functions of former director of social welfare and former director of human development.

1-36-6.1. Performance of functions of former director of social welfare and former director of human development. The secretary of social services, as head of the Department of Social Services, shall perform all functions under chapter 1-36 of the former director of social welfare and the former director of human development.

Source: SL 1981, ch 376, § 18; SL 1989, ch 21, § 27.



§ 1-36-7.1 Performance of functions of former Division of Social Welfare.

1-36-7.1. Performance of functions of former Division of Social Welfare. The functions of the former Division of Social Welfare under chapter 1-36 and Title 28, are transferred to the Department of Social Services and the secretary of social services, and may be organized within the Department of Social Services as the secretary, with the approval of the Governor, shall designate.

Source: SL 1981, ch 376, § 19.



§ 1-36-7.2 Performance of functions of former Division of Human Development and former Office of Community Services and supervisor of office of community services.

1-36-7.2. Performance of functions of former Division of Human Development and former Office of Community Services and supervisor of office of community services. The functions of the former Division of Human Development under chapter 1-36 and the functions of the former Office of Community Services and the supervisor of the Office of Community Services under chapters 26-4 and 26-6 are transferred to the Department of Social Services and the secretary of social services, and may be organized within the Department of Social Services as the secretary, with the approval of the Governor, shall designate.

Source: SL 1981, ch 376, § 20.



§ 1-36-7.3 Repealed.

1-36-7.3. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 105, eff. Apr. 12, 2011.



§ 1-36-7.4 Performance of administrative functions for commission on status of women.

1-36-7.4. Performance of administrative functions for commission on status of women. The Department of Social Services shall, under the direction of the secretary of social services, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the commission on the status of women created by chapter 20-14, and may provide staff assistance for the commission and may purchase supplies and equipment for the commission as necessary.

Source: SL 1981, ch 376, § 22.



§ 1-36-8 to 1-36-10. Repealed.

1-36-8 to 1-36-10. Repealed by SL 1977, ch 226, § 26.



§ 1-36-12 Repealed.

1-36-12. Repealed by SL 1980, ch 26, § 11.



§ 1-36-14 Repealed.

1-36-14. Repealed by SL 1980, ch 26, § 12.



§ 1-36-17 , 1-36-18. Repealed.

1-36-17, 1-36-18. Repealed by SL 1977, ch 198, § 22.



§ 1-36-19 Repealed.

1-36-19. Repealed by SL 1977, ch 198, § 22.



§ 1-36-20 Secretary may adopt federally mandated rules--Procedure--Effective date.

1-36-20. Secretary may adopt federally mandated rules--Procedure--Effective date. If the secretary of the Department of Social Services is authorized to promulgate rules and the adoption of certain rules is mandated by a federal rule or regulation, the secretary may, without following the procedures set forth in §§ 1-26-4 to 1-26-6, inclusive, serve a copy of the proposed rule, a copy of the appropriate federal statute, rule, or regulation, and an affidavit stating that such proposed rule is mandated by the attached federal statute, rule, or regulation on the director. The director shall review the rules received as to the sufficiency of the form and style and as to their legality. If the director finds need for change, the director shall make any requirements known in writing within three days of service. Five days after service, and upon complying with the requirements of the director, the secretary may file the proposed rule with the secretary of state. Any rule adopted under this section is provisionally effective immediately upon filing or at a later date if required in the federal statute or rule and specified by the department.

Source: SL 1980, ch 19, § 1; SL 1987, ch 29, § 64; SL 1989, ch 16, § 14; SL 1996, ch 15.



§ 1-36-21 Contracts for care of persons subject to or receiving institutional treatment in another state or federal government--Return to sending state or federal government.

1-36-21. Contracts for care of persons subject to or receiving institutional treatment in another state or federal government--Return to sending state or federal government. The Department of Social Services may enter into contracts with the proper authorities of other states or the federal government, to provide for the support, maintenance, care, and treatment of other persons subject to or receiving institutional treatment in any such other state or federal government, in the appropriate institution in South Dakota under the control and jurisdiction of the department. Any person residing in any institution under the provisions of this section is subject to return to the sending state or federal government at the discretion of the head of the institution in which such person is residing.

Source: SL 1989, ch 21, § 12; SDCL § 1-36A-1.12; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-22 Compensation for such support--Disposition of funds.

1-36-22. Compensation for such support--Disposition of funds. The expenses for such support, maintenance, care, and treatment as agreed upon may not be less than an amount required to compensate the State of South Dakota for the total cost thereof to the state. Such compensation when received shall be deposited with the state treasurer and credited to the funds of the institution affected, as directed by the secretary of social services and shall be expended for the same purposes and in the same manner as other funds credited to such institution are expended.

Source: SL 1989, ch 21, § 13; SDCL § 1-36A-1.13; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-23 Transfer of institutional residents--Payment of expenses.

1-36-23. Transfer of institutional residents--Payment of expenses. The Department of Social Services may transfer any person who is a resident at any institution under its control to another state or to the federal government for like institutional care, and contract with the proper authorities of such other state or federal government for the support, maintenance, care, and treatment in the appropriate institution in such state or of the federal government.

The expense for such support, maintenance, care, and treatment as agreed upon shall be paid out of funds available to the department and paid out on vouchers approved by the secretary of social services or in such case as agreed upon by the receiving state or federal government, may be reimbursed by the trading of like residents on a day for day basis.

Source: SL 1989, ch 21, § 14; SDCL § 1-36A-1.14; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-24 Contracts with federal government for care of persons--Compensation.

1-36-24. Contracts with federal government for care of persons--Compensation. The Department of Social Services may contract with the federal government, through any of its authorized departments, boards, commissions, or agencies for the admission, treatment, care, custody, or attendance of those persons who are the responsibility of the federal government or residents of South Dakota, or committed from South Dakota. The contracts shall specify that the federal government shall compensate the State of South Dakota for the total cost to the state for the treatment, care, custody, or attendance of the persons.

Source: SL 1989, ch 21, § 15; SDCL § 1-36A-1.15; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-25 Promulgation of rules.

1-36-25. Promulgation of rules. The secretary of the Department of Social Services may promulgate rules, pursuant to chapter 1-26, for the Division of Behavioral Health pertaining to any individual, organization, or corporation which receives directly or indirectly financial assistance from the state if such assistance is under the department's supervision. The rules may govern:

(1) Management and administration, including fiscal control, program planning, implementation, and evaluation;

(2) Physical facilities, except matters covered by local fire and building codes or regulations;

(3) Service administration, including client rights, confidentiality, treatment planning, and statistical reporting;

(4) Service components, including outpatient, emergency, liaison, psychiatric rehabilitation, residential, consultation and education, and case management; and

(5) Staff qualifications.
Source: SL 1992, ch 16; SDCL § 1-36A-1.26; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 72, 163, eff. Apr. 12, 2011; SL 2016, ch 15, § 1.



§ 1-36-26 Repealed.

1-36-26. Repealed by SL 2016, ch 15, § 2.



§ 1-36-27 Human Services Center transferred.

1-36-27. Human Services Center transferred. The Human Services Center, Yankton, created by chapter 1-36A is hereby transferred from the Department of Human Services to the Mental Health Division, Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department Human Services, relating to the Human Services Center, Yankton.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. April 12, 2011.



§ 1-36-28 Division of Mental Health transferred.

1-36-28. Division of Mental Health transferred. The Division of Mental Health created by chapter 1-36A is hereby transferred from the Department of Human Services to the Mental Health Division, Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Division of Mental Health.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 72, eff. April 12, 2011.



§ 1-36-29 Board of Social Work Examiners transferred.

1-36-29. Board of Social Work Examiners transferred. The Board of Social Work Examiners, created by chapter 36-26, and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Board of Social Work Examiners.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 73, eff. April 12, 2011.



§ 1-36-30 Board of Examiners of Psychologists transferred.

1-36-30. Board of Examiners of Psychologists transferred. The Board of Examiners of Psychologists, created by chapter 36-27A, and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Board of Examiners of Psychologists.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 74, eff. April 12, 2011.



§ 1-36-31 to 1-36-34. Repealed.

1-36-31 to 1-36-34. Repealed by SL 2016, ch 15, §§ 3 to 6.



§ 1-36-35 Visitation Grant Advisory Group--Members--Terms.

1-36-35. Visitation Grant Advisory Group--Members--Terms. There is hereby created the Visitation Grant Advisory Group to allocate funds received by the Department of Social Services through Part D of Title IV (U.S.C. 651-669). The advisory group shall be composed of three circuit court judges appointed by the Chief Justice of the Supreme Court, two members in good standing of the South Dakota Bar Association with experience in the law of domestic relations, custody, and visitation appointed by the Governor, two at large members appointed by the Governor, and two legislators, one appointed by the speaker of the House of Representatives and one appointed by the president pro tempore of the Senate. The terms of the members of the first advisory group shall be:

(1) One-third selected for one-year terms;

(2) One-third selected for two-year terms; and

(3) One-third selected for three-year terms.
The term of each appointment to the advisory group is three years. No member may serve more than two consecutive three-year terms. The members may elect a chair from among the members. The advisory group shall be staffed by the Department of Social Services.

Source: SL 2011, ch 12, § 1.



§ 1-36-36 Criminal background investigation of new employees--Temporary employment--Fees.

1-36-36. Criminal background investigation of new employees--Temporary employment--Fees . Each person hired by the Department of Social Services to serve as a social service aide, family services specialist, family services specialist supervisor, and regional manager in the Division of Child Protection Services or by the Department of Human Services as a home health aide, adult services and aging specialist, social services supervisor, and regional manager in the Division of Adult Services and Aging shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The department shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The department may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check.

Source: SL 2012, ch 29, § 2; SL 2017, ch 230 (Ex. Ord. 17-1), § 20, eff. Apr. 13, 2017.






Chapter 36A - Department of Human Services

§ 1-36A-1 Repealed.

1-36A-1. Repealed by SL 1989, ch 21, § 29.



§ 1-36A-1.1 Department created.

1-36A-1.1. Department created. There is created a Department of Human Services.

Source: SL 1989, ch 21, § 1.



§ 1-36A-1.2 Secretary as head of department.

1-36A-1.2. Secretary as head of department. The head of the Department of Human Services is the secretary of human services. The secretary of human services shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor pursuant to S.D. Const., Art. IV, § 9. The secretary of human services shall be qualified by training and experience to administer the programs of the Department of Human Services and have such other qualification as may be specified by statute.

Source: SL 1989, ch 21, § 2.



§ 1-36A-1.3 Agencies constituting department.

1-36A-1.3. Agencies constituting department. The Department of Human Services shall consist of the following agencies:

(1) The Division of Developmental Disabilities;

(2) South Dakota Developmental Center--Redfield;

(3) The Division of Rehabilitation Services;

(4) The Division of Service to the Blind and Visually Impaired;

(5) The Division of Adult Services and Aging.
Source: SL 1989, ch 21, § 3; SL 1996, ch 16, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 100, eff. Apr. 12, 2011; SL 2017, ch 230 (Ex. Ord. 17-1), § 21, eff. Apr. 13, 2017.



§ 1-36A-1.4 Repealed.

1-36A-1.4. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 101, eff. Apr. 12, 2011.



§ 1-36A-1.5 Boards and advisory councils transferred to department.

1-36A-1.5. Boards and advisory councils transferred to department. The following boards and advisory councils shall be administered by the Department of Human Services:

(1) The planning council on developmental disabilities;

(2) The board of vocational rehabilitation; and

(3) The board of service to the blind and visually impaired.
Source: SL 1989, ch 21, § 5; SL 1990, ch 213, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 102, eff. Apr. 12, 2011.



§ 1-36A-1.6 Appointment and removal of division directors.

1-36A-1.6. Appointment and removal of division directors. The secretary of human services shall appoint, and may at pleasure remove, subject to approval by the Governor, division directors in the Department of Human Services. The secretary of human services shall submit for approval to the commissioner of personnel minimum qualifications for the division director positions within the Department of Human Services.

Source: SL 1989, ch 21, § 6.



§ 1-36A-1.7 to 1-36A-1.10. Repealed.

1-36A-1.7 to 1-36A-1.10. Repealed by SL 2012, ch 13, §§ 1 to 4.



§ 1-36A-1.11 Department authorized to make certain contracts.

1-36A-1.11. Department authorized to make certain contracts. The Department of Human Services may make contracts for service, the erection of buildings, the purchase and lease of lands, materials, and supplies needed, except such supplies as are under the supervision of the Bureau of Administration as prescribed by chapter 5-18B. The department may expend money, exact and collect penalties and may purchase, lease and sell property within the limitations of the state and national laws to carry out such contracts.

Source: SL 1989, ch 21, § 11; SL 2011, ch 2, § 108.



§ 1-36A-1.12 to 1-36A-1.15. Transferred.

1-36A-1.12 to 1-36A-1.15. Transferred to §§ 1-36-21 to 1-36-24.



§ 1-36A-1.16 Department acceptance and control of funds on behalf of state institutions.

1-36A-1.16. Department acceptance and control of funds on behalf of state institutions. The Department of Human Services may, subject to chapter 4-8B, accept and control on behalf of the institutions of this state under its supervision:

(1) Any federal funds, grants-in-aid, subventions, or other financial aids that may be made available to such institutions for grants, program expansion, establishing institutes or instructional centers or any other program made available to them;

(2) Any federal funds which may become available for equipment, personnel or administrative salaries, educational services, buildings, building repairs and additions or any other institutional program, improvement, or expansion;

(3) Any federal funds made available for medical or nursing care under the Social Security Act, as amended, and the secretary of human services may designate all or part of an institution as a provider of nursing care services for this purpose.

The state treasurer shall receive such sums as may be allotted to the Department of Human Services for institutions under its jurisdiction, for any purpose, from the United States government. Such donations and allotments shall be placed in a special fund available to the institution designated.

The state auditor shall draw warrants upon the fund herein provided for upon presentation of vouchers duly approved by the secretary of human services.

Source: SL 1989, ch 21, § 16.



§ 1-36A-1.17 Condemnation of private property authorized--Private property defined--Procedure.

1-36A-1.17. Condemnation of private property authorized--Private property defined--Procedure. The Department of Human Services may condemn private property for public use. For the purposes of this section, private property includes that portion of any street, alley, or other public highway along both sides of which the land is owned by the state. If the Department of Human Services considers it necessary to condemn any private property for the purpose of erecting or repairing any building or extending grounds and premises of any of the institutions of the state of which the department has control, the secretary of human services shall, by proper resolution and order, declare such condemnation necessary, stating the purposes and extent thereof, and shall notify the attorney general. Thereupon, the condemnation shall proceed, in the name of the state as plaintiff, as provided in chapter 21-35.

Source: SL 1989, ch 21, § 17; SL 2012, ch 13, § 5.



§ 1-36A-1.18 Purchase of fire insurance pending completion of buildings.

1-36A-1.18. Purchase of fire insurance pending completion of buildings. The Department of Human Services and the Department of Social Services may expend from any appropriation of money for the construction of any public building that may lawfully be constructed under its supervision, or from any appropriation made for such purposes, sufficient funds to purchase and secure insurance protection from loss by fire during the erection of such building in an amount determined by the secretary of human services or the secretary of social services.

Source: SL 1989, ch 21, § 18; SL 2011, ch 1 (Ex. Ord. 11-1), § 103, eff. Apr. 12, 2011; SL 2012, ch 13, § 6.



§ 1-36A-1.19 Disposition of temporary buildings--Evaluation by Bureau of Administration.

1-36A-1.19. Disposition of temporary buildings--Evaluation by Bureau of Administration. The Department of Human Services and the Department of Social Services may move, dismantle, destroy, or sell any temporary buildings or structures if the secretaries determine the action is in the best interests of the State of South Dakota, in order to make better use of the area, or because of extensive maintenance and repair costs or fire safety hazards. However, no such action may occur unless the Bureau of Administration evaluates the buildings or structures and subsequently determines that it is not economically feasible to repair, remodel, or redesign the structures for other use.

Receipts from the sale of such structures shall be deposited in the state general fund.

Source: SL 1989, ch 21, § 19; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011; SL 2012, ch 13, § 7.



§ 1-36A-1.20 Authority to use institutional personnel or inmates for certain projects.

1-36A-1.20. Authority to use institutional personnel or inmates for certain projects. The Department of Human Services and the Department of Social Services may expend any moneys appropriated by the Legislature for maintenance, repair, remodeling, modernization, and replacement projects by using institutional personnel or inmates if the secretaries determine that such use is practicable.

Source: SL 1989, ch 21, § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011; SL 2012, ch 13, § 8.



§ 1-36A-1.21 Secretary to prescribe management of institutions and manner of accounting.

1-36A-1.21. Secretary to prescribe management of institutions and manner of accounting. The secretary of human services shall prescribe the management of the institutions under the department's control, and such manner of keeping the accounts thereof so that all property belonging to the state can be readily ascertained at any time from the books and accounts thereof, and shall provide a method of identification of all property belonging to the state in any of such institutions.

Source: SL 1989, ch 21, § 21.



§ 1-36A-1.22 Promulgation of rules for discipline and order of institutions and management.

1-36A-1.22. Promulgation of rules for discipline and order of institutions and management. The Department of Human Services and the Department of Social Services may promulgate rules pursuant to chapter 1-26 for the discipline and order of any of its institutions and the management thereof, and the officers and employees of such institutions shall comply with all directions and rules of the departments.

Source: SL 1989, ch 21, § 22; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011.



§ 1-36A-1.23 Disbursements accruing to and for benefit of patients.

1-36A-1.23. Disbursements accruing to and for benefit of patients. The Department of Human Services and the Department of Social Services may receive and disburse from social security benefits, retirement annuities, and such other funds as may accrue to patients in residence at institutions under jurisdiction of the departments. Such disbursement shall be made for the benefit of the patient.

Source: SL 1989, ch 21, § 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011.



§ 1-36A-1.24 Examination of institutions--Secretary to have free access.

1-36A-1.24. Examination of institutions--Secretary to have free access. The secretary of human services may examine the condition of any institution under the department's control, financially or otherwise; examine the methods of instruction and treatment and management of patients, the official conduct of all officers and employees, the condition of the buildings, grounds and other property, and all other matters pertaining to the functioning and management of the institution. For these purposes the secretary shall have free access to the grounds, buildings, and all books and papers relating to the institution, and all persons connected with the institution shall give such information and open such facilities for inspection as the secretary may require, and any neglect or refusal on the part of any officer, employee, or person connected with an institution to comply with the requirements of this section is sufficient cause for removal. The secretary may administer oaths and examine any person in relation to any matter connected with the inquiries authorized by this chapter.

Source: SL 1989, ch 21, § 24; SL 2012, ch 13, § 9.



§ 1-36A-1.25 Legal investigation or action by attorney general--Procedure.

1-36A-1.25. Legal investigation or action by attorney general--Procedure. If, in the opinion of the secretary of human services, any matter in regard to the management of any institution under the department's control, or any matter in regard to any patient of any institution under the department's control, requires legal investigation or action of any kind, the secretary shall notify the attorney general, who shall investigate and take any actions the attorney general considers necessary and proper, and report any actions taken and the results thereof to the secretary without delay.

Source: SL 1989, ch 21, § 25; SL 2012, ch 13, § 10.



§ 1-36A-1.26 Transferred.

1-36A-1.26. Transferred to § 1-36-25.



§ 1-36A-2 Repealed.

1-36A-2. Repealed by SL 1989, ch 21, § 30.



§ 1-36A-3 Division of Rehabilitation Services--Division of Service to the Blind and Visually Impaired.

1-36A-3. Division of Rehabilitation Services--Division of Service to the Blind and Visually Impaired. There is hereby created within the Department of Human Services the following divisions:

(1) The Division of Rehabilitation Services, which is the state agency to administer the state vocational rehabilitation plan to provide rehabilitation services to individuals except persons who are blind or visually impaired; and

(2) The Division of Service to the Blind and Visually Impaired, which is the state agency to administer the state vocational rehabilitation plan to provide rehabilitation services to persons who are blind or visually impaired.
Source: SL 1977, ch 226, § 2; SL 1989, ch 21, § 31; SL 2012, ch 13, § 11.



§ 1-36A-3.1 to 1-36A-3.3. Repealed.

1-36A-3.1 to 1-36A-3.3. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 106 to 108, eff. Apr. 12, 2011.



§ 1-36A-4 Appointment of division directors.

1-36A-4. Appointment of division directors. The head of the Division of Rehabilitation Services and the head of the Division of Service to the Blind and Visually Impaired are the directors of each and shall be appointed by the secretary of human services in accordance with § 1-32-6.

Source: SL 1977, ch 226, § 4; SL 1989, ch 21, § 32.



§ 1-36A-5 Board of Vocational Rehabilitation created.

1-36A-5. Board of Vocational Rehabilitation created. There is hereby created a Board of Vocational Rehabilitation.

Source: SL 1977, ch 226, § 3; SL 1993, ch 20, § 1; SL 2001, ch 15, § 1.



§ 1-36A-6 Repealed.

1-36A-6. Repealed by SL 2012, ch 13, § 12.



§ 1-36A-7 Performance of functions of certain former agencies.

1-36A-7. Performance of functions of certain former agencies. The Department of Human Services shall, under the direction and control of the secretary of human services, perform all the functions of the following former agencies:

(1) The Division of Service to the Blind and Visually Impaired, created by chapter 28-10;

(2) The Division of Vocational Rehabilitation, created by chapter 28-9; and

(3) The disability determination services program in chapter 28-11.
Source: SL 1973, ch 2, §§ 74, 75, 77; SDCL Supp, § 1-36-9; SL 1974, ch 3, § 18; SL 1977, ch 226, § 5; SL 1989, ch 21, § 34; SL 2011, ch 2, § 109.



§ 1-36A-8 Repealed.

1-36A-8. Repealed by SL 2012, ch 14, § 1.



§ 1-36A-9 Repealed.

1-36A-9. Repealed by SL 1990, ch 213, § 4.



§ 1-36A-10 Repealed.

1-36A-10. Repealed by SL 2012, ch 14, § 2.



§ 1-36A-10.1 Registration of certified interpreters--Annual renewal--Fees.

1-36A-10.1. Registration of certified interpreters--Annual renewal--Fees. The Department of Human Services shall register and renew the registration annually of any person certified in accordance with § 1-36A-10.4 or 1-36A-10.5 who demonstrates compliance with §§ 1-36A-10.1 to 1-36A-16, inclusive, and who pays the applicable fees unless good cause exists to deny the registration.

Source: SL 1993, ch 21, § 1; SL 1997, ch 14, § 1; SL 2006, ch 6, § 6; SL 2012, ch 13, § 13.



§ 1-36A-10.2 Interpreting defined.

1-36A-10.2. Interpreting defined. For the purposes of §§ 1-36A-10.1 to 1-36A-16, inclusive, the term, interpreting, means the process of providing accessible communication between and among persons who are deaf or hard-of-hearing and those who are hearing. This process includes communication between American Sign Language and English. Interpreting may involve various other modalities that involve visual, gestural, and tactile methods.

Source: SL 2006, ch 6, § 1.



§ 1-36A-10.3 Certification and registration required for interpreters receiving remuneration--Violation as misdemeanor.

1-36A-10.3. Certification and registration required for interpreters receiving remuneration--Violation as misdemeanor. No person may do any of the following with respect to providing interpreting services for any person who is deaf or hard-of-hearing for a fee or other remuneration unless certified pursuant to § 1-36A-10.4 or 1-36A-10.5 and registered with the Department of Human Services:

(1) Engage in the practice of, or offer to engage in the practice of, interpreting;

(2) Use the title, interpreter, in connection with the person's name; or

(3) Use the title, interpreter, in advertisements or descriptions.

A violation of this section is a Class 2 misdemeanor.

Source: SL 2006, ch 6, § 2.



§ 1-36A-10.4 Provisional certification.

1-36A-10.4. Provisional certification. The Department of Human Services may issue provisional certification to a person who:

(1) Has graduated from a postsecondary degree program of two years or more accredited in interpreter preparation or interpreter education;

(2) Participates in a department approved plan of up to five years in preparation for national testing that includes continuing education units and mentoring; and

(3) Registers annually with the department.

Provisional certification may be granted for no more than five years.

Source: SL 2006, ch 6, § 3.



§ 1-36A-10.5 Certain certifications recognized--Competency standards--Annual registration.

1-36A-10.5. Certain certifications recognized--Competency standards--Annual registration. Any person may be certified if the person is certified by, and in good standing with, at least one of the following and the Department of Human Services finds such certification has met minimum competency standards as established by rules promulgated pursuant to chapter 1-26:

(1) Certified by the Registry of Interpreters for the Deaf;

(2) Certified by the National Association of the Deaf;

(3) Certified by the Educational Interpreters Proficiency Assessment with a score of at least 3.5; or

(4) Certified by the Department of Human Services prior to July 1, 2006.

A person certified pursuant to subdivision (4) may continue this certification only if the person completes eighty continuing education contact hours every four years, remains in good standing with the department, and registers annually with the department. Any person certified pursuant to this section shall register annually with the department.

Source: SL 2006, ch 6, § 4; SL 2010, ch 11, § 1.



§ 1-36A-10.6 Exception for interpreting during religious service.

1-36A-10.6. Exception for interpreting during religious service. Any person may engage in interpreting during the worship service of any religious organization without being certified pursuant to § 1-36A-10.4 or 1-36A-10.5 and registered with the Department of Human Services.

Source: SL 2006, ch 6, § 5.



§ 1-36A-11 Registry of certified interpreters.

1-36A-11. Registry of certified interpreters. The Department of Human Services shall maintain, and publish, and make available upon request a registry of all certified interpreters and their respective levels of qualification.

Source: SL 1987, ch 25, § 1; SL 1992, ch 17, § 1; SL 1993, ch 21, § 2; SL 1996, ch 17, § 1; SL 1997, ch 14, § 2; SL 2001, ch 14, § 1; SL 2006, ch 6, § 7.



§ 1-36A-12 Promulgation of rules concerning interpreters.

1-36A-12. Promulgation of rules concerning interpreters. The Department of Human Services may promulgate rules pursuant to chapter 1-26 to establish continuing education requirements for individuals registered with the department pursuant to subdivision 1-36A-10.5(4), to establish qualifications, continuing education requirements, extension or exception options to continuing education requirements, mentoring requirements, and requirements for an approved plan for provisional certification pursuant to § 1-36A-10.4, to establish qualifications for interpreters serving in medical, educational, or legal settings, to establish a code of professional conduct and standard of practice, and to establish a procedure for discipline.

Source: SL 1987, ch 25, § 2; SL 1992, ch 17, § 2; SL 1993, ch 21, § 3; SL 1997, ch 14, § 3; SL 2006, ch 6, § 8; SL 2010, ch 11, § 2.



§ 1-36A-13 Fund for registration of interpreters for the deaf.

1-36A-13. Fund for registration of interpreters for the deaf. The fund for certification of interpreters for the deaf in the state treasury is renamed the fund for registration of interpreters for the deaf. All fees received by the Department of Human Services and money collected under § 1-36A-15 shall be deposited in the fund. Any money in the fund is continuously appropriated to the department for expenses incurred in the provisional certification and registration of interpreters for the deaf and may be expended by the secretary of human services.

Source: SL 1993, ch 21, § 4; SL 1997, ch 14, § 4; SL 2006, ch 6, § 9.



§ 1-36A-14 Expenditure of surplus funds.

1-36A-14. Expenditure of surplus funds. Any balance of fees received by the Department of Human Services after payment of compensation and expenditures may be expended by the secretary of human services only in administering §§ 1-36A-10.1 to 1-36A-16, inclusive.

Source: SL 1993, ch 21, § 5; SL 1997, ch 14, § 5; SL 2006, ch 6, § 10.



§ 1-36A-15 Fees for provisional certification and registration.

1-36A-15. Fees for provisional certification and registration. The Department of Human Services shall promulgate rules pursuant to chapter 1-26 to establish the following nonrefundable fees for provisional certification and registration:

(1) For provisional certification, not more than three hundred twenty-five dollars;

(2) For initial registration, not more than fifty dollars;

(3) For annual renewal of registration, not more than thirty-five dollars;

(4) For effecting a name change upon the records of a registrant, not more than ten dollars;

(5) For issuing a duplicate registration, not more than ten dollars; and

(6) For initial registration and annual renewal of persons certified pursuant to subdivision 1-36A-10.5(4), not more than seventy-five dollars .
Source: SL 1993, ch 21, § 6; SL 1997, ch 14, § 6; SL 2001, ch 16, § 1; SL 2006, ch 6, § 11.



§ 1-36A-16 Certain practices not prohibited.

1-36A-16. Certain practices not prohibited. The provisions of §§ 1-36A-10.1 to 1-36A-15, inclusive, do not prohibit:

(1) Any signing assistance in a medical emergency until the assistance of a certified interpreter is obtained;

(2) The practice of interpreting, if directly supervised by a certified interpreter, included in a program of study by a student enrolled in an approved program for the preparation of interpreters for the deaf;

(3) The practice of a legally qualified interpreter for the deaf from another state employed by the United States government and performing official duty in this state; and

(4) The practice of interpreting in this state by an interpreter for the deaf currently licensed in another state, territory, or foreign country who is present in this state to lecture relative to the practice of interpreting for a period of not more than twenty days.
Source: SL 1993, ch 21, § 7; SL 2006, ch 6, § 12.



§ 1-36A-17 Repealed.

1-36A-17. Repealed by SL 2000, ch 8.



§ 1-36A-18 Establishment of interpreter mentoring program for interpreters for the deaf.

1-36A-18. Establishment of interpreter mentoring program for interpreters for the deaf. The Department of Human Services shall establish and administer a state-wide interpreter mentoring program for interpreters for the deaf. The program may be implemented through contracts with public and private organizations that provide services to persons who are deaf or hearing impaired.

Source: SL 1993, ch 22, § 2.



§ 1-36A-19 Repealed.

1-36A-19. Repealed by SL 2006, ch 6, § 13.



§ 1-36A-20 to 1-36A-24. Repealed.

1-36A-20 to 1-36A-24. Repealed by SL 2012, ch 23, § 10.



§ 1-36A-25 Program for adults and elderly--Establishment--Purposes.

1-36A-25. Program for adults and elderly--Establishment--Purposes. The Department of Human Services may establish a program of services for adults and the elderly to promote the development, coordination, and utilization of resources to meet the long-term needs of adults and the elderly and to provide services to assist them in their social and health problems. The program may include program planning and development, coordination of services for adults and the elderly, and administration of programs funded under the Older Americans Act, Social Security Act, and other federal programs which are available for health, social, transportation, nutrition, counseling, protective, and referral services for adults and the elderly.

Source: SL 1981, ch 199, § 16; SL 2004, ch 167, § 29; SDCL § 28-1-44; SL 2017, ch 230 (Ex. Ord. 17-1), § 25, eff. Apr. 13, 2017.



§ 1-36A-26 Rules for administration and operation--Services provided.

1-36A-26. Rules for administration and operation--Services provided. The secretary may promulgate reasonable and necessary rules, pursuant to chapter 1-26, for the administration and operation of the program for adults and the elderly relating to the following areas:

(1) Services to enable recipients to remain in their own home and services to older persons in institutional care;

(2) Legal services;

(3) Transportation services;

(4) Nutrition services;

(5) Information and referral services to help the elderly gain access to programs for their benefit;

(6) Eligibility for services;

(7) Amount, scope, and duration of services;

(8) The basis of payment to and the qualifications for providers of services;

(9) Administration of public grants, record keeping, and audit requirements;

(10) Requirements to obtain federal financial participation and ensure efficient operation and administration of the program;

(11) Adult protective services;

(12) Ombudsman services; and

(13) Payments for elderly, blind, and disabled persons residing in adult foster care or assisted living centers.
Source: SL 1981, ch 199, § 17; SL 1987, ch 200, § 2; SL 1997, ch 167, § 1; SL 2004, ch 167, § 30; SDCL§ 28-1-45; SL 2017, ch 230 (Ex. Ord. 17-1), § 26, eff. Apr. 13, 2017.



§ 1-36A-27 Records required--Improper use of names or information concerning persons applying for assistance.

1-36A-27. Records required--Improper use of names or information concerning persons applying for assistance. The adult services and aging programs shall keep such records as may be required by law or federal regulations. All applications and records concerning any applicant or recipient are confidential. Except for purposes directly connected with the administration of the adult services and aging program and in accordance with the rules of the department, no person may solicit, disclose, or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any lists or names of, or any information concerning, persons applying for or receiving public assistance, derived from the records, papers, files, or communications of the department acquired in the course of the performance of official duties.

Source: SL 1987, ch 200, § 3; SL 1988, ch 219; SL 2004, ch 167, § 31; SDCL § 28-1-45.1; SL 2017, ch 230 (Ex. Ord. 17-1), § 27, eff. Apr. 13, 2017.



§ 1-36A-28 Use of information--Publication of names of applicants and recipients prohibited.

1-36A-28. Use of information--Publication of names of applicants and recipients prohibited. The use or disclosure of information concerning applicants and recipients is limited to:

(1) Any person authorized by the secretary in connection with the secretary's official duties, if the official duties are directly connected with the administration of the adult services and aging program;

(2) Any purpose directly connected with the adult services and aging program, including disclosure by the department of information and documents, alleged violator, police department, prosecutor's offices, the attorney general's office, or any other state, county, or federal agency engaged in the detection, investigation, or prosecution of violations of applicable state, county, and federal laws or regulations regarding all aspects of theft, fraud, deception, or overpayment in connection with any aspect of the adult services and aging program. However, disclosure by recipient agencies and personnel is permitted under this section to the extent reasonably necessary to carry out the functions for which the information was provided;

(3) Federal agencies responsible for the administration of federally assisted programs, which provide assistance in cash or in kind.

Any publication of lists or names of applicants and recipients is prohibited.

Source: SL 1987, ch 200, § 4; SL 2004, ch 167, § 32; SDCL § 28-1-45.2; SL 2017, ch 230 (Ex. Ord. 17-1), § 28, eff. Apr. 13, 2017.



§ 1-36A-29 Release of confidential information by written waiver-Exception.

1-36A-29. Release of confidential information by written waiver-Exception. Except for adult protective services cases, confidential information shall be released if requested by specific written waiver of the applicant or recipient concerned.

Source: SL 1987, ch 200, § 7; SL 2004, ch 167, § 34; SDCL § 28-1-45.5; SL 2017, ch 230 (Ex. Ord. 17-1), § 29, eff. Apr. 13, 2017.



§ 1-36A-30 Retaliation against ombudsman program complainant or interference with program as misdemeanor.

1-36A-30. Retaliation against ombudsman program complainant or interference with program as misdemeanor. No person, facility, or other entity may discriminate or retaliate in any manner against any resident or relative or legally appointed representative, any employee of a nursing facility, assisted living center, or other residential facility or any other person because of making a complaint or providing information in good faith to the ombudsman program. No person, facility, or other entity may willfully interfere with representatives of the ombudsman program in the performance of any official duty. Any person, facility, or other entity that violates this section is guilty of a Class 1 misdemeanor.

Source: SL 1990, ch 206, § 2; SL 1991, ch 272, § 2; SL 2004, ch 167, § 35; SDCL § 28-1-45.7; SL 2017, ch 230 (Ex. Ord. 17-1), § 30, eff. Apr. 13, 2017.






Chapter 37 - Department of Labor and Regulation

§ 1-37-1 Department of Labor and Regulation created--Secretary as head.

1-37-1. Department of Labor and Regulation created--Secretary as head. There is hereby created a Department of Labor and Regulation. The head of the Department of Labor and Regulation is the secretary of labor and regulation who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 1973, ch 2, § 87; SL 1975, ch 5, § 13; SL 2008, ch 276, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 32, eff. Apr. 12, 2011.



§ 1-37-2 Department of Labor functions and duties transferred.

1-37-2. Department of Labor functions and duties transferred. The functions and programs of the former Department of Labor and the duties of the secretary of labor are transferred to the Department of Labor and Regulation and the secretary of labor and regulation.

Source: SL 1973, ch 2, § 88; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-3 Administration of Titles 60, 61, and 62.

1-37-3. Administration of Titles 60, 61, and 62. The Department of Labor and Regulation shall, under the direction and control of the secretary of labor and regulation, administer the provisions of Titles 60, 61, and 62.

Source: SL 1973, ch 2, § 90; SL 2008, ch 276, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-4 Administrative functions performed for advisory councils.

1-37-4. Administrative functions performed for advisory councils. The Department of Labor and Regulation shall, under the direction and control of the secretary of labor and regulation, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following advisory councils:

(1) The state workers' compensation advisory council;

(2) The unemployment insurance advisory council.
Source: SL 1973, ch 2, §§ 91, 92; SL 2008, ch 276, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-5 Repealed.

1-37-5. Repealed by SL 2008, ch 276, § 4.



§ 1-37-6 Division of Human Rights transferred--Commission on Human Rights transferred.

1-37-6. Division of Human Rights transferred--Commission on Human Rights transferred. The Division of Human Rights and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Human Rights. The Commission on Human Rights created by § 20-13-2 shall continue to perform its functions on issues concerning human rights and is transferred to the Department of Labor and Regulation.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 30; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-6.1 Director of human rights as head of division_Appointment and removal.

1-37-6.1. Director of human rights as head of division--Appointment and removal. The head of the Division of Human Rights of the Department of Labor and Regulation is the director of human rights. The director of human rights shall be subject to appointment and removal in accordance with the provisions of § 1-32-6 concerning the appointment of division directors.

Source: SL 1973, ch 2, § 64; SL 2003, ch 272 (Ex. Ord. 03-1), § 91; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 1-35-13.



§ 1-37-6.2 Administrative functions performed for Commission of Human Rights.

1-37-6.2. Administrative functions performed for Commission of Human Rights. The Division of Human Rights shall, under the direction and control of the director of human rights, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the Commission of Human Rights created by chapter 20-13.

Source: SL 1973, ch 2, § 65; SDCL § 1-35-14.



§ 1-37-7 Repealed.

1-37-7. Repealed by SL 2006, ch 231, § 1.



§ 1-37-8 Board of Technical Professions transferred.

1-37-8. Board of Technical Professions transferred. The Board of Technical Professions, created by chapter 36-18A, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Technical Professions.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 47; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-9 Electrical Commission transferred.

1-37-9. Electrical Commission transferred. The Electrical Commission, created by chapter 36-16, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Electrical Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-10 Plumbing Commission transferred.

1-37-10. Plumbing Commission transferred. The Plumbing Commission, created by chapter 36-25, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Plumbing Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 49; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-11 Board of Accountancy transferred.

1-37-11. Board of Accountancy transferred. The Board of Accountancy, created by chapter 36-20B, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Accountancy.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 51; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-12 Board of Barber Examiners transferred.

1-37-12. Board of Barber Examiners transferred. The Board of Barber Examiners, created by chapter 36-14, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Barber Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 52; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-13 Cosmetology Commission transferred.

1-37-13. Cosmetology Commission transferred. The Cosmetology Commission, created by chapter 36-15, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Cosmetology Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 53; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-14 Division of Banking transferred.

1-37-14. Division of Banking transferred. The Division of Banking created by chapter 51A-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Banking.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 36, eff. Apr. 12, 2011.



§ 1-37-15 South Dakota State Banking Commission transferred.

1-37-15. South Dakota State Banking Commission transferred. The South Dakota State Banking Commission created by 51A-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the South Dakota State Banking Commission.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 37, eff. Apr. 12, 2011.



§ 1-37-16 Repealed.

1-37-16. Repealed by SL 2017, ch 231 (Ex. Ord. 17-2), § 21, eff. Apr. 13, 2017.



§ 1-37-17 Division of Insurance transferred.

1-37-17. Division of Insurance transferred. The Division of Insurance created by chapter 58-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Insurance.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 39, eff. Apr. 12, 2011.



§ 1-37-18 Real Estate Commission transferred.

1-37-18. Real Estate Commission transferred. The Real Estate Commission, created by chapter 36-21A, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Real Estate Commission.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 41, eff. Apr. 12, 2011.



§ 1-37-19 Abstractors Board of Examiners transferred.

1-37-19. Abstractors Board of Examiners transferred. The Abstractors Board of Examiners, created by chapter 36-13, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Abstractors Board of Examiners.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 42, eff. Apr. 12, 2011.



§ 1-37-20 Appraiser Certification Program transferred.

1-37-20. Appraiser Certification Program transferred. The Appraiser Certification Program, created by chapter 36-21B, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Appraiser Certification Program.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 43, eff. Apr. 12, 2011.



§ 1-37-21 Administrative functions performed for subordinate divisions.

1-37-21. Administrative functions performed for subordinate divisions. The Department of Labor and Regulation shall, under the direction and control of the secretary of labor and regulation, perform all administrative functions (as defined in § 1-32-1) of the following divisions:

(1) The Division of Banking, created by chapter 51A-2;

(2) The Division of Insurance, created by chapter 58-2.

This section does not apply to the special budgetary functions (as defined in § 1-32-1) of the State Banking Commission created by chapter 51A-2.

Source: SL 1973, ch 2, §§ 43, 46, 48; SL 1973, ch 290, § 2; SL 1974, ch 3, § 12; SL 1982, ch 17, § 39; SL 1989, ch 30, § 7; SL 1991, ch 391, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 85; SL 2011, ch 1 (Ex. Ord. 11-1), § 99, eff. Apr. 12, 2011; SDCL § 1-35-4; SL 2017, ch 231 (Ex. Ord. 17-2), § 20, eff. Apr. 13, 2017.






Chapter 38 - Department of Environmental Protection [Transferred]

CHAPTER 1-38

DEPARTMENT OF ENVIRONMENTAL PROTECTION [TRANSFERRED]

[Repealed by SL 1979, ch 354, § 17; superseded and transferred to Chapter 1-40]



Chapter 39 - Department of Game, Fish and Parks

§ 1-39-1 Department continued.

1-39-1. Department continued. The Department of Game, Fish and Parks is hereby continued.

Source: SL 1973, ch 2, § 107; SL 1973, ch 264, § 6.



§ 1-39-2 Secretary as head of department.

1-39-2. Secretary as head of department. The head of the Department of Game, Fish and Parks is the secretary of the Department of Game, Fish and Parks.

Source: SL 1973, ch 2, § 108; SL 1973, ch 264, § 7.



§ 1-39-2.1 Nomination of persons for position of secretary of game, fish and parks.

1-39-2.1. Nomination of persons for position of secretary of game, fish and parks. In addition to the other functions and responsibilities of the Game, Fish and Parks Commission, the commission shall nominate, not less than three persons for the position of secretary of game, fish and parks, who shall be appointed by and serve at the pleasure of the Governor.

Source: SL 1987, ch 392 (Ex. Ord. 87-3), § 17; SDCL § 1-32-3.1.



§ 1-39-3 Qualifications of secretary.

1-39-3. Qualifications of secretary. The secretary of the Department of Game, Fish and Parks shall be qualified by training and experience to administer the programs of the department and shall have such other qualifications as may be specified by statute.

Source: SL 1973, ch 2, § 110.



§ 1-39-4 Agencies constituting department.

1-39-4. Agencies constituting department. The Department of Game, Fish and Parks shall consist of the agencies named in this chapter and such other agencies as may be created by law, executive order, or administrative action and placed within the department.

Source: SL 1973, ch 2, § 111.



§ 1-39-5 Functions of department.

1-39-5. Functions of department. The Department of Game, Fish and Parks shall, under the direction and control of the secretary of the Department of Game, Fish and Parks, perform:

(1) All administrative functions except special budgetary functions (as defined in § 1-32-1) of the Game, Fish and Parks Commission, created by chapter 41-2;

(2) All the functions of the former Department of Game, Fish and Parks, created by chapter 41-2, except that the Game, Fish and Parks Commission shall, in accordance with § 41-2-1.2, retain and perform the quasi-legislative, quasi-judicial, and special budgetary functions (as defined in § 1-32-1) of the department and the function of generally advising the department on its programs.
Source: SL 1973, ch 2, §§ 112, 113.






Chapter 40 - Department of Environment and Natural Resources

§ 1-40-1 Department renamed.

1-40-1. Department renamed. The former Department of Natural Resource Development, also formerly known as the Department of Water and Natural Resources, is hereby continued as the Department of Environment and Natural Resources.

Source: SL 1973, ch 2, § 114; SL 1979, ch 354, § 18; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-2 Secretary as head of department.

1-40-2. Secretary as head of department. The head of the Department of Environment and Natural Resources is the secretary of environment and natural resources.

Source: SL 1973, ch 2, § 115; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-3 Qualifications of secretary.

1-40-3. Qualifications of secretary. The secretary of the Department of Environment and Natural Resources shall be qualified by training and experience to administer the programs of the Department of Environment and Natural Resources and shall have such other qualifications as may be specified by statute.

Source: SL 1973, ch 2, § 117; SL 1991, ch 17, (Ex. Ord. 91-4), § 17.



§ 1-40-4 Divisions constituting department.

1-40-4. Divisions constituting department. The Department of Environment and Natural Resources shall consist of such divisions as the secretary determines in accordance with § 1-32-4.

Source: SL 1973, ch 2, § 118; SL 1991, ch 17 (Ex. Ord. 91-4), § 18.



§ 1-40-4.1 Limitation on stringency of certain rules.

1-40-4.1. Limitation on stringency of certain rules. No rule that has been promulgated pursuant to Title 34A, 45, 46, or 46A may be more stringent than any corresponding federal law, rule, or regulation governing an essentially similar subject or issue.

Source: SL 1992, ch 254, § 100.



§ 1-40-5 Board of Water and Natural Resources created--Functions--Appointment and terms of members.

1-40-5. Board of Water and Natural Resources created--Functions--Appointment and terms of members. The Board of Natural Resource Development is abolished. There is created a Board of Water and Natural Resources. The board shall perform all functions exercised by the former Board of Natural Resource Development. The Board of Water and Natural Resources shall consist of seven members not all of the same political party and appointed by the Governor for four-year terms. The terms of members of the Board of Water and Natural Resources who are first appointed after the effective date of this order shall be: one appointed for a term of one year; two appointed for a term of two years; two for a term of three years; and two for a term of four years, and such initial terms shall be designated by the Governor. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1973, ch 2, § 120; SL 1979, ch 354, §§ 18, 19.



§ 1-40-6 Officers of board--Quorum--Removal of members.

1-40-6. Officers of board--Quorum--Removal of members. The Board of Water and Natural Resources shall annually elect from its members such officers as it deems advisable. A majority of the board members constitutes a quorum. The members are removable for cause only.

Source: SL 1973, ch 2, § 120; SL 1974, ch 3, § 37; SL 2011, ch 165, § 1.



§ 1-40-7 State geologist--Duties.

1-40-7. State geologist--Duties. The secretary of the Department of Environment and Natural Resources may employ a geologist with an advanced degree in geology or related physical science as the state geologist. The state geologist shall act as advisor to the secretary in all matters pertaining to geology, hydrology, and natural history. The state geologist shall primarily conduct research to evaluate the natural resources of the state.

Source: SL 1973, ch 2, § 119; SL 1991, ch 17 (Ex. Ord. 91-4), § 20; SL 2017, ch 10, § 1.



§ 1-40-7.1 Performance of functions of state geologist relating to oil and gas conservation.

1-40-7.1. Performance of functions of state geologist relating to oil and gas conservation. The functions of the state geologist relative to oil and gas conservation, pursuant to chapter 45-9, are transferred to the Department of Environment and Natural Resources and the secretary of environment and natural resources.

Source: SL 1984, ch 343, § 24; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-9 Performance of administrative functions of conservancy district board.

1-40-9. Performance of administrative functions of conservancy district board. Except as provided in § 1-40-10, the Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all the functions of the former board of directors of the South Dakota Conservancy District, created by chapter 46A-2.

Source: SL 1973, ch 2, §§ 122, 123; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-10 Performance of nonadministrative functions of conservancy district board.

1-40-10. Performance of nonadministrative functions of conservancy district board. The Board of Water and Natural Resources created by this chapter shall perform all quasi-legislative, quasi-judicial, advisory, and special budgetary functions (as defined in § 1-32-1) of the former board of directors of the South Dakota Conservancy District, created by chapter 46A-2.

Source: SL 1973, ch 2, §§ 122, 123; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2004, ch 17, § 5.



§ 1-40-11 Performance of administrative development functions of Water Resources Commission.

1-40-11. Performance of administrative development functions of Water Resources Commission. Except as provided in § 1-40-12, the Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all the functions of the former Water Resources Commission relating to assisting and joining in arrangements or activities to promote water and related land development.

Source: SL 1973, ch 2, § 124; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-12 Performance of nonadministrative development functions of former Water Resources Commission.

1-40-12. Performance of nonadministrative development functions of former Water Resources Commission. The Board of Water and Natural Resources created by this chapter shall perform all quasi-legislative, quasi-judicial, advisory, and special budgetary functions (as defined in § 1-32-1) of the former Water Resources Commission relating to assisting and joining in arrangements or activities to promote water and related land development.

Source: SL 1973, ch 2, § 124; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2005, ch 10, § 38.



§ 1-40-13 Performance of administrative functions of Water Management Board.

1-40-13. Performance of administrative functions of Water Management Board. The Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the Water Management Board.

Source: SL 1973, ch 2, § 124; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-15 Water Management Board created--Appointment and terms of members.

1-40-15. Water Management Board created--Appointment and terms of members. There is created a Water Management Board within the Department of Environment and Natural Resources. The board shall consist of seven members to be appointed by the Governor for a term of four years, and no more than four members shall be of the same political party. The terms of members of the Water Management Board who are first appointed after the effective date of this order shall be: two appointed for a term of one year; two appointed for a term of two years; two for a term of three years; and one for a term of four years, and such initial terms are to be designated by the Governor. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1979, ch 354, §§ 24, 25; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-16 Qualifications of Water Management Board members.

1-40-16. Qualifications of Water Management Board members. One member of the Water Management Board shall be appointed to represent the public at large. One member shall be a person who holds a valid South Dakota well driller's license and is a South Dakota resident. One member shall be experienced in municipal government and operations. One member shall be experienced in irrigation methods and techniques. One member shall have knowledge of the concerns of domestic water users. One member shall be experienced in the area of industrial uses of water. One member shall represent fish and wildlife interests.

Source: SL 1979, ch 354, § 26; SL 1995, ch 11, § 1.



§ 1-40-17 Quorum of Water Management Board.

1-40-17. Quorum of Water Management Board. A majority of the appointed members of the Water Management Board constitutes a quorum. A majority of those present and voting is sufficient to perform official functions of the board.

Source: SL 1979, ch 354, § 27; SL 2011, ch 165, § 2.



§ 1-40-18 Officers of Water Management Board--Meetings.

1-40-18. Officers of Water Management Board--Meetings. The Water Management Board shall annually elect a chairman and other necessary officers. The board shall meet at least four times a year upon the call of the chairman or the secretary of the Department of Environment and Natural Resources.

Source: SL 1979, ch 354, § 28; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-19 Functions of Water Management Board.

1-40-19. Functions of Water Management Board. The Water Management Board shall perform all functions exercised by the former State Water Rights Commission. The Water Management Board shall perform the quasi-legislative, quasi-judicial, and special budgetary functions pursuant to chapters 34A-2 and 34A-3, and all advisory functions relating to water quality and water hygiene, except such functions as are specifically conferred by law upon the secretary.

Source: SL 1979, ch 354, §§ 24, 29; SL 1993, ch 257, § 10.



§ 1-40-20 Water pollution control powers.

1-40-20. Water pollution control powers. The secretary of environment and natural resources and the Water Management Board shall, respectively, exercise the powers vested in the secretary of environmental protection and the Board of Environmental Protection by chapter 34A-2 with respect to control of water pollution.

Source: SL 1973, ch 280, § 7; SDCL Supp, § 1-38-7; SL 1979, ch 354, §§ 20, 24; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-20.1 Performance of functions of Water Management Board relating to water pollution control grants, community water systems grants, and lake protection grants.

1-40-20.1. Performance of functions of Water Management Board relating to water pollution control grants, community water systems grants, and lake protection grants. The functions of the Water Management Board pursuant to §§ 34A-2-86 and 34A-2-87, relating to water pollution control grants, community water systems grants, and lake protection grants, respectively, are transferred to the Board of Water and Natural Resources.

Source: SL 1981, ch 374, § 17; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1993, ch 34, § 2.



§ 1-40-21 Administrative functions performed for Board of Certification of Water Systems Operators--Advisory functions.

1-40-21. Administrative functions performed for Board of Certification of Water Systems Operators--Advisory functions. The Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the board of certification of water supply and waste-water system operators, created by chapter 34A-3. The board shall continue its advisory function pursuant to chapter 34A-3.

Source: SL 1973, ch 2, §§ 104, 106; SDCL, § 1-38-8; SL 1975, ch 23, § 5; SL 1979, ch 354, §§ 20, 22; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-22 Environmental protection functions of department and secretary.

1-40-22. Environmental protection functions of department and secretary. The Department of Environment and Natural Resources and the secretary of environment and natural resources shall perform the functions of the former Department of Environmental Protection and the former secretary of environmental protection pursuant to chapters 34A-2, 34A-3, and 34A-9.

Source: SL 1979, ch 354, § 20; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-23 Water quality and hygiene functions.

1-40-23. Water quality and hygiene functions. The secretary of the Department of Environment and Natural Resources shall perform the functions of the former secretary of the Department of Environmental Protection, relating to the divisions of water quality and water hygiene, pursuant to chapters 34A-2, 34A-3, and 34A-9.

Source: SL 1979, ch 354, § 21; SL 1991, ch 17 (Ex. Ord. 91-4), § 19.



§ 1-40-24 Transfer of functions relating to air quality and solid waste, radiation monitoring, mineral exploration, and control of hazardous materials and wastes.

1-40-24. Transfer of functions relating to air quality and solid waste, radiation monitoring, mineral exploration, and control of hazardous materials and wastes. The functions of the Department of Health, the secretary of health, and the director of the Division of Environmental Health pursuant to chapters 34A-1 and 34A-6, their functions relating to radiation monitoring and control for mineral exploration, mining, milling, and processing pursuant to chapter 34-21, and their functions dealing with the generation, transportation, treatment, storage, and disposal of hazardous materials and wastes are transferred to the department and secretary of environment and natural resources. The personnel and budget of the Division of Environmental Health are transferred to the Department of Environment and Natural Resources.

Source: SL 1981, ch 374, § 25; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-25 Board of Minerals and Environment--Composition--Appointment and terms of members.

1-40-25. Board of Minerals and Environment--Composition--Appointment and terms of members. The Board of Minerals and Environment consists of nine members appointed by the Governor, not all of whom may be from the same political party. The terms of the members of the board are for four years. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1981, ch 374, §§ 19 to 22; SDCL Supp, § 1-43-7.1; SL 2011, ch 165, § 3.



§ 1-40-25.1 Board of Minerals and Environment composed in conformance with Clean Air Act.

1-40-25.1. Board of Minerals and Environment composed in conformance with Clean Air Act. In addition to the provisions of § 1-40-25, the Board of Minerals and Environment shall be composed in conformance with the requirement of the Clean Air Act § 128 (42 USC § 7428) as amended to January 1, 1995, for all permits and enforcement orders initiated under chapter 34A-1.

Source: SL 1995, ch 318 (Ex. Ord. 95-2), § 15.



§ 1-40-26 Officers of Board of Minerals and Environment--Quorum--Meetings.

1-40-26. Officers of Board of Minerals and Environment--Quorum--Meetings. The Board of Minerals and Environment shall annually elect from its members such officers as it deems advisable. A majority of the board members constitutes a quorum. The board shall hold meetings at the call of the chair or a majority of the members, but at least one meeting shall be held every three months.

Source: SL 1973, ch 2, § 100; SL 1974, ch 3, § 37; SDCL Supp, §§ 1-38-5, 1-43-8; SL 2011, ch 165, § 4.



§ 1-40-27 Rejection of applications for certain environmental protection, mining, oil, and gas permits.

1-40-27. Rejection of applications for certain environmental protection, mining, oil, and gas permits. The secretary may reject an application for any permit filed pursuant to Title 34A or 45, including any application by any concentrated swine feeding operation for authorization to operate under a general permit, upon making a specific finding that:

(1) The applicant is unsuited or unqualified to perform the obligations of a permit holder based upon a finding that the applicant, any officer, director, partner, or resident general manager of the facility for which application has been made:

(a) Has intentionally misrepresented a material fact in applying for a permit;

(b) Has been convicted of a felony or other crime involving moral turpitude;

(c) Has habitually and intentionally violated environmental laws of any state or the United States which have caused significant and material environmental damage;

(d) Has had any permit revoked under the environmental laws of any state or the United States; or

(e) Has otherwise demonstrated through clear and convincing evidence of previous actions that the applicant lacks the necessary good character and competency to reliably carry out the obligations imposed by law upon the permit holder; or

(2) The application substantially duplicates an application by the same applicant denied within the past five years which denial has not been reversed by a court of competent jurisdiction. Nothing in this subdivision may be construed to prohibit an applicant from submitting a new application for a permit previously denied, if the new application represents a good faith attempt by the applicant to correct the deficiencies that served as the basis for the denial in the original application.

All applications filed pursuant to Titles 34A and 45 shall include a certification, sworn to under oath and signed by the applicant, that he is not disqualified by reason of this section from obtaining a permit. In the absence of evidence to the contrary, that certification shall constitute a prima facie showing of the suitability and qualification of the applicant. If at any point in the application review, recommendation or hearing process, the secretary finds the applicant has intentionally made any material misrepresentation of fact in regard to this certification, consideration of the application may be suspended and the application may be rejected as provided for under this section.

Applications rejected pursuant to this section constitute final agency action upon that application and may be appealed to circuit court as provided for under chapter 1-26.

Source: SL 1991, ch 288, § 1; SL 1993, ch 257, § 3; SL 1997, ch 15, § 1.



§ 1-40-28 Registration for individual permits required by holders of certain general permits.

1-40-28. Registration for individual permits required by holders of certain general permits. General permits issued pursuant to chapter 34A-1, 34A-2, or 34A-6 which, after public notice and opportunity for hearing before the board, are used to regulate a specific category of activities which are conducted statewide, which are similar in design and operation, and which pose relatively low risks to public health and the environment. The secretary and the board shall have the authority to require any person authorized under a general permit to apply for and obtain an individual permit if an operation cannot comply with all the terms of the general permit, if an operation is significantly different from the industry standard in design or operation, if an operation is causing or has the potential to cause a threat to public health or the environment or if a change has occurred in the availability of demonstrated technology for that activity. The secretary shall maintain a list of interested persons for each general permit issued, and shall provide notice to such persons concerning any proposed changes to the terms, content, or conditions of that general permit.

Source: SL 1991, ch 288, § 1A.



§ 1-40-29 Report required following the issuance of uncontested permits.

1-40-29. Report required following the issuance of uncontested permits. Following the issuance of any uncontested permit by the secretary pursuant to chapter 34A-1, 34A-2, 34A-6, 34A-11, 45-6B, 45-6D, or 45-9, the secretary shall give the board having jurisdiction over the permit a report. The report shall identify the activity for which the permit was issued and its location, operator, and proposed duration.

Source: SL 1991, ch 288, § 18.



§ 1-40-30 Establishment of the environment and natural resources fee fund--Source of fund--Administration--Expenditures--Unexpended funds.

1-40-30. Establishment of the environment and natural resources fee fund--Source of fund--Administration--Expenditures--Unexpended funds. There is hereby established in the state treasury the environment and natural resources fee fund. Unless otherwise provided by law, this fund shall consist of all fees imposed pursuant to Titles 34A, 45, 46, and 46A, and chapters 1-40, 10-39B, and 34-44 and legislative appropriations, federal grants, gifts, and civil penalties designated for deposit in the fund. The fund shall be maintained separately and administered by the department to defray the expenses associated with the programs administered by the department and any other purpose authorized by law. Expenditures from the fund shall be budgeted through the normal budget process. Unexpended funds and interest shall remain in the fund until appropriated by the Legislature.

Source: SL 1992, ch 254, § 95; SL 1994, ch 23, § 1.



§ 1-40-31 Full public disclosure of nonconfidential public records--Reproduction--Fee--Waiver--Response time to written requests--Denial of disclosure--Appeals--Promulgation of rules--Attorney's fees and costs for denial of access to hazardous waste public records.

1-40-31. Full public disclosure of nonconfidential public records--Reproduction--Fee--Waiver--Response time to written requests--Denial of disclosure--Appeals--Promulgation of rules--Attorney's fees and costs for denial of access to hazardous waste public records. Full public inspection and disclosure of all nonconfidential public records relating to the Department of Environment and Natural Resources and those activities within its jurisdiction shall be allowed. The department shall make available for public inspection and disclosure all public records subject to inspection pursuant to § 1-26-2 and chapter 1-27. The department shall provide for the reproduction of all public records subject to inspection and reasonably capable of being reproduced and may impose a fee to recover the reasonable cost of reproduction. Any fee imposed for records reproduction shall be promulgated pursuant to chapter 1-26 and shall provide for fee waiver for public records requests from the press or communications media, public interest groups, educational organizations, and institutions of government. The department shall respond to all written requests for public records within twenty working days of the date when the request was received. The department may deny inspection and disclosure of any public record not subject to inspection under chapter 1-27, or held confidential pursuant to statute or court order. Written notice of denial of inspection or disclosure shall be provided to the person making the request. Such denial or failure by the department to respond within twenty working days shall be considered final agency action and may be appealed to circuit court as provided in chapter 1-26. The secretary, pursuant to chapter 1-26, may promulgate rules to implement the provisions of this section.

Any person denied access to any hazardous waste public record required under chapter 34A-11 may recover in circuit court reasonable attorney's fees and other litigation costs reasonably incurred in an action against the state if the requestor substantially prevails on judicial review.

Source: SL 1992, ch 254, § 96.



§ 1-40-32 Transfer of funds to environment and natural resources fee fund from water and environment fund.

1-40-32. Transfer of funds to environment and natural resources fee fund from water and environment fund. On the first of July each year, six hundred thousand dollars or all the interest deposited for the previous year in the water and environment fund established pursuant to § 46A-1-60, whichever is less, shall be transferred from the water and environment fund to the environment and natural resources fee fund established pursuant to § 1-40-30.

Source: SL 1994, ch 23, § 2; SL 2009, ch 13, § 1; SL 2017, ch 38, § 8, eff. Mar. 8, 2017.



§ 1-40-33 Voluntary environmental audits--Assumption against civil or criminal penalties.

1-40-33. Voluntary environmental audits--Assumption against civil or criminal penalties. An environmental audit is a written, voluntary, internal assessment, evaluation, or review, not required by law, rule, regulation, or permit, that is conducted by a regulated entity or its agent, and initiated by the regulated entity for the purpose of determining compliance with environmental law, rule, regulation, or permit enforced by the department. By completing an environmental audit in compliance with the terms and conditions of §§ 1-40-33 to 1-40-37, inclusive, there shall be a presumption against the imposition of civil or criminal penalties for violations found and disclosed. Nothing in this section authorizes uninterrupted or continuous auditing. An environmental audit may not be used to prevent the department from carrying out its statutory or regulatory functions.

Source: SL 1996, ch 18, § 1.



§ 1-40-34 Application of environmental audit provisions--Discovery of violations.

1-40-34. Application of environmental audit provisions--Discovery of violations. The department may not pursue civil penalties or criminal prosecution for violations found during an environmental audit that are disclosed to the department secretary in writing within thirty days after the violation is found. Violations found by the department prior to the time a regulated entity has disclosed these violations in writing to the department secretary are not covered by the provisions of §§ 1-40-33 to 1-40-37, inclusive. If a state program is required in writing by a federal agency to assess penalties for a violation in order to maintain primacy over a federally-delegated program, or if violations caused damage to human health or the environment, the provisions of §§ 1-40-33 to 1-40-37, inclusive do not apply. If violations are found during an audit and disclosed in writing to the department secretary, the violations must be corrected within sixty days of discovery. If correction is not possible within sixty days, a written compliance schedule shall be negotiated between the department and the regulated entity to correct violations disclosed, unless the violation has been resolved to the satisfaction of the department at the time of the disclosure.

Source: SL 1996, ch 18, § 2.



§ 1-40-35 Environmental audit subject to discovery--Summary of disclosed violation.

1-40-35. Environmental audit subject to discovery--Summary of disclosed violation. The department may not request results of an environmental audit. However, an environmental audit is subject to discovery according to the rules of civil or criminal procedure. If a regulated entity discloses a violation found during an environmental audit, the section of the environmental audit report pertaining to a violation of environmental law, rule, regulation, or permit enforced by the department may be summarized for the purposes of disclosure to the department secretary. The summary shall include the date the violation was found and the entity that conducted the environmental audit.

Documents, communications, compliance data, reports, or other information required to be collected, developed, maintained, or reported to the department according to state law, rule, regulation, or permit are not covered by the provisions of §§ 1-40-33 to 1-40-37, inclusive.

Source: SL 1996, ch 18, § 3.



§ 1-40-36 Use of environmental audit as defense.

1-40-36. Use of environmental audit as defense. An environmental audit may not be used as a defense to a civil or criminal action if a regulated entity:

(1) Has willfully and with knowledge violated state or federal environmental law, rule, regulation, or permit;

(2) Has established a pattern of repeatedly violating environmental law, rule, regulation, permit, order, or compliance schedule within the two years prior to the date of the disclosure;

(3) Has not corrected the violations within sixty days of discovery or according to the negotiated compliance schedule described in §§ 1-40-33 to 1-40-37, inclusive; or

(4) Has been issued a notice of violation resulting in the assessment of a civil penalty within two years before the date of disclosure.
Source: SL 1996, ch 18, § 4.



§ 1-40-37 Removal of regulated entity from environmental audit provisions.

1-40-37. Removal of regulated entity from environmental audit provisions. If abuses of §§ 1-40-33 to 1-40-37, inclusive, occur, the secretary may remove any violation by a regulated entity from the provisions of §§ 1-40-33 to 1-40-37, inclusive, upon entering a finding that the regulated entity has:

(1) Intentionally misrepresented material facts concerning violations disclosed under §§ 1-40-33 to 1-40-37, inclusive, or the nature or extent of any damage to human health or the environment;

(2) Engaged in multiple or continuous self auditing to intentionally avoid liability for violations; or

(3) Initiated a self audit to intentionally avoid liability for violations after the regulated entity's knowledge of imminent discovery.

Within thirty days of the entering of such a finding, the regulated entity shall be afforded an opportunity for a contested case hearing before the secretary on the matter, as provided under chapter 1-26. The final decision of the secretary constitutes final agency action and may be appealed to the circuit and supreme court as provided under chapter 1-26.

Source: SL 1996, ch 18, § 5A.



§ 1-40-38 Promulgation of rules governing inspection of certain concentrated animal feeding operations.

1-40-38. Promulgation of rules governing inspection of certain concentrated animal feeding operations. The Department of Environment and Natural Resources shall promulgate rules pursuant to chapter 1-26 to establish an inspection and enforcement program or system for any concentrated animal feeding operation that is required to operate under a general or individual water pollution control permit issued under chapter 34A-2 or required to obtain approval of plans and specifications pursuant to § 34A-2-27.

Source: SL 1997, ch 207, § 1.



§ 1-40-39 Electronic signatures permitted on certain documents.

1-40-39. Electronic signatures permitted on certain documents. The department may accept a document with an electronic signature if submitted in that form by the signatory to comply with state environmental regulatory requirements. The department shall provide for the authenticity of each electronic signature by adhering to any standards established by the Bureau of Information and Telecommunications pursuant to §§ 53-12-47 and 53-12-50 or any other standards the department may establish by rules promulgated pursuant to chapter 1-26. Any entity submitting a report to the department as required by the United States Environmental Protection Agency or a state environmental program approved by the United States Environmental Protection Agency may satisfy reporting requirements by cross-media electronic reporting in lieu of paper-based reporting as provided for by the United States Environmental Protection Agency pursuant to the standards promulgated in the Federal Register, Vol. 70, No. 197 (October 13, 2005--40 CFR Parts 3, 9, 51 et al.--Cross-Media Electronic Reporting; Final Rule).

Source: SL 2010, ch 12, § 1.



§ 1-40-40 Establishment of program to separate and recover recyclable materials--Inclusion of local government.

1-40-40. Establishment of program to separate and recover recyclable materials--Inclusion of local government. The Department of Environment and Natural Resources shall establish a program to reduce the amount of solid waste generated by state agencies and to promote the separation and recovery of recyclable materials and the procurement of recycled materials and recovered materials by state agencies to include such items as paper, oil, plastics, compost, aggregate, insulation, solvents, and rubber products. Each agency shall participate in the source reduction and recycling program. The Department of Environment and Natural Resources shall also investigate opportunities for the inclusion of local governmental units in the program and shall permit participation of local governmental units in the program if feasible.

Source: SL 1992, ch 254, § 42; SDCL § 5-23-38; SL 2010, ch 31, § 118.



§ 1-40-41 Promulgation of rules for state agency recycling programs.

1-40-41. Promulgation of rules for state agency recycling programs. The Department of Environment and Natural Resources shall promulgate rules pursuant to chapter 1-26 to require each state agency to establish a program for the separation for recycling of all materials listed in § 34A-6-67 or whose disposal is prohibited by rule under §§ 34A-6-59 to 34A-6-92, inclusive, which are generated as waste by the agency. In addition, the rules shall require each agency, in accordance with recommendations made by the Department of Environment and Natural Resources, to establish an agency wastepaper recycling program by July 1, 1993, to ensure the recycling of the wastepaper generated by the agency. All state employees shall practice conservation of paper materials. For the purposes of this section, the term, agency wastepaper, means wastepaper or wastepaper products generated by the agency. The rules promulgated under this section shall provide for the continuation of existing state agency contracts which provide for alternative waste management not including incineration or land burial of agency wastepaper.

Source: SL 1992, ch 254, § 43; SDCL 5-23-39; SL 2010, ch 31, § 118.



§ 1-40-42 Repealed.

1-40-42. Repealed by SL 2012, ch 215, § 29.



§ 1-40-43 Petroleum Release Compensation Board transferred.

1-40-43. Petroleum Release Compensation Board transferred. All functions of the Petroleum Release Compensation Board under chapter 34A-13 including budgeting and administrative support for the petroleum release fund in the former Department of Revenue and Regulation are transferred to the Department of Environment and Natural Resources created by chapter 1-40. The secretary of environment and natural resources shall perform the functions of the former secretary of revenue and regulation, relating to the Petroleum Release Compensation Board. The petroleum release compensation fund board shall continue as an advisory board to the Secretary of Department of Environment and Natural Resources on issues concerning petroleum inspection and release compensation.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 44, eff. Apr. 12, 2011.



§ 1-40-44 Petroleum inspection and release compensation functions transferred.

1-40-44. Petroleum inspection and release compensation functions transferred. All functions of the Department of Transportation under chapter 34A-13 are transferred to the Department of Environment and Natural Resources created by chapter 1-40. The secretary of environment and natural resources shall perform the functions of the former secretary of transportation, relating to chapter 34A-13.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 45, eff. Apr. 12, 2011.






Chapter 41 - Department of Agriculture

§ 1-41-1 Department continued.

1-41-1. Department continued. The Department of Agriculture is hereby continued.

Source: SL 1973, ch 2, § 127.



§ 1-41-2 Secretary as head of department.

1-41-2. Secretary as head of department. The head of the Department of Agriculture is the secretary of agriculture.

Source: SL 1973, ch 2, § 128.



§ 1-41-3 Repealed.

1-41-3. Repealed by SL 2004, ch 26, § 1.



§ 1-41-3.1 Functions of Division of Forestry within Department of Game, Fish and Parks transferred to Department of Agriculture.

1-41-3.1. Functions of Division of Forestry within Department of Game, Fish and Parks transferred to Department of Agriculture. The functions of forestry pursuant to chapter 41-20 and forest insect and disease control pursuant to chapter 41-21 within the Department of Game, Fish and Parks are hereby transferred under a type 2 transfer, as defined in section 3, chapter 2 of the Session Laws of 1973, to the Department of Agriculture.

Source: SL 1984, ch 276, § 1.



§ 1-41-3.2 Office of agricultural policy created--Responsibilities.

1-41-3.2. Office of agricultural policy created--Responsibilities. There is hereby created within the Department of Agriculture the office of agricultural policy. The office is responsible for researching and developing factual information on issues affecting the State of South Dakota and its agricultural industry. The office may develop briefing documents, policy statements, and other informational documents for the secretary of agriculture and the Governor on a variety of subjects, including:

(1) Federal legislative or regulatory issues;

(2) United States Department of Agriculture programs and policies;

(3) International trade and trade relations;

(4) Wetlands issues;

(5) Forestry and timber cutting issues;

(6) Endangered species issues;

(7) Railroad issues;

(8) Landowner rights issues;

(9) Animal depredation issues;

(10) Weed and pest control issues;

(11) Wilderness designation and development areas;

(12) Food quality, quantity, and protection issues;

(13) Environmental management issues;

(14) Wildland fire policy issues; and

(15) Any other issue or problem designated by the secretary or the Governor.
Source: SL 2000, ch 9, § 1.



§ 1-41-4 Performance of functions of former department.

1-41-4. Performance of functions of former department. The Department of Agriculture shall, under the direction and control of the secretary of agriculture, perform all the functions of the Department of Agriculture created by chapter 38-1, except the inspection functions vested in the Department of Public Safety by §§ 34-39-3.1 and 39-1-1.1.

Source: SL 1973, ch 2, § 131; SL 1980, ch 26, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 23.



§ 1-41-4.1 Performance of functions of abolished agencies.

1-41-4.1. Performance of functions of abolished agencies. The Department of Agriculture shall, under the direction and control of the secretary of agriculture, administer all the functions of the following former agencies:

(1) The Division of Markets created by chapter 38-1;

(2) The Division of Inspections created by chapter 38-1;

(3) The Division of Plant Industry created by chapter 38-1;

(4) The Division of Production and Marketing Cooperatives created by chapter 38-1;

(5) The Division of Weed Control created by chapter 38-1;

(6) The Department of Horticulture created by chapter 38-23.
Source: SL 1974, ch 3, §§ 29, 31.



§ 1-41-5 Administrative functions performed for boards and commissions--Nomination of officers.

1-41-5. Administrative functions performed for boards and commissions--Nomination of officers. The Department of Agriculture shall, under the direction and control of the secretary of agriculture, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following boards and commissions:

(1) The American Dairy Association of South Dakota, created by chapter 40-31;

(2) The Seed Certification Board, created by chapter 38-11;

(3) The South Dakota Weed and Pest Control Commission, created by chapter 38-22;

(4) The State Fair Commission, created by chapter 1-21.

Notwithstanding this section, the staff director of the American Dairy Association of South Dakota shall be nominated pursuant to § 40-31-2.1.

Source: SL 1973, ch 2, §§ 132, 134, 135, 192, 193, 195, 196; SL 1975, ch 6, § 2; SL 1993, ch 302, § 19.



§ 1-41-6 Repealed.

1-41-6. Repealed by SL 2013, ch 191, § 1.



§ 1-41-6.1 Conservation Commission within Division of Resource Conservation and Forestry--Functions performed by division.

1-41-6.1. Conservation Commission within Division of Resource Conservation and Forestry--Functions performed by division. The State Conservation Commission created by § 38-7-3 shall continue within the Division of Resource Conservation and Forestry of the Department of Agriculture and the Division of Resource Conservation and Forestry shall under the direction and control of the director of conservation, perform all the administrative functions, except special budgetary functions (as defined in § 1-32-1) of the State Conservation Commission.

Source: SL 1975, ch 23, § 4.



§ 1-41-7 Repealed.

1-41-7. Repealed by SL 1974, ch 6, § 10.



§ 1-41-9 Brand Board transferred.

1-41-9. Brand Board transferred. The Brand Board created in chapter 40-18 is transferred to the Department of Agriculture from the Department of Commerce and Regulation. The board is attached to the Department of Agriculture for reporting purposes only.

Source: SL 1985, ch 399, § 19.



§ 1-41-10 Board of Veterinary Medical Examiners transferred.

1-41-10. Board of Veterinary Medical Examiners transferred. The Board of Veterinary Medical Examiners, created by chapter 36-12, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Agriculture. The secretary of the Department of Agriculture shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Veterinary Medical Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 33.






Chapter 42 - Department of Tourism [Repealed and Transferred]

§ 1-42-1 Repealed.

1-42-1. Repealed by SL 1982, ch 17, § 52.



§ 1-42-1.2 Repealed.

1-42-1.2. Repealed by SL 2009, ch 1, § 126.



§ 1-42-2 , 1-42-3. Repealed.

1-42-2, 1-42-3. Repealed by SL 1982, ch 17, §§ 53, 54.



§ 1-42-7 to 1-42-12. Repealed.

1-42-7 to 1-42-12. Repealed by SL 1982, ch 17, §§ 55 to 60.



§ 1-42-13 Transferred.

1-42-13. Transferred to § 1-33-22.



§ 1-42-15.1 Transferred.

1-42-15.1. Transferred to § 1-16G-1.



§ 1-42-15.2 Transferred.

1-42-15.2. Transferred to § 1-16G-2.



§ 1-42-15.3 to 1-42-15.9. Transferred.

1-42-15.3 to 1-42-15.9. Transferred to §§ 1-16G-12 to 1-16G-18.



§ 1-42-17.1 Repealed.

1-42-17.1. Repealed by SL 2009, ch 1, § 127.



§ 1-42-17.2 to 1-42-17.5. Repealed.

1-42-17.2 to 1-42-17.5. Repealed by SL 2003, ch 272, §§ 94 to 97.



§ 1-42-17.6 Repealed.

1-42-17.6. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 98, eff. Apr. 12, 2011.



§ 1-42-21.1 to 1-42-23. Transferred.

1-42-21.1 to 1-42-23. Transferred to §§ 1-52-14 to 1-52-16 by SL 2009, ch 1, § 129.



§ 1-42-24 Transferred.

1-42-24. Transferred to § 1-16G-3.



§ 1-42-25 Transferred.

1-42-25. Transferred to § 1-16G-4.



§ 1-42-26 Transferred.

1-42-26. Transferred to §§ 1-16G-5 and 1-16G-8.



§ 1-42-27 Transferred.

1-42-27. Transferred to § 1-16G-10.



§ 1-42-28 Transferred.

1-42-28. Transferred to § 1-16G-11.



§ 1-42-28.1 Transferred.

1-42-28.1. Transferred to § 1-16G-6.



§ 1-42-29 Transferred.

1-42-29. Transferred to § 1-16G-9.



§ 1-42-30 Transferred.

1-42-30. Transferred to § 1-16G-7.



§ 1-42-31 Transferred.

1-42-31. Transferred to § 1-52-17 by SL 2009, ch 1, § 129.






Chapter 43 - Department of Health

§ 1-43-1 Department continued.

1-43-1. Department continued. The Department of Health is hereby continued.

Source: SL 1973, ch 2, § 210.



§ 1-43-2 Secretary as head of department--Functions.

1-43-2. Secretary as head of department--Functions. The head of the Department of Health is the secretary of health. He shall administer all the functions of the former position of state health officer, created by chapter 34-1.

Source: SL 1973, ch 2, § 211; SL 1974, ch 3, § 27.



§ 1-43-2.1 to 1-43-3. Repealed.

1-43-2.1 to 1-43-3. Repealed by SL 2016, ch 169, §§ 1 to 12.



§ 1-43-4 Repealed.

1-43-4. Repealed by SL 1989, ch 21, § 37.



§ 1-43-5 Repealed.

1-43-5. Repealed by SL 2013, ch 154, § 1.



§ 1-43-6 Repealed.

1-43-6. Repealed by SL 1988, ch 278, § 3.



§ 1-43-7.1 Transferred.

1-43-7.1. Transferred to § 1-40-25.



§ 1-43-8 Transferred.

1-43-8. Transferred to § 1-40-26.



§ 1-43-11 Cancer data collection system.

1-43-11. Cancer data collection system. The Department of Health shall establish and maintain a central cancer data collection system for cancer cases in South Dakota in accordance with the confidentiality provisions of § 34-14-1 and the terms of §§ 1-43-11 to 1-43-17, inclusive.

Source: SL 1991, ch 18, § 1.



§ 1-43-12 Authority to contract for implementation and maintenance of cancer data collection system.

1-43-12. Authority to contract for implementation and maintenance of cancer data collection system. In establishing a cancer data collection system pursuant to § 1-43-11, the Department of Health may by contract or agreement authorize any person or any public or private entity or any combination of persons or entities to implement and maintain any portion of the cancer data collection system.

Source: SL 1991, ch 18, § 2.



§ 1-43-13 Rules for establishment, maintenance, and use of cancer data collection system.

1-43-13. Rules for establishment, maintenance, and use of cancer data collection system. The Department of Health shall promulgate rules pursuant to chapter 1-26 to provide for the establishment, maintenance, and use of a cancer data collection system pursuant to §§ 1-43-11 and 1-43-12. The rules shall include:

(1) Provisions requiring the reporting of cancer cases or specifying circumstances under which cancer cases shall be reported;

(2) Criteria for authorizing persons or entities to undertake cancer data collection;

(3) Criteria and procedures for maintaining confidentiality as required in § 1-43-11; and

(4) Procedures and requirements governing the structure and objectives of the cancer data collection system and the reporting, collection, analysis, and dissemination of data and information related to the cancer data collection system.
Source: SL 1991, ch 18, § 3.



§ 1-43-14 Cancer detection or treatment reporting requirements.

1-43-14. Cancer detection or treatment reporting requirements. Any hospital licensed pursuant to chapter 34-12, physician licensed pursuant to chapter 36-4, physician assistant licensed pursuant to chapter 36-4A, certified nurse practitioner or certified nurse midwife licensed pursuant to chapter 36-9A, pathology laboratory, or free-standing radiology center that detects, diagnoses, or treats a cancer case in South Dakota shall submit a report to the Department of Health as required by §§ 1-43-11 to 1-43-17, inclusive.

Source: SL 1991, ch 18, § 4; SL 2005, ch 22, § 1; SL 2017, ch 171, § 50.



§ 1-43-15 Repealed.

1-43-15. Repealed by SL 2005, ch 22, § 2.



§ 1-43-16 Data collection--Availability to public.

1-43-16. Data collection--Availability to public. Any statistical summary of data collected under the provisions of §§ 1-43-11 to 1-43-17, inclusive, shall be available to the public, but may not be sold by the Department of Health or any agent under contract or agreement with the department pursuant to § 1-43-12. Any data released shall be presented in such a statistical manner that no person, who represents a case contained in the cancer data collection system, may be identified.

Source: SL 1991, ch 18, § 6; SL 1992, ch 20, § 1.



§ 1-43-17 Good faith reporting--Immunity from liability.

1-43-17. Good faith reporting--Immunity from liability. Good faith reporting or disclosure pursuant to §§ 1-43-11 to 1-43-16, inclusive, does not constitute a libel or slander or violation of the right of privacy or privileged communication. Any person who in good faith complies with the reporting requirements of §§ 1-43-11 to 1-43-16, inclusive, or any request that may be made by the Department of Health pursuant to §§ 1-43-11 to 1-43-16, inclusive, is immune from civil and criminal liability for such action taken in compliance with the provisions of §§ 1-43-11 to 1-43-16, inclusive.

Source: SL 1991, ch 18, § 7.



§ 1-43-18 Transmittal of nonresident cancer diagnoses to national cancer registries.

1-43-18. Transmittal of nonresident cancer diagnoses to national cancer registries. The Department of Health, by agreement, may transmit transcripts or copies of reports of cancer diagnoses to state or national cancer registries if the reports relate to residents of other states or countries. The agreement shall require that the transcripts or records be used under the terms provided in §§ 1-43-11 to 1-43-17, inclusive.

Source: SL 1992, ch 20, § 2.



§ 1-43-19 Comprehensive health data system established--Purpose.

1-43-19. Comprehensive health data system established--Purpose. The Department of Health shall coordinate the establishment and maintain oversight of a comprehensive health data system for the purposes of:

(1) Health care planning, policy development, policy evaluation, and research by federal, state, and local governments;

(2) Monitoring payments for health services by the federal and state governments;

(3) Assessing and improving the quality of health care;

(4) Measuring and optimizing access to health care;

(5) Supporting public health functions and objectives;

(6) Improving the ability of health plans, health care providers, and consumers to coordinate, improve, and make choices about health care; and

(7) Monitoring costs at provider and plan levels.
Source: SL 1993, ch 23, § 1; SL 1994, ch 24, § 1.



§ 1-43-20 Public or private entities allowed to implement and maintain health care data system.

1-43-20. Public or private entities allowed to implement and maintain health care data system. In establishing a health care data system pursuant to § 1-43-19, the Department of Health may by contract or agreement authorize any person or any public or private entity or any combination of persons or entities to implement and maintain any portion of the health care data system.

Source: SL 1993, ch 23, § 2.



§ 1-43-21 Promulgation of rules for establishment, maintenance and use of health care data system.

1-43-21. Promulgation of rules for establishment, maintenance and use of health care data system. The Department of Health shall promulgate rules pursuant to chapter 1-26 to provide for the establishment, maintenance, and use of a health care data system pursuant to §§ 1-43-19 and 1-43-20. The rules shall include:

(1) A listing of specific data elements to be reported;

(2) Criteria for authorizing persons or entities to undertake health care data collection;

(3) Criteria and procedures for maintaining confidentiality; and

(4) Procedures and requirements governing the structure and objectives of the health care data system and the reporting, collections, analysis, quality assurance, and dissemination of data and information related to the health care data system.
Source: SL 1993, ch 23, § 3.



§ 1-43-22 Repealed.

1-43-22. Repealed by SL 2013, ch 154, § 2.



§ 1-43-23 Repealed.

1-43-23. Repealed by SL 1994, ch 24, § 9.



§ 1-43-24 Annual health data system report available to public.

1-43-24. Annual health data system report available to public. Annual reports of data collected pursuant to §§ 1-43-19 to 1-43-21, inclusive, shall be available to the public. Any data released shall be presented in a manner such that no person may be identified.

Source: SL 1993, ch 23, § 6; SL 2013, ch 154, § 3.



§ 1-43-25 to 1-43-28. Repealed.

1-43-25 to 1-43-28. Repealed by SL 2013, ch 154, §§ 4 to 7.



§ 1-43-29 , 1-43-30. Repealed.

1-43-29, 1-43-30. Repealed by SL 1994 ch 24, § 8.



§ 1-43-31 Information excepted from health data system reporting requirements.

1-43-31. Information excepted from health data system reporting requirements. Nothing established in §§ 1-43-19 and 1-43-33, or in any rules promulgated pursuant thereto requires any health facility as defined in chapter 34-12 to provide any information which would violate the provisions of § 36-4-26.1.

Source: SL 1994, ch 24, § 5; SL 2013, ch 154, § 8.



§ 1-43-32 Contingent implementation of comprehensive health data system.

1-43-32. Contingent implementation of comprehensive health data system. Implementation of the comprehensive health data system shall be contingent upon the receipt of federal or other funds by the Department of Health or other relevant state agencies to the extent necessary to carry out the provisions of §§ 1-43-19 and 1-43-33.

Source: SL 1994, ch 24, § 6; SL 2013, ch 154, § 9.



§ 1-43-33 Promulgation of rules for comprehensive health data system.

1-43-33. Promulgation of rules for comprehensive health data system. The Department of Health shall promulgate rules, pursuant to chapter 1-26, to specify criteria, procedures, and forms for submitting health related data and to establish standards for information collection.

Source: SL 1994, ch 24, § 7.



§ 1-43-34 Criminal background investigation of new forensic chemistry unit employees--Temporary employment--Fees.

1-43-34. Criminal background investigation of new forensic chemistry unit employees--Temporary employment--Fees. Each person hired by the Department of Health, forensic chemistry unit of the public health laboratory shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The department shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The department may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check.

Source: SL 2012, ch 29, § 3.






Chapter 44 - Department of Transportation

§ 1-44-1 Department continued.

1-44-1. Department continued. The Department of Transportation is hereby continued.

Source: SL 1973, ch 2, § 221.



§ 1-44-2 Secretary as head of department.

1-44-2. Secretary as head of department. The head of the Department of Transportation is the secretary of transportation.

Source: SL 1973, ch 2, § 222.



§ 1-44-3 Agencies constituting department.

1-44-3. Agencies constituting department. The Department of Transportation shall consist of any agency that may be created by law, executive order, or administrative action and placed under the Department of Transportation.

Source: SL 1973, ch 2, § 224; SL 1996, ch 20, § 1.



§ 1-44-4 Transportation Commission created--Appointment and qualifications of members.

1-44-4. Transportation Commission created--Appointment and qualifications of members. There is created the Transportation Commission within the Department of Transportation. The Transportation Commission consists of nine members. The Governor shall appoint the members. All members are full voting members of the commission. Not all members of the commission may be from the same political party. No two members may at the same time be a resident of the same county.

Source: SL 1973, ch 2, § 233; SL 1973, ch 184, § 1; SL 1979, ch 355, §§ 17, 18, 20; SL 1983, ch 391, § 17; SL 1987, ch 391 (Ex. Ord. 87-2), § 17; SL 2010, ch 145, § 1.



§ 1-44-5 Geographic areas represented on Transportation Commission.

1-44-5. Geographic areas represented on Transportation Commission. Members of the Transportation Commission shall be appointed to represent geographic population areas as follows:

(1) Two members from area 1, consisting of the counties of Beadle, Brookings, Brown, Clark, Codington, Day, Deuel, Edmunds, Faulk, Grant, Hamlin, Hand, Hyde, Kingsbury, Marshall, McPherson, Roberts, and Spink;

(2) Three members from area 2, consisting of the counties of Aurora, Bon Homme, Brule, Buffalo, Charles Mix, Clay, Davison, Douglas, Gregory, Hanson, Hutchinson, Jerauld, Lake, Lincoln, McCook, Miner, Minnehaha, Moody, Sanborn, Turner, Union, and Yankton;

(3) Two members from area 3, consisting of the counties of Bennett, Campbell, Corson, Dewey, Haakon, Hughes, Jackson, Jones, Lyman, Mellette, Potter, Stanley, Sully, Todd, Tripp, Walworth, and Ziebach;

(4) Two members from area 4, consisting of the counties of Butte, Custer, Fall River, Harding, Lawrence, Meade, Oglala Lakota, Pennington, and Perkins .

A member shall at all times during each respective appointment be a resident of such area.

Source: SL 1973, ch 184, § 3; SL 1979, ch 355, § 19; SL 1983, ch 391, § 18; SL 1987, ch 391 (Ex. Ord. 87-2), § 17; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 1-44-6 Terms of office of commission members--Vacancies.

1-44-6. Terms of office of commission members--Vacancies. Terms of members of the Transportation Commission are four years. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1973, ch 2, § 233; SL 1973, ch 184, § 2; SL 1979, ch 355, § 20; SL 1980, ch 369; SL 1983, ch 391, § 18; SL 2010, ch 145, § 2.



§ 1-44-7 Officers of Transportation Commission--Functions--Meetings.

1-44-7. Officers of Transportation Commission--Functions--Meetings. The Transportation Commission shall annually elect from its members such officers as it deems advisable. A majority of the commission members constitute a quorum. The commission shall exercise such functions as are provided by this chapter and such other functions as may be assigned to it by law. The commission shall hold meetings at the call of the chair or a majority of the members.

Source: SL 1973, ch 2, § 233; SL 2010, ch 145, § 3.



§ 1-44-7.1 Repealed.

1-44-7.1. Repealed by SL 2010, ch 145, § 4.



§ 1-44-7.2 Repealed.

1-44-7.2. Repealed by SL 2007, ch 28, § 7.



§ 1-44-7.3 Rules for disbursement of public transportation assistance.

1-44-7.3. Rules for disbursement of public transportation assistance. The Transportation Commission shall promulgate rules pursuant to chapter 1-26 for administration, terms, and conditions for the disbursements of money to local communities and to establish criteria for the selection of communities to receive public transportation assistance.

Source: SL 1992, ch 21, § 3; SL 2007, ch 28, § 8.



§ 1-44-7.4 Rules for intercity bus service assistance.

1-44-7.4. Rules for intercity bus service assistance. The Transportation Commission shall promulgate rules pursuant to chapter 1-26 for the administration, terms, and conditions for the disbursement of money to the providers of intercity bus service and to establish criteria for the selection of such providers to receive funds appropriated for intercity bus transportation, in conformance with applicable federal guidelines and regulations. In establishing the criteria for disbursement of money under this section, the Transportation Commission shall consider the economic losses of operators providing intercity bus service as documented by a complete description of service and a financial statement of all intercity operators applying for the assistance under this section. The Transportation Commission shall also consider each operator's total number of miles traveled in providing intercity bus service in South Dakota.

Source: SL 1993, ch 345, § 10C.



§ 1-44-7.5 Promulgation of rules regarding county highway and bridge improvement plans.

1-44-7.5. Promulgation of rules regarding county highway and bridge improvement plans. The Transportation Commission shall promulgate rules, pursuant to chapter 1-26, to establish the requirements for a county highway and bridge improvement plan that details proposed county highway and bridge improvement projects in a county for the next five years. The rules shall provide for the format of the plan and the time by which an update of the plan must be submitted each year.

Source: SL 2015, ch 165, § 3, eff. Apr. 1, 2015.



§ 1-44-8 Transportation Commission authority over allocation of construction funds.

1-44-8. Transportation Commission authority over allocation of construction funds. Notwithstanding other provisions of this title, the Transportation Commission has final authority within the Department of Transportation over the allocation of all funds for the construction of transportation facilities.

Source: SL 1973, ch 2, § 234; SL 2010, ch 145, § 5.



§ 1-44-9 , 1-44-10. Repealed.

1-44-9, 1-44-10. Repealed by SL 1996, ch 20, §§ 2, 3.



§ 1-44-11 Performance of functions of Aeronautics Commission.

1-44-11. Performance of functions of Aeronautics Commission. The Department of Transportation shall, under the direction and control of the secretary of transportation, perform all the functions of the Aeronautics Commission except:

(1) Advisory functions (as defined in § 1-32-1) with respect to programs associated with the commission;

(2) Special budgetary functions (as defined in § 1-32-1) provided for by §§ 50-4-12 to 50-4-17, inclusive, 50-2-12, 50-7-10, and 50-7-15 to 50-7-19, inclusive, and chapter 50-4;

(3) Quasi-legislative and quasi-judicial functions (as defined in § 1-32-1) provided for by chapters 50-2, 50-5, 50-9, 50-10, 50-11, 50-12, and 50-13.
Source: SL 1973, ch 2, §§ 227, 228; SL 1974, ch 3, § 33; SL 1997, ch 16, § 1.



§ 1-44-12 Repealed.

1-44-12. Repealed by SL 1997, ch 16, § 2.



§ 1-44-13 to 1-44-14.1. Repealed.

1-44-13 to 1-44-14.1. Repealed by SL 2010, ch 145, §§ 6 to 8.



§ 1-44-15 Transferred.

1-44-15. Transferred to § 1-33-14.



§ 1-44-16 Contracts for tourism promotion programs.

1-44-16. Contracts for tourism promotion programs. The Department of Transportation shall contract annually with the Tourism Department and with this department only for the conduct of any and all tourism promotion programs to be undertaken by the Department of Transportation.

Source: SL 1973, ch 2, § 207; SL 1984, ch 207, § 11.



§ 1-44-17 Repealed.

1-44-17. Repealed by SL 1996, ch 20, § 4.



§ 1-44-18 Duties of department as to railroads.

1-44-18. Duties of department as to railroads. The Department of Transportation shall conduct research on basic railroad problems, plan and assist in the development of rail transportation, develop and maintain a federal-state relationship of programs relating to railroads, assist any public or private agency or corporation in coordinating railroad services with those of other transportation modes, recommend, prepare, and review plans and specifications for any project undertaken by the South Dakota Railroad Authority, and arrange for and coordinate rail service over any properties and facilities acquired, leased, or controlled by the State of South Dakota Railroad Authority.

Source: SL 1975, ch 26, § 2; SL 1980, ch 325, § 2; SL 1996, ch 20, § 5.



§ 1-44-19 Repealed.

1-44-19. Repealed by SL 1982, ch 19.



§ 1-44-20 Powers of department as to railroads.

1-44-20. Powers of department as to railroads. The Department of Transportation, with the approval of the South Dakota State Railroad Board and the written consent of the Governor, may enter into agreements, contracts, leases (as lessor or lessee), or other arrangements with any corporation, partnership, individual, agency, or authority, on such terms and conditions as the department shall determine, including providing for the acquisition, operation, maintenance, and improvement of public rail lines, and the acquisition and disposition of any and all rights-of-way, land, facilities, fixtures and appurtenant structures, services and equipment, determined by the department to be necessary or appropriate.

Source: SL 1980, ch 325, § 3; SL 1996, ch 20, § 6.



§ 1-44-21 Legislative approval prerequisite to purchase or contract to purchase railroad rolling stock.

1-44-21. Legislative approval prerequisite to purchase or contract to purchase railroad rolling stock. Notwithstanding the provisions of this chapter, the railroad authority or the Department of Transportation may not purchase or contract to purchase any railroad rolling stock without the prior specific approval of the Legislature.

Source: SL 1980, ch 325, § 3A; SL 1981, ch 331, § 2; SL 1996, ch 20, § 7.



§ 1-44-22 Department may accept and spend funds.

1-44-22. Department may accept and spend funds. The Department of Transportation may accept and spend all funds, revenues, and proceeds from any source received in connection with the exercise of its powers.

Source: SL 1980, ch 325, § 4; SL 1996, ch 20, § 8.



§ 1-44-23 Repealed.

1-44-23. Repealed by SL 1987, ch 210, § 1.



§ 1-44-24 Liberal construction of department's authority.

1-44-24. Liberal construction of department's authority. The authority of the Department of Transportation to arrange for and coordinate rail service shall be broadly and liberally construed.

Source: SL 1980, ch 325, § 6; SL 1996, ch 20, § 9.



§ 1-44-25 South Dakota State Railroad Board--Appointment--Terms--Vacancy--Officers--Removal.

1-44-25. South Dakota State Railroad Board--Appointment--Terms--Vacancy--Officers--Removal. The South Dakota State Railroad Board consists of seven members to be appointed by the Governor. Members shall serve a three-year term. No more than five members may be of the same political party. No person may be appointed to the board who is an elected official of the State of South Dakota or any subdivision thereof. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve only for the unexpired term, but may be reappointed to a full term. The board shall annually choose from its membership a chair, a vice chair, and a secretary-treasurer. No member may be removed from office except for cause.

The terms of members begin on October thirty-first of the calendar year. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1980, ch 325, § 7; SL 2010, ch 145, § 9; SL 2012, ch 16, § 25; SL 2013, ch 176, § 18; SL 2014, ch 218, § 3.



§ 1-44-26 Railroad Board--Qualifications of members.

1-44-26. Railroad Board--Qualifications of members. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in business management. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in the operation of railroad service. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in private or public finance. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in marketing. At least one member of the commission shall be, in the opinion of the Governor, a person who is a user of rail service. Two members shall be from the public at large.

Source: SL 1980, ch 325, § 8.



§ 1-44-27 Approval by Railroad Board of department activities.

1-44-27. Approval by Railroad Board of department activities. The Department of Transportation shall obtain the approval of the Railroad Board in the matters of operation, management, finance, marketing, and development of rail service over all properties and facilities acquired, leased, or controlled by the state.

Source: SL 1980, ch 325, § 9; SL 1996, ch 20, § 10.



§ 1-44-28 Management of state railroad property--Notice of sale--Option to lessee or abutting owner--Right of use by utility.

1-44-28. Management of state railroad property--Notice of sale--Option to lessee or abutting owner--Right of use by utility. The Department of Transportation shall manage all real and personal property acquired by the state for railroad purposes and shall secure all income available from those properties. The secretary of transportation may negotiate, enter into, execute, and issue leases, licenses, easements, or other agreements as may be necessary to provide for the use of any property or facility not used directly in rail operations. Prior to any sale, except a sale for railroad purposes, of state-owned railroad property, the state shall provide the lessee of any railroad property affected by the sale and, if there is no lessee, the owner of any property abutting railroad property with written notice of the proposed sale. The state shall give the lessee or abutting owner sixty days from the notice to purchase the property at not less than its appraised value. No vacation, change, relocation, or sale of state-owned railway property as provided in this chapter diminishes any existing right of use enjoyed by any public utility, municipally-owned utility, or cooperative utility which provides electricity, gas, water, or telephone service.

Source: SL 1981, ch 12, § 1; SL 1986, ch 23; SL 1996, ch 20, § 11.



§ 1-44-29 Records of railroad property management.

1-44-29. Records of railroad property management. The Department of Transportation shall maintain those property management records generally maintained by railroads for state-owned railroad property and facilities.

Source: SL 1981, ch 12, § 2; SL 1996, ch 20, § 12.



§ 1-44-30 Rules for management of property.

1-44-30. Rules for management of property. Pursuant to chapter 1-26, the railroad board shall adopt and publish rules to implement § 1-44-29. The railroad board may, by board resolution, implement the provisions of § 1-44-28 and need not implement such provisions pursuant to §§ 1-26-4 to 1-26-14, inclusive.

Source: SL 1981, ch 12, § 3; SL 1982, ch 20, § 1; SL 1987, ch 210, § 2.



§ 1-44-31 Railroads administration fund--Creation--Services--Expenditure.

1-44-31. Railroads administration fund--Creation--Services--Expenditure. There is hereby created a special fund in the state treasury known as the railroads administration fund. All rentals, fees, charges, and income received through the management of railroad property, both real and personal, shall be paid into the railroads administration fund. To the extent possible, expenditures for administration and maintenance of railroad property, including, but not limited to, funds sufficient to staff, administer, equip, and maintain the records of state-owned railroad property and facilities and to provide for weed control, fences, security, railroad crossing, and safety warning signs on state railroad property, not otherwise provided for, shall be paid from funds on deposit in the railroads administration fund.

Source: SL 1981, ch 12, § 4.



§ 1-44-32 Funds subject to state budget provisions.

1-44-32. Funds subject to state budget provisions. Expenditures from the railroads administration fund shall be made in accordance with chapter 4-7.

Source: SL 1981, ch 12, § 5.



§ 1-44-33 Repealed.

1-44-33. Repealed by SL 2015, ch 13, § 1.



§ 1-44-34 Repealed.

1-44-34. Repealed by SL 1982, ch 21, § 1.



§ 1-44-35 Repealed.

1-44-35. Repealed by SL 2006, ch 2, § 13.



§ 1-44-36 Use of recovered material by Department of Transportation.

1-44-36. Use of recovered material by Department of Transportation. The Department of Transportation shall use or encourage the use of the maximum possible amount of recovered material, such as foundry sand, glass, pavement, and rubber recovered from waste tires as surfacing material, structural material, landscaping material, and fill for all highway improvements, consistent with safe engineering practices. The Department of Transportation shall specify the proportion of recovered material that may be used in various types of highway improvements.

Source: SL 1992, ch 254, § 50D.






Chapter 45 - Department of Education

§ 1-45-1 Department continued.

1-45-1. Department continued. The Department of Education is hereby continued.

Source: SL 1973, ch 2, § 235; SL 2003, ch 272 (Ex. Ord. 03-1), § 63.



§ 1-45-1.1 Department renamed.

1-45-1.1. Department renamed. The Department formerly known as the Department of Education and Cultural Affairs is hereby renamed the Department of Education. The position formerly known as secretary of education and cultural affairs shall be referred to as the secretary of education and shall be appointed and serve pursuant to the provisions of the S.D. Const., Art. IV, § 9. The secretary of the Department of Education shall perform the functions of the former secretary of the Department of Education and Cultural Affairs.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 63.



§ 1-45-1.2 Division of Library Services created--State Library Office transferred.

1-45-1.2. Division of Library Services created--State Library Office transferred. There is created a Division of Library Services within the Department of Education. The State Library Office is transferred from the Division of Cultural Affairs in the former Department of Education and Cultural Affairs to the Division of Library Services in the Department of Education.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 64.



§ 1-45-2 Secretary as head of department.

1-45-2. Secretary as head of department. The head of the Department of Education is the secretary of education.

Source: SL 1973, ch 2, § 236; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-3 Qualifications of secretary.

1-45-3. Qualifications of secretary. The secretary of the Department of Education shall be qualified by training and experience to administer the programs of the Department of Education and shall have such other qualifications as may be specified by statute.

Source: SL 1973, ch 2, § 238; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-4 Divisions and agencies constituting department--Independent functions--Budgetary powers of secretary--Planning powers of commission.

1-45-4. Divisions and agencies constituting department--Independent functions--Budgetary powers of secretary--Planning powers of commission. The Department of Education consists of the divisions of workforce and career preparation, education services and resources, library services, and such other divisions and agencies as may be created by law, executive order, or administrative action and placed within the department. Each division shall perform its prescribed functions, subject to the following provisions:

(1) The secretary shall review and make recommendations concerning the annual budget request of each division; and

(2) The secretary may approve comprehensive education plans for the department;

(3) The secretary shall perform any functions assigned to the secretary under federal law; and

(4) The secretary shall perform the functions transferred from other agencies as specified in this chapter; and

(5) The secretary shall perform other personnel, organization, staffing, directing, coordinating, and reporting functions as assigned by law or executive directives of the Office of the Governor.
Source: SL 1973, ch 2, § 239; SL 1991, ch 21, § 1; SL 1996, ch 8, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 101.



§ 1-45-4.2 , 1-45-4.3. Repealed.

1-45-4.2, 1-45-4.3. Repealed by SL 1996, ch 8, §§ 11, 12.



§ 1-45-4.4 Department as coordinator of services to visually and hearing impaired children.

1-45-4.4. Department as coordinator of services to visually and hearing impaired children. The Department of Education shall develop and implement a plan to identify and evaluate hearing and visually impaired children and coordinate delivery of direct educational programs and services to meet the needs of all visually and hearing impaired children in South Dakota.

Source: SL 1991, ch 22; SL 1996, ch 8, § 13; SL 2003, ch 272 (Ex. Ord. 03-1) § 63; SL 2010, ch 77, § 1.



§ 1-45-4.5 Repealed.

1-45-4.5. Repealed by SL 1996, ch 8, § 14.



§ 1-45-6.1 Board of Education Standards created--Appointment of members--Terms.

1-45-6.1. Board of Education Standards created--Appointment of members--Terms. There is created within the Department of Education the South Dakota Board of Education Standards. The South Dakota Board of Education Standards shall consist of seven members. The members shall be appointed by the Governor with the advice and consent of the Senate. The terms of office for each member shall be four years and shall terminate December thirty-first of the fourth year.

Source: SL 1985, ch 401, § 17; SL 2003, ch 272 (Ex. Ord. 03-1) § 63; SL 2017, ch 81, § 56.



§ 1-45-6.2 Vacancies on board--Meetings of board.

1-45-6.2. Vacancies on board--Meetings of board. The initial term of office shall be designated by the Governor. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve only the unexpired portion of the term. The South Dakota Board of Education Standards shall meet at least four times annually. Special meetings may be held at the call of the president or in his absence a majority of the board, or at the call of the state superintendent, or at the call of the secretary of the Department of Education.

Source: SL 1985, ch 401, § 19; SL 1991, ch 20 (Ex. Ord. 91-6), §§ 17, 18; SL 2003, ch 272 (Ex. Ord. 03-1) § 63; SL 2017, ch 81, § 57.



§ 1-45-6.3 , 1-45-6.4. Repealed.

1-45-6.3, 1-45-6.4. Repealed by SL 2017, ch 81, §§ 47, 58.



§ 1-45-6.5 Repealed.

1-45-6.5. Repealed by SL 2006, ch 73, § 1.



§ 1-45-6.6 Functions concerning vocational education personnel.

1-45-6.6. Functions concerning vocational education personnel. The function of the former State Board of Vocational Education and the director of the former Division of Vocational Education relating to the selection, the setting of qualifications, requirements, and salaries of assistants, supervisors, staff members, clerks, and other necessary personnel pursuant to § 13-39-6 is transferred to the secretary of education, subject to the provisions of chapter 3-6A.

Source: SL 1985, ch 401, § 25; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-7 Repealed.

1-45-7. Repealed by SL 1995, ch 322 (Ex Ord 95-6), § 19.



§ 1-45-8 Repealed.

1-45-8. Repealed by SL 1976, ch 110, § 3.



§ 1-45-13 Functions performed by board.

1-45-13. Functions performed by board. The South Dakota Board of Education Standards shall perform those functions assigned in chapter 13-39 and all other functions as may be assigned by law.

Source: SL 1973, ch 2, § 248; SL 1975, ch 130, § 5; SL 2017, ch 81, § 57.



§ 1-45-13.1 Repealed.

1-45-13.1. Repealed by SL 2014, ch 92, § 1.



§ 1-45-14 Repealed.

1-45-14. Repealed by SL 1980, ch 26, § 15.



§ 1-45-15 Repealed.

1-45-15. Repealed by SL 1996, ch 8, § 15.



§ 1-45-16 , 1-45-17. Repealed.

1-45-16, 1-45-17. Repealed by SL 1991, ch 21, §§ 2, 3.



§ 1-45-18 Repealed.

1-45-18. Repealed by SL 2003, ch 272, § 102.



§ 1-45-18.1 Office of Cultural Preservation abolished.

1-45-18.1. Office of Cultural Preservation abolished. The Office of Cultural Preservation established pursuant to chapter 1-45 is hereby abolished.

Source: SL 1985, ch 400, § 17.



§ 1-45-19.1 Board of Cultural Preservation abolished.

1-45-19.1. Board of Cultural Preservation abolished. The Board of Cultural Preservation established pursuant to chapter 1-45 is hereby abolished.

Source: SL 1985, ch 400, § 20.



§ 1-45-22 Transferred.

1-45-22. Transferred to § 1-18-2.1 by SL 2005, ch 10, § 23.



§ 1-45-23 Performance of museum functions.

1-45-23. Performance of museum functions. The State Historical Society shall perform all the functions of the following museums:

(1) The museum at the University of South Dakota known as the W.H. Over State Museum; and

(2) The museum at Pierre known as the Cultural Heritage Center.
Source: SL 1973, ch 2, § 255; SL 1975, ch 144, § 2; SL 1985, ch 8, § 4; SL 1985, ch 400, § 19; SL 1990, ch 446 (Ex. Ord. 90-1); SL 1995, ch 319 (Ex. Ord. 95-3), § 17; SL 2015, ch 8, § 5; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 1-45-23.1 Transferred.

1-45-23.1. Transferred to § 1-18-2.2 by SL 2005, ch 10, § 24.



§ 1-45-24 , 1-45-25. Repealed.

1-45-24, 1-45-25. Repealed by SL 1996, ch 8, §§ 18, 19.



§ 1-45-26 Composition of State Library Office.

1-45-26. Composition of State Library Office. The State Library Office of the Division of Library Services includes the State Library Board created by § 14-1-55.

Source: SL 1973, ch 2, § 260; SL 1981, ch 163, § 1; SL 1996, ch 8, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 104.



§ 1-45-27.1 Functions of planning commission transferred to secretary of education.

1-45-27.1. Functions of planning commission transferred to secretary of education. The functions of the Education and Cultural Affairs Planning Commission created by § 1-45-27 are transferred to the secretary of education.

Source: SL 1983, ch 389, § 17; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-29 Repealed.

1-45-29. Repealed by SL 1996, ch 8, § 21.



§ 1-45-30 Comprehensive plans defined.

1-45-30. Comprehensive plans defined. Comprehensive education and cultural affairs plans shall be defined to mean any plan that involves programs under the jurisdiction of more than one of the divisions of the Department of Education or involving both public and private education or cultural programs.

Source: SL 1973, ch 2, § 264; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-33 , 1-45-34. Repealed.

1-45-33, 1-45-34. Repealed by SL 1996, ch 8, §§ 22, 23.



§ 1-45-35 Administrative functions transferred to secretary.

1-45-35. Administrative functions transferred to secretary. All administrative functions of the former Board of Cultural Preservation are transferred to the secretary of education.

Source: SL 1985, ch 400, § 25; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-36 Repealed.

1-45-36. Repealed by SL 1996, ch 8, § 24.



§ 1-45-37 Repealed.

1-45-37. Repealed by SL 2013, ch 4, § 1.



§ 1-45-38 School Finance Accountability Board.

1-45-38. School Finance Accountability Board. There is hereby created the School Finance Accountability Board within the Department of Education. The board shall consist of five members appointed by the Governor. The members shall serve a term of four years.

The board may recommend that the provisions of § 13-13-73.5 be waived for a school district if the district can demonstrate that its lowest monthly general cash fund cash balance percentage is the result of special circumstances.

The board may recommend that a penalty against a school district imposed under § 13-13-73.6 be waived, in whole or in part, if the district can demonstrate that its failure to comply with § 13-13-73.6 is due to special circumstances.

The School Finance Accountability Board shall promulgate rules pursuant to chapter 1-26 to establish the appeals process provided for in § 13-13-73.6, and to establish the factors that may be considered in considering a waiver requested by a school district, which shall include the impact of retirements.

Any waivers of § 13-13-73.5 or 13-13-73.6 recommended by the School Finance Accountability Board must be approved by the Joint Committee on Appropriations or the Interim Committee on Appropriations. The Department of Education shall annually report to the Governor and the Legislature the information collected pursuant to §§ 13-8-47 and 13-13-73.6.

Source: SL 2016, ch 83, § 23.



§ 1-45-39 Teacher Compensation Review Board.

1-45-39. Teacher Compensation Review Board. There is hereby created the Teacher Compensation Review Board within the Department of Education. The board shall review teacher compensation, including comparable wage indexes, in surrounding states at the completion of every three school years. The board will report its findings to the Governor and the Legislature no later than September 30, 2018, and by September thirtieth in every third year thereafter.

The initial appointment of the members to the board shall be made no later than March 1, 2018. The members shall serve a term of three years.

The board shall consist of nine members to be appointed as follows:

(1) Three members of the South Dakota Senate appointed by the president pro tempore of the Senate, no more than two of whom may be from the same political party;

(2) Three members of the South Dakota House of Representatives appointed by the speaker of the House of Representatives, no more than two of whom may be from the same political party; and

(3) Three members appointed by the Governor.
Source: SL 2016, ch 83, § 22.






Chapter 46 - Department of the Military

§ 1-46-1 Department created--Adjutant general as head.

1-46-1. Department created--Adjutant general as head. There is hereby created a Department of the Military. The head of the Department of the Military is the adjutant general who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 1973, ch 2, § 268; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 1-46-3 Adjutant general functions.

1-46-3. Adjutant general functions. The Office of the Adjutant General created by this chapter and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of the Military created by Executive Reorganization Order 2011-01. The adjutant general shall perform the functions of the former secretary of Department of Military and Veterans Affairs, relating to the Office of Adjutant General.

Source: SL 1973, ch 2, § 270; SL 2011, ch 1 (Ex. Ord. 11-1), § 25, eff. Apr. 12, 2011.



§ 1-46-5 Performance of functions of former Department of Military and Veterans Affairs.

1-46-5. Performance of functions of former Department of Military and Veterans Affairs. The Department of the Military shall, under the direction and control of the adjutant general, perform all the functions of the former Department of Military and Veterans Affairs under chapter 33-1.

Source: SL 1973, ch 2, § 276; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 1-46-6 Board of Military Affairs.

1-46-6. Board of Military Affairs. The Board of Military Affairs created by chapter 33-1 and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of the Military created by Executive Reorganization Order 2011-01. The adjutant general shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the Board of Military Affairs.

Source: SL 1973, ch 2, § 276; SL 2011, ch 1 (Ex. Ord. 11-1), § 26, eff. Apr. 12, 2011.



§ 1-46-6.1 National Guard.

1-46-6.1. National Guard. The National Guard and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of the Military created by Executive Reorganization Order 2011-1. The adjutant general shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the National Guard.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 27, eff. Apr. 12, 2011.



§ 1-46-11 Annual report and recommendations on civil air patrol.

1-46-11. Annual report and recommendations on civil air patrol. The adjutant general shall submit at least annually to the Governor and Legislature a review, analysis, and set of recommendations concerning the operations and structure of the civil air patrol created by chapter 50-3.

Source: SL 1973, ch 2, § 275.






Chapter 46A - Department of Veterans Affairs

§ 1-46A-1 Department created--Secretary as head.

1-46A-1. Department created--Secretary as head. There is hereby created a Department of Veterans Affairs. The head of the Department of Veterans Affairs is the secretary of veterans affairs who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 19, eff. Apr. 12, 2011.



§ 1-46A-2 Veterans Commission transferred.

1-46A-2. Veterans Commission transferred. The Veterans Commission and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of Veterans Affairs created by Executive Reorganization Order 2011-01. The secretary of veterans affairs shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the Veterans Commission.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 22, eff. Apr. 12, 2011.



§ 1-46A-3 Division of Veterans Affairs transferred.

1-46A-3. Division of Veterans Affairs transferred. The Division of Veterans Affairs created by chapter 1-46 and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of Veterans Affairs created by Executive Reorganization Order 2011-01. The secretary of veterans affairs shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the Division of Veterans Affairs.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 23, eff. Apr. 12, 2011.



§ 1-46A-4 Veterans Home transferred.

1-46A-4. Veterans Home transferred. The State Veterans Home created by chapter 33A-4 and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of Veterans Affairs created by Executive Reorganization Order 2011-01. The secretary of veterans affairs shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the State Veterans Home.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 24, eff. Apr. 12, 2011.






Chapter 47 - Department of Revenue

§ 1-47-1 Repealed.

1-47-1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 109, eff. Apr. 12, 2011.



§ 1-47-1.1 Department created.

1-47-1.1. Department created. There is hereby created a Department of Revenue.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 1-47-2 Secretary as head of department.

1-47-2. Secretary as head of department. The head of the Department of Revenue is the secretary of revenue who shall be appointed by the Governor, by and with the consent of the senate, and serve at the pleasure of the Governor.

Source: SL 1973, ch 2, § 278; SL 2003, ch 272 (Ex. Ord. 03-1) § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 110, eff. Apr. 12, 2011.



§ 1-47-3 Performance of departmental functions.

1-47-3. Performance of departmental functions. The Department of Revenue shall, under the direction and control of the secretary of revenue, perform all the functions of the Department of Revenue created by chapter 10-1.

Source: SL 1973, ch 2, §§ 54, 280; SL 2003, ch 272 (Ex. Ord. 03-1) § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 111, eff. Apr. 12, 2011.



§ 1-47-5 Repealed.

1-47-5. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 112, eff. Apr. 12, 2011.



§ 1-47-5.1 Division of Motor Vehicles transferred.

1-47-5.1. Division of Motor Vehicles transferred. The Division of Motor Vehicles and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Motor Vehicles.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 48, eff. Apr. 12, 2011.



§ 1-47-6 Division of Banking transferred.

1-47-6. Division of Banking transferred. The Division of Banking created by chapter 51A-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Division of Banking.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 24, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 113, eff. Apr. 12, 2011.



§ 1-47-7 Banking Commission continued.

1-47-7. Banking Commission continued. The South Dakota State Banking Commission shall continue in the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the South Dakota State Banking Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 25, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 114, eff. Apr. 12, 2011.



§ 1-47-8 Repealed.

1-47-8. Repealed by SL 2017, ch 231 (Ex. Ord. 17-2), § 22, eff. Apr. 13, 2017.



§ 1-47-9 Division of Insurance transferred.

1-47-9. Division of Insurance transferred. The Division of Insurance created by chapter 58-2 and its functions listed under Title 58, in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Division of Insurance.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 27, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 116, eff. Apr. 12, 2011.



§ 1-47-10 Commission on Gaming transferred.

1-47-10. Commission on Gaming transferred. The Commission on Gaming and its functions, including those functions under chapters 42-7 and 42-7B, in the former Department of Revenue and Regulation are transferred to the Department of Revenue. The secretary of the Department of Revenue shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Commission on Gaming.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 28, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 53, 117, eff. Apr. 12, 2011.



§ 1-47-11 Insurance Fraud Prevention Unit transferred.

1-47-11. Insurance Fraud Prevention Unit transferred. The Insurance Fraud Prevention Unit and its functions created and authorized by chapter 58-4A in the former Department of Revenue and Regulation are transferred to the Attorney General. The Attorney General shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Insurance Fraud Prevention Unit.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 29, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 118, eff. Apr. 12, 2011.



§ 1-47-12 Petroleum Release Compensation Board transferred--Fund board continued.

1-47-12. Petroleum Release Compensation Board transferred--Fund board continued. All functions of the Petroleum Release Compensation Board under chapter 34A-13 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Environment and Natural Resources. The secretary of the Department of Environment and Natural Resources shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Petroleum Release Compensation Fund. The petroleum release compensation fund board shall continue as an advisory board to the secretary of environment and natural resources on issues concerning petroleum inspection and release compensation.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 31, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 119, eff. Apr. 12, 2011.



§ 1-47-13 Abstractors Board of Examiners transferred.

1-47-13. Abstractors Board of Examiners transferred. The Abstractors Board of Examiners, created by chapter 36-13, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Abstractors Board of Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 54, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 120, eff. Apr. 12, 2011.



§ 1-47-14 Real Estate Commission transferred.

1-47-14. Real Estate Commission transferred. The Real Estate Commission created by chapter 36-21A and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Real Estate Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 55, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 121, eff. Apr. 12, 2011.



§ 1-47-15 Division of Lottery transferred.

1-47-15. Division of Lottery transferred. The Division of Lottery, created by chapter 42-7A and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the Executive Director of the Lottery and the former secretary of revenue and regulation, relating to the Division of Lottery.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 56, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 51, eff. Apr. 12, 2011.



§ 1-47-16 Lottery Commission transferred.

1-47-16. Lottery Commission transferred. The Lottery Commission created by chapter 42-7A and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Lottery Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 57, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 52, eff. Apr. 12, 2011.



§ 1-47-17 Division of the Secretariat transferred.

1-47-17. Division of the Secretariat transferred. The Division of the Secretariat and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of the Secretariat.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 46, eff. Apr. 12, 2011.



§ 1-47-18 Division of Business Tax transferred.

1-47-18. Division of Business Tax transferred. The Division of Business Tax and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Business Tax.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 47, eff. Apr. 12, 2011.



§ 1-47-19 Division of Property and Special Taxes transferred.

1-47-19. Division of Property and Special Taxes transferred. The Division of Property and Special Taxes and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Property and Special Taxes.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 49, eff. Apr. 12, 2011.



§ 1-47-20 Division of Audits transferred.

1-47-20. Division of Audits transferred. The Division of Audits and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Audits.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 50, eff. Apr. 12, 2011.






Chapter 48 - State Cement Commission [Repealed]

CHAPTER 1-48

STATE CEMENT COMMISSION [REPEALED]

[Repealed by SL 1979, ch 352, § 15 (Ex. Ord. 79-2)]



Chapter 49 - Office of Laboratory Services

§ 1-49-1 Creation of office--Powers and duties of Board of Regents.

1-49-1. Creation of office--Powers and duties of Board of Regents. There is created an Office of Laboratory Services. The provisions of this chapter do not limit the authority and responsibilities of institutions under the Board of Regents from conducting laboratory training, research, and scientific investigations independent of the office. However, the Board of Regents shall cooperate and coordinate with the office in implementing performance standards and laboratory efficiencies in providing services for executive branch agencies.

Source: SL 1985, ch 283, § 1.



§ 1-49-2 Appointment of director--Functions of office.

1-49-2. Appointment of director--Functions of office. The secretary of the Department of Health shall appoint the director of the Office of Laboratory Services. The Office of Laboratory Services shall meet all applicable state and federal certification standards and regulations, and provide the following specific laboratory, testing, and analytical functions:

(1) The examination of clinical and environmental specimens for the purpose of protecting and promoting the public health;

(2) The testing and analysis of various products, foods, drinks, economic poisons, and other materials regulated or controlled by the state;

(3) The testing, examination, and analysis of samples relating to environmental control;

(4) Laboratory services upon request and in support of law enforcement agencies.
Source: SL 1985, ch 283, § 2; SL 1997, ch 17, § 1.



§ 1-49-3 Duties of director.

1-49-3. Duties of director. The director of laboratories shall:

(1) Protect the health or safety of persons using the services of state laboratories and the health or safety of employees of those laboratories;

(2) Set appropriate performance standards and qualifications of the State Health Laboratory employees;

(3) Administer state and federal laws which pertain to laboratory licensure, certification, or both;

(4) Accept grants and enter into contracts and agreements with state, local, and federal agencies or with private industry if in the public interest; and

(5) Promulgate rules, pursuant to chapter 1-26, to establish:

(a) A list of tests or services to be conducted in the State Health Laboratory; and

(b) A method to determine the fee for each service or test based on the actual cost of performing the service or test and the cost of operating the public health laboratory.
Source: SL 1985, ch 283, § 3; SL 1995, ch 12.



§ 1-49-4 State laboratory fund.

1-49-4. State laboratory fund. Any money that may be received pursuant to this chapter shall be deposited in a special revenue fund in the state treasury which is established and designated as the state laboratory fund. All receipts therein shall be available to the Office of Laboratory Services and may be expended pursuant to chapters 4-7, 4-8, and 4-8A.

Source: SL 1985, ch 283, § 4.



§ 1-49-5 Performance of services for officers and departments.

1-49-5. Performance of services for officers and departments. All examinations, tests, and analysis requested of the director of laboratories shall be provided promptly and the results immediately certified to the officer or department requesting the examination.

Source: SL 1985, ch 283, § 5.



§ 1-49-6 Copies of laboratory results as evidence.

1-49-6. Copies of laboratory results as evidence. A copy of the results of any examination or analysis of any product or article by the director of laboratories duly authenticated by the analyst, is prima facie evidence in all courts of the matters and facts therein contained.

Source: SL 1985, ch 283, § 6.






Chapter 50 - State Emergency Response Commission

§ 1-50-1 State emergency response commission--Membership--Compensation and reimbursement.

1-50-1. State emergency response commission--Membership--Compensation and reimbursement. There is created the South Dakota State Emergency Response Commission. The commission shall consist of ten members. The secretary of the Department of Environment and Natural Resources, the secretary of the Department of Transportation, the director of the Division of Emergency and Disaster Services, and the secretary of public safety or their designees shall be members. Six members shall be appointed by the Governor and shall serve at the pleasure of the Governor. One of the six members appointed by the Governor shall be a member of the chemical industry, one shall be an elected or appointed member of a political subdivision, one shall be actively engaged in an agricultural business, one shall be a health professional, one shall be a member of a fire department, and one shall be a member of a local emergency planning committee. A majority is a quorum and a majority of a quorum may take official action. The commission shall receive per diem compensation and allowable expense reimbursement in an amount set pursuant to § 4-7-10.4 for all time actually spent while attending commission meetings. However, no per diem may be paid to commission members who are state employees. Per diem compensation and expense reimbursement shall be paid from funds appropriated to the Department of Environment and Natural Resources.

Source: SL 1991, ch 14, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 105.



§ 1-50-2 Commission responsibilities.

1-50-2. Commission responsibilities. The South Dakota State Emergency Response Commission shall:

(1) Coordinate and implement the requirements placed on the state by 42 U.S.C. § 11001 et seq. as in effect on January 1, 1991;

(2) Designate local emergency planning districts and supervise and coordinate the activities of the local emergency planning committees; and

(3) Coordinate and implement federal grants for training of local emergency planning committees and public sector employees.
Source: SL 1991, ch 14, § 2.



§ 1-50-3 Promulgation of rules and procedures.

1-50-3. Promulgation of rules and procedures. The South Dakota State Emergency Response Commission may promulgate rules pursuant to chapter 1-26 to establish procedures for local emergency planning committees to apply for and receive grants from the commission for training and planning. The rules may include provisions to evaluate and enforce compliance with the grant requirements.

Source: SL 1991, ch 14, § 3.



§ 1-50-4 Funds of the Department of Environment and Natural Resources.

1-50-4. Funds of the Department of Environment and Natural Resources. The Department of Environment and Natural Resources may accept and expend for the purpose of this chapter any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1991, ch 14, § 5; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-50-5 State Emergency Response Commission duties.

1-50-5. State Emergency Response Commission duties. In accordance with the requirements imposed on the State Emergency Response Commission by 42 U.S.C. § 11001 et seq. as in effect on January 1, 1990, the commission shall assist with local emergency planning committee plan development and review local plans for completeness. In addition, the commission shall:

(1) Review local plans to determine the level of threat from an accidental release of dangerous chemicals and the local capability to adequately respond to those releases;

(2) Prepare recommendations for action to be taken to develop and coordinate emergency response capabilities, including the feasibility of regional emergency response;

(3) Evaluate various options and prepare a recommendation concerning funding based on user fees to support on-going emergency planning activities and incident response preparedness; and

(4) Develop a recommendation for a future state emergency response commission structure.
Source: SL 1990, ch 291, § 1; SDCL, § 34A-12-18; SL 1993, ch 257, § 1.



§ 1-50-6 Legislative findings--State Emergency Response Commission and fees on facilities reporting hazardous substances.

1-50-6. Legislative findings--State Emergency Response Commission and fees on facilities reporting hazardous substances. The Legislature finds that in order to protect the public health, safety, welfare, and the environment of this state, it is in the public interest of the state to have a strong state emergency response commission with such resources as are necessary to fully implement the provisions of the Superfund Amendments and Reauthorization Act of 1986 as amended to January 1, 1992. The Legislature further finds it to be in the public interest and good public policy to impose a reasonable fee upon facilities required to report hazardous substances as provided in that act in order to defray the costs to the state of administering this program.

Source: SL 1992, ch 254, § 61; SDCL, § 34A-12-19; SL 1993, ch 257, § 1.



§ 1-50-7 SERC and SARA defined.

1-50-7. SERC and SARA defined. For purposes of this chapter, "SERC" means State Emergency Response Commission and "SARA" means the Superfund Amendments and Reauthorization Act of 1986 as amended to January 1, 1992.

Source: SL 1992, ch 254, § 62; SDCL § 34A-12-20; SL 1993, ch 257, § 1.



§ 1-50-8 Annual reporting fee schedules for SARA facilities--Maximum fee.

1-50-8. Annual reporting fee schedules for SARA facilities--Maximum fee. There is hereby imposed an annual reporting fee upon each facility required to report hazardous substances as provided in SARA, title III, sections 312 and 313 in accordance with the following schedule:

(1) SARA, title III, section 312--any facility required to report under this section shall submit only tier II forms to the State of South Dakota and the fee shall be based upon the number of chemicals or mixtures reported according to the following schedule:
facilities that report for 1-3 chemicals or mixtures .................... $50;

facilities that report for 4-9 chemicals or mixtures ................... $100;

facilities that report for 10-18 chemicals or mixtures ................. $200;

facilities that report for 19 or more chemicals or mixtures ... $300; and

(2) Toxics release inventory reporting facilities--any facility required to submit release information pursuant to section 313 of SARA title III shall be subject to a fee for each chemical reported. The amount shall be based upon the total amount of each chemical released to the air, land, water and off-site facilities in accordance with the following schedule:

0 -- 9,999 lbs per year ................................................ $ 250

10,000 -- 19,999 lbs per year .......................................... $ 350

20,000 -- 29,999 lbs per year .......................................... $ 450

30,000 -- 39,999 lbs per year .......................................... $ 550

40,000 -- 49,999 lbs per year .......................................... $ 650

50,000 -- 74,999 lbs per year .......................................... $ 800

75,000 -- 99,999 lbs per year ........................................ $ 1,000

100,000 -- 249,999 lbs per year ...................................... $ 1,300

250,000 -- 499,999 lbs per year ...................................... $ 1,600

500,000 -- 749,999 lbs per year ...................................... $ 2,000

750,000 -- 999,999 lbs per year ...................................... $ 2,500

1,000,000 lbs or more per year ...................................... $ 3,000

The fee for all toxics release inventory chemicals reported may not exceed $3,000 per facility.

Source: SL 1992, ch 254, § 63; SDCL, § 34A-12-21; SL 1993, ch 257, § 1.



§ 1-50-9 SARA fee subfund--Agency activities.

1-50-9. SARA fee subfund--Agency activities. There is hereby created the SARA fee subfund of the environmental fee fund established in § 1-40-30. This subfund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts and fees received pursuant to § 1-50-8. The subfund shall be separately maintained and be administered by the secretary in order to defray expenses of all activities associated with administering the state emergency response commission including the use of such funds as a match for any grants the commission may receive. Expenditures from the subfund shall be appropriated through the normal budget process.

These activities shall be conducted by the Department of Environment and Natural Resources, the Department of the Military or any other agency designated as staff for the State Emergency Response Commission by the Governor. These activities shall include the following:

(1) Establish a toll-free number to obtain reporting information or assistance;

(2) Assist local and county governments in establishing viable local emergency planning committees;

(3) Assist local emergency planning committees in preparing, exercising and updating emergency response plans required by this program;

(4) Organize or conduct appropriate training activities for representatives of government entities and first responders in accordance with accepted practice as funding is available;

(5) Develop procedures to apply for and distribute grant funding available through any appropriate federal or other nonstate sources;

(6) Produce a compliance package to assist facilities with the requirements of SARA title III, sections 302, 311 and 312;

(7) Deliver the reporting package to known facilities no later than six weeks before the March first reporting deadline;

(8) Identify possible reporting facilities and provide them with the documents necessary to comply with SARA title III, section 313 - the toxics release inventory; and

(9) Develop an educational program including any of the following:

(a) A video detailing facility compliance and illustrating completion of the appropriate forms;

(b) Meeting for facility representatives in various locations around the state before the reporting deadlines to assist with compliance; or

(c) Assistance to local emergency planning committees to improve their ability to identify and provide information to the facilities in their communities.

Unexpended funds and interest shall remain in the subfund until appropriated by the Legislature.

Source: SL 1992, ch 254, § 64; SDCL § 34A-12-22; SL 1993, ch 257, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 1-50-10 SERC report--Contents--Appropriations--Distribution of grants.

1-50-10. SERC report--Contents--Appropriations--Distribution of grants. At the end of the budget year the SERC shall submit a report to the Legislature detailing any fees collected pursuant to § 1-50-8 which are in excess of the amount appropriated for these purposes and request a budget appropriation to remit this amount to the local emergency planning committees in the form of grants to support emergency planning and community right-to-know activities at the local level. Grants shall be distributed according to the following schedule:

(1) An amount not to exceed sixteen thousand five hundred dollars shall be distributed equally to all active local emergency planning committees if the active committees have addressed the minimum requirements of the program including:

(a) Annually submit a membership roster which meets the requirements of this section to the SERC for approval;

(b) Elect officers and adopt bylaws;

(c) Hold regular meetings at least once per quarter;

(d) Develop a procedure to provide information to the public on request;

(e) Provide public notice of meetings and of the availability of right-to-know information;

(f) Submit a draft emergency response plan; and

(g) Exercise and update the plan as required; and

(2) Any additional excess funds shall be included in the next year's legislative budget to be appropriated to be divided by the total number of facilities reporting statewide and the funds shall be disbursed to the local emergency planning committees on a per-facility basis.

Grants distributed under this program shall be expended by the local emergency planning committees to defray the expenses of operating the SARA title III program and for related SARA title I activities.

Source: SL 1992, ch 254, § 65; SDCL, § 34A-12-23; SL 1993, ch 257, § 1.



§ 1-50-11 Obligation to pay fee imposed on facilities required to report hazardous substances--Dates due--Late fee--Failure to submit forms or submission of fraudulent forms.

1-50-11. Obligation to pay fee imposed on facilities required to report hazardous substances--Dates due--Late fee--Failure to submit forms or submission of fraudulent forms. The obligation to pay the fee imposed by § 1-50-8 shall be upon the owner or operator of any facility required to make notification and shall accrue upon July 1, 1992, and upon the appropriate SARA reporting deadline each year thereafter. The fee is due and payable within thirty days and shall be remitted to the Department of Revenue along with such forms as may be prescribed by the secretary of revenue in rules promulgated pursuant to chapter 1-26. A late reporting fee of ten percent of the amount due under this section or of fifteen dollars, whichever amount is greater, shall be assessed for any fee or portion of a fee not timely paid in accordance with this section.

Any facility that knowingly fails to submit the appropriate forms, or which shall knowingly submit fraudulent forms, shall be reported to the appropriate local emergency planning committee and county commission, and shall be referred to the United States Environmental Protection Agency for appropriate enforcement under section 325 of the Emergency Planning and Community Right-to-Know Act of 1986 as amended to January 1, 1992.

Source: SL 1992, ch 254, § 66; SDCL § 34A-12-24; SL 1993, ch 257, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 51 - Department of Public Safety

§ 1-51-1 Department of Public Safety created.

1-51-1. Department of Public Safety created. There is hereby created a Department of Public Safety. The head of the Department of Public Safety is the Secretary of Public Safety who shall be appointed and serve pursuant to the provisions of the S.D. Const., Art. IV, § 9.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 18.



§ 1-51-2 Division of Highway Patrol transferred.

1-51-2. Division of Highway Patrol transferred. The Division of Highway Patrol and its functions in the former Department of Commerce and Regulation are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Highway Patrol.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 21, eff. Apr. 17, 2003.



§ 1-51-3 Division of Highway Safety transferred.

1-51-3. Division of Highway Safety transferred. The Division of Highway Safety and its functions in the former Department of Commerce and Regulation are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Highway Safety.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 22, eff. Apr. 17, 2003.



§ 1-51-4 Division of Commercial Inspection and Licensing, Office of Weights and Measures, Office of Driver Licensing, Office of the Fire Marshal and Office of Inspections transferred--Fire Marshal's Advisory Board continued.

1-51-4. Division of Commercial Inspection and Licensing, Office of Weights and Measures, Office of Driver Licensing, Office of the Fire Marshal and Office of Inspections transferred--Fire Marshal's Advisory Board continued. The Division of Commercial Inspection and Licensing, including the offices of Weights and Measures, Driver Licensing and the Office of the Fire Marshal and Office of Inspections, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Commercial Inspection and Licensing. The Fire Marshal's Advisory Board shall continue as an advisory board within the Department of Public Safety created by Executive Reorganization Order 2003-01.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 23, eff. Apr. 17, 2003.



§ 1-51-5 Repealed.

1-51-5. Repealed by SL 2015, ch 277 (Ex. Ord. 15-1), § 34, eff. Apr. 20, 2015.



§ 1-51-6 Office of Accident Records transferred.

1-51-6. Office of Accident Records transferred. The Office of Accident Records, Department of Transportation, and its functions are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the secretary of transportation, relating to the Office of Accident Records.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 70, eff. Apr. 17, 2003.



§ 1-51-7 Office of State Radio transferred.

1-51-7. Office of State Radio transferred. The Office of State Radio, Bureau of Information and Telecommunications, and its functions are transferred to the Department of Public Safety created by Executive Reorganization Order 03-1. The secretary of the Department of Public Safety shall perform the functions of the commissioner of information and telecommunications, relating to the Office of State Radio.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 71, eff. Apr. 17, 2003.



§ 1-51-8 Division of Emergency and Disaster Services transferred.

1-51-8. Division of Emergency and Disaster Services transferred. The Division of Emergency and Disaster Services in the Department of Military and Veterans Affairs and its functions are transferred to the Department of Public Safety. The secretary of the Department of Public Safety shall perform the functions of the secretary of the Department of Military and Veterans Affairs, relating to the Division of Emergency Disaster Services.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 72.



§ 1-51-9 State 911 Coordinated Statewide System Task Force transferred.

1-51-9. State 911 Coordinated Statewide System Task Force transferred. The South Dakota 911 Coordinated Statewide System Task Force attached to the Division of Emergency and Disaster Services in the Department of Military and Veterans Affairs and its functions are transferred to the Department of Public Safety. The secretary of the Department of Public Safety shall perform the functions of the secretary of the Department of Military and Veterans Affairs, relating to the South Dakota 911 Coordinated Statewide System Task Force.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 73.



§ 1-51-10 Functions of Division of Commercial Inspection and Licensing.

1-51-10. Functions of Division of Commercial Inspection and Licensing. The Division of Commercial Inspection and Licensing of the Department of Public Safety shall perform:

(1) The functions of the former Division of Consumer Protection pursuant to chapters 34-39, 37-2, 37-20, 37-21, 37-22, 37-22A, 39-1, 39-4, and 39-13; and

(2) The functions of the Department of Agriculture pursuant to chapter 37-21A.
Source: SL 1979, ch 351, §§ 28 to 32; SL 1979, ch 5, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 87; SL 2004, ch 17, § 3; SDCL § 1-35-6.2.



§ 1-51-11 Performance by Division of Commercial Inspection and Licensing of heavy scales functions.

1-51-11. Performance by Division of Commercial Inspection and Licensing of heavy scales functions. The Division of Commercial Inspection and Licensing shall, under the direction and control of the secretary of public safety, perform all the functions of the former heavy scales division of the Public Utilities Commission, created by chapter 37-22.

Source: SL 1973, ch 2, § 53; SL 1974, ch 19, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 88; SL 2004, ch 17, § 4; SDCL § 1-35-7.






Chapter 52 - Department of Tourism

§ 1-52-1 Department of Tourism created--Secretary as head.

1-52-1. Department of Tourism created--Secretary as head. There is hereby created a Department of Tourism. The head of the Department of Tourism is the secretary of tourism who shall be appointed and serve pursuant to the provisions of the S.D. Const., Art. IV, § 9.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 58, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 54, 91, eff. Apr. 12, 2011.



§ 1-52-2 Department of Tourism and State Development abolished--Functions transferred.

1-52-2. Department of Tourism and State Development abolished--Functions transferred. The Department of Tourism and State Development is abolished. The position of secretary of tourism and state development is abolished. The following functions of the former Department of Tourism and State Development are transferred to the Department of Tourism:

(1) Office of Tourism;

(2) Board of Tourism;

(3) State Arts Council; and
such other tourism related functions as the Governor shall direct.

The secretary of the Department of Tourism shall perform the functions of the former secretary of the Department of Tourism and State Development related to tourism.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 59, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 57, 66, 122, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), § 26, eff. Apr. 20, 2015.



§ 1-52-3 Repealed.

1-52-3. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 123, eff. Apr. 12, 2011.



§ 1-52-3.1 Repealed.

1-52-3.1. Repealed by SL 2009, ch 1, § 130.



§ 1-52-3.2 to 1-52-3.4. Transferred.

1-52-3.2 to 1-52-3.4. Transferred to §§ 1-53-3 to 1-53-5 by SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-52-3.5 Transferred.

1-52-3.5. Transferred to § 1-53-7 by SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-52-4 Transferred.

1-52-4. Transferred to § 1-53-10 by SL 2011, ch 1 (Ex. Ord. 11-1), § 124, eff. Apr. 12, 2011.



§ 1-52-5 Transferred.

1-52-5. Transferred to § 1-53-8 by SL 2011, ch 1 (Ex. Ord. 11-1), § 125, eff. Apr. 12, 2011.



§ 1-52-6 , 1-52-7. Repealed.

1-52-6, 1-52-7. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 126, 127, eff. Apr. 12, 2011.



§ 1-52-7.1 South Dakota Arts Council transferred.

1-52-7.1. South Dakota Arts Council transferred. The South Dakota Arts Council, created by chapter 1-22, and its functions in the former Department of Tourism and State Development are transferred to the Department of Tourism created by Executive Reorganization Order 2011-01. The secretary of tourism shall perform the functions of the former secretary of tourism and state development, relating to the South Dakota Arts Council.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 68, eff. Apr. 12, 2011.



§ 1-52-8 , 1-52-9. Repealed.

1-52-8, 1-52-9. Repealed by SL 2015, ch 277 (Ex. Ord. 15-1), §§ 27, 31, eff. Apr. 20, 2015.



§ 1-52-10 Transferred.

1-52-10. Transferred to § 1-53-9 by SL 2011, ch 1 (Ex. Ord. 11-1),§ 130, eff. Apr. 12, 2011.



§ 1-52-11 Transferred.

1-52-11. Transferred to § 1-54-2 by SL 2011, ch 1 (Ex. Ord. 11-1), § 131, eff. Apr. 12, 2011.



§ 1-52-12 Transferred.

1-52-12. Transferred to § 1-54-6 by SL 2011, ch 1 (Ex. Ord. 11-1), § 132, eff. Apr. 12, 2011.



§ 1-52-13 Transferred.

1-52-13. Transferred to § 1-53-6 by SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-52-14 Board of Tourism--Advisory functions.

1-52-14. Board of Tourism--Advisory functions. The Board of Tourism is hereby continued and shall exercise advisory functions with relation to the Department of Tourism.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 99; SDCL § 1-42-21.1; SL 2009, ch 1, § 129; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 67, 91, eff. Apr. 12, 2011.



§ 1-52-15 Members--Term--Vacancy.

1-52-15. Members--Term--Vacancy. The Board of Tourism consists of eleven members appointed by the Governor. Not all members may be from the same political party and the members shall be representative of the tourism industry in all geographic areas of the state. The term of each member is four years. A member appointed to fill a vacancy occurring other than by expiration of a term is appointed for the unexpired term.

Source: SL 1982, ch 17, § 47; SDCL Supp, § 1-35-20; SDCL § 1-42-22; SL 2009, ch 1, § 129.



§ 1-52-16 Officers--Quorum--Meetings.

1-52-16. Officers--Quorum--Meetings. The Board of Tourism shall annually elect from its membership any officers it deems advisable. A majority of the members constitutes a quorum. The board shall meet at the call of the chair or a majority of the members but shall meet at least twice annually.

Source: SL 1982, ch 17, § 48; SDCL Supp, § 1-35-21; SDCL § 1-42-23; SL 2009, ch 1, §§ 128, 129.



§ 1-52-17 Tourism promotion fund established.

1-52-17. Tourism promotion fund established. There is hereby established a tourism promotion fund in the Department of Tourism.

Source: SL 1994, ch 332, § 4A; SL 2003, ch 272 (Ex. Ord. 03-1), § 100; SDCL § 1-42-31; SL 2009, ch 1, § 129; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.






Chapter 53 - Governor's Office of Economic Development

§ 1-53-1 Governor's Office of Economic Development created--Commissioner as head.

1-53-1. Governor's Office of Economic Development created--Commissioner as head. There is hereby created a Governor's Office of Economic Development within the Department of Executive Management. The head of the Governor's Office of Economic Development is the commissioner of the Governor' s Office of Economic Development who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 55, eff. Apr. 12, 2011.



§ 1-53-2 Functions transferred.

1-53-2. Functions transferred. The Governor's Office of Economic Development referenced in chapter 1-52 and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the Governor's Office of Economic Development.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 58, eff. Apr. 12, 2011.



§ 1-53-3 Purpose of Governor's Office of Economic Development.

1-53-3. Purpose of Governor's Office of Economic Development. The Governor's Office of Economic Development shall forge a private-public partnership among state government, local communities, higher education, and the private sector to create jobs that create goods and services for use within the state and for export outside the state, which results in the creation of new wealth.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 32; SDCL § 1-33-18; SL 2005, ch 10, § 14; SDCL § 1-52-3.2; SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-53-4 Functions of Governor's Office of Economic Development.

1-53-4. Functions of Governor's Office of Economic Development. The Governor's Office of Economic Development shall perform the following functions to seek new employment opportunities, strengthen existing employment opportunities, and spawn new and innovative economic development opportunities:

(1) To attract to South Dakota those business enterprises or those subsidiaries or satellite operations that can benefit from our favorable business environment.

(2) To assist in the expansion and diversification of existing businesses.

(3) To encourage and facilitate the initiation of new enterprises and development of new products that respond to identifiable markets.

(4) To establish a viable basis of financing business operations with a substantial venture capital fund, managed effectively, and with the flexibility that will permit application to funding needs of start-up, expansion, and production.

(5) To recognize markets that can be expanded and to discover new markets for agricultural products, manufactured goods, and services.

(6) To promote, by every possible means, all forms of goods and services, agricultural products, processing and packaging to maximize value added before delivery to national or international markets.

(7) To coordinate and exploit the capabilities that exist at the several public and private institutions of higher education and to encourage the development of new processes and technology through expanded programs of research.

(8) To take full advantage of the associations, the public and private organizations, the financial institutions and the governmental entities that exist at the local or community level in implementing programs and in accomplishing specific functions or tasks.

(9) To respond to opportunities that may develop and to meet such other responsibilities as may be assigned by executive or legislative direction.
Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 33; SDCL § 1-33-19; SL 2005, ch 10, § 15; SDCL § 1-52-3.3; SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-53-5 Information received by Governor's Office of Economic Development--When open to public inspection--Copies.

1-53-5. Information received by Governor's Office of Economic Development--When open to public inspection--Copies. All information received by the Governor's Office of Economic Development shall be open to public inspection if it appears to the commissioner that such inspection may assist in carrying out or furthering the purposes of the office, except if the provider of such information requests that the information remain confidential and not be open to public inspection. The commissioner shall supply at cost, copies of any such information.

Source: SL 1988, ch 17, § 3; SDCL § 1-33-19.1; SL 2005, ch 10, §§ 16, 17; SDCL § 1-52-3.4; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 55, 56, eff. Apr. 12, 2011.



§ 1-53-6 Confidentiality of certain information.

1-53-6. Confidentiality of certain information. The commissioner shall maintain the confidentiality of any information given to GOED or the Economic Development Finance Authority, the South Dakota Development Corporation, and the Board of Economic Development.

Source: SL 1988, ch 17, § 4; SL 2005, ch 10, § 18; SDCL § 1-33-19.2; SL 2009, ch 1, § 120; SDCL § 1-52-13; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 55, 56, eff. Apr. 12, 2011.



§ 1-53-7 Contributions to Governor's Office of Economic Development--Special revenue fund--Use and disbursements.

1-53-7. Contributions to Governor's Office of Economic Development--Special revenue fund--Use and disbursements. The Governor's Office of Economic Development may accept private contributions to supplement other money received by it. Contributions received shall be deposited with the state treasurer and in a fund known as the Governor's Office of Economic Development special revenue fund, which fund shall accumulate and shall not revert to the general fund at the close of the fiscal year. The fund shall be used for legitimate purposes of soliciting industry and carrying into effect the objectives of the Governor's Office of Economic Development. Disbursements from the fund shall be made by warrants drawn by the state auditor on itemized vouchers approved by the commissioner.

Source: SL 1982, ch 17, § 9; SDCL § 1-42-13; SL 1987, ch 390 (Ex. Ord. 87-1); SDCL § 1-33-22; SL 2005, ch 10, §§ 20, 21, 43; SDCL § 1-52-3.5; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 55, 56, eff. Apr. 12, 2011.



§ 1-53-8 Board of Economic Development transferred.

1-53-8. Board of Economic Development transferred. The Board of Economic Development created by Chapter 1-16G and its functions are transferred to the Governor's Office of Economic Development. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the Board of Economic Development.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 62, eff. Apr. 17, 2003; SDCL § 1-52-5; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 61, 125, eff. Apr. 12, 2011.



§ 1-53-9 South Dakota Housing Development Authority transferred.

1-53-9. South Dakota Housing Development Authority transferred. The South Dakota Housing Development Authority created by chapter 11-11, and its functions in the former Department of Tourism and State Development is transferred to the Governor's Office of Economic Development. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development, relating to the South Dakota Housing Development Authority.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 50, eff. Apr. 17, 2003; SDCL § 1-52-10; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 62, 130, eff. Apr. 12, 2011.



§ 1-53-10 Economic Development Finance Authority transferred.

1-53-10. Economic Development Finance Authority transferred. The Economic Development Finance Authority created by Chapter 1-16B and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of tourism and state development relating to the activities of the Economic Development Finance Authority.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 61, eff. Apr. 17, 2003; SDCL § 1-52-4; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 60, 124, eff. Apr. 12, 2011.



§ 1-53-11 South Dakota Ellsworth Development Authority transferred.

1-53-11. South Dakota Ellsworth Development Authority transferred. The South Dakota Ellsworth Development Authority created by chapter 1-16J and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the South Dakota Ellsworth Development Authority.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 65, eff. Apr. 12, 2011.



§ 1-53-12 Office of Research Commerce transferred.

1-53-12. Office of Research Commerce transferred. The Office of Research Commerce and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the Office of Research Commerce.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 59, eff. Apr. 12, 2011.



§ 1-53-13 South Dakota Science and Technology Authority transferred.

1-53-13. South Dakota Science and Technology Authority transferred. The South Dakota Science and Technology Authority created by chapter 1-16H and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the South Dakota Science and Technology Authority.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 63, eff. Apr. 12, 2011.



§ 1-53-14 Repealed.

1-53-14. Repealed by SL 2015, ch 7, § 3.



§ 1-53-15 Small business credit initiative fund.

1-53-15. Small business credit initiative fund. There is established within the state treasury a fund to be known as the small business credit initiative fund for the purpose of making loans for economic development as permitted by the Small Business Jobs Act of 2010, 12 U.S.C. Chapter 54.

Source: SL 2012, ch 15, § 1.



§ 1-53-16 Acceptance or expenditure of funds reported in informational budget.

1-53-16. Acceptance or expenditure of funds reported in informational budget. The Governor's Office of Economic Development may accept, expend, or loan for the purposes of §§ 1-53-15 to 1-53-19, inclusive, any funds previously received or to be obtained from federal sources and any funds to be obtained from gifts, contributions, or any other source if such acceptance and expenditure is reported as required by § 4-7-7.2.

Source: SL 2012, ch 15, § 2.



§ 1-53-17 Deposits into and expenditures from small business credit initiative fund.

1-53-17. Deposits into and expenditures from small business credit initiative fund. Any repayment of loans and interest thereon shall be receipted into the small business credit initiative fund and expended by the Governor's Office of Economic Development for the following purposes:

(1) The payment of administrative costs as permitted pursuant to U.S. Office of Management and Budget Circular A-87, Revised, as applicable, as in effect on January 1, 2012;

(2) The payment of taxes and liens and for the procuring of legal services and any other services necessary to protect, recover, maintain, or liquidate the assets of the small business credit initiative fund as permitted pursuant to U.S. Office of Management and Budget Circular A-87, Revised, as applicable, as in effect on January 1, 2012; and

(3) The purpose of making loans for economic development as permitted by the Small Business Jobs Act of 2010, 12 U.S.C. Chapter 54.
Source: SL 2012, ch 15, § 3.



§ 1-53-18 Property given as security for loan.

1-53-18. Property given as security for loan. The Governor's Office of Economic Development may take title by foreclosure or transfer in lieu of foreclosure to any property given as security if the acquisition is necessary to protect or collect any small business credit initiative loan and may sell, transfer, or convey any such property to any responsible buyer.

Source: SL 2012, ch 15, § 4.



§ 1-53-19 Confidentiality of certain information concerning small business credit initiative loans.

1-53-19. Confidentiality of certain information concerning small business credit initiative loans. The meetings and deliberations of the Governor's Office of Economic Development concerning small business credit initiative loans are confidential and are exempt from public disclosure. Any documentary material or data made or received by the Governor's Office of Economic Development for the purpose of acting upon an application for a small business credit initiative loan or administering the loan, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, are not considered public records, and are exempt from disclosure. Nothing in this section prohibits the disclosure of confidential information to the extent necessary to collect or recoup the loan or as may be required under applicable federal law.

Source: SL 2012, ch 15, § 5.



§ 1-53-20 Criminal background investigation of new employees--Temporary employment--Fees.

1-53-20. Criminal background investigation of new employees--Temporary employment--Fees. Each person hired as an employee at the Governor's Office of Economic Development, whose primary duties include access to financial account numbers of financial assistance applicants or who have the authority to authorize grants, loans, or other financial assistance shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The Governor's Office of Economic Development shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The Governor's Office of Economic Development may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check. For the purposes of this section, the term, employee, includes the commissioner and deputy commissioner. The term, employee, does not include members of any boards or authorities for which the Governor's Office of Economic Development provides administrative support.

Source: SL 2014, ch 11, § 1.






Chapter 54 - Department of Tribal Relations

§ 1-54-1 Department created--Secretary as head.

1-54-1. Department created--Secretary as head. There is hereby created a Department of Tribal Relations. The head of the Department of Tribal Relations is the secretary of tribal relations who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 28, eff. Apr. 12, 2011.



§ 1-54-2 Office of Tribal Governmental Relations transferred.

1-54-2. Office of Tribal Governmental Relations transferred. The Office of Tribal Governmental Relations established by chapter 1-4 is transferred to the Department of Tribal Relations.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 74; SDCL § 1-52-11; SL 2011, ch 1 (Ex. Ord. 11-1), § 131, eff. Apr. 12, 2011.



§ 1-54-3 Department functions.

1-54-3. Department functions. The Department of Tribal Relations shall aid in securing and coordinating federal, state, and local resources to help solve problems and to serve as an advocate for Native American people.

Source: SL 1949, ch 244, § 1; SDC Supp 1960, § 65.0801; SL 1974, ch 4, § 1; SL 1975, ch 9, § 1; SL 1987, ch 395 (Ex. Ord. 87-6), § 18; SL 1995, ch 320 (Ex. Ord. 95-4), §§ 17-20; SDCL § 1-4-1; SL 2011, ch 1 (Ex. Ord. 11-1), § 80, eff. Apr. 12, 2011.



§ 1-54-4 Governor to hold hearings before entering into gaming compact.

1-54-4. Governor to hold hearings before entering into gaming compact. Before entering into a compact with an Indian tribe on any class III gaming under the Federal Indian Gaming Regulatory Act, the Governor or his designee shall hold one or more public hearings in the affected area to allow any interested persons to state their views.

Source: SL 1989, ch 373; SDCL 1-4-25; SL 2011, ch 1 (Ex. Ord. 11-1), § 82, eff. Apr. 12, 2011.



§ 1-54-5 Consultation with tribal government regarding state programs.

1-54-5. Consultation with tribal government regarding state programs. It is the policy of the state to consult with a tribal government regarding the conduct of state government programs which have the potential of affecting tribal members on the reservation. This section may not be construed to confer any substantive rights on any party in any litigation or otherwise.

Source: SL 1990, ch 5; SDCL § 1-4-26; SL 2011, ch 1 (Ex. Ord. 11-1), § 83, eff. Apr. 12, 2011.



§ 1-54-6 Advice to Department of Tribal Relations.

1-54-6. Advice to Department of Tribal Relations. The Governor shall invite and solicit the officials of the Bureau of Indian Affairs and officials of the Division of Indian Health of the United States Public Health Service, the United States Departments of Housing and Urban Development, Labor, Justice, Agriculture, and Transportation, and the United States Department of Health and Human Services, the United States Attorney's Office for the district of South Dakota and the United States Economic Development Administration, to participate and act in an advisory capacity to the Department of Tribal Relations.

Any state agency, commission, board, department, or institution shall render such advice and assistance to the Department of Tribal Relations as the office may deem necessary in fulfillment of the provisions of this chapter.

Source: SL 1959, ch 460, § 2; SDC Supp 1960, § 65.0803; SL 1961, ch 463, § 2; SL 1974, ch 4, § 4; SL 1975, ch 9, § 4; SL 1987, ch 395 (Ex. Ord. 87-6), §§ 17-20, 1995, ch 320 (Ex. Ord. 95-4), § 20; SDCL § 1-4-4; SL 2009, ch 1, §§ 1, 2; SDCL § 1-52-12; SL 2011, ch 1 (Ex. Ord. 11-1), § 132, eff. Apr. 12, 2011.



§ 1-54-7 Tribal identification cards.

1-54-7. Tribal identification cards. A tribal identification card is a valid form of identification for all purposes relating to banks or financial institutions for which a South Dakota nondriver identification card or a South Dakota driver license may be used. Furthermore, tribal identification cards shall be accepted as valid forms of identification for the purpose of cashing checks wherever checks may be cashed. For purposes of this section and §§ 22-40-9, 22-40-18, and 34-46-1, the term, tribal identification card, means an unexpired identification card issued by a South Dakota tribal government of a tribe recognized by the Bureau of Indian Affairs, United States Department of the Interior, that contains the legal name, date of birth, signature, and picture of the enrolled tribal member.

Source: SL 2011, ch 13, § 1.



§ 1-54-8 Tribal parole pilot programs.

1-54-8. Tribal parole pilot programs. In cooperation with the Department of Tribal Relations, the Department of Corrections may develop tribal parole pilot programs to supervise parolees on tribal land. The Department of Corrections shall promulgate rules pursuant to chapter 1-26 as necessary for the implementation of the pilot program. The pilot program shall utilize a tribal-state liaison officer. The officer shall use supervision strategies that focus on reducing recidivism and employ evidence-based practices and swift, certain, and proportionate sanctions.

Source: SL 2013, ch 101, § 12.



§ 1-54-9 Performance measures report.

1-54-9. Performance measures report. The Department of Corrections shall report performance measures for the tribal pilot programs semiannually to the oversight council.

Source: SL 2013, ch 101, § 13.






Chapter 55 - Obligation Recovery Center

§ 1-55-1 Definitions.

1-55-1. Definitions. Terms used in this chapter mean:

(1) "Account receivable cycle," the period of time, not to exceed one hundred eighty days, during which the center may attempt to collect on a debt before the debt is forwarded to a collection agency or agencies pursuant to § 1-55-14;

(2) "Center," the obligation recovery center;

(3) "Debt," a legal obligation to pay money, including any principal, any interest that has accrued or will accrue until the debt is paid, any penalties, any costs, and any other charges permitted by law. The term, debt, includes any obligation of any kind referred to the obligation recovery center for collection by any state government agency, by the Unified Judicial System, by the Board of Regents, or by a constitutional office;

(4) "Debtor," a person who is indebted to the state or a state agency for any delinquent accounts, charges, fees, loans, taxes, or other indebtedness due the state, or any person that owes any obligation being collected by the obligation recovery center;

(5) "Bad debt," any debt due a state executive branch agency, the Board of Regent's system, or a constitutional office that is no longer subject to an administrative appeal or judicial review following an administrative appeal, or any costs, fines, fees, or restitution ordered in any adult criminal proceeding through the Unified Judicial System no longer subject to direct appeal pursuant to § 23A-32-2;

(6) "Final notification," the notification provided by § 1-55-7; and

(7) "Referring entity," the entity referring the debt to the state obligation recovery center for collection.
Source: SL 2015, ch 14, § 2.



§ 1-55-2 Obligation recovery center created.

1-55-2. Obligation recovery center created. There is hereby created the obligation recovery center. The obligation recovery center is attached to the Bureau of Administration for budgeting and reporting purposes. The purpose of the obligation recovery center is to be a central repository for identification, registration, oversight, and collection of debts owed to any agency or department of the State of South Dakota.

Source: SL 2015, ch 14, § 1.



§ 1-55-3 Collection of bad debts.

1-55-3. Collection of bad debts. The center shall work to collect each bad debt referred to the center during the account receivable cycle. The character of the debt in the hands of the referring entity does not change by the referral of the debt to the center for collection. Among other powers granted by this chapter, the center may:

(1) Sue;

(2) File liens;

(3) Enter into payment agreements with debtors;

(4) Impose a cost recovery fee;

(5) Collect data for debt collection purposes;

(6) Establish and maintain a centralized electronic debt management system;

(7) Exercise settlement authority granted by the referring entity;

(8) Setoff against any moneys to be paid by the State of South Dakota or any referring entity to a debtor;

(9) Contract with multiple collection agencies for the collection of debt on behalf of the center;

(10) Except for the debt collection powers vested in the Unified Judicial System, the center may use the referring entity's statutory collection authority to collect the bad debt owed to the referring entity; and

(11) Utilize all debt collection methods authorized by state law.

The office may determine which method or combination is most suitable to collect the debt.

Source: SL 2015, ch 14, § 3.



§ 1-55-4 Cost recovery fees.

1-55-4. Cost recovery fees. For any bad debt referred to the center for collection after July 1, 2015, the center shall collect a cost recovery fee in addition to the debt referred to the center for collection. The cost recovery fee is calculated by multiplying the principal amount of the debt referred to the center by twenty percent. All debt collection methods available to collect any bad debt referred to the center may be used by the center to collect the cost recovery fee. The cost recovery fee shall be deposited into the general fund and the operations of the center and shall be subject to the annual budgeting process specified in chapter 4-7.

Source: SL 2015, ch 14, § 4.



§ 1-55-5 Transfer of recovered moneys to referring entity--Proration of insufficient amounts--Order of debt collection.

1-55-5. Transfer of recovered moneys to referring entity--Proration of insufficient amounts--Order of debt collection. The center shall transfer any other moneys collected from a debtor to the referring entity within thirty days after the end of the month in which the moneys were collected. If the amount collected is less than the principal amount of the debt referred to the center and the cost recovery fee imposed by this chapter, the amount collected shall be prorated between the principal amount of the debt referred and the cost recovery fee.

If more than one referring entity has referred a debt to the center regarding the same debtor, or if the same referring entity has referred multiple debts to the office regarding the same debtor, the center shall collect the first referred debt before proceeding to the collection of the subsequent referred debt in the order referred.

Source: SL 2015, ch 14, § 5.



§ 1-55-6 Use during account receivable cycle.

1-55-6. Use during account receivable cycle. The center may be used as follows during the account receivable cycle:

(1) Any executive branch agency may use the center to collect bad debt owed to an executive branch agency;

(2) The Unified Judicial System may use the center to collect any costs, fines, fees, or restitution, constituting final debt, ordered in any adult criminal proceeding;

(3) The Board of Regents may use the center to collect any final debt owed within the South Dakota Board of Regents' system; and

(4) Any constitutional office may use the center to collect final debt owed to the constitutional office.
Source: SL 2015, ch 14, § 6.



§ 1-55-7 Final notification to debtor by referring entity.

1-55-7. Final notification to debtor by referring entity. Prior to transferring any debt to the center for collection, the referring entity shall provide a final notification to the debtor that the debt will be referred to the center for collection.

The final notification to the debtor may be sent by regular mail or by electronic means. The final notification shall contain all of the following:

(1) The name of the referring entity;

(2) Contact information for the referring entity;

(3) The name of the debtor;

(4) The nature of the debt;

(5) The principal amount of the debt;

(6) The total amount of the debt;

(7) A statement that the debt will not be turned over for collection to the center until a time at least fourteen days after the date the final notification is sent to the debtor; and

(8) A statement that if the debt is turned over to the center, a cost recovery fee of twenty percent of the principal, in the amount of $ ______, will be added to the total debt owed by the debtor to the referring entity.
Source: SL 2015, ch 14, § 7.



§ 1-55-8 Confidentiality of records.

1-55-8. Confidentiality of records. All data, records, and files utilized for debt collection as provided for in this chapter shall be confidential and privileged, and no person may divulge or disclose any information obtained from such records and files except in the administration and enforcement of this chapter, or as otherwise required by law.

Source: SL 2015, ch 14, § 8.



§ 1-55-9 Collection and use of data.

1-55-9. Collection and use of data. The center may collect data for purposes of collecting any debt referred to the center. Notwithstanding any law to the contrary, referring entities are authorized to transmit data to the center deemed necessary by the center to aid in the collection of the referred debt and the center may share, request, and shall receive from any state agency any data to collect any debt referred to the center. Any information provided by a referring entity or a state agency may only be used for the purpose of collecting the debts referred to the center.

Source: SL 2015, ch 14, § 9.



§ 1-55-10 Centralized electronic debt management system.

1-55-10. Centralized electronic debt management system. The center shall establish and maintain a centralized electronic debt management system to compile the information provided by referring entities, to track the collection efforts for all debt referred to the center, to cross-reference and identify debtors for collection purposes, and to maintain all information provided or collected from all sources concerning addresses, financial records, and any other information useful to the center.

The center may designate a third party to establish and maintain the centralized electronic debt management system. Any such third party shall keep all information it obtains from any source confidential, and any employee, agent, or representative of that third party is prohibited from disclosing that information to anyone other than the center.

Source: SL 2015, ch 14, § 10.



§ 1-55-11 Licenses, registrations, and permits withheld from person owing debt referred to center.

1-55-11. Licenses, registrations, and permits withheld from person owing debt referred to center. No person that owes a debt that is referred to the center may renew, obtain, or maintain:

(1) Any registration for any motor vehicle, motorcycle, or boat, in which the person's name appears on the title of the motor vehicle, motorcycle, or boat;

(2) Any driver license as defined by subdivision 32-12-1(1); or

(3) Any hunting license, fishing license, state park permit, or camping permit;
unless the debt and cost recovery fee is either paid in full or the debtor has entered into a payment plan with the center and payment pursuant to the plan is current.

Source: SL 2015, ch 14, § 11.



§ 1-55-12 Hearing on debt determination dispute--Temporary license, registration, or permit.

1-55-12. Hearing on debt determination dispute--Temporary license, registration, or permit. No agency, board, or entity of the State of South Dakota may issue, renew, or allow an individual to maintain any motor vehicle, motorcycle, or boat registration, driver license, hunting license, fishing license, state park permit, or camping permit, after receiving notice from the center that the applicant, registrant, or licensee has a debt that is being collected by the center, unless the applicant, registrant, or licensee has paid the debt and cost recovery fee in full or the debtor has entered into a payment plan with the center and payment pursuant to the plan is current.

An applicant, registrant, or licensee who disputes a determination by the center that the applicant, registrant, or licensee has a debt that has been referred to the center for collection shall, upon request, be given a due process hearing by the center. Upon recommendation by the center, the agency or entity may issue a temporary license, registration, certification, or permit to the applicant, registrant, or licensee pending final resolution of the due process hearing.

Source: SL 2015, ch 14, § 12.



§ 1-55-13 Payments due debtor subject to offset against debt referred to center.

1-55-13. Payments due debtor subject to offset against debt referred to center. Unless preempted by other law, any payment of any kind to be made to a debtor by the State of South Dakota or any referring entity, when the debtor has a debt that is referred to the center, is subject to offset by the center unless the debt and cost recovery fee is either paid in full or the debtor has entered into a payment plan with the center and payment pursuant to the plan is current.

Source: SL 2015, ch 14, § 13.



§ 1-55-14 Referral of debt to debt collection agency.

1-55-14. Referral of debt to debt collection agency. If the center is unable to collect any debt referred to it within the account receivable cycle, the center shall forward the debt to a collection agency or agencies for collection for a period of no less than one year, or as otherwise stipulated in the contract between the center and the collection agency. The debt collection agency shall be permitted to add a collection charge, not to exceed twenty percent of the debt, to the debt forwarded to the collection agency as payment for its collection services. The center or a collection agency may retain debt beyond the account receivable cycle or other applicable collection period if the entity is actively engaged in substantive collection efforts, or based on other good cause. The Bureau of Administration shall promulgate rules pursuant to chapter 1-26 concerning the process of contracting with and referring debt to debt collection agencies.

Source: SL 2015, ch 14, § 14.



§ 1-55-15 Promulgation of rules.

1-55-15. Promulgation of rules. The Bureau of Administration may promulgate rules, pursuant to chapter 1-26, in the following areas:

(1) Definitions;

(2) Procedure for remitting moneys collected to referring entities;

(3) Processes and procedures for entering into payment agreements with debtors;

(4) A process for the imposition of the cost recovery fee;

(5) The data collection system;

(6) The centralized electronic debt management system;

(7) The settlement authority process;

(8) The procedure for sending information to the Division of Motor Vehicles concerning the nonrenewal of registrations for motor vehicles, motorcycles, and boats;

(9) The procedure for sending information to the Department of Public Safety concerning the nonrenewal of driver licenses;

(10) The procedure for sending information to the Department of Game, Fish and Parks concerning the nonissuance of hunting licenses, fishing licenses, state park permits, and camping permits; and

(11) The setoff of debt process.
Source: SL 2015, ch 14, § 15.



§ 1-55-16 Annual report to Government Operations and Audit Committee.

1-55-16. Annual report to Government Operations and Audit Committee. The center shall annually report after conclusion of the prior fiscal year to the Government Operations and Audit Committee concerning the activity of the center including the number of debts referred to the entity, the annual amount and nature of the debt obligations recovered by the center, the number of debts referred from the center to private collection agencies and the results of those referrals, and the costs and expenditures incurred by the center.

Source: SL 2015, ch 14, § 16.



§ 1-55-17 Repealed.

1-55-17. Repealed by SL 2015, ch 14, § 17, eff. June 30, 2017.






Chapter 56 - State Board of Internal Control

§ 1-56-1 Definitions .

1-56-1. Definitions. Terms used in this chapter mean:

(1) "Board," the State Board of Internal Control;

(2) "Code of conduct," a set of ethical principles and guidelines that constitutes appropriate behavior within an organization;

(3) "Internal control," a process that integrates the plans, activities, policies, attitudes, procedures, systems, resources, and efforts of an organization and that is designed to provide reasonable assurance that the organization will achieve its objectives and missions and to detect and prevent financial malfeasance;

(4) "Pass-through grant," a grant awarded by a federal entity to the state entity and transferred or passed to a sub-recipient by the state;

(5) "State agency," the Legislature, any constitutional officer, the Unified Judicial System, and any department, division, bureau, board, commission, committee, authority, or agency of the State of South Dakota;

(6) "Sub-recipient," an entity that expends a pass-through grant.
Source: SL 2016, ch 16, § 1, eff. Mar. 16, 2016.



§ 1-56-2 State Board of Internal Control created--Membership--Quorum.

1-56-2. State Board of Internal Control created--Membership--Quorum. There is hereby created a State Board of Internal Control that consists of seven members. Three members shall represent state agencies under control of the Governor and shall be appointed by the Governor. Each member appointed by the Governor shall serve a three-year term. However, the initial appointments shall be for staggered terms. The remaining members shall be the commissioner of the Bureau of Finance and Management, the state auditor, a Board of Regents administrator's designee, and a member appointed by the Chief Justice of the Supreme Court. Any four of the seven members constitutes a quorum. The commissioner of the Bureau of Finance and Management shall be chair of the board.

Source: SL 2016, ch 16, § 2, eff. Mar. 16, 2016.



§ 1-56-3 Promulgation of rules.

1-56-3. Promulgation of rules. The board may promulgate rules, pursuant to chapter 1-26, to implement a system of internal control in accordance with internal control standards.

Source: SL 2016, ch 16, § 3, eff. Mar. 16, 2016.



§ 1-56-4 Meetings of board--Record of proceedings .

1-56-4. Meetings of board--Record of proceedings. The board shall meet monthly for the first twelve months, and shall meet at least quarterly after the first year. A record of the proceedings of the board shall be kept pursuant to § 1-25-3.

Source: SL 2016, ch 16, § 4, eff. Mar. 16, 2016.



§ 1-56-5 Bureau of Finance and Management to provide administrative support.

1-56-5. Bureau of Finance and Management to provide administrative support. The Bureau of Finance and Management shall provide administrative support to the board. If necessary, the board shall seek the advice of the auditor-general.

Source: SL 2016, ch 16, § 5, eff. Mar. 16, 2016.



§ 1-56-6 Duties of board .

1-56-6. Duties of board. The board shall establish and maintain:

(1) Guidelines for an effective system of internal control to be implemented by state agencies that is in accordance with internal control standards;

(2) A code of conduct for use by state agencies excluding the Unified Judicial System; and

(3) A conflict of interest policy for use by state agencies excluding the Unified Judicial System.
The Unified Judicial System may implement the code of conduct and conflict of interest policy in accordance with the code of judicial conduct and employee policies utilized within the Unified Judicial System.

Source: SL 2016, ch 16, § 6, eff. Mar. 16, 2016.



§ 1-56-7 Annual work plan and report.

1-56-7. Annual work plan and report. The board shall create an annual work plan and report which shall be presented to the Governor and the Government Operations and Audit Committee.

Source: SL 2016, ch 16, § 7, eff. Mar. 16, 2016.



§ 1-56-8 Designation of agency internal control officer .

1-56-8. Designation of agency internal control officer. Each state agency shall designate an internal control officer. The board shall make available to each internal control officer guidelines and standards that the state agency shall implement and comply. The board may take other actions as necessary to carry out the purpose and intent of this chapter.

Source: SL 2016, ch 16, § 8, eff. Mar. 16, 2016.



§ 1-56-9 Audit findings to be submitted to board.

1-56-9. Audit findings to be submitted to board. After the review of an audit in accordance with § 4-11-2.1, the auditor-general shall submit to the board a copy of any audit report correspondence sent to a state agency identifying audit findings pertaining to federal award programs administered by the state agency.

Source: SL 2016, ch 16, § 9, eff. Mar. 16, 2016.



§ 1-56-10 Grant agreements with nonstate agencies to be displayed on website.

1-56-10. Grant agreements with nonstate agencies to be displayed on website. The grant agreement for each grant, pass-through grant, or any other award granted by a state agency to a nonstate agency after July 1, 2016, shall be displayed on the website created pursuant to § 1-27-45.

Each grant agreement shall include an attestation by the award recipient or sub-recipient that:

(1) A conflict of interest policy is enforced within the recipient's or sub-recipient's organization;

(2) The Internal Revenue Service Form 990 has been filed, if applicable, in compliance with federal law, and is displayed immediately after filing on the recipient's or sub-recipient's website;

(3) An effective internal control system is employed by the recipient's or sub-recipient's organization; and

(4) If applicable, the recipient or sub-recipient is in compliance with the federal Single Audit Act, in compliance with § 4-11-2.1, and audits are displayed on the recipient's or sub-recipient's website.
Source: SL 2016, ch 16, § 10, eff. Mar. 16, 2016.



§ 1-56-11 State employees to report suspicion of conflict of interest, fraud, or theft.

1-56-11. State employees to report suspicion of conflict of interest, fraud, or theft. A state employee who suspects the existence of a conflict of interest, fraud, or theft shall report the matter immediately to any, of the following:

(1) The employee's immediate supervisor;

(2) The attorney general's office; or

(3) The Department of Legislative Audit.
Source: SL 2016, ch 16, § 11, eff. Mar. 16, 2016.



§ 1-56-12 Grievance for retaliation for reporting violation of state law .

1-56-12. Grievance for retaliation for reporting violation of state law. Pursuant to § 3-6D-22, an employee may file a grievance with the Civil Service Commission if the employee believes that there has been retaliation because of reporting a violation of state law.

Source: SL 2016, ch 16, § 12, eff. Mar. 16, 2016.









Title 2 - LEGISLATURE AND STATUTES

Chapter 01 - Initiative and Referendum.

§ 2-1-1 Initiative petitions--Number of signatures required.

2-1-1. Initiative petitions--Number of signatures required. All measures proposed by initiative shall be presented by petition. The petition shall be signed by not less than five percent of the qualified electors of the state.

Source: SDC 1939, § 55.0401; SL 1957, ch 278, § 1; SL 1976, ch 105, § 76; SL 1978, ch 19, § 1; SL 1989, ch 23, § 1.



§ 2-1-1.1 Petition to be circulated for initiated constitutional amendment--Time for signatures and filing.

2-1-1.1. Petition to be circulated for initiated constitutional amendment--Time for signatures and filing. The petition as it is to be circulated for an initiated constitutional amendment shall be filed with the secretary of state prior to circulation for signatures and shall:

(1) Contain the full text of the initiated constitutional amendment;

(2) Contain the date of the general election at which the initiated constitutional amendment is to be submitted;

(3) Contain the title and explanation as prepared by the attorney general;

(4) Be accompanied by a notarized affidavit form signed by each person who is a petition sponsor that includes the name and address of each petition sponsor; and

(5) Be accompanied by a statement of organization as provided in § 12-27-6.

The petition circulator shall provide to each person who signs the petition a form containing the title and explanation of the initiated constitutional amendment as prepared by the attorney general; any fiscal note prepared pursuant to § 2-9-31; the name, phone number, and email address of each petition sponsor; and a statement whether the petition circulator is a volunteer or paid petition circulator and, if a paid circulator, the amount the circulator is being paid. The form shall be approved by the secretary of state prior to circulation.

For any initiated constitutional amendment petition, no signature may be obtained more than twenty-four months preceding the general election that was designated at the time of filing of the full text. The initiated constitutional amendment petition shall be filed with the secretary of state at least one year before the next general election. A notarized affidavit form, signed by at least two-thirds of the petition sponsors, stating that the documents filed constitute the entire petition and to the best of the knowledge of the sponsors contains a sufficient number of signatures shall also be filed with the secretary of state. The form of the petition and affidavit shall be prescribed by the State Board of Elections.

Source: SL 2012, ch 18, § 2; SL 2016, ch 23, § 1; SL 2016, ch 24, § 1; SL 2017, ch 16, § 7.



§ 2-1-1.2 Petition to be circulated for initiated measure--Time for signatures and filing.

2-1-1.2. Petition to be circulated for initiated measure--Time for signatures and filing. The petition as it is to be circulated for an initiated measure shall be filed with the secretary of state prior to circulation for signatures and shall:

(1) Contain the full text of the initiated measure;

(2) Contain the date of the general election at which the initiated measure is to be submitted;

(3) Contain the title and explanation as prepared by the attorney general;

(4) Be accompanied by a notarized affidavit form signed by each person who is a petition sponsor that includes the name and address of each petition sponsor; and

(5) Be accompanied by a statement of organization as provided in § 12-27-6.

The petition circulator shall provide to each person who signs the petition a form containing the title and explanation of the initiated measure as prepared by the attorney general; any fiscal note prepared pursuant to § 2-9-31; the name, phone number, and email address of each petition sponsor; and a statement whether the petition circulator is a volunteer or paid petition circulator and, if a paid circulator, the amount the circulator is being paid. The form shall be approved by the secretary of state prior to circulation.

For any initiated measure petition, no signature may be obtained more than twenty-four months preceding the general election that was designated at the time of filing of the full text. The initiated measure petition shall be filed with the secretary of state at least one year before the next general election. A notarized affidavit form, signed by at least two-thirds of the petition sponsors, stating that the documents filed constitute the entire petition and to the best of the knowledge of the sponsors contains a sufficient number of signatures shall also be filed with the secretary of state. The form of the petition and affidavit shall be prescribed by the State Board of Elections.

Source: SL 2012, ch 18, § 3; SL 2016, ch 23, § 2; SL 2016, ch 24, § 2; SL 2017, ch 16, § 8.



§ 2-1-1.3 Petition circulator and petition sponsor defined.

2-1-1.3. Petition circulator and petition sponsor defined. Terms used in this chapter mean:

(1) "Petition circulator," any resident of the State of South Dakota who is at least eighteen years of age and who circulates a nominating petition or other petition for the purpose of placing a candidate or issue on any election ballot;

(2) "Petition sponsor," any person who proposes the placement of a statewide ballot measure on the ballot.
Source: SL 2016, ch 24, § 4.



§ 2-1-2 , 2-1-2.1. Repealed.

2-1-2, 2-1-2.1. Repealed by SL 2012, ch 18, §§ 4, 5.



§ 2-1-2.2 Withdrawal of initiated constitutional amendment.

2-1-2.2. Withdrawal of initiated constitutional amendment. A petition of the voters proposing an amendment to the Constitution may be withdrawn within the meaning of section 3 of article XXIII of the Constitution not later than one hundred twenty days prior to the next general election, if not less than two-thirds of the named sponsors file with the secretary of state, in writing, their request for withdrawal of the question from the ballot. The secretary of state shall attach to the petitions on file the request for withdrawal and shall take no other action thereon.

Source: SL 1974, ch 118, § 50.



§ 2-1-2.3 Withdrawal of initiated measure.

2-1-2.3. Withdrawal of initiated measure. A petition of the voters proposing an initiated measure may be withdrawn not later than one hundred twenty days prior to the next general election, if not less than two-thirds of the named sponsors file with the secretary of state, in writing, their request for withdrawal of the question from the ballot. The secretary of state shall attach to the petitions on file the request for withdrawal and shall take no other action thereon.

Source: SL 2009, ch 64, § 9, eff. July 1, 2010.



§ 2-1-3 Referendum--Laws subject to petition--Form.

2-1-3. Referendum--Laws subject to petition--Form. Any law which the Legislature may have enacted, except one which may be necessary for the immediate preservation of the public peace, health, or safety, or support of the state government and its existing public institutions, shall, upon the filing of a petition as hereinafter provided, be submitted to a vote of the electors of the state at the next general election. Such petition shall be signed by not less than five percent of the qualified electors of the state. The form of the petition shall be prescribed by the State Board of Elections.

Source: SDC 1939, § 55.0402; SL 1957, ch 278, § 2; SL 1976, ch 105, § 77.



§ 2-1-3.1 Petition to be circulated for referred law--Time for filing.

2-1-3.1. Petition to be circulated for referred law--Time for filing. The petition as it is to be circulated for a referred law shall be filed with the secretary of state prior to circulation for signatures and shall:

(1) Contain the title of the referred law;

(2) Contain the effective date of the referred law;

(3) Contain the date of the general election at which the referred law is to be submitted;

(4) Be accompanied by a notarized form that includes the names and addresses of the petition sponsors; and

(5) Be accompanied by a statement of organization as provided in § 12-27-6.

The petition shall be filed with the secretary of state within ninety days after the adjournment of the Legislature which passed the referred law. A sworn affidavit, signed by at least two-thirds of the petition sponsors, stating that the documents filed constitute the entire petition and to the best of the knowledge of the sponsors contains a sufficient number of signatures shall also be filed with the secretary of state. The form of the petition and affidavit shall be prescribed by the State Board of Elections.

The petition circulator shall provide to each person who signs the petition a form containing the title of the referred law; any fiscal note or summary of a fiscal note obtained pursuant to § 2-9-32; the name, phone number, and email address of each petition sponsor; and a statement whether the petition circulator is a volunteer or paid petition circulator and, if a paid circulator, the amount the circulator is being paid. The form shall be approved by the secretary of state prior to circulation.

Source: SL 2012, ch 18, § 1; SL 2016, ch 23, § 3; SL 2017, ch 16, § 9.



§ 2-1-3.2 Withdrawal of petition for referred law.

2-1-3.2. Withdrawal of petition for referred law. A petition of the voters referring a law to the vote of the electors pursuant to § 2-1-3 may be withdrawn no later than one hundred twenty days prior to the next general election, if no less than two-thirds of the petition sponsors file with the secretary of state, in writing, their request for withdrawal of the question from the ballot. The secretary of state shall attach to the petitions on file the request for withdrawal and shall take no other action thereon.

Source: SL 2012, ch 19, § 1.



§ 2-1-4 Repealed.

2-1-4. Repealed by SL 2012, ch 18, § 6.



§ 2-1-5 Total vote used to determine number of signers required in petitions.

2-1-5. Total vote used to determine number of signers required in petitions. The total number of votes cast for Governor at the last preceding gubernatorial election, shall for the purposes of this chapter, be the basis for determining the number of petitioners required.

Source: SDC 1939, § 55.0404; SL 1976, ch 105, § 78.



§ 2-1-6 Persons qualified to sign petitions--False or unqualified signing as misdemeanor.

2-1-6. Persons qualified to sign petitions--False or unqualified signing as misdemeanor. Every person who is a qualified voter may sign a petition to initiate a constitutional amendment or other measure or to refer a law. If a person, knowing he or she is not a qualified voter of the state or knowing that he or she has already signed the same petition, signs a petition for initiation of a constitutional amendment or other measure or for referral of legislation or if any person signs a name other than his or her own, that person is guilty of a Class 1 misdemeanor.

Source: SDC 1939, §§ 55.0404, 55.9901; SL 1980, ch 24, § 15; SL 2007, ch 15, § 2.



§ 2-1-6.1 Repealed.

2-1-6.1. Repealed by SL 1989, ch 23, § 3.



§ 2-1-6.2 Repealed.

2-1-6.2. Repealed by SL 2012, ch 18, § 7.



§ 2-1-6.3 Repealed.

2-1-6.3. Repealed by SL 2009, ch 64, § 6, eff. July 1, 2010.



§ 2-1-7 Petitions to be signed in person.

2-1-7. Petitions to be signed in person. Every petition proposing a measure shall be signed in person by the petitioners.

Source: SDC 1939, § 55.0403; SL 1957, ch 278, § 3; SL 2009, ch 64, § 7, eff. July 1, 2010.



§ 2-1-8 Repealed.

2-1-8. Repealed by SL 1990, ch 104, § 1.



§ 2-1-9 Separate papers constituting single petition.

2-1-9. Separate papers constituting single petition. A single petition may be made up of one or more papers, each having the requisite heading and verification.

Source: SDC 1939, § 55.0403; SL 1957, ch 278, § 3; SL 1986, ch 114, § 2.



§ 2-1-10 Verification of persons circulating initiative or referendum petitions--Form and content--Violation as misdemeanor.

2-1-10. Verification of persons circulating initiative or referendum petitions--Form and content--Violation as misdemeanor. Each person, who circulates and secures signatures to a petition to initiate a constitutional amendment or other measure or to refer legislation to the electors, shall sign a verification before filing the petition with the officer in whose office it is by law required to be filed. The verification shall prescribe that the circulator made reasonable inquiry and, to the best of the circulator's knowledge, each person signing the petition is a qualified voter of the state in the county indicated on the signature line and that no state statute regarding the circulation of petitions was knowingly violated. The State Board of Elections shall prescribe the form for the verification. The verification shall be complete and the affixing of the circulator's signature shall be witnessed and notarized by a notary public commissioned in South Dakota or other officer authorized to administer oaths pursuant to § 18-3-1. Any person who falsely swears to the verification provided for in this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 55.0405; SL 1957, ch 278, § 4; SL 1974, ch 22; SL 1976, ch 105, § 79; SL 1989, ch 23, § 4; SL 2000, ch 19, § 1; SL 2007, ch 15, § 1; SL 2010, ch 74, § 1.



§ 2-1-11 Petitions liberally construed.

2-1-11. Petitions liberally construed. The petitions herein provided for shall be liberally construed, so that the real intention of the petitioners may not be defeated by a mere technicality.

Source: SDC 1939, § 55.0406.



§ 2-1-12 Effective date of measures approved by voters.

2-1-12. Effective date of measures approved by voters. Each constitutional amendment, initiated measure, or referred law that is approved by a majority of all votes cast is effective on the first day of July after the completion of the official canvass by the State Canvassing Board.

Source: SL 1979, ch 11, § 2; SL 2017, ch 11, § 1.



§ 2-1-13 Repealed.

2-1-13. Repealed by SL 1989, ch 23, § 5.



§ 2-1-14 Signatures secured contrary to chapter not to be counted.

2-1-14. Signatures secured contrary to chapter not to be counted. All signatures secured in a manner contrary to the provisions of this chapter may not be counted.

Source: SL 1988, ch 23, § 2; 1st SS 1991, ch 1, §§ 3, 4.



§ 2-1-15 Examination of petition by secretary of state--Signatures not to be counted unless persons are registered voters and information is complete.

2-1-15. Examination of petition by secretary of state--Signatures not to be counted unless persons are registered voters and information is complete. Upon the receiving of any initiative petition, referred law petition, or initiated constitutional amendment petition, the secretary of state shall examine the petition. No signature of a person may be counted by the secretary of state unless the person is a registered voter in the county indicated on the signature line. No signature of a person may be counted if the information required on the petition form is not complete.

Source: SL 2007, ch 16, § 1.



§ 2-1-16 Signatures to be verified by random sampling_Methodology.

2-1-16. Signatures to be verified by random sampling--Methodology. The secretary of state shall verify the signatures pursuant to § 2-1-15 by random sampling. The random sample of signatures to be verified shall be drawn so that each signature received by the secretary of state is given an equal opportunity to be included in the sample. The secretary of state shall calculate the number of valid signatures by multiplying the total number of signatures received by the percentage of successfully verified signatures from the random sample. The secretary of state shall promulgate rules, pursuant to chapter 1-26, establishing the methodology for conducting the random sample. The random sampling shall be an examination of the signatures received consisting of a number of signatures that is statistically correlative to not less than ninety-five percent level of confidence with a margin of error equal to not more than three and sixty-two one-hundredths percent.

Source: SL 2007, ch 16, § 2; SL 2017, ch 12, § 7.



§ 2-1-17 Certification of results of random sampling--Notification of petition sponsors .

2-1-17. Certification of results of random sampling--Notification of petition sponsors. If the random sample indicates that a sufficient number of qualified electors have signed the petition, the secretary of state shall certify that the petition has been signed by the required number of qualified electors and shall place the proposed measure or amendment on the next general election ballot. If the random sample indicates that an insufficient number of qualified electors have signed the petition, the secretary of state shall certify that the petition has not been signed by the required number of qualified electors and may not place the proposed measure or amendment on the next general election ballot. The secretary of state shall, within five days of certifying, notify the petition sponsors by certified mail of the secretary of state's action pursuant to this section.

Source: SL 2007, ch 16, § 3; SL 2017, ch 12, § 1.



§ 2-1-17.1 Submission of affidavit challenging petition to secretary of state--Appeal.

2-1-17.1. Submission of affidavit challenging petition to secretary of state--Appeal. Within thirty days after a statewide petition for an initiated constitutional amendment, initiated measure, or referendum has been validated and filed, any interested person who has researched the signatures contained on the petition may submit an affidavit to the Office of Secretary of State to challenge the petition. The affidavit shall include an itemized listing of each specific deficiency in question. Any challenge to the following items is prohibited under this challenge process:

(1) Signer does not live at address listed on the petition;

(2) Circulator does not live at address listed on the petition;

(3) Circulator listed a residence address in South Dakota but is not a South Dakota resident;

(4) Circulator did not witness the signers;

(5) Signatures not included in the random sample; and

(6) Petition that was originally rejected.

Any challenge by the same person or party in interest shall be included in one affidavit.

The original signed affidavit shall be received by the Office of Secretary of State by 5:00 p.m. central time on the deadline date. If the affidavit challenges any item that is prohibited by this section, only that line item shall summarily be rejected. A challenge to a line item is not a challenge to the petition as a whole.

The secretary of state's decision regarding a challenge may not be challenged a second time with the secretary of state, but may be appealed to the circuit court of Hughes County. If a person fails to challenge a petition pursuant to this section, it does not deny that person any other legal remedy to challenge the filing of an initiative or referendum petition in circuit court. A challenge to a petition in circuit court may include items prohibited in this section.

Source: SL 2017, ch 12, § 3.



§ 2-1-18 Court challenge to petition.

2-1-18. Court challenge to petition. Nothing in §§ 2-1-15 to 2-1-18, inclusive, prohibits any person from challenging in circuit court the validity of signatures or other information required on a petition by statute or administrative rule. A challenge to a petition in circuit court may include items prohibited in § 2-1-17.1.

Source: SL 2007, ch 16, § 4; SL 2017, ch 12, § 2.



§ 2-1-19 , 2-1-20. Transferred .

2-1-19, 2-1-20. Transferred to §§ 2-9-33, 2-9-34 by SL 2017, ch 17, § 3 .






Chapter 02 - Legislative Districts

§ 2-2-1 to 2-2-8. Repealed.

2-2-1 to 2-2-8. Repealed by SL 1981, ch 14, § 10.



§ 2-2-9 Transferred.

2-2-9. Transferred to § 2-2-20.1.



§ 2-2-10 to 2-2-13. Repealed.

2-2-10 to 2-2-13. Repealed by SL 1981, ch 14, § 10.



§ 2-2-14 to 2-2-22. Repealed.

2-2-14 to 2-2-22. Repealed by SL 1991 (1st SS) ch 1, § 9.



§ 2-2-23 to 2-2-31. Repealed.

2-2-23 to 2-2-31. Repealed by SL 2001 (SS) ch 2, § 9.



§ 2-2-32 to 2-2-40. Repealed.

2-2-32 to 2-2-40. Repealed by SL 2011 (SS), ch 1, § 12, eff. Jan. 23, 2012.



§ 2-2-41 Legislative policy in redistricting.

2-2-41. Legislative policy in redistricting. The Legislature, in making the 2011 redistricting, determines, as a matter of policy, that the following principles are of primary significance:

(1) Adherence to standards of population deviance as established by judicial precedent and to standards of population deviance as prescribed by S.D. Const., Art. III, § 5;

(2) Protection of communities of interest by means of compact and contiguous districts;

(3) Respect for geographical and political boundaries; and

(4) Protection of minority voting rights consistent with the United States Constitution, the South Dakota Constitution, and federal statutes, as interpreted by the United States Supreme Court and other courts with jurisdiction.
Source: SL 2011 (SS), ch 1, § 1, eff. Jan. 23, 2012.



§ 2-2-42 Number of senatorial districts--Number of senators.

2-2-42. Number of senatorial districts--Number of senators. The state shall be divided into thirty-five senatorial districts, as specified in § 2-2-43, and the Senate shall consist of thirty-five members.

Source: SL 2011 (SS), ch 1, § 2, eff. Jan. 23, 2012.



§ 2-2-43 Senatorial districts described.

2-2-43. Senatorial districts described. The senatorial districts are as follows:

(1) District No. 1: Day, Marshall, and Roberts counties and that portion of Brown County consisting of VTD-Precinct 14 Oneota-Brainard-Westport-Garland Township-Westport City, VTD-Precinct 15 Franklin-Carlisle-Ravinia-Mercier-Lincoln Township, VTD-Precinct 21 Liberty-Hecla-Portage-Greenfield-Lansing-North-Detroit Township-Hecla City, and VTD-Precinct 22 Palmyra-Osceola-Savo-Allison-Frederick-Richard Township-Frederick City Voting District;

(2) District No. 2: Clark and Hamlin counties and that portion of Brown county consisting of VTD-Precinct 8 Aberdeen, VTD-Precinct 13 Shelby-Columbia-Cambria-Ordway Township-Columbia City, VTD-Precinct 16 West Aberdeen Township except for those portions in District No. 3, VTD-Precinct 17 Highland-New Hope-Warner Township-Warner, VTD-Precinct 18 Gem-West Rondell-East Rondell Township-Stratford, VTD-Precinct 19, and VTD-Precinct 20 South Detroit-Claremont Township-Claremont City, and that portion of Spink county consisting of VTD-Precinct 1, VTD-Precinct 4, VTD-Precinct 5, VTD-Precinct 6, VTD-Precinct 7, VTD-Precinct 8, VTD-Precinct 9 Redfield City First & Second Wards, and VTD-Precinct 10 Redfield City Third & Fourth Wards;

(3) District No. 3: that portion of Brown county consisting of VTD-Precinct 1 Aberdeen, VTD-Precinct 2 Aberdeen, VTD-Precinct 3 Aberdeen, VTD-Precinct 4 Aberdeen, VTD-Precinct 5 Aberdeen, VTD-Precinct 6 Aberdeen, VTD-Precinct 7 Aberdeen, and VTD-Precinct 9 Aberdeen, VTD-Precinct 10 Aberdeen, VTD-Precinct 11 Aberdeen, VTD-Precinct 12 East Aberdeen, and those portions of VTD-Precinct 16 West Aberdeen Township that are surrounded by VTD-Precinct 3 Aberdeen;

(4) District No. 4: Deuel and Grant counties and that portion of Brookings county not in District No. 7, and that portion of Codington county consisting of VTD-Precinct Dexter, VTD-Precinct Eden and Phillips, VTD-Precinct Fuller and Florence, VTD-Precinct Germantown, VTD-Precinct Graceland and Henry, VTD-Precinct Kampeska, VTD-Precinct Kranzburg, VTD-Precinct Leola and South Shore, VTD-Precinct Rauville, VTD-Precinct Richland, and VTD-Precinct Waverly;

(5) District No. 5: That portion of Codington county not in District No. 4;

(6) District No. 6: That portion of Lincoln county consisting of VTD-Harrisburg Ward 1 (part of Precinct 27), VTD-Harrisburg Ward 2 (part of precinct 27), VTD-La Valley Township, VTD-Lennox Ward 1 (part of precinct 25), VTD-Lennox Ward 2 (part of precinct 25), VTD-Lennox Ward 3 (part of precinct 25), VTD-Sioux Falls Precinct 1-13, VTD-Sioux Falls Precinct 1-14, VTD-Sioux Falls Precinct 1-16, VTD-Sioux Falls Precinct 2-13, VTD-Tea Ward 1 (part of precinct 24), VTD-Tea Ward 2 (part of precinct 24), VTD-Tea Ward 3 (part of precinct 24), VTD-Grant Township, VTD-Perry Township, VTD-Delapre Township except for those portions surrounded by VTD-Sioux Falls 1-11 or VTD-Sioux Falls 1-12, and VTD-Springdale except for those portions surrounded by VTD-Sioux Falls 2-11 or VTD-Sioux Falls 2-15;

(7) District No. 7: That portion of Brookings county consisting of VTD-Precinct 1, VTD-Precinct 2, VTD-Precinct 3, VTD-Precinct 4, VTD-Precinct 5, VTD-Precinct 6, VTD-Precinct 8, and VTD-Precinct 13;

(8) District No. 8: Lake, Miner, Moody, and Sanborn counties;

(9) District No. 9: That portion of Minnehaha county consisting of VTD 3-5, VTD 3-9, VTD 3-12, VTD 3-14, VTD 4-5, VTD-07, VTD VP0-8, VTD 16, VTD VP 17, those portions of VTD 4 surrounded by VTD 3-5, VTD 3-14, or VTD 4-5, and that portion of VTD 6 surrounded by VTD 3-12;

(10) District No. 10: That portion of Minnehaha county consisting of VTD 3, VTD 4-6, VTD 4-7, VTD 4-8, VTD 4-11, VTD 5, VTD 5-16, VTD 15, VTD 4 except for the portions contained in District No. 9, and those portions of VTD 02 surrounded by VTD 4-11;

(11) District No. 11: That portion of Minnehaha county consisting of VTD 1-8, VTD 1-9, VTD 1-10, VTD 1-17, VTD 3-10, VTD 3-11, VTD 3-15, VTD 3-16, VTD 3-17, and VTD 6 except for that portion surrounded by VTD 3-12;

(12) District No. 12: That portion of Lincoln county consisting of VTD-Sioux Falls Precinct 1-11, VTD-Sioux Falls Precinct 1-12, and the portions of Delapre Township surrounded by VTD-Sioux Falls Precinct 1-11 or VTD-Sioux Falls Precinct 1-12; and that portion of Minnehaha county consisting of VTD 1-1, VTD 1-2, VTD 1-3, VTD 1-4, VTD 1-5, VTD 1-6, VTD 3-8, VTD 5-3, and VTD 5-14;

(13) District No. 13: That portion of Lincoln county consisting of VTD-Sioux Falls Precinct 2-10, VTD-Sioux Falls Precinct 2-11, VTD-Sioux Falls Precinct 2-12, VTD-Sioux Falls Precinct 2-15, and that portion of Springdale Township surrounded by VTD-Sioux Falls Precinct 2-11 or VTD-Sioux Falls Precinct 2-15, and that portion of Minnehaha county consisting of VTD 2-1, VTD 5-4, VTD 5-7, VTD 5-8, VTD 5-9, VTD 5-10, VTD 5-11, VTD 5-12, and VTD 5-13;

(14) District No. 14: That portion of Minnehaha county consisting of VTD 2-2, VTD 2-3, VTD 2-4, VTD 2-6, VTD 2-8, VTD 2-9, VTD 2-14, VTD 4-9, VTD 5-5, VTD 5-6, and the portion of VTD 02 surrounded by VTD 2-14;

(15) District No. 15: That portion of Minnehaha county consisting of VTD 3-6, VTD 3-7, VTD 4-1, VTD 4-4, VTD 4-13, VTD 5-1, VTD 5-2, and VTD 5-15;

(16) District No. 16: Union county and that portion of Lincoln county consisting of VTD-Canton Ward 1 (part of precinct 20), VTD-Canton Ward 2 (part of precinct 20), VTD-Canton Ward 3 (part of precinct 20), VTD-Canton Ward 4 (part of precinct 30), VTD-Canton Ward 5 (part of precinct 30), VTD-Dayton Township, VTD-Highland/Canton Township, VTD-Lynn Township-Worthing Town, VTD-Beresford Ward 2 (part of precinct 26), VTD-Beresford Ward 1 (part of precinct 26), VTD-Beresford Ward 3 (part of precinct 26), VTD-Delaware Township, VTD-Fairview Township-Fairview Town, VTD-Hudson/Eden, VTD-Lincoln Township, VTD-Norway Township, and VTD-Precinct 26 Brooklyn, Pleasant Townships, Beresford Town Voting District;

(17) District No. 17: Clay and Turner counties;

(18) District No. 18: Yankton county;

(19) District No. 19: Douglas, Hanson, Hutchinson, and McCook counties and that portion of Bon Homme county consisting of VTD-Scotland Precinct 1, VTD-Tabor Precinct 4, and VTD-Tyndall Precinct 3;

(20) District No. 20: Aurora, Davison and Jerauld counties;

(21) District No. 21: Charles Mix, Gregory, and Tripp counties and that portion of Bon Homme county consisting of VTD-Avon Precinct 2, and VTD-Springfield Precinct 5;

(22) District No. 22: Beadle and Kingsbury counties;

(23) District No. 23: Campbell, Edmunds, Faulk, Hand, McPherson, Potter, and Walworth counties and that portion of Spink county consisting of VTD-Precinct 3;

(24) District No. 24: Hughes, Hyde, Stanley, and Sully counties;

(25) District No. 25: That portion of Minnehaha county consisting of VTD 2-7, VTD 4-10, VTD 4-12, VTD 11, VTD 21, VTD VP 01, VTD VP9, VTD VP10, VTD VP12, VTD VP13, and VTD 02 except for those portions contained in District No. 10 and District No. 14;

(26) District No. 26: Brule, Buffalo, Jones, Lyman, Mellette, and Todd counties;

(27) District No. 27: Bennett, Haakon, Jackson, and Oglala Lakota counties and that portion of Pennington county consisting of VTD-CR14, VTD-Q17, VTD-SC11, and that portion of VTD-WL15 not in District No. 30;

(28) District No. 28: Corson, Dewey, Harding, Perkins, and Ziebach counties and that portion of Butte county that is not in District No. 29;

(29) District No. 29: That portion of Butte county consisting of VTD-Precinct Orman, VTD-Precinct 8 Union, VTD-Precinct 13 Horsecreek, VTD-Precinct 14 Newell Independent, VTD-Precinct 18 Nisland, and VTD-Precinct 20 Newell City; Meade county except for that portion in District No. 33; and that portion of Pennington county consisting of that portion of VTD-B33-2 located east of Commercial Gate Road and South Gate Road and north of Interstate 90, that portion of VTD-B33-3 located north of Interstate 90, that portion of VTD-DG7 located north of Interstate 90, east of Commercial Gate Road and South Gate Road, and west of Liberty Boulevard, and that portion of VTD-DG7 located north of 225th Street between North Ellsworth Road and Tower Road;

(30) District No. 30: Custer and Fall River counties and that portion of Pennington county consisting of VTD-B30-2, VTD-B30-3, that portion of VTD-B33-3 located south of Interstate 90 and east of Liberty Boulevard and Spruce Drive, VTD-CA19, VTD-HC1, VTD-HR9, VTD-K3, VTD-R13, VTD-RC 2-6, VTD-RK4, VTD-WA12, VTD-NU10, that portion of VTD-DG7 east of Liberty Boulevard, Spruce Drive and 150th Place and that portion of VTD-WL15 consisting of Block 1239, Block 1240, Block 1241, Block 1242, Block 1243, Block 1244, Block 1245, Block 1246, Block 1247, Block 1248, Block 1249, Block 1250, Block 1254, Block 1255, Block 1256, Block 1257, Block 1258, Block 1259, Block 1260, Block 1261, Block 1262, Block 1263, Block 1264, Block 1265, Block 1266, Block 1267, Block 1268, Block 1269, Block 1270, Block 1271, Block 1272, Block 1273, Block 1274, Block 1275, Block 1276, Block 1277, Block 1278, Block 1279, Block 1280, Block 1281, Block 1282, Block 1283, Block 1284, Block 1285, Block 1286, Block 1287, Block 1288, Block 1289, Block 1290, Block 1291, Block 1292, Block 1293, Block 1294, Block 1295, Block 1296, Block 1297, Block 1298, Block 1299, Block 1300, Block 1301, Block 1337, Block 1338, Block 1340, Block 1341, Block 1447, Block 1452, Block 3177, Block 3184, Block 3185, Block 3186, Block 3187, Block 3192, Block 3193, Block 3196, Block 3197, Block 3198, Block 3200, Block 3201, Block 3202, Block 3204, Block 3205, Block 3206, Block 3207, Block 3208, Block 3209, Block 3210, Block 3211, Block 3212, Block 3213, Block 3214, Block 3215, Block 3251, Block 3357, Block 3369, Block 3370, Block 3371, Block 3372, Block 3373, Block 3374, Block 3375, Block 3376, Block 3377, Block 3378, Block 3379, Block 3380, Block 3381, Block 3382, Block 3383, Block 3384, Block 3385, Block 3386, Block 3387, Block 3396, Block 3397, Block 3398, Block 3399, Block 3407, Block 3408, and Block 3415;

(31) District No. 31: Lawrence county;

(32) District No. 32: That portion of Pennington county consisting of VTD-RC 1-1, VTD-RC 1-2, VTD-RC 1-3, VTD-RC 2-1, VTD-RC 2-4, VTD-RC 5-4, that portion of VTD-RC 1-4 located west of State Highway 79, that portion of VTD-RC 2-3 located south of Omaha Street and west of East Boulevard, that portion of VTD-RC 3-1 east and south of State Highway 44, and that portion of VTD-RVE1 west of State Highway 79;

(33) District No. 33: That portion of Meade county consisting of VTD-Precinct 14--Black Hawk, VTD-Precinct 16--West Black Hawk, VTD-Precinct 19--Central Black Hawk, and that portion of VTD-Rural Black Hawk located west of Interstate 90 and that portion of Pennington county consisting of VTD-CL6, VTD-DT24, VTD-JS5, VTD-NH18, VTD-RC 4-1, VTD-RC 4-3, VTD-RC 4-4, VTD-WP23, that portion of VTD-B33-1 west of Bennett Road, that portion of VTD-DG7 west of Bennett Road, that portion of VTD-RC 3-2 south and east of VTD-WP23 and adjacent to U.S. Highway 16, that portion of VTD-RC 4-2 west of East Boulevard and North Maple Avenue and that portion north of Interstate 90, that portion of VTD-RC 5-2 located north of Interstate 90 and that portion located north of Meadowwood Drive, Timothy Street, and Adventure Trail and west of State Highway 79, that portion of VTD-RC 5-3 north of Galena Drive and City Springs Road, and that portion of VTD-RC 5-5 east of North Haines Avenue;

(34) District No. 34: That portion of Pennington county consisting of VTD-RC 3-3, VTD-RC 3-4, VTD-RC 3-5, VTD-RC 3-6, VTD-RC 3-7, VTD-RC 5-1, that portion of VTD-RC 2-3 north of Omaha Street and west of North Maple Avenue, that portion of VTD-RC 3-1 not in District No. 32, that portion of VTD-RC 3-2 not in District No. 33, that portion of VTD-RC 5-2 not in District No. 33, that portion of VTD-RC 5-3 not in District No. 33, and that portion of VTD-RC 5-5 not in District No. 33; and

(35) District No. 35: That portion of Pennington county consisting of VTD-B35-1, VTD-RC 2-2, VTD-RC 2-5, VTD-RVF1, VTD-RVF2, VTD-RVS1, VTD-VN34, that portion of VTD-B33-1 not in District No. 33, that portion of VTD-B33-2 not in District No. 29, that portion of VTD-B33-3 south of Interstate 90 and not in District No. 30, that portion of VTD-DG7 not in District No. 29, District No. 30, or District No. 33, that portion of VTD-RC 1-4 not in District No. 32, that portion of VTD-RC 2-3 not in District No. 32 or District No. 34, that portion of VTD-RC 4-2 not in District No. 33, and that portion of VTD-RVE1 not in District No. 32.
Source: SL 2011 (SS), ch 1, § 3, eff. Jan. 23, 2012; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 2-2-44 Number of representative districts--Number of representatives.

2-2-44. Number of representative districts--Number of representatives. The state shall be divided into thirty-five representative districts, which shall be the same as the senatorial districts provided in § 2-2-43, and the House of Representatives shall consist of seventy members.

Source: SL 2011 (SS), ch 1, § 4, eff. Jan. 23, 2012.



§ 2-2-45 Number of senators from each district.

2-2-45. Number of senators from each district. Each senatorial district as provided for in § 2-2-43 is entitled to one senator.

Source: SL 2011 (SS), ch 1, § 5, eff. Jan. 23, 2012.



§ 2-2-46 Number of representatives from each district.

2-2-46. Number of representatives from each district. Each representative district as provided for in § 2-2-44 is entitled to two representatives. However, in order to protect minority voting rights, District No. 26 and District No. 28 shall each consist of two single-member house districts as provided in §§ 2-2-47 and 2-2-48.

Source: SL 2011 (SS), ch 1, § 6, eff. Jan. 23, 2012.



§ 2-2-47 Single-member house districts in District No. 26.

2-2-47. Single-member house districts in District No. 26. District No. 26 shall consist of two single-member house districts as follows:

(1) District No. 26A: Mellette and Todd counties; and

(2) District No. 26B: Brule, Buffalo, Jones, and Lyman counties.
Source: SL 2011 (SS), ch 1, § 7, eff. Jan. 23, 2012.



§ 2-2-48 Single-member house districts in District No. 28.

2-2-48. Single-member house districts in District No. 28. District No. 28 shall consist of two single-member house districts as follows:

(1) District No. 28A: Corson, Dewey, and Ziebach counties; and

(2) District No. 28B: Harding and Perkins counties and that portion of Butte county that is not in District No. 29.
Source: SL 2011 (SS), ch 1, § 8, eff. Jan. 23, 2012.



§ 2-2-49 Ideal population of senatorial district.

2-2-49. Ideal population of senatorial district. The Legislature finds that, for the purposes of §§ 2-2-41 to 2-2-51, inclusive, the ideal population of a senatorial district, based on the official 2010 federal census, is 23,262 people.

Source: SL 2011 (SS), ch 1, § 9, eff. Jan. 23, 2012.



§ 2-2-50 Voting district boundaries.

2-2-50. Voting district boundaries. For the purposes of §§ 2-2-41 to 2-2-51, inclusive, voting district (VTD) boundaries are those boundaries in existence on April 1, 2010, and utilized by the 2010 federal census.

Source: SL 2011 (SS), ch 1, § 10, eff. Jan. 23, 2012.



§ 2-2-51 Attachment of omitted areas.

2-2-51. Attachment of omitted areas. If any area of this state is omitted from the provisions of § 2-2-43, the county auditor of the county containing the area shall attach the area to the district that surrounds it or, if the area is contiguous to two or more districts, the county auditor shall attach it to the contiguous district that has the least population according to the official 2010 federal census. Any attachment made pursuant to this section shall be certified in writing and filed with the secretary of state. No changes may be made in any such attachment until the next decennial redistricting.

Source: SL 2011 (SS), ch 1, § 11, eff. Jan. 23, 2012.






Chapter 03 - Emergency Interim Legislative Succession [Repealed].

CHAPTER 2-3

EMERGENCY INTERIM LEGISLATIVE SUCCESSION [REPEALED]

[Repealed by SL 1994, ch 26, §§ 1-15]



Chapter 04 - Sessions of Legislature.

§ 2-4-1 Time and place of regular sessions.

2-4-1. Time and place of regular sessions. The Legislature shall meet at the seat of government on the second Tuesday of January at noon.

Source: SDC 1939, § 55.0502; SL 1981, ch 15; SL 1983, ch 13, § 2.



§ 2-4-1.1 Leave of absence from employment for legislative service -- Restrictions on employee's right to serve in Legislature void.

2-4-1.1. Leave of absence from employment for legislative service--Restrictions on employee's right to serve in Legislature void. An employer shall grant a temporary leave of absence without loss of job status or seniority resulting therefrom, to any employee who is a member of the Legislature in order that such employee may perform any official duty as a member of the Legislature. Such temporary leave of absence may be with or without pay within the discretion of the employer. Any agreement between an employer and an employee which, as a condition precedent to employment, promotion or benefit enhancement, restricts the employee's right to serve in the Legislature is void as a matter of public policy.

Source: SL 1974, ch 29; SL 1989, ch 24.



§ 2-4-2 Salary and expense allowances of legislators.

2-4-2. Salary and expense allowances of legislators. The salary of each member of the Legislature is six thousand dollars for every regular legislative session. In addition, each legislator shall receive:

(1) Reimbursement to be paid after the legislative session for actual mileage or its equivalent traveled to and from home not more than once each weekend or between days of recess during the regular legislative session, at state rates established by the Board of Finance;

(2) Expenses of one hundred twenty-three dollars per day for each day of a regular or special legislative session as prepaid reimbursement for living expenses, including meals and lodging, laundry, cleaning and pressing of clothing, and all other uncompensated expenses as defined in § 2-4-2.1 incident to the performance of legislative services, or at the amount fixed for the per diem allowance that is authorized by the United States Internal Revenue Service to be excluded from the gross income without itemization as of October first each year, whichever of the two is greater; and

(3) Five cents once each session for every mile of necessary travel in going to and returning from the place of meeting of the Legislature by the most usual route.

For each day's attendance at special sessions, each member, in addition to mileage and expenses, shall receive a per diem calculated by the director of the Legislative Research Council equal to the normal daily compensation for the regular session immediately preceding the special session.

Source: SL 1947, ch 241, § 5; SL 1957, ch 279, § 1; SDC Supp 1960, § 55.0503-1; SL 1965, ch 230, § 1; SL 1969, ch 207, § 1; SL 1970, ch 14, § 1; SL 1974, ch 23, § 1; SL 1976, ch 23; SL 1978, ch 24, § 7; SL 1981, ch 3, § 10; SL 1983, ch 2, § 11; SL 1988, ch 8, § 5A; SL 1997, ch 18, § 1; SL 1998, ch 10, § 1; SL 2000, ch 20, § 1; SL 2013, ch 15, § 1.



§ 2-4-2.1 Items constituting uncompensated expenses of legislators.

2-4-2.1. Items constituting uncompensated expenses of legislators. The term, "uncompensated expenses," as used in this chapter, includes, but is not limited to, postage, stationery, printing, office supplies, telephone, incidental costs in the maintenance of a legislative office at home, subscriptions to publications, conference dues, and travel for attendance at meetings with constituents, and such other unreimbursed costs associated with legislative service.

Source: SL 1979, ch 13.



§ 2-4-2.2 Compensation of legislators on committees, taking oath of office, or attending Governor's budget report.

2-4-2.2. Compensation of legislators on committees, taking oath of office, or attending Governor's budget report. The salary or per diem compensation for members of the Legislature serving on legislative committees, boards, or commissions, taking the oath of office, or attending the Governor's budget report required by § 4-7-9 if the report is given in person by the Governor, is equal to the rate set by subdivision 2-4-2(2).

Source: SL 2002, ch 18, § 4; SL 2015, ch 16, § 1.



§ 2-4-2.3 Compensation of legislators prior to oath of office.

2-4-2.3. Compensation of legislators prior to oath of office. The speaker of the House of Representatives and the president pro tempore of the Senate may authorize the payment of a salary or per diem compensation to a person who has been elected or appointed to the House of Representatives or Senate, respectively, but has not yet received the oath of office, if the person is required to attend legislative committees, boards, or commissions, or attends the taking of the oath of office, or the Governor's budget report required by § 4-7-9 if the report is given in person by the Governor. The payment shall be equal to the rate set by subdivision 2-4-2(2).

Source: SL 2014, ch 12, § 1; SL 2015, ch 16, § 2.



§ 2-4-3 Superseded.

2-4-3. Superseded by § 3-8-2.1.



§ 2-4-3.1 Per diem of lieutenant governor for duties as board member.

2-4-3.1. Per diem of lieutenant governor for duties as board member. If the lieutenant governor is not assigned sufficient duties to require his full-time attention, then when carrying out his duties as a member of a board, committee, or commission established by the Legislature, he may receive a per diem of not to exceed seventy-five dollars per day or such amount as may be otherwise provided by law in the legislation establishing the board, committee, or commission. The per diem as authorized by this section may be paid for a maximum of sixty days in any calendar year.

Source: SL 1975, ch 25; SL 1985, ch 17, § 1; SL 1987, ch 8, § 3.



§ 2-4-4 Time of payment of salaries and allowances.

2-4-4. Time of payment of salaries and allowances. The salary of the Legislature and the lieutenant governor shall be payable in the same manner as for other state employees under the provisions of § 3-8-6, provided, however, that final payment shall be made on or before the last day of a legislative session. Mileage of the members of the Legislature and the lieutenant governor, for attendance upon regular and special sessions, shall be paid at the end of such session.

Source: SL 1951, ch 341, §§ 1 to 3; SL 1953, ch 401; SL 1955, ch 333; SL 1957, ch 377; SL 1959, ch 361; SDC Supp 1960, § 55.0503-2; SL 1965, ch 230, § 3; SL 1969, ch 207, § 3; SL 1973, ch 18, § 1.



§ 2-4-5 Repealed.

2-4-5. Repealed by SL 1973, ch 19, § 1.



§ 2-4-6 Preventing Legislature or members from meeting as felony.

2-4-6. Preventing Legislature or members from meeting as felony. Every person who intentionally, by force or fraud, prevents the Legislature of this state or either of the branches composing it, or any of the members thereof, from meeting or organizing, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1001; SL 1980, ch 24, § 16; SL 2006, ch 130, § 2.



§ 2-4-7 Preventing legislator from attending or voting as misdemeanor.

2-4-7. Preventing legislator from attending or voting as misdemeanor. Every person who intentionally, by intimidation or otherwise, prevents any member of the Legislature of this state from attending any session of the branch of which he is a member, or of any committee thereof, or from giving his vote upon any question which may come before such branch, or from performing any other official act, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1005; SL 1980, ch 24, § 17.



§ 2-4-8 Compelling adjournment of Legislature as felony.

2-4-8. Compelling adjournment of Legislature as felony. Every person who intentionally, by force or fraud, compels or attempts to compel the Legislature of this state, or either of the branches composing it, to adjourn or disperse, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1002; SL 1980, ch 24, § 18; SL 2006, ch 130, § 3.



§ 2-4-9 Disturbance or disorderly conduct in Legislature as misdemeanor.

2-4-9. Disturbance or disorderly conduct in Legislature as misdemeanor. Every person who intentionally disturbs the Legislature of this state, or either of the branches composing it, while in session, or who commits any disorderly conduct in the immediate view and presence of either branch of the Legislature tending to interrupt its proceedings or impair the respect due to its authority, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1003; SL 1980, ch 24, § 19.



§ 2-4-10 Compelling action or inaction by Legislature as felony.

2-4-10. Compelling action or inaction by Legislature as felony. Every person who intentionally, by force or fraud, compels or attempts to compel either branch of the Legislature of this state to pass, amend, or reject any bill or resolution, or to grant or refuse any petition, or to perform or omit to perform any other official act, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1004; SL 1980, ch 24, § 20; SL 2006, ch 130, § 4.



§ 2-4-11 to 2-4-12. Repealed.

2-4-11, 2-4-12. Repealed by SL 1976, ch 158, § 12A-11.



§ 2-4-13 Forfeiture of office by legislator convicted of violation -- Disqualification from public office.

2-4-13. Forfeiture of office by legislator convicted of violation--Disqualification from public office. The conviction of a member of the Legislature of any crime defined in §§ 2-4-6 to 2-4-10, inclusive, involves as a consequence, in addition to the punishment prescribed therein, a forfeiture of his office and disqualifies him from ever thereafter holding any public office under this state.

Source: SDC 1939, § 13.1012; SL 1980, ch 26, § 16.



§ 2-4-14 Contempt of Legislature -- Punishment.

2-4-14. Contempt of Legislature--Punishment. The Senate or the House of Representatives may punish, as a contempt, by imprisonment, a breach of its privileges or the privileges of its members; but only for one or more of the following offenses:

(1) Knowingly arresting a member or officer of the Senate or the House of Representatives, or procuring such member or officer to be arrested in violation of his privilege from arrest;

(2) Disorderly conduct in the immediate view of the Senate or the House of Representatives, and directly tending to interrupt its proceedings;

(3) Refusing to be examined as a witness either before the Senate or the House of Representatives, or a committee thereof, or before any person authorized to take testimony in legislative proceedings;

(4) Giving or offering a bribe to a member, or attempting, by menace or other corrupt means or device, directly or indirectly, to control or influence a member in giving his vote, or to prevent his giving the same;
but the term of imprisonment which the Senate or House of Representatives may impose for any contempt specified in this section shall not extend beyond the session of the Legislature.

Source: SDC 1939, § 55.0608.



§ 2-4-15 Contempt of Legislature as misdemeanor.

2-4-15. Contempt of Legislature as misdemeanor. Every person who is guilty of contempt of the State Legislature or either branch thereof, as contempt is defined in § 2-4-14, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 55.9902; SL 1980, ch 24, § 21.






Chapter 05 - Legislative Officers and Employees.

§ 2-5-1 Repealed.

2-5-1. Repealed by omission from SL 1968, ch 201, § 2.



§ 2-5-2 Elective officers of Senate.

2-5-2. Elective officers of Senate. The elective officers of the Senate shall be a president pro tempore of the Senate, who shall be a member of that body, one secretary, and such other officers as shall be necessary to properly conduct the business of the Senate.

Source: SDC 1939, § 55.0505; SL 1947, ch 240; SL 1968, ch 201, § 6.



§ 2-5-3 Elective officers of house.

2-5-3. Elective officers of house. The elective officers of the House of Representatives shall be a speaker and a speaker pro tempore, who shall be members of that body, one chief clerk and such other officers as shall be necessary to properly conduct the business of the House of Representatives.

Source: SDC 1939, § 55.0506; SL 1947, ch 240; SL 1968, ch 201, § 7.



§ 2-5-3.1 Tie vote for organizing House of Representatives.

2-5-3.1. Tie vote for organizing House of Representatives. In the event that there is a tie vote for purposes of organizing the House of Representatives then, for the purposes of organization, the political party's candidate for speaker of the house, speaker pro tempore and clerk, then having a member of its party duly elected as the Governor of the State of South Dakota shall be deemed to be elected.

Source: SL 1972, ch 12; SL 1981, ch 16, § 3.



§ 2-5-4 Repealed.

2-5-4. Repealed by SL 1968, ch 201, § 5.



§ 2-5-5 Appointment of legislative employees by presiding officers.

2-5-5. Appointment of legislative employees by presiding officers. The speaker of the House of Representatives shall appoint employees necessary to properly conduct the business of the house and the president pro tempore of the Senate shall appoint employees necessary to properly conduct the business of the Senate.

Source: SDC 1939, § 55.0508; SL 1947, ch 240; SL 1968, ch 201, § 8; SL 1981, ch 16, § 4; SL 1995, ch 13, § 1.



§ 2-5-6 Repealed.

2-5-6. Repealed by omission from SL 1968, ch 201, § 8.



§ 2-5-7 Repealed.

2-5-7. Repealed by omission from SL 1968, ch 201, § 2.



§ 2-5-8 Determination of amount of compensation of legislative employees.

2-5-8. Determination of amount of compensation of legislative employees. All elective and appointed officers and employees of the Senate and House of Representatives designated in §§ 2-5-2, 2-5-3, and 2-5-5 shall receive compensation determined and agreed upon by a joint select committee of both houses.

Source: SDC 1939, § 55.0508; SL 1947, ch 240; SL 1968, ch 201, § 8.



§ 2-5-9 Certification and payment of compensation to officers and employees.

2-5-9. Certification and payment of compensation to officers and employees. The compensation of the officers and employees of the Senate, except the lieutenant governor, and the compensation of the officers and employees of the House of Representatives shall be fixed by a joint select committee of both houses. The compensation shall be paid out of the state treasury, upon vouchers approved by the director of the Legislative Research Council.

Source: SDC 1939, § 55.0510; SL 1968, ch 201, § 2; SL 1985, ch 17, § 2.



§ 2-5-10 , 2-5-11. Repealed.

2-5-10, 2-5-11. Repealed by SL 1968, ch 201, § 1.



§ 2-5-12 Repealed.

2-5-12. Repealed by SL 1983, ch 13, § 3.






Chapter 06 - Legislative Committees and Investigations.

§ 2-6-1 Administration of oaths by committee member.

2-6-1. Administration of oaths by committee member. Any member of the Senate or House of Representatives, while acting as a member of any committee thereof, shall have authority to administer oaths to such persons as shall be examined before such committee.

Source: SDC 1939, § 55.0609.



§ 2-6-2 Composition and appointment of Government Operations and Audit Committee--Duties and reports--Assistance.

2-6-2. Composition and appointment of Government Operations and Audit Committee--Duties and reports--Assistance. There shall be appointed at each regular session of the Legislature a Government Operations and Audit Committee of ten, consisting of five members of the Senate appointed by the president pro tempore of the Senate, one of whom shall be a member of the Judiciary Committee, and five members of the House of Representatives appointed by the speaker of the house, one of whom shall be a member of the Judiciary Committee, for the purpose of inquiry and review of any phase of the operations and the fiscal affairs of any department, institution, board, or agency of the state, to review any findings of abuse or neglect in a juvenile corrections facility, to make a continuing study of the operation of the state's correctional system, and to make a detailed report to the Senate and House of Representatives and submit a copy of its report to the appropriation committee of each house of the Legislature at the next succeeding session of the Legislature or any special session of the Legislature upon request of the body.

The Department of Legislative Audit shall provide assistance, including clerical help, to the committee upon request.

Source: SDC 1939, § 55.0610; SL 1953, ch 285; SL 1955, ch 234; SL 1957, ch 280; SL 1984, ch 14, § 1; SL 1995, ch 13, § 2; SL 2000, ch 128, § 11.



§ 2-6-3 Repealed.

2-6-3. Repealed by SL 1971, ch 23, § 2.



§ 2-6-4 Investigative powers of Government Operations and Audit Committee.

2-6-4. Investigative powers of Government Operations and Audit Committee. The Government Operations and Audit Committee may examine all records and vouchers, summon witnesses, and thoroughly examine all expenditures and the general management of each department.

Source: SDC 1939, § 55.0610; SL 1953, ch 285; SL 1955, ch 234; SL 1957, ch 280; SL 1984, ch 14, § 2; SL 2000, ch 128, § 12.



§ 2-6-4.1 Report may be required where audit finding reoccurs--Contents of report.

2-6-4.1. Report may be required where audit finding reoccurs--Contents of report. If an audit report of any department, institution, board, or agency of the state includes an audit finding that also occurred in an immediately preceding year, the Government Operations and Audit Committee may require the department, institution, board, or agency to present a report, as part of its budget hearing, during the succeeding legislative session. The report to the Appropriations Committees shall include the reasons for not implementing the audit recommendations and a corrective action plan.

Source: SL 2000, ch 21, § 1.



§ 2-6-5 Disobedience of legislative summons as misdemeanor.

2-6-5. Disobedience of legislative summons as misdemeanor. Any person who is summoned to attend as a witness before either house of the Legislature or any committee thereof authorized to summon or subpoena witnesses, and who refuses or neglects without lawful excuse to attend pursuant to the summons or subpoena, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1010; SL 1980, ch 24, § 22; SL 1985, ch 17, § 3.



§ 2-6-6 Refusal to testify or produce evidence before Legislature as misdemeanor.

2-6-6. Refusal to testify or produce evidence before Legislature as misdemeanor. Any person who, being present before either house of the Legislature or any committee thereof authorized to summon witnesses, willfully refuses to be sworn or affirmed, or to answer any material and proper question, or to produce upon reasonable notice any material or proper books, papers, or documents in his possession or under his control, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1011; SL 1980, ch 24, § 23; SL 1985, ch 17, § 4.



§ 2-6-7 Forfeiture of office by legislator in violation--Disqualification from public office.

2-6-7. Forfeiture of office by legislator in violation--Disqualification from public office. The conviction of a member of the Legislature of any crime defined in § 2-6-5 or 2-6-6 involves as a consequence, in addition to the punishment prescribed therein, a forfeiture of his office and disqualifies him from ever thereafter holding any public office under this state.

Source: SDC 1939, § 13.1012.



§ 2-6-8 Retirement laws study committee created--Purpose.

2-6-8. Retirement laws study committee created--Purpose. There is hereby created the South Dakota Retirement Laws Committee to make a continuing study of the pension and annuity and benefit laws relating to employees and officers in public service.

Source: SL 1974, ch 36, § 1.



§ 2-6-9 Appointment and terms of Retirement Laws Committee members--Political affiliations.

2-6-9. Appointment and terms of Retirement Laws Committee members--Political affiliations. The Retirement Laws Committee shall consist of five members of the House of Representatives to be appointed by the speaker of the House of Representatives and five members of the Senate to be appointed by the president pro tempore of the Senate. The members of the Retirement Laws Committee shall be appointed biennially for terms expiring on January first of each succeeding odd-numbered year and shall serve until their respective successors are appointed and qualified. No more than three from each legislative body may be from the same political party.

Source: SL 1974, ch 36, § 2; SL 1985, ch 17, § 5; SL 1995, ch 13, § 3.



§ 2-6-10 Officers of Retirement Laws Committee--Staff assistance.

2-6-10. Officers of Retirement Laws Committee--Staff assistance. The Retirement Laws Committee shall select a chairman and vice-chairman and shall be provided with staff assistance from the Legislative Research Council staff.

Source: SL 1974, ch 36, § 3.



§ 2-6-11 Study of retirement laws by committee--Emphasis.

2-6-11. Study of retirement laws by committee--Emphasis. The Retirement Laws Committee shall continue the study of the retirement and pension laws applicable to employees and officers in government service throughout the state and shall appraise and evaluate existing laws relating to retirement and pension. It shall give particular study and consideration to the financial affairs of the retirement funds and shall recommend revisions in financial provisions and methods of amortizing the accrued liabilities of such funds without impairment of any of the rights and equities of participants and beneficiaries but in conformity with sound and established principles of financing retirement fund obligations.

Source: SL 1974, ch 36, § 3.



§ 2-6-12 Legislative drafts and recommendations by Retirement Laws Committee--Reports--Review of proposals.

2-6-12. Legislative drafts and recommendations by Retirement Laws Committee--Reports--Review of proposals. The Retirement Laws Committee shall present legislative drafts to effect sound and equitable public employees retirement programs. The Retirement Laws Committee shall study and make recommendations concerning the extension of retirement coverage to public employees to whom retirement protection has not been accorded. The Retirement Laws Committee shall from time to time report to the Legislature which report shall include but not be limited to the financial soundness of the system. The Retirement Laws Committee shall review all proposed legislation that affects public employee retirement in the state and shall make its report to the Legislature. During the legislative session, however, the standing committees established to review retirement laws legislation shall review proposed legislation that affects public employee retirement.

Source: SL 1974, ch 36, § 4; SL 1992, ch 24.



§ 2-6-13 Repealed.

2-6-13. Repealed by SL 1989, ch 27, § 1.



§ 2-6-14 Joint Bonding Review Committee established--Agencies subject to review by joint committee.

2-6-14. Joint Bonding Review Committee established--Agencies subject to review by joint committee. An interim joint bonding committee, established pursuant to the rules of the Legislature, shall review the operations, programs, accomplishments, and financial status of the South Dakota Housing Development Authority, the South Dakota Health and Educational Facilities Authority, the South Dakota Building Authority, the South Dakota Conservancy District, the South Dakota Railroad Authority, and any other agency, board, or commission authorized to conduct statewide programs in the State of South Dakota and to issue bond and note indebtedness.

Source: SL 1976, ch 26, § 1; SDCL Supp, § 2-9-20; SL 1978, ch 20, § 3; SL 1982, ch 24; SL 1984, ch 15, § 1; SL 1985, ch 7, § 17A; SL 1993, ch 12, § 3.



§ 2-6-15 Reports by bonding entities to joint committee--Contents--Other assistance.

2-6-15. Reports by bonding entities to joint committee--Contents--Other assistance. Each of the entities shall submit to the joint committee a complete and detailed report no later than December first of each year, setting forth:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during its fiscal year for its operating and capital outlay purposes;

(3) Its assets and liabilities at the end of its fiscal year;

(4) A schedule of its notes and bonds outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during such fiscal year; and

(5) Information relating to the selection, evaluation and compensation of its professional service providers.

Each of the entities shall assist the joint committee in a continuous review of programs and projected plans for the entities.

Source: SL 1976, ch 26, § 2; SDCL Supp, § 2-9-21; SL 1978, ch 20, § 4; SL 1982, ch 25.



§ 2-6-16 Reports to joint committee on particular issues of bonds or notes--Contents.

2-6-16. Reports to joint committee on particular issues of bonds or notes--Contents. For each issuance of bonds or notes of any such entity, there shall be provided to the joint committee a report of the details of the issuance, including a citation to the resolution providing for the issuance of the bonds and notes, the use of the proceeds of such issuance, the maturity date or dates of the bonds or notes, the interest rate or rates of the bonds or notes, the anticipated source of revenue from which the bonds or notes are to be repaid, and the rating, if any, given by a standard rating service on the bonds or notes.

Source: SL 1976, ch 26, § 3; SDCL Supp, § 2-9-22; SL 1978, ch 20, § 5.



§ 2-6-17 Detailed accounting to committee on underlying security and investments.

2-6-17. Detailed accounting to committee on underlying security and investments. The joint committee may request at any time a detailed accounting of the security underlying outstanding bonds or notes, the ability to make timely repayment of bonds or notes, or the investments of such entity.

Source: SL 1976, ch 26, § 4; SDCL Supp, § 2-9-23; SL 1978, ch 20, § 6.



§ 2-6-18 Agency explanation to committee of programs and operations.

2-6-18. Agency explanation to committee of programs and operations. The joint committee may at any time require the governing board, or its designee, of any such entity to appear before it to provide detailed explanations of the public purpose underlying any of its programs or detailed explanations of any of its operations or activities.

Source: SL 1976, ch 26, § 5; SDCL Supp, § 2-9-24; SL 1978, ch 20, § 7.



§ 2-6-19 Water Development Oversight Committee created--Purpose.

2-6-19. Water Development Oversight Committee created--Purpose. There is hereby created the Legislative Water Development Oversight Committee. The committee shall consist of four legislators, one each appointed by the majority and minority leaders of the Senate and one each appointed by the majority and minority leaders of the House of Representatives. The committee shall monitor the meetings and actions of the Board of Water and Natural Resources and the Water Management Board. The secretary of the Department of Environment and Natural Resources shall cooperate with the members of the committee and assist them in carrying out their responsibilities. The secretary of the Department of Environment and Natural Resources shall inform the members of the committee of the time and place of all meetings of the Board of Water and Natural Resources and Water Management Board and shall forward to the members of the committee copies of all materials sent to the members of those boards.

The committee shall select a chairperson from among its members and shall from time to time report to the Executive Board of the Legislative Research Council on its activities. Members of the committee shall receive compensation as would any member of an interim legislative committee authorized by the Executive Board of the Legislative Research Council under chapter 2-9.

Source: SL 1982, ch 316, § 9A; SL 2004, ch 17, § 6.



§ 2-6-20 State-Tribal Relations Committee created.

2-6-20. State-Tribal Relations Committee created. There is hereby created the South Dakota State-Tribal Relations Committee to make a continuing study of the relations between the state and its political subdivisions and the tribes and their tribal governments.

Source: SL 1993, ch 30, § 1; SDCL 2-16-20.



§ 2-6-21 Membership of State-Tribal Relations Committee.

2-6-21. Membership of State-Tribal Relations Committee. The State-Tribal Relations Committee shall consist of five members of the House of Representatives to be appointed by the speaker of the House of Representatives and five members of the Senate to be appointed by the president pro tempore of the Senate. The members of the State-Tribal Relations Committee shall be appointed biennially for terms expiring on January first of each succeeding odd-numbered year and shall serve until their respective successors are appointed and qualified. No more than three from each legislative body may be from the same political party.

Source: SL 1993, ch 30, § 2; SDCL 2-16-21.



§ 2-6-22 Committee heads--Staff assistance.

2-6-22. Committee heads--Staff assistance. The State-Tribal Relations Committee shall select a chairman and vice-chairman and shall be provided with staff assistance from the Legislative Research Council.

Source: SL 1993, ch 30, § 3; SDCL 2-16-22.



§ 2-6-23 Responsibilities of State-Tribal Relations Committee.

2-6-23. Responsibilities of State-Tribal Relations Committee. The State-Tribal Relations Committee shall continuously study the relationship between the state and its political subdivisions and the tribes and their tribal governments. The committee shall give particular study and consideration to matters concerning jurisdiction, taxation, gaming, economic development and community relations. The committee shall serve as a forum for the discussion of issues of mutual concern to the state and the tribes and shall attempt to foster state-tribal cooperation. The committee shall draw upon public input from all those who may be concerned and knowledgeable about state-tribal relations whether Indian or non-Indian, whether tribal members or nontribal members. The committee may present draft legislation and policy recommendations to the Legislative Research Council Executive Board to effectuate its mission.

Source: SL 1993, ch 30, § 4; SDCL 2-16-23.



§ 2-6-24 , 2-6-25. Repealed .

2-6-24, 2-6-25. Repealed by SL 2015, ch 17, §§ 1, 2.



§ 2-6-26 to 2-6-30. Repealed.

2-6-26 to 2-6-30. Repealed by SL 2017, ch 13, §§ 1 to 5.



§ 2-6-31 Jolene's Law Task Force created.

2-6-31. Jolene's Law Task Force created. There is hereby created the Jolene's Law Task Force to study the impact of sexual abuse of children in this state and to make recommendations to the Legislature on policies to effectively address the issue. The task force shall consist of the following fifteen members:

(1) The President Pro Tempore of the Senate shall appoint two members of the Senate;

(2) The Speaker of the House of Representatives shall appoint two members of the House of Representatives;

(3) The President Pro Tempore of the Senate shall appoint the following four members:

(a) A child abuse pediatrician whose experience and clinical practice is associated with a child advocacy center in the state;

(b) A representative associated with a non-profit organization that provides training and education aimed at the prevention of sexual abuse of children;

(c) A representative from a child advocacy center in the state with experience serving children who have been subjected to sexual abuse;

(d) A person who was a victim of sexual abuse as a child;

(4) The Speaker of the House shall appoint the following four members:

(a) A representative from a tribal organization in this state with experience and training in the area of sexual abuse of children;

(b) A representative of a law enforcement organization in the state with direct experience working with child sexual abuse investigations;

(c) A victim's advocate who works directly with child victims of sexual abuse; and

(d) A mental health professional with experience and training using trauma focused cognitive behavioral therapy in the area of child sexual abuse;

(5) A representative from the Department of Social Services;

(6) A representative from the Department of Health;

(7) A representative from the Department of Education.
Source: SL 2014, ch 13, § 1.



§ 2-6-32 Task force appointments--Term--Vacancy.

2-6-32. Task force appointments--Term--Vacancy. The initial appointments shall be made no later than July 1, 2014, and shall serve until January 1, 2015, which shall be the end date for the task force. If there is a vacancy on the task force, the vacancy shall be filled in the same manner as the original appointment.

Source: SL 2014, ch 13, § 2.



§ 2-6-33 Task force to study impact of sexual abuse of children.

2-6-33. Task force to study impact of sexual abuse of children. The task force shall study the impact of sexual abuse of children in the state and make a report to the Legislature on the prevalence of sexual abuse of children in the state and make policy recommendations to address the following areas:

(1) Methods to increase awareness of issues regarding sexual abuse of children, including warning signs that may indicate that a child is the victim of sexual abuse and the actions and language a child may use to express that they are a victim of sexual abuse;

(2) The actions that a child who is the victim of sexual abuse could take to obtain assistance and intervention;

(3) How to best provide support and assistance to children who are victims of sexual abuse;

(4) Policies to encourage adults to take responsibility for the protection of children from sexual abuse and to respond appropriately when sexual abuse of a child is suspected;

(5) Collaboration of public and private organizations to assist in the recognition and prevention of sexual abuse of children, using research and evidence based practice; and

(6) Any other recommendation the task force deems appropriate in addressing this issue.
Source: SL 2014, ch 13, § 3.



§ 2-6-34 Task force staff and funding.

2-6-34. Task force staff and funding. Jolene's Law Task Force shall be under the supervision of the Executive Board of the Legislative Research Council and staffed and funded as an interim legislative committee, not to exceed twenty-one thousand dollars.

Source: SL 2014, ch 13, § 4.



§ 2-6-35 Government Operations and Audit Committee to implement performance management review process.

2-6-35. Government Operations and Audit Committee to implement performance management review process. The Government Operations and Audit Committee shall develop and implement a performance management review process that provides the Legislature with a consistent system to evaluate the efficiency and effectiveness of state agencies and to provide additional government transparency and accountability to the public.

Source: SL 2016, ch 25, § 1; SL 2017, ch 13, § 6.



§ 2-6-36 Performance management and state agency defined.

2-6-36. Performance management and state agency defined. For the purposes of §§ 2-6-35 to 2-6-39, inclusive, performance management is an ongoing, systematic approach to improving outcomes with a focus on accountability for performance by utilizing data-based measurements. For the purposes of §§ 2-6-35 to 2-6-39, inclusive, a state agency is any department or other unit of government in the executive branch of state government, but does not include any unit of local government.

Source: SL 2016, ch 25, § 2.



§ 2-6-37 Schedule of performance management review by Government Operations and Audit Committee.

2-6-37. Schedule of performance management review by Government Operations and Audit Committee. The Government Operations and Audit Committee shall establish a schedule whereby the committee reviews the performance management of each state agency at least once every three years. The performance management review shall include the following:

(1) The strategic goals of each agency with specific, quantifiable outcomes and measurements to track progress toward those goals;

(2) A description of how the resources allocated to the agency's programs and strategies will result in the agency's defined outcomes; and

(3) Identification of the performance measurements that will be used to determine if the agency is achieving desired outcomes.
Source: SL 2016, ch 25, § 3; SL 2017, ch 13, § 7.



§ 2-6-38 Agency report highlighting performance measures showing progress toward desired outcomes.

2-6-38. Agency report highlighting performance measures showing progress toward desired outcomes. After the Government Operations and Audit Committee has completed a performance management review of a state agency, and the committee has approved the agency's desired outcomes and accompanying performance measures, the agency shall provide the committee with a report highlighting up to six of the performance measures that show the progress being made toward the desired outcomes. The report shall be updated by the agency annually and submitted to the committee no later than November fifteenth. Each agency report shall include the source of the information and references to where legislators can obtain further information.

Source: SL 2016, ch 25, § 4; SL 2017, ch 13, § 8.



§ 2-6-39 Annual compiled report presented to legislators--Website.

2-6-39. Annual compiled report presented to legislators--Website. The Legislative Research Council shall compile the reports provided pursuant to § 2-6-38, and distribute a compiled report to the chair and vice chair of the Government Operations and Audit Committee. During the first week of the legislative session each year, members of the Government Operations and Audit Committee shall present and review the compiled report with legislators in each legislative body. Individual reports may also be distributed to the chair of any standing committee of the Legislature as determined by the chair of the Government Operations and Audit Committee.

To ensure public accountability, the Legislative Research Council shall develop a website that contains the compiled report and the references where further information can be located.

Source: SL 2016, ch 25, § 5; SL 2017, ch 13, § 9.



§ 2-6-40 Initiative and Referendum Task Force established--Membership.

2-6-40. Initiative and Referendum Task Force established--Membership. There is hereby established an Initiative and Referendum Task Force comprised of fifteen members to study possible changes to the process regarding constitutional amendments, initiated measures and referred laws. The task force shall consist of the following members:

(1) Three members of the House of Representatives to be appointed by the speaker of the House, two of whom to be members of the Republican party and one of whom to be a member of the Democrat party;

(2) Three members of the Senate to be appointed by the president pro tempore, two of whom to be members of the Republican party and one of whom to be a member of the Democrat party;

(3) The secretary of state, serving ex officio and without a vote;

(4) The attorney general, serving ex officio and without a vote;

(5) Two members to be appointed by the Governor. One member shall have a business background and one member shall have an agricultural background and no more than one member may be from the same political party;

(6) Two members of the Board of Elections to be appointed by the board and no more than one member may be from the same political party;

(7) One member to be appointed by the speaker of the House who is a faculty member of a political science department of a college or university in the state and is either registered as an independent or a member of a minority party;

(8) One member who is a representative of and to be appointed by the South Dakota Municipal League; and

(9) One member who is a representative of and to be appointed by the South Dakota Association of County Commissioners.

If there is a vacancy on the task force, the vacancy shall be filled in the same manner as the original appointment under this section.

Source: SL 2017, ch 14, § 1.



§ 2-6-41 Duties of task force.

2-6-41. Duties of task force. The task force established pursuant to §§ 2-6-40 to 2-6-43, inclusive, shall study and evaluate the voter constitutional amendment, initiative and referendum process, legislation proposed during the Ninety-second Legislative Session of the South Dakota Legislature relating to the voter constitutional amendment, initiative and referendum process, and other proposals as they relate to the voter constitutional amendment, initiative and referendum process in South Dakota.

Source: SL 2017, ch 14, § 2.



§ 2-6-42 Report of task force.

2-6-42. Report of task force. The task force shall report to the Legislature and the Governor before the beginning of the Ninety-third Legislative Session. The task force may present draft legislation and policy recommendations.

Source: SL 2017, ch 14, § 3.



§ 2-6-43 Supervision, staffing, and funding of task force.

2-6-43. Supervision, staffing, and funding of task force. The task force shall be under the supervision of the Executive Board of the Legislative Research Council and staffed and funded as an interim legislative committee, not to exceed twenty-one thousand dollars.

Source: SL 2017, ch 14, § 4.






Chapter 07 - Legislative Printing, Records and Journals.

§ 2-7-1 Compilation, printing, and distribution of legislative manual.

2-7-1. Compilation, printing, and distribution of legislative manual. Each odd-numbered year, the secretary of state shall compile and print a legislative manual. The Bureau of Administration shall distribute the legislative manual free to state officials and agencies who request them and to the public at a price set by the commissioner of administration.

Source: SDC 1939, § 55.0901; SL 1964, ch 152; SL 1965, ch 231; SL 1977, ch 24, § 3; SL 1979, ch 14, § 1; SL 1981, ch 17, § 1.



§ 2-7-2 Repealed.

2-7-2. Repealed by SL 2010, ch 16, §2.



§ 2-7-3 Contents of legislative manual.

2-7-3. Contents of legislative manual. The legislative manual compiled and printed in each odd-numbered year shall contain the following data:

(1) A current official directory of state government;

(2) A current list of county officers;

(3) A compilation of appropriations for state departments made at regular and special sessions during the two years immediately preceding;

(4) A county by county list of election results for all statewide contests and ballot questions for the last general and last primary elections;

(5) A brief biographical statement and picture of all current constitutional officers, legislators, public utility commissioners, supreme court justices, circuit court judges, and United States senators and members of congress;

(6) A listing of all past statewide elected officials;

(7) A brief South Dakota chronology;

(8) A brief statement and pictures regarding the South Dakota institutions;

(9) A brief statement and picture of the state seal and state emblems;

(10) The Constitution of South Dakota;

(11) Population of each county and each municipality;

(12) Names of gubernatorial appointees to boards and commissions; and

(13) A table of contents.
Source: SDC 1939, § 55.0901 as added by SL 1964, ch 152; SL 1965, ch 231; SL 1977, ch 24, § 5; SL 1985, ch 5, § 8; SL 2010, ch 16, § 1.



§ 2-7-4 Prefiling of bills and resolutions with Legislative Research Council--Rules for handling.

2-7-4. Prefiling of bills and resolutions with Legislative Research Council--Rules for handling. Any person who has been duly elected or appointed to serve during a regular session of the Legislature may file bills and resolutions with the State Legislative Research Council at any time within thirty days prior to the convening of such regular session. Notwithstanding the provisions of § 2-7-6.1, any interim committee of the Legislative Research Council may file bills and resolutions under the provisions of this section. The Executive Board of the State Legislative Research Council shall prescribe rules for the handling and placing in proper form of such bills and resolutions, subject to the provisions of §§ 2-7-4 to 2-7-6, inclusive.

Source: SL 1967, ch 273, § 1; SL 1969, ch 220, § 1; SL 1972, ch 13; SL 1984, ch 16, § 1.



§ 2-7-5 Numbering, printing and disposition of prefiled bills--Date of introduction.

2-7-5. Numbering, printing and disposition of prefiled bills--Date of introduction. The director of the Legislative Research Council shall, within the confines of such rules, receive such bills and resolutions, place them in proper form, assign them numbers for introduction in the proper house, and deliver copies to the printing contractor for presession printing. The director shall deliver the original and one copy of each bill and resolution to the secretary of the Senate or the chief clerk of the House of Representatives, as the case may be, on the day when the session convenes. However, the director may not deliver any prefiled bill or resolution until every sponsor of such bill or resolution has been duly sworn into office.

Upon prefiling, such bills and resolutions become the property of the Legislature and may not thereafter be withdrawn. Prefiled bills and resolutions shall be considered as introduced on the day of their delivery to each house.

Source: SL 1967, ch 273, § 1; SL 1984, ch 16, § 2; SL 1997, ch 19, § 1.



§ 2-7-6 Contract covering printing of prefiled bills and resolutions.

2-7-6. Contract covering printing of prefiled bills and resolutions. The presession printing of all prefiled bills and resolutions shall be included in the general contract for the printing of bills and resolutions for the session for which such bills and resolutions are prefiled.

Source: SL 1967, ch 273, § 2; SL 1968, ch 214; SL 1969, ch 220, § 2.



§ 2-7-6.1 Committee introduction of bills and resolutions.

2-7-6.1. Committee introduction of bills and resolutions. No bill or joint resolution may be introduced in either house of the Legislature by any committee thereof, except:

(1) A bill or a joint resolution introduced by any standing committee of either house;

(2) A bill or joint resolution referred to the Legislature from an interim committee of the State Legislative Research Council;

(3) A bill or joint resolution introduced at the request of the interim Rules Review Committee, the interim Government Operations and Audit Committee, the interim Retirement Laws Committee, the interim Joint Bonding Review Committee, and the interim State-Tribal Relations Committee by one or more committee members upon majority vote of the interim committee; or

(4) A bill or joint resolution introduced at the request of the Governor, an executive agency or of the chief justice of the Supreme Court.

The committee shall obtain a written request for such introduction from either the council, the Governor, department head of an executive agency, a constitutional officer or board, or the chief justice and shall retain such request in its file. Committee bills introduced on behalf of a department head of an executive agency, a constitutional officer or board may be introduced by the chairman without a vote of the committee for purposes of prefiling. Nothing in this section prohibits one or more legislators from introduction of a bill or a joint resolution.

Source: SL 1969, ch 233; SL 1986, ch 24; SL 1989, ch 29; SL 2006, ch 13, § 1.



§ 2-7-7 Officers to keep legislative journals--Custody and disposition of bills and documents.

2-7-7. Officers to keep legislative journals--Custody and disposition of bills and documents. It shall be the duty of the secretary of the Senate and chief clerk of the House of Representatives to keep correct journals of the proceedings of the senate and house, respectively; to have the custody of all records, accounts, and other papers committed to them and at the close of each session of the Legislature to deposit for safekeeping in the Office of the Secretary of State all books, bills, documents, resolutions, and papers in the possession of the Legislature, correctly labeled, folded, and classified, and generally to perform such duties as shall be assigned them by the senate or house, respectively; provided, such journals shall be deposited within forty days after the adjournment of the Legislature.

Source: SDC 1939, §§ 55.0601, 55.0602; SL 1968, ch 201, § 3.



§ 2-7-8 Time of delivery of daily legislative journals--Penalty for delay--Waiver.

2-7-8. Time of delivery of daily legislative journals--Penalty for delay--Waiver. The contractor for printing and binding of the journals of the Legislature shall deliver the daily journals to the Legislature at least two hours before the convening of the Legislature on the following legislative day and, if he fails to do so, he is subject to a penalty of ten dollars per hour for each hour's delay to be deducted from any sum due him on the contract, or recovered from his performance bond in the event such deduction from contract cannot be made. The director of the Legislative Research Council may waive the penalty provisions of this section if failure to deliver the daily journals as required is due to circumstances which the director considers to be sufficiently extenuating.

Source: SDC 1939, § 55.0603; SL 1959, ch 286; SL 1976, ch 24, § 1; SL 1977, ch 24, § 6; SL 1985, ch 17, § 6.



§ 2-7-9 Repealed.

2-7-9. Repealed by omission from SL 1968, ch 201, § 3.



§ 2-7-10 Permanent journals as official record of proceedings.

2-7-10. Permanent journals as official record of proceedings. The corrected daily copies of the journal of the Senate and House of Representatives, together with the index thereof, shall constitute, and be the official permanent record of the legislative proceedings.

Source: SDC 1939, § 55.0602; SL 1968, ch 201, § 3.



§ 2-7-11 Time of delivery of permanent journals--Distribution and price.

2-7-11. Time of delivery of permanent journals--Distribution and price. The contractor for printing the journal indexes of the Legislature shall deliver them to the Legislative Research Council within ninety days after copy therefor has been furnished. The Legislative Research Council shall provide for the distribution of the journals. Price and distribution of the journal indexes shall be determined by a joint-select committee of the Legislature.

Source: SDC 1939, § 55.0902; SL 1977, ch 24, § 7; SL 1979, ch 14, § 2; SL 1985, ch 17, § 7.



§ 2-7-12 Certified copies of journals as prima facie evidence of proceedings.

2-7-12. Certified copies of journals as prima facie evidence of proceedings. Duly certified copies of such journals shall be received in all courts of the state as original evidence, and the volumes wherein the same are published by authority of the state, shall be prima facie evidence of such proceedings.

Source: SDC 1939, § 55.0602; SL 1968, ch 201, § 3.



§ 2-7-13 Repealed.

2-7-13. Repealed by SL 2011, ch 2, § 31.



§ 2-7-14 Time allowed for printing of bills and resolutions.

2-7-14. Time allowed for printing of bills and resolutions. The contractor for printing of the house and senate bills and joint resolutions of any kind shall deliver them, completed, to the Legislature within two days after receiving the copy.

Source: SDC 1939, § 55.0603; SL 1959, ch 286; SL 1985, ch 17, § 9.



§ 2-7-15 Repealed.

2-7-15. Repealed by SL 1997, ch 19, § 3.



§ 2-7-15.1 Fees for copies of bills and journals--Mailing fees--Disposition.

2-7-15.1. Fees for copies of bills and journals--Mailing fees--Disposition. The Executive Board of the Legislative Research Council may recover up to one-half of the printing costs of legislative bills and journals by establishing uniform fees for the distribution of legislative printed materials, to public agencies, lobbyists, and individuals. Fees for estimated mailing costs may also be charged for mailing printed materials. Fees collected shall be deposited in the state general fund.

Source: SL 1981, ch 16, § 2; SL 2017, ch 15, § 1.



§ 2-7-16 Transferred.

2-7-16. Transferred to § 22-12A-17 by SL 2005, ch 120, § 427, eff. July 1, 2006.



§ 2-7-17 Certification and filing of printed bills and resolutions--Judicial notice.

2-7-17. Certification and filing of printed bills and resolutions--Judicial notice. It shall be the duty of the secretary of the Senate and chief clerk of the House of Representatives to preserve one true copy of each printed bill, of each printed joint resolution, and of each printed concurrent resolution of each session of the Legislature; and to attach same together, to attach thereto, their signed certificate that they are true and complete copies of all the printed bills, joint resolutions, and concurrent resolutions of the certain session of the Legislature, and to file said copies so certified in the Office of the Secretary of State within ten days after adjournment of the session.

All copies so certified and filed shall be subject to judicial notice in all courts of record.

Source: SDC 1939, § 55.0604.



§ 2-7-18 Engrossment of bills and amendments.

2-7-18. Engrossment of bills and amendments. All bills, in either house of the Legislature, which have been favorably acted upon, preparatory to going upon the calendar shall be engrossed if amendments have been made thereto. Amendments to any bill made by either Senate or House of Representatives, after engrossment, shall likewise be engrossed.

Source: SDC 1939, § 55.0605; SL 1968, ch 201, § 4; SL 1985, ch 17, § 11.



§ 2-7-19 Enrollment of bill after passage by both houses.

2-7-19. Enrollment of bill after passage by both houses. A bill which has passed both houses of the Legislature shall at once be enrolled by the house in which it originated.

Source: SDC 1939, § 55.0606; SL 1953, ch 284; SL 1968, ch 201, § 9; SL 1979, ch 15, § 1; SL 1985, ch 17, § 12.



§ 2-7-20 Presentation of bill to Governor--Filing with secretary of state--Photocopy to code counsel.

2-7-20. Presentation of bill to Governor--Filing with secretary of state--Photocopy to code counsel. The original copy of each enrolled bill shall be signed by the president of the Senate, secretary of the Senate, speaker of the House of Representatives, and chief clerk of the House of Representatives and presented to the Governor. If the Governor approves the bill, the Governor shall sign and transmit it to the secretary of state who shall deliver a photocopy of the signature page to the code counsel to be used in preparing copy for session laws. The secretary of state shall provide a permanent form of binder for the original enrolled bills and the bills vetoed with the veto message attached. The secretary of state shall also provide the code counsel with a photocopy of the signature page of each vetoed bill and the veto message.

Source: SDC 1939, § 55.0606; SL 1953, ch 284; SL 1968, ch 201, § 9; SL 1974, ch 24, § 1; SL 1979, ch 15, § 2; SL 1997, ch 19, § 2.



§ 2-7-20.1 Certificate of conformity by Legislature in form and style.

2-7-20.1. Certificate of conformity by Legislature in form and style. Whenever the Governor certifies, pursuant to paragraph four of section 4 of article IV of the Constitution, that the Legislature has conformed a bill to his recommendations, that certificate shall be typed and signed on the enrolled bill.

Source: SL 1974, ch 24, § 3; SL 1979, ch 15, § 3.



§ 2-7-20.2 Veto of bills passed before last four session days--Message to house of origin--Reconsideration--Filing with secretary of state.

2-7-20.2. Veto of bills passed before last four session days--Message to house of origin--Reconsideration--Filing with secretary of state. Whenever the Governor vetoes any bill or any items of a bill which was presented to him five or more calendar days before an adjournment or a recess of the Legislature, he shall transmit his veto message with the original bill to the secretary of the Senate or chief clerk of the House of Representatives, whichever was the house of origin, on the date of his exercise of the power but no later than noon on the last legislative day prior to adjournment or recess. The officer of the house receiving the veto message shall certify on the original copy of the bill whether reconsideration was had and the vote on any reconsideration and shall transmit the bill and veto message to the secretary of state for filing when the time for reconsideration has passed.

Source: SL 1974, ch 24, § 4; SL 1979, ch 15, § 4.



§ 2-7-20.3 Veto of bills too late for return to Legislature--Transmittal to secretary of state.

2-7-20.3. Veto of bills too late for return to Legislature--Transmittal to secretary of state. Whenever the Governor vetoes a bill or any items of a bill which was presented to him during the final four days preceding an adjournment or a recess and it cannot be transmitted to the house of origin in session, he shall transmit the original bill and his veto message to the secretary of state within one day following his veto but no later than the sixteenth day following adjournment or recess.

Source: SL 1974, ch 24, § 5; SL 1979, ch 15, § 5.



§ 2-7-20.4 Bills becoming law without Governor's signature or objections.

2-7-20.4. Bills becoming law without Governor's signature or objections. Whenever the Governor fails to veto any bill which shall become law without his signature or the certificate referred to in § 2-7-20.1, he shall deliver it to the secretary of state who shall note, beneath the signature line provided for the Governor, that it was delivered by the Governor without his signature and without his objections. No communication relating to his reasons for not signing the bill shall be filed or recorded by the secretary of state.

Source: SL 1974, ch 24, § 2; SL 1979, ch 15, § 6.



§ 2-7-21 Transferred.

2-7-21. Transferred to § 22-12A-18 by SL 2005, ch 120, § 427, eff. July 1, 2006.



§ 2-7-22 Forfeiture of office on conviction of legislator--Disqualification from public office.

2-7-22. Forfeiture of office on conviction of legislator--Disqualification from public office. The conviction of a member of the Legislature of any crime defined in § 22-12A-17 or 22-12A-18 involves as a consequence, in addition to the punishment prescribed therein, a forfeiture of his office and disqualifies him from ever thereafter holding any public office under this state.

Source: SDC 1939, § 13.1012.



§ 2-7-23 Repealed.

2-7-23. Repealed by SL 1996, ch 22, § 1.



§ 2-7-24 Preservation of recordings of legislative session by South Dakota Public Broadcasting.

2-7-24. Preservation of recordings of legislative session by South Dakota Public Broadcasting. If any audio or visual recordings of the legislative session, floor debates, or committee hearings made by South Dakota Public Broadcasting are broadcast over the internet, radio, or television, such recordings shall be preserved by South Dakota Public Broadcasting for not less than three years.

Source: SL 2001, ch 19, § 1.






Chapter 08 - Legislative Fiscal Notes [Repealed].

CHAPTER 2-8

LEGISLATIVE FISCAL NOTES [REPEALED]

[Repealed by SL 1968, ch 201, § 10]



Chapter 09 - Legislative Research Council.

§ 2-9-1 Council continued--Composition and functions.

2-9-1. Council continued--Composition and functions. The State Legislative Research Council shall continue and shall consist of all of the members of the South Dakota Legislature. It shall be the function of the Legislative Research Council to consider legislative policies between sessions of the Legislature and carry out the duties imposed by this chapter.

Source: SL 1951, ch 286, § 1; SDC Supp 1960, § 55.05A01.



§ 2-9-1.1 Annual report of council on judicial opinions.

2-9-1.1. Annual report of council on judicial opinions. The Legislative Research Council shall prepare an annual report to be placed on file in the Legislative Research Council Office, regarding opinions of state and federal courts issued in the preceding year which have sought to interpret the legislative intent of various South Dakota statutes. The report may include recommendations for corrective action if it is determined that the opinion of the court may be adverse to what was intended by the Legislature or if the court's opinion has identified an appropriate area for legislative action.

Source: SL 1982, ch 26, § 2; SL 1990, ch 28, § 2.



§ 2-9-2 Executive Board of the Legislative Research Council--Members--Terms--Vacancies.

2-9-2. Executive Board of the Legislative Research Council--Members--Terms--Vacancies. The Legislative Research Council shall have an executive board, to be known as the Executive Board of the Legislative Research Council, which shall consist of fifteen members, as follows: four members from the Senate and five members from the House of Representatives, to be elected by a majority vote by their respective legislative bodies in party caucus before each regular session of the Legislature held in odd-numbered years, and ex officio the president pro tempore, majority leader, and minority leader of the Senate and the speaker, majority leader, and minority leader of the House of Representatives elected in such regular session. The number of senate and house members on the executive board shall remain constant, and any vacancy occurring shall be filled by the respective legislative bodies in party caucus. If a vacancy occurs in the ex officio position on the board for the president pro tempore, the vacancy on the board shall be filled by the majority party caucus until the Senate elects a new president pro tempore. If a vacancy occurs in the ex officio position on the board for the speaker, the vacancy on the board shall be filled by the speaker pro tempore until the House of Representatives elects a new speaker. No board member, excepting ex officio, may serve more than three successive terms.

Source: SL 1951, ch 286, § 2; SL 1953, ch 283, § 1; SDC Supp 1960, § 55.05A02; SL 1963, ch 299; SL 1966, ch 158; SL 1967, ch 247, § 1; SL 2014, ch 14, § 3, eff. Jan. 1, 2015; SL 2015, ch 18, § 1; SL 2016, ch 26, § 1.



§ 2-9-2.1 Party makeup of executive board members.

2-9-2.1. Party makeup of executive board members. The party makeup of the executive board members of the House of Representatives, including the ex officio members, shall be proportional to the party makeup of the House of Representatives as a whole. The party makeup of the executive board members of the Senate, including the ex officio members, shall be proportional to the party makeup of the Senate as a whole.

Source: SL 2014, ch 14, § 5, eff. Jan. 1, 2015.



§ 2-9-3 Executive board chair and vice chair--Vacancies.

2-9-3. Executive board chair and vice chair--Vacancies. The speaker of the House of Representatives is the chair of the executive board and the president pro tempore of the Senate is the vice chair from the first day of the regular session of the Legislature in an odd-numbered year to the day prior to the first day of the regular session of the Legislature in an even-numbered year, inclusive. The president pro tempore of the Senate is the chair of the executive board and the speaker of the House of Representatives is the vice chair from the first day of the regular session of the Legislature in an even-numbered year to the day prior to the first day of the regular session of the Legislature in an odd-numbered year, inclusive. If a vacancy occurs in the position of speaker of the House of Representatives, the speaker pro tempore shall serve as chair or vice chair of the board, as provided by this section, until the House of Representatives elects a new speaker. If a vacancy occurs in the position of president pro tempore, the majority party caucus shall appoint a Senate member of the board to serve as chair or vice chair of the board, as provided by this section, until the Senate elects a new president pro tempore.

Source: SL 1951, ch 286, § 2; SL 1953, ch 283, § 1; SDC Supp 1960, § 55.05A02; SL 1963, ch 299; SL 1970, ch 16, § 1; SL 2014, ch 14, § 1, eff. Jan. 1, 2015; SL 2016, ch 26, § 2.



§ 2-9-3.1 Term of executive board.

2-9-3.1. Term of executive board. The term of each executive board is from the first day of the regular session of the Legislature in the odd-numbered year until the first day of the regular session of the Legislature in the next succeeding odd-numbered year. During the entire period of each executive board's term, it is the governance body of the Legislative Research Council and shall direct and supervise its staff and activities.

Source: SL 2014, ch 14, § 2, eff. Jan. 1, 2015; SL 2015, ch 18, § 2.



§ 2-9-4 Powers and duties of executive board.

2-9-4. Powers and duties of executive board. The executive board shall:

(1) Instigate research and collect information concerning the government and general welfare of the state;

(2) Investigate and make recommendations concerning important issues of public policy and questions of statewide interest;

(3) Prepare a legislative program in the form of bills, or otherwise, as in its opinion the welfare of the state may require, to be presented to the Legislature;

(4) Cooperate with the administration in devising means of enforcing the law;

(5) Study, inquire, make recommendations and propose bills in any phase or branch of state government so deemed advisable and necessary;

(6) Appoint and name committees from the members of the State Legislative Research Council, and assign to such committee or committees appropriate subjects and projects of whatever character and nature the executive board deems advisable. Each member of the council is entitled to membership on one study committee of the member's choice insofar as practicable;

(7) Conduct legislative oversight and management analysis of the executive branch of government by means of a selective program of performance auditing and cooperate with the administration in improving the efficiency and effectiveness of administrative methods;

(8) Review and make recommendations for further legislative action regarding the opinions of state and federal courts which have sought to interpret the intent of South Dakota legislative acts; and

(9) Allocate funds to the House of Representatives and the Senate to pay for out-of-state travel and salary or per diem costs incurred by members, and to pay for in-state travel and salary or per diem costs incurred by members, excluding costs associated with any legislative session. The Legislative Research Council shall make payments to representatives for costs and travel approved by the speaker of the House of Representatives, from the funds allocated to the House of Representatives, and shall make payments to senators for costs and travel approved by the president pro tempore of the Senate, from the funds allocated to the Senate. Any payment decision of the speaker of the House of Representatives may be appealed to the members of the executive board from the House of Representatives. Any payment decision of the president pro tempore of the Senate may be appealed to the members of the executive board from the Senate. No funds may be paid beyond the amounts allocated to each body.
Source: SL 1951, ch 286, § 3; SDC Supp 1960, § 55.05A03; SL 1963, ch 299; SL 1977, ch 20, §§ 1, 2; SL 1982, ch 26, § 1; SL 1993, ch 31; SL 2015, ch 16, § 3; SL 2016, ch 27, § 1.



§ 2-9-5 Meetings and quorum of board--Rules--Annual report filed with Legislative Research Council.

2-9-5. Meetings and quorum of board--Rules--Annual report filed with Legislative Research Council. The executive board shall meet as often as may be necessary to perform its duties. The board shall meet at least four times each year. A majority of the members constitutes a quorum, and a majority of the quorum may act on any matter falling within the scope of the executive board's duties, powers, and authority. The board shall make its own rules and regulations, keep complete minutes of its meetings, and prepare an annual report to be placed on file in the Legislative Research Council Office.

Source: SL 1951, ch 286, § 4; SL 1953, ch 283, § 2; SDC Supp 1960, § 55.05A04; SL 1963, ch 299; SL 1970, ch 16, § 2; SL 1990, ch 28, § 1; SL 2016, ch 26, § 3.



§ 2-9-6 Investigative powers of board.

2-9-6. Investigative powers of board. In the discharge of any duty herein imposed, the executive board or its duly appointed committees shall have authority to administer oaths, require reports, issue subpoenas, compel the attendance of witnesses, and the production of any papers, books, accounts, documents, and testimony, and to cause the depositions of witnesses, either residing within or without the state, to be taken in the manner prescribed by law for taking depositions in civil actions in the circuit court.

Source: SL 1951, ch 286, § 5; SDC Supp 1960, § 55.05A05.



§ 2-9-7 Compensation and allowances of council and board members.

2-9-7. Compensation and allowances of council and board members. Claims of members of the State Legislative Research Council and members of the executive board for compensation and expenses shall be paid out of funds appropriated therefor, and on vouchers approved according to rules determined by the executive board.

Source: SL 1951, ch 286, § 6; SL 1953, ch 283, § 3; SDC Supp 1960, § 55.05A06; SL 1970, ch 16, § 3.



§ 2-9-7.1 Charges for printing statutes from data base.

2-9-7.1. Charges for printing statutes from data base. The Executive Board of the Legislative Research Council may establish charges based on actual costs for printing statutes from the computerized statutory data base. This authority does not include charging for copies of proposed rules. Receipts shall be deposited in the state general fund.

Source: SL 1982, ch 7, § 2; SL 2017, ch 15, § 2.



§ 2-9-8 Director--Staff--Supplies and equipment.

2-9-8. Director--Staff--Supplies and equipment. The executive board shall appoint a director of the Legislative Research Council. The director shall employ the members of the Legislative Research Council staff and procure the supplies and equipment as may be necessary to assist the Legislature.

Source: SL 1951, ch 286, § 7; SL 1953, ch 283, § 4; SDC Supp 1960, § 55.05A07; SL 1970, ch 16, § 4; SL 2016, ch 26, § 4.



§ 2-9-9 Code counsel established--Qualifications and appointment.

2-9-9. Code counsel established--Qualifications and appointment. There is hereby established within the Office of the State Legislative Research Council the position of code counsel. The executive board of the council shall appoint a code counsel who is a graduate of an accredited law school and who is either admitted to the practice of law in the State of South Dakota at the time of such employment or is eligible to and becomes so admitted within one year after such employment.

Source: SL 1970, ch 15, § 1; SL 1985, ch 15, § 10.



§ 2-9-10 Offices of code counsel.

2-9-10. Offices of code counsel. The code counsel shall be provided with offices adjacent or as near as may be to the office of the State Legislative Research Council.

Source: SL 1970, ch 15, § 4.



§ 2-9-11 Powers and duties of code counsel.

2-9-11. Powers and duties of code counsel. In addition to other powers and duties conferred by law or authorized by the executive board or by the Code Commission, the code counsel shall:

(1) Provide staff assistance to and attend all meetings of the Code Commission and make such recommendations to the commission as he deems essential for the general improvement of the laws of the State of South Dakota;

(2) Submit to each regular session of the Legislature the approved recommendations of the Code Commission as to the laws of the state, draft bills for proposed legislation to carry out such recommendations, and present them to the appropriate legislative committees;

(3) Advise and otherwise assist the members of the Legislature in legal research and in the preparation of bills;

(4) Prepare and index the session laws which shall include all rules of court adopted or amended subsequent to the publication of the last preceding volume of session laws;

(5) Protect the interest of the State of South Dakota in all material published under chapters 2-13 and 2-16, whether printed or on computer retrieval systems.
Source: SL 1970, ch 15, §§ 2, 7; SL 1988, ch 24, § 1.



§ 2-9-12 Repealed.

2-9-12. Repealed by SL 1985, ch 15, § 11.



§ 2-9-13 Legislative student intern program created within council--Purpose.

2-9-13. Legislative student intern program created within council--Purpose. There is hereby created a college student intern program within the Legislative Research Council to provide legislative internships for college students to foster knowledge and understanding of the governmental process and to provide assistance to the legislative branch of state government.

Source: SL 1973, ch 15, § 11.



§ 2-9-13.1 Assignment of interns.

2-9-13.1. Assignment of interns. The Executive Board of the Legislative Research Council shall assign college student interns to the legislative branch of government. The Executive Board shall set the number of interns and divide the total number of interns between the political parties in each chamber in proportion to the party membership in each chamber as nearly as is practicable. The minority party in each house shall have a minimum of three interns.

Source: SL 2016, ch 28, § 1.



§ 2-9-14 Administration of intern program--Supervision of interns.

2-9-14. Administration of intern program--Supervision of interns. The Executive Board of the Legislative Research Council shall administer the program and supervise the college student interns who are assigned to the legislative branch of state government.

Source: SL 1973, ch 15, § 12.



§ 2-9-15 Repealed.

2-9-15. Repealed by SL 1976, ch 27, § 1.



§ 2-9-15.1 Repealed.

2-9-15.1. Repealed by SL 1980, ch 23, § 25.



§ 2-9-16 Repealed.

2-9-16. Repealed by SL 1988, ch 25.



§ 2-9-17 to 2-9-19. Repealed.

2-9-17 to 2-9-19. Repealed by SL 2016, ch 28, §§ 2 to 5.



§ 2-9-20 to 2-9-24. Repealed.

2-9-20 to 2-9-24. Repealed by SL 1978, ch 20, § 1.



§ 2-9-25 to 2-9-29. Repealed.

2-9-25 to 2-9-29. Repealed by SL 2013, ch 17, §§ 1 to 5.



§ 2-9-30 Determination of fiscal impact and request for fiscal note for initiated measure or initiated amendment to Constitution.

2-9-30. Determination of fiscal impact and request for fiscal note for initiated measure or initiated amendment to Constitution. If the director of the Legislative Research Council determines in the review and comment under § 12-13-25 that any initiated measure or initiated amendment to the Constitution may have an impact on revenues, expenditures, or fiscal liability of the state or its agencies and subdivisions, the sponsor of the initiated measure or initiated amendment to the Constitution shall request a fiscal note from the director of the Legislative Research Council. No petition for any initiated measure or initiated amendment to the Constitution may be filed with the secretary of state pursuant § 2-1-1.1 or 2-1-1.2 before the director of the Legislative Research Council files a fiscal note, if any, pursuant to § 2-9-31.

Source: SL 2017, ch 16, § 1.



§ 2-9-31 Contents of fiscal note for initiated measure or initiated amendment to Constitution--Filing.

2-9-31. Contents of fiscal note for initiated measure or initiated amendment to Constitution--Filing. The director of the Legislative Research Council shall prepare any fiscal note requested pursuant to § 2-9-30. The fiscal note shall include an estimate of the impact on revenues, expenditures, or fiscal liability of the state or its agencies and subdivisions by the provisions of the initiated measure or initiated amendment to the Constitution. The fiscal note may not exceed fifty words. The director shall file the fiscal note with the sponsor and the secretary of state within sixty days of the receipt of the sponsor's request.

Source: SL 2017, ch 16, § 3.



§ 2-9-32 Fiscal note for referred law.

2-9-32. Fiscal note for referred law. If any referred law had a fiscal note prepared by the director of the Legislative Research Council prior to passage of the law, the sponsor shall obtain the fiscal note from the Legislative Research Council website and attach the fiscal note to the petition filed pursuant to § 2-1-3.1. If the fiscal note exceeds fifty words, the sponsor shall request from the director of the Legislative Research Council a summary of the fiscal note that does not exceed fifty words and attach the fiscal note summary in lieu of the fiscal note to the petition filed pursuant to § 2-1-3.1. The director shall file the fiscal note summary with the sponsor within five days of receipt of the sponsor's request.

Source: SL 2017, ch 16, § 2.



§ 2-9-33 Cost estimate for bill or amendment that may impact state prison or county jail population.

2-9-33. Cost estimate for bill or amendment that may impact state prison or county jail population. A prison or jail population cost estimate shall be attached to any bill or amendment, except misdemeanor penalties, that may impact the state prison or county jail population. A prison or jail population cost estimate shall be attached to any measure proposed by ballot initiative, except Class 2 misdemeanor penalties, that may impact the state prison or county jail population. A prison or jail population cost estimate shall be prepared for a bill or amendment with a Class 1 misdemeanor penalty only upon a request authorized by the rules of the Legislature. The requirement for a cost estimate includes each bill, amendment, or ballot initiative that meets the penalty requirements of this section and that increases the period of imprisonment authorized for an existing crime, that adds a new crime for which imprisonment is authorized, that imposes a minimum or mandatory minimum term of imprisonment, or that modifies any law governing release of a prisoner from imprisonment or supervision.

The sponsor of the legislation, amendment, or ballot initiative shall request and allow sufficient time to prepare a cost estimate from the Legislative Research Council. The cost estimate shall be completed for a bill or amendment before the bill or amendment is considered by any standing committee of the Legislature. Any ballot initiative shall have a cost estimate attached to the Attorney General's statement required pursuant to § 12-13-9 or 12-13-25.1.

Source: SL 2013, ch 101, § 71; SL 2015, ch 15, § 1; SDCL § 2-1-19; SL 2017, ch 17, § 1.



§ 2-9-34 Contents of cost estimate.

2-9-34. Contents of cost estimate. A cost estimate pursuant to § 2-9-33 shall include:

(1) An analysis of the specific components that will impact the prison and jail population;

(2) The projected cost of the impact on the state prison system and the aggregate cost to county jails on an annual basis and cost over a ten year period; and

(3) Operational costs and capital costs including all manner of construction.
Source: SL 2013, ch 101, § 72; SL 2015, ch 15, § 2; SDCL § 2-1-20; SL 2017, ch 17, § 2.






Chapter 10 - Revisor of Statutes [Repealed].

CHAPTER 2-10

REVISOR OF STATUTES [REPEALED]

[Repealed by SL 1969, ch 143, § 3; SL 1970, ch 15, § 6]



Chapter 11 - Commission on Uniform Legislation.

§ 2-11-1 Composition of commission--Appointment and terms--Life members--Vacancies.

2-11-1. Composition of commission--Appointment and terms--Life members--Vacancies. The appointed members of the Commission on Uniform Legislation consist of five suitable persons learned in the law, appointed by the Executive Board of the Legislative Research Council for terms of three years each. The terms shall begin on the first of August of the year of appointment. The terms shall be staggered so that no more than two terms expire each year. The members shall hold office until their successors have been appointed. Any person, not otherwise a member of the commission, elected as a life member of the National Conference of Commissioners on Uniform State Laws, shall also be a life member of the commission. Vacancies shall be filled by appointment by the Executive Board for the remainder of the term in which the vacancy occurred.

Source: SDC 1939, § 55.0801; SL 1984, ch 17, § 1; SL 1997, ch 20, § 1; SL 2007, ch 17, § 1.



§ 2-11-1.1 Repealed.

2-11-1.1. Repealed by SL 1984, ch 17, § 2.



§ 2-11-2 Meetings of commission--Chairman and secretary--Record of transactions.

2-11-2. Meetings of commission--Chairman and secretary--Record of transactions. The commissioners shall meet at the state capital at least once in two years. They shall organize by the election of one of their number as chairman and another as secretary, who shall hold their respective offices for a term of two years and until their successors are elected and qualified. Said board of commissioners shall keep a record of all its transactions.

Source: SDC 1939, § 55.0802.



§ 2-11-3 Repealed.

2-11-3. Repealed by SL 1984, ch 17, § 3.



§ 2-11-4 Purpose of commission.

2-11-4. Purpose of commission. The general purpose of the commission on uniform legislation shall be the promotion of uniform legislation in the United States.

Source: SDC 1939, § 55.0801.



§ 2-11-5 Subjects studied by commission--Recommendations for legislation.

2-11-5. Subjects studied by commission--Recommendations for legislation. It shall be the duty of said commissioners to examine the subjects of marriage and divorce, insolvency, the form of notarial certificates, the descent and distribution of property, the acknowledgment of deeds, the execution and probate of wills, and other subjects upon which uniformity in state laws is desirable.

It shall also be the duty of said commission on uniform legislation to bring about as far as practicable the uniform judicial interpretation of all uniform laws, and generally to devise and recommend such additional legislation, or other or further course of action as shall tend to accomplish the purposes of this chapter.

Source: SDC 1939, § 55.0803.



§ 2-11-6 Attendance at meetings of National Conference--Promotion of uniformity.

2-11-6. Attendance at meetings of National Conference--Promotion of uniformity. It shall be the duty of each of said commissioners to attend the meetings of the National Conference of Commissioners on Uniform State Laws, or to arrange for the attendance of at least one of their number at such national conference, and both in and out of such national conference they shall do all in their power to promote uniformity in state laws, upon all subjects where uniformity may be deemed desirable and practicable.

Source: SDC 1939, § 55.0803.



§ 2-11-7 Repealed.

2-11-7. Repealed by SL 1977, ch 22.



§ 2-11-8 Commission reports to Legislature.

2-11-8. Commission reports to Legislature. The commission on uniform legislation shall report to the Legislature from time to time as said commission may deem proper, an account of its transactions, and its advice and recommendations for legislation.

Source: SDC 1939, § 55.0803; SL 1963, ch 300.






Chapter 12 - Lobbyists.

§ 2-12-1 Names of lobbyists to be registered with secretary of state--Termination of employment .

2-12-1. Names of lobbyists to be registered with secretary of state--Termination of employment. Any person who employs any other person to act as a lobbyist to seek the introduction of legislation or to promote, oppose, or influence in any manner the passage by the Legislature of any legislation affecting the special interests of any agency, individual, association, or business, as distinct from those of the whole people of the state, or to act in any manner as a lobbyist in connection with any such legislation, shall register the name of the person so employed or agreed to be employed, with the secretary of state, to be included in a directory of registered lobbyists as hereinafter provided. The lobbyist shall also register with the secretary of state. Upon the termination of such employment prior to the adjournment sine die of a legislative session, such fact shall be entered opposite the name of any person so employed, either by the employer or employee.

Source: SDC 1939, § 55.0701; SL 1977, ch 23, § 1; SL 1991, ch 23, § 1; SL 2017, ch 222 (Initiated Measure 22), § 64; SL 2017, ch 72, § 31, eff. Feb. 2, 2017.



§ 2-12-2 Directory of lobbyists kept by secretary of state--Contents of entries--Open to inspection.

2-12-2. Directory of lobbyists kept by secretary of state--Contents of entries--Open to inspection. The secretary of state shall prepare and keep a directory of registered lobbyists, in conformity with the provisions of this chapter, in which shall be entered the names of all persons employed for any purpose in connection with any legislation included within the terms of this chapter. The directory shall contain the name and business address of the employer, the name, residence, and occupation of the person employed, the date of the employment or agreement therefor, the length of time the employment is to continue, if such time can be determined, and the special subject or subjects of legislation, if any, to which the employment relates. The directory shall be a public record and open to the inspection of any citizen, upon demand, at any time during the regular business hours of the Office of the Secretary of State.

Source: SDC 1939, § 55.0702; SL 1977, ch 23, § 2; SL 1991, ch 23, § 2.



§ 2-12-3 Annual registration fee.

2-12-3. Annual registration fee. Each lobbyist who registers and is employed pursuant to this chapter shall pay to the secretary of state an annual registration fee for each employer represented by the lobbyist. The secretary of state shall promulgate rules pursuant to chapter 1-26 to set the fee for lobbyist registration. The annual registration fee for a lobbyist may not exceed sixty-five dollars. The annual registration fee shall be deposited in the general fund.

Source: SL 1957, ch 281, §§ 1, 2; SDC Supp 1960, § 55.0702-1; SL 1967, ch 248; SL 1977, ch 23, § 3; SL 1978, ch 21, § 2; SL 1981, ch 16, § 1; SL 1991, ch 23, §§ 3, 4; SL 2003, ch 8, § 3; SL 2009, ch 4, § 3; SL 2011, ch 16, § 1.



§ 2-12-4 Authorization to act as lobbyist for employer.

2-12-4. Authorization to act as lobbyist for employer. Each lobbyist or employer shall file with the secretary of state, within ten days after the date of registration, a written or electronic authorization for a person to act as a lobbyist for an employer. The format for the authorization shall be prescribed by the secretary of state.

Source: SDC 1939, § 55.0704; SL 1977, ch 23, § 4; SL 1991, ch 23, § 5; SL 2012, ch 21, § 1.



§ 2-12-5 Specific legislation to be shown in directory entries--Employment of unregistered lobbyists prohibited.

2-12-5. Specific legislation to be shown in directory entries--Employment of unregistered lobbyists prohibited. Any person employing any lobbyist shall, whenever further subjects of legislation are introduced or arise which such lobbyist is hired to promote or oppose, make or cause to be made additional entries opposite his name in the directory, stating such additional employment in such manner that such entries shall show all the subjects of legislation in relation to which any lobbyist is employed. No person, agency, business organization, or association may, directly or indirectly, employ any person as lobbyist in respect to any legislation coming within the terms of this chapter, unless the name of such person is duly entered on the lobbyist directory as provided by this chapter.

Source: SDC 1939, § 55.0703; SL 1977, ch 23, § 5; SL 1991, ch 23, § 6.



§ 2-12-6 Contingent compensation employment prohibited.

2-12-6. Contingent compensation employment prohibited. No person may be employed as a lobbyist for a compensation dependent in any manner upon the passage or defeat of any proposed legislation or upon any other contingency connected with the action of the Legislature, or of either house thereof, or of any committee thereof.

Source: SDC 1939, § 55.0703; SL 1977, ch 23, § 6; SL 1985, ch 17, § 13.



§ 2-12-7 Repealed.

2-12-7. Repealed by SL 1977, ch 23, § 17.



§ 2-12-7.1 Employees of executive branch, a constitutional office, or the judicial system representatives required to register as public employee lobbyists--Budgetary testimony before appropriations committees excepted.

2-12-7.1. Employees of executive branch, a constitutional office, or the judicial system representatives required to register as public employee lobbyists--Budgetary testimony before appropriations committees excepted. Any person employed in the executive branch of state government, a constitutional office, or the judicial system, who is not an elected official or who is not subject to confirmation by the senate, who is authorized to officially represent any department of the executive branch, constitutional office, Public Utilities Commission, or judicial system in any capacity before the Legislature or any of its several committees shall register as an executive or judicial agency representative for such department or office in the same manner and under the same provisions of this chapter as apply to all lobbyists, but need pay no fee. Every executive and judicial agency representative shall wear a badge which shall be visible at all times when engaged in representing the department. The badge shall be provided by the secretary of state and be of a color different from the color of lobbyist badges. The badge shall bear the identity of the agency the person has registered to represent and shall state the name of the person. The provisions of this chapter do not apply to employees of the executive branch testifying on budgetary matters before the appropriations committees of the Legislature.

Source: SL 1977, ch 23, § 14; SL 1986, ch 25, § 1; SL 1991, ch 23, § 7.



§ 2-12-8 Lobbyists not to go on floor except by invitation--Violation as petty offense.

2-12-8. Lobbyists not to go on floor except by invitation--Violation as petty offense. No person, employed for a pecuniary consideration to act as a lobbyist as defined by this chapter, may go upon the floor of either house of the Legislature reserved for the members thereof while in session, except upon the invitation of that house. A violation of this section is a petty offense.

Source: SDC 1939, § 55.0705; SL 1977, ch 23, § 7; SL 1980, ch 24, § 25; SL 1985, ch 17, § 14.



§ 2-12-8.1 Badges required of lobbyists within capitol complex--Fees--Composition--Petty offense.

2-12-8.1. Badges required of lobbyists within capitol complex--Fees--Composition--Petty offense. Every lobbyist shall wear a badge which shall be visible at all times when engaged in lobbying within the capitol complex. The badge shall be provided by the secretary of state upon payment of fees and shall bear the word "lobbyist" and the identity of the principal on behalf of whom the lobbyist has registered. The badges for each year shall be of colors designated by the secretary of state. The badge shall state the name of the lobbyist. A violation of this section by a lobbyist is a petty offense.

Source: SL 1977, ch 23, § 16; SL 1978, ch 21, § 1; SL 1980, ch 24, § 26; SL 1986, ch 25, § 2.



§ 2-12-8.2 Officials and personnel prohibited from lobbying within two years after termination of service--Violation as misdemeanor.

2-12-8.2. Officials and personnel prohibited from lobbying within two years after termination of service--Violation as misdemeanor. No elected officer, department or agency head, or division director, or the highest paid employee reporting to such person may be compensated, act, or register as a lobbyist, other than a public employee lobbyist, during a period of two years after that person's termination of service in the state government. A violation of this section is a Class 1 misdemeanor.

Source: SL 1977, ch 23, § 15; SL 1980, ch 24, § 27; SL 2011, ch 17, § 1; SL 2017, ch 222 (Initiated Measure 22), § 65, eff. Nov. 16, 2016; SL 2017, ch 72, § 32, eff. Feb. 2, 2017; SL 2017, ch 18, § 1.



§ 2-12-9 Improper influence of legislation or legislators as misdemeanor.

2-12-9. Improper influence of legislation or legislators as misdemeanor. Any person who threatens, harms, offers to make bribes of money or other inducements, offers or gives gifts or other types of consideration to any person for the purpose of obtaining sponsorship or introduction of legislation, influencing the form of legislation, attempting to influence any member of the Legislature to vote for or against any measure pending therein, or for or against any candidate for any office to be elected or appointed by the Legislature, attempting to influence any officer of either house of the Legislature in naming of members and officers of committees, or in the performance of any of his duties, or attempting to influence or control the action of any member in relation to any matter coming before the Legislature, or any of its committees is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 55.0705; SL 1977, ch 23, § 8; SL 1980, ch 24, § 28; SL 2017, ch 222 (Initiated Measure 22), § 66, eff. Nov. 16, 2016; SL 2017, ch 72, § 33, eff. Feb. 2, 2017.



§ 2-12-10 Restrictions on activities of state and federal agents and employees .

2-12-10. Restrictions on activities of state and federal agents and employees. No person, officer, agent, appointee, or employee in the service of this state or of the United States shall attempt to influence any member of the Legislature to vote for or against any measure pending therein affecting the pecuniary interests of such person, except in the manner authorized herein in the case of lobbyists.

Source: SDC 1939, § 55.0705; SL 1977, ch 23, § 9.



§ 2-12-11 Expense reports filed with secretary of state_Open to public inspection--Administrative penalty for untimely report.

2-12-11. Expense reports filed with secretary of state--Open to public inspection--Administrative penalty for untimely report. On or before July first of each year, each registered lobbyist and each employer of a registered lobbyist whose name appears in the directory in that year shall submit to the secretary of state a complete and detailed report of all costs incurred for the purpose of influencing legislation. The report shall be submitted in writing or electronically in a format prescribed by the secretary of state. However, the personal expenses of the lobbyist spent upon the lobbyist's own meals, travel, lodging, phone calls or other necessary personal needs while in attendance at the legislative session need not be reported. The completed reports shall be open to public inspection. The terms, costs, and expenses, as used in this section do not mean the compensation paid by the employer to the lobbyist.

Any lobbyist expense report filed pursuant to this section is exempt from the ten dollar filing fee prescribed in subdivision 1-8-10(2).

Any person who is authorized to act as a lobbyist on behalf of an employer pursuant to § 2-12-4, but does not conduct any lobbying activities pursuant to § 2-12-1 nor act in any manner as a lobbyist in connection with representing that employer, is not required to file any report required under this chapter.

The secretary of state may impose an administrative penalty for the failure to timely file any report required by this section. The secretary of state may impose a penalty not to exceed one hundred dollars on a registered lobbyist or employer of a registered lobbyist for any report that is not timely filed in accordance with this section. Any administrative penalty collected pursuant to this section shall be deposited into the general fund.

Source: SDC 1939, § 55.0706; SL 1977, ch 23, § 10; SL 1991, ch 23, § 8; SL 1993, ch 32; SL 2009, ch 4, § 4; SL 2011, ch 16, § 2; SL 2012, ch 21, § 2; SL 2017, ch 222 (Initiated Measure 22), § 67; SL 2017, ch 72, § 34, eff. Feb. 2, 2017.



§ 2-12-12 Repealed.

2-12-12. Repealed by SL 2011, ch 16, § 3.



§ 2-12-13 Elected board members of local government or federally recognized Indian tribe and church representatives exempt .

2-12-13. Elected board members of local government or federally recognized Indian tribe and church representatives exempt. This chapter does not apply to any elected member of the governing board of any unit of local government or federally recognized Indian tribe. This chapter does not apply to any person representing a bona fide church solely for the purpose of protecting the public right to practice the religious doctrines of the church.

For the purposes of this section, the term, federally recognized Indian tribe, means the Cheyenne River Sioux Tribe, Crow Creek Sioux Tribe, Flandreau Santee Sioux Tribe, Lower Brule Sioux Tribe, Oglala Sioux Tribe, Rosebud Sioux Tribe, Sisseton Wahpeton Oyate, Standing Rock Sioux Tribe, and Yankton Sioux Tribe.

Source: SDC 1939, § 55.0707; SL 1977, ch 23, § 12; SL 1991, ch 23, § 10; SL 2017, ch 19, § 1.



§ 2-12-14 Right of citizens to appear and speak in their own interests not infringed.

2-12-14. Right of citizens to appear and speak in their own interests not infringed. This chapter shall not be construed to infringe upon the right of any citizen to appear as a witness before any legislative committee or any board, commission, or committee of state government to speak in their own name, in their own or in the public interest.

Source: SL 1977, ch 23, § 13.



§ 2-12-15 Definition of terms in §§ 2-12-15 to 2-12-19.

2-12-15. Definition of terms in §§ 2-12-15 to 2-12-19. Terms used in §§ 2-12-15 to 2-12-19, inclusive, mean:

(1) "Immediate family," the spouse or any minor children living at home;

(2) "Lobbyist," any person who is registered pursuant to § 2-12-1; and

(3) "Principal," any person or organization as defined in § 12-27-1 that employs or otherwise compensates a lobbyist or authorizes a lobbyist to lobby on behalf of that person or organization. A person's membership in or employment by an organization that employs or compensates a lobbyist does not qualify such person as a principal.
Source: SL 2017, ch 20, § 1.



§ 2-12-16 Limitation on gifts from or through lobbyists--Violation as misdemeanor.

2-12-16. Limitation on gifts from or through lobbyists--Violation as misdemeanor. No public official and no member of the immediate family of a public official may accept from any lobbyist or principal any gifts with a cumulative value greater than one hundred dollars during any calendar year. Beginning on January 1, 2019, and again on January first of each year thereafter, the cumulative value applicable in this section shall be adjusted by the index factor as provided in § 2-12-19, and the adjusted cumulative value for the year shall be published on the secretary of state's website. Any person who knowingly and intentionally violates any provision of this section is guilty of a Class 1 misdemeanor.

Source: SL 2017, ch 20, § 2.



§ 2-12-17 Public official defined.

2-12-17. Public official defined. For purposes of §§ 2-12-15 to 2-12-19, inclusive, the term, public official, means:

(1) Any person holding a statewide office as defined in § 12-27-1, including any person who has been elected or appointed but who has not yet assumed office;

(2) Any head of an agency in the executive branch, including any person who has been appointed but who has not yet assumed office; or

(3) Any member or member-elect of the Legislature.
Source: SL 2017, ch 20, § 3.



§ 2-12-18 Gift defined.

2-12-18. Gift defined. For purposes of §§ 2-12-15 to 2-12-19, inclusive, the term, gift, means anything of value, including any object, money, property, or service, that is given without compensation or remuneration. The term does not include:

(1) Anything of value for which the recipient paid an equal or greater value;

(2) Any contribution to a political committee that is regulated by the Federal Elections Commission or under chapter 12-27;

(3) Any service or event to assist a public official in the performance of official duties, including any cost to educate or inform the public official on matters of public policy; any advice, information, consultation, or communication regarding actual or proposed legislation; any service to constituents or to promote the economic development of the state;

(4) Any food, entertainment, or beverage provided for immediate consumption;

(5) Anything of value exchanged between immediate family members;

(6) The cost of admission to any state-owned facility or state-sponsored industry or event, if provided by the sponsoring state agency, political subdivision, or publicly funded institution;

(7) Anything of value received due to membership in a group, the majority of whose membership is not comprised of public officials, if the object or other thing of value is also given to other members of that group or to other members who also serve as officers or directors of that group; or

(8) Any scholarship, prize, or financial support awarded or supported by a principal for a program related to education, and widely available and generally awarded to qualifying members of the public, the majority of whom are not comprised of public officials or the immediate family of public officials.
Source: SL 2017, ch 20, § 4.



§ 2-12-19 Index factor defined.

2-12-19. Index factor defined. For the purposes of §§ 2-12-15 to 2-12-19, inclusive, the index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as published by the United States Department of Labor for the year before the year immediately preceding the year of adjustment.

Source: SL 2017, ch 20, § 5.






Chapter 13 - Publication and Distribution of Acts and Session Laws.

§ 2-13-1 Advance copies to judicial officers of acts with emergency clause.

2-13-1. Advance copies to judicial officers of acts with emergency clause. When an act, other than an act appropriating money only, which provides that it shall take effect prior to the first day of July following the adjournment of the Legislature, has been filed in the Office of the Secretary of State, he shall, without charge, within three days after the filing of such act, send a certified copy thereof to the following officers: the chief justice of the Supreme Court, each judge of the circuit court, each clerk of courts, and the attorney general.

Source: SDC 1939, § 55.0607.



§ 2-13-2 Publication of laws, joint resolutions, rules of court, and executive orders--Preparation of index.

2-13-2. Publication of laws, joint resolutions, rules of court, and executive orders--Preparation of index. The director of the Legislative Research Council shall arrange for publication of the session laws, which shall include the laws and joint resolutions passed by each session of the Legislature, the rules of court and executive orders adopted pursuant to the constitution. The code counsel shall prepare a full and complete index of all such laws, which shall refer to the subject matter of each act, whether it is an original enactment or an amendment.

Source: SDC 1939, § 55.0904; SL 1977, ch 24, § 8; SL 1988, ch 24, § 2.



§ 2-13-3 to 2-13-4.1. Repealed.

2-13-3 to 2-13-4.1. Repealed by SL 1977, ch 24, § 13.



§ 2-13-5 Labeling of session law bound volumes.

2-13-5. Labeling of session law bound volumes. All permanent bound volumes of the session laws shall be labeled and well glued.

Source: SDC 1939, § 55.0906; SL 1977, ch 24, § 14; SL 2009, ch 18, § 1.



§ 2-13-6 Repealed.

2-13-6. Repealed by SL 1977, ch 24, § 13.



§ 2-13-7 Free distribution of session laws to state and federal agencies.

2-13-7. Free distribution of session laws to state and federal agencies. The Bureau of Administration shall distribute the printed session laws and shall deliver free copies of the session laws to such county, state, and federal officers and offices as are approved by the Code Commission.

Source: SDC 1939 § 55.0907; SL 1963, ch 302; SL 1977, ch 24, § 9.



§ 2-13-7.1 Repealed.

2-13-7.1. Repealed by SL 1977, ch 24, § 13.



§ 2-13-8 Repealed.

2-13-8. Repealed by SL 1977, ch 24, § 13.



§ 2-13-9 Repealed.

2-13-9. Repealed by SL 1988, ch 24, § 3.



§ 2-13-10 , 2-13-11. Repealed.

2-13-10, 2-13-11. Repealed by SL 1977, ch 24, § 13.



§ 2-13-12 Exchange copies of session laws for Supreme Court, Legislative Research Council, and state library--Distribution to libraries.

2-13-12. Exchange copies of session laws for Supreme Court, Legislative Research Council, and state library--Distribution to libraries. In addition to the distribution authorized by § 2-13-7, the Bureau of Administration shall deliver to the Supreme Court, the director of the Legislative Research Council, and the state library board, upon proper requisition from time to time, copies of the session laws which may be used in their discretion in exchange for the statutes, codes, or reports of other states, territories, or countries, or for textbooks or other works on law, for the purpose of completing and improving the Supreme Court and legislative reference libraries, for distribution to public and academic libraries in this state and for fulfilling the requirements of chapter 14-1A.

Source: SDC 1939, § 55.0911; SL 1977, ch 24, § 10.



§ 2-13-13 to 2-13-15. Repealed.

2-13-13 to 2-13-15. Repealed by SL 1977, ch 24, § 13.



§ 2-13-16 Sale or disposal of session laws.

2-13-16. Sale or disposal of session laws. Session laws shall be sold at a price set to cover their printing and distribution costs plus ten percent. However, any session laws which have not been sold, within two years from the date of their delivery by the printer, may be sold at a price set by order of the commissioner of administration or they may be given away or otherwise disposed of by order of the commissioner of administration.

Source: SDC 1939, § 55.0909; SL 1977, ch 24, § 11; SL 1979, ch 14, § 3.



§ 2-13-17 , 2-13-18. Repealed.

2-13-17, 2-13-18. Repealed by SL 1977, ch 24, § 13.






Chapter 14 - Construction and Effect of Statutes.

§ 2-14-1 Words used in ordinary sense.

2-14-1. Words used in ordinary sense. Words used are to be understood in their ordinary sense except also that words defined or explained in § 2-14-2 are to be understood as thus defined or explained.

Source: SDC 1939, § 65.0202 (7).



§ 2-14-2 Definition of terms used in code.

2-14-2. Definition of terms used in code. Terms used throughout the code of laws enacted by § 2-16-13, mean:

(1) "According to usage," that which is usual and customary;

(2) "Adult," any person who is not a minor as defined in chapter 26-1;

(3) "Children" includes children by birth and by adoption;

(4) "Compound interest," interest added to the principal as the interest becomes due, and thereafter made to bear interest;

(5) "Corporate surety," a corporation acting as surety for a principal obligor, and which corporation is duly authorized under the laws of this state to transact business which involves acting as such surety;

(6) "Creditor," except as defined and used in chapters 54-1 and 54-9, everyone to whom is owed the performance of an obligation;

(7) "Day," the period from midnight to midnight;

(8) "Debtor," except as defined and used in chapters 54-1 and 54-9, everyone who owes to another the performance of an obligation;

(9) "Decree," the same meaning as the word "judgment";

(10) "Depose," every mode of written statement under oath or affirmation;

(11) "Folio," one hundred words, counting every series of figures necessarily used, as a word; and any portion of a folio when in the whole draft or paper there shall not be a complete folio and when there shall be any excess of the last folio;

(12) "Full-time equivalent" or "FTE," a number which designates staffing level where one full-time equivalent position is equal to the number of days, Monday through Friday, in a fiscal year, multiplied by eight hours per day. It excludes: paid overtime hours; hours paid to an employee assigned to a light duty position as approved by the commissioner of the Bureau of Human Resources due to a temporary partial disability as defined in subdivision 62-1-1(8); hours paid for accumulated annual leave and sick leave upon employee termination; hours paid to patient employees of the institutions under the control of the Department of Human Services or the Department of Social Services and the Department of Veterans Affairs; hours paid to work-study students enrolled in postsecondary educational institutions or postsecondary students employed pursuant to chapter 3-6B; hours paid to students enrolled in and employed by postsecondary educational institutions; and hours paid to members of boards and commissions pursuant to § 4-7-10.4. For purposes of salary computation a nine month or more per year full-time teaching or research faculty person, or the equivalent thereof, at the institutions under the jurisdiction of the Board of Regents shall be considered one full-time equivalent;

(13) "Good faith," an honest intention to abstain from taking any unconscientious advantage of another, even through the forms or technicalities of law, together with an absence of all information or belief of facts which would render the transaction unconscientious;

(14) "Indian tribe," any government of any Indian tribe which is located either wholly or partially within the State of South Dakota and which has a constitution or a charter approved by the secretary of the Department of the Interior and which possesses the powers of self-government;

(15) "Month," a calendar month;

(16) "Municipality," any municipality organized as provided in Title 9;

(17) "Oath" includes affirmation;

(18) "Person" includes natural persons, partnerships, associations, cooperative corporations, limited liability companies, and corporations;

(19) "Personal property" includes money, goods, chattels, things in action, and evidences of debt;

(20) "Population," the number of inhabitants as determined by the last preceding federal census;

(21) "Property" includes property, real and personal;

(22) "Real property" is coextensive with lands, tenements, and hereditaments;

(23) "Seal" includes an impression of the seal upon the paper alone, as well as upon wax or a wafer affixed to the paper, and also the word "seal" written or printed on such paper;

(24) "Several," in relation to number, two or more;

(25) "Signature or subscription" includes mark, if the person cannot write, the person's name being written near such mark, and written by a person who writes the person's own name as a witness;

(26) "State," the State of South Dakota;

(27) "Testify," every mode of oral statement under oath or affirmation;

(28) "Third persons" includes all who are not parties to the obligation or transaction concerning which the phrase is used;

(29) "Township boards," the board of supervisors of any organized township;

(30) "Usual and customary," according to usage; usage is a reasonable and lawful public custom concerning transactions of the same nature as those which are to be affected thereby, existing at the place where the obligation is to be performed, and either known to the parties, or so well established, general, and uniform, that they must be presumed to have acted with reference thereto;

(31) "Valuable consideration," a thing of value parted with, or a new obligation assumed at the time of obtaining the thing, which is a substantial compensation for that which is obtained thereby. It is also called simply "value";

(32) "Verdict" includes not only the verdict of a jury, but also the finding upon the facts of a judge, or of a referee appointed to determine the issues in a cause;

(33) "Voter," a person duly registered to vote or one who is performing the act of voting;

(34) "Will" includes a codicil or codicils;

(35) "Writing" and "written" include typewriting and typewritten, printing and printed, except in the case of signatures, and where the words are used by way of contrast to typewriting and printing. Writing may be made in any manner, except that when a person entitled to require the execution of a writing demands that it be made with ink, it must be so made;

(36) "Year," a calendar year.
Source: Subd. (1): SDC 1939, § 65.0201 (1). Subd. (2): SDC 1939, § 65.0201 (2). Subd. (3): SDC 1939, § 65.0201 (3). Subd. (4): SDC 1939, § 65.0201 (4). Subd. (5): SDC 1939, § 65.0201 (5). Subd. (6): SDC 1939, § 65.0201 (6). Subd. (7): SDC 1939, § 65.0402. Subd. (8): SDC 1939, § 65.0201 (7). Subd. (9): SDC 1939, § 65.0201 (8). Subd. (10): SDC 1939, § 65.0201 (9). Subd. (11): SL 1961, ch 461. Subd. (12): SL 1977, ch 40, § 1; SL 1978, ch 22; SL 1981, ch 18; SL 1989, ch 21, § 38; SL 1992, ch 133, § 1; SL 1994, ch 29; SL 1998, ch 11, § 1; SL 2004, ch 30, § 1, eff. June 21, 2004; SL 2010, ch 17, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 133, eff. Apr. 12, 2011; SL 2012, ch 23, § 91. Subd. (13): SDC 1939, § 65.0201 (10). Subd. (14): SL 1974, ch 27. Subd. (15): SDC 1939, § 65.0402. Subd. (16): SDC 1939, § 65.0201 (11); SL 1992, ch 60, § 2. Subd. (17): SDC 1939, § 65.0201 (12). Subd. (18): SDC 1939, § 65.0201 (13); SL 1994, ch 351, § 2; SL 1996, ch 269, § 1. Subd. (19): SDC 1939, § 65.0201 (14). Subd. (20): SDC 1939, § 65.0201 (15). Subd. (21): SDC 1939, § 65.0201 (16). Subd. (22): SDC 1939, § 65.0201 (17). Subd. (23): SDC 1939, § 65.0201 (18). Subd. (24): SDC 1939, § 65.0201 (19). Subd. (25): SDC 1939, § 65.0201 (20); SL 1994, ch 351, § 2. Subd. (26): SDC 1939, § 65.0201 (21). Subd. (27): SDC 1939, § 65.0201 (22). Subd. (28): SDC 1939, § 65.0201 (23). Subd. (29): SDC 1939, § 65.0201 (24). Subd. (30): SDC 1939, §§ 65.0104, 65.0201 (25). Subd. (31): SDC 1939, § 65.0201 (26). Subd. (32): SDC 1939, § 65.0201 (27). Subd. (33): SL 1982, ch 28, § 49. Subd. (34): SDC 1939, § 65.0201 (28). Subd. (35): SDC 1939, § 65.0201 (29). Subd. (36): SDC 1939, § 65.0402.



§ 2-14-2.1 Definition of term "shall".

2-14-2.1. Definition of term "shall". As used in the South Dakota Codified Laws to direct any action, the term, shall, manifests a mandatory directive and does not confer any discretion in carrying out the action so directed.

Source: SL 1997, ch 21, § 1.



§ 2-14-3 Printing not sufficient to seal note.

2-14-3. Printing not sufficient to seal note. Notwithstanding the provisions of subdivision 2-14-2(23) a promissory note shall in no case be deemed or considered a sealed instrument where the word "seal" is printed thereon.

Source: SL 1943, ch 316; SDC Supp 1960, § 65.0201-1.



§ 2-14-4 Application of statutory definitions.

2-14-4. Application of statutory definitions. Whenever the meaning of a word or phrase is defined in any statute such definition is applicable to the same word or phrase wherever it occurs except where a contrary intention plainly appears.

Source: SDC 1939, § 65.0202 (8).



§ 2-14-5 Gender of words.

2-14-5. Gender of words. Words used in the masculine gender include the feminine and neuter. Words used in the feminine gender include the masculine and neuter.

Source: SDC 1939, § 65.0202 (9); SL 1980, ch 23, § 20.



§ 2-14-6 Singular and plural words.

2-14-6. Singular and plural words. Words used in the singular number include the plural, and the plural, the singular, except where a contrary intention plainly appears.

Source: SDC 1939, § 65.0202 (10).



§ 2-14-7 Tense of verbs.

2-14-7. Tense of verbs. Words used in the present tense include the future as well as the present.

Source: SDC 1939, § 65.0202 (11).



§ 2-14-8 Punctuation not controlling.

2-14-8. Punctuation not controlling. Punctuation shall not control or affect the construction of any provision when any construction based on such punctuation would not conform to the spirit and purpose of such provision.

Source: SDC 1939, § 65.0202 (6).



§ 2-14-9 Source notes, cross-references and titles not part of statute.

2-14-9. Source notes, cross-references and titles not part of statute. Source notes, cross-references, and titles whether designating entire titles, parts, chapters, sections, or subdivisions, constitute no part of any statute.

Source: SDC 1939, § 65.0202 (3).



§ 2-14-10 Source notes not a legislative expression.

2-14-10. Source notes not a legislative expression. Nothing contained in any source note shall be deemed as an expression by the Legislature as to the purpose, reason, scope, or effect of any section to which such source note relates.

Source: SDC 1939, § 65.0202 (4).



§ 2-14-11 Arrangement of laws in code.

2-14-11. Arrangement of laws in code. Provisions contained in any title, part, or chapter of the code of laws enacted by § 2-16-13 may be construed and considered in the light of such arrangement and such position in any case where such arrangement or such position tends to show the intended purpose and effect thereof.

Source: SDC 1939, § 65.0202 (5).



§ 2-14-12 Statutes in derogation of common law--Liberal construction.

2-14-12. Statutes in derogation of common law--Liberal construction. The rule of the common law that statutes in derogation thereof are to be strictly construed has no application to the code of laws enacted by § 2-16-13. Such code establishes the law of this state respecting the subjects to which it relates and its provisions and all proceedings under it are to be liberally construed with a view to effect its objects and to promote justice.

Source: SDC 1939, § 65.0202 (1).



§ 2-14-13 Uniformity of interpretation of uniform laws.

2-14-13. Uniformity of interpretation of uniform laws. Whenever a statute appears in the code of laws enacted by § 2-16-13 which, from its title, text, or source note, appears to be a uniform law, it shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SDC 1939, § 65.0202 (2).



§ 2-14-14 Computation of time in statutes.

2-14-14. Computation of time in statutes. The time in which any act provided by law is to be done is computed by excluding the first day and including the last, unless the last is a holiday and then it also is excluded.

Fractions of a day are to be disregarded in computations which include more than one day, and involve no questions of priority.

Source: SDC 1939, §§ 65.0402, 65.0403.



§ 2-14-15 Majority exercising joint authority.

2-14-15. Majority exercising joint authority. Words giving a joint authority to three or more public officers or other persons are construed as giving such authority to a majority of them unless it is otherwise expressed in the act giving the authority.

Source: SDC 1939, § 65.0202 (12).



§ 2-14-16 Effective date of legislative acts.

2-14-16. Effective date of legislative acts. Subject to the provisions of the Constitution and statutes relating to vetoes and the referendum, an act of the Legislature which does not prescribe when it shall take effect, if passed at a regular session, takes effect on the first day of July after its passage and if passed at a special session on the ninety-first day after the final adjournment of such session.

Source: SDC 1939, § 55.0607.



§ 2-14-16.1 Two or more amendments of same section at same session--Reconciliation.

2-14-16.1. Two or more amendments of same section at same session--Reconciliation. If two or more acts amending the same section of the code of laws enacted by § 2-16-13 are passed during a legislative session, each amendment shall be given effect, even if both acts have differing effective dates unless the amendments conflict or a contrary intent plainly appears.

Source: SL 1976, ch 28; SL 1985, ch 15, § 12.



§ 2-14-17 Effect of repeal of act legalizing prior act.

2-14-17. Effect of repeal of act legalizing prior act. The repeal of any statute which legalized or made valid any act which was prior thereto shall not affect the legality or validity of such act which was legalized or validated by such statute.

Source: SDC 1939, § 65.0202 (14).



§ 2-14-18 Penalties and liabilities surviving repeal of act.

2-14-18. Penalties and liabilities surviving repeal of act. The repeal of any statute by the Legislature shall not have the effect to release or extinguish any penalty, forfeiture, or liability incurred under such statute unless the repealing act shall so expressly provide, and such statute shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture, or liability.

Source: SDC 1939, § 65.0202 (15).



§ 2-14-19 Revival not implied by repeal of repealer.

2-14-19. Revival not implied by repeal of repealer. Whenever any act of the Legislature is repealed, which repealed a former act, such former act shall not thereby be revived unless it shall be expressly so provided.

Source: SDC 1939, § 65.0202 (13).



§ 2-14-21 Code not retroactive.

2-14-21. Code not retroactive. No part of the code of laws enacted by § 2-16-13 shall be construed as retroactive unless such intention plainly appears.

Source: SDC 1939, § 65.0202 (22).



§ 2-14-22 Transferred.

2-14-22. Transferred to § 2-16-16.



§ 2-14-23 Repeal of acts prior to code--Saving clauses.

2-14-23. Repeal of acts prior to code--Saving clauses. Except as otherwise expressly provided, all general statutes duly enacted prior to the code of laws enacted by § 2-16-13 and not previously repealed are repealed and superseded by the provisions of the code of laws enacted by § 2-16-13, but such repeal shall not in any case affect the validity of any transaction which shall have occurred prior to the taking effect of such code; nor shall such repeal operate to impair the curative or legalizing effect of any statute theretofore enacted; nor shall such repeal have the effect of releasing or extinguishing any penalty, forfeiture, or liability incurred prior to the taking effect of such code, and all offenses committed and all penalties or forfeitures incurred under any statute repealed prior to such repeal may be prosecuted and punished in the same manner and with the same effect as if the statute relating thereto had not been repealed.

Source: SDC 1939, §§ 65.0202 (25), 65.0321.



§ 2-14-24 Actions pending and rights accrued before code.

2-14-24. Actions pending and rights accrued before code. No action or proceeding, civil or criminal, commenced before the code of laws enacted by § 2-16-13 took effect and no right accrued are affected by its provisions, but the proceedings thereunder must conform to the requirements of such code as far as applicable.

Source: SDC 1939, § 65.0202 (16).



§ 2-14-25 Limitation periods beginning before code.

2-14-25. Limitation periods beginning before code. When a limitation or period of time prescribed in any existing statute for acquiring a right or barring a remedy or for any other purpose had begun to run before the code of laws enacted by § 2-16-13 took effect and the same or any limitation was prescribed in such code, the time which had already run is deemed part of the time prescribed in such limitation by such code.

Source: SDC 1939, § 65.0202 (17).



§ 2-14-26 Corporations organized before code.

2-14-26. Corporations organized before code. Nothing in the code of laws enacted by § 2-16-13 shall be so construed as to affect the incorporation of any public or private corporation lawfully incorporated when the code took effect, but such corporation is subject to the provisions thereof applicable thereto.

Source: SDC 1939, § 65.0202 (18).



§ 2-14-27 Rights vested and obligations existing before code.

2-14-27. Rights vested and obligations existing before code. Nothing in the code of laws enacted by § 2-16-13 shall be so construed as to impair any vested right or valid obligation existing when it took effect.

Source: SDC 1939, § 65.0202 (19).



§ 2-14-28 Public officers in office before code.

2-14-28. Public officers in office before code. Except where a different intention plainly appears, the public officers in office when the code of laws enacted by § 2-16-13 took effect continue in office until the expiration of the term for which they were elected or appointed unless sooner removed as provided by law.

Source: SDC 1939, § 65.0202 (20).



§ 2-14-29 Subdivision boundaries existing before code.

2-14-29. Subdivision boundaries existing before code. The boundaries of every county, municipality, school district, and other local subdivision continue as established when the code of laws enacted by § 2-16-13 took effect until changed in the manner provided therein.

Source: SDC 1939, § 65.0202 (21); SL 1992, ch 60, § 2.



§ 2-14-30 Ordinances and regulations adopted before code.

2-14-30. Ordinances and regulations adopted before code. Every ordinance, bylaw, rule, and regulation adopted by any municipality, civil township, court, board, commission, or public officer, not inconsistent with the provisions of the code of laws enacted by § 2-16-13, in force when it took effect continues in force until repealed or amended in the manner provided by law.

Source: SDC 1939, § 65.0202 (21); SL 1992, ch 60, § 2.



§ 2-14-31 Transfer of proceedings pending at time of code.

2-14-31. Transfer of proceedings pending at time of code. If when the code of laws enacted by § 2-16-13 took effect any action or proceeding, properly commenced, was pending before any court, tribunal, board, commission, or public officer, of which such court, tribunal, board, commission, or public officer does not have jurisdiction under the provisions of such code, such action or proceeding is forthwith transferred, together with all the papers relating thereto, to the court, tribunal, board, commission, or public officer having jurisdiction thereof, with the same force and effect as if originally commenced before such court, tribunal, board, commission, or public officer.

Source: SDC 1939, § 65.0202 (24).



§ 2-14-32 Chapter applied to Codified Laws and code.

2-14-32. Chapter applied to Codified Laws and code. Except as provided in §§ 2-16-14 to 2-16-16, the provisions of this chapter apply to the South Dakota Codified Laws and the code of laws enacted by § 2-16-13.

Source: SL 1970, ch 17, § 2; SL 1972, ch 14, § 1; SL 1974, ch 28, § 1; SL 1975, ch 27, § 1.






Chapter 15 - Conventions for Amendment of United States Constitution.

§ 2-15-1 Convention to be held when Congress proposes amendment to be ratified by convention.

2-15-1. Convention to be held when Congress proposes amendment to be ratified by convention. Whenever the Congress of the United States of America shall propose an amendment to the Constitution of the United States and shall propose that the same be ratified by conventions in the respective states, a convention shall be held as provided for herein, for the purpose of ratifying such amendment.

Source: SDC 1939, § 55.1001.



§ 2-15-2 Apportionment of delegates to convention.

2-15-2. Apportionment of delegates to convention. The number of delegates to be chosen to such convention shall be equal to the number of legislative representatives in the State of South Dakota, and each representative district in the state shall constitute a delegate district and be represented in said convention by the same number of delegates as it is now or may hereafter be entitled to elect legislative representatives.

Source: SDC 1939, § 55.1002.



§ 2-15-3 Election of delegates at next general election--Legislative election laws apply.

2-15-3. Election of delegates at next general election--Legislative election laws apply. The delegates shall be elected at the next general election succeeding the proposal of any amendment to the Constitution of the United States by the Congress of the United States, and except as otherwise herein provided the nomination and election of such delegates shall in all respects be the same as is now by law provided for the nomination and election of representatives of the Legislature of South Dakota, except as herein otherwise provided.

Source: SDC 1939, § 55.1002.



§ 2-15-4 Nominating petitions for candidates--Number of signers required--Contents and filing.

2-15-4. Nominating petitions for candidates--Number of signers required--Contents and filing. Nomination of candidates for the office of delegate shall be by petition signed by not less than two nor more than five percent of the duly qualified electors of the district respectively in which the candidate or candidates reside, as shown by the total vote cast for the successful candidate for the office of Governor at the last gubernatorial election within said legislative district. Such nomination shall be without party or political designation but shall indicate thereon whether the candidate named in said petition is "in favor of," or "opposed to," the ratification of the proposed amendment, and said petitions shall be filed at the time and in the manner provided for filing nominating petitions for legislative representatives for the primary election, as now provided for.

Source: SDC 1939, § 55.1003; SL 1980, ch 23, § 26.



§ 2-15-5 Certification of nominees to county auditors.

2-15-5. Certification of nominees to county auditors. It shall be the duty of the secretary of state, as soon as the time for filing nominating petitions in his office has expired, to immediately certify to the several county auditors of the state the names of the persons in whose behalf nominating petitions have been filed as a candidate for delegate.

Source: SDC 1939, § 55.1004.



§ 2-15-6 Printing of primary election ballots--Form.

2-15-6. Printing of primary election ballots--Form. The county auditor shall, after certification by the secretary of state, immediately prepare and have printed official primary election ballots for all delegates, nominated upon a separate ballot, without party or political designation, in substance as follows:

_________________________________________________________________________

PROPOSED AMENDMENT TO THE CONSTITUTION OF THE UNITED STATES

Delegates to the Convention to Ratify the Proposed Amendment
The Congress has proposed an amendment to the Constitution of the United States which provides (insert here the substance of the proposed amendment).
The Congress has also proposed that the said amendment shall be ratified by conventions in the States.
____________________________________________________________________



§ 2-15-7 Supply of primary ballots--Conduct of primary election.

2-15-7. Supply of primary ballots--Conduct of primary election. Said official ballots and sample ballots shall be provided in the same manner as the official primary election ballots are supplied, pursuant to the provisions of chapter 12-6. Separate ballots shall be delivered to all electors of whatever party or designation at the biennial primary election to be held as now provided, and the manner of voting, conduct of election, canvass and certification of votes upon said ballots shall be conducted in the same manner as the primary election law now provides for the election of representatives of the Legislature.

Source: SDC 1939, § 55.1004.



§ 2-15-8 Certification of successful candidates at primary--Printing of general election ballots--Form.

2-15-8. Certification of successful candidates at primary--Printing of general election ballots--Form. The secretary of state in the preparation of the ballots for the succeeding general election shall certify to the county auditors of said legislative districts respectively the names of the successful candidates, designating those who are in favor of the ratification of the amendment and those opposed to the ratification of the amendment, and the county auditor of each county in the state at the time of the preparation for the general election, shall prepare separate official ballots upon which shall be printed the substance of the proposed amendment, the names of the candidates for delegates to the convention as theretofore nominated as candidates in favor of and the candidates opposed to the ratification of the amendment, and proper instructions to the voters in substantially the following form, to wit:

_________________________________________________________________________

PROPOSED AMENDMENT TO THE CONSTITUTION OF THE UNITED STATES

Delegates to the Convention to Ratify the Proposed Amendment
The Congress has proposed an amendment to the Constitution of the United States which provides (insert here the substance of the proposed amendment).
The Congress has also proposed that the said amendment shall be ratified by Conventions in the States.
_________________________________________________________________________



§ 2-15-9 Conduct of general election--Canvass and certification of vote.

2-15-9. Conduct of general election--Canvass and certification of vote. Said ballot shall be submitted to the electors of the State of South Dakota in the same manner and at the same time as the official ballots for the general election are now submitted; and the same shall be canvassed and certified by the judges of election and the state canvassing board in the same manner and at the same time as the official ballots for the general election are canvassed, and certificates of election issued accordingly. Except as otherwise provided herein such election shall be conducted and the results thereof ascertained and certified in the same manner as now provided by the laws of this state pertaining to the general election, except insofar as the same may be inconsistent herewith.

Source: SDC 1939, § 55.1006.



§ 2-15-10 Slate voting at general election.

2-15-10. Slate voting at general election. The electors may vote for all of the candidates either in favor of or those opposed to the ratification of said amendment, by putting a cross (.) or check mark (.) in the circle at the head of the names in the column under the designation "In Favor of" the ratification, or in the circle at the head of the names in the column under the designation "Opposed to" the ratification, and a ballot so marked in said circle shall be counted as a vote, by the judges and canvassers, for each of the delegates respectively, whose name or names appear in the column under the circle so marked.

Source: SDC 1939, § 55.1005.



§ 2-15-11 Time and place of holding convention.

2-15-11. Time and place of holding convention. The delegates so elected shall meet at the capitol building in the city of Pierre, on the third Tuesday in the month of January following their election, at two o'clock in the afternoon of said day, and shall constitute a convention to ratify or reject the proposed amendment to the Constitution of the United States.

Source: SDC 1939, § 55.1007.



§ 2-15-12 Quorum of convention--Officers--Rules--Qualifications and election of members.

2-15-12. Quorum of convention--Officers--Rules--Qualifications and election of members. A majority of the total number of delegates to the convention shall constitute a quorum. The convention shall have power to choose a president and secretary and all other necessary officers, and to make rules governing the procedure of the convention; such convention shall be the judge of the qualification and of the election of its own members.

Source: SDC 1939, § 55.1007.



§ 2-15-13 Compensation and mileage of convention delegates--Disbursements for convention expenses.

2-15-13. Compensation and mileage of convention delegates--Disbursements for convention expenses. Each delegate shall receive five dollars per day for the first five days he is in attendance at said convention, and ten cents per mile for each mile necessarily traveled in going to and returning from said convention. The secretary and other officers shall receive such compensation as may be fixed by the convention. Disbursements for the foregoing purposes and for other necessary expenses of the convention, when approved by the convention and signed by the president and secretary, shall be made by the state treasurer out of any appropriation available therefor.

Source: SDC 1939, § 55.1007.



§ 2-15-14 Certification of convention results--Transmittal to United States.

2-15-14. Certification of convention results--Transmittal to United States. When the convention shall have agreed by a vote of a majority of the total number of delegates present and voting to the ratification or rejection of the proposed amendment, a certificate to that effect shall be executed by the president and secretary of the convention and filed in the Office of the Secretary of State of South Dakota, and the said secretary of state shall forthwith transmit to the proper officer of the United States of America, a certified copy thereof.

Source: SDC 1939, § 55.1007.



§ 2-15-15 Congressional rules for convention to govern.

2-15-15. Congressional rules for convention to govern. If at or about the time of submitting any such amendment, Congress shall either in a resolution submitting the same or by statute, prescribe the manner in which the conventions shall be constituted, and shall not except from the provisions of such statute or resolution such states as may theretofore have provided for constituting such conventions, the preceding provisions of this chapter shall be inoperative, the convention shall be constituted and shall operate as the said resolution or act of Congress shall direct, and all officers of the state who may by the said resolution or statute be authorized or directed to take any action to constitute such a convention for this state are authorized and directed to act thereunder and in obedience thereto with the same force and effect as if acting under a statute of this state.

Source: SDC 1939, § 55.1008.



§ 2-15-16 Definitions.

2-15-16. Definitions. Terms used in §§ 2-15-17 to 2-15-21, inclusive, mean:

(1) "Article V convention," convention for proposing amendments as expressly provided in Article V of the United States of America Constitution; and

(2) "Article V application," a joint resolution passed by the State Legislature of South Dakota on the same subject or containing the same proposed amendment text as thirty-three other sovereign states requiring Congress to call an Article V convention by setting the time and place; and

(3) "Delegate" or "alternate," any person selected by the State Legislature of South Dakota or any other method provided by law to represent the State of South Dakota at an Article V convention; and

(4) "Legislative instructions," instructions given by the State Legislature to delegates and alternates before and during an Article V convention; and

(5) "Unauthorized amendment," any proposed amendment that is outside the subject matter or permitted text.
Source: SL 2015, ch 2, § 1.



§ 2-15-17 Delegate vote to consider or approve unauthorized amendment prohibited--Recall.

2-15-17. Delegate vote to consider or approve unauthorized amendment prohibited--Recall. No delegate from South Dakota to an Article V convention has the authority to vote to allow consideration of or vote to approve an unauthorized amendment for ratification to the United States of America Constitution. Any delegate casting a vote to allow consideration or approval of an unauthorized amendment shall be immediately recalled by the secretary of state and replaced by an alternate chosen by the Executive Board of the Legislative Research Council.

Source: SL 2015, ch 2, § 2.



§ 2-15-18 Oath of candidate for delegate or alternate.

2-15-18. Oath of candidate for delegate or alternate. Every candidate for delegate or alternate from South Dakota to the Article V convention shall take the following oath:

"I do solemnly swear or affirm that to the best of my abilities, I will, as a delegate or alternate to an Article V convention, uphold the Constitution and laws of the United States of America and the State of South Dakota. I will not vote to allow consideration of or to approve any unauthorized amendment proposed for ratification to the United States of America Constitution."

Source: SL 2015, ch 2, § 3.



§ 2-15-19 Certifications by secretary of state.

2-15-19. Certifications by secretary of state. The secretary of state shall certify in writing to the Article V convention the selection of delegates and alternates, the recall and replacement of any delegate or alternate, and the nullification of unauthorized votes cast by any delegate of South Dakota.

Source: SL 2015, ch 2, § 4.



§ 2-15-20 Civil fine for violation of oath.

2-15-20. Civil fine for violation of oath. Any delegate who violates the oath contained in § 2-15-18 is subject to a civil fine of not more than five thousand dollars to be levied by the secretary of state and deposited in the state general fund.

Source: SL 2015, ch 2, § 5.



§ 2-15-21 Participation in conventions in which each state possesses one vote.

2-15-21. Participation in conventions in which each state possesses one vote. Nothing in §§ 2-15-16 to 2-15-20, inclusive, authorizes the State of South Dakota to participate in any Article V convention in which each of the states does not possess one vote equal to the other states.

Source: SL 2015, ch 2, § 6.






Chapter 16 - Codes and Compilations.

§ 2-16-3 Code Commission established--Composition and appointment of members--Vacancies.

2-16-3. Code Commission established--Composition and appointment of members--Vacancies. The South Dakota Code Commission shall consist of one member of the South Dakota Senate appointed by the president pro tempore, one member of the South Dakota House of Representatives appointed by the speaker of the house, and two members of the State Bar of South Dakota to be appointed by the state bar president and one member appointed by the Executive Board of the Legislative Research Council. The legislators shall be appointed for two-year terms. The two members of the state bar shall be appointed for four-year terms. The member appointed by the Executive Board of the Legislative Research Council shall serve a two-year term. Any appointed member of the commission may, upon the expiration of the member's term, be reappointed at the discretion of the appointing authority. If a vacancy occurs, the authority designated to make the original appointment shall fill any vacancy by appointment of a person qualified under the provisions of this section.

Source: SL 1966, ch 239, § 1; SL 1970, ch 18, § 1; SL 1985, ch 17, § 15; SL 1995, ch 13, § 4; SL 1995, ch 14, § 1.



§ 2-16-4.2 Officers of commission--Meetings and hearings.

2-16-4.2. Officers of commission--Meetings and hearings. The Code Commission shall organize by electing a chairman, vice-chairman, and such other officers from its membership as it may deem necessary, and shall hold meetings and hearings at such times and places as it may designate to accomplish the purposes of this chapter.

Source: SL 1970, ch 18, § 3.



§ 2-16-5 Compensation of commission members--Employment of personnel and incurring of expense.

2-16-5. Compensation of commission members--Employment of personnel and incurring of expense. The code counsel shall receive no compensation other than his salary provided by law. The Code Commission may employ such personnel and incur such expense as may be required to perform its duties and may lease or purchase equipment and services to provide for a supervised statutory retrieval system for all departments of government engaged in research and revision of the Constitution and laws of this state.

The expenses of the commission shall be paid on warrants drawn by the state auditor on vouchers approved by the chairman of the commission.

Source: SL 1966, ch 239, § 2; SL 1969, ch 219, § 3.



§ 2-16-5.1 Gifts and contributions to commission--Expenditure.

2-16-5.1. Gifts and contributions to commission--Expenditure. In addition to state appropriated funds, the Code Commission is authorized to accept and expend any funds which it might obtain from any gift or contribution or any other source, public or private, for said purposes.

Source: SL 1970, ch 18, § 4.



§ 2-16-5.2 Assistance, space, and facilities for commission.

2-16-5.2. Assistance, space, and facilities for commission. The director of the State Legislative Research Council and the code counsel are hereby charged with the duty of assisting the Code Commission within such limitations as it may prescribe and to provide space for its supplies and to make available the facilities of the council for its meetings. The director shall also supervise the secretarial functions of the commission and otherwise assist it to the extent feasible.

Source: SL 1970, ch 18, § 6.



§ 2-16-6 Supplements and reprinted volumes to be provided for--Contents.

2-16-6. Supplements and reprinted volumes to be provided for--Contents. The Code Commission shall:

(1) Provide for supplements to, and reprinted volumes of, the code of laws enacted by § 2-16-13;

(2) Determine the contents of the code supplements and reprinted volumes which shall include but not be limited to:

(a) The United States Constitution;

(b) The South Dakota Constitution;

(c) The South Dakota statutes;

(d) Executive orders enacted pursuant to S.D. Const., Art. IV, § 8;

(e) Supreme Court rules adopted pursuant to S.D. Const., Art. V, § 12;

(f) Circuit court rules adopted pursuant to §§ 15-6-83 and 23A-45-12;

(g) Case annotations of the reported decisions of South Dakota, the federal courts, and other state courts construing and interpreting the South Dakota Constitution and statutes, which shall be placed, wherever possible, immediately following the text of the sections being construed;

(h) Other executive orders with a continuing and statewide effect; and

(i) Such special and collateral references as the commission may determine necessary for a complete and useful code;

(3) Determine the physical arrangements and other matters pertaining to the publication of the code.
Source: SL 1966, ch 239, § 3; SL 1988, ch 24, § 4.



§ 2-16-7 Specifications, advertising and award of contract for publication.

2-16-7. Specifications, advertising and award of contract for publication. Notwithstanding chapters 5-18A and 5-18D, the South Dakota Code Commission may draft specifications for material authorized for publication by § 2-16-6 and advertise for and accept bids from editorial, printing, and publishing companies for production of all material authorized by this chapter. The advertisement for bids shall be published twice in at least three newspapers of general circulation in different parts of the state, and in such additional manner as the commission may determine. The terms and conditions of the bids shall be prescribed by the commission. Each contract shall be awarded to the lowest bidder which, in the opinion of the commission, is the best bid consistent with the quality of editorial services, printing, paper, binding, expeditious service and the best interests of the state. If the contract for editorial services is separate from the contract for printing, the specifications shall be drawn in such a manner as not to exclude South Dakota printing firms.

Source: SL 1966, ch 239, § 4 (1); SL 1988, ch 24, § 5; SL 2011, ch 2, § 110.



§ 2-16-7.1 Continuation of contract with publisher of code.

2-16-7.1. Continuation of contract with publisher of code. The Code Commission may continue the contract for the publication of the South Dakota Codified Laws with West, a Thomson Reuters Business and its successors in interest. The Code Commission may contract with that publisher or other publishers, editorial services and printers for continuing editorial work and printing to assure continuity in editorial preparation, printing and binding of supplements and replacement volumes to the code enacted by § 2-16-13 for a term not exceeding five years. The Code Commission may, on negotiation, extend the current contract for a term not exceeding two years so long as the commission deems it to the advantage and best interests of the state.

Source: SL 1969, ch 219, § 6; SL 1972, ch 15, § 1; SL 1988, ch 24, § 6; SL 2005, ch 10, § 42; SL 2014, ch 15, § 1.



§ 2-16-7.2 Advertising for bids for publications.

2-16-7.2. Advertising for bids for publications. The Code Commission may advertise for bids for the production of material authorized for publication by the Legislature including, but not limited to, bulk or other revisions, compilations and supplementations to the South Dakota code.

Source: SL 1970, ch 18, § 7.



§ 2-16-8 Copyrights of material--Contract for use of state's copyright.

2-16-8. Copyrights of material--Contract for use of state's copyright. The South Dakota Code Commission shall provide the material authorized for publication by § 2-16-6 will be copyrighted by the State of South Dakota, in the name of the State of South Dakota. The commission may contract with printers, publishers, and computer retrieval companies for use of the state's copyright.

Source: SL 1966, ch 239, § 4 (2); SL 1988, ch 24, § 7.



§ 2-16-8.1 Restriction on printing or distributing copyrighted material in code--Violation as misdemeanor.

2-16-8.1. Restriction on printing or distributing copyrighted material in code--Violation as misdemeanor. Except as authorized by federal copyright law, no person may print or distribute copyrighted material from the South Dakota Codified Laws without the express authorization of the Code Commission. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 10, § 2; SL 1992, ch 158, § 2; SL 1995, ch 14, § 2.



§ 2-16-9 Arrangement, correlation, and text changes in code.

2-16-9. Arrangement, correlation, and text changes in code. The South Dakota Code Commission is hereby authorized to make such changes as may be necessary to correct apparent errors, to correlate and integrate all the laws to harmonize, to assign new title and other designations, to eliminate or clarify obviously obsolete or ambiguous sections that exist, and to substitute terms or phraseology, and names of boards, commissions, and agencies, wherever the Legislature has expressly or by implication indicated an intention to do so, so as to provide consistency in the law.

Source: SL 1966, ch 239, § 4 (4); SL 1967, ch 265.



§ 2-16-9.1 Continuing authority of commission on assimilation of laws into code.

2-16-9.1. Continuing authority of commission on assimilation of laws into code. The Code Commission shall have continuing authority to act as provided in § 2-16-9 to assimilate laws of a permanent nature enacted in 1968 and subsequent sessions into the arrangement adopted in the South Dakota Compiled Laws of 1967.

Source: SL 1969, ch 219, § 4.



§ 2-16-9.2 Repealed.

2-16-9.2. Repealed by SL 1988, ch 24, § 8.



§ 2-16-10 Repealed.

2-16-10. Repealed by SL 1988, ch 24, § 9.



§ 2-16-10.1 Additional powers of commission.

2-16-10.1. Additional powers of commission. In addition to those set forth in this chapter, the Code Commission shall have the following powers and duties:

(1) To advise, assist, and consult with the code counsel regarding any function, power, or duty conferred by law upon said code counsel;

(2) To undertake such substantive or bulk revisions, compilations and supplements to the South Dakota code as may be directed by the Legislature or as may be incidental to the assistance of the code counsel as provided in subdivision (1) of this section;

(3) To make such recommendations to the Legislature as to the laws of this state as it shall determine to be necessary and desirable for the general improvement of this state's laws and to direct the code counsel to prepare such bills as are appropriate to implement such recommendations;

(4) To contract for replacement of volumes whenever such volumes, with the cumulative pocket parts, become too voluminous for practical use; and

(5) To do all things which are consistent with the purpose of this chapter and deemed necessary by it.
Source: SL 1970, ch 18, § 5.



§ 2-16-10.2 Sets of South Dakota Codified Laws to be provided to Legislature and Legislators.

2-16-10.2. South Dakota Codified Laws provided to Legislature--Codified Laws and Administrative Rules provided to legislators. The Code Commission shall provide the Legislature with sets of the South Dakota Codified Laws. The Code Commission may provide each legislator with a copy of the South Dakota Codified Laws, the Administrative Rules of South Dakota and other information on a CD-ROM disc or other digital format. An individual legislator may request one copy of the code identified in § 2-16-13.

Source: SL 1988, ch 24, § 10; SL 2009, ch 18, § 2.



§ 2-16-10.3 Disposal of obsolete materials.

2-16-10.3. Disposal of obsolete materials. State officers and employees may dispose of volumes of, and supplements to, the South Dakota Codified Laws which are obsolete due to reprinting.

Source: SL 1988, ch 24, § 11.



§ 2-16-11 Repealed.

2-16-11. Repealed by SL 1970, ch 15, § 6.



§ 2-16-12 Supplements and revised volumes official after publication--Prima facie evidence of law--Citation.

2-16-12. Supplements and revised volumes official after publication--Prima facie evidence of law--Citation. Upon the publication under the supervision of the South Dakota Code Commission, of any revised volume of, or supplement to, the code enacted by § 2-16-13, such revision or supplement shall be in force as prima facie evidence of the laws contained therein, and may be cited as SDCL or as the code or South Dakota Codified Laws.

Source: SL 1966, ch 239, § 5; SL 1976, ch 31, § 1; SL 1978, ch 23, § 1.



§ 2-16-13 Publications constituting official code.

2-16-13. Publications constituting official code. The official code of laws of the State of South Dakota, which may be referred to as the code, consists of all the statutes of a general and permanent nature contained in:

(1) The 2004 revision of volume 1;

(2) The 2012 revision of volume 2;

(3) The 2013 revision of volume 3;

(4) The 2004 revision of volume 4;

(5) The 2004 revision of volume 5;

(6) The 2004 revision of volume 6;

(7) The 2010 revision of volume 7;

(8) The 2004 revision of volume 8;

(9) The 2004 revision of volume 9;

(10) The 2014 revision of volume 10;

(11) The 2014 revision of volume 10A;

(12) The 2014 revision of volume 11;

(13) The 2016 revision of volume 12;

(14) The 2004 revision of volume 13;

(15) The 2006 revision of volume 14;

(16) The 2016 revision of volume 15;

(17) The 2013 revision of volume 16;

(18) The 2016 revision of volume 17;

(19) The 2004 revision of volume 18;

(20) The 2011 revision of volume 19;

(21) The 2011 revision of volume 19A;

(22) The 2011 revision of volume 20;

(23) The 2013 revision of volume 21;

(24) The 2015 revision of volume 22;

(25) The 2015 revision of volume 22A;

(26) The 2004 revision of volume 23;

(27) The 2004 revision of volume 24;

(28) The 2004 revision of volume 25;

(29) The 2004 revision of volume 26;

(30) The 2007 revision of volume 27;

(31) The 2004 revision of volume 28;

(32) The 2004 revision of volume 29;

(33) The 2012 revision of volume 30;

(34) The 2012 revision of volume 31;

(35) The 2004 revision of volume 32;

(36) The 2004 revision of volume 33;

(37) The 2015 revision of volume 34;

(38) The 2004 revision of the Parallel Tables volume;

(39) The December 2016 Interim Annotation Service of the South Dakota Codified Laws beginning with Title 1, chapter 1-1 and ending with Title 62, chapter 62-9; and

(40) The 2016 cumulative annual pocket parts and supplementary pamphlet.
Source: SL 1970, ch 17, § 1; SL 1972, ch 14, § 2; SL 1974, ch 28, § 2; SL 1975, ch 27, § 2; SL 1976, ch 29, § 1; SL 1977, ch 25, § 1; SL 1978, ch 23, § 2; SL 1979, ch 17, § 1; SL 1980, ch 25, § 1; SL 1981, ch 19, § 1; SL 1982, ch 27, § 1; SL 1983, ch 11, § 1; SL 1984, ch 18, § 1; SL 1985, ch 18, § 1; SL 1986, ch 26, § 1; SL 1987, ch 28, § 1; SL 1988, ch 26, § 1; SL 1989, ch 31, § 1; SL 1990, ch 29, § 1; SL 1991, ch 25, § 1; SL 1992, ch 25, § 1; SL 1993, ch 33, § 1; SL 1994, ch 30, § 1; SL 1995, ch 15, § 1; SL 1996, ch 23, § 1; SL 1997, ch 22, § 1; SL 1998, ch 12, § 1; SL 1999, ch 10, § 1; SL 2000, ch 22, § 1; SL 2001, ch 20, § 1; SL 2002, ch 20, § 1; SL 2003, ch 22, § 1; SL 2004, ch 31, § 1; SL 2005, ch 23, § 1; SL 2006, ch 14, § 1; SL 2007, ch 18, § 1; SL 2008, ch 18, § 1; SL 2009, ch 19, § 1; SL 2010, ch 18, § 1; SL 2011, ch 18, § 1; SL 2012, ch 22, § 1; SL 2013, ch 18, § 1; SL 2014, ch 16, § 1; SL 2015, ch 19, § 1; SL 2016, ch 29, § 1; SL 2017, ch 21, § 1.



§ 2-16-13.1 Editorial material and appendices excluded from official code.

2-16-13.1. Editorial material and appendices excluded from official code. The code does not include:

(1) Material set off by overstrikes to show the effect of legislative deletions;

(2) Prefatory subject matter, analyses, catchlines, notes, annotations, appendices, references, tables, and indices;

(3) The list of forms appearing as an appendix to chapters 15-6 and 15-26A and to Title 23A;

(4) The rules of procedure of the judicial qualifications commission appearing as an appendix to chapter 16-1A;

(5) The code of judicial conduct appearing as an appendix to chapter 16-2;

(6) The Rules of Professional Conduct appearing as an appendix to chapter 16-18;

(7) The regulations of the board of bar examiners appearing as an appendix to chapter 16-16; and

(8) The standards of title appearing as an appendix to chapter 43-30.
Source: SL 1984, ch 18, § 2; SL 1989, ch 30, § 9.



§ 2-16-14 Code as continuation of prior law.

2-16-14. Code as continuation of prior law. The provisions of this code, so far as they are the same as those of existing laws, shall be construed as a continuation of those laws and not as new enactments.

Source: SL 1970, ch 17, § 3.



§ 2-16-15 Invalid laws not validated by codification.

2-16-15. Invalid laws not validated by codification. No provision of the code enacted by § 2-16-13, as to which any action or proceeding, civil or criminal, has been commenced prior to July 1, 2017, to determine whether or not such provision was constitutionally enacted, is validated by the enactment of this code.

The enactment of the code:

(1) Does not affect the validity of any transaction;

(2) Does not impair the curative or legalizing effect of any statute; and

(3) Does not release or extinguish any penalty, confiscation, forfeiture, or liability; which accrued, occurred, or took effect prior to the time the code took effect.
Source: SL 1970, ch 17, § 3; SL 1972, ch 14, § 3; SL 1974, ch 28, § 3; SL 1975, ch 27, § 3; SL 1976, ch 29, § 2; SL 1977, ch 25, § 2; SL 1978, ch 23, § 3; SL 1979, ch 17, § 2; SL 1980, ch 25, § 2; SL 1981, ch 19, § 2; SL 1982, ch 27, § 2; SL 1983, ch 11, § 2; SL 1984, ch 18, § 3; SL 1985, ch 18, § 2; SL 1986, ch 26, § 2; SL 1987, ch 28, § 2; SL 1988, ch 26, § 2; SL 1989, ch 31, § 2; SL 1990, ch 29, § 2; SL 1991, ch 25, § 2; SL 1992, ch 25, § 2; SL 1993, ch 33, § 2; SL 1994, ch 30, § 2; SL 1995, ch 15, § 2; SL 1997, ch 22, § 2; SL 1998, ch 12, § 2; SL 1999, ch 10, § 2; SL 2000, ch 22, § 2; SL 2001, ch 20, § 2; SL 2002, ch 20, § 2; SL 2003, ch 22, § 2; SL 2004, ch 31, § 2; SL 2005, ch 23, § 2; SL 2006, ch 14, § 2; SL 2007, ch 18, § 2; SL 2008, ch 18, § 2; SL 2009, ch 19, § 2; SL 2010, ch 18, § 2; SL 2011, ch 18, § 2; SL 2012, ch 22, § 2; SL 2013, ch 18, § 2; SL 2014, ch 16, § 2; SL 2015, ch 19, § 2; SL 2016, ch 29, § 2; SL 2017, ch 21, § 2.



§ 2-16-16 Statutes enacted at latest legislative session prevail over code--Citation of codified laws.

2-16-16. Statutes enacted at latest legislative session prevail over code--Citation of codified laws. All statutes, other than this code, enacted at the 2017 session of the Legislature shall be deemed to have been enacted subsequently to the enactment of this code. If any statute repeals, amends, contravenes, or is inconsistent with the provisions of this code, the provisions of the statute shall prevail. Any enactment in the 2017 session of the Legislature that cites South Dakota Codified Laws for the purpose of amendment or repeal shall be construed as having reference to the code enacted by § 2-16-13.

Source: SDC 1939, § 65.0202(23); SDCL § 2-14022; SL 1970, ch 17, § 4; SL 1972, ch 14, § 4; SL 1974, ch 28, § 4; SL 1975, ch 27, § 4; SL 1976, ch 29, § 3; SL 1977, ch 25, § 3; SL 1978, ch 23, § 4; SL 1979, ch 17, § 3; SL 1980, ch 25, § 3; SL 1981, ch 19, § 3; SL 1982, ch 27, § 3; SL 1983, ch 11, § 3; SL 1984, ch 18, § 4; SL 1985, ch 18, § 3; SL 1986, ch 26, § 3; SL 1987, ch 28, § 3; SL 1988, ch 26, § 3; SL 1989, ch 31, § 3; SL 1990, ch 29, § 3; SL 1991, ch 25, § 3; SL 1992, ch 25, § 3; SL 1993, ch 33, § 3; SL 1994, ch 30, § 3; SL 1995, ch 15, § 3; SL 1996, ch 23, § 2; SL 1997, ch 22, § 3; SL 1998, ch 12, § 3; SL 1999, ch 10, § 3; SL 2000, ch 22, § 3; SL 2001, ch 20, § 3; SL 2002, ch 20, § 3; SL 2003, ch 22, § 3; SL 2004, ch 31, § 3; SL 2005, ch 23, § 3; SL 2006, ch 14, § 3; SL 2007, ch 18, § 3; SL 2008, ch 18, § 3; SL 2009, ch 19, § 3; SL 2010, ch 18, § 3; SL 2011, ch 18, § 3; SL 2012, ch 22, § 3; SL 2013, ch 18, § 3; SL 2014, ch 16, § 3; SL 2015, ch 19, § 3; SL 2016, ch 29, § 3; SL 2017, ch 21, § 3.



§ 2-16-17 Official copy of code of laws--Certification.

2-16-17. Official copy of code of laws--Certification. A copy of the code of laws enacted by § 2-16-13 shall be kept in the Office of the Secretary of State, to which copy that officer shall affix a certificate, under her hand and the seal of the state, that the laws therein contained are the statute laws of the State of South Dakota; and that certified copy shall be an authentic record of those laws.

Source: SL 1970, ch 17, § 5; SL 1972, ch 14, § 5; SL 1974, ch 28, § 5; SL 1975, ch 27, § 5.



§ 2-16-18 Citation of code.

2-16-18. Citation of code. The code enacted into law by § 2-16-13, and as hereafter amended and supplemented and printed and published pursuant to law, shall be known as the South Dakota Codified Laws and may be cited as "SDCL" followed by the number of the title, chapter, or section, as appropriate.

Source: SL 1970, ch 17, § 6; SL 1976, ch 31, § 2.



§ 2-16-19 Publication of code on computer media.

2-16-19. Publication of code on computer media. The Code Commission may publish and sell, or contract with the publisher of the printed code, or others, exclusively or not exclusively, for the publication and sale of, with or without compensation, the South Dakota Codified Laws on media which can be read by data processing equipment, including magnetic tapes and disks and CD-ROM discs.

Any publication made by the Code Commission authorized by this section shall be distributed by the Bureau of Administration at prices set by the Code Commission, which shall include mailing costs.

The commission may also authorize, and set the price for, private searches on the commission's statute and administrative rules data bases on the state's mainframe computer.

Source: SL 1991, ch 26.



§ 2-16-20 to 2-16-23. Transferred.

2-16-20 to 2-16-23. Transferred to §§ 2-6-20 to 2-6-23.






Chapter 17 - Constitutional Revision Commission [Obsolete]

CHAPTER 2-17

CONSTITUTIONAL REVISION COMMISSION [OBSOLETE]






Title 3 - PUBLIC OFFICERS AND EMPLOYEES

Chapter 01 - Qualification and Terms of Office

§ 3-1-1 Officers to qualify as provided by chapters--Reelected incumbents.

3-1-1. Officers to qualify as provided by chapters--Reelected incumbents. Except when otherwise expressly provided all civil officers shall qualify substantially in the manner and form prescribed by this chapter and chapter 3-5. When the incumbent of an office is reelected he shall qualify as required in such chapters.

Source: PolC 1877, ch 5, §§ 1, 13; CL 1887, §§ 1370, 1383; RPolC 1903, §§ 1787, 1800; RC 1919, §§ 7024, 7037; SDC 1939, §§ 48.0301, 48.0316.



§ 3-1-1.1 Draft registration compliance required for hiring.

3-1-1.1. Draft registration compliance required for hiring. No person who is required by the Military Selective Service Act, 50 U.S.C. § 453, as amended and in effect on January 1, 2012, to register with the selective service system and who has not done so, may be hired by the state or a county, township, municipality, school district, or any other governmental unit or department in any capacity.

Source: SL 1988, ch 159, § 3; SL 2012, ch 23, § 9.



§ 3-1-2 Time of commencement of term of office.

3-1-2. Time of commencement of term of office. Except as otherwise expressly provided, all state, district, and county officers shall qualify and enter upon the duties of their office on the first Monday of January succeeding their election or within twenty days thereafter.

Source: CL 1887, § 1380; SL 1897, ch 109, § 1; RPolC 1903, § 1797; RC 1919, § 7033; SDC 1939, § 48.0312.



§ 3-1-3 Time allowed for qualification after decision of contest or removal of obstruction.

3-1-3. Time allowed for qualification after decision of contest or removal of obstruction. If there is a contest for such office, or if the person elected to such office is prevented or obstructed in any manner from entering upon the duties of such office, the time prescribed in which he shall qualify and enter upon the duties of his office shall not govern, and he shall be allowed twenty days after the day of such decision or the termination of such preventing or obstructing cause in which to qualify.

Source: SL 1874-5, ch 73, § 2; PolC 1877, ch 5, § 11; CL 1887, § 1381; RPolC 1903, § 1798; RC 1919, § 7034; SDC 1939, § 48.0313.



§ 3-1-4 Repealed.

3-1-4. Repealed by SL 1989, ch 30, § 10.



§ 3-1-5 Oath of office for civil officers--Bond.

3-1-5. Oath of office for civil officers--Bond. Every person elected or appointed to any civil office shall, before entering upon the duties thereof, qualify by taking an oath or affirmation to support the Constitution of the United States and of this state, and faithfully to discharge the duties of his office, naming it; and by giving a bond, when one is required, conditioned that he will faithfully and impartially discharge the duties of his office, naming it, and render a true account of all money, credits, accounts, and public personal property requiring inventory, as defined in rules issued by the commissioner of the bureau of administration, that shall come into his hands as such officer, and pay over and deliver the same according to law.

Source: PolC 1877, ch 5, §§ 2 to 4; CL 1887, § 1371; RPolC 1903, §§ 1788, 1789; RC 1919, § 7025; SDC 1939, § 48.0302; SL 1974, ch 55, § 1; SL 1975, ch 32.



§ 3-1-6 Repealed.

3-1-6. Repealed by SL 1974, ch 55, § 50.



§ 3-1-8 Acting as officer without qualifying as misdemeanor--Validity of acts of de facto officer.

3-1-8. Acting as officer without qualifying as misdemeanor--Validity of acts of de facto officer. Every person who executes any of the functions of a public office without having taken and duly filed the required oath of office, or without having executed and duly filed the required security, is guilty of a Class 2 misdemeanor; and in addition to the punishment prescribed therefor, he forfeits his right to the office. Nothing in this section shall be construed to affect the validity of acts done by a person exercising the functions of a public office in fact, where other persons than himself are interested in maintaining the validity of such acts.

Source: PenC 1877, §§ 96, 97; CL 1887, §§ 6296, 6297; RPenC 1903, §§ 101, 102; RC 1919, §§ 3684, 3685; SDC 1939, § 13.1102; SL 1980, ch 24, § 30.



§ 3-1-9 Falsely pretending to be public officer as misdemeanor.

3-1-9. Falsely pretending to be public officer as misdemeanor. Every person who shall falsely assume or pretend to be any public executive or administrative officer, or who shall knowingly take upon himself to act as such, or to require any person to act as such, or assist him in any matter pertaining to such office, is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 98; CL 1887, § 6298; RPenC 1903, § 103; RC 1919, § 3686; SDC 1939, § 13.1105; SL 1980, ch 24, § 31.



§ 3-1-10 Definitions.

3-1-10. Definitions. The terms "office," "officer," "executive," and "administrative," when used in § 3-1-8 or 3-1-9 mean and apply to any executive or administrative officer of the state; to any county, municipality, township, or school district; and to any district, board, bureau, commission, department, or other body or office, exercising executive or administrative powers as part of the government, or any arm of the government, of the state. The terms "executive" and "administrative" apply interchangeably to any or all of said offices.

Source: SL 1985, ch 15, § 13; SL 1992, ch 60, § 2.






Chapter 01A - Officers' Statements of Financial Interest

§ 3-1A-1 Definition of terms.

3-1A-1. Definition of terms. Terms used in this chapter mean:

(1) "Any member of the individual's immediate family," a spouse or minor children living at home;

(2) "Close economic interest," any enterprise that, in the calendar year preceding the filing of any statement of financial interest under this chapter, contributes more than ten percent of or more than two thousand dollars to the gross income of the family, including the individual required to file the statement and any member of the individual's immediate family. The term also includes any enterprise in which the individual or any member of the individual's immediate family controls more than ten percent of the capital or stock;

(3) "Enterprise," any business or economic relationship;

(4) "Statement of financial interest," a description of the type of financial activity and the nature of the association with any enterprise as defined in this section.
Source: SL 1974, ch 121, § 1; SL 2010, ch 19, § 2; SL 2017, ch 23, § 7.



§ 3-1A-2 Additions and corrections filed on assumption of elective state office.

3-1A-2. Additions and corrections filed on assumption of elective state office. Any person who assumes the Office of Governor, lieutenant governor, state treasurer, attorney general, secretary of state, state auditor, commissioner of school and public lands, Public Utilities Commissioner, Supreme Court justice, circuit court judge, or state legislator shall, not more than fifteen days after the person assumes office and then not later than the first day of January of every year the person continues to hold the office, file a statement of financial interest setting forth any additions or corrections to any previous statement of financial interest filed pursuant to § 12-25-28 or 12-25-29.

Source: SL 1974, ch 121, § 5; SL 2017, ch 23, § 1.



§ 3-1A-3 Statements required of appointive state officers.

3-1A-3. Statements required of appointive state officers. Any gubernatorial appointee for whom Senate confirmation is required shall file with the secretary of state a statement of financial interest before confirmation.

Source: SL 1974, ch 121, § 6; SL 2010, ch 19, § 3.



§ 3-1A-4 Additions and corrections filed on assumption of elective local office.

3-1A-4. Additions and corrections filed on assumption of elective local office. Any person who assumes the office of a county commissioner, school board member of a school district with a total enrollment of more than two thousand students, or commissioner, councilman, or mayor in municipalities of the first class, shall, not more than fifteen days after the person assumes office and then not later than the first day of January of every year the person continues to hold the office, file a statement of financial interest setting forth any additions or corrections to any previous statement of financial interest filed pursuant to § 12-25-30.

Source: SL 1974, ch 121, § 7; SL 1977, ch 68, § 13; SL 1992, ch 60, § 2; SL 2017, ch 23, § 2.



§ 3-1A-5 Forms provided--Value not required--Verification--Open to public inspection.

3-1A-5. Forms provided--Value not required--Verification--Open to public inspection. The secretary of state shall prescribe and provide forms for the reporting of close economic interest. The value of a close economic interest need not be reported. Each individual filing a statement of financial interest shall subscribe to an oath or affirmation verifying the contents of such statement. All statements of financial interest shall be open to public inspection.

Source: SL 1974, ch 121, §§ 8 to 10.



§ 3-1A-6 Violation as misdemeanor or petty offense.

3-1A-6. Violation as misdemeanor or petty offense. Any person who violates any of the provisions of this chapter commits a petty offense. However, any person who intentionally violates any provision of this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 11; SL 1980, ch 24, § 32; SL 2010, ch 19, § 4.






Chapter 02 - Deputies and Assistants

§ 3-2-1 Appointment of deputy to be in writing--Revocation--Filing.

3-2-1. Appointment of deputy to be in writing--Revocation--Filing. The appointment of every deputy must be in writing and shall be revocable in writing at the pleasure of the principal, and all such appointments and revocations shall be filed as and where required for the bond and oath of the principal.

Source: SL 1872-3, ch 49, § 1; SL 1874-5, ch 27, § 37; PolC 1877, ch 6, § 1; CL 1887, § 1397; SL 1891, ch 108, § 1; RPolC 1903, § 1816; RC 1919, § 7045; SDC 1939, § 48.0401.



§ 3-2-2 Dual offices to be avoided in appointment of deputies.

3-2-2. Dual offices to be avoided in appointment of deputies. No state officer may appoint as a deputy any other state or district officer. No state treasurer may appoint as a deputy any county treasurer, register of deeds, sheriff, or county commissioner.

Source: PolC 1877, ch 6, § 4; CL 1887, § 1400; RPolC 1903, § 1819; RC 1919, § 7047; SDC 1939, § 48.0403; SL 1969, ch 195; SL 2010, ch 19, § 5.



§ 3-2-3 Oath required of deputies and assistants.

3-2-3. Oath required of deputies and assistants. Each deputy or assistant shall take and subscribe the same oath as his or her principal, naming the deputyship. The oath shall be endorsed upon and filed with the deputy's or assistant's certificate of appointment.

Source: PolC 1877, ch 6, § 3; CL 1887, § 1399; RPolC 1903, § 1818; RC 1919, § 7046; SDC 1939, § 48.0402; SL 2010, ch 19, § 6.



§ 3-2-4 Bond required of deputies and assistants.

3-2-4. Bond required of deputies and assistants. Unless otherwise expressly provided, each officer required to give bond may require a bond from the officer's deputy or assistant in a penal sum not greater than half the penal sum of the officer's own bond. The officer may retain the deputy's or assistant's bond for the officer's own protection.

Source: SL 1872-3, ch 49, § 1; SL 1874-5, ch 27, § 37; PolC 1877, ch 6, § 1; CL 1887, § 1397; SL 1891, ch 108, § 1; RPolC 1903, § 1816; RC 1919, § 7045; SDC 1939, § 48.0401; SL 2010, ch 19, § 7.






Chapter 03 - Veterans' Preference in Employment

§ 3-3-1 Veterans preferred in public employment--Age or physical impairment not disqualifying--Veterans with service-connected disabilities preferred.

3-3-1. Veterans preferred in public employment--Age or physical impairment not disqualifying--Veterans with service-connected disabilities preferred . In all public departments and subdivisions and upon all public works of this state and of the counties, municipalities, and school districts of this state, any veteran, as defined in § 33A-2-1, who is a citizen of the United States, shall receive preference for appointment, employment, and promotion. Age, loss of limb, or other physical impairment which does not in fact incapacitate does not disqualify the veteran if the veteran possesses the qualifications and business capacity necessary to discharge the duties of the position involved. A veteran who has a service-connected disability shall be given a preference over a nondisabled veteran. In order to determine if the veterans' preference applies, each applicant for employment under this chapter shall complete an employment application on which the applicant is asked if the applicant is a veteran as defined by § 33A-2-1.

Source: SL 1935, ch 188, §§ 1, 2; SL 1937, ch 227, § 1; SDC 1939, §§ 41.0501, 41.0502; SL 1939, ch 159, § 1; SL 1943, ch 147, § 1; SL 1951, ch 214, § 1; SDC Supp 1960, § 41.0508; SL 1980, ch 27, § 1; SL 1992, ch 60, § 2; SL 2010, ch 19, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2015, ch 20, § 1; SL 2015, ch 21, § 1; SL 2016, ch 30, § 1.



§ 3-3-2 Investigation and employment of veteran applicants.

3-3-2. Investigation and interview of veteran applicants. If a veteran as defined in § 33A-2-1 applies for appointment for employment under this chapter, the officer, board, or person whose duty it is to appoint or employ some person to fill the position shall investigate the qualifications of the applicant. If the applicant possesses at least the minimum qualifications necessary to fill the position, the officer, board, or person shall interview the applicant.

Source: SL 1935, ch 188, § 3; SDC 1939, § 41.0503; SL 2010, ch 19, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2016, ch 30, § 2.



§ 3-3-3 Mandamus available to enforce veterans' preference.

3-3-3. Mandamus available to enforce veterans' preference. A refusal to allow the preference provided for in this chapter, or a reduction of the salary for the position with intent to bring about the resignation or discharge of the incumbent, entitles the applicant or incumbent to maintain an action of mandamus to right the wrong.

Source: SL 1935, ch 188, § 4; SDC 1939, § 41.0504; SL 2010, ch 19, § 10.



§ 3-3-4 Restrictions on removal of veteran from employment--Hearing and review--Burden of proof.

3-3-4. Restrictions on removal of veteran from employment--Hearing and review--Burden of proof. No person holding a public position by appointment or employment, and belonging to any of the classes of persons to whom a preference is granted pursuant to this chapter, may be removed from the position or employment unless replaced by another person of a class to whom such preference is granted. However, the person may be removed for incompetency or misconduct shown after a hearing, upon due notice, upon stated charges, and with the right of the employee or appointee to a review by writ of certiorari. The burden of proving incompetency or misconduct rests upon the party alleging the incompetency or misconduct.

Source: SL 1935, ch 188, §§ 5, 6; SL 1937, ch 227, § 2; SDC 1939, §§ 41.0505, 41.0506; SL 2010, ch 19, § 11.



§ 3-3-5 Noncompliance as misdemeanor.

3-3-5. Noncompliance as misdemeanor. Any person in the public service who neglects or refuses to comply with the provisions of this chapter is guilty of a Class 1 misdemeanor.

Source: SL 1935, ch 188, § 8; SDC 1939, § 41.9903; SL 1980, ch 24, § 33; SL 2010, ch 19, § 12.



§ 3-3-6 Confidential and policy-making positions exempt from chapter.

3-3-6. Confidential and policy-making positions exempt from chapter. Nothing in this chapter applies to department heads, to policy-forming officials, to the position of private secretary of any official or department, or to any person holding a strictly confidential relation to the appointing officer.

Source: SL 1935, ch 188, § 7; SDC 1939, § 41.0507; SL 1939, ch 159, § 2; SL 1943, ch 147, § 2; SL 1951, ch 214, § 2; SDC Supp 1960, § 41.0508; SL 2010, ch 19, § 13.



§ 3-3-7 Unmarried spouse of deceased veteran--Entitlement to preference under certain conditions.

3-3-7. Unmarried spouse of deceased veteran--Entitlement to preference under certain conditions. The unmarried spouse of a veteran who died while in service, or later died from a service connected cause, is entitled to the preferences given to the veteran in § 3-3-1 if the spouse possesses the qualifications and business capacity necessary to discharge the duties of the position involved.

Source: SL 1980, ch 27, § 2; SL 2010, ch 19, § 14.



§ 3-3-8 Spouse of disabled veteran--Entitlement to preference under certain conditions .

3-3-8. Spouse of disabled veteran--Entitlement to preference under certain conditions. If a veteran disabled due to a service connected cause is unable to exercise the right to a veteran employment preference due to the disability, the veteran's spouse is entitled to the preferences given in § 3-3-1 if the spouse possesses the qualifications and business capacity necessary to discharge the duties of the position involved.

Source: SL 1980, ch 27, § 3; SL 2010, ch 19, § 15.



§ 3-3-9 Distribution of information about state laws on veterans' preference in employment.

3-3-9. Distribution of information about state laws on veterans' preference in employment. Beginning on July 1, 2016, the Department of Veterans Affairs shall coordinate with the Veterans Commission and the South Dakota Veterans Council to create informative materials about current state laws pertaining to veterans' preference in employment to be both posted on the Department of Veterans Affairs website for public access and for distribution by the council and its member organizations.

Source: SL 2016, ch 30, § 3.






Chapter 04 - Vacancies in Office

§ 3-4-1 Events causing vacancy in office.

3-4-1. Events causing vacancy in office. An office becomes vacant if one of the following events applies to a member of a governing body or elected officer before the expiration of the term of the office; the person:

(1) Dies;

(2) Resigns;

(3) Is removed from office;

(4) Fails to qualify as provided by law;

(5) Ceases to be a resident of the state, district, county, municipality, township, ward, or precinct in which the duties of the office are to be exercised or for which elected;

(6) Is convicted of any infamous crime or of any offense involving a violation of the official oath of the office; or

(7) Has a judgment obtained against the person for a breach of an official bond.
Source: SL 1864-5, ch 12, § 2; PolC 1877, ch 22, § 2; CL 1887, § 1385; RPolC 1903, § 1802; RC 1919, § 7007; SDC 1939, § 48.0101; SL 2015, ch 22, § 1.



§ 3-4-2 Resignation of office--To whom made.

3-4-2. Resignation of office--To whom made. Resignations may be made as follows:

(1) Of all state and district officers, either elective or appointive, to the Governor;

(2) Of all members of the Legislature to the presiding officer of its branches respectively when in session, and when not in session to the Governor; and when made to the presiding officer he shall at once notify the Governor;

(3) Of all officers of the Legislature to the respective branches thereof;

(4) Of all elective county officers, by filing with the county auditor such resignation in writing, which shall be filed or deposited with the board of county commissioners, which resignation unless a different time is fixed therein shall take effect upon such filing;

(5) Of officers of civil township to the board of supervisors of the township, except of members of such board, which shall be to the township clerk; and notice shall forthwith be given by the township clerk to the county auditor of the resignation of all officers whose bonds are filed with that officer;

(6) Of all officers holding office by appointment to the body, board, court, or officer that appointed them.
Source: SL 1864-5, ch 12, § 2; PolC 1877, ch 22, § 1; CL 1887, § 1386; SL 1881, ch 137, § 1; RPolC 1903, § 1803; RC 1919, § 7008; SDC 1939, § 48.0102; SL 1974, ch 55, § 2.



§ 3-4-3 Appointments to fill vacancies--By whom made.

3-4-3. Appointments to fill vacancies--By whom made. All vacancies, except in the office of a member of the Legislature, representative in Congress, and United States Senator, shall be filled by appointment, as follows:

(1) In state and district offices, and the Office of Supreme Court Justice and Circuit Judge, by the Governor;

(2) In county and precinct offices, by the board of county commissioners, except vacancies on such board;

(3) In civil township offices, by the board of supervisors or a majority of them, by warrant under their hands; and if a vacancy occurs from any cause in the foregoing board of appointment the remaining officers of such board shall fill any vacancy therein; and

(4) In special purpose districts, unless otherwise provided, by the remaining board of trustees.
Source: SDC 1939, § 48.0103; SL 1974, ch 153, § 1; SL 2002, ch 144, § 9.



§ 3-4-4 Filling vacancies in board of county commissioners.

3-4-4. Filling vacancies in board of county commissioners. When a vacancy occurs in the board of county commissioners, it shall be the duty of the remaining member or members of such board to appoint immediately some suitable person to fill such vacancy from the district where the vacancy occurs. If there be an even number of county commissioners remaining on the board of county commissioners, the county auditor shall be called in and shall act as a member of such board to fill such vacancy.

Source: SL 1874-5, ch 57, § 53; PolC 1877, ch 22, § 9; SL 1885, ch 148, § 1; CL 1887, § 1393; RPolC 1903, § 1812; RC 1919, § 7018; SDC 1939, § 48.0104; SL 1967, ch 236; SL 1974, ch 55, § 3.



§ 3-4-5 Vacancies occurring immediately prior to election.

3-4-5. Vacancies occurring immediately prior to election. If a vacancy occurs within thirty days preceding an election day at which it may be filled, no appointment shall be made unless it be necessary to carry out such election and the canvass of the same according to law; in that case an appointment may be made at any time previous to such election to hold until after such election or until a successor is elected and qualified.

Source: SL 1864-5, ch 12, § 4; PolC 1877, ch 22, § 10; CL 1887, § 1394; RPolC 1903, § 1813; RC 1919, § 7019; SDC 1939, § 48.0105.



§ 3-4-6 Appointments in writing--Duration of appointment--Filling of vacancies--Office where filed.

3-4-6. Appointments in writing--Duration of appointment--Filling of vacancies--Office where filed. Appointments to state offices shall be made in writing and shall continue for the remainder of the unexpired term of office. Unless otherwise provided by law, all other appointments shall be made in writing and shall continue until the next general election and until a successor is elected and qualified. A vacancy must occur prior to May first in an even-numbered year, other than in a year when the term of office would normally expire, for the office to be filled by election for the remainder of the unexpired term. Any person elected to an office that was previously vacant shall take office in the year following the election on the day of that year when a full term for that office would normally commence.

Appointments to state offices shall be filed with the secretary of state. Appointments to county offices shall be filed in the office of the county auditor and entered in the minutes of the commissioners' proceedings.

Source: SDC 1939, § 48.0106; SL 1984, ch 19; SL 1994, ch 31; SL 2001, ch 21, § 1; SL 2002, ch 74, § 3.



§ 3-4-7 Qualification by persons appointed to fill vacancies.

3-4-7. Qualification by persons appointed to fill vacancies. Persons appointed to offices as herein provided shall qualify in the same manner as is required of those elected, the time of which shall be prescribed in their appointment.

Source: SL 1864-5, ch 12, § 6; PolC 1877, ch 22, § 12; CL 1887, § 1396; RPolC 1903, § 1815; RC 1919, § 7021; SDC 1939, § 48.0107.



§ 3-4-8 Temporary resignation for members of National Guard or reserves--Notice--Temporary replacement--Length of term.

3-4-8. Temporary resignation for members of National Guard or reserves--Notice--Temporary replacement--Length of term. If any member of a governing body of a county, municipality, school district, township, or special purpose district, who is also a member of the South Dakota National Guard or another reserve component of the armed forces of the United States, is called into active duty which causes the member to be unable to attend meetings of the governing body, the member may elect to temporarily resign from the governing body. Notice of temporary resignation may be given in the same manner as giving notice of resignation from such governing body. A temporary replacement may be made in accordance with the provisions of statute applying to the governing body. The temporary member shall serve until the member returns from active duty or until the expiration of the member's term, whichever occurs first.

Source: SL 2003, ch 23, § 1.



§ 3-4-9 Temporary resignation of elected official--Notice--Temporary replacement--Length of term.

3-4-9. Temporary resignation of elected official--Notice--Temporary replacement--Length of term. If any member of a governing body or any other elected officer of a county, municipality, school district, township, or special purpose district, who is incapacitated by illness or an accident which causes the member or officer to be unable to attend meetings of the governing body or fulfill the duties of the office, the member may elect to temporarily resign from the governing body or office. Notice of temporary resignation may be given in the same manner as giving notice of resignation from the governing body or office. If the member or officer is unable to give notice, the member's or officer's spouse or guardian or any person who has durable power of attorney for the member or officer may give notice of resignation. A temporary replacement may be made in accordance with the provisions of statute applying to the governing body or office. The temporary member or officer shall serve until the member or officer is able to fulfill the requirements of office or until the expiration of the member's or officer's term, whichever comes first.

Source: SL 2004, ch 32, § 1.






Chapter 05 - Official Bonds

§ 3-5-1 Bonds of state officers and employees--Approval, recording, and safekeeping.

3-5-1. Bonds of state officers and employees--Approval, recording, and safekeeping. The bonds of all state officers, appointees of the Governor or employees of the state, required to give bonds, shall be given to the State of South Dakota, and shall be approved by the Governor as to sufficiency and by the attorney general as to form, except that the form of the attorney general's bond shall be approved by one of the justices of the Supreme Court, and all such bonds when so approved, shall be recorded in the Office of the Secretary of State in a book to be known as the "Bond Record" and when such bonds have been recorded the secretary of state shall immediately deliver same to the auditor-general for safekeeping in the State Department of Legislative Audit, who shall index the same alphabetically and file numerically, except the bond of the auditor-general and his employees, which shall be delivered to the state auditor and kept on file in his office. The state auditor's and auditor-general's receipts for said bonds shall be filed with the secretary of state.

Source: CL 1887, § 1373; SL 1895, ch 147, § 1; RPolC 1903, § 1790; SL 1913, ch 283; RC 1919, § 7026; SL 1919, ch 285; SDC 1939, § 48.0303; SL 1955, ch 222.



§ 3-5-2 Bonds of county officers--Approval and filing.

3-5-2. Bonds of county officers--Approval and filing. The bonds of all county officers shall be approved by the board of county commissioners, except bonds of the county commissioners, which shall be approved by the auditor, and shall, together with the oaths of office be filed in the office of the county auditor.

Source: CL 1887, § 1373; SL 1895, ch 147, § 1; RPolC 1903, § 1790; SL 1913, ch 283; RC 1919, § 7026; SL 1919, ch 285; SDC 1939, § 48.0303; SL 1955, ch 222, § 1; SL 1974, ch 55, § 4.



§ 3-5-3 Amount of bonds.

3-5-3. Amount of bonds. The bond of the state auditor shall be in the penal sum of ten thousand dollars, of the state treasurer in the penal sum of five hundred thousand dollars, of the secretary of state in the penal sum of five thousand dollars, of the commissioner of school and public lands in the penal sum of twenty thousand dollars, of the attorney general in the penal sum of three thousand dollars, of county commissioners in the penal sum of one thousand dollars, of the state's attorney in the penal sum of one thousand dollars; the bonds of registers of deeds, county auditors, sheriffs, coroners, treasurers, and constables, whether of the county or any civil township therein, shall each be in the penal sum to be fixed by the board of county commissioners in each county; but that of the county auditor shall not be in a less penal sum than two thousand dollars, and that of the county treasurer shall not be in a less penal sum than four thousand dollars, except when the total amount of taxes to be by him collected in any year is less than two thousand dollars, and then in double the amount of taxes to be by him collected. In no case shall the bond of the county treasurer be less than the sum of one thousand dollars; and those of constables shall not be in a less penal sum than two hundred dollars each.

Source: CL 1887, § 1374; SL 1891, ch 93, § 1; RPolC 1903, §§ 889, 1791; SL 1903, ch 82; RC 1919, § 7027; SDC 1939, § 48.0304; SL 1974, ch 55, § 5; SL 1975, ch 33.



§ 3-5-4 Sureties on bonds.

3-5-4. Sureties on bonds. Every official bond shall be given with at least two sureties, and the bond of the state treasurer shall have at least four sureties, and that of the county treasurer at least three sureties.

In lieu of a bond with personal sureties a bond executed by a surety company legally authorized to transact business in this state may be approved.

Source: PolC 1877, ch 5, § 7; CL 1887, § 1375; RPolC 1903, § 1792; SL 1909, ch 225; RC 1919, § 7028; SDC 1939, § 48.0305.



§ 3-5-5 Premiums on corporate surety bonds.

3-5-5. Premiums on corporate surety bonds. Whenever an officer, deputy, or employee of the State of South Dakota, or its subdivisions including counties, school districts, townships, municipal corporations, and all other governmental subdivisions and departments, in furnishing a bond required by law or rules or regulations of any board, or department, or governmental subdivision of this state, shall furnish a bond executed by a surety company legally authorized to transact business in this state, the state or any of its said departments or subdivisions is hereby authorized and required to pay the premium thereon out of its general funds, upon the lawful approval of said bond.

Source: SL 1933 (SS), ch 5, § 1; SDC 1939, § 48.0306.



§ 3-5-5.1 Blanket or individual bonds for state officers and employees.

3-5-5.1. Blanket or individual bonds for state officers and employees. The Bureau of Administration, with the approval and advice of the attorney general and director of the division of insurance, shall purchase a blanket bond or individual bonds, issued to the state as the insured, covering the honesty and faithful performance of all state employees, officers, members of state boards and commissions, and appointees of the Governor. The terms of bonds authorized under this section may be up to five years. If the bureau purchases a blanket bond pursuant to this section no officer or employee of the state shall be required to furnish an individual bond to qualify for office.

Source: SL 1970, ch 22; SL 1972, ch 17; SL 1988, ch 28.



§ 3-5-6 Limitation of liability by surety.

3-5-6. Limitation of liability by surety. Any surety on any official bond running to the state or any county, may limit his liability by inserting after his name the words "not to exceed" naming the amount to which he desires to limit his liability. Any surety may also limit its or his liability as to time by inserting in the bond a provision that it or he shall not be liable for any acts of the principal prior to the date of the bond.

Source: SL 1907, ch 79; RC 1919, § 7039; SL 1929, ch 206, § 1; SDC 1939, § 48.0307.



§ 3-5-7 Reelected incumbent to account for funds and property before new bond approved.

3-5-7. Reelected incumbent to account for funds and property before new bond approved. When the incumbent of an office is reelected, his bond shall not be approved until he has produced and fully accounted for all public funds and property in his control under color of his office during the expiring term, to the person or authority to whom he should account, and the fact and date of such satisfactory exhibit shall be endorsed upon the new bond before its approval.

Source: PolC 1877, ch 5, § 13; CL 1887, § 1383; RPolC 1903, § 1800; RC 1919, § 7037; SDC 1939, § 48.0316.



§ 3-5-8 Endorsement of approval of bonds.

3-5-8. Endorsement of approval of bonds. The approval of official bonds shall in all cases be endorsed upon the bond and signed by the officer approving, or by the chairman of the board of county commissioners.

Source: PolC 1877, ch 5, § 8; CL 1887, § 1376; RPolC 1903, § 1793; RC 1919, § 7029; SDC 1939, § 48.0308.



§ 3-5-9 Recording of bonds of county and precinct officers.

3-5-9. Recording of bonds of county and precinct officers. The bonds of all county and precinct officers immediately after the approval of the same, shall be recorded at length in the office of the register of deeds of the county to which such bonds are given, in a book to be provided and kept for that purpose. When such bonds are so recorded they shall be forthwith filed respectively as provided in this chapter.

Source: SL 1885, ch 120, § 1; CL 1887, § 1377; RPolC 1903, § 1794; SL 1913, ch 283; RC 1919, § 7030; SDC 1939, § 48.0309.



§ 3-5-10 Repealed.

3-5-10. Repealed by SL 2016, ch 47, § 1.



§ 3-5-11 Bonds and oaths to cover all duties of office--Noncomplying bonds valid as to matter contained.

3-5-11. Bonds and oaths to cover all duties of office--Noncomplying bonds valid as to matter contained. The bonds and oaths of all civil officers shall be construed to cover duties required by law subsequent to giving them. No official bond shall be void for want of compliance with the statute, but it shall be valid in law for the matter contained therein.

Source: PolC 1877, ch 5, § 12; CL 1887, § 1382; RPolC 1903, § 1799; RC 1919, § 7036; SDC 1939, § 48.0315.



§ 3-5-12 New bond or restoration of bond becoming insufficient.

3-5-12. New bond or restoration of bond becoming insufficient. When any official bond running to the state or any county becomes insufficient for the purpose thereof, the approving authority shall require a new bond or additional surety or sureties, as shall be necessary to restore the bond to the full amount of liability required by law.

Source: SL 1907, ch 79; RC 1919, § 7039; SL 1929, ch 206, § 1; SDC 1939, § 48.0307.



§ 3-5-13 Bond found insufficient by county commissioners--Determination of sufficiency by circuit court.

3-5-13. Bond found insufficient by county commissioners--Determination of sufficiency by circuit court. In case the board of county commissioners should decide that a bond presented to it is insufficient, a reasonable time, not to exceed five days, shall be allowed the officer to supply a sufficient bond, and such board may take three days to consider the approval of any bond. If such board refuse or neglect to approve the bond of any county officer or township officer elect, he may present the same to the judge of the circuit court and serve notice of a time of hearing thereof upon the board. Upon due proof of such service being made to the judge at the time therein named, he shall, unless good cause for delay appear, proceed to hear and determine the sufficiency of the bond, and may approve the same, and such approval shall be in all respects valid.

Source: PolC 1877, ch 5, § 8; CL 1887, § 1376; RPolC 1903, § 1793; RC 1919, § 7029; SDC 1939, § 48.0308.



§ 3-5-14 Local government purchase of bonds or insurance coverage for faithful performance of officials and employees.

3-5-14. Local government purchase of bonds or insurance coverage for faithful performance of officials and employees. The governing board of any political subdivision of this state, may purchase a blanket bond, blanket crime coverage, an insurance policy, or an individual bond, issued to the political subdivision as the insured, covering the faithful performance of each officer, member, and employee. If the governing board purchases a blanket bond, blanket crime coverage, or an insurance policy that is equal to or exceeds the individual bond requirements established in law, no officer, member, and employee of the political subdivision is required to furnish an individual bond to qualify for office. Blanket coverage may not be less than the total coverage of all individual bonds purchased for the year prior to January 1, 2015.

Source: SL 2015, ch 23, § 1.






Chapter 06 - Conditions of Employment [Repealed and Transferred]

§ 3-6-1 to 3-6-5. Repealed.

3-6-1 to 3-6-5. Repealed by SL 1973, ch 23, § 30.



§ 3-6-5.1 to 3-6-10.1. Repealed.

3-6-5.1 to 3-6-10.1. Repealed by SL 2012, ch 23, § 10.



§ 3-6-11 to 3-6-16. Repealed.

3-6-11 to 3-6-16. Repealed by SL 1973, ch 23, § 30.



§ 3-6-17 Transferred.

3-6-17. Transferred to § 9-14-43 by SL 2012, ch 23, § 105.



§ 3-6-18 to 3-6-27. Repealed.

3-6-18 to 3-6-27. Repealed by SL 2012, ch 23, § 10.



§ 3-6-28 Repealed.

3-6-28. Repealed by SL 1987, ch 31, § 2.



§ 3-6-29 Repealed.

3-6-29. Repealed by SL 1999, ch 12, § 1.



§ 3-6-30 to 3-6-32. Repealed.

3-6-30 to 3-6-32. Repealed by SL 2012, ch 23, § 10.






Chapter 06A - Career Service Personnel Management System [Repealed]

§ 3-6A-1 , 3-6A-2. Repealed.

3-6A-1, 3-6A-2. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-3 Repealed.

3-6A-3. Repealed by SL 1985, ch 21, § 1.



§ 3-6A-4 to 3-6A-6. Repealed.

3-6A-4 to 3-6A-6. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-7 Repealed.

3-6A-7. Repealed by SL 1988, ch 312, § 3.



§ 3-6A-8 to 3-6A-19. Repealed.

3-6A-8 to 3-6A-19. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-20 Repealed.

3-6A-20. Repealed by SL 1975, ch 16, § 25.



§ 3-6A-21 to 3-6A-24. Repealed.

3-6A-21 to 3-6A-24. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-25 Repealed.

3-6A-25. Repealed by SL 1985, ch 21, § 4.



§ 3-6A-26 to 3-6A-33. Repealed.

3-6A-26 to 3-6A-33. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-34 Repealed.

3-6A-34. Repealed by SL 1985, ch 21, § 6.



§ 3-6A-35 , 3-6A-36. Repealed.

3-6A-35, 3-6A-36. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-36.1 , 3-6A-36.2. Repealed.

3-6A-36.1, 3-6A-36.2. Repealed by SL 1987, ch 31, §§ 4, 5.



§ 3-6A-37 to 3-6A-44. Repealed.

3-6A-37 to 3-6A-44. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-45 Repealed.

3-6A-45. Repealed by SL 1976, ch 158, § 12A-11.



§ 3-6A-46 Repealed.

3-6A-46. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-47 Repealed.

3-6A-47. Repealed by SL 1980, ch 24, § 38.



§ 3-6A-48 Repealed.

3-6A-48. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-49 Repealed.

3-6A-49. Repealed by SL 1982, ch 16, § 8.



§ 3-6A-50 Repealed.

3-6A-50. Repealed by SL 1982, ch 16, § 12.



§ 3-6A-51 Repealed.

3-6A-51. Repealed by SL 2010, ch 19, § 63.



§ 3-6A-52 Repealed.

3-6A-52. Repealed by SL 2012, ch 23, § 10.






Chapter 06B - Student Intern Program [Repealed]

§ 3-6B-1 to 3-6B-5. Repealed.

3-6B-1 to 3-6B-5. Repealed by SL 2012, ch 23, § 10.



§ 3-6B-6 Repealed.

3-6B-6. Repealed by SL 1990, ch 31, § 3.






Chapter 06C - State Employment General Provisions

§ 3-6C-1 Definition of terms in chapters 3-6C to 3-6F.

3-6C-1. Definition of terms in chapters 3-6C to 3-6F. Terms as used in chapters 3-6C to 3-6F, inclusive, mean:

(1) "Appointing authority," the hiring entity;

(2) "Commission," the Civil Service Commission;

(3) "Bureau," the Bureau of Human Resources;

(4) "Bureau commissioner," the head of a bureau;

(5) "Civil service," a system of human resource management for the executive branch of state government based on merit principles governing the appointment, promotion, compensation, removal, transfer, and other matters related to human resource management;

(6) "Civil service employee," a state employee not otherwise exempted by the provisions of this chapter;

(7) "Change in family status," marriage, divorce, or death of the member, spouse, or any covered dependent; birth or adoption of a child; or a change in the employment status of the member, spouse, or any covered dependent;

(8) "Class of positions," all civil service positions which are sufficiently similar in kind or subject matter of work performed, level of difficulty and responsibility, and qualification requirements to warrant similar treatment in personnel and pay administration;

(9) "Compensation," the total compensation, which includes direct salary and fringe benefits. Fringe benefits includes employer paid retirement programs, social security, health insurance, life insurance, and any other programs offering a benefit to the employee in which the employer participates;

(10) "Contribution," the dollar amount established by the commissioner sufficient to cover the cost of the insurance plan;

(11) "Department secretary," a person appointed by and serving at the pleasure of the Governor to administer one of the major departments of state government;

(12) "Dependent," a person who is not an employee and is:

(a) An employee's spouse who is not divorced or legally separated from the employee; or

(b) An employee's child who is:

(i) Under the age of twenty-six or under the age of twenty-nine if a full-time student; and

(ii) Not benefit eligible through their employer or spouses employer; and

(iii) Not in military service;

(13) "Deputy," a person who serves as first assistant to, and at the pleasure of, a department secretary, bureau commissioner, or division director if allowed by law;

(14) "Division director," a person appointed by and serving at the pleasure of the department secretary to administer a division within a major department of state government;

(15) "Eligible employee," an active employee placed in a permanent position, employed by a participating agency and scheduled to work twenty or more hours a week at least six months of the year;

(16) "Employee," any person working for state government, paid by the State of South Dakota, or remunerated by other funds raised, appropriated, or otherwise generated by the state. The term does not include any person working for any authority authorized by law;

(17) "Employer," the State of South Dakota;

(18) "Executive branch employee," any employee working for state government except those working for the legislative or judicial branches of state government;

(19) "Human resources commissioner," the commissioner of the Bureau of Human Resources;

(20) "Law enforcement employee," any certified law enforcement officer working for the Division of Criminal Investigation or the Highway Patrol;

(21) "Member," a state employee or retiree who is covered by the plan as the primary insured and who may elect to have his or her dependents covered by the plan;

(22) "Plan," the state employee's benefit insurance plan as created by chapter 6-E;

(23) "Position," a collection of duties and responsibilities assigned by the appointing authority to one person;

(24) "Safety-sensitive position," any law enforcement officer authorized to carry firearms and any custody staff employed by any agency responsible for the rehabilitation or treatment of any adjudicated adult or juvenile;

(25) "Self-insured," a state-supported benefit plan in which the initial risk for any losses is born by the plan;

(26) "Substance," marijuana as defined in subdivision 22-42-1(7) and any controlled drug or substance as defined in chapter 34-20B.
Source: SL 2012, ch 23, § 12.



§ 3-6C-2 Human resources functions of bureau--Delegation.

3-6C-2. Human resources functions of bureau--Delegation. The Bureau of Human Resources shall perform human resource functions for the following agencies:

(1) Board of Regents;

(2) Board of Trustees of the South Dakota Retirement System; and

(3) All other state departments, bureaus, divisions, boards, and commissions of the executive branch.

The Bureau of Human Resources may delegate human resource functions to either the Board of Regents or the Trustees of the South Dakota Retirement System through agreements entered into pursuant to chapter 1-24.

Source: SL 2012, ch 23, § 13.



§ 3-6C-3 Temporary, patient, inmate, and student employees' holiday compensation.

3-6C-3. Temporary, patient, inmate, and student employees' holiday compensation. No temporary employee nor any patient, inmate, or student employee, as defined by any rules promulgated by the Civil Service Commission pursuant to chapter 1-26, may receive any compensation for any holiday as defined in § 1-5-1. However, the employee shall be compensated for any hours actually worked on such holidays.

Source: SL 2012, ch 23, § 14.



§ 3-6C-4 Vacation leave--Accrual and accumulation--Advanced leave.

3-6C-4. Vacation leave--Accrual and accumulation--Advanced leave. Each state employee shall earn fifteen working days vacation time per full year of employment. Any employee with more than fifteen years employment shall receive twenty working days vacation with pay for each year of employment. Such leave shall be accrued on an hourly, biweekly, semimonthly, or monthly basis as determined by the commissioner of human resources. No vacation hours earned may be used until the employee has served the initial six-month period. Vacation hours are cumulative only to the extent of that which may be earned in a period of time not exceeding two years of regular and continuous state employment. No advanced leave of absence for vacation with pay may be granted at any time.

Source: SL 2012, ch 23, § 15.



§ 3-6C-5 Employees entitled to vacation leave.

3-6C-5. Employees entitled to vacation leave. Any state employee, including any state employee exempt from the provisions of this chapter, who has been employed by the state for a period of six months is entitled to vacation leave. However, no temporary or emergency employee, as defined by any rules promulgated by the Civil Service Commission pursuant to chapter 1-26, and no patient, inmate, or student employee is eligible for vacation leave. Any part-time employee who has served an accumulative six-month period is entitled to vacation leave.

Source: SL 2012, ch 23, § 16.



§ 3-6C-6 Vacation on retirement or resignation--Lump-sum payment option--Payment upon death.

3-6C-6. Vacation on retirement or resignation--Lump-sum payment option--Payment upon death. Any employee who retires or voluntarily resigns may terminate employment at the end of the employee's accrued vacation period or receive a lump-sum payment for the unused vacation time which has accrued as of the employee's final day on the payroll. Any employee meeting the definition of a participant as set out in subdivision 3-13A-2(8) shall have such lump-sum payment transmitted to the fund pursuant to the provisions of § 3-13A-5. However, if the employee dies, payment for the accumulated leave of absence for vacation time shall be paid according to §§ 3-8-8 to 3-8-11, inclusive.

Source: SL 2012, ch 23, § 17.



§ 3-6C-7 Sick leave--Accrual and accumulation--Medical certificate--Vacation leave used for sickness--Personal emergency leave.

3-6C-7. Sick leave--Accrual and accumulation--Medical certificate--Vacation leave used for sickness--Personal emergency leave. In addition to the leave of absence for vacation as provided in § 3-6C-4, each employee of the state, except temporary and emergency employees as defined by Civil Service Commission rules, and patient, inmate, and student employees, is entitled to fourteen days leave of absence for sickness without loss of pay, exclusive of Saturdays, Sundays, and holidays, for each year the employee is in the employment of the state. Leave of absence for sickness shall be accrued on an hourly, biweekly, semimonthly, or monthly basis as determined by the commissioner of human resources and shall accumulate without limit as to the number of days of such accumulation. Any leave of absence for sickness shall be supported by a medical certificate upon the request of the commissioner of human resources. No employee is entitled to more than the employee's accrued and earned leave of absence for sickness without first using up any and all of the employee's accumulated and earned leave of absence for vacation.

An employee may use up to five days of the employee's sick leave annually for personal emergency reasons. Leave for personal emergencies may not be accrued from year to year. The Civil Service Commission, pursuant to chapter 1-26, shall promulgate rules to implement this provision.

Adoption of a child by any state employee is treated as natural childbirth for leave purposes.

Source: SL 2012, ch 23, § 18.



§ 3-6C-8 Accrual of leave while receiving workers' compensation.

3-6C-8. Accrual of leave while receiving workers' compensation. Any state employee may accrue vacation leave, but not sick leave, while receiving workers' compensation under § 62-4-3.

Source: SL 2012, ch 23, § 19.



§ 3-6C-9 Advanced sick leave.

3-6C-9. Advanced sick leave. Leave of absence for sickness may be advanced to an employee who has been in regular and continuous employment of the state for at least one full year if the employee has used up all of the employee's earned leave of absence for vacation and sickness. If an employee receives advanced sick leave, any subsequent sick leave earned by the employee shall be credited against the employee's negative sick leave balance until the advanced sick leave is repaid. At no time shall the employee's advanced negative sick leave balance exceed twenty-eight days. Advanced leave of absence for sickness is within the discretion of the bureau under rules promulgated by the Civil Service Commission pursuant to chapter 1-26, and is authorized only if the bureau's consent has first been obtained.

Source: SL 2012, ch 23, § 20.



§ 3-6C-10 Workers' compensation not payable while on vacation or sick leave.

3-6C-10. Workers' compensation not payable while on vacation or sick leave. No state employee may be allowed compensation under § 62-4-3 for a period for which the employee has also received sick pay authorized by § 3-6C-7 or 3-6C-9 or vacation pay authorized by § 3-6C-4. Nothing in this section limits any other compensation or benefits due employees of the state under Title 62.

Source: SL 2012, ch 23, § 21.



§ 3-6C-11 Use of sick pay or vacation pay to supplement workers' compensation.

3-6C-11. Use of sick pay or vacation pay to supplement workers' compensation. If an injured state employee's workers' compensation benefits are not equal to the employee's salary, the employee may, notwithstanding any provision in § 3-6C-10, use sick pay or vacation pay in an amount necessary to make up the difference between the employee's salary and the workers' compensation benefits.

Source: SL 2012, ch 23, § 22.



§ 3-6C-12 Payment for accrued unused sick leave on termination of employment.

3-6C-12. Payment for accrued unused sick leave on termination of employment. Every state employee, who has been continuously employed in a permanent position by the State of South Dakota or any department or agency thereof for at least seven years prior to the date of the employee's retirement, voluntary resignation, layoff, termination for inability to perform job functions due to physical disability or death, shall receive payment for one-fourth of the unused leave of absence for sickness which has accrued as of the employee's final day on payroll. The payment may not exceed the sum of four hundred eighty hours. Payment shall be made in a lump sum with the employee's last payroll warrant. Any employee meeting the definition of a participant as set out in subdivision 3-13A-2(8) shall have such lump-sum payment transmitted to the fund pursuant to the provisions of § 3-13A-5. However, in the case of death of the employee, payment for such accumulated leave of absence for sickness shall be paid as provided under the provisions of §§ 3-8-8 to 3-8-11, inclusive.

Source: SL 2012, ch 23, § 23.



§ 3-6C-13 Donation of accrued vested leave to another employee--Approval by bureau.

3-6C-13. Donation of accrued vested leave to another employee--Approval by bureau. Any employee of the state may donate accrued vested leave to another state employee who meets all of the following criteria:

(1) The recipient employee is terminally ill and the employee's condition does not allow a return to work;

(2) The recipient employee is suffering from an acutely life threatening illness or injury which has been certified by a licensed physician as having a significant likelihood of terminating fatally and the employee's physical condition does not allow a return to work for a period of at least ninety consecutive days; and

(3) All leave benefits for which the recipient employee is eligible have been exhausted.

The donation is not allowed after the recipient employee is able to return to work or is approved for disability benefits provided for in § 3-12-98 or any other public disability benefits.

The donation of accrued vested leave may not exceed two thousand eighty hours per recipient employee as defined in subdivision (1) of this section or one thousand forty hours per illness or injury for a recipient employee as defined in subdivision (2) of this section, not to exceed two thousand eighty hours per recipient. The donation shall be approved by the Bureau of Human Resources under rules promulgated by the Civil Service Commission pursuant to chapter 1-26, including number of hours to be donated, confidentiality of a donation, definition of terminally ill, definition of life threatening illness or injury, criteria for determining employee eligibility to receive or donate leave, coordination of leave donation with disability and other public benefits and in compliance with the provisions of § 3-6C-12, and procedures for approval of the donation.

Source: SL 2012, ch 23, § 24.



§ 3-6C-14 Restrictions on donation of leave.

3-6C-14. Restrictions on donation of leave. Any donation of leave pursuant to section § 3-6C-13 or 3-6C-15 may be restricted as follows:

(1) The donating employee may only donate leave to an employee who is at the same or lower paygrade as the donating employee; and

(2) The donation may be denied based upon funding considerations within the agency, at the discretion of the commissioner.
Source: SL 2012, ch 23, § 25.



§ 3-6C-15 Donation of vacation leave to recipient caring for terminally ill family member--Approval by bureau.

3-6C-15. Donation of vacation leave to recipient caring for terminally ill family member--Approval by bureau. Any employee of the state may donate vacation leave to another state employee who meets all of the following criteria:

(1) The recipient employee will use the donated leave to care for the recipient employee's spouse, child, or parent who is terminally ill;

(2) The recipient employee's spouse, child, or parent is suffering from an acutely life threatening illness or injury which has been certified by a licensed physician as having a significant likelihood of terminating fatally; and

(3) All leave benefits for which the recipient employee is eligible have been exhausted.

The total paid leave, including the donated vacation leave pursuant to this section, may not exceed twelve weeks annually per recipient employee. The donation shall be approved by the Bureau of Human Resources under rules promulgated pursuant to chapter 1-26 by the Civil Service Commission, including number of hours to be donated, confidentiality of a donation, definition of terminally ill, definition of life threatening illness or injury, criteria for determining employee eligibility to receive or donate leave and for prorating donated leave for part-time employees, and procedures for approval of the donation. Any donation shall be in compliance with the provisions of §§ 3-6C-4 and 3-6C-5.

Source: SL 2012, ch 23, § 26.



§ 3-6C-16 Accrued leave transferred when employee transferred between agencies.

3-6C-16. Accrued leave transferred when employee transferred between agencies. If an employee transfers from one state department, institution, agency, or office to another state department, institution, agency, or office, the employee may transfer all unused and earned leave of absence for vacation or sickness as was allowed the employee under the provisions of §§ 3-6C-4 and 3-6C-7.

Source: SL 2012, ch 23, § 27.



§ 3-6C-17 Leave of absence without pay.

3-6C-17. Leave of absence without pay. The provisions of §§ 3-6C-4 to 3-6C-16, inclusive, do not prohibit the taking of leave of absence for vacation or sickness without pay if the leave of absence is authorized and approved by the board, commission, agency, department, office, or officer employing the employee, pursuant to rules promulgated pursuant to chapter 1-26 by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 28.



§ 3-6C-18 Promulgation of rules governing leave of absence and other benefits.

3-6C-18. Promulgation of rules governing leave of absence and other benefits. The Civil Service Commission may, pursuant to chapter 1-26, promulgate rules to further define the types of leave permitted to be taken as sick leave, vacation leave, and leave of absence, including the following: child care, jury duty, military service, maternity, and education and other fringe benefits.

Source: SL 2012, ch 23, § 29.



§ 3-6C-19 Freedom of speech of officers and employees--Restrictive rules prohibited.

3-6C-19. Freedom of speech of officers and employees--Restrictive rules prohibited. It is the policy of the State of South Dakota that citizens of this state and of the United States may not be deprived of their freedom of speech guaranteed them by the constitutions of the United States of America and of the State of South Dakota, by reason of the fact that they are state officers and employees. No state agency may pass a rule restricting or prohibiting the constitutionally guaranteed right of its employees and officers to express their opinions.

Source: SL 2012, ch 23, § 30.



§ 3-6C-20 Holiday benefit eligibility.

3-6C-20. Holiday benefit eligibility. Holidays, other than Sundays, enumerated in § 1-5-1, are a benefit for any permanent state employee including those who are not scheduled to work the day on which a holiday falls. A permanent employee is eligible for holiday pay if the employee works at least one shift or is on approved paid leave during the calendar week in which the holiday falls. Part-time employees shall receive prorated holiday pay. For payroll and leave purposes, a holiday is no more than eight hours long.

Source: SL 2012, ch 23, § 31.



§ 3-6C-21 Leave from work for American Red Cross disaster service volunteers.

3-6C-21. Leave from work for American Red Cross disaster service volunteers. Any employee of the State of South Dakota who is a certified disaster service volunteer of the American Red Cross may be granted leave from work with pay not to exceed ten days in any one calendar year to participate in disaster relief services for the American Red Cross during a State of South Dakota declared disaster, upon the request of the American Red Cross for the services of the employee and upon approval of that employee's appointing authority. However, no state employee who is needed by the employee's appointing authority to perform job-related disaster services may be granted this leave. The appointing authority shall compensate an employee granted leave under this section at the employee's regular rate of pay for regular work hours during which the employee is absent from work.

Source: SL 2012, ch 23, § 32.



§ 3-6C-22 Disaster service not to affect other benefits.

3-6C-22. Disaster service not to affect other benefits. Any absence approved pursuant to § 3-6C-21 for disaster service volunteers does not affect the employee's right to receive normal vacation, sick leave, bonus, advancement, and other advantages of employment.

Source: SL 2012, ch 23, § 33.



§ 3-6C-23 Appointing authority to have exclusive authority over final selection of employees.

3-6C-23. Appointing authority to have exclusive authority over final selection of employees. Each appointing authority shall have exclusive authority to make the final selection of employees in the authority's respective department, bureau, division, and institution.

Source: SL 2012, ch 23, § 34.



§ 3-6C-24 Personnel records.

3-6C-24. Personnel records. The human resources commissioner shall establish and maintain appropriate records on all civil service employees relating to the several provisions of this chapter. The Civil Service Commission may promulgate rules pursuant to chapter 1-26 to regulate the records maintained by the Bureau of Human Resources. Any records required or maintained by the Bureau of Human Resources, including performance appraisals, that pertain to an employee shall be available and open to inspection by the employee during normal business hours.

Source: SL 2012, ch 23, § 35.



§ 3-6C-25 Student intern preference to South Dakota residents or students.

3-6C-25. Student intern preference to South Dakota residents or students. Preference in the selection of student interns shall be given to those students who are residents of South Dakota or attending an institution of higher education within this state.

Source: SL 2012, ch 23, § 36.



§ 3-6C-26 Criminal background checks for certain executive branch employees.

3-6C-26. Criminal background checks for certain executive branch employees. Each current or new executive branch employee, whose duties include access to confidential information obtained from the United States Internal Revenue Service or from an authorized secondary source, shall submit to and successfully pass a state and federal criminal background investigation. The employee shall submit to a fingerprint check by the Division of Criminal Investigation and the Federal Bureau of Investigation before being granted access to any confidential information. The appointing authority shall submit the completed fingerprint card to the Division of Criminal Investigation. In addition to the initial criminal background investigation, each employee shall submit to a criminal background investigation every ten years thereafter. The human resources commissioner may promulgate rules, pursuant to chapter 1-26, to establish policies for exempt employees concerning the procedure for submitting fingerprints and completing the criminal background investigation. The commission may promulgate rules, pursuant to chapter 1-26, to establish policies for civil service employees concerning the procedure for submitting fingerprints and completing the criminal background investigation.

The appointing authority may pay any fee charged for the cost of fingerprinting or the criminal background investigation for any person whose employment is subject to the requirements of this section.

Source: SL 2017, ch 24, § 1.






Chapter 06D - State Civil Service

§ 3-6D-1 Civil Service Commission--Members--Appointment--Terms--Vacancies.

3-6D-1. Civil Service Commission--Members--Appointment--Terms--Vacancies. There is hereby created a Civil Service Commission. The Civil Service Commission consists of seven members, not all of whom may be of the same political party. Three of the members shall be experienced in law enforcement. The Governor shall initially appoint two members for a term of two years, two members for a term of three years, and three members for a term of four years. Thereafter, each appointment shall be for a term of four years, beginning on the first day of July. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 2012, ch 23, § 38.



§ 3-6D-2 Removal of commission member--Procedure.

3-6D-2. Removal of commission member--Procedure. A member of the Civil Service Commission may be removed by the Governor only for cause after being given a copy of the charges and an opportunity to be heard publicly on such charges before the Governor. A copy of the charges and a transcript of the record of the hearing shall be filed with the secretary of state.

Source: SL 2012, ch 23, § 39.



§ 3-6D-3 Meetings--Chair--Quorum--Law enforcement officer discipline.

3-6D-3. Meetings--Chair--Quorum--Law enforcement officer discipline. The Civil Service Commission shall hold such meetings as necessary to carry out its duties under this chapter. The commission shall elect one of its members as chair at its first meeting in each year. Four members shall constitute a quorum for the conduct of business. If the subject of any meeting is the discipline of any law enforcement officer, at least two of the members of the commission in attendance shall be experienced in law enforcement.

Source: SL 2012, ch 23, § 40.



§ 3-6D-4 Employees covered by chapter--Exemptions.

3-6D-4. Employees covered by chapter--Exemptions. This chapter applies to all executive branch employees of state government, but excluding:

(1) Elected officers and all employees in the offices of the secretary of state, state treasurer, state auditor, commissioner of school and public lands, and public utilities commission;

(2) The members of boards and commissions;

(3) Department secretaries, bureau commissioners, division directors, deputy secretaries, deputy bureau commissioners, deputy division directors, and supervisors who determine and publicly advocate substantive program policy, attorneys, physicians, confidential assistants to exempt employees and other directors or administrative policy-making positions of executive branch institutions, commissions, boards and agencies;

(4) All positions in the Office of the Governor and Bureau of Finance and Management;

(5) Presidents, deans, administrative and policy-making positions, student health service physicians, teaching and professional research positions under the jurisdiction of the State Board of Regents and other directors or administrative policy-making positions of such institutions as determined by the human resources commissioner;

(6) Teachers of the several institutions under the jurisdiction of the executive branch;

(7) A person hired to fill the position of an employee who is deployed or activated under circumstances requiring reinstatement under the Uniform Services Employment and Reemployment Rights Act, 38 U.S.C. § 4301 as in effect January 1, 2012;

(8) Patients and inmates who are employed by state institutions under the executive branch;

(9) Temporary employees and interns; and

(10) The attorney general and all employees within its office except certified law enforcement officers within the division of criminal investigation.

The Civil Service Commission may promulgate rules pursuant to chapter 1-26 which establish criteria to implement this section for exemptions from the civil service. The commissioner may determine which positions are eligible for exemption under the provisions of this chapter. Any decision of the commissioner of human resources relating to exemptions from the civil service may be appealed to the commission pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 41.



§ 3-6D-5 Protections for applicants and employees.

3-6D-5. Protections for applicants and employees. Each civil service applicant and civil service employee shall be accorded the following protections:

(1) Discrimination on the basis of political affiliation in regard to the hiring, promotion, termination, or any other tangible employment action relating to a civil service employee is prohibited;

(2) An employee may not be required to participate in partisan political activities;

(3) An employee may not be obliged, by reason of that employment, to contribute to any political funds or collections or render political service. Any employee refusing to contribute such funds or to render that political service may not be removed or otherwise disciplined or prejudiced for such refusal;

(4) An employee retains the right of free speech;

(5) An employee may not be disciplined for the reporting of any violation of state or federal law to any local, state or federal authority;

(6) An employee has the right to obtain a copy of his or her personnel file or any other pertinent data that directly relates to the employee held in the state's files. The cost of the copy shall be borne by the employee;

(7) Prior to any disciplinary action, the employee shall be given verbal or written notice and an opportunity to present reasons, either in person or in writing, why the proposed action should not be taken; and

(8) Such other rights and protections as enumerated by state or federal statute or rule.
Source: SL 2012, ch 23, § 42.



§ 3-6D-6 Merit standards for personnel management actions.

3-6D-6. Merit standards for personnel management actions. Any personnel management actions taken under the provisions of this chapter shall comply with merit standards as follows:

(1) Recruiting, selecting, and advancing employees through open consideration of qualified applicants for initial appointments and promotions. Selection of qualified applicants is based on relative ability, knowledge, and skills;

(2) Providing equitable and adequate compensation;

(3) Training employees to assure high quality performance;

(4) Retaining employees based on performance, correcting inadequate performance, and separating employees whose performance cannot be improved; and

(5) Assuring fair treatment without regard to age, political affiliation, race, color, national origin, sex, or religious creed.
Source: SL 2012, ch 23, § 43.



§ 3-6D-7 Promulgation of rules regarding recruitment, examination, selection, and promotion.

3-6D-7. Promulgation of rules regarding recruitment, examination, selection, and promotion. The Civil Service Commission shall promulgate rules pursuant to chapter 1-26 in the areas of recruitment, examination, selection, and promotion of civil service employees to be administered by the human resources commissioner. Each examination shall relate to matters that will fairly test the relative capacity of the person examined to discharge the duties of the position and may include tests of physical qualifications, training and experience, written examinations, and health and, if appropriate, technical or manual skill. The commissioner shall designate the times and places for each examination.
Source: SL 2012, ch 23, § 44.



§ 3-6D-8 Appointment of best qualified applicants--Eligibility lists--Misdemeanor.

3-6D-8. Appointment of best qualified applicants--Eligibility lists--Misdemeanor. Each civil service appointment shall be made from among the best qualified persons on a list of eligible applicants certified by the human resources commissioner as meeting the minimum qualifications standards for the position to be filled. Any person who makes an appointment contrary to the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SL 2012, ch 23, § 45.



§ 3-6D-9 Delegation of administrative functions to institutions and departments.

3-6D-9. Delegation of administrative functions to institutions and departments. The human resources commissioner may delegate the administration of this chapter to state institutions and departments throughout the state. However, the commissioner shall delegate to institutions under the jurisdiction of the Board of Regents the administration of recruitment, examining, and selection of employees for such institutions. All such delegated administrative authority shall be exercised in accordance with the provisions of this chapter and Civil Service Commission rules.

Source: SL 2012, ch 23, § 46.



§ 3-6D-10 Promulgation of position classification rules.

3-6D-10. Promulgation of position classification rules. The Civil Service Commission shall promulgate rules pursuant to chapter 1-26 to develop a position classification system for all positions in the civil service, based upon similarity of duties performed and responsibilities assumed, so that the same qualifications and pay may reasonably be required and established for positions allocated to the same class.

Source: SL 2012, ch 23, § 47.



§ 3-6D-11 Promulgation of pay system rules.

3-6D-11. Promulgation of pay system rules. The Civil Service commission shall promulgate rules pursuant to chapter 1-26 to develop a statewide pay system which assures the principle of equal pay for equal work applying to positions existing in the civil service.

Source: SL 2012, ch 23, § 48.



§ 3-6D-12 Payroll approval.

3-6D-12. Payroll approval. The commissioner of the Bureau of Human Resources shall approve the payroll for all departments and institutions of the executive branch to ensure compliance with this chapter and chapter 3-6C.

Source: SL 2012, ch 23, § 49.



§ 3-6D-13 Approval or rejection of labor contracts and settlements.

3-6D-13. Approval or rejection of labor contracts and settlements. The commissioner of the Bureau of Human Resources shall give final approval or rejection to all negotiated labor contracts and settlements for civil service employees based on compliance with this chapter and Civil Service Commission rules.

Source: SL 2012, ch 23, § 50.



§ 3-6D-14 Promulgation of rules governing discipline, conditions of work, and grievance procedures.

3-6D-14. Promulgation of rules governing discipline, conditions of work, and grievance procedures. The Civil Service Commission shall promulgate rules pursuant to chapter 1-26 governing civil service employees in matters of discipline, retirement, standards of conduct, adverse actions, political activity in employment, hours of work, equal opportunity, complaints, grievances and appeals to the commission, and reductions in force due to nondisciplinary reasons.

Source: SL 2012, ch 23, § 51.



§ 3-6D-15 Grievances--Hearing--Notice--Summary disposition.

3-6D-15. Grievances--Hearing--Notice--Summary disposition. If a grievance remains unresolved after exhaustion of a departmental grievance procedure, an employee may demand a hearing before the Civil Service Commission as provided for in contested cases in chapter 1-26; and proceedings shall be held as provided in chapter 1-26. The Civil Service Commission shall provide notice of the hearing within thirty calendar days of an employee's request for a hearing. The commission shall conduct a hearing within thirty calendar days of the notice of the hearing unless the hearing is continued for good cause or unless the commission determines, upon the motion of any party, that the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that a grievance, defense, or claim presents no genuine issue as to any material fact and a party is entitled to a judgment as a matter of law. The commission, upon the motion of any party, may dispose of any grievance, defense, or claim at the close of the evidence offered by the proponent of the grievance, defense, or claim if it determines that the evidence offered by the proponent of the grievance, defense, or claim is legally insufficient to sustain the grievance, defense, or claim. The commissioner shall schedule the hearing to ensure compliance with the time frames provided in this section. If the grievant agrees, the commissioner may appoint a hearing examiner as authorized in § 1-26-18.1.

Any final action or decision may be appealed pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 52.



§ 3-6D-16 Good cause for employee discipline--Order upholding or reversing agency decision.

3-6D-16. Good cause for employee discipline--Order upholding or reversing agency decision. In resolving grievances involving the discipline of an employee, the Civil Service Commission shall determine and decide whether the action was made for good cause. If the commission finds that the action was made for good cause, the commission shall enter an order upholding the decision of the appointing authority disciplining the employee. If, however, the commission finds that the action was made without good cause, the commission shall enter an order reversing the decision of the appointing authority.

Source: SL 2012, ch 23, § 53.



§ 3-6D-17 Award of back pay and benefits to employees disciplined without good cause--Reinstatement--Adverse impact on budget.

3-6D-17. Award of back pay and benefits to employees disciplined without good cause--Reinstatement--Adverse impact on budget. In resolving a grievance, the commission may reinstate an employee who has been disciplined without good cause. If reinstatement is ordered by the commission, the order shall include one or more of the following forms of relief: an award of back pay, an award of back benefits, placement in the same position and location that the employee held before the discipline, or placement in a comparable position and location that the employee held before the discipline. Any award of back pay and benefits shall include the employer's contribution pursuant to § 3-12-71. Any award of back pay and benefits which adversely affects an agency's budget shall be considered advisory and submitted by the affected agency to the committee created by chapter 4-8A or the next session of the Legislature.

Source: SL 2012, ch 23, § 54; SL 2012, ch 26, § 16.



§ 3-6D-18 Assistance of other state departments--Department procedures.

3-6D-18. Assistance of other state departments--Department procedures. Each state department shall adhere to, and assist the commissioner of the Bureau of Human Resources in administering, the provisions of this chapter. An appointing authority may formulate department level procedures within the limitations of those rules promulgated pursuant to chapter 1-26 by the Civil Service Commission or the commissioner of human resources. The procedures shall be reviewed and approved by the commissioner of human resources before implementation.

Source: SL 2012, ch 23, § 55.



§ 3-6D-19 Records of administrative costs--Billing of agencies.

3-6D-19. Records of administrative costs--Billing of agencies. The human resources commissioner shall maintain accurate records reflecting the costs of administering the provisions of this chapter. The commissioner shall summarize the cost and shall bill each department, office, institution, or bureau for a pro rata share of the administrative cost.

Source: SL 2012, ch 23, § 56.



§ 3-6D-20 Prohibited conduct by applicants--Misdemeanor.

3-6D-20. Prohibited conduct by applicants--Misdemeanor. No applicant for a civil service position shall:

(1) Directly or indirectly give, render, or pay, or promise to give, render, or pay any money, service, or other thing to any person, for or on account of, or in connection with an examination, appointment, or proposed appointment; or

(2) Submit, with the intent to deceive, any false application, credential, test, or examination to a hiring authority for the purpose of obtaining any appointment or proposed appointment or promotion.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 23, § 57.



§ 3-6D-21 Interference with rights under chapter--Secret information--Misdemeanor.

3-6D-21. Interference with rights under chapter--Secret information--Misdemeanor. No employee of the Bureau of Human Resources or any other person may defeat, deceive, or obstruct any person's right to examination, eligibility, certification, or appointment pursuant to this chapter, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the civil service. A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 23, § 58.



§ 3-6D-22 Grievance for retaliation against whistleblower.

3-6D-22. Grievance for retaliation against whistleblower. An employee may file a grievance with the Civil Service Commission if the employee believes that there has been retaliation because of reporting a violation of state law through the chain of command of the employee's department, to the attorney general's office, the State Government Accountability Board, or because the employee has filed a suggestion pursuant to this section.

Source: SL 2012, ch 23, § 59; SL 2017, ch 32, § 12.



§ 3-6D-23 Probationary period--Dismissal without cause .

3-6D-23. Probationary period--Dismissal without cause. A person upon accepting civil service employment with any agency covered by this chapter shall be placed on a probationary period. For a law enforcement officer, the probationary period shall be twelve months. For all other civil service employment, the probationary period shall be six months. During this time the person may be dismissed without cause.

Source: SL 2012, ch 23, § 60.



§ 3-6D-24 Records on law enforcement employees.

3-6D-24. Records on law enforcement employees. The director of the Division of Criminal Investigation shall establish and maintain records on law enforcement employees within the Division of Criminal Investigation relating to the provisions of this chapter.

Source: SL 2012, ch 23, § 61.



§ 3-6D-25 Government Operations and Audit Committee to investigate matters referred by Division of Criminal Investigation.

3-6D-25. Government Operations and Audit Committee to investigate matters referred by Division of Criminal Investigation. The Government Operations and Audit Committee shall review and investigate any matter referred to the committee by the Division of Criminal Investigation and may recommend appropriate action. The committee shall promptly notify the subject of the affidavit and resolve the matter in a reasonable time.

Source: SL 2017, ch 73, § 5.






Chapter 06E - State Employees' Health and Life Insurance

§ 3-6E-1 Benefits plan for employees--Self-funded or group health insurance--Flexible benefit plan.

3-6E-1. Benefits plan for employees--Self-funded or group health insurance--Flexible benefit plan. The Bureau of Human Resources may establish a benefits plan, for employees of the state. The plan may either be self-funded or established as a group health insurance program. The plan may provide for group health coverage against the financial cost of hospital, surgical, pharmacy, and medical treatment and care, and such other coverage or benefits, as deemed appropriate and desirable by the commissioner. The commissioner may include a flexible benefit plan which allows an employee to choose the employee's own benefits or levels of coverage.

Source: SL 2012, ch 23, § 63.



§ 3-6E-2 Self-funded plan.

3-6E-2. Self-funded plan. The commissioner of the Bureau of Human Resources may provide all, or any part of, the benefits under the plan or plans provided pursuant to this chapter by means of a plan which is self-funded in whole or in part.

Source: SL 2012, ch 23, § 64.



§ 3-6E-3 Reinsurance.

3-6E-3. Reinsurance. The commissioner may authorize the purchase of reinsurance to cover against losses incurred by the benefit plan.

Source: SL 2012, ch 23, § 65.



§ 3-6E-4 Enrollment of all eligible employees--Exception.

3-6E-4. Enrollment of all eligible employees--Exception. Each state employee eligible for membership in the health plan shall be enrolled in the plan unless the employee is covered by another group health plan either as a dependent or spouse and the employee provides notice to the plan administrator.

Source: SL 2012, ch 23, § 66.



§ 3-6E-5 Effective date of enrollment.

3-6E-5. Effective date of enrollment. All eligible employees shall be enrolled in the benefit plan on such effective dates as the commissioner may establish.

Source: SL 2012, ch 23, § 67.



§ 3-6E-6 Coverage of eligible dependents.

3-6E-6. Coverage of eligible dependents. Any eligible employee may elect to have any of the employee's eligible dependents covered by the health plan. The election shall be made at the time the employee becomes enrolled in the plan, or such other time as the commissioner allows.

Source: SL 2012, ch 23, § 68.



§ 3-6E-7 Health plan for retiring employees.

3-6E-7. Health plan for retiring employees. The Bureau of Human Resources may provide a health plan for retiring employees and their spouses and dependents as defined by rules of the Bureau of Human Resources, promulgated pursuant to chapter 1-26, and on such terms as the commissioner deems appropriate.

Source: SL 2012, ch 23, § 69.



§ 3-6E-8 Health plan contributions by employer--Crediting and disbursement.

3-6E-8. Health plan contributions by employer--Crediting and disbursement. The State of South Dakota shall either make a monthly contribution to the system or otherwise provide for the amount necessary to make payment to the system for the full single rate monthly health insurance premium or contribution for each employee. This amount shall be transmitted to the account of the state employees benefits plan in the Office of the State Treasurer. The state treasurer, after making a record of the receipts, shall credit the benefits plan with an amount equal to that remitted or otherwise provided. After the contribution has been assigned to the benefits plan, the Bureau of Human Resources shall disburse the contribution in accordance with the provisions of this chapter and the rules promulgated pursuant to chapter 1-26 by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 70.



§ 3-6E-9 Health plan contributions by employees--Crediting and disbursement.

3-6E-9. Health plan contributions by employees--Crediting and disbursement. The employer shall deduct on each payroll of a member for each payroll period the amount of the contribution or premium, including any administrative expense. The employer shall make deductions from salaries of employees and shall transmit monthly the amount specified to be deducted to the state treasurer. The state treasurer, after making a record of receipts, shall credit the benefits plan with an amount equal to that remitted by the employer. After the credit has been assigned to the benefits plan, the commissioner shall disburse credit in accordance with the provisions of this chapter and the rules promulgated pursuant to chapter 1-26 by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 71.



§ 3-6E-10 Funds transferred to trust fund--Disbursements.

3-6E-10. Funds transferred to trust fund--Disbursements. Any funds transmitted to the state treasurer's office as designated transfers to the state employees benefits plan shall be placed in the trust fund established by this chapter and entitled the state employees benefits plan fund. Disbursements from such fund shall be made by warrants drawn by the state auditor upon itemized vouchers duly approved by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 72.



§ 3-6E-11 Certificate of benefits.

3-6E-11. Certificate of benefits. The Bureau of Human Resources shall make available upon request, to each employee who is covered under the plan, a certificate setting forth the benefits to which the employee and the employee's dependents are entitled under this chapter, to whom the benefits are payable, to whom claims shall be submitted, and a summary of the provisions of the plan's benefits as they affect the employee and the employee's dependents.

Source: SL 2012, ch 23, § 73.



§ 3-6E-12 Persons to whom benefits payable.

3-6E-12. Persons to whom benefits payable. Any benefits payable under the benefit plan may be paid either directly to the attending physician, dentist, hospital, medical, or dental group, or other person, corporation, limited liability company, association, or firm furnishing the service upon which the claim is based, or to the insured employee upon presentation of receipted bills for such service.

Source: SL 2012, ch 23, § 74.



§ 3-6E-13 Promulgation of rules regarding benefits plan.

3-6E-13. Promulgation of rules regarding benefits plan. The commissioner of the Bureau of Human Resources is responsible for the administration of this chapter and shall promulgate such rules as are required for the effective administration of the provisions of this chapter in accordance with chapter 1-26. The rules may be promulgated in the following areas:

(1) To establish what benefits will be offered pursuant to this chapter;

(2) Participation in the plan by employees, retired employees, and dependents;

(3) Procedures for election of coverage;

(4) Effective dates of coverage if not specified by statute;

(5) Termination of coverage;

(6) Changes in dependent coverage;

(7) Collection of premiums and contributions;

(8) To coordinate the benefits plan with the health insurance plan authorized in this chapter; and

(9) Other provisions as required to meet federal law.
Source: SL 2012, ch 23, § 75.



§ 3-6E-14 State employee workers' compensation program--Crediting receipts and disbursement.

3-6E-14. State employee workers' compensation program--Crediting receipts and disbursement. The State of South Dakota shall provide for the amount necessary to make payment to the state employee workers' compensation program for the claims of employees of the state arising under Title 62. This amount shall be transmitted to the account of the state employees workers' compensation program in the Office of the State Treasurer. The treasurer, after making a record of the receipts, shall credit the state employee workers' compensation program with an amount equal to that remitted or otherwise provided. After the contribution has been assigned to the state employees workers' compensation program, the Bureau of Human Resources shall disburse the funds according to the provisions of Title 62 and the rules promulgated by the commissioner of the Bureau of Human Resources pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 76.



§ 3-6E-15 State Cement Plant former employee workers' compensation claims.

3-6E-15. State Cement Plant former employee workers' compensation claims. Responsibility for the administration and payment of workers compensation claims of former employees of the South Dakota State Cement Plant Commission is hereby transferred to the state employees workers' compensation program.

Source: SL 2012, ch 23, § 77.



§ 3-6E-16 Employer contribution of workers' compensation premium--Crediting and disbursement.

3-6E-16. Employer contribution of workers' compensation premium--Crediting and disbursement. The employer shall contribute on each payroll for an employee for each payroll period the amount of the state employees workers' compensation program premium, including any administrative expense. The employer shall transmit monthly the amount specified to be paid to the state treasurer. The state treasurer, after making a record of receipts, shall credit the state employees workers' compensation program with an amount equal to that remitted by the employer. The credit shall be assigned to the state employee workers' compensation program. The commissioner shall disburse the funds according to Title 62 and the rules promulgated by the Department of Labor and Regulation and the commissioner pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 78.



§ 3-6E-17 State employee workers' compensation program fund.

3-6E-17. State employee workers' compensation program fund. Any funds transmitted to the Office of the State Treasurer as designated transfers to the state employees workers' compensation program shall be placed in the trust fund established by this section and entitled the state employees workers' compensation program fund. Disbursements from this fund shall be made by warrants drawn by the state auditor.

Source: SL 2012, ch 23, § 79.



§ 3-6E-18 Promulgation of rules regarding workers' compensation program.

3-6E-18. Promulgation of rules regarding workers' compensation program. The commissioner of the Bureau of Human Resources may promulgate rules pursuant to chapter 1-26 with respect to the adjustment, administration, and management of the workers' compensation program for state employees.

Source: SL 2012, ch 23, § 80.



§ 3-6E-19 State Cement Plant former employee life insurance benefits.

3-6E-19. State Cement Plant former employee life insurance benefits. Responsibility for the administration and payment of life insurance plan benefits of former employees of the South Dakota State Cement Plant Commission is hereby transferred to the Bureau of Human Resources.

Source: SL 2012, ch 23, § 81.






Chapter 06F - State Employees Drug Testing

§ 3-6F-1 Drug screening program for applicants to certain positions--Program for employees in those positions.

3-6F-1. Drug screening program for applicants to certain positions--Program for employees in those positions. The commissioner of the Bureau of Human Resources shall establish and implement a drug screening program for applicants who seek the following employment:

(1) Positions at the Human Services Center or the South Dakota Developmental Center whose primary duty includes patient or resident care or supervision;

(2) Positions at the South Dakota State Veterans' Home whose primary duty includes patient or resident care or supervision;

(3) Safety sensitive positions; and

(4) Positions in the Department of Agriculture, Wildland Fire Suppression Division whose duties include firefighting.

The commissioner may also establish and implement a drug screening program for employees holding those positions based upon reasonable suspicion of illegal drug use by any such employee.

Source: SL 2012, ch 23, § 83.



§ 3-6F-2 Solicitation for employment--Notice of drug screening program requirements.

3-6F-2. Solicitation for employment--Notice of drug screening program requirements. Any printed public announcement or advertisement soliciting applications for the positions listed in § 3-6F-1 shall include a statement of the requirements of the drug screening program.

Source: SL 2012, ch 23, § 84.



§ 3-6F-3 Confidentiality of results.

3-6F-3. Confidentiality of results. Individual test results and medical information collected pursuant to this chapter are confidential. This information may be revealed only as authorized by the commissioner of the Bureau of Human Resources. An applicant or employee may have access to the information or test results upon written request to the commissioner.

Source: SL 2012, ch 23, § 85.



§ 3-6F-4 Disclosure of information prohibited--Misdemeanor.

3-6F-4. Disclosure of information prohibited--Misdemeanor. Except as provided in § 3-6F-3, any person responsible for recording, reporting, or maintaining medical information required pursuant to the provisions of this chapter, who knowingly or intentionally discloses or fails to protect medical information declared to be confidential pursuant to § 3-6F-3, or who compels another person to disclose such medical information, is guilty of a Class 2 misdemeanor.

Source: SL 2012, ch 23, § 86.



§ 3-6F-5 Promulgation of rules.

3-6F-5. Promulgation of rules. The commissioner of the Bureau of Human Resources may promulgate rules, pursuant to chapter 1-26, necessary to carry out the provisions of this chapter with regard to:

(1) Listing of positions whose primary duty includes patient or resident care or supervision;

(2) Substances to be screened;

(3) Drug screening procedures;

(4) Procedures for collecting, analyzing, and evaluating test samples;

(5) Confidentiality of testing procedures;

(6) Referral for education or treatment; and

(7) Consequences that may result from valid positive test results or from failure to submit to a test.
Source: SL 2012, ch 23, § 87.






Chapter 07 - Law Enforcement Civil Service [Repealed]

§ 3-7-1 to 3-7-3. Repealed.

3-7-1 to 3-7-3. Repealed by SL 2012, ch 23, § 10.



§ 3-7-4 Repealed.

3-7-4. Repealed by SL 1971, ch 23, § 2.



§ 3-7-5 to 3-7-7.1. Repealed.

3-7-5 to 3-7-7.1. Repealed by SL 2012, ch 23, § 10.



§ 3-7-8 Repealed.

3-7-8. Repealed by SL 1980, ch 29, § 5.



§ 3-7-9 Repealed.

3-7-9. Repealed by SL 2012, ch 23, § 10.



§ 3-7-10 Repealed.

3-7-10. Repealed by SL 1980, ch 29, § 7.



§ 3-7-11 Repealed.

3-7-11. Repealed by SL 2012, ch 23, § 10.



§ 3-7-12 Repealed.

3-7-12. Repealed by SL 1980, ch 29, § 9.



§ 3-7-13 Repealed.

3-7-13. Repealed by SL 2012, ch 23, § 10.



§ 3-7-14 Repealed.

3-7-14. Repealed by SL 1980, ch 29, § 11.



§ 3-7-14.1 Repealed.

3-7-14.1. Repealed by SL 2012, ch 23, § 10.



§ 3-7-15 Repealed.

3-7-15. Repealed by SL 1980, ch 29, § 12.



§ 3-7-16 to 3-7-18. Repealed.

3-7-16 to 3-7-18. Repealed by SL 2012, ch 23, § 10.



§ 3-7-19 Repealed.

3-7-19. Repealed by SL 1980, ch 24, § 40.



§ 3-7-20 to 3-7-25. Repealed.

3-7-20 to 3-7-25. Repealed by SL 2012, ch 23, § 10.






Chapter 08 - Compensation of Officers and Employees

§ 3-8-1 Constitutional officers to devote full time to office--Compensation limited to salaries--Businesses engaged in prior to taking office.

3-8-1. Constitutional officers to devote full time to office--Compensation limited to salaries--Businesses engaged in prior to taking office. The Governor, justices of the Supreme Court, judges of the circuit courts, attorney general, secretary of state, state treasurer, state auditor, and commissioner of school and public lands shall devote full time to the duties of their respective offices and such officers shall not be entitled to, or authorized to take or receive for any of their official services any other compensation, emoluments, or perquisites than the salaries provided by law. Said constitutional state officers shall, however, be authorized to retain an interest in a business or occupation that said officer was engaged in prior to taking office, provided, however, that said business or occupation does not cause the creation of a benefit or the making of a profit directly or indirectly by the use of state moneys or using the same for a purpose not authorized by law.

Source: SL 1947, ch 241, § 6; SDC Supp 1960, § 48.0611; SL 1963, ch 288.



§ 3-8-1.1 to 3-8-1.12. Repealed.

3-8-1.1 to 3-8-1.12. Repealed by SL 1992, ch 2, §§ 2 to 12.



§ 3-8-1.13 Compensation defined.

3-8-1.13. Compensation defined. The term, compensation, for state employees, means total compensation, which includes direct salary and fringe benefits. Fringe benefits includes employer paid retirement programs, social security, health insurance, life insurance, and any other programs offering a benefit to the employee in which the employer participates.

Source: SL 1993, ch 37.



§ 3-8-2 Annual appropriation for salaries of constitutional officers.

3-8-2. Annual appropriation for salaries of constitutional officers. There is hereby annually appropriated out of any money in the state treasury not otherwise appropriated the sums necessary to meet the expenditures authorized by § 3-8-1, and payments shall be made therefrom upon approved vouchers filed in the Office of the State Auditor.

Source: SL 1947, ch 241, § 8; SDC Supp 1960, § 48.0612.



§ 3-8-2.1 Adjustment of salaries of constitutional officers and judges.

3-8-2.1. Adjustment of salaries of constitutional officers and judges. The annual salaries of the Governor, the lieutenant governor, the secretary of state, the state auditor, the state treasurer, the attorney general, the commissioner of school and public lands, each justice of the Supreme Court and each circuit judge shall be adjusted annually by the same rate appropriated as the across-the-board increase to base salaries of state employees under the General Appropriations Act in each corresponding year.

Source: SL 1992, ch 2, § 1.



§ 3-8-3 Salaried state officer retaining money received as theft.

3-8-3. Salaried state officer retaining money received as theft. Any officer receiving a salary from the state who shall keep or retain any money, emolument, fee, or perquisite, paid to or received by him for the performance of any duty or duties connected with his office, or in any manner paid to him as such officer or by reason of his holding such office is guilty of theft. It is the intent and meaning of this section that no officer receiving a salary from the state shall keep or retain any money, emolument, fee, or perquisite paid to him by reason of his holding such office, other than the annual salary payable to such officer as provided by the Constitution.

Source: SL 1901, ch 127, § 1; RPolC 1903, § 314; RC 1919, § 6965; SDC 1939, § 55.2304; SL 1980, ch 24, § 41.



§ 3-8-4 Dual salaries prohibited.

3-8-4. Dual salaries prohibited. Except as provided in §§ 3-8-4.1 to 3-8-4.3, inclusive, no person receiving a salary payable out of the state treasury or from the funds of any state institution or department, may, during the period for which such salary has been or is to be paid, receive any other salary from the state or any institution or department thereof.

Source: SDC 1939, § 48.0603; SL 1976, ch 37, § 1; SL 1997, ch 23, § 1.



§ 3-8-4.1 Salary or per diem prohibited for service by state employee on board, commission, committee, or council--Reimbursement of expenses.

3-8-4.1. Salary or per diem prohibited for service by state employee on board, commission, committee, or council--Reimbursement of expenses. No employee of the state including any institution thereof serving on a board, commission, committee, or council of the state may receive salary or per diem compensation for serving on such body. Allowable expense reimbursement shall be paid pursuant to § 4-7-10.4.

Source: SDCL, § 3-8-4 as added by SL 1976, ch 37, § 1.



§ 3-8-4.2 Compensation permitted for other state employment during off duty hours.

3-8-4.2. Compensation permitted for other state employment during off duty hours. Any state employee, with the approval of the department head, agency head, or head of the state institution involved, may use annual leave, weekends, legal holidays, and hours after normal working hours for performing compensable services to a state institution, department, office, or agency other than the institution, department, office, or agency which is the employee's primary employer. Compensation for such additional services performed during such times does not constitute dual compensation prohibited by § 3-8-4 or 3-8-4.1.

Source: SL 1976, ch 37, § 4; SL 2010, ch 19, § 78.



§ 3-8-4.3 Compensation permitted for other state employment during unpaid leave of absence.

3-8-4.3. Compensation permitted for other state employment during unpaid leave of absence. Any state employee who takes leave of absence without pay from his or her primary employment with the state may accept payment from the funds of other state institutions, departments, offices, or agencies for services rendered to such other institution, department, office, or agency. Compensation for additional services performed while on leave of absence without pay does not constitute dual compensation within the purview of § 3-8-4 or 3-8-4.1.

Source: SL 1976, ch 37, § 5; SL 2010, ch 19, § 79.



§ 3-8-5 Repealed.

3-8-5. Repealed by SL 1973, ch 23, § 30.



§ 3-8-5.1 to 3-8-5.4. Repealed.

3-8-5.1 to 3-8-5.4. Repealed by SL 1997, ch 23, §§ 2 to 5.



§ 3-8-6 Time of payment of compensation and expenses of state officers and employees.

3-8-6. Time of payment of compensation and expenses of state officers and employees. The compensation and expenses of all officers and employees, payable out of the state treasury, shall be paid at least once each calendar month, but no officer or employee may be paid in advance for any period of service. The Bureau of Finance and Management shall designate pay periods for all payroll systems utilizing funds from the state treasury.

Source: RC 1919, § 7057; SDC 1939, § 48.0601; SL 1972, ch 19; SL 1976, ch 51, § 1; SL 1985, ch 33, § 16; SL 2007, ch 21, § 1.



§ 3-8-6.1 Repealed.

3-8-6.1. Repealed by SL 1971, ch 28, § 2.



§ 3-8-6.2 Central payroll system administered by Bureau of Finance and Management--Rules and regulations.

3-8-6.2. Central payroll system administered by Bureau of Finance and Management--Rules and regulations. The Bureau of Finance and Management, at the direction and under the control of the Governor, shall develop, maintain, and administer a central payroll system for the efficient compensation payment of officials and employees of the State of South Dakota. The commissioner of the Bureau of Finance and Management may, upon approval of the Governor, issue such rules and regulations as he deems necessary for carrying out of the provisions and intent of this section.

Source: SL 1976, ch 51, § 2; SL 1978, ch 27, § 1.



§ 3-8-6.3 Repealed.

3-8-6.3. Repealed by SL 2012, ch 24, § 1.



§ 3-8-7 Repealed.

3-8-7. Repealed by SL 2014, ch 17, § 1.



§ 3-8-8 Accrued compensation payable to spouse and children of deceased employee if estate exempt from creditors' claims.

3-8-8. Accrued compensation payable to spouse and children of deceased employee if estate exempt from creditors' claims. It shall be lawful for the disbursing officers of the state or any of its political subdivisions to pay, or cause to be paid, any lawful claim for salaries, wages, compensation, fees, and expenses due from the state or any of its political subdivisions to any deceased employee thereof, to the spouse or minor children of such employee. Provided, that such claim for salaries, wages, compensation, fees, or expenses has accrued within sixty days prior to the death of such deceased employee. The provisions of this section shall apply only in cases where such deceased employee died possessed of no property, real or personal, except such as is exempt from claims of the creditors of such deceased employee.

Source: SL 1953, ch 491, §§ 1, 2; SDC Supp 1960, § 55.2919 (1), (2).



§ 3-8-9 Information required for payment to spouse or children of deceased employee.

3-8-9. Information required for payment to spouse or children of deceased employee. The disbursing officers shall be authorized to issue and pay such claim by the issuance of a warrant upon presentation to, and filing with the disbursing officers of the state or any of its political subdivisions of a verified claim, executed by such surviving spouse or circuit court judge as hereafter provided together with a showing in respect to:

(1) The time and place of death of the deceased employee;

(2) The department or branch of service of the state, or any political subdivision where the deceased was employed;

(3) The total amount of property, real and personal, owned by the deceased employee at the time of his death;

(4) The amount of her claim and the date of accrual thereof;

(5) And such other information as the disbursing officer may require.
In case the deceased employee left no surviving spouse, the circuit court judge is designated as a person to execute and present the verified claim, required under this section, and to receive and pay over the proceeds for the benefit of the minor children if the same be exempt.

Source: SL 1953, ch 491, §§ 2, 5; SDC Supp 1960, § 55.2919 (2), (5).



§ 3-8-10 Probate proceedings not required for payment to spouse or children of deceased employee--Discharge of liability.

3-8-10. Probate proceedings not required for payment to spouse or children of deceased employee--Discharge of liability. No probate proceeding of any kind, nor the appointment of an administrator or agent shall be required and the presentation of a sworn statement by such spouse or circuit court judge shall be sufficient authority for the disbursing officer to pay or to cause to be paid such claims, and the payment of the same shall relieve and discharge the state, or any of its political subdivisions and all disbursing officers thereof, of any liability whatsoever in respect to such claim.

Source: SL 1953, ch 491, § 4; SDC Supp 1960, § 55.2919 (4).



§ 3-8-11 Cancellation and replacement of warrant payable to deceased employee.

3-8-11. Cancellation and replacement of warrant payable to deceased employee. In case a warrant has already issued, payable to such deceased employee, which has not been paid on account of the death of such employee, such disbursing officer shall be authorized to request the return of such warrant to his office by cancellation, and such disbursing officer shall be authorized to cancel the same and issue another warrant payable direct to the surviving spouse or circuit court judge for the benefit of the minor children.

Source: SL 1953, ch 491, § 3; SDC Supp 1960, § 55.2919 (3).



§ 3-8-12 Salary increase of full-time elected official who may vote on own salary delayed.

3-8-12. Salary increase of full-time elected official who may vote on own salary delayed. If the salary of any full-time elected official who may vote on his own salary is increased, the increase for that elected official may not commence until the expiration of the term for which such official was elected, or until two years after the passage of such increase, whichever is less.

Source: SL 1985, ch 22; SL 1986, ch 34.



§ 3-8-13 Longevity pay for state employees.

3-8-13. Longevity pay for state employees. Any state employee who is employed in a position that is eligible for longevity pay and has at least seven years of employment with the State of South Dakota is entitled to longevity compensation. The longevity compensation for years of employment seven to ten, inclusive, is one hundred dollars. The longevity compensation for years of employment eleven to fourteen, inclusive, is equal to ten dollars per year of employment until the fifteenth year of service at which time the longevity pay shall be equal to fifteen dollars per year of service. Longevity pay shall increase at five dollar increments thereafter for each additional five years of employment. The longevity compensation may not be affected by any other compensation and classification plan except that the longevity compensation shall be distributed in the same manner and form as prescribed in § 3-8-6. Longevity compensation is payable annually in one lump sum. Any employee due any portion of the employee's longevity payment upon retirement and meeting the definition of a participant as set out in subdivision 3-13A-2(8) shall have any such lump-sum payment transmitted to the fund pursuant to the provisions of § 3-13A-5. The commissioner of the Bureau of Human Resources shall promulgate rules pursuant to chapter 1-26 to determine the state employee position categories that are eligible for longevity pay, the criteria for payment for prior years of service, the date for payment, and the type of service that may be used to calculate longevity. The only employees of the Board of Regents eligible for longevity pay are those nonfaculty permanent full-time employees who are customarily employed for twenty hours or more a week at least six months a year.

Any agent, patrolman, or employee of the Division of Highway Patrol of the Department of Public Safety may elect to receive longevity pay under this section or under § 32-2-10, but may not receive longevity pay under both provisions at the same time.

Source: SL 1990, ch 32, § 1; SL 1991, ch 34; SL 1995, ch 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 21; SL 2004, ch 43, § 27; SL 2012, ch 23, § 94.



§ 3-8-14 Salary differences for certain National Guard and reserve members to be paid by state.

3-8-14. Salary differences for certain National Guard and reserve members to be paid by state. Any employee of the State of South Dakota who, as a member of the South Dakota National Guard or any other reserve component of the armed forces of the United States, is ordered into Title 10 and Title 32 service, after January 1, 2002, other than for training purposes, shall receive the difference between the employee's state salary or wage rate at the time the employee was activated and the employee's military salary and allowances for the time the employee is engaged in such active federal service. The salary or wage difference shall be paid on at least a quarterly basis.

Source: SL 2004, ch 33, § 1.






Chapter 09 - Travel Expenses and Allowances

§ 3-9-1 Mileage rate for automobile allowances.

3-9-1. Mileage rate for vehicle allowances. On or before the first of July each year, the State Board of Finance may promulgate rules, pursuant to chapter 1-26, to fix a rate per mile which shall be paid to those operating privately owned automobiles and vehicles on state business. Any person using a privately owned automobile or motorcycle shall be reimbursed at the same rate per mile. However, if no state vehicle is equipped for the transportation of a person with special needs, a different rate per mile may be established. The rate may be changed during a fiscal year with the prior approval of the Legislative Interim Appropriations Committee. The state auditor shall issue warrants covering vehicle expenses at the rate specified by the State Board of Finance upon the sworn statement of the party using the vehicle.

Source: SL 1920 (SS), ch 85, § 2; SL 1925, ch 115; SL 1931, ch 241; SL 1933, ch 179; SDC 1939, § 55.2704; SL 1949, ch 219; SL 1955, ch 247; SL 1968, ch 203; SL 1974, ch 32, § 1; SL 2004, ch 34, § 1; SL 2017, ch 26, § 1.



§ 3-9-2 Meals and lodging expense allowance while away from residence or headquarters--Maximum--Per diem allowance--Actual costs--Hardship exemption.

3-9-2. Meals and lodging expense allowance while away from residence or headquarters--Maximum--Per diem allowance--Actual costs--Hardship exemption. The State Board of Finance may fix the maximum amount which may be allowed per day or fraction of a day as reimbursement for expenses for meals and lodging necessarily incurred by state officers and employees in the performance of their duties while away from their places of residence or headquarters station, and change the maximum allowance as the board deems just and proper under existing conditions. The State Board of Finance may authorize reimbursement on a per diem basis, in lieu of the method described in this section or any other method provided by law, and fix the amount per day or fraction of a day which may be allowed, and may change the amount as the board deems just and proper under existing conditions. The chair of a commission or council created by chapters 38-10, 38-27, 38-29, and 38-32 may authorize an employee to be reimbursed for actual costs of lodging and meals, excluding alcoholic beverage as defined in subdivision 35-1-1(1) if:

(1) The lodging and meals are in furtherance of the state's interests, concerns, and activities;

(2) The activities for which the lodging and meals are required fall within the scope of the commission's or council's responsibilities; and

(3) The employee is performing official duties related to trade servicing or promotional activities.

The authorization shall be made on a form prescribed by the Governor and supported by receipts and shall accompany the claim filed pursuant to § 3-9-8. The provisions of this section, §§ 3-9-2.1 and 3-9-2.2, and the amounts fixed by the State Board of Finance shall prevail notwithstanding the provisions of other statutes, such as provision that a state officer or employee shall be paid or reimbursed for his actual and necessary traveling expenses.

Upon the written request of a department or office head, the State Board of Finance may, through a majority vote of its membership, grant relief from the per diem allowances for any officer or employee who would otherwise suffer hardship from the board's rules while furthering the state's interests, concerns, and activities.

Source: SL 1949, ch 258, §§ 1 to 3; SDC Supp 1960, § 55.2001-1; SL 1999, ch 13, § 1; SL 2015, ch 24, § 1.



§ 3-9-2.1 Meals and lodging actual cost reimbursement regardless of whether away from residence or headquarters .

3-9-2.1. Meals and lodging actual cost reimbursement regardless of whether away from residence or headquarters. The State Board of Finance may authorize reimbursement of the actual costs of lodging and meals, excluding any alcoholic beverage as defined in subdivision 35-1-1(1), but including a gratuity incurred by a state officer or employee in the performance of his or her duties, regardless of whether the officer or employee is away from his or her place of residence or headquarters station, if:

(1) The lodging and meals are in furtherance of the state's interests, concerns, and activities;

(2) The activity for which the lodging and meal is required is related specifically to hosting a prospect for any business development, trade, or tourism promotional activity; and

(3) The officer or employee is performing an official duty at the direction of the head of the officer's or employee's department or office, which approval is certified in writing by the department or office head, or by the Governor.

The authorization shall be made on a form prescribed by the Governor and supported by receipts and the certification of the department or office head and shall accompany the claim filed pursuant to § 3-9-8.

The reimbursement for a gratuity authorized by this section may either be a voluntary service gratuity, not to exceed eighteen percent, or a mandatory service gratuity added to the bill by the establishment, not to exceed twenty percent.

Source: SL 2015, ch 24, § 2.



§ 3-9-2.2 Meal expense reimbursement per diem regardless of whether away from residence or headquarters.

3-9-2.2. Meal expense reimbursement per diem regardless of whether away from residence or headquarters. The State Board of Finance may authorize reimbursement of per diem to any state officer or employee conducting state business at an event extending entirely through a meal time without interruption, regardless of whether the officer or employee is away from his or her place of residence or headquarters station. The reimbursement may be authorized only if the officer's or employee's participation in the event is approved by the head of the officer's or employee's department or office, and if the event includes provision of a meal for which the officer or employee is billed and the meal is approved in writing by the department or office head, or by the Governor.

The authorization shall be made on a form prescribed by the Governor. A certification of the approval of the department or office head shall accompany the claim filed pursuant to § 3-9-8.

Source: SL 2015, ch 24, § 3.



§ 3-9-2.3 Promulgation of rules regarding allowances for lodging, meals, and per diem.

3-9-2.3. Promulgation of rules regarding allowances for lodging, meals, and per diem. The State Board of Finance may promulgate rules, pursuant to chapter 1-26, to establish amounts that may be allowed for lodging, meals, and per diem pursuant to the provisions of §§ 3-9-2, 3-9-2.1, and 3-9-2.2.

Source: SL 2017, ch 26, § 2.



§ 3-9-3 Trip insurance on flights.

3-9-3. Trip insurance on flights. Any division of state government may participate in the cost of insurance for any full- or part-time employee when they are performing duties while using aircraft as a means of travel.

Source: SL 1957, ch 318; SDC Supp 1960, § 55.2705.



§ 3-9-4 Consent of responsible officer or department required for out-of-state travel.

3-9-4. Consent of responsible officer or department required for out-of-state travel. No state officer or employee shall incur any expense payable out of any appropriated funds or other agency funds for travel or other personal expense, including meals, lodging, transportation, or other miscellaneous expenses, except on official state business. Whenever any state officer or state employee, other than the Governor, has official business requiring travel outside the boundaries of this state, the provisions of §§ 3-9-5 to 3-9-6, inclusive, shall be adhered to.

Source: SL 1913, ch 330; RC 1919, § 7059; SDC 1939, § 48.0604; SL 1961, ch 259; SL 1964, ch 150; SL 1968, ch 194.



§ 3-9-5 Authorization of out-of-state travel by members and officers of Legislature.

3-9-5. Authorization of out-of-state travel by members and officers of Legislature. Members of the Legislature, and officers of the Legislature who are not members may incur traveling and personal expenditures outside the boundaries of this state by and with the consent of the speaker of the House of Representatives and the president pro tempore of the Senate when the Legislature is in session, and, when the Legislature is not in session, by and with the written consent of the Executive Board of the State Legislative Research Council.

Source: SDC 1939, § 48.0604 (1) as added by SL 1964, ch 150; SL 1968, ch 194.



§ 3-9-5.1 Authorization of out-of-state travel by officers and employees of Department of Legislative Audit and Legislative Research Council.

3-9-5.1. Authorization of out-of-state travel by officers and employees of Department of Legislative Audit and Legislative Research Council. Officers and employees of the Department of Legislative Audit and the State Legislative Research Council may incur traveling and personal expenditures outside the boundaries of this state by and with the written consent of the chairman of the Executive Board of the State Legislative Research Council.

Source: SDC 1939, § 48.0604 (2) as enacted by SL 1968, ch 194.



§ 3-9-5.2 Authorization of out-of-state travel by employees delegated by Board of Regents.

3-9-5.2. Authorization of out-of-state travel by employees delegated by Board of Regents. The Board of Regents, under policy and procedures developed for such purpose, shall delegate to its executive director and to the head of each institution or other responsible officer, the authority to grant written consent to employees of each institution to incur traveling and personal expenditures for travel outside the boundaries of this state.

Source: SDC 1939, § 48.0604 (2) as added by SL 1964, ch 150; SDCL, § 3-9-6; SDC 1939, § 48.0604 (3) as enacted by SL 1968, ch 194; SL 1970, ch 23, § 1; SL 1985, ch 23.



§ 3-9-6 Delegation to responsible officers of power to authorize out-of-state travel--Federal regulations applicable.

3-9-6. Delegation to responsible officers of power to authorize out-of-state travel--Federal regulations applicable. The Governor may delegate to each responsible officer of any other department, agency, or institution authority to grant written consent for official travel outside this state. The Governor, in his discretion, may establish such general guidelines for travel outside the state as he deems appropriate. For each outside-the-state expenditure there shall be a record signed by the appropriate responsible officer authorizing the same. State agencies are permitted to follow federal regulations for payment of travel and other allowances to state employees, dependents of state employees, or to foreign nationals where the travel and other allowances are funded entirely by federal or private grants in support of international programs.

Source: SDC 1939, § 48.0604 (4) as enacted by SL 1968, ch 194; SL 1979, ch 24.



§ 3-9-7 Expenses for political meetings not reimbursable--Rules for receipt of expenses for attending fairs and other public meetings.

3-9-7. Expenses for political meetings not reimbursable--Rules for receipt of expenses for attending fairs and other public meetings. No state officer or employee who attends a political meeting, the state fair, the inaugural, or other public meeting of like character, shall be entitled to be reimbursed from state funds for travel expenses to such meetings unless the officer's or employee's duties necessarily require that he be present at the meeting.

The Board of Finance shall promulgate rules pursuant to chapter 1-26 to specify the eligibility of state officers and employees to attend the meetings referred to in this section, except that no state officer or employee shall be paid travel for attendance at any political meeting.

Source: SL 1913, ch 358; RC 1919, § 5351; SDC 1939, § 55.1303; SL 1976, ch 38, §§ 1, 2.



§ 3-9-8 Accounting for reimbursable expenses--When receipts required.

3-9-8. Accounting for reimbursable expenses--When receipts required. No warrant shall be issued by the state auditor for the payment of any expense or expenses paid out by any department officer or employee of the state, until such department officer or employee shall have presented to the state auditor an itemized statement and account of such expenses duly verified under oath as to the authenticity of such expenses. Such claims shall be filed in the Office of the State Auditor, together with receipt or receipts from the person or persons to whom such payments shall have been made; provided, however, that receipts shall be required only upon a rule passed by the state auditor pursuant to chapter 1-26.

Source: SL 1899, ch 135, § 1; RPolC 1903, § 76; SL 1909, ch 189; SL 1917, ch 281, § 55; SL 1917, ch 366; RC 1919, § 5345; SDC 1939, § 55.1302; SL 1951, ch 263; SL 1970, ch 24; SL 1975, ch 10, § 2.



§ 3-9-9 Household moving allowance--Persons entitled.

3-9-9. Household moving allowance--Persons entitled. The provisions of any other statutes notwithstanding, all full-time officers and employees, except elected constitutional officers of the State of South Dakota may receive a household moving allowance as provided by this section.

If a full-time officer or employee has been continuously employed by the state for a period of not less than six months and is ordered by the department, institution, board, commission, or other state agency to move from a headquarter duty station in South Dakota to another headquarter duty station in South Dakota, and if such transfer is made at the request and for the benefit of the State of South Dakota, the officer or employee shall be reimbursed for household moving expenses incurred, as approved by the Board of Finance.

Source: SL 1963, ch 292; SL 1968, ch 195, § 1; SL 1972, ch 20; SL 1976, ch 35; SL 1979, ch 25; SL 1981, ch 21; SL 1984, ch 30, § 83.



§ 3-9-10 Voucher and supporting document for household moving allowance.

3-9-10. Voucher and supporting document for household moving allowance. Each officer or employee entitled to reimbursement under § 3-9-9 shall submit a claim voucher supported with evidence of actual household moving expenses and a copy of the official action of the department, institution, board, commission, or other state agency authorizing the move and showing a justifiable need for such moving.

Source: SL 1963, ch 292.



§ 3-9-11 Promulgation of rules regarding travel and moving expenses--Prior approval required.

3-9-11. Promulgation of rules regarding travel and moving expenses--Prior approval required. The State Board of Finance shall promulgate rules pursuant to chapter 1-26 necessary to implement the provisions of §§ 3-9-9, 3-9-10, and 3-9-12. The State Board of Finance shall require that a request for a moving allowance, including reimbursement of travel expenses, be submitted to the board for approval or disapproval before a moving allowance is authorized. The board shall designate what classification of officers and employees may or may not be authorized for the moving allowance.

Source: SL 1963, ch 292; SL 1975, ch 36; SL 2012, ch 25, § 1.



§ 3-9-12 State policy on reimbursement of travel and moving expenses in recruitment of professional staff--Maximum reimbursement.

3-9-12. State policy on reimbursement of travel and moving expenses in recruitment of professional staff--Maximum reimbursement. For the purpose of assisting in the recruitment of professional staff, it is the policy of the State of South Dakota that such persons may be reimbursed for travel and moving expenses. The travel expenses may include the expenses of the person being recruited and the immediate family who are members of the household. The moving expense may include household goods only to the assigned headquarter duty station in South Dakota from the individual's residence in the same manner and amount as established in § 3-9-9 for transfer of state employees. However, in no event may the reimbursement be in excess of one month's salary.

Source: SL 1963, ch 292 as added by SL 1968, ch 195, § 2; SL 1977, ch 27; SL 2012, ch 25, § 2.



§ 3-9-13 Travel advances authorized.

3-9-13. Travel advances authorized. All budget units of the state are authorized to advance moneys to their officers and employees for authorized travel expenses.

Source: SL 1974, ch 45, § 1.



§ 3-9-14 Advances from appropriated funds--Limitation.

3-9-14. Advances from appropriated funds--Limitation. Such advances shall be made from appropriated funds of the budget units in the manner provided for under the rules and regulations promulgated pursuant to § 3-9-18. No advance shall exceed an amount set forth and under the conditions specified in the rules and regulations promulgated pursuant to § 3-9-18.

Source: SL 1974, ch 45, § 2; SL 1975, ch 37, § 1.



§ 3-9-15 Itemized statement of expenses--Repayment of excess--Crediting of repayments.

3-9-15. Itemized statement of expenses--Repayment of excess--Crediting of repayments. Each person receiving a travel advance shall submit an itemized statement meeting the requirements of §§ 3-9-8, 4-9-4, and the rules promulgated pursuant to § 3-9-18. If the advance exceeds the actual expenses, the difference shall be repaid as set forth and under the conditions specified in the rules and regulations promulgated pursuant to § 3-9-18. All amounts repaid pursuant to this section shall be credited back to the budget units' appropriated funds. However, general fund advances, or any portion thereof, which transcend a fiscal year revert to the general fund and become an obligation of the following fiscal year's appropriations.

Source: SL 1974, ch 45, § 3; SL 1975, ch 37, § 2; SL 1984, ch 30, § 81.



§ 3-9-16 Immediate accounting on termination of state employment.

3-9-16. Immediate accounting on termination of state employment. If a person's position with the state is terminated the repayment or statement required by § 3-9-15 shall become due immediately.

Source: SL 1974, ch 45, § 4.



§ 3-9-17 Withholding from payments to employee not accounting for travel advance.

3-9-17. Withholding from payments to employee not accounting for travel advance. The state auditor or the business manager of a state institution not on central payroll is authorized to withhold an amount not to exceed the total amount of travel expense advanced from any moneys due a person who fails to comply with § 3-9-15 or § 3-9-16.

Source: SL 1974, ch 45, § 5; SL 1975, ch 37, § 3.



§ 3-9-18 Rules governing travel advances.

3-9-18. Rules governing travel advances. The commissioner of the Bureau of Finance and Management is authorized to pass rules in compliance with chapter 1-26 to effectuate §§ 3-9-13 to 3-9-17, inclusive.

Source: SL 1974, ch 45, § 6.



§ 3-9-19 Bank cards for employees--Annual fees--Rules.

3-9-19. Bank cards for employees--Annual fees--Rules. Any budget unit of the state may recommend that an employee be issued a bank card. If the employee is issued a bank card by an issuing authority, the budget unit recommending the issuance shall be responsible for any annual fee for the bank card. No bank card may be issued unless the issuing authority has contracted with the state to minimize any state liability for nonpayment of charges on such bank cards. The Bureau of Finance and Management shall promulgate rules, pursuant to chapter 1-26, for recommendation for issuance, use and termination of bank cards.

Source: SL 1990, ch 33.






Chapter 10 - Voluntary Salary Deductions

§ 3-10-1 Savings bond purchase programs authorized by public employers.

3-10-1. Savings bond purchase programs authorized by public employers. The governing bodies of counties, municipalities, political subdivisions, public districts, and other public agencies or subdivisions of the State of South Dakota are hereby authorized to provide for the purchase of United States savings bonds or similar United States obligations by salary or wage deductions for those officers and employees who make written requests for such deductions and such purchases.

Source: SL 1943, ch 172, § 1; SDC Supp 1960, § 48.0609; SL 1992, ch 60, § 2.



§ 3-10-2 Salary deduction authorized by signature of married person or minor.

3-10-2. Salary deduction authorized by signature of married person or minor. If a request for a salary or wage deduction is made by an officer or employee who is a married person his signature is a sufficient authorization and if the request is made by a minor the signature of the minor is a sufficient authorization for the making of a deduction pursuant to provisions of § 3-10-1.

Source: SL 1943, ch 172, § 2; SDC Supp 1960, § 48.0609.



§ 3-10-3 Accounting for funds deducted from salaries--Trust funds--Wage assignment restrictions not applicable.

3-10-3. Accounting for funds deducted from salaries--Trust funds--Wage assignment restrictions not applicable. All auditors, treasurers, and other disbursing officers are authorized to recognize and act upon such requests for salary or wage deductions and to establish special accounts for each such officer or employee so that sufficient funds may be accumulated to the credit of such officer or employee for the purchase of United States savings bonds or similar United States obligations. All funds so accumulated are trust funds. No provision of law prohibiting, restricting, or limiting the assignment or order for wages or salaries shall be deemed in any way to prohibit, restrict or limit the powers conferred in §§ 3-10-1 to 3-10-3, inclusive.

Source: SL 1943, ch 172, §§ 1, 2; SDC Supp 1960, § 48.0609.



§ 3-10-4 Participation in tax-sheltered annuities authorized--Salary deductions.

3-10-4. Participation in tax-sheltered annuities authorized--Salary deductions. The state and its political subdivisions and their employees may participate in tax-sheltered annuities or accounts, or both. The employees may authorize their employer to withhold a designated amount from their salary for a retirement annuity or accounts, or both, purchased for their benefit.

Source: SL 1963, ch 329; SL 1989, ch 35.



§ 3-10-5 Withholding from salary and purchase of annuity--Periodic payments.

3-10-5. Withholding from salary and purchase of annuity--Periodic payments. When so authorized by an employee, it shall be the duty of the employer to withhold the amount designated from the salary of the employee and to purchase a retirement annuity from a company or organization licensed to do business in the State of South Dakota, for such employee and to make the periodic payments on such retirement annuity according to the terms of the annuity contract.

Source: SL 1963, ch 329.



§ 3-10-6 Purchase of life insurance to guarantee retirement annuities.

3-10-6. Purchase of life insurance to guarantee retirement annuities. The state and its political subdivisions, and the employees thereof, are authorized to purchase individual life insurance contracts to guarantee such retirement annuity and the employer is hereby authorized to withhold payment from the salary of employees to cover the cost of such purchases as provided in Internal Revenue Service regulations which permit the purchase of tax-sheltered annuities and retirement income contracts.

Source: SL 1966, ch 168.



§ 3-10-7 Transfer of previously owned annuity to payment by public employer.

3-10-7. Transfer of previously owned annuity to payment by public employer. When a public employee has a tax-sheltered annuity prior to employment by the state or a political subdivision of the state, such employee shall have the privilege of transferring the periodic payments on such an annuity to the current employer.

Source: SL 1963, ch 329.



§ 3-10-8 Payroll deductions authorized by officer or employee--Adoption of rules.

3-10-8. Payroll deductions authorized by officer or employee--Adoption of rules. The state, subject to the approval of the Bureau of Finance and Management, and Board of Regents, and, municipal corporations and other political subdivisions, subject to the approval of their governing boards, may authorize payroll deductions and withholding from wages of their officers and employees if authorized in writing or by means of electronic signature by the officer or employee. The Bureau of Finance and Management shall specify by rules, promulgated pursuant to chapter 1-26, the types of voluntary payroll deductions approved for state employees and the procedures for obtaining and revoking approval and may adopt other reasonable rules necessary to implement this section.

Source: SL 1970, ch 28; SDCL Supp, § 3-8-6.1; SL 1971, ch 28, § 1; SL 1985, ch 33, § 9; SL 1989, ch 36; SL 2002, ch 21, § 1.






Chapter 11 - Social Security Coverage

§ 3-11-1 Legislative policy.

3-11-1. Legislative policy. In order to extend to the officers and employees of the State of South Dakota and its political subdivisions and to the dependents and survivors of such officers and employees the basic protection accorded to others by the federal old age and survivors insurance system embodied in Title II of the federal Social Security Act, as amended, it is hereby declared to be the policy of the Legislature, subject to the limitations of this chapter, that steps be taken to provide such protection to the officers and employees of the State of South Dakota and its political subdivisions on as broad a basis as is permitted under Title II of the federal Social Security Act, as amended.

Source: SL 1951, ch 100, § 2; SDC Supp 1960, § 17.1201.



§ 3-11-2 Definition of terms.

3-11-2. Definition of terms. Terms used in this chapter mean:

(1) "Coverage group" has the meaning given that term by the provisions of section 218 of Title II of the Social Security Act, as amended, and applicable federal regulations adopted pursuant thereto;

(2) "Administrator," the administrator of the State Social Security and the Internal Revenue Service Division;

(3) "Division," the State Social Security and the Internal Revenue Service Division in the State Auditor's Office;

(4) "Employee" includes officers of the state, and any political subdivision thereof, including officers and employees of any association organized under and pursuant to the provisions of chapter 9-17;

(5) "Employment," any service performed by an employee of the state, or any political subdivision thereof, for such employer, except:

(a) Service which in the absence of an agreement entered into under this chapter would constitute "employment" as defined in the federal Social Security Act; or

(b) Service which under the federal Social Security Act may not be included in an agreement between the state and the secretary of health, education, and welfare entered into under this chapter;

(6) "Federal Insurance Contributions Act," chapter 21 of subtitle C of the federal Internal Revenue Code as such act has been amended;

(7) "Political subdivision," a subdivision of the state to which has been delegated certain powers of local government, but only if the employees of such subdivision are not by virtue of their relation to such subdivision, employees of the state or another subdivision. The term includes special districts or authorities created by the Legislature, and qualifying governmental instrumentalities;

(8) "Qualifying," any and all coverage groups permitted by the federal Social Security Act when an agreement or any modification thereof is entered into between the State of South Dakota and the secretary of health and human services;

(9) "Secretary of health and human services" includes the former federal security administrator, and it includes any individual to whom either the secretary or the administrator has delegated any of his functions under the federal Social Security Act with respect to coverage under such act of employees of states and their political subdivisions;

(10) "Social Security Act," the act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," (including regulations and requirements issued pursuant thereto), as such act has been amended;

(11) "Wages" and "salaries," all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act.
Source: SL 1951, ch 100, § 3; SL 1953, ch 82, § 1; SL 1955, ch 63, § 1; SL 1955, ch 64; SL 1957, ch 89; SDC Supp 1960, § 17.1202; SL 1980, ch 30, § 1; SL 2006, ch 16, § 1.



§ 3-11-3 Division in state auditor's office.

3-11-3. Division in state auditor's office. There is hereby created a State Social Security and the Internal Revenue Service Division in the office and under the direction of the state auditor.

Source: SL 1951, ch 100, § 12; SL 1953, ch 86; SDC Supp 1960, § 17.1211 (1); SL 1980, ch 30, § 2.



§ 3-11-4 Administrator and employees of the division.

3-11-4. Administrator and employees of the division. The state auditor shall appoint an administrator and other such employees as may be necessary and fix their bonds, salaries, and compensation. The administrator shall:

(1) Serve as a liaison between the Social Security Administration and the Internal Revenue Service and all state and local government employers in the state;

(2) Administer and maintain the Section 218 Agreement that governs voluntary social security and medicare coverage by state and local government employers in the state;

(3) Prepare Section 218 modifications to include additional coverage groups, correct errors in other modifications, identify additional political subdivisions that join a covered retirement system, and obtain medicare coverage for public employees whose employment relationship with a public employer has been continuous since March 31, 1986;

(4) Provide the Social Security Administration with notice and evidence of the legal dissolution of covered state or political subdivision entities;

(5) Conduct referenda for social security and medicare coverage for services performed by employees in positions under a public retirement system;

(6) Resolve coverage and taxation questions associated with Section 218 Agreements and modifications with the Social Security Administration and the Internal Revenue Service;

(7) Advise public employers on social security, medicare, and other tax withholding matters;

(8) Provide information to state and local public employers as appropriate and in accordance with the state's enabling legislation, policies, procedures and standards;

(9) Provide advice on Section 218 optional exclusions applicable to either the state or individual modifications, or both, and advice on state and local laws, rules, regulations and compliance concerns;

(10) Maintain physical custody of the state's Section 218 Agreement, modifications, dissolutions and intrastate agreements; and

(11) Deposit and report social security tax and federal income tax to the Internal Revenue Service.
Source: SL 1951, ch 100, § 12; SDC Supp 1960, § 17.1211 (2); SL 1980, ch 30, § 3; SL 2006, ch 16, § 3.



§ 3-11-4.1 Payroll deductions authorized--Failure to deduct not release--Adjustment or refund without interest.

3-11-4.1. Payroll deductions authorized--Failure to deduct not release--Adjustment or refund without interest. The employee's tax imposed by this chapter may be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee or employer from liability for such contribution. If more or less than the correct amount of the contribution is paid or deducted with respect to any wages, proper adjustment, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the administrator shall prescribe.

Source: SL 1980, ch 30, § 11; SL 2006, ch 16, § 2.



§ 3-11-5 State and subdivision employees covered by federal act--Subdivisions later brought in.

3-11-5. State and subdivision employees covered by federal act--Subdivisions later brought in. The State of South Dakota and all its political subdivisions may come under and within the provisions of Title II of the federal Social Security Act, as amended, and all qualifying employees and officers of the State of South Dakota and its political subdivisions, shall thereupon be insured under the provisions of said act in the same manner as are all other employees under the federal old age and survivors insurance system. Any subdivision, for any reason not covered, may be brought under this act as soon as practical and as permitted by the laws of this state and the United States. The decision of the administrator as to whether or not a political subdivision may be brought under the act shall be final, except as the Legislature may direct otherwise.

Source: SL 1951, ch 100, § 4; SL 1953, ch 83, § 1; SDC Supp 1960, § 17.1203; SL 2006, ch 16, § 2.



§ 3-11-6 Federal agreement authorized--Scope of agreement--Modification.

3-11-6. Federal agreement authorized--Scope of agreement--Modification. The administrator, with the approval of the Governor, is hereby authorized to enter into, on behalf of the state, an agreement with the secretary of Health and Human Services, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the federal old age and survivors insurance system to employees and officials of the state and political subdivisions thereof. The agreement may contain such provisions relating to coverage, benefits, contributions, modification and termination, administration, and other appropriate provisions as the administrator and the secretary of Health and Human Services shall agree upon.

Source: SL 1951, ch 100, § 5; SDC Supp 1960, § 17.1204; SL 2006, ch 16, § 2.



§ 3-11-7 Payment of employer's share for state employees--Payroll deductions of state employee's share--Disbursement.

3-11-7. Payment of employer's share for state employees--Payroll deductions of state employee's share--Disbursement. The state auditor shall issue warrants upon the funds in the state treasury, hereinafter appropriated, for such amount as may be required to pay the employer's tax upon wages and salaries of all state employees and shall deduct from the wages and salaries of all state employees covered by this chapter, the amount required to pay the employee's tax under the federal old age and survivors insurance system. Such moneys shall be disbursed upon warrants issued by the state auditor pursuant to sworn vouchers executed by the administrator of the State Social Security and the Internal Revenue Service Division.

Source: SL 1951, ch 100, § 6; SDC Supp 1960, § 17.1205; SL 1980, ch 30, § 4; SL 2006, ch 16, § 2.



§ 3-11-8 Funds acceptable for reimbursement to state of employer contributions.

3-11-8. Funds acceptable for reimbursement to state of employer contributions. The State of South Dakota may receive into its general fund any moneys tendered or available from any source whatever for the purpose of reimbursing the State of South Dakota for the employer contributions made by the state pursuant to the provisions of this chapter.

Source: SL 1953, ch 81; SDC Supp 1960, § 17.1215.



§ 3-11-9 Fee-generating state agencies to pay employer contributions--Report.

3-11-9. Fee-generating state agencies to pay employer contributions--Report. Any and all state agencies, regulatory boards, and commissions whose administrative costs are paid by fees derived by activities of such boards, commissions, or agencies, as authorized by state law to carry on such activities, shall at a time and manner as the administrator may require report to the administrator the wages paid their employees and shall remit to the administrator a sum of money which equals the contributions due with such report.

Source: SL 1959, ch 305; SDC Supp 1960, § 17.1216; SL 1980, ch 30, § 5; SL 2006, ch 16, § 2.



§ 3-11-10 , 3-11-11. Repealed.

3-11-10, 3-11-11. Repealed by SL 1980, ch 30, §§ 6, 7.



§ 3-11-12 State institutions with income-producing auxiliary activities to pay employer contributions--Report.

3-11-12. State institutions with income-producing auxiliary activities to pay employer contributions--Report. Each state institution which has bookstores, cafeterias, and other auxiliary activities, shall at a time and manner as the administrator may require, report to the administrator, the amount of contributions due upon the wages paid to employees of such bookstores, cafeterias, and auxiliary activities for old age and survivors insurance, and shall remit to the administrator, a sum of money which equals such amount with the report.

Source: SL 1959, ch 306; SDC Supp 1960, § 17.1217; SL 1980, ch 30, § 8; SL 2006, ch 16, § 2.



§ 3-11-13 Political subdivisions to pay employer contributions.

3-11-13. Political subdivisions to pay employer contributions. Every political subdivision included in the agreement pursuant to the provisions of this chapter shall be liable for the contributions required of an employer under the provisions of section 3111 of the Internal Revenue Code.

Source: SL 1951, ch 100, § 11; SDC Supp 1960, § 17.1210 (1).



§ 3-11-14 Counties to budget for employer contributions.

3-11-14. Counties to budget for employer contributions. All counties in this state and the officers thereof shall provide sufficient funds to comply with this chapter either in their annual budget or by supplemental budget as provided by law.

Source: SL 1951, ch 100, § 8; SDC Supp 1960, § 17.1207; SL 1963, ch 127, § 2; SL 1985, ch 15, § 16.



§ 3-11-15 County auditors to certify school districts annually.

3-11-15. County auditors to certify school districts annually. County auditors shall certify to the administrator all school districts subject to the federal old age and survivors insurance system tax as of the first day of September of each year and shall submit such certification to the administrator on or before the fifteenth day of September of the same year.

Source: SDC Supp 1960, § 17.1207 as added by SL 1963, ch 127, § 2; SL 1971, ch 19, § 1; SL 1980, ch 30, § 9; SL 2006, ch 16, § 2.



§ 3-11-16 Payment of subdivision contributions authorized--Payroll deductions.

3-11-16. Payment of subdivision contributions authorized--Payroll deductions. The auditor, clerk, or other proper officer of all qualifying political subdivisions shall issue warrants upon the funds in their respective treasuries, not otherwise appropriated, for such amount as may be required to pay the employer's tax upon the wages and salaries of its employees, and may deduct from the wages and salaries of its employees the amount required to pay the employee's tax under the federal old age and survivors insurance system and to pay the same to the division.

Source: SL 1951, ch 100, § 7; SDC Supp 1960, § 17.1206 (1); SL 1980, ch 30, § 10.



§ 3-11-17 Reports required of political subdivisions.

3-11-17. Reports required of political subdivisions. The political subdivision shall make such reports, in such form and containing such information as the administrator may from time to time require and comply with such provisions as the administrator or the secretary of Health and Human Services may from time to time find necessary.

Source: SL 1951, ch 100, § 7; SDC Supp 1960, § 17.1206 (3); SL 2006, ch 16, § 2.



§ 3-11-18 Municipalities to include funds in annual appropriation ordinances--Special appropriation when omitted.

3-11-18. Municipalities to include funds in annual appropriation ordinances--Special appropriation when omitted. All municipalities of this state and the governing bodies thereof are hereby authorized and directed to provide sufficient funds to comply with the provisions hereof in the annual appropriation ordinance of such municipality, provided that if any municipality shall fail to provide for such funds in any annual appropriation ordinance, then each said municipality and the officers thereof are hereby authorized and directed to provide sufficient funds to comply with the provisions of this chapter by a special appropriation ordinance and may transfer for that purpose any surplus or other funds which will not be needed for other purposes before the next succeeding annual appropriations ordinance.

Source: SL 1951, ch 100, § 9; SL 1953, ch 85; SDC Supp 1960, § 17.1208.



§ 3-11-20 Special appropriations by political subdivisions.

3-11-20. Special appropriations by political subdivisions. To carry out the provisions of this chapter any political subdivision affected by this chapter shall, after the application is made and approved and becomes effective, provide for additional funds to carry out the purposes of § 3-11-18 by special appropriation, and said political subdivision may transfer, for that purpose, any surplus or other funds which will not be needed for other purposes before the next succeeding annual appropriation.

Source: SL 1953, ch 85; SDC Supp 1960, § 17.1208; SL 1980, ch 30, § 12.



§ 3-11-21 Recovery of delinquent payments from subdivisions with interest and penalty.

3-11-21. Recovery of delinquent payments from subdivisions with interest and penalty. Delinquent payments with interest and penalty may be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the administrator, be deducted from any other moneys payable to such political subdivision by any department or agency of the state. The interest rate shall be at a rate established by the administrator but shall not exceed the interest rate charged by the federal Social Security Administration for delinquent payment of contributions. For failure to make timely reporting of employee wages and payment of contributions, a delinquent political subdivision shall be assessed a late filing penalty in an amount as the administrator by rule may establish.

Source: SL 1951, ch 100, § 11; SDC Supp 1960, § 17.1210 (2); SL 1972, ch 21, § 1; SL 1980, ch 30, § 13; SL 2006, ch 16, § 2.



§ 3-11-22 County auditor may collect delinquent contributions from subdivisions--Travel costs.

3-11-22. County auditor may collect delinquent contributions from subdivisions--Travel costs. The county auditor may be deputized by the administrator to collect delinquent social security employment taxes and reports and his cost of travel accruing while on official business as a deputy of the administrator shall be reimbursed by his county which shall reclaim such travel costs from the delinquent political subdivision. Reimbursement for the county may be obtained by formal direction of the board of county commissioners to the county treasurer to transfer any funds which the county has in its possession, belonging to such political subdivisions, to the county general fund.

Source: SDC Supp 1960, § 17.1207 as added by SL 1963, ch 127, § 2; SL 1971, ch 19, § 2; SL 1980, ch 30, § 14; SL 2006, ch 16, § 2.



§ 3-11-23 Special revenue fund for premiums and interest on delinquent contributions.

3-11-23. Special revenue fund for premiums and interest on delinquent contributions. The old age and survivors insurance indemnity and interest fund shall not revert but shall continue as a special revenue fund for the purpose of paying premiums and interest due the federal government on delinquent old age and survivors insurance employment taxes and reports of the state and its political subdivisions.

All interest collections on delinquent accounts shall be credited to this fund, and all payments are to be made on vouchers signed by the administrator of the State Social Security and the Internal Revenue Service Division of the State Auditor's Office and approved by the state auditor.

Source: SL 1953, ch 383, § 1; SDC Supp 1960, § 17.1211-1; SL 1963, ch 127, § 3; SL 2006, ch 16, § 2.



§ 3-11-24 Rules and regulations--Required coverage.

3-11-24. Rules and regulations--Required coverage. The administrator shall promulgate rules, pursuant to chapter 1-26, for the administration of this chapter and in conformity with section 218 of Title II of the federal Social Security Act and federal regulations adopted pursuant thereto. Such rules shall include procedures to determine the extent of coverage within separate coverage groups and prescribing the manner and method of filing reports and paying contributions required under the agreement.

Source: SL 1951, ch 100, §§ 7, 12; SL 1953, ch 84; SDC Supp 1960, §§ 17.1206 (2), 17.1211 (3); SL 1963, ch 127, § 1; SL 2006, ch 16, § 4.



§ 3-11-25 Interstate instrumentalities authorized to enter and implement own agreements.

3-11-25. Interstate instrumentalities authorized to enter and implement own agreements. Any instrumentality jointly created by this state and any other state or states is hereby authorized upon the granting of like authority by such other state or states:

(1) To enter into an agreement with the secretary of Health and Human Services whereby the benefits of the federal old age and survivors insurance system shall be extended to employees of such instrumentality,

(2) To require its employees to pay (and for that purpose to deduct from their wages or salaries) the necessary contributions,

(3) To make payments to the secretary of the treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements.

Such agreement shall, to the extent practicable, be consistent with the proper terms and provisions of this chapter.

Source: SL 1951, ch 100, § 10; SDC Supp 1960, § 17.1209.



§ 3-11-26 Severability of provisions.

3-11-26. Severability of provisions. If any provision of this chapter, or the application thereof to any person or circumstance is held invalid, the remainder of the chapter and the application of such provision to other persons or circumstance shall not be affected thereby.

Source: SL 1951, ch 100, § 13; SDC Supp 1960, § 17.1212.






Chapter 12 - South Dakota Retirement System

§ 3-12-1 Repealed.

3-12-1. Repealed by SL 1974, ch 35, § 80.



§ 3-12-2 to 3-12-45. Repealed.

3-12-2 to 3-12-45. Repealed by SL 1974, ch 35, § 80.



§ 3-12-46 Previous retirement systems consolidated--Purpose.

3-12-46. Previous retirement systems consolidated--Purpose. The Supreme and Circuit Court Judicial Retirement System, district county court and municipal court judges retirement program, South Dakota Teachers Retirement System, South Dakota Municipal Retirement System, South Dakota Law Enforcement Retirement System, and South Dakota Public Employees Retirement System are hereby continued as a consolidated system known as the South Dakota Retirement System to provide an orderly means of continuing benefits of those already retired and those eligible to retire from the respective systems.

Source: SL 1967, ch 303, § 1; SDCL, § 3-12-3; SL 1968, ch 216, § 1; SL 1974, ch 35, § 1; SL 1976, ch 39, § 4.



§ 3-12-47 Definition of terms.

3-12-47. Definition of terms. Terms as used in this chapter mean:

(1) "Actuarial accrued liability," the present value of all benefits less the present value of future normal cost contributions;

(2) "Actuarial requirement," the normal cost and the interest on and amortization of the unfunded actuarial accrued liability accumulated to date over a thirty year period, all expressed in terms of a percentage of covered payroll;

(3) "Actuarial experience analysis," a periodic report which reviews basic experience data and furnishes actuarial analysis which substantiates the assumptions adopted for the purpose of making an actuarial valuation of the system;

(4) "Actuarial valuation," a projection of the present value of all benefits and the current funded status of the system, based upon stated assumptions as to rates of interest, mortality, disability, salary progressions, withdrawal, and retirement as established by a periodic actuarial experience analysis which takes into account census data of all active members, vested terminated members and retired members and their beneficiaries under the system;

(5) "Actuarial value of assets," the total assets of the system, taking market appreciation into account on a rational and systematic basis;

(6) "Air rescue firefighters," employees of the Department of the Military who are stationed at Joe Foss Field, Sioux Falls, and who are directly involved in firefighting activities on a daily basis;

(7) "Approved actuary," any actuary who is a member of the American Academy of Actuaries or an Associate or a Fellow of the Society of Actuaries who meets the qualification standards of the American Academy of Actuaries to issue actuarial opinions regarding the system or any firm retaining such an actuary on its staff and who is appointed by the board to perform actuarial services;

(8) "Assumed rate of return," the actuarial assumption adopted by the board pursuant to § 3-12-121 as the annual assumed percentage return on trust fund assets, compounded;

(9) "Beneficiary," the person designated by a member of the system to receive any payments after the death of such member;

(10) "Benefits," the amounts paid to a member, spouse, spouse and family, child, or beneficiary as a result of the provisions of this chapter;

(11) "Board," the Board of Trustees of the South Dakota Retirement System;

(12) "Calendar quarter," a period of three calendar months ending March thirty-first, June thirtieth, September thirtieth, or December thirty-first of any year;

(13) "Campus security officers," employees of the Board of Regents whose positions are subject to the minimal educational training standards established by the law enforcement standards commission pursuant to chapter 23-3 and who satisfactorily complete the training required by chapter 23-3 within one year of employment and whose primary duty as sworn law enforcement officers is to preserve the safety of the students, faculty, staff, visitors and the property of the University of South Dakota and South Dakota State University. The employer shall file with the system evidence of the appointment as a sworn law enforcement officer at the time of employment and shall file evidence of satisfactory completion of the training program pursuant to chapter 23-3 within one year of employment;

(14) "Child," depending on the circumstances, as follows:

(a) For purposes of benefits pursuant to this chapter, an unmarried dependent child of the member, who has not passed the child's nineteenth birthday and each unmarried dependent child, who is totally and permanently disabled, either physically or mentally, regardless of the child's age, if the disability occurred before age nineteen. It includes a stepchild or a foster child who depends on the member for support and lives in the household of the member in a regular parent-child relationship. It also includes any child of the member conceived during the member's lifetime and born after the member's death; or

(b) For purposes of beneficiary-type payments pursuant to this chapter, a person entitled to take as a child via intestate succession pursuant to the provisions of Title 29A;

(15) "Class A credited service," service credited as a Class A member of the system;

(16) "Class A member," any member other than a Class B member or a Class C member and is either a foundation member or a generational member;

(17) "Class B credited service," service credited as a Class B member of the system;

(18) "Class B member," a member who is a justice, judge, state law enforcement officer, magistrate judge, police officer, firefighter, county sheriff, deputy county sheriff, penitentiary correctional staff, parole agent, air rescue firefighter, campus security officer, court services officer, conservation officer, or park ranger and is either a foundation member or a generational member;

(19) "Class C credited service," service credited as a Class C member of the system;

(20) "Class C member," any member of the cement plant retirement plan including any retiree or any vested member;

(21) "Classified employees," employees of public school districts who are not required by law to be certified as teachers, employees of the colleges and universities under the control of the board of regents who are not faculty or administrators and come within the provisions of chapter 3-6A, employees of public corporations, employees of chartered governmental units, and all other participating employees not elsewhere provided for in this chapter;

(22) "Comparable level position," a member's position of employment that is generally equivalent to the member's prior position of employment in terms of required education, required experience, required training, required work history, geographic location, and compensation and benefits;

(23) "Conservation officers," employees of the Department of Game, Fish and Parks and the Division of Wildlife or Division of Custer State Park who are employed pursuant to § 41-2-11 and whose positions are subject to the requirements as to education and training provided in chapter 23-3;

(24) "Consumer price index," the consumer price index for urban wage earners and clerical workers calculated by the United States Bureau of Labor Statistics;

(25) "Contributory service," service to a participating unit during which contributions were made to a South Dakota Retirement System, which may not include years of credited service as granted in § 3-12-84 or 3-12-84.2;

(26) "Court services officers," persons appointed pursuant to § 26-7A-8;

(27) "Covered employment," a member's employment as a permanent full-time employee by a participating unit;

(28) "Deputy county sheriff," an employee of a county that is a participating unit, appointed by the board of county commissioners pursuant to §§ 7-12-9 and 7-12-10, who is a permanent full-time employee and whose position is subject to the minimum educational and training standards established by the law enforcement standards commission pursuant to chapter 23-3. The term does not include jailers or clerks appointed pursuant to §§ 7-12-9 and 7-12-10 unless the participating unit has requested that the jailer be considered as a deputy county sheriff and the Board of Trustees has approved the request;

(29) "Disability" or "disabled," any medically determinable physical or mental impairment that prevents a member from performing the member's usual duties for the member's employer, even with accommodations, or performing the duties of a comparable level position for the member's employer. The term excludes any condition resulting from willful, self-inflicted injury;

(30) "Effective date of retirement," the first day of the month in which retirement benefits are payable;

(31) "Eligible retirement plan," the term eligible retirement plan includes those plans described in section 402(c)(8)(B) of the Internal Revenue Code;

(32) "Eligible rollover distribution," any distribution to a member of accumulated contributions pursuant to §§ 3-12-76 and 3-12-76.1. The term does not include any portion of a distribution that represents contributions made to the system on an after tax basis nor distributions paid as a result of the member reaching the required beginning date;

(33) "Employer," the State of South Dakota and any department, bureau, board, or commission of the State of South Dakota, or any of its governmental or political subdivisions or any public corporation of the State of South Dakota which elects to become a participating unit;

(34) "Employer contributions," amounts contributed by the employer of a contributing member, excluding member contributions made by an employer after June 30, 1984, pursuant to § 3-12-71;

(35) "Equivalent public service," any public service other than as a justice, a judge, or a magistrate judge and comparable to Class B service as defined by this section, if the service is in the employ of a public entity that is not a participating unit;

(36) "Fair value of assets," the total assets of the system at fair market value for securities traded on exchanges; for securities not traded on exchanges, a value based on similar securities; and for alternative investments, reported net asset value;

(37) "Fair value funded ratio," the fair value of assets divided by the actuarial accrued liability;

(38) "Fiduciary," any person who exercises any discretionary authority or control over the management of the system or the management or disposition of its assets, renders investment advice for a fee or other compensation, direct or indirect, or has any authority or responsibility to do so, or has any discretionary authority or responsibility in the administration of the system;

(39) "Foundation member," any member of the system whose contributory service began before July 1, 2017;

(40) "Foundation retiree," any foundation member who has retired with a benefit payable from the system;

(41) "Firefighter," any full-time firefighter who works at least twenty hours a week and at least six months a year. The term does not include any volunteer firefighter;

(42) "Full-time student," a person who is in full-time attendance as a student at an educational institution, as determined by the board in light of the standards and practices of the institution involved, except that no individual may be considered a full-time student, if the student is paid by the student's employer while attending an educational institution at the request of, or pursuant to a requirement of, the employer;

(43) "Fund," public employees' retirement fund or funds established for the purposes of administration of this chapter;

(44) "Funded ratio," the actuarial value of assets divided by the actuarial accrued liability;

(45) "General employees," full-time municipal employees who are not firefighters or police officers;

(46) "Generational member," any member of the system whose contributory service began after June 30, 2017;

(47) "Generational retiree," any generational member who has retired with a benefit payable from the system;

(48) "Health care provider," a physician or other health care practitioner licensed, registered, certified, or otherwise authorized by law to provide specified health services;

(49) "Highest annual compensation," a member's compensation used to calculate benefits under §§ 3-12-95, 3-12-99 and 3-12-105 before July 1, 2004, which was the highest annual compensation earned by the member during any one of the last three years of contributory service and which was not more than one hundred fifteen percent of the member's final compensation calculated as of the date of the member's death or disability;

(50) "Internal Revenue Code," or "code," the Internal Revenue Code as in effect as of January 1, 2017;

(51) "Law enforcement officer," an agent of the state division of criminal investigation, an officer of the South Dakota Highway Patrol, a police officer, county sheriff, deputy county sheriff, or a firefighter;

(52) "Member," any person who is participating in and has made contributions to the system and is either a foundation member or generational member. A person's membership ceases when the person withdraws his or her accumulated contributions after termination of employment;

(53) "Member contributions," amounts contributed by members, including member contributions made by an employer after June 30, 1984, pursuant to § 3-12-71;

(54) "Military service," a period of active duty with the United States Army, the United States Navy, the United States Air Force, the United States Marine Corps, or the United States Coast Guard, from which duty the member received an honorable discharge or an honorable release;

(55) "Municipality," any incorporated municipal government under chapter 9-3 or any chartered governmental unit under the provisions of Article IX of the Constitution of the State of South Dakota;

(56) "Noncontributory service," for foundation members, service delineated in subdivisions 3-12-89.3 (2), (5), (7), and (8), and for generational members, service pursuant to § 3-12-86;

(57) "Normal cost," the expected long-term cost of the system benefits and expenses expressed as a percentage of payroll;

(58) "Normal retirement," the termination of employment and application for benefits by a member with three or more years of contributory service or noncontributory service on or after the member's normal retirement age;

(59) "Other public benefits," eighty percent of the primary insurance amount or primary social security benefits that would be provided under federal social security;

(60) "Other public service," service for the government of the United States, including military service; service for the government of any state or political subdivision thereof; service for any agency or instrumentality of any of the foregoing; or service as an employee of an association of government entities described in this subdivision;

(61) "Park rangers," employees of the Department of Game, Fish and Parks within the Division of Parks and Recreation and whose positions are subject to the requirements as to education and training provided in chapter 23-3 and whose primary duty is law enforcement in the state park system;

(62) "Parole agent," an employee of the Department of Corrections employed pursuant to § 24-15-14 who is actually involved in direct supervision of parolees on a daily basis;

(63) "Participating unit," the State of South Dakota and any department, bureau, board, or commission of the State of South Dakota, and any of its political subdivisions or any public corporation of the State of South Dakota which has employees who are members of the retirement system created in this chapter;

(64) "Penitentiary correctional staff," the warden, deputy warden, and any other correctional staff holding a security position as determined by the Department of Corrections and approved by the Bureau of Human Resources and the Bureau of Finance and Management. For purposes of administration of this chapter final determination of penitentiary correctional staff as Class B members shall be made by the board of trustees based on the recommendation of the Department of Corrections, Bureau of Human Resources, and the Bureau of Finance and Management;

(65) "Permanent full-time employee," any employee who has been placed in a permanent classification who is customarily employed by a participating unit for twenty hours or more a week and at least six months a year. The participating unit shall decide if an employee is a permanent full-time employee and that decision is conclusive;

(66) "Plan year," a period extending from July first of one calendar year through June thirtieth of the following calendar year;

(67) "Police officer," any employee in the police department of any participating municipality holding the rank of patrol officer, including probationary patrol officer, or higher rank and whose position is subject to the minimum educational and training standards established by the law enforcement officers standards commission pursuant to chapter 23-3. The term does not include civilian employees of a police department nor any person employed by a municipality whose services as a police officer require less than twenty hours a week and six months a year. If a municipality which is a participating unit operates a city jail, the participating unit may request that any jailer appointed pursuant to § 9-29-25 be considered a police officer, subject to the approval of the board;

(68) "Political subdivision" includes any municipality, school district, county, chartered governmental unit, public corporation or entity, and special district created for any governmental function;

(69) "Present value of all benefits," the present value of all benefits expected to be paid to all retired, terminated, and active members and beneficiaries, based on past and future credited service and future compensation increases.

(70) "Present value of benefits earned to date," the present value of the benefits currently being paid to retired members and their beneficiaries and the present value of benefits payable at retirement to active members, based on their earnings and credited service to date of the actuarial valuation;

(71) "Projected compensation," a deceased or disabled member's final average compensation multiplied by the COLA commencing each July first for each complete twelve-month period elapsed between the date of the member's death or disability, whichever occurred earlier, and the date the member would attain normal retirement age;

(72) "Projected service," the credited service plus the service which the member would have been credited with at normal retirement age had the member continued in the system and received credit at the same rate the member was credited during the year covered by the compensation that was used in the calculation of the disability or family benefit;

(73) "Qualified military service," service in the uniformed services as defined in § 414(u)(5) of the Internal Revenue Code;

(74) "Required beginning date," the later of April first of the calendar year following the calendar year in which the member attains age seventy and one-half or April first of the calendar year following the calendar year in which the member retires;

(75) "Retiree," any foundation or generational member who retires with a lifetime benefit payable from the system;

(76) "Retirement," the severance of a member from the employ of a participating unit with a retirement benefit payable from the system;

(77) "Retirement benefit," the monthly amount payable upon the retirement of a member;

(78) "Single premium," the lump-sum amount paid by a supplemental pension participant pursuant to a supplemental pension contract in consideration for a supplemental pension benefit;

(79) "Social investment," investment, divestment, or prohibition of investment of the assets of the system for purposes other than maximum risk-adjusted investment return, which other purposes include ideological purposes, environmental purposes, political purposes, religious purposes, or purposes of local or regional economic development;

(80) "Spouse," a person who was married to the member at the time of the death of the member and whose marriage was both before the member's retirement and more than twelve months before the death of the member;

(81) "State employees," employees of the departments, bureaus, commissions, and boards of the State of South Dakota;

(82) "Supplemental pension benefit," any single-premium immediate pension benefit payable pursuant to §§ 3-12-192 and 3-12-193;

(83) "Supplemental pension contract," any agreement between a participant and the system upon which a supplemental pension is based, including the amount of the single premium, the type of pension benefit, and the monthly supplemental pension payment amount;

(84) "Supplemental pension contract record," the record for each supplemental pension participant reflecting relevant participant data; a designation of any beneficiary, if any; the amount of the participant's funds rolled into the fund; the provisions of the participant's supplemental pension contract; and supplemental pension payments made pursuant to the contract;

(85) "Supplemental pension participant," any retiree receiving a benefit from the system who chooses to purchase a supplemental pension benefit pursuant to the provisions of this chapter;

(86) "Supplemental pension spouse," any person who was married to a supplemental pension participant at the time the participant entered into the supplemental pension contract;

(87) "System," the South Dakota Retirement System created in this chapter;

(88) "Tax-qualifying purchase unit," any participating unit which elects to allow the unit's employees to purchase credited service on a tax-deferred basis by means of employer contribution agreements as outlined in §§ 3-12-83.1 and 3-12-83.2;

(89) "Teacher," any person who has a valid teacher's certificate issued by the State of South Dakota, who is in the employ of a public school district, and shall also include the certified teachers employed by the Human Services Center, South Dakota Developmental Center--Redfield, State Penitentiary, Department of Education, State Training School, School for the Deaf, School for the Blind and the Visually Impaired, Children's Care Hospital and School, public nonprofit special education facilities, community support providers certified by the Department of Human Services and public financed multi-district education programs;

(90) "Terminated," complete severance of employment from public service of any member by resignation or discharge, not including leave of absence, layoff, vacation leave, sick leave, or jury duty, and involving all termination proceedings routinely followed by the member's participating unit, including payment to the member for unused vacation leave, payment to the member for unused sick leave, payment to the member for severance of an employment contract, severance of employer-provided health insurance coverage, severance of employer-provided life insurance coverage, or severance of any other such employer-provided perquisite of employment granted by the member's participating unit to an active employee;

(91) "Trustee," a member of the board of trustees;

(92) "Unfunded actuarial accrued liability," the actuarial accrued liability less the actuarial value of assets;

(93) "Vested," the right to a retirement benefit from the system based on the provisions of this chapter after three years of contributory service or noncontributory service, even if the member leaves the employment of a participating unit, provided that the member does not withdraw accumulated contributions. A member who leaves the employment of a participating unit is not entitled to benefits under §§ 3-12-95, 3-12-98, 3-12-99, 3-12-104, and 3-12-105.
Source: SL 1967, ch 303, § 2; SDCL § 3-12-2; SL 1968, ch 216, § 1; SL 1970, ch 25, § 1; SL 1973, ch 24, §§ 1, 2; SL 1974, ch 35, § 2; SL 1975, ch 38, § 6; SL 1975, ch 39, §§ 2, 3; SL 1976, ch 40, § 1; SL 1977, ch 28, §§ 1 to 3; SL 1977, ch 29; SL 1977, ch 31, §§ 1 to 3; SL 1978, ch 31; SL 1978, ch 32, § 5; SL 1979, ch 26, § 1; SL 1980, ch 31, § 1; SL 1982, ch 32, § 1; SL 1982, ch 33; SL 1982, ch 34, § 1; SL 1982, ch 35; SL 1983, ch 17; SL 1983, ch 18; SL 1983, ch 19, §§ 1, 2; SL 1983, ch 22, § 2; SL 1984, ch 23, § 1; SL 1985, ch 24, §§ 1, 2; SL 1986, ch 37, §§ 1-3, 11; SL 1987, ch 35; SL 1987, ch 36, §§ 1, 2; SL 1988, ch 30, §§ 1 to 3; SL 1988, ch 31; SL 1989, ch 21, § 40; SL 1989, ch 38, §§ 5, 9; SL 1989, ch 238, § 3; SL 1990, ch 36; SL 1991, ch 29, §§ 1, 2; SL 1991, ch 30; SL 1992, ch 30, § 1; SL 1992, ch 34, §§ 1, 2; SL 1993, ch 38, §§ 1, 2; SL 1993, ch 39, § 1; SL 1993, ch 40; SL 1993, ch 41; SL 1993, ch 42, §§ 1-3; SL 1993, ch 44, §§ 2, 3; SL 1994, ch 32, §§ 1, 2; SL 1994, ch 34, §§ 1, 2; SL 1995, ch 18, §§ 1, 2, 4; SL 1995, ch 23, § 1; SL 1995, ch 24, §§ 1, 11, 15; SL 1996, ch 29, § 1; SL 1996, ch 30, §§ 1, 5; SL 1997, ch 25, § 1; SL 1997, ch 26, § 1; SL 1997, ch 27, § 1; SL 1998, ch 15, §§ 1, 2, 3, 4, 5; SL 1998, ch 16, § 1; SL 1998, ch 17, § 1; SL 1998, ch 17, § 2; SL 1998, ch 18, § 1; SL 1998, ch 19, § 1; SL 1998, ch 110, § 2; SL 1999, ch 14, §§ 1, 2; SL 1999, ch 15, § 1; SL 2000, ch 24, §§ 1, 2; SL 2002, ch 22, §§ 1, 2; SL 2004, ch 35, § 1; SL 2004, ch 36, §§ 1, 2; SL 2004, ch 37, §§ 1, 2; SL 2004, ch 38, § 7; SL 2004, ch 40, §§ 5 to 7; SL 2004, ch 42, §§ 3 to 11; SL 2005, ch 24, §§ 1, 2; SL 2006, ch 17, § 1; SL 2008, ch 20, §§ 1 to 6; SL 2008, ch 21, § 1; SL 2008, ch 24, § 2; SL 2009, ch 138, § 3; SL 2010, ch 20, §§ 1 to 6; SL 2010, ch 21, § 2; SL 2010, ch 23, §§ 3, 4, eff. Apr. 1, 2010; SL 2010, ch 77, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011; SL 2011, ch 20, § 1; SL 2012, ch 26, §§ 1 to 6; SL 2013, ch 20, §§ 2 to 5; SL 2014, ch 18, § 1; SL 2014, ch 20, §§ 19 to 22; SL 2014, ch 21, §§ 8, 9 eff. Apr. 1, 2014; SL 2015, ch 25, §§ 1 to 3; SL 2016, ch 32, § 56; SL 2017, ch 27, § 4; SL 2017, ch 28, § 6.



§ 3-12-47.1 Prospective increase for credited service related to years of noncontributory service.

3-12-47.1. Prospective increase for credited service related to years of noncontributory service. Any increase in a retired member's benefit as a result of credited service related to years of noncontributory service, or fractions thereof, earned by a member from July 1, 1967, to June 30, 1974, inclusive, but not credited under the South Dakota public employee retirement system because of the age and service restrictions established under the system shall be prospective only from July 1, 1997.

Source: SL 1997, ch 25, § 2; SL 2016, ch 32, § 30.



§ 3-12-47.2 Refund for purchase cost of noncontributing service.

3-12-47.2. Refund for purchase cost of noncontributing service. Any member who, pursuant to the provisions of § 3-12-83, has purchased a portion or all of the member's noncontributory service earned by a member from July 1, 1967, to June 30, 1974, inclusive, but not credited under the South Dakota public employee retirement system because of the age and service restrictions established under the system is entitled to a refund of such purchase cost.

Source: SL 1997, ch 25, § 3; SL 2016, ch 32, § 31.



§ 3-12-47.3 Repealed.

3-12-47.3. Repealed by SL 2016, ch 31, § 42.



§ 3-12-47.4 Date of application of prorated payment of COLA.

3-12-47.4. Date of application of prorated payment of COLA. Application of prorated payment of the COLA applies only to benefits which were first payable after July 1, 1998, but before July 1, 2010.

Source: SL 2010, ch 20, § 8; SL 2017, ch 27, § 5.



§ 3-12-47.5 Actuarial equivalent defined.

3-12-47.5. Actuarial equivalent defined. For the purposes of this chapter, the term, actuarial equivalent, is a benefit of equal value, computed on the basis of the interest rate, mortality, and baseline COLA assumptions adopted by the board for purposes of the actuarial valuation. If the board adopts a select and ultimate rate of interest, the interest rate is the ultimate rate. Mortality is based on a unisex rate that is fifty percent male and fifty percent female for employees and beneficiaries, based on the mortality rates for retired employees and beneficiaries, including, if the board adopts a generational mortality table, projection of mortality improvement to the year specified by the board based on the member's and beneficiary's ages as of the date of the calculation and projected generationally after that year. The system shall make the interest rate, mortality, and baseline COLA assumptions public.

Source: SL 2016, ch 32, § 51; SL 2017, ch 27, § 6.



§ 3-12-47.6 Compensation defined.

3-12-47.6. (Text of section effective until January 1, 2018) Compensation defined. For the purposes of this chapter, the term, compensation, means gross wages paid to a member by the employer for credited service rendered during the period for which the payment was earned. Compensation includes any amount reported as wages, tips, and other compensation on the member's federal form W-2 wage and tax statement, except as otherwise excluded in this section; any amount of member contributions made by an employer after June 30, 1984, pursuant to § 3-12-71; any amount contributed by a member to a plan that meets the requirements of section 125, 401, 403, 408, or 457 of the Internal Revenue Code; and any amount contributed to the system pursuant to § 3-12-83.2 in accord with § 414(h)(2) of the Internal Revenue Code.

Compensation does not include any allowance, payment, or reimbursement for travel, meals, lodging, moving, uniforms, or any other expense that is incidental to employment and paid or reimbursed by the employer; any lump sum payment for sick leave; any lump sum payment for annual leave; any payment for, or in lieu of, insurance coverage of any kind or any other employee benefit paid by an employer directly to a member or directly to a third party on behalf of a member or a member and any dependent; any allowance or payment for housing or vehicles; any temporary payment paid as a lump sum or over a period of time that is not due to additional duties; any amount paid in a one-time lump sum payment or over a period of time and based on or attributable to retirement or an agreement to retire in the future or results in an incentive to retire; any payment made upon dismissal or severance; any worker's compensation payment; and any payment contingent on a member terminating employment at a specified time in the future paid or payable in a lump sum or over a period of time.

Any compensation in excess of the limits established in § 401(a)(17) of the Internal Revenue Code shall be disregarded for purposes of contributions or for benefit calculations under the system. However, the limit does not apply to compensation earned by a member if the member was employed by a participating unit before July 1, 1996.

(Text of section effective January 1, 2018) For the purposes of this chapter, the term, compensation, means gross wages paid to a member by the employer for credited service rendered during the period for which the payment was earned. Compensation includes any amount reported as wages, tips, and other compensation on the member's federal form W-2 wage and tax statement, except as otherwise excluded in this section; any amount of member contributions made by an employer after June 30, 1984, pursuant to § 3-12-71; any amount contributed by a member to a plan that meets the requirements of section 125, 401, 403, 408, or 457 of the Internal Revenue Code; and any amount contributed to the system pursuant to § 3-12-83.2 in accord with § 414(h)(2) of the Internal Revenue Code.

Compensation does not include any allowance, payment, or reimbursement for travel, meals, lodging, moving, uniforms, or any other expense that is incidental to employment and paid or reimbursed by the employer; any lump sum payment for sick leave; any lump sum payment for annual leave; any payment for, or in lieu of, insurance coverage of any kind or any other employee benefit paid by an employer directly to a member or directly to a third party on behalf of a member or a member and any dependent; any allowance or payment for housing or vehicles; any temporary payment paid as a lump sum or over a period of time that is not due to additional duties; any amount paid in a one-time lump sum payment or over a period of time and based on or attributable to retirement or an agreement to retire in the future or results in an incentive to retire; any payment made upon dismissal or severance; any worker's compensation payment; and any payment contingent on a member terminating employment at a specified time in the future paid or payable in a lump sum or over a period of time.

Source: SL 2016, ch 32, § 52; SL 2017, ch 28, § 1; SL 2017, ch 28, § 2, eff. Jan. 1, 2018.



§ 3-12-47.7 Contributing member defined.

3-12-47.7. Contributing member defined. For the purposes of this chapter, a contributing member is any member for whom the system receives an employer contribution report that includes the member's employee and employer contributions indicating that the member is an active member. A member's active membership is terminated and the member is no longer a contributing member when the system receives notice of termination from an employer, accompanied by the member's final employee and employer contributions.

Source: SL 2016, ch 32, § 53.



§ 3-12-47.8 Effective rate of interest defined .

3-12-47.8. Effective rate of interest defined. For the purposes of this chapter, the phrase, effective rate of interest, means the interest at an annually compounded rate to be established by the board for each fiscal year. The rate shall be no greater than ninety percent of the average ninety-one day United States treasury bill rate for the immediately preceding calendar year and in no event may the rate be more than the rate established by the board pursuant to § 3-12-121 for investment return for purposes of the actuarial valuation. If a member withdraws contributions pursuant to § 3-12-76, 3-12-76.1, or 3-12-77, or if benefits are payable under § 3-12-110, the interest shall be as annually compounded on the preceding June thirtieth.

Source: SL 2016, ch 32, § 54.



§ 3-12-47.9 Person's birthday for purposes of eligibility.

3-12-47.9. Person's birthday for purposes of eligibility. For the purposes of determining eligibility for, and the amount of, any benefit payable pursuant to this chapter, the first day of the month in which a person's birthday falls is considered a person's birthday.

Source: SL 2016, ch 32, § 55.



§ 3-12-47.10 COLA or cost of living adjustment defined.

3-12-47.10. COLA or cost of living adjustment defined. The term, COLA or cost of living adjustment, means the annual increase in the amount of the benefit provided on July first, compounded annually. However, no annual increase may be provided unless the member has received benefit payments for at least the consecutive, twelve-month period before July first. The COLA payable is the baseline COLA or the restricted COLA, as applicable. The baseline COLA is equal to the increase in the consumer price index, but no less than one-half percent and no greater than three and one-half percent. The restricted COLA is equal to the increase in the consumer price index, but no less than one-half percent and no greater than the restricted COLA maximum as determined in subdivision (2) of this section. The board shall establish the COLA payable for each fiscal year, based on the fair value funded ratio and actuarially determined contribution rate of the system as of the prior July first and the increase in the consumer price index for the preceding third calendar quarter compared to the consumer price index for the third calendar quarter for the base year (the previous year in which the consumer price index was the highest), by utilizing one of the following subdivisions, as applicable:

(1) If the system meets the criteria in subdivisions 3-12-122(1) and (2) based on the baseline COLA assumption adopted by the board, the COLA payable is the baseline COLA; or

(2) If the system does not meet the criteria in subdivisions 3-12-122(1) and (2) based on the baseline COLA assumption adopted by the board, the system shall calculate a restricted COLA maximum in accordance with the board's funding policy that is equal to the actuarially determined annual COLA rate that results in the criteria in subdivisions 3-12-122(1) and (2) being satisfied, if achievable. The COLA payable is the restricted COLA. If the criteria in subdivisions 3-12-122(1) and (2) cannot be satisfied with a COLA equal to or exceeding one-half percent, the COLA payable is one-half percent.
Source: SL 2017, ch 27, § 1.



§ 3-12-47.11 Excess contributions defined--Payment of excess contributions and credited investment return.

3-12-47.11. Excess contributions defined--Payment of excess contributions and credited investment return. For purposes of this section, the term, excess contributions, means the employer and member contributions on compensation not included in the computation of final average compensation pursuant to §§ 3-12-89.10 and 3-12-502.1.

The excess contributions plus the credited investment return on the excess contributions are payable at the retirement, disability, or death of the member. The credited investment return, which shall be credited annually as of June thirtieth, is the South Dakota Investment Council's reported money-weighted investment return of the system, net of fees, for the completed fiscal year. Any excess contributions made during the fiscal year shall receive one-half year's credited investment return for that year. For any account distributed during the fiscal year, the estimated investment return shall be credited to the end of the month before the date on which the retirement benefit is paid or the disability benefit is paid or death occurred, as applicable.

The excess contributions plus credited investment return are payable to the member when the member commences a retirement benefit or a disability benefit or to the member's eligible child, eligible spouse, or beneficiary upon the death of the member. The amount is not payable to any member who withdraws his or her accumulated contributions from the system. For the purpose of paying a distribution, the amount payable is the total of excess contributions plus credited investment return or the total of excess contributions, whichever is greater. The amount may be paid in a lump sum, rolled over to the South Dakota deferred compensation plan, rolled over to another eligible plan, or used to purchase a supplemental pension benefit. However, the purchase of a supplemental pension benefit is only available upon the member's retirement.

Source: SL 2017, ch 29, § 7.



§ 3-12-47.12 Compensation limits in Internal Revenue Code § 401(a)(17).

3-12-47.12. (Text of section effective January 1, 2018) Compensation limits in Internal Revenue Code § 401(a)(17). Any compensation in excess of the limits established in § 401(a)(17) of the Internal Revenue Code shall be disregarded for purposes of contributions and benefit calculations under the system. Any benefit calculations for members subject to the limits established in § 401(a)(17) of the Internal Revenue Code but for whom the limitation on compensation did not apply before January 1, 2018, shall be based on unlimited compensation for credited service before January 1, 2018, and limited compensation for credited service as of January 1, 2018.

Source: SL 2017, ch 28, § 3, eff. Jan. 1, 2018.



§ 3-12-47.13 Knowing transmission of report with excluded compensation as misdemeanor.

3-12-47.13. Knowing transmission of report with excluded compensation as misdemeanor. Any person or employer who transmits a report of compensation to the system knowing that some or all of the compensation is excluded by § 3-12-47.6, is guilty of a Class 1 misdemeanor.

Source: SL 2017, ch 28, § 5.



§ 3-12-48 Board of Trustees created--Composition.

3-12-48. Board of Trustees created--Composition. There is created a governing authority of the system to consist of a board known as the Board of Trustees. Voting representation on the board shall be the following:

(1) Two state employee members;

(2) Two teacher members;

(3) A participating municipality member;

(4) A participating county member;

(5) A participating classified employee member;

(6) A current contributing Class B member other than a justice, judge, or magistrate judge;

(7) A justice, judge, or magistrate judge;

(8) One head of a principal department established pursuant to § 1-32-2, or one head of a bureau under the Department of Executive Management established pursuant to § 1-33-3 appointed by the Governor;

(9) An individual appointed by the Governor;

(10) A county commissioner of a participating county;

(11) A school district board member;

(12) An elected municipal official of a participating municipality;

(13) A retiree; and

(14) A faculty or administrative member employed by the Board of Regents and not subject to the provisions of chapter 3-6A.

A representative of the State Investment Council shall serve as an ex officio nonvoting member.

Source: SL 1967, ch 303, § 3; SDCL, § 3-12-4; SL 1968, ch 216, § 1; SL 1973, ch 25; SL 1974, ch 35, § 3; SL 1975, ch 38, § 7; SL 1976, ch 39, § 8; SL 1977, ch 28, § 4; SL 1979, ch 27, § 1; SL 1994, ch 33.



§ 3-12-49 Election of trustees--Terms of office.

3-12-49. Election of trustees--Terms of office. Each group of retirement system members who are vested or are currently contributing or employers as set out in § 3-12-48 shall elect their own trustee or trustees in a separate election. The trustees shall promulgate rules and regulations pursuant to chapter 1-26 to carry out the elections. The regular term of office of a trustee shall be four years with three terms expiring on June thirtieth of each year and two additional terms to expire on June thirtieth every fourth year. The appointees of the Governor shall serve at the pleasure of the Governor. The term of the representative of the Investment Council shall be one year and the representative shall be appointed by the Investment Council. Unless a trustee has resigned, is deemed to have resigned pursuant to § 3-12-53, or has died, the trustee shall continue to serve until the trustee's successor has been designated and has qualified.

Source: SL 1959, ch 84, § 6; SDC Supp 1960, § 15.3910; SL 1961, ch 255, §§ 5, 6; SL 1965, ch 220, §§ 5, 6; SL 1967, ch 303, § 3; SDCL §§ 3-12-4, 9-15-4 (5), 9-15-5, 13-45-9; SL 1968, ch 216, § 1; SL 1970, ch 106, § 1; SL 1973, ch 25; SL 1974, ch 35, §§ 5 to 7; SL 1976, ch 41; SL 1977, ch 28, § 14; SL 1979, ch 27, § 2; SL 2011, ch 21, § 1.



§ 3-12-50 Oath of office of trustees.

3-12-50. Oath of office of trustees. Each trustee within ten days after his appointment or election shall take and file in the Office of the Secretary of State the oath required by § 3-1-5.

Source: SL 1959, ch 84, § 7; SDC Supp 1960, § 15.3911; SL 1961, ch 255, § 8; SL 1967, ch 303, § 3; SDCL, §§ 3-12-5, 9-15-8, 13-45-10; SL 1968, ch 216, § 1; SL 1974, ch 35, § 8.



§ 3-12-51 Compensation and expenses of trustees.

3-12-51. Compensation and expenses of trustees. The trustees shall receive per diem compensation and allowable expenses for their services as trustees as are fixed pursuant to § 4-7-10.4.

Source: SL 1967, ch 303, § 3; SDCL, § 3-12-6; SL 1968, ch 216, § 1; SL 1974, ch 35, § 9.



§ 3-12-52 Meetings of board--Chair and vice chair--Votes required for decision.

3-12-52. Meetings of board--Chair and vice chair--Votes required for decision. The board shall meet at least twice each year, and shall adopt its own rules of procedure. A majority of trustees constitutes a quorum. At the first meeting of each fiscal year the board shall elect from the board's membership a chair and a vice chair. At least eight concurrent votes and a majority of the members present are required for a decision by the board for any of its meetings.

Source: SL 1959, ch 84, §§ 9, 10; SDC Supp 1960, §§ 15.3913, 15.3914; SL 1961, ch 255, §§ 9 (a), 10; SL 1963, ch 285; SL 1965, ch 220, §§ 7, 8; SL 1967, ch 303, § 3 (1), (2); SDCL §§ 3-12-7, 3-12-8, 9-15-10, 9-15-17, 13-45-13, 13-45-14; SL 1968, ch 216, § 1; SL 1974, ch 35, § 10; SL 2012, ch 26, § 7; SL 2016, ch 31, § 1.



§ 3-12-53 Resignation of trustee due to loss of qualifying status--Filling of vacancy.

3-12-53. Resignation of trustee due to loss of qualifying status--Filling of vacancy. If an employee trustee ceases to be a member, or any nonemployee elected trustee no longer serves in the capacity that qualified the trustee for membership on the Board of Trustees, the trustee is considered to have resigned from the board, and the board shall select a replacement trustee to serve for the remainder of the term.

Source: SL 1959, ch 84, § 8; SDC Supp 1960, § 15.3912; SL 1961, ch 255, § 7; SDCL §§ 9-15-6, 13-45-12; SL 1970, ch 106, § 2; SL 1974, ch 35, § 11; SL 1982, ch 32, § 2; SL 2011, ch 21, § 2.



§ 3-12-54 System managed by board--Standard of conduct--Legal advice.

3-12-54. System managed by board--Standard of conduct--Legal advice. The system shall be under the Board of Trustees. The Board of Trustees shall be held to the standard of conduct of a fiduciary and shall carry out its functions solely in the interest of the members and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law. The system may not engage in any activity that is not solely designed to provide for the exclusive benefit of the members and benefit recipients of the system. The attorney general is the legal adviser to the board.

Source: SL 1967, ch 303, § 3; SDCL § 3-12-4; SL 1968, ch 216, § 1; SL 1973, ch 2, § 22 (a) to (d); SL 1973, ch 25; SDCL Supp, §§ 3-12-4.1, 3-13-4.1, 13-45-8.1, 16-8-7.1; SL 1974, ch 35, § 12; SL 1979, ch 27, § 3; SL 1992, ch 30, § 2; SL 2010, ch 21, § 1.



§ 3-12-55 Appointment and term of executive director--Salary--Employment of personnel--Bond.

3-12-55. Appointment and term of executive director--Salary--Employment of personnel--Bond. The board shall appoint an executive director, qualified by training and experience, to serve at the pleasure of the board. The board may adjust the salary of the executive director annually in accordance with the state employee salary policy as enacted by the Legislature in each corresponding year.

The board may recommend a salary adjustment that is in addition to the state employee salary policy. Any such adjustment shall be recommended before July first and is effective for the upcoming fiscal year if approved by a majority vote of the members of the Retirement Laws Committee. The executive director may hire additional employees as may be required to transact the business of the retirement system and shall fix the remuneration for such services. The board shall require the bonding of the executive director in an amount set by the board which shall be included under the state employees' blanket bond. The premium may be charged to the fund.

Source: SL 1967, ch 303, § 3 (4), (5); SDCL §§ 3-12-9, 3-12-10; SL 1968, ch 216, § 1; SL 1974, ch 35, § 13; SL 1979, ch 27, § 4; SL 1980, ch 32; SL 1995, ch 17; SL 1998, ch 20, § 1; SL 2016, ch 31, § 2; SL 2017, ch 30, § 1.



§ 3-12-56 Applications for membership, credited service, or benefits.

3-12-56. Applications for membership, credited service, or benefits. Applications for membership for new or additional benefits, credited service, or benefit payments which may be granted by the board shall be made to the executive director on forms approved by the board.

Source: SL 1974, ch 35, § 14; SL 2016, ch 31, § 3.



§ 3-12-57 Repealed.

3-12-57. Repealed by SL 2008, ch 22, § 2.



§ 3-12-57.1 Grievance procedure--Administrative and judicial review.

3-12-57.1. Grievance procedure--Administrative and judicial review. Any person aggrieved by a determination made by the system's staff may request review of the determination and a decision by the executive director. The person, if then aggrieved by the executive director's decision, may appeal the decision, if the person files a written notice of appeal with the executive director within thirty days of the date of the decision. The notice shall identify the person appealing and the decision appealed. The appeal shall be conducted by a hearing examiner in accordance with chapter 1-26. The hearing examiner, after hearing the evidence in the matter, shall make proposed findings of fact and conclusions of law, and a proposed decision. The executive director shall accept, reject, or modify those findings, conclusions, and decision. The executive director may arrange for the assistance of private counsel throughout the executive director's review of the proposal. The executive director's action constitutes the final agency decision. The final agency decision may be appealed to circuit court pursuant to chapter 1-26.

Source: SL 2008, ch 22, § 1; SL 2016, ch 31, § 4.



§ 3-12-58 Rules for administration.

3-12-58. Rules for administration. The Board of Trustees may promulgate rules necessary to establish uniform procedures for the administration of the system and to insure uniformity of application of the provisions of this chapter. Rules may be adopted in the following areas:

(1) Membership and class of membership;

(2) Contributions and the collection of contributions;

(3) Criteria and procedures for the determination of applications for, and payment of disability benefits;

(4) Procedure for applications for benefits and the payment of benefits;

(5) Election of trustees; and

(6) Procedure for the conduct of meetings of the board.

The rules shall be promulgated pursuant to chapter 1-26 and shall be in accordance with the provisions of this chapter.

Source: SL 1967, ch 303, § 3 (9); SDCL § 3-12-11; SL 1968, ch 216, § 1; SL 1974, ch 35, § 15; SL 1983, ch 22, § 1; SL 2017, ch 27, § 7.



§ 3-12-58.1 Confidentiality of records--Exceptions.

3-12-58.1. Confidentiality of records--Exceptions. Any information contained in any record pertaining to a member of the system is confidential and shall be used for the sole purpose of carrying into effect the provisions of this chapter. Any record containing the information is not open to inspection by any person or entity except the member, the board, the employees of the system, or the member's employer. The information and records may be released to the member or with the member's consent. The information and records may also be released pursuant to a court order or subpoena.

Source: SL 2002, ch 22, § 5.



§ 3-12-59 Record of board proceedings--Biennial report.

3-12-59. Record of board proceedings--Biennial report. The Board of Trustees shall keep complete records of their proceedings which shall be open to public inspection. The board shall prepare a biennial written report setting forth its financial information for the previous fiscal period including the amount of the accumulated cash and securities of the system, and the last actuarial balance sheet. A copy of such report shall be furnished to the fiscal officer of any participating unit, the auditor general, and the director of the Legislative Research Council.

Source: SL 1967, ch 303, § 3 (11); SDCL, § 3-12-12; SL 1968, ch 216, § 1; SL 1974, ch 35, § 16; SL 1977, ch 28, § 5.



§ 3-12-60 Business name of system--Treasurer.

3-12-60. Business name of system--Treasurer. The Board of Trustees shall transact all business and hold all cash in the name of the South Dakota Retirement System. The state treasurer shall be the treasurer of the system.

Source: SL 1967, ch 303, § 3 (3); SDCL, § 3-12-13; SL 1968, ch 216, § 1; SL 1974, ch 35, §§ 1, 17.



§ 3-12-61 Expense fund continued--Transfer from retirement system fund--Report of budget--Appropriation and disbursement for expenses.

3-12-61. Expense fund continued--Transfer from retirement system fund--Report of budget--Appropriation and disbursement for expenses. The South Dakota Retirement System expense fund is continued and the board is authorized to transfer from the South Dakota Retirement System fund an annual amount not to exceed three percent of the annual contributions received by the system, and the money transferred is appropriated for the payment of the administrative costs of the system. The board shall report its proposed annual budget to the Legislature for approval. Expenditures from all funds shall be disbursed on warrants drawn by the state auditor and shall be supported by vouchers approved by the executive director of the system.

Source: SL 1967, ch 303, § 12; SDCL § 3-12-42; SL 1968, ch 216, § 1; SL 1970, ch 25, § 12; SL 1974, ch 35, § 18; SL 1976, ch 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2016, ch 31, § 5.



§ 3-12-62 Employees included as members of system.

3-12-62. Employees included as members of system. All of the following permanent full-time employees are included as members in the system:

(1) All state employees;

(2) All teachers;

(3) All justices, judges, and magistrate judges;

(4) All police officers and firefighters of participating municipalities;

(5) All general employees of participating municipalities;

(6) All employees of participating counties;

(7) All classified employees of school districts that are participating with their classified employees;

(8) All employees of the Board of Regents;

(9) All state law enforcement officers.
Source: SL 1957, ch 142, § 8; SL 1959, ch 84, § 15; SDC Supp 1960, §§ 15.3919 (1), 44.06A08; SL 1961, ch 255, § 17; SL 1963, ch 86, § 1; SL 1965, ch 220, § 13; SL 1967, ch 303, § 4; SDCL §§ 3-12-19, 3-13-12, 9-15-25, 9-15-26, 13-45-21; SL 1968, ch 56, § 1; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-19.2; SL 1974, ch 35, § 19; SL 1975, ch 38, § 8; SL 1976, ch 39, § 7; SL 1981, ch 13, § 1; SL 2012, ch 26, § 8.



§ 3-12-62.1 Department of Labor and Regulation employees--Membership in system--Benefits and credited service.

3-12-62.1. Department of Labor and Regulation employees--Membership in system--Benefits and credited service. All personnel hired after June 30, 1980, by the divisions of the Department of Labor and Regulation shall be members of the system. Any individual employed before July 1, 1980, may elect to become a member of the system, if that election is made before July 1, 1981. Benefits accrued to a member prior to the date of such election shall be continued and may not be considered as other public benefits for the purposes of calculating or offsetting any benefit resulting from participation in the system. Credited service earned under the retirement system provided by chapter 61-2 may not be counted for the purpose of calculation of benefits under chapter 3-12. For any individual who elects to be a member of the system pursuant to this section, credited service earned under the retirement system provided by chapter 61-2 shall be counted for the purpose of vesting and eligibility for any family or disability benefits pursuant to this chapter, if contributions made to the system provided under chapter 61-2 are not withdrawn.

Source: SL 1980, ch 33, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2012, ch 26, § 9; SL 2016, ch 31, § 6.



§ 3-12-62.2 Rapid City firemen--Membership in system--Benefits and credited service.

3-12-62.2. Rapid City firemen--Membership in system--Benefits and credited service. On July 1, 1982, all employees of the municipality of Rapid City who are participants in the municipality of Rapid City firemen pension fund on June 30, 1982, and all retirees receiving benefits from that fund shall become members of the system. Each employee shall receive credited service under the system for all service earned under the municipality of Rapid City firemen pension fund.

Source: SL 1982, ch 37, § 1; SL 1992, ch 60 § 2.



§ 3-12-62.3 Rapid City firemen--Retirement benefits--Normal retirement age.

3-12-62.3. Rapid City firemen--Retirement benefits--Normal retirement age. Upon retirement, each employee described in § 3-12-62.2 shall receive the greater of:

(1) The member's retirement benefit calculated under this chapter; or

(2) The retirement benefit calculated under the municipality of Rapid City firemen pension fund based on credited service up to June 30, 1982, and compensation up to June 30, 1982.
The normal retirement age of each such employee is fifty-five.

Source: SL 1982, ch 37, § 2; SL 1992, ch 60, § 2; SL 2017, ch 27, § 8.



§ 3-12-62.4 Rapid City firemen--Payments from public employees retirement fund.

3-12-62.4. Rapid City firemen--Payments from public employees retirement fund. The benefits of the retirees described in § 3-12-62.2 who are entitled to receive benefits from the municipality of Rapid City firemen pension fund on July 1, 1982, shall be paid from the fund established by this chapter.

Source: SL 1982, ch 37, § 3; SL 1992, ch 60, § 2.



§ 3-12-62.5 Rapid City firemen--Payments by Rapid City.

3-12-62.5. Rapid City firemen--Payments by Rapid City. The municipality of Rapid City shall pay to the system an amount equal to the present value of all benefits earned by employees described in § 3-12-62.2 up to July 1, 1982, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1980. That amount shall be determined as of the close of business on July 1, 1982, by the system's actuary. Any amount to be paid to the system by the municipality of Rapid City which exceeds the value of the assets of the municipality of Rapid City firemen pension fund, determined as of the date of transfer of the assets, may be paid in periodic installments as provided in § 3-12-69.

Source: SL 1982, ch 37, § 4; SL 1992, ch 60, § 2.



§ 3-12-62.6 Rapid City firemen--Crediting of transfers from Rapid City pension fund.

3-12-62.6. Rapid City firemen--Crediting of transfers from Rapid City pension fund. All amounts transferred to the system from the municipality of Rapid City firemen pension fund which, under the fund, were credited to the accounts of individual employees shall be considered employee contributions under this chapter.

Source: SL 1982, ch 37, § 5; SL 1992, ch 60, § 2.



§ 3-12-62.7 Repealed.

3-12-62.7. Repealed by SL 1989, ch 38, § 6.



§ 3-12-62.8 Foundation member conservation officers.

3-12-62.8. Foundation member conservation officers. For purposes of determining the retirement benefits of foundation member conservation officers, for credited service earned before July 1, 1983, benefits shall be calculated pursuant to § 3-12-91 and for credited service earned after June 30, 1983, benefits shall be calculated pursuant to § 3-12-92. For purposes of credited service earned before July 1, 1983, a conservation officer has a normal retirement age of sixty-five. For purposes of credited service earned after June 30, 1983, a foundation member conservation officer has a normal retirement age of fifty-five.

Source: SL 1983, ch 19, § 3; SL 1989, ch 38, § 7; SL 2016, ch 32, § 32.



§ 3-12-62.9 Benefits of conservation officers employed by Department of Game, Fish and Parks, Division of Custer State Park, and park rangers--Credited service.

3-12-62.9. Benefits of conservation officers employed by Department of Game, Fish and Parks, Division of Custer State Park, and park rangers--Credited service. To determine the retirement benefits of conservation officers employed by the Department of Game, Fish and Parks, Division of Custer State Park, and park rangers, for credited service earned prior to July 1, 1995, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1995, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1995, ch 18, § 3.



§ 3-12-62.10 Watertown firemen pension fund members--Credited service.

3-12-62.10. Watertown firemen pension fund members--Credited service. On July 1, 1995, all members of the city of Watertown firemen pension fund as of June 30, 1995, including all retirees and benefit recipients, shall become members of the system. Each individual shall receive credited service under the system for all service earned under the city of Watertown firemen pension fund.

Source: SL 1995, ch 19, § 1.



§ 3-12-62.11 Watertown firemen--Benefits paid from the system--Minimum benefit.

3-12-62.11. Watertown firemen--Benefits paid from the system--Minimum benefit. Each individual described in § 3-12-62.10 shall receive the same benefit under the form of annuity provided by the city of Watertown firemen pension fund in effect on June 30, 1995, which benefit shall be increased on July 1, 1995, and thereafter in accordance with § 3-12-88. The benefits of individuals described in § 3-12-62.10 who are entitled to receive benefits from the city of Watertown firemen pension fund as of July 1, 1995, shall be paid from the fund established by this chapter and funded pursuant to §§ 3-12-62.12 and 3-12-62.13.

Firefighters who are not retired on July 1, 1994, are guaranteed a minimum benefit equal to the accrued benefit under the city of Watertown firemen pension fund as of July 1, 1994. If the minimum benefit is paid in lieu of a benefit under chapter 3-12, the minimum benefit may not be increased annually as provided in § 3-12-88 and the member is not entitled to benefits pursuant to § 3-12-94 or subdivision 3-12-95(4).

Source: SL 1995, ch 19, § 2; SL 2017, ch 27, § 9.



§ 3-12-62.12 Watertown firemen--Payments by Watertown.

3-12-62.12. Watertown firemen--Payments by Watertown. The city of Watertown shall pay to the system an amount equal to the present value of all benefits earned by individuals described in § 3-12-62.10 prior to July 1, 1995, and multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1994. The amount shall be determined on July 1, 1995, by the system's actuary. Any amount to be paid to the system by the city of Watertown which exceeds the value of the assets of the city of Watertown firemen pension fund, as determined as of the date of transfer, shall be paid pursuant to the provisions of § 3-12-69.

Source: SL 1995, ch 19, § 3.



§ 3-12-62.13 Watertown firemen--Crediting transfers from city of Watertown firemen pension fund.

3-12-62.13. Watertown firemen--Crediting transfers from city of Watertown firemen pension fund. All amounts transferred to the system from the city of Watertown firemen pension fund which under the city of Watertown firemen pension fund were credited to the accounts of individual employees are considered member contributions under this chapter.

Source: SL 1995, ch 19, § 4.



§ 3-12-63 Officers and employees excluded from membership in system.

3-12-63. Officers and employees excluded from membership in system. Membership in the system shall exclude the following:

(1) All elective officers except justices and judges, unless such person elects and is otherwise qualified to become a member of the system;

(2) All personnel in the Department of Labor and Regulation who were employed before July 1, 1980, and who elect to remain participants in the retirement system provided by chapter 61-2;

(3) The governing body of any participating county, municipality, or other political subdivision; and

(4) All personnel employed by the municipality of Sioux Falls before July 1, 2013. However, any person employed before July 1, 2013, who separates from service with the municipality of Sioux Falls and is subsequently rehired by the municipality of Sioux Falls and begins working after June 30, 2013, as a permanent full-time employee shall be a member of the system.
Source: SL 1967, ch 303, § 4; SDCL § 3-12-20; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-20.1; SL 1973, ch 24, § 3; SL 1974, ch 35, § 20; SL 1975, ch 38, § 9; SL 1975, ch 39, § 4; SL 1976, ch 39, § 6; SL 1977, ch 30, § 1; SL 1980, ch 33, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2013, ch 19, § 2; SL 2015, ch 25, § 4; SL 2016, ch 31, § 7.



§ 3-12-64 Elective officers permitted to join system--Service credited.

3-12-64. Elective officers permitted to join system--Service credited. A full-time elective officer if he is not a contributing member of the system at the date the participating unit enters the system or on July 1, 1974, and is not otherwise excluded may elect to become a member, provided, however, his credited service shall be limited to service for which contributions were made.

Source: SL 1967, ch 303, § 4; SDCL, § 3-12-21; SL 1968, ch 216, § 1; SL 1970, ch 25, § 3; SL 1974, ch 35, § 21.



§ 3-12-65 Continuation of previously established retirement plan of political subdivision or public corporation--Vote of employees required to participate in consolidated system.

3-12-65. Continuation of previously established retirement plan of political subdivision or public corporation--Vote of employees required to participate in consolidated system. Any retirement plan of a political subdivision or public corporation created prior to July 1, 1974, may continue to operate that plan unless accepted in the system created by this chapter. Notwithstanding the provisions of this section and § 3-12-67, in no event, shall employees of such retirement plan be accepted as a participating unit unless the members of such retirement plan vote by a two-thirds majority to become members of the system created by this chapter.

Source: SL 1974, ch 35, § 23.



§ 3-12-66 Newly established retirement plans of political subdivisions and public corporations to participate in consolidated system.

3-12-66. Newly established retirement plans of political subdivisions and public corporations to participate in consolidated system. No political subdivision or public corporation, including municipalities, counties, and chartered governmental units, may establish any retirement plan unless such political subdivision or public corporation becomes a participating unit of the system created in this chapter.

Source: SL 1974, ch 35, § 24.



§ 3-12-67 Election by political subdivision or public corporation to participate in consolidated system.

3-12-67. Election by political subdivision or public corporation to participate in consolidated system. Any political subdivision and any public corporation, including municipalities, counties and chartered governmental units in the State of South Dakota, may become a participating unit by a duly passed resolution of its governing body. Any political subdivision not participating in the system on June 30, 1985, may become a participating unit for only its class A members or only its class B members, or for both classes together. If a political subdivision elects to participate for either one class of members or for both classes, all permanent full-time employees in that class or classes shall become members.

Source: SL 1961, ch 255, § 16; SL 1965, ch 220, § 12; SL 1967, ch 303, § 10; SDCL, §§ 3-12-36, 9-15-24; SL 1968, ch 216, § 1; SL 1974, ch 35, § 25; SL 1985, ch 25.



§ 3-12-67.1 Election by municipality of Sioux Falls to be participating unit.

3-12-67.1. Election by municipality of Sioux Falls to be participating unit. Notwithstanding the provisions of § 3-12-67, any employee of the municipality of Sioux Falls who begins working after June 30, 2013, as a permanent full-time employee shall be a member of the system if the municipality of Sioux Falls elects to be a participating unit by a duly passed resolution of its governing body.

Source: SL 2013, ch 19, § 1; SL 2016, ch 31, § 8.



§ 3-12-68 Coverage of joint employees of participating and nonparticipating political subdivisions.

3-12-68. Coverage of joint employees of participating and nonparticipating political subdivisions. In the event a participating unit and a nonparticipating South Dakota political subdivision or public corporation enter into an agreement to provide certain public services on a joint basis, they may agree to consider persons employed pursuant to such agreement as if they were solely employees of the participating unit for the exclusive purposes of the system created in this chapter. The total compensation paid a person because of such employment shall be considered compensation paid him by the participating unit and services rendered by such person because of such employment shall be considered service rendered by him to the participating unit.

Source: SL 1973, ch 51, § 1; SDCL Supp, § 9-15-25.1; SL 1974, ch 35, § 26.



§ 3-12-69 Accrued benefit deposit required when political subdivision or public corporation joins consolidated system--Participation by employees--Deferred payment of deposit.

3-12-69. Accrued benefit deposit required when political subdivision or public corporation joins consolidated system--Participation by employees--Deferred payment of deposit. Employees of an eligible political subdivision or public corporation not participating in the systems consolidated into the system created by this chapter, may become a participating unit in the system if the unit commits to deposit an amount equal to the present value of the benefits earned to date, based on the employee's prior service to the unit to be covered by the system. The expense of the actuarial determination of this amount shall be borne by the applicant. All eligible employees of an applicant shall participate in the system upon admission. If the unit is unable to deposit this amount in a single sum, the unit shall have the option to pay the amount by periodic level installments over a period up to twenty years, the value of which, when discounted for compound interest at the assumed rate of return, is equal to the amount due at the date of participation.

Source: SL 1967, ch 303, § 10; SDCL § 3-12-36; SL 1968, ch 216, § 1; SL 1974, ch 35, § 27; SL 2004, ch 42, § 12; SL 2016, ch 31, § 9.



§ 3-12-69.1 Board of Regents employees--Definition of balances.

3-12-69.1. Board of Regents employees--Definition of balances. Terms as used in §§ 3-12-69.1 to 3-12-69.5, inclusive, unless the context otherwise requires, shall mean:

(1) "Board of Regents' balance," the contributions from April 1, 1964, to June 30, 1975, plus accumulated interest, made by the Board of Regents and deposited on behalf of an employee in any pension fund that is established by contract with an insurance company;

(2) "Excess balance," the contributions in addition to those accumulated in the individual balance and made from April 1, 1964, to June 30, 1975, with accumulated interest, by a Board of Regents employee included in the provisions of §§ 3-12-69.1 to 3-12-69.5, inclusive, and deposited in any pension fund that is established by contract with an insurance company;

(3) "Individual balance," the contributions from April 1, 1964, to June 30, 1975, with accumulated interest made on a matching basis by the Board of Regents' employees included in the provisions of §§ 3-12-69.1 to 3-12-69.5, inclusive, and the Board of Regents and deposited on behalf of the employee in any pension fund that is established by contract with an insurance company.
Source: SL 1975, ch 38, § 1; SL 1979, ch 29, § 1.



§ 3-12-69.2 Existing regents' contracts preserved--Expansion of retirement plan--Transition.

3-12-69.2. Existing regents' contracts preserved--Expansion of retirement plan--Transition. Nothing in §§ 3-12-69.1 to 3-12-69.5, inclusive, shall be construed to be a termination of any contract made on behalf of the State of South Dakota and its employees by the Board of Regents. The purpose of said sections is to expand the retirement plan of the Board of Regents for faculty and administrators and to allow for the transition of the plan in effect from April 1, 1964, to June 30, 1975, into the South Dakota Retirement System as provided for in this chapter.

Source: SL 1975, ch 38, § 2.



§ 3-12-69.3 Contract for purchase of service for Board of Regents.

3-12-69.3. Contract for purchase of service for Board of Regents. The Board of Regents shall enter into a contractual agreement with the Board of Trustees on the same basis as a new participating unit for purchase of a maximum of twenty years of service prior to April 1, 1964, pursuant to the provisions of § 3-12-69 and subject to the provisions of § 3-12-69.4.

Source: SL 1975, ch 38, § 3.



§ 3-12-69.4 Contributory service credited to Board of Regents employees--Eligibility of nonparticipating employees--Qualification for prior credited service.

3-12-69.4. Contributory service credited to Board of Regents employees--Eligibility of nonparticipating employees--Qualification for prior credited service. Employees of the Board of Regents shall be credited with contributory service for each year such employee participated in the retirement plan in effect between April 1, 1964, and June 30, 1975. Employees of the Board of Regents who did not participate during all the years that they were eligible to participate in the Board of Regents retirement plan in effect from April 1, 1964, to June 30, 1975, are eligible for credited service only if purchase is made pursuant to § 3-12-83. Credited service must be obtained for all South Dakota service between April 1, 1964, and June 30, 1975, in order to qualify an employee for credited service prior to April 1, 1964, as granted by § 3-12-69.3.

Source: SL 1975, ch 38, § 4.



§ 3-12-69.5 Normal retirement allowance reduced by actuarial equivalent--Deposit of individual balance--Member contributions.

3-12-69.5. Normal retirement allowance reduced by actuarial equivalent--Deposit of individual balance--Member contributions. All benefits payable pursuant to § 3-12-91 shall be reduced by the actuarial equivalent that could be purchased by a sum of money equal to twice the value of the Board of Regents' balance payable at the member's retirement. The Board of Regents is hereby authorized, if the Board of Regents receives member approval, to deposit with the system the individual balance accumulated in the regents retirement system during the period April 1, 1964, to June 30, 1975. Such deposit shall not include the excess balance as defined in § 3-12-69.1. In the administration of this chapter, the individual balance shall be considered as member contributions.

Source: SL 1975, ch 38, § 5; SL 1976, ch 40, § 2; SL 1979, ch 29, § 2.



§ 3-12-70 Effective date of participation of employees of participating unit.

3-12-70. Effective date of participation of employees of participating unit. The date when the participation of the employees of a participating unit may commence shall be at the beginning of the first month of a calendar quarter.

Source: SL 1967, ch 303, § 10; SDCL § 3-12-37; SL 1968, ch 216, § 1; SL 1974, ch 35, § 28; SL 2009, ch 20, § 1.



§ 3-12-71 Rate of contributions--Deduction from pay--Employer to make members' contributions.

3-12-71. Rate of contributions--Deduction from pay--Employer to make members' contributions. The member shall make a contribution to the system, except as specified in § 3-12-200, and the employer shall make an equal contribution to the system, except as otherwise specified, at the following rates:

(1) Class A members five percent of compensation through June 30, 2002, and six percent of compensation after June 30, 2002;

(2) Justices, judges, and magistrate judges nine percent of compensation;

(3) All other Class B members eight percent of compensation.

The employer shall cause to be deducted on each payroll of a member for each payroll period the contribution payable by the member as provided in this section.

Except for those contributions specified in § 3-12-200, contributions required of members by this section shall be made by the participating unit pursuant to the provisions of § 414(h)(2) of the Internal Revenue Code. Such contributions shall be classified as member contributions for all purposes under this chapter. A member may not receive the amount of such contributions directly rather than as contributions under this section.

Source: SL 1967, ch 303, § 5; SDCL §§ 3-12-22, 3-12-23; SL 1968, ch 216, § 1; SL 1974, ch 35, § 29; SL 1977, ch 31, § 5; SL 1982, ch 38; SL 1984, ch 23, § 2; SL 1989, ch 38, § 8; SL 2000, ch 23, § 1; SL 2010, ch 23, § 5, eff. Apr. 1, 2010; SL 2013, ch 20, § 6.



§ 3-12-72 Monthly transmission of contributions--Deposit in fund.

3-12-72. Monthly transmission of contributions--Deposit in fund. All employee and employer contributions to the system and the necessary supporting data shall be transmitted by the employer at least monthly to the system. Each monthly transmission for each respective calendar month shall be completed by the fifteenth day of the following month. All supporting data shall be transmitted electronically in a format determined by system personnel. All contributions shall be deposited with the state treasurer in the fund established to administer this chapter. If any participating unit fails to deliver contributions with respect to compensation paid in any month and the necessary supporting data by the fifteenth day of the following month, the participating unit shall pay to the system a penalty equal to five percent of the delinquent contributions. The delinquent contributions and the penalty shall bear interest at the assumed rate of return from the date due until the date paid. In calculating accumulated contributions, all contributions with respect to compensation paid in any fiscal year shall be included in the calculation of interest credited for that fiscal year.

Source: SL 1959, ch 84, § 28; SDC Supp 1960, § 15.3932 (3); SL 1961, ch 255, § 29; SL 1965, ch 220, § 21; SL 1967, ch 50, § 4; SL 1967, ch 303, § 5; SDCL §§ 3-12-22 to 3-12-24, 3-12-28, 9-15-49, 13-45-32; SL 1968, ch 216, § 1; SL 1970, ch 25, § 4; SL 1974, ch 35, § 30; SL 1978, ch 32, § 1; SL 1986, ch 38; SL 2008, ch 20, § 7, eff. Jan. 1, 2009; SL 2016, ch 31, § 10.



§ 3-12-72.1 Use of fund restricted.

3-12-72.1. Use of fund restricted. No part of the fund created by this chapter may be used for any purpose other than for the exclusive benefit of members and their beneficiaries, payment of reasonable administrative expenses of the system, and reimbursement of overpayments made by employers. No participating unit may receive any amounts from the fund except such amounts which may remain after the satisfaction of all liabilities of the system to its members.

Source: SL 1984, ch 23, § 3; SL 2012, ch 26, § 10.



§ 3-12-72.2 Rights of members on termination of system or discontinuance of contributions.

3-12-72.2. Rights of members on termination of system or discontinuance of contributions. If the system is terminated, or if contributions to the system are discontinued, the rights of all members to benefits which have accrued as of the date of termination or discontinuation of contributions shall vest. A member's recourse against the fund shall be limited by the extent to which his benefits are funded.

Source: SL 1984, ch 23, § 4.



§ 3-12-72.3 Diversion of funds prohibited--Legislative policy.

3-12-72.3. Diversion of funds prohibited--Legislative policy. In order to ensure employee confidence in the preservation and management of the South Dakota Retirement System, it is legislative policy that there should be no legislative enactment nor administrative action which would have the effect, directly or indirectly, of diverting any funds of the system to any purpose other than the administration and support of the benefits of members of the system.

Source: SL 1990, ch 34.



§ 3-12-72.4 Privatization of governmental function.

3-12-72.4. Privatization of governmental function. If a participating unit determines that a governmental function is to be privatized, the participating unit shall pass a resolution to that effect determining the date that its employees will cease to be public employees eligible for membership in the system. The participating unit shall notify the system and the employees affected of the resolution and, after the effective date, cease to make contributions to the South Dakota Retirement System as required in §§ 3-12-71 and 3-12-72. Any member affected by privatization is entitled to the benefits accrued as of the effective date under the provisions of chapter 3-12. For the purposes of determining eligibility for vesting and early retirement pursuant to § 3-12-106, years of service with the successor employer shall be considered.

Source: SL 1997, ch 30, § 1; SL 2016, ch 31, § 11.



§ 3-12-73 Service records and employee information furnished by employers.

3-12-73. Service records and employee information furnished by employers. The officers responsible for the personnel records of employees of each participating unit shall file with the Board of Trustees, in such form as the board shall from time to time prescribe, a detailed statement of all service rendered by each eligible employee of the system; and shall furnish such other information as the board shall from time to time require in the operation of the system.

Source: SL 1967, ch 303, § 10; SDCL, § 3-12-39; SL 1968, ch 216, § 1; SL 1974, ch 35, § 31.



§ 3-12-74 Deduction of delinquent contributions from payments due from state--Penalty and interest.

3-12-74. Deduction of delinquent contributions from payments due from state--Penalty and interest. If any participating unit becomes delinquent thirty or more days by failure or refusal to pay any amounts due to the system, the state treasurer shall, upon certification by the executive director of the delinquency, withhold and deduct the amount of the delinquency, penalty, and interest as specified in § 3-12-72 from the next succeeding payment or payments of any money in the hands of the state treasurer due and payable to the participating unit.

Source: SL 1959, ch 84, § 30; SDC Supp 1960, § 15.3934 (2); SL 1967, ch 50, § 5; SDCL § 13-45-38; SL 1970, ch 25, § 13; SDCL Supp, § 3-12-23.1; SL 1974, ch 35, § 32; SL 2008, ch 20, § 8, eff. Jan. 1, 2009; SL 2016, ch 31, § 12.



§ 3-12-75 Retirement benefit to terminated member with vested right--Calculation.

3-12-75. Retirement allowance to terminated member with vested right--Calculation. A terminated member who has a vested right in the system may leave the member's accumulated contributions on deposit with the system and receive a retirement benefit commencing at the member's retirement. In calculating such benefit, the member's final average compensation shall be increased by the COLA commencing each July first for each complete twelve-month period between the member's last termination and the date on which the member's retirement benefit commences.

Source: SL 1974, ch 35, § 33; SL 1982, ch 32, § 4; SL 1986, ch 37, § 4; SL 1998, ch 17, § 3; SL 2004, ch 40, § 8; SL 2010, ch 20, § 9; SL 2017, ch 27, § 10.



§ 3-12-76 Withdrawal of accumulated contributions on termination of public service--Exception.

3-12-76. Withdrawal of accumulated contributions on termination of public service--Exception. A member terminating public service is entitled to the sum of the member's accumulated contributions upon application to the system in lieu of retaining credited service and benefits provided in this chapter.

The right to withdraw accumulated contributions ceases within ninety days of a return to employment with a participating unit.

Source: SL 1967, ch 303, § 8; SDCL, § 3-12-30; SL 1968, ch 216, § 1; SL 1974, ch 35, § 34; SL 1977, ch 28, § 6; SL 1995, ch 24, § 13; SL 1998, ch 15, § 6.



§ 3-12-76.1 Withdrawal of accumulated contributions by member who does not terminate public service.

3-12-76.1. Withdrawal of accumulated contributions by member who does not terminate public service. Notwithstanding the provisions of § 3-12-76, a member who ceases to be a permanent full-time employee but who does not terminate public service may withdraw his accumulated contributions from the system, if, at the time of withdrawal, the member has made no contributions to the system for a period of at least one year. A member who withdraws his accumulated contributions under this section forfeits all credited service and benefits under this chapter.

Source: SL 1982, ch 32, § 3.



§ 3-12-76.2 Application of forfeitures.

3-12-76.2. Application of forfeitures. Forfeitures arising because of termination of employment before the member becomes eligible for benefits or for any other reason shall be applied to reduce the costs of the system and not to increase the benefits otherwise payable to members.

Source: SL 1984, ch 23, § 5.



§ 3-12-76.3 Distribution by direct rollover.

3-12-76.3. Distribution by direct rollover. A member who elects to withdraw accumulated contributions as provided in § 3-12-76 or 3-12-76.1, or a member's surviving spouse or nonspouse beneficiary who receives a lump-sum payment pursuant to § 3-12-110, may receive the distribution directly. Eligible rollover distributions may be transferred by the system in a direct rollover to no more than one eligible retirement plan identified by a member, a member's surviving spouse, or a member's nonspouse beneficiary if the individual so elects. The board shall promulgate rules pursuant to chapter 1-26 to comply with federal mandates regarding rollover distributions. The system is not required to make an independent determination as to whether the plan identified by a member, surviving spouse, or nonspouse beneficiary qualifies as an eligible retirement plan. By electing a direct rollover and identifying the eligible retirement plan to which an eligible rollover distribution is to be made, a member, surviving spouse, or nonspouse beneficiary represents to the system that the identified plan qualifies as an eligible retirement plan. If a member, surviving spouse, or nonspouse beneficiary does not elect a direct rollover, the distribution shall be issued in the name of, and directly to, that person.

Source: SL 1993, ch 42, § 5; SL 1995, ch 24, § 17; SL 1998, ch 15, § 7; SL 2009, ch 20, § 2.



§ 3-12-77 Contributions left in system on termination of employment without vested right--Maximum period--Forfeiture.

3-12-77. Contributions left in system on termination of employment without vested right--Maximum period--Forfeiture. A member of the system who is not vested may leave the member's accumulated contributions in the system upon termination of employment for a period not to exceed ten years from the date of termination. However, no additional contributions may be made to the system by the member or a participating unit following the date of termination and no benefits in the retirement system may accrue to a member of the system following the date of termination, except as provided in § 3-12-72.4. If the member withdraws the member's accumulated contributions, membership in the system terminates. At the end of the ten-year period, no further interest may be credited with respect to contributions and no further investment return may be credited with respect to any variable retirement account. If the member fails to withdraw the member's accumulated contributions within eleven years following the member's termination, the member shall forfeit all rights to the member's accumulated contributions, variable retirement account, and to any credited service in connection therewith, if the system has made reasonable efforts to notify the member of the member's withdrawal rights and the effect of this section.

Source: SL 1972, ch 22; SDCL Supp, § 3-12-32; SL 1974, ch 35, § 35; SL 1984, ch 24, § 1; SL 1998, ch 15, § 8; SL 1998, ch 18, § 2; SL 2016, ch 32, § 33.



§ 3-12-77.1 Uncollected payments from system--Reversion.

3-12-77.1. Uncollected payments from system--Reversion. If any payment from the system remains uncollected for a period of three years following the date upon which a warrant for the payment was issued, the payment shall revert to the system and all rights to such payment shall terminate, if the system has made reasonable efforts to notify the person entitled to the payment of his right to the payment and the effect of this section.

Source: SL 1984, ch 24, § 2.



§ 3-12-77.2 Repealed.

3-12-77.2. Repealed by SL 2016, ch 31, § 43.



§ 3-12-77.3 Reinstatement of terminated rights.

3-12-77.3. Reinstatement of terminated rights. Any rights which have terminated pursuant to the provisions of § 3-12-77 or 3-12-77.1 may be reinstated upon presentation to the executive director of a request for reinstatement of those rights and competent evidence of the rights.

Source: SL 1984, ch 24, § 4; SL 2016, ch 31, § 13.



§ 3-12-77.4 Early withdrawal precludes additional refund.

3-12-77.4. Early withdrawal precludes additional refund. No member or former member of the system who has withdrawn contributions from the system prior to July 1, 1998, may receive any additional refund under the provisions of §§ 3-12-47 to 3-12-152.

Source: SL 1998, ch 15, § 31.



§ 3-12-78 Prior service credit on return of nonvested member to employment.

3-12-78. Prior service credit on return of nonvested member to employment. If a nonvested member who has terminated employment and has left the member's accumulated contributions in the system returns to employment with a participating unit, the system shall credit the member's prior service time toward the total length of service necessary for the member to obtain the credited service necessary for benefits provided by this chapter.

Source: SL 1972, ch 22; SDCL Supp, § 3-12-32; SL 1974, ch 35, § 36; SL 1998, ch 18, § 3; SL 2008, ch 20, § 9.



§ 3-12-79 Repealed.

3-12-79. Repealed by SL 1998, ch 18, § 4.



§ 3-12-80 Redeposit of contributions by foundation member returning to service--Time of redeposit.

3-12-80. Redeposit of contributions by foundation member returning to service--Time of redeposit. If a person whose accumulated contributions have been refunded since July 1, 1974, reenters the system as a foundation member, the foundation member may elect to redeposit the accumulated contributions, with compound interest at the assumed rate of return between the date of withdrawal and the date of redeposit. The redeposit shall be made within two years after reentry into the system and the credited service forfeited when contributions were refunded shall then be reinstated; any employer contributions forfeited at the time of refund shall be reinstated; and the foundation member, except as provided in § 3-12-131, shall be regarded as having never refunded.

Any withdrawals of additional contributions made pursuant to § 3-12-104 shall be considered accumulated contributions for purposes of redeposit to reinstate the credited service forfeited when contributions were refunded.

No generational member may redeposit accumulated contributions.

Source: SL 1974, ch 35, § 38; SL 1977, ch 28, § 7; SL 1978, ch 32, § 2; SL 1996, ch 31; SL 2008, ch 20, § 10; SL 2009, ch 20, § 3; SL 2016, ch 32, § 34.



§ 3-12-81 Repealed.

3-12-81. Repealed by SL 2004, ch 37, § 4.



§ 3-12-81.1 Reemployment of retired member--Termination of relationship with initial participating unit--Hiring procedures.

3-12-81.1. Reemployment of retired member--Termination of relationship with initial participating unit--Hiring procedures. If a retired member becomes reemployed as a permanent full-time employee by a participating unit, the member first shall have terminated the member's employment relationship with the initial participating unit as the term, terminated, is defined in this chapter and as required pursuant to Revenue Ruling 57-115 by the Internal Revenue Service. The initial participating unit's system representative shall certify to the system that the termination of the employment relationship took place. In addition, any second participating unit shall subject the member to all proceedings and requirements associated with the hiring and employment of any new employee by the second participating unit, and that unit's system representative shall so certify to the system. If a single participating unit is both the member's initial participating unit and the member's second participating unit, the unit shall follow all termination procedures and all hiring procedures relative to the member as outlined by this section, and its chief executive officer, the officer's agent, or the chair of the unit's governing commission or board shall so certify.

Source: SL 2004, ch 38, § 6; SL 2010, ch 23, § 8, eff. Apr. 1, 2010; SL 2016, ch 31, § 14.



§ 3-12-82 Retirement benefits for members who reentered covered employment after June 30, 2004 and before April 1, 2010.

3-12-82. Retirement benefits for members who reentered covered employment after June 30, 2004 and before April 1, 2010. If less than three years of contributory service or noncontributory service is acquired after a retired member's reentry into covered employment, the member upon subsequent retirement shall receive a refund of the member's accumulated contributions.

If three years or more of contributory service or noncontributory service is acquired after a retired member's reentry into covered employment, the member upon subsequent retirement may receive either a refund of the member's accumulated contributions or an additional benefit based upon the member's credited service and final compensation earned during such reentry. Only the member's credited service from the subsequent employment shall be taken into account in calculating a reduction pursuant to § 3-12-106, if any, in the member's additional benefit. In addition, the annual increase applied to the original benefit pursuant to § 3-12-88 shall be eliminated for the period of reemployment, unless the member retired as a Class B member other than a justice, judge, or magistrate judge and subsequently reentered covered employment as a Class A member.

The provisions of this section apply to any member who retired without any reduction in benefits pursuant to § 3-12-106 and who reenters covered employment after June 30, 2004, but before April 1, 2010.

Source: SL 1974, ch 35, § 39; SL 1978, ch 32, § 3; SL 1982, ch 32, § 5; SL 1997, ch 28, § 1; SL 1998, ch 15, § 10; SL 2004, ch 38, § 1; SL 2005, ch 24, § 3; SL 2010, ch 20, § 10; SL 2010, ch 23, § 6, eff. Apr. 1, 2010; SL 2012, ch 26, § 11; SL 2016, ch 31, § 15; SL 2017, ch 27, § 11.



§ 3-12-83 Purchase of prior service credit--Calculation of amount due.

3-12-83. Purchase of prior service credit--Calculation of amount due. A current contributing member of the system may receive credited service by election to make, or have made on the member's behalf, contributions, based on the higher of the member's current compensation, or the member's final compensation calculated as if the member retired on the date of election, at an actuarially- determined percentage times the member rate, for each year of service for which the member wishes to receive credit, if:

(1) The current contributing member of the system could have established credit for any South Dakota public service by making contributions under this chapter or any prior law; or

(2) The current contributing member was not permitted to establish credit for any South Dakota public service.

The amount of the credited service and the rate of contribution shall be at class A rates unless the service for which credit is sought was rendered as a class B member in which case class B rates shall apply. If a participating unit has failed to pay employer or member contributions to the system on behalf of a member as required under this chapter or under any predecessor system consolidated pursuant to § 3-12-46, the amount due the system shall be calculated in accordance with this section.

The member rate in effect as of July 1, 2001, shall be used in calculation of the purchase cost of any service performed prior to July 1, 2002, if a contract to purchase such service is in place prior to July 1, 2004. The member rate in effect on and after July 1, 2002, shall be the basis for calculation of the purchase cost of any service if the contract to purchase such service is not in place until on or after July 1, 2004.

Source: SL 1974, ch 35, § 40; SL 1977, ch 28, § 8; SL 1980, ch 31, § 4; SL 1984, ch 24, § 5; SL 1989, ch 38, § 16; SL 2002, ch 23, § 2; SL 2004, ch 39, § 1.



§ 3-12-83.1 Purchase of prior service credit on tax-deferred basis.

3-12-83.1. Purchase of prior service credit on tax-deferred basis. Other provisions of this chapter notwithstanding, any participating unit may become a tax-qualifying purchase unit at any time on or after July 1, 1996, if the unit is able to transmit credited service purchase data to the system by electronic media compatible with the system. The decision to become a tax-qualifying purchase unit shall be made by the elected official, the appointed official, or the governing body in charge of the unit. The unit shall become a tax-qualifying purchase unit as soon as notice of the decision has been delivered in writing to the system. If a unit becomes a tax-qualifying purchase unit, any unit employee member who purchases credited service under this chapter shall do so as provided in § 3-12-83.2. A tax-qualifying purchase unit at a later date may choose to rescind such status and may do so by delivering written notice of the decision to the system. However, if such a rescission, any employer contribution agreement entered into pursuant to § 3-12-83.2, but not yet completed, shall continue until completion or until death or termination of the member.

Source: SL 1996, ch 30, § 2.



§ 3-12-83.2 Purchase of prior service credit by member of tax-qualifying purchase unit.

3-12-83.2. Purchase of prior service credit by member of tax-qualifying purchase unit. The provisions of § 3-12-83 notwithstanding, a member who is employed by a tax-qualifying purchase unit may purchase credited service pursuant to the procedures outlined in §§ 3-12-83 and 3-12-84 on a tax-deferred basis pursuant to § 414(h)(2) of the Internal Revenue Code. The purchase shall be in the nature of a credited service purchase under the provisions of § 3-12-83, except that:

(1) The purchase shall be pursuant to an irrevocable employer contribution agreement entered into between the member and the tax-qualifying purchase unit and shall be executed prior to the period of contribution;

(2) The irrevocable employer contribution agreement may not exceed a period of ten years;

(3) The contributions may represent reductions in the member's compensation but shall be deemed employer contributions pursuant to § 3-12-71;

(4) The contributions may be for any period of uncredited service;

(5) No other purchase of uncredited service pursuant to § 3-12-83 or other provision of this chapter, may take place while an irrevocable employer contribution agreement is in effect pursuant to this section; and

(6) The irrevocable employer contribution agreement shall be for an amount that, when discounted for interest at the assumed rate of return, equals the total purchase cost.

In no event may a member receive the contributions directly. If a member dies or terminates employment prior to completion of the member's irrevocable employer contribution agreement, the member's credited service shall be adjusted by the system on the basis of that portion of the agreement that was completed prior to the death or termination.

A member who is participating in an installment credited service purchase pursuant to § 3-12-87 on the date that the member's employer unit becomes a tax-qualifying purchase unit shall either terminate the purchase or complete the purchase as a tax-deferral purchase pursuant to this section. If the member elects to continue the purchase, the original purchase agreement shall be deemed an irrevocable employer contribution agreement.

Source: SL 1996, ch 30, § 3; SL 2008, ch 20, § 11; SL 2013, ch 20, § 7.



§ 3-12-84 Purchase of prior service credit for public service not covered by retirement plan.

3-12-84. Purchase of prior service credit for public service not covered by retirement plan. If a current contributing member of this system has other public service for which the member is not entitled to retirement benefits from another public retirement system, the member may elect to deposit or have deposited on the member's behalf an amount equal to an actuarially-determined percentage times the Class A rate of contribution multiplied by the higher of the member's annual compensation at the time of making the election, or the member's final compensation calculated as if the member retired on the date of the member's election, for each year of other public service for which the member wishes to receive credit as a Class A member.

The member rate in effect as of July 1, 2001, shall be used in calculation of the purchase cost of any service performed prior to July 1, 2002, if a contract to purchase such service was in place prior to July 1, 2004. The member rate in effect on and after July 1, 2002, shall be the basis for calculation of the purchase cost of any service if the contract to purchase such service is not in place until on or after July 1, 2004.

Source: SL 1974, ch 35, § 41; SL 1980, ch 31, § 5; SL 1984, ch 24, § 6; SL 1989, ch 38, § 17; SL 2002, ch 23, § 3; SL 2004, ch 39, § 2.



§ 3-12-84.1 Acquisition of credited service through transfer of funds--Requirements.

3-12-84.1. Acquisition of credited service through transfer of funds--Requirements. A contributing member may acquire credited service by utilizing a trustee to trustee transfer of funds, excluding any after tax employee contributions, from a member's individual retirement plan that meets the requirements of sections 403(b) or 457 of the Internal Revenue Code to pay the cost of purchase pursuant to § 3-12-83, 3-12-84, or 3-12-84.2 or the amount of a redeposit pursuant to § 3-12-80.

Source: SL 2002, ch 22, § 4; SL 2008, ch 20, § 12; SL 2013, ch 20, § 8.



§ 3-12-84.2 Purchase of nonqualified permissive service credit allowed.

3-12-84.2. Purchase of nonqualified permissive service credit allowed. Notwithstanding the restrictions contained in §§ 3-12-83 and 3-12-84, a current contributing member with over five years of contributory service in the system may purchase nonqualified permissive service credit as defined in and pursuant to the provisions of § 415(n) of the Internal Revenue Code.

Source: SL 2003, ch 94, § 2; SL 2009, ch 21, § 1; SL 2013, ch 20, § 9.



§ 3-12-84.3 Acquisition of credited service for members mobilized into certain federal military service.

3-12-84.3. Acquisition of credited service for members mobilized into certain federal military service. If a contributing member was mobilized into federal military service pursuant to the provisions of United States Code Title 10 after February 1, 2002, but prior to September 30, 2004, the member, after returning to active membership in the system, may acquire credited service at the rates in effect prior to July 1, 2004, for a period of two years after the member's release from such federal military service, the cost provisions of §§ 3-12-83, 3-12-84, and 3-12-130 notwithstanding. All other provisions in regard to credited service acquisition apply.

Source: SL 2005, ch 25, § 1.



§ 3-12-85 Service credit for leave of absence--Contributions to cover period of absence.

3-12-85. Service credit for leave of absence--Contributions to cover period of absence. A member taking a leave of absence authorized by his employer may receive credited service during such leave if employee and employer contributions are made to the system during such leave by or on behalf of the employee. Such contributions shall be at the rates in effect during such leave and shall be based on the member's rate of compensation immediately prior to such leave. Such contributions shall be transmitted to the system at least monthly. For purposes of calculation of benefits, the member shall be considered to have received compensation during the period of such leave at the rate used to calculate the contributions made during such leave. If contributions are not made during such leave, the member may receive credited service for such leave by making, or having made on his behalf, contributions as provided in § 3-12-83.

Source: SL 1967, ch 303, § 9; SDCL, § 3-12-31; SL 1968, ch 216, § 1; SL 1970, ch 25, § 9; SL 1973, ch 27; SL 1974, ch 35, § 42; SL 1980, ch 31, § 7.



§ 3-12-86 Credited service for leave of absence due to qualified military service--Return to employment after discharge.

3-12-86. Credited service for leave of absence due to qualified military service--Return to employment after discharge. A member shall receive credited service for leave of absence due to qualified military service, authorized in advance by the employer, without contribution by the employee or employer if the member returns to the employ of a participating unit within one year from the member's date of discharge from the member's initial period of qualified military service and if the member remains in the employ of a participating unit for at least one year. The member may not receive credited service for any voluntary extension of qualified military service at the instance of the member beyond the initial period of enlistment, induction, or call to active duty. Credited service granted under this section shall be only for the initial period of time that the member is performing qualified military service. No credited service granted under this section may be considered to represent either member contributions or employer contributions for purposes of contribution withdrawals pursuant to this chapter.

If the member returns to the employ of the member's employer unit within one year of discharge from the initial period of qualified military service, but does not remain in the employ of the unit for at least one year, the member shall be granted credited service for the initial period of qualified military service pursuant to § 414(u)(8) of the Internal Revenue Code if the member deposits with the system employee contributions for the initial period of the qualified military service as provided for in § 414(u)(8)(C). The contributions shall be made in a lump sum, shall be based on the member's compensation immediately prior to the leave of absence, and shall be without interest. The participating unit that was the member's employer prior to the leave of absence shall deposit employer contributions in an equal amount with the system. Other provisions of this chapter notwithstanding, the member need not be a contributing member at the time the member deposits the contributions. The member is subject to the time limitations for payment provided for in § 414(u)(8)(C).

Source: SL 1970, ch 25, § 9; SDCL Supp, § 3-12-31; SL 1973, ch 27; SL 1974, ch 35, § 42; SL 1995, ch 24, § 12; SL 2008, ch 20, § 13; SL 2011, ch 20, § 2; SL 2013, ch 20, § 10.



§ 3-12-86.1 Death or disability of member on leave of absence due to qualified military service--Return to service date and benefits.

3-12-86.1. Death or disability of member on leave of absence due to qualified military service--Return to service date and benefits. If a member on leave of absence performing initial qualified military service dies, the member shall be considered to have returned from the leave of absence on the day before the member's death and become a contributing member for purposes of survivor benefits pursuant to § 3-12-95.5, if the member has at least one year of credited service prior to the member's death, including the initial period of qualified military service. If the member was contributing for additional survivor protection benefits pursuant to § 3-12-104 immediately before the leave of absence, the member shall be considered to have resumed the contributions on the day before the member's death.

If a member on leave of absence performing initial qualified military service becomes disabled pursuant to the disability criteria set out in chapter 3-12, the member shall be considered to have returned from the leave of absence on the day before the member's discharge date and become a contributing member for purposes of eligibility for disability benefits pursuant to § 3-12-201, if the member has at least three years of credited service including the period of initial qualified military service. The provisions of § 3-12-201 notwithstanding, the member need not have been deemed to be a contributing member on the date of the member's disabling event.

Source: SL 2011, ch 20, § 3; SL 2016, ch 31, § 16.



§ 3-12-86.2 Members receiving differential wage payments.

3-12-86.2. Members receiving differential wage payments. Beginning January 1, 2009, to the extent required by § 414(u)(12) of the Internal Revenue Code, a member receiving differential wage payments, as defined under § 3401(h)(2) of the Internal Revenue Code, from a member's employer shall be treated as employed by that employer, and the differential wage payment shall be treated as compensation for purposes of applying the limits on annual additions under § 415(c) of the Internal Revenue Code. This provision shall be applied to all similarly situated members in a reasonably equivalent manner.

Source: SL 2016, ch 31, § 17.



§ 3-12-87 Valuation of purchased prior service credit--Installment payments--Death of member--Adjustment when installments not paid.

3-12-87. Valuation of purchased prior service credit--Installment payments--Death of member--Adjustment when installments not paid. Payment of a deposit with the system for credited service pursuant to §§ 3-12-83 to 3-12-86, inclusive, shall be determined and due at the time the notice of intention to make the payment is received by the system. The amount due may be paid by periodic, level installments over a period of up to ten years, the value of which, when discounted for interest at the assumed rate of return, is equal to the amount due at the date of the notice. If a member dies before completion of the installment payments, the surviving spouse may complete the payments due the system, but, unless the payments are being made by a participating unit, the amount shall be paid in full within ninety days of the member's death or retirement. If the periodic payments are not completed or paid when due, the executive director may make an appropriate adjustment to the credited service, benefits payable under this chapter, or schedule of payments to allow for the default. Any member participating in installment payments pursuant to this section before July 1, 1989, shall have the balance due on July 1, 1989, recalculated pursuant to §§ 3-12-83 and 3-12-84 and shall have the installment payments due after June 30, 1989, recalculated accordingly. The provisions of this section apply only to installment payment purchases of credited service that are not tax-deferred, and do not apply to tax-deferred purchases pursuant to § 3-12-83.2.

Source: SL 1974, ch 35, § 43; SL 1977, ch 28, § 9; SL 1980, ch 31, § 6; SL 1989, ch 38, § 18; SL 1996, ch 30, § 4; SL 2008, ch 20, § 14; SL 2016, ch 31, § 18.



§ 3-12-88 Benefits increased by COLA--Increase elimination.

3-12-88. Benefits increased by COLA--Increase elimination. All benefits except those depending on the member's contribution balance shall be annually increased by the COLA. However, the annual increase shall be eliminated for any period of time that a retired member reenters covered employment in the system, unless the member retired as a Class B member other than a justice, judge, or magistrate judge and subsequently has reentered covered employment as a Class A member, or unless the member retired without a benefit suspension pursuant to § 3-12-111 and then reentered active status before July 1, 2004. Such elimination shall cease when the member again retires and draws either a refund or an additional retirement benefit.

Source: SL 1974, ch 35, § 44; SL 2004, ch 38, § 2; SL 2005, ch 26, § 1; SL 2017, ch 27, § 12.



§ 3-12-89 Uniform application of service credit rules.

3-12-89. Uniform application of service credit rules. Any period of credited service granted under the rules and regulations adopted by the Board of Trustees must be applied uniformly and consistently to all members.

Source: SL 1974, ch 35, § 45.



§ 3-12-89.1 Rules regulating maximum annual benefit--Tax qualification--Limitation year defined.

3-12-89.1. Rules regulating maximum annual benefit--Tax qualification--Limitation year defined. Pursuant to chapter 1-26, the board shall adopt rules regulating the maximum annual benefit that may be paid to a member. The rules shall be consistent with maintaining the tax qualification of the system. No benefit may exceed the limitations imposed by § 415 of the Internal Revenue Code. For the purposes of administering the limitations imposed by § 415, the term, limitation year, means a period extending from July first of one calendar year through June thirtieth of the following calendar year.

Source: SL 1984, ch 23, § 6; SL 1996, ch 29, § 2; SL 1997, ch 32, § 2; SL 2002, ch 22, § 3; SL 2013, ch 20, § 1.



§ 3-12-89.2 Accumulated contributions defined for foundation members.

3-12-89.2. Accumulated contributions defined for foundation members. For any foundation member, the term, accumulated contributions, means the sum of:

(1) All contributions made by the member, including member contributions made by an employer after June 30, 1984, pursuant to § 3-12-71;

(2) For a member whose contributory service concluded after June 30, 2010, eighty-five percent of the employer contributions or noncontributory service if the member had three years or more of contributory service and fifty percent of the employer contributions if the member had less than three years of service; or for a member whose contributory service concluded before July 1, 2010, one hundred percent of the employer contributions or noncontributory service if the member had three years or more of contributory service and seventy-five percent of the employer contributions if the member had less than three years of service;

(3) Member redeposits pursuant to § 3-12-80 and member credited service purchases pursuant to §§ 3-12-83, 3-12-84, and 3-12-84.2; and

(4) The effective rate of interest earned on the sum of subdivisions (1), (2), and (3).
Source: SL 2016, ch 32, § 24.



§ 3-12-89.3 Credited service defined for foundation members.

3-12-89.3. Credited service defined for foundation members. For any foundation member, the term, credited service, means:

(1) Years of service, or fractions thereof, for which member contributions were made to the system;

(2) Years of noncontributory service, or fractions thereof, credited before July 1, 1974, previously credited under the provisions of the retirement systems consolidated pursuant to § 3-12-46;

(3) Any period of authorized leave of absence or sick leave with pay for which deductions for member contributions are made, deposited, and credited to the fund;

(4) Any period of authorized leave of absence or sick leave without pay or temporary layoff, during or for which a member obtained credit by payments to the fund made in lieu of salary deductions;

(5) Any period during which a member is on an authorized leave of absence to enter military service, if the member fulfills the provisions of § 3-12-86;

(6) Years of service, or fractions thereof, by faculty and administrators employed by the board of regents before April 1, 1964, credited pursuant to §§ 3-12-69.4 and 3-12-69.5;

(7) Years of noncontributory service, or fractions thereof, earned before July 1, 1967, but not credited under the South Dakota public employee retirement system as it was consolidated pursuant to § 3-12-46 because the person earned the service prior to attaining the age of thirty. The service shall be credited only to those persons who are contributing members on July 1, 1987. No service may be credited pursuant to this subdivision to any member who has withdrawn the member's accumulated contributions after July 1, 1967; and

(8) Years of noncontributory service, or fractions thereof, earned by a member from July 1, 1967, to June 30, 1974, inclusive, but not credited under the South Dakota public employee retirement system because of the age and service restrictions established under that system.
Source: SL 2016, ch 32, § 25.



§ 3-12-89.4 Final average compensation for foundation members whose contributory service concluded before July 1, 2021.

3-12-89.4. Final average compensation for foundation members whose contributory service concluded before July 1, 2021. For any foundation member whose contributory service concluded before July 1, 2021, the term, final average compensation, means the highest average annual compensation earned by a member during any period of twelve consecutive calendar quarters during the member's last forty calendar quarters of membership in the system including time during which the member was not a member but for which the member has received credit under the system.

For purposes of determining final average compensation if periods of contributory service are separated by breaks, any service earned from covered employment may be aggregated to constitute a period of twelve consecutive calendar quarters. For any member who has less than twelve but more than four calendar quarters of membership in the system, the member's final average compensation shall be based on the compensation received in all quarters of membership. For any member who has four calendar quarters of membership or less, the member's final average compensation shall be based on the member's annual compensation.

Source: SL 2016, ch 32, § 26; SL 2017, ch 29, § 1.



§ 3-12-89.5 Repealed.

3-12-89.5. Repealed by SL 2017, ch 27, § 37.



§ 3-12-89.6 Normal retirement age for foundation members .

3-12-89.6. Normal retirement age for foundation members. For any foundation member, normal retirement age is age sixty-five for Class A credited service and for Class B credited service as a justice, judge, and magistrate judge and age fifty-five for other Class B credited service.

Source: SL 2016, ch 32, § 28.



§ 3-12-89.7 Reduction age defined for foundation members.

3-12-89.7. Reduction age defined for foundation members. For any foundation member, the term, reduction age, means the age at which the sum of the foundation member's age and credited service equals a number as follows:

(1) For Class A credited service, an age not less than fifty-five and at which the sum of the foundation member's age and credited service equals eighty-five;

(2) For Class B credited service as a justice, judge, or magistrate judge, an age not less than fifty-five and at which the sum of the foundation member's age and credited service equals eighty; and

(3) For Class B credited service other than as a justice, judge, or magistrate judge, an age not less than forty-five and at which the sum of the foundation member's age and credited service equals seventy-five.
Source: SL 2016, ch 32, § 29.



§ 3-12-89.8 Final average compensation for foundation members whose contributory service concludes after June 30, 2021.

3-12-89.8. Final average compensation for foundation members whose contributory service concludes after June 30, 2021. For any foundation member whose contributory service concluded after June 30, 2021, and before July 1, 2022, the term, final average compensation, means the highest average annual compensation earned by a member during any period of sixteen consecutive calendar quarters during the member's last forty calendar quarters of membership in the system, including time during which the member was not a member but for which the member has received credit under the system.

For any foundation member whose contributory service concluded after June 30, 2022, the term, final average compensation, means the highest average annual compensation earned by a member during any period of twenty consecutive calendar quarters during the member's last forty calendar quarters of membership in the system, including time during which the member was not a member but for which the member has received credit under the system.

For purposes of determining final average compensation if periods of contributory service are separated by breaks, any service earned from covered employment may be aggregated to constitute a period of consecutive calendar quarters.

For any member who has less than the number of calendar quarters of membership considered in the computation of the member's final average compensation, but more than four, the member's final average compensation shall be based on the compensation received in all quarters of membership. For any member who has four calendar quarters of membership or less, the member's final average compensation shall be based on the member's annual compensation.

Source: SL 2017, ch 29, § 2.



§ 3-12-89.9 Limitations on final average compensation for foundation members whose contributory service concluded before July 1, 2020.

3-12-89.9. Limitations on final average compensation for foundation members whose contributory service concluded before July 1, 2020. For any foundation member whose contributory service concluded before July 1, 2020, if the compensation received in the last calendar quarter considered exceeds a set percentage of the amount in the highest previous calendar quarter, or if the average compensation received in the last four calendar quarters considered exceeds a set percentage of the amount earned in the highest calendar quarter prior to the last four calendar quarters considered, only the lesser amount shall be considered and the excess may not be included in the computation of final average compensation. Those respective set percentages are as follows:

(1) Before July 1, 2004, one hundred twenty-five percent and one hundred fifteen percent;

(2) Between July 1, 2004, and June 30, 2005, one hundred fifteen percent and one hundred ten percent; and

(3) After June 30, 2005, one hundred five percent and one hundred five percent.
Source: SL 2017, ch 29, § 3.



§ 3-12-89.10 Limitations on final average compensation for foundation members whose contributory service concludes after June 30, 2020.

3-12-89.10. Limitations on final average compensation for foundation members whose contributory service concludes after June 30, 2020. For purposes of this section, the term, compensation year, means each separate, mutually exclusive period of four consecutive calendar quarters considered in the computation of final average compensation. The earliest compensation year is the earliest four consecutive calendar quarters considered in the computation of final average compensation, and each subsequent compensation year is the subsequent period of four consecutive calendar quarters beginning after the earliest compensation year and continuing with each compensation year thereafter.

For any foundation member whose contributory service concluded after June 30, 2020, compensation is limited as follows:

(1) Compensation in the earliest compensation year is limited to one hundred five percent of the highest compensation received for any prior four-consecutive-calendar-quarter period during the member's last forty calendar quarters of membership in the system, including time during which the member was not a member but for which the member has received credit under the system; and

(2) Compensation for each subsequent compensation year is limited to one hundred five percent of the highest compensation considered for any prior compensation year, but the amount may not be less than the limit applied in subdivision (1).

Compensation in excess of the limited amount may not be included in the computation of final average compensation but is payable pursuant to § 3-12-47.11.

If the earliest compensation year includes one or more quarters from the earliest four consecutive calendar quarters in the member's last forty quarters of membership in the system, that compensation year may not be limited.

Compensation in the last calendar quarter considered in the computation of final average compensation is limited to one hundred five percent of the highest compensation considered for any prior calendar quarter during the member's last forty calendar quarters of membership in the system.

The final average compensation of any foundation member whose contributory service concluded before July 1, 2022, may not be less than the member's final average compensation computed as of June 30, 2017.

Source: SL 2017, ch 29, § 4.



§ 3-12-90 Effective date of retirement benefit of foundation member--Last payment--Retroactive retirement benefits.

3-12-90. Effective date of retirement benefit of foundation member--Last payment--Retroactive retirement benefits. Unless a foundation member's required beginning date for retirement occurs first, the early or normal retirement benefit of a foundation member is effective in accordance with whichever of the following is last:

(1) The first day of the month following the date on which the member's contributory service terminated;

(2) The first day of the month following an intervening complete calendar month after the date on which the member's written application for retirement benefits is received by the system; or

(3) The first day of the month specified in the member's application for retirement.

The last payment of the member's benefit is for the month in which the member's death occurs.

Any foundation member who fails to make a timely application for retirement benefits may receive three months of benefits retroactive from the effective date of the member's retirement benefit. However, no foundation member may receive any retroactive benefits for any period of time before the first day of the month following the date on which the member's contributory service terminated.

Source: SL 1967, ch 303, § 7; SDCL § 3-12-27; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-25; SL 1970, ch 25, § 5; SL 1974, ch 35, § 46; SL 1978, ch 32, § 4; SL 1993, ch 42, § 4; SL 2016, ch 32, § 35.



§ 3-12-90.1 to 3-12-90.5. Repealed.

3-12-90.1 to 3-12-90.5. Repealed by SL 1989, ch 38, §§ 10 to 14.



§ 3-12-90.6 to 3-12-90.8. Repealed.

3-12-90.6 to 3-12-90.8. Repealed by SL 1998, ch 15, §§ 11 to 13.



§ 3-12-90.9 Repealed.

3-12-90.9. Repealed by SL 1989, ch 38, § 15.



§ 3-12-90.10 Repealed.

3-12-90.10. Repealed by SL 1998, ch 15, § 14.



§ 3-12-91 Normal retirement benefit for foundation members for Class A credited service.

3-12-91. Normal retirement benefit for foundation members for Class A credited service. Upon retirement, a foundation member shall receive a normal retirement benefit, commencing at normal retirement age or thereafter as provided in § 3-12-90, for Class A credited service, equal to the larger of one and seven-tenths percent of final average compensation for each year of Class A credited service before July 1, 2008, plus one and fifty-five hundredths percent of final average compensation for each year of Class A credited service after July 1, 2008, or two and four-tenths percent of final average compensation for each year of Class A credited service before July 1, 2008, plus two and twenty-five hundredths percent of final average compensation for each year of Class A credited service after July 1, 2008, less other public benefits. For purposes of this section, federal military retirement or federal national guard retirement benefits are not other public benefits. For the purposes of this section, any Class A member who did not participate in federal social security during the period of credited service shall be presumed to be entitled to the maximum primary social security benefit permitted at the time of retirement. Class A credited service includes all credited service under this or any of the retirement systems consolidated pursuant to § 3-12-46.

Source: SL 1967, ch 303, § 7; SDCL § 3-12-27; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-25; SL 1970, ch 25, § 5; SL 1974, ch 35, § 47; SL 1975, ch 39, § 5; SL 1982, ch 39; SL 1986, ch 37, § 5; SL 1987, ch 37, §§ 7, 8; SL 1989, ch 38, § 4; SL 1990, ch 37; SL 1991, ch 32; SL 1993, ch 44, § 4; SL 1994, ch 34, § 3; SL 1997, ch 26, § 2; SL 1998, ch 15, § 15; SL 1999, ch 15, § 2; SL 2000, ch 25, § 1; SL 2002, ch 23, § 1; SL 2008, ch 23, § 1; SL 2016, ch 32, § 36.



§ 3-12-91.1 Additional contribution for foundation members by participating unit.

3-12-91.1. Additional contribution for foundation members by participating unit. Each participating unit shall make an additional contribution in the amount of six and two-tenths percent of any foundation member's compensation in each calendar year that exceeds the maximum taxable amount for social security for the calendar year. The additional contributions shall be made only for Class A foundation members and may not be treated as employer contributions.

Source: SL 2002, ch 23, § 5; SL 2016, ch 32, § 37.



§ 3-12-92 Normal retirement benefit for foundation members for Class B credited service other than justice, judge, or magistrate judge.

3-12-92. Normal retirement benefit for foundation members for Class B credited service other than justice, judge, or magistrate judge. Upon retirement, a foundation member shall receive a normal retirement benefit, commencing at normal retirement age or thereafter as provided in § 3-12-90, for Class B credited service other than as a justice, judge, or magistrate judge, equal to two and four-tenths percent of final average compensation for each year of Class B credited service other than as a justice, judge, or magistrate judge before July 1, 2008, plus two percent of final average compensation for each year of Class B credited service other than as a justice, judge, or magistrate judge after July 1, 2008.

Source: SL 1974, ch 35, § 48; SL 1993, ch 44, § 5; SL 1994, ch 34, § 4; SL 1997, ch 26, § 3; SL 1998, ch 15, § 16; SL 1999, ch 15, § 3; SL 2000, ch 25, § 2; SL 2008, ch 23, § 2; SL 2016, ch 32, § 38.



§ 3-12-92.1 Penitentiary correctional staff benefits.

3-12-92.1. Penitentiary correctional staff benefits. For purposes of determining the benefits of a penitentiary correctional staff, for credited service earned prior to July 1, 1978, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after July 1, 1978, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1977, ch 31, § 4.



§ 3-12-92.2 Calculation of benefits for sheriffs and deputies--Prior elective rights preserved.

3-12-92.2. Calculation of benefits for sheriffs and deputies--Prior elective rights preserved. For the purposes of determining the benefits of county sheriffs and deputy county sheriffs, for credited service earned prior to January 1, 1980, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after January 1, 1980, the benefits shall be calculated pursuant to § 3-12-92. Nothing in this chapter shall be construed as an abridgement of the right of a sheriff to exercise his right to elect to participate pursuant to § 3-12-64.

Source: SL 1979, ch 26, §§ 2, 3.



§ 3-12-92.3 Calculation of benefits of parole agent.

3-12-92.3. Calculation of benefits of parole agent. For purposes of determining the benefits of a parole agent, for credited service earned prior to July 1, 1991, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1991, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1991, ch 29, § 3.



§ 3-12-92.4 Normal retirement benefit for foundation members for Class B credited service as justice, judge, or magistrate judge.

3-12-92.4. Normal retirement benefit for foundation members for Class B credited service as justice, judge, or magistrate judge. Upon retirement, a foundation member shall receive a normal retirement benefit, commencing at normal retirement age or thereafter as provided in § 3-12-90, for the first fifteen years of Class B credited service as a justice, judge, or magistrate judge equal to three and seven hundred thirty-three thousandths percent of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge before July 1, 2008, plus three and three hundred thirty-three thousandths percent of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge after July 1, 2008. A foundation member shall also receive for Class B credited service as a justice, judge, or magistrate judge in excess of fifteen years, two and four-tenths percent of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge before July 1, 2008, plus two percent of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge after July 1, 2008.

Source: SL 1994, ch 34, § 5; SL 1997, ch 26, § 4; SL 1998, ch 15, § 17; SL 1999, ch 15, § 4; SL 2000, ch 25, § 3; SL 2008, ch 23, § 3; SL 2016, ch 32, § 39.



§ 3-12-92.5 Repealed.

3-12-92.5. Repealed by SL 1999, ch 15, § 5.



§ 3-12-92.6 Adjustments in benefit for certain retirees based on time and circumstances of retirement.

3-12-92.6. Adjustments in benefit for certain retirees based on time and circumstances of retirement. Each member who retired before July 1, 2008, and each beneficiary of a deceased member who retired prior to July 1, 2008, shall receive a retirement benefit based on the provisions of § 3-12-91, 3-12-92, or 3-12-92.4 as applicable based on the member's final average compensation, credited service, and other public benefits at retirement and the benefit formulas in §§ 3-12-91, 3-12-92, and 3-12-92.4 when increased by the COLA from the date of retirement to July 1, 2008.

Increased benefits as provided by any amendment to this section are prospective in nature and are effective July 1, 2008.

Each member or beneficiary of a member who retired before July 1, 1974, who is receiving benefits pursuant to § 3-12-126 or each member or beneficiary of a member who elected to retire pursuant to § 3-12-127, shall have a benefit increased by an additional two percent as of July 1, 2008, in lieu of the increase provided in this section.

If a member retired before normal retirement age, the benefit shall be adjusted in accordance with the law in effect at the time of retirement. If a member elected an alternate method of payment under the law in effect at the time of retirement, the benefit shall be adjusted in accordance with the law in effect at the time of retirement. If the additional benefit is to be paid to a beneficiary of a deceased member, the additional benefit shall be adjusted in accordance with the law in effect at the time of the member's retirement.

No member or beneficiary whose retirement benefit terminated before July 1, 2008, may receive any benefits pursuant to this section.

Source: SL 1997, ch 26, § 7; SL 1998, ch 15, § 19; SL 1999, ch 15, § 6; SL 2000, ch 25, § 4; SL 2008, ch 23, § 4; SL 2017, ch 27, § 13.



§ 3-12-93 Amount of benefits for justice or judge mandatorily retired.

3-12-93. Amount of benefits for justice or judge mandatorily retired. Any justice of the Supreme Court or judge of the circuit court of this state who is automatically retired pursuant to the provisions of § 16-1-4.1 or 16-6-31, or who, having reached age seventy, retired prior to January 7, 1975, and who has not fully qualified for retirement benefits as provided by this chapter shall nevertheless receive retirement benefits in the proportion that his total time served bears to fifteen years, or if he has served in excess of fifteen years then receive full benefits.

Source: SL 1973, ch 133, § 3; SDCL Supp, § 16-8-9.3; SL 1974, ch 35, § 49.



§ 3-12-94 Surviving spouse benefit of retired foundation member.

3-12-94. Surviving spouse benefit of retired foundation member. Upon the death of a foundation retiree or any foundation member who has reached normal retirement age, the surviving spouse is eligible to receive a benefit, payable in monthly installments, equal to sixty percent of the retirement benefit that the foundation member was receiving or was eligible to receive at the time of death.

Source: SL 1967, ch 303, § 9 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-29.2; SL 1970, ch 25, § 8; SL 1974, ch 35, § 50; SL 1999, ch 16, § 1; SL 2016, ch 32, § 40.



§ 3-12-94.1 Allowance to surviving spouse of law enforcement officer retired for disability.

3-12-94.1. Allowance to surviving spouse of law enforcement officer retired for disability. Notwithstanding the repeal of § 3-13-25 by chapter 35 of the 1974 Session Laws, the surviving spouse of a disability retiree under the Law Enforcement Officers' Retirement System as consolidated into the South Dakota Retirement System pursuant to § 3-12-46 shall upon the death of the member be entitled to an annuity equal to one-half the member's annuity at the time of death. The retirement for disability upon which annuity was based shall have been approved prior to July 1, 1974.

Source: SL 1979, ch 26, § 3A.



§ 3-12-95 Family benefits on death of contributing member before retirement and before July 1, 2015.

3-12-95. Family benefits on death of contributing member before retirement and before July 1, 2015. On the death of a contributing member before July 1, 2015, and before the earlier of the member attaining normal retirement age or the member's retirement, who has one or more years of contributory service; or if there has been a break in the member's employment of more than one year, one-half year of contributory service having been performed after the end of the last such break; or if the member was receiving a disability benefit which commenced after July 1, 1974, and was based on an application received by the system before July 1, 2015, the following benefits shall be paid:

(1) A surviving spouse having the care of children shall receive an annual amount, payable in monthly installments, equal to forty percent of the member's final average compensation, plus ten percent of such final average compensation for each child to a maximum of six such children;

(2) The conservator or custodian of each child, on whose account there is no benefit payable under subdivision (1), shall receive on behalf of each child, to a maximum of five such children, an annual amount, payable in monthly installments, equal to twenty percent of the member's final average compensation;

(3) If the sum of benefits payable under subdivisions (1) and (2) exceeds one hundred percent of the member's final average compensation, the benefits payable under both subdivisions (1) and (2) shall be proportionally reduced so that the total of the benefits is equal to one hundred percent of the member's final average compensation; and

(4) If there are no benefits being paid under subdivision (1) and the member's accumulated contributions have not been withdrawn pursuant to § 3-12-97, the spouse who has reached age sixty-five shall receive a monthly payment equal to sixty percent of the amount which would have been payable to the deceased member at normal retirement age based on the member's credited and projected service, projected compensation, and projected primary social security. The benefit payable under this subdivision shall be increased by application of the COLA commencing each July first for each complete twelve-month period between the date the member would have reached normal retirement age and the date benefits commence to the spouse.

Family benefits begin to accrue on the first day of the month following the death of the member.

Source: SL 1967, ch 303, § 9 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-29.2; SL 1970, ch 25, § 8; SL 1974, ch 35, § 51; SL 1976, ch 40, § 3; SL 1979, ch 30, § 1; SL 1980, ch 31, § 8; SL 1982, ch 34, § 2; SL 1984, ch 25; SL 1993, ch 213, § 78; SL 1999, ch 16, § 2; SL 2004, ch 40, § 1; SL 2005, ch 24, § 4; SL 2006, ch 18, § 2; SL 2010, ch 20, § 11; SL 2014, ch 20, § 23; SL 2017, ch 27, § 14.



§ 3-12-95.1 Benefits payment on minor's behalf to be made to custodian or conservator.

3-12-95.1. Benefits payment on minor's behalf to be made to custodian or conservator. Any payment of any benefit to a minor pursuant to the provisions of this chapter shall be made on the minor's behalf to a custodian or conservator appointed by law. No legal guardian may be deemed a custodian or conservator except by a separate appointment.

Source: SL 2006, ch 18, § 1.



§ 3-12-95.2 Benefits payable directly to child at age eighteen--Elimination upon ineligibility.

3-12-95.2. Benefits payable directly to child at age eighteen--Elimination upon ineligibility. The conservator and custodian provisions of subdivision 3-12-95(2) and § 3-12-95.1 notwithstanding, the benefit becomes payable directly to a child when the child reaches eighteen years of age. The benefit shall be eliminated when the child becomes ineligible.

Source: SL 2011, ch 22, § 3; SL 2016, ch 31, § 19.



§ 3-12-95.3 Elimination of family benefit as children become ineligible.

3-12-95.3. Elimination of family benefit as children become ineligible. The portion of a family benefit that is payable on account of children pursuant to subdivision 3-12-95(1) shall be eliminated as each child becomes ineligible. The benefit shall be eliminated altogether when the youngest child becomes ineligible.

Source: SL 2011, ch 22, § 2; SL 2016, ch 31, § 20.



§ 3-12-95.4 Surviving spouse benefit of deceased member who was working.

3-12-95.4. Surviving spouse benefit of deceased member who was working. On the death of a contributing member after June 30, 2015, who has acquired at least three years of contributory service or noncontributory service, or who died while performing usual duties for an employer, and prior to the earlier of the member attaining normal retirement age or the member's retirement, a family benefit shall be paid on behalf of any child of such member. The total family benefit is the greater of:

(1) Twenty-five percent of the member's final average compensation at the time of death; or

(2) The member's unreduced accrued retirement benefit at the time of death.

The family benefit, which shall be paid in monthly installments, shall be equally apportioned among any children of the member and shall be paid on behalf of any child to the conservator or custodian of the child, as applicable. However, if the child is eighteen years of age the benefit is payable directly to the child. As a child becomes ineligible, the family benefit shall be reallocated among any remaining eligible children of the deceased member. The family benefit terminates if there are no eligible children of the deceased member.

Source: SL 2014, ch 20, § 17; SL 2016, ch 32, § 41.



§ 3-12-95.5 Amount of surviving spouse benefit for foundation member.

3-12-95.5. Amount of surviving spouse benefit for foundation member. If no family benefit is being paid pursuant to § 3-12-95.4, a surviving spouse of a contributing foundation member who had acquired at least three years of contributory service or noncontributory service or died while performing usual duties for the employer and who died after June 30, 2015, shall, upon attaining the age of sixty-five, receive a surviving spouse benefit calculated as follows, whichever is applicable:

(1) If a family benefit had been paid, sixty percent of the family benefit paid at the time the family benefit ended, increased by the COLA from the date the last family benefit was paid; or

(2) If a family benefit had not been paid, sixty percent of the amount calculated pursuant to subsection (a) or (b), whichever is greater, increased by the COLA from the date of the member's death:

(a) Twenty-five percent of the member's final average compensation at the time of the member's death; or

(b) The member's unreduced accrued retirement benefit at the time of the member's death.

The surviving spouse benefit shall be paid in monthly installments for the life of the surviving spouse.

Source: SL 2014, ch 20, § 18; SL 2015, ch 26, § 1; SL 2016, ch 32, § 42; SL 2017, ch 27, § 15.



§ 3-12-95.6 Early surviving spouse benefit for foundation member's spouse.

3-12-95.6. Early surviving spouse benefit for foundation member's spouse. A foundation member's spouse who would be eligible to receive a surviving spouse benefit at age sixty-five may elect to start the benefit prior to age sixty-five but no earlier than the date on which the surviving spouse attains the age of fifty-five. The early surviving spouse benefit, payable for the life of the surviving spouse, is the surviving spouse benefit reduced by five percent for each full year and prorated for each additional full month between the date the early surviving spouse benefit commences and the date the surviving spouse attains the age of sixty-five.

Source: SL 2014, ch 19, § 1, eff. July 1, 2015; SL 2016, ch 32, § 43.



§ 3-12-96 Deductions of member's primary social security from benefits.

3-12-96. Deductions of member's primary social security from benefits. Seventy-five percent of a member's primary social security, without regard to any improvements, shall be deducted from the benefits provided in subdivisions 3-12-95(1) and (2).

Source: SL 1974, ch 35, § 51; SL 1977, ch 28, § 10; SL 1986, ch 37, § 6; SL 1994, ch 35, § 1.



§ 3-12-97 Family benefits in lieu of other death benefits--Election by designated beneficiary to withdraw accumulated contributions.

3-12-97. Family benefits in lieu of other death benefits--Election by designated beneficiary to withdraw accumulated contributions. Family benefits payable under § 3-12-95 are in lieu of the death benefits payable under any other provision of this chapter except that a designated beneficiary may elect, subject to a deduction for any benefits previously paid, prior to the receipt of the first payment under subdivision 3-12-95 (4), to withdraw the member's accumulated contributions providing there are no children on account of whom benefits are payable under subdivisions 3-12-95(1) and (2).

Source: SL 1974, ch 35, § 51; SL 1975, ch 39, § 6.



§ 3-12-98 Disability benefits eligibility--Applications before July 1, 2015--Required information--Filing deadline.

3-12-98. Disability benefits eligibility--Applications before July 1, 2015--Required information--Filing deadline. A contributing member who becomes disabled and who has acquired at least three years of contributory service or noncontributory service since the member's most recent entry into active status and prior to becoming disabled or was disabled by accidental means while performing usual duties for an employer, is eligible for a disability benefit if the disability is expected to be of long, continued, and indefinite duration of at least one year. In order to be eligible for a disability benefit, a member must be disabled on the date the member's contributory service ends. Any member who fails to file an application for disability benefits with the executive director within three years after the date the member's contributory service ends, forfeits all rights to disability benefits. Any information required for a complete application must be received within one year after the application for disability benefits was received. If the required information is not received by the system within one year after the application is received, the member may reapply. For purposes of this section, a transfer within a participating unit, or a change in employment from one participating unit to another participating unit if there is no break in contributory service, does not constitute a new entry into active status. The provisions of this section apply to any member whose application for disability benefits is received by the system before July 1, 2015.

Source: SL 1974, ch 35, § 52; SL 1977, ch 28, § 11; SL 1979, ch 30, § 2; SL 1980, ch 31, § 3; SL 1992, ch 3; SL 2004, ch 37, § 3; SL 2005, ch 24, § 5; SL 2014, ch 20, § 24; SL 2016, ch 31, § 21.



§ 3-12-99 Amount of monthly disability benefit--Applications before July 1, 2015.

3-12-99. Amount of monthly disability benefit--Applications before July 1, 2015. The disability benefit for the first thirty-six months shall be equal to fifty percent of the member's final average compensation immediately preceding the date of disability, increased by ten percent of such compensation for each child to a maximum of four such children.

Starting with the thirty-seventh month, if the member is eligible for and receiving disability benefits from social security, the disability benefit from the system is equal to the greater of the amount paid during the first thirty-six months less the amount of primary social security or the amount of the member's unreduced accrued retirement benefit as of the date of disability. If the member's unreduced accrued retirement benefit is the greater, it is immediately payable by the system notwithstanding any other provisions to the contrary. In no event may the annual amount of a disability benefit be less than twenty percent of the compensation on which the initial disability benefit was based.

Starting with the thirty-seventh month, if the member is not eligible for and receiving disability benefits from social security, the disability benefit from the system is equal to the greater of twenty percent of the compensation on which the initial disability benefit was based or the amount of the member's unreduced accrued retirement benefit as of the date of disability. If the member's unreduced accrued retirement benefit is the greater, it is immediately payable by the system notwithstanding any other provisions to the contrary. The disability benefit shall be paid only in the form of monthly installments. The provisions of this section apply to any member whose application for disability benefits is received by the system prior to July 1, 2015.

Source: SL 1974, ch 35, § 53; SL 1994, ch 32, § 3; SL 2004, ch 40, § 2; SL 2014, ch 20, § 25.



§ 3-12-99.1 Elimination or addition of disability benefit pertaining to children--Applications before July 1, 2015.

3-12-99.1. Elimination or addition of disability benefit pertaining to children--Applications before July 1, 2015. That portion of a disability benefit that is payable on account of children shall be eliminated as each child becomes ineligible. However, the portion of a disability benefit that is payable on account of children shall increase if a disabled member gains an additional child who is eligible. All other provisions in § 3-12-101 do not apply to members receiving a disability benefit pursuant to this chapter. The provisions of this section apply to any member whose application for disability benefits is received by the system before July 1, 2015.

Source: SL 1994, ch 32, § 4; SL 2011, ch 22, § 1; SL 2014, ch 20, § 26; SL 2016, ch 31, § 22.



§ 3-12-100 Criteria for determining disability--Uniform application.

3-12-100. Criteria for determining disability--Uniform application. The Board of Trustees shall set the criteria for determining the disability of members. Methods of disability determination shall be applied uniformly and consistently to all members applying for the disability benefits.

Source: SL 1974, ch 35, § 54.



§ 3-12-101 Deduction of other public benefits from disability benefit--Reduction when children become ineligible--Applications before July 1, 2015.

3-12-101. Deduction of other public benefits from disability benefit--Reduction when children become ineligible--Applications before July 1, 2015. Disability benefits shall be reduced by an amount equal to the unmodified benefits paid or payable under other public systems. Disability benefits payable on account of children shall be reduced when children become ineligible. In no event may the annual amount of a disability benefit be less than the greater of six percent of the compensation on which the disability benefit is based or six hundred dollars a year.

However, any disability benefit effective prior to July 1, 1994, and payable on or after that date may not be reduced by any benefit payable on account of a veteran's disability or from any insured or self-insured short-term disability plan sponsored by an employer and paid for by the employee or paid for under a salary reduction plan. Further, any disability benefit effective prior to July 1, 1994, and payable on or after July 1, 1995, may not be reduced by any benefit payable on account of a federal military retirement or a federal national guard retirement. The provisions of this section apply to any member whose application for disability benefits is received by the system prior to July 1, 2015.

Source: SL 1974, ch 35, § 55; SL 1986, ch 37, § 7; SL 1993, ch 43, §§ 1, 2; SL 1994, ch 36; SL 1995, ch 20; SL 2014, ch 20, § 27.



§ 3-12-102 Repealed.

3-12-102. Repealed by SL 1990, ch 38.



§ 3-12-103 Conversion of disability benefit to retirement benefit at retirement age--Applications before July 1, 2015.

3-12-103. Conversion of disability benefit to retirement benefit at retirement age--Applications before July 1, 2015. When a person who is receiving a disability benefit reaches age sixty-five, or at such later date if there are no eligible children, or if over age sixty at the time of commencement of disability, after a period of five years, the member's disability benefit shall be terminated and thereafter the member shall receive the benefit payable for service retirement at that age, calculated on the projected compensation and projected service. If a person who received a disability benefit returns to employment prior to normal retirement age, the member's credited service shall include the time of disability. The provisions of this section apply to any member whose application for disability benefits is received by the system prior to July 1, 2015.

Source: SL 1974, ch 35, § 57; SL 1992, ch 33; SL 2014, ch 20, § 28.



§ 3-12-103.1 Termination of disability benefit based on application before July 1, 2015.

3-12-103.1. Termination of disability benefit based on application before July 1, 2015. A member's disability benefit that was based on an application received by the system prior to July 1, 2015, shall terminate thirty days after the earliest of the following:

(1) The member no longer is disabled;

(2) The member no longer is subject to the medical condition that caused the disability;

(3) The member refuses to undergo a medical examination requested by the system for the purpose of reviewing the medical condition that caused the disability;

(4) The member returns to continuous employment in the position the member held prior to becoming disabled; or

(5) The member returns to continuous employment in a position of comparable level to the position the member held prior to becoming disabled.

However, a member's disability benefit shall terminate immediately if the member's disability benefit is converted to a service retirement benefit pursuant to § 3-12-103.

Source: SL 2006, ch 19, § 1; SL 2014, ch 20, § 29.



§ 3-12-104 Election of additional survivor protection--Commencement and termination of additional contribution.

3-12-104. Election of additional survivor protection--Commencement and termination of additional contribution. Within three hundred sixty-five days of becoming a member, within ninety days of attaining age thirty-five, or within ninety days of the first anniversary of a marriage, a member may elect to provide the member's spouse with additional survivor protection by increasing the member's contribution by an additional one and five-tenths percent of compensation, which additional contribution may not be matched by the member's employer. The additional contribution shall commence with the first payroll period following the date of the election. It shall continue until the earlier of the member's spouse attaining age sixty-five, the death or disability of the member, the death of the spouse, termination of employment or the termination of the marriage as defined in the rules of the board of trustees. The additional contribution may not be treated as a member contribution for purposes of determining the amount of refund of accumulated contributions. However, the contributions paid prior to January 1, 1979, shall be considered part of accumulated contributions for determining the amount of refund if the member terminates employment. Notwithstanding any other provision of this section, a member who is currently contributing to the system may terminate the additional survivor protection under this section, but all funds contributed for the additional survivor protection shall remain with the system and may not be considered as part of the member's accumulated contributions. For the purposes of implementing this section, the one and two-tenths percent contribution for additional survivor protection was applied to all compensation received on or after July 1, 2004, regardless of when that compensation was earned, and the one and five-tenths percent of compensation shall be applied to all compensation received on or after July 1, 2010, regardless of when that compensation was earned.

Source: SL 1974, ch 35, § 58; SL 1976, ch 40, § 4; SL 1977, ch 28, § 12; SL 1978, ch 33, §§ 1, 3; SL 1982, ch 32, § 6; SL 1995, ch 21; SL 1998, ch 15, § 20; SL 1998, ch 21, § 1; SL 2004, ch 41, § 1; SL 2010, ch 22, § 1.



§ 3-12-104.1 Extension of survivor protection option to current contributing members--Limitation on future extensions.

3-12-104.1. Extension of survivor protection option to current contributing members--Limitation on future extensions. The additional survivor protection option granted under § 3-12-104 is hereby extended to all current contributing members of the system for a period of three months commencing October 1, 1990, and ending December 31, 1990. In no event may the additional survivor protection be made available to a terminated vested member or to a member receiving a retirement benefit from the system. However, the additional survivor protection option may not be so extended again at any time after June 30, 2004.

Source: SL 1982, ch 32, § 7; SL 1986, ch 39; SL 1990, ch 39; SL 2004, ch 41, § 2; SL 2017, ch 27, § 16.



§ 3-12-104.2 New enrollments in additional survivor protection prohibited.

3-12-104.2. New enrollments in additional survivor protection prohibited. The provisions of § 3-12-104 notwithstanding, on or after July 1, 2010, no member of the system may enroll in the program created under that section.

Source: SL 2010, ch 22, § 2.



§ 3-12-105 Amount of additional survivor protection benefits--Termination.

3-12-105. Amount of additional survivor protection benefits--Termination. The additional survivor protection payable under § 3-12-104, on the death of the member or expiration of benefits that may have been paid pursuant to subdivision 3-12-95(1) because there is no eligible child, entitles the surviving spouse of the member to an annual amount, payable in monthly installments, equal to forty percent of the member's final average compensation, multiplied by the COLA for each full twelve-month period between the earlier of the date of death or disability of the member and the date the payment of the benefit is due to commence. The additional survivor protection benefit shall continue until the surviving spouse dies or attains age sixty-five, whichever is earlier.

Source: SL 1974, ch 35, § 59; SL 1979, ch 30, § 3; SL 1982, ch 34, § 3; SL 2004, ch 40, § 3; SL 2004, ch 41, § 3; SL 2017, ch 27, § 17.



§ 3-12-106 Early retirement benefits for foundation members.

3-12-106. Early retirement benefits for foundation members. Any vested foundation member can retire in the ten years preceding the member's normal retirement age and the retirement benefit shall be reduced by the lesser of the following:

(1) One-fourth of one percent for each full month which remains between the date of commencement of payments and the date the member will reach the member's normal retirement age; or

(2) One-fourth of one percent for each full month which remains between the date of commencement of payments and the date the member will reach the member's reduction age.
Source: SL 1967, ch 303, § 7 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-27.1; SL 1970, ch 25, § 6; SL 1974, ch 35, § 60; SL 1978, ch 34, § 1; SL 1986, ch 37, § 8; SL 2016, ch 32, § 44.



§ 3-12-107 Adjustment of early retirement benefits for foundation members who retire before eligible for social security.

3-12-107. Adjustment of early retirement benefits for foundation members who retire before eligible for social security. Any foundation member who retires before being eligible for social security retirement benefits may elect to receive initial retirement benefit payments from the system in an amount greater than the standard benefit payments computed on the basis of the member's age and earnings at retirement. The greater amount, in conjunction with a later reduced amount, shall be the actuarial equivalent of the normal retirement benefit computed on the basis of age at retirement. The greater amount shall be paid until the foundation member reaches the age of sixty-two, at which time the payment from the system shall be the reduced amount so that, as far as possible, the foundation member's combined monthly retirement income from the system and social security shall approximately equal the greater amount paid prior to age sixty-two.

Source: SL 1974, ch 35, § 61; SL 2006, ch 20, § 1; SL 2016, ch 32, § 45.



§ 3-12-108 Modified monthly benefit permitted--Time and effect of election.

3-12-108. Modified monthly benefit permitted--Time and effect of election. The Board of Trustees may provide under its rules for a modified monthly benefit to a member or beneficiary in lieu of the monthly benefit payable under any provision of this chapter if the benefit is not greater than the actuarial equivalent of the benefit due the member or beneficiary under this chapter. Any such request must be made in writing on the form prescribed by and filed with the board before the date of the first payment of the unmodified benefit. An election of a modified form of payment is effective only after the date of acceptance by the board and may not be modified or revoked after that date without the consent of the board.

Source: SL 1968, ch 216, § 1; SDCL Supp, § 3-12-41; SL 1970, ch 25, § 11; SL 1974, ch 35, § 62; SL 2017, ch 27, § 18.



§ 3-12-109 Duplicate benefits prohibited unless from another member's contributions.

3-12-109. Duplicate benefits prohibited unless from another member's contributions. No person shall be entitled to receive a benefit provided under more than one provision of this chapter at one time, unless such benefit is derived from the contributions of another member.

Source: SL 1974, ch 35, § 63; SL 1977, ch 28, § 13.



§ 3-12-110 Refund of unpaid accumulated contributions upon termination--Reversion of unclaimed payments to system.

3-12-110. Refund of unpaid accumulated contributions upon termination--Reversion of unclaimed payments to system. After all benefits currently or potentially payable under any provision of this chapter have terminated, if the aggregate benefits paid to a member and the member's surviving spouse and minor children, including any distribution of the member's variable retirement account, are less than the member's accumulated contributions, the amount by which the accumulated contributions exceed total payments made to date shall be paid in a lump sum as provided in this section.

Amounts payable under this section shall be paid as follows:

(1) To the beneficiary or entity designated by the member, if any is designated;

(2) If no beneficiary or entity is designated, then to the member's surviving spouse;

(3) If no beneficiary or entity is designated and there is no surviving spouse, then to all surviving children, irrespective of age, on a share-alike basis; or

(4) If no beneficiary or entity is designated, there is no surviving spouse, and there are no surviving children, then to the member's estate.

If no claim for payment due upon the death of a deceased member is made within three years from date of death, the payment shall revert to the system. However, a claim may be honored after the expiration of the three-year reversion period if, in the opinion of the executive director, payment of the claim is warranted by exceptional circumstances.

Source: SL 1974, ch 35, § 64; SL 1986, ch 37, § 9; SL 1995, ch 24, § 16; SL 1997, ch 29, § 1; SL 1998, ch 15, § 21; SL 1999, ch 15, § 7; SL 2006, ch 21, § 1; SL 2010, ch 20, § 12; SL 2014, ch 20, § 30; SL 2015, ch 27, § 1; SL 2016, ch 32, § 46; SL 2017, ch 27, § 19.



§ 3-12-111 Suspension of retirement benefit during reemployment before July 1, 2004--Recalculation of additional benefit.

3-12-111. Suspension of retirement benefit during reemployment before July 1, 2004--Recalculation of additional benefit. If a retired member whose benefits have been reduced pursuant to § 3-12-106 becomes employed as a permanent full-time employee by a participating unit before July 1, 2004, the payment of the member's retirement benefit, including the annual increase pursuant to § 3-12-88, shall be suspended during the period of reemployment. If the member remains in such reemployment for at least three years pursuant to the provisions of § 3-12-82 and then again retires, the member's additional benefit shall be recalculated to consider only the member's credited service and final compensation earned during reentry.

Source: SL 1970, ch 25, § 13; SDCL Supp, § 3-12-29.3; SL 1974, ch 35, § 65; SL 1982, ch 32, § 8; SL 1986, ch 37, § 10; SL 1997, ch 28, § 2; SL 2004, ch 38, § 3; SL 2017, ch 27, § 20.



§ 3-12-111.1 Suspension of retirement benefit during reemployment for members who reentered employment between July 1, 2004 and April 1, 2010--Benefit upon subsequent retirement.

3-12-111.1. Suspension of retirement benefit during reemployment for members who reentered employment between July 1, 2004 and April 1, 2010--Benefit upon subsequent retirement. If a retired member whose benefits have been reduced pursuant to § 3-12-106 becomes employed as a permanent full-time employee by a participating unit on or after July 1, 2004, but before April 1, 2010, the payment of the member's retirement benefit shall be suspended during the period of reemployment. If the member remains in reemployment for at least three years pursuant to the provisions of § 3-12-82, the member upon subsequent retirement shall receive an additional benefit based upon the member's credited service and final average compensation earned during the reentry. Only the member's credited service from the subsequent employment shall be taken into account in calculating a reduction pursuant to § 3-12-106, if any, in the member's additional benefit. If the member remains in reemployment for a period of less than three years, the member upon subsequent retirement shall receive a refund of the member's accumulated contributions. No matter the duration of the member's reemployment, the annual increase applied to the original benefit pursuant to § 3-12-88 shall be eliminated for the period of reemployment.

Source: SL 2004, ch 38, § 4; SL 2010, ch 20, § 13; SL 2010, ch 23, § 7, eff. Apr. 1, 2010; SL 2017, ch 27, § 21.



§ 3-12-112 Benefits only payable monthly--Lump-sum payments prohibited unless specified.

3-12-112. Benefits only payable monthly--Lump-sum payments prohibited unless specified. A member in the system may claim the benefits provided for in this chapter only in the form of a monthly benefit payment and only after such time as these benefits are payable. Unless otherwise specifically provided, no member or a former member of the system may receive a lump-sum cash payment in lieu of the normal retirement benefit.

Source: SL 1967, ch 303, § 8; SDCL § 3-12-29; SL 1968, ch 216, § 1; SL 1970, ch 25, § 7; SL 1974, ch 35, § 66; SL 2017, ch 27, § 22.



§ 3-12-113 Time of termination of benefits.

3-12-113. Time of termination of benefits. In the event of the death of a member who is receiving benefits under this chapter, or on whose account a benefit is payable or children are no longer qualified, the benefit payable to or on account of that person shall be terminated on the last day of the month in which an event occurs which effects a termination.

Source: SL 1974, ch 35, § 67.



§ 3-12-114 Correction of records--Adjustment for underpayment or overpayment--Limitation.

3-12-114. Correction of records--Adjustment for underpayment or overpayment--Limitation. If any change or error in the records of the system or any participating unit results in any person receiving from the system less than the person would have been entitled to receive had the records been correct, the executive director shall correct the error and, as far as practicable, shall adjust the payment to provide the person the amount to which the person is correctly entitled.

If any change or error in the records of the system or any participating unit results in any person receiving from the system more than the person would have been entitled to receive had the records been correct, the executive director shall correct the error and, as far as practicable, shall recover the overpayment to reflect the amount to which the person is correctly entitled. The board shall promulgate rules, pursuant to chapter 1-26, concerning the methods by which an overpayment shall be repaid, including an actuarial equivalent. However, the recovery of an overpayment is limited to the amount attributable to any error that occurred during the six-year period immediately before the discovery of the error. This limitation does not apply in the case of fraud, intentional misrepresentation, material omission, or other fault on the part of a member or beneficiary.

Source: SL 1959, ch 84, § 38; SDC Supp 1960, § 15.3942; SL 1961, ch 255, § 40; SDCL §§ 9-15-68, 13-45-70; SL 1970, ch 25, § 13; SDCL Supp, § 3-12-44; SL 1974, ch 35, § 68; SL 2015, ch 28, § 1; SL 2016, ch 31, § 23.



§ 3-12-115 Exemption of contributions and benefits from taxation and process.

3-12-115. Exemption of contributions and benefits from taxation and process. The rights of a person to a benefit, return of accumulated contributions, the benefit itself, any optional benefits and any other right accrued or accruing under the provisions of this chapter and all moneys belonging to the system are hereby exempt from any state, county, municipal, or other local tax and may not be subject to execution, garnishment, attachment, operation of bankruptcy or insolvency laws or any other process of law whatsoever and shall be unassignable, except as required under applicable law, including any qualified domestic relations order as defined in § 414(p) of the Internal Revenue Code, or as is otherwise specifically provided in this chapter.

Source: SL 1959, ch 84, § 40; SDC Supp 1960, § 15.3943; SL 1961, ch 255, § 42; SDCL §§ 9-15-70, 13-45-69; SL 1970, ch 25, § 13; SDCL Supp, § 3-12-45; SL 1974, ch 35, § 69; SL 1985, ch 24, § 3; SL 2013, ch 20, § 11.



§ 3-12-116 Lump-sum payments where designated beneficiary does not survive member--Reversion to system of unclaimed payments.

3-12-116. Lump-sum payments where designated beneficiary does not survive member--Reversion to system of unclaimed payments. If a designated beneficiary does not survive the member, any lump-sum payment that may be due shall be payable to the member's surviving spouse. If there is no surviving spouse, the payment shall be payable to all of the member's surviving children, irrespective of age, on a share-alike basis. If there is no surviving spouse and no surviving children, the payment shall be payable to the estate of the deceased member. If no claim for payment due upon the death of a deceased member is made within three years from date of death, the payment shall revert to the system. However, a claim may be honored after the expiration of the three-year reversion period if, in the opinion of the executive director, payment of the claim is warranted by exceptional circumstances.

Source: SL 1967, ch 303, § 8 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-29.1; SL 1974, ch 35, § 70; SL 2006, ch 21, § 2; SL 2016, ch 31, § 24.



§ 3-12-117 Investment of assets by investment council--Pooling of funds--Standards for investment--Compliance with federal divestiture enactments.

3-12-117. Investment of assets by investment council--Pooling of funds--Standards for investment--Compliance with federal divestiture enactments. The State Investment Council as provided in § 4-5-12 is responsible for the investment of the assets of the system. The Investment Council may pool the several retirement funds for investment purposes and the investment of such funds is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27. However, the assets of the system may not be used as venture capital, nor may the assets of the system be managed in any manner for the purposes of social investment. The State Investment Council shall invest member trust funds in a manner that is solely designed to provide for the exclusive benefit of the members and benefit recipients of the system. However, the foregoing provisions notwithstanding, the State Investment Council shall establish a shareholder activism policy to engage and promote compliance with federal divestiture enactments by the United States Congress and to recognize the risks associated with companies doing business in the countries identified. Once the United States Congress has acted, the State Investment Council may initiate the shareholder activism policy on its own accord, or shall do so at the direction of the Legislature by resolution. The State Investment Council shall report semi-annually and fifteen months after July 1, 2010 on council actions related to the shareholder activism policy. The report shall include an analysis of the success of the policy in accomplishing the goal of promoting compliance with the federal enactments and its impact on all sales of affected companies.

Source: SL 1974, ch 35, § 71; SL 1989, ch 39; SL 2010, ch 21, § 3.



§ 3-12-118 Quadrennial independent report on investment performance.

3-12-118. Quadrennial independent report on investment performance. The board shall retain the services of an independent contractor, not involved in the investment process, to make a report to the board not less than every four years on the investment performance results of the assets of the retirement funds.

Source: SL 1974, ch 35, § 72; SL 2016, ch 31, § 25.



§ 3-12-118.1 Alternative benefit enhancement methodology.

3-12-118.1. Alternative benefit enhancement methodology. The board may develop an alternative benefit enhancement methodology based on investment performance that mitigates risk within the South Dakota Retirement System. The funding and operational provisions related to the alternative benefit enhancement methodology shall be submitted for legislative approval prior to implementation.

Source: SL 2012, ch 27, § 1.



§ 3-12-119 Review of investment policy when return lower than average--Report to Governor and Legislature.

3-12-119. Review of investment policy when return lower than average--Report to Governor and Legislature. In the event the investment return on the common stock portfolio or bond portfolio is lower than the average return achieved by other institutional investors of pension funds, then the Investment Council shall review the way in which the assets are being invested and the sources of investment advice being utilized to determine what changes, if any, are desirable to produce an investment return equal to or greater than the average, and shall make a report to the Governor and the Legislature on the investment performance results and any changes necessary to improve the investment return.

Source: SL 1974, ch 35, § 73.



§ 3-12-120 Annual actuarial valuation of system--Scope of valuation.

3-12-120. Annual actuarial valuation of system--Scope of valuation. To determine and verify the adequacy of the members and employer contributions to the system, an actuarial valuation of the system shall be made by an approved actuary annually.

The actuarial valuation shall include:

(1) A demonstration of the relationship of the current member and employer contributions, expressed as a percentage of payroll, to the actuarial requirement; and

(2) The current year's funded ratio as well as the ratios from the prior actuarial valuations performed after July 1, 1974.
Source: SL 1974, ch 35, § 74; SL 1996, ch 27; SL 2004, ch 42, § 13.



§ 3-12-120.1 to 3-12-120.3. Repealed.

3-12-120.1 to 3-12-120.3. Repealed by SL 2016, ch 31, §§ 44 to 46.



§ 3-12-121 Actuarial assumptions on which valuation based--Report of change.

3-12-121. Actuarial assumptions on which valuation based--Report of change. The actuarial valuation required by § 3-12-120 shall be based on actuarial assumptions adopted by the Board of Trustees as a result of an actuarial experience analysis. The board may not make any change in the actuarial assumptions unless the approved actuary retained to make the actuarial valuation certifies that the change is reasonable. If the board makes any such change, it shall report the change to the Governor and to the Retirement Laws Committee. The report shall include the actuary's and board's analysis of the conditions that led to the change.

Source: SL 1974, ch 35, § 76; SL 1980, ch 31, § 2; SL 2004, ch 42, § 2.



§ 3-12-122 System funding review--Report required for specified conditions--Recommended changes .

3-12-122. System funding review--Report required for specified conditions--Recommended changes. The board shall review the funding of the system and shall make a report to the Governor and the Retirement Laws Committee if the funding of the system does not meet both of the following conditions:

(1) The fair value funded ratio is greater than or equal to one hundred percent; and

(2) The contribution rate meets or exceeds the actuarially determined contribution rate including an amortization of the difference, positive or negative, between the actuarial accrued liability and the fair value of assets according to the board's funding policy.

The report shall include recommendations for the circumstances and timing for any benefit changes, contribution changes, or any other corrective action, or any combination of actions, to improve the conditions in subdivisions (1) and (2). Based on this report and the recommendations of the board, the Legislature may adopt benefit changes, contribution changes, or any other corrective action, or any combination of actions, to improve the conditions in subdivisions (1) and (2).

Eligibility for benefits, the amount of any benefit, and the rate of member contributions established in this chapter are not the contractual rights of any member and are subject to change by the Legislature for purposes of corrective action to improve the conditions in subdivisions (1) and (2).

Source: SL 1974, ch 35, § 75; SL 1986, ch 37, § 12; SL 2004, ch 42, § 1; SL 2008, ch 20, § 15; SL 2013, ch 21, § 1; SL 2016, ch 31, § 26; SL 2017, ch 27, § 2.



§ 3-12-122.1 Annual report of funded status of system.

3-12-122.1. Annual report of funded status of system. At the beginning of each legislative session, the board shall provide the Governor and the Legislature with an annual report of the funded status of the system for the fiscal year that ended the previous June thirtieth.

Source: SL 2017, ch 27, § 3.



§ 3-12-123 Intent to provide increased benefits to previously retired members of systems.

3-12-123. Intent to provide increased benefits to previously retired members of systems. It is the intent of the Legislature of the State of South Dakota to provide increased benefits for the already retired members of the retirement systems consolidated into the South Dakota Retirement System created by this chapter and to provide the financial resources necessary to adequately pay for the increased benefits.

Source: SL 1974, ch 35, § 77; SL 2017, ch 27, § 23.



§ 3-12-124 Increase in benefits for previously retired members of systems.

3-12-124. Increase in benefits for previously retired members of systems. Any retired members of the Supreme and Circuit Court Judicial Retirement System, District County Court and Municipal Court Judges Retirement Program, South Dakota Teachers Retirement System, South Dakota Municipal Retirement System, South Dakota Law Enforcement Retirement System, South Dakota Public Employees Retirement System and State Cement Plant Retirement Program as of June 30, 1974, who were receiving or eligible to receive a retirement benefit shall be entitled to an increased monthly benefit commencing with the payment due on or after July 1, 1974, equal to the greater of:

(1) One hundred ten percent of the benefit the member was entitled to on June 30, 1974, under the retirement system from which the member retired; or

(2) Ten dollars times the years of credited contributory service or fraction thereof, under the retirement system from which the member retired, to a maximum of one hundred dollars.

The time, manner, and form of payment of the retirement benefit are not modified by the change in benefits provided by this section.

Source: SL 1974, ch 35, §§ 78, 79; SL 2017, ch 27, § 24.



§ 3-12-125 Adjustment of increase for retired members electing optional payment or early retirement.

3-12-125. Adjustment of increase for retired members electing optional payment or early retirement. The amount calculated under subdivision 3-12-124(2) will be adjusted to its actuarial equivalent if the retired member had elected an optional form of payment other than the normal form provided by the retirement system from which the member retired, or if the age of a retired member is less than the normal retirement age necessary for receiving a normal retirement benefit as provided by the retirement system from which the member retired.

Source: SL 1974, ch 35, § 79; SL 2017, ch 27, § 25.



§ 3-12-126 Previously retired members paid from consolidated fund.

3-12-126. Previously retired members paid from consolidated fund. Notwithstanding the repeal on July 1, 1974, of chapters 3-12; 3-13; 9-15; 13-45; certain provisions of chapter 16-8; chapter 16-11A, and certain provisions of chapter 33-13, persons retired under those programs, and teachers retired under the provisions of chapter 51 of the Session Laws of 1939, as amended, who retired pursuant to that act prior to July 1, 1951, and beneficiaries of deceased retirees of those programs, to the extent they are being paid benefits on July 1, 1974, shall be secured in the benefits provided by those provisions from the fund established pursuant to this chapter.

Source: SL 1974, ch 35, § 82.



§ 3-12-127 Members of consolidated systems entitled to benefits of prior law--Retention of Codified Laws.

3-12-127. Members of consolidated systems entitled to benefits of prior law--Retention of Codified Laws. Notwithstanding the repeal on July 1, 1974, of chapters 3-12; 3-13; 9-15; 13-45; certain provisions of chapter 16-8; chapter 16-11A; and certain provisions of chapter 33-13, all members of systems established thereunder shall be entitled to retire at the age, with the length of service and the benefits available to them under those provisions or the provisions of this chapter. For the purposes of this section, the executive director shall retain as part of the permanent files all volumes of the South Dakota Codified Laws.

Source: SL 1974, ch 35, § 83; SL 1975, ch 39, § 7; SL 2016, ch 31, § 27.



§ 3-12-128 Citation of chapter.

3-12-128. Citation of chapter

This chapter shall be cited as the South Dakota Retirement Act.

Source: SL 1974, ch 35, § 84.



§ 3-12-129 Calculating benefits of air rescue firefighter.

3-12-129. Calculating benefits of air rescue firefighter. For purposes of determining the benefits of an air rescue firefighter, for credited service earned prior to July 1, 1992, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1992, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1992, ch 34, § 3.



§ 3-12-130 Conversion of credited service.

3-12-130. Conversion of credited service. A current contributing Class B member other than a justice, judge, or magistrate judge, may convert credited service as a county sheriff or deputy county sheriff before January 1, 1980, or credited service as a county sheriff or deputy county sheriff while not certified from January 1, 1980, to June 30, 1988, inclusive; credited service as a police officer while not certified from July 1, 1983, to June 30, 1988, inclusive; credited service as a penitentiary correctional staff member before July 1, 1978; credited service as a conservation officer before July 1, 1983; credited service as a parole agent before July 1, 1991; and credited service as an air rescue firefighter before July 1, 1992, from credited service as a Class A member with benefits provided in accordance with § 3-12-91 to credited service as a Class B member other than a justice, judge, or magistrate judge, with benefits provided in accordance with § 3-12-92, by election to make, or have made on the member's behalf, contributions based on the higher of the member's current compensation, or the member's final average compensation calculated as if the member retired on the date of election, at an actuarially-determined percentage times each year of service for which the member wishes to receive Class B credit. The provisions of this section also apply to a current contributing Class B member, other than a justice, judge, or magistrate judge, who previously has purchased equivalent public service pursuant to the provisions of § 3-12-84.

Payment of a deposit with the system for the conversion of credited service in accordance with this section shall be determined and due at the time the notice of intention to make the payment is received by the system. The amount due may be paid by periodic level installments over a period of up to ten years, the value of which, if discounted for interest at the assumed rate of return, is equal to the amount due at the date of the notice. If a member dies before completion of the installment payments, the surviving spouse may complete the payments due to the system, but unless the payments are being made by a participating unit, the amount shall be paid in full within ninety days of the member's death or retirement. If the periodic payments are not completed or paid when due, the executive director may make a pro rata adjustment to the credited service, benefits payable under this chapter or schedule of payments to allow for the default.

If the credited service of any member or group of members becomes Class B credited service on a prospective basis after June 30, 1993, the prior credited service as a Class A member may be converted to Class B credited service in accordance with this section. If a jailer becomes a Class B member other than a justice, judge, or magistrate judge, the jailer is eligible to convert prior credited service as a jailer under this section.

Source: SL 1993, ch 44, § 1; SL 1997, ch 27, § 3; SL 1999, ch 14, § 3; SL 2003, ch 24, § 1; SL 2004, ch 39, § 3; SL 2004, ch 40, § 9; SL 2008, ch 20, § 16; SL 2012, ch 26, § 12; SL 2016, ch 31, § 28.



§ 3-12-130.1 Purchase of certain public service as class B service.

3-12-130.1. Purchase of certain public service as class B service. If a current contributing class B member of this system, other than a justice, a judge, or a magistrate judge, has equivalent public service for which the member is not entitled to retirement benefits from another public retirement system, the member may elect to deposit or have deposited on the member's behalf an amount equal to an actuarially-determined percentage times the appropriate class B rate of contribution multiplied by the higher of the member's annual compensation at the time of making the election, or the member's final average compensation calculated as if the member retired on the date of the election, for each year of equivalent public service for which the member wishes to receive credit as a class B member.

Source: SL 1997, ch 27, § 2; SL 2004, ch 39, § 4; SL 2004, ch 40, § 10.



§ 3-12-131 Eligibility for benefits upon becoming full-time employee within twelve months after withdrawal.

3-12-131. Eligibility for benefits upon becoming full-time employee within twelve months after withdrawal. Notwithstanding any provision of this chapter to the contrary, whenever a member withdraws accumulated contributions under § 3-12-76 and becomes a permanent full-time employee within twelve months after withdrawal, contributions must have been made to the system for a period of twelve consecutive months before the member is eligible for benefits pursuant to § 3-12-95. The member shall furthermore be ineligible to apply for additional survivor protection pursuant to § 3-12-104 as a new member of the system. To be eligible for a disability benefit pursuant to § 3-12-98 or 3-12-201, the member must have at least three years of contributory service since the date of the last withdrawal unless the member was disabled by accidental means while performing the usual duties for the employer.

Source: SL 1993, ch 39, § 2; SL 2014, ch 20, § 31.



§ 3-12-132 Retirement benefits for certain city of Aberdeen employees.

3-12-132. Retirement benefits for certain city of Aberdeen employees. To determine the retirement benefits of Aberdeen ambulance attendants, campus security officers, and court services officers, for credited service earned prior to July 1, 1993, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1993, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1993, ch 38, § 3.



§ 3-12-133 Aberdeen firefighters to participate in system.

3-12-133. Aberdeen firefighters to participate in system. On July 1, 1994, all members of the municipality of Aberdeen firemen's relief and pension fund on June 30, 1994, including all retirees and benefit recipients, shall become members of the system. Each individual shall receive credited service under the system for all service earned under the municipality of Aberdeen firemen's relief and pension fund.

Source: SL 1994, ch 37, § 1.



§ 3-12-134 Eligible benefits for Aberdeen firefighters.

3-12-134. Eligible benefits for Aberdeen firefighters. Each individual described in § 3-12-133 shall receive the same benefit provided by the municipality of Aberdeen firemen's relief and pension fund on June 30, 1994, and the benefit shall be increased on July 1, 1994, and thereafter in accordance with § 3-12-88. The benefits of the individuals described in § 3-12-133 who are entitled to receive benefits from the municipality of Aberdeen firemen's relief and pension fund as of July 1, 1994, shall be paid from the fund established by this chapter.

Source: SL 1994, ch 37, § 2; SL 2017, ch 27, § 26.



§ 3-12-135 Amount to be paid by municipality of Aberdeen.

3-12-135. Amount to be paid by municipality of Aberdeen. The municipality of Aberdeen shall pay to the system an amount equal to the present value of all benefits earned by individuals described in § 3-12-133 up to July 1, 1994, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1992. That amount shall be determined on July 1, 1994, by the system's actuary. Any amount to be paid to the system by the municipality of Aberdeen which exceeds the value of the assets of the municipality of Aberdeen firemen's relief and pension fund, determined as of the date of transfer, shall be paid pursuant to the provisions of § 3-12-69.

Source: SL 1994, ch 37, § 3.



§ 3-12-136 Funds from Aberdeen municipality considered member contributions.

3-12-136. Funds from Aberdeen municipality considered member contributions. All amounts transferred to the system from the municipality of Aberdeen firemen's relief and pension fund which, under the Aberdeen firemen's relief and pension fund, were credited to the accounts of individual employees are considered member contributions under this chapter.

Source: SL 1994, ch 37, § 4.



§ 3-12-138 Repealed.

3-12-138. Repealed by SL 1997, ch 26, § 6.



§ 3-12-139 , 3-12-140. Repealed.

3-12-139, 3-12-140. Repealed by SL 2016, ch 31, §§ 47, 48.



§ 3-12-141 Employer certification of inability to provide effective accommodations or comparable employment--Applications before July 1, 2015.

3-12-141. Employer certification of inability to provide effective accommodations or comparable employment--Applications before July 1, 2015. No application for disability benefits pursuant to § 3-12-98 may be determined until the employer has certified to the system that, within the employer's understanding of the member's medical condition and the employer's knowledge of the member's employment requirements and duties, the employer is unable to provide to the member either effective accommodations in the member's current position or comparable level employment in another position.

Source: SL 1995, ch 23, § 2; SL 2006, ch 19, § 2; SL 2014, ch 20, § 32.



§ 3-12-142 Disability documentation inadmissible for proceedings relative to workers' compensation.

3-12-142. Disability documentation inadmissible for proceedings relative to workers' compensation. An application for disability benefits pursuant to this chapter, any associated evidence and documents, and the disability determination and decision related thereto shall be inadmissible and nondeterminative for any associated proceeding relative to Title 62.

Source: SL 1995, ch 23, § 3.



§ 3-12-143 Maximum amount of disability benefit--Reporting earned income--Applications before July 1, 2015.

3-12-143. Maximum amount of disability benefit--Reporting earned income--Applications before July 1, 2015. For the first thirty-six months of a disability benefit provided by § 3-12-99, the maximum amount a member may receive in any calendar year from the disability benefit and earned income, as defined in § 32(c)(2) of the Internal Revenue Code, is one hundred percent of the member's final average compensation. Starting with the thirty-seventh month of the disability benefit, the maximum amount that a member may receive in any calendar year from disability benefits provided by the federal Social Security Act equal to the primary insurance amount, the disability benefit provided by this chapter and earned income, as defined in § 32(c)(2) of the Internal Revenue Code, is one hundred percent of the member's final average compensation. The maximum amount shall be indexed for each full fiscal year during which the member is eligible for such disability benefit by the COLA. Any amount exceeding this maximum amount shall reduce each monthly disability benefit payable pursuant to § 3-12-99 in the following fiscal year on a pro rata basis.

Any member eligible to receive a disability benefit shall report to the system in writing any earned income of the member. The report shall be filed with the system before June first following the end of each calendar year in which a disability benefit is paid. A disabled member may file a signed copy of the member's individual income tax return in lieu of the report. No report or return need be filed for the calendar year the member dies or converts to a normal or early retirement benefit under this chapter. The disability benefit of any member failing to file a report or return as required in this section shall be suspended until the report or return is filed. The reduction may occur, however, only if a disability benefit is being paid by the system, but may not reduce the disability benefit below the minimum provided for in § 3-12-99.

This section applies to any member receiving or entitled to receive a disability benefit pursuant to § 3-12-98.

Source: SL 1995, ch 23, §§ 4, 5; SL 2004, ch 40, § 4; SL 2012, ch 26, § 13; SL 2013, ch 20, § 12; SL 2014, ch 20, § 33; SL 2016, ch 31, § 29; SL 2017, ch 27, § 27.



§ 3-12-144 to 3-12-152. Repealed.

3-12-144 to 3-12-152. Repealed by SL 1998, ch 15, §§ 22 to 30.



§ 3-12-153 Mitchell firefighters as members of system.

3-12-153. Mitchell firefighters as members of system. On July 1, 1996, all members of the City of Mitchell firemen's pension plan as of June 30, 1996, including all retirees, vested inactive members, and benefit recipients, shall become members of the system. Each member shall receive credited service under the system for all service earned under the City of Mitchell firemen's pension plan.

Source: SL 1996, ch 28, § 1.



§ 3-12-154 Benefits for Mitchell firefighters.

3-12-154. Benefits for Mitchell firefighters. Each retired member or benefit recipient described in § 3-12-153 shall receive the same benefit under the form of annuity provided by the city of Mitchell firemen's pension plan as in effect on June 30, 1996, except for the COLA. Each benefit shall be increased on July 1, 2008, and thereafter by the system's COLA. The benefits of members described in § 3-12-153 who are entitled to receive benefits from the city of Mitchell firemen's pension plan as of July 1, 1996, shall be paid from the fund established by this chapter.

Source: SL 1996, ch 28, § 2; SL 2008, ch 26, § 1; SL 2010, ch 20, § 14; SL 2017, ch 27, § 28.



§ 3-12-155 Calculation of Mitchell firefighter benefits.

3-12-155. Calculation of Mitchell firefighter benefits. Upon retirement, each member described in § 3-12-153 who is a vested inactive member on July 1, 1996, or an active firefighter in the employ of the city of Mitchell on July 1, 1996, shall receive the greater of:

(1) The member's retirement benefit calculated under this chapter; or

(2) The member's retirement benefit calculated under the city of Mitchell firemen's pension plan based on credited service up to June 30, 1996, and compensation up to June 30, 1996, and utilizing the plan's benefit terms and benefit formula, but applying the system's COLA, as specified in § 3-12-154.

In either case, the retirement benefit shall be paid from the fund established by this chapter.

Source: SL 1996, ch 28, § 3; SL 2008, ch 26, § 2; SL 2017, ch 27, § 29.



§ 3-12-156 Amount of payment to system by city of Mitchell.

3-12-156. Amount of payment to system by city of Mitchell. The city of Mitchell shall pay to the system an amount equal to the present value of all benefits earned by the members described in § 3-12-153 up to July 1, 1996, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1996. That amount shall be calculated as of the close of business on June 30, 1996, by the system's actuary. Any amount to be paid to the system by the city of Mitchell which exceeds the value of the assets of the city of Mitchell firemen's pension plan, calculated as of the date of transfer of such assets, may be paid in periodic installments as provided in § 3-12-69.

Source: SL 1996, ch 28, § 4.



§ 3-12-157 Transfer of city of Mitchell firemen's pension plan funds as member contributions.

3-12-157. Transfer of city of Mitchell firemen's pension plan funds as member contributions. All amounts transferred to the system from the city of Mitchell firemen's pension plan which under the plan were credited to the accounts of individual employees are considered member contributions under this chapter.

Source: SL 1996, ch 28, § 5.



§ 3-12-158 Information required of city of Mitchell.

3-12-158. Information required of city of Mitchell. For purposes of payment of retiree benefits pursuant to § 3-12-154 and to calculate the minimum benefit pursuant to § 3-12-155, the city of Mitchell shall provide the following information:

(1) Each retired firefighter's benefit as of June 30, 1996, plus that benefits' annual increase;

(2) Each active or inactive vested firefighter's accrued benefit as of June 30, 1996;

(3) Each active firefighter's final average compensation as of June 30, 1996;

(4) Each active firefighter's credited service as of June 30, 1996;

(5) Each active firefighter's employee contributions, with interest credited thereon, as of June 30, 1996; and

(6) The annual rate of salary for a first-class firefighter as of June 30, 1996.
Source: SL 1996, ch 28, § 6.



§ 3-12-159 Huron firefighters as members of system.

3-12-159. Huron firefighters as members of system. On July 1, 1998, all members of the city of Huron firemen pension fund as of June 30, 1998, including all retirees, any deferred vested members and any benefit recipients, shall become members of the system. Each active member shall receive credited service under the system for all service earned under the city of Huron firemen pension fund.

Source: SL 1998, ch 22, § 1.



§ 3-12-160 Benefits for Huron firefighters.

3-12-160. Benefits for Huron firefighters. Each retired member, any benefit recipient, or any deferred vested member described in § 3-12-159 and in such status before July 1, 1998, shall receive the member's previously selected annuity option as provided under the city of Huron firemen pension fund as in effect on June 30, 1998, but is not eligible for a benefit pursuant to § 3-12-94. Each such benefit in effect before July 1, 1998, shall be increased on that date and thereafter in accordance with § 3-12-88. The retirement benefit of a deferred vested member that goes into effect after July 1, 1998, shall be increased in accordance with § 3-12-88, but the member's final average compensation may not be increased before retirement by the COLA pursuant to § 3-12-75. The benefits of members described in § 3-12-159 who are entitled to receive benefits from the city of Huron firemen pension fund before July 1, 1998, shall be paid from the fund established by this chapter and funded pursuant to § 3-12-162.

Source: SL 1998, ch 22, § 2; SL 2004, ch 40, § 11; SL 2017, ch 27, § 30.



§ 3-12-161 Calculation of Huron firefighter benefits.

3-12-161. Calculation of Huron firefighter benefits. Upon retirement, each member described in § 3-12-159 who is an active firefighter in the employ of the city of Huron on July 1, 1998, shall receive the greater of:

(1) The member's retirement benefit calculated under this chapter; or

(2) The member's retirement benefit calculated under the city of Huron firemen pension fund based on credited service up to June 30, 1998, and compensation up to June 30, 1998, and utilizing the fund's benefit terms and benefit formula.

In either case, such retirement benefit shall be increased in accordance with the provisions of § 3-12-88, shall be paid from the fund established by this chapter and shall be funded pursuant to §§ 3-12-162 and 3-12-71. Any benefit granted pursuant to subdivision (2) may not include a benefit pursuant to § 3-12-94.

Source: SL 1998, ch 22, § 3; SL 2017, ch 27, § 31.



§ 3-12-162 Amount of payment to system by City of Huron.

3-12-162. Amount of payment to system by City of Huron. The city of Huron shall pay to the system an amount equal to the present value of all benefits earned by the members described in § 3-12-159 up to July 1, 1998, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1998. That amount shall be calculated as of the close of business on June 30, 1998, by the system's actuary. Any amount to be paid to the system by the city of Huron which exceeds the value of the assets of the city of Huron firemen pension fund, calculated as of the date of transfer of such assets, may be paid in periodic installments as provided in § 3-12-69.

Source: SL 1998, ch 22, § 4.



§ 3-12-163 Transfer of city of Huron firemen's pension plan funds as member contributions.

3-12-163. Transfer of city of Huron firemen's pension plan funds as member contributions. All amounts transferred to the system from the city of Huron firemen pension fund which under the fund were credited to the accounts of individual members are considered member contributions under this chapter.

Source: SL 1998, ch 22, § 5.



§ 3-12-164 Information required of city of Huron.

3-12-164. Information required of city of Huron. For purposes of payment of retirement or other benefits pursuant to § 3-12-160 and to calculate the minimum benefit pursuant to § 3-12-161, the city of Huron shall provide the following information:

(1) Each retired firefighter's benefit and form of payment as of June 30, 1998;

(2) Each active or deferred vested firefighter's accrued benefit as of June 30, 1998;

(3) Each active firefighter's final average compensation as of June 30, 1998.

(4) Each active firefighter's credited service as of June 30, 1998;

(5) Each active firefighter's employee contributions, with interest credited thereon as of June 30, 1998; and

(6) The annual rate of salary for a first-class firefighter as of June 30, 1998.
Source: SL 1998, ch 22, § 6.



§ 3-12-165 to 3-12-188. Transferred.

3-12-165 to 3-12-188. Transferred to §§ 3-13A-1 to 3-13A-25 by SL 2005, ch 28, § 1.



§ 3-12-189 Supplemental pension benefit created.

3-12-189. Supplemental pension benefit created. There is hereby established the South Dakota Retirement System supplemental pension benefit. The supplemental pension benefit shall be within and integral to the South Dakota Retirement System. It is the intent of the Legislature that the provisions related to the supplemental pension benefit shall be qualified under § 401(a) of the Internal Revenue Code and that the provisions constitute one aspect of a governmental plan as identified under § 414(d) of that code.

Source: SL 2008, ch 24, § 1; SL 2013, ch 20, § 13.



§ 3-12-190 Interest rate assumption--Suspension of new supplemental pension contracts--No right to particular price.

3-12-190. Interest rate assumption--Suspension of new supplemental pension contracts--No right to particular price. On an annual basis, at minimum, the board shall establish an interest rate assumption upon which the provisions of subsequent supplemental pension contracts shall be based. The board shall establish the assumption on the basis of the recommendations of the system's actuary and the state investment officer. The interest rate assumption may not be greater than the actuarial assumed rate of return for the fund, nor may the interest rate assumption be less than the effective rate of interest. Any other provision of law notwithstanding, the board may suspend issuance of new supplemental pension contracts at any time. Any suspension of new supplemental pension contracts shall be prospective in operation and may not affect supplemental pension contracts already in effect.

The administration of the supplemental pension benefit requires that supplemental pension benefit purchase costs vary from one time period to the next. Consequently, participants who accept the option of a supplemental pension benefit have no expectation or fundamental right to any particular supplemental pension benefit purchase price.

Source: SL 2008, ch 24, § 3; SL 2016, ch 31, § 30.



§ 3-12-191 Rollover of funds--Single premium--Contract effective upon signing--Payment of benefits.

3-12-191. Rollover of funds--Single premium--Contract effective upon signing--Payment of benefits. A retiree receiving a benefit from the system may become a supplemental pension participant by direct rollover of funds held by the member in a variable retirement account or in either or both of the plans created in chapters 3-13 and 3-13A into the fund. Any rollover shall be in compliance with the provisions of § 401(a)(31) of the Internal Revenue Code and shall be recorded in the participant's supplemental pension contract record. All of a participant's funds rolled into the fund shall be expended in full as the single premium for a supplemental pension contract. No single premium may be less than ten thousand dollars. No participant may have more than one supplemental pension contract funded by either or both of the plans created in chapters 3-13 and 3-13A and no more than one supplemental pension contract funded by the participant's variable retirement account. A supplemental pension contract goes into effect when a participant signs the supplemental pension contract. The initial monthly supplemental pension benefit is payable the first day of the first month after the contract goes into effect. Payment of any prior and current supplemental pension benefits shall be made within two months after the contract is in effect.

Source: SL 2008, ch 24, § 4; SL 2013, ch 20, § 14; SL 2016, ch 32, § 47.



§ 3-12-192 Types of supplemental pension benefits.

3-12-192. Types of supplemental pension benefits. A supplemental pension participant shall receive one of three types of supplemental pension benefits:

(1) A supplemental pension benefit payable monthly for the lifetime of the participant;

(2) A supplemental pension benefit payable monthly for the lifetime of the participant and, upon the death of the participant, a supplemental pension benefit payable monthly to the participant's supplemental pension spouse equal to sixty percent of the monthly benefit amount that the participant was receiving at the time of death; or

(3) A supplemental pension benefit payable monthly for the lifetime of the participant and, upon the death of the participant, a supplemental pension benefit payable monthly to the participant's supplemental pension spouse equal to one hundred percent of the monthly benefit amount that the participant was receiving at the time of death.
A participant may contract for any of the three types of supplemental pension benefits provided in this section. The contract shall be signed by both the supplemental pension participant and the spouse of the participant, if applicable, and each signature shall be witnessed by a representative of the system or notarized.

Source: SL 2008, ch 24, § 5; SL 2016, ch 32, § 48.



§ 3-12-193 Annual increase in supplemental pension benefits.

3-12-193. Annual increase in supplemental pension benefits. A supplemental pension participant shall receive an annual increase in the amount of the participant's supplemental pension benefit for each year commencing on the July first following the date on which the benefit was first payable, and equal to the COLA applicable to the participant. If a supplemental pension contract goes into effect before July 1, 2010, and if the first annual increase is for a period of less than twelve months, the initial increase shall be prorated. If a supplemental pension contract goes into effect after June 30, 2010, there shall be no initial prorated annual increase for a period of less than twelve months.

Source: SL 2008, ch 24, § 6; SL 2010, ch 20, § 15; SL 2016, ch 31, § 31; SL 2017, ch 27, § 32.



§ 3-12-194 Death of participant or spouse--Lump sum distribution to beneficiaries--Time for making claim.

3-12-194. Death of participant or spouse--Lump sum distribution to beneficiaries--Time for making claim. If payment of monthly supplemental pension benefits ceases due to the death of the participant or the death of a supplemental pension spouse, and the total of monthly supplemental pension benefits paid is less than the amount of the participant's single premium, the difference between the total benefits paid and the single premium shall be disbursed in a lump sum as provided in this section. Amounts payable under this section shall be disbursed as follows:

(1) To the beneficiary or entity designated by the participant in the participant's supplemental pension contract record, if any is designated;

(2) If no beneficiary or entity is designated, then to all surviving children of the participant, irrespective of age, on a share-alike basis; or

(3) If no beneficiary or entity is designated and there are no surviving children, then to the participant's estate.

If no claim for payment due upon the death of a deceased participant is made within three years from date of death, the payment shall revert to the system. However, a claim may be honored after the expiration of the three-year reversion period if, in the opinion of the executive director, payment of the claim is warranted by exceptional circumstances.

The provisions of this section are not affected by the provisions of § 3-12-110 or 3-12-116.

Source: SL 2008, ch 24, § 7; SL 2016, ch 31, § 32.



§ 3-12-195 Contract purchases and benefit payments deemed qualified plan distributed annuity contracts.

3-12-195. Contract purchases and benefit payments deemed qualified plan distributed annuity contracts. Supplemental pension contract purchases and supplemental pension benefit payments administered pursuant to the provisions of §§ 3-12-189 to 3-12-198, inclusive, are considered to be qualified plan distributed annuity contracts under Internal Revenue Service Treasury Regulation 1.402(c)-2.

Source: SL 2008, ch 24, § 8; SL 2016, ch 31, § 33.



§ 3-12-196 Minimum distribution rules and annual benefit limitations.

3-12-196. Minimum distribution rules and annual benefit limitations. Supplemental pension benefit payments shall follow the minimum distribution rules of § 401(a)(9) of the Internal Revenue Code and the annual benefit limitations of § 415(b)(1)(A) of that code.

Source: SL 2008, ch 24, § 9; SL 2013, ch 20, § 15.



§ 3-12-197 Applicability of certain retirement system provisions.

3-12-197. Applicability of certain retirement system provisions. Supplemental pension benefits are not subject to the duplicate benefit provisions of § 3-12-109, to the participant reemployment restrictions of § 3-12-82, 3-12-88, 3-12-111, 3-12-111.1, 3-12-199 or 3-12-200, nor to the benefit adjustment provisions of § 3-12-106 or 3-12-107. Supplemental pension benefits are optional benefits granted the protections of the provisions of § 3-12-115.

Source: SL 2008, ch 24, § 10; SL 2010, ch 23, § 9, eff. Apr. 1, 2010.



§ 3-12-198 Exemption from Title 58 and from securities and agent registration.

3-12-198. Exemption from Title 58 and from securities and agent registration. While performing their official duties under the provisions of §§ 3-12-189 to 3-12-198, inclusive, the board, the employees of the system, the system's actuary, the State Investment Council, and the employees of the State Investment Council are exempt from the provisions of Title 58 and any associated provisions of state law. Supplemental pension benefits and supplemental pension contracts are exempt from the provisions of Title 58.

To the extent that supplemental pension contracts may be deemed to be securities, they are exempt from securities registration pursuant to subdivision 47-31B-201(1). While performing their official duties under the provisions of §§ 3-12-189 to 3-12-198, inclusive, the board, the employees of the system, the system's actuary, the State Investment Council, and the employees of the State Investment Council are exempt from agent registration provisions pursuant to subdivision 47-31B-402(b)(3).

Source: SL 2008, ch 24, § 11.



§ 3-12-199 Invalid retirement--Repayment of retirement benefit payments.

3-12-199. Invalid retirement--Repayment of retirement benefit payments. If, after March 31, 2010, a retired member reenters covered employment within the three consecutive calendar months that start with the member's effective date of retirement, the member's retirement is deemed invalid. If the member received one or more retirement benefit payments during the invalid retirement, the member shall repay the payments as a lump sum immediately, repay the payments by contractual payments over a period of up to three years, which payments shall include interest at the assumed rate of return, or repay the payments by an actuarial equivalent reduction in eventual monthly benefits.

Source: SL 2010, ch 23, § 1, eff. Apr. 1, 2010; SL 2016, ch 31, § 34.



§ 3-12-200 Retired member who reenters covered employment after March 31, 2010--Benefits and membership.

3-12-200. Retired member who reenters covered employment after March 31, 2010--Benefits and membership. If, after March 31, 2010, a retired member reenters covered employment at some time after the three consecutive calendar months that start with the member's effective date of retirement, the member's retirement benefits and continued membership shall be administered pursuant to this section.

If the retired member's benefits have not been reduced pursuant to § 3-12-106, the member's monthly retirement benefit shall be reduced by fifteen percent and the annual increase shall be eliminated throughout the period that the member reenters covered employment in accord with § 3-12-88. The reduction and elimination shall cease if the member again terminates covered employment. However, the reduction and elimination do not apply if the member retired as a Class B member other than a justice, judge, or magistrate judge and subsequently reenters covered employment as a Class A member.

If the retired member's benefits have been reduced pursuant to § 3-12-106, the member's benefits shall be suspended during the period that the member reenters covered employment and the annual increase shall be eliminated during the period that the member reenters covered employment pursuant to § 3-12-111.1. The suspension and elimination shall cease if the member again terminates covered employment.

Whether the member's retirement benefits are unreduced or reduced, contributions required of the member pursuant to § 3-12-71 shall be deposited by the member's participating unit with the system for the benefit of the member to be transferred to an account within the deferred compensation program established pursuant to chapter 3-13. The contributions shall be governed by § 457 of the Internal Revenue Code. However, the contributions required of the member's employer unit pursuant to § 3-12-71 shall be deposited into the fund created by this chapter, but with no association or credit to the member. The member may not earn any additional benefits associated with the period that the member reenters covered employment.

Source: SL 2010, ch 23, § 2, eff. Apr. 1, 2010; SL 2013, ch 20, § 16; SL 2016, ch 31, § 35.



§ 3-12-201 Disability benefits eligibility--Applications after June 30, 2015.

3-12-201. Disability benefits eligibility--Applications after June 30, 2015. A contributing member who becomes disabled and who has acquired at least three years of contributory service or noncontributory service since the member's most recent entry into active status and before becoming disabled, or was disabled by accidental means while performing usual duties for an employer, is eligible for disability benefits if the disability is expected to be of long, continued, and indefinite duration of at least one year and the member is disabled on the date the member's contributory service ends. For purposes of this section, a transfer within a participating unit, or a change in employment from one participating unit to another participating unit if there is no break in contributory service, does not constitute a new entry into active status. The provisions of this section apply to any member whose application for disability benefits is received by the system after June 30, 2015.

Source: SL 2014, ch 20, § 1; SL 2016, ch 31, § 36.



§ 3-12-202 Application for disability benefits--Required information--Filing deadline.

3-12-202. Application for disability benefits--Required information--Filing deadline. Any member seeking disability benefits pursuant to § 3-12-201 shall submit an application to the executive director. Any information required for a complete application must be received within one year after the application for disability benefits was received. If the required information is not received by the system within one year after the application is received, the member may reapply.

Any member, who fails to file an application for disability benefits with the executive director within three years after the date the member's contributory service ends, forfeits all rights to disability benefits.

Source: SL 2014, ch 20, § 2; SL 2016, ch 31, § 37.



§ 3-12-203 Employer certification of inability to provide accommodations or comparable employment.

3-12-203. Employer certification of inability to provide accommodations or comparable employment. No application for disability benefits pursuant to § 3-12-201 may be determined until the member's employer has certified to the system that, within the employer's understanding of the member's medical condition and the employer's knowledge of the member's employment requirements and duties, the employer is unable to provide to the member either effective accommodations in the member's current position or employment in a comparable level position.

Source: SL 2014, ch 20, § 3.



§ 3-12-204 Health care provider certification of disability.

3-12-204. Health care provider certification of disability. No application for disability benefits pursuant to § 3-12-201 may be determined until a health care provider has certified to the system that the employee has a disability.

Source: SL 2014, ch 20, § 4.



§ 3-12-205 Advice of disability advisory committee--Independent examination or assessment--Notice of disapproval of application.

3-12-205. Advice of disability advisory committee--Independent examination or assessment--Notice of disapproval of application. Upon receipt of an application for disability benefits after June 30, 2015, along with statements from a health care provider and the member's employer, the executive director shall determine whether the member is eligible for disability benefits. The executive director may request the advice of the disability advisory committee with respect to any application. The recommendation of the disability advisory committee is not binding on the executive director. The disability advisory committee or the executive director may require an independent medical examination of the member to be conducted by a disinterested health care provider selected by the disability advisory committee or the executive director to evaluate the member's condition. The disability advisory committee or the executive director may require a functional capacity assessment of the member to be conducted by a licensed professional qualified to administer such an assessment. The assessment may be used to evaluate the member's qualification for benefits. Refusal to undergo an examination or assessment pursuant to this section is cause for denying the application.

If the executive director determines that the member is not disabled, a notice of the executive director's determination and the reasons for the determination shall be sent by certified mail to the member's last known address.

Source: SL 2014, ch 20, § 5; SL 2016, ch 31, § 38.



§ 3-12-206 Notice of approval of disability benefits--Commencement of benefits.

3-12-206. Notice of approval of disability benefits--Commencement of benefits. If the executive director determines that the member whose application was received pursuant to § 3-12-205, meets the qualifications to receive disability benefits, a notice of the executive director's determination shall be sent by certified mail to the member's last known address. A member whose application for disability benefits is approved shall receive the benefits beginning with the month following the date on which the member's contributory service terminates. If any member fails to terminate contributory service within one year after receiving notice that the member's application has been approved, the member's application approval expires.

Source: SL 2014, ch 20, § 6; SL 2016, ch 31, § 39.



§ 3-12-207 Calculation of disability benefits for foundation members.

3-12-207. Calculation of disability benefits for foundation members. The disability benefit approved pursuant to § 3-12-206 is the greater of the following calculations:

(1) Twenty-five percent of the foundation member's final average compensation at the date of disability; or

(2) The foundation member's unreduced accrued retirement benefit at the date of disability.

The disability benefit shall be paid in monthly installments for the life of the foundation member unless the benefit terminates pursuant to § 3-12-210.

For purposes of determining the eligibility of a surviving spouse benefit, the disability benefit of a foundation member is considered a retirement benefit when the member attains normal retirement age.

Source: SL 2014, ch 20, § 7; SL 2015, ch 26, § 2; SL 2016, ch 32, § 49.



§ 3-12-207.1 Disability benefits for generational members.

3-12-207.1. Disability benefits for generational members. The disability benefit approved pursuant to § 3-12-206 is the greater of the following calculations:

(1) Twenty-five percent of the generational member's final average compensation at the date of disability; or

(2) The generational member's unreduced accrued retirement benefit at the date of disability.

The disability benefit shall be paid in monthly installments. The disability benefit of a generational member shall terminate upon attaining normal retirement age, or if the member commences a disability benefit within five years of normal retirement age, after receiving the disability benefit for five years, and thereafter the member shall receive a retirement benefit. In order to start the retirement benefit, the member shall submit a completed retirement application that includes the benefit option elected by the member. The single life benefit is equal to the amount the member received as a disability benefit.

Source: SL 2016, ch 32, § 14.



§ 3-12-208 No credited service for disability benefit period.

3-12-208. No credited service for disability benefit period. No member may receive credited service for the period during which the member receives disability benefits pursuant to § 3-12-207.

Source: SL 2014, ch 20, § 8.



§ 3-12-209 Contributions for period of employment while receiving disability benefits.

3-12-209. Contributions for period of employment while receiving disability benefits. If a member receiving disability benefits pursuant to § 3-12-207 becomes employed by a participating unit, the member and employer shall make active contributions pursuant to § 3-12-71 during the period of the employment. The contributions required of the member pursuant to § 3-12-71 shall be deposited by the member's employer with the system for the benefit of the member to be transferred to an account within the deferred compensation program established pursuant to chapter 3-13. The contributions shall be governed by § 457 of the Internal Revenue Code. Notwithstanding the provisions of § 3-12-71, the contributions required of the member's employer pursuant to § 3-12-71 shall be deposited into the member trust fund created by chapter 3-12, but without any association with or credit to the member.

Source: SL 2014, ch 20, § 9.



§ 3-12-210 Termination of disability benefits.

3-12-210. Termination of disability benefits. A member's disability benefits pursuant to § 3-12-207 terminate if the member is no longer disabled, as certified by a health care provider. Upon receipt of certification the executive director shall determine whether the member meets the qualifications for disability benefits. In making this determination the executive director shall follow the same procedure used in making the initial determination of disability provided in § 3-12-205. A member's disability benefits shall be suspended and subject to termination if the member refuses to undergo an examination or assessment requested by the disability advisory committee or the executive director. If the executive director finds that the member no longer meets the qualifications for disability benefits, the executive director shall notify the member of this finding by certified mail and the payment of disability benefits shall terminate thirty days after receipt of the notice. The finding by the executive director is subject to appeal and review as a contested case.

Source: SL 2014, ch 20, § 10; SL 2016, ch 31, § 40.



§ 3-12-211 Contributions upon return to covered employment.

3-12-211. Contributions upon return to covered employment. If a member's disability benefits pursuant to § 3-12-207 have terminated and the member returns to covered employment, the member and employer shall make contributions pursuant to § 3-12-71.

Source: SL 2014, ch 20, § 11.



§ 3-12-212 Retirement benefit of member who received disability benefits and returned to covered employment.

3-12-212. Retirement benefit of member who received disability benefits and returned to covered employment. Upon retirement, a member who received disability benefits pursuant to § 3-12-207 and whose benefits were terminated and who returned to covered employment shall receive a retirement benefit based on the member's credited service before receiving disability benefits and after receiving disability benefits. The final average compensation used in the calculation of the retirement benefit is the greater of:

(1) The member's final average compensation at the date of retirement; or

(2) The member's final average compensation at the date of disability, increased by the COLA from the date of the termination of disability benefits to the date of retirement.
Source: SL 2014, ch 20, § 12; SL 2017, ch 27, § 33.



§ 3-12-213 Retirement benefit of member whose disability benefits were terminated but who did not return to covered employment.

3-12-213. Retirement benefit of member whose disability benefits were terminated but who did not return to covered employment. Upon retirement, a member who received disability benefits pursuant to § 3-12-207 and whose benefits were terminated and who did not return to covered employment shall receive a retirement benefit based on the member's credited service before receiving disability benefits. The final average compensation used in the calculation of the retirement benefit shall be the final average compensation at the date of disability, increased by the COLA from the date of the termination of disability benefits to the date of retirement.

Source: SL 2014, ch 20, § 13; SL 2017, ch 27, § 34.



§ 3-12-214 Family benefit where member dies before normal retirement age while receiving disability benefits.

3-12-214. Family benefit where member dies before normal retirement age while receiving disability benefits. Upon the death of a member receiving disability benefits pursuant to § 3-12-207, who dies prior to normal retirement age, a family benefit shall be paid on behalf of any child of the member. The monthly amount of the family benefit is the amount of the monthly disability benefits the member received before death. The monthly family benefit shall be equally apportioned among any children of the member and shall be paid on behalf of any child to the conservator or custodian of the child, as applicable. However, if the child is eighteen years of age the benefit is payable directly to the child. As a child becomes ineligible, the family benefit shall be reallocated among any remaining eligible children of the deceased member. The family benefit terminates if there are no eligible children of the deceased member.

Source: SL 2014, ch 20, § 14; SL 2016, ch 31, § 41.



§ 3-12-215 Surviving spouse benefit where foundation member received disability benefits.

3-12-215. Surviving spouse benefit where foundation member received disability benefits. If no family benefit is being paid pursuant to § 3-12-214, a surviving spouse of a foundation member who received disability benefits pursuant to § 3-12-207 shall, upon attaining the age of sixty-five, receive a monthly benefit, payable for the life of the surviving spouse, equal to one of the following calculations, whichever is applicable:

(1) If there was a family benefit paid, sixty percent of the family benefit paid at the time the family benefit ended, increased by the COLA from the date the last family benefit was paid; or

(2) If there was no family benefit paid, sixty percent of the deceased member's disability benefit paid at the time of the member's death, increased by the COLA from the date of the member's death.
Source: SL 2014, ch 20, § 15; SL 2016, ch 32, § 50; SL 2017, ch 27, § 35.



§ 3-12-216 Surviving spouse benefit where member dies after normal retirement age while receiving disability benefits.

3-12-216. Surviving spouse benefit where member dies after normal retirement age while receiving disability benefits. If a member dies after normal retirement age while receiving benefits pursuant to § 3-12-207, and no other benefits are being paid on behalf of the member, the member's surviving spouse shall receive a surviving spouse benefit, payable in monthly installments, equal to sixty percent of the monthly disability benefit that the member received prior to death.

Source: SL 2014, ch 20, § 16.



§ 3-12-217 Transfer of funds in cement plan retirement fund.

3-12-217. Transfer of funds in cement plan retirement fund. Upon receipt of the appropriation pursuant to SL 2014, ch 21, § 1, the state treasurer shall transfer the balance of the funds of the cement plant retirement fund to the South Dakota Retirement System trust fund.

Source: SL 2014, ch 21, § 2, eff. Apr. 1, 2014.



§ 3-12-218 Members of cement plant retirement plan to be Class C members of system.

3-12-218. Members of cement plant retirement plan to be Class C members of system. On April 1, 2014, all members of the cement plant retirement plan, including any retiree and any vested member, become Class C members of the system. The administration of retirement benefits for Class C members shall continue with the system.

Source: SL 2014, ch 21, § 3, eff. Apr. 1, 2014.



§ 3-12-219 Class C members to receive benefits as provided under cement plant retirement plan.

3-12-219. Class C members to receive benefits as provided under cement plant retirement plan. Each Class C member shall receive the same benefit as provided pursuant to the member's respective cement plant retirement plan as in effect on June 30, 2013. The benefits of any Class C member and the member's beneficiaries shall be paid from the fund established by this chapter and funded pursuant to SL 2014, ch 21, § 1 and § 3-12-217.

Source: SL 2014, ch 21, § 4, eff. Apr. 1, 2014.



§ 3-12-220 Funds transferred from cement plant retirement fund considered member contributions.

3-12-220. Funds transferred from cement plant retirement fund considered member contributions. Any amount transferred to the system from the cement plant retirement fund pursuant to § 3-12-217, which under the cement plant retirement plan were credited to the accounts of individual members, are considered member contributions.

Source: SL 2014, ch 21, § 5, eff. Apr. 1, 2014.



§ 3-12-221 Payment of benefits and operational expenses related to Class C members.

3-12-221. Payment of benefits and operational expenses related to Class C members. Notwithstanding the provisions of § 3-12-61, any benefit payments and any operational expenses related to Class C members shall be paid from the fund established by this chapter.

Source: SL 2014, ch 21, § 6, eff. Apr. 1, 2014.



§ 3-12-222 Promulgation of rules to administer retirement benefits for Class C members.

3-12-222. Promulgation of rules to administer retirement benefits for Class C members. The board may, pursuant to chapter 1-26, adopt rules to establish uniform procedures for the administration of the retirement benefits of Class C members.

Source: SL 2014, ch 21, § 7, eff. Apr. 1, 2014.



§ 3-12-223 Member election to receive lump sum trustee-to-trustee payment in lieu of monthly payments.

3-12-223. Member election to receive lump sum trustee-to-trustee payment in lieu of monthly payments. Any vested member of the state cement plant retirement plan may elect to receive a lump sum trustee-to-trustee payment in lieu of monthly retirement benefit payments. The amount of the lump sum trustee-to-trustee payment shall be determined by the system's actuary based on the actuarial equivalent of the member's benefit as defined by the cement plant retirement plan. However, no lump sum trustee-to-trustee payment may be made unless both of the following requirements are satisfied:

(1) The member has not received any monthly benefits; and

(2) The member directs a trustee-to-trustee transfer of the lump sum payment to a receiving retirement custodian, trustee, or other approved recipient.

Any eligible member who desires to make the election authorized by this section shall submit an application to the system.

Source: SL 2014, ch 22, § 1.



§ 3-12-224 Surviving spouse election to receive lump sum trustee-to-trustee payment in lieu of monthly payments.

3-12-224. Surviving spouse election to receive lump sum trustee-to-trustee payment in lieu of monthly payments. Upon the death of a vested member of the state cement plant retirement plan who died prior to starting a monthly retirement benefit, the member's surviving spouse may elect a lump sum trustee-to-trustee payment in lieu of monthly surviving spouse benefit payments. The amount of the lump sum trustee-to-trustee payment shall be determined by the system's actuary based on the actuarial equivalent, as defined by the cement plant retirement plan, of the spouse's age sixty-five survivor benefit. However, no lump sum trustee-to-trustee payment may be made unless the following requirements are satisfied:

(1) Neither the member nor the member's family nor the member's spouse received any monthly benefits from the plan; and

(2) The surviving spouse directs a trustee-to-trustee transfer of the lump sum payment to a receiving retirement custodian, trustee, or other approved recipient.

Any eligible surviving spouse who desires to make the election authorized by this section shall submit an application to the system.

Source: SL 2014, ch 22, § 2.



§ 3-12-500 Accumulated contributions defined for generational members.

3-12-500. Accumulated contributions defined for generational members. For any generational member, the term, accumulated contributions, means the sum of:

(1) All contributions made by the member;

(2) Eighty-five percent of the contributions made by the member's employer if the member has three years or more of contributory service or noncontributory service, or fifty percent of the contributions made by the employer if the member has less than three years of contributory service or noncontributory service;

(3) Member credited service purchases pursuant to §§ 3-12-83, 3-12-84, and 3-12-84.2; and

(4) The effective rate of interest on the sum of subdivisions (1), (2), and (3).
Source: SL 2016, ch 32, § 1.



§ 3-12-501 Credited service defined for generational members .

3-12-501. Credited service defined for generational members. For any generational member, the term, credited service, means the sum of the following:

(1) Years of service, or fractions thereof, for which member contributions were made to the system;

(2) Any period of authorized leave of absence or sick leave with pay for which deductions for member contributions are made, deposited, and credited to the fund;

(3) Any period of authorized leave of absence or sick leave without pay or temporary layoff, during or for which a member obtained credit by payments to the fund made in lieu of salary deductions; and

(4) Any period during which a member is on an authorized leave of absence to enter military service, if the member fulfills the provisions of § 3-12-86.
Source: SL 2016, ch 32, § 2.



§ 3-12-502 Final average compensation defined for generational members.

3-12-502. Final average compensation defined for generational members. For any generational member, the term, final average compensation, means the highest average annual compensation earned by a member during any period of twenty consecutive calendar quarters during the member's last forty calendar quarters of membership in the system.

For purposes of determining final average compensation if periods of contributory service are separated by breaks, any service earned from covered employment may be aggregated to constitute a period of twenty consecutive calendar quarters.

For any member who has less than twenty but more than four calendar quarters of membership in the system, the member's final average compensation shall be based on the compensation received in all quarters of membership. For any member who has four calendar quarters of membership or less, the member's final average compensation shall be based on the member's annual compensation.

Source: SL 2016, ch 32, § 3; SL 2017, ch 29, § 5.



§ 3-12-502.1 Limitations on final average compensation for generational members.

3-12-502.1. Limitations on final average compensation for generational members. For purposes of this section, the term, compensation year, means each separate, mutually exclusive period of four consecutive calendar quarters considered in the computation of final average compensation. The earliest compensation year is the earliest four consecutive calendar quarters considered in the computation of final average compensation and each subsequent compensation year is the subsequent period of four consecutive calendar quarters beginning after the earliest compensation year and continuing with each compensation year thereafter.

For any generational member, compensation is limited as follows:

(1) Compensation in the earliest compensation year is limited to one hundred five percent of the highest compensation received for any prior four-consecutive-calendar-quarter period during the member's last forty calendar quarters of membership in the system, including time during which the member was not a member but for which the member has received credit under the system;

(2) Compensation for each subsequent compensation year is limited to one hundred five percent of the highest compensation considered for any prior compensation year, but the amount may not be less than the limit applied in subdivision (1).

Compensation in excess of the limited amount may not be included in the computation of final average compensation but is payable pursuant to section § 3-12-47.11.

If the earliest compensation year includes one or more quarters from the earliest four consecutive calendar quarters in the member's last forty quarters of membership in the system, that compensation year may not be limited.

Compensation in the last calendar quarter considered in the computation of final average compensation is limited to one hundred five percent of the highest compensation considered for any prior calendar quarter during the member's last forty calendar quarters of membership in the system.

Source: SL 2017, ch 29, § 6.



§ 3-12-503 Repealed.

3-12-503. Repealed by SL 2017, ch 27, § 38.



§ 3-12-504 Normal retirement age for generational members.

3-12-504. Normal retirement age for generational members. For any generational member, normal retirement age is sixty-seven for Class A credited service and for Class B credited service as a justice, judge, and magistrate judge and age fifty-seven for other Class B credited service. The Legislature may increase the normal retirement age for some or all then-contributing members if life expectancy at retirement continues to increase, as substantiated by a periodic actuarial experience analysis that takes into account census data of all active members, vested terminated members, and retired members as well as beneficiaries of the system.

Source: SL 2016, ch 32, § 5.



§ 3-12-505 Normal retirement benefit for generational members for Class A credited service.

3-12-505. Normal retirement benefit for generational members for Class A credited service. Upon retirement, a generational member shall receive a normal retirement benefit, commencing at normal retirement age or thereafter, for Class A credited service, equal to one and eight-tenths percent of final average compensation for each year of Class A credited service.

Source: SL 2016, ch 32, § 6.



§ 3-12-506 Normal retirement benefit for generational members for Class B credited service other than justice, judge, or magistrate judge.

3-12-506. Normal retirement benefit for generational members for Class B credited service other than justice, judge, or magistrate judge. Upon retirement, a generational member shall receive a normal retirement benefit, commencing at normal retirement age or thereafter, for Class B credited service other than as a justice, judge, or magistrate judge, equal to two percent of final average compensation for each year of Class B credited service other than as a justice, judge, or magistrate judge.

Source: SL 2016, ch 32, § 7.



§ 3-12-507 Normal retirement benefit for generational members for Class B credited service as justice, judge, or magistrate judge.

3-12-507. Normal retirement benefit for generational members for Class B credited service as justice, judge, or magistrate judge. Upon retirement, a generational member shall receive a normal retirement benefit, commencing at normal retirement age or thereafter, equal to three and three hundred thirty-three thousands percent of final average compensation for the first fifteen years of Class B credited service as a justice, judge, or magistrate judge and two percent of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge in excess of fifteen years.

Source: SL 2016, ch 32, § 8.



§ 3-12-508 Monthly benefit options for generational members.

3-12-508. Monthly benefit options for generational members. Any generational member applying for a retirement benefit shall elect one of the following monthly benefit options:

(1) A single life benefit that provides a monthly benefit to the member for as long as the member lives and ceases upon the death of the member;

(2) A sixty percent joint and survivor benefit that provides a reduced lifetime monthly benefit to the member, and upon the member's death sixty percent of the reduced benefit continues to the surviving spouse until the death of the surviving spouse; or

(3) A one hundred percent joint and survivor benefit that provides a reduced lifetime monthly benefit to the member, and upon the member's death one hundred percent of the reduced benefit continues to the surviving spouse until the death of the surviving spouse.

The benefits payable to the member and the surviving spouse pursuant to a joint and survivor benefit are based on the ages of the member and the spouse and are the actuarial equivalent of a single life benefit. The monthly benefit of a member electing the joint and survivor benefit is reduced in order to provide for a continuing benefit for the surviving spouse after the member's death. The last payment of the member's benefit is for the month in which the member's death occurs, and any surviving spouse benefit is effective from the first day of the month following the member's death. The benefits payable pursuant to this section shall be paid in accordance with § 401(a)(9) of the Internal Revenue Code.

Source: SL 2016, ch 32, § 9.



§ 3-12-509 Irrevocable benefit election by generational members.

3-12-509. Irrevocable benefit election by generational members. If more than one monthly retirement benefit payment has been made to the generational member, the benefit election made by a member is irrevocable and surviving spouse benefits, if elected, may only be paid to the person who is the spouse both at the time of the election and at the time of the member's death and only if the spouse survives the member. The benefit election may not be rescinded in the event of a subsequent divorce or the subsequent death of the spouse.

Source: SL 2016, ch 32, § 10.



§ 3-12-510 Application for retirement benefit required.

3-12-510. Application for retirement benefit required. No retirement benefit may be paid unless the system has received a completed application for a retirement benefit, including the benefit option elected. The application shall be signed by both the generational member and the member's spouse, if applicable, and each signature shall be witnessed by a representative of the system or notarized.

Source: SL 2016, ch 32, § 11.



§ 3-12-511 Effective date of retirement benefit of generational member--Last payment.

3-12-511. Effective date of retirement benefit of generational member--Last payment. Unless a generational member's required beginning date for retirement occurs first, the retirement benefit of a generational member is effective in accordance with whichever of the following is last:

(1) The first day of the month following the date on which the member's contributory service terminated;

(2) The first day of the month following an intervening complete calendar month after the date on which the member's written application for retirement benefits is received by the system; or

(3) The first day of the month specified in the member's application for retirement.

The last payment of the member's benefit is for the month in which the member's death occurs.

Source: SL 2016, ch 32, § 12.



§ 3-12-512 Retroactive retirement benefits for generational members.

3-12-512. Retroactive retirement benefits for generational members. Any generational member who fails to make a timely application for retirement benefits may receive three months of benefits retroactive from the effective date of the member's retirement benefit. However, no member may receive any retroactive benefits for any period of time before the first day of the month following the date the member's contributory service terminated.

Source: SL 2016, ch 32, § 13.



§ 3-12-513 Early retirement benefits for generational members.

3-12-513. Early retirement benefits for generational members. Any vested generational member may elect to start the retirement benefit in the ten years preceding the member's normal retirement age. However, no retirement benefit may be paid unless the member submits a completed retirement application to the system that includes the benefit option elected by the member. The normal retirement benefit shall be reduced by five percent for each full year and prorated for each additional full month between the date the early retirement benefit commences and the date the member attains normal retirement age.

Source: SL 2016, ch 32, § 15.



§ 3-12-514 Surviving spouse benefit of retired generational member.

3-12-514. Surviving spouse benefit of retired generational member. Upon the death of a generational member retiree who elected either a sixty percent or one hundred percent joint and survivor benefit, the surviving spouse is eligible to receive a surviving spouse benefit. The amount of the surviving spouse benefit is based on the election made upon the retirement of the member and is payable on a monthly basis to the surviving spouse for the life of the spouse.

Source: SL 2016, ch 32, § 16.



§ 3-12-515 Surviving spouse benefit of generational member dying after normal retirement age but before benefit starts.

3-12-515. Surviving spouse benefit of generational member dying after normal retirement age but before benefit starts. Upon the death of a generational member who was vested or died while performing usual duties for the employer and who has reached normal retirement age but has not yet begun a retirement benefit, a surviving spouse is eligible to receive a surviving spouse benefit. The surviving spouse benefit is equal to sixty percent of the actuarially reduced amount the member would have received if the member retired on the date of death and elected the sixty percent joint and survivor benefit. The annual benefit shall be divided into monthly payments and is payable for the life of the surviving spouse. The payments are effective the first day of the month following the member's death.

Source: SL 2016, ch 32, § 17.



§ 3-12-516 Amount of surviving spouse benefit for generational member.

3-12-516. Amount of surviving spouse benefit for generational member. If no family benefit is being paid pursuant to § 3-12-95.4, a surviving spouse of a contributing generational member who had acquired at least three years of contributory service or noncontributory service or died while performing usual duties for the employer or died while receiving a disability benefit, shall, upon attaining the age sixty-seven, receive a surviving spouse benefit as follows:

(1) If a family benefit had been paid, sixty percent of the family benefit paid at the time the family benefit ended, increased by the COLA from the date the last family benefit was paid; or

(2) If a family benefit had not been paid, sixty percent of the amount calculated pursuant to subsection (a) or (b), whichever is greater, increased by the COLA from the date of the member's death:

(a) Twenty-five percent of the member's final average compensation at the time of the member's death; or

(b) The member's unreduced accrued retirement benefit at the time of the member's death.

The surviving spouse benefit shall be paid in monthly installments for the life of the surviving spouse.

Source: SL 2016, ch 32, § 18; SL 2017, ch 27, § 36.



§ 3-12-517 Early surviving spouse benefit for generational member's spouse.

3-12-517. Early surviving spouse benefit for generational member's spouse. A generational member's spouse who is eligible to receive a surviving spouse benefit at age sixty-seven may elect to start the benefit in the ten years preceding the spouse attaining the age of sixty-seven. The early surviving spouse benefit, payable for the life of the surviving spouse, is the surviving spouse benefit reduced by five percent for each full year and prorated for each additional full month between the date the early surviving spouse benefit commences and the date the surviving spouse attains the age of sixty-seven.

Source: SL 2016, ch 32, § 19.



§ 3-12-518 Reentry of employment by retired generational member.

3-12-518. Reentry of employment by retired generational member. If a retired generational member reenters covered employment at some time after the three consecutive calendar months that start with the member's effective date of retirement, the member's retirement benefits and continued membership shall be administered pursuant to this section.

If the retired member's benefits have not been reduced, the member's monthly retirement benefit shall be reduced by fifteen percent and the annual increase shall be eliminated throughout the period that the member reenters covered employment. The reduction and elimination shall cease if the member again terminates covered employment. However, the reduction and elimination do not apply if the member retired as a Class B member other than a justice, judge, or magistrate judge and subsequently reenters covered employment as a Class A member.

If the retired member's benefits have been reduced, the member's benefits shall be suspended during the period that the member reenters covered employment and the annual increase shall be eliminated during the period that the member reenters covered employment. The suspension and elimination shall cease if the member again terminates covered employment.

Whether the member's retirement benefits are unreduced or reduced, contributions required of the member pursuant to § 3-12-71 shall be deposited by the member's participating unit with the system for the benefit of the member to be transferred to an account within the deferred compensation plan established pursuant to chapter 3-13. The contributions shall be governed by § 457 of the Internal Revenue Code. However, the contributions required of the member's employer unit pursuant to § 3-12-71 shall be deposited into the fund created by this chapter, but with no association or credit to the member. The member may not earn any additional benefits associated with the period that the member reenters covered employment.

Source: SL 2016, ch 32, § 20.



§ 3-12-519 Variable retirement accounts of generational members--Contributions and credited investment return.

3-12-519. Variable retirement accounts of generational members--Contributions and credited investment return. Each generational member shall have a variable retirement account, which consists of variable retirement contributions and the credited investment return. The investment return shall be credited annually as of June thirtieth for all generational members with a variable retirement account on that date. The credited investment return is the South Dakota Investment Council's reported money-weighted investment return of the system, net of fees, for the completed fiscal year. For any account distributed during the fiscal year, the estimated investment return shall be credited to the end of the month before the date on which the retirement benefit is paid or the disability benefit is paid or the death occurred, as applicable. Any variable retirement contributions made during the fiscal year shall receive one-half year's credited investment return.

Source: SL 2016, ch 32, § 21.



§ 3-12-520 Variable retirement contributions of generational members.

3-12-520. Variable retirement contributions of generational members. Each year the board shall establish the variable retirement contribution for the following fiscal year based on the results of the most current annual actuarial valuation. The variable retirement contribution for any year may be adjusted from zero to one and one-half percent of each contributing generational member's compensation and shall be allocated to each generational member's variable retirement account. The variable retirement contribution for the fiscal year beginning July 1, 2017, shall be one and one-half percent of each contributing member's compensation.

Source: SL 2016, ch 32, § 22.



§ 3-12-521 Distributions from generational member's variable retirement account.

3-12-521. Distributions from generational member's variable retirement account. The variable retirement account is payable at the retirement, disability, or death of the generational member. The variable retirement account is payable to the generational member when the member commences a retirement benefit or a disability benefit or to the generational member's eligible child, eligible spouse, or beneficiary upon the death of the member. The variable retirement account is not payable to any member who withdraws his or her accumulated contributions from the system. For the purpose of paying a distribution, the variable retirement account is the amount in the member's variable retirement account or the total of the variable retirement contributions made on behalf of the member, whichever is greater.

The variable retirement account may be paid in a lump sum, rolled over to the South Dakota deferred compensation plan, rolled over to another eligible plan, or used to purchase a supplemental pension benefit. However, the purchase of a supplemental pension benefit is only available upon the member's retirement.

Source: SL 2016, ch 32, § 23.






Chapter 12A - Public Employees' Health and Life Insurance [Repealed]

§ 3-12A-1 , 3-12A-2. Repealed.

3-12A-1, 3-12A-2. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-2.1 , 3-12A-2.2. Repealed.

3-12A-2.1, 3-12A-2.2. Repealed by SL 1997, ch 31, §§ 1, 2.



§ 3-12A-3 to 3-12A-10. Repealed.

3-12A-3 to 3-12A-10. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-11 to 3-12A-12.1. Repealed.

3-12A-11 to 3-12A-12.1. Repealed by SL 1989, ch 40, §§ 4 to 6.



§ 3-12A-13 to 3-12A-25. Repealed.

3-12A-13 to 3-12A-25. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-26 Repealed.

3-12A-26. Repealed by SL 2010, ch 19, § 92.



§ 3-12A-27 to 3-12A-31. Repealed.

3-12A-27 to 3-12A-31. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-32 Repealed.

3-12A-32. Repealed by SL 1991, ch 33.



§ 3-12A-33 to 3-12A-38. Repealed.

3-12A-33 to 3-12A-38. Repealed by SL 2012, ch 23, § 10.






Chapter 12B - Senior Citizen Prescription Drug Benefit Program [Repealed]

§ 3-12B-1 , 3-12B-2. Repealed.

3-12B-1, 3-12B-2. Repealed by SL 2003, ch 26, § 4, eff. July 1, 2005.



§ 3-12B-3 Repealed.

3-12B-3. Repealed by SL 2003, ch 26, § 4, eff. July 1, 2005.






Chapter 13 - Deferred Compensation Plan for Public Employees

§ 3-13-1 to 3-13-38. Repealed.

3-13-1 to 3-13-38. Repealed by SL 1974, ch 35, § 80.



§ 3-13-39 to 3-13-48. Repealed.

3-13-39 to 3-13-48. Repealed by SL 1987, ch 38, §§ 8 to 17.



§ 3-13-49 State deferred compensation plan--Agreements in writing--Administrative charge--Amounts deferred remitted to state deferred compensation fund.

3-13-49. State deferred compensation plan--Agreements in writing--Administrative charge--Amounts deferred remitted to state deferred compensation fund. The board may establish the South Dakota deferred compensation plan for state government and political subdivision governments as determined by the board. Any eligible person wishing to participate shall execute such agreements as the board may require and shall specify in writing the amount of compensation to be deferred. Such agreement shall authorize reduction of compensation by the amount specified plus an administrative charge set by the board. The employer of each participating employee shall remit all amounts so deferred to the South Dakota deferred compensation fund, along with such documentation as may be required, no later than ten days after each payday. No deferral of compensation under this chapter may reduce compensation for the purpose of calculation of contributions and benefits under chapters 3-12 and 3-12A.

Source: SL 1987, ch 38, § 1.



§ 3-13-49.1 Political subdivisions.

3-13-49.1. Political subdivisions. Notwithstanding the provisions of § 3-13-49, any political subdivision may establish a deferred compensation program for its employees. Participation in such program shall be by written agreement between the employees and the governing body of the political subdivision. The agreement shall provide for the deferral of compensation and the investment and administration of such funds.

Source: SL 1989, ch 43.



§ 3-13-50 Administration of plan--Hiring and remuneration of additional employees.

3-13-50. Administration of plan--Hiring and remuneration of additional employees. The executive director shall administer the plan. The executive director may hire additional employees as may be required and shall set the remuneration of the employees.

Source: SL 1987, ch 38, § 2; SL 2016, ch 31, § 49.



§ 3-13-51 Repealed.

3-13-51. Repealed by SL 2000, ch 27, § 1.



§ 3-13-51.1 Investment of funds--Investment officer as fiduciary.

3-13-51.1. Investment of funds--Investment officer as fiduciary. A participant may invest in any investment selected by the state investment officer, including annuity contracts. The state investment officer may enter into contracts for investment alternatives. The executive director or third-party administrator may transfer funds to, from, and among the respective investment alternatives as directed by the participant or as required if the investment alternative is no longer available. The state investment officer shall be held to the standard of conduct of a fiduciary and shall carry out all functions solely in the interests of the participants and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing the duties required by law.

Source: SL 2000, ch 27, § 2; SL 2016, ch 31, § 50.



§ 3-13-51.2 Executive director and investment officer to execute necessary agreements.

3-13-51.2. Executive director and investment officer to execute necessary agreements. The executive director shall execute any agreements necessary to carry out the provisions of this chapter, except agreements as are executed by the state investment officer pursuant to § 3-13-51.1.

Source: SL 2000, ch 27, § 4; SL 2016, ch 31, § 51.



§ 3-13-51.3 Default designation of new investment selection upon termination of participant's contract.

3-13-51.3. Default designation of new investment selection upon termination of participant's contract. If a contract with a vendor terminates and a participant fails to notify the third-party administrator of the participant's new investment selection before the contract terminates, the third-party administrator shall transfer that participant's account to the investment alternative designated by the state investment officer.

Source: SL 2000, ch 27, § 5.



§ 3-13-52 Limitation of liability to participants.

3-13-52. Limitation of liability to participants. Neither the plan nor any participating employer may have any liability to any participant for losses arising out of any decrease in the value of any investments held by the plan. The liability of the plan to any participant is limited to the value of the participant's account on the date the account is made available to the participant pursuant to the provisions of the plan. In no event may any member of the board, the executive director or any member of the executive director's staff have any liability for any action taken with respect to the plan unless such action be taken in bad faith.

Source: SL 1987, ch 38, § 4; SL 2016, ch 31, § 52.



§ 3-13-53 Deferred compensation fund.

3-13-53. Deferred compensation fund. The South Dakota deferred compensation fund is hereby established. All compensation deferred pursuant to this chapter shall be deposited in the fund. Expenditures from the fund shall be paid on warrants drawn by the state auditor on vouchers approved by the executive director. All administrative expenses shall be budgeted and expended pursuant to chapters 4-7, 4-8, 4-8A, and 4-8B. In accord with § 457(g) of the Internal Revenue Code, all money in the fund and all property and rights held by the fund, at all times until made available to a participant or the participant's beneficiary, shall be held in trust for the exclusive benefit of the participant. All compensation deferred pursuant to this chapter shall be transferred not later than fifteen business days after the end of the month in which the compensation otherwise would have been paid to the participant.

Source: SL 1987, ch 38, § 5; SL 1997, ch 32, § 1; SL 2008, ch 20, § 17; SL 2013, ch 20, § 17; SL 2016, ch 31, § 53.



§ 3-13-54 Promulgation of rules--Limitation on availability of accumulated deferred compensation to participant--Exception.

3-13-54. Promulgation of rules--Limitation on availability of accumulated deferred compensation to participant--Exception. The board may promulgate rules pursuant to chapter 1-26 concerning the time and amount of compensation which may be deferred, the persons who may participate in the plan, the conditions of participation, the time and manner in which accumulated deferrals may be made available to a participant or beneficiary, the establishment of administrative changes, and participation by political subdivisions. Except pursuant to the provisions of an automatic enrollment feature established under subdivision 3-13-56(4), in no event may the accumulated deferred compensation become available to the participant prior to thirty days following the participant's separation from employment with a participating employer unless the participant is faced with an unforeseeable emergency as determined by the board, unless an in-service distribution of a small amount of funds is made, or unless a distribution is made to a participant who has been called to perform qualified military service for a period in excess of thirty days. If a participant returns to service with a participating employer within thirty days following separation from service, the accumulated deferred compensation is not available to the participant.

Source: SL 1987, ch 38, § 6; SL 2009, ch 20, § 4; SL 2011, ch 20, § 4.



§ 3-13-55 Definition of terms.

3-13-55. Definition of terms. The definitions contained in § 3-12-47 apply to this chapter unless the context clearly otherwise requires. In addition the following terms mean:

(1) "Accumulated deferred compensation," compensation deferred by a participant in the plan, plus any investment return thereon;

(2) "Plan," the South Dakota deferred compensation plan created pursuant to this chapter; and

(3) "Plan year," a calendar year ending on December thirty-first.
Source: SL 1987, ch 38, § 7; SL 2012, ch 26, § 14.



§ 3-13-56 Automatic enrollment feature.

3-13-56. Automatic enrollment feature. The board may establish an automatic enrollment feature within the plan by rules promulgated pursuant to chapter 1-26 and § 3-13-54. Any automatic enrollment feature established by the board shall include:

(1) A provision that automatic enrollment shall apply only to newly-employed members hired after a specified future date;

(2) A provision that automatic enrollment shall apply only to the employees of those participating units that choose the automatic enrollment feature for the unit's employees;

(3) A provision that automatic enrollment may not require more than an established maximum contribution per month per automatically-enrolled participant;

(4) A provision that a participant who is automatically enrolled shall have as long as ninety days after the start of employment to discontinue participation in the plan;

(5) A provision that an automatically-enrolled participant who discontinues participation in the plan within ninety days of enrollment shall receive a refund of the participant's account within thirty days after discontinuing participation;

(6) A provision that the state investment officer shall select a default investment fund to receive contributions by any automatically-enrolled participant who does not choose an investment alternative to receive the participant's contributions;

(7) A provision authorizing participating units and the system to make contributions to the plan for the benefit of participants;

(8) A provision that the plan shall adhere to notice requirements to automatically-enrolled participants in accord with Internal Revenue Service Rulings 98-30 and 2000-8;

(9) A provision that automatic enrollment does not require advance authorization by a participant, which is hereby deemed to be an exception to the provisions of any state law requiring employee authorization for a payroll deduction or any similar ordinance of a local participating unit; and

(10) A provision that the amount of compensation deferred by an automatically-enrolled participant shall automatically increase by a specified amount each year unless the participant elects not to participate in automatic escalation or elects to defer a different amount than specified.

If a participant discontinues participation pursuant to subdivision (4), that act is a permissive withdrawal pursuant to § 414(w) of the Internal Revenue Code.

Source: SL 2008, ch 25, § 1; SL 2013, ch 20, § 18; SL 2015, ch 29, § 1.



§ 3-13-57 Designated Roth contribution program.

3-13-57. Designated Roth contribution program. The board may establish a designated Roth contribution program within the deferred compensation plan. For the purposes of this section, a designated Roth contribution is an elective salary deferral that is:

(1) Designated irrevocably by the participant at the time of the deferred election as a designated Roth contribution that is being made in lieu of all or a portion of the pre-tax elective deferrals the participant is otherwise eligible to make under the plan; and

(2) Treated by the employer as includable in the participant's income at the time the participant would have received that amount in compensation if the participant had not made a deferred election.

The board shall, pursuant to chapter 1-26, promulgate rules relating to distributions, conversions, transfers, rollovers, and limitations with regard to the designated Roth contribution program in accordance with federal law.

Source: SL 2012, ch 28, § 1.






Chapter 13A - South Dakota Special Pay Retirement Program

§ 3-13A-1 Special pay retirement program established.

3-13A-1. Special pay retirement program established. There is hereby established the South Dakota special pay retirement program. It is the intent of the Legislature that the special pay retirement program shall become a qualified plan under § 401(a) of the code and that the program shall be treated as a governmental plan under § 414(d) of the code. It is the further intent of the Legislature that special pay transmitted to the fund is picked up by the participating unit and thus shall be designated as an employer contribution under § 414(h)(2) of the code.

Source: SL 2004, ch 43, § 1; SDCL, § 3-12-165; SL 2005, ch 28, § 1.



§ 3-13A-2 Definitions.

3-13A-2. Definitions. The definitions contained in chapter 3-12 apply to this chapter unless otherwise specified. In addition, the following terms used in this chapter mean:

(1) "Account," the record for each participant reflecting the amount of the participant's special pay transmitted to the fund, allocated investment gains and losses thereon, and administrative charges against those amounts;

(2) "Accounting date," the date on which an investment is valued and the total investment return is allocated to a participant's account;

(3) "Board," the South Dakota Retirement System Board of Trustees as established under § 3-12-48;

(4) "Executive director," the executive director of the South Dakota Retirement System as provided in § 3-12-55;

(5) "Fund," the South Dakota special pay fund established pursuant to § 3-13A-3;

(6) "Normal retirement date," the date a participant may retire pursuant to the provisions of chapter 3-12 without reduced benefits;

(7) "Participant," a terminated employee of a participating unit who has reached the calendar month before the month of the employee's fifty-fifth birthday and who received six hundred dollars or more in special pay;

(8) "Participating unit," the State of South Dakota, the South Dakota Board of Regents, or any other political subdivision of the state that participates in the program;

(9) "Plan year," a calendar year ending on December thirty-first;

(10) "Program," the South Dakota Special Pay Retirement Program created pursuant to §§ 3-13A-1 to 3-13A-25, inclusive;

(11) "Special pay," compensation other than regular salary or wages granted to a participant and transferred in a lump-sum to the fund at the termination of the participant's employment;

(12) "Third-party administrator," a person who, pursuant to contract, handles administration of the program on behalf of the board and the executive director;

(13) "Vendor," a person or organization selected by the state investment officer to provide investment or insurance products to the program.
Source: SL 2004, ch 43, § 2; SDCL § 3-12-166; SL 2005, ch 28, § 1; SL 2006, ch 22, § 1; SL 2008, ch 20, § 18; SL 2013, ch 20, § 19; SL 2013, ch 22, §§ 1, 2; SL 2016, ch 31, § 54.



§ 3-13A-3 Special pay fund.

3-13A-3. Special pay fund. The South Dakota special pay fund is hereby established. All compensation transmitted to the fund pursuant to §§ 3-13A-1 to 3-13A-25, inclusive, shall be deposited in the fund. Expenditures from the fund shall be paid on warrants drawn by the state auditor and supported by vouchers approved by the executive director. All administrative expenses shall be budgeted and expended pursuant to chapters 4-7, 4-8, 4-8A, and 4-8B. All money in the fund and all property and rights held by the fund shall be held in trust for the exclusive benefit of the participants at all times until made available to a participant or the participant's beneficiary. All benefits payable under this program shall be paid and provided for solely from the fund and a participating unit assumes no liability or responsibility therefor. Any trust under the program shall be established pursuant to a written agreement that constitutes a valid trust under the law of South Dakota.

Source: SL 2004, ch 43, § 3; SDCL § 3-12-167; SL 2005, ch 28, § 1; SL 2016, ch 31, § 55.



§ 3-13A-4 Board controls program as fiduciary--Promulgation of rules.

3-13A-4. Board controls program as fiduciary--Promulgation of rules. The program shall be under the authority of the board. The board shall be held to the standard of conduct of a fiduciary and shall carry out its functions solely in the interest of the participants and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law. The board may promulgate rules necessary to establish uniform procedures for the administration of the program and to insure uniformity of application of the provisions of §§ 3-13A-1 to 3-13A-25, inclusive. Rules may be promulgated in regard to membership, contributions and the collection thereof, fees for administration of the program, and procedures for application for benefits and payment of benefits. The rules shall be promulgated pursuant to chapter 1-26 and shall be in accordance with the provisions of §§ 3-13A-1 to 3-13A-25, inclusive.

Source: SL 2004, ch 43, § 4; SDCL, § 3-12-168; SL 2005, ch 28, § 1.



§ 3-13A-5 Transfer of special pay to fund upon termination of employment--Contribution limit.

3-13A-5. Transfer of special pay to fund upon termination of employment--Contribution limit. Upon a participant's termination of employment, the participating unit shall transmit the gross amount of the participant's special pay to the fund. However, except to the extent permitted under § 414(v) of the code, if applicable, a contribution allocated to a participant's account under the program may not exceed forty-one thousand dollars, as adjusted for increases in the cost-of-living pursuant to § 415(d) of the code, or one hundred percent of the participant's compensation, as identified in § 415(c)(3) of the code for the calendar year. For the purposes of the limitations under this section, all of the defined contribution plans of a participant's employer, whether terminated or current, shall be treated as a single defined contribution plan.

Source: SL 2004, ch 43, § 5; SL 2005, ch 27, § 2; SDCL § 3-12-169; SL 2005, ch 28, § 1; SL 2013, ch 22, § 3.



§ 3-13A-6 Time for transfer of compensation to trust.

3-13A-6. Time for transfer of compensation to trust. For the proper administration of the accounts of participants, all amounts of compensation subject to this chapter shall be transferred to the trust not later than fifteen business days after the end of the month in which the compensation otherwise would have been paid to the participant.

Source: SL 2004, ch 43, § 6; SDCL § 3-12-170; SL 2005, ch 28, § 1; SL 2008, ch 20, § 19.



§ 3-13A-7 Participant account.

3-13A-7. Participant account. An account shall be established for each participant. The account shall be the basis for any distribution to the participant or to the participant's beneficiary, surviving spouse, surviving children, or estate pursuant to § 3-13A-15.

Source: SL 2004, ch 43, § 7; SDCL, § 3-12-171; SL 2005, ch 28, § 1.



§ 3-13A-8 Vesting of participant account--Forfeiture.

3-13A-8. Vesting of participant account--Forfeiture. A participant's account is fully vested in the program at any time on or after the date the participant begins participation in the program. A participant's account is not subject to any forfeiture pursuant to the provisions of the program. A loss as described in § 3-13A-25 is not considered to be a forfeiture.

Source: SL 2005, ch 27, § 1.



§ 3-13A-9 Investment of funds.

3-13A-9. Investment of funds. A plan participant may invest in any investment selected by the state investment officer, including annuity contracts. The state investment officer may enter into contracts for investment alternatives. The executive director or third-party administrator may transfer funds to, from, and among the respective investment alternatives as directed by the participant or as required if the investment alternative is no longer available.

Source: SL 2004, ch 43, § 8; SDCL § 3-12-172; SL 2005, ch 28, § 1; SL 2016, ch 31, § 56.



§ 3-13A-10 Lump-sum distribution to participant.

3-13A-10. Lump-sum distribution to participant. A participant who elects an immediate total lump-sum distribution from the program shall be guaranteed payment of the entire amount of the participant's special pay, plus any earnings, and less any mandatory income tax withholding and fees established by the board, within a period that is not longer than is reasonable from the date the participant's funds were received by the program on behalf of the participant.

Source: SL 2004, ch 43, § 9; SDCL, § 3-12-173; SL 2005, ch 28, § 1.



§ 3-13A-11 Investment alternatives--Transfer of account balances by participants.

3-13A-11. Investment alternatives--Transfer of account balances by participants. Each participant may elect to have the participant's funds invested in one or more of the investment alternatives selected by the state investment officer pursuant to § 3-13A-9. Subject to any limitations imposed by the executive director, a vendor, or a third-party administrator, a participant may elect to transfer any portion of the account balance from one offered investment alternative to another at any time, if notice is given to the executive director or the third-party administrator. Any costs associated with such a transfer shall be borne by the participant and shall be deducted from the participant's account. If, due to a payroll error, a participant's deferral is deposited in an investment alternative other than the one selected by the participant, the executive director or third-party administrator may correct the error by transferring the participant's deferral to the proper investment alternative, subject to any limitations which may be imposed by the vendor. No retroactive adjustment may be made.

Source: SL 2004, ch 43, § 10; SDCL § 3-12-174; SL 2005, ch 28, § 1; SL 2016, ch 31, § 57.



§ 3-13A-12 Transfer of funds from terminated investment selection.

3-13A-12. Transfer of funds from terminated investment selection. If a contract between the state investment officer and a vendor is terminated and a participant fails to notify the executive director or third-party administrator of the participant's new investment selection before the contract terminates, the executive director or third-party administrator shall transfer that participant's account to the investment alternative designated by the state investment officer.

Source: SL 2004, ch 43, § 11; SDCL § 3-12-175; SL 2005, ch 28, § 1; SL 2016, ch 31, § 58.



§ 3-13A-13 Allocation of investment return among participant accounts--Accounting dates.

3-13A-13. Allocation of investment return among participant accounts--Accounting dates. The total investment return on any offered investment shall be allocated to the account of each participant based on the proportion the participant's account bears to all other accounts which have been invested in the same investment alternative. Allocations shall be made on each accounting date. The last day of each calendar quarter is an accounting date. The board may provide additional accounting dates.

Source: SL 2004, ch 43, § 12; SDCL, § 3-12-176; SL 2005, ch 28, § 1.



§ 3-13A-14 Valuation of investment alternatives.

3-13A-14. Valuation of investment alternatives. Each offered investment alternative shall be valued on each accounting date. The valuation shall be at market value. Any charges against the value shall be explicitly disclosed. Each participant shall be provided with a statement of the participant's account by no later than forty-five days after the close of each calendar quarter.

Source: SL 2004, ch 43, § 13; SDCL, § 3-12-177; SL 2005, ch 28, § 1.



§ 3-13A-15 Beneficiaries of participant's account.

3-13A-15. Beneficiaries of participant's account. A participant may designate a beneficiary to receive the participant's benefits under the program in case of the death of the participant. If no beneficiary is designated or the beneficiary has predeceased the participant, the participant's benefits shall be paid as follows:

(1) To the participant's surviving spouse;

(2) If there is no surviving spouse, then to all surviving children of the participant, irrespective of age, on a share-alike basis; or

(3) If there is no surviving spouse and there are no surviving children, then to the participant's estate.
Source: SL 2004, ch 43, § 14; SDCL § 3-12-178; SL 2005, ch 28, § 1; SL 2012, ch 26, § 15.



§ 3-13A-16 Payments and benefits under program not assignable or subject to creditors' actions.

3-13A-16. Payments and benefits under program not assignable or subject to creditors' actions. Notwithstanding the provisions of § 3-13A-15, no participant may assign or otherwise alienate any right to any payment or benefit under the program. The right of a participant to any payment or benefit is not subject to the rights of the participant's or any beneficiary's creditors, and is exempt from executions, attachment, prior assignment, or any other judicial relief or order for the benefit of creditors or other third persons, except as required under applicable law, including any qualified domestic relations order as defined in § 414(p) of the Internal Revenue Code, or as is otherwise specifically provided in this chapter.

Source: SL 2004, ch 43, § 15; SDCL § 3-12-179; SL 2005, ch 28, § 1; SL 2008, ch 20, § 20; SL 2013, ch 20, § 20.



§ 3-13A-17 Powers and duties of executive director.

3-13A-17. Powers and duties of executive director. The executive director shall administer the program and shall determine all questions arising under or in connection with the program. The executive director may hire additional employees as may be required and shall set the remuneration of the employees. In addition, the executive director, with the approval of the board, may contract with vendors for third-party administration of various duties under the program as the executive director sees fit. The executive director shall execute any agreements necessary to carry out the provisions of §§ 3-13A-1 to 3-13A-25, inclusive, except any agreements executed by the state investment officer pursuant to § 3-13A-9.

Source: SL 2004, ch 43, § 16; SDCL § 3-12-180; SL 2005, ch 28, § 1; SL 2016, ch 31, § 59.



§ 3-13A-18 Election by participating units of retirement system to participate in program--Rescission of participation.

3-13A-18. Election by participating units of retirement system to participate in program--Rescission of participation. Any public employer that is a participating unit of the system established under chapter 3-12 may become a participating unit under this chapter at any time on or after July 1, 2004. The decision to become a participating unit shall be made by the elected official, the appointed official, or the governing body in charge of the unit. The unit shall become a participating unit as soon as notice of the decision has been delivered in writing to the system. A participating unit at a later date may choose to rescind such status and may do so by delivering written notice of the decision to the system. However, if such a rescission occurs, the rescission does not affect the status of any participant who was employed by that unit.

Source: SL 2004, ch 43, § 17; SDCL, § 3-12-181; SL 2005, ch 28, § 1.



§ 3-13A-19 Trustee-to-trustee transfer of participant's account to government defined-benefit retirement plan.

3-13A-19. Trustee-to-trustee transfer of participant's account to government defined-benefit retirement plan. For the purpose of acquiring credited service in a qualified governmental defined-benefit retirement plan as identified under § 401(a) and defined in § 414(d) of the code, a participant may transfer a portion or all of the participant's account in the program by trustee-to-trustee transfer to the government defined-benefit retirement plan.

Source: SL 2004, ch 43, § 18; SDCL, § 3-12-182; SL 2005, ch 28, § 1.



§ 3-13A-20 Rollover transfer of participant's account.

3-13A-20. Rollover transfer of participant's account. The board shall establish by rule promulgated pursuant to chapter 1-26 the parameters under which a participant, a participant's surviving spouse, or a participant's beneficiary may transfer a portion or all of the participant's account by rollover to a plan which is an eligible plan under the code.

Source: SL 2004, ch 43, § 19; SDCL § 3-12-183; SL 2005, ch 28, § 1; SL 2009, ch 20, § 5.



§ 3-13A-21 Rollover transfer of participant's account in another plan.

3-13A-21. Rollover transfer of participant's account in another plan. To the extent permitted by law, a participant may transfer a portion or all of the participant's account in another plan which is eligible under § 401(a), 403(b), 408, or 457 of the code into this program by rollover. The program shall account for such amounts separately.

Source: SL 2004, ch 43, § 20; SDCL, § 3-12-184; SL 2005, ch 28, § 1.



§ 3-13A-22 Distribution from participant's account--Forms of distribution--Time for election.

3-13A-22. Distribution from participant's account--Forms of distribution--Time for election. A participant is entitled to receive a distribution from the participant's account upon written application to the executive director or third-party administrator. The participant may elect, on forms prescribed by the executive director or third-party administrator, the time distributions under the program are to commence by designating the month and year during which the first distribution is to be made. The participant may elect to receive the participant's distribution in any of the following forms:

(1) A lump sum;

(2) Equal monthly installments over a fixed period; or

(3) Any other form offered by the executive director or a third-party administrator.

The application and election shall be made prior to the time any amounts become payable. A participant or a beneficiary who has chosen a payment form may change that payment option, if no payment has yet been made, and subject to any administrative restrictions and charges established by the board.

Source: SL 2004, ch 43, § 21; SDCL § 3-12-185; SL 2005, ch 28, §1; SL 2016, ch 31, § 60.



§ 3-13A-23 Date for commencement of annuity distributions--Interest--Distribution after participant's death.

3-13A-23. Date for commencement of annuity distributions--Interest--Distribution after participant's death. A participant who does not take a total lump-sum distribution, transfer funds by rollover pursuant to § 3-13A-20, or transfer funds by trustee-to-trustee transfer pursuant to § 3-13A-19 may begin annuity distributions by selecting a retirement date, as set out in § 3-13A-22. If a participant does not make a selection, the participant's normal retirement date is as defined in subdivision 3-13A-2(7). However, distributions of a participant's benefits shall begin no later than the later of April first of the calendar year following the calendar year in which the participant reaches seventy and one-half years of age, or April first of the calendar year following the calendar year of the participant's retirement.

If the distribution begins prior to the participant's death, the entire interest shall be distributed over a period not to exceed the life expectancy of the participant or the life expectancies of the participant and a designated beneficiary. Any amount not distributed during the participant's life shall be distributed after the participant's death at least as rapidly as under the distribution method being used on the date of the participant's death. If the distribution begins after the participant's death, the entire amount payable to the participant shall be paid during a period of no more than five years, unless the distribution commences within one year and the participant's spouse is the named beneficiary, then during the life expectancy of the surviving spouse. If the surviving spouse is the participant's sole designated beneficiary and the surviving spouse then dies before distributions are required to begin, the provisions of this section apply as if the surviving spouse were the participant.

Source: SL 2004, ch 43, § 22; SDCL, § 3-12-186; SL 2005, ch 28, § 1.



§ 3-13A-24 State investment officer to act as fiduciary--Certain persons prohibited from acting as third-party administrator or vendor.

3-13A-24. State investment officer to act as fiduciary--Certain persons prohibited from acting as third-party administrator or vendor. The state investment officer shall be held to the standard of conduct of a fiduciary and shall carry out all functions solely in the interests of the participants and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law. No employee of a participating unit and no spouse or dependent of the employee may act as or represent a third-party administrator or a vendor in a matter concerning the program, except that the state investment officer and the state investment officer's employees may invest all or part of the fund pursuant to § 3-13A-9.

Source: SL 2004, ch 43, § 23; SDCL, § 3-12-187; SL 2005, ch 28, § 1.



§ 3-13A-25 Limitation of liability to participants.

3-13A-25. Limitation of liability to participants. Neither the program nor any participating unit is liable to any participant for losses arising out of any decrease in the value of any investments held under the program. The liability of the program to any participant is limited to the value of the participant's account on the date the participant chooses to begin payment pursuant to the provisions of the program. In no event may any member of the board, the executive director, or any member of the executive director's staff have any liability for any action taken with respect to the program unless the action has been taken in bad faith.

Source: SL 2004, ch 43, § 24; SDCL § 3-12-188; SL 2005, ch 28, § 1; SL 2016, ch 31, § 61.






Chapter 13B - State Cement Plant Employee Retirement [Repealed]

CHAPTER 3-13B

STATE CEMENT PLANT EMPLOYEE RETIREMENT [REPEALED]



Chapter 14 - Expiration of Term of Office

§ 3-14-1 Holding over until successor qualified.

3-14-1. Holding over until successor qualified. Except when otherwise expressly provided, every lawful incumbent of any public office, with a definite term, upon the expiration of such term shall continue to discharge its duties until his successor shall have been elected or appointed and has qualified, and shall be entitled to receive the prescribed compensation of such office during the time he shall so discharge its duties.

Source: RC 1919, § 7035; SDC 1939, § 48.0314.



§ 3-14-2 Public property and accounts to be delivered to successor in office.

3-14-2. Public property and accounts to be delivered to successor in office. Every public officer elected or appointed under the laws of this state, on going out of office at the expiration of his term thereof, shall forthwith deliver, and upon his death, resignation, suspension, or removal from office, there shall be forthwith delivered to his successor in office all public money, books, records, accounts, papers, documents, and property in his possession or under his control belonging or appertaining to such office.

Source: PolC 1877, ch 5, § 14; PolC 1877, ch 22, § 7; CL 1887, §§ 1384, 1391; RPolC 1903, §§ 1801, 1810; SL 1915, ch 268, § 1; RC 1919, §§ 7016, 7038; SDC 1939, § 48.0317.



§ 3-14-3 Refusal to surrender official seal, books, or papers as misdemeanor.

3-14-3. Refusal to surrender official seal, books, or papers as misdemeanor. Every person who, having been an executive officer of this state, wrongfully refuses to surrender the official seal or any of the books and papers appertaining to his office, to his successor, who has been duly elected or appointed, and has duly qualified, and has demanded the surrender of the books and papers of such office, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 112; CL 1887, § 6312; RPenC 1903, § 117; RC 1919, § 3700; SDC 1939, § 13.1104; SL 1980, ch 24, § 42.



§ 3-14-4 Exercising functions of office after expiration of term as misdemeanor.

3-14-4. Exercising functions of office after expiration of term as misdemeanor. Every person who, having been an executive officer, willfully exercises any of the functions of his office after his term of office has expired and a successor has been duly elected or appointed, and has qualified in his place, and he has notice thereof, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 111; CL 1887, § 6311; RPenC 1903, § 116; RC 1919, § 3699; SDC 1939, § 13.1103; SL 1980, ch 24, § 43.



§ 3-14-5 Definitions.

3-14-5. Definitions. The terms "office," "officer," "executive," and "administrative," when used in § 3-14-3 or 3-14-4 mean and apply to any executive or administrative officer of the state; to any county, municipality, township, or school district; and to any district, board, bureau, commission, department, or other body or office, exercising executive or administrative powers as part of the government, or any arm of the government, of the state. The terms "executive" and "administrative" apply interchangeably to any or all of said offices.

Source: SL 1985, ch 15, § 17; SL 1992, ch 60, § 2.






Chapter 15 - Bribery and Interference with Officers [Repealed]

CHAPTER 3-15

BRIBERY AND INTERFERENCE WITH OFFICERS [REPEALED]

[Repealed by SL 1976, ch 158, §§ 11-25, 12A-11; SL 1985, ch 15, § 14]



Chapter 16 - Malfeasance, Misfeasance and Nonfeasance in Office

§ 3-16-1 Willful failure to perform official duty as misdemeanor.

3-16-1. Willful failure to perform official duty as misdemeanor. Where any duty is or shall be enjoined by law upon any public officer, or upon any person holding any public trust or employment, every intentional omission to perform such duty, where no special provision shall have been made for the punishment of such delinquency, is a Class 2 misdemeanor.

Source: PenC 1877, § 216; CL 1887, § 6416; RPenC 1903, § 220; RC 1919, § 3806; SDC 1939, § 13.1301; SL 1980, ch 24, § 44.



§ 3-16-2 Keeping office or property at unauthorized place as misdemeanor.

3-16-2. Keeping office or property at unauthorized place as misdemeanor. No state, county, township, or precinct officer in this state shall keep his office, or keep any books, papers, records, or other property belonging thereto, at any place other than that prescribed by law. Any state, county, township, or precinct officer violating this section is guilty of a Class 2 misdemeanor.

Source: SL 1883, ch 90, §§ 1, 2; CL 1887, §§ 1401, 1402; RPolC 1903, §§ 1820, 1821; RC 1919, §§ 7022, 7023; SDC 1939, § 48.9901; SL 1980, ch 24, § 45.



§ 3-16-3 Repealed.

3-16-3. Repealed by SL 1976, ch 158, § 11-25.



§ 3-16-4 , 3-16-5. Repealed.

3-16-4, 3-16-5. Repealed by SL 1976, ch 158, § 30A-18.



§ 3-16-6 Repealed.

3-16-6. Repealed by SL 1976, ch 158, § 42-23.



§ 3-16-7 Officer's interest in public contract as misdemeanor .

3-16-7. Officer's interest in public contract as misdemeanor. No public officer who is authorized to sell or lease any property, or make any contract in the officer's official capacity may become voluntarily interested individually in any sale, lease, or contract, directly or indirectly with such entity. A violation of this section is a Class 2 misdemeanor unless the act is exempted by law.

Source: PenC 1877, § 499; CL 1887, § 6700; RPenC 1903, § 521; RC 1919, § 3816; SDC 1939, § 13.1308; SL 1980, ch 24, § 46; SL 2014, ch 44, § 2.



§ 3-16-8 Self-dealing in award or terms of agency contract prohibited.

3-16-8. Self-dealing in award or terms of agency contract prohibited. A state officer or employee may not solicit nor accept any gift, favor, reward, service, or promise of reward, including a promise of future employment, in exchange for recommending, influencing, or attempting to influence the award of or the terms of a contract by the state agency the officer or employee serves.

Source: SL 2015, ch 30, § 1.



§ 3-16-9 Retaliation prohibited for reporting violations, abuse, or danger to public.

3-16-9. Retaliation prohibited for reporting violations, abuse, or danger to public. No department, bureau, board, or commission of the state or any of its political subdivisions may dismiss, suspend from employment, demote, decrease the compensation of, or take any other retaliatory action against an employee because the employee reports in good faith to an appropriate authority a violation or suspected violation of a law or rule, an abuse of funds or abuse of authority, or substantial and specific danger to public health or safety, unless the report is specifically prohibited by law. The provisions of this section do not apply to any employee who knows the report is false or was made in a reckless disregard for the truth. A state employee who is the subject of retaliation under this section may file a grievance with the Civil Service Commission pursuant to § 3-6D-22. For purposes of an employee of a political subdivision, an appropriate authority includes any human resources department of that political subdivision, if any, any state's attorney, or the attorney general.

Source: SL 2017, ch 25, § 1.



§ 3-16-10 Retaliation prohibited for reporting public official's misuse of public funds.

3-16-10. Retaliation prohibited for reporting public official's misuse of public funds. An employee may file a grievance with the appropriate governmental entity if the employee believes that there has been retaliation, because of reporting a violation of § 22-30A-46 through the chain of command of the employee's department, to the Office of the Attorney General, or to the Department of Legislative Audit. If no grievance process exists, a civil action may be filed in circuit court.

Source: SL 2017, ch 98, § 3.






Chapter 17 - Removal from Office

§ 3-17-1 Removal of constitutional state officers by Governor--Grounds--Notice and hearing.

3-17-1. Removal of constitutional state officers by Governor--Grounds--Notice and hearing. All constitutional state officers not liable to impeachment may be removed by the Governor, after notice and hearing, for crimes, misconduct, or malfeasance in office or for drunkenness or gross incompetency.

Source: SL 1901, ch 192, § 1; RPolC 1903, § 1804; RC 1919, § 7009; SDC 1939, § 48.0201.



§ 3-17-2 Removal of appointive state officers by Governor without cause.

3-17-2. Removal of appointive state officers by Governor without cause. All state officers not liable to impeachment and not subject to removal by the Governor, in accordance with the provisions of § 3-17-1, and appointed by the Governor with or without the advice and consent of the Senate, shall be subject to removal by the Governor without assigning cause therefor.

Source: SL 1901, ch 192, § 2; RPolC 1903, § 1805; RC 1919, § 7010; SDC 1939, § 48.0202.



§ 3-17-3 Removal of local law enforcement officers by Governor--Grounds.

3-17-3. Removal of local law enforcement officers by Governor--Grounds. The Governor shall have power, after notice and hearing, to remove from office any state's attorney, sheriff, or police officer, or any deputy or assistant state's attorney, or deputy sheriff who shall willfully fail, neglect, or refuse to perform any of the duties imposed upon him by, or to enforce any of the provisions of law relating to intoxicating liquors, or who shall willfully fail, neglect, or refuse to perform any duties imposed upon them by law, or who shall be guilty of intoxication or drunkenness, or who shall be guilty of the violation of any law, or who shall assist or connive in the violation of any law, or who shall be grossly incompetent to perform the duties of his office.

Source: SL 1917, ch 281, § 2; RC 1919, § 7011; SL 1923, ch 248; SDC 1939, § 48.0203.



§ 3-17-4 Notice and hearing on removal of law enforcement officer.

3-17-4. Notice and hearing on removal of law enforcement officer. Proceedings for the removal of any such officer may be commenced either by the Governor on his own motion, or on written complaint of any citizen of the state, filed with the Governor. Written notice of the time and place fixed for the hearing of such complaint, together with a copy thereof, shall be personally served upon such officer at least ten days before such hearing.

Source: SL 1917, ch 281, § 2; RC 1919, § 7011; SL 1923, ch 248; SDC 1939, § 48.0203.



§ 3-17-5 Law enforcement officer removed from office not eligible for new appointment during term--Salary payment for office as misdemeanor.

3-17-5. Law enforcement officer removed from office not eligible for new appointment during term--Salary payment for office as misdemeanor. Any person removed under the provisions of §§ 3-17-3 and 3-17-4 shall be ineligible to hold any public appointive or elective office or position of the state or any political subdivision thereof, during the unexpired part of the term of office to which such person was elected or appointed, and from which he has been removed.

It is a Class 2 misdemeanor for any officer or board to allow or pay any person so removed, any salary for any public appointive or elective office or position during the period for which he shall be disqualified to hold such office or position, and any person or board who shall allow or pay any such salary contrary to the provisions of this section shall be liable to the state or political subdivision as the case may be, for the salary so paid or allowed.

Source: SL 1917, ch 281, § 2; RC 1919, § 7011; SL 1923, ch. 248; SDC 1939, § 48.0203; SL 1980, ch 24, § 47.



§ 3-17-6 Grounds for removal of local officers from office.

3-17-6. Grounds for removal of local officers from office. Any officer of any local unit of government may be charged, tried, and removed from office for misconduct, malfeasance, nonfeasance, crimes in office, drunkenness, gross incompetency, corruption, theft, oppression, or gross partiality.

Source: PolC 1877, ch 22, § 3; CL 1887, § 1387; RPolC 1903, § 1806; SL 1915, ch 268, § 1; RC 1919, § 7012; SL 1929, ch 214; SDC 1939, § 48.0204; SL 1977, ch 57; SL 1981, ch 177, § 2.



§ 3-17-7 Proceedings for removal of local officer--Pleadings and process.

3-17-7. Proceedings for removal of local officer--Pleadings and process. The proceedings for removal shall be in the nature of a special proceeding, and shall be brought in the name of the state by the state's attorney of the county in which the officer charged resides, upon his own relation, or by the attorney general of the state upon his own relation, and must be so brought by either of such officers when so directed by the Governor. Such proceeding shall be commenced by the filing of a complaint in the office of the clerk of courts of the proper county, which complaint shall contain a brief and concise statement of the facts constituting the cause of action, without unnecessary repetition and the issuance of a summons in the form of a relief summons in civil action, which summons shall require the defendant to answer the complaint within ten days after the date of service thereof, and shall be served by the sheriff or other officer authorized to serve process, by handing to and leaving with the defendant, personally, a copy of the summons, accompanied by a copy of the complaint, and such proceeding shall be brought on for hearing and determination upon a notice of not less than five days, served upon the opposite party or his attorney, except as hereinafter provided, whereupon it shall be the duty of the judge of the circuit court to at once appoint and hold a special term thereof, at which term the issues in such proceeding shall be heard and determined by the court.

Source: PolC 1877, ch 22, § 3; CL 1887, § 1387; RPolC 1903, § 1806; SL 1915, ch 268, § 1; RC 1919, § 7012; SL 1929, ch 214; SDC 1939, § 48.0204.



§ 3-17-8 Suspension of local officer pending removal proceedings.

3-17-8. Suspension of local officer pending removal proceedings. At any time after the commencement of the proceeding under § 3-17-7 the court shall, upon satisfactory showing, suspend the accused from the functions of his office until the final determination of the issues, and upon such suspension the judge shall immediately appoint some competent person to fill the office during such suspension.

Source: PolC 1877, ch 22, § 5; SL 1881, ch 123, § 1; CL 1887, § 1389; RPolC 1903, § 1808; SL 1915, ch 268, § 1; RC 1919, § 7013; SDC 1939, § 48.0205.



§ 3-17-9 Judgment of ouster in removal proceedings--Enforcement of judgment--Salary during period of suspension if officer vindicated.

3-17-9. Judgment of ouster in removal proceedings--Enforcement of judgment--Salary during period of suspension if officer vindicated. The judgment thereof, if against the defendant, shall be that of immediate ouster from his office, and declaring his office to be vacant.

If the judgment in such proceeding be that of ouster, and the defendant fails or refuses to surrender his office, the circuit court shall issue all needful writs or process, directed to the proper officer, for the execution of such judgment. If the ultimate determination of the issues in the proceeding be in favor of the accused, such suspension shall not work a forfeiture of his salary during the period of such suspension.

Source: PolC 1877, ch 22, §§ 3, 5; SL 1881, ch 123, § 1; CL 1887, §§ 1387, 1389; RPolC 1903, §§ 1806, 1808; SL 1915, ch 268, § 1; RC 1919, §§ 7012, 7013; SDC 1939, §§ 48.0204, 48.0205.



§ 3-17-10 Officer allowed expenses of defense after judgment for him in removal proceedings.

3-17-10. Officer allowed expenses of defense after judgment for him in removal proceedings. If the final determination of such proceeding be favorable to such accused officer, he shall be allowed the reasonable and necessary expenses he has incurred in his defense, including a reasonable attorney fee, to be fixed by the court or judge. Such expenses shall be paid by the county, if he be a county officer; by the township, if he be a township officer; and by the municipality if he be an officer of such municipality.

Source: SL 1915, ch 268, § 1; RC 1919, § 7015; SDC 1939, § 48.0206; SL 1992, ch 60, § 2.



§ 3-17-11 Advancement of appeals on Supreme Court calendar--Circuit court order not stayed pending appeal.

3-17-11. Advancement of appeals on Supreme Court calendar--Circuit court order not stayed pending appeal. In case of appeal to the Supreme Court, such appeal shall be advanced and take precedence over all causes upon the court calendar, and be assigned for hearing as soon after the record on appeal and briefs are filed as the business of the court will permit. The taking of an appeal by the defendant and the filing of a supersedeas bond shall not operate to stay the proceedings of the circuit court or judge, or restore the defendant to office pending such appeal.

Source: SL 1915, ch 268, § 1; RC 1919, § 7015; SDC 1939, § 48.0206.



§ 3-17-12 Suspension of state's attorney or sheriff pending prosecution.

3-17-12. Suspension of state's attorney or sheriff pending prosecution. If any state's attorney or sheriff is arrested for or charged with any offense against the laws of this state or the United States of America, and the Governor is informed that criminal proceedings are pending before any court or officer, the Governor shall in the case of a felony and may in the case of a misdemeanor suspend that state's attorney or sheriff from office until such charge is prosecuted. The effect of such a suspension is to relieve the affected state's attorney or sheriff from all responsibilities provided by law which are pertinent to that position.

Source: SL 1985, ch 28, § 1.



§ 3-17-13 Effect of suspension.

3-17-13. Effect of suspension. A state's attorney or sheriff who is suspended from employment in accordance with the provisions of § 3-17-12 shall assume leave of absence status and shall receive the same salary and employment benefits to which he would otherwise be entitled to be paid by the county he represents. Except as otherwise provided in §§ 3-17-12 to 3-17-19, inclusive, a state's attorney or sheriff who is suspended pursuant to §§ 3-17-12 to 3-17-19, inclusive, has the same rights, benefits, and obligations as any county employee who is on a leave of absence status for any other purpose. Notwithstanding any other law, a state's attorney or sheriff shall receive credit for the period of suspension toward any retirement benefit afforded by the county represented if ultimately reinstated pursuant to §§ 3-17-12 to 3-17-19, inclusive.

Source: SL 1985, ch 28, § 2.



§ 3-17-14 Appointment of acting state's attorney or sheriff.

3-17-14. Appointment of acting state's attorney or sheriff. The Governor shall, in the case of a state's attorney, appoint the attorney general or one of his assistants or some competent attorney of the state selected by the attorney general, and the Governor shall, in the case of a sheriff suspended pursuant to §§ 3-17-12 to 3-17-19, inclusive, appoint a suitable person to discharge the duties of such office during any suspension imposed in accordance with the provisions of §§ 3-17-12 to 3-17-19, inclusive.

Source: SL 1985, ch 28, § 3.



§ 3-17-15 Compensation of acting state's attorney or sheriff.

3-17-15. Compensation of acting state's attorney or sheriff. The county in which an attorney is temporarily appointed state's attorney or a person is temporarily appointed sheriff shall pay such appointee for his services and expenses in an amount determined and fixed by the Governor and certified to the county auditor of the affected county.

Source: SL 1985, ch 28, § 4.



§ 3-17-16 Powers and duties of acting state's attorney or sheriff.

3-17-16. Powers and duties of acting state's attorney or sheriff. Any attorney temporarily appointed may discharge all the duties of an elected state's attorney and shall speedily bring to hearing and determination any charges made against the state's attorney so suspended. Any person temporarily appointed as sheriff may discharge all the duties of an elected sheriff.

Source: SL 1985, ch 28, § 5.



§ 3-17-17 Restoration of state's attorney or sheriff to office.

3-17-17. Restoration of state's attorney or sheriff to office. If it is determined during the criminal proceeding that the state's attorney or sheriff so suspended is not guilty of the offense charged, this fact shall be certified to the county auditor by the Governor, whereupon such suspended state's attorney or sheriff shall be restored to office provided the term for which he was elected or appointed has not expired.

Source: SL 1985, ch 28, § 6.



§ 3-17-18 Time for trial of state's attorney or sheriff.

3-17-18. Time for trial of state's attorney or sheriff. Any trial of a state's attorney or sheriff who has been charged with a criminal offense under the laws of this state, shall be commenced no later than sixty days from the date upon which formal charges are brought unless continued by court order.

Source: SL 1985, ch 28, § 7.



§ 3-17-19 Removal provisions unaffected.

3-17-19. Removal provisions unaffected. Sections 3-17-12 to 3-17-18, inclusive, in no manner affect provisions of law relating to the removal from office of a state's attorney or sheriff.

Source: SL 1985, ch 28, § 8.



§ 3-17-20 Suspension of certain county officials pending completion of criminal prosecution--Appointment of person to discharge duties--Restoration to office.

3-17-20. Suspension of certain county officials pending completion of criminal prosecution--Appointment of person to discharge duties--Restoration to office. If any officer is arrested for or charged with any offense against the laws of this state or the United States of America, and the board of county commissioners is informed that criminal proceedings are pending before any court or officer, the board of county commissioners may in the case of a Class 1 misdemeanor charge that is relevant to the responsibilities and duties of the office and shall in the case of a felony charge suspend that officer from office until such charge is prosecuted. The officer who is suspended pursuant to this section is relieved from all responsibilities provided by law which are pertinent to that office. The county commission shall appoint one of the officer's assistants or a suitable person to discharge the duties of the office during any suspension imposed in accordance with the provisions of §§ 3-17-20 to 3-17-22, inclusive. If it is determined during the criminal proceeding that the officer suspended is not guilty of the offense charged, the court shall so notify the board of county commissioners. If the term for which the officer was elected or appointed has not expired, the suspended officer shall be restored to that office by the board of county commissioners. For the purposes of §§ 3-17-20 to 3-17-22, inclusive, the term, officer, includes the county auditor, county treasurer, and county register of deeds.

Source: SL 2007, ch 22, § 1.



§ 3-17-21 Leave of absence status of suspended person.

3-17-21. Leave of absence status of suspended person. Any officer who is suspended from employment in accordance with the provisions of § 3-17-20 shall assume leave of absence status and shall receive the same salary and employment benefits to which the officer would otherwise be entitled to be paid by the county. Except as otherwise provided in §§ 3-17-20 to 3-17-22, inclusive, an officer who is suspended pursuant to § 3-17-20 has the same rights, benefits, and obligations as any county employee who is on a leave of absence status for any other purpose. Notwithstanding any other provision of law, an officer shall receive credit for the period of suspension toward any retirement benefit afforded by the county, if the officer is reinstated pursuant to § 3-17-20.

Source: SL 2007, ch 22, § 2.



§ 3-17-22 Compensation and duties of temporary appointee.

3-17-22. Compensation and duties of temporary appointee. The county in which an officer is temporarily appointed pursuant to § 3-17-20 shall pay the appointee for services and expenses in an amount determined and fixed by the board of county commissioners for such office. Any person temporarily appointed as an officer may discharge all the duties of such office.

Source: SL 2007, ch 22, § 3.



§ 3-17-23 Suspension of county commissioner pending completion of criminal prosecution--Restoration to office.

3-17-23. Suspension of county commissioner pending completion of criminal prosecution--Restoration to office. If any county commissioner is arrested for or charged with any offense against the laws of this state or the United States of America, and the board of county commissioners is informed that criminal proceedings are pending before any court or officer, the remaining board of county commissioners may in the case of a Class 1 misdemeanor charge that is relevant to the responsibilities and duties of the office and shall in the case of a felony charge suspend that county commissioner from office until such charge is prosecuted. The county commissioner who is suspended pursuant to this section is relieved from all responsibilities provided by law which are pertinent to that office. If it is determined during the criminal proceeding that the county commissioner suspended is not guilty of the offense charged, this fact shall be certified to the board of county commissioners. If the term for which the county commissioner was elected or appointed has not expired, the suspended county commissioner shall be restored to that office by the remaining board of county commissioners.

Source: SL 2007, ch 22, § 4.



§ 3-17-24 Removal from office provisions unaffected.

3-17-24. Removal from office provisions unaffected. Sections 3-17-20 to 3-17-23, inclusive, do not affect the provisions of law relating to the removal from office of any county commissioner, county auditor, county treasurer, or county register of deeds.

Source: SL 2007, ch 22, § 5.






Chapter 18 - Public Employees' Unions

§ 3-18-1 Employees subject to chapter--Excluded officers and employees--Rights preserved to excluded persons.

3-18-1. Employees subject to chapter--Excluded officers and employees--Rights preserved to excluded persons. The words "public employees" as used in this chapter shall mean any person holding a position by appointment or employment in the government of the State of South Dakota or in the government of any one or more of the political subdivisions thereof, or in the service of the public schools, or in the service of any authority, commission, or board, or any other branch of the public service. The term does not include:

(1) Elected officials and persons appointed to fill vacancies in elective offices and members of any board or commission;

(2) Administrators except elementary and secondary school administrators, administrative officers, directors, or chief executive officers of a public employer or major divisions thereof as well as chief deputies, first assistants, and any other public employees having authority in the interest of the public employer to hire, transfer, suspend, layoff, recall, promote, discharge, assign, reward, or discipline other public employees, or the responsibility to direct them, or to adjust their grievances, or to effectively recommend such action, if in connection with the foregoing, the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment;

(3) Students working as part-time employees twenty hours per week or less;

(4) Temporary public employees employed for a period of four months or less;

(5) Commissioned and enlisted personnel of the South Dakota National Guard;

(6) Judges and employees of the unified court system;

(7) Legislators and the full-time and part-time employees of the legislature or any state agency that statutorily is directed by the legislative branch.

This section does not preclude employees described in subdivisions (1) to (7), inclusive, from joining professional, noncollective bargaining organizations.

Source: SL 1969, ch 88, § 1, subdiv 1; SL 1978, ch 35, § 1; SL 1982, ch 41.



§ 3-18-1.1 "Grievance" defined.

3-18-1.1. "Grievance" defined. The term "grievance" as used in this chapter means a complaint by a public employee or group of public employees based upon an alleged violation, misinterpretation, or inequitable application of any existing agreements, contracts, ordinances, policies, or rules of the government of the State of South Dakota or the government of any one or more of the political subdivisions thereof, or of the public schools, or any authority, commission, or board, or any other branch of the public service, as they apply to the conditions of employment. Negotiations for, or a disagreement over, a nonexisting agreement, contract, ordinance, policy, or rule is not a "grievance" and is not subject to this section.

Source: SL 1970, ch 27, § 1; SL 1993, ch 375, § 1.



§ 3-18-2 Rights relating to labor organizations--Designation of representatives--Discrimination against employees exercising rights as misdemeanor--Good faith negotiations--Intimidation.

3-18-2. Rights relating to labor organizations--Designation of representatives--Discrimination against employees exercising rights as misdemeanor--Good faith negotiations--Intimidation. Public employees shall have the right to form and join labor or employee organizations, and shall have the right not to form and join such organizations. Public employees shall have the right to designate representatives for the purpose of meeting and negotiating with the governmental agency or representatives designated by it with respect to grievance procedures and conditions of employment and after initial recognition by the employer, it shall be continuous until questioned by the governmental agency, labor or employee organization, or employees, pursuant to § 3-18-5. It is a Class 2 misdemeanor to discharge or otherwise discriminate against an employee for the exercise of such rights, and the governmental agency or its designated representatives shall be required to meet and negotiate with the representatives of the employees at reasonable times in connection with such grievance procedures and conditions of employment. The negotiations by the governmental agency or its designated representatives and the employee organization or its designated representatives shall be conducted in good faith. Such obligation does not compel either party to agree to a proposal or require the making of a concession but shall require a statement of rationale for any position taken by either party in negotiations. It shall be unlawful for any person or group of persons, either directly or indirectly to intimidate or coerce any public employee to join, or refrain from joining, a labor or employee organization.

Source: SL 1969, ch 88, § 7, subdiv 2; SL 1970, ch 26, § 1; SL 1973, ch 31; SL 1974, ch 33; SL 1980, ch 24, § 48.



§ 3-18-3 Exclusive representation by designated representatives--Right to adjust grievances preserved.

3-18-3. Exclusive representation by designated representatives--Right to adjust grievances preserved. Representatives designated or selected for the purpose of formal representation by the majority of the employees in a unit appropriate for such purposes shall be the exclusive representatives of all employees in such unit for the purpose of representation in respect to rates of pay, wages, hours of employment, or other conditions of employment; provided that salary increases for Board of Regents' faculty and exempt staff may only be distributed to address institutional priorities, program needs, performance meeting or exceeding expectations, or internal or external market considerations. Notwithstanding any other provision of this section, any individual employee, or a group of employees, shall have the right at any time to present grievances to their employer and to have such grievances adjusted without the intervention of the formal representative as long as the adjustment is not inconsistent with the terms of any settlement with the formal representative then in effect; provided that the formal representative has been given opportunity to be present at such adjustment.

Source: SL 1969, ch 88, § 7, subdiv 3; SL 1970, ch 26, § 2; SL 1971, ch 20, § 1; SL 1999, ch 17, § 1.



§ 3-18-3.1 Unfair practices of employers defined.

3-18-3.1. Unfair practices of employers defined. It shall be an unfair practice for a public employer to:

(1) Interfere with, restrain, or coerce employees in the exercise of rights guaranteed by law;

(2) Dominate, interfere, or assist in the formation or administration of any employee organization, or contribute financial or other support to it; provided, an employer shall not be prohibited from permitting employees to confer with him during working hours without loss of time or pay;

(3) Discriminate in regard to hire or tenure or employment or any term or condition of employment to encourage or discourage membership in any employee organization;

(4) Discharge or otherwise discriminate against an employee because he has filed a complaint, affidavit, petition, or given any information or testimony under this chapter;

(5) Refuse to negotiate collectively in good faith with a formal representative; and

(6) Fail or refuse to comply with any provision of this chapter.
Source: SL 1973, ch 30, § 1.



§ 3-18-3.2 Unfair practices of employee organizations defined.

3-18-3.2. Unfair practices of employee organizations defined. It is an unfair practice for an employee organization or its agents to:

(1) Restrain or coerce an employee in the exercise of the rights guaranteed by this chapter. However, this subdivision does not impair the right of an employee organization to prescribe its own requirements with respect to the acquisition or retention of membership therein;

(2) Restrain or coerce an employer in the selection of his representative for the purpose of collective bargaining or the adjustment of grievances;

(3) Cause or attempt to cause an employer to discriminate against an employee in violation of subdivision 3-18-3.1(3) or to discriminate against an employee with respect to whom membership in such organization has been denied or terminated on some ground; and

(4) Refuse to negotiate collectively in good faith with an employer, provided it is the formal representative.
Source: SL 1973, ch 30, § 2; SL 1993, ch 375, § 7.



§ 3-18-3.3 Rules on unfair practices.

3-18-3.3. Rules on unfair practices. The Department of Labor and Regulation shall promulgate rules pursuant to chapter 1-26 to specify procedures to enforce the provisions of §§ 3-18-3.1 and 3-18-3.2.

Source: SL 1973, ch 30, § 3; SL 1993, ch 375, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-3.4 Time for filing complaint on unfair practice.

3-18-3.4. Time for filing complaint on unfair practice. Any complaint brought under the provisions of §§ 3-18-3.1 and 3-18-3.2 shall be filed with the Department of Labor and Regulation within sixty days after the alleged commission of an unfair labor practice occurs or within sixty days after the complainant should have known of the offense.

Source: SL 1983, ch 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-4 Investigation and hearing on refusal to grant formal recognition or on question of designation of representation unit.

3-18-4. Investigation and hearing on refusal to grant formal recognition or on question of designation of representation unit. When a governmental agency declines to grant formal recognition or when a question concerning the designation of a representation unit is raised by the governmental agency, labor or employee organization, or employees, the Department of Labor and Regulation or any person designated by it shall, at the request of any of the parties, investigate such question and, after a hearing if requested by any party, rule on the definition of the appropriate representation unit. The department shall certify to the parties in writing the proper definition of the unit. In defining the unit, the department shall take into consideration, along with other relevant factors, the principles of efficient administration of government, the principles and the coverage of uniform comprehensive position classification and compensation plans in the governmental agency, the history and extent of organization, occupational classification, administrative and supervisory levels of authority, geographical location, and the recommendations of the parties.

Source: SL 1969, ch 88, § 7, subdiv 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-5 Question on representative of employees--Petition for investigation or certification--Hearing to ascertain representatives for formal recognition.

3-18-5. Question on representative of employees--Petition for investigation or certification--Hearing to ascertain representatives for formal recognition. When a question concerning the representative of employees is raised by the governmental agency, labor or employee organization, or employees, the Department of Labor and Regulation or any person designated by it shall, at the request of any of the parties, investigate such question and certify to the parties in writing, the name or names of the representatives that have been designated or selected. The filing of a petition for the investigation or certification of a representative of employees by any of the parties shall constitute a question within the meaning of this section. In any such investigation, the department may provide for an appropriate hearing, and shall take a secret ballot of employees to ascertain such representatives for the purposes of formal recognition. If the department has certified a formally recognized representative in a unit of employees as provided in § 3-18-4, it shall not be required to consider the matter again for a period of one year unless it appears to it that sufficient reason exists.

Source: SL 1969, ch 88, § 7, subdiv 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-6 Promulgation of rules of procedure for elections and negotiations.

3-18-6. Promulgation of rules of procedure for elections and negotiations. The secretary of labor and regulation shall promulgate rules pursuant to chapter 1-26 to carry out the provisions of §§ 3-18-4, 3-18-5, and 3-18-8.1. The rules shall specify:

(1) The procedure to be used for the election to determine representation for formal recognition; and

(2) The procedure to follow if negotiations reach an impasse.
Source: SL 1969, ch 88, § 7, subdiv 5; SL 1983, ch 22, § 4; SL 1993, ch 375, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-6.1 Repealed.

3-18-6.1. Repealed by SL 1979, ch 21, § 4.



§ 3-18-7 Tentative settlement between labor or employee organization and designated representatives of agency--Action by governing body or officer.

3-18-7. Tentative settlement between labor or employee organization and designated representatives of agency--Action by governing body or officer. If a tentative settlement is reached between a labor or employee organization or organizations and the designated representatives of the governmental agency, such representatives shall recommend such settlement to the governing body or officer having authority to take action. The governing body or officer shall as soon as practicable consider the recommendations and take such action, if any, upon them as it or he deems appropriate.

Source: SL 1969, ch 88, § 8.



§ 3-18-8 Implementation of settlement between labor or employee organization and governing body.

3-18-8. Implementation of settlement between labor or employee organization and governing body. If a settlement is reached with a labor or employee organization or organizations and the governing body, such governing body shall implement the settlement in the form of an agreement which shall be effective only upon approval by resolution of the governing body. If the settlement requires the adoption of a law or charter amendment to implement it fully, the governmental agency shall make every reasonable effort to propose and secure the enactment of the law or charter amendment.

Source: SL 1969, ch 88, § 8; SL 1970, ch 27, § 2; SL 1971, ch 20, § 2.



§ 3-18-8.1 Intervention by department on failure to reach agreement.

3-18-8.1. Intervention by department on failure to reach agreement. In case of impasse or failure to reach an agreement in negotiations conducted under the provisions of this chapter, either party may request the Department of Labor and Regulation to intervene under the provisions of §§ 60-10-1 to 60-10-3, inclusive. Such request shall be mailed within ten days after a written statement is delivered to the designated representative for the other party declaring an impasse. Nothing in this section prohibits the parties to an impasse from adopting any other procedure to facilitate a settlement that is mutually agreeable.

Source: SL 1970, ch 26, § 3; SL 1983, ch 24, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-8.2 Issuance of contracts by school districts prior to reaching agreement--Terms and conditions.

3-18-8.2. Issuance of contracts by school districts prior to reaching agreement--Terms and conditions. Any school district issuing contracts to teachers for the ensuing year, but prior to reaching agreement with the representatives of the recognized employee unit, shall issue the contracts under the same terms and conditions as for the current year. If no agreement is reached in negotiations and the intervention of the Department of Labor and Regulation under § 3-18-8.1 fails to bring about an agreement, the board shall implement, as a minimum, the provisions of its last offer, including tentative agreements. If the Department of Labor and Regulation is not requested to intervene under the provisions of § 3-18-8.1, the board shall implement the provisions of its last offer, including tentative agreements, eleven days after an impasse is declared.

Source: SL 1988, ch 38; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-9 Strike defined.

3-18-9. Strike defined. The word "strike" as used in this chapter shall mean the failure to report for duty, the willful absence from one's position, the stoppage of work, or the abstinence in whole or in part from the full, faithful and proper performance of the duties of employment by concerting action with others, and without the lawful approval of one's superior, or in any manner interfering with the operation of government of the State of South Dakota, the government of any of the political subdivisions thereof, the public schools or any authority, commission, board, or branch thereof, for the purpose of coercing a change in the conditions or compensation or the rights, privileges, or obligations of employment.

Source: SL 1969, ch 88, § 1, subdiv 2; SL 1970, ch 27, § 3.



§ 3-18-10 Strikes prohibited--Right to submission of grievance.

3-18-10. Strikes prohibited--Right to submission of grievance. No public employee shall strike against the State of South Dakota, any of the political subdivisions thereof, any of its authorities, commissions, or boards, the public school system or any other branch of the public service. Provided, however, that nothing contained in this chapter shall be construed to limit, impair, or affect, the right of any public employee to the expression or communication of a view, grievance, complaint, or opinion on any matter related to the conditions or compensation of public employment or their betterment with the full, faithful and proper performance of the duties of employment.

Source: SL 1969, ch 88, § 2.



§ 3-18-11 Consent to strikes by supervisors prohibited--Discharge from employment for submission of grievance prohibited.

3-18-11. Consent to strikes by supervisors prohibited--Discharge from employment for submission of grievance prohibited. No person exercising any authority, supervision, or direction over any public employee shall have the power to authorize, approve or consent to a strike by one or more employees, and such person shall not authorize, approve, or consent to such strike, nor shall any such person discharge or cause any public employee to be discharged or separated from his or her employment because of participation in the submission of a grievance in accordance with the provision of § 3-18-10.

Source: SL 1969, ch 88, § 3.



§ 3-18-12 , 3-18-13. Repealed.

3-18-12, 3-18-13. Repealed by SL 1997, ch 33, §§ 1, 2.



§ 3-18-14 Injunctive relief in case of strike.

3-18-14. Injunctive relief in case of strike. The governing boards of the state and its political subdivisions may apply for injunctive relief in circuit court immediately upon the existence of a strike or related activities, and the state's attorney of every county shall have the same duty and enforcement of the chapter.

Source: SL 1969, ch 88, § 6; SL 1973, ch 32.



§ 3-18-15 Right of employee or representative to expression or communication of grievance not limited.

3-18-15. Right of employee or representative to expression or communication of grievance not limited. Nothing contained in this chapter shall be construed to limit, impair, or affect the right of any public employee or his or her representative to the expression or communication of a view, grievance, complaint, or opinion on any matter related to the conditions or compensation of public employment or their betterment, so long as the same is not designed to and does not interfere with the full, faithful, and proper performance of the duties of employment; nor shall it be construed to require any public employee to perform labor or services against his will.

Source: SL 1969, ch 88, § 7, subdiv 1.



§ 3-18-15.1 Grievance procedures to be established.

3-18-15.1. Grievance procedures to be established. The governing officer or board of each governmental agency shall enact, by agreement, ordinance, rule, or resolution, and make known to its employees a procedure which its employees may follow for prompt informal dispositions of their grievances.

Source: SL 1970, ch 27, § 1; SL 1993, ch 375, § 5.



§ 3-18-15.2 Appeal to department--Investigation, hearing, and order by department--Summary disposition of certain claims--Board of Regents employees.

3-18-15.2. Appeal to department--Investigation, hearing, and order by department--Summary disposition of certain claims--Board of Regents employees. If, after following the grievance procedure enacted by the governing body, the grievance remains unresolved, except in cases provided for in § 3-6A-38, it may be appealed to the Department of Labor and Regulation, if notice of appeal is filed with the department within thirty days after the final decision by the governing body is mailed or delivered to the employee. The Department of Labor and Regulation shall conduct an investigation and hearing and shall issue an order covering the points raised, which order is binding on the employees and the governmental agency. However, the department, upon the motion of any party, may dispose of any grievance, defense, or claim:

(1) If the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and a party is entitled to a judgment as a matter of law; or

(2) At the close of the evidence offered by the proponent of the grievance, defense, or claim if it determines that the evidence offered by the proponent of the grievance, defense, or claim is legally insufficient to sustain the grievance, defense, or claim.

Nothing in this section may be interpreted as giving the department power to grant tenure or promotion to a faculty member employed by the Board of Regents.

Source: SL 1970, ch 27, § 1; SL 1976, ch 33, § 5; SL 1983, ch 25; SL 1985, ch 29; SL 2002, ch 16, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-15.3 Grievance procedure adopted in absence of agency action.

3-18-15.3. Grievance procedure adopted in absence of agency action. If no grievance procedure is enacted as provided in § 3-18-15.1, the Department of Labor and Regulation shall promulgate rules pursuant to chapter 1-26 to adopt a standard grievance procedure to carry out the provisions of § 3-18-15.1.

Source: SL 1970, ch 27, § 1; SL 1973, ch 33; SL 1993, ch 375, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-15.4 Change in policies not prohibited--Contractual rights preserved.

3-18-15.4. Change in policies not prohibited--Contractual rights preserved. Nothing in this chapter prevents a governmental agency from legally changing any ordinance, policy, or rule that is currently the subject matter of a grievance procedure. However, any prior contractual rights may not be affected by a subsequent change of any ordinance, policy, or rule.

Source: SL 1970, ch 27, § 1; SL 1993, ch 375, § 2.



§ 3-18-15.5 Grievance procedures for employees of political subdivisions.

3-18-15.5. Grievance procedures for employees of political subdivisions. The provisions of § 3-18-15.1 do not apply to employees of political subdivisions unless those employees are members of a public employee union or the governing body of a political subdivision has adopted an ordinance or resolution establishing a grievance procedure for all employees of the political subdivision.

Source: SL 2013, ch 23, § 1.



§ 3-18-16 Proceedings to establish nonparticipation in strike--Request by employee--Time for proceedings.

3-18-16. Proceedings to establish nonparticipation in strike--Request by employee--Time for proceedings. Any public employee, upon request, shall be entitled, as hereinafter provided, to establish that he did not violate the provisions of § 3-18-10 or 3-18-11. Such requests must be filed in writing with the officer or body having the power and authority over such employees, within ten days after any action has been taken against such employee, whereupon such officer, or body, shall within ten days commence a proceeding at which time such person shall be entitled to be heard for the purpose of determining whether the provisions of § 3-18-10 or 3-18-11 have been violated by such public employee. Such proceedings shall be undertaken without any unnecessary delay. The decision of such proceedings shall be made within ten days.

Source: SL 1969, ch 88, § 7.



§ 3-18-17 Review by trial de novo of decision establishing violation.

3-18-17. Review by trial de novo of decision establishing violation. In the event that the employee involved is held to have violated § 3-18-10 or 3-18-11 and action is taken against him, he shall have the right of review by a trial de novo in the circuit court. Petition for such trial must be made within twenty days after the decision of the above proceedings is made known to the employee.

Source: SL 1969, ch 88, § 7.



§ 3-18-18 Rejected.

3-18-18. Rejected by referendum.






Chapter 19 - Indemnification of Officers and Employees

§ 3-19-1 Payment or indemnity allowable for costs, fees, judgments, or settlements in claims or actions against officers or employees.

3-19-1. Payment or indemnity allowable for costs, fees, judgments, or settlements in claims or actions against officers or employees. If any claim or action is instituted against any governing board or member thereof, or an officer or employee of the State of South Dakota, or any political subdivision of the state, including the board of supervisors or members of an improvement district, arising out of an act or omission occurring within the scope of the employment of such employee, or when exercising official duties or responsibilities as an officer or member of such governing board, the entity may elect to do any one or more of the following things:

(1) Indemnify such officer or employee for the court costs incurred in the defense of such claim or action;

(2) Pay or indemnify such officer or employee the reasonable attorney fees incurred by virtue of such claim or action;

(3) Pay or indemnify such officer or employee for a judgment based upon such claim or action; or

(4) Pay or indemnify such officer or employee for a compromise or settlement of such claim or action.
Source: SL 1969, ch 232; SL 1990, ch 52, § 2.



§ 3-19-2 Maximum payment or indemnity_Different maximum established by governing body--Excess claim to Legislature.

3-19-2. Maximum payment or indemnity--Different maximum established by governing body--Excess claim to Legislature. In no event may the total amount of payment or indemnity for any one officer or employee exceed the sum of twenty-five thousand dollars. However, any political subdivision may establish a different maximum amount of payment or indemnity by a resolution approved by its governing body. Indemnity in excess of twenty-five thousand dollars or the maximum amount of the payment or indemnity approved by a resolution adopted by a political subdivision's governing body, whichever is greater, may be presented as a claim to the Legislature.

Source: SL 1969, ch 232; SL 1974, ch 34; SL 1977, ch 34; SL 1985, ch 30; SL 2005, ch 29, § 1.



§ 3-19-3 Determination of payment or indemnity by governing board or attorney general.

3-19-3. Determination of payment or indemnity by governing board or attorney general. The governing board of the particular political subdivision, including improvement districts, shall act for the entity in determining the election and amount of indemnity or payment to be made to such officer or employee. If the officer or employee is a state officer or employee, the attorney general shall make such election, and determine the amount of reimbursement or payment to be made to such employee.

Source: SL 1969, ch 232; SL 1990, ch 52, § 3.






Chapter 20 - Reduced Tuition at State Colleges and Universities

§ 3-20-1 Reduced tuition for certain state employees--Annual record.

3-20-1. Reduced tuition for certain state employees--Annual record. Any employee of the state who has been continuously employed by the state for a period of one year may, upon compliance with § 3-20-4 and all of the requirements for admission, attend and pursue any undergraduate or graduate course in any state educational institution under the control and management of the Board of Regents upon the payment of fifty percent of tuition and one hundred percent of required fees. The Board of Regents shall maintain an annual record of the number of participants and the tuition dollar value of such participation.

Source: SL 1986, ch 28, § 1; SL 1993, ch 45, § 1; SL 2003, ch 27, § 1.



§ 3-20-2 Maximum credit hours to which reduced tuition may be applied.

3-20-2. Maximum credit hours to which reduced tuition may be applied. Any employee of the state is eligible for the reduced tuition amount provided for in this chapter for a maximum of six credit hours per semester.

Source: SL 1986, ch 28, § 2; SL 1991, ch 35; SL 1993, ch 45, § 2.



§ 3-20-3 Participation in reduced tuition program limited to available space.

3-20-3. Participation in reduced tuition program limited to available space. The right of any employee of the state to participate in the reduced tuition program is limited to the space available, as determined by the instructor, in any course after all of the full-time or full tuition paying students have registered.

Source: SL 1986, ch 28, § 3.



§ 3-20-4 Eligibility for reduced tuition benefits.

3-20-4. Eligibility for reduced tuition benefits. To be eligible for the reduced tuition benefit, any employee of the state shall:

(1) Be a bona fide resident of the state and employed by the state in a permanent classification that is eligible for benefits pursuant to chapter 3-12A;

(2) Maintain an average academic grade of 2.0 or better; and

(3) Have received a merit rating of competent or better in his most recent merit appraisal or is otherwise certified as competent by his immediate supervisor.
Source: SL 1986, ch 28, § 4; SL 1993, ch 45, § 3.



§ 3-20-5 Application for reduced tuition--Rules by Board of Regents.

3-20-5. Application for reduced tuition--Rules by Board of Regents. Any employee of the state desiring the benefits of this chapter shall make application to the Board of Regents. The Board of Regents shall determine whether the person is entitled to the benefits of this chapter. The Board of Regents may promulgate rules pursuant to chapter 1-26 to accomplish the purposes of this chapter.

Source: SL 1986, ch 28, § 5.



§ 3-20-6 Effect of other reduced tuition benefits.

3-20-6. Effect of other reduced tuition benefits. No benefits may accrue under this chapter if a state employee is entitled to other reduced tuition benefits by law.

Source: SL 1986, ch 28, § 6.






Chapter 21 - Liability of Public Entities and Public Officials

§ 3-21-1 Definitions.

3-21-1. Definitions. Terms used in this chapter, unless the context plainly otherwise requires, mean:

(1) "Employee," all current and former employees and elected and appointed officers of any public entity whether classified, unclassified, licensed or certified, permanent or temporary whether compensated or not. The term includes employees of all branches of government including the judicial and legislative branches and employees of constitutional boards and offices. The term does not include independent contractors;

(2) "Public entities," the State of South Dakota, all of its branches and agencies, boards and commissions. The term also includes all public entities established by law exercising any part of the sovereign power of the state, including, but not limited to municipalities, counties, school districts, townships, sewer and irrigation districts, and all other legal entities that public entities are authorized by law to establish.
Source: SL 1986, ch 4, § 1.



§ 3-21-2 Notice prerequisite to action for damages--Time limit.

3-21-2. Notice prerequisite to action for damages--Time limit. No action for the recovery of damages for personal injury, property damage, error, or omission or death caused by a public entity or its employees may be maintained against the public entity or its employees unless written notice of the time, place, and cause of the injury is given to the public entity as provided by this chapter within one hundred eighty days after the injury. Nothing in this chapter tolls or extends any applicable limitation on the time for commencing an action.

Source: SL 1986, ch 4, § 2; SL 2007, ch 23, § 1.



§ 3-21-3 Persons to whom notice must be given.

3-21-3. Persons to whom notice must be given. Notice shall be given to the following officers as applicable:

(1) In the case of the State of South Dakota, to the attorney general and the commissioner of administration;

(2) In the case of a county, to the county auditor;

(3) In the case of a municipality, to the mayor or city finance officer;

(4) In the case of a school district, to the superintendent of schools;

(5) In the case of other public entities, to the chief executive officer or secretary of the governing board.
Source: SL 1986, ch 4, § 3; SL 1994, ch 40.



§ 3-21-4 Extension of time for service of notice for persons under certain disabilities--Time limit for application to make extended service.

3-21-4. Extension of time for service of notice for persons under certain disabilities--Time limit for application to make extended service. If the person injured is a minor or is mentally or physically incapacitated, the court may allow that person to serve the notice required by § 3-21-2 within a reasonable time after the expiration of the period of disability. The application to the court to make extended service shall be made within two years of the event upon which the claim is based.

Source: SL 1986, ch 4, § 4.



§ 3-21-5 Effect of inaccuracy in notice.

3-21-5. Effect of inaccuracy in notice. The notice required by § 3-21-2 may not be deemed invalid or insufficient by reason of any inaccuracy in stating the time, place or cause of the injury if it is shown that the claimant had no intention to mislead and that the public entity was not misled.

Source: SL 1986, ch 4, § 5.



§ 3-21-6 Repealed.

3-21-6. Repealed by SL 2007, ch 23, § 2.



§ 3-21-7 No waiver of sovereign immunity.

3-21-7. No waiver of sovereign immunity. Nothing in this chapter shall be deemed to waive the sovereign immunity of the public entities of the State of South Dakota or of their employees.

Source: SL 1986, ch 4, § 7.



§ 3-21-8 No liability for failure to provide correctional facilities or equipment, services, etc., therein.

3-21-8. No liability for failure to provide correctional facilities or equipment, services, etc., therein. No person, political subdivision, or the state is liable for failure to provide a prison, jail, or penal or correctional facility, or if such facility is provided, for failure to provide sufficient equipment, personnel, programs, facilities, or services in a prison or other correctional facility.

Source: SL 1986, ch 4, § 10.



§ 3-21-9 No liability for parole or release of prisoner or revocation thereof or for certain other matters.

3-21-9. No liability for parole or release of prisoner or revocation thereof or for certain other matters. No person, political subdivision, or the state is liable for any injury resulting from the parole or release of a prisoner or from the terms and conditions of his parole or release or from the revocation of his parole or release, or for any injury caused by or resulting from:

(1) An escaping or escaped prisoner;

(2) An escaping or escaped person;

(3) A person resisting arrest;

(4) A prisoner to any other prisoner; or

(5) Services or programs administered by or on behalf of the prison, jail, or correctional facility.
Source: SL 1986, ch 4, § 11.



§ 3-21-10 Immunity from lawsuits in courts of other jurisdictions.

3-21-10. Immunity from lawsuits in courts of other jurisdictions. No waiver of state immunity by statute or, where permitted, by any officer or agent of the state may constitute or be interpreted as a waiver of the state's immunity from lawsuits in federal court or the courts of any jurisdiction other than the South Dakota Unified Judicial System.

Source: SL 1986, ch 4, § 12; SL 2002, ch 24, § 1.



§ 3-21-11 Who are agents of state for purposes of § 21-32-17.

3-21-11. Who are agents of state for purposes of § 21-32-17. Any employee, agent, or board member of any authority established by state law are agents of the State of South Dakota for the purposes of § 21-32-17.

Source: SL 1986, ch 4, § 13.



§ 3-21-12 Repealed.

3-21-12. Repealed by SL 2007, ch 24, § 1.






Chapter 22 - Liability Coverage Program for Public Entities

§ 3-22-1 Public entity pool for liability established--Coverage provided--Effect on certain claims and defenses.

3-22-1. Public entity pool for liability established--Coverage provided--Effect on certain claims and defenses. There is hereby established the South Dakota public entity pool for liability effective March 1, 1987. PEPL shall provide defense and liability coverage for any state entity or employee as provided for within the coverage document issued by PEPL. Nothing in this chapter may be construed to require payment of a particular claim or class of claims, to create any cause of action, nor to waive or limit any immunity or legal defense otherwise available to any covered claim. Punitive damages may not be recovered pursuant to this chapter. No claim for indemnity or contribution by the United States, arising directly or indirectly from the acts or omissions of the South Dakota National Guard, its agents, officers, members, or employees, which is cognizable under the Federal Tort Claims Act may be prosecuted under this chapter.

Source: SL 1986, ch 413, § 1; SL 1993, ch 46; SL 2010, ch 24, § 1.



§ 3-22-2 Definition of terms.

3-22-2. Definition of terms. Terms used in this chapter mean:

(1) "PEPL," the public entity pool for liability established pursuant to this chapter;

(2) "Bureau," the Bureau of Administration;

(3) "Covered claim," a claim or civil action arising in tort from the operation of a motor vehicle, a ministerial act, or another act for which coverage is provided under the PEPL coverage document;

(4) "Coverage document," the written agreement between the director and the Governor setting forth the terms, conditions, limits, and scope of coverage provided by PEPL for a covered claim;

(5) "Director," the director of PEPL appointed by the commissioner of administration pursuant to this chapter;

(6) "Employee," any permanent or temporary employee or elected or appointed officer of any state entity whether compensated or not

(7) "Fund," the public entity pool for liability fund established pursuant to this chapter; and

(8) "State entity," the State of South Dakota and all of its branches, agencies, boards and commissions.
Source: SL 1986, ch 413, § 2; SL 1987, ch 40, § 1; SL 1995, ch 323 (Ex. Ord. 95-7), §§ 17, 18; SL 2010, ch 24, § 2.



§ 3-22-3 , 3-22-4. Repealed.

3-22-3, 3-22-4. Repealed by SL 1995, ch 323 (Ex Ord 95-7), § 17.



§ 3-22-5 Bureau of Administration powers.

3-22-5. Bureau of Administration powers. The bureau may:

(1) Select a director who shall serve at the pleasure of the bureau;

(2) Enter contracts for actuarial determinations, claims adjustment and investigation, loss control and risk management, legal services, or other services the director determines to be necessary to carry out the purposes of this chapter;

(3) Enter contracts for insurance and reinsurance the director determines to be necessary to carry out the purposes of this chapter. Any such contract is not subject to the provisions of chapters 5-18A and 5-18-D;

(4) Develop a coverage document, agreed to by the director and the Governor, to establish the type and scope of covered claims, limits of coverage, terms and conditions of coverage, and costs of coverage; and

(5) Based on annual actuarial calculations, impose and collect contributions from covered state entities for the estimated amount necessary to extend coverage and maintain appropriate reserves for covered claims.
Source: SL 1986, ch 413, § 5; SL 1987, ch 40, § 2; SL 2010, ch 24, § 3; SL 2013, ch 24, § 1.



§ 3-22-5.1 Repealed.

3-22-5.1. Repealed by SL 1995, ch 323 (Ex Ord 95-7), § 17.



§ 3-22-6 Promulgation of rules.

3-22-6. Promulgation of rules. The bureau may, pursuant to chapter 1-26, establish rules for:

(1) Submission, reporting, handling, and payment of claims;

(2) Implementation of risk management and loss control practices;

(3) Rates and timing of contributions by state entities for coverage;

(4) Collection and reporting of data regarding claims; and

(5) Other procedures necessary for operation of PEPL.
Source: SL 1986, ch 413, § 6; SL 2010, ch 24, § 4.



§ 3-22-7 Payment of covered claims--Employee not liable for covered claim in excess of coverage--Subrogation.

3-22-7. Payment of covered claims--Employee not liable for covered claim in excess of coverage--Subrogation. PEPL may pay a covered claim established by judgment or negotiated settlement as provided in the coverage document and which is not barred or avoidable through sovereign immunity or other substantive law. No employee is subject to personal liability for any covered claim in excess of the coverage provided by PEPL. The PEPL shall be fully subrogated to any right of recovery a state entity or employee may be entitled to, associated with any claim paid pursuant to this section.

Source: SL 1986, ch 413, § 7; SL 1987, ch 40, § 5; SL 2010, ch 24, § 5.



§ 3-22-8 to 3-22-10. Repealed.

3-22-8 to 3-22-10. Repealed by SL 2010, ch 24, §§ 6 to 8.



§ 3-22-11 Disposition or payment of claims.

3-22-11. Disposition or payment of claims. The director, at the director's sole discretion, may determine the disposition or payment amount of any covered claim. However, the director shall consult with the attorney general prior to entering a negotiated settlement of any civil action arising from a covered claim.

Source: SL 1986, ch 413, § 11; SL 2010, ch 24, § 9.



§ 3-22-12 Fund created--Expenditures--Investment--Purchase of annuity in settlement of claim.

3-22-12. Fund created--Expenditures--Investment--Purchase of annuity in settlement of claim. There is hereby created on March 1, 1987, the public entity pool for liability fund to be used to pay claims pursuant to this chapter and the personal services and operating expenses for the management and operation of the PEPL. Any money in the fund shall be continuously appropriated and expenditures shall be made on warrants drawn by the state auditor on vouchers approved by the director and commissioner of administration. The money in the fund shall be invested by the State Investment Council and the fund shall retain the interest earned. If the bureau determines to purchase an annuity in settlement of a claim, it may purchase an annuity approved by the State Investment Council.

Source: SL 1986, ch 413, § 13; SL 1995, ch 316, § 18.



§ 3-22-13 to 3-22-14. Repealed.

3-22-13 to 3-22-14. Repealed by SL 2010, ch 24, §§ 10 to 12.



§ 3-22-15 Repealed.

3-22-15. Repealed by SL 1995, ch 323 (Ex Ord 95-7), § 17.



§ 3-22-16 Coverage year.

3-22-16. Coverage year. The PEPL coverage year shall be July first through June thirtieth.

Source: SL 1986, ch 413, § 17.



§ 3-22-17 Suits against state authorized only to extent coverage provided in coverage document.

3-22-17. Suits against state authorized only to extent coverage provided in coverage document. Pursuant to S.D. Const., Art. III, § 27, suits against the state are authorized only for a covered claim to the extent coverage is provided in the coverage document. Nothing in this chapter may be construed to otherwise waive or abrogate any immunity or defense available to any state entity or employee.

Source: SL 1986, ch 413, § 18; SL 2010, ch 24, § 13.



§ 3-22-18 Liability pool not to be considered insurance or insurance company.

3-22-18. Liability pool not to be considered insurance or insurance company. The PEPL does not constitute insurance nor may it be considered an insurance company under the laws of South Dakota nor is the PEPL under the jurisdiction of the commissioner of insurance.

Source: SL 1986, ch 413, § 19.



§ 3-22-19 Repealed.

3-22-19. Repealed by SL 1986, ch 413, § 20.



§ 3-22-20 Federal antitrust laws--Direct state action.

3-22-20. Federal antitrust laws--Direct state action. This chapter is intended as direct state action within the meaning of federal antitrust laws.

Source: SL 1986, ch 413, § 21; SL 2010, ch 24, § 14.



§ 3-22-21 Immunity of judicial officers and agents--Payment of legal costs.

3-22-21. Immunity of judicial officers and agents--Payment of legal costs. Nothing in this chapter may be construed to remove or waive the immunity of judicial officers or agents in the performance of their duties. The fund shall, however, provide legal services, if requested by the Supreme Court, to defend judicial officers or agents should they be sued in any court for official acts in the performance of their duties. The payment of legal costs shall in no way be construed as a waiver of judicial immunity.

Source: SL 1986, ch 413, § 22.



§ 3-22-22 to 3-22-25. Repealed.

3-22-22 to 3-22-25. Repealed by SL 2010, ch 24, §§ 15 to 18.



§ 3-22-26 Repealed.

3-22-26. Repealed by SL 1987, ch 40, § 11.



§ 3-22-27 Pool arrangement.

3-22-27. Pool arrangement. Nothing in this chapter limits the formation or operation of any pool arrangement formed pursuant to chapter 1-24.

Source: SL 2010, ch 24, § 19.






Chapter 23 - Conflicts of Interest

§ 3-23-1 State authority, board, and commission members prohibited from having interest in or deriving direct benefit from contract .

3-23-1. State authority, board, and commission members prohibited from having interest in or deriving direct benefit from contract. No elected or appointed member of a state authority, board, or commission may have an interest in or derive a direct benefit from any contract:

(1) With the state agency to which the authority, board, or commission is attached for reporting or oversight purposes that requires the expenditure of government funds;

(2) With the state that requires the approval of the authority, board, or commission and the expenditure of government funds; or

(3) With a political subdivision of the state if the political subdivision approves the contract and is under the regulatory oversight of the authority, board, or commission, or the agency to which the authority, board, or commission is attached for reporting or oversight purposes.

No elected or appointed member of a state authority, board, or commission may derive a direct benefit from any contract as provided under this section for one year after the end of the member's term on the authority, board, or commission, except as provided in § 3-23-3 or 3-23-4.

Source: SL 2016, ch 33, § 1; SL 2017, ch 31, § 2.



§ 3-23-1.1 Definitions.

3-23-1.1. Definitions. Terms used in this chapter mean:

(1) "Board member," an elected or appointed member of the governing board;

(2) "Cooperative education service unit," a legal entity created pursuant to §§ 13-5-31 through 13-5-33, inclusive, including subcontractors, agents or assigns of the cooperative education service unit;

(3) "Disgorgement," the act of giving up on demand or by legal compulsion something that was obtained by illegal or unethical acts;

(4) "Local service agency," an entity created pursuant to § 13-15A-1; and

(5) "School district," a school district as defined in § 13-5-1.
Source: SL 2017, ch 31, § 1.



§ 3-23-2 Circumstances under which state authority, board, or commission member derives direct benefit .

3-23-2. Circumstances under which state authority, board, or commission member derives direct benefit. An elected or appointed member of a state authority, board, or commission derives a direct benefit from a contract if the member, the member's spouse, or any other person with whom the member lives or commingles assets:

(1) Is a party to or intended beneficiary of the contract;

(2) Has more than a five percent ownership interest in an entity that is a party to the contract;

(3) Acquires property under the contract; or

(4) Will receive from the contracting party compensation, commission, promotion, or other monetary benefit that is directly attributable to the contract.
Source: SL 2016, ch 33, § 2; SL 2017, ch 31, § 3.



§ 3-23-2.1 Circumstances under which state authority, board, or commission member has interest in contract.

3-23-2.1. Circumstances under which state authority, board, or commission member has interest in contract. An elected or appointed member of a state authority, board, or commission has an interest in a contract if the member, the member's spouse, or any other person with whom the member lives or commingles assets:

(1) Is employed by a party to the contract; or

(2) Receives more than nominal compensation or reimbursement for actual expenses for serving on the board of directors of an entity that derives income or commission directly from the contract or acquires property under the contract.
Source: SL 2017, ch 31, § 4.



§ 3-23-2.2 Circumstances under which state authority, board, or commission member does not derive direct benefit from or have interest in contract.

3-23-2.2. Circumstances under which state authority, board, or commission member does not derive direct benefit from or have interest in contract. A state authority, board, or commission member does not derive a direct benefit from or have an interest in a contract:

(1) Based solely on the value associated with the member's publicly-traded investments or holdings, or the investments or holdings of any other person with whom the member lives or commingles assets;

(2) By participating in a vote or a decision in which the member's only interest arises from an act of general application;

(3) If the member is a state employee and is authorized to enter into the contract pursuant to §§ 5-18A-17 through 5-18A-17.6, inclusive;

(4) If the contract is for the sale of goods, or for maintenance or repair services, in the regular course of business at or below a price offered to all customers;

(5) If the contract is subject to a public bidding process; or

(6) If the contract is for the deposit of public funds in a financial institution as otherwise authorized by law.
Source: SL 2017, ch 31, § 5.



§ 3-23-3 Circumstances under which state authority, board, or commission may authorize member to derive direct benefit from contract.

3-23-3. Circumstances under which state authority, board, or commission may authorize member to derive direct benefit from contract. Any elected or appointed state authority, board, or commission may authorize an authority, board, or commission member to derive a direct benefit from a contract if:

(1) The member has provided full disclosure to the authority, board, or commission, including:

(a) All parties to the contract;

(b) The member's role in the contract;

(c) The purpose and objective of the contract;

(d) The consideration or benefit conferred or agreed to be conferred upon each party; and

(e) The duration of the contract;

(2) The authority, board, or commission finds that the terms of the contract are fair, reasonable, and not contrary to the public interest; and

(3) The authorization is a public record included in the official minutes of the authority, board, or commission, that shall be filed with the auditor-general and attorney general.

The auditor-general shall compile the authorizations and present them annually for review by the Government Operations and Audit Committee. A member who requests an authorization under this section shall make the request prior to entering into any contract that requires disclosure or within forty-five days after entering into the contract. Once disclosed and authorized by the governing board, no further disclosure or authorization is required unless the contract extends into consecutive fiscal years. A contract that extends into consecutive fiscal years requires an annual disclosure but no new authorization is required. If the authority, board, or commission rejects the request for authorization made by the member, the contract is voidable and subject to disgorgement pursuant to § 3-23-5, or the member may resign from the authority, board, or commission. No member of a state authority, board, or commission may participate in or vote upon a decision of the state authority, board, or commission relating to a matter in which the member derives a direct benefit.

Source: SL 2016, ch 33, § 3; SL 2017, ch 31, § 6.



§ 3-23-3.1 Circumstances under which state authority, board, or commission member may have interest in contract.

3-23-3.1. Circumstances under which state authority, board, or commission member may have interest in contract. Any elected or appointed state authority, board, or commission member may have an interest in a contract if:

(1) The member, upon learning of the interest subject to the provisions of this chapter or a transaction that may create an interest subject to the provisions of this chapter discloses the interest no later than the first meeting of the authority, board, or commission held after the first day of July of each year;

(2) The authority, board, or commission is notified of the contract and the member's role in the contract;

(3) The terms of the contract do not violate any other provision of law; and

(4) The disclosure is included in the minutes that are publicly available and are filed with the auditor-general and attorney general.

Each member shall receive a form, developed by the attorney general, for the purpose of annual disclosure of any interest and direct benefit covered by the provisions of this chapter. In addition to any interest in a contract and direct benefit covered by the provisions of this chapter, the member shall also disclose at least annually any ownership interest of five percent or greater in any entity that receives grant money from the state, either directly or by a pass-through grant, or that contracts with the state or any political subdivision for services. An authority, board, or commission member who has an interest in a contract pursuant to this section shall disclose the existence of a contract in which the member has an interest but for which authorization by the authority, board, or commission is not required for the person to have an interest in the contract. The auditor-general shall compile and present any disclosure annually for review by the Department of Legislative Audit and the Government Operations and Audit Committee.

Source: SL 2017, ch 31, § 7.



§ 3-23-4 Circumstances under which authority, board, or commission may contract with former member .

3-23-4. Circumstances under which authority, board, or commission may contract with former member. Within the one-year period prohibiting any contract with an elected or appointed authority, board, or commission member, the authority, board, or commission may approve a former member to contract with the elected or appointed authority, board, or commission if the authority, board, or commission determines that the terms of the contract are fair, reasonable, and are in the best interests of the public.

Any approval given pursuant to this section shall be included in the official minutes of the authority, board, or commission and is a public record. The minutes including the approval shall be filed with the auditor-general and attorney general. The auditor-general shall compile and present any approval annually for review by the Government Operations and Audit Committee.

Source: SL 2016, ch 33, § 4; SL 2017, ch 31, § 8.



§ 3-23-5 Removal of state authority, board, or commission member for violation--Criminal penalties--Disgorgement--Voidable contract.

3-23-5. Removal of state authority, board, or commission member for violation--Criminal penalties--Disgorgement--Voidable contract. Any elected or appointed state authority, board, or commission member who knowingly violates §§ 3-23-1 to 3-23-4, inclusive, shall be removed from the authority, board, or commission and is guilty of a Class 1 misdemeanor. Any person who knowingly violates §§ 3-23-1 to 3-23-4, inclusive, and is also guilty of theft under chapter 22-30A, shall be penalized at the next greater class of penalty prescribed by chapters 22-6 and 22-30A. No authority, board, or commission member who has submitted a good faith request for authorization pursuant to § 3-23-3 may be convicted of a crime under this chapter. Any benefit to the authority, board, or commission member in violation of §§ 3-23-1 and 3-23-2 is subject to disgorgement and any contract made in violation of this chapter is voidable by the authority, board, or commission.

Source: SL 2016, ch 33, § 5; SL 2017, ch 31, § 9.



§ 3-23-6 Local service agencies, school districts, and cooperative education service units--Board members and others with authority to contract prohibited under certain circumstances from having interest in or deriving direct benefit from contract .

3-23-6. Local service agencies, school districts, and cooperative education service units--Board members and others with authority to contract prohibited under certain circumstances from having interest in or deriving direct benefit from contract. No board member, business manager, chief financial officer, superintendent, chief executive officer, or other person with the authority to enter into a contract or spend money in an amount greater than five thousand dollars of a local service agency, school district, cooperative education service unit, or jointly governed education service entity that receives money from or through the state may have an interest in a contract nor receive a direct benefit from a contract in amount greater than five thousand dollars or multiple contracts in an amount greater than five thousand dollars with the same party within a twelve-month period to which the local service agency, school district, or cooperative education service unit is a party except as provided in § 3-23-8.

Source: SL 2016, ch 33, § 6; SL 2017, ch 31, § 10; SL 2017, ch 74, § 1.



§ 3-23-7 Circumstances under which local board members and others with authority to contract derive direct benefit from contract.

3-23-7. Circumstances under which local board members and others with authority to contract derive direct benefit from contract. A person described in § 3-23-6 derives a direct benefit from a contract if the person, the person's spouse, or any other person with whom the person lives and commingles assets:

(1) Is a party to or intended beneficiary of any contract held by the local service agency, school district, or cooperative education service unit;

(2) Has more than a five percent ownership interest in an entity that is a party to any contract held by the local service agency, school district, or cooperative education service unit;

(3) Acquires property under the contract; or

(4) Will receive compensation, commission, promotion, or other monetary benefit directly attributable to any contract with the local service agency, school district, or cooperative education service unit.
Source: SL 2016, ch 33, § 7; SL 2017, ch 31, § 11.



§ 3-23-7.1 Circumstances under which local board members and others with authority to contract have interest in contract.

3-23-7.1. Circumstances under which local board members and others with authority to contract have interest in contract. A person described in § 3-23-6 has an interest in a contract if the person, the person's spouse, or any other person with whom the person lives and commingles assets:

(1) Is employed by a party to any contract with the local service agency, school district, or cooperative education service unit; or

(2) Receives more than nominal compensation or reimbursement for actual expenses for serving on the board of directors of an entity that derives income or commission directly from the contract or acquires property under the contract.
Source: SL 2017, ch 31, § 12.



§ 3-23-7.2 Circumstances under which local board members and others with authority to contract derive direct benefit from or have interest in contract .

3-23-7.2. Circumstances under which local board members and others with authority to contract derive direct benefit from or have interest in contract. A person described in § 3-23-6 does not derive a direct benefit from or have an interest in a contract:

(1) Based solely on the value associated with the person's publicly-traded investments or holdings, or the investments or holdings of any other person with whom the board member, business manager, chief financial officer, superintendent, or chief executive officer lives or commingles assets;

(2) By participating in a vote or a decision in which the person's only interest arises from an act of general application;

(3) Based on the person receiving income as an employee or independent contractor of a party with whom the local service agency, school district, or cooperative education service unit has a contract, unless the person receives compensation or a promotion directly attributable to the contract, or unless the person is employed by the party as a board member, executive officer, or other person working for the party in an area related to the contract;

(4) If the contract is for the sale of goods or services, or for maintenance or repair services, in the regular course of business at a price at or below a price offered to all customers;

(5) If the contract is subject to a public bidding process;

(6) If the contract is with the official depository as set forth in § 6-1-3;

(7) Based solely on the person receiving nominal income or compensation, a per diem authorized by law or reimbursement for actual expenses incurred;

(8) If the contract or multiple contracts with the same party within a twelve-month period with whom the local service agency, school district, or cooperative education service unit contracts in an amount less than five thousand dollars.
Source: SL 2017, ch 31, § 13.



§ 3-23-8 Circumstances under which local service agency, school district, or cooperative education service unit may authorize board member or others with authority to contract to derive direct benefit from contract.

3-23-8. Circumstances under which local service agency, school district, or cooperative education service unit may authorize board member or others with authority to contract to derive direct benefit from contract. A local service agency, school district, or cooperative education service unit, may authorize a person described in § 3-23-6 to derive a direct benefit from a contract if:

(1) The person has provided full written disclosure to the agency, district, or unit governing board of all parties to the contract, the person's role in the contract, the purpose or objective of the contract, the consideration or benefit conferred or agreed to be conferred upon each party, and the duration of the contract;

(2) The governing board finds that the terms of the contract are fair, reasonable, and not contrary to the public interest; and

(3) Any request for authorization or governing board action are public records. The official minutes of the governing board shall include any governing board action on each request for authorization and shall be filed with the auditor-general and attorney general.

A person described in § 3-23-6 who has an interest in a contract pursuant to § 3-23-7.1 shall disclose the existence of a contract in which the person has an interest and the person's role in the contract but no governing board authorization is required for the person to have an interest in the contract. Disclosure shall also be made at the annual reorganization meeting if the contract extends into consecutive fiscal years. The interest disclosure shall be included in the official minutes of the governing board.

Any person receiving a direct benefit from a contract and requesting an authorization pursuant to § 3-23-8 shall make the request prior to entering into any contract that requires disclosure or within forty-five days after entering into the contract that requires disclosure. Any authorization by the governing board requires no further disclosure or authorization unless the contract extends into consecutive fiscal years. If the contract extends into consecutive fiscal years, disclosure shall be made annually at the annual reorganization meeting but no new authorization is required. If the entity rejects any request for authorization, the contract is voidable and subject to disgorgement pursuant to § 3-23-9 or the person may resign from the local service agency, school district, or cooperative education service unit.

No board member of a local service agency, school district, or cooperative education service unit may participate in or vote upon a decision of a local service agency, school district, or cooperative education service unit relating to a matter in which the member derives a direct benefit.

Source: SL 2016, ch 33, § 8; SL 2017, ch 31, § 14; SL 2017, ch 74, § 2.



§ 3-23-8.1 Written conflict of interest policy .

3-23-8.1. Written conflict of interest policy. Each local service agency, school district, or cooperative education service unit shall develop a written conflict of interest policy, including any disclosure and authorization form that includes the list of any disclosable interest in contracts or direct benefits covered by this chapter.

Source: SL 2017, ch 31, § 15.



§ 3-23-9 Removal of board member or other person from office or employment--Criminal penalties--Disgorgement--Voidable contract.

3-23-9. Removal of board member or other person from office or employment--Criminal penalties--Disgorgement--Voidable contract. Any person who knowingly violates §§ 3-23-6 to 3-23-8, inclusive, shall be removed from office or employment and is guilty of a Class 1 misdemeanor. Any person who knowingly violates §§ 3-23-6 to 3-23-8, inclusive, and is also guilty of theft under chapter 22-30A, shall be penalized at the next greater class of penalty prescribed by chapters 22-6 and 22-30A. No person described in § 3-23-6 who has submitted a good faith disclosure or request for authorization pursuant to § 3-23-8 may be convicted of a crime under this chapter. Any benefit to a person derived from the person's knowing violation of §§ 3-23-6 to 3-23-8, inclusive, is subject to disgorgement . Any contract made in violation of §§ 3-23-6 to 3-23-8, inclusive, is voidable by the governing body of the local service agency, school district, or cooperative education service unit.

Source: SL 2016, ch 33, § 9; SL 2017, ch 31, § 16; SL 2017, ch 74, § 3.



§ 3-23-10 Authorities, boards, and commissions subject to chapter.

3-23-10. Authorities, boards, and commissions subject to chapter. The following authorities, boards, or commissions are subject to this chapter:

(1) South Dakota Building Authority;

(2) Board of Economic Development;

(3) South Dakota Housing Development Authority;

(4) South Dakota Health and Education Facilities Authority;

(5) Science and Technology Authority Board of Directors;

(6) South Dakota Ellsworth Development Authority;

(7) South Dakota Commission on Gaming;

(8) South Dakota Lottery Commission;

(9) State Brand Board;

(10) Game, Fish and Parks Commission;

(11) Banking Commission;

(12) Board of Trustees of the South Dakota Retirement System;

(13) Aeronautics Commission;

(14) South Dakota State Railroad Board;

(15) Transportation Commission;

(16) South Dakota Board of Education Standards;

(17) Board of Regents;

(18) Board of Pardons and Paroles;

(19) Board of Minerals and Environment;

(20) Board of Water and Natural Resources;

(21) South Dakota Railroad Authority;

(22) Board of Water Management; and

(23) Board of Technical Education.
Source: SL 2016, ch 33, § 10; SL 2017, ch 81, §§ 57, 59.



§ 3-23-11 Repealed.

3-23-11. Repealed by SL 2017, ch 74, § 4.






Chapter 24 - State Government Accountability Board

§ 3-24-1 State Government Accountability Board established .

3-24-1. State Government Accountability Board established. There is hereby created a State Government Accountability Board to be composed of four members appointed by the Governor. Each member to be appointed shall be a former or retired circuit court judge or Supreme Court Justice. No more than two of the appointed members may be of the same political party. All appointees are subject to confirmation by the Senate and no appointee may be a member of the Legislature during the member's term on the board. The term for a board member is five years and a board member may only be removed for good cause. Good cause to remove a member is conduct such as: malfeasance or misfeasance in office, neglect of duty, corrupt conduct, gross incompetency, or active partisanship. A vacancy in the board's membership shall be filled by the Governor within thirty days of the event causing the vacancy. If a vacancy occurs before a term expires, the new member shall serve for the remaining portion of the unexpired term. If the Senate is not in session at the time the appointment is made, the appointee may serve until the Senate has the opportunity to consider the appointment. The per diem and expenses of the board are the same as the per diem and expenses for members of interim committees of the Legislature.

Source: SL 2017, ch 32, § 1.



§ 3-24-2 Terms of office .

3-24-2. Terms of office. The initial appointments for the members of the board are temporary and staggered with one member serving two years, one member serving three years, one member serving four years, and one member serving five years. Each member's initial term is to be determined by the Governor.

Source: SL 2017, ch 32, § 2.



§ 3-24-3 Review and investigation of allegations of misconduct.

3-24-3. Review and investigation of allegations of misconduct. The State Government Accountability Board may review and investigate any person holding a statewide office, as defined in § 12-27-1, and employees of the executive branch of the state regarding:

(1) Allegations of impropriety related to any contract, grant, or loan with any public entity that provides the authority to any other entity to expend public funds;

(2) Documents filed under chapter 3-23 or alleged violations relating to conflicts of interest;

(3) Allegations of a direct or indirect interest in a contract in violation of the constitution or law;

(4) Allegations of malfeasance;

(5) Allegations of misappropriation of public funds;

(6) Allegations of use of false instruments to obtain public funds;

(7) Allegations of theft or embezzlement of public funds;

(8) Allegations of bribery; or

(9) Allegations of use of public money not authorized by law or in violation of the constitution.

The board may establish its own procedures, issue subpoenas, administer oaths, and take sworn testimony.

Source: SL 2017, ch 32, § 3.



§ 3-24-4 Information, reports, and complaints to board--Confidentiality of records .

3-24-4. Information, reports, and complaints to board--Confidentiality of records. Any person acting in good faith may:

(1) Furnish information to the board relating to suspected, anticipated, or completed violations of a corrupt act relating to any subdivision in § 3-24-3;

(2) File a report with the board; or

(3) File a complaint with the board alleging a violation of any subdivision of § 3-24-3.

The information, reports, or complaints and the investigative records and files of the board are confidential and not a public record according to chapter 1-27 until the board votes in favor of conducting a contested case hearing.

Source: SL 2017, ch 32, § 4.



§ 3-24-5 Referral to Division of Criminal Investigation--Referral to state's attorney or attorney general.

3-24-5. Referral to Division of Criminal Investigation--Referral to state's attorney or attorney general. The board may refer any information, report, or complaint it receives to the Division of Criminal Investigation for investigation. If, based on the information, report, or complaint, the board has reasonable cause to believe that a crime has been committed, the matter shall be referred to the Division of Criminal Investigation. If the Division of Criminal Investigation has cause to believe that a law has been violated, the division shall refer the matter to a state's attorney or the attorney general for prosecution. If an investigation does not reveal sufficient facts to support a criminal prosecution, the Division of Criminal Investigation shall refer the matter back to the board for the board's consideration. If the Division of Criminal Investigation determines that the information, report, or complaint is frivolous, it shall communicate this determination to the board in writing and the board may close the matter.

Source: SL 2017, ch 32, § 5.



§ 3-24-6 Immunity of person acting in good faith--Civil actions .

3-24-6. Immunity of person acting in good faith--Civil actions. A person acting in good faith is immune from civil liability for furnishing information, filing a report, or making a complaint. If a civil action is commenced against a person for damages related to furnishing information, filing a report, or making a complaint and the court determines that the person acted in good faith, the person may recover costs or disbursements under chapter 15-17 including reasonable attorney's fees. However, if the court determines that the person furnishing information, filing a report, or making a complaint did not act in good faith, the person who commenced the civil action may recover costs or disbursements under chapter 15-17, including reasonable attorney's fees, from the person who did not act in good faith.

Source: SL 2017, ch 32, § 6.



§ 3-24-7 Contested case hearing .

3-24-7. Contested case hearing. If a majority of the members of the board vote that there is sufficient information to believe that a statewide office holder or executive branch employee has engaged in misconduct related to any subdivision of § 3-24-3, the board shall conduct a contested case hearing according to chapter 1-26 to afford the accused person the opportunity to respond to the allegation.

Source: SL 2017, ch 32, § 7.



§ 3-24-8 Determination of misconduct .

3-24-8. Determination of misconduct. At the conclusion of the contested case hearing before the board, if the board determines by a majority vote of the board that a violation has occurred, the board may:

(1) Issue a public or private reprimand;

(2) Direct a person to engage in coursework or community service; or

(3) Make a specific recommendation to the Governor.
Source: SL 2017, ch 32, § 8.



§ 3-24-9 Status update from board.

3-24-9. Status update from board. A person who has submitted information, a report, or complaint to the board pursuant to § 3-24-4 may request a status update from the board. The board shall respond in writing.

Source: SL 2017, ch 32, § 9.



§ 3-24-10 Annual report by board.

3-24-10. Annual report by board. The board shall annually report to the people, the Governor, and the Legislature on its activities. The report shall include data regarding any allegations of violations of subdivisions of § 3-24-3, including the number of reports filed, complaints received, number of unique persons filing complaints or reports, and hearings conducted by the board. The board may not disclose information that is not subject to disclosure under chapter 1-27 or pursuant to § 3-24-4.

Source: SL 2017, ch 32, § 10.



§ 3-24-11 Administrative and budgetary support--Staff.

3-24-11. Administrative and budgetary support--Staff. The State Government Accountability Board is attached to the Office of the Attorney General for administrative and budgetary support. In order to review and investigate any alleged violation of the subdivisions listed in § 3-24-3, the board may employ staff as it deems necessary.

Source: SL 2017, ch 32, § 11.









Title 4 - PUBLIC FISCAL ADMINISTRATION

Chapter 01 - State Board of Finance

§ 4-1-1 Composition of State Board of Finance--Quorum--Chairman and secretary.

4-1-1. Composition of State Board of Finance--Quorum--Chairman and secretary. The State Board of Finance shall consist of the Governor, state treasurer, secretary of state, state auditor, attorney general, commissioner of school and public lands, commissioner of finance and management, and commissioner of administration, any five of whom shall constitute a quorum. The Governor shall be chairman of the board and the secretary of state its secretary.

Source: SL 1909, ch 229, § 1; SL 1911, ch 234, § 1; RC 1919, § 6872; SL 1923, ch 278, § 1; SL 1925, ch 115, ch II, art VI, § 3; SL 1925, ch 280; SDC 1939, § 55.2001; SL 1943, ch 257, § 10; SL 1972, ch 24; SL 1979, ch 31.



§ 4-1-2 Record of proceedings open to public--Meetings of board.

4-1-2. Record of proceedings open to public--Meetings of board. A record of the proceedings of the State Board of Finance shall be kept in the Office of the Secretary of State and be open at all times to public inspection. Such board shall meet on the third Tuesday of each month, or more frequently upon the request of the chairman or secretary.

Source: SL 1909, ch 229, § 1; SL 1911, ch 234, § 1; RC 1919, § 6872; SL 1923, ch 278, § 1; SDC 1939, § 55.2001; SL 1943, ch 257, § 10.



§ 4-1-3 Repealed.

4-1-3. Repealed by SL 1984, ch 30, § 65.



§ 4-1-4 Administrative direction and supervision by secretary of state--Independent functions retained by board.

4-1-4. Administrative direction and supervision by secretary of state--Independent functions retained by board. The Board of Finance shall be administered under the direction and supervision of the secretary of state, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative, and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the secretary of state.

Source: SL 1974, ch 6, § 2.



§ 4-1-5 Disqualification of member of board--Selection of replacement.

4-1-5. Disqualification of member of board--Selection of replacement. If any member of the Board of Finance determines himself disqualified from acting on any matter considered under the provisions of this chapter, he shall notify the board of his determination in writing. Upon receipt of the determination of disqualification, the remaining members of the Board of Finance shall select, by a majority vote, a replacement. The individual selected to replace a disqualified member of the Board of Finance shall have all the powers and duties of a regular member of the board with respect to the matter before the board that caused the regular member to disqualify himself.

Source: SL 1982, ch 43.






Chapter 02 - Department of Legislative Audit

§ 4-2-1 Department continued--Seal.

4-2-1. Department continued--Seal. The department of the state government known as the Department of Legislative Audit is hereby continued. It shall have a seal containing the words: "South Dakota Department of Legislative Audit."

Source: SL 1943, ch 258, § 1; SDC Supp 1960, § 55.2901; SL 1974, ch 37, § 1.



§ 4-2-2 Qualifications and appointment of auditor-general--Term--Vacancies.

4-2-2. Qualifications and appointment of auditor-general--Term--Vacancies. The powers and duties of the Department of Legislative Audit shall be executed and performed by and under the direction of an auditor-general who shall be an experienced public accountant, and who shall be appointed to the Office of Auditor-General by a concurrent resolution of the two houses of the State Legislature. The term of office of the auditor-general shall be eight years and until the appointment and qualification of his successor. Should the office be vacant when the Legislature is not in session, the Executive Board of the Legislative Research Council shall appoint an auditor-general to serve until the next legislative session and the appointment and qualification of his successor.

Source: SL 1943, ch 258, § 2; SDC Supp 1960, § 55.2902; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-3 Oath and bond of auditor-general--Responsibility to Legislature--Scope of responsibility.

4-2-3. Oath and bond of auditor-general--Responsibility to Legislature--Scope of responsibility. The auditor-general shall qualify by taking and filing the oath and giving bond in the sum of ten thousand dollars, pursuant to chapters 3-1 and 3-5. He shall be responsible to the Legislature for proper performance of the duties herein prescribed. He shall be responsible for the faithful compliance with all appropriations and use of funds provided by the state or under its control.

Source: SL 1943, ch 258, § 2; SDC Supp 1960, § 55.2902; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-4 Salary of auditor-general.

4-2-4. Salary of auditor-general. The auditor-general's salary shall be set by the Executive Board of the Legislative Research Council.

Source: SL 1943, ch 258, § 2; SL 1951, ch 298; SL 1955, ch 224; SL 1957, ch 262; SL 1959, ch 312; SDC Supp 1960, § 55.2902; SL 1961, ch 260; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-5 Removal of auditor-general from office.

4-2-5. Removal of auditor-general from office. The auditor-general may be removed at any time without assignment of cause by joint resolution or act of the Legislature. He shall not otherwise be subject to removal except that he may be suspended or be removed by a special proceeding in the circuit court for Hughes County, South Dakota, on the grounds and in the manner provided in §§ 3-17-6 to 3-17-11, inclusive, as though he were a local officer.

Source: SL 1943, ch 258, § 2; SDC Supp 1960, § 55.2902; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-6 Employment of personnel for department--Traveling expenses.

4-2-6. Employment of personnel for department--Traveling expenses. The auditor-general shall appoint one or more persons qualified by special training and experience, as assistants and may employ such other examiners, auditors, and clerks as may be necessary to do the work of the Department of Legislative Audit, within the limits of existing appropriations, at salaries fixed by the auditor-general within policy guidelines established by the Executive Board of the Legislative Research Council. The auditor-general, his assistants, and employees shall receive their traveling expenses incurred in the performance of their official duties at state rates established by the Board of Finance.

Source: SL 1943, ch 258, § 3; SDC Supp 1960, § 55.2903; SL 1966, ch 165, § 2; SL 1981, ch 26.



§ 4-2-7 Employment of additional personnel for follow-up services.

4-2-7. Employment of additional personnel for follow-up services. The auditor-general may employ additional personnel whose duties shall be to provide follow-up services, without cost, to all departments and agencies of the state and to all of its political subdivisions, including school districts, in order to facilitate the implementation of recommendations resulting from audits conducted by the Department of Legislative Audit, and further in order to standardize and modernize the records and procedures, including those relating to the utilization of data processing, which are required to be followed by them.

Source: SDC Supp 1960, § 55.2903 as added by SL 1967, ch 255.



§ 4-2-8 Executive Board of Legislative Research Council to direct activities.

4-2-8. Executive Board of Legislative Research Council to direct activities. The Executive Board of the State Legislative Research Council is hereby empowered to act on behalf of the Legislature in directing the activities of the auditor-general.

Source: SL 1966, ch 165, § 17.



§ 4-2-9 Access to books and property for investigations--Space and equipment.

4-2-9. Access to books and property for investigations--Space and equipment. The auditor-general and any of his assistants, examiners, auditors, clerks, or agents shall be entitled to access to any and all of the books, blanks, records, vouchers, cash, and property of each and every department, agency, institution, office, fund, or political subdivision which it may be authorized to investigate and also to have reasonable use of the space and equipment in such places for its officers or employees in making any audit or investigation of any kind.

Source: SL 1943, ch 258, § 4; SDC Supp 1960, § 55.2904; SL 1966, ch 165, § 3.



§ 4-2-10 Subpoena and examination of witnesses in investigations--Expenses and per diem of witnesses.

4-2-10. Subpoena and examination of witnesses in investigations--Expenses and per diem of witnesses. The auditor-general and his assistants, examiners, or auditors shall be authorized to issue subpoenas for the attendance of witnesses and for the production of records in connection with any post-audit, investigation, or examination being conducted by any of them. They shall have power to administer oaths to witnesses. No witness shall be entitled to demand or receive his traveling fees or per diem in advance in such cases. The expenses and per diem of such witnesses and service of subpoenas shall be paid by the state when any state department, institution, or office is under investigation and by the particular political subdivision of the state of which any office or account is under investigation.

Source: SL 1943, ch 258, § 4; SDC Supp 1960, § 55.2904; SL 1966, ch 165, § 3.



§ 4-2-11 Failure to permit access or obey subpoena--Punishment as contempt.

4-2-11. Failure to permit access or obey subpoena--Punishment as contempt. Failure to obey any subpoena or to permit access as provided in §§ 4-2-9 and 4-2-10 shall be punished the same as a contempt of court and compliance with the provisions of this chapter may be enforced and contempt punished as provided by chapter 21-34.

Source: SL 1943, ch 258, § 4; SDC Supp 1960, § 55.2904; SL 1966, ch 165, § 3.



§ 4-2-12 Repealed.

4-2-12. Repealed by SL 1974, ch 55, § 50.



§ 4-2-13 Taxing districts not annually audited required to file annual report--Townships excepted.

4-2-13. Taxing districts not annually audited required to file annual report--Townships excepted. Any taxing district which is not otherwise required by law to have an annual audit of its financial records conducted by the Department of Legislative Audit or by an auditor approved by the Department of Legislative Audit, shall file an annual report of the district's financial affairs with the Department of Legislative Audit within ninety days of the close of the district's fiscal year. However, this section does not apply to townships.

Source: SL 1991, ch 38, § 1.



§ 4-2-14 Districts filing annual report may be audited.

4-2-14. Districts filing annual report may be audited. The Department of Legislative Audit may cause an audit of the financial records of any taxing district required to submit an annual report by § 4-2-13.

Source: SL 1991, ch 38, § 2.






Chapter 03 - Revenues and Receipts

§ 4-3-1 Fees may be required in advance.

4-3-1. Fees may be required in advance. Every public officer may in all cases require the person for whom any service is to be rendered to pay the fees in advance of the rendition of such service, or give security for the same, to be approved by the officer.

Source: SL 1868-9, ch 6, § 27; PolC 1877, ch 39, § 32; CL 1887, § 1436; RPolC 1903, § 1858; RC 1919, § 7062; SDC 1939, § 48.0607.



§ 4-3-2 Salaried officers to pay fees into treasury.

4-3-2. Salaried officers to pay fees into treasury. No county or state officer for whose services a salary is provided by law shall receive any compensation for his services other than such salary. All fees received by him shall be paid into the county or state treasury, as the case may be, not later than the time set by § 7-9-17. This section shall not be so construed as to affect in any manner any officer who receives no salary other than the fees paid for his services.

Source: SL 1891, ch 65, § 1; SL 1893, ch 86, § 1; RPolC 1903, § 1862; RC 1919, § 7063; SDC 1939, § 48.0608; SL 1975, ch 43, § 2.



§ 4-3-3 Receipts to be given for state funds--Distribution of copies--Additional requirements for uniform accounting system.

4-3-3. Receipts to be given for state funds--Distribution of copies--Additional requirements for uniform accounting system. If any officer or employee of the state receives any money for the state by virtue of his office or employment, he shall enter the amount and the person from whom the money was received on a prenumbered receipt in duplicate. The receipts shall be prenumbered by the printer consecutively and shall be used in numerical order. The original of each receipt shall be delivered to the payer if so requested or if payment was received in cash. The officer or employee shall retain the duplicate receipt in his office or department.

The auditor-general may prescribe additional requirements he considers necessary to create accountability and adequate accounting records for all state revenues compatible with a state uniform accounting system.

Source: SL 1901, ch 127, § 2; RPolC 1903, § 315; SL 1915, ch 276, § 1; RC 1919, § 6966; SDC 1939, § 55.2301; SL 1964, ch 158, § 1; SL 1984, ch 30, § 77.



§ 4-3-4 Repealed.

4-3-4. Repealed by SL 1984, ch 30, § 21.



§ 4-3-4.1 Uncollectible accounts--Removal from records--Evidence retained.

4-3-4.1. Uncollectible accounts--Removal from records--Evidence retained. Upon request by any state department or agency, the Board of Finance may determine that an account is uncollectible and shall by formal action direct that the uncollectible amount be removed from the records and disclosed on the next annual report provided that the account is at least two years delinquent and that reasonable collection efforts have failed. Evidence of the debt removed from the records by such formal action of the board shall be retained by the department or agency to support possible subsequent collection of such debt.

Source: SL 1975, ch 41.



§ 4-3-4.2 Remission of receipts by state officer or employee to state treasury--Accountability.

4-3-4.2. Remission of receipts by state officer or employee to state treasury--Accountability. All money, emoluments, and perquisites other than personal salary received by any officer or employee of this state shall be remitted to the state treasury by the end of the working day following the day money is received or as specified by the state treasurer. The state treasurer shall establish rules and regulations to assure accountability.

Source: SL 1984, ch 30, § 19.



§ 4-3-5 Designation of depositories for current receipts--Accessibility of account to auditor-general.

4-3-5. Designation of depositories for current receipts--Accessibility of account to auditor-general. Each officer or employee shall designate in writing, to be filed in the officer's or employee's office, the bank or banks in which are deposited the current receipts of the office or department. Any account showing any such deposit is an official account and shall be accessible to the inspection of the auditor-general at any time during banking hours.

Source: SDC 1939, § 55.2303; SL 2002, ch 25, § 2.



§ 4-3-6 Repealed.

4-3-6. Repealed by SL 1975, ch 43, § 3.



§ 4-3-6.1 , 4-3-6.2. Repealed.

4-3-6.1, 4-3-6.2. Repealed by SL 1996, ch 5, §§ 6, 7.



§ 4-3-7 Repealed.

4-3-7. Repealed by SL 1980, ch 26, § 18.



§ 4-3-8 Repealed.

4-3-8. Repealed by SL 1984, ch 30, § 22.



§ 4-3-9 Failure of state officer or employee to pay receipts into treasury as theft.

4-3-9. Failure of state officer or employee to pay receipts into treasury as theft. Any salaried state officer or employee who shall fail or refuse to pay into the state treasury any and all money, emoluments, fees, perquisites, or other property received by him for the performance of any duty or duties connected with his office or in any manner paid to him as such officer or employee by reason of his holding such office or employment as is provided in this chapter, and within the time provided therein is guilty of theft.

Source: SL 1901, ch 127, § 4; RPolC 1903, § 316; SL 1915, ch 276, § 2; RC 1919, § 6969; SDC 1939, § 55.9915; SL 1980, ch 24, § 51.



§ 4-3-10 False statement or other violation by state officer or employee receiving public funds as misdemeanor.

4-3-10. False statement or other violation by state officer or employee receiving public funds as misdemeanor. Any officer or employee failing to make and file the statement required in this chapter, or who shall make and file a false statement, or who shall violate any of the other provisions of this chapter shall be guilty of a Class 2 misdemeanor.

Source: SL 1901, ch 127, § 4; RPolC 1903, § 316; SL 1915, ch 276, § 2; RC 1919, § 6969; SDC 1939, § 55.9915; SL 1980, ch 24, § 52.



§ 4-3-11 Repealed.

4-3-11. Repealed by SL 1980, ch 10, § 1.



§ 4-3-12 Repealed.

4-3-12. Repealed by SL 1984, ch 30, § 24.



§ 4-3-12.1 Remittance of county collections for state--Time--Procedure.

4-3-12.1. Remittance of county collections for state--Time--Procedure. Unless authorized by statute, all state taxes, licenses, fees, and special taxes collected for or charges due the state from counties shall be received by the state remittance center on or before the fifteenth day of the month following the month that money is collected or following the period of time for which charges are made. The state treasurer is responsible for establishing procedures to be followed by counties in remitting this money.

Source: SL 1984, ch 30, § 23.



§ 4-3-13 Repealed.

4-3-13. Repealed by SL 1984, ch 30, § 25.



§ 4-3-14 Interest on delinquencies in county payments to state.

4-3-14. Interest on delinquencies in county payments to state. All remittances not received from counties within the time provided by this chapter shall bear interest at the Category A rate of interest as established in § 54-3-16 from the first day of the month on which the remittance became due, and the interest shall be credited to the general fund.

Source: SL 1891, ch 113, § 6; RPolC 1903, § 325; RC 1919, § 6939; SL 1921, ch 382, § 6; SDC 1939, § 55.2311; SL 1983, ch 28, § 1; SL 1984, ch 30, § 26; SL 1984, ch 319, § 3.



§ 4-3-15 Repealed.

4-3-15. Repealed by SL 1984, ch 30, § 27.



§ 4-3-16 Repealed.

4-3-16. Repealed by SL 1980, ch 10, § 3.



§ 4-3-17 Receipt by treasurer of federal payments for rent or in lieu of taxes.

4-3-17. Receipt by treasurer of federal payments for rent or in lieu of taxes. The state treasurer is authorized and directed to receive from the federal government or any agency thereof any federal funds which may be made available to any of the taxing subdivisions of this state as rentals upon or income from any lands acquired in this state by the federal government or any of its agencies, or any funds which may be paid in lieu of taxes on said land.

Source: SL 1937, ch 247, § 1; SDC 1939, § 55.1402.



§ 4-3-18 Remittance of federal payments to counties--Distribution to taxing subdivisions.

4-3-18. Remittance of federal payments to counties--Distribution to taxing subdivisions. Upon the receipt of any of the funds referred to in § 4-3-17 the state treasurer shall remit the same to the county treasurer of the county wherein is situated the land on behalf of which such payment is made, and the county treasurer shall then distribute such funds to the credit of the taxing subdivision or subdivisions of the county in the same proportion as the tax upon such lands would be distributed under the laws of this state for the current year in which such payment or payments are made.

Source: SL 1937, ch 247, § 2; SDC 1939, §§ 55.1402, 57.1013.



§ 4-3-19 Misappropriation or refusal to pay over state funds received as theft.

4-3-19. Misappropriation or refusal to pay over state funds received as theft. Every public officer, and every deputy or clerk of any such officer, and every other person receiving any moneys on behalf of or on account of this state, or of any bureau or fund created by law, and in which this state or the people thereof are directly or indirectly interested, who:

(1) Appropriates to his own use or to the use of any person not entitled thereto without authority of law, any money received by him as such officer, clerk, or deputy, or otherwise, on behalf of this state, or the people thereof, or in which they are interested;

(2) Intentionally omits or refuses to pay over to this state or its officer or agent authorized by law to receive the same, any money received by him under any duty imposed by law so to pay over the same;
is guilty of theft.

Source: PenC 1877, § 497; CL 1887, § 6698; SL 1897, ch 105, § 1; RPenC 1903, § 519; RC 1919, § 3814; SDC 1939, § 13.1306; SL 1976, ch 158, § 11-25; SL 1980, ch 24, § 53.



§ 4-3-20 Other violations as misdemeanors.

4-3-20. Other violations as misdemeanors. Every public officer or person who otherwise, or in cases other than those specified in § 4-3-19, intentionally disobeys any provision of law regulating his official conduct, and for which no other punishment is specifically provided, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 498; CL 1887, § 6699; RPenC 1903, § 520; RC 1919, § 3815; SDC 1939, § 13.1306; SL 1980, ch 24, § 54.



§ 4-3-21 State revenue anticipation warrants authorized--Maximum amount--Terms of sale.

4-3-21. State revenue anticipation warrants authorized--Maximum amount--Terms of sale. To protect the public credit and enable the state to provide for current expenses, the state treasurer, with the advice and consent of the Governor and auditor, is authorized and directed, whenever he finds it necessary to do so in order to provide for the actual necessary current expenses of conducting the public business of the state, to issue warrants based upon the revenues of the state already assessed for the current and preceding years but not yet collected, and in amount never exceeding the amount of such revenues so assessed and not yet collected, and for the purpose only of providing for the immediate and necessary current expenses of the state as aforesaid. Such warrants shall be sold at not less than par and at the lowest possible rate of interest, payable annually or semiannually.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-22 Maturity date for revenue anticipation warrants--Interest provisions.

4-3-22. Maturity date for revenue anticipation warrants--Interest provisions. The treasurer of the state is authorized, in his discretion, based upon estimates as to when uncollected revenues already assessed will be paid, to determine and express upon the face of the warrants issued pursuant to § 4-3-21 the date when such warrants and the interest thereon shall become due and payable; and may also provide in such warrants where such interest shall be payable and whether annually or semiannually.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-23 Application of revenue from anticipation warrants--Appropriation of collections to payment of warrants.

4-3-23. Application of revenue from anticipation warrants--Appropriation of collections to payment of warrants. All money received from the negotiation of revenue warrants pursuant to § 4-3-21 shall be applied only to the payment of the necessary and actual current expenses of the state and outstanding registered state warrants. All money thereafter received or collected from or on account of such revenues assessed but not yet collected, or so much thereof as may be necessary, is set apart and appropriated to the payment of such warrants, if any, as may be issued in pursuance of the foregoing provisions; and the state treasurer is authorized and required to make payment of the same from funds so appropriated.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-24 Interest payments on revenue anticipation warrants.

4-3-24. Interest payments on revenue anticipation warrants. The state treasurer is authorized and directed to pay the interest due from time to time upon state revenue warrants out of the fund created for the payment of the annual interest upon the public debt, and to charge the items of interest so paid to such fund.

Source: SL 1893, ch 134, § 1; RPolC 1903, § 2249; RC 1919, § 6972; SDC 1939, § 55.2504.



§ 4-3-25 Increase of public debt not authorized.

4-3-25. Increase of public debt not authorized. Sections 4-3-21 to 4-3-24, inclusive, shall not be so construed as to in any way authorize the increase of the public debt.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-26 Destruction of unusable revenue stamps.

4-3-26. Destruction of unusable revenue stamps. The secretary of revenue may destroy all mutilated, unusable, and obsolete cigarette state revenue stamps.

Source: SL 1949, ch 229, §§ 1, 2; SDC Supp 1960, § 55.1410; SL 1984, ch 30, § 1.



§ 4-3-27 Credit card or electronic payment for purchases or transactions--Establishment of policies.

4-3-27. Credit card or electronic payment for purchases or transactions--Establishment of policies. Notwithstanding any other provision of law, local government officials and employees may be permitted to use a credit card or electronic payment for the purchase of materials, supplies, equipment, or other authorized transactions for the benefit of the local government entity. Before authorizing the use of a credit card or electronic payment, the governing body shall, by resolution, establish policies providing for the use and accountability of credit card purchases or electronic transactions.

Source: SL 2001, ch 22, § 1; SL 2007, ch 26, § 1; SL 2014, ch 26, § 1.



§ 4-3-28 State and political subdivisions permitted to accept credit or debit cards or electronic payments--Fee--Promulgation of rules.

4-3-28. State and political subdivisions permitted to accept credit or debit cards or electronic payments--Fee--Promulgation of rules. Notwithstanding any other provision of law, the state and its political subdivisions may accept a credit card, a debit card, or an electronic payment as payment for a transaction. The state and its political subdivisions may assess and collect a fee in an amount sufficient to cover any processing fee associated with a credit card, debit card, or electronic transaction. The Bureau of Finance and Management shall promulgate rules pursuant to chapter 1-26 relating to the establishment and collection of a processing fee associated with a credit card or debit card transaction. The governing body of each political subdivision may, by resolution, establish and collect a processing fee associated with a credit card, debit card, or electronic transaction.

Source: SL 2001, ch 22, § 2; SL 2007, ch 26, § 2.



§ 4-3-29 State of South Dakota endowment fund--Administration by South Dakota Community Foundation.

4-3-29. State of South Dakota endowment fund--Administration by South Dakota Community Foundation. The State of South Dakota endowment fund may be established within the South Dakota Community Foundation. The purpose of the endowment fund is to provide a fund for any person who wishes to contribute to the endowment fund to further the excellent quality of life which is unique to this state. This fund shall be administered by the South Dakota Community Foundation. Any funds received by the state from the State of South Dakota endowment fund shall be appropriated by the South Dakota Legislature.

Source: SL 2011, ch 25, § 1.






Chapter 04 - State Public Fund Structure

§ 4-4-1 Purpose of chapter.

4-4-1. Purpose of chapter. The purpose of this chapter is to provide for effective legislative and executive control over all state public funds, and to simplify the basis upon which the state's fund accounting records shall be maintained and reported.

Source: SL 1966, ch 188, § 1.



§ 4-4-2 State public funds defined.

4-4-2. State public funds defined. The term, state public funds, means cash, checks, bills, notes, drafts, stocks, bonds, and all similar mediums of exchange which are received or disbursed under law, including rules, by a department, institution, commission, any other agency of state government, or any entity created for the purpose of risk sharing by joint powers agreement pursuant to chapter 1-24.

Source: SL 1966, ch 188, § 2; SL 1968, ch 212; SL 1999, ch 20, § 1.



§ 4-4-3 Public funds maintained in state treasury--Local bank accounts as official accounts--Signatories--Statements required of agencies holding state funds in local bank.

4-4-3. Public funds maintained in state treasury--Local bank accounts as official accounts--Signatories--Statements required of agencies holding state funds in local bank. All state public funds shall be received and maintained in the state treasury, and shall be disbursed only upon proper authorization by the state auditor and the state treasurer, unless the state treasurer and state auditor jointly determine a justification exists for maintaining public funds in a local bank account. A local bank account authorized by the state auditor and state treasurer is an official account of the state subject to the custody of the state treasurer under § 1-10-1. Neither the state treasurer nor the state auditor may be a signatory on any local account. Any agency holding state funds in any local bank account shall provide a quarterly statement of activity in that account to the state treasurer and the state auditor.

Source: SL 1966, ch 188, § 3; SL 2002, ch 25, § 1.



§ 4-4-3.1 Local drug buy accounts.

4-4-3.1. Local drug buy accounts. The state treasurer and state auditor shall approve local drug buy accounts at the request of the attorney general.

Source: SL 2002, ch 25, § 3.



§ 4-4-4 Governmental accounting systems to comport with generally accepted accounting principles.

4-4-4. Governmental accounting systems to comport with generally accepted accounting principles. Any accounting system used by any state agency or any component unit of state government shall be designed to meet the financial accounting and reporting requirements of generally accepted accounting principles.

Source: SL 1966, ch 188, § 4; SL 1981, ch 27, § 1; SL 1985, ch 33, § 22; SL 1988, ch 81, § 8; SL 2001, ch 23, § 1.



§ 4-4-4.1 Repealed.

4-4-4.1. Repealed by SL 2001, ch 23, § 2.



§ 4-4-4.2 Repealed.

4-4-4.2. Repealed by SL 1986, ch 41.



§ 4-4-4.3 Securities operating fund and insurance operating fund established--Permitted expenditures.

4-4-4.3. Securities operating fund and insurance operating fund established--Permitted expenditures. There is established within the state treasury the securities operating fund and the insurance operating fund, into which shall be deposited all fees received by each division. All moneys in the funds created by this section shall be budgeted and expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Labor and Regulation. Expenditures from these funds may be made only to pay the necessary expenses of purposes specified in §§ 37-5B-1 to 37-5B-50, inclusive, and chapters 37-25A, 47-31B, 47-33, and Title 58.

Source: SL 1989, ch 48, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2004, ch 278, § 55; SL 2008, ch 203, § 60; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 4-4-4.4 Transfer of excess funds at end of fiscal quarter.

4-4-4.4. Transfer of excess funds at end of fiscal quarter. At the end of each fiscal quarter the treasurer shall transfer any cash balance in excess of one hundred seventy-five thousand dollars from the insurance operating fund to the general fund. At the end of each fiscal quarter the treasurer shall transfer any cash balance in excess of fifteen thousand dollars from the securities operating fund to the general fund.

Source: SL 1989, ch 48, § 2; SL 1995, ch 26.



§ 4-4-4.5 Boiler inspection fund established--Permitted expenditures.

4-4-4.5. Boiler inspection fund established--Permitted expenditures. There shall be established within the state treasury the boiler inspection fund, into which shall be deposited all boiler inspection fees received by the Department of Public Safety. All moneys in the fund created by this section shall be budgeted and expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Public Safety. Expenditures from these funds may be made only to pay necessary expenses of purposes specified in chapter 34-29A.

Source: SL 1989, ch 48, § 5; SL 2003, ch 272, §§ 20, 121.



§ 4-4-4.6 Transfer of excess funds at end of fiscal year.

4-4-4.6. Transfer of excess funds at end of fiscal year. At the end of the fiscal year the treasurer shall transfer any cash balance in excess of forty thousand dollars from the boiler inspection fund to the general fund.

Source: SL 1989, ch 48, § 6.



§ 4-4-5 Treasury accounts in lieu of funds--Modification to conform to uniform accounting system.

4-4-5. Treasury accounts in lieu of funds--Modification to conform to uniform accounting system. The commissioner of finance and management may authorize and direct the state auditor and state treasurer to account for funds in the state treasury as separate accounts in lieu of funds, and the fund structure may be modified to conform to a uniform state accounting system.

Source: SL 1966, ch 188, § 5.



§ 4-4-6 Annual financial statements.

4-4-6. Annual financial statements. The Bureau of Finance and Management shall annually prepare financial statements for the State of South Dakota. The financial statements shall be prepared in accordance with generally accepted accounting principles.

Source: SL 1987, ch 43; SL 2001, ch 23, § 3.



§ 4-4-7 Deposit of indirect cost reimbursements from the federal government--Exemption.

4-4-7. Deposit of indirect cost reimbursements from the federal government--Exemption. Indirect cost reimbursements received from the federal government shall be deposited in the fund that incurred the indirect costs. Funds of the Board of Regents are exempt from this requirement.

Source: SL 2005, ch 37, § 1.



§ 4-4-8 Transfer of funds received from federal government as indirect cost reimbursements to fund that incurred expenditures--Exemption.

4-4-8. Transfer of funds received from federal government as indirect cost reimbursements to fund that incurred expenditures--Exemption. The state treasurer shall transfer that portion of cash balances in federal funds that have accumulated in each fund over two hundred fifty thousand dollars as of June thirtieth due to indirect cost reimbursements received from the federal government to those funds that incurred the indirect cost expenditures. Funds of the Board of Regents are exempt from this requirement.

Source: SL 2005, ch 37, § 2.






Chapter 05 - Custody and Investment of State Funds

§ 4-5-1 State treasurer not to profit from use of funds--Felony--Civil liability.

4-5-1. State treasurer not to profit from use of funds--Felony--Civil liability. The making of profit, directly or indirectly, by the state treasurer, out of any money in the state treasury belonging to the state, with the custody of which the state treasurer is charged, by loaning or otherwise using it, or the removal by the state treasurer, or by his consent, of such money or any part thereof out of the vault or safe of the treasurer's department, or out of any legal depository of such money, except for the payment of the sums authorized by law to be paid, for the purpose of depositing the same, under the provisions of chapter 4-6, in banks which shall have qualified as depositories, is a Class 6 felony, and the treasurer shall be liable upon his official bond for all profits realized from such unlawful use of such funds.

Source: SL 1909, ch 229, § 10; SL 1911, ch 234, § 10; RC 1919, § 6881; SDC 1939, § 55.9917; SL 1980, ch 24, § 55.



§ 4-5-2 Incidental funds established for state institutions--Initial warrant.

4-5-2. Incidental funds established for state institutions--Initial warrant. A permanent incidental fund is hereby established at each of the institutions under the control of the State Board of Regents and of the executive branch. To provide the money for such fund, the state auditor may issue and deliver a warrant not in excess of five thousand dollars to the proper officer of each of the institutions, drawn on the local and endowment fund thereof, upon presentation of a properly executed voucher therefor.

Source: SL 1953, ch 315; SL 1955, ch 257; SDC Supp 1960, § 55.2205-1; SL 1965, ch 242, § 1; SL 1989, ch 20, § 47.



§ 4-5-3 Purposes for which institution incidental funds may be used.

4-5-3. Purposes for which institution incidental funds may be used. Such permanent incidental fund shall be kept and used by the proper officer of the respective institutions, for the advanced payment of freight, express, periodicals, books, postage, gate money, all United States postal supplies and refund of tuition and student fees, utility bills, farm produce purchased on the open market, compensation and wages of emergency or temporary help in any amount, and such other minor bills and incidental expenses which are not in excess of fifty dollars each as shall require immediate payment, pending the issuance of the state auditor's warrant upon the state treasurer therefor, and for no other purpose whatsoever.

Source: SL 1953, ch 315; SL 1955, ch 257; SDC Supp 1960, § 55.2205-1; SL 1965, ch 242, § 1; SL 1977, ch 38; SL 1980, ch 37.



§ 4-5-4 Accounting for disbursements and reimbursement of institution incidental funds.

4-5-4. Accounting for disbursements and reimbursement of institution incidental funds. In each case, where such a payment is made, the amount thereof shall be returned to said permanent incidental fund immediately upon receipt of the state auditor's warrant drawn on the proper fund or appropriation covering the bill for which said payment was advanced and for that purpose a detailed account of the expenses so paid shall, at regular intervals, be presented with verified vouchers, itemized and supported by receipted bills, or other information as may be required by the state auditor and auditor-general as evidence of payment, which shall be subject to audit and approval as other state claim vouchers. No payments shall be made in advance of the proper presentation of claim vouchers to the state auditor and the issuance of a state warrant on the state treasury by any of the institutions covered by §§ 4-5-2 to 4-5-4, inclusive, except as authorized herein.

Source: SL 1953, ch 315; SL 1955, ch 257; SDC Supp 1960, § 55.2205-1; SL 1965, ch 242, § 1.



§ 4-5-4.1 Limitation of warrants on institutions' funds--Diversion of other funds prohibited--Proration of income.

4-5-4.1. Limitation of warrants on institutions' funds--Diversion of other funds prohibited--Proration of income. No warrants shall be drawn in excess of the funds made available in the institutions' funds by the Board of Regents and at no time shall any money from other funds be diverted to the use of the institutions' funds. The state investment officer shall prorate all income to the institutions as required by § 4-5-30.

Source: SL 1977, ch 37, § 1; SL 1985, ch 33, § 34.



§ 4-5-4.2 Repealed.

4-5-4.2. Repealed by SL 1985, ch 33, § 35.



§ 4-5-5 Investment of political subdivision funds--Funds subject to provisions.

4-5-5. Investment of political subdivision funds--Funds subject to provisions. "Public funds" in §§ 4-5-6 to 4-5-11, inclusive, shall include all general, special, and other funds, regardless of source or purpose, that may now or hereafter be owned, held, or administered by any political subdivision of this state, including counties, municipalities, townships, and school districts, or by any officer, commission, board, bureau, or agency of the political subdivision.

Source: SL 1945, ch 359, § 1; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1.



§ 4-5-6 Investment in securities of or guaranteed by United States, repurchase agreements, or shares of registered investment companies.

4-5-6. Investment in securities of or guaranteed by United States, repurchase agreements, or shares of registered investment companies. Any public funds which will not be needed for current operating expenses may be invested in: (a) securities of the United States and securities guaranteed by the United States government either directly or indirectly including, without limitation, United States treasury bills, notes, bonds, and other obligations issued or directly or indirectly guaranteed by the United States government, or otherwise directly or indirectly backed by the full faith and credit of the United States government; provided that, for other than permanent, trust, retirement, building, and depreciation reserve funds, such securities shall either mature within eighteen months from the date of purchase or be redeemable at the option of the holder within eighteen months from the date of purchase; or (b) repurchase agreements fully collateralized by securities described in (a) and meeting the requirements of § 4-5-9, if the repurchase agreements are entered into only with those primary reporting dealers that report to the Federal Reserve Bank of New York and with the one hundred largest United States commercial banks, as measured by domestic deposits; or (c) in shares of an open-end, no-load fund administered by an investment company registered under the Federal Investment Company Act of 1940, whose shares are registered under the Federal Securities Act of 1933 and whose only investments are in securities described in (a) and repurchase agreements described in (b).

Source: SL 1945, ch 359, § 1; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1; SL 1988, ch 44, § 1; SL 1995, ch 27.



§ 4-5-6.1 Investment of public funds not needed for current operating expenses--Conditions.

4-5-6.1. Investment of public funds not needed for current operating expenses--Conditions. In lieu of or in addition to other statutory authorization for the investment of public funds, any public funds that are not needed for current operating expenses may be invested in accordance with the following conditions:

(1) The public funds shall initially be placed by the public funds depositor in a bank located in this state which offers Federal Deposit Insurance Corporation insurance on its deposits;

(2) The selected bank shall arrange for the deposit of the public funds in one or more federally insured financial institutions wherever located in the United States, for the account of the public funds depositor;

(3) On the same date that the public funds are deposited pursuant to subdivision (2) of this section, the selected bank shall receive an amount of deposits from customers of other federally insured financial institutions equal to the amount of the public funds initially placed by the public funds depositor;

(4) Each such deposit shall be insured by the Federal Deposit Insurance Corporation;

(5) The selected bank shall act as custodian for the public funds depositor with respect to the deposits placed in the depositor's account.
Source: SL 2004, ch 61, § 1; SL 2012, ch 31, § 1.



§ 4-5-6.2 Investment in direct obligations of county, municipality, or school district or in bonds issued by state authority.

4-5-6.2. Investment in direct obligations of county, municipality, or school district or in bonds issued by state authority. In addition to the investments permitted by § 4-5-6, any public funds which are not needed for current operating expenses may be invested in:

(1) Direct obligations of any county, municipality, or school district in the state; and

(2) Bonds issued by the South Dakota Housing Development Authority, the South Dakota Health and Educational Facilities Authority, or the South Dakota Building Authority.

The investments shall be registered in the name of the political subdivision or authority or held under a custodial agreement at a bank. The investments shall be rated at the time of purchase within the two highest general classifications established by a rating service of nationally recognized expertise in rating bonds of states and their political subdivisions. Other than permanent, trust, retirement, building, and depreciation reserve funds, such securities as provided in subdivisions (1) and (2) shall mature with eighteen months from the date of purchase or be redeemable at par at the option of the holder within eighteen months from the date of purchase.

Moneys in any bond redemption fund may be invested only in the types of investments listed in § 4-5-6. The investments shall be due and payable on or before the date when the bonds for the payment of which the bond redemption fund was created become due and payable, except bonds of the United States redeemable at par.

No restriction in this section limits the investment authority otherwise granted under the laws of this state.

Source: SL 2011, ch 26, § 1; SL 2012, ch 32, § 1.



§ 4-5-8 Investment policies for local funds determined by governing board.

4-5-8. Investment policies for local funds determined by governing board. Investments of public funds as defined in § 4-5-5 shall be made only after the adoption of a proper resolution by the governing board of such county, municipality, township, or school district. Such resolution shall state the investment policies to be followed by the treasurer thereof.

Source: SL 1945, ch 359, § 2; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1; SL 1972, ch 25.



§ 4-5-9 Custody or deposit of investments--Exception--Credit of interest earned.

4-5-9. Custody or deposit of investments--Exception--Credit of interest earned. Except for investments authorized by subdivision 4-5-6(c), all investments made pursuant to §§ 4-5-5, 4-5-6, 4-5-8, 4-5-23, and 4-5-28 shall be in the physical custody of the political subdivision or may be deposited in a safekeeping account with any bank or trust company designated by the political subdivision as its fiscal agent. The interest earned shall be credited to the respective fund or the general fund.

Source: SL 1945, ch 359, § 3; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1; SL 1988, ch 44, § 2.



§ 4-5-10 Application for redemption of securities.

4-5-10. Application for redemption of securities. The governing bodies of such counties, municipalities, townships, and school districts shall, either at the time of purchase or at any other time, direct the time and manner of making application for redemption of such securities.

Source: SL 1945, ch 359, § 2; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1.



§ 4-5-11 Supplemental authority for investment of public funds.

4-5-11. Supplemental authority for investment of public funds. Sections 4-5-5 to 4-5-10, inclusive, are supplemental to any other laws relating to the investment, deposit, or administration of the public funds therein specified, and shall supersede the provisions thereof only to the extent that such other laws may restrict or prohibit investments in accordance with the provisions thereof.

Source: SL 1945, ch 359, § 3; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1.



§ 4-5-12 State Investment Council continued.

4-5-12. State Investment Council continued. The State Investment Council is hereby continued.

Source: SL 1971, ch 27, § 1; SL 1974, ch 38, § 1.



§ 4-5-12.1 Regulations and reports provided to state treasurer.

4-5-12.1. Regulations and reports provided to state treasurer. For the purposes of S.D. Const., Art. IV, § 8, the State Investment Council and Division of Investment are allocated to the Office of the State Treasurer for reporting purposes only. For the purposes of this section, reporting purposes shall mean that the State Investment Council shall provide to the state treasurer a report of the investment policy regulations adopted pursuant to § 4-5-28 and the monthly report of the state investment officer submitted to it in compliance with § 4-5-32.

Source: SL 1973, ch 2, §§ 5, 17; SL 1974, ch 38, § 3.



§ 4-5-13 Appointment and terms of investment council members.

4-5-13. Appointment and terms of investment council members. The State Investment Council shall consist of eight voting members. Five members of the council shall be appointed by the Executive Board of the Legislative Research Council and the executive board may appoint persons holding public office, appointive or elective, provided that no more than three members of the State Investment Council, at any one time, shall hold public office. Action shall be by majority vote. Each of the members of the State Investment Council shall be appointed for a term of five years. No more than four appointed members may be members of the same political party. In addition to those members appointed by the executive board, the state treasurer, the commissioner of school and public lands, and the executive director of the South Dakota Retirement System shall serve as ex officio voting members.

Source: SL 1971, ch 27, §§ 2, 3; SL 1976, ch 49; SL 1977, ch 35, § 2; SL 1981, ch 28, § 1; SL 1986, ch 42, § 1; SL 2016, ch 35, § 1.



§ 4-5-14 Qualifications of council members--Restrictions on business and political activities.

4-5-14. Qualifications of council members--Restrictions on business and political activities. The members of the State Investment Council shall be qualified by training and experience in the field of investment or finance. During tenure as a member of the State Investment Council, no member of the council nor the firm of any member may engage in the sale of marketable or public securities to the state or to any fund thereof. Nor may any member benefit directly or indirectly from any transaction made by the state investment officer. Nor may any member hold any office, position, or employment in any political party. Except as provided in § 4-5-14.1, the council may not enter into any contract or transaction with any firm or business in which a council member serves as a principal, shareholder, trustee, director, officer, employee, agent, or independent contractor.

Source: SL 1971, ch 27, § 4; SL 2003, ch 28, § 1.



§ 4-5-14.1 Exceptions to § 4-5-14.

4-5-14.1. Exceptions to § 4-5-14. The provisions of §§ 4-5-14 and 4-5-14.1, inclusive, do not prohibit a transaction that:

(1) Affects the public generally, and the council member's personal interest is only affected by virtue of being a member of the general public; or

(2) Affects participants in the South Dakota Retirement System generally, and the council member's personal interest is only affected by virtue of being a participant in the South Dakota Retirement System; or

(3) Involves the acceptance of deposits under a statewide certificate of deposit program made generally available to South Dakota financial institutions or the sale of interests in the South Dakota Higher Education Savings Program authorized pursuant to chapter 13-63 even though the council member has an interest as a principal, shareholder, trustee, director, officer, employee, independent contractor, or advisor of a financial institution or firm that would accept such deposits or sell such interests, if the council member has disclosed such interest in such financial institution or firm to the council.
Source: SL 2003, ch 28, § 2.



§ 4-5-15 Repealed.

4-5-15. Repealed by SL 1971, ch 23, § 2.



§ 4-5-16 Removal of council member from office--Filling of vacancies.

4-5-16. Removal of council member from office--Filling of vacancies. A member of the State Investment Council appointed by the Executive Board of the Legislative Research Council may be removed from office by the Executive Board of the Legislative Research Council, for cause, upon notice and opportunity to be heard at a public hearing. Any vacancy in the membership of the council occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

Source: SL 1971, ch 27, § 5; SL 1981, ch 28, § 2.



§ 4-5-17 Election of chairman.

4-5-17. Election of chairman. The chairman and presiding officer of the State Investment Council shall be elected by majority vote of the council.

Source: SL 1971, ch 27, § 6.



§ 4-5-18 Division of investment continued--Immediate supervision.

4-5-18. Division of investment continued--Immediate supervision. The division of investment is hereby continued, to conduct the daily operations of the State Investment Council and the division shall be under the immediate supervision and direction of a person who shall be designated the "state investment officer."

Source: SL 1971, ch 27, § 8; SL 1974, ch 38, § 2.



§ 4-5-18.1 Repealed.

4-5-18.1. Repealed by SL 1974, ch 38, § 4.



§ 4-5-19 Appointment of state investment officer--Removal--Qualifications.

4-5-19. Appointment of state investment officer--Removal--Qualifications. The state investment officer shall be appointed by the State Investment Council upon a majority vote and shall serve without term, but he may be removed from office upon a majority vote of the State Investment Council. He shall be a person qualified, by training and investment experience, to direct the work of the Division of Investment.

Source: SL 1971, ch 27, §§ 9, 10; SL 1986, ch 42, § 2.



§ 4-5-20 Investment officer to devote full time--Salary.

4-5-20. Investment officer to devote full time--Salary. The state investment officer shall devote his entire time and attention to the duties of his office, shall not be engaged in any other occupation or profession, nor shall he hold any other public office, appointive or elective. The salary of the state investment officer shall be set by the Executive Board of the Legislative Research Council.

Source: SL 1971, ch 27, § 9.



§ 4-5-21 State employees' blanket bond coverage--Premium.

4-5-21. State employees' blanket bond coverage--Premium. Before the state investment officer, or other responsible employee of the Division of Investment shall enter upon his duties, he shall be included under the state employees' blanket bond, for an amount and for coverage as deemed best to protect the state's interest. The premium thereon shall not be chargeable to the officer or employee.

Source: SL 1971, ch 27, § 11.



§ 4-5-22 Annual budget for division--Appointment of employees.

4-5-22. Annual budget for division--Appointment of employees. The state investment officer shall annually prepare a budget which shall be reviewed and approved by the State Investment Council and the Executive Board of the Legislative Research Council, prior to submission to the Bureau of Finance and Management. Subject to the appropriate rules and regulations regarding state employment, the state investment officer shall appoint all employees of the Division of Investment.

Source: SL 1971, ch 27, § 12; SL 1987, ch 44, § 2.



§ 4-5-23 Public funds to be invested by investment officer--Functions transferred--Agreements with risk-sharing entities.

4-5-23. Public funds to be invested by investment officer--Functions transferred--Agreements with risk-sharing entities. The state investment officer is responsible for the investment of the state public funds as defined in chapter 4-4. All functions, powers, and duties presently vested by law in any officer, official, employee, agency, or commission which relates to the investment of the state public funds and accounts enumerated in this section are transferred to the state investment officer. In addition, the state investment officer may enter into agreements for the investment of cash accounts, reserves, and surplus funds with public entities created for the purpose of risk sharing pursuant to chapter 1-24. These entities' investments shall be restricted as provided in § 4-5-26. The agreements shall provide for the transfer of money from the public entities investment pool to the investment council expense account as provided in § 4-5-30.

Source: SL 1971, ch 27, § 13; SL 1984, ch 30, § 2; SL 1997, ch 37, § 1; SL 1999, ch 20, § 2.



§ 4-5-25 Monthly reports to investment officer of state transactions.

4-5-25. Monthly reports to investment officer of state transactions. It shall be the duty of the state treasurer and the state auditor to report monthly, or more often as determined by the state investment officer, to the state investment officer as to receipts, expenditures, and warrants paid, so that the state investment officer may be informed as to what moneys will be available for the purposes of §§ 4-5-12 to 4-5-39, inclusive.

Source: SL 1971, ch 27, § 22.



§ 4-5-26 Classes of investments approved.

4-5-26. Classes of investments approved. Money made available for investment may be invested in the following classes of securities and investments and, except as provided by § 3-12-117, chapter 3-13, chapter 13-63, the permanent trust fund containing the net proceeds from the sale of state cement enterprises, the health care trust fund as provided in S.D. Const., Art. XII, § 5, and the education enhancement trust fund as provided in S.D. Const., Art. XII, § 6, not otherwise:

(1) Direct and indirect obligations of the United States government;

(2) Agencies and instrumentalities of the United States government;

(3) Direct obligations of the State of South Dakota and any of its political subdivisions;

(4) Obligations consisting of notes, bonds, debentures, and certificates which are direct obligations of a solvent corporation or trust existing under the laws of the United States or any state thereof, if such investments are rated in the four highest classifications established by at least two standard rating services at the time of purchase;

(5) Savings accounts, share accounts, certificates of deposit of banks, savings and loan associations, building and loan associations, and bankers' acceptances; or

(6) In addition to the investments authorized by subdivisions (1) to (5) of this section, inclusive, the investment council may also allocate a sum certain of state public funds for investment in the accounts and certificates of South Dakota banks and associations. This sum shall initially be offered to South Dakota banks and associations, and if not initially fully subscribed, the investment officer shall immediately reoffer the unsubscribed sum to other qualified public depositories defined by subdivision 4-6A-1(7).
Source: SL 1971, ch 27, § 20; SL 1977, ch 36; SL 1986, ch 43; SL 1993, ch 49; SL 2000, ch 27, § 3; SL 2001, ch 24, § 1; SL 2001, ch 25, § 2; SL 2001, ch 26, § 2; SL 2002, ch 26, §§ 2, 4; SL 2015, ch 34, § 1.



§ 4-5-27 Prudent-man standard required in investments.

4-5-27. Prudent-man standard required in investments. Any investments under the provisions of §§ 4-5-12 to 4-5-39, inclusive, shall be made with the exercise of that degree of judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation but for investment, considering the probable safety of their capital as well as the probable income to be derived.

Source: SL 1971, ch 27, § 21; SL 1985, ch 15, § 18.



§ 4-5-28 Policy regulations and restrictions formulated by council.

4-5-28. Policy regulations and restrictions formulated by council. The State Investment Council shall formulate investment policy regulations pertaining to the kind or nature of investment of any of the moneys, and any restrictions upon the methods for investment, which shall govern the state investment officer.

Source: SL 1971, ch 27, § 17.



§ 4-5-29 Investment officer authorized to make transactions--Duty to protect state interests.

4-5-29. Investment officer authorized to make transactions--Duty to protect state interests. Subject to any limitations, conditions, and restrictions contained in policy making regulations approved by the State Investment Council or contained in state law or the State Constitution, the state investment officer may make purchases, sales, exchanges, and investments, for or on behalf of any of the funds referred to in § 4-5-23. The state investment officer shall see that moneys invested under the provisions of §§ 4-5-12 to 4-5-39, inclusive, are at all times handled in the best interests of the state.

Source: SL 1971, ch 27, § 15; SL 2015, ch 35, § 1.



§ 4-5-29.1 Health care trust fund--Investment officer to calculate amount eligible for distribution--Transfer to state general fund.

4-5-29.1. Health care trust fund--Investment officer to calculate amount eligible for distribution--Transfer to state general fund. Pursuant to S.D. Const., Art. XII, § 5, the state investment officer shall determine the market value of the health care trust fund as of December 31, 2003, and each calendar year thereafter less the investment expenses transferred pursuant to § 4-5-30. The state investment officer shall calculate an amount equal to four percent of that market value, without invading principal, as eligible for distribution. For the purpose of this section, the term, principal, means the sum of all contributions to the fund. Beginning with the distribution in fiscal year 2008, the market value shall be determined by adding the market value of the trust fund at the end of the sixteen most recent calendar quarters as of December thirty-first, and dividing the sum by sixteen. Upon notice of that amount by the state investment officer, the state treasurer shall transfer the amount from the health care trust fund to the state general fund as soon as practicable after July first of the next fiscal year.

Source: SL 2002, ch 26, § 3; SL 2004, ch 62, § 1; SL 2006, ch 23, § 1.



§ 4-5-29.2 Education enhancement trust fund--Calculation of amount eligible for distribution--Transfer to general fund--Postsecondary scholarship grant programs.

4-5-29.2. Education enhancement trust fund--Calculation of amount eligible for distribution--Transfer to general fund--Postsecondary scholarship grant programs. Pursuant to S.D. Const., Art. XII, § 6, the state investment officer shall determine the market value of the education enhancement trust fund as of December 31, 2003, and each calendar year thereafter less the investment expenses transferred pursuant to § 4-5-30. The state investment officer shall calculate an amount equal to four percent of that market value, without invading principal, as eligible for distribution. For the purpose of this section, the term, principal, means the sum of all contributions to the fund. Beginning with the distribution in fiscal year 2008, the market value shall be determined by adding the market value of the trust fund at the end of the sixteen most recent calendar quarters as of December thirty-first, and dividing the sum by sixteen. Upon notice of that amount by the state investment officer, the state treasurer shall transfer the amount from the education enhancement trust fund to the state general fund as soon as practicable after July first of the next fiscal year. For fiscal year 2017, the portion of the transfer to the general fund for the postsecondary scholarship grant programs shall be $126,707.35. Beginning in fiscal year 2018, the portion of the transfer to the general fund for the postsecondary scholarship grant programs, shall be calculated by the state investment officer based on the relative share of the contributions made to the postsecondary scholarship grant fund created pursuant to § 13-55A-14 to the most recently calculated total fair value of the education enhancement fund including the contribution. The calculation shall be updated monthly to reflect any additional contributions to the education enhancement trust fund and the portion of the transfer to the general fund for the postsecondary scholarship grant programs shall be based on the average of the monthly calculation as of December thirty-first, using the months available for the first forty-eight months and then the most recent forty-eight calendar months thereafter.

Source: SL 2002, ch 26, § 4; SL 2004, ch 62, § 2, eff. Mar. 3, 2004; SL 2006, ch 23, § 2, eff. Mar. 10, 2006; SL 2013, ch 91, § 11, eff. Mar. 20, 2013; SL 2013, ch 92, § 13, eff. Mar. 12, 2013; SL 2016, ch 101, § 2, eff. Mar. 22, 2016.



§ 4-5-30 Pooling of cash accounts--Certification by Appropriations Committee--Prorating of income--Transfer of money to investment council expense account.

4-5-30. Pooling of cash accounts--Certification by Appropriations Committee--Prorating of income--Transfer of money to investment council expense account. The state investment officer, utilizing the facilities of the state budgetary accounting system, shall pool cash accounts within the funds enumerated in § 4-5-23. The Appropriations Committee of the Legislature, upon recommendations from the commissioner of finance and management, shall certify those funds which are to participate in the interest income of the pooled investments. The state investment officer shall credit the gain or interest due as a result of investments made pursuant to § 4-5-29 on a pro rata basis to the participating funds in the same ratio as the average daily cash balance of each fund bears to the total average cash balance of all funds.

If requested by the state investment officer during each fiscal year, the state treasurer shall transfer money from the South Dakota retirement fund, health care trust fund, education enhancement trust fund, the trust fund derived from the sale of state cement enterprises, the general fund portion of the pooled income account for the permanent school and other educational fund provided for in S.D. Const., Art. VIII, and any other specific fund approved by the Bureau of Finance and Management, other than the state pooled fund, to the investment council expense account in an amount not to exceed the ratio of the average assets in each fund for the previous fiscal year to the total average assets managed by the investment council, other than the state pooled fund, for the previous fiscal year multiplied by the difference between the budget of the investment council for each fiscal year and the total of the current fiscal year beginning cash balance in the investment council expense account plus two hundredths of a percent of the prior fiscal year's average assets in the state pooled fund. If requested by the state investment officer during each fiscal year, the state treasurer shall transfer money from the pooled income account to the investment council expense account in an amount not to exceed two hundredths of a percent of the prior fiscal year's average assets in the state pooled fund. The state investment officer may make multiple transfer requests during the fiscal year, with each request being proportionate among the funds, provided that the total transfers do not exceed the amounts provided by this section.

Source: SL 1971, ch 27, § 16; SL 1976, ch 50; SL 1977, ch 35, § 1; SL 1978, ch 36, § 1; SL 1986, ch 49; SL 1987, ch 44, § 1; SL 1998, ch 25, § 1; SL 2002, ch 26, § 1; SL 2015, ch 36, § 1.



§ 4-5-30.1 Repealed.

4-5-30.1. Repealed by SL 2015, ch 37, § 1, eff. Mar. 13, 2015.



§ 4-5-31 Physical custody of securities purchased--Deposit with fiscal agent.

4-5-31. Physical custody of securities purchased--Deposit with fiscal agent. All securities purchased shall be in the physical custody of the state treasurer who may, with the approval of the State Investment Council, deposit with a fiscal agent the securities as he shall consider advisable to be held in safekeeping by said agent for collection of principal and interest.

Source: SL 1971, ch 27, § 23.



§ 4-5-32 Monthly report to investment council--Contents--Public inspection.

4-5-32. Monthly report to investment council--Contents--Public inspection. Not later than fifteen days after the close of each month, the state investment officer shall submit to the State Investment Council a report of the operations of the Division of Investments during the month. Each report shall include a detailed summary of investment, reinvestment, purchase, sale, and exchange transactions, setting forth, among other things, the investments bought, sold, and exchanged, the dates thereof, the prices paid and obtained, the names of the brokers involved, and a statement of the funds or accounts referred to herein. The reports shall be open for inspection to the public.

Source: SL 1971, ch 27, § 24.



§ 4-5-33 Meetings of investment council--Access to records--Inspection and review.

4-5-33. Meetings of investment council--Access to records--Inspection and review. The State Investment Council shall meet at times as it shall deem necessary to carry out the provisions of §§ 4-5-12 to 4-5-39, inclusive, but at least quarterly during the year, to consult with the state investment officer with respect to the work of the Division of Investment. It shall have access to all files and records of the division and may require any officer or employee therein to provide information as it may deem necessary in the performance of its functions. The State Investment Council shall inspect and review the respective funds and accounts administered through the division.

Source: SL 1971, ch 27, § 18.



§ 4-5-34 Proceedings to collect principal or interest on investments--Refunding of securities held.

4-5-34. Proceedings to collect principal or interest on investments--Refunding of securities held. In the event of default in the payment of principal of, or interest on, any investment made, the investment council is authorized to institute the proper proceedings to collect the matured principal or interest and may accept for exchange purposes refunding bonds or other evidences of indebtedness at interest rates to be agreed upon with the obligor.

Source: SL 1971, ch 27, § 19.



§ 4-5-35 Post-audit of investment transactions--Annual report of auditor-general.

4-5-35. Post-audit of investment transactions--Annual report of auditor-general. The state auditor-general shall be responsible for conducting a continuous post-audit of the investment transactions of the state, and shall submit annually a special report on his findings to the State Investment Council and to the appropriate legislative committee.

Source: SL 1971, ch 27, § 25.



§ 4-5-36 Reports to Legislature by investment council.

4-5-36. Reports to Legislature by investment council. On or before February first of each year, and at other times as it may deem in the public interest, the State Investment Council shall report to the Legislature with respect to its review of the work of the Division of Investment.

Source: SL 1971, ch 27, § 26.



§ 4-5-37 Conflicts with other laws.

4-5-37. Conflicts with other laws. To the extent that the provisions of §§ 4-5-12 to 4-5-39, inclusive, are inconsistent with the provisions of any other law, the provisions of said sections shall be controlling.

Source: SL 1971, ch 27, § 27.



§ 4-5-38 Severability of provisions.

4-5-38. Severability of provisions. If any part of §§ 4-5-12 to 4-5-39, inclusive, is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of said sections is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1971, ch 27, § 28.



§ 4-5-39 Short title.

4-5-39. Short title. Sections 4-5-12 to 4-5-39, inclusive, may be cited as the "Investment of State Funds Law."

Source: SL 1971, ch 27, § 29.



§ 4-5-40 Agreement to purchase general obligation funding bonds--Certification and approval required--Bonds to bear interest, mature, etc.

4-5-40. Agreement to purchase general obligation funding bonds--Certification and approval required--Bonds to bear interest, mature, etc.. Notwithstanding the provisions of §§ 4-5-23, 4-5-29, and 4-5-37, upon receipt of the certification of the Health and Educational Facilities Authority as described in § 4-5-41 and receipt of evidence that the Governor has not disapproved of the investment as contemplated by Article VIII, § 12 of the Constitution, the State Investment Council, acting by and through the state investment officer, shall enter into a contingent purchase agreement, bond purchase agreement, or similar instrument or arrangement pursuant to which the State Investment Council shall be obligated to purchase, as an investment of the permanent school and other education funds of the State of South Dakota established pursuant to Article VIII, § 11 of the Constitution, general obligation funding bonds to be issued by any eligible school district participating in a tax anticipation note program established by the Health and Educational Facilities Authority under § 1-16A-75. Such bonds shall bear interest, mature, and contain such other terms and conditions as shall be approved by the Health and Educational Facilities Authority and as otherwise authorized by state law.

Source: SL 1998, ch 24, § 1.



§ 4-5-41 School district eligibility--Determination and certification.

4-5-41. School district eligibility--Determination and certification. A school district is an eligible school district for the purposes of §§ 4-5-40 to 4-5-44, inclusive, if the Health and Educational Facilities Authority determines and certifies to the State Investment Council and the Governor that the school district is:

(1) Expected to have sufficient tax and other revenues in the applicable fiscal year sufficient to pay principal and interest when due on all promissory notes issued or to be issued by the school district in connection with any program established by the Health and Educational Facilities Authority pursuant to § 1-16A-75; and

(2) That the principal amount of any promissory notes issued by the school district in connection with such program does not exceed the principal amount of general obligation funding bonds that the district is, as of the date of certification, authorized to issue under § 13-19-7 and Article XIII, § 4 of the Constitution.
Source: SL 1998, ch 24, § 2.



§ 4-5-42 Prudent investment defined--Liability.

4-5-42. Prudent investment defined--Liability. The state investment officer and the State Investment Council is entitled to conclusively rely, without any duty or obligation for further inquiry, diligence, or investigation, upon the certification of the Health and Educational Facilities Authority as described in § 4-5-41 and written evidence that the Governor has not disapproved the investment as described in § 4-5-40. Any agreement or other arrangement entered into by the State Investment Council and state investment officer pursuant to §§ 4-5-40 to 4-5-44 shall be deemed a prudent investment in full compliance with the requirements of the Constitution and all statutes and applicable common law, including, without limitation, §§ 4-5-27 and 4-5-29. No personal liability adheres to the state investment officer or the State Investment Council by reason of the agreement or arrangement.

Source: SL 1998, ch 24, § 3.



§ 4-5-43 Obligation to purchase--Enforceability.

4-5-43. Obligation to purchase--Enforceability. The obligation of the State Investment Council to purchase any general obligation funding bonds pursuant to any agreement or arrangement described in § 4-5-40 is not enforceable to the extent that the principal amount of such general obligation funding bonds would cause an eligible participating school district to be in violation of the limitations on indebtedness of school districts provided for in Article XIII, § 4 of the Constitution.

Source: SL 1998, ch 24, § 4.



§ 4-5-44 Cost of participation.

4-5-44. Cost of participation. The participation of the State Investment Council and the state investment officer in the tax anticipation note program of the Health and Educational Facilities Authority established under § 1-16A-75 is hereby determined to be in the public interest and for the benefit and maintenance of the public schools and for the equal benefit of and in the best interest of the people of the state and shall be at no cost to the school districts, the Health and Educational Facilities Authority or any other participant of the program.

Source: SL 1998, ch 24, § 5.



§ 4-5-45 , 4-5-46. Repealed.

4-5-45, 4-5-46. Repealed by SL 2015, ch 39, §§ 3, 4.



§ 4-5-47 Investment of trust fund containing proceeds from sale of state cement enterprises.

4-5-47. Investment of trust fund containing proceeds from sale of state cement enterprises. The State Investment Council as provided in § 4-5-12 is responsible for the investment of the trust fund containing the net proceeds from the sale of state cement enterprises. The investment of such funds is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27.

Source: SL 2001, ch 25, § 3; SDCL § 5-17-42; SL 2010, ch 32, § 8.



§ 4-5-48 Definition of terms related to investments in companies liable under Iran Sanctions Act.

4-5-48. Definition of terms related to investments in companies liable under Iran Sanctions Act. Terms used in §§ 4-5-48 to 4-5-60, inclusive, mean:

(1) "Active business operations," all business operations that are not inactive business operations;

(2) "Company," any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for profit-making purposes;

(3) "Direct holdings," all publicly traded debt and equity securities of a company that are held directly by the State Investment Council or held in an account or fund in which the State Investment Council owns all shares or interests;

(4) "Government of Iran," the government of the Islamic Republic of Iran or its instrumentalities or political subdivisions and companies owned or controlled by the Islamic Republic of Iran;

(5) "Inactive business operations," the continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for such a purpose;

(6) "Indirect holdings," all investments held in an account or fund, including a mutual fund, a real estate fund, a private equity fund, or a commingled fund, managed by one or more persons who are not employed by the State Investment Council, in which the public funds own shares or interests together with other investors who are not subject to §§ 4-5-48 to 4-5-60, inclusive;

(7) "Scrutinized company," any company engaging in scrutinized business operations;

(8) "Scrutinized business operations," all active business operations that are subject or liable to sanctions under Public Law 104-172, as amended, the Iran Sanctions Act of 1996, and that involve the maintenance of a company's existing assets or investments in Iran, or the deployment of new investments to Iran that meet or exceed the twenty million dollar threshold referred to in Public Law 104-172, as amended, the Iran Sanctions Act of 1996. The term does not include the retail sale of gasoline and related products;

(9) "Substantial action specific to Iran," adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within one year and to refrain from any such new business operations.
Source: SL 2010, ch 27, § 1.



§ 4-5-49 Identification of holdings in scrutinized companies.

4-5-49. Identification of holdings in scrutinized companies. Within ninety days following July 1, 2010, the State Investment Council shall make its best efforts to identify all scrutinized companies in which it has direct holdings. These efforts shall include, as appropriate:

(1) Reviewing and relying, as appropriate, on publicly available information regarding companies with business operations in Iran, including information provided by nonprofit organizations, research firms, international organizations, and government entities;

(2) Contacting asset managers contracting with the State Investment Council who invest in companies with business operations in Iran; and

(3) Contacting other institutional investors that have divested from or engaged with companies with business operations in Iran.
Source: SL 2010, ch 27, § 2.



§ 4-5-50 List of scrutinized companies.

4-5-50. List of scrutinized companies. At the first meeting of the State Investment Council after it has completed the requirements of § 4-5-49, the State Investment Council shall assemble a list of scrutinized companies in which it has direct holdings.

Source: SL 2010, ch 27, § 3.



§ 4-5-51 Updating scrutinized companies list.

4-5-51. Updating scrutinized companies list. The State Investment Council shall update the scrutinized companies list each quarter based on continuing information.

Source: SL 2010, ch 27, § 4.



§ 4-5-52 Procedures with respect to companies on scrutinized companies list.

4-5-52. Procedures with respect to companies on scrutinized companies list. The State Investment Council shall use the following procedures with respect to companies on the scrutinized companies list:

(1) For each company newly identified with scrutinized business operations, the State Investment Council shall, within ninety days following its assembly of the scrutinized companies list, send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the State Investment Council. The notice shall offer the company the opportunity to clarify its scrutinized business operations and shall encourage the company to cease, within ninety days of the date of the notice, its scrutinized business operations, or to convert them to inactive business operations in order to avoid divestment by the State Investment Council; and

(2) If, within ninety days following the State Investment Council's first engagement with a company, that company publicly announces its commitment to substantial action specific to Iran, that company shall be removed from the scrutinized companies list and the provisions of §§ 4-5-48 to 4-5-60, inclusive, cease to apply to it unless it resumes active business operations in Iran.
Source: SL 2010, ch 27, § 5.



§ 4-5-53 Divestiture of securities in companies with scrutinized business operations.

4-5-53. Divestiture of securities in companies with scrutinized business operations. If, after ninety days following the State Investment Council's first engagement with a company pursuant to § 4-5-52, the company continues to have scrutinized business operations, and only while the company continues to have scrutinized business operations, the State Investment Council shall sell, redeem, divest, or withdraw all publicly traded securities of the company, according to the following schedule:

(1) At least fifty percent of the holdings in the company shall be removed from the State Investment Council's assets under management by nine months after the company's initial appearance on the scrutinized companies list; and

(2) One hundred percent of the holdings in the company shall be removed from the State Investment Council's assets under management within fifteen months after the company's initial appearance on the scrutinized companies list.

If a company that ceased scrutinized business operations following engagement pursuant to § 4-5-52, resumes such operations, §§ 4-5-48 to 4-5-60, inclusive, immediately applies to the company and the State Investment Council shall send a written notice to the company. The company shall also be immediately reintroduced onto the scrutinized companies list.

Source: SL 2010, ch 27, § 6.



§ 4-5-54 Acquisition of securities in companies with scrutinized business operations prohibited.

4-5-54. Acquisition of securities in companies with scrutinized business operations prohibited. The State Investment Council may not acquire securities of companies on the scrutinized companies list that have scrutinized business operations, except as provided in §§ 4-5-48 to 4-5-60, inclusive.

Source: SL 2010, ch 27, § 7.



§ 4-5-55 Exemption from divestiture requirements.

4-5-55. Exemption from divestiture requirements. If the federal government excludes a company from its present or any future federal sanctions relating to Iran, that company is exempt from the divestment requirements and the investment prohibitions in §§ 4-5-48 to 4-5-60, inclusive.

Source: SL 2010, ch 27, § 8.



§ 4-5-56 Inapplicability to certain investments.

4-5-56. Inapplicability to certain investments. The provisions of §§ 4-5-48 to 4-5-60, inclusive, do not apply to any of the following:

(1) Investments in a company that is primarily engaged in supplying goods or services intended to relieve human suffering in Iran;

(2) Investments in a company that is primarily engaged in promoting health, education, or journalistic, religious, or welfare activities in Iran; and

(3) Investments in a United States company that is authorized by the federal government to have active business operations in Iran.
Source: SL 2010, ch 27, § 9.



§ 4-5-57 Indirect holdings in actively managed investment funds.

4-5-57. Indirect holdings in actively managed investment funds. The provisions of §§ 4-5-48 to 4-5-60, inclusive, do not apply to indirect holdings in actively managed investment funds. The State Investment Council shall submit letters to the managers of investment funds containing companies with scrutinized active business operations requesting the managers to consider removing such companies from the fund or to create a similar actively managed fund with indirect holdings that do not include the companies. If a manager creates a similar fund, the State Investment Council shall promptly replace all applicable investments with investments in the similar fund consistent with prudent investing standards.

Source: SL 2010, ch 27, § 10.



§ 4-5-58 Report to Legislative Research Council Executive Board.

4-5-58. Report to Legislative Research Council Executive Board. By January fifteenth of each calendar year, the State Investment Council shall submit a report to the Executive Board of the Legislative Research Council. The report shall include:

(1) A copy of the most recent list of scrutinized companies;

(2) A summary of correspondence with companies engaged by the State Investment Council pursuant to § 4-5-52;

(3) A list of all investments sold, redeemed, divested, or withdrawn in compliance with § 4-5-53;

(4) A list of all prohibited investments pursuant to § 4-5-54; and

(5) A description of any progress made pursuant to § 4-5-57.
Source: SL 2010, ch 27, § 11.



§ 4-5-59 Circumstances under which §§ 4-5-48 to 4-5-60, inclusive, become inoperative.

4-5-59. Circumstances under which §§ 4-5-48 to 4-5-60, inclusive, become inoperative. The provisions of §§ 4-5-48 to 4-5-60, inclusive, cease to be operative if either of the following occurs:

(1) Iran is removed from the United States Department of State's list of countries that have been determined to repeatedly provide support for acts of international terrorism; or

(2) The President of the United States determines and certifies that state legislation similar to §§ 4-5-48 to 4-5-60, inclusive, interferes with the conduct of United States foreign policy.
Source: SL 2010, ch 27, § 12.



§ 4-5-60 Construction with other state law.

4-5-60. Construction with other state law. The State Investment Council is exempt from any statutory or common law obligations that conflict with actions taken in compliance with §§ 4-5-48 to 4-5-59, inclusive, including all good faith determinations regarding companies as required by §§ 4-5-48 to 4-5-59, inclusive, including any obligations regarding the choice of asset managers, investment funds, or investments for the State Investment Council's securities portfolios.

Source: SL 2010, ch 27, § 13.






Chapter 06 - Depositories of Public Funds

§ 4-6-1 Repealed.

4-6-1. Repealed by SL 1984, ch 30, § 66.



§ 4-6-2 Depository not disqualified by interest of public officer or employee.

4-6-2. Depository not disqualified by interest of public officer or employee. Any state or national bank located in South Dakota, may be designated as the official depository of public moneys, notwithstanding the fact that a public officer, official, or employee may have a direct or an indirect interest in said bank either as an officer, director, stockholder, or employee.

Source: SL 1967, ch 268.



§ 4-6-3 to 4-6-13. Repealed.

4-6-3 to 4-6-13. Repealed by SL 1974, ch 39, § 17.



§ 4-6-14 Repealed.

4-6-14. Repealed by SL 1984, ch 30, § 67.



§ 4-6-15 Repealed.

4-6-15. Repealed by SL 1974, ch 39, § 17.



§ 4-6-16 Active depositories for collection of instruments--Interest paid.

4-6-16. Active depositories for collection of instruments--Interest paid. The state treasurer shall prepare specifications and select successful bidders for a period not to exceed three years to act as active depositories for the collection of drafts, checks, certificates of deposit, or coupons that may be received by the state treasurer on account of claims due the state, in which may be maintained active checking accounts. The state treasurer may negotiate with the successful bidder to continue such depositories for two years beyond the initial three. The state treasurer, on receipt of any draft, check, or certificate of deposit on account of state dues, may place the same in such active depository for collection and the active depository may collect the same without delay. The interest to be paid by such active depository shall be fixed by the state treasurer.

Source: SL 1909, ch 229, §§ 6, 8; SL 1911, ch 234, §§ 6, 8; RC 1919, §§ 6877, 6879; SL 1921, ch 368; SL 1931, ch 229, § 1; SL 1937, ch 234; SDC 1939, § 55.2404; SL 1939, ch 208, § 3; SL 1984, ch 30, § 68; SL 1994, ch 42.



§ 4-6-17 to 4-6-19. Repealed.

4-6-17 to 4-6-19. Repealed by SL 1974, ch 39, § 17.



§ 4-6-20 , 4-6-21. Repealed.

4-6-20, 4-6-21. Repealed by SL 1984, ch 30, §§ 69, 70.



§ 4-6-22 Accounting by treasurer for interest earned--Apportionment of interest to special funds.

4-6-22. Accounting by treasurer for interest earned--Apportionment of interest to special funds. The state treasurer shall account to the state for all money and funds directly or indirectly received by him by virtue of his office, or as interest or compensation for the use, deposit, or forbearance of any state money in his hands or under his control. The total interest paid by all depositories of state funds shall be paid into the state treasury and credited to the general fund, except that the interest paid by such depositories upon all money belonging to the funds known as the "permanent school funds" and the "interest and income funds" shall be credited to the latter.

Source: SL 1909, ch 229, § 18; SL 1911, ch 234, § 18; SL 1917, ch 352; RC 1919, § 6886; SDC 1939, § 55.2411; SL 1984, ch 30, § 71.



§ 4-6-23 Depository's monthly statement of deposits, disbursements and interest--Affidavit denying bribery--False statement as perjury.

4-6-23. Depository's monthly statement of deposits, disbursements and interest--Affidavit denying bribery--False statement as perjury. Every state depository at the end of each month and oftener when required by the state treasurer, shall file with the state treasurer a sworn statement of the amount of state money deposited with it, and of all payments of state money during the month, together with a computation and statement of the amount of interest earned thereon, computed on the average daily balance, which interest shall be remitted to the state treasury at the end of each month. Such statement shall be accompanied by an affidavit of the president or cashier of such depository bank to the effect that it is in all respects true and correct, and that neither the depository nor any officer, agent, or employee thereof, nor any person on its behalf, has in any way given, paid, or rendered, or promised to give, pay, or render to the state treasurer, or any other person, any money, credit, service, or benefit, by reason or in consideration of the deposit with it of any part or portion of the state money. Any person who shall make any false statement in any affidavit required by this section, shall be guilty of perjury, and upon conviction thereof, shall be punished as provided by law.

Source: SL 1909, ch 229, § 17; SL 1911, ch 234, § 17; RC 1919, § 6885; SDC 1939, §§ 55.2409, 55.9920; SL 1984, ch 30, § 72.



§ 4-6-24 Failure of treasurer to perform duty as misdemeanor.

4-6-24. Failure of treasurer to perform duty as misdemeanor. Any state treasurer who shall intentionally fail or refuse at any time to do or perform any act required of him by this chapter shall be guilty of a Class 2 misdemeanor.

Source: SL 1909, ch 229, § 3; SL 1911, ch 234, § 3; RC 1919, § 6874; SDC 1939, § 55.9916; SL 1980, ch 24, § 56.



§ 4-6-25 Repealed.

4-6-25. Repealed by SL 1976, ch 158, § 12A-11.



§ 4-6-26 Borrowing on daily basis for management of state deposits--Repayment.

4-6-26. Borrowing on daily basis for management of state deposits--Repayment. For the purpose of managing deposits of state moneys, the state treasurer may, on a daily basis only, borrow moneys from any depository to cover advances made by a depository of the state on uncollected deposits. The state treasurer may pay interest on such borrowed moneys at a rate to be negotiated by him and the lending depository and may take such measures as are necessary to implement this section. All such moneys shall be repaid, with interest, before the end of the fiscal year in which they were borrowed. The state is not liable to repay such moneys from revenues of any later fiscal year.

Source: SL 1983, ch 3, § 1.






Chapter 06A - Insurance of Public Deposits

§ 4-6A-1 Definition of terms.

4-6A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Commission," the South Dakota Public Deposit Protection Commission created under § 4-6A-2;

(2) "Deposit insurance," insurance provided by the Federal Deposit Insurance Corporation or the National Credit Union Administration;

(3) "Eligible collateral," collateral which is eligible as security for public deposits pursuant to §§ 51A-10-9, 51A-4-25, and 51A-4-26 and also includes certificates of deposit that are owned by the qualified public depository and that are fully insured by deposit insurance, and that portion of loans which are unconditionally guaranteed by a United States government agency including Government National Mortgage Association (GNMA), the Veterans' Administration (VA), the Federal Housing Administration (FHA), the Farmers Home Administration (FmHA), the Export-Import Bank (EXIMBANK), the Overseas Private Investment Corporation (OPIC), the Commodity Credit Corporation (CCC), and the Small Business Administration (SBA). Further, in lieu of pledging eligible securities, a qualified public depository may furnish to a public depositor irrevocable standby letters of credit issued by Federal Home Loan Banks to the public depositor accompanied by a written evidence of that bank's public debt rating which may not be less than "AA" or better by Moody's Investors Service, Inc., or Standard & Poor's Corporation, or a qualified public depository may furnish to a public depositor a corporate surety bond of a corporation authorized to do business in South Dakota;

(4) "Loss," issuance of an order of supervisory authority restraining a qualified public depository from making payments of deposit liabilities or the appointment of a receiver for a qualified public depository;

(5) "Maximum liability," a sum equal to one hundred percent of the public deposit accounts which exceed deposit insurance, which are held by the qualified public depository;

(6) "Public deposit," all general, special, and other funds held or administered by this state or any political subdivision thereof, including counties, municipalities, townships, and school districts, or by any officer, commission, board, bureau, or agency of the state or political subdivision or any tribal government funds, and which public deposit is insured, in whole or in part, by deposit insurance. Deposits placed in banks by the Value Added Finance Authority created pursuant to chapter 1-16E are not public deposits;

(7) "Qualified public depository," a state bank, national bank, federal savings and loan association, or a federally chartered credit union located in this state which receives or holds public deposits; and segregates eligible collateral for public deposits as described in § 4-6A-3;

(8) "Treasurer," the state treasurer, a county treasurer, a treasurer of any other municipal corporation, or the custodian of any public funds.
Source: SL 1974, ch 39, § 2; SL 1982, ch 45, § 1; SL 1986, ch 44, § 1; SL 1986, ch 45, § 2; SL 1986, ch 400, § 16; SL 1987, ch 45, § 1; SL 1991, ch 39; SL 1997, ch 273, § 4; SL 2002, ch 221, § 3; SL 2015, ch 38, § 1.



§ 4-6A-2 Public deposit protection commission established--Function.

4-6A-2. Public deposit protection commission established--Function. The South Dakota Public Deposit Protection Commission shall be the state treasurer and the director of the Division of Banking, and shall supervise insuring of all public funds.

Source: SL 1974, ch 39, § 4; SL 1991, ch 391, § 15.



§ 4-6A-3 Segregation of collateral by public depository--Value--Deposit and designation--Letters of credit and surety bonds.

4-6A-3. Segregation of collateral by public depository--Value--Deposit and designation--Letters of credit and surety bonds. Every qualified public depository shall at all times maintain, segregated from its other assets, eligible collateral having a value at least equal to its maximum liability under this chapter. Such collateral shall be segregated by deposit in such manner as the commission approves. The collateral shall be clearly designated as security for the benefit of public depositors under this chapter and shall be pledged as collateral for those public deposit accounts which exceed deposit insurance. Irrevocable standby letters of credit or surety bonds shall be segregated or issued in such manner as the commission approves.

Source: SL 1974, ch 39, § 6; SL 1982, ch 45, § 1A; SL 1986, ch 44, § 2; SL 1986, ch 45, § 3; SL 1987, ch 45, § 2; SL 1997, ch 273, § 3.



§ 4-6A-4 Valuation of collateral--Substitution of securities.

4-6A-4. Valuation of collateral--Substitution of securities. Securities eligible as collateral shall be valued at face value or market value, whichever is less. A qualified public depository may make substitutions of eligible collateral at any time and shall notify the public deposit protection commission of such change immediately.

Source: SL 1923, ch 281, § 1; SL 1925, ch 281, § 1; SL 1927, ch 196, § 1; SL 1933 (SS), ch 16, § 1; SDC 1939, § 55.2402; SL 1939, ch 208, § 2; SL 1941, ch 302; SDCL, § 4-6-11; SL 1974, ch 39, § 7; SL 1986, ch 44, § 3.



§ 4-6A-5 Income from collateral.

4-6A-5. Income from collateral. The income from the securities which have been segregated as collateral shall belong to the qualified public depository without restriction.

Source: SL 1974, ch 39, § 8; SL 1982, ch 45, § 1B; SL 1986, ch 44, § 4.



§ 4-6A-6 Information required of depository--Disqualification on failure to provide information.

4-6A-6. Information required of depository--Disqualification on failure to provide information. The public deposit protection commission may require any qualified public depository to furnish such information dealing only with public deposits as the commission shall request. Any public depository which refuses or neglects to give any information so requested may no longer be a qualified public depository and is excluded from the right to receive public deposits until such time as the commission shall acknowledge that such depository has furnished the information requested.

Source: SL 1974, ch 39, § 5 (2); SL 1982, ch 45, § 1C; SL 1986, ch 44, § 5; SL 1986, ch 45, § 4; SL 1987, ch 45, § 4.



§ 4-6A-7 Reports of public deposits and segregated collateral--False statement as perjury.

4-6A-7. Reports of public deposits and segregated collateral--False statement as perjury. On each call report date, or more often as determined by the public deposit protection commission, each qualified public depository shall render to the commission a written report, certified under oath, indicating the total amount of public deposits held by it and the amount and nature of the eligible collateral segregated and designated therefor in accordance with this chapter. Any person who makes a false statement in any affidavit required by this section is guilty of perjury, and upon conviction thereof, shall be punished as provided by law.

Source: SL 1974, ch 39, § 11; SL 1982, ch 45, § 1D; SL 1986, ch 44, § 6; SL 1986, ch 45, § 5; SL 1987, ch 45, § 5.



§ 4-6A-8 Treasurer not liable for loss from authorized deposits.

4-6A-8. Treasurer not liable for loss from authorized deposits. When deposits are made in accordance with this chapter, a treasurer shall not be liable for any loss thereof resulting from the failure or default of any depository without fault or neglect on his part or on the part of his assistants or clerks.

Source: SL 1909, ch 229, § 2; SL 1911, ch 234, § 2; RC 1919, § 6873; SL 1923, ch 282; SL 1927, ch 200, § 1; SL 1929, ch 233; SDC 1939, § 55.2401; SL 1939, ch 208, § 1; SL 1949, ch 218; SDCL, § 4-6-15; SL 1974, ch 39, § 12.



§ 4-6A-9 Public deposits protected by chapter.

4-6A-9. Public deposits protected by chapter. All public deposits, including accrued interest thereon, in qualified public depositories shall be protected against loss, to the extent provided in this chapter.

Source: SL 1974, ch 39, § 3; SL 1982, ch 45, § 1E; SL 1986, ch 44, § 7; SL 1986, ch 45, § 6; SL 1987, ch 45, § 6.



§ 4-6A-10 Payment to public officers after loss determined--Procedures.

4-6A-10. Payment to public officers after loss determined--Procedures. When the Public Deposit Protection Commission determines that a loss has occurred, the commission shall, as soon as possible, make payment to the proper public officers of all funds subject to such loss, pursuant to the procedures set forth in §§ 4-6A-11 to 4-6A-15, inclusive.

Source: SL 1974, ch 39, § 9.



§ 4-6A-11 Ascertainment of public deposits and insurance when depository restrained or taken in possession--Certification to public depositors.

4-6A-11. Ascertainment of public deposits and insurance when depository restrained or taken in possession--Certification to public depositors. For the purposes of determining the sums to be paid pursuant to § 4-6A-10, the Public Deposit Protection Commission shall, within twenty days after issuance of a restraining order or the taking of possession of any qualified public depository, ascertain the amount of public funds on deposit therein as disclosed by its record and the accounts thereof insured by deposit insurance and certify such insured accounts to each such public depositor.

Source: SL 1974, ch 39, § 9 (1); SL 1982, ch 45, § 1F; SL 1986, ch 44, § 8; SL 1986, ch 45, § 7; SL 1987, ch 45, § 7.



§ 4-6A-12 Depositors' statements of deposits to commission.

4-6A-12. Depositors' statements of deposits to commission. Within ten days after receipt of certification pursuant to § 4-6A-11, each public depositor shall furnish to the Public Deposit Protection Commission verified statements of its deposits in the depository as disclosed by its records.

Source: SL 1974, ch 39, § 9 (2).



§ 4-6A-13 Losses in depositories--Assessment against public depositories.

4-6A-13. Losses in depositories--Assessment against public depositories. If a loss occurs in a qualified public depository, upon receipt of statements furnished pursuant to § 4-6A-12, the Public Deposit Protection Commission shall ascertain and fix the amount of such public deposit accounts net after deduction of deposit insurance and assess the same against that qualified public depository.

Source: SL 1974, ch 39, § 9 (3); SL 1982, ch 45, § 1G; SL 1986, ch 44, § 9; SL 1986, ch 45, § 8; SL 1987, ch 45, § 8.



§ 4-6A-14 Payment of assessments by depositories--Liquidation of collateral on failure to pay.

4-6A-14. Payment of assessments by depositories--Liquidation of collateral on failure to pay. Assessments made by the Public Deposit Protection Commission pursuant to § 4-6A-13 shall be payable on the second business day following demand, and in case of the failure of any qualified public depository so to pay, the commission shall forthwith take possession of the securities segregated as collateral by such depository pursuant to this chapter and liquidate the same for the purpose of paying such assessment.

Source: SL 1974, ch 39, § 9 (4).



§ 4-6A-15 Reimbursement of public depositors from proceeds of assessments.

4-6A-15. Reimbursement of public depositors from proceeds of assessments. Upon receipt of assessment payments under § 4-6A-14, the Public Deposit Protection Commission shall reimburse the public depositors of the qualified public depository in which the loss occurred to the extent of the depository's net deposit liability to them.

Source: SL 1974, ch 39, § 9 (5); SL 1986, ch 44, § 10.



§ 4-6A-16 Actions for protection or settlement of claims.

4-6A-16. Actions for protection or settlement of claims. The Public Deposit Protection Commission shall have the power to take such action as the commission deems best for the protection, collection, compromise, or settlement of any claim arising in case of loss.

Source: SL 1974, ch 39, § 5 (3).



§ 4-6A-17 Fixing date of loss.

4-6A-17. Fixing date of loss. The Public Deposit Protection Commission may fix the official date on which any loss is considered to have occurred for purposes of this chapter taking into consideration the orders, rules, and regulations of supervisory authority as they affect the failure or inability of a qualified public depository to repay public deposits in full.

Source: SL 1974, ch 39, § 5 (4); SL 1982, ch 45, § 1H; SL 1986, ch 44, § 11; SL 1986, ch 45, § 9; SL 1987, ch 45, § 9.



§ 4-6A-18 Repealed.

4-6A-18. Repealed by SL 1986, ch 44, § 12.



§ 4-6A-19 Subrogation of commission to depositors' claims--Apportionment of amounts recovered--Refund of assessments--Expenses of liquidation.

4-6A-19. Subrogation of commission to depositors' claims--Apportionment of amounts recovered--Refund of assessments--Expenses of liquidation. Upon payment to any public depositor, the public deposit protection commission is subrogated to all of such depositor's right, title and interest against the qualified public depository in which the loss occurred. If the commission incurs expense in enforcing any such claim, the amount shall be paid as a liquidation expense of the depository in which the loss occurred.

Source: SL 1974, ch 39, § 10; SL 1986, ch 44, § 19.



§ 4-6A-20 Rules of commission.

4-6A-20. Rules of commission. The Public Deposit Protection Commission may make and enforce rules necessary and proper to the full and complete performance of the commission's functions under this chapter, including the authority to provide by rule for a sum less than one hundred percent if the depositor of public funds contracts with a qualified public depository for a lesser amount, and including the authority to provide by rule for a sum less than one hundred percent if the qualified public depository is subject to seasonal variances in public deposits.

Source: SL 1974, ch 39, § 5 (1); SL 1991, ch 40; SL 2002, ch 221, § 4.



§ 4-6A-21 Citation of chapter.

4-6A-21. Citation of chapter. This chapter may be cited as the Public Deposit Insurance Act.

Source: SL 1974, ch 39, § 1.






Chapter 07 - Preparation and Adoption of State Budget

§ 4-7-1 Definitions.

4-7-1. Definitions. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Appropriation," an authorization by the Legislature to a budget unit to expend, from public funds, a sum of money not in excess of the sum specified, for the purposes specified in the authorization and under the procedure described in this chapter;

(2) "Budget," the complete financial plan for the state for the fiscal period as proposed in the budget report and modified and adopted by appropriation and revenue acts;

(3) "Budget estimate," the statement with accompanying explanations, as provided in this chapter, in which a budget unit sets forth its financial requirements;

(4) "Budget report," the recommendations of the Governor to the Legislature as to financial plans and appropriations to be requested, with the accompanying statements and explanations provided for in this chapter;

(5) "Budget unit," a department, institution, commission, agency, board, examining board, or other unit of government for which separate appropriations, continuing appropriations or other dedications or earmarking of funds are made or which otherwise collects fees or funds of any nature under authority of any statute of this state;

(6) "Classification of expenditures," one of the several definite kinds of expenditures denoting a class of service or commodities purchased or properties acquired as specified by the commissioner of finance and management for use in expenditure accounting, in the making of budget estimates, and in the budget reports and budgets. Such classification shall be by program, function, activity, organizational unit, character and object;

(7) "General Appropriations Act," an act of the Legislature which authorizes the expenditure of money from public funds for the ordinary current expenditures of the executive, legislative, and judicial departments of the state, the current expenses of state institutions, interest on the public debt, and for public schools, as further defined by rules and regulations issued by the commissioner of finance and management;

(8) "Informational budget," the budget of any budget unit not receiving general fund appropriations;

(9) "Special appropriations act," an act of the Legislature which authorizes the expenditure of money from public funds for any purpose other than those purposes enumerated in the definition of the General Appropriations Act.
Source: SL 1963, ch 353, § 2; SL 1969, ch 217, §§ 1, 2; SL 2015, ch 41, § 10.



§ 4-7-1.1 Definitions.

4-7-1.1. Definitions. For the purposes of this chapter:

(1) An "advisory body" is one which serves as an official consultant or advisor to a state agency without making formal policy decisions for the agency or its programs;

(2) A "legislative body" is one composed primarily of legislators pursuant to chapter 1-26, 1-26B, 2-6, 2-9, 2-11, 2-16, 4-8A, or 4-8B;

(3) A "management body" is a policymaking body which has additional duties, responsibilities, and authority such that they place additional demands upon the body's members in terms of attending meetings, dealing with state agencies and the public, and being knowledgeable in the body's specific subject area; and

(4) A "policymaking body" is one which monitors and directs the work of an agency by making official policy either through rule making, licensing, or regulatory authority.
Source: SL 1988, ch 45, § 2; SL 2015, ch 41, § 11.



§ 4-7-2 Bureau continued within department of executive management--Purpose--Performance of functions.

4-7-2. Bureau continued within department of executive management--Purpose--Performance of functions. The Bureau of Finance and Management is hereby continued within the Department of Executive Management, for the purpose of promoting economy and efficiency in the fiscal management of the state government. All its functions shall be performed by the Department of Executive Management as provided by § 1-33-6.

Source: SL 1963, ch 353, § 3; SL 1971, ch 22, § 1; SL 1973, ch 2, § 15; SDCL Supp, § 4-7-2.1; SL 2003, ch 272 (Ex. Ord. 03-1) § 82.



§ 4-7-2.1 Transferred.

4-7-2.1. Transferred to § 4-7-2.



§ 4-7-3 General budgetary powers of Governor.

4-7-3. General budgetary powers of Governor. The Governor, through the Bureau of Finance and Management, shall have such supervision of every public department, agency, commission, institution and other governmental units as shall be necessary to secure a uniform and standard classification of accounts and financial reports that will promote the efficient and accurate financial information necessary to conduct the fiscal affairs of state government. He may inquire into the methods of conducting the affairs of any public body; he may prescribe and direct the use of standard forms and uniform records of accounts and standard and uniform financial reports, including, if deemed advisable, an encumbrance system and an allotment system.

Source: SL 1963, ch 353, § 3; SL 1966, ch 170, § 1.



§ 4-7-4 Qualifications of commissioner--Salary.

4-7-4. Qualifications of commissioner--Salary. No person shall be eligible for appointment as commissioner of finance and management who does not hold a baccalaureate degree from a recognized institution of higher education. The appointment of the commissioner shall be based upon the qualifications of eligible persons, without reference to partisan politics. The annual salary of the commissioner shall be fixed by the Governor, but shall not be reduced by the Governor with respect to any commissioner during the latter's term of office.

Source: SL 1963, ch 353, § 3; SL 1971, ch 22, § 2.



§ 4-7-5 Employment of personnel for bureau--Expenses of personnel--Equipment and supplies--Office space.

4-7-5. Employment of personnel for bureau--Expenses of personnel--Equipment and supplies--Office space. The commissioner of finance and management is hereby authorized with the approval of the Governor to employ and fix the salaries of such other professional, technical, and clerical personnel as he may deem necessary to carry out the duties prescribed in this chapter. In addition to their salaries, the commissioner and other personnel in the Bureau of Finance and Management shall be allowed travel and subsistence expenses, at the same rate as for other employees of state government. The commissioner is authorized with the approval of the Governor to purchase and acquire the equipment and supplies he deems necessary to perform his duties. The Bureau of Administration shall furnish the Bureau of Finance and Management with the necessary office space in a state building in Pierre.

Source: SL 1963, ch 353, § 3; SL 1980, ch 23, § 17.



§ 4-7-6 Assistance to bureau by other state officers.

4-7-6. Assistance to bureau by other state officers. The commissioner of administration, attorney general, state treasurer, state auditor-general, secretary of revenue, state auditor, and the executive director of the Board of Regents shall render such advice and assistance, and furnish such information to the Bureau of Finance and Management as may be requested.

Source: SL 1963, ch 353, § 3; SL 2006, ch 107, § 5.



§ 4-7-7 Annual budget estimates submitted by budget units--Contents and approval--Copies to Legislative Research Council.

4-7-7. Annual budget estimates submitted by budget units--Contents and approval--Copies to Legislative Research Council. The head of each budget unit, not later than October fifteenth of each year, shall submit, on forms prescribed by the Bureau of Finance and Management and in the manner deemed appropriate, such explanatory data as required and necessary to adequately convey the budget requests, to the Bureau of Finance and Management estimates of the financial requirements of his budget unit for the next fiscal year. The estimates so submitted shall first receive the approval of the board or commission of each budget unit for which a board or commission is constituted. Not later than the November first following such submission, copies of such explanatory data of the budget requests shall be transmitted to the Legislative Research Council by the Bureau of Finance and Management.

Source: SL 1963, ch 353, § 7; SL 1968, ch 209, § 2; SL 1975, ch 44, § 1.



§ 4-7-7.1 Plan of goals and activities submitted with budget request.

4-7-7.1. Plan of goals and activities submitted with budget request. All budget units shall submit to the Bureau of Finance and Management with their budget request a detailed plan of their goals and program activities.

Source: SL 1972, ch 26, § 1; SL 1985, ch 33, § 26.



§ 4-7-7.2 Informational budgets required.

4-7-7.2. Informational budgets required. All budget units not receiving general fund appropriations shall submit informational budgets which shall detail the condition of each and every fund under its control, the nature and extent of all investments of such funds, all receipts and expenditures of all such funds for each of the past two fiscal years and for the next preceding fiscal year, and which shall otherwise comply with all provisions of this chapter to the extent applicable.

Source: SDCL, § 4-7-10 (8) as added by SL 1969, ch 217, § 3.



§ 4-7-7.3 Annual budget statements required by Governor.

4-7-7.3. Annual budget statements required by Governor. The Governor is hereby authorized annually to require the completion of all acts and duties imposed by this chapter in the same manner as prescribed herein for biennial completion.

Source: SL 1963, ch 353, § 14; SDCL, § 4-7-14.



§ 4-7-8 Governor's review and investigation of budget estimates.

4-7-8. Governor's review and investigation of budget estimates. The Governor, before submission of the budget report to the Legislature, shall examine the statements and estimates with a representative or representatives designated by the Legislative Research Council, and shall make or cause to be made such further investigations by the Bureau of Finance and Management, with such hearings before him as he deems advisable. The Governor shall direct such changes or revisions in policy and program and in specific details as he finds warranted, provided, however, that such changes or revisions in policy and program shall be documented in each budget report submitted.

Source: SL 1963, ch 353, § 8 (1); SL 1968, ch 209, § 3.



§ 4-7-9 Preparation and submission of budget report to Legislature.

4-7-9. Preparation and submission of budget report to Legislature. The Governor, through the Bureau of Finance and Management, shall prepare and submit a budget report to the Legislature, and copies thereof shall be transmitted to each member of the Legislature, not later than the first Tuesday after the first Monday of December immediately preceding the session for consideration. The Governor may present such report to the Legislature in person.

Source: SL 1963, ch 353, §§ 5, 8 (2); SDCL § 4-7-11; SL 1968, ch 209, § 1; SL 1974, ch 40, § 3; SL 1975, ch 44, § 2; SL 1981, ch 29; SL 2015, ch 41, § 12.



§ 4-7-10 Contents of annual budget report.

4-7-10. Contents of annual budget report. The budget report shall contain and include the following information:

(1) Summary statements of the financial condition of the state, accompanied by such detailed schedules of assets and liabilities as the Governor deems desirable, which shall include, but not be limited to, the following:

(a) A comparative consolidated balance sheet showing the fiscal condition of the state general fund and the surplus or deficit, as the case may be, at the close of each of the two fiscal years last concluded.

(b) Summary statements of the general fund balance showing in detail the surplus or deficit at the beginning of each of the two fiscal years last concluded, the actual revenue of that year, the total appropriations of that year, and the total expenditures of that year.

(c) Similar summary statements of the estimated fund balance for the current fiscal year and the next fiscal year.

(2) Statements of actual revenue for each of the two fiscal years last concluded, and the estimated revenue of the current fiscal year and the next fiscal year, and a statement of unappropriated surplus expected to have accrued in the state treasury at the beginning of the next fiscal year. The statements of revenue and estimated revenue shall be classified by source. Existing sources of revenue shall be analyzed as to their equity, productivity, and need for revision, and any proposed new sources of revenue shall be explained.

(3) Summary statements of expenditures, including funds received in accordance with the State and Local Fiscal Assistance Act, for each of the two fiscal years last concluded, itemized by budget units and classified as prescribed by the commissioner of finance and management.

(4) Detailed comparative statements of expenditures and requests for appropriations, including funds received or anticipated to be received in accordance with the State and Local Fiscal Assistance Act, by fund classification, budget units and classification of expenditures, showing the expenditures for each of the two fiscal years last concluded, the budget of the current fiscal year, and the Governor's recommendations for appropriations for each budget unit for the next fiscal year, all distributed according to the prescribed classification of expenditures. Following the lists of actual and proposed expenditures of each budget unit there shall be a brief explanation of the functions of the unit and comments on its policies and plans and on any considerable differences among the amounts expended, and the amounts recommended, with such descriptive, quantitative, comparative, and other data as to work done, unit costs and like information as may be considered necessary or desirable. For capital outlay expenditures involving construction projects to be completed in two or more fiscal years, there shall be shown the total estimated cost of each such project and the amount thereof recommended to be appropriated and expended in each ensuing fiscal year until completion of the project. Capital outlay needs shall be projected for at least three years beyond the period covered by the budget.

(5) A summary statement of the unappropriated fund balances estimated to be available at the beginning of the next fiscal year, and the estimated revenue of the next fiscal year, as compared with the total recommended amounts of appropriation for expenditures for the next fiscal year, and if the total of the recommended expenditures exceeds the total of the estimated resources, recommendations as to how the deficiency is to be met and estimates of any proposed additional revenues.

(6) Informational budgets submitted pursuant to § 4-7-7.2.

(7) Such other information as the Governor deems desirable or as is required by law.

(8) Each program listed in the annual budget report shall contain a description of the revenues related to that program including the actual amounts received for the preceding fiscal years and projections of receipts for the current and next fiscal year.
Source: SL 1963, ch 353, § 6; SL 1969, ch 217, § 3; SL 1974, ch 40, §§ 1, 2; SL 1976, ch 52; SL 1980, ch 38, § 4.



§ 4-7-10.1 Salaries of specified officials included in budget.

4-7-10.1. Salaries of specified officials included in budget. The budget report of the Governor shall contain a separate schedule disclosing the current salaries of elected officials, gubernatorial cabinet members, higher education commissioners and institution heads, executive branch institution heads, public utilities executive director, and unified judicial system administrator.

Source: SL 1963, ch 353, § 6 as added by SL 1969, ch 218, § 1; SL 1973, ch 34, § 1; SL 1981, ch 30, § 1; SL 1989, ch 20, § 48.



§ 4-7-10.2 Repeal of statutes establishing salaries of appointed officials.

4-7-10.2. Repeal of statutes establishing salaries of appointed officials. All statutory provisions specifically establishing salaries or providing administrative procedures to establish salaries for appointed officials of all departments and agencies of the executive branch of state government are hereby repealed.

Source: SL 1969, ch 218, § 2.



§ 4-7-10.3 Repealed.

4-7-10.3. Repealed by SL 1981, ch 30, § 4.



§ 4-7-10.4 Budgeting and appropriations for compensation and expenses of members of state boards and councils and management, policy making or advisory bodies.

4-7-10.4. Budgeting and appropriations for compensation and expenses of members of state boards and councils and management, policy making or advisory bodies. The budget report of the Governor for each odd-numbered fiscal year shall contain a separate schedule disclosing the current salaries or per diem compensation and allowable expense reimbursement for appointed members of all boards, commissions, councils, committees, and all other statutory or executive created management, policy making, or advisory bodies of the executive branch of state government, whether appointed by the Governor or not, and the recommendations for each of the next two fiscal years. The appropriations committees of the Legislature shall review the recommendations and include in a separate section of the general appropriations act the salary or per diem compensation and allowable expense reimbursement for each such body, based upon whether it be a management, policy making, or advisory body, and which shall constitute the salaries or per diem compensation and allowable expense reimbursement increases for members of such bodies for the next two succeeding fiscal years.

Source: SDCL, § 4-7-10 as added by SL 1971, ch 23, § 1; SL 1988, ch 45, § 1; SL 2002, ch 18, § 3.



§ 4-7-10.5 Repeal of statutory allowances for boards, councils, and advisory bodies.

4-7-10.5. Repeal of statutory allowances for boards, councils, and advisory bodies. All statutory provisions specifically establishing salaries or compensation on a per diem basis and reimbursement of expenses for appointed members of all boards, commissions, councils, committees, and all other statutory or executive created policy making or advisory bodies of state government are hereby repealed.

Source: SL 1971, ch 23, § 2.



§ 4-7-10.6 , 4-7-10.7. Repealed.

4-7-10.6, 4-7-10.7. Repealed by SL 2012, ch 33, §§ 1, 2.



§ 4-7-11 Transferred.

4-7-11. Transferred to § 4-7-9.



§ 4-7-12 Access of Governor-elect to budget report in process--Supplementary budget message by incoming Governor.

4-7-12. Access of Governor-elect to budget report in process--Supplementary budget message by incoming Governor. The Governor-elect and his designated budget representatives shall be entitled to examine the budget report in process and the Bureau of Finance and Management shall provide him with every practicable facility for familiarizing himself with its contents.

In case of a change of administration, the outgoing Governor shall deliver the budget report to the Legislature with his message, and the incoming Governor shall then have ten legislative days in which to review the budget as prepared and delivered by his predecessor, and he may send to the Legislature a supplementary budget message making suggestions for any changes which he deems wise.

Source: SL 1963, ch 353, § 8 (3).



§ 4-7-13 Legislative adoption of financial plan for each year.

4-7-13. Legislative adoption of financial plan for each year. The financial plan for each fiscal year, as presented in the budget report, shall be adopted, with such modifications as are made by the Legislature, by the passage of a general appropriations act and special appropriations acts and such revenue and other acts as are necessary.

Source: SL 1963, ch 353, § 9.



§ 4-7-13.1 Full-time equivalent appropriations separated in financial plan.

4-7-13.1. Full-time equivalent appropriations separated in financial plan. The financial plan adopted by the Legislature as prescribed in § 4-7-13 shall separate the appropriations for full-time equivalent positions as defined in subdivision 2-14-2(12).

Source: SL 1977, ch 40, § 2.



§ 4-7-14 Transferred.

4-7-14. Transferred to § 4-7-7.3.



§ 4-7-15 Development of policies and plan--Detailed documents--Information available to Legislature.

4-7-15. Development of policies and plan--Detailed documents--Information available to Legislature. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop financial policies and plans as the basis for budget recommendations to the Legislature, and prepare detailed documents in accordance with such financial policies and plans for presentation to the Legislature. The Bureau of Finance and Management shall make its records and information available at all times to the Legislature and its designees.

Source: SL 1963, ch 353, § 4 (1).



§ 4-7-16 Analysis of proposed legislation by bureau.

4-7-16. Analysis of proposed legislation by bureau. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, § 12-13-9, and 12-13-25.1, shall analyze financial and administrative aspects of proposed legislation.

Source: SL 1963, ch 353, § 4 (5); SL 2013, ch 101, § 73.



§ 4-7-17 Assistance to Legislature provided by bureau.

4-7-17. Assistance to Legislature provided by bureau. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall provide such assistance as the Legislature may request and be available to assist its appropriations committees with any needed information or material.

Source: SL 1963, ch 353, § 4 (6).



§ 4-7-18 Coordination of procedures to carry out legislative policies.

4-7-18. Coordination of procedures to carry out legislative policies. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall coordinate the fiscal affairs and procedures of the state to assure the carrying out of the financial plans and policies approved by the Legislature, including the administration of a system of expenditure control.

Source: SL 1963, ch 353, § 4 (2).



§ 4-7-19 Long-term capital improvements budget.

4-7-19. Long-term capital improvements budget. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop a long-term capital improvements budget for consideration by the Legislature.

Source: SL 1963, ch 353, § 4 (4).



§ 4-7-20 Operational improvements and economies--Automatic data processing systems.

4-7-20. Operational improvements and economies--Automatic data processing systems. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop plans for improvements and economies in organization and operation of state agencies and install such plans as are approved by the Legislature. Such installations shall include improved methods through the most efficient use of automatic data processing systems, which may provide for warrant preparation, and other obligation and transaction documents deemed suitable for application on such automatic data processing systems.

Source: SL 1963, ch 353, § 4 (3); SL 1966, ch 170, § 2.



§ 4-7-21 Transferred.

4-7-21. Transferred to § 1-14-12.1.



§ 4-7-22 to 4-7-24. Transferred.

4-7-22 to 4-7-24. Transferred to §§ 1-14-12.2 to 1-14-12.5.



§ 4-7-25 Other duties of bureau.

4-7-25. Other duties of bureau. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall perform all other duties provided for in this chapter and such other duties as the Legislature may from time to time prescribe.

Source: SL 1963, ch 353, § 4 (7).



§ 4-7-25.1 Budgetary accounting service agency--Administration--Purpose.

4-7-25.1. Budgetary accounting service agency--Administration--Purpose. The Bureau of Finance and Management shall administer a service agency whose primary purpose shall be to serve statewide needs relating to budgetary accounting services and to provide the services for any department, agency, commission, institution, or any other units of state government.

Source: SL 1980, ch 38, § 1.



§ 4-7-25.2 Budgetary accounting fund.

4-7-25.2. Budgetary accounting fund. There is hereby established in the state treasury a budgetary accounting fund. Any receipts or revenues into this fund may be expended pursuant to chapters 4-7, 4-8, and 4-8A for the purpose of defraying the expenses of the budgetary accounting services provided by the service agency authorized by § 4-7-25.1.

Source: SL 1980, ch 38, § 2.



§ 4-7-25.3 Budgetary accounting service agency--Financing.

4-7-25.3. Budgetary accounting service agency--Financing. The operations of the service agency shall be financed by means of appropriations, gifts, grants, or reimbursements for services rendered which shall be receipted into the budgetary accounting fund authorized and established in the state treasury by § 4-7-25.2.

Source: SL 1980, ch 38, § 3.



§ 4-7-25.4 Fees for budgetary accounting services.

4-7-25.4. Fees for budgetary accounting services. The fee schedule for the services shall be designed, to the extent practicable, to recover all costs incurred in the operation of the service agency. No charges shall be assessed for budgetary accounting services performed in relation to general fund accounts.

Source: SL 1980, ch 38, § 3.



§ 4-7-26 Rules and regulations.

4-7-26. Rules and regulations. The commissioner of finance and management is hereby authorized, upon approval of the Governor, to issue such rules and regulations as he deems necessary for the carrying out of the provisions and intent of this chapter.

Source: SL 1963, ch 353, § 3.



§ 4-7-27 Short title of chapter.

4-7-27. Short title of chapter. This chapter shall be known and may be cited as the "Budget Act."

Source: SL 1963, ch 353, § 1.



§ 4-7-28 Salaries established by agencies controlled by Governor--Approval of Governor required.

4-7-28. Salaries established by agencies controlled by Governor--Approval of Governor required. Notwithstanding any other provision of the law, salaries set by persons or bodies in agencies under the control of the Governor shall be approved by the Governor prior to becoming effective.

Source: SL 1981, ch 30, § 2.



§ 4-7-29 Exemption of Board of Regents from salary approval requirement.

4-7-29. Exemption of Board of Regents from salary approval requirement. The provisions of § 4-7-28 do not apply to officials under the jurisdiction of the Board of Regents.

Source: SL 1981, ch 30, § 3; SL 1989, ch 20, § 49.



§ 4-7-30 Repealed.

4-7-30. Repealed by SL 2006, ch 2, § 14.



§ 4-7-31 Budget reserve fund established.

4-7-31. Budget reserve fund established. There is hereby established within the state treasury the budget reserve fund.

Source: SL 1991, ch 41, § 1.



§ 4-7-32 Transfer of unobligated cash to budget reserve fund--Legislative action required for reserve fund expenditures.

4-7-32. Transfer of unobligated cash to budget reserve fund--Legislative action required for reserve fund expenditures. On July first of each fiscal year or at such time that the prior fiscal year general fund ending unobligated cash balance is determined, the commissioner of the Bureau of Finance and Management shall transfer all prior year unobligated cash up to an amount equal to ten percent of the general fund appropriations from the general appropriation act for the prior fiscal year into the budget reserve fund. In no event shall the cash balance in the budget reserve fund be greater than ten percent of the general fund appropriations from the general appropriation act for the prior fiscal year.

Expenditures out of the budget reserve fund shall only be by special appropriation of the Legislature and shall only redress such unforeseen expenditure obligations or such unforeseen revenue shortfalls as may constitute an emergency pursuant to S.D. Const., Art. III, § 1.

Source: SL 1991, ch 41, §§ 2, 3; SL 1996, ch 33; SL 2002, ch 27, § 1.



§ 4-7-33 , 4-7-34. Repealed.

4-7-33, 4-7-34. Repealed by SL 1994, ch 43, § 4.



§ 4-7-35 to 4-7-38. Repealed.

4-7-35 to 4-7-38. Repealed by SL 1999, ch 21, §§ 1 to 4.



§ 4-7-39 Transfer of unobligated cash to general revenue replacement fund.

4-7-39. Transfer of unobligated cash to general revenue replacement fund. The commissioner of the Bureau of Finance and Management shall transfer any unobligated cash remaining after the transfer into the budget reserve fund as required by § 4-7-32 into the general revenue replacement fund if the amount in the general revenue replacement fund does not exceed fifteen percent of the general fund appropriations in the General Appropriations Act for the previous fiscal year.

Source: SL 1998, ch 26, § 1; SL 2002, ch 28, § 1; SL 2015, ch 39, § 12.



§ 4-7-40 Condition statements--Requests by legislative committee or chair.

4-7-40. Condition statements--Requests by legislative committee or chair. The commissioner of the Bureau of Finance and Management shall report, upon request, a condition statement for any fund in the state treasury. The commissioner of the Bureau of Finance and Management shall provide condition statements when requested by a legislative committee or a legislative committee chair.

Source: SL 2005, ch 38, § 1; SL 2006, ch 23, § 3, eff. Mar. 10, 2006.



§ 4-7-41 Condition statement defined--Condition statement forms.

4-7-41. Condition statement defined--Condition statement forms. For the purposes of this chapter, a condition statement is a document that identifies a fund's beginning balance, receipts, disbursements, and ending balance for each of the last two concluded fiscal years and that identifies a fund's beginning balance, projected receipts, projected disbursements, and ending balance for the current fiscal year and the next fiscal year. The fund's ending balance, for the current fiscal year and the next fiscal year, shall represent the ending cash balance of the fund reduced by any money that is reappropriated to the next fiscal year along with any other commitments to be funded from the ending cash balance. Condition statement forms, prescribed by the Bureau of Finance and Management, shall be uniform.

Source: SL 2005, ch 38, § 2.



§ 4-7-42 Collective BSDF cash balance and combined cash balance defined.

4-7-42. Collective BSDF cash balance and combined cash balance defined. Terms used in §§ 4-7-43 and 4-7-44 mean:

(1) "Collective BSDF cash balance," the total cash balance of the:

(a) Building South Dakota fund;

(b) Local infrastructure improvement grant fund;

(c) Economic development partnership fund;

(d) Workforce education fund;

(e) South Dakota housing opportunity fund; and

(f) Funds disbursed pursuant to the provisions of subdivision 1-16G-48(5);

(2) "Combined cash balance," the total cash balance of the:

(a) Budget reserve fund at the end of the prior fiscal year including any outstanding balance on repayments due to the budget reserve fund pursuant to a legislative act; and

(b) General revenue replacement fund at the end of the prior fiscal year.
Source: SL 2014, ch 25, § 4; SL 2015, ch 39, § 13.



§ 4-7-43 Transfer of unobligated cash.

4-7-43. Transfer of unobligated cash. Notwithstanding the provisions of §§ 4-7-32 and 4-7-39, on July first of each fiscal year or at such time that the prior fiscal year general fund ending unobligated cash balance is determined, the commissioner of the Bureau of Finance and Management shall transfer all prior year unobligated cash as follows:

(1) If the combined cash balance is less than ten percent of the general fund appropriations from the general appropriations act for the prior year, an amount of unobligated cash shall be transferred to the budget reserve fund, so that the combined cash balance equals ten percent of the general appropriations from the general appropriations act for the prior year;

(2) If the combined cash balance is equal to or greater than ten percent of the general fund appropriations from the general appropriations act for the prior year, or there is additional unobligated cash after the provisions in subdivision (1) are satisfied, an amount of unobligated cash shall be transferred to the building South Dakota fund, so that the collective BSDF cash balance does not exceed one percent of the general fund appropriations in the general appropriations act for the previous fiscal year; and

(3) If the collective BSDF cash balance exceeds one percent of the general fund appropriations in the general appropriations act for the previous year, or if there is additional unobligated cash remaining after the transfers in subdivisions (1) and (2), the remaining unobligated cash shall be transferred to the budget reserve fund and general revenue replacement fund pursuant to the provisions of §§ 4-7-32 and 4-7-39.
Source: SL 2014, ch 25, § 2; SL 2015, ch 39, § 14.



§ 4-7-44 Transfer of funds from general revenue replacement fund to building South Dakota fund.

4-7-44. Transfer of funds from general revenue replacement fund to building South Dakota fund. If the collective BSDF cash balance is less than one half percent of the general fund appropriations in the general appropriations act for the previous fiscal year, the commissioner shall transfer an amount of money from the general revenue replacement fund to the building South Dakota fund so that the total of the amount deposited pursuant to this section and § 4-7-43 does not exceed one half percent of the general fund appropriations in the general appropriations act for the previous fiscal year. However, the combined cash balance may not be reduced to less than ten percent of the general fund appropriations from the general appropriations act for the prior year by any transfer made to the building South Dakota fund pursuant to this section.

Source: SL 2014, ch 25, § 3; SL 2015, ch 39, § 15.



§ 4-7-45 General revenue replacement fund established.

4-7-45. General revenue replacement fund established. There is hereby established within the state treasury the general revenue replacement fund. The state treasurer shall transfer any funds remaining in the property tax reduction fund as of June 30, 2015, to the general revenue replacement fund. In fiscal year 2016 and each year thereafter, the commissioner of finance and management may transfer moneys available from the general revenue replacement fund to the general fund necessary to balance the annual budget due to an unforeseen revenue shortfall.

Source: SL 2015, ch 39, § 11.



§ 4-7-46 Maximum debt through South Dakota Building Authority and vocational education program of South Dakota Health and Educational Facilities Authority.

4-7-46. Maximum debt through South Dakota Building Authority and vocational education program of South Dakota Health and Educational Facilities Authority. The total principal amount of debt outstanding through the South Dakota Building Authority and the vocational education program of the South Dakota Health and Educational Facilities Authority may not exceed one and two-tenths percent of South Dakota's gross domestic product for the most recently completed calendar year as calculated by the United States Bureau of Economic Analysis.

Source: SL 2015, ch 6, § 4; SL 2015, ch 40, § 1.



§ 4-7-47 Total annual debt service payments of South Dakota Building Authority and vocational education program of South Dakota Health and Educational Facilities Authority.

4-7-47. Total annual debt service payments of South Dakota Building Authority and vocational education program of South Dakota Health and Educational Facilities Authority. The total annual debt service payments of the South Dakota Building Authority and the vocational education program of the South Dakota Health and Educational Facilities Authority may not exceed four percent of the total ongoing general fund receipts for the most recently completed state fiscal year.

Source: SL 2015, ch 6, § 5; SL 2015, ch 40, § 2.



§ 4-7-48 Plan outlining current debt policies, financial analysis, and metrics.

4-7-48. Plan outlining current debt policies, financial analysis, and metrics. The Bureau of Finance and Management shall issue a plan outlining the current debt policies and metrics of the state listed in §§ 4-7-46 and 4-7-47, along with any other financial analysis and metrics performed annually to measure compliance with the policies listed in §§ 4-7-46 and 4-7-47.

Source: SL 2015, ch 40, § 3.



§ 4-7-49 Long-term financial plan.

4-7-49. Long-term financial plan. The Bureau of Finance and Management shall issue a long-term financial plan outlining actual general fund revenues and expenses for the most recently completed fiscal year as well as general fund forecasts for the current fiscal year, the next fiscal year, and the succeeding two fiscal years.

Source: SL 2015, ch 40, § 4.



§ 4-7-50 Capital expenditure plan.

4-7-50. Capital expenditure plan. The Bureau of Finance and Management shall issue a capital expenditure plan outlining new construction projects, renovation and expansion projects, as well as maintenance and repair projects for the current fiscal year and the succeeding four fiscal years.

Source: SL 2015, ch 40, § 5.



§ 4-7-51 Publication of financial plans.

4-7-51. Publication of financial plans. The financial plans listed in §§ 4-7-48 to 4-7-50, inclusive, shall be calculated, prepared, and released for public viewing by the Bureau of Finance and Management no later than January fifteenth of each year.

Source: SL 2015, ch 40, § 6.



§ 4-7-52 Submission of zero based budget on request of Joint Committee on Appropriations.

4-7-52. Submission of zero based budget on request of Joint Committee on Appropriations. The Joint Committee on Appropriations may request any department or budget unit to submit a zero based budget scenario pursuant to guidelines and procedures established jointly by the Bureau of Finance and Management and the Legislative Research Council.

Source: SL 2015, ch 41, § 13.






Chapter 07A - Zero Based Budgets [Repealed]

§ 4-7A-1 to 4-7A-5. Repealed.

4-7A-1 to 4-7A-5. Repealed by SL 2015, ch 41, §§ 1 to 5.






Chapter 08 - Authority for State Expenditures

§ 4-8-1 Expenditures to be authorized by appropriations based on budget.

4-8-1. Expenditures to be authorized by appropriations based on budget. All expenditures of the state and of its budget units of moneys drawn from the state treasury shall be made under the authority of appropriation acts, which shall be based upon a budget as provided by law, and no money shall be drawn from the treasury, except by appropriation made by law pursuant to S.D. Const., Art. XII, § 2.

Source: SL 1963, ch 353, § 10.



§ 4-8-2 Payments and obligations to be authorized by law--Liability to state for unauthorized payments.

4-8-2. Payments and obligations to be authorized by law--Liability to state for unauthorized payments. No payment shall be made and no obligation shall be incurred against any appropriation unless such payment or obligation has been authorized as provided by law. Every official authorizing payments in violation of this section or § 4-8-1, or taking part therein, and every person receiving such payment, or any part thereof, shall be jointly and severally liable to the state for the full amount so paid or received.

Source: SL 1963, ch 353, § 11.



§ 4-8-3 Expenses in excess of appropriations prohibited--Misdemeanor.

4-8-3. Expenses in excess of appropriations prohibited--Misdemeanor. No officer, board, or commission supported by state appropriation shall incur any expense in excess of the appropriation made for his or its maintenance and support by which a deficiency may be created in the funds appropriated for the maintenance of any department, board, institution, commission, or any other activity supported in whole or in part by state funds. A violation of this section is a Class 2 misdemeanor.

Source: SL 1909, ch 137, §§ 1, 2; SL 1918 (SS), ch 63; RC 1919, § 6891; SL 1923, ch 245; SDC 1939, § 55.2201; SL 1980, ch 24, § 57.



§ 4-8-4 Statutory direction of act without providing funds--Funds appropriated for specific purpose not to be used for another purpose--Misdemeanor.

4-8-4. Statutory direction of act without providing funds--Funds appropriated for specific purpose not to be used for another purpose--Misdemeanor. When the Legislature passes any law directing any officer, board, or commission to do anything which might legitimately come under his or its jurisdiction and control which requires the expenditure of money and which Legislature fails to provide the necessary funds therefor by appropriation or otherwise, it shall not be competent for such officer, board, or commission to use any other funds under his or its control appropriated for a specific purpose by which such fund shall be depleted, nor shall any funds appropriated by the Legislature for a specific purpose be used for any purpose other than that for which it was appropriated. A violation of this section is a Class 2 misdemeanor.

Source: SL 1923, ch 245; SDC 1939, § 55.2201; SL 1980, ch 24, § 58.



§ 4-8-5 Repealed.

4-8-5. Repealed by SL 1980, ch 24, § 59.



§ 4-8-6 Repealed.

4-8-6. Repealed by SL 1983, ch 29, § 1.



§ 4-8-7 Anticipation of appropriations in extreme emergency.

4-8-7. Anticipation of appropriations in extreme emergency. In case of extreme emergency caused by accident or some other cause wholly unavoidable or unforeseen by any officer, board, or commission supported by state appropriation, he or it may incur the necessary expense upon approval in writing by the Governor, which expense, thus incurred, shall be paid out of the existent appropriation made for the maintenance of such office, board, or commission for the succeeding year when available.

Source: SL 1909, ch 137, §§ 1, 2; SL 1918 (SS), ch 63; RC 1919, § 6891; SL 1923, ch 245; SDC 1939, § 55.2201.



§ 4-8-8 , 4-8-9. Repealed.

4-8-8, 4-8-9. Repealed by SL 1983, ch 29, §§ 2, 3.



§ 4-8-10 Apportionment of interest from dedicated institutional funds.

4-8-10. Apportionment of interest from dedicated institutional funds. The commissioner of school and public lands, after any adjustments that have been made pursuant to § 5-10-18.3, shall apportion the funds arising from interest, dividends, and other income on invested funds derived from the sale of public lands apportioned to the educational, penal, and charitable institutions of the state, or from leases on such lands.

Source: SDC 1939, § 55.2208; SL 1983, ch 29, § 4; SL 2001, ch 26, § 3.



§ 4-8-11 Repealed.

4-8-11. Repealed by SL 1983, ch 29, § 5.



§ 4-8-12 Disbursement of institutional funds.

4-8-12. Disbursement of institutional funds. The state treasurer shall pay out money from the funds described in § 4-8-10 after due audit by and only upon the warrant of the state auditor.

Source: SL 1911, ch 224, § 49; RC 1919, § 5689; SDC 1939, § 55.2208; SL 1983, ch 29, § 6.



§ 4-8-13 Expenditure of anticipated institutional fund income.

4-8-13. Expenditure of anticipated institutional fund income. Anticipated receipts from all such local and endowment sources for educational, penal, and charitable institutions shall be expended from the state treasury pursuant to chapters 4-7, 4-8, and 4-8A.

Source: SDC 1939, § 55.2208 as added by SL 1963, ch 310; SL 1983, ch 29, § 7.



§ 4-8-14 Anticipation of revenue by borrowing from other funds.

4-8-14. Anticipation of revenue by borrowing from other funds. If moneys for the state have been actually provided for by levy of taxes, sale of bonds or warrants, or otherwise, and the moneys have not been collected into the state treasury, but the receipt of the moneys is reasonably certain, the state auditor may anticipate the receipt of the moneys into the fund by drawing temporarily upon the moneys in any other fund of the state for which there is not an immediate use.

Source: SDC 1939, § 55.2006; SL 1964, ch 157, § 1; SL 1997, ch 35, § 1.



§ 4-8-14.1 Issuance of warrants on funds borrowed in anticipation of revenue.

4-8-14.1. Issuance of warrants on funds borrowed in anticipation of revenue. Notwithstanding any other provision of law, the state auditor may issue warrants on any money actually provided for pursuant to § 4-8-14 in an amount not to exceed the amount of revenues anticipated.

Source: SL 1981, ch 31, § 2; SL 1997, ch 35, § 2.



§ 4-8-15 Restoration of fund from which loan made--Treasurer's books to show status of funds.

4-8-15. Restoration of fund from which loan made--Treasurer's books to show status of funds. Any fund temporarily depleted by virtue of § 4-8-14 shall be fully restored within the time frame specified and approved by the state auditor.

The books of the state treasurer shall at all times show the true amount of moneys in any particular fund, as well as any temporary withdrawal therefrom.

Source: SDC 1939, § 55.2006; SL 1964, ch 157, § 1; SL 1997, ch 35, § 3; SL 1998, ch 27, § 1.



§ 4-8-16 Repealed.

4-8-16. Repealed by SL 1971, ch 5, § 7.



§ 4-8-17 Acceptance and disbursement of federal funds.

4-8-17. Acceptance and disbursement of federal funds. The Governor is authorized and empowered to accept on behalf of the state any appropriations made or moneys allotted to the state by the United States of America, as well as the provisions of any act of Congress appropriating or allotting such funds to the state to be used in cooperation with departments of the federal government and appropriations and acts of Congress.

The funds received for the State of South Dakota pursuant to the provisions of this section shall be administered and expended under the immediate supervision of the Governor through such state departments as he shall designate for that purpose, and shall be deposited in the state treasury to be paid out by warrants drawn by the state auditor on vouchers approved by the Governor.

Source: SL 1919, ch 203, §§ 1, 2; SDC 1939, § 55.2209.



§ 4-8-17.1 Budget and appropriation required for expenditures by Department of Transportation and Aeronautics Commission.

4-8-17.1. Budget and appropriation required for expenditures by Department of Transportation and Aeronautics Commission. Notwithstanding any other provision of law, taxes, fees, federal funds, and funds from any source that are received by the Department of Transportation and the Aeronautics Commission shall be expended only when budgeted pursuant to chapter 4-7 and appropriation has been made therefor pursuant to chapter 4-8 and § 31-2-14.

Source: SL 1975, ch 190, § 1.



§ 4-8-18 Capitol communications systems internal service fund--Apportionment of expenses.

4-8-18. Capitol communications systems internal service fund--Apportionment of expenses. There is hereby created a capitol communications systems internal service fund to encompass the operations of the capitol telephone system and any and all other capitol communication systems. The commissioner of the Bureau of Information and Telecommunications shall apportion all expenses encountered in the operation of the capitol communications systems to all state departments, agencies, and institutions that utilize such systems.

Source: SL 1959, ch 310, §§ 1, 2; SDC Supp 1960, § 55.2706; SL 1969, ch 223; SL 2011, ch 2, § 32.



§ 4-8-19 Reversion of unencumbered appropriations at end of year--Period of availability of encumbered amounts.

4-8-19. Reversion of unencumbered appropriations at end of year--Period of availability of encumbered amounts. All unexpended annual appropriations at the end of the fiscal year covered by the general appropriations act which have not been contractually obligated in writing and approved by the commissioner of finance and management prior to the end of the fiscal year, shall lapse and cease to be available, and shall revert to the fund from which appropriated. Such encumbered amounts shall be only available for such expenditure for a period of not to exceed two fiscal years as determined by the commissioner of finance and management.

Source: SL 1963, ch 353, § 12 (1), (2); SL 1964, ch 167, § 1; SL 1967, ch 260, § 1; SL 1979, ch 32, § 1.



§ 4-8-19.1 Carry forward of funds received through American Recovery and Reinvestment Act or FAA Air Transportation Modernization and Safety Improvement Act.

4-8-19.1. Carry forward of funds received through American Recovery and Reinvestment Act or FAA Air Transportation Modernization and Safety Improvement Act. Notwithstanding the prohibition by § 4-8-19 of funds being carried forward, funds received by the state from the federal government through the American Recovery and Reinvestment Act of 2009, P.L. 111-5 or the FAA Air Transportation Modernization and Safety Improvement Act, P.L. 111-226 may be carried forward.

Source: SL 2011, ch 27, § 4, eff. June 28, 2011.



§ 4-8-19.2 Expired.

4-8-19.2. Expired on June 30, 2012.



§ 4-8-20 Payment of claims contracted in one year from subsequent year's funds.

4-8-20. Payment of claims contracted in one year from subsequent year's funds. Valid claims contracted for in one fiscal year may be paid from an appropriation for a subsequent fiscal year upon specific approval of the commissioner of finance and management.

Source: SL 1963, ch 353, § 12 (3).



§ 4-8-21 Reversion of unencumbered special appropriations after four years--Period of availability of encumbered amounts.

4-8-21. Reversion of unencumbered special appropriations after four years--Period of availability of encumbered amounts. At the end of four full fiscal years following the effective date of any special appropriations act, unless such act explicitly states to the contrary, the amount of the appropriation remaining unexpended and which has not been contractually obligated in writing, and approved by the commissioner of finance and management prior to the end of the fiscal year, shall lapse and cease to be available, and revert to the fund from which appropriated. Such encumbered amounts shall be only available for such expenditure for a period of not to exceed two additional fiscal years as determined by the commissioner of finance and management.

Source: SL 1963, ch 353, § 12 (4); SL 1979, ch 32, § 2.



§ 4-8-21.1 Lapse of bonding authorization after four years unless necessary to complete project contracted in writing--Exceptions.

4-8-21.1. Lapse of bonding authorization after four years unless necessary to complete project contracted in writing--Exceptions. At the end of four full fiscal years following the effective date of any act authorizing any officer, board, or commission to issue debt for any project or other purpose, unless the act explicitly provides otherwise, the authorization to issue debt shall lapse and cease to be available unless issuance of the debt is necessary to finance the completion of the project or purpose and the issuance of the debt is contractually obligated in writing. This section does not apply to the South Dakota Housing Development Authority, the South Dakota Health and Educational Facilities Authority, the South Dakota Economic Development Finance Authority, the Value Added Finance Authority, and the export development authority, any sum in excess of the cumulative funding need as estimated by the Legislature which may be authorized in § 46A-1-30, or any refunding or refinancing operation undertaken by any officer, board, or commission.

Source: SL 1977, ch 42; SL 1989, ch 45.



§ 4-8-22 Period of availability of maintenance and repair appropriations--Reversion--Availability of encumbered amounts.

4-8-22. Period of availability of maintenance and repair appropriations--Reversion--Availability of encumbered amounts. Any moneys appropriated for maintenance and repair shall be available for expenditure for two full fiscal years following the effective date such appropriation was available for expenditure, at which time, the unexpended balances of such appropriations which have not been contractually obligated in writing and approved by the commissioner of finance and management prior to the end of the fiscal year, shall revert to the fund from which the appropriation was made. Such encumbered amounts shall be only available for such expenditure for a period of not to exceed two additional fiscal years as determined by the commissioner of finance and management.

Source: SL 1967, ch 260, § 3; SL 1979, ch 32, § 3.



§ 4-8-23 Repealed.

4-8-23. Repealed by SL 2010, ch 28, § 1.



§ 4-8-24 Unauthorized payment or obligation as misdemeanor--Revenue anticipation warrants and school fund distribution excepted.

4-8-24. Unauthorized payment or obligation as misdemeanor--Revenue anticipation warrants and school fund distribution excepted. Any state officer, deputy, agent, employee, or representative of the state in any capacity, who shall create or attempt to create any indebtedness against the state without express authority of a statute so to do, or any state auditor or member of any auditing board who shall draw any voucher or warrant without an appropriation for the specific purpose first having been made by the Legislature, or any state treasurer, or treasurer of any board who shall pay any voucher or warrant so drawn, or who shall make or attempt to make any expenditure of money in excess of the amount appropriated for any purpose by act of the Legislature, shall be guilty of a Class 2 misdemeanor; provided, that nothing in this section shall be deemed to prevent the issuance of funding warrants or warrants based upon the revenues assessed and not yet collected; provided further, that nothing in this section shall be so construed as to forbid the state auditor from issuing warrants apportioning the school funds and taxes collected from corporations to the several counties.

Source: SL 1891, ch 111, § 1; SL 1895, ch 97, § 1; RPenC 1903, § 541; RC 1919, § 3835; SDC 1939, § 13.1307; SL 1980, ch 24, § 60.



§ 4-8-25 Retention of appropriation balance to pay outstanding liabilities of terminated budget unit--Reversion to general fund after one year.

4-8-25. Retention of appropriation balance to pay outstanding liabilities of terminated budget unit--Reversion to general fund after one year. Whenever, by an act of the Legislature or by directive of any state department or institution, a budget unit, as defined by subdivision 4-7-1(9), becomes nonexistent, the commissioner of the Bureau of Finance and Management shall retain sufficient unexpended appropriation balance to pay all liabilities outstanding at the time the agency becomes nonexistent. At the end of one year, any unexpended balances shall lapse and cease to be available, and shall revert to the general fund if no other fund was designated.

Source: SL 1978, ch 39, § 2; SL 1982, ch 46.



§ 4-8-26 Appropriation of money deposited in treasury in trust or requiring refund.

4-8-26. Appropriation of money deposited in treasury in trust or requiring refund. Money deposited in the state treasury, which necessitates a refund to any party or is held in trust for any party, is appropriated for expenditure from the fund in which the money is deposited.

Source: SL 1984, ch 30, § 20.



§ 4-8-27 Promulgation of rules for temporary draw of money between funds.

4-8-27. Promulgation of rules for temporary draw of money between funds. The state auditor shall promulgate rules pursuant to chapter 1-26 for authorizing, monitoring, and controlling the temporary draw of money between state fund.

Source: SL 1997, ch 35, § 4.



§ 4-8-28 Submission of independent projections by Bureau of Finance and Management and Legislative Research Council--Proposals for eliminating shortfall.

4-8-28. Submission of independent projections by Bureau of Finance and Management and Legislative Research Council--Proposals for eliminating shortfall. The Bureau of Finance and Management and the Legislative Research Council shall prepare and submit, no later than the thirty-eighth legislative day of each legislative session, independent projections that conform with the provisions of subdivisions 4-7-10(2) and (5) to the Governor or the Governor's designee and the Joint Committee on Appropriations.

If either of the estimates provided in this section project a budget shortfall in excess of two and one-half percent of the general fund appropriated budget in the current or next fiscal year, the Bureau of Finance and Management and the Legislative Research Council shall propose measures to the Governor and the Appropriations Committee of the Legislature for eliminating the shortfall.

Source: SL 2014, ch 27, § 1.






Chapter 08A - Interim Transfers and Appropriations

§ 4-8A-1 Definition of terms.

4-8A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "General appropriation act," the bill enacted by the Legislature in accordance with the provisions of S.D. Const., Art. XII, § 2, requiring a majority vote of all the members of each house of the Legislature;

(2) "General contingency funds," appropriated funds for expenditures arising from or subject to unforeseen conditions of a department's or institution's operations for which a general fund appropriation has not been provided and which are deemed by the Governor and the special committee to be in the interest of the state and its agencies or institutions;

(3) "Maintenance and repair," expenditures authorized for contractual services for repairs, alterations and additions to physical plant and expenditures for supplies and materials purchased by a state institution or agency to be used in the repair, alteration or additions to physical plant, where the same are to be repaired or altered by the use of institution or agency employees, and expenditures for replacement of equipment, the primary use of which is for repair and alteration of physical plant;

(4) "Program," major services rendered by a department for a single identifiable purpose as appropriated within a department budget;

(5) "Special committee," the committee created by § 4-8A-2.
Source: SL 1974, ch 44, § 1; SL 1980, ch 39, § 1.



§ 4-8A-2 Special interim committee created--Approval and removal of members.

4-8A-2. Special interim committee created--Approval and removal of members. Those members of the South Dakota Legislature who serve on the senate and house of representatives standing committees on appropriations during any regular legislative session shall serve as a special committee during the interim between regular legislative sessions. The president pro tempore of the Senate may remove any member of the Senate from the special committee if requested by the member of the special committee. The president pro tempore of the Senate may appoint any member of the Senate to fill a vacancy on the special committee that may occur due to the death, resignation, or removal of a member of the Senate serving on the special committee. The speaker of the House of Representatives may remove any member of the House of Representatives from the special committee if requested by the member of the special committee. The speaker of the House of Representatives may appoint any member of the House of Representatives to fill a vacancy on the special committee that may occur due to the death, resignation, or removal of a member of the House of Representatives serving on the special committee.

Source: SL 1974, ch 44, § 2; SL 1996, ch 34, § 1.



§ 4-8A-3 Powers and duties of special committee.

4-8A-3. Powers and duties of special committee. The special committee shall serve to release sums of money from any general contingency funds appropriated for contingent purposes by the general appropriation act or any special act. The special committee shall also serve to continually review, evaluate, and coordinate state fiscal and budgetary policy including, but not limited to, the adoption of any new programs by any department of state government and shall also carry out any assignments made by the Executive Board of the Legislative Research Council.

The committee may hold public hearings to review the budget report submitted by the Governor and the long-term capital improvements budget as required in § 4-7-19. The committee may summon and examine witnesses.

Source: SL 1974, ch 44, § 3; SL 2014, ch 28, § 1.



§ 4-8A-4 Meetings of special committee--Quorum.

4-8A-4. Meetings of special committee--Quorum. The special committee shall meet upon the call of the chair or co-chairs between regular legislative sessions. A majority of the membership constitutes a quorum for the transaction of business.

Source: SL 1974, ch 44, § 6; SL 1996, ch 34, § 2.



§ 4-8A-5 Classification and coding of general appropriation amounts.

4-8A-5. Classification and coding of general appropriation amounts. The appropriation amounts authorized as a result of the general appropriation act shall be classified and coded for budgetary accounting purposes in accordance with the provisions of chapter 4-7.

Source: SL 1974, ch 44, § 8.



§ 4-8A-6 Use of general appropriation amounts for specific purposes only--Auditor to issue warrants.

4-8A-6. Use of general appropriation amounts for specific purposes only--Auditor to issue warrants. All amounts appropriated by the general appropriation act shall be used for the specific purposes therein provided and no other. The state auditor shall issue warrants on itemized and approved vouchers filed in his office, but no warrants shall be issued to or on behalf of any person, department, or institution, on any fund in excess of the appropriation specifically made in the general appropriation act, except as provided by the provisions of this chapter, a special act of the Legislature making a specific appropriation, an internal service fund created by the Legislature, or a continuing appropriation from state revenues.

Source: SL 1974, ch 44, § 9.



§ 4-8A-7 Allocation of general appropriations to Bureau of Administration or institutions--Transfer documents--Adjustment of records.

4-8A-7. Allocation of general appropriations to Bureau of Administration or institutions--Transfer documents--Adjustment of records. Any moneys appropriated in the general appropriation act to the Board of Regents, or the executive branch for operations, maintenance, and repair, and contingency for institutions and programs under their jurisdiction shall be allocated by the board or department heads to the Bureau of Administration or to the expenditure accounts of the institutions to which an allocation of funds is made. Such transfer documents shall be approved by the Bureau of Finance and Management.

Source: SL 1974, ch 44, § 10; SL 1975, ch 45; SL 1989, ch 20, § 50.



§ 4-8A-8 Transfers of general appropriations between programs, departments, and bureaus--Record of transfers.

4-8A-8. Transfers of general appropriations between programs, departments, and bureaus--Record of transfers. Moneys appropriated on a program basis by the General Appropriation Act may be transferred between program accounts within or between programs within departments and bureaus or between departments and bureaus to reflect a reorganization pursuant to Article IV, section 8 of the South Dakota Constitution only at the written request of a governing body, department secretary, or bureau commissioner, or designee, in accordance with procedures established by the Bureau of Finance and Management and only upon written approval of the Bureau of Finance and Management. Transfer of moneys appropriated by the General Appropriations Act between departments, institutions, and bureaus that is not necessary for a reorganization pursuant to Article IV, section 8 of the South Dakota Constitution may only occur at the written request of a governing body, department secretary, or bureau commissioner, or designee, only in accordance with procedures established by the Bureau of Finance and Management and only upon approval by the special committee created in this chapter. The Bureau of Finance and Management shall keep a record of all such authorizations of transfers and make them available for public inspection. Immediately after the transfer of moneys authorized by this section is approved, the bureau shall transmit an authorization notice to the special legislative committee established in § 4-8A-2 and its designees.

Source: SL 1974, ch 44, § 11; SL 1977, ch 40, § 3; SL 1978, ch 38; SL 1986, ch 47, § 1; SL 1997, ch 36, § 1; SL 2014, ch 29, § 1.



§ 4-8A-9 Contingency fund requests--Governor's recommendation to special committee.

4-8A-9. Contingency fund requests--Governor's recommendation to special committee. All requests by state departments and institutions for moneys from any general contingency funds appropriated by the general appropriation act or any special act shall be submitted in writing to the Governor, the Bureau of Finance and Management, and the chairman or chairmen of the special committee, setting forth clearly the proposed usage and necessity for such funds. If the Governor deems any such request to be in the public interest and of sufficient necessity, he shall submit a recommendation to the special committee, for its consideration and disposition.

Source: SL 1974, ch 44, § 4.



§ 4-8A-10 Notice to special committee members of request for contingency funds.

4-8A-10. Notice to special committee members of request for contingency funds. Whenever it shall be deemed necessary for the special committee to consider, pass upon and release general contingency funds for emergency purposes or as supplements to the budgets for the ordinary expenses of state departments and institutions, the Governor shall give due and reasonable notice to the members of the special committee.

Source: SL 1974, ch 44, § 5.



§ 4-8A-11 Vote of committee required for release of contingency funds--Change in Governor's recommended amount--Transfer of funds.

4-8A-11. Vote of committee required for release of contingency funds--Change in Governor's recommended amount--Transfer of funds. No action shall be taken on release of moneys from any general contingency funds except by majority vote of the entire membership. The special committee by majority vote of the entire membership may reduce or increase the dollar amount recommended by the Governor. The Bureau of Finance and Management shall initiate the transfer of such funds to the proper department fund.

Source: SL 1974, ch 44, § 6.



§ 4-8A-12 Transfer of contingency funds.

4-8A-12. Transfer of contingency funds. Notwithstanding the provisions of § 4-8A-8, the Executive Board of the Legislative Research Council may, by majority vote of the board, transfer money appropriated to a legislative department contingency program line item in the general appropriations act to other program line items within the legislative department upon written request of the division heads. The Legislative Research Council shall keep a record of all such authorizations of transfers and make them available to the public.

Source: SL 1983, ch 30.



§ 4-8A-13 Repealed.

4-8A-13. Repealed by SL 1999, ch 97, § 3.



§ 4-8A-14 Expired.

4-8A-14. Expired on June 30, 2016, pursuant to SL 2009, ch 23, § 3, as amended by SL 2011, ch 27, § 3 .



§ 4-8A-15 Repealed.

4-8A-15. Repealed by SL 2011, ch 27, § 2, eff. June 28, 2011.



§ 4-8A-16 Submission of independent projections by Bureau of Finance and Management and Legislative Research Council--Proposals for eliminating shortfall.

4-8A-16. Submission of independent projections by Bureau of Finance and Management and Legislative Research Council--Proposals for eliminating shortfall. The Bureau of Finance and Management and the Legislative Research Council shall prepare and submit, no later than July thirtieth of each year, independent projections that conform with the provisions of subdivisions 4-7-10(2) and (5) to the Governor or the Governor's designee and the committee created by this chapter. Notwithstanding the provisions of subdivisions 4-7-10(2) and (5), the projections shall contain information of actual revenue for each of the two fiscal years last concluded and the estimated revenue of the current fiscal year.

If either of the estimates provided in this section project a budget shortfall in excess of two and one-half percent of the general fund appropriated budget in the current fiscal year, the Bureau of Finance and Management and the Legislative Research Council shall propose measures to the Governor and the special committee created in chapter 4-8A for eliminating the shortfall. If either of the estimates provided in this section project a budget shortfall in the current or next fiscal year of five percent or greater of the general fund appropriated budget, the Governor shall propose measures to eliminate the shortfall consistent with S.D. Const., Art. 12, § 7.

Source: SL 2014, ch 27, § 2.



§ 4-8A-17 Legislative priority pilot program contingency fund created.

4-8A-17. Legislative priority pilot program contingency fund created. On June 29, 2015, the state treasurer shall transfer to the legislative priority pilot program contingency fund, which is hereby created, the sum of one million dollars ($1,000,000) from the South Dakota risk pool fund created by § 58-17-120. The contingency funds are to be made available in accordance with the provisions of §§ 4-8A-9, 4-8A-10, 4-8A-11, and 4-8A-12. The contingency funds shall be used to fund legislative priority pilot programs. Interest earned on money in the fund shall be deposited into the general fund.

Source: SL 2015, ch 42, § 1.






Chapter 08B - Coordination of Federally Aided Programs

§ 4-8B-1 Repealed.

4-8B-1. Repealed by SL 2015, ch 41, § 6.



§ 4-8B-2 Repealed.

4-8B-2. Repealed by SL 2012, ch 76, § 17.



§ 4-8B-3 Repealed.

4-8B-3. Repealed by SL 2015, ch 41, § 7.



§ 4-8B-4 to 4-8B-9. Repealed.

4-8B-4 to 4-8B-9. Repealed by SL 2012, ch 76, §§ 18 to 23.



§ 4-8B-10 Review by special committee before expenditure--Bureau of Finance and Management to make changes--Joint rules.

4-8B-10. Review by special committee before expenditure--Bureau of Finance and Management to make changes--Joint rules. Notwithstanding § 4-8-17, moneys and grants received from the United States or other grants or gifts of other funds in excess of the amounts appropriated in the general appropriations act, shall not be deemed appropriated until after review by the special committee created by chapter 4-8A and then only with an affirmative vote on acceptance of such funds by a majority of the full membership of the special committee. Subsequent to an affirmative action on the part of the special committee, the Bureau of Finance and Management shall make the appropriate changes in the budgetary accounting system. The two houses of the Legislature may establish rules for the interpretation of this section through adoption of joint rules.

Source: SL 1974, ch 44, § 7; SL 1977, ch 43.



§ 4-8B-10.1 Full-time equivalent positions included in review--Approval of position level.

4-8B-10.1. Full-time equivalent positions included in review--Approval of position level. The review, pursuant to § 4-8B-10, of moneys received shall include the number of full-time equivalent positions to be hired as a result of the acceptance of additional moneys. The special committee created by chapter 4-8A shall approve the number of full-time equivalent positions to be hired. No budget unit shall exceed the full-time equivalent position level established without specific approval of the special committee.

Source: SL 1977, ch 44.



§ 4-8B-11 , 4-8B-12. Repealed.

4-8B-11, 4-8B-12. Repealed by SL 2015, ch 41, §§ 8, 9.






Chapter 09 - Disbursement of Funds

§ 4-9-1 Auditor's warrant required for payments.

4-9-1. Auditor's warrant required for payments. Money shall be paid from the state treasury only upon the auditor's warrant, which is defined to be an acceptable instrument of payment.

Source: SL 1891, ch 113, § 10; RPolC 1903, § 329; RC 1919, § 6942; SDC 1939, § 55.2314; SL 1984, ch 30, § 3A; SL 1985, ch 33, § 38; SL 1993, ch 50, § 1.



§ 4-9-1.1 Rules for issuing warrants.

4-9-1.1. Rules for issuing warrants. The state auditor shall adopt, pursuant to chapter 1-26, rules governing the procedure for issuing state warrants and the disbursements for which warrants may and may not be issued.

Source: SL 1975, ch 10, § 1.



§ 4-9-2 Accounts and claims presented to auditor for examination and adjustments--Institutional payrolls.

4-9-2. Accounts and claims presented to auditor for examination and adjustments--Institutional payrolls. All accounts and claims against the state, which shall be by law directed to be paid out of the state treasury thereof, shall be presented to the state auditor, who shall examine and adjust the same; provided, however, that the Bureau of Finance and Management shall have authority to establish rules and regulations under which the State Board of Regents may provide for the processing of payrolls on a local institutional basis, and budgeted funds may be transferred on a monthly basis for this purpose.

Source: SL 1862-63, ch 53, §§ 3, 4; PolC 1877, ch 7, § 2; CL 1887, § 69; RPolC 1903, § 71; RC 1919, § 5342; SDC 1939, § 55.1301; SL 1970, ch 32.



§ 4-9-3 Administration of oaths and certification of accounts by auditor.

4-9-3. Administration of oaths and certification of accounts by auditor. The state auditor or his deputy is authorized to administer oaths to claimants and witnesses in support of the justice of such accounts as may be exhibited to him for allowance, and to certify thereto.

Source: SL 1862-3, ch 53, § 18; PolC 1877, ch 7, § 16; CL 1887, § 82; RPolC 1903, § 85; RC 1919, § 5350; SDC 1939, § 55.1304.



§ 4-9-4 Declaration in lieu of verification or oath--False statement as perjury.

4-9-4. Declaration in lieu of verification or oath--False statement as perjury. Wherever any law of this state requires a claim or account against the state, or any political subdivision thereof, including municipalities and school districts, to be verified or sworn to before an officer authorized to administer oaths, prior to presentation or payment, it shall be a sufficient compliance with such law if the claimant, or authorized officer or agent thereof, in lieu of verification before a notary public shall sign a statement printed or written thereon in the form following: "I declare and affirm under the penalties of perjury that this claim has been examined by me, and to the best of my knowledge and belief, is in all things true and correct." Any person who shall sign a claim or account bearing the statement written or printed thereon as provided for in this section, knowing the same to be false or untrue, in whole or in part, shall be guilty of perjury.

Source: SL 1953, ch 490, §§ 1, 2; SDC Supp 1960, §§ 55.2918, 55.9939; SL 1980, ch 24, § 61.



§ 4-9-5 False instrument to obtain public funds as theft.

4-9-5. False instrument to obtain public funds as theft. Any person or persons who shall knowingly obtain or attempt to obtain any public moneys or public funds from the State of South Dakota, or any of its political subdivisions, by means of or by use of any false affidavit or other instrument, where such affidavit or instrument is the basis for the claim for payment of public moneys or public funds, shall be guilty of theft.

Source: SDC 1939, § 13.4216 as enacted by SL 1964, ch 32; SL 1980, ch 24, § 62.



§ 4-9-6 Notice to attorney general and state's attorney of false affidavits to obtain money from treasury.

4-9-6. Notice to attorney general and state's attorney of false affidavits to obtain money from treasury. It shall be the duty of the state auditor upon receiving knowledge that any person has made any false affidavit to secure money from the state treasury, to forthwith notify the attorney general, and also the state's attorney of any county in which such oath was made, of such fact and it shall be the duty of the attorney general and of such state's attorney to prosecute such person.

Source: SL 1911, ch 4, § 4; RC 1919, § 5346; SDC 1939, § 55.1305.



§ 4-9-7 Refusal by auditor to issue improper warrant--Appeal to courts.

4-9-7. Refusal by auditor to issue improper warrant--Appeal to courts. The state auditor may refuse to issue a warrant if he determines that such issue and payment is or would be illegal, unauthorized, or improper.

From any decision of the state auditor rejecting a claim or stopping issue or payment of a warrant, any person aggrieved or interested may take an appeal only to the circuit court for Hughes County, South Dakota, in accordance with the provisions of chapter 1-26 and, from the decision of such court, to the Supreme Court.

Source: SL 1966, ch 160; SL 1980, ch 26, § 19.



§ 4-9-8 Issuance of warrants by auditor--Contents--Record of warrants.

4-9-8. Issuance of warrants by auditor--Contents--Record of warrants. The state auditor shall issue warrants payable at the state treasury which shall be numbered consecutively and each shall specify the date of the issue, and the name of the person to whom payable. The number, date of issue, and the name of the person to whom payable, of each warrant, shall be entered upon a record and shall be carefully preserved by the auditor in his office.

Source: SL 1862-3, ch 53, §§ 3, 4; PolC 1877, ch 7, § 2; CL 1887, § 69; RPolC 1903, § 71; RC 1919, § 5342; SDC 1939, § 55.1301; SL 1969, ch 208, § 1; SL 1993, ch 50, § 2.



§ 4-9-9 Auditor's record of warrants issued--Contents--Intra-agency and inter-agency transactions.

4-9-9. Auditor's record of warrants issued--Contents--Intra-agency and inter-agency transactions. The state auditor shall keep a record of the number of each warrant issued, the amount thereof, the date of its issue, and the name of the person to whom issued, and the fund on which such warrant is drawn. Intra-agency and inter-agency billing for goods provided and services performed by state departments, agencies, and institutions shall be made on a noncash basis through the use of accounting entries.

Source: SL 1862-3, ch 53, § 7; PolC 1877, ch 7, § 5; CL 1887, § 72; RPolC 1903, § 74; RC 1919, § 5343; SDC 1939, § 55.1301; SL 1969, ch 208, § 2; SL 1993, ch 50, § 3.



§ 4-9-10 Apportionment of money due other public agencies--Warrant and notice of amount.

4-9-10. Apportionment of money due other public agencies--Warrant and notice of amount. The apportionment of all money paid into the state treasury, any part of which is required by law to be paid to the several counties, to municipal corporations, or to Indian tribes, or any part of which is to be rebated in compliance with any intergovernmental agreement pursuant to chapter 1-24, shall be made by the auditor and treasurer. The auditor shall, and he is authorized to, draw his warrants on the state treasury for the amount found due each county, corporation, Indian tribe, or other public agency and forward the same to the treasurer of such county, corporation, Indian tribe, or other public agency, and at the same time send a written notice to the auditor of such county, corporation, Indian tribe, or other public agency stating the amount so apportioned.

Source: SL 1891, ch 113, § 9; RPolC 1903, § 328; RC 1919, § 6941; SDC 1939, § 55.2313; SL 1974, ch 42.



§ 4-9-11 Payment of warrants by treasurer--Cancellation, recording, and registration.

4-9-11. Payment of warrants by treasurer--Cancellation, recording, and registration. The state treasurer shall pay warrants drawn by the state auditor in conformity with the provisions of this code, when there is money in the treasury appropriated for that purpose. After a warrant is paid he shall cause it to be indelibly canceled by perforating or stamping it with the word "paid." He shall keep a record of the number of the warrant, its date, amount, the name of the payee, the date of payment, the name of the person to whom paid, and the amount of interest, if any, paid thereon. If a warrant is presented to the state treasurer for payment and there are no funds in the treasury appropriated for that purpose, he shall cause the same to be registered as provided by this code.

Source: SL 1862-3, ch 52, §§ 5 to 7; PolC 1877, ch 8, §§ 5 to 7; CL 1887, §§ 88 to 90; RPolC 1903, §§ 88 to 90; RC 1919, §§ 5355 to 5357; SDC 1939, § 55.1404; SL 1951, ch 264; SL 1973, ch 35; SL 1993, ch 50, § 5.



§ 4-9-12 Treasurer not to purchase warrants at discount nor to receive fees.

4-9-12. Treasurer not to purchase warrants at discount nor to receive fees. The state treasurer shall in no case purchase or receive any warrant payable at the state treasury, or any audited account, at a less value than is expressed therein; nor shall he receive any fee or reward, aside from his annual salary, for transacting any business connected with the duties of his office.

Source: SL 1862-3, ch 52, § 10; PolC 1877, ch 8, § 10; CL 1887, § 93; RPolC 1903, § 95; RC 1919, § 5362; SDC 1939, § 55.1408.



§ 4-9-13 Treasurer's warrant register--Items shown.

4-9-13. Treasurer's warrant register--Items shown. The state treasurer shall provide himself with and keep a warrant register, which register shall show in a column arranged for that purpose the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest, and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed as hereinafter provided.

Source: SL 1874-5, ch 74, § 2; PolC 1877, ch 50, § 2; CL 1887, § 1672; RPolC 1903, § 2252; SL 1913, ch 359; RC 1919, § 6974; SDC 1939, § 55.2501.



§ 4-9-14 Registration and endorsement of warrants not paid for want of funds.

4-9-14. Registration and endorsement of warrants not paid for want of funds. Whenever any warrant shall be presented to any such treasurer for payment and there shall be no funds in the treasury appropriated for that purpose, the treasurer shall enter such warrant in his warrant register for payment, in the order of presentation; and upon each warrant so registered, he shall endorse the registry number, date of registration and the words "not paid for want of funds," and sign such endorsement; provided however that nothing in this chapter shall be construed to require the holder of any warrant to register the same.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 55.2501.



§ 4-9-15 Interest on warrants not paid for want of funds.

4-9-15. Interest on warrants not paid for want of funds. All state warrants shall draw interest after presentation for payment at the office of the state treasurer and endorsement by that officer as "not paid for want of funds," at a rate to be negotiated by the parties.

Source: RPolC 1903, § 2247; SL 1909, ch 120; RC 1919, § 6970; SDC 1939, § 55.2503; SL 1983, ch 28, § 2.



§ 4-9-16 Order of payment of warrants--Notice of sufficiency of funds to holders of registered warrants.

4-9-16. Order of payment of warrants--Notice of sufficiency of funds to holders of registered warrants. All warrants upon the state treasurer shall be paid out of the fund on which they were drawn in the order of their presentation.

All registered state warrants shall be paid in the order of their registration, and it shall be the duty of every such treasurer, as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, to immediately notify, by mail, the persons in whose names the same are drawn or, if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person; and thereupon interest upon such warrants shall cease and the treasurer shall pay and cancel such warrants upon presentation thereof.

Source: SL 1874-5, ch 74, §§ 1, 4; PolC 1877, ch 50, §§ 1, 4; CL 1887, §§ 1671, 1674; SL 1895, ch 186, § 1; RPolC 1903, §§ 2251, 2254; SL 1913, ch 359; RC 1919, §§ 6973, 6976; SDC 1939, § 55.2502.



§ 4-9-17 Termination of funds in treasury--Retention of money to pay outstanding liabilities and warrants--Transfer of remaining balance after 180 days.

4-9-17. Termination of funds in treasury--Retention of money to pay outstanding liabilities and warrants--Transfer of remaining balance after 180 days. If a fund other than the general fund becomes nonexistent or is transferred to another fund by an act of the Legislature or by directive of any state department or institution, the commissioner of finance and management shall retain sufficient money within the fund to pay all outstanding liabilities and all outstanding warrants drawn against the fund until the warrants expire one hundred eighty days after their issuance. The commissioner of finance and management shall transfer any balance remaining in the fund after the expiration period to the fund if the original fund was previously transferred or to the general fund if no other fund was designated.

Source: SL 1953, ch 291, § 2; SDC Supp 1960, § 55.2507; SL 1970, ch 31, § 1; SL 1978, ch 39, § 1; SL 1984, ch 30, § 3; SL 1988, ch 47, § 1.



§ 4-9-18 Cancellation of unclaimed warrants held by auditor.

4-9-18. Cancellation of unclaimed warrants held by auditor. The state auditor may cancel all state warrants remaining unclaimed in his office after the expiration of one hundred eighty days from the date of the issue thereof.

Source: SL 1913, ch 360; RC 1919, § 6887; SDC 1939, § 55.2506; SL 1970, ch 31, § 2; SL 1985, ch 33, § 1; SL 1988, ch 47, § 2.



§ 4-9-19 Period allowed for presentation of warrants to treasurer.

4-9-19. Period allowed for presentation of warrants to treasurer. No warrant issued by the state auditor at any time before or after July 1, 1988, may be paid by the state treasurer unless such warrant shall be presented to the state treasurer within one hundred eighty days of the date on which the warrant was issued.

Source: SL 1941, ch 327, § 1; SL 1953, ch 291, § 1; SDC Supp 1960, § 55.2507; SL 1970, ch 31, § 3; SL 1988, ch 47, § 3.



§ 4-9-20 Cancellation of warrants not presented for payment--Record.

4-9-20. Cancellation of warrants not presented for payment--Record. Any warrant that has not been presented for payment at any time within the one hundred eighty-day period from the date on which the warrant was issued by the holder or owner of such warrant shall be canceled by the state auditor and a record kept showing that the original has been canceled.

Source: SL 1941, ch 327, § 3; SL 1953, ch 291, § 2; SDC Supp 1960, § 55.2507; SL 1970, ch 31, § 4; SL 1985, ch 33, § 2; SL 1988, ch 47, § 4.



§ 4-9-21 Replacement of lost and destroyed warrants and checks authorized.

4-9-21. Replacement of lost and destroyed warrants and checks authorized. If any warrant or check issued by the state or any of its political subdivisions is lost or destroyed, so that it cannot be presented for payment the state and its political subdivisions may issue a replacement warrant or check as set forth in §§ 4-9-22 to 4-9-27, inclusive.

Source: SL 1965, ch 243, § 1; SL 1985, ch 33, § 3.



§ 4-9-22 Application and affidavit for replacement of lost or destroyed warrant or check.

4-9-22. Application and affidavit for replacement of lost or destroyed warrant or check. An application and affidavit shall be made to the issuing officer, containing information to identify the original warrant or check with a request that a replacement warrant or check be issued. If the applicant is not the payee of the warrant or check, or a bank, the application shall contain an assignment by the payee to the applicant. The application and affidavit shall be sworn to by the applicant.

Source: SL 1965, ch 243, § 1 (1) to (3); SL 1981, ch 31, § 1; SL 1985, ch 33, § 4; SL 1993, ch 50, § 6; SL 1994, ch 44.



§ 4-9-23 Addition of identifying information to application for replacement warrant or check.

4-9-23. Addition of identifying information to application for replacement warrant or check. The issuing officer shall place on the application provided for by § 4-9-22 sufficient information to show the original warrant or check number, date of issue, payee, and fund.

Source: SL 1965, ch 243, § 1 (4).



§ 4-9-24 Stop order on lost or destroyed warrant or check--Issuance of replacement.

4-9-24. Stop order on lost or destroyed warrant or check--Issuance of replacement. Upon approval of the application by the issuing officer, the issuing officer shall cause a stop-payment order to be filed with the drawee bank and he shall thereafter issue a warrant or check marked "REPLACEMENT OF NO. _ " and deliver the warrant or check to the applicant thereof.

Source: SL 1965, ch 243, § 1 (5); SL 1984, ch 30, § 82; SL 1993, ch 50, § 7.



§ 4-9-25 State and political subdivisions relieved from liability on issuance of replacement warrant or check.

4-9-25. State and political subdivisions relieved from liability on issuance of replacement warrant or check. If a replacement warrant or check is issued under the provisions of § 4-9-24, the original warrant or check is considered canceled, and the state or its political subdivisions are relieved from any liability for the payment thereof. In no case is either the state or its political subdivisions liable for any damages accruing under the provisions of §§ 4-9-21 to 4-9-27, inclusive.

Source: SL 1965, ch 243, § 1; SL 1985, ch 33, § 5.



§ 4-9-26 Discretion in issuance of duplicate warrant or check.

4-9-26. Discretion in issuance of duplicate warrant or check. The issuing officer shall use his discretion in carrying out the provisions of §§ 4-9-21 to 4-9-25, inclusive, as appears to him to be right and in accordance with justice, honesty, and circumstances.

Source: SL 1965, ch 243, § 1.



§ 4-9-27 Cancellation of replacement warrant or check if not presented in time.

4-9-27. Cancellation of replacement warrant or check if not presented in time. Any replacement warrant or check issued under the provisions of § 4-9-24 remaining unpaid after the expiration of one hundred eighty days from the date of the issue is considered canceled and state warrants are subject to the provisions of §§ 4-9-19 and 4-9-20.

Source: SL 1965, ch 243, § 1; SL 1970, ch 31, § 5; SL 1985, ch 33, § 6; SL 1988, ch 47, § 5.



§ 4-9-28 Payment of warrants not presented in time--Fund or account charged.

4-9-28. Payment of warrants not presented in time--Fund or account charged. Notwithstanding the provisions for cancellation of state warrants as set forth in this chapter the state auditor shall direct the payment of any properly issued warrant to any person entitled to payment thereof within a period of four years from date of issue and may direct the payment for warrants more than four years from the date of issue. Such payments shall be made from the same fund or account from which issuance was originally made.

Source: SL 1970, ch 31, § 6; SL 1985, ch 33, § 7.






Chapter 10 - Accounts and Records

§ 4-10-1 State treasurer's accounts of receipts and disbursements.

4-10-1. State treasurer's accounts of receipts and disbursements. The state treasurer shall keep an accurate account of the receipts and disbursements of the treasury.

Source: SL 1862-3, ch 52, § 4; PolC 1877, ch 8, § 3; CL 1887, § 86; RPolC 1903, § 87; RC 1919, § 5354; SDC 1939, § 55.1403; SL 1984, ch 30, § 73.



§ 4-10-2 Legislative inspection of treasurer's records.

4-10-2. Legislative inspection of treasurer's records. The state treasurer shall as often as required submit his books, accounts, vouchers, and funds in the treasury to the inspection of either branch of the Legislature or to any committee thereof appointed for that purpose.

Source: SL 1862-3, ch 52, § 9; PolC 1877, ch 8, § 9; CL 1887, § 92; RPolC 1903, § 94; RC 1919, § 5361; SDC 1939, § 55.1406.



§ 4-10-3 Accounts kept by state budgetary accounting system.

4-10-3. Accounts kept by state budgetary accounting system. The state budgetary accounting system shall keep an accurate account for revenues received and payments made from the state treasury for the state treasurer and state auditor.

Source: SL 1891, ch 113, § 11; RPolC 1903, § 330; RC 1919, § 6943; SDC 1939, § 55.2315; SL 1984, ch 30, § 74.



§ 4-10-4 Monthly reconciliation of accounting system balances with bank account records.

4-10-4. Monthly reconciliation of accounting system balances with bank account records. At the beginning of each month, the Bureau of Finance and Management shall reconcile the state accounting system balances with the state treasurer's state bank account records. The state treasurer will receive a copy of the reconciliation as soon as it is completed.

Source: SL 1891, ch 113, § 12; RPolC 1903, § 331; RC 1919, § 6944; SDC 1939, § 55.2316; SL 1980, ch 10, § 4; SL 1984, ch 30, § 75.



§ 4-10-5 Reconciliation of auditor's and treasurer's accounts--Adjustments and transfers.

4-10-5. Reconciliation of auditor's and treasurer's accounts--Adjustments and transfers. The state auditor is hereby authorized and required to make a complete reconciliation of all outstanding warrants of his office and records of same with the balance, funds, books, and records of the state treasurer's office, and to continue such reconciliation when completed as an office practice. And in making such reconciliation, the state auditor shall have authority to make proper adjustments, transfer balances to the proper fund or to a trust fund and to do any and all acts necessary to effectuate a proper reconciliation of said offices, and records thereof.

Source: SL 1941, ch 317, § 1; SDC Supp 1960, § 55.1311.



§ 4-10-6 Budgetary accounting reports to state auditor--Review of system--Recommendations for change.

4-10-6. Budgetary accounting reports to state auditor--Review of system--Recommendations for change. The state auditor shall be provided in a timely manner, with a copy of all budgetary accounting reports from the Bureau of Finance and Management that he considers necessary to carry out the financial functions of his office. The state auditor shall review the budgetary accounting system and may make recommendations for changes in the system to the Governor.

Source: SL 1862-3, ch 53, § 8; PolC 1877, ch 7, § 6; CL 1887, § 73; RPolC 1903, § 75; SL 1917, ch 347; RC 1919, § 5344; SDC 1939, § 55.1307; SL 1963, ch 304; SL 1967, ch 251; SL 1984, ch 30, § 76.



§ 4-10-7 Receipts, warrants, and documents kept by auditor.

4-10-7. Receipts, warrants, and documents kept by auditor. The state auditor shall also keep records of all such public accounts and other documents as have been or may be by law made returnable to his office, and other vouchers relative to the business of his office.

Source: SL 1862-3, ch 53, § 8; PolC 1877, ch 7, § 6; CL 1887, § 73; RPolC 1903, § 75; SL 1917, ch 347; RC 1919, § 5344; SDC 1939, § 55.1307; SL 1963, ch 304; SL 1967, ch 251; SL 1993, ch 50, § 8.



§ 4-10-8 Photography and reproduction of auditor's files--Destruction of documents reproduced--Destruction of old warrants without reproduction--Official records.

4-10-8. Photography and reproduction of auditor's files--Destruction of documents reproduced--Destruction of old warrants without reproduction--Official records. Warrants which have been microfilmed may be destroyed by the state auditor in his discretion without further approval or authorization from the records destruction board as soon as the microfilm copy has been verified to be an accurate and complete copy of the original, clearly legible with viewing instruments and capable of being enlarged to produce either a positive or negative copy of the approximate size of the original. He may also destroy all microfilm copies that are at least fifteen years old which have been audited by the auditor-general without further approval or authorization from the records destruction board. Certified copies of such microfilmed records are official records of the state auditor for all purposes, and may be used as evidence in all courts and administrative agencies. Vouchers, and supporting receipts which have been audited by the auditor-general may be destroyed by the state auditor after four years in his discretion without further approval or authorization from the records destruction board. Nothing in this section affects the provisions of §§ 4-9-19 and 4-9-20.

Source: SDC 1939, § 55.1307 as added by SL 1963, ch 304; SL 1967, ch 251; SL 1975, ch 46; SL 1986, ch 48.



§ 4-10-9 Legislative inspection of auditor's records.

4-10-9. Legislative inspection of auditor's records. Whenever required the state auditor shall submit his books, accounts, and vouchers to the inspection of the Legislature or any committee thereof appointed for that purpose.

Source: SL 1862-3, ch 53, § 11; PolC 1877, ch 7, § 9; CL 1887, § 76; RPolC 1903, § 80; RC 1919, § 5348; SDC 1939, § 55.1308.



§ 4-10-10 State fiscal year.

4-10-10. State fiscal year. The fiscal year for the state shall commence on the first day of July and end on the thirtieth day of June in each year.

Source: SL 1891, ch 70, § 1; RPolC 1903, § 309; RC 1919, § 6958; SDC 1939, § 55.2010; SL 1971, ch 24.



§ 4-10-11 Failure by public officer to publish financial statement--Petty offense--Salary forfeiture--Removal from office.

4-10-11. Failure by public officer to publish financial statement--Petty offense--Salary forfeiture--Removal from office. All public officers of the state, counties, townships, municipalities, and school districts who are required by law to publish legal notices of financial statements and who shall intentionally fail or refuse to make such publications, commits a petty offense and also shall be guilty of nonfeasance of office and subject to forfeiture of salary for the month in which such failure occurs, whichever penalty is greater. Such officers shall be subject to removal from office upon continuance of such neglect of duty.

Suits to enjoin or recover payment of salary and for removal from office under this section shall be instituted in the proper circuit court by the state's attorney of the county in which the offending officer resides.

Source: SL 1951, ch 251, §§ 1, 2; SDC Supp 1960, § 48.0709; SL 1980, ch 24, § 63.



§ 4-10-12 Repealed.

4-10-12. Repealed by SL 1976, ch 158, § 39-6.






Chapter 11 - Post-audit of Accounts

§ 4-11-1 Repealed.

4-11-1. Repealed by SL 1985, ch 34, § 1.



§ 4-11-2 Annual audit of state accounts--Scope.

4-11-2. Annual audit of state accounts--Scope. The Department of Legislative Audit shall perform an annual financial and compliance audit of the State of South Dakota in accordance with generally accepted government auditing standards. The scope of the audit shall include all state officers, departments, agencies, boards, commissions, penal, charitable, and educational institutions, and all regulatory boards and commissions receiving funds by appropriation or that expend funds pursuant to state law. In addition, the Department of Legislative Audit may perform financial and compliance audits of individual state officers, departments, agencies, boards, commissions, penal, charitable, and educational institutions, and all regulatory boards and commissions receiving funds by appropriation or that expend funds pursuant to state law, if deemed necessary and in the public interest by the auditor-general.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (1); SL 1966, ch 165, § 4; SL 1968, ch 205, § 2; SL 1985, ch 34, § 2; SL 1992, ch 39; SL 2003, ch 30, § 1.



§ 4-11-2.1 Charitable or nonprofit corporations to comply with certain audit requirements.

4-11-2.1. Charitable or nonprofit corporations to comply with certain audit requirements. Any charitable or nonprofit corporation receiving federal funds through the state or its political subdivisions, that is required to be audited in accordance with the Federal Single Audit Act Amendments of 1996 Public Law 104-156 (31 U.S.C. sections 7501 to 7507) as amended to January 1, 2003, shall comply with the provisions of § 4-11-7, except for the restrictions on payment for the audit, when hiring a public accountant to perform the audit. The auditor-general may examine all financial records, related to funds provided by the state or its political subdivisions, of any charitable or nonprofit corporation if deemed necessary and in the public interest by the auditor-general.

Source: SDC Supp 1960, § 55.2906 (1) as added by SL 1968, ch 205, § 2; SL 2003, ch 31, § 1.



§ 4-11-3 Special audit of state accounts on Governor's order--Report of audit.

4-11-3. Special audit of state accounts on Governor's order--Report of audit. A special audit, investigation, or examination of any of such matters specified in § 4-11-2 or of any additional matter relating to state affairs directly or indirectly shall also be made at any time upon written order of the Governor and a report shall likewise be made of such special audit, investigation, or examination and filed with the Governor and secretary of state and be subject to public inspection in the Office of Secretary of State.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (2).



§ 4-11-4 Audit of municipal and county records--Frequency of examination--Federal guidelines--Annual report in lieu of audit.

4-11-4. Audit of municipal and county records--Frequency of examination--Federal guidelines--Annual report in lieu of audit. The auditor-general shall cause audits as follows:

(1) Financial and compliance audits in accordance with generally accepted government auditing standards of each municipality and county in the state, shall be made at least once every two years;

(2) Municipalities with less than six hundred thousand dollars in annual revenue that are required to have an audit pursuant to federal regulations shall be audited in accordance with federal guidelines;

(3) Municipalities with less than six hundred thousand dollars in annual revenue that are not required to have an audit pursuant to federal regulations may submit an annual report in lieu of a formal audit. Municipalities may subtract the annual revenue received from any municipal enterprise or utility system except utility systems defined in § 9-40-1 from total annual revenue, if the municipal enterprise or utility is audited separately. This report shall be submitted to the auditor-general on forms prescribed by the Department of Legislative Audit.

The auditor-general may audit the books and records of any office or officer of any political subdivision if it is requested by the governing body or auditor-general finds that special reasons exist.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SL 1955, ch 249; SDC Supp 1960, § 55.2906 (4); SL 1966, ch 165, § 6; SL 1973, ch 36, § 1; SL 1976, ch 53, § 1; SL 1977, ch 73, § 1; SL 1982, ch 47; SL 1982, ch 48; SL 1985, ch 34, § 3; SL 1989, ch 46; SL 1991, ch 42, § 1; SL 1995, ch 28, § 3; SL 1996, ch 35.



§ 4-11-4.1 Internal control review for certain municipalities.

4-11-4.1. Internal control review for certain municipalities. The auditor general shall cause an internal control review to be performed in municipalities with less than six hundred thousand dollars in revenue at least once every five years if:

(1) They are not required to have an entity-wide audit under § 4-11-4;

(2) They have revenues of one hundred thousand dollars or more in any one year; and

(3) They have not had an internal control review in the last five years.

The auditor general may cause an internal control review of any municipality with less than six hundred thousand dollars in revenue if it is requested by the governing body or he finds that special reason exists.

The auditor general shall develop the minimum procedures and reporting requirements for an internal control review. The governing body may require additional work to be performed as part of the internal control review contract.

The requirements for filing, publication and billing for services for an internal control review report shall be the same as that required for audits pursuant to chapter 4-11.

Source: SL 1991, ch 43, § 1.



§ 4-11-5 Special audit of local accounts on request by governing body or taxpayers--Cost of examination.

4-11-5. Special audit of local accounts on request by governing body or taxpayers--Cost of examination. The auditor-general is also authorized to make examinations of the books and accounts of the offices of all municipalities, townships, and school districts when called upon by the governing board of any such taxing district, or upon request by petition when signed by twenty percent of the resident taxpayers of such taxing district, as shown by the assessment roll of the preceding year, and payment of the cost of same shall be made by such subdivision upon bill rendered.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (5); SL 1966, ch 165, § 7.



§ 4-11-6 Accounting manual for counties, municipalities, school districts, and their agencies.

4-11-6. Accounting manual for counties, municipalities, school districts, and their agencies. The Department of Legislative Audit shall prepare and distribute an accounting manual for counties, municipalities, school districts, and their agencies and update such manual periodically.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (6); SL 1970, ch 33; SL 1971, ch 25; SL 1991, ch 44; SL 2011, ch 28, § 1.



§ 4-11-7 Audit by private accountant--Acceptance in lieu of required audit.

4-11-7. Audit by private accountant--Acceptance in lieu of required audit. Nothing contained in this chapter prevents a public corporation from employing a private accountant to examine and audit the books and accounts thereof or of any of its officers if the governing body or authorized official believes that the public interest requires it, and if such employment is first approved by the auditor-general. No private audit may be paid for before a copy thereof is filed with and approved by the auditor-general. The entity receiving audit services may approve progress payments proportionate to the audit work completed so long as ten percent of the amount billed is withheld pending approval by the auditor-general of the final report. The auditor-general may accept such audit in lieu of an examination otherwise required to be made by the auditor-general.

Source: SL 1943, ch 258, § 7; SDC Supp 1960, § 55.2907; SL 1966, ch 165, § 8; SL 1981, ch 32, § 1; SL 2011, ch 2, § 111.



§ 4-11-7.1 School district audit by private auditing firm.

4-11-7.1. School district audit by private auditing firm. A school district shall have financial and compliance audits performed at least every two years. The audits shall be performed in accordance with generally accepted government auditing standards. The audits may be done by the Department of Legislative Audit or by a private auditing firm authorized by law to audit the financial records of school districts.

Source: SL 1995, ch 28, § 1.



§ 4-11-7.2 Publication of school district audit results.

4-11-7.2. Publication of school district audit results. Not less than ten days after the date of filing the audit reports, the Department of Legislative Audit or the private auditing firm, whichever performed the audit, shall publish for two issues in each of the official papers of the school district a brief statement of the fact that the audit was made, where the audit may be found on file for public inspection, and a brief recital of the substantial items of error, irregularity, or loss which were discovered, but with enough detail so that the public is informed of the important findings of the audit. The expense of the publication shall be paid at the legal rate by the school district.

Source: SL 1995, ch 28, § 2.



§ 4-11-8 Period of transactions covered by audit--Exceptions.

4-11-8. Period of transactions covered by audit--Exceptions. No examination or audit of the books and accounts of a public corporation shall extend back more than six years from the date such examination is commenced, unless by request of the governing body thereof or upon petition of not less than ten percent of the taxpayers thereof as shown by the last assessment roll, or in case of the state upon order of the Governor.

Source: SL 1943, ch 258, § 5; SDC Supp 1960, § 55.2905.



§ 4-11-9 Reports of audits--Place of filing.

4-11-9. Reports of audits--Place of filing. The auditor-general shall make detailed reports of the result of any audits or investigations made by the Department of Legislative Audit within sixty days after such audits or investigations have been completed. The auditor-general shall file reports of state agencies with the Governor and the respective state agency. The auditor-general shall file reports of political subdivisions with the respective governing board and finance director.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1974, ch 55, § 7; SL 1995, ch 29.



§ 4-11-10 Contents of audit reports.

4-11-10. Contents of audit reports. The reports made under § 4-11-9 shall contain financial statements presented in accordance with generally accepted accounting principles or other accepted methods of reporting of such subdivision, department, commission, agency, or institution, and such other general information as may be deemed necessary by the auditor or required by such subdivision, department, commission, agency, or institution.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1985, ch 34, § 4.



§ 4-11-11 Filing of audit reports--Open to public inspection.

4-11-11. Filing of audit reports--Open to public inspection. The auditor-general shall at all times keep on file in his office the original copy and such additional copies as may be deemed necessary of any report of investigations, audits, or examinations made by his department or any private audit under the provisions of this chapter. All of the reports shall at all times be open to public inspection ten days after date of filing in any of the public offices.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1985, ch 34, § 5.



§ 4-11-12 Publication of notice of county, municipal and school district audit reports--Contents and expense of notice.

4-11-12. Publication of notice of county, municipal and school district audit reports--Contents and expense of notice. Not less than ten days after the date of filing the reports on audit in any public office the auditor-general shall cause to be published for two issues in each of the official papers of any municipality, school district or county, the audit of which has been completed, a brief statement of the fact that he has made the audit and where the same may be found on file for public inspection and also a brief recital of the substantial items of error, irregularity, or loss which he has discovered but with sufficient detail so that the public may be informed of the important findings of the audit. Expense of such publication is to be paid at legal rate by the said municipality, school district, or county.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1971, ch 26; SL 1992, ch 60, § 2.



§ 4-11-13 Copies of audit reports received in evidence.

4-11-13. Copies of audit reports received in evidence. A copy of any record or report in the office of the Department of Legislative Audit, certified to by the auditor-general under his seal and attested by the secretary of state with the great seal of the state affixed thereto, shall be received in evidence in all courts of this state with the same effect as the original thereof and without further authentication.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9.



§ 4-11-14 Civil action to recover misappropriated funds disclosed by audit report.

4-11-14. Civil action to recover misappropriated funds disclosed by audit report. If any report provided herein discloses malfeasance, misfeasance, or neglect of duty on the part of an employee or officer, upon receipt of a copy of such report it shall be the duty of the proper legal officer, and he is authorized and required to institute in the proper court, within sixty days from the receipt thereof, a civil action on behalf of the state or taxing district to which the right of action has accrued and promptly prosecute the same to final determination to recover any fees or public funds misappropriated, or to otherwise determine the rights of the parties in the premises. If the political subdivision has no legal officer assigned to it, it shall employ one at its expense, to act under the supervision of the attorney general.

Source: SL 1943, ch 258, § 9; SDC Supp 1960, § 55.2909.



§ 4-11-15 Notice to attorney general of civil actions--Compromise of actions.

4-11-15. Notice to attorney general of civil actions--Compromise of actions. The attorney general shall be notified at the beginning of any action, and kept fully advised of the progress thereof, and it shall not be lawful for any board of county commissioners or board of other taxing district to make a settlement or compromise of any claim exceeding the sum of three hundred dollars, or of any civil action or controversy arising out of such malfeasance, misfeasance or neglect of duty so reported, nor for any court to enter any compromise or settlement of such civil action, without giving notice thereof to the attorney general and allowing him to be heard in the matter.

Source: SL 1943, ch 258, § 9; SDC Supp 1960, § 55.2909.



§ 4-11-16 Attorney general to oversee or institute civil actions--Criminal prosecutions not affected.

4-11-16. Attorney general to oversee or institute civil actions--Criminal prosecutions not affected. It shall be the duty of the Governor and of the attorney general to see that the provisions of §§ 4-11-14 and 4-11-15 are faithfully complied with and upon refusal or neglect of the proper legal officer to institute a civil action as herein provided, the attorney general shall have the power to institute and prosecute such action to final determination at the expense of the subdivision or agency involved. Nothing contained in §§ 4-11-14 to 4-11-16, inclusive, shall in any manner bar or prejudice any criminal actions or prosecutions which may be applicable.

Source: SL 1943, ch 258, § 9; SDC Supp 1960, § 55.2909.



§ 4-11-17 Attorney general to assist and supervise prosecutions.

4-11-17. Attorney general to assist and supervise prosecutions. It shall be the duty of the attorney general, when called upon by the auditor-general, to aid in any investigation or matter needing legal advice or inquiry, and to supervise the prosecution of all offenders under the laws relating thereto.

Source: SL 1887, ch 124, § 10; CL 1887, § 126; RPolC 1903, § 103; RC 1919, § 5368; SDC 1939, § 55.1504.



§ 4-11-18 Costs of audits charged to state agencies and local bodies--Computation--Witness fees and expenses--Collection of claims.

4-11-18. Costs of audits charged to state agencies and local bodies--Computation--Witness fees and expenses--Collection of claims. For each audit made of any agency of state government, except those agencies or that portion of an agency that is financed with state general fund appropriations, the audited agency shall pay for audit services computed by dividing the estimated total expenses of the department of legislative audit relating to state government audits for the current fiscal year by the estimated number of audit hours to be spent performing state government audits during the same year and the result multiplied by the number of hours spent on the particular audit. For audits of state agencies if more than one fund is involved, the auditor-general shall determine the method of allocating audit costs. For each audit made of any county, municipality, school district, special district, or other local government agency, the audited agency shall pay for audit services computed by dividing the estimated total expenses of the Department of Legislative Audit relating to local government audits for the current fiscal year by the estimated number of audit and travel hours to be spent performing local government audits during the same year and the result multiplied by the number of hours spent on the particular audit. In all cases where the auditor-general, assistant, or employee is subpoenaed as a witness for a county or other public corporation in the prosecution of its officers reported on by the department, the county, or such other public corporation shall pay all witness fees and all expenses of serving subpoenas and attachment for witness and all expenses for procuring testimony, including the necessary expenses of such witness. All claims for services and expense of the auditor-general or assistants against such county or other public corporation shall be prepared in favor of the state treasurer in payment thereof at the first regular or special meeting of the governing board after the audit is completed. Upon the neglect or refusal of the governing board to issue a warrant in payment of the claim as herein provided, interest at the Category A rate of interest as established in § 54-3-16 shall be added for the time the same remains unpaid after the date of such meeting.

Source: SL 1943, ch 258, § 11; SDC Supp 1960, § 55.2911; SL 1963, ch 312; SL 1966, ch 165, § 11; SL 1968, ch 205, § 3; SL 1969, ch 213; SL 1972, ch 27, § 1; SL 1976, ch 54, § 1; SL 1978, ch 40; SL 1983, ch 28, § 3; SL 1984, ch 319, § 4; SL 1991, ch 45.



§ 4-11-19 Deposit and crediting of reimbursed amounts.

4-11-19. Deposit and crediting of reimbursed amounts. All funds coming into the hands of the auditor-general or state treasurer for him shall be deposited with the state treasurer and placed in the state general fund.

Source: SL 1943, ch 258, § 12; SL 1955, ch 250; SDC Supp 1960, § 55.2912; SL 1966, ch 165, § 12; SL 1972, ch 27, § 2.



§ 4-11-20 Audit of vouchers, claims, and accounts of Department of Legislative Audit.

4-11-20. Audit of vouchers, claims, and accounts of Department of Legislative Audit. All salary and expense vouchers of the Department of Legislative Audit shall be audited and passed upon by the state auditor, who shall have the same power respecting such vouchers and claims as is herein conferred upon the auditor-general as to all other state departments, agencies, commissions, and institutions. The state auditor is authorized to make an examination and audit of the Department of Legislative Audit accounts whenever he deems it necessary.

Source: SL 1943, ch 258, § 13; SDC Supp 1960, § 55.2913.



§ 4-11-21 Confidential identity of person supplying information to department.

4-11-21. Confidential identity of person supplying information to department. The identity of a person supplying information to the Department of Legislative Audit in conjunction with the performance of any audit authorized by this chapter may be kept confidential if requested by that person and such confidentiality is determined by the auditor general to be appropriate under the circumstances. After a determination of confidentiality has been made, the identity of the person supplying the information may not be disclosed except pursuant to written consent of that person or by court order. No person may use a subpoena, discovery, or other applicable statute to obtain the identity of the person. This section does not apply to requests from the attorney general or law enforcement officers of any municipality, county, state, or federal agency or department for such information.

Source: SL 1994, ch 45.






Chapter 12 - State Bonds [Repealed]

CHAPTER 4-12

STATE BONDS [REPEALED]

[Repealed by SL 1985, ch 33, §§ 39 to 56]






Title 5 - PUBLIC PROPERTY, PURCHASES AND CONTRACTS

Chapter 01 - Department of School and Public Lands

§ 5-1-1 Repealed.

5-1-1. Repealed by SL 1976, ch 20, § 14.



§ 5-1-1.1 to 5-1-1.3. Repealed.

5-1-1.1 to 5-1-1.3. Repealed by SL 1991, ch 46, §§ 1 to 3.



§ 5-1-2 Definition of terms.

5-1-2. Definition of terms. Terms used in chapters 5-1 to 5-10, inclusive, unless the context otherwise plainly requires, mean:

(1) "Commissioner," the commissioner of school and public lands.

(2) "Geothermal resources," the use of the natural heat of the earth or the energy, in whatever form, below the surface of the earth for commercial or industrial heating or electrical generating purposes.
Source: SL 1911, ch 224, § 87; RC 1919, § 5728; SDC 1939, §§ 15.0101, 15.0201; SL 1976, ch 20, § 14; SL 1980, ch 40, § 11.



§ 5-1-3 Appointment of deputy commissioner--Oath of office--Powers.

5-1-3. Appointment of deputy commissioner--Oath of office--Powers. The commissioner of school and public lands is authorized to appoint a deputy, for whose acts he shall be responsible. The appointment shall be in writing and revocable at the pleasure of the commissioner. Before entering upon the duties of his office, the deputy shall take and subscribe the constitutional official oath, such appointment and oath to be filed in the Office of the Secretary of State. In case of the absence or disability of the commissioner the deputy shall possess the powers and perform the duties of the commissioner.

Source: SL 1911, ch 224, § 3; RC 1919, § 5630; SDC 1939, § 15.0102.



§ 5-1-4 Organization of commissioner's office--Employment of personnel.

5-1-4. Organization of commissioner's office--Employment of personnel. The commissioner of school and public lands may divide the work of his office into such departments and employ such clerks and assistants as may be necessary to properly conduct the work of his office, for each of whose acts he shall be responsible.

Source: SL 1911, ch 224, § 4; RC 1919, § 5631; SDC 1939, § 15.0102.



§ 5-1-5 Superseded.

5-1-5. Superseded by § 3-8-2.1.



§ 5-1-6 Travel and expenses of departmental personnel.

5-1-6. Travel and expenses of departmental personnel. The commissioner of school and public lands, the deputy commissioner, and all other clerks and other employees shall be allowed traveling and other expenses in accordance with chapter 3-9 necessary to the discharge of their respective duties in connection with the Department of School and Public Lands.

Source: SL 1911, ch 224, § 82; RC 1919, § 5712; SDC 1939, § 15.0103; SL 1976, ch 20, § 1; SL 1980, ch 23, § 18.



§ 5-1-7 General powers of commissioner--Plats and records--Sales and leases--Contracts and patents--Seal of office.

5-1-7. General powers of commissioner--Plats and records--Sales and leases--Contracts and patents--Seal of office. The commissioner of school and public lands shall have the direction, management, and control of all lands heretofore granted or which may hereafter be granted to this state by the United States, or otherwise acquired, and of all the plats and records pertaining to the title thereto and the disposition thereof. He shall conduct all sales and have general supervision of all leasing of school and public lands. He shall issue all contracts and patents, and may approve or disapprove any lease submitted to him by the county auditors of the several counties. He shall keep on file all contracts and leases, and shall keep a complete record of all patents to school and public lands, and of all bonds and mortgages for moneys obtained from the permanent funds of school or endowment lands. He shall keep a seal for the use of his office to be known and designated as "the seal of the commissioner of school and public lands."

Source: SL 1911, ch 224, § 1; RC 1919, § 5628; SDC 1939, § 15.0101.



§ 5-1-7.1 Repealed.

5-1-7.1. Repealed by SL 1976, ch 20, § 14.



§ 5-1-7.2 Additional types of subsidiary leases--Commercial, forestry or military purposes--Rules.

5-1-7.2. Additional types of subsidiary leases--Commercial, forestry or military purposes--Rules. In addition to agricultural and grazing leases pursuant to chapter 5-5 and mineral leases pursuant to chapter 5-7, the commissioner of school and public lands may, from time to time, as circumstances warrant, provide, by rules promulgated pursuant to chapter 1-26, for the establishment of additional types of subsidiary leases on school and public lands. Such leases may be for commercial or forestry purposes and shall be both economical and consistent with the stewardship of the schools and public lands. In addition, leases may be established to authorize the use of such lands for military purposes by state or federal military units. Rules promulgated pursuant to this section may provide for all necessary considerations including the creation, marketing, administration, and termination of such leases.

Source: SL 1992, ch 41; SL 2002, ch 29, § 1.



§ 5-1-8 Land records and conveyances transferred to commissioner--Indexing and filing.

5-1-8. Land records and conveyances transferred to commissioner--Indexing and filing. All boards, commissions, or other agencies of the State of South Dakota having the control of and administering lands in which the title is in the State of South Dakota, or any officer of the state having the custody of any such records shall transfer to the commissioner of school and public lands all records pertaining to the same including deeds, patents, and other conveyances together with all easements or grants of any kind affecting such land. The commissioner of school and public lands shall index such lands in the platbooks of the Department of School and Public Lands according to the legal description thereof and index and file all title papers or easements heretofore or hereafter granted.

Source: SL 1951, ch 86, §§ 1, 2; SDC Supp 1960, § 55.0207.



§ 5-1-9 Records of subdivisions granted to state--Organization and contents.

5-1-9. Records of subdivisions granted to state--Organization and contents. The commissioner of school and public lands shall cause to be prepared and kept in his office a record of each subdivision of lands granted to the state for all purposes. For the lands embraced within each grant for a distinct and specific purpose, separate books of record shall be provided. Such books shall contain a description of each subdivision, and in columns opposite such description there shall be recorded, as may be required, the appraised value of the tract, date of lease, name of lessee, term of lease, and amount of annual rental, date of sale, name of purchaser, price, amount paid in cash, amount unpaid and when due, amount of annual interest, date of patent, name of patentee, and such other information as may be necessary to make a full and complete abstract of the condition of such tract.

Source: SL 1911, ch 224, § 2; RC 1919, § 5629; SDC 1939, § 15.0104.



§ 5-1-10 Public survey records maintained--Access of United States to records.

5-1-10. Public survey records maintained--Access of United States to records. The state archivist shall receive and safely keep in his office as public records of this state all field notes, maps, plats of surveys, mineral survey notes, homestead survey notes, records, or other papers relating to the public survey of this state, whenever the same shall be turned over to the state in pursuance of law. The United States shall at all times have free access thereto for the purpose of taking abstracts therefrom and making copies thereof.

Source: SL 1923, ch 260, § 1; SDC 1939, § 15.0104; SL 1985, ch 35, § 1.



§ 5-1-11 Fees chargeable for copies and examinations of survey records--Disposition.

5-1-11. Fees chargeable for copies and examinations of survey records--Disposition. The state archivist as custodian of the surveyor general's records and the commissioner of school and public lands may charge and receive the following fees:

(1) For copying field notes, fifty cents per page of legal size;

(2) For copying plats, three dollars;

(3) For copies of courses and distances on township map, printed form of thirty-six sections, three dollars;

(4) For examining field notes, maps, or other records, four dollars per hour;

(5) The minimum charge in all the above cases shall be four dollars;

(6) For certificate with seal, two dollars;

(7) For copies of leases, patents, or other instruments on file or of record, including certificate and seal, three dollars.

All fees collected pursuant to this section shall be deposited in the state general fund.

Source: SL 1925, ch 269, § 1; SDC 1939, § 15.0105; SL 1955, ch 34; SL 1981, ch 33; SL 1984, ch 34, § 1; SL 1985, ch 35, § 2.



§ 5-1-12 , 5-1-13. Repealed.

5-1-12, 5-1-13. Repealed by SL 1984, ch 34, §§ 2, 3.



§ 5-1-14 Annual report to Governor--Contents.

5-1-14. Annual report to Governor--Contents. The commissioner of school and public lands shall make a report to the Governor, showing the transactions of his office, the condition of the school and public lands, and the funds arising from the sale and leasing thereof, covering the year ended on the thirtieth day of the preceding June.

Source: SL 1911, ch 224, § 86; SL 1913, ch 291, § 12; RC 1919, § 5632; SDC 1939, § 15.0106; SL 1980, ch 23, § 13.



§ 5-1-15 Permit required for paleontological excavation.

5-1-15. Permit required for paleontological excavation. Before any person may survey or excavate for paleontological resources on any lands under the jurisdiction of the commissioner of school and public lands, the person shall obtain a permit from the commissioner.

Source: SL 1996, ch 36, § 1.



§ 5-1-16 Promulgation of rules governing issue of paleontological excavation.

5-1-16. Promulgation of rules governing issue of paleontological excavation. The commissioner of school and public lands shall promulgate rules pursuant to chapter 1-26 governing the issuance of permits required in § 5-1-15. The rules shall include:

(1) Minimum permittee qualifications;

(2) Duration of permit;

(3) For excavation permits, coordination with the lessee for entry to the property for the purposes of the permit;

(4) For excavation permits, research designs that provide for the recovery of the maximum amount of scientific, paleontological, and educational information, in addition to the physical recovery of specimens and the reporting of paleontological information meeting current standards of scientific rigor;

(5) The need, if any, to submit data obtained in the course of field investigations to the commissioner;

(6) Proof of consultation with a qualified paleontologist regarding curation of collections;

(7) Fees not to exceed twenty-five dollars for an exploration permit and two hundred fifty dollars for an excavation permit; and

(8) Permit application forms.
Source: SL 1996, ch 36, § 2.



§ 5-1-17 Permission required for removal of paleontological specimen.

5-1-17. Permission required for removal of paleontological specimen. No person may remove from the state, any specimen from lands under the jurisdiction of the commissioner of school and public lands, without permission from the commissioner, after consultation with the lessee and any other agencies managing other interests in the land.

Source: SL 1996, ch 36, § 3.



§ 5-1-18 Paleontological collections as property of state.

5-1-18. Paleontological collections as property of state. Any scientifically significant paleontological collections recovered from lands under the jurisdiction of the commissioner of school and public lands are the property of the state. The repository or curation facility for collections from such lands shall be designated by the commissioner in consultation with a qualified paleontologist.

Source: SL 1996, ch 36, § 4.



§ 5-1-19 Revocation or suspension of paleontological excavation license--Violation as misdemeanor.

5-1-19. Revocation or suspension of paleontological excavation license--Violation as misdemeanor. The commissioner of school and public lands may revoke or suspend a permit if the permittee fails to conduct a survey or excavation pursuant to law, the rules promulgated by the commissioner, or permit provisions. Any person violating §§ 5-1-15 to 5-1-20, inclusive, or the rules promulgated by the commissioner is guilty of a Class 1 misdemeanor, and in addition, shall forfeit to the state any interest in all paleontological resources discovered by or through the person's efforts.

Source: SL 1996, ch 36, § 5.



§ 5-1-20 Discovery of paleontological resources to be reported to commissioner.

5-1-20. Discovery of paleontological resources to be reported to commissioner. Any person who discovers any scientifically significant paleontological resources on lands under the jurisdiction of the commissioner of school and public lands shall promptly report the discovery to the commissioner. Nothing in this section may be construed to authorize any person to survey or excavate for paleontological resources other than as provided in §§ 5-1-15 to 5-1-20, inclusive.

Source: SL 1996, ch 36, § 6.






Chapter 02 - State-owned Lands in General

§ 5-2-1 Acquisition of options for additional lands for institutions.

5-2-1. Acquisition of options for additional lands for institutions. If, in the judgment of the State Board of Regents or of a department head, it is deemed essential to the welfare of any state institution under their control to acquire additional lands for any such institution, the board or department head may, upon the written approval of the Governor, buy an optional right to purchase any such tract or tracts of lands. Every such option shall cover a period expiring not less than thirty days after adjournment of the next regular session of the Legislature.

Source: SL 1919, ch 28, § 1; SDC 1939, § 55.0202; SL 1989, ch 20, § 51.



§ 5-2-2 Repealed.

5-2-2. Repealed by SL 1984, ch 34, § 4.



§ 5-2-2.1 Sale of realty by Board of Regents--Deposit, crediting, and investment of proceeds.

5-2-2.1. Sale of realty by Board of Regents--Deposit, crediting, and investment of proceeds. The Board of Regents may sell extraneous real property subject to the provisions of the Constitution and approval of the Legislature.

The proceeds from a sale of such land under the Board of Regents shall be deposited with the state treasurer and credited to a fund specifically designated as the real property acquisition and capital improvement fund for each institution under the Board of Regents involved in such transaction. The proceeds shall be invested by the State Investment Council in accordance with chapter 4-5. Expenditures from the fund shall be approved by the Legislature.

Source: SL 1976, ch 7, § 1; SL 1982, ch 256, § 3; SL 1989, ch 20, § 52; SL 1989, ch 49, § 1; SL 1990, ch 30, § 18; SL 2011, ch 29, § 6; SL 2011, ch 30, § 5.



§ 5-2-2.2 Minimum cash price--Method of sale--Time, notice, and conduct of auction--Conveyance.

5-2-2.2. Minimum cash price--Method of sale--Time, notice, and conduct of auction--Conveyance. The sale of real property pursuant to § 5-2-2.1 shall be made at not less than the full appraised value established by the commissioner of school and public lands, for cash at public auction or under the terms of an installment sale as provided pursuant to § 5-9-10. The public auction shall be held not less than five days after the last of at least two publications of notice of the sale were published in at least three daily newspapers of the state, which publications of notice shall disclose all details relative to the sale. All such sales shall be conducted by the commissioner of school and public lands. Conveyance shall be made in the name of the State of South Dakota acting through the board or department involved in the transaction and executed in the manner provided by § 5-2-11.

Source: SL 1976, ch 7, § 3; SL 1985, ch 36, § 1; SL 1989, ch 20, § 53.



§ 5-2-2.3 Use of proceeds and interest from sale.

5-2-2.3. Use of proceeds and interest from sale . The proceeds and accumulated interest from sale of land under the Board of Regents pursuant to § 5-2-2.1 shall be used by the Board of Regents for acquisition of real and personal property or capital improvements subject to the approval of the Legislature. For purposes of this section, the definition of capital improvement contained in § 5-14-1 applies.

Source: SL 1976, ch 7, § 2; SL 1989, ch 20, § 54; SL 1989, ch 49, § 2; SL 1990, ch 30, § 19; SL 2011, ch 29, § 7; SL 2011, ch 30, § 6.



§ 5-2-2.4 Lease of land by executive branch--Period of lease--Renewal--Amount.

5-2-2.4. Lease of land by executive branch--Period of lease--Renewal--Amount. The executive branch may lease land for a period not to exceed five years, subject to one renewal for an additional period not to exceed five years upon approval of the board or department involved in the lease. The lease shall be made for an amount established by appraisal by the commissioner of school and public lands.

Source: SL 1976, ch 7, § 4; SL 1989, ch 20, § 55.



§ 5-2-3 Exchange of state lands for federal lands in Indian reservations--Advertising and appraisement not required.

5-2-3. Exchange of state lands for federal lands in Indian reservations--Advertising and appraisement not required. The State of South Dakota through its several departments, agencies, and institutions, and counties through their boards of county commissioners, may exchange with the approval of the appropriate department of the federal government tracts and sections of land belonging to the State of South Dakota for lands of like character in value belonging to the United States government on Indian reservations, and to execute proper conveyances thereof, in manner and form as provided by existing laws, but without the necessity of complying with any statute requiring advertising, notice, or appraisement, and to accept in return therefor a proper instrument of conveyance to the state of the lands for which such lands are exchanged.

Source: SL 1937, ch 215, § 2; SDC 1939, § 55.0206; SL 1984, ch 35, § 3.



§ 5-2-4 State ownership of lake and river beds declared--Riparian owners protected.

5-2-4. State ownership of lake and river beds declared--Riparian owners protected. For the purposes of §§ 5-2-4 to 5-2-9, inclusive, the bed and channel of any lake or river in this state or bordering on this state to the middle of the main channel thereof, and all islands and sand bars lying therein shall be considered the property of the State of South Dakota unless this state or the United States has granted or conveyed an adverse legal or equitable interest therein. Nothing in said sections shall affect or impair the rights of riparian owners.

Source: SL 1921, ch 357, § 6; SDC 1939, § 15.0325.



§ 5-2-5 Contracts permitting taking of sand and gravel from state-owned lake and river beds--Exclusive privilege prohibited.

5-2-5. Contracts permitting taking of sand and gravel from state-owned lake and river beds--Exclusive privilege prohibited. Whenever any person shall desire to take from within or beneath the bed of any navigable river or lake or any other river or lake which is the property of the State of South Dakota any sand, gravel, or other material, he shall first enter into a contract with the commissioner upon such terms and conditions, and upon such terms of payment to the State of South Dakota as the commissioner of school and public lands may determine. No contract shall be made giving any person any exclusive privilege hereunder.

Source: SL 1921, ch 357, § 2; SDC 1939, § 15.0325.



§ 5-2-6 Proceeds of sand and gravel contracts--Payment--Deposit.

5-2-6. Proceeds of sand and gravel contracts--Payment--Deposit. All funds received by the state under contracts pursuant to § 5-2-5, shall be paid to the state treasurer under such rules as the commissioner of school and public lands shall promulgate pursuant to chapter 1-26. The state treasurer shall deposit the funds into the school fund of the state.

Source: SL 1921, ch 357, § 5; SDC 1939, § 15.0325; SL 1984, ch 34, § 5.



§ 5-2-7 Rules and conditions governing sand and gravel contracts.

5-2-7. Rules and conditions governing sand and gravel contracts. The commissioner of school and public lands is authorized and directed to make and publish all necessary and proper rules, terms, and conditions for the taking, purchasing, or selling of the materials and the products mentioned in § 5-2-5, and to make such changes from time to time, upon proper notice, as the rights of the state and interest of the public may require.

Source: SL 1921, ch 357, § 3; SDC 1939, § 15.0325.



§ 5-2-8 Unauthorized taking of materials from lake or river beds as misdemeanor.

5-2-8. Unauthorized taking of materials from lake or river beds as misdemeanor. It is a Class 2 misdemeanor for any person to take from within or beneath the bed of any navigable river or lake or any other river or lake which is the property of the State of South Dakota any sand, gravel, or other material except in the manner provided by law.

Source: SL 1921, ch 357, §§ 1, 7; SDC 1939, § 15.9902; SL 1955, ch 41, ch 17, § 2; SL 1980, ch 24, § 64.



§ 5-2-9 Enforcement of state's right to materials from lake and river beds.

5-2-9. Enforcement of state's right to materials from lake and river beds. It shall be the duty of the attorney general, or any state's attorney, on direction of the Governor, to commence any action necessary to protect the rights of the state under §§ 5-2-4 to 5-2-8, inclusive.

Source: SL 1921, ch 357, § 4; SDC 1939, § 15.0325.



§ 5-2-10 Public easements over state and county lands for conservation and parks--Grant of easements for electric, water, sewer, and fuel lines--Air rights.

5-2-10. Public easements over state and county lands for conservation and parks--Grant of easements for electric, water, sewer, and fuel lines--Air rights. The State of South Dakota, through its several departments, agencies, and institutions, and counties through their boards of county commissioners, may grant perpetual easements on lands under their control, dedicating to the public permanent use of the same in the use of water conservation projects or public parks, and may grant easements on or over such lands to any person, association, or corporation, granting the right to erect and maintain poles and wires for the purpose of conducting or transmitting electricity for lighting, heating, and power purposes. The Board of Regents and the executive branch may also grant easements for water, sewer, and fuel lines on land, or air rights over land, at the institutions under their control, which shall be executed pursuant to § 5-2-11.

Source: SL 1937, ch 215, § 1; SDC 1939, § 55.0205; SL 1947, ch 239; SL 1961, ch 266; SL 1967, ch 246; SL 1978, ch 41; SL 1989, ch 20, § 56; SL 1991, ch 47.



§ 5-2-11 Application for conveyance or easement on state-owned lands--Approval by Governor--Recording--Disposition of payments.

5-2-11. Application for conveyance or easement on state-owned lands--Approval by Governor--Recording--Disposition of payments. Upon application for conveyance of the title, or the granting of an easement of any kind over or across lands in which the title is in the State of South Dakota, the board, commission, or other agency of the State of South Dakota having the control of and administration of such lands shall forward to the commissioner of school and public lands a certified copy of a resolution of the agency requesting the conveyance, stating the consideration and citing the specific authority, if any, authorizing the conveyance. Whereupon, the commissioner shall draw easements or conveyances of the title and submit the same to the Governor for approval; and, if approved by him, such instruments shall be signed by the Governor and attested by the commissioner of school and public lands, who shall cause such conveyance to be recorded in the office of the register of deeds of the county in which said real estate is located. All payments for such land, or easements over or across such lands, shall be paid to the state treasurer, who shall credit such payments to the general fund of the State of South Dakota, unless such funds are otherwise specifically dedicated by law.

Source: SL 1951, ch 86, §§ 3, 4; SDC Supp 1960, § 55.0207.



§ 5-2-11.1 Abandoned railroads on state property--Documentation by affidavit of commissioner.

5-2-11.1. Abandoned railroads on state property--Documentation by affidavit of commissioner. In all cases in which an order, decree, or similar document entered by an authorized office or agency, providing for abandonment of any railroad, or portion thereof, has been recorded in the office of the register of deeds of any county through which such abandoned railroad, or portion thereof, extends, the commissioner of school and public lands shall prepare and execute an affidavit, or document certified as the official act of his office, as to each county through which such abandoned railroad, or portion thereof extends, in which the Department of School and Public Lands presently has, or previously had, since the establishment of such railroad, any right, title, or interest. The affidavit or other document shall describe each legal subdivision through which such railroad extends and the portion acquired for establishing the railroad.

Source: SL 1976, ch 55, § 1.



§ 5-2-11.2 Recording of affidavit.

5-2-11.2. Recording of affidavit. The commissioner of school and public lands shall present the affidavit or other document pertaining to lands in the particular county to the register of deeds who shall record and index the same.

Source: SL 1976, ch 55, § 2.



§ 5-2-11.3 Previously recorded affidavits validated.

5-2-11.3. Previously recorded affidavits validated. All recordations of affidavits or certified documents of the commissioner of school and public lands, as described in § 5-2-11.1, prior to July 1, 1976, are hereby ratified and declared valid for all purposes.

Source: SL 1976, ch 55, § 3.



§ 5-2-12 Mineral reservation in leases and conveyances of state land.

5-2-12. Mineral reservation in leases and conveyances of state land. All sales, leases, and conveyances of lands belonging to the State of South Dakota or to which it may now or hereafter be entitled, including all common school, public buildings, and endowment lands, shall be subject to and contain a reservation to the State of South Dakota of all deposits of coal, ores, metals, and other minerals, asphaltum, oil, gas, geothermal resources, and other like substance in such lands, together with the right to prospect for, mine, and remove the same upon rendering compensation to the owner or lessee for all damages that may be caused by such prospecting or removal. The reserved deposits shall be disposed of only in the manner expressly provided by law.

Source: SL 1919, ch 308, § 1; SDC 1939, § 55.0203; SL 1980, ch 40, § 1.



§ 5-2-13 Disposition of proceeds from sale or lease of reserved minerals.

5-2-13. Disposition of proceeds from sale or lease of reserved minerals. All money and proceeds derived from the sale or lease of the property and rights reserved by and under the provisions of S.D. Const., Art. VIII, § 19, shall inure to the benefit of the funds for which said lands are held by the state or any of its departments.

Source: SL 1919, ch 308, § 1; SDC 1939, § 55.0203; SL 1984, ch 34, § 6.



§ 5-2-14 Conveyance or exchange of reserved minerals with United States--Appraisal.

5-2-14. Conveyance or exchange of reserved minerals with United States--Appraisal. When any board, commission, or department of the state having control of any lands belonging to the state, shall in its judgment be satisfied that it is meet and proper to convey to or exchange with the United States of America or any of its departments any mineral rights now held by it or heretofore reserved to it, they shall so declare by proper resolution and direct the necessary instrument of conveyance to be executed upon the payment of the consideration to be determined by a board of appraisers comprised of the commissioner of school and public lands, the state geologist and the state auditor. Said conveyance shall be executed by the Governor and attested by the secretary of state.

Source: SL 1957, ch 320, §§ 1, 2; SDC Supp 1960, § 55.0208.



§ 5-2-15 Assignment to inferior lien holders of mortgages and sheriffs' certificates held by state--School fund mortgages.

5-2-15. Assignment to inferior lien holders of mortgages and sheriffs' certificates held by state--School fund mortgages. All mortgages and sheriffs' certificates of sale in the name of the State of South Dakota shall be assignable to any person holding an inferior lien or having any other bona fide interest in the land covered by such mortgage or certificate whenever it shall appear to be to the best interest of the state to make such assignment and upon full payment of the principal and interest payable under such mortgages or certificates and the authority and power is hereby given to any board or commission having charge of any such liens to execute such assignments by and with the approval of the Governor endorsed thereon.

No such mortgage shall be assigned unless the conditions thereof have been broken. No school fund mortgage shall be assigned without approval of the board of county commissioners of the county wherein the real estate affected by such mortgage is situated.

Source: SL 1925, ch 223, § 1; SDC 1939, § 55.0204.



§ 5-2-16 Assignment by county commissioners of sheriffs' certificates in school loan mortgages.

5-2-16. Assignment by county commissioners of sheriffs' certificates in school loan mortgages. Sheriffs' certificates of sale issued in foreclosures of school loan mortgages shall be assignable by the resolution of the board of county commissioners of the county wherein the real estate affected thereby is located, without the approval of the Governor or commissioner of school and public lands. Assignments of such sheriffs' certificates of sale shall be executed by the chairman of the board and attested by the county auditor.

Source: SL 1925, ch 223, § 2; SDC 1939, § 55.0204.



§ 5-2-17 Land sales within federal irrigation projects to conform to federal limitations.

5-2-17. Land sales within federal irrigation projects to conform to federal limitations. No lands belonging to the state within areas to be irrigated from works constructed or controlled by the United States, or its duly authorized agencies, shall be sold except in conformity with the classification of farm units by the United States, and the title to such lands shall not pass from the state until the applicant therefor shall have fully complied with the provisions of the laws of the United States and the regulations thereunder concerning the acquisition of the right to use water from such works, and shall produce the evidence thereof duly issued. After the withdrawal of lands by the United States for any irrigation project, no application for the purchase of state lands within the limits of such withdrawal shall be accepted except upon the conditions prescribed in this section.

Source: SL 1907, ch 180, § 59; RC 1919, § 8258; SDC 1939, § 61.0148; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0134.



§ 5-2-18 Relocation benefits and assistance in acquisition of property--Compliance with federal act.

5-2-18. Relocation benefits and assistance in acquisition of property--Compliance with federal act. The State of South Dakota, its departments, agencies, instrumentalities, or any political subdivisions may provide relocation benefits and assistance to persons, businesses, and farm operations displaced as the result of the acquisition of land or rehabilitation or demolition of structures in connection with federally assisted projects to the same extent and for the same purposes as provided for in the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (P. L. 91-646) as amended by Surface Transportation and Uniform Relocation Assistance Act of 1987 (P. L. 100-17), and may comply with all the acquisition policies contained in said federal act.

Source: SL 1972, ch 136; SL 1988, ch 48, § 1.



§ 5-2-19 Review process of property given to state.

5-2-19. Review process of property given to state. Any real property given to the State of South Dakota shall undergo a review process. The Bureau of Finance and Management shall prepare a fiscal note showing the cost to state government of the gift. Any gift in which the cost to state government exceeds one thousand dollars in any one year requires legislative approval. The Bureau of Finance and Management shall annually report to the Legislature by the first day of the legislative session the gifts received by the state and their costs.

Source: SL 1992, ch 12, § 2.



§ 5-2-20 Transfer of state's interest in Camp Lakodia to 4-H Foundation.

5-2-20. Transfer of state's interest in Camp Lakodia to 4-H Foundation. The Governor shall execute a quitclaim deed and release of reversionary interest, which shall be attested by the commissioner of school and public lands, to transfer all the state's reversionary rights in the property, commonly known as Camp Lakodia, located at Lot Two (2) of Croisants Subdivision of Lot Four (4) of Section Fifteen (15), Township One Hundred Six (106), Range Fifty-three (53), West of the Fifth Principal Meridian, Lake County, South Dakota (Contains 15 acres, more or less) to the South Dakota 4-H Foundation, Inc.

Source: SL 2002, ch 30, § 1.






Chapter 03 - Selection, Exchange and Classification of School and Public Lands

§ 5-3-1 Attorney general to examine titles and protect state's interest.

5-3-1. Attorney general to examine titles and protect state's interest. It shall be the duty of the attorney general to make examination at each of the United States land offices of this state as to the condition of the titles to all school and public lands, and to take such steps before said land office of the United States and the Department of the Interior as may be necessary to protect the title of the state thereto and he may employ such clerical assistance as is requisite therefor.

Source: SL 1890, ch 139, § 1; RPolC 1903, § 102; RC 1919, § 5367; SDC 1939, § 55.1503.



§ 5-3-2 Acceptance of federal indemnity lands in lieu of statehood grants.

5-3-2. Acceptance of federal indemnity lands in lieu of statehood grants. When lands granted to the state by act of Congress approved February 22, 1889, have been or shall be lost to the state by reason of being otherwise disposed of by the United States prior to survey, or when, prior to survey, any of such lands have been or shall be included in a reservation of the United States and thereby identification and vesting of such lands in the state may be indefinitely deferred, the state accepts the provisions of sections 2275 and 2276 of the Revised Statutes of the United States, as amended by act of Congress approved February 28, 1891, and the provisions of any and all acts of Congress enacted or to be enacted, whereby lands are granted to the state in lieu of lands which have been lost or have not vested as above described; and the state hereby accepts all of the rights and privileges granted to states and territories by such acts.

Source: SL 1917, ch 336, § 1; RC 1919, § 5721; SDC 1939, § 15.0202.



§ 5-3-3 Selection of indemnity lands for land disposed of before statehood.

5-3-3. Selection of indemnity lands for land disposed of before statehood. The commissioner of school and public lands is authorized and directed to ascertain and locate the general grants of land made by Congress to this state and when such commissioner shall find that sections sixteen and thirty-six or any part thereof, in any township of the state, were sold or otherwise disposed of by or under the authority of any act of Congress prior to the admission of the state into the union, then such commissioner shall, by and with the approval of the secretary of the interior or the secretary of agriculture, when necessary, select from the surveyed, unreserved, and unappropriated lands of the United States within the limits of this state, other land equivalent thereto in area and value, in legal subdivisions of not less than one-quarter section if possible, and as contiguous as may be to the section in lieu of which the same is taken.

Source: SL 1917, ch 336, § 3; RC 1919, § 5722; SDC 1939, § 15.0203.



§ 5-3-4 Selection of indemnity lands for land settled before survey.

5-3-4. Selection of indemnity lands for land settled before survey. When the commissioner of school and public lands shall ascertain that sections sixteen and thirty-six or any part thereof granted to the state have been actually settled upon prior to the survey thereof by the general government, and are occupied by bona fide settlers, claiming title thereto under the homestead laws of the United States, such commissioner is authorized, in its discretion, by and with the approval of the secretary of the interior, or the secretary of agriculture, when necessary, to select from the surveyed, unreserved, and unappropriated public lands of the United States within this state other lands equivalent in area and value, in legal subdivisions, and as contiguous as may be to the section in lieu of which the same is taken.

Source: SL 1917, ch 336, § 4; RC 1919, § 5723; SDC 1939, § 15.0204.



§ 5-3-5 Selection of indemnity lands for land within federal reservations--Retention of land with peculiar value to state.

5-3-5. Selection of indemnity lands for land within federal reservations--Retention of land with peculiar value to state. When the commissioner of school and public lands shall ascertain that sections sixteen and thirty-six, or any part thereof, granted to the state, are or have been lawfully included and embraced within any forest or other reservation established under or by authority of any act of Congress, such commissioner shall, by and with the approval of the secretary of the interior, or the secretary of agriculture when necessary, select from the surveyed, unreserved, and unappropriated public lands of the United States, within this state, other land equivalent thereto in area and value in legal subdivisions and as contiguous as may be to the section in lieu of which the same is taken; provided that if the commissioner shall, upon examination or otherwise, determine that any land, which might ultimately become vested in the state in such forest or other reservation, borders on or is in the vicinity of any lake, waterfall, spring, or other naturally advantageous site, or any natural curiosity, or for any other cause such land has, or in the future may have, peculiar value to the state, then the commissioner shall not certify such lands to the secretary of the interior as a basis for indemnity selections in lieu thereof but the state shall retain its claim to perfect title to such land.

Source: SL 1917, ch 336, § 5; RC 1919, § 5724; SDC 1939, § 15.0205.



§ 5-3-6 Selection of indemnity lands for land in lake or navigable river.

5-3-6. Selection of indemnity lands for land in lake or navigable river. When the commissioner of school and public lands ascertains that what, if surveyed, would be sections sixteen and thirty-six, or any part thereof, granted to the state, falls upon any lake or navigable river, and that the quantity of land intended to be conveyed as sections sixteen or thirty-six is lost to the state thereby, it shall be the duty of such commissioner to apply to the secretary of the interior for permission to select indemnity lands in lieu of the loss, in quantity so sustained by the state.

Source: SL 1917, ch 336, § 6; RC 1919, § 5725; SDC 1939, § 15.0206.



§ 5-3-7 Exchange of common school, indemnity, or endowment land--Conditional exchange.

5-3-7. Exchange of common school, indemnity, or endowment land--Conditional exchange. The commissioner of school and public lands may exchange, with the approval of the Governor and following a public hearing, any common school, indemnity, or endowment land for any land located within the State of South Dakota of like appraised value. The commissioner may also exchange, with the approval of the Governor and following a public hearing, any common school, indemnity, or endowment land for any land located within the State of South Dakota of appraised value of at least seventy-five percent of the school land if the difference is paid in cash at the time of the exchange. The exchange may be conditional if the transfer is completed within five years and the trust corpus is never diminished. Any cash received from the exchange shall be treated as a cash sale pursuant to the provisions of chapter 5-9. The commissioner shall promulgate rules, pursuant to chapter 1-26, to establish the procedures and criteria for a land exchange.

Source: SL 1941, ch 70, § 1; SDC Supp 1960, § 15.0208; SL 1982, ch 49, § 1; SL 1984, ch 35, § 1; SL 1992, ch 42; SL 1999, ch 24, § 1; SL 2016, ch 38, § 1.



§ 5-3-7.1 Conservation easement for state land exchanged or sold.

5-3-7.1. Conservation easement for state land exchanged or sold. The State of South Dakota, when exchanging land pursuant to § 5-3-7 or selling land pursuant to chapter 5-9, may hold a perpetual conservation easement preserving the archaeological and paleontological aspects on such land to protect the public interest. The conveyance documents shall specify the conservation easement, if any, and the conservation easement shall be made in accordance with §§ 1-19B-56 to 1-19B-60, inclusive.

Source: SL 2000, ch 28, § 2.



§ 5-3-8 Repealed.

5-3-8. Repealed by SL 1984, ch 35, § 2.



§ 5-3-9 Islands and accumulations within streams and lakes administered as school lands--Exceptions.

5-3-9. Islands and accumulations within streams and lakes administered as school lands--Exceptions. All islands and accumulations of land formed in the beds of navigable streams and meandered lakes, except on the Missouri River below the Fort Randall power plant and Lake Francis Case, belonging to the state shall be under the supervision of the commissioner of school and public lands, subject to all the laws and regulations pertaining to common school lands, and all funds heretofore or which may be derived hereafter from the lease or sale of such land shall be covered into the common school funds, subject to the provisions of § 41-4-11.

Source: RCivC 1903, § 902; SL 1911, ch 189; SL 1915, ch 228; RC 1919, § 5727; SDC 1939, § 15.0314; SL 1981, ch 296, § 2.



§ 5-3-10 Rights not acquired by settlement or improvement of islands--Improvements before 1911.

5-3-10. Rights not acquired by settlement or improvement of islands--Improvements before 1911. No person shall acquire any vested rights in and to any islands or land described in § 5-3-9, by reason of residence thereon or improvement thereof, except as herein provided. Any person who, for five years next prior to the first day of July 1911, shall have resided upon and improved any such land, shall have the right to purchase not to exceed one hundred sixty acres of the same, at the price in cash at which it is appraised by the commissioner of school and public lands, and the commissioner shall, upon petition filed in his office, within a reasonable time thereafter, appraise such land and sell and convey the same to such petitioner at the appraised price, upon satisfactory proof of the residence and improvement required by this section, payment thereof to be made within sixty days after notice to the petitioner of such appraisement.

Source: RCivC 1903, § 902; SL 1911, ch 189; SL 1915, ch 228; RC 1919, § 5727; SDC 1939, § 15.0314.



§ 5-3-11 Classification of school and endowment lands according to best use.

5-3-11. Classification of school and endowment lands according to best use. The commissioner of school and public lands shall classify all common school and endowment lands into three classes, as follows:

Class 1: To include all lands which are most valuable for agricultural purposes;

Class 2: To include all lands which are most valuable for meadow and pasturage purposes;

Class 3: To include all lands which are most valuable for timber, coal, or other purposes.

Source: SL 1911, ch 224, art 2; SL 1917, ch 339, § 2; RC 1919, § 5634; SDC 1939, § 15.0207.



§ 5-3-12 List for county auditor of unsold endowment lands in county.

5-3-12. List for county auditor of unsold endowment lands in county. It shall be the duty of the commissioner of school and public lands to supply to the several county auditors of this state a description of all unsold state indemnity and endowment lands situated within the organized school districts of his county.

Source: SL 1917, ch 335, § 4; RC 1919, § 5720; SDC 1939, § 15.0111.






Chapter 04 - Administration of School and Public Lands

§ 5-4-1 Claim not acquired by occupancy by trespasser--Right to remove improvements.

5-4-1. Claim not acquired by occupancy by trespasser--Right to remove improvements. No claim to any school or public lands by any trespasser thereon by reason of occupancy, cultivation, or improvement thereof shall be recognized; nor shall compensation be made on account of any improvements made by any such trespasser; provided, any person who has heretofore entered upon such land and has made permanent improvements thereon in good faith, for the purpose of residence or cultivation, shall have the right to remove all such improvements therefrom in case he does not become a purchaser or lessee of such lands under the provisions of this code; such removal to be made within sixty days after a sale or lease has been made, as the case may be.

Source: SL 1911, ch 224, § 80; RC 1919, § 5711; SDC 1939, § 15.0418.



§ 5-4-2 Right-of-way for federally authorized waterworks and utility lines--Waterworks of persons holding water rights--Reservation in conveyances--Purchasers' right to irrigation water.

5-4-2. Right-of-way for federally authorized waterworks and utility lines--Waterworks of persons holding water rights--Reservation in conveyances--Purchasers' right to irrigation water. There is hereby granted over all school and public lands, now or hereafter belonging to the state, a right-of-way for ditches or canals and for tunnels, tramways and telephone and electrical transmission lines, constructed by authority of the United States. There is also hereby granted to any person holding a valid water right under statutes of this state a right-of-way for the construction of dams, canals, water ditches, and laterals over all school and public land now and hereafter belonging to the state, when constructed by authority of the commissioner of school and public lands. All conveyances and contracts of sale of school and public lands shall contain a reservation of such right-of-way. Purchasers of school and public lands shall have the right to obtain water from any irrigation system, parts of which may be located on such school and public lands, provided such lands are purchased within five years after the construction of any such irrigation system.

Source: SL 1907, ch 180, § 58; SL 1911, ch 262; RC 1919, § 8257; SDC 1939, § 61.0147; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0133.



§ 5-4-3 Map of waterworks to be filed.

5-4-3. Map of waterworks to be filed. Prior to the construction of any canal, ditch, or waterway over or across any school or public lands of this state under the provisions of § 5-4-2, there shall be filed in the Office of the Commissioner of School and Public Lands a map or plat of such proposed canal, ditch, or waterway, clearly indicating the course of the same and the acreage required in its construction and the amount of land proposed to be taken out of each smallest legal subdivision of such school or public lands in the construction of the canal, ditch, or waterway.

Source: SL 1907, ch 180, § 59; RC 1919, § 8258; SDC 1939, § 61.0148; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0134.



§ 5-4-4 Validation of conveyances and reservations containing obsolete statutory reference.

5-4-4. Validation of conveyances and reservations containing obsolete statutory reference. Any and all conveyances, contracts, or reservations made subject to SDC 61.0147 and executed and delivered subsequent to July 1, 1955, are deemed to have been executed and delivered subject to the provisions of § 5-4-2.

Source: SL 1963, ch 470.



§ 5-4-5 Easement for utility lines and mains--Cultivation protected--Highways and section lines to be used where practical.

5-4-5. Easement for utility lines and mains--Cultivation protected--Highways and section lines to be used where practical. The commissioner of school and public lands shall have authority to grant to any person, or telegraph, telephone, gas, oil, or other company an easement for its lines or mains, or for other public purposes, across or upon school and endowment lands, subject to such reasonable terms, conditions, and regulations as the commissioner may prescribe. Such grant shall not interfere with the cultivation of said lands, and shall not be made unless the public highways or section line rights-of-way are impractical for the purposes of the easement.

Source: SL 1929, ch 219; SDC 1939, § 15.0402.



§ 5-4-5.1 Easements for national guard training sites.

5-4-5.1. Easements for national guard training sites. The commissioner of school and public lands shall have authority to grant to the South Dakota National Guard training site easements on public lands for the use of the national guard at their request and with concurrence of the lessee.

Source: SL 1976, ch 56.



§ 5-4-6 Withholding of land from leasing and cooperative agreement for administration for community public purposes--Maximum tract.

5-4-6. Withholding of land from leasing and cooperative agreement for administration for community public purposes--Maximum tract. Upon petition of a governing board of any state agency, county board, school district board, or organized township board of the state to the commissioner of school and public lands said commissioner of school and public lands may withhold from regular leasing any tract of school and/or endowment land or land held in trust by the State of South Dakota, not to exceed six hundred forty acres in one tract, and offer the same under a special cooperative agreement with such board in accordance with the provisions in §§ 5-4-7 to 5-4-9, inclusive.

Source: SL 1941, ch 71, § 1; SDC Supp 1960, § 15.0420.



§ 5-4-7 Purposes for which land may be placed under local administration--Rules and regulations.

5-4-7. Purposes for which land may be placed under local administration--Rules and regulations. Whenever it shall be the opinion of the commissioner of school and public lands, after presentation of the petition provided in § 5-4-6, and upon investigation of the facts therein contained he shall if, in his opinion, the interests of the citizens of the community can best be served, provide for the setting aside and withholding from regular leasing any such tract not to exceed six hundred forty acres in one tract for soil conservation purposes, public parks or for the purpose of providing a children's recreational playground to be used by the general public under such rules and regulations as the local governing board shall provide and which are approved by the commissioner of school and public lands.

Source: SL 1941, ch 71, § 2; SDC Supp 1960, § 15.0420.



§ 5-4-8 Term of agreement for local administration for public purposes--Renewal--Termination on application for purchase.

5-4-8. Term of agreement for local administration for public purposes--Renewal--Termination on application for purchase. The agreement authorized by § 5-4-6 shall be for a term of five years and may be renewed for an additional term of five years upon approval by the commissioner of school and public lands of an application for such renewal. Provided, however, that the agreement may be terminated at any time by the commissioner of school and public lands if application is made for the purchase of the lands covered by the agreement.

Source: SL 1941, ch 71, § 3; SDC Supp 1960, § 15.0420.



§ 5-4-9 Improvements on tracts administered for public purposes--Reimbursement by purchaser or lessee.

5-4-9. Improvements on tracts administered for public purposes--Reimbursement by purchaser or lessee. Permits to place improvements on such lands shall be granted in such manner as permits are granted on all leased school and endowment lands or lands held in trust for the State of South Dakota and upon termination of the agreement mentioned in § 5-4-6 the subsequent lessee or the purchaser shall reimburse the holder of such permits as provided in §§ 5-5-29 to 5-5-32, inclusive.

Source: SL 1941, ch 71, § 4; SDC Supp 1960, § 15.0420.



§ 5-4-10 Repealed.

5-4-10. Repealed by SL 1980, ch 41.



§ 5-4-11 Unauthorized removal of wood from school or public lands as misdemeanor.

5-4-11. Unauthorized removal of wood from school or public lands as misdemeanor. Any person who shall cut, remove, or attempt to remove any wood belonging to any school, public, or endowment lands without first having obtained permission from the commissioner of school and public lands so to cut and remove said wood is guilty of a Class 1 misdemeanor.

Source: SL 1890, ch 140, § 2; SL 1901, ch 184, § 2; RPenC 1903, § 539; SL 1911, ch 253, § 1; RC 1919, § 3833; SDC 1939, § 13.1311; SL 1980, ch 24, § 65.



§ 5-4-12 Waste on public lands as misdemeanor.

5-4-12. Waste on public lands as misdemeanor. This section applies to any public lands under the jurisdiction, administration, or control of the commissioner of school and public lands. Any person who, without being duly authorized:

(1) Commits waste or depredation on such lands;

(2) Removes, or attempts to remove from such land any valuable thing naturally a product of or an appurtenance thereto;

(3) Burns, or permits to be burned, any stubble on such lands leased to him;

(4) Uses, or attempts to use, any part of such lands for meadow or pasturage purposes;

(5) Cuts, removes, or attempts to remove therefrom any hay;

(6) Breaks, or attempts to cultivate, any part of such lands;

(7) Sows any flax on such lands;

(8) Fails or neglects to till or manage any such lands leased to him for agricultural purposes without an approved conservation plan as adopted by the local conservation district subject to the commissioner's approval;

(9) Fails or neglects to pile and dispose of all brush and debris on any such lands upon which timber has been cut by him, as provided by law;
is guilty of a Class 2 misdemeanor.

Source: SL 1890, ch 140, § 1; SL 1901, ch 184, § 1; RPenC 1903, § 538; SL 1909, ch 95, § 1; SL 1911, ch 253, § 1; RC 1919, § 3832; SDC 1939, § 13.1310; SL 1980, ch 24, § 66; SL 1985, ch 37, § 1.



§ 5-4-13 Civil liability for waste or unauthorized removal of wood from public lands--Disposition of moneys recovered.

5-4-13. Civil liability for waste or unauthorized removal of wood from public lands--Disposition of moneys recovered. Any person who violates any provision of § 5-4-11 or 5-4-12 shall, in addition to the criminal action therein provided for, be liable in a civil action for double the minimum rental of any legal subdivision used in whole or in part, and for double the damages otherwise resulting from his act. All moneys recovered as a result of such actions shall be paid into the county treasury of the proper county and placed to the credit of the interest and income fund of the class to which the lands belong. Moneys received by county treasurers under the provisions of this section and §§ 5-4-11 and 5-4-12 shall be accounted for and remitted monthly to the commissioner of school and public lands.

Source: SL 1890, ch 140, § 3; SL 1901, ch 184, §§ 4, 5; RPenC 1903, § 540; SL 1909, ch 95, § 1; SL 1911, ch 253, § 1; RC 1919, § 3834; SDC 1939, § 37.1909; SL 1984, ch 34, § 7; SL 1989, ch 30, § 11.



§ 5-4-14 Preparation of advertisements--Publication--Signature.

5-4-14. Preparation of advertisements--Publication--Signature. The commissioner of school and public lands shall prepare all advertisements provided for in this title, cause them to be published and sign them as commissioner.

Source: SL 1911, ch 224, §§ 40, 41; RC 1919, §§ 5664, 5665; SDC 1939, § 15.0607; SL 1984, ch 34, § 8.



§ 5-4-15 Misdemeanor to start open fire on public lands except in established fireplace.

5-4-15. Misdemeanor to start open fire on public lands except in established fireplace. Except in the Black Hills Forest Fire Protection District where it is a Class 1 misdemeanor, it is a Class 2 misdemeanor for any person to start or allow to start an open fire on public lands owned, leased, controlled, or managed by the state or any political subdivision of the state unless the fire is set in an established fireplace approved or provided by the respective governmental entity. This section does not apply to persons authorized by the state or any political subdivision of the state to start fires on such lands within the jurisdiction of the respective governmental entity or to fires on shoreline barren of vegetation which do not constitute an apparent risk of fire to surrounding vegetation not located within a state, county, or municipal park, state recreation area, or nature preserve.

Source: SL 1997, ch 239, § 1.



§ 5-4-16 Misdemeanor to start and fail to extinguish open fire regardless of whether in approved fireplace .

5-4-16. Misdemeanor to start and fail to extinguish open fire regardless of whether in approved fireplace. It is a Class 1 misdemeanor for any person to start or allow to start an open fire and fail to extinguish that fire on public lands owned, leased, controlled, or managed by the state or any political subdivision of the state regardless of whether the fire was started in an approved fireplace.

Source: SL 1997, ch 239, § 2.



§ 5-4-17 Liability for damages.

5-4-17. Liability for damages. Anyone engaging in any of the activities prohibited by § 5-4-15, 5-4-16, or 34-35-9 is liable for all damages caused by the fire and all fire suppression and extinguishment costs. Criminal prosecution is not a prerequisite to liability for damages or for fire suppression and extinguishment cost.

Source: SL 1997, ch 239, § 3.



§ 5-4-18 Prohibiting large groups from congregating when necessary to preserve lessee's use of land or prevent damage.

5-4-18. Prohibiting large groups from congregating when necessary to preserve lessee's use of land or prevent damage. Upon the request of the Governor and the sheriff of the county where the public land is situated, the commissioner of school and public lands may prohibit any group larger than twenty persons from congregating upon any tract of land under the supervision of the commissioner of school and public lands, if the prohibition is necessary to preserve the undisturbed use of the land by the lessee or if the land may be damaged by the activity.

Source: SL 2017, ch 42, § 1, eff. Mar. 13, 2017.






Chapter 05 - Agricultural and Grazing Leases of School and Public Lands

§ 5-5-1 Definition of terms.

5-5-1. Definition of terms. Terms used in this chapter mean:

(1) "Commissioner," the commissioner of school and public lands;

(2) "Lease," the original lease or a certified copy thereof;

(3) "Lessee," the original lessee, or the assignee of such lease, provided the assignment has been made upon the reverse of the original copy of the lease, or a certified copy thereof, and provided further that such assignment shall have been submitted to the commissioner on or before the first day of November first preceding the expiration date of the lease.
Source: SL 1949, ch 71, § 1; SDC Supp 1960, § 15.0405-1.



§ 5-5-2 Definition of "agricultural purposes.".

5-5-2. Definition of "agricultural purposes.". Whenever the term "agricultural purposes" is used in this chapter, it means for the purpose of tilling, planting, and producing crops, but does not include grazing land.

Source: SL 1917, ch 339, § 20; RC 1919, § 5652; SDC 1939, § 15.0401; SL 1985, ch 37, § 2.



§ 5-5-3 Designation of lands to be leased--Establishment of regulations.

5-5-3. Designation of lands to be leased--Establishment of regulations. The commissioner of school and public lands shall designate from time to time such lands as may be leased for meadow and pasturage purposes only, also such lands as may be leased for either meadow and pasturage, or for agricultural purposes.

The commissioner shall establish such regulations as in his judgment shall be necessary in order that such lands may be leased most profitably for the state, and upon designation of the lands as herein provided, the commissioner shall proceed to offer the same for lease.

Source: SL 1917, ch 339, §§ 3, 4; RC 1919, §§ 5635, 5636; SDC 1939, § 15.0403.



§ 5-5-4 Leases to be at public auction after notice--Maximum tract.

5-5-4. Leases to be at public auction after notice--Maximum tract. All common school, indemnity, and endowment lands shall be leased for pasturage, meadow, farming, the growing of crops of grain and general agricultural purposes, and at public auction after notice as provided in § 5-5-5 and amendatory acts and in tracts not greater than one section.

Source: SL 1949, ch 71, § 2; SDC Supp 1960, § 15.0405-2.



§ 5-5-5 Publication of notice of leasing auction.

5-5-5. Publication of notice of leasing auction. If land situated in a county is designated for leasing as provided in § 5-5-3, such land shall be advertised for lease at public auction by the publication of a notice stating the time and place at which the leasing of the land will begin. The notice shall be published once each week for at least four consecutive weeks in the official newspapers of the county in which the land is located.

Source: SL 1917, ch 339, § 5; RC 1919, § 5637; SL 1923, ch 256, § 1; SDC 1939, § 15.0405; SL 1982, ch 50, § 1.



§ 5-5-6 Conduct, time, and place of leasing auction--Commissioner to conduct auction.

5-5-6. Conduct, time, and place of leasing auction--Commissioner to conduct auction. The lands designated shall be offered for lease at public auction to the highest bidder, at the courthouse of the county within which the lands are situated; or, if there be no courthouse, at the building in which the office of the county auditor is located. The auction shall be between the hours of ten a.m. and five p.m. The offering for lease shall be conducted by the commissioner, in accordance with the provisions of this chapter, and such instructions as the commissioner may deem necessary.

Source: SL 1917, ch 339, § 8; RC 1919, § 5640; SDC 1939, § 15.0406; SL 1994, ch 47, § 1.



§ 5-5-6.1 Minimum rental rate for agricultural lands.

5-5-6.1. Minimum rental rate for agricultural lands. The commissioner of school and public lands shall establish the minimum annual rental rate per acre of all agricultural lands which are administered by the commissioner. The minimum annual rental rate per acre shall be the rate at which bidding is started. In fixing the minimum annual rental per acre, the following factors shall be considered:

(1) Location, accessibility, and utility of the land as influenced by roads, easements, and topography;

(2) Soil capabilities;

(3) Climate; and

(4) Current rental rates prevailing in the county in which such lands are situated.
Source: SL 1985, ch 37, § 8.



§ 5-5-7 Repealed.

5-5-7. Repealed by SL 1985, ch 15, § 3.



§ 5-5-8 Division or joining of tracts not leased at auction--Continuation and adjournment of auction.

5-5-8. Division or joining of tracts not leased at auction--Continuation and adjournment of auction. If a tract is offered for lease and no satisfactory bid is received, the legal subdivisions of the tract may be separately offered; or such tract may be offered in connection with other tracts of agricultural or grazing lands within the county which have been offered and for which no acceptable bid has been received.

The auction shall continue from day to day until all tracts of lands advertised for lease have been offered. The commissioner may, for good cause, adjourn the auction for a period of not more than three days.

Source: SL 1917, ch 339, §§ 10, 11; RC 1919, §§ 5642, 5643; SL 1923, ch 257; SDC 1939, § 15.0406; SL 1987, ch 47, § 1; SL 1994, ch 47, § 2.



§ 5-5-9 Repealed.

5-5-9. Repealed by SL 1998, ch 28, § 1.



§ 5-5-10 Repealed.

5-5-10. Repealed by SL 1969, ch 33, § 5.



§ 5-5-10.1 Appraisal of grazing lands--Definition of terms.

5-5-10.1. Appraisal of grazing lands--Definition of terms. Terms used in §§ 5-5-10.2 to 5-5-10.4, inclusive, mean:

(1) "Animal unit," one cow and calf, one horse, five sheep, or five goats;

(2) "Annual animal carrying capacity," the number of acres needed for one animal unit to subsist on natural forage, on a given tract of land for one year;

(3) "Rental rate," twenty percent of the average price of one calf as sold in South Dakota for the last reported five years based on the weight of a four hundred twenty-five pound calf.
Source: SL 1969, ch 33, § 3; SL 1977, ch 46, §§ 1, 2.



§ 5-5-10.2 Commissioner's duty concerning appraisals and records.

5-5-10.2. Commissioner's duty concerning appraisals and records. It shall be the duty of the commissioner of school and public lands, as rapidly as practicable, to cause the grazing lands administered by the state to be appraised as to their annual animal carrying capacity, and to make and preserve a record thereof in his office, and at least every ten years cause said lands to be reexamined as to their annual animal carrying capacity so as to keep the records thereof in his office reasonably accurate.

Source: SL 1969, ch 33, § 1; SL 1977, ch 46, § 3.



§ 5-5-10.3 Factors considered in appraisals of grazing lands.

5-5-10.3. Factors considered in appraisals of grazing lands. In appraising such grazing lands the following factors shall be taken into consideration:

(1) Inventory of the forage resources: kind, amount, and location of vegetation;

(2) Accessibility and usability of the forage resources as influenced by topography, availability of stock water and season of usability;

(3) Condition of soils--the erosion situation;

(4) Other and related resources--such as timber and watershed protection;

(5) Annual animal carrying capacity used by other public agencies in the same locality;

(6) Pertinent facts and figures submitted by stockmen living in the area and directors of state grazing districts including the land or in its vicinity;

(7) Carrying capacity set for similar land in a state grazing district in which the land is situated.
Source: SL 1969, ch 33, § 2; SL 1977, ch 46, § 4.



§ 5-5-10.4 Minimum annual rental for grazing lands--Formula.

5-5-10.4. Minimum annual rental for grazing lands--Formula. The commissioner of school and public lands shall establish the minimum annual rental rate per acre of all grazing lands which are administered by the commissioner. The minimum annual rental rate per acre shall be at the rate at which bidding shall start.

In fixing the minimum annual rental per acre, the following formula shall be used:

The rental rate shall be divided by the annual animal carrying capacity.

The carrying capacity of the land, to be used in the above formula, shall be in accordance with the determination of the commissioner of school and public lands made pursuant to the appraisal of grazing lands provided in § 5-5-10.2.

The average price per pound of all calves sold in South Dakota shall be taken from statistics published by the South Dakota Crop and Livestock Reporting Service of the United States Department of Agriculture current at the time of computation of the rental.

Source: SL 1969, ch 33, § 4; SL 1970, ch 35; SL 1977, ch 46, § 5.



§ 5-5-11 Rent payable in advance--Maximum term of lease--Governor's approval required--Lessee's right to renewal.

5-5-11. Rent payable in advance--Maximum term of lease--Governor's approval required--Lessee's right to renewal. All rents, except rents from sharecropping which shall be paid after the crop has been harvested, shall be paid annually in advance. No term of lease may exceed five years, nor is any lease valid until it receives the approval of the Governor. However, any lessee of such common school, indemnity, or endowment lands is, at the expiration of a five-year lease, entitled, at the lessee's option, to a new lease for the land included in the lessee's original lease, or such portion thereof which has not been sold, for a period of five years.

Source: SL 1949, ch 71, § 2; SDC Supp 1960, § 15.0405-2; SL 1996, ch 37.



§ 5-5-12 Short-term leases acceptable--Leasing without readvertisement--Entitlement to new five-year lease.

5-5-12. Short-term leases acceptable--Leasing without readvertisement--Entitlement to new five-year lease. The commissioner of school and public lands may accept a bid for a lease covering a period of one year or more, not exceeding five years, and in case no bids or proposals are made for any term, under the publication required in § 5-5-5, or in case of a failure from any cause to complete the leasing of any tract offered, it shall within nine months thereafter be lawful to lease such lands under the provisions of this chapter without a readvertisement. However, any lessee of such common school, indemnity, or endowment lands is, at the expiration of a lease, entitled to a new lease for the land included in his original lease, or such portion thereof which has not been sold, for a period of five years.

Source: SL 1917, ch 339, § 5; RC 1919, § 5637; SL 1923, ch 256, § 1; SDC 1939, § 15.0405; SL 1987, ch 47, § 2.



§ 5-5-13 Special four-year leases for approved land renovation practices--Cancellation--Entitlement to new five-year lease.

5-5-13. Special four-year leases for approved land renovation practices--Cancellation--Entitlement to new five-year lease. The commissioner may lease agricultural and grazing lands for the period of up to four years for the purpose of approved land renovation practices such as summer-fallowing, mechanical or chemical control, ripping, furrowing, contouring, deferred grazing, wildlife production, or conservation plans as approved by the local conservation district, if in his opinion it is necessary to do so in order to bring the land back into production, the lessee to pay only one year's rent for such land. If any lands are leased as above provided, the person leasing such land, before the lease is approved by the commissioner, shall pay to the county treasurer of the county in which the land is situated the total amount of rent therefor. If the lessee so renting the land fails or neglects to implement the above renovation practices at the proper time or in the proper manner, the commissioner in his discretion may declare the lease canceled and the amount paid thereon shall be forfeited. However, any lessee of such common school, indemnity, or endowment lands is, at the expiration of a lease, entitled, at his option, to a new lease for the land included in his original lease, or such portion thereof as has not been sold, for a period of five years.

Source: SL 1917, ch 339, § 15; RC 1919, § 5647; SDC 1939, § 15.0412; SL 1985, ch 37, § 3; SL 1987, ch 47, § 3.



§ 5-5-14 Provisions for sale or exchange of land unimpaired--Cancellation of lease to permit sale or exchange.

5-5-14. Provisions for sale or exchange of land unimpaired--Cancellation of lease to permit sale or exchange. Nothing herein contained in any way prevents the sale or exchange of common school, indemnity, or endowment lands as provided in §§ 5-3-7 and 5-9-1 nor prevents the commissioner of school and public lands from incorporating, into each lease a sales clause permitting the cancellation of any lease on January first of any year of the term thereof for the purpose of sale or exchange.

Source: SL 1949, ch 71, § 6; SDC Supp 1960, § 15.0405-6; SL 1976, ch 20, § 2; SL 1985, ch 38.



§ 5-5-15 Deposit of first year's rent by successful bidder--Approval, execution, and delivery of lease--Return of deposit if lease disapproved.

5-5-15. Deposit of first year's rent by successful bidder--Approval, execution, and delivery of lease--Return of deposit if lease disapproved. If the highest offer for any tract of land is satisfactory and the tract is reserved for the bidder, the bidder shall at once deposit with the commissioner the amount specified as the annual rental for the tract. A lease of such tract shall be prepared in duplicate, according to the form prescribed by the commissioner. The lessee shall sign the lease.

If the commissioner approves the lease, the commissioner shall submit the lease to the Governor for approval. If the Governor approves the lease, the Governor shall certify the approval and the commissioner shall sign the lease in duplicate on behalf of the state and file a copy of the lease and the Governor's approval in the commissioner's office. The commissioner shall deliver one copy of the lease to the lessee, and notify the county treasurer of the execution and approval of the lease.

If the commissioner or the Governor disapprove the proposed lease, the commissioner shall return to the bidder the sum deposited.

Source: SL 1917, ch 339, § 10; RC 1919, § 5642; SL 1923, ch 257; SDC 1939, § 15.0407; SL 1967, ch 35; SL 1994, ch 47, § 3.



§ 5-5-16 Rent payable annually in advance to commissioner.

5-5-16. Rent payable annually in advance to commissioner. Except as otherwise provided, the rent for all leased lands must be paid annually in advance and must be promptly paid when due, to the commissioner of school and public lands.

Source: SL 1917, ch 339, § 12; RC 1919, § 5644; SL 1933, ch 172, § 1; SDC 1939, § 15.0409; SL 1988, ch 49, § 1.



§ 5-5-17 Action to recover delinquent rent or forfeit lease--Prosecution of action--Proceeds of action.

5-5-17. Action to recover delinquent rent or forfeit lease--Prosecution of action--Proceeds of action. Whenever any lessee shall fail to pay the annual rental for any lands leased when the same becomes due, it shall be optional with the commissioner of school and public lands to bring suit against such lessee in any court of competent jurisdiction in the county in which the land is situated, for the recovery of such rental, damages, and costs occasioned by such failure, or to declare such lease forfeited and to proceed to offer such lands for lease.

In case the commissioner considers it to the interest of the state to commence suit against such lessee, it is hereby made the duty of the state's attorney of such county to commence and prosecute such suit whenever he is directed to do so by the commissioner. All money arising from such suit shall be paid into the county treasury of the proper county and be placed to the credit of the interest and income fund of the class to which such lands belong.

Source: SL 1917, ch 339, § 13; RC 1919, § 5645; SL 1921, ch 358; SDC 1939, § 15.0410.



§ 5-5-18 Agricultural lessee to clear weeds and pests.

5-5-18. Agricultural lessee to clear weeds and pests. Any person leasing school or endowment lands for agricultural purposes shall destroy all noxious weeds and pests on any lands so leased pursuant to chapter 38-22.

Source: SL 1917, ch 339, §§ 14, 16; RC 1919, §§ 5646, 5648; SDC 1939, § 15.0411; SL 1985, ch 37, § 4.



§ 5-5-19 Waste and burning on leased lands prohibited--Action for forfeiture and damages.

5-5-19. Waste and burning on leased lands prohibited--Action for forfeiture and damages. No lessee of land for agricultural purposes shall burn or permit to be burned any hay, straw, stubble, or cornstalks on the land covered by his lease, and the commission of such waste or any other waste upon any such land by the lessee shall cause a forfeiture of the lease and shall render the lessee liable to the state for damages caused by such waste. Actions to enforce the provisions of this section shall be prosecuted by the state's attorney of such county, whenever he is directed so to do by the commissioner of school and public lands, in any court of competent jurisdiction of the county in which the land is situated.

Source: SL 1917, ch 339, § 17; RC 1919, § 5649; SDC 1939, § 15.0413.



§ 5-5-20 Assignment of lease--Approval required--Form--Filing--Fee--Subletting prohibited--Double damages for subletting.

5-5-20. Assignment of lease--Approval required--Form--Filing--Fee--Subletting prohibited--Double damages for subletting. The lessee of any school or endowment lands may assign his lease to any third person; but before any such assignment of a lease is effective, the assignment shall be approved by the commissioner of school and public lands and a copy thereof filed by the commissioner. The commissioner shall prescribe the form to be used for such assignment and shall fix a reasonable fee for filing, recording and approval of it. The subletting of any school and endowment lands by the lessee thereof for profit is prohibited. Such subletting shall be cause for the forfeiture of the lease and shall render the lessee liable to the state for damages in double the amount of the difference between the lease rental and the amount paid or agreed to be paid from the sublessee.

Source: SL 1917, ch 339, § 21; RC 1919, § 5653; SDC 1939, § 15.0417; SL 1951, ch 44; SL 1984, ch 36, § 1.



§ 5-5-21 Action to enforce prohibition against subletting--Disposition of proceeds.

5-5-21. Action to enforce prohibition against subletting--Disposition of proceeds. Any action to enforce the provisions of § 5-5-20 shall be prosecuted by the state's attorney of the county, if the state's attorney is directed so to do by the commissioner, in any court of competent jurisdiction of the county in which the land is situated. The gross amount awarded by the court shall be paid to the commissioner and credited to the same account and in the same manner as the lease rental on the lands is credited.

Source: SDC 1939, § 15.0417 as added by SL 1951, ch 44; SL 1994, ch 47, § 4.



§ 5-5-22 Permit for improvements and conservation activities by lessee--Right of removal--State not liable for material or labor.

5-5-22. Permit for improvements and conservation activities by lessee--Right of removal--State not liable for material or labor. In offering any land for leasing or at any time after the lease has been made, the commissioner of school and public lands may grant to any lessee of land under the provisions of this chapter a permit to erect thereon such buildings, corrals, fences, and well apparatus as may be necessary to fully carry out the purposes of the lease, and such lessee may remove such improvements as are capable of removal without damage to the land at any time before the expiration of the term or upon cancellation of the lease, and during a period of sixty days from the date upon which such land is offered for releasing or sale, and may sink such wells and construct such dams thereon as may be necessary, the cost of which may not exceed an amount agreed upon by the commissioner. In addition, the commissioner of school and public lands may grant in like manner a permit to prepare the ground and to plant shelter belts on such land, and to perform government approved ripping, furrowing, contouring, and reseeding. However, the lessee shall notify the county auditor and the commissioner of school and public lands in writing whenever any such improvements are placed upon such lands. In no event is the state liable for any material furnished for, nor for any labor performed on, such improvements.

Source: SL 1917, ch 339, § 18; RC 1919, § 5650; SDC 1939, § 15.0415; SL 1941, ch 52; SL 1943, ch 51; SL 1957, ch 44; SL 1966, ch 36; SL 1985, ch 37, § 5.



§ 5-5-23 State ownership of improvements not removed--Permit renewed by new lease by same lessee.

5-5-23. State ownership of improvements not removed--Permit renewed by new lease by same lessee. If such improvements are not removed in the manner and within the time specified in § 5-5-22 or within such further period as may be granted by the commissioner of school and public lands for good cause shown, or unless such improvements are disposed of as hereinafter provided, then such improvements shall become the property of the state without further consideration. In the event that any lessee, who, upon the expiration of his lease, re-leases such tract of land at the letting, any permit for improvements previously issued and his rights to the same shall be automatically renewed for the period of time covered by such new lease without any further action on the part of such lessee.

Source: SL 1917, ch 339, §§ 18, 19; RC 1919, §§ 5650, 5651; SL 1923, ch 254; SDC 1939, § 15.0415; SL 1941, ch 52; SL 1943, ch 51; SL 1957, ch 44.



§ 5-5-24 Permit for fall tillage, weed control and planting in final year of lease--Valuation by board of appraisal.

5-5-24. Permit for fall tillage, weed control and planting in final year of lease--Valuation by board of appraisal. After the first day of September of the last year of such lease on land for agricultural purposes, the lessee may apply for and may receive a permit from the commissioner of school and public lands in the same manner as other permits for improvements are granted for fall tillage or chemical weed control for the planting of a crop the following spring, and in addition thereto the cost of the planting of a crop in the fall.

In no case may the permit exceed the actual cost of tillage or chemical weed control on the land, and in case the land is seeded in the fall, not more than the actual additional cost of the seed and the seeding of the same.

Such permit has the full force and effect of permits for other improvements and shall be handled in like manner.

In the event a board of appraisal as hereinafter provided is required to appraise the value of such improvements, they may not take into consideration the value of any crop growing on the lands covered by a permit but shall appraise only the cost of preparing the land and seeding the same.

Source: SDC 1939, § 15.0415 as added by SL 1941, ch 52; SL 1943, ch 51; SL 1957, ch 44; SL 1985, ch 37, § 6.



§ 5-5-25 Notice to lessee of expiration of lease--Rental rate for extension.

5-5-25. Notice to lessee of expiration of lease--Rental rate for extension. The commissioner shall notify each lessee by certified or registered mail directed to his post office address, as shown by the records in the office of the commissioner, on or before the first day of November first preceding the expiration of each lease that such lease will expire the following March first. Such notice shall be made in triplicate and two copies thereof mailed to the lessee.

The commissioner shall state in such notice the rental rate at which such lease can be extended for an additional five years. Such rate for grazing leases shall be the current rental on common school, indemnity, and endowment lands at the time of the issuance of the notice to the lessee. Such rate for agriculture leases shall be as provided for in § 5-5-6.1.

Source: SL 1949, ch 71, § 3; SDC Supp 1960, § 15.0405-3; SL 1985, ch 37, § 7.



§ 5-5-26 Repealed.

5-5-26. Repealed by SL 1969, ch 33, § 5.



§ 5-5-27 Extension or renewal on application by lessee--Cancellation of lease on failure to renew.

5-5-27. Extension or renewal on application by lessee--Cancellation of lease on failure to renew. If the lessee wishes to exercise the option to receive a new lease, the lessee shall sign one copy of the duplicate notice mailed to the lessee by the commissioner. The lessee shall return it to the commissioner on or before the first day of December preceding the expiration date of the lease. Upon receipt of the signed option, the commissioner shall grant a five-year extension or renewal. The lease may be canceled if the lessee fails to return the notice to the commissioner on or before the first day of December.

Source: SL 1949, ch 71, § 5; SDC Supp 1960, § 15.0405-5; SL 1984, ch 37; SL 1994, ch 47, § 5; SL 1998, ch 29, § 1.



§ 5-5-28 Permit to new lessee to enter for fall tillage, weed control, and planting--Protection of original lessee.

5-5-28. Permit to new lessee to enter for fall tillage, weed control, and planting--Protection of original lessee. Whenever the commissioner of school and public lands shall offer any school or endowment agricultural lands for re-leasing before the expiration of an existing lease and the lands are leased to any person other than the holder of the unexpired lease, such lease shall permit the new lessee to enter upon such land for the purpose of fall tillage, chemical weed control, and planting, such commissioner being careful to prescribe proper rules and regulations for safeguarding the rights of the holder of the unexpired lease.

Source: SL 1917, ch 339, § 12; RC 1919, § 5644; SL 1933, ch 172, § 1; SDC 1939, § 15.0409; SL 1985, ch 37, § 9.



§ 5-5-29 Deposit by new lessee or purchaser to cover improvements--Alternative proof that improvements will be removed.

5-5-29. Deposit by new lessee or purchaser to cover improvements--Alternative proof that improvements will be removed. When improvements are shown to be located on any school or endowment lands which have been under lease, and which have been offered for re-leasing or sale, and a person other than the owner of the improvements thereon is the highest bidder therefor, such bidder, before a lease or conveyance shall issue, shall deposit with the county auditor his receipt showing payment of the amount of rental due, and in addition thereto a receipt showing that he has deposited with the county treasurer an amount equal to the appraised value of such improvements, as shown by the report of the board of appraisal hereinafter provided for, or an amount agreed upon between such successful bidder and the owner of such improvements, or proof that the owner elects to remove all of such improvements.

Source: SL 1917, ch 339, § 19; RC 1919, § 5651; SL 1923, ch 254; SDC 1939, § 15.0416; SL 1971, ch 29, § 1.



§ 5-5-30 Application by owner of improvements for board of appraisal--Deposit for cost of appraisal.

5-5-30. Application by owner of improvements for board of appraisal--Deposit for cost of appraisal. If the owner of the improvements described in § 5-5-29 elects not to remove them and he cannot agree with the successful bidder on the value of such improvements, he shall within five days from the date on which the land is offered for re-leasing or sale make application to the county auditor asking for the appraisement of such improvements by a board of appraisal appointed by the county auditor in the manner hereinafter provided. Such owner shall be required to make a deposit sufficient to cover the cost of appraisal as determined by the county auditor, the board of appraisal to be paid by the county auditor out of such deposit.

Source: SL 1917, ch 339, § 19; RC 1919, § 5651; SL 1923, ch 254; SDC 1939, § 15.0416.



§ 5-5-31 Appraisal of improvements--Composition and appointment of board--Report of appraisal--Compensation and expenses of appraisers.

5-5-31. Appraisal of improvements--Composition and appointment of board--Report of appraisal--Compensation and expenses of appraisers. All improvements on any school or endowment lands shall be appraised by a board of three disinterested freeholders who shall be residents of the county wherein the property is situated. The board shall be constituted as follows: the owner of the improvements shall nominate a person to represent him; the new lessee or purchaser shall nominate a person to represent him; these two shall nominate a person to serve with them. The county auditor shall appoint these three persons as a board of appraisal. The board shall file with the county auditor an itemized report of the appraisal, signed by at least two members of the board. The county auditor shall keep a record of the appraisement. The board of appraisal shall be paid at the state rate established pursuant to chapter 3-9 for per diem and mileage necessarily traveled in making the appraisal.

Source: SL 1917, ch 339, § 6; RC 1919, § 5638; SDC 1939, § 15.0414; SL 1963, ch 65; SL 1967, ch 36; SL 1984, ch 34, § 9.



§ 5-5-32 Acceptance or rejection of appraisal values.

5-5-32. Acceptance or rejection of appraisal values. In case such improvements are so appraised, the owner of such improvements shall accept or reject such appraisement by written notice to the county auditor within five days from the date of appraisement or such appraisal shall be deemed rejected and a lease or conveyance shall issue.

Source: SL 1917, ch 339, § 19; RC 1919, § 5651; SL 1923, ch 254; SDC 1939, § 15.0416; SL 1971, ch 29, § 2.



§ 5-5-33 Hunting in crops on school and public lands prohibited--Exception.

5-5-33. Hunting in crops on school and public lands prohibited--Exception. No person may engage in hunting in any standing, unharvested crops on any school and public lands, unless the crop is designated for conservation or wildlife habitat.

Source: SL 2003, ch 32, § 1.






Chapter 06 - Timber Sales on School and Public Lands

§ 5-6-1 Sale of growing timber authorized--Rules and regulations.

5-6-1. Sale of growing timber authorized--Rules and regulations. The commissioner of school and public lands may sell timber growing upon any school lands now owned or which may hereafter be acquired by the state when in his judgment it is conducive to the best interests of the state to sell such timber under such rules and regulations as he may establish.

Source: SL 1911, ch 224, § 70; RC 1919, § 5670; SL 1923, ch 259, § 1; SDC 1939, § 15.0317; SL 1978, ch 42, § 1.



§ 5-6-2 to 5-6-12. Repealed.

5-6-2 to 5-6-12. Repealed by SL 1978, ch 42, §§ 5 to 15.



§ 5-6-13 Determination by state forester of amount of forest products to be harvested.

5-6-13. Determination by state forester of amount of forest products to be harvested. The commissioner of school and public lands may authorize the state forester to determine the amount of forest products to be harvested from school and endowment lands in accordance with § 41-20-8.

Source: SL 1978, ch 42, § 2.



§ 5-6-14 Conduct by state forester of sales of forest products.

5-6-14. Conduct by state forester of sales of forest products. The commissioner of school and public lands may authorize the state forester to conduct sales of forest products on school and endowment lands in accordance with rules or regulations of the Game, Fish and Parks Commission.

Source: SL 1978, ch 42, § 3.



§ 5-6-15 Crediting proceeds of sales of forest products.

5-6-15. Crediting proceeds of sales of forest products. All proceeds from the sale of forest products on school and endowment lands shall be credited to the income fund of the class of land from which the forest product was harvested.

Source: SL 1978, ch 42, § 4.






Chapter 07 - Minerals on School and Public Lands

§ 5-7-1 Commissioner of school and public lands to conduct leasing of state-owned mineral interests.

5-7-1. Commissioner of school and public lands to conduct leasing of state-owned mineral interests. The commissioner of school and public lands shall conduct all leasing of mineral interests owned by the state, or held in trust by the state, including school, indemnity, and endowment lands, rural credit lands, lands owned by the state and administered by the Department of Game, Fish and Parks, the Board of Regents or any other mineral interest of any kind in the state or any of its departments or institutions. However, with respect to lands administered by the Department of Game, Fish and Parks, the consent of the department shall be obtained.

Source: SL 1953, ch 72, § 1; SDC Supp 1960, § 15.0516 (1); SL 1989, ch 20, § 57.



§ 5-7-2 Advertising and auction of mineral leases--Exemptions.

5-7-2. Advertising and auction of mineral leases--Exemptions. It is hereby specifically provided that all leases for prospecting for, producing, and marketing oil and gas, geothermal resources, bentonite, and gypsum, shall be, and for feldspar, mica, coal, and all other minerals or combinations thereof, may be, issued after advertising and sale at public auction to the highest bidder on oral bids. The sale of sand, gravel, rock, stone, clay, shale, and lake sediment are specifically exempted from the provisions of this section.

Source: SL 1953, ch 72, § 2; SL 1955, ch 47, § 1; SDC Supp 1960, § 15.0517; SL 1980, ch 40, § 2; SL 1980, ch 42, § 1; SL 1998, ch 30, § 1.



§ 5-7-3 Lands subject to lease.

5-7-3. Lands subject to lease. All coal, ores, asphaltum, metals, minerals, and other metallic or mineral products in or upon lands belonging to the state or in lands which subsequent to July 1, 1919, were or may hereafter be sold, granted, conveyed, or leased for agricultural, meadow, pasturage, or other purposes, or in any way transferred by the state, are subject to lease by the state, except as provided in this chapter.

Source: SL 1919, ch 305, § 1; SL 1931, ch 203, § 13; SDC 1939, § 15.0501; SL 1980, ch 42, § 2; SL 1993, ch 53, § 21.



§ 5-7-4 Right of entry to prospect for and remove minerals.

5-7-4. Right of entry to prospect for and remove minerals. The state and all persons claiming under it shall have the right to enter upon such lands and to prospect for, mine, sell, and remove such coal, ores, asphaltum, metals, minerals, and other metallic and mineral products and for such purpose to construct all necessary roads, buildings, and improvements thereon, including machinery for mining or removing such coal, ores, asphaltum, metals, minerals, and other metallic and mineral products in such lands.

Source: SL 1919, ch 305, § 1; SL 1931, ch 203, § 13; SDC 1939, § 15.0501.



§ 5-7-4.1 Lease required to explore for minerals--Civil penalty--Publication of data collected--Judicial remedies for enforcement.

5-7-4.1. Lease required to explore for minerals--Civil penalty--Publication of data collected--Judicial remedies for enforcement. No person may conduct mineral exploration upon state lands, including lands in which the state has a mineral interest, without obtaining a lease under the provisions of this chapter. Any person who violates this section is subject to a civil penalty of not more than one thousand dollars for each day of violation. All data collected on any state lands as a result of such violation shall be made immediately available to the commissioner of school and public lands who shall make such data available to the public as soon as practicable. The penalty may be collected by means of a civil action brought in the circuit court for the county in which any of the affected state lands are found or in the circuit court for Hughes County. The right of the commissioner to any data may be enforced by the circuit court through appropriate injunctive relief.

Source: SL 1978, ch 43, § 2; SL 1993, ch 53, § 22.



§ 5-7-5 Repealed.

5-7-5. Repealed by SL 1993, ch 53, § 23.



§ 5-7-6 Oil, gas, and geothermal resources not subject to provisions--Exemption of lands sold prior to reservation.

5-7-6. Oil, gas, and geothermal resources not subject to provisions--Exemption of lands sold prior to reservation. The provisions of §§ 5-7-3, 5-7-4, 5-7-4.1, 5-7-6, 5-7-8, and 5-7-16 shall not apply to oil and gas, or geothermal resources, and shall not apply to lands sold prior to the reservation of such coal, ores, asphaltum, metals, minerals, and other metallic and mineral products.

Source: SL 1919, ch 305, § 1; SL 1931, ch 203, § 13; SDC 1939, § 15.0501; SL 1980, ch 40, § 3.



§ 5-7-7 , 5-7-7.1. Repealed.

5-7-7, 5-7-7.1. Repealed by SL 1993, ch 53, §§ 24, 25.



§ 5-7-8 Priority to receive permit determined by application date.

5-7-8. Priority to receive permit determined by application date. Priority to receive a permit on each tract, as provided in § 5-7-45, shall be determined by the certification date on the application. The commissioner of school and public lands shall issue the lease accordingly.

Source: SDC 1939, § 15.0503 as added by SL 1953, ch 43, § 1; SL 1975, ch 48, § 2; SL 1993, ch 53, § 26.



§ 5-7-8.1 , 5-7-8.2. Repealed.

5-7-8.1, 5-7-8.2. Repealed by SL 1993, ch 53, §§ 27, 28.



§ 5-7-9 Repealed.

5-7-9. Repealed by SL 1993, ch 53, § 29.



§ 5-7-10 Repealed.

5-7-10. Repealed by SL 1978, ch 43, § 7.



§ 5-7-11 Repealed.

5-7-11. Repealed by SL 1978, ch 43, § 5.



§ 5-7-11.1 Repealed.

5-7-11.1. Repealed by SL 1993, ch 53, § 30.



§ 5-7-12 , 5-7-13. Repealed.

5-7-12, 5-7-13. Repealed by SL 1993, ch 53, §§ 31, 32.



§ 5-7-14 Repealed.

5-7-14. Repealed by SL 1984, ch 34, § 10.



§ 5-7-15 Repealed.

5-7-15. Repealed by SL 1993, ch 53, § 33.



§ 5-7-16 Right of lease holder to enter sold or leased lands.

5-7-16. Right of lease holder to enter sold or leased lands. In all cases where state lands have been sold subject to the reservation regarding coal, ores, asphaltum, metals, and mineral rights referred to in § 5-7-3 and in all cases where such lands have been leased for agricultural, meadow, pasturage, or other purposes, pursuant to the provisions of law, the holder of any lease subsequently issued thereon may nevertheless enter upon the same and prospect thereunder.

Source: SL 1919, ch 305, § 5; SL 1931, ch 203, § 13; SDC 1939, § 15.0504; SL 1993, ch 53, § 34.



§ 5-7-17 Repealed.

5-7-17. Repealed by SL 1993, ch 53, § 35.



§ 5-7-17.1 Disposition of payments for damages.

5-7-17.1. Disposition of payments for damages. Any agreed payments for damages to the lease between the holder and the lessee shall be approved or disapproved by the commissioner of school and public lands and shall be paid fifty percent to the lessee and fifty percent to the state.

Source: SL 1984, ch 38, § 1.



§ 5-7-18 Oil and gas leases--Casing-head gas included.

5-7-18. Oil and gas leases--Casing-head gas included. Where the term "oil and gas" is used in §§ 5-7-19 to 5-7-33, inclusive, it shall be construed to mean "oil, gas, and casing-head gas."

Source: SDC 1939, § 15.0510 as added by SL 1941, ch 53, § 1.



§ 5-7-19 Oil, gas, and geothermal exploration, development and production leases authorized.

5-7-19. Oil, gas, and geothermal exploration, development and production leases authorized. The commissioner of school and public lands may execute and issue in the name of the State of South Dakota, as lessor, under rules and regulations prescribed by the commissioner, leases for the exploration and development of, and production of, oil, gas, or geothermal resources from any lands belonging to the State of South Dakota, including lands which have been or may hereafter be sold by the state with the reservation of the minerals in the land. Such leases to be issued upon such terms and conditions as the commissioner may deem to be to the best interests of the state and not inconsistent with the provisions of §§ 5-7-20 to 5-7-37, inclusive.

Source: SL 1931, ch 203, § 1; SDC 1939, § 15.0507; SL 1980, ch 40, § 4.



§ 5-7-20 Application for oil, gas, or geothermal lease--Tender of annual rental and bonus--Form and contents of application.

5-7-20. Application for oil, gas, or geothermal lease--Tender of annual rental and bonus--Form and contents of application. Applications for the issuance of any such oil, gas, or geothermal resources lease shall be executed under oath by the applicant, or his agent or attorney duly authorized in writing, or by any officer or attorney in fact of the corporation, if the application is made by a corporation. The application shall be accompanied by a certified check, bank draft, or money order in the amount of the annual delay rental for one year and the bonus offered, if any.

The form of the application shall be prescribed by the commissioner of school and public lands and all applications shall contain a description of the lands by legal subdivisions upon which the lease is desired, together with such data and information concerning development on and in the vicinity of the land as may reasonably be required by the commissioner. No lease shall be issued for less than the amount offered by the applicant as a bonus, if any, and the annual delay rental for one year.

Source: SL 1931, ch 203, § 5; SDC 1939, § 15.0508; SL 1953, ch 44, § 1; SL 1980, ch 40, § 5.



§ 5-7-21 Advertising of oil and gas or geothermal leases--Conduct of auction.

5-7-21. Advertising of oil and gas or geothermal leases--Conduct of auction. Whenever an application is made for such an oil and gas or geothermal resources lease the commissioner of school and public lands shall advertise the lands for lease by the publication, once in each week for at least two successive weeks in a newspaper of general circulation published in the county where the lands are located, if there be one, or if there be none, in such newspaper as will be most likely to give notice of the leasing, of a notice stating the time and place at which the leasing of such lands will be held. The commissioner shall conduct the letting at public auction. The commissioner may establish such rules and regulations as in his judgment shall be necessary in order that the lands may be leased most profitably for the state and to carry out the provisions of this chapter. The lands shall be leased to the highest bidder but the commissioner shall have the right to reject any or all bids.

Source: SDC 1939, § 15.0510 as added by SL 1941, ch 53, § 1; SL 1972, ch 28, § 2; SL 1980, ch 40, § 6.



§ 5-7-22 Withholding of tracts from oil, gas, other mineral or geothermal resources leasing.

5-7-22. Withholding of tracts from oil, gas, other mineral or geothermal resources leasing. Nothing contained in this chapter shall be construed as requiring the commissioner of school and public lands to offer any tract of land for lease, nor to lease the same, but the commissioner may withhold any tract from leasing for oil, gas, other mineral or geothermal resources purposes if, in his opinion, the best interests of the state shall be served by so doing.

Source: SL 1931, ch 203, § 7; SDC 1939, § 15.0515; SL 1980, ch 40, § 7; SL 1980, ch 42, § 6.



§ 5-7-23 Term of oil and gas leases--Resumption of drilling operations after cessation of production.

5-7-23. Term of oil and gas leases--Resumption of drilling operations after cessation of production. The term of all such oil and gas leases shall be for a period not to exceed ten years and as long thereafter as oil or gas is produced from the leased land. In no event, however, shall such leases covering lands granted to the state of South Dakota by the Enabling Act of February 22, 1889, or by later congressional act, be for terms longer than as provided in said acts as subsequently amended or to be amended. If for any reason production of oil or gas from the leased lands shall cease after the primary term the lessee shall be entitled to resume drilling operations on said land within such reasonable time as may be prescribed by the rules and regulations of the commissioner of school and public lands, and if such drilling operations shall be conducted with reasonable diligence and the production of oil and gas in paying quantities shall result therefrom, then said lease shall remain in force as long thereafter as oil or gas in paying quantities is or can be produced from the leased lands.

Source: SL 1931, ch 203, § 2; SDC 1939, § 15.0510; SL 1941, ch 53, § 1.



§ 5-7-23.1 Term of geothermal leases.

5-7-23.1. Term of geothermal leases. The term of all geothermal leases shall be for a period not to exceed ten years and as long as geothermal resources are produced from the leased lands.

Source: SL 1980, ch 40, § 8.



§ 5-7-24 Royalty provisions in oil and gas leases--Annual rental.

5-7-24. Royalty provisions in oil and gas leases--Annual rental. All such leases shall provide for delivery to the state in the pipeline to which the lessee may connect the wells of a royalty of not less than one-eighth of the oil and gas produced, saved, and marketed from the leased lands, or the equivalent proportion of the market value of such oil and gas in the field at the time of production; provided, however, that no royalties shall be payable upon oil or gas used in operations on the land for the development and production of oil or gas therefrom.

All such leases shall provide for the payment of a reasonable annual rental, as fixed by the rules and regulations of the commissioner of school and public lands, but in no event to be less than ten cents per acre per annum.

Source: SL 1931, ch 203, § 2 (6); SL 1937, ch 213, § 1; SDC 1939, §§ 15.0509, 15.0510; SL 1941, ch 53, § 1; SL 1976, ch 57.



§ 5-7-24.1 Royalty provisions in geothermal leases--Renegotiation--Annual rental.

5-7-24.1. Royalty provisions in geothermal leases--Renegotiation--Annual rental. All geothermal leases shall provide for the payments of royalty to the state. The royalty payments shall consist of:

(1) Not less than ten percent of the gross revenue, exclusive of charges, approved by the commissioner of school and public lands, that were made or incurred with respect to transmission or other services or processes, received from the sale of steam, brines, from which no minerals have been extracted, and associated gases at the point of delivery to the purchaser; and

(2) A royalty of five percent of the gross revenue, exclusive of charges, approved by the commissioner, that were made or incurred with respect to transmission or other services or processes, received from the sale of mineral products or chemical compounds recovered from geothermal fluids or chemical compounds.

All royalties shall be subject to renegotiation after ten years from the effective date of the lease and at ten-year intervals thereafter.

All geothermal leases shall provide for the payment of a reasonable annual rental, as fixed by the rules and regulations of the commissioner of school and public lands, but in no event to be less than one dollar per acre per year.

Source: SL 1980, ch 40, § 9.



§ 5-7-25 Customary provisions inserted in leases for protection of state and surface owners and lessees.

5-7-25. Customary provisions inserted in leases for protection of state and surface owners and lessees. The commissioner of school and public lands may insert in oil, gas, and geothermal resources leases such general provisions as are customary and proper for the protection of the rights of the state and of the lessee and of the owners of the surface of the leased land and not inconsistent or in conflict with the provisions of this chapter and of other laws.

Source: SL 1931, ch 203, § 9; SDC 1939, § 15.0510; SL 1941, ch 53, § 1.



§ 5-7-25.1 Geothermal resources--Additional provisions applicable to.

5-7-25.1. Geothermal resources--Additional provisions applicable to. The provisions of §§ 5-7-25 to 5-7-37, inclusive, apply to geothermal resources.

Source: SL 1980, ch 40, § 10.



§ 5-7-26 Leases assignable--Minimum tract assignable.

5-7-26. Leases assignable--Minimum tract assignable. All oil, gas, and geothermal resources leases shall be assignable in whole or in part, provided no assignment of less than a legal subdivision shall be recognized or approved by the commissioner of school and public lands. The term "legal subdivision" as used herein shall be construed in the ordinary sense as used and recognized in the Bureau of Land Management of the United States.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-27 Execution and acknowledgment of assignments of leases--Filing and recordation--Form and fees.

5-7-27. Execution and acknowledgment of assignments of leases--Filing and recordation--Form and fees. The assignments provided for in § 5-7-26 shall be executed and acknowledged in duplicate in the manner prescribed for conveyance of real estate in this state, and subject to recordation as other instruments conveying real estate and, in addition thereto, a duplicate original shall be filed in the office of the commissioner of school and public lands who shall record same in permanent form in his office as a public record and shall return the original to the person entitled thereto after recording. The approval of the commissioner shall be noted upon all originals of the assignment. The commissioner shall prescribe the form to be used for such assignments and shall fix a reasonable fee for the filing, recording, and approval of the same.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-28 Grounds for refusal to approve assignment of lease.

5-7-28. Grounds for refusal to approve assignment of lease. The commissioner of school and public lands shall have the right to refuse approval of any assignment not executed in proper form or by the proper person or persons, or when the lease is not in good standing as to the assigned tracts, or when litigation is pending affecting the lease or the interest of any person therein.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-29 Effect of approved assignment of lease.

5-7-29. Effect of approved assignment of lease. Upon approval by the commissioner of school and public lands of an assignment, the assignor shall stand relieved from all obligations to the state with respect to the lands embraced in the assignment and the state shall likewise be relieved from all obligations to the assignor as to such tract or tracts, and thereupon, the assignee shall succeed to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the state as to such tracts.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-30 Grounds for cancellation of lease--Notice of intent to cancel and opportunity to remedy default.

5-7-30. Grounds for cancellation of lease--Notice of intent to cancel and opportunity to remedy default. The commissioner of school and public lands is hereby authorized to cancel any lease issued as provided in §§ 5-7-18 to 5-7-32, inclusive, for nonpayment of rentals or nonperformance by the lessee of any requirement of the lease. With the exception of the nonpayment of rentals on or before the date they are due, if any such cancellation shall be made, the commissioner must mail to the lessee or assignee, by registered or certified letter addressed to the post office address of such lessee or assignee shown by the records of the office of the commissioner, a notice of intention to cancel said lease, specifying the default for which the lease is subject to cancellation and if within thirty days after the mailing of said notice to the lessee or assignee he shall remedy the default specified in such notice, then no cancellation of said lease shall be ordered by the commissioner but, otherwise, the cancellation shall be made and all the rights of the lessee or assignee under the lease shall thereupon terminate. No notice of intention to cancel shall be required where the default is the nonpayment of rentals on or before the date they are due.

The mailing of the notice as provided in this section shall constitute notice of the intention of the commissioner to cancel the lease and no proof of receipt of such notice shall be necessary or required.

Source: SL 1931, ch 203, § 8; SDC 1939, § 15.0513; SL 1953, ch 45.



§ 5-7-31 Correction of mistaken land descriptions in leases.

5-7-31. Correction of mistaken land descriptions in leases. Whenever any person, firm, or corporation has been granted a lease or leases and has not tested or prospected the land so leased and a mistake has been made in the description of the land, there may be substituted therefor other land for that leased, under such rules and regulations as may be prescribed by the commissioner of school and public lands; provided however, that such application for such correction must be made within six months from the date of the lease.

Source: SL 1931, ch 203, § 11; SDC 1939, § 15.0514.



§ 5-7-32 Pooling agreements on behalf of state authorized.

5-7-32. Pooling agreements on behalf of state authorized. The commissioner of school and public lands is hereby authorized, in his discretion, to enter into agreements on behalf of the State of South Dakota for the pooling of acreage under his jurisdiction with other acreage for unit operations for the production of oil, gas, or geothermal resources and for the apportionment of oil, gas, or geothermal resources royalties on an acreage or other equitable basis.

Source: SL 1939, ch 164, § 1; SDC Supp 1960, § 42.0815; SL 1976, ch 20, § 3.



§ 5-7-33 Deposit of collections from leases in treasury.

5-7-33. Deposit of collections from leases in treasury. The commissioner of school and public lands shall deposit the money realized from leasing of mineral interests owned by the state, or held in trust by the state with the state treasurer and direct that such money be credited to the appropriate fund.

Source: SL 1953, ch 72, § 1; SDC Supp 1960, § 15.0516 (2); SL 1985, ch 39, § 2.



§ 5-7-34 Apportionment of receipts from leasing of school, indemnity and endowment lands.

5-7-34. Apportionment of receipts from leasing of school, indemnity and endowment lands. All money received from the leasing of all common school, indemnity, and endowment lands for oil and gas and other mineral or geothermal resources leasing of said lands shall be apportioned as follows:

Fifty percent shall be credited to the permanent school funds and fifty percent thereof into the several interest and income funds in the following proportions, to wit:

Common school 82.02289745

South Dakota State University 4.66838105

University of South Dakota 2.51170245

Educational and charitable .72960665

Department of Corrections, juvenile programs 1.16718575

School for Deaf 1.16728565

School for Blind and Visually Impaired .72952995

South Dakota Developmental Center--Redfield 1.16726135

School of Mines and Technology 1.16728735

Black Hills and Dakota State Universities 3.11243403

Northern State University 1.55642832

Source: SL 1955, ch 53; SL 1985, ch 39, § 3; SL 1989, ch 170, § 1; SL 1989, ch 238, § 4; SL 1998, ch 110, § 3; SL 2002, ch 132, § 3.



§ 5-7-35 Repealed.

5-7-35. Repealed by SL 1984, ch 34, § 11.



§ 5-7-36 Records of mineral interests and leases maintained by commissioner.

5-7-36. Records of mineral interests and leases maintained by commissioner. The commissioner of school and public lands shall keep in his office a full and complete record of all lease lettings, sales, copies of all leases, a record of the payment of the rentals, a record of the assignment of the leases, a record of the acquisition of all mineral interests, a record of the royalties due and paid, and such other information as shall be determined by him to be of value to the State of South Dakota and the owners of mineral interests and leases.

Source: SL 1953, ch 72, § 1; SDC Supp 1960, § 15.0516 (4).



§ 5-7-37 Rules and regulations governing leasing--Promulgation.

5-7-37. Rules and regulations governing leasing--Promulgation. The commissioner of school and public lands shall from time to time promulgate such rules and regulations, not in conflict with any of the provisions of this chapter, as may be necessary or proper for carrying out such provisions governing the duties of the commissioner in executing leases of mineral, oil, gas, or geothermal resources rights, specifically prescribing forms to be used, fixing minimum bonus and rentals, and prescribing the method of sale, whether private or by public auction, or either or both.

Source: SL 1919, ch 305, § 9; SL 1931, ch 203, § 10; SDC 1939, § 15.0502.



§ 5-7-38 Water law provisions applicable to certain geothermal leases.

5-7-38. Water law provisions applicable to certain geothermal leases. All leases granted by the commissioner of school and public lands for the development of geothermal resources for industrial or commercial heating or production of electricity or minerals in solution, are subject to all of the provisions of chapters 46-5 and 46-6, inclusive.

Source: SL 1980, ch 40, § 12.



§ 5-7-39 Validation of oil and gas leases prior to July 1, 1981.

5-7-39. Validation of oil and gas leases prior to July 1, 1981. Any oil and gas lease executed by the Governor and the commissioner of school and public lands prior to July 1, 1981, is, notwithstanding any omissions, irregularities, or defects in the procedures, including publications, taken by the State of South Dakota in leasing the same, hereby validated and cured to the extent that the lease shall operate to convey to the person named as the lessee in the lease all of the rights provided in the lease.

Source: SL 1982, ch 51, § 1.



§ 5-7-40 Limitation of actions to contest validity of oil and gas leases.

5-7-40. Limitation of actions to contest validity of oil and gas leases. If any person has a vested right in any real property leased and desires to contest the validity of an oil and gas lease and no action to enforce such right is begun before July 1, 1983, such right shall be forever barred. No action so brought shall be of any force or effect, or maintained in any court in this state, unless before July 1, 1983, there is recorded in the office of the register of deeds of the county in which the real estate is situated, a notice of pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1982, ch 51, § 2.



§ 5-7-41 Assignment of certain state-owned minerals to oil and gas royalty increment status--Required findings.

5-7-41. Assignment of certain state-owned minerals to oil and gas royalty increment status--Required findings. The commissioner of school and public lands may, upon his own motion or upon petition by an interested person assign, specific state-owned minerals to oil and gas royalty increment status. The assignment shall be made pursuant to the contested case requirements of chapter 1-26 and shall include a legal description of the state mineral lands assigned the status and a specific term, under ten years, during which the lands may be leased as on an oil and gas royalty increment status. The assignment may be made only upon a finding by the commissioner that:

(1) There has been no oil or gas production on the state-owned mineral land proposed to be assigned royalty increment status, and on private or federal minerals within the immediate area;

(2) There has been no oil or gas lease issued on the state-owned mineral land proposed to be assigned royalty increment status within the last ten years;

(3) There has been no oil or gas prospecting permit issued for the state-owned mineral land proposed to be assigned royalty increment status within the last five years;

(4) There has been no exploration permit for oil or gas issued by the Department of Environment and Natural Resources in the immediate area of the state-owned mineral land proposed to be assigned royalty increment status within the last five years;

(5) The assignment of oil and gas royalty increment status to the state-owned minerals may encourage the development of oil or gas reserves on those lands; and

(6) The assignment will not have a substantial impact on privately owned minerals within the immediate area surrounding the state-owned mineral land proposed to be assigned royalty increment status.
Source: SL 1992, ch 43, § 1.



§ 5-7-42 Amount of royalty for leases of lands assigned oil and gas royalty increment status.

5-7-42. Amount of royalty for leases of lands assigned oil and gas royalty increment status. Notwithstanding the provisions of § 5-7-24, the commissioner may offer oil and gas leases for lands assigned oil and gas royalty increment status with a royalty of one-sixteenth of the oil and gas produced, saved and marketed from the leased lands for the first three years of the lease. The royalty on the lease shall automatically increase to one-twelfth of the oil and gas produced, saved and marketed from the leased lands for the second three years of the lease. Thereafter, the royalty on the lease shall automatically increase to a minimum of one-eighth of the oil and gas produced, saved and marketed from the leased lands, as established by the commissioner. All other terms of the oil and gas lease for state minerals assigned royalty increment status shall be the same as the standard oil and gas lease for state minerals.

Source: SL 1992, ch 43, § 2.



§ 5-7-43 Royalty increments for commingled lands assigned oil and gas royalty increment status.

5-7-43. Royalty increments for commingled lands assigned oil and gas royalty increment status. The royalty increments of an oil and gas lease for lands assigned royalty increment status may not be altered due to the shut-in of a well. If the mineral lands assigned oil and gas royalty increment status are pooled, unitized, or otherwise commingled with production from other areas, the royalty increment status assignment shall automatically expire and the royalty on the involved state minerals shall automatically increase to a minimum of one-eighth of the oil and gas produced, saved, and marketed from the leased lands, as established by the commissioner.

Source: SL 1992, ch 43, § 3.



§ 5-7-44 Leases offered only during term of royalty increment status.

5-7-44. Leases offered only during term of royalty increment status. Royalty increment status leases may be offered only during the term in which the state-owned minerals are assigned royalty increment status.

Source: SL 1992, ch 43, § 4.



§ 5-7-45 Commissioner authorized to issue leases for prospecting, exploration and mining.

5-7-45. Commissioner authorized to issue leases for prospecting, exploration and mining. The commissioner may execute and issue in the name of the State of South Dakota, as lessor, leases for the sole and exclusive purpose of prospecting, exploration, and mining of all minerals upon or from any public lands over which the commissioner has jurisdiction, direction, control, care, and disposition under the constitution and laws of the State of South Dakota, such leases to be issued upon such terms and conditions as the commissioner may deem to be in the best interests of the State of South Dakota and not inconsistent with the provisions of this chapter.

Source: SL 1993, ch 53, § 1.



§ 5-7-46 Penalties for fraud.

5-7-46. Penalties for fraud. Any lessee of mineral lands under this chapter who conceals, or attempts to conceal any sale of ores or mineral products derived therefrom on which a royalty is payable, or who defrauds, or attempts to defraud, the state out of any such royalty is subject to a civil penalty of not more than one thousand dollars for each day of violation. In addition, such civil penalty does not operate as a bar to the collection of amounts owed to the state by such lessee; and his lease shall be forfeited in the manner provided in this chapter.

Source: SL 1993, ch 53, § 2.



§ 5-7-47 Inspection of records.

5-7-47. Inspection of records. The commissioner may inspect all records or books of account pertaining to the mining, extraction, transportation, reduction, and returns of all ores taken from such leased lands.

Source: SL 1993, ch 53, § 3.



§ 5-7-48 Preferential right of lessee to renew or purchase leased lands.

5-7-48. Preferential right of lessee to renew or purchase leased lands. Any lessee of lands subject to a mineral lease, or the heirs, successors or assigns of such lessee, have a preferential right to renew the lease or to purchase or lease any estate in such lands that the state intends to sell, lease, or otherwise dispose of during the term of the mineral lease on the same terms and conditions as the state otherwise intends to lease, sell, or otherwise dispose of such estate. If the mineral lessee does not exercise such preferential right and the commissioner sells or leases any estate in such lands subject to a mineral lease, including an estate or lease for agricultural, meadow, pasturage, or other purposes, the rights of the purchaser or lessee of such estate are subordinate to the rights of the mineral lessee.

Source: SL 1993, ch 53, § 4.



§ 5-7-49 Definitions.

5-7-49. Definitions. The term, minerals, as used in this chapter means all mineral deposits, whether lode, placer, or otherwise. The term, lessee, as used in this chapter includes an assignee under an approved assignment. The term, legal subdivision, as used in this chapter, has its ordinary meaning, as used and recognized by the Bureau of Land Management of the United States and the Office of School and Public Lands of the State of South Dakota.

Source: SL 1993, ch 53, § 5.



§ 5-7-50 Validity of leases prior to 1993 amendments to this chapter.

5-7-50. Validity of leases prior to 1993 amendments to this chapter. All prospecting permits and leases issued prior to July 1, 1993 which have not expired, or which have not been canceled legally for nonperformance, are hereby declared to be valid and existing contracts with the State of South Dakota according to their terms and provisions, and the commissioner shall accept and recognize all such permits and leases according to their terms and provisions.

Source: SL 1993, ch 53, § 6.



§ 5-7-51 Relinquishment of prospecting permit.

5-7-51. Relinquishment of prospecting permit. Any legal owner of any prospecting permit issued by the commissioner prior to July 1, 1993, if not in default of any of the provisions thereof, may relinquish such permit to the state and, upon application filed at the time of filing such relinquishment, the commissioner shall issue a lease in accordance with the provisions of this chapter.

Source: SL 1993, ch 53, § 7.



§ 5-7-52 Term of permit--Primary and secondary terms--Tertiary and quaternary terms--Royalties.

5-7-52. Term of permit--Primary and secondary terms--Tertiary and quaternary terms--Royalties. All leases issued under these provisions shall be for a primary term of three years and as long thereafter as any mineral or minerals in paying quantities be produced or mined from the lands, subject to the continued payment of annual rentals.

If the lessee fails to discover and produce minerals in paying quantities during the primary term of the lease, the lessee may continue the lease in full force and effect for an additional or secondary term of two years and as long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance two times the rental provided in the primary term.

However, if the lessee fails to discover and produce minerals in paying quantities during the secondary term of the lease, the lessee of record or the record owner of an approved assignment may continue the lease, as to the portion held by him, in full force and effect for an additional or tertiary term of five years and so long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance not less than three dollars per acre per year as rental.

If the lessee fails to discover and produce minerals in paying quantities during the tertiary term of the lease, the lessee of record or the record owner of an approved assignment may continue the lease, as to the portion held by him, in full force and effect for an additional or quaternary term of five years and so long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance of the lease anniversary date not less than ten dollars per acre per year as rental, plus a sum as advance royalty computed as follows:

For the eleventh year, not less than ten dollars per acre per year;

For the twelfth year, not less than twenty dollars per acre per year;

For the thirteenth year, not less than thirty dollars per acre per year;

For the fourteenth year, not less than forty dollars per acre per year; and

For the fifteenth year, not less than fifty dollars per acre per year.

However, upon the commencing of the production of minerals in paying quantities, the principal sum so paid as advance royalty for the lease year in which the mineral is produced and the advance royalty paid for the two previous years shall be credited against the royalty payable to the lessor.

Source: SL 1993, ch 53, § 8.



§ 5-7-53 Conditions warranting suspension of license--Effective date--Term of suspension.

5-7-53. Conditions warranting suspension of license--Effective date--Term of suspension. In all cases where the lessee of a valid lease issued under these provisions, or the record owner of an approved assignment of such lease, provides to the commissioner of school and public lands proof of discovery on such lease of an ore body containing valuable mineral deposits deemed to be of merchantable quality and quantity and the lessee has established commercial production on lands subject to the lease, the commissioner of school and public lands upon proper application by the lessee or the record owner and after notice and hearing shall authorize a suspension of the lease during either the primary, secondary, tertiary, quaternary, or indeterminable terms of such lease for such period as may be fixed by him if the commissioner is satisfied that:

(1) Marketing conditions beyond the control of the lessee are such that the leased land cannot be mined and the ore marketed except at a loss; or

(2) Temporary conditions exist beyond the control of the lessee, with regard to the leased land then being mined which would operate to prevent the mining of the ore in keeping with safe mining practices.

A suspension authorized by the commissioner pursuant to the provisions of this section shall take effect as of the date of the commissioner's decision and shall suspend the lease for the period of such suspension, but in no event may any single suspension be for a period longer than five years.

All obligations of the lessee under a lease suspended pursuant to the provisions of this section are suspended, including the payment of rentals and advance royalties. However, the lessee shall pay an annual rental of not less than sixty dollars per acre per year for each year of suspension.

Source: SL 1993, ch 53, § 9.



§ 5-7-54 Annual rental--Minimum.

5-7-54. Annual rental--Minimum. All leases issued by the commissioner shall provide for an annual rental to be paid by the lessee in advance, the amount thereof to be fixed by the commissioner, but in no case may the annual rental be less than one dollar per acre for the primary term nor less than two dollars per acre for the secondary term. The annual rental for any one lease may not be less than ten dollars.

Source: SL 1993, ch 53, § 10.



§ 5-7-55 Payment of royalty--Amount.

5-7-55. Payment of royalty--Amount. In addition to the annual rental, the lessee shall pay to the commissioner a royalty of not less than two percent of the gross returns from the sale of ores and mineral products derived therefrom, less reasonable transportation and smelting or reduction charges, if any, and such other customary and appropriate charges as determined by the commissioner by rules promulgated pursuant to chapter 1-26, of all ores or materials mined and extracted from the land. In addition, the lessee shall pay to the commissioner as royalty not less than two percent of any premiums and bonuses received in connection with the discovery, production or marketing.

Accounting for all royalties shall be made on the twentieth day of the month following the month of sale or receipt of premium or bonus.

Source: SL 1993, ch 53, § 11.



§ 5-7-56 Marketing minerals.

5-7-56. Marketing minerals. Any lease issued under the provisions of this chapter shall contain provisions requiring the lessee to market the mineral within a reasonable time after production is had.

Source: SL 1993, ch 53, § 12.



§ 5-7-57 Bond required--Amount.

5-7-57. Bond required--Amount. Before any lessee of minerals commences development or operations upon the lands, such lessee shall execute and file with the commissioner a good and sufficient bond or undertaking in an amount to be fixed by the commissioner, but not less than five thousand dollars, in favor of the State of South Dakota, for the benefit of any surface lessee, patentee, or contract purchaser, to secure the payment for such damage to the livestock, water, crops, or other tangible improvements on such lands as may be suffered by reason of development, use and occupation of such lands by the mining lessee. However, any lessee owning one or more mining leases may file a blanket bond in an amount to be fixed by the commissioner, but not less than ten thousand dollars, covering all leases then owned or thereafter acquired by him.

If any surface lessee, patentee, or contract purchaser files with the commissioner a waiver duly executed and acknowledged by him of his right to require such bond, such development, or occupation and use of the lands by a mineral lessee may be permitted without providing for the bond. This bond is in addition to any required by any other statute.

Source: SL 1993, ch 53, § 13.



§ 5-7-58 Records furnished within reasonable bounds--Confidentiality of records.

5-7-58. Records furnished within reasonable bounds--Confidentiality of records. The commissioner or the commissioner's designee may inspect all records, books, or accounts pertaining to the mining, extraction, transportation, and returns of ores taken from such leased lands. At the request of the commissioner, the lessee shall furnish such reports, samples, logs, assays, or cores within reasonable bounds as the commissioner may deem to be necessary to the proper administration of the lands under lease. The commissioner shall unless otherwise required by law keep such reports, samples, logs, assays, and cores confidential and may not disclose any such information to any third party during the life of the lease.

Source: SL 1993, ch 53, § 14.



§ 5-7-59 Relinquishing lease to state.

5-7-59. Relinquishing lease to state. With the consent of the commissioner, any lease issued under the provisions of this chapter may be relinquished in whole or in part to the State of South Dakota.

Source: SL 1993, ch 53, § 15.



§ 5-7-60 Cancellation of lease by commissioner--Notice required.

5-7-60. Cancellation of lease by commissioner--Notice required. The commissioner may cancel any lease issued under the provisions of this chapter for nonpayment of rentals, for nonpayment of royalties or for violation of any of the terms, covenants, or conditions thereof, but before any such cancellation shall be made, the commissioner shall mail to the lessee or assignee, by registered or certified mail, addressed to the post office address of the lessee or assignee as shown by the records of the office of the commissioner, a notice of intention to cancel the lease, specifying the default for which the lease is subject to cancellation. No proof of receipt of notice is necessary. Thirty days after the mailing, the commissioner may enter cancellation unless the lessee has remedied the default or contested in good faith. Any action to cancel a lease as provided in this chapter shall be conducted in accordance with the provisions of chapter 1-26. The lessee may remain in possession until a final decision is rendered.

Source: SL 1993, ch 53, § 16.



§ 5-7-61 Assignment of lease.

5-7-61. Assignment of lease. All leases issued under the provisions of this chapter are assignable in whole or in part. The assignment shall be executed and acknowledged in the manner prescribed for conveyance in this state and shall be filed in the office of the commissioner. Any assignment is subject to the consent of the commissioner who may not withhold his consent unreasonably. The approval of the commissioner shall be noted upon the assignment. The commissioner shall prescribe by rule promulgated pursuant to chapter 1-26 the form to be used for such assignments and shall fix a reasonable fee for the filing, recording and approval of the assignment. Upon approval by the commissioner of an assignment, the assignee is the successor to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the state as to such tracts. However, the record owner of any mineral lease may enter into any contract for the development of the leasehold premises or any portion thereof, or may create overriding royalties or obligations payable out of production, or enter into any other agreements with respect to the development of the leasehold premises or disposition of the production therefrom, and it is not necessary for any such contracts, agreements or other instruments to be approved by the commissioner of school and public lands. Nothing in this section relieves the record title owner of such lease from complying with any of the terms or provisions thereof. In any controversy respecting any such contracts, agreements or other instruments entered into by such lessee with other persons, neither the State of South Dakota nor the commissioner of school and public lands is a necessary party. All such contracts and other instruments shall be filed in the office of the commissioner of school and public lands and recorded in the office of the register of deeds of the county where the lands are situated, and the filing or recording thereof shall constitute public notice of the existence and contents of the instruments so filed or recorded. The commissioner may by rule promulgated pursuant to chapter 1-26 prescribe a reasonable fee for the filing of such instruments in the office of the commissioner of school and public lands. The production of minerals upon any lands embraced in any mineral lease shall continue such lease as to all of the land embraced therein for as long thereafter as any mineral or minerals in paying quantities are being produced in accordance with the provisions thereof, regardless of any assignment of all or a portion of the lease which may have been made prior or subsequent to the production.

Source: SL 1993, ch 53, § 17.



§ 5-7-62 Removal of improvements and equipment upon termination--Time limit.

5-7-62. Removal of improvements and equipment upon termination--Time limit. Upon termination of any lease issued under the provisions of this chapter by reason of forfeiture, surrender, expiration of term, or for any other reason, the lessee may remove all improvements and equipment as can be removed without material injury to the premises. However, all rents and royalties shall be paid and such removal accomplished within two years from the termination date or before such earlier date as the commissioner may set upon thirty days' written notice to the lessee. All improvements and equipment remaining upon the premises after the removal date as set in accordance with this section shall be forfeited to the State of South Dakota without compensation.

Source: SL 1993, ch 53, § 18.



§ 5-7-63 Authority to withhold land from leasing--Rejection of application--Competitive bidding.

5-7-63. Authority to withhold land from leasing--Rejection of application--Competitive bidding. Nothing contained in this chapter may be construed as requiring the commissioner to offer any tract of land for lease. The commissioner may withhold any tract from leasing for mineral purposes, if, in his opinion, the best interests of the state would be served by so doing, and nothing contained in this chapter may be construed as prohibiting the commissioner from rejecting any application at any time prior to approval and offering acreage embraced therein for lease upon competitive bidding.

Source: SL 1993, ch 53, § 19.



§ 5-7-64 Transfer of State Cement Plant Commission mineral estates to commissioner of school and public lands.

5-7-64. Transfer of State Cement Plant Commission mineral estates to commissioner of school and public lands. Notwithstanding any other provisions of law, the commission shall, not later than June 30, 2011, transfer all of the commission's right, title and interest in and to any mineral estates owned or leased by the commission to the commissioner of school and public lands.

Source: SL 2010, ch 32, § 2.



§ 5-7-65 Limited surface and subsurface easements for access to oil, gas, minerals, and geothermal resources.

5-7-65. Limited surface and subsurface easements for access to oil, gas, minerals, and geothermal resources. The commissioner of school and public lands may grant limited surface and subsurface easements on public lands to provide access to land containing potential oil, gas, minerals, or geothermal resources which are not subject to lease pursuant to chapter 5-7 or to public lands held by a separate exploration, development, or production lease issued pursuant to chapter 5-7. Any easement shall be granted pursuant to the provisions of § 5-2-11 with terms and conditions that are customary and proper for the protection of the rights of the state and the surface lessee.

Source: SL 2014, ch 39, § 1.






Chapter 08 - Rural Credit Mineral Reservation

§ 5-8-1 Rural credit board abolished--Powers transferred to commissioner of school and public lands.

5-8-1. Rural credit board abolished--Powers transferred to commissioner of school and public lands. The South Dakota Rural Credit Board is hereby abolished and all its powers and duties are hereby transferred to, and shall be exercised and performed by the commissioner of school and public lands; and the duties and powers heretofore vested in the rural credit director are hereby transferred to, and shall be exercised and performed by the commissioner of school and public lands.

Source: SL 1959, ch 292, § 1; SDC Supp 1960, § 55.3201-1.



§ 5-8-2 Validation of sales by Rural Credit Board.

5-8-2. Validation of sales by Rural Credit Board. All sales of real estate made by the State of South Dakota, through its Rural Credit Board, and completed by contract or deed to the purchaser prior to February 23, 1947, and the proof, evidencing a compliance with the provisions of SDC 1960 Supp. 55.3219, has not been supplied or does not appear, are hereby legalized, cured, and validated and such proceedings shall be deemed to have been taken as by law provided.

Source: SL 1945, ch 319, § 1; SL 1949, ch 252, § 1; SDC Supp 1960, § 65.0326.



§ 5-8-3 Income credited to rural credit fund--Transfer to school funds.

5-8-3. Income credited to rural credit fund--Transfer to school funds. All funds heretofore credited to the rural credit fund shall continue to be so credited. The commissioner of school and public lands shall from time to time direct the state treasurer to transfer moneys from the rural credit fund as follows: fifty percent to the common school interest and income fund and fifty percent to the common school permanent fund.

Source: SL 1955, ch 279, §§ 1 to 3; SDC Supp 1960, § 55.3229; SL 1976, ch 20, § 4; SL 1978, ch 44.






Chapter 09 - Sale of School and Public Lands

§ 5-9-1 Selection of school and endowment lands to be sold--Amount sold each year.

5-9-1. Selection of school and endowment lands to be sold--Amount sold each year. The commissioner of school and public lands may select not more than fifty thousand acres from the school and endowment lands of the state, to be offered for sale in each fiscal year. However, in counties in which unsold school land amounts to more than five percent of the total acreage of the county, no more than twenty percent of the total acreage of such school land may be offered for sale, in any one year.

Source: SDC 1939, § 15.0301; SL 1949, ch 46; SL 1968, ch 34, § 1; SL 1975, ch 49; SL 1998, ch 31, § 1.



§ 5-9-2 Repealed.

5-9-2. Repealed by SL 1980, ch 43.



§ 5-9-3 Board of Appraisal--Selection of tracts for sale--Subdivision of lands of special value.

5-9-3. Board of Appraisal--Selection of tracts for sale--Subdivision of lands of special value. There is hereby created a Board of Appraisal consisting of the commissioner of school and public lands and the state auditor. Whenever the commissioner shall direct the selection of lands in any county to be offered for sale, the Board of Appraisal shall select the quantity required and designate for sale each tract. Such Board of Appraisal shall take care to select and designate for sale first the most valuable lands, and shall ascertain all such lands as may be of special and peculiar value other than agricultural and cause the proper subdivision of the same, in order that the highest price may be obtained therefor.

Source: SL 1911, ch 224, § 31; RC 1919, § 5655; SDC 1939, § 15.0302; SL 1961, ch 54.



§ 5-9-4 Designation and appraisal of separate tracts for sale--Reappraisal of unsold land.

5-9-4. Designation and appraisal of separate tracts for sale--Reappraisal of unsold land. Such lands as shall not have been specially subdivided shall be designated and offered for sale in separate tracts of not more than eighty acres each, and the smallest subdivisions of those so subdivided shall be separately designated and offered for sale. The Board of Appraisal shall appraise such separate tract of land so selected and designated at its actual value under the terms of sale.

All lands designated for sale and not sold within two years after their appraisal shall be reappraised by the board of appraisers in the manner provided by law before they are sold.

Source: SL 1911, ch 224, §§ 32, 34; SL 1915, ch 272; RC 1919, §§ 5656, 5658; SL 1919, ch 306, § 2; SL 1927, ch 188; SDC 1939, §§ 15.0303, 15.0305; SL 1949, ch 47.



§ 5-9-5 Offer to purchase particular tract--Forfeiture or return of payment.

5-9-5. Offer to purchase particular tract--Forfeiture or return of payment. Any person may file with the commissioner of school and public lands a written offer on any tract, which offer shall be accompanied by a payment of fifty cents for each acre in the tract on which the offer is made. If the tract of land is selected for sale in the year in which the offer is made, the payment, once received, is not refundable and the amount shall be deposited to the credit of the permanent fund of the class of land involved. If the tract is not selected for sale by the commissioner or the Board of Appraisal in the year in which the offer is made, the payment shall be returned to the offeror.

Source: SDC 1939, § 15.0302 as added by SL 1961, ch 54; SL 1982, ch 52.



§ 5-9-6 Publication of notice of land sale--Selection and appraisal to be concurrent.

5-9-6. Publication of notice of land sale--Selection and appraisal to be concurrent. If land situated in a county is selected and designated for sale by the commissioner of school and public lands pursuant to the provisions of § 5-9-1, the land shall be advertised for sale at public auction by the publication of a notice of the sale, stating the time and place at which the sale of land will begin. The notice shall be published once each week for at least four consecutive weeks in the official newspapers of the county in which the land is located. The published notice of the time and place of the sale need not include the legal descriptions of the land to be offered at the sale. The selection, designation, appraisal, and advertising of the sale of the land shall be done concurrently.

Source: SL 1911, ch 224, § 33; RC 1919, § 5657; SL 1919, ch 306, § 1; SDC 1939, § 15.0304; SL 1961, ch 55; SL 1982, ch 50, § 2; SL 1992, ch 44.



§ 5-9-7 Certification and publication of description and appraised price of land offered.

5-9-7. Certification and publication of description and appraised price of land offered. Fifteen days before the date of sale the commissioner of school and public lands shall certify to the county auditor, the description and appraised price of the land to be offered and shall cause the same to be published in the legal newspapers of the county for two publications.

Source: SDC 1939, § 15.0304 as added by SL 1961, ch 55.



§ 5-9-8 Commissioner to conduct sales.

5-9-8. Commissioner to conduct sales. All sales shall be conducted through the Office of the Commissioner of School and Public Lands. The commissioner shall at the time appointed direct the sale of the lands designated. In case the commissioner is unable to act, the duties prescribed in this section and §§ 5-9-9 to 5-9-11, inclusive, may be performed by an agent duly appointed and commissioned by him for that purpose.

Source: SL 1911, ch 224, § 35; RC 1919, § 5659; SDC 1939, § 15.0306; SL 1957, ch 42.



§ 5-9-9 Time and place of sale--Minimum price--Adjournment of sale--Record of sales.

5-9-9. Time and place of sale--Minimum price--Adjournment of sale--Record of sales. Such lands shall be sold at public auction to the highest bidder, at the courthouse of the county in which the lands are situated; or, if there be no courthouse, at the building in which the office of the county auditor is located, and between the hours of ten a.m. and five p.m. only. No bid shall be received and no land shall be sold for less than the appraised value and in no case for less than ten dollars an acre. The commissioner of school and public lands or his agent may adjourn the sale from day to day, and for good cause may adjourn it for a period of not more than three days.

The county auditor shall act as clerk at all sales of school lands and shall keep a complete record of such sales and forward a certified copy of the same to the commissioner.

Source: SL 1911, ch 224, §§ 34, 35; SL 1915, ch 272; RC 1919, §§ 5658, 5659; SL 1919, ch 306, § 2; SL 1927, ch 188; SDC 1939, §§ 15.0305, 15.0306; SL 1949, ch 47; SL 1957, ch 42.



§ 5-9-10 Terms of installment sale--Interest--Prepayment option.

5-9-10. Terms of installment sale--Interest--Prepayment option. The purchaser of common school lands and other lands donated for educational and charitable purposes, except those sold for cash, shall pay at least thirty percent of the purchase price in cash and the remaining seventy percent of the purchase price shall be paid in equal installments of three and one-half percent of the total purchase price on the first day of January of each succeeding calendar year until the whole is paid with interest thereon at a rate established annually by the commissioner of school and public lands, payable annually on the first day of January each year. The commissioner shall establish such interest rate by rules promulgated pursuant to chapter 1-26. The interest rate shall be not less than one and one-half percent above the New York prime lending rate existing at the end of May first of each year. The purchaser shall have the right or option of paying the balance or any number of installments on any date. The Board of Regents and the executive branch may sell extraneous real property as specifically authorized by the Legislature under the conditions prescribed in this section.

Source: SL 1911, ch 224, § 34; SL 1915, ch 272; RC 1919, § 5658; SL 1919, ch 306, § 2; SL 1927, ch 188; SDC 1939, § 15.0305; SL 1949, ch 47; SL 1983, ch 31; SL 1985, ch 36, § 2; SL 1989, ch 20, § 58; SL 1992, ch 45.



§ 5-9-11 Notice to lessee of sale.

5-9-11. Notice to lessee of sale. Fifteen days before the date of sale of any land, the commissioner of school and public lands shall give notice by registered or certified mail, addressed to the record lessee at his record address, of the day, hour, and place of the sale.

Source: SDC 1939, § 15.0306 as added by SL 1957, ch 42.



§ 5-9-12 Successful bidder's deposit with commissioner.

5-9-12. Successful bidder's deposit with commissioner. If a bid is accepted the purchaser shall at once deposit with the commissioner at least thirty percent of the purchase price, or if the land is sold for cash, the purchaser shall deposit the full amount of the price bid.

Source: SL 1911, ch 224, § 36; SL 1917, ch 337; RC 1919, § 5660; SDC 1939, § 15.0307; SL 1994, ch 47, § 6.



§ 5-9-13 Time of vesting of right or title after sale.

5-9-13. Time of vesting of right or title after sale. No sale shall operate to convey any right or title to any lands for sixty days after the date thereof, nor until the same shall have received the approval of the Governor.

Source: SL 1911, ch 224, § 36; SL 1917, ch 337; RC 1919, § 5660; SDC 1939, § 15.0307.



§ 5-9-14 Report of cash sale to Governor--Preparation and delivery of patent--Recordation--Fee.

5-9-14. Report of cash sale to Governor--Preparation and delivery of patent--Recordation--Fee. If a tract has been sold for cash, the commissioner of school and public lands shall report such sale to the Governor. If the Governor approves the sale, the commissioner shall prepare a patent for the tract according to a form which the commissioner shall prescribe, which shall be executed in the name of the state by the Governor, and attested by the commissioner, under the seal of office. The patent shall be forwarded after the expiration of sixty days from the date of sale to the register of deeds of the county in which the land is located for delivery to the purchaser. The commissioner shall record the patent, deed, or contract in the county in which the land is located and charge the fee assessed by the county plus a transaction fee of ten dollars.

Source: SL 1911, ch 224, § 37; RC 1919, § 5661; SDC 1939, § 15.0308; SL 1949, ch 48; SL 1994, ch 47, § 7.



§ 5-9-15 Report of installment sale to Governor--Preparation, filing and delivery of contract--Copy of abstract to county auditor.

5-9-15. Report of installment sale to Governor--Preparation, filing and delivery of contract--Copy of abstract to county auditor. The commissioner of school and public lands shall, on receipt of a report that a tract has been sold, if the land is to be paid for in installments, cause to be prepared a contract of sale for such tract in duplicate, according to a form which the commissioner shall prescribe, and shall submit the same to the Governor for his approval. Should the Governor approve the sale, he shall certify to such approval and the commissioner shall thereupon execute the same. The approval of the Governor and one copy of such contract shall be filed in the office of the commissioner, and the other copy of the contract shall be forwarded to the purchaser after the expiration of sixty days from the date of sale and a copy of the final abstract of sale shall be forwarded to the county auditor for use as noted in § 5-9-28.

Source: SL 1911, ch 224, § 37; RC 1919, § 5661; SDC 1939, § 15.0308; SL 1949, ch 48; SL 1967, ch 34; SL 1980, ch 44.



§ 5-9-16 Assignment or conveyance under installment contract--Approval required--Form--Filing fee.

5-9-16. Assignment or conveyance under installment contract--Approval required--Form--Filing fee. Any assignment of any rights under such contract, or conveyance of any interest in the lands therein described is ineffective until such assignment or conveyance is first approved, in writing, by the commissioner of school and public lands. The commissioner shall prescribe the form to be used for such assignment or conveyance and shall fix a reasonable fee for filing, recording, and approval of it.

Source: SDC 1939, § 15.0308 as added by SL 1949, ch 48; SL 1984, ch 36, § 2.



§ 5-9-17 Return of purchaser's deposit on governor's disapproval of sale.

5-9-17. Return of purchaser's deposit on governor's disapproval of sale. If the Governor disapproves of the sale of any tract, the commissioner of school and public lands shall return in full to the purchaser, the sum deposited for the tract.

Source: SL 1911, ch 224, § 37; RC 1919, § 5661; SDC 1939, § 15.0308; SL 1949, ch 48; SL 1994, ch 47, § 8.



§ 5-9-18 to 5-9-22. Repealed.

5-9-18 to 5-9-22. Repealed by SL 1980, ch 45, §§ 1 to 5.



§ 5-9-23 Forfeiture of installment contract for delinquency or violation--Retention of purchase money and improvements as liquidated damages--Immediate right to reentry and possession.

5-9-23. Forfeiture of installment contract for delinquency or violation--Retention of purchase money and improvements as liquidated damages--Immediate right to reentry and possession. The deferred payments for lands sold and the interest thereon shall be paid promptly when due to the commissioner of school and public lands. Whenever the purchaser of any tract shall fail to pay the principal and interest due by him to the state for such tract within three months after same shall become due or shall violate any of the provisions of the contract of sale, such contract shall be null and void and he shall forfeit the amount of purchase money and interest paid on the purchase of said land, and all right, title, and interest in all improvements thereon, and such payments and improvements shall be retained by the state for the same purposes for which the proceeds of sale from such lands are used, in full satisfaction and in liquidation of all damages for the use and possession of said property by the purchaser; and the state shall have immediate right to reenter and take possession of said real estate.

Source: SL 1911, ch 224, § 42; RC 1919, § 5666; SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309; SL 1988, ch 49, § 2.



§ 5-9-24 Procedure for forfeiture of installment contract--Service of notice.

5-9-24. Procedure for forfeiture of installment contract--Service of notice. To effect such forfeiture the commissioner of school and public lands shall serve upon the purchaser or his legal representatives or assigns a notice specifying the conditions in which default has been made, stating that such contract will terminate thirty days after the service of such notice or at the expiration of three months after the default, if that time has not already expired, unless prior thereto the purchaser shall comply with such conditions and pay the costs of service. Such notice shall be served personally in the manner provided for the service of summons in civil actions. If the person to be served is not a resident of the state, cannot be found therein, or is deceased, any of which facts the return of the sheriff of the county where the real estate lies shall be prima facie evidence that he cannot be found in such county, then service shall be made by three weeks published notice in a newspaper of general circulation in the county where the real estate is situated, and such service shall be binding upon all parties in interest in said real estate, including all of the personal representatives, heirs at law, devisees, legatees, next of kin, and creditors of any deceased person. Personal service of said notice without the state, proved by the affidavit of the person making the same, made before an authorized officer having a seal, shall have the same effect as the published notice herein provided for.

Source: SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-25 Recording of notice of default--Prima facie evidence.

5-9-25. Recording of notice of default--Prima facie evidence. A copy of the notice with proof of service thereof and the affidavit of the commissioner of school and public lands showing that the purchaser has not complied with the terms of the notice, may be recorded with the register of deeds and shall be prima facie evidence of the facts therein stated.

Source: SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-26 Reinstatement of contract on compliance by purchaser with conditions of notice.

5-9-26. Reinstatement of contract on compliance by purchaser with conditions of notice. If within the time mentioned in the notice, the person served complies with such conditions and pays the cost of service, the contract shall be thereby reinstated to the same effect as though no default had occurred, but otherwise shall terminate as provided in § 5-9-23.

Source: SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-27 Action at law to set aside installment contract in default.

5-9-27. Action at law to set aside installment contract in default. In lieu of or in addition to the forfeiture by notice as hereinbefore provided in the discretion of the commissioner of school and public lands, such contract may be set aside by an action at law in the circuit court for the county in which said real estate is situated under the proceedings provided for the strict foreclosure of real estate contracts, or under any other proceedings provided by law, and the attorney general shall conduct all of said proceedings upon written request filed with him by the commissioner of school and public lands of the State of South Dakota.

Source: SL 1911, ch 224, § 42; RC 1919, § 5666; SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-28 Taxability of land sold--Notice to county auditor of disapproval of sale.

5-9-28. Taxability of land sold--Notice to county auditor of disapproval of sale. Whenever the county auditor shall deliver to the commissioner of school and public lands the certified copy of the record of any land sales as provided in § 5-9-9, the county auditor shall take notice of the same and such land shall thereupon become subject to taxation the same as other lands; and taxes shall be assessed thereon, collected and enforced, in like manner as taxes on other lands, unless the commissioner of school and public lands shall notify the county auditor prior to the next ensuing assessment date that the sale of such lands or any description thereof has been disapproved.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-29 Tax purchaser's rights under installment contract--Payment of delinquent installments.

5-9-29. Tax purchaser's rights under installment contract--Payment of delinquent installments. The purchaser of any such land sold for delinquent taxes shall acquire only such rights and interests as belong to the party holding the contract of sale hereinbefore provided for, and the right to be substituted as the assignee thereof and upon exhibition to the proper officer of the tax certificate given at a tax sale, in case the land has not been redeemed, such tax purchaser shall have the right to make any payment of principal or interest then in default upon the contract of sale, as the assignee thereof, prior to the redemption of such land.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-30 Special contract of sale given to tax purchaser after issuance of tax deed.

5-9-30. Special contract of sale given to tax purchaser after issuance of tax deed. In case the holder of such contract of sale shall fail to redeem the land within the time allowed by law for the redemption of other lands sold for taxes, and also pay to the proper officer for the use of the holder of the tax certificate all payments of principal and interest if any, made by him upon the contract of sale, with interest from the time so made at the rate provided by law, the holder and owner of such tax certificate, upon the receipt of a tax deed thereon, duly given, and the filing of a certified copy of the same with the commissioner of school and public lands together with a certificate showing that he has caused notice as hereinafter provided to be served upon the legal holder of the contract of sale of his intention of making application for a special contract of sale as herein provided, shall be given by the commissioner a special contract of sale, embodying the same terms and conditions and with like force and effect as the original contract of sale and in lieu thereof.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-31 Notice to original purchaser of tax purchaser's intent to apply for special contract--Service of notice.

5-9-31. Notice to original purchaser of tax purchaser's intent to apply for special contract--Service of notice. Before the holder of a tax deed as above provided shall be entitled to a special contract of sale, notice shall be served upon the owner of record of the original contract of sale, and upon the person in possession of the land covered by said contract. Such notice shall be signed by the holder of the tax deed, his agent, or attorney, stating the date of the tax deed, the description of the land, the name of the holder of the contract, the date and number of the same, and setting forth the fact that he will make application for a special contract at the expiration of sixty days from the service of the notice. Personal service of such notice in the manner provided by law for the service of summons shall be made upon the holder of the contract if he resides within the state. If he is a nonresident such notice may be served by publication once each week for three consecutive weeks in some newspaper printed in the county where the land is situated.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-32 Issuance of patent to purchaser or assignee of land--Judicial determination in event of death--Recordation--Fee.

5-9-32. Issuance of patent to purchaser or assignee of land--Judicial determination in event of death--Recordation--Fee. When full payment has been made for any tract sold, a patent for the tract executed in the name of the state by the Governor, and attested by the commissioner of school and public lands, under the seal of office of the commissioner, shall be made out and delivered by the commissioner to the register of deeds of the county in which the land is situated. The patent shall run to the original purchaser, if the purchaser is living and the purchaser's interest in the land has not been assigned. However, if a legal transfer of the purchaser's interest has been made, the patent shall run to the actual owner of such interest, as may appear from documentary evidence approved by the state's attorney, treasurer, and auditor of the county in which the land is situated, and shall be filed with the application for the patent. In case of the death of the original purchaser or assignee, a patent may not be issued until a court of competent jurisdiction has ascertained and adjudged who is entitled to the patent and a certified copy of the decree or order of the court has been filed with the application for patent. The commissioner shall record the patent, deed, or contract in the county in which the land is located and charge the fee assessed by the county plus a transaction fee of ten dollars.

Source: SL 1911, ch 224, § 44; SL 1915, ch 273; RC 1919, § 5668; SDC 1939, § 15.0312; SL 1994, ch 47, § 9.



§ 5-9-33 Issuance to bankrupt of patent to land set aside as homestead.

5-9-33. Issuance to bankrupt of patent to land set aside as homestead. When, in the adjudication of an estate in bankruptcy proceedings, a portion of a legal subdivision has been decreed and set apart to the bankrupt as exempt under the homestead laws of the state, and a plat showing the exact boundaries of the tract so set apart has been filed in the office of the register of deeds of the county in which the lands are situated and a copy thereof has also been filed in the Office of the Commissioner of School and Public Lands, a patent may be issued for such tract to the bankrupt to whom such tract has been set apart.

Source: SL 1911, ch 224, § 44; SL 1915, ch 273; RC 1919, § 5668; SDC 1939, § 15.0312.



§ 5-9-34 Sale for public purposes of tract not exceeding one hundred sixty acres.

5-9-34. Sale for public purposes of tract not exceeding one hundred sixty acres. Whenever a civil, state, religious, or public organization makes an application for the purchase of any common school or endowment land to be used for public purposes, not exceeding one hundred sixty acres, and files a plat and a statement of the purpose for which the land is to be used in the Office of the Commissioner of School and Public Lands, the commissioner may appraise the tract in the manner provided by law for the appraisement of school and public lands.

Source: SDC 1939, § 15.0313; SL 1949, ch 49; SL 1959, ch 53; SL 1998, ch 32, § 1.



§ 5-9-35 Conveyance of tract not exceeding one hundred sixty acres--Reversion to state.

5-9-35. Conveyance of tract not exceeding one hundred sixty acres--Reversion to state. Upon the payment of the full amount of the appraised price of such tract, a conveyance may be executed by the Governor, attested by the commissioner of school and public lands, with the seal affixed, conditioned that should such lands cease to be used for two successive years for the purpose stated in the application, the title shall revert to the state.

Source: SDC 1939, § 15.0313; SL 1949, ch 49; SL 1959, ch 53; SL 1998, ch 32, § 2.



§ 5-9-36 Sale of improvements on school and public lands authorized.

5-9-36. Sale of improvements on school and public lands authorized. Whenever the right, title, and interest in improvements upon school and public lands shall have vested in the state, the commissioner of school and public lands is authorized, whenever in his judgment it shall be for the best interest of the state to sell and dispose of such improvements for cash at public auction to the highest bidder at the courthouse of the county in which the improvements are situated.

Source: SL 1923, ch 255, § 1; SDC 1939, § 15.0326; SL 1939, ch 37.



§ 5-9-37 Appraisal and minimum price of improvements offered for sale--Disapproval of sale.

5-9-37. Appraisal and minimum price of improvements offered for sale--Disapproval of sale. When improvements are designated to be offered for sale, the commissioner of school and public lands shall make a list of such improvements and present such list to the Board of Appraisal provided for in § 5-9-3, who shall make an itemized appraisement of the same. No improvements shall be sold for less than the appraised value. The commissioner may disapprove any sale if it is not to the best interest of the state.

Source: SL 1923, ch 255, § 2; SDC 1939, § 15.0326; SL 1939, ch 37.



§ 5-9-38 Publication of notice of sale of improvements--Private sales of small value.

5-9-38. Publication of notice of sale of improvements--Private sales of small value. Notice of sale, stating the time, place, and terms of sale and description of the property to be sold shall be given by publishing the same for two successive weeks at least once each week, in a newspaper in the county in which such improvements are situated.

The commissioner of school and public lands, however, is authorized to sell any improvements upon school and public lands, the value of which in his opinion, does not exceed fifty dollars at private sale without publication notice for any amount not exceeding fifty dollars which he may consider a fair selling price.

Source: SL 1923, ch 255, § 2; SDC 1939, § 15.0326; SL 1939, ch 37.



§ 5-9-39 Conservation easement for certain state land conveyed to another party.

5-9-39. Conservation easement for certain state land conveyed to another party. If the federal government conveys the fee title of any land to the State of South Dakota and that land is under the management of the Office of School and Public Lands, the Office of School and Public Lands may reconvey the fee title to another party if the land is no longer used or needed by the state. However, the state may hold a perpetual conservation easement to protect the public interest in preserving the archaeological and paleontological aspects on the land when the fee title is conveyed to another party. The conveyance documents shall specify the conservation easement and the conservation easement shall be made in accordance with §§ 1-19B-56 to 1-19B-60, inclusive.

Source: SL 2000, ch 28, § 1.






Chapter 10 - State School and Endowment Funds

§ 5-10-1 Assignment of receipts from leases, interest, and land sales to income and permanent funds.

5-10-1. Assignment of receipts from leases, interest, and land sales to income and permanent funds. The income from the leased lands of each class of school and public lands and the interest on the permanent fund of that class shall be assigned by the state treasurer to a fund to be known as the interest and income fund of such class. The principal of money derived from the sale of each class of lands granted to the state for educational and charitable purposes shall be assigned by the state treasurer to a fund to be known as the permanent fund of such class.

Source: SL 1911, ch 224, § 39; RC 1919, § 5663; SDC 1939, § 15.0601; SL 1957, ch 45.



§ 5-10-1.1 Board of Regents endowed institution interest and income fund created.

5-10-1.1. Board of Regents endowed institution interest and income fund created. There is hereby created in the state treasury a fund called the Board of Regents endowed institution interest and income fund to be administered by the commissioner of school and public lands. Any investments of money in the fund shall be made by the State Investment Council. No allocations or expenditures may be made from the fund except as provided in § 5-10-1.2. The fund shall be declared a participating fund and it shall be credited for all interest, dividends, and other income earned on fund balances, in accordance with the provisions of § 5-10-18.3.

Source: SL 1989, ch 50, § 1; SL 1997, ch 37, § 2; SL 2001, ch 26, § 4.



§ 5-10-1.2 Board of Regents endowed institution interest and income fund--Allocation.

5-10-1.2. Board of Regents endowed institution interest and income fund--Allocation. The commissioner of school and public lands shall deposit revenue collected for state endowed institutions under the control of the Board of Regents pursuant to § 5-10-1 and chapters 10-4 and 10-6 in the Board of Regents endowed institution interest and income fund, created by § 5-10-1.1, and credit the appropriate institutional account within the fund. On a periodic basis the commissioner shall allocate the money to the appropriate institutions. The total allocation for an institution for a fiscal year shall be the lesser of that institution's revenue for the fiscal year plus the beginning cash balance of the institution's account or:

$ 236,041 for the University of South Dakota;

$ 548,451 for South Dakota State University;

$ 133,022 for South Dakota School of Mines and Technology;

$ 183,393 for Northern State University;

$ 173,360 for Dakota State University;

$ 173,360 for Black Hills State University;

$ 97,959 for the School for the Deaf;

$ 94,712 for the School for the Blind and the Visually Impaired; and

$ 77,745 for the agricultural experiment station.

Revenue in excess of the allocation shall be credited to the corresponding institutional account. If the cash balance of any institutional account exceeds fifty percent of the maximum allocation for that institution at the end of the fiscal year, the commissioner shall allocate the portion over fifty percent to the institution in the next fiscal year in addition to the normal allocation.

Source: SL 1989, ch 50, § 2; SL 1989, ch 170, §§ 1-3; SL 1990, ch 44; SL 1998, ch 110, § 4; SL 1999, ch 25, § 3.



§ 5-10-2 Repealed.

5-10-2. Repealed by SL 1980, ch 46, § 1.



§ 5-10-3 Accounts and records maintained by commissioner.

5-10-3. Accounts and records maintained by commissioner. The commissioner of school and public lands shall keep an accurate account of all money due or to become due the state on account of sales and leases of school and public lands and the interest arising from the loaning of the permanent school fund.

Source: SL 1911, ch 224, §§ 38, 61; RC 1919, §§ 5662, 5701; SDC 1939, § 15.0601; SL 1957, ch 45; SL 1984, ch 34, § 12.



§ 5-10-4 Supervision by commissioner of collections, apportionment, and distribution of funds.

5-10-4. Supervision by commissioner of collections, apportionment, and distribution of funds. The commissioner of school and public lands shall have supervision of the collection of all money due the state for the purposes aforesaid, and of the apportionment and distribution of such funds to the several counties and public institutions of the state.

Source: SL 1911, ch 224, § 62; RC 1919, § 5702; SDC 1939, § 15.0602.



§ 5-10-5 Annual statement to counties of sale and lease payments coming due.

5-10-5. Annual statement to counties of sale and lease payments coming due. The commissioner of school and public lands shall on or before the fifteenth day of December of each year furnish to the treasurer of each county a full statement of the principal and interest on sales and rental on term leases falling due in such county on the first day of January following.

Source: SL 1911, ch 224, § 63; RC 1919, § 5703; SDC 1939, § 15.0602; SL 1980, ch 46, § 2.



§ 5-10-6 Apportionment among counties and institutions of income from school lands and funds.

5-10-6. Apportionment among counties and institutions of income from school lands and funds. The commissioner of school and public lands, after any adjustments that have been made pursuant to § 5-10-18.3, shall make a division and apportionment of all funds derived from the leasing of school and public lands, from interest, dividends, and other income on all invested funds derived from the sale of school and public lands, and from interest, dividends, and other income on invested funds derived from the five percent paid to the state by the United States on sales of public lands within the state, such apportionment to be made among the counties, and the educational, penal, and charitable institutions, as provided by law.

Source: SDC 1939, § 15.0108; SL 2001, ch 26, § 5.



§ 5-10-7 County treasurer's receipts for payments by lessees and purchasers--Disposition of copies.

5-10-7. County treasurer's receipts for payments by lessees and purchasers--Disposition of copies. The county treasurer shall, for all money paid to him by any lessee or purchaser, execute triplicate receipts, and shall deliver one receipt to the person paying the same, transmit one receipt and the accompanying payment to the commissioner of school and public lands, not later than the third business day, and file the other receipt in his office.

Source: SL 1911, ch 224, § 43; RC 1919, § 5667; SDC 1939, § 15.0601; SL 1957, ch 45; SL 1988, ch 49, § 3.



§ 5-10-8 , 5-10-9. Repealed.

5-10-8, 5-10-9. Repealed by SL 1988, ch 49, §§ 4, 5.



§ 5-10-10 Repealed.

5-10-10. Repealed by SL 1980, ch 46, § 4.



§ 5-10-11 , 5-10-12. Repealed.

5-10-11, 5-10-12. Repealed by SL 1982, ch 53, §§ 4, 5.



§ 5-10-13 , 5-10-14. Repealed.

5-10-13, 5-10-14. Repealed by SL 1988, ch 49, §§ 6, 7.



§ 5-10-15 Repealed.

5-10-15. Repealed by SL 1982, ch 53, § 6.



§ 5-10-16 Delivery of payment by lessee or purchaser to state treasurer.

5-10-16. Delivery of payment by lessee or purchaser to state treasurer. Upon receipt of payment by a lessee or purchaser, if remitted in the proper form and in the proper amount, the commissioner of school and public lands shall forthwith deliver the payment to the state treasurer with instructions as to the fund to be credited.

Source: SL 1945, ch 66, § 3; SDC Supp 1960, § 15.0605-1; SL 1988, ch 49, § 8.



§ 5-10-17 Credit to school and endowment fund.

5-10-17. Credit to school and endowment fund. The state treasurer shall, upon receipt, credit such business receipts to the state school and endowment fund.

Source: SL 1973, ch 37, § 1.



§ 5-10-18 Investment of permanent school funds.

5-10-18. Investment of permanent school funds. The moneys of the common school permanent fund and other educational funds shall be invested by the State Investment Council, in accordance with the provisions of § 4-5-27.

Source: SL 1951, ch 85; SL 1953, ch 47; SL 1955, ch 37; SL 1957, ch 46; SDC Supp 1960, § 15.0609-1; SL 1969, ch 34; SL 1970, ch 36; SL 1970, ch 37; SL 1972, ch 29; SL 1983, ch 28, § 4; SL 1992, ch 60, § 2; SL 1997, ch 37, § 3; SL 2001, ch 26, § 6.



§ 5-10-18.1 , 5-10-18.2. Repealed.

5-10-18.1, 5-10-18.2. Repealed by SL 2001, ch 26, §§ 7, 8.



§ 5-10-18.3 Adjusting funds by rate of inflation--Procedure.

5-10-18.3. Adjusting funds by rate of inflation--Procedure. In adjusting the principal of the common school permanent fund and other educational and charitable funds by the rate of inflation pursuant to Article VIII, Section 3 of the South Dakota Constitution, the State Investment Council shall proceed as follows:

(1) The inflation adjustment period is the fiscal year, beginning July first and ending June thirtieth. The first inflation adjustment period begins on November 15, 2000, and ends on June 30, 2001. The principal shall be credited each year for the inflation adjustment at the time of the common school apportionment beginning in 2002;

(2) The rate of inflation is based on the consumer price index prepared by the Bureau of Labor Statistics of the United States Department of Labor;

(3) The principal balance in each permanent school and other educational and charitable fund as of November 15, 2000, adjusted by amounts as provided by law, is the principal balance to be increased by the rate of inflation; and

(4) The inflation adjustment requirement shall be met using realized net capital gains. If these are not sufficient, the interest, dividends, and other income shall be used. Any excess realized net capital gains shall be carried forward for the following year's inflation adjustment.
Source: SL 2001, ch 26, § 1.



§ 5-10-19 , 5-10-20. Repealed.

5-10-19, 5-10-20. Repealed by SL 1973, ch 37, § 3.



§ 5-10-21 , 5-10-22. Repealed.

5-10-21, 5-10-22. Repealed by SL 1980, ch 46, §§ 5, 6.



§ 5-10-23 Bidding and purchase by state at judgment sale of school and public lands.

5-10-23. Bidding and purchase by state at judgment sale of school and public lands. Whenever any real property is sold to satisfy a judgment in favor of the state in any action relating to the school and public lands, it shall be the duty of the commissioner of school and public lands to represent the state as a bidder at such sale and, if he shall purchase such property, the certificate of sale and sheriff's deed, if one be issued, shall be made to the state.

Source: SL 1911, ch 224, § 83; RC 1919, § 5713; SDC 1939, § 15.0608.



§ 5-10-24 Maximum price bid by state--Allowance for prior encumbrances.

5-10-24. Maximum price bid by state--Allowance for prior encumbrances. The maximum price which the commissioner of school and public lands shall bid for any such property at any such sale shall be determined by an appraisement, to be made in the same manner that the school and public lands of the state are by law required to be appraised, but such price shall never exceed the amount of prior encumbrances, judgments, interest, and costs.

Source: SL 1911, ch 224, § 84; RC 1919, § 5714; SDC 1939, § 15.0608.



§ 5-10-25 Disposition of proceeds of judgment.

5-10-25. Disposition of proceeds of judgment. All money received as the proceeds of any such sales, or in satisfaction of any judgment obtained in favor of the state in any such action shall be paid to the state treasurer and by him be divided and apportioned according to law.

Source: SL 1911, ch 224, § 85; RC 1919, § 5715; SDC 1939, § 15.0608.



§ 5-10-26 to 5-10-31. Repealed.

5-10-26 to 5-10-31. Repealed by SL 1974, ch 47, § 3.



§ 5-10-32 Repealed.

5-10-32. Repealed by SL 1980, ch 46, § 7.



§ 5-10-33 Repealed.

5-10-33. Repealed by SL 1974, ch 47, § 3.



§ 5-10-34 Reporting status of common school interest and income fund and status of common school apportionment.

5-10-34. Reporting status of common school interest and income fund and status of common school apportionment. The commissioner of school and public lands shall report the status of the common school interest and income fund to the superintendents of the common schools on a quarterly basis.

The commissioner of school and public lands shall report the status of the common school apportionment by October thirty-first to the Governor, the chairs of the house and senate appropriations committees and the secretary of the Department of Education.

Source: SL 1990, ch 45; SL 2004, ch 17, § 7.






Chapter 11 - Payments in Lieu of Taxes on State Lands

§ 5-11-1 Certification by commissioner of school and endowment land lessees and acreage.

5-11-1. Certification by commissioner of school and endowment land lessees and acreage. The commissioner of school and public lands shall on or before June first of each year certify to the auditor of each county where school and endowment land exists a list of all school and endowment lands in the county, and name and address of each lessee and the number of acres of school and endowment land under lease.

Source: SL 1965, ch 256, § 1; SL 1977, ch 47, § 1; SL 1994, ch 48, § 1.



§ 5-11-1.1 Forfeiture of lease for failure to pay tax--Collection procedures.

5-11-1.1. Forfeiture of lease for failure to pay tax--Collection procedures. Any person who has leased school and endowment lands shall forfeit that lease if that person fails to pay the tax levied upon the leased lands by November first of the year in which it is due and payable. If the tax remains delinquent, each county may proceed with collection under procedures set forth in chapter 10-22 for the collection of mobile home taxes. On December first of each year the county treasurer shall certify to the commissioner of school and public lands any taxes on leased lands that have not been paid.

Source: SL 1977, ch 47, § 7; SL 1981, ch 35; SL 1992, ch 80, § 221; SL 1994, ch 48, § 2.



§ 5-11-2 Computation of value of school lands in county and addition to tax base--Restricted purpose of addition to tax base.

5-11-2. Computation of value of school lands in county and addition to tax base--Restricted purpose of addition to tax base. The county auditor of each county having within its boundaries school and endowment lands shall ascertain the average assessed valuation per acre of all taxable agricultural lands within the county, after the assessment of such lands have been finally equalized by the boards of equalization and shall multiply such average assessed valuation by the number of acres of school and endowment lands and the resultant figure shall be added to the assessed valuation of such county to arrive at the rate of tax levy in mills for the county. Provided, however, that the amount ascertained by the county auditor as representing the value of school and endowment lands shall not be included or considered in determining the assessed value of any county or school district for any purpose whatsoever, except as herein expressly provided in establishing rates of levy.

Source: SL 1965, ch 256, § 2.



§ 5-11-3 Computation of value of school lands within school districts--Addition to tax base.

5-11-3. Computation of value of school lands within school districts--Addition to tax base. The county auditor of each county shall ascertain the average assessed valuation per acre of all taxable agricultural lands within the several school districts of his county, within the boundaries of which are school and endowment lands after the assessments of such lands have been finally equalized, and shall multiply such average assessed valuation by the number of acres of school and endowment lands and the resultant figure shall be added to the assessed valuation of such district to arrive at the rate of levy in mills for each school district.

Source: SL 1965, ch 256, § 3.



§ 5-11-4 , 5-11-5. Repealed.

5-11-4, 5-11-5. Repealed by SL 1977, ch 47, § 3.



§ 5-11-6 Distribution of payments in lieu of taxes.

5-11-6. Distribution of payments in lieu of taxes. The county auditor shall distribute federal and state payments in lieu of tax proceeds in the same manner as taxes are distributed.

Source: SL 1965, ch 256, § 5; SL 1977, ch 47, § 2; SL 1979, ch 33, § 1.



§ 5-11-7 Repealed.

5-11-7. Repealed by SL 1977, ch 47, § 3.



§ 5-11-8 Payments in lieu of taxes on land held by state institutions.

5-11-8. Payments in lieu of taxes on land held by state institutions. In addition to the payments heretofore provided for in this chapter the equivalent of taxes shall be determined and paid in like manner on all lands exclusive of the structure thereon located outside of the corporate limits of municipalities and owned by the State of South Dakota and under the supervision of the executive branch or the State Board of Regents.

Source: SL 1965, ch 256, § 7; SL 1989, ch 20, § 59; SL 1992, ch 60, § 2.






Chapter 12 - South Dakota Building Authority

§ 5-12-1 Authority created--Composition--Initial terms--Political affiliation--Chairman.

5-12-1. Authority created--Composition--Initial terms--Political affiliation--Chairman. There is created the South Dakota Building Authority, a body corporate and politic, to consist of seven members appointed by the Governor with the advice and consent of the Senate. The terms for the initial appointments shall be as follows: one member four years; two members three years; two members two years, and two members one year. Not all of the members shall be of the same political party. No person shall be appointed to the building authority who is an elected official of the State of South Dakota or any subdivision thereof. One of the members shall be designated by the Governor as chairman.

Source: SL 1967, ch 276, § 1; SL 1980, ch 21, § 3.



§ 5-12-1.1 Authority continued within Bureau of Finance and Management--Records and reports.

5-12-1.1. Authority continued within Bureau of Finance and Management--Records and reports. The South Dakota Building Authority shall continue within the Bureau of Finance and Management, and shall retain all its prescribed functions, including administrative functions. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner of finance and management, except that the authority shall report at least annually.

Source: SL 1973, ch 2, § 16 (a).



§ 5-12-1.2 Meaning of United States Department of Agriculture Conservation Reserve Program.

5-12-1.2. Meaning of United States Department of Agriculture Conservation Reserve Program. For the purposes of §§ 5-12-1.2, 5-12-7, 5-12-8, 5-12-8.1, 5-12-16, 5-12-19, 5-12-20, 5-12-22, 5-12-23, and 5-12-37, United States Department of Agriculture Conservation Reserve Program means Subtitle D of Title XII of the United States Food Security Act of 1985, as amended on January 25, 1988, and any rules promulgated thereunder.

Source: SL 1988, ch 50, § 1.



§ 5-12-2 Terms of members--Vacancies--Quorum.

5-12-2. Terms of members--Vacancies--Quorum. All appointments to the South Dakota Building Authority shall be made for a four-year term. Each member's term of office shall expire on the appropriate third Monday in January, but he shall continue to hold office until his successor is appointed and qualified. Any vacancy in the authority shall be filled by appointment for only the balance of the unexpired term. Four members of the authority shall constitute a quorum.

Source: SL 1967, ch 276, § 1; SL 1980, ch 21, § 1.



§ 5-12-3 Oath and bond of members.

5-12-3. Oath and bond of members. Each member shall, before entering upon the duties of his office, take and subscribe the constitutional oath of office and give bond in the penal sum of twenty-five thousand dollars conditioned upon the faithful performance of his duties. The oath and bond shall be filed in the Office of the Secretary of State.

Source: SL 1967, ch 276, § 1.



§ 5-12-4 Members receive no compensation--Reimbursement of expenses.

5-12-4. Members receive no compensation--Reimbursement of expenses. No member of such Building Authority shall receive any compensation for services rendered under this chapter. However, members shall be reimbursed for necessary expenses incurred in connection with duties and powers prescribed by this chapter.

Source: SL 1967, ch 276, § 1.



§ 5-12-5 Employment of personnel.

5-12-5. Employment of personnel. The Building Authority shall possess the power to employ agents and employees necessary to carry out the duties and purposes of the authority.

Source: SL 1967, ch 276, § 5.



§ 5-12-6 Common seal of authority.

5-12-6. Common seal of authority. The Building Authority shall have the power to have and use a common seal and alter the same at pleasure.

Source: SL 1967, ch 276, § 5.



§ 5-12-7 Purposes of authority.

5-12-7. Purposes of authority. The purposes of this authority are:

(1) To build and otherwise provide hospital, housing, penitentiary, administrative, classroom, dining halls, fieldhouses, parking facilities, union buildings, library, recreational, laboratory, office, and similar facilities for use by the State of South Dakota;

(2) To serve the Legislature by making reports concerning the providing of such facilities; and

(3) To make, and undertake commitments to make, loans to farmers or ranchers who are participants in the United States Department of Agriculture Conservation Reserve Program.
Source: SL 1967, ch 276, § 2; SL 1988, ch 50, § 2; SL 1988, ch 51, § 1.



§ 5-12-8 Studies and investigations of land needs.

5-12-8. Studies and investigations of land needs. The authority may make thorough and continuous studies and investigations of land located within the State of South Dakota that is highly-erodible cropland and which is subject to a contract with the United States secretary of agriculture pursuant to the United States Conservation Reserve Program.

Source: SL 1967, ch 276, § 3; SL 1988, ch 50, § 3; SL 1988, ch 51, § 2; SL 1994, ch 50, § 1.



§ 5-12-8.1 Additional powers with respect to projects under § 5-12-8.

5-12-8.1. Additional powers with respect to projects under § 5-12-8. In addition to any other powers granted to the authority pursuant to this chapter, with respect to projects of the kind listed in § 5-12-8, the authority may:

(1) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(2) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with the South Dakota Housing Development Authority to provide staff and support services;

(3) Procure insurance against any loss in connection with the property and other assets, including loans and loan notes in such amounts and from such insurers as it may deem advisable;

(4) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(5) Receive and accept from any source aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(6) Enter into agreements with any department, agency, or instrumentality of the United States or this state and with lenders or others and enter into loan agreements, sales contracts and leases, or other financing arrangements with contracting parties for the purpose of planning, regulating and providing for the financing or refinancing of any loans to participants in the United States Department of Agriculture Conservation Reserve Program;

(7) Enter into contracts or agreements with lenders for the servicing and processing of loans or with any person or entity providing credit enhancement for the bonds of the authority;

(8) Cooperate with and exchange services, personnel and information with any federal, state, or local governmental agency;

(9) Sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority;

(10) Foreclose any mortgages, deeds of trust, notes, debentures, bonds, and other security interests held by it, either by action or by exercise of a power of sale, and to sell the equity of redemption in said security interests in accordance with the terms of said instruments and applicable state law, and to take all other actions necessary to enforce any obligation held by it;

(11) Purchase the equity of redemption in any such mortgage, deed of trust, debenture, bond, or other security interest;

(12) Mortgage, pledge, assign, or grant security interests in any or all of its notes or other instruments, contract rights or other property, including, but without limitation to, any receipts from insurance on or guarantees of any of its notes or other instruments, as security for the payment of the principal of, premium, if any, and interest on any bonds issued by the authority, or as security for any credit enhancement or other agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which said bonds are payable and any other available revenues or assets as security for the payment of the principal of, premium, if any, and interest on said bonds and any agreements made in connection thereof;

(13) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(14) Sell, exchange, donate, and convey any or all of its properties whenever the board shall find such action to be in furtherance of the purposes for which the authority was organized;

(15) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it; and

(16) Promulgate rules pursuant to chapter 1-26 to implement the provisions of this chapter.
Source: SL 1988, ch 50, § 10.



§ 5-12-9 Repealed.

5-12-9. Repealed by SL 1988, ch 51, § 3.



§ 5-12-10 Transfer of state property to authority.

5-12-10. Transfer of state property to authority. Any department, board, commission, agency, or officer of this state or the Board of Regents of the State of South Dakota, may transfer jurisdiction of or title to any property under its or his control to the Building Authority when such transfer is approved, in writing by the Governor as being advantageous to the state.

Source: SL 1967, ch 276, § 4.



§ 5-12-11 Power of authority to acquire property--Methods of acquisition.

5-12-11. Power of authority to acquire property--Methods of acquisition. The Building Authority may acquire by purchase, condemnation (including the power of condemnation in accordance with chapter 21-35), gift or otherwise, construct, complete, remodel, maintain, and equip buildings and other facilities as the Legislature by law declares to be in the public interest. In the course of such activities, the authority may acquire property of any kind and description, whether real, personal or mixed, by gift, purchase or otherwise. It may also acquire real estate of the State of South Dakota controlled by any officer, department, board, commission, or other agency of the state, the jurisdiction of which is transferred by such officer, department, board, commission, or other agency, to the authority.

Source: SL 1967, ch 276, § 5; SL 1994, ch 50, § 2.



§ 5-12-11.1 Standards and specifications to accommodate persons with disabilities.

5-12-11.1. Standards and specifications to accommodate persons with disabilities. The standards and specifications set forth in § 5-14-13 shall be adhered to by the Bureau of Administration during the construction phase and by the appropriate state agency thereafter in those buildings and facilities constructed by the South Dakota Building Authority or any subdivision thereof if the construction was commenced after January 26, 1992, and in all new construction thereafter.

Source: SL 1972, ch 30; SL 1994, ch 50, § 3; SL 1994, ch 52, § 3.



§ 5-12-12 Plans and specifications for projects to be undertaken.

5-12-12. Plans and specifications for projects to be undertaken. The Board of Regents and the Bureau of Administration on behalf of the executive branch or other agency of state government shall prepare plans and specifications for, and have supervision over, any project to be undertaken by the Building Authority for their use. The Building Authority may only execute those project contracts which are recommended by the Board of Regents, or the Bureau of Administration on behalf of the executive branch, or other agency of state government. Plans and specifications shall be approved by the lessee provided for under § 5-12-13, except as indicated above.

Source: SL 1967, ch 276, § 5; SL 1989, ch 20, § 60; SL 1994, ch 50, § 4.



§ 5-12-13 Lease of facilities and sites to state agencies authorized--Commencement of payments under lease.

5-12-13. Lease of facilities and sites to state agencies authorized--Commencement of payments under lease. The Building Authority may execute leases of facilities and sites to, and charge for the use of any such facilities and sites by the Board of Regents, any officer, department, board, commission, or other agency of the State of South Dakota, or the commissioner of administration if the commissioner is requested to, by and on behalf of, or for the use of, any officer, department, board, commission, or other agency of the State of South Dakota. The leases may be entered into contemporaneously with any financing to be done by the authority and payments under the terms of the lease shall begin at any time after execution of any such lease.

Source: SL 1967, ch 276, § 5; SL 1989, ch 20, § 61; SL 1994, ch 50, § 5.



§ 5-12-14 Terms, conditions, and rental under leases--Annual extension provision.

5-12-14. Terms, conditions, and rental under leases--Annual extension provision. Leases may be

(1) Upon such terms, conditions, and rentals, subject to available appropriations, as in the judgment of the building authority are in the public interest, or

(2) For a term of one year from the time the building is completed and ready for occupancy, with an option in the lessee to extend the term of the lease for a term of one year from the expiration of the original term of the lease and for one year from the expiration of each extended term of the lease, until the original term of the lease has been extended for a total number of years to be agreed upon by the parties at a rental which, if paid for the original term and for each of the full number of years for which the term of the lease may be extended, will amortize the total cost of the erection of the building and appurtenances.
The rental shall be paid at such times as the parties to the lease agree upon.

Source: SL 1967, ch 276, § 5.



§ 5-12-15 Lessee's option to purchase--Conveyance on exercise of option.

5-12-15. Lessee's option to purchase--Conveyance on exercise of option. The lease may provide that the lessee may, at the expiration of the original or any extended term, purchase the leased premises at a stated price, which shall be the balance of the total cost of the erection of the building and appurtenances not amortized by the payments of rents previously made by the lessee. The lease may provide that in the event of the exercise of the option to purchase the leased premises or in the event the lease has been extended for the full number of years which it is agreed the same may be extended, and all rents and payments provided for in the lease have been made, the lessor shall convey the premises to the lessee in fee simple with covenant of general warranty of title.

Source: SL 1967, ch 276, § 5; SL 1983, ch 32, § 4.



§ 5-12-16 Taxes and insurance added to rental properties--Authorization to self-insure.

5-12-16. Taxes and insurance added to rental properties--Authorization to self-insure. The lease may provide that the lessee shall, as additional rent for the leased premises, pay, or provide for the payment of, all taxes assessed against the leased premises if any, and the cost of insuring the building erected thereon against loss or damage by fire and windstorm in such sum as may be agreed by the parties thereto. Any lessee of a facility constructed, owned or leased by the authority is hereby authorized to self-insure the facility.

Source: SL 1967, ch 276, § 5; SL 1986, ch 50, § 1; SL 1988, ch 50, § 4.



§ 5-12-17 Authority's power to use facilities for other purposes on nonpayment of rent--Appropriations and funds from which rent payable.

5-12-17. Authority's power to use facilities for other purposes on nonpayment of rent--Appropriations and funds from which rent payable. The Building Authority may, in the event of nonpayment of rents reserved in such leases, maintain and operate such facilities and sites or execute leases thereof to others for any suitable purposes. Such leases to the officers, departments, boards, commissions, other agencies, or the Board of Regents of the State of South Dakota shall contain the provision that rents under said leases shall be payable solely from appropriations to be made by the Legislature for the payment of such rent and any revenues derived by the authority from the operation of the leased premises; and, in the case of the Board of Regents, may contain an additional provision that rents under said leases may be payable from the educational facilities fund established by § 13-51-2.

Source: SL 1967, ch 276, § 5; SL 1975, ch 51, § 1; SL 1989, ch 20, § 62.



§ 5-12-18 Costs and reserves to be covered by rent and charges.

5-12-18. Costs and reserves to be covered by rent and charges. The charges, fees, or rentals established by the Building Authority for the use of any facilities acquired, constructed, completed, remodeled, or equipped in whole or in part with the proceeds of the bonds issued as provided in this chapter shall be sufficient at all times to pay maintenance and operation costs for such facilities (unless under a lease maintenance and operation costs are otherwise provided for), principal of and interest on the bonds and a proportion of the administrative expenses of the authority as provided for by each lease, and such reserves as may be provided in the resolutions of issuance.

Source: SL 1967, ch 276, § 7.



§ 5-12-19 Tax exemption of property owned or leased by authority--Exception.

5-12-19. Tax exemption of property owned or leased by authority--Exception. Except as hereinafter provided, all land, improvements, and capital equipment owned by the Building Authority, or being leased or acquired by the authority pursuant to a lease having a fixed term plus renewal options exceeding three years, or a lease-purchase or installment purchase contract, shall constitute a separate class of property which is exempt from taxation. Land owned by the authority, or being leased or acquired by the authority, to accomplish projects of the kind listed in § 5-12-8 is not exempt from taxation.

Source: SL 1967, ch 276, § 14; SL 1983, ch 32, § 5; SL 1988, ch 50, § 5.



§ 5-12-20 Resolutions for revenue bonds authorized--Purpose--Legislative approval required.

5-12-20. Resolutions for revenue bonds authorized--Purpose--Legislative approval required. The Building Authority may provide by resolution for the issuance of negotiable revenue bonds for the purpose of paying all or any part of the cost of one or a combination of projects. However, no project may be let for construction, nor any revenue bonds be sold to raise the funds for payment of such construction until after the Legislature by law declares the project to be in the public interest and no revenue bonds may be sold to raise funds for the accomplishment of any project of the kind listed in this chapter until after the Legislature by law declares the project to be in the public interest.

Source: SL 1967, ch 276, § 10; SL 1973, ch 38; SL 1988, ch 50, § 6; SL 1994, ch 50, § 7.



§ 5-12-21 Purposes for which bonds issued--Refunding and refinancing--Pledge of income.

5-12-21. Purposes for which bonds issued--Refunding and refinancing--Pledge of income. To accomplish projects of the kind authorized in this chapter, the Building Authority may borrow money and issue and sell bonds in such amount or amounts as the authority may determine for the purpose of acquiring, constructing, completing, or remodeling, maintaining or equipping any such facility; refund and refinance the same from time to time as often as advantageous and in the public interest to do so; and pledge any and all income of the authority, and any revenues derived by the authority from the facilities, or any combination thereof, to secure the payment of the bonds and to redeem the bonds. All such bonds are subject to the provisions of §§ 5-12-22 to 5-12-25, inclusive. Any construction project in the amount of one million five hundred thousand dollars or more which is funded by the Building Authority may, at the option of the Building Authority, have a representative of the Building Authority act as a member of the State Building Committee pursuant to § 5-14-3.

Source: SL 1967, ch 276, § 5; SL 1975, ch 51, § 2; SL 1994, ch 50, § 8.



§ 5-12-22 Terms and interest rate of bonds.

5-12-22. Terms and interest rate of bonds. All such bonds shall mature within twenty-five years from date and shall bear interest at a rate to be negotiated and may be sold by the Building Authority in such manner as it may deem to be in the best public interest.

Source: SL 1967, ch 276, § 6; SL 1970, ch 39; SL 1980, ch 47, § 5; SL 1983, ch 28, § 5; SL 1988, ch 50, § 7.



§ 5-12-23 Revenues and income from which bonds payable--Use of educational facilities fund--Disposition of revenues.

5-12-23. Revenues and income from which bonds payable--Use of educational facilities fund--Disposition of revenues. Such bonds shall be payable solely and only from:

(1) Revenues to be derived by the building authority from the operation of any such facilities acquired, constructed, completed, remodeled or equipped in whole or in part with the proceeds of the bonds;

(2) Income to be derived from rental leases to state departments, boards, commissions or other agencies, or from leases to others as provided in §§ 5-12-13 to 5-12-18, inclusive;

(3) In the case of leases involving institutions under the control of the board of regents, such funds in the educational facilities fund established by chapter 13-51, as are not otherwise appropriated, earmarked, or pledged;

(4) Revenues to be derived by the authority from any department, agency or instrumentality of the United States for any purpose consistent with the provisions of this chapter; and

(5) Revenues to be derived by the authority in connection with projects of the kind listed in this chapter from (a) the foreclosure of any mortgages, deeds of trust, notes, debentures, bonds, and other security interests held by it, or pledged and assigned by it in connection with bonds issued for such a project, either by action or by exercise of a power of sale, (b) the sale of the equity of redemption in said security interests in accordance with the terms of said instruments and applicable state law or (c) other actions to enforce any obligation held by it.

However, for any year in which the Legislature has appropriated funds for the payment of lease rentals with respect to a project of the kind described in this chapter, any revenues received by the authority, other than from the appropriation, as a result of such program shall be assigned to and deposited in the general fund.

Source: SL 1967, ch 276, § 6; SL 1975, ch 51, § 3; SL 1988, ch 50, § 8; SL 1991, ch 24, § 3; SL 1994, ch 50, § 9.



§ 5-12-24 Execution and registration of bonds--Validity of signature by officers.

5-12-24. Execution and registration of bonds--Validity of signature by officers. Such bonds shall be executed by such officers of the Building Authority as shall be designated by the authority, and shall be registered by the state auditor of the State of South Dakota. Any bonds bearing the signature of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signature appears thereon shall have ceased to be such officers.

Source: SL 1967, ch 276, § 6.



§ 5-12-25 Restrictions on obligation stated on face of bonds.

5-12-25. Restrictions on obligation stated on face of bonds. Each such bond shall state upon its face that it is payable solely from revenues derived by the Building Authority from the operation of facilities acquired, constructed, completed, remodeled, or equipped in whole or in part with the proceeds of the sale of such bonds, including income to be derived from rental leases as provided in §§ 5-12-13 to 5-12-18, inclusive. Each such bond shall state upon its face that it does not constitute an obligation of the State of South Dakota within the meaning of any provisions of the Constitution or statutes of the State of South Dakota.

Source: SL 1967, ch 276, § 6; SL 1975, ch 51, § 4.



§ 5-12-26 Creation of state obligation not authorized.

5-12-26. Creation of state obligation not authorized. Nothing in this chapter shall be construed to authorize the Building Authority or any department, board, commission, or other agency to create an obligation of the State of South Dakota within the meaning of the Constitution or statutes of South Dakota.

Source: SL 1967, ch 276, § 13.



§ 5-12-27 Contract with bondholders--Bondholders' remedies.

5-12-27. Contract with bondholders--Bondholders' remedies. The provisions of this chapter and of any resolution or proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds. The provisions thereof shall be enforceable either in law or in equity, by suit, action, mandamus, or other proceeding in any court of competent jurisdiction to enforce and compel the performance of any duties required by this chapter or any resolution or proceeding authorizing the issuance of such bonds, including the establishment of sufficient charges, fees, or rentals and the application of the income from a project under this chapter, as provided in § 5-12-23.

Source: SL 1967, ch 276, § 12.



§ 5-12-27.1 Refunding bonds authorized--Purposes.

5-12-27.1. Refunding bonds authorized--Purposes. The Building Authority may issue negotiable refunding bonds to refund:

(1) Unpaid matured bonds;

(2) Unpaid matured coupons evidencing interest upon its unpaid matured bonds; and

(3) Interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of these bonds.
Source: SL 1975, ch 50, § 1.



§ 5-12-27.2 Amount of refunding bonds.

5-12-27.2. Amount of refunding bonds. The Building Authority may issue negotiable refunding bonds under §§ 5-12-27.1 to 5-12-27.4, inclusive, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund:

(1) The principal amount of the bonds to be refunded;

(2) The interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date thereof; and

(3) The applicable redemption premiums, if any.
Source: SL 1975, ch 50, § 2.



§ 5-12-27.3 Exchange or sale of refunding bonds--Proceeds of sale--Cancellation of bonds and coupons--Evidence of discharge of interest obligation.

5-12-27.3. Exchange or sale of refunding bonds--Proceeds of sale--Cancellation of bonds and coupons--Evidence of discharge of interest obligation. Refunding bonds issued pursuant to §§ 5-12-27.1 to 5-12-27.4, inclusive, may be exchanged for the bonds to be refunded on a par for par basis of the bonds, interest coupons and interest not represented by coupons, if any, or may be sold at not less than par, or may be exchanged in part or sold in part, and the proceeds received at any such sale shall be used to pay the bonds, interest coupons and interest not represented by coupons, if any. Bonds and interest coupons which have been received in exchange or paid shall be canceled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.

Source: SL 1975, ch 50, § 1.



§ 5-12-27.4 Exchange or sale of bonds--Disposition of proceeds of sale.

5-12-27.4. Exchange or sale of bonds--Disposition of proceeds of sale. Refunding bonds issued pursuant to §§ 5-12-27.1 to 5-12-27.4, inclusive, may be exchanged for not less than an equal principal amount of bonds to be refunded or may be sold at not less than par, or may be exchanged in part and sold in part. All proceeds received at the sale thereof, excepting the accrued interest received, shall be used:

(1) If the bonds to be refunded are then due, for the payment thereof;

(2) If the bonds to be refunded are voluntarily surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) If the bonds to be refunded are then subject to prior redemption by their terms, for the redemption thereof;

(4) If the bonds to be refunded are not then subject to payment or redemption, to purchase direct obligations of, or those guaranteed by the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with the power to accept and execute trusts, or any successor thereto, which is also a member of the federal deposit insurance corporation and of the federal reserve system, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded, and any balance remaining in said escrow after the payment and retirement of the bonds to be refunded shall be returned to said authority to be used and held for use as revenues pledged for the payment of said refunding bonds; or

(5) For any combination of the foregoing subdivisions of this section.
Source: SL 1975, ch 50, § 3.



§ 5-12-27.5 Assistance in conserving and improving soil and water resources of highly erodible cropland by means of loans--Revenue bonds and interim notes authorized.

5-12-27.5. Assistance in conserving and improving soil and water resources of highly erodible cropland by means of loans--Revenue bonds and interim notes authorized. It being declared to be in the public interest, the South Dakota Building Authority may, pursuant to chapter 5-12, finance loans to participants in a program of the United States to assist owners and operators of highly-erodible cropland in conserving and improving the soil and water resources of their farms or ranches within the state and may, for the purpose of financing such loans, issue revenue bonds or interim notes, pursuant to the powers vested in the authority.

Source: SL 1988, ch 52, § 1.



§ 5-12-27.6 No indebtedness to be charged against state.

5-12-27.6. No indebtedness to be charged against state. No indebtedness, bond, or obligation incurred or created under authority of §§ 5-12-27.5 to 5-12-27.8, inclusive, may be or become a lien, charge or liability against the State of South Dakota, nor against the property or funds of the State of South Dakota within the meaning of the Constitution or statutes of South Dakota.

Source: SL 1988, ch 52, § 2.



§ 5-12-27.7 Acceptance and expenditure of gifts, contributions, etc., authorized.

5-12-27.7. Acceptance and expenditure of gifts, contributions, etc., authorized. The Building Authority and the State of South Dakota through any of its departments, agencies, or bureaus, may accept and expend for the purposes stated in § 5-12-27.5, any funds obtained for such purposes from gifts, contributions, or other sources, including any unit of government.

Source: SL 1988, ch 52, § 3.



§ 5-12-27.8 Lease and sublease agreements with South Dakota Building Authority authorized to support purpose and payment of revenue bonds or interim notes.

5-12-27.8. Lease and sublease agreements with South Dakota Building Authority authorized to support purpose and payment of revenue bonds or interim notes. The State of South Dakota through any of its departments, agencies, or bureaus, may make and enter into lease and sublease agreements with the South Dakota Building Authority and make rental payments under the terms thereof, pursuant to chapter 5-12, from appropriations to be made by the Legislature for the payment of such rent to support the purpose and the payment of revenue bonds or interim notes issued in connection therewith for the purposes in § 5-12-27.5.

Source: SL 1988, ch 52, § 4.



§ 5-12-28 Interim notes authorized--Purposes of borrowing.

5-12-28. Interim notes authorized--Purposes of borrowing. In addition to the permanent financing authorized by §§ 5-12-20 to 5-12-27, inclusive, the South Dakota Building Authority may borrow money and issue interim notes in evidence thereof for any of the projects, or to perform any of the duties authorized under this chapter, and in addition may borrow money and issue interim notes for planning, architectural, and engineering services, acquisition of land, purchase of equipment, movable or otherwise as set forth in §§ 5-12-29 to 5-12-33, inclusive.

Source: SL 1967, ch 276, § 5.



§ 5-12-29 Resolution for issuance of interim notes--Interest rate--Maturity date.

5-12-29. Resolution for issuance of interim notes--Interest rate--Maturity date. Whenever the Building Authority deems it advisable and in the interests of the authority to borrow funds temporarily for any of the purposes enumerated in § 5-12-28, the authority may from time to time, and pursuant to appropriate resolution, issue interim notes to evidence the borrowings, including funds for the payment of interest on borrowings and funds for all necessary and incidental expenses in connection with any of the purposes provided for by this section and this chapter until the date of the permanent financing. Any resolution authorizing the issuance of these notes shall describe the project to be undertaken and shall specify the principal amount, rate of interest and maturity date, but not to exceed five years from date of issue, and other terms as may be specified in the resolution. However, the time of payment of any such notes may be extended for a period not exceeding three years from the maturity date thereof.

Source: SL 1967, ch 276, § 5; SL 1975, ch 52, § 1; SL 1980, ch 47, § 6; SL 1983, ch 28, § 6.



§ 5-12-30 Terms and registration of interim notes--Redemption prior to maturity--Execution of notes--Pledge of income and revenue.

5-12-30. Terms and registration of interim notes--Redemption prior to maturity--Execution of notes--Pledge of income and revenue. The Building Authority may provide for the registration of the notes in the name of the owner either as to principal alone, or as to both principal and interest, on such terms and conditions as the authority may determine by the resolution authorizing their issue. The notes shall be issued from time to time by the authority as funds are borrowed, in the manner the authority may determine. Interest on the notes may be made payable semiannually, annually, or at maturity. The notes may be made redeemable, prior to maturity, at the option of the authority, in the manner and upon the terms fixed by the resolution authorizing their issuance. The notes may be executed in the name of the authority by the chairman of the authority or by any other officer or officers of the authority as the authority by resolution may direct, shall be attested by the secretary or such other officer or officers of the authority as the authority may by resolution direct, and be sealed with the authority's corporate seal. All such notes and the interest thereon may be secured by a pledge of any income and revenue derived by the authority from the project to be undertaken with the proceeds of the notes, after deducting from such income and revenue any reasonable and necessary maintenance and operation expenses, and shall be payable solely from the proceeds to be derived from the sale of any revenue bonds for permanent financing authorized to be issued under §§ 5-12-20 to 5-12-27, inclusive, and from the property acquired with the proceeds of the notes.

Source: SL 1967, ch 276, § 5.



§ 5-12-31 Additional provisions to secure payment of interim notes.

5-12-31. Additional provisions to secure payment of interim notes. The Building Authority, in order further to secure the payment of the interim notes, is, in addition to the foregoing, authorized and empowered to make any other or additional covenants, terms, and conditions not inconsistent with the provisions of §§ 5-12-11 and 5-12-12, and do any and all acts and things as may be necessary or convenient or desirable in order to secure payment of its interim notes, or, in the discretion of the authority, as will tend to make the interim notes more acceptable to lenders, notwithstanding that the covenants, acts or things may not be enumerated herein; provided, however, that nothing contained in this section shall authorize the authority to secure the payment of the interim notes out of property or facilities, other than the facilities acquired with the proceeds of the interim notes, and any net income and revenue derived from the facilities and the proceeds of revenue bonds as hereinabove provided.

Source: SL 1967, ch 276, § 5.



§ 5-12-32 Debt limitations not applicable to interim notes--Personal liability not created by execution of notes.

5-12-32. Debt limitations not applicable to interim notes--Personal liability not created by execution of notes. The interim notes shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

No member, officer, agent, or employee of the authority, nor any other person who executes interim notes, shall be liable personally by reason of the issuance thereof.

Source: SL 1967, ch 276, § 5.



§ 5-12-33 Payment of interim notes or purchase of government obligations with proceeds from sale of revenue bonds.

5-12-33. Payment of interim notes or purchase of government obligations with proceeds from sale of revenue bonds. Contemporaneously with the issue of revenue bonds as provided by this chapter, all interim notes, even though they may not then have matured, shall be paid, both principal and interest to date of payment, from the funds derived from the sale of revenue bonds for the permanent financing and such interim notes shall be surrendered and canceled, or the proceeds at the sale of said bonds (excepting the accrued interest received) shall be used to purchase direct obligations of the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the notes to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with power to accept and execute trusts, or any successor thereto, which is also a member of the federal deposit insurance corporation and of the federal reserve system, to be held in an irrevocable trust solely for and until the payment and redemption of the notes so to be refunded, and any balance remaining in said escrow after the payment and retirement of the notes to be refunded shall be returned to said authority to be used and held for use as revenues pledged for the payment of said refunding bonds.

Source: SL 1967, ch 276, § 5; SL 1975, ch 52, § 2.



§ 5-12-34 Disposition of income under chapter--Public building fund.

5-12-34. Disposition of income under chapter--Public building fund. The gross total income from:

(1) The sale of bonds;

(2) Charges, fees, or rentals; and

(3) All other revenue derived from any project undertaken pursuant to this chapter
shall be paid to the treasurer of the State of South Dakota. Said income shall be held by him in trust for the purposes of this chapter, in a special fund known as "the public building fund." The state treasurer shall be ex officio custodian of such fund. Disbursements shall be made from such fund upon the order of the Building Authority.

Source: SL 1967, ch 276, § 8.



§ 5-12-35 Accounts maintained by authority--Purpose of disbursements from public building fund.

5-12-35. Accounts maintained by authority--Purpose of disbursements from public building fund. The Building Authority shall keep account of the gross total income derived from each separate project or any combination thereof undertaken pursuant to this chapter. Disbursements from a given account in the public building fund shall be ordered by the authority only for the payment of:

(1) The cost of maintenance and operation of the facility or facilities, unless otherwise provided for;

(2) The principal of and interest on the bonds issued for each project, or combination thereof; and

(3) Any other purposes set forth in the resolution authorizing the issuance of said bonds.
Source: SL 1967, ch 276, § 9.



§ 5-12-36 Authority to convey property to state when debt paid or payment provided for--Reversion to authority.

5-12-36. Authority to convey property to state when debt paid or payment provided for--Reversion to authority. To accomplish projects of the kind listed in this chapter, the Building Authority may convey property, without charge, to the State of South Dakota, if all debts which have been secured by the income from the property have been paid. The authority may transfer title and jurisdiction to the State of South Dakota of facilities, for which bonds have been issued and payment for the bonds has been provided for by an escrow. The facility shall revert to the authority if the lessee fails to make lease payments in connection with the facility until the bonds are paid.

Source: SL 1967, ch 276, § 5; SL 1986, ch 50, § 2; SL 1994, ch 50, § 10.



§ 5-12-37 Record of rental payments under lease--Conveyance to lessee after amortization of debt.

5-12-37. Record of rental payments under lease--Conveyance to lessee after amortization of debt. An accurate record shall be kept of the rental payments under each lease entered into by the Building Authority and any officer, department, board, commission, or other agency of the State of South Dakota, or the commissioner of administration when requested to enter into such leases as provided in §§ 5-12-13 to 5-12-16, inclusive, and when the rentals applicable to each project or facility, or any combination thereof, acquired, constructed, completed, remodeled, maintained, and equipped have been paid, in amounts sufficient to amortize and pay the principal of and interest upon the total principal amounts of bonds of the authority issued to pay the cost of each project or facility, including maintenance and operation expenses and that proportion of the administrative expense of the authority as provided for by each lease, the property shall be conveyed without charge to the lessee.

Source: SL 1967, ch 276, § 10; SL 1988, ch 50, § 9.



§ 5-12-38 Annual audit.

5-12-38. Annual audit. The Building Authority shall be audited annually in accordance with chapter 4-11.

Source: SL 1967, ch 276, § 11; SL 1989, ch 51.



§ 5-12-38.1 Informational budget required.

5-12-38.1. Informational budget required. Notwithstanding any other provisions of law, all funds received by the Building Authority shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature.

Source: SL 1984, ch 4, § 2.



§ 5-12-39 Contractual power of authority.

5-12-39. Contractual power of authority. The Building Authority shall possess the power to enter into contracts regarding any matter connected with any corporate purpose within the objects and purposes of this chapter.

Source: SL 1967, ch 276, § 5.



§ 5-12-40 Bylaws, rules, and regulations of authority.

5-12-40. Bylaws, rules, and regulations of authority. To accomplish projects of the kind listed in this chapter, the authority may adopt all necessary bylaws, rules, and regulations for the conduct of the business and affairs of the authority, and for the management and use of facilities and sites acquired under the powers granted by this chapter.

Source: SL 1967, ch 276, § 5; SL 1994, ch 50, § 11.



§ 5-12-41 Severability of provisions.

5-12-41. Severability of provisions. If any clause or other portion of this chapter shall be held invalid, that decision shall not affect the validity of the remaining portions of this chapter. It is hereby declared that all such remaining portions of this chapter are severable, and that the Legislature would have enacted such remaining portions if the portions that may be so held to be invalid had not been included in this chapter.

Source: SL 1967, ch 276, § 15.



§ 5-12-42 Sale and lease-back arrangements--Sales and land leases authorized--Use of proceeds.

5-12-42. Sale and lease-back arrangements--Sales and land leases authorized--Use of proceeds. Improved or unimproved land held by or transferred to the Building Authority pursuant to § 5-12-10, may be leased and the improvements thereon sold to a person, partnership, association, limited liability company, or corporation. The improvements may be sold only at their fair market value as determined by the authority, but consideration for a land lease may be nominal. The authority shall obtain and consider when determining the fair market value of improvements to be sold, at least one independent appraisal. The proceeds of sale shall be paid to the Building Authority trust account and shall be applied to such purpose, if any, as may be required by the State Constitution or any contract of the state. If no specific disposition of the proceeds, including any investment income thereon, or any portion thereof is required by the Constitution or any state contract, the proceeds, including any investment income thereon, shall be used in or expended for the acquisition of land, buildings, water development, or other improvements of a capital nature as the Legislature or the special committee created in § 4-8A-2 and Governor may specifically direct. Contracts of the state shall include any contract now in existence and any contract entered into in connection with any sale hereunder and the lease-back of the improvements sold pursuant to § 5-12-43. Except as provided in chapters 5-6 to 5-8, inclusive, all leases and sales of land and improvements may be made without reservation of timber, mineral, or other similar rights.

Source: SL 1983, ch 32, § 1; SL 1989, ch 212, § 2; SL 1994, ch 351, § 4.



§ 5-12-43 Sale and lease-back arrangements--Contracts to acquire use or ownership authorized--Terms.

5-12-43. Sale and lease-back arrangements--Contracts to acquire use or ownership authorized--Terms. The Building Authority may enter into any contract necessary to acquire the right to use or the ownership, or both, of land leased and improvements sold by it under § 5-12-42, and any other improvements made upon such land, and capital equipment needed for the operation of the improvements or property to be acquired by it pursuant to § 5-12-11, including lease, lease-purchase, and, subject to compliance with the provisions of S.D. Const., Art. XIII, § 1, installment purchase contracts. No term of an installment purchase contract may exceed thirty years. The authority may establish the terms of the contracts, subject to the approval of the Governor. The authority may include in such contracts the following provisions:

(1) In lease contracts, options to purchase the property subject to the lease or the lessor's interest therein, and provisions for the payment by lessee to lessor of rent net of all other costs and expenses of ownership, operation, maintenance, and insurance of the leased property by the authority as agent of the lessor, subject only to the laws, rules and regulations as are applicable to the lessor;

(2) In lease-purchase contracts, provisions of the type specified in subdivision (1), and provisions for designating a portion of the periodic payments to be made thereunder as interest, for prepayment, and for acquisition of unencumbered title or fee title to the property subject to the contract.
Source: SL 1983, ch 32, § 2.



§ 5-12-44 Provisions applicable to contracts to acquire use or ownership.

5-12-44. Provisions applicable to contracts to acquire use or ownership. The provisions of §§ 5-12-13 to 5-12-18, inclusive, apply to all land, improvements and capital equipment which the Building Authority may occupy or use pursuant to any contract described in § 5-12-43.

Source: SL 1983, ch 32, § 3.



§ 5-12-45 Revenue bonds to finance sale and lease-back arrangements--Lending proceeds--Refund or refinance of obligations.

5-12-45. Revenue bonds to finance sale and lease-back arrangements--Lending proceeds--Refund or refinance of obligations. The Building Authority may provide, by resolution, for the issuance and sale of revenue bonds to finance all or any part of the capital cost of any land, buildings, or other improvements or equipment of a capital nature to be acquired by any person, partnership, association, limited liability company, or corporation and leased or acquired by the authority pursuant to § 5-12-43, and may loan the proceeds thereof to such person, partnership, association, or corporation. The issuance of the bonds is declared to be for a public purpose, and in selling, securing, and issuing the bonds and applying the proceeds thereof the authority may exercise all powers conferred on any municipality under chapter 9-54, and may pay from the proceeds the cost of any letter of credit, bond insurance, bond guarantee, put option, or other contractual right deemed necessary or desirable to secure the payment of or reduce the net interest cost on the bonds. The provisions of § 5-12-21, except the last sentence thereof, and §§ 5-12-23 to 5-12-27, inclusive, are applicable to the bonds only to the extent they are not inconsistent with the provisions of chapter 9-54. The authority shall also have the powers specified in §§ 5-12-27.1 to 5-12-39, inclusive, with respect to projects and bonds of the type herein described.

The Building Authority may provide, by resolution, for the issuance and sale of revenue obligations to refund or refinance obligations issued pursuant to §§ 5-12-42 and 5-12-43. In connection with such refunding or refinancing, the authority need not determine the fair market value of the improvements to be sold as otherwise required by § 5-12-42. For sufficient consideration received by the authority, as determined by the authority, the authority may enter into contracts with banks, investment bankers, or other purchasers for the sale and issuance of such revenue obligations to refund or refinance obligations issued pursuant to §§ 5-12-42 and 5-12-43, which contracts of sale shall be binding on the authority for the period stated therein, but not exceeding three years.

Source: SL 1983, ch 32, § 6; SL 1994, ch 50, § 13; SL 1994, ch 351, § 5.



§ 5-12-46 Legislative approval required for sale and lease-back arrangements.

5-12-46. Legislative approval required for sale and lease-back arrangements. No sale or lease-back of any land or improvements as described in §§ 5-12-42 and 5-12-43 shall be initiated later than July 1, 1984, without prior legislative approval.

Source: SL 1983, ch 32, § 8.



§ 5-12-47 Revenue obligations--Issuance--Purpose--Funds for payment.

5-12-47. Revenue obligations--Issuance--Purpose--Funds for payment. The authority, with the approval of the Governor, may by resolution provide for the issuance and sale of revenue obligations to finance all or any part of the capital cost of acquiring, constructing, furnishing, equipping, or repairing any state building owned or to be owned by it and for this purpose may exercise all powers conferred upon it by this chapter. Revenue obligations issued pursuant to this section shall be payable solely from moneys, including investment income, derived by the authority from transactions described in §§ 5-12-42 and 5-12-43, transactions authorized by the Legislature and transactions initiated by resolutions of the authority adopted prior to July 1, 1984. Such moneys may be pledged for this purpose.

Source: SL 1985, ch 40, § 1.



§ 5-12-47.1 Payment of lease rental obligations to South Dakota Building Authority by Bureau of Finance and Management.

5-12-47.1. Payment of lease rental obligations to South Dakota Building Authority by Bureau of Finance and Management. The funds appropriated in SL 2014, ch 35, § 1 shall be used to pay or prepay lease rental and associated fees in the amounts specified below to the South Dakota Building Authority relating to the leases between the South Dakota Building Authority and the departments or offices and the related real or personal property financed by the South Dakota Building Authority all as described below:

(1) Lease rentals and fees in an estimated amount of eleven million eighteen thousand eight hundred fifty-three dollars in connection with the lease between the South Dakota Building Authority and the Department of Human Services relating to the George S. Mickelson Center for the Neurosciences financed with the proceeds of a sale by the South Dakota Building Authority of series 1992 bonds and refinanced with proceeds of series 1993A lease revenue trust certificates;

(2) Lease rentals and fees in an estimated amount of six million forty thousand two hundred ninety-three dollars in connection with the lease between the South Dakota Building Authority and the Office of Attorney General and Department of Public Safety relating to the George S. Mickelson Criminal Justice Center financed with proceeds of the South Dakota Building Authority's series 2005B bonds;

(3) Lease rentals and fees in an estimated amount of thirty-two million four hundred sixty-five thousand five hundred forty dollars in connection with a lease between the South Dakota Building Authority and the Board of Regents relating to the portion of the costs of the science facilities and laboratories at various public universities supported by rent paid from general fund appropriations by the Legislature and financed by proceeds of the South Dakota Building Authority's series 2008 bonds; and

(4) Lease rentals and fees in an estimated amount of six million seven hundred thirty-two thousand five hundred sixty-five dollars in connection with a lease between the South Dakota Building Authority and the Department of Human Services relating to the George S. Mickelson Center for the Neurosciences dietary wing financed with the proceeds of the South Dakota Building Authority's series 2010B bonds.
Source: SL 2014, ch 35, § 2, eff. Mar. 28, 2014.



§ 5-12-47.2 Irrevocable escrow agreement for defeasance and payment of lease revenue trust certificates and bonds--Arrangements to pay governmental expenses.

5-12-47.2. Irrevocable escrow agreement for defeasance and payment of lease revenue trust certificates and bonds--Arrangements to pay governmental expenses. The South Dakota Building Authority may enter into an irrevocable escrow agreement to provide for the defeasance and payment of the series 1993A lease revenue trust certificates, the series 2005B bonds and the series 2008 bonds issued to finance the costs of the buildings and other real or personal property described in subdivisions 5-12-47.1(1), (2) and (3). The authority may enter into such other arrangements to pay or prepay, from time to time, any governmental expenses permissible under chapter 5-12, including payment or prepayment of debt service and associated fees and expenses relating to series 2010B bonds issued to finance the costs of the buildings and other real or personal property described in subdivision 5-12-47.1(4). The authority may contract with a third party for any of the purposes of this section. Upon determination by the authority of the amounts necessary for payment or prepayment of the bonds and other governmental expenses described in this section, and any associated fees and expenses, any remaining funds shall be transferred to the general fund at the end of the fiscal year in which SL 2014, ch 35 was enacted. Thereafter, as of the end of each fiscal year to and including the fiscal year ending June 30, 2021, the South Dakota Building Authority shall file an annual report with the Bureau of Finance and Management specifying any lease rentals, any fees received pursuant to § 5-12-47.1 and this section, and any interest earnings thereon, which the authority has determined are no longer expected to be required for the purposes set forth in § 5-12-47.1. Any such amounts not then expected to be required shall be deposited into the general fund with thirty days of the filing of the annual report. Any lease rentals and fees received by the authority pursuant to § 5-12-47.1 and this section, or interest earnings thereon, which are not applied by June 2, 2021, to pay or prepay amounts described in this section, shall be deposited into the general fund by June 30, 2021.

Source: SL 2014, ch 35, § 3, eff. Mar. 28, 2014.



§ 5-12-48 Definition of terms.

5-12-48. Definition of terms. Terms used in §§ 5-12-48 to 5-12-61, inclusive, mean:

(1) "Authority," the South Dakota Building Authority, a body corporate and politic, organized and existing under chapter 5-12;

(2) "Bonds," bonds, bond anticipation notes, notes, certificates of ownership or indebtedness, or other obligations issued, incurred, or otherwise created under the authority of §§ 5-12-48 to 5-12-61, inclusive, and payable directly or indirectly out of or representing an interest in tobacco settlement revenues or other rights under or with respect to the master settlement agreement;

(3) "Corporation," the special purpose body corporate and politic established by the authority by resolution as provided in § 5-12-50;

(4) Repealed by SL 2013, ch 28, § 1;

(5) "Master settlement agreement," the master settlement agreement entered into on November 23, 1998, by attorneys general from the several states (including the State of South Dakota) and various tobacco companies, as now or hereafter amended, supplemented, or restated;

(6) "Master settlement escrow agent," the escrow agent under the master settlement agreement;

(7) "Net proceeds of bonds," the original proceeds of bonds issued under §§ 5-12-48 to 5-12-61, inclusive, less any amounts applied or to be applied to pay transaction and administrative expenses and to fund any reserves deemed necessary or appropriate by the corporation, but does not include any investment earnings realized thereon;

(8) "Net proceeds of sale of tobacco settlement revenues," the net proceeds of bonds plus any residual interest in tobacco settlement revenues received or to be received by the State of South Dakota from time to time as a result of any sale, conveyance, or other transfer authorized in § 5-12-49, but does not include any investment earnings realized thereon;

(9) Repealed by SL 2013, ch 28, § 1;

(10) "Permitted investments," any investment authorized by §§ 4-5-23 and 4-5-26 together with noncollateralized direct obligations of any bank or savings institution, insurance company, or bank or insurance holding company if the institution or holding company is rated in the highest four classifications by at least one standard rating service and any bond, note, or other obligation of any state or any agency, authority, or other instrumentality of any state or political subdivision thereof if the bond, note, or other obligation is rated in the four highest classifications established by at least one standard rating service;

(11) "Residual interest in tobacco settlement revenues," any tobacco settlement revenues not required to pay principal or interest on bonds or administrative or transaction expenses of the corporation or authority or to fund reserves or other requirements relating to bonds issued, incurred, or otherwise created under §§ 5-12-48 to 5-12-61, inclusive;

(12) Repealed by SL 2013, ch 28, § 1;

(13) "Tobacco settlement revenues," all of the amounts now or hereafter payable to the State of South Dakota under or in connection with the master settlement agreement.
Source: SL 2001, ch 27, § 1; SL 2013, ch 28, § 1.



§ 5-12-48.1 Authority may invest funds in certain permitted investments.

5-12-48.1. Authority may invest funds in certain permitted investments. In addition to all other powers established pursuant to chapter 5-12, the building authority may invest its funds or the funds under its control or direction in permitted investments as defined in subdivision 5-12-48(10).

Source: SL 2002, ch 31, § 1.



§ 5-12-49 Transfer and sale of state's right to tobacco settlement revenues--Disposition of funds--Written agreement--Filing of agreement.

5-12-49. Transfer and sale of state's right to tobacco settlement revenues--Disposition of funds--Written agreement--Filing of agreement. At any one time or from time to time, all or any portion of the right, title, and interest of the State of South Dakota in, to, and under the master settlement agreement, including the right to receive and collect tobacco settlement revenues, may be sold, conveyed, or otherwise transferred by the state to the authority or to a corporation established by the authority under §§ 5-12-48 to 5-12-61, inclusive, in exchange for the net proceeds of bonds and a right to the residual interest in tobacco settlement revenues. The net proceeds of bonds and the residual interest in tobacco settlement revenues shall be deposited to the education enhancement trust fund established pursuant to S.D. Const., Art. XII, § 6. Any sale, conveyance, or other transfer authorized by this section shall be evidenced by an instrument or agreement in writing signed on behalf of the state by the Governor. The Governor shall file a certified copy of the instrument or agreement with the Legislature promptly upon execution and delivery thereof. The instrument or agreement may include an irrevocable direction to the master settlement escrow agent to pay all or a specified portion of amounts otherwise due to the State of South Dakota under or in connection with the master settlement agreement, including, without limitation, all or any portion of tobacco settlement revenues directly to or upon the order of the authority or corporation, as the case may be, or to any escrow agent or any trustee under an indenture or other agreement securing any bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive. The irrevocable direction to the master settlement escrow agent may include the direction to pay any residual interest in tobacco settlement revenues initially to or upon the order of the authority or corporation or to any escrow agent or any trustee under an indenture or other agreement securing any bonds. Upon the filing of a certified copy of the instrument or agreement by the Governor, the sale, conveyance, or other transfer of rights under or with respect to the master settlement agreement, including the right to receive the tobacco settlement revenues, shall, for all purposes, be a true sale and absolute conveyance of all right, title, and interest therein described in accordance with the terms thereof, valid, binding, and enforceable in accordance with the terms thereof and such instrument or agreements and any related instrument, agreement, or other arrangement, including any pledge, grant of security interest, or other encumbrance made by the corporation or the authority to secure any bonds issued, incurred, or created by the corporation or the authority, are not subject to disavowal, disaffirmance, cancellation, or avoidance by reason of insolvency of any party, lack of consideration, or any other fact, occurrence, or rule of law. The procedures and requirements set forth in this section shall be the sole procedures and requirements applicable to the sale of the state's rights under the master settlement agreement, including the sale of tobacco settlement revenues, and it is not necessary to satisfy or comply with any other existing law which would otherwise apply to the sale of assets of the state or impose procedures or restrictions with respect thereto.

Source: SL 2001, ch 27, § 2; SL 2013, ch 28, § 2.



§ 5-12-50 Establishment of special purpose corporation--Limitations--Board membership--Powers of corporation.

5-12-50. Establishment of special purpose corporation--Limitations--Board membership--Powers of corporation. The authority may establish by resolution a special purpose corporation which shall be body corporate and politic and instrumentality of, but having a legal existence independent and separate from, the State of South Dakota and the authority. The corporation shall be established for the express limited public purposes set forth in §§ 5-12-48 to 5-12-59, inclusive, and no part of the net earnings of the corporation shall inure to any private individual.

The corporation shall be governed by a board consisting of the members of the authority and two additional persons appointed by the Governor, which two additional members shall be independent from the state. The resolution establishing the corporation shall serve as the charter of the corporation and may be amended from time to time by the authority, but the resolution shall at all times provide that the power and the authority of the corporation shall be subject to the terms, conditions, and limitations of §§ 5-12-48 to 5-12-59, inclusive, and any applicable covenants or agreements of the corporation in any indenture or other agreement relating to any then outstanding bonds. The corporation may enter into contracts regarding any matter connected with any corporate purpose within the objects and purposes of §§ 5-12-48 to 5-12-59, inclusive.

The authority and corporation may delegate by resolution to one or more officers or employees of the authority or corporation such powers and duties as it may deem proper.

The corporation may issue bonds and secure repayment of the bonds with amounts payable out of tobacco settlement revenues or any other property or funds of the corporation. Bonds issued by the corporation shall be accompanied by an opinion of nationally recognized bond counsel substantially to the effect that the bonds are valid and legal obligations of the corporation.

The corporation may pledge as security for any bonds any rights under the master settlement agreement held by the corporation, including the right to receive or collect tobacco settlement revenues, moneys, or other funds deposited with, payable to or held by or on behalf of the corporation, and the proceeds of the foregoing and any proceeds of bonds. Any right of the state to the residual interest in tobacco settlement revenues shall be, in all respects, junior and subordinate to any such pledge if and to the extent so provided by the terms of any instrument or agreement described in 5-12-49 and signed on behalf of the state by the Governor. Any such pledge made by the corporation shall be valid and binding from the time the pledge is made. The property, revenues, moneys, and other funds so pledged and thereafter held or received by or on behalf of the corporation shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act; and, subject only to the provisions of prior pledges or agreements of the corporation, the lien of the pledge shall be valid and binding as against the state and all parties having claims of any kind in tort, contract, or otherwise against the corporation irrespective of whether such parties have notice thereof. No ordinance, resolution, trust agreement, or other instrument by which such pledge is created need be filed or recorded except in the records of the corporation.

In connection with the issuance of bonds or, at any time with respect to bonds, the corporation may enter into arrangements to provide additional security and liquidity for bonds. The arrangements may include, without limitation, bond insurance, letters of credit, and lines of credit by which the corporation may borrow funds to pay or redeem its bonds and purchase or remarketing arrangements for assuring the ability of owners of the bonds to sell or have redeemed their bonds. The corporation may enter into contracts and may agree to pay fees to persons providing the arrangements, including from bond proceeds.

The resolution authorizing the issuance of bonds or the indenture or other agreement approved by the resolution may provide that interest rates may vary from time to time depending upon criteria established by the corporation, which may include, without limitation, a variation in interest rates as may be necessary to cause bonds to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a national banking association, bank, trust company, investment banking firm, or other financial institution to serve as a remarketing agent in that connection. The indenture or other agreement with respect to bonds may provide that alternative interest rates or provisions will apply during such times as bonds are held by a person providing a letter of credit or other credit enhancement arrangement for bonds.

In connection with bonds under §§ 5-12-48 to 5-12-59, inclusive, or the investment of proceeds, bonds, or other funds of the corporation, the corporation may enter into contracts that it determines necessary or appropriate to permit it to manage payment or interest rate risk. These contracts may include, but are not limited to, interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; and contracts incorporating interest rate caps, collars, floors, or locks.

The corporation may not file a voluntary petition under or be or become a debtor or bankrupt under the federal bankruptcy code or any other federal or state bankruptcy, insolvency, or moratorium law or statute as may, from time to time, be in effect and neither any public officer nor any organization, entity, or other person shall authorize the corporation to be or become a debtor or bankrupt under the federal bankruptcy code or any other federal or state bankruptcy, insolvency, or moratorium law or statute, as may, from time to time be in effect.

The corporation may not guarantee the debts of another.

The corporation may not be required to file any reports with the state other than those required to be filed with the Legislature by authorities which issue bonds.

Except for debts incurred directly by the corporation, no indebtedness, bonds, or obligation, issued, incurred, or created by the State of South Dakota or any state agency or instrumentality may be or become a lien, charge, or liability against the corporation or the property or funds of the corporation.

Source: SL 2001, ch 27, § 3; SL 2002, ch 31, § 2.



§ 5-12-50.1 Bond transactions to be public records subject to disclosure.

5-12-50.1. Bond transactions to be public records subject to disclosure. The particulars of any bond transactions made pursuant to §§ 5-12-48.1, 5-12-50, and 5-12-50.1, inclusive, including legal fees and the costs of underwriting the bonds, shall be of public record subject to disclosure pursuant to § 1-27-1.

Source: SL 2002, ch 31, § 3.



§ 5-12-51 Purposes of special purpose corporation.

5-12-51. Purposes of special purpose corporation. The purposes of the corporation established by the authority pursuant to §§ 5-12-48 to 5-12-61, inclusive, are:

(1) To purchase, acquire, own, pledge, encumber, or otherwise transfer all right, title, and interest of the state in, to, and under the master settlement agreement, including, without limitation, all right, title, and interest to receive or collect tobacco settlement revenues;

(2) To raise funds through the issuance of bonds or other obligations or evidences of indebtedness or ownership or through the sale, transfer, pledge, encumbrance, securitization, factoring, or other conveyance of the rights described above in subdivision (1) of this section for the purposes of depositing net proceeds of bonds in the education enhancement trust fund and as otherwise described in §§ 5-12-48 to 5-12-61, inclusive;

(3) To serve the Legislature by making reports concerning the foregoing;

(4) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(5) To have and to use a corporate seal and to alter the same at pleasure;

(6) To maintain an office at such place or places as the authority by resolution may designate;

(7) To receive funds transferred to it by the authority, the state, or others; and

(8) To do all things necessary and convenient to carry out the purposes of this chapter.

The corporation shall also be vested with the same power and authority, and shall be subject to the same limitations and conditions, as are applicable to the authority pursuant to §§ 5-12-1.1, 5-12-4, 5-12-5, 5-12-8.1, 5-12-22, 5-12-24, 5-12-26, 5-12-27, 5-12-27.1, 5-12-27.2, 5-12-27.3, 5-12-27.4, 5-12-27.6, 5-12-28, 5-12-38, 5-12-38.1, and 5-12-40, except such power and authority shall be exercised with respect to and shall be limited to the purposes of the corporation set forth in this section, the final maturity date of any bonds issued, incurred, or created hereunder may not be in excess of forty years for the date of delivery thereof, and the corporation may not engage in any unrelated activities. In addition, the corporation may invest any of its funds in permitted investments.

Source: SL 2001, ch 27, § 4; SL 2013, ch 28, § 3.



§ 5-12-52 Bonds of corporation not a lien, charge or liability against the state--Pledge of education enhancement trust funds prohibited.

5-12-52. Bonds of corporation not a lien, charge or liability against the state--Pledge of education enhancement trust funds prohibited. No bond of the corporation issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive, may be or become a lien, charge, or liability against the State of South Dakota or the authority, nor against the property or funds of the State of South Dakota or the authority within the meaning of the Constitution or statutes of South Dakota. In no event may any of the funds deposited into the education enhancement trust fund be pledged to secure payment of any bonds issued under the authority of §§ 5-12-48 to 5-12-61, inclusive.

Source: SL 2001, ch 27, § 5; SL 2013, ch 28, § 4.



§ 5-12-53 Pledge of non-interference by state to impair terms of bonds--Liability of state on bonds.

5-12-53. Pledge of non-interference by state to impair terms of bonds--Liability of state on bonds. The State of South Dakota pledges to and agrees with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive, that the state will not limit or alter the rights and powers vested in the corporation and the authority by §§ 5-12-48 to 5-12-59, inclusive, so as to impair the terms of any contract made by the corporation or the authority with those holders or in any way impair the rights and remedies of those holders until such bonds, together with interest thereon, interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of those holders are fully met or discharged. In addition, the state pledges to and agrees with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive, that the state will not limit or alter the basis on which tobacco settlement revenues that have been sold pursuant to §§ 5-12-48 to 5-12-59, inclusive, are to be paid to the corporation or the authority so as to impair the terms of any such contract. The corporation and authority each may include these pledges and agreements of the state in any contract with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive.

Neither the State of South Dakota nor the authority is liable on bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive, those bonds may not be a debt of the state or the authority, and §§ 5-12-48 to 5-12-59, inclusive, may not be construed as a guarantee by the state or the authority of the debts of the corporation. The bonds shall contain a statement to this effect on the face of the bonds.

Source: SL 2001, ch 27, § 6.



§ 5-12-54 Liability of authority and special purpose corporation.

5-12-54. Liability of authority and special purpose corporation. The authority is not liable for any bond issued, incurred, or created by the corporation under §§ 5-12-48 to 5-12-59, inclusive, or for any act or failure to act of the corporation. The corporation may not be liable for any obligation of the South Dakota Building Authority or for any act or failure to act by the building authority.

Source: SL 2001, ch 27, § 7.



§ 5-12-55 Special purpose corporation treated as public instrumentality of state--Income of authority and corporation not taxed--Obligations of corporation deemed public securities.

5-12-55. Special purpose corporation treated as public instrumentality of state--Income of authority and corporation not taxed--Obligations of corporation deemed public securities. The corporation is hereby declared to be performing a public function on behalf of the state and to be a public instrumentality of the state. The income of the authority and the corporation, and all properties at any time owned by the authority and the corporation, are exempt from all taxation in the State of South Dakota. In addition, the corporation is exempt from all filing, reporting, and similar requirements otherwise applicable to nonprofit and other corporations.

For purposes of chapter 47-31B, bonds, notes, certificates, or other obligations issued, incurred or created by the corporation under §§ 5-12-48 to 5-12-59, inclusive, are deemed to be securities issued by a public instrumentality of the State of South Dakota.

Source: SL 2001, ch 27, § 8; SL 2004, ch 278, § 56.



§ 5-12-56 Employees of special purpose corporation.

5-12-56. Employees of special purpose corporation. The corporation may employ attorneys, accountants, tobacco industry consultants, and financial experts, managers, and such other employees and agents as may be necessary in its judgment and to fix their compensation.

Source: SL 2001, ch 27, § 9.



§ 5-12-57 , 5-12-58. Repealed.

5-12-57, 5-12-58. Repealed by SL 2013, ch 28, §§ 5, 6.



§ 5-12-59 State pledge to honor agreements of authority or corporation with regard to certain federal income tax exclusions.

5-12-59. State pledge to honor agreements of authority or corporation with regard to certain federal income tax exclusions. If in order to obtain or preserve any exclusion of interest on bonds from gross income of the holders thereof for purposes of federal income taxation, the corporation or authority enters into any agreement or covenant with the holders of bonds (or the trustee or other fiduciary acting on behalf of or for the benefit of holders of bonds) that imposes restrictions or conditions on the investment, use, expenditure, or other application of the proceeds of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive, including any investment earnings thereon (whether while on deposit in the education enhancement trust fund or otherwise), then the state and each agency, authority, or other body politic of the state or acting on behalf of the state, shall observe and fully honor each such agreement, covenant, or other restriction or condition with respect to investment, use, expenditure, or application thereof. The State of South Dakota pledges to and agrees with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive, that the state will not invest, use, expend, or otherwise apply such proceeds of bonds and any other amounts so as to impair the terms of any such agreement or covenant made by the corporation or authority with any such holders (or trustee or other fiduciary) or in any way impair the exemption or exclusion of interest on any such bonds from federal income taxation. The corporation and authority each may include these pledges and agreements of the state in any contract with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive.

Source: SL 2001, ch 27, § 12; SL 2013, ch 28, § 7.



§ 5-12-60 Repealed.

5-12-60. Repealed by SL 2013, ch 28, § 8.



§ 5-12-61 Authority may contract to manage payment or interest rate risk for bonds.

5-12-61. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 4.



§ 5-12-62 Uncodified.

5-12-62. Uncodified.

Source: SL 2008, ch 29, § 1.



§ 5-12-63 Projects to be financed through issuance of revenue bonds.

5-12-63. Projects to be financed through issuance of revenue bonds. The projects to be financed, in whole or in part, through the issuance of revenue bonds by the South Dakota Building Authority, are the following:

(1) The science building at Black Hills State University in Spearfish, South Dakota, for an estimated cost of eight million seventy-eight thousand four hundred dollars;

(2) The chemistry building replacement at the South Dakota School of Mines and Technology in Rapid City, South Dakota, for an estimated cost of seventeen million nine hundred fifty-seven thousand seven hundred dollars of which ten million dollars shall be provided from proceeds of bonds issued pursuant to subdivision (4) of section 3 of chapter 110 of the 2005 Session Laws;

(3) The paleontology building at the South Dakota School of Mines and Technology in Rapid City, South Dakota, for an estimated cost of seven million sixty-three thousand nine hundred sixty-three dollars;

(4) The Agricultural Hall renovation at South Dakota State University in Brookings, South Dakota, for an estimated cost of eight million six thousand two hundred seventy-five dollars;

(5) The Arthur M. Pardee Laboratory renovation at the University of South Dakota, in Vermillion, South Dakota, for an estimated cost of three million seven hundred ninety-two thousand one hundred four dollars;

(6) The Churchill-Haines renovation at the University of South Dakota, in Vermillion, South Dakota, for an estimated cost of six million seven hundred fifty-one thousand one hundred forty-five dollars;

(7) The Akeley Lawrence Science Center renovation at the University of South Dakota, in Vermillion, South Dakota, for an estimated cost of five million two hundred fifty-six thousand seven hundred fifty-one dollars;

(8) The Habeger Science Center renovation at Dakota State University in Madison, South Dakota, for an estimated cost of six million thirty-eight thousand six hundred seventy dollars;

(9) The Dairy Microbiology Building upgrade at South Dakota State University in Brookings, South Dakota, for an estimated cost of eight million two hundred fifty-nine thousand two hundred fifty dollars;

(10) The MeWaldt-Jensen Hall science renovation and the Krikac Administration Building science construction at Northern State University in Aberdeen, South Dakota, for an estimated cost of two million seven hundred one thousand nine hundred dollars; and

(11) The health sciences simulation center and the science laboratory facilities construction at the University Center in Sioux Falls, South Dakota, for an estimated cost of ten million five hundred ninety-three thousand eight hundred forty-two dollars.
Source: SL 2008, ch 29, § 2.



§ 5-12-64 Authorizations and appropriations effective through June 30, 2015.

5-12-64. Authorizations and appropriations effective through June 30, 2015. The authorizations granted by §§ 5-12-62 to 5-12-68, inclusive, and all necessary appropriations required to finance and to complete the projects remain effective through June 30, 2015.

Source: SL 2008, ch 29, § 3.



§ 5-12-65 State not liable for indebtedness, bonds, and obligations.

5-12-65. State not liable for indebtedness, bonds, and obligations. No indebtedness, bond, or obligation incurred or created under the authority of §§ 5-12-62 to 5-12-68, inclusive, may be or may become a lien, charge, or liability against the State of South Dakota, nor against the property or funds of the State of South Dakota within the meaning of the Constitution or statutes of the state.

Source: SL 2008, ch 29, § 4.



§ 5-12-66 Design and construction supervision--Vouchers--Warrants.

5-12-66. Design and construction supervision--Vouchers--Warrants. The design and construction of the projects authorized in §§ 5-12-62 to 5-12-68, inclusive, shall be under the general supervision of the Bureau of Administration as provided in chapter 5-14. The executive director of the Board of Regents and the executive secretary of the Building Authority shall approve vouchers and the state auditor shall draw warrants to pay expenditures authorized by §§ 5-12-62 to 5-12-68, inclusive.

Source: SL 2008, ch 29, § 5.



§ 5-12-67 Lease agreement with and rental payments by Board of Regents.

5-12-67. Lease agreement with and rental payments by Board of Regents. The Board of Regents may make and enter into a lease agreement with the Building Authority and make rental payments under the terms thereof, pursuant to this chapter, for the purposes of §§ 5-12-62 to 5-12-68, inclusive.

Source: SL 2008, ch 29, § 6.



§ 5-12-68 Rental payments to be paid from appropriations and fees.

5-12-68. Rental payments to be paid from appropriations and fees. Rental payments under the terms of the lease authorized in § 5-12-67 shall be paid from appropriations to be made by the Legislature for the payment of such rent to support the purpose and the payment of bonds issued to cover up to thirty-two million five hundred thousand dollars of construction costs authorized in § 5-12-62. Rental payments under the terms of the lease authorized in § 5-12-67 shall be paid from higher education facility fees or from special student fees assessed by the Board of Regents for the payment of bonds issued to cover up to forty-two million dollars of construction costs authorized in § 5-12-62.

Source: SL 2008, ch 29, § 7.






Chapter 13 - State Engineer [Superseded]

CHAPTER 5-13

STATE ENGINEER [SUPERSEDED]



Chapter 14 - Public Buildings and Improvements

§ 5-14-1 Classification of capital improvements.

5-14-1. Classification of capital improvements. Capital improvements shall be classified as follows:

(1) "New construction," expenditures authorized for new buildings or new facilities and includes the cost of architectural and engineering services, site preparation, constructing, furnishing, equipping such buildings and facilities for use, including heating, plumbing, ventilation, water, sewer, and electrical facilities with necessary connections to existing systems, the construction of sidewalks, and landscaping the grounds. No expenditures may be made for land acquisition costs from appropriations provided for new construction. This category does not include roads and highways constructed under the supervision of the Department of Transportation nor minor park improvements and dams constructed under the supervision of the Department of Game, Fish and Parks.

(2) "Land acquisition," expenditures authorized for the purchase of land and improvements affixed to the land including lease-purchase agreements of existing facilities. It also includes sewer, street, and curb and gutter improvements that may start at the time of purchase of the land or later result as improvements to the land so acquired.
Source: SL 1965, ch 255, § 3; SL 1967, ch 262, § 2; SL 1995, ch 73, § 2.



§ 5-14-2 Supervision by Bureau of Administration of capital improvement projects--Payment of appropriated funds.

5-14-2. Supervision by Bureau of Administration of capital improvement projects--Payment of appropriated funds. The construction of all capital improvements projects as defined in § 5-14-1 of state agencies, boards, commissions, and institutions are under the general charge and supervision of the Bureau of Administration as provided in this chapter. Funds appropriated shall be paid on warrants drawn by the state auditor on vouchers duly approved by the Bureau of Administration and may also be approved by the authorized representative of the agency, board, commission, or institution to which the project appropriation is made.

Source: SL 1965, ch 255, § 1; SL 1967, ch 261; SL 1967, ch 262, § 1; SL 1992, ch 46, § 1; SL 2011, ch 2, § 34.



§ 5-14-3 Preparation of plans and specifications for capital improvements--State building committees--Approval by board or commission in charge of institution.

5-14-3. Preparation of plans and specifications for capital improvements--State building committees--Approval by board or commission in charge of institution. The Bureau of Administration under the direction of the committee as provided by this section shall have general charge and supervision of the design and construction of all state buildings, power and heating plants, heating, cooling, and air-conditioning systems, water supply, fire protection, sewerage and sewage disposal systems, electrical generation and distribution, and all major repairs, rebuilding or alterations thereof. A State Building Committee is required on all projects of one million five hundred thousand dollars or more. The committee shall consist of a member of the board or commission governing the institution or department concerned, the executive director or like officer of the respective board or commission, a representative of the institution or department appointed by the governing board or commission of that institution or department and a representative of the Bureau of Administration and if the project is funded pursuant to chapter 5-12, the South Dakota Building Authority may appoint a representative. The Bureau of Administration under the direction of the committee shall prepare, or cause to be prepared, the preliminary plans, specifications, and other descriptive material or reports for all proposed new construction, capital improvement, or major repairs and remodeling. After the preliminary plans have been approved by the committee, they shall be presented to the respective board or commission having the institution in charge. Upon proper authorization of the board or commission the Bureau of Administration under the direction of the committee shall prepare or cause to be prepared all final plans, specifications, advertisements, notice, and instructions to bidders, proposal forms, and contract forms and all work incidental to securing bids and contracts for same, according to the direction of the board or commission having the institution in charge. The Bureau of Administration shall supervise the construction, including inspection of construction and critical point inspections on projects of one million five hundred thousand dollars or more, repair, rebuilding, or alterations.

Source: SL 1913, ch 329, § 1; RC 1919, § 8208; SL 1931, ch 240, § 1; SDC 1939, § 55.1814; SL 1955, ch 240, § 1; SL 1963, ch 306; SL 1969, ch 209, § 3; SL 1992, ch 46, § 2; SL 1994, ch 50, § 12.



§ 5-14-4 Bureau review and approval of new construction plans and costs.

5-14-4. Bureau review and approval of new construction plans and costs. The Bureau of Administration shall review and approve all agreements with any architect or consulting engineer for the preparation of new construction plans and cost estimates.

Source: SL 1965, ch 255, § 4; SL 1967, ch 262, § 3; SL 1994, ch 51, § 1.



§ 5-14-5 Plans and specifications for legislative review--Designation of architect or engineer.

5-14-5. Plans and specifications for legislative review--Designation of architect or engineer. The Bureau of Administration, under the direction of the State Building Committee, shall, at the request of any state board that expects to appear before the Legislature for the purpose of asking for any appropriation for state buildings and improvements, prepare such plans and specifications and have the plans and specifications ready before the Legislature meets for their information. If the services of a licensed architect or engineer are deemed to be necessary for this purpose, the building committee as provided in § 5-14-3 shall designate such architect or engineer.

Source: SL 1913, ch 329, § 3; RC 1919, § 8210; SDC 1939, § 55.1815; SL 1955, ch 240, § 2; SL 1969, ch 209, § 4; SL 2011, ch 2, § 35.



§ 5-14-6 Planning and supervisory expenses paid from building funds.

5-14-6. Planning and supervisory expenses paid from building funds. Any board, agency, or other body authorized by law to erect any state building or other improvement provided for in §§ 5-14-3 and 5-14-5, shall pay out of funds appropriated or available for the purpose all expenses incurred for plans, specifications, and supervision of construction, including the actual and necessary expenses of the Bureau of Administration.

Source: SL 1913, ch 329, § 4; RC 1919, § 8211; SL 1931, ch 240, § 2; SDC 1939, § 55.1816; SL 1955, ch 240, § 3; SL 1969, ch 209, § 5; SL 1970, ch 40, § 1; SL 1992, ch 47, § 1.



§ 5-14-7 Repealed.

5-14-7. Repealed by SL 2011, ch 2, § 36.



§ 5-14-8 Acceptance and expenditure of contributions to capital improvements.

5-14-8. Acceptance and expenditure of contributions to capital improvements. The various agencies, boards, commissions, and institutions may accept and expend in addition to the amounts provided for new construction at any of the institutions under their jurisdiction, any funds which may be obtained from any gift or contribution from any source for that purpose.

Source: SL 1965, ch 255, § 2; SL 2011, ch 2, § 37.



§ 5-14-8.1 Acceptance and expenditure of contributions for works of art in state buildings.

5-14-8.1. Acceptance and expenditure of contributions for works of art in state buildings. The South Dakota State Fine Arts Council, the State Building Committee provided for in § 5-14-3, and the Bureau of Administration, may accept and expend for the purpose of this chapter, any funds which it may obtain from federal sources, gifts, contributions, or any other source for the acquisition and installation of works of art in state buildings in which the works of art shall be an integral part of the building, attached to the building, or capable of display in other state buildings.

Source: SL 1979, ch 34, § 1; SL 2011, ch 2, § 38.



§ 5-14-9 Plans, specifications, bids, contracts, and cost records kept by Bureau of Administration.

5-14-9. Plans, specifications, bids, contracts, and cost records kept by Bureau of Administration. The Bureau of Administration shall keep the original or a copy of the plans and specifications of all state buildings, of all bids submitted, and of all contracts let for their erection. The bureau shall prepare and keep itemized statements of the cost of construction of all such buildings.

Source: SL 1913, ch 329, § 2; RC 1919, § 8209; SDC 1939, § 55.1814; SL 1955, ch 240, § 1; SL 1963, ch 306; SL 2011, ch 2, § 39.



§ 5-14-10 Clear title to land required before erection of buildings--Certification by attorney general.

5-14-10. Clear title to land required before erection of buildings--Certification by attorney general. No money appropriated by the state may be expended for the erection of any building upon land not previously owned by the state before title thereto has conveyed to the state by a deed duly executed and acknowledged, granting the title in fee, clear of all encumbrances, without any reversionary clause or condition whatever, and the attorney general has certified that the title acquired by the state conforms to the requirements of this section.

Source: SL 1905, ch 97; RC 1919, § 5066; SDC 1939, § 55.0201; SL 1945, ch 295, § 1; SL 2011, ch 2, § 40.



§ 5-14-11 State housing facilities to be fire resistant--Exceptions--Standards--Violation as felony.

5-14-11. State housing facilities to be fire resistant--Exceptions--Promulgation of rules. No state building may be designed or constructed for the permanent housing of human beings that is not fire resistant. This section does not apply to the use of buildings constructed or renovated prior to July 1, 2007, or to one-family or two-family dwellings used for employees' housing at institutions under the control of the executive branch or the Board of Regents.

A fire resistant building within the meaning of this section is a building with appropriate fire detection devices as approved by the Department of Public Safety and constructed in compliance with the provisions of the International Building Code utilizing fire resistive construction throughout and equipped with an automatic fire-extinguishing system. The Bureau of Administration shall promulgate rules pursuant to chapter 1-26 to establish the edition of the International Building Code which would be applicable to this section. Nothing in this section prevents the application of more restrictive conditions by individual agencies. The Bureau of Administration shall identify those buildings which are subject to this section and make all determinations of compliance with these requirements.

Source: SDC 1939, §§ 55.1817, 55.9911; SL 1955, ch 241; SL 1972, ch 31; SL 1980, ch 24, § 68; SL 1989, ch 20, § 63; SL 1989, ch 238, § 5; SL 1993, ch 54, § 1; SL 2003, ch 272, §§ 20, 121; SL 2007, ch 31, § 1.



§ 5-14-12 Public buildings to accommodate persons with disabilities.

5-14-12. Public buildings to accommodate persons with disabilities. The standards and specifications set forth in § 5-14-13 apply to all buildings and facilities used by the public which are constructed in whole or in part by the use of state, county, or municipal funds, or the funds of any political subdivision of the state. All such buildings and facilities constructed or remodeled after January 26, 1992, shall conform to these standards.

Source: SL 1965, ch 312, § 1; SL 1975, ch 53, § 1; SL 1994, ch 52, § 1; SL 2011, ch 2, § 41.



§ 5-14-13 Standards and specifications for construction to accommodate persons with disabilities.

5-14-13. Standards and specifications for construction to accommodate persons with disabilities. The minimum standards required by § 5-14-12 are set forth in the Americans With Disabilities Act Accessibility Guidelines for Buildings and Facilities published by the U.S. Architectural and Transportation Barriers Compliance Board, August 1992.

Source: SL 1965, ch 312, § 2; SL 1986, ch 51; SL 1988, ch 53; SL 1994, ch 52, § 2.



§ 5-14-13.1 International wheelchair symbol to be displayed.

5-14-13.1. International wheelchair symbol to be displayed. All public buildings and facilities providing facilities for the wheelchair user, including entrance and exit facilities, shall display at all entrances the internationally recognized symbol for wheelchair users.

Source: SL 1971, ch 30; SL 2011, ch 2, § 42.



§ 5-14-14 Enforcement of requirements for persons with disabilities.

5-14-14. Enforcement of requirements for persons with disabilities. The administrator in charge of, and authorized to contract for, new construction, remodeling, alteration, or addition on behalf of the political subdivision involved shall enforce the provisions of §§ 5-14-12 and 5-14-13.

Source: SL 1965, ch 312, § 3; SL 1975, ch 53, § 2; SL 2011, ch 2, § 43.



§ 5-14-15 Repealed.

5-14-15. Repealed by SL 1992, ch 46, § 3.



§ 5-14-16 Repealed.

5-14-16. Repealed by SL 1992, ch 46, § 4.



§ 5-14-17 Electric generating plants--Federal contracts for purchase of energy--Discontinuation of generation and maintenance of standby plants.

5-14-17. Electric generating plants--Federal contracts for purchase of energy--Discontinuation of generation and maintenance of standby plants. Each department or agency of state government operating and maintaining an electrical energy producing plant may enter into a contract with the United States of America for the purchase of electrical energy. The contract may include stipulations that the generation of electrical energy may be discontinued. The department or agency may maintain such a plant in a serviceable operating condition for standby service for the generation of electrical energy if required so to do by the United States.

Source: SL 1951, ch 284; SDC Supp 1960, § 55.2016; SL 2011, ch 2, § 44.



§ 5-14-18 Willful injury to public building or improvement--Penalty.

5-14-18. Willful injury to public building or improvement--Penalty. Any person who intentionally burns, destroys, or injures any public building or improvement in this state is punishable as provided in § 22-34-1.

Source: PenC 1877, § 513; CL 1887, § 6714; RPenC 1903, § 535; RC 1919, § 3829; SDC 1939, § 13.1309; SL 1980, ch 24, § 69; SL 2011, ch 2, § 45.



§ 5-14-19 Payment of special assessments for improvement of state property.

5-14-19. Payment of special assessments for improvement of state property. The state auditor shall, upon approval of the commissioner of administration, pay claims for special assessments or interest and penalties thereon for improvements on property of the state, its agencies, institutions, or instrumentalities.

Source: SL 1970, ch 34, § 1; SL 1981, ch 36, § 2; SL 1981, ch 37, § 1; SL 1985, ch 33, § 20.



§ 5-14-20 Repealed.

5-14-20. Repealed by SL 2017, ch 44, § 1.



§ 5-14-21 Warrants for special assessments--Vouchers.

5-14-21. Warrants for special assessments--Vouchers. Payments for special assessments provided for in § 5-14-19 shall be disbursed by warrant, drawn by the state auditor upon duly itemized vouchers, approved by an authorized agent of the department whose property is affected.

Source: SL 1970, ch 34, § 2.



§ 5-14-22 Sale or lease of real property for public purpose or industrial development--Authorization of lease--Legislature to approve sales.

5-14-22. Sale or lease of real property for public purpose or industrial development--Authorization of lease--Legislature to approve sales. The state may lease or sell on a negotiated basis and convey any of its real property to a municipality or county, or to a nonprofit local industrial development corporation as defined by § 5-14-23 and located therein, to be used by such grantee for an authorized public purpose or industrial development purpose as enumerated in § 9-54-1. The lease shall be authorized on the terms and in the manner provided by the Legislature. Each sale is subject to approval by an act of the Legislature.

Source: SL 1976, ch 63, § 1; SL 1977, ch 48, § 1; SL 2011, ch 2, § 46.



§ 5-14-23 Local industrial development corporation defined--Composition--Voting control--Primary objective.

5-14-23. Local industrial development corporation defined--Composition--Voting control--Primary objective. For the purposes of § 5-14-22, the term, local industrial development corporation, is an enterprise incorporated under the laws of the State of South Dakota, formed for the purpose of furthering the economic development of a community and its environs, and with authority to promote and assist in the growth and development of small business concerns in the areas covered by its operation. The corporation shall be organized as a nonprofit enterprise and shall be composed of no fewer than twenty-five members. A local industrial development corporation shall be principally composed of and controlled by persons residing or doing business in the locality. Such persons shall ordinarily constitute not less than seventy-five percent of the voting control of the local development corporation. No member of the development corporation may own in excess of twenty-five percent of the voting control in the development corporation if that member or that member's affiliated interests have direct pecuniary interest in a project involving an application under § 5-14-22. The primary objective of the local industrial development corporation is to benefit the community as measured by increased employment, payroll, business volume, and corresponding factors.

Source: SL 1976, ch 63, § 2; SL 1996, ch 40, § 1; SL 2011, ch 2, § 47.



§ 5-14-24 State facility revolving fund established.

5-14-24. Repealed by SL 2006, ch 2, § 15.



§ 5-14-25 to 5-14-29. Repealed.

5-14-25 to 5-14-29. Repealed by SL 2007, ch 32, §§ 1 to 5.



§ 5-14-30 State-wide maintenance and repair fund--Priority of projects.

5-14-30. State-wide maintenance and repair fund--Priority of projects. There is hereby established within the Bureau of Administration the state-wide maintenance and repair fund. The bureau shall administer the fund and maintain it separately in order to conduct maintenance and repair on state-owned buildings pursuant to this chapter. The projects to receive funding shall be selected from a state-wide maintenance and repair priority list developed by the bureau. The Board of Regents shall annually establish the priority for maintenance and repair projects involving academic and revenue project buildings under its control. Any project of the Board of Regents involving an academic building pursuant to § 13-51-1 may be financed from the education facilities fund established under § 13-51-2 according to the order of priority determined by the board. The Bureau of Administration shall place on the prioritized list of projects to be financed through the state-wide maintenance and repair fund any project involving an academic building that has not been financed through § 13-51-2. The Board of Regents shall have charge of the maintenance and repair of revenue bond project buildings as provided in chapter 13-51A. However, in order to be eligible to receive funding, in whole or in part, from the state-wide maintenance and repair fund, each agency, board, bureau, or department of state government, including the Board of Regents, shall submit to the Bureau of Administration a complete list of all proposed maintenance and repair projects notwithstanding other available funding sources for those projects. After the bureau determines which projects contained in the priority list are to receive funding, those projects that are not to be funded through the state-wide maintenance and repair fund may be financed by other funding sources. The priority list may be reprioritized if an emergency arises and a written determination made by the bureau of the basis for the emergency is included with the state-wide maintenance and repair priority list.

Source: SL 1994, ch 58, § 3; SL 2011, ch 2, § 48.



§ 5-14-31 Acceptable sources of funds.

5-14-31. Acceptable sources of funds. The Bureau of Administration may accept and expend for the purpose of § 5-14-17 any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1994, ch 58, § 4.



§ 5-14-32 Definition of terms.

5-14-32. Definition of terms. Terms used in this section and §§ 5-14-33 to 5-14-38, inclusive, mean:

(1) "High-performance green building standard," a building that is designed and constructed in a manner that achieves at least:

(a) A silver standard rating under the United States Green Building Council's Leadership in Energy and Environmental Design (LEED) rating system in effect as of November 18, 2013;

(b) A two globe rating under the Green Building Initiative's Green Globes rating system as of July 31, 2013; or

(c) A comparable numeric rating under a sustainable building certification program recognized by the American National Standards Institute as an accredited standards developer;

(2) "New construction," any new building constructed by any state agency, department, or institution which has a cost of one million dollars or more or that includes ten thousand square feet or more of space;

(3) "Renovation" or "renovated," any alteration of a state building with a cost of one million dollars or more or that includes ten thousand square feet or more of the building;

(4) "State building project," new construction or renovation of a building, which has heating, ventilation, or air conditioning, by the Board of Regents or any state agency, department, or institution.
Source: SL 2008, ch 30, § 1; SL 2010, ch 29, § 1; SL 2015, ch 50, § 1.



§ 5-14-33 State buildings to meet high-performance green building standard.

5-14-33. State buildings to meet high-performance green building standard. Any state building projects as defined in § 5-14-32, shall meet or exceed a high-performance green building standard that was in effect when the project was registered with the rating system.

Source: SL 2008, ch 30, § 2; SL 2015, ch 50, § 2.



§ 5-14-34 Waiver of requirements.

5-14-34. Waiver of requirements. A waiver of the requirements of § 5-14-33 may be granted by the Office of the State Engineer if:

(1) The building will have minimal human occupancy;

(2) The increased costs of achieving a high-performance green building standard cannot be recouped from decreased operational costs within fifteen years;

(3) A building is on the national register of historic places and achieving a high-performance green building standard would result in noncompliance with standards for historic preservation as set forth in the secretary of the interior's Standards for the Treatment of Historic Properties in effect as of January 1, 2008;

(4) The square footage of the renovation project is less then fifty percent of the total square footage of the building being renovated. If the renovation project is being done in phases, the total square footage of all intended phases combined shall be used in making this calculation; or

(5) The Bureau of Administration determines that extenuating circumstances exist to make impractical high-performance green building standard certification.
Source: SL 2008, ch 30, § 3.



§ 5-14-35 Initial determination of Bureau of Administration.

5-14-35. Initial determination of Bureau of Administration. No state building project may proceed to construction until the Bureau of Administration has determined that the project is satisfactorily designed to achieve or exceed a high-performance green building standard or that a waiver is granted pursuant §§ 5-14-32 to 5-14-38, inclusive.

Source: SL 2008, ch 30, § 4.



§ 5-14-36 Certification of achievement, waiver, or failure.

5-14-36. Certification of achievement, waiver, or failure. Upon completion of a state building project, the Bureau of Administration shall certify:

(1) That the project achieved a high-performance green building standard;

(2) That a waiver was granted pursuant to §§ 5-14-32 to 5-14-38, inclusive; or

(3) That the project failed to comply with the provisions of §§ 5-14-32 to 5-14-38, inclusive.
Source: SL 2008, ch 30, § 5.



§ 5-14-37 Report to the Legislature.

5-14-37. Report to the Legislature. The Bureau of Administration shall annually report to the Legislature a listing of any state building project which was granted a waiver or failed to comply with the provisions of §§ 5-14-32 to 5-14-38, inclusive.

Source: SL 2008, ch 30, § 6.



§ 5-14-38 Promulgation of rules.

5-14-38. Promulgation of rules. The Bureau of Administration shall promulgate rules pursuant to chapter 1-26 establishing the procedures and terms and conditions for certifying a project and granting waivers and the method for calculating the initial costs and the decreased operational costs related to achieving high-performance green building standards.

Source: SL 2008, ch 30, § 7.



§ 5-14-39 Property and casualty captive insurance company fund established.

5-14-39. Property and casualty captive insurance company fund established. There is hereby established in the state treasury the property and casualty captive insurance company fund. The Bureau of Administration may enter into an agreement with a captive insurance company for the management of the company's funds. Money in this fund may be used to pay for property and casualty losses for state owned property as well as administrative and reinsurance costs for this fund. Interest earned on money in the fund shall be deposited into the fund. Unexpended money and any interest that may be credited to the fund shall remain in the fund. Any money in the property and casualty captive insurance company fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2015, ch 44, § 4, eff. Mar. 13, 2015.



§ 5-14-40 Liability captive insurance company fund established.

5-14-40. Liability captive insurance company fund established. There is hereby established in the state treasury the liability captive insurance company fund. The Bureau of Administration may enter into an agreement with a captive insurance company for the management of the company's funds. Money in this fund may be used to pay for liability coverage as well as administrative costs for this fund. Interest earned on money in the fund shall be deposited into the fund. Unexpended money and any interest that may be credited to the fund shall remain in the fund. Any money in the liability captive insurance company fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2015, ch 46, § 4, eff. Mar. 13, 2015.






Chapter 15 - State Capitol and Grounds

§ 5-15-1 Capitol Complex Restoration and Beautification Commission--Duty to enlarge and beautify complex.

5-15-1. Capitol Complex Restoration and Beautification Commission--Duty to enlarge and beautify complex. The State of South Dakota declares that it is necessary that the capitol complex in the city of Pierre be enlarged and beautified. The South Dakota Capitol Complex Restoration and Beautification Commission shall accomplish that purpose in the manner provided by this chapter.

Source: SL 1955, ch 300, § 1 as added by SL 1957, ch 340, § 1; SDC Supp 1960, § 55.02A01; SL 1961, ch 316, §§ 1, 8; SL 1980, ch 48, § 1; SL 2011, ch 2, § 49.



§ 5-15-1.1 Direction and supervision of commission by Bureau of Administration--Independent functions retained.

5-15-1.1. Direction and supervision of commission by Bureau of Administration--Independent functions retained. The Capitol Complex Restoration and Beautification Commission shall be administered under the direction and supervision of the Bureau of Administration and the commissioner thereof. The commission shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions, as defined in § 1-32-1, otherwise vested in it and shall exercise those functions independently of the commissioner of administration.

Source: SL 1974, ch 3, § 5 (b); SL 1980, ch 48, § 2; SL 2011, ch 2, § 50.



§ 5-15-1.2 Definition of terms.

5-15-1.2. Definition of terms. Terms as used in this chapter mean:

(1) "Commission," the South Dakota Capitol Complex Restoration and Beautification Commission;

(2) "Capitol complex," all state capitol buildings and capitol grounds within the capitol complex.
Source: SL 1980, ch 48, §§ 1, 14.



§ 5-15-2 Appointment and terms of commission members.

5-15-2. Appointment and terms of commission members. The commission consists of one nonappointed member, who shall be the mayor of Pierre or the mayor's designee, and seven appointed members, not all of whom may be of the same political party, to be appointed by the Governor for a term of four years. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1955, ch 300, § 1; SL 1957, ch 340, § 1; SDC Supp 1960, § 55.02A01; SL 1961, ch 316, § 1 (a); SL 1980, ch 48, §§ 3, 4; SL 1982, ch 55, § 3; SL 1989, ch 52; SL 2011, ch 2, § 51.



§ 5-15-3 Oath and bond of commission members.

5-15-3. Oath and bond of commission members. Each member of the commission shall, within ten days after appointment, qualify by taking the oath of office and giving bond to the state, with corporate surety, in the penal sum of twenty-five hundred dollars, the cost to be paid by the state.

Source: SL 1961, ch 316, § 1 (b); SL 2011, ch 2, § 52.



§ 5-15-4 Meetings of commission--Chair and secretary--Reports to Governor and Legislature.

5-15-4. Meetings of commission--Chair and secretary--Reports to Governor and Legislature. The commission shall meet at least twice each year and at such additional times as may be necessary. All meetings shall be held at the state capitol, and a majority of its members constitutes a quorum. The commission shall choose a chair, and one of its members as secretary, who shall keep minutes of its meetings. The commission shall make reports to the Governor on the progress of its work, and to the Legislature.

Source: SL 1955, ch 300, § 3; SL 1957, ch 340, § 2; SDC Supp 1960, § 55.02A03; SL 1961, ch 316, § 1 (a); SL 2011, ch 2, § 53.



§ 5-15-5 Compensation and expenses of commission members.

5-15-5. Compensation and expenses of commission members. The per diem and expenses of commission members shall be paid by warrant of the state auditor by funds appropriated therefor, on vouchers approved by the Bureau of Administration.

Source: SL 1955, ch 300, § 4; SDC Supp 1960, § 55.02A04; SL 2011, ch 2, § 54.



§ 5-15-6 Employment of personnel--Supplies and equipment.

5-15-6. Employment of personnel--Supplies and equipment. The Bureau of Administration shall employ such clerical and other help for the commission as in the bureau's discretion seems necessary. The bureau may employ such assistance and provide such supplies and equipment as may be necessary to properly carry on the work of the commission.

Source: SL 1955, ch 300, § 5; SDC Supp 1960, § 55.02A05; SL 1961, ch 316, § 3; SL 2011, ch 2, § 55.



§ 5-15-7 Plans for enlargement, restoration, and beautification of complex.

5-15-7. Plans for enlargement, restoration, and beautification of complex. The commission shall make all necessary plans for the enlargement, restoration, and beautification of the capitol complex or additions thereto, including uniform plans and specifications for its development.

Source: SL 1961, ch 316, § 2 (a); SL 1980, ch 48, § 5; SL 2011, ch 2, § 56.



§ 5-15-8 Development of areas adjacent to capitol complex--Long-range plan.

5-15-8. Development of areas adjacent to capitol complex--Long-range plan. The commission shall make recommendations for the development of areas immediately adjacent to the state capitol complex and acquaint the people of South Dakota with the need and purpose of a comprehensive long-range plan for capitol complex of sufficient and proper size to serve the future needs of the state and to secure the proper growth and expansion of the city of Pierre. The zone shall be designated the capitol area preservation zone and shall be zoned primarily for residential purposes and for governmental purposes.

Source: SL 1955, ch 300, § 2; SDC Supp 1960, § 55.02A02; SL 1980, ch 48, § 6; SL 1982, ch 55, § 1; SL 2011, ch 2, § 57.



§ 5-15-9 Publications by commission--Maps, surveys, and studies.

5-15-9. Publications by commission--Maps, surveys, and studies. The commission may print and distribute such pamphlets and leaflets and information as is proper and necessary to further and advance the work, objects, and aims of the commission, and acquaint South Dakota citizens with the commission. The Bureau of Administration shall supply the pamphlets and leaflets for the commission. The commission may have maps, diagrams, drawings, sketches, representations, preliminary surveys, and studies made in conjunction with the commission's work, and do all the necessary things to effectuate the purposes and intent of §§ 5-15-1 to 5-15-23, inclusive.

Source: SL 1955, ch 300, § 5; SDC Supp 1960, § 55.02A05; SL 2011, ch 2, § 58.



§ 5-15-10 Acceptance and use of contributions.

5-15-10. Acceptance and use of contributions. The commission may accept and receive gifts of money and contributions and donations of real and personal property from any source, including the city of Pierre, South Dakota, a municipal corporation, and the United States of America, and to use the same for the purposes of §§ 5-15-1 to 5-15-23, inclusive. The commission may deposit such moneys to the credit of the commission, and carry on a campaign for public contribution of such funds, and expend moneys necessary therefor.

Source: SL 1961, ch 316, § 2 (d); SL 2011, ch 2, § 59.



§ 5-15-11 Plats and surveys of capitol complex--Opening and vacating streets and alleys--Utility facilities.

5-15-11. Plats and surveys of capitol complex--Opening and vacating streets and alleys--Utility facilities. The commission may make all necessary surveys in connection with its work, plat and replat the area of the capitol complex acquired by the commission, or any part thereof, and open and dedicate streets to the use of the public in such area, granting easements therein and use thereof to the city of Pierre, South Dakota, and to the public, for sewer, water, and electricity, and other facilities. The commission may vacate any streets or alleys in the manner provided by law in the areas acquired by the commission or bordering on or adjacent thereto. The commission may make agreements with the city for replacement of its facilities in any vacated streets within the area and grant easements for erection and maintenance of other necessary facilities and utilities.

Source: SL 1961, ch 316, § 2 (h); SL 1963, ch 321, § 2; SL 1980, ch 48, § 7; SL 2011, ch 2, § 60.



§ 5-15-12 Acquisition and management of property for enlarged complex.

5-15-12. Acquisition and management of property for enlarged complex. The commission may acquire by gift or the exercise of the power of eminent domain in the manner provided by law, real property necessary for the state capitol complex enlarged as provided by the plans adopted by the commission, lease or manage any such property, and sell excess property of the commission.

Source: SL 1961, ch 316, § 2 (b); SL 1980, ch 48, § 8; SL 2011, ch 2, § 61.



§ 5-15-13 Donation of property by city of Pierre.

5-15-13. Donation of property by city of Pierre. The city of Pierre may convey, without compensation therefor, to the state any property owned by the city within the boundaries of the capitol complex as enlarged pursuant to the plan adopted, and area determined, by the commission.

Source: SL 1961, ch 316, § 6; SL 1980, ch 48, § 9; SL 2011, ch 2, § 62.



§ 5-15-14 Hilger's Gulch condemnation validated.

5-15-14. Hilger's Gulch condemnation validated. The acts of the commission in its exercise of the power of eminent domain on behalf of the state and in the selection of the lands acquired in the action of condemnation heretofore brought by the commission in the circuit court for Hughes County, South Dakota, to acquire unimproved land in the area known as Hilger's Gulch in the city of Pierre adjacent to the existing capitol grounds, are hereby confirmed as if heretofore expressly conferred and the action is cured, validated, and legalized from its inception.

Source: SL 1961, ch 316, § 7; SL 2011, ch 2, § 63.



§ 5-15-15 Board to determine location of any new building in capitol complex.

5-15-15. Board to determine location of any new building in capitol complex. The location of any building to be erected in the capitol complex shall be determined by the majority vote of a board consisting of the Governor, chair of the commission, and the executive head or officer of any of the branches of state government, or the chair, commissioner, or head of any department, board, commission or agency thereof, for which a new building is authorized to be erected.

Source: SL 1963, ch 321, § 3; SL 1980, ch 48, § 10; SL 2011, ch 2, § 64.



§ 5-15-16 Commission power to execute contracts and instruments.

5-15-16. Commission power to execute contracts and instruments. The commission may make and execute all contracts and other instruments which may be required in connection with the enlargement, renovation, and beautification of the state capitol grounds and other duties imposed upon the commission by §§ 5-15-1 to 5-15-23, inclusive.

Source: SL 1961, ch 316, § 2 (c); SL 1980, ch 48, § 11; SL 2011, ch 2, § 65.



§ 5-15-17 Lease and management of property acquired by commission.

5-15-17. Lease and management of property acquired by commission. The commission may lease, manage, control, and maintain any of the property heretofore or hereafter acquired by it, and to execute lease, or rental agreements therefor as the commission deems advisable. No lease agreement may exceed a term of two years. The lease agreement shall be executed by the chair and secretary.

Source: SL 1961, ch 316, § 2 (g); SL 2011, ch 2, § 66.



§ 5-15-18 Sale of excess property by commission--Advertising and notice--Bids and offers.

5-15-18. Sale of excess property by commission--Advertising and notice--Bids and offers. The commission may sell unneeded or excess property of the commission other than real property and sever any buildings or structures from the land. The sale of any property by the commission shall be at public auction or upon sealed bids, to be held in Hughes County, South Dakota, to the highest bidder for cash. Notice of sale, containing terms of sale shall be given by the commission which shall be published in at least two of the official newspapers of the county once a week for two successive weeks next before the day, on or after which the sale is to be made, which date, and the location where such auction will be held, shall be stated in the notice and shall be at least fifteen days from the first publication of notice. The right to reject any and all bids is reserved. A sale may not be made before the day set but shall be made within sixty days thereafter. If bids or offers are used, the bids shall be in writing and shall be filed in the office of the chairman or secretary of the commission in Pierre.

Source: SL 1961, ch 316, § 2 (f); SL 1963, ch 321, § 1; SL 2011, ch 2, § 67.



§ 5-15-19 Sale of property to public agencies--Advertisement not required--Approval by Board of Finance.

5-15-19. Sale of property to public agencies--Advertisement not required--Approval by Board of Finance. The commission may make sales of structures, material, or property severed from the land, or other personal property to the public and to other state agencies, departments, or political subdivisions. Such sales to state agencies, departments, or political subdivisions shall follow the procedures for other sales. However, no notice or advertisement for bid requirements or time of sale requirements applies to such sale. If the sale of any such property agreed to by the commission exceeds the sum of one hundred dollars, the sale shall be submitted by the commission to the State Board of Finance for approval and, if approved, a bill of sale may be executed by the commission.

Source: SL 1961, ch 316, § 2 (f); SL 1963, ch 321, § 1; SL 2011, ch 2, § 68.



§ 5-15-20 Destruction and disposal of buildings.

5-15-20. Destruction and disposal of buildings. The commission may dispose of, wreck, and destroy any building acquired by it, its determination therefor to be approved by the State Board of Finance.

Source: SL 1961, ch 316, § 2 (f); SL 1963, ch 321, § 1; SL 2011, ch 2, § 69.



§ 5-15-21 Repealed.

5-15-21. Repealed by SL 2006, ch 2, § 18.



§ 5-15-22 Repealed.

5-15-22. Repealed by SL 1997, ch 38, § 2.



§ 5-15-23 Promulgation of rules for complex restoration and beautification.

5-15-23. Promulgation of rules for complex restoration and beautification. The commission may promulgate rules, pursuant to chapter 1-26, necessary and proper for the purposes of and not inconsistent with §§ 5-15-1 to 5-15-20, inclusive.

Source: SL 1961, ch 316, § 2 (e); SL 2006, ch 2, § 19; SL 2011, ch 2, § 70.



§ 5-15-24 Governor's Grove.

5-15-24. Governor's Grove. A portion of the capitol grounds, as now exists and lies north of Church Street located in Hilger's Gulch shall be known as the Governor's Grove. The Governor's Grove shall, under the supervision of the Bureau of Administration, be properly landscaped and parked and shall contain a grove of hardy, long-lived trees, each one properly marked and maintained as a memorial grove to the past, present, and future Governors of South Dakota. A new tree, as an addition to such grove, shall be set out and properly dedicated on the first Arbor Day following the election of each Governor. This grove shall be maintained as an adjunct to the capitol grounds and shall be used for no other memorial purpose than as is provided for in this section. However, a gateway to the grove may be provided in which each county in the state shall be represented by a properly inscribed stone or marker.

Source: SL 1949, ch 243, §§ 1 to 3; SDC Supp 1960, § 55.0114; SL 2011, ch 2, § 71.



§ 5-15-25 Supervision of improvements and extensions of capitol grounds and buildings.

5-15-25. Supervision of improvements and extensions of capitol grounds and buildings. Except as provided by §§ 5-14-2 and 5-15-17, the Bureau of Administration shall have control and supervision of all permanent improvements and extensions of the capitol grounds and buildings and of the disbursement of all moneys appropriated for such purposes.

Source: SL 1907, ch 83; SL 1909, ch 9; SL 1911, ch 27; SL 1913, ch 105; SL 1915, ch 41; SL 1915, ch 56; SL 1917, ch 103; RC 1919, § 10178; SDC 1939, § 55.2008.



§ 5-15-25.1 to 5-15-25.3. Repealed.

5-15-25.1 to 5-15-25.3. Repealed by SL 2011, ch 2, §§ 72 to 74.



§ 5-15-26 Maintenance and protection of buildings and grounds--Employment of personnel.

5-15-26. Maintenance and protection of buildings and grounds--Employment of personnel. The commissioner of administration shall be the superintendent of the state capitol. The commissioner shall control, manage, and supervise the buildings and grounds. The commissioner shall employ engineers, carpenters, electricians, plumbers, mechanics, watchmen, policemen, elevator operators, guides, janitors, and other laborers as may be necessary for the proper care, safety, management, and maintenance of the capitol and grounds, and the public property there kept, and for the proper protection of the properties from injury and deterioration.

Source: SL 1925, ch 115, ch II, art VI, § 2; SDC 1939, § 55.2702; SL 2011, ch 2, § 75.



§ 5-15-27 Procurement of office space outside capitol building.

5-15-27. Procurement of office space outside capitol building. The Bureau of Administration shall also, under the direction of the commissioner of administration, and with the consent of the Governor, arrange for procuring office rooms outside of the capitol where necessity requires.

Source: SL 1925, ch 115, ch II, art VI, § 2; SDC 1939, § 55.2702.



§ 5-15-28 Working capital account for maintenance of buildings and grounds.

5-15-28. Working capital account for maintenance of buildings and grounds. There is hereby established a working capital account in the state treasury for the purpose of providing maintenance services for the various buildings and grounds under the jurisdiction of the Bureau of Administration.

Source: SL 1966, ch 182, § 1.



§ 5-15-29 Reimbursement by agencies of depreciation and maintenance costs.

5-15-29. Reimbursement by agencies of depreciation and maintenance costs. The Bureau of Administration may require state agencies to reimburse the bureau for the depreciation of physical facilities computed on their useful life and the actual cost of providing maintenance of physical facilities, including a proper share of utility costs, janitorial services, and supplies, utilized by the agency receiving such services. Such reimbursements shall be made to the Bureau of Administration on a monthly basis and the receipts from the reimbursements shall be deposited in the maintenance revolving account established in § 5-15-28.

Source: SL 1966, ch 182, § 2; SL 1979, ch 35, § 1; SL 1985, ch 33, § 57.



§ 5-15-29.1 Building depreciation fund--Expenditures.

5-15-29.1. Building depreciation fund--Expenditures. There is hereby established a building depreciation fund in which funds collected for depreciation pursuant to § 5-15-29 shall be deposited. Expenditures from such fund shall be made only upon approval of the Legislature or the special committee created by chapter 4-8A.

Source: SL 1979, ch 35, § 2.



§ 5-15-29.2 Public buildings fund--Deposit of proceeds from sale or lease of public lands.

5-15-29.2. Public buildings fund--Deposit of proceeds from sale or lease of public lands. There is hereby created the public buildings fund in the state treasury into which shall be deposited all proceeds from the sale or lease of those public lands granted in §§ 12 and 17 of the Enabling Act for the construction, reconstruction, repair, renovation, furnishings, and equipment of public buildings at the state capitol. The commissioner of school and public lands is hereby directed to deposit all such proceeds earned after July 1, 1987, into the public buildings fund.

Source: SL 1987, ch 53, § 1.



§ 5-15-30 Expenditures from maintenance working capital account.

5-15-30. Expenditures from maintenance working capital account. Expenditures may be made from the maintenance working capital account established in § 5-15-28 for the purpose of providing maintenance services of buildings and grounds, but for no other purpose. Such expenditures shall be disbursed on warrants drawn by the state auditor pursuant to vouchers approved by the Bureau of Administration.

Source: SL 1966, ch 182, § 3.



§ 5-15-31 to 5-15-33. Repealed.

5-15-31 to 5-15-33. Repealed by SL 2011, ch 2, §§ 76 to 78.



§ 5-15-34 Promulgation of rules for conduct in capitol complex and grounds.

5-15-34. Promulgation of rules for conduct in capitol complex and grounds. The commissioner of administration may promulgate such rules pursuant to chapter 1-26 as may be necessary to promote the health, safety, and general welfare, to prohibit public intoxication, disturbances, and disorderly assemblies, to keep the peace, and to declare what constitutes a nuisance within the buildings of the capitol complex and the capitol grounds. These rules may include the regulation of hours of general public accessibility to buildings within the capitol complex and the regulation of obstruction, speed limits, and parking on the streets and alleys within the capitol grounds.

Source: SL 1974, ch 48, § 2; SL 2011, ch 2, § 79.



§ 5-15-35 Violation of rule as petty offense.

5-15-35. Violation of rule as petty offense. Any person who violates a rule promulgated pursuant to § 5-15-34 commits a petty offense.

Source: SL 1974, ch 48, § 3; SL 1975, ch 54; SL 1980, ch 24, § 71; SL 2011, ch 2, § 80.



§ 5-15-36 Policy-making and oversight duties of commission.

5-15-36. Policy-making and oversight duties of commission. The commission shall set policy for and oversee the restoration and beautification of the state capitol complex, Pierre, South Dakota.

Source: SL 1976, ch 58, § 1; SL 1980, ch 48, § 12; SL 2011, ch 2, § 81.



§ 5-15-36.1 Renovation plans--Commission approval.

5-15-36.1. Renovation plans--Commission approval. The commission shall approve any plan of renovation of the capitol complex before the renovation may be constructed.

Source: SL 1980, ch 48, § 11B; SL 2011, ch 2, § 82.



§ 5-15-37 to 5-15-41. Repealed.

5-15-37 to 5-15-41. Repealed by SL 1980, ch 48, § 13.



§ 5-15-42 Repealed.

5-15-42. Repealed by SL 1982, ch 16, § 13.



§ 5-15-43 Repealed.

5-15-43. Repealed by SL 1980, ch 48, § 15.



§ 5-15-44 Historic areas of capitol building--Protection and preservation--Restoration projects.

5-15-44. Historic areas of capitol building--Protection and preservation--Restoration projects. The commission created by § 5-15-1 shall protect and preserve the integrity of the historic areas of the state capitol building and shall, from time to time, propose restoration projects to restore historic areas to their original appearance insofar as this objective is compatible with modern use.

Source: SL 1980, ch 49, § 1; SL 2011, ch 2, § 83.



§ 5-15-45 Alteration or covering of historic area prohibited--Public access--Exceptions.

5-15-45. Alteration or covering of historic area prohibited--Public access--Exceptions. No person may alter, change, remodel, partition, cover, or conceal an historic area which is a part of the state capitol building. In addition, no person may deny access to an historic area traditionally open to the public by creating physical barriers to access by the public except as may be necessary for public health, safety, or the safety of the property, or for the orderly conduct of state business, without the approval of the commission. However, the commissioner of administration temporarily may deny access to any area by the public or create temporary barriers for a period up to ninety days if, in the commissioner's judgment, it is necessary to do so for the public health, safety, or the safety of the property, or to permit the orderly conduct of state business.

Source: SL 1980, ch 49, § 1; SL 2011, ch 2, § 84.



§ 5-15-46 Historic area traditionally open to the public.

5-15-46. Historic area traditionally open to the public. For purposes of §§ 5-15-44 to 5-15-48, inclusive, an "historic area traditionally open to the public" includes the exterior of the state capitol building, the grounds of the state capitol building bordered by Capitol Lake, Capitol Avenue, Nicollet Avenue, and Broadway Avenue, the hallways on the first, second, third, and fourth floors of the state capitol building and the rotunda of the state capitol building.

Source: SL 1980, ch 49, § 2.



§ 5-15-47 Historic area defined.

5-15-47. Historic area defined. For the purposes of §§ 5-15-44 to 5-15-48, inclusive, an "historic area" includes the chambers of the Supreme Court, the legislative chambers of the State House of Representatives and the State Senate, the reception area traditionally used by the Governor, and any mural, painting, statue, or decoration created for or attached to the state capitol building.

Source: SL 1980, ch 49, § 3.



§ 5-15-48 Control of areas traditionally reserved to Governor, Legislature, and Supreme Court.

5-15-48. Control of areas traditionally reserved to Governor, Legislature, and Supreme Court. Nothing in §§ 5-15-44 to 5-15-48, inclusive, may be construed as to prevent the Governor, Legislature, or Supreme Court from controlling the areas traditionally reserved for their use in the course of the conduct of public business except insofar as such usage may require the permanent alteration of the physical features of the state capitol building which shall require the approval of the State Capitol Complex Restoration and Renovation Commission as provided in § 5-15-45.

Source: SL 1980, ch 49, § 4.



§ 5-15-49 Centennial Cultural Heritage Center established in Pierre.

5-15-49. Centennial Cultural Heritage Center established in Pierre. There is hereby created a South Dakota Centennial Cultural Heritage Center which shall include the storage of archival records, a research center, an exhibit area, and office space. The Centennial Cultural Heritage Center shall be located in Pierre under the control and supervision of the Department of Education.

Source: SL 1986, ch 52; SL 2003, ch 272 (Ex. Ord. 03-1), § 106; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2015, ch 277 (Ex. Ord. 15-1), § 30, eff. Apr. 20, 2015.



§ 5-15-50 Bust of Peter Norbeck.

5-15-50. Bust of Peter Norbeck. The State of South Dakota accepts the gift of Mrs. Peter Norbeck of a bust of the late United States Senator Norbeck and former Governor of this state, sculptured by the late Gutzon Borglum, to be placed in a suitable place on the capitol grounds to be determined by the commission.

Source: SL 1951, ch 305; SL 1989, ch 53, § 1; SL 2011, ch 2, § 85.



§ 5-15-51 Statue of General William Henry Harrison Beadle.

5-15-51. Statue of General William Henry Harrison Beadle. The granite statue of General William Henry Harrison Beadle, South Dakota educator shall be permanently displayed in the state capitol on an appropriate pedestal.

Source: SL 1987, ch 54; SL 1989, ch 53, § 2; SL 2011, ch 2, § 86.






Chapter 16 - State-owned Housing Facilities

§ 5-16-1 New facilities for officers and employees not to be provided.

5-16-1. New facilities for officers and employees not to be provided. No living quarters, lodging, or domicile for the residency or occupancy of any state employee or officer, with or without his family, shall be constructed, purchased, or otherwise secured with state funds, except as provided in § 5-16-3.

Source: SL 1963, ch 324, § 1.



§ 5-16-2 Provision of facilities for officers and employees to be eliminated or discontinued.

5-16-2. Provision of facilities for officers and employees to be eliminated or discontinued. The chief executive officers and boards of control of all state agencies and institutions which make available living quarters, lodging, or domicile for the residency or occupancy of any state employee or officer, with or without his family, are hereby directed to make an immediate and deliberate effort to eliminate or discontinue such making available of living quarters, lodging, or domicile, or both such elimination and discontinuance, except as provided in § 5-16-3.

Source: SL 1963, ch 324, § 2.



§ 5-16-3 Exemptions from restrictions on housing facilities.

5-16-3. Exemptions from restrictions on housing facilities. The provisions of §§ 5-16-1 and 5-16-2 shall not apply to living quarters, lodging, or domicile for the residency or occupancy of any of the following state employees or officers:

(1) Governor;

(2) Chief executive officers of state institutions;

(3) Any employee of any state institution the nature of whose duties requires his presence at or near such institution as subject to call for duty at any time;

(4) Any employee of any state agency or institution the nature of whose duties requires his presence on or near the grounds of any park, memorial, or campus for security purposes.
Source: SL 1963, ch 324, § 3.



§ 5-16-4 Furnishings not to be provided in state-owned facilities--Exceptions.

5-16-4. Furnishings not to be provided in state-owned facilities--Exceptions. The chief executive officers and boards of control of all state agencies and institutions making available living quarters, lodging, or domicile for the residency or occupancy of any state employee or officer, with or without his family, shall not provide, supply, or otherwise make available any new, additional, or replacement furnishings, furniture, or other nonpermanent equipment, other than floor coverings and window drapes, for such living quarters, lodging, or domicile. Provided, however, that this section shall not apply to the Governor's mansion.

Source: SL 1963, ch 324, § 4; SL 1967, ch 259.






Chapter 17 - State Cement Plant [Repealed and Transferred]

§ 5-17-1 , 5-17-2. Repealed.

5-17-1, 5-17-2. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-2.2 to 5-17-5.1. Repealed.

5-17-2.2 to 5-17-5.1. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-5.2 Transferred.

5-17-5.2. Transferred to § 3-13B-2 by SL 2010, ch 32, § 7.



§ 5-17-5.3 to 5-17-10. Repealed.

5-17-5.3 to 5-17-10. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-11 Repealed.

5-17-11. Repealed by SL 1997, ch 252, § 2.



§ 5-17-12 to 5-17-19. Repealed.

5-17-12 to 5-17-19. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-20 Repealed.

5-17-20. Repealed by SL 1988, ch 55, § 2.



§ 5-17-21 to 5-17-30. Repealed.

5-17-21 to 5-17-30. Repealed by SL 2011, ch 32, § 9, eff. June 30, 2011.



§ 5-17-31 Repealed.

5-17-31. Repealed by SL 1991, ch 49.



§ 5-17-32 Repealed.

5-17-32. Repealed by SL 1997, ch 252, § 4.



§ 5-17-33 to 5-17-41. Repealed.

5-17-33 to 5-17-41. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-42 Transferred.

5-17-42. Transferred to § 4-5-47 by SL 2010, ch 32, § 8.






Chapter 18 - Public Contracts Awarded on Competitive Bids [Repealed]

§ 5-18-1 to 5-18-2. Repealed.

5-18-1 to 5-18-2. Repealed by SL 2010, ch 31, § 1.



§ 5-18-2.1 Repealed.

5-18-2.1. Repealed by SL 2004, ch 63, § 1.



§ 5-18-3 to 5-18-62. Repealed.

5-18-3 to 5-18-62. Repealed by SL 2010, ch 31, § 1.






Chapter 18A - Public Agency Procurement--General Provisions

§ 5-18A-1 Definition of terms.

5-18A-1. Definition of terms. Terms used in this chapter and chapters 5-18B, 5-18C, and 5-18D mean:

(1) "Acceptance," the formal resolution of a purchasing agency authorizing the execution of a design-build contract;

(2) "Biobased," any materials composed wholly or in a significant part of biological products including renewable agricultural materials or forestry materials;

(3) "Contract," any type of agreement, regardless of what the agreement may be called, for the procurement of supplies, services, or construction;

(4) "Construction," and "constructed," in addition to their ordinary meaning, repair, demolition, and alteration;

(5) "Construction management," any project delivery system based on an agreement whereby a construction manager provides leadership to the construction process through a series of services to the purchasing agency;

(6) "Construction manager," any person or entity that provides construction management services for a purchasing agency, and is either a construction manager-agent or construction manager-at-risk;

(7) "Construction manager-agent," any construction manager that provides construction management services to a purchasing agency in a fiduciary capacity;

(8) "Construction manager-at-risk," any construction manager that assumes the risk for construction, rehabilitation, alteration, or repair of a public improvement and that provides construction management services to the purchasing agency;

(9) "Design-build contract," any contract between a purchasing agency and a design-builder to furnish the architecture, engineering, and related services as required, and the labor, materials, and other construction services for a public improvement. A design-build contract may be conditioned upon future refinements in scope and price, and may permit the purchasing agency to make changes in the scope of the project without invalidating the design-build contract;

(10) "Design-build proposal," an offer to enter into a design-build contract;

(11) "Design-build request for proposals," any document or publication whereby a purchasing agency solicits proposals for a design-build contract;

(12) "Design-builder," any person that proposes to design and construct a public improvement covered by the procedures of this chapter and chapters 5-18B, 5-18C, and 5-18D;

(13) "Environmentally preferable product," any cleaning or maintenance product having properties that minimize potential impacts to human health and the environment, any product designed to conserve energy and water, any biobased product, and any product containing recycled materials or recovered materials;

(14) "Internet," the international computer network of both federal and nonfederal interoperable packet switched data networks, including the graphical subnetwork called the world wide web;

(15) "Invitation for bids," any document, whether attached or incorporated by reference, used for soliciting bids;

(16) "Officer," any elected official or administrative officer appointed to that position by the governing body;

(17) "Performance criteria," requirements for the public improvement, including as appropriate, capacity, durability, production standards, ingress and egress requirements, building code requirements, or other criteria for the intended use of the public improvement, expressed in performance-oriented specifications or drawings suitable to allow the design-builder to make a proposal;

(18) "Performance criteria developer," any person and the person's subcontractors retained by the purchasing agency to develop performance criteria;

(19) "Professional services," services arising out of a vocation, calling, occupation, or employment involving specialized knowledge, labor, or skill, and the labor or skill involved is predominantly mental or intellectual, rather than physical or manual;

(20) "Proposal," any offer to enter into contract in response to a request for proposals;

(21) "Purchasing agency," any governmental body or officer authorized by law, administrative rule, or delegated authority, to enter into contracts;

(22) "Public improvement," the process of building, altering, repairing, improving, or demolishing any public infrastructure facility, including any structure, building, or other improvements of any kind to real property, the cost of which is payable from taxes or other funds under the control of the purchasing agency, and includes any local improvement for which a special assessment is to be levied;

(23) "Qualified agency," any public or private nonprofit corporation geographically located in the State of South Dakota that provides services for persons with disabilities and is certified by the Department of Human Services;

(24) "Request for proposals," any document, whether attached or incorporated by reference, utilized by a purchasing agency when soliciting proposals for contracts for the procurement of supplies, services, or construction;

(25) "Request for qualifications," the document or publication whereby a purchasing agency solicits interested design-builders to pre-qualify for a design-build contract;

(26) "Resident," any person, partnership, association, limited liability company, foreign limited liability company, corporation, or foreign corporation licensed to do business within this state that has maintained a substantial and bona fide place of business and has conducted business from within this state for at least one year prior to the date on which a contract was awarded. The members of the partnership or association shall have been bona fide residents of the state for one year or more immediately prior to bidding upon the contract. A foreign corporation licensed pursuant to §§ 47-1A-1501 to 47-1A-1532, inclusive, is not a resident as defined by this section if the state or country in which it is organized enforces or has a preference for resident bidders;

(26A) "Reverse auction," a purchasing process in which bidders submit bids in competing to sell supplies or nonprofessional services in an open environment via the internet;

(27) "Sealed bid or proposal," a response to an invitation for bids or request for proposals submitted in a manner where the contents of the bid or proposal cannot be opened or viewed before the date and time of the formal opening without leaving evidence that the bid or proposal has been opened or viewed;

(28) "Services," furnishing of labor, time, or effort by a contractor not involving the delivery of a specific end product other than reports which are merely incidental to the required performance;

(29) "Supplies," any property, including equipment, materials, and printing;

(30) "Surety," a bond or undertaking executed by a surety company authorized to do business in the State of South Dakota and countersigned by an agent of the company resident in the State of South Dakota. However, nothing in this subdivision requires countersignature of a bid bond.
Source: SL 2010, ch 31, § 2; SL 2013, ch 29, § 4.



§ 5-18A-2 Application to purchasing agency contracts.

5-18A-2. Application to purchasing agency contracts. Unless otherwise authorized by law, the provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D apply to all contracts issued by any purchasing agency.

Source: SL 2010, ch 31, § 3.



§ 5-18A-3 Methods of awarding contracts.

5-18A-3. Methods of awarding contracts. Unless otherwise authorized by law, each contract for supplies, services, and construction shall be awarded by one of the following methods:

(1) Competitive sealed bids as provided in § 5-18A-5;

(2) Competitive sealed proposals as provided in §§ 5-18A-6 and 5-18A-7;

(3) Small purchases as provided in § 5-18A-11;

(4) Sole source procurement as provided in § 5-18A-8; or

(5) Emergency procurement as provided in § 5-18A-9.
Source: SL 2010, ch 31, § 4.



§ 5-18A-4 Competitive sealed bids required.

5-18A-4. Competitive sealed bids required. Contracts shall be awarded by the use of competitive sealed bids except as otherwise provided in this chapter and chapters 5-18B, 5-18C, and 5-18D.

Source: SL 2010, ch 31, § 5.



§ 5-18A-5 Procedures for competitive sealed bids.

5-18A-5. Procedures for competitive sealed bids. The following procedures apply to the use of competitive sealed bids:

(1) Public notice of the invitation for bids shall be given pursuant to § 5-18A-14;

(2) The invitation for bids shall include a purchase description, all contractual terms and conditions applicable to the procurement. The invitation for bids for supplies shall include the length of time, not to exceed forty-five days, between the bid opening and the award of the bid;

(3) A bid may be submitted either manually or electronically in a manner authorized by the purchasing agency;

(4) Each bid shall be opened publicly in the presence of one or more witnesses at the time and place designated in the invitation for bids. The amount of each bid, and other relevant information as may be specified, together with the name of each bidder shall be recorded. Except as otherwise provided by law, the record and each bid shall be open to public inspection;

(5) Each bid shall be unconditionally accepted without alteration or correction, except as authorized in this section. Each bid shall be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Those criteria that will affect the bid price and be considered in evaluation for award shall be objectively measurable, such as discounts, transportation costs, and total or life cycle costs. The invitation for bids shall set forth the evaluation criteria to be used. No criteria may be used in bid evaluation that are not set forth in the invitation for bids;

(6) Any bid may be withdrawn by letter, by electronic communications, or in person before the time specified in the advertisement for bid. The purchasing agency may allow modification of bids by mail, facsimile, or electronic notice received at the place designated in the invitation to bid not later than the time set for the opening of bids. A modification may not reveal the bid price but shall provide the addition, subtraction, or modification so the final prices or terms will not be known to the purchasing agency until the sealed bid is opened. A modification may not be withdrawn after the time set for the opening of bids. Each modification shall be confirmed in writing by the successful bidder before award of the contract. No bid made may be changed or altered by telephone. After bid opening, no withdrawal of a bid or change in bid prices or other provisions of bids prejudicial to the interest of the purchasing agency or fair competition is permitted. The purchasing agency may waive technical irregularities in the bid or proposal of the low bidder or offeror that do not alter the price, quality, or quantity of the services, or items of tangible personal property bid or offered. Any decision to permit the correction or withdrawal of a bid, or to cancel an award or a contract based on a bid mistake, shall be supported by a written determination made by the purchasing agency, and included in the bid file;

(7) The contract for services or public improvement shall be awarded within thirty days and the contract for supplies shall be awarded within forty-five days of the bid opening by written notice to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation for bids. The purchasing agency may reject any and all bids and readvertise for bids if none of the bids are satisfactory, or if the purchasing agency believes an agreement has been entered into by the bidders to prevent competition. If the low bidder is not responsible or the bid is not made in accordance with the requirements of this chapter and chapters 5-18B, 5-18C, and 5-18D or the low bid is withdrawn as authorized by this section, the bid of the next lowest responsible and responsive bidder may be accepted;

(8) If it is considered impractical to initially prepare a purchase description to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced offers to be followed by an invitation for bids limited to those bidders whose offers have been qualified under the criteria set forth in the first solicitation;

(9) If, after advertising for bids, no firm bids are received, the purchasing agency may negotiate a contract for the purchase of the supplies, services, or public improvement projects at the most advantageous price, if the specifications of the original bid are met;

(10) If two or more competitive sealed bids submitted are identical in price and product quality, the bids are the low bid, and no resident bidder preference is applicable, the purchasing agency may:

(a) Award the bid by lottery to one of the identical low bidders; or

(b) Reject all the bids and resolicit bids for the required supplies, services, or public improvement.
Source: SL 2010, ch 31, § 6; SL 2016, ch 39, § 1.



§ 5-18A-6 Competitive sealed proposals--When permitted.

5-18A-6. Competitive sealed proposals--When permitted. A contract may be entered into by competitive sealed proposals if the purchasing agency determines in writing that the use of competitive sealed bids is either not practicable or not advantageous.

Source: SL 2010, ch 31, § 7.



§ 5-18A-7 Procedures for competitive sealed proposals.

5-18A-7. Procedures for competitive sealed proposals. The procedures for issuing a contract through competitive sealed proposals are as follows:

(1) The proposals shall be solicited through a request for proposals. The request for proposals shall state the relative importance of price and other factors, if any;

(2) Public notice of the request for proposals shall be given pursuant to § 5-18A-14;

(3) A proposal may be submitted either manually or electronically in a manner authorized by the purchasing agency;

(4) Each proposal shall be opened so as to avoid disclosure of contents to competing offerors during the process of negotiation. A register of proposals shall be prepared documenting the name and address of each offeror and identifying each offeror awarded a contract. The register shall be open for public inspection after contract award;

(5) As provided in the request for proposals, a discussion may be conducted with any responsible offeror who submitted a proposal determined to be reasonably susceptible of being selected for award for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements. Each offeror shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of a proposal. A revision may be permitted after a submission and prior to an award for the purpose of obtaining the best and final offer. In conducting any discussion, there may be no disclosure of any information derived from any proposal submitted by a competing offeror;

(6) An award shall be made to the responsible offeror whose proposal conforms to the solicitation and is determined in writing to be the most advantageous to the purchasing agency taking into consideration price and the evaluation factors set forth in the request for proposals. No other factors or criteria may be used in the evaluation. The contract file shall contain the basis on which the award is made. Written notice of the award of a contract to the successful offeror shall be promptly given to each offeror. The purchasing agency may reject any and all proposals and readvertise for proposals if none of the proposals are satisfactory, or if the purchasing agency believes any agreement has been entered into by the offerors to prevent competition; and

(7) This section does not apply to state professional service contracts issued pursuant to § 5-18A-37 and §§ 5-18D-17 to 5-18D-24, inclusive.
Source: SL 2010, ch 31, § 8.



§ 5-18A-8 Unique supplies or services--Sole source procurement--Negotiations.

5-18A-8. Unique supplies or services--Sole source procurement--Negotiations. A contract may be awarded for supplies or services without competition if the purchasing agency determines in writing that the supplies or services are of such a unique nature that the contractor selected is clearly and justifiably the only practicable source to provide the supplies or services. The determination that the contractor selected is justifiably the sole source shall be based on either the uniqueness of the supplies or services or the sole availability at the location required. In such cases, the purchasing agency shall conduct negotiations, including price, delivery, and quantity to obtain the most advantageous price and shall include the written verification of the sole source in the contract file. This section does not apply to construction services or construction equipment.

Source: SL 2010, ch 31, § 9.



§ 5-18A-9 Emergency procurement.

5-18A-9. Emergency procurement. A purchasing agency may make or authorize others to make an emergency procurement without advertising the procurement if rentals are not practicable and there exists a threat to public health, welfare, or safety or for other urgent and compelling reasons. Failure to abide by the bid provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D in a timely manner is not an emergency. An emergency procurement shall be made with such competition as is practicable under the circumstances. A written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file.

Source: SL 2010, ch 31, § 10.



§ 5-18A-10 Records of sole source procurement and emergency procurement contracts.

5-18A-10. Records of sole source procurement and emergency procurement contracts. The purchasing agency shall maintain a record listing each contract made under sole source procurement and emergency procurement for a minimum of five years. The record shall contain:

(1) Each contractor's name;

(2) The amount and type of each contract; and

(3) A listing of the supplies, services, and public improvements procured under each contract.
Source: SL 2010, ch 31, § 11.



§ 5-18A-11 Purchases of supplies and services under twenty-five thousand dollars.

5-18A-11. Purchases of supplies and services under twenty-five thousand dollars. Unless otherwise specified by statute, purchases of supplies and services under twenty-five thousand dollars shall be made as follows:

(1) Notwithstanding other provisions of chapter 5-18A or 5-18D, the Bureau of Administration may authorize state agencies and institutions to make purchases of supplies over four thousand dollars and under twenty-five thousand dollars by obtaining three quotes from different vendors. If three quotes cannot be obtained, the Bureau of Administration may approve the purchase if in the best interest of the state, require additional quotes to be obtained, or require the purchase be advertised for bids;

(2) State purchases of supplies under four thousand dollars may be made in accordance with procedures established by the purchasing agency in the best interests of the state;

(3) State purchases of services under twenty-five thousand dollars may be made in accordance with procedures established by the purchasing agency in the best interests of the state; and

(4) For all other purchasing agencies, purchases under twenty-five thousand dollars may be made in accordance with procedures established by the purchasing agency.
No purchases may be artificially divided to constitute a small purchase under this section.

Source: SL 2010, ch 31, § 12; SL 2011, ch 31, § 2.



§ 5-18A-12 Cancellation of invitation for bids or request for proposals and rejection of bids or proposals.

5-18A-12. Cancellation of invitation for bids or request for proposals and rejection of bids or proposals. An invitation for bids, a request for proposals, or other solicitation may be canceled, or any or all bids or proposals may be rejected in whole or in part as may be specified in the solicitation, if the purchasing agency determines it is in the best interests of the agency. The reasons for the cancellation or rejection shall be made part of the contract file.

Source: SL 2010, ch 31, § 13.



§ 5-18A-13 Centralized public bid exchange created.

5-18A-13. Centralized public bid exchange created. There is hereby created a centralized public bid exchange. The Bureau of Administration shall establish the exchange either within the bureau or within another public or private organization. The purpose of the exchange is to facilitate the publishing of official state and political subdivision bids to provide greater notice to bidders and to the state and its political subdivisions. The exchange shall maintain a list of all state bids and proposals and all bids and proposals provided by political subdivisions which participate in the exchange. The exchange shall set and charge each bidder, offeror, or political subdivision or both a fee for participation in the exchange to defray the cost of administering the exchange.

Source: SL 2010, ch 31, § 14.



§ 5-18A-14 Public improvement contracts involving fifty thousand dollars or more--Supplies and services contracts involving twenty-five thousand dollars or more--Advertisement for bids or proposals.

5-18A-14. Public improvement contracts involving fifty thousand dollars or more--Supplies and services contracts involving twenty-five thousand dollars or more--Advertisement for bids or proposals. If the purchasing agency intends to enter into a contract for any public improvement that involves the expenditure of fifty thousand dollars or more, or a contract for the purchase of supplies or services, other than professional services, that involves the expenditure of twenty-five thousand dollars or more, the purchasing agency shall advertise for bids or proposals. The advertisement shall appear as a legal notice in the appointed legal newspaper. The advertisement shall be printed at least twice, with the first publication at least ten days before opening of bids or the deadline for the submission of proposals. The first publication shall be in each official newspaper of the purchasing agency, and the second publication may be in any legal newspaper of the state chosen by the purchasing agency. If the purchasing agency has no official newspaper, the first publication shall be made in a legal newspaper with general circulation in the jurisdiction of the purchasing agency to be selected by the purchasing agency. The advertisement shall state the time and place where the bids will be opened or the deadline for the submission of proposals. In each notice, the purchasing agency shall reserve the right to reject any or all bids or proposals.

Source: SL 2010, ch 31, § 15.



§ 5-18A-15 Time for entering into contract.

5-18A-15. Time for entering into contract. After receiving notice of a contract award, the successful bidder or offeror shall enter into a contract with the purchasing agency within the time specified in the invitation for bids or request for proposals. If any bidder or offeror fails to enter into a contract within the time specified, the contract may be awarded to the next lowest responsive and responsible bidder or offeror for the same kind of work and material, unless all bids or proposals are rejected. The defaulting bidder or offeror shall be responsible for the difference in price.

Source: SL 2010, ch 31, § 16.



§ 5-18A-16 Recovery from defaulting bidder or offeror.

5-18A-16. Recovery from defaulting bidder or offeror. If any successful bidder or offeror fails to fulfill the conditions of an awarded contract, the purchasing agency may proceed to recover from the defaulting party whatever damages may have been sustained as a result of the default. The purchasing agency shall have all remedies provided in the contract and provided by law.

Source: SL 2010, ch 31, § 17.



§ 5-18A-17 Self-dealing by state officer or employee in award or terms of agency contract prohibited.

5-18A-17. Self-dealing by state officer or employee in award or terms of agency contract prohibited. No state officer or employee who approves, awards, or administers a contract on behalf of a state agency, may have an interest in a contract or derive a direct benefit from a contract that is within the scope of the officer's or employee's official duties, nor for a one-year period following the end of their employment or position as a state officer may the officer or employee derive a direct benefit as a result of such contract except as provided in § 5-18A-17.2. In addition, no such officer or employee may enter into any contract, other than a contract of employment, with any state agency for a period of one year following their leaving office or employment except as provided in § 5-18A-17.3. This prohibition includes any state officer or employee who, in his or her official capacity, recommends the approval or award of the contract or who supervises a person who approves, awards, or administers the contract. This prohibition does not include any state officer who serves without compensation or who may be paid per diem pursuant to § 4-7-10.4.

Source: SL 2010, ch 31, § 18; SL 2011, ch 2, § 154; SL 2015, ch 30, § 2.



§ 5-18A-17.1 Direct benefit from contract.

5-18A-17.1. Direct benefit from contract. A state officer or employee derives a direct benefit from a contract if the state officer or employee, the officer's or employee's spouse, or other persons with whom the state officer or employee lives and commingles assets:

(1) Has more than a five percent ownership or other interest in an entity that is a party to the contract;

(2) Derives income, compensation, or commission directly from the contract or from the entity that is a party to the contract;

(3) Acquires property under the contract; or

(4) Serves on the board of directors of a for-profit entity that derives income or commission directly from the contract or acquires property under the contract.

A state officer or employee does not derive a direct benefit from a contract based solely on the value associated with the officer's or employee's investments or holdings, or the investments or holdings of other persons with whom the state officer or employee lives and commingles assets.

Source: SL 2015, ch 30, § 3.



§ 5-18A-17.2 Authorization of officer or employee to be a party to or derive direct benefit from contract.

5-18A-17.2. Authorization of officer or employee to be a party to or derive direct benefit from contract. A governing body may authorize an officer or employee whose responsibilities include approving, awarding, or administering a contract on behalf of a state agency or supervising any employee who has these responsibilities to be a party to or derive a direct benefit from a contract if:

(1) The officer or employee has provided full written disclosure to the governing body;

(2) The governing body has reviewed the essential terms of the transaction or contract and the state officer's or employee's role in the contract or transaction; and

(3) The transaction and the terms of the contract are fair, reasonable, and not contrary to the public interest.

The authorization shall be in writing. Any authorization given pursuant to this section is a public record. Each authorization shall be filed with the commissioner of the Bureau of Human Resources, who shall compile the authorizations and present them annually for review by the Government Operations and Audit Committee.

Source: SL 2015, ch 30, § 4.



§ 5-18A-17.3 Authorization of contract with former officer or employee.

5-18A-17.3. Authorization of contract with former officer or employee. Within the one-year period prohibiting any contract with a state agency, the governing body of the state agency may approve a former officer or employee to contract with any state agency if the governing body determines that the transaction and the terms of the contract are fair, reasonable, and are in the best interests of the public. The authorization shall be in writing.

Any approval given pursuant to this section is a public record. Each approval shall be filed with the commissioner of the Bureau of Human Resources, who shall compile the approvals and present them annually for review by the Government Operations and Audit Committee.

Source: SL 2015, ch 30, § 5.



§ 5-18A-17.4 Self-dealing violation as misdemeanor--Removal--Forfeiture of benefit--Contract voidable.

5-18A-17.4. Self-dealing violation as misdemeanor--Removal--Forfeiture of benefit--Contract voidable. A state officer or employee who knowingly violates the provisions of § 3-16-8 or 5-18A-17 commits malfeasance in office. The state officer or employee shall be removed from office or employment and such person is guilty of a Class 1 misdemeanor. Any benefit to a person or entity derived from the person's knowing violation of § 3-16-8 or 5-18A-17 is subject to forfeiture. Any contract made in violation of § 3-16-8 or 5-18A-17 is voidable by the governing body.

Source: SL 2015, ch 30, § 6.



§ 5-18A-17.5 Specific conflict of interest prohibitions not affected.

5-18A-17.5. Specific conflict of interest prohibitions not affected. Nothing in §§ 5-18A-17 to 5-18A-17.6, inclusive, affects a specific conflict of interest prohibition that applies to specific employees.

Source: SL 2015, ch 30, § 7.



§ 5-18A-17.6 Definitions applicable to §§ 5-18A-17 to 5-18A-17.5.

5-18A-17.6. Definitions applicable to §§ 5-18A-17 to 5-18A-17.5. The terms used in §§ 5-18A-17 to 5-18A-17.5, inclusive, mean:

(1) "State agency," each board, commission, committee, council, department, division, office, task force, or agency of state government. The term, state agency, does not include any authority created by the Legislature or executive order;

(2) "State officer," a person who is elected or appointed to serve a state agency. The term does not include a member of the Legislature, a person who serves without compensation, or a person who is only paid per diem in accordance with § 4-7-10.4;

(3) "Governing body," the Executive Board of the Legislative Research Council, the Supreme Court, the Board of Regents, the Public Utilities Commission, each constitutional officer, the Board of Trustees of the South Dakota Retirement System, the State Investment Council, or the Governor;

(4) "Administer a contract," decision making or substantive influence on the decision making concerning the manner, method, or means of a contract's performance or enforcement such as the ability to terminate, suspend, change terms, or evaluate the counter-party's performance under the contract. The term does not include review and approval of contract documents for matters of style and form or conformity with authorizing legislation or rule, mere clerical tasks such as posting, making, or reconciling payments or accounts under the contract, collecting or reporting fiscal data or other information in relation to the contract's performance, or relaying substantive decisions made by another person or body as to the manner, method, or means of a contract's performance or enforcement.
Source: SL 2015, ch 30, § 8.



§ 5-18A-18 Specifications to promote economy and encourage competition--Circumstances under which brand name or equal specifications permitted.

5-18A-18. Specifications to promote economy and encourage competition--Circumstances under which brand name or equal specifications permitted. Any specification shall seek to promote overall economy for the purposes intended and encourage competition in satisfying the purchasing agency's needs, and may not be unduly restrictive. Brand name or equal specifications may be used if the purchasing agency determines in writing that:

(1) No other design or performance specification or qualified products list is available;

(2) Time does not permit the preparation of another form of purchase description, not including a brand name specification;

(3) The nature of the product or the nature of the purchasing agency's requirements makes use of a brand name or equal specification suitable for the procurement; or

(4) Use of a brand name or equal specification is in the purchasing agency's best interests.
Source: SL 2010, ch 31, § 19.



§ 5-18A-19 Requirements for brand name or equal specifications.

5-18A-19. Requirements for brand name or equal specifications. Brand name or equal specifications shall seek to designate three, or as many different brands as are practicable, as "or equal" references and shall further state that substantially equivalent products to those designated will be considered for award. Unless the purchasing agency determines in writing that the essential characteristics of the brand names included in the specifications are commonly known in the industry or trade, brand name or equal specifications shall include a description of the particular design, functional, or performance characteristics which are required. If a brand name or equal specification is used in a solicitation, the solicitation shall contain explanatory language that the use of a brand name is for the purpose of describing the standard of quality, performance, and characteristics desired and is not intended to limit or restrict competition.

Source: SL 2010, ch 31, § 20.



§ 5-18A-20 Circumstances under which brand name only specifications permitted.

5-18A-20. Circumstances under which brand name only specifications permitted. Brand name specification may be used only if the purchasing agency makes a written determination that only the identified brand name item or items will satisfy the agency's needs. The agency shall seek to identify sources from which the designated brand name item or items can be obtained and shall solicit such sources to achieve whatever degree of price competition is practicable. If only one source can supply the requirement, the procurement shall be made under the sole source procurement provisions of § 5-18A-8.

Source: SL 2010, ch 31, § 21.



§ 5-18A-21 Written contract required--Signatures.

5-18A-21. Written contract required--Signatures. Each contract shall be in writing and shall be signed on behalf of the purchasing agency by the authorized officials.

Source: SL 2010, ch 31, § 22.



§ 5-18A-22 Procurements exempt from chapters 5-18A through 5-18D.

5-18A-22. Procurements exempt from chapters 5-18A through 5-18D. The provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D do not apply to:

(1) Any highway construction contract entered into by the Department of Transportation;

(2) Any contract for the purchase of supplies from the United States or its agencies or any contract issued by the General Services Administration;

(3) Any purchase of supplies or services, other than professional services, by purchasing agencies from any active contract that has been awarded by any government entity by competitive sealed bids or competitive sealed proposals or from any contract that was competitively solicited and awarded within the previous twelve months;

(4) Any equipment repair contract;

(5) Any procurement of electric power, water, or natural gas; chemical and biological products; laboratory apparatus and appliances; published books, maps, periodicals and technical pamphlets; works of art for museum and public display; medical supplies; communications technologies, computer hardware and software, peripheral equipment, and related connectivity; tableware or perishable foods;

(6) Any supplies, services, and professional services required for externally funded research projects at institutions under the control of the Board of Regents;

(7) Any property or liability insurance or performance bonds, except that the actual procurement of any insurance or performance bonds by any department of the state government, state institution, and state agency shall be made under the supervision of the Bureau of Administration;

(8) Any supplies needed by the Department of Human Services or the Department of Social Services or prison industries for the manufacturing of products;

(9) Any printing involving student activities, conducted by student organizations and paid for out of student fees, at institutions under the control of the Board of Regents. However, nothing in this subdivision exempts, from the requirements of this chapter and chapters 5-18B, 5-18C, and 5-18D, purchases that involve printing for other activities at institutions under the control of the Board of Regents;

(10) Any purchase of surplus property from another purchasing agency;

(11) Any animals purchased;

(12) Any purchase by a school district of perishable food, raw materials used in construction or manufacture of products for resale, or for transportation of students;

(13) Any authority authorized by chapters 1-16A, 1-16B, 1-16E, 1-16G, 1-16H, 1-16J, 5-12, or 11-11;

(14) Any seeds, fertilizers, herbicides, pesticides, feeds, and supplies used in the operation of farms by institutions under the control of the Board of Regents;

(15) Any purchase of supplies for any utility owned or operated by a municipality if the purchase does not exceed the limits established in § 5-18A-14;

(16) For political subdivisions, any contract for asbestos removal in emergency response actions and any contract for services provided by individuals or firms for consultants, audits, legal services, ambulance services, architectural services and engineering, insurance, real estate services, or auction services;

(17) Any purchase of supplies or services from a contract established through a Midwestern Higher Education Compact group purchasing program by a competitive sealed bid or a competitive sealed proposal;

(18) Any contract concerning the custody, management, purchase, sale, and exchange of fund investments and research by the State Investment Council or Division of Investment; or

(19) For political subdivisions, any purchase of equipment involving the expenditure of less than fifty thousand dollars.



§ 5-18A-23 Purchase of foreign meat food products prohibited.

5-18A-23. Purchase of foreign meat food products prohibited. Except for canned meat food products that are not available from a domestic source, no purchasing agency may purchase any meat food products that are the products of any foreign country or that are imported from outside the boundaries of the United States.

Source: SL 2010, ch 31, § 26.



§ 5-18A-24 Grade A milk processors preferred.

5-18A-24. Grade A milk processors preferred. Any milk processor licensed pursuant to § 39-6-7, bidding any milk or milk product under a competitive bid contract, shall receive the bid contract if the processor's bid is equal to, or within five percent or less, of any other bidder who is not a licensed processor.

Source: SL 2010, ch 31, § 27.



§ 5-18A-25 Preferences to certain resident businesses, qualified agencies, and businesses using South Dakota supplies or services.

5-18A-25. Preferences to certain resident businesses, qualified agencies, and businesses using South Dakota supplies or services. In awarding a contract, if all things are equal, including the price and quality of the supplies or services, a purchasing agency shall give preference:

(1) To a qualified agency if the other equal low bid or proposal was submitted by a business that was not a qualified agency;

(2) To a resident business if the other equal low bid or proposal was submitted by a nonresident business;

(3) To a resident manufacturer if the other equal low bid or proposal was submitted by a resident business that is not a manufacturer;

(4) To a resident business whose principal place of business is located in the State of South Dakota, if the other equal low bid or proposal was submitted by a resident business whose principal place of business is not located in the State of South Dakota; or

(5) To a nonresident business providing or utilizing supplies or services found in South Dakota, if the other equal low bid or proposal was submitted by a nonresident business not providing or utilizing supplies or services found in South Dakota.

In computing price, the cost of transportation, if any, including delivery, shall be considered.

Source: SL 2010, ch 31, § 28.



§ 5-18A-26 Resident bidder preferred over nonresident bidder from state or foreign province that has preference for resident bidders.

5-18A-26. Resident bidder preferred over nonresident bidder from state or foreign province that has preference for resident bidders. A resident bidder shall be allowed a preference on a contract against the bid of any bidder from any other state or foreign province that enforces or has a preference for resident bidders. The amount of the preference given to the resident bidder shall be equal to the preference in the other state or foreign province.

Source: SL 2010, ch 31, § 29.



§ 5-18A-27 List of states with resident bidder preferences.

5-18A-27. List of states with resident bidder preferences. The Bureau of Administration shall maintain a current list of all states that have a resident bidder preference law and the amount or percent of preference taken by each state. The bureau shall make the list available upon request to any purchasing agency.

Source: SL 2010, ch 31, § 30.



§ 5-18A-28 List of supplies, custodial services, and maintenance services provided by qualified agency.

5-18A-28. List of supplies, custodial services, and maintenance services provided by qualified agency. A qualified agency may submit a list of supplies, custodial services, and maintenance services, provided by the agency, to the Bureau of Administration. The bureau shall make the information available to purchasing agencies of the State of South Dakota on a website maintained by the bureau.

Source: SL 2010, ch 31, § 31.



§ 5-18A-29 Persons with disabilities.

5-18A-29. Persons with disabilities. No provision of this chapter or chapter 5-18B, 5-18C, or 5-18D may be so construed as to prohibit any person with a disability from negotiating a contract for service or supplies or in any other manner doing business with any purchasing agency.

Source: SL 2010, ch 31, § 32.



§ 5-18A-30 Supplies manufactured from recycled or biobased materials.

5-18A-30. Supplies manufactured from recycled or biobased materials. A purchasing agency may give preference to the purchase of supplies manufactured from recycled or biobased materials if the bids are within five percent of the lowest bid offering nonrecycled or nonbiobased materials.

Source: SL 2010, ch 31, § 33.



§ 5-18A-31 Information regarding preferences to be provided.

5-18A-31. Information regarding preferences to be provided. Prior to the award of a contract, the purchasing agency may require of each bidder or offeror such information as shall allow the agency to determine whether a bidder or offeror is entitled to a preference or subject to having a preference enforced against it under this chapter and chapters 5-18B, 5-18C, and 5-18D.

Source: SL 2010, ch 31, § 34.



§ 5-18A-32 Procurements utilizing federal funds.

5-18A-32. Procurements utilizing federal funds. In addition to the provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D, any procurement utilizing federal funds is subject to any federal statutes and regulations governing the use and payment of such funds.

Source: SL 2010, ch 31, § 35.



§ 5-18A-33 Disallowance of noncomplying bid or offer--Contracts in violation void.

5-18A-33. Disallowance of noncomplying bid or offer--Contracts in violation void. Any bidder or offeror who fails to comply with the provisions of this chapter or chapter 5-18B, 5-18C, or 5-18D, or who provides any false information in the submission of any bid or offer is subject to having the bid or offer disallowed by the purchasing agency soliciting the bid or offer. Any contract entered into in violation of this chapter or chapter 5-18B, 5-18C, or 5-18D is null and void.

Source: SL 2010, ch 31, § 36.



§ 5-18A-34 Bureau of Administration to serve as state's central procurement agency.

5-18A-34. Bureau of Administration to serve as state's central procurement agency. The Bureau of Administration shall serve as the central procurement agency of the State of South Dakota. Except for the legislative and judicial branches and as otherwise specifically provided in this chapter and chapters 5-18B, 5-18C, and 5-18D, the Bureau of Administration shall procure, or authorize the procurement of all supplies and public improvements for state government. No claim for any such procurement may be paid unless authorization has been issued by the bureau. All state agencies and institutions are responsible for the procurement of services for their respective governmental unit. The governing body of all other purchasing agencies, including the legislative and judicial branches of state government, is responsible for procuring or authorizing the procurement of supplies, services, and public improvements for their respective governmental unit.

Source: SL 2010, ch 31, § 37.



§ 5-18A-35 Bond or approved security.

5-18A-35. Bond or approved security. In the procurement of supplies or services, a purchasing agency may require a bond or an approved security to be submitted with any bid or proposal as a guarantee that the bidder will enter into a contract with the purchasing agency. No offeror or bidder may be required to leave the bond or security posted for a longer period than that allowed by § 5-18A-5 if the bid or proposal is not accepted. The bond or approved security of the successful offeror or bidder shall be returned upon the signing of the contract.

Source: SL 2010, ch 31, § 38; SL 2016, ch 39, § 2.



§ 5-18A-36 Performance and payment bond or approved security.

5-18A-36. Performance and payment bond or approved security. For any public improvement contract, a performance and payment bond is required pursuant to chapter 5-21. For any other contract, a purchasing agency may require a bond or an approved security to be provided by the successful offeror or bidder as a guarantee of faithful performance of the contract. In any case, the bond or approved security of the successful offeror or bidder shall be returned upon satisfactory completion of the contract.

Source: SL 2010, ch 31, § 39.



§ 5-18A-37 Cooperation and agreements with other state and federal purchasing agencies.

5-18A-37. Cooperation and agreements with other state and federal purchasing agencies. Any purchasing agency may enter into agreements with purchasing agents in this or any other state or the United States government under which any of the parties may agree to participate in, administer, sponsor, or conduct purchasing transactions under a joint agreement or contract for the purchase of supplies or contractual services. A purchasing agency may cooperate with purchasing agencies and other interested parties in any other state or the United States government to develop uniform purchasing specifications on a regional or national level to facilitate cooperative interstate purchasing transactions.

Source: SL 2010, ch 31, § 110.



§ 5-18A-38 Environmentally preferable products to be selected.

5-18A-38. Environmentally preferable products to be selected. The Bureau of Administration, any other designated state purchasing agent, and any agency making purchases shall, to the extent practicable, make purchasing selections to maximize the purchase of environmentally preferable products. The Bureau of Administration shall promulgate rules, pursuant to chapter 1-26, to establish specifications, requirements, and certification standards for the purchase for use by state government agencies of environmentally preferable products. The certification standards established by the bureau shall be based on standards established by the United States Environmental Protection Agency's Design for the Environment program, the TerraChoice EcoLogo program, the United States Department of Agriculture's Biopreferred program, the Green Seal program, or any other certification program or comparable data, including life cycle assessment data, approved by the bureau. No rule may prohibit the use of disinfectants, disinfecting cleaners, sanitizers, or any other antimicrobial product regulated by the federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. Sec. 136 et seq.), as amended to January 1, 2010, if the use is necessary to protect public health and if the use is in accordance with responsible cleaning procedure requirements.

Source: SL 2010, ch 31, § 120.



§ 5-18A-39 Reverse auction permitted for certain procurements.

5-18A-39. Reverse auction permitted for certain procurements. Notwithstanding any other provision of this chapter, a purchasing agency may conduct an online reverse auction for the procurement of supplies or nonprofessional services, if the purchasing agency determines in writing that a reverse auction is appropriate for the specific procurement. No reverse auction may be used to establish contracts for public improvements, professional services, or indefinite quantity supply purchases.

Source: SL 2013, ch 29, § 1.



§ 5-18A-40 Procedures applicable to reverse auctions.

5-18A-40. Procedures applicable to reverse auctions. The following procedures apply to the use of an online reverse auction:

(1) The purchasing agency shall pre-qualify bidders to participate in the reverse auction event. The pre-qualification shall be completed by issuing an invitation to qualify. The factors used to determine a vendor qualified for the reverse auction shall be clearly stated in the invitation to qualify. No other factors may be used to qualify a vendor for the reverse auction than those stated in the invitation to qualify;

(2) Public notice shall be given pursuant to § 5-18A-14 of the invitation to qualify;

(3) The purchasing agency shall notify any responding vendor as to whether the vendor has qualified. The purchasing agency may not disclose to the public or other vendors, the name of any vendor that has been invited to the reverse auction until after the reverse auction has occurred;

(4) A bidder shall directly enter bids on the internet to participate in the reverse auction. The purchasing agency may not accept bids via any alternate method;

(5) Any clarification, negotiation, and acceptance of all specifications, requirements, and terms and conditions shall occur before the purchasing agency decides whether to invite a vendor to the reverse auction. After the reverse auction, the purchasing agency may permit changes only if the changes do not affect the justification that was used to eliminate any other vendor from being qualified;

(6) During any reverse auction, the online view of the bids presented to the bidders may not identify who has placed a particular bid. Each bidder may see only the amount of the bid;

(7) If a bidder loses the ability to place bids during an auction for any reason, the auction shall be suspended until all bidders regain the ability to place bids via the internet auction site. If no resolution to the problem is imminent, the reverse auction may be terminated and rescheduled by the purchasing agency. In addition, the auction may be suspended or terminated for any reason by the purchasing agency or the reverse auction service provider. Upon resuming an auction after a suspension, the time remaining shall be the time remaining when the auction was suspended or ten minutes, whichever is greater;

(8) In conducting a reverse auction, the agency may establish an extension activation period, which is the number of minutes before the end of the auction during which, if a bid is received, the auction will be extended by a pre-defined number of additional minutes. The minimum extension activation period that may be used is ten minutes; and

(9) After the reverse auction is completed, the award shall be made in accordance with § 5-18A-5.
Source: SL 2013, ch 29, § 2.



§ 5-18A-41 Bureau of Administration to conduct reverse auction for supplies for state agency.

5-18A-41. Bureau of Administration to conduct reverse auction for supplies for state agency. The Bureau of Administration shall conduct any online reverse auction that is for the procurement of supplies on behalf of any state agency.

Source: SL 2013, ch 29, § 3.



§ 5-18A-42 Fair and open competition in government contracts.

5-18A-42. Fair and open competition in government contracts. Sections 5-18A-43 to 5-18A-47, inclusive, are intended to provide for more economical, nondiscriminatory, neutral, and efficient procurement of construction-related goods and services by this state and political subdivisions of this state as market participants by providing for fair and open competition in government contracts.

Source: SL 2014, ch 40, § 1.



§ 5-18A-43 Terms prohibited in construction contracts.

5-18A-43. Terms prohibited in construction contracts. Subject to the provisions of § 5-18A-45, no governmental unit awarding a contract after July 1, 2014, for the construction, repair, remodel, or demolition of a facility and no construction manager acting on behalf of the governmental unit may include any of the following in a bid specification, project agreement, or other controlling document:

(1) A term that requires or prohibits a bidder, offeror, contractor, or subcontractor from entering into or adhering to an agreement with one or more labor organizations in regard to that project or a related construction project; or

(2) A term that otherwise discriminates against a bidder, offeror, contractor, or subcontractor for becoming, remaining, or refusing to become or remain a signatory to, or for adhering or refusing to adhere to, an agreement with one or more labor organizations in regard to that project or a related construction project.
Source: SL 2014, ch 40, § 2.



§ 5-18A-44 Conditional grant, tax abatement, and tax credit prohibited in construction contracts.

5-18A-44. Conditional grant, tax abatement, and tax credit prohibited in construction contracts. Subject to the provisions of § 5-18A-45, no governmental unit may award a grant, tax abatement, or tax credit that is conditioned upon a requirement that the awardee include a term described in § 5-18A-43 in a contract or document for any construction, improvement, maintenance, or renovation to real property or fixture that is the subject of the grant, tax abatement, or tax credit.

Source: SL 2014, ch 40, § 3.



§ 5-18A-45 Conditions related to agreements with labor organizations.

5-18A-45. Conditions related to agreements with labor organizations. Nothing in §§ 5-18A-42 to 5-18A-47, inclusive, prohibits a governmental unit from awarding a contract, grant, tax abatement, or tax credit to a private owner, bidder, contractor, or subcontractor who enters into or who is party to an agreement with a labor organization, if being or becoming a party or adhering to an agreement with a labor organization is not a condition for award of the contract, grant, tax abatement, or tax credit, and if the governmental unit does not discriminate against a private owner, bidder, contractor, or subcontractor in the awarding of that contract, grant, tax abatement, or tax credit based upon the status as being or becoming, or the willingness or refusal to become, a party to an agreement with a labor organization.

Nothing in §§ 5-18A-42 to 5-18A-47, inclusive, prohibits a contractor or subcontractor from voluntarily entering into or complying with an agreement entered into with one or more labor organizations in regard to a contract with a governmental unit or funded in whole or in part from a grant, tax abatement, or tax credit from the governmental unit.

Source: SL 2014, ch 40, § 4.



§ 5-18A-46 Exemptions for special circumstances.

5-18A-46. Exemptions for special circumstances. The head of a governmental unit may exempt a particular project, contract, subcontract, grant, tax abatement, or tax credit from the requirements of any or all of the provisions of §§ 5-18A-43 and 5-18A-44 only if the governmental unit finds, after public notice and a hearing, that special circumstances require an exemption to avert an imminent threat to public health or safety. A finding of special circumstances under this section may not be based on the possibility or presence of a labor dispute concerning the use of contractors or subcontractors who are nonsignatories to, or otherwise do not adhere to, agreements with one or more labor organizations, or concerning employees on the project who are not members of or affiliated with a labor organization.

Source: SL 2014, ch 40, § 5.



§ 5-18A-47 Construction with National Labor Relations Act.

5-18A-47. Construction with National Labor Relations Act. Nothing in §§ 5-18A-42 to 5-18A-46, inclusive, prohibits an employer or other party from entering into an agreement or engaging in any other activity protected by the National Labor Relations Act, 29 U.S.C. 151 to 169.

Nothing in §§ 5-18A-42 to 5-18A-46, inclusive, interferes with labor relations of parties that are not regulated by the National Labor Relations Act, 29 U.S.C. 151 to 169.

Source: SL 2014, ch 40, § 6.






Chapter 18B - Procurement of Public Improvements

§ 5-18B-1 Plans and specifications--Advertisement--Availability.

5-18B-1. Plans and specifications--Advertisement--Availability. If a contract is for the construction of a public improvement, the required advertisement shall state where the plans and specifications may be examined. The plans and specifications for the construction of any public improvement shall be and remain on file in the office of the purchasing agency at all times from the beginning of the publication of the advertisement for bids until the completion of the public improvement. The purchasing agency shall, upon request, furnish at least one copy of the plans and specifications, without charge, to each contractor resident in South Dakota who intends, in good faith, to bid upon the public improvement. The copy shall be available at the date of the first publication of the advertisement for bids. The purchasing agency may require the return of the copy at the time of the opening of the bids.

Source: SL 2010, ch 31, § 40.



§ 5-18B-2 Certified check or cashier's check for percentage of bid or bid bond required.

5-18B-2. Certified check or cashier's check for percentage of bid or bid bond required. If the invitation for bids is for the construction of a public improvement, each bid shall contain a certified check or a cashier's check, for five percent of the amount of the bid. Such check shall be certified or issued by either a state or a national bank and payable to the purchasing agency or to an officer of the purchasing agency letting the contract and inviting bids. In lieu of a check, a bid may contain a bid bond for ten percent of the amount of the bid. Such bond to be issued by a surety authorized to do business in this state payable to the purchasing agency, as a guaranty that the bidder will enter into a contract with the purchasing agency, its board or officers thereof, in accordance with the terms of the letting and bid in case the bidder be awarded the contract.

Source: SL 2010, ch 31, § 41.



§ 5-18B-3 Waiver of check or bid bond requirement.

5-18B-3. Waiver of check or bid bond requirement. Notwithstanding the provisions of § 5-18B-2, the requirement of a bid bond, certified or cashier's check, cash, or other security may be waived by the purchasing agency if the bid submitted does not exceed fifty thousand dollars.

Source: SL 2010, ch 31, § 42.



§ 5-18B-4 Surety bond or insurance contract required in bid, in contract, or by law.

5-18B-4. Surety bond or insurance contract required in bid, in contract, or by law. No purchasing agency may, directly or indirectly, require or direct a bidder on any public improvement contract that is about to be or has been competitively bid to obtain from a particular insurer or insurance producer any surety bond or contract of insurance required in the bid or contract or required by any law, ordinance, or rule. However, the surety insurer shall be an authorized insurer under Title 58. Nothing in this section prevents any purchasing agency from exercising the right to approve or reject a surety bond or contract of insurance as to its form or sufficiency.

Source: SL 2010, ch 31, § 43.



§ 5-18B-5 Negotiations if lowest responsive and responsible bid exceeds final estimated project cost.

5-18B-5. Negotiations if lowest responsive and responsible bid exceeds final estimated project cost. If the lowest responsive and responsible bid for a public improvement project exceeds the final estimated project cost, the Bureau of Administration, acting on behalf of the state, or any other purchasing agency may negotiate with that low bidder for the construction of a public improvement at the most advantageous price.

Source: SL 2010, ch 31, § 44.



§ 5-18B-6 Certification regarding labor provided by nonresident subcontractors.

5-18B-6. Certification regarding labor provided by nonresident subcontractors. Prior to execution of a public improvement contract, a successful bidder shall certify:

(1) That no more than twenty percent of the cost of labor included in the contract is being provided by nonresident subcontractors; or

(2) That more then twenty percent of the cost of labor included in the contract is being provided by nonresident subcontractors because resident contractors are not available and at competitive prices.
The bidder shall also provide any information requested by the purchasing agency to verify the certification.

Source: SL 2010, ch 31, § 45.



§ 5-18B-7 Contractor's use tax liability.

5-18B-7. Contractor's use tax liability. If a purchasing agency is to supply tangible personal property to be used in performance of the contract and the personal property is taxable to the contractor under § 10-46-5, the specifications or notice to bidders shall state the purchase price or fair market value of the tangible personal property, whichever is the greater. The stated amount shall be the basis for determining the contractor's liability for tax.

Source: SL 2010, ch 31, § 46.



§ 5-18B-8 Forfeited funds accrue to funds provided for construction.

5-18B-8. Forfeited funds accrue to funds provided for construction. Any funds forfeited by a bidder or surety shall accrue to the funds provided for construction of the public improvement.

Source: SL 2010, ch 31, § 47.



§ 5-18B-9 Return of certified check, cashier's check, or bid bond.

5-18B-9. Return of certified check, cashier's check, or bid bond. No bidder on a public improvement contract may be required, either in the invitation for bids or otherwise, to leave a certified check or cashier's check, or bid bond, posted for a longer period than that allowed by § 5-18A-5 if the bid is not accepted. The check or bid bond of the successful bidder shall be returned upon the execution of the contract and surety hereafter provided for. The checks or bid bonds of all unsuccessful bidders shall be, by the purchasing agency, immediately returned to the respective makers thereof and not more than forty-five days shall elapse between the opening of the bids and either the acceptance of the bid of the lowest responsible bidder or the rejection of all of the bids presented.

Source: SL 2010, ch 31, § 48; SL 2016, ch 39, § 3.



§ 5-18B-10 Plans and specifications prepared by architect or engineer.

5-18B-10. Plans and specifications prepared by architect or engineer. If a contract is based upon plans and specifications prepared by an architect or engineer, the contract's terms and conditions shall comply with the provisions provided in the "General Conditions of the Contract for Construction," Fourteenth Edition, by the American Institute of Architects in effect on January 1, 2010, the "ConsensusDOCS 200 Standard Agreement and General Conditions Between Owner and Contractor," by ConsensusDOCS LLC in effect January 1, 2010, or the "Standard General Conditions of the Construction Contract," 1990 Edition, by the Engineer's Joint Contract Documents Committee, in effect January 1, 2010, except when in conflict with the laws of this state. However, the purchasing agency may modify or delete, on a contract by contract basis, any portion of the "General Conditions of the Contract for Construction," "ConsensusDOCS 200 Standard Agreement and General Conditions Between Owner and Contractor," or the "Standard General Conditions of the Construction Contract."

Source: SL 2010, ch 31, § 49.



§ 5-18B-11 Progress payments--Retention of funds from final payment--Interest.

5-18B-11. Progress payments--Retention of funds from final payment--Interest. The contract may permit progress payments, but an amount necessary to complete the improvement shall be retained from the final payment until the contract is executed in full and the public improvement completed to the satisfaction and acceptance of the purchasing agency. However, if the contractor has furnished the purchasing agency all required records and reports and a final inspection has been made, the purchasing agency shall pay to the contractor interest as set by the governing body at a rate of not less than the category E rate of interest as established by § 54-3-16 on the amounts retained and on the final payment due the contractor beginning thirty days after the work under the contract has been completed, as evidenced either by the completion date established by the architect's or engineer's letter of acceptance or by the use and occupancy of the public improvement. The interest shall continue until the date when payment is tendered to the contractor unless delay in payment has been the result of federal participation in the contract in which event interest may not begin until thirty days after payment by the federal authority involved. If a portion of a progress payment is retained, other than the final payment, the purchasing agency shall pay to the contractor interest as set by the purchasing agency at a rate of not less than the category E rate of interest as established by § 54-3-16 on the amount retained beginning thirty days after the contractor has furnished the purchasing agency with all required records and reports and a progress inspection.

Source: SL 2010, ch 31, § 50.



§ 5-18B-12 Bond or deposit of securities in lieu of retention of sums due for work performed.

5-18B-12. Bond or deposit of securities in lieu of retention of sums due for work performed. The purchasing agency may include in any contract for a public improvement provisions for a bond or the deposit of securities in lieu of sums retained from payments due a contractor for work performed pursuant to the terms of the contract. The contract document shall state the types of bond or securities to be accepted and the procedural requirements for the deposits.

Source: SL 2010, ch 31, § 51.



§ 5-18B-13 Occupancy before completion and acceptance.

5-18B-13. Occupancy before completion and acceptance. If a purchasing agency elects to use and occupy the public improvement before acceptance, the purchasing agency shall pay all amounts due under the contract except double the amount that the architect or engineer estimates to be necessary to complete the improvement in accordance with the plans and specifications or one percent of the contract price, or in any event not less than three hundred dollars. No interest may commence until thirty days after the work has been fully completed.

Source: SL 2010, ch 31, § 52.



§ 5-18B-14 Project superintendent--Installment payments--Final payment.

5-18B-14. Project superintendent--Installment payments--Final payment. The purchasing agency may appoint a competent superintendent who may be the architect or engineer furnishing the plans and specifications for the public improvement. The superintendent shall report to the purchasing agency or board every thirty days as to the progress and character of the work done by the contractor. Upon the reports of the superintendent, the purchasing agency shall make payments promptly to the contractor during the process of construction to the extent provided by the contract based on the value of the work done and materials furnished. The payments shall be divided into such installments as the board and the contractor may agree upon at the time of entering into the contract, and which shall be included in and be a part of the terms of the contract. No payment, however, constitutes an acceptance, in whole or in part, by the purchasing agency prior to making of the final payment and acceptance in full completion of the contract. Final payment of any sums due to the contractor shall be made within thirty days after the completion and acceptance of the public improvement by the purchasing agency.

Source: SL 2010, ch 31, § 53.



§ 5-18B-15 Architect or engineer may not be contractor or construction manager on project exceeding one hundred thousand dollars--Exemption.

5-18B-15. Architect or engineer may not be contractor or construction manager on project exceeding one hundred thousand dollars--Exemption. No person, firm, or corporation may act as architect or engineer and also as contractor or construction manager on any public improvement project if the amount to be expended exceeds one hundred thousand dollars. Any public improvement of an emergency nature that affects the public health and safety of the state and is funded through the use of an emergency appropriation or special appropriation, and any full-service firm that specializes in the design, fabrication, or installation of cultural or educational exhibits is exempt from this section.

Source: SL 2010, ch 31, § 54; SL 2017, ch 45, § 1.



§ 5-18B-16 Unemployment compensation.

5-18B-16. Unemployment compensation. Each purchasing agency, on entering into a contract for a public improvement, shall provide in the contract that the contractor is required to pay the Department of Labor and Regulation of South Dakota all contributions and interest due under the provisions of chapter 61-5, on wages paid to individuals employed in performance of the contract.

Source: SL 2010, ch 31, § 55; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 5-18B-17 Contractor's excise tax license.

5-18B-17. Contractor's excise tax license. No purchasing agency may award any contract for the construction of any public improvement unless the purchasing agency has verified with the Department of Revenue that the contractor has a contractor's excise tax license pursuant to chapter 10-46A or 10-46B.

Source: SL 2010, ch 31, § 56; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 5-18B-18 Contributions and interest due the Department of Labor and Regulation.

5-18B-18. Contributions and interest due the Department of Labor and Regulation. Before final payment may be made on any contract for public improvement, the purchasing agency awarding the contract shall require the contractor to furnish a certificate from the Department of Labor and Regulation that all contributions and interest due to the Department of Labor and Regulation in the performance of the contract have been paid.

Source: SL 2010, ch 31, § 57; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 5-18B-19 Amendment or change order to existing contract.

5-18B-19. Amendment or change order to existing contract. Any amendment or change order to an existing contract for construction, reconstruction, or remodeling of a public improvement does not need to be bid if:

(1) The contract contains unit prices for the same type or class of work;

(2) The change or extra work is necessitated by circumstances related to soils, utilities, or unknown conditions directly affecting the performance of the work that were not reasonably foreseeable at the time the underlying contract was let and the change or extra work is necessary to the completion of the public improvement; or

(3) The sum of the proposed amendment or change order plus the sum of all other prior unbid amendments or change orders, exclusive of change orders issued under subdivisions (1) and (2) of this section, does not exceed the following:

(a) For contracts not more than five hundred thousand dollars, the greater of twenty-five thousand dollars or fifteen percent of the base contract;

(b) For contracts exceeding five hundred thousand dollars but not more than two million five hundred thousand dollars, the greater of seventy-five thousand dollars or ten percent of the base contract; and

(c) For contracts exceeding two million five hundred thousand dollars, the greater of two hundred fifty thousand dollars or five percent of the base contract.
Source: SL 2010, ch 31, § 58.



§ 5-18B-20 Design-build contracts.

5-18B-20. Design-build contracts. A purchasing agency may enter into design-build contracts for public improvements, if the following conditions are met:

(1) The purchasing agency shall, prior to issuing any design-build request for proposals, establish and publish procedures for the solicitation and award of design-build contracts. The Bureau of Administration shall establish the procedures for the state. The procedures shall include the following:

(a) The procedure to select or designate a performance criteria developer utilizing a qualification based process and the procedure to prepare performance criteria;

(b) The procedures for the preparation and contents of a design-build request for proposals;

(c) The procedure and standards to be used to qualify or pre-qualify design-builders;

(d) The procedures for preparing and submitting proposals;

(e) The procedures for evaluating proposals;

(f) The procedures for negotiations between the purchasing agency and those submitting proposals prior to the acceptance of a proposal. The procedures shall contain safeguards to preserve confidential information and proprietary information supplied by those submitting proposals, consistent with § 5-18B-34;

(g) The procedures for awarding and executing design-build contracts;

(h) The procedures for awarding design-build contracts in the event of public emergencies as defined in § 5-18A-9; and

(i) The procedures for acting on formal protests relating to the solicitation or award of design-build contracts;

(2) The purchasing agency shall, for each public improvement under this section, make a determination that it is in the best interest of the public to enter into a design-build contract to complete the public improvement. The determination to utilize design-build and the basis for the determination shall be recorded in the project file or the minutes of the meeting of the governing board of the purchasing agency. In making this determination, design-build projects shall meet one or more of the following criteria:

(a) The purchasing agency requires a project design and construction time line that is faster than the traditional design/bid/build process would allow;

(b) The complexity of the project requires close coordination of design and construction expertise or an extreme amount of coordination;

(c) The purchasing agency requires early cost commitments; or

(d) The project can be defined at an early stage and the purchasing agency is able to specify all requirements; and

(3) The purchasing agency shall follow the procedures of other laws governing public improvement construction contracts to the extent such laws are compatible with the use of design-build contracts.
Source: SL 2010, ch 31, § 59.



§ 5-18B-21 Design-builder to be authorized.

5-18B-21. Design-builder to be authorized. No design-builder may do business in this state unless authorized as either an architect, engineer, or general contractor.

Source: SL 2010, ch 31, § 60.



§ 5-18B-22 Subletting of design services.

5-18B-22. Subletting of design services. A design-builder may sublet responsibility for professional design services to any person licensed and registered to provide professional design services in this state. Nothing in this section limits or eliminates the responsibility or liability of any person registered pursuant to chapter 36-18A, on a design-build project to the purchasing agency or other third parties under existing law.

Source: SL 2010, ch 31, § 61.



§ 5-18B-23 Subletting construction or other services.

5-18B-23. Subletting construction or other services. A design-builder may sublet responsibility for construction or other services to persons registered, licensed, or otherwise qualified to provide those services in this state.

Source: SL 2010, ch 31, § 62.



§ 5-18B-24 Contracts with unlicensed or unqualified design-builder permitted if services sublet to licensed or qualified person.

5-18B-24. Contracts with unlicensed or unqualified design-builder permitted if services sublet to licensed or qualified person. A design-builder may contract with the purchasing agency to provide professional services or construction services for which the design-builder is not licensed, registered, or qualified to perform, as long as the design-builder sublets all such services required under the design-build contract to a licensed, registered, or otherwise qualified person.

Source: SL 2010, ch 31, § 63.



§ 5-18B-25 Request for proposals to contain performance criteria--Qualifications of developer.

5-18B-25. Request for proposals to contain performance criteria--Qualifications of developer. Any request for proposals shall contain performance criteria developed by a performance criteria developer and approved by the purchasing agency. For projects not exempted under chapter 36-18A from using a registered design professional, the performance criteria developer shall be a design professional registered under chapter 36-18A. For projects exempt under chapter 36-18A from using a registered design professional, the performance criteria developer shall be hired on the basis of qualifications related to projects of similar scope.

Source: SL 2010, ch 31, § 64.



§ 5-18B-26 Performance criteria developer and design builder to perform separate roles.

5-18B-26. Performance criteria developer and design builder to perform separate roles. The performance criteria developer may not submit a proposal to enter into the design-build contract and the design-builder may not delegate or contract services under the design-build contract to the performance criteria developer.

Source: SL 2010, ch 31, § 65.



§ 5-18B-27 Performance criteria developer to be purchasing agency employee or engaged in accordance with statutorial procedures--Delegation.

5-18B-27. Performance criteria developer to be purchasing agency employee or engaged in accordance with statutorial procedures--Delegation. The performance criteria developer shall be either an employee of the purchasing agency or shall be engaged in accordance with statutorial procedures for contracting with professional services. With the approval of the purchasing agency, the developer may delegate or contract for the development of specific aspects of the design criteria to other consultants. The performance criteria developer may be retained at the purchasing agency's option through to the completion of the design-build contract.

Source: SL 2010, ch 31, § 66.



§ 5-18B-28 Development of performance criteria.

5-18B-28. Development of performance criteria. The purchasing agency, in consultation with the performance criteria developer, shall determine the scope and level of detail required for the performance criteria. The performance criteria shall be detailed enough to permit a person to submit a proposal in accordance with the design-build request for proposals, given the nature of the public project and the level of design to be provided in the proposal.

Source: SL 2010, ch 31, § 67.



§ 5-18B-29 Elements of design-build request for proposals--Time for mailing to pre-qualified design-builders.

5-18B-29. Elements of design-build request for proposals--Time for mailing to pre-qualified design-builders. After a minimum of three design-builders have been pre- qualified in accordance with § 5-18B-31, a design-build request for proposals shall be mailed to each pre-qualified design-builder. The minimum number of pre-qualified design-builders is not required for any improvement project that is complex in nature, requires close coordination of design and construction expertise, and does not require significant structural changes, additions, reconstruction, or new construction. The design-build request for proposals shall be prepared for each design-build contract containing the following elements:

(1) The identity of the purchasing agency which will award the design-build contract and the identity of the performance criteria developer;

(2) The procedures to be followed for submitting proposals, the criteria for evaluation of a proposal and its relative weight, and the procedures for making awards;

(3) The proposed terms and conditions for the design-build contract;

(4) The performance criteria, which shall include the following:

(a) The owners preliminary program of space needs and special requirements;

(b) Performance standards for materials and equipment; and

(c) Minimum system requirements and efficiencies;

(5) A description of the drawings, specifications, or other submittals to be submitted with the proposal, with guidance as to the form and level of completeness of the drawings, specifications, or submittals that is acceptable;

(6) A schedule for planned commencement and completion of the design-build contract;

(7) Budget limits for the design-build contract;

(8) Affirmative action, disadvantaged business, or set-aside goals or requirements for the design-build contract, if any;

(9) Requirements for performance and payment bonds, and insurance. These requirements shall meet the requirements of § 5-21-1;

(10) The compensation, if any, to be given to design-builders submitting proposals who are not awarded the project;

(11) Whether project financing is in place;

(12) A schedule for payments to the design-builder;

(13) Site identification and geotechnical information if the site is owner-provided;

(14) Location of existing utilities and their capacity if the site is owner-provided; and

(15) Warranty and guarantee requirements.
Source: SL 2010, ch 31, § 68.



§ 5-18B-30 Design-build request not to be detailed--Drawings--Specifications--Standards.

5-18B-30. Design-build request not to be detailed--Drawings--Specifications--Standards. No design-build request for proposals may include detailed designs or detailed drawings prepared by the criteria developer. The request may, however, include drawings of existing conditions and any preliminary conceptual sketches necessary to illustrate the information required by subdivision 5-18B-29(4). Each conceptual drawing shall contain the minimum information necessary to convey the requirements. No design-build request for proposals may include detailed construction specifications. Any design and construction standards in the request for proposals shall be performance standards only.

Source: SL 2010, ch 31, § 69.



§ 5-18B-31 Pre-qualification of design-builders--Elements of request for qualifications.

5-18B-31. Pre-qualification of design-builders--Elements of request for qualifications. A purchasing agency shall pre-qualify design-builders for design-build contracts by advertising its request for qualifications in accordance with § 5-18A-14. A request for qualifications shall contain the following elements:

(1) The identity of the purchasing agency;

(2) A description of the proposed public improvement;

(3) Budget limits for the proposed public improvement;

(4) The requirements the design-builder will be required to have; and

(5) The criteria and their relative weight for prequalification.
Source: SL 2010, ch 31, § 70.



§ 5-18B-32 Deposit or bond submitted with proposal--Forfeiture.

5-18B-32. Deposit or bond submitted with proposal--Forfeiture. Any proposal, submitted pursuant to this section, shall be accompanied by a deposit or bond meeting the requirements of § 5-18B-2. The deposit or security may be forfeited if the proposal is accepted but the design-builder fails to execute the design-build contract.

Source: SL 2010, ch 31, § 71.



§ 5-18B-33 Proposals to be sealed--Contents.

5-18B-33. Proposals to be sealed--Contents. Any proposal shall be sealed and may not be opened until expiration of the time established for making proposals as set forth in the design-build request for proposals. To the extent required by the request for proposals, any proposal shall identify each person to whom the design-builder proposes to sublet obligations under the design-build contract. At a minimum, any proposal shall identify each person to whom the design-builder proposes to sublet any design obligations or general construction obligations. Any person so identified may not be replaced without the approval of the purchasing agency. Any proposal shall establish a cost of the design-build contract that may not be exceeded if the proposal is accepted without change. The maximum cost in the proposal may be converted to fixed prices by negotiated agreement between the purchasing agency and the selected design-builder.

Source: SL 2010, ch 31, § 72.



§ 5-18B-34 Confidentiality of proposals.

5-18B-34. Confidentiality of proposals. Until a proposal is accepted, the drawings, specifications, and other information in the proposal remain the property of the person making the proposal. The purchasing agency shall make reasonable efforts to maintain the secrecy and confidentiality of any proposal and all information contained in any proposal and may not disclose any proposal or the information contained in a proposal to the design-builder's competitors. The purchasing agency may not disclose, except as may be permitted pursuant to chapter 1-27, confidential and proprietary information contained in any proposal to the public until such time as the purchasing agency takes final action to accept a proposal.

Source: SL 2010, ch 31, § 73.



§ 5-18B-35 Review and opinion of performance criteria developer--Submission to governing body.

5-18B-35. Review and opinion of performance criteria developer--Submission to governing body. Once received, any proposal shall be submitted to the performance criteria developer for review. Clarifications may be required to ensure conformance of any proposal with the performance criteria. In seeking clarifications, the performance criteria developer may not reveal any aspect of any design-builder's proposal to any other design-builder. No proposal may be considered until the performance criteria developer issues a written opinion that the proposal is consistent with the performance criteria. Once the performance criteria developer has issued such an opinion, the proposal shall be submitted to the governing body of the purchasing agency for review and evaluation. No proposal or design-build contract may be accepted unless the purchasing agency determines there was adequate competition for such contract.

Source: SL 2010, ch 31, § 74.



§ 5-18B-36 Acceptance of a proposal--Evaluation criteria scores.

5-18B-36. Acceptance of a proposal--Evaluation criteria scores. After obtaining and evaluating proposals according to the criteria and procedures set forth in the design-build request for proposals, a purchasing agency may accept the proposal it considers most advantageous to the purchasing agency. Acceptance of a proposal shall be by written notice to the design-builder which submitted the accepted proposal. At the same time notice of acceptance is delivered, the purchasing agency shall also inform, in writing, the other design-builders that their proposals were not accepted. Unless all proposals are rejected, a detailed breakdown of the evaluation criteria scores for each proposal received shall be made available to the public after signature execution of the design-build contract. The contract for development of performance criteria shall terminate if a contract is awarded to the design-builder.

Source: SL 2010, ch 31, § 75.



§ 5-18B-37 Rejection of design-build proposals--Solicitation of new proposals.

5-18B-37. Rejection of design-build proposals--Solicitation of new proposals. The purchasing agency may reject any and all design-build proposals. The purchasing agency may solicit new proposals using the same or different performance criteria, budget constraints, or qualifications.

Source: SL 2010, ch 31, § 76.



§ 5-18B-38 Withdrawal of design-build proposal.

5-18B-38. Withdrawal of design-build proposal. Any design-build proposal may be withdrawn by the proposer for any reason at any time prior to acceptance.

Source: SL 2010, ch 31, § 77.



§ 5-18B-39 Construction manager engagement.

5-18B-39. Construction manager engagement. Any purchasing agency may engage a construction manager if planning, designing, or constructing a public improvement, or if improving, altering, or repairing a public improvement. However, no purchasing agency is required to engage a construction manager.

Source: SL 2010, ch 31, § 78.



§ 5-18B-40 Services of construction manager.

5-18B-40. Services of construction manager. Construction management services provided in the planning and design phases of a public improvement project may include:

(1) Services provided in the planning and design phases of a public improvement project including the following:

(a) Consulting with, advising, assisting, and making recommendations to the public corporation and architect or engineer on all aspects of planning for project construction;

(b) Reviewing all plans and specifications as they are being developed and making recommendations with respect to construction feasibility, availability of material and labor, time requirements for procurement and construction, and projected costs;

(c) Making, reviewing, and refining budget estimates based on the public corporation's program and other available information;

(d) Making recommendations to the public corporation and the architect or engineer regarding the division of work in the plans and specifications to facilitate bidding and awarding of contracts;

(e) Soliciting the interest of capable contractors and assisting the public corporation in taking bids on the project;

(f) Analyzing the bids received and awarding contracts; and

(g) Preparing and monitoring a progress schedule during the design phase of the project and preparation of a proposed construction schedule; and

(2) Services provided in the construction phase of the public improvement project including the following:

(a) Maintaining competent supervisory staff to coordinate and provide general direction of the work and progress of the contractors on the project;

(b) Observing the work as it is being performed for general conformance with working drawings and specifications;

(c) Establishing procedures for coordinating among the public corporation, architect or engineer, contractors, and construction manager with respect to all aspects of the project and implementing labor policy in conformance with the requirements of the public corporation's policy and making recommendations;

(d) Reviewing and processing all applications for payment by involved contractors and material suppliers in accordance with the terms of the contract;

(e) Making recommendations for and processing requests for changes in the work and maintaining records of change orders;

(f) Scheduling and conducting job meetings to ensure orderly progress of the work;

(g) Developing and monitoring a project progress schedule, coordinating and expediting the work of all contractors, and providing periodic status reports to the owner and the architect and engineer; and

(h) Establishing and maintaining a cost control system and conducting meetings to review costs.
Source: SL 2010, ch 31, § 79.



§ 5-18B-41 Manager-agent.

5-18B-41. Manager-agent. No construction manager-agent may contract directly with any contractor or supplier for the project.

Source: SL 2010, ch 31, § 80.



§ 5-18B-42 Manager-at-risk.

5-18B-42. Manager-at-risk. The construction manager-at-risk shall directly contract with subcontractors and suppliers for the project.

Source: SL 2010, ch 31, § 81.



§ 5-18B-43 Criteria for construction manager engagement.

5-18B-43. Criteria for construction manager engagement. Unless the construction manager-agent is an employee of the purchasing agency and provides the construction management services pursuant to such employment, no purchasing agency may engage the services of a construction manager except as follows:

(1) The purchasing agency shall first make the following determinations:

(a) That it is in the public interest to utilize the services of a construction manager; and

(b) That the construction management services would not unreasonably duplicate and would be in addition to the normal scope of separate architect or engineer contracts;

(2) Notwithstanding any other provisions of this chapter, no construction manager may contract to perform actual construction on the project, except as follows:

(a) The construction manager may perform general conditions of the construction contract as required by the owner;

(b) The construction manager is a construction manager-at-risk and was solicited through a qualification-based request for proposals method of procurement as provided in § 5-18B-44 and the construction manager-at-risk, for any actual construction contracted by the construction manager-at-risk to be performed on the project, provides payment and performance bonds and competitively bids the work as required by any statute governing bidding and bonding for public improvement projects;

(c) Pursuant to a contract awarded on an emergency basis, pursuant to § 5-18A-9; or

(d) Pursuant to a contract negotiated pursuant to subdivision 5-18A-5(9); and

(3) No person, firm, or corporation may act as a construction manager-agent and also as a contractor on any public improvement, except as follows:

(a) Pursuant to a contract awarded on an emergency basis, pursuant to § 5-18A-9; or

(b) Pursuant to a contract negotiated pursuant to subdivision 5-18A-5(9).
Source: SL 2010, ch 31, § 82.



§ 5-18B-44 Criteria for construction manager-at-risk engagement.

5-18B-44. Criteria for construction manager-at-risk engagement. Each qualification based request for proposals required by subsection 5-18B-43(2)(b) to enter into a construction manager-at-risk services contract where the construction manager-at-risk intends to actually perform construction on the project, shall meet the following criteria:

(1) The purchasing agency shall, prior to issuing any request for proposals to enter in a construction management services contract, establish and publish procedures for the solicitation and award of such contracts, which procedures shall include the following:

(a) The procedures and standards to be used to qualify construction managers;

(b) The procedures for preparing and submitting proposals;

(c) The procedures for evaluating proposals;

(d) The procedures for negotiations between the purchasing agency and those submitting proposals prior to the acceptance of a proposal. The procedures shall contain safeguards to preserve the confidential information and proprietary information supplied by those submitting proposals; and

(e) The procedures for awarding construction management services contracts;

(2) A request for proposals to enter into a construction management services contract shall contain the following elements:

(a) The identity of the purchasing agency;

(b) A description of the proposed public improvement;

(c) A description of the qualifications the construction manager will be required to have;

(d) The procedures to be followed for submitting proposals, the criteria for evaluation of a proposal and its relative weight, and procedures for making awards;

(e) The proposed terms and conditions for the construction management services contract, including a description of the scope of services to be provided;

(3) Notice of any request for proposals shall be advertised in accordance with the provisions of § 5-18A-14;

(4) After obtaining and evaluating proposals, a purchasing agency may accept the proposal it considers the most advantageous to the purchasing agency. Acceptance of a proposal shall be by written notice to the construction manager submitting the accepted proposal, and by simultaneously notifying in writing the other construction managers that their proposals were not accepted; and

(5) The purchasing agency shall reserve the right to reject any or all proposals submitted.
Source: SL 2010, ch 31, § 83.



§ 5-18B-45 Active involvement of licensed design professional required.

5-18B-45. Active involvement of licensed design professional required. Each contract for a public improvement shall have a licensed design professional actively involved in the project from the start of design through final completion as required by chapter 36-18A.

Source: SL 2010, ch 31, § 84.



§ 5-18B-46 Improvement projects that rely on federal funding from FAA.

5-18B-46. Improvement projects that rely on federal funding from FAA. If an invitation for a bid for airport improvements states that the requirement the bid be awarded within thirty days has been waived, the provisions of subdivision 5-18A-5(7) and § 5-18B-9 do not apply. If the bid award time exceeds thirty days, any bid may be withdrawn by the bidder without jeopardizing the bid bond. This section only applies to any improvement project that relies on federal funding from the federal aviation administration.

Source: SL 2015, ch 51, § 1.






Chapter 18C - Procurement by Local Government Units

§ 5-18C-1 Contract for transportation of students.

5-18C-1. Contract for transportation of students. No contract for the transportation of students may exceed five years. Specific provisions of the contract may be renegotiated during the term of the contract if guidelines for making changes are in the contract. Any change made during the term of the contract shall be reported in the school board minutes.

Source: SL 2010, ch 31, § 85.



§ 5-18C-2 Contract for services of school food service management company.

5-18C-2. Contract for services of school food service management company. No contract for the services of a local school food service management company may exceed one year. An original contract for the services of a school food service management company may be renewed annually no more than four times consecutively following the original contract. Both bid and contract shall specify that the contract may be renewed, but the local school is not required to renew the contract. Specific provisions of the original contract may be renegotiated prior to renewal if guidelines for making changes are in the original contract. The school board shall record in its minutes any changes made during the term of a food service management contract or renewal.

Source: SL 2010, ch 31, § 86.



§ 5-18C-3 Public sale or auction--Performance bond--Competitive quotations--Records to be retained.

5-18C-3. Public sale or auction--Performance bond--Competitive quotations--Records to be retained. The governing board of a unit of local government shall be exempted from the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18D if it is able to purchase supplies at a substantial savings at a public sale or auction. Any performance bond required by § 5-21-1 may be waived on items purchased for less than ten thousand dollars at a public sale or auction. The governing board shall contact and attempt to obtain competitive quotations from at least three suppliers of identical or similar supplies. The board may authorize an agent to attend a sale or auction and expend an amount not in excess of eighty percent of the average of the quotations received. A record of the names of the suppliers, the quotations received, and the procurement procedures used in purchasing shall be documented, noted in the minutes, and retained on file by the governing board.

Source: SL 2010, ch 31, § 87.



§ 5-18C-4 Water, sanitary sewer, and storm sewer trunk lines or mains, sewer collection systems, streets, and regional storm sewer detention ponds installed at developer's expense.

5-18C-4. Water, sanitary sewer, and storm sewer trunk lines or mains, sewer collection systems, streets, and regional storm sewer detention ponds installed at developer's expense. If a municipality requires a developer to install water, sanitary sewer, and storm sewer trunk lines or mains; sewer collection systems; or streets at the expense of the developer and the municipality requires the size of the trunk line or main, sewer collection systems, or streets to be larger than the developer's requirements, the price difference paid by the municipality and as determined by a licensed engineer's estimate is exempt from the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18D.

If a developer installs a regional storm sewer detention pond ahead of a municipality's schedule at the expense of the developer, the price of the pond construction paid by the municipality and based on certified quantities provided by a licensed engineer is exempt from the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18D.

Source: SL 2010, ch 31, § 88; SL 2012, ch 45, § 1.



§ 5-18C-5 County highway system and secondary highways--Dams.

5-18C-5. County highway system and secondary highways--Dams. Nothing in this chapter or chapter 5-18A, 5-18B, 5-18D, or 5-21 may be so construed as to prevent counties or townships from constructing or maintaining the county highway system and any secondary highways by means of drags, road planers, tractors, and other approved mechanical devices owned by said counties or townships. Nothing in this chapter or chapter 5-18A, 5-18B, 5-18D, or 5-21 may be construed to prevent the construction of dams in connection with water conservation projects if the cost of materials used does not exceed the total cost of twenty-five hundred dollars.

Source: SL 2010, ch 31, § 89.



§ 5-18C-6 Fuel purchased by local government units.

5-18C-6. Fuel purchased by local government units. The bid requirements of this chapter and chapters 5-18A, 5-18B, and 5-18D do not apply to the purchase of fuel by units of local government. The governing board of a unit of local government may, instead of advertising for bids, negotiate a contract for the purchase of fuel at the most advantageous price. The governing board shall contact and attempt to obtain competitive quotations from at least three suppliers. A record of the names of the suppliers, the quotations received and the procurement procedures used in purchasing shall be documented, noted in the minutes, and retained on file by the governing body. The contract may include a procedure for adjusting prices to meet changing market conditions not within the control of the vendor.

Source: SL 2010, ch 31, § 90.



§ 5-18C-7 Municipal garbage disposal contracts and supply contracts.

5-18C-7. Municipal garbage disposal contracts and supply contracts. For any contracts entered into pursuant to § 9-32-11 or for any supply contract, any local government may include a procedure for adjusting prices to meet changing market conditions not within the control of the vendor. The adjustments may not result in increases in the profit of the vendor, and shall be supported by written justification filed with the purchasing agent of the unit of local government.

Source: SL 2010, ch 31, § 91.



§ 5-18C-8 Purchases from state contract list or below state contract price.

5-18C-8. Purchases from state contract list or below state contract price. Notwithstanding the provisions of this chapter or chapter 5-18A, 5-18B, or 5-18D, any purchasing agency of a local governmental unit may purchase, without advertising for bids, from a willing vendor, any supplies contained in the state contract list established pursuant to § 5-18D-6, or from any willing vendor at a price at or below that shown in the state contract. The governing body of the purchasing agency shall note in its minutes what supplies were purchased from the state contract and shall further note the identity and address of the vendor and the price paid. If an item is purchased at a price lower than that found on the state contract, the purchasing agency shall note that fact in its minutes and show the identity and address of the vendor and the price paid.

Source: SL 2010, ch 31, § 92.






Chapter 18D - Procurement by State Agencies

§ 5-18D-1 Classification of supplies.

5-18D-1. Classification of supplies. The Bureau of Administration shall classify all supplies purchased for the use of every agency of state government. The bureau shall group items of the same class so that contracts may be grouped for like commodities or classes of commodities.

Source: SL 2010, ch 31, § 94.



§ 5-18D-2 Estimates of projected purchases.

5-18D-2. Estimates of projected purchases. State agencies shall submit estimates of projected purchases within established commodity classifications as required by the Bureau of Administration. The bureau may change or modify the agency estimates in any manner determined to be in the best interest of the state.

Source: SL 2010, ch 31, § 95.



§ 5-18D-3 Pooling of combined estimated needs.

5-18D-3. Pooling of combined estimated needs. The Bureau of Administration may pool the combined estimated needs of several agencies for identical supplies or services under one contract.

Source: SL 2010, ch 31, § 96.



§ 5-18D-4 Electronic procurement.

5-18D-4. Electronic procurement. For any state contract, any electronic sealed bid or proposal may only be submitted through an electronic procurement system authorized for use by the Bureau of Administration.

Source: SL 2010, ch 31, § 97.



§ 5-18D-5 Expert advice and assistance.

5-18D-5. Expert advice and assistance. The Bureau of Administration may obtain expert advice and assistance from any officer or employee of any state agency for recommendations or assistance in the preparation of specifications and in the examination of bids or proposals or testing of samples submitted with bids or proposals.

Source: SL 2010, ch 31, § 98.



§ 5-18D-6 State contract list.

5-18D-6. State contract list. The Bureau of Administration shall establish a state contract list that contains a listing of the supplies or services which are in contracts executed by the bureau. The list shall also contain the name and address of the vendor supplying the supplies or services and the price of the item. The bureau shall make the contract list available to other purchasing agencies in a manner determined by the bureau to be the most efficient.

Source: SL 2010, ch 31, § 99.



§ 5-18D-7 State bidders list.

5-18D-7. State bidders list. The Bureau of Administration may establish a state bidders list in order to facilitate the notification of official state invitations for bids or requests for proposals. Bidders may request placement on the state bidders list and notification of any lettings issued under this chapter. The bureau may establish by rules, promulgated pursuant to chapter 1-26, a fee for placement on the list to defray the cost of administration. Any fees charged shall be deposited in the internal service fund created in § 5-18D-8.

Source: SL 2010, ch 31, § 100.



§ 5-18D-8 Procurement management internal service fund created.

5-18D-8. Procurement management internal service fund created. There is hereby created in the state treasury a procurement management internal service fund. The commissioner of administration shall apportion all expenses incurred in the administration of the procurement management system to all state departments, agencies, and institutions utilizing such system. Payments received therefrom shall be deposited into the procurement management internal service fund.

Source: SL 2010, ch 31, § 101.



§ 5-18D-9 Rejection of bids to procure more advantageously elsewhere.

5-18D-9. Rejection of bids to procure more advantageously elsewhere. If, after all bids or proposals are examined, the Bureau of Administration is satisfied that it can procure any or all of the supplies or services covered by the bids or proposals more advantageously elsewhere than from those submitting bids or proposals, it may reject any or all bids or proposals and procure any or all of the required supplies or services at the most advantageous price.

Source: SL 2010, ch 31, § 102.



§ 5-18D-10 Drawing, signing, and filing of contracts.

5-18D-10. Drawing, signing, and filing of contracts. The attorney general shall draw all state contracts for supplies let under the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18C. Each contract shall be signed by the commissioner of administration or a designee, on the part of the state, and by the party to whom the contract has been awarded. Each contract and any required bond shall be filed in the Bureau of Administration.

Source: SL 2010, ch 31, § 103.



§ 5-18D-11 Cancellation or price adjustment for changing market conditions.

5-18D-11. Cancellation or price adjustment for changing market conditions. If a contract price for goods entered into by the state becomes unreasonable in view of changing market conditions, the Bureau of Administration may cancel the contract or adjust the contract price to meet the changing market conditions if it is necessary to obtain necessary supplies at the required time. Any contract price adjustment shall be justified in writing by the contractor to the Bureau of Administration and a copy of the adjustment and the written justification for the adjustment by the contractor and the bureau shall be filed with the auditor general. No contract price adjustment may allow for increased management costs or for an increase in the dollar amount of profit for the contractor having the contract. No contract price adjustment resulting in an increase may be made for or during the first ninety days of an annual contract.

Source: SL 2010, ch 31, § 104.



§ 5-18D-12 Suspension or debarment of business for cause.

5-18D-12. Suspension or debarment of business for cause. The Bureau of Administration, after notice to the business involved, may suspend or debar a business for cause from consideration of any state contracts. The suspension may not exceed three months and the debarment may not exceed three years. Any action to debar or suspend shall be conducted by the Bureau of Administration pursuant to chapter 1-26.

Source: SL 2010, ch 31, § 105.



§ 5-18D-13 Printing contracts--Penalty.

5-18D-13. Printing contracts--Penalty. Each state contract for printing shall provide for a specific amount of penalty for failure on the part of the contractor to deliver the public printing in accordance with the plans and specifications within the time to be designated in the contract. The penalty shall be a fixed sum for each day so delayed. The penalty shall be applied by the Bureau of Administration according to the contract. The amount of the penalty shall be deducted in the voucher for payment for the work done under the contract. The state auditor may draw no warrant for any amount deducted by the bureau in any voucher certified for payment by the bureau. However, no contractor may be held accountable for any delay occasioned by holding proof sheets.

Source: SL 2010, ch 31, § 106.



§ 5-18D-14 Printing office not to accept contracts from private individuals or organizations.

5-18D-14. Printing office not to accept contracts from private individuals or organizations. No printing office within state government, whether the office is within the Bureau of Administration or within an institution of higher education, may accept printing contracts or jobs from private individuals or organizations.

Source: SL 2010, ch 31, § 107.



§ 5-18D-15 Inscription listing publisher, number of copies, and cost of publication per copy.

5-18D-15. Inscription listing publisher, number of copies, and cost of publication per copy. The Bureau of Administration shall establish by rules, promulgated pursuant to chapter 1-26, the criteria by which any publication, brochure, pamphlet, or flyer with a total cost exceeding one hundred dollars, paid for and distributed by a state agency shall bear an inscription listing the publisher, the number of copies published, and the approximate cost of publication per copy.

Source: SL 2010, ch 31, § 108.



§ 5-18D-16 Soybean-based inks.

5-18D-16. Soybean-based inks. The Bureau of Administration shall purchase, if the price is reasonably competitive and the quality is acceptable, soybean-based inks in lieu of conventional inks for use in any state government operations. The bureau may require the use of soybean-based inks by any private vendor under contract to a state agency in carrying out the terms of the contract if the price of the inks is reasonably competitive and the quality is acceptable.

Source: SL 2010, ch 31, § 109.



§ 5-18D-17 Professional services exceeding fifty thousand dollars.

5-18D-17. Professional services exceeding fifty thousand dollars. No agency of the state may award or renew a contract for professional services exceeding fifty thousand dollars without complying with the procedures set forth in this section to § 5-18D-22, inclusive. Any agency seeking such professional services shall issue a request for proposals. The agency shall publish any request for proposals issued pursuant to this section on the electronic procurement system maintained by the Bureau of Administration. The request for proposals shall include the procedures for the solicitation and award of the contract.

Source: SL 2010, ch 31, § 111.



§ 5-18D-18 Evaluation criteria to be stated in request for proposals.

5-18D-18. Evaluation criteria to be stated in request for proposals. The request for proposals shall state the relative importance of evaluation criteria to be used in the ranking of prospective contractors. The agency shall include the following evaluation criteria in any request for proposals:

(1) Specialized expertise, capabilities, and technical competence as demonstrated by the proposed approach and methodology to meet the project requirements;

(2) Resources available to perform the work, including any specialized services, within the specified time limits for the project;

(3) Record of past performance, including price and cost data from previous projects, quality of work, ability to meet schedules, cost control, and contract administration;

(4) Availability to the project locale;

(5) Familiarity with the project locale;

(6) Proposed project management techniques; and

(7) Ability and proven history in handling special project constraints.
Source: SL 2010, ch 31, § 112.



§ 5-18D-19 Discussion and negotiation of project.

5-18D-19. Discussion and negotiation of project. The agency and the highest ranked contractor shall mutually discuss and refine the scope of services for the project and shall negotiate terms, including compensation and performance schedule. The compensation level paid shall be reasonable and fair to the agency, as determined by the agency. If the agency and the highest ranked contractor are unable for any reason to negotiate a contract at a compensation level that is reasonable and fair to the agency, the agency shall, by notification either orally or in writing, terminate negotiations with the contractor. The agency may then negotiate with the next highest ranked contractor. The negotiation process may continue through successive contractors, according to agency ranking, until an agreement is reached or the agency terminates the contracting process.

Source: SL 2010, ch 31, § 113.



§ 5-18D-20 Register of proposals for professional service contract--Confidential information.

5-18D-20. Register of proposals for professional service contract--Confidential information. A register of proposals shall be prepared and maintained by any state agency issuing a request for proposals for a professional service contract. The register shall contain the names of any person whose qualifications were considered and the name of the person that was awarded the contract. Any professional service contract and the documentation that was the basis for the contract is public except for proprietary information which shall remain confidential. The qualifications and any other documentation of any person not issued a contract shall remain confidential.

Source: SL 2010, ch 31, § 114.



§ 5-18D-21 Exemption of certain professional service contracts.

5-18D-21. Exemption of certain professional service contracts. The provisions of §§ 5-18D-17 to 5-18D-20, inclusive, do not apply to contracts issued for:

(1) Services of such a unique nature that the contractor selected is clearly and justifiably the only practicable source to provide the service. Determination that the contractor selected is justifiably the sole source is based on either the uniqueness of the service or sole availability at the location required;

(2) Emergency services necessary to meet an urgent or unexpected requirement or if health and public safety or the conservation of public resources is at risk;

(3) Services subject to federal law, regulation, or policy or state statute, under which a state agency is required to use a different selection process or to contract with an identified contractor or type of contractor;

(4) Services for professional legal services;

(5) Services of expert witnesses, hearing officers, or administrative law judges retained by state agencies for administrative or court proceedings;

(6) Services involving state or federal financial assistance passed through by a state agency to a political subdivision;

(7) Medical services and home and community-based services;

(8) Services to be performed for a state agency by another state or local government agency or contracts made by a state agency with a local government agency for the direct provision of services to the public; or

(9) Services to be provided by entertainers for the state fair and other events.
Source: SL 2010, ch 31, § 115.



§ 5-18D-22 Effect on time deadline in contested case.

5-18D-22. Effect on time deadline in contested case. Notwithstanding any other provisions of law, an agency that is required to issue a decision in a contested case proceeding in one year or less may increase its statutory deadline for issuing the agency decision by sixty days if the agency seeks to enter into a professional services contract covered by §§ 5-18D-17 to 5-18D-20, inclusive.

Source: SL 2010, ch 31, § 116.



§ 5-18D-23 Notice of intent to purchase property or liability insurance or performance bonds.

5-18D-23. Notice of intent to purchase property or liability insurance or performance bonds. The Bureau of Administration shall publish notice of its intent to purchase property or liability insurance or performance bonds. Publication of a notice containing a description of the coverage sought as a display advertisement in at least three newspapers of general circulation in different parts of the state at least sixty days prior to the purchase, along with publication in the South Dakota Register, shall be considered compliance with the notice requirements of this section.

The notice provisions of this section do not apply to expenditures of less than five thousand dollars.

Source: SL 2010, ch 31, § 117.



§ 5-18D-24 Bureau record keeping.

5-18D-24. Bureau record keeping. The Bureau of Administration shall keep suitable records in which shall be recorded all requisitions for public printing, stationery, and supplies, all advertisements, bids, certified checks, bonds, contracts, orders, vouchers, and all acts and proceedings taken under the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18C. All requisitions, advertisements, bids, certified checks, bonds, specifications, schedules of specifications, contracts, reports, and any other papers or documents executed under the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18C shall constitute the files in the bureau, except as otherwise provided for in this chapter and chapters 5-18A, 5-18B, and 5-18C.

Source: SL 2010, ch 31, § 119.



§ 5-18D-25 Motor vehicle procurement.

5-18D-25. Motor vehicle procurement. The procurement of motor vehicles by the state shall only be from authorized dealers licensed by the State of South Dakota.

Source: SL 2010, ch 31, § 93.



§ 5-18D-26 State auditor stop order .

5-18D-26. State auditor stop order. The state auditor may stop the letting or the execution of any contract with the state, or with any state officer, commission, board, institution, or agency by serving a written notice of the order on the officer, commission, or board involved, the secretary of state, the attorney general, and on the contractor, if any, stating the grounds on which the state auditor has determined that the contract is illegal, unauthorized, or improper.

Source: SL 2010, ch 31, § 24.



§ 5-18D-27 Appeal of state auditor stop order.

5-18D-27. Appeal of state auditor stop order. From any order or decision of the state auditor stopping execution of any contract obligation of the state, any person aggrieved or interested may appeal to the State Board of Finance at any time within twenty days after the stop order was filed with either the attorney general, the secretary of state, the state treasurer, or the department involved by serving notice of appeal on the state auditor and the Governor. The notice shall state the decision being appealed and shall ask for a hearing on the appeal. Upon receiving the notice, the Governor shall call a meeting of the State Board of Finance. The board shall consider the appeal, make a decision, enter the decision in the journal, and give notice to the appellant and the department involved. Any order of the Board of Finance as expressed in the board's decision is binding upon the state department, institution, agency, or office involved and shall be carried out accordingly.

Source: SL 2010, ch 31, § 25.



§ 5-18D-28 Criminal background checks for state contractors and subcontractors.

5-18D-28. Criminal background checks for state contractors and subcontractors. The state shall notify each current or prospective contractor or subcontractor that the awarding of a contract with the state has granted or will grant access to confidential information obtained from the United States Internal Revenue Service or an authorized secondary source. Each person who is granted access to the confidential information as a result of entering into a contract with the state shall submit to and successfully pass a state and federal criminal background investigation. The contractor or subcontractor shall submit to a fingerprint check by the Division of Criminal Investigation and the Federal Bureau of Investigation before being granted access to any confidential information. The appointing authority shall submit the completed fingerprint card to the Division of Criminal Investigation.

Each contract entered into by the state where access to confidential information obtained from the United States Internal Revenue Service or from an authorized secondary source is granted to a contractor or a subcontractor shall include terms regarding which party is responsible for payment of any fee charged for the cost of fingerprinting or the criminal background investigation and regarding the potential event that a disqualifying record is discovered through the background investigation process.

Source: SL 2017, ch 24, § 2.






Chapter 19 - Residential Preference in Public Contracts [Repealed]

§ 5-19-1 to 5-19-9. Repealed.

5-19-1 to 5-19-9. Repealed by SL 2010, ch 31, § 1.






Chapter 20 - Preference for Handicapped in Public Contracts [Repealed]

§ 5-20-1 , 5-20-2. Repealed.

5-20-1, 5-20-2. Repealed by SL 2010, ch 31, § 1.



§ 5-20-3.1 Repealed.

5-20-3.1. Repealed by SL 1977, ch 226, § 26.



§ 5-20-4 to 5-20-8. Repealed.

5-20-4 to 5-20-8. Repealed by SL 2010, ch 31, § 1.






Chapter 21 - Performance Bonds for Public Improvement Contracts

§ 5-21-1 Surety bond required--Obligation of prompt payment of laborers and materialmen.

5-21-1. Surety bond required--Obligation of prompt payment of laborers and materialmen. Except as provided in § 31-12-15, when any contract is entered into for the construction of public improvement or the furnishing of any material or labor therefor, the contractor is required, before commencing such work, to furnish surety in an amount not less than the contract price, for the faithful performance of the contract, with the additional obligation that the contractor shall promptly pay all persons supplying him with labor or material in the prosecution of the work provided for in the contract.

Source: SL 1907, ch 138, § 1; SL 1909, ch 245, § 1; RC 1919, § 8215; SDC 1939, § 65.0702; SL 1939, ch 300, § 7; SL 1987, ch 60, § 1.



§ 5-21-1.1 Waiver of performance security requirement on contracts under certain amount.

5-21-1.1. Waiver of performance security requirement on contracts under certain amount. The requirement of a performance security may be waived by a public corporation if the bid submitted does not exceed the limit established pursuant to § 5-18A-14 for a public improvement.

Source: SL 1968, ch 276; SL 1977, ch 51, § 2; SL 1985, ch 42, § 3; SL 1988, ch 56, § 3; SL 2015, ch 52, § 1.



§ 5-21-1.2 Repealed.

5-21-1.2. Repealed by SL 2016, ch 41, § 2.



§ 5-21-1.3 Waiver of performance security requirement for emergency procurement.

5-21-1.3. Waiver of performance security requirement for emergency procurement. The requirement of a performance security may be waived by a public corporation if the procurement meets the requirements established pursuant to § 5-18A-9.

Source: SL 2016, ch 41, § 1.



§ 5-21-2 Public corporation's civil liability for failure to require bond for protection of laborers and materialmen.

5-21-2. Public corporation's civil liability for failure to require bond for protection of laborers and materialmen. In case any such public corporation shall fail or neglect to require the execution of the surety provided for in § 5-21-1, such public corporation shall be liable to pay any person who shall have performed labor or furnished any material that entered into the erection, alteration, repair or improvement of such building, the value of such work or material and an action may be maintained therefor; provided, that an action brought under the provisions of this section shall be commenced within ninety days from the acceptance of the work for which the same shall be claimed.

Source: SL 1909, ch 245, § 2; RC 1919, § 8217; SDC 1939, § 65.0704; SL 1939, ch 300, § 9.



§ 5-21-3 Surety bond to cover use tax liability--Amount of liability.

5-21-3. Surety bond to cover use tax liability--Amount of liability. If a contract is entered into for the construction, alteration, or repair of improvements to be located in this state, including public improvements, and the contractor or subcontractor furnishes surety for the faithful performance of the contract, there is hereby imposed an additional obligation upon the surety to the State of South Dakota that the contractor or subcontractor shall promptly pay all taxes which may accrue to the State of South Dakota under the provisions of chapters 10-46, 10-46A, and 10-46B. For the purposes of this section and § 5-21-4 the term, surety, means a bond or undertaking executed by a surety company authorized to do business in the State of South Dakota.

Source: SL 1957, ch 479, §§ 1, 2; SDC Supp 1960, § 65.0702-1; SL 1992, ch 48, § 1.



§ 5-21-4 Notice of surety bond to secretary of revenue--Termination of surety's liability for use and excise tax.

5-21-4. Notice of surety bond to secretary of revenue--Termination of surety's liability for use and excise tax. The surety within sixty days after entering into such performance bond shall send notice of the bond to the secretary of revenue. Six months after the completion of the contract and the acceptance of the improvement by the owner thereof, the additional obligation imposed upon the surety shall cease unless written notice, within such period of time, of unpaid use taxes and contractors' excise taxes, is given to the surety by the secretary of revenue.

Source: SL 1957, ch 479, § 2; SDC Supp 1960, § 65.0702-1; SL 1992, ch 48, § 2.



§ 5-21-5 Laborers' and materialmen's right to intervene in action against public contractor--Pro rata distribution if surety's liability insufficient.

5-21-5. Laborers' and materialmen's right to intervene in action against public contractor--Pro rata distribution if surety's liability insufficient. Any person who has furnished labor or material used in the construction of any such public improvement as described in § 5-21-1, payment for which has not been made, shall have the right to intervene and be made a party to any action instituted by the public corporation on the surety, and to have his rights and claims adjudicated in such action and judgment rendered thereon, subject, however, to the priority of the claim and judgment of such public corporation. If the full amount of liability of the surety company is insufficient to pay the full amount of such claims and demands, then, after paying the full amount due the public corporation, the remainder shall be distributed pro rata among such interveners.

Source: SL 1907, ch 138, § 1; SL 1909, ch 245, § 1; RC 1919, § 8215; SDC 1939, § 65.0702; SL 1939, ch 300, § 7.



§ 5-21-6 Action by laborer or materialman on public contractor's bond--Limitation of action--Intervention by other claimants--Costs.

5-21-6. Action by laborer or materialman on public contractor's bond--Limitation of action--Intervention by other claimants--Costs. If no suit should be brought by the public corporation within six months from the completion and final settlement of such contract, the person supplying the contractor with labor or material shall, upon application therefor and furnishing affidavit to the corporation that labor or material for the prosecution of such work has been supplied by him and payment for the same has not been made, be furnished with a certified copy of such contract and surety, upon which he shall have a right of action and shall be authorized to bring suit in the name of the public corporation in the circuit court for the county in which such contract was to be performed and not elsewhere, for his use and benefit, against such contractor and his surety, and to prosecute the same to final judgment; provided, that where suit is instituted by any such person on the surety of the contractor, it shall not be commenced until six months after the complete performance of such contract and final settlement thereof but must be commenced within one year thereafter; provided, further, that where suit is so instituted by any such person, only one action shall be brought, and any person may file his claim in such action and be made a party thereto within one year from the completion of the work under such contract, and not later; and provided, further, that costs shall not be taxed in such suit against the public corporation.

Source: SL 1907, ch 138, § 2; RC 1919, § 8216; SDC 1939, § 65.0703; SL 1939, ch 300, § 8.



§ 5-21-7 Pro rata distribution among claimants if bond insufficient--Surety relieved from liability by payment into court.

5-21-7. Pro rata distribution among claimants if bond insufficient--Surety relieved from liability by payment into court. If recovery on the bond should be inadequate to pay the amounts found due all such persons, judgment shall be given to each person for his pro rata of the amount of recovery. The surety company may pay into court for distribution among such claimants and creditors the full amount of the penalty named in the bond, less any amount which such surety company may have paid to the public corporation by reason of the execution of such bond, and upon so doing the surety company shall be relieved from further liability.

Source: SL 1907, ch 138, § 2; RC 1919, § 8216; SDC 1939, § 65.0703; SL 1939, ch 300, § 8.



§ 5-21-8 Personal and public notice to creditors of action on public contractor's bond.

5-21-8. Personal and public notice to creditors of action on public contractor's bond. In all suits instituted under the provisions of §§ 5-21-5 and 5-21-6, personal notice of the pendency of such suit, informing them of their right to intervene, as the court may order, shall be given to all known creditors, and in addition thereto notice shall be given by publication in some newspaper of general circulation, published in the county where the contract is being performed once each week for at least two successive weeks with the first publication to be made at least three months before the time limited therefor.

Source: SL 1907, ch 138, § 2; RC 1919, § 8216; SDC 1939, § 65.0703; SL 1939, ch 300, § 8; SL 1972, ch 33, § 1.






Chapter 22 - Liens Relating to Public Improvement Contracts

§ 5-22-1 Mechanics' and materialmen's lien on amounts due under contract.

5-22-1. Mechanics' and materialmen's lien on amounts due under contract. Any person who shall furnish skill, labor, materials, machinery, or supplies, services, or equipment, in connection with the carrying on of any work of construction, alteration, or repair of any public improvement work of the State of South Dakota, or any of its political subdivisions including counties, townships, municipalities, school districts, drainage districts, and any departments, bureaus, agencies, or commissions thereof to any person who shall have made any contract or subcontract therefor, shall have a lien for the same upon all moneys in the control of such public body due or to become due under such contract.

Source: SL 1895, ch 133, §§ 1, 9; RCCivP 1903, §§ 713, 721; RC 1919, §§ 1660, 1668; SL 1925, ch 221; SL 1929, ch 213; SDC 1939, § 39.0901.



§ 5-22-2 Filing with public officer of account of claim--Effect of late filing--Agreed statement as equivalent of account.

5-22-2. Filing with public officer of account of claim--Effect of late filing--Agreed statement as equivalent of account. Every person wishing to avail himself of the provisions of the statutes providing liens on proceeds of public improvement contracts shall, within twenty days after any item claimed by him shall have been furnished or any work done by him shall have been performed, file with the officer of such public body who is by law made the custodian of its official records, a just and true account of the demand due or to become due him after allowing all credits and verified by his affidavit. A failure to file the same within the time aforesaid shall not defeat the lien upon the amount remaining due to the contractor at the time of filing. If any person who shall have performed labor or furnished materials as provided in this chapter shall procure from the contractor a settlement and statement of his account, signed by the contractor and verified by his own affidavit, the same may be filed and shall have the same force and effect as the account heretofore mentioned.

Source: SL 1895, ch 133, § 2; RCCivP 1903, § 714; RC 1919, § 1661; SDC 1939, § 39.0902.



§ 5-22-3 Endorsement and report of accounts filed with public officer--Time of attachment of lien--Receipt or certified copy given.

5-22-3. Endorsement and report of accounts filed with public officer--Time of attachment of lien--Receipt or certified copy given. The officer of the public body with whom the account is filed shall endorse upon every account so filed, the date of the filing and report the same to the next meeting of the governing board of such public body. All liens so claimed shall attach from the time of such filing. The officer shall, if demanded, give the person filing, a receipt showing such date of filing or a certified copy of the account or substantial abstract thereof and filing thereon.

Source: SL 1895, ch 133, § 3; RCCivP 1903, § 715; RC 1919, § 1662; SDC 1939, § 39.0903.



§ 5-22-4 Actions to enforce or determine lien--Parties to action--Assertion of lien by answer.

5-22-4. Actions to enforce or determine lien--Parties to action--Assertion of lien by answer. Any person having such lien may bring an action to enforce the same in the circuit court for the county where the work or improvement or any part thereof shall be situated. Actions may likewise be commenced to determine such lien by the public body or the contractor. The plaintiff in any such action must make all persons who shall have filed liens, the contractor, and the public body parties thereto.

Any person claiming a lien, if he be a defendant, may set forth such lien by answer.

Source: SL 1895, ch 133, § 4; RCCivP 1903, § 716; RC 1919, § 1663; SDC 1939, § 39.0904.



§ 5-22-5 Judicial determination of validity of liens and order of payment.

5-22-5. Judicial determination of validity of liens and order of payment. The court shall determine the validity of all liens filed, the amount due upon each, the amount due to the contractor, and if the amount due to the contractor be sufficient, shall order the public body to pay the amounts of all liens adjudged valid to the persons entitled to the same and the costs of the action and the residue, if any, to the contractor.

Source: SL 1895, ch 133, § 4; RCCivP 1903, § 716; RC 1919, § 1663; SDC 1939, § 39.0904.



§ 5-22-6 Pro rata distribution if contract proceeds insufficient--Deficiency judgment against contractor--Restriction on public liability.

5-22-6. Pro rata distribution if contract proceeds insufficient--Deficiency judgment against contractor--Restriction on public liability. If the amount due the contractor shall not be sufficient to pay all liens in full, the court shall order and direct the payment of the same, after deducting the costs of the action, to the persons whose liens are adjudged valid, ratably in proportion to the amounts of their several claims; and may render proper judgment against the contractor for any deficiencies.

The public body shall not be liable in any event for more than the amount due to the contractor under provisions of these statutes for any costs of the action.

Source: SL 1895, ch 133, § 4; RCCivP 1903, § 716; RC 1919, § 1663; SDC 1939, § 39.0904.



§ 5-22-7 Limitation of actions to enforce lien.

5-22-7. Limitation of actions to enforce lien. All claims to liens under this chapter relating to public improvement contracts shall cease to have any validity or to be binding upon the public body or the contractor under the provisions of this chapter unless an action to enforce the same as hereinbefore provided shall be commenced within thirty days from the acceptance of the work for which the same shall be claimed or unless asserted under the provisions of §§ 5-22-9 to 5-22-11, inclusive.

Source: SL 1895, ch 133, § 5; RCCivP 1903, § 717; RC 1919, § 1664; SDC 1939, § 39.0905.



§ 5-22-8 Discharge of lien.

5-22-8. Discharge of lien. Any such lien may be discharged:

(1) By filing with the officer with whom the liens shall be filed a certificate of satisfaction of the claimant or his successor in interest duly acknowledged;

(2) By lapse of the time within which an action to enforce the same may be commenced without such action having been commenced;

(3) By satisfaction of any judgment that may be rendered in any action to foreclose such lien.
Source: SL 1895, ch 133, § 6; RCCivP 1903, § 718; RC 1919, § 1665; SDC 1939, § 39.0908.



§ 5-22-9 Notice by public contractor to file claims against subcontractors--Contents of notice.

5-22-9. Notice by public contractor to file claims against subcontractors--Contents of notice. At any time after the completion of any work or improvement for any public body the contractor may issue notice as hereinafter provided, specifically stating that the improvement has been completed and requiring that all subcontractors or persons who furnished any items of labor, service, skill, material, equipment, or supplies for any subcontractor, naming them, must file their claims with the contractor within one hundred twenty days after the first publication of said notice.

The notice shall specify the name and address of the public body, department, bureau, commission, or agency thereof which caused the improvement to be made and the name and address of the contractor, and that claims shall be filed at both addresses so specified. If the contractor be a nonresident of the State of South Dakota, he shall specify a place and address within the state where claims may be filed.

Source: SL 1929, ch 213; SDC 1939, § 39.0906.



§ 5-22-10 Filing and publication of notice to file claims against subcontractors.

5-22-10. Filing and publication of notice to file claims against subcontractors. The contractor shall file such notice with the governing board of the public body in charge of the improvement, and such board shall thereupon by resolution designate a newspaper or newspapers in the vicinity of the work or improvement in which publication of said notice shall be made. The notice shall be published in such newspaper or newspapers once each week for at least two successive weeks and proof of such publication filed with the clerk, secretary, or similar officer of the public body making the improvement.

Source: SL 1929, ch 213; SDC 1939, § 39.0906; SL 1972, ch 33, § 2.



§ 5-22-11 Claims and liens against contractor and public body barred by failure to file--Rights against subcontractor preserved.

5-22-11. Claims and liens against contractor and public body barred by failure to file--Rights against subcontractor preserved. All claims for any items under the provisions of this chapter furnished by any subcontractor or by any person to any subcontractor for making said improvement which are not filed in accordance with the provisions of said notice within one hundred twenty days from the first publication thereof shall be barred as a lien or claim against the public body and contractor, and no action on any claim so barred shall be maintained nor any right of setoff or counterclaim thereon enforced in any court in this state against the public body or the contractor nor against the surety or bonding company for either, but nothing in this statute shall in any manner bar the right of any person who has furnished any lienable items to any subcontractor to collect for the same from the said subcontractor.

Source: SL 1929, ch 213; SDC 1939, § 39.0906.



§ 5-22-12 Right of action not lost by loss of lien.

5-22-12. Right of action not lost by loss of lien. Nothing in the statutes relating to such liens on public funds unless limited as hereinbefore provided shall impair or affect the right of any person to whom any sum may be due for work, skill, services, materials, power, machinery, or supplies furnished to any contractor for any of the work hereinbefore mentioned, to maintain an action against the person liable therefor.

Source: SL 1895, ch 133, § 7; RCCivP 1903, § 719; RC 1919, § 1666; SDC 1939, § 39.0907.






Chapter 23 - State Purchases and Printing [Repealed]

§ 5-23-1.1 to 5-23-5. Repealed.

5-23-1.1 to 5-23-5. Repealed by SL 2010, ch 31, § 1.



§ 5-23-6 Repealed.

5-23-6. Repealed by SL 1985, ch 33, § 18.



§ 5-23-7 to 5-23-13. Repealed.

5-23-7 to 5-23-13. Repealed by SL 2010, ch 31, § 1.



§ 5-23-14 , 5-23-14.1. Repealed.

5-23-14, 5-23-14.1. Repealed by SL 1997, ch 38, §§ 3, 4.



§ 5-23-14.2 to 5-23-22.4. Repealed.

5-23-14.2 to 5-23-22.4. Repealed by SL 2010, ch 31, § 1.



§ 5-23-22.5 Repealed.

5-23-22.5. Repealed by SL 1992, ch 254, § 50A.



§ 5-23-22.6 Repealed.

5-23-22.6. Repealed by SL 2010, ch 31, § 1.



§ 5-23-24 Repealed.

5-23-24. Repealed by SL 1997, ch 38, § 5.



§ 5-23-25 to 5-23-31. Repealed.

5-23-25 to 5-23-31. Repealed by SL 2010, ch 31, § 1.



§ 5-23-32 Repealed.

5-23-32. Repealed by SL 2008, ch 32, § 17.



§ 5-23-32.1 Repealed.

5-23-32.1. Repealed by SL 1987, ch 63, § 2.



§ 5-23-32.2 to 5-23-34. Repealed.

5-23-32.2 to 5-23-34. Repealed by SL 2010, ch 31, § 1.



§ 5-23-35 Repealed.

5-23-35. Repealed by SL 1980, ch 24, § 74.



§ 5-23-36 , 5-23-37. Repealed.

5-23-36, 5-23-37. Repealed by SL 2010, ch 31, § 1.



§ 5-23-38 to 5-23-40. Transferred.

5-23-38 to 5-23-40. Transferred to §§ 1-40-40 to 1-40-42 by SL 2010, ch 31, § 118.



§ 5-23-41 to 5-23-47. Repealed.

5-23-41 to 5-23-47. Repealed by SL 2010, ch 31, § 1.



§ 5-23-48 Repealed.

5-23-48. Repealed by SL 2008, ch 32, § 18.



§ 5-23-49 Repealed.

5-23-49. Repealed by SL 2010, ch 31, § 1.






Chapter 24 - Receipt, Care and Accounting for Public Property

§ 5-24-1 Annual inventory of personal property required of local officers and employees.

5-24-1. Annual inventory of personal property required of local officers and employees. County, township, or municipal officers or employees, having in their custody any public personal property, requiring inventory, as defined in rules issued by the commissioner of the Bureau of Administration shall annually on the thirty-first day of December, or within ten days thereafter, make in duplicate an inventory of all the public personal property. School employees designated by the school board shall make such inventory annually by June thirtieth and file it as provided in § 5-24-3.

Source: SDC 1939, § 48.0501; SL 1961, ch 257; SL 1970, ch 41; SL 1975, ch 61, § 1; SL 1977, ch 54, § 1; SL 1983, ch 36, § 1; SL 2001, ch 31, § 1.



§ 5-24-1.1 Inventory of state personal property required.

5-24-1.1. Inventory of state personal property required. Officers and employees of each state institution and department are required to maintain an inventory of all public personal property in the manner prescribed by rule by the commissioner of the Bureau of Administration.

Source: SL 1977, ch 54, § 2; SL 1984, ch 30, § 78.



§ 5-24-2 Cost or value to be shown in inventory--Filing.

5-24-2. Cost or value to be shown in inventory--Filing. The inventories required by §§ 5-24-1 and 5-24-1.1 shall show the actual cost for each item, or the estimated cost at the time of acquisition, if the actual cost cannot be ascertained. In the case of gifts, the estimated fair market value at the time of acquisition shall be used. The officer or employee shall retain one copy of the inventory in the officer's or employee's office. The others shall be filed as provided in §§ 5-24-1.1 and 5-24-3.

Source: SL 1903, ch 220, §§ 1 to 3; SL 1913, ch 293, § 1; RC 1919, § 7048; SDC 1939, § 48.0501; SL 1975, ch 61, § 2; SL 1977, ch 54, § 3; SL 1983, ch 36, § 2; SL 1984, ch 30, § 79; SL 2011, ch 2, § 87.



§ 5-24-3 Place of filing of duplicate inventories.

5-24-3. Place of filing of duplicate inventories. All officers in state educational institutions shall file one copy of the annual inventory with the secretary of the Board of Regents, and one copy with the commissioner of the Bureau of Administration. All county officers and employees shall file one copy of the annual inventory with the county auditor. All municipal officers and employees shall file one copy of the annual inventory with the city auditor, finance officer, or town clerk of their respective municipalities. All township officers and employees shall file one copy of the annual inventory with the clerks of their respective townships. All school employees shall file one copy of the annual inventory with the business manager.

Source: SL 1903, ch 220, §§ 1 to 3; SL 1913, ch 293, § 1; RC 1919, § 7048; SDC 1939, § 48.0501; SL 1975, ch 61, § 3; SL 1983, ch 36, § 3; SL 1984, ch 30, § 80.



§ 5-24-4 Purchased property to be noted in inventory report.

5-24-4. Purchased property to be noted in inventory report. When any personal property is purchased by the state or any county, municipality, township, or school district, to be utilized in pursuance of the duties of the office for which supplied, a note shall at once be made of its purchase and receipt in the inventory report for that year.

Source: SL 1913, ch 293, § 6; RC 1919, § 7053; SDC 1939, § 48.0504; SL 1977, ch 54, § 4; SL 1992, ch 60, § 2.



§ 5-24-5 Lost or destroyed property to be noted in inventory--Date and circumstances shown.

5-24-5. Lost or destroyed property to be noted in inventory--Date and circumstances shown. If any article in the custody of any officer or employee is lost or destroyed, the officer or employee shall make a note of the loss or destruction in the inventory for the current year, giving the date and circumstances of the loss or destruction.

Source: SL 1903, ch 220, § 4; SL 1913, ch 293, § 2; RC 1919, § 7049; SDC 1939, § 48.0502; SL 2011, ch 2, § 88.



§ 5-24-6 Civil liability of officer for failure to account for property.

5-24-6. Civil liability of officer for failure to account for property. If an officer or employee disposes of personal property without complying with the requirements of this chapter, the officer or employee, in addition to the penal penalty prescribed by law, is liable for the value thereof as shown by the last preceding inventory, to be recovered in a civil suit.

Source: SL 1913, ch 293, § 9; RC 1919, § 7056; SDC 1939, § 48.0506; SL 2011, ch 2, § 89.



§ 5-24-7 Delivery of public property to successor in office--Receipt.

5-24-7. Delivery of public property to successor in office--Receipt. Each officer enumerated in § 5-24-1, shall turn over all the public personal property in the officer's possession to the officer's successor in office. Each officer shall take the receipt of the officer's successor for all property requiring inventory, as defined in rules promulgated by the commissioner of the Bureau of Administration. The officer shall file any receipt in the offices where the officer is, by this chapter, required to file the inventory of the personal property in the officer's possession.

Each officer enumerated in § 5-24-1 shall, upon assuming office, give a receipt to his or her predecessor for all public personal property requiring inventory, as defined in rules promulgated by the commissioner of the Bureau of Administration, turned over to the officer.

Source: SL 1913, ch 293, § 7; RC 1919, § 7054; SDC 1939, § 48.0505; SL 1975, ch 61, § 4; SL 2011, ch 2, § 90.



§ 5-24-8 Failure to account for public property as misdemeanor.

5-24-8. Failure to account for public property as misdemeanor. Any officer who fails to comply with any of the provisions of §§ 5-24-1 to 5-24-7, inclusive, is guilty of a Class 2 misdemeanor.

Source: SL 1913, ch 293, § 8; RC 1919, § 7055; SDC 1939, § 48.9902; SL 1980, ch 24, § 75; SL 2011, ch 2, § 91.



§ 5-24-9 to 5-24-9.5. Repealed.

5-24-9 to 5-24-9.5. Repealed by SL 2008, ch 32, §§ 19 to 24.



§ 5-24-10 Repealed.

5-24-10. Repealed by SL 1977, ch 54, § 14.



§ 5-24-11 Repealed.

5-24-11. Repealed by SL 2011, ch 2, § 92.



§ 5-24-12 Acceptance of gifts to state--Actions for recovery.

5-24-12. Acceptance of gifts to state--Actions for recovery. Whenever any grant, devise, bequest, donation, or gift, or assignment of money, or chose in action, of any property, real or personal, is made to this state, the Governor shall receive the gift, the title thereto shall pass to the state, and the state may, if necessary, commence proceedings for the recovery of such property. However, if such gift is subject to any preexisting condition or contractual obligation, the Governor shall receive it only after determining that it is the best interest of the state to do so. A gift may be received subject to a preexisting condition or contractual obligation which it would be otherwise illegal to impose on state property if the property were already in the possession of the state.

Source: SDC 1939, § 55.1102; SL 1949, ch 216; SL 1977, ch 54, § 7; SL 1996, ch 46.



§ 5-24-13 Acceptance and distribution of federal surplus property--Records.

5-24-13. Acceptance and distribution of federal surplus property--Records. The commissioner of administration shall cooperate with the United States government, the general services administration, or any other duly constituted federal agency, by expending moneys and accepting federal surplus commodities and property for care, exchange, and distribution of them to all eligible institutions. The commissioner of administration shall appoint an administrator who shall keep and maintain an accurate record of all property received and distributed. The record is subject to audit by the Department of Legislative Audit.

Source: SL 1953, ch 286; SL 1959, ch 292, § 3; SDC Supp 1960, § 55.1110; SL 1975, ch 62, § 1; SL 1976, ch 62; SL 2011, ch 2, § 94.



§ 5-24-14 Property management internal service fund.

5-24-14. Property management internal service fund. There is hereby created in the state treasury a property management internal service fund. The commissioner of administration shall apportion all expenses incurred in the administration and operation of the property management program to all state departments, agencies, and institutions utilizing such program. All payments received by the Bureau of Administration pursuant to this section shall be deposited in the property management internal service fund.

Source: SL 1992, ch 47, § 3.



§ 5-24-15 Transfer of property from Homestake Mining Company authorized.

5-24-15. Transfer of property from Homestake Mining Company authorized. The Governor, pursuant to § 5-24-12, may accept, on behalf of the State of South Dakota, the transfer of any property or equipment from the Homestake Mining Company.

Source: SL 2001, ch 33, § 1.



§ 5-24-16 Repealed.

5-24-16. Repealed by SL 2011, ch 2, § 95.



§ 5-24-17 to 5-24-20. Repealed.

5-24-17 to 5-24-20. Repealed by SL 2004, ch 65, § 5, eff. July 1, 2007.



§ 5-24-21 Repealed.

5-24-21. Repealed by SL 2011, ch 2, § 96.






Chapter 24A - Disposal of State Surplus Property

§ 5-24A-1 Definition of terms.

5-24A-1. Definition of terms. Terms used in this chapter mean:

(1) "Administrator," the director of property management for the Bureau of Administration;

(2) "Authorized entity," a political subdivision, school, Indian tribe, or any nonprofit educational or health institutions as determined under Section 501 of the Internal Revenue Code;

(3) "Bureau," the Bureau of Administration;

(4) "Cannibalization," to take salvageable parts from a disabled machine for use in building or repairing another machine; or to make use of a part taken from one thing in building or repairing something else;

(5) "Disposed," the destruction, sale, transfer, trade in, discarding, or donation of state personal property;

(6) "Fair market value," the price at which sales have been consummated for assets of like type, quality, and quantity in a particular market at time of acquisition;

(7) "Fixed asset," personal property that has an expected life exceeding one year and has an initial purchase cost of five thousand dollars or more;

(8) "Net disposal value," the fair market value less the expense of the most cost effective disposal method;

(9) "Personal property," all property which, due to its nature or physical characteristics, cannot be included within the scope or definition of real property. The term includes property capable of being moved from one place to another and usually has a useful life of temporary duration as compared to real property. The term does not include livestock, seed, nursery stock, or organisms purchased for use in research, agricultural, landscaping, or forestry activities of state institutions or agencies or products derived or made from them. The term does not include foodstuffs or inventory purchased for resale by state institutions;

(10) "Proceeds," funds derived from the sale of surplus property;

(11) "Property manager," the chief administrative officer of the agency or an authorized agent;

(12) "Public auction," either a tangible event at a public location, an electronic event which is advertised and made available to the public via the internet, or some other bid process which is advertised and made available to the public;

(13) "Public agency," any unit of state, local, or tribal government within the State of South Dakota;

(14) "Surplus property," any item of personal property that is no longer needed by the owning agency.
Source: SL 2008, ch 32, § 1.



§ 5-24A-2 Disposition of surplus property by Bureau of Administration.

5-24A-2. Disposition of surplus property by Bureau of Administration. The Bureau of Administration is responsible for the disposition of all surplus property for all state agencies. No state agency may dispose of surplus property without the written authorization of the bureau which may be in electronic format.

Source: SL 2008, ch 32, § 2.



§ 5-24A-3 Declaration of surplus property required for disposition.

5-24A-3. Declaration of surplus property required for disposition. Before any state-owned personal property is disposed of, the agency property manager shall declare the property surplus in the manner prescribed by this chapter.

Source: SL 2008, ch 32, § 3.



§ 5-24A-4 Protection of surplus property prior to disposal.

5-24A-4. Protection of surplus property prior to disposal. Any state agency is responsible for the preservation of its surplus property prior to its disposal. The agency shall make reasonable efforts to protect its surplus property from the elements, theft, or any other means of destruction or deterioration.

Source: SL 2008, ch 32, § 4.



§ 5-24A-5 Requirements for disposition.

5-24A-5. Requirements for disposition. State-owned property may not be disposed until the following steps have been taken:

(1) The agency property manager declares the property surplus;

(2) The property manager submits a form, prescribed by the bureau, to the administrator for approval. The form shall state in part:

(a) The legal name of the state agency;

(b) The complete address or location of the surplus property;

(c) A desired method of disposal of the surplus property as authorized in this chapter;

(d) The reason the property has been declared as surplus property;

(e) An estimate, current value, suggested selling price, or minimum acceptable price;

(f) A statement that the contents of the form have been reviewed by the property manager of the agency and that the facts contained in the form are true and correct;

(g) The fixed asset number if applicable; and

(h) Any other information determined by the bureau to be necessary;

(3) The administrator shall review the request and estimate the property's fair market value. The administrator shall, thereupon, designate the manner of disposal. Written notification of the designation shall be sent to the submitting agency property manager; and

(4) The agency shall maintain a record of all property it disposes of in a manner prescribed by the bureau.
Source: SL 2008, ch 32, § 5.



§ 5-24A-6 Property with fair market value greater than one hundred dollars.

5-24A-6. Property with fair market value greater than one hundred dollars. If the property has an estimated fair market value greater than one hundred dollars, the administrator may designate one of the following methods of disposal:

(1) Transfer to another state agency or Indian tribe with or without charge;

(2) Public auction;

(3) Exchange as trade-in for replacement equipment;

(4) Private direct sales at no less than ninety percent of the fair market value;

(5) Direct sales to any authorized entity at no less than ninety percent of the fair market value; or

(6) Cannibalization.

If the expense of disposal under this section would reduce the net disposal value of the property to less than one hundred dollars, the property may be disposed of pursuant to the provisions of § 5-24A-7.

Source: SL 2008, ch 32, § 6.



§ 5-24A-7 Property with fair market value less than one hundred dollars.

5-24A-7. Property with fair market value less than one hundred dollars. If the property has an estimated fair market value less than one hundred dollars, the administrator may designate one of the following methods of disposal:

(1) Transfer to a state agency or authorized entity with or without charge;

(2) Internet sales;

(3) Public auction;

(4) Sale of the property as scrap;

(5) Exchange as trade-in for replacement equipment;

(6) Sales through agents for a negotiated fee;

(7) Direct sales to the public for established prices;

(8) Cannibalization; or

(9) Disposal at a landfill, recycling center, or other waste facility.
Source: SL 2008, ch 32, § 7.



§ 5-24A-8 Surplus personal computer equipment.

5-24A-8. Surplus personal computer equipment. In addition to the disposal options set out in § 5-24A-7, the administrator may designate that surplus personal computer equipment having an estimated fair market value less than one hundred dollars be distributed to families designated by the Department of Social Services as eligible for Title XIX assistance, Temporary Assistance for Needy Families pursuant to chapter 28-7A, or to licensed foster homes.

Source: SL 2008, ch 32, § 8.



§ 5-24A-9 Disposal by agency or bureau.

5-24A-9. Disposal by agency or bureau. The administrator shall either authorize the agency to dispose of the property itself or to transfer the property to the bureau for disposal.

Source: SL 2008, ch 32, § 9.



§ 5-24A-10 Fixed assets.

5-24A-10. Fixed assets. If the property disposed of under the provisions of §§ 5-24A-1 to 5-24A-16, inclusive, is a fixed asset, the agency shall submit a fixed asset retirement form as designated by the bureau.

Source: SL 2008, ch 32, § 10.



§ 5-24A-11 Trade-in requirements.

5-24A-11. Trade-in requirements. Before the administrator authorizes a trade-in of property, the administrator shall determine that the net benefit to the state exceeds the benefit that would be derived from a public sale of the item.

Source: SL 2008, ch 32, § 11.



§ 5-24A-12 Hazardous materials.

5-24A-12. Hazardous materials. The bureau may not receive, store, handle, or process any equipment, fluids, chemicals, residue, or other property which have been identified as hazardous by the bureau. Each state agency that has surplus hazardous materials is responsible for proper handling and disposal of those materials.

Source: SL 2008, ch 32, § 12.



§ 5-24A-13 Retention and disposition of sales proceeds.

5-24A-13. Retention and disposition of sales proceeds. Any money derived from the sale of public personal property shall be retained in a revolving account. This revolving account shall be used to pay the administrative expenses pertaining directly to the transportation, sale, and storage of surplus public personal property. Any money derived from the sale of property acquired by dedicated funds, internal service funds, or property inventoried by constitutional institutions, less the administrative expenses pertaining directly to the transportation, storage, and sale of such property shall be returned to the respective fund or institution. Any money derived from the sale of property not acquired by dedicated funds, internal service funds, or property inventoried by constitutional institutions, less the administrative expenses pertaining directly to the transportation, storage, and sale of the property, shall be paid to the state treasurer at the end of each fiscal year.

Source: SL 2008, ch 32, § 13.



§ 5-24A-14 Conveyance in the name of the state.

5-24A-14. Conveyance in the name of the state. On approval of the sale of any personal property by the bureau, the conveyance of the personal property shall be made in the name of the State of South Dakota acting by and through the bureau by bill of sale or title certificate executed by the commissioner of administration or the commissioner's authorized representative.

Source: SL 2008, ch 32, § 14.



§ 5-24A-15 Donations prohibited--Exception.

5-24A-15. Donations prohibited--Exception. Except as provided in § 5-24A-8, donations of state property to any private individual, for-profit organization, or state employee is prohibited. The sale of state property to any state employee is prohibited unless items are sold at public auctions.

Source: SL 2008, ch 32, § 15.



§ 5-24A-16 Promulgation of rules regarding disposal of surplus property.

5-24A-16. Promulgation of rules regarding disposal of surplus property. The commissioner of the Bureau of Administration may promulgate rules pursuant to chapter 1-26 to carry out the functions of this chapter regarding the disposal of state surplus personal property.

Source: SL 2008, ch 32, § 16.



§ 5-24A-17 Liquidation of State Cement Plant Commission property.

5-24A-17. Liquidation of State Cement Plant Commission property. Notwithstanding any other provision of law, including chapters 5-2, 5-7, and 5-24A, the commission shall, not later than June 30, 2011, liquidate all of the commission's remaining property, excluding any mineral estates owned or leased by the commission. If liquidating property with an estimated fair market value of greater than one hundred dollars, the commission shall dispose of the property in a manner consistent with the provisions of § 5-24A-6.

Source: SL 2010, ch 32, § 1.



§ 5-24A-18 Disbursement of proceeds from liquidation of State Cement Plant Commission property.

5-24A-18. Disbursement of proceeds from liquidation of State Cement Plant Commission property. Notwithstanding any other provision of law, the commission shall disburse the proceeds from the liquidation of the commission's property, to the extent proceeds are available, as follows:

(1) First, to pay any remaining noncontingent, liquidated liabilities of the commission;

(2) Second, the amount of three hundred fifty thousand dollars to the Bureau of Human Resources for the purpose of administering and paying existing and future workers compensation claims and life insurance coverage of former employees of the commission;

(3) Third, to the South Dakota Retirement System for the purpose of funding benefits payable to former employees of the commission. The amount disbursed shall be determined by the commission based upon an actuarial review for the fiscal year ending June 30, 2010; and

(4) Fourth, the remainder shall be paid into the trust fund created by S.D. Const., Art. XIII, § 20.
Source: SL 2010, ch 32, § 6; SL 2012, ch 23, § 92.






Chapter 25 - State Motor Vehicle Pool

§ 5-25-1 Repealed.

5-25-1. Repealed by SL 1985, ch 33, § 19.



§ 5-25-1.1 State-owned or leased vehicles and aircraft to be used only for state business--Exceptions for vehicles--Violation as misdemeanor--Civil action and penalty.

5-25-1.1. State-owned or leased vehicles and aircraft to be used only for state business--Exceptions for vehicles--Violation as misdemeanor--Civil action and penalty. Vehicles owned or leased by the state may be used only in the conduct of state business. No state officer or employee, except the Governor, law enforcement officers of the South Dakota Highway Patrol, law enforcement officers of the Division of Criminal Investigation, and conservation officers may use, or permit the use of, any state-owned motor vehicle other than in the conduct of state business. Nothing in this section prohibits any use of any state vehicle, if, in order to provide for the most efficient use of state equipment or personnel, supervisory personnel issue written instructions to any state employee to use a state vehicle for transportation:

(1) Between the employee's permanent residence and work station; or

(2) Between the employee's temporary residence or eating place and work station if assigned to a locality other than the employee's permanent residence.

For purposes of this section, any aircraft owned or leased by the state may be used only in the conduct of state business. None of the exceptions listed above are applicable regarding the use of any aircraft owned or leased by the state or any of its agencies.

A violation of this section is a Class 2 misdemeanor. The violator is also subject to a civil action by the State of South Dakota in circuit court for the recovery of a civil penalty of not more than one thousand dollars plus ten times the cost incurred by the state for misuse of any aircraft owned or leased by the state. An action for the recovery of a civil penalty or compensatory damages shall, upon demand, be tried by a jury.

Source: SL 1977, ch 56, § 1; Initiated Measure 5 approved Nov. 7, 2006; SL 2007, ch 34, § 1.



§ 5-25-2 Vehicle operation and mileage records--Report attached to claim for reimbursement.

5-25-2. Vehicle operation and mileage records--Report attached to claim for reimbursement. Each office, department, institution, board, and agency of this state operating a state-owned passenger motor vehicle shall keep and maintain in its respective office:

(1) Accurate records of its cost of operation of the motor vehicle;

(2) Travel reports showing destination and miles traveled each day according to speedometer registration and the total speedometer mileage at the beginning and at the end of each travel period, together with all operating expenses incurred for that period.
A copy of such travel report shall be attached to the claim or claims presented for reimbursement of the travel expense covered thereby.

Source: SL 1953, ch 303, § 2; SDC Supp 1960, § 55.1109; SL 2011, ch 2, § 97.



§ 5-25-2.1 , 5-25-3. Repealed.

5-25-2.1, 5-25-3. Repealed by SL 2011, ch 2, §§ 98, 99.



§ 5-25-4 Internal service fund--Collection and disbursement of mileage payments and motor vehicle disbursements.

5-25-4. Internal service fund--Collection and disbursement of mileage payments and motor vehicle disbursements. The Bureau of Administration shall maintain an internal service fund under the supervision of the commissioner of administration to collect and disburse mileage payments and motor vehicle disbursements equitably between the several departments, agencies, and officers of the state.

Source: SL 1943, ch 275, § 3; SDC Supp 1960, § 55.1108; SL 2011, ch 2, § 100.



§ 5-25-5 to 5-25-7. Repealed.

5-25-5 to 5-25-7. Repealed by SL 2011, ch 2, §§ 101 to 103.






Chapter 26 - Prompt Payment Act

§ 5-26-1 Definitions.

5-26-1. Definitions. Terms used in this chapter mean:

(1) "Agency," each association, authority, board, branch, commission, committee, council, department, division, office, officer, system, task force, or other agent of the state government vested with the authority to exercise any portion of the state's sovereignty and any county, municipality, public school district, and any officer, board, or commission empowered by law to enter into contracts for the construction of public improvements or for providing public services;

(2) "Business," a business, institution, association, profession, occupation, or calling of every kind, whether or not conducted for profit;

(3) "Contract," invoice, purchase order, or vendor contract;

(4) "Property," anything of value, including but not limited to, real estate, tangible and intangible personal property, contract rights, choses-in-action and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, electric or other power and signatures which purport to create, maintain, or extinguish any legal obligation;

(5) "Service," labor that does not include a tangible commodity. The term includes, but is not limited to: labor; professional advice; telephone, cable television, and other utility service; accommodations in hotels, restaurants, or elsewhere; admissions to exhibits and entertainments; the use of machines designed to be operated by coin or other thing of value; and the use of rented real or personal property.
Source: SL 1984, ch 41, § 1; SL 1985, ch 45, § 1; SL 1988, ch 59, § 1.



§ 5-26-2 Deadlines for payments.

5-26-2. Deadlines for payments. An agency which acquires property or services pursuant to a contract with a business shall pay for each complete delivered item of property or service on the date required by contract between the business and agency or, if no date for payment is specified by contract, within forty-five days after receipt and written acceptance of property or services and receipt of the invoice covering the delivered items or services.

Source: SL 1984, ch 41, § 2; SL 1985, ch 45, § 2; SL 1987, ch 61, § 3; SL 1988, ch 59, § 2.



§ 5-26-3 Interest on overdue payments--Rate--Compounding.

5-26-3. Interest on overdue payments--Rate--Compounding. Proper invoices not paid within forty-five days shall accrue interest beginning on the thirtieth day after receipt of property or service and receipt of the invoice covering the delivered items or services. Interest shall accrue and be charged on payments overdue under § 5-26-2 at one and one-half percent per month or at the rate specified by contract.

Interest which is unpaid at the end of each sixty-day period or at the end of any specified period provided by contract shall be added to the principal amount of the debt and shall thereafter accumulate interest.

Source: SL 1984, ch 41, § 3; SL 1985, ch 45, § 3.



§ 5-26-3.1 Payment of less than five dollars in interest prohibited.

5-26-3.1. Payment of less than five dollars in interest prohibited. No agency is required to pay interest due because of late payment if the interest is less than five dollars.

Source: SL 1985, ch 45, § 5; SL 1988, ch 59, § 3.



§ 5-26-4 Additional appropriations for interest prohibited.

5-26-4. Additional appropriations for interest prohibited. An agency may not seek additional appropriations to pay interest which accrues as a result of its failure to make timely payments required by § 5-26-2.

Source: SL 1984, ch 41, § 4.



§ 5-26-5 Disputed payments exempt--Notice of dispute required.

5-26-5. Disputed payments exempt--Notice of dispute required. This chapter is not applicable if an agency's failure to timely pay interest required by § 5-26-3 is the result of a dispute between the agency and the business over the amount due or over compliance with the contract. In case of dispute, the agency shall, within ten days of receipt of property or services and receipt of invoice, give written notice to the business of disagreement with property or services. The notice shall include the reasons for and other pertinent details of the dispute and a copy of the notice shall be timely filed with the state auditor or treasurer or finance officer of the agency.

Source: SL 1984, ch 41, § 5; SL 1985, ch 45, § 6; SL 1988, ch 59, § 4.



§ 5-26-6 Time for payments to subcontractors and suppliers--Interest on overdue amounts--When payments due.

5-26-6. Time for payments to subcontractors and suppliers--Interest on overdue amounts--When payments due. Upon payment by an agency, a business which has acquired under contract, property or services in connection with its contract with such agency from a subcontractor or supplier, shall pay the subcontractor or supplier within thirty days after receiving payment from the agency. Interest at the rate of one and one-half percent per month shall accrue and is due any subcontractor or supplier who is not paid within thirty days after the business receives payment from the agency, unless otherwise provided by contract between the business and the subcontractor or supplier. Interest begins to accrue on the thirty-first day at the rate specified in this section. Payment shall be due when the subcontractor or material supplier have satisfied the terms of their contract or material delivery agreement.

Source: SL 1984, ch 41, § 6; SL 1988, ch 59, § 5.



§ 5-26-7 Citation of chapter.

5-26-7. Citation of chapter. This chapter may be cited as the South Dakota Prompt Payment Act.

Source: SL 1984, ch 41, § 7.



§ 5-26-8 Exemptions of transactions between government agencies.

5-26-8. Exemptions of transactions between government agencies. The provisions of this chapter do not apply to transactions between government agencies unless otherwise authorized by statute.

Source: SL 1985, ch 45, § 4.






Chapter 27 - Capital Construction Fund

§ 5-27-1 Establishment of state capital construction fund.

5-27-1. Establishment of state capital construction fund. There is hereby established within the state treasury the state capital construction fund into which shall be deposited the remaining net proceeds to the state from the sale of on-line lottery tickets after the first one million four hundred thousand dollars is deposited into the general fund, and such other revenues as the Legislature may designate. The fund shall be a participating fund and shall be credited for all interest earned on fund balances. Expenditures from the fund shall be made only upon approval by the Legislature.

Source: SL 1993, ch 48, § 1; SL 1996, ch 47, § 1.



§ 5-27-2 , 5-27-3. Repealed.

5-27-2, 5-27-3. Repealed by SL 1996, ch 47, §§ 3, 4.



§ 5-27-4 Transfer of funds to ethanol fuel fund.

5-27-4. Transfer of funds to ethanol fuel fund. During fiscal year 1999, the Bureau of Finance and Management shall transfer each month twenty-four and two-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the ethanol fuel fund. Beginning in fiscal year 2000 to December 31, 2002, inclusive, the Bureau of Finance and Management shall transfer each month thirty-three and one-quarter percent of the monthly state capital construction fund revenues from the state capital construction fund to the ethanol fuel fund. Beginning on January 1, 2003, the Bureau of Finance and Management shall transfer each month twenty-five and six-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the ethanol fuel fund.

Source: SL 1993, ch 48, § 23A; SL 1994, ch 57; SL 1995, ch 251, § 33A; SL 1996, ch 47, § 5; SL 1998, ch 218, § 2.



§ 5-27-5 Transfer of funds to state highway fund.

5-27-5. Transfer of funds to state highway fund. During fiscal year 1999, the Bureau of Finance and Management shall transfer each month three and six-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the public and special transportation fund. Beginning in fiscal year 2000 to December 31, 2002, inclusive, the Bureau of Finance and Management shall transfer each month three and one-half percent of the monthly state capital construction fund revenues from the state capital construction fund to the public and special transportation fund. Beginning on January 1, 2003, the Bureau of Finance and Management shall transfer each month two and six-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the state highway fund.

Source: SL 1993, ch 48, § 25A; SL 1996, ch 47, § 6; SL 1998, ch 218, § 3; SL 2002, ch 170, § 4.



§ 5-27-6 Transfer of funds to water and environment fund.

5-27-6. Transfer of funds to water and environment fund. During fiscal year 1999, the Bureau of Finance and Management shall transfer each month seventy-two and two-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the water and environment fund. Beginning in fiscal year 2000 to December 31, 2002, inclusive, the Bureau of Finance and Management shall transfer each month sixty-three and one-quarter percent of the monthly state capital construction fund revenues from the state capital construction fund to the water and environment fund. Beginning on January 1, 2003, the Bureau of Finance and Management shall transfer each month seventy-one and eight-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the water and environment fund.

Source: SL 1993, ch 48, § 25B; SL 1996, ch 47, § 7; SL 1998, ch 218, § 4.



§ 5-27-7 to 5-27-12. Repealed.

5-27-7 to 5-27-12. Repealed by SL 1996, ch 47, §§ 9 to 14.






Chapter 28 - South Dakota Municipal Facilities Authority [Repealed]

§ 5-28-1 to 5-28-33. Repealed.

5-28-1 to 5-28-33. Repealed by SL 2004, ch 66, § 1.






Chapter 29 - Research Parks

§ 5-29-1 Legislative findings.

5-29-1. Legislative findings. The Legislature finds that to increase research and technology- related economic activity in South Dakota and to expand the opportunities for South Dakota faculty members, researchers, and students to participate in the application of research results and technological innovations in commerce, government, or public service, it is critically important to encourage research opportunities and programs within the regental system. To these ends, the Legislature intends that this chapter be construed as authorizing and encouraging coordinated public and private investments in facilities situated on lands controlled by the Board of Regents and designed to support commercial application of research results and technological innovations.

Source: SL 2012, ch 46, § 1.



§ 5-29-2 Definitions.

5-29-2. Definitions. Terms as used in this chapter mean:

(1) "Private party lessee or contractor," a business, a nonprofit corporation, or a research park corporation authorized by lease, contract, or agreement with the Board of Regents to construct, finance, operate, maintain, reconstruct, remodel, and manage, at its expense and risk, any research park established pursuant to this chapter;

(2) "Research," an investigation aimed at the discovery of new knowledge to create a new product or service, a new process or technique, or to bring about a significant improvement in an existing product or process;

(3) "Research park," a planned real estate development designed to promote the practical application of university research, to aid the transfer of knowledge, technology, and business skills through collaboration between universities and industry, government, or other organizations that apply research or technology, and to assist in the growth of research-based and technology-led economic development for the community, region, and state, by bringing together universities, institutes, laboratories, businesses, and governmental and other organizations devoted to testing, research, and development activities, to the commercial, governmental, or public policy application of research results or technological innovation, or to the management of research or technology-based enterprises, agencies, or organizations. The term includes such enterprises as may be necessary to support the activities of the primary tenants, their staff, or visitors; and

(4) "Research park corporation," any nonprofit corporation formed pursuant to this chapter and Title 47 for the purpose of constructing, financing, developing, maintaining, and operating a research park.
Source: SL 2012, ch 46, § 2.



§ 5-29-3 Research parks on state lands.

5-29-3. Research parks on state lands. The Board of Regents may utilize state lands under its control for the construction, development, maintenance, and operation of research parks.

Source: SL 2012, ch 46, § 3.



§ 5-29-4 Accommodation of all kinds of facilities.

5-29-4. Accommodation of all kinds of facilities. A research park authorized by this chapter may accommodate all kinds of facilities, laboratories, businesses, or organizations usually found at research parks affiliated with universities.

Source: SL 2012, ch 46, § 4.



§ 5-29-5 Lands subject to school and public lands trust.

5-29-5. Lands subject to school and public lands trust. If any lands used for purposes of a research park are determined to be subject to the school and public lands trust established pursuant to S.D. Const., Art. VIII, § 7, then:

(1) A civil, state, religious, or public organization seeking to develop and to operate a research park may make application to the commissioner of school and public lands for conveyance pursuant to § 5-9-34. If the Board of Regents agrees to transfer possession of the land, the commissioner may convey defeasible title as provided in § 5-9-35 for the purpose of operating a research park. Upon any reversion, the land shall once again be placed under the control of the Board of Regents as part of the campus from which it was originally severed; or

(2) The Board of Regents may select other lands under its control of equal value, as determined by the commissioner of school and public lands, and exchange such other lands for those comprising the research park in order to maintain the principal of the school and public lands trust.
Source: SL 2012, ch 46, § 5.



§ 5-29-6 Mineral rights.

5-29-6. Mineral rights. Any mineral rights to state lands on which a research park has been established shall be managed in a manner that does not unreasonably interfere with research park operations.

Source: SL 2012, ch 46, § 6; SL 2013, ch 30, § 1.



§ 5-29-7 Geothermal resources.

5-29-7. Geothermal resources. Notwithstanding any other provision of law, including chapter 5-7, the Board of Regents when approving a research park lease or sublease may lease such portions of the mineral interests reserved to the State of South Dakota in the lands occupied by the research park as may be necessary to permit the research park and its tenants to use geothermal resources for heating or cooling on-site facilities. The mineral interests may be leased on behalf of the State of South Dakota acting by and through the Board of Regents in a manner and upon terms acceptable to the board.

Source: SL 2012, ch 46, § 7.



§ 5-29-8 Structures and mineral leases may not disturb use of research park.

5-29-8. Structures and mineral leases may not disturb use of research park. The commissioner of school and public lands may not authorize the lease of mineral rights if exploitation of such rights would disturb the use of the research park, nor authorize construction of dams, canals, water ditches, or laterals if such structures would impair the use of the research park.

Source: SL 2012, ch 46, § 8.



§ 5-29-9 Authorized agreements.

5-29-9. Authorized agreements. The Board of Regents may enter into any lease, contract, or agreement with a business, a nonprofit corporation, or a research park corporation to permit that entity, at its expense and risk, to construct, finance, maintain, and operate any research park established pursuant to this chapter.

Source: SL 2012, ch 46, § 9.



§ 5-29-10 Construction of agreements to permit only authorized uses.

5-29-10. Construction of agreements to permit only authorized uses. No lease, contract, or agreement may be construed to authorize the private party lessee or contractor, or any subtenant, creditor, trustee, receiver, lien holder, heir, assignee, or other party claiming an interest or right through such private party lessee or contractor, to use or to permit the use of the research park for purposes other than those specified in this chapter.

Source: SL 2012, ch 46, § 10.



§ 5-29-11 Security for financing.

5-29-11. Security for financing. The lease, contract, or agreement may permit the private party lessee or contractor, or other parties claiming an interest or right through them, to pledge for commercially reasonable periods of time such rights of use or occupancy as may be possessed in order to obtain financing. However, no such pledge impairs the reversionary interests of the Board of Regents.

Source: SL 2012, ch 46, § 11.



§ 5-29-12 Lease period limit.

5-29-12. Lease period limit. No lease granted pursuant to this chapter may have a duration exceeding ninety-nine years.

Source: SL 2012, ch 46, § 12.



§ 5-29-13 Commercially reasonable performance required--Enforcement and termination.

5-29-13. Commercially reasonable performance required--Enforcement and termination. Each lease, contract, or agreement shall contain provisions that require commercially reasonable performance by the private lessee or contractor. Each lease, contract, or agreement shall contain provisions that reserve to the Board of Regents the power to enforce the requirements of this chapter and of any leases, contracts, or agreements issued pursuant to it, which reserved powers shall include the power of termination.

Source: SL 2012, ch 46, § 13.



§ 5-29-14 Title to improvements upon termination.

5-29-14. Title to improvements upon termination. Notwithstanding any other provision of law to the contrary, upon termination of any such lease, contract, or agreement, the Board of Regents may take title to all improvements comprising the research park.

Source: SL 2012, ch 46, § 14.



§ 5-29-15 State not liable for research park debts.

5-29-15. State not liable for research park debts. Nothing in this chapter authorizes the Board of Regents or any entity operating a research park under a lease, contract, or agreement with the Board of Regents to contract a debt on behalf of, or in any way to obligate, the State of South Dakota, or to pledge, assign, or encumber in any way, or to permit the pledging, assigning, or encumbering in any way, of appropriations made by the Legislature of the State of South Dakota. No debt or liability of a research park is an indebtedness, legal or moral, of the State of South Dakota, and no creditor may have recourse against the State of South Dakota or any fund created or maintained directly or indirectly from state taxation.

Source: SL 2012, ch 46, § 15.



§ 5-29-16 Formation of research park corporations.

5-29-16. Formation of research park corporations. The Board of Regents may form one or more research park corporations, separate and apart from the state, to construct, finance, develop, maintain, and operate research parks or economic development initiatives that support the teaching, research, or service mission of the university system by expanding opportunities for South Dakota faculty members, researchers, and students to participate in the application of research results and technological innovations in commerce, government, or public service.

Source: SL 2012, ch 46, § 16.



§ 5-29-17 Board of directors appointed by Board of Regents.

5-29-17. Board of directors appointed by Board of Regents. Each research park corporation formed pursuant to § 5-29-16 shall be governed by, and all of the corporation's functions, powers, and duties shall be exercised by, a board appointed by the Board of Regents. Each research park corporation shall have the Board of Regents as its sole member. Members of the board may include university presidents, regents, university officers or employees, and other persons selected by the Board of Regents.

Source: SL 2012, ch 46, § 17.



§ 5-29-18 Net earnings of research park corporation.

5-29-18. Net earnings of research park corporation. No portion of the net earnings realized by any research park corporation formed pursuant to § 5-29-16 may inure to any director or officer of the corporation or to any private entity or individual.

Source: SL 2012, ch 46, § 18.



§ 5-29-19 Research park corporation not a public body.

5-29-19. Research park corporation not a public body. No research park corporation formed pursuant to § 5-29-16 may be deemed an agency, public body, or other political subdivision of South Dakota, and no research park corporation formed pursuant to § 5-29-16 may borrow money secured by the State of South Dakota.

Source: SL 2012, ch 46, § 19.



§ 5-29-20 Research park corporation not subject to statutes and rules governing public bodies.

5-29-20. Research park corporation not subject to statutes and rules governing public bodies. No research park corporation formed pursuant to § 5-29-16 is subject to statutes or rules regulating the conduct of public bodies, including those relating to personnel, procurement of goods and services, board meetings, disposition or acquisition of property, capital outlays, per diem and mileage, and inspection of records. Nothing in this section relieves a research park corporation of the obligation to conform to criminal laws or other statutes of general application.

Source: SL 2012, ch 46, § 20.



§ 5-29-21 Research park corporation to have powers of nonprofit corporation.

5-29-21. Research park corporation to have powers of nonprofit corporation. A research park corporation formed pursuant to § 5-29-16 shall have all rights, powers, and privileges granted to nonprofit corporations pursuant to Title 47 which are necessary and convenient to carry out and to effectuate the provisions of this chapter.

Source: SL 2012, ch 46, § 21.









Title 6 - LOCAL GOVERNMENT GENERALLY

Chapter 01 - Acts and Records of Local Officers

§ 6-1-1 Local officer's interest in public purchase or contract unlawful--Contract void.

6-1-1. Local officer's interest in public purchase or contract unlawful--Contract void. It shall be unlawful for any officer of a county, municipality, township, or school district, who has been elected or appointed, to be interested, either by himself or agent, in any contract entered into by said county, municipality, township, or school district, either for labor or services to be rendered, or for the purchase of commodities, materials, supplies, or equipment of any kind, the expense, price, or consideration of which is paid from public funds or from any assessment levied by said county, municipality, township, or school district, or in the purchase of any real or personal property belonging to the county, municipality, township, or school district or which shall be sold for taxes or assessments or by virtue of legal process at the suit of such county, municipality, township, or school district. Such contract shall be null and void from the beginning.

Source: SL 1955, ch 206, § 1; SL 1957, ch 254; SL 1959, ch 273; SDC Supp 1960, § 10.0708; SL 1963, ch 30.



§ 6-1-2 Conditions under which contract with local officer permitted--Contract voidable if conditions not fully met.

6-1-2. Conditions under which contract with local officer permitted--Contract voidable if conditions not fully met. The provisions of § 6-1-1 are not applicable if the contract is made pursuant to any one of the conditions set forth in the following subdivisions, without fraud or deceit. However, the contract is voidable if the provisions of the applicable subdivision are not fully satisfied or present at the time the contract was entered into:

(1) Any contract involving five thousand dollars or less regardless of whether other sources of supply or services are available within the county, municipality, township, or school district, if the consideration for such supplies or services is reasonable and just;

(2) Any contract involving more than five thousand dollars but less than the amount for which competitive bidding is required, and there is no other source of supply or services available within the county, municipality, township, or school district if the consideration for such supplies or services is reasonable and just and if the accumulated total of such contracts paid during any given fiscal year does not exceed the amount specified in § 5-18A-14;

(3) Any contract with any firm, association, corporation, or cooperative association for which competitive bidding is not required and where other sources of supply and services are available within the county, municipality, township or school district, and the consideration for such supplies or services is reasonable and just, unless the majority of the governing body are members or stockholders who collectively have controlling interest, or any one of them is an officer or manager of any such firm, association, corporation, or cooperative association, in which case any such contract is null and void;

(4) Any contract for which competitive bidding procedures are followed pursuant to chapter 5-18A or 5-18B, and where more than one such competitive bid is submitted;

(5) Any contract for professional services with any individual, firm, association, corporation, or cooperative, if the individual or any member of the firm, association, corporation, or cooperative is an elected or appointed officer of a county, municipality, township, or school district, whether or not other sources of such services are available within the county, municipality, township, or school district, if the consideration for such services is reasonable and just;

(6) Any contract for commodities, materials, supplies, or equipment found in the state contract list established pursuant to § 5-18D-6, at the price there established or below;

(7) Any contract or agreement between a governmental entity specified in § 6-1-1 and a public postsecondary educational institution if an employee of the Board of Regents serves as an elected or appointed officer for the governmental entity, and if the employee does not receive direct compensation or payment as a result of the contract or agreement; and

(8) Any contract with any firm, association, corporation, individual, or cooperative association for which competitive bidding procedures are followed pursuant to chapter 5-18A, and where only one such competitive bid is submitted, provided the procedures established in § 6-1-2.1 are followed.
Source: SL 1955, ch 206, § 1; SL 1957, ch 254; SL 1959, ch 273; SDC Supp 1960, § 10.0708; SL 1963, ch 30; SL 1983, ch 44, § 1; SL 1990, ch 47, § 2; SL 1990, ch 49, § 3; SL 2000, ch 31, § 1; SL 2003, ch 39, § 1; SL 2011, ch 2, § 112; SL 2011, ch 34, § 1; SL 2014, ch 44, § 1.



§ 6-1-2.1 Conditions under which competitive bid pursuant to chapter 5-18A from officer of governing body may be accepted.

6-1-2.1. Conditions under which competitive bid pursuant to chapter 5-18A from officer of governing body may be accepted. If competitive bidding procedures have been followed pursuant to chapter 5-18A, and the bid notice has been placed on the central bid exchange pursuant to § 5-18A-13 for two weeks prior to the opening of bids, a bid from an officer of the governing body may be opened and accepted provided the consideration is reasonable and just as determined by the governing body or a disinterested governmental entity.

Source: SL 2011, ch 34, § 2.



§ 6-1-3 Deposit of funds permitted despite bank connection of public officer.

6-1-3. Deposit of funds permitted despite bank connection of public officer. A bank may be designated as the official depository of county, municipal, township, or school district funds, notwithstanding that an officer, director, stockholder, or employee of a bank is an elected or appointed officer or treasurer of such county, municipality, township, or school district.

Source: SDC Supp 1960, § 10.0708 as added by SL 1963, ch 30.



§ 6-1-4 Limitation of actions to recover amounts paid under unlawful contracts--Fraud or deceit.

6-1-4. Limitation of actions to recover amounts paid under unlawful contracts--Fraud or deceit. Any civil action to recover the amounts paid by a county, municipality, township or school district under any of the conditions of §§ 6-1-1 to 6-1-3, inclusive, must notwithstanding any other law or statute of limitation, be commenced within six months from the date of publication of the minutes recording the approval of the voucher in payment thereof or within six months from the filing of any audit report covering the expenditure therefor, whichever of the two events occurs the later; but, this limitation for commencement of civil action shall not apply where any fraud or deceit was used in securing or performing such contract.

Source: SL 1955, ch 206, § 1; SL 1957, ch 254; SL 1959, ch 273; SDC Supp 1960, § 10.0708; SL 1963, ch 30.



§ 6-1-5 Failure of local officer to make official report--Procurement of information at expense of political subdivision.

6-1-5. Failure of local officer to make official report--Procurement of information at expense of political subdivision. In any case where any county, municipality, civil township, or school district officer who is required by law to make an official report to any other county, municipality, civil township, or school corporation officer, board, tribunal, or state officer, and who shall willfully fail or neglect to make such report, or fail to perform such official duty, within the time required by law or at least five days thereafter or such longer time as may be specifically stated in such request, the proper official, department, board, or commission to whom such report was required to be made or who shall be authorized to request the same, shall be authorized to procure such required or requested information at the expense of the political subdivision required to furnish the same.

Source: SL 1891, ch 98, § 1; RPolC 1903, § 980; RC 1919, § 7064; SDC 1939, § 48.0702; SL 1945, ch 212, § 1; SL 1992, ch 60, § 2.



§ 6-1-6 Expense of procuring information omitted from official report--Payment--Civil liability of officer and sureties.

6-1-6. Expense of procuring information omitted from official report--Payment--Civil liability of officer and sureties. The expense of procuring such required or requested information shall not exceed ten dollars per day and the necessary hotel and traveling expenses. The expenses incurred in procuring such information shall be paid to the state or political subdivision entitled to such report or information from whom such report or information is required at the first regular meeting of the governing body of such political subdivision. Such expense shall be paid from funds available for the payment of salaries or maintenance of the office of such delinquent officer. The officer of such political subdivision whose duty it is to furnish such report or information, and the sureties on his bond shall be liable for the costs and expenses incurred in obtaining such report or information to the political subdivision which has paid same and such subdivision may recover in a civil action against him and his sureties in any court having jurisdiction.

Source: SL 1891, ch 98, § 1; RPolC 1903, § 980; RC 1919, § 7064; SDC 1939, § 48.0702; SL 1945, ch 212, § 1.



§ 6-1-7 Examination of county records at end of officer's term--Proceeding against delinquent officer.

6-1-7. Examination of county records at end of officer's term--Proceeding against delinquent officer. It shall be the duty of the board of county commissioners and the state's attorney in each county to examine the records of the several county officers, at the end of the officer's term of office, to see that they have been properly kept. Any failure must be remedied or it shall become the duty of the state's attorney to proceed against any such officer for neglect as provided in §§ 6-1-5 and 6-1-6.

Source: SL 1891, ch 98, § 2; RPolC 1903, § 981; RC 1919, § 7065; SDC 1939, § 48.0703.



§ 6-1-8 Examination of records and proceedings against municipal, township, and school officers.

6-1-8. Examination of records and proceedings against municipal, township, and school officers. It shall also become the duty of the governing board of each municipality, civil township, or school corporation to examine the records of its several officers in like manner and, upon complaint by the proper board, the state's attorney shall proceed as provided in § 6-1-7 relating to county officers.

Source: SL 1891, ch 98, § 2; RPolC 1903, § 981; RC 1919, § 7065; SDC 1939, § 48.0703; SL 1992, ch 60, § 2.



§ 6-1-9 Officers to provide necessary blanks and records for office.

6-1-9. Officers to provide necessary blanks and records for office. It shall be the duty of the county, municipality, civil township, or school district officer to provide, at the expense of the county, municipality, civil township, or school corporation, such blanks and records as are necessary for making the proper record and the transaction of any official business connected with his office.

Source: SL 1891, ch 98, § 3; RPolC 1903, § 982; RC 1919, § 7066; SDC 1939, § 48.0704; SL 1992, ch 60, § 2.



§ 6-1-10 Publication of payroll information.

6-1-10. Publication of payroll information. Notwithstanding the provisions of §§ 7-18-3, 9-18-1, and 13-8-35, the boards of county commissioners, the governing board of each municipal corporation, and school boards shall publish with the minutes of the first meeting following the beginning of the fiscal year, or within thirty days thereafter, or in the minutes of the first meeting following the completion of salary negotiations with employees for that fiscal year, or within thirty days thereafter, a complete list of all the salaries of all officers and employees and thereafter shall publish once any salary paid to any officer or employee who has been added or whose salary has been increased. The governing board shall publish, in their minutes, at least monthly, a total of payroll by department.

Source: SL 1972, ch 37; SL 1975, ch 67, § 1; SL 1979, ch 38; SL 1985, ch 15, § 19; SL 1986, ch 60; SL 1998, ch 37, § 1.



§ 6-1-11 Form of certain public records--Duplicate--Computerization.

6-1-11. Form of certain public records--Duplicate--Computerization. Whenever the creation, maintenance, or storage of any public record is specified by state law for political subdivisions, such record may be in the form of punched cards, magnetic tapes, disks, and other machine-sensible data media within a data processing system. Such records shall be backed up by a duplicate, be accessible to viewing members of the public, and be retained in accordance with all applicable requirements for the retention of manual records. To the extent an office is computerized, the office need not keep a hard, paper copy. If current public records are converted to a computerized format, the political subdivision may destroy those records which the state records destruction board has pursuant to § 1-27-19, declared to be of no further administrative, legal, fiscal, research, or historical value.

Source: SL 1987, ch 64, § 1; SL 1988, ch 61, § 1.



§ 6-1-12 "Local government" defined.

6-1-12. "Local government" defined. As used in § 6-1-13 local government unit is any political subdivision of this state including a county, township, municipality, or other unit of government, if the political subdivision provides local government services for residents in a geographically limited area of this state as its primary purpose and has the power to act primarily on behalf of that area.

Source: SL 1990, ch 51, § 1.



§ 6-1-13 Rent control of private residential property prohibited.

6-1-13. Rent control of private residential property prohibited. No local governmental unit may enact, maintain, or enforce any ordinance, resolution, or other enactment that would have the effect of controlling the amount of rent charged for leasing private residential property. This section does not impair the right of any local governmental unit to manage and control residential property in which the local governmental unit has a property interest.

Source: SL 1990, ch 51, § 2.



§ 6-1-14 Limitation on delegation, transfer, or assignment of taxing authority.

6-1-14. Limitation on delegation, transfer, or assignment of taxing authority. No governing body of any county, municipality, school district, township, or special taxing district may delegate, transfer, or assign its taxing authority to any commission, board, person, or corporate entity which is entirely or partly comprised of members not duly elected by the voters of said jurisdiction.

Source: SL 1995, ch 265, § 3.



§ 6-1-15 Health and dental insurance.

6-1-15. Health and dental insurance. Any municipality, county, or school district may obtain and pay for all forms of health insurance, a dental insurance plan, or both, or in lieu thereof, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24.

Source: SL 1997, ch 31, § 3.



§ 6-1-16 Insurance for retiring employees.

6-1-16. Insurance for retiring employees. Any municipality, county, or school district may provide for health insurance for retiring employees and their spouses and dependents as the governing body may deem appropriate.

Source: SL 1997, ch 31, § 4.



§ 6-1-17 Official prohibited from discussing or voting on issue if conflict of interest exists--Legal remedy.

6-1-17. Official prohibited from discussing or voting on issue if conflict of interest exists--Legal remedy. No county, municipal, or school official may participate in discussing or vote on any issue in which the official has a conflict of interest. Each official shall decide if any potential conflict of interest requires such official to be disqualified from participating in discussion or voting. However, no such official may participate in discussing or vote on an issue if the following circumstances apply:

(1) The official has a direct pecuniary interest in the matter before the governing body; or

(2) At least two-thirds of the governing body votes that an official has an identifiable conflict of interest that should prohibit such official from voting on a specific matter.

If an official with a direct pecuniary interest participates in discussion or votes on a matter before the governing body, the legal sole remedy is to invalidate that official's vote.

Source: SL 2005, ch 40, § 1.



§ 6-1-18 Officer may consider relevant information from any source--Reliance on experience.

6-1-18. Officer may consider relevant information from any source--Reliance on experience. An elected or appointed municipal, county, or township officer may receive and consider relevant information from any source to perform the duties of office. An elected or appointed municipal, county, or township officer may rely on his or her own experience and background on any official matters, subject to the applicable law and rule concerning recusal and disqualification of a public officer.

Source: SL 2015, ch 54, § 1.



§ 6-1-19 Formal rules of procedure and evidence not applicable to public hearing or meeting on proposed ordinance or resolution.

6-1-19. Formal rules of procedure and evidence not applicable to public hearing or meeting on proposed ordinance or resolution. Any public hearing or meeting conducted by an elected or appointed municipal, county, or township officer regarding any proposed ordinance, resolution, or regulation on any subject is legislative in nature and may be conducted informally to the extent the officer deems necessary to secure public comment on matters of public interest. The formal rules of procedure and evidence do not apply to the conduct of the public hearing or meeting. This provision does not abrogate any open meeting requirements in chapter 1-25.

Source: SL 2015, ch 54, § 2.



§ 6-1-20 Formal rules of procedure and evidence not applicable to public hearing or meeting on quasi-judicial matter--Public disclosure of evidence.

6-1-20. Formal rules of procedure and evidence not applicable to public hearing or meeting on quasi-judicial matter--Public disclosure of evidence. Any public hearing or meeting conducted by an elected or appointed municipal, county, or township officer regarding a quasi-judicial matter as defined in subdivision 1-32-1(10) may be conducted informally to secure the information required to make a decision. The formal rules of procedure and evidence do not apply to the conduct of the public hearing or meeting. If an officer relies upon any evidence not produced at a public hearing or meeting, the officer shall disclose the evidence publicly and include the information in the public record to afford all parties an opportunity to respond or participate. Failure to make this disclosure may be grounds for the municipal, county, or township officer's disqualification for that particular decision, pursuant to the grounds for disqualification pursuant to § 6-1-21.

Source: SL 2015, ch 54, § 3.



§ 6-1-21 Grounds for disqualification of officer in quasi-judicial proceeding.

6-1-21. Grounds for disqualification of officer in quasi-judicial proceeding. An elected or appointed municipal, county, or township officer may receive input from the public, directly or indirectly, about any matter of public interest. Such contact alone does not require the officer to recuse himself or herself from serving as a quasi-judicial officer in another capacity. An elected or appointed officer is presumed to be objective and capable of making decisions fairly on the basis of the officer's circumstances and may rely on the officer's own general experience and background. Only by a showing of clear and convincing evidence that the officer's authority, statements, or actions regarding an issue or a party involved demonstrates prejudice or unacceptable risk of bias may an officer be deemed disqualified in a quasi-judicial proceeding.

Source: SL 2015, ch 54, § 4.



§ 6-1-22 Members of governing bodies displaced by natural disaster to continue term of office.

6-1-22. Members of governing bodies displaced by natural disaster to continue term of office. Any member of a governing body of a county, municipality, school district, township, or special purpose district, who is displaced from the district, county, municipality, township, ward, or precinct from which the member was elected or appointed to serve by flood, tornado, fire, or other natural disaster may continue to serve until the expiration of the member's term.

Source: SL 2016, ch 42, § 1.






Chapter 02 - Liquidation of Retirement Programs

§ 6-2-1 Liquidation authorized--Vested rights protected.

6-2-1. Liquidation authorized--Vested rights protected. Authority is herewith granted any governmental subdivision of this state to liquidate any pension, annuity, or other retirement program existing between the subdivisions of government and its employees where no vested rights in the employees are involved, or, where vested rights are involved, to liquidate such a program with the consent of all the employees covered by the program. Liquidation may be had in such instances by formal action of the governing body of the subdivision of government, without more.

Source: SL 1951, ch 101, § 1; SDC Supp 1960, § 17.1213.



§ 6-2-2 Security for employees retired before liquidation--Retention of funds.

6-2-2. Security for employees retired before liquidation--Retention of funds. In the event any subdivision of government shall liquidate any pension, annuity, or other retirement program existing between the subdivision of government and its employees, the subdivision of government is herewith authorized to secure any employee retired before liquidation of the program in his retirement in a program substantially equivalent to the retirement for which he qualified and the subdivision of government shall retain so much of the money-raising powers granted it to effect the program in the first instance as is necessary to so secure such retired employees.

Source: SL 1951, ch 101, § 2; SDC Supp 1960, § 17.1213.



§ 6-2-3 Judges' retirement program unaffected.

6-2-3. Judges' retirement program unaffected. Nothing within the provisions of this chapter shall change or alter the effect of any pension, annuity, or other retirement program authorized and established by the Legislature of the State of South Dakota relating to Supreme and Circuit Court judges.

Source: SL 1951, ch 101, § 3; SDC Supp 1960, § 17.1213.






Chapter 03 - Joint County-municipal-school District Buildings

§ 6-3-1 Construction, furnishing, operation, and maintenance of common building authorized--Use of existing building.

6-3-1. Construction, furnishing, operation, and maintenance of common building authorized--Use of existing building. As used in §§ 6-3-1 to 6-3-8, inclusive, the term, political subdivision, means any county, any municipality, improvement district, or any school district. Any two or more political subdivisions, each of which has territory overlapping that of all of the others, may agree in the manner set forth in § 6-3-2 to acquire a site for, purchase or construct, equip, furnish, operate, and maintain a public building for their common use, for the purposes authorized by law in the case of each such subdivision, or to improve, extend, equip, and furnish, for such purposes, any such building previously owned by the participating subdivisions or any of them.

Source: SL 1949, ch 447, § 1; SDC Supp 1960, § 65.0714; SL 1991, ch 64, § 8; SL 1992, ch 60, § 2.



§ 6-3-2 Execution of agreement for common building--Contents and filing--Amendment and supplementation.

6-3-2. Execution of agreement for common building--Contents and filing--Amendment and supplementation. The agreement referred to in § 6-3-1 shall be set forth in writing, approved by resolutions of the governing bodies of the participating political subdivisions and executed by their officers thereunto duly authorized, and shall state the purposes for which the building or improvement shall be used, the estimated cost thereof, the estimated amount of such cost to be borne by each subdivision, the proportion and method of allocating the expenses of operation and maintenance of such building or improvement, and the disposition to be made of any revenues to be derived therefrom; and copies of such written agreement shall be filed and kept of public record by the recording officers of each participating subdivision. Such agreement may be amended or supplemented from time to time by action of the governing bodies of the participating subdivisions, and all such amendments or supplements shall be filed with the recording officers of the respective subdivisions.

Source: SL 1949, ch 447, § 2; SDC Supp 1960, § 65.0715.



§ 6-3-3 Appropriations and bonds authorized for common building--Bond issue prohibited until financing provisions complete.

6-3-3. Appropriations and bonds authorized for common building--Bond issue prohibited until financing provisions complete. The governing body of each participating political subdivision may appropriate money or may also issue the general obligation bonds of the subdivision, as provided in chapter 6-8B for the authorization, issuance, and sale of bonds, for the payment of its share of the cost of the building or improvement. No bonds may be issued until provision has been made by each of the other participating subdivisions for the payment of the subdivision's share of the cost.

Source: SL 1949, ch 447, § 3; SDC Supp 1960, § 65.0716; SL 1984, ch 43, § 60; SL 1999, ch 30, § 1.



§ 6-3-4 Contents of resolution or ordinance, notice and ballot on bond issue.

6-3-4. Contents of resolution or ordinance, notice and ballot on bond issue. The resolution or ordinance, notice and ballot as provided in chapter 6-8B shall include the estimated total cost of the building or improvement, the names of the other participating subdivisions, and shall refer to the agreement on file in the office of the recording officer.

Source: SL 1949, ch 447, § 3; SDC Supp 1960, § 65.0716; SL 1984, ch 43, § 61.



§ 6-3-5 Resubmission of bond proposition after rejection by voters.

6-3-5. Resubmission of bond proposition after rejection by voters. In the event that the proposition of issuing bonds of any of the participating subdivisions for the purposes of §§ 6-3-1 to 6-3-8, inclusive, fails to carry by the requisite vote, such proposition may be resubmitted by the governing body at any time, with the consent of the governing bodies of the other participating subdivisions.

Source: SL 1949, ch 447, § 4; SDC Supp 1960, § 65.0717; SL 1999, ch 30, § 2.



§ 6-3-6 Additional appropriations or bonds when cost exceeds estimates.

6-3-6. Additional appropriations or bonds when cost exceeds estimates. In the event that the cost of any such building or improvement is greater than originally estimated, the governing body of each of the participating subdivisions shall have the power to appropriate additional moneys or submit to the electors the question of the issuance of additional bonds to pay such portion of the increased cost as shall be agreed to be borne by such subdivision.

Source: SL 1949, ch 447, § 4; SDC Supp 1960, § 65.0717.



§ 6-3-7 Improvements and equipping of building by participating subdivision.

6-3-7. Improvements and equipping of building by participating subdivision. Each participating subdivision shall have the power, with the consent of the governing bodies of the other participating subdivisions, to add to, improve, and equip any such building for its own purposes to the same extent and in the same manner as if said building were wholly owned by and devoted to the uses of such subdivision.

Source: SL 1949, ch 447, § 4; SDC Supp 1960, § 65.0717.



§ 6-3-8 Supplemental nature of powers granted.

6-3-8. Supplemental nature of powers granted. The powers granted and procedures prescribed by §§ 6-3-1 to 6-3-7, inclusive, shall be in addition to and not in derogation of any other powers conferred by law upon any of the participating subdivisions to make agreements, to appropriate and expend money, and to issue bonds for the same or similar purposes, or any other methods prescribed by law for the accomplishment of such purposes, and no existing law shall be deemed to be repealed hereby.

Source: SL 1949, ch 447, § 5; SDC Supp 1960, § 65.0718.



§ 6-3-9 Joint county-municipal building in county seat--Resolutions of governing bodies--Plans and specifications.

6-3-9. Joint county-municipal building in county seat--Resolutions of governing bodies--Plans and specifications. The board of county commissioners of any county and the governing body of the county seat of such county, whenever both of such governing bodies by separate resolutions declare that it is for the best interests of the county, or municipality to erect and maintain a joint building for county, municipal, community, and memorial purposes, shall have the power to employ competent architects and engineers and secure plans and specifications for such proposed joint building and shall determine the approximate cost thereof and the proportion thereof to be borne by each.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.



§ 6-3-10 Elections on bonds for joint building.

6-3-10. Elections on bonds for joint building. After the governing bodies have decided and agreed upon plans and specifications that will provide for all of the needs of the county, municipality, and community and after determining the approximate costs thereof, the governing bodies shall submit the question of issuing bonds of the county and municipality, to cover its share of expense of joint building at the same time and at the same election.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1984, ch 43, § 62; SL 1992, ch 60, § 2.



§ 6-3-11 Resubmission of bond question after rejection by voters.

6-3-11. Resubmission of bond question after rejection by voters. If the county, or municipality shall fail to authorize said bond issue, the county or municipality failing to authorize said bond issue may resubmit the same as provided in § 6-3-10 within six months and if then authorized the county or municipality may proceed with such work, otherwise, no further work shall be done until a new vote is had by both the county and municipality interested.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.



§ 6-3-12 Erection and maintenance of joint building in county seat--Selection of site.

6-3-12. Erection and maintenance of joint building in county seat--Selection of site. After the issuance of bonds is authorized as provided in § 6-3-10, it shall be lawful for the county and municipality to join in the erection and completion of such building, and they shall have authority to make provisions for the maintenance of the same. The site for any such building shall be determined upon by the commissioners and the governing body and they shall have authority to use any site owned by either or they may secure a new site.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.



§ 6-3-13 Tax proceeds usable for joint building--Special building funds--Bonds--Private subscriptions and donations.

6-3-13. Tax proceeds usable for joint building--Special building funds--Bonds--Private subscriptions and donations. Counties or municipalities joining pursuant to § 6-3-12 are authorized to use any and all moneys realized from taxes levied for county, municipal, community, or memorial buildings, and the governing board of any county or municipality so joining is hereby empowered to transfer any building fund moneys now on hand to a special fund to be used for the purpose specified in § 6-3-9, except that funds heretofore raised by taxation for a state memorial building shall not be used by said county. Such counties or municipalities so joining are further empowered to issue their bonds, as now provided by law, and accept private subscriptions and donations for the furtherance and maintenance of such buildings as are erected in compliance with §§ 6-3-9 to 6-3-13, inclusive.

Source: SL 1921, ch 164, §§ 2, 3; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.






Chapter 04 - Auditorium Building Funds

§ 6-4-1 Percentage of admission charge collected for fund--Restrictions on use of fund.

6-4-1. Percentage of admission charge collected for fund--Restrictions on use of fund. Any county, municipality, or school district operating or maintaining, either jointly or severally, an auditorium, coliseum, public gymnasium, or public community house, shall have the power to establish a fund and may collect for such fund not exceeding ten percent of the admission charge paid by each person, except such students or any other group or classification of persons which may be specifically exempted therefrom by the governing body, for admission to such building for any recreational, athletic, or educational activity, exhibition, or entertainment, whether conducted or sponsored by any municipality or any person, firm, organization, or public or private corporation. The money derived shall be kept separate from all other funds of the governmental subdivision and shall be known as the auditorium building fund, and shall not be used for any other purpose except the erection or remodeling of an auditorium, coliseum, public gymnasium, or public community house, and for the acquisition of sites and equipment therefor.

Source: SL 1953, ch 488, § 1; SDC Supp 1960, § 65.0719.



§ 6-4-2 Investment of money in fund--Disposition of income.

6-4-2. Investment of money in fund--Disposition of income. The governing body of such county, municipality, or school district shall have power and authority to invest, from time to time and as such fund accumulates, the moneys derived therefrom in bonds of the State of South Dakota, bonds of any subdivision of government of this state, or bonds of the United States government, and the income derived from such investment shall be paid into and kept in such auditorium building fund.

Source: SL 1953, ch 488, § 2; SDC Supp 1960, § 65.0720.



§ 6-4-3 Purposes for which fund used.

6-4-3. Purposes for which fund used. The governing body may use the moneys in the auditorium building fund with any other funds that may come into its possession for the erection, construction, or remodeling of an auditorium, coliseum, public gymnasium, or public community house, and for the acquisition of sites and equipment therefor.

Source: SL 1953, ch 488, § 2; SDC Supp 1960, § 65.0721.






Chapter 05 - Exchanges of Property and Work

§ 6-5-1 Transfers of land or property between political subdivisions permitted--Work exchanges--Agreements of governing bodies.

6-5-1. Transfers of land or property between political subdivisions permitted--Work exchanges--Agreements of governing bodies. All counties, municipalities, sanitary districts, improvement districts, townships, and school districts of this state may exchange with each other and to transfer and convey from one to the other any land or property belonging to them and under their respective jurisdictions and to perform and exchange work between themselves. All transfers of property and work as authorized by this section shall be upon such terms and conditions as may be determined and agreed upon by the respective governing bodies thereof.

Source: SL 1959, ch 35; SDC Supp 1960, § 45.2713; SL 1976, ch 64; SL 1991, ch 64, § 9.



§ 6-5-2 Gratuitous transfers of property to another political subdivision or nonprofit corporation.

6-5-2. Gratuitous transfers of property to another political subdivision or nonprofit corporation. Any political subdivision may convey and transfer any real or personal property which is held or owned by it, the title to which has been obtained and which is not held for public use or which is about to be abandoned for public purposes, to another political subdivision or nonprofit corporation for public, charitable, or humanitarian purposes and accommodation without offering the property for sale and without requiring the political subdivision or nonprofit corporation to pay for the property.

Source: SL 1971, ch 41, § 1; SL 1984, ch 42, § 1; SL 2012, ch 48, § 1.



§ 6-5-3 Resolution for gratuitous transfer of real property--Conveyance.

6-5-3. Resolution for gratuitous transfer of real property--Conveyance. If the governing body deems it advisable and to the best interest of the public to convey any such property to another political subdivision or nonprofit corporation pursuant to § 6-5-2, it shall by resolution direct that said property be so conveyed and transferred. Thereupon a deed of conveyance shall be made to the political subdivision or nonprofit corporation, which deed vests in the grantee all the right, title and interest of the transferor in and to the real property so conveyed.

Source: SL 1971, ch 41, § 2; SL 1984, ch 42, § 2.



§ 6-5-4 Exchange of land with private owner--Appraisal--Public notice and hearing.

6-5-4. Exchange of land with private owner--Appraisal--Public notice and hearing. Any county, municipality, sanitary district, township, or school district of this state may, by resolution, exchange any land belonging to them with a private owner. Before entering into a contract for the exchange of real property, the governing body shall cause the real property to be appraised by a board of three disinterested appraisers who are freeholders within the county, municipality, sanitary district, township, or school district or by one or more persons licensed by the state to do fee appraisals. Any exchange shall be made upon such terms, conditions, and in such manner as may be determined and agreed upon by the parties, following public notice and hearing. The notice of the proposed exchange and hearing shall be published once at least ten days before the hearing. The notice shall contain a description of the lands to be exchanged.

Source: SL 1987, ch 65, § 2.



§ 6-5-5 Local governments permitted to lease, sell, give, or otherwise convey real and personal property to other units of government.

6-5-5. Local governments permitted to lease, sell, give, or otherwise convey real and personal property to other units of government. Notwithstanding any other provision of law to the contrary, but, in compliance with the provisions of the Constitution of the State of South Dakota, every county, municipality, school district, civil township, or other entity authorized by law to levy taxes may lease or sell or give and convey any personal property, real property, or money of such entity or perform any work or render any services, to the state or any public corporation thereof, to be used by such grantee for an authorized public purpose. Such lease or sale or gift and conveyance, or the performance of such work, to be authorized, shall be made or done on the terms and in the manner provided by resolutions of the governing body. However, no money may be transferred from any sinking or interest fund unless sufficient money is left therein to pay all interest which may accrue on and the principal of all outstanding bonds.

Source: SL 1991, ch 55.






Chapter 05A - Local Improvement Assessments

§ 6-5A-1 Railroad property assessment.

6-5A-1. Railroad property assessment. Whenever a railroad's right-of-way, street, or railroad properties owned or operated for railway purposes shall be included within any assessment for local improvement, such railroad right-of-way, street, or railroad properties owned or operated for railway purposes shall be assessed only if, and to the extent that, it is determined by the Department of Revenue that it will benefit from the proposed improvements. In determining whether or not such railroad right-of-way, street, or railroad properties operated for railway purposes benefits, its existing use as a railroad right-of-way, street, or railroad properties operated for railway purposes shall be presumed to be permanent.

Source: SL 1974, ch 53.






Chapter 06 - Emergency Relocation of Local Governments

§ 6-6-1 Meeting of governing body after or on threat of enemy attack--Designation of substitute place of government--Location within or without subdivision or state.

6-6-1. Meeting of governing body after or on threat of enemy attack--Designation of substitute place of government--Location within or without subdivision or state. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient, or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two members of such governing body, and shall proceed to establish and designate by ordinance, resolution, or other manner, alternate, or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this state.

Source: SL 1961, ch 467, § 1.



§ 6-6-2 Powers exercised at substitute location--Formalities omitted--Validity of acts.

6-6-2. Powers exercised at substitute location--Formalities omitted--Validity of acts. During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise, at such location, or locations, the powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

Source: SL 1961, ch 467, § 2.



§ 6-6-3 Supremacy of chapter over other provisions.

6-6-3. Supremacy of chapter over other provisions. The provisions of this chapter shall control and be supreme in the event it shall be employed notwithstanding any statutory, charter, or ordinance provision to the contrary or in conflict herewith.

Source: SL 1961, ch 467, § 3.






Chapter 07 - Claims Against Insolvent Banks [Repealed]

CHAPTER 6-7

CLAIMS AGAINST INSOLVENT BANKS [REPEALED]

[Repealed by SL 1974, ch 68, § 10]



Chapter 08 - Validation of Prior Bonds of Political Subdivisions

§ 6-8-1 Validation of obligations--Subdivisions and obligations included.

6-8-1. Validation of obligations--Subdivisions and obligations included. As used in §§ 6-8-1 to 6-8-4, inclusive, the term, political subdivision, means any county, township, improvement district, municipality, or school district in the State of South Dakota, and the term, bonds, means any obligation payable at a specified future date, including but without limiting the generality hereof, revenue bonds, assessment bonds, improvement bonds, general obligation bonds, and revenue bonds under chapter 9-38, 9-40, 9-41, or 9-52 and assessment bonds or certificates issued pursuant to chapter 9-43, and improvement bonds issued pursuant to chapter 9-44, and all bonds issued pursuant to §§ 6-3-1 to 6-3-8, inclusive, and all bonds issued pursuant to chapter 7-24 or 7-25A.

Source: SL 1967, ch 350, § 1; SL 1969, ch 291, § 1; SL 1991, ch 64, § 5; SL 1992, ch 60, § 2.



§ 6-8-2 Time period of obligations and proceedings validated.

6-8-2. Time period of obligations and proceedings validated. The provisions of § 6-8-3 apply in all cases where a political subdivision has, prior to January 1, 2001, issued bonds or has theretofore commenced proceedings to issue bonds for any lawful purpose.

Source: SL 1967, ch 350, § 2; SL 1969, ch 291, § 2; SL 1971, ch 40, § 1; SL 1973, ch 41, § 1; SL 1984, ch 43, § 62A; SL 1991, ch 64, § 6; SL 1993, ch 62, § 1; SL 2001, ch 34, § 1.



§ 6-8-3 Validation of obligations and proceedings despite irregularities and defects--Constitutional requirements not waived.

6-8-3. Validation of obligations and proceedings despite irregularities and defects--Constitutional requirements not waived. In all such cases as described in § 6-8-2, the bonds so issued and all proceedings taken before January 1, 2001, for the issuance of such bonds and for the levy and appropriation of taxes, assessments, or revenues for the payment thereof and all covenants heretofore made for the security of such bonds are hereby declared to be valid and legal, notwithstanding any defect or irregularity, other than constitutional defects, in any of said bonds including, but without limitation of the generality hereof, any defect or irregularity in any election, notice of election, publication, or petition required by law, or in any of the obligations issued before January 1, 2001, which are funded or refunded, by bonds heretofore issued or authorized to be issued, including special assessment proceedings and special assessment certificates or bonds issued in lieu thereof; and all such bonds issued pursuant to said proceedings heretofore taken, shall be legal, valid, and binding obligations of the political subdivision issuing the same, notwithstanding any defects or irregularities, other than actions prohibited by the Constitution or omissions or actions required by the Constitution, in the proceedings taken for the issuance of such bonds.

Source: SL 1967, ch 350, § 3; SL 1969, ch 291, § 3; SL 1971, ch 40, § 2; SL 1973, ch 41, § 2; SL 1984, ch 43, § 62B; SL 1991, ch 64, § 7; SL 1993, ch 62, § 2; SL 2001, ch 34, § 2.



§ 6-8-4 Obligations exceeding debt limitations not validated.

6-8-4. Obligations exceeding debt limitations not validated. Section 6-8-3 shall not be construed as attempting to validate evidences of indebtedness issued by such political subdivision in excess of the constitutional or statutory limitations upon its indebtedness.

Source: SL 1967, ch 350, § 4; SL 1969, ch 291, § 4.



§ 6-8-5 to 6-8-10. Repealed.

6-8-5 to 6-8-10. Repealed by SL 1984, ch 43, § 131.






Chapter 08A - Refunding of Public Securities [Repealed]

CHAPTER 6-8A

REFUNDING OF PUBLIC SECURITIES [REPEALED]

[Repealed by SL 1984, ch 43, § 131]



Chapter 08B - Bonds of Local Public Bodies

§ 6-8B-1 Definitions.

6-8B-1. Definitions. Terms used in this chapter, unless the context otherwise plainly requires, mean:

(1) "Bond," any obligation for the payment of a specified sum of money at a specified future date, for the repayment of money borrowed by a public body, issued by a public body pursuant to authority granted in any law, including but not limited to revenue bonds, assessment bonds, and general obligation bonds;

(2) "Clerk," the clerk, auditor, finance officer, business manager, secretary, or other recording or financial officer of a public body;

(3) "Federal securities," the bills, certificates of indebtedness, notes, bonds, or similar obligations which are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States of America;

(4) "Governing body," the common council, commission, board of commissioners, board of trustees, board of supervisors, board of directors, school board, or other legislative body in which the legislative powers of the public body are vested;

(5) "Ordinance or resolution," an ordinance, resolution, or other proceeding by which a governing body takes formal action and adopts legislative provisions and matters of some permanency;

(6) "Public body," any county, municipality, or township, or any school district, hospital district, sanitary district, irrigation district, drainage district, water user district, or improvement district;

(7) "Refunding bond," a bond which is authorized to be issued pursuant to §§ 6-8B-30 to 6-8B-52, inclusive.
Source: SL 1984, ch 43, § 1; SL 1990, ch 52, § 1.



§ 6-8B-2 Election required for issuance.

6-8B-2. Election required for issuance. Unless otherwise provided, no bonds may be issued either for general or special purposes by any public body unless at an election sixty percent of voters of the public body voting upon the question vote in favor of issuing the bonds. The election shall be held in the manner described by law for other elections of the public body.

Source: SL 1984, ch 43, § 2.



§ 6-8B-3 Resolution or ordinance declaring necessity of bond issue--Contents--Election.

6-8B-3. Resolution or ordinance declaring necessity of bond issue--Contents--Election. If it is determined by the governing body to be necessary or expedient for any public body to issue its bonds the governing body at a regular meeting thereof or a special meeting duly called may by resolution or ordinance declare the necessity thereof and may submit the question of the issuance of bonds to the voters of the public body at any annual election or at a special election called for that purpose. The resolution or ordinance shall set forth clearly the purpose for which the bonds are to be issued and the maximum amount of the bonds. The resolution or ordinance may also include the maximum rate of interest which they draw, and the maximum time within which they shall become due and payable or other matters the governing body determines relevant to the bond issue.

Source: SL 1984, ch 43, § 3.



§ 6-8B-4 Notice of election.

6-8B-4. Notice of election. The governing body shall publish notice of the election once each week for two consecutive weeks in all official newspapers designated by the public body or if there is no official newspaper, a newspaper of general circulation serving the public body. The second notice shall be published not less than four nor more than ten days before the election.

The notice shall state the maximum amount of bonds to be issued, the purpose for which bonds are to be issued, and other matters the governing body determines to be necessary.

Source: SL 1984, ch 43, § 4; SL 2008, ch 34, § 1.



§ 6-8B-5 Ballot form.

6-8B-5. Ballot form. The ballots shall have printed thereon substantially the same language as is included in the notice of election, and there shall be printed the words "Shall the above proposition be approved and the bonds issued?" with the words "Yes" and "No" printed immediately at the left thereof, each preceded by a square or circle wherein the voter shall make a cross (x) or check mark (.) before the word "Yes" for voting in favor of the proposition, or a cross (x) or check mark (.) in the square or circle before the word "No" for voting against the same.

Source: SL 1984, ch 43, § 5.



§ 6-8B-6 Improvement--Authorization of bonds for purchase or construction--Expenditures authorized.

6-8B-6. Improvement--Authorization of bonds for purchase or construction--Expenditures authorized. The question of the issuance of bonds for the purchase or the construction of any building, facility, or improvement may be treated and submitted as a single proposition, and the governing body may determine, if bonds are authorized, whether the purchase or the construction thereof will better serve the interests of the public body. The authorization of bonds for the purpose of purchase or construction of any building, facility, or improvement includes the authorization to expend the proceeds for any equipment and furnishings, the purchase of any land, and the payment of all fees and expenses reasonably necessary to complete the building, facility, or improvement for the purpose intended. Expenditures for the above purposes need not be included in any annual appropriation ordinance of the public body.

Source: SL 1984, ch 43, § 6.



§ 6-8B-7 School, street, or utility improvements--Authorization of bonds.

6-8B-7. School, street, or utility improvements--Authorization of bonds. The question of the issuance of bonds for the purchase, construction, or improvements to school buildings, streets, or to any plant and distribution system owned and operated by the public body for the furnishing of utility services may be submitted as a single proposition, without specification of the amount to be expended on each improvement.

Source: SL 1984, ch 43, § 7.



§ 6-8B-8 Issuance of bonds on approval by voters.

6-8B-8. Issuance of bonds on approval by voters. If the requisite percentage of the voters cast their vote in favor of a bond issue, the governing body without further act may issue bonds to the amount voted for and sell and negotiate the same.

Source: SL 1984, ch 43, § 8.



§ 6-8B-9 Issuance, form, and terms of bonds.

6-8B-9. Issuance, form, and terms of bonds. Bonds may be issued in one or more series, may bear the date or dates and mature at the time or times and in the amounts as the governing body may provide, except that no bond may mature more than fifty years from the date of its issue. The bonds may bear interest at the rate or rates, payable on the date or dates, may be issued in the denominations, carry the registration privileges, be executed in the manner, be payable in the medium of payment, at the place or places within or without the state, and be subject to redemption, prior to maturity, at the times and prices as the governing body may provide. Bonds may be issued in registered form and shall be so issued when necessary under federal law and regulations as a condition for the exemption of the interest thereon from federal income taxation; or otherwise may be issued in bearer form, with coupons attached representing the interest payable thereon, or may be issued in form permitting registration of ownership of principal only.

Source: SL 1984, ch 43, § 9.



§ 6-8B-10 Public or private sale--Notice and procedure for public sale.

6-8B-10. Public or private sale--Notice and procedure for public sale. The governing body may sell its bonds at a public or private sale at the price or prices the governing body determines. If the governing body determines to sell bonds at a public sale, no bonds may be sold until the sale has been advertised once a week for at least two successive weeks the first publication being at least ten days before the sale in the official newspaper of the public body, and if directed by the governing body, in any other newspaper or publication. The notice of sale shall describe the bond issue, the time and place of sale, the method of competitive bidding, which method may describe different forms or alternative forms of bids, and the place where bids will be received.

Source: SL 1984, ch 43, § 10.



§ 6-8B-11 Single issue of bonds separately approved.

6-8B-11. Single issue of bonds separately approved. Bonds separately voted for two or more purposes may be sold and delivered as a single issue if the governing body determines.

Source: SL 1984, ch 43, § 11.



§ 6-8B-12 Interest rate.

6-8B-12. Interest rate. The maximum allowable interest rate for bonds issued by a public body may be whatever rate the governing body prescribes.

Source: SL 1984, ch 43, § 12.



§ 6-8B-13 Disposition of proceeds.

6-8B-13. Disposition of proceeds. The proceeds derived from the sale of any bonds shall be kept as a special fund apart from the other funds of the public body and shall be used exclusively for the purpose for which the bonds were issued.

Source: SL 1984, ch 43, § 13.



§ 6-8B-14 Negotiable investment security status.

6-8B-14. Negotiable investment security status. All bonds issued by any public body are negotiable investment securities within the meaning of chapter 57A-8.

Source: SL 1984, ch 43, § 14.



§ 6-8B-15 Powers as issuer of negotiable investment securities.

6-8B-15. Powers as issuer of negotiable investment securities. The governing body of each public body may do all acts permitted or required of issuers of negotiable investment securities under chapter 57A-8, including but not limited to, the issuance of bonds in registered form and the registration, exchange, and transfer of ownership thereof on the books of the public body.

Source: SL 1984, ch 43, § 15.



§ 6-8B-16 Agents for authentication, transfer, registration, payment, and other functions--Central depository system.

6-8B-16. Agents for authentication, transfer, registration, payment, and other functions--Central depository system. A governing body may appoint for a term as may be agreed, including for so long as a registered bond may be outstanding, corporate or other authenticating agents, transfer agents, registrars, paying or other agents, located within or without the state, and specify the terms of their appointment, including their rights, their compensation and duties, limits upon their liabilities and provisions for their payment of liquidated damages in the event of breach of certain of the duties imposed, which liquidated damages may be made payable to the issuer, the owner or a financial intermediary. Any bank or trust company appointed as an agent under this section shall comply with §§ 51A-5-7 to 51A-5-10, inclusive. A governing body may agree with custodian banks and financial intermediaries, and nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of registered bonds. Any custodian banks and financial intermediaries, and nominees, may, if qualified and acting as fiduciaries, also serve as authenticating agents, transfer agents, registrars, paying or other agents of the issuer with respect to the same issue of registered public securities. Nothing precludes the governing body through its clerk from itself performing, either alone or jointly with other governing bodies, any transfer, registration, authentication, payment, or other function described in this section.

Source: SL 1984, ch 43, § 16.



§ 6-8B-17 Authentication of bonds--Signatures--Seal.

6-8B-17. Authentication of bonds--Signatures--Seal. No bond issued in registered form, whether initially or upon registration of transfer or exchange, is valid or effective for any purpose unless a certificate of authentication is executed thereon by the registrar, by the manual signature of its authorized representative. Any registered bond may be executed by facsimile signatures, printed or otherwise reproduced thereon, of any officers or other persons who are authorized or required by law to execute the same, or to execute any certification or countersignature thereon, and who have manually signed and filed with the registrar an authorization for the use of facsimile signatures, whether or not they have ceased to hold office before the authentication or delivery of the bond. Every bearer bond shall be manually signed on its face by at least one officer of the public body, or by an authorized representative of a banking institution designated by the governing body as authenticating agent but other signatures on the bond and any coupon pertaining to it may be facsimiles of manual signatures filed with the clerk. The corporate seal, if any, of the public body may but need not be affixed to any bond, or a facsimile of the corporate seal may but need not be printed thereon.

Source: SL 1984, ch 43, § 17.



§ 6-8B-18 Registration books--Disclosure of information.

6-8B-18. Registration books--Disclosure of information. The registration books maintained on behalf of any public body by the clerk or registrar shall not be open to inspection or copying by the general public, and no registrar, officer, or member of the governing body shall disclose information contained therein except in the following cases:

(1) If specifically provided otherwise by state or by federal law or regulations;

(2) If directed by judicial order;

(3) If requested by authorized representatives of the secretary of revenue or attorney general or the commissioner of Internal Revenue of the United States for the purpose of ascertaining the application of any estate, inheritance, or other tax on bonds or the interest thereon;

(4) If determined by the registrar to be necessary for the registration of ownership, transfer, or exchange of bonds in accordance with chapter 57A-8.
Source: SL 1984, ch 43, § 18.



§ 6-8B-19 Information filed with secretary of state by issuer.

6-8B-19. Information filed with secretary of state by issuer. Every public body, authority, or agency issuing any general obligation, revenue, improvements, industrial revenue, special assessment, or other bonds of any type, shall, on forms provided by the secretary of state, file with the secretary of state, the following information concerning each issue of bonds:

(1) Name of issuer;

(2) Designation of issue;

(3) Date of issue;

(4) Purpose of issue;

(5) Type of bond;

(6) Principal amount and denomination of bond;

(7) Paying dates of principal and interest;

(8) Amortization schedule;

(9) Interest rate or rates, including total aggregate interest cost.
Source: SL 1984, ch 43, § 19.



§ 6-8B-20 Costs of issuance and sale.

6-8B-20. Costs of issuance and sale. Costs incidental to the issuance and sale of bonds under this chapter may be paid by the purchaser or defrayed from the general fund of the public body, from the proceeds of bonds, from the interest or other yield derived from the investment of the proceeds or from other sources legally available to the public body.

Source: SL 1984, ch 43, § 20.



§ 6-8B-21 Signature by resident attorney.

6-8B-21. Signature by resident attorney. All bonds of every nature issued by any public body, authority, or agency shall be countersigned by an attorney actually residing in the State of South Dakota and duly licensed to practice therein.

Source: SL 1984, ch 43, § 21.



§ 6-8B-22 Invalidity of bonds without attorney's signature.

6-8B-22. Invalidity of bonds without attorney's signature. If the bonds are not countersigned as provided by § 6-8B-21, the bonds shall be void and unenforceable.

Source: SL 1984, ch 43, § 22.



§ 6-8B-23 Notice of redemption.

6-8B-23. Notice of redemption. If any bonds become prepayable under any option or provision therein contained, notice of the call for redemption may be made by publication once a week for two consecutive weeks in a newspaper of general circulation serving the public body and, if directed by the governing body, in any other newspaper or publication. Alternatively, the notice may be given by mailing it to the place where the bonds are payable and to the holder of each bond to be redeemed, if the holder's name and address is known. The notice of redemption shall contain a description of the bonds to be redeemed and the redemption date and shall state that on the redemption date, not less than thirty days after the date of the first publication or the mailing of the notice, all interest on the bonds shall cease.

Source: SL 1984, ch 43, § 23.



§ 6-8B-24 Replacement of lost, stolen, or destroyed bonds.

6-8B-24. Replacement of lost, stolen, or destroyed bonds. The replacement of lost, destroyed, and stolen bonds issued by a public body shall be handled in the manner provided by chapter 57A-8.

Source: SL 1984, ch 43, § 24.



§ 6-8B-25 Tax exemption.

6-8B-25. Tax exemption. All bonds issued by any public body pursuant to this chapter, their transfer, and the income therefrom, are free from taxation within the State of South Dakota, except for estate, inheritance taxes and taxes imposed upon financial institutions under chapter 10-43.

Source: SL 1984, ch 43, § 51.



§ 6-8B-26 Anticipation notes--When issuance authorized.

6-8B-26. Anticipation notes--When issuance authorized. When all conditions precedent to the offering for sale of bonds of a public body in any amount and for any authorized purpose have been satisfied, the governing body may, by resolution, issue and sell notes in anticipation of the issuance of the bonds in the manner and subject to the limitations set forth in §§ 6-8B-26 to 6-8B-29, inclusive.

Source: SL 1984, ch 43, § 24A.



§ 6-8B-27 Anticipation notes--Amount--Term.

6-8B-27. Anticipation notes--Amount--Term. Bond anticipation notes may be issued in a principal amount not exceeding the authorized principal amount of the bonds in anticipation of which the notes are to be issued. Such notes shall mature not later than three years after their date of issue.

Source: SL 1984, ch 43, § 24B.



§ 6-8B-28 Anticipation notes--Payment--Issuance of bonds required--Exchange--Redemption.

6-8B-28. Anticipation notes--Payment--Issuance of bonds required--Exchange--Redemption. Any amount of the principal of or interest on any bond anticipation notes which cannot be paid at maturity from any other funds which are properly available and appropriated by the governing body for that purpose shall be paid from the proceeds of the bonds in anticipation of which the notes were issued. The public body shall be obligated to issue and sell such bonds on or before the maturity date of the bond anticipation notes. The holders of bond anticipation notes shall have the right to require the offering of such bonds for sale, and, in the event such bonds are not sold on or before the maturity date of the notes, the holders of the notes shall have the right to require such bonds to be issued to them in exchange for the notes, by lot, on a par for par basis. In the event of any such exchange, the bonds so issued shall bear interest at the maximum rate permitted in the proceedings authorizing their issuance, shall mature serially over the maximum number of years permitted in the proceedings authorizing their issuance, and shall be subject to redemption on any interest payment date without penalty. Thereafter, whenever there is a sufficient amount of money in the sinking fund established for the bonds to prepay and redeem one or more bonds the public body shall prepay and redeem such bond or bonds on the next succeeding interest payment date for which notice of redemption can be duly given.

Source: SL 1984, ch 43, § 24C.



§ 6-8B-29 Anticipation notes--Bond provisions applicable.

6-8B-29. Anticipation notes--Bond provisions applicable. The provisions of §§ 6-8B-9 to 6-8B-24, inclusive, shall apply to any bond anticipation notes issued pursuant to this chapter.

Source: SL 1984, ch 43, § 24D.



§ 6-8B-30 Refunding bonds without election--Purposes.

6-8B-30. Refunding bonds without election--Purposes. Any bonds may be refunded, whether or not the bonds have matured or are then subject to redemption, by the public body which issued them, or any successor thereof, in the name of the public body which issued the bonds being refunded, without an election, except as provided in § 6-8B-40, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, for any one or more of the following purposes:

(1) For the purpose of extending the maturity date of all or any part of any outstanding bonds for which payment is in arrears, or for which there is not, or it is certain that there will not be, sufficient money to pay the principal or interest on the outstanding bonds as they respectively become due;

(2) For the purpose of reducing debt service costs or affecting other economies;

(3) For the purpose of reorganizing all or any part of the outstanding bonds of a public body in relation to the resources available for their payment; or

(4) To relieve the public body of restrictions imposed by covenants with respect to the bonds being refunded.
Source: SL 1974, ch 54, § 3; SDCL Supp, § 6-8A-2; SL 1984, ch 43, § 25.



§ 6-8B-31 Repealed.

6-8B-31. Repealed by SL 1986, ch 61.



§ 6-8B-32 Voluntary surrender required to refund bonds not maturing or callable for twenty-five years--Provision for payment.

6-8B-32. Voluntary surrender required to refund bonds not maturing or callable for twenty-five years--Provision for payment. No bonds may be refunded unless the holders thereof voluntarily surrender them for exchange or payment, or unless they either mature or are callable for prior redemption under their terms within twenty-five years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds being refunded within the period of time.

Source: SL 1974, ch 54, § 5; SDCL Supp, § 6-8A-5; SL 1984, ch 43, § 27.



§ 6-8B-33 Approvals required for refunding bonds of issuer divided into other public bodies.

6-8B-33. Approvals required for refunding bonds of issuer divided into other public bodies. If a public body having outstanding indebtedness has been divided and parts thereof are included within two or more other public bodies, by any lawful means, the refunding of the bonds requires affirmative action by a majority of the members of the governing bodies of each of the public bodies within which any part of the area of the public body which is being lawfully taxed to pay the outstanding indebtedness is then included, except as provided in § 6-8B-34.

Source: SL 1974, ch 54, § 15; SDCL Supp, § 6-8A-6; SL 1984, ch 43, § 28.



§ 6-8B-34 Refunding after detachment of land from issuer.

6-8B-34. Refunding after detachment of land from issuer. Notwithstanding § 6-8B-33, the indebtedness of any public body outstanding at the time part or parts of the public body are detached therefrom by any lawful means and which public body has retained its lawful corporate existence after the detachment of the land from the public body may be refunded by action of the governing body of the public body from which land has been detached with or without concurrence or action by the governing board of the public body, if any, within which the detached land is included.

Source: SL 1974, ch 54, § 15; SDCL Supp, § 6-8A-7; SL 1984, ch 43, § 29.



§ 6-8B-35 Maximum amount of refunding bonds.

6-8B-35. Maximum amount of refunding bonds. The principal amount of the refunding bonds may not exceed the amount necessary to retire the refunded bonds with interest, pursuant to § 6-8B-46, or, as to crossover refunding bonds, pursuant to §§ 6-8B-53 and 6-8B-54, plus any costs or expenses associated with the refunding and the issuance of the refunding bonds.

Source: SL 1974, ch 54, § 5; SDCL Supp, § 6-8A-8; SL 1984, ch 43, § 30; SL 1987, ch 66, § 3.



§ 6-8B-36 Maximum aggregate indebtedness of issuer.

6-8B-36. Maximum aggregate indebtedness of issuer. No refunding bond may cause a public bodies' aggregate amount of indebtedness to exceed the maximum allowable constitutional or statutory provisions, if any, applicable to the public body.

Source: SL 1974, ch 54, § 7; SDCL Supp, § 6-8A-9; SL 1984, ch 43, § 31.



§ 6-8B-37 Bonds not included in computation of aggregate indebtedness.

6-8B-37. Bonds not included in computation of aggregate indebtedness. In computing the aggregate amount of indebtedness of any public body for the purposes of § 6-8B-36, bonds which have been refunded, as provided in this chapter, by immediate payment or prior redemption and retirement or by the placement of the proceeds of refunding bonds or investments thereof in escrow, are not deemed outstanding indebtedness as of the date on which sufficient moneys are placed with the paying agent of the outstanding bonds for the purpose of immediately paying, or redeeming and retiring the bonds, or as of the date on which the proceeds of the refunding bonds or investments thereof are placed in an escrow.

Source: SL 1974, ch 54, § 7; SDCL Supp, § 6-8A-9; SL 1984, ch 43, § 32.



§ 6-8B-38 Combining outstanding issues for refunding--Combining refunding and other purposes--Issue in series.

6-8B-38. Combining outstanding issues for refunding--Combining refunding and other purposes--Issue in series. Subject to §§ 6-8B-39 to 6-8B-41, inclusive, a public body may issue refunding bonds to refund one or more or any part of one or more or all issues of its bonds which are outstanding and refunding bonds and bonds authorized for any other purpose or purposes may be issued separately or issued in combination in one series or more by any public body.

Source: SL 1974, ch 54, § 6; SDCL Supp, § 6-8A-11; SL 1984, ch 43, § 33.



§ 6-8B-39 Bonds payable from different sources--Refunding by single issue prohibited.

6-8B-39. Bonds payable from different sources--Refunding by single issue prohibited. No two or more issues or parts of issues of outstanding bonds may be refunded by a single issue of refunding bonds unless all of the outstanding bonds are payable from the same fund or source.

Source: SL 1984, ch 43, § 34A.



§ 6-8B-40 Refunding bonds not payable from same source as bonds being refunded--Election required.

6-8B-40. Refunding bonds not payable from same source as bonds being refunded--Election required. No outstanding bonds may be refunded by an issue of refunding bonds unless either the outstanding bonds and the refunding bonds are payable from the same fund or source or the question of the issuance of the refunding bonds is submitted to and approved by the voters of the public body in accordance with §§ 6-8B-2 to 6-8B-8, inclusive.

Source: SL 1984, ch 43, § 34B.



§ 6-8B-41 Combinations subject to more than one debt limit prohibited.

6-8B-41. Combinations subject to more than one debt limit prohibited. No two or more issues or parts of issues of outstanding bonds or refunding bonds authorized for any other purpose or purposes may be combined in one issue where more than one constitutional or statutory debt limitation is applicable to the combination.

Source: SL 1974, ch 54, § 6; SDCL Supp, § 6-8A-13; SL 1984, ch 43, § 35.



§ 6-8B-42 Issuance and sale of refunding bonds.

6-8B-42. Issuance and sale of refunding bonds. In addition to the provisions of §§ 6-8B-30 to 6-8B-52, inclusive, all refunding bonds shall be issued and sold in accordance with the provisions of §§ 6-8B-9 to 6-8B-24, inclusive.

Source: SL 1984, ch 43, § 37.



§ 6-8B-43 Conclusiveness of determination that limitations have been met.

6-8B-43. Conclusiveness of determination that limitations have been met. The determination by a governing body that all the limitations imposed upon the issuance of refunding bonds have been met is conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

Source: SL 1974, ch 54, § 14; SDCL Supp, § 6-8A-17; SL 1984, ch 43, § 39.



§ 6-8B-44 Recital of authority for issuance--Incontestability after delivery for value.

6-8B-44. Recital of authority for issuance--Incontestability after delivery for value. Any resolution, ordinance, or other instrument may provide that each refunding bond shall recite that it is issued pursuant to this chapter. The recital shall conclusively impart full compliance with §§ 6-8B-30 to 6-8B-52, inclusive. All refunding bonds issued containing the recital are incontestable for any cause whatsoever after their delivery for value.

Source: SL 1974, ch 54, § 12; SDCL Supp, § 6-8A-18; SL 1984, ch 43, § 40.



§ 6-8B-45 Exchange or sale.

6-8B-45. Exchange or sale. Any refunding bonds may either be delivered in exchange for the outstanding bonds being refunded or may be publicly or privately sold at a price and in the manner determined by the governing body, in accordance with § 6-8B-10.

Source: SL 1974, ch 54, § 8; SDCL Supp, § 6-8A-23; SL 1984, ch 43, § 43.



§ 6-8B-46 Disposition of proceeds of sale--Escrow.

6-8B-46. Disposition of proceeds of sale--Escrow. The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow in any financial institution within or without the state which has trust powers, and has complied with the applicable provisions of §§ 51A-5-7 to 51A-5-10, inclusive, to be applied to the payment of the bonds being refunded upon their presentation therefor.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-24; SL 1984, ch 43, § 44.



§ 6-8B-47 Escrow including other funds.

6-8B-47. Escrow including other funds. The public body may appropriate to any escrow established under § 6-8B-46, any other moneys available for the purpose, including moneys on hand in the sinking fund for the refunded bonds.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-25; SL 1984, ch 43, § 45.



§ 6-8B-48 Investment of escrow funds--Amount required in escrow--Appropriation--Verification.

6-8B-48. Investment of escrow funds--Amount required in escrow--Appropriation--Verification. Moneys deposited in any escrow, established under § 6-8B-46, may be invested in federal securities and such investments, together with any interest or other yield to be derived from any such investments and any moneys not invested, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom, to pay the principal of, premium, if any, and interest on the bonds being refunded as such become due at their respective maturities or due at any designated prior redemption date or dates, if called for redemption. The moneys and investments in such escrow account shall be irrevocably appropriated to the payment of the principal of, premium, if any, and interest on the refunded bonds. The computations made in determining the sufficiency of the escrow shall be verified by a certified public accountant licensed or authorized to practice in this state.

Source: SL 1974, ch 54, § 10; SDCL Supp, §§ 6-8A-25, 6-8A-26; SL 1984, ch 43, § 46.



§ 6-8B-49 Purchaser not responsible for application of proceeds.

6-8B-49. Purchaser not responsible for application of proceeds. No purchaser of any refunding bond is responsible for the application of the proceeds thereof by the issuer or any of its officers, agents, or employees.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-27; SL 1984, ch 43, § 47.



§ 6-8B-50 Disposition of accrued interest and premiums received on sale.

6-8B-50. Disposition of accrued interest and premiums received on sale. Any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon, the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, or may be used to defray incidental costs, or applied to the payment of the bonds being refunded, or deposited in an escrow, established pursuant to § 6-8B-46, as the governing body determines.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-28; SL 1984, ch 43, § 48.



§ 6-8B-51 Outstanding bonds unaffected.

6-8B-51. Outstanding bonds unaffected. Sections 6-8B-30 to 6-8B-52, inclusive, have no effect on the legality of any outstanding bond issued for refunding or other purposes pursuant to any other law.

Source: SL 1984, ch 43, § 56.



§ 6-8B-52 Chapter of full authority--Additional to other laws.

6-8B-52. Chapter of full authority--Additional to other laws. Sections 6-8B-30 to 6-8B-52, inclusive, without reference to other statutes of the state, except as herein otherwise specifically provided, constitute full authority for the authorization and issuance of refunding bonds. No other act or law with regard to the authorization or issuance of bonds that in any way impedes or restricts the carrying out of the acts authorized to be done may be construed as applying to any proceedings taken pursuant to this chapter, except as otherwise provided. The powers conferred by §§ 6-8B-30 to 6-8B-52, inclusive, are in addition and supplemental to, and not a substitution for, and the limitations imposed by §§ 6-8B-30 to 6-8B-52, inclusive, do not affect the powers conferred by any other law except as otherwise provided herein.

Source: SL 1974, ch 54, § 19; SDCL Supp, § 6-8A-37; SL 1984, ch 43, § 57.



§ 6-8B-53 Issuance of crossover refunding bonds--Deposit of proceeds in debt service fund--Maintenance of fund--Taxes levied and appropriated for payment of refunding bonds.

6-8B-53. Issuance of crossover refunding bonds--Deposit of proceeds in debt service fund--Maintenance of fund--Taxes levied and appropriated for payment of refunding bonds. Crossover refunding bonds may be issued by a public body without regard to the limitations in §§ 6-8B-46 and 6-8B-48. The proceeds of crossover refunding bonds less any proceeds applied to payment of the costs of their issuance, shall be deposited in a debt service fund irrevocably appropriated to the payment of principal of and interest on the refunding bonds until the date the proceeds are applied to payment of the bonds to be refunded. The debt service fund shall be maintained as an escrow account with a suitable financial institution within or without the state, which has trust powers and which has complied with the applicable provisions of §§ 51A-5-7 to 51A-5-10, inclusive, and amounts in it shall be invested in securities described in this section. Excess proceeds, if any, of the tax levy made with respect to the bonds to be refunded, and any other available amounts, may be deposited in the escrow account. In the resolution authorizing the issuance of crossover refunding bonds, the governing body may pledge to their payment any source of payment of the bonds to be refunded. In the case of general obligation bonds, taxes shall be levied and appropriated to the debt service fund in the amounts needed, together with estimated investment income of the debt service fund and any other revenues available upon discharge of the bonds refunded, to pay when due the principal of and interest on the refunding bonds. The levy so imposed may be reduced by earnings to be received from investments on hand in the debt service fund to the extent the applicable recording officer certifies to the county auditor that the earnings are expected to be received in amounts and at such times as to be sufficient, together with the remaining levy, to satisfy the purpose of the levy. Any taxes levied for the payment of principal of or interest on the bonds to be refunded shall continue until all of the bonds to be refunded have been fully paid.

Source: SL 1987, ch 66, § 1.



§ 6-8B-54 Securities purchased for debt service fund limited.

6-8B-54. Securities purchased for debt service fund limited. Securities purchased for the debt service fund shall be limited to:

(1) General obligations of the United States, securities whose principal and interest payments are guaranteed by the United States, and securities issued by the following agencies of the United States: banks for cooperatives, federal home loan banks, federal intermediate credit banks, federal land banks, and the federal national mortgage association; or

(2) Obligations issued or guaranteed by any state or any political subdivision of a state, which at the date of purchase are rated the highest or the next highest rating given by Standard and Poor's Corporation, Moody's Investors Service, or a similar nationally recognized rating agency, but not less than the rating on the refunded bonds immediately prior to the refunding.
Source: SL 1987, ch 66, § 2.



§ 6-8B-55 Definition of terms.

6-8B-55. Definition of terms. Terms used in §§ 6-8B-56 to 6-8B-69, inclusive, mean:

(1) "Credit enhancement obligation," an agreement, instrument, or other arrangement described in §§ 6-8B-56 to 6-8B-69, inclusive, pursuant to which any municipality or county covenants or agrees to levy taxes or pledge its full faith and credit or other revenues, funds, fees, or property in amounts estimated by the municipality or county to be necessary to pay debt service and related charges on or in connection with bonds or other obligations issued to finance or refinance property, real or personal, and related costs for a qualified nonprofit corporation which owns or operates a hospital in South Dakota;

(2) "Qualified nonprofit corporation," a nonprofit corporation which owns or operates a hospital which provides or intends to provide services to all or a portion of the residents of a municipality or county which proposes to issue a credit enhancement obligation.
Source: SL 1992, ch 3, § 4.



§ 6-8B-56 Issuance of credit enhancement obligation--Conditions.

6-8B-56. Issuance of credit enhancement obligation--Conditions. The governing body of any municipality or county may authorize the issuance of a credit enhancement obligation upon compliance with the requirements of this section and chapter 1-16A. The governing body shall find and determine that:

(1) The credit enhancement obligation will serve as a public purpose of such municipality or county by promoting the public health, welfare, or safety of residents of the municipality or county by permitting or assisting a qualified nonprofit corporation to borrow money at rates, for a term or in amounts not otherwise available to such corporation;

(2) The purpose of the borrowing by a qualified nonprofit corporation is to finance or refinance real or personal property or other costs incurred by or on behalf of a qualified nonprofit corporation for the purpose of providing hospital services within the State of South Dakota; and

(3) The reasonably anticipated revenues of the qualified nonprofit corporation and any other available amounts or revenues are expected to be sufficient to pay debt service when due with respect to bonds or other obligations to be secured by the credit enhancement obligation.
Source: SL 1992, ch 3, § 5.



§ 6-8B-57 Debt service reserve fund or credit facility.

6-8B-57. Debt service reserve fund or credit facility. If a municipality or county determines that it is not precluded by any applicable law or regulation which may govern the exclusion of interest on the bonds or other obligations from federal income taxation, the terms and conditions applicable to the borrowing by the qualified nonprofit corporation shall include a debt service reserve fund or account or similar arrangement or credit facility as shall be approved by the health and educational facilities authority in an amount approximately equal to maximum annual debt service on the bonds or other obligations to be secured by the credit enhancement obligation.

Source: SL 1992, ch 3, § 6.



§ 6-8B-58 Issuance of credit enhancement obligation--Findings and determinations of chapter 1-16A.

6-8B-58. Issuance of credit enhancement obligation--Findings and determinations of chapter 1-16A. Any resolution or ordinance of a municipality or county approving the issuance of a credit enhancement obligation shall require that the health and educational facilities authority make the findings and determinations required by chapter 1-16A with respect to the credit enhancement obligation prior to the issuance and delivery of the credit enhancement obligation and the bonds or other obligations to be secured thereby.

Source: SL 1992, ch 3, § 7.



§ 6-8B-59 Referendum.

6-8B-59. Referendum. Approval of an ordinance or resolution approving a credit enhancement obligation shall be subject to a referendum if five percent of the registered voters, based upon the total number of registered voters at the last preceding general election, petition, within twenty days after such approval, to have the question of approval or disapproval of the credit enhancement obligation placed upon the ballot at the next regular election or at a special election called for such purpose. Except as may be required by a petition for referendum described in the preceding sentence, no election is required to authorize the issuance, delivery, or enforcement of a credit enhancement obligation by a county or municipality.

Source: SL 1992, ch 3, § 8.



§ 6-8B-60 Form of covenants or pledges.

6-8B-60. Form of covenants or pledges. In a resolution setting forth the findings and determinations required by §§ 6-8B-56 to 6-8B-59, inclusive, a governing body may authorize the issuance of a credit enhancement obligation which may be in the form of one or more of the following covenants or pledges:

(1) The governing body may covenant that if at any time the revenues and other sums pledged to pay debt service with respect to the bonds or other obligations to be secured by the credit enhancement obligation are for any reason insufficient for such purpose, the governing body shall levy a general ad valorem tax on all taxable property within the jurisdiction of the municipality or county which issues such credit enhancement obligation for the payment of any such deficiency;

(2) The governing body may covenant that if at any time the revenues and other sums pledged to pay debt service with respect to the bonds or other obligations to be secured by the credit enhancement obligation are for any reason insufficient for such purpose, the governing body shall levy a non-ad valorem sales tax pursuant to chapter 10-52 or any successor statute and pledge all or a portion of the amounts collected therefrom for the payment of any such deficiency or, if such non-ad valorem sales tax has been or will already be so levied, the governing body shall pledge all or a portion of the amounts collected therefrom for the payment of any such deficiency; or

(3) The governing body may covenant that if any time the revenues and other sums pledged to pay such debt service with respect to the bonds or other obligations to be secured by the credit enhancement obligation are for any reason insufficient for such purpose, the governing body shall collect and apply any other identified source of revenues now or hereafter available to the municipality or county which issues such credit enhancement obligation for the payment of any such deficiency.
Source: SL 1992, ch 3, § 9.



§ 6-8B-61 Agreements with health and educational facilities authority or other financial institution entered into by state entities.

6-8B-61. Agreements with health and educational facilities authority or other financial institution entered into by state entities. The State of South Dakota and any of its agencies, boards, authorities, departments, and commissions may enter into agreements or other arrangements with the health and educational facilities authority or any financial institution in order to effectuate or implement any pledge or other covenant described in § 6-8B-60.

Source: SL 1992, ch 3, § 10.



§ 6-8B-62 Credit enhancement obligations irrepealable until fully paid.

6-8B-62. Credit enhancement obligations irrepealable until fully paid. Upon the issuance and sale of bonds or other obligations secured by a credit enhancement obligation, any pledge or covenant made relating to such bonds or other obligations pursuant to a resolution or ordinance described in § 6-8B-60 and any agreement or other arrangement made pursuant to § 6-8B-61 shall be irrepealable until such time as such bonds or other obligations are fully paid with interest thereon in the manner described by the documents governing such bonds or other obligations.

Source: SL 1992, ch 3, § 11.



§ 6-8B-63 Determination by governing body on limitations conclusive absent fraud or abuse.

6-8B-63. Determination by governing body on limitations conclusive absent fraud or abuse. The determination by a governing body that all of the limitations imposed upon the issuance of a credit enhancement obligation have been met is conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

Source: SL 1992, ch 3, § 12.



§ 6-8B-64 Ad valorem taxes--Limit.

6-8B-64. Ad valorem taxes--Limit. Any ad valorem taxes levied pursuant to subdivision 6-8B-60(1) may not exceed the amount of the anticipated deficiency by more than five percent, but may not be subject to any other statutory limitation of rate or amount applicable to other taxes levied or collected by the municipality or county which issues such credit enhancement obligation.

Source: SL 1992, ch 3, § 13.



§ 6-8B-65 Agreements with health and educational facilities authority or other financial institution entered into by municipality or county--Provisions--Interest deemed perfected.

6-8B-65. Agreements with health and educational facilities authority or other financial institution entered into by municipality or county--Provisions--Interest deemed perfected. In connection with the authorization and issuance of a credit enhancement obligation, any municipality or county may enter into one or more agreements or other arrangements with the health and educational facilities authority or any financial institution acting as trustee or paying agent for bonds or other obligations secured by the credit enhancement obligation for the purpose of implementing the provisions of §§ 6-8B-55 to 6-8B-69, inclusive. Such agreement may contain such provisions as the authority deems necessary and may provide that the financial institution may act as trustee or paying agent for the benefit of and on behalf of the authority and be held accountable as the trustee of an express trust for the application and disposition of the amounts and other funds pledged by any municipality or county pursuant to the provisions of §§ 6-8B-55 to 6-8B-69, inclusive, including the income and proceeds therefrom, solely for the uses and purposes as provided in the agreement. No filing, recording, possession, or other action under the uniform commercial code or any other law of this state may be required to perfect the security interest of the authority or any such financial institution in and to the credit enhancement obligation and amounts payable thereunder. The security interest of the authority and any such financial institution acting shall, for all purposes, be deemed perfected for the benefit of the authority, the financial institution and any holders of bonds or other obligations issued in connection therewith on and after the time of the adoption of the resolution or ordinance making the pledge against all parties having prior unperfected or subsequent security interests or claims of any kind in tort, in contract, or otherwise.

Source: SL 1992, ch 3, § 14.



§ 6-8B-66 Aggregate indebtedness of municipality or county--Limit--Calculation.

6-8B-66. Aggregate indebtedness of municipality or county--Limit--Calculation. No credit enhancement obligation may cause the aggregate amount of indebtedness of the municipality or county which issues such credit enhancement obligation to exceed the maximum allowable constitutional or statutory provisions, if any, applicable to such municipality or county. In computing the aggregate amount of indebtedness of any municipality or county which issues the credit enhancement obligation as provided in this chapter, there shall be included as indebtedness the unpaid principal amount of the outstanding bonds or other obligations secured by the credit enhancement obligation less any amounts on deposit with the health and educational facilities authority or any financial institution acting as trustee, paying agent, or in any other fiduciary capacity with respect to such obligations.

Source: SL 1992, ch 3, § 15.



§ 6-8B-67 Tax or revenue anticipation notes--Limit.

6-8B-67. Tax or revenue anticipation notes--Limit. If a municipality or county is required to or reasonably anticipates that it will be required to make payments on or with respect to a credit enhancement obligation, it may issue tax or revenue anticipation notes in the anticipated amounts of such required payments provided that the principal and interest payable with respect to any such anticipation notes may not exceed the amount of taxes or other fees, funds, revenues, or other amounts anticipated to be received on or before the date or dates on which principal and interest shall be payable on the anticipation notes.

Source: SL 1992, ch 3, § 16.



§ 6-8B-68 Obligation subject to provisions of §§ 6-8B-9 to 6-8B-22, inclusive.

6-8B-68. Obligation subject to provisions of §§ 6-8B-9 to 6-8B-22, inclusive. A credit enhancement obligation, any agreement related thereto and any anticipation note authorized by § 6-8B-67 shall be authorized, issued and sold as provided in, and shall be subject to the provisions of §§ 6-8B-9 to 6-8B-22, inclusive.

Source: SL 1992, ch 3, § 17.



§ 6-8B-69 Exemption from registration under chapter 47-31B.

6-8B-69. Exemption from registration under chapter 47-31B. Any credit enhancement obligation, any agreement or other arrangement related thereto, and any anticipation note authorized hereunder shall be exempt from registration under chapter 47-31B.

Source: SL 1992, ch 3, § 18; SL 2004, ch 278, § 57.






Chapter 09 - Annual Fiscal Reports [Repealed]

§ 6-9-1 Repealed.

6-9-1. Repealed by SL 2017, ch 52, § 1.



§ 6-9-2 Repealed.

6-9-2. Repealed by SL 1988, ch 62.



§ 6-9-3 Repealed.

6-9-3. Repealed by SL 2014, ch 45, § 1.






Chapter 10 - Incorporation and Dissolution of Political Subdivisions

§ 6-10-1 Incorporation or dissolution not effective until notice filed with secretary of state.

6-10-1. Incorporation or dissolution not effective until notice filed with secretary of state. No political subdivision of the State of South Dakota may legally be incorporated or dissolved until notice of such incorporation or dissolution has been filed in the Office of the Secretary of State.

Source: SL 1965, ch 266, § 1.



§ 6-10-2 Form of notice filed with secretary of state--Articles or order.

6-10-2. Form of notice filed with secretary of state--Articles or order. Such notice of incorporation or dissolution shall be in the form of a certified copy of the articles of incorporation, where applicable; or a certified copy of an order of incorporation or an order of dissolution issued by a court of competent jurisdiction or a board or commission authorized by law to effect such incorporation or dissolution.

Source: SL 1965, ch 266, § 2.



§ 6-10-3 Fees and tax money withheld from noncomplying subdivisions.

6-10-3. Fees and tax money withheld from noncomplying subdivisions. No fees or reversions of tax money, authorized by law, shall be made to any subdivision of state government until the provisions of this chapter have been fully complied with by the subdivisions involved.

Source: SL 1965, ch 266, § 3.






Chapter 11 - Local Government Study Commission [Repealed]

CHAPTER 6-11

LOCAL GOVERNMENT STUDY COMMISSION [REPEALED]

[Repealed by SL 1994, ch 59, §§ 1-10]



Chapter 12 - Home Rule Charters

§ 6-12-1 Expenses and cost of charter preparation and election.

6-12-1. Expenses and cost of charter preparation and election. Whether initiated by the voters or provided by the governing boards, counties, and first and second class municipalities are authorized to expend from their general funds expenses in connection with the preparation and sponsorship of a charter proposal and shall pay the cost of election conducted on the question of adoption or amendment of a charter.

Source: SL 1974, ch 52, § 1; SL 1992, ch 60, § 2.



§ 6-12-2 Voting on proposal--Alternatives.

6-12-2. Voting on proposal--Alternatives. When a governing board or a combination of governing boards propose to provide a home rule charter they may either initially submit the proposed charter to a vote or may submit to a vote the question of whether a charter should be initiated and present alternatives as issues upon the same ballot as to the composition and selection of a charter commission to draft the proposed charter.

Source: SL 1974, ch 52, § 2.



§ 6-12-3 Alternatives proposed by board action on initiated petition.

6-12-3. Alternatives proposed by board action on initiated petition. The governing board or boards to whom an initiated petition is presented and to which a proposed charter is not attached, in addition to the question of whether or not a charter should be adopted, shall, unless the petition contains a general statement as to the petitioner's choice as to the composition and the manner of selection of a charter commission, propose alternatives as provided by § 6-12-2.

Source: SL 1974, ch 52, § 3.



§ 6-12-4 Governmental structure to be established in charter.

6-12-4. Governmental structure to be established in charter. A charter, to be valid, must establish therein the form of governmental structure under which the home rule unit will function.

Source: SL 1974, ch 52, § 4.



§ 6-12-5 Standards to be at least as stringent as state law.

6-12-5. Standards to be at least as stringent as state law. Neither charter nor ordinances adopted thereunder may set standards and requirements which are lower or less stringent than those imposed by state law, but they may set standards and requirements which are higher or more stringent than those imposed by state law, unless a state law provides otherwise.

Source: SL 1974, ch 52, § 5.



§ 6-12-6 Restrictions on power of home rule units.

6-12-6. Restrictions on power of home rule units. The power of a home rule unit does not include the power to:

(1) Enact private or civil law governing civil relationships except as incident to the exercise of an independent county or municipal power;

(2) Define and provide for the punishment of a crime, but this limitation shall not abridge the power of a home rule unit to provide punishment for the violation of ordinances or charter provisions by a fine not exceeding five hundred dollars or by imprisonment not exceeding six months or by both such fine and imprisonment;

(3) Abridge laws relating to elementary and secondary education;

(4) Change assessment practices and procedures relating to ad valorem taxation of property;

(5) Exempt itself from providing the necessary personnel and facilities to perform services required by general law to be performed by a like unit or units of local government;

(6) Deny referendum on ordinances or bylaws provided by chapter 9-19;

(7) Regulate rates or conditions of service of any public utility regulated by the South Dakota Public Utilities Commission.
Source: SL 1974, ch 52, § 6; SL 1975, ch 283, § 56.



§ 6-12-7 Time of election on charter proposal by commission.

6-12-7. Time of election on charter proposal by commission. When a commission has been selected or appointed to draft a proposed charter or an amendment to a charter, an election on the question must be held within one year after initiation of the proposed action.

Source: SL 1974, ch 52, § 10.



§ 6-12-8 Special election on home rule charter--Exception.

6-12-8. Special election on home rule charter--Exception. A special election shall be called on any question involving a home rule charter unless another election is scheduled within one hundred twenty days of the initiation of the action.

Source: SL 1974, ch 52, § 8; SL 2005, ch 42, § 1.



§ 6-12-8.1 Initiation of the action defined.

6-12-8.1. Initiation of the action defined. For purposes of §§ 6-12-7 and 6-12-8, an initiation of the action means the point at which the governing body or combination of governing bodies have passed a motion to either submit the proposed charter to a vote or to submit to a vote the question of whether a charter should be initiated pursuant to § 6-12-2.

Source: SL 2005, ch 42, § 2.



§ 6-12-9 Preparation for election--Time of election on initiated charter.

6-12-9. Preparation for election--Time of election on initiated charter. If there is no scheduled election qualifying under § 6-12-8, elections will be noticed and ballots will be prepared to accommodate absentee voting under the general election law, and if it is on the question of adopting of a charter or an amendment which has been drafted and approved by the initiators, such election shall be held within sixty days after its filing.

Source: SL 1974, ch 52, § 9.



§ 6-12-10 Application of general election laws.

6-12-10. Application of general election laws. Except as provided in §§ 6-12-7 to 6-12-9, inclusive, general election laws shall govern elections on questions of adoption, amendment, or repeal of a charter.

Source: SL 1974, ch 52, § 7.



§ 6-12-11 Filing of adopted charter with secretary of state--Violation--Effect.

6-12-11. Filing of adopted charter with secretary of state--Violation--Effect. The person charged with the conduct of an election concerning a question on adoption of a charter or amendment thereto shall, within thirty days after the canvass and return thereon, file with the secretary of state a certified copy of a charter or amendment adopted. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor, but the failure of such person to so file shall not invalidate any election on such a question or a charter or amendment adopted pursuant thereto.

Source: SL 1974, ch 52, § 11; SL 1981, ch 43, § 1.



§ 6-12-12 Chapter not to invalidate prior proceedings.

6-12-12. Chapter not to invalidate prior proceedings. Nothing in this chapter shall be construed to invalidate any proceedings had before July 1, 1974, in connection with the formation or submission of any charter provision instituted prior to July 1, 1974.

Source: SL 1974, ch 52, § 12.



§ 6-12-13 Repealed.

6-12-13. Repealed by SL 1997, ch 42, § 2.



§ 6-12-14 Taxing power limited.

6-12-14. Taxing power limited. No county, city, or other governmental unit, including governmental units chartered under S.D. Const., Art. IX, § 2, unless otherwise specifically provided by statute, may, enact or increase, in any form a tax, fee, or charge that is: related to the state lottery; similar to a tax which provides revenues to the state; or similar to state licensing or regulatory fees enacted by statute or adopted by rule. The provisions of this section do not prohibit any tax or fee enacted and imposed on or before March 1, 1996.

Source: SL 1997, ch 42, § 1.



§ 6-12-15 Scope of section 6-12-14.

6-12-15. Scope of section 6-12-14. Nothing in § 6-12-14 is intended to authorize any county, city, or other governmental unit chartered under S.D. Const., Art. IX, § 2, to enact or increase a tax, fee, or other charge that is denied by its charter, the Constitution, or the general laws of the state.

Source: SL 1997, ch 42, § 3.






Chapter 13 - Disposal of Surplus Government Property

§ 6-13-1 Disposition of surplus property.

6-13-1. Disposition of surplus property. The governing board of a political subdivision may sell, trade, loan, destroy, or otherwise dispose of any land, structures, equipment, or other property which the governing board has, by appropriate motion, determined is no longer necessary, useful, or suitable for the purpose for which it was acquired. No motion is required to sell, trade, loan, destroy, or otherwise dispose of consumable supplies, printed text, zoo animals, or subscriptions.

Source: SL 1988, ch 64, § 1; SL 1998, ch 38, § 1; SL 2005, ch 41, § 1; SL 2012, ch 48, § 2.



§ 6-13-2 Appraisal of value of surplus property--Filing of report.

6-13-2. Appraisal of value of surplus property--Filing of report. After the governing board of a political subdivision has made a determination of surplus property pursuant to § 6-13-1, the governing board shall appoint three real property owners of the political subdivision to appraise the value of such property. Such real property owners shall file a report of the appraisal with the fiscal officer of the political subdivision. The governing board may employ a person or persons licensed by the state to do fee appraisals in lieu of the property owners conducting an appraisal pursuant to this section.

Source: SL 1988, ch 64, § 2; SL 1989, ch 60.



§ 6-13-3 Improvements appraised separately--Equipment and property not appraised.

6-13-3. Improvements appraised separately--Equipment and property not appraised. Any improvements on land shall be appraised separately from the land. Equipment or supplies which are to be traded for other property, property which is to be destroyed, property which is to be transferred to another political subdivision pursuant to § 6-5-1, property being sold which was created as a result of an educational program in a school and property which is to be sold at public auction need not be appraised pursuant to this chapter.

Source: SL 1988, ch 64, § 3.



§ 6-13-4 Notice by publication of sale of surplus property--Exceptions.

6-13-4. Notice by publication of sale of surplus property--Exceptions. Any surplus property appraised pursuant to § 6-13-2 at five hundred dollars or less or any animal owned by a municipality for a zoo may be sold by the governing board at a private or public sale without notice. The governing board of the political subdivision shall give notice of the sale of all other surplus property, including property created as a result of an educational program in a school, by publishing a notice of the sale at least twice, with the first publication not less than ten days prior to the date of the sale. The first publication shall be in the official newspapers of the political subdivision and the second publication may be in any legal newspaper of the state chosen by the governing board of the political subdivision. If the political subdivision has no official newspaper, the first publication shall be made in a legal newspaper with general circulation in the area, to be selected by the governing board of the political subdivision. The notice shall describe the property to be sold and the time when bids will be opened. The governing board may open the bids or may designate an official and a witness to open all bids prior to the meeting of the governing board and shall state such in the notice of sale. Property to be transferred to another political subdivision pursuant to § 6-5-1 need not be advertised.

Source: SL 1988, ch 64, § 4; SL 1990, ch 48, § 2; SL 1990, ch 53; SL 1992, ch 50; SL 1997, ch 43, § 1.



§ 6-13-5 Receipt of sealed bids--Sale to highest bidder--Absence of bids--Private sale.

6-13-5. Receipt of sealed bids--Sale to highest bidder--Absence of bids--Private sale. Sealed bids received on the surplus property shall be filed with the fiscal officer of the political subdivision and shall be opened at a governing board meeting at the time specified in the notice required by § 6-13-4, or the governing board may designate an official of the political subdivision and a witness to open all bids before the meeting of the governing board as specified in the notice required by § 6-13-4. The governing board may reject any and all bids. However, if the governing board accepts a bid, it must be the bid of the highest bidder. If no bids are received, the governing board may have the surplus property reappraised pursuant to § 6-13-2, or may, within twelve months thereafter, sell the property at private sale for not less than ninety percent of the appraised value without further publication or appraisal. If the property to be sold was created as a result of an educational program in a school, the school board may accept the highest bid or it may reject all bids and may sell the property at private sale without further publication.

Source: SL 1988, ch 64, § 5; SL 1995, ch 36; SL 1996, ch 50; SL 2002, ch 38, § 1.



§ 6-13-5.1 Sale of property conveyed by a railroad.

6-13-5.1. Sale of property conveyed by a railroad. The provisions of §§ 6-13-4 and 6-13-5 notwithstanding, property that was conveyed to a political subdivision by a railroad may be sold to the lessee of the property or, if there is no lessee, to the owner of property abutting the property to be sold for not less than its appraised value. No vacation, change, relocation, or sale of the property as provided in this section may diminish any existing right of use enjoyed by any public utility, municipally-owned utility, or cooperative utility.

Source: SL 1989, ch 61.



§ 6-13-5.2 Sale of government property through broker--Offers--Notice.

6-13-5.2. Sale of government property through broker--Offers--Notice. In lieu of receiving sealed bids as required by this chapter, a school district, municipality, or county may sell real property at public auction or by listing the property with one or more licensed real estate brokers. The governing body may accept any offer for purchase of real property provided the offer exceeds ninety percent of the appraised value of the real property as required by § 6-13-2. If a governing body sells real property by public auction or through a real estate broker, the governing body shall give notice of the sale of the real property as required by § 6-13-4.

Source: SL 1998, ch 35, § 2; SL 2002, ch 39, § 1.



§ 6-13-6 Sale by auction--Notice by publication.

6-13-6. Sale by auction--Notice by publication. In lieu of sealed bids, the governing board of a political subdivision may sell surplus property at auction. Such governing board shall advertise such auction by publication pursuant to § 6-13-4. Surplus property may be sold to the highest bidder at such auction.

Source: SL 1988, ch 64, § 6.



§ 6-13-7 Persons prohibited from purchasing surplus property--Exception.

6-13-7. Persons prohibited from purchasing surplus property--Exception. No governing board member, any officer of a county, municipality, township, or school district, who has been elected or appointed, or real property owner acting as an appraiser may purchase the surplus property except at public auction.

Source: SL 1988, ch 64, § 7; SL 1997, ch 43, § 2.



§ 6-13-8 Deposit and credit of sale revenue.

6-13-8. Deposit and credit of sale revenue. All revenue accruing from the sale of surplus property pursuant to this chapter shall be paid into the treasury of such political subdivision and credited, at the discretion of the governing board, to the general fund, to the fund in which such property was inventoried, or to the capital outlay fund of a school district.

Source: SL 1988, ch 64, § 8; SL 2001, ch 35, § 1.



§ 6-13-9 Sale of real property under installment contract.

6-13-9. Sale of real property under installment contract. The governing board may sell any real property with a purchase price in excess of two hundred fifty dollars under an installment contract. The property may not be sold for less than ninety percent of the appraised value. Before the governing board may sell any real property under an installment contract it shall attempt to sell such property pursuant to § 6-13-5 or 6-13-6. The governing board shall determine the terms and conditions of the installment contract including the number of installments, the date of payment and the rate of interest. The purchaser may, at his option, pay the balance or any number of installments on any interest paying date.

Source: SL 1989, ch 62, § 1.



§ 6-13-10 Acceptance of bid for installment contract.

6-13-10. Acceptance of bid for installment contract. Immediately upon the acceptance of any bid under § 6-13-9, the purchaser shall deposit the amount of the cash payment with the fiscal officer. The fiscal officer shall provide the purchaser with a receipt for such payment and retain a copy in his office.

Source: SL 1989, ch 62, § 2.



§ 6-13-11 Board approval of installment contract sales.

6-13-11. Board approval of installment contract sales. At the first meeting of the governing board of the political subdivision after a sale has been made pursuant to §§ 6-13-9 to 6-13-14, inclusive, the fiscal officer shall report the sale to the board together with all his proceedings. The governing board may refuse to approve the sale if the purchase price offered is, in the judgment of the board, less than the true and full value of the real property. If the sale is not approved, the fiscal officer shall return the purchaser's deposit. The purchaser shall surrender the receipt for such deposit.

Source: SL 1989, ch 62, § 3.



§ 6-13-12 Full purchase price paid in cash--Execution of deed.

6-13-12. Full purchase price paid in cash--Execution of deed. If the governing board approves a sale pursuant to § 6-13-11, and the full amount of the purchase price has been paid in cash, the board shall direct that a deed conveying such property be delivered to the purchaser thereof. The deed shall be executed in the name of the chairman of the governing board and attested by the fiscal officer. The deed shall vest in the grantee or grantees all of the right, title, and interest of the political subdivision in and to such real property so sold and every part thereof.

Source: SL 1989, ch 62, § 4.



§ 6-13-13 Less than full amount of purchase price in cash--Execution of contract for deed.

6-13-13. Less than full amount of purchase price in cash--Execution of contract for deed. If the governing board approves the sale pursuant to § 6-13-11, and less than the full amount of the purchase price is paid in cash and the remainder is to be paid in annual installments, the purchaser or purchasers shall be given a contract for deed covering such real property. The contract for deed shall be executed in the name of the chairman of the governing board of the political subdivision and attested by the fiscal officer. The contract for deed shall state that the political subdivision agrees to convey all of the right, title, and interest of the political subdivision in and to such real property so sold and every part thereof upon the full performance thereof by the purchaser. The contract for deed shall contain a recital of the terms of the sale, the amount of cash paid at the sale, the amount of each of the annual installments, the date of payment of such annual installments, and the rate of interest thereon. The contract for deed shall require the purchaser to make the payments of principal and interest in the amounts and at the times provided by § 6-13-9. The contract for deed shall require that all taxes assessed and levied upon the real property described therein shall be paid in full each year during the term of the contract for deed and before the taxes become delinquent. The contract for deed shall provide that in case of default in the payment of any annual installment or interest or taxes assessed and levied, the governing board, at its option, may declare the contract at an end and proceed immediately to foreclose the deed in the manner provided by law for the strict foreclosure of executory contract for the sale of real estate. The contract for deed shall provide that all payments made prior to such default shall be retained by the political subdivision as liquidated damages.

Source: SL 1989, ch 62, § 5.



§ 6-13-14 Transfer, license, or sale of computer software--Notice to board.

6-13-14. Transfer, license, or sale of computer software--Notice to board. Any state agency may transfer, license, or sell any computer software in which the agency possesses a transferable interest upon such terms and conditions as the agency may determine. Notice of negotiations leading to possible transfer, licensure, or sale shall be provided to the Bureau of Administration prior to entering into any agreement to transfer, license, or sell such software.

Source: SL 1989, ch 62, § 6.



§ 6-13-15 Transfer of county or municipal museum collections to certain nonprofit organizations.

6-13-15. Transfer of county or municipal museum collections to certain nonprofit organizations. Notwithstanding any other provision of law, any county or municipality may provide as a gift to any nonprofit organization that meets the requirements of this section and that is recognized as an exempt organization under § 501(c)3 of the Internal Revenue Code of 1986, as amended to January 1, 1996, any collection of historical artifacts, documents, or other materials that has been housed in a museum or other display owned by the county or municipality. The gift may include collection display and storage fixtures and related tangible personal property. To be eligible to receive the collection the nonprofit organization shall agree to:

(1) Display or store the collection within the State of South Dakota;

(2) Not dispose of the collection except to return the collection to the county or municipality or in accordance with mutually agreed upon collections management policies; and

(3) Return all of the nonprofit organization's assets acquired under this section to the county or municipality upon dissolution of the nonprofit organization.
Source: SL 1996, ch 49.



§ 6-13-16 Loaning of zoo animals.

6-13-16. Loaning of zoo animals. Any municipality or other political subdivision of the state that operates a zoo may enter into an agreement for the loaning of zoo animals with another political subdivision, nonprofit corporation, or other entity that operates a zoo accredited by the Association of Zoos and Aquariums or other appropriate institutions dealing with animal care, breeding, welfare, or wildlife education. The zoo that accepts the loaned zoo animals may be located inside or outside the State of South Dakota. The loan agreement shall be under terms and conditions agreed to by the parties to the agreement. Zoo animals loaned pursuant to this section are not deemed to be surplus property, and no motion is required to enter into an agreement for the loaning of zoo animals.

Source: SL 2012, ch 48, § 3.






Chapter 14 - Endowment Funds

§ 6-14-1 Creation and transfer of endowment fund.

6-14-1. Creation and transfer of endowment fund. The governing body of a political subdivision of this state may, by resolution, create an endowment fund. Notwithstanding any other law to the contrary, the governing body may transfer any gift or donation to the endowment fund. The governing body may transfer ownership of the endowment fund or may transfer the custody of the assets of the endowment fund and retain ownership of the assets of the endowment fund. No limit on the amount of unobligated cash balance applies to the revenue in the fund created by this chapter.

Source: SL 1991, ch 56, § 1; SL 2009, ch 28, § 1.



§ 6-14-2 Spending.

6-14-2. Spending. The interest earned from the revenue in an endowment fund created pursuant to § 6-14-1 may be spent by the governing body of a political subdivision for any legal purpose. The principal in an endowment fund may be expended by the governing body by resolution after a public hearing called for that purpose.

Source: SL 1991, ch 56, § 2.






Chapter 15 - Limitation on State Mandated Services

§ 6-15-1 Limited effect of state mandates to provide new activities or services.

6-15-1. Limited effect of state mandates to provide new activities or services. No state law, rule, or regulation which mandates any county, municipality, or school district to engage in any new activity, to provide any new service, to increase any current level of activity or to provide any service beyond that required by existing law has the force of law unless or until the state provides sufficient new funding or a means of new funding to the county, municipality, or school district to pay the cost of performing the mandated activity or service for the period of time during which the activity or service is required to be performed.

Source: SL 1993, ch 61, § 1.



§ 6-15-2 Laws, rules, or regulations unaffected.

6-15-2. Laws, rules, or regulations unaffected. Section 6-15-1 does not apply to any law, rule, or regulation:

(1) Concerning the conduct of elections;

(2) Required by federal law;

(3) Required to fund the unified judicial system;

(4) Required to fund the welfare system;

(5) Creating, modifying, or repealing any criminal law;

(6) Reauthorizing but not expanding existing statutory authority; or

(7) Specifying a minimum salary for public officials.
Source: SL 1993, ch 61, § 2; SL 2001, ch 37, § 6.






Chapter 16 - Special Districts

§ 6-16-1 Elections--Special districts--Board of directors.

6-16-1. Elections--Special districts--Board of directors. Sections 6-16-1 to 6-16-7, inclusive, apply to elections for the formation of certain special districts and for the initial election of the board of directors or trustees for these districts. The special districts covered are: county road, ambulance, rural fire protection, sanitary, irrigation, watershed, and water project districts.

Source: SL 1998, ch 36, § 1.



§ 6-16-2 Petition--Number of signatories--Deposit for costs.

6-16-2. Petition--Number of signatories--Deposit for costs. The application for organization shall be a petition verified by one or more circulators by affidavit stating that each affiant personally witnessed the signatures on the petition and believe the signatures to be genuine. Except as provided in this section, the petition shall be signed by at least twenty-five percent of the registered voters within the proposed district. If the proposed district is in two or more counties, a petition shall be filed in each county and each petition shall be signed by at least twenty-five percent of the registered voters within the proposed district in that county. The petition shall be accompanied by a deposit covering the estimated costs as determined by the county auditor of the public notices and the conduct of the election for the formation of the district. The county auditor may waive the deposit or payment requirement or may specify other arrangements for payment of the publication and election costs. If the district to be formed is a road district, the petition shall conform to the requirements of § 31-12A-3 and shall be signed by at least twenty-five percent of the eligible voters of the district as defined in § 31-12A-1.2. If the district to be formed is a watershed district, the petition shall be signed by at least twenty-five percent of the eligible voters of the district as defined in § 46A-14-15.1 and as provided in § 46A-14-5. If the district to be formed is a water project district, any petition required by this section shall be signed by qualified voters of the proposed district, as defined in §§ 46A-18-2.1 and 46A-18-2.2, in the appropriate county.

Source: SL 1998, ch 36, § 2; SL 1999, ch 151, § 10; SL 2000, ch 32, § 1; SL 2011, ch 35, § 1; SL 2013, ch 228, § 1; SL 2014, ch 46, § 1.



§ 6-16-3 Formation of new district.

6-16-3. Formation of new district. If the proposed district is in two or more counties, each county auditor and board of county commissioners shall cooperate to perform the requirements of §§ 6-16-1 to 6-16-7, inclusive, and the chapter specific to the formation of that district in setting the date for and conducting the election of the proposed district.

Source: SL 1998, ch 36, § 3.



§ 6-16-4 Notification of voter registration deadline.

6-16-4. Notification of voter registration deadline. The county auditor shall publish the notice of the voter registration deadline at least once each week for two consecutive weeks, the last publication to be not less than twenty-four nor more than thirty days prior to the election. If the eligible voters are defined as landowners only for the special district to be formed, the notice of the voter registration deadline does not need to be published. The auditor shall publish each notice of election at least once each week for two consecutive weeks, the last publication to be not less than four nor more than ten days before the election in at least one legal newspaper of general circulation in the proposed district.

Source: SL 1998, ch 36, § 4; SL 2000, ch 32, § 2; SL 2008, ch 35, § 1, eff. Feb. 27, 2008; SL 2016, ch 43, § 1.



§ 6-16-5 Election on question of incorporation in districts containing less than one thousand voters--Election of directors or trustees.

6-16-5. Election on question of incorporation in districts containing less than one thousand voters--Election of directors or trustees. If the proposed district contains less than one thousand eligible voters as defined in § 6-16-6, the county auditor shall set a date, time, and location for a meeting to be held within the district, or at the county seat of any county in which a portion of the proposed district is located, to conduct an election on the question of formation of the special district. The date may not be more than sixty days after the appropriate board declares that the application for incorporation is valid. The auditor shall appoint three judges of election, one of whom shall serve as the superintendent, to conduct the election. The vote upon the question of incorporation shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney. After the vote is cast and counted, the judges shall prepare a certification showing the whole number of ballots cast, together with the number voting for and the number voting against incorporation, and shall return the certification to the county auditor. If a majority, or if it is a water project district at least sixty percent, of the votes cast on the question of formation is in favor, an election shall be conducted by those present at the same meeting to elect the initial board of directors or trustees.

Source: SL 1998, ch 36, § 5; SL 2006, ch 29, § 3; SL 2008, ch 35, § 2, eff. Feb. 27, 2008; SL 2010, ch 74, § 2; SL 2013, ch 228, § 2.



§ 6-16-5.1 Election on question of incorporation in districts containing one thousand or more voters.

6-16-5.1. Election on question of incorporation in districts containing one thousand or more voters. If the proposed district contains one thousand or more eligible voters as defined in § 6-16-6, the county auditor shall set a date for an election to be held within the district, or at the county seat of any county in which a portion of the proposed district is located, on the question of formation of the special district. The date may not be more than sixty days after the appropriate board declares that the application for incorporation is valid. The election shall be conducted pursuant to Title 12. The vote upon the question of incorporation shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney. The election shall be canvassed by the county commission.

Source: SL 2008, ch 35, § 4, eff. Feb. 27, 2008; SL 2013, ch 228, § 3.



§ 6-16-5.2 Election of directors or trustees in districts containing one thousand or more voters.

6-16-5.2. Election of directors or trustees in districts containing one thousand or more voters. If a majority, or if it is a water project district at least sixty percent, of the votes cast in an election conducted pursuant to § 6-16-5.1 is in favor on the question of formation of the special district, an election shall be conducted by the county auditor within sixty days after the official canvass to elect the initial board of directors or trustees. The election shall be conducted pursuant to Title 12. The county auditor shall publish a notice of vacancy no later than fifty days prior to the election. Circulation of nominating petitions may begin upon completion of the official canvass of the election to form the district. Nominating petitions shall be filed with the county auditor by 5:00 p.m. at least thirty days before the election. The nominating petitions shall contain signatures of at least twenty-five eligible voters in the district as defined in § 6-16-6. Absentee ballots shall be made available to the voters no later than twenty days before the date of election. The election shall be canvassed by the county commission.

Source: SL 2008, ch 35, § 5, eff. Feb. 27, 2008; SL 2010, ch 74, § 3; SL 2014, ch 46, § 2.



§ 6-16-6 Voter eligibility.

6-16-6. Voter eligibility. Any person who is registered to vote and resides in the proposed district may vote in the elections provided for in § 6-16-5. However, the qualifications of a voter for irrigation district elections are as provided in chapter 46A-4, the qualifications of a voter for water project district elections are as provided in §§ 46A-18-2.1 and 46A-18-2.2, the qualifications of a voter for watershed district elections are as provided in § 46A-14-15.1, and the qualifications of a voter for road district elections are as provided in § 31-12A-1.2. Absentee voting is allowed pursuant to chapter 12-19 for the election on the question of formation of the special district or any other question to be voted on by the eligible voters of the district. For the purpose of this section, a person resides in a proposed district if the person actually lives in the proposed district for at least thirty days in the last year.

Source: SL 1998, ch 36, § 6; SL 1999, ch 151, § 11; SL 2000, ch 32, § 3; SL 2011, ch 35, § 2; SL 2013, ch 228, § 4; SL 2014, ch 46, § 3.



§ 6-16-7 Voting rights--Conflict.

6-16-7. Voting rights--Conflict. If there is a conflict regarding who has a right to vote in the election pursuant to §§ 6-16-4 to 6-16-6, inclusive, the judges of election shall settle the conflict by referring to the official records of the county auditor in each county where these official records are held.

Source: SL 1998, ch 36, § 7; SL 2000, ch 32, § 10.



§ 6-16-8 Promulgation of rules.

6-16-8. Promulgation of rules. The State Board of Elections may promulgate rules pursuant to chapter 1-26 concerning:

(1) The petition form for the formation of a special district;

(2) The notice of election; and

(3) The nominating petition.

The petition form and notice of election shall include a description of the proposed district boundaries.

Source: SL 1998, ch 36, § 8; SL 2008, ch 35, § 3, eff. Feb. 27, 2008.






Chapter 17 - Cooperation Between Local Government Entities

§ 6-17-1 Definitions.

6-17-1. Definitions. Terms used in this chapter mean:

(1) "Governing body," the board of commissioners, the common council, the executive board, or other name by which a local government entity is controlled, concerned, or affected;

(2) "Local government entity," the State of South Dakota, county, municipality, or special governmental district authorized by the laws of South Dakota or any of the states that border South Dakota;

(3) "Person in charge of an election" or "person charged with the conduct of an election," the county auditor in all cases except local elections for a municipality, school district, township, or other political subdivision, in which case it is the officer having the position comparable to the auditor in that unit of government if not specifically designated by law;

(4) "Publish" or "publication," publication in the official newspaper of the local government entities concerned or affected; or if no official newspaper is available, publication in a legal newspaper published in the local government entity, if any; or, if no legal newspaper is published within the local entity, publication in any legal newspaper that serves the local government entity;

(5) "Resolution of cooperation or consolidation" or "resolution," any initiated measure made for the purpose if initiating, effecting, or carrying out an intention to cooperate in providing services or functions, or combining services or functions between local governmental entities.
Source: SL 2001, ch 36, § 1.



§ 6-17-2 Resolution for governmental cooperation to be initiated by voters--Filing of petition--Number of signatures required.

6-17-2. Resolution for governmental cooperation to be initiated by voters--Filing of petition--Number of signatures required. The right to propose a resolution of cooperation or consolidation to the government of a local government entity rests with the registered voters of the local government entity. Any resolution proposed under this chapter shall be referred to a vote of the registered voters of the local government entity by the filing, with the entity's person in charge of an election, of a petition signed by a number of voters equivalent to fifteen percent of those voting in the last preceding gubernatorial election in the local government entity. A petition to propose a resolution shall be filed with the person in charge of an election of each of the affected local government entities before an election may occur.

Source: SL 2001, ch 36, § 2.



§ 6-17-3 Majority vote required to approve resolution of cooperation--Effective date.

6-17-3. Majority vote required to approve resolution of cooperation--Effective date. No initiated resolution of cooperation may become operative unless approved by a majority of the votes cast in each of the affected local government entities. If so approved, the resolution takes effect one hundred eighty days after the election or other date as specifically stated in the resolution or within one hundred eighty days after the election as the affected local government entities may agree.

Source: SL 2001, ch 36, § 3.



§ 6-17-4 Subject matter of initiated resolution.

6-17-4. Subject matter of initiated resolution. An initiated resolution may propose combining or consolidating any local government functions including those that may be necessary for the immediate preservation of the public peace, health, or safety or for the support of any government or existing public institutions.

Source: SL 2001, ch 36, § 4.



§ 6-17-5 Promulgation of rules.

6-17-5. Promulgation of rules. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 prescribing the format for a resolution of cooperation or consolidation petition and its verification.

Source: SL 2001, ch 36, § 5.



§ 6-17-6 Signer's address and date of signing--Certain signatures invalid.

6-17-6. Signer's address and date of signing--Certain signatures invalid. The signer or circulator of the petition may add the signer's place of residence and the date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. A date may be written in full or may be written using standard abbreviations, including numerals. No signature on a petition is valid if signed more than one year before the filing of the petitions.

Source: SL 2001, ch 36, § 6.



§ 6-17-7 Affidavit required of circulators of petition.

6-17-7. Affidavit required of circulators of petition. Each person who has circulated a petition shall, before filing the petition, sign an affidavit, under oath, verifying that the person circulated the petition and that either the person circulating the petition or the signer added the signer's place of residence and date of signing. If multiple sheets of paper are necessary to obtain the required number of signatures, each sheet shall be self-contained and separately verified by the circulator.

Source: SL 2001, ch 36, § 7.



§ 6-17-8 Election officials duty on receiving petition--Governing board action--Submission to voters.

6-17-8. Election officials duty on receiving petition--Governing board action--Submission to voters. When a petition to initiate a resolution is filed with a person in charge of an election, that person shall present it to the local government entity governing board at its next regular or special meeting. The local person in charge of an election shall certify that the minimum number of signatures required pursuant to § 6-17-2 have been filed.

The local government entity governing boards shall submit the resolution to a vote in the next general election after filing in all affected local government entities. The filing in all affected local government entities shall occur not later than the second Tuesday in August of a general election year for the question to appear on that year's ballot.

Source: SL 2001, ch 36, § 8.



§ 6-17-9 Costs of election.

6-17-9. Costs of election. If the local government entities cannot reach an agreement on sharing costs, each local government entity is responsible for its costs for the election. If there are any shared costs between the local government entities, they shall be paid in proportional shares based on the number of registered voters in each of the affected jurisdictions.

Source: SL 2001, ch 36, § 9.



§ 6-17-10 Resolution ballot printing and distribution.

6-17-10. Resolution ballot printing and distribution. The person in charge of an election shall have ballots printed for the vote upon the resolution and have them distributed as other official ballots are distributed. All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 2001, ch 36, § 10.



§ 6-17-11 Preservation of resolution petitions--Public inspection.

6-17-11. Preservation of resolution petitions--Public inspection. The person in charge of an election shall preserve all petitions requesting a resolution for at least two years. The petitions are open to public inspection upon reasonable request.

Source: SL 2001, ch 36, § 11.



§ 6-17-12 Waiting period before second vote on resolution.

6-17-12. Waiting period before second vote on resolution. No question contained in an initiated resolution may be voted upon again within one year from the date of the election thereon.

Source: SL 2001, ch 36, § 12.



§ 6-17-13 Local government entity authorized to initiate resolution.

6-17-13. Local government entity authorized to initiate resolution. A local government entity governing board may propose and adopt a resolution under this chapter and directly present it to the people for a vote as allowed under this chapter without resorting to the petition process.

Source: SL 2001, ch 36, § 13.



§ 6-17-14 Judicial notice of local government entities.

6-17-14. Judicial notice of local government entities. The court shall take judicial notice of the existence of all local government entities organized under the general laws of this state and of any change of organization authorized thereby.

Source: SL 2001, ch 36, § 14.



§ 6-17-15 Liberal construction of petitions.

6-17-15. Liberal construction of petitions. Any petition filed pursuant to this chapter may be made up and signed and shall be liberally construed as provided by the statute governing an initiated law.

Source: SL 2001, ch 36, § 15.






Chapter 18 - Certified Site for Development [Repealed]

§ 6-18-1.1 , 6-18-2. Repealed.

6-18-1.1, 6-18-2. Repealed by SL 2015, ch 55, §§ 1, 2.



§ 6-18-3 Repealed.

6-18-3. Repealed by SL 2012, ch 49, § 3.



§ 6-18-4 Repealed.

6-18-4. Repealed by SL 2015, ch 55, § 3.






Chapter 19 - Certified Technology Parks [Repealed]

§ 6-19-1 to 6-19-8. Repealed.

6-19-1 to 6-19-8. Repealed by SL 2015, ch 55, §§ 4 to 11.









Title 7 - COUNTIES

Chapter 01 - County Names And Boundaries

§ 7-1-1 Names and boundaries unchanged--Prima facie boundary descriptions.

7-1-1. Names and boundaries unchanged--Prima facie boundary descriptions. The names and boundaries of the several counties of this state shall be and remain as now fixed and determined, until changed in the manner provided by law. The following sections shall be deemed to show the boundaries of such counties correctly until the contrary is definitely established.

Source: RPolC 1903, § 749; RC 1919, § 5729; SDC 1939, § 12.0101.



§ 7-1-2 Aurora County boundaries.

7-1-2. Aurora County boundaries. Beginning at the northeast corner of township one hundred five north of range sixty-three, west of the fifth principal meridian; thence west and along the township line between townships one hundred five and one hundred six, to the northwest corner of township one hundred five north of range sixty-six west; thence south along the range line between ranges sixty-six and sixty-seven to the southwest corner of township one hundred one north of range sixty-six west; thence east and along the base line to the southwest corner of township one hundred one north of range sixty-three west; thence north and along the range line between ranges sixty-two and sixty-three west, to the place of beginning.

Source: SL 1879, ch 12, § 10; SL 1881, ch 42, § 1; SL 1883, ch 23, § 1; SDC 1939, § 12.0103.



§ 7-1-3 Beadle County boundaries.

7-1-3. Beadle County boundaries. Beginning at the southeast corner of township one hundred nine north of range fifty-nine, west of the fifth principal meridian; thence north and along the range line between ranges fifty-eight and fifty-nine west, to the northeast corner of township one hundred thirteen north of range fifty-nine west; thence west and along the township line between townships one hundred thirteen and one hundred fourteen to the northwest corner of township one hundred thirteen north of range sixty-five west; thence south and along the range line between ranges sixty-five and sixty-six west to the second standard parallel north; thence along said second standard parallel to the place of beginning.

Source: SL 1879, ch 12, § 12; SDC 1939, § 12.0104.



§ 7-1-4 Bennett County boundaries.

7-1-4. Bennett County boundaries. Beginning on the boundary line between the states of South Dakota and Nebraska where the east boundary line of the Pine Ridge Indian Reservation intersects the same, thence north and along the east boundary line of the Pine Ridge Indian Reservation to the township line separating townships thirty-nine and forty, east Black Hills meridian; thence west and along said township line to the fifth guide meridian west of the sixth principal meridian; thence south and along said fifth guide meridian to the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the place of beginning.

Source: SL 1909, ch 280; SL 1911, ch 108, § 3; SDC 1939, § 12.0105.



§ 7-1-5 Bon Homme County boundaries.

7-1-5. Bon Homme County boundaries. Beginning at the northeast corner of township ninety-six north of range fifty-eight, west of the fifth principal meridian, thence west and along the township line between townships ninety-six and ninety-seven north, to the intersection of said township line with the eastern boundary of the former Yankton-Sioux Indian Reservation, thence south and along the eastern boundary line of said former reservation and the center of the main channel of Choteau Creek to the boundary of line between the states of South Dakota and Nebraska; thence easterly and along the said state line to the range line between ranges fifty-seven and fifty-eight west, as extended; thence north and along said range line to the place of beginning.

Source: SL 1862, ch 12, § 1; SL 1870-1, ch 10, § 4; SDC 1939, § 12.0106.



§ 7-1-6 Brookings County boundaries.

7-1-6. Brookings County boundaries. Beginning on the boundary line between the states of South Dakota and Minnesota where the township line between townships one hundred twelve and one hundred thirteen north intersects the same, thence west and along said township line to the northwest corner of township one hundred twelve north of range fifty-two, west of the fifth principal meridian; thence south and along the range line between ranges fifty-two and fifty-three west, to the southwest corner of township one hundred nine north of range fifty-two west; thence east and along the second standard parallel north to the boundary line between the states of Minnesota and South Dakota; thence north and along said state line to the place of beginning.

Source: SL 1862, ch 16; SL 1870-1, ch 10; SL 1872-3, ch 16, § 4; SDC 1939, § 12.0107.



§ 7-1-7 Brown County boundaries.

7-1-7. Brown County boundaries. Beginning on the boundary line between the states of South Dakota and North Dakota where the eighth guide meridian west, intersects the same, thence west and along said state line to the northwest corner of township one hundred twenty-eight north of range sixty-five, west of the fifth principal meridian; thence south along the range line between ranges sixty-five and sixty-six west, to the fifth standard parallel north; thence east and along said fifth standard parallel to said eighth guide meridian; thence north along said eighth guide meridian to the place of beginning.

Source: SL 1879, ch 12, § 15; SDC 1939, § 12.0108.



§ 7-1-8 Brule County boundaries.

7-1-8. Brule County boundaries. Beginning at the northeast corner of township one hundred five north of range sixty-seven, west of the fifth principal meridian, thence west and along the township line between townships one hundred five and one hundred six north, to the center of the main channel of the Missouri River; thence southerly and down the center of the main channel of said Missouri River to the base line between townships one hundred and one hundred one north; thence east and along said base line to the southeast corner of township one hundred one north of range sixty-seven west; thence north and along the range line between ranges sixty-six and sixty-seven west, to the place of beginning; and also that tract or parcel of land lying and being in the Missouri River and known as American Island.

Source: SL 1874-5, ch 31; SL 1883, ch 14, § 1; SL 1891, ch 45, § 1; SDC 1939, § 12.0109.



§ 7-1-9 Buffalo County boundaries.

7-1-9. Buffalo County boundaries. Beginning at the northeast corner of township one hundred eight north of range sixty-eight, west of the fifth principal meridian, thence west and along the second standard parallel north, to the center of the main channel of the Missouri River; thence southerly and down the center of the main channel of said Missouri River to the township line between townships one hundred five and one hundred six north; thence east and along said township line to the southeast corner of township one hundred six north of range sixty-eight west; thence north and along the range line between ranges sixty-seven and sixty-eight west, to the place of beginning.

Source: SL 1863-4, ch 12; SL 1870-1, ch 10; SL 1872-3, ch 17, § 1; SL 1883, ch 14, § 1; SL 1883, ch 23, § 1; SDC 1939, § 12.0110.



§ 7-1-10 Butte County boundaries.

7-1-10. Butte County boundaries. Beginning at a point where the center of the main channel of Redwater Creek crosses the boundary line between the states of Wyoming and South Dakota, thence easterly and along the center of the main channel of said Redwater Creek to the intersection of the township line between townships seven and eight north Black Hills base line; thence east and along said township line to the southeast corner of township eight north of range nine, east Black Hills meridian; thence north and along the range line between ranges nine and ten east, to the northeast corner of township fourteen north of range nine east; thence west and along the township line between townships fourteen and fifteen north, to its intersection with the boundary line between the states of South Dakota and Wyoming; thence south along said state line to the place of beginning.

Source: SL 1883, ch 15; SL 1887, ch 179; SL 1889, ch 47; SL 1893, ch 47; SL 1897, ch 43, § 3; election of November, 1908, for division; SDC 1939, § 12.0111.



§ 7-1-11 Campbell County boundaries.

7-1-11. Campbell County boundaries. Beginning on the boundary line between the states of South Dakota and North Dakota where the tenth guide meridian west of the fifth principal meridian intersects the same, thence west and along said state line to the center of the main channel of the Missouri River; thence southerly and along the center of the main channel of said river to the sixth standard parallel north; thence east and along said sixth standard parallel to its intersection with the said tenth guide meridian; thence north and along said tenth guide meridian to the place of beginning.

Source: SL 1872-3, ch 16, § 36; SL 1879, ch 11; SDC 1939, § 12.0112.



§ 7-1-12 Charles Mix County boundaries.

7-1-12. Charles Mix County boundaries. Beginning at a point where the base line between townships one hundred and one hundred one north intersects the center of the main channel of the Missouri River, thence southeasterly and along the center of the main channel of said river to its intersection with the boundary line between the states of South Dakota and Nebraska; thence southeasterly and along said state line to the center of the main channel of Choteau Creek; thence northerly and along the center of the main channel of said Choteau Creek to the northeast corner of the former Yankton-Sioux Indian Reservation; thence northwesterly and along the northern boundary of said former Indian reservation to the northwest corner thereof; thence northerly and along the range line between ranges sixty-six and sixty-seven west of the fifth principal meridian to the base line between townships one hundred and one hundred one north; thence west and along said base line to the place of beginning.

Source: SL 1862, ch 18; SL 1863-4, ch 12; SL 1870-1, ch 10; SL 1872-3, ch 17, § 2; SL 1874-5, ch 31, § 1; SDC 1939, § 12.0113.



§ 7-1-13 Clark County boundaries.

7-1-13. Clark County boundaries. Beginning at the northeast corner of township one hundred nineteen north of range fifty-six, west of the fifth principal meridian, thence west and along the township line between townships one hundred nineteen and one hundred twenty to the eighth guide meridian west; thence south and along said eighth guide meridian to the southwest corner of township one hundred fourteen north of range fifty-nine west; thence east and along the township line between townships one hundred thirteen and one hundred fourteen to the southwest corner of township one hundred fourteen north of range fifty-eight west; thence south and along the range line between ranges fifty-eight and fifty-nine west, to the southwest corner of township one hundred thirteen north of range fifty-eight; thence east and along the third standard parallel north to the southeast corner of township one hundred thirteen north of range fifty-six west; thence north and along the eastern boundary line of said township fifty-six, to the place of beginning.

Source: SL 1872-3, ch 16, § 16; PolC 1877, ch 42; SL 1879, ch 12; SL 1885 (SS), ch 12; SDC 1939, § 12.0114.



§ 7-1-14 Clay County boundaries.

7-1-14. Clay County boundaries. Beginning at the northeast corner of township ninety-five north of range fifty-one west of the fifth principal meridian, thence west and along the township line between townships ninety-five and ninety-six north to the northwest corner of township ninety-five north of range fifty-three west; thence south and along the range line between ranges fifty-three and fifty-four west, as extended, to the boundary line between the states of South Dakota and Nebraska; thence southeasterly and along said state line to the range line between ranges fifty and fifty-one west, as extended; thence north and along said range line to the place of beginning.

Source: SL 1862, ch 13, § 1; SL 1862-3, ch 39; SL 1870-1, ch 10, § 2; SL 1895, ch 113; SL 1899, ch 62; SL 1901, ch 85; SL 1901, ch 86; SDC 1939, § 12.0115.



§ 7-1-15 Codington County boundaries.

7-1-15. Codington County boundaries. Beginning at the northeast corner of township one hundred nineteen north of range fifty-one, west of the fifth principal meridian, thence west along the township line between townships one hundred nineteen and one hundred twenty north, across the former Sisseton and Wahpeton Indian Reservation in the same course, and continuing in the same course to the northwest corner of township one hundred nineteen north of range fifty-five; thence south and along the range line between ranges fifty-five and fifty-six west, to the southwest corner of township one hundred sixteen north of range fifty-five west; thence east and along the township line between townships one hundred fifteen and one hundred sixteen north, to the southeast corner of township one hundred sixteen north of range fifty-one west; thence north and along the range line between ranges fifty and fifty-one west, to the place of beginning.

Source: PolC 1877, ch 42, § 2; SL 1883, ch 30, § 2; SDC 1939, § 12.0116.



§ 7-1-16 Corson County boundaries.

7-1-16. Corson County boundaries. Beginning in the center of the main channel of the Missouri River where the boundary line separating the states of South Dakota and North Dakota crosses the same, thence west and along said state line to the one hundred second meridian west longitude; thence south and along said meridian to the township line between townships seventeen and eighteen, Black Hills base line; thence east and along said township line to the center of the main channel of the Missouri River; thence northerly and along the center of the main channel of said Missouri River, including all the islands in said river, to the place of beginning.

Source: SL 1909, ch 133, § 1; SDC 1939, § 12.0117.



§ 7-1-17 Custer County boundaries.

7-1-17. Custer County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Wyoming ten miles south of its intersection with the forty-fourth parallel of north latitude, thence due east and on a direct line to the center of the main channel of the south fork of the Cheyenne River; thence southwesterly and up the center of the main channel of said south fork of said river to the one hundred third meridian of west longitude; thence south and along said meridian of longitude to the township line between townships six and seven, south of the Black Hills base line; thence west and along said township line to the boundary line between the states of South Dakota and Wyoming; thence north and along said boundary line to the place of beginning.

Source: SL 1874-5, ch 29; PolC 1877, ch 42, § 1; SL 1881, ch 39; SL 1883, ch 18, § 1; SDC 1939, § 12.0118.



§ 7-1-18 Davison County boundaries.

7-1-18. Davison County boundaries. Beginning at the northeast corner of township one hundred four north of range sixty west of the fifth principal meridian, thence west and along the township line between townships one hundred four and one hundred five north, to the northwest corner of township one hundred four north of range sixty-two west; thence south and along the range line between ranges sixty-two and sixty-three west, to the southwest corner of township one hundred one north of range sixty-two west; thence east and along the base line between townships one hundred and one hundred one north, to the southeast corner of township one hundred one north of range sixty west; thence north along the range line between ranges fifty-nine and sixty west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1881, ch 42, § 1; SDC 1939, § 12.0119.



§ 7-1-19 Day County boundaries.

7-1-19. Day County boundaries. Beginning at a point where the township line between townships one hundred nineteen and one hundred twenty north intersects the range line between ranges fifty-two and fifty-three west, according to the survey of the former Sisseton and Wahpeton Indian Reservation, thence north and along said range line to the northeast corner of township one hundred twenty-four north of range fifty-three west, according to said survey; thence west and northwesterly along the township line between townships one hundred twenty-four and one hundred twenty-five north, across said former reservation in the same course, to the northwest corner of township one hundred twenty-four north of range fifty-nine west of the fifth principal meridian; thence south and along the eighth guide meridian west to the southwest corner of township one hundred twenty north of range fifty-nine west; thence east and along the township line between townships one hundred nineteen and one hundred twenty north, to the place of beginning.

Source: SL 1879, ch 12; SL 1883, ch 30; SL 1885 (SS), ch 12, § 2; SL 1889, ch 55, § 2; SL 1891, ch 42; SDC 1939, § 12.0120.



§ 7-1-20 Deuel County boundaries.

7-1-20. Deuel County boundaries. Beginning at a point where the township line between townships one hundred seventeen and one hundred eighteen north intersects the boundary line between the states of South Dakota and Minnesota, thence west and along said township line to the northwest corner of township one hundred seventeen north of range fifty, west of the fifth principal meridian; thence south and along the range line between ranges fifty and fifty-one to the southwest corner of township one hundred thirteen north of range fifty west; thence east and along the township line between townships one hundred twelve and one hundred thirteen north, to the boundary line between the states of South Dakota and Minnesota; thence north and along said line to the place of beginning.

Source: SL 1862, ch 16; SL 1870-1, ch 10; SL 1872-3, ch 16, § 5; SDC 1939, § 12.0121.



§ 7-1-21 Dewey County boundaries.

7-1-21. Dewey County boundaries. Beginning at the intersection of the township line between townships seventeen and eighteen, north Black Hills base line, with the center of the main channel of the Missouri River, thence west and along said township line to its intersection with the range line between ranges twenty-one and twenty-two, east Black Hills meridian; thence south and along said range line to its intersection with the forty-fifth parallel of north latitude; thence east and along said parallel to the intersection of the range line between ranges twenty-four and twenty-five, east Black Hills meridian and the said forty-fifth parallel of north latitude; thence south to the center of the main channel of the Cheyenne River; thence easterly and along the center of the main channel of said river to the center of the main channel of the Missouri River; thence north and along the center of the main channel of the Missouri River to the place of beginning.

Source: SL 1872-3, ch 19, § 7; SL 1874-5, ch 29, § 7; SL 1883, ch 16, § 3; SL 1883, ch 17, § 1; SL 1893, ch 46, § 1; SL 1895, ch 52, § 1; SL 1909, ch 133; SL 1911, ch 107, § 1; SDC 1939, §§ 12.0102, 12.0122; SL 1951, ch 37.



§ 7-1-22 Douglas County boundaries.

7-1-22. Douglas County boundaries. Beginning at the northeast corner of township one hundred north of range sixty-two, west of the fifth principal meridian, thence west and along the base line between townships one hundred and one hundred one north, to the northwest corner of township one hundred, range sixty-six west; thence south and along the range line between ranges sixty-six and sixty-seven to the north boundary of the former Yankton-Sioux Indian Reservation; thence southeasterly and along the said north boundary of said former reservation to its intersection with the range line between ranges sixty-one and sixty-two west; thence north and along said range line to the place of beginning.

Source: SL 1872-3, ch 17, § 3; SDC 1939, § 12.0123.



§ 7-1-23 Edmunds County boundaries.

7-1-23. Edmunds County boundaries. Beginning at the northeast corner of township one hundred twenty-four north of range sixty-six west of the fifth principal meridian, thence west and along the sixth standard parallel north to the northwest corner of township one hundred twenty-four north of range seventy-three west; thence south and along the tenth guide meridian west, to the southwest corner of township one hundred twenty-one north of range seventy-three west; thence east and along the fifth standard parallel north to the southeast corner of township one hundred twenty-one north of range sixty-six west; thence north and along the range line between ranges sixty-five and sixty-six west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1885 (SS), ch 14, § 2; SDC 1939, § 12.0124.



§ 7-1-24 Fall River County boundaries.

7-1-24. Fall River County boundaries. Beginning at a point where the one hundred third meridian of west longitude intersects the boundary line between townships six and seven, south Black Hills base line, thence west and along said township line to the boundary line between the states of South Dakota and Wyoming; thence south and along said state line to its intersection with the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to its intersection with said one hundred third meridian; thence north along said meridian to the place of beginning.

Source: SL 1883, ch 18, § 1; SDC 1939, § 12.0125.



§ 7-1-25 Faulk County boundaries.

7-1-25. Faulk County boundaries. Beginning at the southeast corner of township one hundred seventeen north of range sixty-six, west of the fifth principal meridian, thence north and along the range line between ranges sixty-five and sixty-six west, to the northeast corner of township one hundred twenty north of range sixty-six west; thence west and along the township line between townships one hundred twenty and one hundred twenty-one north, to the northwest corner of township one hundred twenty north of range seventy-two west; thence south and along the range line between ranges seventy-two and seventy-three to the southwest corner of township one hundred seventeen north of range seventy-two west; thence east and along the township line between townships one hundred sixteen and one hundred seventeen north, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1883, ch 19, § 1; SDC 1939, § 12.0126.



§ 7-1-26 Grant County boundaries.

7-1-26. Grant County boundaries. Beginning at a point where the township line between townships one hundred seventeen and one hundred eighteen north intersects the eastern boundary line of the State of South Dakota, thence west and along said township line to the southwest corner of township one hundred eighteen north of range fifty west of the fifth principal meridian; thence north and along the range line between ranges fifty and fifty-one to the township line between townships one hundred nineteen and one hundred twenty north; thence west and along said township line, crossing the Sisseton and Wahpeton Indian Reservation in the same course, to the southwest corner of section nineteen, township one hundred twenty north of range fifty-two west; thence north and along the range line between ranges fifty-two and fifty-three west to the township line between townships one hundred twenty-one and one hundred twenty-two north, according to the survey of the former Sisseton and Wahpeton Indian Reservation; thence east and along said township line to the former easterly boundary of said reservation; thence northeasterly along said former boundary to the township line between townships one hundred twenty-one and one hundred twenty-two north, outside of said former reservation; thence east and along said township line to the eastern boundary of the State of South Dakota; thence southeasterly and south along said state line to the place of beginning.

Source: SL 1872-3, ch 16, § 7; PolC 1877, ch 42; SL 1883, ch 30; SL 1885 (SS), ch 22; SDC 1939, § 12.0127.



§ 7-1-27 Gregory County boundaries.

7-1-27. Gregory County boundaries. Beginning at the point where the township line between townships one hundred and one hundred one north intersects the center of the main channel of the Missouri River, thence west and along said township line to its intersection with the tenth guide meridian west, being the northwest corner of township one hundred north of range seventy-three west of the fifth principal meridian; thence south and along said guide meridian to the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the center of the main channel of the Missouri River; thence northwesterly and up the center of the main channel of said Missouri River to the place of beginning.

Source: SL 1862, ch 18; SL 1872-3, ch 19; Act of Congress approved March 28, 1882; SL 1897, ch 46, § 1; SDC 1939, § 12.0128.



§ 7-1-28 Haakon County boundaries.

7-1-28. Haakon County boundaries. Beginning at the intersection of the center of the main channel of the Cheyenne River with the sixth guide meridian, east Black Hills meridian, thence south and along said sixth guide meridian to the township line between townships two and three, north; thence east on said township line between townships two and three north to the range line between ranges twenty-five and twenty-six, east Black Hills meridian; thence south on said range line between said ranges twenty-five and twenty-six to the Black Hills base line; thence west on said base line to the range line between ranges seventeen and eighteen, east Black Hills meridian; thence north on the range line between said ranges seventeen and eighteen to the center of the main channel of the Cheyenne River; thence easterly and down the center line of the main channel of said river to the place of beginning.

Source: Election of November, 1914, dividing original Stanley county; SDC 1939, § 12.0129.



§ 7-1-29 Hamlin County boundaries.

7-1-29. Hamlin County boundaries. Beginning at the northeast corner of township one hundred fifteen north of range fifty-one, west of the fifth principal meridian, thence west and along the township line between townships one hundred fifteen and one hundred sixteen north, to the northwest corner of township one hundred fifteen north of range fifty-five west; thence south and along the range line between ranges fifty-five and fifty-six west to the southwest corner of township one hundred thirteen north of range fifty-five west; thence east and along the third standard parallel north, to the southeast corner of township one hundred thirteen north of range fifty-one west; thence north and along the range line between ranges fifty and fifty-one west, to the place of beginning.

Source: SL 1872-3, ch 16; PolC 1877, ch 42, § 1; SDC 1939, § 12.0130.



§ 7-1-30 Hand County boundaries.

7-1-30. Hand County boundaries. Beginning at the northeast corner of township one hundred sixteen north of range sixty-six west of the fifth principal meridian, thence west along the fourth standard parallel north, to the northwest corner of township one hundred sixteen north of range seventy west; thence south along the range line between ranges seventy and seventy-one west, including the offset upon the third standard parallel, to the southwest corner of township one hundred nine north of range seventy west; thence east and along the second standard parallel to the southeast corner of township one hundred nine north of range sixty-six; thence north and along the range line between ranges sixty-five and sixty-six to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12, § 16; SDC 1939, § 12.0131.



§ 7-1-31 Hanson County boundaries.

7-1-31. Hanson County boundaries. Beginning at the southeast corner of township one hundred one north of range fifty-seven west of the fifth principal meridian, thence north and along the said range line to the northeast corner of township one hundred four north of range fifty-seven, west; thence west and along the said township line to the northwest corner of township one hundred four north of range fifty-nine, west; thence south on said range line to the southwest corner of township one hundred one north of range fifty-nine, west; thence east along said township line to the place of beginning.

Source: SL 1870-1, ch 10; SL 1872-3, ch 16; SL 1879, ch 12; SL 1881, ch 42, § 1; SDC 1939, § 12.0132.



§ 7-1-32 Harding County boundaries.

7-1-32. Harding County boundaries. Beginning at a point where the range line between ranges nine and ten east Black Hills meridian intersects the boundary line between the states of South Dakota and North Dakota, thence west and along said state line to the boundary line between the states of South Dakota and Montana; thence south and along said boundary line and the boundary line between the states of South Dakota and Wyoming to the township line between townships fourteen and fifteen north of the Black Hills base line; thence east and along the township line between said townships fourteen and fifteen to the range line between ranges nine and ten east Black Hills meridian; thence north and along the range line between said ranges nine and ten to the place of beginning.

Source: SL 1881, ch 43; SL 1883, ch 38; SL 1889, ch 47; SL 1893, ch 47; SL 1897, ch 43; election of November, 1908, for division; SDC 1939, § 12.0133.



§ 7-1-33 Hughes County boundaries.

7-1-33. Hughes County boundaries. Beginning at the intersection of the third standard parallel north and the tenth guide meridian west of the fifth principal meridian, thence west and along said third standard parallel to the center of the main channel of the Missouri River; thence down the center of the main channel of said river to its intersection with the tenth guide meridian west in township one hundred nine north; thence north and along said tenth guide meridian to the place of beginning, and also all that tract or parcel of land lying and being in the Missouri River and known as Farm Island.

Source: SL 1872-3, ch 16, § 32; SL 1891, ch 45, § 2; SDC 1939, § 12.0134.



§ 7-1-34 Hutchinson County boundaries.

7-1-34. Hutchinson County boundaries. Beginning at the southeast corner of township ninety-seven north of range fifty-six west of the fifth principal meridian, thence north and along the range line between ranges fifty-five and fifty-six to the base line; thence west and along said base line to the northwest corner of township one hundred, range sixty-one west; thence south and along the range line between ranges sixty-one and sixty-two west, to the boundary line of the former Yankton-Sioux Indian Reservation; thence along the said boundary line of said reservation southeastward and southwestward to the southern boundary of township ninety-seven; thence east and along the township line between townships ninety-six and ninety-seven to the place of beginning.

Source: SL 1862, ch 15; SL 1870-1, ch 10, § 7; SL 1872-3, ch 16, § 8; SL 1879, ch 12, § 2; SDC 1939, § 12.0135.



§ 7-1-35 Hyde County boundaries.

7-1-35. Hyde County boundaries. Beginning at the northeast corner of township one hundred sixteen north of range seventy-one west of the fifth principal meridian, thence west and along the fourth standard parallel north, to the northwest corner of township one hundred sixteen north of range seventy-three west; thence south and along the tenth guide meridian west to the center of the main channel of the Missouri River; thence down the center of the main channel of the Missouri River to its intersection with the second standard parallel north; thence east and along said parallel to the southeast corner of township one hundred nine north of range seventy-one west; thence north and along the range line between ranges seventy and seventy-one west, being the tenth guide meridian west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12; SL 1883, ch 21, § 1; SDC 1939, § 12.0136.



§ 7-1-36 Jackson County boundaries.

7-1-36. Jackson County boundaries. Beginning at the northeast corner of township one south of range twenty-five east Black Hills meridian, thence west and along the Black Hills base line to the northwest corner of township one south of range eighteen east; thence south and along the range line between ranges seventeen and eighteen east, to the center of the main channel of White River; thence westerly and along the center of the main channel of said White River to its intersection with the fifth guide meridian west of the sixth principal meridian; thence south and along said fifth guide meridian to the township line between townships thirty-nine and forty; thence east and along said township line to the west boundary line of the former Rosebud Indian Reservation, thence north and along the boundary line of said Indian reservation to the center of the main channel of White River; thence east and along the center of the main channel of White River to the range line between ranges twenty-five and twenty-six east; thence north and along said range line to the place of beginning.

Source: SL 1883, ch 16; SL 1897, ch 41; election of November, 1914, for division; SDC 1939, § 12.0137; SL 1981, ch 47, § 1.



§ 7-1-37 Jerauld County boundaries.

7-1-37. Jerauld County boundaries. Beginning at the northeast corner of township one hundred eight north of range sixty-three west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range sixty-seven; thence south and along the range line between ranges sixty-seven and sixty-eight to the southwest corner of township one hundred six north of range sixty-seven west; thence east and along the township line between townships one hundred five and one hundred six to the southeast corner of township one hundred six north of range sixty-three west; thence north and along the range line between ranges sixty-two and sixty-three to the place of beginning.

Source: SL 1883, ch 23, § 1; SDC 1939, § 12.0138.



§ 7-1-38 Jones County boundaries.

7-1-38. Jones County boundaries. Beginning at the northwest corner of township two north of range twenty-six east Black Hills meridian, thence south and along the range line between ranges twenty-five and twenty-six east to the center of the main channel of White River; thence easterly and along the center of the main channel of said White River to the west line of range seventy-nine west of the fifth principal meridian; thence north and along said range line to its intersection with the township line between townships two and three north Black Hills base line; thence west and along said township line to the place of beginning.

Source: Election of November, 1916, for division; SDC 1939, § 12.0139.



§ 7-1-39 Kingsbury County boundaries.

7-1-39. Kingsbury County boundaries. Beginning at the northeast corner of township one hundred twelve range fifty-three west of the fifth principal meridian, thence west and along the third standard parallel north to the northwest corner of township one hundred twelve north of range fifty-eight west; thence south and along the range line between ranges fifty-eight and fifty-nine west to the southwest corner of township one hundred nine north of range fifty-eight west; thence east and along the second standard parallel north to the southeast corner of township one hundred nine north of range fifty-three west; thence north and along the seventh guide meridian west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12, § 11; SDC 1939, § 12.0140.



§ 7-1-40 Lake County boundaries.

7-1-40. Lake County boundaries. Beginning at the northeast corner of township one hundred eight north of range fifty-one west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range fifty-four; thence south and along the range line between ranges fifty-four and fifty-five to the southwest corner of township one hundred five north of range fifty-four west; thence east and along the first standard parallel north, to the southeast corner of township one hundred five north of range fifty-one west; thence north and along the range line between ranges fifty and fifty-one, to the place of beginning.

Source: SL 1872-3, ch 16, § 3; SL 1879, ch 12, § 8; SL 1879, ch 63; SDC 1939, § 12.0141.



§ 7-1-41 Lawrence County boundaries.

7-1-41. Lawrence County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Wyoming ten miles north of the point where the forty-fourth parallel of north latitude intersects the said boundary line, thence due east in a direct line to a point where said line intersects the range line between ranges five and six east Black Hills meridian; thence north and along the range line between ranges five and six east, to the township line between townships three and four north, Black Hills base line; thence west and along said township line to the range line between ranges four and five east Black Hills meridian; thence north and along the range line between said ranges four and five to the township line between townships seven and eight north; thence west and along the township line between said townships seven and eight to the point where said line intersects the center of the main channel of Redwater Creek; thence westerly and along the center of the channel of said Redwater Creek to the said boundary line between the states of South Dakota and Wyoming; thence south and along said state line to the place of beginning.

Source: SL 1874-5, ch 29; PolC 1877, ch 42; SL 1881, ch 45; SL 1887, ch 179, § 3; SL 1889, ch 57, § 1; SDC 1939, § 12.0142.



§ 7-1-42 Lincoln County boundaries.

7-1-42. Lincoln County boundaries. Beginning at a point where the base line between townships one hundred and one hundred one north, intersects the eastern boundary of the State of South Dakota, thence west and along said base line to the northwest corner of township one hundred north of range fifty-one west of the fifth principal meridian; thence south and along the range line between ranges fifty-one and fifty-two west, to the southwest corner of township ninety-six north of range fifty-one west; thence east and along the township line between townships ninety-five and ninety-six north, to the eastern boundary of the State of South Dakota; thence northerly and along the boundary line between the states of South Dakota and Iowa, to the place of beginning.

Source: SL 1862, ch 16; SL 1863-4, ch 14; SL 1867-8, ch 9; SL 1870-1, ch 10, § 9; SDC 1939, § 12.0143.



§ 7-1-43 Lyman County boundaries.

7-1-43. Lyman County boundaries. Beginning at the intersection of the center of the main channel of the Missouri River with the base line forming the southern boundary line of the state of Minnesota extended across the Missouri River, thence west and along said base line to the tenth guide meridian west; thence north and along said tenth guide meridian to its intersection with the center of the main channel of White River; thence west and along the center of the main channel of said White River to its intersection with the west line of the fifth principal meridian survey, being the west range line of range seventy-nine west of said survey; thence north and along said west range line to the northern township line of township one hundred eight north of range seventy-nine west; thence east and along said north line of township one hundred eight north to the center of the main channel of the Missouri River; thence southeasterly down the center of the main channel of the said Missouri River to the north end of the island known as American Island; thence along the west bank of said island to the south end of said island to the point at or near the center of the main channel of said river; thence down the center of the main channel of said river to the place of beginning.

Source: SL 1872-3, ch 19; SL 1891, ch 41; SL 1897, ch 45, § 3; election of November, 1916, for division; SDC 1939, § 12.0144.



§ 7-1-44 McCook County boundaries.

7-1-44. McCook County boundaries. Beginning at the northeast corner of township one hundred four north of range fifty-three west of the fifth principal meridian, thence west and along the first standard parallel north, to the northwest corner of township one hundred four north of range fifty-six west; thence south and along the range line between ranges fifty-six and fifty-seven west, to the southwest corner of township one hundred one north of range fifty-six west; thence east and along the base line to the southeast corner of township one hundred one north of range fifty-three west; thence north and along the range line between ranges fifty-two and fifty-three west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12; SL 1881, ch 46, § 1; SDC 1939, § 12.0145.



§ 7-1-45 McPherson County boundaries.

7-1-45. McPherson County boundaries. Beginning at the intersection of the range line between ranges sixty-five and sixty-six west of the fifth principal meridian, with the boundary line between the states of South Dakota and North Dakota, thence west and along said state line to the northwest corner of township one hundred twenty-eight north of range seventy-three west of the fifth principal meridian; thence south and along said range line between ranges seventy-three and seventy-four west, to the southwest corner of township one hundred twenty-five north of range seventy-three west; thence east and along the sixth standard parallel north, to the southeast corner of township one hundred twenty-five north of range sixty-six west; thence north and along the range line between said ranges sixty-five and sixty-six, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1885 (SS), ch 14, § 1; SDC 1939, § 12.0146.



§ 7-1-46 Marshall County boundaries.

7-1-46. Marshall County boundaries. Beginning on the boundary line between the states of South Dakota and North Dakota where the eighth guide meridian west of the fifth principal meridian intersects the same, thence south and along said guide meridian to the southwest corner of township one hundred twenty-five north of range fifty-nine west of the fifth principal meridian; thence east and along the sixth standard parallel north, according to both the survey for the fifth principal meridian and the survey of the former Sisseton and Wahpeton Indian Reservation, to the southeast corner of township one hundred twenty-five north of range fifty-three west; thence north and along the range line between ranges fifty-two and fifty-three, according to the survey of said former Indian reservation, to the point where said range line intersects the boundary line between the states of South Dakota and North Dakota; thence west and along said state line to the place of beginning.

Source: SL 1885 (SS), ch 12, § 2; SL 1891, ch 42, § 1; SDC 1939, § 12.0147.



§ 7-1-47 Meade County boundaries.

7-1-47. Meade County boundaries. Beginning at the junction of the centers of the main channels of the Belle Fourche and Cheyenne Rivers, thence along the center of the main channel of the Cheyenne river to its intersection with the one hundred second meridian of west longitude; thence north and along said meridian to its intersection with the third standard parallel north; thence west and along said third standard parallel north to the range line between ranges nine and ten east Black Hills meridian; thence south and along said range line to its intersection with the township line between townships seven and eight north of the Black Hills base line; thence west and along said township line to the range line between ranges four and five east; thence south to the township line between townships three and four north; thence east to the southwest corner of township four north of range six east; thence south to the boundary line between Pennington and Meade counties; thence east and along the present boundary line between Meade and Pennington counties to the center of the main channel of the Cheyenne River; thence northeasterly and along the center of the main channel of the said Cheyenne River to the place of beginning.

Source: SL 1889, ch 57, § 1; SL 1897, ch 42, § 3; SDC 1939, § 12.0148.



§ 7-1-48 Mellette County boundaries.

7-1-48. Mellette County boundaries. Beginning at a point on the third guide meridian west of the sixth principal meridian, where the township line between townships thirty-nine and forty north crosses the same, thence north along the guide meridian to the center of the main channel of White River; thence west and along the center of the main channel of White River to the east boundary line of the Pine Ridge Indian Reservation; thence south and along the boundary line of the Indian reservation to the point where it intersects the line between townships thirty-nine and forty north; thence east and along the township line to the place of beginning.

Source: SL 1909, ch 280; SL 1911, ch 108, § 2; SDC 1939, § 12.0149; SL 2017, ch 53, § 1.



§ 7-1-49 Miner County boundaries.

7-1-49. Miner County boundaries. Beginning at the northeast corner of township one hundred eight north of range fifty-five west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range fifty-eight west; thence south and along the range line between ranges fifty-eight and fifty-nine west, to the southwest corner of township one hundred five north of range fifty-eight west; thence east and along the first standard parallel north, to the southeast corner of township one hundred five north of range fifty-five west; thence north and along the range line between ranges fifty-four and fifty-five west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12; SL 1881, ch 47, § 1; SL 1883, ch 31, § 1; SDC 1939, § 12.0150.



§ 7-1-50 Minnehaha County boundaries.

7-1-50. Minnehaha County boundaries. Beginning at a point where the base line intersects the boundary line between the states of South Dakota and Minnesota, being the southwest corner of the said state of Minnesota, thence north and along said state line to the north line of township one hundred four north, at a point where the first standard parallel north intersects said state line; thence west and along said first standard parallel to the seventh guide meridian west of the fifth principal meridian between ranges fifty-two and fifty-three west; thence south along said seventh guide meridian to the north line of township one hundred; thence east and along said township line to the place of beginning.

Source: SL 1862, ch 16; SL 1870-1, ch 10; SL 1872-3, ch 16, § 1; SDC 1939, § 12.0151.



§ 7-1-51 Moody County boundaries.

7-1-51. Moody County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Minnesota where the first standard parallel north intersects said state line, thence west and along said first standard parallel to the southwest corner of township one hundred five north of range fifty west of the fifth principal meridian; thence north and along the range line between ranges fifty and fifty-one west, to the second standard parallel north; thence east and along said second standard parallel to the said boundary line between said states; thence south and along said state line to the place of beginning.

Source: SL 1872-3, ch 16, § 2; SDC 1939, § 12.0152.



§ 7-1-52 Pennington County boundaries.

7-1-52. Pennington County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Wyoming ten miles south of its intersection with the forty-fourth parallel of north latitude, the same being the northwest corner of Custer County, thence east in a direct line and along the north boundary of Custer County to the center of the main channel of the south fork of the Cheyenne River; thence southerly and up the center of the main channel of said river to its intersection with the northerly boundary of the Pine Ridge Indian Reservation; thence east and along said boundary line of said reservation to its intersection with the center of the main channel of White River; thence easterly and down the center of the main channel of White River to the range line between ranges seventeen and eighteen east Black Hills meridian; thence north and along said range line to the center of the main channel of the Cheyenne River; thence westerly up and along the center of the main channel of said river to its junction with the Belle Fourche River; thence southerly up and along the center of the main channel of the south fork of the Cheyenne River to the boundary line between Meade and Pennington counties; thence west and along said boundary line and along the boundary line between Pennington and Lawrence counties to the boundary line between the states of South Dakota and Wyoming; thence south and along said state line to the place of beginning.

Source: SL 1874-5, ch 29; PolC 1877, ch 42; SL 1897, ch 44, § 3; SDC 1939, § 12.0153.



§ 7-1-53 Perkins County boundaries.

7-1-53. Perkins County boundaries. Beginning at a point where the one hundred second meridian of west longitude intersects the boundary line between the states of South Dakota and North Dakota, thence west and along said state line to the range line between ranges nine and ten east Black Hills meridian; thence south and along said range line to the third standard parallel north of the Black Hills base line; thence east and along said standard parallel to the said one hundred second meridian; thence north and along said meridian to the place of beginning.

Source: Election of November, 1908, for division; SDC 1939, § 12.0154.



§ 7-1-54 Potter County boundaries.

7-1-54. Potter County boundaries. Beginning at the southeast corner of township one hundred seventeen north of range seventy-three, west of the fifth principal meridian, thence north and along the range line between ranges seventy-two and seventy-three west, to the northeast corner of township one hundred twenty, north of range seventy-three; thence west and along the township line between townships one hundred twenty and one hundred twenty-one north, to the center of the main channel of the Missouri River; thence down and along the center of the main channel of the Missouri River to its intersection with the township line between townships one hundred sixteen and one hundred seventeen, north; thence east and along the said township line to the place of beginning.

Source: SL 1874-5, ch 30; SL 1883, ch 19, § 2; SDC 1939, § 12.0155.



§ 7-1-55 Roberts County boundaries.

7-1-55. Roberts County boundaries. Beginning at a point where the boundary line between the states of South Dakota and North Dakota intersects the boundary line between the states of South Dakota and Minnesota, thence west and along said state line between the states of South Dakota and North Dakota to the range line between ranges fifty-two and fifty-three west of the fifth principal meridian, according to the survey of the former Sisseton and Wahpeton Indian Reservation; thence south and along said range line to the township line between townships one hundred twenty-one and one hundred twenty-two north of said survey; thence east and along said township line to the easterly boundary of said former Indian reservation; thence northeasterly along the boundary line of said former Indian reservation to the township line between townships one hundred twenty-one and one hundred twenty-two north, outside of said Indian reservation; thence east on said township line to the boundary line between the states of South Dakota and Minnesota; thence northerly and along said state line to the place of beginning.

Source: SL 1883, ch 30, § 2; SL 1885 (SS), ch 22, § 1; SDC 1939, § 12.0156.



§ 7-1-56 Sanborn County boundaries.

7-1-56. Sanborn County boundaries. Beginning at the northwest corner of township one hundred eight north of range fifty-nine, west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range sixty-two west; thence south and along the range line between ranges sixty-two and sixty-three west, to the southwest corner of township one hundred five north of range sixty-two west; thence east along the first standard parallel north, to the southeast corner of township one hundred five north of range fifty-nine west; thence north and along the range line between ranges fifty-eight and fifty-nine west, to the place of beginning.

Source: SL 1883, ch 31, § 1; SDC 1939, § 12.0157.



§ 7-1-57 Oglala Lakota County boundaries.

7-1-57. Oglala Lakota County boundaries. Beginning at a point where the boundary line between the states of South Dakota and Nebraska intersects the fifth guide meridian west of the sixth principal meridian, thence north and along said guide meridian to the center of the main channel of White River; thence westerly and up the center of the main channel of said White River to its intersection with the north boundary of the Pine Ridge Indian Reservation; thence west and along the north boundary of said Indian reservation to its intersection with the south fork of the Cheyenne River; thence southwesterly and along the center of the main channel of the south fork of the Cheyenne River to its intersection with the one hundred third meridian of west longitude; thence south and along said meridian to the said boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the place of beginning.

Source: SL 1874-5, ch 29; SL 1883, ch 40; SL 1897, ch 44; SL 1909, ch 280, §§ 5, 6; SDC 1939, §§ 12.0158, 12.0168; SL 1943, ch 23, §§ 1, 2; SL 1951, ch 22, §§ 1, 2; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 7-1-58 Spink County boundaries.

7-1-58. Spink County boundaries. Beginning at the northeast corner of township one hundred twenty north of range sixty, west of the fifth principal meridian, thence west and along the fifth standard parallel north to the northwest corner of township one hundred twenty north of range sixty-five west; thence south and along the range line between ranges sixty-five and sixty-six west, to the southwest corner of township one hundred fourteen north of range sixty-five west; thence east and along the township line between townships one hundred thirteen and one hundred fourteen north, to the southeast corner of township one hundred fourteen north of range sixty west; thence north and along the eighth guide meridian west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12, § 13; SDC 1939, § 12.0159.



§ 7-1-59 Stanley County boundaries.

7-1-59. Stanley County boundaries. Beginning at the intersection of the centers of the main channels of the Cheyenne and Missouri rivers, thence westerly and up the center of the main channel of the Cheyenne River to the sixth guide meridian east Black Hills meridian; thence south and along said guide meridian to the township line between townships two and three north, Black Hills base line; thence east and along said township line to the west line of the fifth principal meridian survey, being the west line of range seventy-nine west of the fifth principal meridian; thence north and along said range line to the north line of township one hundred eight north of range seventy-nine west of the fifth principal meridian; thence east and along said north line of township one hundred eight north, to the center of the main channel of the Missouri River; thence northerly and up the center of the main channel of said river to the place of beginning.

Source: SL 1872-3, ch 19; SL 1883, ch 35; SL 1893, ch 46; SL 1897, ch 41, § 3; election of November, 1914, for division; SDC 1939, § 12.0160.



§ 7-1-60 Sully County boundaries.

7-1-60. Sully County boundaries. Beginning at the intersection of the third standard parallel north with the tenth guide meridian west of the fifth principal meridian, thence north and along said tenth guide meridian to the fourth standard parallel north; thence west and along said fourth standard parallel to the center of the main channel of the Missouri River; thence down the center of the main channel of said river to the said third standard parallel north; thence east and along said third standard parallel to the place of beginning.

Source: SL 1872-3, ch 16, § 33; SL 1917, ch 178, § 1; SDC 1939, § 12.0161.



§ 7-1-61 Todd County boundaries.

7-1-61. Todd County boundaries. Beginning at the intersection of the third guide meridian west of the sixth principal meridian with the boundary line between the states of South Dakota and Nebraska; thence north and along said third guide meridian to the township line between townships thirty-nine and forty, north; thence west and along said township line to its intersection with the western boundary line of the Rosebud Indian Reservation; thence south and along said boundary line of said reservation to the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the place of beginning.

Source: SL 1909, ch 280; SL 1911, ch 108, § 1; SDC 1939, § 12.0162.



§ 7-1-62 Tripp County boundaries.

7-1-62. Tripp County boundaries. Beginning at the intersection of the third guide meridian west of the sixth principal meridian with the center of the main channel of White River, thence south and along said third guide meridian to the boundary line between the states of South Dakota and Nebraska; thence east on said state line to its intersection by the tenth guide meridian west of the fifth principal meridian; thence north on said last mentioned guide meridian to its intersection with the center of the main channel of White River; thence westerly and up the center of the main channel of said White River to the place of beginning.

Source: SL 1872-3, ch 19; SL 1891, ch 41; SL 1907, ch 99, § 1; SDC 1939, § 12.0163.



§ 7-1-63 Turner County boundaries.

7-1-63. Turner County boundaries. Beginning at the northeast corner of township one hundred north of range fifty-two, west of the fifth principal meridian, thence west and along the base line to the northwest corner of township one hundred north of range fifty-five west; thence south and along the range line between ranges fifty-five and fifty-six to the southwest corner of township ninety-seven north of range fifty-five west; thence east and along the township line between townships ninety-six and ninety-seven north, to the southeast corner of township ninety-seven north of range fifty-four west; thence south and along the range line between ranges fifty-three and fifty-four, to the southwest corner of township ninety-six north of range fifty-three west; thence east and along the township line between townships ninety-five and ninety-six north to the southeast corner of township ninety-six north of range fifty-two west; thence north and along the range line between ranges fifty-one and fifty-two west, to the place of beginning.

Source: SL 1870-1, ch 10, § 8; SDC 1939, § 12.0164.



§ 7-1-64 Union County boundaries.

7-1-64. Union County boundaries. Beginning at a point where the township line between townships ninety-five and ninety-six north intersects the boundary line between the states of South Dakota and Iowa, thence west and along the township line between townships ninety-five and ninety-six north, to the northwest corner of township ninety-five, range fifty, west of the fifth principal meridian; thence south and along the range line between ranges fifty and fifty-one west, to the boundary line between the states of South Dakota and Nebraska; thence southeasterly and along said last mentioned state line to its intersection with the boundary line between the states of South Dakota and Iowa; thence northerly and along the boundary between the states of South Dakota and Iowa, to the place of beginning.

Source: SL 1863-4, ch 14, § 1; SL 1870-1, ch 10, § 1; SD SenJRes 4, 1905; Act of Congress approved March 1, 1905, ch 1295, 33 Stat. 820; SL 1907, ch 245, § 1; SDC 1939, § 12.0165.



§ 7-1-65 Walworth County boundaries.

7-1-65. Walworth County boundaries. Beginning at the northeast corner of township one hundred twenty-four north of range seventy-four, west of the fifth principal meridian, thence west and along the sixth standard parallel north, to the center of the main channel of the Missouri River; thence southerly and down the center of the main channel of the Missouri River to its intersection with the fifth standard parallel, north, as extended; thence east and along the township line between townships one hundred twenty and one hundred twenty-one north, to the southeast corner of township one hundred twenty-one north of range seventy-four, west of the fifth principal meridian; thence north and along the range line between ranges seventy-three and seventy-four west, to the place of beginning.

Source: SL 1872-3, ch 16, § 35; SDC 1939, § 12.0166.



§ 7-1-66 Repealed.

7-1-66. Repealed by SL 1981, ch 47, § 2.



§ 7-1-67 Yankton County boundaries.

7-1-67. Yankton County boundaries. Beginning at the northeast corner of township ninety-six north of range fifty-four west of the fifth principal meridian, thence west and along the township line between townships ninety-six and ninety-seven to the northwest corner of township ninety-six, north of range fifty-seven, west; thence south and along the range line between ranges fifty-seven and fifty-eight west, as extended, to its intersection with the boundary line between the states of South Dakota and Nebraska; thence easterly and along said state line to the range line between ranges fifty-three and fifty-four, as extended; thence north and along said range line to the place of beginning.

Source: SL 1862, ch 19, § 1; SL 1870-1, ch 10, § 3; SDC 1939, § 12.0169.



§ 7-1-68 Ziebach County boundaries.

7-1-68. Ziebach County boundaries. Beginning at the northeast corner of township seventeen north of range twenty-one, east of the Black Hills meridian, thence west and along the township line between townships seventeen and eighteen north, to the one hundred second meridian of west longitude; thence south and along said meridian to the center of the main channel of the Cheyenne River; thence easterly and along the center of the main channel of said Cheyenne River to its intersection with the sixth guide meridian, east, being the range line between ranges twenty-four and twenty-five, east Black Hills meridian; thence north and along said guide meridian to its intersection with the forty-fifth parallel of north latitude; thence west and along said parallel to its intersection with the range line between ranges twenty-one and twenty-two, east; thence north and along said range line to the place of beginning.

Source: SL 1911, ch 107, § 1; SDC 1939, § 12.0170.



§ 7-1-69 Petition to change county name--Election--Ballot--Costs of name change paid by county.

7-1-69. Petition to change county name--Election--Ballot--Costs of name change paid by county. If not less than fifteen percent of the registered voters of any organized county in this state, based upon the total number of registered voters at the last preceding general election, shall on or before the first day of July in any general election year, file in the office of county auditor a petition requesting that the name of the county be changed, the county auditor shall at the next general election submit the question to the registered voters of the county on a separate printed ballot if using a hand counted paper ballot. The petition shall also authorize the county to appropriate and pay for all local government and state government costs associated with changing the name of the county. If the county uses an optical scan ballot, the question may be included on the general election ballot. The following question shall be submitted to the voters:

Shall the name of this county be changed to __________ and county funds be appropriated to pay for all local government and state government costs associated with the name change?

______ Yes

______ No

All voters in favor of changing the name of the county and paying for all the local government and state government costs associated with the name change shall place either a cross or check mark in the square before the word Yes on the ballot. All voters who do not favor changing the name of the county and paying for all the local government and state government costs associated with the name change shall place either a cross or check mark in the square before the word No on the ballot. All local government and state government costs associated with changing the name of the county shall be paid by the county from county funds appropriated for that purpose before the change of the name of the county shall be effective.

Source: SL 1992, ch 51, § 1; SL 2015, ch 57, § 4; SL 2016, ch 43, § 2.



§ 7-1-70 Certification of name change vote result.

7-1-70. Certification of name change vote result. If a two-thirds majority of the votes cast at an election held pursuant to § 7-1-69 are in favor of changing the name of the county, the county auditor shall within ten days after the canvass of the vote, certify under the seal of the county auditor's office to the secretary of state, the result of the canvass of the votes cast at the election, and the new name of the county.

Source: SL 1992, ch 51, § 2; SL 2015, ch 57, § 1.



§ 7-1-71 Repealed.

7-1-71. Repealed by SL 2015, ch 57, § 2.



§ 7-1-72 Proclamation of new county name.

7-1-72. Proclamation of new county name. Upon the certification made by the county auditor pursuant to § 7-1-70, the secretary of state shall publicly proclaim the result of the election held pursuant to § 7-1-69 and the new name of the county. The new name of the county shall be in full force and effect on the first day of July in the year following the election held pursuant to § 7-1-70.

Source: SL 1992, ch 51, § 4; SL 2015, ch 57, § 3.






Chapter 02 - Consolidation And Change Of County Boundaries

§ 7-2-1 Petition for consolidation or boundary change--Filing with county auditors--Submission to vote.

7-2-1. Petition for consolidation or boundary change--Filing with county auditors--Submission to vote. If fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, of each of two or more adjoining counties of this state, petition the board of county commissioners of their respective counties for an election to determine the question of changing the boundary lines or of the consolidation of two or more counties, stating in such petition the names of the counties to be consolidated or boundary lines to be changed, such boards of county commissioners shall at their regular July meeting succeeding the presentation of such petitions provide that the question of consolidation of the counties or the changing of the boundary lines of such counties shall be submitted to a vote at the next general election succeeding the presentation of such petitions. The petitions shall be filed with the county auditors of such counties prior to the first day of the regular July meeting of the board of county commissioners.

The auditor of each county where any such petition has been filed shall transmit to the auditor of the other county or counties affected thereby a certified copy or copies of the petition or petitions filed in his county.

Source: SL 1893, ch 45, §§ 1, 2; RPolC 1903, §§ 775, 776; RC 1919, §§ 5755, 5756; SDC 1939, § 12.0301; SL 1987, ch 67, § 1.



§ 7-2-2 Notice and ballots for election on consolidation or change--General law governing.

7-2-2. Notice and ballots for election on consolidation or change--General law governing. The auditor of each of such counties shall give thirty days' notice of such election by publication and prepare official ballots therefor according to the provisions of this chapter and this code relating to elections and the submission of questions to the voters. The laws governing the holding of general elections in this state shall govern the holding of such election so far as applicable.

Source: SL 1893, ch 45, §§ 3, 8; RPolC 1903, §§ 777, 782; RC 1919, §§ 5757, 5761; SDC 1939, §§ 12.0302, 12.0305.



§ 7-2-3 Majority approval of consolidation or boundary change.

7-2-3. Majority approval of consolidation or boundary change. If at any election held under the provisions of this chapter, a majority of all the votes cast at such election in each of such counties shall be in favor of consolidation of two or more counties or the changing of the boundary lines of such counties, they shall be declared consolidated or changed as hereinafter provided.

Source: SL 1893, ch 45, §§ 5, 6; RPolC 1903, §§ 779, 780; RC 1919, §§ 5758, 5759; SDC 1939, § 12.0303.



§ 7-2-4 Certification of canvass of election returns--Governor's proclamation and notice to county auditors.

7-2-4. Certification of canvass of election returns--Governor's proclamation and notice to county auditors. After the canvassing of the returns of such election it shall be the duty of the county auditor of each of such counties to transmit within thirty days a certified report of such canvass to the Governor who shall, within twenty days after the receipt of such report, proclaim the result of such election and officially notify the county auditor of the respective counties of such proclamation.

Source: SL 1893, ch 45, § 9; RPolC 1903, § 783; RC 1919, § 5762; SDC 1939, § 12.0306.



§ 7-2-5 Effective date of consolidation or boundary change.

7-2-5. Effective date of consolidation or boundary change. If the result of such election is in favor of consolidation or change of boundaries, such consolidation or change of boundaries shall be in full force and take effect on the first day of January next after the general election held succeeding the proclamation as provided in § 7-2-4.

Source: SL 1893, ch 45, § 10; RPolC 1903, § 784; RC 1919, § 5763; SDC 1939, § 12.0307.



§ 7-2-6 Repealed.

7-2-6. Repealed by SL 1985, ch 15, § 3.



§ 7-2-7 Name and county seat of consolidated county.

7-2-7. Name and county seat of consolidated county. Any new county formed pursuant to this chapter shall take the name of the senior county and the location receiving the highest number of votes, cast at such election in the two or more counties for the county seat of the consolidated county, shall be the county seat of such new county.

Source: SL 1893, ch 45, § 7; RPolC 1903, § 781; RC 1919, § 5760; SDC 1939, § 12.0304.



§ 7-2-8 Commissioner districts in consolidated county--First election of commissioners after consolidation.

7-2-8. Commissioner districts in consolidated county--First election of commissioners after consolidation. The board of county commissioners of each of such counties shall, after the proclamation of consolidation by the Governor, meet in joint session at the office of the county auditor of the county seat of one of such counties on the first Monday in July succeeding such proclamation and proceed to divide each new county into five commissioner districts, numbering them consecutively, complying as nearly as possible with the provisions of the law regulating the districting of counties into commissioner districts. Such commissioner districts so established and the boundaries so fixed shall remain as established and fixed until the same may be changed as provided by law. At the next general election there shall be elected a commissioner for each district, each of whom shall be so chosen for two or four years as that the regular term of his successor shall thereafter conform to the requirements of law.

Source: SL 1893, ch 45, §§ 14, 15; RPolC 1903, §§ 788, 789; SL 1915, ch 134; RC 1919, §§ 5767, 5768, 5786; SDC 1939, §§ 12.0310, 12.0311.



§ 7-2-9 Continuation of terms of officers after consolidation of counties.

7-2-9. Continuation of terms of officers after consolidation of counties. The county officers in each of the counties that may have been consolidated shall continue to act in their respective counties until the officers of the new counties shall have been elected and qualified.

Source: SL 1893, ch 45, § 16; RPolC 1903, § 790; RC 1919, § 5769; SDC 1939, § 12.0311.



§ 7-2-10 First election of county officers after consolidation.

7-2-10. First election of county officers after consolidation. There shall be elected in each new county at the next general election succeeding the proclamation by the Governor, one set of county officers for such new county.

Source: SL 1893, ch 45, § 13; RPolC 1903, § 787; RC 1919, § 5766; SDC 1939, § 12.0309.



§ 7-2-11 Legislative representation of consolidated county.

7-2-11. Legislative representation of consolidated county. Such new county shall be entitled to the same number of members in the Legislature that such counties had in the aggregate before consolidation, and such number shall be elected at each general election until a new apportionment shall have been made.

Source: SL 1893, ch 45, § 13; RPolC 1903, § 787; RC 1919, § 5766; SDC 1939, § 12.0309.



§ 7-2-12 Property and indebtedness of consolidated counties.

7-2-12. Property and indebtedness of consolidated counties. The property of each of such consolidated counties shall after consolidation become the property of the new county. The indebtedness, if any, of each of such counties shall after consolidation be paid out of the taxes levied on the property in the respective territory of the county having contracted the same.

Source: SL 1893, ch 45, §§ 11, 12; RPolC 1903, §§ 785, 786; RC 1919, §§ 5764, 5765; SDC 1939, § 12.0308; SL 1943, ch 24, § 2.



§ 7-2-13 Revision of commissioner districts after change of county boundaries.

7-2-13. Revision of commissioner districts after change of county boundaries. If the area of any county in this state has been altered by the changing of the boundaries and the county's commissioners do not run at large, the board of county commissioners, at the first regular meeting thereafter, shall establish commissioner districts in the county. The board shall fix boundaries of each district in the manner provided by law for establishing commissioner districts and changing the boundaries of each district insofar as the same is applicable. The commissioner districts established and the boundaries fixed shall remain as established and fixed until changed as provided by law.

Source: SL 1915, ch 134; RC 1919, § 5786; SDC 1939, § 12.0310; SL 2016, ch 44, § 1.



§ 7-2-14 Transcription of records after change of county boundaries.

7-2-14. Transcription of records after change of county boundaries. Whenever the boundaries of a county have been changed, it shall be the duty of the board of county commissioners at once to secure a full, true, and complete transcript of such records of the original county as may relate to or in any manner affect the property rights or interest within the territory included by the changing of the boundaries of said county and theretofore not a part of the records of the original county, such transcript to be obtained and secured in the same manner and to have the same force and effect as transcripts obtained and secured on the division of counties.

Source: SDC 1939, § 12.0312.



§ 7-2-15 Tax levies, assessments, and retirement of indebtedness after change of boundaries.

7-2-15. Tax levies, assessments, and retirement of indebtedness after change of boundaries. Where the boundaries of two or more counties have been changed, pursuant to the provisions of this chapter, and the county or counties from which area has been detached has indebtedness charged against such detached area, all levies of taxes, and special assessments, theretofore made against such lands so detached, for the purpose of retiring such indebtedness, shall be continued and collected by the county to which such area is attached, and paid over to the county from which such area is detached until such indebtedness is fully retired.

Source: SDC 1939, § 12.0308 as added by SL 1943, ch 24, § 2.



§ 7-2-16 Municipal election on adjustment of county boundaries to include all of municipality.

7-2-16. Municipal election on adjustment of county boundaries to include all of municipality. In any case where a municipality in this state is so situated that its boundaries extend into, and its area is a part of two or more adjoining counties of the state, the governing body of such municipality shall, upon petition signed by fifteen percent of the voters of such municipality, submit at a special or regular municipal, or general election held therein, the question of whether or not it is desirable that the boundaries of the counties affected should be changed so as to include all of the area of such municipality within the boundaries of one of such counties.

The voters at such election shall also indicate their choice of which county such municipality should be a part.

Source: SDC 1939, § 12.0313 as enacted by SL 1943, ch 24, § 1; SL 1992, ch 60, § 2.



§ 7-2-17 Certification of municipal election results to county auditors--Submission to voters of counties.

7-2-17. Certification of municipal election results to county auditors--Submission to voters of counties. If a majority of the voters of such municipality are in favor of the change, the auditor or clerk of such municipality, shall certify the result of such election to the county auditor of each county affected, and thereupon the county commissioners of each of such counties shall, at their regular July meeting succeeding the presentation of such certificate, provide that the question of change of the boundary lines of such counties shall be submitted to a vote at the next general election, as provided in § 7-2-1. The filing of the certificate of the auditor or clerk of the municipality herein provided for, shall be in lieu of the petition required by § 7-2-1.

Source: SDC 1939, § 12.0313 as enacted by SL 1943, ch 24, § 1; SL 1992, ch 60, § 2.



§ 7-2-18 Questions submitted to county voters on boundary adjustment to include or exclude municipality.

7-2-18. Questions submitted to county voters on boundary adjustment to include or exclude municipality. The question to be submitted at the general election in each county affected, shall be substantially in the following form:

Shall the boundaries of ________ county be changed to exclude "or include, as the case may be," that part of ________ county lying within the corporate limits of the city "or town" of South Dakota?

All other applicable provisions of this chapter shall govern.

Source: SDC 1939, § 12.0313 as enacted by SL 1943, ch 24, § 1.



§ 7-2-19 Repealed.

7-2-19. Repealed by SL 1985, ch 15, § 3.






Chapter 03 - Division Of Counties

§ 7-3-1 Petition for division of county--Contents and filing--Minimum size of new county.

7-3-1. Petition for division of county--Contents and filing--Minimum size of new county. If fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, residing in any portion consisting of not less than twenty-four congressional townships or any portion consisting of not less than one hundred million dollars of real property valuation of any organized county in this state shall petition the county commissioners of such county for division thereof and for the organization of a new county or counties, setting forth in the petition the lines upon which the petitioners desire such county to be divided and the boundaries of the proposed new county or counties, together with the name or names they desire to be given the proposed new county or counties in which such petitioners reside, the county commissioners of such county shall submit the question of the division of such county to the voters thereof at the next general election. Such petition must be filed with the county auditor not later than the first Monday in July of any general election year.

Each county shall, after division as prayed for in such petition, contain not less than twenty-four congressional townships or not less than one hundred million dollars of real property valuation, or no election may be ordered.

Source: SL 1907, ch 100, § 1; RC 1919, § 5770; SDC 1939, § 12.0401; SL 1982, ch 59; SL 1987, ch 67, § 2.



§ 7-3-2 Voters' approval of division--Name and organization of new county.

7-3-2. Voters' approval of division--Name and organization of new county. If a majority of the votes cast at the next general election in such county, and also in each portion thereof proposed to be organized into a new county, shall be favorable to a division of such county, the portion in which the county seat thereof is located shall retain the name and organization of such county and the portion or portions in which the county seat is not located shall take the name or names prayed for in the petition for the division of the county, and the Governor shall forthwith proceed to organize the same as a county or counties under such name or names in the manner provided by law for organizing an unorganized county and, until such organization is perfected, the said portion or portions of such county shall for all governmental purposes remain and be a portion of such original county.

Source: SL 1907, ch 100, § 2; SL 1915, ch 127; SL 1917, ch 173; RC 1919, § 5771; SDC 1939, § 12.0402.



§ 7-3-3 Revision of commissioner districts after division of county.

7-3-3. Revision of commissioner districts after division of county. Whenever the area of any county in this state has been altered by division or by the changing of its boundaries, it shall be the duty of the board of county commissioners of such county, at the first regular meeting thereafter, to establish commissioner districts in such county and fix the boundaries thereof in the manner provided by law for establishing commissioner districts and changing the boundaries thereof insofar as the same is applicable. Such commissioner districts so established and the boundaries so fixed shall remain as established and fixed until the same may be changed as provided by law. Whenever the organization of a new county results from such alteration, the same duty shall devolve upon the commissioners of the new county.

Source: SL 1915, ch 134; RC 1919, § 5786; SDC 1939, § 12.0415.



§ 7-3-4 Apportionment of bonded indebtedness after division of county--Bonds and tax levy of new county.

7-3-4. Apportionment of bonded indebtedness after division of county--Bonds and tax levy of new county. Any bonded indebtedness of such original county shall be apportioned to each division ratably upon the basis of the last equalized assessment previous to the division thereof and each of such divisions shall be charged with, assume, and pay its just portion of such debt upon the basis of such apportionment; and each new division shall, as soon as organized as a county, issue its bonds to meet its portion of such bonded debt. Such bonds shall be made payable to the original county, shall bear the same rate of interest, be of similar tenor, and shall mature on the same date as the outstanding bonds of the original county on account of which the bonds of the new county are issued. The county commissioners of each new county shall annually levy and collect a tax to pay the interest on the bonds issued hereunder as it shall accrue and to meet and discharge the principal thereof at maturity, and the original county shall retain such bonds and not be allowed to dispose of or sell the same.

Source: SL 1907, ch 100, § 3; SL 1909, ch 81; RC 1919, § 5772; SDC 1939, § 12.0403.



§ 7-3-5 Apportionment of floating or warrant indebtedness on division of county--Bond issue by new county to cover proportionate share.

7-3-5. Apportionment of floating or warrant indebtedness on division of county--Bond issue by new county to cover proportionate share. The floating or warrant indebtedness of such original county shall also be apportioned in the same manner to each division and each new county shall be charged with, assume, and pay the amount so apportioned to it.

In any case where, at an election on the question of division of an organized county held pursuant to the provisions of this chapter, there has also been submitted the question of issuing the funding bonds of the county proposed to be divided, and a majority of the votes cast at such election was in favor of the issuance of such funding bonds, or where the funding bonds of such original county have been previously ordered to be issued by a majority vote of the voters thereof voting thereon and the same have not been issued prior to the division of such original county; then, and in either of such events, each new county so created, as well as the original county, shall be and is authorized to issue its bonds for the purpose of funding such proportion of the warrant indebtedness of the original county as has been allotted to it. Such bonds shall be issued in the manner provided by law, except that the proposition of issuing the same need not again be submitted to a vote of the voters of any of such counties.

Source: SL 1907, ch 100, § 3; SL 1909, ch 81; RC 1919, § 5772; SDC 1939, § 12.0403.



§ 7-3-6 Sale of county bonds based on advertising and award before division.

7-3-6. Sale of county bonds based on advertising and award before division. When such original county has, by and through its board of county commissioners, duly advertised for sale its funding bonds so voted and authorized, and has awarded such bonds to the highest and best bidder therefor pursuant to the advertisement for bids, it shall be unnecessary to advertise for sale, the funding bonds to be issued by the new county or counties and the original county as provided in § 7-3-5, but each county may through its board of county commissioners sell and deliver its bonds hereby authorized to the person or persons and under the terms mentioned in the award of the original county as aforesaid.

Source: SL 1907, ch 100, § 3; SL 1909, ch 81; RC 1919, § 5772; SDC 1939, § 12.0403.



§ 7-3-7 Inventory and apportionment of assets and liabilities by auditor-general.

7-3-7. Inventory and apportionment of assets and liabilities by auditor-general. If a new county is organized or created out of an organized county in this state or in counties which have been divided and the liabilities and assets of the county as it existed prior to the division of the county have not been apportioned and divided by the board of county commissioners of the original county and the newly organized portion, the auditor-general of this state shall make an inventory of all of the assets and liabilities of the original county and the new county or counties and estimate the value and amount of the assets and liabilities. After notice to the county commissioners of the counties affected, the auditor-general shall apportion the liabilities and assets of the counties in the manner provided by law for the apportionment of bonded indebtedness.

Source: SL 1917, ch 175, § 1; RC 1919, § 5776; SDC 1939, § 12.0404; SL 2016, ch 44, § 2.



§ 7-3-8 Auditor-general's report filed with county auditors--Conclusive evidence.

7-3-8. Auditor-general's report filed with county auditors--Conclusive evidence. The auditor-general shall file a report of such apportionment with the county auditor of the original and new county or counties within thirty days after such apportionment is made, and such report shall be conclusive evidence of the amounts due from one county to the other or others, respectively, except as provided in § 7-3-9.

Source: SL 1917, ch 175, § 2; RC 1919, § 5777; SDC 1939, § 12.0405.



§ 7-3-9 County action to set aside auditor-general's report--Time for filing--Estimate and appraisement as prima facie evidence.

7-3-9. County action to set aside auditor-general's report--Time for filing--Estimate and appraisement as prima facie evidence. Any county affected by such apportionment as provided in § 7-3-7, at any time within thirty days after the report of the auditor-general has been filed, may bring its action in equity in the circuit court of such county for the purpose of setting aside such apportionment and causing an apportionment to be made between the counties affected. The estimate and appraisement of the auditor-general shall be prima facie evidence of the facts and values therein stated and shall be admissible in evidence.

Source: SL 1917, ch 175, § 3; RC 1919, § 5778; SDC 1939, § 12.0405.



§ 7-3-10 Auditor-general's apportionment final if no action brought.

7-3-10. Auditor-general's apportionment final if no action brought. In case no action is brought within the time prescribed in § 7-3-9, the apportionment made by the auditor-general shall be final and binding upon all counties and persons affected.

Source: SL 1917, ch 175, § 3; RC 1919, § 5778; SDC 1939, § 12.0405.



§ 7-3-11 Warrants issued for settlement of accounts between counties.

7-3-11. Warrants issued for settlement of accounts between counties. It shall be the duty of the boards of county commissioners of such counties at their next regular meeting after the expiration of thirty days from the filing of the report of the auditor-general, to issue warrants upon the several funds to the creditor county to pay any amounts ascertained by the auditor-general to be due; or, in case the report of the auditor-general is set aside, warrants shall be issued as herein provided within thirty days after the entry of final judgment in such matter.

Source: SL 1917, ch 175, § 4; RC 1919, § 5779; SDC 1939, § 12.0406.



§ 7-3-12 Expenses of auditor-general--Apportionment and payment by counties.

7-3-12. Expenses of auditor-general--Apportionment and payment by counties. For the work herein provided, the auditor-general shall be paid at the rate and in the manner fixed by law for such auditor-general, and the expense of making such apportionment shall be charged to each of the counties and the amount thereof apportioned to each county ratably upon the basis of the last equalized assessment previous to the division. It shall be the duty of the officers of the proper counties immediately after such service has been rendered to issue warrants therefor as provided by law in other cases.

Source: SL 1917, ch 175, § 5; RC 1919, § 5780; SDC 1939, § 12.0407.



§ 7-3-13 Transfer of books, records, and files relating exclusively to new county.

7-3-13. Transfer of books, records, and files relating exclusively to new county. Whenever an organized county has been or shall be divided and a division of the books, records, and files has not been made, it shall be the duty of the county commissioners of the new county or counties to procure from the original county, and it shall be the duty of the proper officers of the original county to surrender, all the books, records, and files of the several offices which relate exclusively to school districts, townships, and municipalities located within the territory embraced within such new county or counties. Such commissioners shall further procure, and it shall be the duty of the proper officers of the original county to surrender, all books, records, and files of the original county which in any manner affect exclusively property rights or interests in such new county or counties.

Source: SL 1917, ch 174, § 1; RC 1919, § 5773; SDC 1939, § 12.0408; SL 1992, ch 60, § 2.



§ 7-3-14 Indexing and marginal notation by original county of records transferred to new county--Indexing and preservation in new county.

7-3-14. Indexing and marginal notation by original county of records transferred to new county--Indexing and preservation in new county. In all cases where any files delivered under the provisions of this chapter are indexed in the office of the original county, it shall be the duty of the custodian of such files, before delivering the same, to note in the margin or other proper place in such index that such files were delivered to the officers of the new county, naming it. All files received by any officer of a new county as herein provided shall be indexed and preserved by the proper officer of such county the same as new, original files or records.

Source: SL 1917, ch 174, § 1; RC 1919, § 5773; SDC 1939, § 12.0408.



§ 7-3-15 Inventory of books, records and files transferred to new county.

7-3-15. Inventory of books, records and files transferred to new county. Before any officer of an original county which has been divided or from which the territory has been detached, as mentioned in § 7-3-13, shall surrender any books, records, or files from his office, it shall be the duty of such officer to make a detailed inventory of such books, records, and files which inventory shall be made in duplicate; one copy shall be kept by such officer and the other surrendered to the county commissioners of the new county, and the county commissioners procuring such books, records, or files shall give their receipt therefor, which receipt shall be filed in the proper office of the original county.

Source: SL 1917, ch 174, § 2; RC 1919, § 5774; SDC 1939, § 12.0408.



§ 7-3-16 Transferred records deemed original records--Certified copies as evidence.

7-3-16. Transferred records deemed original records--Certified copies as evidence. The records transferred under the provisions of this chapter shall, after such transfer, be deemed original records of the new county to which they are transferred and certified copies shall be received in all courts in evidence with the same force and effect as original records of both counties.

Source: SL 1917, ch 174, § 3; RC 1919, § 5775; SDC 1939, § 12.0409.



§ 7-3-17 Transcript of records obtained by new county--Evidentiary value.

7-3-17. Transcript of records obtained by new county--Evidentiary value. Whenever an organized county shall be divided, it shall be the duty of the board of county commissioners of such newly organized county at once to secure a full, true, and complete transcript of such records of the original county as may relate to, or in any manner affect, property rights or interests within such newly organized county and, when such records are transcribed and certified to as hereinafter provided, they shall have the same force and effect as though originally filed and recorded in such newly organized county and as the records of such original county, and shall be received in all courts in evidence with the same force and effect as such original records.

Source: SL 1915, ch 132, § 1; RC 1919, § 5781; SDC 1939, § 12.0410.



§ 7-3-18 Contract for transcription of records for new county--Certification of instruments transcribed.

7-3-18. Contract for transcription of records for new county--Certification of instruments transcribed. The board of county commissioners may contract the transcribing of records or any part thereof to the lowest and best bidder. The person transcribing the records of any particular office shall attach the transcriber's certificate without extra cost to each instrument or matter transcribed to the effect that the transcript is a full, true, and complete copy of the original instrument as it appears of record in the original county, showing book and page thereof. However, for any record transcribed from the office of the county treasurer or county auditor it is only necessary to make one certificate at the close of each book transcribed.

Source: SL 1915, ch 132, § 2; RC 1919, § 5782; SDC 1939, § 12.0411; SL 2016, ch 44, § 3.



§ 7-3-19 Repealed.

7-3-19. Repealed by SL 1989, ch 63.



§ 7-3-20 Affidavit as to transcription of all records.

7-3-20. Affidavit as to transcription of all records. Each person to whom such transcribing work shall be let or who shall have in charge the transcribing of the records of any particular office, shall make an affidavit which shall state that the instruments transcribed by such person, included within certain books and pages to be designated, are all the instruments or matters of record in that particular office in the original county affecting any or all property rights or interests in the newly organized county, except such as were omitted by the written order of the board of county commissioners of such newly organized county.

Source: SL 1915, ch 132, § 2; RC 1919, § 5782; SDC 1939, § 12.0411.



§ 7-3-21 County commissioners' certificate of completion of transcriptions--Recording of instruments before certificate filed.

7-3-21. County commissioners' certificate of completion of transcriptions--Recording of instruments before certificate filed. It shall be the duty of the board of county commissioners of such newly organized county, as soon as the work of transcribing the records of the original county shall have been completed, to file a certificate to that effect with the auditor of such newly organized county and, until such certificate shall have been filed, any and all instruments or matters of record filed or recorded in the original county pertaining to property rights or interests in such newly organized county shall be deemed constructive notice to all purchasers or encumbrancers the same as though such instruments or matters of record had already been transcribed.

Source: SL 1915, ch 132, § 4; RC 1919, § 5784; SDC 1939, § 12.0413.



§ 7-3-22 County commissioners' discretion in transcription of records.

7-3-22. County commissioners' discretion in transcription of records. Any matter pertaining to the transcribing of such records, not before specifically designated, shall be left to the discretion of the board of county commissioners of such newly organized county subject to the right of appeal as provided by law.

Source: SL 1915, ch 132, § 5; RC 1919, § 5785; SDC 1939, § 12.0414.






Chapter 04 - Organization Of Counties [Repealed]

CHAPTER 7-4

ORGANIZATION OF COUNTIES [REPEALED]

[Repealed by SL 1979, ch 45, § 2; SL 1985, ch 15, §§ 20, 21]



Chapter 05 - Dissolution Of County Organization

§ 7-5-1 Petition and election on abolishment of county organization--Form of ballot.

7-5-1. Petition and election on abolishment of county organization--Form of ballot. Whenever not less than fifteen percent of the registered voters of any organized county in this state, based upon the total number of registered voters at the last preceding general election, shall on or before the first day of July in any general election year, file in the office of the county auditor a petition requesting that the organization of such county be dissolved and that it thereafter be and become an unorganized county, the county auditor shall at the next regular election, submit to the legal voters of said county on a separate printed ballot the following question:

Shall the county organization of ________ county be abolished?

[] Yes

[] No

All voters in favor of abolishing such county organization shall place either a cross (x) or check mark (.) in the square before the word Yes on the ballot. All voters who do not favor the abolishment of such county organization shall place either a cross (x) or check mark (.) in the square before the word No on the ballot.

Source: SL 1943, ch 45, § 1; SDC Supp 1960, § 12.3301; SL 1987, ch 67, § 7.



§ 7-5-2 Certification to Governor of vote favoring abolishment of county organization--Description of county property and indebtedness.

7-5-2. Certification to Governor of vote favoring abolishment of county organization--Description of county property and indebtedness. If a majority of the votes cast at such election shall be in favor of abolishing such county organization, the county auditor shall within ten days after the canvass of said vote, certify under the seal of his office to the Governor, the result of the canvass of the votes cast at such election, and setting forth in such certificate a detailed description of all of the outstanding and unpaid bond and warrant indebtedness of such county, the amount of any and all unpaid claims of every nature and description, and a schedule and legal description of all lands and real estate which have been sold for nonpayment of taxes and to which the county then holds a certificate of tax sale, and a schedule of all lands and legal description thereof acquired in any manner and then owned by the county.

Source: SL 1943, ch 45, § 2; SDC Supp 1960, § 12.3302.



§ 7-5-3 Communication to Legislature of election result--Attachment for judicial purposes after county organization dissolved.

7-5-3. Communication to Legislature of election result--Attachment for judicial purposes after county organization dissolved. The Governor at the next convention of the annual session of the State Legislature shall communicate the result of such election in such county to the presiding officer of each branch of the Legislature, and thereupon the Legislature shall designate by joint resolution the county to which such county so voting to disorganize shall be attached for judicial purposes.

Source: SL 1943, ch 45, § 3; SDC Supp 1960, § 12.3303.



§ 7-5-4 Governor's proclamation of dissolution of county organization--Notice--Effective date.

7-5-4. Governor's proclamation of dissolution of county organization--Notice--Effective date. Upon such designation by the Legislature, the Governor shall publicly proclaim the result of such election and of the designation of the county to which such disorganizing county shall be attached for state and judicial purposes, and officially notify the county auditor of the counties interested, and the disorganization of such county and its status as an unorganized county shall be in full force and effect on the first day of the month following such proclamation by the Governor.

Source: SL 1943, ch 45, § 4; SDC Supp 1960, § 12.3304.



§ 7-5-5 Laws applicable after county organization dissolved--Tax levy to pay indebtedness.

7-5-5. Laws applicable after county organization dissolved--Tax levy to pay indebtedness. Such county so disorganized shall thereafter be subject to all the laws relating to unorganized counties, and all of the indebtedness of such county contracted when an organized county shall be paid out of taxes levied on the property in the territory embraced within the boundaries of such unorganized county as it previously existed as an organized county.

Source: SL 1943, ch 45, § 4; SDC Supp 1960, § 12.3304.






Chapter 06 - County Seats

§ 7-6-1 Submission to voters of location of permanent county seat--Publication of notice.

7-6-1. Submission to voters of location of permanent county seat--Publication of notice. The board of county commissioners of any organized county in this state in which the county seat has not been located by a majority vote, may submit the question of location of the county seat to the voters of its county at the next general election. Notice of the submission of the question shall be included in the notice published by the county auditor giving notice of the time and place of holding such general election.

Source: SDC 1939, § 12.0501; SL 1981, ch 44, § 2.



§ 7-6-2 Form and casting of ballots for selection of county seat--Application of general election law.

7-6-2. Form and casting of ballots for selection of county seat--Application of general election law. The ballots used at said election for the location of the county seat shall be in such form as the county commissioners shall prescribe, and such ballots shall be separate from the ballots cast and used for the election of state, county, and other officers, and shall be received and deposited in a separate ballot box, and the municipality receiving a majority of all the votes cast shall be the county seat, and the votes cast shall be returned, canvassed, and certified as provided by law for the return of votes at any general election.

Source: SDC 1939, § 12.0501; SL 1992, ch 60, § 2.



§ 7-6-3 Time required before resubmission of county seat location.

7-6-3. Time required before resubmission of county seat location. If upon a canvass of the votes cast, as provided in § 7-6-2, any municipality shall have received a majority of all votes cast at such election, the question of location of the county seat shall not again be submitted before the expiration of four years; provided that where such vote has already been had without a choice of location, the question of location of the county seat shall not again be submitted until the expiration of four years from the last election held therefor.

Source: SDC 1939, § 12.0501; SL 1992, ch 60, § 2.



§ 7-6-4 Petition and election on change of county seat--Publication of notice.

7-6-4. Petition and election on change of county seat--Publication of notice. If fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, of any organized county petition the board of county commissioners to change the location of the county seat which has once been located by majority vote, specifying the place to which it is to be changed, the board shall submit the same to the people of the county at the next general election. Notice of the submission of the question shall be included in the notice published once by the county auditor giving notice of the time and place of holding the general election.

Source: SDC 1939, § 12.0502; SL 1982, ch 60, § 1; SL 1987, ch 67, § 3.



§ 7-6-5 Form and casting of ballots on change of county seat--Application of general election law.

7-6-5. Form and casting of ballots on change of county seat--Application of general election law. The ballots used at said election for the change of the county seat shall be in such form as the board of county commissioners shall prescribe, and such ballots shall be separate from the ballots cast and used for the election of state, county, and other officers and shall be received and deposited in a separate ballot box. If the proposition to change the county seat is ratified by two-thirds of the votes cast, then the municipality specified in the petition shall be the county seat. The votes cast shall be returned, canvassed, and certified as provided by law for the return of votes at any general election.

Source: SDC 1939, § 12.0502; SL 1981, ch 44, § 3.



§ 7-6-6 Time required before resubmission of change of county seat.

7-6-6. Time required before resubmission of change of county seat. If upon a canvass of the votes cast as provided in § 7-6-5 any municipality shall not have received the vote as required by the Constitution, the question of the change of the location of the county seat shall not again be submitted before the expiration of four years.

Source: SDC 1939, § 12.0502; SL 1992, ch 60, § 2.



§ 7-6-7 Removal of offices and property to newly designated county seat--Time permitted.

7-6-7. Removal of offices and property to newly designated county seat--Time permitted. It shall be the duty of the county officers whose offices are required by law to be kept at the county seat, to remove their respective offices, files, records, office fixtures, furniture, and all other property pertaining to their offices to the county seat designated by the voters within thirty days after such county seat shall have been designated by the voters under the provisions of this chapter.

Source: SL 1890, ch 64, § 3; RPolC 1903, § 793; RC 1919, § 5789; SDC 1939, § 12.0503.






Chapter 07 - County Officers In General

§ 7-7-1 Commencement of terms of county officers--Vacancy occurring before commencement of term.

7-7-1. Commencement of terms of county officers--Vacancy occurring before commencement of term. Except when otherwise expressly provided, the regular term of office for all county officers, when elected for a full term, shall commence on the first Monday in January next succeeding their election, except the office of county auditor, the term of which shall begin on the first Monday of March next succeeding his election. If the office to which any officer was elected be vacant at the time of his election, or becomes vacant after such election, even if he was not elected to fill a vacancy, he shall forthwith qualify and enter upon the duties of his office.

Source: SL 1870-1, ch 17, § 43; PolC 1877, ch 5, § 9; CL 1887, § 1379; RPolC 1903, § 1796; SL 1905, ch 75; RC 1919, § 7032; SDC 1939, § 48.0311.



§ 7-7-1.1 County officers to be elected quadrenially--Staggered terms--Expiration of term for combined offices.

7-7-1.1. County officers to be elected quadrenially--Staggered terms--Expiration of term for combined offices. Unless otherwise provided by county charter, at primary and general elections there shall be nominated and elected in each organized county of this state county officers as follows:

(1) In 1974 and each fourth year thereafter, a sheriff, county auditor, and register of deeds;

(2) In 1976 and each fourth year thereafter, a treasurer, state's attorney, and coroner.

The terms of all such officers shall be four years, or until their successors have been duly elected and qualified. Nevertheless, the term of any county office, combined with another pursuant to § 7-7-1.2 or 7-7-1.3, shall expire on the first Monday of January following the ordinance authorizing the combination.

Source: SL 1973, ch 48, § 1; SL 1974, ch 56, § 1; SL 1976, ch 66, § 3; SL 1988, ch 65, § 1.



§ 7-7-1.2 Combining county offices.

7-7-1.2. Combining county offices. The board of county commissioners may, by ordinance, combine two or more county offices and that one person shall be elected to, and perform the duties of, the combined offices.

Source: SL 1976, ch 66, § 1; SL 1987, ch 67, § 4; SL 1988, ch 65, § 2.



§ 7-7-1.3 First election of officer for combined office--Term--Salary.

7-7-1.3. First election of officer for combined office--Term--Salary. If a majority of those voting shall approve the question at the special election pursuant to § 7-7-1.5 or if the offices are combined pursuant to § 7-7-1.2, an officer shall be nominated and elected at the next general election to the combined office in the same manner provided by law for the election of other county officers. Such officer shall hold office for a term of four years commencing on the first Monday of January following his election. The salary of the elective officer shall be the higher of either office combined.

Source: SL 1976, ch 66, § 2; SL 1988, ch 65, § 3.



§ 7-7-1.4 Appointment of coroner in certain counties authorized.

7-7-1.4. Appointment of coroner in certain counties authorized. Notwithstanding the provisions of § 7-7-1.1, the board of county commissioners in any county with a population of seventy-five thousand or more may, by resolution, appoint a coroner who shall serve at the pleasure of such board. However, no board of county commissioners may exercise the authority granted pursuant to this section unless:

(1) Not later than the April first preceding the election for coroner, the board, by resolution, adopts the appointment option; and

(2) The appointment of any appointed coroner may not take effect until the expiration of the term of office of any duly elected coroner.
Source: SL 1985, ch 49.



§ 7-7-1.5 Submission of question of combined offices to voters--Procedure.

7-7-1.5. Submission of question of combined offices to voters--Procedure. The board of county commissioners shall upon receiving a petition signed by not less than fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, submit to the voters of the county the question whether two or more county offices shall be combined and that one person shall be elected to, and perform the duties of, the combined offices. The board of county commissioners shall follow the procedure set forth in chapter 7-18A in submitting such question to the electors.

Source: SL 1988, ch 65, § 4.



§ 7-7-1.6 Submitting to voters the question of combining with other counties a county office--Procedure.

7-7-1.6. Submitting to voters the question of combining with other counties a county office--Procedure. Notwithstanding the provisions of § 7-7-1.1, the board of county commissioners shall upon receiving a petition signed by not less than fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, submit to the voters of the county the question of whether to combine with one or more other counties a county office. That person shall be elected to and perform the duties of the combined offices. The board of county commissioners shall follow the procedure set forth in chapter 7-18A in submitting such question to the electors.

Source: SL 1988, ch 65, § 5.



§ 7-7-1.7 Nomination and election of officer to combined office--Term.

7-7-1.7. Nomination and election of officer to combined office--Term. If a majority of those voting in each county shall approve the question provided in § 7-7-1.6 at the special election, an officer shall be nominated and elected at the next general election to the combined office provided for in § 7-7-1.6. The officer shall be voted upon by the voters of the counties that have resolved to combine such office. Such officer shall hold office for a term of four years commencing on the first Monday of January following his election.

Source: SL 1988, ch 65, § 6.



§ 7-7-1.8 Ordinance combining with other counties a county office.

7-7-1.8. Ordinance combining with other counties a county office. Notwithstanding the provisions of § 7-7-1.1, the board of county commissioners may by ordinance combine with one or more other counties a county office. That person shall be elected to and perform the duties of the combined offices.

Source: SL 1988, ch 65, § 7.



§ 7-7-1.9 Nomination and election of officer to combined office--Election--Term.

7-7-1.9. Nomination and election of officer to combined office--Election--Term. An officer shall be nominated and elected at the next general election to the combined office provided for in § 7-7-1.8. If the election submitted pursuant to § 7-7-1.5 is held at a primary election, each candidate for the vacant officer shall run as an independent candidate as provided in chapter 12-7, except that the petition filing deadline shall be the first Tuesday in August. The officer shall be voted upon by the voters of the counties that have resolved to combine the office. Such officer shall hold office for a term of four years commencing on the first Monday of January following the officer's election.

Source: SL 1988, ch 65, § 8; SL 2002, ch 74, § 4.



§ 7-7-1.10 Procedure upon vacancy of a combined office.

7-7-1.10. Procedure upon vacancy of a combined office. If the offices are combined pursuant to § 7-7-1.2 and a vacancy occurs in one of the combined offices, the county commission shall appoint the remaining officer to hold the newly combined position until an officer can be nominated and elected.

Source: SL 1989, ch 65.



§ 7-7-2 Hours of operation for county offices established by board of county commissioners--Exceptions.

7-7-2. Hours of operation for county offices established by board of county commissioners--Exceptions. The board of county commissioners shall, by resolution, establish the hours of operation for each county government office, except for the offices of the sheriff and state's attorney. The county auditor's office shall remain open, if requested by the person in charge of a school or municipal election, until the closing of the polls and the tabulation of votes for that election.

Source: SL 1943, ch 41; SL 1957, ch 499; SDC Supp 1960, § 65.0407; SL 1965, ch 309; SL 1974, ch 55, § 10; SL 1976, ch 68, § 1; SL 1978, ch 54, § 1; SL 2004, ch 68, § 1.



§ 7-7-2.1 Closing of courthouse for emergency or severe weather.

7-7-2.1. Closing of courthouse for emergency or severe weather. The chair of the board of county commissioners may close the courthouse in case of emergency or severe weather. The public shall be adequately notified. An emergency for the purpose of this section is an unforeseen occurrence or combination of circumstances that calls for immediate action or remedy.

Source: SDCL § 7-7-2 as added by SL 1976, ch 68, §§ 1, 2; SL 2016, ch 45, § 1.



§ 7-7-3 Compensation of county commissioners.

7-7-3. Compensation of county commissioners. The method of payment, whether per diem or salary, and the amount of per diem or salary shall be determined by the board of county commissioners in each county. If the per diem method is used, the county commissioners shall be allowed the per diem amount for each day they are actually and necessarily employed in the duties and business relating to county affairs and the duties of their office and in attending and returning from sessions of the board. The county commissioners shall be allowed mileage for the distance actually traveled in attending the meetings of the board, or when engaged in other official duties. The per diem shall be paid out of the general county fund. The per diem shall be set by the commission on the first regular meeting date in January of each year.

Source: SL 1868-9, ch 6, § 22; PolC 1877, ch 39, § 24; CL 1887, § 1424; SL 1891, ch 48, § 1; RPolC 1903, § 1841; SL 1903, ch 103; SL 1905, ch 77; SL 1909, ch 147; SL 1913, ch 150; SL 1915, ch 136; SL 1917, ch 187; RC 1919, § 5876; SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26, § 1; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1967, ch 17, § 1; SL 1971, ch 42, § 1; SL 1974, ch 57, § 1; SL 1975, ch 71; SL 1978, ch 53, § 1; SL 1989, ch 64; SL 2007, ch 36, § 1.



§ 7-7-4 Mileage allowance for county commissioners.

7-7-4. Mileage allowance for county commissioners. The county commissioners shall be paid traveling expenses for each mile traveled in the discharge of their official duties. For the purpose of this section, traveling expense incurred by county commissioners to attend meetings in the State of South Dakota, called for the purposes of instructing or exchange of information pertaining to county officers and government, are miles traveled in the discharge of their official duties.

Source: SL 1933, ch 70; SDC 1939, § 12.1710; SL 1943, ch 28, § 2; SL 1947, ch 38, § 2; SL 1951, ch 26, § 2; SL 1953, ch 22, § 6; SL 1968, ch 18, § 1; SL 1978, ch 52, § 1; SL 2015, ch 58, § 2.



§ 7-7-5 Salary of county commissioners.

7-7-5. Salary of county commissioners. The board of county commissioners may determine the salary of the commissioners. Such salary may be set by the board of county commissioners at its first regular meeting of each year. If the board of county commissioners fails to determine a salary, then the salary of a county commissioner in any one year is:

(1) Seven thousand two hundred thirty-three dollars as per diem or salary in counties of thirty thousand population or over;

(2) Six thousand five hundred sixty-six dollars as per diem or salary in counties of fifteen thousand population and over and not more than thirty thousand population;

(3) Five thousand three hundred ninety-seven dollars as per diem or salary in counties of eight thousand population and over and not more than fifteen thousand population;

(4) Four thousand eight hundred ninety-six dollars as per diem or salary in counties of less than eight thousand population.
Source: SL 1868-9, ch 6, § 22; PolC 1877, ch 39, § 24; CL 1887, § 1424; SL 1891, ch 48, § 1; RPolC 1903, § 1841; SL 1903, ch 103; SL 1905, ch 77; SL 1909, ch 147; SL 1913, ch 150; SL 1915, ch 136; SL 1917, ch 187; RC 1919, § 5876; SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26, § 1; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1967, ch 17, § 1; SL 1970, ch 44; SL 1973, ch 44; SL 1974, ch 57, § 2; SL 1974, ch 58, § 1; SL 1978, ch 53, § 2; SL 1982, ch 61, § 4; SL 1986, ch 63, § 3B; SL 1988, ch 66, § 1A; SL 1992, ch 52, § 1.



§ 7-7-6 Compensation of county commissioners acting in drainage matters.

7-7-6. Compensation of county commissioners acting in drainage matters. When the members of such commission shall act in drainage matters, the rate of compensation shall be set by the commission and the amount so received shall not be included in the compensation provided in § 7-7-5.

Source: SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1967, ch 17, § 1; SL 2007, ch 36, § 2.



§ 7-7-7 Mileage allowance when commissioners travel together--Pooling of mileage allowances.

7-7-7. Mileage allowance when commissioners travel together--Pooling of mileage allowances. When the county commissioners travel in a body, or when two or more travel together, in the same vehicle not a common carrier only one shall be paid mileage.

The county commissioners may by an annual resolution, pool the mileage allowance as authorized by § 7-7-5 for each commissioner, and thereby authorize each commissioner to be paid his actual mileage expenses incurred, provided, however, that such total mileage expenditures for the fiscal year, for all commissioners shall not exceed the aggregate mileage expenses authorized by § 7-7-5.

Source: SL 1868-9, ch 6, § 22; PolC 1877, ch 39, § 24; CL 1887, § 1424; SL 1891, ch 48, § 1; RPolC 1903, § 1841; SL 1903, ch 103; SL 1905, ch 77; SL 1909, ch 147; SL 1913, ch 150; SL 1915, ch 136; SL 1917, ch 187; RC 1919, § 5876; SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26, § 1; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1964, ch 25; SL 1967, ch 17, § 1.



§ 7-7-8 Determination of population for county salary purposes.

7-7-8. Determination of population for county salary purposes. The annual salaries of the county auditor, the county treasurer, and the register of deeds of the several counties of this state shall be regulated and fixed by the population of the several counties as shown by the last federal census.

Source: SL 1917, ch 188, § 1; RC 1919, § 5819; SL 1919, ch 148, § 2; SDC 1939, § 12.1705; SL 1961, ch 66, § 2.



§ 7-7-9 Repealed.

7-7-9. Repealed by SL 1981, ch 48, § 2.



§ 7-7-9.1 Salary for county treasurer, auditor and register of deeds--Salaries not to be decreased during terms of office.

7-7-9.1. Salary for county treasurer, auditor and register of deeds--Salaries not to be decreased during terms of office. The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

Source: SL 1981, ch 48, § 1; SL 1982, ch 61, § 3; SL 1983, ch 39, § 1; SL 1984, ch 44, § 1; SL 1985, ch 46, § 1; SL 1986, ch 63, § 1; SL 1988, ch 66, § 1; SL 1991, ch 57, § 2; SL 2001, ch 37, §§ 1, 3; SL 2007, ch 37, § 1, eff. Jan. 1, 2008; SL 2007, ch 37, § 2, eff. Jan. 1, 2009; SL 2013, ch 31, § 1, eff. Jan. 1, 2014; SL 2013, ch 31, § 2, eff. Jan. 1, 2015.



§ 7-7-10 Repealed.

7-7-10. Repealed by SL 1974, ch 56, § 2.



§ 7-7-10.1 Salary for combination of two or more elected positions.

7-7-10.1. Salary for combination of two or more elected positions. Salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:



§ 7-7-11 Repealed.

7-7-11. Repealed by SL 1972, ch 38, § 2.



§ 7-7-12 Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office.

7-7-12. Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office. Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of seventy-one thousand five hundred thirty-four dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

Source: SDC 1939, § 12.1707; SL 1941, ch 32, § 2; SL 1943, ch 29, § 2; SL 1947, ch 39, § 3; SL 1953, ch 22, § 3; SL 1957, ch 23, § 2; SL 1961, ch 34; SL 1963, ch 45; SL 1964, ch 27; SL 1965, ch 27, § 2; SL 1966, ch 26, § 1; SL 1968, ch 17, § 1; SL 1970, ch 45; SL 1972, ch 39, § 1; SL 1974, ch 60; SL 1975, ch 73; SL 1977, ch 59, § 2; SL 1978, ch 53, § 4; SL 1979, ch 40, § 1; SL 1980, ch 53, § 2; SL 1981, ch 49, § 1; SL 1982, ch 61, § 2; SL 1982, ch 62, § 1; SL 1983, ch 39, § 2; SL 1984, ch 44, § 2; SL 1985, ch 46, § 2; SL 1986, ch 63, § 2; SL 1988, ch 67, § 1; SL 1991, ch 57, § 3; SL 2002, ch 41, §§ 1, 3; SL 2007, ch 37, § 5, eff. Jan. 1, 2008; SL 2007, ch 37, § 6, eff. Jan. 1, 2009; SL 2013, ch 31, § 5, eff. Jan. 1, 2014; SL 2013, ch 31, § 6, eff. Jan. 1, 2015.



§ 7-7-13 Repealed.

7-7-13. Repealed by SL 1984, ch 44, § 4.



§ 7-7-14 Determination of population of newly created or organized county.

7-7-14. Determination of population of newly created or organized county. The population of the counties of this state as the basis of salaries of county officers shall be determined by the last federal census. In all counties created or organized since the last federal census has been taken, the county commissioners shall provide for the taking of the census of such county as soon as the creation or organization of such county is completed and the expense thereof shall be paid by the county. The compensation of the persons authorized by the board of county commissioners to take such census shall be fixed by the board and the census so taken shall govern as a basis for the salaries of the officers of such county until the next federal census is taken.

Source: SL 1903, ch 104; SL 1911, ch 199; SL 1915, ch 131; RC 1919, § 5818; SL 1919, ch 148, § 1; SDC 1939, § 12.1703.



§ 7-7-15 Repealed.

7-7-15. Repealed by SL 1985, ch 15, § 3.



§ 7-7-16 Repealed.

7-7-16. Repealed by SL 1971, ch 44, § 5.



§ 7-7-17 Salaries as full compensation--Fees paid into treasury.

7-7-17. Salaries as full compensation--Fees paid into treasury. Except as provided in subdivision 7-8-20(11), the salaries provided in § 7-7-9.1 shall be full compensation for all services rendered by such county officials. All fees and per diem collected by any such county officials shall be paid to the county treasurer of their respective counties.

Source: SL 1919, ch 148, § 2; SDC 1939, § 12.1705; SL 1961, ch 66, § 2; SL 1989, ch 30, § 12; SL 1990, ch 30, § 4.



§ 7-7-18 Repealed.

7-7-18. Repealed by SL 1971, ch 44, § 5.



§ 7-7-19 Repealed.

7-7-19. Repealed by SL 1985, ch 77, § 42.



§ 7-7-20 Authorization for employment of deputies and clerks--Payment of compensation.

7-7-20. Authorization for employment of deputies and clerks--Payment of compensation. If in the judgment of the board of county commissioners it shall be deemed necessary for the prompt and accurate dispatch of business in the office of the county treasurer, county auditor, county coroner, or register of deeds that deputies or clerks be employed therein, it shall by resolution fix the number of deputies or clerks to be employed, the time of employment, and compensation which they shall receive. Such compensation shall be paid monthly by warrant on the general fund.

Source: SL 1887, ch 10, § 8; CL 1887, § 653; SL 1890, ch 134, § 5; RPolC 1903, §§ 883, 890; SL 1917, ch 188, § 7; SL 1917, ch 189, § 4; RC 1919, § 5906; SDC 1939, § 12.1601; SL 1955, ch 21; SL 1968, ch 16, § 1; SL 1971, ch 44, § 2.



§ 7-7-21 Appointment and removal of deputies and clerks--Oath of office and bond.

7-7-21. Appointment and removal of deputies and clerks--Oath of office and bond. The officer in whose office a deputy or clerk is employed may appoint or remove a deputy or clerk at pleasure. The appointment or removal shall be by a certificate in writing, and any deputy or clerk appointed shall before entering upon the duties of office, take and subscribe the oath or affirmation required by the Constitution. The oath or affirmation shall be endorsed on the certificate of appointment and filed as provided by law. The deputy or clerk shall furnish an official bond in an amount and with surety as the principal deems proper. The bond shall be attached to the certificate of appointment and oath of office.

Source: SL 1887, ch 10, § 8; CL 1887, § 653; SL 1890, ch 134, § 5; RPolC 1903, §§ 883, 890; SL 1917, ch 188, § 7; SL 1917, ch 189, § 4; RC 1919, § 5906; SDC 1939, § 12.1601; SL 1955, ch 21; SL 2016, ch 44, § 4.



§ 7-7-22 Powers of deputies--Responsibility of elected officer.

7-7-22. Powers of deputies--Responsibility of elected officer. Such deputies are authorized to sign all papers and do all other things which the officers themselves may do respectively, and the respective officers shall be responsible for the acts of their respective deputies.

Source: SL 1887, ch 10, § 8; CL 1887, § 653; RPolC 1903, § 890; RC 1919, § 5906; SDC 1939, § 12.1601; SL 1955, ch 21.



§ 7-7-23 Officer receiving salary of deputy or clerk as theft.

7-7-23. Officer receiving salary of deputy or clerk as theft. Any officer who receives or appropriates for the officer's own use and benefit any part of the salary allowed any deputy or clerk employed under the provisions of this title is guilty of theft.

Source: SL 1887, ch 10, § 8; SL 1890, ch 134, § 5; RPolC 1903, § 883; SL 1917, ch 189, § 4; RC 1919, § 5906; SDC 1939, § 12.9903; SL 1981, ch 43, § 2; SL 2016, ch 44, § 5.



§ 7-7-24 Mileage allowance to county officials.

7-7-24. Mileage allowance to county officials. All county officials, except sheriffs, shall be paid for traveling expenses for each mile traveled in the discharge of their official duties.

Source: SL 1933, ch 70; SDC 1939, § 12.1710; SL 1943, ch 28, § 2; SL 1947, ch 38, § 2; SL 1947, ch 39, § 8; SL 1951, ch 26, § 2; SL 1953, ch 22, § 6; SL 1968, ch 18, § 1; SL 1974, ch 58, § 2; SL 1976, ch 71, § 6; SL 1978, ch 52, § 3; SL 2015, ch 58, § 1.



§ 7-7-25 Meetings of county officials for advancement of county government--Authorization.

7-7-25. Meetings of county officials for advancement of county government--Authorization. County commissioners, county highway superintendents, county auditors, county treasurers, registers of deeds, state's attorneys, sheriffs, county assessing officers, and county coroners are hereby authorized to attend educational conferences, meetings, and conventions held and conducted within or without the State of South Dakota pertaining to the betterment and advancement of county government as authorized by resolution of the board of county commissioners.

Source: SL 1931, ch 119; SL 1933, ch 69, § 1; SDC 1939, § 12.1913; SL 1951, ch 28; SL 1953, ch 25; SL 1959, ch 30; SL 1961, ch 36; SL 1964, ch 29; SL 1965, ch 28, § 1; SL 1968, ch 16, § 2; SL 1972, ch 40, § 1; SL 1974, ch 55, § 11; SL 1975, ch 75, § 1.



§ 7-7-26 Prior authorization required for reimbursement of expenses for attending meetings--Vouchers for payment.

7-7-26. Prior authorization required for reimbursement of expenses for attending meetings--Vouchers for payment. No charge for expenses in attending any such meetings shall be a charge against the county unless authorized and approved by the county commissioners prior to convening of any such meeting. Upon the actual attendance at such meetings, conferences, or conventions, all county officers as designated in § 7-7-25 shall be paid their actual necessary expenses on duly executed vouchers submitted to the board.

Source: SL 1931, ch 119; SDC 1939, § 12.1913; SL 1951, ch 28; SL 1953, ch 25; SL 1959, ch 30; SL 1961, ch 36; SL 1964, ch 29; SL 1965, ch 28, § 1; SL 1968, ch 16, § 2.



§ 7-7-27 Payments for research to county commissioners' associations and educational institutions.

7-7-27. Payments for research to county commissioners' associations and educational institutions. The boards of county commissioners may make payment to the South Dakota county commissioners' and officials' associations for the conduct of research on local government, the employment of research and other personnel, the publication of research studies, and the provision for office expenses. State supported educational institutions may be given financial assistance to conduct research as authorized by this section.

Source: SDC 1939, § 12.1913 as added by SL 1953, ch 25; SL 1959, ch 30; omitted SL 1961, ch 36, § 1; restored SL 1964, ch 29; SL 1965, ch 28, § 1; SL 1968, ch 16, § 2; SL 1972, ch 40, § 2; SL 1994, ch 60, § 1.



§ 7-7-28 Formation of association of county commissioners and elected officials--Powers of association--Appropriations for dues.

7-7-28. Formation of association of county commissioners and elected officials--Powers of association--Appropriations for dues. The county commissioners and elected officials of any county may join with the commissioners and elected officials of other counties in formation of an association of county commissioners and elected officials of this state for the purpose of securing concerted action among the counties in behalf of such matters, measures and county affairs as the associations deem to be beneficial to and in the common interest of the counties. Such associations may hold meetings for the discussion and consideration of matters as affect the welfare of the counties.

The board of county commissioners may annually appropriate funds for the payment of reasonable annual dues in any such association.

Source: SDC 1939, § 12.1913 as added by SL 1961, ch 36; omitted SL 1964, ch 29; restored SL 1965, ch 28, § 1; SL 1972, ch 40, § 3; SL 1994, ch 60, § 2.



§ 7-7-29 Local government records destruction board.

7-7-29. Local government records destruction board. The county may create a local government records destruction board to develop record management plans for the consideration of the state records destruction board.

The local board shall consist of a county commissioner, the auditor, the treasurer, and the register of deeds.

Source: SL 1981, ch 10, § 2.






Chapter 08 - County Commissioners

§ 7-8-1 Number and terms of office of commissioners--Staggered terms.

7-8-1. Number and terms of office of commissioners--Staggered terms. Each organized county shall have a board of commissioners consisting of not less than three nor more than seven members, each of whom shall be elected at a general election only and whose term of office shall be four years commencing on the first Tuesday of January following election. Any commissioner who represents an even-numbered district shall run for election at the general election at which the President is elected; any commissioner who represents an odd-numbered or unnumbered district shall run for election at the general election at which the Governor is elected.

Source: SDC 1939, § 12.0601; SL 1998, ch 39, § 1.



§ 7-8-2 Commissioners elected by voters of district--Moving from district or failing to attend meetings creates vacancy.

7-8-2. Commissioners elected by voters of district--Moving from district or failing to attend meetings creates vacancy. The nomination and election of county commissioners shall be by a vote of the voters of the district of which such candidate is a resident voter. However, if any county commissioner moves from the district to which such person was elected or if any county commissioner fails to attend the commission meetings for four consecutive months, the office shall be declared vacant and such vacancy shall be filled pursuant to chapter 3-4.

Source: SDC 1939, § 12.0602; SL 1982, ch 63; SL 1995, ch 38, § 1; SL 2001, ch 21, § 2.



§ 7-8-2.1 Repealed.

7-8-2.1. Repealed by SL 1979, ch 45, § 2.



§ 7-8-2.2 Candidate to be resident of district at time of signing declaration of candidacy.

7-8-2.2. Candidate to be resident of district at time of signing declaration of candidacy. Any candidate for commissioner shall be a resident of the district for which the person is a candidate at the time the candidate signs the declaration of candidacy as required by § 12-6-8.

Source: SL 2000, ch 33, § 1.



§ 7-8-3 Change in number of commissioners--Petition and submission at election.

7-8-3. Change in number of commissioners--Petition and submission at election. The number of county commissioners of any county may be increased to five or seven or reduced to five or three. If fifteen percent of the registered voters of the county, based upon the total number of registered voters at the last preceding general election, petition the board of county commissioners for an increase or decrease in the number of county commissioners, the board shall submit the question to a vote of the voters of the county at the next general election. Notice of the submission of such question shall be given in the notice of the general election.

Source: SDC 1939 § 12.0603; SL 1987, ch 67, § 5; SL 1998, ch 39, § 2; SL 2003, ch 40, § 1.



§ 7-8-4 Form of ballot on increase of number of commissioners.

7-8-4. Form of ballot on increase of number of commissioners. If the petition is for an increase in the number of commissioners, the proposition shall be submitted by separate ballot in the following form:

Ballot on Increase in Number of County Commissioners and Commissioners' Districts

(Place x or . in square at left of your choice).

* For five commissioners.

* Against five commissioners.

Source: SL 1937, ch 88, § 1; SDC 1939, § 12.0603.



§ 7-8-5 Form of ballot on decrease in number of commissioners.

7-8-5. Form of ballot on decrease in number of commissioners. If it is for reduction, the proposition shall be submitted by separate ballot in the following form:

Ballot on Decrease in Number of County Commissioners and Commissioners' Districts

(Place x or . in square at left of your choice).

* For three commissioners.

* Against three commissioners.

Source: SL 1937, ch 88, § 1; SDC 1939, § 12.0603.



§ 7-8-6 Redistricting and transition after increase in number of commissioners.

7-8-6. Redistricting and transition after increase in number of commissioners. If at such election a majority of all votes cast is for an increase, the board within one hundred eighty days after the votes have been canvassed shall redistrict the county into numbered districts. As to any members of such board whose terms of office extend for an additional two years beyond the next general election, the tenure of office is not affected, and in redistricting the county the board shall designate the districts to be represented by such members. The commissioner shall be a resident of the district that the commissioner is designated to represent. Each district for which representation is not provided by such designations shall, at the next ensuing general election, elect a commissioner, the term of office to be determined as provided in § 7-8-1.

Source: SDC 1939 § 12.0604; SL 1998, ch 39, § 3; SL 2003, ch 40, § 2.



§ 7-8-7 Redistricting and transition after decrease in number of commissioners.

7-8-7. Redistricting and transition after decrease in number of commissioners. If the election results in a majority for a decrease, the five or seven districts are thereby abolished and the board, within one hundred eighty days after the votes have been canvassed, shall redistrict the county into three or five numbered districts from each of which districts a commissioner shall be elected at the next general election, the term of office to be determined as provided in § 7-8-1.

Source: SDC 1939 § 12.0605; SL 1998, ch 39, § 4; SL 2003, ch 40, § 3.



§ 7-8-8 Continuance in office of commissioners elected before change in number of commissioners.

7-8-8. Continuance in office of commissioners elected before change in number of commissioners. When a county is redistricted as provided by § 7-8-6 or 7-8-7, the commissioners serving shall continue until their successors are elected or appointed and qualified and the previous district boundaries and commission shall, during such interval, continue for all purposes, except nomination and election of commissioners.

Source: SDC 1939, § 12.0606.



§ 7-8-9 Repealed.

7-8-9. Repealed by SL 2003, ch 40, § 4.



§ 7-8-10 Decennial revision of commissioner districts--At large elections.

7-8-10. Decennial revision of commissioner districts--At large elections. The board of county commissioners, at its regular meeting in February of each year ending in the numeral 2, after giving notice by publication for one week in the official newspapers of the county, shall change the boundaries of the commissioner districts if such change is necessary in order that each district shall be as regular and compact in form as practicable and it shall so divide and redistrict its county that each district may contain as near as possible an equal number of residents, as determined by the last preceding federal decennial census; or the board may, at its discretion, choose to have all of its commissioners run at large.

Source: SL 1890, ch 66, § 1; RPolC 1903, § 813; SL 1915, ch 124; RC 1919, § 5864; SL 1937, ch 75; SL 1937, ch 88, § 4; SDC 1939, § 12.0608; SL 1966, ch 22; SL 1982, ch 64, § 1.



§ 7-8-11 Continuance in office of commissioners elected before decennial redistricting--Designation of district represented--Elections in other districts.

7-8-11. Continuance in office of commissioners elected before decennial redistricting--Designation of district represented--Elections in other districts. Upon such redistricting, as to any member or members of such board whose term or terms of office extend for an additional two years beyond the next election, the tenure of office shall not be affected, and in redistricting the county such board shall designate the district or districts to be represented by such member or members, the district or districts so designated to be a district or districts which would elect a commissioner at the next general election following that to be held in the year of such redistricting. Such commissioner may or may not be a resident of the district he is designated to represent. Each district for which representation is not provided by such designation or designations shall, at the next ensuing general election, elect a commissioner, the term of office to be determined as provided in § 7-8-1.

Source: SL 1890, ch 66, § 1; RPolC 1903, § 813; SL 1915, ch 124; RC 1919, § 5864; SL 1937, ch 75; SL 1937, ch 88, § 4; SDC 1939, § 12.0608; SL 1966, ch 22.



§ 7-8-12 Publication and posting of notice of decennial redistricting.

7-8-12. Publication and posting of notice of decennial redistricting. Whenever the board of county commissioners shall change the boundaries of any commissioner district, as provided in § 7-8-10, it shall publish notice of such change giving the boundaries of the new districts for at least two consecutive weeks in the official paper or papers of the county and when no paper is published in the county, the board shall cause notices to be posted in at least three public places in each commissioner district of which the boundaries have been changed.

Source: SL 1890, ch 66, § 2; RPolC 1903, § 814; RC 1919, § 5865; SDC 1939, § 12.0609; SL 1972, ch 81, § 2.



§ 7-8-12.1 Question as to legality of commissioner districts-Request grant of permission to revise boundaries.

7-8-12.1. Question as to legality of commissioner districts-Request grant of permission to revise boundaries. Notwithstanding the provisions of § 7-8-10, if a majority of the board of county commissioners of any county become aware of facts that call into question whether the county's commissioner districts comply with state or federal law, the board of county commissioners may request that the Governor and secretary of state grant the board permission to revise the boundaries of the county commissioner districts.

Source: SL 2005, ch 43, § 1.



§ 7-8-12.2 Order affirming good cause exists for redistricting--Authorization for revision.

7-8-12.2. Order affirming good cause exists for redistricting--Authorization for revision. The Governor and secretary of state, after consultation with the board of county commissioners, may jointly issue to the board of county commissioners a written order affirming that good cause exists for redistricting and authorizing the board of county commissioners to revise the county's commission districts based on information from the last preceding federal decennial census.

Source: SL 2005, ch 43, § 2.



§ 7-8-12.3 Revision of county commission districts--Notice.

7-8-12.3. Revision of county commission districts--Notice. The board of county commissioners may, within one hundred eighty days of receipt of such written order, redistrict the county's commission districts once to avoid any perceived or potential violation of state or federal law. The commissioners may change the boundaries of the commissioner districts in order that each district shall be as regular and compact in form as practicable and shall redistrict the county so that each commission district contains an appropriate number of residents, as determined by the last preceding federal decennial census; or the board of county commissioners may, at its discretion, choose to have all of its commissioners run at large. Such redistricting shall occur only after giving notice by publication for at least one week in the official newspapers of the county.

Source: SL 2005, ch 43, § 3.



§ 7-8-13 Repealed.

7-8-13. Repealed by SL 1974, ch 55, § 50.



§ 7-8-14 Quarterly meetings of county commissioners--Special sessions.

7-8-14. Quarterly meetings of county commissioners--Special sessions. The board of county commissioners shall meet and hold sessions for the transaction of business at the courthouse or at the usual place of holding court in January, April, July, and October of each year, and may adjourn from time to time. The county auditor or the chairman of the board of county commissioners may call special sessions if the interests of the county demand it by giving three days' notice of the special session by mailing a copy of the notice to each of the county commissioners at their designated post office addresses. In case of an emergency, a special session may be called by giving one day's notice to each commissioner by telephone. An emergency for the purpose of this section is an unforeseen occurrence or combination of circumstances that calls for immediate action or remedy.

Source: SDC 1939, § 12.0611; SL 1963, ch 36; SL 1998, ch 40, § 1.



§ 7-8-15 Chair and vice chair--Election--Vacancy--Duties.

7-8-15. Chair and vice chair--Election--Vacancy--Duties. At the first meeting of the board of county commissioners in each year, the board shall elect a chair and vice chair. The chair shall continue to serve as chair until a successor is elected. If there is a vacancy for the chair or vice chair from any cause, the board shall elect another chair or vice chair.

The chair or, in the chair's absence, the vice chair shall preside at the meetings of the board and sign all orders and claims approved by the board.

Source: SL 1874-5, ch 27, §§ 50, 51; PolC 1877, ch 21, §§ 19, 20; CL 1887, §§ 580, 581; RPolC 1903, §§ 818, 819; RC 1919, §§ 5869, 5870; SDC 1939, § 12.0613; SL 1975, ch 76, § 1; SL 2010, ch 34, § 1.



§ 7-8-16 Open meetings--Location and notice requirements--Joint county-municipal planning sessions--Continuances.

7-8-16. Open meetings--Location and notice requirements--Joint county-municipal planning sessions--Continuances. The board of county commissioners shall hold its sessions as an open meeting and transact all business in a public manner. Meetings shall normally be held at the court house or at the usual place of holding court; however the board may occasionally hold its sessions at any other suitable place at the county seat or at other locations within the geographic county area if the meetings are held in a public place and if notice of the meeting is published once a week for at least two successive weeks before the meeting in the legal newspaper or newspapers of the county in which the meeting is to be held. Joint county-municipal planning sessions may be held at any suitable location within the county. All matters pertaining to the interests of the county shall be heard by the board in session only, but it may continue any business from any regular session to an intermediate day.

Source: SDC 1939, § 12.0612; SL 1983, ch 40; SL 1999, ch 31, § 1.



§ 7-8-17 Recording of votes by county commissioners.

7-8-17. Recording of votes by county commissioners. Whenever any board of county commissioners shall act upon any petition, adopt any resolution, make any appointment to fill any vacancy in a county office, or enter any final order in any proceedings pending before any such board, the members shall vote by yeas and nays and a record of such votes shall be kept by the county auditor who shall include the same in the published report of the minutes containing the record of any such action, resolution, appointment, or order.

Source: SL 1919, ch 152; SDC 1939, § 12.0614.



§ 7-8-18 Tie vote of commissioners.

7-8-18. Tie vote of commissioners. When the board of county commissioners is equally divided on any question, it shall defer a decision until the next meeting of the board and the matter shall then be decided by a majority of the board.

Source: SL 1874-5, ch 27, § 7; PolC 1877, ch 21, § 21; CL 1887, § 582; RPolC 1903, § 820; RC 1919, § 5871; SDC 1939, § 12.0615.



§ 7-8-19 Preservation of order by county board--Enforcement of obedience to orders.

7-8-19. Preservation of order by county board--Enforcement of obedience to orders. The board of county commissioners may preserve order when sitting as a board. The board may enforce obedience to all its orders by attachment or other compulsory process.

Source: SL 1874-5, ch 27, § 9; PolC 1877, ch 21, § 23; CL 1887, § 584; RPolC 1903, § 822; RC 1919, § 5873; SDC 1939, § 12.0616 (1) to (7), (12); SL 1981, ch 44, § 4; SL 2016, ch 45, § 3.



§ 7-8-20 General powers of county commissioners.

7-8-20. General powers of county commissioners. In addition to others specified by law, the board of county commissioners shall have power:

(1) To institute and prosecute civil actions in the name of the county, for and on behalf of the county;

(2) To make orders respecting the care and preservation of all property belonging to the county and to sell any real property of the county when authorized by law so to do;

(3) To levy a tax not exceeding the amount authorized by law, and to liquidate indebtedness;

(4) To audit the accounts of all officers having the care, management, collection or disbursement of any money belonging to the county or appropriated for its benefit;

(5) To construct and repair bridges; to open, lay out, vacate, and change highways; to purchase or acquire grounds for courthouse, jail, or other building sites, locate or relocate the courthouse on such sites; to establish election precincts in its county and appoint the judges of election; and, as a board of equalization, to equalize the assessment roll of its county in the manner provided by law;

(6) To furnish necessary blank books, blanks, and stationery for the county auditor, register of deeds, county treasurer, state's attorney, sheriff, and other elected or appointed county officers, to be paid out of the county treasury; also a fireproof safe or vaults, when in its judgment the same shall be advisable, in which to keep all the books, records, vouchers, and papers pertaining to the business of the board;

(7) To superintend the fiscal concerns of the county and secure their management in the best possible manner;

(8) To regulate the transaction of business in alcoholic beverages and the use and consumption of alcoholic beverages, to establish the number of on-sale licenses which may be issued, to provide for reasonable classification of on-sale licenses and fix the fees to be charged for the licenses consistent with the provisions of Title 35;

(9) To make ordinances prohibiting the sale or exhibition of any obscene matter; however, no county resolution shall be effective in any incorporated area within said county;

(10) To do and perform such other duties and acts as it is or may hereafter be required to do and perform;

(11) To provide additional compensation to the county treasurer, county auditor, county register of deeds, state's attorney, and sheriff. This compensation shall be in addition to the salaries prescribed in §§ 7-7-9.1, 7-7-12, and 7-12-15;

(12) To provide office space, in addition to that provided in the county courthouse, for state's attorneys, appointed officials of the county and other employees;

(13) To receive and administer grants, loans and assistance and to enter into agreements for cooperative action, with or on behalf of any public agency or nonprofit organization, to establish, promote and support community development;

(14) To enact ordinances to regulate and prevent the placing of ashes, dirt, garbage or any offensive matter in any highway or public ground or in any body or stream of water within the county, but outside of an incorporated municipality or outside of the one mile limits of any incorporated municipality;

(15) To enact ordinances to regulate and compel the cleansing, abatement or removal of any sewer, cesspool or any unwholesome or nauseous thing or place;

(16) To license and regulate transient merchants, hawkers, solicitors, peddlers, itinerant vendors, and every person retailing tangible personal property or services, unless such business is carried on exclusively within the boundaries of a municipality or is carried on through home solicitation or from a fixed permanent location and place of business in this state where such goods and services are offered on a continuing basis;

(17) To enact by ordinance, for any portion of the county which is zoned, certain building codes pursuant to § 11-10-5;

(18) To prohibit or restrict open burning, after consultation with local fire officials and law enforcement officials, in order to protect the public health and safety.
Source: SDC 1939, § 12.0617; SL 1971, ch 45, § 1; SL 1974, ch 61, § 1; SL 1981, ch 44, § 5; SL 1981, ch 50; SL 1982, ch 65; SL 1985, ch 47; SL 1987, ch 29, § 2; SL 1987, ch 68; SL 1989, ch 30, § 13; SL 1991, ch 58, § 1; SL 1993, ch 64; SL 1995, ch 81, § 1; SL 1998, ch 77, § 2; SL 2001, ch 47, § 2; SL 2001, ch 187, § 2; SL 2010, ch 183, § 9.



§ 7-8-20.1 Rewards for aid in arrest and conviction of felons.

7-8-20.1. Rewards for aid in arrest and conviction of felons. The county commissioners of any county in this state may offer a standing reward of not more than five thousand dollars for evidence leading to the arrest and conviction of any person or persons guilty of any felony under the laws of this state. They may also in their discretion offer special rewards in reasonable amounts for the purpose of securing the arrest and conviction of any person or persons charged with a felony in any particular case.

Source: SL 1905, ch 134; SL 1911, ch 192; RC 1919, § 5903; SL 1919, ch 147; SL 1921, ch 165; SDC 1939, § 12.1910; SDCL, § 23-13-15; SL 1978, ch 164, § 2.



§ 7-8-20.2 Determination by commissioners of right to reward--Payment.

7-8-20.2. Determination by commissioners of right to reward--Payment. Applications for a reward authorized by § 7-8-20.1 or any part thereof shall be filed with the county commissioners who shall determine the rights of the applicants thereto and cause warrants to be issued upon the general fund of the county for such portion of the reward as is found to be due thereon.

Source: SL 1919, ch 147; SL 1921, ch 165; SDC 1939, § 12.1910; SDCL, § 23-13-16; SL 1978, ch 164, § 4.



§ 7-8-21 Repealed.

7-8-21. Repealed by SL 1988, ch 64, § 9.



§ 7-8-22 Repealed.

7-8-22. Repealed by SL 2015, ch 58, § 3.



§ 7-8-23 Rights-of-way on highways granted by county commissioners.

7-8-23. Rights-of-way on highways granted by county commissioners. The board of county commissioners may grant the right of constructing, laying, maintaining, and operating on any highway under its jurisdiction, pipelines and gas mains for the transportation of natural or artificial gas.

Source: SL 1929, ch 152, § 1; SDC 1939, § 12.0617(11); SL 1987, ch 210, § 4.



§ 7-8-24 Memorial Day observance.

7-8-24. Memorial Day observance. The board of county commissioners may appropriate funds for the observance of Memorial Day each year.

Source: SL 1907, ch 187, § 1; RC 1919, § 5901; SDC 1939, § 12.0617 (8); SL 2016, ch 45, § 2.



§ 7-8-25 Distribution of surplus commodities.

7-8-25. Distribution of surplus commodities. The board of county commissioners shall have power to cooperate with the federal or state government or any duly constituted agency thereof by expending moneys for the care and distribution of federal surplus commodities, employing clerical help, office space, office supplies and equipment, telephone, and telegrams, and other incidental expenses and to pay for same out of the general fund and such cooperation shall include fixing of responsibility by designation of a single administrator or officer for the purpose of determining eligibility and supervising distribution and accountability, or the board may request the division of social welfare in writing to determine eligibility, relative to surplus commodities for the needy as defined in Title 28 and acts amendatory thereto.

Source: SL 1935, ch 75, § 1; SDC 1939, § 12.0617 (9); SL 1939, ch 20, § 1; SL 1964, ch 22.



§ 7-8-26 Hospital and medical insurance contracts for county officers and employees.

7-8-26. Hospital and medical insurance contracts for county officers and employees. The board of county commissioners may enter into group hospital and medical insurance contracts for the protection and benefit of its officers and employees, and the immediate families of those officers and employees. The board may pay all or part of the necessary premiums for its officers and employees and for the immediate families of those officers and employees.

Source: SDC 1939, § 12.0617 (13) as added by SL 1957, ch 17; SL 1983, ch 41, § 1; SL 1991, ch 59, § 1.



§ 7-8-26.1 Life and health insurance contracts for county officers and employees.

7-8-26.1. Life and health insurance contracts for county officers and employees. The board of county commissioners may enter into group life and group health insurance contracts for the protection and benefit of its officers and employees, and their immediate families. The board may pay all or part of the necessary premiums for its officers and employees and for the immediate families of those officers and employees.

Source: SDC 1939, § 12.0617 as added by SL 1969, ch 19; SL 1983, ch 41, § 2; SL 1983, ch 42, § 1; SL 1991, ch 59, § 2.



§ 7-8-26.2 Health self-insurance plan for county officers and employees.

7-8-26.2. Health self-insurance plan for county officers and employees. A board of county commissioners may elect to provide group health insurance for its officers and employees and their immediate families under a plan of self-insurance in whole or in part. Any county self-insuring pursuant to this section shall purchase sufficient stop loss insurance and maintain sufficient reserves to ensure the availability of funds for the payment of benefits provided under the self-funded plan.

Source: SL 1983, ch 42, § 2; SL 1994, ch 61, § 1; SL 2013, ch 32, § 1.



§ 7-8-26.3 Annual report of self-insurance system--Audit.

7-8-26.3. Annual report of self-insurance system--Audit. Any self-insurance system created pursuant to § 7-8-26.2 shall publish an annual report. The financial statements contained in the report required by this section shall be audited by an independent certified public accountant.

Source: SL 1983, ch 42, § 3.



§ 7-8-26.4 Individual hospital, medical, or health insurance contracts for county officers and employees.

7-8-26.4. Individual hospital, medical, or health insurance contracts for county officers and employees. If a county officer or employee can demonstrate to the county commission of a condition which will leave the officer or employee uninsurable upon termination of employment with the county and elects not to participate in the group hospital, medical, or health insurance plans authorized by §§ 7-8-26 and 7-8-26.1, the board of county commissioners may enter into individual hospital, medical, or health contracts to provide for the protection and benefit of the officer or employee and the officer or employee's immediate family. The board may pay all or part of the necessary premiums for the coverage of the officer or employee and the officer or employee's immediate family. However, the monthly premium for an individual contract may not exceed the monthly premium for the group plan established in the county pursuant to §§ 7-8-26 and 7-8-26.1.

Source: SL 1984, ch 45; SL 2016, ch 44, § 6.



§ 7-8-26.5 Reinsurance arrangement required for self-insurance.

7-8-26.5. Reinsurance arrangement required for self-insurance. No county or group of counties may provide group health insurance under a plan of self-insurance pursuant to § 7-8-26.2 unless the county or group of counties has a reinsurance arrangement.

Source: SL 1994, ch 61, § 3.



§ 7-8-27 Appeal to circuit court from county commissioners--Bond for costs.

7-8-27. Appeal to circuit court from county commissioners--Bond for costs. From all decisions of the board of county commissioners upon matters properly before it, there may be an appeal to the circuit court by any person aggrieved upon filing a bond in the amount of two hundred fifty dollars with one or more sureties to be approved by the county auditor conditioned that the appellant shall prosecute the appeal without delay and pay all costs that he may be adjudged to pay in the circuit court. Such bond shall be executed to the county and may be sued in the name of the county upon breach of any condition therein.

Source: SL 1874-5, ch 27, § 30; PolC 1877, ch 21, § 46; SL 1883, ch 5, § 1; CL 1887, § 610; RPolC 1903, § 850; RC 1919, § 5886; SDC 1939, § 12.0618; SL 1985, ch 15, § 22.



§ 7-8-28 State's attorney's appeal from action of county commissioners.

7-8-28. State's attorney's appeal from action of county commissioners. Upon written demand of at least fifteen taxpayers of the county, the state's attorney shall take an appeal from any action of such board if such action relates to the interests or affairs of the county at large or any portion thereof, in the name of the county, if he deems it to the interest of the county so to do; and in such case no bond need be required or given and upon serving the notice provided for in § 7-8-29, the county auditor shall proceed the same as if a bond had been filed and his fees for making the transcript shall be paid as other claims by the county.

Source: SL 1874-5, ch 27, § 30; PolC 1877, ch 21, § 46; SL 1883, ch 5, § 1; CL 1887, § 610; RPolC 1903, § 850; RC 1919, § 5886; SDC 1939, § 12.0618; SL 1984, ch 46.



§ 7-8-29 Time allowed for appeal--Service of notice--Transcript of proceedings.

7-8-29. Time allowed for appeal--Service of notice--Transcript of proceedings. Such appeal shall be taken within twenty days after the publication of the decision of the board by serving a written notice on one of the members of the board, when the appeal is taken by any person aggrieved by the decision of the board, and upon the person or persons affected by the decision of the board when the appeal is taken by the state's attorney; and the county auditor shall upon the filing of the required bond and the payment of his fees, which shall be the same as allowed registers of deeds for like services, make out a complete transcript of the proceedings of the board relating to the matter of its decision and deliver the same to the clerk of courts.

Source: SL 1874-5, ch 27, § 31; PolC 1877, ch 21, § 47; CL 1887, § 611; RPolC 1903, § 851; RC 1919, § 5887; SL 1921, ch 160; SDC 1939, § 12.0619.



§ 7-8-30 Filing of appeal and transcript--Docketing and hearing de novo.

7-8-30. Filing of appeal and transcript--Docketing and hearing de novo. Such appeal and transcript shall be filed by the auditor by the first day of the next term of circuit court, and shall stand for trial at such term.

All appeals thus taken to the circuit court shall be docketed as other causes pending therein and the same shall be heard and determined de novo.

Source: SL 1868-9, ch 4, §§ 33, 34; SL 1874-5, ch 27, §§ 32, 33; PolC 1877, ch 21, §§ 48, 49; CL 1887, §§ 612, 613; RPolC 1903, §§ 852, 853; RC 1919, §§ 5888, 5889; SDC 1939, § 12.0620.



§ 7-8-31 Circuit court judgment and order on appeal from county commissioners.

7-8-31. Circuit court judgment and order on appeal from county commissioners. The circuit court may make a final judgment and cause the same to be executed or may send the same back to the board of county commissioners with an order how to proceed, and require such board to comply therewith by mandamus or attachment as for contempt.

Source: SL 1868-9, ch 4, § 35; SL 1874-5, ch 27, § 34; PolC 1877, ch 21, § 50; CL 1887, § 614; RPolC 1903, § 854; RC 1919, § 5890; SDC 1939, § 12.0620.



§ 7-8-32 Appeal as exclusive remedy--Restrictions.

7-8-32. Appeal as exclusive remedy--Restrictions. Appeal to the circuit court from decisions of the board of county commissioners, as provided in this chapter, is an exclusive remedy. Judicial review of county commission action shall be allowed only as provided in §§ 7-8-27, 7-8-28, 7-8-29, 7-8-30, and 7-8-31.

Source: SL 1983, ch 44, § 7.



§ 7-8-33 Declaration and abatement of nuisances by county.

7-8-33. Declaration and abatement of nuisances by county. The board of county commissioners of every county may, by ordinance, allow for the declaration and abatement of a public nuisance within the county outside the corporate limits of any municipality. For purposes of this section only, the feeding, breeding, or raising of livestock or the operations of a livestock sales barn, is not presumed, by that fact alone, to be a nuisance.

Source: SL 1989, ch 186; SL 1991, ch 60; SL 1993, ch 65.



§ 7-8-38 Allocation of county revenues for economic development.

7-8-38. Allocation of county revenues for economic development. Notwithstanding the provisions of §§ 10-13-14, 10-13-15, and 10-13-17, the board of county commissioners may by resolution allocate up to twenty percent of the revenue a county receives pursuant to §§ 10-13-11 to 10-13-21, inclusive, for economic development within such county.

Source: SL 1992, ch 84, § 12A.



§ 7-8-39 Establishment of public works program to provide income for payment of property taxes.

7-8-39. Establishment of public works program to provide income for payment of property taxes. The board of county commissioners may by resolution provide for a public works program to provide work for any person for the purpose of providing income for the payment of the property taxes on such person's single-family dwelling. For the purpose of this section and § 7-8-40 a single-family dwelling is a house, condominium apartment, or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached.

Source: SL 1994, ch 65, § 1.



§ 7-8-40 Conditions of public works program for payment of property taxes--Participation.

7-8-40. Conditions of public works program for payment of property taxes--Participation. Any program created by a county pursuant to § 7-8-39 shall establish the conditions under which such work is conducted and how the income from such employment is to be applied to a person's property taxes. The program may include any unit of government within the county. The conditions the county establishes shall include a direct transfer of revenue between units of government in lieu of property tax abatements or actual payments to individuals. Any person may elect not to participate in the program.

Source: SL 1994, ch 65, § 2.



§ 7-8-41 Passport applications--Assistance by county employees.

7-8-41. Passport applications--Assistance by county employees. Any county employee designated by the board of county commissioners may apply to the United States State Department to assist in the execution of United States passport applications. Any fees collected but not remitted to the United States State Department shall be deposited in the county general fund.

Source: SL 2011, ch 37, § 1, eff. March 7, 2011.






Chapter 08A - Optional Form Of County Government

§ 7-8A-1 Adoption of optional form of government.

7-8A-1. Adoption of optional form of government. The electors of any county may adopt a board of county commissioners-appointed manager form of county government provided for by this chapter.

Source: SL 1986, ch 62, § 1.



§ 7-8A-2 Board as governing body--Election.

7-8A-2. Board as governing body--Election. In each county adopting an optional form of county government, the board of county commissioners shall be the governing body of the county and shall exercise all powers authorized by law and the State Constitution applicable to counties except as otherwise provided by this chapter. The board shall be elected in the same manner as provided by chapter 7-8.

Source: SL 1986, ch 62, § 2.



§ 7-8A-3 County manager--Duties and qualifications.

7-8A-3. County manager--Duties and qualifications. The board of county commissioners-appointed manager form of government shall be that form in which the chief administrative officer is the county manager. The county manager shall be the administrative head of the county and is responsible for the proper administration of the affairs of county government. The county manager shall be appointed solely on the basis of his training, experience, and administrative qualifications and need not be a resident of the county. He shall serve at the pleasure of the board at a salary set by the board.

Source: SL 1986, ch 62, § 3.



§ 7-8A-4 Appointment of county manager.

7-8A-4. Appointment of county manager. The board of county commissioners may appoint any county officer or employee to be the county manager by reason of training, experience, and administrative qualifications. If any county officer or employee is appointed county manager, the officer or employee shall resign the office or position and terminate office responsibilities before assuming the office of county manager.

Source: SL 1986, ch 62, § 4; SL 2016, ch 44, § 7.



§ 7-8A-5 Duties of county manager.

7-8A-5. Duties of county manager. The county manager shall:

(1) Provide for the proper execution of all orders, resolutions, and regulations established by the board;

(2) Attend all meetings of the board and recommend measures for adoption;

(3) Prepare and submit to the county board a proposed annual budget and long-range capital expenditure program, along with a financial plan for raising revenue, for such a period as the board may direct;

(4) Administer the provisions of the budget when adopted by the board;

(5) Keep the board fully advised of the financial condition and needs of the county and make such other reports from time to time as required by the board or he deems necessary;

(6) Appoint and hire qualified staff to assist in the proper administration of the county affairs; and

(7) Perform such other duties as may be required of him by the board.
Source: SL 1986, ch 62, § 5.



§ 7-8A-6 Election to adopt optional form.

7-8A-6. Election to adopt optional form. The board of county commissioners, by ordinance, or upon receiving a petition signed by not less than fifteen percent of the registered voters in the county, based upon the total number of registered voters at the last preceding general election, shall submit to the electors the question of whether to adopt an optional form of county government authorized by this chapter. The procedures set forth in chapter 7-18A shall govern such initiated measure and election.

Source: SL 1986, ch 62, § 6; SL 1988, ch 63, § 1.



§ 7-8A-7 Election to discontinue optional form.

7-8A-7. Election to discontinue optional form. A petition to discontinue an optional form of county government authorized by this chapter may be submitted to the board for submission to the electors of the county at an election, in the manner provided for the petition of an optional form of county government under the provisions of § 7-8A-6.

Source: SL 1986, ch 62, § 7.



§ 7-8A-8 Effect of adoption or discontinuance.

7-8A-8. Effect of adoption or discontinuance. The adoption or the discontinuance of an optional form of county government, as provided in this chapter, does not affect any act or contract affirmed or ratified.

Source: SL 1986, ch 62, § 8.






Chapter 09 - Register Of Deeds

§ 7-9-1 Duty to keep records of instruments--Destruction of unneeded records.

7-9-1. Duty to keep records of instruments--Destruction of unneeded records. The register of deeds shall keep full and true records in proper books, of all deeds, mortgages, and other instruments authorized by law to be recorded in the register of deeds' office, and records of all chattel mortgages, bills of sale, conditional sale contracts, and other instruments authorized by law to be filed in the register of deeds' office, if the person offering any of such instruments pays the fee required by law for recording or filing the same. Any document presented for recording with the register of deeds shall contain a typed, stamped, or printed legend stating the words, prepared by, followed by the name, address, and telephone number of the preparer. The following documents are exempt from this requirement:

(1) Documents dated prior to July 1, 1994;

(2) Documents prepared by the United States of America, this state, or any instrumentality, agency, or political subdivision of either; and

(3) Court certified documents.

The register of deeds may destroy those records that the state records destruction board, pursuant to § 1-27-19, has declared to be of no further administrative, legal, fiscal, research, or historical value.

Source: SDC 1939, § 12.0702; SL 1980, ch 54; SL 1994, ch 62; SL 1995, ch 39, § 1; SL 1999, ch 32, § 1.



§ 7-9-1.1 Recording, filing, and indexing of records by microfilming or computerization.

7-9-1.1. Recording, filing, and indexing of records by microfilming or computerization. The functions of the register of deeds, including but not limited to, the recording of instruments, liens, satisfactions, and releases and the filing of records, as well as the index to any such record, may be accomplished by means of microfilming or computerization, as provided in § 6-1-11.

Source: SL 1988, ch 61, § 2.



§ 7-9-2 Seal of office--Use on instruments.

7-9-2. Seal of office--Use on instruments. The register of deeds shall obtain a seal which shall bear the following inscription: "Register of deeds of __________ county." The seal may be in a rubber, raised embosser, or electronic format and shall be used on each instrument to which the register of deeds affixes his or her signature. The signature of the register of deeds may be in original or electronic format.

Source: SL 1883, ch 95, § 1; CL 1887, § 625; RPolC 1903, § 867; RC 1919, § 5911; SDC 1939, § 12.0701; SL 1978, ch 55; SL 2014, ch 47, § 11.



§ 7-9-3 Time of recording.

7-9-3. Time of recording. Each instrument entitled by law to be recorded, shall be recorded during the office hours set pursuant to §§ 7-7-2 and 7-7-2.1 in the order and as of the date and time when the instrument is received by the register of deeds for that purpose.

Source: SL 1862, ch 61; SL 1863-4, ch 30; SL 1863-4, ch 42, § 1; SL 1870-1, ch 11, § 1; SL 1874-5, ch 27, § 54; PolC 1877, ch 21, § 57; CL 1887, § 624; RPolC 1903, § 866; RC 1919, § 5910; SDC 1939, § 12.0702; SL 2014, ch 47, § 12.



§ 7-9-4 Special townsite deed record required.

7-9-4. Special townsite deed record required. In counties where townsites are now or may hereafter be located upon government lands, it shall be the duty of the register of deeds to procure a book to be known as the townsite deed record, in which he shall record all deeds made by the mayor of any first or second class municipality or other competent officer, conveying any of such townsite property to claimants or trustees.

Source: SL 1895, ch 159, § 1; RPolC 1903, § 872; RC 1919, § 5915; SDC 1939, § 12.0707; SL 1981, ch 44, § 6; SL 1992, ch 60, § 2.



§ 7-9-5 Conveyances of platted land not accepted until plat recorded.

7-9-5. Conveyances of platted land not accepted until plat recorded. No register of deeds may accept for record or record any deed, mortgage, or other conveyance of any platted plot of land until the plat has been accepted for record in the register of deed's office.

Source: SL 1913, ch 342, § 4; RC 1919, § 5918; SDC 1939, § 12.0709; SL 2016, ch 44, § 8.



§ 7-9-6 Tax payment certificate required for recording of plat--County auditor's, state highway, and centrally assessed railroad property plats excepted.

7-9-6. Tax payment certificate required for recording of plat--County auditor's, state highway, and centrally assessed railroad property plats excepted. No register of deeds may accept for record or record any plat of any subdivision or rearrangement of any tract of land unless it is accompanied by the certificate of the county treasurer that all taxes which are liens upon the tract so subdivided have been fully paid. This section does not apply to plats of outlots made by the county auditor for purposes of taxation of the property platted. This section does not apply to plats made by the state highway engineer or any registered land surveyor in the employ of the state transportation department, for the purpose of describing rights of way purchased or to be purchased by the state transportation department. This section does not apply to plats made to enable the sale or transfer of centrally assessed railroad property as defined by § 10-28-1. This section does not apply to plats made by a municipality describing easements and rights-of-way for municipal utilities.

Source: SL 1913, ch 342, §§ 1 to 3; RC 1919, § 5917; SDC 1939, § 12.0710; SL 1941, ch 27; SL 1980, ch 55; SL 1992, ch 53.



§ 7-9-7 Names, addresses, and descriptions required in recorded instruments--Certificate of value.

7-9-7. Names, addresses, and descriptions required in recorded instruments--Certificate of value. No register of deeds may accept for record in the office of the register of deeds:

(1) Any deed, affidavit terminating joint tenancy or life estate interests, or oil, gas, or other mineral lease that does not include the names of the grantor and the grantee or the lessor and the lessee, the names of the joint tenant, the post office address of the grantee or lessee, and a legal description of the property conveyed or leased;

(2) Any mortgage that does not include the names of the mortgagor and the mortgagee, the post office address of the mortgagee, a legal description of the property, and the amount of the mortgage and when it is due;

(3) Any assignment of mortgage or oil, gas, or other mineral lease that does not include the names of the assignor and the assignee, the post office address of the assignee, and a legal description of the property;

(4) Any deed or contract for deed dated after July 1, 1988, used in the purchase, exchange, transfer, or assignment of interest in real property that is not accompanied by a certificate of value containing the name and address of the buyer and seller, the legal description of the real property, the actual consideration exchanged for the real property, the relationship of the seller and buyer, if any, and the terms of payment if other than payment in full at the time of sale; or

(5) A transfer on death deed, pursuant to §§ 29A-6-401 to 29A-6-435, inclusive, is exempt from completing and submitting the certificate of value as set forth in subdivision (4) of this section.
Source: SL 1911, ch 257, § 6; RC 1919, § 5916; SDC 1939, § 12.0708; SL 1943, ch 25; SL 1972, ch 41; SL 1983, ch 43; SL 1987, ch 69; SL 1988, ch 68; SL 1991, ch 61, § 1; SL 2006, ch 32, § 1; SL 2014, ch 133, § 36.



§ 7-9-7.1 Report of information in recorded instruments.

7-9-7.1. Report of information in recorded instruments. The register of deeds shall make the information collected pursuant to § 7-9-7 available to the director of equalization and the secretary of revenue in the same manner as is required by § 7-9-10.

Source: SL 1991, ch 61, § 3.



§ 7-9-7.2 Certificate of value--Form.

7-9-7.2. Certificate of value--Form. The form of the certificate of value required by §§ 7-9-7 and 10-13-40 shall be established by the secretary of revenue by rule promulgated pursuant to chapter 1-26.

Source: SL 1991, ch 61, § 2; SL 1999, ch 50, § 2.



§ 7-9-7.3 State exempt from filing certificate of value.

7-9-7.3. State exempt from filing certificate of value. In lieu of filing the certificate of value required by § 7-9-7 when filing deeds or easements conveying highway right-of-way, the State of South Dakota shall file with the director of equalization a statement of the purchase price paid and the date the state received possession of the right-of-way. The state shall also file with the director of equalization a copy of the plat of the right-of-way being conveyed. The State of South Dakota is exempt from the requirement of § 7-9-7 to file a certificate of value with the register of deeds when filing a deed or easement conveying highway right-of-way.

Source: SL 1991, ch 61, § 4.



§ 7-9-7.4 Original signatures required for recording paper document--Financing statements--Exhibits.

7-9-7.4. Original signatures required for recording paper document--Financing statements--Exhibits. Unless otherwise provided by law, a paper document that is to be recorded or filed in the register of deeds' records as provided in this section or other applicable law shall contain the original signatures of the parties who execute the document and if required to be acknowledged or further proven, original signatures of the notary public, witnesses or other officer taking an acknowledgment. However, any financing statement filed and recorded pursuant to chapter 57A-9 does not need to contain:

(1) The signatures of the debtor or the secured party; or

(2) An acknowledgment.

No original signature may be required if the document is attached as an exhibit to an affidavit or other document that has an original signature that is acknowledged, sworn to with a proper jurat, or proved according to law.

Source: SL 2014, ch 47, § 13.



§ 7-9-8 Numerical indexes of instruments affecting real property--Form.

7-9-8. Numerical indexes of instruments affecting real property--Form. The register of deeds shall keep one numerical index of the deeds, contracts, and other instruments, not liens merely, and another such index of the mortgages and other liens, of record in his office affecting or relating to the title to real property, which indexes shall be substantially or as near as may be in the following form:

Form of Numerical Index to Municipal Property.
__________
BLOCK NO. I, IN . . . . . . . . . . .

Form of Section System of Numerical Index to Real Estate.
__________
TOWNSHIP NO.. . . . . . . . . . RANGE NO.. . . . . . . . . . SECTION NO.. . . . . . . . . .

NE .

NW .

SW .

SE .



§ 7-9-8.1 Endorsement of date, time, and identifying number--Entry in indexes.

7-9-8.1. Endorsement of date, time, and identifying number--Entry in indexes. Each register of deeds shall plainly endorse each instrument received for record, upon receipt, the date and time of reception of the instrument, and an identifying number. The identifying number may be a unique instrument number or book and page number, or both, that clearly identifies the specific instrument. The register of deeds shall enter the identifying number as part of the entry relating to the instrument in the appropriate indexes maintained by the register of deeds. The document shall indicate whether the instrument was received by electronic transmission and the number of pages recorded or filed with that instrument.

Source: SDCL § 7-9-8 as added by SL 1971, ch 46; SL 2014, ch 47, § 14.



§ 7-9-9 Alphabetical indexes of instruments affecting real property.

7-9-9. Alphabetical indexes of instruments affecting real property. In addition to the numerical indexes required by § 7-9-8, there shall be kept one index of the deeds, contracts, and other instruments, not liens merely, and another of the mortgages and other instruments which are liens affecting title to real property, which indexes shall show the names of the grantors and grantees, dates of instruments, dates of filing, and description of property affected.

Source: SL 1887, ch 134; CL 1887, §§ 629, 630; RPolC 1903, §§ 870, 871; RC 1919, § 5914; SDC 1939, § 12.0704.



§ 7-9-10 Monthly report to tax officials of real estate transfers.

7-9-10. Monthly report to tax officials of real estate transfers. It shall be the duty of the register of deeds in each county to keep in his office and to enter therein the name of the grantor and the grantee and a sufficient description of the real estate in each transfer to perfectly identify the same and, on the last working day of each calendar month, he shall certify to the secretary of revenue, county auditor and director of equalization a list of transfers for the current month.

Source: SL 1909, ch 47, § 1; RC 1919, § 5919; SDC 1939, § 12.0711; SL 1959, ch 23; SL 1963, ch 39.



§ 7-9-11 Numbering and alphabetical index of instruments relating to personal property.

7-9-11. Numbering and alphabetical index of instruments relating to personal property. The register of deeds with whom any chattel mortgage, bill of sale, conditional sales contract, lien upon personal property, or other instrument affecting personal property, or authenticated copy of any thereof, is filed, must endorse a number upon the same in consecutive order, together with the time of receiving the same and must enter the name of every party thereto in a book kept for that purpose, alphabetically, placing mortgagors and mortgagees, vendors and vendees, obligors and obligees, under a separate head and stating in separate columns opposite each name, the number endorsed upon the instrument, its date, the date of filing, the nature of the instrument, and in case of a lien, the amount secured or claimed thereby.

Source: CivC 1877, § 1751; CL 1887, § 4386; RCivC 1903, § 2096; RC 1919, § 1581; SDC 1939, § 12.0705; SL 1941, ch 26.



§ 7-9-12 Form of personal property index.

7-9-12. Form of personal property index. The index described in § 7-9-11 shall be substantially, or as near as may be, in the following form:

Personal Property Index

Vendor
or
Obligee

Vendee
or
Obligor

Number

Date

Date
of
Filing

Nature
of
Instrument

Amount

Remarks



§ 7-9-13 Continued use of previously authorized register index.

7-9-13. Continued use of previously authorized register index. Any register of deeds may continue to use the register index heretofore provided by law until space in such record is exhausted after which date the index provided for in §§ 7-9-11 and 7-9-12 shall be used; provided, that any such instrument is not to be deemed defectively filed by reason of any errors in copy filed which do not tend to mislead a party interested; and the negligence of an officer with whom any such instrument is filed does not prejudice the rights of the person for whose protection it is filed.

Source: CivC 1877, § 1751; CL 1887, § 4386; RCivC 1903, § 2096; RC 1919, § 1581; SDC 1939, § 12.0705; SL 1941, ch 26.



§ 7-9-13.1 Release of old age assistance liens.

7-9-13.1. Release of old age assistance liens. All liens and claims in favor of the state arising under former chapter 28-4 are hereby released, satisfied, and discharged in full. The register of deeds of each county shall search the records in his office and enter such action citing this section as his authority.

Source: SL 1974, ch 191, § 2; SL 1981, ch 44, § 7.



§ 7-9-14 Replacement of unusable indexes--Completion of incomplete indexes--Admissibility in evidence.

7-9-14. Replacement of unusable indexes--Completion of incomplete indexes--Admissibility in evidence. In any county where the register of deeds shall have failed to make or keep proper indexes of the records of that office which by the laws of this state are required to be made or kept, or, where deterioration or destruction from any cause any such indexes become unusable or likely to become unusable by reason of continued use, the board of county commissioners shall have authority to cause such indexes to be made or copied, or cause any incompleted indexes to be completed from the records of that office and may employ competent persons for such purposes.

Such indexes when so made, or copied, or completed and when approved by the board of county commissioners shall be received and admitted in evidence in any court of competent jurisdiction in the same manner as if they had been made and kept as heretofore required by law. Any such indexes which have been heretofore so made, or copied, or completed and approved shall likewise be admissible in evidence.

Source: SL 1937, ch 82; SDC 1939, § 12.0706; SL 1955, ch 18.



§ 7-9-15 Fees--Real estate documents to conform to format standards--Exception.

7-9-15. Fees--Real estate documents to conform to format standards--Exception. The register of deeds shall charge and receive the following fees:

(1) For recording deeds, mortgages, and all other instruments not specifically provided for in this section or this code, the sum of thirty dollars for the first fifty pages plus two dollars for each additional page or fraction thereof exceeding fifty pages. A real estate document recorded with the register of deeds shall conform to § 43-28-23, but may not be rejected for recording if the document does not comply with § 43-28-23 unless it is not sufficiently legible or cannot be reproduced as a readable copy using the register of deeds' current method of reproduction;

(2) For a certified copy of any instrument of record, including certificate and official seal, the sum of five dollars for the first page plus one dollar for each additional page or fraction thereof, and for an uncertified copy one dollar for each page. The fee applies to each copy whether it is a hard copy, microfilm, electronic copy, or facsimile transmission. In addition to the fee for a certified copy of the record of any birth, there is an additional charge of two dollars for each copy requested, which shall be submitted on a monthly basis to the state treasurer to be deposited in the children's trust fund;

(3) For filing and indexing a bill of sale, seed grain lien, or thresher's lien, the sum of thirty dollars for the first fifty pages plus two dollars for each page or fraction thereof exceeding fifty pages. No fee may be charged for filing any satisfaction or termination of any instrument as prescribed in this subdivision;

(4) For recording oil, gas, and mineral leases, and other recorded documents relating to mineral or oil and gas lease exploration and development, the sum of thirty dollars for the first fifty pages plus two dollars for each page or fraction thereof exceeding fifty pages;

(5) For recording an easement filed by any entity created by chapter 34A-5, 46A-3A, or 46A-9 or any nonprofit engaged in the treatment, distribution, and sale of water to rural consumers or any document filed by the Department of Transportation pertaining to the acquisition or disposal of highway right-of-way or lands declared surplus, the sum of twenty dollars for the first three pages plus two dollars for each additional page or fraction thereof; and

(6) Notwithstanding the provisions of subdivision (2) of this section, the board of county commissioners shall fix by resolution the fees to be paid by licensed abstracters of the county or by any person who has passed the written examination established by the Abstracters' Board of Examiners pursuant to § 36-13-11 for uncertified copies of recorded instruments, which fee may not exceed the actual cost to the county for providing such copies.

The register of deeds may not charge a fee for discharging or canceling any personal property lien.

Source: SDC 1939, § 12.0712; SL 1941, ch 28; SL 1943, ch 26; SL 1949, ch 26; SL 1955, ch 19; SL 1971, ch 47, §§ 1 to 3; SL 1976, ch 69; SL 1978, ch 56, §§ 1, 2; SL 1981, ch 51; SL 1984, ch 194, § 2A; SL 1986, ch 64; SL 1988, ch 69; SL 1992, ch 54; SL 1996, ch 51; SL 1997, ch 44, § 1; SL 1999, ch 33, § 1; SL 2001, ch 240, § 2; SL 2012, ch 51, § 1; SL 2013, ch 33, § 1.



§ 7-9-15.1 Immunity from personal liability for bad checks.

7-9-15.1. Immunity from personal liability for bad checks. A register of deeds is not personally liable for any insufficient-funds or no-account checks or uncollectible accounts receivable for any transaction collected or charged if the register of deeds exercised due diligence and if such collections or charges arise in the course of the register of deeds' official duties. The collection and removal procedures of §§ 7-11-4 and 7-11-4.2 also apply to transactions of the register of deeds office.

Source: SL 1999, ch 32, § 3.



§ 7-9-16 Reception record and fee book maintained by register--Entries in record.

7-9-16. Reception record and fee book maintained by register--Entries in record. The register of deeds shall keep a reception record and fee book to be provided by the county which shall be a part of the records of his office and in which shall be entered each item of fees charged or received by him for service rendered as such officer and which book shall also show the name and character of each instrument received for recording or filing, the date of the same, the names of the parties thereto, and the date, hour and minute when received for filing, and the filing number or book and page of record of such instrument.

Source: SL 1890, ch 134, §§ 2, 4; RPolC 1903, § 1828; RC 1919, § 5923; SL 1919, ch 145, § 2; SDC 1939, § 12.0713.



§ 7-9-17 Deposit of fees and other collections received--Charging on account--Record of accounts receivable.

7-9-17. Deposit of fees and other collections received--Charging on account--Record of accounts receivable. Within the time frame established by the county commission, the register of deeds shall deposit with the county treasurer the total amount of fees and other collections received. Unless otherwise required, all fees and other collections shall be placed to the credit of the general fund. At the discretion of the register of deeds, fees and other transactions may be charged on account but shall be collected by the end of the following month. The register of deeds shall maintain a detailed record of any accounts receivable.

Source: SDC 1939, § 12.0713; SL 1971, ch 44, § 3; SL 1972, ch 42, § 1; SL 1984, ch 194, § 2B; SL 1999, ch 32, § 2.



§ 7-9-18 Failure by register to collect, record, report or pay over fees as theft.

7-9-18. Failure by register to collect, record, report or pay over fees as theft. Any register of deeds who shall neglect or omit to charge or collect the fees allowed by law for services rendered by him, or shall fail to keep a record of the same, or to make a correct statement thereof to the county auditor, or to pay over such fees to the county treasurer as provided in § 7-9-17, with intent to evade the provisions of said section, shall be guilty of theft.

Source: SL 1890, ch 134, §§ 2, 4; RPolC 1903, § 1828; RC 1919, § 5923; SDC 1939, § 12.9905; SL 1981, ch 43, § 3.



§ 7-9-19 Refusal to record.

7-9-19. Refusal to record. A register of deeds may refuse to record any document that the law does not require or authorize a register to record or any document that the register has reasonable cause to believe is a counterfeit lien as defined in § 22-11-29.

Source: SL 1997, ch 45, § 1.



§ 7-9-20 Court action for refusal to record.

7-9-20. Court action for refusal to record. Any person whose document or lien is refused for recording by the register of deeds pursuant to § 7-9-19 may commence an action in the circuit court for that county for an order directing the register to file the document. If the court determines that the register is required or authorized by law to record the document or that the lien is not counterfeit, it shall order the register to record the document.

Source: SL 1997, ch 45, § 2.



§ 7-9-21 Liability of register for refusal to record.

7-9-21. Liability of register for refusal to record. If a court determines that the register acted reasonably or in good faith in refusing to record a document that the register believed should not be recorded or a document that the register believed to be a counterfeit lien, the register is not liable for any civil damages resulting from the refusal.

Source: SL 1997, ch 45, § 3.



§ 7-9-22 Suspicion of counterfeit recorded documents--Notice.

7-9-22. Suspicion of counterfeit recorded documents--Notice. If a register of deeds has reason to believe that a document or instrument previously recorded is counterfeit pursuant to § 22-11-29, the register of deeds shall provide written notice of the recording of the document or instrument to the stated or last known address of the person who owns any interest in the real property as the obligor or debtor and to any person who owns any interest in the real property described in the document or instrument.

Source: SL 1998, ch 41, § 1.



§ 7-9-23 Repealed.

7-9-23. Repealed by SL 2011, ch 37, § 2, eff. Mar. 7, 2011.



§ 7-9-24 Electronic preservation of documents.

7-9-24. Electronic preservation of documents. Any permanent document filed or recorded in the office of the register of deeds may be electronically preserved provided the original record is retained in hard copy or on microfilm.

Source: SL 2010, ch 35, § 1.



§ 7-9-25 County register of deeds modernization and preservation relief fund.

7-9-25. County register of deeds modernization and preservation relief fund. There is hereby established a county register of deeds modernization and preservation relief fund to be administered by the county register of deeds. The fund shall be used for modernization of information systems and preservation of property and records. The register of deeds may purchase or enter into agreements for software, training, equipment, maintenance, supplies, and contract services. The fund may not be used for salaries. Any money deposited in the county register of deeds modernization and preservation relief fund may not be reverted or transferred to the county general fund or any other county fund.

Source: SL 2012, ch 51, § 8.



§ 7-9-26 Fees deposited into fund--Distribution.

7-9-26. Fees deposited into fund--Distribution. Five dollars of each recording or filing fee collected by the register of deeds, pursuant to subdivisions 7-9-15(1), (3), (4), and (5) and §§ 11-3-11, 43-15A-9, and 43-20-10, shall be deposited into the county register of deeds modernization and preservation relief fund. Sixty percent of the money deposited in the fund pursuant to this section shall remain in the fund for use by the register of deeds pursuant to § 7-9-25. Forty percent of the money deposited in the fund pursuant to this section shall be remitted before the last working day of each month for the previous month's collections to the South Dakota association of county officials register of deeds modernization and preservation relief fund created pursuant to § 7-9-28.

Source: SL 2012, ch 51, § 9.



§ 7-9-27 Duty of the county governing body to fund register of deeds--Gifts, grants, contributions, and funds from other sources.

7-9-27. Duty of the county governing body to fund register of deeds--Gifts, grants, contributions, and funds from other sources. The county register of deeds modernization and preservation relief fund may not be construed to diminish the duty of the county governing body to provide for funding for salaries, personnel, supplies, equipment and other expenses for the register of deeds, even if the funding is relative to technology and preservation in the performance of the duties of the register of deeds and any other laws relating thereto. The register of deeds may accept and fully retain any gifts, grants, contributions, or funds obtained from any other source for the purpose of carrying out the provisions of §§ 7-9-25 and 7-9-26. The gifts, grants, contributions, or funds shall remain entirely with the respective county register of deeds modernization and preservation relief fund.

Source: SL 2012, ch 51, § 10.



§ 7-9-28 South Dakota association of county officials register of deeds modernization and preservation relief fund.

7-9-28. South Dakota association of county officials register of deeds modernization and preservation relief fund. There is hereby established a South Dakota association of county officials register of deeds modernization and preservation relief fund to be administered by the South Dakota Association of County Officials. Distributions, including the cost to administer the fund, shall be approved by the executive board of the association of county officials.

Source: SL 2012, ch 51, § 11.



§ 7-9-29 Fiscal year of fund--Computation of each county's share of deposits--Division of money in fund--Administrative fee.

7-9-29. Fiscal year of fund--Computation of each county's share of deposits--Division of money in fund--Administrative fee. The fiscal year for the South Dakota association of county officials register of deeds modernization and preservation relief fund begins on July first and ends on June thirtieth. Before July thirty-first of each year, the association of county officials shall compute each county's share of the deposits from the previous fiscal year. The association shall certify each county's share of the total fund and remit the share to the county auditor on or before August thirty-first of each year. The money in the fund shall be divided equally among each of the sixty-six counties, less the administrative fee to be determined by the board of directors for the South Dakota Association of County Officials and the expenses and costs related to § 7-9A-5. The administrative fee may not exceed one percent of the total annual remittance to the fund. The county auditor shall deposit the money received pursuant to this section in the county register of deeds modernization and preservation relief fund.

Source: SL 2012, ch 51, § 12; SL 2014, ch 47, § 15.






Chapter 09A - Uniform Real Property Electronic Recording Act

§ 7-9A-1 Definitions.

7-9A-1. Definitions. Terms used in this chapter mean:

(1) "Document," any information that is:

(a) Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(b) Eligible to be recorded in the public records maintained by the register of deeds;

(2) "Electronic," relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(3) "Electronic document," a document that is received by the register of deeds in an electronic form;

(4) "Electronic recording commission" and "commission," the commission established in § 7-9A-4;

(5) "Electronic signature," an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent of affixing a signature on the document;

(6) "Paper document," a document that is received by the register of deeds in a form that is not electronic;

(7) "Person," an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(8) "Register of deeds," the county register of deeds for the county in which a document is received;

(9) "State," a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
Source: SL 2014, ch 47, § 1.



§ 7-9A-2 Validity of electronic documents.

7-9A-2. Validity of electronic documents. If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying this chapter. If a law requires or refers to something related to tangible media, the requirement or reference is satisfied by an electronic document satisfying this chapter.

If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal does not have to accompany an electronic signature.

In a proceeding, evidence of a document or signature may not be excluded solely because it is in electronic form.

This section does not require that a register of deeds adopt the process of recording electronic documents.

Source: SL 2014, ch 47, § 2.



§ 7-9A-3 Recording of documents.

7-9A-3. Recording of documents. A register of deeds who implements any of the functions listed in this section shall do so in compliance with standards established by the electronic recording commission. A register of deeds may:

(1) Receive, index, store, archive, and transmit electronic documents;

(2) Provide for access to, and for search and retrieval of, documents and information by electronic means;

(3) Convert paper documents accepted for recording into electronic form;

(4) Convert into electronic form information and documents recorded before the register of deeds began to record electronic documents;

(5) Accept electronically any fee or tax that the register of deeds is authorized to collect; and

(6) Agree with other officials of a state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees and taxes.

A register of deeds who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall record both electronic documents and paper documents in the same manner as provided for by law.

This chapter does not invalidate electronic documents recorded under this chapter, chapter 53-12, the federal electronic signatures in global and national commerce act, 15 USC 7001 to 7031, as of January 1, 2014, or any other statute that may apply before the establishment of standards under this chapter by the electronic recording commission.

Each document that a register of deeds accepts for recordation under this section shall be considered recorded despite its failure to conform to one or more requirements of this section or § 43-28-23, unless the document is not sufficiently legible or cannot be reproduced as a readable copy using the register of deeds' current method of reproduction.

Source: SL 2014, ch 47, § 3.



§ 7-9A-4 Electronic recording commission created--Standards for recording electronic documents.

7-9A-4. Electronic recording commission created--Standards for recording electronic documents. The electronic recording commission is hereby created and shall consist of nine voting members. The commission shall adopt standards to implement procedures for recording electronic documents with the register of deeds. The commission shall consist of nine members appointed as follows:

(1) Five registers of deeds appointed by the president of the South Dakota Association of County Officials, which includes one register of deeds to be appointed from a county that has a population of seventy-five thousand or more; one register of deeds from a county that has a population of twenty thousand or more but less than seventy-five thousand; and one register of deeds from a county that has a population of less than twenty thousand; and two registers of deeds from other counties with no regard to population size;

(2) One attorney licensed in the State of South Dakota whose practice emphasizes real property matters appointed by the president of the State Bar Association;

(3) Two licensed title abstractors certified in the State of South Dakota appointed by the president of the South Dakota Land Title Association; and

(4) One person in the banking industry appointed by the South Dakota Bankers Association.

The commission shall annually appoint one nonvoting member who is an information technology professional.

The appointed members of the commission shall serve for terms of two years, except that, of the registers of deeds first appointed, two shall serve for one year, two shall serve for two years, and one shall serve for three years; of the certified title abstractors, appointed initially, one will serve for three years and one will serve for two years. If a vacancy occurs on the commission, the respective associations shall make an appointment for the unexpired term in the same manner as the original appointment.

Source: SL 2014, ch 47, § 4.



§ 7-9A-5 Meetings of commission--Expenses and costs.

7-9A-5. Meetings of commission--Expenses and costs. The first meeting of the commission shall be called by the president of the South Dakota Association of County Officials. At the first meeting, the commission shall elect from among its members a chair and other officers as it considers necessary or appropriate and each meeting is subject to the open meeting requirements pursuant to chapter 1-25. The commission shall at least meet annually or as often as deemed necessary. Unless otherwise directed by the commission, the South Dakota Association of County Officials shall provide support services as needed for the commission to carry out its duties, including meeting space and teleconferencing. The expenses and costs related to retaining professional services, promulgating rules pursuant to chapter 1-26, and organizing the commission shall be funded by the South Dakota association of county officials register of deeds modernization and preservation relief fund established pursuant to § 7-9-28. The electronic recording commission shall approve the expenses and costs. No commission members may be reimbursed from the South Dakota association of county officials register of deeds modernization and preservation relief fund for any travel expenses, subsistence, or per diem while serving on the commission.

Source: SL 2014, ch 47, § 5.



§ 7-9A-6 Quorum.

7-9A-6. Quorum. A majority of the members of the commission constitute a quorum for the transaction of business at a meeting of the commission. A majority of the members present and serving are required for official action of the commission.

Source: SL 2014, ch 47, § 6.



§ 7-9A-7 Removal of member.

7-9A-7. Removal of member. The electronic recording commission may remove an appointed member of the commission for incompetency, dereliction of duty, malfeasance, misfeasance, or nonfeasance in office, or any other good cause.

Source: SL 2014, ch 47, § 7.



§ 7-9A-8 Promulgation of rules.

7-9A-8. Promulgation of rules. The commission shall adopt rules, pursuant to chapter 1-26, to keep the standards and practices of registers of deeds in this state in harmony with the standards and practices of recording offices in other jurisdictions that substantially comply with this chapter and to keep the technology used by registers of deeds in this state compatible with technology used by recording offices in other jurisdictions that substantially comply with this chapter. The electronic recording commission, so far as is consistent with the purposes, policies, and provisions of this chapter, in adopting, amending, and repealing standards shall consider:

(1) Standards and practices of other jurisdictions;

(2) The most recent standards promulgated by national standard-setting bodies;

(3) The views of interested persons and governmental officials and entities;

(4) The needs of counties of varying size, population, and resources; and

(5) Standards requiring adequate information security protection to reasonably ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.
Source: SL 2014, ch 47, § 8.



§ 7-9A-9 Uniformity of application and construction.

7-9A-9. Uniformity of application and construction. In applying and construing the provisions of this chapter, the commission shall give consideration to the need to promote uniformity of the law with respect to its subject matter among states that enact these provisions.

Source: SL 2014, ch 47, § 9.



§ 7-9A-10 Relation to Electronic Signatures in Global and National Commerce Act.

7-9A-10. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, and supersedes the Federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et seq.), as of January 1, 2014, but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)).

Source: SL 2014, ch 47, § 10.






Chapter 10 - County Auditor

§ 7-10-1 Auditor as clerk of county commissioners--Preservation and destruction of records.

7-10-1. Auditor as clerk of county commissioners--Preservation and destruction of records. The county auditor is the clerk of the board of county commissioners and shall keep an accurate record of its official proceedings and carefully preserve all of the documents, books, records, maps, and other papers required to be deposited or kept in his office and carefully perform such other acts and duties as are required by law. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1887, ch 10, § 4; CL 1887, § 649; RPolC 1903, § 885; RC 1919, § 5944; SDC 1939, § 12.0901; SL 1981, ch 45, § 2.



§ 7-10-2 Accounting records maintained--Destruction.

7-10-2. Accounting records maintained--Destruction. The county auditor is required to keep and maintain such accounting records as set forth in the accounting manual prescribed by the auditor-general. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1897, ch 28, § 93; RPolC 1903, § 2156; RC 1919, § 5946; SDC 1939, § 12.0902; SL 1975, ch 76, § 2; SL 1981, ch 45, § 3.



§ 7-10-3 Monthly verification of treasurer's accounts--Report to county commissioners--Contents.

7-10-3. Monthly verification of treasurer's accounts--Report to county commissioners--Contents. The county auditor shall at the close of each calendar month list all cash and cash items held by the county treasurer and verify the balances in the depositories. The county auditor shall report to the board of county commissioners at each regular meeting the bank balances, the total amount of actual cash, the total amount of checks and drafts which have been in the treasurer's possession not exceeding three days. The county auditor shall also submit an itemized report of all cash items, checks, and drafts which have been in the treasurer's possession over three days. This report shall be made a part of the county commissioners' proceedings.

Source: SL 1887, ch 10, § 5; CL 1887, § 650; RPolC 1903, § 886; SL 1913, ch 206; SL 1917, ch 235; RC 1919, § 5945; SL 1931, ch 116; SDC 1939, § 12.0903; SL 2016, ch 44, § 9.



§ 7-10-4 Financial reports--Time for preparation and publication--Filing of publication.

7-10-4. Financial reports--Time for preparation and publication--Filing of publication. The county auditor shall prepare by the first day of March of each year a report of the revenues and expenditures of the previous year and the assets, liabilities, and equity of the county as of December thirty-first of the previous year. The report shall be made in the form prescribed by the auditor-general and shall be published within thirty days in the official newspapers of the county. A copy of the publication shall be filed with the auditor-general.

Source: CL 1887, § 1664; SL 1889, ch 48, § 1; RPolC 1903, § 2240; SL 1913, ch 206, § 15; SL 1917, ch 235, § 2; RC 1919, § 5947; SL 1921, ch 167; SDC 1939, § 12.0904; SL 1957, ch 19; SL 1972, ch 43, § 1; SL 1975, ch 76, § 3; SL 1982, ch 60, § 2; SL 1984, ch 47.



§ 7-10-5 General duties relating to elections.

7-10-5. General duties relating to elections. The county auditor shall perform all the duties required of him by law relative to making out and delivering notices of special and general elections, to making abstracts of and canvassing the votes cast at any special or general election, to issuing certificates of election to members of the Legislature, county, and precinct officers, and to forwarding the abstracts of votes cast at general or special elections to the secretary of state.

Source: SL 1881, ch 73, § 1; CL 1887, § 645; RPolC 1903, § 888; RC 1919, § 5950; SDC 1939, § 12.0908.



§ 7-10-6 Call of special election when county commissioners fail to call.

7-10-6. Call of special election when county commissioners fail to call. If the board of county commissioners for any cause fails or refuses to call special elections, the county auditor may provide for and call any special election under any of the statutes of the state in force within such county, upon the petition of a majority of all the registered voters of the county, based upon the total number of registered voters at the last preceding general election preceding such call.

Source: SL 1881, ch 73, § 1; CL 1887, § 645; RPolC 1903, § 888; RC 1919, § 5950; SDC 1939, § 12.0908; SL 1988, ch 63, § 2.



§ 7-10-7 Repealed.

7-10-7. Repealed by SL 1970, ch 43, § 1.



§ 7-10-8 Repealed.

7-10-8. Repealed by SL 2016, ch 47, § 2.



§ 7-10-9 Action against auditor and sureties for misconduct or omission of duty.

7-10-9. Action against auditor and sureties for misconduct or omission of duty. An action may be brought against the county auditor and the sureties upon the official bond, in the name of the state and for its use, or for the use of any county or person injured by the misconduct in office of the auditor, or by the omission of any duty required of the auditor by law.

Source: SL 1887, ch 10, § 10; CL 1887, § 655; RPolC 1903, § 891; RC 1919, § 5951; SDC 1939, § 12.0910; SL 2016, ch 44, § 10.



§ 7-10-10 Calculation of adjusted taxes upon cancellation of historical society moratorium--Payment deadline.

7-10-10. Calculation of adjusted taxes upon cancellation of historical society moratorium--Payment deadline. If a county treasurer receives a notice from the State Historical Society Board of Trustees pursuant to § 1-19A-22, the county auditor shall calculate the taxes that would have been paid on such property had the tax moratorium not been in place and send a tax notice to the owner of such property for the difference between the amount of taxes paid on such property since it was given a moratorium and the amount of tax that would have been paid without the tax moratorium. Such taxes shall be paid by November thirtieth of the year the tax notice was provided and, if delinquent, such property may be sold for such taxes.

Source: SL 1992, ch 6, § 2.






Chapter 11 - County Treasurer

§ 7-11-1 Treasurer as collector of taxes--Office at county seat_Receipt of county money.

7-11-1. Treasurer as collector of taxes--Office at county seat--Receipt of county money. The county treasurer is the collector of taxes. The treasurer shall maintain an office at the county seat. The treasurer shall receive all money belonging to the county from whatever source derived and other money which by law is directed to be paid to the treasurer.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, §§ 93, 94; CL 1887, §§ 637, 638; RPolC 1903, §§ 874, 875; SL 1913, ch 206; SL 1917, ch 235; RC 1919, § 5925; SDC 1939, § 12.0803; SL 2016, ch 44, § 11.



§ 7-11-2 Premium on treasurer's bond.

7-11-2. Premium on treasurer's bond. If the county treasurer is required to furnish a bond executed by a surety company legally authorized to transact business in this state, upon the approval of the bond by the county commissioners, the county shall pay the premium for the bond.

Source: SL 1911, ch 91, § 1; RC 1919, § 5942; SDC 1939, § 12.0801; SL 2016, ch 44, § 12.



§ 7-11-3 Additional security required of treasurer by county commissioners--Failure to give security creating vacancy in office.

7-11-3. Additional security required of treasurer by county commissioners--Failure to give security creating vacancy in office. The board of county commissioners may require the county treasurer to give additional sureties whenever in its opinion the existing security shall have become insufficient; and such board is authorized to demand and receive from the county treasurer an additional bond as required by law, with good and sufficient security, in such sum as such board may direct whenever in its opinion more money shall have passed or is about to pass into the hands of such treasurer than could be recovered under the penalty in the previous bond. If any county treasurer shall fail or refuse to give such additional security or bond within ten days after having been required so to do, his office shall be considered vacant and another treasurer shall be appointed.

Source: SL 1868-9, ch 25, §§ 101, 102; PolC 1877, ch 28, §§ 97, 98; CL 1887, §§ 1658, 1659; RPolC 1903, §§ 2235, 2236; RC 1919, §§ 6950, 6951; SDC 1939, § 12.0801.



§ 7-11-4 Collection of taxes--Maintenance of delinquent taxpayer list.

7-11-4. Collection of taxes--Maintenance of delinquent taxpayer list. The county treasurer shall collect and credit the taxes on behalf of the county and maintain the delinquent taxpayer list.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, § 94; CL 1887, § 638; RPolC 1903, § 875; RC 1919, § 5925; SDC 1939, § 12.0803; SL 2016, ch 44, § 13.



§ 7-11-4.1 Immunity from personal liability for bad checks--Conditions.

7-11-4.1. Immunity from personal liability for bad checks--Conditions. No county treasurer may be held personally liable for insufficient or no account checks issued to the treasurer for the licensure of snowmobiles, motor vehicles, trailers, motorcycles, or manufactured homes, if the county treasurer has exercised due diligence and has taken the following steps:

(1) Required positive identification of the person presenting the check; and

(2) Within a thirty-day period of receiving notice that the check has been dishonored, instituted a collection process on the check.
Source: SL 1976, ch 70; SL 1992, ch 80, § 1; SL 2016, ch 44, § 14.



§ 7-11-4.2 Bad check--Collection procedure--Removal as asset.

7-11-4.2. Bad check--Collection procedure--Removal as asset. If a county receives an insufficient fund or no account check, the county shall institute a collection procedure. If after one hundred eighty days the county has not received payment for the insufficient fund or no account check, the county treasurer may, with the majority approval of the board of county commissioners, remove the insufficient fund or no account check as an asset of the county.

Source: SL 1983, ch 48; SL 1994, ch 63.



§ 7-11-5 Accounting and payment of money into treasury.

7-11-5. Accounting and payment of money into treasury. The county treasurer shall account for and pay into the treasury of the county all money received by the treasurer and interest received on deposits.

Source: SL 1909, ch 21, § 1; RC 1919, § 5940; SDC 1939, § 12.0804; SL 2016, ch 44, § 15.



§ 7-11-6 Warrants of county auditor required for disbursements by treasurer.

7-11-6. Warrants of county auditor required for disbursements by treasurer. All money received by the county treasurer for the use of the county may only be disbursed by the treasurer on the warrant of the county auditor drawn according to law. All money shall be paid over by the treasurer at the time and in the manner provided by law.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, § 93; CL 1887, § 637; RPolC 1903, § 874; RC 1919, § 5925; SDC 1939, § 12.0803; SL 1975, ch 76, § 4; SL 2016, ch 44, § 16.



§ 7-11-7 Repealed.

7-11-7. Repealed by SL 1975, ch 76, § 12.



§ 7-11-8 Repealed.

7-11-8. Repealed by SL 1970, ch 43, § 1.



§ 7-11-9 Duplicate receipts for miscellaneous collections.

7-11-9. Duplicate receipts for miscellaneous collections. If the treasurer receives any money, warrants, or orders on any account other than taxes charged on the tax duplicate, the treasurer shall make out duplicate receipts. One receipt shall be delivered to the person paying the money, warrant, or order and the other receipt shall be filed with the auditor within one week.

Source: SL 1897, ch 28, § 91; RPolC 1903, § 2154; RC 1919, § 5927; SDC 1939, § 12.0807; SL 1975, ch 76, § 5; SL 2016, ch 44, § 17.



§ 7-11-10 , 7-11-11. Repealed.

7-11-10, 7-11-11. Repealed by SL 1975, ch 76, § 12.



§ 7-11-12 Accounting records maintained--Destruction.

7-11-12. Accounting records maintained--Destruction. The county treasurer shall keep and maintain such accounting records as set forth in the accounting manual prepared by the auditor-general. However, the county treasurer may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, § 94; CL 1887, § 638; RPolC 1903, § 875; SL 1913, ch 206, § 7; SL 1917, ch 235, § 2; RC 1919, § 5925; SDC 1939, § 12.0803; SL 1975, ch 76, § 6; SL 1981, ch 45, § 4.



§ 7-11-13 Repealed.

7-11-13. Repealed by SL 1975, ch 76, § 12.



§ 7-11-14 Collection fees not deducted from taxes received.

7-11-14. Collection fees not deducted from taxes received. The county treasurer shall not deduct from any tax collected by him, any fee for the collection thereof, and the full amount of tax collected shall be credited to the taxing district from which such tax is collected.

Source: SL 1909, ch 171, § 1; RC 1919, § 5943; SL 1919, ch 146; SDC 1939, § 12.0810.



§ 7-11-15 Repealed.

7-11-15. Repealed by SL 1975, ch 76, § 12.



§ 7-11-16 Failure to collect or account for fees as theft.

7-11-16. Failure to collect or account for fees as theft. Any county treasurer who shall neglect or omit to charge or collect the fees allowed for services rendered or shall fail or neglect to keep a record of the same or to make a correct statement thereof to the county auditor, with the intent to evade the provisions of this chapter shall be guilty of theft.

Source: SL 1890, ch 134, § 4; RPolC 1903, § 882; RC 1919, § 5939; SDC 1939, § 12.9909; SL 1981, ch 43, § 4.



§ 7-11-17 Examination of treasurer's books by county commissioners--Settlement and certification of accounts.

7-11-17. Examination of treasurer's books by county commissioners--Settlement and certification of accounts. The books, accounts, and vouchers of the county treasurer and all money, warrants, or orders remaining in the treasury shall at all times be subject to the inspection and examination of the board of county commissioners, including the regular meetings of the board in January and July of each year and at any other times as the board directs. The treasurer shall settle with the board the accounts kept by the treasurer.

The treasurer shall exhibit for that purpose all books, accounts, and money, and all vouchers relating to the same to be audited. The vouchers shall be retained by the board as evidence of the treasurer's settlement and if found correct, the account shall be so certified. If it is found incorrect, the treasurer is liable on the bond.

Source: SL 1868-9, ch 25, §§ 80, 91; PolC 1877, ch 21, § 95; CL 1887, § 639; RPolC 1903, § 876; RC 1919, § 5932; SDC 1939, § 12.0817; SL 2016, ch 44, § 18.



§ 7-11-18 Action against treasurer and sureties on failure to settle or pay over money.

7-11-18. Action against treasurer and sureties on failure to settle or pay over money. If any county treasurer fails to make return or settlement or to pay over all money with which the treasurer may stand charged at the time and in the manner prescribed by law, the county auditor, on receiving instructions from the state auditor or from the county commissioners, shall institute a suit against either the treasurer or the surety, or both, in the circuit court of the county.

Source: SL 1868-9, ch 25, § 99; PolC 1877, ch 28, § 95; CL 1887, § 1656; RPolC 1903, § 2233; RC 1919, § 6949; SDC 1939, § 12.0802; SL 2016, ch 44, § 19.



§ 7-11-19 Profiting from use of county funds as theft--Liability on official bond.

7-11-19. Profiting from use of county funds as theft--Liability on official bond. The making of profit and converting the profit to private use or benefit, directly or indirectly, by the county treasurer out of any money in the county treasury with the custody of which the treasurer is charged, by using, loaning, or depositing the profit in any manner, is theft. In addition the treasurer is liable upon the official bond for the profits realized by the unlawful use of the county funds.

Source: SL 1897, ch 104, § 4; RPolC 1903, § 352; RC 1919, § 6890; SDC 1939, § 12.9906; SL 1981, ch 43, § 5; SL 2016, ch 44, § 20.






Chapter 12 - Sheriff

§ 7-12-1 Sheriff to preserve the peace--Apprehension of felons--Execution of process.

7-12-1. Sheriff to preserve the peace--Apprehension of felons--Execution of process. The sheriff shall keep and preserve the peace within the county. The sheriff may call to aid any person or power of the county as the sheriff deems necessary. The sheriff shall pursue and apprehend all felons, and shall execute all writs, warrants, and other processes from any court or magistrate for which the sheriff has the legal authority.

Source: SL 1874-5, ch 27, § 68; PolC 1877, ch 21, § 65; CL 1887, § 661; RPolC 1903, § 896; RC 1919, § 5956; SDC 1939, § 12.1001; SL 2016, ch 44, § 21.



§ 7-12-2 Office at county seat--Service and posting of notices.

7-12-2. Office at county seat--Service and posting of notices. The sheriff shall keep the office at the county seat, serve or post all notices received from the county auditor or the board of county commissioners, and perform other duties as prescribed by law.

Source: SL 1874-5, ch 27, § 69; PolC 1877, ch 21, § 66; CL 1887, § 662; RPolC 1903, § 897; RC 1919, § 5958; SDC 1939, § 12.1001; SL 2016, ch 44, § 22.



§ 7-12-3 Attendance on courts and county commissioners.

7-12-3. Attendance on courts and county commissioners. The sheriff shall attend the sessions of the circuit court and the sessions of the board of county commissioners when required by the board to attend.

Source: SL 1874-5, ch 27, § 68; PolC 1877, ch 21, § 65; CL 1887, § 661; RPolC 1903, § 896; RC 1919, § 5956; SDC 1939, § 12.1001; SL 1981, ch 44, § 8.



§ 7-12-4 Compliance with attorney general's orders--Enforcement of laws.

7-12-4. Compliance with attorney general's orders--Enforcement of laws. The sheriff shall comply with all orders of the attorney general and at all times, whether on duty under the call of the attorney general or not. The sheriff shall faithfully execute and enforce all the laws of this state and especially all laws relating to alcoholic beverages.

Source: SL 1917, ch 355, § 7; RC 1919, § 5957; SDC 1939, § 12.1002; SL 2016, ch 44, § 23.



§ 7-12-5 Information furnished to attorney general and state's attorney--Assistance in prosecution of offenses.

7-12-5. Information furnished to attorney general and state's attorney--Assistance in prosecution of offenses. The sheriff shall furnish to the attorney general from time to time any information regarding conditions in the county that may be required. The sheriff shall pursue all violations of the criminal laws of this state, notify the state's attorney of violations, collect preliminary information, file criminal complaints, and arrest and assist in the prosecution of persons charged.

Source: SL 1917, ch 355, § 7; RC 1919, § 5957; SDC 1939, § 12.1002; SL 2016, ch 44, § 24.



§ 7-12-6 Deputy sheriff to act on disqualification or incapacity of sheriff--Coroner to serve papers on sheriff.

7-12-6. Deputy sheriff to act on disqualification or incapacity of sheriff--Coroner to serve papers on sheriff. If the sheriff is sued, the coroner shall serve the papers on the sheriff. The return on all papers served by the coroner has the same credit as the sheriff's return. The coroner shall receive the same fees as the sheriff receives for like services.

If the sheriff is disqualified or incapacitated, a deputy sheriff shall exercise the powers and duties of the office of sheriff so far as such disqualification or incapacity of the sheriff is required or needed.

Source: SL 1874-5, ch 27, § 88; PolC 1877, ch 21, § 67; CL 1887, § 663; RPolC 1903, § 898; RC 1919, § 5968; SDC 1939, § 12.1101; SL 1968, ch 16, § 3; SL 2016, ch 44, § 25.



§ 7-12-7 Designation of circuit court commissioner to act in absence, inability, or disqualification of sheriff and coroner.

7-12-7. Designation of circuit court commissioner to act in absence, inability, or disqualification of sheriff and coroner. When both the sheriff and the coroner are absent, disqualified, or otherwise incapacitated, the circuit court in the circuit in which the county is located may, by order, designate any voter as a commissioner of the court to perform the duties required from a sheriff or coroner in any particular case.

Source: SDC 1939, § 12.1101; SL 1968, ch 16, § 3.



§ 7-12-8 Repealed.

7-12-8. Repealed by SL 1985, ch 15, § 3.



§ 7-12-9 Deputies, jailers, and clerks authorized by county commissioners--Compensation.

7-12-9. Deputies, jailers, and clerks authorized by county commissioners--Compensation. If in the judgment of the board of county commissioners, it shall be necessary for the prompt dispatch of business in the office of the sheriff that one or more deputies, jailers or clerks be appointed therein, the board shall by resolution fix the number of such deputies, jailers or clerks and the compensation which they shall receive. The salary of each clerk, jailer and deputy shall be paid out of the county general fund.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1009; SL 1955, ch 20; SL 1963, ch 40, § 4.



§ 7-12-10 Appointment and removal of deputies, jailers, and clerks--Oath and bond.

7-12-10. Appointment and removal of deputies, jailers, and clerks--Oath and bond. The appointment or removal of each deputy, jailer, and clerk shall be made by the sheriff. Each appointment or removal shall be in writing and filed with the county auditor. Each deputy, jailer, and clerk shall qualify by subscribing the official oath and shall give such bond to the board of county commissioners for the discharge of his duties as the board of county commissioners may require.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1009; SL 1955, ch 20; SL 1963, ch 40, § 4; SL 1989, ch 66.



§ 7-12-10.1 Civil service system for deputies in large county--Features of system--Repeal or modification.

7-12-10.1. Civil service system for deputies in large county--Features of system--Repeal or modification. A county with a population of seventy-five thousand or more may adopt an ordinance establishing a civil service system for its county deputy sheriffs, and provide for the appointment of a civil service board, and prescribe its powers, duties, and compensation. The civil service system shall provide for the suspension or removal of any deputy sheriff for cause, subject to review and affirmance, reversal, or modification of such action by the civil service board. The deputy sheriff may request a hearing before the board at which he may be present in person or by counsel. The ordinance may be repealed or modified by a majority vote of the county commission.

Source: SL 1979, ch 42.



§ 7-12-11 Responsibility of sheriff for deputies, jailers, and clerks--Summary relief from duties.

7-12-11. Responsibility of sheriff for deputies, jailers, and clerks--Summary relief from duties. The sheriff is responsible for the acts of each deputy, jailer, and clerk in the performance of the duties of the sheriff's office. The sheriff may summarily relieve any deputy, jailer, or clerk of any or all official responsibilities and duties.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1009; SL 1955, ch 20; SL 1963, ch 40, § 4; SL 2016, ch 44, § 26.



§ 7-12-12 Vehicles and equipment furnished to sheriff by county--Mileage payments not made.

7-12-12. Vehicles and equipment furnished to sheriff by county--Mileage payments not made. Any county may, at the discretion of the board of county commissioners, furnish any motorcycle, automobile, truck or other vehicle, uniforms and other equipment to the sheriff or his deputies, or both, for law enforcement purposes only. In those counties furnishing motor vehicles, notwithstanding the provisions of this chapter for mileage payments in lieu of expenses, no mileage payments may be paid to sheriffs, deputy sheriffs or other county law enforcement personnel for whom motor vehicles are furnished.

Source: SDC 1939, § 12.1012 as enacted by SL 1963, ch 40, § 7; SL 1970, ch 47.



§ 7-12-13 Payment of expenses where vehicle furnished by county.

7-12-13. Payment of expenses where vehicle furnished by county. The sheriff, deputies, and other law enforcement officials of any county which furnishes motor vehicles for law enforcement purposes shall present itemized vouchers showing all receipted expenses, to be approved by the board of county commissioners, for payment by the county treasurer from the county general fund.

Source: SDC 1939, § 12.1012 as enacted by SL 1963, ch 40, § 7.



§ 7-12-14 County reimbursement of expenses on official business.

7-12-14. County reimbursement of expenses on official business. Reimbursement by counties for all necessary and reasonable expenses incurred by county law enforcement personnel while on official business shall be made, including mileage reimbursement for such personnel for whom motor vehicles are not furnished; such reimbursement may not be impaired by §§ 7-12-12 and 7-12-13.

Source: SDC 1939, § 12.1012 as enacted by SL 1963, ch 40, § 7.



§ 7-12-15 Sheriff's salary schedule.

7-12-15. Sheriff's salary schedule. The board of county commissioners shall establish, by resolution, the salary payable to the sheriff. The salary payable may not be less than the following schedule based upon the most recent decennial federal census of population of counties.

The board of county commissioners may not decrease the salary of the sheriff during consecutive terms of office of the sheriff. Any sheriff having responsibility for managing a full-time jail shall receive an additional ten percent added to the base salary listed in this section.

Source: SDC 1939, § 12.1011; SL 1947, ch 36; SL 1951, ch 23, § 2; SL 1957, ch 21; SL 1959, ch 28; SL 1963, ch 40, § 6; SL 1966, ch 23, § 1; SL 1968, ch 13; SL 1969, ch 22; SL 1972, ch 44, § 1; SL 1974, ch 62; SL 1975, ch 77, § 1; SL 1977, ch 59, § 3; SL 1978, ch 53, § 5; SL 1979, ch 41, § 1; SL 1980, ch 53, § 3; SL 1981, ch 52; SL 1982, ch 61, § 1; SL 1983, ch 39, § 3; SL 1984, ch 44, § 3; SL 1985, ch 46, § 3; SL 1986, ch 63, § 3A; SL 1988, ch 70, § 1; SL 1991, ch 57, § 1; SL 2002, ch 42, §§ 1, 3; SL 2007, ch 37, § 7, eff. Jan. 1, 2008; SL 2007, ch 37, § 8, eff. Jan. 1, 2009; SL 2013, ch 31, § 7, eff. Jan. 1, 2014; SL 2013, ch 31, § 8, eff. Jan. 1, 2015.



§ 7-12-16 Repealed.

7-12-16. Repealed by SL 1985, ch 15, § 3.



§ 7-12-17 Mileage and food allowances unaffected by salary provisions--Deduction for housing furnished by county.

7-12-17. Mileage and food allowances unaffected by salary provisions--Deduction for housing furnished by county. Nothing in § 7-12-15 or 7-12-16, however, shall be construed to change the reimbursement of the sheriff for costs of mileage incurred while on official business nor to change the fee received by the sheriff for the costs of food for boarding of prisoners. In the event that housing and utilities are furnished by a county to the sheriff, the county board of commissioners is authorized to establish a reasonable value for such quarters, based upon the general level of housing accommodation rentals prevailing at the county seat, and to deduct from the regular salary of the sheriff an equivalent amount therefor.

Source: SDC 1939, § 12.1011 as added by SL 1963, ch 40, § 6; SL 1966, ch 23, § 1; SL 1968, ch 13; SL 1969, ch 22.



§ 7-12-18 Fees and traveling expenses chargeable by sheriff.

7-12-18. Fees and traveling expenses chargeable by sheriff. The sheriff shall charge and remit the following:

(1) For serving an order of arrest with commitment or bail bond and return, twenty-five dollars;

(2) For serving summons, complaint, warrant of attachment, affidavit, notice and undertaking in claim and delivery, or injunction, order to show cause, citation, or other process, and return of the instrument, fifty dollars for all such process or instruments served at the same time upon the same person regardless of the capacities in which such person is served. However, for all such process or instruments served upon another such person at approximately the same time at the same place, ten dollars;

(3) For serving subpoena for witness, each person, twenty dollars;

(4) For traveling expenses in a motor vehicle, a mileage allowance of eight cents above the rate set for state employees by the State Board of Finance for each mile actually and necessarily traveled by motor vehicle. For traveling expenses in a private plane, a mileage allowance of ten cents above the rate set for state employees by the State Board of Finance for each mile actually and necessarily traveled by private plane. However, actual cost may be paid for travel by train, bus, plane, or other commercial vehicle;

(5) For serving writ of execution and return of the instrument, whether satisfied or unsatisfied, ninety-five dollars;

(6) For levying writ of possession, fifty dollars. However, if the sale of the property levied upon is not subsequently held, the actual costs or expenses associated with levying writ of possession shall be paid;

(7) For advertisement of sale in newspaper, in addition to printing, twenty-five dollars;

(8) For posting notices of sale of real property, twenty-five dollars, and mileage;

(9) For executing writ or order of partition, twenty-five dollars;

(10) For making deed for land sold on execution or order of sale, one hundred dollars except no fee is charged when the deed only requires the sheriff's signature;

(11) In addition to the applicable fees and expenses, a commission of six percent on all money received and disbursed by the sheriff on execution or order of sale, order of attachment, decree or on sale of real property or personal property. However, in no case may the commission be less than fifty dollars or more than three thousand five hundred dollars. If the execution or order of sale is a foreclosure of a real estate mortgage, the commission may not be more than one thousand five hundred dollars. The commissions shall be included as a part of the cost of execution, order of sale, order of attachment, decree, or on sale of real or personal property, which shall be paid by the debtor out of the proceeds. However, in each case of redemption prior to the sale, the sheriff is entitled to the commission as stated above, to be paid by the redemptioner as a cost of the redemption;

(12) For a case in the circuit court, if a person, in whose favor an execution or order of sale is issued, bids on the property sold on execution or decree, the sheriff or officer making the sale shall receive the following compensation: if the amount for which the property is bid on is one thousand dollars or less, the sum of forty dollars; and if the amount for which the property is bid on is more than one thousand dollars, the sum of one hundred dollars;

(13) For making a sale of real property under a foreclosure of mortgage by advertisement, the same fees as for the sale of real property under a judgment of foreclosure and sale of real property; and

(14) If personal property is taken by the sheriff on execution or warrant of attachment and applied in the satisfaction of the debt without sale, the same percentage on the appraised value of the property as in the case of a sale and all additional reasonable and necessary costs and expenses incurred in executing the duties of sheriff including expenses associated with the removal of property from the premises.

No fee may be charged in any action under § 25-10-3, 25-10-6, 22-19A-8, or 22-19A-12.

The fees established pursuant to this section shall be used for law enforcement purposes.

Source: SDC 1939, § 12.1003; SL 1947, ch 35; SL 1957, ch 20; SL 1959, ch 26; SL 1963, ch 40, § 2; SL 1967, ch 16; SL 1969, ch 21; SL 1970, ch 48; SL 1973, ch 46; SL 1974, ch 63; SL 1974, ch 153, § 2; SL 1975, ch 78; SL 1976, ch 71, §§ 1 to 5, 7 to 9; SL 1977, ch 62; SL 1978, ch 57; SL 1978, ch 58, § 1; SL 1981, ch 53; SL 1982, ch 66; SL 1985, ch 204, § 2; SL 1990, ch 54; SL 1996, ch 52; SL 1998, ch 42, § 1; SL 2002, ch 129, § 4; SL 2007, ch 38, § 1; SL 2016, ch 47, § 11.



§ 7-12-18.1 Uncollectable fees removed as assets of county.

7-12-18.1. Uncollectable fees removed as assets of county. Any fee that is charged by a sheriff and is outstanding for three or more years which the sheriff determines is uncollectable may, with the majority approval of the board of county commissioners, be removed as an asset of the county.

Source: SL 1987, ch 70.



§ 7-12-19 Repealed.

7-12-19. Repealed by SL 1981, ch 44, § 9.



§ 7-12-19.1 Fees paid to sheriff--Remittance to county treasurer.

7-12-19.1. Fees paid to sheriff--Remittance to county treasurer. Any person who is charged any fee and traveling expenses by a sheriff shall make payment to the county sheriff including, but not limited to, the fees provided in § 7-12-18. The sheriff shall keep a record of all fees collected and remit the fees to the county treasurer in accordance with the timeframe established by the county commission.

Source: SL 1978, ch 58, § 2; SL 1981, ch 54; SL 1999, ch 32, § 4.



§ 7-12-20 Endorsement of fees for service of process for state--Fees not required of county.

7-12-20. Endorsement of fees for service of process for state--Fees not required of county. If any sheriff or other officer serves any summons, subpoena, bench warrant, venire, or other process in any action to which the state is a party, the officer shall endorse upon the writ or process or upon a paper attached thereto, at the time of the return of service thereon, a statement of the fees for the service, the number of miles traveled, and the amount of mileage. If the sheriff fails to make the return with the statement and file the return with the clerk of the court from which the process issued before judgment is pronounced in the action to which the process relates, the sheriff may not receive any fee for the service. The county commissioners of the county where the service is performed are also prohibited from allowing the reimbursement. No fee may be required of a county, its officers, or board of county commissioners in any action commenced by the county.

Source: SL 1883, ch 54, § 1; CL 1887, § 1413; RPolC 1903, § 1834; RC 1919, § 5959; SDC 1939, § 12.1005; SL 1984, ch 161, § 6; SL 2016, ch 44, § 27.



§ 7-12-21 Reimbursement of travel expense outside county.

7-12-21. Reimbursement of travel expense outside county. For all necessary expenses incurred as a result of official travel outside the county, not specifically provided for in § 7-12-18, reimbursement shall be made by the board of county commissioners upon presentation of properly itemized vouchers.

Source: SDC 1939, § 12.1007 as added by SL 1963, ch 40, § 3; SL 1968, ch 12; SL 1984, ch 161, § 4.



§ 7-12-22 Prisoner transportation expenses--State reimbursement.

7-12-22. Prisoner transportation expenses--State reimbursement. The county shall pay all necessary expenses, including travel, incurred in the transportation of adult and juvenile prisoners to state correctional institutions. The county may be reimbursed by the state from funds appropriated for such purpose.

Source: SDC 1939, § 12.1007; SL 1959, ch 27; SL 1963, ch 40, § 3; SL 1968, ch 12; SL 1974, ch 64; SL 1975, ch 83, § 1; SL 1989, ch 20, § 64; SL 1996, ch 53, § 1; SL 1996, ch 172, § 72; SL 1999, ch 35, § 1.



§ 7-12-23 Reimburtsement for taking prisoner before judge.

7-12-23. Reimbursement for taking prisoner before judge. If any person accused of a public offense is taken before a judge in chambers for the purpose of entering a plea of guilty, and receives a penitentiary sentence, the sheriff shall be reimbursed pursuant to §§ 7-12-21 and 7-12-22.

If a penitentiary sentence is not imposed, the sheriff shall be reimbursed for the actual expenses for conveying the person to and from the judge by the nearest traveled route. This payment shall be made by the county where the alleged offense was committed.

Source: SL 1913, ch 161, § 3; RC 1919, § 5964; SDC 1939, § 12.1008; SL 2016, ch 47, § 10.



§ 7-12-24 Prisoner transportation allowances not considered fees for salary purposes.

7-12-24. Prisoner transportation allowances not considered fees for salary purposes. Reimbursement for expenses paid to the sheriff under §§ 7-12-21 and 7-12-22 may not be considered fees within the meaning of §§ 7-12-15 to 7-12-17, inclusive.

Source: SDC 1939, § 12.1007 as added by SL 1963, ch 40, § 3; SL 1968, ch 12.



§ 7-12-25 Fees deposited in general fund.

7-12-25. Fees deposited in general fund. The sheriff is hereby authorized and directed to remit to the county treasurer all fees collected for deposit in the county general fund.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1010; SL 1951, ch 23, § 1; SL 1963, ch 40, § 5.



§ 7-12-25.1 Fees deposited in joint law enforcement fund if joint commission exists in county.

7-12-25.1. Fees deposited in joint law enforcement fund if joint commission exists in county. Notwithstanding § 7-12-25, all fees and travel expenses charged by the sheriff under the provisions of § 7-12-18 shall be deposited in a fund known as the "joint law enforcement fund," for use only by the joint municipal-county law enforcement commission if such commission exists in the county.

Source: SL 1977, ch 63; SL 1978, ch 58, § 3.



§ 7-12-26 County payment of judgments against sheriff and deputies.

7-12-26. County payment of judgments against sheriff and deputies. All judgments rendered against the sheriff, deputies, and clerks by reason of any official duties performed by the sheriff, deputies, and clerks shall be paid by the board of county commissioners.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1010; SL 1951, ch 23, § 1; SL 1963, ch 40, § 5.



§ 7-12-26.1 Purchase of liability insurance for sheriff, deputies, and employees.

7-12-26.1. Purchase of liability insurance for sheriff, deputies, and employees. Each board of county commissioners may purchase and pay premiums on insurance covering and insuring the sheriff and each deputy and employee of the sheriff. The insurance shall insure against personal liability as a result of errors and omissions in the performance of official duties. The premiums shall be paid from the county general fund.

Source: SL 1970, ch 54; SL 2010, ch 36, § 1.



§ 7-12-27 Reimbursement of sheriff and deputies paid from county general fund.

7-12-27. Reimbursement of sheriff and deputies paid from county general fund. All claims for reimbursement of the sheriff, deputies, and clerks arising from official duties of such county officials, as provided by law, shall be paid from the general fund of the county by the board of county commissioners.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1010; SL 1951, ch 23, § 1; SL 1963, ch 40, § 5.



§ 7-12-28 Failure to perform duty or account for fees as misdemeanor.

7-12-28. Failure to perform duty or account for fees as misdemeanor. Every sheriff who intentionally fails or refuses to perform any official duty for which a fee is prescribed by law, or who fails or refuses to render a full and true report to the county of all fees charged by his office, is guilty of a Class 1 misdemeanor.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.9911; SL 1978, ch 58, § 4; SL 1981, ch 43, § 6.



§ 7-12-29 Taking and holding animal suspected of being dangerous--Formal determination--Disposal of dangerous animal.

7-12-29. Taking and holding animal suspected of being dangerous--Formal determination--Disposal of dangerous animal. The sheriff may take possession of any animal suspected of being dangerous. The sheriff may hold such animal until a formal determination can be made of the extent of the danger such animal poses. If the animal has attacked or bitten a human or an animal pet, the formal determination shall include consultation with the department of health for the purposes of rabies control. The sheriff may dispose of any animal so determined to be dangerous.

Source: SL 1988, ch 71.






Chapter 13 - County Constables

§ 7-13-1 Appointment and terms of constables--Accountability.

7-13-1. Appointment and terms of constables--Accountability. The board of county commissioners may appoint constables who are registered voters. The constables shall hold office at the pleasure of the board of county commissioners for a term of two years, and until their successors are appointed and qualified. The board of county commissioners may establish guidelines for the accountability of constables.

Source: SL 1920 (SS), ch 38, § 2; SDC 1939, § 12.1501; SL 1961, ch 32, § 1; SL 1979, ch 43; SL 1981, ch 55, § 1.



§ 7-13-2 Jurisdiction and powers of constables for county.

7-13-2. Jurisdiction and powers of constables for county. Such county constables shall have the same powers and jurisdiction throughout the entire county as a township or other constable has within his district; such county constables may serve process and make levies in the same manner and effect as the sheriff, and conduct other official proceedings throughout the county in the same manner and effect as a township or other constable within his district.

Source: SDC 1939, § 12.1501; SL 1961, ch 32, § 1; SL 1973, ch 126, § 1.



§ 7-13-3 Appointment of constables for districts not organized into townships.

7-13-3. Appointment of constables for districts not organized into townships. The board of county commissioners of each organized county having territory therein which is not organized into civil townships shall divide such territory into such number of districts, not exceeding eight, as it shall deem advisable, from each of which districts there may be appointed at the time specified in § 7-13-1, one constable who shall serve for a term of two years.

Source: SL 1901, ch 169, §§ 1, 2; RPolC 1903, § 961; RC 1919, § 6026; SL 1920 (SS), ch 38, § 2; SDC 1939, § 12.1501; SL 1961, ch 32, § 1.



§ 7-13-4 Fees of constables--Record filed with county auditor.

7-13-4. Fees of constables--Record filed with county auditor. County constables may collect the same fees as are allowed sheriffs for like services. The constables shall keep a daily record of all moneys collected and file a copy of that record with the county auditor by the fifteenth day of the following month.

Source: PolC 1877, ch 39, § 19; CL 1887, § 1421; RPolC 1903, § 1839; RC 1919, § 6027; SDC 1939, § 12.1502; SL 1981, ch 55, § 2.






Chapter 14 - Coroner

§ 7-14-1 Fees and expenses allowable to coroner set by board.

7-14-1. Fees and expenses allowable to coroner set by board. The coroner shall receive fees and expenses as set by the board of county commissioners.

Source: SL 1881, ch 75, § 1; CL 1887, § 1414; RPolC 1903, § 1835; RC 1919, § 5974; SL 1933, ch 70; SDC 1939, § 12.1105; SL 1968, ch 16, § 4; SL 1984, ch 44, § 4A; SL 1985, ch 46, § 4; SL 1986, ch 63, § 3; SL 1988, ch 66, § 2; SL 2005, ch 44, § 1.



§ 7-14-2 Reimbursement and source of payment of coroner's expenses.

7-14-2. Reimbursement and source of payment of coroner's expenses. The county coroner shall be reimbursed for all necessary and reasonable expenditures incurred in the discharge of his duty as shall be approved by the board of county commissioners and which shall be paid out of the general fund of the county.

Source: SL 1881, ch 75, § 1; CL 1887, § 1414; RPolC 1903, § 1835; RC 1919, § 5974; SDC 1939, § 12.1105; SL 1968, ch 16, § 4.



§ 7-14-3 Surrender or burial of body viewed by coroner.

7-14-3. Surrender or burial of body viewed by coroner. The coroner shall cause the body of any deceased person which he is called upon to view to be delivered to the person entitled to receive it, if any there be; but if not, he shall cause it to be properly buried and the expense paid from any property found with the body.

Source: SL 1874-5, ch 27, § 103; PolC 1877, ch 21, § 81; CL 1887, § 676; RPolC 1903, § 911; SL 1909, ch 278; RC 1919, § 5969; SDC 1939, § 12.1102.



§ 7-14-4 Offer of body to medical school--Burial if not requisitioned by school.

7-14-4. Offer of body to medical school--Burial if not requisitioned by school. If sufficient property is not found on the body, the coroner shall forthwith give notice to the dean of the department of medicine of the University of South Dakota, specifying in such notice the probable cause of death; and upon the requisition of the dean of such department, he shall forward such body to the university at its expense, within twenty-four hours of the receipt of such requisition. If no such requisition be received within the time stated, it shall be the duty of the coroner to cause the body to be properly buried, and the expense thereof shall be paid by the county from the general fund.

Source: SL 1874-5, ch 27, § 103; PolC 1877, ch 21, § 81; CL 1887, § 676; RPolC 1903, § 911; SL 1909, ch 278; RC 1919, § 5969; SDC 1939, § 12.1102.



§ 7-14-5 Delivery to county treasurer of property found on body--Action for recovery.

7-14-5. Delivery to county treasurer of property found on body--Action for recovery. The coroner must within thirty days after an inquest upon a dead body deliver to the county treasurer any money or other property which may be found upon the body, not expended for burial expenses as provided in § 7-14-3, unless claimed in the meantime by the legal representatives of the decedent. If he fails to do so, the treasurer may proceed against him for its recovery by a civil action in the name of the county.

Source: PolC 1877, ch 21, § 84; CL 1887, § 679; RPolC 1903, § 914; RC 1919, § 5970; SDC 1939, § 12.1103.



§ 7-14-6 Deposit and sale of property found on body--Delivery to decedent's estate.

7-14-6. Deposit and sale of property found on body--Delivery to decedent's estate. Upon the delivery of any property to the treasurer, as provided in § 7-14-5, he must, if it be money, place it to the credit of the county; or, if it be other property, he must within thirty days sell it at public auction, upon reasonable notice, and place the proceeds to the credit of the county. If the money in the treasury be demanded within six years by the legal representatives of the decedent, the treasurer must pay it to them, after deducting the fees and expenses of the coroner and of the county in relation to the matter; or it may be paid at any time thereafter upon the order of the board of county commissioners.

Source: PolC 1877, ch 21, §§ 85, 86; CL 1887, §§ 680, 681; RPolC 1903, §§ 915, 916; RC 1919, §§ 5971, 5972; SDC 1939, § 12.1103.



§ 7-14-7 Coroner to account for property before fees paid.

7-14-7. Coroner to account for property before fees paid. Before auditing and allowing any account of the coroner the board of county commissioners must require from him a statement in writing of any money or other property found upon persons on whom inquests have been held by him, verified by his oath, to the effect that the statement is true, and that the money or property mentioned in it has been delivered to the legal representatives of the decedent or to the county treasurer.

Source: PolC 1877, ch 21, § 87; CL 1887, § 682; RPolC 1903, § 917; RC 1919, § 5973; SDC 1939, § 12.1104.



§ 7-14-8 Salary--Radio.

7-14-8. Salary--Radio. The coroner may receive a salary which shall be set by the board of county commissioners and the coroner may be furnished with a radio by the county capable of transmitting and receiving government bands.

Source: SL 1985, ch 48, § 1.



§ 7-14-9 Appointment and compensation of deputies.

7-14-9. Appointment and compensation of deputies. The coroner may appoint one or more deputies and each deputy shall receive fees and expenses as determined at the discretion of the board of the county commissioners. The deputy coroner may not receive a salary.

Source: SL 1985, ch 48, § 2; SL 2005, ch 45, § 1.



§ 7-14-10 Training programs.

7-14-10. Training programs. Each newly selected county coroner shall participate in the training program established by the Law Enforcement Officers Standards Commission within one year of taking office. Each county coroner shall participate in and successfully complete an advanced or refresher training established by the commission at least every two years.

Source: SL 2010, ch 123, § 3.






Chapter 15 - County Surveyor [Repealed]

CHAPTER 7-15

COUNTY SURVEYOR [REPEALED]

[Repealed by SL 1974, ch 282, § 1]



Chapter 16 - State's Attorney

§ 7-16-1 Election at general election--Oath and bond--Licensed attorney required.

7-16-1. Election at general election--Oath and bond--Licensed attorney required. A state's attorney shall be elected in each organized county of this state at each general election, who shall qualify by taking the oath of office and giving a bond as provided by law.

No person shall be eligible to the Office of State's Attorney who is not duly licensed to practice as an attorney and counselor at law by the Supreme Court of this state.

Source: RPolC 1903, § 9271/2; RC 1919, § 5997; SDC 1939, § 12.1301; SL 1965, ch 27, § 1.



§ 7-16-2 Judicial appointment of acting attorney in event of absence, inability, or disqualification--Fees.

7-16-2. Judicial appointment of acting attorney in event of absence, inability, or disqualification--Fees. The circuit court, whenever there shall be no state's attorney for the county or when the state's attorney is absent or unable to attend to his duties or is adversely interested or disqualified, may appoint, by an order to be entered in the minutes of the court, some duly licensed attorney and counselor at law to perform for the time being the duties required by law to be performed by the state's attorney and the person so appointed shall thereupon be vested with all the powers of such state's attorney for that purpose; and the circuit court shall, by an order in the minutes of the court, fix his fees therefor, which amount shall be allowed by the board of county commissioners and when so ordered by the court shall be deducted from the salary of the state's attorney. Nothing in this section shall be so construed as to give the court power to permanently fill vacancies in such office.

Source: SL 1883, ch 43, § 7; CL 1887, § 434; SL 1889, ch 59, § 1; RPolC 1903, § 934; SL 1905, ch 90; RC 1919, § 6004; SDC 1939, § 12.1304.



§ 7-16-3 Appointment, qualifications, and powers of deputy attorneys.

7-16-3. Appointment, qualifications, and powers of deputy attorneys. The state's attorney may appoint one deputy or limited deputy who shall be a duly licensed attorney and counselor at law having the qualifications required of state's attorneys, and if authorized by the board of county commissioners by resolution duly entered upon its minutes, the state's attorney may appoint one or more additional deputies or limited deputies, each of whom shall likewise be a duly licensed attorney and counselor at law having the qualifications required of state's attorneys. During such deputyship the person so appointed shall be vested with all the powers of the state's attorney, subject to the control of the state's attorney. A limited deputy shall be vested with only those powers specifically delegated by the state's attorney in writing at the time of his appointment, shall serve at the pleasure of the state's attorney and be under his supervision and control.

Source: SL 1891, ch 108, § 1; RPolC 1903, § 935; SL 1917, ch 191; RC 1919, § 6005; SL 1921, ch 398; SL 1927, ch 194; SDC 1939, § 12.1305; SL 1941, ch 31; SL 1985, ch 50, § 1.



§ 7-16-4 Deputy for desertion and public welfare laws in large counties.

7-16-4. Deputy for desertion and public welfare laws in large counties. In all counties with a population of more than fifteen thousand as shown by the last federal census, the state's attorney shall appoint, and the board of county commissioners must allow a proper compensation as set by a judge of the circuit court for one deputy or limited deputy state's attorney who shall be responsible to assist in the enforcement of the desertion and public welfare laws of this state.

Source: SDC 1939, § 12.1305 as added by SL 1963, ch 42; SL 1985, ch 50, § 2.



§ 7-16-5 Salaries of deputies.

7-16-5. Salaries of deputies. The salaries of the deputy state's attorneys shall be paid in the same manner that the salary of the state's attorney is paid each month.

No deputy state's attorney shall be entitled to receive any salary under the provisions of this section, unless the state's attorney shall, at the same time, attend to and perform the duties of his office as provided by law.

The board of county commissioners may in its discretion allow such compensation for the deputies as it shall deem proper.

Source: SL 1891, ch 108, § 1; RPolC 1903, § 935; SL 1917, ch 191; RC 1919, § 6005; SL 1921, ch 398; SL 1927, ch 194; SDC 1939, § 12.1305; SL 1941, ch 31.



§ 7-16-6 Employment of counsel to assist state's attorney in trial--Employment of state's attorney or deputy in proceedings outside county.

7-16-6. Employment of counsel to assist state's attorney in trial--Employment of state's attorney or deputy in proceedings outside county. In all criminal cases and in civil cases if the county is a party, if two or more attorneys are employed by the defendant in a criminal case or by the opposite party in civil cases the board of county commissioners may employ counsel to assist the state's attorney in the trial of the cases at the compensation that is agreed upon between the board and counsel. In civil cases or administrative proceedings outside the county if the county or any county officers are named as parties, the board of county commissioners or county officers, if bringing suit in their official capacities or if sued in their individual or official capacities, may employ the county's state's attorney, deputy state's attorney, limited deputy state's attorney or any firm, association or corporation with whom the state's attorney, deputy state's attorney or limited deputy state's attorney is affiliated, to prosecute or defend the actions, and compensation in addition to the state's attorney's salary may be paid for the legal services.

Source: SL 1901, ch 93, § 1; RPolC 1903, § 944; RC 1919, § 6014; SDC 1939, § 12.1306; SL 1983, ch 44, § 2; SL 1985, ch 50, § 3.



§ 7-16-7 Employment of special investigative agents--Qualifications--Compensation--Records.

7-16-7. Employment of special investigative agents--Qualifications--Compensation--Records. The board of county commissioners may by resolution recorded in their minutes, authorize the state's attorney to employ one or more special agents, either continuously or temporarily, to serve upon authorization of the attorney general or his designee, whose duty it shall be to assist the state's attorney in the investigation of crimes. The state's attorney shall inform the attorney general or his designee when special agents are employed or terminated. A special agent shall be a certified law enforcement officer and shall be under the control and direction of the state's attorney. The board of county commissioners, by resolution, shall set a per diem or hourly salary for special agents for actual time worked which shall be paid by the county upon presentation of itemized vouchers approved by the state's attorney. The state's attorney shall maintain offense, investigative and cancellation reports on matters in which he employs special agents in a form substantially similar to those forms used by the division of criminal investigation.

Source: SL 1921, ch 398; SL 1927, ch 194; SDC 1939, § 12.1305; SL 1941, ch 31; SL 1968, ch 14; SL 1979, ch 44.



§ 7-16-7.1 Employment of paralegal and secretarial assistance.

7-16-7.1. Employment of paralegal and secretarial assistance. A state's attorney may employ a paralegal assistant and secretarial assistance as is necessary for the efficient operation of his office. The employment of assistance is subject to prior approval of the board of county commissioners, who shall determine the compensation that the employees receive.

Source: SL 1982, ch 68.



§ 7-16-8 Opinions and advice to county officers--Fees.

7-16-8. Opinions and advice to county officers--Fees. The state's attorney shall give opinions and advice without fee to the board of county commissioners and other civil officers of his county, if requested by the board or officers, upon all matters in which the county is interested or relating to the official duties of the board or officers. However, a part-time state's attorney may receive a fee in addition to the state's attorney's salary for legal services rendered pursuant to contract in behalf of the county or county officers in civil cases and administrative proceedings outside the county, pursuant to § 7-16-6 or to a board or commission acting pursuant to chapter 46A-10A.

Source: SL 1883, ch 43, § 4; CL 1887, § 430; RPolC 1903, § 930; RC 1919, § 6000; SDC 1939, § 12.1302 (1); SL 1983, ch 44, § 5; SL 1986, ch. 378, § 2.



§ 7-16-9 Prosecution and defense of actions for state and county--Proceedings outside county or in federal court.

7-16-9. Prosecution and defense of actions for state and county--Proceedings outside county or in federal court. The state's attorney shall appear in all courts of his county and prosecute and defend on behalf of the state or his county all actions or proceedings, civil or criminal, in which the state or county is interested or a party. No state's attorney is required to appear in courts outside his county to prosecute and defend on behalf of the state or his county, any action or proceeding, civil or criminal, in which the state or county is interested or a party, except as required under § 7-16-15. If a part-time state's attorney appears in courts outside his county or in federal courts to represent the state or his county, he may receive extra compensation for the legal services pursuant to § 7-16-6.

Source: SL 1883, ch 43, § 2; CL 1887, § 428; RPolC 1903, § 928; RC 1919, § 5998; SDC 1939, § 12.1302 (2); SL 1983, ch 44, § 6; SL 1985, ch 51.



§ 7-16-9.1 Examination of cases where offender committed or released on bail.

7-16-9.1. Examination of cases where offender committed or released on bail. Each state's attorney shall inquire into and make a full examination of all the facts and circumstances of every case where an offender is committed to jail or released on bail.

Source: SL 1895, ch 64, § 6; RCCrimP 1903, § 210; RC 1919, § 4706; SDC 1939 & Supp 1960, § 34.1504; SDCL, § 23-20-8; SL 1978, ch 164, § 8.



§ 7-16-10 Prosecution of preliminary informations before magistrate.

7-16-10. Prosecution of preliminary informations before magistrate. It shall be the duty of the state's attorney, when requested by any magistrate of his county, to appear on behalf of the state before any such magistrate and prosecute all preliminary informations on behalf of the state of which such magistrate shall have jurisdiction.

Source: SL 1883, ch 43, § 3; CL 1887, § 429; RPolC 1903, § 929; RC 1919, § 5999; SDC 1939, § 12.1302 (4).



§ 7-16-11 Attendance and advice to grand jury--Issuance of process.

7-16-11. Attendance and advice to grand jury--Issuance of process. It shall be the duty of the state's attorney whenever required by the grand jury to attend them for the purpose of examining witnesses in their presence or of giving them any advice on any legal matter, and to issue subpoenas or other process to compel the attendance of witnesses.

Source: SL 1883, ch 43, § 11; CL 1887, § 438; RPolC 1903, § 932; RC 1919, § 6002; SDC 1939, § 12.1302 (5).



§ 7-16-12 Repealed.

7-16-12. Repealed by SL 1985, ch 52.



§ 7-16-13 Prosecution of actions by public authorities for child support.

7-16-13. Prosecution of actions by public authorities for child support. It shall be the duty of the state's attorney to commence and prosecute forthwith all actions and proceedings, civil or criminal, brought by the authorities charged with the support of any legitimate or illegitimate child for the recovery and enforcement of support for such child, including actions commenced under chapter 25-9A.

Source: SDC 1939, § 12.1302 (7) as added by SL 1963, ch 41.



§ 7-16-14 Actions against county commissioners for misconduct in office.

7-16-14. Actions against county commissioners for misconduct in office. It shall be the duty of the state's attorney to begin and prosecute a civil action or actions on behalf of the county against the county commissioners, or any one or more of them, for malfeasance in office, misappropriation of public funds, or other misconduct whenever there is reasonable cause therefor and he shall be requested so to do by a written petition signed by fifteen resident taxpayers of the county.

Source: SL 1897, ch 116, § 1; RPolC 1903, § 931; RC 1919, § 6001; SDC 1939, § 12.1302 (3).



§ 7-16-15 Continuation of prosecution or defense after change of venue.

7-16-15. Continuation of prosecution or defense after change of venue. Whenever the venue is changed in any criminal case or in any civil action or proceeding in which his county or the state is interested or a party, it shall be the duty of the state's attorney of the county where such criminal case was commenced, or of the county interested in such civil action or proceeding, to appear and prosecute such criminal case and to prosecute or defend such civil action or proceeding in the county to which the same may be changed.

Source: SL 1883, ch 43, § 2; CL 1887, § 428; RPolC 1903, § 928; RC 1919, § 5998; SL 1927, ch 193; SDC 1939, § 12.1302.



§ 7-16-16 Reimbursement of traveling expenses incurred on official business--Mileage allowances.

7-16-16. Reimbursement of traveling expenses incurred on official business--Mileage allowances. The state's attorney and the state's attorney's deputies and special agents are entitled to receive from the county the necessary traveling and hotel expenses while traveling for the purpose of making investigations and attending to the duties of office either within or without the state. The county treasurer shall pay the expenses upon the presentation of itemized vouchers approved by the state's attorney. If the state's attorney, the deputy, or special agent used a personal motor vehicle, the person is entitled to receive not more than the state rate for each mile necessarily traveled.

Source: SL 1921, ch 398; SL 1927, ch 194; SL 1933, ch 70; SDC 1939, § 12.1305; SL 1941, ch 31; SL 1968, ch 14; SL 1978, ch 52, § 2; SL 2016, ch 44, § 28.



§ 7-16-17 Reimbursement of expenses outside county.

7-16-17. Reimbursement of expenses outside county. If the state's attorney of one county is requested to go to another county or from one part to another part of the county to transact any business as state's attorney, the state's attorney shall be paid by the county the amount of the necessary expenses in transacting the business in addition to the salary fixed by the county board.

Source: SL 1883, ch 43, § 6; CL 1887, § 433; RPolC 1903, § 938; RC 1919, § 6008; SDC 1939, § 12.1307; SL 2016, ch 44, § 29.



§ 7-16-18 Extra fees for official business--Representation of private parties--Judicial office--Full-time state's attorney.

7-16-18. Extra fees for official business--Representation of private parties--Judicial office--Full-time state's attorney. Other than fees payable for child support enforcement services upon request of the Department of Social Services under a cooperative agreement with the board of county commissioners, fees payable upon request of the Department of Social Services under a cooperative agreement with the board of county commissioners under the Violence Against Women Act, 42 USC 3796gg et seq. as of January 1, 1997, and fees payable under contract for representation of the county or its officers in civil cases and administrative proceedings outside the county pursuant to § 7-16-6 or fees payable for representation of a board or commission acting pursuant to chapter 46A-10A, the state's attorney may not receive any fee or reward from or on behalf of any prosecutor or other individual for services in any prosecution or business to which it is the state's attorney's official duty to attend, nor be concerned as attorney or counselor for either party, other than for the state or county, in any civil action depending on the same state of facts upon which any criminal prosecution commenced, but undetermined, shall depend. No state's attorney, while in office, is eligible to hold any judicial office. A full-time state's attorney, as defined by § 7-16-19, is not entitled to receive the fees payable for child support enforcement services or services under the Violence Against Women Act provided herein, nor is a full-time state's attorney entitled to extra compensation for representing the county or its officers in civil cases and administrative proceedings outside the county provided herein or for representing a board or commission acting on drainage matters.

Source: SDC 1939, § 12.1307; SL 1977, ch 64, § 1; SL 1983, ch 44, § 3; SL 1986, ch 378, § 3; SL 1997, ch 46, § 1.



§ 7-16-19 Full-time position--Private practice prohibited.

7-16-19. Full-time position--Private practice prohibited. In any county of over fifty thousand population and any other county where the board of county commissioners so designates, the state's attorney shall be a full-time position and the state's attorney may not be counsel or attorney in any action, civil or criminal, in the courts of this state except when acting on behalf of the county or the State of South Dakota.

Source: SDC 1939, § 12.1301 as added by SL 1965, ch 27, § 1; SL 1972, ch 39, § 2; SL 1982, ch 62, § 2; SL 2016, ch 44, § 30.



§ 7-16-19.1 Part-time state's attorney--Office at business address authorized.

7-16-19.1. Part-time state's attorney--Office at business address authorized. The state's attorney of a county not employing a full-time state's attorney may maintain the Office of State's Attorney at the state's attorney's regular business address. The board of county commissioners may provide the state's attorney an allowance for fixed office overhead expenses in lieu of furnishing office space at the courthouse.

Source: SL 1982, ch 67; SL 2016, ch 44, § 31.



§ 7-16-20 Duplicate receipts issued for fines, penalties, and costs received.

7-16-20. Duplicate receipts issued for fines, penalties, and costs received. The state's attorney, whenever any money for fines, forfeitures, recognizances, penalties, or costs is received, shall deliver to the officer or person paying the same, duplicate receipts, one receipt shall be filed by the officer or person in the office of the county treasurer.

Source: SL 1883, ch 43, § 8; CL 1887, § 435; RPolC 1903, § 933; RC 1919, § 6003; SDC 1939, § 12.1308; SL 2016, ch 44, § 32.



§ 7-16-21 Deposit and accounting for fines, penalties, and costs received--Failure to account as theft.

7-16-21. Deposit and accounting for fines, penalties, and costs received--Failure to account as theft. The state's attorney shall pay over to the county treasurer all money received as the state's attorney within ten days after it is received. The state's attorney shall file with the county auditor a complete list of the amount so paid showing all fees and costs received in civil actions in which the county is the successful party, as well as all fines, recognizances, forfeitures, penalties, or costs received by the state's attorney. The state's attorney shall specify the name of each person from whom money was received, the particular amount paid by each person, and the cause for which each payment was made. A state's attorney who neglects to account for or pay over the money received as required by this section is guilty of theft.

Source: SL 1883, ch 43, §§ 9, 10; SL 1885, ch 45, § 1; CL 1887, §§ 431, 436, 437; SL 1889, ch 60, § 3; RPolC 1903, §§ 937, 939, 940, 945; RC 1919, §§ 6009, 6010; SDC 1939, §§ 12.1308, 12.9913; SL 1981, ch 43, § 7; SL 2016, ch 44, § 33.



§ 7-16-22 Action on attorney's bond for recovery of money received.

7-16-22. Action on attorney's bond for recovery of money received. The county treasurer, in the treasurer's official name and capacity, shall cause an action to be instituted upon the bond of the state's attorney for the recovery of the money so received and unpaid by the state's attorney.

Source: SL 1883, ch 43, § 10; CL 1887, § 437; RPolC 1903, § 940; RC 1919, § 6010; SDC 1939, § 12.1308; SL 2016, ch 44, § 34.



§ 7-16-23 Fees and costs in addition to salary--Full-time state's attorney.

7-16-23. Fees and costs in addition to salary--Full-time state's attorney. Other than fees for child support enforcement services made upon the request of the Department of Social Services to a state's attorney under a cooperative agreement with the board of county commissioners, fees payable upon request of the Department of Social Services under a cooperative agreement with the board of county commissioners under the Violence Against Women Act, 42 USC 3796gg et seq. as of January 1, 1997, and fees payable under contract for representation of the county or its officers in civil cases and administrative proceedings outside the county pursuant to § 7-16-6, a board of county commissioners may not give or pay any fees or costs to a state's attorney as part of a salary or in addition to a salary. However, each board shall participate in the costs of the prosecution and enforcement by the state's attorney of support obligations against any responsible parent, whether of a civil or criminal nature, on a fee for service basis with the Department of Social Services. The fee is paid to the state's attorney in addition to any other compensation of the state's attorney for the performance of other public duties. A full-time state's attorney, as defined by § 7-16-19, is not entitled to receive the fees payable for child support enforcement services or services under the Violence Against Women Act authorized by this section nor is a full-time state's attorney entitled to extra compensation for representation of the county or its officers in civil cases and administrative proceedings outside the county pursuant to § 7-16-6.

Source: SDC 1939, § 12.1308; SL 1977, ch 64, § 2; SL 1978, ch 59; SL 1983, ch 44, § 4; SL 1997, ch 46, § 2.



§ 7-16-24 Consolidation of office of state's attorney to create office of regional prosecutor.

7-16-24. Consolidation of office of state's attorney to create office of regional prosecutor. Any board of county commissioners may by resolution propose to consolidate the office of state's attorney with any other county or counties to create an office of regional prosecutor. The board of county commissioners may negotiate and enter into an agreement concerning the services and functions of the office of the regional prosecutor.

Source: SL 1996, ch 54, § 1.



§ 7-16-25 Establishment of office of regional prosecutor--Notice requirement--Option to withdraw from or modify agreement--Election of state's attorney.

7-16-25. Establishment of office of regional prosecutor--Notice requirement--Option to withdraw from or modify agreement--Election of state's attorney. Any board of county commissioners entering into an agreement establishing the office of regional prosecutor shall give notice before January first of the year of the next general election in which the state's attorney would be elected. Any party to the agreement may give notice of its intent to withdraw from the agreement or to modify the terms of the agreement at any time before January first of the year of the next general election in which the regional prosecutor would be elected. Any county withdrawing from such an agreement, and not entering another, shall proceed to the election of a state's attorney.

Source: SL 1996, ch 54, § 2.



§ 7-16-26 Agreement to create office of regional prosecutor--Specifications of office.

7-16-26. Agreement to create office of regional prosecutor--Specifications of office. Any two or more counties entering into an agreement to create an office of regional prosecutor may specify the following:

(1) The duties of the regional prosecutor on matters such as civil and criminal matters;

(2) The precise organization, composition, and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto;

(3) The purposes, powers, rights, objectives, and responsibilities;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor;

(5) The rate of compensation and the method of reimbursement for expenses;

(6) The location of the office;

(7) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(8) Any other related matters.
Source: SL 1996, ch 54, § 3.



§ 7-16-27 Election district for office of regional prosecutor.

7-16-27. Election district for office of regional prosecutor. For purposes of §§ 7-16-24 to 7-16-30, inclusive, the election district for the office of regional prosecutor includes the total election boundaries of each county entering an agreement for merging the functions of the state's attorney.

Source: SL 1996, ch 54, § 4.



§ 7-16-28 Election of state's attorney for office of regional prosecutor--Oath of office, bond and eligibility requirements.

7-16-28. Election of state's attorney for office of regional prosecutor--Oath of office, bond and eligibility requirements. A state's attorney shall be elected for each office of regional prosecutor of this state every fourth year during the general election, who shall qualify by taking the oath of office and giving a bond as provided by law. No person is eligible to the office of regional prosecutor who is not duly licensed to practice as an attorney and counselor at law by the Supreme Court of this state.

Source: SL 1996, ch 54, § 5.



§ 7-16-29 Application of chapter.

7-16-29. Application of chapter. The provisions of chapter 7-16 shall generally apply to any attorney elected to represent the office of regional prosecutor.

Source: SL 1996, ch 54, § 6.



§ 7-16-30 Amendment or modification of regional prosecutor agreement--Existing and future terms.

7-16-30. Amendment or modification of regional prosecutor agreement--Existing and future terms. A regional prosecutor agreement may be amended or modified as to the existing term only with the consent of all counties that are party to the agreement and the serving regional prosecutor. A regional prosecution agreement may be amended or modified as to the future terms only with the consent of all counties that are party to the agreement.

Source: SL 1996, ch 54, § 7.



§ 7-16-31 Residency requirements for state's attorney in counties with low population.

7-16-31. Residency requirements for state's attorney in counties with low population. In any county with a population of less than five thousand persons, no state's attorney is disqualified from holding office for failure to be a resident of that county if the state's attorney is a resident of a county which is contiguous to the county in which the state's attorney holds such office.

Source: SL 2004, ch 69, § 1.






Chapter 16A - Public Defender

§ 7-16A-1 Establishment of office by commissioners' resolution.

7-16A-1. Establishment of office by commissioners' resolution. Each board of county commissioners may, by resolution, establish and maintain an office of public defender to fulfill the requirements of § 23A-40-7.

Source: SL 1978, ch 152, § 1.



§ 7-16A-2 Joint office established by two or more counties.

7-16A-2. Joint office established by two or more counties. If a board of county commissioners elects to establish and maintain an office of public defender, it may join with the board of county commissioners of one or more other counties to jointly establish and maintain an office of public defender. In that case the participating counties shall be treated for the purpose of this chapter as if they were one county.

Source: SL 1978, ch 152, § 6.



§ 7-16A-3 Provisions by establishing board for office.

7-16A-3. Provisions by establishing board for office. If a board of county commissioners elects to establish an office of public defender it shall:

(1) Prescribe the qualifications of the public defender, the term of office and the rate of annual compensation; and

(2) Provide for the establishment, maintenance, and support of the office.
Source: SL 1978, ch 152, § 1.



§ 7-16A-4 Advisory committee to be established--Composition--Chairman.

7-16A-4. Advisory committee to be established--Composition--Chairman. A public defender advisory committee shall be established whenever an office of public defender is established. A committee shall consist of the following members:

(1) One person not admitted to the practice of law, not an employee of the county, and not a law enforcement officer, who shall be appointed by the county commissioners of the originating county;

(2) Two members of the board of county commissioners of the county, or if two or more counties are participating, one commissioner from each county, who shall be appointed by the chairman of the board of county commissioners of each county;

(3) Two attorneys practicing in the county or one attorney, if available, from each county, if two or more counties are participating in the plan, who shall be appointed by the presiding judge of the county's circuit court.

The committee shall elect one of its members as chairman.

Source: SL 1978, ch 152, § 2; SL 1983, ch 45, § 1.



§ 7-16A-5 Appointment and qualifications of public defender.

7-16A-5. Appointment and qualifications of public defender. The advisory committee shall appoint and dismiss the public defender. To be appointed, a person shall be licensed to practice law in this state, be competent to counsel and defend a person charged with a crime, and have basic knowledge of, and experience in, criminal law.

Source: SL 1978, ch 152, §§ 3, 4; SL 1983, ch 45, § 2.



§ 7-16A-6 Employment of personnel for defender's office--Administration.

7-16A-6. Employment of personnel for defender's office--Administration. If an office of public defender has been established, the board of county commissioners may employ, on recommendation by the public defender and in the manner and at the compensation prescribed by the advisory committee, such assistant public defenders, clerks, investigators, stenographers, and other persons as the advisory committee considers necessary for carrying out the public defender's duties. The employees shall serve at the pleasure of the public defender. Such employees and the public defender shall, for administrative purposes, be considered to be employees of the county which administers the public defender fund.

Source: SL 1978, ch 152, § 7.



§ 7-16A-7 Qualifications of assistant defenders--Assignment to cases.

7-16A-7. Qualifications of assistant defenders--Assignment to cases. An assistant public defender, before employment, must be licensed to practice law in this state and be competent to counsel and defend a person charged with a crime. A public defender may assign and substitute his assistant public defenders to cases referred to the office of the public defender without prior approval of the court.

Source: SL 1978, ch 152, §§ 7, 11.



§ 7-16A-8 Facilities and supplies for office.

7-16A-8. Facilities and supplies for office. If an office of public defender has been established the board of county commissioners shall provide appropriate facilities, including office space, furniture, equipment, books, postage, supplies, and interviewing facilities in the jail, necessary for carrying out the public defender's duties.

Source: SL 1978, ch 152, § 8.



§ 7-16A-9 Persons to be represented--Services provided.

7-16A-9. Persons to be represented--Services provided. A public defender shall represent any indigent person who is:

(1) Detained by a law enforcement officer without charge or judicial process;

(2) Arrested or charged with having committed a crime or of being a juvenile delinquent;

(3) Detained under a conviction of a crime, juvenile delinquency, or mental illness; or

(4) Otherwise an indigent person entitled to representation by law, to the same extent as a person having his or her own counsel, and with the necessary services and facilities of representation, including investigation and other preparation, authorized or approved by a court.
Source: SL 1978, ch 152, § 9; SL 2016, ch 44, § 35.



§ 7-16A-10 Proceedings in which indigents represented--Co-counsel.

7-16A-10. Proceedings in which indigents represented--Co-counsel. An indigent person who is entitled to be represented by a public defender shall be counseled and defended at all stages of the matter beginning with the earliest time when a person providing his own counsel would be entitled to be represented by an attorney, including the revocation of probation or parole, appeal, and any other post-conviction proceeding that the public defender and the indigent consider appropriate, unless the court in which a proceeding is brought determines that it is not a proceeding that a reasonable person with adequate means would be willing to bring at his own expense. Representation may include co-counsel or associate counsel in appropriate cases.

Source: SL 1978, ch 152, § 9.



§ 7-16A-11 Representation restricted to state courts--Federal matters excepted--Compensation paid by federal courts.

7-16A-11. Representation restricted to state courts--Federal matters excepted--Compensation paid by federal courts. This chapter applies only to representation in the courts of this state, except that it does not prohibit a public defender from representing an indigent person in an action seeking relief other than the recovery of money damages in a federal court of the United States, if;

(1) The matter arises out of or is related to an action pending or recently pending in a court of criminal jurisdiction of the state;

(2) Representation is under a plan of the United States District Court as required by the Criminal Justice Act of 1964 (18 U.S.C. § 3006A) and is approved by the board of county commissioners;

(3) The matter arises out of an action pending in the juvenile courts of this state; or

(4) The matter arises out of an action pending for the involuntary commitment to the state hospital.

Any compensation paid by a federal court of the United States shall be placed directly in the public defender fund.

Source: SL 1978, ch 152, § 16.



§ 7-16A-12 Assignment of substitute when public defender unable to perform--Duty--Compensation of substitute.

7-16A-12. Assignment of substitute when public defender unable to perform--Duty--Compensation of substitute. If at any stage of proceedings, including appeal or other post-judgment proceedings, a public defender is unable to represent an indigent person, because of a conflict of interest or other good cause, the court concerned may assign a substitute private attorney to represent the indigent person.

A substitute attorney has the same duty to the indigent person as the public defender for whom the attorney is substituted. The court shall prescribe reasonable compensation for the substitute attorney and approve the expenses necessarily made by the attorney for the defense of the indigent person in the manner pursuant to § 23A-40-8.

Source: SL 1978, ch 152, § 10; SL 2016, ch 44, § 36.



§ 7-16A-13 Extension to representation in municipal ordinance violations--Contributions by municipality.

7-16A-13. Extension to representation in municipal ordinance violations--Contributions by municipality. The governing body of a municipality situated in a county in which an office of public defender has been established, may request the board of county commissioners of the county to extend the duties of the public defender to represent all indigent persons who are subject to proceedings for a violation of the ordinances of the municipality. On receipt of the request, the board of county commissioners shall adopt a resolution so extending the duties of the public defender. The contribution that the municipality shall make toward the expenses of the public defender whose duties include the municipality, shall be set and paid as provided by written contract of the board of county commissioners and the governing body of the municipality involved.

Source: SL 1978, ch 152, § 5.



§ 7-16A-14 Payment of expenses directly related to particular cases.

7-16A-14. Payment of expenses directly related to particular cases. Any direct expense, including the cost of a transcript or substitute for a transcript, that is necessarily incurred in representing an indigent under this chapter shall be paid by the municipality or county on behalf of which the service is performed.

Source: SL 1978, ch 152, § 13.



§ 7-16A-15 Apportionment of expenses not otherwise allocable.

7-16A-15. Apportionment of expenses not otherwise allocable. If two or more jurisdictions jointly establish an office of public defender, the expenses not otherwise allocable among the participating jurisdictions, unless otherwise agreed upon, shall be allocated on the basis of population according to the most recent federal decennial census.

Source: SL 1978, ch 152, § 14.



§ 7-16A-16 County appropriations for public defender fund--Administration and accounting for fund--Private contributions.

7-16A-16. County appropriations for public defender fund--Administration and accounting for fund--Private contributions. The board of county commissioners of each county participating in a public defender plan shall annually appropriate money from the general fund to administer the public defender. The funds appropriated by the participating counties shall be placed in a public defender fund which shall be administered by the county originating the public defender plan, unless otherwise agreed upon by the participating boards of county commissioners. Private contributions for the support of the office may be accepted and placed in the fund. The county administering the fund shall give an annual accounting to other participating counties.

Source: SL 1978, ch 152, § 12; SL 1985, ch 77, § 4.



§ 7-16A-17 Monthly report to circuit court for setting liens--Disposition of funds collected from liens.

7-16A-17. Monthly report to circuit court for setting liens--Disposition of funds collected from liens. Each public defender shall submit, at least monthly, to the presiding judge of his circuit court, a list of cases disposed of by his office for the purpose of setting the liens required by § 23A-40-9. Any funds collected from public defender liens pursuant to the provisions of § 23A-40-9 shall be placed in the public defender fund to carry out the provisions of this chapter.

Source: SL 1978, ch 152, § 15.



§ 7-16A-18 Records maintained by public defender--Annual report to advisory committee.

7-16A-18. Records maintained by public defender--Annual report to advisory committee. A public defender shall keep appropriate records for each indigent person represented by the public defender's office. A public defender shall submit an annual report to the advisory committee showing the number of indigent persons represented by the public defender's office, the crimes involved, the outcome of each case, and the expenditures made in carrying out the public defender's responsibilities.

Source: SL 1978, ch 152, § 17; SL 2016, ch 44, § 37.






Chapter 16B - County Legal Expense Relief Program

§ 7-16B-1 to 7-16B-12. Repealed.

7-16B-1 to 7-16B-12. Repealed by SL 1992, ch 55, § 11.



§ 7-16B-13 County legal expense relief fund established--Administration.

7-16B-13. County legal expense relief fund established--Administration. There is established at the association of county commissioners a county legal expense relief fund administered by the county legal expense relief board created pursuant to § 7-16B-22. Expenditures from the fund shall be approved by the board.

Source: SL 1992, ch 55, § 1; SL 1995, ch 40; SL 2010, ch 37, § 1; SL 2016, ch 44, § 38.



§ 7-16B-14 Request for participation fund--Minimum number of participating counties required for chapter to become effective--Time limit.

7-16B-14. Request for participation fund--Minimum number of participating counties required for chapter to become effective--Time limit. A majority of the members-elect of the county commission shall pass a resolution requesting participation in the county legal expense relief fund before November 1, 1993, to initially be considered a participating county for the purposes of this chapter. If less than thirty-five of the counties in the state have passed resolutions requesting participation in this chapter before November 1, 1993, this chapter does not become effective. Each board of county commissioners shall by resolution take official action on whether the county will participate in the county legal expense relief fund. Such resolution shall be sent to the Office of the South Dakota Association of County Commissioners.

Source: SL 1992, ch 55, § 2; SL 1993, ch 66, § 1.



§ 7-16B-15 Promulgation of rules.

7-16B-15. Promulgation of rules. The county legal expense relief board shall promulgate rules, pursuant to chapter 1-26, regarding the procedure and requirements for allowing additional counties to participate in the fund, the procedure and requirements for allowing participating counties to withdraw from the fund, and other policies to facilitate the administration, distributions, and assessments associated with the fund.

Source: SL 1992, ch 55, § 3; SL 1993, ch 66, § 2; SL 2016, ch 44, § 39.



§ 7-16B-16 Application for funds--Qualifying amount of expenses.

7-16B-16. Application for funds--Qualifying amount of expenses. Any participating county may apply to the board for funds from the county legal expense relief fund if that county has incurred expenses related to any one criminal prosecution resulting in a court trial that are in excess of twenty-five thousand dollars.

The application shall include such information as the board may prescribe.

Source: SL 1992, ch 55, § 4; SL 1993, ch 66, § 3; SL 1995, ch 41, § 1; SL 2016, ch 44, § 40.



§ 7-16B-17 Approval of application and disbursements--Amount.

7-16B-17. Approval of application and disbursements--Amount. The board established pursuant to § 7-16B-22 shall determine if the application is in order and the claim is justified and may approve disbursements to the county for ninety percent of any expenses related to any one criminal prosecution resulting in a court trial which qualifies pursuant to § 7-16B-16 and may continue to reimburse the county for ninety percent of the expenses for that trial. Reimbursement pursuant to this section shall be made only upon that portion of the legal expenses related to such criminal prosecution resulting in a court trial which is in excess of the qualifying amount set forth in § 7-16B-16.

Source: SL 1992, ch 55, § 5; SL 1995, ch 41, § 2.



§ 7-16B-18 Series of trials as one trial.

7-16B-18. Series of trials as one trial. A series of trials arising out of a single incident shall be considered as one court trial in applying the provisions of §§ 7-16B-16 and 7-16B-17.

Source: SL 1992, ch 55, § 6.



§ 7-16B-19 Calculation of disbursements and each county's share--Certification of assessment.

7-16B-19. Calculation of disbursements and each county's share--Certification of assessment. Prior to January thirty-first, the board shall calculate the actual disbursements from the county legal expense relief fund in the previous calendar year and shall compute each participating county's share utilizing the formula established in § 7-16B-20. The board shall certify each participating county's share of the total assessment to the county auditor before the last day of January, April, July, and October. Each participating county shall remit its share of the county legal expense relief fund to the board within thirty days of certification.

Source: SL 1992, ch 55, § 7; SL 2012, ch 52, § 1.



§ 7-16B-19.1 Supplemental assessment if fund reserve is likely to be depleted.

7-16B-19.1. Supplemental assessment if fund reserve is likely to be depleted. If it appears to the board that the county legal expense relief fund reserve is likely to be completely depleted, the board may determine a supplemental assessment is required and shall compute each participating county's share utilizing the formula established in § 7-16B-20. The board shall certify each participating county's share of the supplemental assessment to the county auditor. Each participating county shall remit its share of the supplemental assessment to the board within thirty days of certification.

Source: SL 2012, ch 52, § 2.



§ 7-16B-20 Factors utilized in computing participating county's share of fund.

7-16B-20. Factors utilized in computing participating county's share of fund. Each participating county's share of the county legal expense relief fund shall be computed utilizing the following factors:

(1) The percent of the total population of the participating counties in the state which reside in the county excluding individuals not subject to the jurisdiction of the unified judicial system; and

(2) The percent of the true and full assessed value of the participating counties in the state associated with the county as determined by the Department of Revenue.

Each participating county's share of the county legal expense relief assessment shall be calculated by multiplying the average of the two factors by the total assessment.

Source: SL 1992, ch 55, § 8.



§ 7-16B-21 Acceptance of gifts, contributions or funds authorized.

7-16B-21. Acceptance of gifts, contributions or funds authorized. The board may accept any gifts, contributions, or funds obtained from any other source for the purpose of carrying out the provisions of this chapter. The administration and expenditure of these funds shall be in accordance with this chapter.

Source: SL 1992, ch 55, § 9.



§ 7-16B-22 County legal expense relief board established--Appointment and term of members--Payment of board's costs.

7-16B-22. County legal expense relief board established--Appointment and term of members--Payment of board's costs. There is established a county legal expense relief board to consist of five county commissioners from participating counties appointed by the executive board of the association of county commissioners established pursuant to § 7-7-28. The executive board of the association may appoint an alternate board member to serve when the county legal expense relief board does not have a quorum at meeting. The alternate board member may be a county commissioner or a county manager appointed pursuant to § 7-8A-4. Board members shall serve staggered terms of four years or until their term as county commissioner has expired. Per diem costs for the board shall be established by the executive board of the association and shall be paid from funds collected by the association.

Source: SL 1992, ch 55, § 10; SL 2011, ch 38, § 1.






Chapter 17 - Government Of Unorganized Counties [Repealed]

CHAPTER 7-17

GOVERNMENT OF UNORGANIZED COUNTIES [REPEALED]

[Repealed by SL 1974, ch 153, § 60; SL 1979, ch 45, §§ 1, 2; SL 1985, ch 15, § 3]



Chapter 18 - Corporate Powers And Obligations Of Counties

§ 7-18-1 County as body corporate--Party in court.

7-18-1. County as body corporate--Party in court. Each county is a body corporate for civil and political purposes only, and as such may sue and be sued, plead and be impleaded, in any court in this state.

Source: SL 1874-5, ch 27, § 28; PolC 1877, ch 21, § 13; CL 1887, § 572; RPolC 1903, § 795; RC 1919, § 5791; SL 1935, ch 79; SDC 1939, § 12.1801; SL 1985, ch 15, § 23.



§ 7-18-2 Seal of county.

7-18-2. Seal of county. The board of county commissioners shall procure and keep a seal with emblems and devices as the board deems proper. This shall be the seal of the county and the county auditor may not use any other seal.

Source: SL 1874-5, ch 27, §§ 38, 39; PolC 1877, ch 21, § 17; CL 1887, § 578; RPolC 1903, § 817; RC 1919, § 5868; SDC 1939, § 12.1802; SL 2016, ch 44, § 41.



§ 7-18-3 Designation of official newspapers for county--Publication of board proceedings and notices.

7-18-3. Designation of official newspapers for county--Publication of board proceedings and notices. At its regular meeting in January of each year the board of county commissioners shall designate three legal newspapers printed in the county as official newspapers. If there are not three legal newspapers within the county, then as many newspapers that are legal newspapers. No more than two newspapers within the same municipality may be designated as official newspapers by the county, if there are other legal newspapers published elsewhere within the county.

The board shall publish a full and complete report of all its official proceedings at all regular and special meetings and shall publish proceedings as soon after any meeting as practicable. The board shall pay for publishing the proceedings at a rate not to exceed ninety percent of the legal line rates for weekly newspapers and not to exceed the legal line rate for daily newspapers, as provided in chapter 17-2.

All notices required by law to be published by the county auditor shall also be published in the official newspapers. If any notice includes a legal description of property outside the incorporated limits of a municipality, the notice may include a physical description of the property from the nearest incorporated municipality.

Source: SL 1874-5, ch 25, § 1; PolC 1877, ch 21, § 54; CL 1887, § 619; SL 1901, ch 97, § 1; RPolC 1903, § 859; RC 1919, § 5895; SL 1919, ch 151; SL 1921, ch 170; SDC 1939, § 12.1807; SL 1947, ch 41; SL 1957, ch 26; SL 1963, ch 47; SL 2009, ch 29, § 1; SL 2016, ch 44, § 42.



§ 7-18-3.1 Names of poor relief recipients not published.

7-18-3.1. Names of poor relief recipients not published. The name of any person receiving or who is entitled to poor relief as provided in chapter 28-13 may not be published as a part of the minutes of county commissioners meetings as provided in § 7-18-3.

Source: SL 1975, ch 79, § 1; SL 2016, ch 44, § 43.



§ 7-18-4 Affidavit of official publications.

7-18-4. Affidavit of official publications. Each official newspaper shall file an affidavit of publication with the county auditor, executed in due form, of all legal official publications made by the county.

Source: SL 1874-5, ch 25, § 1; PolC 1877, ch 21, § 54; CL 1887, § 619; SL 1901, ch 97, § 1; RPolC 1903, § 859; RC 1919, § 5895; SL 1919, ch 151; SL 1921, ch 170; SDC 1939, § 12.1807; SL 1947, ch 41; SL 1957, ch 26; SL 1963, ch 47; SL 2016, ch 44, § 44.



§ 7-18-5 Report of commissioners' proceedings to be sent to official newspapers.

7-18-5. Report of commissioners' proceedings to be sent to official newspapers. The county auditor shall make a full and complete report of the proceedings of each regular and special meeting of the board and send a copy to the official newspapers. The report shall be sent within one week from the time each meeting is held.

Source: CL 1887, § 620; SL 1895, ch 54, § 1; RPolC 1903, § 860; RC 1919, § 5896; SDC 1939, § 12.1807; SL 1947, ch 41; SL 1957, ch 26; SL 1963, ch 47; SL 2016, ch 44, § 45.



§ 7-18-6 to 7-18-6.4. Repealed.

7-18-6 to 7-18-6.4. Repealed by SL 1986, ch 4, § 8.



§ 7-18-7 Tax levy to pay judgment against county--County property exempt from process.

7-18-7. Tax levy to pay judgment against county--County property exempt from process. If any judgment is obtained against a county, the board of county commissioners may, at any time after the expiration of six months from the rendition of the judgment, assess and collect a sufficient amount of revenue to pay off and discharge the judgment. The property of the county and of persons owning property situated or liable to taxation therein may not be subject to judgment lien or liens, nor to seizure or sale upon execution or other process of any court. The levy authorized by this section is in addition to the levy authorized in § 10-12-21.

Source: SL 1874-5, ch 27, § 29; PolC 1877, ch 21, § 14; SL 1881, ch 54, § 1; CL 1887, § 573; RPolC 1903, § 796; RC 1919, § 5792; SDC 1939, § 12.1805; SL 1985, ch 77, § 5.



§ 7-18-8 Liability insurance and agreements obtained for county--Protection for officers and employees.

7-18-8. Liability insurance and agreements obtained for county--Protection for officers and employees. Any board of county commissioners may obtain and pay for all forms of liability insurance, or in lieu thereof, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24, to protect and assist the county in meeting obligations arising from such acts or omissions for which the county may be legally liable. The liability insurance coverage or other arrangement obtained shall protect the county officers and employees in the performance of official duties and against acts committed by them that could be reasonably considered to be within the scope of their official duties.

Source: SL 1949, ch 28; SDC Supp 1960, § 12.1810; SL 1975, ch 80; SL 1978, ch 50, § 1; SL 1987, ch 75, § 2.



§ 7-18-9 Condemnation of private property by county--Resolution of necessity.

7-18-9. Condemnation of private property by county--Resolution of necessity. The board of county commissioners may condemn private property for public purposes in the manner and to the extent provided by law.

If the board of county commissioners deems it necessary to condemn private property for the purpose of opening, constructing, changing, relocating, maintaining, repairing, or extending any highway or bridge within its county, or for the purpose of erecting, repairing, or extending any courthouse, jail, or other public building, and of acquiring other or additional ground therefor, or for the purpose of providing cut slopes, borrow pits, or channel changes, or to afford unobstructed vision on the highways in the county at any point of danger to public travel, for right-of-way and borrow pit, or for the purpose of making any other public improvement or to acquire private property for any public use authorized by law, the board shall by resolution declare an appropriation necessary to be made and state the purpose and extent of the appropriation.

Nothing in this section may be construed as authorizing county commissioners to condemn property for county courthouse or jail site until a majority of the voters of a county have voted in favor of the erection of a courthouse or jail.

Source: SL 1913, ch 152, §§ 1, 2; RC 1919, §§ 5805, 5806; SDC 1939, § 12.1806; SL 1957, ch 25; SL 2016, ch 44, § 46.



§ 7-18-10 Agreements with federal agencies.

7-18-10. Agreements with federal agencies. Any county of this state may, through its board of commissioners, enter into agreements with and receive grants from federal agencies.

Source: SL 1965, ch 211, § 2; SL 2016, ch 44, § 47.



§ 7-18-11 Repealed.

7-18-11. Repealed by SL 1985, ch 77, § 42.



§ 7-18-12 Expenditures for industrial, tourist and recreational activities to nonprofit corporations or associations--Reports required--Inspection of books and records.

7-18-12. Expenditures for industrial, tourist and recreational activities to nonprofit corporations or associations--Reports required--Inspection of books and records. The board of county commissioners may promote industrial, tourist, and recreational activities and make payment from the general fund to nonprofit corporations or associations engaged in promotion either within or outside of the boundaries of the county. Any nonprofit corporation or association which accepts funds from a board of county commissioners, shall file an annual report of all receipts and expenditures with the county auditor not later than December thirty-first of each year. All books and records of the nonprofit corporation or association may be inspected by any member of the board of county commissioners, or by any agent or attorney representing the board, for any proper purpose at any reasonable time.

Source: SL 1969, ch 28; SL 1985, ch 77, § 6.



§ 7-18-13 County contributions to safety programs.

7-18-13. County contributions to safety programs. Any county of this state that has a population of thirty thousand or more, through its board of commissioners may, from its general fund, contribute to the support of a program of safety and the prevention of accidents. Such support may be, in whole or in part, to a safety council operated on any plan of membership and action as formulated by the National Safety Council.

Source: SL 1971, ch 49.



§ 7-18-14 Flood control cooperative agreements authorized.

7-18-14. Flood control cooperative agreements authorized. Every county shall have power to enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision, or unit of government, federal or state, to cooperate with and furnish assurances of cooperation and sponsorship as required by federal or state law in preventing or controlling flooding.

Source: SL 1971, ch 48; SL 1972, ch 46.



§ 7-18-15 County powers in implementation of flood control programs.

7-18-15. County powers in implementation of flood control programs. Every county shall have power

(1) To prevent or control flooding within its boundaries which endangers property;

(2) To enter into agreements with the United States, with the State of South Dakota, and with any authorized agency, subdivision, or unit of government, federal or state, to cooperate in preventing or controlling such flooding;

(3) To acquire by lease, purchase, gift, grant-in-aid, condemnation, or other lawful means and hold in its name for use and control as provided by law both real and personal property and easements and rights of way within the boundaries of the county for all purposes necessary to prevent or control such flooding; and

(4) For any and all of the foregoing purposes, to appropriate moneys therefor.
Source: SL 1971, ch 48.



§ 7-18-16 Rental facilities for economic development--Power to issue revenue bonds.

7-18-16. Rental facilities for economic development--Power to issue revenue bonds. All powers conferred upon municipalities under chapter 9-54 relating to the power to issue revenue bonds shall also be applicable to any county.

Source: SL 1972, ch 45, § 1.



§ 7-18-17 Rental facilities for economic development--Agreements for joint or cooperative action.

7-18-17. Rental facilities for economic development--Agreements for joint or cooperative action. Any county, in order to accomplish the purposes provided in chapter 9-54, may enter into agreements with any other public agency or agencies for joint or cooperative action and such agreements shall be governed by the provisions of chapter 1-24.

Source: SL 1972, ch 45, § 1.



§ 7-18-18 Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional.

7-18-18. Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional. Any county with a volunteer fire department may establish a deferred compensation program for its volunteer firefighters. Such a program may be financed by the county or by the volunteer firefighters and may be managed through the county or through an insurance company or other financial institution. Such program shall be established by ordinance. Each county shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer firefighter.

Source: SL 1986, ch 71, § 2.



§ 7-18-18.1 Deferred compensation program for volunteer advanced life support personnel.

7-18-18.1. Deferred compensation program for volunteer advanced life support personnel. Any county with volunteer advanced life support personnel may establish a deferred compensation program for its volunteer advanced life support personnel. Such a program may be financed by the county or by the volunteer advanced life support personnel and may be managed through the county or through an insurance company or other financial institution. Such program shall be established by ordinance. Each county shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer advanced life support personnel.

Source: SL 2011, ch 36, § 1.



§ 7-18-19 County authorized to provide funds for air carrier air service.

7-18-19. County authorized to provide funds for air carrier air service. A county may pay compensation to a regularly scheduled commercial air carrier to provide basic or enhanced air service as provided in the Airport and Airway Safety and Capacity Expansion Act of 1987 and may provide compensation to a regularly scheduled air carrier under contract with the South Dakota Airline Authority. Funds provided by a county to pay compensation for such air service shall be budgeted pursuant to chapter 7-21.

Source: SL 1988, ch 376, § 2; SL 1990, ch 377, § 1.



§ 7-18-20 Adoption of ordinances to protect groundwater authorized--Scope and purpose--Agreements to implement and enforce wellhead protection program.

7-18-20. Adoption of ordinances to protect groundwater authorized--Scope and purpose--Agreements to implement and enforce wellhead protection program. A county may adopt ordinances for the purpose of protecting public groundwater supplies from pollution. The ordinances shall be consistent with the wellhead protection program guidelines developed by the department pursuant to § 34A-3A-17, and may include ordinances to establish wellhead protection areas; to zone for the purpose of protecting such areas from pollution; to monitor and regulate activities and sources of potential or actual pollution within the areas; and to provide for the containment and cleanup of pollution or other remedial action within the areas. A county may enter into agreements with the state and with other political subdivisions to implement and enforce a wellhead protection program.

Source: SL 1989, ch 306, § 44.



§ 7-18-21 Temporary campgrounds--Permit required.

7-18-21. Temporary campgrounds--Permit required. The provisions of chapter 34-18 notwithstanding, a county may require that the owners or operators of temporary campgrounds secure a permit from the county before operating as a temporary campground within the county. For the purposes of this section, a temporary campground is any campground which operates at a fixed location for a temporary period of time in connection with a fair, carnival, public exhibition, or similar gathering. The owner or operator of a temporary campground shall apply to the county treasurer upon forms provided by the county treasurer for a permit required by this section. The board of county commissioners may by resolution establish fees for a temporary campground permit.

Source: SL 1991, ch 62, § 1.



§ 7-18-22 Special events--Permits.

7-18-22. Special events--Permits. A county may require that the promoters of a special event secure a permit from the county before a special event may be conducted within the county unless the special event is carried on exclusively within the boundaries of a municipality. For the purposes of this section, a special event includes a fair, carnival, concert, public exhibition, or similar gathering except for special events sponsored, in whole or in part, by an accredited South Dakota educational institution. The promoter of a special event shall apply to the county treasurer upon forms provided by the county treasurer for a permit required by this section. The board of county commissioners may by resolution establish fees for a special event permit.

Source: SL 1991, ch 62, § 2.



§ 7-18-23 County funded fire protection services.

7-18-23. County funded fire protection services. The board of county commissioners of this state may organize and fund fire protection services for that part of the county that does not have fire protection service provided and funded by a township or rural fire protection district or by a volunteer fire department that is funded wholly or in part by donations from the people served by such department. The board of county commissioners may employ such personnel and purchase such equipment and supplies as necessary to provide such fire protection. The expenses incurred by the county pursuant to this section shall be within the maximum tax levy pursuant to § 10-12-21.

Source: SL 1991, ch 68, § 2.



§ 7-18-24 Petition for public hearing on sale of gravel by county.

7-18-24. Petition for public hearing on sale of gravel by county. If no private person sells crushed gravel within a county, twenty residents of such county may petition the board of county commissioners to hold a public hearing on the sale of gravel by the county.

Source: SL 1992, ch 57, § 1.



§ 7-18-25 Scheduling public hearing on sale of gravel--Notice.

7-18-25. Scheduling public hearing on sale of gravel--Notice. If the board of county commissioners receives a petition pursuant to § 7-18-24, the board shall schedule a public hearing to be held within thirty days of receipt of such petition. The board of county commissioners shall publish a notice of such hearing once a week for two successive weeks in the legal newspapers of the county.

Source: SL 1992, ch 57, § 2.



§ 7-18-26 Public testimony--Authorization to sell gravel--Resale prohibited.

7-18-26. Public testimony--Authorization to sell gravel--Resale prohibited. At a hearing held pursuant to §§ 7-18-24 to 7-18-27, inclusive, the board of county commissioners shall take public testimony on the question of whether the county should sell gravel. If, after the hearing, the board determines that it is in the best interests of the residents of the county for the county to sell gravel, the board may authorize the sale of gravel by the county to the residents of such county for not less than the county's cost for such gravel. No person who purchases gravel from a county pursuant to this section may sell such gravel.

Source: SL 1992, ch 57, § 3.



§ 7-18-27 Annual hearing on continuance of sale of gravel--Notice.

7-18-27. Annual hearing on continuance of sale of gravel--Notice. The board of county commissioners shall annually hold a public hearing on the continuance of the sale of gravel by the county. Such hearing shall be published pursuant to § 7-18-25.

Source: SL 1992, ch 57, § 4.



§ 7-18-28 Lease of federal or state real property for public purposes.

7-18-28. Lease of federal or state real property for public purposes. Any county may lease real property within the county from federal or state agencies to promote, establish, and maintain recreational, industrial, or economic development opportunities, and may sublease the property to any person for any such authorized public purpose. Any lease or sublease shall be authorized on the terms and in the manner provided by resolution of the commissioners, and the provisions of chapter 7-30 do not apply.

Source: SL 1992, ch 56.



§ 7-18-29 Authority of county commissioners to regulate hawkers, peddlers, pawnbrokers, ticket scalpers or employment agencies.

7-18-29. Authority of county commissioners to regulate hawkers, peddlers, pawnbrokers, ticket scalpers or employment agencies. Each board of county commissioners may license, tax, regulate, or prohibit any hawkers, peddlers, pawnbrokers, ticket scalpers, or employment agencies not otherwise licensed, taxed, regulated, or prohibited pursuant to § 9-34-8.

Source: SL 1994, ch 64, § 3.



§ 7-18-30 Lease, sale, gift or conveyance by county authorized.

7-18-30. Lease, sale, gift or conveyance by county authorized. Any county may lease or sell or give and convey any personal or real property of the county or perform any work or render any services, to the state or any public corporation thereof, to be used by such grantee for an authorized public purpose. Such lease or sale or gift and conveyance, or the performance of such work, to be authorized, shall be made or done on the terms and in the manner provided by resolution of the governing body.

Source: SL 1996, ch 55, § 1.



§ 7-18-31 Conditions of lease of county-owned property.

7-18-31. Conditions of lease of county-owned property. Any county may lease its county-owned property. Any such lease shall be for a term and upon the conditions provided by resolution of the governing body.

Source: SL 1996, ch 55, § 2.



§ 7-18-32 Hearing required for lease of certain property.

7-18-32. Hearing required for lease of certain property. If the governing body decides to lease any county-owned property to any private person for a term exceeding one hundred twenty days and for an amount exceeding five hundred dollars annual value it shall adopt a resolution of intent to enter into such lease and fix a time and place for public hearing on the adoption of the resolution. Notice of the hearing shall be published in the official newspaper once, at least ten days prior to the hearing. Following the hearing the governing body may proceed to authorize the lease upon the terms and conditions it determines.

Source: SL 1996, ch 55, § 3.



§ 7-18-33 Application of chapter 7-30.

7-18-33. Application of chapter 7-30. The provisions of chapter 7-30 do not apply to §§ 7-18-30 to 7-18-32, inclusive.

Source: SL 1996, ch 55, § 4.



§ 7-18-34 Contributions to postsecondary technical institutes.

7-18-34. Contributions to postsecondary technical institutes. Any county of this state may, through its county commissioners, contribute sums of money to provide general operating and capital support to any postsecondary technical institute and other career and technical education purposes. The funds necessary to execute this section may be appropriated from the county general fund, the capital outlay fund, or both.

Source: SL 2014, ch 93, § 2, eff. Mar. 28, 2014.






Chapter 18A - Ordinances And Resolutions

§ 7-18A-1 Definition of terms.

7-18A-1. Definition of terms. Terms used in this chapter, unless the context plainly requires otherwise, shall mean:

(1) "Board," a board of county commissioners;

(2) "Ordinance," a permanent legislative act of a board of county commissioners passed within the limits of its powers;

(3) "Publish," publication in the official county newspapers;

(4) "Resolution," any determination, decision, or direction of a board of county commissioners of a special or temporary character, made for the purpose of initiating, effecting, or carrying out its administrative duties and functions.
Source: SL 1975, ch 82, § 1.



§ 7-18A-2 Authority to enact, amend, and repeal ordinances and resolutions--Penalties for violation.

7-18A-2. Authority to enact, amend, and repeal ordinances and resolutions--Penalties for violation. Each county may enact, amend, and repeal such ordinances and resolutions as may be proper and necessary to carry into effect the powers granted to it by law and provide for the enforcement of each violation of any ordinance by means of any or all of the following:

(1) A fine not to exceed the fine established by subdivision 22-6-2(2) for each violation, or by imprisonment for a period not to exceed thirty days for each violation, or by both the fine and imprisonment; or

(2) An action for civil injunctive relief, pursuant to chapter 21-8.
Source: SL 1975, ch 82, § 2; SL 1989, ch 67, § 1; SL 1991, ch 187, § 1; SL 2007, ch 39, § 1.



§ 7-18A-3 One subject in title.

7-18A-3. One subject in title. An ordinance shall embrace only one subject, which shall be expressed in its title.

Source: SL 1975, ch 82, § 5.



§ 7-18A-4 Ordaining clause.

7-18A-4. Ordaining clause. The style of all ordinances shall be as follows: "An ordinance ________ (inserting the title)" followed by: "Be it ordained by ________ county," followed by the substance of the ordinance.

Source: SL 1975, ch 82, § 6.



§ 7-18A-5 Reading, signing, filing, and publication required.

7-18A-5. Reading, signing, filing, and publication required. The title of all ordinances shall be read twice with at least five days intervening between the first and second reading. Any ordinance shall be signed by the chairman of the board or the acting chairman, filed with the county auditor and published once. However, an ordinance incorporating and adopting comprehensive regulations or a code promulgated, approved, and published by a recognized and established national organization prescribing building, electrical, plumbing, safety, fire, health, or milk regulations need not be published in a newspaper, but, upon adoption of such an ordinance, the auditor shall publish a notice of the fact of adoption once a week for two successive weeks.

Source: SL 1975, ch 82, § 7; SL 1989, ch 68.



§ 7-18A-6 Vote on ordinances--Entry in minutes.

7-18A-6. Vote on ordinances--Entry in minutes. The vote on all ordinances on the second reading shall be taken by yeas and nays and entered in the minutes of the meeting.

Source: SL 1975, ch 82, § 8.



§ 7-18A-7 Passage of resolutions--Record of votes--Publication in minutes.

7-18A-7. Passage of resolutions--Record of votes--Publication in minutes. A resolution may be passed after one reading. It shall be recorded at length in the minutes of the meeting at which it is passed, with a statement of the number of votes for and against the same. It shall be published in full as part of the minutes of the board.

Source: SL 1975, ch 82, § 9.



§ 7-18A-8 Effective date of ordinances and resolutions--Exceptions.

7-18A-8. Effective date of ordinances and resolutions--Exceptions. Except such resolutions or ordinances as may be necessary for the immediate preservation of the public peace, health, or safety, or support of the county government and its existing public institutions; which provide for an election or hearing on an improvement or assessment; or which call for bids which take effect upon the passage and publication thereof, every resolution or ordinance passed by a board shall take effect on the twentieth day after its completed publication unless suspended by operation of a referendum.

Source: SL 1975, ch 82, § 10.



§ 7-18A-9 Initiated measures--Number of voters required.

7-18A-9. Initiated measures--Number of voters required. The right to propose ordinances and resolutions for the government of a county shall rest with five percent of the registered voters in the county, based upon the total number of registered voters at the last preceding general election.

Source: SL 1975, ch 82, § 19; SL 1987, ch 67, § 6.



§ 7-18A-10 Nullification by initiated ordinance of emergency provisions prohibited--Time for initiated measure to nullify bond purposes.

7-18A-10. Nullification by initiated ordinance of emergency provisions prohibited--Time for initiated measure to nullify bond purposes. An initiated ordinance may not be proposed which would nullify such ordinances or resolutions as may be necessary for the immediate preservation of the public peace, health, or safety or for the support of any government or existing public institutions, or which would nullify the purpose for which bonds have been sold by a county pursuant to statutory authority, unless proposed within a period of thirty days after the first publication of the advertisement of the notice of sale of such bonds.

Source: SL 1975, ch 82, § 22.



§ 7-18A-11 Initiative petition--Form and contents.

7-18A-11. Initiative petition--Form and contents. The right to propose an ordinance or resolution shall be exercised by filing with the auditor a petition in proper form containing the proposed ordinance or resolution, signed by the required number of qualified voters of the county. The signer or circulator of the petition shall add the signer's place of residence and the month and day of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class.

Source: SL 1975, ch 82, § 20; SL 1985, ch 53; SL 1990, ch 104, § 2; SL 1992, ch 110, § 3; SL 2010, ch 74, § 4.



§ 7-18A-12 Affidavit required of circulators of petition.

7-18A-12. Affidavit required of circulators of petition. Each person who has circulated a petition shall, before filing the petition, sign an affidavit, under oath, verifying that he or she circulated the petition and that either the circulator or the signer added the signer's place of residence and date of signing. If multiple sheets of paper are necessary to obtain the required number of signatures, each sheet shall be self-contained and separately verified by the circulator.

Source: SL 1975, ch 82, § 21; SL 1989, ch 69; SL 2016, ch 44, § 48.



§ 7-18A-13 Board action on initiative petition--Submission to voters.

7-18A-13. Board action on initiative petition--Submission to voters. If a petition to initiate is filed with the auditor, the auditor shall present it to the board of county commissioners at its next regular or special meeting. The board shall enact the proposed ordinance or resolution and shall submit it to a vote of the voters in the manner prescribed for a referendum within sixty days after the final enactment. However, if the petition is filed within three months prior to the primary or general election, the ordinance or resolution may be submitted at the primary or general election.

Source: SL 1975, ch 82, § 23; SL 1983, ch 47, § 1; SL 2016, ch 44, § 49.



§ 7-18A-14 Majority vote required for approval of initiated measure--Effective date.

7-18A-14. Majority vote required for approval of initiated measure--Effective date. No initiated ordinance or resolution is effective unless approved by a majority of the votes cast for and against the ordinance or resolution. If approved, the ordinance or resolution takes effect upon the completion of the canvass of the election returns.

Source: SL 1975, ch 82, § 24; SL 2016, ch 44, § 50.



§ 7-18A-15 Referendum petition--Number of signatures required--Emergency measures excepted.

7-18A-15. Referendum petition--Number of signatures required--Emergency measures excepted. Any ordinance or resolution adopted by a board of county commissioners may be referred to a vote of the qualified voters of the county by the filing of a petition signed by five percent of the registered voters in the county, based upon the total number of registered voters at the last preceding general election, except such ordinances and resolutions as may be necessary for the immediate preservation of the public peace, health, or safety, or for the support of the county government and its existing public institutions.

Source: SL 1975, ch 82, § 25; SL 1988, ch 63, § 3.



§ 7-18A-15.1 Legislative decision of board subject to referendum--Administrative decision not subject to referendum.

7-18A-15.1. Legislative decision of board subject to referendum--Administrative decision not subject to referendum. Any legislative decision of a board of county commissioners is subject to the referendum process. A legislative decision is one that enacts a permanent law or lays down a rule of conduct or course of policy for the guidance of citizens or their officers. Any matter of a permanent or general character is a legislative decision.

No administrative decision of a governing body is subject to the referendum process, unless specifically authorized by this code. An administrative decision is one that merely puts into execution a plan already adopted by the governing body itself or by the Legislature. Supervision of a program is an administrative decision. Hiring, disciplining, and setting the salaries of employees are administrative decisions.

Source: SL 1986, ch 73, § 3.



§ 7-18A-16 Time of filing referendum petition--Submission to voters required.

7-18A-16. Time of filing referendum petition--Submission to voters required. A petition to refer an ordinance or resolution subject to referendum may be filed with the auditor within twenty days after its publication. The filing of such a petition shall require the submission of any such ordinance or resolution to a vote of the qualified voters of the county for its rejection or approval.

Source: SL 1975, ch 82, § 26.



§ 7-18A-17 Description in petition of referred matters .

7-18A-17. Description in petition of referred matters. If the matter intended to be covered by a referendum petition is the whole of any ordinance or resolution, the petition shall contain the title of such ordinance or the subject of such resolution, and the date of its passage, but if only a portion of such ordinance or resolution is intended to be covered by the petition, such portion shall be set out at length.

Source: SL 1975, ch 82, § 27.



§ 7-18A-18 Signature requirements for referendum petition--Verification.

7-18A-18. Signature requirements for referendum petition--Verification. Voters signing a referendum petition shall comply with the requirements of § 7-18A-11, and it shall be verified in accordance with § 7-18A-12.

Source: SL 1975, ch 82, § 28.



§ 7-18A-18.1 Certification regarding petition signatures by county auditor--Notice to petition sponsors.

7-18A-18.1. Certification regarding petition signatures by county auditor--Notice to petition sponsors. If the validation process of a petition indicates that a sufficient number of qualified electors have signed the petition, the county auditor shall certify that the petition has been signed by the required number of qualified electors and shall place the proposed measure on the ballot pursuant to the provisions of this chapter. If the validation process of the petition indicates that an insufficient number of qualified electors have signed the petition, the county auditor shall certify that the petition has not been signed by the required number of qualified electors and may not place the proposed measure or amendment on a ballot pursuant to the provisions of this chapter. The county auditor shall, within five days of certifying, notify the petition sponsors by certified mail of the county auditor's action pursuant to this section.

Source: SL 2017, ch 12, § 4.



§ 7-18A-19 Special election on referendum petition--Submission at primary or general election.

7-18A-19. Special election on referendum petition--Submission at primary or general election. A special election shall be held within sixty days after the filing of a petition under § 7-18A-15. However, if the petition is filed within three months prior to a primary, general, or statewide special election, the ordinance or resolution may be submitted at the primary, general, or statewide special election.

Source: SL 1975, ch 82, § 29; SL 1983, ch 47, § 2; SL 2002, ch 40, § 1.



§ 7-18A-20 Publication of referred measure--Contents.

7-18A-20. Publication of referred measure--Contents. The auditor shall have the entire referred ordinance or resolution published once a week for two successive weeks immediately preceding the election.

Such publication shall include a notice stating the day of election on which the ordinance or resolution will be submitted to the voters. If only a portion thereof is covered by the petition, the notice will state what portion will be submitted.

Source: SL 1975, ch 82, § 30.



§ 7-18A-21 Referendum ballot printing and distribution--Form and contents.

7-18A-21. Referendum ballot printing and distribution--Form and contents. The auditor shall have ballots printed for the vote upon the referred ordinance or resolution and have them distributed as other official ballots are distributed.

Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the state's attorney.

All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 1975, ch 82, § 31.



§ 7-18A-22 Majority vote required to approve referred measure--Effective date.

7-18A-22. Majority vote required to approve referred measure--Effective date. No referred ordinance or resolution shall become operative unless approved by a majority of the votes cast for and against the same. If approved, it shall take effect upon completion of the canvass of the election returns relating thereto.

Source: SL 1975, ch 82, § 32.



§ 7-18A-23 Preservation of referendum petitions--Public inspection.

7-18A-23. Preservation of referendum petitions--Public inspection. The auditor shall preserve all petitions invoking the referendum for at least two years. The petitions shall be open to public inspection upon reasonable request.

Source: SL 1975, ch 82, § 33.



§ 7-18A-24 Waiting period before second vote on initiated or referred question.

7-18A-24. Waiting period before second vote on initiated or referred question. No question contained in a referred or initiated ordinance or resolution may be voted upon again within one year from the date of the election thereon.

Source: SL 1975, ch 82, § 34.



§ 7-18A-25 Ordinance book kept--Contents.

7-18A-25. Ordinance book kept--Contents. After an ordinance takes effect, the auditor shall record it with a certificate of the date of its publication in a book to be known as the "Ordinance Book" and shall file the affidavit of publication with the original ordinance.

Source: SL 1975, ch 82, § 11.



§ 7-18A-26 Repealed.

7-18A-26. Repealed by SL 2016, ch 44, § 51.



§ 7-18A-27 Compilation of ordinances in book form--Publication.

7-18A-27. Compilation of ordinances in book form--Publication. Every county shall have power to compile its ordinances without revision or amendment, not more often than once in five years, for publication in book form. The compilation shall be effective without the publication required for ordinances.

Source: SL 1975, ch 82, § 12.



§ 7-18A-28 Revision committee appointed by board.

7-18A-28. Revision committee appointed by board. Each board, not more often than once every five years, may appoint a committee of one or more competent persons to prepare and submit for its consideration an ordinance which revises the ordinances of the county.

Source: SL 1975, ch 82, § 14.



§ 7-18A-29 Publication of notice of adoption of revision--Revised ordinance effective unless referendum invoked--Ordinances published in book form.

7-18A-29. Publication of notice of adoption of revision--Revised ordinance effective unless referendum invoked--Ordinances published in book form. Upon the adoption of an ordinance in revision by the board, the auditor shall publish a notice, once each week for two successive weeks, that an ordinance in revision was adopted. Twenty days after the completed publication of the notice, unless the referendum shall have been invoked, such ordinance shall become effective without publication in a newspaper. The board shall publish the revised ordinances in book form.

Source: SL 1975, ch 82, § 15.



§ 7-18A-30 Admissibility of ordinances and resolutions as evidence.

7-18A-30. Admissibility of ordinances and resolutions as evidence. An original ordinance or resolution, the record in the ordinance book or a certified copy thereof, or any compilation or revision of ordinances purporting to be printed under the authority of a board are admissible in evidence without further proof.

Source: SL 1975, ch 82, § 16.



§ 7-18A-31 Proof of compliance with procedural provisions not required unless controverted.

7-18A-31. Proof of compliance with procedural provisions not required unless controverted. In any action or proceeding instituted pursuant to an ordinance or resolution passed pursuant to this chapter, it shall not be required to show compliance with the provisions of this chapter as to the passage or publication of any ordinance or resolution unless the same be controverted under oath.

Source: SL 1975, ch 82, § 17.



§ 7-18A-32 Actions for violations as civil cases--County as plaintiff--Pleadings--Rules of conduct.

7-18A-32. Actions for violations as civil cases--County as plaintiff--Pleadings--Rules of conduct. Actions for violations of county ordinances shall be civil cases and the county shall be the plaintiff. The actions shall be commenced by the filing of a complaint and the response thereto shall be by oral plea or written answer. Conduct for the trials of violation of county ordinances and resolutions shall be governed by the procedure used in all proceedings for violations of ordinances and bylaws of units of local government of this state as referred to in § 23A-1-1. If the procedure does not cover or apply to a specific portion of the proceeding, the rules of civil procedure apply.

Source: SL 1975, ch 82, § 2; SL 1989, ch 67, § 2.



§ 7-18A-33 Degree of proof when jail sentence authorized.

7-18A-33. Degree of proof when jail sentence authorized. In the prosecution for the violation of any county ordinance which authorizes a penalty of a jail sentence, the county shall prove the defendant guilty of the violation of the ordinance beyond a reasonable doubt.

Source: SL 1975, ch 82, § 3.



§ 7-18A-34 Appeal to circuit court from magistrate court--Trial de novo and jury trial.

7-18A-34. Appeal to circuit court from magistrate court--Trial de novo and jury trial. In any action or proceeding brought in magistrate court for the violation of an ordinance or resolution passed pursuant to this chapter, the defendant shall have the right to appeal the verdict to the circuit court and the right to a trial de novo and a jury trial in the circuit court.

Source: SL 1975, ch 82, § 18.



§ 7-18A-35 Disposition of fines and penalties.

7-18A-35. Disposition of fines and penalties. All fines, penalties, and forfeitures collected for violations of a county ordinance, resolution, or charter shall be distributed in accordance with § 16-2-34.

Source: SL 1975, ch 82, § 4; SL 1984, ch 12, § 7.



§ 7-18A-36 Firearms regulation ordinances prohibited.

7-18A-36. Firearms regulation ordinances prohibited. No county may pass any ordinance that restricts possession, transportation, sale, transfer, ownership, manufacture, or repair of firearms or ammunition or their components. Any ordinances prohibited by this section are null and void.

Source: SL 1983, ch 38, § 2.



§ 7-18A-37 Criminal background check of persons seeking employment with county.

7-18A-37. Criminal background check of persons seeking employment with county. Any county may, by ordinance, require any person over eighteen years of age seeking employment with the county to submit to a state and federal criminal background investigation by means of fingerprint checks by the South Dakota Division of Criminal Investigation and the Federal Bureau of Investigation. The ordinance shall specify which occupations or positions require a criminal background check. The county may submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. Upon completion of the state and federal criminal background check, the Division of Criminal Investigation shall forward to the county all information obtained as a result of the check. Failure to submit or cooperate with the criminal background investigation is grounds for denial of employment.

Source: SL 2010, ch 38, § 1.






Chapter 19 - Prosecution Of Claims By County

§ 7-19-1 Circuit court authorization for commencement and prosecution of action.

7-19-1. Circuit court authorization for commencement and prosecution of action. The state's attorney may commence and prosecute actions in the name of and on behalf of the county as provided in this chapter.

If in the opinion of the state's attorney the commencement and prosecution of any action is necessary to protect the interests of the county in any matter or to recover any money due the county from any person, the state's attorney may present to the judge of the circuit court of the circuit in which the county is situated a summons and complaint in such matter and ask leave of the judge to commence such action. If it appears to the judge that the interests of the county presumably require the prosecution of the action, the judge shall endorse the summons. Then the state's attorney may commence and prosecute the action.

Source: SL 1897, ch 115, §§ 1 to 3; RPolC 1903, §§ 941 to 943; RC 1919, §§ 6011 to 6013; SDC 1939, § 12.1303; SL 2016, ch 44, § 52.



§ 7-19-2 County purchase of real estate sold on execution.

7-19-2. County purchase of real estate sold on execution. If any real estate is advertised to be sold at execution sale, held pursuant to any judgment in an action to which any county shall be a party, the board of county commissioners of the county may instruct the county auditor to bid on the real estate in the name of the county. The commissioners shall fix the maximum price for the auditor to bid for the real estate. The county auditor upon the receipt of the instructions shall attend the sale. The county auditor shall bid on the real estate, but may not exceed the maximum amount fixed by the board. The county auditor shall purchase the real estate at the lowest price at which the real estate can be procured. Any county may hold in its own name and for its own benefit all real estate acquired under the provisions of this section.

Source: SL 1891, ch 43, §§ 1 to 3; RPolC 1903, §§ 797 to 799; RC 1919, §§ 5793 to 5795; SDC 1939, § 12.1915; SL 2016, ch 44, § 53.



§ 7-19-3 Compromise of mortgage indebtedness authorized on refinancing.

7-19-3. Compromise of mortgage indebtedness authorized on refinancing. Whenever any school fund mortgage or courthouse or jail building fund loan mortgage held by any county is in default and is being refinanced through any other loaning agency, and the total amount due thereon for principal, interest, and taxes is greater than the value of the real estate securing such mortgage, and it is impossible to collect the full amount of said mortgage indebtedness by foreclosure of said mortgage or otherwise, the board of county commissioners may in its discretion compromise the amount due on such mortgage for cash or federal farm mortgage corporation bonds which said compromise shall be in full satisfaction of any such loan if in the opinion of said board such compromise would be to the advantage and best interest of said county.

Source: SL 1935, ch 81, § 1; SDC 1939, § 12.1916.



§ 7-19-4 Resolution for compromise of mortgage indebtedness.

7-19-4. Resolution for compromise of mortgage indebtedness. The compromise authorized by § 7-19-3 shall be by resolution duly made and entered of record, setting forth the description of the land secured by said mortgage, the amount due thereon for principal, interest, and taxes, and the sum for which said mortgaged indebtedness is being compromised, which said resolution shall be passed by a unanimous affirmative vote of said board of county commissioners.

Source: SL 1935, ch 81, § 2; SDC 1939, § 12.1916.



§ 7-19-5 Circuit court hearing and confirmation of mortgage indebtedness compromise.

7-19-5. Circuit court hearing and confirmation of mortgage indebtedness compromise. After the passage of the resolution required by § 7-19-4, it shall be the duty of the county auditor within three days to notify the state's attorney in writing of the adoption of the same. The state's attorney shall thereupon petition the circuit court for an order approving and confirming said compromise. Such petition shall be brought on for hearing upon notice setting forth the contents of said resolution and the time and place of hearing said petition which said notice shall be published once in an official newspaper of the county at least six days prior to said hearing.

Source: SL 1935, ch 81, § 2; SDC 1939, § 12.1916.



§ 7-19-6 Validation of prior mortgage compromises by county commissioners.

7-19-6. Validation of prior mortgage compromises by county commissioners. Any school fund loan mortgage or courthouse or jail building fund mortgage compromised by any board of county commissioners before February 16, 1935, is hereby legalized and declared to be valid, if such compromise was made in good faith and in the interest and to the advantage of the county.

Source: SL 1935, ch 81, § 3; SDC 1939, § 12.1916.



§ 7-19-7 School mortgage obligation to state unimpaired.

7-19-7. School mortgage obligation to state unimpaired. Nothing contained in §§ 7-19-3 to 7-19-6, inclusive, shall in any way relieve any county from paying the full amount of principal and interest due to the State of South Dakota on any school fund loan mortgage compromised.

Source: SL 1935, ch 81, § 4; SDC 1939, § 12.1916.



§ 7-19-8 Action to set aside mortgage compromise prohibited.

7-19-8. Action to set aside mortgage compromise prohibited. In all cases where a board of county commissioners of any county has, prior to July 1, 1935, effected a compromise settlement of any indebtedness secured by a state permanent school fund mortgage, no action or proceeding shall be maintained to invalidate or set aside such compromise settlement or the satisfaction of such mortgage on the ground of lack of authority of such board to effect such compromise settlement, any existing statute to the contrary notwithstanding.

Source: SL 1935, ch 145, § 1; SDC 1939, § 12.1917.



§ 7-19-9 Action to set aside county conveyance after mortgage compromise prohibited.

7-19-9. Action to set aside county conveyance after mortgage compromise prohibited. In all cases where real property has, prior to July 1, 1935, been conveyed by deed to any county in satisfaction of a mortgage on said land securing the payment of a state permanent school fund loan and such real property has been thereafter conveyed by such county, no action or proceeding to invalidate, set aside, or annul such conveyance by the county on the ground of any alleged defect in the proceeding for the acquisition of such real property by such county or in the proceedings for the subsequent conveyance of such property by the county shall be maintained, any existing statute to the contrary notwithstanding.

Source: SL 1935, ch 145, § 2; SDC 1939, § 12.1917.






Chapter 20 - Deposit Of County Funds

§ 7-20-1 Banks eligible for deposits--Application for deposit.

7-20-1. Banks eligible for deposits--Application for deposit. The county treasurer shall deposit and at all times keep on deposit the money in state or national banks within the state. A bank may apply for the privilege of keeping the county funds and shall state in the application the amount of money desired. If bond or securities are segregated as provided in § 4-6A-3, the board of county commissioners shall approve the application.

Source: SL 1897, ch 104, § 1; RPolC 1903, § 349; SL 1917, ch 204, § 1; RC 1919, § 6888; SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24; SL 1974, ch 39, § 13; SL 1976, ch 72; SL 2016, ch 44, § 54; SL 2017, ch 54, § 1.



§ 7-20-1.1 Savings and loan associations as official depositories--Requirements--Maximum amount.

7-20-1.1. Savings and loan associations as official depositories--Requirements--Maximum amount. Domestic savings and loan associations whether chartered by this state or by the United States are official depositories for county funds; provided such funds are invested only in the accounts of such associations which are insured by the Federal Savings and Loan Insurance Corporation. The amount so invested in any one association may not exceed the amount which is covered by such insurance unless such association qualifies as a savings and loan depository as provided by chapter 4-6A.

Source: SL 1974, ch 303; SL 1982, ch 45, § 2; SL 2017, ch 54, § 2.



§ 7-20-1.2 Domestic federal credit union as official depository--Requirement.

7-20-1.2. Domestic federal credit union as official depository--Requirement. Any domestic federal credit union chartered by the United States is a qualified public depository for county funds if such funds are invested in accounts which are insured by the National Credit Union Administration.

Source: SL 1987, ch 71, § 1.



§ 7-20-2 Repealed.

7-20-2. Repealed by SL 1972, ch 43, § 5.



§ 7-20-3 Deposit permitted despite interest of county official.

7-20-3. Deposit permitted despite interest of county official. A bank may be selected as a depository for the keeping of county funds notwithstanding a county official may be a stockholder or officer therein, nor shall such action constitute a crime on the part of such county official.

Source: SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29, § 1; SL 1957, ch 18, § 1; SL 1959, ch 24, § 1.



§ 7-20-4 to 7-20-7. Repealed.

7-20-4 to 7-20-7. Repealed by SL 1974, ch 39, § 17.



§ 7-20-8 Repealed.

7-20-8. Repealed by SL 1975, ch 76, § 12.



§ 7-20-9 Forms of deposit--Crediting of interest from deposits--Signatures required on checks.

7-20-9. Forms of deposit--Crediting of interest from deposits--Signatures required on checks. All moneys shall be deposited in such banks in demand accounts, savings accounts, or on time deposit, and any interest accrued from such deposits shall be credited to the respective funds or the general fund. All such demand deposits are subject to payment if demanded by the county treasurer on the county treasurer's check, countersigned by the county auditor.

Source: SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24; SL 1995, ch 42.



§ 7-20-10 Maximum deposit in one bank.

7-20-10. Maximum deposit in one bank. No bank at any time shall have on deposit county funds of any one county in excess of one hundred percent of the capital and surplus of such bank.

Source: SL 1897, ch 104, § 3; RPolC 1903, § 351; SL 1917, ch 204, § 1; RC 1919, § 6888; SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24.



§ 7-20-11 Repealed.

7-20-11. Repealed by SL 1985, ch 15, § 3.



§ 7-20-12 Removal of officer neglecting to comply--Treasurer not liable for loss of money deposited in compliance.

7-20-12. Removal of officer neglecting to comply--Treasurer not liable for loss of money deposited in compliance. Any county officer neglecting or refusing to comply with the provisions of §§ 7-20-1 to 7-20-11, inclusive, is subject to removal from office. No county treasurer is liable on the county treasurer's official bond for any loss of money deposited in compliance with the provisions of these sections.

Source: SL 1897, ch 104, § 8; RPolC 1903, § 356; SL 1917, ch 204, § 2; RC 1919, §§ 6888, 6889; SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24; SL 2016, ch 44, § 55.



§ 7-20-13 Selection of active depositories.

7-20-13. Selection of active depositories. In selecting depositories for the deposit of county funds, the board of county commissioners may designate one or more banks within the county as active depositories for the deposit and withdrawal, by the county treasurer, of daily receipts of cash, checks, drafts, and other cash items.

Source: SL 1927, ch 80, § 1; SDC 1939, § 12.0819.



§ 7-20-14 Active depositories not limited by maximum amount--Authority to exceed statutory maximum.

7-20-14. Active depositories not limited by maximum amount--Authority to exceed statutory maximum. The limit of deposit which may be carried or deposited in any bank by the county treasurer, as provided in § 7-20-10, does not apply to any bank designated as active depositories. However, no county treasurer may deposit in a bank more than the limit provided for by § 7-20-10 unless the county treasurer receives express authority from the board of county commissioners evidenced by a resolution of such board authorizing the deposit of a greater amount.

Source: SL 1927, ch 80, § 1; SDC 1939, § 12.0819; SL 2016, ch 44, § 56.



§ 7-20-15 , 7-20-16. Repealed.

7-20-15, 7-20-16. Repealed by SL 1975, ch 76, § 12.






Chapter 21 - County Budget And Appropriations

§ 7-21-1 Definition of terms.

7-21-1. Definition of terms. Terms used in this title, unless the context otherwise plainly requires, are defined as follows:

(1) "Institutions and agencies," when used in connection with a county, all subdivisions and departments of a county which are under the supervision or control of the board of county commissioners;

(2) "Fiscal year," the twelve months period ending on the thirty-first day of December, each year;

(3) "Current fiscal year," the then existing fiscal year;

(4) "Next fiscal year" or "following fiscal year," the fiscal year following the fiscal year in which the budget is adopted and levies made.
Source: SL 1927, ch 79, § 2; SDC 1939, § 12.2001.



§ 7-21-2 Commissioners to adopt annual budget.

7-21-2. Commissioners to adopt annual budget. It shall be the duty of the board of county commissioners of each and every county to prepare and adopt an annual budget of all of the contemplated expenditures and revenues of the county and all of its institutions and agencies for each fiscal year, save and except so much of such contemplated expenditures as are for the making or maintenance of special improvements.

Source: SL 1927, ch 79, § 4; SDC 1939, § 12.2002.



§ 7-21-3 Auditor's annual report of transactions for previous fiscal year.

7-21-3. Auditor's annual report of transactions for previous fiscal year. Not later than the first day in June in each year, the county auditor must make and present to the board for its use at the meeting thereof to be held in July for consideration of the annual budget for the following fiscal year a report showing:

(1) The amount of all budget appropriations for each purpose and object and for each item thereof, for each office, board, bureau, department, institution, and agency for the fiscal year immediately preceding, and showing the total amount of such appropriations payable out of each particular fund;

(2) The total amount expended by, through, or for each office, board, bureau, department, institution, and agency, and for each purpose and object and each item thereof, during the whole of the fiscal year immediately preceding, and showing the amount of such expenditures paid out of each particular fund;

(3) An estimate of the amount of all claims and demands on account of liabilities incurred or created during the fiscal year immediately preceding in payment for which no warrants, certificates, or orders have been issued, such estimate showing the amount of such claims and demands payable out of each particular fund;

(4) The balance unpaid on each contract payable out of any budget appropriation for the fiscal year immediately preceding;

(5) The amount of surplus, if any, in the appropriation for each office, board, bureau, department, institution, and agency, and in the appropriation for each purpose and object and such item thereof, for the fiscal year immediately preceding, at the close of such fiscal year, after deducting therefrom the estimated amount of unpaid claims and demands and all balances on contracts payable out of such appropriations;

(6) The balance in money, if any, in each fund at the close of the fiscal year immediately preceding;

(7) The total amount of all revenues received by, paid into, or deposited to the credit of each particular fund of the county and its institutions and agencies during the fiscal year immediately preceding, proper deductions and additions being made for all transfers made from one fund to another during such fiscal year.
Source: SL 1927, ch 79, § 13; SDC 1939, § 12.2011.



§ 7-21-4 Filing and examination of auditor's report.

7-21-4. Filing and examination of auditor's report. All reports made by the county auditor under § 7-21-3, after being examined by the board, shall be filed in the office of the county auditor and shall be subject to inspection and examination by all interested persons during all office hours of such county auditor.

Source: SL 1927, ch 79, § 13; SDC 1939, § 12.2011.



§ 7-21-5 Preparation and filing of provisional budget.

7-21-5. Preparation and filing of provisional budget. From the estimates of revenues and expenditures made as provided for in § 7-21-3, and from such other information as may be required and obtained by the board of county commissioners, the board of each county must, between the fifteenth and thirtieth days of July in each year, make, prepare, and file in the office of the county auditor a provisional budget, for the following fiscal year.

Source: SL 1927, ch 79, § 5; SDC 1939, § 12.2003; SL 1993, ch 86, § 34.



§ 7-21-6 Contents of provisional budget.

7-21-6. Contents of provisional budget. The provisional budget required by § 7-21-5 shall contain:

(1) A detailed statement of the amount of revenues likely to be received from each and every source during the following fiscal year, the amount of revenue received from each and every source during the current fiscal year, and the estimated unexpended balance of money remaining in each fund at the close of the current fiscal year, together with an estimate of all debts and liabilities incurred or created during such fiscal year, and payable out of each of such funds, but remaining unpaid at the close of the fiscal year;

(2) The respective amounts proposed to be appropriated for expenditures for county purposes or its officers or departments or agencies thereof, during the following fiscal year.
Source: SL 1927, ch 79, § 5; SDC 1939, § 12.2003.



§ 7-21-6.1 Line item for contingencies included in annual budget--Amount and source.

7-21-6.1. Line item for contingencies included in annual budget--Amount and source. In preparing the provisional budget as provided by § 7-21-6 the board of county commissioners may include in the budget a line item for contingencies. The line item shall be included in the annual budget adopted pursuant to § 7-21-12 and shall not exceed five percent of the total county budget. The amount to be budgeted for the contingency shall be included in the appropriation for the county commissioners out of general fund revenues.

Source: SL 1974, ch 66, §§ 1, 2.



§ 7-21-7 Repealed.

7-21-7. Repealed by SL 1974, ch 66, § 4.



§ 7-21-8 Publication of notice of commissioners' budget meeting.

7-21-8. Publication of notice of commissioners' budget meeting. After the provisional budget has been filed in the office of the county auditor, the board of county commissioners shall publish a notice once a week for two successive weeks in the official newspapers of the county. The last notice shall be published before the first Tuesday in September, and the notice shall state where and when the board will meet. The board shall meet on the first Tuesday in September for the purpose of considering the budget and the various estimates, items, schedules, amounts, appropriations, and matters contained in the provisional budget. If the board meets prior to the first Tuesday in September for such purpose, the board shall designate certain days in the minutes of the board and the notice. However, the board shall also hold the hearing required on the first Tuesday in September. It shall also be stated in the notice that at any meeting of the board held for the purpose of considering the budget, any interested person may appear, either in person or by representative, and be heard and given an opportunity for a full and complete discussion of all the purposes, objects, items, schedules, appropriations, amounts, estimates, and matters set forth and contained in the provisional budget.

Source: SDC 1939, § 12.2004; SL 1951, ch 29, § 1; SL 1972, ch 43, § 2; SL 2001, ch 39, § 1.



§ 7-21-8.1 Publication of text of provisional budget.

7-21-8.1. Publication of text of provisional budget. With the first notice published pursuant to § 7-21-8, the text of the provisional budget shall also be published. The text shall include each major revenue source and expenditure classified by function, subfunction and activity as defined by the auditor general.

Source: SL 1927, ch 79, § 6; SDC 1939, § 12.2004; SL 1951, ch 29, § 1; SDCL, § 7-21-8; SL 1972, ch 43, § 3; SL 1984, ch 49, § 1.



§ 7-21-9 Commissioners' meeting for consideration of budget--Hearing of interested persons.

7-21-9. Commissioners' meeting for consideration of budget--Hearing of interested persons. At the time and place designated in the notice required by § 7-21-8, the board shall meet for the purpose of considering the provisional budget. The board may adjourn from day to day for further consideration. The board's minutes shall include the day and hour to which each meeting is adjourned. At such meetings any person interested in the provisional budget may appear, either in person or by representative, and shall be permitted to fully discuss the provisional budget and all of the purposes, objects, items, schedules, appropriations, amounts, estimates, and matters contained in the provisional budget. All consideration and hearings on the provisional budget shall be fully concluded by October first of each year.

Source: SDC 1939, § 12.2005; SL 1994, ch 66, § 1; SL 2001, ch 39, § 2.



§ 7-21-10 Amendment and correction of provisional budget by commissioners.

7-21-10. Amendment and correction of provisional budget by commissioners. At any meeting held pursuant to § 7-21-9 and during the consideration of the provisional budget by the board, the board may eliminate, amend, correct, change, or alter any of the purposes, objects, items, schedules, appropriations, amounts, estimates, or matters contained in the provisional budget in such manner as the board may deem necessary and proper. All such amendments, eliminations, corrections, changes, alterations, insertions, and additions shall be made before the final approval and adoption of the budget by the board before October first of each year. All amendments, corrections, changes, alterations, eliminations, insertions, and additions made in or to the provisional budget shall be noted on the provisional budget and shall be entered at length in the minutes of the board.

Source: SDC 1939, § 12.2006; SL 1951, ch 29, § 2; SL 1994, ch 66, § 2.



§ 7-21-11 Maximum expenditures authorized in final budget.

7-21-11. Maximum expenditures authorized in final budget. After all amendments, corrections, changes, alterations, eliminations, insertions, and additions have been made in and to said provisional budget, and when the same is approved and adopted as the annual budget for the next fiscal year, the aggregate of all amounts appropriated therein and to be paid out of each fund must not exceed ninety-five per centum of the amount of all estimated revenues to be received by such fund from all sources during the next fiscal year with the unexpended balance in money remaining in such fund at the close of the current fiscal year in so far as can be estimated.

Source: SL 1927, ch 79, § 8; SDC 1939, § 12.2006; SL 1951, ch 29, § 2.



§ 7-21-12 Resolution adopting provisional budget--Publication of adopted budget.

7-21-12. Resolution adopting provisional budget--Publication of adopted budget. The board of county commissioners shall, before October first in each fiscal year, before finally determining or fixing any of the tax levies for the following fiscal year and after all amendments, corrections, changes, alterations, eliminations, insertions, and additions have been made to the provisional budget, pass and adopt a resolution approving and adopting the provisional budget as the annual budget of appropriations and expenditures for the county, its institutions and agencies for the following fiscal year. The resolution may not thereafter be subject to reconsideration or revision. No amendments, corrections, changes, alterations, insertions, or additions may thereafter be made to the annual budget. Any changes in the provisional budget incorporated into the adopted annual budget shall be published in the minutes of the meeting at which the provisional budget is adopted as the annual budget.

Source: SL 1927, ch 79, § 9; SDC 1939, § 12.2007; SL 1951, ch 29, § 3; SL 1972, ch 43, § 4; SL 1984, ch 49, § 2; SL 1993, ch 86, § 35.



§ 7-21-13 Signing, attestation, and filing of final budget.

7-21-13. Signing, attestation, and filing of final budget. The resolution together with the budget as approved and adopted shall be signed by the members of the board, attested by the county auditor and filed in the office of the county auditor, and such budget, after approval and adoption, shall be known as the "annual budget for the fiscal year, beginning January 1st, 20____, and ending December 31st, 20____."

Source: SL 1927, ch 79, § 9; SDC 1939, § 12.2007; SL 1951, ch 29, § 3; SL 1984, ch 49, § 4.



§ 7-21-14 Trust imposed by adoption of budget.

7-21-14. Trust imposed by adoption of budget. The adoption of such annual budget shall impose a trust upon the separate amounts therein set forth and contained and appropriated for the specific uses, purposes, objects, and items therein named.

Source: SL 1927, ch 79, § 9; SDC 1939, § 12.2007; SL 1951, ch 29, § 3.



§ 7-21-15 Submission of budgets and tax levies to secretary of revenue.

7-21-15. Submission of budgets and tax levies to secretary of revenue. The county auditor shall submit a copy of the annual budget as adopted, to the secretary of revenue together with a report of the annual levies, before the taxes are extended on the tax lists of the county.

Source: SDC 1939, § 12.2007 as added by SL 1951, ch 29, § 3; SL 1974, ch 66, § 3; SL 1996, ch 56.



§ 7-21-16 Debts and liabilities exceeding maximum tax levy prohibited.

7-21-16. Debts and liabilities exceeding maximum tax levy prohibited. It shall be unlawful for the officers of any county, unless specially and expressly authorized by law, to contract any debt or incur any pecuniary liability, unless both the principal and annual interest thereof, in addition to other necessary disbursements, can be paid by the levy for the current year on the taxable property within the county at not exceeding the maximum rate prescribed by law; or in case such levy for the current year has been made, then by levy for the next subsequent year at not exceeding such maximum rate.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 12.1901.



§ 7-21-16.1 Counties authorized to enter lease-purchase agreement to lease real or personal property--Longer agreements for jails and juvenile detention facilities.

7-21-16.1. Counties authorized to enter lease-purchase agreement to lease real or personal property--Longer agreements for jails and juvenile detention facilities. The provisions of § 7-21-16 or any other provision of law notwithstanding, any county may enter into a lease-purchase agreement for a term of years, not exceeding ten, for the purchase or lease by the county of real or personal property. However, if a lease-purchase agreement is for the purchase or lease of a jail or juvenile detention facility, the agreement may be for a term of years, not exceeding twenty years.

Any lease-purchase agreement for a term exceeding one year requires the approval of more than sixty percent of the members-elect of the board of commissioners. The final adoption of any lease-purchase agreement shall be by resolution which may be referred pursuant to chapter 7-18A.

Source: SL 1995, ch 37, § 1; SL 1996, ch 57.



§ 7-21-16.2 County authorized to issue promissory notes.

7-21-16.2. County authorized to issue promissory notes. The provisions of § 7-21-16 or any other provision of law notwithstanding, a county may borrow money from any source willing to lend the money by issuing a promissory note subject to the limitations set in §§ 7-21-16.3 to 7-21-16.6, inclusive. Notes issued pursuant to this section are payable solely from the sources provided in § 7-21-16.3 and do not constitute an indebtedness of the county within the meaning of any constitutional or statutory provisions or limitations. The notes shall specify the authority under which the notes are issued and shall state that the notes are issued in conformity with the provisions, restrictions, and limitations of §§ 7-21-16.3 to 7-21-16.6, inclusive, and that the notes and the interest on the notes are payable from the sources specified in §§ 7-21-16.3 to 7-21-16.6, inclusive. The notes shall be authorized, issued, and sold in accordance with chapter 6-8B. No election is required, and the notes may not be issued for a term in excess of five years.

Source: SL 2012, ch 53, § 1.



§ 7-21-16.3 Borrowing limit.

7-21-16.3. Borrowing limit. The money borrowed pursuant to § 7-21-16.2 may not exceed the sum of ninety-five percent of the amount of uncollected taxes levied by the county for the current fiscal year plus other receivables of the fund, including state or federal grant moneys, that have been earned by the county or committed by the state or federal governments but not collected at the date of borrowing.

Source: SL 2012, ch 53, § 2.



§ 7-21-16.4 Reduction of borrowing limit for outstanding warrants or promissory notes.

7-21-16.4. Reduction of borrowing limit for outstanding warrants or promissory notes. If any registered warrants or promissory notes are outstanding against the fund for which the money is to be borrowed, the borrowing limit specified in § 7-21-16.3 is reduced by the amount of the outstanding warrants or promissory notes.

Source: SL 2012, ch 53, § 3.



§ 7-21-16.5 Interest rate--Signatures.

7-21-16.5. Interest rate--Signatures. The rate of interest for a promissory note authorized by § 7-21-16.2 shall be stated on the note. The note shall be signed by the chair of the board of county commissioners and by the county auditor.

Source: SL 2012, ch 53, § 4.



§ 7-21-16.6 Notes not paid in full within term.

7-21-16.6. Notes not paid in full within term. If a note authorized by §§ 7-21-16.2 to 7-21-16.5, inclusive, has been issued and not paid in full within the term provided in § 7-21-16.2, no cash receipts may be expended for any purpose except the retirement of principal and interest of notes outstanding against that fund, until all such notes are retired.

Source: SL 2012, ch 53, § 5.



§ 7-21-17 Contracts exceeding maximum tax levy void--Personal liability of consenting officers--Dissent to be recorded.

7-21-17. Contracts exceeding maximum tax levy void--Personal liability of consenting officers--Dissent to be recorded. Each contract made in violation of the provisions of § 7-21-16 is null and void in regard to any obligation thereby purported to be imposed on the county. However, any officer who made or authorized the contract is individually liable for its performance.

Each officer present when the unlawful contract is made, or authorized to be made is deemed to have participated in the making or authorization of the contract, unless the officer dissents therefrom and enters, or causes to be entered, such dissent on the records of the county.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 12.1901; SL 2016, ch 44, § 57.



§ 7-21-18 Computation of amount to be raised by property tax.

7-21-18. Computation of amount to be raised by property tax. Before October first in each fiscal year and after the annual budget for the following fiscal year has been approved and adopted, the board shall compute and determine:

(1) The total amount of all appropriations contained in the budget for the next fiscal year, and payable out of each particular fund;

(2) The total amount of revenue, except taxes on real property, likely to be received by each particular fund during the next fiscal year from all sources which includes the unobligated fund balance of each particular fund and excludes amounts authorized by law to be held in reserve;

(3) The difference between the total amount determined in subdivision (2) above, and the total amount determined in subdivision (1) above, and to the amount of such difference for each particular fund shall be added an amount equal to five percent of the total amount of all appropriations payable out of such fund during the next fiscal year and the total of such two amounts shall be the amount necessary to be raised for such fund during the next fiscal year by taxes on real property.
Source: SL 1927, ch 79, § 17; SDC 1939, § 12.2015; SL 1981, ch 56, § 1; SL 1992, ch 80, § 2; SL 1993, ch 86, § 36.



§ 7-21-18.1 Unassigned general fund balance limitation.

7-21-18.1. Unassigned general fund balance limitation. The total unassigned fund balance of the general fund may not exceed forty percent of the total amount of all general fund appropriations contained in the budget for the next fiscal year.

Source: SL 1981, ch 56, § 2; SL 2004, ch 70, § 1; SL 2016, ch 46, § 1.



§ 7-21-19 Annual tax levy on property--Limitation on levies to be observed.

7-21-19. Annual tax levy on property--Limitation on levies to be observed. The board shall, after determining the amount of each fund pursuant to § 7-21-18, levy a tax for each such fund sufficient to raise the required amount therefor. Nothing contained herein shall be construed to authorize any tax levy in excess of any limitation upon tax levies which are now or which may hereafter be imposed by any of the laws of this state.

Source: SL 1927, ch 79, § 17; SDC 1939, § 12.2015.



§ 7-21-20 Appropriations to be within budget--Additions to budget prohibited.

7-21-20. Appropriations to be within budget--Additions to budget prohibited. The board of county commissioners must not at any time or in any manner whatsoever make or provide for any appropriation or appropriations or for any expenditure or expenditures for any purpose, object, or item whatever, other than in and by the annual budget for the fiscal year as hereinbefore provided, and must not after the approval and adoption of such annual budget for any fiscal year make or provide for any increase in or addition to any amount appropriated for any purpose, object, or item in such annual budget, save and except as provided by §§ 7-21-21 and 7-21-22.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008.



§ 7-21-20.1 State and federal grants expended without budget--Publication.

7-21-20.1. State and federal grants expended without budget--Publication. Any funds made available after the final budget is adopted by a county from state and federal grants for expenditure by the county shall be paid into the county treasury and may be expended without specific provision in the annual budget of the county. In this case the commissioners shall publish, in the official newspaper of the county, the purpose for which the expenditures were made and to whom the expenditures were made.

Source: SL 1973, ch 42, § 1; SL 1980, ch 56, § 1.



§ 7-21-21 Supplemental budget for unanticipated disaster.

7-21-21. Supplemental budget for unanticipated disaster. In the event of an epidemic or disease or act of God, disaster, catastrophe, or accident, which results in damage to or destruction of any of the works, roads, buildings, or property of the county or any of its institutions or agencies, and the results of which have not been anticipated in the annual budget adopted for the fiscal year in which the same occur or take place, and which require the incurring of liabilities or expenditures of funds in connection with the suppression of the epidemic or disease, restoration of works, roads, buildings or property, or removing the menace above referred to, and restricted to causes where no other funds have been provided or appropriated therefor, the board may without further notice or hearing adopt a supplemental budget making and providing for an appropriation for the purpose and object, and for an amount deemed necessary, and may then incur liabilities or expend funds for such purpose, but not to exceed in the aggregate the amount specified in such supplemental budget.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008 (1).



§ 7-21-22 Supplemental budget to meet statutory obligations and indispensable functions of government--Notice and hearing.

7-21-22. Supplemental budget to meet statutory obligations and indispensable functions of government--Notice and hearing. In the event of the passage and enactment of any law during a fiscal year and after the adoption of the annual budget for a following fiscal year, imposing some new obligation or duty upon a county, or in the event of the failure to provide by the final budget a sufficient revenue to enable the county to conduct the indispensable functions of government in any department, or to pay just obligations upon the county for the necessary conduct of the courts, or for the necessary aid and support of the poor or to discharge any duty which it is the lawful duty of the county to discharge, and of which requires the incurring of liabilities or expenditures of funds for a purpose or object for which no provision has been made in the annual budget for such fiscal year, and when such occasion arises the board must make, approve, and adopt a supplemental budget providing therein for an appropriation for such purposes in such amount as the board may deem necessary, and such budget shall set out in detail each item for which an appropriation is made and the amount thereof. Notice of its intention to make and adopt such supplemental budget, as provided in this section, stating the purpose, object and items and the amount to be appropriated for each item, with the time and place when the same will be considered and adopted by the governing board, shall be given in such manner as the board may determine, provided that the time fixed for considering and adopting the same shall not be less than ten days from date when such notice is first given.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008 (2); SL 1943, ch 32; SL 1945, ch 33; SL 1947, ch 43.



§ 7-21-23 Procedural requirements for supplemental budgets.

7-21-23. Procedural requirements for supplemental budgets. All of the provisions of §§ 7-21-12 to 7-21-15, inclusive, with reference to the adoption of the resolution, signing of the resolution and budget, minute entries, and filing, shall apply to any supplemental budget made and adopted under the provisions of § 7-21-21 or § 7-21-22.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008; SL 1943, ch 32; SL 1945, ch 33; SL 1947, ch 43.



§ 7-21-24 Notice to county agencies of budget amounts.

7-21-24. Notice to county agencies of budget amounts. After the approval and adoption of the annual budget as provided in § 7-21-12, and immediately after the approval and adoption of each supplemental budget, as provided in § 7-21-21 or § 7-21-22, the county auditor shall notify in writing before the beginning of the next fiscal year, each officer and board, and each employee in charge of an office, bureau, or department, and each head, person, or board in charge of an institution or agency of the county for which any appropriation is provided in such annual or supplemental budget of the amount of such appropriations and the same shall be itemized so as to show in detail each purpose and object and each item thereof for which any appropriation is provided and the amount thereof.

Source: SL 1927, ch 79, § 11; SDC 1939, § 12.2009.



§ 7-21-25 Debts and liabilities exceeding appropriated amounts prohibited.

7-21-25. Debts and liabilities exceeding appropriated amounts prohibited. Unless specially and expressly authorized by law, it shall be unlawful for the board of county commissioners or any member thereof, or for any officer of any county or any employee thereof in charge of any institution or agency of a county, to contract any indebtedness or incur any liabilities for or in behalf of the county, in any manner whatsoever, either for a purpose, object, or item for which no appropriation is provided in the budget of such county for the fiscal year in which such indebtedness is attempted to be contracted or liability attempted to be created, or in excess of the amount of any specific appropriation for any purpose, object, or item set forth in the budgets of such county, for the fiscal year in which such indebtedness is attempted to be contracted or liability attempted to be created.

Source: SDC 1939, § 12.2020; SL 1995, ch 7, § 2.



§ 7-21-26 Excessive debts, liabilities, and payments void.

7-21-26. Excessive debts, liabilities, and payments void. All orders, authorizations, allowances, contracts, payments, or agreements or liabilities to pay, made or attempted to be made in violation of this chapter, shall be void and shall never be the foundation of a claim against any county or against any institution or agency thereof, and all warrants, certificates, orders, or other evidences of indebtedness drawn or issued for the purpose of paying any indebtedness or liabilities incurred or created or attempted to be incurred or created in violation of the provisions of this chapter shall be void.

Source: SL 1927, ch 79, § 22; SDC 1939, § 12.2021.



§ 7-21-27 Personal liability of officers and employees creating or paying debts exceeding appropriated amounts.

7-21-27. Personal liability of officers and employees creating or paying debts exceeding appropriated amounts. All officers, boards, and members of boards, employees, and all other persons authorizing, contracting, or incurring, or attempting to authorize, contract, or incur any indebtedness or liability for or in behalf of any county or any institution or agency thereof in violation of the provisions of this chapter, or auditing, allowing, ordering paid, drawing, or issuing warrants in payment of, or paying any claims or demands upon or against a county or any institution or agency thereof, for any liability or indebtedness attempted to be created or incurred in violation of the provisions of this chapter shall be jointly and severally liable in person and on their official bonds to the county or to the institution or agency thereof of which they are officers or employees, to the extent of any payment or payments made on such void claims.

Source: SL 1927, ch 79, § 23; SDC 1939, § 12.2022.



§ 7-21-28 Liability for damages of officers and employees incurring debts exceeding appropriated amounts.

7-21-28. Liability for damages of officers and employees incurring debts exceeding appropriated amounts. All officers, boards, and members of boards, and employees of a county or any institution or agency thereof, authorizing, contracting, or incurring, or attempting to authorize, contract, or incur any indebtedness or liability for or in behalf of such county or institution thereof of which they are officers or employees, in violation of the provisions of this chapter, shall be jointly and severally liable in person and on their official bonds to the person, persons, corporation, or corporations damaged by such illegal authorization, indebtedness, or liability, to the extent of the loss sustained by such person, persons, corporation, or corporations.

Source: SL 1927, ch 79, § 23; SDC 1939, § 12.2022.



§ 7-21-29 Proration of appropriations covering more than one year.

7-21-29. Proration of appropriations covering more than one year. In all cases where appropriations of money have heretofore or may hereafter be made for periods longer than one year, it shall be unlawful for the person or persons whose duty it is to expend such appropriation to audit, expend, or contract to pay more money in any one year than a pro rata share thereof; that is, the expenditures for one year shall never exceed the proportion which one year of time bears to the whole time unless otherwise expressly provided.

Source: SL 1890, ch 108, § 1; RPolC 1903, § 310; RC 1919, § 6959; SDC 1939, § 12.1902.



§ 7-21-30 Constructive knowledge of county financial condition and limitations.

7-21-30. Constructive knowledge of county financial condition and limitations. All officers, boards, and members of boards, and employees of every county and of all of its agencies and institutions and all other persons and corporations, shall be charged with notice of the financial condition of the county, and of all of its institutions and agencies, the limitations imposed by the budget thereof, the appropriations contained therein, the condition of each thereof, and the claims against the same.

Source: SL 1927, ch 79, § 23; SDC 1939, § 12.2022.



§ 7-21-31 , 7-21-32. Repealed.

7-21-31, 7-21-32. Repealed by SL 1975, ch 76, § 12.



§ 7-21-32.1 Reimbursements from any budget activity added to the activity from which it was paid.

7-21-32.1. Reimbursements from any budget activity added to the activity from which it was paid. Any reimbursements received for unanticipated expenditures charged to any budget activity may be considered a supplemental budget and added to the budget activity from which it was paid. The supplement shall be recorded in the minutes of the proceedings of the board of county commissioners.

Source: SL 1971, ch 51; SL 1974, ch 67; SL 1991, ch 63.



§ 7-21-32.2 Transfer of appropriation for contingencies.

7-21-32.2. Transfer of appropriation for contingencies. No expenditures shall be charged to the line item authorized for by § 7-21-6.1, but such appropriated amount may be transferred, by resolution of the board, to any other appropriation in which insufficient amounts were provided or for items for which no appropriation was provided. When transfers are made from the contingency budget to other appropriations, whose revenue is provided by other than general fund revenues, a transfer of fund balances may be made from the county general fund to such other fund in the amount of the budget transfer.

Source: SL 1974, ch 66, §§ 1, 2.



§ 7-21-33 Uncollected taxes not considered asset in computing debt limitation.

7-21-33. Uncollected taxes not considered asset in computing debt limitation. Whenever it shall be necessary to compute the indebtedness of a county or of any of its institutions or agencies, for bonding or other indebtedness purposes, delinquent taxes and taxes levied for the purposes set forth in the budget of the county shall not be considered an asset, but shall be deemed for such purposes to have been already pledged and expended for the purposes, objects, and items set forth in the budget; provided however, that all taxes levied for the payment and redemption of bonds, warrants, or other public debts, shall be deemed a competent and sufficient asset to be considered in the calculation of any constitutional or statutory limitation.

Source: SL 1927, ch 79, § 20; SDC 1939, § 12.2019.



§ 7-21-34 Borrowing from county funds against anticipated tax collections--Restoration of moneys borrowed.

7-21-34. Borrowing from county funds against anticipated tax collections--Restoration of moneys borrowed. Whenever moneys shall have been actually provided for any funds of the county by a levy of taxes and such moneys shall not have been actually collected and covered into the county treasury but concerning the receipt of which moneys there can be no question, the board of county commissioners is authorized, by a unanimous vote, to anticipate the receipt of such moneys into such fund by drawing temporarily upon the moneys in any other fund of the county for which there shall not be immediate use.

Any fund temporarily depleted by virtue of the foregoing provision shall be fully restored within nine months after a draft upon the same for the benefit of another fund shall have been made, and the moneys coming into the latter fund shall first be used to restore such depletion. The board shall provide, at the time of making such withdrawal, for reimbursing the fund from which moneys are thus temporarily withdrawn.

Source: SL 1921, ch 337; SDC 1939, § 12.1903; SL 1970, ch 20, § 1 (1); SL 1975, ch 76, § 12.



§ 7-21-35 Annual determination of delinquent real estate taxes.

7-21-35. Annual determination of delinquent real estate taxes. The board of county commissioners must, at its regular meeting in January of each year, ascertain and determine the total amount of taxes levied by such county on all real estate payable during the fiscal year just ended and which remained delinquent and unpaid at the close of such fiscal year excluding therefrom any and all amounts added thereto for penalties, interest, and costs of publication because of such delinquency, such delinquent taxes being so segregated as to show the amount thereof levied for each particular fund of the county.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-36 Annual determination of warrants, claims and liabilities outstanding.

7-21-36. Annual determination of warrants, claims and liabilities outstanding. The board of county commissioners must also, at the same time, ascertain and determine the total amount of all warrants issued against each fund payable out of the appropriations for such fiscal year and which remain outstanding and unpaid at the close of such fiscal year because of insufficient money in the fund on which drawn to pay the same, together with the amount of interest accrued thereon, and also the amount of all claims and liabilities payable out of the appropriations for such preceding year for which no warrants have been issued, and the total amount of such claims and liabilities payable out of each particular fund.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-37 Certificates of indebtedness against delinquent taxes for payment of outstanding warrants, claims, and liabilities.

7-21-37. Certificates of indebtedness against delinquent taxes for payment of outstanding warrants, claims, and liabilities. For the purpose of providing funds for the payment of outstanding warrants and claims and liabilities, the board of county commissioners may, whenever the total amount of delinquent taxes for the preceding year on real estate payable into any fund shall be more than five percent of the total amount of taxes levied on real estate during the preceding year, without being required to submit the question of so doing to any election, by a resolution provide for the borrowing of money for the fund in an amount equal to the excess of delinquent taxes over five percent and shall issue certificates of indebtedness therefor, which shall be in denomination of one hundred dollars or multiples thereof, shall bear interest at a rate to be negotiated by the parties from the date thereof until paid and redeemed and shall be registered in the office of the county treasurer.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014; SL 1983, ch 28, § 9.



§ 7-21-38 Form of certificates of indebtedness against delinquent tax fund.

7-21-38. Form of certificates of indebtedness against delinquent tax fund. The certificates of indebtedness issued pursuant to § 7-21-37 shall be in substantially the same form as warrants drawn against the general fund of the county, except that they shall be known as certificates of indebtedness and each shall recite in the body thereof that it is drawn against and the principal and interest thereof is payable out of a special fund to be known as the "Delinquent tax fund for the fiscal year ending December 31st, 20____," and will be called in and paid and redeemed whenever there is sufficient money in such fund applicable for such purposes.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-39 Sale or exchange of delinquent tax certificates of indebtedness.

7-21-39. Sale or exchange of delinquent tax certificates of indebtedness. Certificates of indebtedness issued pursuant to § 7-21-37 may be sold by the board at either public or private sale, but shall not be sold at less than their par value, or may be exchanged for such outstanding warrants, dollar for dollar with accrued interest thereon, but no brokerage, legal, or other fees, or commissions of any kind shall be paid to any person or corporation for negotiating or assisting in the preparation, sale, or exchange thereof.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-40 Proceeds of certificates of indebtedness--Use to pay outstanding warrants, claims and liabilities.

7-21-40. Proceeds of certificates of indebtedness--Use to pay outstanding warrants, claims and liabilities. The moneys so borrowed for each of such funds shall be deposited to the credit thereof and shall be used for the purpose of paying and redeeming the outstanding warrants drawn against such funds, and the claims and liabilities created, during such fiscal year, together with the interest thereon, and it shall be the duty of the treasurer immediately upon receiving the money so borrowed to deposit the same to the credit of the proper funds and to call in for payment such warrants, claims, and liabilities or so much thereof as such money will pay.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-41 Resolution creating delinquent tax fund--Tax collections paid into fund.

7-21-41. Resolution creating delinquent tax fund--Tax collections paid into fund. Such resolution must create a fund to be known as the "Delinquent tax fund for the fiscal year ending December 31st, 20____," and shall provide that all delinquent taxes levied during such fiscal year for the funds for which such money has been borrowed, together with all penalties, interest, and costs added thereto, shall be, as fast as the same are collected, paid into and deposited to the credit of such fund, and shall be used for the payment of principal of and interest on such certificates of indebtedness and for no other purpose.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-42 Redemption of certificates of indebtedness from delinquent tax fund.

7-21-42. Redemption of certificates of indebtedness from delinquent tax fund. The treasurer shall, whenever there shall be any money in any delinquent tax fund sufficient to pay one or more of the certificates of indebtedness issued against such fund with accrued interest, call the same in for payment and redemption in the same manner that warrants against the general fund of the county are called in for payment and redemption, and interest on such certificates shall cease on the date specified in the notice calling such certificates in for payment.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-43 Apportionment of unused balance in delinquent tax fund.

7-21-43. Apportionment of unused balance in delinquent tax fund. If, after all certificates of indebtedness drawn against any delinquent tax fund shall have been fully paid, there remains any balance in such fund, such balance shall be apportioned to the several funds for which money was borrowed in proportion to the total amount of taxes levied for each fund in such fiscal year, and such fund shall thereupon be terminated and all delinquent taxes for such year thereafter paid shall be apportioned to the funds for which the same were originally levied.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-44 Unused appropriations terminated at end of year--Consideration in next budget.

7-21-44. Unused appropriations terminated at end of year--Consideration in next budget. All appropriations for the expenditure of public moneys contained in the annual and supplemental budgets for such fiscal year, shall cease to be in effect at the expiration of the fiscal year for which the same were made, except as provided in § 7-21-45, and any unused balance appropriated shall be used and considered as revenue in making levy to cover expenditures in the next budget.

Source: SL 1927, ch 79, § 14; SDC 1939, § 12.2012; SL 1975, ch 76, § 7.



§ 7-21-44.1 Unused contingency funds terminated at end of year.

7-21-44.1. Unused contingency funds terminated at end of year. Any unused balance in the contingency budget shall revert at the close of the year and shall not be accumulated.

Source: SL 1974, ch 66, § 2.



§ 7-21-45 Resolution to encumber unexpended appropriations--Contents--Listing kept by auditor.

7-21-45. Resolution to encumber unexpended appropriations--Contents--Listing kept by auditor. The board of county commissioners may by resolution at its first meeting in January or within ten days thereafter encumber that portion of unexpended appropriations from the prior year for which legal obligations were incurred but were not paid. The resolution shall state the appropriation account and amount encumbered. The county auditor shall keep a detailed listing by payee and amount supporting such amount shown in the resolution.

Source: SL 1927, ch 79, § 15; SDC 1939, § 12.2013; SL 1975, ch 76, § 8; SL 1976, ch 74, § 2.



§ 7-21-46 Repealed.

7-21-46. Repealed by SL 1975, ch 76, § 12.



§ 7-21-47 Payment of claims against previous year's appropriation--Registration of warrants not paid.

7-21-47. Payment of claims against previous year's appropriation--Registration of warrants not paid. Warrants issued for claims allowed against budget appropriations for the previous fiscal year which have been filed before the board's first meeting in January, shall be paid out of the fund on which drawn on the presentation to the treasurer of the county, and in case of insufficient funds on hand to pay such warrants, due to delinquent taxes or other failure of revenue, then such warrants, upon presentation to the treasurer, shall be registered and the amount necessary to pay such warrants, if not paid at the time of the adoption of the annual budget, shall be included in the next annual budget.

Source: SL 1927, ch 79, § 15; SDC 1939, § 12.2013; SL 1975, ch 76, § 9.



§ 7-21-48 Transfer of surplus moneys in county funds--Outstanding warrants and obligations to be provided for.

7-21-48. Transfer of surplus moneys in county funds--Outstanding warrants and obligations to be provided for. The board of county commissioners may transfer the surplus moneys that may be on hand in any of the several funds to such fund or funds as they may deem for the best interest of the county or may appropriate such surplus moneys to the payment of any outstanding indebtedness of the county. No moneys in any fund shall be transferred therefrom unless there be left in such fund sufficient money to pay all outstanding warrants drawn against such fund, together with any other indebtedness or contemplated expenditures from said fund for the current fiscal year. No money shall be transferred from any sinking or interest fund unless sufficient money be left therein to pay all interest which may accrue on and the principal of all outstanding bonds.

Source: SL 1927, ch 79, § 18; SL 1929, ch 99; SDC 1939, § 12.2016.



§ 7-21-49 Transfer of unused balance of special funds.

7-21-49. Transfer of unused balance of special funds. Whenever there remains in the treasury of any county an unexpended balance of any special fund, and all claims against such fund have been fully paid, and the purpose for which it was created has been fully subserved, and there remains no further use for such balance for the purpose for which it was created, it shall be lawful for the board of county commissioners to transfer such balance to any other fund of the county or subdivision to which such balance belongs.

Source: SL 1887, ch 144, § 1; CL 1887, § 602; RPolC 1903, § 842; RC 1919, § 5880; SDC 1939, § 12.1904.



§ 7-21-50 Repealed.

7-21-50. Repealed by SL 1975, ch 76, § 12.



§ 7-21-51 Accumulation of funds for capital outlay purposes.

7-21-51. Accumulation of funds for capital outlay purposes. A board of county commissioners may, by resolution, authorize the accumulation of funds for a period longer than one year for a capital outlay purpose which is otherwise authorized by law. For the purpose of this section, the term, capital outlay purpose, includes any purpose which is extraordinary in nature, exceeds the funding ability of a single-budget year, and may result in the purchase of services, materials, supplies, or equipment. The resolution is enacted if approved by a vote of sixty percent or more of the governing body and shall clearly set forth the purposes for which the funds are to be accumulated and the maximum amount that may be accumulated. The funds to be accumulated shall be expended within eighty-four months from the date of the resolution. If the specific purpose for which the funds are accumulated is no longer necessary, the funds shall revert to the fund from which the funds were originally appropriated. The amount of accumulation for a specific purpose may not exceed five million dollars. The accumulation of funds pursuant to this chapter is in addition to any accumulation of funds authorized by § 7-21-18.1.

Source: SL 1985, ch 54; SL 1988, ch 73; SL 2008, ch 36, § 1.



§ 7-21-52 Authority to create depreciation reserve for capital acquisitions.

7-21-52. Authority to create depreciation reserve for capital acquisitions. The governing body of any county may, by resolution, create a depreciation reserve within any proprietary fund which may only be used for capital acquisitions, not to exceed the accumulated depreciation of the fixed assets of the respective fund. If the specific purpose for which the funds are accumulated is no longer necessary, the funds shall revert to the general fund. These funds are in addition to those authorized by § 7-21-18.1

Source: SL 1997, ch 47, § 1.






Chapter 22 - County Warrants And Disbursements

§ 7-22-1 Verified statement or invoice required before claim allowed against county--Contents--Jurors' and witnesses' claims exempt.

7-22-1. Verified statement or invoice required before claim allowed against county--Contents--Jurors' and witnesses' claims exempt. Before any account, claim, or demand against any county for any obligation, property, or services for which the county is liable may be allowed, the person who has the account, claim, or demand shall:

(1) Submit in writing and verify that the account is just and true, the money charged was actually paid for the purposes stated; the property charged for was actually delivered or used for the purposes stated, and was of the value charged; and the services charged were actually rendered and of the value as charged. If the services were official, for which fees are prescribed by law, that the fees and amounts charged for the services are allowed by law and no part of the account, claim, or demand has been paid; or

(2) Present an invoice or verification which shall be attached to a county voucher, the latter being signed or verified by the county official who purchased the property or had the services rendered to the effect that the account is just and true; the money charged was actually paid for the purposes stated; the property charged for was actually delivered or used for the purposes stated, and was of the value charged; and the services charged for were actually rendered and of the value as charged. If the services were official, for which fees are prescribed by law, that the fees and amounts charged for the services are allowed by law and no part of the account, claim, or demand has been paid.

The provisions of this section do not apply to any claim or demand for the per diem of jurors or witnesses fixed by law.

Source: SL 1883, ch 112, § 87; CL 1887, § 800; SL 1893, ch 56, § 1; RPolC 1903, § 861; SL 1911, ch 109; SL 1913, ch 151; RC 1919, § 5897; SDC 1939, § 12.1803; SL 1985, ch 55; SL 2016, ch 44, § 58.



§ 7-22-2 Warrant required for payment of claim against county.

7-22-2. Warrant required for payment of claim against county. No claim against the county shall be paid otherwise than upon the allowance of the county commissioners upon the warrant of the county auditor, except one authorized to be allowed by some other person or tribunal, in which case the claim shall be paid upon the warrant of the county auditor upon the proper certificate of the person or tribunal allowing the same.

Source: SL 1887, ch 10, § 7; CL 1887, § 652; RPolC 1903, § 887; RC 1919, § 5948; SDC 1939, § 12.0906; SL 1975, ch 76, § 10.



§ 7-22-3 Warrant required for disbursement of county funds--Contents.

7-22-3. Warrant required for disbursement of county funds--Contents. No public money shall be disbursed by the county commissioners or any of them, but the same shall be disbursed by the county treasurer upon the warrant of the county auditor specifying the name of the party entitled to the same, on what account, and upon whose allowance, if not fixed by law.

Source: SL 1887, ch 10, § 7; CL 1887, § 652; RPolC 1903, § 887; RC 1919, § 5948; SDC 1939, § 12.0906; SL 1975, ch 76, § 11.



§ 7-22-4 Numbering of warrants--Record maintained by auditor.

7-22-4. Numbering of warrants--Record maintained by auditor. All such warrants shall be progressively numbered, and the numbers, date, and amount of each, and the name of the person to whom payable, and the purpose for which drawn, shall at the time of issuing the same be entered in a book kept by the auditor for that purpose.

Source: SL 1887, ch 10, § 7; CL 1887, § 652; RPolC 1903, § 887; RC 1919, § 5948; SDC 1939, § 12.0906.



§ 7-22-5 Repealed.

7-22-5. Repealed by SL 1976, ch 75, § 7.



§ 7-22-6 Warrants paid in order of presentation.

7-22-6. Warrants paid in order of presentation. All warrants upon the treasurer of any county shall be paid out of the fund on which they are drawn in the order of their presentation.

Source: SL 1874-5, ch 74, § 1; PolC 1877, ch 50, § 1; CL 1887, § 1671; RPolC 1903, § 2251; SL 1913, ch 359; RC 1919, § 6973; SDC 1939, § 12.0812.



§ 7-22-7 Endorsement of warrant for payment by county depository.

7-22-7. Endorsement of warrant for payment by county depository. Every warrant for the payment of money issued by any county, which is not registered because of lack of funds with which to pay such warrant, shall be countersigned by the county treasurer, who shall also endorse on such warrant an order to the depository, by which such warrant is to be paid, to pay such warrant to the order of the payee and charge the same to the account of such treasurer. Such warrant so countersigned and endorsed shall have the same force and effect as a check drawn by said treasurer upon such depository. No such warrant shall be paid by the depository unless so countersigned and endorsed by such treasurer, and no warrant shall be countersigned by the treasurer so long as there are any registered warrants outstanding.

Source: SL 1953, ch 500; SDC Supp 1960, § 45.1438.



§ 7-22-8 Warrant register maintained by treasurer--Form and information shown.

7-22-8. Warrant register maintained by treasurer--Form and information shown. The treasurer of each organized county shall keep a warrant register which register shall show in a column arranged for that purpose the number, date, and amount of each warrant presented, the particular fund upon which the warrant is drawn, the date of presentation, the name and address of the person in whose name the warrant is registered, the date of payment when made, the amount of interest, and the total amount paid, with the date when notice to the person in whose name the warrant is registered is mailed.

Source: SL 1874-5, ch 74, § 2; PolC 1877, ch 50, § 2; CL 1887, § 1672; RPolC 1903, § 2252; SL 1913, ch 359; RC 1919, § 6974; SDC 1939, § 12.0811; SL 2016, ch 44, § 59.



§ 7-22-9 Registration of warrants not paid for want of funds.

7-22-9. Registration of warrants not paid for want of funds. If any warrant is presented to the treasurer for payment and no funds in the treasury have been appropriated for that purpose, the treasurer shall enter the warrant in the warrant register for payment in the order of presentation. The treasurer shall endorse on the warrant the registry number, date of registration, and the words "Not paid for want of funds," and sign the endorsement.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 12.0813; SL 2016, ch 44, § 60.



§ 7-22-10 Interest payable on warrants not paid at time of presentation.

7-22-10. Interest payable on warrants not paid at time of presentation. All county warrants shall draw interest at a rate of interest to be determined by the county commissioners of the county until paid from the date upon which they are presented to the county treasurer and endorsed "Not paid for want of funds."

Source: SL 1874-5, ch 27, § 40; PolC 1877, ch 21, § 53; SL 1881, ch 139, § 1; CL 1887, § 618; RPolC 1903, § 858; RC 1919, § 5894; SL 1927, ch 82; SDC 1939, § 12.1906; SL 1951, ch 27; SL 1983, ch 28, § 10.



§ 7-22-11 Annual payment of interest on outstanding warrants--Tax levy for interest payments.

7-22-11. Annual payment of interest on outstanding warrants--Tax levy for interest payments. The board of county commissioners may determine by resolution that interest shall be paid annually on all outstanding registered warrants of such county. When it has been so determined, said board shall, at the time and in the manner provided for the levy of taxes, make a separate and special levy of a tax sufficient to pay one year's interest on each county warrant which according to the computation of the said board will be outstanding and unpaid on the anniversary of the date thereof during the next calendar year. Such levy may be made in addition to the maximum levy otherwise allowed by law and shall be certified by the county auditor, placed on the tax roll, and collected by the county treasurer as other taxes, which funds derived from such levy shall be kept separate and apart from other tax collections and shall be used only for the purpose of paying interest on warrants as herein provided.

Source: SL 1933, ch 160, §§ 1, 2; SDC 1939, § 12.0814.



§ 7-22-12 Call of outstanding warrants for annual payment of interest.

7-22-12. Call of outstanding warrants for annual payment of interest. As soon as there is sufficient money in the special warrant interest fund to pay one year's interest on one or more outstanding warrants, the county treasurer shall notify the holder of the oldest registered warrant or warrants to present the same for payment of interest, and such treasurer shall continue to call all outstanding warrants for payment of interest in the order of registration as rapidly as funds are available therefor. No warrant shall be called for payment of interest until the same shall have been registered for at least one year.

Source: SL 1933, ch 160, § 2; SDC 1939, § 12.0814.



§ 7-22-13 Failure of warrant holder to present warrant for annual interest-Failure to provide treasurer certain information.

7-22-13. Failure of warrant holder to present warrant for annual interest--Failure to provide treasurer certain information. Any warrant holder who fails to present a warrant to the treasurer within thirty days after the treasurer has mailed written notice to the holder, addressed to the holder's last known address, loses the right to payment pursuant to § 7-22-12. No holder of a registered warrant is entitled to payment in the order provided in § 7-22-12 unless the holder has filed with the treasurer a description of the warrant or warrants held by the holder, and the holder's name and post office address.

Source: SL 1933, ch 160, § 2; SDC 1939, § 12.0814; SL 2016, ch 44, § 61.



§ 7-22-14 Endorsement and receipt for annual interest paid--Priority preserved despite nonpayment of annual interest.

7-22-14. Endorsement and receipt for annual interest paid--Priority preserved despite nonpayment of annual interest. All interest payments shall be endorsed by the treasurer on the back of the warrant and the warrant holder shall execute and deliver duplicate receipts for such payment to the treasurer who shall retain one and deliver the other forthwith to the county auditor. All registered warrants, together with interest earned but not paid under the provisions of §§ 7-22-11 to 7-22-14, inclusive, shall continue to be paid in the order of their registration as provided by law.

Source: SL 1933, ch 160, §§ 2, 3; SDC 1939, § 12.0814.



§ 7-22-15 Warrants to be paid in order of registration_Notices to be sent by treasurer--Termination of interest.

7-22-15. Warrants to be paid in order of registration--Notices to be sent by treasurer--Termination of interest. All registered warrants shall be paid in the order of registration and the treasurer, as soon as money sufficient for the payment of the warrants is received to the credit of the particular fund upon which the warrants are drawn, shall immediately notify by mail the persons in whose names the warrants are drawn. If the treasurer receives written notice from some other person that such person is the holder of the warrant, then the treasurer shall notify the other person and interest upon the warrants shall cease. The treasurer shall pay and cancel the warrants upon presentation of the written notice.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 12.0813; SL 2016, ch 44, § 62.



§ 7-22-16 Purchase of warrants by treasurer prohibited--Forfeiture of amount due.

7-22-16. Purchase of warrants by treasurer prohibited--Forfeiture of amount due. No county treasurer may either directly or indirectly contract for or purchase any warrant issued by the county for which the treasurer receives any discount whatever upon the sum due on the warrant. If the treasurer contracts for or purchases any warrant, the treasurer is not allowed in settlement the amount of the warrant or any part of the warrant. The treasurer shall forfeit the whole amount due on the warrant to be recovered by civil action at the suit of the state for the use of the county.

Source: SL 1868-9, ch 25, § 103; PolC 1877, ch 28, § 99; CL 1887, § 1660; RPolC 1903, § 2237; RC 1919, § 6952; SDC 1939, § 12.0815; SL 2016, ch 44, § 63.



§ 7-22-17 Cancellation of check or warrant not presented within two years of issuance--Notation in register.

7-22-17. Cancellation of check or warrant not presented within two years of issuance--Notation in register. The board of county commissioners may, by resolution, cancel any check or warrant that has not been presented for payment at any time within two years of the date on which the check or warrant was issued. Upon such resolution the county auditor shall note the cancellation in the check or warrant register.

Source: SL 1887, ch 37, §§ 1, 2; CL 1887, §§ 589, 590; RPolC 1903, §§ 827, 828; RC 1919, §§ 5874, 5875; SDC 1939, § 12.1905; SDCL, § 7-22-5; SL 1968, ch 19; SL 1976, ch 75, § 1.



§ 7-22-18 Payment of old checks or warrants at direction of commissioners.

7-22-18. Payment of old checks or warrants at direction of commissioners. Notwithstanding any provision for cancellation of checks or warrants, the board of county commissioners shall direct the payment of any properly issued check or warrant to any person entitled to payment thereof within a period of six years from date of issue thereof and may direct payment of checks or warrants more than six years from date of issue thereof.

Source: SL 1976, ch 75, § 2.






Chapter 23 - Accounting For County Funds

§ 7-23-1 to 7-23-4. Repealed.

7-23-1 to 7-23-4. Repealed by SL 1975, ch 76, § 12.



§ 7-23-5 Annual examination and accounting for tax sales and receipts.

7-23-5. Annual examination and accounting for tax sales and receipts. It shall be the duty of the board of county commissioners, at each annual meeting of such board to examine the county treasurer's "tax-sale book" and "stub receipts," and ascertain the amount of redemption money in the treasury and compel such treasurer to account for the same.

Source: SL 1879, ch 49, § 10; CL 1887, § 616; RPolC 1903, § 856; RC 1919, § 5892; SDC 1939, § 12.1907.



§ 7-23-6 Settlement by county officers for funds received--Payment into treasury.

7-23-6. Settlement by county officers for funds received--Payment into treasury. All treasurers, sheriffs, clerks, constables, and other officers chargeable with money belonging to any county shall render their accounts to and settle with the board of county commissioners at the time required by law and pay into the county treasury any balance which may be due the county, take duplicate receipts therefor, and deposit one of the same with the county auditor within five days thereafter.

Source: SL 1868-9, ch 4, § 36; SL 1874-5, ch 27, § 35; PolC 1877, ch 21, § 51; CL 1887, § 615; RPolC 1903, § 855; RC 1919, § 5891; SDC 1939, § 12.1907.



§ 7-23-7 Adjustment of accounts of delinquent officers--Forfeiture for delinquency.

7-23-7. Adjustment of accounts of delinquent officers--Forfeiture for delinquency. If any person thus chargeable shall neglect or refuse to render true accounts or settle, such board shall adjust the accounts of such delinquent according to the best information it can obtain, and ascertain the balance due the county, and order suit to be brought in the name of the county therefor; and such delinquent shall not be entitled to any commission and shall forfeit and pay to the county a penalty of twenty percent on the amount of funds due the county.

Source: SL 1868-9, ch 4, § 37; SL 1874-5, ch 27, §§ 36, 37; PolC 1877, ch 21, § 52; CL 1887, § 617; RPolC 1903, § 857; RC 1919, § 5893; SDC 1939, § 12.1907.






Chapter 24 - County Bonds

§ 7-24-1 Purposes for which county building bonds authorized.

7-24-1. Purposes for which county building bonds authorized. Whenever any county having five hundred voters or more shall have been organized for four years or more and the county seat of such county has been permanently located as provided by law and the building or buildings occupied by such county for courthouse, office, or jail purposes are inadequate to the wants thereof or unsafe by reason of risk by fire or otherwise or whenever it is deemed necessary and for the best interests of said county to erect a suitable building or buildings for the care of the poor, such county may issue its bonds for the purpose of purchasing a site for a courthouse, office, or a jail building or for purchasing a site or grounds for a building or buildings suitable for the care of the county poor or for the erection of a courthouse, office, or jail, building or buildings suitable for the care of the poor under the restrictions and according to the provisions of this chapter.

Source: SL 1897, ch 49, § 1; RPolC 1903, § 970; RC 1919, § 6983; SL 1927, ch 78; SDC 1939, § 12.2105; SL 1957, ch 27, § 1.



§ 7-24-2 Election on bonds--Issuance.

7-24-2. Election on bonds--Issuance. Bonds shall be authorized, issued and sold as provided in chapter 6-8B if a majority of all registered voters voting at the bond election authorize the bond issue.

Source: SL 1927, ch 65, § 1; SL 1931, ch 91, § 1; SL 1935, ch 64, § 1; SDC 1939, § 12.2105; SL 1957, ch 27, § 1; SL 1984, ch 43, § 63.



§ 7-24-3 to 7-24-8. Repealed.

7-24-3 to 7-24-8. Repealed by SL 1984, ch 43, § 131.



§ 7-24-9 Bond issue for satisfaction of judgment against county.

7-24-9. Bond issue for satisfaction of judgment against county. If a judgment has been recovered against a county upon any claim, and the judgment has become final by expiration of the time for appeal or decision upon appeal, the governing body of the county, by a resolution declaring it to be for the best interests of the county, passed and entered upon its records, published in its proceedings may without submitting the matter to a vote of the voters issue bonds of the county for the purpose of compromising the judgment. The bonds shall be delivered only to the judgment creditor or his successor in ownership of the judgment, upon a complete release and satisfaction of the judgment. The bonds may not exceed the amount due upon the judgment at date of the bonds. All bonds shall be issued and sold as provided in chapter 6-8B.

Source: SL 1903, ch 81; RC 1919, § 6997; SL 1929, ch 78; SDC 1939, § 12.2103; SL 1975, ch 47, § 2; SL 1983, ch 28, § 11; SL 1984, ch 43, § 64; SL 1984, ch 319, § 5.



§ 7-24-10 to 7-24-17. Repealed.

7-24-10 to 7-24-17. Repealed by SL 1984, ch 43, § 131.



§ 7-24-18 Tax levy to pay county bonds--Proceeds placed in debt service fund.

7-24-18. Tax levy to pay county bonds--Proceeds placed in debt service fund. When a county issues bonds, at or before the time of doing so, the governing body thereof shall levy a continuing annual tax sufficient to pay the interest and the principal thereof when due. All taxes so levied, when collected, shall be placed in a debt service fund. No part of the fund may be used for any other purpose than to pay the interest and principal of the bonds for which they were levied and collected. The levy authorized by this section is in addition to the levy authorized in § 10-12-21.

Source: SD Const, art 13, § 5; RC 1919, § 6998; SDC 1939, § 12.2110; SL 1985, ch 77.



§ 7-24-19 Deposit and investment of debt service fund moneys--Resolution of county commissioners.

7-24-19. Deposit and investment of debt service fund moneys--Resolution of county commissioners. Every county maintaining a debt service fund for the payment of outstanding bonds shall keep the accumulations in said debt service fund deposited with the lawful depositories or invested in registered warrants or bonds of any municipal or public corporation of the State of South Dakota, including those of the county issuing such bonds, or bonds, notes, or other obligations issued by any federal land bank, federal intermediate credit bank, bank for cooperatives, or any or all of the federal farm credit banks, or obligations of the United States, or bonds or securities of any kind issued by the State of South Dakota, and the interest accruing on such investment shall be credited to such debt service fund. Moneys in any debt service fund shall be invested only in such of the above-named securities as will become due and payable on or before the date when the bonds for the payment of which such debt service fund was created become due and payable, except bonds of the United States or of the State of South Dakota. Where such debt service fund is invested in other bonds of such county, there shall be a levy of a tax upon the taxable property of such county of sufficient amount to pay the interest and also the principal thereof when due and such tax, when collected, shall be returned to the debt service fund for that purpose.

In carrying out the provisions of this section, all transactions shall be by resolution of the board of county commissioners which resolution shall be regularly filed and recorded with the county auditor as a public record.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1933, ch 164; SDC 1939, § 12.2111; SL 1979, ch 37, § 2.



§ 7-24-20 to 7-24-31. Repealed.

7-24-20 to 7-24-31. Repealed by SL 1984, ch 43, § 131.






Chapter 25 - County Buildings And Improvements

§ 7-25-1 Annual tax levy for construction or improvement of certain buildings--Fund accumulated--Cooperation with other subdivisions--Proceeds pledged to payments without limitation.

7-25-1. Annual tax levy for construction or improvement of certain buildings--Fund accumulated--Cooperation with other subdivisions--Proceeds pledged to payments without limitation. The board of county commissioners may levy a tax not to exceed ninety cents per thousand dollars of taxable valuation to be used or paid into a fund for the purpose of acquiring a site, constructing, renovating, improving, remodeling, altering, adding to, repairing, erecting, or maintaining a courthouse, office, jail building, county exhibition buildings, 4-H and extension buildings, grandstands and bleachers, highway maintenance buildings, or public library. The county may cooperate in a joint undertaking for any of the foregoing purposes with any other county, municipality or school district. The levy authorized by this section is in addition to the levy authorized in § 10-12-21. The proceeds of the levy authorized by this section may be pledged by the county to payments under an agreement entered into pursuant to § 7-25-19 without regard to the limitations of § 7-25-3.

Source: SL 1911, ch 123, § 1; SL 1915, ch 126; RC 1919, § 6953; SL 1931, ch 115, § 1; SDC 1939, § 12.2303; SL 1959, ch 31, § 2; SL 1959, ch 32; SL 1963, ch 49; SL 1968, ch 21; SL 1970, ch 50; SL 1985, ch 15, § 24; SL 1985, ch 77, § 8; SL 1987, ch 185, § 2; SL 1989, ch 87, § 15C.



§ 7-25-2 Investment of building fund--Income paid into fund.

7-25-2. Investment of building fund--Income paid into fund. The board of county commissioners shall have the power to loan or invest any balance of any such fund as referred to in § 7-25-1 upon first mortgages upon real property worth at least double the value of the sum loaned, or upon bonds of the State of South Dakota, or upon bonds or warrants of the county, or upon bonds of any municipality or school district within the county, at such legal rate of interest as may be agreed, and may also loan or invest such funds in United States government bonds, and the income from such loans shall be paid into such fund.

Source: SL 1911, ch 123, § 2; RC 1919, § 6954; SL 1931, ch 115, § 2; SDC 1939, § 12.2303; SL 1959, ch 31, § 2; SL 1959, ch 32; SL 1963, ch 49; SL 1968, ch 21; SL 1992, ch 60, § 2.



§ 7-25-3 County commissioners authorized to construct and improve buildings--Maximum expenditure authorized without voters' approval.

7-25-3. County commissioners authorized to construct and improve buildings--Maximum expenditure authorized without voters' approval. The board of county commissioners shall have authority to provide for the erection, renovation, improvement, remodeling, alteration, addition to, and repairing of courthouses, jails, memorial buildings, which may contain an auditorium, and other necessary buildings within and for the county and to make contracts on behalf of the county for such purposes; but no expenditure for these purposes, greater than can be paid for out of the annual revenue of the county for the current year, including for courthouse, office, and jail buildings the revenue from the special levy provided by § 7-25-1, together with the amount of any debt service fund theretofore provided for such purpose, shall be made unless the question of such expenditure shall have first been submitted to a vote of the qualified voters of such county and shall have been approved by a majority of the votes so cast; and the board shall determine the amount and rate of taxes to be submitted to a vote for such purpose.

Source: SL 1868-9, ch 4, § 27; SL 1874-5, ch 27, § 27; PolC 1877, ch 21, § 43; CL 1887, § 607; RPolC 1903, § 847; SL 1913, ch 153; RC 1919, § 5883; SL 1920 (SS), ch 42; SDC 1939, § 12.2302; SL 1959, ch 31, § 1.



§ 7-25-4 Building bonds approved by voters--Other funds applicable without additional approval.

7-25-4. Building bonds approved by voters--Other funds applicable without additional approval. Whenever the question of bonding the county for the purpose of bonding the county for the purpose of building or renovating, improving, remodeling, altering, adding to, or repairing a courthouse, jail, memorial building, or other county buildings shall have been submitted to a vote of the voters and such bond issue shall have been carried by a vote of the voters, then in addition to the proceeds raised from the sale of such bonds the board may, whenever there remains in the treasury of such county an unexpended balance of any special fund and all claims against such fund have been fully paid, or when there remains an unexpended balance of the general fund and all claims against such fund have been fully paid, in its discretion, apply the whole or any part of such accumulated funds to the purposes specified in this section and it shall not be necessary to submit the question of such expenditure to the voters of the county.

Source: SL 1868-9, ch 4, § 27; SL 1874-5, ch 27, § 27; PolC 1877, ch 21, § 43; CL 1887, § 607; RPolC 1903, § 847; SL 1913, ch 153; RC 1919, § 5883; SL 1920 (SS), ch 42; SDC 1939, § 12.2302; SL 1959, ch 31, § 1.



§ 7-25-5 Commissioners' duty to use accumulated building fund.

7-25-5. Commissioners' duty to use accumulated building fund. After a fund for the construction of a courthouse, office, or jail building, county exhibition buildings, 4-H and extension buildings, grandstands and bleachers, and highway maintenance buildings has accumulated from any source, it shall be the duty of the board of county commissioners within one year from the time such fund becomes available to proceed to the erection of such building or buildings, if such fund shall in the judgment of the board be sufficient for that purpose.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 44; CL 1887, § 608; RPolC 1903, § 848; SL 1911, ch 123, § 3; RC 1919, §§ 5884, 6955; SL 1931, ch 115, § 3; SDC 1939, § 12.2303; SL 1959, ch 31, § 2; SL 1959, ch 32; SL 1963, ch 49; SL 1968, ch 21.



§ 7-25-6 Acquisition of ground for authorized county buildings--Board to supervise construction of all buildings.

7-25-6. Acquisition of ground for authorized county buildings--Board to supervise construction of all buildings. The board of county commissioners when authorized to erect any county building or joint county and municipal building shall have power to acquire ground for a site by purchase or condemnation.

The board shall also have the entire supervision of the construction of all county buildings and monuments.

Source: SL 1897, ch 49, § 4; RPolC 1903, § 973; RC 1919, § 6985; SDC 1939, § 12.2307.



§ 7-25-7 Advertising and award procedure for building construction contracts.

7-25-7. Advertising and award procedure for building construction contracts. If any county building is to be constructed, the board shall proceed as required by chapter 5-18B. The time specified for opening of bids shall be at one of the regular or duly adjourned sessions of the board.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51; SL 1972, ch 34, § 2; SL 2011, ch 2, § 113.



§ 7-25-8 Building plans and specifications to be on file--Petty offense to permit removal.

7-25-8. Building plans and specifications to be on file--Petty offense to permit removal. One copy of the plans and specifications for any building to be erected shall be on file in the office of the county auditor at all times from the beginning of the publication of the advertisement for bids until the completion of the building. Any county auditor who allows or permits the original of any building plans or specifications filed in the office to be removed from the office commits a petty offense.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, §§ 12.2308, 12.9904; SL 1955, ch 22; SL 1963, ch 51; SL 1981, ch 43, § 8; SL 2016, ch 44, § 64.



§ 7-25-9 Security posted by bidders on construction contract--Return of security to unsuccessful bidders.

7-25-9. Security posted by bidders on construction contract--Return of security to unsuccessful bidders. Each bid shall contain a certified check, cashier's check, or bank money order, in the sum equal to five percent of the amount of the bid. The check or money order shall be certified or issued by either a state or national bank domiciled within this state made payable to the county or the county treasurer. In lieu of a check or money order, a bid bond for ten percent of the bid may be submitted. The bond shall be issued by a surety authorized to do business in this state and payable to the county or the county treasurer as a guaranty that the bidder will enter into contract, if the contract is awarded to the bidder, and furnish a bond as provided by this chapter. If the successful bidder forfeits a check, money order, or bid bond, the proceeds of the check, money order, or bid bond shall be turned into the county general fund. The check, money order, or bid bond of each unsuccessful bidder shall be, by the board, immediately returned to the bidder. No more time may elapse between the opening of the bids and either the acceptance of the bid of the lowest responsible bidder, or the rejection of all bids presented than is permitted in subdivision 5-18A-5(7).

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51; SL 1969, ch 24; SL 1979, ch 46, § 1; SL 1987, ch 72; SL 2011, ch 2, § 114.



§ 7-25-9.1 Waiver of security requirements on bids less than two thousand dollars.

7-25-9.1. Waiver of security requirements on bids less than two thousand dollars. Notwithstanding the provisions of § 7-25-9, the requirement of a bid bond, certified check, money order, cash, or other security may be waived when the bid submitted does not exceed two thousand dollars.

Source: SL 1968, ch 276; SL 1979, ch 46, § 2.



§ 7-25-10 Lowest responsible bid accepted--Progress payments permitted in contract--Interest on payments withheld.

7-25-10. Lowest responsible bid accepted--Progress payments permitted in contract--Interest on payments withheld. The lowest responsible bid in all cases shall be accepted and the contract for the building or buildings may permit progress payments, but if so shall provide for retention of not less than the following percentages: twelve percent of the amount of the contract up to fifty thousand dollars; five percent of the next two hundred thousand dollars of the amount of the contract and two and one-half percent of the amount of the contract in excess of two hundred fifty thousand dollars until the contract is fully executed and the building or buildings completed to the satisfaction and acceptance of the board of county commissioners. However, if the contractor has furnished the board all required records and reports and a final inspection has been made, the board shall pay to the contractor interest at the Category A rate of interest as established in § 54-3-16 on the amounts retained and on the final payment due the contractor beginning sixty days after the work under the contract has been completed, as evidenced either by the completion date established in the superintendent's or architect's letter of acceptance or by the use and occupancy of the building, and running until the date when payment is tendered to the contractor unless delay in payment has been the result of federal participation in such contract, in which event interest may not begin until sixty days after payment by the federal authority involved.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51; SL 1983, ch 28, § 14; SL 1984, ch 319, § 6.



§ 7-25-11 Execution of construction contracts.

7-25-11. Execution of construction contracts. All contracts shall be made and set forth in writing and shall be signed on behalf of the board by the chairman and attested by the county auditor with the county seal affixed after such contract has been voted upon and carried by a majority of the board.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51.



§ 7-25-12 Performance bond required of construction contractor.

7-25-12. Performance bond required of construction contractor. The board shall require a bond from the contractor in a sum equal to the contract price, conditioned that the contractor executes the contract and completes the building according to the plans and specifications and to the full satisfaction of the board. The contractor shall account for all moneys paid to the contractor and pay all bills and claims on account of labor or materials furnished in and about the performance of the contract including all demands of subcontractors. The bond shall stand as security for the bills, claims, and demands and be a surety bond issued by a surety company authorized to do a surety bonding business in the state or a personal bond with sufficient sureties, to be approved by the board of county commissioners.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51; SL 2016, ch 44, § 65.



§ 7-25-13 Payment required if building occupied before acceptance.

7-25-13. Payment required if building occupied before acceptance. It is further provided that in the event the board elects to use and occupy the public improvement before acceptance, the board shall pay all amounts due under the contract except double the amount the superintendent or architect shall estimate necessary to complete the improvement in accordance with the plans and specifications or one percent of the contract price, whichever is the greater, or in any event not less than three hundred dollars, and no interest shall be allowed thereon until sixty days after said work has been fully completed.

Source: SDC 1939, § 12.2308 as added by SL 1963, ch 51.



§ 7-25-14 Appointment of superintendent to oversee construction--Progress payments based on superintendent's reports.

7-25-14. Appointment of superintendent to oversee construction--Progress payments based on superintendent's reports. The board may appoint a competent superintendent, who may be the architect furnishing the plans and specifications for such building or buildings and such superintendent shall report to the board every thirty days as to the progress and character of the work done by the contractor, and upon the reports of the superintendent payments to the extent of the percent specified in § 7-25-10 or the percent embodied in the contract shall be made to the contractor from time to time during the process of construction, divided into such installments as the board and the contractor may agree upon at the time of entering into the contract, and which shall be included in and be a part of the terms of the contract. None of such payments, however, shall be held to constitute an acceptance in whole or in part, by the board prior to the making of the final payment and acceptance in full completion of the contract.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51.



§ 7-25-15 Repealed.

7-25-15. Repealed by SL 2016, ch 47, § 3.



§ 7-25-16 Insurance on buildings--Application of proceeds--Filing policies.

7-25-16. Insurance on buildings--Application of proceeds--Filing policies. The board of county commissioners may insure any or all of the public buildings and property belonging to the county. In case of the destruction or damage of the buildings or property so insured, such board shall demand and receive any money due on account of such insurance and cause same to be paid into the county treasury. All money received may be applied to the fund for rebuilding or restoring such buildings or property. Such insurance policies shall be filed in the office of the county auditor.

Source: PolC 1877, ch 21, § 96; CL 1887, § 640; RPolC 1903, § 877; RC 1919, § 5933; SDC 1939, § 12.0822; SL 1972, ch 47.



§ 7-25-17 Rental space provided county officers where courthouse or jail insufficient.

7-25-17. Rental space provided county officers where courthouse or jail insufficient. In any county where there is no courthouse or jail erected by the county, or no lodging for prisoners provided under a joint agreement pursuant to § 24-11-4, or where those erected have not sufficient capacity, it shall be the duty of the board of county commissioners to provide for courtroom, jail, and offices for the following named officers: sheriff, treasurer, register of deeds, state's attorney, auditor, clerk of courts, and circuit court judge for the county, to be furnished by such county in a suitable building or buildings for the lowest rent to be obtained at the county seat, or to secure and occupy suitable rooms at a free rent within the limits of the county seat or any of the additions thereto until such county builds a courthouse.

Source: SL 1874-5, ch 27, § 26; PolC 1877, ch 21, § 42; SL 1885, ch 41, § 1; CL 1887, § 606; RPolC 1903, § 846; RC 1919, § 5882; SDC 1939, § 12.2301; SL 1971, ch 52.



§ 7-25-18 Repealed.

7-25-18. Repealed by SL 1975, ch 162, § 17.



§ 7-25-19 Sale and lease-back arrangements--Disposition of sale proceeds--Tax exemption.

7-25-19. Sale and lease-back arrangements--Disposition of sale proceeds--Tax exemption. The board of county commissioners of any county may by resolution exercise all the powers conferred on the South Dakota Building Authority pursuant to and in the manner provided by §§ 5-12-15, 5-12-19 and 5-12-42 to 5-12-45, inclusive, with respect to the acquisition, lease, sale and lease-back of land, improvements, and capital equipment to be used for any lawful purpose, except that the proceeds of sale of any such facility are subject to § 6-13-8. All land, improvements and capital equipment owned or being leased or acquired by the county pursuant to a lease having a fixed term plus renewal options exceeding three years or a lease-purchase or installment purchase contract shall constitute a separate class of property which is exempt from all taxation.

Source: SL 1984, ch 48, § 1; SL 1987, ch 185, § 3; SL 1989, ch 30, § 14.



§ 7-25-20 Sale and lease-back powers additional--Restrictions on exercise.

7-25-20. Sale and lease-back powers additional--Restrictions on exercise. The powers conferred by § 7-25-19 are in addition to all other powers conferred upon the board of county commissioners of any county, and their exercise shall be subject only to such restrictions as may be provided by the South Dakota Constitution and are not subject to any restrictions or procedural requirements prescribed by any other law.

Source: SL 1984, ch 48, § 2.






Chapter 25A - Improvement Districts

§ 7-25A-1 Definition of terms.

7-25A-1. Definition of terms. Terms used in this chapter mean:

(1) "Board" or "board of supervisors," the governing board of the district;

(2) "Bond," any general obligation bond, assessment bond, refunding bond, revenue bond, and other obligation in the nature of a bond as is provided for in this chapter, as the case may be. This term includes "certificate" and the provisions which are applicable to bonds are equally applicable to certificates;

(3) "Cost," if used with reference to any project, includes, but is not limited to:

(a) The expenses of determining the feasibility or practicability of acquisition, construction, or reconstruction;

(b) The cost of surveys, estimates, plans, and specifications;

(c) The cost of improvements;

(d) Engineering, fiscal and legal expenses and charges;

(e) The cost of all labor, materials, machinery, and equipment;

(f) The cost of all lands, properties, rights, easements, and franchises acquired;

(g) Financing charges;

(h) The creation of initial reserve and debt service funds;

(i) Working capital;

(j) Interest charges incurred or estimated to be incurred on money borrowed prior to and during construction and acquisition and for a reasonable period of time after completion of construction or acquisition as the board may determine;

(k) The cost of issuance of bonds pursuant to this chapter, including advertisements and printing;

(l) The cost of any election held pursuant to this chapter and all other expenses of issuance of bonds;

(m) The discount, if any, on the sale or exchange of bonds;

(n) Administrative expenses; and

(o) Such other expenses as may be necessary or incidental to the acquisition, construction, or reconstruction of any project or to the financing thereof, or to the development of any lands within the district;

(4) "District," the improvement district;

(5) "District roads," all highways, streets, roads, alleys, sidewalks, storm drains, bridges, and thoroughfares of all kinds and descriptions contained within the boundaries of the district;

(6) "Improvement district," a local unit of special purpose government which is created pursuant to this chapter and limited to the performance of those functions authorized by this chapter, the boundaries of which contain no less than three hundred twenty acres, the governing head of which is a body created, organized, and authorized to function specifically as prescribed in this chapter;

(7) "Landowner" or "owner," any individual, firm, or corporation, public or private, or public agency, who has legal title to real property as shown by the records of the register of deeds of the county in which the real property is situated;

(8) "Local government," a county, municipality, or any political subdivision thereof;

(9) "Project," any development, improvement, property, utility, facility, works, or service now existing or hereafter undertaken or established under the provisions of subdivisions 7-25A-7(21) and (22);

(10) "Sewer system," any plant, system, facility, or property, and additions, extensions, and improvements thereto at any future time constructed or acquired as part thereof, useful or necessary or having the present capacity for future use in connection with the collection, treatment, purification, or disposal of sewage, including, without limitation, industrial wastes resulting from any process of industry, manufacture, trade, or business or from the development of any natural resource;

(11) "Water management and control facilities," any lakes, canals, ditches, reservoirs, dams, levees, sluiceways, floodways, pumping stations, or any other works, structures or facilities for the conservation, control, development, utilization, and disposal of water, and any purposes appurtenant, necessary, or incidental thereto;

(12) "Water system," any plant, system, facility, or property and additions, extensions, and improvements thereto at any future time constructed or acquired as part thereof, useful or necessary or having the present capacity for future use in connection with the development of sources, treatment, or purification and distribution of water.
Source: SL 1989, ch 59, § 1; SL 2011, ch 39, § 1; SL 2011, ch 136, § 4.



§ 7-25A-2 Petition for establishment of improvement district--Contents.

7-25A-2. Petition for establishment of improvement district--Contents. A petition for the establishment of an improvement district shall be filed with the auditor of each county in which the proposed district is located. The petition shall contain:

(1) The legal description of the property of the district;

(2) The written consent by the owner or owners of one hundred percent of the real property to be included in the district, consenting to the establishment of the district and the filing of the petition, or documentation demonstrating that the petitioner has control by deed, trust agreement, contract, or option of one hundred percent of the real property to be included in the district;

(3) A designation of five persons to be the initial members of the board of supervisors, who shall serve in that office until replaced by elected members;

(4) The proposed name of the district;

(5) An accurate survey and map of the territory intended to be embraced within the proposed district showing the boundaries and area thereof. The accuracy thereof shall be verified by affidavit of a licensed surveyor. The survey and map, when completed and verified, shall be left at a convenient public office, to be designated by the county auditor of the county in which the petition is filed, for a period of not less than twenty days for examination by those having an interest in the application;

(6) The proposed timetable for construction of the district services and the estimated cost of constructing the services;

(7) An economic impact statement of the district upon the county;

(8) An environmental impact survey; and

(9) A statement that the creation of the district is consistent with any applicable comprehensive or effective local government plan.
Source: SL 1989, ch 59, § 2.



§ 7-25A-3 Hearing upon petition--Notice.

7-25A-3. Hearing upon petition--Notice. Upon the filing of the petition, the county commission of the county in which the majority of land in which the proposed district is located shall schedule a hearing to hear objections to the petition, shall give notice of the time and place fixed for the hearing by publication once each week for two consecutive weeks in a newspaper of general circulation in each county in which the proposed district is located, and shall permit the inspection of the petition at the office of the auditor of each county by all persons. The second notice may not be published more than thirty days or less than ten days before the hearing.

Source: SL 1989, ch 59, § 3.



§ 7-25A-4 Factors for consideration--Requirements.

7-25A-4. Factors for consideration--Requirements. The county commission, in considering the petition, shall determine whether all the following requirements have been met:

(1) That all statements contained within the petition have been found to be true and correct;

(2) That the creation of the district is not inconsistent with any applicable comprehensive plan or effective local government plan;

(3) That the area of land within the proposed district is of sufficient size, is sufficiently compact, and is sufficiently contiguous to be developable as one functional interrelated community;

(4) That the probable beneficial impact of the district outweighs any probable adverse socioeconomic impact of the proposed district.
Source: SL 1989, ch 59, § 4.



§ 7-25A-5 Order establishing district--Appointment of additional members to board--Term of office.

7-25A-5. Order establishing district--Appointment of additional members to board--Term of office. Upon conclusion of the hearing, if the county commission determines all requirements of § 7-25A-4 have been satisfied, the commission may enter an order granting the establishment of the district and setting forth its findings and conclusions. If an order is entered granting establishment of the district, the county commission shall appoint two additional members to the board of supervisors. However, if the proposed district is within the three mile radius of a municipality, the county commission shall appoint one member, and the municipal governing body shall appoint one member. An appointed member shall serve until replaced by the governing body responsible for the appointment or until the first election and may not be an elected official of the county or the municipality.

Source: SL 1989, ch 59, § 5.



§ 7-25A-6 Filing of order required.

7-25A-6. Filing of order required. A certified copy of the order shall be filed with the register of deeds and auditor of each county in which the district is located.

Source: SL 1989, ch 59, § 6.



§ 7-25A-7 Powers of district.

7-25A-7. Powers of district. The district shall have, and the board may exercise, the following powers:

(1) To sue and be sued in the name of the district;

(2) To adopt and use a seal and authorize the use of a facsimile thereof;

(3) To acquire, by purchase, gift, devise, or otherwise, real and personal property, or any estate therein;

(4) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers;

(5) To contract for the services of consultants to perform planning, engineering, legal, or other appropriate services of a professional nature;

(6) To borrow money and accept gifts;

(7) To apply for and use grants, or loans of money or other property from the United States, the state, a unit of local government, or any person for any district purposes and enter into agreements required in connection therewith;

(8) To hold, use, and dispose of such moneys or property for any district purposes in accordance with the terms of the gift, grant, loan or agreement relating thereto;

(9) To maintain an office at such place or places as it may designate within a county in which the district is located, which office must be reasonably accessible to the landowners;

(10) To hold, control, and acquire by donation or purchase any public easements, dedications to public use, platted reservations for public purposes, or any reservations for those purposes authorized by this chapter and to make use of such easements, dedications or reservations for any of the purposes authorized by this chapter;

(11) To lease as lessor or lessee to or from any person, firm, limited liability company, corporation, association or body, public or private, any projects of the type that the district may undertake and facilities or property of any nature for the use of the district to carry out any of the purposes authorized by this chapter;

(12) To borrow money and issue bonds, certificates, warrants, notes, or other evidence of indebtedness as provided by this chapter;

(13) To levy such tax and special assessments as may be authorized by this chapter;

(14) To charge, collect, and enforce fees and other user charges;

(15) To raise, by user charges or fees authorized by resolution of the board, amounts of money which are necessary for the conduct of the district activities and services and to enforce their receipt and collection in the manner prescribed by resolution not inconsistent with law;

(16) To exercise within the district the right and power of eminent domain, pursuant to the provisions of chapters 7-18 and 9-27 and over any property within the state, except municipal, county, state, and federal property, for the uses and purposes of the district relating solely to water, sewer, district roads, and water management, specifically including, without limitation, the power for the taking of easements for the drainage of the land of one person over and through the land of another;

(16A) To exercise beyond the district, with prior approval by resolution of the governing body of the county if the taking will occur in an unincorporated area, or with prior approval by resolution of the governing body of the municipality if the taking will occur within a municipality, the right and power of eminent domain, pursuant to the provisions of chapters 7-18 and 9-27 and over any property within the state, except municipal, county, state, and federal property, for the uses and purposes of the district relating solely to a potable water system and sewer system;

(17) To cooperate with, or contract with, other governmental agencies as may be necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this chapter;

(18) To assess and impose upon lands in the district ad valorem taxes;

(19) To impose and foreclose special assessment liens as provided by this chapter;

(20) To exercise such powers as may be authorized by this chapter and in accordance with the provisions of chapters 1-24 and 1-25;

(21) To plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain systems and facilities for the following basic infrastructures, all of which shall be exempt from property taxation:

(a) Water management and control for the lands within the district and to connect some or any of such facilities with roads and bridges;

(b) Water supply, sewer and waste water management, or any combination thereof;

(c) Bridges or culverts; and

(d) District roads, equal to or exceeding the specifications of the county in which the district roads are located, and street lights;

(22) After the board has obtained the consent of the local government within the jurisdiction of which a power specified in this subdivision is to be exercised, to plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain additional systems and facilities for:

(a) Parks and facilities for indoor and outdoor recreational, cultural, and education uses;

(b) Fire prevention and control, including fire stations, water mains, and plugs;

(c) School buildings and related structures;

(d) Security, subject to compliance with all applicable state regulations;

(e) Waste collection and disposal;

(f) Conventions; and

(g) Parking;

(23) To purchase, sell or operate a water or sewer utility;

(24) To adopt and enforce an improvement district building code if the district has first obtained the consent of the county within which the district lies for the exercise of this power;

(25) Notwithstanding the provisions of § 1-24-2, to provide for law enforcement within the district through joint exercise of governmental powers agreements pursuant to chapter 1-24; and

(26) To exercise jointly with other authorized political subdivisions any power granted under chapters 6-3 and 6-5.
Source: SL 1989, ch 59, § 7; SL 1991, ch 64, § 1; SL 1994, ch 351, § 7.



§ 7-25A-8 Hearing prerequisite to purchase or sale of certain water or sewer utilities.

7-25A-8. Hearing prerequisite to purchase or sale of certain water or sewer utilities. No improvement district may purchase or sell a water or sewer utility that provides service to the public for compensation until the governing body of the improvement district has held a public hearing on the purchase or sale and made a determination that the purchase or sale is in the public interest.

Source: SL 1989, ch 59, § 8.



§ 7-25A-9 Powers of board--Composition--Term of office.

7-25A-9. Powers of board--Composition--Term of office. The board of the district may exercise the powers granted to the district pursuant to this chapter. The board shall consist of five to seven members. Each elected member shall hold office for a term of six years and until his successor is chosen and qualifies. The members of the board shall be citizens of the United States.

Source: SL 1989, ch 59, § 9.



§ 7-25A-10 Election of board members.

7-25A-10. Election of board members. The board shall schedule an election of board members to be held on or before:

(1) The date of the first general municipal election after the tenth anniversary of the formation of the district; or

(2) The first general municipal election after the board receives notice of certification from the county auditor that at least forty-five registered voters reside in the district;
which ever occurs last.

The county auditor shall count the number of registered voters in each district in the county before December second of each odd numbered year. If the county auditor counts forty-five or more registered voters residing in the district, the county auditor shall certify the number of registered voters in that district and send notice of certification, by certified mail, to the board. No county auditor is required to count the number of registered voters in a district after the notice has been sent to the board or the district has held an election. At the first election, one board member shall be elected for a six-year term, two members shall be elected for a four-year term, and two members shall be elected for a two-year term. The candidate receiving the highest number of votes shall serve a six-year term, the two candidates receiving the next highest number of votes shall serve four-year terms, and the two candidates receiving the next highest number of votes shall serve two-year terms. After the first election, the term for each board member shall be a six-year term. All elected board members shall be registered voters of the district.

Source: SL 1989, ch 59, § 10; SL 1999, ch 36, § 1; SL 2017, ch 55, § 1.



§ 7-25A-11 Conduct of elections--Costs borne by district.

7-25A-11. Conduct of elections--Costs borne by district. All elections pursuant to this chapter shall be conducted, canvassed, recounted, and contested as other elections under the general municipal election laws of this state. All election costs are to be borne by the improvement district.

Source: SL 1989, ch 59, § 11.



§ 7-25A-12 Conduct of campaigns.

7-25A-12. Conduct of campaigns. Candidates seeking election to office shall conduct their campaigns in accordance with the provisions of Title 12.

Source: SL 1989, ch 59, § 12.



§ 7-25A-13 Appointments made by supervisor of elections--Other duties.

7-25A-13. Appointments made by supervisor of elections--Other duties. The improvement district supervisor of elections shall appoint the inspectors and clerks of elections, prepare and furnish the ballots, designate polling places, and canvass the returns of the election.

Source: SL 1989, ch 59, § 13.



§ 7-25A-14 Board members known as supervisors--Oath and term of office--Vacancies.

7-25A-14. Board members known as supervisors--Oath and term of office--Vacancies. Members of the board shall be known as supervisors and, upon entering into office, shall take and subscribe to the oath of office as prescribed by law. They shall hold office for the terms for which they were elected or appointed and until their successors are chosen and qualified. If, during the term of office, a vacancy occurs, the remaining members of the board shall fill the vacancy by an appointment for the remainder of the unexpired term.

Source: SL 1989, ch 59, § 14.



§ 7-25A-15 Majority constitutes quorum.

7-25A-15. Majority constitutes quorum. A majority of the members of the board constitutes a quorum for the purposes of conducting its business and exercising its powers and for all other purposes. Action taken by the district shall be upon a vote of a majority of the members.

Source: SL 1989, ch 59, § 15.



§ 7-25A-16 Election of chairman--Other officers.

7-25A-16. Election of chairman--Other officers. As soon as practicable after each election or appointment, the board shall organize by electing one of its members as chairman and by electing a secretary, who need not be a member of the board, and such other officers as the board may deem necessary.

Source: SL 1989, ch 59, § 16.



§ 7-25A-17 Compensation of board members.

7-25A-17. Compensation of board members. Each member of the board of supervisors shall receive an amount not to exceed one hundred dollars per month or an amount established by the electors at referendum. In addition, each supervisor shall receive travel and per diem expenses as set by the board.

Source: SL 1989, ch 59, § 17; SL 2016, ch 44, § 66.



§ 7-25A-18 District manager--Compensation--Duties.

7-25A-18. District manager--Compensation--Duties. The board shall employ, and fix the compensation of, a district manager. The district manager shall have charge and supervision of the works of the district and shall be responsible for preserving and maintaining any improvement or facility constructed or erected pursuant to the provisions of this chapter, for maintaining and operating the equipment owned by the district, and for performing such other duties as may be prescribed by the board.

Source: SL 1989, ch 59, § 18.



§ 7-25A-19 Relationships not constituting conflict of interest.

7-25A-19. Relationships not constituting conflict of interest. It is not a conflict of interest for members of the board, the district manager or other employee of the district to be a landowner, or a stockholder, officer, or employee of a landowner.

Source: SL 1989, ch 59, § 19; SL 1991, ch 64, § 2.



§ 7-25A-20 Authority of manager to hire--Compensation of employees determined by board.

7-25A-20. Authority of manager to hire--Compensation of employees determined by board. The district manager may hire or otherwise employ and terminate the employment of such other persons, including, without limitation, professional, supervisory, and clerical employees, as may be necessary and authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be as provided by the board.

Source: SL 1989, ch 59, § 20.



§ 7-25A-21 Designation of treasurer--Powers and duties--Disbursement of funds--Bond.

7-25A-21. Designation of treasurer--Powers and duties--Disbursement of funds--Bond. The board shall designate a person as treasurer of the district, who is in charge of the funds of the district. The funds may only be disbursed upon the order, or pursuant to the resolution, of the board by warrant or check countersigned by the treasurer and by such other person as may be authorized by the board. The board may give the treasurer other or additional powers and duties as the board deems appropriate and may fix the compensation for the treasurer. The board may require the treasurer to give a bond in such amount, on such terms, and with such sureties as is deemed satisfactory to the board to secure the performance by the treasurer of the powers and duties.

Source: SL 1989, ch 59, § 21; SL 2016, ch 44, § 67.



§ 7-25A-22 Selection of depository.

7-25A-22. Selection of depository. The board may select as a depository for its funds any qualified public depository as set out in §§ 9-22-6 and 9-22-6.1.

Source: SL 1989, ch 59, § 22.



§ 7-25A-23 Provision of utilities--Powers of district.

7-25A-23. Provision of utilities--Powers of district. If the board assumes the responsibility for providing utilities, the district shall have the powers provided in chapters 9-40 and 9-47, insofar as such chapters relate to projects undertaken pursuant to subdivision 7-25A-7(21).

Source: SL 1989, ch 59, § 23.



§ 7-25A-24 District's authority to obtain loans--Purpose--Interest.

7-25A-24. District's authority to obtain loans--Purpose--Interest. The district at any time may obtain loans pursuant to chapter 9-25, in such amount and on such terms and conditions as the board may approve, for the purpose of paying any of the expenses of the district or any costs incurred or that may be incurred in connection with any of the projects of the district. The loans shall bear such interest as the board may determine and may be payable from and secured by a pledge of such funds, revenues, taxes, and assessments as the board may determine, subject, however, to the provisions contained in any proceeding under which bonds were theretofore issued and are then outstanding. Notwithstanding the provisions of chapter 9-25, the terms of these loans may not exceed thirty years.

Source: SL 1989, ch 59, § 24; SL 1990, ch 52, § 4.



§ 7-25A-25 District's authority to issue negotiable notes--Payment.

7-25A-25. District's authority to issue negotiable notes--Payment. For the purpose of defraying costs and expenses, the district may issue negotiable notes, warrants, or other evidences of debt to be payable at such times, to bear such interest as the board may determine in compliance with law and to be sold or discounted at such price or prices and on such terms as the board may deem advisable. The board may provide for the payment thereof by pledging the whole or any part of the funds, revenues, taxes, and assessments of the district. All notes shall be authorized, issued, and sold as provided in chapter 6-8B, except no election may be held.

Source: SL 1989, ch 59, § 25.



§ 7-25A-26 Board's authority to issue bonds--Purpose--Limitation.

7-25A-26. Board's authority to issue bonds--Purpose--Limitation. To undertake, accomplish, and complete any project or projects within the powers granted the board, the board may issue and sell bonds and other forms of indebtedness in such amount as the board may determine, for the purpose of acquiring, constructing, completing, or remodeling, maintaining, or equipping any such facility or facilities; refunding and refinancing the same from time to time as often as advantageous and in the public interest to do so; and pledging any income of such district, and any revenues derived by the district from such facilities, or any combination thereof, to secure payment of such bonds and to redeem such bonds. All districts bonds shall be authorized, issued and sold as provided in chapter 6-8B, except no election may be held to issue bonds other than those required by S.D. Const., Art. XIII, § 4.

Source: SL 1989, ch 59, § 26; SL 1990, ch 52, § 5.



§ 7-25A-27 Defeasance of bondholders--Provisions determined by board--Surplus funds.

7-25A-27. Defeasance of bondholders--Provisions determined by board--Surplus funds. The board may make such provision with respect to the defeasance of the right, title, and interest of the holders of any of the bonds and obligations of the district in any revenues, funds, or other properties by which such bonds are secured as the board deems appropriate. The board without limitation on the foregoing, may provide that when the bonds or obligations become due and payable or have called for redemption and the whole amount of the principal and interest and premium, if any, due and payable upon the bonds or obligations then outstanding shall be held in trust for such purpose and provision shall also be made for paying all other sums payable in connection with such bonds or other obligations, then and if the right, title, and interest of the holders of the bonds in any revenues, funds, or other properties by which such bonds are secured shall thereupon cease, terminate and become void. The board may apply any surplus in any sinking fund established in connection with such bonds or obligations and all balances remaining in all other funds or accounts other than money held for the redemption or payment of the bonds or other obligations to any lawful purpose of the district as the board shall determine.

Source: SL 1989, ch 59, § 27.



§ 7-25A-28 Bonds constituting legal investments.

7-25A-28. Bonds constituting legal investments. Notwithstanding any provisions of any other law to the contrary, all bonds issued under the provisions of this chapter shall constitute legal investments for savings and loans, savings banks, banks, trust companies, insurance companies, personal representatives, trustees, conservators, and other fiduciaries.

Source: SL 1989, ch 59, § 28; SL 1993, ch 213, § 79.



§ 7-25A-29 Default not to constitute debt or obligation of local government or state.

7-25A-29. Default not to constitute debt or obligation of local government or state. A default on the bonds or obligations of a district does not constitute a debt or obligation of a local government or the state.

Source: SL 1989, ch 59, § 29.



§ 7-25A-30 Assessment of ad valorem tax--Purpose--Maximum amount--Collection.

7-25A-30. Assessment of ad valorem tax--Purpose--Maximum amount--Collection. The board may levy and assess an ad valorem tax on all the taxable property in the district to construct, operate, and maintain projects; to pay the principal of, and interest on, any general obligation bonds of the district; and to provide for any sinking or other funds established in connection with any such bonds. An ad valorem tax levied by the board for operating purposes, exclusive of debt service on bonds, may not exceed ten dollars per one thousand dollars per taxable value. The ad valorem tax shall be in addition to county and all other ad valorem taxes. The tax shall be assessed, levied, and collected in the same manner and at the same time as county taxes.

Source: SL 1989, ch 59, § 30.



§ 7-25A-31 Ad valorem taxes--Delinquency and penalties.

7-25A-31. Ad valorem taxes--Delinquency and penalties. All ad valorem taxes provided for in this chapter shall become delinquent and bear penalties on the amount of such taxes in the same manner as county taxes.

Source: SL 1989, ch 59, § 31.



§ 7-25A-32 Interest on bonds exempt.

7-25A-32. Interest on bonds exempt. Interest on all bonds issued pursuant to this chapter is exempt from all taxes by the state or by any political subdivision, agency, or instrumentality thereof.

Source: SL 1989, ch 59, § 32.



§ 7-25A-33 Board authorized to levy special assessments for construction or acquisition of certain projects--Assessment as continuing lien.

7-25A-33. Board authorized to levy special assessments for construction or acquisition of certain projects--Assessment as continuing lien. The board may levy special assessments for the construction, reconstruction, or acquisition of projects authorized under this chapter using the procedures provided in chapter 9-43. The district assessments may be made payable in thirty annual installments. Such special assessments are a continuing lien on such real property as against all persons except the United States and the state. The district may obtain loans as described in § 7-25A-24, issue negotiable notes, warrants, or other evidences of debt as described in § 7-25A-25 or issue and sell bonds and other forms of indebtedness as described in § 7-25A-26 to finance the construction, reconstruction, or acquisition of a project or projects authorized by this chapter prior to the time the board levies special assessments for such project or projects.

Source: SL 1989, ch 59, § 33; SL 1990, ch 52, § 6.



§ 7-25A-34 Provisions of other chapters pertaining to taxation applicable.

7-25A-34. Provisions of other chapters pertaining to taxation applicable. The provisions of chapters 10-21, 10-22, 10-23, 10-24, and 10-25, shall be applicable to district taxes and special assessments with the same force and effect as if such provisions were expressly set forth in this chapter.

Source: SL 1989, ch 59, § 34.



§ 7-25A-35 Board to require use of water management and control and water and sewer facilities within district.

7-25A-35. Board to require use of water management and control and water and sewer facilities within district. To the full extent permitted by law, the district shall require all lands, buildings, premises, persons, firms, and corporations within the district to use the water management and control facilities and water and sewer facilities of the district.

Source: SL 1989, ch 59, § 35.



§ 7-25A-36 Hearing required before fixing amount charged for services--Notice--Periodic adjournment permitted.

7-25A-36. Hearing required before fixing amount charged for services--Notice--Periodic adjournment permitted. No such rates, fees, rentals, or other charges for any of the facilities or services of the district may be fixed until after a public hearing at which all the users of the proposed facility or services or owners, tenants or occupants served or to be served thereby and all other interested persons shall have an opportunity to be heard concerning the proposed rates, fees, rentals, or other charges. Notice of the public hearing setting forth the proposed schedule or schedules of rates, fees, rentals, and other charges shall be published in a newspaper in the county and of general circulation in the district at least once and at least ten days prior to the public hearing. The hearing may be adjourned from time to time.

Source: SL 1989, ch 59, § 36.



§ 7-25A-37 Final adoption of schedule--Filing requirements--Scope of coverage.

7-25A-37. Final adoption of schedule--Filing requirements--Scope of coverage. After the hearing, the schedule or schedules, either as initially proposed or as modified or amended, may be finally adopted. A copy of the schedule or schedules of the rates, fees, rentals, or charges as finally adopted shall be kept on file in an office designated by the board and shall be open at all reasonable times to public inspection. The rates, fees, rentals, or charges so fixed for any class of users or property served shall be extended to cover any additional users or properties thereafter served which shall fall in the same class, without the necessity of any notice or hearing.

Source: SL 1989, ch 59, § 37.



§ 7-25A-38 Requirements for charges--Uniformity--Production of minimum revenues.

7-25A-38. Requirements for charges--Uniformity--Production of minimum revenues. The rates, fees, rentals, and charges shall be just and equitable and uniform for users of the same class and shall be such as will produce revenues, together with any other assessments, taxes, revenues, or funds available or pledged for such purpose, at least sufficient to provide for the items hereinafter listed, but not necessarily in the order stated:

(1) To provide for all expenses of operation and maintenance of such facility or service;

(2) To pay when due all bonds and interest thereon for the payment of which such revenues are, or shall have been, pledged or encumbered, including reserves for such purpose; and

(3) To provide for any other funds which may be required under the resolution or resolutions authorizing the issuance of bonds pursuant to this chapter.
Source: SL 1989, ch 59, § 38.



§ 7-25A-39 Recovery of charges or penalties upon default.

7-25A-39. Recovery of charges or penalties upon default. If any rates, fees, rentals, charges, or delinquent penalties have not been paid when due and have been in default for sixty days or more, the unpaid balance thereof and all interest accrued thereon, together with reasonable attorney's fees and costs, may be recovered by the district in a civil action.

Source: SL 1989, ch 59, § 39.



§ 7-25A-40 Board's authority to make contracts.

7-25A-40. Board's authority to make contracts. The board may enter into contracts for the use of the projects of the district and with respect to the services and facilities furnished or to be furnished by the district.

Source: SL 1989, ch 59, § 40.



§ 7-25A-41 Petition for termination or contraction of districts--Contents.

7-25A-41. Petition for termination or contraction of districts--Contents. A petition for the expansion, termination, or contraction of an improvement district shall be filed with the county auditor of each county in which the district is located. The petition shall contain:

(1) A copy of the order establishing the district;

(2) A written consent to the expansion, termination, or contraction of the district by the owner or owners of seventy-five percent of the real property in the district which consent has been given within the last one hundred eighty days. The written consent shall contain the legal description of the property and the name of any owner of the property affected;

(3) A statement explaining the reasons for the proposed expansion, termination, or contraction of the district;

(4) For a proposed termination or contraction of the district, a statement that all debts will be paid or assumed;

(5) In the case of a petition for the expansion of an improvement district, the written consent by the owners of one hundred percent of the real property to be newly included in the district as a result of the expansion, consenting to the expansion of the district and the filing of the petition, or documentation demonstrating that the petitioner has control by deed, trust agreement, contract, or option of one hundred percent of the real property to be included in the district as a result of the expansion. Such written consent shall be given within the last one hundred eighty days, and such written consent or other documentation shall contain the legal description of the property and the name of the owners of the property;

(6) A copy of a resolution adopted by the board of supervisors approving the proposed petition;

(7) An accurate survey and map of the territory to be embraced in the boundaries of the district, as contracted or expanded, and the area thereof, which shall be verified by an affidavit of a licensed surveyor. The survey and map shall be left at a convenient public office to be designated by the county auditor of the county in which the petition is filled, for a period of not less than twenty days before the date of the hearing on the petition;

(8) In the case of expansion, the proposed timetable for construction of district services to the expanded area, and the estimated cost of constructing the services; and

(9) In the case of an expansion, an economic impact statement of the district upon the county, an environmental impact survey, and a statement that the expansion of the district is consistent with any applicable comprehensive or effective local government plan.
Source: SL 1989, ch 59, § 41; SL 1990, ch 52, § 7; SL 1991, ch 64, § 3.



§ 7-25A-42 Commission's authority to order termination or contraction.

7-25A-42. Commission's authority to order termination or contraction. The county commission of the county in which the majority of land in the area in which the district is located, upon petition, may order the expansion, termination, or contraction of an improvement district as provided by this chapter.

Source: SL 1989, ch 59, § 42; SL 1990, ch 52, § 8.



§ 7-25A-43 Hearing upon petition to terminate--Notice.

7-25A-43. Hearing upon petition to terminate--Notice. Upon the filing of the petition, the county commission shall schedule a hearing to hear objections to the petition and shall give notice of the time and place fixed for the hearing by publication once each week for two consecutive weeks in a newspaper of general circulation in each county in which the district is located. The second notice may not be published more than thirty days nor less than ten days before the hearing.

Source: SL 1989, ch 59, § 43.



§ 7-25A-44 Factors for consideration by commission.

7-25A-44. Factors for consideration by commission. The county commission after conducting a hearing pursuant to this chapter, shall consider the following:

(1) Whether all statements contained within the petition have been found to be true and correct;

(2) Whether all the debts will be paid or assumed prior to termination;

(3) Whether fifty percent of the owners have consented to the termination or contraction;

(4) Whether, in the sound discretion of the county commissioners, there is good cause for termination or contraction of the district;

(5) Whether, in a proposed expansion, the expansion of the district is consistent with any applicable comprehensive plan or effective local government plan;

(6) Whether, in a proposed expansion, the affected area is sufficiently contiguous to the existing district to be developable with the existing district as one functional interrelated community; and

(7) Whether, in a proposed expansion, the probable beneficial impact of the expansion of the district outweighs any probable adverse socioeconomic impact of the proposed expansion of the district.
Source: SL 1989, ch 59, § 44; SL 1990, ch 52, § 9.



§ 7-25A-45 Order for termination or contraction--Requirements.

7-25A-45. Order for termination or contraction--Requirements. Upon conclusion of the hearing, if the county commission determines all requirements of § 7-25A-44 have been satisfied, the commission may enter an order granting the expansion, termination, or contraction of the district and setting forth its findings and conclusions.

Source: SL 1989, ch 59, § 45; SL 1990, ch 52, § 10.



§ 7-25A-46 Filing of order.

7-25A-46. Filing of order. A certified copy of the order granting the petition for the expansion, termination, or contraction of a district shall be filed with the auditor and register of deeds of each county in which the district was located or will be located as a result of an expansion.

Source: SL 1989, ch 59, § 46; SL 1990, ch 52, § 11; SL 1991, ch 64, § 4.






Chapter 26 - Monuments, Museums And Historic Sites

§ 7-26-1 County monument to veterans--Maintenance and repair.

7-26-1. County monument to veterans--Maintenance and repair. The board of county commissioners may erect in a suitable place a monument suitable to honor and perpetuate the memory of all American veterans from the county. The board shall provide continued maintenance and repair of the monument.

Source: SL 1907, ch 232, § 1; RC 1919, § 5844; SDC 1939, § 12.2306; SL 1980, ch 58, § 2; SL 1985, ch 77, § 9; SL 2011, ch 40, § 1.



§ 7-26-2 Repealed.

7-26-2. Repealed by SL 1980, ch 58, § 1.



§ 7-26-3 Acquisition of historic sites and objects of historic interest--Preservation and display--Historic site markers.

7-26-3. Acquisition of historic sites and objects of historic interest--Preservation and display--Historic site markers. The board of county commissioners may, in its discretion, acquire without cost to the county historic sites located in said county and objects of historic interest including newspapers, magazines, and writings of historical interest of any sort or type whatsoever, and may provide in the county courthouse or elsewhere in the said county a room or rooms for the preservation, display, and maintenance of such objects and writings. They may cause to be erected within the said county suitable markers for any such historic site.

Source: SL 1953, ch 26; SL 1957, ch 28; SL 1959, ch 33; SDC Supp 1960, § 12.2310.



§ 7-26-4 Repealed.

7-26-4. Repealed by SL 1985, ch 77, § 42.



§ 7-26-5 Construction, improvement, and operation of historical museums.

7-26-5. Construction, improvement, and operation of historical museums. The board of county commissioners may provide for the acquisition of sites, purchase, erection, renovation, improvement, remodeling, alteration, operation, addition to, and repairing of county historical museums, or a historical museum owned by an incorporated nonprofit historical association or society, or a historical museum owned by the state located within such county.

Source: SL 1966, ch 28; SL 1967, ch 21; SL 1970, ch 51; SL 1985, ch 77, § 10.



§ 7-26-6 Cemeteries subject to county maintenance.

7-26-6. Cemeteries subject to county maintenance. For the purposes of § 7-26-7 the term "abandoned cemetery" means a cemetery, in which no burial of a human body has taken place for five years and which has not been, for a period of five or more years, maintained by any person, church, religious or benevolent society, or any civic organization.

Source: SL 1973, ch 45, § 1; SL 1981, ch 57, § 1.



§ 7-26-7 Regulation and maintenance of abandoned cemeteries--Cemetery board of directors--Appointment--Powers--Reports--Appropriations.

7-26-7. Regulation and maintenance of abandoned cemeteries--Cemetery board of directors--Appointment--Powers--Reports--Appropriations. The board of county commissioners may regulate and maintain abandoned rural cemeteries. The regulation and maintenance shall include, but is not limited to, the mowing and cutting of weeds and grass, the repairing of fences and corrective measures relative to grave markers. The board of county commissioners may appoint a cemetery board of directors to manage abandoned cemeteries or may assign management as well as funding responsibilities to any interested organization or individual. The board shall have the same powers as nonprofit corporations as provided in § 47-22-55 and shall submit annual reports to the board of county commissioners on its activities. Funds necessary to carry out the provisions of this section may be appropriated from the county general fund.

Source: SL 1973, ch 45, § 2; SL 1981, ch 57, § 2; SL 1991, ch 65.






Chapter 27 - County Fairs And Exhibitions

§ 7-27-1 Construction and maintenance of exhibition buildings--Acquisition of property--Tax levy.

7-27-1. Construction and maintenance of exhibition buildings--Acquisition of property--Tax levy. The county commissioners may erect, maintain, repair, remodel, and otherwise improve upon any ground owned or acquired by purchase, including by contract for deed or lease with purchase option, lease, gift, bequest, or otherwise, any building to be used for the exhibition of stock, farm produce, school work, and domestic arts, or for the sale of livestock, or for farmers' or other meetings or any other purpose which in the discretion of the county commissioners is to the benefit of the best interests of the county. The board may purchase, including by contract for deed or lease with purchase option, lease, or otherwise acquire by gift, bequest, or otherwise, any other real property in the county with or without buildings thereon, or lease space in any building within the county, for any of the above specified purposes. The county commissioners may levy a tax for any of the purposes not to exceed thirty cents per thousand dollars of taxable valuation of taxable property in the county. The levy authorized by this section is in addition to the levy authorized in § 10-12-21.

Source: SL 1921, ch 169; SDC 1939, § 12.2305; SL 1951, ch 30; SL 1963, ch 50; SL 1973, ch 47, § 1; SL 1975, ch 81, § 1; SL 1985, ch 15, § 25; SL 1985, ch 77, § 11; SL 1990, ch 55.



§ 7-27-1.1 Municipal annexation of fair land--Continued jurisdiction of county commissioners.

7-27-1.1. Municipal annexation of fair land--Continued jurisdiction of county commissioners. If the land upon which any fair established pursuant to the provisions of this chapter is annexed by a municipality, the board of county commissioners shall continue to regulate maintenance, construction, and supervision of the fairgrounds.

Source: SL 1976, ch 99, § 1.



§ 7-27-2 Repealed.

7-27-2. Repealed by SL 1975, ch 81, § 14.



§ 7-27-3 Conduct of county fair by commissioners--Delegation of powers--Purposes of fair.

7-27-3. Conduct of county fair by commissioners--Delegation of powers--Purposes of fair. It shall be lawful for the county commissioners in their discretion to purchase, including by contract for deed or lease with purchase option, or lease or acquire by gift, bequest, or otherwise, land in such county and to erect or lease and maintain, repair, remodel, and otherwise improve at any time suitable buildings thereon for county fair purposes and to conduct a county fair thereon, employing a secretary or manager therefor, and to do any and all things in the premises which are ordinarily done by the manager conducting county agricultural and industrial fairs, or to delegate any and all such powers for the conduct of such fair to a county fair board or nonprofit operating corporation as provided by §§ 7-27-10 and 7-27-11, including the right to charge for entrance thereto and to offer premiums for exhibits thereat. In the discretion of the county commissioners county fair purposes may include buildings, equipment, and other facilities for 4-H achievements days or any other 4-H activity, and any funds provided by this chapter may be allocated and used for such expenditures.

Source: SL 1915, ch 125, § 1; RC 1919, § 5808; SL 1919, ch 144; SL 1929, ch 96, § 1; SL 1937, ch 84, § 1; SDC 1939, § 12.2601; SL 1941, ch 34; SL 1951, ch 31, § 1; SL 1953, ch 27; SDC Supp 1960, § 12.2601 (1); SL 1975, ch 81, § 2.



§ 7-27-4 Repealed.

7-27-4. Repealed by SL 1975, ch 81, § 14.



§ 7-27-5 Repealed.

7-27-5. Repealed by SL 1974, ch 279, § 2.



§ 7-27-6 Lease of fair grounds--Maximum term--Purchase options--Sale or gift.

7-27-6. Lease of fair grounds--Maximum term--Purchase options--Sale or gift. If land or buildings leased by a county or by the county fair board or nonprofit operating corporation for fair grounds is owned by any other public corporation or subdivision, a lease thereof may be made for any period not to exceed ninety-nine years and all public corporations or subdivisions are hereby authorized to make such lease contracts, and to include purchase options therein, or to sell under contract for deed or otherwise or to make a gift of such property to any of the foregoing entities as in the discretion of the governing bodies might best serve the public interest.

Source: SL 1937, ch 84, § 1; SDC 1939, § 12.2601; SL 1941, ch 34; SL 1951, ch 31, § 1; SDC Supp 1960, § 12.2601 (5); SL 1975, ch 81, § 3.



§ 7-27-7 to 7-27-9. Repealed.

7-27-7 to 7-27-9. Repealed by SL 1985, ch 77, § 42.



§ 7-27-10 County fair board--Appointment, organization, and duties of board and officers.

7-27-10. County fair board--Appointment, organization, and duties of board and officers. The county commissioners may, in lieu of appointing a secretary or manager, appoint a county fair board which shall conduct and have full management and control of the county fair. The board of county commissioners shall determine the number and tenure of the members of the board and shall determine the duties of the board. After the appointment of the members of the said board, the members shall organize by selecting one of its members as chairman, another member as secretary and another member as treasurer, provided the same member may be both secretary and treasurer. The treasurer must be bonded. The county fair board shall have authority to do all things necessary to conduct the county fair.

Source: SDC 1939, § 12.2601 (2) as added by SL 1951, ch 31, § 1.



§ 7-27-11 Working agreement with nonprofit operating corporation.

7-27-11. Working agreement with nonprofit operating corporation. In lieu of appointing a secretary or manager, or a county fair board, the county commissioners may enter into a lease or working agreement with a nonprofit operating corporation which shall conduct and have full management and control of the county fair and which is hereby empowered to exercise all rights and privileges and granted all immunities with regard to such conduct, management and control as are granted boards of county commissioners by this chapter and code, except to the extent expressly limited by any such lease or working agreement. One member of the board of county commissioners shall be appointed by it to serve as ex officio member of the board of directors of the nonprofit operating corporation.

Source: SDC 1939, § 12.2601 (2) as added by SL 1951, ch 31, § 1; SL 1975, ch 81, § 6.



§ 7-27-11.1 Organization and incorporation of nonprofit fair corporations.

7-27-11.1. Organization and incorporation of nonprofit fair corporations. For purposes of this chapter, nonprofit fair corporations may be organized and incorporated as in the case of other nonprofit corporations, as provided by this code in chapters 47-22 to 47-28, inclusive, for the operation, conduct, management, and control of county fairs and exhibitions.

Source: CCivC 1877, § 565; SL 1879, ch 8, § 1; CL 1887, § 3165; RCivC 1903, § 810; SL 1907, ch 107, § 2; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, §§ 7943, 7945; SDC 1939, §§ 53.0402, 53.0404, 53.0405; SDCL, §§ 42-3-1 to 42-3-3; SL 1975, ch 81, § 11.



§ 7-27-12 Lease of fair grounds and buildings--Purposes for which authorized.

7-27-12. Lease of fair grounds and buildings--Purposes for which authorized. The county commissioners, county fair board or nonprofit operating corporation may lease the fair grounds and fair buildings or any part thereof to any person, persons, limited liability company, corporation, association, or organization in their discretion, either for the purpose of having such person, persons, limited liability company, corporation, association, or organization take charge of and operate all or any part of the county fair or for organization meetings, entertainment, livestock shows, horse, or any other types of races and for any and all other purposes in their discretion which serve and benefit the public.

Source: SDC 1939, § 12.2601 (7) as added by SL 1941, ch 34; SL 1951, ch 31, § 1; SL 1975, ch 81, § 7; SL 1994, ch 351, § 8.



§ 7-27-12.1 Corporate county fair prohibited during state fair.

7-27-12.1. Corporate county fair prohibited during state fair. No fair shall be held by a fair corporation receiving aid from any county under the provisions of this chapter during the week of the state fair.

Source: SL 1907, ch 107, § 1; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, § 7947; SDC 1939, § 53.0407; SDCL, § 42-3-9; SL 1975, ch 81, § 12.



§ 7-27-13 Repealed.

7-27-13. Repealed by SL 1978, ch 50, § 3.



§ 7-27-14 County fair receipts paid into general fund--Expenses paid from general fund.

7-27-14. County fair receipts paid into general fund--Expenses paid from general fund. All amounts collected as entrance money, admission fees, concessions, rentals, or otherwise, pertaining to such county fair shall be paid into the general fund of the county, and all expenses, costs, premiums, and purses incurred and paid on account of such county fair shall be paid out of such general fund.

Source: SL 1915, ch 125, § 2; RC 1919, § 5809; SDC 1939, § 12.2602; SL 1951, ch 31, § 2.



§ 7-27-15 Collection of receipts by fair board or corporation--Expenditure of funds--Annual report of receipts and expenditures.

7-27-15. Collection of receipts by fair board or corporation--Expenditure of funds--Annual report of receipts and expenditures. In counties having a county fair board, or a lease-working agreement with a nonprofit corporation, such fair board or nonprofit corporation may be authorized to collect all of the above-mentioned receipts, pay all expenses, costs, premiums, and purses, and after the payment of said items, the net receipts shall be kept and maintained by said corporation as trust funds and expended only for the future development of the county fairgrounds and the purpose of the county fair, and related purposes. The county fair board or operating corporation must file with the county auditor an annual report of all receipts and expenditures not later than December thirty-first of each year.

Source: SDC 1939, § 12.2602 as added by SL 1951, ch 31, § 2.



§ 7-27-16 County fair associations and nonprofit corporations--Joint fair with adjacent counties--Filing of articles and list of officers.

7-27-16. County fair associations and nonprofit corporations--Joint fair with adjacent counties--Filing of articles and list of officers. Associations or nonprofit operating corporations may be formed to serve on behalf of any county or two or more counties jointly for the purpose of holding and conducting annual fairs or exhibitions to promote and encourage agriculture, horticulture, stock-raising, and general domestic industries and for the purpose of disseminating information with respect to agriculture, horticulture, stock-raising, and general domestic industries or any one of them. Any nonprofit operating corporation having a lease or working agreement with any county as provided by § 7-27-11 may contract with additional counties, so long as all such counties are adjacent to each other and form a compact area, for purposes of conducting a joint fair.

The secretary of such association or nonprofit operating corporation shall file a copy of its articles of association or incorporation, as the case may be, with the county auditors of the counties joined in such enterprise and shall annually file a list of officers for that year and a report of all receipts and expenditures not later than December thirty-first of each year with the said county auditors of each such county. One member of the board of county commissioners of each joining county shall be appointed to serve ex officio on the board of directors of the association or corporation, as the case may be.

Source: SL 1927, ch 81, §§ 1, 3; SDC 1939, § 12.2603; SL 1975, ch 81, § 9.



§ 7-27-17 County appropriations for aid of fair association or corporation.

7-27-17. County appropriations for aid of fair association or corporation. It shall be lawful for the boards of county commissioners of the counties embraced within the territory covered by the articles of the fair association or corporation operating under the provisions of this chapter, to appropriate for the aid of such association or nonprofit operating corporation and for such association or corporation to receive, for the purpose of paying premiums or otherwise assisting in the promotion of such fairs or exhibitions, such aid as in the discretion of the county commissioners is just and necessary.

Source: SL 1907, ch 107, § 1; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, § 7946; SL 1919, ch 202; SL 1927, ch 81, §§ 2, 4; SL 1931, ch 109; SDC 1939, §§ 12.2603, 53.0406; SDCL, § 42-3-7; SL 1975, ch 81, § 10.



§ 7-27-17.1 Time of payment of aid to fair associations and corporations.

7-27-17.1. Time of payment of aid to fair associations and corporations. The county financial aid provided for in this chapter for fair associations and corporations shall be paid at the time or times determined by the county commission in its discretion.

Source: SL 1907, ch 107, § 1; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, § 7947; SDC 1939, § 53.0407; SDCL, § 42-3-11; SL 1975, ch 81, § 13.



§ 7-27-18 Repealed.

7-27-18. Repealed by SL 1975, ch 81, § 14.



§ 7-27-19 Repealed.

7-27-19. Repealed by SL 2016, ch 44, § 68.



§ 7-27-20 Confidentiality of contract terms and negotiations.

7-27-20. Confidentiality of contract terms and negotiations. The terms of any contract and the negotiations for any contract between a board of commissioners, county fair board, fair association, or nonprofit operating corporation and any performers or entertainers at a fair or exhibition may be kept confidential. However, sixty days after the expiration of such contract, the terms of such contract shall become a public record.

Source: SL 1993, ch 16, § 2.






Chapter 28 - County Purchases And Supplies [Repealed]

§ 7-28-1 Repealed.

7-28-1. Repealed by SL 2016, ch 44, § 69.



§ 7-28-2 Repealed.

7-28-2. Repealed by SL 2009, ch 30, § 1.



§ 7-28-3 Repealed.

7-28-3. Repealed by SL 1975, ch 76, § 12.






Chapter 29 - Sale And Exchange Of County Real Estate In General

§ 7-29-1 to 7-29-13. Repealed.

7-29-1 to 7-29-13. Repealed by SL 1988, ch 64, §§ 10-23.



§ 7-29-14 Proceedings to recover possession or purchase money for county land sold.

7-29-14. Proceedings to recover possession or purchase money for county land sold. In all cases where lands have been granted to any county for public purposes and any part thereof has been sold and the purchase money or any part thereof shall be due and unpaid, all proceedings necessary to recover possession of such lands or to enforce the payment of the purchase money, including the procedure set forth in §§ 7-31-25 to 7-31-30, inclusive, shall be instituted in the name of the proper county.

Source: SL 1874-5, ch 27, § 28; PolC 1877, ch 21, § 13; CL 1887, § 572; RPolC 1903, § 795; RC 1919, § 5791; SL 1935, ch 79; SDC 1939, § 12.1801; SL 1974, ch 68, § 7.



§ 7-29-15 Exchange of isolated tracts with state or United States--Advertising and appraisement not required.

7-29-15. Exchange of isolated tracts with state or United States--Advertising and appraisement not required. A board of county commissioners may, with the approval of the appropriate department of the State of South Dakota or the federal government, exchange scattered and isolated tracts and sections of land belonging to such county for lands belonging to the State of South Dakota or to the United States Government, value for value, and may execute proper conveyances thereof in manner and in form as provided by existing laws but without the necessity of complying with any statute requiring advertising, notice or appraisement and may accept in return therefor a proper instrument of conveyance to the county of the lands for which such lands are exchanged.

Source: SL 1939, ch 23; SL 1941, ch 35; SDC Supp 1960, § 12.1808; SL 1981, ch 44, § 11.



§ 7-29-16 Exchange of national forest lands with United States--Notice.

7-29-16. Exchange of national forest lands with United States--Notice. The various counties of this state are hereby empowered to take advantage of the act of Congress of March 20, 1922, (42 U.S. Stat., 465) and acts amendatory thereto, relating to the consolidation of national forests, and for that purpose the board of county commissioners of any county shall have authority to sell or otherwise dispose of lands acquired by such county through tax sale proceedings located within the boundaries of any forest or within five miles of the boundaries of any national forest which are chiefly valuable for national forest purposes, to the United States Government, at private sale at such price and upon such terms and conditions as the said board of county commissioners may deem advisable and to the best interests of the county. Before any such sale or transfer is effected, notice of such contemplated sale or transfer shall be given as required by the said acts of Congress and such notice shall be in lieu of any notice required by the laws of this state relating to the sale of such lands.

Source: SL 1931, ch 112; SDC 1939, § 57.1126.



§ 7-29-17 Reservation of mineral rights in national forest exchanges.

7-29-17. Reservation of mineral rights in national forest exchanges. All mineral rights to such lands sold and conveyed to the United States Government pursuant to § 7-29-16 shall be reserved to the county, and such deeds of conveyances shall provide therein that any and all mineral rights in and to said lands are expressly reserved to the county.

Source: SL 1931, ch 112; SDC 1939, § 57.1126.



§ 7-29-18 Donation of land and rights of way to United States for waterworks.

7-29-18. Donation of land and rights of way to United States for waterworks. Whenever the board of county commissioners determines that it is in the public interest, and, in particular, to the interest of the county, said board is hereby authorized to donate by quitclaim deed to the United States of America the vested and after-acquired title to any lands now, or hereafter, belonging to such county, whether such lands be acquired by grant, donation, tax-title proceedings, or otherwise, for sites for dams, reservoirs, and power plants; and said board is further authorized to donate to the United States, over and upon any such acquired lands, easements and rights of way for canals, laterals, tunnels, roads, campsites, and telephone and transmission lines necessary to the construction and operation of any irrigation works or power plants constructed by or under the authority of the United States, and all conveyances by the county of such lands shall be made subject to the grant of such easements and rights of way. All conveyances shall be executed in the name of the county by the chairman of the board of county commissioners and attested by the county auditor.

Source: SL 1941, ch 39, § 1; SDC Supp 1960, § 12.0617-1.



§ 7-29-19 County acquisition of land for donation to United States.

7-29-19. County acquisition of land for donation to United States. The board of county commissioners is hereby granted the power to appropriate moneys out of the general funds of the county for the purpose of acquiring lands, easements, rights of way, and any other interests in lands to be donated to the United States as provided in § 7-29-18, and to exercise the right of eminent domain to acquire such lands, easements, rights-of-way, and other interests in said lands.

Source: SL 1941, ch 39, § 2; SDC Supp 1960, § 12.0617-1.



§ 7-29-20 Acquisition of land and exchange with municipality.

7-29-20. Acquisition of land and exchange with municipality. Any county of this state is hereby authorized and empowered to purchase property, with money from its general fund or otherwise, and thereafter to transfer and convey such property so purchased to any municipal corporation within or partly within the boundary of such county in exchange for property owned by such municipality, provided the property so transferred and conveyed to the county is for a public use and purpose. Said transfers of property shall be upon such terms and conditions as may be determined and agreed upon by the respective governing bodies thereof.

Source: SL 1959, ch 37; SDC Supp 1960, § 12.2223.



§ 7-29-21 Validation of prior conveyances of county land--Right barred by no action.

7-29-21. Validation of prior conveyances of county land--Right barred by no action. All instruments of conveyance of real property made by any county prior to January 1, 1992, which real property was acquired by such county through tax deed proceedings or in satisfaction of school fund mortgages or by compromise with insolvent banks or through foreclosure or settlement of "building fund" mortgages or by exchange or transfer of title of county-owned lands for other lands, or by any other means or from any other source, are, notwithstanding any omissions, irregularities, or defects in the proceedings had and taken by said county to sell and convey the same, hereby validated, legalized and cured to the extent that such conveyances shall operate to convey to the person named as grantee in such instrument of conveyance all of the right, title and interest of said county in and to such real property.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1968, ch 278, § 1; SL 1992, ch 307, § 1.



§ 7-29-22 Validation of prior conveyances subject to vested rights of which notice given.

7-29-22. Validation of prior conveyances subject to vested rights of which notice given. All instruments of conveyance of real property made by any county prior to January 1, 1992, which real property was acquired by such county through tax deed proceedings, or by any other means or from any other source, are, notwithstanding any omissions, irregularities, or defects in the proceedings had and taken by said county to sell and convey the same, hereby validated, legalized, and cured to the extent that such conveyances shall operate to convey to the person named as grantee in such instrument of conveyance all of the right, title, and interest of said county in and to such real property.

If any person has any vested right in any real property so conveyed, and no action or proceeding to enforce such right was begun prior to July 1, 1993, such right shall be forever barred; and no action or proceeding so brought shall be of any force or effect, or maintainable in any court of this state unless, prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1945, ch 43, § 1; SL 1947, ch 45, § 1; SL 1949, ch 27, § 1; SL 1951, ch 36; SL 1953, ch 33; SDC Supp 1960, § 65.0325; SL 1963, ch 461; SL 1970, ch 53; SL 1992, ch 307, § 2.



§ 7-29-23 Sale or lease of real property for industrial development or public purposes--Terms of lease.

7-29-23. Sale or lease of real property for industrial development or public purposes--Terms of lease. Every county shall have power to lease or sell on a negotiated basis and to convey any of its real property to a municipality or the state or another county, or to a nonprofit local industrial development corporation as defined by § 7-29-24 and located therein, to be used by such grantee for an authorized public purpose or industrial development purpose as enumerated in § 9-54-1. Such lease or sale shall be authorized on the terms and in the manner provided by resolution of the county commissioners.

Source: SL 1976, ch 63, § 1; SL 1977, ch 48, § 2.



§ 7-29-24 Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective.

7-29-24. Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective. ''Local industrial development corporation," as that term is used in § 7-29-23, is an enterprise incorporated under the laws of the State of South Dakota, formed for the purpose of furthering the economic development of a community and its environs, and with authority to promote and assist in the growth and development of small business concerns in the areas covered by its operation. Such corporation shall be organized as a nonprofit enterprise, and shall be composed of no fewer than twenty-five members. A local industrial development corporation shall be principally composed of and controlled by persons residing or doing business in the locality. Such persons shall ordinarily constitute not less than seventy-five percent of the voting control of the local development corporation. No member of the development corporation may own in excess of twenty-five percent of the voting control in the development corporation if that member or that member's affiliated interests have direct pecuniary interest in a project involving an application under § 7-29-23. The primary objective of the local industrial development corporation shall be to benefit the community as measured by increased employment, payroll, business volume, and corresponding factors.

Source: SL 1976, ch 63, § 2; SL 1996, ch 40, § 2.



§ 7-29-25 Donation of land to state or first or second class municipality for parks or recreation area.

7-29-25. Donation of land to state or first or second class municipality for parks or recreation area. By unanimous vote of its members, a board of county commissioners may give, upon such terms and conditions as may be agreed to, any of its lands suitable for parks or recreation areas to the State of South Dakota or to first and second class municipalities in the manner provided by chapter 9-38 or chapter 41-2 for use as state parks, recreation areas, or city parks.

Source: SL 1989, ch 30, § 17; SL 1992, ch 60, § 2.



§ 7-29-26 Donation of property to nonprofit corporations.

7-29-26. Donation of property to nonprofit corporations. By unanimous vote of its members, a board of county commissioners may give, lease or convey, upon such terms and on such conditions as the board shall set forth, personal and real property to corporations organized under chapter 47-22, if the property is to be used exclusively by such corporation for one or more of the purposes specified in § 47-22-4.

Source: SL 1989, ch 30, § 19.



§ 7-29-27 Lease or conveyance of real property to provide health care.

7-29-27. Lease or conveyance of real property to provide health care. By majority vote of its members, a board of county commissioners may lease or convey, upon such conditions as the board shall set forth, real property for the purpose of providing health care.

Source: SL 1989, ch 30, § 21.






Chapter 30 - Lease Of County Real Estate Held For Public Purposes

§ 7-30-1 Real estate subject to lease--Place of offering at public auction--Annual leasing date.

7-30-1. Real estate subject to lease--Place of offering at public auction--Annual leasing date. All real estate belonging to any county in this state, and not required for immediate public use, may be leased as hereinafter provided. Such real estate, except such as is located within the area of a cooperative grazing association and leased to such association, shall be offered for lease at public auction at the courthouse of the county within which such real estate is situated. If there be no courthouse, then at the building in which the office of the county auditor is located. The annual leasing date of such property shall be fixed by the board of county commissioners each year and advertised accordingly.

Source: SL 1937, ch 86, § 1; SDC 1939, § 12.2212.



§ 7-30-2 Publication of notice of leasing.

7-30-2. Publication of notice of leasing. A notice of such leasing shall be published in the official newspapers of the county once during each of the two calendar weeks preceding the auction, stating the time and place at which the leasing of such lands will begin.

Source: SL 1937, ch 86, § 3; SDC 1939, § 12.2213.



§ 7-30-3 Conduct of auction--Continuation--Adjournment.

7-30-3. Conduct of auction--Continuation--Adjournment. The county auditor shall attend to the publishing of such notice and shall conduct the auction. The auction shall continue from day to day until all tracts of land for lease shall have been offered. The county auditor may for good cause adjourn the auction for a period of not more than three days.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214.



§ 7-30-4 Lease to highest bidder--Minimum rental.

7-30-4. Lease to highest bidder--Minimum rental. Each tract of land shall be leased to the highest bidder.

Before the auction date the board of county commissioners shall fix by resolution a minimum rental rate for each tract of land. No bid may be accepted which is less than the minimum rental rate.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214; SL 2011, ch 41, § 1.



§ 7-30-5 Payment of annual rental--Execution of lease.

7-30-5. Payment of annual rental--Execution of lease. If the highest offer for any tract of land payable in cash is satisfactory, the bidder shall immediately pay to the county treasurer the amount specified as the annual rental for the tract. The treasurer shall give the bidder a receipt and shall keep a copy on file in the office. The county auditor shall prepare a lease for the tract in duplicate to be signed by the county auditor and the lessee. The county auditor shall give the lessee a copy and shall keep a copy on file in the office.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214; SL 2016, ch 44, § 70.



§ 7-30-6 Form of lease--Entire quarter section leased where water right jeopardized.

7-30-6. Form of lease--Entire quarter section leased where water right jeopardized. The form of the lease shall be such as may have been prescribed by the board of county commissioners, provided, whenever the leasing of a legal subdivision of less than one quarter section containing a water privilege or right shall jeopardize the leasing price of the remaining acreage of said quarter section, no lease of a legal subdivision shall be granted to the lessee unless the lessee shall lease the entire quarter section.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214.



§ 7-30-7 Lease on sharecrop basis--Lien on crop.

7-30-7. Lease on sharecrop basis--Lien on crop. If any of the land offered for lease is land under cultivation, the commissioners may lease the same either for cash or upon part cash and part sharecrop basis or entirely upon a sharecrop basis according to the bid which in their discretion they may decide to be to the best interest of the taxing districts involved. In case of share rent or part share rent, the lease shall provide for a lien upon the crop and the same shall be filed for record notice of such lien.

Source: SL 1937, ch 86, § 2; SDC 1939, § 12.2214.



§ 7-30-8 Terms and conditions of lease.

7-30-8. Terms and conditions of lease. The lease authorized under the provisions of this chapter shall be on such terms and conditions as the board of county commissioners may determine to be most advantageous to such county, unless otherwise provided by statute.

Source: SL 1937, ch 86, § 5; SDC 1939, § 12.2215; SL 1983, ch 49, § 1.



§ 7-30-9 Termination of lease on nonpayment of rent.

7-30-9. Termination of lease on nonpayment of rent. Any lease for more than the current calendar year shall terminate on the last day of January of any year unless the lessee pays prior thereto the amount of the annual rental for the next succeeding year to the county treasurer.

Source: SL 1937, ch 86, § 5; SDC 1939, § 12.2215; SL 1983, ch 49, § 2.



§ 7-30-10 Lease of residential property--Advertising and auction--Payment of rent--Default.

7-30-10. Lease of residential property--Advertising and auction--Payment of rent--Default. The commissioners are authorized to rent such property for residence purposes only for a term not exceeding one year, and subject to the right of sale of the same by the county, and without any guaranty of title and possession by the county, provided the leasing of such property for a term longer than one month has been advertised and the property let to the highest bidder at the annual leasing of other county real estate. In such cases the rent shall be payable monthly in advance and the commissioners may require security for payment of the same in their discretion. Upon default in payment of any such rent, the tenant may be evicted under any procedure provided by law for eviction in leases of private property.

Source: SDC 1939, § 12.2212.



§ 7-30-11 Separation of subdivisions and reoffer if satisfactory bid not received.

7-30-11. Separation of subdivisions and reoffer if satisfactory bid not received. When a tract is offered for lease and no satisfactory bid is received therefor, the legal subdivisions thereof, if any, may be separately offered; or such tract may be offered in connection with contiguous tracts which have been offered and for which no acceptable bid has been received.

Source: SL 1937, ch 86, § 6; SDC 1939, § 12.2216.



§ 7-30-12 Private lease of tracts not leased at annual auction.

7-30-12. Private lease of tracts not leased at annual auction. Any tracts not leased at said annual auction or acquired thereafter may be privately leased by the county auditor, but for not less than the minimum price set by the board of county commissioners and for the current year only.

Source: SL 1937, ch 86, § 7; SDC 1939, § 12.2217.



§ 7-30-13 Lease after auction.

7-30-13. Lease after auction. Nothing in this chapter shall be construed so as to prevent the board of county commissioners from leasing all such real estate, except residence property, after the auction date on such terms and conditions as the board may determine.

Source: SDC 1939, § 12.2217; SL 1983, ch 49, § 3.



§ 7-30-14 Lease of residential property from month to month--Offer of higher rental.

7-30-14. Lease of residential property from month to month--Offer of higher rental. If such real estate is to be leased for residence purposes only, and does not include the lease of any agricultural or grazing lands, it may be leased on terms of month-to-month leasing by resolution of the county commissioners without public auction or advertising. The resolution of the county commissioners in such cases shall recite the monthly rental of such property. If any person shall offer to pay in advance a monthly rental twenty-five percent in excess of the rental then being paid for such residence property, the county commissioners must accept the same upon deposit of such rental in advance.

Source: SDC 1939, § 12.2212.



§ 7-30-15 Permit to build dam on leased land.

7-30-15. Permit to build dam on leased land. Any lessee of county real estate of the character described in § 7-30-1 shall upon application to the board of county commissioners be granted a permit to build a dam on the leased land for the collection and storage of surface water thereon, if the written approval of the federal district range program inspector of the site of the proposed dam and reservoir is attached to said application.

Source: SL 1939, ch 24, § 1; SL 1941, ch 36, § 1; SDC Supp 1960, § 12.2219.



§ 7-30-16 Payment to lessee who constructs dam--Conditions--Certificate of federal district range program inspector.

7-30-16. Payment to lessee who constructs dam--Conditions--Certificate of federal district range program inspector. Any lessee who constructs a dam pursuant to the permit described in § 7-30-15 and has received a certificate executed by the federal district range program inspector is entitled to payment as provided in § 7-30-17, unless the lessee defaults in the terms of the lease, abandons the lease, or fails to bid at the next letting of the lease. The inspector shall state in the certificate the measurements of the dam, including the number of cubic yards of earth and whether the dam was approved by the inspector.

Source: SL 1939, ch 24, § 2; SL 1941, ch 36, § 1; SDC Supp 1960, § 12.2220; SL 2016, ch 44, § 71.



§ 7-30-17 Subsequent lessee to pay cost of dam--Computation of amount payable.

7-30-17. Subsequent lessee to pay cost of dam--Computation of amount payable. No quarter section, or adjoining quarter section which is partially covered by the reservoir at high-water mark shall be leased or sold to another than the lessee unless the new lessee shall first pay to the county auditor for the lessee a reasonable amount for the work, labor, and material used or furnished in the building of such dam or any additions thereto, less ten percent for each year following the building of the dam or the making of any additions thereto. Any payments received from the federal government under its range program, or under any other federal program or project for the building of such dam or any addition thereto, shall also be deducted. The amount which shall be paid for the lessee, as herein provided, shall be determined in the same manner in which the value of other improvements on leased county land are determined under the provisions of §§ 7-31-9 and 7-31-10.

Source: SL 1939, ch 24, § 3; SL 1941, ch 36, § 1; SL 1943, ch 35; SDC Supp 1960, § 12.2221.






Chapter 31 - Management Of Tax Deed And School Fund Mortgage Lands

§ 7-31-1 Legislative policy and purpose.

7-31-1. Legislative policy and purpose. It is hereby declared to be the policy of the Legislature to provide for the conservation of the land resources of the counties, for the establishment of sound administration and management of county-owned lands in order that these lands may be conserved and the maximum revenue obtained, for the protection of the tax base, and for the encouragement of stable operation of farms and ranches.

Source: SL 1939, ch 25, § 2; SDC Supp 1960, § 12.3402.



§ 7-31-2 County commissioners to control land.

7-31-2. County commissioners to control land. The board of county commissioners of any county shall have control of the sale, rental, and management of real property owned by the county acquired in satisfaction of school-fund loan mortgages or through foreclosure, or acquired through tax-deed proceedings or in payment of taxes, as provided in §§ 7-31-1 to 7-31-36, inclusive.

Source: SL 1939, ch 25, § 2; SDC Supp 1960, § 12.3402.



§ 7-31-3 Classification of county-owned land--Procedures for management--Reclassification of land--Classification of newly acquired land.

7-31-3. Classification of county-owned land--Procedures for management--Reclassification of land--Classification of newly acquired land. In order to carry out the purposes described in § 7-31-1 the board of county commissioners may classify county-owned land into two classes which shall be called class one land and class two land. Such classification shall be based on the method of sale and leasing which will be followed in managing county-owned land. Procedure for sale, lease, transfer, and management may be varied between the two classes as provided herein. The classification shall list the various tracts of county-owned land that are designated class one land and the tracts that are designated as class two land and the general plan of leasing and management that is to be followed including the general type of leases and the standards and criteria that are to be followed in leasing class two land. The classification becomes effective by resolution of the board of county commissioners duly made and entered of record and thereafter the board may proceed in administration and management of the two classes of land as provided herein. The classification of any tract may be changed in the same manner that the original classification was made provided that tracts classified as class two land may not be reclassified as class one land, except at the termination of every five-year period from the date of original classification or at the termination of the lease on said tracts. Until such time as the board of county commissioners by resolution classifies the county-owned land all such land shall be considered class one land and shall be administered and managed as provided herein for class one land. Tracts acquired by the county after the above classification is made may be classified at any time by the board of county commissioners in the same manner, provided that until such classification is made, such tracts shall be considered as class one land.

Source: SL 1939, ch 25, § 3; SDC Supp 1960, § 12.3403.



§ 7-31-4 Lease of class one grazing land.

7-31-4. Lease of class one grazing land. Class one land and all county land in those counties which have not by resolution of the board of county commissioners established a classification may be leased as follows: all grazing land classified as class one land belonging to any county of this state, acquired in satisfaction of a school-fund loan mortgage or through foreclosure of such, or acquired through tax-deed proceedings or in payment of taxes, may be offered for lease at public auction, provided that any land remaining unleased may be offered and leased privately under direction of board of county commissioners.

Source: SL 1939, ch 25, § 7; SL 1941, ch 38, § 3; SDC Supp 1960, § 12.3410 (1).



§ 7-31-5 Lease of class two land--Conservation measures required.

7-31-5. Lease of class two land--Conservation measures required. Class two land shall be leased according to provisions prescribed by the board of county commissioners provided, however, no such lease shall be entered into unless the board of county commissioners in order to conserve and protect the existing forage resources of such county land and to restore the maximum carrying capacity of such land shall reserve the right to regulate and limit the amount of grazing thereon and to change the rentals annually in accordance with a variable scale of rental charges based on market prices for livestock or livestock products, the number and character of stock to be grazed, the carrying capacity of the land, or on any combination of these factors.

Source: SL 1939, ch 25, § 7; SDC Supp 1960, § 12.3410 (2).



§ 7-31-6 Termination of leases on class two land on reclassification or failure of lessee to abide by regulations.

7-31-6. Termination of leases on class two land on reclassification or failure of lessee to abide by regulations. Leases on class two land may be terminated at the option of the board of county commissioners if the lessee fails to abide by the regulations as to use and protection of the land or to pay the annual rental in advance provided that leases on class two land may be terminated by reclassification of the land as class one land as provided in § 7-31-3, all of which provisions shall be made a part of the lease.

Source: SL 1939, ch 25, § 7; SDC Supp 1960, § 12.3410 (3).



§ 7-31-7 Permit to erect improvements on leased land--Ownership of improvements.

7-31-7. Permit to erect improvements on leased land--Ownership of improvements. Whenever any land of a county has been leased, the board of county commissioners may grant to the lessee of such land a permit to erect thereon buildings, corrals, fences, well apparatus, wells, dams, and other water facilities; provided, that in no event shall the county become liable for any material furnished for, nor any labor performed in such improvements. The said lessee shall be the owner of such improvements subject to the provisions of §§ 7-31-8 to 7-31-11, inclusive.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-8 Removal of improvements on termination of lease--County property if not removed.

7-31-8. Removal of improvements on termination of lease--County property if not removed. When improvements have been constructed in accordance with a permit, as provided in § 7-31-7, and the owner of the improvements ceases to lease such lands, he may remove such improvements as are physically capable of removal within ninety days of the termination of his lease. If such improvements are not removed within the said ninety days, or sold within said period to a lessee or purchaser of the lands, they shall become the property of the county.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-9 Payment to lessee for improvements not capable of removal--Time of valuation.

7-31-9. Payment to lessee for improvements not capable of removal--Time of valuation. A subsequent lessee or a purchaser of the land shall pay the prior lessee the reasonable value of improvements erected by him within permission of the board of county commissioners, that are not physically capable of removal, and such payment shall be made before a lease, contract of purchase, or deed is issued to such subsequent lessee or purchaser. The value of the improvements shall be determined as of the date of such lease, contract of purchase, or deed.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-10 Board of appraisal to determine value of improvements--Compensation of appraisers--Payment of costs.

7-31-10. Board of appraisal to determine value of improvements--Compensation of appraisers--Payment of costs. If the parties concerned cannot agree upon the value of the improvements to county-owned land, the board of county commissioners shall appoint a board of appraisal, to view the improvements and determine the value. The board of appraisal shall be composed of three disinterested persons who shall file with the board of county commissioners an itemized report of the appraisal, signed by at least two members of the board of appraisal. Members of the board of appraisal shall be paid at the state rate established pursuant to chapter 3-9 for per diem and mileage necessarily traveled in making the appraisal. The owner of the improvements shall deposit a sum with the county treasurer, prior to the appraisal sufficient to cover the cost of appraisal as determined by the board of county commissioners. The board of appraisal shall be paid from the deposit and any excess shall be refunded to the owner of the improvements.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412; SL 2016, ch 47, § 13.



§ 7-31-11 Deposit of value of improvements--Transfer of ownership.

7-31-11. Deposit of value of improvements--Transfer of ownership. The subsequent lessee, or purchaser shall become the owner of such improvements when he has deposited with the board of county commissioners, for the use of the former owner of the improvements, a sum equal to their value as determined by the board of appraisal.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-12 Apportionment of rental proceeds from tax-deed lands.

7-31-12. Apportionment of rental proceeds from tax-deed lands. The rental proceeds in any one year from the real estate acquired by counties under tax deed shall, after deducting the expenses of taking such tax deed and after deducting an amount agreed upon by the board of county commissioners necessary for general administrative expenses of tax-deed land, be apportioned by the county officials controlling such proceeds in the same manner as taxes on real estate due and payable during the same year are apportioned.

Source: SL 1939, ch 25, § 8; SL 1945, ch 35; SDC Supp 1960, § 12.3411 (1).



§ 7-31-13 Apportionment of rental proceeds from school mortgage lands.

7-31-13. Apportionment of rental proceeds from school mortgage lands. The rental proceeds from real estate acquired by counties in satisfaction of a school-loan mortgage or through foreclosure of such shall be distributed as provided by existing laws.

Source: SL 1939, ch 25, § 8; SL 1945, ch 35; SDC Supp 1960, § 12.3411 (2).



§ 7-31-14 Insurance on county-owned improvements.

7-31-14. Insurance on county-owned improvements. The board of county commissioners may, whenever it appears to be for the best interests of the county and other taxing districts, procure insurance against the hazards of fire, windstorm, tornado, and hail, on buildings held by the county, or in which the county has an interest, situated on land acquired by tax-deed proceedings, foreclosure of school-fund mortgage, or otherwise, and the cost thereof shall be deducted from rentals of such land and buildings in the same manner as administrative expenses, as provided in § 7-31-12.

Source: SL 1945, ch 35; SDC Supp 1960, § 12.3411 (3).



§ 7-31-15 Repealed.

7-31-15. Repealed by SL 1974, ch 68, § 10.



§ 7-31-16 Petition by political subdivision to sell county property--Direction of sale by county commissioners--Reclassification of class two land.

7-31-16. Petition by political subdivision to sell county property--Direction of sale by county commissioners--Reclassification of class two land. Whenever a majority of the board of county commissioners deems it advisable, or whenever a written petition shall be presented to said board by the governing body of any municipal corporation, school board, board of education or township board, requesting the sale of any real property over which such petitioner has taxing power, the board of county commissioners shall direct that such real property be offered for sale in accordance with chapter 6-13. However, land classified as class two land shall not be offered for sale until after it has been reclassified as class one land by the board of county commissioners as provided in § 7-31-3.

Source: SL 1939, ch 25, § 4; SL 1941, ch 37; SDC Supp 1960, § 12.3404 (2); SL 1974, ch 68, § 8; SL 1989, ch 30, § 15.



§ 7-31-17 to 7-31-24. Repealed.

7-31-17 to 7-31-24. Repealed by SL 1974, ch 68, § 10.



§ 7-31-25 Sale contract void on default in payment of installments--Forfeiture and reentry by county.

7-31-25. Sale contract void on default in payment of installments--Forfeiture and reentry by county. The deferred payments for lands sold and the interest thereon shall be paid promptly when due to the county treasurer. Whenever the purchaser of any tract shall fail to pay the principal or interest due by him to the county for such tract within three months after same shall become due, or shall violate any of the provisions of the contract of sale, such contract shall be null and void, and he shall forfeit the amount of purchase money and interest paid on the purchase of said land, and all right, title and interest in all improvements thereon and such payments and improvements shall be retained by the county for the same purposes for which the proceeds of sale from such lands are used, in full satisfaction and in liquidation of all damages for the use and possession of said property by the purchaser; and the county shall have the immediate right to reenter and take possession of said real estate.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (10).



§ 7-31-26 Notice of default given to installment purchaser.

7-31-26. Notice of default given to installment purchaser. To effect such forfeiture the board of county commissioners shall cause to be served upon the purchaser or his legal representative or assigns a notice specifying the conditions in which default has been made, stating that such contract will terminate thirty days after service of such notice or at the expiration of three months after the default, if that time has not already expired, unless prior thereto the purchaser shall comply with such conditions and pay the costs of service.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11).



§ 7-31-27 Service of notice on defaulting installment purchaser.

7-31-27. Service of notice on defaulting installment purchaser. Such notice shall be served personally in the manner provided for the service of a summons in civil actions. If the person to be served is not a resident of the state, cannot be found therein, or is deceased, any of which facts, recited in the return of the sheriff of the county where real estate lies, shall be prima facie evidence that he cannot be found in such county or state, then service shall be made by notice published once each week for at least two consecutive weeks in a newspaper of general circulation in the county where the real estate is situated, and such service shall be binding upon all parties in interest in said real estate, including all the personal representatives, heirs at law, devisees, legatees, next of kin, and creditors of any deceased person. Personal service of said notice without the state proved by the affidavit of the person making the same, made before an authorized officer having a seal, shall have the same effect as the published notice herein provided for.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11); SL 1972, ch 28, § 6.



§ 7-31-28 Recording of notice of default.

7-31-28. Recording of notice of default. A copy of the notice with proof of service thereof, and the affidavit of the county auditor showing that the purchaser has not complied with the terms of the notice, may be recorded with the register of deeds and shall be prima facie evidence of the facts therein stated.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11).



§ 7-31-29 Reinstatement of installment contract on compliance with conditions--Termination on failure to comply.

7-31-29. Reinstatement of installment contract on compliance with conditions--Termination on failure to comply. If within the time mentioned in the notice, the person served complies with such conditions and pays the costs of service, the contract shall be thereby reinstated to the same effect as though no default had occurred, but otherwise shall terminate as provided in § 7-31-25.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11).



§ 7-31-30 Proceedings to set aside installment contract in default.

7-31-30. Proceedings to set aside installment contract in default. In lieu of or in addition to the forfeiture by notice as hereinbefore provided, in the discretion of the board of county commissioners such contract may be set aside by an action in the circuit court of the county in which said real estate is situated, under the proceedings provided for the strict foreclosure of real estate contracts, or under other proceedings provided by law, and the state's attorney shall conduct all said proceedings upon request of the board of county commissioners.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (12).



§ 7-31-31 Apportionment of proceeds of sale of land.

7-31-31. Apportionment of proceeds of sale of land. The proceeds of any sale of land bid in and acquired pursuant to chapters 10-23, 10-25, and 10-26, after deducting the expenses incurred by the county in the proceedings to take tax deed and in such sale proceedings, shall be placed to the credit pro rata of the various funds and taxing districts which are the beneficiaries of the tax for the year for which such property was sold at tax sale; provided, however, that it shall be lawful for the county treasurer, in his discretion, to distribute the proceeds received from the sale of any property under the provisions hereof by prorating such proceeds on the basis of the levy for any one year the taxes of which are included in the proceeds of such sale, taking the year which represents the more equitable basis for such distribution.

Source: SL 1939, ch 25, § 4; SL 1941, ch 37; SDC Supp 1960, § 12.3404 (9); SL 1974, ch 68, § 9.



§ 7-31-32 Exchange of isolated tracts--Advertising and appraisement not required.

7-31-32. Exchange of isolated tracts--Advertising and appraisement not required. In order to carry out the purpose of this chapter and to provide for efficient administration and management of county lands and to secure the maximum revenue therefrom the board of county commissioners are hereby authorized and empowered to exchange by transfer of title or lease scattered and isolated tracts and sections of county-owned lands for other public or private lands of like character in value, and to execute proper conveyances or leases thereof, in manner and form as provided by existing laws, but without the necessity of complying with any statute requiring advertising, notice, or appraisement, and to accept in return therefor a proper instrument of conveyance to the county of lands for which such lands are exchanged. Lands acquired by exchange shall be sold and leased as provided herein.

Source: SL 1939, ch 25, § 6; SL 1941, ch 38, § 2; SDC Supp 1960, § 12.3409.



§ 7-31-33 Adjustment between taxing districts after exchange of lands.

7-31-33. Adjustment between taxing districts after exchange of lands. Where the exchange of land shall result in the acquisition by the county of land in a different taxing district than the land which the county has exchanged for, the county commissioners shall pay or adjust any claim for taxes which such district or districts may have against such exchanged lands, and shall be authorized to compromise any claim or claims for taxes or penalty and interest as may be agreed upon between the county commissioners and the governing bodies of such district or districts, all moneys received from the newly acquired land shall be apportioned in the same manner as if no such exchange had been made.

Source: SL 1941, ch 38, § 2; SDC Supp 1960, § 12.3409.



§ 7-31-34 Method of sale of school mortgage lands unaffected.

7-31-34. Method of sale of school mortgage lands unaffected. Nothing in §§ 7-31-1 to 7-31-33, inclusive shall change the method of sale of county-owned land acquired in satisfaction of a school-fund loan mortgage or through foreclosure of such except that the same may be classified, leased, and managed as provided in said sections.

Source: SL 1939, ch 25, § 5; SDC Supp 1960, § 12.3408.



§ 7-31-35 Appeal from county commissioners to circuit court.

7-31-35. Appeal from county commissioners to circuit court. Any person aggrieved by any decision of the board of county commissioners upon matters pertaining to §§ 7-31-1 to 7-31-34, inclusive, shall have the right to appeal to the circuit court, and the procedure of such appeal shall be the same as now provided for by law for appeals from decisions of boards of county commissioners.

Source: SL 1939, ch 25, § 10; SDC Supp 1960, § 12.3413.



§ 7-31-36 Short title of law.

7-31-36. Short title of law. Sections 7-31-1 to 7-31-36, inclusive, may be known as the County Land Administration and Management Law.

Source: SL 1939, ch 25, § 1; SDC Supp 1960, § 12.3401.



§ 7-31-37 Oil and gas pooling agreements permitted.

7-31-37. Oil and gas pooling agreements permitted. The boards of county commissioners of the several counties of the state are hereby authorized in their discretion, to enter by resolution into agreements, with respect to acreage or oil or gas rights owned by the several counties, for the pooling of such acreage with other acreage for unit operations for the production of oil or gas and for the apportionment of oil or gas royalties on an acreage or other equitable basis.

Source: SL 1939, ch 164, § 2; SDC Supp 1960, § 42.0815.



§ 7-31-38 Mineral, oil and gas leases permitted.

7-31-38. Mineral, oil and gas leases permitted. To foster and encourage the development and exploitation of mineral, oil, gas, or other substances or commodities among the natural and physical resources of the State of South Dakota, and for the purpose of developing the resources, and operating and carrying on works of internal improvement in the State of South Dakota, any county of this state, as lessor, through its board of county commissioners, is hereby authorized to execute and issue in the name of such county leases for the exploration and development of, and production of oil or gas from any of the lands belonging to any county of this state acquired in satisfaction of a school-fund loan mortgage or through foreclosure of such, or acquired through tax-deed proceedings or in payment of taxes, to any lessees for such a term of years and upon such terms as may be prescribed and contracted by the board of county commissioners of any county in the state in the exercise of their best judgment, to induce drilling operations and production of oil or gas in paying quantities.

Source: SL 1939, ch 165, § 1; SDC Supp 1960, § 42.0801.



§ 7-31-39 Royalty agreements required in oil and gas leases.

7-31-39. Royalty agreements required in oil and gas leases. All such leases as described in § 7-31-38 shall provide for the delivery to the said county in the pipeline to which said lessee may connect the wells, of a royalty of one-eighth of the oil or gas produced, saved, and marketed from the leased lands, or the equivalent proportion of the market value of such oil and gas in the field at the time of production, at the option of the said board of county commissioners; provided, however, no royalty shall be payable from oil or gas used in operations on the land for the development of oil or gas therefrom. Provided, further, that of the oil or gas so used, the same shall be in the proportion of seven-eighths belonging to the lessee or assigns, and one-eighth which but for such use would be delivered to the said county lessor.

Source: SL 1939, ch 165, § 1; SDC Supp 1960, § 42.0801.



§ 7-31-40 Assignment of mineral, oil and gas leases.

7-31-40. Assignment of mineral, oil and gas leases. All leases issued under the provisions of § 7-31-38 shall be assignable in whole or in part, provided no assignment of less than a legal subdivision shall be recognized or approved by the said county. The term legal subdivision as used in this section shall be construed in its ordinary sense as used and recognized in the Bureau of Land Management of the United States. The assignment provided for herein shall be executed and acknowledged in duplicate in the manner prescribed for the conveyance of real estate in this state and subject to recording as other instruments conveying real estate, with like force and effect.

Source: SL 1939, ch 165, § 2; SDC Supp 1960, § 42.0802.



§ 7-31-41 Cancellation of leases for nonpayment or nonperformance--Notice and opportunity to remedy default.

7-31-41. Cancellation of leases for nonpayment or nonperformance--Notice and opportunity to remedy default. The board of county commissioners of any county is hereby authorized to cancel any lease issued as provided in § 7-31-38 for nonpayment of rentals, if any are required by the lease, or for nonperformance by the lessee of any provision or requirement of the lease; provided, however, that if such cancellation shall be made the said board of county commissioners must mail to the said lessee, or assigns, by registered or certified letter addressed to the post office address of said lessee or assignee, a notice of intention to cancel said lease, specifying the default for which the lease is subject to cancellation, and if within thirty days after the mailing of said notice to the said lessee or assignee, he shall remedy the default specified in said notice, then no cancellation of said lease shall be ordered by the board of county commissioners, but otherwise the cancellation shall be made and all rights of the lessee or assignee under the lease shall thereupon terminate.

Source: SL 1939, ch 165, § 4; SDC Supp 1960, § 42.0804.



§ 7-31-42 Customary provisions inserted in mineral, oil and gas leases.

7-31-42. Customary provisions inserted in mineral, oil and gas leases. The board of county commissioners is authorized to insert in the leases issued under the provisions of §§ 7-31-38 to 7-31-41, inclusive, such general provisions as are customary and proper for the protection of the rights of the lessor and of the lessee of the leased lands, and not inconsistent or in conflict with the provisions of said sections.

Source: SL 1939, ch 165, § 5; SDC Supp 1960, § 42.0805.



§ 7-31-43 Power of county commissioners to withhold land from oil and gas leasing.

7-31-43. Power of county commissioners to withhold land from oil and gas leasing. Nothing contained in §§ 7-31-38 to 7-31-42, inclusive, shall be construed as requiring the board of county commissioners of any county to lease any tract or tracts of land, nor to offer to lease the same, and said board of county commissioners shall have power to withhold any tract or tracts from leasing for oil or gas purposes, if in the opinion of said board the best interests of the county shall be served by so doing.

Source: SL 1939, ch 165, § 3; SDC Supp 1960, § 42.0803.



§ 7-31-44 Sale or other disposition of oil and gas rights.

7-31-44. Sale or other disposition of oil and gas rights. The said board of county commissioners is likewise hereby authorized to sell, assign, or otherwise dispose of any leases to, or interests in, any of said oil or gas rights mentioned in §§ 7-31-38 to 7-31-43, inclusive, or any fraction or part thereof belonging to said county, and such sales are hereby authorized to be made accordingly, whether private or by public auction, or either or both.

Source: SL 1939, ch 165, § 6; SDC Supp 1960, § 42.0806.



§ 7-31-45 Appointment of county agents for management and sale of school mortgage and tax-deed lands.

7-31-45. Appointment of county agents for management and sale of school mortgage and tax-deed lands. The board of county commissioners of any county in this state which has an area of two hundred fifty thousand acres or more in which five percent or more of the taxable land of said county has been acquired, or which is subject to acquisition by the county, through the foreclosure of school-loan mortgages or through tax-deed proceedings or other source, except lands owned and held by the county for public use, may, in their discretion and whenever they deem it in the best interests of the county, employ any necessary agent or agents to expedite the rental and sale of real property acquired by the county and to assist the county treasurer in instituting tax-deed proceedings against property upon which the county holds or may hereafter acquire tax sale certificates.

Source: SL 1937, ch 87, § 1; SDC 1939, § 12.2218.



§ 7-31-46 County commissioners to direct managing agents--Contracts on behalf of county.

7-31-46. County commissioners to direct managing agents--Contracts on behalf of county. Such agent or agents shall act under the direction of the board of county commissioners and with the approval of such board shall enter into all necessary contracts on behalf of the county for the lease or rental of any lands, the title to which has been or may hereafter be acquired by the county through foreclosure of any school-fund mortgage, tax-deed proceeding, or other source, except lands owned and held by the county for public use.

Source: SL 1937, ch 87, § 1; SDC 1939, § 12.2218.



§ 7-31-47 Assistance by agents in tax-deed and mortgage-foreclosure proceedings.

7-31-47. Assistance by agents in tax-deed and mortgage-foreclosure proceedings. Such agent or agents shall also at the direction of the board assist the county treasurer in the preparation and institution of tax-deed proceedings on behalf of the county and render any necessary assistance to the board and the county auditor in the sale of real property acquired by the county through tax-deed proceedings, mortgage foreclosure, or other source, and perform such other duties in relation to any such property as the board of county commissioners may prescribe.

Source: SL 1937, ch 87, § 1; SDC 1939, § 12.2218.



§ 7-31-48 Compensation of managing agents--Clerical assistance and supplies.

7-31-48. Compensation of managing agents--Clerical assistance and supplies. Any agent or agents employed under the provisions of § 7-31-45 shall receive such compensation as may be determined by the board of county commissioners, and the board shall have authority to employ any clerical help and provide any office space and office supplies which may be necessary to carry out the provisions of §§ 7-31-45 to 7-31-48, inclusive.

Source: SL 1937, ch 87, § 2; SDC 1939, § 12.2218.






Chapter 32 - Disposition Of Surplus County Property [Repealed]

CHAPTER 7-32

DISPOSITION OF SURPLUS COUNTY PROPERTY [REPEALED]

[Repealed by SL 1981, ch 58, § 3; 1988, ch 64, §§ 24 to 31; 1989, ch 30, §§ 16, 18, 20]



Chapter 33 - Solid Wastes Management Systems

§ 7-33-1 Commissioners authorized to provide system.

7-33-1. Commissioners authorized to provide system. The board of county commissioners in each county of the state is authorized to plan, organize, and provide a solid wastes management system to adequately handle solid wastes generated or existing within the boundaries of such county.

Source: SL 1971, ch 50.



§ 7-33-2 Agreements for system authorized.

7-33-2. Agreements for system authorized. The board of county commissioners of a county may enter into agreements with other counties, one or more municipalities, townships, governmental agencies, with private persons, trusts, or with any combination thereof to provide a solid wastes management system for all participating counties, an individual county, or any portion thereof.

Source: SL 1971, ch 50; SL 1992, ch 60, § 2.



§ 7-33-3 Lease or purchase of land, facilities and vehicles authorized.

7-33-3. Lease or purchase of land, facilities and vehicles authorized. The board of county commissioners is authorized to contract for the lease or purchase of land, facilities and vehicles for the operation of a solid wastes management system either for the county or as a party to a regional solid wastes authority.

Source: SL 1971, ch 50.



§ 7-33-4 Tax levies and charges authorized--Licenses.

7-33-4. Tax levies and charges authorized--Licenses. The board of county commissioners shall have the authority to levy and collect such taxes, fees, or charges, and require such licenses as may be appropriate to discharge their responsibility for a solid wastes management system or any portion thereof.

Source: SL 1971, ch 50.



§ 7-33-5 Acceptance of grants and gifts.

7-33-5. Acceptance of grants and gifts. The board of county commissioners shall be authorized to accept, receive, and administer grants or other funds or gifts from private and public agencies, including the federal government, for the development and operation of a solid wastes management system.

Source: SL 1971, ch 50.



§ 7-33-6 Policies and requirements for operation of system and for sale or transfer of solid waste or recycled materials.

7-33-6. Policies and requirements for operation of system and for sale or transfer of solid waste or recycled materials. The board of county commissioners of a county may, in accordance with the provisions of §§ 34A-6-40 and 34A-6-63.1, establish policies and requirements for the operation of solid waste or recycling facilities and systems and the sale or transfer of solid waste materials or by-products or recyclable materials.

Source: SL 1971, ch 50; SL 1976, ch 77; SL 2007, ch 204, § 2.



§ 7-33-7 Board authorized to borrow money for the construction and operation of solid waste management facilities.

7-33-7. Board authorized to borrow money for the construction and operation of solid waste management facilities. For the purpose of defraying the cost of acquiring, establishing, planning, operating, and maintaining a solid waste management system or facility, recycling facility, or any portion of such a system or facility, the board of county commissioners may borrow money and issue negotiable revenue bonds, without pledging or using the credit of the county. All proceedings for the construction and operation of a solid waste management system or facility, recycling facility, or any portion of such a system or facility, and the borrowing of money and issuing of bonds therefore, shall be governed, to the extent applicable, by §§ 7-33-7 to 7-33-9, inclusive, and chapters 9-40 and 34A-6. All revenue bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 2009, ch 31, § 1.



§ 7-33-8 Fixing of rates and charges for services--Pledge of revenues to pay bonds.

7-33-8. Fixing of rates and charges for services--Pledge of revenues to pay bonds. The board of county commissioners may:

(1) Fix reasonable rates and charges for services furnished and made available by the county to users of its facilities;

(2) Provide for the collection of the rates and charges;

(3) Pledge the net revenues derived from the facilities to the payment of bonds made payable from the revenues; and

(4) Make and enforce on behalf of the county any such lawful provisions and stipulations relating to the proper operation and maintenance of the facilities, the administration of the income and revenues, the expenditure of the bond proceeds, and, without limitation, all other matters affecting the security of the bonds and the bondholders, which the board deems necessary.
Source: SL 2009, ch 31, § 2.



§ 7-33-9 Rates to be set in amount sufficient to pay operating costs and produce reserves to retire bonds.

7-33-9. Rates to be set in amount sufficient to pay operating costs and produce reserves to retire bonds. If revenue bonds are issued pursuant to § 7-33-7, the board of county commissioners is obligated, until all the bonds and interest thereon are fully paid, to:

(1) Fix such rates and charges and to revise them from time to time in such manner that the collections thereof will be adequate to pay all current, reasonable, and necessary expenses of the operation and maintenance of all facilities whose revenues are pledged for the payment of the bonds; and

(2) Produce net revenues, in excess of such current costs of operation and maintenance, at all times sufficient to pay the principal and interest due on the bonds and to accumulate and maintain reserves for the further security of the bonds in such amounts as may be agreed in the resolutions authorizing the bonds.
Source: SL 2009, ch 31, § 3.









Title 8 - TOWNSHIPS

Chapter 01 - Establishment, Division, Organization And Disorganization Of Townships

§ 8-1-1 Continuation of existing townships.

8-1-1. Continuation of existing townships. The civil townships heretofore established shall remain as they are, subject to alteration or division as provided in this chapter.

Source: SL 1890, ch 34, § 3; RPolC 1903, § 992; RC 1919, § 6028; SDC 1939, § 58.0101.



§ 8-1-2 Division of county into townships--Boundaries--Alterations.

8-1-2. Division of county into townships--Boundaries--Alterations. The board of county commissioners shall continue to divide the county into as many civil townships as the conveniences of the citizens may require, and shall accurately define the boundaries thereof, and may from time to time make such alterations in the number, names, and boundaries thereof as it may deem proper, by advice of the people as provided for in this chapter.

Source: SL 1890, ch 34, § 1; RPolC 1903, § 987; RC 1919, § 6029; SDC 1939, § 58.0102.



§ 8-1-3 Maximum size and minimum number of voters in civil township.

8-1-3. Maximum size and minimum number of voters in civil township. Any contiguous territory that has at least five resident voters and includes a maximum of four congressional townships, together with any fractional townships that are contiguous with any of the congressional townships, may be organized as a civil township.

Source: SDC 1939, § 58.0103; SL 1980, ch 59, § 1; SL 1996, ch 58, § 1.



§ 8-1-4 Boundary descriptions recorded by county commissioners--Alterations in boundaries.

8-1-4. Boundary descriptions recorded by county commissioners--Alterations in boundaries. A description of the boundaries of each new civil township shall be entered at length in the records of the board of county commissioners; also all alterations in the boundaries of all civil townships which may be hereafter made.

Source: SL 1890, ch 34, § 2; RPolC 1903, § 988; RC 1919, § 6031; SDC 1939, § 58.0104.



§ 8-1-5 Organization of civil township on petition of voters.

8-1-5. Organization of civil township on petition of voters. Whenever a majority of the legal voters of a civil township, formed as provided in § 8-1-2, shall petition the board of county commissioners for civil township organization, such board shall perfect the civil township organization thereof by appointing a board of supervisors for such township to act until its officers are duly elected and qualified as provided by this title.

Source: SL 1890, ch 34, § 5; RPolC 1903, § 990; RC 1919, § 6032; SDC 1939, § 58.0105.



§ 8-1-6 Name of organized township.

8-1-6. Name of organized township. The township so organized shall be named in accordance with the expressed wish of a majority of the voters thereof; but if they fail to so designate a name, the board of county commissioners may select the name.

Source: SL 1890, ch 34, § 10; RPolC 1903, § 991; RC 1919, § 6033; SDC 1939, § 58.0106.



§ 8-1-7 Reorganization, division or merger of civil townships authorized.

8-1-7. Reorganization, division or merger of civil townships authorized. Any township may be reorganized, divided, or merged as provided in §§ 8-1-8, 8-1-9, and 8-1-10 if each resulting township contains at least five resident voters.

Source: SDC 1939, § 58.0107; SL 1996, ch 58, § 2.



§ 8-1-8 Conditions for reorganization, division or merger of townships or of fractions of townships--Petition by voters.

8-1-8. Conditions for reorganization, division or merger of townships or of fractions of townships--Petition by voters. Any township or fraction of a township may be reorganized, divided, or merged with another township or fraction of a township, subject to approval by the voters in the affected civil townships and the affected portions of unorganized congressional townships as provided in §§ 8-1-7 to 8-1-10, inclusive, if:

(1) The board of county commissioners proposes that the townships or fractions of townships be reorganized, divided, or merged; or

(2) The affected township boards propose to the board of county commissioners that the townships or fractions of townships be reorganized, divided, or merged; or

(3) A majority of the registered voters residing in the affected portions of the affected townships petition the board of county commissioners to propose that the townships or fractions of townships be reorganized, divided, or merged.
Source: SDC 1939, § 58.0114; SL 1957, ch 484; SL 1996, ch 58, § 3.



§ 8-1-9 Hearing to consider proposed reorganization, division or merger of township or fraction of township--Notice.

8-1-9. Hearing to consider proposed reorganization, division or merger of township or fraction of township--Notice. If the conditions of subdivision 8-1-8(1), (2), or (3) are met, the board of county commissioners shall hold a public hearing to consider the proposed reorganization, division, or merger. The hearing may be conducted in conjunction with a regularly scheduled meeting of the board. At least twenty days before the hearing, the board shall publish notice of the hearing in the official newspapers of the county and shall send the notice to the township clerk and to each member of the board of supervisors of the affected townships.

Source: SDC 1939, § 58.0108; SL 1980, ch 59, § 2; SL 1996, ch 58, § 4.



§ 8-1-10 Election to decide reorganization, division, or merger of townships.

8-1-10. Election to decide reorganization, division, or merger of townships. Following the hearing required in § 8-1-9, the proposed reorganization, division, or merger shall be decided by the voters of the affected civil townships and the affected portions of unorganized congressional townships by ballot at the next regular township election. Any registered voter residing in the affected portion of an unorganized congressional township shall be afforded the opportunity to vote in conjunction with the election held in the township to which the unorganized area is proposed to be attached, except that the votes of such persons shall be tabulated separately by officials of the township. The board of supervisors of each affected township shall publish notice of election in the same manner as provided in chapter 8-3 for publication of notice of the annual township meeting. If any portion of an unorganized congressional township is proposed to be attached to a civil township, the affected civil township shall also publish its notice in any official newspaper of the county that is not an official newspaper of the township. If a majority of the votes cast in each of the affected townships and in the affected portion of each affected unorganized congressional township are in favor of the proposed reorganization, division, or merger, the proposal shall be implemented as provided in this chapter. If no vote is cast by any resident of an affected portion of a civil township or unorganized congressional township, the board of county commissioners of the county in which the affected portion is located shall determine the status of the affected portion for purposes of deciding the results of the election in the affected portion.

Source: SDC 1939, § 58.0108; SL 1996, ch 58, § 5.



§ 8-1-11 Name of merged township or newly separated township.

8-1-11. Name of merged township or newly separated township. Any civil township so formed by merger of townships or by separation from the original township shall be named in accordance with the expressed wish of a majority of the legal voters of the new township; but if they fail to designate a name, or the same cannot be properly given to such township, the board of county commissioners may designate a name.

Source: SDC 1939, § 58.0110; SL 1996, ch 58, § 6.



§ 8-1-12 First annual meeting in newly separated township.

8-1-12. First annual meeting in newly separated township. The board of county commissioners shall designate suitable places in each new civil township so formed for holding the first annual township meeting. Notice of the time and place of holding the annual township meeting shall be given by the township clerk of the township so divided as provided by law.

Source: SDC 1939, § 58.0109; SL 1963, ch 451, § 1; SL 1996, ch 58, § 7.



§ 8-1-13 Continuation of civil township from which separation made.

8-1-13. Continuation of civil township from which separation made. The civil township, a division of which has been declared as hereinbefore provided, shall continue as previously organized, and the officers thereof shall hold their offices until the next annual township meeting, at which meeting there shall be elected in each of the new townships so organized, by the legal voters thereof, all the township officers provided by law.

Source: SL 1890, ch 34, § 11; RPolC 1903, § 997; RC 1919, § 6038; SDC 1939, § 58.0111.



§ 8-1-14 Adjustment of assets and indebtedness after division, reorganization or merger of townships.

8-1-14. Adjustment of assets and indebtedness after division, reorganization or merger of townships. If any civil township is subdivided, reorganized, or merged according to the provisions of this chapter, which has been bonded for school or other purposes, or against which there is any other outstanding indebtedness, and if money raised by taxation in the township has been expended for the erection of school buildings or other public improvements, which on such subdivision, reorganization, or merger inures to the benefit of one of the new townships to a greater extent than is equitable, the matter shall be adjusted as provided in §§ 8-1-15 to 8-1-19, inclusive.

Source: SDC 1939, § 58.0112; SL 1996, ch 58, § 8.



§ 8-1-15 Board for adjustment and settlement after reorganization, division or merger of township.

8-1-15. Board for adjustment and settlement after reorganization, division or merger of township. Within ten days after the election and qualification of the boards of supervisors of the respective townships that have been reorganized, divided, or merged as provided in § 8-1-8, each of the boards shall appoint one suitable person, who shall be a legal voter of the township where appointed, and the board of county commissioners at its first meeting after the township election shall choose one disinterested person, who shall be a legal voter of the county but not a resident of either of the townships. The three persons so appointed shall constitute a board for the adjustment and settlement of all differences between the townships growing out of the division, reorganization, or merger of the original township.

Source: SDC 1939, § 58.0112; SL 1996, ch 58, § 9.



§ 8-1-16 First meeting of board of adjustment.

8-1-16. First meeting of board of adjustment. The first meeting of such board of adjustment shall be at a time and place to be designated by the board of county commissioners at the time of its appointment.

Source: SL 1890, ch 34, § 14; RPolC 1903, § 1000; RC 1919, § 6041; SDC 1939, § 58.0113.



§ 8-1-17 Powers of board of adjustment--Criteria for adjustment.

8-1-17. Powers of board of adjustment--Criteria for adjustment. The board of adjustment may determine and declare what portion of the bonded or other indebtedness of the original township shall be assumed and paid by each of the new townships so organized, and also to ascertain and determine what sum either of the new townships shall pay to the other on account of school buildings or other public improvements which the township may have received prior to and retained on the division, reorganization, or merger, and also to make a just and equitable division of all money or other property belonging to the original township at the time of the division, reorganization, or merger. All such divisions and adjustments shall be made, as near as may be, on the basis of the assessed valuation of property in each of the townships, as determined by the director of equalization for the year preceding the division, reorganization, or merger, and on the value of the school buildings and other property at the time of the division, reorganization, or merger of the townships.

Source: SDC 1939, § 58.0112; SL 1989, ch 82, § 41; SL 1996, ch 58, § 10.



§ 8-1-18 Filing of determination by board of adjustment--Binding effect.

8-1-18. Filing of determination by board of adjustment--Binding effect. A written statement of the determination of such board, signed by the members or a majority thereof shall be filed with the township clerk of each of the newly organized townships and also with the county auditor, which determination, when so filed, shall be binding upon each of the townships to which the same relates.

Source: SL 1890, ch 34, § 13; RPolC 1903, § 999; RC 1919, § 6040; SDC 1939, § 58.0113.



§ 8-1-19 Compensation of board of adjustment.

8-1-19. Compensation of board of adjustment. Each member of the board of adjustment shall receive a sum not to exceed thirty dollars per day for each day employed in the discharge of his duties. The sum shall be paid in equal portions by the townships represented by the board.

Source: SL 1890, ch 34, § 15; RPolC 1903, § 1001; RC 1919, § 6042; SDC 1939, § 58.0113; SL 1981, ch 60, § 1.



§ 8-1-20 Petition for separation of village from civil township--Contents and number of signers.

8-1-20. Petition for separation of village from civil township--Contents and number of signers. Whenever in any civil township, whether such civil township is or is not coextensive in area with a congressional township, containing an area platted, developed, and occupied as a village in which reside more than twenty-five percent of the legal voters of the civil township, in which village legal voters are no less than fifty in number, and which village has a population of not less than one hundred and has not been incorporated as a municipality, sixty percent of the legal voters residing in the portion of the civil township outside the area of the village shall petition the board of county commissioners, the existing or original civil township shall be divided and the area of the village and the area of the balance of the original civil township shall be set apart and each organized into a separate civil township. The said petition shall describe the original civil township, the area of the village and give the approximate number of legal voters therein, describe the area of the balance of the original civil township and give the approximate number of legal voters therein and state that it is the wish of the signers that the original civil township be divided and that the village area and the area outside the village be set apart and each organized as a separate civil township; said petition shall have endorsed thereon and attached thereto an affidavit of three or more of the signers that it is signed by sixty percent of the legal voters of the area outside the village area.

Source: SDC 1939, § 58.0114 as added by SL 1957, ch 484.



§ 8-1-21 Notice of consideration by county commissioners of petition for separation of village.

8-1-21. Notice of consideration by county commissioners of petition for separation of village. Upon filing such petition with the county auditor such board shall appoint a time and place for consideration of such petition, not less than twenty days thereafter, and shall cause notice thereof to be sent by regular mail or delivered personally to the township clerk and to each member of the board of supervisors of the original civil township at least twenty days before the date set for hearing.

Source: SDC 1939, § 58.0114 as added by SL 1957, ch 484.



§ 8-1-22 Hearing by county commissioners on separation of village from township--Decision and determination of boundaries.

8-1-22. Hearing by county commissioners on separation of village from township--Decision and determination of boundaries. At the time and place so appointed such board of county commissioners shall proceed to the consideration of such petition, and shall at the same time afford opportunity to any resident of the civil township to be affected thereby to be heard in opposition thereto, and if upon such hearing it shall appear to such board that such petition is signed by and is in accordance with the wishes of sixty percent of the legal voters of the portion of said civil township outside the area of the village, such board shall proceed at once to divide such original civil township into separate civil townships, determine and fix the boundaries of such civil townships resulting from such division. All proceedings thereupon shall be as provided in §§ 8-1-7 to 8-1-9, inclusive, for the division and reorganization of townships.

Source: SDC 1939, § 58.0114 as added by SL 1957, ch 484.



§ 8-1-23 Petition and election on abolition of township organization.

8-1-23. Petition and election on abolition of township organization. Except as provided in § 8-1-28, if fifteen percent of the registered voters of any civil township, based upon the total number of registered voters at the last preceding general election, petition the township clerk, the clerk, at the direction of the board of supervisors, shall call an election. The election shall be called in the manner prescribed by law for holding special township meetings and the question shall be submitted, "Shall the civil township organization of __________ township be abolished?" "Yes." "No." The election shall be held within sixty days of the filing of the petition and in the manner provided by law for holding elections for the election of civil township officers. The township clerk shall provide a sufficient number of printed ballots for the proper conduct of the election.

Source: SDC 1939, § 58.0115; SL 1987, ch 67, § 8; SL 2002, ch 43, § 1.



§ 8-1-23.1 Waiting period for filing petition of abolition.

8-1-23.1. Waiting period for filing petition of abolition. No petition to abolish a township may be filed within one year following an election on the question of abolishing the township.

Source: SL 2002, ch 43, § 2.



§ 8-1-24 Abolition of township organization on approval by voters--Abstract of votes--Delivery of township property to county auditor.

8-1-24. Abolition of township organization on approval by voters--Abstract of votes--Delivery of township property to county auditor. If a majority of the votes cast at such election shall be in favor of abolishing such civil township organization, it shall be abolished. The clerk of such township shall forthwith transmit to the county auditor, a statement of such action, together with an abstract of the number of votes cast for and against such proposition at such election. Within thirty days after the holding of such election the officers of such township shall deliver to the county auditor all township books, moneys, papers, and personal property of every kind, and shall thereupon cease to be such officers.

Source: SL 1897, ch 117, §§ 3, 4; RPolC 1903, §§ 1165, 1166; RC 1919, § 6151; SDC 1939, § 58.0116.



§ 8-1-25 Deposit of money and property after abolition of township organization.

8-1-25. Deposit of money and property after abolition of township organization. The county auditor shall pay all money so received to the county treasurer to be by him disposed of as provided in this chapter. The county auditor shall make an inventory of all books, records, papers, and personal property so received. The books, papers, and records shall become a part of the permanent record of such auditor's office. The auditor shall be the custodian of all personal property belonging to such civil township until it is disposed of as provided in this chapter.

Source: SL 1897, ch 117, § 4; RPolC 1903, § 1166; RC 1919, § 6151; SDC 1939, § 58.0116; SL 1981, ch 44, § 12.



§ 8-1-26 Payment of indebtedness after abolition of township organization--Disposition of property--Tax levy for outstanding indebtedness.

8-1-26. Payment of indebtedness after abolition of township organization--Disposition of property--Tax levy for outstanding indebtedness. At its next session the board of county commissioners shall audit the accounts of such township and shall order the payment of its outstanding debts out of any money in the hands of the county treasurer to the credit of such township, and shall dispose of the personal property of such township and place the proceeds of such sale in the custody of the county treasurer to the credit of such township. If there be not sufficient money for the payment of all outstanding indebtedness, the board of county commissioners shall levy a tax sufficient for such purpose upon the property situated in such territory, which shall be extended by the county auditor upon the tax lists for the year following such election and shall be collected by the county treasurer, and shall be devoted to the extinguishing of the debts of such township in the order of their priority as shown by the records of such township.

Source: SL 1897, ch 117, § 5; RPolC 1903, § 1167; RC 1919, § 6151; SDC 1939, § 58.0116.



§ 8-1-27 Surplus funds expended for road work after abolition of township organization.

8-1-27. Surplus funds expended for road work after abolition of township organization. At its first meeting after any township ceases to be a civil township as provided by this chapter, the board of county commissioners shall expend all money in the hands of the county treasurer to the credit of such township, in excess of the amount required to pay the indebtedness of such township, for road work in such former township territory according to the laws governing such road work.

Source: SL 1897, ch 117, § 6; RPolC 1903, § 1168; RC 1919, § 6152; SDC 1939, § 58.0117.



§ 8-1-28 Township with real property or bonded indebtedness not permitted to abolish organization.

8-1-28. Township with real property or bonded indebtedness not permitted to abolish organization. The provisions of §§ 8-1-23 to 8-1-27, inclusive, relating to abolishing of township organizations shall not apply to any township having an outstanding bonded indebtedness nor to any township owning any real property.

Source: SL 1897, ch 117, § 7; RPolC 1903, § 1169; RC 1919, § 6153; SDC 1939, § 58.0118.



§ 8-1-29 Reestablishment of township--Reestablishment defined.

8-1-29. Reestablishment of township--Reestablishment defined. Any township may be reestablished pursuant to §§ 8-1-29 to 8-1-32, inclusive, if such township contains at least five resident voters. For the purposes of §§ 8-1-29 to 8-1-32, inclusive, the term, reestablishment, means organizing a township that has been dissolved.

Source: SL 2004, ch 71, § 1.



§ 8-1-30 Reestablishment of township proposed by county commissioners or petition of voters.

8-1-30. Reestablishment of township proposed by county commissioners or petition of voters. Any township may be reestablished subject to approval by the voters in any unorganized congressional township as provided in §§ 8-1-29 to 8-1-32, inclusive, if:

(1) The board of county commissioners proposes that the township be reestablished; or

(2) Fifteen percent of the registered voters residing in the affected township petition the board of county commissioners proposing that the township be reestablished.
Source: SL 2004, ch 71, § 2.



§ 8-1-31 Public hearing on reestablishment of township--Notice.

8-1-31. Public hearing on reestablishment of township--Notice. If one of the conditions of § 8-1-30 is met, the board of county commissioners shall hold a public hearing to consider the proposed reestablishment. The hearing may be conducted in conjunction with a regularly scheduled meeting of the board. At least twenty days before the hearing, the board shall publish notice of the hearing in the official newspapers of the county.

Source: SL 2004, ch 71, § 3.



§ 8-1-32 Election on reestablishment of township.

8-1-32. Election on reestablishment of township. Following the hearing required in § 8-1-31, the proposed reestablishment shall be decided by the voters of the affected civil townships on the date set for the township election by the board of county commissioners. Any registered voter residing in the affected portion of an unorganized congressional township shall be afforded the opportunity to vote. If a majority of the votes cast in the township are in favor of the proposed reestablishment, the proposal shall be implemented as provided in this chapter.

Source: SL 2004, ch 71, § 4.






Chapter 02 - Powers And Obligations Of Organized Townships

§ 8-2-1 General corporate and regulatory powers.

8-2-1. General corporate and regulatory powers. Each organized township in the state is a body corporate and has power:

(1) To sue and be sued;

(2) To acquire, by purchase, condemnation, or other lawful means, real property within or without the limits of the township, necessary or convenient for township purposes, or for the exercise of the powers granted to the township;

(3) To make such contracts and purchase and hold such personal property as may be necessary for the exercise of its corporate or administrative powers or for the protection of the property of its inhabitants, including the purchase of or contracting for fire-fighting equipment or protection;

(4) To pass bylaws or ordinances for the government of such township and for the protection of the lives and property of its inhabitants, and to enforce the same in its corporate name before any magistrate;

(5) To make such orders for the disposition, regulation, or use of its corporate property as may be deemed by the board of supervisors conducive to the best interests of the inhabitants.
Source: SL 1872-3, ch 51, § 8; PolC 1877, ch 23, § 7; CL 1887, § 711; SL 1901, ch 200, § 1; RPolC 1903, § 1003; RC 1919, § 6044; SL 1919, ch 347; SL 1925, ch 290; SDC 1939, § 58.0201 (1) to (5); SL 1941, ch 365; SL 1974, ch 153, § 3.



§ 8-2-2 Transactions and conveyances in township name.

8-2-2. Transactions and conveyances in township name. All transactions by or with a township in its corporate capacity shall be conducted in the name of such township, but any conveyance of land within the limits of such township, made in any manner for the use and benefit of its inhabitants, shall have the same effect as if made to the township by name.

Source: SL 1872-3, ch 51, § 10; PolC 1877, ch 23, § 9; SL 1883, ch 112, subch 1, § 10; CL 1887, § 713; RPolC 1903, § 1005; RC 1919, § 6046; SDC 1939, § 58.0203.



§ 8-2-3 Proceedings by and against township in township name.

8-2-3. Proceedings by and against township in township name. In all actions and proceedings the township shall sue and be sued by its name, except where township officers are authorized by law to sue in their official capacity for the benefit of the township.

Source: SL 1883, ch 112, subch 1, § 92; CL 1887, § 805; RPolC 1903, § 1099; RC 1919, § 6117; SDC 1939, § 58.0809.



§ 8-2-4 Repealed.

8-2-4. Repealed by SL 2014, ch 48, § 1.



§ 8-2-5 Repealed.

8-2-5. Repealed by SL 1973, ch 130, § 14.



§ 8-2-6 Township public library services.

8-2-6. Township public library services. Each organized township in the state has power to provide for public library services, subject however to the same conditions as provided in chapter 14-2, and all provisions of such chapter, so far as reasonably adapted to townships, apply with reference to the establishment, management, and operation of such library services.

Source: SL 1913, ch 217, §§ 7 to 13; SL 1915, ch 195, § 2; RC 1919, §§ 9934 to 9940; SDC 1939, § 58.0201 (7); SL 1976, ch 143, § 25.



§ 8-2-7 Liability insurance purchased by township.

8-2-7. Liability insurance purchased by township. Any township in this state may, through its board of supervisors, when and to the extent deemed expedient by said board, obtain and pay for public liability insurance insuring the township, its board, officers, and employees from any and all claims for damages arising from or caused in the discharge, performance, or nonperformance of their duties or employment.

Source: SL 1957, ch 486; SDC Supp 1960, § 58.0201-1; SL 1963, ch 453.



§ 8-2-8 Regulatory powers of township containing unincorporated town.

8-2-8. Regulatory powers of township containing unincorporated town. Each organized township in the state has power, when an unincorporated town is within its limits:

(1) To regulate the laying of sidewalks and crosswalks along, over, or across the streets and alleys thereof;

(2) To regulate the depositing of garbage, ashes, offal, or any offensive matter which might endanger the health of its inhabitants;

(3) To prohibit within the limits of such unincorporated town the use of dangerous or defective stovepipes or chimneys;

(4) To abate any nuisance found within its corporate limits;

(5) To provide for the purchase and operation of such appliances as may be needed to protect the property of its inhabitants from fire;

(6) To provide for planting and caring for shade trees along the streets and on public squares or grounds of such town;

(7) To grant franchises and rights to persons, associations, or corporations, for the sale of electric current, the erection of lampposts, electric towers, light or powerlines, or other apparatus;

(8) To authorize and regulate the erection and maintenance of street lamps, but the township shall incur no expense for such erection or maintenance;

(9) To vote any appropriation necessary for providing a jail, and prescribe such regulations as may be necessary regarding the same. Any civil township providing such jail shall cause notice of the same to be published in the newspaper having the largest circulation in such township, if there be any, or cause the township clerk to post notice therefor in three of the most public places in the township;

(10) To construct, operate, equip, maintain, extend, and improve any system or part of a system of waterworks and sewers for supplying water and sewerage services for an unincorporated town within its boundaries for industrial and domestic use therein, for such compensation and terms and conditions as it may determine;

(11) To purchase, construct, maintain, operate, and lease parks and public recreational facilities when approved by the voters as provided by subdivision 8-3-2(8).
Source: Subd. (1) to (6): SL 1901, ch 200; RPolC 1903, § 1003, subdiv 6; RC 1919, § 6044 (5); SL 1919, ch 347; SL 1925, ch 290; SDC 1939, § 58.0201 (6). Subd. (7) and (8): SL 1925, ch 290; SDC 1939, § 58.0201 (6). Subd. (9): PolC 1877, ch 23, §§ 39, 40; CL 1887, §§ 841, 842; RPolC 1903, §§ 1148, 1149; RC 1919, §§ 6138, 6139; SDC 1939, § 58.0201 (6). Subd. (10): SDC 1939, § 58.0201 (6) as added by SL 1963, ch 452; SL 1968, ch 265; SL 1977, ch 65.



§ 8-2-9 Regulatory powers of township adjacent to large municipality--Subordination to powers of county or municipality.

8-2-9. Regulatory powers of township adjacent to large municipality--Subordination to powers of county or municipality. Each organized township in the state has power, when a municipality with a population of fifty thousand or more is within four miles of the township:

(1) To regulate the depositing of garbage, ashes, offal, or any offensive matter which might endanger the health of its inhabitants;

(2) To compel any privy, sewer or cesspool maintained in such a manner as not to be offensive or endanger the health of any persons in the township;

(3) To prevent the pollution of or any injury to any water supply;

(4) To do what may be necessary or expedient for the promotion of health or the suppression of disease;

(5) To regulate the moving of any house or building into, within, or out of the township, and to prevent the moving into the township of any house or building of dangerous construction or condition, and to require that a license or permit shall first be obtained from the board of township supervisors before any house or building may be moved into, within, or out of the township. The granting of such license or permit shall be within the sound discretion of the board of township supervisors and no house or building shall be moved into, within, or out of the township until such permit or license has first been issued;

(6) To prescribe the manner of constructing buildings and structures to be erected within the township, and to require that a building permit shall be first obtained from the board of township supervisors before the construction of any building or structure within the township;

(7) To prevent and provide for remedying any dangerous construction or condition of any building, enclosure or manufactory or any equipment used therein, and to require all buildings and places to be put in a safe condition;

(8) To regulate and restrict the height, and size of buildings and other structures and the location and use of buildings, structures and land for trade, industry, residence or other purposes, with the object of promoting the health, safety, morals and the general welfare of the township, and for such purpose to divide the township into districts for zoning purposes;

(9) To abate any nuisance found within its corporate limits;

(10) To compel compliance with and to prevent the violation of any of the provisions of this section.

The powers as provided in this section shall be subordinate to any zoning or other powers of the county or adjoining municipality when such powers are, or shall be, exercised by said county or municipality in respect to said township.

Source: SDC 1939, § 58.0201 (9) as added by SL 1959, ch 448, §§ 1, 2; SL 1992, ch 60, § 2.



§ 8-2-10 Powers restricted to those expressly granted.

8-2-10. Powers restricted to those expressly granted. No organized township shall possess or exercise any powers except such as are enumerated in this chapter, or are especially given by law or are necessary to the exercise of the powers so enumerated or granted.

Source: SL 1872-3, ch 51, § 9; PolC 1877, ch 23, § 8; SL 1883, ch 112, subch 1, § 9; CL 1887, § 712; RPolC 1903, § 1004; RC 1919, § 6045; SDC 1939, § 58.0202.



§ 8-2-11 Publication of township bylaws and changes--Effect.

8-2-11. Publication of township bylaws and changes--Effect. No bylaw made by any township shall take effect before the publication thereof for three consecutive days in a daily, or for two consecutive weeks in a weekly newspaper of general circulation in said township; and such bylaws, duly made and so published, are binding upon all persons coming within the limits of the township as well as upon the inhabitants thereof, and shall remain in force until altered or repealed at some subsequent township meeting.

The township clerk shall publish notice of any changes in the bylaws in the manner hereinbefore provided and shall make an entry in the township records of the time when and the manner in which such notice was published.

Source: SL 1883, ch 112, subch 1, §§ 14, 15; CL 1887, §§ 735, 736; RPolC 1903, §§ 1027, 1028; RC 1919, §§ 6067, 6068; SDC 1939, § 58.0205; SL 1963, ch 451, § 1.



§ 8-2-12 Remedies for trespass on township lands.

8-2-12. Remedies for trespass on township lands. Whenever any action is brought to recover a penalty imposed for any trespass committed on the lands belonging to the township, if it appears on the trial thereof that the actual amount of injury to such lands in consequence of such trespass exceeds the sum of twelve dollars and fifty cents, the amount of actual damage with costs of suit shall be recovered in such action instead of any penalty for such trespass imposed by the township meeting, and such recovery shall be a bar to every other action for the same trespass.

Source: SL 1872-3, ch 51, § 87; PolC 1877, ch 23, § 75; SL 1883, ch 112, subch 1, § 96; CL 1887, § 809; RPolC 1903, § 1102; RC 1919, § 6120; SDC 1939, § 58.0812.



§ 8-2-13 Repealed.

8-2-13. Repealed by SL 1981, ch 61, § 1.



§ 8-2-14 Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional.

8-2-14. Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional. Any township with a volunteer fire department may establish a deferred compensation program for its volunteer firefighters. Such a program may be financed by the township or by the volunteer firefighters and may be managed through the township or through an insurance company or other financial institution. Such program shall be established by ordinance. Each township shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer firefighter.

Source: SL 1986, ch 71, § 3.



§ 8-2-14.1 Deferred compensation program for volunteer advanced life support personnel.

8-2-14.1. Deferred compensation program for volunteer advanced life support personnel. Any township with volunteer advanced life support personnel may establish a deferred compensation program for its volunteer advanced life support personnel. Such a program may be financed by the township or by the volunteer advanced life support personnel and may be managed through the township or through an insurance company or other financial institution. Such program shall be established by ordinance. Each township shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer advanced life support personnel.

Source: SL 2011, ch 36, § 2.



§ 8-2-15 Regulation and maintenance of abandoned cemeteries.

8-2-15. Regulation and maintenance of abandoned cemeteries. The township board of supervisors may regulate and maintain abandoned rural cemeteries within their township. The regulation and maintenance may include the mowing and cutting of weeds and grass, the repairing of fences and corrective measures relative to grave markers. Funds necessary to carry out the provisions of this section may be appropriated from the township general fund. The board of supervisors shall notify the board of county commissioners in writing that the board of supervisors will maintain an abandoned cemetery.

Source: SL 1993, ch 67.



§ 8-2-16 Enrollment in group health, life, and disability income insurance plans--Premiums.

8-2-16. Enrollment in group health, life, and disability income insurance plans--Premiums. A township may enroll in any group health insurance plan, group life insurance plan, or group disability income insurance plan permitted by law to be offered in this state for township officers and any employee of the township who is employed for a minimum of one thousand forty hours per year by the township. A township may only pay the premiums or any portion thereof for the insurance programs allowed by this section for such employee.

Source: SL 2010, ch 39, § 1; SL 2014, ch 48, § 2.






Chapter 03 - Township Meetings And Elections

§ 8-3-1 Time and place of annual meeting--Publication of notice.

8-3-1. Time and place of annual meeting--Publication of notice. The citizens of each organized civil township qualified to vote at general elections shall annually assemble and hold a township meeting on the first Tuesday of March. The township board of supervisors shall by resolution establish the location where the annual township meeting shall be held. The location of the annual meeting shall be in the county where the township is located. Notice of the time and place of such township meeting shall be given by the publication thereof for three consecutive days in a daily, or for two consecutive weeks in a weekly newspaper of general circulation in the township beginning not less than twelve calendar days prior to such meeting. In case of inclement weather, any required township meeting may be rescheduled for the following Tuesday at the same place and location without additional publication in the newspaper and meeting requirements provided in § 1-25-1.1. If the board of supervisors requires nominating petitions pursuant to § 8-3-1.1, the notice required by this section shall include the names and the office they seek of those who have filed nominating petitions pursuant to § 8-3-1.2.

Source: SL 1872-3, ch 51, § 11; PolC 1877, ch 23, § 11; SL 1883, ch 112, subch 1, § 11; CL 1887, § 714; SL 1899, ch 85, § 1; RPolC 1903, § 1006; RC 1919, § 6047; SDC 1939, § 58.0301; SL 1963, ch 451, § 1; SL 1989, ch 70, § 1; SL 1990, ch 56, § 4; SL 1992, ch 58, § 1; SL 2014, ch 48, § 3.



§ 8-3-1.1 Authority to require nominating petition.

8-3-1.1. Authority to require nominating petition. The board of supervisors of a township may, by ordinance, require a candidate for township office to file a nominating petition pursuant to § 8-3-1.2. If a township has fifty or more registered voters, ten percent or more of the registered voters may file a petition, by October first, requesting that nomination petitions be filed by all candidates for township office. If such petition is filed, the board of supervisors shall adopt a resolution requiring each candidate for township office to file a nominating petition pursuant to § 8-3-1.2.

Source: SL 1990, ch 56, § 1; SL 1998, ch 43, § 1.



§ 8-3-1.2 Filing nominating petition--Contents--Circulation prior to meeting.

8-3-1.2. Filing nominating petition--Contents--Circulation prior to meeting. If the board of supervisors requires nominating petitions pursuant to § 8-3-1.1, no candidate for elective township office may be nominated unless a nominating petition is filed with the township clerk no later than five p.m. of the day twenty-five days prior to the annual township meeting at which such officer is to be elected. The nominating petition shall be signed by no less than ten registered voters of the township and shall be on a form approved by the state board of elections. The nominating petition shall contain the name of the candidate, his residence and business address, and the office for which he is nominated. A formal declaration of the candidate shall be signed by him prior to the circulation of petitions. The signed declaration of the candidate, or a facsimile thereof, may accompany and be part of the petition. The original signed declaration shall accompany and be a part of the petition. The signer or the circulator of the petition shall add the signer's residence address and the date of the signing. No petition may be circulated until forty-five days prior to the annual meeting.

Source: SL 1990, ch 56, § 2.



§ 8-3-1.3 Publication of election notice.

8-3-1.3. Publication of election notice. If the board of supervisors requires nominating petitions pursuant to § 8-3-1.1, the township clerk shall publish a notice stating the offices that will be voted upon at the annual meeting. The notice shall be published in the official newspapers of the township once a week for two consecutive weeks. The last notice shall be at least forty-five days prior to the annual meeting. The notice shall state where nominating petitions shall be filed and the date when the petitions must be filed.

Source: SL 1990, ch 56, § 3.



§ 8-3-1.4 Notice in township of twenty or fewer resident voters.

8-3-1.4. Notice in township of twenty or fewer resident voters. No township with a population of twenty or fewer resident voters is required to publish a notice of the time and place of an annual meeting more than once in any publication.

Source: SL 1992, ch 58, § 2; SL 2002, ch 44, § 1.



§ 8-3-2 Powers of voters at annual meeting.

8-3-2. Powers of voters at annual meeting. The voters of each organized civil township have power at their annual meeting:

(1) To select such township officers as are required by law to be chosen;

(2) To vote to levy a tax for authorized township purposes, but the levy may not exceed the limit authorized by law.
Source: SL 1872-3, ch 51, § 14; PolC 1877, ch 23, § 10; CL 1887, § 716; SL 1890, ch 35, § 1; SL 1899, ch 41, § 4; RPolC 1903, § 1008; SL 1915, ch 292, § 4; RC 1919, § 6049; SDC 1939, § 58.0303; SL 1965, ch 298; SL 2014, ch 48, § 4.



§ 8-3-3 Special meetings of township electors--Statement calling meeting.

8-3-3. Special meetings of township electors--Statement calling meeting. Special meetings of the township electors may be held for the purpose of electing township officers to fill vacancies that occur, or for the purpose of transacting any lawful business if the entire board of supervisors files or if two members of the board of supervisors, together with at least twelve other resident voters of the township, file in the office of the township clerk a written statement that a special meeting is necessary for the interests of the township. However, special meetings may be called in a township with a population of twenty or fewer resident voters by the entire board of supervisors or by two members of the board of supervisors and four resident voters of the township.

Source: SDC 1939, § 58.0306; SL 1974, ch 153, § 4; SL 1985, ch 56, § 2; SL 1992, ch 59; SL 2002, ch 44, § 2.



§ 8-3-4 Recording and publication of notice of special meeting--Exception.

8-3-4. Recording and publication of notice of special meeting--Exception. Every township clerk with whom such statement is filed as required in § 8-3-3 shall record the same and immediately cause notice to be published in the same manner as provided for the publication of notice of the annual township meeting. However, in a township with a population of twenty or fewer resident voters, the notice of the time and place of any special meeting need not be published more than once in any publication, shall be provided not less than three days before the special meeting, and may be provided by first class mail in lieu of publication.

Source: SDC 1939, § 58.0307; SL 1963, ch 451, § 1; SL 2002, ch 44, § 3.



§ 8-3-5 Contents of notice of special meeting--Business restricted to stated purposes.

8-3-5. Contents of notice of special meeting--Business restricted to stated purposes. Every notice given for a special township meeting shall specify the purpose for which it is to be held, and no business shall be transacted at such meeting except such as is specified in such notice. If vacancies in office are to be filled at such meeting, the notice shall specify the vacancies, how they occurred, who was the last incumbent, and when the legal term of each such office expires.

Source: SL 1872-3, ch 51, § 17; PolC 1877, ch 23, § 14; SL 1883, ch 112, subch 1, § 18; CL 1887, § 719; RPolC 1903, § 1011; RC 1919, § 6055; SDC 1939, § 58.0308.



§ 8-3-6 Organization and officers of township meeting.

8-3-6. Organization and officers of township meeting. The voters present at the annual or special township meeting shall be called to order by the township clerk, if there is one present, and if not the voters shall elect one of their number chairman. Such voters shall elect three of their number judges, who shall be duly sworn and be judges of the qualifications of township voters. They shall then proceed to choose one of their number to preside as moderator. The township clerk shall be clerk of the meeting and keep full minutes of its proceedings, in which he shall enter at length every order or direction and all rules and regulations made by the meeting. If the township clerk is absent, then such person as is elected for that purpose shall act as clerk of the meeting.

Source: SL 1872-3, ch 51, § 18; PolC 1877, ch 23, § 15; SL 1883, ch 112, subch 1, § 19; CL 1887, § 720; RPolC 1903, § 1012; RC 1919, § 6056; SL 1931, ch 261, § 1; SDC 1939, § 58.0309; SL 1976, ch 78.



§ 8-3-7 Registration and residence required to vote at township meeting.

8-3-7. Registration and residence required to vote at township meeting. No person may vote at any township meeting unless the person is registered to vote pursuant to chapter 12-4 and resides in the township. For the purposes of this section, a person resides in the township if the person actually lives in the township for at least thirty consecutive days each year, is a full-time postsecondary education student who resided in the township immediately prior to leaving for the postsecondary education, or is on active duty as a member of the armed forces whose home of record is within the township. A voter's qualification as a resident may be challenged in the manner provided in § 12-18-10. No election may be contested on the grounds that any nonresident was allowed to vote if the nonresident was not challenged in the manner provided in § 12-18-10.

Source: SDC 1939, § 58.0312; SL 1973, ch 69, § 1; SL 1984, ch 50, § 1; SL 2002, ch 43, § 3.



§ 8-3-8 Unlawful voting at meeting as misdemeanor.

8-3-8. Unlawful voting at meeting as misdemeanor. Every person who votes at any civil township meeting, in a township in which he does not reside, or who offers to vote at any annual township meeting, after having voted at an annual township meeting held at another township within the same year, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 741; CL 1887, § 6268; RPenC 1903, § 73; RC 1919, § 6061; SDC 1939, § 58.9903; SL 1981, ch 43, § 9.



§ 8-3-9 Determination of challenge to voter.

8-3-9. Determination of challenge to voter. If any person offering to vote at any election or upon any question arising at any township meeting is challenged as unqualified, the judges shall proceed thereupon in like manner as the judges at the general election are required to proceed, adapting the oath to the circumstances of the township meeting.

Source: SL 1883, ch 112, subch 1, § 23; CL 1887, § 724; RPolC 1903, § 1016; RC 1919, § 6060; SDC 1939, § 58.0313.



§ 8-3-10 Order of business at meeting--Procedural rules.

8-3-10. Order of business at meeting--Procedural rules. At the opening of every township meeting the moderator shall state the business to be transacted, and the order in which it shall be entertained, and no proposition to vote a tax shall be acted on out of the order of business as stated by the moderator, and no proposition to reconsider any vote shall be entertained unless such proposition to reconsider is made within one hour from the time such vote was passed, or the motion for such reconsideration is sustained by a number of voters equal to a majority of all the names entered upon the poll list at such election up to the time such motion is made; and all questions upon motions made shall be determined by a majority of the voters voting; and the moderator shall ascertain and declare the result of the votes on each question.

Source: SL 1872-3, ch 51, § 19; PolC 1877, ch 23, § 16; SL 1883, ch 112, subch 1, § 20; CL 1887, § 721; RPolC 1903, § 1013; RC 1919, § 6057; SDC 1939, § 58.0310.



§ 8-3-11 Filing of minutes of meeting.

8-3-11. Filing of minutes of meeting. The minutes of the proceedings of every township meeting, subscribed by the clerk and judges of such meeting, shall be filed in the office of the township clerk within two days after such meeting.

Source: SL 1883, ch 112, subch 1, § 31; CL 1887, § 732; RPolC 1903, § 1024; RC 1919, § 6064; SDC 1939, § 58.0316.



§ 8-3-12 Supervisor elected at annual meeting--Representation of county seat town.

8-3-12. Supervisor elected at annual meeting--Representation of county seat town. There shall be elected at such annual township meeting one supervisor, who shall hold his office for the term of three years and until his successor is elected and qualified, the senior member of the board of supervisors to be chairman thereof. In any organized civil township containing an unincorporated platted town which is a county seat, at least one member of such board shall be a resident voter of such town.

Source: SL 1872-3, ch 51, §§ 12, 24; PolC 1877, ch 23, § 19; CL 1887, § 715; SL 1899, ch 84, § 2; RPolC 1903, § 1007; SL 1903, ch 136; SL 1905, ch 106; SL 1907, ch 143; SL 1911, ch 221, § 1; SL 1913, ch 232, § 1; RC 1919, § 6048; SL 1933, ch 199; SDC 1939, § 58.0302; SL 1941, ch 366; SL 1967, ch 315, § 2.



§ 8-3-13 Additional officers elected at annual meeting--Term of constable.

8-3-13. Additional officers elected at annual meeting--Term of constable. At each annual meeting, a clerk and a treasurer shall be elected, and a constable may be elected. If a constable is elected, the term of office is two years, except to fill vacancies.

Source: SL 1872-3, ch 51, §§ 12, 24; PolC 1877, ch 23, § 19; CL 1887, § 715; SL 1899, ch 84, § 2; RPolC 1903, § 1007; SL 1903, ch 136; SL 1905, ch 106; SL 1907, ch 143; SL 1911, ch 221, § 1; SL 1913, ch 232, § 1; RC 1919, § 6048; SL 1933, ch 199; SDC 1939, § 58.0302; SL 1941, ch 366; SL 1967, ch 315, § 2; SL 1981, ch 44, § 13; SL 1990, ch 57.



§ 8-3-13.1 Offices of the clerk and treasurer combined--Nomination and election--Powers and responsibilities.

8-3-13.1. Offices of the clerk and treasurer combined--Nomination and election--Powers and responsibilities. The voters of each organized civil township with fifty or fewer resident voters may combine the offices of the clerk and treasurer during the annual meeting. If a majority of the voters vote to combine the offices, the combined office of the clerk and treasurer shall be nominated and elected in the same manner as other officers are nominated and elected. Any person elected to the combined office of the clerk and treasurer shall have all of the powers and responsibilities of the offices of the clerk and treasurer.

Source: SL 2004, ch 72, § 1; SL 2013, ch 34, § 1.



§ 8-3-14 Proclamation of opening of polls, adjournment and closing of polls.

8-3-14. Proclamation of opening of polls, adjournment and closing of polls. Before the voters proceed to elect any township officer, proclamation shall be made at the opening of the polls by the moderator, and proclamation shall in like manner be made of the adjournment, and of the opening and closing of the polls, until the election is ended.

Source: SL 1883, ch 112, subch 1, § 21; CL 1887, § 722; RPolC 1903, § 1014; RC 1919, § 6058; SDC 1939, § 58.0311.



§ 8-3-15 Method of electing officers.

8-3-15. Method of electing officers. The supervisors, treasurer, clerk, and constable in each township shall be elected by ballot. All other officers, if not otherwise provided by law, shall be chosen either by yeas and nays or by a division, as the voters determine.

Source: SL 1883, ch 112, subch 1, § 24; CL 1887, § 725; RPolC 1903, § 1017; RC 1919, § 6062; SDC 1939, § 58.0314; SL 1981, ch 44, § 14.



§ 8-3-16 Conduct of voting by ballot.

8-3-16. Conduct of voting by ballot. When the voters vote by ballot for township officers, a poll list shall be kept by the clerk of the meeting, on which shall be entered the name of each person whose vote is received. The ballot, which may be written or printed, or partly written and partly printed, shall include all officers to be elected. It shall contain the name of each person voted for and the office for which such person is intended to be chosen. It shall be delivered by the voter to one of the judges, so folded as to conceal its contents, and the judge shall deposit the ballot in a box provided for that purpose.

Source: SL 1883, ch 112, subch 1, §§ 25 to 27; CL 1887, §§ 726 to 728; RPolC 1903, §§ 1018 to 1020; RC 1919, § 6063; SDC 1939, § 58.0315.



§ 8-3-17 Canvass and return of voting by ballot.

8-3-17. Canvass and return of voting by ballot. At the close of the election the judges shall proceed publicly to canvass the votes, which canvass, when commenced, shall continue without adjournment or interruption until the same is completed. The canvass shall be conducted by taking one ballot at a time from the ballot box and counting until the number of ballots is equal to the number of names on the poll list, and if there are any left in the box they shall be immediately destroyed; the person having the greatest number of votes for any office shall be declared duly elected. If two or more persons have an equal and the highest number of votes for any office, the judges of election shall at once publicly, by lot, determine which of such persons shall be declared elected. If on opening the ballots two or more ballots are found to be so folded that it is apparent the same person voted them, such ballots shall immediately be destroyed. The canvass having been completed, a statement of the result shall be entered at length by the clerk in the minutes and publicly read by him to the meeting. Such reading shall be deemed notice of the result of the election to every person whose name is entered on the poll list as a voter.

Source: SL 1883, ch 112, subch 1, §§ 28 to 30; CL 1887, §§ 729 to 731; RPolC 1903, §§ 1021 to 1023; RC 1919, § 6063; SDC 1939, § 58.0315.



§ 8-3-17.1 Absentee voting.

8-3-17.1. Absentee voting. If nominating petitions are required pursuant to § 8-3-1.1, then any voter qualified to vote in a township candidate election may vote by absentee ballot as prescribed in chapter 12-19. Absentee voting shall be allowed for any township ballot question election and shall be conducted as prescribed in chapter 12-19.

Source: SL 1998, ch 43, § 2; SL 2002, ch 43, § 4.



§ 8-3-18 Notice to persons elected to township office.

8-3-18. Notice to persons elected to township office. The clerk of every township meeting, within ten days thereafter, shall transmit to each person elected to any township office, whose name is not entered on the poll list as a voter, notice of his election.

Source: SL 1872-3, ch 51, § 31; PolC 1877, ch 23, § 24; SL 1883, ch 112, subch 1, § 32; CL 1887, § 733; RPolC 1903, § 1025; RC 1919, § 6065; SDC 1939, § 58.0317.



§ 8-3-19 Special meeting called by resident voters after failure to elect officers at annual meeting.

8-3-19. Special meeting called by resident voters after failure to elect officers at annual meeting. If any township refuses or neglects to organize and elect officers at the time fixed by law for holding the annual meeting, twelve resident voters of the township may call a meeting for such purpose by notice published in the same manner as provided for the publication of notice of the annual township meeting. The notice shall set forth the time, place, and object of the meeting; and the voters, when assembled by virtue of such notice, shall possess all the powers conferred upon them at the annual township meeting.

Source: SDC 1939, § 58.0318; SL 1963, ch 451, § 1; SL 2002, ch 44, § 4.



§ 8-3-20 Appointment of officers by county commissioners after failure of township to elect.

8-3-20. Appointment of officers by county commissioners after failure of township to elect. If no such notice is given as provided in § 8-3-19 within thirty days after the time for holding the annual meeting, the board of county commissioners shall, on the affidavit of any resident voter of the township, filed in the office of the county auditor setting forth the facts, proceed at any regular or special meeting of the board to appoint the necessary township officers. The persons so appointed shall hold their respective offices until others are elected and qualified in their places, and shall have the powers and be subject to the same duties as if they had been duly elected.

Source: SDC 1939, § 58.0318; SL 1963, ch 451, § 1; SL 2002, ch 44, § 5.



§ 8-3-21 Option to adopt campaign finance law.

8-3-21. Option to adopt campaign finance law. The township governing body may, by ordinance or resolution, adopt the provisions of chapter 12-27.

Source: SL 1988, ch 60, § 3; SL 2008, ch 67, § 19.






Chapter 04 - Township Officers

§ 8-4-1 Eligibility to township office.

8-4-1. Eligibility to township office. Any person qualified to vote at a township meeting is eligible to any township office. No person may hold a township office unless he resides in the township.

Source: SL 1883, ch 112, subch 1, § 34; CL 1887, § 737; RPolC 1903, § 1029; RC 1919, § 6069; SDC 1939, § 58.0401; SL 1984, ch 50, § 2.



§ 8-4-2 Repealed.

8-4-2. Repealed by SL 1974, ch 55, § 50.



§ 8-4-3 Oath of office of township officers.

8-4-3. Oath of office of township officers. Each person elected or appointed to any township office, shall, within ten days after receiving notice of election or appointment and before entering upon the discharge of the officer's duties, take and subscribe an oath or affirmation as required by § 3-1-5. Each oath shall be filed in the office of the county auditor by the last day of March. No fee may be charged or received by any officer for administering or filing the oath, or for filing or recording any township officer's official bond.

Source: SL 1872-3, ch 51, §§ 33, 34; PolC 1877, ch 23, § 26; SL 1883, ch 112, subch 1, §§ 35, 36; CL 1887, §§ 738, 739; RPolC 1903, §§ 1030, 1031; SL 1909, ch 26; SL 1913, ch 283; RC 1919, § 6070; SDC 1939, § 58.0402; SL 1974, ch 55, § 13; SL 2014, ch 48, § 5; SL 2016, ch 45, § 4.



§ 8-4-4 Clerk to require elected officers to qualify--Refusal or neglect as petty offense.

8-4-4. Clerk to require elected officers to qualify--Refusal or neglect as petty offense. The township clerk shall require all legally elected officers, who accept the office to which they are elected, to duly qualify within the time prescribed by law and in accordance with the provisions of law. A township clerk who refuses or neglects to procure and file the bonds of the township officers as prescribed by this section commits a petty offense.

Source: SL 1889, ch 128, § 2; RPolC 1903, § 1038; RC 1919, § 6072; SDC 1939, §§ 58.0606, 58.9907; SL 1981, ch 43, § 10.



§ 8-4-5 Failure to file oath or bond as refusal of office.

8-4-5. Failure to file oath or bond as refusal of office. If any person elected or appointed to any township office, of whom an oath or bond is required, neglects to file the same within the time prescribed by law, such neglect shall be deemed a refusal to serve in such office.

Source: SL 1883, ch 112, subch 1, § 42; CL 1887, § 747; RPolC 1903, § 1041; RC 1919, § 6074; SDC 1939, § 58.0406.



§ 8-4-6 Forfeiture for entry on office without taking oath.

8-4-6. Forfeiture for entry on office without taking oath. If any township officer who is required by law to take an oath of office enters upon the duties of his office before taking such oath, he forfeits to such township the sum of fifty dollars.

Source: SL 1883, ch 112, subch 1, § 43; CL 1887, § 748; RPolC 1903, § 1042; RC 1919, § 6075; SDC 1939, § 58.0407.



§ 8-4-7 Term of office of officers.

8-4-7. Term of office of officers. All township officers, except as otherwise expressly provided, shall hold their offices for the term of one year and until their successors are elected or appointed and qualified.

Source: SL 1883, ch 112, subch 1, § 45; CL 1887, § 750; RPolC 1903, § 1043; RC 1919, § 6076; SDC 1939, § 58.0408.



§ 8-4-8 Salary and compensation of clerk, treasurer, and supervisors.

8-4-8. Salary and compensation of clerk, treasurer, and supervisors. Except as otherwise provided in this section and § 1-27-35, the clerk, treasurer, and supervisors may each receive an annual salary, plus compensation for each day necessarily devoted to the discharge of their official duties when attending to business in the township. The voters of each township shall establish the annual salary and the hourly or daily rate of compensation at the annual township meeting. In addition, the clerk, treasurer, and supervisors may also receive mileage compensation at the rate established for state employees by the State Board of Finance when attending to the business of the township. The township board of supervisors shall limit the total amount of salary and compensation that the clerk, treasurer, and any one supervisor may receive in a year. Any salary and compensation limit established by the township board of supervisors does not apply to compensation received for road work.

Source: SL 1872-3, ch 51, § 80; PolC 1877, ch 23, § 71; SL 1883, ch 112, subch 1, § 86; CL 1887, § 799; SL 1889, ch 126, § 1; RPolC 1903, § 1092; SL 1907, ch 150; RC 1919, § 6112; SL 1919, ch 346; SL 1927, ch 211; SL 1933, ch 200; SDC 1939, § 58.0409; SL 1947, ch 415; SL 1951, ch 464; SL 1957, ch 485; SL 1968, ch 18, § 3; SL 1971, ch 53; SL 1974, ch 69, § 1; SL 1977, ch 66; SL 1982, ch 70; SL 1983, ch 50; SL 1991, ch 66, § 1; SL 2014, ch 48, § 6.



§ 8-4-9 Repealed.

8-4-9. Repealed by SL 2014, ch 48, § 7.



§ 8-4-10 Acceptance and notice of resignation by township officer.

8-4-10. Acceptance and notice of resignation by township officer. The board of supervisors may, for sufficient cause shown, accept the resignation of any township officer and thereupon it shall give notice thereof to the township clerk.

Source: SL 1883, ch 112, subch 1, § 46; CL 1887, § 751; RPolC 1903, § 1044; RC 1919, § 6077; SDC 1939, § 58.0410.



§ 8-4-11 Filling of vacancy in township office.

8-4-11. Filling of vacancy in township office. If any township fails to elect any township officer, or if any person elected to an office fails to qualify by refusing to serve in such office or by not being a registered voter or by not having residence in the township, or if any vacancy happens in any office from death, resignation, removal from the township, or other cause, the board of supervisors, or a majority of them, shall fill the vacancy by appointment, by warrant under their hands. Any person so appointed shall hold his office until the next annual township meeting and until his successor has been elected and qualified. Such person shall have the same power and be subject to the same duties and penalties as if he had been duly elected. The township clerk according to § 8-6-6 shall prescribe the oath or affirmation of office required by § 31-1-5 and require the person so appointed to qualify pursuant to §§ 8-4-3 and 8-4-4.

Source: SL 1883, ch 112, subch 1, § 47; CL 1887, § 752; RPolC 1903, § 1045; RC 1919, § 6078; SDC 1939, § 58.0411; SL 1974, ch 153, § 5; SL 1993, ch 68.



§ 8-4-12 Vacancy in board filling vacancies.

8-4-12. Vacancy in board filling vacancies. If for any cause any member of the appointing board prescribed by § 8-4-11 is unable to act, the remaining members of such appointing board shall select a voter of the township to act in his place, and the board so constituted shall proceed as required by § 8-4-11.

Source: SL 1883, ch 112, subch 1, § 48; CL 1887, § 753; RPolC 1903, § 1046; RC 1919, § 6079; SDC 1939, § 58.0412.






Chapter 05 - Township Board Of Supervisors

§ 8-5-1 Time and place of regular meetings.

8-5-1. Time and place of regular meetings. The township board of supervisors shall hold regular meetings on the last Tuesday of February, the last Tuesday of March, and the last Tuesday of October, of each year. The meetings shall be held at the office of the township clerk or the location established in § 8-3-1 at a time determined by the board. If any two supervisors submit a written statement signed by them not less than twelve days before the meeting requesting that the next regular meeting be held at a different time, the township clerk shall give notice of the time and place of the meeting as provided by § 8-3-1. In case of inclement weather, any required township meeting may be rescheduled for the following Tuesday at the same place and location without additional publication in the newspaper and meeting requirements provided in § 1-25-1.1.

Source: SL 1887, ch 155, §§ 1, 2; CL 1887, §§ 765, 766; SL 1899, ch 85, § 1; RPolC 1903, §§ 1057, 1058; SL 1907, ch 242; RC 1919, §§ 6080, 6081; SL 1931, ch 261, § 2; SDC 1939, § 58.0501; SL 1955, ch 426; SL 1981, ch 62; SL 1989, ch 70, § 2; SL 2014, ch 48, § 8.



§ 8-5-2 Business at board meetings--Special meetings--Filing of business with clerk.

8-5-2. Business at board meetings--Special meetings--Filing of business with clerk. At each regular meeting, the board shall perform the duties required of it by law and transact any other business that may legally come before it. The board may adjourn from time to time. The township clerk or the chairman of the board of township supervisors may call special sessions if the interests of the township demand it upon giving three days' notice of such session by mailing a copy of such notice to each of the supervisors at their several post office addresses or by giving such notice to each supervisor by telephone. It shall be the duty of all persons having business to transact with the board to appear before such board at any regular meeting, or file such business with the clerk to be laid before the board by him at its next meeting.

Source: SL 1887, ch 155, §§ 3, 6, 7; CL 1887, §§ 767, 770, 771; RPolC 1903, §§ 1059, 1062, 1063; RC 1919, §§ 6082 to 6084; SDC 1939, § 58.0501; SL 1955, ch 426; SL 1985, ch 56, § 1.



§ 8-5-3 Quorum at meetings of board.

8-5-3. Quorum at meetings of board. Except as otherwise specifically provided any two of the supervisors shall constitute a quorum for the performance of any duties required by law of the supervisors.

Source: SL 1872-3, ch 51, § 61; PolC 1877, ch 23, § 35; SL 1883, ch 112, subch 1, § 63; CL 1887, § 775; RPolC 1903, § 1069; RC 1919, § 6092; SDC 1939, § 58.0510.



§ 8-5-4 General powers of board--Orders for disbursement of funds.

8-5-4. General powers of board--Orders for disbursement of funds. The board shall have charge of such affairs of the township as are not by law committed to other officers; and it shall have power to draw orders on the township treasurer for the disbursement of such sums as may be necessary for the purpose of defraying the incidental expenses of the township and for all money raised by the township to be disbursed for any other purpose. As to any power conferred upon a township when the manner of exercising the same is not otherwise specifically provided, the same shall be exercised by such board, which may by bylaw provide the details necessary for such exercise.

Source: SL 1872-3, ch 51, § 48; PolC 1877, ch 23, § 32; SL 1883, ch 112, subch 1, § 60; CL 1887, § 772; RPolC 1903, § 1064; RC 1919, § 6085; SDC 1939, § 58.0502.



§ 8-5-5 Prosecution of actions for benefit of township--Trespass on township property.

8-5-5. Prosecution of actions for benefit of township--Trespass on township property. The board shall, in the name of the township, prosecute for the benefit of the township all actions upon bonds given to it and shall also sue for and collect all penalties and forfeitures in respect to which no other provision is made, incurred by any officer or inhabitant of the township; and it shall have power, in like manner, to prosecute for any trespass committed on any public inclosure, highway, or property belonging to the township, and shall pay all money collected under this section to the township treasurer.

Source: SL 1872-3, ch 51, § 60; PolC 1877, ch 23, § 34; SL 1883, ch 112, subch 1, § 62; CL 1887, § 774; RPolC 1903, § 1068; RC 1919, § 6090; SDC 1939, § 58.0508.



§ 8-5-6 Equalization of township assessments.

8-5-6. Equalization of township assessments. The township board of supervisors shall perform the duties of a board of equalization of township assessments, as provided in the section of this code relating to assessment and taxation.

Source: SL 1897, ch 28, § 36; RPolC 1903, § 1091; RC 1919, § 6091; SDC 1939, § 58.0509.



§ 8-5-7 Repealed.

8-5-7. Repealed by SL 1981, ch 61, § 2.



§ 8-5-8 Appeals from board of supervisors--Time of taking--Service and filing of notice.

8-5-8. Appeals from board of supervisors--Time for taking--Service and filing of notice. From all decisions, orders, and resolutions of the boards of supervisors of townships, there shall be allowed an appeal by any person aggrieved thereby upon compliance with this section.

Such appeals shall be taken within twenty days after the publication of the decision, order, or resolution of the board, if such be published; and in those cases where there is no publication, then within twenty days from the time of receiving actual notice thereof, by serving a written notice on one of the members of the board, which notice shall describe with reasonable certainty the decision, order, or resolution appealed from, and shall briefly set forth the grounds upon which the appeal is made. The original of such notice of appeal, together with proof of service, shall be filed forthwith in the office of the clerk of courts of the county in which the township is located, and it shall be docketed in the same manner as complaints in civil actions. However, the filing fee is twenty-five dollars.

Source: SL 1961, ch 454, § 1; SL 2007, ch 40, § 1.



§ 8-5-9 Transcript filed by board on appeals--Settlement and framing of issues.

8-5-9. Transcript filed by board on appeals--Settlement and framing of issues. Within thirty days after the service of such notice of appeal, the board of supervisors of the township shall cause to be filed with the clerk of courts a transcript of the proceedings of such board relative to the decision, order, or resolution being appealed, which transcript shall be certified to by the township clerk as being correct. The issue shall be deemed to have been joined from the time of filing of such transcript and the matter may be brought on for trial in the same manner as provided for in civil cases. If the issues do not sufficiently appear from the notice of appeal and such transcript, the court may, upon notice to the parties, settle and frame the issues to be tried.

Source: SL 1961, ch 454, § 2.



§ 8-5-10 Hearing de novo on appeals--Judgment and order of circuit court.

8-5-10. Hearing de novo on appeals--Judgment and order of circuit court. All appeals taken as prescribed by § 8-5-8 shall be heard and determined de novo. The circuit court may make a final judgment and cause the same to be executed or may send the same back to the board of township supervisors with an order how to proceed, and require the board to comply therewith by mandamus or attachment as for contempt.

Source: SL 1961, ch 454, § 3.



§ 8-5-11 Appeals to Supreme Court.

8-5-11. Appeals to Supreme Court. An appeal to the Supreme Court from the final judgment of the circuit court shall be permitted as provided for in civil cases.

Source: SL 1961, ch 454, § 3.



§ 8-5-12 Appeal cumulative to other remedies.

8-5-12. Appeal cumulative to other remedies. The provisions of §§ 8-5-8 to 8-5-11, inclusive, shall be cumulative to any existing remedies, proceedings, or actions available against township and township officers.

Source: SL 1961, ch 454, § 4.



§ 8-5-13 Firearms regulation ordinances prohibited.

8-5-13. Firearms regulation ordinances prohibited. No township may pass any ordinance that restricts possession, transportation, sale, transfer, ownership, manufacture, or repair of firearms or ammunition or their components. Any ordinances prohibited by this section are null and void.

Source: SL 1983, ch 38, § 3.






Chapter 06 - Township Clerk

§ 8-6-1 Bond required of clerk.

8-6-1. Bond required of clerk. Any person elected or appointed to the office of township clerk shall, before the person enters the office and within the time prescribed by law for filing the oath of office, execute a bond, conditioned upon the faithful discharge of the duties of the office, paid for by the township, and with a surety company authorized to conduct business in this state or through a pool arrangement as provided in §§ 1-24-11 to 1-24-17, inclusive. The bond shall be for an amount set by and approved by the board of township supervisors and filed in the office of the county auditor. The bond shall be set for an amount approximately equal to the sum of money that the township is expected to receive in any one fiscal year or two hundred thousand dollars, whichever is less.

Source: SL 1872-3, ch 51, § 64; PolC 1877, ch 23, § 61; SL 1883, ch 112, subch 1, § 67; CL 1887, § 779; RPolC 1903, § 1073; SL 1913, ch 283, § 1; RC 1919, § 6093; SDC 1939, § 58.0601; SL 1949, ch 430, § 1; SL 1974, ch 55, § 14; SL 2004, ch 73, § 1; SL 2006, ch 33, § 1; SL 2014, ch 48, § 9.



§ 8-6-2 Appointment of deputy clerk--Oath of office.

8-6-2. Appointment of deputy clerk--Oath of office. The township clerk may in his discretion appoint a deputy, for whose acts he shall be responsible. Before any deputy shall enter upon the duties of his office he shall take and subscribe the oath or affirmation required by § 3-1-5, which oath shall be filed in the office of the county auditor.

Source: SL 1883, ch 112, subch 1, § 65; CL 1887, § 777; RPolC 1903, § 1071; SL 1913, ch 283, § 1; RC 1919, § 6094; SDC 1939, § 58.0602; SL 1974, ch 55, § 15.



§ 8-6-3 Minutes of township meetings--Orders, rules, and regulations and accounts--Preservation--Destruction.

8-6-3. Minutes of township meetings--Orders, rules, and regulations and accounts--Preservation--Destruction. The township clerk shall record, in the book of records of his township, minutes of the proceedings of every township meeting, and he shall enter therein every order or direction and all rules and regulations of any such meeting, and shall also file and preserve all accounts audited by the township board or allowed at a township meeting, and enter a statement thereof in such book of records. However, the township clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1872-3, ch 51, § 63; PolC 1877, ch 23, § 60; SL 1883, ch 112, subch 1, § 66; CL 1887, § 778; RPolC 1903, § 1072; RC 1919, § 6095; SDC 1939, § 58.0603; SL 1981, ch 45, § 5.



§ 8-6-4 Record of proceedings of supervisors--Preservation--Destruction.

8-6-4. Record of proceedings of supervisors--Preservation--Destruction. The township clerk shall be clerk of the township board of supervisors and shall manage and file a true record of all its proceedings except the records for accounts maintained by the treasurer as prescribed in § 8-10-27 and when no other provision is made by law. However, the township clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1883, ch 112, subch 1, § 83; CL 1887, § 796; RPolC 1903, § 1090; RC 1919, § 6111; SDC 1939, § 58.0604; SL 1981, ch 45, § 6; SL 1993, ch 69, § 1.



§ 8-6-5 Custody, preservation, and destruction of township records.

8-6-5. Custody, preservation, and destruction of township records. If no other provision is made by law, the township clerk shall duly file and safely keep all records and papers required by law to be filed by the township clerk. However, the township clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1883, ch 112, subch 1, § 65; CL 1887, § 777; RPolC 1903, § 1071; SL 1913, ch 283, § 1; RC 1919, § 6094; SDC 1939, § 58.0602; SL 1981, ch 45, § 7; SL 1993, ch 69, § 2.



§ 8-6-6 Oaths administered and acknowledgments taken by clerk.

8-6-6. Oaths administered and acknowledgments taken by clerk. The township clerk is authorized to administer all oaths and take all acknowledgments of instruments authorized or required by law.

Source: SL 1883, ch 112, subch 1, § 64; CL 1887, § 776; RPolC 1903, § 1070; RC 1919, § 6096; SDC 1939, § 58.0605.



§ 8-6-7 Filing annual fiscal report.

8-6-7. Filing annual fiscal report. The township clerk shall file the annual fiscal report of the township with the county auditor pursuant to § 6-9-1 by the last day of March of the year immediately following the close of the township's fiscal year.

Source: SL 1993, ch 69, § 3; SL 2014, ch 48, § 10.



§ 8-6-8 Filing record of notice of injury.

8-6-8. Filing record of notice of injury. The township clerk shall file for the township pursuant to § 3-21-3 any record of notice of injury received by the township.

Source: SL 1993, ch 69, § 4.






Chapter 07 - Township Treasurer

§ 8-7-1 Bond required of treasurer.

8-7-1. Bond required of treasurer. Any person elected or appointed to the office of township treasurer, before the person enters the office, shall give to the county a bond, conditioned upon the faithful discharge of the duties of the office, paid for by the township, and with a surety company authorized to conduct business in this state or through a pool arrangement as provided in §§ 1-24-11 to 1-24-17, inclusive. The bond shall be for an amount set by and approved by the board of township supervisors and filed in the office of the county auditor. The bond shall be set for an amount approximately equal to the sum of money that the township is expected to receive in any one fiscal year or two hundred thousand dollars, whichever is less.

Source: SL 1883, ch 112, subch 1, § 38; CL 1887, § 743; RPolC 1903, § 1035; SL 1913, ch 283, § 1; RC 1919, § 6098; SL 1925, ch 292; SL 1931, ch 262; SDC 1939, § 58.0701; SL 1949, ch 431, § 1; SL 2004, ch 73, § 2; SL 2006, ch 33, § 2; SL 2014, ch 48, § 11.



§ 8-7-2 Custody of township money--Accounting.

8-7-2. Custody of township money--Accounting. The township treasurer shall receive and take charge of all money belonging to the township or which is by law required to be paid into the township treasury, and shall pay over and account for the same upon the order of the township or the officers thereof duly authorized in that behalf, made pursuant to law, and shall perform such other duties as may be required of him by law.

Source: SL 1872-3, ch 51, § 75; PolC 1877, ch 23, § 66; SL 1883, ch 112, subch 1, § 71; CL 1887, § 783; RPolC 1903, § 1077; RC 1919, § 6099; SDC 1939, § 58.0702.



§ 8-7-3 Forfeiture of costs and expenses for failure to comply with law.

8-7-3. Forfeiture of costs and expenses for failure to comply with law. Each township treasurer, who refuses or neglects to comply with the provisions of § 8-7-2, shall forfeit not more than the amount the township was required to expend in costs and expenses due to the failure of the treasurer to comply with the law to be recovered by a civil action in the name of the township, for its use and benefit, in any court of competent jurisdiction; the amount to be fixed by the jury trying the cause or by the court if no jury be impaneled.

Source: SL 1872-3, ch 51, § 79; PolC 1877, ch 23, § 70; SL 1883, ch 112, subch 1, § 75; CL 1887, § 787; RPolC 1903, § 1081; RC 1919, § 6103; SDC 1939, § 58.0706; SL 2014, ch 48, § 12.






Chapter 08 - Township Constable

§ 8-8-1 Repealed.

8-8-1. Repealed by SL 1974, ch 55, § 50.



§ 8-8-2 , 8-8-3. Repealed.

8-8-2, 8-8-3. Repealed by SL 2014, ch 48, §§ 13, 14.






Chapter 09 - Township Contracts And Purchases

§ 8-9-1 Contracts unlawful unless made at board meeting.

8-9-1. Contracts unlawful unless made at board meeting. All contracts made by any civil township officer or supervisor, in his capacity as such officer, except contracts made at a regular or special meeting of the civil township board, shall be deemed unlawful and not binding upon such civil township.

Source: SL 1897, ch 40, § 1; RPolC 1903, § 1066; RC 1919, § 6087; SDC 1939, § 58.0504.



§ 8-9-2 Contract with township officer void--Removal from office.

8-9-2. Contract with township officer void--Removal from office. No township officer shall become a party to or interested directly or indirectly in any contract made by the township of which he is an officer; and every contract or payment voted for or made contrary to the provisions of this section is void. Any violation of this section shall be a malfeasance in office for which the officer so offending may be removed from office.

Source: SL 1883, ch 112, subch 1, § 119; CL 1887, § 837; RPolC 1903, § 1144; RC 1919, § 6136; SDC 1939, § 58.0403.



§ 8-9-3 Purchase, lease, or lease purchase of equipment--Approval of voters.

8-9-3. Purchase, lease, or lease purchase of equipment--Approval of voters. No township board of supervisors may purchase, lease, or lease purchase any road grader or any other machine or tool, the cost of which exceeds fifteen thousand dollars, without the approval of the voters of such township in the manner provided by law.

Source: SL 1897, ch 118, § 1; RPolC 1903, § 1065; RC 1919, § 6086; SDC 1939, § 58.0503; SL 1991, ch 67; SL 2004, ch 74, § 1.



§ 8-9-4 Fire protection contracts--Maximum term--Cost negotiated--Estimated costs--Amount of contract.

8-9-4. Fire protection contracts--Maximum term--Cost negotiated--Estimated costs--Amount of contract. Every civil township in this state shall, through its board of supervisors, enter into a contract for fire-fighting equipment and protection with a political subdivision or subdivisions of this state or with a nonprofit fire protection corporation or association legally organized and certified in this state. No contract may have a term that exceeds ten years in length. The amount of money each township pays shall be determined through negotiation and shall be specified in the contract. Any political subdivision or nonprofit fire protection corporation or association providing fire protection services shall, as part of any negotiation conducted pursuant to this section, provide full disclosure of the fire department's total assets and expenses and estimate the cost of fire protection, including equipment, buildings, material, and personnel. A contract entered into pursuant to this section shall be for an amount equal to the estimated cost of fire protection as agreed to by the parties. The contract may be for an amount other than the estimated cost of fire protection if agreed to by the parties to such contract. The provisions of this section do not apply to any township or portion thereof that lies within a rural fire protection district established pursuant to chapter 34-31A or an emergency services district established pursuant to chapter 34-47. However, nothing in this section prevents any township and rural fire district from entering into a contract to coordinate and cooperate for mutual fire protection and prevention purposes within any area which they might logically serve.

Source: SL 1961, ch 455, § 1; SL 1983, ch 51; SL 1990, ch 58; SL 1991, ch 68, § 1; SL 2010, ch 40, § 1; SL 2014, ch 48, § 15.



§ 8-9-5 Repealed.

8-9-5. Repealed by SL 2014, ch 48, § 16.



§ 8-9-6 Nonprofit fire protection corporation or association defined.

8-9-6. Nonprofit fire protection corporation or association defined. The term, nonprofit fire protection corporation or association, as used in § 8-9-4 shall include any corporation or association legally organized within this state for the primary purpose of providing fire-fighting equipment and protection for a particular political subdivision or subdivisions within this state and operating on a nonprofit basis.

Source: SL 1961, ch 455, § 1; SL 2014, ch 48, § 17.



§ 8-9-7 Ambulance service contracts authorized--Maximum term and expenditures.

8-9-7. Ambulance service contracts authorized--Maximum term and expenditures. Any civil township in this state may, through its board of supervisors, when and to the extent deemed expedient by the board, enter into contracts for the furnishing of ambulance service, equipment and protection for the township, with any other political subdivision or subdivisions of this state, or any fire protection, ambulance service, or funeral service corporation or association legally organized in this state. No contract authorized by this section may exceed a term of ten years. Further, no contract authorized by this section may provide for an expenditure by a township of more than one thousand dollars per year, unless it has been submitted to, and approved by, the voters of the township in the manner provided by subdivision 8-3-2(8).

Source: SL 1977, ch 67.






Chapter 10 - Township Fiscal Affairs

§ 8-10-1 Property tax levy.

8-10-1. Property tax levy. Taxes necessary to defray the township charges shall be levied on the taxable property in the township in the manner prescribed in this code for raising revenue and other money for state and county purposes and expenses.

Source: SL 1872-3, ch 51, § 98; PolC 1877, ch 23, § 86; SL 1883, ch 112, subch 1, § 101; CL 1887, § 814; RPolC 1903, § 1108; RC 1919, § 6123; SDC 1939, § 58.0817.



§ 8-10-2 Notice to county auditor of township tax levy--Entry on tax list.

8-10-2. Notice to county auditor of township tax levy--Entry on tax list. The township clerk shall notify the county auditor by the last day of March of the amount of the taxes levied by the board of supervisors. The county auditor shall enter the amount on the county tax list to be collected by the county treasurer as county taxes are collected.

Source: SL 1879, ch 59, § 33; CL 1887, § 815; RPolC 1903, § 1109; RC 1919, § 6124; SDC 1939, § 58.0818; SL 2016, ch 45, § 5.



§ 8-10-3 Township funds remitted by county treasurer.

8-10-3. Township funds remitted by county treasurer. The county treasurer shall periodically remit any funds that have been received for the township to the depository designated by the township. The county auditor shall send to the township treasurer a statement showing the exact source and amount of such funds.

Source: SL 1872-3, ch 51, § 77; PolC 1877, ch 23, § 68; SL 1883, ch 112, subch 1, § 73; CL 1887, § 785; RPolC 1903, § 1079; SL 1907, ch 102, § 1; SL 1915, ch 299, § 1; SL 1917, ch 370; RC 1919, § 6101; SDC 1939, § 58.0704; SL 1959, ch 449; SL 1989, ch 71.



§ 8-10-4 Repealed.

8-10-4. Repealed by SL 1974, ch 69, § 2.



§ 8-10-5 Selection of township depository--Exoneration of treasurer for losses in deposited funds.

8-10-5. Selection of township depository--Exoneration of treasurer for losses in deposited funds. A bona fide deposit of township funds in the name of the township in any bank or depository selected by a majority of the township voters, present and voting at any annual township meeting, shall relieve the township treasurer from liability and loss of such deposited funds through the insolvency of such depository or depositories while said funds were on deposit therein. The board of supervisors of any township shall select depositories for township funds upon the failure or refusal of the voters to select depositories at such annual township meeting, and if so selected by the board of supervisors the township treasurer shall be likewise relieved from liability in like manner as if such depository had been selected by the voters. The depository selected in either manner shall be a bank or banks or a federally chartered credit union within the State of South Dakota. If no depository is otherwise designated it shall be designated by the treasurer, with the same effect as if otherwise designated.

Source: SL 1883, ch 112, subch 1, § 38; CL 1887, § 743; RPolC 1903, § 1035; SL 1913, ch 283, § 1; RC 1919, § 6098; SL 1925, ch 292; SL 1931, ch 262; SDC 1939, § 58.0701; SL 1949, ch 431, § 1; SL 1987, ch 71, § 4.



§ 8-10-6 Purposes for which township funds expended.

8-10-6. Purposes for which township funds expended. The following shall be deemed township charges:

(1) The compensation of township officers for services rendered their respective township;

(2) Contingent expenses necessarily incurred for the use and benefit of the township;

(3) The money authorized to be raised by the vote of the township meeting for any township purpose;

(4) Every sum directed by law to be raised for any township purpose;
but no tax for township purposes shall exceed the amount voted to be raised at the annual meeting.

Source: SL 1883, ch 112, subch 1, § 100; CL 1887, § 813; RPolC 1903, § 1107; RC 1919, § 6122; SDC 1939, § 58.0815.



§ 8-10-7 Expenditures exceeding maximum tax levy unlawful--Contracts void--Liability of officer authorizing contract--Recording of dissent.

8-10-7. Expenditures exceeding maximum tax levy unlawful--Contracts void--Liability of officer authorizing contract--Recording of dissent. It shall be unlawful for the officers of any civil township, unless specially and expressly authorized by law, to contract any debt or incur any pecuniary liability for the payment of either the principal or interest for which, during the current year or any subsequent year, it will be necessary to levy on the taxable property of such township, a higher rate of tax than the maximum rate prescribed by law; and every contract made in contravention of the provisions of this section shall be null and void in regard to any obligation imposed on the corporation on behalf of which such contract purports to be made; but every such officer, who makes or participates in making or authorizes the making of any such contract, shall be held individually liable for its performance; and every such officer present when any such unlawful contract was made or authorized to be made, shall be deemed to have made or to have participated in making, or to have authorized the making of the same, as the case may be, unless he dissented therefrom and entered or caused to be entered such dissent on the records of such township.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 58.0816.



§ 8-10-8 Township expenditures limited by annual tax levy.

8-10-8. Township expenditures limited by annual tax levy. No township has power to contract debts or make expenditures for any one year in excess of the amount of taxes assessed for such year, without having been authorized by a majority of the voters of such township.

Source: SL 1883, ch 112, subch 1, § 115; CL 1887, § 829; RPolC 1903, § 1136; RC 1919, § 6050; SDC 1939, § 58.0304.



§ 8-10-9 Proration of appropriations for more than one year.

8-10-9. Proration of appropriations for more than one year. In all cases where appropriations of money have heretofore or may hereafter be made for periods longer than one year, it shall be unlawful for the person or persons whose duty it is to expend such appropriation, to audit, expend, or contract to pay more money in any one year than a pro rata share thereof; that is, the expenditures for one year shall never exceed the proportion which one year of time bears to the whole time, unless otherwise expressly provided.

Source: SL 1890, ch 108, § 1; RPolC 1903, § 310; RC 1919, § 6959; SDC 1939, § 58.0805.



§ 8-10-10 Verified statement required for claim against township--False verification as perjury.

8-10-10. Verified statement required for claim against township--False verification as perjury. Before any account, claim, or demand against any township for any property or services for which such township is liable shall be audited or allowed by the board or officers authorized by law to audit and allow the same, the person in whose favor such account, claim, or demand exists, or his agent, shall reduce the same to writing in items and shall verify that such account, claim, or demand is just and true, that the money therein charged was actually paid for the purposes therein stated, or that the property therein charged was actually delivered or used for the purposes therein stated and was of the value therein charged, or that the services therein charged were actually rendered and of the value therein charged, or in case such services were official, for which fees are prescribed by law, then that the fees or amounts charged therefor are such as are allowed by law, and that no part of such account, claim, or demand has been paid.

Every person who knowingly swears falsely to the verification required by this section, shall be guilty of perjury and punished accordingly.

Source: SL 1883, ch 112, subch 1, §§ 87, 88; CL 1887, §§ 800, 801; RPolC 1903, §§ 1094, 1095; RC 1919, §§ 6113, 6114; SDC 1939, §§ 58.0806, 58.9905; SL 1981, ch 43, § 11.



§ 8-10-11 Officer before whom verification made--Personal representatives not required to verify.

8-10-11. Officer before whom verification made--Personal representatives not required to verify. The verification required by § 8-10-10, may be made before any officer authorized to administer oaths, or before any member of the board to which the account, claim, or demand shall be presented to be audited, and every member of such board is authorized to administer the proper oath in such case; in case any such account, claim, or demand shall be made or presented by any personal representative on behalf of the estate of a deceased person, he shall not be required to verify the same, but may prove the same otherwise to the satisfaction of the board.

Source: SL 1883, ch 112, subch 1, § 88; CL 1887, § 801; RPolC 1903, § 1095; RC 1919, § 6114; SDC 1939, § 58.0807.



§ 8-10-12 Examination and allowance of verified claims by township board.

8-10-12. Examination and allowance of verified claims by township board. Whenever an account, claim, or demand against any township shall have been verified in the manner prescribed in this chapter, the board to which the same shall be presented may receive and consider the same and may allow or disallow the same in whole or in part, as to such board shall appear just or lawful, saving to the claimant the right of appeal.

Source: SL 1883, ch 112, subch 1, § 89; CL 1887, § 802; RPolC 1903, § 1096; RC 1919, § 6115; SDC 1939, § 58.0808.



§ 8-10-13 Verification not required for salaries and jurors' and witnesses' claims.

8-10-13. Verification not required for salaries and jurors' and witnesses' claims. The provisions of §§ 8-10-10 to 8-10-12, inclusive, shall not apply to any claim or demand for an annual salary or per diem of jurors or witnesses fixed by or in pursuance of any statute.

Source: SL 1883, ch 112, subch 1, § 87; CL 1887, § 800; RPolC 1903, § 1094; RC 1919, § 6113; SDC 1939, § 58.0806.



§ 8-10-14 Allowance of claim without verification as misdemeanor.

8-10-14. Allowance of claim without verification as misdemeanor. Any member of a township board who shall audit and allow any account, claim, or demand, required by this title to be itemized and verified, without the same having been first duly itemized and verified, shall be guilty of a Class 2 misdemeanor.

Source: SL 1883, ch 112, subch 1, § 90; CL 1887, § 803; RPolC 1903, § 1097; RC 1919, § 6116; SDC 1939, § 58.9906; SL 1981, ch 43, § 12.



§ 8-10-15 Auditing of accounts payable--Clerk of the township replacing absent supervisor.

8-10-15. Auditing of accounts payable--Clerk of the township replacing absent supervisor. The board of supervisors shall audit all accounts payable by the township; if for any cause there are not three supervisors present, the chairman, or in his absence either of the supervisors, may notify the clerk of the township, who, together with the supervisors present, shall make a board of three; and the board so constituted shall have authority to act as such board.

Source: SL 1872-3, ch 51, § 68; PolC 1877, ch 23, § 43; SL 1883, ch 112, subch 1, § 77; CL 1887, § 790; RPolC 1903, § 1084; RC 1919, § 6105; SDC 1939, § 58.0801; SL 1974, ch 153, § 6.



§ 8-10-16 Time of meetings for allowance of accounts--Statement of amount allowed.

8-10-16. Time of meetings for allowance of accounts--Statement of amount allowed. The board of supervisors shall meet on the last Tuesday of February and on the last Tuesday of October in each year, and at such other times as it deems necessary and expedient, for the purpose of auditing and settling all charges against the township; and it shall state on each account the amount allowed by it; but no allowance shall be made for any account which does not specifically state each item of the same and the nature thereof.

Source: SL 1872-3, ch 51, § 69; PolC 1877, ch 23, § 44; SL 1883, ch 112, subch 1, § 78; SL 1887, ch 155, § 5; CL 1887, § 791; RPolC 1903, § 1085; RC 1919, § 6106; SDC 1939, § 58.0802.



§ 8-10-17 Warrants for accounts allowed.

8-10-17. Warrants for accounts allowed. The amount of any account audited and allowed by the board of supervisors, and the amount of any account voted to be allowed at any township meeting shall be paid by the treasurer on the warrant of such board signed by the chairman and countersigned by the clerk; and all warrants issued to any person by the board for any sum due from the township shall be receivable in payment of township taxes.

Source: SL 1872-3, ch 51, § 73; PolC 1877, ch 23, § 48; SL 1883, ch 112, subch 1, § 82; CL 1887, § 795; RPolC 1903, § 1089; RC 1919, § 6110; SDC 1939, § 58.0707.



§ 8-10-18 Endorsement of warrant for payment by depository.

8-10-18. Endorsement of warrant for payment by depository. Every warrant for the payment of money issued by any township, which is not registered because of lack of funds with which to pay such warrant, shall be countersigned by the treasurer of such township, who shall also endorse on such warrant an order to the depository, by which such warrant is to be paid, to pay such warrant to the order of the payee and charge the same to the account of such treasurer. Such warrant so countersigned and endorsed shall have the same force and effect as a check drawn by said treasurer upon such depository. No such warrant shall be paid by the depository unless so countersigned and endorsed by such treasurer. No warrant shall be countersigned by the treasurer so long as there are any registered warrants outstanding.

Source: SL 1953, ch 500; SDC Supp 1960, § 45.1438.



§ 8-10-19 Register of warrants not paid on presentation--Data entered.

8-10-19. Register of warrants not paid on presentation--Data entered. The township treasurer shall keep a suitable registry to be provided at the expense of the township in which he shall enter the warrants he cannot pay for want of funds when presented to him for payment, which registry shall show in a column arranged for that purpose the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed as hereinafter provided.

Source: SL 1883, ch 112, subch 1, § 76; CL 1887, § 788; RPolC 1903, § 1082; RC 1919, § 6104; SDC 1939, § 58.0708.



§ 8-10-20 Warrants paid in order of presentation--Endorsement of warrants not paid--Interest rate.

8-10-20. Warrants paid in order of presentation--Endorsement of warrants not paid--Interest rate. All warrants upon the township treasurer shall be paid out of the fund on which they were drawn in the order of presentation. Whenever any warrant is presented to the treasurer for payment and there are no funds in the treasury appropriated for that purpose, the treasurer shall enter the warrant in the warrant register for payment, in the order of presentation. On each warrant registered he shall endorse the registry number, date of registration and the words "not paid for want of funds," and sign the endorsement as treasurer. The warrant when endorsed shall bear interest at a rate to be negotiated by the parties from that date until paid, but the holder of any warrant may not be required to register it.

Source: SL 1874-5, ch 74, §§ 1 to 3; PolC 1877, ch 50, §§ 1 to 3; CL 1887, §§ 1671 to 1673; SL 1893, ch 57, § 1; RPolC 1903, §§ 2251 to 2253; SL 1913, ch 359; RC 1919, §§ 6973 to 6975; SL 1927, ch 149; SDC 1939, § 58.0708; SL 1983, ch 28, § 16.



§ 8-10-21 Call of registered warrants for payment--Termination of interest.

8-10-21. Call of registered warrants for payment--Termination of interest. All such registered warrants shall be paid in the order of their registration and it shall be the duty of every such treasurer as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, immediately to notify, by mail, the persons in whose names the same are drawn, or if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person; and thereupon interest upon such warrants shall cease and the treasurer shall pay and cancel such warrants upon presentation thereof.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 58.0708.



§ 8-10-22 Tax levy for annual payment of interest on warrants.

8-10-22. Tax levy for annual payment of interest on warrants. The board of supervisors of any organized township may determine by resolution that interest shall be paid annually on all outstanding registered warrants of such township. When it has been so determined said board shall, at the time and in the manner provided for the levy of taxes, make a separate and special levy of a tax sufficient to pay one year's interest on each township warrant, which according to the computation of the board will be outstanding and unpaid on the anniversary of the date thereof during the next calendar year. Such levy may be made in addition to the maximum levy otherwise allowed by law, and shall be certified by the county auditor, placed on the tax roll, and collected by the county treasurer as other taxes, which funds derived from such levy shall be kept separate and apart from other tax collections and shall be used for the purpose of paying interest on warrants as provided in § 8-10-23.

Source: SL 1933, ch 160, §§ 1, 2; SDC 1939, § 58.0709.



§ 8-10-23 Call of warrants for annual payment of interest.

8-10-23. Call of warrants for annual payment of interest. As soon as there is sufficient money in such special warrant interest fund to pay one year's interest on one or more outstanding warrants, the township treasurer shall notify the holder of the oldest registered warrant or warrants to present the same for payment of interest, and such treasurer shall continue to call all outstanding warrants for payment of interest in the order of registration as rapidly as funds are available therefor. No warrant shall, however, be called for payment of interest until the same shall have been registered for at least one year.

Source: SL 1933, ch 160, § 2; SDC 1939, § 58.0709.



§ 8-10-24 Loss of priority by failure to present warrant for annual interest.

8-10-24. Loss of priority by failure to present warrant for annual interest. Any warrant holder who shall fail to present his warrant to the treasurer within thirty days after the treasurer shall have mailed him written notice to present the same, addressed to such holder's last known address, shall lose his right to payment in the order provided in § 8-10-23, and no holder of a registered warrant shall be entitled to payment in the order provided in § 8-10-23 unless he shall first have filed with the treasurer a description of the warrant or warrants held by him and his name and post office address.

Source: SL 1933, ch 160, § 2; SDC 1939, § 58.0709.



§ 8-10-25 Endorsement of interest payments on warrant--Priority preserved though interest not paid.

8-10-25. Endorsement of interest payments on warrant--Priority preserved though interest not paid. All interest payments shall be endorsed by the treasurer on the back of the warrant and the warrant holder shall execute and deliver duplicate receipts for such payment to the treasurer, who shall retain one and deliver the other forthwith to the township clerk. All registered warrants, together with interest earned, but not paid, under the provisions of § 8-10-23, shall continue to be paid in the order of their registration as provided by law.

Source: SL 1933, ch 160, §§ 2, 3; SDC 1939, § 58.0709.



§ 8-10-26 Township exempt from execution--Payment of judgment by treasurer--Tax levy for payment of judgment.

8-10-26. Township exempt from execution--Payment of judgment by treasurer--Tax levy for payment of judgment. No execution shall be issued upon any judgment for the recovery of money against the township, in any action or proceeding prosecuted by or against it, in its own name or the name of any of its officers for and on its behalf, but the same, unless reversed or stayed on appeal, shall be paid by the treasurer upon demand and the delivery to him of a properly executed satisfaction of such judgment, if there is sufficient money in the treasury for that purpose not otherwise appropriated. If sufficient funds are not available to pay such judgment, the amount due thereon, with interest, shall be added to the next ensuing tax levy, to be certified and collected as other township taxes are certified and collected, and such judgment shall be paid as soon as sufficient taxes have been collected to pay the same.

Source: SL 1872-3, ch 51, §§ 89, 90; PolC 1877, ch 23, §§ 77, 78; SL 1883, ch 112, subch 1, §§ 98, 99; CL 1887, §§ 811, 812; RPolC 1903, §§ 1105, 1106; RC 1919, § 6121; SDC 1939, § 58.0813.



§ 8-10-27 Accounts maintained by treasurer--Exhibition to township board.

8-10-27. Accounts maintained by treasurer--Exhibition to township board. The township treasurer shall keep a true account of all money by him received by virtue of his office, and the manner in which the same is disbursed, in a book provided by the township for that purpose, and exhibit such account, together with his vouchers, to the township board at its regular meeting on the last Tuesday of February for adjustment.

Source: SL 1872-3, ch 51, § 76; PolC 1877, ch 23, § 67; SL 1883, ch 112, subch 1, § 72; CL 1887, § 784; RPolC 1903, § 1078; RC 1919, § 6100; SDC 1939, § 58.0703.



§ 8-10-28 Examination by board of accounts of treasurer and officers handling money.

8-10-28. Examination by board of accounts of treasurer and officers handling money. The board of supervisors shall, at its regular meeting on the last Tuesday of February in each year, examine and audit the accounts of the treasurer; and it shall audit the accounts of all other officers who are authorized by law to receive or disburse any money of the township by virtue of their offices.

Source: SL 1872-3, ch 51, § 70; PolC 1877, ch 23, § 45; SL 1883, ch 112, subch 1, § 79; CL 1887, § 792; RPolC 1903, § 1086; RC 1919, § 6107; SDC 1939, § 58.0803.



§ 8-10-29 Report of fiscal affairs by board--Reading and publication of report.

8-10-29. Report of fiscal affairs by board--Reading and publication of report. Such board shall make a report, stating in detail the items of account audited and allowed, the nature of each account, and the name of the person to whom such account was allowed, including a statement of the fiscal concerns of the township and an estimate of the sum necessary to meet the lawful expenditures of the ensuing year. Such report shall be produced and publicly read by the clerk at the next ensuing township meeting, and the whole or any portion of such report may be referred by order of the meeting to a committee, whose duty it shall be to examine the same and report thereon to such meeting. A majority of the township voters present at such meeting may cause such complete report, or any part thereof, to be published within ten days in a legal newspaper within the township or nearest to the township for one issue.

Source: SL 1872-3, ch 51, §§ 71, 72; PolC 1877, ch 23, §§ 46, 47; SL 1883, ch 112, subch 1, §§ 80, 81; CL 1887, §§ 793, 794; RPolC 1903, §§ 1087, 1088; RC 1919, §§ 6108, 6109; SL 1925, ch 291; SDC 1939, § 58.0804.



§ 8-10-30 Treasurer's annual financial statement--Contents--Filing.

8-10-30. Treasurer's annual financial statement--Contents--Filing. The township treasurer, within five days before the annual township meeting, shall prepare a report of the cash balance at the start of the fiscal year, receipts and disbursements for the fiscal year, and the cash balance and long-term debt as of the end of the fiscal year. The report shall be in the form prescribed by the auditor general. A copy of the report shall be filed with the township clerk and with the county auditor by the last day of March. Upon receiving a copy of the township annual report from the township treasurer, the county auditor shall forward a copy to the Department of Legislative Audit by the last day of April.

Source: SDC 1939, § 58.0705; SL 1994, ch 67; SL 2001, ch 40, § 1.



§ 8-10-31 Forfeiture by treasurer for neglect of duty.

8-10-31. Forfeiture by treasurer for neglect of duty. Every township treasurer, who refuses or neglects to comply with the provisions of §§ 8-10-3, 8-10-27, and 8-10-30, shall forfeit not more than two thousand dollars, to be recovered by a civil action in the name of the township, for its use and benefit in the circuit court. The amount shall be fixed by the jury trying the cause or by the court if no jury is impaneled.

Source: SL 1872-3, ch 51, § 79; PolC 1877, ch 23, § 70; SL 1883, ch 112, subch 1, § 75; CL 1887, § 787; RPolC 1903, § 1081; RC 1919, § 6103; SDC 1939, § 58.0706; SL 1981, ch 44, § 15.



§ 8-10-32 Township authorized to enter lease-purchase agreement to lease real or personal property.

8-10-32. Township authorized to enter lease-purchase agreement to lease real or personal property. The provisions of § 8-10-7 or 8-10-8 or any other provision of law notwithstanding, any township may enter into a lease-purchase agreement for a term of years, not exceeding ten, for the purchase or lease by the municipality of real or personal property. Any lease-purchase agreement for a term exceeding one year requires the approval of more than sixty percent of the members-elect of the board of supervisors.

Source: SL 1995, ch 37, § 3.






Chapter 11 - Township Bonds

§ 8-11-1 , 8-11-2. Repealed.

8-11-1, 8-11-2. Repealed by SL 1984, ch 43, § 131.



§ 8-11-3 Authorization, issuance and sale--Vote required.

8-11-3. Authorization, issuance and sale--Vote required. The governing body of the township, if authorized by law, may authorize, issue, and sell bonds as provided in chapter 6-8B, except that the election shall be conducted by a two-thirds vote of the registered voters present and voting at any annual township meeting or special township meeting called for that purpose.

Source: SL 1883, ch 112, subch 1, § 116; CL 1887, § 830; RPolC 1903, § 1137; SL 1911, ch 250, § 1; RC 1919, § 6133; SDC 1939, § 58.1101; SL 1963, ch 451, § 1; SL 1984, ch 43, § 66.



§ 8-11-4 Refunding bonds issued on judgment against township--Compromise with judgment creditor.

8-11-4. Refunding bonds issued on judgment against township--Compromise with judgment creditor. If a judgment has been recovered, either upon the principal or a defaulted coupon of any bond issued by any civil township, establishing the validity thereof in a court of competent jurisdiction, the governing body of the civil township may, by resolution passed and entered upon its records, declaring it to be for the best interests of the civil township, without submitting the matter to a vote of the voters thereof, issue the bonds of the civil township for the purpose of compromising the judgment. The bonds may be delivered to the judgment creditor upon the release by him of the judgment, and shall not exceed the amount due upon the judgment. The township may compromise and settle with the judgment creditor by the delivery of any lesser amount of bonds that the creditor may be willing to accept in settlement or for the release of the judgment. All bonds authorized by this section shall be issued and sold as provided in chapter 6-8B.

Source: SL 1903, ch 81, § 1; RC 1919, § 6997; SDC 1939, § 58.0814; SL 1984, ch 43, § 67.



§ 8-11-5 , 8-11-6. Repealed.

8-11-5, 8-11-6. Repealed by SL 1984, ch 43, § 131.



§ 8-11-7 Tax levy for retirement of bonds--Special fund.

8-11-7. Tax levy for retirement of bonds--Special fund. It shall be the duty of the board of supervisors at or before the issuing of any such bonds to provide by resolution or bylaw for an annual tax sufficient to pay the interest and also the principal thereof, when due, which resolution or bylaw shall be irrepealable until such bonds and interest are fully paid. All taxes so levied, when collected, shall be placed in a special fund and no part thereof shall be used for any other purpose than to pay the interest and principal of the bonds for which they are levied and collected.

Source: SL 1883, ch 112, subch 1, § 118; CL 1887, § 832; SD Const, art 13, § 5; SL 1899, ch 41, § 4; RPolC 1903, § 1139; RC 1919, §§ 6135, 6998; SDC 1939, § 58.1103.



§ 8-11-8 Investment of township debt service funds--Tax levy for bonds in debt service fund.

8-11-8. Investment of township debt service funds--Tax levy for bonds in debt service fund. Every civil township maintaining a debt service fund for the payment of outstanding bonds, shall keep the accumulations in such debt service fund deposited with lawful depositories or invested in registered warrants or bonds of any municipal or public corporation of the State of South Dakota, or bonds, notes, or other obligations issued by any federal land bank, federal intermediate credit bank, bank for cooperatives, or any or all of the federal farm credit banks, or obligations of the United States, or bonds of any joint stock land bank of the United States, or bonds or securities of any kind issued by the State of South Dakota and the interest accruing on such investment of the debt service fund shall be credited to such debt service fund. The board of any township may invest moneys in any debt service funds thereof in bonds or registered warrants of such township. Moneys in any debt service fund shall be invested only in such of the above-named securities as will become due and payable on or before the date when the bonds for the payment of which such debt service fund was created become due and payable, except bonds of the United States or of the State of South Dakota. When such debt service fund is invested in other bonds of such township, there shall be a levy of a tax upon the taxable property of such township of sufficient amount to pay the interest and also the principal thereof when due, and such tax when collected shall be returned to the debt service fund for that purpose.

Source: SL 1915, ch 277, § 1; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 58.1104; SL 1979, ch 37, § 3.



§ 8-11-9 to 8-11-14. Repealed.

8-11-9 to 8-11-14. Repealed by SL 1984, ch 43, § 131.









Title 9 - MUNICIPAL GOVERNMENT

Chapter 01 - Definitions And General Provisions

§ 9-1-1 Definition of terms.

9-1-1. Definition of terms. Terms used in this title, unless the context otherwise plainly requires, shall mean:

(1) "County," the county or counties wherein the municipality concerned or affected is located;

(2) "Elector(s)" or "qualified elector(s)," voter(s);

(3) General terms descriptive of an officer, act, proceeding, or thing shall have reference to a municipality concerned or affected;

(4) "Governing body," the board of trustees, the board of commissioners, or the common council, as the case may be, of a municipality concerned or affected;

(5) "Lot" includes parcel or tract of land;

(6) "Municipal corporation" or "municipality," all cities and towns organized under the laws of this state but shall not include any other political subdivisions;

(7) "Owner," as used in the chapters relating to local improvements, the grantee in the last deed of conveyance of any lot or parcel of land recorded in the office of the register of deeds of the county or counties in which the municipality is located, or his heirs or successors;

(8) Except as provided by § 9-13-13, any requirement for publication shall mean publication in the official newspaper of the municipality concerned or affected, if any; but if none, then, in a legal newspaper published in such municipality, if any; but if none, then, in any legal newspaper which serves such municipality;

(9) "Street" includes "avenue".

Personal service either within or without the state upon the person affected thereby by delivery of a copy of a notice required to be published shall be equivalent to the required publication.

Source: SL 1891, ch 87, § 1; RPolC 1903, § 1567; SL 1909, ch 110, § 19; RC 1919, §§ 6154, 6186, 6358, 6579; SDC 1939, § 45.0101; SL 1949, ch 178; SL 1961, ch 242; SL 1978, ch 60, § 9.



§ 9-1-2 Municipalities governed by title.

9-1-2. Municipalities governed by title. All municipalities organized under the provisions of this title shall be governed by the provisions of this title.

Source: SL 1890, ch 37, art I, § 4; RPolC 1903, §§ 1170, 1173; RC 1919, §§ 6155, 6156; SDC 1939, § 45.0104; SL 1975, ch 84.



§ 9-1-3 Judicial notice of municipal organization.

9-1-3. Judicial notice of municipal organization. The courts of this state shall take judicial notice of the existence of all municipalities organized under the general laws of this state and of any change of organization authorized thereby.

Source: SL 1890, ch 37, art I, § 5; RPolC 1903, § 1174; SL 1913, ch 119, § 5; RC 1919, § 6158; SDC 1939, § 45.0108.



§ 9-1-4 Corporate seal--Corporate name.

9-1-4. Corporate seal--Corporate name. Every municipality shall have and use a corporate seal, which it may change at pleasure.

It also shall have a corporate name and be styled the "city of ____" or the "town of ____," by which style it may exercise the powers conferred upon it.

Source: SL 1890, ch 37, art I, § 6; RPolC 1903, §§ 1175, 1436; SL 1913, ch 119, § 6; RC 1919, § 6161; SDC 1939, § 45.0106.



§ 9-1-5 Contracts to be authorized by governing body--Execution of contracts and other instruments--Delegation of authority.

9-1-5. Contracts to be authorized by governing body--Execution of contracts and other instruments--Delegation of authority. No contract of a municipality is valid unless the contract has been authorized by a vote of the governing body at a duly assembled meeting thereof.

Each written contract shall be executed in the name of the municipality by the mayor or president of the board of trustees, be countersigned by the auditor or clerk, and have the corporate seal attached. However, the governing body of a municipality may, by ordinance or resolution, delegate to any employee of the municipality the authority to enter into a contract on behalf of the municipality and to execute the contract and any other instrument necessary or convenient for the performance of the contract subject to the limitations delegated by the governing body.

Source: RPolC 1903, § 1332; SL 1909, ch 110, § 8; SL 1913, ch 119, § 67; RC 1919, § 6347; SL 1921, ch 297; SL 1925, ch 235; SDC 1939, § 45.0107; SL 2006, ch 34, § 1.



§ 9-1-6 Citizens' remedies to enforce requirements of title.

9-1-6. Citizens' remedies to enforce requirements of title. Any citizen and taxpayer residing within a municipality may maintain an action or proceeding to prevent, by proper remedy, a violation of any provision of this title.

Source: SL 1913, ch 119, § 134; RC 1919, § 6163; SDC 1939, § 45.0112.



§ 9-1-7 Existing rights unaffected--Remedies cumulative.

9-1-7. Existing rights unaffected--Remedies cumulative. The adoption of this code, except as otherwise specifically provided, shall not affect any then existing right or liability of or prosecution by any municipality, but any different applicable remedy provided shall be cumulative to existing remedies.

Source: SL 1890, ch 37, art I, § 7; RPolC 1903, § 1176; SL 1913, ch 119, § 7; RC 1919, § 6160; SDC 1939, § 45.0110.



§ 9-1-8 Repealed.

9-1-8. Repealed by SL 1981, ch 43, § 13.






Chapter 02 - Classes Of Municipalities

§ 9-2-1 Classes enumerated--Population groups.

9-2-1. Classes enumerated--Population groups. There shall be the following three classes of municipal corporations:

(1) Municipalities of the first class are municipal corporations with a population of five thousand and over;

(2) Municipalities of the second class are municipal corporations with a population between five hundred and five thousand;

(3) Municipalities of the third class are municipal corporations with a population of less than five hundred.
Source: SL 1899, ch 61, § 1; RPolC 1903, § 1179; RC 1919, §§ 6164 to 6167; SDC 1939, § 45.0102; SL 1992, ch 60, § 1.



§ 9-2-2 Population determined by census--Estimate by election totals after change of municipal boundaries.

9-2-2. Population determined by census--Estimate by election totals after change of municipal boundaries. For the purpose of classification the population of each municipality shall be determined by the last preceding federal census. Whenever the enumeration of such last preceding census was made with reference to territory substantially different from that embraced by the boundaries of the municipality, the governing body by resolution may authorize and direct its auditor or clerk to determine the population by filing in his office a certificate showing the whole number of persons who voted at the last preceding annual municipal election, which number multiplied by three shall constitute the population for the purpose of classification until the next federal census shall have been completed.

Source: SL 1899, ch 61, § 2; RPolC 1903, § 1180; SL 1913, ch 121; RC 1919, § 6168; SDC 1939, § 45.0103.



§ 9-2-3 Form of municipal government.

9-2-3. Form of municipal government. Each municipality shall be governed by a board of trustees, a mayor and common council, or by a board of commissioners. A city manager may serve with any of the forms of government.

Source: SDC 1939, § 45.0401; SL 1992, ch 60, § 2; SL 2000, ch 34, § 1.



§ 9-2-4 Form of government for existing municipalities continued.

9-2-4. Form of government for existing municipalities continued. The present form of government of existing municipalities shall continue until changed as provided by this title.

Source: RC 1919, § 6188; SDC 1939, § 45.0402.



§ 9-2-5 , 9-2-6. Repealed.

9-2-5, 9-2-6. Repealed by SL 1974, ch 118, § 200.



§ 9-2-7 Determination of number of inhabitants in wards.

9-2-7. Determination of number of inhabitants in wards. For the purpose of dividing a municipality into wards, the number of inhabitants shall be determined by subdivision 2-14-2(20). However, the governing body may, by resolution, authorize its auditor, clerk, or finance officer to determine the number of inhabitants by filing in his office a certificate showing the whole number of persons registered to vote in each ward of the municipality. That number multiplied by two shall constitute the number of inhabitants until the next federal census is completed.

Source: SL 1977, ch 68, § 14; SL 1981, ch 44, § 16.






Chapter 03 - Incorporation Of Municipalities

§ 9-3-1 Minimum population of municipalities.

9-3-1. Minimum population of municipalities. A municipality may not be incorporated unless it contains as least one hundred legal residents and at least forty-five registered voters. For the purposes of this section, a person is a legal resident in the proposed municipality if the person actually lives in the proposed municipality for at least ninety days of the three hundred sixty-five days immediately preceding the filing of the petition or is an active duty member of the armed forces whose home of record is within the proposed municipality.

Source: PolC 1877, ch 24, § 2; CL 1887, § 1023; RPolC 1903, § 1418; SL 1909, ch 73; RC 1919, § 6172; SDC 1939, § 45.0302; SL 2016, ch 48, § 1.



§ 9-3-1.1 Minimum distance from existing municipality--Exceptions.

9-3-1.1. Minimum distance from existing municipality--Exceptions. A municipality may not be incorporated if any part of such proposed municipality lies within three miles of any point on the perimeter of the corporate limits of any incorporated municipality, unless the incorporated municipality refuses or fails to annex a territory which is contiguous to said incorporated municipality, and said contiguous territory has properly petitioned said municipality to be annexed thereto, as provided by § 9-4-1. However, a proposed municipality may be incorporated that is within three miles of an incorporated municipality if the territory to be incorporated is in a different county and has a post office prior to incorporation.

Source: SL 1971, ch 54; SL 1987, ch 74; SL 2016, ch 48, § 2.



§ 9-3-2 Survey and map showing proposed municipal boundaries--Affidavit of surveyor.

9-3-2. Survey and map showing proposed municipal boundaries--Affidavit of surveyor. Persons making application for the organization of a proposed municipality shall first cause an accurate survey and map to be made of the territory intended to be embraced within the limits of the proposed municipality showing the boundaries and area thereof and the accuracy of which shall be verified by the affidavit of the surveyor.

Source: PolC 1877, ch 24, § 1; CL 1887, § 1022; RPolC 1903, § 1417; RC 1919, § 6171; SDC 1939, § 45.0301; SL 2016, ch 48, § 3.



§ 9-3-3 Census of proposed municipality--Contents--Verification.

9-3-3. Census of proposed municipality--Contents--Verification. Any person making application for the organization of a proposed municipality shall cause an accurate census to be taken of the landowners and the legal resident population of the proposed municipality not more than thirty days previous to the time of presenting the application to the board of county commissioners. The census shall exhibit the name of each landowner and legal resident residing in the proposed municipality and the number of persons belonging to each family as of a certain date. The census shall be verified by the affidavit of the person taking the census.

Source: SDC 1939, § 45.0302; SL 1999, ch 37, § 1; SL 2016, ch 48, § 4.



§ 9-3-4 Survey, map, and census available for public inspection.

9-3-4. Survey, map, and census available for public inspection. Such survey, map, and census when completed and verified shall be left at some convenient place within the proposed municipality for a period of not less than thirty days for examination by those having an interest in such application.

Source: PolC 1877, ch 24, § 3; CL 1887, § 1024; RPolC 1903, § 1419; RC 1919, § 6173; SDC 1939, § 45.0303; SL 2016, ch 48, § 5.



§ 9-3-5 Voters' petition as application for incorporation--Number of signers required--Contents of petition--Presentation to county commissioners.

9-3-5. Voters' petition as application for incorporation--Number of signers required--Contents of petition--Presentation to county commissioners. The application for incorporation of a proposed municipality shall be by a petition verified by the circulator and signed by not less than twenty-five percent of the qualified voters who are either registered voters in the proposed municipality or landowners in the proposed municipality who are also registered voters of this state. The application shall identify the type of government to be formed, the number of trustees, commissioners, or wards in the proposed municipality, the boundaries and area according to the survey, and the legal resident population according to the census taken. The application shall be presented at the time indicated in the notice of the application or as soon thereafter as the board of county commissioners can receive and consider the application.

Source: SDC 1939, § 45.0304; SL 1987, ch 67, § 20; SL 1999, ch 37, § 2; SL 2016, ch 48, § 6.



§ 9-3-6 County commissioners' order to incorporate municipality--Name--Date for election.

9-3-6. County commissioners' order to incorporate municipality--Name--Date for election. If the board, after proof by affidavit or oral examination of witnesses, is satisfied that the requirements of this chapter have been fully complied with, the board shall make an order declaring that the proposed municipality shall, with the assent of the qualified voters who are either registered voters in the proposed municipality or landowners in the proposed municipality who are also registered voters of this state, be an incorporated municipality by the name specified in the application. The name shall be different from that of any other municipality in this state. The board shall also include in the order a date for an election to be conducted pursuant to Title 12.

Source: SDC 1939, § 45.0305; SL 1999, ch 37, § 3.



§ 9-3-7 to 9-3-9. Repealed.

9-3-7 to 9-3-9. Repealed by SL 1999, ch 37, §§ 5 to 7.



§ 9-3-10 Balloting on question of incorporation--Majority required for incorporation.

9-3-10. Balloting on question of incorporation--Majority required for incorporation. The vote upon the question of incorporation of a territory shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney.

If a majority vote in favor of the incorporation, such territory is deemed a municipality by the name and style specified in the order of incorporation of the board of county commissioners.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6179; SDC 1939, § 45.0309; SL 2006, ch 29, § 4.



§ 9-3-11 Canvass and return of votes to county commissioners.

9-3-11. Canvass and return of votes to county commissioners. After the vote is cast and canvassed, such inspectors shall make a verified statement showing the whole number of ballots cast, together with the number voting for and the number voting against incorporation and shall return the same to the board of county commissioners at its next session.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6180; SDC 1939, § 45.0310.



§ 9-3-12 County commissioners' order declaring municipality incorporated--Conclusive effect.

9-3-12. County commissioners' order declaring municipality incorporated--Conclusive effect. If satisfied of the legality of such election, the board of county commissioners shall make an order declaring that such municipality has been incorporated by the name adopted. Such order shall be conclusive of the fact of such incorporation in all suits by or against such municipality.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6180; SDC 1939, § 45.0310.



§ 9-3-13 Adjustment of claims and accounts between municipality and civil township.

9-3-13. Adjustment of claims and accounts between municipality and civil township. The board of county commissioners shall have full power to settle and adjust all claims and accounts existing between such municipality and the civil township or townships of which the same formed a part previous to its incorporation. It shall immediately proceed to settle and adjust such claims and accounts with due regard for the interests of all concerned.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6181; SDC 1939, § 45.0311.



§ 9-3-14 Recording and filing of canvass of votes on incorporation--Registry maintained by secretary of state.

9-3-14. Recording and filing of canvass of votes on incorporation--Registry maintained by secretary of state. The officers of any municipality organized under this title shall cause to be filed within thirty days thereafter in the office of the register of deeds of the county a certified copy of the canvass of the votes showing the result of the election held to determine the question of such organization, which the register of deeds shall record, and shall also cause a like certificate to be filed in the Office of the Secretary of State, who shall file the same and keep a registry of the municipalities so organized.

Source: RPolC 1903, § 1177; SL 1913, ch 119, § 8; RC 1919, § 6162; SDC 1939, § 45.0105.



§ 9-3-15 , 9-3-16. Repealed.

9-3-15, 9-3-16. Repealed by SL 1974, ch 118, § 200.



§ 9-3-17 Term of office for elected officials.

9-3-17. Term of office for elected officials. Each official elected at the first election shall hold office until the first Monday in May next following or until a successor is elected and qualified.

Source: SDC 1939, § 45.0313; SL 1981, ch 44, § 17; SL 1986, ch 65; SL 1999, ch 37, § 4.



§ 9-3-18 Election by plurality at first election--Tie vote--Certificate as to persons elected.

9-3-18. Election by plurality at first election--Tie vote--Certificate as to persons elected. The person having the highest number of votes respectively for each office to be filled shall be declared elected. In case of a tie the inspectors of such election shall forthwith determine by lot which shall be deemed elected. The inspectors shall subscribe and certify a statement of the persons elected to fill the several offices in such municipality and file the same with the county auditor within ten days after the date of such election.

Source: PolC 1877, ch 24, § 16; CL 1887, § 1037; RPolC 1903, § 1432; SL 1905, ch 170; RC 1919, § 6183; SDC 1939, § 45.0313.



§ 9-3-19 Recording by county auditor of certificate of election.

9-3-19. Recording by county auditor of certificate of election. It shall be the duty of the county auditor to record in his office all certified statements concerning the election of officers, upon the organization of municipal corporations of the third class, required to be filed therein by the inspectors of such election.

Source: PolC 1877, ch 24, § 17; CL 1887, § 1038; RPolC 1903, § 1433; RC 1919, § 5953; SDC 1939, § 12.0909.



§ 9-3-20 Regularity of incorporation questioned only by state.

9-3-20. Regularity of incorporation questioned only by state. The regularity of the organization of any acting municipality shall be inquired into only in an action or proceeding instituted by or on behalf of the state.

Source: PolC 1877, ch 24, § 53; CL 1887, § 1078; RPolC 1903, § 1467; RC 1919, § 6159; SDC 1939, § 45.0111.



§ 9-3-21 Validation of prior incorporation of municipalities.

9-3-21. Validation of prior incorporation of municipalities. In all cases where application has, before July 1, 1939, been made for the organization of a municipality and such municipality has assumed to act as a municipality, the organization thereof is hereby in all things legalized, ratified, and declared valid, notwithstanding any errors, omissions, or informalities therein.

Source: SL 1907, ch 6; SL 1907, ch 8; RC 1919, § 6184; SDC 1939, § 45.0314; SL 1992, ch 60, § 2.



§ 9-3-22 Municipality for historical or educational purposes authorized--Recording of plat.

9-3-22. Municipality for historical or educational purposes authorized--Recording of plat. Any domestic corporation chartered under the laws of the State of South Dakota for historical or educational purposes, which qualifies as a tax exempt corporation under the laws of the State of South Dakota, may form and name a municipal corporation upon land owned by said corporation or in which it has a legal or equitable interest, by causing the same to be platted by a registered land surveyor and recording said plat in the office of the register of deeds of the county in which said land is located, in the same manner as other lands are platted and filed therein.

Source: SL 1970, ch 55, § 1.



§ 9-3-23 Name of historical or educational municipality.

9-3-23. Name of historical or educational municipality. Any such municipal corporation established under § 9-3-22 shall be named by the corporation forming the same and shall be known as an "historical municipality" or an "educational municipality."

Source: SL 1970, ch 55, § 6.



§ 9-3-24 Exemption of historical or educational municipality from usual requirements.

9-3-24. Exemption of historical or educational municipality from usual requirements. Said municipality may be organized without meeting the minimum population or other requirements for municipalities as required under this chapter, and only one resident need reside therein.

Source: SL 1970, ch 55, § 2.



§ 9-3-25 Governing board of historical or educational municipality--Rules and regulations.

9-3-25. Governing board of historical or educational municipality--Rules and regulations. The governing board of such municipality shall be the officers and directors of the corporation forming and organizing such municipality and the rules and regulations of the municipality shall be those as provided in the articles of incorporation and the bylaws of said corporation.

Source: SL 1970, ch 55, § 3.



§ 9-3-26 Public funds not distributed to historical or educational municipality--Exception.

9-3-26. Public funds not distributed to historical or educational municipality--Exception. Such municipality shall not be authorized to receive any state or local tax funds or any distribution from either state or local sources except such as are specifically provided under §§ 7-18-11 and 7-18-12, or any amendments thereto or similar laws hereafter enacted, for tourist, educational, and recreational activities.

Source: SL 1970, ch 55, § 4.



§ 9-3-27 Exemption of historical or educational municipality from public control.

9-3-27. Exemption of historical or educational municipality from public control. Such corporation shall not be subject to any management or control of the state except as specifically provided by the State Legislature or under the normal police powers of the local governmental subdivision in which it is situated.

Source: SL 1970, ch 55, § 5.



§ 9-3-28 Duration of historical or educational municipality--Active operation--Maintenance of property--Loss of designation.

9-3-28. Duration of historical or educational municipality--Active operation--Maintenance of property--Loss of designation. A municipality incorporated pursuant to § 9-3-22 shall exist so long as the corporation maintains all lands, buildings, fences, fixtures, billboards, signs, and other improvements in good condition and repair, and is actively operating for the purposes for which it is incorporated, or until the corporation is dissolved in accordance with law. The municipality shall possess and maintain its historical or educational integrity of design, materials, and workmanship of the sites, buildings, structures, and objects that are located within the platted municipal corporation, including advertising and promotional signs. The municipality shall lose its historical or educational municipality designation if more than one-fourth of such properties possess any of the following conditions:

(1) Loss or disintegration of the roof or roofing materials;

(2) Loss of windows;

(3) Deterioration or missing siding material;

(4) Unstable foundations;

(5) Leaning severely from plumb; and

(6) Billboards or signs identifying, promoting, or advertising the municipality no longer conform to the requirements of chapter 31-29.

However, for the purposes of subdivision (6), the twelve continuous months required for determining a sign is abandoned does not apply.

Source: SL 2001, ch 41, § 1.



§ 9-3-29 Dissolution of municipal corporation by Department of Transportation or county.

9-3-29. Dissolution of municipal corporation by Department of Transportation or county. The South Dakota Department of Transportation or the county in which the historic or educational municipality is located may take action, pursuant to § 9-3-28, to dissolve the municipal corporation pursuant to the provisions of chapter 1-26.

Source: SL 2001, ch 41, § 2.






Chapter 03A - Townsite Locations On Federal Lands

§ 9-3A-1 Municipal governing bodies and circuit judges authorized to locate townsites under federal law.

9-3A-1. Municipal governing bodies and circuit judges authorized to locate townsites under federal law. The governing boards of municipal corporations, through their designated officers, or the inhabitants thereof, with the approval of the governing board when authorized by federal law or regulation, or a circuit judge for the county in which an unincorporated town is situated, on petition of fifty percent of the resident freeholders in any unincorporated town, in trust for the several use and benefit of the municipality and the occupants thereof according to their respective interests in accordance with this chapter and federal statutes and regulations of appropriate federal agencies pertaining thereto, are authorized and it shall be their duty to acquire, enter, survey, dedicate, plat, make, and file all petitions, applications, statements, and transcripts necessary to acquire public land available, or made available, for townsites under the provisions of Title 43 of the United States Code, Chapter 17 thereof, relating to townsites on public lands.

Source: SL 1881, ch 105, § 1; SL 1881, ch 135, § 1; CL 1887, § 1168; RPolC 1903, § 1570; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 1.



§ 9-3A-2 Subscription of funds to enter townsite--Repayment.

9-3A-2. Subscription of funds to enter townsite--Repayment. If at any time the petition is presented as provided for in § 9-3A-1 there is not in the treasury of the municipality moneys sufficient to pay for the land settled upon and occupied, the municipal authorities or the judge, as the case may be, may raise by subscription or otherwise sufficient funds to pay for said land and costs of entering the same, and any and all sums so advanced for such purpose shall be repaid in the manner provided for in § 9-3A-7.

Source: SL 1881, ch 135, § 2; CL 1887, § 1169; RPolC 1903, § 1571; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 2.



§ 9-3A-3 Duty of municipal authorities or judge to dispose of trust.

9-3A-3. Duty of municipal authorities or judge to dispose of trust. When the municipal authorities or the judge shall have entered at the proper land office the land, or any part thereof so settled and occupied as the site of such municipality, it shall be the duty of such municipal authorities or judge, his or their successors, to dispose of the trust so created and conferred by said act of Congress in the manner hereinafter specified.

Source: SL 1881, ch 135, § 3; CL 1887, § 1170; RPolC 1903, § 1572; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 3; SL 1992, ch 60, § 2.



§ 9-3A-4 Conveyance of lots to occupants or successors--Execution and acknowledgment of deeds.

9-3A-4. Conveyance of lots to occupants or successors--Execution and acknowledgment of deeds. Any such municipal authorities or judge shall, subject to the provisions of this chapter, by a good and sufficient deed of conveyance grant and convey the title to each and every block, lot, share, or parcel of the same to the person, persons, associations, or corporations who shall occupy or possess or be entitled to the right of possession or occupancy thereof, according to several rights and interests of the respective claimants in or to the same as they existed in law or equity at the time of the entry of such lands, or to the heirs or assigns of such claimants. Every such deed of conveyance made by such municipal authorities or judge pursuant to the provisions of this chapter shall be so executed and acknowledged as to admit the same to be recorded.

Source: SL 1881, ch 135, § 4; CL 1887, § 1171; RPolC 1903, § 1573; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 4.



§ 9-3A-5 Notice of townsite entry to be posted--Direction to occupants to file verified statements of occupancy.

9-3A-5. Notice of townsite entry to be posted--Direction to occupants to file verified statements of occupancy. Within thirty days after the entry of such lands, or if entered before July 1, 1971, on or before July 31, 1971, such authorities or judge so entering the same, shall give posted notice of entry in such municipality and publish notice thereof once each week for at least two consecutive weeks in the county where such land is situated. Such notice shall contain an accurate description of the lands so entered as stated in the certificate of entry or duplicate receipt for the purchase money thereof. Such notice shall direct that each and every person, association, or corporation claiming to be an occupant or to have, possess, or be entitled to the right of possession or occupancy of such lands, or any lot, share, or parcel thereof, shall within sixty days from the date of the first publication or posting of such notice, in person or by his, her or their or its duly authorized agent or attorney, sign a statement in writing containing an accurate description of the particular lot, lots, parcel, or parcels of land in which he, she, they or it claim to have an interest; and the specified right, interest or estate so claimed therein, the character and value of the improvements thereon, and how occupied or possessed by such claimant, and for how long a time, and any other matter or thing illustrating or supporting such claimant's right to a deed of the tract so described, such statement to be verified by the affidavit of the party or parties signing the same.

Source: SL 1881, ch 135, § 7; CL 1887, § 1174; RPolC 1903, § 1576; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 5; SL 1972, ch 33, § 4; SL 1992, ch 60, § 2.



§ 9-3A-6 Time allowed to occupants to file statements--Claims barred by failure to file.

9-3A-6. Time allowed to occupants to file statements--Claims barred by failure to file. Every person claiming to be entitled to such land or any part thereof, or his duly authorized agent or attorney, shall within sixty days after the first publication of such notice, sign a written statement containing an accurate description of the parcel or parts in which he claims to have an interest and the specific right, interest or estate which he claims to be entitled to receive and shall deliver the same to such authorities or judge; and any person failing to sign and deliver such statement within the time herein specified, shall as against adverse claimants, be forever barred from the right of claiming or recovering such lands, or any estate or interest therein in any court.

Source: SL 1971, ch 69, § 6.



§ 9-3A-7 Account of expenses filed--Prorata payment by land claimants.

9-3A-7. Account of expenses filed--Prorata payment by land claimants. As soon as may be after the expiration of sixty days from the time of the first published notice required by § 9-3A-5, the authorities or judge holding the title to lands described in such notice shall make a written statement, containing a true account of moneys expended in the acquisition of the title and the administration of the trust, including moneys paid for the purchase of such lands, all necessary traveling expenses, posting and publishing notices, serving summons, subpoenas, and other processes and all other necessary expenses incident to such trust, and also an account of charges for services rendered as such trustee. The whole amount of such statement of account shall be a charge in favor of the trustee upon the lands as held in trust and shall be paid pro rata by the claimants to such land, as their respective entitled shares thereof appear.

Source: SL 1971, ch 69, § 7.



§ 9-3A-8 Settlement of adverse claims.

9-3A-8. Settlement of adverse claims. In case there are adverse claimants to such lands or any part thereof, and the controversy is not settled by written agreement, it may be determined by submission in writing by the parties to reference or arbitration and by the written award of the arbitrators. If it is not so settled or determined within three months from the time of entry of such land, either claimant may commence an action against the other pursuant to chapter 15-3.

Source: SL 1971, ch 69, § 8.



§ 9-3A-9 Payment of share of expenses required before conveyance by municipal authorities or judge.

9-3A-9. Payment of share of expenses required before conveyance by municipal authorities or judge. Before any authorities or judge shall be required to execute, acknowledge, or deliver any deed of conveyance of land or any part thereof, as hereinbefore provided, to any person entitled to that deed, the person shall pay or tender to the authorities or judge the amount shown by the statement provided in § 9-3A-7, chargeable upon the same or that part to be conveyed, together with interest on each of the items of the account at the Category A rate of interest as established in § 54-3-16 from the date of each item, and also other amounts as are reasonable for preparing, executing, and acknowledging the deed and acknowledgment fees.

Source: SL 1971, ch 69, § 9; SL 1983, ch 28, § 19; SL 1984, ch 319, § 7.



§ 9-3A-10 Examination by municipal authorities or judge of claims to lots--Conveyances.

9-3A-10. Examination by municipal authorities or judge of claims to lots--Conveyances. After the expiration of sixty days from the date of the first publication of the notice required by § 9-3A-5, the municipal authorities or judge shall proceed to award the lot or lots, parcel or parcels of land as provided in this chapter and for that purpose shall as soon as practicable and as near as practicable in the order of the time of filing the claimant's statements, examine each and every claim, read proofs filed, and hear additional testimony if deemed advisable; and if the claim should be found to comply with the provisions of this chapter, and no adverse claim and notice of contest shall have been filed, the said municipal authorities or judge shall proceed forthwith to make such claimant or claimants a good and sufficient deed of conveyance for such lot or lots or parcels of land so claimed.

Source: SL 1881, ch 135, § 12; CL 1887, § 1179; RPolC 1903, § 1581; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 10.



§ 9-3A-11 Unclaimed lots conveyed to school board.

9-3A-11. Unclaimed lots conveyed to school board. When any lots or parcels of land within the limits of any municipality shall remain unclaimed, after the expiration of the time allowed by this chapter for filing of claimant's statements, it shall be the duty of the municipal authority or the judge to convey the lots or parcels of land so remaining unclaimed, by good and sufficient deed, to the Board of Education or district school board in which such municipality is situated, to be taken and disposed of by such Board of Education or district school board for school purposes, and for the exclusive use and benefit of the occupants of such townsite, under such limitations as are provided by this chapter.

Source: SL 1883, ch 114, § 1; CL 1887, § 1180; SL 1893, ch 165, § 1; RPolC 1903, § 1582; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 11; SL 1992, ch 60, § 2.



§ 9-3A-12 Sale of unclaimed lots in absence of school board.

9-3A-12. Sale of unclaimed lots in absence of school board. If there is no such Board of Education or district school board, then the municipal authorities or judge shall sell and dispose of the said unclaimed lots or parcels of land so remaining for school purposes, and for the exclusive use and benefit of the occupants of such townsite, under the directions, limitations, and provisions contained in this chapter.

Source: SL 1883, ch 114, § 2; CL 1887, § 1181; SL 1893, ch 165, § 2; RPolC 1903, § 1583; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 12.



§ 9-3A-13 Appraisement of lots to be sold.

9-3A-13. Appraisement of lots to be sold. The Board of Education, municipal authorities, or judge aforesaid shall appoint three competent and suitable freeholders of such municipality a board of appraisers, whose duty it shall be to make a careful inspection and examination of all the unclaimed lots or parcels of land aforesaid; and upon each of such lots or parcels of land they shall affix a reasonable and just valuation, and upon the completion of their appraisement they shall make and return a full and complete report of their proceedings and appraisement to the Board of Education, district school board, municipal authorities, or judge of the circuit court, which said report shall contain a full schedule of each and every lot or parcel of land remaining unclaimed, giving an exact description of said lots by their numbers and the numbers of their block, and all parcels of land not so numbered shall be described by metes and boundaries, and upon each lot or parcel of land separately they shall designate the valuation thereof as fixed by their appraisement. Said appraisement and report shall be subscribed and sworn to by at least two of said appraisers.

Source: SL 1883, ch 114, § 3; CL 1887, § 1182; SL 1893, ch 165, § 3; RPolC 1903, § 1584; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 13; SL 1992, ch 60, § 2.



§ 9-3A-14 Notice of sale at public auction.

9-3A-14. Notice of sale at public auction. The Board of Education, district school board, municipal authorities, or judge, shall within thirty days after the receipt of the aforesaid report of said board of appraisers give public notice that all such unclaimed lots or parcels of land, or so much thereof as may be considered for the best interest of the school district, will be sold at public auction to the highest bidder for cash, said notice to be given by publication in at least one newspaper of general circulation in the state once each week for at least two successive weeks immediately prior to such sale, specifying the time and place when said unclaimed lots or parcels of land will be sold, together with a description of the same as returned by the Board of Appraisers.

Source: SL 1883, ch 114, § 4; CL 1887, § 1183; SL 1893, ch 165, § 3; RPolC 1903, § 1585; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 14; SL 1972, ch 28, § 8.



§ 9-3A-15 Auction sale of unclaimed lots--Minimum price--Adjournment of sale--Private sale.

9-3A-15. Auction sale of unclaimed lots--Minimum price--Adjournment of sale--Private sale. At the time and place appointed in said notice the Board of Education, district school board, municipal authorities, or judge shall offer for sale at public auction subject to competitive bids all the lots and parcels of land, or so much thereof as may be considered for the best interest of the school district, returned by the report of said Board of Appraisers as unclaimed; provided, that no bid shall be received or lot or parcel of land sold for a less sum than the appraised valuation; and such sale shall continue open from day to day until all such lots or parcels of land, or so much thereof as may be considered for the best interest of the school district, shall have been offered for sale. Any lots or parcels of land remaining unsold at the close of such sale for want of bids equal to the appraised valuation thereof may thereafter be sold at private sale by said Board of Education, municipal authorities, or judge of the circuit court for a sum of money not less than the appraised valuation thereof, and not otherwise.

Source: SL 1883, ch 114, § 5; CL 1887, § 1184; SL 1893, ch 165, § 3; RPolC 1903, § 1586; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 15.



§ 9-3A-16 Conveyance fee required of purchaser--Combined conveyances.

9-3A-16. Conveyance fee required of purchaser--Combined conveyances. Any purchaser at such sale, in addition to the amount of purchase money paid for any lot, lots, or parcel of land shall pay to the Board of Education, district school board, municipal authorities, or judge the sum of five dollars as a fee for making, executing, and acknowledging a deed of conveyance therefor; and all such lots or parcels of land purchased by any one person may be conveyed to such purchaser in one deed, which fee shall be in full for all charges of conducting sale, giving notice, appointing appraisers, etc.

Source: SL 1883, ch 114, § 6; CL 1887, § 1185; SL 1893, ch 165, § 3; RPolC 1903, § 1587; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 16.



§ 9-3A-17 Proceeds of sale used for educational purposes.

9-3A-17. Proceeds of sale used for educational purposes. The proceeds derived from the sale of such lots or parcels of unclaimed land, after first paying the expenses of advertising, printing, and a per diem of not more than ten dollars per day to each member of the Board of Appraisers, for the days actually and necessarily employed by them in making such appraisements and report as aforesaid, and other expenses actually and necessarily incurred in the proper conduct and management of such sale, shall be immediately turned over at the close of said sale by the Board of Education or district school board, to be, by said treasurer, placed to the credit of a fund of said municipality to be used exclusively for the purchase of ground for school buildings, for the erection, enlarging, repairing, and furnishing of school buildings, and the payment of outstanding bonds, warrants, or other indebtedness contracted or created in the erection or construction of schoolhouses and procuring grounds. And if there be no such Board of Education or district school board, then the net proceeds of such sale of unclaimed lots or parcels of land shall be held by the municipal authorities or the judge of the circuit court, in trust, as a fund for the exclusive use and benefit of the occupants of such townsite for any purpose related to education.

Source: SL 1883, ch 114, § 7; CL 1887, § 1186; SL 1893, ch 165, § 4; RPolC 1903, § 1588; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 17; SL 1992, ch 60, § 2.



§ 9-3A-18 Selection of lands for public purposes--Purchase from occupants.

9-3A-18. Selection of lands for public purposes--Purchase from occupants. Whenever any portion of the public lands of the United States shall be entered at the proper land office as a townsite by the municipal authorities of any municipality, it shall be the duty of such municipal authorities to immediately select so much of said land for the use of said municipality as they shall deem necessary and proper for the purpose of public parks, public buildings, and public school buildings; provided, however, that they shall not select any lands settled upon and occupied as a townsite by individuals or corporations at the time of the entry of such townsite; provided further, that if at the time of such selection any of said lands are settled upon and occupied so as to entitle the claimant to a deed therefor, and the authorities deem it for the best interests of said municipality to obtain said parcels of land to complete their selection, or to have such selection in a compact form, the said municipal authorities are hereby authorized to pay a reasonable compensation for said lands so settled upon and occupied.

Source: SL 1895, ch 153, § 1; RPolC 1903, § 1591; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 18; SL 1992, ch 60, § 2.



§ 9-3A-19 Municipal share of expenses.

9-3A-19. Municipal share of expenses. The said municipality shall pay its proportionate share of the expenses as provided in § 9-3A-7.

Source: SL 1895, ch 153, § 2; RPolC 1903, § 1592; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 19.



§ 9-3A-20 Validation of past proceedings.

9-3A-20. Validation of past proceedings. All acts done by any such corporate authorities or judge and all proceedings had and taken before any county court, in accordance with the provisions of the Revised Political Code of 1903, Article 15, sections 1570 through 1593, inclusive, and amendments thereof, between January 1, 1919, and July 1, 1971, are hereby legalized and validated in all respects, and shall have the same force and effect as if the same had not been repealed by the Revised Code of 1919.

Source: SL 1971, ch 69, § 20.






Chapter 04 - Change Of Municipal Boundaries

§ 9-4-1 Annexation of territory on petition by voters and landowners.

9-4-1. Annexation of territory on petition by voters and landowners. The governing body of a municipality, upon receipt of a written petition describing the boundaries of any territory contiguous to that municipality sought to be annexed to that municipality, may by resolution include such territory or any part thereof within such municipality if the petition is signed by not less than three-fourths of the registered voters and by the owners of not less than three-fourths of the value of the territory sought to be annexed to the municipality.

For purposes of this section, the term, contiguous, includes territory separated from the municipality by reason of intervening ownership of land used as a golf course, railroad, or any land owned by the State of South Dakota or any subdivisions thereof.

Source: SL 1887, ch 104, § 1; CL 1887, § 1114; RPolC 1903, §§ 1375, 1508; RC 1919, § 6559; SDC 1939, § 45.2905; SL 1969, ch 183; SL 1975, ch 85; SL 1982, ch 71, § 2; SL 2009, ch 32, § 1.



§ 9-4-1.1 Municipalities authorized to enter into annexation and development agreements with landowners.

9-4-1.1. Municipalities authorized to enter into annexation and development agreements with landowners. A municipality may enter into an agreement with any landowner specifying the conditions under which the landowner's property may be annexed pursuant to § 9-4-1 or developed.

Source: SL 2004, ch 102, § 2.



§ 9-4-2 to 9-4-4. Repealed.

9-4-2 to 9-4-4. Repealed by SL 1979, ch 47, §§ 13 to 15.



§ 9-4-4.1 Study required before annexation without petition.

9-4-4.1. Study required before annexation without petition. Except as provided by § 9-4-1, before a municipality may extend its boundaries to include contiguous territory, the governing body shall conduct a study to determine the need for the contiguous territory and to identify the resources necessary to extend the municipal boundaries.

Source: SDC 1939, § 45.2906 as added by SL 1955, ch 215, § 1; SDCL, § 9-4-3; SL 1979, ch 47, § 1.



§ 9-4-4.2 Resolution of intent to annex--Contents for large municipalities.

9-4-4.2. Resolution of intent to annex--Contents for large municipalities. Based on the study provided for in § 9-4-4.1, the governing body may adopt a resolution of intent to extend its boundaries. The resolution, in municipalities of one thousand or more as determined in the last federal census, shall contain the following:

(1) The description and boundaries of the territory to be annexed;

(2) That ample and suitable resources exist to accommodate the orderly growth or development of the contiguous territory;

(3) That municipal utilities and a major street network are considered in terms of the proposed boundary extension and that there is a definite timetable upon which municipal service will be extended into the contiguous territory;

(4) The approximate cost of the extended service to the residents of the contiguous territory and the municipality;

(5) The estimated difference in tax assessment rate for the residents in the contiguous territory;

(6) That exclusions and irregularities in boundary lines are not the result of arbitrariness;

(7) That there is reasonable present or demonstrable future need for annexing the contiguous territory; and

(8) That population and census data indicate that the municipality has or may experience growth or development beyond its present boundaries.
Source: PolC 1877, ch 24, § 48; CL 1887, § 1073; RPolC 1903, §§ 1378, 1379, 1462; RC 1919, § 6560; SDC 1939, § 45.2906; SL 1955, ch 215, § 1; SDCL, §§ 9-4-2, 9-4-3; SL 1979, ch 47, § 2; SL 1984, ch 52, § 1; SL 1988, ch 74, § 1.



§ 9-4-4.3 Notice of hearing on resolution to landowners and county auditor--Adoption.

9-4-4.3. Notice of hearing on resolution to landowners and county auditor--Adoption. Prior to adoption, copies of the resolution of intent with a notice of time and place of the public hearing shall be forwarded by certified mail to the affected landowners and the county auditor, who shall then forward the resolution of intent and notice of public hearing regarding the resolution of intent to the county commissioners. The notice shall be postmarked not less than ten days and not more than twenty days before the date of the public hearing. The resolution of intent may be adopted, pursuant to chapter 9-19, with or without amendments after the public hearing. The governing body shall utilize and rely upon the records of the county director of equalization for the purposes of determining the affected landowners.

Source: SDC 1939, § 45.2906 as added by SL 1955, ch 215, § 1; SDCL § 9-4-4; SL 1979, ch 47, § 3; SL 1984, ch 52, § 2; SL 2012, ch 54, § 1.



§ 9-4-4.4 Hearing on resolution of annexation--Notice to landowners and county auditor--Adoption of resolution--Contents.

9-4-4.4. Hearing on resolution of annexation--Notice to landowners and county auditor--Adoption of resolution--Contents. The governing body shall hold a public hearing to consider extension of its boundaries within sixty days of the adoption of the resolution of intent provided for in §§ 9-4-4.2 and 9-4-4.11. Prior to adoption of the resolution of annexation, a copy of the adopted resolution of intent and a notice of the time and place of the public hearing on the resolution of annexation shall be forwarded by certified mail to the affected landowners and the county auditor, who shall then forward the adopted resolution of intent and notice of public hearing regarding the resolution of annexation to the county commissioners. The notice shall be postmarked not less than ten days and not more than twenty days before the date of the public hearing. The governing body shall utilize and rely upon the records of the county director of equalization for the purposes of determining the affected landowners. The governing body may adopt an annexation resolution, containing the description and boundaries of the territory to be annexed, pursuant to chapter 9-19, within one hundred and twenty days of the public hearing. The governing body shall consider any objections to the resolution of annexation and the adopted resolution of intent, and may adopt the resolution of annexation with or without amendments, and may also add to the resolution of annexation any amendments to the resolution of intent. No amendment may be made affecting any property not described in the original resolution.

Source: SDC 1939, § 45.2906; SL 1955, ch 215, § 1; SDCL §§ 9-4-3, 9-4-4; SL 1979, ch 47, §§ 4, 5; SL 1984, ch 52, § 3; SL 1988, ch 74, § 3; SL 2012, ch 54, § 2.



§ 9-4-4.5 Petition for submission of annexation resolution to voters.

9-4-4.5. Petition for submission of annexation resolution to voters. The required number of voters residing in the combined area of the municipality and special annexation precinct may file within twenty days after the publication of the annexation resolution a petition with the municipal finance officer, requiring the submission of the annexation resolution to a vote of the voters of the combined area of the municipality and special annexation precinct for its rejection or approval.

Source: SL 1979, ch 47, § 6.



§ 9-4-4.6 Contents of referendum petition--Signatures--Verification.

9-4-4.6. Contents of referendum petition--Signatures--Verification. The petition shall contain the title of the resolution or the subject of the resolution and the date of its passage. The petition shall be signed by at least five percent of the registered voters residing in the combined area of the municipality and the special annexation precinct established pursuant to § 9-4-4.8. The percentage shall be based on the number of voters in the municipality at the last preceding general election. Each voter shall add to the voter's signature the voter's place of residence, including street and house number, if any, and the date of signing. The referendum petition shall be verified in the same manner as a petition to initiate a law except that the person verifying shall state that each person signing the petition is a resident and registered voter of the municipality or special annexation precinct. No signature on the petition is valid if signed more than six months prior to the filing of the petition.

Source: SL 1979, ch 47, § 8; SL 1983, ch 52, § 1; SL 1988, ch 63, § 4; SL 2000, ch 19, § 2.



§ 9-4-4.7 Time of election on annexation--Referendum provisions applicable.

9-4-4.7. Time of election on annexation--Referendum provisions applicable. The governing body shall within ten days after the presentation of a petition pursuant to § 9-4-4.5, fix a date for holding a special election, to be on a Tuesday not less than thirty nor more than fifty days from the date of the order of the governing body. If a petition is filed on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question shall be submitted at that annual municipal election. The special election shall be conducted pursuant to §§ 9-20-12 to 9-20-14, inclusive, and §§ 9-20-16 and 9-20-17 and shall be under the charge of the municipal finance officer.

Source: SL 1979, ch 47, § 10; SL 1981, ch 63; SL 1983, ch 53, § 1.



§ 9-4-4.8 Special precinct for area to be annexed--Registration lists.

9-4-4.8. Special precinct for area to be annexed--Registration lists. Upon the filing of a petition pursuant to § 9-4-4.5, the county commissioners of the county in which the area to be annexed lies, shall upon request of the municipal finance officer, establish a special election precinct comprising all of the registered voters residing in the area to be annexed. The county commission shall also submit the necessary registration lists to the municipal official in charge of the election at least one day prior to the election.

Source: SL 1979, ch 47, § 7.



§ 9-4-4.9 Vote required to approve annexation--Effective date.

9-4-4.9. Vote required to approve annexation--Effective date. The referred resolution so submitted shall become operative if approved by a majority of the votes cast, in the combined area of the municipality and special annexation precinct. If approved, it shall take effect upon completion of the canvass of the special election returns.

Source: SL 1979, ch 47, § 11.



§ 9-4-4.10 Proceedings to enforce terms of resolution of annexation or resolution of intent.

9-4-4.10. Proceedings to enforce terms of resolution of annexation or resolution of intent. Any person of the annexed area may institute proceedings in the circuit court to compel performance of any aspect of the resolution of intent or the resolution of annexation as finally adopted extending the municipal boundaries and services. The proceedings shall be instituted within seven years of the adoption of the resolution of annexation.

Source: SL 1979, ch 47, § 12; SL 1984, ch 52, § 4.



§ 9-4-4.11 Resolution of intent to annex--Contents for small municipalities.

9-4-4.11. Resolution of intent to annex--Contents for small municipalities. Based on the study provided for in § 9-4-4.1, the governing body may adopt a resolution of intent to extend its boundaries. The resolution, in municipalities of less than one thousand in population as determined in the last federal census, shall contain the following:

(1) The description and boundaries of the territory to be annexed;

(2) That ample and suitable resources exist to accommodate the orderly growth or development of the contiguous territory;

(3) The estimated difference in tax assessment rate for the residents in the contiguous territory;

(4) That exclusions and irregularities in boundary lines are not the result of arbitrariness;

(5) That there is reasonable present or demonstrable future need for annexing the contiguous territory; and

(6) That population and census data indicate that the municipality has or may experience growth or development beyond its present boundaries.
Source: SL 1988, ch 74, § 2.



§ 9-4-4.21 Transferred.

9-4-4.21. Transferred to § 9-4-4.11.



§ 9-4-5 Annexation of unplatted territory subject to approval by county commissioners.

9-4-5. Annexation of unplatted territory subject to approval by county commissioners. No such resolution describing unplatted territory therein may be adopted until it has been approved by the board of county commissioners of the county wherein such unplatted territory is situate. For the purposes of this section, unplatted territory is any land which has not been platted by a duly recorded plat or any agricultural land as defined in § 10-6-31.

Source: SDC 1939, § 45.2906 as added by SL 1955, ch 215, § 1; SL 1982, ch 71, § 1.



§ 9-4-6 Exclusion of territory from municipality on petition or by vote of governing body.

9-4-6. Exclusion of territory from municipality on petition or by vote of governing body. Upon a two-thirds vote of the governing body, or on petition in writing signed by not less than three-fourths of the legal voters and by the owners of not less than three-fourths in value of the property in any territory within any municipality being upon the border thereof, the governing body may by resolution exclude the territory from the municipality. However, if all the land sought to be excluded is more than one-half mile from any platted portion of the municipality, the petition must be signed by the owner only.

Source: SL 1887, ch 104, § 2; CL 1887, § 1115; RPolC 1903, § 1509; RC 1919, § 6555; SDC 1939, § 45.2901; SL 1939, ch 191; SL 2016, ch 52, § 4.



§ 9-4-7 Publication of petition for exclusion of territory.

9-4-7. Publication of petition for exclusion of territory. No final action shall be taken by the governing body upon any petition presented in pursuance of the provisions of § 9-4-6 until notice of the presentation of such petition has been given by the petitioners by publication at least once each week for two successive weeks.

Source: SL 1887, ch 104, § 3; CL 1887, § 1116; RPolC 1903, § 1510; RC 1919, § 6556; SDC 1939, § 45.2902.



§ 9-4-8 Petition to circuit court for exclusion of territory after refusal by governing body.

9-4-8. Petition to circuit court for exclusion of territory after refusal by governing body. Upon the failure of the governing body to grant the request contained in a petition presented in accordance with the provisions of §§ 9-4-6 and 9-4-7, for thirty days after the last publication of the notice or upon a refusal to grant such request, the petitioners may present their petition to the circuit court of the county in which such municipality or the greater portion of it is situated, by filing such petition with the clerk of courts.

Source: SL 1887, ch 104, § 4; CL 1887, § 1117; RPolC 1903, § 1511; RC 1919, § 6557; SDC 1939, § 45.2903.



§ 9-4-9 Service of notice of petition to circuit court--Hearing at term or in vacation.

9-4-9. Service of notice of petition to circuit court--Hearing at term or in vacation. Notice of filing pursuant to § 9-4-8 shall be served by the petitioners upon the mayor or president of the Board of Trustees, as the case may be, together with a notice of the time and place when and where a hearing will be had upon such petition, at least ten days before the date of such hearing.

The hearing on the petition may be had by the court at a regular or special term or in vacation.

Source: SL 1887, ch 104, § 4; CL 1887, § 1117; RPolC 1903, § 1511; RC 1919, § 6557; SDC 1939, § 45.2903.



§ 9-4-10 Court order for exclusion of territory--Dismissal of petition.

9-4-10. Court order for exclusion of territory--Dismissal of petition. If upon the hearing the court shall find that the request of the petitioners ought to be granted and can be granted without injustice to the inhabitants or persons interested, the court shall so order.

If the court shall find against the petitioners, the petition shall be dismissed at the cost of the petitioners.

Source: SL 1887, ch 104, § 5; CL 1887, § 1118; RPolC 1903, § 1512; RC 1919, § 6558; SDC 1939, § 45.2904.



§ 9-4-11 Recording of resolution or decree changing municipal boundaries--Effective date.

9-4-11. Recording of resolution or decree changing municipal boundaries--Effective date. Whenever the limits of any municipality are changed by a resolution of the governing body or by a decree of court it shall be the duty of the mayor or the president of the Board of Trustees to cause an accurate map of such territory, together with a copy of the resolution or decree duly certified, to be recorded in the office of the register of deeds of the county or counties in which such territory is situated, and thereupon such territory shall become and be a part of such municipality or be excluded therefrom as the case may be.

Source: SL 1887, ch 104, § 6; CL 1887, § 1119; RPolC 1903, § 1513; RC 1919, § 6563; SDC 1939, § 45.2908; SL 1955, ch 215, § 2.



§ 9-4-12 Annexation of territory near municipal airport prohibited--Exception.

9-4-12. Annexation of territory near municipal airport prohibited--Exception. No other municipality may annex any territory within one and one-quarter miles of any parcel of land operated as a municipal airport by an airport authority organized pursuant to chapter 50-6A. However, if the governing body of the airport-operating municipality consents, by resolution, to such a proposed annexation by another municipality, the provisions of this section do not apply to the extent of the waiver provided in the consent resolution of the airport-operating municipality.

Source: SL 2003, ch 42, § 1; SL 2005, ch 47, § 1.



§ 9-4-13 Annexation of territory near municipal airport between March 15, 2003 and July 1, 2003 voidable.

9-4-13. Annexation of territory near municipal airport between March 15, 2003 and July 1, 2003 voidable. If any municipality other than a municipality that operates a municipal airport by an airport board organized pursuant to chapter 50-6 has annexed between March 15, 2003, and July 1, 2003, any territory within one and one-quarter miles of any exterior boundary of such a municipal airport, the governing body of the airport-operating municipality may, by resolution, within sixty days of the date of such annexation, void all or any portion of such annexation within one and one-quarter miles of the exterior boundary of such municipal airport.

Source: SL 2003, ch 42, § 2.



§ 9-4-14 Municipal airport outside corporate limits exempt from annexation restrictions--Extraterritorial jurisdiction--Application to property in another municipality.

9-4-14. Municipal airport outside corporate limits exempt from annexation restrictions--Extraterritorial jurisdiction--Application to property in another municipality. If a municipality operates an airport organized pursuant to Title 50 outside the corporate limits of the municipality, the restrictions of § 9-4-1 against annexation of noncontiguous territory do not apply to the annexation of the airport by such municipality. If the municipality annexes such airport, the municipality may exercise extraterritorial jurisdiction pursuant to chapter 11-6, but only to the extent of one and one-quarter miles of the exterior boundary of the airport property. Such one and one-quarter mile extraterritorial jurisdiction supercedes the three-mile extraterritorial jurisdiction of any other municipality or jurisdiction of any other governmental entity, except as provided in Title 50.

Such one and one-quarter mile extraterritorial jurisdiction does not include property located within the corporate limits of another municipality. However, the latter municipality may not allow any airport hazards as defined in Title 50 in its corporate limits within the one and one-quarter mile extraterritorial jurisdiction around the airport property.

Source: SL 2003, ch 42, § 3.






Chapter 05 - Annexation Of Contiguous Municipalities

§ 9-5-1 Petition by voters of municipality to be annexed--Agreement on terms of annexation--Resolutions of governing bodies.

9-5-1. Petition by voters of municipality to be annexed--Agreement on terms of annexation--Resolutions of governing bodies. No consolidation of contiguous municipalities may be considered unless fifteen percent of the registered voters of the municipality, based upon the total number of registered voters at the last preceding general election, desiring to be annexed to another who are also named as owners of real property in the tax list of the last preceding year, shall file with the municipal finance officer a petition requesting consolidation. When such petition has been filed the governing bodies of the municipalities concerned shall meet and fix the terms upon which the proposed annexation shall be made. If both governing bodies agree upon the proposed terms, they shall by identical resolutions so declare.

Source: SL 1951, ch 249, § 1; SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01; SL 1987, ch 67, § 21.



§ 9-5-2 Publication of resolutions of annexation--Approval of voters required.

9-5-2. Publication of resolutions of annexation--Approval of voters required. All resolutions referred to in this chapter shall be adopted and be published and shall take effect as other resolutions provided that the proposed plan of consolidation shall not take effect unless approved by the voters of both municipalities at elections as hereinafter provided.

Source: SL 1951, ch 249, § 1; SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01.



§ 9-5-3 Notice, conduct, and canvass of elections on annexation.

9-5-3. Notice, conduct, and canvass of elections on annexation. Such elections on the proposition of consolidating such contiguous municipalities as fixed and called by resolution shall be noticed, held, conducted, and canvassed as provided for a special or annual election as the case be.

Source: SL 1951, ch 249, § 2; SL 1955, ch 214, § 2; SDC Supp 1960, § 45.29A02.



§ 9-5-4 Waiting period after rejection of annexation by voters.

9-5-4. Waiting period after rejection of annexation by voters. If either election fails no other election on the same question shall be held sooner than three years after the effective date of said resolutions proposing the plan for annexation.

Source: SL 1951, ch 249, § 2; SL 1955, ch 214, § 2; SDC Supp 1960, § 45.29A02.



§ 9-5-5 Submission of question to voters of municipality to be annexed--Date of election.

9-5-5. Submission of question to voters of municipality to be annexed--Date of election. After the resolutions proposing the plan for annexation shall take effect, the municipality to be annexed shall, by resolution, submit the question of annexation to the voters of such municipality at a special election called for that purpose fixing the date thereof or at the next annual municipal election, provided that any such election shall be held within sixty days after the said resolutions proposing the plan for annexation shall take effect.

Source: SL 1951, ch 249, § 1; SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01.



§ 9-5-6 Form of ballot on question of annexation.

9-5-6. Form of ballot on question of annexation. The proposition for consolidation of such contiguous municipalities shall be submitted to the voters thereof on a separate ballot and shall be so stated so as to enable each voter to vote for or against the proposed consolidation by making a cross (.) or check mark (.) in a square or circle preceding the phrase "For the annexation of (naming the municipality) to (naming the municipality)" or "Against the annexation of (naming the municipality) to (naming the municipality)."

Source: SL 1951, ch 249, § 3; SDC Supp 1960, § 45.29A03.



§ 9-5-7 Resolution declaring approval by voters of municipality to be annexed--Filing with annexing municipality--Submission to voters of annexing municipality--Date of election.

9-5-7. Resolution declaring approval by voters of municipality to be annexed--Filing with annexing municipality--Submission to voters of annexing municipality--Date of election. If a majority of the votes cast in the election held in the municipality desiring to be annexed are in favor of annexation, the governing body of the municipality shall so declare by resolution. A certified copy of the whole proceedings for the annexation shall be filed within ten days after the election with the auditor of the municipality to which the annexation is to be made. Upon the filing of the certified copy as provided in this section, the municipality to which annexation is to be made shall by resolution submit the question of annexation to the voters of the municipality at a special election called for that purpose fixing the date thereof within sixty days after the filing of the certified copy of the proceedings as provided in this section. If the filing is on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question shall be submitted at that annual municipal election.

Source: SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01; SL 1983, ch 53, § 2.



§ 9-5-8 Resolution declaring approval by voters of annexing municipality--Filing and recording of proceedings.

9-5-8. Resolution declaring approval by voters of annexing municipality--Filing and recording of proceedings. If a majority of the votes cast in the municipality to which annexation is to be made be in favor of annexation, the governing body of such municipality shall so declare by resolution. A certified copy of the whole proceedings of the annexation shall be filed with the auditor of such municipality and he shall file a certified copy of such proceedings and a certified copy of the proceedings of the municipality to be annexed with the secretary of state, and in the office of the register of deeds of the county, who shall record the same.

Source: SL 1951, ch 249, § 4; SL 1955, ch 214, § 3; SDC Supp 1960, § 45.29A04.



§ 9-5-9 Effective date of annexation--Implementing ordinance.

9-5-9. Effective date of annexation--Implementing ordinance. Except as otherwise provided in the plan for consolidation, when certified copies of the proceedings are so filed, the annexation shall be effective and complete and the municipality to which the annexation is made shall have the power, and it shall be its duty, to pass such ordinance as will carry into effect such annexation, and thereafter the municipality annexed shall be a part of the municipality to which the annexation is made.

Source: SL 1951, ch 249, § 5; SL 1953, ch 267; SDC Supp 1960, § 45.29A05.



§ 9-5-10 Proceedings to compel compliance with terms of annexation--Existing rights and liabilities preserved.

9-5-10. Proceedings to compel compliance with terms of annexation--Existing rights and liabilities preserved. Any citizen of the annexed municipality may maintain legal proceedings to compel the municipality and the governing body thereof, to which annexation is made, to execute such terms and conditions, but such annexation shall not affect or impair any rights or liabilities then existing for or against either of such municipalities, and they may be enforced as hereinafter provided.

Source: SL 1951, ch 249, § 6; SDC Supp 1960, § 45.29A06.



§ 9-5-11 Title to municipal property after annexation.

9-5-11. Title to municipal property after annexation. The municipality as enlarged by such consolidation shall have title to all real and personal property of both municipalities.

Source: SL 1951, ch 249, § 9; SDC Supp 1960, § 45.29A09.



§ 9-5-12 Assumption of municipal debts and obligations after annexation.

9-5-12. Assumption of municipal debts and obligations after annexation. All debts and obligations of the municipalities as enlarged by such consolidation, other than existing bonded indebtedness, shall be assumed and be paid by the municipality as enlarged by such consolidation.

Source: SL 1951, ch 249, § 10; SDC Supp 1960, § 45.29A10.



§ 9-5-13 Bonded indebtedness of annexing municipality--Tax levy--Property in annexed municipality exempt.

9-5-13. Bonded indebtedness of annexing municipality--Tax levy--Property in annexed municipality exempt. Except as otherwise provided in the plan for consolidation, all existing bonded indebtedness of the municipality to which annexation is made shall be paid by such municipality by a tax to be levied exclusively upon the property subject to taxation within the limits of the same as it existed prior to such annexation or as such original limits are changed, and none of the real estate or property embraced within the limits of the annexed municipality shall ever be subjected, in any way, to the payment of any part of said bonded indebtedness.

Source: SL 1951, ch 249, § 7; SDC Supp 1960, § 45.29A07.



§ 9-5-14 Bonded indebtedness of annexed municipality--Tax levy.

9-5-14. Bonded indebtedness of annexed municipality--Tax levy. Except as otherwise provided in the plan for consolidation, the existing bonded indebtedness of the municipality annexed shall be paid by such municipality; and the governing body of the municipality as it exists after annexation is authorized, and it is made its duty, to provide for the payment of such existing bonded indebtedness by the levy of taxes upon the property subject to taxation within the limits of such municipality so annexed, and to continue such tax from year to year so long as the same shall be necessary.

Source: SL 1951, ch 249, § 8; SDC Supp 1960, § 45.29A08.



§ 9-5-15 Enforcement of claims and demands against annexed municipality--Payment of judgments.

9-5-15. Enforcement of claims and demands against annexed municipality--Payment of judgments. Suits to enforce claims or demands existing at the time of annexation against the municipality annexed may be prosecuted or brought against the municipality to which annexation is made, and judgments obtained shall be paid as provided in § 9-5-12 for the payment of the indebtedness of such annexed municipality.

Source: SL 1951, ch 249, § 11; SDC Supp 1960, § 45.29A11.



§ 9-5-16 School districts consolidated on annexation.

9-5-16. School districts consolidated on annexation. Upon consolidation of contiguous municipalities as herein provided, the school districts thereof shall ipso facto be consolidated, the school district of the annexed municipality becoming a part of the school district of the annexing municipality.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-17 Title to school district property after consolidation--Assumption of debts and obligations.

9-5-17. Title to school district property after consolidation--Assumption of debts and obligations. The school district as enlarged by such consolidation shall have title to all real and personal property of both school districts. All debts and obligations of the school districts as enlarged by such consolidation, other than existing bonded indebtedness, shall be assumed and paid by the school district as enlarged by such consolidation.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-18 Bonded indebtedness of annexing school district--Tax levy--Property in annexed district exempt.

9-5-18. Bonded indebtedness of annexing school district--Tax levy--Property in annexed district exempt. Except as otherwise provided in the plan for consolidation, all existing bonded indebtedness of the school district to which annexation is made shall be paid by such school district by a tax to be levied exclusively upon the property subject to taxation within the limits of the same as it existed prior to such annexation or as such original limits are changed, and none of the real estate or property embraced within the limits of the annexed school district shall ever be subjected in any way to the payment of any part of said bonded indebtedness.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-19 Bonded indebtedness of annexed school district--Tax levy.

9-5-19. Bonded indebtedness of annexed school district--Tax levy. Except as otherwise provided in the plan for consolidation, the existing bonded indebtedness of the school district annexed shall be paid by such school district and the board of the school district as it exists after annexation is authorized, and it is made its duty, to provide for the payment of such existing bonded indebtedness by the levy of taxes upon the property subject to taxation within the limits of such school district so annexed and to continue such tax from year to year so long as the same shall be necessary.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-20 Continuation in force of ordinances, contracts, rights and liabilities of annexed municipality and school district.

9-5-20. Continuation in force of ordinances, contracts, rights and liabilities of annexed municipality and school district. All ordinances, resolutions, contracts, franchises, obligations, rights, and liabilities of the annexed municipality or school district shall continue in force and effect the same as though no consolidation had occurred except as herein otherwise provided or except as completed, discharged, modified, repealed, or otherwise changed in the manner provided by law.

Source: SL 1951, ch 249, § 13; SDC Supp 1960, § 45.29A13.






Chapter 06 - Dissolution Of Municipalities

§ 9-6-1 Landowners' petition to circuit court for dissolution by decree.

9-6-1. Landowners' petition to circuit court for dissolution by decree. Whenever a municipality shall have less than two hundred fifty population, the owners of a majority of the real property therein, both in area and assessed valuation, may petition the circuit court of the county in which such municipality or any part thereof is situated for the dissolution of the municipality.

Source: SL 1903, ch 91, § 1; RC 1919, § 6566; SDC 1939, § 45.3002.



§ 9-6-2 Contents of petition for dissolution by decree--Verification and filing.

9-6-2. Contents of petition for dissolution by decree--Verification and filing. Such petition must show the name of the municipality, the date of its incorporation, the fact that it contains a population of less than two hundred fifty persons, and that the petitioners are the owners of more than one-half of the real property contained within its limits, in area, and of more than one-half of such real property in assessed valuation, as shown by the last assessment thereof prior to the filing of such petition. Such petition shall be verified by the affidavit of two or more of the petitioners to the effect that the statements contained in it are true and be filed in the office of the clerk of the circuit court.

Source: SL 1903, ch 91, § 1; RC 1919, § 6566; SDC 1939, § 45.3002.



§ 9-6-3 Show cause order to municipality on petition for dissolution--Service.

9-6-3. Show cause order to municipality on petition for dissolution--Service. Upon the filing of a petition as provided in §§ 9-6-1 and 9-6-2 the circuit court shall issue an order to the municipality, returnable in not less than ten nor more than thirty days, to show cause why the petition should not be granted. Such order shall be served in the same manner as summonses in civil action against municipalities not less than ten nor more than thirty days before the return date thereof.

Source: SL 1903, ch 91, § 2; RC 1919, § 6567; SDC 1939, § 45.3003.



§ 9-6-4 Objections to petition for dissolution--Taking of evidence.

9-6-4. Objections to petition for dissolution--Taking of evidence. Upon the return day of such order, or any day to which the hearing thereon may be adjourned, objections to the petition may be filed on behalf of the municipality or any property owner or taxpayer thereof, which objections shall be in writing and be verified in the same manner as the petition.

The court may upon such hearing take such evidence as it may deem proper to a determination of the petition and objections thereto.

Source: SL 1903, ch 91, § 2; RC 1919, § 6567; SDC 1939, § 45.3003.



§ 9-6-5 Referee to determine facts on petition for dissolution--Report of referee.

9-6-5. Referee to determine facts on petition for dissolution--Report of referee. If upon such hearing it appears to the satisfaction of the court that the interests of such municipality and of its property owners and taxpayers require that the municipality be dissolved, the court shall appoint a referee to make an enumeration of its population and to examine the records of such municipality and of the county in which the same is situated, to ascertain whether such petition has been executed by persons owning more than one-half of the real property within such corporation, both in area and assessed valuation.

The court may also refer to such referee any other question in controversy which may arise upon the petition and objections thereto.

Such referee shall with all convenient speed make his report to the court of all matters referred to him, and upon the filing of such report and upon not less than six days' notice to the municipality, the court shall consider the report of the referee.

Source: SL 1903, ch 91, § 3; RC 1919, § 6568; SDC 1939, § 45.3004.



§ 9-6-6 Decree of dissolution of municipality.

9-6-6. Decree of dissolution of municipality. If it appears from such report that the population of such municipality is less than two hundred fifty, and that such petition has been executed by property owners owning more than one-half of the real property within such municipality, both in area and in assessed valuation; and if it further appears to the satisfaction of the court that it is to the best interests of such municipality and of the property owners thereof that it be dissolved, the court shall render a judgment adjudging and decreeing the dissolution of such municipality.

Source: SL 1903, ch 91, § 3; RC 1919, § 6568; SDC 1939, § 45.3004.



§ 9-6-7 Judgment record in proceedings for dissolution.

9-6-7. Judgment record in proceedings for dissolution. The petition and all objections thereto, the report of the referee, and the judgment of dissolution shall be entered by the clerk of courts upon his judgment record, the same as judgments are entered in civil cases.

Source: SL 1903, ch 91, § 3; RC 1919, § 6568; SDC 1939, § 45.3004.



§ 9-6-8 Filing and recording of decree of dissolution--Cessation of municipal existence.

9-6-8. Filing and recording of decree of dissolution--Cessation of municipal existence. A copy of the judgment of dissolution, certified by the clerk of courts, shall be filed in the office of the register of deeds in the county or counties in which such municipality is situated and in the Office of the Secretary of State, and upon the filing of such copies such municipality shall be deemed to be dissolved, and it shall cease to be a municipality excepting as set forth in § 9-6-9.

Source: SL 1903, ch 91, § 4; RC 1919, § 6569; SDC 1939, § 45.3005.



§ 9-6-9 Jurisdiction of municipal territory after dissolution--Power of municipal officers to wind up affairs.

9-6-9. Jurisdiction of municipal territory after dissolution--Power of municipal officers to wind up affairs. After the entry of the judgment of dissolution the territory comprised in such municipality shall revert to the jurisdiction and control and shall become a part of the local subdivision or organization of which it would have been a part had it never existed.

Its governing body and other officers shall cease to possess any powers except that they shall remain in office and shall possess, under the direction of the circuit court, all powers necessary to the winding up of the corporate affairs of such municipality, including the power to levy and collect taxes to pay its indebtedness, and to make all orders necessary for the disposal of its property and for the proper distribution of the proceeds thereof. Such governing body and other officers shall remain in office for such purposes only for the period of six months after the entry of the judgment of dissolution unless the court entering such judgment shall order an extension of such period of six months for the purpose of permitting the affairs of such municipality to be fully closed.

Source: SL 1903, ch 91, § 5; RC 1919, § 6570; SDC 1939, § 45.3006.



§ 9-6-10 Application for dissolution by election--Ballot form and conduct of election.

9-6-10. Application for dissolution by election--Ballot form and conduct of election. If an application signed by fifteen percent of the registered voters of any municipality, based upon the total number of registered voters at the last preceding general election, having less than one thousand inhabitants is presented to the governing body asking for the dissolution of the municipality, the governing body shall call a special election by giving fifty days' published notice thereof to determine whether the municipality shall be dissolved. No signature on the application is valid if signed more than six months prior to the filing of the application. If any such application is presented on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question shall be submitted at that annual municipal election.

The vote upon the question of dissolution shall be by ballot and cast in the manner provided by chapter 9-13.

Source: SL 1893, ch 35, § 1; RPolC 1903, §§ 1415, 1465; RC 1919, § 6564; SDC 1939, § 45.3001; SL 1983, ch 52, § 2; SL 1983, ch 53, § 3; SL 1987, ch 67, § 14.



§ 9-6-11 Waiting period after rejection of dissolution by voters.

9-6-11. Waiting period after rejection of dissolution by voters. Where an election is had under § 9-6-10 and a majority of the votes cast at such election shall be against dissolution, there shall be no other election held for the purpose of dissolving the municipality until five years after the date of such first election.

Source: SL 1893, ch 35, § 1; RPolC 1903, §§ 1415, 1465; RC 1919, § 6564; SDC 1939, § 45.3001.



§ 9-6-12 Number of votes required for dissolution--Cessation of municipal existence--Disposition of municipal property--Existing rights preserved.

9-6-12. Number of votes required for dissolution--Cessation of municipal existence--Disposition of municipal property--Existing rights preserved. If a majority of all the votes cast at an election under § 9-6-10 shall be for dissolution and such vote shall have been given by two-fifths of all the legal voters in such municipality, as shown by the vote cast at the last preceding annual election therein, a statement of the vote signed by the mayor or president of the Board of Trustees and attested by the auditor or clerk shall be filed in the office of the register of deeds of the proper county; and such municipality shall, at the expiration of six months from the time of holding such election, cease to be a municipality, and the property belonging to it after the payment of its debts and liabilities shall be disposed of in such manner as the governing body may direct.

Such dissolution shall not affect the rights of any person under any contract with such municipality.

Source: SL 1893, ch 35, §§ 1, 2; RPolC 1903, §§ 1415, 1416, 1465, 1466; RC 1919, §§ 6564, 6565; SDC 1939, § 45.3001.






Chapter 07 - Third Class Municipality Board Of Trustees

§ 9-7-1 Composition and election of board--Qualifications of trustee--Change in number.

9-7-1. Composition and election of board--Qualifications of trustee--Change in number. The Board of Trustees of a third class municipality shall consist of not less than three nor more than five members elected at large. Each shall be a legal voter of the municipality. The number of trustees of a municipality may be increased to five or reduced to three in the manner prescribed by chapter 9-11.

Source: PolC 1877, ch 24, § 15; CL 1887, § 1036; SL 1895, ch 182, § 1; RPolC 1903, § 1431; SL 1905, ch 170; SL 1907, ch 243; RC 1919, § 6196; SL 1933, ch 151; SDC 1939, § 45.0601; SL 1979, ch 48, §§ 1, 2; SL 1992, ch 60, § 2.



§ 9-7-2 Repealed.

9-7-2. Repealed by SL 2009, ch 69, § 7.



§ 9-7-3 Terms of office of trustees--Vacancy.

9-7-3. Terms of office of trustees--Vacancy. The members of the Board of Trustees shall hold office for three years and until their successors are elected and qualified. A vacancy on the board shall be filled as provided in § 9-13-14.1 or 9-13-14.2.

When a municipality is organized, the trustees shall be elected for terms of one, two, and three years respectively at the first annual election. At subsequent elections each trustee shall be elected for a term of three years.

Source: SL 1907, ch 243, § 1; RC 1919, § 6197; SL 1931, ch 200, § 1; SDC 1939, § 45.0602; SL 1992, ch 60, § 2; SL 2014, ch 50, § 2.



§ 9-7-4 Repealed.

9-7-4. Repealed by SL 1979, ch 50, § 5.



§ 9-7-5 President of board.

9-7-5. President of board. At the first regular meeting after their election the members of the Board of Trustees shall elect one of their number as president to serve for one year and until his successor is elected and qualified.

Source: PolC 1877, ch 24, § 19; CL 1887, § 1040; RPolC 1903, § 1435; RC 1919, § 6200; SDC 1939, § 45.0605.



§ 9-7-6 Regular and special meetings of board.

9-7-6. Regular and special meetings of board. The board shall hold regular meetings at such times as may be provided by ordinance.

Special meetings of the board may be held at any time upon call of the president or clerk by oral or written notice to the members present within the municipality.

Source: PolC 1877, ch 24, § 21; CL 1887, § 1042; RPolC 1903, § 1437; RC 1919, §§ 6201, 6202; SDC 1939, § 45.0606; SL 1989, ch 72, § 1.



§ 9-7-7 Quorum--Majority required for action.

9-7-7. Quorum--Majority required for action. A majority of the members of the board shall constitute a quorum, but no act of the board shall be effective unless assented to by a majority of the members.

Source: RC 1919, § 6203; SDC 1939, § 45.0607.






Chapter 08 - Aldermanic Form Of Government

§ 9-8-1 Mayor--Term of office.

9-8-1. Mayor--Term of office. The chief executive officer of a municipality under the aldermanic form is the mayor. The mayor holds office for a term of not less than two nor more than five years as determined by ordinance. A mayor may hold office for more than one term.

Source: SDC 1939, § 45.0701; SL 1959, ch 267; SL 1984, ch 53, § 1; SL 1992, ch 60, § 2; SL 1992, ch 61, § 1; SL 2001, ch 42, § 1; SL 2017, ch 56, § 1.



§ 9-8-1.1 Qualifications of mayor and alderman.

9-8-1.1. Qualifications of mayor and alderman. A person may be nominated, elected, or appointed as a mayor or as an alderman if the person is a citizen of the United States, a voter of and resident of the municipality, and, if an alderman, a voter of and resident of the ward for which the person is to hold office.

Source: SL 1992, ch 61, § 2; SL 2017, ch 56, § 2.



§ 9-8-2 Vacancy in office of mayor--Temporary absence or disability.

9-8-2. Vacancy in office of mayor--Temporary absence or disability. If there is a vacancy from any cause in the office of the mayor, the vacancy shall be filled by appointment by a majority vote of the aldermen, as soon as practicable after the vacancy occurs, to serve until the office is filled by election for the unexpired term at the next annual municipal election or by special election as provided in § 9-13-14.2. Until the vacancy is filled or during the time of temporary absence or disability of the mayor, the powers and duties of mayor are executed by the president or vice president of the council as provided in § 9-8-7.

Source: SL 1890, ch 37, art III, § 2; RPolC 1903, §§ 1182, 1184; SL 1907, ch 89; RC 1919, § 6205; SDC 1939, § 45.0701; SL 1959, ch 267; SL 1981, ch 64; SL 2005, ch 48, § 1; SL 2017, ch 56, § 3.



§ 9-8-3 Powers and duties of mayor--Veto power.

9-8-3. Powers and duties of mayor--Veto power. The mayor presides at all meetings of the council but only votes in case of a tie. The mayor performs other duties as may be prescribed by the laws and ordinances, and takes care that the laws and ordinances are faithfully executed. The mayor shall annually, or as may be necessary, give the council information relative to the affairs of the municipality, and recommend for the council's consideration the measures the mayor deems expedient. The mayor may sign or veto any ordinance or resolution passed by the common council, and may veto any part or item of an ordinance or resolution appropriating money.

Source: SL 1890, ch 37, art III, §§ 4, 8, 10, 14; RPolC 1903, §§ 1185, 1189, 1191, 1195; RC 1919, §§ 6206 to 6208; SDC 1939, § 45.0702; SL 1992, ch 60, § 2; SL 2017, ch 56, § 4.



§ 9-8-4 Composition of common council--Election and terms of office of aldermen--Vacancy.

9-8-4. Composition of common council--Election and terms of office of aldermen--Vacancy. The common council consists of the mayor elected at large and two aldermen elected from and by the voters of each ward of the municipality. The term of office is two years, unless a municipality adopts an ordinance establishing the term of office to be three, four, or five years. The mayor and aldermen hold office until their successors are elected and qualified. At the first election of aldermen, the council shall stagger the initial terms of the alderman in each ward to provide that the two aldermen are not up for reelection in the same year. A person may hold office for more than one term. The vacancy of an alderman is filled as provided in § 9-13-14.1 or 9-13-14.2

Source: SDC 1939, § 45.0703; SL 1998, ch 44, § 1; SL 2005, ch 48, § 2; SL 2017, ch 56, § 5.



§ 9-8-5 Power of council to judge members and govern proceedings--Bribery vacating office.

9-8-5. Power of council to judge members and govern proceedings--Bribery vacating office. The council is the judge of the election and qualification of its members. The council determines its rules of procedure, and may punish its members for disorderly conduct, and, with the concurrence of two-thirds of the aldermen may expel a member.

Any alderman who is convicted of bribery shall vacate the position.

Source: SL 1890, ch 37, art IV, §§ 6, 7; RPolC 1903, §§ 1203, 1204; RC 1919, § 6210; SDC 1939, § 45.0704; SL 2017, ch 56, § 6.



§ 9-8-6 Repealed.

9-8-6. Repealed by SL 1979, ch 50, § 3.



§ 9-8-7 President and vice president of council--Election and duties.

9-8-7. President and vice president of council--Election and duties. At the first regular meeting after the annual election in each year and after the qualification of the newly elected aldermen, the council shall elect from among its members a president and vice president, who shall hold their respective offices for the municipal year.

The president of the council in the absence of the mayor acts as the presiding officer of the council. During the absence of the mayor from the municipality or the mayor's temporary disability, the president of the council is acting mayor and has all the powers of the mayor.

In the absence or disability of the mayor and president of the council, the vice president of the council shall perform the duties of the mayor and president of the council.

However, the president of the council or vice president of the council acting as the mayor shall only vote as an alderman. No alderman acting as mayor may vote as the mayor to break a tie vote.

Source: SL 1890, ch 37, art IV, § 10; RPolC 1903, § 1207; RC 1919, § 6213; SDC 1939, § 45.0706; SL 1992, ch 60, § 2; SL 2017, ch 56, § 7.



§ 9-8-8 Meetings of council--Quorum--Journal of proceedings.

9-8-8. Meetings of council--Quorum--Journal of proceedings. The council holds its regular meetings on the first Monday of each month but may, by ordinance, change the day of its regular monthly meetings. The council may prescribe by ordinance the manner in which special meetings may be called.

A majority of the aldermen constitutes a quorum to do business. When a seat on a council is vacant due to removal, resignation, death, or by operation of law, the quorum consists of the majority of the remaining aldermen who are qualified to serve as aldermen by election or appointment pursuant to chapter 9-13. The council may compel the attendance of absentees under such penalties as may be prescribed by ordinance.

The meetings of the council are open to the public and it shall keep a journal of its proceedings.

Source: SL 1890, ch 37, art IV, §§ 9, 11; RPolC 1903, §§ 1205, 1206, 1208; RC 1919, §§ 6211, 6212, 6214; SDC 1939, § 45.0705; SL 2017, ch 56, § 8.



§ 9-8-9 Repealed.

9-8-9. Repealed by SL 2013, ch 35, § 1.



§ 9-8-10 Recording of votes by council members--Number of votes required for action.

9-8-10. Recording of votes by council members--Number of votes required for action. A roll call vote shall be taken upon the passage of all ordinances and upon any proposal to expend or appropriate money, and in all other cases at the request of any member. All votes shall be entered in the minutes of its proceedings.

The majority vote of the aldermen shall be necessary to pass an ordinance or proposal which expends or appropriates money, and the mayor may not break a tie on an ordinance or proposal to expend or appropriate money. The mayor may break a tie on all other ordinances or proposals.

A two-thirds vote of the aldermen is required to sell any city property.

Source: SL 1890, ch 37, art IV, § 12; RPolC 1903, § 1209; RC 1919, § 6215; SDC 1939, § 45.0707; SL 1992, ch 60, § 2; SL 2017, ch 56, § 9.



§ 9-8-11 Reconsideration of council action.

9-8-11. Reconsideration of council action. A vote of the council may be reconsidered or rescinded at a regular or special meeting if a quorum is present and a majority vote to reconsider or rescind the action.

Source: SL 1890, ch 37, art IV, § 13; RPolC 1903, § 1210; RC 1919, § 6216; SDC 1939, § 45.0708; SL 2017, ch 56, § 10.






Chapter 09 - Commissioner Form Of Government

§ 9-9-1 Composition of board of commissioners.

9-9-1. Composition of board of commissioners. Under the commission form, where a city manager is not employed, the board of commissioners shall consist of the mayor and two or four commissioners elected at large.

Source: SL 1913, ch 119, § 10; RC 1919, § 6219; SDC 1939, § 45.0801.



§ 9-9-2 Qualifications of commissioners.

9-9-2. Qualifications of commissioners. No person shall be eligible to nomination or election as a member of the board unless he shall be a citizen of the United States and shall be a resident and voter of the municipality.

Source: SL 1913, ch 119, § 22; RC 1919, § 6220; SDC 1939, § 45.0802; SL 1970, ch 56, § 1; SL 1972, ch 154, § 22.



§ 9-9-3 Terms of office of mayor and commissioners--Vacancy.

9-9-3. Terms of office of mayor and commissioners--Vacancy. No term of office of the members of the board including the mayor may exceed five years as determined by ordinance, except that at the first election after the adoption of the commission form of government the mayor's term shall be for five years and the commissioners shall determine by lot their respective terms. If the number of commissioners is four, one shall serve for one year, one for two years, one for three years, and one for four years. If the number of commissioners is two, one shall serve for two years and one for four years. At the annual election preceding the expiration of the term of office of the mayor or any commissioner, a successor shall be elected for a term not to exceed five years as determined by ordinance. A vacancy on the commission shall be filled as provided in § 9-13-14.1 or 9-13-14.2.

Source: SL 1913, ch 119, § 10; RC 1919, § 6221; SDC 1939, § 45.0802; SL 1984, ch 53, § 2; SL 2014, ch 50, § 3.



§ 9-9-4 Oath of office of mayor and commissioners.

9-9-4. Oath of office of mayor and commissioners. Before entering upon the discharge of his duties the mayor and each commissioner shall take and file an oath to support the Constitution of the United States and of this state and faithfully to discharge the duties of his office, and that he is not under direct or indirect obligation to appoint or elect any person to any office, position, or employment under the government of the first or second class municipality.

Source: SL 1913, ch 119, § 13; RC 1919, § 6222; SDC 1939, § 45.0803; SL 1992, ch 60, § 2.



§ 9-9-5 Bond of mayor and commissioners.

9-9-5. Bond of mayor and commissioners. Before entering upon the discharge of his duties the mayor and each commissioner shall execute a bond payable to the first or second class municipality in the sum of two thousand dollars in municipalities of the second class and in the sum of five thousand dollars in municipalities of the first class.

Such bond shall be given and executed by a surety company authorized by law to transact business in this state and filed in and remain a permanent record of the Office of the Auditor. Such bond shall be conditioned that the principal thereof shall account for and pay over and deliver to his successor in office and to the municipality any and all money or property belonging to it or which shall come into his hands by reason of his office, and well and faithfully perform the duties of his office according to the laws of the state and the ordinances of the municipality.

Source: SL 1913, ch 119, § 13; RC 1919, § 6222; SDC 1939, § 45.0803; SL 1981, ch 44, § 18; SL 1992, ch 60, § 2.



§ 9-9-6 Resignation or removal of mayor or commissioners--Filling of vacancies.

9-9-6. Resignation or removal of mayor or commissioners--Filling of vacancies. The resignation of the mayor or any commissioner shall be in writing to the board.

The permanent removal of the mayor or any commissioner from the territorial limits of the first or second class municipality creates a vacancy in the office.

In case of any vacancy from any cause in the office of mayor the vacancy shall be filled by appointment pursuant to § 9-9-8 until the position is filled by election at the next annual municipal election or by special election as provided in § 9-13-14.2. A vacancy on the commission shall be filled as provided in § 9-13-14.1 or as provided in § 9-13-14.2.

Source: SL 1913, ch 119, § 16; RC 1919, § 6223; SDC 1939, § 45.0804; SL 1968, ch 181; SL 1979, ch 50, § 4; SL 1992, ch 60, § 2; SL 2005, ch 48, § 3.



§ 9-9-7 Mayor as president of board--Voting power.

9-9-7. Mayor as president of board--Voting power. The mayor shall be president of the board and shall have a vote upon all questions but shall not have the right of veto.

Source: SL 1913, ch 119, § 10; RC 1919, § 6219; SDC 1939, § 45.0801.



§ 9-9-8 Absence or disability of mayor--Acting mayor during vacancy in office.

9-9-8. Absence or disability of mayor--Acting mayor during vacancy in office. In case the mayor is unable to perform the duties of his office by reason of absence or sickness, the board shall appoint by a majority vote of all members thereof one of its members to act in his stead, whose official designation shall be "acting president of the board of commissioners." The commissioner so appointed shall be invested with all the powers and shall perform all the duties of the mayor during such absence or sickness.

In case of a vacancy in the office of mayor, the board of commissioners shall appoint by a majority vote of all the members thereof one of its number as acting mayor, who shall be invested with all the powers and shall perform all the duties of the mayor, until the election of a mayor.

Source: SL 1913, ch 119, § 21; RC 1919, § 6227; SDC 1939, § 45.0808; SL 1968, ch 182, § 1.



§ 9-9-9 General oversight of city departments by board.

9-9-9. General oversight of city departments by board. The board constituted of the mayor and the commissioners shall have control of all departments of the first or second class municipality and to that end shall have power to make and enforce such rules and regulations as it may see fit and proper for the organization, management, and operation of the departments of the municipality and of whatever agencies may be created for the administration of its affairs.

Source: SL 1913, ch 119, § 18; SL 1915, ch 113, § 2; RC 1919, § 6224; SDC 1939, § 45.0805; SL 1992, ch 60, § 2.



§ 9-9-10 Board compelling attendance of witnesses and production of evidence--Execution and service of process.

9-9-10. Board compelling attendance of witnesses and production of evidence--Execution and service of process. The board of commissioners shall have the power to summon and compel the attendance of witnesses and the production of books and papers whenever it may be necessary for the effective discharge of its duties. All process necessary to enforce the powers conferred by this section and § 9-9-9 shall be signed by the mayor and attested by the auditor, and shall be served by its policeman or by the sheriff of the county.

Source: SL 1913, ch 119, § 18; SL 1915, ch 113, § 2; RC 1919, § 6224; SDC 1939, § 45.0805.



§ 9-9-11 Regular meetings of board of commissioners.

9-9-11. Regular meetings of board of commissioners. The board shall meet at least once every week, or as otherwise determined by ordinance, in regular meeting at such time as shall be fixed by the board, at the city hall or other designated place, to consider, take under advisement, and act upon such business as may come before it.

Source: SDC 1939, § 45.0810; SL 1999, ch 38, § 1.



§ 9-9-12 Special meetings of commissioners.

9-9-12. Special meetings of commissioners. Special meetings may be called by the mayor or by any two commissioners at any time, to consider only such matters as shall be mentioned in the call for such meeting by written notice thereof given to each member of the board then in the first or second class municipality.

Source: SL 1913, ch 119, § 31; RC 1919, § 6229; SDC 1939, § 45.0810; SL 1992, ch 60, § 2.



§ 9-9-13 Board meetings open to public--Journal of proceedings.

9-9-13. Board meetings open to public--Journal of proceedings. All sessions of the board shall be open to the public.

It shall keep a journal of its proceedings.

Source: SL 1913, ch 119, §§ 31, 33; RC 1919, §§ 6228, 6229; SDC 1939, § 45.0810.



§ 9-9-14 Quorum of board--Majority vote required for action.

9-9-14. Quorum of board--Majority vote required for action. A majority of the board shall constitute a quorum for the transaction of all business, but a less number may adjourn from time to time and compel the attendance of absentees under such penalties as may be prescribed by ordinance.

No action of the board shall be effective unless upon a vote of a majority of such quorum.

Source: SL 1913, ch 119, §§ 31, 32; RC 1919, §§ 6229, 6230; SDC 1939, § 45.0810.



§ 9-9-15 Board action in absence of commissioner.

9-9-15. Board action in absence of commissioner. No final action shall be taken in any matter concerning the special department of any absent commissioner unless such business has been made a special order of the day, or such action is taken at a regular meeting of the board.

Source: SL 1913, ch 119, § 31; RC 1919, § 6229; SDC 1939, § 45.0810.



§ 9-9-16 Recording of votes of commissioners.

9-9-16. Recording of votes of commissioners. The yeas and nays shall be taken upon the passage of all ordinances and upon any proposals to create a liability against the first or second class municipality or for the expenditure or appropriation of its money, and in all other cases at the request of any member, and shall be entered on the journal of its proceedings.

Source: SL 1913, ch 119, § 33; RC 1919, § 6228; SDC 1939, § 45.0809; SL 1992, ch 60, § 2.



§ 9-9-17 Majority vote required for passage of measures--Two-thirds vote for sale of real property.

9-9-17. Majority vote required for passage of measures--Two-thirds vote for sale of real property. The concurrence of a majority of all the members of the board of commissioners shall be necessary to the passage of any such ordinance or proposal. However, the two-thirds vote of all the commissioners elected is required to sell any city real property.

Source: SL 1913, ch 119, § 33; RC 1919, § 6228; SDC 1939, § 45.0809; SL 1979, ch 49; SL 1980, ch 60.



§ 9-9-18 Designation of areas of responsibility in five-commissioner municipalities.

9-9-18. Designation of areas of responsibility in five-commissioner municipalities. In a municipality governed by a board of five commissioners, the commissioners shall designate by a majority vote one member who shall be known as the "public safety commissioner," one who shall be known as the "commissioner of public works," one who shall be known as the "utilities commissioner," and one who shall be known as the "commissioner of finance and revenue."

Source: SL 1913, ch 119, § 18; SL 1915, ch 113, § 2; RC 1919, § 6224; SDC 1939, § 45.0805; SL 1991, ch 69, § 1.



§ 9-9-19 Powers of commissioners in five-commissioner municipalities.

9-9-19. Powers of commissioners in five-commissioner municipalities. In municipalities governed by a board consisting of five members, the mayor and the commissioners shall have the powers and duties described in §§ 9-9-20 to 9-9-24, inclusive.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6225; SDC 1939, § 45.0806; SL 1992, ch 60, § 2.



§ 9-9-20 Mayor's area of responsibility in five-commissioner municipality.

9-9-20. Mayor's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the mayor shall have and exercise all the powers and perform all the duties provided by the laws of this state or the ordinances of the municipality not in conflict therewith. He shall be the chief executive officer of the municipality, shall preside at all meetings of the board, and shall have general supervision over all departments and officers. In the absence or inability of a commissioner he shall temporarily take charge of the department of such commissioner. He shall see that all the laws of the municipality are enforced and that the conditions of the grant of any franchise or privilege are faithfully complied with and performed. He shall grant all licenses or permits, except as such are required by ordinance to be granted by the board or by some other department or officer. He shall have under his special charge the supervision of all public buildings of the municipality and of all city parks except in municipalities having a park board, and the lighting of the streets, alleys, and public buildings of the municipality. He shall annually and from time to time give the board information relative to the affairs of the municipality and shall recommend for its consideration such measures as he may deem expedient.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6225; SDC 1939, § 45.0806 (1); SL 1992, ch 60, § 2.



§ 9-9-21 Public safety commissioner's area of responsibility in five-commissioner municipality.

9-9-21. Public safety commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the public safety commissioner shall supervise the enforcement of all police regulations of the municipality and general supervision of the police and fire departments and their officers and employees. The public safety commissioner shall supervise employees and all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year. The public safety commissioner shall have charge of all apparatus and personal property used by these departments. The public safety commissioner shall also have charge of the municipal pound and supervision of the public weigher and measurer.

Source: SDC 1939, § 45.0806 (2); SL 1991, ch 69, § 2; SL 2000, ch 35, § 1.



§ 9-9-22 Public works commissioner's area of responsibility in five-commissioner municipality.

9-9-22. Public works commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the commissioner of public works shall supervise the streets, alleys, public grounds, and improvements thereof, and all public property, except as otherwise specially provided, and shall maintain such in a clean and sanitary condition, and the enforcement of all contracts, rules, and regulations necessary. The public works commissioner shall supervise all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year.

Source: SDC 1939, § 45.0806 (3); SL 1991, ch 69, § 3; SL 2000, ch 35, § 2.



§ 9-9-23 Utilities commissioner's area of responsibility in five-commissioner municipality.

9-9-23. Utilities commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the utilities commissioner shall supervise the construction, maintenance, and operation of the waterworks and sewerage departments of the municipality. The utilities commissioner shall supervise all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year. The utilities commissioner shall enforce all regulations with respect to that department and its revenue.

Source: SDC 1939, § 45.0806 (4); SL 1991, ch 69, § 4; SL 2000, ch 35, § 3.



§ 9-9-24 Finance and revenue commissioner's area of responsibility in five-commissioner municipality.

9-9-24. Finance and revenue commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the commissioner of finance and revenue shall enforce all laws for the assessment and collection of taxes of every kind and collection of all revenues belonging to the municipality from whatever source derived. The finance and revenue commissioner shall examine into and keep the board informed on the finances of the municipality and its assets and property. The finance and revenue commissioner shall also supervise all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year.

Source: SDC 1939, § 45.0806 (5); SL 1991, ch 69, § 5; SL 2000, ch 35, § 4.



§ 9-9-25 Division of responsibilities in three-commissioner municipalities.

9-9-25. Division of responsibilities in three-commissioner municipalities. In municipalities governed by a board consisting of three members, the mayor and commissioners shall have the powers and duties described in §§ 9-9-26 and 9-9-27.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6226; SDC 1939, § 45.0807; SL 1992, ch 60, § 2.



§ 9-9-26 Mayor's area of responsibility in three-commissioner municipality.

9-9-26. Mayor's area of responsibility in three-commissioner municipality. In a municipality governed by a board consisting of three members, the mayor shall have the same powers and duties as the mayor in a municipality governed by a board consisting of five members except as to the city parks and the lighting of the streets, alleys, and public buildings of the municipality. In addition he shall have under his special charge the supervision of the police and fire departments, the public health department, and all matters relating to the public welfare of the municipality.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6226; SDC 1939, § 45.0807 (1); SL 1992, ch 60, § 2.



§ 9-9-27 Commissioners' areas of responsibility in three-commissioner municipality.

9-9-27. Commissioners' areas of responsibility in three-commissioner municipality. In a municipality governed by a board consisting of three members, all matters relating to public parks, except in municipalities having a park board, streets, alleys, and public grounds, the sanitary condition thereof, property in connection therewith, and the lighting thereof; the construction, maintenance, and operation of sewers; the finances and revenues and the collection thereof; the assessment and collection of all taxes; the appropriation of all moneys; the general finances and accounting systems of the municipality; and all other matters relating to the management of the affairs of the municipality not specifically assigned as duties of the mayor under § 9-9-26 shall be assigned or apportioned as equally as may be between the members by resolution of the board adopted by a majority thereof at the first meeting of the board in the month following the election each year.

Source: SDC 1939, § 45.0807 (2); SL 1992, ch 60, § 2; SL 2000, ch 35, § 5.






Chapter 10 - City Manager

§ 9-10-1 Petition for employment of city manager--Election.

9-10-1. Petition for employment of city manager--Election. If a petition signed by fifteen percent of the registered voters of any first or second class municipality as determined by the total number of registered voters at the last preceding general election is presented requesting that an election be called to vote upon the proposition of employing a city manager, the governing body shall call an election for that purpose. Upon receipt of a valid petition, the question shall be presented at the next annual municipal election or the next general election, whichever is earlier. However, the governing body may expedite the date of the election by ordering, within ten days of receiving the petition, a special election to be held on a Tuesday not less than thirty days from the date of the order of the governing body.

The election shall be held upon the same notice and conducted in the same manner as other municipal elections. The vote upon the question of employing a city manager shall be by ballot which conforms to a ballot for statewide question except that the statement required to be printed on the ballot shall be prepared by the municipal attorney.

Source: SL 1918, ch 57, § 1; RC 1919, § 6231; SL 1935, ch 158, §§ 2, 11; SDC 1939, § 45.0901; SL 1988, ch 63, § 5; SL 1992, ch 60, § 2; SL 2006, ch 29, § 5; SL 2011, ch 42, § 1, eff. March 14, 2011.



§ 9-10-2 Waiting period after rejection of city manager proposition by voters.

9-10-2. Waiting period after rejection of city manager proposition by voters. When there has been an election as provided in § 9-10-1 and when the proposition to employ a city manager has failed to receive a majority vote, such proposition shall not be again submitted for the period of one year.

Source: SL 1935, ch 158, § 2; SDC 1939, § 45.0901.



§ 9-10-3 Employment of city manager after approval by voters.

9-10-3. Employment of city manager after approval by voters. When authorized by a majority vote of all voters voting at a special election to be called for that purpose, the governing body of any first or second class municipality shall employ a city manager and fix his compensation.

Source: SL 1917, ch 303, § 8; SL 1918, ch 57, §§ 1, 2; RC 1919, § 6236; SL 1935, ch 158, § 2; SDC 1939, § 45.0901; SL 1992, ch 60, § 2.



§ 9-10-4 Mayor and aldermen elected in first or second class municipality under aldermanic form.

9-10-4. Mayor and aldermen elected in first or second class municipality under aldermanic form. In first or second class municipalities under the aldermanic form employing a city manager, a mayor, and aldermen shall be elected as for such municipalities not employing a city manager.

Source: SL 1935, ch 158, § 6; SDC 1939, § 45.0905; SL 1992, ch 60, § 2.



§ 9-10-5 Number, election, and terms of office of commissioners in commission-governed municipalities.

9-10-5. Number, election, and terms of office of commissioners in commission-governed municipalities. In all commission-governed municipalities employing a city manager the number of commissioners shall be nine, whose terms of office shall be three years. At the first election thereof there shall be elected nine commissioners, three to serve until the next annual election, three to serve until the second annual election thereafter, three to serve until the third annual election thereafter, and thereafter at each annual municipal election there shall be elected three commissioners for a term of three years each.

Source: SL 1918, ch 56, § 1; RC 1919, § 6233; SL 1935, ch 158, § 12; SDC 1939, § 45.0905; SL 1992, ch 60, § 2.



§ 9-10-6 Special election of commissioners after employment of manager--Mayor--Powers of board.

9-10-6. Special election of commissioners after employment of manager--Mayor--Powers of board. Within sixty days after an election directing the employment of a manager in any commission-governed municipality, a special election shall be called and held to elect the nine commissioners. A plurality vote in the election of commissioners is sufficient to elect the commissioners.

The commissioners shall qualify as provided by law and organize by electing a commissioner to act as mayor until the first regular meeting of the board in the month following the first annual election of commissioners. At the first regular meeting in the month following the annual election, the commissioners shall elect a commissioner to act as mayor for a term of one year.

The board has the same powers conferred upon the board of commissioners in a commission-governed municipality pursuant to chapter 9-9. Except as otherwise provided in this chapter, the board shall be governed by the provisions of the law relating to a commission-governed municipality.

Source: SL 1918, ch 56, § 1; RC 1919, § 6234; SL 1935, ch 158, § 13; SDC 1939, § 45.0906; SL 1992, ch 60, § 2; SL 2008, ch 34, § 2.



§ 9-10-7 Powers and duties of mayor.

9-10-7. Powers and duties of mayor. The duties and power of the mayor of any first or second class municipality employing a city manager shall be as follows:

(1) He shall be the presiding officer of the council or commission, and in municipalities having the aldermanic form of government he shall have the powers and duties of an alderman at large;

(2) He shall be the recognized head of the municipality for service of civil process and for military and ceremonial purposes;

(3) He may take command of the police of the municipality, appoint special police, and govern the municipality by proclamation during times of public danger or emergency, and during such times he shall have such powers and authority to call for assistance, as are given to the mayor by § 9-29-17;

(4) He shall have such further authority and perform such further duties as may be prescribed by ordinance or resolution not inconsistent with the provisions of this chapter, but in no case shall he have the right of veto.
Source: SL 1935, ch 158, § 5; SDC 1939, § 45.0904; SL 1992, ch 60, § 2.



§ 9-10-8 Regular and special meetings of governing body.

9-10-8. Regular and special meetings of governing body. The governing body of any first or second class municipality employing a manager shall hold its regular meetings on the first Monday of each month at such hour as may be fixed by it. It may prescribe by ordinance the manner in which special meetings may be called and may also so change the date of its regular monthly meetings and so provide for regular meetings oftener than once a month.

Source: SL 1935, ch 158, § 10; SDC 1939, § 45.0907; SL 1992, ch 60, § 2.



§ 9-10-9 Officers and employees appointed by governing body--Others appointed by city manager.

9-10-9. Officers and employees appointed by governing body--Others appointed by city manager. The auditor, attorney, library board of trustees, and the treasurer shall be appointed by the governing body and may be removed at any time by such governing body.

The auditor and the treasurer shall each appoint all deputies and employees in his office.

All other officers and employees, including all members of boards and commissions, except as otherwise provided by law, shall be appointed by the manager and may be removed by him.

Source: SL 1935, ch 158, § 7; SDC 1939, § 45.0908.



§ 9-10-10 Qualifications and appointment of city manager--Residence--Restriction on appointment of former member of governing body.

9-10-10. Qualifications and appointment of city manager--Residence--Restriction on appointment of former member of governing body. The manager shall be chosen by the governing body on the basis of his executive and administrative qualifications with special reference to his actual experience in, or his knowledge of accepted practices in respect to the duties of his office. At the time of his appointment he need not be a resident of the city or state, but during his tenure of office he shall reside within the city.

No person elected to membership on the governing body shall be eligible for appointment as manager until one year has elapsed following the expiration of the term for which he was elected.

Source: SL 1935, ch 158, § 4; SDC 1939, § 45.0903.



§ 9-10-11 Removal of city manager from office.

9-10-11. Removal of city manager from office. The manager shall be appointed for an indefinite term but may be removed by majority vote of the members of the governing body. At least thirty days before such removal may become effective, the manager shall be furnished with a formal statement in the form of a resolution passed by a majority vote of such governing body stating the intention of such governing body to remove him, and the reasons therefor. He may reply in writing to such resolution. If so requested by the manager, the governing body shall fix a time for a public hearing upon the question of his removal, and the final resolution removing him shall not be adopted until such public hearing has been had.

Upon passage of a resolution stating the governing body's intention to remove the manager, such governing body may suspend him from duty, but his pay shall continue until his removal shall become effective as herein provided. The action of the governing body in removing the manager shall be final.

Source: SL 1917, ch 303, § 9; SL 1918, ch 57; RC 1919, § 6236; SL 1935, ch 158, § 4; SDC 1939, § 45.0903.



§ 9-10-12 Absence, disability, or suspension of city manager.

9-10-12. Absence, disability, or suspension of city manager. In case of the absence or disability of the manager or in case of his suspension as provided in § 9-10-11, the governing body may designate a qualified administrative officer of the first or second class municipality to perform the duties of the manager during such absence, disability, or suspension.

Source: SL 1917, ch 303, § 9; RC 1919, § 6237; SL 1935, ch 158, § 4; SDC 1939, § 45.0903; SL 1992, ch 60, § 2.



§ 9-10-13 Responsibility of city manager--Power to appoint and remove officers and employees.

9-10-13. Responsibility of city manager--Power to appoint and remove officers and employees. The manager shall be responsible to the governing body for the proper administration of all affairs of the first or second class municipality placed in his charge. To that end, except as otherwise provided by law, he shall have power to appoint and remove all officers and employees in the administrative service of the municipality and may authorize the head of any department or office responsible to him to appoint and remove subordinates in such department or office. Appointments made by or under the authority of the manager shall be made without definite term on the basis of executive and administrative ability and of the training and experience of such appointees in the work which they are to perform.

Source: SL 1935, ch 158, § 3; SDC 1939, § 45.0902; SL 1992, ch 60, § 2.



§ 9-10-14 Bond required of city manager and officers.

9-10-14. Bond required of city manager and officers. The manager and every officer of the first or second class municipality, whether appointed by the manager or the governing body, shall furnish a bond to the municipality in such form and in such amount as may be required by the governing body. Such bond shall be approved by the governing body and be filed with the auditor.

Source: SL 1917, ch 303, § 9; RC 1919, § 6238; SL 1935, ch 158, § 14; SDC 1939, § 45.0910; SL 1992, ch 60, § 2.



§ 9-10-15 General powers of city manager.

9-10-15. General powers of city manager. The manager shall have the following further powers and duties:

(1) He shall see that the laws and ordinances are enforced;

(2) He shall supervise the administration of the affairs of the first or second class municipality;

(3) He shall make such recommendations to the governing body concerning the affairs of the first or second class municipality as may seem to him desirable;

(4) He shall keep the governing body advised of the financial condition and future needs of the first or second class municipality;

(5) He shall prepare and submit to the governing body an annual budget not later than August first of each year;

(6) He shall see that all terms and conditions imposed in favor of the first or second class municipality or its inhabitants in any contract or franchise to which the municipality is a party are faithfully kept and performed;

(7) Except when the governing body may be considering his removal the manager shall be entitled to be present at all meetings of such governing body and its committees, and to take part in their discussions;

(8) He shall sign all warrants for the payment of money, and the same shall be countersigned by the auditor, but no warrant shall be issued until the claim therefor has been approved by the governing body, except as may be otherwise provided by ordinance or resolution;

(9) He shall have the right to prepare and introduce ordinances and resolutions and take part in the discussions on all matters coming before the governing body, but shall have no vote;

(10) The manager shall have such further powers and duties as may be prescribed by ordinance or resolution.

No contract of the manager for the payment of money in excess of two hundred dollars, except for current necessities, shall be binding upon the first or second class municipality unless the payment shall be approved by the governing body.

Source: SL 1935, ch 158, § 3; SDC 1939, § 45.0902; SL 1992, ch 60, § 2.



§ 9-10-16 Governing body to work through city manager--Violation as misdemeanor--Removal from office.

9-10-16. Governing body to work through city manager--Violation as misdemeanor--Removal from office. Except for the purpose of inquiry the governing body and its members shall deal with the administrative service solely through the manager, and it is a Class 2 misdemeanor for any member of the governing body to give orders to any subordinate of the manager. Upon conviction of a violation of this section, the court in which such conviction is had may in its discretion enter an order removing the member of the governing body so convicted from his office.

Source: SL 1935, ch 158, § 7; SDC 1939, §§ 45.0908, 45.9902; SL 1981, ch 43, § 14.



§ 9-10-17 Solicitation of votes by city manager or appointee as misdemeanor.

9-10-17. Solicitation of votes by city manager or appointee as misdemeanor. It is a Class 2 misdemeanor for the manager, or an officer or employee appointed by him, to solicit any person to vote for or against any candidate for alderman or commissioner of the first or second class municipality by which he is employed at any municipal election.

Source: SL 1917, ch 303, § 11; RC 1919, § 6241; SL 1935, ch 158, § 16; SDC 1939, § 45.0912; SL 1981, ch 43, § 15; SL 1992, ch 60, § 2.



§ 9-10-18 Inconsistent statutes inapplicable.

9-10-18. Inconsistent statutes inapplicable. Provisions of the statutes governing first or second class municipalities inconsistent with this chapter shall be inapplicable to municipalities employing a city manager.

Source: SL 1935, ch 158, § 6; SDC 1939, § 45.0905; SL 1992, ch 60, § 2.






Chapter 11 - Change Of Form Of Government

§ 9-11-1 Repealed.

9-11-1. Repealed by SL 2000, ch 34, § 2.



§ 9-11-2 Repealed.

9-11-2. Repealed by SL 2000, ch 34, § 7.



§ 9-11-3 Repealed.

9-11-3. Repealed by SL 2000, ch 34, § 8.



§ 9-11-3.1 Application to circuit court for change in classification of municipality--Publication and posting of notice of hearing.

9-11-3.1. Application to circuit court for change in classification of municipality--Publication and posting of notice of hearing. If the population of a municipality, as shown by the last preceding federal census, increases or decreases causing the municipality to pass into a different class of municipality pursuant to § 9-2-1, the municipality may, through its governing body, apply to the circuit court having jurisdiction for a judgment authorizing the classification change. Upon the presentation of the application, the court shall establish a time and place for hearing the application. Notice of the hearing shall be given by publishing the order once a week for two successive weeks, the last publication to be not less than ten days prior to the day of the hearing, Not less than ten days prior to the date of the hearing, the notice of hearing shall also be posted in three public places in the municipality.

Source: SL 2000, ch 34, § 9.



§ 9-11-4 Judgment changing classification of municipality--Filing of judgment.

9-11-4. Judgment changing classification of municipality--Filing of judgment. Upon such hearing, if the facts warrant the granting of the application, the court shall make and enter its judgment changing the status of the municipality to that of a municipality of the appropriate class, pursuant to § 9-2-1. The court shall establish the time when the change shall be effective and determine the manner in which the change shall be made.

A certified copy of the judgment shall be filed in the office of the register of deeds of the county wherein such municipality is situated, and also in the Office of the Secretary of State.

Source: SDC 1939, § 45.0506; SL 1992, ch 60, § 2; SL 2000, ch 34, § 10.



§ 9-11-5 City voters authorized to change form of government.

9-11-5. City voters authorized to change form of government. The voters of any municipality may change its form of government or change the number of its commissioners, wards, or trustees by a majority vote of all electors voting at an election called and held as provided. Any municipality under special charter may adopt any form of government as provided in this title.

Source: SDC 1939, § 45.0501; SL 1957, ch 243; SL 1992, ch 60, § 2; SL 2000, ch 34, § 3.



§ 9-11-6 Petition by voters for change in form of municipal government--Election.

9-11-6. Petition by voters for change in form of municipal government--Election. If a petition signed by fifteen percent of the registered voters of any municipality, as determined by the total number of registered voters at the last preceding general election, is presented to the governing body requesting that an election be called for the purpose of voting upon a question of change of form of government or upon a question of the number of wards, commissioners or trustees, the governing body shall call an election to be held within fifty days from the date of the filing of the petition with the municipal finance officer. At that election the question of the change of form of government or the number of wards, commissioners or trustees, or both, shall be submitted to the voters. No signature on the petition is valid if signed more than six months prior to the filing of the petitions. If the petition is filed on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question may be submitted at that annual municipal election.

The election shall be held upon the same notice and conducted in the same manner as other city elections.

Source: SDC 1939, § 45.0502; SL 1978, ch 60, § 1; SL 1979, ch 48, § 3; SL 1983, ch 52, § 3; SL 1983, ch 53, § 4; SL 1984, ch 54; SL 1988, ch 63, § 6; SL 1992, ch 60, § 2; SL 2000, ch 34, § 4.



§ 9-11-7 Ballot form on change of form of city government.

9-11-7. Ballot form on change of form of city government. Both the question of form of government and the number of commissioners may be submitted upon one ballot, when both questions are to be voted upon.

The vote upon such questions shall be by ballot in the form and be cast in the manner provided by chapter 9-13.

Source: SL 1913, ch 119, § 4; RC 1919, § 6193; SDC 1939, § 45.0503.



§ 9-11-8 Waiting period after election on form of city government.

9-11-8. Waiting period after election on form of city government. The question of changing the form of government may not be voted upon again within one year after the election held pursuant to § 9-11-6.

Source: RPolC 1903, § 1170; SL 1913, ch 119, § 2; SL 1913, ch 125, § 1; RC 1919, § 6191; SL 1921, ch 299, § 1; SDC 1939, § 45.0501; SL 1957, ch 243; SL 2008, ch 34, § 3.



§ 9-11-9 First election after change in form of municipal government.

9-11-9. First election after change in form of municipal government. If an election changes the form of government or number of commissioners, wards, or trustees is approved, at the next annual municipal election or at a special election called by the governing board and held pursuant to § 9-13-14, officers shall be chosen under the changed form of government.

Source: SDC 1939, § 45.0504; SL 2000, ch 34, § 5.



§ 9-11-10 Continuation in force of ordinances, contracts, rights and liabilities after change in form.

9-11-10. Continuation in force of ordinances, contracts, rights and liabilities after change in form. Any ordinance, resolution, contract, obligation, right, or liability of the municipality shall continue in force and effect the same as though no change of government has occurred.

Source: SDC 1939, § 45.0505; SL 1992, ch 60, § 2; SL 2000, ch 34, § 6.






Chapter 12 - General Powers Of Municipalities

§ 9-12-1 General corporate powers--Municipal property.

9-12-1. General corporate powers--Municipal property. Every municipality shall have power:

(1) To sue and be sued and to contract in its corporate name;

(2) To acquire by lease, purchase, gift, condemnation, or other lawful means and hold in its corporate name or use and control as provided by law both real and personal property and easements and rights of way within or without the corporate limits for all purposes authorized by law or necessary to the exercise of any power granted;

(3) To provide that supplies needed for the use of the municipality shall be furnished by contract let to the lowest responsible bidder, except as otherwise provided by law;

(4) To construct, operate, and maintain an auditorium and all public buildings necessary for the use of the municipality;

(5) To insure the public property of the municipality;

(6) To convey, sell, give, dispose of, or lease both the personal and real property of the municipality as provided by this title;

(7) To perform all administrative and financial functions for all purposes authorized by law or necessary to the exercise of any power granted.
Source: SDC 1939, § 45.0201 (12)-(15), (17), (18); SL 2002, ch 33, § 3; SL 2014, ch 49, § 1.



§ 9-12-2 Fiscal powers of municipalities.

9-12-2. Fiscal powers of municipalities. Every municipality may:

(1) Control its finances and property;

(2) Levy and collect taxes for general and special purposes on real property within the limits allowed by law;

(3) Appropriate money for authorized purposes and provide for the payment of the debts and expenses of the municipality.
Source: Subd. (1): SL 1890, ch 37, art V, § 1; RPolC 1903, § 1229, subdiv 1; SL 1913, ch 119, § 53, subdiv 1; RC 1919, § 6169 (1); SDC 1939, § 45.0201 (1); SL 1992, ch 80, § 3. Subd. (2): SL 1890, ch 37, art V, § 3; RPolC 1903, § 1229, subdiv 3; RPolC 1903, § 1438, subdiv 16; SL 1913, ch 119, § 53, subdiv 3; RC 1919, § 6169 (2); SDC 1939, § 45.0201 (2); SL 1992, ch 80, § 3. Subd. (3): SL 1890, ch 37, art V, § 2; RPolC 1903, § 1229, subdiv 2; SL 1913, ch 119, § 53, subdiv 2; SL 1915, ch 118; RC 1919, § 6169 (4); SDC 1939, § 45.0201 (3); SL 1992, ch 80, § 3.



§ 9-12-3 Expenses of officers and employees in attending meetings.

9-12-3. Expenses of officers and employees in attending meetings. Every municipality may appropriate funds to pay the necessary expenses of its officers or employees in conducting such business or attending such meetings within or without the state as the governing body shall determine necessary to carry out its authorized municipal activities.

Source: SL 1957, ch 257; SDC Supp 1960, § 45.0201-1 (19).



§ 9-12-3.1 Compensation of board and commission members not already compensated.

9-12-3.1. Compensation of board and commission members not already compensated. The municipal governing body may, by ordinance, authorize the appropriation of funds to provide compensation to members of municipal boards and commissions not already compensated.

Source: SL 1986, ch 66.



§ 9-12-4 Agreements with state and United States to carry out municipal functions.

9-12-4. Agreements with state and United States to carry out municipal functions. Every municipality shall have power to enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision or unit of government, federal or state, to carry out any authorized municipal function.

Source: SL 1964, ch 145.



§ 9-12-5 Lease or transfer of municipal property to state agency for public purposes.

9-12-5. Lease or transfer of municipal property to state agency for public purposes. Every municipality shall have power to lease or sell or give and convey any personal or real property of the municipality or perform any work or render any services, to the state or any public corporation thereof, to be used by such grantee for an authorized public purpose; such lease or sale or gift and conveyance, or the performance of such work, to be authorized, made, or done on the terms and in the manner provided by resolution of the governing body.

Source: SL 1949, ch 179, § 1; SL 1957, ch 242; SDC Supp 1960, § 45.0201 (107).



§ 9-12-5.1 Lease of municipally-owned property--Term and conditions.

9-12-5.1. Lease of municipally-owned property--Term and conditions. Every municipality may lease its municipally-owned property. Any such lease shall be for a term and upon the conditions provided by resolution of the governing body.

Source: SL 1980, ch 61, § 1.



§ 9-12-5.2 Lease to private person--Resolution of intent--Notice and hearing--Authorization.

9-12-5.2. Lease to private person--Resolution of intent--Notice and hearing--Authorization. If the governing body decides to lease any municipally owned property to any private person for a term exceeding one hundred twenty days and for an amount exceeding five hundred dollars annual value it shall adopt a resolution of intent to enter into such lease and fix a time and place for public hearing on the adoption of the resolution. Notice of the hearing shall be published in the official newspaper once, at least ten days prior to the hearing. Following the hearing the governing body may proceed to authorize the lease upon the terms and conditions it determines.

Source: SL 1980, ch 61, § 2; SL 1981, ch 65.



§ 9-12-6 Designation of official newspapers.

9-12-6. Designation of official newspapers. Each municipality shall designate at a meeting of its governing body an official newspaper or newspapers for a period of time, not to be less than twelve months, specified by the governing body in a resolution. The newspaper shall be published in the municipality. However, if there is no newspaper published in the municipality, then a newspaper published outside of the municipality may be used if the newspaper serves the municipality.

Source: SL 1913, ch 119, § 34; RC 1919, § 6169 (83); SL 1921, ch 309; SDC 1939, § 45.0201 (22); SL 1964, ch 137; SL 1985, ch 57, § 1; SL 2013, ch 36, § 1.



§ 9-12-7 Liability insurance and agreements for protection of municipality, officers and employees.

9-12-7. Liability insurance and agreements for protection of municipality, officers and employees. Any municipality may obtain and pay for all forms of liability insurance, or in lieu thereof, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24, to protect and assist the municipality in meeting obligations arising from such acts or omissions for which the municipality may be legally liable. The liability insurance coverage obtained or other arrangement shall protect the municipal officers and employees in the performance of official duties and against acts committed by them that could be reasonably considered to be within the scope of their official duties.

Source: SL 1959, ch 276; SDC Supp 1960, § 45.0201-1 (20); SL 1978, ch 50, § 2; SL 1987, ch 75, § 1.



§ 9-12-7.1 , 9-12-8. Repealed.

9-12-7.1, 9-12-8. Repealed by SL 1978, ch 50, §§ 4, 5.



§ 9-12-9 Municipal appropriations for observance of holidays.

9-12-9. Municipal appropriations for observance of holidays. Every municipality shall have power to appropriate funds for the proper observance of Memorial Day and Veterans' Day.

Source: SL 1907, ch 187; RC 1919, § 6169 (80); SL 1923, ch 233; SDC 1939, § 45.0201 (11).



§ 9-12-10 City census.

9-12-10. City census. Every first or second class municipality shall have power to provide for the taking of the census of the municipality not oftener than once in three years.

Source: SL 1890, ch 37, art V, § 69; RPolC 1903, § 1229, subdiv 69; SL 1913, ch 119, § 53, subdiv 69; RC 1919, § 6170 (14); SDC 1939, § 45.0202 (6); SL 1992, ch 60, § 2.



§ 9-12-11 Promotion of municipality--Appropriation and expenditure of funds--Records.

9-12-11. Promotion of municipality--Appropriation and expenditure of funds--Records. A municipality may appropriate money from its general fund to promote itself. If there are commercial clubs, chambers of commerce, or industrial development corporations organized and incorporated as nonprofit corporations under the laws of the State of South Dakota for the purpose of promoting the municipality, the appropriations or any part thereof may be paid to such organizations for expenses incurred for promoting the municipality. Payments to these organizations shall be based on programs previously submitted to the governing board by them and they shall be required to maintain complete records on all their activities and shall provide a certified audit of those records to the governing board of the municipality at the close of each fiscal period. In lieu of a certified audit, the governing board may accept a financial statement. For purposes of this section, promotion includes, but is not limited to, any costs incidental to the hosting of events held within the municipality.

Source: SL 1911, ch 244, §§ 1, 2; SL 1913, ch 124; RC 1919, § 6170 (15); SDC 1939, § 45.0202 (13); SL 1971, ch 55; SL 1978, ch 62, § 3; SL 1989, ch 73; SL 2014, ch 49, § 2.



§ 9-12-12 Employment of welfare workers.

9-12-12. Employment of welfare workers. In addition to other powers granted, every municipality of the first class shall have power to employ one or more persons to act as welfare workers in the distribution of funds derived from any source to needy poor.

Source: SL 1933, ch 154; SDC 1939, § 45.0203 (1).



§ 9-12-13 Power to adopt zoning ordinance.

9-12-13. Power to adopt zoning ordinance. Every municipality shall have power to adopt a zoning ordinance as provided by Title 11.

Source: SL 1927, ch 176, § 1; SDC 1939, § 45.0201 (101).



§ 9-12-14 Power to support airports and landing fields.

9-12-14. Power to support airports and landing fields. Every municipality may exercise the powers as to airports and landing fields for aircraft as provided in Title 50.

Source: SL 1929, ch 71, § 1; SL 1931, ch 86, § 1; SDC 1939, § 45.0201 (102).



§ 9-12-14.1 Municipality authorized to provide funds for air carrier air service.

9-12-14.1. Municipality authorized to provide funds for air carrier air service. A municipality may pay compensation to a regularly scheduled commercial air carrier to provide basic or enhanced air service as provided in the Airport and Airway Safety and Capacity Expansion Act of 1987 and may provide compensation to a regularly scheduled air carrier under contract with the South Dakota Airline Authority. Funds provided by a municipality to pay compensation for such air service shall be budgeted pursuant to chapter 9-21.

Source: SL 1988, ch 376, § 3; SL 1990, ch 377, § 2.



§ 9-12-15 Power to maintain library.

9-12-15. Power to maintain library. Every municipality shall have power to establish and maintain a municipal library, in the manner and subject to the conditions provided in chapter 14-2.

Source: SDC 1939, § 45.0201 (104); SL 1976, ch 143, § 26.



§ 9-12-16 Option to adopt campaign finance law.

9-12-16. Option to adopt campaign finance law. The municipal governing body may adopt an ordinance to make the provisions of chapter 12-27 applicable to municipal elections.

Source: SL 1980, ch 62, § 1; SL 2008, ch 67, § 21.



§ 9-12-17 Power to adopt ordinances to protect groundwater--Scope and purpose--Agreements to implement and enforce wellhead protection program.

9-12-17. Power to adopt ordinances to protect groundwater--Scope and purpose--Agreements to implement and enforce wellhead protection program. A municipality may adopt ordinances for the purpose of protecting public groundwater supplies from pollution. The ordinances shall be consistent with the wellhead protection program guidelines developed by the department pursuant to § 34A-3A-17, and may include ordinances to establish wellhead protection areas; to zone for the purpose of protecting such areas from pollution; to monitor and regulate activities and sources of potential or actual pollution within the areas; and to provide for the containment and cleanup of pollution or other remedial action within the areas. A municipality may enter into agreements with the state and with other political subdivisions to implement and enforce a wellhead protection program.

Source: SL 1989, ch 306, § 43.



§ 9-12-18 Power to maintain abandoned cemetery--Cemetery board--Funds.

9-12-18. Power to maintain abandoned cemetery--Cemetery board--Funds. The governing body of any municipality may regulate and maintain in a reasonable manner any abandoned cemetery, which regulation and maintenance may include, but need not be limited to, the mowing and cutting of weeds and grass, the repairing of fences and corrective measures relative to grave markers. The governing body may appoint a cemetery board of directors to manage such abandoned cemeteries. The cemetery board shall have the same powers as nonprofit corporations as provided in § 47-22-55 and shall submit annual reports to the governing body on its activities. Funds necessary to carry out the provisions of this section may be appropriated from the municipal general fund.

Source: SL 1990, ch 59.



§ 9-12-19 Inspection fee for government-owned property.

9-12-19. Inspection fee for government-owned property. The governing body of a municipality governed by a home rule charter may not impose any permit or inspection fee, beyond the actual cost of the inspection, on any property which is owned by a unit of government unless a higher fee is established through a joint powers agreement entered into pursuant to chapter 1-24.

Source: SL 1995, ch 43.



§ 9-12-20 Municipality holding required license authorized to serve food, prepared food, and beverages.

9-12-20. Municipality holding required license authorized to serve food, prepared food, and beverages. Any municipality holding a license pursuant to Title 35 may serve or provide for the service of food, prepared food, and beverages at any establishment operating under such license.

Source: SL 2005, ch 49, § 1.






Chapter 13 - Municipal Elections

§ 9-13-1 Date of annual municipal election--Hours of voting.

9-13-1. Date of annual municipal election--Hours of voting. In each municipality an annual election for the election of officers shall be held on the second Tuesday of April of each year, at a place in each ward of the municipality as the governing body shall designate. If the governing body of the municipality chooses a different election day as provided in this chapter, the governing body shall establish such election day by January fourteenth of the election year. The polls at the election shall be kept open continuously from seven a.m. until seven p.m.

Source: SDC 1939, § 45.1301; SL 1941, ch 196; SL 1955, ch 203; SL 1961, ch 249; SL 1971, ch 56, § 1; SL 1977, ch 68, § 1; SL 1999, ch 39, § 1; SL 2002, ch 45, § 1; SL 2009, ch 69, § 8.



§ 9-13-1.1 Joint municipal and school district elections authorized--Date--Sharing costs and responsibilities.

9-13-1.1. Joint municipal and school district elections authorized--Date--Sharing costs and responsibilities. Any other provision of this chapter notwithstanding, the members of the governing body of a municipality may choose to hold a general municipal election in conjunction with a regular school district election. The combined election is subject to approval by the governing body of the school district. The combined election shall be held on the regular date set for either the general municipal election or the school district election and all dates associated with either election pursuant to chapters 9-13 and 13-7 shall be adjusted accordingly. Expenses of a combined election shall be shared in a manner agreed upon by the governing bodies of the municipality and the school district. All other governmental responsibilities associated with holding elections under the provisions of chapters 9-13 and 13-7 shall be shared as agreed upon by the governing bodies.

Source: SL 1981, ch 66, § 1.



§ 9-13-1.2 Dates associated with joint election.

9-13-1.2. Dates associated with joint election. If the joint election provided for in §§ 9-13-1.1 and 13-7-10.1 is scheduled for a date other than the second Tuesday in April, all dates associated with the election are those provided in chapter 13-7.

Source: SL 1985, ch 119, § 11; SL 1986, ch 67, § 1; SL 2004, ch 75, § 1.



§ 9-13-2 Repealed.

9-13-2. Repealed by SL 1971, ch 56, § 3.



§ 9-13-3 Repealed.

9-13-3. Repealed by SL 1973, ch 130, § 14.



§ 9-13-4.1 Registration and residence required to vote in municipal election--Residence defined--Challenge--Contest of election.

9-13-4.1. Registration and residence required to vote in municipal election--Residence defined--Challenge--Contest of election. No person may vote at any municipal election unless the person is registered to vote pursuant to chapter 12-4 and resides in the municipality at the time of the election. For the purposes of this section, a person resides in the municipality if the person actually lives in the municipality for at least thirty days each year, is a full-time postsecondary education student who resided in the municipality immediately prior to leaving for the postsecondary education, or is on active duty as a member of the armed forces whose home of record is within the municipality. A voter's qualification as a resident may be challenged in the manner provided in § 12-18-10. No election may be contested on the grounds that any nonresident was allowed to vote if the nonresident was not challenged in the manner provided in § 12-18-10.

Source: SL 1998, ch 45, § 1; SL 2001, ch 43, § 1; SL 2002, ch 46, § 1.



§ 9-13-5 Election not held in absence of contest--Certificate of election issued to unopposed candidates.

9-13-5. Election not held in absence of contest--Certificate of election issued to unopposed candidates. No election shall be held in any municipality, or ward thereof, wherein there is no question to be submitted to the voters or wherein there are no opposing candidates for any office; in case there are no opposing candidates the auditor or clerk shall issue certificates of election to the nominees, if any, in the same manner as to successful candidates after election.

Source: RC 1919, § 6315; SL 1931, ch 186; SDC 1939, § 45.1301; SL 1941, ch 196; SL 1955, ch 203; SL 1961, ch 249.



§ 9-13-5.1 Repealed.

9-13-5.1. Repealed by SL 2010, ch 41, § 2.



§ 9-13-6 Publication of notice of vacancies--Times.

9-13-6. Publication of notice of vacancies--Times. The finance officer of the municipality shall have a notice published in the official newspaper of the municipality setting forth the vacancies which will occur by termination of the terms of office of elective officers. The notice shall also state the time and place where nominating petitions may be filed for such offices. The notice shall be published once each week for two consecutive weeks between the fifteenth day of January and the thirtieth day of January .

Source: SL 1949, ch 203; SDC Supp 1960, § 45.1301-1; SL 1977, ch 68, § 2; SL 1986, ch 67, § 2; SL 2004, ch 75, § 2.



§ 9-13-6.1 Individual contests authorized when more than one seat vacant.

9-13-6.1. Individual contests authorized when more than one seat vacant. If more than one commissioner or alderman is to be elected for a like term, the governing body before October first in the year preceding the election may approve an ordinance designating that candidates shall run for a specific position such as "A" and "B" with each position representing one of the incumbent seats.

Source: SL 1996, ch 59.



§ 9-13-7 Nominating petition--Time of filing--Data concerning candidate--Form--Acceptance--Effect.

9-13-7. Nominating petition--Time of filing--Data concerning candidate--Form--Acceptance--Effect. No candidate for elective municipal office may be nominated unless a nominating petition is filed with the finance officer no later than five p.m. on the last Friday in February preceding the day of election. The petition shall be considered filed if it is mailed by registered mail by five p.m. on the last Friday in February before the election. The petition shall contain the name, residence address, and mailing address of the candidate and the office for which the candidate is nominated and shall be on the form prescribed by the State Board of Elections. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. The finance officer may only accept nominating petitions that are on the prescribed form and were circulated and submitted pursuant to the provisions in chapters 9-13 and 12-6. If the nominating petition meets the statutory requirements, the filing of the petition constitutes nomination.

Source: RPolC 1903, § 1902; SL 1915, ch 115, § 4; SL 1915, ch 258, § 4; RC 1919, § 6318; SDC 1939, § 45.1307; SL 1939, ch 186; SL 1985, ch 58, § 1; SL 1986, ch 67, § 3; SL 1992, ch 110, § 4; SL 2004, ch 75, § 3; SL 2015, ch 77, § 15 rejected Nov. 8, 2016.



§ 9-13-7.1 Withdrawal or death of candidate--Procedure.

9-13-7.1. Withdrawal or death of candidate--Procedure. Any person who has filed a nominating petition pursuant to § 9-13-7 may withdraw from the nomination by a written request, signed by the person and properly acknowledged and filed with the finance officer of the municipality. The name of a withdrawn or deceased candidate may not be printed on the ballot if the candidate withdraws or dies no later than five p.m. on the deadline day for filing nominating petitions. If the withdrawal or death of a candidate occurs at any time prior to five p.m. on the deadline day for filing nominating petitions results in there being no contest on the ballot, that ballot need not be voted. In addition, if that contest constitutes the only ballot to be voted upon, then the election shall be canceled by the official in charge of the election and the unopposed candidate shall be issued a certificate of election.

Source: SL 1980, ch 63; SL 1986, ch 67, § 4; SL 1996, ch 60, § 2; SL 2010, ch 41, § 1.



§ 9-13-8 Repealed.

9-13-8. Repealed by SL 1979, ch 50, § 1.



§ 9-13-9 Number of signers required for nominating petitions in first, second, and third class municipalities--Time for circulating petitions.

9-13-9. Number of signers required for nominating petitions in first, second, and third class municipalities--Time for circulating petitions. In municipalities of the first and second class, if the candidate is to be voted for by the voters at large, a nominating petition shall be signed by five percent of the registered voters of the municipality based on the number of registered voters recorded by the county auditor on the second Tuesday in January of the year of the election. No petition need be signed by more than fifty voters.

If the candidate is to be voted for by the voters of a ward of a municipality of the first or second class having more than one ward, a nominating petition shall be signed by five percent of the registered voters of the ward based on the number of registered voters recorded by the county auditor on the second Tuesday in January of the year of the election. No petition need be signed by more than fifty voters.

In municipalities of the third class, if the candidate is to be voted for by the voters at large, the nominating petition shall be signed by not less than three registered voters of the municipality. If the candidate is to be voted for by the voters of a ward of a municipality having more than one ward, the nominating petition shall be signed by not less than three registered voters of the ward. A petition signer in a municipality of the third class is not restricted in the number of petitions which the person may sign.

No nominating petition may be circulated until on or after the last Friday in January before the election.

Source: SL 1913, ch 119, § 106; SL 1915, ch 115, § 4; RC 1919, § 6320; SDC 1939, § 45.1309; SL 1973, ch 49; SL 1978, ch 60, § 2; SL 1980, ch 64, § 1; SL 1981, ch 67; SL 1983, ch 52, § 4; SL 1986, ch 67, § 5; SL 1987, ch 76, § 1; SL 1988, ch 63, § 7; SL 1992, ch 60, § 2; SL 2004, ch 75, § 4; SL 2017, ch 57, § 1.



§ 9-13-10 Repealed.

9-13-10. Repealed by SL 1987, ch 76, § 2.



§ 9-13-11 Residence mailing address and date added to signature--Form and verification of petition.

9-13-11. Residence mailing address and date added to signature--Form and verification of petition. Each voter signing a nominating petition or the person circulating such petition shall add to the voter's signature the voter's residence mailing address and the date of signing. The petition may be composed of several sheets, which shall have identical headings and shall be verified under oath by the persons circulating it, attesting the legality of the signatures thereon.

Source: SL 1913, ch 119, § 106; SL 1915, ch 115, § 4; RC 1919, § 6322; SDC 1939, § 45.1311; SL 1973, ch 50; SL 1978, ch 60, § 4; SL 1980, ch 64, § 2; SL 1985, ch 58, § 2; SL 1990, ch 104, § 3.



§ 9-13-12 Repealed.

9-13-12. Repealed by SL 1992, ch 62.



§ 9-13-13 Notice of municipal election--Publication or posting.

9-13-13. Notice of municipal election--Publication or posting. A notice of each municipal election shall be published once each week for two successive weeks, the first publication may not be less than ten days prior to the election. A facsimile of the official ballot shall be published in the calendar week prior to each election. The notice and ballot shall be published in the official newspaper or newspapers of the municipality as designated in § 9-12-6.

If no newspaper is published in the municipality, the notice shall also be posted in three of the most public places in the municipality.

Source: SDC 1939, § 45.1302; SL 1945, ch 201; SL 1977, ch 68, § 3; SL 1985, ch 59, § 1; SL 2002, ch 45, § 2; SL 2003, ch 43, § 1.



§ 9-13-14 Special elections governed by general provisions--Questions to be stated in notice.

9-13-14. Special elections governed by general provisions--Questions to be stated in notice. Every special election authorized by law, except as provided in §§ 6-8B-4 and 9-13-14.2, shall be held upon the same notice, at the same polling places, be conducted, returned, and canvassed, and the result declared as provided herein for the annual municipal election.

The notice of such special election shall state any question or questions to be voted upon.

Source: SL 1890, ch 37, art XIV, § 9; SL 1897, ch 61, § 1; RPolC 1903, §§ 1292, 1437; SL 1913, ch 119, § 111; RC 1919, § 6331; SDC 1939, § 45.1304; SL 1984, ch 43, § 67A; SL 2005, ch 48, § 4.



§ 9-13-14.1 Filling of vacancy on municipal governing body--Appointment or special election.

9-13-14.1. Filling of vacancy on municipal governing body--Appointment or special election. If a vacancy exists on a municipal governing body, the remaining members shall appoint a replacement to serve until the next annual municipal election, or the vacancy may be filled by special election for the remainder of the unexpired term as provided in § 9-13-14.2. In the aldermanic form of municipal government, the appointment shall be a person from the same ward of the municipality. If electing a person to fill the remainder of the unexpired term at an annual municipal election, the vacancy shall have occurred prior to the publication required by § 9-13-6.

Source: PolC 1877, ch 24, § 18; CL 1887, § 1039; SL 1890, ch 37, art IV, §§ 6, 7; RPolC 1903, §§ 1203, 1204, 1434; RC 1919, §§ 6198, 6210; SL 1931, ch 200, § 2; SDC 1939, §§ 45.0603, 45.0704; SDCL §§ 9-7-4, 9-8-6; SL 1979, ch 50, § 2; SL 1992, ch 60, § 2; SL 2005, ch 48, § 5; SL 2006, ch 28, § 1; SL 2010, ch 74, § 5.



§ 9-13-14.2 Special election to fill vacancy on governing body or in office of mayor--Procedures.

9-13-14.2. Special election to fill vacancy on governing body or in office of mayor--Procedures. The governing body of any municipality may, by ordinance enacted prior to the vacancy, require that any vacancy on the governing body or in the office of the mayor is to be filled by a special election called for that purpose to be conducted as provided in § 9-13-14 and this section. No such special election may be held less than ninety days before the annual municipal election. The finance officer of the municipality shall publish a notice in the official newspaper of the municipality stating that a vacancy exists, that the vacancy will be filled by special election, the date of the election, and the time and place where nominating petitions may be filed for the office. The notice shall be published once each week for two consecutive weeks beginning at least sixty days before the date of the special election. Nominating petitions for the vacancy shall be prepared and filed as provided in § 9-13-7, may not be circulated more than sixty days before the date of the special election, and shall be filed at least thirty days before the date of the special election. A notice of the special election shall be published as provided in §§ 9-13-13 and 9-13-14.

Source: SL 2005, ch 48, § 6; SL 2010, ch 74, § 6.



§ 9-13-14.3 Elected official to hold office until vacancy filled.

9-13-14.3. Elected official to hold office until vacancy filled. If for any reason a municipality fails to elect any person to succeed an elected official whose term has expired or an elected official fails to file a nominating petition or qualify, the office is deemed vacant. The elected official whose term has expired shall continue to act in an official capacity until the vacancy is filled by election or appointment pursuant to § 9-13-14.1 or 9-13-14.2.

Source: SL 2014, ch 50, § 1.



§ 9-13-15 Repealed.

9-13-15. Repealed by SL 1973, ch 69, § 4.



§ 9-13-16 Election precincts--Division and consolidation of wards into precincts--Application to state and county elections.

9-13-16. Election precincts--Division and consolidation of wards into precincts--Application to state and county elections. Except as otherwise provided each ward shall constitute an election precinct. Whenever the number of legal voters in any ward shall exceed five hundred, the governing body may divide such ward into two or more precincts by ordinance. Whenever the number of legal voters in any two or more contiguous wards shall not exceed three hundred fifty as determined by the last annual election, the governing body may consolidate by ordinance such two or more wards into one precinct for voting purposes. Such ordinances shall be passed and take effect before the time of giving notice of election. Except as provided in §§ 12-14-1 to 12-14-4, inclusive, such wards and precincts shall be election precincts for all state and county elections.

Source: SL 1890, ch 37, art XIV, § 2; RPolC 1903, § 1285; SL 1915, ch 115, § 2; RC 1919, § 6325; SL 1919, ch 186, § 1; SL 1923, ch 180; SL 1933, ch 103, § 3; SL 1935, ch 110, § 3; SDC 1939, § 45.1319; SL 1941, ch 198; SL 1945, ch 202.



§ 9-13-16.1 Precinct election boards.

9-13-16.1. Precinct election boards. Each voting precinct shall be presided over by an election board consisting of a minimum of two precinct deputies and one precinct superintendent appointed by the governing body. Any vacancy on the election board that arises between the time of appointment and the day of the election may be appointed by the person in charge of the election. Each precinct superintendent and precinct deputy shall receive compensation which shall be fixed by the governing body.

Source: SL 1985, ch 111, § 2; SL 1999, ch 69, § 1; SL 2015, ch 59, § 1.



§ 9-13-16.2 Terms of and representation by members of governing body following redistricting.

9-13-16.2. Terms of and representation by members of governing body following redistricting. Notwithstanding the redistricting provided in § 9-13-16, the term of office of any member of the governing body whose term of office extends beyond the next annual election is not affected, and the governing body, as part of the redistricting process, shall designate the wards to be represented by such members. Such council members may or may not be residents of the district they are designated to represent. Each ward for which representation is not provided by such designation shall, at the next ensuing annual election, elect a council member, the term of office to be determined as provided in § 9-8-4.

Source: SL 2012, ch 55, § 1.



§ 9-13-17 Repealed.

9-13-17. Repealed by SL 1973, ch 67, § 4.



§ 9-13-18 to 9-13-20. Repealed.

9-13-18 to 9-13-20. Repealed by SL 1971, ch 56, § 3.



§ 9-13-21 Preparation and form of ballots--Absentee ballots--Arrangement of names of candidates.

9-13-21. Preparation and form of ballots--Absentee ballots--Arrangement of names of candidates. The finance officer shall prepare and furnish, at the expense of the municipality, all official ballots. The quantity of ballots provided shall be at least ten percent more than the number of voters at the last comparable election. The ballots shall be prescribed by the State Board of Elections, of good quality of print paper, printed in black ink, and in the English language only.

The ballots for municipal elections shall be available for absentee voting no later than fifteen days prior to election day. If the ballots are for a secondary election, the ballots shall be available no later than seven days prior to the secondary election day. Absentee voting shall be conducted pursuant chapter 12-19.

The names of the candidates for each office to be voted for in the precinct shall be arranged without any other designation than that of the office for which they are candidates. If more than one member of the governing body is to be elected, the ballot shall contain instructions as to how many candidates for the governing body are to be voted for. The finance officer shall determine, by lot, each candidate's position on the ballot. Each candidate may be present or represented when the position on the ballot is being determined.

No candidate's name may be printed upon the official ballot unless the candidate has been nominated as provided in this chapter.

Source: SDC 1939, § 45.1321; SL 2001, ch 44, § 1; SL 2004, ch 75, § 5; SL 2008, ch 34, § 4; SL 2012, ch 85, § 3; SL 2016, ch 43, § 3.



§ 9-13-22 Repealed.

9-13-22. Repealed by SL 2006, ch 29, § 1.



§ 9-13-23 Repealed.

9-13-23. Repealed by SL 1984, ch 43, § 131.



§ 9-13-24 Return and canvass of votes.

9-13-24. Return and canvass of votes. The election returns shall be reported as soon as possible to the finance officer, and within seven days of the election, the governing body shall canvass the election returns, declare the result, and enter the result on its journal.

Source: SL 1890, ch 37, art XIV, § 5; RPolC 1903, §§ 1288, 1289; SL 1913, ch 119, §§ 105, 108; RC 1919, § 6326; SDC 1939, § 45.1320; SL 1953, ch 256; SL 1988, ch 75.



§ 9-13-25 Person with highest number of votes for office to be declared elected.

9-13-25. Person with highest number of votes for office to be declared elected. In any municipality, the person having the highest number of votes for any office shall be declared elected. However, the governing board of any municipality may, on or before the first of October in the year preceding, approve an ordinance requiring a secondary election to be conducted pursuant to §§ 9-13-26.1 and 9-13-27.1.

Source: RPolC 1903, § 1290; RC 1919, § 6329; SDC 1939, § 45.1323; SL 1963, ch 279, § 2; SL 1992, ch 60, § 2; SL 1993, ch 70, § 1; SL 2009, ch 33, § 1; SL 2010, ch 74, § 7.



§ 9-13-26 Repealed.

9-13-26. Repealed by SL 2009, ch 33, § 2.



§ 9-13-26.1 Runoff election when no candidate receives a majority of votes--Conduct of election.

9-13-26.1. Runoff election when no candidate receives a majority of votes--Conduct of election. If a municipality has passed an ordinance requiring a runoff election, and no candidate in a race involving three or more candidates receives a majority of the votes cast in the race, a runoff election shall be held three weeks from the date of the first election. At the runoff election, the only persons voted for shall be the two candidates receiving the highest number of votes at the first election. However, if there is a tie for second place in the first election and there is no tie for first place, all tying second place candidates shall be placed along with the first place candidate on the ballot for the runoff election. The runoff election shall be held at the same polling places and shall be conducted, returned, and canvassed in the same manner as the first election. The result shall be declared and entered in the minutes of the municipality in the same manner as the first election. The person receiving the highest number of votes at the runoff election is elected.

Source: SL 2010, ch 74, § 8; SL 2017, ch 69, § 6.



§ 9-13-27 Repealed.

9-13-27. Repealed by SL 2009, ch 33, § 3.



§ 9-13-27.1 Publication of notice of secondary election.

9-13-27.1. Publication of notice of secondary election. The finance officer shall have a notice of election published once during the week next preceding any secondary election. Such notice shall include a list of all persons appearing on the ballot for the election. A facsimile of the official ballot need not be published for secondary elections.

Source: SL 1977, ch 68, § 6; SL 1985, ch 59, § 2.



§ 9-13-27.2 Tie vote--Recount--Determination by lot.

9-13-27.2. Tie vote--Recount--Determination by lot. If a tie vote exists after a canvass of original official returns, the governing body making the canvass shall certify the vote to the finance officer. The finance officer shall then notify the candidates that if no request for recount is made in writing to the finance officer within five days after the certification, the winner shall be determined by drawing of lots. If no recount request is made or a tie vote between candidates is found to exist on the basis of the recount, the finance officer shall fix a time and place for the drawing of lots, giving reasonable notice of the time and place to each of the tied candidates. The drawing of lots shall be in the manner directed by the finance officer and the certificate of election shall be issued to the candidate winning in the drawing.

Source: SL 1983, ch 55; SL 1995, ch 44, § 1.



§ 9-13-27.3 Request for recounts--Recount board established.

9-13-27.3. Request for recount--Recount board established. If any candidate for the municipal governing body is defeated by a margin not exceeding two percent of the total votes cast for all candidates for the office, or by a margin of five votes or less, the candidate may, within five days after completion of the official canvass, file with the municipal finance officer a written request for a recount. The finance officer shall set the time and place for the recount to occur within ten days of the date of the receipt of the recount request. A recount board shall be established consisting of one person chosen by each candidate declared elected and by each candidate who is eligible to request a recount. If this board consists of an even number of persons, one additional recount board member shall be appointed by the finance officer who shall be mutually agreeable to each candidate involved in the recount. Each representative to the recount board shall be named within three days of the receipt of the recount request by the finance officer. The person having custody of the ballot boxes containing the ballots to be recounted shall deliver them to the recount board. Any question arising on the recount shall be determined by majority vote of the recount board. The recount shall proceed expeditiously until completed.

Source: SL 1984, ch 55, § 2; SL 1995, ch 44, § 2; SL 2017, ch 58, § 1.



§ 9-13-27.4 Recount on ballot question--Recount board.

9-13-27.4. Recount on ballot question--Recount board. Notwithstanding any other provisions of law, recounts of municipal ballot questions shall be conducted if, within five days after completion of the official canvass of a municipal ballot question election at which a question is approved or disapproved by a margin not exceeding two percent of the total votes cast in the election, any three registered voters of the municipality file a petition duly verified by such voters, setting forth that they believe a recount will change the outcome. The finance officer shall set the time and place for the recount to occur within ten days of the date of the receipt of the recount request. A recount board shall be appointed by the finance officer who shall appoint one person on each side of the question and one person who shall be mutually agreed upon by the other two appointed. Each representative to the recount board shall be named within three days of the receipt of the recount request by the finance officer. The recount shall be conducted according to the provisions of § 9-13-27.3.

Source: SL 1984, ch 55, § 3; SL 1995, ch 44, § 3; SL 2017, ch 58, § 2.



§ 9-13-28 Notice to persons elected--Time allowed for qualification.

9-13-28. Notice to persons elected--Time allowed for qualification. The finance officer, within two days after the result of the election is declared, shall notify each person elected to office of the person's election. If a person does not qualify by filing an oath or affirmation of office in the usual form provided by law within ten days after the first meeting of the month next succeeding the election, the office becomes vacant.

Source: SDC 1939, § 45.1324; SL 2002, ch 47, § 1; SL 2008, ch 34, § 5; SL 2009, ch 69, § 9.



§ 9-13-29 Municipal officers subject to recall.

9-13-29. Municipal officers subject to recall. In any municipality, with or without a city manager, the mayor, any commissioner, any alderman, or any member of the board of trustees may be removed from office at any time by the voters qualified to vote for a successor as provided in §§ 9-13-30 to 9-13-32, inclusive.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1935, ch 158, § 9; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 2009, ch 34, § 1.



§ 9-13-30 Petition for recall--Number of signatures--Grounds--Time limits--Challenge to petition.

9-13-30. Petition for recall--Number of signatures--Grounds--Time limits--Challenge to petition. A petition signed by fifteen percent of the registered voters of the municipality, based upon the total number of registered voters at the last preceding general election, demanding the election of a successor to the mayor, commissioner, alderman, or trustee sought to be removed shall be filed with the finance officer and presented by the finance officer to the governing body. The allowable grounds for removal are misconduct, malfeasance, nonfeasance, crimes in office, drunkenness, gross incompetency, corruption, theft, oppression, or gross partiality. The petition shall contain a specific statement of the grounds on which removal is sought. The form for the municipal recall petition shall be prescribed by the state Board of Elections pursuant to chapter 1-26. No signature on a petition is valid if signed more than sixty days before the filing of the petitions. When a petition to recall is filed with the finance officer, the finance officer shall present the petition to the governing body at its next meeting. Only the petition signatures may be challenged in the manner established in §§ 12-1-13 to 12-1-16, inclusive. A failure to challenge petition signatures pursuant to §§ 12-1-13 to 12-1-16, inclusive, does not prohibit an interested person from challenging the filing of the recall petition or the sufficiency of the specific statement of the grounds of the recall petition.

A challenge to the recall petition regarding the specific statement of the grounds of the recall petition must be filed in circuit court within five business days of the filing of the recall petition. The circuit court shall conduct an expedited declaratory judgment hearing with no right to trial by jury.

Source: SDC 1939, § 45.1325; SL 1963, ch 280; SL 1968, ch 184; SL 1979, ch 50, § 6; SL 1983, ch 52, § 6; SL 1987, ch 67, § 13; SL 1992, ch 60, § 2; SL 1997, ch 48, § 1; SL 2009, ch 34, § 2; SL 2016, ch 49, § 1.



§ 9-13-31 Special or annual election--Notice.

9-13-31. Special or annual election--Notice. The governing body shall, within ten days of presentation, order and fix a date for holding a special election, to be on a Tuesday not less than thirty nor more than fifty days from the date of the order of the governing body. If a petition is filed after December thirty-first before the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question of a successor shall be submitted at that annual election.

The governing body shall have a notice of election published in the same manner as provided in § 9-13-13.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 1977, ch 68, § 7; SL 1983, ch 53, § 5; SL 2016, ch 49, § 2.



§ 9-13-32 Incumbent as candidate in recall election--Other candidates--Secondary election on recall.

9-13-32. Incumbent as candidate in recall election--Other candidates--Secondary election on recall. Any mayor, commissioner, alderman, or trustee sought to be removed may be a candidate to succeed himself or herself and, unless the incumbent requests otherwise in writing, the auditor shall place the incumbent's name on the official ballot without nomination. The auditor shall also place on the official ballot the name of any other candidate nominated as provided in this chapter. If no other candidate is nominated for the position, no recall election may be held, and the incumbent shall remain in office.

Any secondary election required shall be conducted as provided by this chapter.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 2009, ch 34, § 3.



§ 9-13-33 Continuation of incumbent in office if re-elected.

9-13-33. Continuation of incumbent in office if re-elected. If the incumbent shall be elected, he shall continue in office and not be obliged again to qualify.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280.



§ 9-13-34 Removal of incumbent from office by election of another at recall--Qualification of successor.

9-13-34. Removal of incumbent from office by election of another at recall--Qualification of successor. If some person other than the incumbent is elected, the incumbent shall be deemed removed from office upon or at the expiration of the time for qualification of his successor. The successor shall qualify within ten days after receiving notification of his election, and in case of his failure to qualify, the office shall be deemed vacant.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280.



§ 9-13-35 Term of office of successor elected at recall election.

9-13-35. Term of office of successor elected at recall election. The successor of any removed mayor, commissioner, alderman, or trustee shall hold office during the remainder of the predecessor's unexpired term.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 2009, ch 34, § 4.



§ 9-13-36 Election board for wards--Compensation.

9-13-36. Election board for wards--Compensation. If a municipality is divided into wards and all of the wards use the same polling places, the governing body of the municipality may appoint a single election board for all of the wards. The election board appointed pursuant to this section shall consist of a minimum of one judge and two clerks. The members of the election board shall receive such compensation as shall be fixed by the governing body. If all of the wards are voting on an identical ballot, a single ballot box and one pollbook may be used for all wards.

Source: SL 1990, ch 60; SL 1992, ch 63.



§ 9-13-37 Municipal elections held in conjunction with June primary elections.

9-13-37. Municipal elections held in conjunction with June primary elections. Any other provision of this chapter notwithstanding, the members of the governing body of a municipality may choose to hold a municipal election in conjunction with the regular June primary election. The combined election is subject to approval by the county commissions of the counties in which the municipality is located. Expenses of a combined election shall be shared in a manner agreed upon by the governing body of the municipality and the county commissions involved. All other governmental responsibilities associated with holding elections under the provisions of chapters 9-13 and Title 12 shall be shared as agreed upon by the governing bodies. The finance officer shall publish the notice required in § 9-13-6 between February fifteenth and March first. No nominating petition may be circulated for signatures until March first. Nominating petitions shall be filed under the provisions of § 9-13-7 by the last Tuesday in March. The finance officer shall certify to the appropriate county auditor the candidate names and ballot language to be voted on by the first Thursday after the last Tuesday in March.

Source: SL 1996, ch 60, § 1; SL 2007, ch 81, § 1



§ 9-13-38 , 9-13-39. Transferred.

9-13-38, 9-13-39. Transferred to §§ 12-2-5, 12-2-6.



§ 9-13-40 Municipal elections held on first Tuesday after first Monday in June--Notice--Nominating petitions.

9-13-40. Municipal elections held on first Tuesday after first Monday in June--Notice--Nominating petitions. Any other provision of this chapter notwithstanding, the members of the governing body of a municipality may choose to hold a municipal election on the first Tuesday after the first Monday in June. The finance officer shall publish the notice required in § 9-13-6 between February fifteenth and March first. No nominating petition may be circulated for signature until March first. Nominating petitions shall be filed under the provisions of § 9-13-7 by the last Tuesday in March. All other governmental responsibilities associated with holding elections under the provisions of chapter 9-13 shall be met by the municipality.

Source: SL 1996, ch 60, § 8; SL 2005, ch 87, § 4; SL 2007, ch 81, § 2






Chapter 14 - Municipal Officers And Employees

§ 9-14-1 Repealed.

9-14-1. Repealed by SL 2011, ch 43, § 2.



§ 9-14-1.1 Repealed.

9-14-1.1. Repealed by SL 1995, ch 45, § 2.



§ 9-14-2 Residence requirement for election to office--Exceptions--Defaulters ineligible.

9-14-2. Residence requirement for election to office--Exceptions--Defaulters ineligible. Except as otherwise provided, no person may hold any elected municipal office who is not a qualified voter of the municipality and who has not resided therein at least three months next preceding his election or appointment. If the person has resided in an area annexed, pursuant to chapter 9-4, for at least three months, he may hold any municipal office. No person may hold any municipal office who is a defaulter to the municipality. This section does not apply to appointive officers.

Source: SL 1891, ch 88, § 1; RPolC 1903, § 1240; RC 1919, § 6267; SL 1923, ch 235; SDC 1939, § 45.1101; SL 1955, ch 200, § 1; SL 1969, ch 180; SL 1978, ch 60, § 7; SL 1979, ch 51; SL 1983, ch 56; SL 1989, ch 82, § 41; SL 1992, ch 64.



§ 9-14-3 Appointment of officers.

9-14-3. Appointment of officers. Such officers as needed and provided for by ordinance shall be appointed. Each appointive officer of a municipality governed by a mayor and common council shall be appointed by the mayor with the approval of the council, and in other municipalities, each officer shall be appointed by a majority vote of the members elected to the governing body, except as provided in the city manager law and subject to the provisions of the civil service applying to employees, police, and firefighters. Such officers shall be appointed annually or at intervals determined by the governing body.

Source: SL 1901, ch 73, § 2; RPolC 1903, § 1236; SL 1913, ch 119, §§ 14, 58; RC 1919, § 6270; SDC 1939, § 45.1104; SL 2011, ch 43, § 1; SL 2013, ch 37, § 1.



§ 9-14-4 Commissions and certificates of appointment.

9-14-4. Commissions and certificates of appointment. All appointive officers except the auditor and marshal shall be commissioned by warrant, under the corporate seal, signed by the mayor and auditor. The marshal shall be commissioned by warrant, under the corporate seal, signed by the president of the Board of Trustees and the clerk. The mayor shall issue a certificate of appointment under the seal of the municipality to the auditor.

Source: SL 1890, ch 37, art VI, § 6; RPolC 1903, § 1239; RC 1919, § 6273; SDC 1939, § 45.1107.



§ 9-14-5 Qualification and discharge of duties of office by appointive and elective officers.

9-14-5. Qualification and discharge of duties of office by appointive and elective officers. Each appointive municipal officer shall begin discharging the duties of the office as soon as the officer has qualified by filing an oath or affirmation of office in the usual form provided by law. The officer shall file the form within ten days after the first meeting of the month following the appointment. The officer shall hold office until the appointment and qualification of a successor.

Each elective municipal officer, if elected to fill a vacancy, shall begin discharging the duties of the office as soon as the officer has qualified by filing an oath or affirmation of office in the usual form provided by law. The officer shall file the form within ten days after the first meeting of the month following the election. Except as otherwise provided, each officer, if elected for a full term, shall begin discharging the duties of the office on the first meeting of the month next succeeding the election or as soon thereafter as the officer has qualified.

Source: SDC 1939, § 45.1105; SL 1985, ch 119, § 12; SL 1996, ch 60, § 3; SL 2002, ch 47, § 2; SL 2016, ch 50, § 1.



§ 9-14-6 Oath of appointive officers--Undertaking.

9-14-6. Oath of appointive officers--Undertaking. Each appointive officer, before entering upon the discharge of the duties of the office, shall take and subscribe an oath or affirmation of office, in the form required by the Constitution. The officer shall furnish an undertaking to be approved by the governing body. The undertaking shall be in a sum prescribed by the governing body and shall be conditioned for the faithful performance of the duties of the office and to account, pay over, and deliver all money or property coming into the officer's hands by virtue of that office according to law.

Source: SL 1890, ch 37, art VI, § 4; RPolC 1903, § 1238; SL 1913, ch 119, § 60; RC 1919, § 6272; SL 1920 (SS), ch 72; SDC 1939, § 45.1106; SL 1971, ch 58, § 1; SL 1992, ch 60, § 2; SL 2014, ch 51, § 1.



§ 9-14-6.1 Amount of finance officer's bond.

9-14-6.1. Amount of finance officer's bond. The amount of the bond of the municipal finance officer shall be annually established by the governing board in an amount equal to the maximum monetary total estimated to be on hand at any one time, but the amount of such bond required may not exceed two hundred fifty thousand dollars in municipalities of the first class or one hundred fifty thousand dollars in municipalities of the second or third class.

Source: SL 1971, ch 58, § 2; SL 1981, ch 68; SL 1989, ch 74.



§ 9-14-7 Oath or affirmation and undertaking of clerk, director of equalization, treasurer, and marshal in third class municipalities.

9-14-7. Oath or affirmation and undertaking of clerk, director of equalization, treasurer, and marshal in third class municipalities. In third class municipalities the clerk, director of equalization, treasurer, and marshal, within ten days after the first meeting of the month following the election or appointment, shall take and subscribe an oath or affirmation of office in the form required by the Constitution and furnish an undertaking to be approved by the Board of Trustees in such sum as it shall direct.

Source: PolC 1877, ch 24, § 28; CL 1887, § 1049; SL 1901, ch 170, § 1; RPolC 1903, § 1447; RC 1919, § 6272; SL 1920 (SS), ch 72; SDC 1939, § 45.1106; SL 1981, ch 44, § 19; SL 1992, ch 60, § 2; SL 2016, ch 50, § 2.



§ 9-14-8 Repealed.

9-14-8. Repealed by SL 1974, ch 153, § 60.



§ 9-14-9 Place of filing of bonds.

9-14-9. Place of filing of bonds. All undertakings provided for in §§ 9-14-6 to 9-14-7, inclusive, shall be filed, after approval, with the governing body.

Source: SL 1890, ch 37, art VI, § 5; RPolC 1903, § 1238; SL 1913, ch 119, § 60; RC 1919, § 6272; SL 1920 (SS), ch 72; SDC 1939, § 45.1106; SL 1981, ch 44, § 20; SL 1995, ch 45, § 3.



§ 9-14-10 Vacancy created by removal of officer from municipality or ward--Failure to qualify for office.

9-14-10. Vacancy created by removal of officer from municipality or ward--Failure to qualify for office. The removal of any municipal officer from the ward or municipality for which the officer was elected or appointed, or the officer's failure, within ten days after the first meeting of the month following the election or appointment, to qualify and begin the duties of office, causes a vacancy in the office.

Source: SL 1890, ch 37, art III, § 3; SL 1890, ch 37, art XIV, § 11; RPolC 1903, § 1294; SL 1913, ch 119, § 113; RC 1919, § 6274; SDC 1939, § 45.1108; SL 2016, ch 50, § 3.



§ 9-14-11 Repealed.

9-14-11. Repealed by SL 1981, ch 44, § 21.



§ 9-14-12 Removal from office of officer appointed by governing board.

9-14-12. Removal from office of officer appointed by governing board. Except as otherwise provided any appointive officer of a municipality governed by a board of commissioners or board of trustees may be removed by a majority vote of the members of such board.

Source: SL 1913, ch 119, § 23; RC 1919, § 6276; SDC 1939, § 45.1109.



§ 9-14-13 Removal of appointive officers.

9-14-13. Removal of appointive officers. In an aldermanic-governed municipality, the mayor, except as otherwise provided, may remove from office any officer appointed by the mayor, if the mayor believes that the interests of the municipality demand such removal. The mayor shall report the reasons for removal to the council at its next regular meeting.

Source: SL 1890, ch 37, art III, § 5; RPolC 1903, § 1186; RC 1919, § 6276; SDC 1939, § 45.1109; SL 1992, ch 60, § 2; SL 2014, ch 51, § 2.



§ 9-14-14 Civil service ordinance--Procedure for suspension or removal of employee--Initiated ordinance required for repeal--Appeal.

9-14-14. Civil service ordinance--Procedure for suspension or removal of employee--Initiated ordinance required for repeal--Appeal. Any municipality may adopt an ordinance establishing a civil service system for its municipal employees, policemen and firemen, and providing for the appointment of a civil service board, prescribing its powers, duties and compensation, and providing for the suspension or removal of any employee, policeman or fireman for cause, subject to review and affirmance, reversal or modification of such action by the civil service board at a hearing before such board if requested by the employee, policeman or fireman suspended or discharged, at which hearing the employee, policeman or fireman is entitled to be present in person or by counsel, which ordinance after adoption may not be repealed or modified so as to affect the standing of any employee, policeman or fireman under the provisions thereof, except pursuant to the negotiation process provided for in chapter 3-18, and which may be repealed only by an initiated ordinance. However, an employee, policeman or fireman represented by a labor or employee organization, authorized by chapter 3-18, may not request the civil service board to review any suspension or removal, unless the labor contract covering such employee specifically provides for such review. Any final order of a civil service board may be appealed to the circuit court pursuant to chapter 1-26.

Source: SL 1937, ch 178; SDC 1939, § 45.0201 (103); SL 1945, ch 197; SL 1982, ch 72, § 1; SL 1986, ch 68.



§ 9-14-15 Removal of civil service employees--Governor's authority--Appointees of city manager.

9-14-15. Removal of civil service employees--Governor's authority--Appointees of city manager. Policemen, firemen, and employees appointed under any civil service ordinance and not represented by any labor or employee organization authorized by chapter 3-18 may be removed only pursuant to the provisions of the ordinance. Nothing in this section restricts the Governor's authority, pursuant to § 3-17-3, to remove local law enforcement officers, including those appointed under any civil service ordinance. Officers and employees appointed by a city manager may be removed by him.

Source: SDC 1939, § 45.1109; SL 1982, ch 72, § 2; SL 1983, ch 57.



§ 9-14-16 Members of governing body not to hold other office--Liquor license not disqualifying--Auditor or clerk not to serve as treasurer.

9-14-16. Members of governing body not to hold other office--Liquor license not disqualifying--Auditor or clerk not to serve as treasurer. No mayor, alderman, commissioner, or trustee may hold any other office under the municipality while an incumbent of such office. The term "office" does not include membership on any municipality board, if the ordinance or resolution establishing the board specifically includes the mayor, an alderman, commissioner, or trustee in the membership of the board. No mayor, alderman, commissioner, or trustee is disqualified from holding such office in any municipality as a result of holding any liquor license or being the spouse of a person holding any liquor license. No mayor, alderman, commissioner, or trustee who is the holder of a liquor license may vote on the issuance or transfer of any such license. No auditor or clerk may hold the office of treasurer under the municipality while an incumbent of such office.

Source: SL 1890, ch 37, art VI, § 9; RPolC 1903, § 1242; SL 1913, ch 119, § 64; RC 1919, § 6277; SL 1925, ch 246; SDC 1939, § 45.1110; SL 1949, ch 182; SL 1985, ch 61; SL 1986, ch 69; SL 1995, ch 46.



§ 9-14-16.1 Voluntary service, service with annual compensation of five thousand dollars or less, and certain ambulance service permitted.

9-14-16.1. Voluntary service, service with annual compensation of five thousand dollars or less, and certain ambulance service permitted. The provisions of § 9-14-16 do not prohibit any mayor, alderman, commissioner, or trustee from serving in any other volunteer, unsalaried municipal position or providing any service for a municipality if the compensation for such service does not exceed five thousand dollars per calendar year. The provisions of § 9-14-16 do not prohibit any mayor, alderman, commissioner, or trustee from receiving compensation in excess of five thousand dollars per calendar year for service to a municipal ambulance service in municipalities of the second or third class.

Source: SL 1999, ch 40, § 1; SL 2005, ch 50, § 1; SL 2010, ch 42, § 1.



§ 9-14-17 Records maintained by finance officer--Warrants on treasury--Expense estimates--Contracts.

9-14-17. Records maintained by finance officer--Warrants on treasury--Expense estimates--Contracts. The municipal finance officer shall keep an office at a place directed by the governing body. The finance officer shall keep the corporate seal, all papers and records of the municipality, and a record of the proceedings of the governing body, whose meetings the finance officer shall attend. The finance officer shall draw and countersign all warrants on the treasury in pursuance of orders or resolutions of the governing body and keep a full and accurate account of all such warrants in books provided for that purpose. The finance officer shall make or cause to be made estimates of the expenses of any work to be done by the municipality and countersign all contracts made on its behalf and certificates of work authorized by any committee of the governing body or by any municipal officer. However, the finance officer may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: PolC 1877, ch 24, § 40; CL 1887, § 1065; SL 1890, ch 37, art VII, §§ 1 to 3; RPolC 1903, §§ 1244, 1246, 1454; SL 1913, ch 119, §§ 65, 67; RC 1919, §§ 6285, 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1981, ch 45, § 8; SL 1995, ch 45, § 4; SL 2014, ch 51, § 3.



§ 9-14-18 Books of account maintained by finance officer--Signature on evidences of indebtedness.

9-14-18. Books of account maintained by finance officer--Signature on evidences of indebtedness. The municipal finance officer shall keep regular books of account in which shall be entered all indebtedness of the municipality, and which shall at all times show the financial condition of the municipality, the amount of bonds, warrants, certificates, or other evidences of indebtedness issued by the governing body, and the amounts of all bonds, warrants, certificates, or other evidences of indebtedness which have been redeemed and the amount of each outstanding.

The finance officer shall countersign all bonds, warrants, or other evidences of indebtedness of the municipality and keep accurate accounts of each, stating to whom and for what purpose issued and the amount of the bond, warrant, or other evidence of indebtedness of the municipality. The finance officer shall keep an account with all receiving and disbursing officers of the municipality, showing the amount received from the different sources of revenue and the amount which was disbursed under the direction of the governing body. However, the finance officer may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 67; RC 1919, § 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1981, ch 45, § 9; SL 1995, ch 45, § 5; SL 2014, ch 51, § 4.



§ 9-14-19 Supervision of municipal accounting system.

9-14-19. Supervision of municipal accounting system. The municipal finance officer shall supervise the accounting system for all departments and offices of the municipality in accordance with the recommendations of the Department of Legislative Audit except that for those municipalities administered under the city manager form of government, the supervision is by the city manager.

Source: SDC 1939, § 45.1119 as added by SL 1959, ch 268; SL 1995, ch 45, § 6; SL 2014, ch 51, § 5.



§ 9-14-20 Record of certificates issued for work--Schedule of special tax or assessment.

9-14-20. Record of certificates issued for work--Schedule of special tax or assessment. The municipal finance officer shall keep a list of all certificates issued for work or any other purpose. Before the levy by the governing body of any special tax, the finance officer shall, unless that duty is performed by the engineer, report to the governing body a schedule of all lots that are subject to the proposed special tax or assessment and the amount of the special tax or assessment. The schedule shall be verified by the finance officer's affidavit.

Source: SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 67; RC 1919, § 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1995, ch 45, § 7; SL 2014, ch 51, § 6.



§ 9-14-21 Examination of treasurer reports and accounts--Audit and adjustment of claims--Record of contracts.

9-14-21. Examination of treasurer reports and accounts--Audit and adjustment of claims--Record of contracts. The municipal finance officer shall examine all reports, books, papers, vouchers, and accounts of the treasurer; audit and adjust all claims and demands against the municipality before they are allowed by the governing body; and keep a record of the finance officer's acts and doings. The finance officer shall keep a book in which the finance officer shall enter all contracts. The book shall include an index to the contracts and shall be open to the inspection of all parties interested. The finance officer shall perform such other duties as may be required by ordinance, resolution, or direction of the governing body. However, the finance officer may destroy any record which the Records Destruction Board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: PolC 1877, ch 24, § 40; CL 1887, § 1065; SL 1890, ch 37, art VII, § 3; RPolC 1903, §§ 1246, 1454; SL 1913, ch 119, § 67; RC 1919, §§ 6285, 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1981, ch 45, § 10; SL 1995, ch 45, § 8; SL 2014, ch 51, § 7.



§ 9-14-22 Duties of city attorney.

9-14-22. Duties of city attorney. When required by the governing body or any officer of the first and second class municipality, the city attorney shall furnish an opinion upon any matter relating to the affairs of the municipality or the official duties of such officer; conduct the prosecution of all actions or proceedings arising out of the violation of any ordinance; and perform such other professional services incident to his office as may be required by ordinance or directed by the governing body.

Source: SL 1890, ch 37, art VII, § 1; RPolC 1903, § 1247; SL 1913, ch 119, § 68; RC 1919, § 6297; SL 1925, ch 248; SDC 1939, § 45.1129; SL 1957, ch 247; SL 1992, ch 60, § 2.



§ 9-14-23 Employment of attorney--Contract by ordinance or resolution.

9-14-23. Employment of attorney--Contract by ordinance or resolution. The governing body of any municipal corporation may contract for legal services or employ an attorney under such terms and conditions as the governing body shall deem proper. Any contract for legal services with an attorney shall be made by ordinance or resolution. Such contract shall set forth the compensation to be paid and the specific services to be rendered.

Source: SL 1925, ch 248; SDC 1939, § 45.1129; SL 1957, ch 247; SL 1967, ch 219; SL 1978, ch 61.



§ 9-14-24 Qualifications and duties of city engineer--Preservation of surveys, plans and estimates.

9-14-24. Qualifications and duties of city engineer--Preservation of surveys, plans and estimates. If a municipality chooses to employ or retain a person to serve as a city engineer, the city engineer shall be a licensed professional engineer under chapter 36-18A. If the city engineer is not also licensed as a land surveyor under chapter 36-18A, the city engineer shall delegate any duties that are defined in chapter 36-18A as the practice of land surveying to a licensed land surveyor.

The governing body shall by ordinance or agreement prescribe the duties and fix the compensation of the city engineer.

All surveys, profiles, plans, or estimates made by the city engineer for the municipality are the property of the municipality and shall be carefully preserved in the municipality's office or the office of the city engineer and are open to public inspection.

Source: SL 1890, ch 37, art XII; RPolC 1903, § 1281; SL 1913, ch 119, § 100; RC 1919, § 6298; SDC 1939, § 45.1130; SL 2009, ch 35, § 1.



§ 9-14-25 Repealed.

9-14-25. Repealed by SL 1992, ch 80, § 4.



§ 9-14-26 Jurisdiction of municipal peace officers in service of process.

9-14-26. Jurisdiction of municipal peace officers in service of process. Any peace officer of any municipality which is situated in more than one county may serve and execute any civil or criminal process within any of the counties in which such municipality is situated.

Source: SL 1890, ch 37, art XIII, § 1; RPolC 1903, § 1282; SL 1913, ch 119, § 101; RC 1919, § 6301; SL 1923, ch 239, § 1; SDC 1939, § 45.1133.



§ 9-14-27 Additional duties prescribed for municipal officers.

9-14-27. Additional duties prescribed for municipal officers. The governing body may prescribe by ordinance additional duties to be performed by any municipal officer not inconsistent with the laws of this state.

Source: SL 1890, ch 37, art XXII, § 2; RPolC 1903, § 1381; RC 1919, § 6283; SDC 1939, § 45.1117.



§ 9-14-28 Salaries and compensation of municipal officers.

9-14-28. Salaries and compensation of municipal officers. Except as otherwise specially provided, the governing body of every municipality shall fix and determine by ordinance or resolution the amount of salaries and compensation of all municipal officers and the times at which the same shall be paid.

Source: PolC 1877, ch 24, § 44; CL 1887, § 1069; SL 1893, ch 129, § 1; SL 1895, ch 144, §§ 1, 2; RPolC 1903, §§ 1256, 1258, 1458; SL 1913, ch 119, § 77; SL 1917, ch 316, § 1; RC 1919, § 6307; SDC 1939, § 45.1143; SL 1976, ch 80.



§ 9-14-29 Civil process fees accounted for by policemen.

9-14-29. Civil process fees accounted for by policemen. Every chief of police or other policeman, receiving a salary for his services, shall account for and pay over on or before the end of each month to the treasurer all fees received by him in the service of any civil process, taking a receipt therefor and filing an itemized account thereof with the auditor or clerk.

Source: SL 1911, ch 155, §§ 1, 2; RC 1919, § 6303; SDC 1939, § 45.1135.



§ 9-14-30 Life, health and accident insurance provided for municipal officers and employees--Restriction on accident insurance.

9-14-30. Life, health and accident insurance provided for municipal officers and employees--Restriction on accident insurance. The municipalities of the State of South Dakota and their several offices, boards, and departments may, in their discretion, provide either by self insurance, or by purchase from private companies, group life, health and accident insurance, or any one or more of such insurance risks, for their respective employees and officers and the immediate families of such employees and officers, as the terms "employee" and "officer" are defined in § 9-14-31. Such accident insurance applies only if benefits under the worker's compensation law are not applicable.

Source: SL 1949, ch 199, § 2; SDC Supp 1960, § 45.0201-1(7); SL 1978, ch 49, § 1; SL 1986, ch 70, § 1.



§ 9-14-31 Officers and employees covered by insurance authorization.

9-14-31. Officers and employees covered by insurance authorization. The term "employee" is defined to include all persons who receive more than fifty percent of all compensation for personal services, rendered to the State of South Dakota, or to any of its governmental subdivisions, or to any of the several offices, boards, and departments thereof. The term "officer" is defined to include all appointive and elective officers of the municipalities of the State of South Dakota, or of the several offices, boards, and departments thereof, whose official duties, as such officers, require not less than one-half of their time.

Source: SL 1949, ch 199, § 1; SDC Supp 1960, § 45.0201-1 (7); SL 1961, ch 245.



§ 9-14-32 Appropriations authorized for cost of insurance.

9-14-32. Appropriations authorized for cost of insurance. Municipalities of the State of South Dakota are hereby authorized to appropriate the necessary funds for the cost of all or any portion of the insurance provided for by § 9-14-30.

Source: SL 1949, ch 199, § 2; SDC Supp 1960, § 45.0201-1 (7); SL 1974, ch 70.



§ 9-14-33 Salary deductions for insurance participation.

9-14-33. Salary deductions for insurance participation. Authority and power is hereby given to said employees or officers to direct the municipalities of the State of South Dakota covered hereby to pay out of the salary or wages of such employees or officers the amount of their participation in the cost of insurance provided pursuant to § 9-14-30.

Source: SL 1949, ch 199, § 2; SDC Supp 1960, § 45.0201-1 (7).



§ 9-14-34 Administration of insurance programs.

9-14-34. Administration of insurance programs. The policy or policies for the insurance provided in § 9-14-30 may be administered by the municipalities through their respective governing bodies, acting individually or jointly through some joint agency created by such governmental subdivisions for carrying out the purposes of §§ 9-14-30 to 9-14-35, inclusive, or the municipalities may contract with any private firm to administer the policies.

Source: SL 1949, ch 199, § 3; SDC Supp 1960, § 45.0201-1 (7); SL 1978, ch 49, § 2.



§ 9-14-35 Inclusion of retired officers and employees and dependents of deceased officers and employees in insurance program.

9-14-35. Inclusion of retired officers and employees and dependents of deceased officers and employees in insurance program. The governing body of a municipality, or a municipal retirement system may, in its discretion, include retired employees and officers and their spouses and dependents eligible under the appropriate policy and the spouses and dependents eligible under the appropriate policy of deceased employees and officers under the provisions of §§ 9-14-30 to 9-14-34, inclusive. The governing body may pay fifty percent of the cost of the premiums for such insurance for such retired employee or officer who shall have at least fifteen years' service as an employee or officer of the municipality and who shall have participated at least five years, immediately preceding such retirement, in such municipal insurance program. No eligibility requirement applies to any employee or officer who retired as the result of a duty incurred disability. In addition, the governing body of a municipality or a municipal retirement system may, in its discretion, pay up to fifty percent of the premium for medicare supplemental health insurance for retired employees, officers, their spouses, and the spouses of deceased retired employees and officers if the retired employee or officer had at least fifteen years' service as an employee or officer of the municipality and had participated for at least five years, immediately preceding such retirement, in the municipality's insurance program.

Source: SDC Supp 1960, § 45.0201-1(7) as added by SL 1964, ch 139; SL 1965, ch 212; SL 1986, ch 70, § 2; SL 1993, ch 71.



§ 9-14-35.1 Flexible spending accounts.

9-14-35.1. Flexible spending accounts. Any health insurance plan or policy provided by a municipality for municipal officers and employees and other persons pursuant to §§ 9-14-30 and 9-14-35 may include the use of flexible spending accounts, which may include payment or reimbursement through the use of debit cards, direct deposit to financial institutions, by check, or a combination of these.

Source: SL 2010, ch 43, § 1.



§ 9-14-36 Life insurance and retirement programs authorized for municipal employees--Salary deductions--Groups covered--Required participation.

9-14-36. Life insurance and retirement programs authorized for municipal employees--Salary deductions--Groups covered--Required participation. The governing body of any municipal corporation in this state is hereby empowered and authorized to enter into insurance contracts for the protection and benefit of its employees and such insurance contracts may be in the form of group life insurance, salary saving, or retirement annuities. A municipal corporation entering into any such insurance contracts is authorized to deduct from the salary or wages of such employee protected by such insurance contract or contracts, his or her pro rata share of the cost of such insurance, and pay the premium for such insurance out of the funds so deducted. Discretion is vested in the governing body to determine what particular class or group of employees shall be protected by such insurance contracts. Provided that when such class or group has been determined, no insurance contracts shall be made or entered into without the consent of at least sixty percent of such class or group.

Source: SL 1939, ch 192; SDC Supp 1960, § 45.0201-1 (1).



§ 9-14-37 Neglect of duty or misconduct by municipal officer as misdemeanor--Removal from office.

9-14-37. Neglect of duty or misconduct by municipal officer as misdemeanor--Removal from office. It is a Class 2 misdemeanor for any member of the governing body or other municipal officer to commit a palpable omission of duty or to intentionally commit oppression, misconduct, or malfeasance in the discharge of the duties of his office. Upon conviction of a violation of this section, the court in which such conviction is had may in its discretion enter an order removing the member of the governing body or other officer so convicted from his office.

Source: SL 1890, ch 37, art III, § 12; RPolC 1903, § 1193; SL 1913, ch 119, § 28; RC 1919, § 6284; SDC 1939, §§ 45.1118, 45.9902; SL 1981, ch 43, § 16.



§ 9-14-38 Repealed.

9-14-38. Repealed by SL 1976, ch 158, § 12A-11.



§ 9-14-39 Delivery of records and property to successor in office--Liability and penalties for refusal.

9-14-39. Delivery of records and property to successor in office--Liability and penalties for refusal. Any person having been an officer of any municipality shall, within five days after demand, deliver to his successor in office all books, property, and effects of every description in his possession belonging to the municipality or pertaining to his office. Upon refusal so to do he shall be liable for all the damages caused thereby and to such penalties as may be prescribed by ordinance.

Source: SL 1890, ch 37, art VI, § 6; RPolC 1903, § 1239; SL 1913, ch 119, § 61; RC 1919, § 6278; SDC 1939, § 45.1111.



§ 9-14-40 Housing for police officers and personnel--Terms--Rent.

9-14-40. Housing for police officers and personnel--Terms--Rent. Any second or third class municipality within the State of South Dakota may erect, purchase, lease, rent, equip, furnish, insure, sell, and move dwellings to be used as housing for police officers and other police personnel of the municipality. Such municipality may establish the terms and rental amounts under which such dwellings are occupied.

Source: SL 2004, ch 76, § 1.



§ 9-14-41 Payment by occupant of municipal dwelling of amount equal to property tax on property.

9-14-41. Payment by occupant of municipal dwelling of amount equal to property tax on property. The occupant of any dwelling owned by a municipality pursuant to § 9-14-40 shall pay to each taxing agency within each taxing jurisdiction in which the property is situated, in lieu of taxes on the property, the amount of the property tax that would be payable if the property were owned by a private person. The dwelling shall be valued in the same manner and by the same procedure as other property is valued.

Source: SL 2004, ch 76, § 2.



§ 9-14-42 Criminal background check of persons seeking employment with municipalities.

9-14-42. Criminal background check of persons seeking employment with municipalities. Each person over eighteen years of age seeking employment with a municipality shall submit, subject to the discretion of the municipality, to a state and federal criminal background investigation by means of fingerprint checks by the South Dakota Division of Criminal Investigation and the Federal Bureau of Investigation. The municipality may submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. Upon completion of the state and federal criminal background check, the Division of Criminal Investigation shall forward to the municipality all information obtained as a result of the check. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application.

Source: SL 2009, ch 36, § 1.



§ 9-14-43 City fire department employees--Hours of employment.

9-14-43. City fire department employees--Hours of employment. The hours of employment of full-time employees of city fire departments are governed by mutual agreements with the respective municipal corporations. The hours of employment for any such employee may not exceed two hundred twelve hours during a twenty-eight-day work period or two hundred four hours during a twenty-seven-day work period as determined by mutual agreement unless the employee is paid additional compensation or is allowed compensatory time off.

Source: SL 1933 (SS), ch 10, § 2; SDC 1939, § 17.0103; SL 1949, ch 75, § 1; SL 1951, ch 93, § 1; SL 1959, ch 100; SL 1966, ch 63, § 1; SL 1976, ch 33, § 1; SL 1986, ch 30; SL 2010, ch 19, § 25; SDCL § 3-6-17; SL 2012, ch 23, § 105.






Chapter 14A - Arbitration Of Firemen's And Policemen's Labor Disputes [Repealed]

CHAPTER 9-14A

ARBITRATION OF FIREMEN'S AND POLICEMEN'S LABOR DISPUTES [REPEALED]

[Repealed by SL 1981, ch 44, § 23]



Chapter 15 - South Dakota Municipal Retirement System [Repealed]

CHAPTER 9-15

SOUTH DAKOTA MUNICIPAL RETIREMENT SYSTEM [REPEALED]

[Repealed by SL 1974, ch 35, § 80]



Chapter 16 - City Retirement Systems And Pensions

§ 9-16-1 Petition for adoption of city retirement system--Submission to voters at election--Adoption on approval by majority.

9-16-1. Petition for adoption of city retirement system--Submission to voters at election--Adoption on approval by majority. Upon the filing with the auditor of any municipality of the first class of a petition signed by fifteen percent of the registered voters of such municipality, based upon the total number of registered voters at the last preceding general election, the governing body shall submit to the voters of the municipality the question whether such municipality shall adopt a retirement system covering its employees and officers. If such petition is filed not less than twenty nor more than ninety days before the date of the holding of a regular state, county or municipal election, such question shall be submitted at such election, otherwise a special election shall be called for submission of such question. If a majority of the voters voting upon the proposition shall vote in favor of the adoption thereof, the same shall be adopted in such municipality.

Source: SL 1925, ch 239, § 7; SDC 1939, § 45.1204; SL 1949, ch 183, § 4; SL 1987, ch 67, § 15; SL 1992, ch 60, § 2.



§ 9-16-2 Conversion of pension law to retirement system without voters' authorization.

9-16-2. Conversion of pension law to retirement system without voters' authorization. A first or second class municipality which has, prior to July 1, 1949, adopted the city retired employees' and officers' pension law under the provisions of statutes then in force may establish a retirement system under this chapter without further authorization.

Source: SDC 1939, § 45.1204 as added by SL 1949, ch 183, § 4; SL 1992, ch 60, § 2.



§ 9-16-3 Ordinance establishing retirement system--Provisions to be included.

9-16-3. Ordinance establishing retirement system--Provisions to be included. The governing body of any municipality of the first class, after authorization as provided in § 9-16-1 or 9-16-2, may adopt an ordinance establishing a retirement system covering the employees, elective officers, and appointive officers of the municipality. The ordinance shall provide rules and regulations governing the operation of the retirement system; shall prescribe the membership of the retirement system; shall provide for the retirement of members; shall provide for the payment of annuities, pensions, or retirement allowances or may provide for actuarial equivalents thereof in the event of retirement, disability, or death; shall create a Board of Trustees in whom is vested the responsibility for the management of the retirement system; shall provide for the financing of the retirement system by contributions; and shall provide for the investment of the moneys of the retirement system.

Source: SL 1925, ch 239, § 3; SDC 1939, §§ 45.0203 (4), 45.1201; SL 1949, ch 183, § 1; SL 1953, ch 254; SL 1955, ch 201, § 1; SL 1957, ch 253; SL 1967, ch 220, § 1; SL 1984, ch 56, § 1; SL 1992, ch 60, § 2.



§ 9-16-3.1 Board of Trustees.

9-16-3.1. Board of Trustees. The Board of Trustees required under the provisions of § 9-16-3 shall be composed as follows:

(1) Members of the governing body of the municipality or other individuals appointed by the governing body to represent it, the number to be set by ordinance;

(2) Members of the retirement and pension system selected by the membership, the number to equal the number of governing body representatives pursuant to subdivision (1) of this section; and

(3) One resident of the municipality who is not an official or employee of the municipality and whose membership on the Board of Trustees creates no conflict of interest. The member shall be nominated and approved by an affirmative majority vote of the trustees selected pursuant to subdivisions (1) and (2) of this section.
Source: SL 1984, ch 56, § 2.



§ 9-16-3.2 Change of employee contributions or benefits--Requirements.

9-16-3.2. Change of employee contributions or benefits--Requirements. No change may be made in employee contribution levels of a system or present or future benefits of a system, by ordinance or otherwise, without an affirmative vote by both the governing body of the municipality and the membership of that system.

Source: SL 1984, ch 56, § 3.



§ 9-16-3.3 Pension allowed firefighters for impairment caused by cancer.

9-16-3.3. Pension allowed firefighters for impairment caused by cancer. A pension may be allowed pursuant to § 9-16-3.2 for any condition of impairment of health caused by cancer resulting in total or partial disability to an officer or member of a fire department who, upon entering such service, successfully passed a physical examination which failed to reveal any evidence of such condition. This section pertains solely to pension matters under this chapter and does not restrict a claimant's ability to file for benefits under chapter 62-8 or change the burden of proof established in § 62-8-12.

Source: SL 1991, ch 70.



§ 9-16-4 Inclusion of firemen in retirement system.

9-16-4. Inclusion of firemen in retirement system. A municipality of the first class having a retirement system for its employees and officers may, by ordinance adopted by the governing body of the municipality, include the firemen employed by the municipality in the membership of the employees' and officers' retirement system established under authority given by § 9-16-3 in lieu of a separate firemen's pension fund.

Source: SL 1949, ch 183, § 5; SDC Supp 1960, § 45.1204-1; SL 1978, ch 62, § 4; SL 1984, ch 56, § 4; SL 1992, ch 60, § 2.



§ 9-16-4.1 Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional.

9-16-4.1. Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional. Any municipality with a volunteer fire department may establish a deferred compensation program for its volunteer firefighters. Such a program may be financed by the municipality or by the volunteer firefighters and may be managed through the municipality or through an insurance company or other financial institution. Such program shall be established by ordinance. Each municipality shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer firefighter.

Source: SL 1986, ch 71, § 1.



§ 9-16-4.2 Deferred compensation program for volunteer advanced life support personnel.

9-16-4.2. Deferred compensation program for volunteer advanced life support personnel. Any municipality with volunteer advanced life support personnel may establish a deferred compensation program for its volunteer advanced life support personnel. Such a program may be financed by the municipality or by the volunteer advanced life support personnel and may be managed through the municipality or through an insurance company or other financial institution. Such program shall be established by ordinance. Each municipality shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer advanced life support personnel.

Source: SL 2011, ch 36, § 3.



§ 9-16-5 Repealed.

9-16-5. Repealed by SL 1984, ch 56, § 5.



§ 9-16-5.1 Contributions to system--Amount required.

9-16-5.1. Contributions to system--Amount required. Total contributions in each year to a retirement system subject to this chapter shall be sufficient to fund the following:

(1) The administrative cost of the plan during the year;

(2) The actuarially determined cost of future benefits accruing to members during the year; and

(3) An amount sufficient to amortize any unfunded liability of the system over a period not to exceed forty years on the basis of reasonable and generally accepted actuarial assumptions.
Source: SL 1984, ch 56, § 6.



§ 9-16-5.2 Change of benefits--Restrictions.

9-16-5.2. Change of benefits--Restrictions. No benefits, present or future, may be changed or modified in any manner unless the system's actuary or actuaries have prepared an actuarial statement showing the effect of those changes on the system. No benefits, present or future, may be changed or modified if the change or modification will bring the system into noncompliance with the provisions of § 9-16-5.1.

Source: SL 1984, ch 56, § 7.



§ 9-16-5.3 Annual report--Contents--Publication--Filing.

9-16-5.3. Annual report--Contents--Publication--Filing. Any retirement system subject to the provisions of this chapter shall publish an annual report containing financial statements and an actuarial valuation of the system. The report shall be filed with the Retirement Laws Committee created by § 2-6-8 and shall be available to each member of the system.

Source: SL 1984, ch 56, § 8.



§ 9-16-5.4 Audit of financial statements.

9-16-5.4. Audit of financial statements. The financial statements contained in the report required by § 9-16-5.3 shall be audited by an independent qualified, certified public accountant. The actuarial valuation required in the report shall include the information required under the provisions of subdivision 3-12-47(5) and shall be performed by an approved actuary as defined by subdivision 3-12-47(7).

Source: SL 1984, ch 56, § 9.



§ 9-16-5.5 Administrator--Qualifications--Employees--Bond.

9-16-5.5. Administrator--Qualifications--Employees--Bond. The Board of Trustees may appoint an administrator, who shall be qualified by training and experience requirements set by the board. The administrator may hire additional employees as may be required to transact the business of the retirement system. The board shall require bonding of the administrator in an amount set by the board, which may be included under any municipal employees' blanket bond. The bond premium may be paid by the system.

Source: SL 1984, ch 56, § 10.



§ 9-16-5.6 Summary system description--Availability--Contents.

9-16-5.6. Summary system description--Availability--Contents. An administrator of a retirement system subject to the provisions of this chapter shall make available to any member of the system and to any beneficiary of the system a summary system description. The summary system description shall be written in a manner to be understood by the average member of the system and shall be sufficiently accurate and comprehensive to appraise participants and beneficiaries of their rights and obligations under the system. The summary system description shall include:

(1) The name and address of the administrator;

(2) Names, titles, and addresses of any trustee or trustees;

(3) A description of the relevant provisions of any applicable collective bargaining agreement;

(4) The system's requirements respecting eligibility for participation and benefits;

(5) A description of provisions providing for nonforfeitable pension benefits;

(6) Circumstances which may result in disqualification, ineligibility, or denial or loss of benefits;

(7) The source of financing of the system and the identity of any organization through which benefits are provided;

(8) The date of the end of the system year and whether the records of the system are kept on a calendar, policy or fiscal year basis; and

(9) The procedures to be followed in presenting claims for benefits under the system and the remedies available under the system for the redress of claims which are denied in whole or in part.
Source: SL 1984, ch 56, § 11.



§ 9-16-5.7 Description furnished to member--Charge.

9-16-5.7. Description furnished to member--Charge. The administrator of a system shall, upon written request of any participant or beneficiary, furnish a copy of the latest updated summary system description, the latest annual report and any bargaining agreement, trust agreement, contract, or other instrument under which the system is established or operated. The administrator may make a reasonable charge to cover the cost of furnishing such complete copies.

Source: SL 1984, ch 56, § 12.



§ 9-16-5.8 Information furnished to members annually.

9-16-5.8. Information furnished to members annually. Each administrator of a system under this chapter annually shall furnish to each system member or beneficiary a statement showing, on the basis of the latest available information, his total contributions, if any, his total benefits accrued and his nonforfeitable benefits, if any, which have accrued or the earliest date on which his benefits will become nonforfeitable.

Source: SL 1984, ch 56, § 13.



§ 9-16-5.9 Records of employer.

9-16-5.9. Records of employer. An employer who employs one or more individuals who are members of a system covered under this chapter shall maintain records with respect to each employee sufficient to determine benefits due or which may become due to the employee. The employer shall furnish to the system administrator any information necessary for the administrator to make reports required under the provisions of this chapter.

Source: SL 1984, ch 56, § 14.



§ 9-16-5.10 Fiduciary of system--Duties--Definition.

9-16-5.10. Fiduciary of system--Duties--Definition. Every fiduciary of a retirement system subject to the provisions of this chapter shall discharge his duties solely in the interest of the participants and beneficiaries of the system, for the exclusive purpose of providing benefits to participants and their beneficiaries and with the skill, care, prudence, and diligence, under the circumstances then prevailing, of a prudent man, familiar with such matters and acting in a similar capacity. For purposes of this section, the term "fiduciary" means any person or entity which exercises any discretionary authority control over the management of a system or its assets, any person or entity which renders investment advice to a system for a fee or other compensation, or any person or entity which has any discretionary authority or discretionary responsibility in the administration of a system.

Source: SL 1984, ch 56, § 15.



§ 9-16-5.11 Time for compliance--Remedy for noncompliance.

9-16-5.11. Time for compliance--Remedy for noncompliance. Each retirement system subject to the provisions of this chapter shall be in compliance with § 9-16-3.1 and §§ 9-16-5.1 to 9-16-5.8, inclusive, no later than June 12, 1987. At any time thereafter, if the members of the Retirement Laws Committee determine that any such system is not in compliance with § 9-16-5.1, the Retirement Laws Committee shall so certify in writing to the state treasurer. Upon receipt of the certification, the state treasurer shall pay into that municipality's system funds which are due from the state treasury to the municipality until the system complies with § 9-16-5.1.

Source: SL 1984, ch 56, § 16.



§ 9-16-6 Repealed.

9-16-6. Repealed by SL 1984, ch 56, § 17.



§ 9-16-7 Repealed.

9-16-7. Repealed by SL 1984, ch 56, § 18.



§ 9-16-8 Repealed.

9-16-8. Repealed by SL 1978, ch 62, § 34.



§ 9-16-9 Gifts, devises, and bequests for fund.

9-16-9. Gifts, devises, and bequests for fund. The first or second class municipality may accept gifts, devises, and bequests for the pension fund.

Source: SL 1925, ch 239, § 5; SL 1937, ch 177; SDC 1939, § 45.1202; SL 1945, ch 199; SL 1947, ch 204; SL 1949, ch 183, § 2; SL 1955, ch 201, § 2; SL 1967, ch 220, § 2; SL 1992, ch 60, § 2.



§ 9-16-10 Investment of moneys of retirement system.

9-16-10. Investment of moneys of retirement system. All moneys belonging to the retirement system not required for the payment of current annuities, pensions, retirement allowances, other benefits, or administrative expenses in lieu thereof may be invested.

Source: SL 1925, ch 239, § 5; SL 1937, ch 177; SDC 1939, § 45.1202; SL 1945, ch 199; SL 1947, ch 204; SL 1949, ch 183, § 2; SL 1955, ch 201, § 2; SL 1967, ch 220, § 2; SL 1979, ch 37, § 4; SL 1984, ch 56, § 19.



§ 9-16-11 Previously granted pensions as obligation of retirement system.

9-16-11. Previously granted pensions as obligation of retirement system. All pensions granted by a first or second class municipality prior to the adoption of a retirement system under § 9-16-3 shall become an obligation of the retirement system adopted by said municipality under said section.

Source: SL 1949, ch 183, § 6; SDC Supp 1960, § 45.1204-2; SL 1992, ch 60, § 2.



§ 9-16-12 to 9-16-19. Repealed.

9-16-12 to 9-16-19. Repealed by SL 1984, ch 56, §§ 20 to 27.



§ 9-16-20 First and second class municipalities authorized to pension firemen.

9-16-20. First and second class municipalities authorized to pension firemen. In addition to other powers granted, every municipality of the first class shall have power to establish a firemen's relief and pension fund and to pension firemen as provided in this chapter.

Source: SL 1927, ch 172, § 2; SL 1929, ch 189; SDC 1939, § 45.0204; SL 1992, ch 60, § 2.



§ 9-16-21 , 9-16-22. Repealed.

9-16-21, 9-16-22. Repealed by SL 1984, ch 56, §§ 28, 29.



§ 9-16-23 Sources of municipal pension fund.

9-16-23. Sources of municipal pension fund. A municipal pension fund shall consist of:

(1) All sums of money or property that are contributed by gifts, devises, and bequests;

(2) In the case of a firemen's system, all money received by its respective first or second class municipality from the Division of Insurance of the State of South Dakota as its proportionate share of the insurance fund collected from the various insurance companies;

(3) All income derived from investments of moneys in the pension fund;

(4) An amount as may be annually designated by the governing body pursuant to law; and

(5) All contributions by members of the pension fund.
Source: SL 1927, ch 172, § 2; SL 1929, ch 189; SDC 1939, § 45.1206; SL 1939, ch 184; SL 1945, ch 200; SL 1955, ch 202, § 1; SDC Supp 1960, § 45.1206 (1) to (3); SL 1984, ch 56, § 30; SL 1992, ch 60, § 2.



§ 9-16-24 Repealed.

9-16-24. Repealed by SL 1984, ch 56, § 31.



§ 9-16-25 Firemen's contributions to pension fund--Deduction from salary.

9-16-25. Firemen's contributions to pension fund--Deduction from salary. Each member of the firemen's pension fund may be required to contribute to the fund, as determined by ordinance adopted by the municipality of the first class, the contributions to be deducted from his salary beginning with the date of his entry into city service as a fireman, if required by ordinance, and continuing so long as he remains a member until his retirement, if required by ordinance.

Source: SDC 1939, § 45.1206 (5) (a) as added by SL 1955, ch 202, § 1; SL 1977, ch 69; SL 1984, ch 56, § 32; SL 1992, ch 60, § 2.



§ 9-16-26 Refund of members' contributions on termination of employment prior to retirement.

9-16-26. Refund of members' contributions on termination of employment prior to retirement. In the event any member leaves city service before a pension becomes payable on account of his participation in the said pension fund, the total of his contributions to the said fund may be either retained by the said fund or returned to the said individual or his legal representative either with or without interest additions, as the city shall determine by ordinance.

Source: SDC 1939, § 45.1206 (5) (a) as added by SL 1955, ch 202, § 1.



§ 9-16-27 Retirement board to administer pension fund--Rules for operation of fund.

9-16-27. Retirement board to administer pension fund--Rules for operation of fund. The authority and responsibility for the administration, management, and operation of the pension fund shall be vested in and under the control of a retirement board, which shall consist of two city officials to be selected by the governing body of the first or second class municipality; two members of the fire department to be elected by the members of the fire department, and a citizen, who is neither a city official nor a member of the fire department, to be selected by these four members. The retirement board shall adopt such rules, not inconsistent with this chapter and the pension fund ordinance, as are required in the proper operation of the pension fund.

Source: SL 1927, ch 172, § 3; SDC 1939, § 45.1207; SL 1955, ch 202, § 2; SDC Supp 1960, § 45.1207 (2); SL 1992, ch 60, § 2.



§ 9-16-28 City treasurer as custodian of fund--Liability of surety on bond.

9-16-28. City treasurer as custodian of fund--Liability of surety on bond. The treasurer of each municipality shall be the custodian of the investments and other moneys in its pension fund, which shall be kept apart from other funds in his custody. The surety on the official bond of the treasurer shall be liable for the safekeeping and due accounting of the moneys, securities, and other property belonging to the pension fund.

The previous requirements of this section shall not apply when such assets are placed with a funding agent or an investment counsel as provided for in this section. The retirement board of a pension fund may select a funding agent or investment counsel to administer and invest the funds of the system. The selection and the appointment of the funding agent or the investment counsel shall be made by the retirement board which shall have the right from time to time to change the funding agent or the investment counsel as to all or any part of the funds. The board shall have the right to determine the form and substance of each agreement under which the funds are to be held, provided that it shall not be inconsistent with the provisions of this section. The term "funding agent" means a corporate or individual trustee or trustees, insurance company or insurance companies authorized to do business in the State of South Dakota, or combination thereof, appointed and acting from time to time pursuant to the provisions of this section in holding, investing and disbursing the funds of the pension fund. The term "investment counsel" means a corporation or individual authorized to do business under the Federal Investment Advisers Act of 1940 and authorized to do business in the State of South Dakota, appointed and acting from time to time pursuant to the provisions of this section in investing the funds of the pension fund.

The retirement board may contract for investment counsel and advice when it deems necessary.

Source: SL 1927, ch 172, § 3; SDC 1939, § 45.1207; SL 1955, ch 202, § 2; SDC Supp 1960, § 45.1207 (3); SL 1970, ch 60; SL 1977, ch 71.



§ 9-16-29 to 9-16-33.1. Repealed.

9-16-29 to 9-16-33.1. Repealed by SL 1984, ch 56, §§ 33 to 40.



§ 9-16-34 Workmen's compensation benefits deductible from firemen's pensions--Subrogation of first or second class municipality to rights of member or beneficiary against third party.

9-16-34. Workmen's compensation benefits deductible from firemen's pensions--Subrogation of first or second class municipality to rights of member or beneficiary against third party. Any amounts which may be paid or payable under the provisions of any workmen's compensation or similar law to a member or beneficiary or to the dependents of a member or beneficiary on account of any disability shall be offset against and payable in lieu of any pensions payable as provided in this chapter on account of the same disability. In the event any member or beneficiary, or the dependents of any member or beneficiary becomes entitled to a pension as the result of an accident or injury caused by the act of a third party, the said first or second class municipality shall be subrogated to the rights of the said member or beneficiary, or the dependents of the said member or beneficiary against such third party to the extent of benefits which the municipality pays or becomes liable to pay.

Source: SDC 1939, § 45.1208 (4) as added by SL 1955, ch 202, § 3; SL 1992, ch 60, § 2.



§ 9-16-35 to 9-16-39. Repealed.

9-16-35 to 9-16-39. Repealed by SL 1984, ch 56, §§ 41 to 45.



§ 9-16-40 Repealed.

9-16-40. Repealed by SL 1981, ch 44, § 25.



§ 9-16-41 to 9-16-43. Repealed.

9-16-41 to 9-16-43. Repealed by SL 1984, ch 56, §§ 46 to 48.



§ 9-16-44 Workers' compensation benefits offset against special death benefits-- Subrogation of first or second class municipality to rights against third party.

9-16-44. Workers' compensation benefits offset against special death benefits--Subrogation of first or second class municipality to rights against third party. Any amounts which may be paid or payable under the provisions of any workers' compensation or similar law to a member or beneficiary or to the dependents of a member or beneficiary on account of any death shall be offset against and payable in lieu of any pensions payable as provided in this chapter on account of the same death. In the event any member or beneficiary, or the dependents of any member or beneficiary becomes entitled to a pension as the result of an accident or injury caused by the act of a third party, the said first or second class municipality shall be subrogated to the rights of the said member or beneficiary, or the dependents of the said member or beneficiary against such third party to the extent of benefits which the municipality pays or becomes liable to pay.

Source: SDC 1939, § 45.1209 (7) as added by SL 1955, ch 202, § 4; SL 1992, ch 60, § 2.



§ 9-16-45 Circulatory or respiratory disease presumed occupational in firemen.

9-16-45. Circulatory or respiratory disease presumed occupational in firemen. Notwithstanding the provisions of any general or special law to the contrary, any condition of impairment of health caused by hypertension, heart disease, or respiratory disease resulting in total or partial disability to an officer or member of a fire department who successfully passed physical examination on entering into such service, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in line of duty, unless the contrary be shown by competent evidence.

Source: SL 1957, ch 248, § 3; SDC Supp 1960, § 45.1212.



§ 9-16-46 Repealed.

9-16-46. Repealed by SL 1984, ch 56, § 49.



§ 9-16-46.1 Postretirement redetermination of pensions--Restrictions.

9-16-46.1. Postretirement redetermination of pensions--Restrictions. Any pension plan for city employees and officers or firemen, adopted under the provisions of this chapter, may provide for annual or less frequent postretirement redetermination of pensions. The application of any provision redetermining pension amounts may be restricted to pensions having an effective date of payment either prior to or subsequent to a specified date. Any postretirement redetermination of one or more pensions within a system shall be prefunded and may not bring the system into noncompliance with the provisions of subdivision 9-16-5.1(3).

Source: SL 1970, ch 58; SL 1984, ch 56, § 50.



§ 9-16-47 Benefits and contributions exempt from assignment and process.

9-16-47. Benefits and contributions exempt from assignment and process. All annuities, pensions, retirement allowances, the accumulated contributions of any member, or any other benefit whatsoever accrued or accruing to any member or beneficiary shall be unassignable and shall not be subject to execution, attachment, garnishment, or any other process of law whatsoever, except as is specifically provided by this chapter.

Source: SL 1927, ch 172, § 7; SDC 1939, § 45.1211; SL 1943, ch 165, § 3; SL 1955, ch 202, § 6.



§ 9-16-48 Validation of pensions and benefits previously paid.

9-16-48. Validation of pensions and benefits previously paid. In all cases if a municipal retirement system or a first or second class municipality has, prior to July 1, 1985, paid any pension or other benefit out of funds provided by the municipality, the pensions or other benefits and all proceedings thereon, contracts made or performed, ordinances or regulations established, and any levy and appropriation of taxes or revenues for payment thereof, are hereby declared to be valid and legal, notwithstanding any defect or irregularity, other than constitutional defects, in any of the payments, contracts, ordinances, or regulations, including, but not limited to, any conflict with any state statute existing at the time of payments.

Source: SL 1979, ch 53, § 2; SL 1984, ch 56, § 51; SL 1986, ch 72; SL 1992, ch 60, § 2.






Chapter 17 - Associations Of Municipalities

§ 9-17-1 Formation of municipality organization authorized--Purposes.

9-17-1. Formation of municipality organization authorized--Purposes. The governing body of any municipality of this state is hereby authorized to join with the governing body of any other municipality or municipalities of this state in the formation of an organization of municipalities of this state for the purposes of securing concerted action among such municipalities in behalf of such matters, measures, and municipal affairs as such organization shall determine to be beneficial to, in the common interest of, and as concerns and pertains to said municipalities.

Source: SL 1955, ch 217, § 1; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-2 Meetings of municipality organization--Maintenance of office--Employment of officials.

9-17-2. Meetings of municipality organization--Maintenance of office--Employment of officials. Such municipal organization shall have the power and authority to hold annual and special meetings at such times and places as it may determine for the discussions and consideration of such measures and matters as affect the welfare of the municipality members thereof; to maintain an office or offices for the conduct of the business of such organization and to employ and compensate such officials as it shall deem necessary in the support of such organization and the interest and welfare of its municipality members.

Source: SL 1955, ch 217, § 2; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-3 Municipal payment of dues and delegate expenses for organization.

9-17-3. Municipal payment of dues and delegate expenses for organization. Any municipality which shall join or become a member of such municipal organization is hereby authorized and empowered, by ordinance, to annually appropriate funds for the payment of reasonable annual dues in said organization as the same may be assessed and to pay the expenses of designated representatives or delegates as provided in § 9-17-4, in attending the meetings of said organization.

Source: SL 1955, ch 217, § 3; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-4 Representation of municipalities at organization meetings.

9-17-4. Representation of municipalities at organization meetings. Each municipality member of said organization is hereby authorized and empowered to designate any member or members of its governing body or other persons in its employ to represent said municipality in said municipal organization and attend the meetings thereof.

Source: SL 1955, ch 217, § 3; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-5 Repealed.

9-17-5. Repealed by SL 2003, ch 44, § 1.



§ 9-17-6 South Dakota Firefighters' Association, Incorporated continued.

9-17-6. South Dakota Firefighters' Association, Incorporated continued. The furnishing of fire protection is a governmental function and the South Dakota Firefighters Association, Incorporated, composed of the members of the municipal fire departments, is hereby continued as a public state institution of this state.

Source: SL 1919, ch 206, § 1; SDC 1939, § 20.0101; SL 1975, ch 86, § 1; SL 2006, ch 31, § 1.



§ 9-17-7 Schools and promotional activities of South Dakota Firefighters' Association, Incorporated.

9-17-7. Schools and promotional activities of South Dakota Firefighters' Association, Incorporated. The South Dakota Firefighters Association, Incorporated, shall hold annual schools for the purpose of instruction and drilling, as well as testing modern methods and fire extinguishing apparatus, and in general shall encourage and promote the protection of property from loss and destruction by fire.

The time and place of the annual school shall be fixed by the South Dakota Firefighters Association, Incorporated.

Source: SL 1911, ch 157, § 3; RC 1919, § 10176; SL 1919, ch 206, § 3; SL 1931, ch 154; SDC 1939, § 20.0102; SL 1965, ch 101; SL 1975, ch 86, § 2; SL 2006, ch 31, § 2.






Chapter 18 - Municipal Records And Proceedings

§ 9-18-1 Governing body to publish proceedings and statement of expenditures--Rate of payment for publication.

9-18-1. Governing body to publish proceedings and statement of expenditures--Rate of payment for publication. The governing body of every municipality shall cause to be published in the official legal newspaper therein, or, if no official legal newspaper is published therein, in any legal newspaper which serves such municipality, within thirty days after each meeting thereof a full account of the proceedings at such meeting, giving a detailed statement of all expenditures of money, the names of the persons to whom payment is made, and showing the service rendered therefor. It shall pay for publishing such proceedings not to exceed ninety percent of the legal line rates for weekly newspapers and not to exceed the legal line rate for daily newspapers, as provided in § 17-2-19.

Source: RC 1919, § 6580; SL 1919, ch 252; SL 1925, ch 215; SDC 1939, § 45.1116; SL 1941, ch 195; SL 1943, ch 164; SL 1947, ch 202; SL 1957, ch 246; SL 1963, ch 278.



§ 9-18-1.1 Time for delivery of copy to official newspaper.

9-18-1.1. Time for delivery of copy to official newspaper. The auditor or clerk responsible for keeping a record of proceedings required to be published pursuant to § 9-18-1 shall cause a copy to be delivered to the official newspaper within one week from the time such meeting is held.

Source: SL 1972, ch 129, § 1.



§ 9-18-2 Records of acts and proceedings of municipal officers--Open to public.

9-18-2. Records of acts and proceedings of municipal officers--Open to public. Every municipal officer shall keep a record of the official acts and proceedings of his office, and such record shall be open to public inspection during business hours under reasonable restrictions.

Source: SL 1890, ch 37, art III, § 9; SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1190; SL 1913, ch 119, § 26; RC 1919, § 6282; SDC 1939, § 45.1115.



§ 9-18-3 Admissibility in evidence of copies and transcripts of municipal records--Prima facie evidence.

9-18-3. Admissibility in evidence of copies and transcripts of municipal records--Prima facie evidence. Copies of all papers filed in the office of the auditor or clerk and transcripts of all records of the governing body certified by him under the corporate seal are admissible in evidence the same as the originals thereof. Such original papers or records or such copies or transcripts thereof are prima facie evidence of the facts stated therein.

Source: SL 1890, ch 37, art VII, § 1; SL 1890, ch 37, art XVI, § 14; RPolC 1903, §§ 1244, 1302; SL 1913, ch 119, § 65; RC 1919, §§ 6285, 6355; SDC 1939, § 45.0113.



§ 9-18-4 Repealed.

9-18-4. Repealed by SL 1970, ch 43, § 1.






Chapter 19 - Ordinances And Resolutions

§ 9-19-1 Definition of terms.

9-19-1. Definition of terms. The word "ordinance" as used in this title shall mean a permanent legislative act of the governing body of a municipality within the limits of its powers.

The word "resolution" as used in this title shall mean any determination, decision, or direction of the governing body of a municipality of a special or temporary character for the purpose of initiating, effecting, or carrying out its administrative duties and functions under the laws and ordinances governing the municipality.

Source: SL 1913, ch 119, § 38; RC 1919, §§ 6242, 6250; SDC 1939, §§ 45.1001, 45.1008.



§ 9-19-2 Continuation in force of prior ordinances and resolutions.

9-19-2. Continuation in force of prior ordinances and resolutions. All ordinances and resolutions in force in any municipality when this code takes effect which are not inconsistent with its provisions shall continue in force and effect until repealed or amended as provided by law.

Source: SL 1890, ch 37, art I, § 9; RPolC 1903, § 1178; RC 1919, § 6157; SDC 1939, § 45.0109.



§ 9-19-3 Authority to enact, amend, and repeal ordinances and resolutions--Penalties for violation.

9-19-3. Authority to enact, amend, and repeal ordinances and resolutions--Penalties for violation. Every municipality may enact, make, amend, revise, or repeal all such ordinances, resolutions, and regulations as may be proper and necessary to carry into effect the powers granted thereto, and to provide for the punishment of each violation thereof by a fine not to exceed the fine established by subdivision 22-6-2(2), by imprisonment not exceeding thirty days, or by both the fine and imprisonment.

Source: SL 1890, ch 37, art V, § 1, subdiv 79; SL 1890, ch 37, art XXII, § 1; RPolC 1903, § 1229, subdiv 81; RPolC 1903, § 1380; RPolC 1903, § 1438, subdiv 19; SL 1903, ch 90; SL 1913, ch 119, § 53, subdiv 78; RC 1919, § 6169 (81); SL 1923, ch 238; SDC 1939, § 45.0201 (19); SL 1991, ch 187, § 2; SL 2007, ch 39, § 2



§ 9-19-3.1 Degree of proof required when jail sentence authorized--Pleadings--Jury trial--Application of civil rules.

9-19-3.1. Degree of proof required when jail sentence authorized--Pleadings--Jury trial--Application of civil rules. In the prosecution for the violation of any municipal ordinance which authorizes a penalty of a jail sentence, the municipality must prove the defendant guilty of the violation of the ordinance beyond a reasonable doubt. The proceedings shall be commenced by complaint naming the first or second class municipality as plaintiff, and the response thereto shall be by either oral plea or written answer. The defendant shall be entitled, by making demand therefor at any time before the commencement of trial, to trial by jury in the event the defendant is subject to any jail sentence. Except as provided in this section the proceedings shall be governed by the rules of civil procedure.

Source: SL 1975, ch 96, § 1; SL 1992, ch 60, § 2.



§ 9-19-4 Repealed.

9-19-4. Repealed by SL 1973, ch 130, § 14.



§ 9-19-5 One subject expressed in title of ordinance.

9-19-5. One subject expressed in title of ordinance. An ordinance must embrace but one subject which shall be expressed in its title.

Source: RC 1919, § 6242; SDC 1939, § 45.1001.



§ 9-19-6 Style of ordinance.

9-19-6. Style of ordinance. The style of all ordinances shall be as follows: "An ordinance __________ (inserting the title)" followed by: "Be it ordained by the (city or town) of __________ (inserting the name of municipality)" followed by the substance of the ordinance.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; SL 1913, ch 119, § 36; RC 1919, § 6243; SDC 1939, § 45.1002.



§ 9-19-7 Reading, passage, and publication of ordinances--Codes incorporated by reference.

9-19-7. Reading, passage, and publication of ordinances--Codes incorporated by reference. The title of all ordinances shall be read twice with at least five days intervening between the first and second reading. The ordinance shall be signed by the mayor or acting mayor or president of the Board of Trustees, filed with the auditor or clerk, and published once except that an ordinance incorporating and adopting comprehensive regulations or a code promulgated, approved, and published by a recognized and established national organization prescribing building, electrical, plumbing, safety, fire, health, or milk regulations need not be published in a newspaper, but upon adoption of such an ordinance the auditor or clerk shall publish a notice of the fact of adoption once a week for two successive weeks in the official newspaper, and twenty days after the completed publication of such notice, unless the referendum shall have been invoked, such ordinance shall become effective.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; SL 1913, ch 119, § 35; RC 1919, § 6244; SDC 1939, § 45.1003; SL 1947, ch 197; SL 1972, ch 49; SL 1982, ch 73.



§ 9-19-7.1 Notice requirements for substantial amendment at second reading.

9-19-7.1. Notice requirements for substantial amendment at second reading. If any amendment presented and approved by the governing body at the second reading of an ordinance substantially alters the substance of the ordinance from the first reading, the proposed ordinance as amended may not be considered for final adoption until at least five days after a duly noticed public meeting of the governing body pursuant to chapter 1-25.

Source: SL 2016, ch 51, § 1.



§ 9-19-8 Passage, recording, and publication of resolutions.

9-19-8. Passage, recording, and publication of resolutions. Any resolution may be passed after one reading and shall be recorded at length in the minutes of the meeting at which it is passed, with a statement of the number of votes for and against it. Such resolution shall be published in full either as part of the minutes or separately.

Source: RC 1919, § 6251; SL 1921, ch 315; SDC 1939, § 45.1009; SL 1987, ch 77.



§ 9-19-9 Recording of votes on ordinances.

9-19-9. Recording of votes on ordinances. The vote upon all ordinances upon the second reading and to pass the same over any veto shall be taken by yeas and nays and entered upon the minutes of the meeting.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; RC 1919, § 6245; SDC 1939, § 45.1004.



§ 9-19-10 Veto power of mayor under aldermanic form--Items in appropriation ordinances.

9-19-10. Veto power of mayor under aldermanic form--Items in appropriation ordinances. The mayor in any municipality with a common council may veto any ordinance or resolution by filing a written objection with the finance officer within ten days after its passage. The veto may extend to any one or more items contained in an ordinance or resolution making an appropriation or to the entire ordinance or resolution. If the veto only extends to a part of such ordinance or resolution, the remainder shall take effect.

Source: SDC 1939, § 45.1004; SL 2001, ch 45, § 1.



§ 9-19-11 Reconsideration of vetoed item--Vote required to override veto.

9-19-11. Reconsideration of vetoed item--Vote required to override veto. If the mayor vetoes any ordinance, resolution, or other item pursuant to § 9-19-10 the finance officer shall present the ordinance, resolution, or other item with the mayor's written objection at the next meeting of the council and it may be reconsidered. If the ordinance or resolution is passed by a two-thirds vote of the aldermen, it shall be published and become effective notwithstanding the mayor's disapproval.

Source: SDC 1939, § 45.1004; SL 2001, ch 45, § 2; SL 2017, ch 56, § 11.



§ 9-19-12 Ordinance becoming law without mayor's signature.

9-19-12. Ordinance becoming law without mayor's signature. If the mayor fails to sign any ordinance or resolution or file written objections thereto within ten days after its passage, the ordinance or resolution shall be published and become a law without the mayor's signature.

Source: SDC 1939, § 45.1004; SL 2001, ch 45, § 3.



§ 9-19-13 Effective date of resolutions and ordinances.

9-19-13. Effective date of resolutions and ordinances. Except such resolutions or ordinances as may be necessary for the immediate preservation of the public peace, health, or safety, or support of the municipal government and its existing public institutions, or which provide for an election or for hearing on an improvement or assessment or which call for bids, which take effect upon the passage and publication thereof, every resolution or ordinance passed by the governing body shall take effect on the twentieth day after its publication unless suspended by operation of a referendum.

Source: SL 1899, ch 94, § 1; RPolC 1903, §§ 1213, 1214; SL 1913, ch 119, § 38; RC 1919, §§ 6246, 6252, 6253; SDC 1939, § 45.1010; SL 1957, ch 244.



§ 9-19-14 Recording of ordinance in ordinance book.

9-19-14. Recording of ordinance in ordinance book. After an ordinance takes effect, the auditor or clerk shall record the same together with a certificate of the date of its publication in a book to be known as the "Ordinance Book," and file the affidavit of publication with the original ordinance.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; RC 1919, § 6247; SDC 1939, § 45.1005.



§ 9-19-15 Compilation of ordinances--Free copies.

9-19-15. Compilation of ordinances--Free copies. Every municipality may compile the municipal ordinances without revision or amendment for publication in book form. The compilation shall be effective without publication as required for ordinances.

The municipal auditor or clerk shall furnish a free copy of the book to the circuit clerk of court and the county law library of each county in which the municipality is situated.

Source: SDC 1939, § 45.0201 (20); SL 1984, ch 57, § 1; SL 1997, ch 49, § 1.



§ 9-19-16 Revision of ordinances--Committee to prepare revision.

9-19-16. Revision of ordinances--Committee to prepare revision. Every municipality shall have the power to revise the ordinances as provided herein. The governing body of any municipality not oftener than once every five years may appoint a committee of one or more competent persons to prepare and submit for its consideration an ordinance in revision of the ordinances of the municipality.

Source: SL 1890, ch 37, art III, § 13; RPolC 1903, § 1194; SL 1913, ch 119, § 37; RC 1919, § 6249; SL 1925, ch 247; SDC 1939, §§ 45.0201 (21), 45.1007.



§ 9-19-17 Notice of adoption of ordinance in revision--Effective date--Publication in book form.

9-19-17. Notice of adoption of ordinance in revision--Effective date--Publication in book form. Upon the adoption of an ordinance which revises the ordinances of the municipality by the governing body, the auditor or clerk shall publish a notice of the adoption of the revised ordinances once in the official newspaper. Twenty days after the completed publication of the notice, unless the referendum is invoked, the ordinance shall become effective without publication in a newspaper.

The governing body may publish the revised ordinances in book form. The auditor or clerk shall furnish a free copy of the book or the revised ordinances to the circuit clerk of court and the county law library of each county in which the municipality is situated.

Source: SL 1913, ch 119, § 37; RC 1919, § 6249; SL 1925, ch 247; SDC 1939, § 45.1007; SL 1982, ch 60, § 4; SL 1984, ch 57, § 2; SL 1991, ch 24, § 4.



§ 9-19-18 Evidence of ordinances and resolutions.

9-19-18. Evidence of ordinances and resolutions. An original ordinance or resolution, the record or a certified copy thereof, or any compilation or revision of ordinances purporting to be printed under the authority of the municipality are admissible in evidence without further proof.

Source: PolC 1877, ch 24, § 57; CL 1887, § 1094; SL 1890, ch 37, art IV, § 16; RPolC 1903, §§ 1213, 1470; RC 1919, § 6247; SDC 1939, § 45.0113.



§ 9-19-19 Ordinances and resolutions presumed valid unless controverted.

9-19-19. Ordinances and resolutions presumed valid unless controverted. In any action or proceeding instituted by an acting municipality it shall not be required to show compliance with the provisions of this title as to the passage or publication of any ordinance or resolution unless the same be controverted under oath.

Source: PolC 1877, ch 24, § 53; CL 1887, § 1078; RPolC 1903, § 1467; RC 1919, § 6159; SDC 1939, § 45.0111.



§ 9-19-20 Firearms regulation ordinances prohibited.

9-19-20. Firearms regulation ordinances prohibited. No municipality may pass any ordinance that restricts possession, transportation, sale, transfer, ownership, manufacture, or repair of firearms or ammunition or their components. Any ordinances prohibited by this section are null and void.

Source: SL 1983, ch 38, § 1.



§ 9-19-21 Municipality implementation of pretreatment program--Fines for violations by industrial users.

9-19-21. Municipality implementation of pretreatment program--Fines for violations by industrial users. Any municipality that is required to develop a pretreatment program in accordance with chapter 34A-2 may enact, make, amend, revise or repeal all such ordinances, resolutions, and regulations as may be proper and necessary to implement the pretreatment program and to provide for the punishment of each pretreatment violation by industrial users pursuant to § 34A-2-15 with a civil penalty of up to one thousand dollars per day for each violation.

Source: SL 1992, ch 254, § 89.






Chapter 20 - Initiative And Referendum

§ 9-20-1 Percentage of voters required to propose ordinance or resolution.

9-20-1. Percentage of voters required to propose ordinance or resolution. The registered voters of any municipality may propose ordinances and resolutions for the government of the municipality if the petition is signed by at least five percent of the registered voters in the municipality. The percentage shall be based on the number of registered voters of the municipality as recorded by the county auditor on the second Tuesday in January in the year of the election.

Source: SDC 1939, § 45.1018; SL 1947, ch 199, § 1; SL 1968, ch 183, § 2; SL 2002, ch 40, § 2; SL 2017, ch 57, § 2.



§ 9-20-2 Petition proposing ordinance or resolution--Contents.

9-20-2. Petition proposing ordinance or resolution--Contents. A petition to propose an ordinance or resolution shall be filed with the finance officer, containing in proper form the proposed ordinance or resolution. It shall be signed by the required number of the resident registered voters of the municipality. The signer or circulator shall add the signer's residence address, county of voter registration, and date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. No signature on a petition is valid if signed more than six months prior to the filing of the petitions.

Source: SDC 1939, § 45.1019; SL 1947, ch 199, § 2; SL 1957, ch 245, § 2; SL 1980, ch 64, § 3; SL 1983, ch 52, § 7; SL 1990, ch 104, § 4; SL 1992, ch 110, § 5; SL 1999, ch 41, § 1.



§ 9-20-3 Ordinance may not be initiated to nullify bond purposes.

9-20-3. Ordinance may not be initiated to nullify bond purposes. The right to initiate an ordinance shall not be applicable to ordinances proposed to nullify the purpose for which bonds have been sold by a municipality pursuant to statutory authority.

Source: SL 1961, ch 247; SL 1980, ch 66, § 1.



§ 9-20-4 Presentation of initiative petition to governing body--Submission to voters.

9-20-4. Presentation of initiative petition to governing body--Submission to voters. When a petition to initiate is filed with the finance officer, the finance officer shall present the petition to the governing body at its first ensuing regular or special meeting. The governing body shall submit the petition to a vote of the voters in the manner prescribed for a referendum.

Source: SDC 1939, § 45.1020; SL 1947, ch 199, § 3; SL 1980, ch 67, § 1; SL 2003, ch 41, § 1.



§ 9-20-5 Majority vote at election required for initiated ordinance or resolution--Effective date.

9-20-5. Majority vote at election required for initiated ordinance or resolution--Effective date. No initiated ordinance or resolution shall become operative unless approved by a majority of the votes cast for and against the same. If so approved, it shall take effect upon the completion of the canvass of the election returns relating thereto.

Source: SL 1899, ch 94, § 13; RPolC 1903, § 1226; SL 1913, ch 119, § 50; RC 1919, § 6264; SDC 1939, § 45.1021; SL 1947, ch 199, § 4.



§ 9-20-5.1 Year's waiting period required before amendment or repeal.

9-20-5.1. Year's waiting period required before amendment or repeal. No initiated ordinance or resolution may be amended or repealed by the governing body of a municipality until at least one year has passed from its effective date.

Source: SL 1977, ch 72.



§ 9-20-6 Time for filing referendum petition.

9-20-6. Time for filing referendum petition. The required number of voters residing in any municipality may file within twenty days after the publication of any ordinance or resolution subject to referendum a petition with the auditor or clerk, requiring the submission of any such ordinance or resolution to a vote of the voters of the municipality for its rejection or approval. If filed on the twentieth day after publication, such petitions shall be filed no later than normal closing hours of the city hall or city auditor's office on said twentieth day.

Source: SL 1899, ch 94, § 2; RPolC 1903, § 1215; SL 1913, ch 119, § 39; RC 1919, § 6254; SDC 1939, § 45.1011; SL 1947, ch 198; SL 1975, ch 119, § 20.



§ 9-20-7 Description in referendum petition of matter covered.

9-20-7. Description in referendum petition of matter covered. If the matter intended to be covered by the referendum petition is the whole of any ordinance or resolution, the petition shall contain the title of such ordinance or the subject of such resolution, and the date of its passage, but if only a portion of such ordinance or resolution is intended to be covered by the petition, such portion shall be set out at length.

Source: SL 1899, ch 94, § 3; RPolC 1903, § 1216; SL 1913, ch 119, § 40; RC 1919, § 6255; SL 1921, ch 300, § 1; SDC 1939, § 45.1012; SL 1957, ch 245, § 1.



§ 9-20-8 Number of signers required for referendum petition--Data concerning signers.

9-20-8. Number of signers required for referendum petition--Data concerning signers. The referendum petition shall be signed by at least five percent of the registered voters in the municipality. The percentage shall be based on the number of registered voters of the municipality as recorded by the county auditor on the second Tuesday in January in the year of the election. The signer or circulator shall add the signer's residence address, county of voter registration, and date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class.

Source: SDC 1939, § 45.1012; SL 1957, ch 245, § 1; SL 1968, ch 183, § 1; SL 1979, ch 50, § 7; SL 1980, ch 64, § 4; SL 1987, ch 78; SL 1990, ch 104, § 5; SL 1992, ch 110, § 6; SL 1999, ch 41, § 2; SL 2002, ch 40, § 3; SL 2017, ch 57, § 3.



§ 9-20-9 Requirements for persons circulating petition--Board of elections to promulgate rules--Scope of rules.

9-20-9. Requirements for persons circulating petition--Board of elections to promulgate rules--Scope of rules. Any person circulating an initiative or referendum petition shall verify that each person signing the petition is a resident and qualified voter of the municipality. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 prescribing the format for an initiative and referendum petition and its verification.

Source: SDC 1939, § 45.1013; SL 1999, ch 41, § 3; SL 2000, ch 19, § 3.



§ 9-20-10 Liberal construction of referendum petition.

9-20-10. Liberal construction of referendum petition. Such petition may be made up and signed and shall be liberally construed as provided by the statute governing an initiated law.

Source: SDC 1939, § 45.1012; SL 1957, ch 245, § 1.



§ 9-20-11 Date of election on referendum petition--No action taken pending election.

9-20-11. Date of election on referendum petition--No action taken pending election. The governing body shall, upon the presentation of a petition pursuant to § 9-20-6, submit the question to the electors at the next annual municipal election or the next general election, whichever is earlier. Pending the election, the governing body may take no action with respect to the subject matter of the petition that would alter or preempt the effect of the proposed petition. However, the governing body may expedite the date of the election by ordering, within ten days of receiving the petition, a special election to be held on a Tuesday not less than thirty days from the date of the order of the governing body.

Source: SL 1899, ch 94, § 2; RPolC 1903, § 1215; SL 1913, ch 119, § 39; RC 1919, § 6254; SDC 1939, § 45.1011; SL 1947, ch 198; SL 1977, ch 68, § 8; SL 1980, ch 67, § 2; SL 1983, ch 53, § 6; SL 1995, ch 47, § 1.



§ 9-20-11.1 Repealed.

9-20-11.1. Repealed by SL 2003, ch 41, § 2.



§ 9-20-11.2 Date to certify ballot language to county auditor.

9-20-11.2. Date to certify ballot language to county auditor. If a municipality submits a question to the electors at the next general election pursuant to § 9-20-11, the municipality shall certify the ballot language to the county auditor by the second Tuesday in August of the year of the general election. However, the county auditor may extend the certification deadline for the municipality, if the county auditor determines that the extension will not prevent absentee ballots from being available by the date to begin absentee voting.

Source: SL 1995, ch 47, § 3; SL 2003, ch 41, § 3; SL 2007, ch 81, § 3; SL 2009, ch 69, § 10.



§ 9-20-11.3 Additional election costs paid by municipality.

9-20-11.3. Additional election costs paid by municipality. If a municipality submits a question to the electors at the next general election pursuant to § 9-20-11, the municipality shall pay the additional election cost related to the municipal question. The cost shall be agreed upon by the county auditor and the municipal finance officer.

Source: SL 1995, ch 47, § 4.



§ 9-20-12 Publication of referred ordinance or resolution--Notice of election.

9-20-12. Publication of referred ordinance or resolution--Notice of election. The auditor or clerk shall cause the entire referred ordinance or resolution to be published once a week for two successive weeks immediately preceding the election.

Such publication shall include a notice that on the day of election therein stated such ordinance or resolution will be submitted to the voters or, if only a portion thereof is covered by the petition, then notice as to what portion will be submitted.

Source: SL 1899, ch 94, § 5; RPolC 1903, § 1218; SL 1913, ch 119, § 42; RC 1919, § 6257; SDC 1939, § 45.1014.



§ 9-20-13 Ballots used in referendum election--Form and contents.

9-20-13. Ballots used in referendum election--Form and contents. The auditor or clerk shall have ballots printed for the vote upon such referred ordinance or resolution and cause the same to be distributed as other official ballots are distributed.

Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the city attorney, or if there be no city attorney, by an attorney at law employed by the governing body for that purpose.

All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 1899, ch 94, § 6; RPolC 1903, § 1219; SL 1913, ch 119, § 43; RC 1919, § 6258; SDC 1939, § 45.1015.



§ 9-20-14 General municipal election law applicable to referendum elections.

9-20-14. General municipal election law applicable to referendum elections. The elections provided for in this chapter shall be governed by the provisions of chapter 9-13 except as to the form of the ballots otherwise specifically provided.

Source: SL 1899, ch 94, § 9; RPolC 1903, §§ 1222, 1227; SL 1913, ch 119, §§ 46, 51; RC 1919, § 6265; SDC 1939, § 45.1022.



§ 9-20-15 Majority vote required for approval of referred measure--Effective date.

9-20-15. Majority vote required for approval of referred measure--Effective date. No referred ordinance or resolution so submitted shall become operative unless approved by a majority of the votes cast for and against the same. If so approved, it shall take effect upon completion of the canvass of the election returns relating thereto.

Source: SL 1899, ch 94, § 8; RPolC 1903, § 1221; SL 1913, ch 119, § 45; RC 1919, § 6260; SDC 1939, § 45.1017.



§ 9-20-16 Preservation of referendum petitions--Open to public inspection.

9-20-16. Preservation of referendum petitions--Open to public inspection. The auditor or clerk shall preserve all petitions invoking the referendum filed in his office for a period of at least two years, during which time such petitions shall be open to public inspection upon reasonable request.

Source: SL 1899, ch 94, § 7; RPolC 1903, § 1220; SL 1913, ch 119, § 44; RC 1919, § 6259; SDC 1939, § 45.1016.



§ 9-20-17 Waiting period for new action after referendum election.

9-20-17. Waiting period for new action after referendum election. No referred ordinance or resolution may be again voted upon by the government of any municipality within one year from the date of the election thereon.

Source: SDC Supp 1960, § 45.1022 as enacted by SL 1961, ch 246.



§ 9-20-18 Legislative finding--Actions of municipal governing boards subject to referendum.

9-20-18. Legislative finding--Actions of municipal governing boards subject to referendum. The Legislature finds that in making past grants of decision-making authority to municipal governing authorities, its intent was to grant that authority to the governing bodies of municipalities and that such actions, unless otherwise excluded from the referendum and initiative process by other state law, are subject to the initiative and referendum process. Therefore, the contrary holding in Baker v. Jackson, 372 NW2d 142 (SD, July 31, 1985) is hereby abrogated.

Source: SL 1986, ch 73, § 1.



§ 9-20-19 Legislative decision of governing body subject to referendum--Administrative decision not subject to referendum.

9-20-19. Legislative decision of governing body subject to referendum--Administrative decision not subject to referendum. Any legislative decision of a governing body is subject to the referendum process. A legislative decision is one that enacts a permanent law or lays down a rule of conduct or course of policy for the guidance of citizens or their officers. Any matter of a permanent or general character is a legislative decision.

No administrative decision of a governing body is subject to the referendum process, unless specifically authorized by this code. An administrative decision is one that merely puts into execution a plan already adopted by the governing body itself or by the Legislature. Supervision of a program is an administrative decision. Hiring, disciplining, and setting the salaries of employees are administrative decisions.

Source: SL 1986, ch 73, § 2.






Chapter 21 - Tax Levies And Appropriations

§ 9-21-1 Fiscal year of municipalities.

9-21-1. Fiscal year of municipalities. The fiscal year of each municipality shall commence on the first day of January of each year.

Source: SL 1890, ch 37, art VII, § 7; SL 1890, ch 37, art XV, § 1; RPolC 1903, § 1295; SL 1913, ch 119, § 114; RC 1919, § 6333; SL 1921, ch 298; SDC 1939, § 45.1401.



§ 9-21-2 Annual appropriation ordinance--Time of introduction--Contents--Enterprise and trust and agency funds.

9-21-2. Annual appropriation ordinance--Time of introduction--Contents--Enterprise and trust and agency funds. The governing body of each municipality shall, no later than its first regular meeting in September of each year or within ten days thereafter, introduce the annual appropriation ordinance for the ensuing fiscal year, in which it shall appropriate the sums of money necessary to meet all lawful expenses and liabilities of the municipality. The ordinance shall specify the function and subfunction as prescribed by the Department of Legislative Audit for which the appropriations are made and the amount appropriated for each function and subfunction, which amount shall be appropriated from the proper fund. It is not necessary to appropriate revenue to be expended from an enterprise or trust and agency fund if the fund is not supported or subsidized by revenue derived from the annual appropriated tax levy. However, an annual budget for these funds shall be developed and published no later than December thirty-first of each year.

Source: SL 1890, ch 37, art XV, § 2; RPolC 1903, § 1296; SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (1); SL 1983, ch 58; SL 1984, ch 58; SL 1985, ch 63.



§ 9-21-3 Appropriations limited to municipal powers.

9-21-3. Appropriations limited to municipal powers. No money belonging to any municipality shall be appropriated except for such objects and the defraying of such expenses as necessarily arise in the exercise of the powers granted to it.

Source: PolC 1877, ch 24, § 24; CL 1887, § 1045; RPolC 1903, § 1443; RC 1919, § 6345; SDC 1939, § 45.1406.



§ 9-21-4 Repealed.

9-21-4. Repealed by SL 1981, ch 44, § 29.



§ 9-21-5 Appropriations for support of Civil Air Patrol.

9-21-5. Appropriations for support of Civil Air Patrol. The governing bodies of municipalities may contribute sums of money annually to the support of units of the Civil Air Patrol located in their respective municipalities. For the purposes of carrying out the provisions of this section, such governing bodies may appropriate out of the general funds of their respective municipalities.

Source: SL 1964, ch 146.



§ 9-21-6 Classification of expenditures in annual appropriation ordinance.

9-21-6. Classification of expenditures in annual appropriation ordinance. The classification of expenditures in the annual appropriation ordinance of municipalities of the first and second class shall conform to the uniform classification in the municipal accounting manual published in accordance with § 4-11-6.

Source: SL 1925, ch 115, ch II, art III, § 3; SL 1931, ch 107; SL 1933, ch 57, § 1; SL 1937, ch 106; SDC 1939, § 45.1403; SL 1957, ch 249; SL 1971, ch 62; SL 1977, ch 73, § 2.



§ 9-21-6.1 Line item for contingencies--Maximum amount--Transfer to other appropriations.

9-21-6.1. Line item for contingencies--Maximum amount--Transfer to other appropriations. In preparing the annual estimate of expenses as provided by § 9-22-23, the auditor or clerk may include in the budget a line item for contingencies. The line item shall be included in the annual budget adopted pursuant to § 9-21-2 and shall not exceed five percent of the total municipal budget. No expenditures shall be charged to this item but such appropriated amount may be transferred, by resolution of the municipal governing body, to any other appropriation in which insufficient amounts were provided or for items for which no appropriation was provided.

Source: SL 1975, ch 95, § 1.



§ 9-21-7 Supplemental appropriation ordinance for indispensable functions or discharge of municipal duties.

9-21-7. Supplemental appropriation ordinance for indispensable functions or discharge of municipal duties. In the event of the failure to provide by the annual appropriation ordinance, sufficient revenue to enable the municipality to conduct the indispensable functions of government in any department, or to discharge any duty which it is the lawful duty of the municipality to discharge and which requires the incurring of liabilities or expenditures of funds for a purpose or object for which no provision has been made in the annual appropriation ordinance for such fiscal year, and when any of such occasions arise the governing body of such municipality may make, approve and adopt a supplemental appropriation ordinance, providing therein for appropriations for any or such purposes in such amounts as said governing body may determine necessary and such supplemental appropriation ordinance shall set out in detail each item for which an appropriation is made and the amount thereof. The adoption of such supplemental appropriation ordinance shall be governed by the same laws pertaining to the adoption of the annual appropriation ordinance.

Source: SDC 1939, § 45.1402 (3) as added by SL 1953, ch 257.



§ 9-21-8 Additional appropriations prohibited--Bond authorization as appropriation.

9-21-8. Additional appropriations prohibited--Bond authorization as appropriation. No further appropriations shall be made at any other time for such fiscal year, except as provided in §§ 9-21-2 and 9-21-7. Whenever the governing body is authorized by the voters to issue bonds for a specific purpose, it shall be deemed an appropriation to the extent of the bonds authorized.

Source: SL 1890, ch 37, art XV, § 2; RPolC 1903, § 1296; SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (4).



§ 9-21-9 Expenditures limited to appropriated amounts.

9-21-9. Expenditures limited to appropriated amounts. Neither the governing body nor any department or officer of the municipality shall add to the municipal expenditures in any fiscal year any sum in excess of the amount provided for in the annual appropriation ordinance except as otherwise specially provided. Nor shall the amount spent for any purpose or any department exceed the total amount appropriated for such purpose or for such department in the annual appropriation ordinance for such year, except as otherwise specially provided.

Source: SL 1890, ch 37, art XV, § 3; RPolC 1903, § 1297; SL 1913, ch 119, § 116; RC 1919, § 6335; SL 1921, ch 295, § 2; SL 1933, ch 152; SDC 1939, § 45.1404; SL 1939, ch 187; SL 1949, ch 184.



§ 9-21-9.1 State, county and federal grants expended without provision in appropriation ordinance--Publication.

9-21-9.1. State, county and federal grants expended without provision in appropriation ordinance--Publication. Any funds made available after the final appropriation ordinance is adopted by a municipality from state, county, and federal grants for expenditure by the municipality shall be paid into the municipal treasury and may be expended without specific provision in the appropriations ordinance of the municipality. In this case the governing body shall publish, in the official newspaper of the municipality, the purpose for which the expenditures were made and to whom the expenditures were made.

Source: SL 1973, ch 42, § 2; SL 1980, ch 56, § 2.



§ 9-21-9.2 Restoration of funds on reimbursement from other subdivisions, departments, or insurance.

9-21-9.2. Restoration of funds on reimbursement from other subdivisions, departments, or insurance. If the governing board of any municipality authorizes lawful expenditures from any specific fund for the use or benefit of another municipal department or political subdivision or expenditures to be reimbursed by insurance claims, the reimbursement for such expenditures shall be restored to the fund from which originally withdrawn and the deposit of the same shall restore the budget of such fund in the amount of the reimbursement.

Source: SL 1975, ch 87; SL 1976, ch 81.



§ 9-21-10 Contracts prohibited unless covered by appropriation or bonds.

9-21-10. Contracts prohibited unless covered by appropriation or bonds. Except as otherwise provided no contract shall be made by the governing body of any municipality and no expense shall be incurred by any department or any officer thereof, whether ordered by the governing body or not, unless an appropriation shall have been previously made concerning such expense, or the governing body authorized to issue bonds for a specific purpose.

Source: SL 1890, ch 37, art XV, § 4; RPolC 1903, § 1298; RC 1919, § 6336; SL 1921, ch 295, § 3; SL 1925, ch 233; SDC 1939, § 45.1405; SL 1941, ch 199; SL 1953, ch 258; SL 1959, ch 269.



§ 9-21-11 Long-term contracts authorized for utility services and improvement of irrigable lands--Appropriation required--Referendum.

9-21-11. Long-term contracts authorized for utility services and improvement of irrigable lands--Appropriation required--Referendum. The governing body may enter into a contract for any term of years as the governing body may determine with any person or any rural water system, water user district, sanitary district, water project district, or like organization for the purchase by the municipality of water, gas, or electricity. If a contract is entered into with the United States government, or any agency or department thereof, providing for the sale and purchase of water or the acquisition of a municipal water supply, the contract may be for any term of years as said governing body may determine, or for the leveling or improvement of irrigable lands belonging to the municipality, which lands were on February 20, 1953, located and situated within the boundaries of an existing irrigation district. If any contract entered into pursuant to this section extends for more than one year, an appropriation need not have been previously made concerning such expense, except sufficient to cover the amount payable or estimated to become payable under such contract for the first year thereof. The governing body shall annually thereafter appropriate an amount sufficient to cover the amount payable or estimated to become payable under such contract during the ensuing fiscal year.

Such contracts shall be subject to referendum as ordinances.

Source: SL 1925, ch 233; SDC 1939, § 45.1405; SL 1941, ch 199; SL 1953, ch 258; SL 1959, ch 269; SL 1974, ch 72; SL 1991, ch 71.



§ 9-21-12 Authorization of depreciation reserve within proprietary fund.

9-21-12. Authorization of depreciation reserve within proprietary fund. The governing body of a municipality may by resolution create a depreciation reserve within each proprietary fund, as necessary, not to exceed the accumulated depreciation of the fixed assets of the respective fund.

Source: SL 1951, ch 247, § 1; SDC Supp 1960, § 45.0201-1 (9); SL 1978, ch 62, § 8; SL 1991, ch 72.



§ 9-21-13 Purposes of depreciation or capital replacement reserves.

9-21-13. Purposes of depreciation or capital replacement reserves. The depreciation or the capital replacement reserves shall be used only to replace and repair equipment belonging to the municipality and may not be used for the acquisition of equipment which would represent a substantial expansion in the total amount of equipment belonging to the municipality. Equipment for the purposes of this section shall mean properties commonly considered as representing capital outlay rather than operating expense outlay and shall include municipally owned buildings and lands.

Source: SL 1951, ch 247, § 2; SDC Supp 1960, § 45.0201-1 (9); SL 1994, ch 69, § 2.



§ 9-21-14 Repealed.

9-21-14. Repealed by SL 1994, ch 69, § 3.



§ 9-21-14.1 Accumulation of funds for capital outlay purposes--Maximum amount.

9-21-14.1. Accumulation of funds for capital outlay purposes--Maximum amount. The governing body of a municipality may by resolution authorize the accumulation of funds for a period longer than one year for specific capital outlay purposes otherwise authorized by law. For the purpose of this section, capital outlay purposes means purposes which result in the acquisition of or additions to plant, or equipment, including expenditures for land, existing facilities, improvement of grounds, construction of facilities, additions to facilities, remodeling of facilities, or for the purchase of equipment. The governing body shall establish a maximum amount allowed to be accumulated in the fund.

Source: SL 1979, ch 55, § 1; SL 1980, ch 68, § 1; SL 1989, ch 75, § 1; SL 2016, ch 53, § 2.



§ 9-21-14.2 Vote required for capital outlay accumulation--Time of expenditure--Reversion of unused funds.

9-21-14.2. Vote required for capital outlay accumulation--Time of expenditure--Reversion of unused funds. The resolution authorized by § 9-21-14.1 shall be enacted by a two-thirds vote of the governing body and shall set forth clearly the purposes for which the funds are to be accumulated and the maximum amount that may be accumulated. The funds to be accumulated shall be expended within sixty months from the date of the resolution. If the specific purposes for which the funds are accumulated are deemed no longer necessary, these funds shall revert to the general fund.

Source: SL 1979, ch 55, §§ 2, 4.



§ 9-21-14.3 to 9-21-14.5. Repealed.

9-21-14.3 to 9-21-14.5. Repealed by SL 1989, ch 75, §§ 2 to 4.



§ 9-21-15 Replacement or repair required by unanticipated event--Borrowing and addition to tax levy.

9-21-15. Replacement or repair required by unanticipated event--Borrowing and addition to tax levy. No expenditure for any improvement, replacement, repair or service shall exceed in any one year the amount provided therefor in the annual appropriation ordinance of a municipality, except that the governing body may expend the proceeds of any bond issue authorized by the voters of the municipality, or in case of emergency, by a unanimous vote, may by resolution order any improvement, replacement, repair or lawful service the necessity of which is caused by any casualty, accident, circumstances or event happening after such annual appropriation ordinance is made which could not have reasonably been anticipated at the time of making the annual appropriation ordinance. The governing body may order the mayor or president to borrow in the name of the municipal corporation, with the attest of the auditor or clerk, a sufficient amount to provide for the necessary expense to be incurred in making any improvement, replacement or repair and in furnishing such service the necessity of which has so arisen, for a period not exceeding the close of the next fiscal year, which sum and interest shall be added to the amount authorized to be raised by the next general tax levy.

Source: SDC 1939, § 45.1404; SL 1939, ch 187; SL 1949, ch 184.



§ 9-21-16 Surplus funds used for replacement or repair required by unanticipated event.

9-21-16. Surplus funds used for replacement or repair required by unanticipated event. If the municipal corporation has on hand any unappropriated money, or money not raised by taxation, loan, or assessment, which can be spared for the purpose described in § 9-21-15 and which has not been pledged for the payment of any indebtedness of the municipality, or any money in any fund which the governing body by unanimous vote determines will not be needed for any other municipal purpose during the current fiscal year, such money may be transferred by the governing body, by unanimous vote, in order to provide in whole or in part the money made necessary by such unanticipated events or circumstances, and such money may be used in lieu of such borrowing or the borrowing may be supplementary thereto.

Source: SDC 1939, § 45.1404 as added by SL 1949, ch 184.



§ 9-21-16.1 Casualty reserve fund authorized--Limitation on amount and use of fund--Interest.

9-21-16.1. Casualty reserve fund authorized--Limitation on amount and use of fund--Interest. The governing body of a municipality may, by resolution or ordinance, establish a fund to be designated the casualty reserve fund and the governing body may, in their annual appropriation, set forth a specific amount for such fund. The amount appropriated shall be transferred to such fund. However, at no time may the money in such fund exceed the sum of one hundred thousand dollars. The money in the fund may be expended only for the payment of expenses to replace and repair property of the municipality which was damaged or lost as a result of a casualty loss. If this fund is at the maximum amount allowed, the interest earned from the investment of the fund shall be placed in the municipality's general fund.

Source: SL 1968, ch 189; SL 1977, ch 75; SL 1986, ch 74.



§ 9-21-17 Judgment against municipality--Borrowing--Maximum tax levy to pay judgment.

9-21-17. Judgment against municipality--Borrowing--Maximum tax levy to pay judgment. If any judgment is obtained against the municipality, it may borrow for a space of time not exceeding the close of the fiscal year a sum sufficient to pay the judgment, if a tax levy of ten dollars per thousand dollars of taxable valuation of the municipality will be sufficient to pay all judgments subsisting and final at the time of making the levy. No tax levy greater than ten dollars per thousand dollars of taxable valuation of any municipality, may be made in any one year for the payment of a judgment or judgments. If a levy of ten dollars per thousand dollars of taxable valuation per year on such valuation will be insufficient to pay any final judgment within ten years from the date it becomes final in a municipality with a population in excess of five hundred, a tax levy may be made of any amount sufficient to pay every judgment and the interest thereon in ten equal installments within ten years from the date it becomes final. In a municipality with a population of five hundred or less a tax levy of ten dollars per thousand dollars of taxable valuation of such municipality may be made for the payment of the judgment and the interest thereon. However, the levy may not be made for a period in excess of nineteen years for the purpose of payment of any one judgment.

Source: SL 1890, ch 37, art XV, § 3; RPolC 1903, § 1297; SL 1913, ch 119, § 116; RC 1919, § 6335; SL 1921, ch 295, § 2; SL 1933, ch 152; SDC 1939, § 45.1404; SL 1939, ch 187; SL 1949, ch 184; SL 1983, ch 60.



§ 9-21-18 Contracts exceeding maximum tax levy as misdemeanor--Personal liability of authorizing officer.

9-21-18. Contracts exceeding maximum tax levy as misdemeanor--Personal liability of authorizing officer. It is a Class 2 misdemeanor for the officers of any municipality, unless expressly authorized by law, to contract any debt or incur any pecuniary liability, for the payment of either the principal or interest, for which during the current year or any subsequent year it will be necessary to levy on the taxable property of such municipality a higher rate of tax than the maximum rate prescribed by law.

Every such contract shall be null and void in regard to any obligation thereby imposed on the municipality on behalf of which such contract purports to be made.

Every officer who makes or participates in making or authorizes the making of any such contract shall be held individually liable for its performance.

Every officer present when any such unlawful contract was made or authorized to be made shall be deemed to have made or to have participated in making or to have authorized the making of the same, as the case may be, unless he dissented therefrom and entered or caused to be entered such dissent on the records of such municipality.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 45.1416; SL 1981, ch 43, § 17.



§ 9-21-18.1 Municipality authorized to enter lease-purchase agreement to lease real or personal property.

9-21-18.1. Municipality authorized to enter lease-purchase agreement to lease real or personal property. The provisions of § 9-21-18 or any other provision of law notwithstanding, any municipality may enter into a lease-purchase agreement for a term of years, not exceeding ten, for the purchase or lease by the municipality of real or personal property. Any lease-purchase agreement for a term exceeding one year requires the approval of more than sixty percent of the members-elect of the governing body of the municipality.

Source: SL 1995, ch 37, § 2.



§ 9-21-19 Annual tax levy included in appropriation ordinance--Apportionment among funds, bond interest, and debt service funds.

9-21-19. Annual tax levy included in appropriation ordinance--Apportionment among funds, bond interest, and debt service funds. The annual appropriation ordinance of each municipality shall also contain the annual tax levy, which for all purposes except park purposes shall not exceed the limitations prescribed by law. It shall apportion among the various funds provided for therein the amount levied for general purposes and shall designate the amount to be applied upon each fund. It shall also specify the amount levied to pay the interest on each outstanding bond issue, and the amount levied for the purpose of each debt service fund established to pay the principal of each series of bonds when matured.

Source: SL 1890, ch 37, art X, § 7; RPolC 1903, § 1229, subdiv 3; SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (2).



§ 9-21-20 Certification of annual tax levy to county auditor.

9-21-20. Certification of annual tax levy to county auditor. Immediately upon the passage and publication of the annual appropriation ordinance the auditor or clerk shall certify the tax levies therein made to the county auditor in the county in which the first or second class municipality is situated in the following form:

For general purposes ..........

For interest and debt service fund ..........

Source: SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (5); SL 1992, ch 60, § 2.



§ 9-21-21 Warrants limited by tax levy--Violation as misdemeanor--Removal of offender from office.

9-21-21. Warrants limited by tax levy--Violation as misdemeanor--Removal of offender from office. No liability may be incurred against the municipality in excess of the total appropriation of the fund.

No liability may be incurred under any appropriation for which a warrant cannot be drawn as herein provided.

No member of the governing body may vote to incur a liability or to issue a warrant, nor may any mayor or finance officer sign, issue, or deliver any warrant, nor may any finance officer pay any warrant, issued in violation of the provisions of this section. A violation of this section is a Class 2 misdemeanor.

Upon conviction of a violation of this section the court in which such conviction is had may in its discretion enter an order removing the member of the governing body or other officer so convicted from his office.

Source: SL 1890, ch 37, art XV, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 119; SL 1915, ch 117, § 1; RC 1919, § 6342; SDC 1939, §§ 45.1414, 45.9902; SL 1976, ch 82; SL 1981, ch 43, § 18; SL 1993, ch 72.



§ 9-21-22 Maximum obligations under appropriation.

9-21-22. Maximum obligations under appropriation. No obligation under any appropriation shall be incurred or warrant drawn in excess of seventy-five percent of the tax levy made for the fund provided for such appropriation for the current fiscal year and seventy-five percent of the cash in the treasury in such fund derived from sources other than such tax levy prior to the second Monday in May of each fiscal year, except under appropriation made exclusively for the purchase of land or buildings or the erection of buildings for the municipality.

Source: SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 120; SL 1915, ch 117, § 2; RC 1919, § 6343; SDC 1939, § 45.1415.



§ 9-21-23 Proration of expenditures under appropriation for more than one year.

9-21-23. Proration of expenditures under appropriation for more than one year. In all cases where appropriations of money are authorized and made for periods longer than one year, the expenditure thereof in any one year shall never exceed the proportion which one year of time bears to the whole time, unless otherwise expressly provided.

Source: SL 1890, ch 108, § 1; RPolC 1903, § 310; RC 1919, § 6959; SDC 1939, § 45.1417.



§ 9-21-24 Highway taxes paid to municipal treasurer quarterly--Purposes for which expended.

9-21-24. Highway taxes paid to municipal treasurer quarterly--Purposes for which expended. All highway taxes collected as personal taxes from residents of any municipality and all highway taxes collected on account of real or personal property situated within any municipality by the treasurer of the county in which such municipality is located, shall be turned over quarterly by such treasurer to the treasurer of such municipality to be expended under the direction of its governing body in the improvement of the streets, alleys, highways, or public grounds thereof.

This section shall not apply to taxes levied by the county and state.

Source: SL 1887, ch 147, § 1; CL 1887, § 1167; RPolC 1903, § 1534; RC 1919, § 6524; SL 1919, ch 333, § 67; SDC 1939, § 45.1426.



§ 9-21-24.1 Encumbrance of unexpended appropriations for obligations incurred but not paid.

9-21-24.1. Encumbrance of unexpended appropriations for obligations incurred but not paid. The governing body may by resolution not later than its first meeting in February encumber that portion of unexpended appropriations from the prior year for which applicable obligations were incurred but were not paid. The resolution shall state the appropriation account and amount encumbered. The auditor, clerk, or finance officer shall keep a detailed listing by payee and amount supporting such amount shown in the resolution for examination at the time of audit.

Source: SL 1971, ch 61; SL 1976, ch 74, § 1; SL 1979, ch 56.



§ 9-21-25 Diversion of money belonging to funds prohibited.

9-21-25. Diversion of money belonging to funds prohibited. Except as herein provided no money belonging to any fund shall ever be diverted to the use of any other fund, and no warrant shall be drawn upon any fund not properly chargeable to such fund.

Source: SL 1913, ch 119, § 118; RC 1919, § 6341; SDC 1939, § 45.1413; SL 1939, ch 187; SL 1955, ch 204; SL 1965, ch 213.



§ 9-21-25.1 Contingency amount included in general fund appropriation--Transfers from other funds--Maximum contingency fund balance.

9-21-25.1. Contingency amount included in general fund appropriation--Transfers from other funds--Maximum contingency fund balance. The amount to be budgeted for the contingency pursuant to § 9-21-6.1 shall be included in the appropriation for the municipal governing body out of general fund revenues. When transfers are made from the contingency budget to other appropriations, whose revenue is provided by other than general fund revenues, a transfer of fund balances may be made from the municipal general fund to such other fund in the amount of the budget transfer. At no time shall the balance in the contingency fund exceed five percent of the total municipal budget.

Source: SL 1975, ch 95, § 2.



§ 9-21-26 Repealed.

9-21-26. Repealed by SL 1993, ch 73, § 1.



§ 9-21-26.1 Transfer of surplus funds--Restrictions.

9-21-26.1. Transfer of surplus funds--Restrictions. The governing body may by a two-thirds vote transfer the surplus money in any of the several funds to any other fund or funds or may appropriate such surplus money to the payment of any outstanding indebtedness of the municipality. No money in any fund may be transferred unless a sufficient amount is left to pay all outstanding warrants drawn against the fund, together with any other indebtedness or contemplated expenditures from the fund for the current fiscal year. No money may be transferred from any sinking or interest fund unless sufficient money is left to pay all interest which may accrue on and the principal of all outstanding bonds. If there remains in the treasury of any municipality an unexpended balance of any special fund, and all claims against such fund have been fully paid, and the purpose for which it was created has been fully served, and there remains no further use for such balance for the purpose for which it was created, the governing board of the municipality may transfer such balance to any other fund of the municipality or subdivision to which such balance belongs. Enterprise funds are not construed to be special funds for purposes of this section.

Source: SL 1993, ch 73, § 2.



§ 9-21-27 Transfer of bond redemption funds allowed if certain amount is retained.

9-21-27. Transfer of bond redemption funds allowed if certain amount is retained. No balance remaining at the end of any fiscal year in any fund raised for the purpose of paying the principal or interest upon the bonded indebtedness of the municipality may be transferred to any other fund unless enough money is retained in the fund to retire all outstanding bonds and to pay any interest which will accrue on the bonds.

Source: SL 1913, ch 119, § 118; RC 1919, § 6341; SDC 1939, § 45.1413; SL 1939, ch 187; SL 1955, ch 204; SL 1965, ch 213; SL 1988, ch 77.



§ 9-21-28 Transfer to school districts of surplus from revenue-producing enterprises--Transfer to funds.

9-21-28. Transfer to school districts of surplus from revenue-producing enterprises--Transfer to funds. Authority is hereby granted to all municipalities to transfer surplus funds accumulated through special municipal revenue producing enterprises to public school districts operating within the municipality; provided such transfer of funds shall be made through a majority vote of the governing body of the municipality and accepted by a majority vote of the governing body of such school district.

No funds shall be transferred that are acquired through legal tax levy in the municipality. All such funds may be transferred by the school district to the general fund or the capital outlay fund of such school district.

Source: SL 1947, ch 220, §§ 1, 2; SDC Supp 1960, § 45.1436; SL 2005, ch 98, § 2.



§ 9-21-29 Transfer by county of funds received on behalf of municipality--Statement by county auditor of source and amount of funds.

9-21-29. Transfer by county of funds received on behalf of municipality--Statement by county auditor of source and amount of funds. The county treasurer shall transfer, by the twentieth day of the month, all money received during the prior month on behalf of the municipality to each municipality. Whenever any funds which have been collected by the county for the municipality from taxes or from any other source are remitted to the municipality, the county auditor shall send to the municipal finance officer or treasurer a statement showing the exact source and amount of such funds.

Source: SL 1977, ch 74; SL 1988, ch 78, § 1.



§ 9-21-30 Transfer by county auditor of funds received on behalf of municipality--Interest charged for failure to distribute--Statement of source and amount of funds.

9-21-30. Transfer by county auditor of funds received on behalf of municipality--Interest charged for failure to distribute--Statement of source and amount of funds. The county auditor shall, by the twentieth day of the month, transfer all money received during the prior month on behalf of each municipality to each municipality. Any county failing to distribute the receipts within the time prescribed is subject to an interest charge of one percent per month based on the receipts for the first thirty days of delinquency or part thereof and, thereafter, one percent per month for each month or part thereof. When any funds which have been collected by the county for the municipality from taxes and from any other source are remitted to the municipality, the county auditor shall send to the municipal finance officer a statement showing the exact source and amount of the funds.

Source: SL 1986, ch 75; SL 1988, ch 78, § 2.



§ 9-21-31 Capital replacement reserve fund authorized.

9-21-31. Capital replacement reserve fund authorized. The governing body of a municipality may by ordinance create a capital replacement reserve fund or account for general fixed assets, not to exceed fifty percent of the value of the general fixed assets.

Source: SL 1994, ch 69, § 1.



§ 9-21-32 Internal service fund for equipment purchases authorized--Equipment defined.

9-21-32. Internal service fund for equipment purchases authorized--Equipment defined. The governing body of a municipality may by resolution create an internal service fund to provide for the acquisition of equipment. Moneys may be budgeted and transferred to the fund from any source which may lawfully be used for such purpose, including equipment usage charges on any municipal department or agency. For purposes of this section, the term, equipment, includes machinery, motor vehicles, and any other equipment or personal property.

Source: SL 2005, ch 51, § 1.



§ 9-21-33 Contributions to postsecondary technical institutes.

9-21-33. Contributions to postsecondary technical institutes. The governing body of a municipality may contribute sums of money to provide general operating and capital support to any postsecondary technical institute and other career and technical education purposes. The funds necessary to execute this section may be appropriated out of the municipal general fund, the capital outlay fund, or both.

Source: SL 2014, ch 93, § 1, eff. Mar. 28, 2014.






Chapter 21A - Classification Of Urban And Rural Property For Tax Purposes

§ 9-21A-1 Legislative intent and purpose.

9-21A-1. Legislative intent and purpose. It is hereby declared to be the legislative intent and purpose of this chapter, pursuant to the provisions of S.D. Const., Art. XI, § 2, that the property within the corporate limits of municipalities be classified as urban and rural for purposes of ad valorem property taxation consistent with the provisions herein.

Source: SL 1972, ch 68, § 1; SL 1974, ch 73, § 1; SL 1994, ch 68, § 1.



§ 9-21A-2 Definition of terms.

9-21A-2. Definition of terms. Terms as used in this chapter mean:

(1) "Municipality," all municipalities as defined by § 9-2-1;

(2) "Rural property," all platted or unplatted property not developed for commercial, industrial, or urban residential purposes within the corporate limits of municipalities and placed by the governing body thereof within the rural service district as provided by this chapter;

(3) "Urban property," all platted property developed for commercial, industrial, or urban residential purposes within the corporate limits of municipalities and placed by the governing body thereof within the urban service district as provided by this chapter.
Source: SL 1972, ch 68, § 2; SL 1974, ch 73, § 2; SL 1994, ch 68, § 2.



§ 9-21A-3 Establishment of urban service district and rural service district by ordinance.

9-21A-3. Establishment of urban service district and rural service district by ordinance. The governing body of any municipality may by ordinance divide the area within its corporate limits into an urban service district and a rural service district, constituting separate taxing districts for the urban and rural property classified for such purposes by this chapter and for purposes of all the municipal ad valorem property taxes, except those levied for the payment of bonds.

Source: SL 1972, ch 68, § 3; SL 2003, ch 45, § 1.



§ 9-21A-4 Rural service district--Lands included.

9-21A-4. Rural service district--Lands included. The rural service district shall include only such platted or unplatted lands as in the judgment of the governing body at the time of the adoption of the ordinance are rural in character, are used or usable for agriculture, and are not developed for commercial, industrial, or urban residential purposes, and for these reasons are not benefited to the same degree as other lands by municipal services financed by general taxation. The rural service district may include lands which are not contiguous to one another. The ordinance may designate lands outside the municipality which, if annexed, shall be included within the rural service district.

Source: SL 1972, ch 68, § 4.



§ 9-21A-5 Urban service district--Lands included.

9-21A-5. Urban service district--Lands included. The urban service district shall include all lands within the boundaries of the municipality which are not included in the rural service district.

Source: SL 1972, ch 68, § 4.



§ 9-21A-6 Agricultural land annexed--Limitation on tax levy and assessed value.

9-21A-6. Agricultural land annexed--Limitation on tax levy and assessed value. The ordinance shall determine that the tax levy and assessed value on the agricultural land annexed shall not exceed the average tax levy and average assessed value on unannexed agricultural land in adjoining townships in the county as long as the annexed agricultural land remains rural property as defined by this chapter.

Source: SL 1972, ch 68, § 5.



§ 9-21A-7 to 9-21A-9. Repealed.

9-21A-7 to 9-21A-9. Repealed by SL 2003, ch 45, §§ 2 to 4.



§ 9-21A-10 Platting or construction in rural district--Report--Transfer to urban district.

9-21A-10. Platting or construction in rural district--Report--Transfer to urban district. Whenever any parcel of land, owned by one person or by two or more persons jointly or in common at the time of its inclusion in the rural service district, is platted, in whole or in part, and whenever application is made for a permit for the construction of a commercial, industrial, or urban residential development or improvement to be situated on such parcel or any part thereof, the board or officer approving such plat or building permit shall report this to the governing body, which shall make and enter an order transferring such parcel from the rural service district to the urban service district.

Source: SL 1972, ch 68, § 8.



§ 9-21A-11 Filing ordinance, amendment, or order with county auditor.

9-21A-11. Filing ordinance, amendment, or order with county auditor. A certified copy of every ordinance, amendment, and order adopted or entered pursuant to this chapter shall be filed with the county auditor before it becomes effective.

Source: SL 1972, ch 68, § 9.



§ 9-21A-12 Certification of tax levy to county auditor--Allocation and spread of levies.

9-21A-12. Certification of tax levy to county auditor--Allocation and spread of levies. The amount of taxes levied each year by each municipality shall be certified to the county auditor in the manner now or hereafter provided by law. Taxes levied for payment of bonds shall continue to be spread upon all taxable property within the boundaries of the municipality in proportion to the assessed valuation thereof. The remaining amount of the taxes levied each year shall be allocated by the county auditor to the urban service district and the rural service district in amounts proportionate to the current benefit ratio times the current benefit between the full and true values of all taxable property within the urban service district and all taxable property within the rural service district. Within each district, the amount so allocated shall be spread upon all taxable property in proportion to the assessed valuation thereof.

Source: SL 1972, ch 68, § 9.






Chapter 22 - Custody And Accounting For Municipal Funds

§ 9-22-1 Receipts paid into municipal treasury--Funds designated by annual appropriation ordinance.

9-22-1. Receipts paid into municipal treasury--Funds designated by annual appropriation ordinance. All money belonging to the municipality derived from taxation, licenses, fines, forfeitures, the operation of waterworks or other public utility owned or operated by it, or from any other source, shall be paid into the municipal treasury, and the governing body by the annual appropriation ordinance shall designate to what fund or funds such money shall be applied.

Source: SL 1913, ch 119, § 117; RC 1919, § 6340; SDC 1939, § 45.1412.



§ 9-22-2 Treasurer to receive moneys of municipality--Accounting.

9-22-2. Treasurer to receive moneys of municipality--Accounting. The treasurer shall receive all moneys belonging to the municipality, including taxes, licenses, fines, and income from all other sources, and shall receive special assessments as provided in § 9-22-17 and keep accurate and detailed accounts thereof in such manner as the governing body may from time to time direct.

Source: SL 1890, ch 37, art VIII, § 2; RPolC 1903, § 1248; SL 1913, ch 119, § 69; RC 1919, § 6289; SDC 1939, § 45.1121.



§ 9-22-3 Duplicate receipts given by treasurer--Filing with auditor or clerk.

9-22-3. Duplicate receipts given by treasurer--Filing with auditor or clerk. The treasurer shall give every person paying money into the treasury a duplicate receipt therefor, specifying the date of payment and upon what account paid.

He shall also file copies of such receipts with the auditor or clerk at the date of his monthly report.

Source: SL 1890, ch 37, art VIII, § 6; RPolC 1903, § 1252; SL 1913, ch 119, § 73; RC 1919, § 6293; SDC 1939, § 45.1125.



§ 9-22-4 Assignment of delinquent accounts receivable--Disposition of uncollectible accounts.

9-22-4. Assignment of delinquent accounts receivable--Disposition of uncollectible accounts. Every municipality may assign for collection any or all delinquent accounts receivable. After reasonable collection efforts the governing body may determine that an account is uncollectible, and by formal action direct that the uncollectible amount be removed from the records and disclosed on that year's financial report. Evidence of the debt removed from the records by the formal action of the governing body shall be retained by the municipality to support possible subsequent collection of that debt.

Source: SDC Supp 1960, § 45.0201-1 (23) as added by SL 1964, ch 138; SL 1974, ch 74; SL 1979, ch 57.



§ 9-22-5 Municipal funds kept separate and not used for personal benefit.

9-22-5. Municipal funds kept separate and not used for personal benefit. The treasurer shall keep all moneys in his hands belonging to the municipality separate and distinct from his own moneys.

He shall not use, directly or indirectly, the municipality's money or warrants in his custody for his own benefit or that of any other person.

Source: SL 1890, ch 37, art VIII, § 7; RPolC 1903, § 1253; SL 1913, ch 119, § 74; RC 1919, § 6294; SDC 1939, § 45.1126.



§ 9-22-6 Designation of depositories for municipal funds.

9-22-6. Designation of depositories for municipal funds. The governing body shall designate the depository or depositories in which the funds belonging to the municipality shall be deposited. Such depository or depositories shall be a bank or banks within the State of South Dakota, unless otherwise specifically provided by law.

Source: SL 1913, ch 119, § 122; RC 1919, § 6344; SL 1919, ch 272; SL 1921, ch 335; SL 1925, ch 236; SL 1929, ch 188; SDC 1939, § 45.1423; SL 1943, ch 166; SL 1959, ch 270; SL 1974, ch 39, § 15.



§ 9-22-6.1 Savings and loan associations as official depositories.

9-22-6.1. Savings and loan associations as official depositories. Domestic savings and loan associations whether chartered by this state or by the United States are official depositories for municipal funds; provided such funds are invested only in the accounts of such associations which are insured by the Federal Savings and Loan Insurance Corporation. The amount so invested in any one association may not exceed the amount which is covered by such insurance unless such association qualifies as a savings and loan depository as provided by chapter 4-6A.

Source: SL 1974, ch 303; SL 1982, ch 45, § 3.



§ 9-22-6.2 Domestic federal credit union as official depository--Requirement.

9-22-6.2. Domestic federal credit union as official depository--Requirement. Any domestic federal credit union chartered by the United States is a qualified public depository for municipal funds if such funds are invested in accounts which are insured by the National Credit Union Administration.

Source: SL 1987, ch 71, § 2.



§ 9-22-7 to 9-22-10. Repealed.

9-22-7 to 9-22-10. Repealed by SL 1974, ch 39, § 17.



§ 9-22-11 Interest from deposited funds property of municipality.

9-22-11. Interest from deposited funds property of municipality. All interest derived from the deposit of its funds shall be the property of the municipality.

Source: SL 1913, ch 119, § 122; RC 1919, § 6344; SL 1919, ch 272; SL 1925, ch 236; SL 1929, ch 188; SDC 1939, § 45.1423; SL 1943, ch 166; SL 1959, ch 270; SL 1981, ch 69.



§ 9-22-12 Investment of debt service funds, surplus, utility revenues and bond proceeds--Special assessment bonds and certificates--Interest on investments.

9-22-12. Investment of debt service funds, surplus, utility revenues and bond proceeds--Special assessment bonds and certificates--Interest on investments. Every municipality maintaining a debt service fund for the payment of outstanding bonds, and every municipality having outstanding revenue bonds and having accumulated "surplus funds" as contemplated by §§ 9-40-30 and 9-40-32, and every municipality owning a public utility or public utilities and having an accumulation of earned reserve or earned surplus funds therefrom, and every municipality having sold its bonds, the proceeds from the sale of which, in the opinion of the governing body, are temporarily not required to carry out the purpose for which the bonds were issued shall keep the accumulations in said funds deposited with the lawful depositories, or invested in registered warrants or bonds of any municipal or public corporation, including those of the municipality issuing such bonds, of the State of South Dakota, or bonds of the United States, or bonds or securities of any kind issued by the State of South Dakota. Nothing herein contained, however, shall be deemed to prevent the transfer, when authorized by law, of special assessment bonds and certificates issued on account of any local improvement to the debt service fund for general obligation bonds, the proceeds of which have been used to finance such improvement. The interest accruing on such investment shall be credited to such fund from which the investment was made.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-13 Maturity dates of securities in which debt service funds invested.

9-22-13. Maturity dates of securities in which debt service funds invested. Moneys in any debt service fund shall be invested only in such of the securities named in § 9-22-12 as will become due and payable on or before the date when the bonds for the payment of which such debt service fund was created become due and payable, except bonds of the United States or of the State of South Dakota.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-14 Tax levy to retire bonds held by debt service fund.

9-22-14. Tax levy to retire bonds held by debt service fund. If a municipal debt service fund is invested in other bonds of such municipality, there shall be a levy of a tax upon the taxable property of such municipality of sufficient amount to pay the interest and also the principal thereof when due, and such tax when collected shall be returned to the respective fund for that purpose.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-15 Resolution required for investment transactions.

9-22-15. Resolution required for investment transactions. In carrying out the provisions of §§ 9-22-12 to 9-22-14, inclusive, all transactions shall be by resolutions of the governing body.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-16 Separate accounting for funds and appropriations.

9-22-16. Separate accounting for funds and appropriations. The treasurer shall keep a separate account of each fund or appropriation and of the debits and credits belonging thereto.

Source: SL 1890, ch 37, art VIII, § 5; RPolC 1903, § 1251; SL 1913, ch 119, § 72; RC 1919, § 6292; SDC 1939, § 45.1124.



§ 9-22-17 Receipt and application of special assessment money--Cancellation of certificates.

9-22-17. Receipt and application of special assessment money--Cancellation of certificates. All money received on any special assessment shall be held by the finance officer in its respective fund to be applied only to the payment of the improvements for which the assessment was made. All special assessment certificates received by the finance officer shall immediately be canceled and preserved as vouchers in his office.

Source: SL 1890, ch 37, art VIII, § 9; RPolC 1903, § 1255; SL 1913, ch 119, § 76; RC 1919, § 6296; SDC 1939, § 45.1128; SL 1988, ch 81, § 7.



§ 9-22-18 Register of warrants paid--Examination by finance committee.

9-22-18. Register of warrants paid--Examination by finance committee. The treasurer shall also keep a register of all warrants paid during the year, describing such warrants, their date, amount, number, the fund from which paid, and person to whom paid, specifying also the time of payment.

All such warrants shall be examined by the finance committee of the governing body at the time of making the report required by § 9-22-20.

Source: SL 1890, ch 37, art VIII, § 8; RPolC 1903, § 1254; SL 1913, ch 119, § 75; RC 1919, § 6295; SDC 1939, § 45.1127.



§ 9-22-19 Treasurer's monthly settlement with auditor or clerk.

9-22-19. Treasurer's monthly settlement with auditor or clerk. The treasurer shall have a settlement with the auditor or clerk at the end of every month and turn over all warrants, interest coupons, bonds, or other evidence of indebtedness which may have been paid by him during the month, taking the receipt of the auditor or clerk therefor, and all such evidences of indebtedness shall be canceled by him and have written or stamped thereon the date of their payment.

Source: SL 1890, ch 37, art VIII, § 2; RPolC 1903, § 1248; SL 1913, ch 119, § 69; RC 1919, § 6289; SDC 1939, § 45.1121.



§ 9-22-20 Treasurer's reports to governing body.

9-22-20. Treasurer's reports to governing body. The treasurer shall report to the governing body at such time as may be prescribed by ordinance, giving a full and detailed account of all receipts and expenditures since his last report, and the state of the treasury.

Source: SL 1890, ch 37, art VIII, § 8; RPolC 1903, § 1254; SL 1913, ch 119, § 75; RC 1919, § 6295; SDC 1939, § 45.1127.



§ 9-22-21 Annual financial report--Publication--Filing--Extension of time.

9-22-21. Annual financial report--Publication--Filing--Extension of time. The auditor, financial officer, or clerk shall report to the governing body at the first regular meeting of March of each year, the receipts, expenses and financial condition of the municipality, including the amount of funds in the treasury at the time of making the report and where and in what amounts the funds are deposited or invested. The report shall be published within thirty days thereafter or upon completion of an annual audit in the official newspaper, or other newspaper as the governing body may direct. Immediately after the report to the governing body, the auditor, financial officer, or clerk, of municipalities of the first and second class, shall file a copy of the report with the State Department of Legislative Audit. The auditor-general, upon the request of the auditor, financial officer or clerk, with the approval of the local governing body, may grant a thirty day extension of the reporting and filing dates provided by this section.

Source: SDC 1939, § 45.1120; SL 1961, ch 248; SL 1974, ch 75; SL 1977, ch 73, § 3; SL 1983, ch 61; SL 1997, ch 50, § 1.



§ 9-22-22 Bond record maintained by auditor or clerk.

9-22-22. Bond record maintained by auditor or clerk. The auditor or clerk shall make and keep a list of outstanding municipal bonds, to whom issued, for what purpose, when and where payable, and the rate of interest they respectively bear, and recommend such action to the governing body as will secure the prompt payment of the principal and interest of such bonds.

Source: SL 1890, ch 37, art VII, § 2; RPolC 1903, § 1245; SL 1913, ch 119, § 66; RC 1919, § 6286; SL 1921, ch 314; SDC 1939, § 45.1120; SL 1961, ch 248.



§ 9-22-23 Annual estimate by auditor or clerk of expenses and revenue.

9-22-23. Annual estimate by auditor or clerk of expenses and revenue. The auditor or clerk shall report annually, on or before the first day of September, to the governing body an estimate of the expenses of the municipality and likewise the revenue necessary to be raised for the current year. In municipalities of the first and second class, the budget form shall be similar to that recommended in the municipal accounting manual provided by § 4-11-6.

Source: SL 1890, ch 37, art VII, § 2; RPolC 1903, § 1245; SL 1913, ch 119, § 66; RC 1919, § 6286; SL 1921, ch 314; SDC 1939, § 45.1120; SL 1961, ch 248; SL 1971, ch 63; SL 1977, ch 73, § 4.



§ 9-22-24 Municipal interfund loans.

9-22-24. Municipal interfund loans. Upon approval by the governing body, any unrestricted cash in any municipal fund may be loaned to any other municipal fund.

Source: SL 2010, ch 44, § 1.






Chapter 23 - Municipal Warrants And Disbursements

§ 9-23-1 Itemized invoice and verified voucher required for claim--Prepayment of claims.

9-23-1. Itemized invoice and verified voucher required for claim--Prepayment of claims. Before any claim against any municipality for any property or services for which it is liable is allowed, an itemized invoice accompanied by a voucher verified by the appropriate municipal official that the services, other than those provided by municipal employees, or materials have been received. The invoice and voucher required by this section shall be filed in the office of the municipal finance officer. However, the governing body of any municipality may authorize the prepayment of claims against the municipality for services before they have been provided if the municipality has adopted an ordinance in advance that specifies the maximum amount allowable for any such prepayment and if a service contract exists.

Source: SL 1909, ch 128, § 1; RC 1919, § 6337; SDC 1939, § 45.1407; SL 1983, ch 122, § 3; SL 2013, ch 38, § 1.



§ 9-23-2 Claim to be itemized--Memorandum in minutes of governing body.

9-23-2. Claim to be itemized--Memorandum in minutes of governing body. No claim against any municipality shall be audited or allowed unless it be fully itemized and a memorandum of the same entered upon the minutes of the meetings of the governing body.

Source: PolC 1877, ch 24, § 25; CL 1887, § 1046; RPolC 1903, § 1444; SL 1907, ch 1; RC 1919, § 6346; SDC 1939, § 45.1410.



§ 9-23-2.1 Municipal board requisitions for warrants--Signatures.

9-23-2.1. Municipal board requisitions for warrants--Signatures. Unless otherwise ordered by the governing body or specially provided, all funds to be expended by duly authorized municipal boards shall be by written requisition, signed by the board president, or in his absence or disability, the vice president, and countersigned by the board secretary, upon the city auditor or finance officer, as the case may be, for warrants upon the city treasurer to be issued as provided in § 9-23-3.

Source: SL 1973, ch 53, § 1.



§ 9-23-3 Warrant required for disbursements from treasury--Bonds and coupons.

9-23-3. Warrant required for disbursements from treasury--Bonds and coupons. Unless otherwise ordered by the governing body or specially provided, no money shall be paid out of the treasury except upon the warrant of the mayor or president of the board of trustees, countersigned by the auditor or clerk, except bonds and interest coupons, which when due may be paid upon presentation, or in case the same are payable at some place other than the municipality, then the money for their redemption shall be sent to the place where they are payable in time to meet such payment when due.

Source: PolC 1877, ch 24, § 26; CL 1887, § 1047; SL 1890, ch 37, art VIII, § 3; RPolC 1903, §§ 1249, 1445; SL 1913, ch 119, § 70; RC 1919, § 6290; SDC 1939, § 45.1122.



§ 9-23-4 Warrants paid or registered on presentation.

9-23-4. Warrants paid or registered on presentation. Every warrant on the municipal treasurer shall be paid upon presentation if there is sufficient money in the fund upon which it is drawn to pay the same. If not paid, it shall be registered as provided by law.

Source: SL 1890, ch 37, art VIII, § 4; RPolC 1903, § 1250; SL 1913, ch 119, § 71; RC 1919, § 6291; SDC 1939, § 45.1123.



§ 9-23-5 Warrants paid in order of presentation.

9-23-5. Warrants paid in order of presentation. All warrants upon the treasurer shall be paid out of the fund on which they were drawn in the order of their presentation.

Source: SL 1874-5, ch 74, § 1; PolC 1877, ch 50, § 1; CL 1887, § 1671; SL 1890, ch 37, art VIII, § 4; RPolC 1903, §§ 1250, 2251; SL 1913, ch 119, § 71; SL 1913, ch 359; RC 1919, §§ 6291, 6973; SDC 1939, §§ 45.1123, 45.1418; SL 1950 (SS), ch 11, § 1.



§ 9-23-6 Notation on back of paid warrant.

9-23-6. Notation on back of paid warrant. The treasurer shall note on the back of each warrant presented the date of such presentation, when payment is made, and the date of such payment.

Source: SL 1890, ch 37, art VIII, § 4; RPolC 1903, § 1250; SL 1913, ch 119, § 71; RC 1919, § 6291; SDC 1939, § 45.1123.



§ 9-23-7 Endorsement of warrant for payment by depository.

9-23-7. Endorsement of warrant for payment by depository. Every warrant for the payment of money issued by any municipality, which is not registered because of lack of funds with which to pay such warrant, shall be countersigned by the treasurer of such municipality, who shall also endorse on such warrant an order to the depository, by which such warrant is to be paid, to pay such warrant to the order of the payee and charge the same to the account of such treasurer. Such warrant so countersigned and endorsed shall have the same force and effect as a check drawn by said treasurer upon such depository. No such warrant shall be paid by the depository unless so countersigned and endorsed by such treasurer. No warrant shall be countersigned by the treasurer so long as there are any registered warrants outstanding.

Source: SL 1953, ch 500; SDC Supp 1960, § 45.1438.



§ 9-23-8 Warrant register maintained by treasurer--Contents.

9-23-8. Warrant register maintained by treasurer--Contents. The treasurer shall keep a warrant register which shall show the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed as provided in § 9-23-19.

Source: SL 1874-5, ch 74, § 2; PolC 1877, ch 50, § 2; CL 1887, § 1672; RPolC 1903, § 2252; SL 1913, ch 359; RC 1919, § 6974; SDC 1939, § 45.1420.



§ 9-23-9 Registration of warrants presented but not paid.

9-23-9. Registration of warrants presented but not paid. Whenever any warrant shall be presented to the treasurer for payment and there shall be no funds in the treasury appropriated for that purpose, he shall enter such warrant in his warrant register for payment in the order of presentation.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 45.1421.



§ 9-23-10 Endorsement of warrants not paid for want of funds--Registration not required.

9-23-10. Endorsement of warrants not paid for want of funds--Registration not required. Upon each warrant registered pursuant to § 9-23-9, the treasurer shall endorse the registry number, date of registration, and the words "not paid for want of funds," and sign such endorsement.

The holder of any warrant need not register the same.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 45.1421.



§ 9-23-11 Registered warrants paid in order of registration.

9-23-11. Registered warrants paid in order of registration. All such registered warrants shall be paid in the order of their registration.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 45.1422.



§ 9-23-12 Interest payable on warrants not paid for want of funds.

9-23-12. Interest payable on warrants not paid for want of funds. Warrants shall draw interest after presentation for payment at the Office of the Treasurer and endorsement by that officer as "not paid for want of funds" at a rate of interest to be determined by the governing body of the municipality.

Source: SL 1927, ch 149; SDC 1939, § 45.1418; SL 1950 (SS), ch 11, § 1; SL 1982, ch 74.



§ 9-23-13 Resolution for annual payment of interest on register of warrants.

9-23-13. Resolution for annual payment of interest on register of warrants. The governing body may determine by resolution that interest shall be paid annually on all outstanding registered warrants of such municipality.

Source: SL 1933, ch 160, § 1; SDC 1939, § 45.1419.



§ 9-23-14 Repealed.

9-23-14. Repealed by SL 1978, ch 62, § 34.



§ 9-23-15 Call of registered warrants for annual payment of interest.

9-23-15. Call of registered warrants for annual payment of interest. As soon as there is sufficient money in said special warrant interest fund to pay one year's interest on one or more outstanding warrants, the treasurer shall notify the holder of the oldest registered warrant or warrants to present the same for payment of interest. The treasurer shall continue to call outstanding warrants for payment of interest in the order of registration as fast as funds are available therefor except as herein provided.

No warrant shall be called for payment of interest until the same shall have been registered for at least one year.

Source: SL 1933, ch 160, § 2; SDC 1939, § 45.1419.



§ 9-23-16 Loss of priority by failure to present warrant for annual interest--Name and address filed with treasurer.

9-23-16. Loss of priority by failure to present warrant for annual interest--Name and address filed with treasurer. Any warrant holder who shall fail to present his warrant to the treasurer within thirty days after the treasurer shall have mailed him notice to present the same, addressed to such holder's last known address, shall lose his right to payment in the order provided in § 9-23-15. No holder of a registered warrant shall be entitled to payment in the order provided in § 9-23-15 unless he shall first have filed with the treasurer a description of the warrant or warrants held by him and his name and post office address.

Source: SL 1933, ch 160, § 2; SDC 1939, § 45.1419.



§ 9-23-17 Endorsement and receipt for annual interest payment.

9-23-17. Endorsement and receipt for annual interest payment. All interest payments shall be endorsed by the treasurer on the back of the warrant, and the warrant holder shall execute and deliver duplicate receipt for such payment to the treasurer, who shall retain one and deliver the other forthwith to the clerk or auditor.

Source: SL 1933, ch 160, § 2; SDC 1939, § 45.1419.



§ 9-23-18 Priority retained by registered warrants not presented for annual interest payment.

9-23-18. Priority retained by registered warrants not presented for annual interest payment. All registered warrants, together with the interest thereon earned but not paid, shall continue to be paid in the order of their registration as provided in § 9-23-11.

Source: SL 1933, ch 160, § 3; SDC 1939, § 45.1419.



§ 9-23-19 Call of registered warrants for payment--Termination of interest.

9-23-19. Call of registered warrants for payment--Termination of interest. The treasurer, as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, shall immediately notify by mail the persons in whose names the same are drawn, or, if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person.

Thereupon interest upon such warrants shall cease.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 45.1422.



§ 9-23-20 Cancellation of warrants on payment.

9-23-20. Cancellation of warrants on payment. The treasurer shall pay and cancel such warrants upon presentation.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 45.1422.



§ 9-23-21 Cancellation of check or warrant not timely presented--Notation in register.

9-23-21. Cancellation of check or warrant not timely presented--Notation in register. The municipal governing body may, by resolution, cancel any check or warrant that has not been presented for payment at any time within one hundred eighty days of the date on which the check or warrant was issued. Upon such resolution the auditor, clerk or finance officer shall note the cancellation in the check or warrant register.

Source: SL 1976, ch 75, § 3; SL 2001, ch 46, § 1.



§ 9-23-22 Payment of old check or warrant at direction of governing body.

9-23-22. Payment of old check or warrant at direction of governing body. Notwithstanding any provision for cancellation of any check or warrant, the municipal governing body shall direct the payment of any properly issued check or warrant to any person entitled to payment thereof until such time as the amount payable on such check or warrant is submitted to the state unclaimed property office.

Source: SL 1976, ch 75, § 4; SL 2001, ch 46, § 2.



§ 9-23-23 Incidental account.

9-23-23. Incidental account. A municipality may establish an incidental account in an amount determined by the governing body by setting aside on an imprest basis money from the general fund. The incidental account shall be kept and used by the officer designated by the governing body for advanced payment or for claims requiring immediate payment, not to exceed an amount established by the governing body. A detailed account of the expenditures from the incidental account shall be presented at regular intervals not to exceed one month with verified vouchers, itemized and supported by receipted bills or other information as general evidence of payment, which are subject to audit. All expenditures from this account shall be listed with other bills in the regular proceedings of the governing body. All claims made on the incidental account require the signatures of two officers of the municipality.

Source: SL 2012, ch 56, § 1.






Chapter 24 - Actions Against Municipalities

§ 9-24-1 to 9-24-4. Repealed.

9-24-1 to 9-24-4. Repealed by SL 1986, ch 4, § 8.



§ 9-24-5 Limitation of action against municipality, employee, official, or volunteer for personal injury or death.

9-24-5. Limitation of action against municipality, employee, official, or volunteer for personal injury or death. Any action for recovery of damages for personal injury or death caused by the negligence of a municipality or its employees, elected and appointed officials, and volunteers authorized by the municipality at the time of the alleged negligent act shall be commenced within two years from the occurrence of the accident causing the injury or death. This section applies whether such person is classified, unclassified, licensed, certified, permanent, temporary, compensated, or not compensated.

Source: SL 1907, ch 90, § 1; RC 1919, § 6339; SDC 1939, § 45.1409; SL 1961, ch 251; SL 2011, ch 44, § 1.



§ 9-24-6 Municipal property exempt from taxation and execution.

9-24-6. Municipal property exempt from taxation and execution. Property and assets of every kind belonging to any municipality shall be exempt from taxation and levy and sale on execution.

Source: SL 1890, ch 37, art XXII, § 3; RPolC 1903, § 1382; RC 1919, § 6574; SDC 1939, § 45.1425.






Chapter 25 - Municipal Bonds And Notes

§ 9-25-1 General bonding power of municipalities.

9-25-1. General bonding power of municipalities. Every municipality shall have power to borrow money on the credit of the municipality for any authorized corporate purpose within the constitutional limitations of municipal indebtedness and to issue its negotiable bonds therefor in such amounts, forms, and upon such conditions as it may lawfully prescribe and after authorization as provided by this title; and to issue its refunding, judgment, courthouse, and revenue bonds in the manner, for the purposes, and after authorization as provided by this title.

Source: PolC 1877, ch 24, § 27; CL 1887, § 1048; SL 1890, ch 37, art V, § 1, subdiv 5, 6; SL 1893, ch 33, § 1; SL 1899, ch 51, § 1; SL 1901, ch 199, § 1; RPolC 1903, § 1229, subdiv 5, 6; RPolC 1903, §§ 1385, 1394, 1446, 1484; SL 1903, ch 81; SL 1905, ch 65, § 1; SL 1905, ch 155; SL 1907, ch 91, § 1; SL 1909, ch 96; SL 1911, ch 99; SL 1913, ch 119, § 53, subdiv 5, 6; RC 1919, §§ 6413, 6419, 6423, 6427; SL 1923, ch 228; SL 1931, ch 194, § 2; SDC 1939, § 45.0201 (6).



§ 9-25-1.1 , 9-25-1.2. Repealed.

9-25-1.1, 9-25-1.2. Repealed by SL 1984, ch 43, § 131.



§ 9-25-2 Execution of bonds and coupons--Facsimile signatures.

9-25-2. Execution of bonds and coupons--Facsimile signatures. All bonds and coupons issued by the municipality shall be executed as contracts except that the facsimile signature of such officers to the coupons may be lithographed or engraved.

Source: SL 1899, ch 51, § 2; RPolC 1903, § 1386; SL 1905, ch 155, § 3; RC 1919, § 6431; SDC 1939, § 45.2308.



§ 9-25-3 to 9-25-11. Repealed.

9-25-3 to 9-25-11. Repealed by SL 1984, ch 43, § 131.



§ 9-25-12 Promissory notes authorized--Sources of repayment--Recitals--Issuance and sale--Maximum term.

9-25-12. Promissory notes authorized--Sources of repayment--Recitals--Issuance and sale--Maximum term. A municipality may borrow money from any source willing to lend the money by issuing a promissory note subject to the limitations set in §§ 9-25-13 to 9-25-16, inclusive. Notes issued pursuant to this section are payable solely from the sources provided in § 9-25-13 and do not constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provisions or limitations, any provisions in the notes set forth or set forth in the resolution authorizing the notes to the contrary notwithstanding. The notes shall recite the authority under which the notes are issued and shall state that the notes are issued in conformity with the provisions, restrictions, and limitations of §§ 9-25-13 to 9-25-16, inclusive, and that the notes and the interest thereon are payable from the sources therein provided. The notes shall be authorized, issued, and sold in accordance with chapter 6-8B. No election is required and the notes may not be issued for a term in excess of five years. However, notes issued for loans authorized by the United States Department of Agriculture may be issued for a term of not more than ten years.

Source: SL 1978, ch 63, § 1; SL 1981, ch 70, § 1; SL 1983, ch 62, § 1; SL 1984, ch 43, § 67B; SL 1991, ch 73, § 1; SL 1994, ch 70; SL 2005, ch 52, § 1.



§ 9-25-13 Maximum amount borrowed on promissory note.

9-25-13. Maximum amount borrowed on promissory note. The money borrowed pursuant to § 9-25-12 may not exceed the sum of ninety-five percent of the amount of anticipated special assessment bond proceeds or may not exceed the sum of ninety-five percent of the amount of uncollected taxes levied by the municipality for the current fiscal year plus other receivables of the fund, including state or federal grant moneys, which have been earned by the municipality or committed by the state or federal governments but not collected at the date of borrowing.

Source: SL 1978, ch 63, § 2; SL 1981, ch 70, § 2.



§ 9-25-14 Borrowing limit reduced by outstanding warrants and notes.

9-25-14. Borrowing limit reduced by outstanding warrants and notes. If any registered warrants or promissory notes are outstanding against the fund for which the money is to be borrowed, the borrowing limit specified in § 9-25-13 shall be reduced by the amount of such outstanding warrants or promissory notes.

Source: SL 1978, ch 63, § 3.



§ 9-25-15 Interest rate on promissory notes--Signature of notes.

9-25-15. Interest rate on promissory notes--Signature of notes. The rate of interest shall be stated on the note authorized by § 9-25-12. The notes shall be signed by the chief executive officer of the municipality and by the municipal finance officer.

Source: SL 1978, ch 63, § 4; SL 1981, ch 71.



§ 9-25-16 Cash receipts applied to payment of notes until retired.

9-25-16. Cash receipts applied to payment of notes until retired. If a note authorized by § 9-25-12 has been issued and not paid in full within the term provided in § 9-25-12, then thereafter no cash receipts may be expended for any purpose except the retirement of principal and interest of notes outstanding against that fund, until all such notes are retired.

Source: SL 1978, ch 63, § 5; SL 1983, ch 62, § 2; SL 1991, ch 73, § 3.



§ 9-25-17 to 9-25-20. Repealed.

9-25-17 to 9-25-20. Repealed by SL 1984, ch 43, § 131.






Chapter 26 - General Obligation Bonds

§ 9-26-1 Authorization--Issuance--Sale.

9-26-1. Authorization--Issuance--Sale. All bonds which are a general obligation of the municipality shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 1890, ch 37, art V, § 5; RPolC 1903, § 1229, subdiv 5; SL 1911, ch 99; SL 1913, ch 119, § 53, subdiv 5; RC 1919, § 6413; SL 1923, ch 228; SDC 1939, § 45.2301; SL 1949, ch 190, § 1; SL 1984, ch 43, § 68.



§ 9-26-2 to 9-26-12. Repealed.

9-26-2 to 9-26-12. Repealed by SL 1984, ch 43, § 131.



§ 9-26-13 Courthouse bonds authorized--Use of proceeds of sale--Contract with county for municipal use of courthouse.

9-26-13. Courthouse bonds authorized--Use of proceeds of sale--Contract with county for municipal use of courthouse. If a county seat has been located at any municipality and the county has no courthouse, the municipality may borrow money on its credit to assist the county in building a courthouse and to issue bonds therefor. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

The bonds or proceeds thereof shall be used in constructing or aiding in the construction of a courthouse in the municipality on land owned by the county in which the same is located, and in consideration of the aid the municipality may contract with the county to use the courthouse for municipal purposes.

Source: SL 1893, ch 33, §§ 1 to 3; RPolC 1903, §§ 1394 to 1396; RC 1919, §§ 6427 to 6429; SDC 1939, § 45.2321; SL 1984, ch 43, § 69.



§ 9-26-14 to 9-26-19. Repealed.

9-26-14 to 9-26-19. Repealed by SL 1984, ch 43, § 131.



§ 9-26-20 Judgment bonds authorized without submission to election.

9-26-20. Judgment bonds authorized without submission to election. Whenever any municipality has issued and delivered its bonds and a judgment has been regularly recovered either upon the principal or upon the defaulted coupons belonging to such bonds establishing the validity thereof in a court of competent jurisdiction of this state or of the United States, or whenever any other money judgment has been regularly recovered against a municipality upon any other claim in any such court, such municipality for the purpose of paying or compromising such judgment whenever a majority of the members of the governing body by resolution duly passed shall declare it to be for the best interest of such municipality may issue the bonds of such municipality as herein provided without submitting the matter to a vote of the voters thereof.

Source: SL 1903, ch 81; SL 1905, ch 65, § 1; RC 1919, § 6423; SDC 1939, § 45.2317; SL 1964, ch 143.



§ 9-26-21 Amount of judgment bonds--Issuance--Sale--Maximum levy in small municipalities.

9-26-21. Amount of judgment bonds--Issuance--Sale--Maximum levy in small municipalities. The principal of the judgment bonds may not exceed the amount due upon the judgment at the date which the bonds bear. All bonds shall be issued and sold as provided in chapter 6-8B. However, in municipalities with less than five hundred population the tax levy for the bonds may not exceed ten dollars per thousand dollars of taxable valuation a year.

Source: SL 1905, ch 65, § 3; RC 1919, § 6425; SL 1929, ch 78; SDC 1939, § 45.2319; SL 1975, ch 47, § 8; SL 1982, ch 75, § 5; SL 1983, ch 63; SL 1984, ch 43, § 70.



§ 9-26-22 Compromise of judgment by delivery of bonds to creditor.

9-26-22. Compromise of judgment by delivery of bonds to creditor. Any municipality may compromise and settle with any such judgment creditor by the delivery of any amount of judgment bonds less than the amount due upon such judgment that such creditor may be willing to accept in settlement of such judgment.

Source: SL 1905, ch 65, § 4; RC 1919, § 6426; SDC 1939, § 45.2320.



§ 9-26-23 Agreement with judgment creditor for satisfaction of judgment on delivery of bonds--Filing of agreement.

9-26-23. Agreement with judgment creditor for satisfaction of judgment on delivery of bonds--Filing of agreement. No judgment bonds shall be issued and delivered to the judgment creditor until after the execution of an agreement between such municipality and such judgment creditor to the effect that upon the payment of the principal and interest upon said bonds according to the terms thereof, such judgment shall be satisfied and discharged, and that prior to the payment in full of the principal and interest of said bonds, together with interest thereon according to the terms and conditions thereof, said judgment shall remain in full force and effect as security for the payment of such principal and interest; and that so long as such municipality shall not make default for more than sixty days in the payment of the principal of such bonds or of the interest thereon, said judgment creditor shall take no proceedings at law or otherwise to enforce payment of such judgment.

Such agreement shall be executed in triplicate and one copy thereof shall be delivered to the judgment creditor, one copy shall remain in the custody of the auditor or clerk, and the third copy shall be filed in the office of the clerk of the court in which such judgment is entered and a memorandum of such contract entered upon the judgment docket of the court.

Source: SL 1905, ch 65, § 2; RC 1919, § 6424; SDC 1939, § 45.2318.



§ 9-26-24 Validity of bonds not impaired by misapplication of proceeds--Change of purpose by new election.

9-26-24. Validity of bonds not impaired by misapplication of proceeds--Change of purpose by new election. The validity of bonds which have been sold and the proceeds thereof received by the municipality shall not be impaired by the failure to use the proceeds for the authorized purpose or the insufficiency of the proceeds to accomplish such purpose in whole or in part, but the use of all or part of the proceeds for another purpose may be submitted to and authorized by the voters in the same manner as would have been required if the bonds had originally been authorized for the new purpose; provided, that the proceeds of funding or refunding bonds shall never be used for any purpose other than the payment of outstanding indebtedness.

Source: SDC 1939, § 45.2301 as added by SL 1949, ch 190, § 1.



§ 9-26-25 Tax levy for retirement of general obligation bonds.

9-26-25. Tax levy for retirement of general obligation bonds. Whenever any general obligation bonds are issued by a municipality, it shall be the duty of the governing body by ordinance to levy an annual tax upon the taxable property within the municipality of such an amount as will pay the annual interest thereon and the principal of said bonds at the time they become due.

Source: SD Const, art 13, § 5; RC 1919, § 6998; SL 1919, ch 270; SL 1931, ch 188; SDC 1939, § 45.2303; SL 1949, ch 190, § 3.



§ 9-26-26 Transmission of tax levy to county auditor--Application to property within municipality.

9-26-26. Transmission of tax levy to county auditor--Application to property within municipality. Within thirty days after the adoption and publication of the ordinance required by § 9-26-25 the auditor or clerk shall transmit to the county auditor a certified copy thereof.

Thereupon the county auditor shall spread the tax levied in said ordinance upon all of the taxable property within the municipality at the same time that the other general taxes are spread upon the tax records in his office, and he shall continue so to do from year to year until the provisions of the tax levy in said ordinance are complied with. When any municipality issuing bonds is located within more than one county a copy of the tax levy ordinance shall be certified to the auditor of each such county, who shall spread each annual levy upon all of the taxable property in the municipality and in his county, in such proportion as the assessed valuation of such property bears to the total assessed valuation of taxable property within the municipality.

Source: SL 1919, ch 270; SL 1931, ch 188; SDC 1939, § 45.2303; SL 1949, ch 190, § 3.



§ 9-26-27 Tax proceeds placed in debt service fund--Application of debt service fund--Reduction of levy after transfers to debt service fund.

9-26-27. Tax proceeds placed in debt service fund--Application of debt service fund--Reduction of levy after transfers to debt service fund. All taxes so levied when collected shall be placed in a special debt service fund and no part thereof shall be used for any purpose other than to pay the interest and principal of the bonds for which they were levied and collected; provided, that if any moneys shall upon the expiration of any fiscal year be transferred from other funds and irrevocably appropriated to said debt service fund, pursuant to the provisions of § 9-21-26.1, the governing body may in its discretion cause the amount so transferred to be certified to the county auditor, who shall thereupon reduce the levy to be spread upon the tax lists for collection in the following year by the amount so certified, or by such lesser amount as shall be directed by the governing body.

Source: SDC 1939, § 45.2303 as added by SL 1949, ch 190, § 3.






Chapter 27 - Acquisition And Disposition Of Real Estate

§ 9-27-1 Appropriation and condemnation of private property--Resolution of necessity.

9-27-1. Appropriation and condemnation of private property--Resolution of necessity. Except as otherwise specially provided, whenever the governing body of any municipality shall deem it necessary to appropriate or damage any private property, either within or without the corporate limits of the municipality, for any purpose authorized by law, it shall, by a resolution passed by a two-thirds majority of all the members elected thereto, declare such appropriation necessary, stating the purpose and extent of such appropriation. Thereupon the proceedings for such appropriation and condemnation shall be as provided by law and the rules of practice and procedure adopted by the Supreme Court.

Source: SL 1890, ch 37, art XIX, § 1; RPolC 1903, § 1340; SL 1905, ch 154, §§ 2, 3; RC 1919, § 6571; SDC 1939, § 45.2712.



§ 9-27-2 Acceptance of deed in satisfaction of tax or assessment lien--Freedom from other liens required.

9-27-2. Acceptance of deed in satisfaction of tax or assessment lien--Freedom from other liens required. Any municipality may accept, as herein provided, from the owner a deed to any real estate within the boundary of such municipality in cases where the municipality has a lien on said real estate for general taxes or special assessments.

The governing body shall not accept such deed to any real estate that is not free from the lien of any mortgage, mechanic's lien, judgment, or other lien or encumbrance except the lien of the state, county, school district, or other taxing subdivision for general taxes, or other special assessments that are a prior lien on said real estate.

Source: SL 1935, ch 156, §§ 1, 2; SDC 1939, § 45.2120.



§ 9-27-3 Payment by municipality of prior lien--Foreclosure after municipal failure to pay.

9-27-3. Payment by municipality of prior lien--Foreclosure after municipal failure to pay. The governing body shall have power to pay a prior lien or liens out of any moneys in its general fund in order to protect its interests in property described by § 9-27-2. The holder of a prior lien may foreclose or otherwise realize upon the same if such municipality shall fail to pay said lien either by a sale of such property or otherwise within ninety days after written demand shall have been made upon the governing body.

Source: SL 1935, ch 156, § 3; SDC 1939, § 45.2120.



§ 9-27-4 to 9-27-7. Repealed.

9-27-4 to 9-27-7. Repealed by SL 1988, ch 64, §§ 32 to 35.



§ 9-27-8 Proceeds of sale applied to payment of liens--Cancellation of unpaid balance.

9-27-8. Proceeds of sale applied to payment of liens--Cancellation of unpaid balance. Such municipality shall hold real estate acquired pursuant to § 9-27-2 as a trustee for itself and any other taxing unit having a lien thereon, and upon a sale of said real estate all such liens shall be paid in their order of priority. When all the money received less costs has been applied upon the payment of the tax liens, if there be any unpaid balance left, it shall be canceled.

Source: SL 1935, ch 156, § 3; SDC 1939, § 45.2120.



§ 9-27-9 Purchase of tax sale certificates authorized--Amount paid to county.

9-27-9. Purchase of tax sale certificates authorized--Amount paid to county. Every municipality shall have power to purchase the assignment of tax sale certificates as provided by this section. Whenever any county has bid in at tax sale any lot within the limits of any municipality, the governing body thereof may authorize by resolution the treasurer to demand of the county treasurer an assignment of such certificate of tax sale. Thereupon the county treasurer shall make out and deliver to such municipality an assignment of such certificate upon payment to him of the amount of all the original taxes against such lot, after deducting the amount of the tax belonging to such municipality exclusive of any penalties, interest, or costs.

Source: SL 1899, ch 48, § 1; RPolC 1903, § 1562; RC 1919, § 6533; SL 1931, ch 199, § 1; SDC 1939, §§ 45.0201 (83), 45.1431.



§ 9-27-10 to 9-27-28. Repealed.

9-27-10 to 9-27-28. Repealed by SL 1988, ch 64, §§ 36 to 54.



§ 9-27-29 Conveyance to school district of property not required for public purposes.

9-27-29. Conveyance to school district of property not required for public purposes. Every municipality may convey any real property which is now or may hereafter be held or owned by it, the title to which has been or may be obtained from any source and which is not held for public use or which is about to be abandoned for public purposes, to the school district in which such municipality is located, to be used by the district for school purposes, without offering the property for sale and without requiring the school district to pay therefor.

Source: SL 1925, ch 244, § 1; SDC 1939, § 45.2710; SL 1981, ch 44, § 30.



§ 9-27-30 Resolution for transfer to school district--Deed of conveyance.

9-27-30. Resolution for transfer to school district--Deed of conveyance. Whenever the governing body deems it advisable and to the best interests of the municipality to convey any property to a school district pursuant to § 9-27-29, it shall by resolution direct that the property be so transferred and conveyed.

Thereupon a deed of conveyance shall be made to the school district, which deed shall vest in the school district all the right, title, and interest of the municipality in and to the real property so conveyed.

Source: SL 1925, ch 244, § 2; SDC 1939, § 45.2710; SL 1981, ch 44, § 31.



§ 9-27-31 Petition for donation of courthouse site to county--Submission to voters.

9-27-31. Petition for donation of courthouse site to county--Submission to voters. If any municipality owns land which is suitable for a site upon which to build a courthouse for the county in which such municipality is located, and the county seat of such county has been permanently located in such municipality, fifteen percent of the registered voters of such municipality, based upon the total number of registered voters at the last preceding general election, may petition that the question of donating such site to the county for a courthouse building site be submitted to a vote of the municipality. The petition shall be filed with the municipal finance officer twenty days before the election. The governing body shall submit the proposition to the voters of such municipality either at the annual municipal election or at a special election called for that purpose.

The question shall be submitted on a separate ballot, which shall be in the form and which shall be cast in the manner provided by chapter 9-13.

Source: SL 1915, ch 157, §§ 1, 2; RC 1919, §§ 6576, 6577; SDC 1939, § 45.2709; SL 1987, ch 67, § 16.



§ 9-27-32 Conveyance to county of courthouse site after approval by voters.

9-27-32. Conveyance to county of courthouse site after approval by voters. If a majority of those voting upon a proposition submitted pursuant to § 9-27-31 are in favor of such donation, the governing body shall be authorized to execute a conveyance to such land to such county for a courthouse building site.

Source: SL 1915, ch 157, § 3; RC 1919, § 6578; SDC 1939, § 45.2709.



§ 9-27-33 Acquisition and conveyance or lease to United States of sites for federal buildings.

9-27-33. Acquisition and conveyance or lease to United States of sites for federal buildings. Every municipality shall have power to acquire land within the limits of such municipality as sites for federal buildings or institutions which have been or may be located therein by the government of the United States, and to sell, convey, or lease property so acquired to the United States upon such terms as may be determined by the governing body.

Source: SL 1931, ch 201; SDC 1939, § 45.2711.



§ 9-27-34 Exchange of lands with United States.

9-27-34. Exchange of lands with United States. Any municipality or other political subdivision of the State of South Dakota, is hereby authorized and empowered to exchange by and with the approval of the federal government, or any agency thereof, any lands or other properties belonging to such municipality or such political subdivision for any lands belonging to the United States of America, or any agency thereof, located within the county making such exchange, or located within the county in which such municipality or such political subdivision is situated. Such exchanges, transfers, and conveyances from one to the other shall be made upon such terms, conditions, and in such manner as may be determined and agreed upon by the parties to such exchanges.

Source: SL 1953, ch 499; SDC Supp 1960, § 45.0208.



§ 9-27-34.1 Exchange of land with private owner--Appraisal--Public notice and hearing.

9-27-34.1. Exchange of land with private owner--Appraisal--Public notice and hearing. Any municipality may, by resolution, exchange any land belonging to such municipality with a private owner. Before entering into a contract for the exchange of real property, the governing body shall cause the real property to be appraised by a board of three disinterested appraisers who are freeholders within the municipality or by one or more persons licensed by the state to do fee appraisals. Any exchange shall be made upon such terms, conditions and in such manner as may be determined and agreed upon by the parties, following public notice and hearing. The notice of the proposed exchange and hearing shall be published once at least ten days before the hearing. The notice shall contain a description of the lands to be exchanged.

Source: SL 1987, ch 65, § 1.



§ 9-27-35 Validation of prior conveyances by municipalities--Limitation on enforcement of vested rights.

9-27-35. Validation of prior conveyances by municipalities--Limitation on enforcement of vested rights. All instruments of conveyance of real property made by any municipal corporation prior to January 1, 1992, are, notwithstanding any omission, irregularities, defects, in the proceedings and resolutions, had and taken by said municipal corporation to sell and convey the same, hereby validated, legalized and cured to the extent that such conveyance shall operate to convey to the person named as such grantee in such instruments of conveyance, all of the right, title and interest of said municipal corporation in and to such real property.

If any person has any vested right in any real property so conveyed, and no action or proceeding to enforce such right was begun before July 1, 1993, such right shall be forever barred; and no action or proceeding so brought may be of any force or effect, or maintainable in any court of this state unless, before July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1955, ch 444; SDC Supp 1960, § 65.0333; SL 1963, ch 462; SL 1976, ch 83; SL 1985, ch 64; SL 1992, ch 307, § 3.



§ 9-27-36 Sale or lease of municipal real property for industrial development or public purposes--Terms of lease.

9-27-36. Sale or lease of municipal real property for industrial development or public purposes--Terms of lease. Every municipality shall have power to lease or sell on a negotiated basis and to convey any of its real property to a county or the state or another municipality, or to a nonprofit local industrial development corporation as defined by § 9-27-37 and located therein, to be used by such grantee for an authorized public purpose or industrial development purpose as enumerated in § 9-54-1. Such lease or sale shall be authorized on the terms and in the manner provided by resolution of the governing body.

Source: SL 1976, ch 63, § 1; SL 1977, ch 48, § 3.



§ 9-27-37 Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective.

9-27-37. Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective. Local industrial development corporation, as that term is used in § 9-27-36, is any enterprise incorporated under the laws of the State of South Dakota, formed for the purpose of furthering the economic development of a community and its environs, and with authority to promote and assist in the growth and development of small business concerns in the areas covered by its operation. The corporation shall be organized as a nonprofit enterprise, and shall be composed of no fewer than ten members in municipalities of the first class and no fewer than five in municipalities of the second and third class. A local industrial development corporation shall be principally composed of and controlled by persons residing or doing business in the locality. Such persons shall ordinarily constitute at least seventy-five percent of the voting control of the local development corporation. No member of the development corporation may own in excess of twenty-five percent of the voting control in the development corporation if that member or that member's affiliated interests have direct pecuniary interest in a project involving an application under this section and § 9-27-36. The primary objective of the local industrial development corporation shall be to benefit the community as measured by increased employment, payroll, business volume, and corresponding factors.

Source: SL 1976, ch 63, § 2; SL 1990, ch 63; SL 1996, ch 40, § 3; SL 2000, ch 36, § 1.



§ 9-27-38 Application of chapter to lands transferred to municipality by Public Law 99-88.

9-27-38. Application of chapter to lands transferred to municipality by Public Law 99-88. The provisions of this chapter do not apply to lands transferred to a municipality by Public Law 99-88. If lands are transferred to a municipality by Public Law 99-88, the municipality in disposing of such lands and all improvements on the land shall give the inhabitants of the land the first right of refusal to purchase the land at the appraised value of land as determined at the time of transfer by the federal government. Such right of first refusal shall be exercised within eighteen months of notification to the inhabitant. The municipality shall determine the term of payment for such purchases.

Source: SL 1986, ch 76.






Chapter 28 - Disposition Of Surplus Personal Property [Repealed]

CHAPTER 9-28

DISPOSITION OF SURPLUS PERSONAL PROPERTY [REPEALED]

[Repealed by SL 1988, ch 64, §§ 55 to 60; SL 1989, ch 30, § 22]



Chapter 29 - General Police Powers And Violations

§ 9-29-1 Territorial jurisdiction of municipalities.

9-29-1. Territorial jurisdiction of municipalities. Every municipality shall have power to exercise jurisdiction for all authorized purposes over all territory within the corporate limits and over any public ground or park belonging to the municipality, whether within or without the corporate limits, and in and over all places, except within the corporate limits of another municipality, within one mile of the corporate limits or of any public ground or park belonging to the municipality outside the corporate limits, for the purpose of promoting the health, safety, morals, and general welfare of the community, and of enforcing its ordinances and resolutions relating thereto.

Source: PolC 1877, ch 24, § 23; CL 1887, § 1044; SL 1890, ch 37, art IV, § 15; RPolC 1903, §§ 1212, 1439; SL 1913, ch 119, § 30; RC 1919, § 6187; SL 1931, ch 193; SDC 1939, § 45.0201 (24).



§ 9-29-2 Regulation of police of municipality.

9-29-2. Regulation of police of municipality. Every municipality shall have power to regulate the police of the municipality and pass and enforce all necessary police ordinances.

Source: SL 1913, ch 119, § 53, subdiv 56; RC 1919, § 6169 (34); SDC 1939, § 45.0201 (23).



§ 9-29-3 Prohibition of disorders and disturbances.

9-29-3. Prohibition of disorders and disturbances. Every municipality shall have power to provide for keeping and preserving the peace and quietness of the municipality, to prevent disorderly conduct, to prohibit public intoxication, and to prevent and suppress riots, affrays, noises, disturbances, and disorderly assemblies in any place.

Source: PolC 1877, ch 24, § 22, subdiv 12; CL 1887, § 1043, subdiv 12; SL 1890, ch 37, art V, § 1, subdiv 47, 57; RPolC 1903, § 1229, subdiv 47, 57; RPolC 1903, § 1438, subdiv 12; SL 1913, ch 119, § 53, subdiv 47, 57; RC 1919, § 6169 (35), (36); SDC 1939, § 45.0201 (25).



§ 9-29-4 Disorderly houses and houses of ill fame.

9-29-4. Disorderly houses and houses of ill fame. Every municipality shall have power to suppress bawdy or disorderly houses and houses of ill fame.

Source: SL 1890, ch 37, art V, § 1, subdiv 34; RPolC 1903, § 1229, subdiv 34; SL 1907, ch 94; SL 1913, ch 119, § 53, subdiv 34; RC 1919, § 6169 (57); SDC 1939, § 45.0201 (28).



§ 9-29-5 Gambling and fraudulent practices--Seizure and destruction of instruments and devices--Exemption of state lottery.

9-29-5. Gambling and fraudulent practices--Seizure and destruction of instruments and devices--Exemption of state lottery. Any municipality may suppress gambling, gaming and gambling houses, lotteries and all fraudulent devices and practices used for obtaining money or property. Any municipality may enter any place where any such activity is practiced or allowed to be practiced, and seize and destroy any instrument, device or thing used for such purpose found therein. The provisions of this section do not apply to any lottery owned and operated by this state.

Source: SL 1890, ch 37, art V, § 1, subdiv 34; RPolC 1903, § 1229, subdiv 34; SL 1907, ch 94; SL 1913, ch 119, § 53, subdiv 34; RC 1919, § 6169 (57); SDC 1939, § 45.0201 (29); SL 1987, ch 313, § 41.



§ 9-29-6 Retailing of alcoholic beverages.

9-29-6. Retailing of alcoholic beverages. Every municipality shall have power to engage in retailing alcoholic beverages as provided in Title 35.

Source: SDC 1939, § 45.0201 (31); SL 1971, ch 65, § 1.



§ 9-29-7 Regulation of alcoholic beverage sales, use, and consumption.

9-29-7. Regulation of alcoholic beverage sales, use, and consumption. Each municipality may prohibit or regulate the transaction of business in alcoholic beverages and the use and consumption of alcoholic beverages, establish the number of on- and off-sale licenses which may be issued and the fees to be charged for the licenses, and provide for reasonable classifications of on-sale and off-sale licenses consistent with the provisions of Title 35.

Source: SL 1941, ch 209; SDC Supp 1960, § 45.0201-1 (3); SL 1971, ch 65, § 2; SL 1980, ch 251, § 3; SL 2010, ch 183, § 8.



§ 9-29-8 Repealed.

9-29-8. Repealed by SL 1994, ch 280, § 9.



§ 9-29-9 Obscene and immoral publications.

9-29-9. Obscene and immoral publications. Every municipality shall have power to prohibit the sale or exhibition of any obscene or immoral publication, print, film, picture, or illustration.

Source: SL 1890, ch 37, art V, § 1, subdiv 34; RPolC 1903, § 1229, subdiv 34; SL 1907, ch 94; SL 1913, ch 119, § 53, subdiv 34; RC 1919, § 6169 (57); SDC 1939, § 45.0201 (27).



§ 9-29-10 Begging.

9-29-10. Begging. A municipality may regulate the practice of begging.

Source: SL 1890, ch 37, art V, § 1, subdiv 59; RPolC 1903, § 1229, subdiv 59; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 59; RC 1919, § 6169 (63); SDC 1939, § 45.0201 (26); SL 1981, ch 44, § 32; SL 1982, ch 77.



§ 9-29-11 Cruelty to animals.

9-29-11. Cruelty to animals. Every municipality shall have power to prohibit and punish cruelty to animals.

Source: SL 1890, ch 37, art V, § 1, subdiv 58; RPolC 1903, § 1229, subdiv 58; SL 1913, ch 119, § 53, subdiv 58; RC 1919, § 6169 (39); SDC 1939, § 45.0201 (46).



§ 9-29-12 Animals running at large--Pounds--Dog licenses.

9-29-12. Animals running at large--Pounds--Dog licenses. Every municipality shall have power to regulate or prohibit the running at large of dogs, animals, and poultry, to establish pounds, appoint poundmasters, and regulate the impounding of animals, and to impose a tax or license on dogs running at large.

Source: SL 1890, ch 37, art V, § 1, subdiv 65; RPolC 1903, § 1229, subdiv 65; RPolC 1903, § 1438, subdiv 5, 17; SL 1907, ch 86; SL 1913, ch 119, § 53, subdiv 65; SL 1913, ch 120; RC 1919, § 6169 (37), (38); SDC 1939, § 45.0201 (47).



§ 9-29-13 Abatement of nuisances.

9-29-13. Abatement of nuisances. Every municipality shall have power to declare what shall constitute a nuisance and prevent, abate, and remove the same.

Source: SL 1890, ch 37, art V, § 1, subdiv 60; RPolC 1903, § 1229, subdiv 60; RPolC 1903, § 1438, subdiv 4; SL 1913, ch 119, § 53, subdiv 60; RC 1919, § 6169 (40); SDC 1939, § 45.0201 (34).



§ 9-29-14 Fences and party walls.

9-29-14. Fences and party walls. Every municipality shall have power to regulate partition fences and party walls.

Source: SL 1890, ch 37, art V, § 1, subdiv 48; RPolC 1903, § 1229, subdiv 48; SL 1913, ch 119, § 53, subdiv 48; RC 1919, § 6169 (28); SDC 1939, § 45.0201 (49).



§ 9-29-15 Interference with radio reception.

9-29-15. Interference with radio reception. Every municipality shall have power to regulate the installation and operation of motors and other electrical or mechanical devices so as to prevent interference with radio reception.

Source: SL 1929, ch 196; SDC 1939, § 45.0201 (50).



§ 9-29-16 Police powers of mayor, commissioners, and town marshals.

9-29-16. Police powers of mayor, commissioners, and town marshals. The mayor of a first or second class municipality having a common council, each member of a board of city commissioners, and each town marshal shall possess, within the jurisdiction of the municipality, all the powers conferred by law upon sheriffs to suppress disorder and keep the peace.

Source: PolC 1877, ch 24, § 41; CL 1887, § 1066; SL 1890, ch 37, art III, § 6; RPolC 1903, §§ 1187, 1455; SL 1905, ch 170, § 1; SL 1913, ch 119, § 24; RC 1919, § 6279; SDC 1939, § 45.1112; SL 1992, ch 60, § 2.



§ 9-29-17 Mayor's power to summon aid in preserving order.

9-29-17. Mayor's power to summon aid in preserving order. The mayor of every first or second class municipality shall have the power, when necessary, to call upon every inhabitant of the municipality over the age of eighteen years to aid in enforcing the laws and ordinances, and to call out any organized militia within the county in which the municipality is situated, in suppressing riots and other disorderly conduct, or carrying into effect any law or ordinance, subject to the authority of the Governor as commander in chief thereof.

Source: SL 1890, ch 37, art III, § 11; RPolC 1903, § 1192; SL 1913, ch 119, § 27; RC 1919, § 6280; SDC 1939, § 45.1113; SL 1981, ch 44, § 33; SL 1992, ch 60, § 2.



§ 9-29-18 Duties of chief of police.

9-29-18. Duties of chief of police. The chief of police shall perform such duties as shall be prescribed by the governing body for the preservation of the peace.

Source: SL 1890, ch 37, art XIII, § 1; RPolC 1903, § 1282; SL 1913, ch 119, § 101; RC 1919, § 6301; SL 1923, ch 239, § 1; SDC 1939, § 45.1133.



§ 9-29-19 Powers of policemen--Arrest.

9-29-19. Powers of policemen--Arrest. All policemen of any municipality shall possess the powers of constables. They may pursue and arrest any person fleeing from justice in any part of the state, and when performing the duties aforesaid may arrest and detain any person guilty of any breach of the peace or any violation of the laws of the state or ordinance of the municipality.

Source: SL 1890, ch 37, art XIII, § 1; RPolC 1903, § 1282; SL 1913, ch 119, § 101; RC 1919, § 6301; SL 1923, ch 239, § 1; SDC 1939, § 45.1133; SL 1981, ch 44, § 34.



§ 9-29-19.1 Arrest for ordinance violation--Complaint--Release on promise to appear.

9-29-19.1. Arrest for ordinance violation--Complaint--Release on promise to appear. Whenever any person is arrested for a violation of any municipal ordinance, which occurs in the presence of the arresting law enforcement officer, such officer may take the name and address of the person arrested and issue a complaint or otherwise notify him in writing to appear at a time and place to be specified in such complaint or notice. The time so specified shall be at least five days after the arrest unless the person arrested shall demand an earlier hearing. Such officer may allow the person arrested an earlier hearing. Such officer may allow the person arrested to be released from custody, upon the giving by such person of his written promise to appear at such time and place. Any person refusing to give such written promise to appear may be prosecuted as in the manner of other violations of city ordinances.

Source: SL 1977, ch 76.



§ 9-29-20 Powers of sheriff or constable within municipality.

9-29-20. Powers of sheriff or constable within municipality. The sheriff or any constable of the county or counties in which the municipality is situated may serve any process or make any arrest authorized to be made by any municipal officer.

Source: SL 1890, ch 37, art V, § 6; RPolC 1903, § 1233; SL 1913, ch 119, § 57; RC 1919, § 6313; SDC 1939, § 45.1140.



§ 9-29-21 Salaried police receiving fees for criminal process as misdemeanor.

9-29-21. Salaried police receiving fees for criminal process as misdemeanor. It is a Class 2 misdemeanor for any chief of police or other policeman receiving a salary for services to charge or receive any fee or compensation for the service of any process issued out of any court of this state in any criminal case.

Source: SL 1911, ch 155, § 3; RC 1919, § 6304; SDC 1939, § 45.1135; SL 1981, ch 43, § 19.



§ 9-29-22 Costs in unsuccessful prosecutions for ordinance violations.

9-29-22. Costs in unsuccessful prosecutions for ordinance violations. In any action prosecuted by the city attorney for the violation of any municipal ordinance, if unsuccessful, the municipality shall pay the costs.

Source: SL 1907, ch 191, § 25; SL 1909, ch 176, § 12; SL 1915, ch 151, § 1; RC 1919, § 6314; SDC 1939, § 45.1141; SL 1947, ch 203; SL 1981, ch 44, § 35.



§ 9-29-23 Release and remission of penalties for ordinance violations.

9-29-23. Release and remission of penalties for ordinance violations. The mayor in first or second class municipalities having a common council, and the governing body in all other municipalities may release any person imprisoned for violation of any ordinance or remit any fine or penalty for violation thereof, the reasons therefor being made a matter of record in the office of the auditor or clerk.

Source: SL 1890, ch 37, art III, § 8; RPolC 1903, § 1188; SL 1913, ch 119, § 25; RC 1919, § 6281; SDC 1939, § 45.1114; SL 1992, ch 60, § 2.



§ 9-29-24 Municipal jail--Use of county jail.

9-29-24. Municipal jail--Use of county jail. Every municipality shall have power to establish, maintain, and regulate a jail or, with the consent of the board of county commissioners, to use the county jail for the confinement of persons charged with or convicted of the violation of any ordinance.

Source: SL 1903, ch 94; SL 1913, ch 119, § 53, subdiv 56; RC 1919, § 6169 (33), (34); SDC 1939, § 45.0201 (16).



§ 9-29-25 City workhouse--Purposes for which used.

9-29-25. City workhouse--Purposes for which used. Every first or second class municipality shall have power to establish, maintain, and regulate a city jail, house of correction, and workhouse for the confinement and reformation of disorderly persons, vagrants, tramps, and idle persons, and persons convicted of violating any ordinance of the municipality, and appoint necessary jailers and keepers.

Source: SL 1890, ch 37, art V, § 1, subdiv 55; RPolC 1903, § 1229, subdiv 55; SL 1913, ch 119, § 53, subdiv 55; RC 1919, § 6170 (8); SDC 1939, § 45.0202 (7); SL 1992, ch 60, § 2.



§ 9-29-26 Family day care homes--Regulation and standards of care.

9-29-26. Family day care homes--Regulation and standards of care. Notwithstanding the provisions of §§ 26-6-14.1 and 26-6-14.2, any municipality may provide for the regulation of family day care homes and may adopt standards of care including but not limited to the qualifications of personnel engaged in providing family day care homes; requirements relating to safety, sanitation, condition, and maintenance of physical plant and equipment utilized in child care.

Source: SL 1986, ch 78.






Chapter 30 - Regulation Of Streets And Public Places

§ 9-30-1 Utility openings and lights in streets and alleys.

9-30-1. Utility openings and lights in streets and alleys. Every municipality shall have power to regulate openings in streets or alleys for laying of gas or water mains, sewers, tunnels, and drains, and the erecting of gas or electric lights.

Source: SL 1890, ch 37, art V, § 1, subdiv 13; RPolC 1903, § 1229, subdiv 13; SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.0201 (79).



§ 9-30-2 Regulation of use of public places--Cleaning--Obstructions and encroachments.

9-30-2. Regulation of use of public places--Cleaning--Obstructions and encroachments. Every municipality shall have power to regulate the use of sidewalks, streets, alleys, wharves, parks, and public grounds, to provide for cleaning the same, to prevent and remove obstructions and encroachments upon the same, to prevent injury to the same, to regulate or prevent any practice having a tendency to annoy persons frequenting the same, and to regulate or prohibit structures under sidewalks and riding and driving thereon.

Source: PolC 1877, ch 24, § 22, subdiv 11; CL 1887, § 1043, subdiv 11; SL 1890, ch 37, art V, § 1, subdiv 9, 10, 12, 15 to 21, 74; RPolC 1903, § 1229, subdiv 10, 74; RPolC 1903, § 1438, subdiv 11; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 9 to 11, 15, 72; RC 1919, § 6169 (47), (48), SDC 1939, § 45.0201 (44).



§ 9-30-3 Signs and advertising in public places.

9-30-3. Signs and advertising in public places. Every municipality shall have power to regulate and prohibit the use of streets, sidewalks, and public grounds for signs, signposts, awnings, flying of flags or banners, posting of bills and advertisements, the exhibition or carrying of banners, placards, or advertisements, and the distribution of handbills.

Source: SL 1890, ch 37, art V, § 1, subdiv 17 to 19; RPolC 1903, § 1229, subdiv 17, 18; SL 1913, ch 119, § 53, subdiv 18, 19; RC 1919, § 6169 (50), (51); SDC 1939, § 45.0201 (43).



§ 9-30-4 Traffic and sales in public places.

9-30-4. Traffic and sales in public places. Every municipality shall have power to regulate traffic and sales upon the streets and sidewalks and in public places.

Source: SL 1890, ch 37, art V, § 1, subdiv 20; RPolC 1903, § 1229, subdiv 20; SL 1913, ch 119, § 53, subdiv 20; RC 1919, § 6169 (52); SDC 1939, § 45.0201 (42).



§ 9-30-5 Snow removal--Weed removal--Expense paid by special assessment.

9-30-5. Snow removal--Weed removal--Expense paid by special assessment. Every municipality shall have power to require the owner of abutting property to remove snow and ice from sidewalks and weeds from parking, and to provide for their removal and for taxing the expense thereof by special assessment against the abutting property.

Source: RPolC 1903, § 1229, subdiv 14; SL 1907, ch 95; SL 1913, ch 119, § 53, subdiv 15; RC 1919, § 6169 (46); SDC 1939, § 45.0201 (45).



§ 9-30-6 , 9-30-7. Repealed.

9-30-6, 9-30-7. Repealed by SL 1978, ch 62, § 34.






Chapter 31 - Traffic Regulation

§ 9-31-1 General authority to regulate use of motor vehicles, bicycles, trailers, and road machinery.

9-31-1. General authority to regulate use of motor vehicles, bicycles, trailers, and road machinery. Except as otherwise provided, every municipality may regulate the use of motor vehicles, bicycles, house cars, house trailers, trailer coaches, traction engines, tractors, and road rollers.

Source: SL 1917, ch 311; RC 1919, § 6169 (54); SL 1929, ch 197; SDC 1939, § 45.0201 (32); SL 1974, ch 76, § 1; SL 1982, ch 226, § 1.



§ 9-31-2 Designation of routes of travel for commercial vehicles.

9-31-2. Designation of routes of travel for commercial vehicles. Every municipality shall have the power by ordinance or resolution to designate routes of travel on the public streets and highways within and through the municipality for commercial motor carriers, trucks, and buses and to require such motor vehicles to follow such designated routes of travel within and through the municipality with provision for permission for such motor vehicles to deviate from such designated routes to the extent required to reach a necessary destination within the municipality not on such designated routes.

Source: SL 1949, ch 201; SDC Supp 1960, § 45.0201-1 (6).



§ 9-31-3 Speed regulation.

9-31-3. Speed regulation. Every municipality shall have power to regulate the speed of animals, vehicles, motor vehicles, cars, and locomotives.

Source: SL 1890, ch 37, art V, § 1, subdiv 21; RPolC 1903, § 1229, subdiv 21; SL 1913, ch 119, § 53, subdiv 21; RC 1919, § 6169 (53); SDC 1939, § 45.0201 (41).



§ 9-31-4 Assistance in enforcement of drunk-driving laws.

9-31-4. Assistance in enforcement of drunk-driving laws. The law enforcement officers of every municipality shall assist state law enforcement officers in the apprehension and prosecution of persons suspected of violating the provisions of chapter 32-23.

Source: SL 1941, ch 192; SL 1955, ch 196; SDC Supp 1960, § 45.0201 (106); SL 1974, ch 76, § 2.



§ 9-31-5 Establishment and use of parking meters--Use of proceeds.

9-31-5. Establishment and use of parking meters--Use of proceeds. Every municipality shall have the power to acquire, operate, maintain, and regulate parking meters on the public streets and places and on parking lots and areas controlled by the municipality, to fix and collect regulatory parking fees for the parking of vehicles in parking meter spaces thereon, and to use the proceeds therefrom for traffic regulation, acquiring and maintaining traffic control equipment or facilities, or acquiring, equipping, and maintaining of parking lots and areas or for the construction, maintenance, and upkeep of municipal streets and alleys.

Source: SL 1947, ch 225; SL 1949, ch 196; SL 1951, ch 244, § 1; SL 1953, ch 252, § 1; SDC Supp 1960, § 45.0201-1 (10); SL 1961, ch 243.






Chapter 32 - Sanitation And Health Measures

§ 9-32-1 Promotion of health and suppression of disease.

9-32-1. Promotion of health and suppression of disease. Every municipality shall have power to do what may be necessary or expedient for the promotion of health or the suppression of disease.

Source: SL 1890, ch 37, art V, § 1, subdiv 63; RPolC 1903, § 1229, subdiv 63; RPolC 1903, § 1438, subdiv 4; SL 1913, ch 119, § 53, subdiv 63; RC 1919, § 6169 (41); SDC 1939, § 45.0201 (35).



§ 9-32-2 City board of health--Powers and duties.

9-32-2. City board of health--Powers and duties. Each first or second class municipality may appoint a board of health and prescribe its powers and duties subject to the supervision of the State Department of Health.

Source: SL 1890, ch 37, art V, § 1, subdiv 61; RPolC 1903, § 1229, subdiv 61; SL 1913, ch 119, § 53, subdiv 61; RC 1919, § 6170 (9); SDC 1939, § 45.0202 (1); SL 1981, ch 44, § 36; SL 1992, ch 60, § 2.



§ 9-32-3 Inspection of meats and food products.

9-32-3. Inspection of meats and food products. Every municipality shall have power to provide for the inspection of meats, dairy products, fish, lard, vegetables, flour, and similar provisions.

Source: SL 1890, ch 37, art V, § 1, subdiv 38; RPolC 1903, § 1229, subdiv 38; SL 1913, ch 119, § 53, subdiv 38; RC 1919, § 6169 (67); SDC 1939, § 45-0201 (60).



§ 9-32-4 Inspection of persons employed in food service establishments and stores.

9-32-4. Inspection of persons employed in food service establishments and stores. Any municipal corporation in this state may adopt an ordinance providing for the examination of any person or persons owning or operating, or of any employee or employees employed therein, who conduct or operate a public eating or drinking place where drink or food is provided or offered for sale, or for any retail or wholesale place of business where food or foodstuffs or drinkable products are prepared or offered for sale to the public.

Such ordinance shall provide for the examination of such employer or employee employed as provided herein and for failure to secure such examination and a health certificate said ordinance may provide penalties therefor.

Source: SL 1939, ch 105, §§ 1, 2; SDC Supp 1960, § 45.0201-1 (2).



§ 9-32-5 Maintenance of public toilets in business district.

9-32-5. Maintenance of public toilets in business district. Every first or second class municipality with a population of seven hundred fifty or more, as shown by the last preceding federal census, shall provide and maintain public toilets for each sex in accessible locations near the center of the business district.

Such toilets shall be properly constructed under the supervision of the city board of health and shall be maintained in a clean and sanitary condition.

Source: SL 1917, ch 313; RC 1919, § 6575; SDC 1939, § 45.1819; SL 1992, ch 60, § 2.



§ 9-32-6 Stables, privies, and cesspools.

9-32-6. Stables, privies, and cesspools. Every municipality shall have power to compel the owner of any stable, pigsty, privy, sewer, cesspool, or of any unwholesome or nauseous thing or place to cleanse, abate, or remove the same and to regulate the location thereof.

Source: SL 1890, ch 37, art V, § 1, subdiv 68; RPolC 1903, § 1229, subdiv 68; SL 1913, ch 119, § 53, subdiv 68; RC 1919, § 6169 (44); SDC 1939, § 45.0201 (36).



§ 9-32-7 Slaughterhouses, foundries, livery stables, and blacksmith shops.

9-32-7. Slaughterhouses, foundries, livery stables, and blacksmith shops. Every municipality shall have power to control the location and regulate the management and construction of packinghouses, slaughterhouses, renderies, bone and soap factories, foundries, livery stables, and blacksmith shops and to prohibit any offensive or unwholesome business or establishment within, or within one mile of the corporate limits.

Source: PolC 1877, ch 24, § 22, subdiv 8; CL 1887, § 1043, subdiv 8; SL 1890, ch 37, art V, § 1, subdiv 66; RPolC 1903, § 1229, subdiv 66; RPolC 1903, § 1438, subdiv 8; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 66, 67; RC 1919, § 6169 (43); SDC 1939, § 45.0201 (39).



§ 9-32-8 Protection of public water supply.

9-32-8. Protection of public water supply. Every municipality shall have power to prevent the pollution of or injury to any water supply belonging to the municipality or any public water supply within or within one mile of the limits of the municipality.

Source: SL 1909, ch 158; RC 1919, § 6169 (75); SDC 1939, § 45.0201 (37).



§ 9-32-9 Cisterns, hydrants, pumps, sewers, and gutters.

9-32-9. Cisterns, hydrants, pumps, sewers, and gutters. Every municipality shall have power to regulate the construction, repair, and use of vaults, cisterns, areas, hydrants, pumps, sewers, and gutters.

Source: SL 1890, ch 37, art V, § 1, subdiv 42; RPolC 1903, § 1229, subdiv 42; SL 1913, ch 119, § 53, subdiv 42; RC 1919, § 6169 (71); SDC 1939, § 45.0201 (90).



§ 9-32-10 Refuse in public places and streams.

9-32-10. Refuse in public places and streams. Every municipality shall have power to regulate and prevent the placing of ashes, dirt, garbage, or any offensive matter in any street or public ground or in any body or stream of water, within the municipality.

Source: SL 1890, ch 37, art V, § 1, subdiv 15; RPolC 1903, § 1229, subdiv 15; SL 1913, ch 119, § 53, subdiv 16; RC 1919, § 6169 (74); SDC 1939, § 45.0201 (38).



§ 9-32-11 Municipal garbage disposal systems.

9-32-11. Municipal garbage disposal systems. Every municipality shall have power to collect and dispose of and regulate the manner of handling of garbage and other waste material and for such purpose to acquire, establish, maintain, operate, and regulate equipment and garbage disposal plants, incinerators, and dumping grounds and to fix and collect charges for such services, and to contract with one or more persons for the collection and hauling of garbage and other waste material from the municipality or districts established therein.

Source: SL 1947, ch 221; SL 1959, ch 266; SDC Supp 1960, § 45.0201-1 (21).



§ 9-32-12 Noxious and unhealthful vegetation.

9-32-12. Noxious and unhealthful vegetation. Every municipality shall have power to determine what shall be deemed noxious or unhealthful vegetation, fix limits within which the same shall not be permitted to grow, and provide for the destruction thereof and for defraying the cost of the destruction thereof by special assessment against the property upon which the same shall be destroyed.

Source: SL 1907, ch 95; RC 1919, § 6169 (45); SDC 1939, § 45.0201 (33).



§ 9-32-13 Regulation and operation of cemeteries.

9-32-13. Regulation and operation of cemeteries. Every municipality shall have power to establish, maintain, and regulate cemeteries within or without the municipality, to cause cemeteries to be removed and prohibit their establishment within, or within one mile of the corporate limits; and to provide for the operation and control of any cemetery belonging to the municipality by a corporation or association organized for cemetery purposes.

Source: PolC 1877, ch 24, § 22, subdiv 14; CL 1887, § 1043, subdiv 14; SL 1890, ch 37, art V, § 1, subdiv 64; RPolC 1903, § 1229, subdiv 64; RPolC 1903, § 1438, subdiv 14; SL 1905, ch 67; SL 1913, ch 119, § 53, subdiv 64; RC 1919, § 6169 (42); SDC 1939, § 45.0201 (40).



§ 9-32-14 Municipal perpetual care cemeteries authorized.

9-32-14. Municipal perpetual care cemeteries authorized. Cemeteries owned by or under the control of municipalities as provided in § 9-32-13, may, at the discretion of the governing board be maintained as perpetual care cemeteries.

Source: SL 1971, ch 71, § 1.



§ 9-32-15 Municipalities exempt from general perpetual care law.

9-32-15. Municipalities exempt from general perpetual care law. Municipalities who have established perpetual care cemeteries prior to July 1, 1971, or who establish perpetual care cemeteries subsequent to July 1, 1971, shall not be subject to any of the provisions of chapter 55-12.

Source: SL 1971, ch 71, § 4.



§ 9-32-16 Rates for perpetual care and burial spaces.

9-32-16. Rates for perpetual care and burial spaces. The board shall have the power to set rates for perpetual care and the amount to be received for the sale of burial spaces.

Source: SL 1971, ch 71, § 2.



§ 9-32-17 Records of sales--Deeds and perpetual care certificates.

9-32-17. Records of sales--Deeds and perpetual care certificates. The auditor or clerk shall maintain adequate records for the sale of burial spaces and for the sale of perpetual care. The municipality shall issue deeds for sale of burial spaces and certificates of purchase for perpetual care.

Source: SL 1971, ch 71, § 6.



§ 9-32-18 Perpetual care trust fund--Crediting of income.

9-32-18. Perpetual care trust fund--Crediting of income. Payments for perpetual care shall be permanently set aside in a trust fund, and only the income from the trust fund investments shall be used for the care and maintenance of the cemetery. Income from perpetual care investments shall be credited to the cemetery maintenance account as maintained within the municipal general fund. Income received from the sale of burial spaces shall be credited to the cemetery maintenance account.

Source: SL 1971, ch 71, § 3.



§ 9-32-19 Acquisition of additional land for municipal cemetery.

9-32-19. Acquisition of additional land for municipal cemetery. Whenever the municipality operating a cemetery, perpetual care, or nonperpetual care, under the laws of this state, finds it necessary to extend the boundaries of such cemetery or acquire land removed from the present cemetery in order to provide for the burial of the dead, it shall first locate and describe clearly the location and extent of the land desired. The municipality shall then seek to secure the same by offer of purchase. If, however, the owner or owners of such tract or tracts shall refuse to sell the lands described for proper and just compensation and by exorbitant price shall make it impractical for such municipality to purchase the same, such municipality may proceed to have the land located and described by it condemned as provided in the statutes and rules of court for condemnation of private property for public use.

Source: SL 1971, ch 71, § 7.



§ 9-32-20 Use of perpetual care fund for land acquisition.

9-32-20. Use of perpetual care fund for land acquisition. If the municipality finds it necessary to extend the boundaries of such cemetery, or acquire land removed from the present cemetery, a portion of the perpetual care trust fund may be used under the following conditions: If the trust fund is in the amount of fifty thousand dollars or more, and the governing board deems it necessary to acquire more land for the interment of the deceased, one thousand dollars for each three thousand dollars in excess of fifty thousand dollars may be expended for this purpose. The expenditure of perpetual care trust funds as outlined above shall be a one time expenditure only.

Source: SL 1971, ch 71, § 8.



§ 9-32-20.1 Use of perpetual care trust fund to maintain cemetery.

9-32-20.1. Use of perpetual care trust fund to maintain cemetery. Any municipality may expend a portion of the perpetual care trust fund to maintain the cemetery. However, only amounts in excess of fifty thousand dollars may be expended and used for cemetery purposes only. For expenditures in excess of five thousand dollars, notice of hearing shall be published twice, with the second notice not less than ten days in advance of the hearing.

Source: SL 1981, ch 72, § 1; SL 2000, ch 37, § 1.



§ 9-32-20.2 Repealed.

9-32-20.2. Repealed by SL 2000, ch 37, § 2.



§ 9-32-21 Repossession of unused and uncared for lots and mausoleums.

9-32-21. Repossession of unused and uncared for lots and mausoleums. The provisions of § 47-29-9 relating to resales and transfers of unused and uncared for lots and mausoleums shall be equally applicable to cemeteries and mausoleums of a municipality and the provisions of this section shall be retroactive for any municipality who may have repossessed lots, burial spaces, or mausoleums under the provisions of § 47-29-9 or 47-29-10.

Source: SL 1971, ch 71, § 5; SL 1984, ch 302, § 2.



§ 9-32-22 Severability of cemetery provisions.

9-32-22. Severability of cemetery provisions. If a part of §§ 9-32-14 to 9-32-21, inclusive, is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of said sections is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1971, ch 71, § 9.






Chapter 33 - Fire Protection And Safety Regulations

§ 9-33-1 Storage of combustible material--Open fires--Fireworks.

9-33-1. Storage of combustible material--Open fires--Fireworks. Every municipality shall have power to regulate or prohibit the storage of combustible or explosive material, the use of open flame lights, the building of bonfires, and the use or sale of fireworks.

Source: SL 1890, ch 37, art V, § 1, subdiv 53; RPolC 1903, § 1229, subdiv 53; SL 1913, ch 119, § 53, subdiv 53; RC 1919, § 6169 (72); SDC 1939, § 45.0201 (30).



§ 9-33-2 Fire limits for wooden buildings--Condemnation of damaged buildings.

9-33-2. Fire limits for wooden buildings--Condemnation of damaged buildings. Every municipality shall have power to prescribe the fire limits within which wooden buildings shall not be erected, placed, or repaired without permission, and to provide that when a building within such limits has been damaged by fire, decay, or otherwise to an extent of fifty percent of its value, it shall be torn down or removed, and to prescribe the manner of ascertaining such damage.

Source: SL 1890, ch 37, art V, § 1, subdiv 50; RPolC 1903, § 1229, subdiv 50; SL 1903, ch 96; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 50; RC 1919, § 6169 (23); SDC 1939, § 45.0201 (52).



§ 9-33-3 Lumber and combustible materials.

9-33-3. Lumber and combustible materials. Every municipality shall have power to regulate or prohibit the keeping of any lumberyard and the keeping or selling of any lumber or other combustible material within the fire limits.

Source: SL 1890, ch 37, art V, § 1, subdiv 74; RPolC 1903, § 1229, subdiv 75; SL 1913, ch 119, § 53, subdiv 73; RC 1919, § 6169 (24); SDC 1939, § 45.0201 (53).



§ 9-33-4 Regulation of building construction--Fire escapes.

9-33-4. Regulation of building construction--Fire escapes. Every municipality shall have power to prescribe the manner of constructing buildings, structures, and the walls thereof, and to require and regulate the construction of fire escapes on buildings.

Source: SL 1890, ch 37, art V, § 1, subdiv 49; RPolC 1903, § 1229, subdiv 49; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 49; RC 1919, § 6169 (29); SL 1925, ch 240; SDC 1939, § 45.0201 (55).



§ 9-33-4.1 Adoption of building codes authorized.

9-33-4.1. Adoption of building codes authorized. Each municipality may adopt by ordinance certain building codes pursuant to § 11-10-5.

Source: SL 1973, ch 52; SL 1974, ch 77; SL 2001, ch 47, § 1.



§ 9-33-4.2 Copy of code kept on file--Availability to public.

9-33-4.2. Copy of code kept on file--Availability to public. The city auditor or town clerk shall keep and maintain a master copy of said code including all future deletions, modifications, and amendments which may be adopted by the governing body, and the same shall be available and subject to public inspection at all times.

Source: SL 1973, ch 52.



§ 9-33-5 Electrical wiring and appliances--Gas fittings and appliances.

9-33-5. Electrical wiring and appliances--Gas fittings and appliances. Every municipality shall have power to regulate the construction and installation of and to provide for the inspection of electrical wiring and appliances and of gas piping, fittings, and appliances, and to provide the fees to be paid for such inspection. The exercise of such powers shall not affect any liability of any public utility furnishing gas or electricity.

Source: SL 1913, ch 119, § 53, subdiv 84; RC 1919, § 6169 (30); SL 1935, ch 159; SDC 1939, § 45.0201 (57).



§ 9-33-6 City building inspections and permits.

9-33-6. City building inspections and permits. Every first or second class municipality shall have power to provide for the inspection of buildings and the issuance of building permits and fix the fees therefor.

Source: SL 1913, ch 119, § 53, subdiv 83; RC 1919, § 6170 (13); SDC 1939, § 45.0202 (5); SL 1992, ch 60, § 2.



§ 9-33-7 Safety in theaters and places of amusement.

9-33-7. Safety in theaters and places of amusement. Every municipality shall have power to regulate and provide for the inspection of places of amusement and to require theaters and other places of amusement to provide asbestos stage curtains and sufficient and proper aisles and exits for escape in case of fire.

Source: SL 1890, ch 37, art V, § 1, subdiv 30, 46, 49; RPolC 1903, § 1229, subdiv 46; SL 1913, ch 119, § 53, subdiv 46; RC 1919, § 6169 (59); SDC 1939, § 45.0201 (51).



§ 9-33-8 Steam boiler inspection.

9-33-8. Steam boiler inspection. Every municipality shall have power to provide for the inspection of steam boilers.

Source: SL 1890, ch 37, art V, § 1, subdiv 54; RPolC 1903, § 1229, subdiv 54; SL 1913, ch 119, § 53, subdiv 54; RC 1919, § 6169 (73); SDC 1939, § 45.0201 (61).



§ 9-33-9 Safety regulations in factories and buildings.

9-33-9. Safety regulations in factories and buildings. Every municipality shall have power to prevent and provide for remedying any dangerous construction or condition of any building, enclosure, or manufactory or any equipment used therein, to regulate and prevent the carrying on of manufactories creating a fire hazard, and to prevent the deposit or keeping of ashes or refuse in unsafe places; and to require all buildings and places to be put and kept in a safe condition.

Source: SL 1890, ch 37, art V, § 1, subdiv 51; RPolC 1903, § 1229, subdiv 51; SL 1913, ch 119, § 53, subdiv 51; RC 1919, § 6169 (22); SDC 1939, § 45.0201 (56).



§ 9-33-10 Safety examination of dwellings and enclosures.

9-33-10. Safety examination of dwellings and enclosures. Every municipality shall have power to provide for the examination by duly authorized officers at reasonable hours of dwellings, buildings, and enclosures to ascertain whether in a dangerous condition, and to provide for remedying such condition.

Source: PolC 1877, ch 24, § 22, subdiv 3; CL 1887, § 1043, subdiv 3; RPolC 1903, § 1438, subdiv 3; RC 1919, § 6169 (21); SDC 1939, § 45.0201 (54).



§ 9-33-11 Maintenance of fire-fighting equipment and water supply.

9-33-11. Maintenance of fire-fighting equipment and water supply. Every municipality shall have power to construct, operate, and maintain fire stations, fire engines, fire apparatus, and equipment, a system of fire signals, fire hydrants, and mains, and a water supply for prevention and extinguishment of fires.

Source: SL 1890, ch 37, art V, § 1, subdiv 52, 77; RPolC 1903, § 1229, subdiv 52; RPolC 1903, § 1438, subdiv 3; SL 1913, ch 119, § 53, subdiv 52, 76; RC 1919, § 6169 (13), (20); SDC 1939, § 45.0201 (48).



§ 9-33-12 Purchase and repair of fire-fighting equipment and facilities.

9-33-12. Purchase and repair of fire-fighting equipment and facilities. A municipality may purchase and repair fire-fighting equipment, apparatus, buildings, and sites.

Source: SDC 1939, § 45.0201 (9) as added by SL 1967, ch 217; SL 1975, ch 89, § 1; SL 1978, ch 62, § 9; SL 1978, ch 64.



§ 9-33-13 Appropriations for voluntary fire department authorized.

9-33-13. Appropriations for voluntary fire department authorized. A municipality may appropriate funds for the maintenance of a voluntary fire department, and for transportation of its members to the state firemen's tournament.

Source: SL 1917, ch 308; RC 1919, § 6169 (78); SDC 1939, § 45.0201 (9); SL 1978, ch 62, § 10.



§ 9-33-14 to 9-33-16. Repealed.

9-33-14 to 9-33-16. Repealed by SL 1970, ch 62.



§ 9-33-17 City safety education programs.

9-33-17. City safety education programs. Every municipality of the first class shall have power to establish, conduct, and support a program of education and instruction for the promotion of safety and the prevention of accidents.

Source: SL 1957, ch 256; SDC Supp 1960, § 45.0203 (7); SL 1992, ch 60, § 2.



§ 9-33-18 City safety council.

9-33-18. City safety council. Every municipality of the first class shall have power to establish, maintain, and support, in whole or in part, a safety council operated on any plan of membership and action as formulated by the National Safety Council.

Source: SL 1955, ch 220; SDC Supp 1960, § 45.0203 (6); SL 1992, ch 60, § 2.






Chapter 34 - Trade Regulation And Licenses

§ 9-34-1 Licensing procedure and terms.

9-34-1. Licensing procedure and terms. Every municipality shall have power to fix the amount, terms, and manner of issuing and revoking licenses.

Source: SL 1890, ch 37, art V, § 1, subdiv 4; RPolC 1903, § 1229, subdiv 4; SL 1913, ch 119, § 53, subdiv 4; RC 1919, § 6169 (3); SDC 1939, § 45.0201 (62).



§ 9-34-2 Markets and market houses.

9-34-2. Markets and market houses. Every municipality shall have power to establish and regulate markets and build market houses.

Source: PolC 1877, ch 24, § 22, subdiv 8; CL 1887, § 1043, subdiv 8; SL 1890, ch 37, art V, § 1, subdiv 35; RPolC 1903, § 1229, subdiv 35; RPolC 1903, § 1438, subdiv 8; SL 1913, ch 119, § 53, subdiv 35; RC 1919, § 6169 (66); SDC 1939, § 45.0201 (75).



§ 9-34-3 Inspection of weights and measures.

9-34-3. Inspection of weights and measures. Every municipality shall have power to provide for the inspection and sealing of weights and measures and to enforce the keeping of proper weights and measures by vendors.

Source: SL 1890, ch 37, art V, § 1, subdiv 40, 41; RPolC 1903, § 1229, subdiv 40, 41; SL 1913, ch 119, § 53, subdiv 40, 41; RC 1919, § 6169 (69), (70); SDC 1939, § 45.0201 (58).



§ 9-34-4 Weighing and measuring of articles of merchandise--City scales--Weighers and inspectors.

9-34-4. Weighing and measuring of articles of merchandise--City scales--Weighers and inspectors. Every municipality shall have power to provide for the inspection, weighing, and measuring of articles of merchandise and fuel and for the places and manner of weighing and measuring the same, and to establish city scales, and to appoint weighers and inspectors.

Source: SL 1890, ch 37, art V, § 1, subdiv 39; RPolC 1903, § 1229, subdiv 39; SL 1913, ch 119, § 53, subdiv 39; RC 1919, § 6169 (68); SL 1919, ch 275; SDC 1939, § 45.0201 (59).



§ 9-34-5 Municipal regulation of food sales.

9-34-5. Municipal regulation of food sales. Every first or second class municipality shall have power:

(1) To regulate the place of sale and selling of meats, poultry, fish, cheese, lard, vegetables, and similar provisions;

(2) To regulate the sale and prescribe the weight and quality of bread.
Source: SL 1890, ch 37, art V, § 1, subdiv 36 to 38; RPolC 1903, § 1229, subdiv 36, 37; SL 1913, ch 119, § 53, subdiv 36, 37; RC 1919, § 6170 (11), (12); SDC 1939, § 45.0202 (3), (4); SL 1992, ch 60, § 2.



§ 9-34-6 Repealed.

9-34-6. Repealed by SL 1994, ch 280, § 10.



§ 9-34-7 Transient merchants, auctioneers, and bankrupt stores.

9-34-7. Transient merchants, auctioneers, and bankrupt stores. Each municipality may license, tax, and regulate transient merchants, auctioneers, transient, bankrupt, and auction stores, and stores of like nature, gift enterprises, and any business or vocation of like character. However, the municipality may exempt from any such licensure, taxation, or regulation a transient merchant who is retailing merchandise or products that the municipality determines to be of the person's own manufacture or production. This section does not apply to the distribution of any commodity from a railroad car by a cooperative association purchased in car lot for the personal use of its members.

Source: SDC 1939, § 45.0201 (65); SL 2001, ch 48, § 1.



§ 9-34-8 Hawkers, peddlers, pawnbrokers, scalpers, employment agencies--Provisions not applicable to peddling or soliciting telecommunications services.

9-34-8. Hawkers, peddlers, pawnbrokers, scalpers, employment agencies--Provisions not applicable to peddling or soliciting telecommunications services. Every municipality may license, tax, regulate, or prohibit hawkers, peddlers, solicitors, pawnbrokers, ticket scalpers, and employment agencies. However, the provisions of § 9-34-18 and this section do not apply to the peddling or soliciting of telecommunications services subject to the provisions of chapter 49-13 or 49-31.

Source: SL 1890, ch 37, art V, § 1, subdiv 30; RPolC 1903, § 1229, subdiv 30; SL 1913, ch 119, § 53, subdiv 30; RC 1919, § 6169 (55); SL 1925, ch 245; SDC 1939, § 45.0201 (73); SL 1992, ch 65.



§ 9-34-9 Secondhand and junk stores.

9-34-9. Secondhand and junk stores. Every municipality shall have power to tax, license, and regulate secondhand and junk stores and to forbid and punish the purchase and receipt by them from minors of any articles without the written consent of their parents or guardians.

Source: SL 1890, ch 37, art V, § 1, subdiv 76; RPolC 1903, § 1229, subdiv 77; SL 1913, ch 119, § 53, subdiv 75; RC 1919, § 6169 (65); SDC 1939, § 45.0201 (63).



§ 9-34-10 Delivery men, taxi drivers, and expressmen.

9-34-10. Delivery men, taxi drivers, and expressmen. Every municipality shall have power to license, tax, and regulate, and prescribe the compensation of draymen, parcel delivery men, bus drivers, cabmen, taxi drivers, porters, expressmen, and others pursuing like occupations.

Source: SL 1890, ch 37, art V, § 1, subdiv 31; RPolC 1903, § 1229, subdiv 31; SL 1913, ch 119, § 53, subdiv 31; RC 1919, § 6169 (56); SDC 1939, § 45.0201 (66).



§ 9-34-11 Delivery vehicles and trucks.

9-34-11. Delivery vehicles and trucks. Every municipality shall have power to provide for the licensing and numbering of motor drays, motor delivery wagons, motor tractors, and motor trucks.

Source: SL 1917, ch 311; RC 1919, § 6169 (54); SL 1929, ch 197; SDC 1939, § 45.0201 (67).



§ 9-34-12 Plumbers, electricians, residential contractors and heating, ventilation, and air conditioning contractors.

9-34-12. Plumbers, electricians, residential contractors and heating, ventilation, and air conditioning contractors. A municipality may license, tax, and regulate plumbers, electricians, electrical workers, residential contractors and heating, ventilation, and air conditioning contractors. The residential contractor provisions of this section do not apply to dealers of manufactured or mobile homes as defined in chapter 32-7A.

Source: SL 1909, ch 31; RC 1919, § 6169 (62); SDC 1939, § 45.0201 (64); SL 1989, ch 76; SL 1994, ch 71.



§ 9-34-13 Exhibitions, shows and amusements.

9-34-13. Exhibitions, shows and amusements. Every municipality shall have power to license, tax, and regulate exhibitions, shows, and amusements.

Source: SL 1890, ch 37, art V, § 1, subdiv 30; RPolC 1903, § 1229, subdiv 30; SL 1913, ch 119, § 53, subdiv 30; RC 1919, § 6169 (55); SL 1925, ch 245; SDC 1939, § 45.0201 (68).



§ 9-34-14 Poolrooms--Bowling alleys.

9-34-14. Poolrooms--Bowling alleys. Every municipality shall have power to license, regulate, or prohibit pool and billiard rooms and bowling alleys.

Source: SL 1890, ch 37, art V, § 1, subdiv 33; RPolC 1903, § 1229, subdiv 33; SL 1903, ch 94; SL 1913, ch 119, § 53, subdiv 33; RC 1919, § 6169 (58); SDC 1939, § 45.0201 (72).



§ 9-34-15 Public dances--Skating rinks.

9-34-15. Public dances--Skating rinks. Every municipality shall have power to license, tax, regulate, or prohibit public dances or public dance halls and skating rinks.

Source: SL 1909, ch 31; RC 1919, § 6169 (60); SL 1921, ch 308; SDC 1939, § 45.0201 (71).



§ 9-34-16 Mind readers and fortunetellers.

9-34-16. Mind readers and fortunetellers. Every municipality shall have power to license, tax, regulate, or prohibit palmists, clairvoyants, phrenologists, mind readers, fortunetellers, and fakirs.

Source: SL 1909, ch 31; RC 1919, § 6169 (61); SDC 1939, § 45.0201 (70).



§ 9-34-17 Tattooing and body piercing.

9-34-17. Tattooing and body piercing. Any municipality may regulate the practice of tattooing and body piercing by licensing tattoo artists and practitioners of body piercing, inspecting tattoo and body piercing establishments, and establishing standards for sanitation that are at least as stringent as those adopted by the Department of Health pursuant to § 34-1-17. The term "tattoo" means to make permanent marks or designs on the skin by puncturing it and inserting indelible colors. The term "body piercing" means to place a permanent or temporary foreign object in a person's body such as ears, nose, lips, genitals, nipples, or parts thereof for a decorative or other nonmedical purpose by a person not directly under the supervision of a licensed physician as defined by § 36-4-11.

Source: SL 1985, ch 216, §§ 1, 2; SL 1992, ch 239, § 13; SL 1995, ch 189, § 1.



§ 9-34-18 Local regulation of peddling and soliciting.

9-34-18. Local regulation of peddling and soliciting. Any county or municipality may regulate door-to-door sales, peddlers and solicitors.

Source: SL 1925, ch 252, § 15; SDC 1939, § 54.0607; SL 1967, ch 245, § 2; SDCL, § 37-13-16; SL 1992, ch 276, § 16.



§ 9-34-19 Exemption of documentary material and data involving trade secrets, etc. from disclosure--Consideration in executive session.

9-34-19. Exemption of documentary material and data involving trade secrets, etc. from disclosure--Consideration in executive session. Any documentary material or data compiled or received by a municipal corporation, county, or an economic development corporation receiving municipal or county funds, for the purpose of furnishing assistance to a business, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, is not a public record. Any discussion or consideration of such trade secrets or commercial or financial information by a municipal corporation or county may be done in executive session closed to the public.

Source: SL 1998, ch 48, § 1; SL 2004, ch 77, § 1.






Chapter 35 - Carrier And Utility Franchises And Regulation

§ 9-35-1 Street lighting--Utility poles, pipes, and other facilities in public places--Rate regulation--Municipally owned utilities.

9-35-1. Street lighting--Utility poles, pipes, and other facilities in public places--Rate regulation--Municipally owned utilities. Every municipality may regulate and provide for the lighting of streets, laying of gas or water pipes, and erection of lampposts, electric towers, and apparatus in connection therewith; to fix and determine the charges for telephone and telephone service connections subject to the powers of the Public Utilities Commission; to regulate the placement of water pipelines, the erection of poles for telegraph, telephone, or electric wires in the public grounds, streets, or alleys, and the placing of wire thereon and to require the removal thereof from such places and to require the placing of such wires under ground; and to grant and regulate rights and franchises for such purposes. However, no franchise or any franchise election may be required of any public utility which has been assigned a service area pursuant to § 49-34A-44, telephone company subject to chapter 49-31, or a rural water system. Municipally owned electric utilities may regulate the sale and use of electric power and energy and fix and determine their own rates therefor provided that nothing contained herein may be construed to prevent a municipality from forming its own electric system.

Source: SL 1890, ch 37, art V, § 1, subdiv 13; RPolC 1903, § 1229, subdiv 13; SL 1913, ch 119, § 53, subdiv 13; RC 1919, § 6169 (18); SL 1921, ch 307; SDC 1939, § 45.0201 (78); SL 1975, ch 283, § 57; SL 1976, ch 296, § 29; SL 1978, ch 65; SL 1985, ch 65.



§ 9-35-2 Street railway tracks in first or second class municipalities--Duration of franchise--Municipality's option to purchase.

9-35-2. Street railway tracks in first or second class municipalities--Duration of franchise--Municipality's option to purchase. Every first or second class municipality shall have power to permit, regulate, or prohibit the constructing or laying of tracks of any street railway in any street, alley, or public place; but such permission shall not be for a longer time than twenty years, and any contract in pursuance thereof shall provide that at the option of the municipality, declared not more than three years nor less than one year before the expiration of such permission, the plant and property, if any, belonging to or used by the grantee named in such permission, or his successor in interest, shall, at the termination of such permit or franchise, upon the payment of the fair valuation thereof, exclusive of any franchise valuation, be and become the property of the municipality; but such option shall not be exercised unless the municipality shall then have authority to acquire and operate such a plant or property.

Source: SL 1890, ch 37, art V, § 1, subdiv 24; SL 1901, ch 221, § 1; RPolC 1903, § 1229, subdiv 24; SL 1907, ch 92, § 1; SL 1911, ch 96; SL 1913, ch 119, § 53, subdiv 24; RC 1919, § 6170 (2); SDC 1939, § 45.0202 (10); SL 1992, ch 60, § 2.



§ 9-35-3 Grant of franchise subject to approval by voters--Exception.

9-35-3. Grant of franchise subject to approval by voters--Exception. The governing body may not grant a franchise to any public utility authorizing it to occupy any of the streets, alleys, or public places of the municipality without submitting the proposition of issuing such franchise to a vote of the voters thereof at a general or special election called for the purpose. However, no franchise election is required when granting a franchise to a natural gas utility which is regulated by the Public Utilities Commission.

Source: SL 1913, ch 119, § 123; RC 1919, § 6248; SL 1921, ch 310; SDC 1939, § 45.1006; SL 1986, ch 79.



§ 9-35-4 Adoption of franchise ordinance--Publication and notice of election.

9-35-4. Adoption of franchise ordinance--Publication and notice of election. Before submitting such proposition the governing body shall first approve the proposed franchise by an ordinance duly adopted and published incorporating the proposed franchise in full and providing for submission of such proposition at an election to be held not sooner than thirty days after the publication thereof.

The notice of election and the proposition so submitted shall refer to such ordinance by number and shall include the full title thereof.

Source: SL 1921, ch 310; SDC 1939, § 45.1006.



§ 9-35-5 Majority vote of voters required for franchise.

9-35-5. Majority vote of voters required for franchise. No such franchise or franchise ordinance shall be effective, except as otherwise specifically provided, unless the proposal to grant the same be approved at such election by a majority vote of the voters of such municipality voting thereon.

Source: SL 1913, ch 119, § 53, subdiv 78; SL 1913, ch 119, § 123; RC 1919, § 6248; SL 1921, ch 310; SDC 1939, § 45.1006.



§ 9-35-6 Maximum duration of franchise.

9-35-6. Maximum duration of franchise. Unless otherwise specifically provided, no franchise shall be granted for a longer period than twenty years.

Source: SL 1890, ch 37, art V, § 1, subdiv 24; RPolC 1903, § 1229, subdiv 24; SL 1903, ch 221; SL 1907, ch 92, § 1; SL 1913, ch 119, § 53, subdiv 24; SL 1913, ch 119, § 123; RC 1919, § 6248; SL 1921, ch 310; SDC 1939, § 45.1006.



§ 9-35-7 Extension of streets, alleys, sewers, and waterworks through railroad property--Restoration of railroad property.

9-35-7. Extension of streets, alleys, sewers, and waterworks through railroad property--Restoration of railroad property. Every municipality shall have power to extend any street, alley, or highway over, under, or across, or to construct any sewer, water pipe, or main under or through any railroad track, right-of-way, or land of any railroad company within the corporate limits, but where no compensation is paid therefor, the municipality shall restore such track, right-of-way, or land to its former state as nearly as may be and so as not to impair its usefulness.

Source: SL 1890, ch 37, art V, § 1, subdiv 71; RPolC 1903, § 1229, subdiv 71; SL 1913, ch 119, § 53, subdiv 71; RC 1919, § 6169 (8); SDC 1939, § 45.0201 (92).



§ 9-35-8 Maintenance of railroad crossings and drainage works.

9-35-8. Maintenance of railroad crossings and drainage works. Every municipality shall have power to require railroad companies to make, keep open, and repair their crossings of streets and public roads, and to require them to make, keep open, and repair ditches, drains, sewers, and culverts along and under their tracks, so that drainage of adjacent property shall not be impeded and the right-of-way shall be properly drained.

Source: SL 1909, ch 50; RC 1919, § 6169 (16); SDC 1939, § 45.0201 (93).



§ 9-35-9 Maintenance by railroads of safety devices at crossings--Grade changes--Fencing of right-of-way.

9-35-9. Maintenance by railroads of safety devices at crossings--Grade changes--Fencing of right-of-way. Every first or second class municipality shall have power to require railroad companies to keep flagmen and maintain lights at railroad crossings of streets and provide for the safety of persons and property; to compel them to construct, maintain, and operate gates at railroad crossings of streets when the keeping of a flagman is not sufficient protection; to compel them to raise or lower their tracks to conform to any grade which may be established by the municipality and to keep such tracks on the level with the street or highway surface, so that such tracks may be crossed at any place on such street or highway; to require them to fence their railroads and construct and repair cattle guards, viaducts, or overhead crossings, and to provide for and change the location, grade, and crossing of any railroad; all subject to the powers vested in the Public Utilities Commission.

Source: SL 1890, ch 37, art V, § 1, subdiv 25 to 27; RPolC 1903, § 1229, subdiv 25 to 27; SL 1913, ch 119, § 53, subdiv 25 to 27; SL 1913, ch 122; RC 1919, § 6170 (3) to (5); SDC 1939, § 45.0202 (9); SL 1992, ch 60, § 2.



§ 9-35-10 Steam, heat, and refrigeration systems--Bond issues.

9-35-10. Steam, heat, and refrigeration systems--Bond issues. Every first or second class municipality shall have power to establish, maintain, and operate, and to regulate the construction or operation of conduits of railroads, or other means of transit or transportation, and of plants and equipment for the production or transmission of steam, heat, or refrigeration, and to issue bonds for such purposes.

Source: SL 1913, ch 119, § 53, subdiv 14; RC 1919, § 6170 (1); SDC 1939, § 45.0202 (11); SL 1992, ch 60, § 2.



§ 9-35-11 Buses and taxis--Intercity service.

9-35-11. Buses and taxis--Intercity service. The governing body of each municipality in this state is empowered and vested with exclusive jurisdiction to license, regulate, prescribe just and reasonable rates and charges, fix the routes of travel and the speed and point for stops, of all motor carriers of passengers, operators of taxicabs and motor buses conducting operations in such municipality or in a zone adjacent thereto not a part of another municipality and not to exceed two miles around the boundaries of such municipality. When such transportation service is being rendered between adjoining municipalities, the governing bodies of each municipality may by concurrent official action fix the rates and charges for intercity service.

Source: SL 1953, ch 272, §§ 1, 2; SDC Supp 1960, § 45.0201-1 (13).



§ 9-35-12 Municipal bus or transit service authorized--Territory serviced.

9-35-12. Municipal bus or transit service authorized--Territory serviced. A municipality may, by vote of its voters as provided in §§ 9-35-13 and 9-35-14, provide bus or transit service within the municipality or a zone adjacent thereto, enter into agreements with other persons for such services, and appropriate funds for such purposes.

Source: SL 1970, ch 65, § 1; SL 1995, ch 48.



§ 9-35-13 Petition for bus or transit service.

9-35-13. Petition for bus or transit service. Fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election may petition for a special election as to the exercise of any of the powers referred to in § 9-35-12.

Source: SL 1970, ch 65, § 2; SL 1988, ch 63, § 8.



§ 9-35-14 Contents of petition for bus or transit service--Conduct of election.

9-35-14. Contents of petition for bus or transit service--Conduct of election. The petition shall set forth the question or questions which the petitioners desire submitted to the voters, and shall be filed with the city auditor. The form of such petition and the conduct of the election shall be carried on in the manner set forth by chapter 9-20.

Source: SL 1970, ch 65, § 3.



§ 9-35-15 Air pollution abatement in operation of municipal bus service.

9-35-15. Air pollution abatement in operation of municipal bus service. Municipalities providing bus or transit service under the provisions of §§ 9-35-12 to 9-35-14, inclusive, shall take all reasonable measures to abate and prevent air pollution caused by the operation of such bus or transit service.

Source: SL 1970, ch 65, § 4.



§ 9-35-16 "Community antenna television system" defined.

9-35-16. "Community antenna television system" defined. "Community antenna television system," hereinafter referred to as "CATV system" or "system" means a system of coaxial cables or other electrical conductors and equipment used or to be used primarily to receive television or radio signals directly or indirectly off-the-air and transmit them to subscribers for a fee.

Source: SL 1972, ch 52, § 1.



§ 9-35-17 Need for local regulation of CATV systems.

9-35-17. Need for local regulation of CATV systems. CATV systems are hereby declared to be a business affected with such a public interest that they must be regulated locally.

Source: SL 1972, ch 52, § 2.



§ 9-35-18 Regulation of CATV systems by ordinance.

9-35-18. Regulation of CATV systems by ordinance. Notwithstanding the provisions of § 9-35-3, all municipalities shall have exclusive jurisdiction by ordinance to regulate, prohibit, and consent to the construction, installation, operation, and maintenance of CATV systems within their corporate limits.

Source: SL 1972, ch 52, § 3.



§ 9-35-19 Service requirement for CATV systems--Performance bonds--Expiration dates.

9-35-19. Service requirement for CATV systems--Performance bonds--Expiration dates. All municipalities may require every person offering a CATV system to furnish any person applying therefor along lines of its wires, cables, or other conduits, with such service and may require performance bonds or expiration dates contingent upon construction or commencement of operations.

Source: SL 1972, ch 52, § 3.



§ 9-35-20 Quality standards for CATV systems--Regulation of rents or rates and installation charges.

9-35-20. Quality standards for CATV systems--Regulation of rents or rates and installation charges. All municipalities may prescribe reasonable quality standards for CATV systems and regulate and fix reasonable and compensatory rents or rates for such system, including installation charges.

Source: SL 1972, ch 52, § 3.



§ 9-35-21 Map of underground equipment of CATV system.

9-35-21. Map of underground equipment of CATV system. Municipalities may require the filing with the municipality by the person constructing, installing, operating, or maintaining a CATV system of a proper map showing the exact location of all underground cables and equipment, together with a statement showing the exact nature of the same.

Source: SL 1972, ch 52, § 4.



§ 9-35-22 Occupational tax against CATV system.

9-35-22. Occupational tax against CATV system. Municipalities may, by appropriate ordinance, levy an annual occupational tax against any person now maintaining and operating any CATV system within its boundaries; and may levy an annual occupation tax against any person hereafter constructing, installing, operating, or maintaining a CATV system.

Source: SL 1972, ch 52, § 5.



§ 9-35-23 Prior ordinances for operation of CATV systems validated.

9-35-23. Prior ordinances for operation of CATV systems validated. All ordinances, permits, rights, or authorities heretofore adopted granting the right to install and to operate a CATV system, whether or not an election was held thereon, are hereby validated.

Source: SL 1972, ch 52, § 6.



§ 9-35-24 Construction, maintenance, and lease of CATV system by municipality.

9-35-24. Construction, maintenance, and lease of CATV system by municipality. All municipalities which have never granted a franchise for cable television prior to July 1, 1988, may construct, maintain, and lease to others for operations community antenna television systems as defined in § 9-35-16; may issue revenue bonds pursuant to the provisions of chapter 9-40 for such purposes; and may combine such a system with other municipal systems and services into a single utility.

Source: SL 1982, ch 78; SL 1988, ch 79.



§ 9-35-25 Definitions.

9-35-25. Definitions. Terms used in §§ 9-35-25 to 9-35-27, inclusive, mean:

(1) "Cable operator," any person who provides cable service over a cable system;

(2) "Cable service," the one-way transmission to subscribers of video programming or other programming service and the subscriber interaction, if any, which is required for the selection or use of such video programming or other programming service;

(3) "Cable system," a facility consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service to multiple subscribers within a community. The term does not include a facility that serves subscribers without using the public right-of-way; a facility of a telecommunications company that provides telecommunications service as defined and regulated by chapter 49-31, except to the extent that the facility is used to transmit video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services;

(4) "Franchise," an authorization, established by ordinance, issued by a franchising authority, which authorizes the construction and operation of a cable system;

(5) "Franchising authority," a municipality;

(6) "Other programming service," information that a cable operator makes available to all subscribers generally;

(7) "Public, educational, or governmental access facilities," channel capacity designated for public, educational, and governmental use and the facilities and equipment for the use of such channel capacity; and

(8) "Video programming," programming provided by, or generally considered comparable to programming provided by, a television broadcast station.
Source: SL 2005, ch 53, § 1.



§ 9-35-26 Authority of franchising authority to require franchise of cable operator--Ordinance.

9-35-26. Authority of franchising authority to require franchise of cable operator--Ordinance. A franchising authority may require a franchise of any cable operator for the operation of a cable system within its jurisdiction. The exercise of such authority shall be pursuant to an ordinance detailing the basic requirements for a franchise and the terms and conditions for any other contractual arrangement thereafter deemed appropriate and consistent with §§ 9-35-25 to 9-35-27, inclusive, and federal law.

Source: SL 2005, ch 53, § 2.



§ 9-35-27 Grant of additional franchises to other cable operators--Terms.

9-35-27. Grant of additional franchises to other cable operators--Terms. A franchising authority may grant one or more additional franchises to other cable operators under terms that are not substantially more favorable than that which the cable operator designated by § 9-35-26 is required to meet. The terms that may not be substantially more favorable are with regard to right-of-way access; public, educational, or governmental access facilities requirements; and franchise fees.

Source: SL 2005, ch 53, § 3.






Chapter 36 - Flood Control And Stream Improvement

§ 9-36-1 Municipal power to define and improve stream boundaries.

9-36-1. Municipal power to define and improve stream boundaries. Every municipality shall have power to establish and define the boundary lines of rivers and streams and to improve the same as provided by this chapter.

Source: SL 1931, ch 189, § 1; SDC 1939, § 45.0201 (100).



§ 9-36-2 Resolution to establish stream boundaries within corporate limits.

9-36-2. Resolution to establish stream boundaries within corporate limits. The governing body of any municipality may establish by resolution the boundary lines of any river or stream within the corporate limits.

Source: SL 1931, ch 189, § 1; SDC 1939, § 45.2001.



§ 9-36-3 Survey and marking of proposed stream boundaries--Filing of plat.

9-36-3. Survey and marking of proposed stream boundaries--Filing of plat. When it is proposed to exercise the power granted by § 9-36-2, the governing body shall cause a survey to be made of the proposed boundary lines and said lines to be marked upon the ground by suitable stakes or monuments, and a plat of such river or stream showing said boundary lines to be filed in the office of the auditor or clerk.

Source: SL 1931, ch 189, § 2; SDC 1939, § 45.2001.



§ 9-36-4 Notice of proposed resolution to establish stream boundaries--Contents and publication.

9-36-4. Notice of proposed resolution to establish stream boundaries--Contents and publication. After said plat shall have been filed, notice of such proposed resolution shall be given by the auditor or clerk by publication once each week for at least two successive weeks.

The notice shall refer to the plat on file in the office of the auditor or clerk and shall fix the time and place when the governing body shall meet to act upon said resolution. It shall specify the legal description of all real property abutting upon said river or stream which shall be affected by said proposed boundary lines, and shall require all persons owning or interested in any property affected by said proposed boundary lines to appear at the meeting of the governing body and file in writing any objection which they may have to the said resolution.

Source: SL 1931, ch 189, § 3; SDC 1939, § 45.2002; SL 1972, ch 51, § 1.



§ 9-36-5 Time of meeting to establish stream boundaries--Adjournment.

9-36-5. Time of meeting to establish stream boundaries--Adjournment. Such meeting shall be held not less than ten or more than thirty days subsequent to the last publication of said notice, but the meeting may be adjourned from time to time.

Source: SL 1931, ch 189, § 3; SDC 1939, § 45.2002.



§ 9-36-6 Filing of objections to proposed stream boundaries.

9-36-6. Filing of objections to proposed stream boundaries. Any person owning or interested in any property affected by said proposed boundary lines desiring to object thereto, by himself or his agent or attorney, may file with the auditor or clerk a written statement of his objections thereto on or before the date of the hearing announced pursuant to § 9-36-4.

Source: SL 1931, ch 189, § 4; SDC 1939, § 45.2003.



§ 9-36-7 Hearing and final action by governing body on stream boundaries.

9-36-7. Hearing and final action by governing body on stream boundaries. At the hearing the governing body shall consider any objections, and when it shall have concluded the hearing it may approve and establish by resolution the proposed boundary lines, or change them in such manner as it may deem proper and establish them as so changed and modified, or may reject the same and order a new plat prepared, in which case the proceeding shall be the same as hereinbefore required. If no objections are filed, the action of the governing body shall be final.

Source: SL 1931, ch 189, §§ 5, 6; SDC 1939, §§ 45.2004, 45.2005.



§ 9-36-8 Appeal to circuit court on stream boundaries--Trial de novo.

9-36-8. Appeal to circuit court on stream boundaries--Trial de novo. If any person owning or interested in any property affected by said proposed boundary lines shall have filed written objections to such resolution, such person shall have the right to appeal to the circuit court of the county in which the property affected thereby shall be located. Such appeal shall be taken by serving upon the auditor or clerk a notice of appeal and filing said notice with the clerk of the circuit court within twenty days after the passage of said resolution. The appeal shall stand for trial at the next succeeding term of said court without notice, and the issues thereunder shall be tried de novo.

Source: SL 1931, ch 189, § 6; SDC 1939, § 45.2005.



§ 9-36-9 Municipal acquisition of lands within established stream boundaries.

9-36-9. Municipal acquisition of lands within established stream boundaries. If the boundary lines of said river or stream so established according to said survey shall include lands not included within the bed of said river or stream, said municipality shall have the power to acquire such lands or a perpetual easement therein for public use by purchase or condemnation.

Source: SL 1931, ch 189, § 7; SDC 1939, § 45.2006.



§ 9-36-10 Improvement of stream boundaries--Land acquisition outside boundaries.

9-36-10. Improvement of stream boundaries--Land acquisition outside boundaries. Any municipality having established the boundary lines of any river or stream as provided in §§ 9-36-2 to 9-36-7, inclusive, is authorized to improve the same by retaining walls, walks, and driveways, and if it is necessary for said purpose to include lands outside the boundary lines of said river or stream as established, it may acquire said lands or a perpetual easement therein for public use by purchase or condemnation.

Source: SL 1931, ch 189, § 8; SDC 1939, § 45.2007.



§ 9-36-11 Navigation and flood control improvements within stream boundaries--Acquisition of property--Assessments against adjoining property.

9-36-11. Navigation and flood control improvements within stream boundaries--Acquisition of property--Assessments against adjoining property. Any municipality may construct, reconstruct, repair, and maintain bulkheads, wharves, levees, or breakwaters along or across any river or stream flowing within or through its boundaries. For that purpose the municipality may purchase or condemn private property and assess the cost against the property upon which the improvement is situated, and upon the lots abutting or adjoining such property upon that side of the river or stream on which the improvement is constructed, as provided in chapter 9-43.

Source: SL 1911, ch 94, § 1; RC 1919, § 6367; SDC 1939, § 45.2008; SL 2012, ch 57, § 68.



§ 9-36-12 Notice to adjoining property owners to make improvements--Publication.

9-36-12. Notice to adjoining property owners to make improvements--Publication. Whenever the governing body shall deem it necessary to make any such improvement as described in § 9-36-11, it shall notify all owners of such abutting or adjoining property to construct, reconstruct, or repair the same at their own cost within the time designated, by publishing once in each week for at least two consecutive weeks a notice to such owners fixing a time and place when and where they may appear and enter their protest against such contemplated improvement, setting forth what work is to be done and the character of the same and the time within which they are required to do the same. Such notice may be general as to the owners but must be specific as to the description of the lots to be affected.

Source: SL 1911, ch 94, § 2; RC 1919, § 6367; SDC 1939, § 45.2008; SL 1972, ch 236, § 1.



§ 9-36-13 Improvements made by municipality--Special assessments for benefits.

9-36-13. Improvements made by municipality--Special assessments for benefits. If a majority of the property owners do not enter a protest against the proposed improvement, and if the improvement is not made in the manner and within the time prescribed in the notice, the governing body by resolution may cause the improvement to be done and the cost of the improvement assessed against the lots chargeable as provided in § 9-36-12, according to the benefits derived by each of the lots from the improvement as provided in chapter 9-43.

Source: SL 1911, ch 94, §§ 2 to 4; RC 1919, § 6367; SDC 1939, § 45.2008; SL 2012, ch 57, § 69.



§ 9-36-14 Neglect by property owner to keep stream improvements in repair--Liability for damages.

9-36-14. Neglect by property owner to keep stream improvements in repair--Liability for damages. Any owner of property upon which has been or shall hereafter be constructed any such improvement, and any owner of abutting or adjoining property as described in § 9-36-12 who shall neglect to repair such improvement forthwith when notified by the governing body so to do, shall be liable to the municipality for any damages caused by such neglect, but such owner shall not be liable for any damage caused by breaking of dams used for the storage of water or by unusual torrential floods.

Source: SL 1911, ch 94, § 5; RC 1919, § 6367; SDC 1939, § 45.2008.



§ 9-36-15 Agreements with state and United States for cooperation in flood control projects.

9-36-15. Agreements with state and United States for cooperation in flood control projects. Every municipality shall have power to enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision, or unit of government, federal or state, to cooperate in preventing or controlling flooding.

Source: SL 1957, ch 255; SDC Supp 1960, § 45.0201-1 (18).



§ 9-36-16 Powers of first or second class municipalities in implementing flood control projects.

9-36-16. Powers of first or second class municipalities in implementing flood control projects. Every municipality of five hundred or more population as shown by the last federal census may enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision or unit of government, federal or state, to cooperate in preventing or controlling flooding within or without its corporate limits which endangers property within its corporate limits or its water supply. Every municipality of five hundred or more may acquire by lease, purchase, gift, grant-in-aid, condemnation, or other lawful means and hold in its corporate name or use and control as provided by law both real and personal property and easements and rights-of-way within or without its corporate limits for all purposes necessary to prevent or control flooding and may levy taxes and appropriate moneys and issue general obligation bonds pursuant to chapter 9-26, for the purposes described in this section.

Source: SL 1959, ch 275; SDC Supp 1960, § 45.0210; SL 1983, ch 65, § 1; SL 1984, ch 43, § 71; SL 1992, ch 60, § 2.



§ 9-36-17 Validation of prior municipal proceedings to conserve water and control floods.

9-36-17. Validation of prior municipal proceedings to conserve water and control floods. All acts and proceedings had before July 1, 1959, and all contracts, appropriations, expenditures, and acquisitions theretofore made by any municipality of the state for the purpose of conserving its water resources or preventing or controlling flooding within or without its corporate limits which endangers property within its corporate limits or its water supply, either by such municipality acting alone or in cooperation with any authorized agency, subdivision, or unit of government, federal or state, are hereby legalized and declared valid.

Source: SL 1957, ch 505; SL 1959, ch 463; SDC Supp 1960, § 65.0337.






Chapter 37 - Housing And Redevelopment Powers [Transferred]

CHAPTER 9-37

HOUSING AND REDEVELOPMENT POWERS [TRANSFERRED]

[Transferred to Chapter 11-7A]



Chapter 38 - Municipal Parks And Recreational Facilities

§ 9-38-1 Municipal authority to maintain facilities and issue bonds--Limitations on campgrounds and tourist accommodations.

9-38-1. Municipal authority to maintain facilities and issue bonds--Limitations on campgrounds and tourist accommodations. Each municipality may establish, improve, maintain, and regulate public parks, public squares, parkways, boulevards, swimming pools, camping, and other related facilities within or without the municipality, and to issue its bonds therefor, as provided by this title. A municipality may establish camping or tourist accommodation facilities if there is no existing private campground, inspected and approved by the Department of Health, located within fifteen miles of the municipality. However, a municipality may construct or expand camping or tourist accommodation facilities if there is an existing private campground within fifteen miles of the municipality if the owner of the existing campground approves the construction or expansion in writing. Camping and tourist accommodation facilities established before July 1, 1970, are deemed to have been established under the then existing authority to establish public parks, and municipalities may continue to maintain and regulate the facilities. The requirements of this section for the construction or expansion of a facility near an existing private campground do not apply to a municipality that leases camping and tourist accommodation facilities from the state which were in existence prior to January 1, 2017.

Source: SL 1890, ch 37, art V, § 1, subdiv 7, 44; RPolC 1903, § 1229, subdiv 7, 44; SL 1913, ch 119, § 53, subdiv 7, 44; RC 1919, § 6169 (10); SDC 1939, § 45.0201 (98); SL 1970, ch 63, § 1; SL 1971, ch 66; SL 1990, ch 64; SL 2017, ch 59, § 1.



§ 9-38-2 Municipal power to preserve trees and inclose public ground.

9-38-2. Municipal power to preserve trees and inclose public ground. Every municipality shall have power to plant and provide for the care and preservation of trees upon public grounds and along the streets and to inclose any public ground.

Source: PolC 1877, ch 24, § 22, subdiv 15; CL 1887, § 1043, subdiv 15; SL 1890, ch 37, art V, § 1, subdiv 8 to 10, 44; RPolC 1903, § 1229, subdiv 8 to 10; RPolC 1903, § 1438, subdiv 15; SL 1913, ch 119, § 53, subdiv 8 to 10, 44; RC 1919, § 6169 (11); SDC 1939, § 45.0201 (99).



§ 9-38-3 Agreements with and grants from federal agency.

9-38-3. Agreements with and grants from federal agency. Every municipality shall have the power to enter into agreements with and receive grants from the United States Bureau of Outdoor Recreation or its successor.

Source: SDC Supp 1960, § 45.0201-1 (24) as added by SL 1965, ch 211, § 1.



§ 9-38-4 Bonding power for park improvements.

9-38-4. Bonding power for park improvements. Every municipality shall have power to borrow money on the credit of the corporation for the purpose of constructing buildings and making improvements for public parks, and to issue its negotiable bonds therefor in the manner provided by law.

Source: SL 1933 (SS), ch 14; SDC 1939, § 45.2535.



§ 9-38-5 Libraries, museums, and art galleries in parks.

9-38-5. Libraries, museums, and art galleries in parks. The governing body shall have authority to authorize the building and maintenance of public libraries, museums, and art galleries in any park. However, in municipalities of the first class, where a park board has been established according to law, such board shall be consulted by the governing body before action is taken authorizing any such building.

Source: SDC 1939, § 45.2522 as added by SL 1967, ch 222, § 2; SL 1992, ch 60, § 2.



§ 9-38-6 Athletic facilities in parks--Fee for use--Special park fund.

9-38-6. Athletic facilities in parks--Fee for use--Special park fund. A municipality may establish, maintain, and operate golf courses, tennis courts, ball grounds, and other athletic amusements, and necessary facilities in connection therewith, as a part of its park system, and charge fees for the use thereof. All fees received under this section and any other money received for use of the board including tax revenues which may be appropriated for park purposes, shall be kept in a special park fund and shall be paid upon requisition by the president and secretary of the board and warrant drawn and executed as other warrants.

Source: SL 1941, ch 206; SDC Supp 1960, § 45.0201-1 (4); SL 1978, ch 62, § 11; SL 1979, ch 58.



§ 9-38-7 Governing body to control parks unless board created.

9-38-7. Governing body to control parks unless board created. Except as provided for first or second class municipalities under a commission form of government the public parks of every municipality, whether within or without the limits of the municipality, shall be under the control and supervision of the governing body thereof unless a park board shall have been created as provided in this chapter.

Source: RC 1919, § 6433; SDC 1939, § 45.2501; SL 1970, ch 63, § 2; SL 1992, ch 60, § 2.



§ 9-38-8 Park boards in second and third class municipalities--Composition and functions--Qualifications of members--Teams.

9-38-8. Park boards in second and third class municipalities--Composition and functions--Qualifications of members--Teams. All municipalities other than cities of the first class may create by ordinance a park board, serve without pay, the number of which shall be determined by the governing body of the municipality, and who shall serve at the pleasure of the governing body. The park board shall control and supervise the public parks of the municipality whether within or without the limits of the municipality. The park board shall be under the control and supervision of the governing body of the municipality, and the governing body shall prescribe all rules, regulations, and responsibilities of the park board. The ordinance creating the board shall specify the qualifications, the term of office of the members, the frequency of board meetings, the officers to be selected and a description of their duties, the number of members necessary for a quorum, and the scope of the board's authority.

Source: SL 1955, ch 219; SDC Supp 1960, § 45.0209; SL 1992, ch 60, § 2; SL 1995, ch 49, § 1.



§ 9-38-9 Abolition of board in city-manager city.

9-38-9. Abolition of board in city-manager city. The park board of any first or second class municipality employing a city manager may be abolished by ordinance. Thereupon its powers and duties shall be vested in the governing body.

Source: SL 1935, ch 158, § 15; SDC 1939, § 45.0911; SL 1992, ch 60, § 2.



§ 9-38-10 Park board in municipality of first class--Qualifications and teams of members--Salaries of board members.

9-38-10. Park board in municipality of first class--Qualifications and teams of members--Salaries of board members. All municipalities of the first class may create by ordinance a park board. The ordinance creating the board shall specify the number, the qualifications, the term of office of the members, the frequency of board meetings, the officers to be selected and a description of their duties, the number of members necessary for a quorum, and the scope of the board's authority.

The salaries of the members of the board shall be fixed by such ordinance and be paid as provided for in the ordinance.

Source: SL 1909, ch 272, §§ 1, 10; RC 1919, §§ 6434, 6443; SDC 1939, § 45.2502; SL 1992, ch 60, § 2; SL 1995, ch 49, § 2.



§ 9-38-11 Boards of park supervisors continued as park boards.

9-38-11. Boards of park supervisors continued as park boards. A board of park supervisors created before July 1, 1939, by vote of the voters of a municipality of the first class shall be continued as a park board under §§ 9-38-10 to 9-38-58, inclusive, and shall have all of the powers of a board created by ordinance.

Source: SDC 1939, § 45.2502; SL 1992, ch 60, § 2.



§ 9-38-12 Repealed.

9-38-12. Repealed by SL 1995, ch 49, § 3.



§ 9-38-13 Bonds of park board members--Payment of premiums.

9-38-13. Bonds of park board members--Payment of premiums. Each member of the board before entering upon his official duties shall give bond to the first or second class municipality as may be required by the governing body for the faithful performance of his duties and shall take and file in the auditor's office with any such bond the usual oath of office required from appointive officers of the municipality. The municipality shall pay any premium for bonds required to be given by members of the board or its officers or employees.

All official bonds required under the provisions of this section and § 9-38-27 shall be approved by the governing body.

Source: SL 1915, ch 260, § 2; SL 1917, ch 305, § 1; RC 1919, § 6445; SL 1925, ch 237, § 1; SDC 1939, § 45.2504; SL 1992, ch 60, § 2.



§ 9-38-14 to 9-38-17. Repealed.

9-38-14 to 9-38-17. Repealed by SL 1995, ch 49, §§ 4 to 7.



§ 9-38-18 Repealed.

9-38-18. Repealed by SL 1978, ch 62, § 34.



§ 9-38-19 Legal assistance to park board.

9-38-19. Legal assistance to park board. The city attorney as a part of his duties shall conduct all court proceedings under §§ 9-38-10 to 9-38-58, inclusive, and shall be the legal adviser of the board. When in its judgment the interests of the first or second class municipality demand, the board may employ special counsel to assist the city attorney.

Source: SL 1915, ch 260, § 47; RC 1919, § 6491; SL 1923, ch 236, § 2; SDC 1939, § 45.2516; SL 1992, ch 60, § 2.



§ 9-38-20 Regulations for park board business--Contracts on behalf of city.

9-38-20. Regulations for park board business--Contracts on behalf of city. Subject to the approval of the governing body the board shall make bylaws, rules, and regulations for the orderly transaction and conduct of its business. Subject to the approval of the governing body, the board may make and enforce contracts in the name of the city to carry out the purposes expressed in §§ 9-38-10 to 9-38-58, inclusive.

Source: SL 1915, ch 260, § 8; RC 1919, § 6451; SL 1925, ch 237, § 4; SDC 1939, § 45.2506; SL 1992, ch 60, § 2; SL 1995, ch 49, § 8.



§ 9-38-21 Repealed.

9-38-21. Repealed by SL 1995, ch 49, § 9.



§ 9-38-22 Park board records as evidence.

9-38-22. Park board records as evidence. The records of such board, kept by its secretary, or copies of any such records when duly certified by the secretary shall be competent evidence of the proceedings of such board.

Source: SL 1915, ch 260, § 5; RC 1919, § 6448; SDC 1939, § 45.2509.



§ 9-38-23 Reports by park board to governing body--Records subject to inspection.

9-38-23. Reports by park board to governing body--Records subject to inspection. The board shall make an annual report to the governing body of its acts and all its expenditures, showing the condition of all affairs under its control.

The governing body may require a report from such board at any time, and the records, books, papers, and accounts of the board shall at all times be subject to inspection by the mayor, auditor, or any committee appointed by the governing body for that purpose.

Source: SL 1915, ch 260, § 60; RC 1919, § 6503; SDC 1939, § 45.2515.



§ 9-38-24 Board authority over parks and boulevards--Concessions.

9-38-24. Board authority over parks and boulevards--Concessions. The board may establish, improve, care for, regulate, and manage a system of public parks, parkways, and boulevards and with the approval of the governing body may acquire land for such purposes. The board may regulate the planting and trimming of trees and shrubbery in such areas and may establish the channel of any stream or watercourse forming a part of the park system and improve the banks of the stream or watercourse. The board may provide parkways and boulevards for the streets and maintain and regulate the care of the parkways and boulevards. The board may cause the cost of construction and maintenance of the street parkways and boulevards to be assessed against the abutting property as provided in chapter 9-43. The board may establish, maintain, and conduct with or without charge or grant concessions for places of public amusement, recreation, or refreshment within or in connection with such parks. No concession lease or grant may be made for longer than three years, and no professional shows or exhibitions for which an admission price is charged may be given in such parks. However, a lease or grant to a concession may be made by the board for a period not to exceed fifty years if the concession requires a realty improvement or capital investment or any combination thereof of at least fifty thousand dollars.

Source: SL 1909, ch 272, § 7; SL 1915, ch 260, §§ 9, 65; SL 1917, ch 305, § 2; RC 1919, §§ 6440, 6452, 6508; SL 1919, ch 274; SL 1925, ch 237, § 9; SL 1925, ch 238; SDC 1939, § 45.2510; SL 1982, ch 79; SL 1993, ch 74; SL 2012, ch 57, § 70; SL 2017, ch 59, § 2.



§ 9-38-25 Placement under park board of trees, vegetation, sidewalks, and crossings along parks and thoroughfares.

9-38-25. Placement under park board of trees, vegetation, sidewalks, and crossings along parks and thoroughfares. The governing body may place under the control and management of the board the planting, maintenance, trimming, and removal of trees, shrubs, and plants in any and all public grounds, thoroughfares, or lands appurtenant thereto throughout the limits of the first or second class municipality, the cutting of weeds and grass upon all public grounds and thoroughfares and lands adjacent or appertaining thereto, and the location of all sidewalks or crossings upon or adjacent to such public grounds or thoroughfares.

Source: SL 1915, ch 260, § 11; RC 1919, § 6454; SL 1925, ch 237, § 5; SDC 1939, § 45.2511; SL 1992, ch 60, § 2.



§ 9-38-26 Qualifications and appointment of park superintendent--Duties and salary--Employment of other officers and employees.

9-38-26. Qualifications and appointment of park superintendent--Duties and salary--Employment of other officers and employees. With the approval of the governing body the park board may appoint a park superintendent who shall be the chief executive officer under the board and who may or may not be a landscape architect. He shall hold office at the pleasure of the board and receive such salary as the board may determine with the approval of the governing body and shall on its behalf have charge, supervision and direction of all work and of all officers and employees under the board.

With the approval of the governing body, the board may also appoint and employ other officers and employees and shall prescribe and fix their duties and compensation.

Source: SL 1915, ch 260, § 6; RC 1919, § 6449; SL 1925, ch 237, § 3; SDC 1939, § 45.2512; SL 1984, ch 59, § 1.



§ 9-38-27 Bonds required of park board officers and employees.

9-38-27. Bonds required of park board officers and employees. The board may require all of its officers and employees, except laborers, to give bond for the faithful performance of their duties in such sum as shall be fixed by it, which bonds shall be filed with the auditor.

Source: SL 1915, ch 260, § 7; RC 1919, § 6450; SDC 1939, § 45.2513.



§ 9-38-28 Destruction of weeds in first or second class municipality--Notice to property owners by publication.

9-38-28. Destruction of weeds in first or second class municipality--Notice to property owners by publication. The board shall have power to require all noxious and unsightly weeds on any lot in the first or second class municipality to be destroyed by the owner thereof.

General notice to property owners to destroy such weeds may be given by the secretary by publication once a week for two successive weeks.

Source: SL 1909, ch 272, § 6; RC 1919, § 6439; SDC 1939, § 45.2538; SL 1992, ch 60, § 2.



§ 9-38-29 Destruction of weeds by park board--Special assessment against property to cover cost.

9-38-29. Destruction of weeds by park board--Special assessment against property to cover cost. Should the owner of any lot fail to cause such weeds to be destroyed within two days after the last publication, the board may cause the same to be done. The expense thereof shall be paid out of the fund appropriated for the board and shall be certified to the auditor, and the same shall be levied as a special assessment against the property upon which such weeds were destroyed and when collected shall be covered into the park fund and be subject to the order of the park board.

Source: SL 1909, ch 272, § 6; RC 1919, § 6439; SDC 1939, § 45.2538.



§ 9-38-30 Division of first or second class municipality into park districts--Change in districts on change in municipal boundaries.

9-38-30. Division of first or second class municipality into park districts--Change in districts on change in municipal boundaries. Upon the recommendation of the board the governing body may divide the first or second class municipality into park districts.

Whenever the municipality shall extend or change its limits, the governing body upon the recommendation of the board may divide the added territory into new park districts or add the same to districts already established.

Source: SL 1915, ch 260, § 12; RC 1919, § 6455; SDC 1939, § 45.2518; SL 1992, ch 60, § 2.



§ 9-38-31 Acquisition of property for parks and boulevards--Sources of payment.

9-38-31. Acquisition of property for parks and boulevards--Sources of payment. Upon recommendation of the board the governing body may provide by ordinance for the purchase, condemnation, or otherwise obtaining of land within or without the city limits for public parks, parkways, and boulevards, and establish the same.

Payment for any such land so selected and acquired may be made by cash, by purchase by installment payments with or without a mortgage, by entering into lease-purchase agreements, or by lease with option to purchase, out of the general fund, park fund, or by the issue and sale of bonds of the first or second class municipality after authorization as and in the manner provided by this title. No mortgage given hereunder shall provide as security property other than the specific land acquired pursuant to the provisions hereof.

Source: SL 1915, ch 260, § 13; RC 1919, § 6456; SL 1921, ch 303; SDC 1939, § 45.2519; SL 1969, ch 182; SL 1992, ch 60, § 2.



§ 9-38-32 Acceptance of gifts for parks and boulevards--Conditions permissible.

9-38-32. Acceptance of gifts for parks and boulevards--Conditions permissible. Real or personal property or the income thereof may be granted, bequeathed, devised, or conveyed to the first or second class municipality for the purpose of parks, parkways, or boulevards or for improvement or ornamentation of the same, or for the establishment or maintenance in any park of zoological or other gardens or observatories, monuments or works of art, or other park purposes, upon such trusts and conditions, including exemption from payment of assessments, as may be prescribed by the grantors, donors, or devisors thereof and agreed to by the governing body and board.

Source: SL 1915, ch 260, §§ 62, 63; RC 1919, §§ 6505, 6506; SDC 1939, § 45.2520; SL 1992, ch 60, § 2.



§ 9-38-33 Purposes for which acquired land used.

9-38-33. Purposes for which acquired land used. The lands which may be selected and obtained under the provisions of this chapter shall be used solely for parks, parkways, and boulevards, and for public libraries, museums, and art galleries.

Source: SL 1915, ch 260, § 46; RC 1919, § 6490; SL 1927, ch 173; SDC 1939, § 45.2521; SL 1967, ch 222, § 1.



§ 9-38-34 Change of use of lands authorized by election.

9-38-34. Change of use of lands authorized by election. A change of use of such lands may be authorized by an affirmative majority vote of the voters of said city voting at an election on the question of such change of use. Such question may be submitted to the voters of such first or second class municipality at a regular annual or special city election.

Source: SL 1927, ch 173; SDC 1939, § 45.2521; SL 1992, ch 60, § 2.



§ 9-38-34.1 Private sale of park land occupied by encroaching building prior to January 1, 1988--Appraisal--Election exemption--Exchange of land--Sale as administrative decision.

9-38-34.1. Private sale of park land occupied by encroaching building prior to January 1, 1988--Appraisal--Election exemption--Exchange of land--Sale as administrative decision. The governing body of a municipality may, by private sale, sell park land physically occupied by an encroaching building and the park land around the building extending a distance not to exceed ten feet from the foundation of the building provided the building was in existence prior to January 1, 1988. Such park land may only be sold to the owner of the encroaching building and may be sold without competitive bidding. The municipality shall have such land appraised by one or more persons licensed by the state to do fee appraisals. The municipality may not sell the property for less than the appraisal price. The change of the use of such land need not be submitted to the voters of the municipality pursuant to § 9-38-34. If the governing board of the first or second class municipality desires to exchange the land that it is disposing of for other land owned by the person whose building encroaches on the park property, the governing body may do so as long as the municipality has both properties appraised and receives equivalent value in the form of land and cash for the park property disposed of. The sale of property pursuant to this section is an administrative decision pursuant to § 9-20-19.

Source: SL 1988, ch 80; SL 1992, ch 60, § 2.



§ 9-38-35 Structures within parks--Purposes for which authorized.

9-38-35. Structures within parks--Purposes for which authorized. Neither the governing body nor the board may permit any person to build or maintain any structure within any park or parkway under the control of the board. No structure may be erected or maintained within any park or parkway except such structures or buildings as may be erected by the board for park purposes, and such statues, monuments, works of art, or structures intended for ornamentation only as may be erected by authority of the board. However, the governing body or the board may authorize the building and operation of tourism, science, or information centers within any park or parkway. The centers may include the administrative offices of any nonprofit association or corporation responsible for the operation of the center. If a water tower is located within a park or on park land, the governing body or the board may authorize the installation of communications equipment, including personal wireless service equipment, on the tower or on the ground and may authorize the installation of equipment to run wires or cables underground across the park land in order to connect the installation with facilities located outside the park land. The governing body or board shall establish the terms and conditions for any such installation in a lease or license agreement.

Source: SL 1915, ch 260, § 64; RC 1919, § 6507; SDC 1939, § 45.2522; SL 1992, ch 66; SL 2004, ch 78, § 1.



§ 9-38-36 Board consent required for streets through parks--Vacation of streets and alleys--Special assessments.

9-38-36. Board consent required for streets through parks--Vacation of streets and alleys--Special assessments. No roads or streets may be laid out or constructed through any park without consent of the board.

Upon recommendation of the board, any road, street, or alley, or part thereof, excepting railroads, that passes through or into or divides any land used for parks may be vacated by the governing body and made a part of the park. Upon recommendation of the board, the governing body may provide for special assessments to be made pursuant to chapter 9-43 for improvements to any road, street, alley, or part thereof under control of the board.

Source: SL 1915, ch 260, § 61; RC 1919, § 6504; SDC 1939, § 45.2523; SL 2012, ch 57, § 71.



§ 9-38-37 Improvement and maintenance of streets under park board--Payment from district funds.

9-38-37. Improvement and maintenance of streets under park board--Payment from district funds. The board may have any road, parkway, boulevard, or street or part thereof, under its control and management, graded, regraded, paved, repaved, curbed, recurbed, guttered, reguttered, or otherwise improved, repaired, and maintained, including the construction, repair, and maintenance of bridges, retaining walls, viaducts, and sidewalks, and the planting of trees and shrubbery, in a manner and at such times and with such material as the board may determine and may pay for the work or improvements or any part thereof out of the funds not otherwise appropriated belonging to the park district in which the work or improvement is done or made.

Source: SL 1915, ch 260, § 49; RC 1919, § 6493; SDC 1939, § 45.2525; SL 1978, ch 62, § 12.



§ 9-38-38 Contract for street improvements under park board--Supervision by board.

9-38-38. Contract for street improvements under park board--Supervision by board. The contract for doing the work of construction and furnishing material for any such improvement for which special assessments are not to be levied shall be let by the board to the lowest and best bidder in the same manner and subject to the same provisions as similar work not under the control of the board is let by the governing body.

All such work shall be done under the supervision and control of the board.

Source: SL 1915, ch 260, § 50; RC 1919, § 6494; SDC 1939, § 45.2526.



§ 9-38-39 Grading of streets after condemnation--Jury assessment of benefits and damages.

9-38-39. Grading of streets after condemnation--Jury assessment of benefits and damages. In all cases of the condemnation of private property under the provisions of §§ 9-38-10 to 9-38-58, inclusive, for the opening or establishing of any parkway, road, boulevard, or street to be controlled by the board, the governing body, upon the recommendation of the board, by ordinance may establish the grade of that portion of such boulevard, parkway, road, or street proposed to be condemned and opened or established, and provide for the grading of the same.

In such case the petition required to be filed for the condemnation of private property shall state that benefits and damages, if any, arising from the grading of such boulevard, parkway, road, or street to the established grade shall be assessed by the jury in said condemnation proceedings. The jury shall find the amount of damages, if any, and benefits and in assessing the benefits shall consider the benefits caused by the opening of such boulevard, parkway, road, or street.

Source: SL 1915, ch 260, §§ 76, 77; RC 1919, §§ 6519, 6520; SDC 1939, § 45.2524.



§ 9-38-40 Proceedings for ascertaining damages and benefits on grading of streets under park board.

9-38-40. Proceedings for ascertaining damages and benefits on grading of streets under park board. Before any road, parkway, boulevard, or street under the control of the board shall be graded, or regraded, if the property owners to be damaged thereby shall not have waived all rights to compensation for damages, proceedings shall be had for the ascertainment of the damages and benefits to arise from such grading or regrading of such parkway, boulevard, road, or street in the manner provided by law.

The governing body upon the recommendation of the board may institute such proceedings and conduct the same to a conclusion.

Source: SL 1915, ch 260, § 53; RC 1919, § 6497; SDC 1939, § 45.2529.



§ 9-38-41 Appropriations and expenditures for park and boulevard improvements.

9-38-41. Appropriations and expenditures for park and boulevard improvements. Except as otherwise specifically provided all sums used for improving any public park, parkway, road, boulevard, or street under the control of the board and all sums required for the general expenses of such board and for other park purposes shall be paid out of moneys appropriated from the general fund of the first or second class municipality and shall be appropriated and expended in the same manner as other money is appropriated and expended by the governing body.

Source: SL 1915, ch 260, § 59; SL 1917, ch 305, § 5; RC 1919, § 6502; SDC 1939, § 45.2534; SL 1967, ch 223, § 2; SL 1992, ch 60, § 2.



§ 9-38-42 Annual estimate for maintenance and improvement of parks and roads.

9-38-42. Annual estimate for maintenance and improvement of parks and roads. The park board shall annually make an estimate of the moneys necessary for maintaining, constructing, and improving parks, parkways, roads, boulevards, and avenues which are under its control for the ensuing fiscal year. The estimate shall specify the amount required for each park district and the amount required for general park purposes and shall be certified by the secretary of the board to the municipal finance officer at a time specified by the municipal governing body.

Source: SL 1909, ch 272, § 5; SL 1915, ch 260, § 55; SL 1917, ch 305, § 3; RC 1919, §§ 6438, 6499; SL 1925, ch 237, § 6; SDC 1939, § 45.2533; SL 1945, ch 206; SL 1955, ch 213; SL 1959, ch 271; SL 1967, ch 223, § 1; SL 1983, ch 66; SL 2014, ch 52, § 1.



§ 9-38-43 Repealed.

9-38-43. Repealed by SL 1978, ch 62, § 34.



§ 9-38-44 Annual estimate for maintenance of trees and shrubbery.

9-38-44. Annual estimate for maintenance of trees and shrubbery. In addition to the estimate made pursuant to § 9-38-42, the board shall, at the time referred to in § 9-38-42, make an estimate of the moneys necessary for the planting, maintenance, treatment, or removal of trees and shrubbery in the streets, alleys, avenues, boulevards, and parks within the municipality or which are under its control. Such estimates shall specify the amount required for forestry purposes and shall be certified by the secretary of the board to the municipal finance officer at a time specified by the municipal governing body.

Source: SDC 1939, § 45.2533 as added by SL 1967, ch 223, § 1; SL 1992, ch 60, § 2; SL 2014, ch 52, § 2.



§ 9-38-45 , 9-38-46. Repealed.

9-38-45, 9-38-46. Repealed by SL 1978, ch 62, § 34.



§ 9-38-47 Requisition by park board for expenditure of appropriated funds.

9-38-47. Requisition by park board for expenditure of appropriated funds. The board by requisition may expend the money appropriated for construction and maintenance of the parks, parkways, and boulevards and for the plantings, maintenance, treatment, or removal of trees and shrubbery in the streets, alleys, avenues, boulevards, and parks within the first or second class municipality or which are under its control in each park district and for the use of the districts.

Source: SL 1915, ch 260, §§ 41, 59; SL 1917, ch 305, § 5; RC 1919, §§ 6485, 6502; SDC 1939, § 45.2534; SL 1967, ch 223, § 2; SL 1973, ch 53, § 3; SL 1978, ch 62, § 13; SL 1992, ch 60, § 2.



§ 9-38-48 Park district moneys not to be diverted to other districts.

9-38-48. Park district moneys not to be diverted to other districts. The board shall not expend the money of one park district for use in any other park district.

Source: SL 1915, ch 260, § 59; SL 1917, ch 305, § 5; RC 1919, § 6502; SDC 1939, § 45.2534; SL 1967, ch 223, § 2.



§ 9-38-49 Repealed.

9-38-49. Repealed by SL 2012, ch 57, § 72.



§ 9-38-50 Procedure for adoption of street improvements by special assessment.

9-38-50. Procedure for adoption of street improvements by special assessment. The resolution authorized by § 9-38-49 shall be proposed, notice of adoption thereon given, hearing thereon held, and adoption and publication thereof made, and shall be subject to protest and referendum, in the same manner as provided for a resolution by the governing body for improvement of a street not under control of the board.

Source: SL 1915, ch 260, § 49; RC 1919, § 6493; SDC 1939, § 45.2527.



§ 9-38-51 to 9-38-53. Repealed.

9-38-51 to 9-38-53. Repealed by SL 2012, ch 57, §§ 74 to 76.



§ 9-38-54 Water for park purposes supplied by municipality--Charges against park district.

9-38-54. Water for park purposes supplied by municipality--Charges against park district. The board is authorized to take from the hydrants and water pipes of the municipality, and to make sewer connections, under such reasonable rules and regulations as may be prescribed by ordinance or by the water or sewer department, all water and sewer needs which may be required for park purposes, and at the option of the governing body, charges may be made on account thereof against the funds of any park district or other funds under the control of such board.

Source: SL 1915, ch 260, § 75; RC 1919, § 6518; SDC 1939, § 45.2537; SL 1977, ch 77.



§ 9-38-55 First or second class municipality not liable for negligent injuries in improvement or operation of park--Employee's rights preserved.

9-38-55. First or second class municipality not liable for negligent injuries in improvement or operation of park--Employee's rights preserved. No action shall lie against the board or against the first or second class municipality or the governing body of the municipality to recover for injuries sustained by any person through the negligence of the officers or employees of the board while engaged in the improvement, maintenance, or operation of property owned or operated as a park or used for park purposes; provided that nothing herein contained shall operate to prevent any employee of the board or of the municipality from maintaining an action to recover damages for injuries received in the course of his employment.

Source: SL 1915, ch 260, § 65; RC 1919, § 6508; SL 1925, ch 237, § 9; SDC 1939, § 45.2539; SL 1992, ch 60, § 2.



§ 9-38-56 Ordinance required for building of railway across park or boulevard.

9-38-56. Ordinance required for building of railway across park or boulevard. No railway shall be built into, through, or over any park, parkway, or boulevard without the consent of the governing body evidenced by ordinance passed upon recommendation of the board.

Source: SL 1915, ch 260, § 61; RC 1919, § 6504; SDC 1939, § 45.2523.



§ 9-38-57 Board consent required for utility wires or posts on parks or boulevards--Regulation by board.

9-38-57. Board consent required for utility wires or posts on parks or boulevards--Regulation by board. No telegraph, telephone, or electric light wires, or other wires or posts or supports thereof shall be erected or placed in, upon, through, or over any park without the consent of the board, and the board shall have power to designate the place or places for and manner of erecting, placing, and maintaining the same in or upon any park or boulevard and may cause the place and manner of maintaining the same to be altered at such times and in such manner as it shall deem best for the interests of the first or second class municipality and may require such wires in any park, parkway, or boulevard to be put and kept underground.

Source: SL 1915, ch 260, § 61; RC 1919, § 6504; SDC 1939, § 45.2523; SL 1992, ch 60, § 2.



§ 9-38-58 Assessments for street and sewer improvements benefitting park land paid from park funds.

9-38-58. Assessments for street and sewer improvements benefitting park land paid from park funds. Whenever any street not under the control of the board upon which any park land under the control of such board fronts or abuts shall be improved or repaired, or when any drain or sewer shall be built in the sewer district in which any park land under the control of such board is situated, and special assessments have been issued against such park land or against the first or second class municipality on account of the benefit deemed to have accrued to such park land or to the municipality on account of such park land by virtue of such improvement, the board shall pay such special assessments or any judgments obtained against the municipality on account thereof, out of the funds under the control of such board not otherwise appropriated.

Source: SL 1915, ch 260, § 74; SL 1917, ch 305, § 6; RC 1919, § 6517; SDC 1939, § 45.2531; SL 1992, ch 60, § 2.



§ 9-38-59 Repealed.

9-38-59. Repealed by SL 2012, ch 57, § 73.



§ 9-38-60 Municipal power to construct and operate swimming pools--Resolution of necessity--Sources of funds used.

9-38-60. Municipal power to construct and operate swimming pools--Resolution of necessity--Sources of funds used. Any municipality shall have power to construct, equip, provide, maintain, operate, and regulate swimming pools and necessary buildings in connection therewith on lands of or in parks of such municipality.

Whenever it is proposed to exercise such power, the governing body by resolution shall declare the necessity for the making of such improvement, describing the contemplated improvement and stating the maximum amount of money to be expended for the same.

The governing body may provide for such expenditure from the general fund of the municipality or through the issuance and sale of bonds in the manner provided by law.

Source: SL 1937, ch 180, §§ 1, 2; SDC 1939, § 45.2536.



§ 9-38-61 Swimming pool revenue bonds authorized.

9-38-61. Swimming pool revenue bonds authorized. A municipality may issue revenue bonds to provide funds for the purpose of acquiring, constructing, and operating municipally owned swimming pools or for the purpose of refunding outstanding revenue bonds issued under the provisions of §§ 9-38-61 to 9-38-75, inclusive.

Source: SL 1957, ch 258, § 1; SDC Supp 1960, § 45.24D01; SL 1984, ch 43, § 72.



§ 9-38-62 Authorization, issuance, and sale of bonds.

9-38-62. Authorization, issuance, and sale of bonds. Bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 1957, ch 258, § 1; SDC Supp 1960, § 45.24D01; SL 1984, ch 43, § 73.



§ 9-38-63 Repealed.

9-38-63. Repealed by SL 1984, ch 43, § 131.



§ 9-38-64 Revenue from which swimming pool bonds payable--Lien on revenues--Municipal credit and taxing powers not pledged.

9-38-64. Revenue from which swimming pool bonds payable--Lien on revenues--Municipal credit and taxing powers not pledged. Such revenue bonds shall be payable solely from and shall constitute a lien upon the gross revenues derived from and traceable to properties acquired by the expenditure of the proceeds of revenue bonds, or of bonds refunded thereby, as fixed and determined by the governing body in accordance with the provisions of §§ 9-38-61 to 9-38-75, inclusive. The credit and taxing powers of the municipality shall not be pledged for the payment of revenue bonds issued hereunder and the bondholders shall have no right to compel the appropriation of any of the municipality's other funds, money, or property for the payment of the principal thereof or interest thereon.

Source: SL 1957, ch 258, § 1; SDC Supp 1960, § 45.24D01.



§ 9-38-65 Covenant and agreements with holders of swimming pool revenue bonds--Application of revenues--Remedies of bondholders.

9-38-65. Covenant and agreements with holders of swimming pool revenue bonds--Application of revenues--Remedies of bondholders. By the resolution or ordinance authorizing revenue bonds, the governing body may make and enter into on the part of the municipality covenants and agreements with the purchasers and holders thereof from time to time concerning minimum rentals and charges, continuance of ownership and proper operation and maintenance of swimming pool facilities, administration, application, and investment of and accounting for the revenues thereof and the proceeds of the bonds, insurance on swimming pool properties and bonds of employees, relative priorities of lien of outstanding and future bonds upon the gross revenues, refunding of bonds, and the enforcement of bondholders' rights, and any other lawful stipulations and covenants which the governing body deems suitable for the security of the bondholders or to reduce the interest cost on the bonds, and the holder of any bond issued hereunder may compel by appropriate court action the performance thereof, whether or not his bond is then in default.

Source: SL 1957, ch 258, § 3; SDC Supp 1960, § 45.24D03; SL 1984, ch 43, § 74.



§ 9-38-66 References in revenue bonds to authorizing resolution--Negotiability of bonds.

9-38-66. References in revenue bonds to authorizing resolution--Negotiability of bonds. Bonds issued pursuant to §§ 9-38-61 to 9-38-75, inclusive, may refer to the authorizing resolution or resolutions for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8 notwithstanding any conditions expressed therein or in the resolutions.

Source: SL 1957, ch 258, § 5; SDC Supp 1960, § 45.24D05; SL 1984, ch 43, § 75.



§ 9-38-67 , 9-38-68. Repealed.

9-38-67, 9-38-68. Repealed by SL 1984, ch 43, § 131.



§ 9-38-69 Special fund for swimming pool revenue bonds--Pledge of income.

9-38-69. Special fund for swimming pool revenue bonds--Pledge of income. Prior to delivery of any such bonds, the governing body shall by said resolutions create a special fund and appropriate and pledge thereto all gross receipts in respect of rentals, fees, licenses, and other charges however designated, imposed by the municipality for the use or occupancy of swimming pool facilities and of any future additions and betterments thereto or for admission of individuals to the same or any part thereof.

Source: SL 1957, ch 258, § 2; SDC Supp 1960, § 45.24D02.



§ 9-38-70 Repealed.

9-38-70. Repealed by SL 1984, ch 43, § 131.



§ 9-38-71 Establishment and collection of admission charges and rent for use of swimming pools--Expenses and bond payments to be covered by rents and charges.

9-38-71. Establishment and collection of admission charges and rent for use of swimming pools--Expenses and bond payments to be covered by rents and charges. The governing body of each municipality issuing bonds hereunder shall have the authority, and it shall be its duty, to establish and collect reasonable charges for the admission of all persons to swimming pool premises for the purpose of use of any of the swimming pool facilities and for attendance at or participation in any recreational, athletic or exhibition activities conducted by the municipality or any board or department thereof, or for any other purpose, and shall also have the authority and duty to establish and collect reasonable rentals for all use and occupancy and reservation for use or occupancy of the premises and any part thereof, for any purpose, by any person, firm or public or private corporation other than the municipality itself, whether or not such person, firm or corporation shall charge for admission of individuals to the premises so rented. Such rentals and charges shall be fixed according to schedules, and shall be revised when necessary, so as to produce gross revenues at all times sufficient for current operation and maintenance of the swimming pool facility and sufficient for prompt payment of all outstanding revenue bonds and interest and creation and maintenance of agreed reserves.

Source: SL 1957, ch 258, § 3; SDC Supp 1960, § 45.24D03.



§ 9-38-72 Operating expenses paid from swimming pool fund--Appropriations from fund for bond payments and reserves.

9-38-72. Operating expenses paid from swimming pool fund--Appropriations from fund for bond payments and reserves. From the fund created pursuant to § 9-38-69 shall be paid as incurred and allowed all normal, reasonable, and current expenses of the operation and maintenance of the facilities, and the revenues remaining in said fund from time to time after payment of such expenses shall be appropriated to a separate account to the extent necessary for the payment of principal of and interest on the bonds and maintenance of such reserves securing said payments as shall be covenanted and agreed with the purchaser and holders of said bonds.

Source: SL 1957, ch 258, § 2; SDC Supp 1960, § 45.24D02.



§ 9-38-73 Findings and determinations as covenants with holders of swimming pool revenue bonds.

9-38-73. Findings and determinations as covenants with holders of swimming pool revenue bonds. The findings and determinations authorized in §§ 9-38-61 to 9-38-72, inclusive, shall constitute binding representations, recitals and covenants of each municipality issuing revenue bonds thereunder to and with the purchasers and holders of all such bonds.

Source: SL 1957, ch 258, § 2; SDC Supp 1960, § 45.24D02.



§ 9-38-74 Municipal indebtedness not authorized by swimming pool revenue bond law.

9-38-74. Municipal indebtedness not authorized by swimming pool revenue bond law. Nothing contained in §§ 9-38-61 to 9-38-73, inclusive, shall be deemed to authorize the incurring by any municipality of indebtedness within the meaning of any constitutional or statutory limitation upon municipal indebtedness.

Source: SL 1957, ch 258, § 7; SDC Supp 1960, § 45.24D07.



§ 9-38-75 Severability of swimming pool revenue bond law and resolutions.

9-38-75. Severability of swimming pool revenue bond law and resolutions. If any provision of §§ 9-38-61 to 9-38-74, inclusive, or any resolution or resolutions authorizing the issuance of bonds pursuant to said sections, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of said sections or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of said sections, and the provisions and applications of said sections are declared to be severable.

Source: SL 1957, ch 258, § 7; SDC Supp 1960, § 45.24D07.



§ 9-38-76 Gymnasium or community house authorized by voters--Bond issue.

9-38-76. Gymnasium or community house authorized by voters--Bond issue. A first or second class municipality may establish and maintain a public gymnasium or public community house and the grounds therefor within the city limits when authorized by a majority vote of the voters of the city voting on the proposition at any annual or special election and may issue bonds for that purpose.

Source: SL 1917, ch 312; RC 1919, § 6170 (16); SL 1923, ch 230; SDC 1939, § 45.0202 (14); SL 1978, ch 62, § 14; SL 1992, ch 60, § 2.



§ 9-38-77 Municipal borrowing power for recreation and playgrounds--Negotiable bonds.

9-38-77. Municipal borrowing power for recreation and playgrounds--Negotiable bonds. Every municipality shall have the power to borrow money on the credit of the corporation for the purpose of acquiring sites, purchasing or constructing buildings and facilities for public recreation and playground purposes, and to issue its negotiable bonds therefor in the manner provided by §§ 9-38-60 to 9-38-75, inclusive.

Source: SL 1949, ch 202, § 22; SDC Supp 1960, § 45.3222; SL 1973, ch 55.



§ 9-38-78 Appropriations for playgrounds and athletics.

9-38-78. Appropriations for playgrounds and athletics. A municipality may appropriate funds for the purchase, establishment, and maintenance of playgrounds or children's parks and the support and encouragement of athletics within the municipality.

Source: SL 1921, ch 306; SDC 1939, § 45.0201 (8); SL 1978, ch 62, § 15.



§ 9-38-79 Repealed.

9-38-79. Repealed by SL 1978, ch 62, § 34.



§ 9-38-80 Creation and purpose of recreation board--Delegation of powers to park board.

9-38-80. Creation and purpose of recreation board--Delegation of powers to park board. A governing body may by ordinance create a recreation board, the membership to be determined by the governing body, to operate a system of public recreation, playgrounds, and children's parks, except that in first and second class municipalities having a park board, the powers and duties of a recreation board may be delegated to the park board of the municipality, which board shall then be designated as a park and recreation board, which, in addition to its powers and duties relating to parks, shall have all the powers and duties of a recreation board as provided in this chapter. The governing body of a municipality may exercise all the powers and duties of a recreation board in lieu thereof if it determines the same to be in the best interest of the municipality. The ordinance creating the board shall specify the number, the qualifications, the term of office of the members, the frequency of board meetings, the officers to be selected and a description of their duties, the number of members necessary for a quorum, and the scope of the board's authority.

Source: SL 1949, ch 202, § 1; SDC Supp 1960, § 45.3201; SL 1965, ch 218; SL 1970, ch 63, § 4; SL 1971, ch 67; SL 1978, ch 62, § 16; SL 1992, ch 60, § 2; SL 1995, ch 49, § 10.



§ 9-38-81 Repealed.

9-38-81. Repealed by SL 1995, ch 49, § 11.



§ 9-38-82 Bond required of recreation board members--Payment of premiums.

9-38-82. Bond required of recreation board members--Payment of premiums. Each member of the recreation board before entering upon his official duties shall give such bond to the first or second class municipality, as may be required by the governing body, for the faithful performance of his duties and shall take and file in the city auditor's office with any such bond the usual oath of office required from appointive officers of the municipality. The municipality shall pay any premium required to be given by the members of the recreation board or its officers or employees. All official bonds required by the governing body under the provisions of §§ 9-38-80 to 9-38-106, inclusive, shall be approved by the governing body.

Source: SL 1949, ch 202, § 3; SDC Supp 1960, § 45.3203; SL 1992, ch 60, § 2.



§ 9-38-83 Repealed.

9-38-83. Repealed by SL 1995, ch 49, § 12.



§ 9-38-84 Documents and requisitions signed by board president or vice president--Countersigning of requisitions.

9-38-84. Documents and requisitions signed by board president or vice president--Countersigning of requisitions. The president, and in his absence or disability, the vice president, shall have authority to sign, execute and acknowledge in the name of the recreation board all contracts or documents of any character as authorized by and to carry out the purposes of chapter 42-2 and § 9-38-78, and to sign requisitions upon the city auditor for warrants upon the city treasurer for funds under control of and authorized to be expended by such recreation board. All such requisitions shall be countersigned by the secretary and, in his absence or disability, by some member of the recreation board other than the president or vice president.

Source: SL 1949, ch 202, § 5; SDC Supp 1960, § 45.3205; SL 1973, ch 53, § 4.



§ 9-38-85 Repealed.

9-38-85. Repealed by SL 1995, ch 49, § 13.



§ 9-38-86 Regulations for proceedings of recreation board--Contracts on behalf of city.

9-38-86. Regulations for proceedings of recreation board--Contracts on behalf of city. Subject to the approval of the governing body, the board shall make bylaws, rules, and regulations for the orderly transaction and conduct of its business. Subject to the approval of the governing body the board may make and enforce contracts in the name of the city to carry out the purposes of §§ 9-38-80 to 9-38-106, inclusive, and chapter 42-2.

Source: SL 1949, ch 202, § 5; SDC Supp 1960, § 45.3205; SL 1992, ch 60, § 2; SL 1995, ch 49, § 14.



§ 9-38-87 Repealed.

9-38-87. Repealed by SL 1995, ch 49, § 15.



§ 9-38-88 Records of recreation board as evidence.

9-38-88. Records of recreation board as evidence. The records of such recreation board, kept by its secretary, or copies of any such records when duly certified by the secretary shall be competent evidence of the proceedings of such recreation board.

Source: SL 1949, ch 202, § 8; SDC Supp 1960, § 45.3208.



§ 9-38-89 Repealed.

9-38-89. Repealed by SL 1978, ch 62, § 34.



§ 9-38-90 Legal assistance to recreation board.

9-38-90. Legal assistance to recreation board. The city attorney as a part of his duties shall conduct all court proceedings under §§ 9-38-79 to 9-38-106, inclusive, and shall be the legal adviser of the recreation board. When in its judgment the interests of the first or second class municipality demand, the recreation board may employ special counsel to assist the city attorney.

Source: SL 1949, ch 202, § 14; SDC Supp 1960, § 45.3214; SL 1992, ch 60, § 2.



§ 9-38-90.1 Combined park and recreation board--Powers and duties.

9-38-90.1. Combined park and recreation board--Powers and duties. If a second or third class municipality has created a park board according to the provisions of § 9-38-8, or if a first class municipality has created a park board according to the provisions of §§ 9-38-10 and 9-38-11, and if such a municipality has created a recreation board according to the provisions of § 9-38-80, such a municipality may combine the park board and the recreation board at any time by ordinance of the governing body. The combined board shall be designated as the park and recreation board. The park and recreation board shall exercise all the powers and duties that a park board and a recreation board are permitted to exercise separately by law.

Source: SL 1969, ch 191, § 1; SL 1992, ch 60, § 2.



§ 9-38-90.2 Members of combined board--Supervision.

9-38-90.2. Members of combined board--Supervision. The governing body of the municipality shall determine the number of members of the park and recreation board. The park and recreation board shall be under the control and supervision of the governing body of the municipality, and the governing body shall prescribe all rules, regulations, and responsibilities of the park and recreation board in a manner consistent with law.

Source: SL 1969, ch 191, § 2; SL 1992, ch 60, § 2.



§ 9-38-90.3 Funds of combined board.

9-38-90.3. Funds of combined board. Subsequent to any such consolidation, the receipts derived from the separate levies provided for park and for recreation purposes may be maintained in separate accounts, or the governing body may provide for their being combined into one account.

Source: SL 1969, ch 191, § 3.



§ 9-38-91 Powers of recreation board--Acquisition, maintenance, and supervision of land and facilities.

9-38-91. Powers of recreation board--Acquisition, maintenance, and supervision of land and facilities. The recreation board may operate a system of public recreation and playgrounds within the municipality as provided by chapter 42-2, and for such purposes the recreation board may acquire, equip, and maintain land, buildings, or other recreational facilities, and expend money appropriated for that purpose, and any other moneys received for the use of the recreation board. The acquisition of any land for such purposes by the recreation board shall be subject to the approval of the governing body of the first or second class municipality. The recreation board shall supply all of the supervision and management for the use of all recreation facilities.

Source: SL 1949, ch 202, § 9; SDC Supp 1960, § 45.3209; SL 1978, ch 62, § 17; SL 1992, ch 60, § 2.



§ 9-38-92 Park board responsibility for maintenance and improvement of recreation grounds--Parks used where possible.

9-38-92. Park board responsibility for maintenance and improvement of recreation grounds--Parks used where possible. Except in those first and second class municipalities in which the powers and duties of a recreation board have been delegated to the park board of the municipality, the maintenance and improvement of the grounds of any land acquired by the recreation board for public recreation, playground, or children's park purposes shall be the responsibility of the park board of the municipality; and, when possible, public parks, or designated areas thereof, within the municipality shall be used in the operation of a system of public recreation, playgrounds, and children's parks.

Source: SL 1949, ch 202, § 23; SDC Supp 1960, § 45.3223; SL 1992, ch 60, § 2.



§ 9-38-93 Agreements by recreation board and park board for use of park grounds--Coordination of activities of boards.

9-38-93. Agreements by recreation board and park board for use of park grounds--Coordination of activities of boards. In first and second class municipalities where there are separate boards, the designation or the use of any public park, or designated area thereof, for recreational purposes shall be by agreement of the recreation board and park board, subject to review or determination by the governing body of the municipality in the event of disagreement as to such use. In order to facilitate the carrying out of the authorized purposes of the recreation board and the park board in municipalities where there are separate boards and to coordinate the activities of each board, the recreation board may require that the park superintendent, the executive officer of the park board, attend any regular or special meeting of the recreation board, and the park board may require that the director of recreation, the executive officer of the recreation board, attend any regular or special meeting of the park board.

Source: SL 1949, ch 202, § 23; SDC Supp 1960, § 45.3223; SL 1992, ch 60, § 2.



§ 9-38-94 Appointment, duties and compensation of director of recreation--Employment of other officers and employees.

9-38-94. Appointment, duties and compensation of director of recreation--Employment of other officers and employees. With the approval of the governing body the recreation board may appoint a director of recreation, who shall be the chief executive officer under the recreation board. He shall hold office at the pleasure of the recreation board and receive such salary as the recreation board may determine and shall on its behalf have charge, supervision, and direction of all work and of all officers and employees under the recreation board. The recreation board may also appoint and employ other officers and employees as it may deem necessary and shall prescribe and fix their duties and compensation.

Source: SL 1949, ch 202, § 10; SDC Supp 1960, § 45.3210.



§ 9-38-95 Bonds required of recreation board officers and employees.

9-38-95. Bonds required of recreation board officers and employees. The recreation board may require all of its officers and employees, except laborers, to give bond for the faithful performance of their duties in such sum as shall be fixed by it, which bonds shall be filed with the city auditor.

Source: SL 1949, ch 202, § 11; SDC Supp 1960, § 45.3211.



§ 9-38-96 Recreation board recommendations by resolution--Ordinance based on recommendation.

9-38-96. Recreation board recommendations by resolution--Ordinance based on recommendation. Any recommendation by the recreation board to the governing body shall be by resolution. When any ordinance of the governing body shall be passed upon the recommendation of the recreation board, it shall not be necessary for such ordinance to recite at length the resolution of the recreation board recommending the same, but it shall be sufficient to recite the fact of such recommendation by such recreation board, which recital shall be conclusive of the making and regularity of such resolution in all proceedings thereafter.

Source: SL 1949, ch 202, § 12; SDC Supp 1960, § 45.3212.



§ 9-38-97 Recreation board reports to governing body--Records subject to inspection.

9-38-97. Recreation board reports to governing body--Records subject to inspection. The recreation board shall make an annual report to the governing body of its acts and all its expenditures, showing the condition of all affairs under its control. The governing body may require a report from such recreation board at any time, and the records, books, papers, and accounts of the recreation board shall at all times be subject to inspection by the mayor, auditor, or any committee appointed by the governing body for that purpose or any citizen.

Source: SL 1949, ch 202, § 13; SDC Supp 1960, § 45.3213.



§ 9-38-98 Acceptance of gifts to first or second class municipality for recreational purposes.

9-38-98. Acceptance of gifts to first or second class municipality for recreational purposes. Real or personal property or the income thereof may be granted, bequeathed, devised, or conveyed to the first or second class municipality for the recreational purposes authorized by chapter 42-2 and upon such conditions as may be prescribed by the grantors, donors, or devisors thereof and agreed to by the governing body of the municipality and the recreation board.

Source: SL 1949, ch 202, § 17; SDC Supp 1960, § 45.3217; SL 1992, ch 60, § 2.



§ 9-38-99 Land acquisition for playgrounds and recreational purposes--Sources of money used in payment.

9-38-99. Land acquisition for playgrounds and recreational purposes--Sources of money used in payment. Upon recommendation of the recreation board the governing body may provide by ordinance for the purchase, condemnation, or otherwise obtaining of land within or without the city limits for public recreation, playgrounds, and children's parks, and establish the same. Payment for any land so selected and acquired may be made out of any money received for the use of the recreation board or by the issue and sale of bonds of the first or second class municipality after authorization as provided by law.

Source: SL 1949, ch 202, § 16; SDC Supp 1960, § 45.3216; SL 1978, ch 62, § 18; SL 1992, ch 60, § 2.



§ 9-38-100 Contracts for construction and improvement of playgrounds and recreational facilities--Supervision by recreation board.

9-38-100. Contracts for construction and improvement of playgrounds and recreational facilities--Supervision by recreation board. Contracts for doing any construction or improvements incidental to the operation of a system of public recreation, playgrounds and children's parks shall be let by the recreation board to the lowest and best bidder in the same manner and subject to the same provisions as similar work not under control of the recreation board is let by the governing body of the first or second class municipality. All such work shall be done under the supervision and control of the recreation board.

Source: SL 1949, ch 202, § 18; SDC Supp 1960, § 45.3218; SL 1992, ch 60, § 2.



§ 9-38-101 Expenses paid out of appropriated funds--Expenditure as other municipal funds.

9-38-101. Expenses paid out of appropriated funds--Expenditure as other municipal funds. Except as otherwise specifically provided all sums used for the purpose of acquiring, equipping, and maintaining land, buildings, or recreational facilities as authorized by chapter 42-2 and § 9-38-78 and all sums required for the general expenses of the recreation board shall be paid out of money appropriated for that purpose. Such money shall be appropriated and expended in the same manner as other money is appropriated and expended by the governing body of the first or second class municipality.

Source: SL 1949, ch 202, § 21; SDC Supp 1960, § 45.3221; SL 1978, ch 62, § 19; SL 1992, ch 60, § 2.



§ 9-38-102 to 9-38-104. Repealed.

9-38-102 to 9-38-104. Repealed by SL 1978, ch 62, § 34.



§ 9-38-105 Municipality not liable for negligent injury in operation of playground and recreation system--Employee's rights preserved.

9-38-105. Municipality not liable for negligent injury in operation of playground and recreation system--Employee's rights preserved. No action shall lie against the recreation board or against the first or second class municipality or the governing body of the municipality to recover for injuries sustained by any person through the negligence of the officers or employees of the recreation board while engaged in the operation of a system of public recreation and playgrounds; provided that nothing herein contained shall operate to prevent any employee of the recreation board or of the municipality from maintaining an action to recover damages for injuries received in the course of his employment.

Source: SL 1949, ch 202, § 23A; SDC Supp 1960, § 45.3224; SL 1992, ch 60, § 2.



§ 9-38-106 Special assessments for street and sewer improvements benefitting playground areas paid from recreational funds.

9-38-106. Special assessments for street and sewer improvements benefitting playground areas paid from recreational funds. Whenever any street not under the control of the recreation board upon which any property for public recreation, playgrounds, or children's parks under the control of such recreation board fronts or abuts shall be improved or repaired, or when any drain or sewer shall be built in the sewer district in which any property for public recreation, playgrounds, or children's parks under the control of such recreation board is situated, and special assessments have been issued against such property for public recreation, playgrounds, or children's parks or against the first or second class municipality on account of the benefit deemed to have accrued to such property for public recreation, playgrounds, or children's parks or to the municipality on account of such property for public recreation, playgrounds, or children's parks by virtue of such improvement, the recreation board shall pay such special assessments or any judgments obtained against the municipality on account thereof, out of the funds under the control of such recreation board not otherwise appropriated.

Source: SL 1949, ch 202, § 19; SDC Supp 1960, § 45.3219; SL 1992, ch 60, § 2.



§ 9-38-107 Appropriations for art galleries and museums--Board to control expenditures.

9-38-107. Appropriations for art galleries and museums--Board to control expenditures. A municipality may appropriate money for the purchase, construction, maintenance, and operation within the municipality of a public art gallery or public museum, or both, or for the support of an established art gallery or museum, or both, conducted for the use and benefit of the public and not for profit. The expenditure of such money shall be under the supervision of a three-member board appointed by the governing body of the municipality. Not more than one member of the board shall be a member of the governing body.

Source: SDC 1939, § 45.0201 (110) as added by SL 1965, ch 209; SL 1978, ch 62, § 20.



§ 9-38-108 Appropriations for free musical concerts.

9-38-108. Appropriations for free musical concerts. Every municipality may appropriate funds for the furnishing of free musical concerts to the public.

Source: SL 1915, ch 295; RC 1919, § 6169 (79); SL 1923, ch 234; SDC 1939, § 45.0201 (7); SL 1978, ch 62, § 21.



§ 9-38-109 to 9-38-111. Repealed.

9-38-109 to 9-38-111. Repealed by SL 1978, ch 62, § 34.



§ 9-38-112 Special park gift fund authorized.

9-38-112. Special park gift fund authorized. Any park board may accept any gift, grant, devise or bequest made or offered by any person, private agency, agency of state government, the federal government, or any of its agencies, for park purposes. Each donation shall be administered in accordance with its terms. The park board may establish a special park gift fund. The moneys in the fund shall be derived from all or any part of any gift, bequest or devise, including the interest thereon. The special park gift fund shall be a separate and continuing fund, and no moneys in the fund may revert to the general fund of any local governmental unit.

Source: SL 1996, ch 61, § 1.



§ 9-38-113 Special recreation gift fund authorized.

9-38-113. Special recreation gift fund authorized. Any recreation board may accept any gift, grant, devise or bequest made or offered by any person, private agency, agency of state government, the federal government, or any of its agencies, for recreation purposes. Each donation shall be administered in accordance with its terms. The recreation board may establish a special recreation gift fund. The moneys in the fund shall be derived from all or any part of any gift, bequest or devise, including the interest thereon. The special recreation gift fund shall be a separate and continuing fund, and no moneys in the fund may revert to the general fund of any local governmental unit.

Source: SL 1996, ch 61, § 2.






Chapter 39 - Municipal Utilities In General

§ 9-39-1 Municipal power to construct and operate electric, light, heat, and power utilities.

9-39-1. Municipal power to construct and operate electric, light, heat, and power utilities. Every municipality shall have power to construct, operate, and maintain any system or part thereof to provide light, heat, and power; to purchase electric current from without the limits of the municipality; to sell electric current to be transmitted to any point without the municipality; and to maintain transmission lines for such purposes without the municipality.

Source: SL 1915, ch 112, § 1; SL 1915, ch 118; RC 1919, § 6169 (17); SL 1925, ch 241; SDC 1939, § 45.0201 (77); SL 1951, ch 237; SL 1965, ch 210; SL 1965, ch 254, § 11; SL 1970, ch 261, § 11.



§ 9-39-2 Agreement with state or other governmental units for cooperative exercise of statutory powers and duties.

9-39-2. Agreement with state or other governmental units for cooperative exercise of statutory powers and duties. Any municipal corporation which had a municipal electrical plant, or electrical distribution system or electrical generating plant, or a combination thereof, in existence, or authorized, on July 1, 1961, may, by action of the governing body thereof, enter into an agreement with any such other governmental unit or units or with the state or any department or agency thereof, for the joint or cooperative exercise of any power or duty required or authorized by statute, and as a part of such agreement may provide a plan for prorating any expenditures involved.

Source: SL 1961, ch 254, § 1.



§ 9-39-3 Contracts between municipalities for joint projects.

9-39-3. Contracts between municipalities for joint projects. Any municipal corporation which had a municipal electrical plant, or electrical distribution system, or electrical generating plant or a combination thereof, in existence, or authorized, on July 1, 1961, in the exercise of its powers may contract jointly with any such other municipal corporation, for any joint project, wherever each portion of the project is within the scope of authority of the respective municipal corporations.

Source: SL 1961, ch 254, § 2.



§ 9-39-3.1 Joint electric generation and transmission facilities--Bond issue for financing--Sale of services to other entities--Liberal construction.

9-39-3.1. Joint electric generation and transmission facilities--Bond issue for financing--Sale of services to other entities--Liberal construction. Pursuant to the provisions of S.D. Const., Art. IX, § 3, any municipality owning an electric utility system may, pursuant to an agreement or agreements with any other governmental entities, either within or without the state, which own electric utility systems, acquire, construct, and finance by issuance of its revenue bonds in the manner prescribed in chapter 9-40, electric generation and transmission facilities, or any interest therein, and sell the output, capacity and services of such facilities to such other governmental entities in such respective amounts as shall be determined by such municipality to be necessary or appropriate in order to make the most efficient and effective use of its powers and responsibilities to supply the electric needs of its electric customers, and to this end this section shall be liberally construed.

Source: SL 1976, ch 84, § 1.



§ 9-39-4 Agreements with other public bodies and utilities--Purposes.

9-39-4. Agreements with other public bodies and utilities--Purposes. Every municipality shall have power to enter into contracts or agreements with the United States of America, or any agency thereof, the State of South Dakota, or any agency thereof, the political subdivisions of South Dakota or any other state, and the cooperative and privately owned power companies for such purposes as are herein set forth. Such purposes shall be for the purchase of electrical energy service and for the resale of electrical energy; to discontinue the generation of energy by its existing producing plants and to maintain such plants in a serviceable condition for standby service and to sell such electrical energy; to acquire electrical generation equipment and to maintain and construct the necessary facilities for the generation or transmission of electrical energy from a point within or without the State of South Dakota.

Source: SDC 1939, § 45.0201 (77) as added by SL 1951, ch 237; SL 1965, ch 210; SL 1965, ch 254, § 11; SL 1970, ch 261, § 11; SL 1972, ch 50; SL 1975, ch 90, § 1; SL 1977, ch 78.



§ 9-39-4.1 Contracts with municipal power agencies--Action contesting validity--Voters' approval not required.

9-39-4.1. Contracts with municipal power agencies--Action contesting validity--Voters' approval not required. A municipal corporation, which operates its own electric distribution system, whether or not a member of a municipal power agency, may by resolution of its city council and utility board, if any, enter into a contract or contracts with one or more municipal power agencies for the purchase, sale, exchange, or transmission of electric energy extending for such term of years and with such provisions for the charges made thereunder as determined in the authorizing resolution or resolutions. Every resolution adopted in accordance with this section shall be published in the official newspaper of the first or second class municipality. No action may be brought and no defense may be interposed in an action brought more than twenty days after publication of the resolution, placing at issue the validity of any provision of the resolution or the power of the municipality to make any contract or incur any obligation authorized thereby. The provisions of §§ 9-39-36 to 9-39-39, inclusive, shall not apply to the resolutions or contracts.

Source: SL 1978, ch 66, § 48; SL 1992, ch 60, § 2.



§ 9-39-5 Repealed.

9-39-5. Repealed by SL 1976, ch 85.



§ 9-39-6 Municipal power to place utilities under utility board--Utilities subject to provisions.

9-39-6. Municipal power to place utilities under utility board--Utilities subject to provisions. Any municipality may, by vote of its voters, as hereinafter provided, determine whether or not the management and control of one or more utility which the municipality owns or may acquire, such as waterworks, heating plant, gas works, electric light or power plant, or other revenue producing municipal utility or business, shall be placed in the hands of a municipal utility board for the management and control of such utility.

Source: SL 1955, ch 221, § 1; SDC Supp 1960, § 45.3901.



§ 9-39-7 Petition for placement of utility under utility board--Number of signers required.

9-39-7. Petition for placement of utility under utility board--Number of signers required. The municipal governing body, upon a petition signed by fifteen percent of the registered voters in the municipality, based upon the total number of registered voters at the last preceding general election, filed with the municipal finance officer, shall submit to the voters of the municipality the question described in § 9-39-6 at a special election to be governed by the provisions of § 9-13-14. The petition shall set forth the question which the petitioners desire submitted.

Source: SL 1955, ch 221, § 1; SDC Supp 1960, § 45.3901; SL 1987, ch 67, § 17.



§ 9-39-8 Form of question on placement of utility under utility board.

9-39-8. Form of question on placement of utility under utility board. The question to be submitted and voted upon at such special election shall be: "Shall the municipality of ____ (naming the municipality) place the management and control of its ____ (naming the utility) in the hands of a municipal utility board composed of ____ (either three or five) members?"

Source: SL 1955, ch 221, § 2; SDC Supp 1960, § 45.3902.



§ 9-39-9 Appointment of members of utility board.

9-39-9. Appointment of members of utility board. When at such election on the question specified in § 9-39-8, the majority vote is in the affirmative, the mayor, or in the case of municipalities not having a mayor, the chairman of the town board, shall appoint a board of the number designated in the question to be known as the "municipal utility board," which appointment shall be approved and confirmed by the governing body.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-10 Terms of office of three-member utility board.

9-39-10. Terms of office of three-member utility board. In the case of a three-member municipal utility board, one member shall be appointed to hold office until the first regular meeting of the governing body in the second month of May after his appointment and until his successor is appointed and qualified, one to hold office until the first regular meeting of the governing body in the fourth month of May after his appointment and until his successor is appointed and qualified, and one to hold office until the first regular meeting of the governing body in the sixth month of May after his appointment and until his successor is appointed and qualified. At the first regular meeting of the governing body in May of the year in which a member's term expires, of a three-member board, a member shall be appointed and confirmed for a term of six years.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-11 Terms of office of five-member utility board.

9-39-11. Terms of office of five-member utility board. Five-member municipal utility boards shall be appointed in such manner that one member shall be appointed to hold office until the first regular meeting of the governing body in May after his appointment and until his successor is appointed and qualified, and one to hold office for one year, one to hold office for two years, one to hold office for three years, and one to hold office for four years after the first regular meeting of the governing body in May after his appointment and until his successor is appointed and qualified and at the first regular meeting of the governing body in May of each year one member shall be appointed for a term of five years to succeed the retiring member.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-12 Vacancies on utility board--Qualifications of members.

9-39-12. Vacancies on utility board--Qualifications of members. All vacancies occurring on the municipal utility board during the term of the office shall be filled for the unexpired term in the manner original appointments are made. Each board member shall be a resident and freeholder of the municipality.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-13 Bond required of utility board members--Payment of premium.

9-39-13. Bond required of utility board members--Payment of premium. Each municipal utility board member shall execute and furnish to the municipality an official bond in the sum of twenty-five hundred dollars to be approved by the mayor or chairman of the town board and filed with the city auditor or town clerk with the premium on said bond to be paid by the municipality from the fund of the utility or utilities being controlled or managed or to be controlled and managed by such municipal utility board.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-14 Removal of utility board members from office.

9-39-14. Removal of utility board members from office. The members of the municipal utility board shall be removable during their respective terms of office only under the provisions of chapter 3-17.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-15 Salary of utility board members.

9-39-15. Salary of utility board members. No member of the municipal utility board shall receive a salary except as same may be fixed by the governing body of the municipality.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-16 Rules for utility board proceedings--Monthly meetings.

9-39-16. Rules for utility board proceedings--Monthly meetings. The municipal utility board shall adopt rules for its own proceedings which shall provide among other things for at least one regular meeting by such board each month.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (2).



§ 9-39-17 President and secretary of utility board--Salary of secretary.

9-39-17. President and secretary of utility board--Salary of secretary. The municipal utility board shall annually at its meeting in May choose a president from among its own members. It shall also appoint a secretary for an indefinite term. The secretary need not be a member of the municipal utility board and may be the city auditor or town clerk. The secretary shall receive a salary to be fixed by the municipal utility board to be paid from funds under its control.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (2).



§ 9-39-18 Time of assumption of control by utility board.

9-39-18. Time of assumption of control by utility board. The municipal utility board shall assume the management and control of the utility designated in the question upon which the vote was had at the time of the first regular meeting of the governing body of the municipality following such special election.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-19 Extension, improvement, and operation of utility--Contracts.

9-39-19. Extension, improvement, and operation of utility--Contracts. The municipal utility board shall have power to extend, modify, or rebuild any public utility under its management and control, and to do anything such board deems necessary for the proper and efficient operation of such utility. Said board may enter necessary contracts for these purposes.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (1).



§ 9-39-20 Law applicable to utility board contracts.

9-39-20. Law applicable to utility board contracts. The provisions of chapter 5-18A relating to advertisement for bids and §§ 6-1-1 to 6-1-4, inclusive, relative to participation in contracts by members of the governing body, apply to contracts of and members of municipal utility boards.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (1); SL 2011, ch 2, § 115.



§ 9-39-21 Employment of personnel by utility board--Inclusion in civil service system.

9-39-21. Employment of personnel by utility board--Inclusion in civil service system. The municipal utility board shall have the power to employ all necessary help for the management and operation of the utility or utilities under its control and management, prescribe duties of officers and employees and fix their compensation. The governing body of the municipality shall retain the power to determine whether utility employees shall be included in the municipality's civil service system.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (2).



§ 9-39-21.1 Appointment of municipal industrial development director.

9-39-21.1. Appointment of municipal industrial development director. The municipal utility board shall have power to appoint a municipal industrial development director, to fix his compensation to be paid from funds under the control of such board, and under its control and management, and prescribe the duties of such officer.

Source: SDC Supp 1960, § 45.3904 as added by SL 1969, ch 186.



§ 9-39-22 Purchase of supplies by utility board--Wholesale purchase of utility service.

9-39-22. Purchase of supplies by utility board--Wholesale purchase of utility service. The municipal utility board shall have power to buy all fuel and supplies and where the utility is engaged in distribution it may purchase wholesale electric energy, steam heat, gas, or water as the case may be for municipal distribution.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (3).



§ 9-39-23 Rates, fees, charges, and assessments fixed by utility board--Rules and regulations.

9-39-23. Rates, fees, charges, and assessments fixed by utility board--Rules and regulations. The municipal utility board has all of the powers granted to a governing body in this title to fix reasonable rates, fees, and charges, and to make special assessments for improvements as provided in chapter 9-43. The board may adopt, by resolution, reasonable rules and regulations for utility services supplied by the municipally owned public utilities under its control and management within the limits permitted by the statutes of this state.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (4); SL 1980, ch 70, § 1; SL 2012, ch 57, § 77.



§ 9-39-24 Agreements between utility board and governing body--Services furnished to municipality--Surplus funds.

9-39-24. Agreements between utility board and governing body--Services furnished to municipality--Surplus funds. The municipal utility board shall have power to enter into all necessary working agreements with the officials and governing body of the municipality and such agreements may contemplate arrangements for furnishing utility services to the municipality by such board, compensation for use by either the municipal utility board or the municipality of buildings, equipment, and personnel under the control of the other and transfers of surplus funds in the control of the municipal utility board to the general fund of the municipality.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (5).



§ 9-39-25 Utility board powers limited by municipal powers.

9-39-25. Utility board powers limited by municipal powers. Nothing in §§ 9-39-19 to 9-39-24, inclusive, is to be construed as vesting any power or powers in any such municipal utilities board or in any municipality beyond the powers now vested in municipal corporations relative to the management and control of utilities.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (6).



§ 9-39-26 Separate fund for utility receipts and disbursements--Separate accounts for each utility.

9-39-26. Separate fund for utility receipts and disbursements--Separate accounts for each utility. A separate fund shall be established in the municipal treasury. Into this fund shall be paid all receipts from the utility operations under the control of the municipal utility board and from it shall be paid all disbursements attributable to the utility operations under the control of the utility board. The utility board shall maintain separate accounts for each utility in such a manner that the accounting records will show proper classification of the revenues and expenditures and the true operating results for each utility.

Source: SL 1955, ch 221, § 5; SDC Supp 1960, § 45.3905 (1); SL 1961, ch 253.



§ 9-39-27 Audit and allowance of claims against public utilities fund.

9-39-27. Audit and allowance of claims against public utilities fund. The municipal utility board shall in the same manner and to the same extent as the governing board under chapter 9-23 audit claims to be paid from the public utilities fund under the control of said board, which claims arise by reason of the operation of utilities under the management and control of said board. As to such claims the municipal utility board shall assume the duties of the governing body under said chapter 9-23.

Source: SL 1955, ch 221, § 5; SDC Supp 1960, § 45.3905 (2); SL 1961, ch 253.



§ 9-39-28 Warrants on municipal treasurer for disbursements from utilities fund.

9-39-28. Warrants on municipal treasurer for disbursements from utilities fund. The city auditor or town clerk shall draw his warrant upon the municipal treasurer and countersign all warrants for the proper amount allowed pursuant to orders or resolutions of the municipal utility board. The president of the utility board shall countersign all warrants in lieu of the mayor and the warrants will then be presented to the municipal treasurer for countersignature and the warrant shall be paid by such municipal treasurer as provided by § 9-23-7.

Source: SL 1955, ch 221, § 5; SDC Supp 1960, § 45.3905 (2); SL 1961, ch 253.



§ 9-39-29 Fiscal reports by utility board to governing body.

9-39-29. Fiscal reports by utility board to governing body. The municipal utility board shall, immediately after the close of each fiscal year and as often additionally as may be required by the municipal governing body upon thirty days' written notice to the secretary of the board, file with the city auditor or town clerk, a detailed written report of all money and moneys received and disbursed by said board for said fiscal year, in the case of an annual report, and since such last report was given in the case of any other report required by the governing body.

Source: SL 1955, ch 221, § 6; SDC Supp 1960, § 45.3906.



§ 9-39-30 Municipal power to abolish utility board or terminate authority over utility.

9-39-30. Municipal power to abolish utility board or terminate authority over utility. Any municipality may, by vote of its voters, as hereinafter provided, determine whether its municipal utility board shall be abolished, or whether its authority over any particular utility shall be terminated.

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (1).



§ 9-39-31 Petition to abolish utility board or terminate authority.

9-39-31. Petition to abolish utility board or terminate authority. As to any question referred to in § 9-39-30, fifteen percent of the registered voters residing in a municipality, based upon the total number of registered voters at the last preceding general election, may petition for a special election to determine such question.

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (2); SL 1987, ch 67, § 19.



§ 9-39-32 Form of question on election to abolish utility board or terminate authority.

9-39-32. Form of question on election to abolish utility board or terminate authority. The form of submitting questions to be voted upon at such special election shall be:

On the question of whether the municipal utility board shall be abolished--"Shall the municipal utility board be abolished?"

On the question of whether the authority of the municipal utility board over any particular utility shall be terminated--"Shall the authority of the municipal utility board over ____ (naming the utility) be terminated?"

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (2).



§ 9-39-33 Time of change in utility management after approval by voters.

9-39-33. Time of change in utility management after approval by voters. If a majority of the votes cast on such question is in the affirmative, the change in utility management and control indicated thereby shall take place at the first regular meeting of the governing body following such special election.

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (2).



§ 9-39-34 Control by governing body after utility board abolished or authority terminated.

9-39-34. Control by governing body after utility board abolished or authority terminated. When at such election on the questions specified in § 9-39-32 the majority vote is in the affirmative, from the time of the next regular meeting of the governing body thereafter, the utility or utilities affected shall be subject to the authority and control of the governing body of the municipality in the same manner as if they had never been under the authority of such municipal utility board.

Source: SL 1955, ch 221, § 8; SDC Supp 1960, § 45.3908.



§ 9-39-35 Waiting period after election on powers of utility board.

9-39-35. Waiting period after election on powers of utility board. The question of whether to establish a municipal utility board, or of abolishing same, or of terminating its authority as to any municipal utility, having been submitted to a vote of the electorate, shall not be resubmitted within a period of three years thereafter.

Source: SL 1955, ch 221, § 9; SDC Supp 1960, § 45.3909.



§ 9-39-36 Municipal power to sell, lease, or grant operating contract for utility.

9-39-36. Municipal power to sell, lease, or grant operating contract for utility. Every municipality shall have power to sell, convey, and dispose of the plant or equipment of any public utility owned by the municipality and to contract for the leasing or operation of such plant, equipment, or utility by others, and to grant to the lessee or operator under such a contract the right to purchase such plant, equipment, or utility upon such terms and conditions as may be expressed in the contract, after authorization as provided by this title.

Source: SL 1917, ch 314; RC 1919, § 6169 (19); SL 1925, ch 242; SL 1929, ch 201; SL 1931, ch 195; SDC 1939, § 45.0201 (76).



§ 9-39-37 Petition for sale, lease, or operating contract for utility--Number of signers required.

9-39-37. Petition for sale, lease, or operating contract for utility--Number of signers required. Before any sale, conveyance, lease, or operating contract is made of any plant or equipment of any public utility owned by the municipality, there is filed with the municipal finance officer a petition signed by at least fifteen percent of the registered voters of the municipality, based upon the total number of registered voters at the last preceding general election, requesting that the proposition be submitted to the voters at a regular or special election, which petition shall be filed at least ten days preceding the date set for such regular or special election.

Source: SL 1917, ch 314; RC 1919, § 6169 (19); SL 1925, ch 242; SL 1929, ch 201; SL 1931, ch 195; SDC 1939, § 45.1305; SL 1976, ch 84, § 2; SL 1987, ch 67, § 18.



§ 9-39-38 Election on sale, lease or operating contract for utility--Percentage of favorable votes required.

9-39-38. Election on sale, lease or operating contract for utility--Percentage of favorable votes required. Upon the filing of such petition it shall be the duty of the auditor or clerk to submit such proposition upon a separate ballot to the voters of the municipality at a regular or special election as prayed for in such petition.

If sixty percent of the voters of such municipality voting thereon shall vote in favor of such proposition, a sale, conveyance, lease, or contract for the operation of such plant, equipment, or public utility shall be deemed authorized.

Source: SL 1917, ch 314; RC 1919, § 6169 (19); SL 1925, ch 242; SL 1929, ch 201; SL 1931, ch 195; SDC 1939, § 45.1305.



§ 9-39-39 Election requirement inapplicable to jointly owned facilities contracts.

9-39-39. Election requirement inapplicable to jointly owned facilities contracts. The provisions of §§ 9-39-37 and 9-39-38 shall not apply to contracts entered into by a municipality with others for the construction, operation, or maintenance of jointly owned electric generation or transmission facilities.

Source: SDCL, § 9-39-37 as added by SL 1976, ch 84, § 2.






Chapter 40 - Utility Facilities And Revenue Bonds

§ 9-40-1 Municipal power to acquire and operate utility systems--Types of services provided--Limits of service area.

9-40-1. Municipal power to acquire and operate utility systems--Types of services provided--Limits of service area. Any municipality may purchase, construct, or otherwise acquire, establish, equip, maintain, operate, extend, or improve any system or part of system for the purpose of providing electric, gas, or other light, heat, and power for municipal, industrial, and domestic purposes; or any system or part of system of waterworks for the purpose of providing water and water supply for municipal, industrial, and domestic purposes; or any system or part of system for the collection, treatment, and disposal of sewage and other domestic, commercial, and industrial wastes; or any system for the control of floods and drainage; or any combination of such light, heat and power, waterworks, sewerage, or flood and drainage control systems, together with extensions, additions, and necessary appurtenances. The systems shall supply the municipality or any specified portion of the municipality or adjacent territory within ten miles of its corporate limits and the inhabitants thereof with electricity, gas, light, heat, power, water supply, sewerage, and flood and drainage control service. A drainage basin utility district established pursuant to chapter 46A-10B may operate within or without its boundaries.

Source: SL 1931, ch 194, § 1; SDC 1939, § 45.2401; SL 1947, ch 211, § 1; SL 1949, ch 191, § 1; SL 1957, ch 251; SL 1989, ch 388, § 16.



§ 9-40-2 Systems defined as utilities.

9-40-2. Systems defined as utilities. The term "utility" as used in this chapter means any system or part of system as referred to in § 9-40-1, and any extensions, additions, improvements, or appurtenances to any such system or combination of systems; or a drainage basin utility district established pursuant to chapter 46A-10B.

Source: SL 1931, ch 194, § 1; SDC 1939, § 45.2401; SL 1947, ch 211, § 1; SL 1949, ch 191, § 1; SL 1957, ch 251; SL 1989, ch 388, § 17.



§ 9-40-3 Combining of systems and services into single utility system.

9-40-3. Combining of systems and services into single utility system. Any combined system furnishing light, heat, power, water supply, and sewerage service, or any of such services may be hereafter acquired, established, equipped, maintained, operated, extended, or improved as a single utility under the provisions of this chapter, and any two or more systems owned and operated by a municipality may be combined for such purposes, or additional services of the types mentioned in § 9-40-1 may be added to those furnished by any utility system owned and operated by the municipality; provided, that the nature of such combined system shall be set forth and the necessity for such combination determined in and by the ordinance required by the provisions of § 9-40-5.

Source: SDC 1939, § 45.2401 as added by SL 1949, ch 191, § 1; SL 1957, ch 251.



§ 9-40-4 Utility facilities outside municipal limits.

9-40-4. Utility facilities outside municipal limits. Every municipality may procure a supply of water, electricity, or gas and may dispose of sewage outside its corporate limits, and for such purposes may construct, operate, and maintain outside its corporate limits, as a part of any such system, dams, reservoirs, intakes, spillways, conduits, or other devices to gather and store surface, flood, or other waters, pipelines, poles, wires, and cables for the transmission of water, electric current, and gas, and sewer mains, outlets, and treatment and disposal plants.

Source: SDC 1939, § 45.2401 as added by SL 1957, ch 251.



§ 9-40-4.1 Water pollution prevention contracts.

9-40-4.1. Water pollution prevention contracts. Every municipality shall have the further right, power, and authority to accept contributions or other aid from commercial, industrial, or other establishments for the purpose of aiding in the prevention or abatement of water pollution, and in furtherance of such purpose to enter into contracts and agreements, either long term or short term, with any such establishment covering the collection, treatment, or disposal by the municipality of sewage and other wastes from any establishment, the financing, construction, operation, and maintenance of facilities therefor, the charges or compensation to be paid by such establishment, the use and operation by any municipality of sewage collection, treatment, or disposal facilities owned by any such establishment, and the coordination of the sewage collection, treatment, or disposal facilities of the municipality with the sewage collection, treatment, or disposal facilities of any such establishment.

Source: SL 1975, ch 92, § 1; SL 1992, ch 60, § 2.



§ 9-40-4.2 Financial aid for sewerage and water facility systems--Federal contracts.

9-40-4.2. Financial aid for sewerage and water facility systems--Federal contracts. Every municipality may accept grants or contributions and obtain loans from the United States of America, or any agency or instrumentality thereof presently or hereafter constituted, for the purpose of aiding in financing the cost of planning, construction, equipping, acquiring, extending, and improving facilities for the collection, treatment, or disposal of sewage and other domestic, commercial, and industrial wastes, or for supplying water for municipal, industrial, and domestic use, or for any combination of sewerage and water facilities, and may enter into contracts with the United States of America or any of its agencies or instrumentalities respecting any such grants, contributions, or loans.

Source: SL 1975, ch 92, § 2; SL 1992, ch 60, § 2.



§ 9-40-4.3 Contracts and creation of body for operation of sewerage and water facility systems.

9-40-4.3. Contracts and creation of body for operation of sewerage and water facility systems. Every municipality shall have the right, power, and authority to contract with municipalities or governmental agencies within or outside the state and take all action necessary for the creation or appointment of a board, commission, authority, or such other body as the governing body of the municipality may deem proper to plan, finance, construct, equip, supervise, operate, maintain, extend, and improve any such system or systems and may prescribe the powers and duties and fix the compensation of the members thereof.

Source: SL 1975, ch 92, § 3; SL 1992, ch 60, § 2.



§ 9-40-5 Bond issue for erection or acquisition of utility--Credit of municipality not used--Authorization--Issuance--Sale.

9-40-5. Bond issue for erection or acquisition of utility--Credit of municipality not used--Authorization--Issuance--Sale. For the purpose of defraying the cost of erecting, acquiring, and establishing the utility, any municipality may borrow money and issue negotiable bonds, without pledging or using the credit of the municipality. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 1931, ch 194, § 2; SDC 1939, § 45.2402; SL 1949, ch 191, § 2; SL 1982, ch 75, § 6; SL 1984, ch 43, § 76.



§ 9-40-6 Revenue bond issue for extension or improvement of utility.

9-40-6. Revenue bond issue for extension or improvement of utility. For the purpose of defraying the cost of extensions, additions, and improvements to any utility previously owned and operated by the municipality, every municipality may borrow money and issue negotiable bonds, without pledging or using its credit, in the same manner as provided in § 9-40-5 for the establishment of any such utility.

Source: SDC 1939, § 45.2402 as added by SL 1949, ch 191, § 2.



§ 9-40-7 Additional revenue bonds authorized when original issue insufficient--Priority of issues.

9-40-7. Additional revenue bonds authorized when original issue insufficient--Priority of issues. If the governing body finds that the bonds authorized by ordinance or resolution will be insufficient to accomplish the purpose desired, additional bonds may be authorized, issued, and disposed of under the procedure provided in §§ 9-40-8 and 9-40-9, but the additional issues shall be junior to all prior issues, unless provision has been made in the contract and covenants of the first or second class municipality with the holders of the original bonds for the issuance of the additional bonds on a parity therewith.

Source: SL 1931, ch 194, § 14; SDC 1939, § 45.2414; SL 1949, ch 191, § 6; SL 1984, ch 43, § 77; SL 1992, ch 60, § 2.



§ 9-40-8 Provision for additional bond issues of equal standing.

9-40-8. Provision for additional bond issues of equal standing. Any municipality may at the time of the issuance of revenue bonds for acquisition, extensions, or improvements of any utility provide for additional bonds of the same issue for extensions, additions, and permanent improvements, to be negotiated from time to time as may be necessary to defray the cost of such extensions, additions, and improvements. Such bonds when so issued and negotiated shall have equal standing with the other bonds of the same issue.

Source: SL 1931, ch 194, § 15; SDC 1939, § 45.2415; SL 1949, ch 191, § 7.



§ 9-40-9 Provision for extension or improvement of utility by additional bond issue--Junior to prior issues.

9-40-9. Provision for extension or improvement of utility by additional bond issue--Junior to prior issues. In like manner such municipality acquiring or improving any utility under the provisions hereof may provide for additions to and extensions or improvements of such utility by an additional issue or issues of bonds in the manner and form provided in this chapter; but such additional issue or issues of bonds shall be junior to all prior issues as provided in § 9-40-7, unless provision shall have been made in the contract and covenants of the first or second class municipality with the holders of the prior bonds for the issuance of such additional bonds on a parity therewith.

Source: SL 1931, ch 194, § 16; SDC 1939, § 45.2415; SL 1949, ch 191, § 7; SL 1992, ch 60, § 2.



§ 9-40-10 Resolution or ordinance to refer to chapter--Purchase price for utility to be specified.

9-40-10. Resolution or ordinance to refer to chapter--Purchase price for utility to be specified. The resolution or ordinance shall provide that the proposed utility or the proposed extensions, additions, and improvements thereto, are to be acquired pursuant to the provisions of this chapter. It shall further describe or specify the agreed price for the purchase or acquisition of the utility, if the price has been agreed to between the owner or owners thereof and the governing body.

Source: SL 1931, ch 194, § 2; SDC 1939, § 45.2402; SL 1949, ch 191, § 2; SL 1984, ch 43, § 78.



§ 9-40-11 Ordinance provisions for utility operation and security of bondholders.

9-40-11. Ordinance provisions for utility operation and security of bondholders. A municipality acquiring, adding to, improving, or extending any utility under the provisions of this chapter may provide by ordinance or resolution duly adopted by its governing body any such lawful provisions and stipulations for the proper operation and maintenance thereof, the administration of the income and revenues, and for the security of the bondholders as the governing body may deem necessary.

Source: SL 1931, ch 194, § 17; SDC 1939, § 45.2416; SL 1949, ch 191, § 8.



§ 9-40-12 to 9-40-14. Repealed.

9-40-12 to 9-40-14. Repealed by SL 1984, ch 43, § 131.



§ 9-40-15 Bonds payable from revenue--Circumstances not requiring election.

9-40-15. Bonds payable from revenue--Circumstances not requiring election. Bonds issued pursuant to this chapter shall be payable solely from the revenue or income derived from the operation of such utility constructed or otherwise acquired or extended or improved hereunder. The municipality may, in the resolution or ordinance authorizing the bonds, provide that all or any portion of the revenue or income from the utility to be constructed, or otherwise acquired, extended, or improved hereunder, or any part thereof, be segregated from the other revenue or income of the utility, and that only the segregated portion of the revenue or income so segregated be used for the payment of such bonds. The municipality may for this purpose establish a special charge or surcharge for the services of the facilities financed by the bonds. If the bonds are made payable solely from such segregated revenue or income, or if the bonds are issued in connection with a financing agreement described in § 46A-1-49, then no election is required to authorize the issuance of the bonds, unless required by S.D. Const., Art. XIII, § 4.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405; SL 1989, ch 77; SL 1990, ch 65.



§ 9-40-15.1 Collection of charges for sewerage, water services, and drainage basin utility districts--Amount and basis of charges--Surcharge on water bills.

9-40-15.1. Collection of charges for sewerage, water services, and drainage basin utility districts--Amount and basis of charges--Surcharge on water bills. The governing body of each municipality issuing bonds under this chapter shall establish and collect equitable rates, charges, or rentals for all services and benefits furnished by such sewerage and water facility system or systems or drainage basin utility districts. The rates, charges, or rentals shall be sufficient to produce net revenues adequate to pay the principal of and interest on the bonds issued hereunder as such principal and interest become due, and to create and maintain reasonable reserves therefor. The charges may include a reasonable minimum amount for standby or ready-to-serve benefits and may be based on any factors reasonably related to the character, quantity, and quality of the service or benefits furnished. Rates and charges for sewerage improvements may, but need not, be established as a surcharge on water bills to the extent that the governing body shall determine either that water consumed is a fair measure of sewage produced or that the sewerage improvement prevents pollution of the water supply.

Source: SL 1975, ch 92, § 4; SL 1989, ch 388, § 18.



§ 9-40-16 Pledge of revenue to separate fund--Separate account for bond payments and reserve--Depreciation account and operational costs.

9-40-16. Pledge of revenue to separate fund--Separate account for bond payments and reserve--Depreciation account and operational costs. At or before the issuance of such revenue bonds the governing body by ordinance or resolution shall set aside, appropriate, and pledge the income and revenues of such utility, or such specified portion thereof as shall be determined by the governing body, into a separate and special fund or funds to be used and applied in payment of the cost thereof and in the maintenance, operation, repair, and depreciation thereof. Said ordinance or resolution shall provide that so much of the revenues from said utility as shall be necessary shall be set apart in a separate account and applied to the payment of the principal and interest of such revenue bonds and the accumulation of such reserve therefor as may be determined by the governing body to be necessary, and shall fix and determine as near as may be the monthly or annual proportion or amount of such income and revenues which is to be set aside as a proper and adequate depreciation account, and the balance shall be set aside and applied to the extent necessary for the reasonable and proper operation and maintenance thereof.

Source: SL 1931, ch 194, § 9; SDC 1939, § 45.2409; SL 1949, ch 191, § 4.



§ 9-40-17 Revenue pledged to payment of extension and improvement bonds--Prior pledge for original bond issue.

9-40-17. Revenue pledged to payment of extension and improvement bonds--Prior pledge for original bond issue. If revenue bonds were issued pursuant to this chapter to make extensions, additions, or improvements to a utility previously owned by the municipality, then only the net income or revenues from such utility as so extended, added to, or improved can be pledged to the payment of such revenue bonds. The net income from the utility as extended, added to, or improved in such case shall be the excess of revenues or income remaining from time to time after first paying all reasonable and current expenses of maintenance, repairs, replacements, and operation including the interest on any general obligation bonds authorized to construct or acquire or improve such original utility and including the necessary debt service funds required to be provided for the retirement of said bond issues, and including the interest and debt service funds required annually to be paid or set aside on any refunding bonds issued to refund such general bonds issued for the original construction or acquisition or improvement of said utility, so extended, added to, or improved.

Source: SL 1931, ch 194, § 9; SDC 1939, § 45.2409; SL 1949, ch 191, § 4.



§ 9-40-18 Taxing power not used for payment of revenue bonds--Restriction on use of other municipal funds.

9-40-18. Taxing power not used for payment of revenue bonds--Restriction on use of other municipal funds. The taxing powers of such municipality shall never be used for the payment of either the principal of or interest on revenue bonds issued pursuant to this chapter or any part thereof.

No other funds or revenues or property of said municipality shall ever be used to pay such bonds or interest thereon except as may be otherwise provided by law.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405.



§ 9-40-19 Chapter and resolution or ordinance incorporated in terms of bonds.

9-40-19. Chapter and resolution or ordinance incorporated in terms of bonds. Revenue bonds issued pursuant to this chapter shall refer expressly to the resolution or ordinance, this chapter and any acts amendatory thereto and shall state that they are subject to all of the provisions and limitations thereof, and thereby all provisions and limitations of the resolution or ordinance and of this chapter and amendments thereto shall become a part of the bonds the same as if set forth at length.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405; SL 1984, ch 43, § 79.



§ 9-40-20 Repealed.

9-40-20. Repealed by SL 1984, ch 43, § 131.



§ 9-40-21 Separate or combined acquisition of utilities--Purchase price.

9-40-21. Separate or combined acquisition of utilities--Purchase price. One or more such utilities owned by one or more persons may be acquired hereunder separately as a single enterprise or otherwise, and the governing board may agree with the owner or owners as to the value thereof and purchase the same at such agreed price or value.

Source: SL 1931, ch 194, § 3; SDC 1939, § 45.2403.



§ 9-40-22 Payment of purchase price by issuance of bonds.

9-40-22. Payment of purchase price by issuance of bonds. Any contract for the purchase, construction, or acquisition of a utility may provide that payment therefor shall be made in revenue bonds issued pursuant to this chapter.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405; SL 1982, ch 75, § 8; SL 1984, ch 43, § 80.



§ 9-40-23 Bonds set apart for payment of underlying debt--Income set aside for debt retirement.

9-40-23. Bonds set apart for payment of underlying debt--Income set aside for debt retirement. The governing body may also set apart bonds hereunder authorized equal to the amount of any lien, secured debt, or charge then subsisting against any utility at the time of the purchase or acquisition of such utility pursuant to this chapter, and shall set aside for interest and debt service funds from the balance of the income and revenues of such utility, remaining after setting aside the necessary amount or funds for the payment of principal of and interest on the revenue bonds, a sum sufficient to comply with the requirements of the instrument or contract creating the underlying lien, debt, or charge; or, if such instrument or contract does not make any provision therefor, said governing body shall fix and determine the amount which shall be set aside into said interest and debt service funds for interest and principal payments on said underlying lien, debt, or charge at the maturity thereof. Any surplus after satisfying the underlying lien, debt, or charge may be transferred to the fund for the redemption of the principal and interest of bonds issued hereunder.

Source: SL 1931, ch 194, § 18; SDC 1939, § 45.2417; SL 1949, ch 191, § 9.



§ 9-40-24 Exchange of bonds for underlying debt--Application of proceeds to debt.

9-40-24. Exchange of bonds for underlying debt--Application of proceeds to debt. Bonds may be issued and negotiated subject to this chapter, in exchange for or in satisfaction of an underlying lien, debt, or charge on the utility, and the proceeds applied in payment of the same at or before maturity of the underlying lien or debt.

Source: SL 1931, ch 194, § 18; SDC 1939, § 45.2417; SL 1949, ch 191, § 9; SL 1984, ch 43, § 81.



§ 9-40-25 Bondholders' statutory mortgage on utility--Disposition of utility prohibited until bonds retired.

9-40-25. Bondholders' statutory mortgage on utility--Disposition of utility prohibited until bonds retired. There shall be a statutory mortgage lien upon such utility and the extensions, additions, and improvements thereto acquired pursuant to this chapter, in favor of and for the equal benefit of the lawful holders of bonds issued pursuant to this chapter and interest coupons and each of them, but no such lien shall attach to or become a charge upon or against any property or utility or any part thereof previously owned by such municipality by whatever means or funds acquired. Until all such bonds are fully paid with interest, the municipality shall not sell or otherwise dispose of said utility and shall not establish, authorize, or grant a franchise for the operation of any other utility for supplying like products or services in competition therewith.

Source: SL 1931, ch 194, § 6; SDC 1939, § 45.2406; SL 1949, ch 191, § 3.



§ 9-40-26 Statutory lien continued until bonds paid.

9-40-26. Statutory lien continued until bonds paid. Any such utility shall remain subject to the statutory lien described in § 9-40-25, subject always, however, to the limitations specified in said section, until the payment in full of the principal and interest of such bonds.

Source: SL 1931, ch 194, § 7; SDC 1939, § 45.2407.



§ 9-40-27 Enforcement by bondholders of statutory mortgage and requirements of chapter.

9-40-27. Enforcement by bondholders of statutory mortgage and requirements of chapter. Any holder of bonds issued pursuant to this chapter or of any of the coupons may by proper proceeding protect and enforce the statutory mortgage lien conferred by § 9-40-25 and may enforce and compel performance of all duties required by this chapter, including the making and collecting of sufficient rates, the segregation of the income and revenue, and the proper application thereof.

Source: SL 1931, ch 194, § 7; SDC 1939, § 45.2407.



§ 9-40-28 Rates to cover bond retirement and operational costs.

9-40-28. Rates to cover bond retirement and operational costs. The rates to be charged for the service from such utility shall be sufficient to provide for the payment of interest upon all bonds and to create a debt service fund to pay the principal thereof as and when the same becomes due, and to provide for the operation and maintenance and repairs thereof and depreciation, and shall be revised from time to time so as to produce these amounts.

Source: SL 1931, ch 194, § 9; SDC 1939, § 45.2409; SL 1949, ch 191, § 4.



§ 9-40-29 Municipality to pay for services rendered by utility.

9-40-29. Municipality to pay for services rendered by utility. The reasonable cost and value of any service rendered to such municipality by such utility subject to revenue bonds issued pursuant to this chapter shall be charged against the municipality and shall be paid for monthly as the service accrues from the current funds applicable to the payment thereof, or from proceeds of taxes which such municipality is hereby authorized and required to levy in an amount sufficient for that purpose. Such funds paid for service shall be accounted for in the same manner as other revenues of such utility.

Source: SL 1931, ch 194, § 12; SDC 1939, § 45.2412.



§ 9-40-30 Surplus transferred to depreciation account.

9-40-30. Surplus transferred to depreciation account. If any surplus shall be accumulated at any time in the operation and maintenance fund, in excess of a reasonable reserve for current and anticipated expenses of operation and maintenance and in excess of the amount currently required to be set aside for the payment of any outstanding revenue bonds and interest thereon and for the accumulation of a reserve securing such bond and interest payments, in accordance with the ordinances or resolutions authorizing said bonds, any such surplus or any part thereof may be transferred at any time by the governing body to the depreciation account to be used for any improvements, extensions, or additions to such utility as provided in § 9-40-31, or for the redemption of any bonds which constitute a lien upon the earnings of the utility, as and when the same become redeemable by their terms.

Source: SL 1931, ch 194, § 10; SDC 1939, § 45.2410; SL 1949, ch 191, § 5; SL 1953, ch 265.



§ 9-40-31 Expenditures from depreciation account--Investment of accumulations.

9-40-31. Expenditures from depreciation account--Investment of accumulations. The funds accumulating to the depreciation account shall be expended in balancing depreciation in such utility, or in making any constructions, extensions, or additions thereto. Any such accumulations may be invested as the governing body may designate, to the same extent and in the same manner as any other funds of the municipality may be invested as otherwise provided by law; and if invested, the income from such investment shall be carried into the depreciation account.

Source: SL 1931, ch 194, § 11; SDC 1939, § 45.2411.



§ 9-40-32 Surplus applied to other municipal or public purposes.

9-40-32. Surplus applied to other municipal or public purposes. If any surplus, as defined in § 9-40-30, remains in the operation and maintenance fund upon the expiration of any fiscal year, and the governing body determines that such surplus is not needed for the maintenance of the depreciation account, said surplus may be transferred to any other fund of the municipality in accordance with the provisions of § 9-21-26.1, and may be used for any proper municipal purpose as directed by the governing body, or may be transferred to a public school district as provided in § 9-21-28, or a hospital corporation as provided in chapter 34-9; provided that all such surplus funds on hand at any time prior to such transfer shall be available and shall be used to such extent as may be required for the payment of principal and interest on any outstanding revenue bonds, if other net revenues of the utility are insufficient for such purpose, and no such transfer shall at any time be made in contravention of any covenant of the municipality contained in the ordinances of resolutions authorizing said bonds.

Source: SDC 1939, § 45.2410 as added by SL 1953, ch 265.



§ 9-40-33 Receivership on default or mismanagement--Powers of receiver.

9-40-33. Receivership on default or mismanagement--Powers of receiver. If there be any default in the payment of the principal or interest of any bonds issued pursuant to this chapter, or in any other condition thereof materially affecting the rights of any bondholder, and such default shall continue for a period of not less than three months, or if said utility affected by said bonds or subject to the payment thereof be mismanaged by the municipal authorities in charge thereof, or if the revenues from such utility be dissipated, wasted, or be diverted from their proper application to the payment of said bonds and to the operation, maintenance, and upkeep of said utility, then any court having jurisdiction of the action, in a proper suit commenced by either a resident taxpayer of said municipality whose rights may have been or may be affected, injured, or lost thereby, or commenced by any bondholder similarly affected by any such default, may appoint a receiver to operate and administer such utility subject to the payment thereof or subject to the lien declared in § 9-40-25, with power on the part of such receiver to charge and collect rates reasonably sufficient to provide for the payment of any bonds or obligations subsisting against such utility, and for the payment of the maintenance and operating expenses, including the expenses of administration, and to apply the net income and revenue in conformity with this chapter and the ordinance referred to therein.

Source: SL 1931, ch 194, § 8; SDC 1939, § 45.2408.



§ 9-40-34 Judicial approval of rates charged during receivership--Criteria for establishment of rates.

9-40-34. Judicial approval of rates charged during receivership--Criteria for establishment of rates. The court appointing the receiver authorized by § 9-40-33 shall first approve such rates and in doing so the receiver and the court shall take into consideration the capital cost of such utility and the expenses reasonably required to operate and maintain the utility as well as any schedule of rates previously adopted by such municipality or fixed by a valid contract between the first or second class municipality and any third persons.

Source: SL 1931, ch 194, § 8; SDC 1939, § 45.2408; SL 1992, ch 60, § 2.



§ 9-40-35 Termination of receivership and restoration of municipal control.

9-40-35. Termination of receivership and restoration of municipal control. When and if the default described in § 9-40-33 be made good through the operation of such utility by such receiver, then such utility and the operation and control thereof shall be restored to the proper municipal authorities by court order.

Source: SL 1931, ch 194, § 8; SDC 1939, § 45.2408.



§ 9-40-36 Repealed.

9-40-36. Repealed by SL 1984, ch 43, § 131.



§ 9-40-37 Sale and lease-back arrangements for waterworks and waste disposal facilities.

9-40-37. Sale and lease-back arrangements for waterworks and waste disposal facilities. The governing body of a municipality may by ordinance exercise all the powers conferred on the South Dakota Building Authority and the Governor pursuant to §§ 5-12-15, 5-12-19 and 5-12-42 to 5-12-45, inclusive, with respect to the acquisition, lease, sale, and leaseback of land, improvements and equipment comprising all or a portion of a system or part of system of waterworks for the purpose of providing water and water supply for municipal, industrial, and domestic purposes, and any system or part of system for the collection, treatment, and disposal of sewage and other domestic, commercial, and industrial wastes, together with extensions, additions, and necessary appurtenances all as provided in this chapter. However, the proceeds of the sale of any such facilities are subject to § 6-13-8.

Source: SL 1985, ch 66, § 1; SL 1988, ch 64, §§ 8, 54; SL 1989, ch 30, § 23.



§ 9-40-38 Sale of waterworks and waste disposal facilities--Conditions.

9-40-38. Sale of waterworks and waste disposal facilities--Conditions. Subject only to the limitation hereinafter set forth, the governing body of a municipality may by ordinance authorize the sale of land, improvements and capital equipment comprising all or a portion of a system or part of system of waterworks, or sewage and waste disposal described in § 9-40-1. Any sale made pursuant to this section is subject to the following conditions:

(1) The sale price shall be not less than the greater of an amount equal to the depreciated value of the facilities sold or an amount sufficient to pay, redeem, or discharge all outstanding indebtedness of the municipality incurred with respect to the facilities sold;

(2) The sale proceeds are subject to § 6-13-8; and

(3) At the time of sale the municipality shall enter into a franchise agreement, a utility service contract, or other contract, requiring the purchaser to furnish to the municipality, its residents and users located in the area now served by the facilities sold, utility service, at such rates as are approved by the municipality or another governmental entity having rate regulating authority, if any, and on such further terms and conditions as are determined by the municipality's governing body. The municipality may enter into all other contracts considered necessary or desirable with respect to the facility being sold, including but not limited to, contracts relating to the operation, maintenance, insurance, improvements, replacement, and extension of the facilities sold or similar new facilities to be operated in conjunction therewith by the municipality or the other contracting party.
Source: SL 1985, ch 66, § 2; SL 1988, ch 64, §§ 8, 54; SL 1989, ch 30, § 24.



§ 9-40-39 Tax exemption of waterworks and waste disposal facilities.

9-40-39. Tax exemption of waterworks and waste disposal facilities. All land, improvements and capital equipment owned, leased, acquired, or operated by the municipality pursuant to a lease having a fixed term plus renewal options exceeding three years or a lease-purchase or installment purchase contract, or pursuant to an operating contract described in § 9-40-38 constitute a separate class of property which is exempt from all taxation.

Source: SL 1985, ch 66, § 3.



§ 9-40-40 Sale and lease-back powers additional--Restrictions.

9-40-40. Sale and lease-back powers additional--Restrictions. The powers conferred by §§ 9-40-37 and 9-40-38 are in addition to all other powers conferred upon the governing body of any municipality, and their exercise shall be subject only to such restrictions as may be provided by the South Dakota Constitution and are not subject to any restriction or procedural requirements prescribed by any other law.

Source: SL 1985, ch 66, § 4.



§ 9-40-41 Drainage utility fund--Fees.

9-40-41. Drainage utility fund--Fees. A governing body that establishes a flood or drainage control utility may adopt the same fee structure authorized for drainage basin utility districts in §§ 46A-10B-20, 46A-10B-21, and 46A-10B-22. Any fees collected pursuant to this section shall be placed in a special fund and may only be used to pay for new drainage improvements, maintenance of existing drainage improvements, and operation of the drainage utility. The provisions of §§ 46A-10B-24, 46A-10B-25, and 46A-10B-28 also apply to any fees collected by a municipality pursuant to this section.

Source: SL 2013, ch 39, § 2.






Chapter 41 - Municipal Telephone Systems

§ 9-41-1 Power of municipality to establish and operate telephone system--Connection and joint operation with rural telephone system.

9-41-1. Power of municipality to establish and operate telephone system--Connection and joint operation with rural telephone system. Every first or second class municipality by itself or in conjunction with others within or without such municipality, subject to the supervision of the Public Utilities Commission as otherwise provided by law, may establish, maintain, operate, and regulate a telephone system and related services for its customers, and such power shall include, without being limited by this section, the power to contract with the owners of rural telephone lines serving the surrounding area and, under such contracts, the municipality may build and maintain telephone lines or cable to connect with the rural lines at the boundaries of the municipality and the municipality may perform the switching service for such rural telephone lines, or permit the owner of such rural lines to do the switching in the central office of the municipality on a lease basis, and, in general, facilitate telephone service between the municipality and the country, and, if such rural lines are financed in whole or in part by the United States government or an agency thereof, such contract or lease between the municipality and the owner of the rural lines may be for the duration of the loan made by the government or its agency.

Source: SL 1907, ch 88; RC 1919, § 6170 (7); SDC 1939, § 45.0202 (12); SL 1955, ch 198; SL 1984, ch 60; SL 1992, ch 60, § 2.



§ 9-41-1.1 Purchase of equipment for resale.

9-41-1.1. Purchase of equipment for resale. Notwithstanding the provisions of chapter 5-18A or any of the provisions of Title 9 regarding the sale and purchase of property, a municipality operating a telephone system pursuant to § 9-41-1 may lease and purchase equipment for resale to its customers and may contract for services relating to the lease, purchase, sale, installation, and maintenance of such property, in a manner and for a price and terms determined by the governing body. If practicable the governing body shall secure at least two competitive quotations and retain them for its files.

Source: SL 1982, ch 80; SL 2011, ch 2, § 116.



§ 9-41-2 Revenue bonds authorized--Issuance--Sale--Segregated revenue or income.

9-41-2. Revenue bonds authorized--Issuance--Sale--Segregated revenue or income. To pay the cost of the improvement, expansion, reconstruction, and operation of telephone lines or facilities, every municipality may borrow money and issue negotiable bonds, without pledging or using the credit of the municipality. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B. Bonds issued pursuant to this section may be payable solely from the revenue or income derived from the operation of the facilities that were constructed, expanded, or improved. The municipality may, in a resolution or ordinance authorizing the bonds, provide that all or any portion of the revenue or income from the facilities to be constructed, expanded, or improved, or any part thereof, shall be segregated from the other revenue or income of the facilities, and that only the segregated portion of the revenue or income shall be used for the payment of such bonds. The municipality may establish a special charge or surcharge for the services of the facilities financed by the bonds. However, the municipality shall obtain Public Utilities Commission approval before establishing a special charge or surcharge on any services which are regulated. If the bonds are payable solely from such segregated revenue or income, no election is required to authorize the issuance of the bonds, unless required by S.D. Const., Art. XIII, § 4.

Source: SL 1953, ch 275, § 1; SDC Supp 1960, § 45.24C01; SL 1982, ch 75, § 9; SL 1984, ch 43, § 82; SL 1995, ch 51.



§ 9-41-3 Additional bonds authorized when original issue insufficient--Priority of issues.

9-41-3. Additional bonds authorized when original issue insufficient--Priority of issues. If the governing body finds that the bonds authorized by the original resolution or ordinance shall be insufficient to accomplish the purpose desired, additional bonds may be authorized, issued, and disposed of under the procedure provided in this chapter, but the additional issues shall be junior to all prior issues, unless provision has been made in the contract and covenants of the first or second class municipality with the holders of the original bonds for the issuance of additional bonds on a parity therewith.

Source: SL 1953, ch 275, § 6; SDC Supp 1960, § 45.24C06; SL 1984, ch 43, § 83; SL 1992, ch 60, § 2.



§ 9-41-4 Ordinance provisions for operation of system and security of bondholders.

9-41-4. Ordinance provisions for operation of system and security of bondholders. A municipality so improving, expanding, or reconstructing its telephone lines or facilities may provide by ordinance or resolution duly adopted by its governing body any such lawful provisions and stipulations for the proper operation and maintenance thereof, the administration of the income and revenues, and for the security of the bondholders as a governing body may deem necessary.

Source: SL 1953, ch 275, § 7; SDC Supp 1960, § 45.24C07.



§ 9-41-5 , 9-41-6. Repealed.

9-41-5, 9-41-6. Repealed by SL 1984, ch 43, § 131.



§ 9-41-7 Bondholders' statutory mortgage on telephone improvements--Disposition of system prohibited until bonds retired.

9-41-7. Bondholders' statutory mortgage on telephone improvements--Disposition of system prohibited until bonds retired. There shall be a statutory mortgage lien upon the improvements, expanded or reconstructed telephone plant in favor of and for the equal benefit of the lawful holders of said bonds and interest coupons, and each of them, but no such lien shall attach to or become a charge upon or against those portions of the municipality's telephone lines or facilities which were not improved, expanded, or reconstructed with the proceeds of the revenue bonds. Until all such bonds are fully paid with interest, the municipality shall not sell or otherwise dispose of its improved, expanded, or reconstructed telephone lines or facilities and shall not establish, authorize, or grant a franchise for the operation of any other telephone company for furnishing exchange telephone service in competition with the municipal telephone lines and facilities within the municipal limits.

Source: SL 1953, ch 275, § 3; SDC Supp 1960, § 45.24C03.



§ 9-41-8 Pledge of telephone revenues to separate fund--Separate account for bond payments and reserve--Depreciation account and operational expenses.

9-41-8. Pledge of telephone revenues to separate fund--Separate account for bond payments and reserve--Depreciation account and operational expenses. At or before the issuance of such revenue bonds, the governing body by ordinance or resolution shall set aside, appropriate, and pledge the income and revenues of its telephone lines and facilities, or such specified portion thereof as shall be determined by the governing body into a separate fund or funds thereby used and applied in payment of the cost thereof and in the maintenance, operation, repair, and depreciation thereof. Said ordinance or resolution shall provide that so much of the revenues from the telephone lines or facilities as shall be necessary shall be set apart in a separate account and applied to the payment and interest of such revenue bonds and the accumulation of such reserve therefor as may be determined by the governing body to be necessary, and shall fix and determine as near as may be the monthly or annual proportion or amount of such income and reserve which is to be set aside as a proper and adequate depreciation account, and the balance shall be set aside and applied to the extent for the reasonable and proper operation and maintenance thereof.

Source: SL 1953, ch 275, § 4; SDC Supp 1960, § 45.24C04.



§ 9-41-9 Rates supervised by Public Utilities Commission--Sufficient for bond retirement and operation.

9-41-9. Rates supervised by Public Utilities Commission--Sufficient for bond retirement and operation. The rates to be charged by the municipality for the telephone service shall be subject to the supervision of the Public Utilities Commission and shall be sufficient to provide for the payment of interest upon all bonds and to create a debt service fund to pay the principal thereof as and when the same becomes due and to provide for the operation and maintenance and repairs thereof and depreciation and shall be revised from time to time with the consent of the Public Utilities Commission so as to produce these amounts.

Source: SL 1953, ch 275, § 4; SDC Supp 1960, § 45.24C04.



§ 9-41-10 Transfer of surplus to depreciation account.

9-41-10. Transfer of surplus to depreciation account. If any surplus shall be accumulated at any time in the operation and maintenance fund, in excess of a reasonable reserve for current and anticipated expenses of operation and expenses, any such excess may be transferred at any time by the governing body to the depreciation account to be used for any improvements, expansion, or reconstruction of the municipality's telephone lines or facilities, or for the redemption of any bonds which constitute a lien on the earnings of the telephone lines or facilities, as and when the same become redeemable by their terms.

Source: SL 1953, ch 275, § 5; SDC Supp 1960, § 45.24C05.



§ 9-41-11 Severability of chapter and resolutions.

9-41-11. Severability of chapter and resolutions. If any provision of this chapter, or of any resolution or resolutions authorizing the issuance of bonds pursuant to this chapter, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of this chapter or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of this chapter, and the provisions and applications of this chapter are declared to be severable.

Source: SL 1953, ch 275, § 8; SDC Supp 1960, § 45.24C08.






Chapter 41A - Municipal Power Agencies

§ 9-41A-1 Definition of terms.

9-41A-1. Definition of terms. Terms used in this chapter, unless the context plainly otherwise requires, mean:

(1) "Agency agreement," the written agreement between or among two or more cities establishing a municipal power agency;

(2) "City," a city organized and existing under the laws of South Dakota, and authorized by such laws or charter to engage in the local distribution and sale of electric energy. Any city so engaged on January 1, 1978, may continue the distribution and sale of electric energy, and every city now or hereafter authorized may exercise, either individually or as a member of a municipal power agency, all of the powers granted in this chapter;

(3) "City council," the city council or other similar board, commission, or body within a city which is charged by law or its charter with the general control of the city's governmental affairs;

(4) "Distribution," the conveyance of electric energy to retail consumers from a transmission system, or from a generation facility situated within or in the immediate vicinity of a city;

(5) "Generation," the production of electricity by any means and the acquisition of fuel of any kind for that purpose, and includes but is not limited to the acquisition of fuel deposits and the acquisition or construction and operation of facilities for extracting fuel from natural deposits, for converting it for use in another form, for burning it in place, and for transportation and storage;

(6) "Governing body," the city council or, if another board, commission, or body is empowered by law or its charter or by resolution of the city council to establish and regulate rates and charges for the distribution of electric energy within the city, such board, commission, or body shall be deemed to be the governing body. When the levy of a tax or the incurring of an obligation payable from taxes or any other action of the board, commission, or body requires the concurrence, approval, or independent action of the city council or another body under the city's charter or any other law, the action shall not be exercised under this chapter until the concurrence or approval is received or the independent action is taken. The concurrence of the city council or other elected body charged with the general management of a city shall be required, prior to the adoption by the city of any resolution approving an agency agreement or any amendment thereto;

(7) "Municipal power agency," a separate political subdivision and municipal corporation created by agreement between or among two or more cities exercising any of the powers of acquisition, construction, reconstruction, operation, repair, extension, or improvement of electric generation or transmission facilities or the acquisition of any interest therein or any right to part or all of the capacity thereof;

(8) "Project," any plant, works, system, facilities, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances hereto, used or useful in the generation, production, transmission, purchase, sale, exchange, or interchange of electric energy or any interest therein or capacity thereof;

(9) "Public agency," any city or other municipal corporation, political subdivision, governmental unit, or public corporation created by or pursuant to the laws of this state or of another state or of the United States, and any state or the United States, and any person, board, or other body declared by the laws of any state or the United States to be a department, agency, or instrumentality thereof;

(10) "Real property," lands, structures, franchises, and interests in land, including but not limited to lands under water, riparian rights, fees simple absolute, lesser interests such as easements, rights-of-way, uses, leases, licenses, and all other incorporeal hereditaments, legal and equitable estates, interests, and rights, terms of years, liens on real property by way of judgments, mortgages, or otherwise, and claims for damage to real property;

(11) "Transmission," the transfer of electric energy from a generating facility to, between, or among one or more cities or municipal power agencies or other persons with whom they may contract, and includes but is not limited to conversion of current and voltage and transfer of energy from another source in exchange for energy supplied by the contracting parties, but does not include distribution.
Source: SL 1978, ch 66, § 1.



§ 9-41A-2 Formation of agency by agency agreement.

9-41A-2. Formation of agency by agency agreement. Two or more first or second class municipalities may form a municipal power agency by the execution of an agency agreement authorized by a resolution of the governing body of each municipality.

Source: SL 1978, ch 66, § 2; SL 1992, ch 60, § 2.



§ 9-41A-3 Contents of agency agreement.

9-41A-3. Contents of agency agreement. The agency agreement authorized in § 9-41A-2 shall state:

(1) That the municipal power agency is created and incorporated under the provisions of this chapter as a municipal corporation and a political subdivision of the state, to exercise thereunder a part of the sovereign powers of the state;

(2) The name of the agency, which shall include the words "municipal power agency";

(3) The names of the first and second class municipalities which have approved the agency agreement and are the initial members of the municipal power agency;

(4) The names and addresses of the persons initially appointed by the resolutions approving the agreement to act as the representatives or alternate representatives of the first and second class municipalities, respectively, in the exercise of their powers as members;

(5) Limitations upon the terms of representatives or alternate representatives of the respective member first and second class municipalities, provided that the representatives or alternate representatives shall be selected and vacancies in their offices declared and filled by resolutions of the governing bodies of the respective municipalities;

(6) The names of the initial board of directors of the municipal power agency, who shall be not less than three persons who are representatives of the respective member first and second class municipalities, selected by the representatives; or the agreement may provide that the representatives of the member municipalities from time to time shall be and constitute the board of directors;

(7) The location by municipality, or other community in the state, of the registered office of the municipal power agency;

(8) That the first and second class municipalities which are members of the municipal power agency are not liable for its obligations; and

(9) Any other provision for regulating the business of the municipal power agency or the conduct of its affairs which may be agreed by the member first and second class municipalities.
Source: SL 1978, ch 66, § 3; SL 1992, ch 60, § 2.



§ 9-41A-4 Filing of agency agreement and resolutions--Certificate issued.

9-41A-4. Filing of agency agreement and resolutions--Certificate issued. The agency agreement and a certified copy of the resolution of the governing body of each first or second class municipality shall be filed with the secretary of state. If the agency agreement conforms to the requirements of this section, the secretary of state shall record it and issue and record a certificate of incorporation. The certificate shall state the name of the municipal power agency and the date of incorporation.

Source: SL 1978, ch 66, § 4; SL 1992, ch 60, § 2.



§ 9-41A-5 Commencement of corporate existence--Certificate as evidence of incorporation.

9-41A-5. Commencement of corporate existence--Certificate as evidence of incorporation. Upon the issuance of the certificate of incorporation, the existence of the municipal power agency as a political subdivision of the state and a municipal corporation shall begin. The certificate of incorporation shall be conclusive evidence of the due and valid incorporation of the municipal power agency.

Source: SL 1978, ch 66, § 4.



§ 9-41A-6 Powers of city representatives--Meetings--Quorum.

9-41A-6. Powers of city representatives--Meetings--Quorum. Except as otherwise provided in the agency agreement or the bylaws, the duly authorized representatives of each member first or second class municipality shall act as, and vote on behalf of, the municipality. An alternate representative may be appointed by a member municipality and, in the absence of the representative, may act as, and vote on behalf of, the municipality except where the agency agreement or bylaws provide otherwise, representatives of the member municipalities shall hold at least one meeting each year for the election of directors and for the transaction of any other business. Unless the agency agreement or bylaws prescribe otherwise, special meetings of the representatives may be called for any purpose upon written request to the president or secretary to call the meeting. The officer shall give notice of the meeting to be held between three and sixty days after receipt of the request. Unless the agency agreement or bylaws provide for a different percentage, a quorum for a meeting of the representatives of the member municipalities is a majority of the total representatives.

Source: SL 1978, ch 66, § 10; SL 1992, ch 60, § 2.



§ 9-41A-7 Expenses of formation of agency--City representatives' expenses.

9-41A-7. Expenses of formation of agency--City representatives' expenses. Each member first or second class municipality may appropriate money for the payment of expenses of the formation of the municipal power agency and of its representative in exercising its functions as a member of the agency.

Source: SL 1978, ch 66, § 12; SL 1992, ch 60, § 2.



§ 9-41A-8 Amendment of agency agreement--Ratification and filing.

9-41A-8. Amendment of agency agreement--Ratification and filing. The agency agreement may be amended as proposed at any meeting of the representatives of the members for which notice, stating the purpose, shall be given to each representative and, unless the agency agreement or bylaws require otherwise, shall become effective when ratified by resolutions of a majority of the governing bodies of the member first or second class municipalities. Each amendment and the resolutions approving it shall be filed for record with the secretary of state.

Source: SL 1978, ch 66, § 11; SL 1992, ch 60, § 2.



§ 9-41A-9 Initial meeting of directors.

9-41A-9. Initial meeting of directors. After commencement of existence, the first meeting of the board of directors shall be held at the call of the directors, after notice, for the purpose of adopting the initial bylaws, electing officers, and for any other business that comes before the meeting.

Source: SL 1978, ch 66, § 5.



§ 9-41A-10 Adoption of bylaws--Contents.

9-41A-10. Adoption of bylaws--Contents. The bylaws of the municipal power agency, and any amendments thereto, shall be proposed by the board of directors and shall be adopted by the representatives of the member first and second class municipalities, at a meeting held after notice. Subject to the provisions of the agency agreement, the bylaws shall state:

(1) The qualifications of member first and second class municipalities, and limitations upon their number;

(2) Conditions of membership;

(3) Manner and time of calling regular meetings of representatives of member first and second class municipalities;

(4) Manner and conditions of termination of membership; and

(5) Other provisions for regulating the affairs of the municipal power agency as the representatives of the member first and second class municipalities shall determine to be necessary.
Source: SL 1978, ch 66, § 6; SL 1992, ch 60, § 2.



§ 9-41A-11 Registered office of agency--Change of location.

9-41A-11. Registered office of agency--Change of location. Every municipal power agency shall maintain an office in this state to be known as its registered office. When a municipal power agency desires to change the location of its registered office, it shall file with the secretary of state a certificate of change of location of the registered office, stating the new location by municipality, or other community and the effective date of change. If the certificate of change of location has been duly filed, the board of directors may make the change without any further action.

Source: SL 1978, ch 66, § 7; SL 1992, ch 60, § 2.



§ 9-41A-12 Composition and powers of board of directors--Terms of office--Filling of vacancies.

9-41A-12. Composition and powers of board of directors--Terms of office--Filling of vacancies. The agency agreement or the bylaws may prescribe the number, term of office, powers, authority, and duties of directors, the time and place of their meetings, and other regulations concerning directors. Unless the agency agreement or bylaws prescribe otherwise, the term of office of a director shall be for one year. Each director shall hold office for the term for which he has been selected and until a qualified successor has been selected. Unless the agency agreement or bylaws prescribe otherwise, any vacancy occurring on the board shall be filled by a person nominated by the remaining members of the board and elected by a majority of representatives of the member first or second class municipalities.

Source: SL 1978, ch 66, § 8; SL 1992, ch 60, § 2.



§ 9-41A-13 Meetings of directors--Quorum.

9-41A-13. Meetings of directors--Quorum. Unless the agency agreement or bylaws prescribe otherwise, a meeting of the board of directors may be held at any place, within or without the state, designated by the board, after notice, and an act of the majority of the directors present at a meeting at which a quorum is present is the act of the board. Unless the agency agreement or bylaws provide for a different percentage, a quorum for meetings of the board of directors is a majority of the membership of the board.

Source: SL 1978, ch 66, §§ 8, 10.



§ 9-41A-14 Appointment of officers of agency--Removal--Powers and duties.

9-41A-14. Appointment of officers of agency--Removal--Powers and duties. Unless the agency agreement or bylaws prescribe otherwise, the board of directors shall appoint a president from its membership, and a secretary and treasurer, and any other officers or agents deemed to be necessary, who may be representatives or directors. An officer may be removed with or without cause by the board of directors. Officers of the municipal power agency shall have the authority and duties in the management of the business of the municipal power agency that the agency agreement or bylaws prescribe, or, in the absence of such prescription, as the board of directors determines.

Source: SL 1978, ch 66, § 9.



§ 9-41A-15 Employee unions and collective bargaining.

9-41A-15. Employee unions and collective bargaining. Employees of a municipal power agency shall be public employees within the meaning of § 3-18-1, and the provisions of chapter 3-18 shall apply to a municipal power agency.

Source: SL 1978, ch 66, § 51.



§ 9-41A-16 Indemnity of officers and employees for official acts--Liability insurance for protection.

9-41A-16. Indemnity of officers and employees for official acts--Liability insurance for protection. A municipal power agency may indemnify any director, officer, employee, or agent of the municipal power agency, in connection with any threatened, pending, or completed action, suit, or proceeding, arising out of an act or omission occurring within the scope of the employment or exercise of duty by such director, officer, employee or agent as provided in § 3-19-1. The municipal power agency may also procure insurance against any such liability of a director, officer, employee, or agent in such amount as the board of directors of the agency may determine to be necessary or desirable, without regard to the indemnity limit set forth in § 3-19-2.

Source: SL 1978, ch 66, § 43.



§ 9-41A-17 Powers exercised by directors--Good faith required.

9-41A-17. Powers exercised by directors--Good faith required. All powers of the municipal power agency shall be exercised by its board of directors, unless otherwise provided by the agency agreement or bylaws. Directors shall discharge their duties in good faith.

Source: SL 1978, ch 66, §§ 8, 13.



§ 9-41A-18 Action through agents or by contract.

9-41A-18. Action through agents or by contract. A municipal power agency may perform any act authorized by sections of this chapter through or by means of its officers, agents, or employees or by contract with any person.

Source: SL 1978, ch 66, § 18.



§ 9-41A-19 Acquisition, maintenance, and improvement of projects--Agency.

9-41A-19. Acquisition, maintenance, and improvement of projects--Agency. A municipal power agency may plan, acquire, construct, reconstruct, operate, maintain, repair, extend, or improve one or more projects within or outside the state; or acquire any interest in or any right to capacity of a project and may act as agent, or designate one or more of the other persons participating in a project to act as its agent, in connection with the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, or improvement of the project.

Source: SL 1978, ch 66, § 14.



§ 9-41A-20 Investigation, surveys, and estimates of additional sources of energy.

9-41A-20. Investigation, surveys, and estimates of additional sources of energy. A municipal power agency may investigate the desirability of and necessity for additional sources and supplies of electric energy, and make studies, surveys, and estimates as may be necessary to determine the feasibility and cost thereof.

Source: SL 1978, ch 66, § 30.



§ 9-41A-21 Cooperation with others in development of energy sources.

9-41A-21. Cooperation with others in development of energy sources. A municipal power agency may cooperate with other persons in the development of sources and supplies of electric energy.

Source: SL 1978, ch 66, § 16.



§ 9-41A-22 Applications to regulatory agencies--Compliance with requirements.

9-41A-22. Applications to regulatory agencies--Compliance with requirements. A municipal power agency may apply to any public agency for consents, authorizations, or approvals required for any project within its powers and take all actions necessary to comply with the conditions thereof.

Source: SL 1978, ch 66, § 17.



§ 9-41A-23 Determination of location and character of projects.

9-41A-23. Determination of location and character of projects. A municipal power agency may determine the location and character of, and all other matters in connection with, any and all projects it is authorized to acquire, hold, establish, effectuate, operate, or control.

Source: SL 1978, ch 66, § 26.



§ 9-41A-24 Contracts for project construction and sale of energy.

9-41A-24. Contracts for project construction and sale of energy. A municipal power agency may contract with any person, within or outside the state, for the construction of any project or for the sale or transmission of electric energy generated by any project, or for any interest therein or any right to capacity thereof, on such terms and for such period of time as its board of directors determines.

Source: SL 1978, ch 66, § 27.



§ 9-41A-25 Purchase, sale, and transmission of electric energy--Agreements.

9-41A-25. Purchase, sale, and transmission of electric energy--Agreements. A municipal power agency may purchase, sell, exchange, or transmit electric energy within and outside the state in amounts it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and may enter into agreements with any person with respect to that purchase, sale, exchange, or transmission, on terms and for a period of time as its board of directors determines.

Source: SL 1978, ch 66, § 28.



§ 9-41A-26 Powers over money.

9-41A-26. Powers over money. A municipal power agency may acquire, hold, use, and dispose of income, revenues, funds, and money.

Source: SL 1978, ch 66, § 19.



§ 9-41A-27 Acceptance of loans and grants--Compliance with conditions.

9-41A-27. Acceptance of loans and grants--Compliance with conditions. A municipal power agency may contract for and accept any gifts or grants or loans of funds or property or financial or other aid in any form from any public agency or other person, and may comply, subject to the provisions of this chapter with the terms and conditions thereof.

Source: SL 1978, ch 66, § 30.



§ 9-41A-28 Borrowing power--Bonds and notes.

9-41A-28. Borrowing power--Bonds and notes. A municipal power agency may borrow money and issue negotiable bonds or notes, secured or unsecured, in accordance with §§ 9-41A-38 to 9-41A-50, inclusive.

Source: SL 1978, ch 66, § 23.



§ 9-41A-29 Investment of funds.

9-41A-29. Investment of funds. Subject to any agreement with bondholders or noteholders, a municipal power agency may invest money of the municipal power agency not required for immediate use, including proceeds from the sale of any bonds or notes, in obligations, securities, and other investments as the municipal power agency shall deem prudent.

Source: SL 1978, ch 66, § 24.



§ 9-41A-30 Powers over personal property.

9-41A-30. Powers over personal property. A municipal power agency may acquire, own, hire, use, operate, and dispose of personal property.

Source: SL 1978, ch 66, § 20.



§ 9-41A-31 Powers over real property.

9-41A-31. Powers over real property. A municipal power agency may acquire, own, use, lease as lessor or lessee, operate, and dispose of real property and interests in real property, and make improvements thereon.

Source: SL 1978, ch 66, § 21.



§ 9-41A-32 Power of eminent domain.

9-41A-32. Power of eminent domain. A municipal power agency may exercise the power of eminent domain in accordance with §§ 9-41A-51 and 9-41A-52.

Source: SL 1978, ch 66, § 25.



§ 9-41A-33 Franchises and leases of facilities.

9-41A-33. Franchises and leases of facilities. A municipal power agency may grant the use by franchise, lease, or otherwise, and make charges for the use of any property or facility owned or controlled by it.

Source: SL 1978, ch 66, § 22.



§ 9-41A-34 Encumbrance of property to secure obligations.

9-41A-34. Encumbrance of property to secure obligations. A municipal power agency may mortgage, pledge, and grant a security interest in any or all of its real and personal property to secure the payment of its bonds, notes, or other obligations or contracts.

Source: SL 1978, ch 66, § 31.



§ 9-41A-35 Insurance against losses to property.

9-41A-35. Insurance against losses to property. A municipal power agency may procure insurance against any losses in connection with its property, operations, or assets in such amounts and from such insurers as it deems desirable.

Source: SL 1978, ch 66, § 29.



§ 9-41A-36 Payments in lieu of property tax--Valuation of property.

9-41A-36. Payments in lieu of property tax--Valuation of property. A municipal power agency shall pay to each taxing agency within whose taxing jurisdiction its property is situated, in lieu of taxes on its property, the amounts of the taxes which would be payable if its property were owned by a private person. For this purpose the property of a municipal power agency shall be valued in the same manner and by the same procedure as the property of private persons.

Source: SL 1978, ch 66, § 32.



§ 9-41A-37 Powers incidental to purposes of chapter.

9-41A-37. Powers incidental to purposes of chapter. A municipal power agency may exercise all other powers reasonably necessary or appropriate for or incidental to the effectuation of its authorized purposes or to the exercise of any of the powers enumerated in §§ 9-41A-17 to 9-41A-37, inclusive, and generally may exercise in connection with its property and affairs, and in connection with property within its control, any and all powers which might be exercised by a natural person or a private corporation in connection with similar property and affairs.

Source: SL 1978, ch 66, § 33.



§ 9-41A-38 Bonds and notes authorized--Purposes.

9-41A-38. Bonds and notes authorized--Purposes. A municipal power agency may from time to time issue its bonds or notes in such principal amounts as the municipal power agency shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including but not limited to:

(1) The acquisition or construction of any project to be owned or leased by the municipal power agency, or the acquisition of any interest therein or any right to capacity thereof;

(2) The funding or refunding of the principal of, or interest or redemption premiums on, any bonds or notes issued by it whether or not the bonds or notes or interest to be funded or refunded have or have not become due;

(3) The establishment or increase of reserves to secure or to pay the bonds or notes or interest thereon; and

(4) The payment of all other costs or expenses of the municipal power agency incident to and necessary to carry out its corporate purposes and powers.
Source: SL 1978, ch 66, § 34.



§ 9-41A-39 Terms of bonds and notes.

9-41A-39. Terms of bonds and notes. Bonds or notes of a municipal power agency shall be authorized by resolution of its board of directors and may be issued under the resolution or under a trust indenture or other security agreement, in one or more series, and shall:

(1) Bear such date or dates;

(2) Mature at such time or times;

(3) Bear interest at such rate or rates;

(4) Be in such denominations;

(5) Be in such form, either coupon or registered;

(6) Carry such conversion, registration, and exchange privileges;

(7) Have such rank or priority;

(8) Be executed in such manner;

(9) Be payable in such medium of payment at such place or places within or outside the state;

(10) Be subject to such terms of redemption with or without premium; and

(11) Contain or be subject to such other terms
as the resolution, trust indenture, or other security agreement may provide, and shall not be restricted by the provisions of any other law limiting the amounts, maturities, interest rates, or other terms of obligation of public agencies or private persons.

Source: SL 1978, ch 66, § 37.



§ 9-41A-40 Bonds and notes payable solely from agency revenues--State and first or second class municipalities not obligated.

9-41A-40. Bonds and notes payable solely from agency revenues--State and first or second class municipalities not obligated. The principal of and interest upon any bonds or notes issued by a municipal power agency shall be payable solely from the revenues or funds pledged or available for their payment as authorized in this chapter. Each bond and note shall contain a statement that the principal thereof or interest thereon is payable solely from revenues or funds of the municipal power agency and that neither the state nor any political subdivision thereof, other than the municipal power agency, nor any first or second class municipality which is a member of the municipal power agency is obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof or of any such municipality is pledged to the payment of the principal of or the interest on the bonds or notes. Nothing herein precludes the use of tax or other revenue by a municipality for payment of amounts due and performance of covenants under any contract of the municipality as provided in § 9-39-4.1.

Source: SL 1978, ch 66, § 45; SL 1992, ch 60, § 2.



§ 9-41A-41 Agency funds pledged for security of bonds and notes.

9-41A-41. Agency funds pledged for security of bonds and notes. Except as may be otherwise expressly provided by this chapter or by the municipal power agency, every issue of bonds or notes of the agency shall be payable out of any revenues or funds of the agency, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds. A municipal power agency may issue types of bonds or notes as it may determine, including bonds or notes as to which the principal and interest are payable exclusively from the revenues from one or more projects, or from an interest therein or a right to capacity thereof, or from one or more revenue producing contracts made by the municipal power agency with any person or persons, or from its revenues generally. Any bonds or notes may be additionally secured by a pledge of any grant, subsidy, or contribution from any public agency or other person, or a pledge of any income or revenues, funds, or moneys of the municipal power agency from any source whatsoever.

Source: SL 1978, ch 66, § 35.



§ 9-41A-42 State approval not required for bonds and notes--Establishment and pledge of rents and charges.

9-41A-42. State approval not required for bonds and notes--Establishment and pledge of rents and charges. Bonds or notes of a municipal power agency may be issued under the provisions of this chapter, and rents, rates, and charges may be established pursuant to § 9-41A-54 and pledged for the security of bonds or notes and interest and redemption premiums thereon, without obtaining the consent of any department, division, commission, board, bureau, or agency of the State of South Dakota and without any other proceeding or the happening of any other condition or occurrence except as specifically required by this chapter.

Source: SL 1978, ch 66, § 40.



§ 9-41A-43 Negotiability of bonds and notes.

9-41A-43. Negotiability of bonds and notes. All bonds and notes of a municipal power agency shall be negotiable within the meaning and for all the purposes of the Uniform Commercial Code, subject only to any registration requirement.

Source: SL 1978, ch 66, § 36.



§ 9-41A-44 Continuing validity of officers' signatures on bonds and notes--Temporary bonds.

9-41A-44. Continuing validity of officers' signatures on bonds and notes--Temporary bonds. Any bonds or notes may be issued and delivered, notwithstanding that one or more of the officers executing them shall have ceased to hold office at the time when the bonds or notes are actually delivered. Pending preparation of definitive bonds, a municipal power agency may issue temporary bonds which shall be exchanged for the definitive bonds.

Source: SL 1978, ch 66, § 38.



§ 9-41A-45 Sale of bonds and notes.

9-41A-45. Sale of bonds and notes. Bonds or notes of a municipal power agency may be sold at public or private sale for a price and in a manner determined by the agency.

Source: SL 1978, ch 66, § 39.



§ 9-41A-46 Bonds and notes as legal investments for public, corporate and fiduciary funds.

9-41A-46. Bonds and notes as legal investments for public, corporate and fiduciary funds. The State of South Dakota and all its public officers, governmental units, agencies and instrumentalities, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all personal representatives, conservators, trustees, and other fiduciaries, may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter, and the bonds or notes shall be authorized security for any and all public deposits.

Source: SL 1978, ch 66, § 50; SL 1993, ch 213, § 80.



§ 9-41A-47 Trust indenture or security agreement as contract with holders of bonds or notes--Contents.

9-41A-47. Trust indenture or security agreement as contract with holders of bonds or notes--Contents. The resolution, trust indenture, or other security agreement under which any bonds or notes are issued shall constitute a contract with the holders of the bonds or notes, and may contain provisions, among others, prescribing:

(1) The terms and provisions of the bonds or notes;

(2) The mortgage or pledge of and the grant of a security interest in any real or personal property and all or any part of the revenue from any project or any revenue producing contract made by the municipal power agency with any person to secure the payment of bonds or notes, subject to any agreements with the holders of bonds or notes which might then exist;

(3) The custody, collection, securing, investment, and payment of any revenues, assets, money, funds, or property with respect to which the municipal power agency may have any rights or interest;

(4) The rates or charges for electric energy sold by, or services rendered by, the municipal power agency, the amount to be raised by the rates or charges, and the use and disposition of any or all revenue;

(5) The creation of reserves or debt service funds and the regulation and disposition thereof;

(6) The purposes to which the proceeds from the sale of any bonds or notes to be issued may be applied, and the pledge of the proceeds to secure the payment of the bonds or notes;

(7) Limitations on the issuance of any additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding bonds or notes;

(8) The rank or priority of any bonds or notes with respect to any lien or security;

(9) The creation of special funds or moneys to be held in trust or otherwise for operating expenses, payment, or redemption of bonds or notes, reserves or other purposes, and the use and disposition of moneys held in these funds;

(10) The procedure by which the terms of any contract with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which consent may be given;

(11) The definition of the acts or omissions to act which shall constitute a default in the duties of the municipal power agency to holders of its bonds or notes, and the rights and remedies of the holders in the event of default including, if the municipal power agency so determines, the right to accelerate the due date of the bonds or notes or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the resolution, trust indenture, or other security agreement;

(12) Any other or additional agreements with or for the benefit of the holders of bonds or notes or any covenants or restrictions necessary or desirable to safeguard the interests of the holders;

(13) The custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds;

(14) The vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the municipal power agency may determine; or the limiting or abrogating of the rights of the holders of any bonds or notes to appoint a trustee, or the limiting of the rights, powers, and duties of such trustee; or

(15) The appointment of and the establishment of the duties and obligations of any paying agent or other fiduciary within or outside the state.
Source: SL 1978, ch 66, § 41.



§ 9-41A-48 Encumbrance of property to secure bonds and notes--Filings.

9-41A-48. Encumbrance of property to secure bonds and notes--Filings. For the security of bonds or notes issued, or to be issued, by a municipal power agency, the municipal power agency may mortgage or execute deeds of trust of the whole or any part of its property and franchises in the same manner and with the same effect as provided for public utilities in § 49-34-9. Any mortgage or deed of trust and any assignment or discharge thereof shall be filed and recorded in the Office of the Secretary of State with the same force and effect as provided in §§ 49-34-11 and 49-34-12. All filings required under the Uniform Commercial Code to perfect a security interest against the personal property or fixtures of a municipal power agency shall be made and maintained in the Office of the Secretary of State, with the same force and effect as provided in the case of a debtor public utility under the provisions of §§ 57A-9-403.1 to 57A-9-403.5, inclusive.

Source: SL 1978, ch 66, § 42.



§ 9-41A-49 Officers and members of agency not personally liable on bonds or notes.

9-41A-49. Officers and members of agency not personally liable on bonds or notes. Neither the officials, the directors, nor the members of a municipal power agency nor any person executing bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Source: SL 1978, ch 66, § 43.



§ 9-41A-50 Repurchase of bonds and notes--Cancellation or resale.

9-41A-50. Repurchase of bonds and notes--Cancellation or resale. A municipal power agency may purchase, out of any funds available therefor, bonds or notes, and to hold, pledge, cancel, or resell the bonds or notes, subject to and in accordance with any agreements with the holders.

Source: SL 1978, ch 66, § 44.



§ 9-41A-51 Condemnation under power of eminent domain--Continuing power.

9-41A-51. Condemnation under power of eminent domain--Continuing power. Except as otherwise provided by § 9-41A-52, a municipal power agency may acquire all real or personal property that it deems necessary for carrying out the purposes of this chapter, whether in fee simple absolute or a lesser interest, by condemnation and the exercise of the power of eminent domain in accordance with chapter 21-35. The authority of a municipal power agency to acquire real or personal property by condemnation or the exercise of the power of eminent domain shall be a continuing power, and no exercise thereof shall exhaust it.

Source: SL 1978, ch 66, § 46.



§ 9-41A-52 Property already used for electric power not subject to condemnation.

9-41A-52. Property already used for electric power not subject to condemnation. A municipal power agency shall have no power of eminent domain with respect to any real or personal property owned by any person as part of a system, whether existing, under construction, or being planned, of facilities for the generation, transmission, or distribution of electric power.

Source: SL 1978, ch 66, § 46.



§ 9-41A-53 Exemption from bidding and performance bond requirements applicable to public contracts.

9-41A-53. Exemption from bidding and performance bond requirements applicable to public contracts. A municipal power agency may contract for planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, and improvement of generation and transmission facilities outside of the corporate limits of its members, or may contract with other public or private owners of these facilities to perform these functions, without advertising for bids, preparing final plans and specifications in advance of construction, or securing performance and payment bonds as required for other public contracts in § 5-21-1, except to the extent that its governing body determines that these actions are desirable in furtherance of the purposes of this chapter. Except as otherwise provided by this section, no contract shall be invalid or unenforceable by reason of nonperformance of the conditions required by any other law relating to public contracts. If a bond is secured, no lien may be filed under chapter 44-9 for the furnishing of labor, skill, material, or machinery for the improvement covered thereby.

Source: SL 1978, ch 66, § 49.



§ 9-41A-54 Establishment of rates, charges and reserves.

9-41A-54. Establishment of rates, charges and reserves. A municipal power agency may make and enforce bylaws or rules which it deems necessary or desirable, and may establish, levy, and collect or may authorize, by contract, franchise, lease, or otherwise, the establishment, levying, and collection of, rents, rates, and other charges for the services afforded by the municipal power agency or by or in connection with any project or properties which it may construct, erect, acquire, own, operate, or control, or with respect to which it may have any interest or any right to capacity thereof, and for the sale of electric energy or of generation or transmission capacity or service as it may deem necessary, proper, desirable, and reasonable. Rents, rates, and other charges shall be sufficient to meet the expenses thereof, including reasonable reserves, interest, and principal payments, including payments into one or more debt service funds for the retirement of principal.

Source: SL 1978, ch 66, § 47.



§ 9-41A-55 Pledge of revenues to bonds, notes and contractual obligations.

9-41A-55. Pledge of revenues to bonds, notes and contractual obligations. A municipal power agency may pledge its rates, rents, and other revenues, or any part thereof, as security for the repayment, with interest and redemption premiums, if any, of the moneys borrowed by it or advanced to it for any of its authorized purposes and as security for the payment of amounts due and owed by it under any contract.

Source: SL 1978, ch 66, § 47.






Chapter 42 - Construction Of Local Improvements

§ 9-42-1 Definition of terms.

9-42-1. Definition of terms. The words "local improvements" as used in this chapter shall mean and include all such public buildings, public works, and improvements or the repair thereof.

Source: SDC 1939, § 45.1501 as added by SL 1939, ch 189, § 1; SL 1953, ch 260, § 1.



§ 9-42-2 Approval required for use of municipal funds for private benefit or improvements outside corporate limits.

9-42-2. Approval required for use of municipal funds for private benefit or improvements outside corporate limits. No claim against any municipality shall be allowed or paid for making improvements for the benefit of private individuals within the corporate limits nor in third class municipalities for grading, draining, or bridging outside of the corporate limits, without a majority vote of all the voters of the municipality.

Source: PolC 1877, ch 24, § 25; CL 1887, § 1046; RPolC 1903, § 1444; SL 1907, ch 1; RC 1919, § 6346; SDC 1939, § 45.1411; SL 1992, ch 60, § 2.



§ 9-42-3 Local improvements by day's work--Maximum cost--Engineer's estimate--Itemized statement of costs.

9-42-3. Local improvements by day's work--Maximum cost--Engineer's estimate--Itemized statement of costs. Every municipality shall have power to provide for and regulate the construction of local improvements by day's pay in the cases provided by this title.

The governing body may direct any local improvement except local improvements for which special assessments are to be levied to be done by day's work if the reasonable cost thereof is not in excess of fifteen hundred dollars. An estimate of the cost thereof shall be prepared by the city engineer, if there be a city engineer, or by the governing body if there be no city engineer, and filed for public inspection in the city engineer's office or in the office of the governing body, at least five days before any such local improvement by day's work shall be directed.

Whenever any such improvement is done by day's work, upon the completion thereof the auditor shall prepare and file forthwith for public inspection in his office an itemized statement of the cost paid out or incurred in the construction of such improvement, verified by him.

Source: SL 1921, ch 297; SL 1921, ch 305; SDC 1939, §§ 45.0201 (88), 45.1501; SL 1939, ch 189, § 1; SL 1953, ch 260, § 1; SL 1971, ch 68.



§ 9-42-4 Plans and specifications for local improvements--Notice and advertising for bids.

9-42-4. Plans and specifications for local improvements--Notice and advertising for bids. If any local improvement other than a sidewalk or bulkhead is ordered by the governing body, the governing body shall have plans and specifications prepared and filed in the office of the auditor or clerk. The governing body shall designate a time, not less than two weeks from the date of the filing, at which sealed bids for the construction of the improvement will be received.

The governing body shall publish notice in the official paper, or elsewhere if deemed advisable, in accordance with the provisions of chapters 5-18A and 5-18B. The notice shall specify whether the improvement shall be paid for in cash or by special assessment certificates and the rate of interest which the certificates shall bear.

Source: SL 1909, ch 110; RC 1919, § 6348; SDC 1939, § 45.1502; SL 1972, ch 34, § 3; SL 1979, ch 59, § 1; SL 1983, ch 28, § 22; SL 2011, ch 2, § 117.



§ 9-42-5 Construction and repair contracts awarded on competitive bids--Rejection of bids and readvertisement.

9-42-5. Construction and repair contracts awarded on competitive bids--Rejection of bids and readvertisement. Any contract for the construction or repair of a public building or for public works or improvements, and any contract for material used therefor and equipment purchased or rented in connection therewith, and any contract for local improvements for which a special assessment is to be levied, except as provided in this chapter and as provided in chapters 5-18A and 5-18B, shall be let to the lowest responsible bidder in accordance with the provisions of chapters 5-18A and 5-18B.

The governing body may reject all bids and readvertise for proposals, if none of the bids are satisfactory or if the governing body believes any agreement has been entered into between the bidders to prevent competition.

Source: SL 1890, ch 37, art XVI, § 15; SL 1890, ch 37, art XX, § 4; RPolC 1903, § 1344; SL 1909, ch 110, § 8; RC 1919, § 6347; SL 1921, ch 297; SL 1925, ch 235; SDC 1939, § 45.1501; SL 1939, ch 189, § 1; SL 1953, ch 260, § 1; SL 2011, ch 2, § 118.



§ 9-42-6 Plans prepared and contract awarded by state or federal agency financing local improvement.

9-42-6. Plans prepared and contract awarded by state or federal agency financing local improvement. Whenever any local improvement is to be financed in whole or in part by any agency of the state or federal government, whether or not such improvement is also to be financed in part by special assessments to be levied upon property within the municipality, the plans and specifications therefor may be prepared and the contract therefor may be advertised and awarded by or under the direction of such state or federal agency, in accordance with the laws applicable to such agency, with like effect in all respects as if such plans and specifications had been prepared and such contract had been awarded by the municipality.

Source: SDC 1939, § 45.1501 as added by SL 1953, ch 260, § 1.



§ 9-42-7 Combining improvements for purposes of plans and contract--Allocation of costs.

9-42-7. Combining improvements for purposes of plans and contract--Allocation of costs. Two or more local improvements, the proceedings for which have been or are to be instituted separately, due to differences in the areas to be served by such improvements or the type of work involved therein, may be governed by a single set of plans and specifications and a single contract, and such plans and specifications and contract may also include work inside or outside of the municipality which is to be financed solely by such state or federal agency, if such method of advertising and award shall be deemed most feasible and economical by the governing body and by said agency, but in this event the governing body shall take the necessary steps to assure that the contract and incidental costs are allocated on a reasonable basis to the respective improvements involved.

Source: SDC 1939, § 45.1501 as added by SL 1953, ch 260, § 1.



§ 9-42-8 Engineer's estimate of costs to be paid by municipality, state and federal agency--Basis for special assessments--Revision of estimate on completion of work.

9-42-8. Engineer's estimate of costs to be paid by municipality, state and federal agency--Basis for special assessments--Revision of estimate on completion of work. In the event that any improvement covered by such a contract as described in §§ 9-42-6 and 9-42-7 is to be financed in part by special assessments, the city engineer, or the governing body if there be no city engineer, upon the award of such contract, shall make and file for public inspection in the city engineer's office or in the office of the governing body an estimate of the portion of the cost thereof to be paid by the municipality under the terms of said contract and the agreement made with such state or federal agency for the financing thereof, plus any incidental costs necessary to be paid by the first or second class municipality for the completion of the improvement, and such estimate, when approved by the governing body, shall constitute the basis for the special assessments to be levied as now provided by statute. Such estimate shall be subject to revision in the course of or upon the completion of the work, as the facts may appear, and supplemental assessments may be levied upon the basis of any such revised estimate in the manner provided by law.

Source: SDC 1939, § 45.1501 as added by SL 1953, ch 260, § 1; SL 1992, ch 60, § 2.



§ 9-42-9 Validation of local improvement proceedings prior to 1953.

9-42-9. Validation of local improvement proceedings prior to 1953. In all cases where, prior to July 1, 1953, contracts for local improvements have been awarded in accordance with the procedure prescribed in §§ 9-42-3 to 9-42-8, inclusive, all such proceedings, and all special assessments levied on the basis of such contracts prior to July 1, 1953, are legalized and validated.

Source: SL 1953, ch 260, § 2; SDC Supp 1960, § 45.1501-1.



§ 9-42-10 Repealed.

9-42-10. Repealed by SL 1989, ch 78.



§ 9-42-11 Contract executed after acceptance of bid--Provision for payment by special assessment certificates.

9-42-11. Contract executed after acceptance of bid--Provision for payment by special assessment certificates. When any bid is accepted, the governing body shall direct a contract to be entered into with the successful bidder.

When the improvement is to be paid for by special assessment certificates, such contract shall provide that the contractor shall receive in payment such certificates at their face value bearing interest at the rate specified in the notice for bids, to be issued as provided in this title.

Source: SL 1890, ch 37, art XX, § 4; RPolC 1903, § 1344; SL 1909, ch 110, § 9; RC 1919, § 6350; SDC 1939, § 45.1504.



§ 9-42-12 Approval and adoption of work required before payment--Progress payments--Interest on delayed payments.

9-42-12. Approval and adoption of work required before payment--Progress payments--Interest on delayed payments. No payment may be made upon any contract for any local improvement until the work is approved and adopted by resolution of the governing body. However, the contracts may permit progress payments, but an amount necessary to complete the improvement shall be retained from the final payment until the contract is executed in full and the public improvement completed to the satisfaction and acceptance of the public corporation or its governing body. Further, if the contractor has furnished the governing body all required records and reports and a final inspection has been made, the governing body shall pay to the contractor interest as set by the governing body at a rate of not less than the Category E rate of interest as established by § 54-3-16 on the amounts retained and on the final payment due the contractor, beginning thirty days after the work under the contract has been completed, as evidenced either by the completion date established by the resolution of the governing body or by the use and occupancy of the public improvement. The interest shall continue until the date when payment is tendered to the contractor, unless delay in payment has been the result of federal participation in the contract, in which event interest may not begin until thirty days after payment by the federal authority involved.

Source: SL 1890, ch 37, art XX, § 5; RPolC 1903, § 1345; RC 1919, § 6351; SL 1931, ch 187; SDC 1939, § 45.1505; SL 1955, ch 205; SL 1963, ch 281; SL 1977, ch 79, § 1; SL 1983, ch 28, § 23; SL 1984, ch 319, § 8; SL 1987, ch 57, § 2.



§ 9-42-12.1 Payments from general fund of municipality.

9-42-12.1. Payments from general fund of municipality. If progress payments or final payment become due under the provisions of § 9-42-12 and if the improvements are to be financed by bonds authorized under the provisions of chapter 9-44 and the bonds have not been sold, the municipality may transfer the necessary funds from general funds in order to make the payments.

Source: SL 1981, ch 74.



§ 9-42-13 Payment due on occupancy of improvement before completion.

9-42-13. Payment due on occupancy of improvement before completion. In the event the governing body elects to use and occupy the public improvement before completion, the governing body shall pay all amounts due under the contract except double the amount its architect or engineer shall estimate necessary to complete the improvement in accordance with the plans and specifications or one percent of the contract price, whichever is greater, or in any event not less than three hundred dollars, and no interest shall be allowed thereon until thirty days after said work has been fully completed.

Source: SDC 1939, § 45.1505 as added by SL 1955, ch 205; SL 1963, ch 281; SL 1977, ch 79, § 2.






Chapter 43 - Special Assessments And Financing Of Improvements

§ 9-43-1 Repealed.

9-43-1. Repealed by SL 2012, ch 57, § 1.



§ 9-43-2 to 9-43-4. Repealed.

9-43-2 to 9-43-4. Repealed by SL 1975, ch 89, § 2.



§ 9-43-5 to 9-43-41. Repealed.

9-43-5 to 9-43-41. Repealed by SL 2012, ch 57, § 2.



§ 9-43-41.1 Repealed.

9-43-41.1. Repealed by SL 1974, ch 78, § 6.



§ 9-43-42 to 9-43-53. Repealed.

9-43-42 to 9-43-53. Repealed by SL 2012, ch 57, § 2.



§ 9-43-53.1 Repealed.

9-43-53.1. Repealed by SL 1974, ch 78, § 6.



§ 9-43-54 to 9-43-74. Repealed.

9-43-54 to 9-43-74. Repealed by SL 2012, ch 57, § 2.



§ 9-43-75 Local improvement defined.

9-43-75. Local improvement defined. For purposes of this chapter, the term, local improvement, means the process of building, altering, repairing, improving, or demolishing any local infrastructure facility, including any structure, building, or other improvement of any kind to real property, the cost of which is payable from taxes or special assessments.

Source: SL 2012, ch 57, § 3.



§ 9-43-76 Municipal powers relating to special assessments and financing local improvements.

9-43-76. Municipal powers relating to special assessments and financing local improvements. Any municipality may make assessments for local improvements on property adjoining or benefiting from the improvements, collect the assessments in the manner provided by law, and fix, determine, and collect penalties for nonpayment of any special assessments. Any municipality may construct and finance combined improvements if the benefits of each improvement will accrue to the same lots and tracts of land within the municipality. Any municipality may accept and consider petitions by owners of property within the municipality for local improvements to be specially assessed against the properties benefiting from the improvement.

Source: SL 2012, ch 57, § 4.



§ 9-43-77 Sources of funds for payment of cost of improvement.

9-43-77. Sources of funds for payment of cost of improvement. The entire cost of a local improvement or any part of the improvement may be paid out of the funds of the municipality not otherwise appropriated, paid by funds received through any authorized financing mechanism, or the governing body may issue general obligation bonds in accordance with the provisions of chapter 6-8B.

Source: SL 2012, ch 57, § 5.



§ 9-43-78 Calculation of special assessments--Property outside municipal boundaries.

9-43-78. Calculation of special assessments--Property outside municipal boundaries. After investigation by the governing body to determine the amount of benefit from construction of the local improvement to the lots and tracts fronting or abutting the improvement, the amount to be assessed against each lot for any local improvement for which special assessments are to be levied may be determined by dividing the total cost of the improvement by the number of feet fronting or abutting the improvement, and the quotient may be assessed per front foot upon the property fronting or abutting the improvement. If any of the property assessed is outside of municipal boundaries, the amount levied and assessed may not be collected unless the property has been annexed into the municipality.

Source: SL 2012, ch 57, § 6.



§ 9-43-79 Assessment according to special benefit.

9-43-79. Assessment according to special benefit. In lieu of the method prescribed in § 9-43-78, the governing body may provide by resolution that the costs of the local improvement shall be assessed against all lots and tracts according to the benefits determined by the governing body to accrue to each lot and tract from the construction of the improvement. In such event the governing body shall make an investigation and shall determine the amount in which each lot and tract will be specially benefitted by the construction of the improvement and shall assess against each lot and tract the amount, not exceeding the special benefit, as is necessary to pay its just portion of the total cost of the work to be assessed.

Source: SL 2012, ch 57, § 7.



§ 9-43-80 Total benefit of local improvement.

9-43-80. Total benefit of local improvement. The total benefit of the local improvement may not be deemed to be less than the total cost of the improvement, including the contract price and all the engineering, inspection, publication, fiscal, legal, and other expenses incidental to the improvement.

Source: SL 2012, ch 57, § 8.



§ 9-43-81 Plans and specifications.

9-43-81. Plans and specifications. If the governing body deems it necessary that a local improvement to be financed in total or in part by special assessment be constructed or maintained, it shall cause plans and specifications showing the location, arrangement, form, size, and materials to be used in the construction to be prepared by the city engineer or other competent person. The plans and specifications shall be filed in the office of the finance officer and available for examination by any interested party.

Source: SL 2012, ch 57, § 9.



§ 9-43-82 Proposed resolution of necessity--Public hearing.

9-43-82. Proposed resolution of necessity--Public hearing. If the governing body deems it necessary that a local improvement to be financed in total or in part by special assessment be constructed or maintained, and after plans and specifications have been filed with the finance officer, the governing body shall draft a proposed resolution of necessity for the improvement and shall schedule a public hearing on the resolution.

The proposed resolution of necessity shall include the general nature of the proposed improvement, the material to be used or materials from which a choice may be made, an estimate of the total cost or cost per linear foot, a description of the classes of lots to be assessed and of the method of apportioning the benefits to the lots.

If it is deemed expedient for the municipality to assume and pay any portion of the cost of the improvement, the proposed resolution may so provide, or the portion to be assumed may be provided by a subsequent resolution.

The proposed resolution may provide that the municipality will pay any definite, specified portion or all of the cost of the improvements in street and alley intersections.

The proposed resolution may provide that the municipality will pay any definite, specified portion or all of the cost of improvements fronting or abutting on the side of a corner lot, or it may provide that that portion of the cost may be spread as an area tax on the properties benefitting from the improvement.

The proposed resolution of necessity shall state that details, plans, and specifications may be reviewed at the finance office during regular office hours.

Multiple improvements may be embraced by one resolution of necessity if the general nature of each improvement is stated.

Source: SL 2012, ch 57, § 10.



§ 9-43-83 Notice of hearing--Publication.

9-43-83. Notice of hearing--Publication. The notice of hearing on the proposed resolution of necessity shall contain the time and place of the hearing and shall state that the governing body will consider any objections to the proposed resolution by owners of the property liable to be assessed. Notice of hearing on the proposed resolution of necessity shall be published once, not less than ten nor more than twenty days before the hearing on the resolution of necessity.

Source: SL 2012, ch 57, § 11.



§ 9-43-84 Personal notice of hearing by mail.

9-43-84. Personal notice of hearing by mail. In addition to the published notice, the governing body, not less than ten nor more than twenty days before the hearing on the adoption of the proposed resolution of necessity, shall cause personal notice to be mailed by first class or certified mail to each person owning property liable to be assessed for the improvement, as shown by records kept by the director of equalization. The mailed notice shall contain a copy of the notice of hearing and the proposed resolution of necessity.

Source: SL 2012, ch 57, § 12.



§ 9-43-85 Objections--Adoption--Amendment.

9-43-85. Objections--Adoption--Amendment. At the time and place of the hearing required by § 9-43-82, the governing body shall consider any objections to the proposed resolution and may adopt the resolution, with or without amendment. No amendment may be made affecting property of any class not included in the original proposed resolution unless the owner of that property has been given the notice and opportunity to be heard as provided by §§ 9-43-82 to 9-43-84, inclusive.

Source: SL 2012, ch 57, § 13.



§ 9-43-86 Time for construction, contract, levy and collection of assessments--Protest petition.

9-43-86. Time for construction, contract, levy and collection of assessments--Protest petition. Twenty days after publication of the adopted resolution of necessity, unless the referendum is invoked or unless a written protest is filed with the finance officer signed by the owners of more than fifty-five percent of the frontage of the property to be assessed, the governing body may cause the local improvement to be made, may contract for the improvement, and may levy and collect special assessments as provided in this chapter. Upon a two-thirds vote of the governing body, a protest petition may be denied and the governing body may cause the local improvement to be made.

Source: SL 2012, ch 57, § 14; SL 2016, ch 52, § 1.



§ 9-43-87 Assessment roll.

9-43-87. Assessment roll. At any time after the contract is signed, for any local improvement for which special assessments are to be levied, the governing body may make and file in the office of the finance officer an assessment roll showing:

(1) The name of the owner of each lot to be assessed as shown by the assessment roll of the county director of equalization;

(2) The legal description of each parcel of land to be assessed. The division by deeds of platted lots shall be recognized. The legal description of lands included in the assessment roll shall be taken as of the date of the adoption of the resolution of necessity; and

(3) The amount assessed against each lot.
Source: SL 2012, ch 57, § 15; SL 2016, ch 52, § 2.



§ 9-43-88 Lot defined.

9-43-88. Lot defined. Wherever the term, lot, appears in this chapter, it shall be construed to include tracts or other parcels of land.

Source: SL 2012, ch 57, § 16.



§ 9-43-89 Assessment payable in installments.

9-43-89. Assessment payable in installments. If the assessment is payable in installments, the special assessment roll shall specify the number of installments, the rate of interest that deferred installments shall bear, that the whole assessment or any installment may be paid at any time, and that all installments paid before their respective due dates are deemed paid in inverse order of their due dates.

Source: SL 2012, ch 57, § 17.



§ 9-43-90 Hearing on assessment roll--Notice.

9-43-90. Hearing on assessment roll--Notice. Upon the filing of the assessment roll with the finance officer, the governing body shall fix a time and place for hearing on the assessment roll. The finance officer shall publish a notice of the time and place of hearing in the official newspaper not less than ten nor more than twenty days before the date set for the hearing. The notice shall, in general terms, describe the improvement for which the special assessment is levied, the time and place of the hearing, and that the roll will be open for public inspection at the office of the finance officer and shall refer to the special assessment roll for further particulars.

In addition to the publication of the notice of hearing, the finance officer shall mail a copy of the notice, by first class or certified mail, addressed to the owner or owners of any property to be assessed for the improvement at the address shown by the records of the director of equalization. The mailing may not be less than ten nor more than twenty days before the date set for the hearing.

Source: SL 2012, ch 57, § 18.



§ 9-43-91 Approval, equalization, amendment, or rejection of assessment roll.

9-43-91. Approval, equalization, amendment, or rejection of assessment roll. At the time and place fixed for the hearing, the governing body shall meet to consider the assessment roll and hear any objections. At the hearing, the governing body may approve, equalize, amend, or reject the assessment roll.

Source: SL 2012, ch 57, § 19.



§ 9-43-92 New roll to be made upon rejection.

9-43-92. New roll to be made upon rejection. If the governing body rejects the assessment roll, a new one may be made and filed, and notice and hearing shall be held as provided in § 9-43-90.

Source: SL 2012, ch 57, § 20.



§ 9-43-93 List of amended items to be published--Hearing.

9-43-93. List of amended items to be published--Hearing. If the governing body equalizes or amends the assessment roll, a list of all items of assessment changed or amended shall be published and notice and hearing shall be held as provided in § 9-43-90.

Source: SL 2012, ch 57, § 21.



§ 9-43-94 Approval and levy of assessment.

9-43-94. Approval and levy of assessment. After any corrections in the assessment roll have been made, the governing body by resolution shall approve and levy the assessment, describing the assessment and the local improvement, and providing the dates of the official approval of the assessment roll.

Source: SL 2012, ch 57, § 22.



§ 9-43-95 Resolution to specify payment plan.

9-43-95. Resolution to specify payment plan. The resolution approving the assessment roll shall also state under which plan the assessment and installments thereof shall be paid as provided by § 9-43-102.

Source: SL 2012, ch 57, § 23.



§ 9-43-96 Appeal of decision--Time for appeal--Notice of appeal.

9-43-96. Appeal of decision--Time for appeal--Notice of appeal. The decision of a municipal governing body upon a special assessment roll may be appealed to circuit court. The appeal shall be made within twenty days after publication of a notice that the resolution confirming the special assessment roll has been adopted by filing written notice of the appeal with the municipal finance officer and the clerk of the circuit court in the county in which the real property is situated. The notice of appeal shall describe the property and set forth the objections of the appellant to the special assessment.

Source: SL 2012, ch 57, § 24.



§ 9-43-97 Numbering of each item of assessment.

9-43-97. Numbering of each item of assessment. Each item of assessment shall be numbered consecutively by the finance officer without regard to date, character of local improvement, or description of property. No number may be duplicated.

Source: SL 2012, ch 57, § 25.



§ 9-43-98 Special record.

9-43-98. Special record. The finance officer shall prepare a special record which shall contain the following:

(1) A record of all special assessments;

(2) The consecutive number of the item;

(3) The date the assessment is due;

(4) The name of the property owner as provided by the director of equalization;

(5) The legal description of the property;

(6) The amount assessed against each lot;

(7) The character of the improvement for which the assessment is made; and

(8) The date of payment of each assessment or installment that is paid to the municipality.

The finance officer shall include in the special record a suitable index to the real property against which special assessments have been levied. The finance officer may destroy any record as provided by chapter 1-27.

Source: SL 2012, ch 57, § 26.



§ 9-43-99 Notice of assessment mailed to owners.

9-43-99. Notice of assessment mailed to owners. The municipal finance officer shall immediately mail to the owners of each lot, parcel, or piece of land as shown by the special assessment roll, a notice specifying the amount of the assessment, the number of installments, the date of the approval of the assessment roll, and a statement that any number of the installments may be paid without interest at the office of the finance officer within thirty days from the date of approval of the roll, after which the unpaid balance will draw interest at the rate fixed by the governing body from the date of the approval of the assessment roll.

Source: SL 2012, ch 57, § 27.



§ 9-43-100 Continuing lien on property--Exceptions.

9-43-100. Continuing lien on property--Exceptions. Any special assessment lawfully levied upon real property assessed pursuant to this chapter is a continuing lien on the property as against all persons except the United States and this state. The lien continues for fifteen years from the due date of the last installment.

Source: SL 2012, ch 57, § 28; SL 2014, ch 53, § 1.



§ 9-43-101 Waiver or reduction of special assessments.

9-43-101. Waiver or reduction of special assessments. A municipality may waive or reduce special assessments levied against owner-occupied single family dwellings if the head of the household is sixty-five years of age or older, or is disabled, or if the annual household income does not exceed the federal poverty level as updated annually on the Department of Social Services website. The terms used in this section are defined in § 10-18A-1.

Source: SL 2012, ch 57, § 29.



§ 9-43-102 Resolution to specify payment under Plan One or Plan Two.

9-43-102. Resolution to specify payment under Plan One or Plan Two. All special assessments are payable under Plan One or Plan Two.

Plan One--Collection by county treasurer.

Plan Two--Collection by municipal finance officer.

Before any contract is let or before bonds are issued for any local improvement for which special assessments are to be levied, the governing body shall provide by resolution or ordinance whether the assessments and installments are payable under Plan One or under Plan Two. The resolution or ordinance may provide for the assessment to be divided into any number of annual installments not exceeding forty.

Source: SL 2012, ch 57, § 30.



§ 9-43-103 Payment due dates--Interest on unpaid installments.

9-43-103. Payment due dates--Interest on unpaid installments. The installments of each assessment under Plan One or Plan Two are due and payable, one on January first following the date of approval of the assessment roll, and one on January first of each succeeding year until the entire assessment is paid. The governing body shall fix the interest rate to be borne by unpaid installments.

Source: SL 2012, ch 57, § 31.



§ 9-43-104 Payment without interest or interest to the date of payment.

9-43-104. Payment without interest or interest to the date of payment. Any assessment or installment under Plan One or Plan Two may be paid without interest to the municipal finance officer at any time within thirty days after the approval of the assessment roll. Thereafter, and before the due date of the first installment, the entire assessment remaining, or any number of installments, plus interest from the approval date to the date of payment may be paid to the municipal finance officer. After the due date of the first installment, if the installments that are due together with interest have been paid, any of the remaining installments not yet due may be paid without additional interest to the municipal finance officer. All installments paid before their respective due dates shall be paid in inverse order of their due dates.

Source: SL 2012, ch 57, § 32.



§ 9-43-105 Delivery of assessment roll to county auditor under Plan One.

9-43-105. Delivery of assessment roll to county auditor under Plan One. Under Plan One, the assessment roll shall be delivered to the county auditor not later than November first next following the date of approval or at the expiration of the thirty-day period for prepayment without interest, whichever is later. Before delivering the assessment roll to the county auditor, the municipal finance officer shall cancel in inverse order of their due dates all installments of any assessment previously paid. After delivery of the assessment role to the county auditor, the municipal finance officer shall promptly notify the county auditor of all installments of assessments paid to the finance officer, and the auditor shall cancel the installments in inverse order of their due dates upon the assessment roll.

Source: SL 2012, ch 57, § 33.



§ 9-43-106 Delivery of assessment roll to county auditor under Plan Two--Notice of payment of delinquent installment.

9-43-106. Delivery of assessment roll to county auditor under Plan Two--Notice of payment of delinquent installment. Under Plan Two, the finance officer shall deliver no later than November first to the county auditor of the county in which the property assessed is located, all special assessments remaining unpaid that have become delinquent on or before October first. The finance officer shall certify to the county auditor the original amount of the assessment or installment, the amount of accrued interest of the assessment, the name of the property owner as provided by the director of equalization, the character of the improvement for which the assessment was made, and the legal description of the property. The county auditor shall include the delinquent installment and accrued interest in the following year at the time the real property tax is paid and shall certify the installment and interest, together with the general taxes, to the county treasurer for collection pursuant to the provisions of chapter 10-17.

After delivery of the assessment roll to the county auditor, the finance officer shall promptly notify the county auditor of all delinquent installments of assessments paid to the finance officer prior to January first, and the auditor shall cancel the delinquent installment.

Source: SL 2012, ch 57, § 34; SL 2015, ch 60, § 1.



§ 9-43-107 Time for Plan One payment to municipal finance officer.

9-43-107. Time for Plan One payment to municipal finance officer. No installment under Plan One may be paid to the municipal finance officer on or after January first after certification to the county auditor.

Source: SL 2012, ch 57, § 35.



§ 9-43-108 County auditor to certify installment, interest, and general taxes to the county treasurer for collection.

9-43-108. County auditor to certify installment, interest, and general taxes to the county treasurer for collection. The county auditor shall include each installment under Plan One, unless advised by the finance officer of the municipality of the prior payment, in the taxes collectible in the year in which the installment is due, upon each parcel of land assessed, including interest upon that installment and all subsequent unpaid installments, at the rate fixed by the governing body. The county auditor shall certify the installment and interest, together with general taxes, to the county treasurer for collection in accordance with chapter 10-17.

Source: SL 2012, ch 57, § 36.



§ 9-43-109 Calculation of interest on installments--Delinquent installments--Penalty.

9-43-109. Calculation of interest on installments--Delinquent installments--Penalty. The first installment under Plan One or Plan Two shall include interest from the date of approval of the assessment roll with the finance officer of the municipality to May first of the year in which the first installment is due. Each subsequent installment shall include one year's interest. Each of the installments, including interest as provided above, becomes delinquent on May first of the year in which the installment becomes due and shall have interest and penalty added each month at the same rate as provided in § 10-21-23 for delinquent real estate taxes.

Source: SL 2012, ch 57, § 37.



§ 9-43-110 Amount owing by county, municipality, school district, or the state on account of assessments against property within municipality.

9-43-110. Amount owing by county, municipality, school district, or the state on account of assessments against property within municipality. The amount owing by any county, municipality, school district, or the state on account of assessments under Plan One or Plan Two against property within the municipality is payable by the treasurer of the governmental subdivision affected and shall be paid in like installments and with like interest and penalty as provided by law for other assessable real property.

Source: SL 2012, ch 57, § 38.



§ 9-43-111 Payment of proceeds of special assessments under Plan One or delinquent Plan Two.

9-43-111. Payment of proceeds of special assessments under Plan One or delinquent Plan Two. All proceeds of special assessments under Plan One or delinquent Plan Two shall be paid to the finance officer of the municipality with the proceeds of other taxes.

Source: SL 2012, ch 57, § 39.



§ 9-43-112 Sale of parcel for nonpayment of taxes and assessments--Redemption.

9-43-112. Sale of parcel for nonpayment of taxes and assessments--Redemption. If the combined taxes and assessment installments under Plan One or delinquent Plan Two are not paid, the parcel may be sold for all such taxes and assessments in accordance with chapter 10-23. There may be no separate sale as provided in § 10-23-1 but each parcel may be sold for both taxes and special assessments at a single sale, and redemption must be made by payment of all such special assessments and taxes. No tax sale relieves the land from liability for subsequent installments of special assessments.

Source: SL 2012, ch 57, § 40.



§ 9-43-113 County bid to include assessments--Payment and discharge of lien.

9-43-113. County bid to include assessments--Payment and discharge of lien. If any such parcel is bid off in the name of the county, the bid shall include the amount of the delinquent installment of special assessments under Plan One or Plan Two. Any parcel may be discharged from the assessments at any time by paying to the county treasurer an amount equal to the then due and past-due installments, with accrued interest, penalty, and cost, if any, and paying to the municipal finance officer all subsequent installments without additional interest; at which point the parcel is relieved from the lien of the assessment.

Source: SL 2012, ch 57, § 41.



§ 9-43-114 Negotiable bonds to finance local improvement.

9-43-114. Negotiable bonds to finance local improvement. The governing body may provide by ordinance or resolution for the issuance of negotiable bonds without a vote of the voters in an amount not exceeding the entire cost of the local improvement. The bonds shall be issued and sold as provided in chapter 6-8B. However, all bonds shall mature not later than one year after the maturity of the last assessment installment. A single issue may be sold to finance several improvements.

Source: SL 2012, ch 57, § 42.



§ 9-43-115 Fund for payment of cost of improvements.

9-43-115. Fund for payment of cost of improvements. All amounts derived from special assessments for all local improvements shall be receipted into the account of the municipality. The proceeds of the sale of bonds issued pursuant to § 9-43-114 shall be placed into a fund and may be used only for the payment of the cost of the improvements. No moneys may be transferred out of the fund until all obligations that are charged against it have been discharged. Thereafter the governing body may transfer any unexpended and unobligated balance to the general fund.

Source: SL 2012, ch 57, § 43.



§ 9-43-116 Transfer of special assessment bonds to general obligation bond sinking fund.

9-43-116. Transfer of special assessment bonds to general obligation bond sinking fund. If general obligation bonds are authorized, issued, and sold and the proceeds expended for the purpose of any local improvements of a type for which assessments may lawfully be levied, and if assessments have been levied on account of such improvements in the manner prescribed by law, special assessment bonds may be issued in anticipation of the collection of the assessments and may be transferred and appropriated to the debt service fund for the general obligation bonds, in reimbursement of all or any part of the sum expended. The amount of bonds transferred and appropriated may not exceed the sum expended, less any portion of the cost of the improvements to be assumed by the municipality. Any assessment bonds not transferred may be sold to third parties to provide additional moneys for financing the improvement.

Source: SL 2012, ch 57, § 44.



§ 9-43-117 Application of moneys received from collection of assessments.

9-43-117. Application of moneys received from collection of assessments. All moneys received from collections of assessments for any local improvement wholly or partially financed from the proceeds of general obligation bonds shall be applied toward payment of the assessment bonds issued on account thereof, including those held in the debt service fund for the general obligation bonds, in the same manner as if all such assessment bonds were held by third persons.

Source: SL 2012, ch 57, § 45.



§ 9-43-118 Application of moneys collected in debt service fund for general obligation bonds--Tax levy for payment of general obligation bonds--Transfer of assessment bonds.

9-43-118. Application of moneys collected in debt service fund for general obligation bonds--Tax levy for payment of general obligation bonds--Transfer of assessment bonds. The moneys collected in and held by the debt service fund for the general obligation bonds shall be applied toward the payment of the general obligation bonds and interest, and the governing body may annually cause to be certified to the county auditor the amount applied. The governing body may direct that the tax levy collectible in the following year for the payment of the bonds be reduced by an amount not exceeding the sum certified. However, the municipality remains obligated to levy general taxes sufficient, together with other resources of the debt service fund, for the prompt payment of all principal and interest due on the general obligation bonds. No assessment bond transferred to any debt service fund pursuant to the provisions of § 9-43-116 may subsequently be transferred to any other fund until the general obligation bonds for which the fund is maintained have been fully paid with interest.

Source: SL 2012, ch 57, § 46.



§ 9-43-119 Calculation of net indebtedness of municipality on general obligation bonds.

9-43-119. Calculation of net indebtedness of municipality on general obligation bonds. The principal amount of all special assessment bonds that are held in any debt service fund and that are not in default as to either principal or interest, as well as other assets of the fund, are deductible from the principal amount of the outstanding general obligation bonds for which the debt service fund is maintained, in determining at any time the net indebtedness of the municipality represented by the general obligation bonds.

Source: SL 2012, ch 57, § 47.



§ 9-43-120 Special assessment accounts--Source of moneys for accounts.

9-43-120. Special assessment accounts--Source of moneys for accounts. The governing body may by ordinance or resolution create and maintain special assessment accounts for financing local improvements for which assessments are to be levied. The governing body may provide moneys for the accounts in the annual appropriation ordinance or by transfer of unused balances from other funds in accordance with the provisions of chapter 9-21, or it may provide for the issuance of general obligation bonds for the purpose of creating and maintaining the account after authorization by the voters and in the manner provided by chapter 9-26. Creating and maintaining the account is deemed a single purpose in framing the question to be submitted to the voters.

Source: SL 2012, ch 57, § 48.



§ 9-43-121 Separate fund to pay cost of local improvements.

9-43-121. Separate fund to pay cost of local improvements. A separate fund may be established to be used only to pay, in whole or in part, the cost of local improvements of the type for which the fund has been created and for which assessments are to be levied. Money in the fund may be used both to pay the portion of the cost of the improvement assumed by the municipality and to advance the portion of the cost ultimately to be paid from collections of assessments.

Source: SL 2012, ch 57, § 49.



§ 9-43-122 Transfer of special assessment bonds to special assessment accounts.

9-43-122. Transfer of special assessment bonds to special assessment accounts. Special assessment bonds may be transferred and appropriated to the special assessment accounts in the same manner and to the same extent as provided in § 9-43-116 for the transfer of the bonds to general obligation bond sinking funds. All collections of assessments for assessment bonds transferred shall be held in and used only for the purposes of debt retirement.

Source: SL 2012, ch 57, § 50.



§ 9-43-123 Transfer of excess assets to sinking fund for general obligation bonds issued to create and maintain special assessments.

9-43-123. Transfer of excess assets to sinking fund for general obligation bonds issued to create and maintain special assessments. If the governing body determines that the cash, assessment bonds, and any other investments held in the special assessment accounts are in excess of amounts required for financing contemplated future local improvements, it may transfer all or any part of the assets to the sinking fund for any outstanding general obligation bonds issued to create and maintain special assessments. The transfer is irrevocable, and the principal amount of all assessment bonds transferred that are not in default as to principal or interest, together with the other assets of the sinking fund, are deductible from the principal amount of the general obligation bonds in determining the net indebtedness of the municipality.

Source: SL 2012, ch 57, § 51.



§ 9-43-124 Restriction on transfer of special assessment moneys to other municipal fund.

9-43-124. Restriction on transfer of special assessment moneys to other municipal fund. No special assessment moneys may be transferred to any other fund of the municipality until all general obligation bonds issued to create or maintain the special assessments have been fully paid with interest.

Source: SL 2012, ch 57, § 52.



§ 9-43-125 Restriction on injunctions--Time for commencing action on assessment.

9-43-125. Restriction on injunctions--Time for commencing action on assessment. No injunction restraining the making of any local improvement under the provisions of this chapter may be issued after the letting of the contract. No action or proceedings may be commenced or maintained in any court attacking the validity of the proceedings for special assessments up to and including the approval of the assessment roll or questioning the amount of the assessment unless the action is commenced within twenty days after the publication of the resolution approving the assessment roll and notice that assessments are due and payable as provided in § 9-43-99.

Source: SL 2012, ch 57, § 53.



§ 9-43-126 Action challenging assessment to resolve all issues in one proceeding.

9-43-126. Action challenging assessment to resolve all issues in one proceeding. If any action or proceeding is commenced and maintained in any court to restrain the collection of any assessment levied for any municipal local improvement, to recover any such assessment previously paid, to recover the possession or title of any real property sold for such an assessment, to invalidate or cancel any deed or grant thereof for such an assessment, or to restrain or delay the payment of any such assessment, the true and just amount of the assessment due upon the property shall be ascertained and judgment shall be rendered for the assessment, making the assessment a lien upon the property and authorizing execution or process to issue for the collection of the assessment by a sale of the property. If in the opinion of the court the assessment has been rendered void or voidable by any act or omission, the court may order that a reassessment be made under the provisions of §§ 9-43-134 and 9-43-135. The court may require the payment of the assessment as a condition for granting such relief, or declare by its judgment that the assessment is a lien upon the property, and authorize the issuing of execution or proper process for its collection by a sale of the property, to the end that the whole matter may be adjudicated in the one action or proceeding and the proper proportion or ratio of the assessment be paid by the property owner. The cost of such an action or proceeding shall be taxed as the court may direct.

Source: SL 2012, ch 57, § 54.



§ 9-43-127 Districts for construction and maintenance of local improvements.

9-43-127. Districts for construction and maintenance of local improvements. The governing body of any municipality may establish one or more districts for the construction and maintenance of local improvements. The governing body may establish or modify the boundary of the district, construct improvements or portions of improvements, and assess the cost of the improvement to the property within the district as provided in this chapter.

Source: SL 2012, ch 57, § 55.



§ 9-43-128 Plan for local improvement district.

9-43-128. Plan for local improvement district. If the governing body deems it necessary to establish a local improvement district, the governing body shall have a plan of the district prepared by the city engineer or other competent person, showing the boundaries of the district and lots or parts of lots included in the district. The plan shall be filed in the office of the finance officer for public inspection. No district need be established for the purpose of constructing or maintaining any improvement.

Source: SL 2012, ch 57, § 56.



§ 9-43-129 Publication of notice of plan for local improvement district--Public hearing.

9-43-129. Publication of notice of plan for local improvement district--Public hearing. Upon filing of the plan, a notice signed by the finance officer shall be published once stating that a plan for a public district, bounded as described in the notice and designated by number has been prepared and is on file in the office of the finance officer. The notice shall state that all persons owning property or interested in any real estate in the district may examine the notice during regular office hours and may file objections within ten days after the publication of the notice, and that on the date stated the governing body will hold a public hearing at a place named to consider any objections, at which time all persons may be heard. The notice shall be published once, and the hearing may not be less than ten nor more than twenty days after publication.

Source: SL 2012, ch 57, § 57.



§ 9-43-130 Approval, modification or rejection of plan.

9-43-130. Approval, modification or rejection of plan. At the hearing, the governing body shall consider any objections and may by resolution approve and adopt the proposed plan or change it in such manner as it may deem necessary. The governing body may adopt and approve the plan or may reject the plan and order a new plan prepared in accordance with §§ 9-43-81 and 9-43-82.

Source: SL 2012, ch 57, § 58.



§ 9-43-131 Lots in district liable for assessments upon approval of plan.

9-43-131. Lots in district liable for assessments upon approval of plan. When a resolution adopting and approving a local improvement district plan takes effect, the plan shall be numbered and filed in the office of the finance officer and shall then constitute the plan of the district, and the lots contained in the district are liable to assessment for the construction of improvements within the district in the same manner as other assessed property not within a district and in accordance with the provisions of this chapter.

Source: SL 2012, ch 57, § 59.



§ 9-43-132 Apportionment of costs according to benefits accruing to lots.

9-43-132. Apportionment of costs according to benefits accruing to lots. The total cost, or any portion of the cost that is assessable against all the real property within any district or area benefited by the local improvement, may be apportioned according to the benefits to accrue to each lot or tract, as determined by the governing body. In determining benefits to a district or area, the governing body shall determine the amount in which each lot or tract located within the district or area will be benefited by the construction of the improvement, and shall assess against each lot or tract that amount, not exceeding its special benefit, as is necessary to pay its just portion of the total cost of the work to be assessed.

Source: SL 2012, ch 57, § 60.



§ 9-43-133 Lots subject to assessment both as fronting and abutting property and as property benefited.

9-43-133. Lots subject to assessment both as fronting and abutting property and as property benefited. If any lot is subject to assessment both as fronting and abutting property and as property within the district or area benefited by the local improvement, the sum of both assessments may be the amount to be stated in the assessment roll against each such lot.

Source: SL 2012, ch 57, § 61.



§ 9-43-134 New assessment or reassessment for irregularities.

9-43-134. New assessment or reassessment for irregularities. If any special assessment for any local improvement is set aside for irregularity in the proceedings or declared void by reason of noncompliance with the provisions of law when ordering or letting the work or making the assessment, or if the collection of any portion of the assessment has been restrained or enjoined, or if any special assessment made upon any lot has been set aside or in any manner rendered or found to be ineffectual, the governing body may make a new assessment or reassessment. The governing body may collect the assessment or reassessment in the manner provided for the collection of the original assessment, to an amount not exceeding the amount of the original assessment, to bear interest at the rate provided by the governing body for unpaid installments of the original assessment from the date of approval of the assessment roll.

Source: SL 2012, ch 57, § 62.



§ 9-43-135 Notice of reassessment.

9-43-135. Notice of reassessment. If any reassessment is required, the governing body shall appoint a time for making the reassessment. The finance officer shall give ten days' notice to the owner of any lot to be reassessed, by mail addressed to the owner's last mailing address as shown by the records of the director of equalization, and shall publish notice of the reassessment once not less than ten nor more than twenty days before the time set for the reassessment. After publication of the approved resolution, the governing body may proceed with the levying and forwarding for the collection of special assessments.

Source: SL 2012, ch 57, § 63.



§ 9-43-136 Assessment of additional cost of improvement--Public hearing.

9-43-136. Assessment of additional cost of improvement--Public hearing. If the assessment originally levied, together with any sum to be paid by the municipality from its general fund or from the proceeds of general obligation bonds, is insufficient to pay the total cost of the improvement, the governing body may assess the additional cost to each lot in the same proportion as provided in the original assessment roll, after public hearing in the same manner as required for the adoption of the original assessment roll. The governing body shall adopt a resolution proposing to increase the special assessment contained in the original special assessment roll by the proportion it determines to be sufficient to pay the total cost of the improvement. The resolution, notice of hearing, and hearing procedures shall be carried out as provided in § 9-43-90. The amount by which each assessment is increased shall be collected by the same procedure and at the same time as the original assessment. However, if any installment of the original assessment has been paid before the levy of the supplemental assessment, the amount of the increase shall be added to the balance unpaid and becomes payable with and as a part of the remaining installments. Interest shall be computed in the same manner as provided for in the original assessment.

Source: SL 2012, ch 57, § 64.



§ 9-43-137 Federal loans.

9-43-137. Federal loans. If public moneys are made available by loan from any federal source to the state, an agency of state government, a public body created by the state, or a political subdivision of the state for the direct or indirect aid of landowners or owners of real property in the public or private improvement of their property in a manner specified by competent federal, state, or local authority, the owners are entitled to retire their obligations for the improvements in like pro rata installments over the same period of time as the loan of federal moneys will be retired, or, if permissible, to accelerate the installments as they are able, and at the same rate of interest as the loan of federal moneys to the state, state agency, public body, or political subdivision of the state. However, if the loan of federal moneys requires different or more stringent terms be met by the owners with regard to time period, installments, or rate of interest, then the terms allowed shall be the most liberal possible that still comply with the federal requirements.

The provisions of this section, in a proper case, are in lieu of assessment under any other law granting power to assess for property improvement.

Source: SL 2012, ch 57, § 65.



§ 9-43-138 Special maintenance fee.

9-43-138. Special maintenance fee. The governing body prior to the assessment of real property within the municipality for the next fiscal year, may levy, annually, for the purpose of maintaining or repairing public improvements, a special maintenance fee upon the lots fronting and abutting any improvements within the municipality that are maintained by the municipality. The governing body prior to the assessment of real property may, by resolution, designate the lot or portion of lots against which the fee is to be levied and the amount of the fee to be assessed against each lot or portions of lots for such purposes, or may apportion the fee pursuant to § 46A-10B-20. The governing body may directly bill the affected property owner for the fee in a manner determined by the municipality, or the governing body may require the county treasurer to add the fee assessed to the general assessment against the property and certify the fee assessed together with the regular assessment to the county auditor to be collected in the same manner as municipal taxes are collected for general purposes. The fee assessed is subject to review and equalization the same as assessments or taxes for general purposes.

Source: SL 2012, ch 57, § 66.



§ 9-43-139 Application of chapter.

9-43-139. Application of chapter. The provisions of this chapter do not apply to chapters 9-53, 9-55, or 21-10.

Source: SL 2012, ch 57, § 67.






Chapter 44 - Municipal Improvement Bonds

§ 9-44-1 Municipal improvement bonds authorized in lieu of special assessment certificates.

9-44-1. Municipal improvement bonds authorized in lieu of special assessment certificates. If the special assessments to be levied by any municipality for any local improvement or improvements are divided into installments pursuant to the provisions of chapter 9-43, the governing body of the municipality, in lieu of issuing assessment certificates or bonds as provided in chapter 9-43, may issue municipal improvement bonds.

Source: SL 1947, ch 219, § 1; SDC Supp 1960, § 45.21A01; SL 1984, ch 43, § 85.



§ 9-44-2 Authorization--Issuance--Sale--Maturity.

9-44-2. Authorization--Issuance--Sale--Maturity. Municipal improvement bonds shall be authorized, issued, and sold as provided in chapter 6-8B, except that all bonds shall mature not later than one year after the due date of the last assessment installment. In fixing serial maturities, the governing body shall estimate the amounts of money which will be available from time to time through collections of assessments, taxes, and service charges levied or imposed as herein provided, and shall adopt a schedule of maturities such that to the best of their judgment moneys will be available from sources at times and in amounts as to permit payment of all principal and interest as the payments become due.

Source: SL 1947, ch 219, § 3; SDC Supp 1960, § 45.21A03; SL 1984, ch 43, § 86.



§ 9-44-3 Amount of bond issue.

9-44-3. Amount of bond issue. Municipal improvement bonds under this chapter may be issued in an amount equal to the total cost of the improvement or improvements.

Source: SL 1947, ch 219, § 3; SDC Supp 1960, § 45.21A03; SL 1984, ch 43, § 87.



§ 9-44-4 Repealed.

9-44-4. Repealed by SL 1984, ch 43, § 131.



§ 9-44-5 Covenants with bondholders authorized.

9-44-5. Covenants with bondholders authorized. In and by the resolution authorizing municipal improvement bonds, the governing body may on behalf of the municipality make any or all of the covenants described in §§ 9-44-6 to 9-44-8, inclusive, with and for the benefit of the holders from time to time of said bonds.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04.



§ 9-44-6 Agreement by municipality to pay part of bonds from tax proceeds--Constitutional limitation--Irrepealable tax levy.

9-44-6. Agreement by municipality to pay part of bonds from tax proceeds--Constitutional limitation--Irrepealable tax levy. The municipality may agree to pay any part not exceeding one-half of the principal of and interest on municipal improvement bonds by ad valorem taxation on all property within the municipality. Such part of the principal shall be a general obligation indebtedness of the municipality and shall not, together with other indebtedness as of the date of issue of the bonds, exceed any constitutional limitation. In computing the municipality's indebtedness at any time after the issuance of the bonds, the same fraction of the principal amount of the bonds then outstanding, less an equal fraction of any moneys in the fund of the improvement, shall be included. Before delivery of the bonds the governing body shall levy and cause to be certified to the county auditor a direct, annual, irrepealable, ad valorem tax, to be spread upon the tax rolls for the same years as the special assessments, in amounts sufficient to pay the proportionate part of each installment of principal and interest as the same matures. Said tax may not exceed the part of principal and interest so payable by more than five percent, but shall not be subject to any other tax levy limitation provided by law. The levy of taxes or assumption of payment of a part of principal and interest requirements in excess of the limitations herein shall be invalid only as to such excess.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04 (1).



§ 9-44-7 Municipal agreement as to water and sewer service charges--Adequacy of rates.

9-44-7. Municipal agreement as to water and sewer service charges--Adequacy of rates. In the case of water and sewer improvements undertaken pursuant to chapters 9-47 and 9-48, the municipality may agree to establish, impose, and collect just and equitable charges for services furnished by such improvement or improvements, and to pledge and appropriate all or any portion of the net revenues derived from such charges to the improvement fund for payment of municipal improvement bonds and interest. The municipality may further agree to establish and maintain such rates as shall at all times be at least sufficient to produce net revenue which, together with collections of assessments and taxes, will be adequate to pay the principal of and interest on each and all of the bonds as such principal and interest become due. In connection with such service charges, the governing body shall have all of the rights and powers which it would have with respect to like matters under chapter 9-40.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04 (2); SL 1980, ch 26, § 20.



§ 9-44-8 Tax levy to pay deficiency in improvement fund--Covenant to levy--Limitation of levy.

9-44-8. Tax levy to pay deficiency in improvement fund--Covenant to levy--Limitation of levy. The municipality may agree that in the event of a deficiency in the improvement fund, the governing body will levy an ad valorem tax upon all of the taxable property within the municipality in an amount as may be necessary to pay the deficiency. The covenant may be limited to the levy of a tax for the payment of any deficiency existing at the maturity of the last outstanding bond, or may provide for the levy of a tax whenever any amount of principal or interest shall become due and the moneys in the fund shall be insufficient to pay the same. Notwithstanding the omission of a covenant in the resolution authorizing the bonds, or the limitation of the same to payment of a deficiency at the maturity of the last outstanding bond, the governing body may levy a tax upon the occurrence of any deficiency, and may also levy such tax in anticipation of any deficiency for the purpose of paying the next maturing principal and interest. Taxes levied pursuant hereto may not exceed by more than five percent the deficiency for which they are levied, but are not subject to any other limitation as to rate or amount; and levies in excess of such limitation shall be invalid only as to the excess.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04 (3); SL 1984, ch 43, § 87A.



§ 9-44-9 Reduction of assessments on decision to pay bonds from taxes or service charges--Supplemental assessments on property benefited.

9-44-9. Reduction of assessments on decision to pay bonds from taxes or service charges--Supplemental assessments on property benefited. In the event that the governing body shall determine to pay any portion of municipal improvement bonds from taxes and/or collections of service charges, it may direct that the estimate for special assessments and the assessment roll shall specify the portion of cost to be paid by assessment, the portion to be paid by taxes, and the portion to be paid exclusively by revenues, and the assessment on benefited property may be reduced proportionately; but the assessable cost of the improvement shall not be decreased by the reduction of the assessment, and the governing body may and if necessary shall levy supplemental assessments on specially benefited property to the full amount of such benefit.

Source: SL 1947, ch 219, § 5; SDC Supp 1960, § 45.21A05.



§ 9-44-10 Bonds payable from improvement fund--Negotiability--Municipal obligation limited.

9-44-10. Bonds payable from improvement fund--Negotiability--Municipal obligation limited. All bonds shall be payable solely out of the fund of the improvement or improvements to be financed thereby but they shall be negotiable investment securities within the meaning of chapter 57A-8. The obligation of the municipality with reference thereto shall be limited to the proper administration of the fund and the support of the same by the methods provided in this chapter and as provided in the resolution or ordinance authorizing the bond issue.

Source: SL 1947, ch 219, § 2; SDC Supp 1960, § 45.21A02; SL 1984, ch 43, § 88.



§ 9-44-11 Assessments, taxes, and revenues paid into improvement fund--Use of fund--Unexpended balance.

9-44-11. Assessments, taxes, and revenues paid into improvement fund--Use of fund--Unexpended balance. Into the fund of the improvement financed by municipal improvement bonds shall be paid all assessments and taxes levied on account of the improvement and any net revenues appropriated for the payment of the bonds as provided in this chapter. Moneys in said fund shall be used for no purpose other than the payment of the principal of and interest on said bonds as the same shall become due. After the payment of all principal and interest the governing body may transfer any unexpended balance in said fund to the general fund of the municipality.

Source: SL 1947, ch 219, § 2; SDC Supp 1960, § 45.21A02.



§ 9-44-12 Repealed.

9-44-12. Repealed by SL 1984, ch 43, § 131.






Chapter 45 - Street And Alley Improvements

§ 9-45-1 Municipal power over streets, alleys, and public grounds--Types of improvements permitted.

9-45-1. Municipal power over streets, alleys, and public grounds--Types of improvements permitted. Every municipality shall have power to lay out, establish, open, vacate, alter, widen, extend, improve, repair, grade, gravel, surface, pave, repave, bridge, construct a viaduct upon or over, erect equipment for street lighting in and otherwise improve, and establish and change the grade of roads, streets, alleys, sidewalks, and public grounds, and to regulate the making of openings and connections therein and the erection of lights thereon as provided by this title.

Source: SL 1890, ch 37, art V, § 1, subdivs 7, 13, 45; SL 1890, ch 37, art XVI, § 18; SL 1890, ch 37, art XVII, § 1; SL 1895, ch 182, § 14; RPolC 1903, § 1229, subdivs 7, 13, 45; RPolC 1903, §§ 1303, 1306, 1441, 1442; SL 1911, ch 95, § 1; SL 1913, ch 111; SL 1913, ch 119, § 53, subdivs 7, 12, 45; SL 1913, ch 126, § 1; RC 1919, §§ 6169 (7), (9), 6356, 6357, 6364; SL 1923, ch 240; SL 1929, ch 195; SDC 1939, § 45.0201 (94).



§ 9-45-2 Street names and numbering of houses.

9-45-2. Street names and numbering of houses. Every municipality shall have power:

(1) To name and change the name of any street, avenue, alley, or other public place;

(2) To regulate the numbering of houses and lots.
Source: SL 1890, ch 37, art V, § 1, subdivs 22, 23; RPolC 1903, § 1229, subdivs 22, 23; SL 1913, ch 119, § 53, subdivs 22, 23; RC 1919, § 6169 (31), (32); SDC 1939, § 45.0201 (96), (97).



§ 9-45-3 Bridges, culverts and sluiceways.

9-45-3. Bridges, culverts and sluiceways. Every municipality shall have power to construct and keep in repair bridges, culverts, and sluiceways.

Source: SL 1895, ch 182, § 14; RPolC 1903, § 1441; SL 1913, ch 111, § 1; RC 1919, § 6169 (7); SDC 1939, § 45.0201 (91).



§ 9-45-4 City power over bridges, viaducts, and tunnels.

9-45-4. City power over bridges, viaducts, and tunnels. Every first or second class municipality shall have power to establish, maintain, and regulate the use of bridges, viaducts, and tunnels.

Source: SL 1890, ch 37, art V, § 1, subdiv 28; RPolC 1903, § 1229, subdiv 28; SL 1913, ch 119, § 53, subdiv 28; RC 1919, § 6170 (6); SDC 1939, § 45.0202 (8); SL 1992, ch 60, § 2.



§ 9-45-5 Crosswalks, curbs, gutters, and drains.

9-45-5. Crosswalks, curbs, gutters, and drains. Every municipality shall have power to provide for and regulate crosswalks, curbs, gutters, and drains.

Source: SL 1890, ch 37, art V, § 1, subdiv 16; RPolC 1903, § 1229, subdiv 16; SL 1913, ch 119, § 53, subdiv 17; RC 1919, § 6169 (49); SDC 1939, § 45.0201 (95).



§ 9-45-6 Survey and plat filed on laying out or boundary change in street, alley, or public ground.

9-45-6. Survey and plat filed on laying out or boundary change in street, alley, or public ground. When any street, alley, or public ground in a municipality is laid out or its boundaries changed, the governing body shall cause an accurate survey and plat thereof to be made and filed in the office of the finance officer and in the office of the register of deeds of the county. Any municipality may widen an existing street within the platted right-of-way without filing new plats.

Source: SL 1890, ch 37, art XVI, § 12; RPolC 1903, § 1300; RC 1919, § 6355; SDC 1939, § 45.1709; SL 1991, ch 74, § 1.



§ 9-45-7 Petition of property owners or landowners required for vacation of street, alley, or public ground--Plat--Verification of petition.

9-45-7. Petition of property owners or landowners required for vacation of street, alley, or public ground--Plat--Verification of petition. No street, alley, or public ground, or part thereof, shall be vacated by the governing body except upon the petition and consent in writing of all of the owners of the property adjoining the part of the street, alley, or public ground to be vacated. Such petition shall set forth the facts and the reasons for such vacation, accompanied by a plat of such street, alley, or public ground proposed to be vacated, and shall be verified by the oath of one or more of the petitioners, provided, in the event all the land subject to the proposed petition to vacate is located on the land of a landowner, the petition of the landowner shall be sufficient.

Source: SL 1890, ch 37, art XVI, § 13; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1975, ch 91.



§ 9-45-8 Publication of notice of petition and hearing on vacation.

9-45-8. Publication of notice of petition and hearing on vacation. Upon the filing of a petition pursuant to § 9-45-7, the governing body, if it deems it expedient that the matter should be proceeded with, shall order the petition to be filed with the auditor or clerk, who shall give notice by publication once each week for at least two successive weeks, to the effect that the petition has been filed and stating in brief its object and that the petition will be heard and considered by the governing body, or a committee appointed by the governing body for that purpose, on a day specified not less than ten days from the last publication of the notice.

Source: SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1972, ch 51, § 2; SL 2003, ch 46, § 1.



§ 9-45-9 Hearing and decision on vacation of street, alley, or public ground--Vote required.

9-45-9. Hearing and decision on vacation of street, alley, or public ground--Vote required. The governing body or such committee at the time and place appointed shall investigate and consider the matter and shall hear the evidence and testimony of the parties interested. The governing body, after hearing the same or upon the report of such committee favoring the granting of such petition, may declare by resolution passed by a two-thirds vote of all the members, such street, alley, or public ground vacated.

Source: SL 1890, ch 37, art XVI, § 13; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1.



§ 9-45-10 Vacation after nonuser of platted street or alley--Petition of property owners.

9-45-10. Vacation after nonuser of platted street or alley--Petition of property owners. In any first or second class municipality whenever any street or alley or any part thereof as designated upon any recorded plat of the same shall not have been used or traveled as a street or alley at any time during the period of twenty years subsequent to the recording of the plat, the same may be vacated by the governing body upon application of the owner or owners of all the real property abutting upon both sides thereof. The application for such vacation shall be made upon the petition of the abutting owner or owners and shall be verified by the affidavit of such owner or owners or his or their agent or attorney.

Source: SL 1893, ch 122, § 1; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1992, ch 60, § 2.



§ 9-45-11 Notice and hearing on vacation of platted street or alley--Evidence of nonuser.

9-45-11. Notice and hearing on vacation of platted street or alley--Evidence of nonuser. After the filing of a petition pursuant to § 9-45-10, the governing body shall give notice by publication once each week for at least two successive weeks. The notice shall state that a petition has been filed, briefly state the object of the petition, and the date that the petition will be heard and considered by the governing body or the committee appointed by the governing body for that purpose. The hearing shall be held not less than ten days from the last publication of the notice. Upon the hearing it is sufficient to establish that the street, or alley, or any part thereof to be vacated, has not been used, worked, or traveled during the twenty years preceding the time for the meeting and since the recording of the plat thereof.

Source: SL 1893, ch 122, § 1; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1972, ch 51, § 3; SL 2007, ch 42, § 1; SL 2011, ch 45, § 1.



§ 9-45-12 Publication and filing of resolution vacating platted street or alley.

9-45-12. Publication and filing of resolution vacating platted street or alley. A resolution of vacation pursuant to § 9-45-9 or 9-45-11 shall be published, to take effect, and be subject to referendum as other resolutions, and upon taking effect a transcript of such resolution duly certified by the auditor or clerk shall be filed for record and duly recorded in the office of the register of deeds of the county.

Source: SL 1890, ch 37, art XVI, § 13; SL 1893, ch 122, § 1; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1.



§ 9-45-13 Irregularities in vacation proceedings cured after two years.

9-45-13. Irregularities in vacation proceedings cured after two years. Whenever the governing body of any municipality, township, or county of this state having jurisdiction has had, or shall have, presented to it a petition for the vacation of any public highway, street, alley, or public ground or any part thereof, and, after published notice and public hearing, such governing body has granted or shall grant the petition in whole or in part and there was, or shall be recorded in the office of the register of deeds of the county wherein such area is located a certified copy of the resolution or record of the action taken by such body relative to such petition, any defect or irregularity in the proceedings in such matter shall be deemed validated, legalized, and cured at the end of two years following the date of such recording and any easement or interest of the public in or upon the area so vacated shall then be terminated and action thereon barred.

Source: SL 1951, ch 241, § 2; SDC Supp 1960, § 45.1708-1.



§ 9-45-13.1 Vacation of street in extraterritorial jurisdiction of municipality.

9-45-13.1. Vacation of street in extraterritorial jurisdiction of municipality. A municipal governing body may vacate a street within its extraterritorial jurisdiction, as defined in § 11-6-10, upon approval of the board of county commissioners.

Source: SL 1981, ch 75.



§ 9-45-14 Establishment of grade of street, alley, or sidewalk--Record kept by auditor or clerk.

9-45-14. Establishment of grade of street, alley, or sidewalk--Record kept by auditor or clerk. The governing body of any municipality by ordinance may establish the grade of any street, alley, or sidewalk in the municipality. A record of the same shall be kept, together with the profile thereof in the office of the auditor or clerk.

Source: SL 1890, ch 37, art XVI, § 18; RPolC 1903, § 1306; RC 1919, § 6356; SDC 1939, § 45.1707.



§ 9-45-15 Change of grade of street--Municipal liability for damage to abutting property.

9-45-15. Change of grade of street--Municipal liability for damage to abutting property. After the grade of any street has been established as provided by § 9-45-14, the municipality shall, if it changes the grade, be liable to the abutting property owners for any damage they may sustain by reason of any permanent improvements having been made in conformity to the grade as first established.

Source: SL 1890, ch 37, art XVI, § 18; RPolC 1903, § 1306; RC 1919, § 6356; SDC 1939, § 45.1707.



§ 9-45-16 Resolution of necessity for construction of viaduct--Assessment and liability for damage to property.

9-45-16. Resolution of necessity for construction of viaduct--Assessment and liability for damage to property. If any viaduct is declared by resolution necessary for the safety and protection of the public, the governing body of any first or second class municipality shall provide for appraising, assessing, and determining the damages, if any, that may be caused to any property by reason of the construction of the viaduct and its approaches. The resolution is effective thirty days after its publication, unless nullified by an order of the Public Utilities Commission.

Such damage shall be paid by the municipality and may be assessed against the property benefited as provided in chapter 9-43.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, § 45.1706; SL 1992, ch 60, § 2; SL 2012, ch 57, § 78.



§ 9-45-17 Viaduct specifications determined by governing body.

9-45-17. Viaduct specifications determined by governing body. The width, height, and strength of any such viaduct and approaches thereto, the material therefor, and the manner of construction thereof shall be as required by the governing body.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, § 45.1706.



§ 9-45-18 Viaduct costs borne and work done by railroads--Neglect as petty offense--Proceedings to compel compliance.

9-45-18. Viaduct costs borne and work done by railroads--Neglect as petty offense--Proceedings to compel compliance. When two or more railroad companies own or operate separate lines of track to be crossed by any viaduct, the proportion of such viaduct and the approaches thereto to be constructed by each, or the cost to be borne by each, shall be determined by the governing body. Any railroad company shall proceed within the time and in the manner required by the governing body to construct, reconstruct, or repair any viaduct as required. It is a petty offense for any railroad company to neglect to perform such duty, and each day such company shall neglect to perform such duty shall constitute a separate offense.

Any such company may be compelled by mandamus or other appropriate proceeding to construct, reconstruct, or repair any viaduct so required.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, §§ 45.1706, 45.9904; SL 1981, ch 43, § 20.



§ 9-45-19 Viaduct work done by municipality on failure by railroad--Costs charged against railroad.

9-45-19. Viaduct work done by municipality on failure by railroad--Costs charged against railroad. If any railroad company shall fail, neglect, or refuse to construct, reconstruct, or repair any viaduct as required by § 9-45-18, the governing body may proceed to do so in such manner as may be provided by resolution and assess the cost thereof against the property of such railroad company, and such cost shall be a valid and subsisting lien against such property and shall also be a legal indebtedness of such company in favor of such first or second class municipality.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, § 45.1706; SL 1992, ch 60, § 2.



§ 9-45-20 to 9-45-34. Repealed.

9-45-20 to 9-45-34. Repealed by SL 2012, ch 57, §§ 79 to 93.



§ 9-45-35 Assumption by municipality of cost of repairing street previously constructed by assessment.

9-45-35. Assumption by municipality of cost of repairing street previously constructed by assessment. The resolution of necessity may provide that the municipality may pay any portion or all of the cost of resurfacing, rebuilding, or repaving the portion of any street, alley, or public way in which pavement has previously been placed and paid for wholly or in part by assessment of benefited property.

Source: SL 1929, ch 193; SDC 1939, § 45.1705; SL 1949, ch 185, § 5; SL 2012, ch 57, § 94.



§ 9-45-36 Sidewalk relocation costs shared by municipality.

9-45-36. Sidewalk relocation costs shared by municipality. Where, in the process of widening a public way, it is necessary to relocate sidewalks, the governing body of any municipality may provide by ordinance that such municipality shall share with the abutting property owners fifty percent of the assessed cost for replacement of all sidewalks which were not in a highly deteriorated condition prior to such widening of the public way.

Source: SL 1963, ch 287.



§ 9-45-37 Record of street proceedings kept by auditor or clerk.

9-45-37. Record of street proceedings kept by auditor or clerk. The auditor or clerk shall keep in his office a record of all proceedings taken in the matter of opening, altering, vacating, paving, or otherwise improving any street, alley, or other public ground, and after the confirmation of any report in such matters he shall record all the proceedings taken in relation to the same.

Source: SL 1890, ch 37, art XVI, § 14; RPolC 1903, § 1302; RC 1919, § 6355; SDC 1939, § 45.1709.



§ 9-45-38 , 9-45-39. Repealed.

9-45-38, 9-45-39. Repealed by SL 2012, ch 57, §§ 95, 96.






Chapter 46 - Sidewalk Improvements

§ 9-46-1 Width and material of sidewalks prescribed by ordinance.

9-46-1. Width and material of sidewalks prescribed by ordinance. The governing body by ordinance shall prescribe the width of sidewalks and may establish different widths in different localities and determine the kind of material of which they shall be constructed, having regard to the business and amount of travel in the vicinity of each.

Source: SL 1890, ch 37, art XVI, § 19; RPolC 1903, § 1307; SL 1913, ch 324; RC 1919, § 6359; SDC 1939, § 45.1601.



§ 9-46-1.1 Repealed.

9-46-1.1. Repealed by SL 1994, ch 52, § 4.



§ 9-46-1.2 Ramp specifications from transportation department.

9-46-1.2. Ramp specifications from transportation department. Any ramp shall be constructed or installed in accordance with design specifications therefor prepared by the Department of Transportation, according to the Americans With Disabilities Act Accessibility Guidelines for Buildings and Facilities as published by the U.S. Architectural and Transportation Barriers Compliance Board, August, 1992. The department shall make available to such municipalities design standards for such ramps.

Source: SL 1975, ch 94, § 2; SL 1978, ch 67, § 2; SL 1994, ch 52, § 5.



§ 9-46-2 Liability of adjoining property owner for failure to keep sidewalks in repair--Notification of nonresident owner.

9-46-2. Liability of adjoining property owner for failure to keep sidewalks in repair--Notification of nonresident owner. Any owner of real property who fails to keep in repair the sidewalks in front of or along such property if he resides thereon, or if he does not reside thereon, to repair the same forthwith when notified, is liable to the municipality for any damage caused by such neglect. The duty of the municipality to notify the nonresident owner does not affect the liability of the owner for any injury proximately caused by the negligent construction or repair of the sidewalk. The failure of the municipality to notify the nonresident owner does not result in any liability on the part of the municipality for any injury proximately caused by the negligent construction or repair of the sidewalk.

Source: SL 1890, ch 37, art XVI, § 24; RPolC 1903, § 1312; RC 1919, § 6363; SDC 1939, § 45.1605; SL 1986, ch 80.



§ 9-46-3 Notice to adjoining property owners to construct or repair sidewalk--Service of notice--Contents.

9-46-3. Notice to adjoining property owners to construct or repair sidewalk--Service of notice--Contents. If the governing body deems it necessary to construct, rebuild, or repair any sidewalk, it shall notify all owners of lots adjoining such sidewalk to construct, rebuild, or repair the sidewalk at their own expense within a time designated.

Such notice shall be in writing and either be served personally or by return receipt mail, on each owner or by publication once in each week for two consecutive weeks. It shall set forth the character of the work and the time within which it is to be done. Such notice may be general as to the owners but shall be specific as to the description of such lots.

Source: SL 1890, ch 37, art XVI, § 20; SL 1901, ch 79, § 1; RPolC 1903, §§ 1308, 1541; SL 1913, ch 324; RC 1919, § 6360; SL 1929, ch 198; SDC 1939, § 45.1602; SL 1987, ch 80, § 1.



§ 9-46-4 Municipal construction or repair on failure by adjoining owner.

9-46-4. Municipal construction or repair on failure by adjoining owner. If such sidewalk is not constructed, reconstructed, or repaired in the manner and within the time prescribed pursuant to § 9-46-3, the governing body by resolution may cause the work to be done by day labor or by job. If the amount of the contract is less than the amount provided for in § 5-18A-14, it is not necessary to advertise for bids.

Source: SL 1890, ch 37, art XVI, § 21; SL 1901, ch 75, § 1; SL 1901, ch 79, § 2; RPolC 1903, §§ 1309, 1542; SL 1913, ch 324; SL 1915, ch 110; RC 1919, § 6361; SDC 1939, § 45.1603; SL 1955, ch 207; SL 1963, ch 282; SL 1987, ch 80, § 2; SL 2011, ch 2, § 119.



§ 9-46-5 Assessment of sidewalk costs against abutting property.

9-46-5. Assessment of sidewalk costs against abutting property. The cost thereof shall be assessed against the lots fronting or abutting upon the sidewalk so constructed, reconstructed, or repaired, as provided in this title or hereinafter provided. In estimating such assessment the entire cost of the improvement fronting on the property to be assessed shall be divided by the number of feet fronting or abutting on the same, and the quotient shall be the sum to be assessed per front foot against each lot so fronting or abutting.

Source: SL 1890, ch 37, art XVI, § 21; SL 1901, ch 75, § 1; SL 1901, ch 79, § 2; RPolC 1903, §§ 1309, 1542; SL 1913, ch 324; SL 1915, ch 110; RC 1919, § 6361; SDC 1939, § 45.1603; SL 1955, ch 207; SL 1963, ch 282.



§ 9-46-6 Filing of assessment roll for sidewalk construction or repair--Costs covered by assessment.

9-46-6. Filing of assessment roll for sidewalk construction or repair--Costs covered by assessment. After the completion of the construction or repair of said sidewalk, the municipal engineer or such other person designated for that purpose shall file in the office of the city auditor or clerk, an assessment roll showing the amount to be assessed against each lot or parcel of ground which amount shall include the contract price or the cost of the work by day labor, engineering and any other costs entering into such construction or repair, the description of the property abutting upon said sidewalk which is to be assessed and the name of the owner or owners thereof as shown by the records in the office of the director of equalization.

Source: SDC 1939, § 45.1603 as added by SL 1955, ch 207; SL 1963, ch 282.



§ 9-46-7 Division of sidewalk assessment into annual installments--Notice of filing and hearing on assessment roll.

9-46-7. Division of sidewalk assessment into annual installments--Notice of filing and hearing on assessment roll. Upon the filing of the assessment roll, the governing body shall by resolution provide that the assessment shall be divided in any number of equal annual installments not exceeding five and shall fix a time and place for hearing upon the same not less than twenty days from the date of filing thereof. The auditor or town clerk shall publish a notice of the time and place of the hearing one week before the date of hearing. The notice shall state the general nature of the improvements for which the assessment is made, the date of filing the assessment roll, and that the roll will be open for public inspection at the office of the city auditor or clerk and shall refer to the assessment roll for further particulars.

Source: SDC 1939, § 45.1603 as added by SL 1955, ch 207; SL 1963, ch 282; SL 1982, ch 60, § 7.



§ 9-46-8 Amendment and approval or rejection of assessment roll--Certification to county officers and collection of assessments.

9-46-8. Amendment and approval or rejection of assessment roll--Certification to county officers and collection of assessments. Upon the hearing, the governing body may approve said roll with or without amendment, or reject the same, and upon the approval thereof shall direct the city auditor or town clerk to file a certified copy of the assessment roll in the office of the county auditor who shall thereupon certify said assessment to the county treasurer to be collected in the manner provided for the collection of special assessments as provided in chapter 9-43.

Source: SDC 1939, § 45.1603 as added by SL 1955, ch 207; SL 1963, ch 282.



§ 9-46-9 General assessment law applicable to sidewalk improvements.

9-46-9. General assessment law applicable to sidewalk improvements. Except as otherwise expressly provided in §§ 9-46-4 to 9-46-8, inclusive, proceedings for levy of and collecting sidewalk assessments shall be governed by and performed according to the provisions of chapter 9-43, including without limitation, provisions relating to the mailing of notices of assessment hearings, reassessment proceedings, the interest to be borne by deferred installments, filing of the assessment roll, giving notice of filing, prepayments of deferred installments, assessment certificates and bonds, actions and remedies, compromises and deeds in settlement, and limitations of proceedings.

Source: SDC 1939, § 45.1603 as added by SL 1963, ch 282.



§ 9-46-10 Repealed.

9-46-10. Repealed by SL 1987, ch 80, § 3.



§ 9-46-11 Mailboxes on or adjacent to curbs or sidewalks.

9-46-11. Mailboxes on or adjacent to curbs or sidewalks. The governing body shall be authorized by ordinance to allow mailboxes to be located on or adjacent to a municipal street curb or sidewalk.

Source: SL 1976, ch 86.






Chapter 47 - Water Supply Systems

§ 9-47-1 General municipal power to construct and operate systems--Separate fund--Agreements with state and federal agencies.

9-47-1. General municipal power to construct and operate systems--Separate fund--Agreements with state and federal agencies. Every municipality may construct, establish, operate, and maintain a system of waterworks and facilities in connection therewith; may regulate the distribution and use of water supplied thereby; may acquire a suitable supply of water, whether within or without the municipality; may maintain dams, reservoirs, intakes, spillways, conduits, or other devices to gather and store surface, flood, or other waters within or without the municipality either as a direct source of water to the municipality or as a supply of water from which any other source of the water supply of the municipality may be replenished or restored; may advantageously dispose of, to districts, subdivisions, and areas, outside the limits of the municipality to which supply lines may extend, any municipal supply of water, including stored water, not required or used for municipal purposes and any surplus water may be disposed of to any outside district where the water is delivered into a natural watercourse for irrigation purposes; may assess, levy, and collect taxes and special assessments for such purposes; and may appropriate funds and levy taxes to accumulate funds for such purposes, as provided by this title. The accumulated funds shall be placed in a separate fund which may not revert at the end of the fiscal year. The governing body shall establish a maximum amount allowed to be accumulated in the fund. The fund shall be established by a resolution adopted pursuant to chapter 9-19. Every municipality may enter into agreements with the United States, with the state, and with any authorized agency, subdivision, or unit of government, federal or state, to carry out such purposes.

Source: PolC 1877, ch 24, § 22, subdiv 3; SL 1887, ch 105, § 1; CL 1887, § 1043, subdiv 3; CL 1887, § 1135; SL 1890, ch 37, art V, § 1, subdiv 43; SL 1901, ch 81, § 1; RPolC 1903, § 1229, subdiv 43; RPolC 1903, § 1438, subdiv 3; RPolC 1903, § 1520; SL 1905, ch 174, § 1; SL 1905, ch 175, § 1; SL 1913, ch 119, § 53, subdiv 43; SL 1913, ch 367; RC 1919, §§ 6169 (12), 6393, 6394; SL 1923, ch 231; SL 1927, ch 175; SL 1937, ch 174; SDC 1939, § 45.0201 (81); SL 1939, ch 183; SL 1941, ch 193; SL 1941, ch 194; SL 1951, ch 238; SL 1963, ch 277; SL 1974, ch 80; SL 1978, ch 68, § 1; SL 1982, ch 82, § 1; SL 1983, ch 68; SL 2016, ch 53, § 1.



§ 9-47-2 Real property in adjoining states.

9-47-2. Real property in adjoining states. Every municipality shall have power to purchase, lease, own, and hold real property and easements therein in an adjoining state for waterworks purposes.

Source: SL 1917, ch 317; RC 1919, § 6169 (77); SDC 1939, § 45.0201 (82).



§ 9-47-3 Emergency contract for repair or replacement on complete failure of water supply.

9-47-3. Emergency contract for repair or replacement on complete failure of water supply. Wherever, in any municipality, the emergency specified in § 9-21-15 is the complete failure of the water supply of such municipality, the governing body thereof is authorized to contract for the drilling of a new well or for such repairs, replacements, and new equipment as may be necessary, privately, without advertising for bids as required by the laws of this state relating to contracts of municipalities, and to pay therefor as provided in §§ 9-21-15 and 9-21-16 as to emergencies; provided, however, that no such contract shall be executed until the governing body has adopted a resolution of necessity therefor, by unanimous vote, which resolution shall become effective immediately upon its passage and publication.

Any contract entered into as provided by this section shall be as binding, and have the same force and effect, as though the same were let in all particulars as provided by the laws of this state relating to contracts of municipalities.

Source: SL 1953, ch 269, §§ 1, 2; SDC Supp 1960, § 45.1404-1.



§ 9-47-4 Contract for waterworks system--Maximum tax levy without approval by voters.

9-47-4. Contract for waterworks system--Maximum tax levy without approval by voters. When the expense in connection with the waterworks system is to be raised by general taxation, no contract for construction, purchase, lease, or maintenance which shall stipulate for an annual payment greater than an annual levy of five mills on each dollar of the assessed valuation of the municipality shall be authorized until such contract shall first have been submitted to a vote of the voters of such municipality at a general or special election and ratified by a majority of those voting at such election.

Source: SL 1901, ch 81, § 1; RPolC 1903, § 1520; SL 1913, ch 367; RC 1919, § 6394; SDC 1939, § 45.1904.



§ 9-47-5 Special assessments.

9-47-5. Special assessments. If the expense in connection with the waterworks system is raised by special assessments, the assessments shall be levied and collected in the manner provided in chapter 9-43.

Source: RC 1919, § 6394; SDC 1939, § 45.1904; SL 2012, ch 57, § 97.



§ 9-47-6 Connections from water main to lot line--Assessment.

9-47-6. Connections from water main to lot line--Assessment. Every municipality shall have power to regulate and provide for the laying of water connections from the city water mains to the lot line, and to assess the cost against the abutting property owner as provided by this title.

Source: SL 1890, ch 37, art V, § 1, subdiv 13; RPolC 1903, § 1229, subdiv 13; SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.0201 (85).



§ 9-47-7 Repealed.

9-47-7. Repealed by SL 2012, ch 57, § 98.



§ 9-47-8 Classification of water pipes and mains.

9-47-8. Classification of water pipes and mains. Water pipes or mains are classified as:

(1) A service pipe or main is one designed to supply water to the property abutting upon the particular street or way in which it is laid;

(2) A trunk pipe is one designed to supply water to the property abutting upon the street or way in which it is laid and to other pipes or mains in a defined district or portion of the municipality;

(3) A supply pipe or main is any pipe, ditch, flume, conduit, or other appliance designed to conduct a supply of water from its source to the municipality.
Source: RC 1919, §§ 6388 to 6391; SDC 1939, § 45.1901.



§ 9-47-9 , 9-47-10. Repealed.

9-47-9, 9-47-10. Repealed by SL 2009, ch 38, § 1, 2.



§ 9-47-11 , 9-47-12. Repealed.

9-47-11, 9-47-12. Repealed by SL 2012, ch 57, §§ 99, 100.



§ 9-47-13 Purchase of pipes or mains financed by special assessments--Protest by property owners.

9-47-13. Purchase of pipes or mains financed by special assessments--Protest by property owners. The purchase authorized in § 9-47-9 may be financed by assessing such cost to the property fronting or abutting upon the water pipe or main so purchased in the same manner as provided for construction of service sewers, except that in the event the owners of a majority of the real property fronting or abutting thereon prior to such resolution becoming effective shall file a written protest against a purchase by special assessment, the governing body shall not have power to purchase the same in that manner.

Source: SL 1959, ch 278, § 3; SDC Supp 1960, § 45.1907.



§ 9-47-14 Notice, hearing, and action by governing body on purchase of pipes and mains.

9-47-14. Notice, hearing, and action by governing body on purchase of pipes and mains. When the adoption of a resolution to purchase a private water pipe or main in the manner provided in §§ 9-47-9 to 9-47-13, inclusive, shall be proposed to the governing body of the municipality, notice of the proposed passage of same shall be given by publication once each week for two successive weeks. Such notice shall contain the text of the proposed resolution, and shall state the time and place when and where any interested party may make objection to such purchase. Such hearing shall be held not less than ten nor more than twenty days after the final publication of such notice. After such hearing, the governing body may adopt or reject such resolution, and in the event of approval may proceed to effect such purchase accordingly.

Source: SL 1959, ch 278, § 4; SDC Supp 1960, § 45.1907.



§ 9-47-15 Competitive bids not required for purchase of pipes or mains.

9-47-15. Competitive bids not required for purchase of pipes or mains. No statutory requirement of bidding shall apply to a purchase made in accordance with the terms of §§ 9-47-9 to 9-47-14, inclusive.

Source: SL 1959, ch 278, § 4; SDC Supp 1960, § 45.1907.



§ 9-47-16 Repealed.

9-47-16. Repealed by SL 2012, ch 57, § 101.



§ 9-47-17 Acquisition of water mains in newly annexed area.

9-47-17. Acquisition of water mains in newly annexed area. Every municipality shall have the power, within the discretion of the governing board of the municipality, to purchase, lease with purchase option, lease or otherwise acquire from the owners thereof, or condemn under provision of subdivision 9-12-1(2), any water main or mains laid in, on or under any street or alley or otherwise located in any municipality, district or subdivision outside the corporate limits of the municipality and which subdivision or district shall have been, by annexation proceedings or otherwise, annexed to the municipality.

Source: SL 1951, ch 239; SDC Supp 1960, § 45.0201 (108); SL 1974, ch 81; SL 1982, ch 83, § 1; SL 1992, ch 60, § 2.



§ 9-47-18 Distance between water connections.

9-47-18. Distance between water connections. No more than one water connection shall be made for each platted lot or for each forty-four feet of frontage of unplatted ground in the residence section, and for each twenty-two feet of frontage in the business section of the municipality, except when the abutting owner requests in writing the placing of water connections at a less number of feet.

Source: SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.1906.



§ 9-47-19 Repealed.

9-47-19. Repealed by SL 2012, ch 57, § 102.



§ 9-47-20 Municipal artesian wells authorized.

9-47-20. Municipal artesian wells authorized. Every municipality shall have power to establish and maintain artesian wells.

Source: SDC 1939, § 45.0201 (105).



§ 9-47-21 Operation of irrigation system authorized--Special assessments--Election on water supply--Regulation of use of water.

9-47-21. Operation of irrigation system authorized--Special assessments--Election on water supply--Regulation of use of water. Any municipality may operate and maintain a system of irrigation within the municipality. The municipality may assess the cost of the system against abutting or benefited property in the manner provided by chapter 9-43, if a connection with an irrigation water supply system is available. If such a connection is not available, the providing of a means of a water supply for irrigation shall be first authorized at a regular or special election. The municipality may regulate the distribution and use of water supplied for irrigation.

Source: SL 1923, ch 231; SDC 1939, § 45.0201 (80); SL 2012, ch 57, § 103.



§ 9-47-22 Request for rural water system to provide water service by persons living within three miles of certain municipalities--Notification and election of municipality.

9-47-22. Request for rural water system to provide water service by persons living within three miles of certain municipalities--Notification and election of municipality. If a rural water system is requested after July 1, 1989, to provide water service to any person who resides within three miles of a municipality owning and operating a water supply system, the rural water system shall promptly notify such municipality of such request in writing. Within sixty days from the receipt of such notice, the municipality may elect to provide water service to such person. If the municipality does not so elect, the rural water system may provide such service.

Source: SL 1989, ch 387, § 1.



§ 9-47-23 Election of municipality to provide service after previously declining--Requirements of purchase.

9-47-23. Election of municipality to provide service after previously declining--Requirements of purchase. If a rural water system provides service to a person whom a municipality has declined to serve, pursuant to § 9-47-22, and the municipality thereafter elects to provide water service to such person, the municipality shall first purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be the present day reproduction cost, new, of the facilities being acquired, less depreciation computed on a thirty-year straight-line basis, plus an amount equal to the cost on a nonbetterment basis of constructing any necessary facilities to reintegrate the system of the rural water system after detaching the portion to be sold; plus as compensation for service rights, an annual amount, payable each year for a period of five years, equal to the sum of five percent of the gross revenues received from the sale of water service to such person during the five-year period. Gross revenues received shall be determined by applying the rate in effect by the purchased rural water system at the time of purchase.

Source: SL 1989, ch 387, § 2; SL 1994, ch 72.



§ 9-47-24 Election to provide service to persons being served by rural water system--Purchase of facilities.

9-47-24. Election to provide service to persons being served by rural water system--Purchase of facilities. If a municipality elects to provide water service to any person who is being served by a rural water system and who resides within the boundaries of a municipality or within three miles of the municipality as the boundaries exist on July 1, 1989, the municipality shall purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be as set forth in § 9-47-23.

Source: SL 1989, ch 387, § 3.



§ 9-47-25 Election to provide service to persons within extended areas as a result of annexation, consolidation, or incorporation.

9-47-25. Election to provide service to persons within extended areas as a result of annexation, consolidation, or incorporation. If the three-mile area referred to in § 9-47-24 is extended as a result of annexation, consolidation, or incorporation after July 1, 1989, and the municipality elects to provide service to any person receiving service from a rural water system residing within the newly extended three-mile area, the municipality shall purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be determined pursuant to § 9-47-23. The provisions of § 9-47-22 are applicable to all persons seeking water service in the newly extended area from and after the effective date of such extension.

Source: SL 1989, ch 387, § 4.



§ 9-47-26 Election to provide service to persons outside three-mile area.

9-47-26. Election to provide service to persons outside three-mile area. If a municipality elects to provide water service to any person being served by a rural water system and located more than three miles from the municipal boundaries, the municipality shall purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be determined pursuant to § 9-47-23.

Source: SL 1989, ch 387, § 5.



§ 9-47-27 Certain matters negotiable for contract between parties.

9-47-27. Certain matters negotiable for contract between parties. The provisions of §§ 9-47-22 to 9-47-26, inclusive, do not prevent a municipality and a rural water system from contracting with each other relative to the transfer of customers, disposition, and sale of facilities and related matters on such terms and conditions as they may determine.

Source: SL 1989, ch 387, § 6.



§ 9-47-28 Connection of plumbing fixtures to public water supply system--Purchase or lease of preexisting private wells by municipalities--Exemption of first class municipalities.

9-47-28. Connection of plumbing fixtures to public water supply system--Purchase or lease of preexisting private wells by municipalities--Exemption of first class municipalities. Each building in which plumbing fixtures are installed shall connect to a public water supply system if available. A public water system is available to a premise used for human occupancy if the property line of the premise is within two hundred feet of the system. A municipality may purchase, lease with purchase option, lease, or otherwise acquire from the owners, any preexisting private wells located within the municipality. The provisions of this section do not apply to municipalities of the first class . Nothing in this section requires any municipality to provide any municipal service outside of its municipal boundaries.

Source: SL 1989, ch 80, § 1; SL 2000, ch 39, § 1.



§ 9-47-29 Assessment of property for proportionate share of water line previously constructed--Apportionment among persons paying costs.

9-47-29. Assessment of property for proportionate share of water line previously constructed--Apportionment among persons paying cost. If a main, trunk, or service water line has been constructed and the cost has not been apportioned against property that may benefit as provided in this chapter or chapter 9-43, the governing body may require the owner of the property to pay the owner's proportionate share of the cost of construction, without interest, according to the benefits to accrue to the property, before the property may be platted, replatted, or served by the facilities, as determined by the governing body. The governing body shall investigate and determine the amount to be paid. The amount shall be apportioned by the governing body among the persons, including the municipality, paying the appropriate cost.

Source: SL 2016, ch 52, § 5.






Chapter 48 - Sewer Systems

§ 9-48-1 Classification of sewers.

9-48-1. Classification of sewers. Sewers are classified as follows:

(1) A service sewer is one designed to carry sewage or water from the property abutting upon the street or way in which it is laid into a trunk or main sewer, or into the sewer outlet, septic, or disposal plant;

(2) A trunk sewer is one designed to carry the sewage or water from any particular district or portion of the municipality as well as the sewage or water from property abutting upon the street or way in which it is laid, and of sufficient capacity to carry the sewage or water from the service sewers in the district or portion of the municipality in which it is laid, to the main sewer outlet, septic, or disposal plant;

(3) A main sewer is one designed to carry the entire sewage or water of a municipality or sewerage district to the sewer outlet, septic, or disposal plant;

(4) A sanitary sewer is one designed solely to carry sewage and wastes from buildings or structures;

(5) A storm sewer is one designed solely to carry storm or surface waters;

(6) A sewer which is not designated as either a storm sewer or sanitary sewer is one designed for use as a combined sanitary and storm sewer;

(7) The term sanitary sewer shall exclude drainage from roofs, sidewalks, roadways, streets, alleys, or other surface drainage.
Source: RC 1919, §§ 6368 to 6371; SDC 1939, § 45.1801; SL 1955, ch 209.



§ 9-48-2 Authority to establish, construct, and maintain sewer systems--Separate fund.

9-48-2. Authority to establish, construct, and maintain sewer systems--Separate fund. Each municipality may:

(1) Establish, construct, and maintain main, trunk, sanitary, storm, and service sewers, and septic or sewage treatment plants, drains, and manholes either within its corporate limits or within ten miles of its corporate limits;

(2) Appropriate funds and levy taxes to accumulate funds for the purposes identified in this section;

(3) Establish sewer districts as provided by this title;

(4) Acquire any sewer, drain, or system of sewerage and drainage already established and constructed; and

(5) Acquire land within or without the municipality for a septic or sewage treatment plant or outlet to any main sewer and may assess the cost of the land and the cost of any necessary extension or connection of the main sewer to all the property within the sewer district benefited as provided by this title.

The proceeds of any taxes levied for the accumulation of funds under this section shall be placed in a separate fund which may not revert at the end of the fiscal year. The governing body shall establish a maximum amount allowed to be accumulated in the fund. The fund shall be established by a resolution adopted pursuant to chapter 9-19.

Source: SL 1890, ch 37, art XX, § 2; RPolC 1903, § 1229, subdiv 13; SL 1909, ch 110, § 13; SL 1913, ch 119, § 53, subdiv 82; RC 1919, §§ 6169 (14), 6380; SDC 1939, § 45.0201 (84); SL 1974, ch 82; SL 1978, ch 68, § 2; SL 1982, ch 82, § 2; SL 2007, ch 43, § 1; SL 2016, ch 53, § 3.



§ 9-48-3 Real property in adjoining state.

9-48-3. Real property in adjoining state. Every municipality shall have power to purchase, lease, own, and hold real property and easements therein in an adjoining state for sewerage purposes.

Source: SL 1917, ch 317; RC 1919, § 6169 (77); SDC 1939, § 45.0201 (82).



§ 9-48-4 Sewer pipes on private property--Discharge of sewage into stream.

9-48-4. Sewer pipes on private property--Discharge of sewage into stream. Every municipality may construct, maintain, or authorize the construction and maintenance of sewer pipes on private property or in or along any stream of water, or empty or discharge the sewage of the municipality into any stream of water within or without its limits, subject to the provisions of chapter 34A-2, if such can be done without creating any foul or noxious odors in the air over or along such stream.

Source: SL 1909, ch 50; RC 1919, § 6169 (15); SDC 1939, § 45.0201 (89); SL 1979, ch 18, § 1.



§ 9-48-5 Acquisition of sewer mains in newly annexed area.

9-48-5. Acquisition of sewer mains in newly annexed area. Every municipality shall have power, within the discretion of the governing board of the municipality, to purchase, lease with purchase option, lease or otherwise acquire from the owners thereof, or condemn under provision of subdivision 9-12-1(2), any sewer main or mains laid in, on or under any street or alley or otherwise located in any municipality, district or subdivision outside the corporate limits of the municipality and which subdivision or district shall have been, by annexation proceedings or otherwise, annexed to the municipality.

Source: SDC 1939, § 45.0201 (108) as added by SL 1951, ch 239; SL 1974, ch 83; SL 1982, ch 83, § 2; SL 1992, ch 60, § 2.



§ 9-48-6 General obligation bonds for financing of sewers.

9-48-6. General obligation bonds for financing of sewers. Every municipality may issue its general obligation bonds pursuant to chapter 9-26 for the purpose of financing the construction of sewers.

Source: SL 1921, ch 316; SDC 1939, § 45.0201 (86); SL 1984, ch 43, § 89.



§ 9-48-7 Connections from sewers to lot line.

9-48-7. Connections from sewers to lot line. Any municipality may regulate and provide for the laying of sewer connections from the city trunk or service sewers, to the lot line. The municipality may assess the cost against the abutting property owner as provided by chapter 9-43.

Source: SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.0201 (85); SL 2012, ch 57, § 104.



§ 9-48-8 to 9-48-14. Repealed.

9-48-8 to 9-48-14. Repealed by SL 2012, ch 57, §§ 105 to 111.



§ 9-48-15 Assessment of property for proportionate share of sewer previously constructed--Apportionment among persons paying cost.

9-48-15. Assessment of property for proportionate share of sewer previously constructed--Apportionment among persons paying cost. If either a main, trunk, or service sewer has been constructed and the cost has not been apportioned against property that may benefit as provided by this chapter or chapter 9-43, the governing body may require the owner of the property to pay the owner's proportionate share of the cost of the construction, without interest, according to the benefits to accrue to the property before the property may be platted, replatted, or served by the facilities, as determined by the governing body. The governing body shall investigate and determine the amount to be paid. The amount shall be apportioned by the governing body among the persons, including the municipality, paying the appropriate cost.

Source: SDC 1939, § 45.1824 as enacted by SL 1965, ch 214; SL 2012, ch 57, § 112; SL 2016, ch 52, § 3.



§ 9-48-16 Municipal purchase of private sewers.

9-48-16. Municipal purchase of private sewers. If any person has constructed within any street or alley a private sewer that is wholly or partly within any district subsequently established as provided in this chapter, the municipality may purchase the sewer or any part of the sewer and assess the cost to the property fronting or abutting upon the sewer as provided in chapter 9-43.

Source: SL 1909, ch 110, § 16; RC 1919, § 6383; SDC 1939, § 45.1815; SL 2012, ch 57, § 113.



§ 9-48-17 Plans, specifications and cost estimate filed before purchase of sewer--Resolution.

9-48-17. Plans, specifications and cost estimate filed before purchase of sewer--Resolution. No purchase pursuant to § 9-48-16 shall be made until plans and specifications of the location, arrangement, form, and size, and material to be used in the construction of such sewer or sewers and an estimate of the cost of constructing the same at the time of making such estimate shall have been made and filed by the engineer or other competent person and a resolution providing for such purchase has become effective after notice and hearing thereon as provided in the case of a resolution to construct service sewers.

Source: SL 1909, ch 110, § 16; RC 1919, § 6383; SDC 1939, § 45.1815.



§ 9-48-18 Property owners' protest against purchase of private sewer.

9-48-18. Property owners' protest against purchase of private sewer. If the owners of a majority of the real property fronting or abutting on a sewer described in § 9-48-16 prior to such resolution becoming effective shall file a written protest against such purchase, the governing body shall not have power to purchase the same.

Source: SL 1909, ch 110, § 16; RC 1919, § 6383; SDC 1939, § 45.1815.



§ 9-48-19 Repealed.

9-48-19. Repealed by SL 2012, ch 57, § 114.



§ 9-48-20 Minimum distance between sewer connections.

9-48-20. Minimum distance between sewer connections. No more than one sewer connection shall be made for each platted lot, or for each forty-four feet of frontage of unplatted ground, in the residence section, and for each twenty-two feet of frontage in the business section of the municipality, except when the abutting owner requests in writing the placing of sewer connections at a less number of feet.

Source: SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.1818.



§ 9-48-21 to 9-48-25. Repealed.

9-48-21 to 9-48-25. Repealed by SL 2012, ch 57, §§ 115 to 119.



§ 9-48-26 Sewer utility charges established by ordinance, resolution, or with voters' approval.

9-48-26. Sewer utility charges established by ordinance, resolution, or with voters' approval. Any municipality which has installed or plans to install sewer utilities for public use may by ordinance or resolution establish charges to be paid to the municipality for the use of the sewer utilities by every user whose premises are served by a connection to the sewer utilities, directly or indirectly. A municipality may also submit to the voters of the municipality at any general election or any special election called for such purpose the question of whether or not the municipality shall establish charges for the use of sewer utilities. If a majority of the voters voting upon the question vote in favor of the question, then the municipality may by ordinance or resolution establish charges to be paid to the municipality for the use of the sewer utilities by every user whose premises are served by a connection to the sewer utilities, directly or indirectly. For the purposes of this section the term, sewer utilities, means any main, trunk, and service sewers; sanitary and storm sewers; and septic or sewage treatment plants, drains, and manholes.

Source: SL 1949, ch 204, § 1; SDC Supp 1960, § 45.1820; SL 1973, ch 57; SL 1982, ch 84, § 1; SL 2007, ch 44, § 1



§ 9-48-27 Factors considered in establishing sewer charges--Collection with water rentals.

9-48-27. Factors considered in establishing sewer charges--Collection with water rentals. Such charges shall be as nearly as may be in the judgment of the governing body equitable and in proportion to the services rendered and taking into consideration in the case of each such premises the quantity of sewage therein or thereby produced and its concentration, strength, or river pollution qualities in general, and, in the case of storm drainage, taking into consideration in the case of each premises the quantity of storm runoff and may use the square footage of impervious surfaces as a basis for charges or the total square footage weighted by the classification of existing land use or total square footage weighted by zoning designation or total square footage. Such charges may be collected at the same time, place, and in conjunction with the water rentals in any municipality owning and operating the municipal water supply system and distribution system.

Source: SL 1949, ch 204, § 2; SDC Supp 1960, § 45.1821; SL 1982, ch 84, § 2.



§ 9-48-28 Metering of water supply to determine sewer charges--Consideration of water consumed without return to sewer system.

9-48-28. Metering of water supply to determine sewer charges--Consideration of water consumed without return to sewer system. The metering of private water supplies produced or operated on premises served by public sewer utilities may be required. If the use or consumption of water on any premises is taken into consideration in determining the charge to be made for the use of sewer utilities serving the premises, the municipality shall consider the amount or proportion of water used on the premises that does not reach or burden the sewer utilities.

Source: SL 1949, ch 204, § 2; SDC Supp 1960, § 45,1821; SL 1982, ch 84, § 3; SL 2000, ch 40, § 1.



§ 9-48-29 Sewer charges and rentals kept in separate fund--Limit on accumulation--Use of fund.

9-48-29. Sewer charges and rentals kept in separate fund--Limit on accumulation--Use of fund. Any funds, fees, rentals, charges, or rates collected under the authority of §§ 9-48-26 to 9-48-28, inclusive, shall be remitted to the finance officer by the officer charged with their collection at least once each month and shall be kept in a separate fund to be known as the sewer rental fund. Such fund shall be used for the purpose of paying the cost of financing the operation, maintenance or construction of the sewer utilities. However, no part of such fund may be used to meet the cost of construction of lateral sewers serving local territory or the portion of the cost of sewer utilities which have been financed by special assessment against benefited properties. Surplus funds may be transferred in the manner described in chapter 9-21.

Source: SL 1949, ch 204, § 3; SDC Supp 1960, § 45.1822; SL 1982, ch 84, § 4; SL 1985, ch 67; SL 1993, ch 73, § 3.



§ 9-48-30 Special contract powers unimpaired.

9-48-30. Special contract powers unimpaired. Nothing contained in §§ 9-48-26 to 9-48-29, inclusive, shall be construed to limit or restrict the power of municipalities to contract as granted by § 9-48-32, and any contract heretofore or hereafter entered into under such power shall be in lieu of any fees, rates, rentals, or charges established under §§ 9-48-26 to 9-48-29, inclusive.

Source: SL 1949, ch 204, § 4; SL 1953, ch 261; SDC Supp 1960, § 45.1823.



§ 9-48-31 Revenue bond authority unimpaired by provisions as to sewer charges and rentals.

9-48-31. Revenue bond authority unimpaired by provisions as to sewer charges and rentals. Nothing contained in §§ 9-48-26 to 9-48-29, inclusive, shall be construed to limit or restrict the power of municipalities to establish, equip, maintain, operate, extend, or improve water and sewer systems or combined water and sewer systems in the manner provided in chapter 9-40, and any statutes heretofore or hereafter enacted amendatory thereof and supplemental thereof, and to fix, impose, and collect rents and charges for the service of such utility systems, and to issue revenue bonds and make the same payable from the revenues provided by such rates and charges, and to provide lawful stipulations and covenants for the security of such bonds. The procedural requirements in chapter 9-40 shall constitute the only conditions prerequisite to the carrying out of such undertakings, the issuance of such bonds and the fixing and collection of such rates and charges. The moneys derived from such rates and charges may be used and accounted for in accordance with the provisions of chapter 9-40, and are not subject to the limitations of §§ 9-48-26 to 9-48-29, inclusive.

Source: SDC Supp, § 45.1823 as added by SL 1953, ch 261; SL 1980, ch 26, § 21.



§ 9-48-32 Special contract for disposing of private sewage or industrial waste through municipal sewage treatment plant.

9-48-32. Special contract for disposing of private sewage or industrial waste through municipal sewage treatment plant. A municipality where a sewage treatment or septic plant is maintained may enter into a contract to connect to the plant for the purpose of treating or disposing of private sewage or industrial waste originating within the municipality or within ten miles of the corporate limits of the municipality, if the plant has the capacity to handle the sewage or industrial waste.

Source: SL 1931, ch 190, § 1; SDC 1939, § 45.1811; SL 1945, ch 204; SL 1993, ch 75.



§ 9-48-32.1 Sewer utility rates and charges for recovery of capital costs--Intergovernmental cooperation.

9-48-32.1. Sewer utility rates and charges for recovery of capital costs--Intergovernmental cooperation. Notwithstanding any other provision in this chapter, any municipality, sanitary district, other political subdivision of this state, or any combination thereof which maintains, has installed, or plans to install sewer utilities for public use may establish, by ordinance or resolution, fair and equitable rates and charges for sewer utilities to be paid by the users of the sewer utilities and others connected thereto. The rates and charges may be established to recover past capital costs and pay for the capital costs of developing new capacity. For the purposes of this section, the term, capital costs, includes:

(1) Costs of construction or expansion of infrastructure that is necessary to serve a new development, including the design, surveying, engineering, environmental, and other professional fees that are directly related to the construction or expansion of the sewer utility;

(2) Land acquisition costs including the purchase of interest in land, any court award or settlement, appraisal, relocation service, negotiation service, title insurance, expert witness, attorney, and other professional fees that are directly related to the land acquisition;

(3) Debt service;

(4) Rate of return including a risk premium for any potential default; and

(5) Directly related expenses incurred in preparing or updating the comprehensive plan or zone improvement plan, including all administrative, consulting, attorney, and other professional fees.

The rates and charges may be assessed separately or added to other rates established pursuant to this chapter. Two or more municipalities, sanitary districts, political subdivisions of this state, or any combination thereof, may enter into an agreement or contract with each other, or otherwise enter into an agreement as permitted by law, for the provision of sewer utilities. For the purposes of this section, the term, sewer utility, means any main, trunk, service sewer, sanitary and storm sewer, and septic or treatment facility, drain, pumping station, lift station, interceptor, force main, manhole, flow equalization structure, and any other equipment, material, and facility related thereto.

Source: SL 2013, ch 40, § 1.



§ 9-48-33 to 9-48-52. Repealed.

9-48-33 to 9-48-52. Repealed by SL 2012, ch 57, §§ 120 to 139.



§ 9-48-53 Connection of plumbing fixtures to public water sewer system--Purchase or lease of preexisting private sewers--Exemption of first class municipalities.

9-48-53. Connection of plumbing fixtures to public water sewer system--Purchase or lease of preexisting private sewers--Exemption of first class municipalities. Each building in which plumbing fixtures are installed shall connect to a public water sewer system if available. A public sewer system is available to a premise used for human occupancy if the property line of the premise is within two hundred feet of the system. A municipality may purchase, lease with purchase option, lease, or otherwise acquire from the owners, or condemn pursuant to subdivision 9-12-1(2), any preexisting private sewers located within the municipality. The provisions of this section do not apply to municipalities of the first class. Nothing in this section requires any municipality to provide any municipal service outside of its municipal boundaries.

Source: SL 1989, ch 80, § 2; SL 2000, ch 39, § 2.






Chapter 49 - Combined Sewer And Waterworks Improvements [Repealed]

§ 9-49-1 to 9-49-4. Repealed.

9-49-1 to 9-49-4. Repealed by SL 2012, ch 57, §§ 140 to 143.






Chapter 50 - Financing Of Sewer And Waterworks Improvements [Repealed]

CHAPTER 9-50

FINANCING OF SEWER AND WATERWORKS IMPROVEMENTS [REPEALED]

[Repealed by SL 1975, ch 92, § 5]



Chapter 51 - Municipal Parking Facilities

§ 9-51-1 Legislative findings and policy.

9-51-1. Legislative findings and policy. It is hereby declared that the free circulation of traffic through the streets of any municipality is necessary to the health, safety, and general welfare of the public; that the greatly increased use by the public of motor vehicles and the parking of such vehicles in the streets and the lack of adequate off-street parking facilities creates congestion, obstructs the free circulation of traffic, diminishes property values and endangers the health, safety, and general welfare of the public; that the provision of conveniently located automobile parking facilities is therefore necessary to the exercise of the police power in the regulation and control of traffic and to alleviate such conditions, and the establishment of automobile parking facilities including off-street parking facilities is deemed to be a proper public or municipal purpose.

Source: SL 1955, ch 216, § 1; SDC Supp 1960, § 45.02A01.



§ 9-51-1.1 Appointive board to manage parking facilities--Contents of ordinance.

9-51-1.1. Appointive board to manage parking facilities--Contents of ordinance. Every municipality shall have power to create an appointive board of not more than seven and not less than three members in first class municipalities for the purpose of managing public parking facilities and automobile parking facilities including on-street parking facilities and to provide by ordinance the qualifications, mode of appointment, tenure of office, compensation, powers, duties of and rules and regulations governing such board.

Source: SL 1973, ch 58, § 5; SL 1974, ch 84.



§ 9-51-2 Portion of parking meter revenues accumulated in parking lot and area fund--Approval of voters required--Computation of revenues.

9-51-2. Portion of parking meter revenues accumulated in parking lot and area fund--Approval of voters required--Computation of revenues. A municipality shall be required to accumulate at least fifty percent of the revenues derived from parking meters in a special fund to be known as the "parking lot and area fund"; provided that a majority of the voters of the municipality voting at any regular or special election called for that purpose, shall have first determined that fifty percent of the revenues so derived shall be deposited and used. Fifty percent of the revenue shall mean one-half of the revenues remaining after payments on purchase price and the actual cost of repairing said meters.

Source: SL 1951, ch 244, § 2; SL 1953, ch 252, § 1; SDC Supp 1960, § 45.0201-1 (10); SL 1961, ch 243.



§ 9-51-3 Parking meter revenues released on determination to issue bonds.

9-51-3. Parking meter revenues released on determination to issue bonds. Any election previously held in any municipality under the provisions of § 9-51-2 may be disregarded upon the determination of any municipality to issue bonds under the provisions of §§ 9-51-9 to 9-51-34, inclusive.

Source: SL 1955, ch 216, § 11; SDC Supp 1960, § 45.02A11.



§ 9-51-4 Use of moneys in parking lot and area fund--Retirement of bonds as proper purpose--Use for street construction and maintenance.

9-51-4. Use of moneys in parking lot and area fund--Retirement of bonds as proper purpose--Use for street construction and maintenance. Moneys in the parking lot and area fund referred to in § 9-51-2 shall be disbursed only for the purpose of acquiring parking lots and areas, and for surfacing or otherwise improving said lots or areas making them suitable for public parking, provided that the retirement of revenue bonds or general obligation bonds issued for the financing of the purchase of parking lots and areas shall be considered as an acquisition of such properties within the meaning of this section.

When funds have accumulated in the parking lot and area fund, under the provisions of § 9-51-2, and it shall be determined by a majority vote of the voters of the municipality, voting at any regular or special election, called for the purpose by the governing body, that such funds, or any portion thereof, are no longer needed for the purposes declared in this section, the governing body of such municipality may then use such funds for the construction or maintenance of the city streets.

Source: SL 1951, ch 244, § 2; SL 1953, ch 252, §§ 1, 2; SDC Supp 1960, § 45.0201-1 (10); SL 1961, ch 243; SL 1992, ch 60, § 2.



§ 9-51-5 Utility revenue bonds and general obligation bonds authorized for acquisition, improvement, and operation of off-street parking lots.

9-51-5. Utility revenue bonds and general obligation bonds authorized for acquisition, improvement, and operation of off-street parking lots. Every municipality shall have the power to acquire, improve, equip, operate, maintain, and regulate parking lots and areas for the off-street parking of vehicles, to fix and collect parking fees for the parking of vehicles therein and to issue its revenue bonds for such purposes in the manner and after authorization as provided by chapter 9-40 payable solely from the revenues from such parking lots and on-street or off-street parking meters and also for such purposes to issue its general obligation bonds after authorization as provided by statute for payment of which the municipality in addition to pledging its general credit may set aside or pledge in whole or in part the revenues from parking lots or parking meters, or both, operated by it.

Source: SL 1947, ch 223; SL 1949, ch 195; SDC Supp 1960, § 45.0201-1 (11).



§ 9-51-6 Contract for purchase or lease of parking lot authorized--Maximum term.

9-51-6. Contract for purchase or lease of parking lot authorized--Maximum term. The governing body of any municipality may enter into a contract for a term of years, not exceeding fifteen, for the purchase or lease by the municipality of real property to be used as a parking lot and area.

Source: SL 1953, ch 273; SDC Supp 1960, § 45.0201-1 (14).



§ 9-51-7 Appraisement of property being purchased for parking lot--Maximum price.

9-51-7. Appraisement of property being purchased for parking lot--Maximum price. Before entering into a contract for the purchase of real property under the terms of § 9-51-6, the governing body shall cause such real property to be appraised by a board of three disinterested appraisers who are freeholders within the municipality or by one or more persons licensed by the state to do fee appraisals. No contract may be entered into by the governing body if the purchase price is in excess of the amount of such appraisement.

Source: SL 1953, ch 273; SDC Supp 1960, § 45.0201-1 (14); SL 1987, ch. 81.



§ 9-51-8 Annual appropriations for parking lot operated under contract--Prior application of parking meter revenues.

9-51-8. Annual appropriations for parking lot operated under contract--Prior application of parking meter revenues. If the term of such contract as described in § 9-51-6 shall extend for more than one year an appropriation need not have been previously made concerning such expense except sufficient to cover the amount payable or estimated to become payable under such contract for the first year thereof, and the governing body shall annually thereafter appropriate sufficient money to cover the amount payable or estimated to become payable under such contract during the ensuing fiscal year, provided, however, that at least fifty percent of the revenues derived each year from parking meters as defined by § 9-51-2, shall be first applied in payment of all sums payable in any one year under such contract or contracts.

Source: SL 1953, ch 273; SDC Supp 1960, § 45.0201-1 (14).



§ 9-51-9 Parking facility financing law--Definition of terms.

9-51-9. Parking facility financing law--Definition of terms. The term "automobile parking facilities" as used in §§ 9-51-9 to 9-51-34, inclusive, shall include off-street parking lots, lanes, garages, ramps, buildings, or other structures and accessories used or useful in the parking of motor vehicles including parking meters and traffic devices. Such facilities may be on the surface, above or under the ground.

The term "revenue" or "revenues" as used in §§ 9-51-9 to 9-51-34, inclusive, shall include the moneys or proceeds from the rates, rents, fees, or charges collected and received by a municipality for the use of or benefits received from off-street parking facilities and, to the extent determined by the ordinance or ordinances adopted hereunder, from on-street parking facilities and including rents and income from the leasing of off-street parking facilities.

Source: SL 1955, ch 216, § 2; SDC Supp 1960, § 45.02A02.



§ 9-51-10 Acquisition, improvement and operation of parking facilities--Traffic control devices--Use of municipal funds.

9-51-10. Acquisition, improvement and operation of parking facilities--Traffic control devices--Use of municipal funds. Every municipality shall have power to acquire by gift, lease, purchase, or condemnation proceedings any property, whether real, personal, or mixed, deemed by its governing body to be needed for the municipality's regulation and control of traffic on its streets, alleys, and public grounds by providing, regulating, and operating on-street or off-street parking lanes or areas and may acquire by purchase or lease parking meters or other traffic control devices and may construct or otherwise provide, equip, maintain, and operate automobile parking facilities and may expend municipal funds for these purposes.

Source: SL 1955, ch 216, § 3; SDC Supp 1960, § 45.02A03.



§ 9-51-11 Alternative means of financing parking facilities.

9-51-11. Alternative means of financing parking facilities. Any municipality may pay for any portion of the cost of providing automobile parking facilities by:

(1) Appropriating moneys for the purposes authorized in § 9-51-10;

(2) Appropriating any part or all of the net revenues derived from the operation of its automobile parking facilities including the net revenue from on-street parking meters;

(3) Imposing reasonable rates, rents, fees, and charges for the use of any on-street or off-street parking privilege or facility which may be in excess of actual cost of operation, maintenance, regulation, and supervision of parking at the particular location where the privilege is exercised;

(4) Leasing any off-street facilities at specified or determinable rents to be paid the municipality under a lease made as authorized and limited in § 9-51-32;

(5) Borrowing money and issuing bonds as authorized and limited in §§ 9-51-13 to 9-51-28, inclusive;

(6) Borrowing money and issuing general obligation bonds in the manner and after authorization as provided in chapter 9-26 as may be hereafter amended;

(7) Any combination of all or any of the foregoing.
Source: SL 1955, ch 216, § 4; SDC Supp 1960, § 45.02A04; SL 1984, ch 43, § 90.



§ 9-51-11.1 Repealed.

9-51-11.1. Repealed by SL 2012, ch 57, § 144.



§ 9-51-12 State and federal aid to municipal parking facilities--Agreement by municipality.

9-51-12. State and federal aid to municipal parking facilities--Agreement by municipality. Any municipality shall have power to accept state and federal aid in carrying out the provisions of §§ 9-51-9 to 9-51-33, inclusive, and shall have authority to enter into any lawful agreement with the state or federal government, or any agency thereof, in regard thereto.

Source: SL 1955, ch 216, § 10; SDC Supp 1960, § 45.02A10.



§ 9-51-13 Issuance of parking facility revenue bonds authorized.

9-51-13. Issuance of parking facility revenue bonds authorized. For the purpose of financing the cost of the acquisition, construction, or improvement of automobile parking facilities any municipality may issue bonds for the payment of which the credit and taxing powers of the municipality are not pledged, but as to which the principal and interest shall be payable solely out of the net revenue set aside, appropriated and pledged as hereinafter set forth and provided.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05.



§ 9-51-14 Ordinance authorizing revenue bonds--Pledge and definition of net revenues.

9-51-14. Ordinance authorizing revenue bonds--Pledge and definition of net revenues. The bonds described in § 9-51-13 shall be authorized by an ordinance duly adopted by the governing body and subject to referendum as other ordinances, in which ordinance the governing body may pledge all or any part of any one or more of the following:

(1) The net revenues derived from the property acquired or constructed from the proceeds of such bonds;

(2) Any net revenues of any other similar project or automobile parking facility whether acquired from proceeds of similar bonds or otherwise;

(3) Any net revenues derived by the municipality from on-street parking meters.

The governing body shall make such investigation of facts and circumstances as is necessary and based upon the findings made in such investigation and in accordance with sound accounting practices shall find and determine what portion of the revenues are net revenues and shall so define "net revenues" in the ordinance or ordinances adopted hereunder.

Source: SL 1955, ch 216, §§ 2, 5; SDC Supp 1960, §§ 45.02A02, 45.02A05.



§ 9-51-15 Contents of resolution or ordinance--Covenants and agreements with bondholders.

9-51-15. Contents of resolution or ordinance--Covenants and agreements with bondholders. The resolution or ordinance described in § 9-51-14 shall be as provided in chapter 6-8B and shall designate a special fund from which the principal and interest shall be payable, shall fix and define the net revenues appropriated and pledged to the special fund and shall contain the covenants and agreements which are to be in effect between the municipality and the purchasers and holders of the bonds.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05; SL 1984, ch 43, § 91.



§ 9-51-16 Issuance and sale of bonds--Reference to ordinance for matters not covered in bonds--Negotiability.

9-51-16. Issuance and sale of bonds--Reference to ordinance for matters not covered in bonds--Negotiability. Bonds shall be issued and sold as provided in chapter 6-8B, except that no election shall be required other than as provided in § 9-51-14. All bonds may refer to the ordinance for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8, notwithstanding any conditions expressed therein or in the ordinance.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05; SL 1984, ch 43, § 92.



§ 9-51-17 Repealed.

9-51-17. Repealed by SL 1984, ch 43, § 131.



§ 9-51-18 Bondholders have no right to compel tax levy or appropriation.

9-51-18. Bondholders have no right to compel tax levy or appropriation. No purchaser or holder of any bond issued under § 9-51-13 shall ever have any right to compel the exercise of any taxing powers of the municipality or the appropriation of any of its funds or moneys save and except as set forth in the ordinance of the municipality authorizing the issuance of such bonds and as provided in §§ 9-51-13 to 9-51-21, inclusive.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05.



§ 9-51-19 Additional bonds if original issue insufficient--Junior to prior issues unless other provision made.

9-51-19. Additional bonds if original issue insufficient--Junior to prior issues unless other provision made. Should the governing body find that the proceeds from any bonds issued under § 9-51-13, by reason of error of calculation or otherwise, will be insufficient to accomplish the purpose desired, additional bonds may be authorized, issued and disposed of under the procedure provided in §§ 9-51-13 to 9-51-18, inclusive, but such additional issues shall be junior to all prior issues, unless provision shall have been made in the ordinance setting forth the covenants and agreements of the municipality with the holders of the original bonds for the issuance of such additional bonds on a parity therewith.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05.



§ 9-51-20 Repealed.

9-51-20. Repealed by SL 1984, ch 43, § 131.



§ 9-51-21 Revenue bonds not municipal indebtedness.

9-51-21. Revenue bonds not municipal indebtedness. No bonds issued under §§ 9-51-13 to 9-51-19, inclusive, constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provisions or limitations, any provisions in the bonds set forth, or set forth in the ordinance authorizing the bonds to the contrary notwithstanding.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05; SL 1984, ch 43, § 93.



§ 9-51-22 General obligation bonds authorized for parking facilities.

9-51-22. General obligation bonds authorized for parking facilities. Any municipality may issue bonds for the acquisition, construction, or improvement of automobile parking facilities. All bonds shall be authorized, issued, and sold as provided in chapter 9-26, and shall in all respects be governed by that chapter except as otherwise provided in §§ 9-51-22 to 9-51-28, inclusive.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06; SL 1984, ch 43, § 94.



§ 9-51-23 Net revenues pledged to payment of special obligation bonds--Additional covenants authorized.

9-51-23. Net revenues pledged to payment of special obligation bonds--Additional covenants authorized. Bonds authorized and issued under §§ 9-51-22 to 9-51-29, inclusive, may be made payable as to both principal and interest out of the net revenues or moneys levied and appropriated as set forth in § 9-51-14, provided that in the ordinance authorizing such bonds the governing body may on behalf of the municipality make any or all of the irrevocable covenants in §§ 9-51-24 to 9-51-28, inclusive, with and for the benefit of the holders from time to time of said bonds.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06.



§ 9-51-24 Agreement by municipality to levy property tax--Indebtedness within constitutional limitation--Levy of irrepealable tax--Maximum levy.

9-51-24. Agreement by municipality to levy property tax--Indebtedness within constitutional limitation--Levy of irrepealable tax--Maximum levy. The municipality may agree to pay any part of the principal and interest on said bonds by ad valorem taxation on all property within the municipality. Such part of the principal as the municipality shall so agree to pay shall be a general obligation indebtedness of the municipality and shall not, together with other indebtedness as of the date of issue of the bonds, exceed any constitutional limitation. In computing the municipality's indebtedness at any time after issuance of the bonds, the same fraction of the principal amount of the bonds then outstanding, less an equal fraction of any moneys in the revenue fund as set up in the ordinance, shall be included. Before delivery of the bonds the governing body shall by ordinance levy and cause to be certified to the county auditor a direct, annual, irrepealable, ad valorem tax to be spread upon the tax rolls in amounts sufficient to pay the proportionate part of each installment of principal and interest as the same matures. Said tax may not exceed the part of principal and interest so payable by more than five percent, but shall not be subject to any other tax levy limitation provided by law. The levy of taxes or assumption of payments of a part of principal and interest requirements in excess of the limitations herein shall be invalid only as to such excess.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (1).



§ 9-51-25 Agreement to levy tax to cover deficiency--Levy notwithstanding omission of covenant--Levy in anticipation of deficiency--Maximum levy.

9-51-25. Agreement to levy tax to cover deficiency--Levy notwithstanding omission of covenant--Levy in anticipation of deficiency--Maximum levy. The municipality may agree that in the event of a deficiency in the revenue fund as set up in the ordinance, the governing body shall levy an ad valorem tax upon all the taxable property within the municipality in such amount as may be necessary to pay such deficiency. Such covenant may be limited to the levy of a tax for the payment of any deficiency existing at the maturity of the last outstanding bond, or may provide for the levy of such tax whenever any amount of principal and interest shall become due and the moneys in said revenue fund shall be insufficient to pay the same. Notwithstanding the omission of such covenants in the ordinance authorizing the bonds, or the limitation of the same to payment of a deficiency at the maturity of the last outstanding bond, the governing body may levy such tax upon the occurrence of any deficiency and may also levy such tax in anticipation of any deficiency for the purpose of paying the next maturing principal and interest. Taxes levied pursuant hereto shall not exceed by more than five percent the deficiency or estimated deficiency for which they are levied, but shall not be subject to any other tax levy limitation provided by law. Levies in excess of the limitations herein shall be invalid only as to such excess.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (2).



§ 9-51-26 Agreement to levy tax when bonds due--Certification to county auditor.

9-51-26. Agreement to levy tax when bonds due--Certification to county auditor. The municipality may agree, prior to the issuance or delivery of any bonds, to levy by ordinance an annual ad valorem tax upon all the taxable property within the municipality in such amount as will pay the annual interest thereon and the principal of said bonds at the time the same become due. Within thirty days after the adoption and publication of said ordinance, the auditor or clerk shall transmit to the county auditor a certified copy thereof.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (3).



§ 9-51-27 Spread of tax against taxable property within municipality--Certification to auditor of more than one county.

9-51-27. Spread of tax against taxable property within municipality--Certification to auditor of more than one county. Upon transmittal to the county auditor of the certified copy pursuant to § 9-51-26, the county auditor shall spread the tax levied in said ordinance upon all of the taxable property within the municipality at the same time that the other general taxes are spread upon the tax records in his office, and he shall continue so to do from year to year except as hereinafter provided until the provisions of the tax levy in said ordinance are complied with. When any municipality issuing bonds is located within more than one county a copy of the tax levy ordinance shall be certified to the auditor of each such county, who shall spread each annual levy upon all of the taxable property in the municipality and in his county, in such proportion as the assessed valuation of such property bears to the total assessed valuation of taxable property within the municipality.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (3).



§ 9-51-28 Tax proceeds placed in debt service fund--Transfers from revenue fund to debt service fund--Reduction of tax levy.

9-51-28. Tax proceeds placed in debt service fund--Transfers from revenue fund to debt service fund--Reduction of tax levy. All taxes levied pursuant to § 9-51-26 when collected shall be placed in a special debt service fund and no part thereof shall be used for any purpose other than to pay the interest and principal of the bonds for which they were levied and collected; provided, that all moneys in the revenue fund set up in the ordinance authorizing the issuance of the bonds shall, from time to time, be transferred and irrevocably appropriated to said debt service fund and the governing body shall cause the amount so transferred to be certified to the county auditor and the total of the moneys so transferred and irrevocably appropriated shall be used and applied to reduce and eliminate the taxes theretofore levied and next thereafter to be spread upon the tax rolls.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (3).



§ 9-51-29 Repealed.

9-51-29. Repealed by SL 1984, ch 43, § 131.



§ 9-51-30 Covenants and stipulations for administration of parking facilities and security of bondholders--Bondholders' right to compel performance--Lien not granted.

9-51-30. Covenants and stipulations for administration of parking facilities and security of bondholders--Bondholders' right to compel performance--Lien not granted. The resolution or ordinance authorizing the bonds as provided in §§ 9-51-13 to 9-51-28, inclusive, may contain any reasonable and lawful covenants and stipulations for the proper operation and maintenance of the automobile parking facilities, for the administration of and the accounting for the income and revenues, and for the security of the bondholders, and the holder of any bond issued as provided in §§ 9-51-13 to 9-51-28, inclusive, may compel by appropriate court action the performance thereof, whether or not his bond is in default. No mortgage or other lien on any automobile parking facilities may be given to secure any bonds issued under said sections.

Source: SL 1955, ch 216, § 7; SDC Supp 1960, § 45.02A07; SL 1984, ch 43, § 95.



§ 9-51-31 Repealed.

9-51-31. Repealed by SL 1984, ch 43, § 131.



§ 9-51-32 Lease of municipally owned parking facilities--Regulation of rates--Improvements by lessee--Publication of terms of lease.

9-51-32. Lease of municipally owned parking facilities--Regulation of rates--Improvements by lessee--Publication of terms of lease. The governing body of any municipality providing automobile parking facilities may make such other provisions for their operation and management as it may deem necessary and it may lease or rent for a term of years, not exceeding forty, any or all off-street facilities to persons, firms, or corporations to be used for purposes of automobile parking and fix the rentals to be charged therefor, and when so leased the governing body shall regulate the rates and charges to be exacted for services so provided. Such lease may require the lessee to make improvements which may become the property of the municipality upon the completion thereof or upon the expiration or termination of the lease. Provided, however, that the terms of any lease or rental agreement must be published in the official newspaper of the municipality once a week for at least two successive weeks, prior to entering into such lease or rental agreement by the governing body of the municipality.

Source: SL 1955, ch 216, § 9; SDC Supp 1960, § 45.02A09; SL 1972, ch 28, § 10.



§ 9-51-33 Operating management contracts for municipally owned parking facilities.

9-51-33. Operating management contracts for municipally owned parking facilities. The governing body may, in the alternative, employ any person, firm, or corporation as operating manager and agent for the municipality to operate and maintain any automobile parking facility or facilities in behalf of the municipality under a contract defining the terms of such employment.

Source: SL 1955, ch 216, § 9; SDC Supp 1960, § 45.02A09.



§ 9-51-34 Financing law alternative and independent of other laws.

9-51-34. Financing law alternative and independent of other laws. The powers conferred in §§ 9-51-9 to 9-51-33, inclusive, shall be in addition and alternative to the powers conferred by any other law and said sections shall be construed as complete and independent and may be used notwithstanding and without reference to or limitation by any other laws relating to on-street or off-street parking lots and areas or facilities or the revenues obtained therefrom including §§ 9-51-2 to 9-51-8, inclusive.

Source: SL 1955, ch 216, § 11; SDC Supp 1960, § 45.02A11.



§ 9-51-35 Parking district law--Definition of terms.

9-51-35. Parking district law--Definition of terms. Terms as used in §§ 9-51-35 to 9-51-49, inclusive, unless the context otherwise plainly requires, shall mean:

(1) "Public parking facility" shall mean real estate acquired by gift, purchase, by contract for deed or otherwise, lease, or for the purpose of providing space for parking vehicles, and all improvements thereon including the surfacing of such lots and shall further include the erection or improvement of parking ramps, structures, buildings or other off-street parking areas thereon, including areas above, at, or below street level for the parking of vehicles;

(2) "Privately owned property" shall mean all real property, except that property upon which is situated a one-family or two-family dwelling and which is used only for residential purposes which residential property shall be exempt from assessment;

(3) "Governing body" shall mean the governing body of a municipal corporation;

(4) "Public parking facility fund" shall mean a fund established for the placing of all receipts from all assessments and revenues and disbursements therefrom under the provisions of §§ 9-51-35 to 9-51-49, inclusive.
Source: SL 1967, ch 231, § 2.



§ 9-51-36 Acquisition, improvement and maintenance of parking facilities authorized--Additional to other powers.

9-51-36. Acquisition, improvement and maintenance of parking facilities authorized--Additional to other powers. In addition to and not to the exclusion of any power granted to it by any law now in effect or hereafter enacted, any municipal corporation may provide for the acquisition, improvement, and maintenance of sites as public parking facilities in conformity to §§ 9-51-35 to 9-51-49, inclusive.

Source: SL 1967, ch 231, § 1.



§ 9-51-37 to 9-51-47.1. Repealed.

9-51-37 to 9-51-47.1. Repealed by SL 2012, ch 57, §§ 145 to 156.



§ 9-51-48 Municipal and parking meter funds used to maintain parking facilities.

9-51-48. Municipal and parking meter funds used to maintain parking facilities. The municipality may maintain public parking facilities constructed under §§ 9-51-35 to 9-51-49, inclusive, either partially or wholly from the general fund or parking meter fund duly appropriated.

Source: SL 1967, ch 231, § 12.



§ 9-51-49 Charges for use of parking facilities--Public parking facility fund--Application of fund.

9-51-49. Charges for use of parking facilities--Public parking facility fund--Application of fund. The governing body by resolution may impose and collect reasonable charges for the use of public parking facilities constructed under the provisions of §§ 9-51-35 to 9-51-49, inclusive. The money so received shall be deposited in the municipal treasury to the credit of the public parking facility fund and applied, in order, to the following purposes exclusively:

(1) The payment of necessary expenses of maintaining, insuring and repairing such parking facilities;

(2) Annually on the first day of January of each year, the balance remaining to the credit of such parking facility shall be applied to the payment of the principal and interest of the cost of acquiring and improving the public parking facility and the retirement of any bonds issued therefor as soon as said bonds are callable;

(3) At such time that all indebtedness, including bonds issued for the improvement of the parking facility, have been paid in full and any and all other indebtedness owed for the acquiring and maintaining of the public parking facility have been paid in full, the balance of said fund shall be retained in the public parking facility fund where it may be used only for the purpose of acquiring or improving public parking facilities within the parking district. Providing, however, that any municipality having a parking meter fund for purchase and development of parking lots, may by written consent by the then owners of fifty-five percent of the total assessed valuation of the privately owned property within the benefit district, deposit said balance in such parking meter fund and use the same for purchase and development of other parking lots or facilities within the municipality. No part of such money shall be deposited or credited to the general fund.
Source: SL 1967, ch 231, § 11.



§ 9-51-50 Repealed.

9-51-50. Repealed by SL 2012, ch 57, § 157.



§ 9-51-51 Discontinuance or diversion of use of parking facilities--Contracts and covenants to be honored--Referendum.

9-51-51. Discontinuance or diversion of use of parking facilities--Contracts and covenants to be honored--Referendum. The governing body of any municipality may discontinue or use for another purpose any parking lot or area or off-street parking facility heretofore or hereafter acquired upon resolution of the governing body. No such discontinuance or diversion of its use shall be made if prohibited by any contract provision or bond covenant binding upon the municipality. Such resolution shall be subject to referendum as provided by law.

Source: SL 1966, ch 148.






Chapter 52 - Municipal Auditoriums

§ 9-52-1 Power to construct, operate, and maintain auditorium.

9-52-1. Power to construct, operate, and maintain auditorium. Every municipality shall have power to construct, operate, and maintain an auditorium.

Source: SL 1917, ch 310, § 1; RC 1919, § 6169 (26); SDC 1939, § 45.0201 (15).



§ 9-52-1.1 Lease of auditorium or convention center--Terms--Rent.

9-52-1.1. Lease of auditorium or convention center--Terms--Rent. A municipality, in order to establish a municipal auditorium or convention center as defined and empowered by law, shall have the power to enter into a long-term lease, for a term not to exceed thirty years, with or without an option to renew or purchase, for the acquisition of such facilities. Such lease may be on both real and personal property, or either exclusively, and may cover the structure, site and contents, or structure and contents only, with or without furniture and equipment and may provide for erection of the structure upon a site owned by the municipality. A lease may be entered into for an existing building or for one to be erected in the future. Rent paid under the terms of the lease may be paid from the general funds of the municipality or may be paid from any fund established for maintenance of such a facility or construction of same by the municipality.

Source: SL 1972, ch 53; SL 1980, ch 72.



§ 9-52-2 Power to create auditorium board.

9-52-2. Power to create auditorium board. Every municipality may create an appointive board for the purpose of managing municipal auditoriums and to provide by ordinance the number, the qualifications, mode of appointment, tenure of office, compensation, powers, duties of, and rules and regulations governing such board.

Source: SL 1955, ch 197; SDC Supp 1960, § 45.0201 (109); SL 1992, ch 67; SL 1995, ch 49, § 16.



§ 9-52-3 Auditorium revenue bonds authorized--Purposes for which proceeds used.

9-52-3. Auditorium revenue bonds authorized--Purposes for which proceeds used. Any municipality may issue revenue bonds to provide funds for the purpose of acquiring a municipal auditorium, or for the purpose of improving an existing auditorium, or for the purpose of refunding outstanding revenue bonds issued under the provisions of this chapter.

Source: SL 1951, ch 246, § 1; SDC Supp 1960, § 45.24B01; SL 1984, ch 43, § 96.



§ 9-52-4 Authorization, issuance and sale of bonds--Vote required.

9-52-4. Authorization, issuance and sale of bonds--Vote required. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B, if a majority of the registered voters voting at the bond election vote to authorize the bond issue.

Source: SL 1951, ch 246, § 1; SDC Supp 1960, § 45.24B01; SL 1984, ch 43, § 97.



§ 9-52-5 Municipal indebtedness not authorized by chapter.

9-52-5. Municipal indebtedness not authorized by chapter. Nothing contained in this chapter shall be deemed to authorize the incurring by any municipality of indebtedness within the meaning of any constitutional or statutory limitation upon municipal indebtedness.

Source: SL 1951, ch 246, § 10; SDC Supp 1960, § 45.24B10.



§ 9-52-6 Revenue bonds payable solely from auditorium revenues--Credit and taxing powers not pledged.

9-52-6. Revenue bonds payable solely from auditorium revenues--Credit and taxing powers not pledged. Revenue bonds issued under this chapter shall be payable solely from the net revenue derived from and traceable to properties acquired by the expenditure of the proceeds of revenue bonds, or of bonds refunded thereby, as fixed and determined by the governing body in accordance with the provisions of this chapter, and the credit and taxing powers of the municipality shall not be pledged for the payment thereof, and the bondholders shall have no right to compel the appropriation of any of the municipality's other funds, money, or property for the payment of the principal thereof or interest thereon.

Source: SL 1951, ch 246, § 1; SDC Supp 1960, § 45.24B01.



§ 9-52-7 Repealed.

9-52-7. Repealed by SL 1984, ch 43, § 131.



§ 9-52-8 Auditorium revenues appropriated to special fund--Operating expenses paid from fund--Net revenue pledged to separate account for bond retirement and reserves.

9-52-8. Auditorium revenues appropriated to special fund--Operating expenses paid from fund--Net revenue pledged to separate account for bond retirement and reserves. Prior to delivery of any such bonds the governing body shall by the resolutions adopted under § 9-52-3 create a special fund and appropriate and pledge thereto all gross receipts in respect of rentals, fees, licenses, and other charges however designated, imposed by the municipality for the use or occupancy of the auditorium premises and of any future additions and betterments thereto or for admission of individuals to the same or any part thereof, and from said fund shall be paid as incurred and allowed all normal, reasonable, and current expenses of the operation and maintenance of the premises, and the net revenues remaining in said fund from time to time after payments of such expenses shall be pledged and appropriated to a separate account to the extent necessary for payment of the principal of and interest on the bonds and maintenance of such reserve securing said payments as shall be covenanted and agreed with the purchaser and holders of said bonds.

Source: SL 1951, ch 246, § 2; SDC Supp 1960, § 45.24B02.



§ 9-52-9 Covenants and agreements with bondholders for administration and security of bonds--Bondholders' right to compel performance.

9-52-9. Covenants and agreements with bondholders for administration and security of bonds--Bondholders' right to compel performance. In and by the resolutions authorizing revenue bonds the governing body shall also have the power to make and enter into on the part of the municipality covenants and agreements with the purchasers and holders thereof from time to time concerning minimum rentals and charges, continuance of ownership and proper operation and maintenance of the auditorium, administration, application, and investment of and accounting for the revenues thereof and the proceeds of the bonds, insurance on auditorium properties and bonds of employees, relative priorities of lien of outstanding and future bonds upon the net revenues, refunding of bonds, and the enforcement of bondholders' rights, and any other lawful stipulations and covenants which the governing body deems suitable for the security of the bondholders or to reduce the interest cost on the bonds, and the holder of any bond issued hereunder shall have the right to compel by appropriate court action the performance thereof, whether or not his bond is then in default.

Source: SL 1951, ch 246, § 3; SDC Supp 1960, § 45.24B03.



§ 9-52-10 Repealed.

9-52-10. Repealed by SL 1984, ch 43, § 131.



§ 9-52-11 Findings and determinations as binding covenants.

9-52-11. Findings and determinations as binding covenants. The findings and determinations herein authorized shall constitute binding representations, recitals, and covenants of each municipality issuing revenue bonds hereunder to and with the purchasers and holders of all such bonds.

Source: SL 1951, ch 246, § 2; SDC Supp 1960, § 45.24B02.



§ 9-52-12 Reference to authorizing resolutions for matters not covered in bonds--Negotiability.

9-52-12. Reference to authorizing resolutions for matters not covered in bonds--Negotiability. Bonds issued pursuant to this chapter may refer to the authorizing resolution or resolutions for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8, notwithstanding any conditions expressed therein or in the resolutions.

Source: SL 1951, ch 246, § 6; SDC Supp 1960, § 45.24B06; SL 1984, ch 43, § 98.



§ 9-52-13 , 9-52-14. Repealed.

9-52-13, 9-52-14. Repealed by SL 1984, ch 43, § 131.



§ 9-52-15 Bondholders' statutory mortgage on auditorium property--Enforcement of lien and compelling performance of duties.

9-52-15. Bondholders' statutory mortgage on auditorium property--Enforcement of lien and compelling performance of duties. There shall be a statutory mortgage lien upon all properties acquired by any municipality for auditorium purposes by the use of the proceeds of revenue bonds issued under the provisions of this chapter, and all additions and improvements thereto financed out of the earnings of the auditorium or by the issuance of revenue bonds, in favor of and for the benefit of the lawful holders of all revenue bonds issued pursuant hereto, but no such lien shall attach to or become a charge upon or against any other property of the municipality by whatever means or funds acquired. Said properties shall remain subject to such statutory mortgage lien until the payment in full of the principal and interest of all revenue bonds issued pursuant to this chapter. Any holder of said bonds or of any coupons thereto attached may by proper proceeding either at law or in equity protect and enforce said lien and compel performance of all duties required by this chapter.

Source: SL 1951, ch 246, § 4; SDC Supp 1960, § 45.24B04.



§ 9-52-16 Admission charges and auditorium rentals--Adequacy for expenses, return on municipal investment and retirement of bonds.

9-52-16. Admission charges and auditorium rentals--Adequacy for expenses, return on municipal investment and retirement of bonds. The governing body of each municipality issuing bonds under this chapter shall have the authority, and it shall be its duty, to establish and collect reasonable charges for the admission of all persons to the auditorium premises for the purpose of use of any of the facilities of the auditorium and for attendance at or participation in any recreational, athletic, or educational activities or exhibitions conducted by the municipality or any board or department thereof, or for any other purpose except operation and maintenance of the premises and activities necessary to the functioning of the municipal government, and shall also have the authority and duty to establish and collect reasonable rentals for all use and occupancy and reservation for use or occupancy of the premises and any part thereof, for any purpose, by any person, firm, or public or private corporation other than the municipality itself, whether or not such person, firm, or corporation shall charge for admission of individuals to the premises when so rented. Such rentals and charges shall be fixed according to schedules, and shall be revised when necessary, so as to produce gross revenues at all times sufficient for current operation and maintenance of the auditorium and payment of a reasonable return to the municipality on any investment of general funds therein, and to produce net revenues sufficient for prompt payment of all outstanding revenue bonds and interest and creation and maintenance of agreed reserves.

Source: SL 1951, ch 246, § 3; SDC Supp 1960, § 45.24B03.



§ 9-52-17 Operation for purpose of profit prohibited.

9-52-17. Operation for purpose of profit prohibited. Municipalities shall not be authorized to operate revenue-producing enterprises of the nature described in this chapter for the purpose of profit or return greater than necessary to pay the cost of acquisition, improvement, operation, and maintenance thereof and interest on money borrowed or advanced from general funds for such purposes.

Source: SL 1951, ch 246, § 2; SDC Supp 1960, § 45.24B02.



§ 9-52-18 Municipality and board exempt from liability for negligence of officers and employees--Employees' rights preserved.

9-52-18. Municipality and board exempt from liability for negligence of officers and employees--Employees' rights preserved. No action shall lie against any municipality or its governing body or auditorium board to recover for injuries sustained by any person through the negligence of municipal officers or employees while engaged in the operation of a municipal auditorium; provided, that nothing herein contained shall prevent any employee of the municipality or auditorium from maintaining an action to recover damages for injuries received in the course of his employment.

Source: SL 1951, ch 246, § 9; SDC Supp 1960, § 45.24B09.



§ 9-52-19 to 9-52-22. Repealed.

9-52-19 to 9-52-22. Repealed by SL 1995, ch 49, §§ 17 to 20.



§ 9-52-23 General powers of auditorium board--Copies of board proceedings as evidence.

9-52-23. General powers of auditorium board--Copies of board proceedings as evidence. The board shall have power to contract for supplies and services necessary to the operation and maintenance of the auditorium, and for the rental of the same or any part thereof; to fix and collect rentals and charges for admission; to schedule and determine priorities among activities proposed to be conducted in the auditorium; to allow claims for supplies and services necessary to the operation and maintenance of the auditorium; and to do all other things necessary and proper, to assure the maximum use of the auditorium for the general welfare of the municipality and its inhabitants and industries, and the sufficiency of the revenues thereof for the payment of all proper charges thereon. Copies of proceedings of the board, certified by its appointed secretary, shall be competent as evidence in any legal action or proceedings.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-24 Custody and disbursement of auditorium funds--Petty cash fund.

9-52-24. Custody and disbursement of auditorium funds--Petty cash fund. All funds pertaining to the auditorium shall be placed in the custody of the municipal treasurer, and shall be expended only upon warrants drawn by the municipal auditor or clerk on said treasurer, pursuant to allowance by the auditorium board of duly verified claims; provided, that a petty cash fund may be maintained in such amount and for such expenditures and in the custody of such officer or employee as the board shall determine. A verified account of expenditures from such fund shall be submitted monthly to the board, which may thereupon authorize issuance of a warrant covering such expenditures.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-25 Annual report by auditorium board to governing body--Records subject to inspection.

9-52-25. Annual report by auditorium board to governing body--Records subject to inspection. The auditorium board shall make an annual report to the governing body of its acts and all its expenditures, showing the condition of all affairs under its control, and its records, books, papers, and accounts shall at all reasonable times be subject to inspection by the executive officer, auditor, or clerk of the municipality, or any committee appointed by the governing body for that purpose, or any citizen.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-26 Auditorium board governed by terms of bonds and resolutions.

9-52-26. Auditorium board governed by terms of bonds and resolutions. All actions of the board shall at all times be governed by and subject to all covenants, agreements and limitations contained in the resolutions of the governing body authorizing outstanding revenue bonds, and such resolutions may reserve to the governing body the exercise or supervision of the exercise of any of the powers granted and referred to in §§ 9-52-23 to 9-52-25, inclusive; or such resolutions may define the limitations within which such powers shall be exercised by the auditorium board.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-27 Receivership on default in bonds or dissipation of auditorium assets--Powers of receiver--Termination of receivership.

9-52-27. Receivership on default in bonds or dissipation of auditorium assets--Powers of receiver--Termination of receivership. If there be any default in the payment of the principal of or interest on any bonds issued pursuant to this chapter, or a breach of any other condition thereof materially affecting the rights of any bondholder and continuing for not less than three months, or if the revenues from such auditorium be dissipated, wasted, or diverted from their proper application to the payment of said bonds and to the operation and maintenance of said auditorium, any court having jurisdiction of the action, in a proper suit commenced by either a resident taxpayer of the municipality whose rights may have been or may be affected, injured or lost thereby, or by any bondholder similarly affected, may appoint a receiver to administer said auditorium on behalf of the municipality and the bondholders, with power to impose and collect rentals and charges sufficient to provide for the payment of the operating expenses and of said bonds and interest, and to apply the income and revenues thereof in conformity with this chapter and with the resolutions authorizing said bonds. When and if such default or breach be made good through the operation of the auditorium by such receiver, then said auditorium and control thereof shall be restored to the proper municipal authorities by court order.

Source: SL 1951, ch 246, § 4; SDC Supp 1960, § 45.24B04.



§ 9-52-28 Severability of chapter and resolutions.

9-52-28. Severability of chapter and resolutions. If any provision of this chapter, or of any resolution or resolutions authorizing the issuance of bonds pursuant to this chapter, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of this chapter or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of this chapter, and the provisions and applications of this chapter are declared to be severable.

Source: SL 1951, ch 246, § 10; SDC Supp 1960, § 45.24B10.



§ 9-52-29 Sale and lease-back arrangements--Tax exemption.

9-52-29. Sale and lease-back arrangements--Tax exemption. The governing body of a municipality may by ordinance exercise all the powers conferred on the South Dakota Building Authority and the Governor pursuant to and in the manner provided by §§ 5-12-15, 5-12-19, 5-12-42 to 5-12-45, inclusive, with respect to the acquisition, lease, sale and lease-back of land, improvements and capital equipment for the municipality's auditorium or convention center and all related facilities, except that the proceeds of sale of any such facility are subject to § 6-13-8. All land, improvements and capital equipment owned or being leased or acquired by the municipality pursuant to a lease having a fixed term plus renewal options exceeding three years or a lease-purchase or installment purchase contract shall constitute a separate class of property which is exempt from all taxation.

Source: SL 1984, ch 63, § 1; SL 1985, ch 68; SL 1988, ch 64, §§ 8, 54; SL 1989, ch 30, § 25.



§ 9-52-30 Sale and lease-back arrangements--Validation of prior actions.

9-52-30. Sale and lease-back arrangements--Validation of prior actions. All ordinances, resolutions, and other actions and proceedings adopted before June 12, 1984, and taken by the governing body of a municipality with respect to an existing auditorium or convention center and related facilities in the exercise of the powers granted by §§ 9-52-29 to 9-52-31, inclusive, and all purchase, sale, lease, and other agreements authorized thereby, are hereby validated and confirmed, and such agreements may be executed, delivered, and performed.

Source: SL 1984, ch 63, § 2.



§ 9-52-31 Sale and lease-back arrangements--Powers additional.

9-52-31. Sale and lease-back arrangements--Powers additional. The powers conferred by §§ 9-52-29 to 9-52-31, inclusive, are in addition to all other powers conferred upon the governing body of any such municipality, and their exercise shall be subject only to such restrictions as may be provided by the South Dakota Constitution and are not subject to any restrictions or procedural requirements prescribed by any other law.

Source: SL 1984, ch 63, § 3.






Chapter 53 - Public Convention Halls

§ 9-53-1 Definition of terms.

9-53-1. Definition of terms. Terms as used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Public convention hall" shall mean a real estate site and building, structure, or edifice which may be used by the general public or portions of the public for the purposes of meetings, discussions, conventions, shows, displays, amusements, and any other public purpose;

(2) "Privately owned property" shall mean all real property, except that property upon which is situated a one-family or two-family dwelling and which is used only for residential purposes which residential property shall be exempt from assessment;

(3) "Governing body" shall mean the governing body of a municipal corporation;

(4) "Convention hall fund" shall mean a fund established for the placing of all receipts from all assessments and revenues and disbursements therefrom under the provisions of this chapter.
Source: SL 1967, ch 230, § 2.



§ 9-53-2 Municipal power to acquire, build, improve and maintain convention halls.

9-53-2. Municipal power to acquire, build, improve and maintain convention halls. In addition to and not to the exclusion of any power granted to it by any law now in effect or hereafter enacted, any municipal corporation may provide for the acquisition of sites, building or improvement, and maintenance of a public convention hall as defined in this chapter and in conformity to this chapter.

Source: SL 1967, ch 230, § 1.



§ 9-53-3 Establishment of benefit district--Assessment of costs against property.

9-53-3. Establishment of benefit district--Assessment of costs against property. The governing body of a municipality shall have the power to establish a district for the acquisition of sites, building of a public convention hall or for the improving of an existing public convention hall, to establish the boundaries of such district, and to assess all or any part of the cost of acquisition and improvement and building of a public convention hall against the privately owned property within the district so created.

Source: SL 1967, ch 230, § 3.



§ 9-53-4 Feasibility survey conducted prior to establishment of district.

9-53-4. Feasibility survey conducted prior to establishment of district. Prior to the establishment of any benefit district for the acquiring or improving of a public convention hall, the governing body shall cause to be conducted a survey and investigation of the feasibility of such proposed district. Such survey shall include a determination of the desirability of the proposed location of such convention hall, the approximate cost to acquire a site and to make the proposed improvement, the area to be included within such district, the assessed valuation of the privately owned property subject to assessment in such proposed district, the necessity for the creation of such a district, and such other matters as the governing body deems necessary to properly consider the necessity for such a district and the financial feasibility of its creation.

Source: SL 1967, ch 230, § 4.



§ 9-53-5 Plat showing district boundaries and location of hall.

9-53-5. Plat showing district boundaries and location of hall. The governing body shall also cause to be prepared and filed with the city auditor or town clerk a plat showing the exterior boundaries of the proposed benefit district and the location of the public convention hall.

Source: SL 1967, ch 230, § 4.



§ 9-53-6 Schedule of cost estimates and financing plan.

9-53-6. Schedule of cost estimates and financing plan. In addition to complying with §§ 9-53-4 and 9-53-5, the governing body shall cause to be prepared and filed with the city auditor or town clerk schedules showing the following:

(1) A description of such facility and the equipping and furnishing thereof;

(2) An estimate of the cost to acquire and improve the same;

(3) An estimate of the annual cost to maintain such facility;

(4) An estimate of the proposed rentals to be charged for the use of the convention hall by the public, and the estimated annual revenue to be derived from the use thereof;

(5) A proposed method for financing the acquisition of the site, and building or improvement of the public convention hall and an estimate of the total cost of the project, including the percentage of all costs which will be assessed against the privately owned property within the benefit district and the percentages of costs to be paid by the municipality from other sources, describing each source.
Source: SL 1967, ch 230, § 4.



§ 9-53-7 Preparation and filing of proposed resolution of necessity--Contents.

9-53-7. Preparation and filing of proposed resolution of necessity--Contents. The governing body shall consider the survey and investigation and the plat and schedules prepared for such public convention hall. If it appears to the governing body that there is a public need for such a facility; that there is sufficient privately owned properties situated in such proposed district, and estimated revenue from such facility and that the plan to finance the acquisition and construction as well as the maintenance of the public convention hall is financially feasible, it shall prepare and file in the office of the city auditor or town clerk a proposed resolution of necessity which shall describe the benefit district for the purpose of assessment, declaring the acquiring of a site, building or improvement of a public convention hall a necessity, describe the location of the proposed public convention hall and a general description of the construction to be placed thereon, the estimated cost to acquire and improve such public convention hall, and the estimated annual cost of maintaining such public convention hall, state either that all or what cost of the public convention hall is to be paid by special assessment and what portion is expected to be paid from the revenue to be derived from the public convention hall, shall state that the cost to be assessed shall be apportioned according to the benefits to accrue to each lot or tract as determined by the governing body, and shall state that a plat and schedule are on file in the office of the city auditor or the town clerk giving further details of the proposed project.

Source: SL 1967, ch 230, § 5.



§ 9-53-8 Costs of preliminary papers and resolution.

9-53-8. Costs of preliminary papers and resolution. The survey, investigation, plats, schedules, and resolutions shall be prepared by municipal employees, officers, or such other persons or experts as the governing body shall deem necessary and the cost thereof shall be included as a part of the cost of the public convention hall, if one is subsequently acquired, or may be paid for from the general fund after being duly appropriated.

Source: SL 1967, ch 230, § 6.



§ 9-53-9 Mailing of notice of hearing on resolution of necessity.

9-53-9. Mailing of notice of hearing on resolution of necessity. After the completion of all requirements set forth in §§ 9-53-4 to 9-53-7, inclusive, the governing body shall fix a time and place for a public hearing thereon and shall cause a notice of hearing of the proposed resolution of necessity to be given by the city auditor or town clerk who shall mail, at least fifteen days before the date set for the hearing, true copies of the proposed resolution of necessity and a notice of hearing appended thereto by first class mail to all those persons addressed to their respective post office addresses as those persons and respective addresses appear as owners of the privately owned property within the proposed district in the records of the county director of equalization. The notice of hearing shall state the time and place the governing body shall meet for the purpose of considering the adoption of the resolution of necessity either as proposed or as might be amended at the same time and place of the hearing, and at said time and place that the governing body will consider any objections to the proposed resolution.

Source: SL 1967, ch 230, § 7.



§ 9-53-10 Hearing and action by governing body on resolution of necessity.

9-53-10. Hearing and action by governing body on resolution of necessity. At the time of such hearing or at any adjournment thereof, the governing body shall consider any objections to such proposed resolution and may adopt such resolution, with or without amendment as it may deem proper, except that the boundaries of the benefit district may not be enlarged so as to include property not contained within the original proposed resolution.

Source: SL 1967, ch 230, § 8.



§ 9-53-11 Repealed.

9-53-11. Repealed by SL 1981, ch 44, § 37.



§ 9-53-12 Authority to proceed with improvement and assessments after adoption of resolution.

9-53-12. Authority to proceed with improvement and assessments after adoption of resolution. After twenty days from the adoption and publication of such resolution of necessity, unless the referendum be invoked or unless a written protest shall have been filed with the auditor or clerk signed by the owners of more than fifty-five percent of the total tax-assessed valuation of the property subject to assessment, the governing body shall have the power to acquire property by lease, gift, or purchase, to cause such improvement to be made, to contract therefor, and to levy and collect special assessments therefor as provided by chapter 9-43.

Source: SL 1967, ch 230, § 9.



§ 9-53-13 Levy and collection of special assessments--Assessment bonds.

9-53-13. Levy and collection of special assessments--Assessment bonds. Special assessments may be made, levied, and collected and assessed and assessment bonds may be issued to finance the improvement all as now provided by chapter 9-43. Assessment bonds shall be called public convention hall bonds.

Source: SL 1967, ch 230, § 10.



§ 9-53-14 Contract or assessment not invalidated by irregularity--Determination of governing body conclusive.

9-53-14. Contract or assessment not invalidated by irregularity--Determination of governing body conclusive. No contract made or assessment levied for any such improvement shall be void by reason of any defect or irregularity in the resolution of necessity or notice or in the publication thereof, and the determination of the governing body as to the sufficiency or insufficiency of protest thereto shall be conclusive unless such determination is unreasonably and arbitrarily or fraudulently made.

Source: SL 1967, ch 230, § 9.



§ 9-53-15 Supervision of operation of hall--Maintenance funds.

9-53-15. Supervision of operation of hall--Maintenance funds. The governing body shall be in charge of running and operating the public convention hall and may appropriate additional municipal revenues or funds raised by taxation for the maintenance of said public convention hall.

Source: SL 1967, ch 230, § 11.



§ 9-53-16 Charges for use of hall--Purposes to which applied.

9-53-16. Charges for use of hall--Purposes to which applied. In addition the governing body by resolution may impose and collect reasonable charges for the use of the public convention hall constructed under the provisions of this chapter. The money so received shall be deposited in the municipal treasury to the credit of the public convention hall fund and applied in order to the following purposes exclusively:

(1) The payment of necessary expenses of maintaining, insuring, and repairing such public convention hall;

(2) Annually on the first day of January of each year, the balance remaining to the credit of such public convention hall shall be applied to the payment of the principal and interest of the cost of acquiring and improving the public convention hall, and the retirement of any bonds issued therefor as soon as said bonds are callable;

(3) At the time all indebtedness has been paid in full, the balance, if any, after paragraph (1) herein is satisfied shall be transferred to the general fund of the municipality.
Source: SL 1967, ch 230, § 11.






Chapter 54 - Economic Development Projects

§ 9-54-1 Purpose of chapter.

9-54-1. Purpose of chapter. The purpose of this chapter is to stimulate and develop the general economic welfare and prosperity of the state through the promotion and advancement of industrial, commercial, manufacturing, agricultural, natural resources, postsecondary technical education, limited to bonding for public postsecondary technical institutions in operation on July 1, 1981, research, data collection, health service, housing for the elderly, housing for the handicapped, primary, secondary, and postsecondary education, recreational development, and the reduction of water and air pollution resulting from such developments; to encourage and assist in the location of new business and industry in this state and the expansion of existing business development; to assist in the construction of postsecondary technical education facilities, for public postsecondary technical institutions in operation on July 1, 1981; and to promote the economic stability of the state by providing greater employment opportunities and diversification of industry thus promoting the general welfare of the citizens by authorizing all municipalities of the state to issue revenue bonds to finance projects comprising real or personal property or both, useful for any of these purposes.

The purpose of this chapter is also to promote health services, housing for the elderly and housing for the handicapped at reasonable costs, thus promoting the general welfare of the citizens, by authorizing all municipalities of the state to issue revenue bonds to pay, purchase or discharge all or any part of the outstanding indebtedness of any nonprofit corporation incurred in the purchase, construction, reconstruction, acquisition of sites for, enlargement, improvement, or remodeling of health service facilities, housing for the elderly or housing for the handicapped.

Source: SL 1964, ch 148, § 1; SL 1972, ch 45, § 3; SL 1973, ch 59, § 1; SL 1981, ch 77, § 1; SL 1981, ch 78; SL 1998, ch 46, § 1.



§ 9-54-2 Power to issue bonds, acquire or construct projects and enter revenue agreements--Location of projects.

9-54-2. Power to issue bonds, acquire or construct projects and enter revenue agreements--Location of projects. For the purposes stated in § 9-54-1, any municipality may issue revenue bonds, the proceeds of which shall be used only to purchase, construct, reconstruct, acquire sites for, enlarge, improve, or remodel buildings, structures, or equipment, and to enter into revenue agreements as defined in § 9-54-3.1 with any person, firm, limited liability company, corporation, or governmental entity, the projects to be situated in any municipality or its environs without limitation as to distance, providing the governing body of the municipality declares that the project, if in being, would promote the welfare of the municipality.

Source: SL 1964, ch 148, § 2; SL 1972, ch 45, § 4; SL 1973, ch 59, § 2; SL 1981, ch 77, § 2; SL 1984, ch 43, § 98A; SL 1994, ch 351, § 9.



§ 9-54-2.1 Power to issue revenue bonds, purchase or discharge debt of nonprofit corporation operating health care or housing facility and enter revenue agreements--Location of project.

9-54-2.1. Power to issue revenue bonds, purchase or discharge debt of nonprofit corporation operating health care or housing facility and enter revenue agreements--Location of project. With respect to hospitals, nursing homes, other health care facilities, housing for the elderly, housing for the handicapped, wellness centers, or primary, secondary, or postsecondary schools to be operated by any nonprofit corporation, for any purpose stated in § 9-54-1, a municipality may issue revenue bonds to pay, purchase, or discharge all or any part of the outstanding indebtedness of a nonprofit corporation incurred in the purchase, construction, reconstruction, acquisition of sites for, enlargement, improvement, or remodeling of hospitals, nursing homes, other health care facilities, housing for the elderly, housing for the handicapped, wellness centers, or primary, secondary, or postsecondary schools, including, to the extent deemed necessary or desirable by the municipality, any unpaid interest on indebtedness accrued or to accrue to the date on which the indebtedness is finally paid, and any premium the municipality determines to be necessary or desirable to be paid to pay, purchase, or decease outstanding indebtedness, and to enter into revenue agreements as defined in § 9-54-3.1, with any nonprofit corporation, the projects to be situated in any municipality or its environs without limitation as to distance, providing the governing body of the municipality declares that the project would promote the welfare of the municipality. Nothing in this section is intended to prohibit the use of revenue bonds to pay outstanding indebtedness of any person, firm, limited liability company, corporation, or governmental entity to the extent now permitted by law.

Source: SL 1981, ch 77, § 3; SL 1982, ch 28, § 2; SL 1984, ch 43, § 98B; SL 1991, ch 75, § 1; SL 1994, ch 351, § 10; SL 1998, ch 46, § 2.



§ 9-54-2.2 Restriction on use of bonds for elderly housing projects.

9-54-2.2. Restriction on use of bonds for elderly housing projects. Any housing for the elderly financed by revenue bonds shall be operated by either a nonprofit corporation or a corporation wholly owned, either directly or indirectly, by a nonprofit corporation.

Source: SL 1981, ch 77, § 9; SL 1984, ch 62; SL 1990, ch 67; SL 1991, ch 76.



§ 9-54-3 "Revenue bonds" defined.

9-54-3. "Revenue bonds" defined. Revenue bonds, as the term is used in this chapter, are bonds to be paid exclusively from the revenue produced by the project financed by the use of the proceeds thereof, including but not limited to payments due under any revenue agreement, or under any bond or other obligation issued in payment therefor or any mortgage, pledge, or security agreement given with respect to the project or any other property of the lessee, purchaser, or borrower with respect to the project.

Source: SL 1964, ch 148, § 7; SL 1973, ch 59, § 3; SL 1981, ch 77, § 4.



§ 9-54-3.1 "Revenue agreement" defined.

9-54-3.1. "Revenue agreement" defined. Revenue agreement, as the term is used in this chapter, is any written agreement between a municipality and another person, firm, limited liability company, corporation, or governmental entity with respect to a project whereby such other person, firm, limited liability company, corporation, or governmental entity agrees to pay to the municipality or to its order amounts sufficient at all times to pay when due the principal of, premium, if any, and interest on all bonds issued by the municipality with respect to that project. A revenue agreement includes, but is not limited to, a lease, a direct or installment sale contract, or a loan agreement.

Source: SL 1981, ch 77, § 5; SL 1994, ch 351, § 11.



§ 9-54-4 Costs to be covered by bonds--Authorization, issuance and sale of bonds.

9-54-4. Costs to be covered by bonds--Authorization, issuance and sale of bonds. Bonds may be issued in amounts as may be necessary to provide sufficient funds to pay all the costs of purchase or construction of each project which under accepted accounting practice are capital costs, including goodwill and other intangible costs, as well as site, engineering, and all other expenses of its planning and completion , together with additional amounts as may be agreed to by the lessee, purchaser, or borrower with respect to the project and the purchasers of the bonds as a discount or underwriters' fee, and to pay interest accruing before completion of the project, to establish a reserve securing payment of the bonds, and, with respect to hospitals, nursing homes, other health care facilities, housing for the elderly, housing for the handicapped or wellness centers, comprising a project, the cost of paying, purchasing or discharging any outstanding indebtedness or other cost as authorized in § 9-54-2.1. Bonds issued under the provisions of this chapter shall be authorized, issued and sold in accordance with chapter 6-8B, except that no election is required.

Source: SL 1964, ch 148, § 4; SL 1973, ch 59, § 4; SL 1981, ch 77, § 6; SL 1984, ch 43, § 98C; SL 1991, ch 75, § 2; SL 1998, ch 47, § 1.



§ 9-54-5 Amount of bond issue limited by costs.

9-54-5. Amount of bond issue limited by costs. In no case shall any revenue bonds be issued for an amount in excess of the actual cost of the project, including the site therefor and all other items referred to in § 9-54-4.

Source: SL 1964, ch 148, § 6; SL 1973, ch 59, § 5.



§ 9-54-6 Bonds not general obligations nor payable by taxation--Recitals in bonds.

9-54-6. Bonds not general obligations nor payable by taxation--Recitals in bonds. Revenue bonds issued pursuant to this chapter shall not be general obligations of the municipality nor shall they be payable in any manner by taxation. Such revenue bonds shall recite the authority under which they are issued, and shall state that they are issued in conformity with the provisions, restrictions, and limitations of this chapter, and that such bonds and the interest thereon are to be paid from the revenue received from the project financed, in whole or in part, by the issuance of the revenue bonds.

Source: SL 1964, ch 148, § 8; SL 1973, ch 59, § 6; SL 1984, ch 43, § 98E.



§ 9-54-7 Mortgage of project and pledge of revenues to payment of bonds--Trust funds--Other covenants and agreements.

9-54-7. Mortgage of project and pledge of revenues to payment of bonds--Trust funds--Other covenants and agreements. The governing body of the municipality may, by ordinance, resolution, or by a trust indenture executed under authority of a resolution or ordinance, pledge the revenues of the project and any other security of whatsoever nature, offered by the lessee, purchaser, or borrower with respect to the project, and may mortgage the project, for the payment of the bonds and the interest thereon, and provide that the revenues shall be set apart in one or more special trust funds for that purpose. The resolution, ordinance, or indenture may include covenants and agreements as the governing body deems necessary or desirable to secure the bonds, including the establishment of a reserve from the bond proceeds, and may authorize a trustee appointed under an indenture to enforce all rights and remedies of the municipality under the revenue agreement with respect to the project.

Source: SL 1964, ch 148, § 5; SL 1969, ch 188, § 1; SL 1973, ch 59, § 7; SL 1981, ch 77, § 7; SL 1984, ch 43, § 98D.



§ 9-54-8 Lease or sale payments sufficient to pay bonds and costs--Payments in lieu of property taxes.

9-54-8. Lease or sale payments sufficient to pay bonds and costs--Payments in lieu of property taxes. Revenue agreements pursuant to § 9-54-3.1 shall provide for contractual payments sufficient to pay the principal, premium, if any, and interest on any bonds issued by the municipality under the resolution or ordinance or trust indenture, when due or subject to mandatory redemption, and also to pay all taxes, special assessments and other governmental charges levied or imposed with respect to the project, and to pay all costs of insurance, operation, and maintenance thereof. The agreements shall also reimburse the municipality for the cost of any other obligation assumed by it in connection with the project. Revenue agreements in the form of a lease or sale contract shall further provide for payment of a sum equal to the amount of property taxes which would be due if the lessee or purchaser were the owner of the project, to be prorated among the taxing districts involved and taking into consideration reductions permitted pursuant to §§ 10-6-35.1 to 10-6-35.4, inclusive, for the term of the agreement.

Source: SL 1964, ch 148, § 3; SL 1973, ch 59, § 8; SL 1975, ch 93, § 1; SL 1981, ch 77, § 8; SL 1981, ch 79; SL 1984, ch 43, § 98F.



§ 9-54-8.1 Lease with option to purchase--Title acquired before bonds retired--Pledge for payment of bonds.

9-54-8.1. Lease with option to purchase--Title acquired before bonds retired--Pledge for payment of bonds. Any lease agreement may grant an option to the lessee to purchase the project at a price and upon other conditions sufficient to assure the payment and redemption of the bonds and payment and reimbursement of all such other charges and costs. Any lease or sale agreement may provide for acquisition of title to the project by the lessee or purchaser in advance of the retirement of the bonds, if such retirement is assured by the deposit with the municipality or the trustee of funds or of bonds or other obligations issued by the lessee or purchaser to the municipality, or bonds or other obligations issued or guaranteed by the United States or an agency thereof, which are payable as to principal and interest at the times and in the amounts required to pay the municipality's bonds at or before maturity and all interest and redemption premiums thereon when due. In this event the payments of principal and interest on such obligations, and any mortgage or pledge of property or funds securing such payments, shall be irrevocably pledged for the payment of the bonds, interest and redemption premiums and payment and reimbursement of all other costs.

Source: SDCL, § 9-54-8 as added by SL 1973, ch 59, § 8.



§ 9-54-9 Municipal obligations restricted by contractual payments from facilities.

9-54-9. Municipal obligations restricted by contractual payments from facilities. Nothing in this chapter shall be so construed as to authorize or permit any municipality to make any contract or to incur any obligation of any kind or nature except such as shall be payable solely out of the contractual payments from such facilities.

Source: SL 1964, ch 148, § 4.



§ 9-54-10 County and sanitary district powers.

9-54-10. County and sanitary district powers. Any county shall have the same powers as a municipality under this chapter. Any sanitary district shall have the same powers as a municipality under this chapter with respect to any project providing sewer service or control of water pollution.

Source: SL 1972, ch 45, § 5.



§ 9-54-11 Municipal joint or cooperative agreements.

9-54-11. Municipal joint or cooperative agreements. Any municipality, in order to accomplish the purposes provided in this chapter, may enter into agreements with any other public agency or agencies for joint or cooperative action and such agreements shall be governed by the provisions of chapter 1-24.

Source: SL 1972, ch 45, § 2.



§ 9-54-12 Compliance with federal requirements for tax exemption.

9-54-12. Compliance with federal requirements for tax exemption. Notwithstanding any provision under the laws of the State of South Dakota, a municipality in order to accomplish the purposes provided in this section and chapter 6-8B may perform all acts necessary to comply with the requirements of § 103 of the Internal Revenue Code of 1954, as amended, and any regulation promulgated pursuant to § 103 to insure that all interest from bonds issued under this chapter is tax exempt.

All hearings or acts necessary to comply with § 103(k) of the Internal Revenue Code of 1954, as amended, and any regulations promulgated pursuant to § 103(k) are exempt from the requirements and procedures of chapter 1-26.

The Governor is the approving representative for the state for the purpose of complying with the applicable provisions of § 103(k) of the Internal Revenue Code of 1954, as amended, and any regulation promulgated pursuant to § 103(k) necessary to insure that all interest from bonds issued is tax exempt.

Source: SL 1984, ch 43, § 58.






Chapter 55 - Business Improvement Districts

§ 9-55-1 Definition of terms.

9-55-1. Definition of terms. Terms as used in this chapter mean:

(1) "Assessable unit," the front foot, square foot, equivalent front foot, or other unit of assessment established under the proposed method of assessment set forth in the resolution of intent to create a business improvement district;

(2) "Occupation tax," a fee imposed on any person with an established place of business within the district for the privilege of doing business;

(3) "Record owner," the fee owner of real property as shown in the records of the office of the register of deeds in the county in which the business area is located. A contract purchaser of real property is the record owner for the purpose of this chapter and the only person entitled to petition pursuant to § 9-55-9 or protest pursuant to § 9-55-10; and

(4) "Space," the square foot space wherein customers, patients, clients, or other invitees are received and space from time to time used or available for use in connection with a business or profession of a user, except all space owned or used by political subdivisions.
Source: SL 1986, ch 81, § 1.



§ 9-55-2 Imposition of special assessment or general business license and occupation tax.

9-55-2. Imposition of special assessment or general business license and occupation tax. Any municipality may impose a special assessment upon the property within a business improvement district in the municipality or a general business license and occupation tax on businesses and users of space within a business improvement district or both.

Source: SL 1986, ch 81, § 2; SL 2003, ch 47, § 2.



§ 9-55-3 Uses to which generated funds may be put.

9-55-3. Uses to which generated funds may be put. Any money generated pursuant to § 9-55-2 may be used for any one or more of the following purposes:

(1) The acquisition, construction, maintenance, and operation of public off-street parking facilities for the benefit of the district area;

(2) Improvement of any public place or facility in the district area, including landscaping and plantings;

(3) Construction or installation of convention or event centers, pedestrian shopping malls or plazas, sidewalks, including moving sidewalks, parks, meeting and display facilities, bus stop shelters, lighting, benches or other seating furniture, sculptures, trash receptacles, shelters, fountains, skywalks, and pedestrian and vehicular overpasses and underpasses or any useful or necessary public improvement;

(4) Leasing, acquiring, constructing, reconstructing, extending, maintaining, or repairing parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement, in the district area;

(5) Creation and implementation of a plan for improving the general architectural design of public areas in the district area;

(6) The development of any activities and promotion of the district area;

(7) Maintenance, repair, and reconstruction of any improvements or facilities authorized by this chapter;

(8) Any other project or undertaking for the betterment of the facilities in the district area, whether the project is capital or noncapital in nature;

(9) Enforcement of parking regulations within the district area; and

(10) Employing or contracting for personnel, including administrators for any improvement or promotional program under this chapter, and providing for any service necessary or proper to carry out the purposes of this chapter.
Source: SL 1986, ch 81, § 3; SL 2005, ch 54, § 1.



§ 9-55-4 Creation of business improvement district--Established business area.

9-55-4. Creation of business improvement district--Established business area. A business improvement district may only be created as provided by this chapter and shall be within the boundaries of an established business area of the municipality zoned for business, public, or commercial purposes. For the purposes of this chapter, an established business area, may also include noncontiguous property within the incorporated municipality that has a common zoning designation. Any business improvement district that includes noncontiguous property pursuant to this section, may by resolution of the governing body, add qualifying property to the business improvement district.

Source: SL 1986, ch 81, § 4; SL 2005, ch 54, § 2; SL 2007, ch 41, § 1



§ 9-55-5 Appointment of business improvement board--Designation of boundaries of district--Duties of board--Proposal of more than one district as part of same development plan.

9-55-5. Appointment of business improvement board--Designation of boundaries of district--Duties of board--Proposal of more than one district as part of same development plan. The mayor shall, with the approval of the governing body, appoint a business improvement board consisting of property owners, residents, business operators or users of space within the business area to be improved. The governing body shall, by resolution, designate the boundaries of the business area prior to the time of the appointment of the board. The board shall make recommendations to the governing body for the establishment of a plan or plans for improvements in the business area. If the improvements to be included in one business area offer benefits that cannot be equitably assessed together under this chapter, more than one business improvement district as part of the same development plan for that business area may be proposed. The board may make recommendations to the municipality as to the use of any revenue collected pursuant to § 9-55-2.

Source: SL 1986, ch 81, § 5.



§ 9-55-6 Composition of board--Vacancies--Terms--Officers.

9-55-6. Composition of board--Vacancies--Terms--Officers. The board shall consist of no less than five members to serve such terms as the governing body, by resolution, determines. The mayor, with the approval of the governing body, shall fill any vacancy for the remainder of the term vacated. A member of such board may serve more than one term. The board shall select from its members a chairperson and a secretary.

Source: SL 1986, ch 81, § 6.



§ 9-55-7 Creation of districts by resolution of intent--Contents--Basis of occupation tax or special assessment.

9-55-7. Creation of districts by resolution of intent--Contents--Basis of occupation tax or special assessment. Upon receiving a recommendation from the business improvement board, the governing body may create one or more business improvement districts by adopting a resolution of intent to establish a district or districts. The resolution shall contain the following information:

(1) A description of the boundaries of any proposed district;

(2) The time and place of a hearing to be held by the governing body to consider establishment of a district or districts;

(3) The proposed public facilities and improvements to be made or maintained within any such district; and

(4) The proposed or estimated costs for improvements, facilities and activities within any district, and the method by which the revenue shall be raised. If a special assessment is proposed, the resolution also shall state the proposed method of assessment.

The notice of intent shall recite that the method of raising revenue shall be fair and equitable. In the use of a general occupation tax, the tax shall be based primarily on the square footage of the owner's and user's place of business or based on rooms rented by any lodging establishment to transient guests as defined in § 10-45-7. If the occupational tax is based on rooms rented by a lodging establishment, the tax shall be imposed on the transient guest and such tax may not exceed two dollars per occupied room per night. However, no occupational tax may be imposed on any transient guest who has been offered a room by a lodging establishment on a complimentary basis and no fee or rent was charged for such room. In the use of a special assessment, the assessment shall be based upon the special benefit to the property within the district.

Source: SL 1986, ch 81, § 7; SL 2005, ch 54, § 3.



§ 9-55-8 Notice of hearing.

9-55-8. Notice of hearing. A notice of a hearing required under subdivision 9-55-7(2) shall be given by mailing a complete copy of the resolution of intent to each owner of taxable property as shown on the property tax roll for the proposed district. If an occupation tax is to be imposed, a copy of the resolution of intent shall also be mailed to the occupant of each address located in the proposed district. Mailing shall be completed at least thirty days prior to the time of hearing.

Source: SL 1986, ch 81, § 8; SL 1990, ch 68, § 2; SL 2006, ch 35, § 1.



§ 9-55-9 Petition for hearing.

9-55-9. Petition for hearing. The owners of a majority of the assessable front footage in a business area or the users of a majority of space in a business area may, by petition, direct the governing body to hold a hearing to create a district pursuant to this chapter.

Source: SL 1986, ch 81, § 9; SL 1990, ch 68, § 3.



§ 9-55-10 Duties of governing body at hearing--Termination of hearing--Issuance of bonds for convention center from proceeds of general occupational tax.

9-55-10. Duties of governing body at hearing--Termination of hearing--Issuance of bonds for convention center from proceeds of general occupational tax. If a hearing is held under subdivision 9-55-7(2), the governing body shall:

(1) Hear all protests and receive evidence for or against the proposed action;

(2) Rule upon all written protests received prior to the close of the hearing, which ruling shall be final; and

(3) Continue the hearing from time to time as the governing body deems necessary.

If a special assessment is to be used, the proceedings shall terminate if written protest is made prior to the close of the hearing by the owners of a majority of the assessable front footage in the proposed district. If an occupation tax is to be used, the proceedings shall terminate if protest is made by the users of a majority of the space in the proposed district. If the general occupational tax is based upon rented hotel and motel rooms pursuant to § 9-55-7, the proceedings shall terminate if written protest is made prior to the close of the hearing by the owners of a majority of the hotels and motels in the proposed district.

Any bonds for the construction of a convention facility that are payable from the proceeds of the hotel and motel room general occupational tax may only be issued and sold if at least two-thirds of the hotel and motel owners in the proposed district approve in writing of the issuance and sale of the bonds.

Source: SL 1986, ch 81, § 10; SL 1990, ch 68, § 4; SL 2004, ch 79, § 1; SL 2005, ch 54, § 4.



§ 9-55-11 Procedure for change of boundaries.

9-55-11. Procedure for change of boundaries. If the governing body decides to change the boundaries of a proposed district, the hearing shall be continued to a time at least thirty days after such decision and the notice shall be given as prescribed in § 9-55-8, showing the boundary amendments. However, no new or additional resolution of intent is required for a proposed change in the boundary of a district.

Source: SL 1986, ch 81, § 11; SL 1990, ch 68, § 5.



§ 9-55-12 Establishment or rejection of districts--Adoption of ordinance establishing district--Contents.

9-55-12. Establishment or rejection of districts--Adoption of ordinance establishing district--Contents. The governing body, following a hearing held pursuant to subdivision 9-55-7(2), may establish or reject any proposed district or districts. If the governing body decides to establish a district, it shall adopt an ordinance to that effect. The ordinance shall contain the following information:

(1) The number of the resolution of intent and the date it was adopted;

(2) The time and place of the hearing that was held on the formation of such district;

(3) A statement that a business improvement district has been established pursuant to the provisions of this chapter;

(4) The purposes of the district and the public improvements and facilities to be included in such district;

(5) The description of the boundaries of such district;

(6) A statement that the businesses and professions in the district shall be subject to the general business occupation tax or that the real property in the area will be subject to the special assessment authorized by § 9-55-2;

(7) The proposed method of assessment to be imposed on the property within the district or the initial rate of the occupation tax to be imposed on the business users of the space in the district; and

(8) Any penalties to be imposed for failure to pay the occupation tax.
Source: SL 1986, ch 81, § 12.



§ 9-55-13 Special assessment against real property located in district--Procedure.

9-55-13. Special assessment against real property located in district--Procedure. A municipality may levy a special assessment against the real property located in a district, to the extent of the special benefit on such property, for the purpose of paying all or any part of the total costs and expenses of any project authorized by this chapter, within the district. The amount of each special assessment shall be determined by the governing body. Assessments shall be levied in accordance with the method of assessment proposed in the ordinance creating the district. If the governing body finds that the proposed method of assessment does not provide a fair and equitable method of apportioning costs, then the governing body may assess the costs under a method the governing body finds to be fair and equitable. Notice of a hearing on any special assessments to be levied under this chapter shall be given to the landowners in the district by publication of the description of the land, the amount proposed to be assessed, and the general purpose for which the assessment is to be made, once a week for two weeks in a daily or weekly newspaper of general circulation published in the municipality. The notice shall be published at least thirty days prior to the hearing and shall provide the date, time, and place of the hearing to hear any objections or protests by landowners in the district as to the amount of assessment made against their property. All special assessments levied under this chapter constitute liens on the property and shall be certified for collection and collected in such manner as the governing body determines by ordinance.

Source: SL 1986, ch 81, § 13; SL 1990, ch 68, § 6; SL 2003, ch 47, § 1; SL 2005, ch 54, § 5; SL 2012, ch 57, § 158.



§ 9-55-14 Levy of general business occupation tax in addition to or in place of special assessments.

9-55-14. Levy of general business occupation tax in addition to or in place of special assessments. In addition to or in place of a special assessment, a municipality may levy a general business occupation tax upon the businesses and users of space within a district established for acquiring, constructing, maintaining, or operating public off-street parking facilities and providing in connection therewith other public improvements, facilities and activities authorized by this chapter, for the purpose of paying all or any part of the total cost and expenses of any authorized improvement, facility or activity within such district. Notice of a hearing on any such tax shall be given to the businesses and users of space of such districts in the same manner as provided in § 9-55-13.

Source: SL 1986, ch 81, § 14.



§ 9-55-15 Procedure for implementation of tax.

9-55-15. Procedure for implementation of tax. For the purposes of implementing the tax imposed under § 9-55-14, the governing body may make a reasonable classification of businesses or users of space in a district. The collection of the tax imposed pursuant to § 9-55-14, shall be made and enforced in such a manner as the governing body shall by resolution determine. The governing body may by resolution provide that failure to pay such tax shall constitute a violation of the resolution and shall subject the violator to a fine or other punishment as provided in such resolution.

Source: SL 1986, ch 81, § 15.



§ 9-55-16 Reassessment or changes in rate of levy of special assessment or occupation tax--Procedure.

9-55-16. Reassessment or changes in rate of levy of special assessment or occupation tax--Procedure. If, subsequent to the levy of an occupation tax or a special assessment, the use of any parcel of land shall change so that, had the new use existed at the time of making such levy, the assessment or levy on such property would have been higher than the levy or assessment actually made, an additional assessment or levy may be made on such property by the governing body. The governing body shall take into consideration the new and changed use of such property. Reassessments or changes in the rate of levy of special assessments or occupation taxes may be made by the governing body after notice and hearing as provided in § 9-55-13. The governing body shall adopt a resolution of intent to change the assessment or rate of levy at least thirty days prior to the hearing on such change. Such resolution shall specify the proposed change and shall give the time and place of the hearing.

Source: SL 1986, ch 81, § 16; SL 1990, ch 68, § 7.



§ 9-55-17 Limitations on amount of assessments or taxes.

9-55-17. Limitations on amount of assessments or taxes. The total amount of special assessments or general business occupation taxes levied under this chapter may not exceed the total costs and expenses of the projects authorized in the resolution of intent for such district. The levy of any additional special assessment or occupation tax may not reduce or affect in any manner the assessments previously levied. The special assessments or occupation taxes levied shall be for the purposes specified in the resolution of intent for each district and the proceeds may not be used for any other purpose.

Source: SL 1986, ch 81, § 17.



§ 9-55-18 Purpose of taxation or assessment by municipality--Limitations on taxation and assessment--Method of taxation or assessment.

9-55-18. Purpose of taxation or assessment by municipality--Limitations on taxation and assessment--Method of taxation or assessment. A municipality may levy a general business occupation tax, or a special assessment against the real property located in a district to the extent of the special benefit to such property, for the purpose of paying all or any part of the cost of maintenance, repair and reconstruction, including utility costs, of any improvement or facility in the district. Districts created for taxation or assessment of maintenance, repair and reconstruction costs, including utility costs, of improvements or facilities which are authorized by this chapter but which were not acquired or constructed pursuant to this chapter, may be taxed or assessed as provided in this chapter. Any occupation tax levied under this chapter shall be limited to those improvements and facilities authorized by this chapter. The governing body may levy such occupation taxes or special assessments under either of the following methods:

(1) The governing body may not more frequently than annually, determine the costs of maintenance, repair and reconstruction of a facility. Such costs shall be either assessed to the real property located in such district in accordance with the proposed method of assessment, or taxed against the businesses and users of space in the district, whichever may be applicable as determined by the resolution creating the district. However, if the governing body finds that the method of assessment proposed in the resolution creating the district does not provide a fair and equitable method of apportioning such costs, then it may assess the costs under such method as the governing body finds to be fair and equitable. At the hearing on such taxes or assessments, objections may be made to the total cost and the proposed allocation of such costs among the parcels of real property or businesses in such district; or

(2) After notice is given to the owners or businesses as provided in this chapter, the governing body may establish and may from time to time change the percentage of such costs for maintenance, repair and reconstruction which each parcel of real property or each business or user of space in any district shall pay. The governing body shall annually determine the total amount of such costs for each period since costs were last taxed or assessed, and shall, after a hearing, tax or assess such costs to the real property in the district in accordance with the percentages previously established at such hearing. Notice of such hearing shall be given as provided in § 9-55-13 and shall state the total costs and percentage to be taxed or assessed to each parcel of real property. Unless objections are filed with the finance officer at least five days before such hearing, all objections to the amount of total costs and the assessments shall be levied as stated in such notice. However, the governing body may reduce any assessment percentage.
Source: SL 1986, ch 81, § 18.



§ 9-55-18.1 Issuance and sale of bonds--Permissible uses of proceeds--Business improvement district to remain in effect.

9-55-18.1. Issuance and sale of bonds--Permissible uses of proceeds--Business improvement district to remain in effect. Any municipality which has created a business improvement district as provided by this chapter, and which has levied special assessments or general business occupation taxes, or both, may issue and sell bonds payable from the special assessments, business occupation taxes, or both, as provided in this section and chapter 6-8B if the owners of a majority of the assessable front footage in the district or the users of a majority of the space in the district petition the municipality to issue such bonds. Unless the bonds are to be general obligations which pledge the full faith and credit of the municipality, no election is required for the issuance of the bonds. The proceeds of the bonds shall be used only for the purposes for which the collections of the special assessments or general business occupation taxes from which the bonds are payable may be used under the provisions of this chapter, to fund a debt service reserve for bonds which are not general obligations of the municipality, to pay the interest estimated to accrue on the bonds until the first collections of the special assessments or general business improvement taxes and to pay the costs of issuance of the bonds. The governing body shall, in the resolution or ordinance authorizing the issuance of the bonds, agree that it shall keep the business improvement district in effect, shall continue to impose and collect the special assessments and general business occupation taxes so long as the bonds are outstanding, and shall pledge so much of the collections of the special assessments and general business occupation taxes as may be necessary to pay the principal of, premium, if any, and interest on the bonds, and to maintain any debt service reserve established for the bonds.

The municipality may also pledge any part of the collections of special assessments or general business improvement taxes, in excess of those pledged to the payment of bonds issued under this section, to the payment of utility revenue bonds issued under chapter 9-40 or tax incremental revenue bonds issued under chapters 11-8 and 11-9, but only if the proceeds of the utility revenue bonds or tax incremental revenue bonds are used to finance improvements located, in whole or in part, in the business improvement district.

Source: SL 1990, ch 68, § 1.



§ 9-55-19 Procedure for abolishment of district.

9-55-19. Procedure for abolishment of district. The governing body may, by ordinance, abolish a district after a hearing thereon. The governing body shall adopt a resolution of intent to abolish the area at least thirty days prior to the hearing required by this section. The resolution shall give the time and place of the hearing. Notice of the hearing shall be given as provided in § 9-55-13.

Source: SL 1986, ch 81, § 19; SL 1990, ch 68, § 8.



§ 9-55-20 Disposition of proceeds of tax or assessment upon abolishment.

9-55-20. Disposition of proceeds of tax or assessment upon abolishment. Upon abolishment of a district, any proceeds of the occupation tax or the special assessment, or assets acquired with such proceeds, are subject to disposition as the governing body shall determine.

Source: SL 1986, ch 81, § 20.



§ 9-55-21 Use of donated funds or grants.

9-55-21. Use of donated funds or grants. The municipality may receive, administer, and disburse donated funds or grants for the purposes of and in the manner authorized by this chapter.

Source: SL 1986, ch 81, § 21.



§ 9-55-22 Dissolution of district imposing occupational tax on rooms rented.

9-55-22. Dissolution of district imposing occupational tax on rooms rented. If a district has imposed an occupation tax based on rooms rented and the occupational tax revenue was used only for the promotion of the district, a majority of the landowners may dissolve the district established pursuant to § 9-55-7 by submitting a petition to the governing body requesting the district to be dissolved. On and after the date the petition is filed with the governing body, the district may not enter into any new obligations or contracts. Not withstanding the other provisions of this chapter, the governing body, upon receiving the petition and verifying that a majority of the landowners have signed the petition, shall by resolution dissolve the district. However, the governing body may not dissolve the district until there are sufficient funds available to extinguish all of the debts and obligations of the district. The governing body shall administer any remaining affairs and issues concerning the dissolved district.

Source: SL 2006, ch 35, § 2.









Title 10 - TAXATION

Chapter 01 - Department Of Revenue

§ 10-1-1 Department created--Seal of department.

10-1-1. Department created--Seal of department. There is hereby constituted an executive department of the state government to be known as the Department of Revenue, with the powers, duties, and functions established by this chapter. The department shall have a seal which shall contain the words "Seal of the Department of Revenue."

Source: SL 1955, ch 246, § 1; SDC Supp 1960, § 57.01A01; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-1.1 , 10-1-2. Repealed.

10-1-1.1, 10-1-2. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 135, 136, eff. Apr. 12, 2011.



§ 10-1-3 Secretary's full time service required--Annual report to Governor--Oath and bond.

10-1-3. Secretary's full time service required--Annual report to Governor--Oath and bond. The secretary of revenue shall devote full time to the performance of the duties of the office and may hold no other office or position of profit. The secretary shall be paid a salary to be determined by law. The secretary shall make an annual report to the Governor in the manner provided by law for annual reports of state officers. Before entering upon the discharge of the duties of the office, the secretary shall take and subscribe the oath required by section 3 of article XXI of the Constitution and give bond to the state in the penal sum of five thousand dollars conditioned for the faithful performance of the duties of the office and for an accounting of all money and other property coming into the secretary's hands or under the secretary's control. The secretary shall file the bond with the secretary of state. The form of the bond shall be approved by the attorney general and the sufficiency of the bond by the Governor. The premium for the bond shall be paid by the state.

Source: SL 1955, ch 246, § 3; SDC Supp 1960, § 57.01A03; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-4 Repealed.

10-1-4. Repealed by SL 1969, ch 218, § 2.



§ 10-1-5 Deputy secretary of revenue--Appointment and oath of office--Absence or disability of secretary.

10-1-5. Deputy secretary of revenue--Appointment and oath of office--Absence or disability of secretary. The secretary of revenue may appoint a deputy secretary of revenue, whose appointment shall be evidenced by a certificate under the official seal of the state, and continues at the pleasure of the secretary. The deputy secretary of revenue, before entering upon the duties of office, shall take and subscribe the usual oath of office required by the Constitution, which appointment and oath shall be filed in the office of the secretary of state. In case of the absence or disability of the secretary of revenue, the deputy secretary shall perform the duties required by law of the secretary.

Source: SL 1955, ch 246, § 3; SDC Supp 1960, § 57.01A03; SL 1995, ch 2, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-1-6 Divisions within department--Directors and deputy directors of divisions--Employees of department.

10-1-6. Divisions within department--Directors and deputy directors of divisions--Employees of department. The secretary of revenue may establish divisions within the Department of Revenue as necessary for the proper functioning of the department and shall prescribe, assign, and delegate the powers, duties, and functions of each division. The secretary may appoint one or more directors and deputy directors for each of the divisions to serve at the secretary's pleasure. The secretary may employ such clerical and other employees and assistants as the secretary deems necessary for the proper transaction of the business of the department and its divisions, and the secretary may fix their salaries, except as otherwise provided by law.

Source: SL 1955, ch 246, § 4; SDC Supp 1960, § 57.01A04; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-6.1 Special agents--Appointment and authority.

10-1-6.1. Special agents--Appointment and authority. The secretary of revenue may appoint up to five special agents to investigate violations of any of the provisions of Title 10 and chapters 35-1 to 35-10, inclusive, and chapter 37-10, and to enforce any statutes which the secretary is given the power to enforce. The special agents shall have all of the powers and authority of law enforcement officers while performing duties pursuant to this section. The special agents appointed by the secretary of revenue are subject to the requirements of §§ 23-3-41, 23-3-42 and 23-3-44, shall cooperate with local law enforcement officers who have primary responsibility for law enforcement in their jurisdiction, and shall keep those officers informed concerning investigations within those officers' jurisdiction. The special agents appointed by the secretary of revenue pursuant to this section are class A employees for retirement purposes.

Source: SL 1986, ch 82; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-7 Appointment and tenure of directors--Oath and bond.

10-1-7. Appointment and tenure of directors--Oath and bond. Directors of the respective divisions shall be appointed by the secretary of the Department of Revenue and serve at the pleasure of the secretary. Before entering office, each director and deputy director shall take and subscribe the oath required by S.D. Const., Art. XXI, § 3, give bond to the state in like manner and form as the secretary, and file the bond in the Office of the Secretary of State. The form of the bond shall be approved by the attorney general and the sufficiency of the bond by the Governor. The premium for the bond shall be paid by the state.

Source: SL 1955, ch 246, § 4; SDC Supp 1960, § 57.01A04; SL 1995, ch 2, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2017, ch 60, § 1.



§ 10-1-8 Deputy to substitute for director of division.

10-1-8. Deputy to substitute for director of division. In case of the absence or disability of the director, the deputy shall perform the duties required by law of such director.

Source: SL 1955, ch 246, § 4; SDC Supp 1960, § 57.01A04.



§ 10-1-9 Fees and employee expenses charged against departmental appropriations--Vouchers.

10-1-9. Fees and employee expenses charged against departmental appropriations--Vouchers. The fees of officers certifying to lists or information required by the Department of Revenue and the expenses of employees of such department in performing the duties assigned to them shall be proper charges against the appropriations of and for such department. All vouchers covering such fees or charges shall be approved by the secretary of revenue.

Source: SDC 1939, § 57.0206; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-10 Attorney general to assist department--Prosecution of actions.

10-1-10. Attorney general to assist department--Prosecution of actions. The attorney general shall, if requested, give the Department of Revenue such counsel and advice as the department may from time to time require. The attorney general shall institute and prosecute, if requested by the secretary of revenue, any suit that the secretary deems expedient and proper to institute. The attorney general shall render to the secretary such counsel, advice, and opinions, in writing if requested, as are necessary to carry out the provisions of this chapter or any law of this state.

Source: SL 1951, ch 295, § 1; SDC Supp 1960, § 55.1509; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-11 Assistant attorney general for Department of Revenue.

10-1-11. Assistant attorney general for Department of Revenue. The attorney general may, with the approval of the secretary of revenue appoint an attorney for the Department of Revenue, who shall be an assistant attorney general of the state.

Source: SL 1951, ch 295, § 2; SDC Supp 1960, § 55.1509; SL 1995, ch 2, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-12 State's attorneys to assist in prosecutions.

10-1-12. State's attorneys to assist in prosecutions. The state's attorney of any county in which suit is instituted or prosecuted shall aid in the prosecution of the suit to a final issue upon the request of the secretary of revenue or the attorney general.

Source: SL 1951, ch 295, § 3; SDC Supp 1960, § 55.1509; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-13 General functions of secretary.

10-1-13. General functions of secretary. The powers, duties, and functions of the secretary of revenue are those powers, duties, and functions and responsibilities set forth and prescribed in this title.

Source: SL 1955, ch 246, § 5; SDC Supp 1960, § 57.01A05; SL 1974, ch 86; SL 1987, ch 82, § 1; SL 1995, ch 53, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-13.1 Interstate agreements for administration of excise and income taxes--Exchange of information.

10-1-13.1. Interstate agreements for administration of excise and income taxes--Exchange of information. The secretary of revenue shall have power to enter into agreements with the taxing officials of other states for the interpretation and administration of the acts of the several states providing for the collection of excise or income taxes for the purpose of promoting fair and equitable administration of such acts and to eliminate double taxation. Such agreements shall conform generally to the provisions of chapter 1-24 relating to the joint exercise of governmental powers with other public agencies and may include provisions relating to the exchange of any information necessary for the proper administration and implementation of the tax laws of this state on a reciprocal basis with another state.

Source: SL 1971, ch 72; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-14 Licensing powers with respect to alcoholic beverages.

10-1-14. Licensing powers with respect to alcoholic beverages. The Department of Revenue and the secretary thereof shall have all the powers and duties:

(1) Imposed upon them under the provisions of Title 35 relating to alcoholic beverages;

(2) Imposed upon the secretary under the provisions of chapter 39-13 relating to the registration of brands of alcoholic beverages.
Source: SL 1943, ch 257, §§ 4, 5, 9; SDC Supp 1960, § 55.27A01; SL 1972, ch 54; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-15 General supervision of assessment of property for taxation--Forms--Classification of property.

10-1-15. General supervision of assessment of property for taxation--Forms--Classification of property. The secretary of revenue shall exercise general supervision over the administration of the assessment and tax laws of the state, over all boards of review and equalization, and all other assessing officers in the performance of their duties. The secretary of revenue shall provide that all assessments of property are made relatively just and equal in compliance with the laws of this state. The secretary of revenue shall prepare suitable forms for the listing of property and shall arrange and classify the items of all property in such groups and classes, and from time to time may change and separate or consolidate the groups or classes as necessary to secure more accurate and perfect listing and valuation of all property of the state. The secretary shall require all assessing and taxing officers to use blanks, forms, and books corresponding and conforming in size, form, and arrangement to those prescribed by the secretary of revenue.

Source: SDC 1939, § 57.0101 (1); SL 1995, ch 57, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-15.1 State contracts for tax collection and reporting.

10-1-15.1. State contracts for tax collection and reporting. The secretary of revenue may enter into contracts with certified service providers for the collection and reporting of the tax imposed under chapters 10-45, 10-46, and 10-52. The secretary may enter into such contracts in conjunction with other states.

Source: SL 2003, ch 61, § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-15.2 Employment of collection agencies or attorneys to collect delinquent accounts.

10-1-15.2. Employment of collection agencies or attorneys to collect delinquent accounts. If it appears to the satisfaction of the secretary of revenue that state collection efforts have failed, the secretary may employ collection agencies or attorneys on a contingent fee basis to collect any such delinquent accounts.

Source: SL 2004, ch 80, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-16 Advice and direction to directors of equalization and boards--Instructional meetings of directors.

10-1-16. Advice and direction to directors of equalization and boards--Instructional meetings of directors. The secretary of revenue shall confer with, advise, and direct directors of equalization and boards of review and equalization, as to their duties under the laws of the state. The secretary of revenue shall call meetings of all directors for the purpose of instruction as to the law governing the assessment and taxation of all classes of property.

Source: SDC 1939, § 57.0101 (2); SL 1989, ch 82, § 41; SL 1995, ch 57, § 33; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-16.1 Standard real estate appraisal manual.

10-1-16.1. Standard real estate appraisal manual. The secretary of revenue shall adopt, by rule promulgated pursuant to chapter 1-26, a standard real estate appraisal manual for all urban and rural property which shall be used by all directors of equalization in the state in complying with the provisions of chapter 10-6. The secretary shall also establish, by rule, the information and the procedures to be used in the cost, market and income approaches to valuation.

Source: SL 1974, ch 85; SL 1987, ch 82, § 2; SL 1989, ch 86, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-17 Tax assessment and collection reports required of local officers.

10-1-17. Tax assessment and collection reports required of local officers. It shall be the duty of the secretary of revenue and he shall have power to require municipality, county, and other public officers to report information as to the assessment of property, collection of taxes, receipts from licenses and other sources, and such other information as may be needful in the work of the secretary, in such form and upon such blanks as the secretary may prescribe.

Source: SDC 1939, § 57.0101 (5); SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-18 Investigation of assessment and equalization work--Visits to counties.

10-1-18. Investigation of assessment and equalization work--Visits to counties. The secretary of revenue shall investigate the work of all directors of equalization and all taxing officers in the assessment, equalization, and taxation of all property subject to taxation. The secretary may visit any county in the state for such purposes.

Source: SDC 1939, § 57.0101 (9); SL 1989, ch 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-19 , 10-1-20. Repealed.

10-1-19, 10-1-20. Repealed by SL 1988, ch 82, §§ 1, 2.



§ 10-1-21 Order by secretary for reassessment of property in district.

10-1-21. Order by secretary for reassessment of property in district. The secretary of revenue may order the reassessment of real property of any class in any assessment district if, in the judgment of the secretary, such reassessment is advisable or necessary in order to ensure that all classes of property in the assessment district are assessed in compliance with law. For that purpose, the secretary may require the director of equalization making the assessment to make the reassessment.

Source: SDC 1939, § 57.0101 (12); SL 1989, ch 82, § 41; SL 1992, ch 80, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-22 Reassessment lists--Filing of copies with secretary.

10-1-22. Reassessment lists--Filing of copies with secretary. In making any reassessment pursuant to § 10-1-21, the director of equalization shall examine and reassess the property and shall duplicate the lists of such reassessments in such forms as the secretary of revenue prescribes. The director of equalization shall file both copies of the list with the secretary within the time designated by the secretary.

Source: SDC 1939, § 57.0101 (12); SL 1989, ch 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-23 Equalization of reassessments by secretary--Transmittal to and use by county auditor--Right of appeal preserved.

10-1-23. Equalization of reassessments by secretary--Transmittal to and use by county auditor--Right of appeal preserved. Upon the filing of reassessment lists pursuant to § 10-1-22, the secretary of revenue shall examine, equalize, and correct the reassessment so as to conform substantially with the assessment of like property throughout the state. The secretary shall transmit to the county auditor of the county in which the reassessment was made one corrected and equalized copy of the reassessment. The reassessment list for all purposes supersedes the original assessment for the year upon the property. Upon receipt of the reassessment list, the county auditor shall extend and levy the taxes on the reassessed property for the year according to the reassessment, in the same manner as though the list were the original list of the property. However, nothing in the reassessment proceedings prevents any person feeling aggrieved by the reassessment proceedings from appealing to the secretary of revenue.

Source: SDC 1939, § 57.0101 (12); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-24 Placement of omitted property on assessment rolls.

10-1-24. Placement of omitted property on assessment rolls. The secretary of revenue shall require county auditors to place upon the assessment rolls property that is discovered to have for any reason, in whole or in part, escaped assessment and taxation in the current or previous years.

Source: SDC 1939, § 57.0101 (11); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 10; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-25 Investigation of evasions and violations of tax and assessment laws--Proceedings to remedy improper administration.

10-1-25. Investigation of evasions and violations of tax and assessment laws--Proceedings to remedy improper administration. The secretary of revenue shall examine all cases in which evasions or violations of the laws of this state relating to the assessment and taxation of property are complained of or discovered. The secretary shall examine all cases in which property subject to taxation has not been assessed or has been fraudulently or for any reason improperly or unequally assessed or in which the laws in any manner have been evaded or violated. The secretary shall institute proceedings to remedy improper or negligent administration of the laws relating to the taxing of property in the state.

Source: SDC 1939, § 57.0101 (10); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-26 Summons of witnesses and evidence in departmental investigations.

10-1-26. Summons of witnesses and evidence in departmental investigations. The secretary of revenue may summon witnesses to appear and give testimony and to produce records, books, papers, and documents relating to any matter on which the secretary has authority to investigate or determine.

Source: SDC 1939, § 57.0101 (7); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 12; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-27 Depositions in departmental investigations.

10-1-27. Depositions in departmental investigations. The secretary of revenue shall cause the deposition of witnesses residing within or without the state or absent from the state to be taken upon notice to the interested person, if any, in like manner that depositions of witnesses are taken in civil actions pending in the circuit court, in any matter on which the secretary has authority to investigate or determine.

Source: SDC 1939, § 57.0101 (8); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-28 Administration of oaths to witnesses--Proceedings on refusal of witness to testify or produce evidence--Compensation of witnesses and officers serving summons--False testimony as perjury.

10-1-28. Administration of oaths to witnesses--Proceedings on refusal of witness to testify or produce evidence--Compensation of witnesses and officers serving summons--False testimony as perjury. The secretary of revenue, in any matter under investigation or consideration, may administer oaths to witnesses. If any witness fails to obey any summons to appear before the secretary, refuses to testify or answer any question, or fails to produce records, books, papers, or documents if required so to do, such failure or refusal shall be reported to the attorney general who shall institute proceedings in the proper circuit court to compel obedience to any summons or order of the secretary. Officers who serve summonses or subpoenas and witnesses attending shall receive like compensation as officers and witnesses in the circuit court. Such compensation shall be paid by the county for whose benefit the investigation is made, upon certificate of the secretary of revenue.

Any person who testifies falsely in any matter under consideration by the secretary of revenue in an investigation as provided in this section is guilty of perjury.

Source: SDC 1939, §§ 57.0201, 57.9901; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 14; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-28.1 Confidentiality of return information--Definition of terms.

10-1-28.1. Confidentiality of return information--Definition of terms. Terms used in §§ 10-1-28.1 to 10-1-28.5, inclusive, mean:

(1) "Department," the Department of Revenue;

(2) "Return information," any information collected, prepared or received by the department which relates to a return, including the nature or amount of a taxpayer's income, receipts, deductions, net worth, tax liability, or deficiencies, or any part of any written determination or background file documents relating to such information. The term does not include data in a form which cannot be associated with or otherwise identify, directly or indirectly, a particular taxpayer;

(3) "Returns," all tax returns, tax reports or claims for refund which are filed with the Department of Revenue, except those returns or claims for refund filed under the provisions of chapters 10-28 to 10-38, inclusive;

(4) "Secretary," the secretary of the Department of Revenue.
Source: SL 1978, ch 70, § 1; SL 1993, ch 76, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-28.2 Lists compiled by department confidential--Unauthorized disclosure as misdemeanor.

10-1-28.2. Lists compiled by department confidential--Unauthorized disclosure as misdemeanor. All lists of taxpayers, licensees, or applicants compiled by the Department of Revenue are confidential except licensees which were licensed under the provisions of chapter 10-47B, 32-6B, 32-6C, 32-7A, or 32-7B. It is a Class 2 misdemeanor to disclose any such list except to the extent necessary to carry out the official duties of the department.

Source: SL 1978, ch 70, § 5; SL 1997, ch 182, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 41, § 1.



§ 10-1-28.3 Return information confidential--Unauthorized disclosure as misdemeanor.

10-1-28.3. Return information confidential--Unauthorized disclosure as misdemeanor. Returns and return information are confidential. It is a Class 1 misdemeanor to disclose such information except in accordance with §§ 10-1-28.4 and 10-1-28.5.

Source: SL 1978, ch 70, § 3.



§ 10-1-28.4 Persons to whom return information may be disclosed--Purposes.

10-1-28.4. Persons to whom return information may be disclosed--Purposes. Returns and return information may be disclosed to the following:

(1) The taxpayer who is required to submit the information to the department, or the taxpayer's designee appointed in writing;

(2) Other states, in accordance with agreements executed pursuant to § 10-1-13.1;

(3) Any agency, body, commission, or legal representative of the United States charged with the administration of the United States tax laws for the purpose of, and only to the extent necessary in, the administration of such laws;

(4) Officers, employees, or legal representatives of the Department of Revenue, but only to the extent necessary to carry out their official duties;

(5) Officers, employees, or legal representatives of any other state agency or department or political subdivision of the state for a civil or criminal law enforcement activity, if the agency, department, or political subdivision desiring such information has made a written request to the secretary specifying the particular information desired and the law enforcement activity for which the information is sought;

(6) Officers, employees, or legal representatives of the commission on gaming and the lottery commission for the purpose of, and only to the extent necessary for, the administration of chapters 42-7A and 42-7B.
Source: SL 1978, ch 70, § 3; SL 1992, ch 70, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 58, § 1.



§ 10-1-28.5 Disclosure of return information in judicial or administrative proceedings.

10-1-28.5. Disclosure of return information in judicial or administrative proceedings. Returns and return information may be disclosed in a judicial or administrative proceeding:

(1) If the information is directly related to the resolution of an issue in the proceeding; or

(2) To the extent required by a proper judicial or administrative order.
Source: SL 1978, ch 70, § 4.



§ 10-1-28.6 Federal taxpayer information defined.

10-1-28.6. Federal taxpayer information defined. Federal taxpayer information means a federal tax return or portion thereof, or information reflected thereon, which the state requires a taxpayer to attach to, or include in, any state tax return. The term does not include data in a form which cannot be associated with, or otherwise identify, directly or indirectly, a particular taxpayer.

Source: SL 1978, ch 69, § 1.



§ 10-1-28.7 Federal taxpayer information confidential--Unauthorized disclosure as misdemeanor.

10-1-28.7. Federal taxpayer information confidential--Unauthorized disclosure as misdemeanor. All federal taxpayer information is confidential. It is a Class 1 misdemeanor to disclose such information except in accordance with § 10-1-28.8 or 10-1-28.9.

Source: SL 1978, ch 69, § 2.



§ 10-1-28.8 Persons to whom federal taxpayer information may be disclosed--Purposes.

10-1-28.8. Persons to whom federal taxpayer information may be disclosed--Purposes. Federal taxpayer information may be disclosed to:

(1) The taxpayer who is required to submit the information to the state, or his designee appointed in writing;

(2) Officers, employees, or legal representatives of the state agency or department receiving or collecting the information, but only to the extent necessary to carry out their official duties; and

(3) Officers, employees, or legal representatives of any state agency or department for a civil or criminal law enforcement activity if the head of the agency or department has made a written request to the department having the information in which is specified the particular information desired and the law enforcement activity for which the information is sought.
Source: SL 1978, ch 69, § 3.



§ 10-1-28.9 Disclosure of federal taxpayer information in judicial or administrative proceedings.

10-1-28.9. Disclosure of federal taxpayer information in judicial or administrative proceedings. Returns and return information may be disclosed in a judicial or administrative proceeding:

(1) If the information is directly related to the resolution of an issue in the proceeding; or

(2) To the extent required by a proper judicial or administrative order.
Source: SL 1978, ch 69, § 4.



§ 10-1-29 Payment of expense for enforcement of petroleum products law.

10-1-29. Payment of expense for enforcement of petroleum products law. The expense of all inspections, collections, and refunds in connection with the safety and taxation of all petroleum products shall be paid out of the collection of taxes or licenses therefrom by the state treasurer, upon bills, vouchers, and payrolls approved by the secretary of revenue.

Source: SL 1943, ch 257, §§ 5, 6; SDC Supp 1960, § 55.27A01 (2), (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-30 Allocation of funds from taxes and license on petroleum products.

10-1-30. Allocation of funds from taxes and license on petroleum products. The allocation of funds from the net collections of taxes and licenses on all petroleum products shall be made by the state treasurer in the manner and in the amounts prescribed by law.

Source: SL 1943, ch 257, § 5; SDC Supp 1960, § 55.27A01 (2).



§ 10-1-31 Direction of proceedings for violation of tax laws--Removal of tax officials from office.

10-1-31. Direction of proceedings for violation of tax laws--Removal of tax officials from office. The secretary of revenue shall direct any proceedings, actions, and prosecutions to be instituted to enforce the laws relating to penalties, liabilities, and punishment of public officers and officers and agents of corporations for failure or neglect to comply with the provisions of the laws of this state governing the assessment and taxation of property. The secretary shall cause complaints to be made to the proper authority against directors of equalization, members of boards of review, members of boards of equalization, or other assessing and taxing officers for their removal from office for official misconduct or neglect of duty.

Source: SDC 1939, § 57.0101 (3); SL 1989, ch 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 15; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-32 State's attorneys to assist in prosecution of violations of tax and assessment laws.

10-1-32. State's attorneys to assist in prosecution of violations of tax and assessment laws. The secretary of revenue shall require state's attorneys to assist in the commencement and prosecution of actions or proceedings for penalties, forfeitures, removals, or other punishment for violation of the laws of this state with respect to the assessment and taxation of property in their respective counties.

Source: SDC 1939, § 57.0101 (4); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 16; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-33 Economic and financial information required of individuals, partnerships, associations, and corporations.

10-1-33. Economic and financial information required of individuals, partnerships, associations, and corporations. The secretary of revenue shall require individuals, partnerships, companies, associations, and corporations to furnish information concerning their capital, bonded and other debts, current assets and liabilities, value of property, earnings, operating and other expenses, taxes, and all other facts that may assist the secretary in ascertaining the value and the relative tax burden borne by all kinds of property in the state.

Source: SDC 1939, § 57.0101 (6); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 17; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-34 Compilation and reporting of natural resources statistics.

10-1-34. Compilation and reporting of natural resources statistics. The Department of Revenue shall ascertain, compile, record, and report statistics relative to the natural resources of the state, including school and public lands and waters, for the purpose of promoting the conservation, use, and operation of such resources and to facilitate the collection for state revenue purposes of any royalties derived from such resources as provided for by law.

Source: SDC 1939, § 57.0202; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 18; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-35 Annual report to Governor--Contents and date of filing.

10-1-35. Annual report to Governor--Contents and date of filing. The Department of Revenue shall make an annual report to the Governor showing in the tabulated form the value of property for the purposes of taxation for the current year, together with such other information as the department may deem advisable. Such report shall be made and filed, in duplicate, on the first day of July or as soon thereafter as possible and not later than the first day of November.

Source: SDC 1939, § 57.0205; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-36 Transmittal to Governor and legislators of report on taxable property--Recommendations for improvement.

10-1-36. Transmittal to Governor and legislators of report on taxable property--Recommendations for improvement. The secretary of revenue shall transmit to the Governor and to each member elected to the Legislature, thirty days before the meeting of the Legislature, the report of the secretary, showing all taxable property in the state and the value of the property in tabulated form. The report shall include other information as may be advisable and recommendations for improvement in the system of taxation in the state, together with measures proposed by the secretary for consideration by the Legislature.

Source: SDC 1939, § 57.0101 (15); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 19; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-37 Consultation with and reports to Governor.

10-1-37. Consultation with and reports to Governor. The secretary of revenue shall consult and confer with the Governor upon the subject of taxation, the administration of the laws in relation to taxation, and the progress of the work of the secretary. The secretary shall furnish the Governor such reports, assistance, and information as the Governor may require.

Source: SDC 1939, § 57.0101 (13); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-38 Formulation and recommendation of legislation.

10-1-38. Formulation and recommendation of legislation. The secretary of revenue shall formulate and recommend legislation to prevent evasions of assessment and taxing laws and to secure just taxation and improvement in the system of taxation in this state.

Source: SDC 1939, § 57.0101 (14); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 21; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-39 Reports on licensing and regulatory legislation.

10-1-39. Reports on licensing and regulatory legislation. The Department of Revenue shall devise and report in favor of legislation that is necessary and expedient for the levying and collection for state purposes of license fees, franchise or charter fees, stamp taxes, royalties, privileges and business taxes, and other revenues derived from the regulation of state affairs and the exercise of the police powers of the state.

Source: SDC 1939, § 57.0202; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 22; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-40 Construction of tax laws by secretary--Other powers provided by law.

10-1-40. Construction of tax laws by secretary--Other powers provided by law. The secretary of revenue shall construe the tax laws of the state if requested by any officer acting under such laws; shall ensure that all taxes due the state, counties, municipalities, and other local subdivisions are collected; and shall perform such other duties and exercise such other powers as are provided by law.

Source: SDC 1939, § 57.0101 (16); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-41 Appeals from departmental decisions.

10-1-41. Appeals from departmental decisions. From any decision of the secretary of revenue, or of the director of any division of the Department of Revenue, or either or any or all of them, relating to licensing, revocation of license, compromise, or adjustment of taxes, or refund of taxes, any person aggrieved or interested, including any officer, department, board, commission, agency, institution, or subdivision of the state, may take an appeal to the circuit court, as provided by chapter 1-26.

Source: SL 1943, ch 257, § 13; SDC Supp 1960, § 55.2009-1; SL 1984, ch 12, § 67; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-42 Repealed.

10-1-42. Repealed by SL 1982, ch 86, § 1.



§ 10-1-43 Names and addresses of attorneys handling similar cases.

10-1-43. Names and addresses of attorneys handling similar cases. Upon request, the department shall furnish any taxpayer having a hearing or appeal pending with the department, with the names and addresses of the attorneys for other taxpayers who have a hearing or appeal pending with the department with substantially similar issues.

Source: SL 1992, ch 102, § 12.



§ 10-1-44 Establishment of sales and use tax collection fund.

10-1-44. Establishment of sales and use tax collection fund. There shall be established within the state treasury the sales and use tax collection fund for the purpose of administering the sales, use, municipal non-ad valorem, and contractors' excise taxes. Charges for the administration and collection of taxes collected pursuant to chapter 10-52 shall be deposited into the sales and use tax collection fund. In addition, the secretary of the Department of Revenue shall, on a monthly basis, deposit revenue collected as a result of taxes imposed in chapters 10-45, 10-46, and 10-58 in the sales and use tax collection fund. The total amount deposited in the sales and use tax collection fund may not exceed the amount budgeted for such purposes. All money in the fund created by this section shall be budgeted and expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Revenue.

At the end of each fiscal year any cash balance left in the sales and use tax collection fund shall be transferred to the general fund.

Source: SL 1994, ch 95, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-44.1 , 10-1-44.2. Repealed.

10-1-44.1, 10-1-44.2. Repealed by SL 2002, ch 64, §§ 9, 10.



§ 10-1-44.3 Secretary of revenue may release lists of persons exempt from sales and use taxes.

10-1-44.3. Secretary of revenue may release lists of persons exempt from sales and use taxes. As required by the agreement entered into pursuant to § 10-45C-3, the secretary of revenue may release lists of persons licensed under chapters 10-45 and 10-46 who are exempt from taxes imposed under chapters 10-45 and 10-46 to the extent necessary to verify each person's exempt status.

Source: SL 2000, ch 41, § 3; SL 2002, ch 64, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-44.4 Repealed.

10-1-44.4. Repealed by SL 2002, ch 64, § 12.



§ 10-1-45 Examination of business records of holder of abandoned property.

10-1-45. Examination of business records of holder of abandoned property. Upon written request of the administrator pursuant to § 43-41B-31, the secretary of revenue may examine the records of any business which is the holder of abandoned property for the purpose of ascertaining such business' compliance with chapter 43-41B.

Source: SL 1996, ch 261, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-46 Pilot program to grant secured party access to state's computer to cancel liens--Secretary to determine procedure, promulgate rules.

10-1-46. Pilot program to grant secured party access to state's computer to cancel liens--Secretary to determine procedure, promulgate rules. The secretary of revenue shall conduct a pilot program granting a secured party access to the state's computer system which allows the secured party to directly note and cancel the secured party's liens as defined in chapters 32-3 and 32-3A on the state's computer system. The secretary shall determine the procedure and the parameters on how the pilot program shall be implemented and select the banks to participate in the pilot program. The secretary may promulgate rules pursuant to chapter 1-26 concerning the procedure for providing a secured party access to, adequate security for, and confidentiality of any public records related to the secured party's liens listed on the state's computer system.

Source: SL 1999, ch 42, § 1; SL 2002, ch 48, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-47 Internal Revenue Code defined for certain sections.

10-1-47. Internal Revenue Code defined for certain sections. The term, United States Internal Revenue Code, or Internal Revenue Code, means the United States Internal Revenue Code as amended and in effect on January 1, 2017. This section applies to §§ 10-4-9.1, 10-4-9.2, 10-4-9.3, 10-4-9.4, 10-4-39, 10-43-10.1, and 35-4-11.9, and subdivisions 10-6A-1(7), 10-6B-1(5), 10-18A-1(6), 10-43-10.3(7), and 10-45A-1(5).

Source: SL 2016, ch 54, § 1; SL 2017, ch 61, § 1.






Chapter 02 - State Board Of Equalization [Repealed]

CHAPTER 10-2

STATE BOARD OF EQUALIZATION [REPEALED]

[Repealed by SL 1994, ch 73, §§ 2 to 7]



Chapter 03 - County Directors Of Equalization

§ 10-3-1 Office of county director of equalization established.

10-3-1. Office of county director of equalization established. The office of county director of equalization is hereby established in each organized county of this state.

Source: SL 1957, ch 477, § 1; SDC Supp 1960, § 57.03A01.



§ 10-3-1.1 Certification required for assessing or appraising officials.

10-3-1.1. Certification required for assessing or appraising officials. No state or county official or any other person charged with the duty of assessing or appraising real property for purposes of taxation may continue in office unless he holds an appropriate certificate issued by the Department of Revenue, upon successful completion of a written examination or has been accepted for enrollment in a certification program to be conducted by the department and approved by the South Dakota Association of Assessing Officers, to be completed within one year. Certification is not required of clerical staff not engaged in field assessing or appraising.

Source: SL 1974, ch 87, § 1; SL 1989, ch 81; SL 1992, ch 80, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-1.2 Examination of applicants for certification--Enrollment--Standards.

10-3-1.2. Examination of applicants for certification--Enrollment--Standards. The Department of Revenue shall provide for the examination of applicants for certification or renewal. No certificate or renewal thereof may be issued to any person who has not demonstrated to the satisfaction of the department that he is competent to perform the designated duties of his office. Prior to accepting persons for enrollment or issuing certificates, the secretary of the department shall promulgate rules pursuant to chapter 1-26 for determining enrollment in its certification program and setting standards for certification.

Source: SL 1974, ch 87, § 2; SL 1987, ch 82, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-2 Qualifications of county director.

10-3-2. Qualifications of county director. The county director of equalization shall possess knowledge and training in the field of property taxation.

Source: SL 1957, ch 477, § 2; SDC Supp 1960, § 57.03A02; SL 1996, ch 62.



§ 10-3-3 Appointment of county director--Mayor participating.

10-3-3. Appointment of county director--Mayor participating. The county director of equalization shall be appointed by the board of county commissioners at either a special or regular meeting of the commissioners. If a single municipality contains fifty percent or more of the population of a county, the mayor of the municipality and the board of county commissioners shall make the appointment, and the mayor is entitled to sit and vote with the board.

Source: SL 1957, ch 477, § 2; SDC Supp 1960, § 57.03A02; SL 2008, ch 37, § 24.



§ 10-3-4 Oath and bond of director.

10-3-4. Oath and bond of director. The director of equalization, before entering upon the duties of the office, shall file with the county auditor the oath of office and a bond, in the manner and form prescribed by § 10-3-12.

Source: SL 1957, ch 477, § 4; SDC Supp 1960, § 57.03A04; SL 2008, ch 37, § 25.



§ 10-3-5 Term of office of director--Dismissal--Subsequent terms--Vacancies in office.

10-3-5. Term of office of director--Dismissal--Subsequent terms--Vacancies in office. The term of office of the director of equalization shall commence upon appointment and may be terminated for cause as provided in § 3-17-6 upon recommendation of the appointing governing body after hearing upon not less than ten days' notice. However, the board of county commissioners may dismiss the director of equalization without cause during the first year of such appointment. After the first year of such appointment, no person is qualified to serve unless such person holds an appropriate certificate issued by the Department of Revenue. Vacancies in office shall be filled in the same manner as the original appointment is made.

Source: SL 1957, ch 477, § 2; SDC Supp 1960, § 57.03A02; SL 1974, ch 87, § 3; SL 1976, ch 87, § 14; SL 1993, ch 77; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-6 Salary of county director.

10-3-6. Salary of county director. The board of county commissioners shall fix the salary of the director and in fixing the salary shall take into consideration the number of deputies, the number of first, second, and third class municipalities within the county, the number of real property assessments made during the previous year, the character of the services, amount of labor to be performed, and such surrounding circumstances as affect the cost of living and supporting oneself at the county seat, compatible with the dignity of the office.

The salary of a county director of equalization shall be paid on a monthly basis.

Source: SL 1957, ch 477, § 3; SDC Supp 1960, § 57.03A03; SL 1963, ch 442; SL 1982, ch 28, § 21; SL 1989, ch 82, § 2; SL 1992, ch 80, § 7.



§ 10-3-7 Traveling expenses of county director.

10-3-7. Traveling expenses of county director. The county director of equalization shall receive necessary traveling expenses as fixed for county officials by § 7-7-24. The director shall receive necessary traveling expenses as provided by § 7-7-24 if attending meetings called by the secretary of revenue.

Source: SL 1957, ch 477, § 3; SDC Supp 1960, § 57.03A03; SL 1963, ch 442; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 26; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-8 Repealed.

10-3-8. Repealed by SL 1989, ch 82, § 3.



§ 10-3-9 Repealed.

10-3-9. Repealed by SL 1989, ch 82, § 1A.



§ 10-3-10 Repealed.

10-3-10. Repealed by SL 1989, ch 82, § 5.



§ 10-3-11 Appointment of deputies subject to recommendations of director--Powers and duties.

10-3-11. Appointment of deputies subject to recommendations of director--Powers and duties. The county commissioners may appoint deputies to the county director of equalization. Such deputies shall hold office at the pleasure of the county commissioners and are subject to the recommendations of the director of equalization and have the same powers and duties as the director of equalization.

Source: SL 1957, ch 477, § 5; SL 1959, ch 445; SDC Supp 1960, § 57.03A05; SL 1968, ch 256; SL 1989, ch 82, § 6.



§ 10-3-12 Oath and bond of county director and deputies--Form of oath--Failure to give bond or take oath.

10-3-12. Oath and bond of county director and deputies--Form of oath--Failure to give bond or take oath. The county director of equalization and each of the director's deputies shall, within ten days of appointment, file with the county auditor the oath of office and a bond, payable to the county, with one or more sufficient sureties, in a penal sum fixed by the board of county commissioners, to be approved by the board of county commissioners, and conditioned that the director or deputy will diligently, faithfully, and impartially perform the duties of the office. The director and each deputy shall take and subscribe on such bond the following oath:
State of South Dakota,
County of ____________, ss.

I, _____________, do solemnly swear that I will support the Constitution of the United States and the Constitution of the State of South Dakota, that I will faithfully, impartially, and honestly discharge the duties of my office as (director of equalization)(assessor)(deputy), particularly that I will assess all property assessed by me at its true cash value according to my best knowledge and judgment, so help me God.

______________________________

Subscribed and sworn to before me this ________ day of ________, 20______.

______________________________

If any person so appointed fails to give the bond, or fails to take the required oath within the time prescribed, such failure constitutes a refusal to serve.

Source: SL 1897, ch 28, § 29; SL 1899, ch 40, § 2; RPolC 1903, § 2088; SL 1913, ch 283; RC 1919, § 5978; SDC 1939, § 57.0306; SL 1989, ch 82, § 7; SL 2008, ch 37, § 27.



§ 10-3-13 Qualification by deputies--Compensation.

10-3-13. Qualification by deputies--Compensation. Deputies to the director of equalization shall qualify in the same manner as a director of equalization, and the compensation of such deputies shall be fixed by the board of county commissioners and paid out of the general fund upon warrants of the county auditor after allowance by such board. No claim of a deputy may be allowed unless it has attached thereto the affidavit of the director of equalization stating the amount due such deputy.

Source: SL 1957, ch 477, § 5; SL 1959, ch 445; SDC Supp 1960, § 57.03A05; SL 1968, ch 256; SL 1982, ch 28, § 23; SL 1989, ch 82, § 8.



§ 10-3-14 Annual conference of commissioners and director.

10-3-14. Annual conference of commissioners and director. The director of equalization shall meet the county commissioners at the office of the county commissioners on the first meeting of April for conference in reference to the performance of the director's duties.

Source: SL 1901, ch 58, § 1; RPolC 1903, § 2086; RC 1919, § 6701; SDC 1939, § 57.0330; SL 1989, ch 82, § 41; SL 2011, ch 47, § 1; SL 2016, ch 55, § 1.



§ 10-3-15 Facilities and supplies furnished to county director and municipal deputy.

10-3-15. Facilities and supplies furnished to county director and municipal deputy. The board of county commissioners of each county in this state shall furnish to the director of equalization of said county, an office, all necessary furniture, equipment, fixtures, and supplies, including heat, light, stationery, books, maps, assessment rolls, and such material as may be necessary for the proper discharge of the duties of his office. A municipally appointed deputy shall be furnished with necessary like items by the governing body of the respective first or second class municipality.

Source: SL 1957, ch 477, § 6; SDC Supp 1960, § 57.03A06; SL 1992, ch 60, § 2.



§ 10-3-16 Assessment of property by director--Exception--County as assessment district.

10-3-16. Assessment of property by director--Exception--County as assessment district. The director of equalization shall assess for taxation all property subject to taxation, except property which the secretary of revenue has been directed to assess, which is situated in the county or municipality for which the director is appointed, including all property located within the corporate limits of each municipality. No legal presumption of correctness attaches to the director's assessed valuation of property. Each county in this state is an assessment district.

Source: SL 1957, ch 477, § 7 (1); SDC Supp 1960, § 57.03A07 (1); SL 1982, ch 28, § 24; SL 1992, ch 60, § 2; SL 2000, ch 43, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-17 , 10-3-18. Repealed.

10-3-17, 10-3-18. Repealed by SL 1992, ch 80, §§ 8, 9.



§ 10-3-19 Requiring statement for agricultural census.

10-3-19. Requiring statement for agricultural census. The director of equalization may require the person to fill out and submit the statement required for the agricultural census as provided in chapter 38-5.

Source: SL 1957, ch 477, § 8 (3); SDC Supp 1960, § 57.03A08 (3); SL 2008, ch 37, § 28.



§ 10-3-20 Requiring affidavit of name and residence.

10-3-20. Requiring affidavit of name and residence. The director of equalization may require any person found within the director's county to make and subscribe an affidavit, giving the person's name and place of residence and post office address.

Source: SL 1957, ch 477, § 8 (4); SDC Supp 1960, § 57.03A08 (4); SL 2008, ch 37, § 29.



§ 10-3-21 Affidavit of name and residence transmitted to other county.

10-3-21. Affidavit of name and residence transmitted to other county. If the affidavit provided for in § 10-3-20 shows the residence of the person making the affidavit to be in any county other than that in which the affidavit is made, the director of equalization shall, in the respective case, file the affidavit in the director's office and transmit a copy of the affidavit, certified by the director, to the director of the county in which the residence or property is shown in the affidavit to be located. Any expense in connection with the requirements of this section shall be paid by the county at the rates as provided in circuit court actions.

Source: SL 1957, ch 477, § 8 (5); SDC Supp 1960, § 57.03A08 (5); SL 2008, ch 37, § 30.



§ 10-3-22 Subpoena and examination with respect to assessment statement--Place of examination.

10-3-22. Subpoena and examination with respect to assessment statement--Place of examination. The director of equalization may subpoena and examine any person in relation to any statement furnished to the director that discloses property that is assessable in the county of the taxpayer. The director may exercise this power in any county where the person whom the director desires to examine may be found. However, the director may not require such persons to appear before the director in any other county than that in which the subpoena is served.

Source: SL 1957, ch 477, § 8 (5); SDC Supp 1960, § 57.03A08 (5); SL 2008, ch 37, § 31.



§ 10-3-23 Entry on and inspection of property--Listing of taxpayers.

10-3-23. Entry on and inspection of property--Listing of taxpayers. The director of equalization may enter upon and inspect all property for the purpose of determining the value of the property or to discover and list property that has been omitted from the assessment rolls. Each year, the director shall list the taxpayers whose property has been inspected as provided in this section and shall file the list with the county auditor.

Source: SL 1957, ch 477, § 8 (6); SDC Supp 1960, § 57.03A08 (6); SL 2008, ch 37, § 32.



§ 10-3-24 Addition of omitted property to assessment rolls.

10-3-24. Addition of omitted property to assessment rolls. The director of equalization shall add all omitted property to the assessment rolls at any time up to their delivery to the county auditor as required in § 10-3-36. The director shall give notice as prescribed by §§ 10-11-3 and 10-11-6 to the taxpayer that such property is to be added to the assessment rolls.

Source: SL 1957, ch 477, § 7 (4); SDC Supp 1960, § 57.03A07 (4); SL 2008, ch 37, § 33.



§ 10-3-25 Assessment of property of absent or unknown owner.

10-3-25. Assessment of property of absent or unknown owner. The director of equalization shall assess property in the name of an absent owner if the name is known to the director. If the name is unknown to the director, the director shall add the property to unknown owners.

Source: SL 1957, ch 477, § 7 (12); SDC Supp 1960, § 57.03A07 (12); SL 2008, ch 37, § 34.



§ 10-3-26 Valuation of property of absent or unknown owner.

10-3-26. Valuation of property of absent or unknown owner. The director of equalization shall make an estimate of the value of property, if the owner or claimant of the property is absent or unknown and the property is not listed by another person.

Source: SL 1957, ch 477, § 7 (11); SDC Supp 1960, § 57.03A07 (11); SL 2008, ch 37, § 35.



§ 10-3-27 Valuation of property on neglect or refusal by owner to comply with requirements--Notation of neglect or refusal.

10-3-27. Valuation of property on neglect or refusal by owner to comply with requirements--Notation of neglect or refusal. The director of equalization shall make an estimate of the value of property if any person, after demand by the director, neglects or refuses to give under oath the statement required by § 10-6-8 or to comply with the other requirements of this chapter or chapter 10-6. The director shall note the neglect or refusal on the assessment book opposite the name of any such person.

Source: SL 1957, ch 477, § 7 (10); SDC Supp 1960, § 57.03A07 (10); SL 2008, ch 37, § 36.



§ 10-3-28 Listing of assessed property by districts--Delivery of assessment rolls to boards of equalization and county commissioners--Duplicate copy for municipality.

10-3-28. Listing of assessed property by districts--Delivery of assessment rolls to boards of equalization and county commissioners--Duplicate copy for municipality. The director of equalization and the director's deputies shall list or assess the property described in § 10-3-16 separately as to each incorporated municipality, each organized civil township, and unorganized territory within or without the county and shall deliver separate complete assessment rolls for each such entity to the local board of equalization of such entities no later than the third Monday in March and to the board of county commissioners for all unorganized territory, not later than the second Monday in April of each year, with the proper affidavits or certificates or return as provided by law. A duplicate copy of the assessment roll shall be furnished each municipality and each organized civil township that has requested such a copy by resolution of the governing body presented to the director of equalization before December first. The municipality or township shall pay the cost of the duplicate copy.

Source: SL 1957, ch 477, § 7 (2); SDC Supp 1960, § 57.03A07 (2); SL 1964, ch 211; SL 1969, ch 262, § 1; SL 1992, ch 60, § 2; SL 1993, ch 86, § 3; SL 2001, ch 49, § 1.



§ 10-3-29 Preparation and maintenance of county topographical map and tables--Contents.

10-3-29. Preparation and maintenance of county topographical map and tables--Contents. The director of equalization shall prepare a large scale topographical land map of the county showing the location of all railroads, highways, roads, bridges, rivers, lakes, swamp areas, wooded tracts, stony ridges, and other features that might affect the value of the land and appropriate symbols to indicate the best, the fair, and the poor land of the county. The director shall prepare and keep available in the director's office tables showing the classification of cultivated, meadow, pasture, cut-over timber, and wastelands of each congressional and organized township, for use in connection with the map. The director shall keep the map and tables available in the office for the director's use and for the guidance of local and county boards of equalization.

Source: SL 1957, ch 477, § 7 (9); SDC Supp 1960, § 57.03A07 (9); SL 2008, ch 37, § 37.



§ 10-3-30 Preparation and maintenance of county land valuation map--Contents.

10-3-30. Preparation and maintenance of county land valuation map--Contents. The director of equalization shall prepare and keep available in the director's office a land valuation map of the county. The map shall include the bordering tier of townships of each county adjoining and shall show the true and full value per acre, both with and without improvements, of all lands that lie outside the corporate limits of municipalities. The map shall show the average assessed valuation per acre of real property by taxing districts, excluding the valuation of structures on the real property, and excluding real property located within the corporate limits of municipalities.

Source: SL 1957, ch 477, § 7 (5); SDC Supp 1960, § 57.03A07 (5); SL 2008, ch 37, § 38.



§ 10-3-31 Examination of recorded real estate conveyances--Record of considerations shown--Destruction.

10-3-31. Examination of recorded real estate conveyances--Record of considerations shown--Destruction. The director of equalization shall regularly examine all conveyances of real estate in the county as filed with the register of deeds and keep a record by description of the considerations shown on the conveyances. However, the director of equalization may destroy any record that is declared by the records destruction board, acting pursuant to § 1-27-19, to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1957, ch 477, § 7 (6); SDC Supp 1960, § 57.03A07 (6); SL 1981, ch 45, § 12; SL 2008, ch 37, § 39.



§ 10-3-32 Posting of real estate transfers to assessment rolls.

10-3-32. Posting of real estate transfers to assessment rolls. Upon receipt from the register of deeds of the certified list of transfers of real estate, the county director of equalization shall check the assessment rolls of real estate for that year and shall revise the assessment rolls so that the real estate is assessed to the true owner as shown by the list of transfers.

Source: SL 1959, ch 446; SDC Supp 1960, § 57.03A07 (14); SL 2008, ch 37, § 40.



§ 10-3-33 Assistance to county commissioners and boards of equalization.

10-3-33. Assistance to county commissioners and boards of equalization. The director of equalization shall assist the boards of county commissioners and the consolidated, local, and county boards of equalization to enable them to perform their duties, and shall furnish such boards with all necessary charts, tables, comparisons, and data that they may require. The director of equalization shall, upon request, also furnish any person or taxing district contemplating an appeal pursuant to statute with all existing charts, tables, comparisons, and data pertinent to the appeal.

Source: SL 1957, ch 477, § 7 (7); SDC Supp 1960, § 57.03A07 (7); SL 2008, ch 37, § 41; SL 2008, ch 38, § 1.



§ 10-3-34 Investigation of applications for reduction of value, abatement, and settlement--Recommendations.

10-3-34. Investigation of applications for reduction of value, abatement, and settlement--Recommendations. The director of equalization shall investigate applications for reductions of value and abatements and settlements of taxes, examine the real property involved, and submit reports and recommendations with respect to the application, if requested by either the board of county commissioners or the secretary of revenue.

Source: SL 1957, ch 477, § 7 (8); SDC Supp 1960, § 57.03A07 (8); SL 1992, ch 80, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-35 Appeal by director to county board of equalization--Taxpayer's right to appeal to circuit court preserved--Stay of appeal to Office of Hearing Examiners.

10-3-35. Appeal by director to county board of equalization--Taxpayer's right to appeal to circuit court preserved--Stay of appeal to Office of Hearing Examiners. The director of equalization may appeal any decision of the local board of equalization to the county board of equalization. An appeal from a decision of the local board shall be made and perfected by the filing of a notice with the county auditor and mailing a copy of such notice to the property owners and to the clerk or auditor, as the case may be, of the local board on or before the third Tuesday in April. Nothing in this chapter affects the right of a taxpayer to appeal from the decision of the county board of equalization to the circuit court. Such an appeal by a taxpayer to the circuit court shall preclude and stay any appeal taken by the director of equalization to the Office of Hearing Examiners.

Source: SL 1957, ch 477, § 8 (7); SDC Supp 1960, § 57.03A08 (7); SL 1994, ch 73, § 8; SL 1996, ch 66, § 2.



§ 10-3-36 Extension of changes made by boards of equalization--Abstract submitted to Department of Revenue.

10-3-36. Extension of changes made by boards of equalization--Abstract submitted to Department of Revenue. The director of equalization and the director's deputies shall prepare and extend all changes made by the local or county boards of equalization and submit an abstract of all the assessed property within the county to the Department of Revenue on or before the third Monday in May of each year.

Source: SL 1957, ch 477, § 7 (3); SDC Supp 1960, § 57.03A07 (3); SL 1969, ch 262, § 2; SL 1979, ch 66, § 3; SL 1993, ch 86, § 25; SL 1994, ch 73, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-37 Other assessors' powers exercised by director.

10-3-37. Other assessors' powers exercised by director. The director of equalization shall exercise all the duties and powers formerly imposed on municipal and township assessors not inconsistent with the provisions of this chapter.

Source: SL 1957, ch 477, § 7 (13); SDC Supp 1960, § 57.03A07 (13); SL 1985, ch 15, § 26; SL 1992, ch 60, § 2; SL 2008, ch 37, § 43.



§ 10-3-38 Repealed.

10-3-38. Repealed by SL 1982, ch 86, § 2.



§ 10-3-39 Liability on bond for taxes not assessed.

10-3-39. Liability on bond for taxes not assessed. The director of equalization is liable on the director's official bond for all taxes on property within the county that, through the director's willful failure or willful neglect, is unassessed. Any deputy of the director of equalization is liable on the deputy's official bond for all taxes on property within the county that, through the deputy's willful failure or willful neglect, is unassessed.

Source: SL 1957, ch 477, § 11; SDC Supp 1960, § 57.03A11; SL 2008, ch 37, § 44.



§ 10-3-40 Action on director's bond for taxes lost through failure or neglect--Judgment.

10-3-40. Action on director's bond for taxes lost through failure or neglect--Judgment. The state's attorney must commence an action on the director of equalization's bond for the amount of taxes lost for such willful failure or willful neglect. On trial of such action, the value of the property unassessed being shown, judgment for the amount of taxes that should have been collected thereon must be entered.

Source: SL 1957, ch 477, § 12; SDC Supp 1960, § 57.03A12.



§ 10-3-41 Median level of assessment to represent eighty-five percent of market value.

10-3-41. Median level of assessment to represent eighty-five percent of market value. The director of equalization shall make the necessary adjustments to the valuations before the notice of assessment pursuant to § 10-6-50, so that the median level of assessment represents at least eighty-five percent of market value as determined by the Department of Revenue.

Source: SL 1995, ch 57, § 34; SL 1996, ch 73, § 4A; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 04 - Property Subject To Taxation

§ 10-4-1 Property generally subject to taxation.

10-4-1. Property generally subject to taxation. All real property in this state and the property of corporations existing or hereafter created, and the property of all banks or banking companies existing or hereafter created, except such as is hereinafter expressly excepted, is subject to taxation; and such property, or the value thereof, shall be entered in the list of taxable property for that purpose, in the manner prescribed in chapter 10-6.

Source: SL 1897, ch 28, § 2; RPolC 1903, § 2053; RC 1919, § 6667; SDC 1939, § 57.0310; SL 1992, ch 80, § 11.



§ 10-4-2 Definition of real property for ad valorem taxation purposes.

10-4-2. Definition of real property for ad valorem taxation purposes. Real property, for the purposes of ad valorem taxation, includes:

(1) Land and all rights and privileges thereto belonging;

(2) Improvements to land and all rights and privileges thereto belonging, consisting of items permanently affixed to and becoming part of the real estate. The term, permanently affixed, refers to the economic life of the improvement rather than perpetuity;

(3) Mines, minerals, and quarries;

(4) Buildings and structures which are on foundations, and improvements to buildings and structures including any heating system, air conditioning, ventilation, sanitation, lighting, or plumbing which is part of the building or structure; and

(5) Mobile homes as defined in subdivision 32-3-1(8) which are on foundations.

For assessment purposes, a structure is anything constructed or erected from an assembly of materials, which requires a permanent location on or in the ground.

For assessment purposes, a building is a structure designed to stand permanently and cover a space of land which is enclosed by walls and is covered with a roof.

Source: SDC 1939, § 57.0312; SL 1974, ch 88, § 3; SL 1987, ch 29, § 3; SL 1992, ch 74, § 1; SL 1997, ch 51, § 1.



§ 10-4-2.1 Improvements on leased sites taxed as real property--Collection of delinquent taxes.

10-4-2.1. Improvements on leased sites taxed as real property--Collection of delinquent taxes. Buildings and improvements on leased sites are classified for tax purposes and are taxed as real property. Delinquent taxes on these buildings and improvements shall be collected as provided for the collection of taxes on manufactured homes pursuant to chapter 10-22.

Source: SL 1978, ch 72, § 4; SL 1982, ch 87; SL 1992, ch 80, § 12.



§ 10-4-2.2 Personal property defined for ad valorem taxation.

10-4-2.2. Personal property defined for ad valorem taxation. Personal property for the purpose of ad valorem taxation is all property not included within the definition of real property. Tools, implements, machinery, or equipment used in the business, production, trade, processing, or manufacturing activities are personal property.

Source: SL 1992, ch 74, § 2; SL 1997, ch 51, § 2.



§ 10-4-2.3 Portable livestock shelters not real property.

10-4-2.3. Portable livestock shelters not real property. Real property as defined in § 10-4-2 does not include portable livestock shelters.

Source: SL 1993, ch 78.



§ 10-4-2.4 Manufactured homes and mobile homes as real property.

10-4-2.4. Manufactured homes and mobile homes as real property. Real property, for the purposes of ad valorem taxation, includes manufactured homes as defined in subdivision 32-3-1(6) and mobile homes as defined in subdivision 32-3-1(8). This section does not apply to any manufactured home in the inventory of any dealer as defined in subdivision 32-7A-1(2).

Source: SL 1997, ch 52, § 1; SL 1998, ch 49, § 1; SL 1999, ch 83, §§ 2, 4, 7, 10; SL 2015, ch 61, § 1.



§ 10-4-2.5 Transfer or reassignment of manufactured home classed as real property--Affidavit requirement.

10-4-2.5. Transfer or reassignment of manufactured home classed as real property--Affidavit requirement. Any transfer or reassignment of a manufactured home classified as real property pursuant to § 10-4-2.4 shall be accompanied by an affidavit, issued by the county treasurer of the county in which the manufactured home is assessed, stating the current year's real property taxes are paid.

Source: SL 1997, ch 52, § 2.



§ 10-4-2.6 Sale of manufactured home or mobile home by licensed dealer--Reporting requirements.

10-4-2.6. Sale of manufactured home or mobile home by licensed dealer--Reporting requirements. If a manufactured home or mobile home is sold by a licensed manufactured home dealer, the dealer shall complete the manufactured home listing form, as prescribed by the secretary of revenue, and send the completed form to the director of equalization of the county in which the manufactured home was delivered. The form shall be sent within thirty days after the delivery of the manufactured home.

Source: SL 1997, ch 52, § 3; SL 1998, ch 49, § 2; SL 1999, ch 83, §§ 3, 5, 8, 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2015, ch 61, § 2.



§ 10-4-3 Assessment and description of land acquired by reliction.

10-4-3. Assessment and description of land acquired by reliction. Lands acquired by reliction in meandered dry lake beds shall be assessed as platted by number of lots in the same manner as other real estate is assessed, and such lands shall be taxed in the same manner as other real estate, and the description of such relicted land by the number of the lot thereof without giving the metes and bounds shall be deemed a sufficient description in all assessments, and notices and taxation proceedings.

Source: SL 1903, ch 173, § 5; RC 1919, § 6706; SDC 1939, § 57.0312.



§ 10-4-4 Trees under Timber Culture Act not considered improvement.

10-4-4. Trees under Timber Culture Act not considered improvement. Trees planted under the Timber Culture Act of Congress shall not be considered as improvement on land for the purpose of taxation.

Source: SL 1897, ch 28, § 3; RPolC 1903, § 2054; RC 1919, § 6668; SDC 1939, § 57.0312.



§ 10-4-5 Valuation of land containing artesian well.

10-4-5. Valuation of land containing artesian well. The land upon which any artesian well is located shall not be assessed at any greater value by reason of such improvement, but such land shall be assessed the same as other lands in that locality of the same general character not irrigated or watered by artesian wells.

Source: SL 1897, ch 28, § 3; RPolC 1903, § 2054; RC 1919, § 6668; SDC 1939, § 57.0312.



§ 10-4-6 Repealed.

10-4-6. Repealed by SL 1992, ch 80, § 13.



§ 10-4-6.1 Exemption from taxation of personal property not centrally assessed--Taxes or fees in lieu unimpaired.

10-4-6.1. Exemption from taxation of personal property not centrally assessed--Taxes or fees in lieu unimpaired. Personal property, as defined in this chapter, which is not centrally assessed is hereby classified for ad valorem tax purposes and is exempt from ad valorem taxation. This exemption does not impair or repeal any tax or fee authorized to be levied or imposed in lieu of personal property tax.

Source: SL 1978, ch 72, §§ 2, 9; SL 1992, ch 80, § 14.



§ 10-4-7 Report of publicly owned property filed with secretary of revenue--Availability to county director.

10-4-7. Report of publicly owned property filed with secretary of revenue--Availability to county director. The state and all political subdivisions shall file a report with the secretary of revenue of all its tax-exempt property upon such forms and at such times as shall be determined by the secretary of revenue and such reports shall be made available to the county director of equalization.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-8 Property acquired for highway purposes exempt.

10-4-8. Property acquired for highway purposes exempt. All real property, irrespective of the person or persons to whom the same shall be assessed, acquired by the State of South Dakota or by any political or executive subdivision thereof, and used exclusively for public highway purposes, shall be exempt from taxation.

Source: SDC 1939, § 57.0311 as added by SL 1961, ch 439.



§ 10-4-8.1 Local industrial development corporation property exempt from taxation--Limitation.

10-4-8.1. Local industrial development corporation property exempt from taxation--Limitation. Seven hundred fifty thousand dollars of the full and true value of the total amount of real property or portion thereof owned by a local industrial development corporation defined pursuant to § 5-14-23 is exempt from property taxation. The full and true value of the real property that is in excess of seven hundred fifty thousand dollars shall be taxed as other property of the same class is taxed. No real property located in a tax incremental district, created pursuant to chapter 11-9, may receive a property tax exemption pursuant to this section.

Source: SL 2006, ch 36, § 1; SL 2016, ch 56, § 1.



§ 10-4-9 Property owned by religious society and used exclusively for religious purposes exempt--Sale of property by religious society.

10-4-9. Property owned by religious society and used exclusively for religious purposes exempt--Sale of property by religious society. Property owned by any religious society and used exclusively for religious purposes, is exempt from taxation. Property of a religious society is exempt from taxation if such property is a building or structure used exclusively for religious purposes, is a lot owned by a religious society for the exclusive purpose of parking vehicles owned by members of such society and is not rented or leased to nonmembers of such society, is an educational plant owned and operated by a religious society or is a building or structure used to house any cleric of a religious society. However, any property which is sold by a religious society under a contract for deed shall be taxed as other property of the same class, unless such property is sold to an entity which is exempt from taxation pursuant to this chapter and the property is used for an exempt purpose.

Source: SL 1897, ch 28, § 5; RPolC 1903, § 2056; RC 1919, § 6670; SL 1919, ch 106; SL 1927, ch 46, § 2; SL 1929, ch 243; SDC 1939, § 57.0311 (3); SL 1986, ch 83, § 1; SL 1995, ch 54, § 1.



§ 10-4-9.1 Property owned by public charity and used for charitable purposes exempt.

10-4-9.1. Property owned by public charity and used for charitable purposes exempt. Property owned by a public charity and used for charitable purposes is exempt from taxation. A public charity is any organization or society which devotes its resources to the relief of the poor, distressed, or underprivileged. A public charity shall receive a majority of its revenue from donations, public funds, membership fees, or program fees generated solely to cover operating expenses; it shall lessen a governmental burden by providing its services to people who would otherwise use governmental services; it shall offer its services to people regardless of their ability to pay for such services; it shall be nonprofit and recognized as an exempt organization under section 501(c)(3) of the United States Internal Revenue Code, as defined by § 10-1-47; and it may not have any of its assets available to any private interest.

Source: SL 1986, ch 83, § 2; SL 2009, ch 39, § 1; SL 2010, ch 45, § 1; SL 2011, ch 48, § 1; SL 2012, ch 59, § 1; SL 2013, ch 42, § 1; SL 2014, ch 54, § 1; SL 2015, ch 62, § 1; SL 2016, ch 54, § 2.



§ 10-4-9.2 Property owned by benevolent organization and used exclusively for benevolent purposes exempt--Exception.

10-4-9.2. Property owned by benevolent organization and used exclusively for benevolent purposes exempt--Exception. Property owned by a benevolent organization and used exclusively for benevolent purposes is exempt from taxation. A benevolent organization is any lodge, patriotic organization, memorial association, educational association, cemetery association, or similar association. A benevolent organization shall be nonprofit and recognized as an exempt organization under section 501(c)(3), 501(c)(7), 501(c)(8), 501(c)(10), or 501(c)(19) of the United States Internal Revenue Code, as defined by § 10-1-47. However, if any such property consists of improved or unimproved property located within a municipality not occupied or directly used in carrying out the primary objective of the benevolent organization owning the same, such property shall be taxed the same as other property of the same class is taxed. However, if any such property consists of agricultural land, such property shall be taxed the same as other property of the same class is taxed. For the purposes of this section, an educational association is a group of accredited elementary, secondary, or postsecondary schools. For the purposes of this section, a benevolent organization also includes a congressionally chartered veterans organization which is nonprofit and recognized as an exempt organization under section 501(c)(4) of the United States Internal Revenue Code, as defined by § 10-1-47.

For purposes of this section, benevolent purpose means an activity that serves the poor, distressed or underprivileged, promotes the physical or mental welfare of youths or disadvantaged individuals, or relieves a government burden.

Source: SL 1986, ch 83, § 3; SL 1991, ch 77; SL 1992, ch 71; SL 1992, ch 72; SL 1992, ch 75; SL 2009, ch 39, § 2; SL 2010, ch 45, § 2; SL 2011, ch 48, § 2; SL 2012, ch 59, § 2; SL 2013, ch 42, § 2; SL 2014, ch 54, § 2; SL 2015, ch 62, § 2; SL 2016, ch 54, § 3.



§ 10-4-9.3 Property owned by nonprofit corporation, organization, or society and used primarily for health care and related purposes exempt.

10-4-9.3. Property owned by nonprofit corporation, organization, or society and used primarily for health care and related purposes exempt. Property owned by any corporation, organization, or society and used primarily for human health care and health care related purposes is exempt from taxation. Such corporation, organization, or society shall be nonprofit and recognized as an exempt organization under section 501(c)(3) of the United States Internal Revenue Code, as defined by § 10-1-47, and none of its assets may be available to any private interest. The property shall be a health care facility licensed pursuant to chapter 34-12, orphanage, mental health center or community support provider regulated under chapter 27A-5, or camp. The facility shall admit all persons for treatment consistent with the facility's ability to provide health care services required by the patient until the facility is filled to its ordinary capacity and conform to all applicable regulations of and permit inspections by the state as otherwise provided by law.

Source: SL 1986, ch 83, § 4; SL 1988, ch 83; SL 2004, ch 81, § 1; SL 2009, ch 39, § 3; SL 2009, ch 138, § 4; SL 2010, ch 45, § 3; SL 2011, ch 48, § 3; SL 2012, ch 59, § 3; SL 2013, ch 42, § 3; SL 2014, ch 54, § 3; SL 2015, ch 62, § 3; SL 2016, ch 54, § 4.



§ 10-4-9.4 Congregate housing facility owned by nonprofit corporation, organization, or society exempt--Conditions.

10-4-9.4. Congregate housing facility owned by nonprofit corporation, organization, or society exempt--Conditions. Any congregate housing facility owned by a corporation, organization, or society is exempt from certain property taxes, if the facility provides certain health care services and is recognized as an exempt nonprofit corporation, organization, or society under section 501(c)(3) of the United States Internal Revenue Code, as defined by § 10-1-47, and if none of its assets are available to any private interest. A congregate housing facility does provide health care services if the facility is an independent group-living environment operated and owned by a health care facility licensed pursuant to chapter 34-12 which offers a continuum of care, residential accommodations, and supporting services primarily for persons at least sixty-two years of age or disabled as defined pursuant to chapter 10-6A. Supporting services include the ability to provide health care and a food service that satisfies a balanced nutrition program. As part of the statement required by § 10-4-19, the owner of the congregate housing facility shall submit a statement to the county director of equalization listing the health care services provided and method used to satisfy the balanced nutrition program.

In addition, no owner may apply for a property tax exemption for a congregate housing facility constructed after July 1, 2004, unless the congregate housing facility:

(1) Consists of two or more individual housing units located within one structure; and

(2) Not more than twenty-five percent of the individual housing units exceed fifteen hundred square feet.
Source: SL 2004, ch 81, § 2; SL 2009, ch 39, § 4; SL 2010, ch 45, § 4; SL 2011, ch 48, § 4; SL 2012, ch 59, § 4; SL 2013, ch 42, § 4; SL 2014, ch 54, § 4; SL 2015, ch 62, § 4; SL 2016, ch 54, § 5.



§ 10-4-9.5 Continuum of care defined--Additional health care.

10-4-9.5. Continuum of care defined--Additional health care. For the purposes of § 10-4-9.4, the term, continuum of care, means the ability of a licensed health care facility to provide living accommodations to any resident living in a congregate housing facility owned by such health care facility. If the resident requires additional health care services, the health care facility shall have sufficient facilities to permit residents to move into another level of care. This section does not require such health care facility to necessarily offer services normally provided by a hospital.

Source: SL 2004, ch 81, § 3.



§ 10-4-10 Agricultural land of charitable, benevolent and religious societies.

10-4-10. Agricultural land of charitable, benevolent and religious societies. Agricultural land owned by a charitable, benevolent or religious society as described in §§ 10-4-9 to 10-4-9.2, inclusive, and used exclusively for charitable, benevolent, or religious purposes upon which the buildings used by such society or institution are situated is exempt from taxation up to but not exceeding eighty acres. Land conveyed by the United States government under 25 U.S.C. § 280, in aid of Indian mission schools is exempt from taxation. However, all other agricultural land owned by such societies or institutions shall be taxed as other agricultural land is taxed.

Source: SL 1929, ch 243; SDC 1939, § 57.0311(3); SL 1986, ch 83, § 5.



§ 10-4-11 Residential and mercantile property belonging to societies taxable.

10-4-11. Residential and mercantile property belonging to societies taxable. If any property owned by any society or institution described in §§ 10-4-9 to 10-4-9.3, inclusive, shall consist of hotel or residence property, or any other class of retail business and such property is used or owned primarily for the purposes of revenue, and not for the primary object of such charitable, benevolent, or religious society, it shall be taxed as other property of the same class is taxed.

Source: SL 1927, ch 46, § 2; SL 1929, ch 243; SDC 1939, § 57.0311(3)(a); SL 1986, ch 83, § 6.



§ 10-4-12 Property of charitable, benevolent or religious society used partly for income and partly for society purposes.

10-4-12. Property of charitable, benevolent or religious society used partly for income and partly for society purposes. If property owned by any health care organization or charitable, benevolent, or religious society described in § 10-4-9.4 and §§ 10-4-9 to 10-4-9.3, inclusive, other than agricultural land, is used partly by such health care organization or charitable, benevolent, or religious society for health care, charitable, benevolent, or religious purposes, and the remaining part is occupied, rented, or used for other than health care, charitable, benevolent, or religious purposes, the portion of property that is so occupied, rented, or used for other purposes, shall be taxed as other property of the same class is taxed. For the purpose of determining the value of the taxable portion of the property, the appraised value of the entire property shall be multiplied by the percentage of the entire property used for other than health care, charitable, benevolent, or religious purposes. The resulting value shall be multiplied by the percentage of time the property is used for other than health care, charitable, benevolent, or religious purposes. The resulting value shall be the assessed value for taxation purposes.

Source: SL 1927, ch 46, § 2; SL 1929, ch 243; SDC 1939, § 57.0311(3)(b); SL 1986, ch 83, § 7; SL 2004, ch 81, § 4.



§ 10-4-13 Educational institution property exempt--Income property taxable.

10-4-13. Educational institution property exempt--Income property taxable. All property owned by any educational institution in this state as a school which is accredited or approved as a school by the accreditation division within the Department of Education, by the board of regents or by a nationally recognized accreditation service is exempt from taxation. However, if any such property consists of agricultural land or improved or unimproved municipal property not occupied or directly used in carrying out the primary object of the educational institution owning the same, it shall be taxed the same as other property of the same class is taxed. However, if any such educational institution is operated for profit, this exemption applies only to that portion of property which is used exclusively for student housing, student and administrative parking and instructional or administrative purposes.

Source: SDC 1939, § 57.0311(2); SL 1967, ch 317; SL 1986, ch 83, § 8; SL 1989, ch 84; SL 1991, ch 78; SL 2003, ch 272, § 63.



§ 10-4-13.1 Agricultural structures specially classified--Amount exempt from taxation--Relative defined.

10-4-13.1. Agricultural structures specially classified--Amount exempt from taxation--Relative defined. Buildings and structures, other than normally occupied dwellings on agricultural land and automobile garages or portions of buildings used for that purpose, which are used exclusively for agricultural purposes and situated on agricultural land are hereby specifically classified for tax purposes as agricultural property. Ten thousand dollars of the full and true value of all buildings located upon each building site and used in connection with the taxpayer's agricultural pursuits is exempt if there is a dwelling which is occupied by an owner or relative of an owner or a beneficiary of a trust or a trustee for at least six months of a year but not necessarily on the assessment date. Such dwelling shall be located on agricultural land and classified as nonagricultural property under § 10-6-31. The application requirement in § 10-4-15 does not apply to this section. If an owner is a corporation, trust, or a partnership, each stockholder, member, beneficiary, trustee, or partner who resides on such property shall be an owner pursuant to this section. For the purposes of this section, a relative is a person who is related within the third degree of kinship. However, no building site may receive more than one ten thousand dollar exemption pursuant to this section. For the purposes of this section, a manufactured home or a mobile home is a dwelling.

Source: SL 1977, ch 81, § 2; SL 1978, ch 71, § 2; SL 1979, ch 63, § 1; SL 1979, ch 64, § 1; SL 1991, ch 79; SL 1992, ch 76; SL 1993, ch 79; SL 1993, ch 80.



§ 10-4-13.2 Nonexempt use of educational institution property--Assessed value.

10-4-13.2. Nonexempt use of educational institution property--Assessed value. If any property owned by an educational institution is used partly by such institution for purposes that are exempt under § 10-4-13 and partly for purposes that are not exempt under § 10-4-13, the portion of the property that is used for purposes that are not exempt shall be taxed as other property of the same class is taxed.

The appraised value of the entire property utilized by educational institutions operated for profit shall be multiplied by the percentage of the entire property used for other than student housing, student and administrative parking, and instructional or administrative purposes. The resulting value shall be multiplied by the percentage of time such property is used for other than student housing, student and administrative parking, and instructional or administrative purposes. The resulting value shall be the assessed value for taxation purposes.

Source: SL 1990, ch 69.



§ 10-4-14 Property of agricultural and horticultural societies exempt.

10-4-14. Property of agricultural and horticultural societies exempt. The grounds, buildings, and all property belonging to or used exclusively by agricultural and horticultural societies shall be exempt from taxation.

Source: SL 1897, ch 28, § 5; RPolC 1903, § 2056; RC 1919, § 6670; SL 1919, ch 106; SDC 1939, § 57.0311 (1).



§ 10-4-15 Application for exemption of business incubator, charitable, religious, educational, or local industrial development property.

10-4-15. Application for exemption of business incubator, charitable, religious, educational, or local industrial development property. Any person, organization, corporation, or association claiming a property tax exemption status for any property under §§ 10-4-8.1 to 10-4-14, inclusive, § 10-4-39, or as may otherwise be provided by law, shall apply for such exemption to the county director of equalization on forms prescribed by the secretary of revenue prior to November first of the tax year.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 1986, ch 83, § 9; SL 1991, ch 80; SL 1994, ch 74, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 36, § 2; SL 2006, ch 37, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-15.1 Publication of list of tax-exempt property.

10-4-15.1. Publication of list of tax-exempt property. The director of equalization shall publish at least six days prior to the last Tuesday of March of each year in the official newspapers published in the county a list showing the legal owner, utilization, and a description of all property for which tax-exempt status is claimed under §§ 10-4-9 to 10-4-14, inclusive.

Source: SL 1973, ch 60; SL 1979, ch 66, § 4; SL 1986, ch 83, § 10; SL 1987, ch 83; SL 1996, ch 63, § 2.



§ 10-4-16 Examination, recommendations, and determination of application for tax-exempt status.

10-4-16. Examination, recommendations, and determination of application for tax-exempt status. The county director of equalization shall examine and review applications under § 10-4-15 and shall recommend a taxable status or an exempt status for all or any part of such property at the annual meeting of the county board of equalization. The county board of equalization shall make a determination as to the status of such property.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-17 Notice and hearing on preliminary determination of taxability of charitable, religious and educational institution property--Final determination.

10-4-17. Notice and hearing on preliminary determination of taxability of charitable, religious and educational institution property--Final determination. If the county board of equalization makes a preliminary determination that all or any part of the property listed in the application has a taxable status, such applicant shall be given no less than seven days' written notice thereof and shall have an opportunity to be heard at any current session of the board and be given the opportunity to present any information relating to the issue. The board, after such hearing, shall make a final determination as to the status of such property.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-18 Appeal from county board determination that property is taxable.

10-4-18. Appeal from county board determination that property is taxable. When an applicant under § 10-4-15 is denied a tax-exempt status on all or any part of such property by the board, the applicant shall have the right to appeal in the same manner and under the same procedure as provided by law from any other actions of the county board of equalization.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-19 Continuation of tax-exempt status of property--Annual statement required--Recommendation for change in status--Annual statement not necessary for certain property.

10-4-19. Continuation of tax-exempt status of property--Annual statement required--Recommendation for change in status--Annual statement not necessary for certain property. If property has been granted a tax-exemption status under §§ 10-4-15 to 10-4-18, inclusive, such status for the property shall continue in such status commencing with the next taxable year following the final determination not subject to appeal. However, an annual statement shall be filed with the county director of equalization on or before November first of each year certifying that the use of the property has not changed during the year. Failure to file such a statement shall cause the county director of equalization to review the status of the property. The director may recommend to the county board of equalization that the status of the property be changed. Such a recommendation for a change in status constitutes a new application and the same procedures provided in §§ 10-4-15 to 10-4-18, inclusive, for the original application apply. Once a structure that is used exclusively for religious purposes or a cemetery is granted tax-exempt status pursuant to §§ 10-4-15 to 10-4-18, inclusive, it is not necessary to file the annual statement required by this section to maintain such status. However, if the use of the property changes, or if any transfers of ownership by contract for deed have been entered into, the owner shall reapply pursuant to §§ 10-4-15 to 10-4-18, inclusive.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 1988, ch 84; SL 1995, ch 54, § 2; SL 1996, ch 63, § 3.



§ 10-4-19.1 Time of determination of exempt status--Apportionment when property transferred to exempt entity.

10-4-19.1. Time of determination of exempt status--Apportionment when property transferred to exempt entity. Any exemption from ad valorem taxation in this state as provided by this chapter on account of the use or ownership of real property on the part of any governmental or private entity shall be determined with respect to the ownership and use of such property on the legal assessment day regardless of after acquired or disposed of property, except as provided in § 10-4-19.2. However, any person, firm, or corporation, owning or controlling any property transferred to any entity exempt from taxation as provided in this chapter shall be liable for the payment of all taxes based on an assessment during the year of transfer, proportionate to the length of time such nonexempt person, firm, or corporation owned such property, and until the date on which such tax-exempt entity is legally entitled to and has acquired actual possession of such property and is making use of the same for the purposes of the tax-exempt entity. Such transferred property may not be taxed for any month in the taxable year in which such property is in the legal possession of any such tax-exempt entity for more than sixteen days.

Source: SL 1970, ch 68; SL 1985, ch 69, § 1; SL 1992, ch 80, § 15.



§ 10-4-19.2 Apportionment when property transferred from exempt entity to nonexempt entity.

10-4-19.2. Apportionment when property transferred from exempt entity to nonexempt entity. Any real property which is owned or controlled by a tax-exempt entity and which is transferred to a nonexempt person, firm, or corporation after the legal assessment date is liable for taxation for that portion of the taxable year in which it is not owned or controlled by a tax-exempt entity. The nonexempt person, firm, or corporation is liable for the payment of all taxes based on an assessment during the year of transfer, proportionate to the length of time such nonexempt person, firm, or corporation owns such property. Such transferred property may not be taxed for any month in the taxable year in which such property is in the legal possession of any such tax-exempt entity for more than sixteen days. Such property shall be valued for tax purposes as of the legal assessment day.

Source: SL 1985, ch 69, § 2.



§ 10-4-20 Permanent record and annual report of tax-exempt property.

10-4-20. Permanent record and annual report of tax-exempt property. The county director of equalization shall maintain a separate permanent record of the tax-exempt property in his county and a report of such tax-exempt property shall be made to the secretary of revenue. The secretary of revenue shall prescribe the forms and the method of making reports.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-21 Periodic review of tax-exempt property--Board action to change status--Review requested by secretary of revenue.

10-4-21. Periodic review of tax-exempt property--Board action to change status--Review requested by secretary of revenue. The director of equalization shall, during each five-year period of time, review the status of all tax-exempt property and file a report of such review with the county board of equalization. Any action by the county board of equalization to change the status of tax-exempt property shall be the same as though it were an original application. The secretary of revenue may request a review of the tax-exempt status of property at any time and such request shall be made to the county board of equalization and the procedure shall then be the same as though it were an original application.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-22 Effective date of change in tax-exempt status.

10-4-22. Effective date of change in tax-exempt status. Any review or recommendation for a change in the tax-exempt status shall not become effective until the final determination, including appeal, has been made and the effective date shall then be January first, following such final date.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-23 Tax-exempt and railroad property taxed to long-term lessee or contract purchaser.

10-4-23. Tax-exempt and railroad property taxed to long-term lessee or contract purchaser. Property held under a lease for a term of three or more years, or a contract for the purchase thereof, belonging to the state or to any religious, scientific, or benevolent society or institution, whether incorporated or unincorporated, or to any railroad company or corporation whose property is not taxed in the same manner as other property, shall be considered for all purposes of taxation as the property of the person so holding the same.

Source: SL 1897, ch 28, § 24; RPolC 1903, § 2084; RC 1919, § 6699; SDC 1939, § 57.0314.



§ 10-4-23.1 Repealed.

10-4-23.1. Repealed by SL 2015, ch 63, § 1.



§ 10-4-24 Homestead exempt from state taxes--Description of homestead included in assessment statement--Apportionment of value.

10-4-24. Homestead exempt from state taxes--Description of homestead included in assessment statement--Apportionment of value. The homestead as defined by law, except a homestead consisting of a mobile home, when owned and occupied by the owner and his family as a home at the time of assessment shall be exempt from any tax imposed by the Legislature to defray the expenses of the state, or to pay any deficiency thereof. Each person liable to assessment and taxation shall separately list his or her homestead, giving the exact description thereof at the time of the assessment and shall give to the director of equalization at the time of assessment a sworn statement in writing on a form prescribed by the secretary of revenue and provided by the county auditor setting forth the legal description of the premises claimed as the homestead, and in case such homestead is situated within a shop, store, or other building used for business purposes shall specifically set forth the exact description of the portion of such store, shop, or other building being used by the owner thereof as a dwelling, and the director of equalization shall divide the valuation so that the portion claimed as a homestead shall be listed and valued separately from the business portion of said premises and the county auditor of the county where such homestead is situated shall exclude such homestead from his total assessment in determining the amount of the state tax. Nothing herein shall be construed to exempt such homestead from any tax legally imposed for county, township, municipality, or school purposes.

Source: SDC 1939, § 57.0311 (7); SL 1939, ch 262; SL 1972, ch 233, § 1; SL 1989, ch 82, § 41; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-24.1 to 10-4-24.8. Repealed.

10-4-24.1 to 10-4-24.8. Repealed by SL 1974, ch 89, § 15.



§ 10-4-24.9 Paraplegic dwellings specially classified for tax purposes--Lands included.

10-4-24.9. Paraplegic dwellings specially classified for tax purposes--Lands included. All dwellings or parts of multiple family dwellings which are specifically designed for use by paraplegics as wheelchair homes are hereby specifically classified for the purposes of taxation. For purposes of this section and § 10-4-24.10, the term, dwellings, shall include real estate in an amount not to exceed one acre upon which the building is situated or so much of the surrounding real estate as is necessarily incident to the use of the premises as a dwelling.

Source: SL 1972, ch 55; SL 1976, ch 88.



§ 10-4-24.10 Tax exemption of dwelling of paraplegic or amputee veteran.

10-4-24.10. Tax exemption of dwelling of paraplegic or amputee veteran. To the extent that a dwelling or part thereof designed as provided in § 10-4-24.9 is owned and occupied for the full calendar year in which a tax is to be levied by a paraplegic veteran, a veteran with the loss or loss of use of both lower extremities, or the unremarried widow or widower of such a veteran, the same shall be exempt from taxation.

Source: SL 1972, ch 55.



§ 10-4-24.11 Reduction of tax on dwelling owned by paraplegic.

10-4-24.11. Reduction of tax on dwelling owned by paraplegic. To the extent that a dwelling or part thereof is owned and occupied by a paraplegic or an individual with the loss or loss of use of both lower extremities, the individual's tax liability shall be reduced as provided in §§ 10-4-24.12 and 10-4-24.13 on that portion of the dwelling, provided the dwelling was owned and occupied for the full calendar year prior to the year in which the taxes are due and receivable. The term, household income, as used in §§ 10-4-24.12 and 10-4-24.13 is the same as defined in subdivision 10-18A-1(5).

Source: SL 1979, ch 62, §§ 1, 2.



§ 10-4-24.12 Percentage of paraplegic's tax reduction for single-member household.

10-4-24.12. Percentage of paraplegic's tax reduction for single-member household. The percentage tax reduction of real property taxes, as provided pursuant to § 10-4-24.11, due or paid on a single family dwelling for a single member household is according to the following schedule:



§ 10-4-24.13 Percentage of paraplegic's tax reduction for multiple-member household.

10-4-24.13. Percentage of paraplegic's tax reduction for multiple-member household. The percentage tax reduction of real property taxes, as provided pursuant to § 10-4-24.11, due or paid on a single family dwelling for a multiple member household is according to the following schedule:



§ 10-4-25 Cemetery lot exempt.

10-4-25. Cemetery lot exempt. One lot in a cemetery for family use shall be exempt from taxation.

Source: SL 1897, ch 28, § 5; RPolC 1903, § 2056; RC 1919, § 6670; SL 1919, ch 106; SDC 1939, § 57.0311 (4).



§ 10-4-26 Exemption from property tax penalties of persons serving in armed forces during hostilities.

10-4-26. Exemption from property tax penalties of persons serving in armed forces during hostilities. All persons serving in the armed forces of the United States as that term is defined by S.D. Const., Art. XIII, § 19, during the time when a state of war exists between this and any other nation, or during the period between August 5, 1964, and the date when the Governor by proclamation shall have declared existing hostilities to have ceased, are hereby exempt from the payment of interest and penalty on all real property and manufactured home taxes assessed against such person from the date of his or her entry into the service and for a period of six months after discharge from such service. No exemption may be allowed of any interest or penalty on taxes accumulated or accruing on real estate or manufactured homes transferred of record by such person or persons during the period of their service.

Source: SL 1945, ch 180, § 1; SL 1953, ch 461; SDC Supp 1960, § 57.1004-1; SL 1992, ch 80, § 16.



§ 10-4-27 Repealed.

10-4-27. Repealed by SL 1978, ch 72, § 30.



§ 10-4-28 Repealed.

10-4-28. Repealed by SL 1992, ch 80, § 17.



§ 10-4-29 Repealed.

10-4-29. Repealed by SL 2012, ch 60, § 1.



§ 10-4-30 Single-family dwellings of disabled or senior citizens classified.

10-4-30. Single-family dwellings of disabled or senior citizens classified. Single-family dwellings owned by heads of households sixty-five years of age or disabled are hereby classified for purposes of taxation.

Source: SL 1980, ch 74, § 12.



§ 10-4-31 , 10-4-32. Repealed.

10-4-31, 10-4-32. Repealed by SL 1997, ch 57, §§ 4, 5.



§ 10-4-33 Property used as employee day-care cooperative exempt--Determining value.

10-4-33. Property used as employee day-care cooperative exempt--Determining value. The board of county commissioners may exempt from taxation property used as an employee day-care cooperative which is licensed pursuant to § 26-6-31. Property used by the employees of a business exclusively for a day-care cooperative licensed pursuant to § 26-6-31, may be exempt from taxation. For the purposes of determining the value of the taxable portion of the property, the appraised value of the entire property shall be multiplied by the percentage of the entire property used for other than day-care purposes.

Source: SL 1990, ch 192, § 6.



§ 10-4-34 Exemption of property used for storing and dispensing alternative fuels.

10-4-34. Exemption of property used for storing and dispensing alternative fuels. The board of county commissioners may exempt from ad valorem taxation equipment, buildings, and structures attached to real property and used exclusively for the storing, dispensing, and retail sale of alternative fuels as defined by § 10-47A-1, for the operation of motor vehicles for a period of five years from the date of construction.

Source: SL 1993, ch 104, § 3.



§ 10-4-35 Wellness center defined--Taxable percentage.

10-4-35. Wellness center defined--Taxable percentage. For the purposes of § 10-4-9.3, a "wellness center" is a health care facility if it links on- and off-site medical consultants with physical activity staff and programs of health and fitness facilities, can and does provide fitness testing and prescription exercise tailored to specific individual needs and capabilities, and the property is used for rehabilitation services or prescriptive exercise. For the purposes of § 10-4-12, the taxable percentage of a wellness center shall be determined by computing the percentage of the total membership that do not use the facility for physician prescribed rehabilitation or prescriptive exercise.

Source: SL 1994, ch 75, § 2.



§ 10-4-36 to 10-4-38. Repealed.

10-4-36 to 10-4-38. Repealed by SL 2010, ch 47, §§ 5 to 7.



§ 10-4-39 Exemption of facility operated as a multi-tenant business incubator.

10-4-39. Exemption of facility operated as a multi-tenant business incubator. Any facility operated as a multi-tenant business incubator and owned by an entity recognized as an exempt nonprofit corporation pursuant to section 501(c)(3), 501(c)(4), or 501(c)(6) of the United States Internal Revenue Code, as defined by § 10-1-47, is exempt from property taxation. A business incubator is any facility that supports the development and operation of a number of small start-up businesses. Tenants of the facility may share a number of support services and the tenants may receive technical assistance, business planning, legal, financial, and marketing advice. If any portion of the facility is occupied by an incubated business for more than five years, that portion of the facility shall be taxed as other property of the same class is taxed.

Source: SL 2006, ch 37, § 1; SL 2009, ch 39, § 5; SL 2010, ch 45, § 5; SL 2011, ch 48, § 5; SL 2012, ch 59, § 5; SL 2013, ch 42, § 5; SL 2014, ch 54, § 5; SL 2015, ch 62, § 5; SL 2016, ch 54, § 6.



§ 10-4-40 Partial exemption of dwellings owned by certain disabled veterans.

10-4-40. Partial exemption of dwellings owned by certain disabled veterans. One hundred thousand dollars of the full and true value of the total amount of a dwelling or portion thereof classified as owner-occupied pursuant to §§ 10-13-39 to 10-13-40.4, inclusive, that is owned and occupied by a veteran who is rated as permanently and totally disabled from a service-connected disability is exempt from property taxation. The veteran shall apply for this partial exemption on a form prescribed by the secretary of revenue. Any application or supporting document for this exemption is confidential. Any veteran who would otherwise qualify for this exemption but fails to comply with the application deadline for the owner-occupied classification or the deadline for application for this exemption may petition the board of county commissioners to recalculate the taxes based upon the owner-occupied classification and this exemption and abate or refund the difference in taxes pursuant to chapter 10-18.

If the director of equalization determines that the veteran receives an exemption for the veteran's dwelling pursuant to this section, the veteran retains that exemption until such time as the property ownership is transferred, the veteran does not occupy the dwelling, or the property has a change in use. If the legal description of property is changed or amended and the veteran continues to reside in the dwelling, the veteran retains the exemption provided by this section.

Source: SL 2007, ch 45, § 1; SL 2008, ch 39, § 1, eff. Nov. 1, 2007; SL 2008, ch 40, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-41 Partial exemption for owner-occupied dwellings of surviving spouses of certain disabled veterans.

10-4-41. Partial exemption for owner-occupied dwellings of surviving spouses of certain disabled veterans. One hundred thousand dollars of the full and true value of the total amount of a dwelling or portion thereof classified as owner-occupied pursuant to §§ 10-13-39 to 10-13-40.4, inclusive, that is owned and occupied by the surviving spouse of a veteran who was rated as permanently and totally disabled from a service-connected disability is exempt from property taxation. The surviving spouse shall apply for this partial exemption on a form prescribed by the secretary of revenue. Any application or supporting document for this exemption is confidential. Any surviving spouse who would otherwise qualify for this exemption but fails to comply with the application deadline for the owner-occupied classification or the deadline for application for this exemption may petition the board of county commissioners to recalculate the taxes based upon the owner-occupied classification and this exemption and abate or refund the difference in taxes pursuant to chapter 10-18.

If the director of equalization determines that the surviving spouse receives an exemption for the dwelling pursuant to this section, the surviving spouse retains that exemption until such time as the property ownership is transferred, the surviving spouse does not occupy the dwelling, the surviving spouse remarries, or the property has a change in use. If the legal description of property is changed or amended and the surviving spouse continues to reside in the dwelling, the surviving spouse retains the exemption provided by this section.

Source: SL 2010, ch 46, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-42 Renewable resource defined.

10-4-42. Renewable resource defined. For purposes of §§ 10-4-42 to 10-4-45, inclusive, a renewable resource is a resource that generates electricity or energy from facilities using one or more of the following sources:

(1) Wind that uses wind as the source of energy to produce electricity;

(2) Solar that uses the sun as the source of energy to produce electricity or energy;

(3) Hydroelectric that uses water as the source of energy to produce electricity;

(4) Hydrogen that is generated from one of the sources listed in this section;

(5) Biomass that uses agricultural crops and agricultural wastes and residues, wood and wood wastes and residues, animal and other degradable organic wastes, municipal solid waste, or landfill gas as the fuel to produce electricity; or

(6) Geothermal that uses energy contained in heat that continuously flows outward from the earth as the source of energy to produce electricity or energy.
Source: SL 2010, ch 47, § 1.



§ 10-4-43 Renewable energy facility defined.

10-4-43. Renewable energy facility defined. For purposes of §§ 10-4-42 to 10-4-45, inclusive, a renewable energy facility is a facility that uses a renewable resource as its energy source for the purpose of producing electricity or energy.

Source: SL 2010, ch 47, § 2.



§ 10-4-44 Renewable energy facilities with less than five megawatts of nameplate capacity classified--Property taxable--Exemption.

10-4-44. Renewable energy facilities with less than five megawatts of nameplate capacity classified--Property taxable--Exemption. For renewable energy facilities with less than five megawatts of nameplate capacity, all real property used or constructed for the purpose of producing electricity using a renewable resource as an energy source is classified for tax purposes as renewable energy property and shall be assessed and taxed in the same manner as other real property and shall be locally assessed by the county director of equalization pursuant to § 10-3-16. For the purposes of §§ 10-4-42 to 10-4-45, inclusive, the first fifty thousand dollars of the assessed value of the renewable energy property or seventy percent of the assessed value of the renewable energy property, whichever is greater, is exempt from the real property tax. However, for geothermal renewable energy facilities that produce energy, but not electricity, this exemption is limited to the first four continuous years for residential geothermal renewable energy facilities and the first three continuous years for commercial geothermal renewable energy facilities.

Source: SL 2010, ch 47, § 3.



§ 10-4-45 Renewable energy property not subject to discretionary formulas.

10-4-45. Renewable energy property not subject to discretionary formulas. Renewable energy property is not subject to any discretionary formulas authorized by this title.

Source: SL 2010, ch 47, § 4.



§ 10-4-46 Labor union property used exclusively for educational purpose exempt.

10-4-46. Labor union property used exclusively for educational purpose exempt. All property or any portion thereof owned by a labor union and used exclusively for an educational purpose is exempt from taxation. To receive the exemption, a labor union shall be recognized as an exempt organization under section 501(c)(5) of the United States Internal Revenue Code, as amended and in effect on January 1, 2013. For purposes of this section, educational purpose, means apprenticeship or training programs that have been accredited or approved by the Bureau of Apprenticeship and Training within the United States Department of Labor. However, if any such property consists of improved or unimproved property located within a municipality not occupied or directly used in carrying out the primary objective of the labor union owning the same, the property shall be taxed the same as other property of the same class is taxed. However, if any such property consists of agricultural land, the property shall be taxed the same as other property of the same class is taxed.

Source: SL 2013, ch 43, § 1.






Chapter 05 - Situs Of Property For Taxation

§ 10-5-1 Real estate assessed where situated.

10-5-1. Real estate assessed where situated. Real estate, unless otherwise provided by law, shall be assessed in the taxing district and by the director of equalization of the subdivision in which it is situated.

Source: SDC 1939, § 57.0323; SL 1989, ch 82, § 41.



§ 10-5-2 Road, bridge, or railroad property assessed within county.

10-5-2. Road, bridge, or railroad property assessed within county. The track, road, or bridge, and the equipment and appurtenances thereunto belonging, of any railroad, street railway, plank road, gravel road, logging road, turnpike, or bridge company, or of any person or corporation owning and using any such track, road, or bridge as one of the facilities for the transaction of its business, when such track, road, or bridge lies wholly within one county, shall be assessed in the county, municipality, or district where such track, road, or bridge and the appurtenances thereto are located. This chapter shall not apply to the property of any railroad company in this state whose property is assessed for the purposes of taxation by the Department of Revenue.

Source: SDC 1939, § 57.0323; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-3 to 10-5-4.1. Repealed.

10-5-3 to 10-5-4.1. Repealed by SL 1992, ch 80, §§ 18 to 20.



§ 10-5-5 Merchants' and manufacturers' property assessed at place of business.

10-5-5. Merchants' and manufacturers' property assessed at place of business. Merchants' and manufacturers' property pertaining to the business carried on shall be assessed in the county, municipality, or district where the business is carried on and the property located for such purpose.

Source: SL 1901, ch 55, § 1; RPolC 1903, § 2059; RC 1919, § 6673; SDC 1939, § 57.0323; SL 1992, ch 60, § 2.



§ 10-5-6 Repealed.

10-5-6. Repealed by SL 1992, ch 80, § 21.



§ 10-5-7 Repealed.

10-5-7. Repealed by SL 1978, ch 72, § 10.



§ 10-5-8 to 10-5-14. Repealed.

10-5-8 to 10-5-14. Repealed by SL 1992, ch 80, §§ 22 to 28.



§ 10-5-15 Appeal from county commissioners on decision as to place of assessment.

10-5-15. Appeal from county commissioners on decision as to place of assessment. Any taxpayer may appeal to the secretary of revenue from any action taken by the board of county commissioners within thirty days from the date of such action.

Source: SDC 1939, § 57.0329; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-16 Appeal from secretary of revenue on decision as to place of taxation--Appeal bond.

10-5-16. Appeal from secretary of revenue on decision as to place of taxation--Appeal bond. An appeal from any decision of the secretary of revenue under the provisions of § 10-5-15 may be taken by the person aggrieved to the circuit court in and for the county designated by the secretary of revenue as the proper county for assessing the property in question, upon filing a bond with sufficient penalty and one or more sureties to be approved by the secretary of revenue, conditioned that the appellant will prosecute his appeal without delay and pay all costs that he may be adjudged to pay in such court; such bond shall be executed to the county, and may be sued in the name of the county upon breach of any condition therein.

Source: SDC 1939, § 57.0329; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-17 Time of appeal from secretary--Transcript--Hearing de novo and judgment.

10-5-17. Time of appeal from secretary--Transcript--Hearing de novo and judgment. An appeal under § 10-5-16 shall be taken within thirty days after the decision of the secretary of revenue by serving written notice on him; and the secretary of revenue shall, upon the filing of the bond, make out a transcript relating to the matter of his decision thereon and shall transmit the same to the clerk of the circuit court. Such appeal shall be filed by the first day of the next term of the circuit court after the decision of the secretary of revenue and such cause shall stand for trial at such term. All appeals thus taken to the circuit court shall be docketed as other causes pending therein, and the same shall be heard and determined de novo, and the circuit court shall make its final judgment.

Source: SDC 1939, § 57.0329; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-18 Improvements on leased sites owned by municipality subject to levy by municipality.

10-5-18. Improvements on leased sites owned by municipality subject to levy by municipality. Any building or improvement on a leased site owned by a municipality and classified for taxation pursuant to § 10-4-2.1 is subject to levy by the municipality that owns the leased site. This section does not apply to any property situated in a township organized pursuant to chapter 8-1.

Source: SL 1982, ch 88.






Chapter 06 - Annual Assessment Of Property

§ 10-6-1 Definition of terms.

10-6-1. Definition of terms. Terms used in this chapter mean:

(1) "Credit," every claim and demand for money or other valuable thing and every annuity or sum of money receivable at stated periods, due or to become due, and all claims and demands secured by deeds or mortgages due or to become due, except for contracts for deed and mortgages, in which case the term means only the payment received each year under the contract or mortgage;

(2) "District," township, municipality or ward, as the case may be;

(3) "Full agricultural land value," the value of agricultural land as determined by the application of this chapter;

(4) "Money," gold and silver coin, treasury notes, bank notes, and every deposit which any person owning the same or holding in trust and residing in this state is entitled to withdraw in money on demand;

(5) "Tract," "lot," "piece," or "parcel" of real property, or "piece or parcel of land," any contiguous quantity of land in the possession of, owned by, or recorded as, the property of the same claimant, person, or company;

(6) "True and full value," for all real property, the usual cash selling price at the place where the property to which the term is applied shall be at the time of the assessment.
Source: SL 1897, ch 28, § 1; RPolC 1903, § 2052; RC 1919, § 6666; SDC 1939, § 57.0301; SL 1976, ch 89; SL 1980, ch 77, § 2; SL 1989, ch 86, § 10.



§ 10-6-1.1 Mill levy defined--Substitution.

10-6-1.1. Mill levy defined--Substitution. The term, mill levy, wherever it is used in this code means "tax levy." The code commission in future supplements and revisions of the South Dakota Codified Laws is directed to substitute the term, tax levy, and derivatives thereof for the term, mill levy, and its derivatives.

Source: SL 1988, ch 94, § 3.



§ 10-6-1.2 One mill defined--Substitution.

10-6-1.2. One mill defined--Substitution. The term, one mill, wherever it is used in this code means "one dollar per thousand dollars of taxable valuation." The Code Commission in future supplements and revisions of the South Dakota Codified Laws is directed to substitute "one dollar per thousand dollars of taxable valuation" and derivatives thereof for the term, one mill, and its derivatives.

Source: SL 1988, ch 94, § 4.



§ 10-6-1.3 "Fair market value" and "full and true value" defined.

10-6-1.3. "Fair market value" and "full and true value" defined. As used in this chapter and §§ 10-28-12, 10-28-13, 10-29-9, 10-29-9.1, 10-33-14.1, 10-35-10.1, 10-37-8, 10-37-9.1, 10-38-1, and 10-38-14, the term, fair market value, and the term, full and true value, mean the price in money that property will bring in a competitive and open market under all conditions requisite to a fair sale between a willing buyer and a willing seller, each acting prudently and with full knowledge of the relevant facts, and assuming the price is not affected by any undue stimulus.

Source: SL 1997, ch 61, § 13; SL 2000, ch 45, § 1.



§ 10-6-1.4 "Arms-length transaction" defined.

10-6-1.4. "Arms-length transaction" defined. The definition of the term, arms-length transaction, as provided in § 10-11-56, also applies to the provisions of this chapter.

Source: SL 2000, ch 45, § 2.



§ 10-6-2 Period during which assessment made--Date of assessment.

10-6-2. Period during which assessment made--Date of assessment. All real property subject to taxation shall be listed and assessed annually, but the value of such property is to be determined according to its value on the first day of November preceding the assessment.

Source: SL 1897, ch 28, § 6; RPolC 1903, § 2057; RC 1919, § 6671; SL 1919, ch 112, § 1; SDC 1939, § 57.0322; SL 1939, ch 264; SL 1941, ch 333; SL 1943, ch 284; SL 1947, ch 399; SL 1957, ch 458; SL 1967, ch 318; SL 1979, ch 66, § 1; SL 1992, ch 80, § 29; SL 1993, ch 86, § 37.



§ 10-6-2.1 , 10-6-2.2. Repealed.

10-6-2.1, 10-6-2.2. Repealed by SL 1992, ch 80, §§ 30, 31.



§ 10-6-3 Repealed.

10-6-3. Repealed by SL 2000, ch 42, § 1.



§ 10-6-3.1 Assessment date for leased school and endowment lands--Valuation date.

10-6-3.1. Assessment date for leased school and endowment lands--Valuation date. For purposes of taxation of leased school and endowment lands, the assessment date shall be June first and the valuation date the preceding November first.

Source: SL 1977, ch 47, § 6; SL 1994, ch 48, § 5.



§ 10-6-4 Information as to land becoming taxable for first time--Transmittal to county officials.

10-6-4. Information as to land becoming taxable for first time--Transmittal to county officials. The Department of Revenue shall secure information concerning lands within the state becoming taxable for the first time, together with the cancellation of title or evidence of title to any such lands. The whole or any part of the list or lists of such lands may be secured from the officials having charge of the records, with the certificate of such official attached, or by representatives of the Department of Revenue from the records. The information may be secured at any time during the year but on or before the first day of May of each year shall be transmitted by the Department of Revenue to the proper officer of each county in which the lands affected are situated, and such officer shall make necessary entries in his records to the end that the assessment and tax records of all counties in the state may be complete and correct.

Source: SDC 1939, § 57.0203; SL 1992, ch 80, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-5 Repealed.

10-6-5. Repealed by SL 1992, ch 80, § 33.



§ 10-6-6 Repealed.

10-6-6. Repealed by SL 2000, ch 42, § 2.



§ 10-6-7 Repealed.

10-6-7. Repealed by SL 1992, ch 80, § 34.



§ 10-6-8 Statement of personal property required of taxpayers--Property and information to be included.

10-6-8. Statement of personal property required of taxpayers--Property and information to be included. The director of equalization may require each person subject to this chapter to furnish to such director of equalization a statement under oath setting forth specifically all real property owned by such person or under his control on the statutory assessment day. Such statement must be in writing upon blanks furnished under the provisions of this chapter, showing separately:

(1) to (3) Repealed by SL 1992, ch 80, § 35.

(4) All structures and improvements that have been erected or placed upon said person's real estate subsequent to the preceding assessment day;

(5) The county in which such property is situated, or in which it is liable to taxation, and (if liable to taxation in the county in which the statement is made) also the municipal, school district, township, or other taxing districts in which it is situated.
Source: SL 1955, ch 422, § 24; SL 1957, ch 477, § 13; SDC Supp 1960, § 57.03A13; SL 1992, ch 80, § 35.



§ 10-6-9 Repealed.

10-6-9. Repealed by SL 2000, ch 42, § 3.



§ 10-6-10 Statement forms to be furnished by county commissioners--Affidavit requirements.

10-6-10. Statement forms to be furnished by county commissioners--Affidavit requirements. The board of county commissioners must furnish blank forms, as approved by the secretary of revenue, of the statements provided for in § 10-6-8, affixing thereto an affidavit, which must be substantially as follows:

"I, ________ do swear that I am a resident of the county of ________ (naming it), and that my post-office address is ________; that the above list contains a full and correct statement of all structures and improvements erected or placed upon my real estate subsequent to the preceding assessment day subject to taxation, which I, or any firm of which I am a member, or any corporation, association, or company of which I am president, secretary, treasurer, or managing agent, owned, claimed or controlled on the statutory assessment day; and that I have not in any manner whatsoever transferred any property for the purpose of avoiding any assessment upon the same, or of making this statement."

The affidavit of the statement made on behalf of a firm or corporation must state the principal place of business of the firm or corporation, and in other respects must conform substantially to the preceding form. The time of the meeting of the local and county board of equalization must be stated in such form. The signing of the above affidavit by the taxpayer or his agent shall be in lieu of verification before a notary public.

Source: SL 1955, ch 422, § 21; SL 1957, ch 477, § 10; SDC Supp 1960, § 57.03A10; SL 1992, ch 80, § 36; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-11 to 10-6-16. Repealed.

10-6-11 to 10-6-16. Repealed by SL 1992, ch 80, §§ 37 to 42.



§ 10-6-17 Repealed.

10-6-17. Repealed by SL 2000, ch 42, § 4.



§ 10-6-18 Repealed.

10-6-18. Repealed by SL 1982, ch 86, § 3.



§ 10-6-19 Repealed.

10-6-19. Repealed by SL 1992, ch 80, § 43.



§ 10-6-20 Penalty for intentional evasion, deceit or failure to list property.

10-6-20. Penalty for intentional evasion, deceit or failure to list property. Any person who shall intentionally evade, deceive, or by any manner or means, not list all the property of every description which he is required to list, shall, in addition to any and all other penalties, be subject to the penalty of having added to his assessment as previously listed, the amount not listed and an additional penalty of fifty percent of the amount not listed.

Source: SL 1899, ch 40, § 13; RPolC 1903, § 2074; RC 1919, § 6691; SDC 1939, § 57.0341; SL 1955, ch 422, § 28; SL 1957, ch 477, § 16; SDC Supp 1960, § 57.03A16; SL 1992, ch 80, § 44.



§ 10-6-21 False or fraudulent property statement--Intentional failure or refusal to deliver tax list--Conversion of property to evade tax--Misdemeanor.

10-6-21. False or fraudulent property statement--Intentional failure or refusal to deliver tax list--Conversion of property to evade tax--Misdemeanor. A person who gives a false or fraudulent list, schedule, or statement required by this chapter, who intentionally fails or refuses to deliver to the director of equalization, when called on for that purpose, a list of the taxable property which he is required to list under this chapter, or who temporarily converts any part of his property into property not taxable, for the fraudulent purpose of preventing such property from being listed, and of evading the payment of taxes thereon, is guilty of a Class 2 misdemeanor.

Source: SL 1899, ch 40, § 8; RPolC 1903, § 2069; RC 1919, § 6686; SDC 1939, § 57.0338; SL 1982, ch 86, § 4; SL 1989, ch 82, § 41.



§ 10-6-22 Prosecution of tax evaders--Disposition of fines.

10-6-22. Prosecution of tax evaders--Disposition of fines. The director of equalization shall forthwith notify the state's attorney of any such delinquency or offense as described by § 10-6-21 and he shall prosecute such offender to final judgment and execution, and such fine when collected shall be paid into the county treasury for the use of the public schools.

Source: SL 1899, ch 40; RPolC 1903, § 2069; RC 1919, § 6686; SDC 1939, § 57.0338; SL 1989, ch 82, § 41.



§ 10-6-23 , 10-6-24. Repealed.

10-6-23, 10-6-24. Repealed by SL 1992, ch 80, §§ 45, 46.



§ 10-6-25 Examination of property by director or deputy--Inspection of records--Administration of oaths.

10-6-25. Examination of property by director or deputy--Inspection of records--Administration of oaths. For the purpose of properly assessing property for taxation and equalizing and collecting taxes, the county director of equalization or the director's deputy shall personally inspect and examine all property listed and assessed. The director or the director's deputies may inspect and examine the records of all public offices and the books and papers relating to the fair market value of the property being assessed of all corporations, banks, and taxpayers in this state, without charge. The director or the director's deputies may administer oaths or affirmation to any person in the discharge of their duties.

Source: SDC 1939, § 57.0340; SL 1989, ch 82, § 29; SL 2000, ch 42, § 5.



§ 10-6-25.1 , 10-6-25.2. Repealed.

10-6-25.1, 10-6-25.2. Repealed by SL 2000, ch 42, §§ 6, 7.



§ 10-6-26 , 10-6-27. Repealed.

10-6-26, 10-6-27. Repealed by SL 1982, ch 86, §§ 5, 6.



§ 10-6-28 Repealed.

10-6-28. Repealed by SL 1992, ch 80, § 47.



§ 10-6-29 Repealed.

10-6-29. Repealed by SL 2000, ch 42, § 8.



§ 10-6-30 Repealed.

10-6-30. Repealed by SL 1992, ch 80, § 48.



§ 10-6-31 Classification of property--Notation by director of equalization.

10-6-31. Classification of property--Notation by director of equalization. For the purposes of taxation, all property is hereby classified into the following classes:

(1) Agricultural property;

(2) Nonagricultural property; and

(3) Owner-occupied single-family dwellings.

Agricultural property includes all property and land used exclusively for agricultural purposes, both tilled and untilled, and the improvements on the land. However, agricultural property does not include any normally occupied dwelling or automobile garage or portion of a building used for that purpose by the occupant of such dwelling. Owner-occupied single-family dwellings include all property classified pursuant to § 10-13-39.

Nonagricultural property includes all other property not otherwise classified.

The director of equalization in listing and assessing all property to which this section applies shall designate opposite each description the class to which the property belongs.

Source: SL 1931, ch 256; SL 1933, ch 191, § 1; SDC 1939, § 57.0332; SL 1953, ch 458; SL 1964, ch 210; SL 1965, ch 282, § 1; SL 1967, ch 319; SL 1977, ch 81, § 1; SL 1978, ch 71, § 1; SL 1979, ch 63, § 2; SL 1989, ch 82, § 41; SL 2008, ch 41, § 1; SL 2015, ch 65, § 2.



§ 10-6-31.1 Agricultural land classified and taxed without regard to zoning.

10-6-31.1. Agricultural land classified and taxed without regard to zoning. Land devoted to agricultural use shall be classified and taxed as agricultural land without regard to the zoning classification which it may be given; provided, however, that all or any portion of such land which is sold or otherwise converted to a use other than agricultural shall be classified and taxed accordingly.

Source: SL 1974, ch 90.



§ 10-6-31.2 Leased school lands classified separately.

10-6-31.2. Leased school lands classified separately. Leased school and endowment lands as provided in chapter 5-11 are hereby separately classified for the purpose of taxation.

Source: SL 1977, ch 47, § 4; SL 1994, ch 48, § 6.



§ 10-6-31.3 Criteria for classification of land as agricultural.

10-6-31.3. Criteria for classification of land as agricultural. For tax purposes, land is agricultural land if its principal use is devoted to the raising and harvesting of crops or timber or fruit trees, the rearing, feeding, and management of farm livestock, poultry, fish, or nursery stock, the production of bees and apiary products, or horticulture, all for intended profit. Agricultural real estate also includes woodland, wasteland, and pasture land, but only if the land is held and operated in conjunction with agricultural real estate as defined and it is under the same ownership.

In addition, to be classified as agricultural land for tax purposes, the land shall meet one of the following criteria:

(1) In three of the previous five years, a gross income is derived from the pursuit of agriculture from the land that is at least ten percent of the taxable valuation of the bare land assessed as agricultural property, excluding any improvements. If there is a crop share arrangement or cash rent agreement, the gross income from the land of both the landlord and tenant shall be combined and used to meet this requirement. Alternatively, at least two thousand five hundred dollars of the owner's gross income is annually derived from the pursuit of agriculture; or

(2) The land consists of not less than twenty acres of unplatted land or is a part of a management unit of not less than eighty acres of unplatted land. The same acreage specifications apply to platted land, excluding land platted as a subdivision, which is in an unincorporated area. However, the board of county commissioners may increase the minimum acre requirement up to one hundred sixty acres.

For the purposes of this section, the term, management unit, means any parcels of land, whether adjoining or not, under common ownership located within this state and managed and operated as a unit for one or more of the principal uses listed in this section. No parcel of land within a management unit may be more than twenty air miles from the nearest other parcel within the management unit. If requested by the director of equalization, the owner shall provide supporting documentation of the land contained in the management unit.

Source: SL 1979, ch 65; SL 1991, ch 81; SL 1992, ch 77; SL 1992, ch 78; SL 1993, ch 83; SL 1998, ch 51, § 7; SL 2008, ch 44, § 18, eff. July 1, 2009; SL 2016, ch 57, § 1; SL 2017, ch 62, § 1.



§ 10-6-31.4 Property tax freeze authorized for agricultural property of beginning farmer.

10-6-31.4. Property tax freeze authorized for agricultural property of beginning farmer. Agricultural property classified pursuant to § 10-6-31 shall be valued for taxation purposes in the usual manner. However, the board of county commissioners of the county where such property is located may, in its discretion, freeze the property taxes levied for a period of five years immediately following the purchase of agricultural property by a beginning farmer.

Source: SL 1994, ch 81, § 1.



§ 10-6-31.5 Criteria for qualifying for tax freeze on agricultural property of beginning farmer .

10-6-31.5. Criteria for qualifying for tax freeze on agricultural property of beginning farmer. The tax freeze in § 10-6-31.4 may be applied to agricultural property classified pursuant to § 10-6-31 if the following criteria are met:

(1) The owner of the property is a beginning farmer who has never before owned agricultural land;

(2) The property does not exceed one hundred sixty acres or one-half of the median-sized farm in the county as determined by the board of commissioners, whichever is greater;

(3) The beginning farmer works on and operates the farm;

(4) At least half of the beginning farmer's gross income is derived from agriculture;

(5) The property has not been subject to a beginning farmer's tax freeze for at least twenty years prior to the purchase date.
Source: SL 1994, ch 81, § 2.



§ 10-6-31.6 State-owned public shooting area or game production area assessed and taxed as agricultural land.

10-6-31.6. State-owned public shooting area or game production area assessed and taxed as agricultural land. Notwithstanding the provisions of § 10-6-31.3, any state-owned public shooting area or a state-owned game production area as identified pursuant to § 41-4-8 that is owned and managed by the Department of Game, Fish and Parks shall be assessed and taxed as agricultural land.

Source: SL 2016, ch 57, § 2.



§ 10-6-31.7 Classification of certain agricultural land as riparian buffer strip.

10-6-31.7. Classification of certain agricultural land as riparian buffer strip. Any agricultural land within one hundred twenty feet of:

(1) A lake assigned immersion recreation or limited contact recreational beneficial uses in ARSD 74:51:02:02 and listed in ARSD 74:51:02:04; or

(2) A river or stream assigned any of the warmwater or coldwater fish life propagation beneficial uses in ARSD 74:51:03:02 and listed in ARSD 74:51:03:04 to 74:51:03:27, inclusive;
that meets the requirements of § 10-6-31.8 is specifically classified for the purpose of taxation as a riparian buffer strip. The riparian buffer strip shall be assessed at sixty percent of its agricultural income value as determined by §§ 10-6-33.28 to 10-6-33.34, inclusive.

Source: SL 2017, ch 63, § 1.



§ 10-6-31.8 Criteria for classification of agricultural land as riparian buffer strip.

10-6-31.8. Criteria for classification of agricultural land as riparian buffer strip. Agricultural land shall be classified as a riparian buffer strip pursuant to § 10-6-31.7, if it meets the following criteria:

(1) The agricultural land consists of existing or planted perennial vegetation;

(2) The riparian buffer strip is a minimum of fifty feet in width along an eligible river, stream, or lake, and extends up to a maximum of one hundred twenty feet in width along an eligible river, stream, or lake. For the purposes of this section, the measurement along a river or stream begins at the top of the bank or where the upland or terrestrial vegetation begins, whichever is closer to the water channel, and extends landward from the beginning measuring point. The measurement along a lake begins where upland or terrestrial vegetation begins and extends landward from the beginning measuring point. A riparian buffer strip may vary along the riparian area if the strip is at least fifty to one hundred twenty feet in width and is mapped to calculate the taxable area involved;

(3) The perennial vegetation is not harvested or mowed before July tenth. However, a minimum of four inches of vegetative cover shall be maintained at all times;

(4) The perennial vegetation is not grazed during the months of May to September, inclusive; and

(5) The landowner files a verified application with the director of equalization of the county where the agricultural property is located, verifying that the criteria of this section has been met.

The application shall include a legal description of the parcel where the riparian buffer strip is located, all necessary documentation including maps and acre totals, and any other information required by the director of equalization to determine eligibility. The application shall be filed annually with the director of equalization before October sixteenth. If the director of equalization determines that the agricultural land meets the criteria provided by this section, the land shall be assessed pursuant to § 10-6-31.7 on November first. The application shall be in a form as prescribed by the secretary of revenue.

Source: SL 2017, ch 63, § 2.



§ 10-6-31.9 Penalty for misrepresentation of agricultural land as qualifying as riparian buffer strip.

10-6-31.9. Penalty for misrepresentation of agricultural land as qualifying as riparian buffer strip. Any person, who requested that agricultural land be categorized as a riparian buffer strip pursuant to § 10-6-31.7 and intentionally misrepresents any fact as to the qualification of the land as a riparian buffer strip, shall be assessed a penalty equal to two dollars per thousand dollars of taxable valuation on the land. The assessment shall become a lien on the property pursuant to § 10-21-33. When assessing the penalty imposed by this section, the taxable valuation of the land shall be based on the agricultural income value of the land.

Source: SL 2017, ch 63, § 3.



§ 10-6-32 Repealed.

10-6-32. Repealed by SL 1995, ch 55.



§ 10-6-33 Basis for determining valuation for tax purposes--Forced sale value not to be used--Cost, market and income approaches to appraisal considered.

10-6-33. Basis for determining valuation for tax purposes--Forced sale value not to be used--Cost, market and income approaches to appraisal considered. All property shall be assessed at its true and full value in money. The true and full value is the taxable value of such property upon which the levy shall be made and applied and the taxes computed. In determining the true and full value of property the director of equalization may not adopt a lower or different standard of value because it is to serve as a basis of taxation. The director may not adopt as a criterion of value the price for which the property would sell at a forced sale, or in the aggregate with all the property in the third class municipality or district. The director shall value each article or description by itself and at an amount or price as he believes the property to be fairly worth in money. The true and full value shall be determined by appropriate consideration of the cost approach, the market approach and the income approach to appraisal. The director of equalization shall consider and document all elements of such approaches that are applicable prior to a determination of true and full value.

Source: SL 1897, ch 28, § 25; RPolC 1903, § 2085; RC 1919, § 6700; SDC 1939, § 57.0334; SL 1957, ch 459, § 1; SL 1977, ch 86, § 1; SL 1989, ch 86, § 1; SL 1989, ch 87, § 1; SL 1992, ch 60, § 2.



§ 10-6-33.1 Repealed.

10-6-33.1. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.2 Determination of capacity to produce agricultural products--Sources of information.

10-6-33.2. Determination of capacity to produce agricultural products--Sources of information. The capacity of agricultural land to produce agricultural products shall be based on average yields under natural conditions for land producing crops or plants and on the average acres per animal unit for grazing land. The average shall affect each operating unit and shall be based on the ten-year period immediately preceding the tax year in issue. In determining the capacity to produce, the county director of equalization and the county board of equalization shall consider yields, the extent to which the land is able to be tilled or is nontillable based upon soil type, terrain, topographical, and surface conditions, and animal unit carrying capacity, as determined by the natural resources conservation service, farm credit services of America, farm service agency, the extension service, and private lending agencies dealing with land production capacities.

Source: SL 1970, ch 79, § 2; SL 2005, ch 57, § 1.



§ 10-6-33.3 Property not used for agriculture separately assessed.

10-6-33.3. Property not used for agriculture separately assessed. Land or improvement on land within an operating unit which is not used incident to an agricultural pursuit shall be separately listed and assessed.

Source: SL 1970, ch 79, § 4; SL 2008, ch 44, § 15, eff. July 1, 2009.



§ 10-6-33.4 Repealed.

10-6-33.4. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.5 Assessment, valuation, equalization, and taxation of school and endowment lands.

10-6-33.5. Assessment, valuation, equalization, and taxation of school and endowment lands. The assessment, valuation, equalization, and taxation of school and endowment lands shall be at the same level and on the same basis as lands assessed, valued, and equalized according to §§ 10-6-33.28 to 10-6-33.33, inclusive.

Source: SL 1977, ch 47, § 5; SL 1994, ch 48, § 7; SL 2008, ch 44, § 16, eff. July 1, 2009.



§ 10-6-33.6 Repealed.

10-6-33.6. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.7 Classification of agricultural land in each county--Basis for soil valuation.

10-6-33.7. Classification of agricultural land in each county--Basis for soil valuation. Agricultural land in each county shall be divided into the eight classes defined by the United States Department of Agriculture's soil conservation service as published in its soil survey for each county. The county director of equalization shall, based on the agricultural lands soil survey classification, determine a value for each soil type.

Source: SL 1989, ch 86, § 5; SL 1991, ch 82, § 2; SL 2008, ch 44, § 17, eff. July 1, 2009.



§ 10-6-33.8 Minimum and maximum median sales to assessment ratio.

10-6-33.8. Minimum and maximum median sales to assessment ratio. The median sales to assessment ratio of all real property may not be less than eighty-five percent or more than one hundred percent.

Source: SL 1989, ch 86, § 6; SL 1990, ch 71, § 1; SL 1993, ch 84, § 3.



§ 10-6-33.9 Maximum coefficient of dispersion--Necessity for certificate of compliance.

10-6-33.9. Maximum coefficient of dispersion--Necessity for certificate of compliance. The coefficient of dispersion for real property in a county, as calculated pursuant to § 10-11-59, may not be more than twenty-five percent.

Source: SL 1989, ch 86, § 7; SL 1990, ch 71, §§ 2, 9.



§ 10-6-33.10 Repealed.

10-6-33.10. Repealed by SL 1995, ch 68, § 64.



§ 10-6-33.11 Repealed.

10-6-33.11. Repealed by SL 2000, ch 42, § 9.



§ 10-6-33.12 Distinction between agricultural and nonagricultural real property.

10-6-33.12. Distinction between agricultural and nonagricultural real property. For the purposes of §§ 10-6-33.8 and 10-6-33.9, there shall be a separate median sales to assessment ratio and coefficient of dispersion for agricultural and nonagricultural real property.

Source: SL 1990, ch 71, § 6.



§ 10-6-33.13 Promulgation of rules--Purposes.

10-6-33.13. Promulgation of rules--Purposes. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the:

(1) Collection and tabulation of information required to determine median appraisal or sales assessment ratio, and coefficient of dispersion;

(2) Criteria to be included in a compliance audit of assessment practices;

(3) Conditions under which a certificate of compliance may be issued to a county;

(4) Procedures for determining the valuation of agricultural buildings and structures;

(5) Procedures for determining the valuation of dwellings on agricultural land and automobile garages or portions of buildings used as automobile garages;

(6) Application of cropland and noncropland income values;

(7) Application of soil classification standards; and

(8) Procedures for making adjustments to the value of agricultural land pursuant to §§ 10-6-33.28 to 10-6-33.33, inclusive.

Before the secretary promulgates any rules pursuant to subdivision (4) to (8), inclusive, the secretary shall present the proposed rules to the Agricultural Land Assessment Implementation and Oversight Advisory Task Force established pursuant to § 10-6-33.35.

Source: SL 1990, ch 71, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 44, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-33.14 to 10-6-33.20. Repealed.

10-6-33.14 to 10-6-33.20. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.21 Assessed value of inundated farmlands--Classification.

10-6-33.21. Assessed value of inundated farmlands--Classification. If an application is submitted pursuant to § 10-6-33.22, the director of equalization shall take into consideration and make adjustments in setting the assessed value for agricultural land which has been inundated by floods and is not farmable during the past three growing seasons. The director of equalization shall use the marshland soils rating classification pursuant to §§ 10-6-33.2 and 10-6-33.7 to determine the assessed value of the acreage inundated and not farmable.

Source: SL 1998, ch 55, § 1; SL 1999, ch 43, § 1.



§ 10-6-33.22 Request for special assessment for inundated farmland--Time limit--Description of land.

10-6-33.22. Request for special assessment for inundated farmland--Time limit--Description of land. If agricultural land has been inundated by floods and was not farmable during the past three growing seasons, any landowner or the landowner's agent or attorney may request the director of equalization to specially assess the land for the purpose of taxation by submitting an application before November first. The landowner or the landowner's agent or attorney shall describe on the application the portion of the agricultural land that has been inundated by floods and was not farmable during the past three growing seasons.

Source: SL 1999, ch 43, § 2.



§ 10-6-33.23 to 10-6-33.27. Repealed.

10-6-33.23 to 10-6-33.27. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.28 Agricultural land to be assessed based on agricultural income value.

10-6-33.28. Agricultural land to be assessed based on agricultural income value. Notwithstanding the provisions of § 10-6-33, beginning on July 1, 2009, agricultural land shall be assessed based on its agricultural income value on a per acre basis. The agricultural income value of agricultural land shall be determined on the basis of productivity and the annual earnings capacity of the agricultural land. The productivity of agricultural land and its annual earning capacity shall be based on data collected and analyzed pursuant to this section and §§ 10-6-33.29 to 10-6-33. 33, inclusive.

Agricultural income value is defined as the capitalized annual earning capacity on a per acre basis which has been adjusted by an amount that reflects the landowner's share of the gross return. The capacity of cropland to produce agricultural products shall be based on the income from crops or plants produced on the land. The capacity of noncropland to produce agricultural products shall be based on cash rents or the animal unit carrying capacity of the land, or a combination of both. For the purpose of this section, annual earning capacity for:

(1) Cropland is thirty-five percent of the annual gross return to the land; and

(2) Noncropland is one hundred percent of the annual gross return to the land based on cash rent for noncropland.

The annual earning capacity shall be capitalized at a rate of six and six-tenths percent to determine the agricultural income value.

Source: SL 2008, ch 44, § 5; SL 2009, ch 40, § 1.



§ 10-6-33.29 Database to determine agricultural income value.

10-6-33.29. Database to determine agricultural income value. The secretary of revenue shall enter into contracts with South Dakota State University and, if necessary, the South Dakota Agricultural Statistics Service for the purpose of creating a database to determine the agricultural income value of agricultural land by county. The cropland data may include: acres planted, acres harvested, yield per acre, and statewide crop prices. The noncropland data may include: cash rents, rangeland acres, pastureland acres, rangeland AUM's per acre, pastureland AUM's per acre, grazing season data, and statewide cow and calf prices. The Agricultural Land Assessment Implementation and Oversight Advisory Task Force may recommend other cropland and noncropland data to the Legislature for subsequent use in the database. The secretary shall have such data collected for 2001, which will serve as the first year of the database, and each year thereafter. The database shall consist of the most recent eight years of data that have been collected and the two years, one year representing the highest agricultural income value and one year representing the lowest agricultural income value, shall be discarded from the database. The database for the 2010 assessment for taxes payable in 2011 shall consist of data from 2001 to 2008, inclusive, and the database for each assessment year thereafter shall be adjusted accordingly. South Dakota State University shall provide the data for each county to the secretary of revenue by June first of each year.

Source: SL 2008, ch 44, § 6; SL 2009, ch 40, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 49, § 1.



§ 10-6-33.30 Factors used for percentage of annual earning capacity.

10-6-33.30. Factors used for percentage of annual earning capacity. The economics department of South Dakota State University shall submit recommendations to the Agricultural Land Assessment Implementation and Oversight Advisory Task Force by November 1, 2008, regarding factors to use for the percentage of annual earning capacity to be used to determine the agricultural income value of the land pursuant to § 10-6-33.28 and other provisions used to assess agricultural land that will provide the least amount of shift between cropland and noncropland on a statewide basis. Thereafter, the economics department shall submit such recommendations, if any, to the task force by September first of each year.

Source: SL 2008, ch 44, § 7.



§ 10-6-33.31 Director of equalization to be provided agricultural income value for county--Adjustment of assessed value.

10-6-33.31. Director of equalization to be provided agricultural income value for county--Adjustment of assessed value. Before July first each year, the secretary of revenue shall annually provide each director of equalization the agricultural income value for each county as computed pursuant to § 10-6-33.28. The director of equalization shall annually determine the assessed value of agricultural land. The assessed value of agricultural land may be adjusted by the following factors affecting productivity:

(1) The capacity of the land to produce agricultural products as defined in § 10-6-33.2; and

(2) The location, size, soil survey statistics, terrain, and topographical condition of the land including the climate, accessibility, and surface obstructions.

Each adjustment shall be documented. The director of equalization may document an adjustment by using data from sources reasonably related to the adjustment being made. In addition, the director of equalization may use data from comparable sales of agricultural land to document the adjustment concerning productivity for any of the factors listed in this section.

If the actual use of agricultural land varies from the land use category specified by soil classification standards, the property owner may request an examination of the land by the director of equalization. The director of equalization shall make a determination of whether to adjust the assessed value of the agricultural land pursuant to the factors listed in subdivision (2).

Source: SL 2008, ch 44, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 50, § 1; SL 2013, ch 44, § 1.



§ 10-6-33.32 Division of land into categories.

10-6-33.32. Division of land into categories. Agricultural land shall be divided by the director of equalization into categories, including cropland and noncropland. Each category shall be divided into classes based on soil classification standards developed by the United States Department of Agriculture Natural Resources Conservation Service.

Source: SL 2008, ch 44, § 9.



§ 10-6-33.33 Classification of buildings and structures.

10-6-33.33. Classification of buildings and structures. Buildings and structures, other than normally occupied dwellings on agricultural land and automobile garages or portions of buildings used as automobile garages, which are used exclusively for agricultural purposes and situated on agricultural land, are hereby specifically classified for tax purposes as agricultural property and shall be assessed as similar nonagricultural property.

Source: SL 2008, ch 44, § 10.



§ 10-6-33.34 Market value of agricultural land.

10-6-33.34. Market value of agricultural land. The agricultural income value for agricultural land as determined by §§ 10-6-33.28 to 10-6-33.33, inclusive, represents the market value of agricultural land, and the Department of Revenue shall provide the director of equalization of each county the factor of adjustment necessary for the computation required pursuant to §§ 10-3-41, 10-12-31.1, 10-12-42, and 10-13-37.

Source: SL 2008, ch 44, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-33.35 Agricultural Land Assessment Implementation and Oversight Advisory Task Force.

10-6-33.35. Agricultural Land Assessment Implementation and Oversight Advisory Task Force. There is hereby established the Agricultural Land Assessment Implementation and Oversight Advisory Task Force. The task force shall consist of the following fourteen members:

(1) The speaker of the House of Representatives shall appoint four members of the House of Representatives, no more than two of whom may be from one political party;

(2) The speaker of the House of Representatives shall appoint three members of the general public, at least one of the members shall have an agricultural background and at least one of the members shall have a business background;

(3) The president pro tempore of the Senate shall appoint four members of the Senate, no more than two of whom may be from one political party; and

(4) The president pro tempore of the Senate shall appoint three members of the general public, at least one of the members shall have an agricultural background and at least one of the members shall have a business background.

The initial appointments shall be made no later than July 1, 2008, and shall serve until January 12, 2009. The speaker of the House of Representatives and president pro tempore of the Senate before the close of each regular session of the Legislature held in odd-numbered years shall appoint members to the task force for a term of two years. If there is a vacancy on the task force, the vacancy shall be filled in the same manner as the original appointment.

The task force shall advise the department regarding the rules promulgated by the department to administer the provisions concerning the assessment and taxation of agricultural lands and shall review the implementation of the provisions of law concerning the assessment and taxation of agricultural land. The task force shall report to the Senate and House of Representatives and may submit a copy of its report to the Governor. The task force may present draft legislation and policy recommendations to the Legislative Research Council Executive Board.

The task force shall make recommendations in the following areas:

(1) The proper percentage of annual earning capacity to be used to determine the agricultural income value pursuant to § 10-6-33.28;

(2) The proper capitalization rate in order to have total taxable valuation for the taxes payable in 2011 from agricultural property be not more than total taxable valuation for the taxes payable in 2010 from agricultural property plus the estimated growth in agricultural property value in 2010;

(3) The changes, if any, that must be made to §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 to ensure that the total amount of additional taxes that may be generated on agricultural land by a school district pursuant to the provisions of §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 will not provide a substantial property tax revenue increase for the school district pursuant to the implementation of the productivity system pursuant to §§ 10-6-33.28 to 10-6-33.33, inclusive;

(4) The changes, if any, that must be made to §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 to ensure that the total amount of property taxes that may be lost on agricultural land by a school district pursuant to the provisions of §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 will not provide a substantial property tax revenue decrease for the school district pursuant to the implementation of the productivity system pursuant to §§ 10-6-33.28 to 10-6-33.33, inclusive; and

(5) The distribution of the local effort for the general fund of school districts between the classifications of real property as provided by § 13-13-72.1 which establishes the real property tax contribution from agricultural property for the general fund of school districts as a fixed ratio of the total local effort for such levies. The task force shall also consider the other taxes paid by agricultural property, the relationship of the total assessed value of agricultural property to the total assessed value of all real property, and other factors the task force deems appropriate.



§ 10-6-33.36 Contract for collection of cash rent information.

10-6-33.36. Contract for collection of cash rent information. The secretary of revenue may enter into a contract for the collection of cash rent information for agricultural land by county. Cash rent information shall be adjusted by soil survey statistics if available.

Source: SL 2009, ch 40, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-33.37 Equalization of assessed valuation of cropland and noncropland.

10-6-33.37. Equalization of assessed valuation of cropland and noncropland. Notwithstanding the provisions of §§ 10-6-33.28 to 10-6-33.33, inclusive, the director of equalization may equalize the assessed valuation of all cropland if the total assessed valuation of all cropland and total assessed valuation of all noncropland is equal to the total assessed valuation of agricultural land as determined by the application of the provisions of this chapter. Notwithstanding the provisions of §§ 10-6-33.28 to 10-6-33.33, inclusive, the director of equalization may equalize the assessed valuation of all noncropland if the total assessed valuation of all cropland and total assessed valuation of all noncropland is equal to the total assessed valuation of agricultural land as determined by the application of the provisions of this chapter.

Source: SL 2009, ch 40, § 6.



§ 10-6-34 Repealed.

10-6-34. Repealed by SL 2000, ch 42, § 10.



§ 10-6-34.1 Centrally assessed operating property classified--Percentage of value at which equalized.

10-6-34.1. Centrally assessed operating property classified--Percentage of value at which equalized. All centrally assessed operating property, whether real, personal, or mixed, is hereby classified for purposes of ad valorem taxation and shall be assessed and equalized at the same percentage as other real property in the county.

Source: SL 1978, ch 72, § 14; SL 1990, ch 73.



§ 10-6-35 Value of land excluding improvements determined--Value including improvements--Mines and quarries included.

10-6-35. Value of land excluding improvements determined--Value including improvements--Mines and quarries included. In assessing any tract or lot of real property, the value of the land, exclusive of improvements, shall be determined; also the value of all improvements and structures thereon, and the aggregate value of the property including all structures and other improvements, excluding the value of crops upon cultivated lands shall be assessed against it. In valuing any real property upon which there is a coal or other mine, or stone or other quarry, the same shall be valued at such a price as such property, including the mine or quarry, would sell at a fair voluntary sale for cash.

Source: SL 1897, ch 28, § 25; RPolC 1903, § 2085; RC 1919, § 6700; SDC 1939, § 57.0334; SL 1957, ch 459.



§ 10-6-35.1 New industrial structures and additions specifically classified for tax purposes.

10-6-35.1. New industrial structures and additions specifically classified for tax purposes. Any new industrial structure, including a power generation facility, or an addition to an existing structure which new structure or addition has a true and full value of thirty thousand dollars or more, added to real property is specifically classified for the purpose of taxation.

Source: SL 1970, ch 81, §§ 1, 4; SL 1971, ch 73; SL 1974, ch 91, § 1; SL 1985, ch 70; SL 1987, ch 84, § 1; SL 1989, ch 82, § 41; SL 1993, ch 85, § 1; SL 2000, ch 42, § 11; SL 2007, ch 53, § 2.



§ 10-6-35.2 Discretionary formula for reduced taxation of new structures and additions--Partially constructed structures.

10-6-35.2. Discretionary formula for reduced taxation of new structures and additions--Partially constructed structures. Any structure classified pursuant to § 10-6-35.1, 10-6-35.21, 10-6-35.22, 10-6-35.24, or 10-6-35.25 shall, following construction, be valued for taxation purposes in the usual manner. However, the board of county commissioners of the county where the structure is located, may adopt any formula for assessed value to be used for tax purposes. The formula may include for any or all of the five tax years following construction all, any portion or none of the assessed valuation for tax purposes. The board of county commissioners of the county where the structure is located may, if requested by the owner of the structure, not apply the discretionary formula and the full assessment shall be made without application of the formula. In waiving the formula for the structure of one owner, the board of county commissioners is not prohibited from applying the formula for subsequent new structures. The assessed valuation during any of the five years may not be less than the assessed valuation of the property in the year preceding the first year of the tax years following construction.

Any structure that is partially constructed on the assessment date may be valued for tax purposes pursuant to this section and the valuation may not be less than the assessed valuation of the property in the year preceding the beginning of construction. During any period of time that the property is valued for tax purposes pursuant to this section, the period of time may include the years when the property is partially constructed.

Thereafter the property shall be assessed at the same percentage as is all other property for tax purposes.

Source: SL 1970, ch 81, § 2; SL 1974, ch 91, § 3; SL 1977, ch 82, § 1; SL 1986, ch 84; SL 1987, ch 85; SL 1991, ch 83, § 1; SL 1993, ch 85, § 3; SL 1994, ch 78, § 1; SL 1994, ch 79, § 3; SL 2000, ch 42, § 12.



§ 10-6-35.3 Pollution standards to qualify for construction tax incentive.

10-6-35.3. Pollution standards to qualify for construction tax incentive. No real property shall qualify for this new construction tax incentive if the structure fails to comply with all air and water pollution laws and standards which are enacted and may be enacted from time to time by the State of South Dakota.

Source: SL 1970, ch 81, § 3.



§ 10-6-35.4 Municipal adoption of reduction for new property.

10-6-35.4. Municipal adoption of reduction for new property. If the board of county commissioners of a county has not adopted a formula pursuant to § 10-6-35.2 or 10-6-55, the governing board of a municipality where the structures defined in §§ 10-6-35.1, 10-6-35.24, 10-6-35.25, and 10-6-54 are located, or within three miles of the corporate limits of the municipality may in their discretion adopt all or any part of the formula for assessed value pursuant to § 10-6-35.2 or 10-6-55.

Source: SL 1974, ch 91, § 2; SL 1977, ch 82, § 2; SL 1993, ch 82, § 3; SL 1993, ch 85, § 4; SL 1994, ch 79, § 4.



§ 10-6-35.5 to 10-6-35.7. Repealed.

10-6-35.5 to 10-6-35.7. Repealed by SL 1978, ch 74, § 12.



§ 10-6-35.8 to 10-6-35.18. Repealed.

10-6-35.8 to 10-6-35.18. Repealed by SL 2010, ch 47, §§ 8 to 18.



§ 10-6-35.19 Nonresidential property--Increased value due to reconstruction or renovation--Special classification.

10-6-35.19. Nonresidential property--Increased value due to reconstruction or renovation--Special classification. Any commercial, industrial, and nonresidential agricultural real property which increases more than ten thousand dollars in true and full value as a result of reconstruction or renovation of structures is specially classified for purposes of taxation.

The increase in true and full value resulting from the reconstruction or renovation of qualifying property shall be given tax treatment in the manner provided for in § 10-6-35.2.

Source: SL 1980, ch 73; SL 1981, ch 80; SL 1989, ch. 82, § 41; SL 2000, ch 42, § 13.



§ 10-6-35.20 Tax credit allowed for system producing ethyl alcohol fuel--Fuel for resale excluded.

10-6-35.20. Tax credit allowed for system producing ethyl alcohol fuel--Fuel for resale excluded. An owner of real property is entitled to a property tax assessment credit for a renewable energy resource system that produces ethyl alcohol for use as fuel. Such fuel may be consumed anywhere subject to the limitation provided for in § 10-6-35.10.

Source: SL 1980, ch 84, § 5.



§ 10-6-35.21 New nonresidential agricultural structures and additions specifically classified for tax purposes.

10-6-35.21. New nonresidential agricultural structures and additions specifically classified for tax purposes. Any new nonresidential agricultural structure, or addition to an existing structure, which new structure or addition has a true and full value of ten thousand dollars or more, added to real property is specifically classified for the purpose of taxation.

Source: SL 1987, ch 84, § 2; SL 1989, ch. 82, § 41; SL 2000, ch 42, § 14.



§ 10-6-35.22 New industrial or commercial structures, additions, renovation, or reconstruction specifically classified for tax purposes.

10-6-35.22. New industrial or commercial structures, additions, renovation, or reconstruction specifically classified for tax purposes. All new industrial or commercial structures or additions, renovation, or reconstruction to existing structures, which new structures or additions, renovation, or reconstruction have a full and true value of thirty thousand dollars or more, located within a designated urban renewal area as defined in § 11-8-4, are specifically classified for the purpose of taxation.

Source: SL 1987, ch 84, § 3; SL 1988, ch 87.



§ 10-6-35.23 Adoption of assessed value formula by governing board of improvement district.

10-6-35.23. Adoption of assessed value formula by governing board of improvement district. If the board of county commissioners of a county has not adopted a formula pursuant to § 10-6-35.2, the governing board of an improvement district wherein structures, as defined in § 10-6-35.1, are located may in its discretion adopt all or any part of the formula for assessed value pursuant to § 10-6-35.2.

Source: SL 1991, ch 64, § 10.



§ 10-6-35.24 New commercial structures and additions specifically classified for tax purposes.

10-6-35.24. New commercial structures and additions specifically classified for tax purposes. Any new commercial structure, except a commercial residential structure, or addition to an existing structure, which new structure or addition has a true and full value of thirty thousand dollars or more, added to real property is specifically classified for the purpose of taxation.

Source: SL 1993, ch 85, § 2; SL 1994, ch 79, § 1; SL 2000, ch 42, § 15.



§ 10-6-35.25 New commercial structures and additions specifically classified for tax purposes.

10-6-35.25. New commercial structures and additions specifically classified for tax purposes. Any new commercial residential structure, or addition to an existing structure, which new structure or addition has a true and full value of thirty thousand dollars or more, added to real property is specifically classified for the purpose of taxation. For purposes of this section, a commercial residential structure shall contain four or more units .

Source: SL 1994, ch 79, § 2; SL 2000, ch 42, § 16.



§ 10-6-36 Real property to be viewed--Entry of values for land, improvements and total.

10-6-36. Real property to be viewed--Entry of values for land, improvements and total. The director of equalization shall actually view, when practicable, and determine the true and full value of each tract or lot of real property listed for taxation, and shall enter the value thereof in one column, and the value of all improvements or structures thereon in another column, opposite each description of property, also the total value of the same including improvements and structures.

Source: SL 1897, ch 28, § 30; RPolC 1903, § 2089; SL 1913, ch 21; RC 1919, § 6708; SDC 1939, § 57.0331; SL 1989, ch. 82, § 41.



§ 10-6-36.1 Unrecorded improvements to real property--Notification of value to county auditor.

10-6-36.1. Unrecorded improvements to real property--Notification of value to county auditor. If the director of equalization finds improvements to real property when assessing such property for tax purposes, and if the improvements are not recorded in the director's records for such property and the improvements were not made in the year immediately preceding the assessment date, the director shall notify the county auditor of the value of such improvements and the date when the improvements were added to the real property.

Source: SL 1989, ch 85, § 1.



§ 10-6-36.2 Improvements to which provisions not applicable--Petition and hearing prior to notification of auditor.

10-6-36.2. Improvements to which provisions not applicable--Petition and hearing prior to notification of auditor. The provisions of §§ 10-6-36.1 to 10-6-36.3, inclusive, may not be applied to improvements to real property made two or more years prior to the assessment date unless the owner of the real property willfully hid or attempted to hide the improvements from the director of equalization for the purpose of evading the taxation of such improvements. Before the director of equalization may notify the county auditor of improvements made two or more years prior to the assessment date, the director shall petition the circuit court where such real property is located. The court shall hold a hearing on such petition and shall determine if the owner of the real property hid or attempted to hide the improvements for the purpose of evading the taxation of such improvements. The court shall provide reasonable notice of the hearing to the director of equalization and the owner of such real property. The director of equalization and the owner of the real property shall be given opportunity to present evidence and be represented by counsel.

Source: SL 1989, ch 85, § 1A.



§ 10-6-36.3 Petition for reversal of director's decision--Notice and hearing.

10-6-36.3. Petition for reversal of director's decision--Notice and hearing. Any person whose improvements are added to the tax roll pursuant to §§ 10-6-36.1 to 10-6-36.3, inclusive, but feels that the improvements were not added to the property tax roll in the year the improvements should have been added because of poor assessment practices, may petition the circuit court where such real property is located for a reversal of the director of equalization's decision. The court shall hold a hearing on such petition and shall determine if poor assessment practice was the reason the improvements were not added to the tax roll in the year such improvements should have been added. The court shall provide reasonable notice of the hearing to the director of equalization and the owner of such real property. The director of equalization and the owner of the real property shall be given opportunity to present evidence and be represented by counsel.

Source: SL 1989, ch 85, § 1B.



§ 10-6-37 Railroad and highway rights-of-way deducted in valuing land.

10-6-37. Railroad and highway rights-of-way deducted in valuing land. The county director of equalization shall, in assessing lands for taxation through or over which any railroad or public highway runs, deduct from the entire area of such land the amount of land embraced within the limits of the right-of-way of such railroad or public highway, and assess to the owner of such land through or over which such right-of-way or other highway extends, only the amount of such land less the amount so deducted. This section does not apply to highways running upon section lines.

Source: SL 1890, ch 24, § 1; RPolC 1903, § 2096; RC 1919, § 6715; SDC 1939, § 57.0335; SL 1989, ch 82, § 30.



§ 10-6-38 Real estate list included in assessment lists, rolls, and book--Contents.

10-6-38. Real estate list included in assessment lists, rolls, and book--Contents. The assessment lists, rolls, and book shall contain a list of all the taxable lands in the county in numerical order, beginning with the lowest numbered section in the lowest numbered township in the lowest numbered range in the county, and ending with the highest numbered section, township, and range, with the number of acres in each tract set opposite the same in a column provided for that purpose, and the assessed value thereof in another column, and the name of the owner or person listing the same in another column, with the columns of acres and values footed up. Also stating the number of the school and road district in which such property and the owner thereof is situated: provided that where the district has no board of equalization, such assessment roll shall be delivered to the county auditor.

Source: PolC 1877, ch 28, § 26; SL 1881, ch 118, § 2; SL 1883, ch 98, § 1; CL 1887, § 1582; RPolC 1903, § 2101; RC 1919, § 6718; SDC 1939, § 57.0344.



§ 10-6-39 Form for real estate list.

10-6-39. Form for real estate list. The list required by § 10-6-38 shall be as nearly as practicable in the following form:

RETURN OF TAXABLE LANDS IN ________ COUNTY, SOUTH DAKOTA,
AS ASSESSED FOR THE YEAR 20____



§ 10-6-40 Equalization director's affidavit attached to real estate list.

10-6-40. Equalization director's affidavit attached to real estate list. Each director of equalization or deputy director shall take and subscribe an oath, which shall be certified by the county auditor or other officer administering the same, and attach to the return which he is required to make, in the following form:

I, __________, director of equalization for the ________________of ________________in __________ county, in the State of South Dakota, do solemnly swear (or affirm), that the return to which this is attached contains a correct description of each parcel of real property within such municipality, township, or assessment district, as far as I have been able to ascertain the same; that the value attached to each parcel in such return is, as I verily believe, the full and true cash value thereof; that in no case have I knowingly omitted to demand a statement of the description and value of all the real property which I am required by law to list, or in any way connived at any violation or evasion of any of the requirements of the law in relation to the listing and valuing of real property.

Source: SL 1899, ch 40, § 3; RPolC 1903, § 2102; RC 1919, § 6719; SDC 1939, § 57.0344; SL 1989, ch. 82, § 41; SL 1992, ch 60, § 2.



§ 10-6-41 , 10-6-42. Repealed.

10-6-41, 10-6-42. Repealed by SL 1992, ch 80, §§ 49, 50.



§ 10-6-43 Looseleaf records and card systems authorized--Validation of records previously used.

10-6-43. Looseleaf records and card systems authorized--Validation of records previously used. The use of looseleaf books and records, lists, card systems, auxiliary and miscellaneous records, in lieu of the equalization director's or assessment books, as tax records, in the office of the county auditor and treasurer, is hereby authorized and the use of such looseleaf books and records, lists, card systems, auxiliary and miscellaneous records, prior to July 1, 1951, is hereby legalized and validated. The form of the tax assessment records herein authorized shall be approved by the secretary of revenue. The use of such records herein authorized prior to July 1, 1951, shall not be deemed or considered an irregularity or defect in any court in any proceeding to recover real or personal property sold for taxes, or to invalidate or cancel any tax sale certificate, tax deed, or other tax sale proceeding.

Source: SL 1951, ch 460; SDC Supp 1960, § 57.0352; SL 1989, ch. 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-44 Delivery to boards of equalization of assessment books, lists, rolls and returns--Open to public inspection.

10-6-44. Delivery to boards of equalization of assessment books, lists, rolls and returns--Open to public inspection. In districts having local boards of equalization each director of equalization shall, on or before the third Monday in March, annually make out and deliver to the clerk of the local board, or if there is no local board of equalization, then to the county auditor, the assessment books, lists, rolls, looseleaf books and records, lists, card system, auxiliary and miscellaneous records, and returns herein provided for. Such books, lists, rolls, and returns are open to public inspection by all interested persons, until the following Saturday.

Source: SDC 1939, § 57.0345; SL 1951, ch 436; SL 1969, ch 262, § 3; SL 1979, ch 66, § 5; SL 1989, ch 82, § 41; SL 1991, ch 84; SL 1994, ch 74, § 2; SL 2001, ch 49, § 2.



§ 10-6-45 Repealed.

10-6-45. Repealed by SL 1992, ch 80, § 51.



§ 10-6-46 , 10-6-47. Repealed.

10-6-46, 10-6-47. Repealed by SL 1972, ch 56, § 2.



§ 10-6-48 Repealed.

10-6-48. Repealed by SL 1992, ch 80, § 52.



§ 10-6-49 Repealed.

10-6-49. Repealed by SL 2011, ch 51, § 1.



§ 10-6-50 Notice of assessment--Use of uniform information.

10-6-50. Notice of assessment--Use of uniform information. The director of equalization shall mail or transmit electronically a notice of assessment to each property owner not later than March first. The secretary of revenue shall prescribe uniform information which shall be used by the director of equalization for notification of property owners as required by this section.

Source: SL 1988, ch 88; SL 1989, ch 88, § 1; SL 1993, ch 86, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 61, § 1.



§ 10-6-51 Counties not in compliance--Basis of request for and issuance of certificate of compliance.

10-6-51. Counties not in compliance--Basis of request for and issuance of certificate of compliance. Any county not in compliance with the provisions of this chapter may request the secretary of revenue to issue a certificate of compliance if significant changes in market conditions occurred during the previous two years or if the county is in the process of a county-wide reappraisal, at least sixty percent of the properties in the county have been reappraised within the previous three years and the reappraisal is scheduled for completion without undue delay. The secretary may issue a certificate of compliance if he determines that the failure to comply with the standards was through no fault of the assessment practices in the county.

Source: SL 1990, ch 71, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-52 , 10-6-53. Repealed.

10-6-52, 10-6-53. Repealed by SL 2000, ch 42, §§ 17, 18.



§ 10-6-54 Classification for new structures or additions or renovations in redevelopment neighborhood.

10-6-54. Classification for new structures or additions or renovations in redevelopment neighborhood. Any new residential structure, or any addition to or renovation of an existing structure, located within a redevelopment neighborhood established pursuant to § 10-6-56 which new structure, addition, or renovation has a true and full value of five thousand dollars or more, added to real property is specifically classified for the purpose of taxation. The structure shall be located in an area defined and designated as a redevelopment neighborhood based on conditions provided in § 11-7-2 or 11-7-3.

Source: SL 1993, ch 82, § 1; SL 2000, ch 42, § 19; SL 2003, ch 51, § 1.



§ 10-6-55 Adoption of formula for assessed value of structures classified pursuant to § 10-6-54.

10-6-55. Adoption of formula for assessed value of structures classified pursuant to § 10-6-54. Any structure classified pursuant to § 10-6-54 shall, following construction, be valued for taxation purposes in the usual manner. However, after notice to the governing body of each municipality within the county, the board of county commissioners of the county where the structure is located, may, in the board's discretion, adopt any formula for assessed value to be used for tax purposes. The formula may include for any or all of the five tax years following construction all, any portion or none of the assessed valuation for tax purposes. The assessed valuation during any of the five years may not be less than the assessed valuation of the property in the year preceding the first year of the tax years following construction. Any structure that is partially constructed on the assessment date may be valued for tax purposes pursuant to this section and the valuation may not be less than the assessed valuation of the property in the year preceding the beginning of construction. During any period of time that the property is valued for tax purposes pursuant to this section, the period of time may include the years when the property is partially constructed. Thereafter the property shall be assessed at the same percentage as is all other property for tax purposes.

Source: SL 1993, ch 82, § 2; SL 2000, ch 42, § 20.



§ 10-6-56 Boundaries of redevelopment neighborhood.

10-6-56. Boundaries of redevelopment neighborhood. The board of county commissioners or the municipal governing body which approves the adoption of a reduced valuation pursuant to §§ 10-6-54 and 10-6-55 shall by ordinance identify the exact boundaries of the redevelopment neighborhood where such reduced valuation will be available.

Source: SL 1993, ch 82, § 2A.



§ 10-6-57 Standards for redevelopment neighborhood property within municipality.

10-6-57. Standards for redevelopment neighborhood property within municipality. Any property located in any redevelopment neighborhood which is located within the corporate limits of a municipality and valued pursuant to this chapter shall meet any standards as set by the governing body of the municipality.

Source: SL 1993, ch 82, § 4.



§ 10-6-58 to 10-6-65. Repealed.

10-6-58 to 10-6-65. Repealed by SL 1998, ch 53, §§ 1 to 8.



§ 10-6-66 Classification of certain residential property.

10-6-66. Classification of certain residential property. Real property that is zoned residential which is platted and improved with the necessary infrastructure to allow for future residential construction and which is owned by the person or corporation who developed the real property is specifically classified for the purpose of taxation.

Source: SL 1993, ch 81, § 12.



§ 10-6-66.1 Transferred.

10-6-66.1. Transferred to § 10-13-39.1.



§ 10-6-67 Valuation of certain residential property.

10-6-67. Valuation of certain residential property. Property classified pursuant to § 10-6-66 shall be valued for taxation purposes in the usual manner. However, the board of county commissioners of the county where the property is located may, in the board's discretion, adopt any formula for assessed value to be used for tax purposes. The formula may include for any or all of the five tax years following the filing of the plat for the subdivision all, any portion or none of the assessed valuation for tax purposes. The assessed valuation during any of the five years may not be less than the assessed valuation of the property in the year preceding the first year of the tax years following the filing of the plat for the subdivision. The board of county commissioners of a county where property classified pursuant to § 10-6-66 is located may, in the board's discretion, if requested by the owner of the property, not apply the discretionary formula and the full assessment shall be made without application of the formula. In waiving the formula for the property of one owner, the board of county commissioners is not prohibited from applying the formula for subsequent property.

Source: SL 1993, ch 81, § 13; SL 2000, ch 42, § 21.



§ 10-6-68 Repealed.

10-6-68. Repealed by SL 2000, ch 42, § 22.



§ 10-6-69 Repealed.

10-6-69. Repealed by SL 1998, ch 50, § 1.



§ 10-6-70 Transferred.

10-6-70. Transferred to § 10-21-36.



§ 10-6-71 Transferred.

10-6-71. Transferred to § 10-21-37.



§ 10-6-72 Transferred.

10-6-72. Transferred to § 10-21-38.



§ 10-6-73 Transferred.

10-6-73. Transferred to § 10-21-39.



§ 10-6-74 Repealed.

10-6-74. Repealed by SL 2008, ch 44, § 4, eff. July 1, 2014.



§ 10-6-75 Notice to real property owners of certain increases in assessed valuation--Contents--Promulgation of rules.

10-6-75. Notice to real property owners of certain increases in assessed valuation--Contents--Promulgation of rules. If the assessed valuation of any real property increases by more than twenty percent in a year, the director of equalization shall provide written notice to the property owner, unless the property was subject to an addition, improvement, or change in use or classification. The written notice shall provide:

(1) Notification of the current assessed valuation, the prior year's assessment, and the percentage increase of the assessed valuation;

(2) A statement that the director of equalization will provide to the property owner, upon request, sales of comparable property or other information supporting the increased assessed valuation; and

(3) Information about the appeal process.

The secretary of the Department of Revenue may promulgate rules, pursuant to chapter 1-26, concerning the form and content of the notice.

Source: SL 2007, ch 46, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-76 Use of arms-length sales of nonagricultural and owner-occupied property to value other real property.

10-6-76. Use of arms-length sales of nonagricultural and owner-occupied property to value other real property. If any nonagricultural or owner-occupied property sells for more than one hundred fifty percent of its assessed value after November 1, 2008, the sale of such property shall be used to value other real property if the sale is an arms-length transaction. However, for the taxable valuation for the taxes payable in 2011, 2012, 2013, 2014, and 2015, no nonagricultural or owner-occupied property's valuation may increase more than five percent per year because of such sales. The sales of nonagricultural and owner-occupied property may only be used in a sales ratio study as allowed by this section.

Source: SL 2008, ch 44, § 1.



§ 10-6-77 Limitation on increase and decrease of taxable value of cropland and noncropland.

10-6-77. Limitation on increase and decrease of taxable value of cropland and noncropland. For the taxes payable in 2014, 2015, 2016, 2017, 2018, and 2019, the total taxable value of cropland within any county may not increase or decrease more than:

(1) Fifteen percent in any year, if the county is less than thirty percent from its full agricultural income value;

(2) Twenty percent in any year, if the county is thirty percent or more but less than fifty percent from its full agricultural income value; and

(3) Twenty-five percent in any year, if the county is fifty percent or more from its full agricultural income value.

For the taxes payable in 2014, 2015, 2016, 2017, 2018, and 2019, the total taxable value of noncropland within any county may not increase or decrease more than:

(1) Fifteen percent in any year, if the county is less than thirty percent from its full agricultural income value;

(2) Twenty percent in any year, if the county is thirty percent or more but less than fifty percent from its full agricultural income value; and

(3) Twenty-five percent in any year, if the county is fifty percent or more from its full agricultural income value. (This section is repealed effective July 1, 2017 pursuant to SL 2008, ch 44, § 3, as amended by SL 2009, ch 40, § 4.)
Source: SL 2008, ch 44, § 2; SL 2009, ch 40, § 3; SL 2012, ch 62, § 1.



§ 10-6-78 Consideration of federal income tax credits in assessing property prohibited.

10-6-78. Consideration of federal income tax credits in assessing property prohibited. No county director of equalization may consider any federal income tax credit that is extended to the property owner under sections 38, 42, and 47 of the Internal Revenue Code as of January 1, 2001, for the purpose of assessing any real property. The provisions of this section are effective retroactively to November 1, 2008.

Source: SL 2009, ch 42, § 1, eff. Nov. 1, 2008.






Chapter 06A - Freeze On Assessments Of Dwellings Of Disabled And Senior Citizens

§ 10-6A-1 Definition of terms.

10-6A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Base year," for any property owner who reached sixty-five years of age or became disabled in or prior to 1981, the base year is 1977. For any property owner who reaches sixty-five years of age or becomes disabled after 1981, the base year is the year in which the property owner reaches the age of sixty-five or the year in which the property owner becomes disabled. In the case of a surviving spouse, the base year is the year that would have been the base year of the deceased spouse;

(2) "Base year assessment," the actual assessed value of a single-family dwelling in the base year or, at the applicant's election, a year subsequent to the base year. The applicant need not have been the owner of the dwelling during the base year;

(3) "Department," the South Dakota Department of Revenue;

(4) "Disabled," any person who receives or is qualified to receive monetary payments, pursuant to Title II, X, XIV, or XVI of the Social Security Act, as amended to January 1, 2008, for all or part of the year for which a property tax assessment freeze application is made;

(5) "Household," the association of persons who live in the same dwelling, sharing its furnishings, facilities, and accommodations, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(6) "Household income," all income received during the preceding calendar year by all persons of a household while members of the household;

(7) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as defined by § 10-1-47, and IRA disbursements, the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash public assistance and relief, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest, life insurance proceeds that exceed twenty thousand dollars, any gift or inheritance that exceeds five hundred dollars, proceeds from a court action, any sale of a personal item that exceeds five hundred dollars, foster care income, and workers' compensation;

(8) "Property owner," the owner of a dwelling as recorded by the register of deeds in the county where the dwelling is located. A joint tenant, an owner of a life estate, a beneficiary of a trust, and a vendee of a contract for deed as filed with the register of deeds in the county where the dwelling is located is considered to be an owner;

(9) "Real property tax assessment freeze," for tax purposes, the assessment of a single-family dwelling as recorded in the base year on the county assessment roll and held constant at that value;

(10) "Secretary," the secretary of the South Dakota Department of Revenue;

(11) "Single-family dwelling," a house, condominium apartment, or manufactured home as defined in § 32-3-1 that is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(12) "Surviving spouse," the spouse of a deceased property owner who has not remarried.
Source: SL 1980, ch 74, § 1; SL 1981, ch 81, § 1; SL 1981, ch 82; SL 1983, ch 69, § 1; SL 1990, ch 74, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 45, § 1; SL 2008, ch 46, § 1; SL 2009, ch 39, § 6; SL 2010, ch 45, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 48, § 6; SL 2012, ch 59, § 6; SL 2013, ch 42, § 6; SL 2014, ch 54, § 6; SL 2015, ch 62, § 6; SL 2016, ch 54, § 7.



§ 10-6A-2 Freeze on assessment of single-family dwellings--Conditions determining entitlement.

10-6A-2. Freeze on assessment of single-family dwellings--Conditions determining entitlement. Any person making an application under the provisions of this chapter is entitled to a real property tax assessment freeze upon the person's single-family dwelling if the following conditions are met. The person:

(1) Has a household income of less than twenty thousand dollars if the household is a single-member household or the person has a household income of less than twenty-five thousand dollars if the household is a multiple-member household; and

(2) Has been a property owner and a resident of South Dakota for at least one year; and

(3) Has resided for at least two hundred days of the previous calendar year in the single-family dwelling; and

(4) Has established a base year.

The surviving spouse of a person who has previously qualified is entitled to the real property tax assessment freeze if the surviving spouse meets the other conditions of this chapter.

Beginning on January 1, 2005, the household income listed in subdivision (1) of this section shall increase by the index factor. The index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or the annual percentage change in federal social security payments for the preceding year, whichever is greater.

Source: SL 1980, ch 74, § 2; SL 1981, ch 81, § 2; SL 1984, ch 65, § 1; SL 1990, ch 74, § 2; SL 1993, ch 87; SL 1998, ch 56, § 1; SL 2002, ch 50, § 1; SL 2004, ch 82, § 1, eff. Feb. 12, 2004; SL 2008, ch 45, § 2.



§ 10-6A-3 Ceiling on market value of dwelling--Exceptions--Value increased by index factor.

10-6A-3. Ceiling on market value of dwelling--Exceptions--Value increased by index factor. This chapter does not apply to a single-family dwelling with a full and true market value of one hundred fifty thousand dollars or more unless the applicant has received the freeze on assessments in a preceding year on the single-family dwelling. Beginning on January 1, 2008, the eligibility qualification value of the single-family dwelling provided in this section shall be annually increased by an index factor. The index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or the annual percentage change in federal social security payments for the preceding year, whichever is greater.

Source: SL 1980, ch 74, § 3; SL 1984, ch 65, § 2; SL 1996, ch 64; SL 2004, ch 82, § 2, eff. Feb. 12, 2004; SL 2007, ch 47, § 1.



§ 10-6A-4 Annual application for assessment freeze--Filing deadline--Forms--Petition for recalculation of taxes upon failure to meet deadline.

10-6A-4. Annual application for assessment freeze--Filing deadline--Forms--Petition for recalculation of taxes upon failure to meet deadline. The application for the real property tax assessment freeze provided under this chapter shall be annually submitted on or before April first on forms prescribed by the secretary of revenue. The form shall be made available to the county treasurer who shall, upon request of an applicant, assist the applicant in completing the form. The property owner shall sign the certificate under penalty of perjury. A person failing to comply with the April first deadline for the previous year, but otherwise qualifying for the real property tax assessment freeze provided under this chapter, may petition the board of county commissioners to recalculate the taxes based on the valuation the person would have received under this program and abate the difference in taxes.

Source: SL 1980, ch 74, § 4; SL 1981, ch 81, § 3; SL 1994, ch 74, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 39, § 1; SL 2008, ch 45, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6A-5 Applications to include supporting documents.

10-6A-5. Applications to include supporting documents. Application for the real property tax assessment freeze shall include such documentary evidence as the county treasurer deems necessary to assure validity of the claim.

Source: SL 1980, ch 74, § 5; SL 1981, ch 81, § 4.



§ 10-6A-6 County treasurer to determine eligibility.

10-6A-6. County treasurer to determine eligibility. The county treasurer shall make the final determination whether an applicant seeking the real property tax assessment freeze pursuant to this chapter is qualified.

Source: SL 1980, ch 74, § 6.



§ 10-6A-7 Certification of eligibility and income by treasurer--Freeze of assessment.

10-6A-7. Certification of eligibility and income by treasurer--Freeze of assessment. The county treasurer shall certify the eligibility and household income of each applicant to the county director of equalization of the county in which the dwelling of each applicant is located. Upon such certification, the director of equalization shall freeze the real property tax assessment.

Source: SL 1980, ch 74, § 7; SL 1981, ch 81, § 5.



§ 10-6A-7.1 Records of values of frozen assessments.

10-6A-7.1. Records of values of frozen assessments. A director of equalization shall maintain records showing the value at which property is frozen under provisions of this chapter. However, the director of equalization shall in addition reassess such property in the same manner as all other property and keep a record of that value.

Source: SL 1981, ch 81, § 7.



§ 10-6A-8 Repealed.

10-6A-8. Repealed by SL 1981, ch 81, § 6.



§ 10-6A-9 Denial of claim--Hearing before secretary of revenue--Appeals.

10-6A-9. Denial of claim--Hearing before secretary of revenue--Appeals. Any person aggrieved by the denial in whole or in part of relief claimed under the provisions of this chapter may, within thirty days after receiving notice of such denial by the county treasurer, demand and shall receive a hearing, upon notice, before the secretary on the question. The hearing shall be conducted and appeals allowed in the manner specified in chapter 1-26.

Source: SL 1980, ch 74, § 9.



§ 10-6A-10 Repealed.

10-6A-10. Repealed by SL 1995, ch 53, § 11.



§ 10-6A-11 Refund eligibility unaffected.

10-6A-11. Refund eligibility unaffected. Property tax relief granted through the provisions of this chapter shall not affect a person's eligibility for a refund of property taxes as provided for in chapter 10-18A or for a retail sales and service tax refund under the provisions of chapter 10-45A.

Source: SL 1980, ch 74, § 11.



§ 10-6A-12 False application for assessment freeze--Assessment--Lien--Three-year bar.

10-6A-12. False application for assessment freeze--Assessment--Lien--Three-year bar. Any person who receives a reduction in value due to false application for the real property tax assessment freeze by misrepresenting the facts as to the person's ownership or income shall be assessed the amount of tax reduction received due to the assessment freeze. The assessment is a perpetual lien on the property pursuant to § 10-21-33. The person is barred from receiving the assessment freeze reduction on any property in the state for the following three years.

Source: SL 2008, ch 45, § 4.






Chapter 06B - Property Tax Reduction From Municipal Taxes For The Elderly And Disabled

§ 10-6B-1 Definition of terms.

10-6B-1. Definition of terms. Terms used in this chapter mean:

(1) "Disabled," persons receiving or having qualified to receive monetary payments, pursuant to Title II, X, XIV, or XVI of the Social Security Act, as amended, and in effect on January 1, 1974, for all or part of the year for which a refund is claimed;

(2) "Head of household," a married person, a single person, a widow or widower, or a divorced person;

(3) "Household," the association of persons who live in the same dwelling, sharing its furnishings, facilities, and accommodations, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(4) "Household income," all income received by all persons of a household while members of the household;

(5) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as defined by § 10-1-47, and all nontaxable income, including the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash, public assistance and relief, not including relief granted under this chapter, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans' disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest received from the federal government or any of its instrumentalities, workers' compensation, and the gross amount of "loss of time" insurance, but not including gifts from nongovernmental sources, food stamps, or surplus foods or other relief in kind provided by a public agency less real estate taxes payable on the applicant's principal residence for the year in which application is made;

(6) "Single-family dwelling," a house, condominium apartment or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(7) "Tax year" or "taxable year," the year in which real property is assessed and the taxes levied thereon.
Source: SL 1987, ch 86, § 1; SL 2008, ch 46, § 2; SL 2009, ch 39, § 7; SL 2010, ch 45, § 7; SL 2011, ch 48, § 7; SL 2012, ch 59, § 7; SL 2013, ch 42, § 7; SL 2014, ch 54, § 7; SL 2015, ch 62, § 7; SL 2016, ch 54, § 8.



§ 10-6B-2 Adoption of chapter by governing board of municipality.

10-6B-2. Adoption of chapter by governing board of municipality. The governing board of a municipality may, by resolution, adopt the provisions of this chapter. Only taxes levied by the municipal government that has enacted a resolution adopting this chapter may be reduced pursuant to this chapter.

Source: SL 1987, ch 86, § 2.



§ 10-6B-3 Amount of reduction in income allowed for taxes paid.

10-6B-3. Amount of reduction in income allowed for taxes paid. The amount of the reduction in income allowed for taxes paid pursuant to subdivision 10-6B-1(5) shall be equal to the real property taxes paid on the principal residence of the claimant. If the residence is a single-family dwelling, then the amount of the reduction shall equal the taxes paid on the residence structure, platted lot upon which the structure is located or one acre, whichever is less, and the garage, whether attached or unattached. If the residence is not a single-family dwelling, then the reduction shall be equal to the amount of tax paid on or allocated to the structure and the platted lot upon which the structure is situated or one acre, whichever is less, used as a residence by the claimant including the garage, whether attached or unattached.

Source: SL 1987, ch 86, § 3.



§ 10-6B-4 Requirements for reduction of real property taxes due on single family dwelling.

10-6B-4. Requirements for reduction of real property taxes due on single family dwelling. Any person making application under the provisions of this chapter is entitled to a reduction of the real property taxes due on his single family dwelling according to the schedule provided in §§ 10-6B-6 and 10-6B-7, provided the following conditions are met:

(1) The head of a household is sixty-five years of age or older or is disabled, prior to January first of the year in which the real property is assessed and the taxes levied thereon;

(2) The person claiming a reduction has owned, either in fee or by contract purchase, and has resided in the real property for which the reduction is claimed for at least five years;

(3) A claim for reduction can only be made for a single family dwelling as defined in subdivision 10-6B-1(6).
Source: SL 1987, ch 86, § 4.



§ 10-6B-5 Survival of right to file claim.

10-6B-5. Survival of right to file claim. The right to file a claim under this chapter is personal to the claimant, and may not survive his death.

Source: SL 1987, ch 86, § 5.



§ 10-6B-6 Amount of reduction of real property taxes due for a single-member household.

10-6B-6. Amount of reduction of real property taxes due for a single-member household. The amount of reduction of real property taxes due for a single-member household made pursuant to this chapter shall be according to the following schedule:

If household income is

at least:



§ 10-6B-7 Amount of reduction of real property taxes due for a multiple-member household.

10-6B-7. Amount of reduction of real property taxes due for a multiple-member household. The amount of reduction of real property taxes due for a multiple-member household made pursuant to this chapter is according to the following schedule:



§ 10-6B-8 Eligibility of head of household for reduction--Requirements.

10-6B-8. Eligibility of head of household for reduction--Requirements. The head of household shall be eligible for a reduction computed pursuant to the schedule in § 10-6B-7 if each of the following conditions is satisfied:

(1) The head of household is a widow or widower;

(2) The dwelling upon which the reduction is claimed qualified for and received a reduction pursuant to § 10-6B-7 in the year immediately preceding the death of the deceased spouse;

(3) The head of household has continued to live in the same dwelling;

(4) The head of household has not remarried.
Source: SL 1987, ch 86, § 8.



§ 10-6B-9 Claims for reduction of real property taxes--Forms.

10-6B-9. Claims for reduction of real property taxes--Forms. Claims for a reduction of real property taxes under this chapter shall be made annually on or before April first upon forms prescribed by the secretary of revenue. Forms shall be made available to county treasurers who shall, upon request of a claimant, assist the claimant in completing the application.

Source: SL 1987, ch 86, § 9; SL 1994, ch 74, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6B-10 Applicant not required to record on application amount claimed--Reduction computed by county auditor.

10-6B-10. Applicant not required to record on application amount claimed--Reduction computed by county auditor. The applicant, at his election, is not required to record on his application the amount claimed by him. The reduction allowable to persons making the election shall be computed by the county auditor.

Source: SL 1987, ch 86, § 10.



§ 10-6B-11 Documentary evidence.

10-6B-11. Documentary evidence. Any application for a reduction shall include such documentary evidence as the county treasurer deems necessary to assure validity of the application.

Source: SL 1987, ch 86, § 11.



§ 10-6B-12 Claim for reduction signed and delivered to county auditor.

10-6B-12. Claim for reduction signed and delivered to county auditor. Any claim for a reduction shall be signed and delivered to the county auditor or his deputy in the county where the real property is located.

Source: SL 1987, ch 86, § 12.



§ 10-6B-13 Reduction of taxes by county treasurer.

10-6B-13. Reduction of taxes by county treasurer. The county treasurer shall reduce the taxes due and payable in the year next succeeding the year of application from any person eligible for a reduction under the provisions of this chapter.

Source: SL 1987, ch 86, § 13.



§ 10-6B-14 Protest of denial of reduction--Hearing.

10-6B-14. Protest of denial of reduction--Hearing. Any person aggrieved by the denial by the county treasurer in whole or in part of reduction claimed under this chapter, may within thirty days after receiving notice of such denial, demand and shall be entitled to a hearing, upon notice, before the county treasurer on the question.

Source: SL 1987, ch 86, § 14.



§ 10-6B-15 Denial of reduction because of refund or freeze.

10-6B-15. Denial of reduction because of refund or freeze. No person who receives a property tax refund under chapter 10-18A or a retail sales and service tax refund under chapter 10-45A or a real property tax assessment freeze under chapter 10-6A may be denied a property tax reduction under this chapter because of such refund or freeze.

Source: SL 1987, ch 86, § 15.






Chapter 07 - Additional Information Obtained By Assessors [Repealed]

CHAPTER 10-7

ADDITIONAL INFORMATION OBTAINED BY ASSESSORS [REPEALED]

[Repealed by SL 1982, ch 86, § 7; SL 1983, ch 70; SL 1992, ch 80, §§ 55 to 61]



Chapter 08 - Assessment Of Range Livestock [Repealed]

CHAPTER 10-8

ASSESSMENT OF RANGE LIVESTOCK [REPEALED]

[Repealed by SL 1982, ch 86, §§ 8, 9; SL 1992, ch 80, §§ 62 to 79]



Chapter 09 - Assessment Of Mobile Homes

§ 10-9-1 "Mobile home" defined.

10-9-1. "Mobile home" defined. As used in this chapter, unless the context otherwise plainly requires, "mobile home" means a mobile home as that term is defined in subdivision § 32-3-1(8).

Source: SL 1961, ch 450, § 1; SL 1965, ch 294, § 1; SL 1974, ch 92, § 3; SL 1987, ch 29, § 4.



§ 10-9-2 Assessment and taxation in lieu of other taxes--Exceptions.

10-9-2. Assessment and taxation in lieu of other taxes--Exceptions. All mobile homes, as defined in § 10-9-1, shall be valued, assessed, and taxed in the manner provided by this chapter, and the tax shall be in lieu of all other property taxes thereon. This chapter does not apply to mobile homes in inventory in the hands of dealers.

Source: SL 1961, ch 450, § 2; SL 1974, ch 92, § 1; SL 1979, ch 18, § 2; SL 1980, ch 75, § 1.



§ 10-9-3 Annual listing of mobile home with county director--Information and copy of title furnished.

10-9-3. Annual listing of mobile home with county director--Information and copy of title furnished. The owner of each mobile home shall, on or before the first day of February of each year, list the mobile home with the county director of equalization in the county where the mobile home is located. The owner shall also provide the director of equalization a copy of the valid title to the mobile home if not previously provided. The listing shall be on a form prescribed by the secretary of revenue and provided by the director of equalization and a copy thereof shall be furnished to the county auditor. The applicant shall state, under oath, his name; address; location of mobile home; manufacturer's name; or make of trailer; model; serial number; width; length; weight; and shall also furnish the name and number of the school district, or municipality and the county in which the mobile home is parked or occupied.

Source: SL 1961, ch 450, § 3; SL 1965, ch 294, § 2; SL 1979, ch 66, § 2; SL 1980, ch 76; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-9-3.1 Listing of mobile home on sale by dealer--Notation of taxes paid.

10-9-3.1. Listing of mobile home on sale by dealer--Notation of taxes paid. When a mobile home or manufactured home is sold by a licensed mobile home or manufactured home dealer, the dealer shall complete the mobile home or manufactured home listing form and send the completed form to the director of equalization of the county in which the mobile home or manufactured home was delivered. The form shall be sent within thirty days after the delivery of the mobile home or manufactured home. If current taxes have been paid, the selling mobile home or manufactured home dealer shall make a notation of such on the listing form under the signature of the taxpayer giving the county in which the taxes were paid and the decal number.

Source: SL 1968, ch 263, § 1; SL 1993, ch 88, § 1.



§ 10-9-3.2 Affidavit of taxes paid and registration of mobile home required for transfer of title.

10-9-3.2. Affidavit of taxes paid and registration of mobile home required for transfer of title. Any transfer or reassignment of a mobile home title shall be accompanied by an affidavit issued by the county treasurer of the county in which the mobile home is registered, stating that the current year's taxes are paid. No title will be transferred or license plate issued other than on a new mobile home registration until the taxes under § 10-9-3 are paid. No transfer of title shall be completed unless the mobile home is registered as provided in § 10-9-3.

Source: SL 1968, ch 263, § 2; SL 1972, ch 57, § 1; SL 1974, ch 93; SL 1976, ch 90.



§ 10-9-4 Period of exemption of mobile home bearing foreign license plate--Listing on acceptance of employment by occupant.

10-9-4. Period of exemption of mobile home bearing foreign license plate--Listing on acceptance of employment by occupant. A mobile home bearing a license plate issued by any state other than South Dakota is exempt from listing hereunder for a period of ninety days in any twelve-month period, provided no person occupying such mobile home is employed in this state. When any person occupying a mobile home bearing a license plate issued by any state other than South Dakota accepts employment within this state, he shall within thirty days after the first day of such employment, list his mobile home as herein provided.

Source: SL 1961, ch 450, § 4.



§ 10-9-5 Failure to list mobile home as misdemeanor--Liability for tax--Penalty assessment.

10-9-5. Failure to list mobile home as misdemeanor--Liability for tax--Penalty assessment. Any owner who fails to list his mobile home, as required by this chapter, is guilty of a Class 2 misdemeanor. In addition he shall be required to pay the tax together with penalty and interest. Any person failing or neglecting to register his mobile home for taxation, shall in addition, be subject to the penalty of having added to his assessment the additional sum of five percent of such assessment for any period the registration is delinquent up to thirty days, and thereafter the additional sum of ten percent of such assessment.

Source: SL 1961, ch 450, § 13; SL 1970, ch 69; SL 1982, ch 86, § 10.



§ 10-9-6 Repealed.

10-9-6. Repealed by SL 2011, ch 52, § 1.



§ 10-9-7 Valuation of mobile homes.

10-9-7. Valuation of mobile homes. All mobile homes shall be valued and assessed by the county director of equalization in accordance with the provisions of this chapter, and in the same manner as such value and assessment is determined by the secretary of revenue. In determining the valuation of mobile homes, the director of equalization shall use a nationally recognized appraisal guide approved by the secretary of revenue.

Source: SL 1961, ch 450, § 6; SL 1965, ch 294, § 3; SL 1992, ch 81; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-9-8 Proration of tax on mobile homes taxable for part of year.

10-9-8. Proration of tax on mobile homes taxable for part of year. Mobile homes which are purchased during the year, or are moved into the State of South Dakota during the year and have not theretofore been listed as required by this chapter, shall be subject to taxation under this chapter on a pro rata basis, determined by the number of months remaining in the year. In making this determination, a period of less than one-half month shall be ignored and a period of one-half month or more shall be counted as a full month.

Source: SL 1961, ch 450, § 5.



§ 10-9-9 Levy of tax by application of mill rate.

10-9-9. Levy of tax by application of mill rate. The county auditor shall levy the tax by applying the mill rate of that district used for taxes payable during the current year on other property in the taxing district.

Source: SL 1961, ch 450, § 7; SL 1980, ch 75, § 2.



§ 10-9-10 Tax immediately payable--Deferred payment--Action on delinquencies.

10-9-10. Tax immediately payable--Deferred payment--Action on delinquencies. On May first, after the tax as computed as prescribed in § 10-9-9 has been assessed, one-half of the unpaid real estate tax is delinquent. However, any real estate tax totaling fifty dollars or less shall be paid in full on or before April thirtieth. If the other half of the real estate tax is not paid on or before October thirty-first of that year, that portion of the unpaid real estate tax is delinquent. If a mobile home is registered after October thirty-first, the taxes for that year shall be paid within thirty days. Any delinquent tax immediately becomes subject to the provisions of §§ 10-9-12, 10-9-13, and 10-9-13.1.

Source: SL 1961, ch 450, § 8; SL 1972, ch 57, § 2; SL 1985, ch 71, § 2; SL 1990, ch 75; SL 1999, ch 46, § 1.



§ 10-9-10.1 Removal of mobile home from state--Refund of tax on pro rata basis.

10-9-10.1. Removal of mobile home from state--Refund of tax on pro rata basis. The owner of a mobile home removed from the state, upon which the tax provided for in this chapter has been paid, may apply and receive on a pro rata basis from the county a refund determined by the number of months remaining in the year. If the owner opted to make two equal payments as provided for in § 10-9-10 and the mobile home is removed from the state prior to July first, the second payment of the mobile home tax is forgiven. In making the pro rata determination, a period of less than one-half month shall be ignored and a period of one-half month or more shall be counted as a full month.

Source: SL 1982, ch 90.



§ 10-9-11 Decalcomania issued to taxpayer--Display on mobile home--Failure to display, alteration and wrongful use as petty offense.

10-9-11. Decalcomania issued to taxpayer--Display on mobile home--Failure to display, alteration and wrongful use as petty offense. Upon valuation and assessment pursuant to this chapter, the county director of equalization shall issue to the taxpayer a decalcomania prescribed by the Department of Revenue, which shall indicate that the mobile home has been assessed for the current year. The mobile home owner shall thereafter prominently display the same on the right front of the mobile home. Failure to display this decalcomania or alteration or wrongful use thereof is a petty offense.

Source: SL 1961, ch 450, § 14; SL 1965, ch 294, § 4; SL 1974, ch 88, § 1; SL 1982, ch 86, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-9-12 Pecuniary penalty for delay in payment of tax.

10-9-12. Pecuniary penalty for delay in payment of tax. Any tax not paid within the period prescribed in § 10-9-10 is subject to a penalty of the Category G rate of interest as established in § 54-3-16. The penalty shall attach and be a charge upon the tax.

Source: SL 1961, ch 450, § 10; SL 1977, ch 83; SL 1981, ch 83; SL 1984, ch 319, § 37; SL 1985, ch 71, § 1; SL 1999, ch 53, § 1; SL 2000, ch 226, § 2.



§ 10-9-13 Lien of tax on mobile home--Collection of delinquent tax.

10-9-13. Lien of tax on mobile home--Collection of delinquent tax. This tax shall become a lien upon the mobile home assessed from and after the date of listing of the mobile home. If the taxpayer fails to pay within the period prescribed in § 10-9-10, the statutory remedies for the collection of delinquent taxes shall be applicable.

Source: SL 1961, ch 450, § 11; SL 1968, ch 263, § 3; SL 1992, ch 80, § 93.



§ 10-9-13.1 Time for collection of delinquent tax--Notification and publication--Distress warrant.

10-9-13.1. Time for collection of delinquent tax--Notification and publication--Distress warrant. The county treasurer shall collect the tax imposed by this chapter upon mobile homes and buildings located on leased sites within sixty days after the notification and publication as provided by §§ 10-22-1 and 10-22-2 that the taxes are delinquent is given to the owner and conditional vendor. However, no distress warrant may be issued unless the owner and conditional vendor received notice of the delinquency at least forty-five days prior to the issuance of the distress warrant.

Source: SL 1968, ch 263, § 4; SL 2000, ch 47, § 1.



§ 10-9-14 Distribution of taxes collected.

10-9-14. Distribution of taxes collected. All taxes collected hereunder shall be distributed by the county treasurer on the same basis as taxes on other property.

Source: SL 1961, ch 450, § 12; SL 1980, ch 75, § 3.



§ 10-9-15 Payment under protest and appeal to board of equalization.

10-9-15. Payment under protest and appeal to board of equalization. Nothing in this chapter shall be construed to prevent the payment under protest of any tax hereunder assessed and appeal to the appropriate board of equalization in the manner provided by law at the next annual meeting of said board.

Source: SL 1961, ch 450, § 9.



§ 10-9-15.1 Collection of taxes on mobile homes removed from county.

10-9-15.1. Collection of taxes on mobile homes removed from county. The county treasurer shall proceed to collect the taxes upon mobile homes assessed for the current year whenever such property is removed or about to be removed from the county or state or when in the opinion of the county treasurer the owner or owners, or person in charge or control of such mobile home performs any act which would have a tendency to hinder, delay or prejudice the collection of such taxes. The county treasurer shall collect such taxes regardless of whether such taxes have been levied or placed upon the duplicate tax list of the county.

Source: SL 1992, ch 80, § 95.






Chapter 09A - Assessment Of Machinery And Equipment [Repealed]

CHAPTER 10-9A

ASSESSMENT OF MACHINERY AND EQUIPMENT [REPEALED]

[Repealed by SL 1992, ch 80, §§ 96 to 105]



Chapter 10 - Classification And Valuation Of Real Estate

TITLE 10

TAXATION

Chapter

01. Department Of Revenue
02. State Board Of Equalization [Repealed]
03. County Directors Of Equalization
04. Property Subject To Taxation
05. Situs Of Property For Taxation
06. Annual Assessment Of Property
06A. Freeze On Assessments Of Dwellings Of Disabled And Senior Citizens
06B. Property Tax Reduction From Municipal Taxes For The Elderly And Disabled
07. Additional Information Obtained By Assessors [Repealed]
08. Assessment Of Range Livestock [Repealed]
09. Assessment Of Mobile Homes
09A. Assessment Of Machinery And Equipment [Repealed]
10. Classification And Valuation Of Real Estate
10A. Taxation Of Severed Mineral Interests [Repealed]
11. Equalization, Review And Correction Of Assessments
12. State And Local Property Tax Levies
12A. Tax Collection Agreements With Indian Tribes
12B. Limitation On Property Taxes [Repealed]
13. Property Tax Relief
13A. Property Tax Replacement Distributions [Repealed]
14. Taxation Of Grain And Seed [Repealed]
14A. Taxation Of Cattle And Sheep [Repealed]
15. Taxation Of Honey And Sugar Beets [Repealed]
16. Taxation Of Moneys And Credits [Repealed]
17. Property Tax Lists
18. Property Tax Abatement And Refunds
18A. Property Tax Refund For Aged And Disabled Persons
19. Lien Of Property Tax [Repealed]
20. Removal Of Taxable Property
21. Payment And Receipt Of Property Taxes
22. Collection Of Delinquent Property Taxes
23. Sale Of Real Property For Taxes And Assessments
24. Redemption From Tax Sales
25. Tax Deeds
26. Scavenger Tax Law
27. Actions For Refund And Invalidation Of Taxes
28. Taxation Of Railroad Operating Property
29. Taxation Of Airline Flight Property
30. Taxation Of Sleeping-Car Companies [Repealed]
31. Taxation Of Private Car-Line Companies [Repealed]
32. Taxation Of Express Companies [Repealed]
33. Taxation Of Telephone Companies
33A. Taxation Of Telecommunications Companies
34. Taxation Of Telegraph Companies [Repealed]
35. Taxation Of Electric, Heating, Water And Gas Companies



Chapter 10A - Taxation Of Severed Mineral Interests [Repealed]

CHAPTER 10-10A

TAXATION OF SEVERED MINERAL INTERESTS [REPEALED]

[Repealed by SL 1988, ch 85, §§ 7 to 19]



Chapter 11 - Equalization, Review And Correction Of Assessments

§ 10-11-1 County auditor to add omitted property to assessment rolls.

10-11-1. County auditor to add omitted property to assessment rolls. It shall be the duty of the county auditor of each county after delivery of the assessment rolls by the director of equalization to his office on September fifteenth of each year to add omitted property to the assessment rolls, as provided by §§ 10-11-2 to 10-11-8, inclusive.

Source: SL 1955, ch 422, § 26; SL 1957, ch 477, § 14; SDC Supp 1960, § 57.03A14.



§ 10-11-2 Correction of assessment rolls by addition of property and valuation.

10-11-2. Correction of assessment rolls by addition of property and valuation. Whenever the county auditor shall discover or receive credible information, or if he shall have reason to believe that any real property has from any cause been omitted, in whole or in part, in the assessment of any year or number of years, he shall proceed to correct the assessment rolls and add such property thereto, with the valuation.

Source: SL 1897, ch 28, § 40; RPolC 1903, § 2106; RC 1919, § 6723; SL 1919, ch 110, § 1; SDC 1939, § 57.0346; SL 1992, ch 80, § 106.



§ 10-11-3 Notice to property owner or occupant to show cause before addition of property to assessment rolls.

10-11-3. Notice to property owner or occupant to show cause before addition of property to assessment rolls. If the person claiming to own the property referred to in § 10-11-2, or occupying it, or in possession thereof, resides in the county and is not present, the county auditor shall give such person notice in writing of his action in adding such property to the assessment rolls, describing it in general terms, and requiring such person to appear before him at his office at a specified time within fifteen days after giving such notice, and to show cause, if any, why such property should not be added to the assessment rolls.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346.



§ 10-11-4 Addition of property and valuation after failure of owner to show cause against assessment.

10-11-4. Addition of property and valuation after failure of owner to show cause against assessment. If the party notified as provided by § 10-11-3 does not appear, or if he appears and fails to show any good and sufficient cause why such assessment shall not be made, the same shall be made, and the county auditor shall charge such property and the owner thereof with the amount of taxes thereon, and enter such valuation and taxes so extended on the tax list of the year for which such omitted property is liable, and to enable him to do so he is invested with all the powers of directors of equalization under this title.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346; SL 1989, ch. 82, § 41.



§ 10-11-5 Addition of omitted tax to tax list_Certification to County Treasurer_Warrant for Collection_Evidence Filed by County Auditor .

10-11-5. Addition of omitted tax to tax list_Certification to County Treasurer_Warrant for Collection_Evidence Filed by County Auditor. The county auditor shall upon completing such assessment and extending the tax thereon, immediately make the necessary entries upon the proper tax lists which are in his possession, to add the omitted tax, and as to such tax lists as are in possession of the county treasurer he shall immediately certify to such county treasurer the name of the owner, the value of the property so assessed, and the year or years for which such assessment is made, the name or number of the school district and the name of the township or municipality in which such property is located, and the amount of tax extended against the same, and if such assessment be upon any tract or tracts of real property, a legal description of same must be given, and there shall be attached to said certificate a warrant for the collection of such taxes, and the county auditor shall, in all cases, file in his office a statement of the facts or evidence on which he made such correction or additional assessment.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346; SL 1992, ch 60, § 2.



§ 10-11-6 Notice mailed to taxpayer of addition of omitted property.

10-11-6. Notice mailed to taxpayer of addition of omitted property. The county auditor so entering such omitted property for taxation shall, at the time of entering the same on the tax rolls, deposit in the United States mails, properly addressed to the taxpayer against whom the assessment is made, a notice of said assessment.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346.



§ 10-11-7 Entry of omitted taxes on duplicate tax list--Collection.

10-11-7. Entry of omitted taxes on duplicate tax list--Collection. The county treasurer shall, upon receipt of the certificate described by § 10-11-5, enter said assessment and the taxes so extended upon the duplicate tax list for such year or years, and proceed to collect the same in the manner provided by law for the collection of other taxes.

Source: SL 1919, ch 110, § 3; SDC 1939, § 57.0346.



§ 10-11-8 Power of state department to direct addition of omitted property--Procedure.

10-11-8. Power of state department to direct addition of omitted property--Procedure. Nothing in §§ 10-11-2 to 10-11-7, inclusive, shall in any manner deprive the Department of Revenue or its proper official of the right to require county auditors to place upon the assessment rolls omitted property which may have escaped assessment and taxation in the current or previous years, and in which event the procedure prescribed in said sections shall be followed by the county auditor upon receiving proper information and order from the secretary of revenue.

Source: SDC 1939, § 57.0346; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-9 Change of assessment roll or tax list to correct error in name of taxpayer, description or quantity of real property.

10-11-9. Change of assessment roll or tax list to correct error in name of taxpayer, description or quantity of real property. If on any assessment roll or tax list there be any error in the name of the person assessed or taxed, the name may be changed and the tax collected from the person intended, if he be taxable and can be identified by the director of equalization or county treasurer. If there shall be any error in the description or quantity of real property assessed or taxed such error may in like manner be corrected and the tax collected in the proper amount as determined by computation.

Source: SL 1897, ch 28, § 96; RPolC 1903, § 2159; RC 1919, § 6771; SL 1921, ch 126, § 1; SDC 1939, § 57.1002; SL 1989, ch. 82, § 41.



§ 10-11-10 Change of tax lists to correct error in computation or extension.

10-11-10. Change of tax lists to correct error in computation or extension. If any error appears in the computation or extension of the amount of any tax the county treasurer shall notify the county auditor who shall forthwith correct the original and duplicate tax lists and the correct amount shall then be collected by the treasurer.

Source: SDC 1939, § 57.1002.



§ 10-11-11 Change of assessment and tax lists to add omitted property discovered by treasurer.

10-11-11. Change of assessment and tax lists to add omitted property discovered by treasurer. When the county treasurer, after the tax list is committed to him, shall ascertain that any land or other property is omitted, he shall report the fact to the county auditor, who, upon being satisfied thereof, shall enter the same upon his assessment list and assess the value, and the treasurer shall enter it upon the tax list and collect the tax as in other cases.

Source: SL 1897, ch 28, § 96; RPolC 1903, § 2159; RC 1919, § 6771; SL 1921, ch 126, § 1; SDC 1939, § 57.1002.



§ 10-11-12 Form of amendments to tax lists.

10-11-12. Form of amendments to tax lists. In all such cases of addition, correction, or other amendment of the tax lists, the fact that the same was made as an addition, correction, or amendment shall be made and the date of making the same shall be entered in the "remarks" or other appropriate column of the tax list. The original entries in such cases shall be left standing, but interlined and the new or corrected entries made with red ink.

Source: SDC 1939, § 57.1002.



§ 10-11-13 Composition of local boards of equalization--Time and place of annual meeting.

10-11-13. Composition of local boards of equalization--Time and place of annual meeting. The board of supervisors of each township and the governing body of each incorporated municipality, together with a member of the school board or school boards whose district comprises all or a part of the township or municipality, shall meet on the third Monday of March for the purpose of equalizing the assessment of property in each township or municipality. The meeting shall be held at the office of the municipal clerk or finance officer, the office of the township clerk, or the location established pursuant to § 8-3-1 by the township board. The equalization board shall immediately ascertain whether all taxable property in the respective township or municipality has been properly placed upon the assessment roll and has been duly valued by the director of equalization.

Source: SL 1890, ch 37, Art X, §§ 3 to 5; SL 1897, ch 28, § 36; RPolC 1903, §§ 1261 to 1263, 2098; SL 1905, ch 39; SL 1913, ch 119, §§ 80 to 82; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1969, ch 262, § 6; SL 1976, ch 91, § 45; SL 1977, ch 89, § 2; SL 1979, ch 66, § 6; SL 1985, ch 73; SL 1989, ch 82, § 41; SL 1992, ch 82, § 1; SL 1993, ch 86, § 4; SL 2010, ch 48, § 1.



§ 10-11-13.1 , 10-11-13.2. Repealed.

10-11-13.1, 10-11-13.2. Repealed by SL 1977, ch 89, § 9.



§ 10-11-14 Quorum of a local board of equalization--Adjournment from day to day--Time allowed to complete equalization--Participation by school board members.

10-11-14. Quorum of a local board of equalization--Adjournment from day to day--Time allowed to complete equalization--Participation by school board members. A quorum of a local board of equalization is a simple majority of the local board. A majority of the quorum present may act for the local board of equalization and may adjourn from day to day. They shall, within five consecutive days, complete the equalization. School board members may participate and vote only in the equalization between property within the boundaries of their respective districts.

Source: SL 1890, ch 37, art X, § 3; SL 1897, ch 28, § 36; RPolC 1903, § 2098; SL 1905, ch 39; SL 1913, ch 119, § 80; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1992, ch 60, § 2; SL 1993, ch 86, § 5.



§ 10-11-15 Clerk of local equalization board--Minutes--Form of action--Adjournment in absence of quorum.

10-11-15. Clerk of local equalization board--Minutes--Form of action--Adjournment in absence of quorum. The township clerk or municipal finance officer shall act as clerk of the equalization board and keep an accurate record of all changes made in the valuation and of all other proceedings. The minutes shall contain the following information: name of property owner appealing assessment, legal description of property being appealed, change to land or structure value by local board of equalization and reason for such change. All actions shall be taken in the form of a motion, second and vote. If no quorum is present, the clerk of such board may adjourn from day to day, and publicly announce the time to which the meeting is adjourned.

Source: SL 1890, ch 37, art X, § 3; RPolC 1903, § 1261; SL 1913, ch 119, § 80; RC 1919, § 6725; SDC 1939, § 57.0402; SL 1977, ch 85; SL 1989, ch 82, § 41; SL 1992, ch 82, § 2; SL 1993, ch 86, § 6.



§ 10-11-16 Appeal to local board of equalization--Notice of appeal.

10-11-16. Appeal to local board of equalization--Notice of appeal. Any property owner or taxpayer of a township or municipality, as an individual or through an attorney or agent, feeling aggrieved by anything in the assessment roll may appeal to the local board of equalization for the correction of alleged errors in the listing or valuation of the person's property. Any lessee responsible for payment of taxes pursuant to the provisions of a lease shall be considered the taxpayer and may appeal anything in the assessment roll for the correction of alleged errors in the listing or valuation of the leased property. An appeal to the local board of equalization shall be perfected by mailing or by filing a notice of appeal with the clerk of the local board of equalization. If perfected by mailing, the postmark shall be conclusive evidence regarding the timeliness of the appeal. The clerk of the local board of equalization shall be notified of the appeal no later than the Thursday preceding the third Monday in March. An appeal to the local board shall encompass the aggregate valuation of the property being appealed or the property classification.

Source: SDC 1939 § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1990, ch 76; SL 1991, ch 85; SL 1993, ch 86, § 7; SL 1996, ch 65, § 1; SL 2002, ch 51, § 1.



§ 10-11-16.1 Appeals--Notice of decision by local board of equalization.

10-11-16.1. Appeals--Notice of decision by local board of equalization. A local board of equalization shall hear individual valuation, classification, and assessment questions of property owners or taxpayers who have appealed to the local board of equalization, and may make adjustments and corrections in the assessment roll. The board shall notify each appellant of the decision affecting the appellant's property in writing seven days after the adjournment of the local board of equalization.

Source: SL 1993, ch 86, § 8; SL 1996, ch 65, § 2; SL 2002, ch 51, § 2.



§ 10-11-17 Repealed.

10-11-17. Repealed by SL 1993, ch 86, § 9.



§ 10-11-18 Repealed.

10-11-18. Repealed by SL 1992, ch 80, § 108.



§ 10-11-19 Addition of omitted property by local board--Procedure for assessment.

10-11-19. Addition of omitted property by local board--Procedure for assessment. If any real property is omitted by inadvertence or otherwise, the township or municipal board of equalization shall place the property upon the assessment roll with the true value of the property and shall correct the assessment so that each tract or lot of real property is entered on the assessment roll at its true value. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1890, ch 37, art X, § 5; SL 1897, ch 28, § 36; RPol C 1903, §§ 1263, 2098; SL 1905, ch 39; SL 1913, ch 119, § 82; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1976, ch 91, § 46; SL 1977, ch 89, § 3; SL 1992, ch 80, § 109; SL 1993, ch 86, § 10.



§ 10-11-20 Notice to taxpayer before increase in assessment by local board.

10-11-20. Notice to taxpayer before increase in assessment by local board. The assessment of the property of any person or agent residing in the taxing district shall not be raised until such person or agent shall have been duly notified of the time and place and intent of the township, town, or city board of equalization so to do, and such notice shall be by personal service upon the owner or agent, or by leaving a copy at his place of business or last place of residence, and shall state the time and place where the board will be in session to act upon the matter.

Source: SL 1890, ch 37, art X, § 4; SL 1897, ch 28, § 36; RPol C 1903, §§ 1262, 2098; SL 1905, ch 39; SL 1913, ch 119, § 81; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1976, ch 91, § 47; SL 1977, ch 89, § 4.



§ 10-11-21 Delivery of equalized assessment roll to director of equalization--Acceptance by county commissioners.

10-11-21. Delivery of equalized assessment roll to director of equalization--Acceptance by county commissioners. After completing the equalization as provided in this chapter, and on or before the fourth Monday of March, the clerk of the township or municipal equalization board shall deliver the assessment roll to the director of equalization, with a record of proceedings pursuant to § 10-11-15 and a certificate that the assessment roll is correct as equalized by the board of equalization, and that the assessment roll shall be accepted by the board of county commissioners of the county in lieu of all other assessment rolls for the property in the township or municipality subject to equalization.

Source: SL 1890, ch 37, Art X, § 6; RPolC 1903, § 1264; SL 1913, ch 119, § 83; RC 1919, § 6726; SL 1937, ch 240, § 3; SDC 1939, § 57.0403; SL 1949, ch 408, § 2; SL 1969, ch 262, § 7; SL 1976, ch 91, § 48; SL 1977, ch 89, § 5; SL 1979, ch 66, § 7; SL 1986, ch 86; SL 1991, ch 86; SL 1993, ch 86, § 11.



§ 10-11-22 Right of appeal from local board to county board of equalization.

10-11-22. Right of appeal from local board to county board of equalization. Any property owner or taxpayer feeling aggrieved may appeal from the decision of any local board of equalization to the board of equalization of the county in which the municipality or township is situated.

Source: SDC 1939, § 57.0404; SL 1992, ch 60, § 2; SL 1993, ch 86, § 12; SL 2002, ch 51, § 3.



§ 10-11-23 Method of appeal to county board.

10-11-23. Method of appeal to county board. An appeal from the local board of equalization to a county board of equalization shall be perfected by mailing or by filing a written notice of appeal with the county auditor on or before the first Tuesday in April. If perfected by mailing, the postmark shall be conclusive evidence regarding the timeliness of the appeal. Appeals made pursuant to § 10-11-27 shall be perfected by filing a written notice of appeal with the county auditor on or before the first Tuesday in April. The county auditor shall file a copy of the notice of appeal with the appropriate clerk of the local board of equalization prior to the hearing of the appeal by the county board of equalization.

Source: SDC 1939, § 57.0404; SL 1970, ch 70, § 1; SL 1993, ch 86, § 13; SL 1996, ch 66, § 1; SL 1999, ch 47, § 1; SL 2002, ch 51, § 4.



§ 10-11-24 Repealed.

10-11-24. Repealed by SL 1993, ch 86, § 14.



§ 10-11-25 Composition of county board of equalization--Oath of office--Time, place and duration of meetings.

10-11-25. Composition of county board of equalization--Oath of office--Time, place and duration of meetings. The county commissioners, or a majority of them, constitute a board for the equalization of the assessment of property. Before entering upon the discharge of their duties, each member of the board shall take an oath to fairly and impartially perform the duties of a member of the board. The board shall meet for the purpose of hearing appeals and equalizing the assessments of property. The board shall meet annually on the second Tuesday in April at the Office of the Auditor. The board shall continue in session and may adjourn from time to time until all properly filed appeals have been determined and equalization is completed. The board may remain in session no longer than three weeks after the second Tuesday in April.

Source: SDC 1939, § 57.0405; SL 1969, ch 262, § 8; SL 1970, ch 70, § 2; SL 1976, ch 91, § 49; SL 1977, ch 86, § 2; SL 1977, ch 89, § 6; SL 1979, ch 66, § 8; SL 1980, ch 78; SL 1981, ch 84; SL 1986, ch 89; SL 1989, ch 87, § 11; SL 1990, ch 77; SL 1993, ch 86, § 15; SL 2000, ch 49, § 1; SL 2008, ch 47, § 1.



§ 10-11-26 Powers of county board of equalization--Corrections--De novo appeals.

10-11-26. Powers of county board of equalization--Corrections--De novo appeals. A county board of equalization has all the power and authority of a local board of equalization in all unorganized territories. A county board of equalization may:

(1) Make adjustments and corrections pursuant to § 10-11-61;

(2) Correct clerical errors of the assessment roll;

(3) Hear appeals from individuals regarding aggregate assessments, classification, and equalization; and

(4) Equalize between taxing districts and between classes of property. The board shall raise or lower, if necessary, each class of property on a percentage basis covering the class as a whole within the assessment district.

Appeals to the county board of equalization shall be heard de novo.

Source: SL 1897, ch 28, § 41; SL 1901, ch 52, § 1; RPolC 1903, § 2107; RC 1919, § 6732; SDC 1939, § 57.0409; SL 1992, ch 80, § 110; SL 1993, ch 86, § 16; SL 1994, ch 74, § 6.



§ 10-11-26.1 Notice of decision by county board of equalization--Publication of minutes.

10-11-26.1. Notice of decision by county board of equalization--Publication of minutes. The county board of equalization shall give written notice of its decision to be postmarked on or before the Friday following its adjournment to each person owning property on which action was taken and to the clerk of the affected local board of equalization. In addition, the county shall publish the minutes in a legal newspaper of the county in the same manner as other proceedings of the board of county commissioners are published as provided in § 10-11-40.

Source: SL 1993, ch 86, § 17; SL 1996, ch 67; SL 2005, ch 59, § 1.



§ 10-11-27 Complaint to local board required before consideration by county board.

10-11-27. Complaint to local board required before consideration by county board. No complaint concerning property assessed in any district having a local board of equalization shall be considered unless it has first been made to such local board, except a nonresident owner or nonresident taxpayer of the taxing district may be heard without such original complaint.

Source: SDC 1939, § 57.0409; SL 2002, ch 51, § 5.



§ 10-11-28 Repealed.

10-11-28. Repealed by SL 1993, ch 86, § 18.



§ 10-11-29 Addition of omitted property by county board--Procedure for assessment.

10-11-29. Addition of omitted property by county board--Procedure for assessment. The county board of equalization shall place upon the books of any taxing district within the county any property that may have been omitted by error or neglect of the director of equalization or board of equalization of the local assessment district. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1917, ch 124; RC 1919, § 6729; SDC 1939, § 57.0406; SL 1957, ch 460; SL 1976, ch 91, § 50; SL 1977, ch 89, § 7; SL 1989, ch. 82, § 41; SL 1993, ch 86, § 19.



§ 10-11-30 Repealed.

10-11-30. Repealed by SL 1993, ch 86, § 20.



§ 10-11-31 Changes in real property assessments not to create inequalities requiring complete reassessment.

10-11-31. Changes in real property assessments not to create inequalities requiring complete reassessment. Nothing contained in § 10-11-29 shall be construed to authorize any county board of equalization to raise or lower the assessment on any piece or parcel of real property, with or without the improvements thereon, above or below that of an adjoining piece or parcel of real property of equal value, by which an inequality may be produced which would allow or cause a reassessment by such county board of equalization to be made of the real property of the whole taxing district.

Source: SL 1917, ch 124; RC 1919, § 6729; SDC 1939, § 57.0406; SL 1957, ch 460.



§ 10-11-32 , 10-11-33. Repealed.

10-11-32, 10-11-33. Repealed by SL 1993, ch 86, §§ 21, 22.



§ 10-11-34 Advance notice required before increase in individual assessment.

10-11-34. Advance notice required before increase in individual assessment. No individual assessment of any property owner of the county may be raised without notice in advance to the property owner, except as authorized in subdivision 10-11-26(4).

Source: SDC 1939, § 57.0406; SL 1957, ch 460; SL 1993, ch 86, § 23.



§ 10-11-35 Repealed.

10-11-35. Repealed by SL 1993, ch 86, § 24.



§ 10-11-36 , 10-11-37. Repealed.

10-11-36, 10-11-37. Repealed by SL 1992, ch 80, §§ 114, 115.



§ 10-11-38 , 10-11-39. Repealed.

10-11-38, 10-11-39. Repealed by SL 1982, ch 28, §§ 26, 27.



§ 10-11-40 Record of county board proceedings maintained by auditor--Copy transmitted to Department of Revenue.

10-11-40. Record of county board proceedings maintained by auditor--Copy transmitted to Department of Revenue. The county auditor shall keep an accurate record of the proceedings and orders of the county board of equalization, which record shall be published the same as other proceedings of the board of county commissioners, and a copy of such published proceedings shall be transmitted to the Department of Revenue with the abstract of the assessment required by § 10-11-41.

Source: SDC 1939, § 57.0405; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-41 Correction of assessment lists to show changes by county board--Abstracts of lists.

10-11-41. Correction of assessment lists to show changes by county board--Abstracts of lists. The county director of equalization shall calculate the changes of the assessment lists determined by the county board of equalization and make corrections accordingly. Having made corrections of the lists, the director shall make duplicate abstracts of the list, one copy of which shall be filed in his office and one copy shall be forwarded to the Department of Revenue on or before the third Monday of May following each county equalization. The abstract shall be in the form prescribed by the Department of Revenue.

Source: SDC 1939, § 57.0410; SL 1969, ch 262, § 9; SL 1979, ch 66, § 9; SL 1992, ch 80, § 116; SL 1993, ch 86, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-42 Appeal from county board to Office of Hearing Examiners--Notice by county board--Procedure--Right of appeal to circuit court preserved.

10-11-42. Appeal from county board to Office of Hearing Examiners--Notice by county board--Procedure--Right of appeal to circuit court preserved. Any owner or taxpayer feeling aggrieved by the decision of the county board of equalization relative to the assessment of its property or any taxing district or governmental subdivision or agency in which such property is located, feeling aggrieved by the decision of the county board of equalization may appeal to the Office of Hearing Examiners. An appeal to the Office of Hearing Examiners from a county board of equalization shall be perfected by mailing or by filing a notice of appeal with the chief administrative law judge, Pierre, South Dakota, no later than the third Friday in May. If perfected by mailing, the postmark shall be conclusive evidence regarding the timeliness of the appeal. The chief administrative law judge shall file a copy of the notice with the county director of equalization within ten days after receipt of notice of appeal. The county director of equalization shall file notice of appeal to the appropriate clerk of the local board of equalization prior to the hearing of the appeal by the Office of Hearing Examiners. The notice shall state informally the substance of the decision appealed from and the grounds upon which appeal is taken. The county board of equalization or any person pecuniarily interested in sustaining its decision, as well as the appellant, may be heard in person or by attorney upon appeals to the Office of Hearing Examiners. Nothing in this section prevents an appeal to the circuit court as provided in § 10-11-44, but an appeal to either tribunal excludes an appeal to the other.

Source: SDC 1939, § 57.0411; SL 1957, ch 461, § 1; SL 1972, ch 59, § 1; SL 1979, ch 66, § 10; SL 1985, ch 74; SL 1988, ch 27, § 1; SL 1991, ch 87; SL 1993, ch 86, § 26; SL 1994, ch 73, § 14; SL 1994, ch 74, § 7; SL 1998, ch 57, § 1; SL 2002, ch 51, § 6.



§ 10-11-42.1 Powers of secretary of revenue--De novo appeals.

10-11-42.1. Powers of secretary of revenue--De novo appeals. The secretary of revenue shall adopt an equalization factor for centrally assessed property pursuant to § 10-6-34.1, and the secretary of revenue may invalidate acts taken by local or county boards of equalization for which there is no legislative authority.

Appeals to the Office of Hearing Examiners shall be heard de novo and conducted as contested cases under chapter 1-26. A decision of the Office of Hearing Examiners shall be final without further agency action.

Source: SL 1993, ch 86, § 28; SL 1994, ch 73, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-42.2 Notice of decision by Office of Hearing Examiners.

10-11-42.2. Notice of decision by Office of Hearing Examiners. The Office of Hearing Examiners shall serve notice of its decision, by certified mail, on the parties to the appeal, the county auditor, the secretary of revenue, and on permitted intervenors before the Office of Hearing Examiners. The decision shall be in the form required by § 1-26-25.

Source: SL 1993, ch 86, § 29; SL 1994, ch 73, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-42.3 Designated shareholder permitted to represent subchapter S corporation on appeal.

10-11-42.3. Designated shareholder permitted to represent subchapter S corporation on appeal. After notice and unanimous vote of the shareholders, a shareholder of a subchapter S corporation that has ten or fewer shareholders, may represent the corporation during a property tax appeal, pursuant to this chapter, to the Office of Hearing Examiners. The designated shareholder does not need to be a licensed attorney. In order to exercise this option, the corporation shall present to the Office of Hearing Examiners, the name and mailing address of each of the shareholders, proof of notice to the shareholders, and a copy of the minutes and motion or resolution reflecting the unanimous vote authorizing the designated shareholder to represent the corporation in the appeal.

Source: SL 2012, ch 63, § 1.



§ 10-11-43 Appeal from Office of Hearing Examiners to circuit court.

10-11-43. Appeal from Office of Hearing Examiners to circuit court. An appeal from the Office of Hearing Examiners to circuit court may be taken by the parties to the appeal and intervenors before the Office of Hearing Examiners. The appeal shall be taken and conducted pursuant to the provisions of chapter 1-26.

The venue of the appeal shall be in the circuit court for the county in which the property subject to the appeal is situated.

Source: SDC 1939, § 57.0411 as added by SL 1957, ch 461, § 1; SL 1972, ch 59, § 2; SL 1985, ch 75; SL 1993, ch 86, § 30; SL 1994, ch 73, § 17.



§ 10-11-44 Appeal from county board of equalization to circuit court.

10-11-44. Appeal from county board of equalization to circuit court. Any person, firm, limited liability company, corporation, taxing district, governmental subdivision, or agency interested as described in § 10-11-42 may appeal from a decision of the county board of equalization to the circuit court in and for such county. Such appeal shall be filed within thirty days of the published notice required by § 10-11-26.1 or the written notice that has been served of the decision by the county board of equalization, whichever occurred last. The appeal shall be filed in the same manner and upon the same conditions and terms as other appeals may be taken from decisions of a board of county commissioners.

Source: SL 1907, ch 124; SL 1909, ch 193; RC 1919, § 6727; SDC 1939, § 57.0411; SL 1957, ch 461, § 1; SL 1994, ch 351, § 14; SL 1995, ch 56, § 1; SL 2005, ch 59, § 2.



§ 10-11-45 Docketing and hearing of appeals to circuit court--Combining decisions in appeal.

10-11-45. Docketing and hearing of appeals to circuit court--Combining decisions in appeal. All appeals taken to the circuit court pursuant to § 10-11-43 or 10-11-44 shall be docketed as other causes pending therein. Appeals taken pursuant to § 10-11-44 shall be heard and conducted and determined as provided by §§ 7-8-30 and 7-8-31. All decisions of such county boards of equalization affecting any party or parties appellant, may be included in one appeal.

Source: SL 1907, ch 124; SL 1909, ch 193; RC 1919, § 6727; SDC 1939, § 57.0411; SL 1957, ch 461, § 1; SL 1994, ch 73, § 18.



§ 10-11-45.1 Circuit court may award costs against unsuccessful appellant.

10-11-45.1. Circuit court may award costs against unsuccessful appellant. The circuit court may award disbursements, including reasonable attorneys' fees, in an action brought to circuit court pursuant to this chapter by any appellant relative to the assessment of property, if the appellant does not prevail in its appeal of the property assessment.

Source: SL 1999, ch 48, § 1.



§ 10-11-46 Repealed.

10-11-46. Repealed by SL 1994, ch 73, § 19.



§ 10-11-47 Assessments within equalization jurisdiction of secretary of revenue.

10-11-47. Assessments within equalization jurisdiction of secretary of revenue. The secretary of revenue may equalize the assessment:

(1) Of all property between those counties where a school district or municipality lies partly in each, but only if the board of county commissioners of one of the counties makes request in writing for such equalization;

(2) Of all property between counties whenever a state levy is made pursuant to § 10-12-1.
Source: SDC 1939, § 57.0419; SL 1957, ch 461, § 2; SL 1968, ch 257; SL 1977, ch 86, § 3; SL 1994, ch 73, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-48 Percentage changes by secretary of revenue in real property assessments within county.

10-11-48. Percentage changes by secretary of revenue in real property assessments within county. Whenever assessments may be equalized pursuant to § 10-11-47, the secretary of revenue shall equalize the assessment of land and structures thereon, separately, by adding to the aggregate value thereof, in every county in which the secretary of revenue may believe the valuation to be less than required by law for assessment purposes, such rate percent as will raise the same to its proper proportionate value, and by deducting from the aggregate assessed value thereof, in every county in which the secretary of revenue may believe the value to be more than required by law for assessment purposes, such percent as will reduce the same to its proper proportionate value. Town and city lots shall be equalized in the same manner as herein provided for equalizing lands.

Any person aggrieved by the actions of the secretary of revenue taken pursuant to this section and §§ 10-11-47 and 10-11-50 may appeal to the Office of Hearing Examiners, which appeal shall be taken and conducted pursuant to the provisions of chapter 1-26. A decision of the Office of Hearing Examiners shall be final without further agency action.

Source: SDC 1939, § 57.0420 (1); SL 1957, ch 461, § 3; SL 1994, ch 73, § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-49 Repealed.

10-11-49. Repealed by SL 1992, ch 80, § 117.



§ 10-11-50 Evidence required for percentage change in assessments--Rate of change not to be fractional.

10-11-50. Evidence required for percentage change in assessments--Rate of change not to be fractional. The secretary of revenue, in making such equalization, may add to or deduct from the aggregate assessed valuation of lands, municipal lots, and structures thereon. However, in all cases of addition to or deduction from the assessed valuation of any class of property in the several counties or throughout the state, such additions to or deductions from the assessed valuation shall be based upon competent and tangible evidence and the rate percent of addition or deduction may not be fractional.

Source: SDC 1939, § 57.0420 (3); SL 1957, ch 461, § 3; SL 1992, ch 80, § 118; SL 1994, ch 73, § 22; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-51 Certification to county auditors of percentage changes made by secretary of revenue--State levy certified.

10-11-51. Certification to county auditors of percentage changes made by secretary of revenue--State levy certified. On or before the fourth Monday in August, the Department of Revenue shall transmit to each county auditor a certificate, specifying the percent added to or deducted from the valuation of each class of real property in the several counties of the state and the adjustment made pursuant to § 10-13-37. The certificates shall show the equalized valuation of all property within such county assessed by the secretary of revenue as required by law. If equalization is made pursuant to subdivision 10-11-47(2), the certificate shall show the levy or levies for state purposes made by the secretary of revenue.

Source: SDC 1939, § 57.0420 (4); SL 1957, ch 461, § 3; SL 1979, ch 66, § 12; SL 1992, ch 80, § 119; SL 1993, ch 86, § 32; SL 1994, ch 73, § 23; SL 1996, ch 73, § 4B; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-52 Assessments not invalidated by late transmittal of certificate.

10-11-52. Assessments not invalidated by late transmittal of certificate. Failure on the part of the Department of Revenue to transmit the certificate required by § 10-11-51, on or before the second Monday of August, does not in any way invalidate the assessment or tax levied, if it is transmitted to the county auditor within a reasonable time.

Source: SDC 1939, § 57.0420 (4); SL 1957, ch 461, § 3; SL 1979, ch 66, § 13; SL 1994, ch 73, § 24; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-53 Correction of assessment lists to show changes made by state board--Fractional amounts.

10-11-53. Correction of assessment lists to show changes made by state board--Fractional amounts. The county auditor shall add to or deduct from each tract or lot of real property in his county the required percent of the valuation thereof, as it stands after the same has been equalized by the county board of equalization, adding in each case any fractional sum of fifty cents or more, and deducting in each case any fractional sum of less than fifty cents, so that the value of separate tracts or lots contain no fraction of a dollar.

Source: SL 1915, ch 298, § 13; RC 1919, § 6590; SDC 1939, § 57.0420 (4); SL 1957, ch 461, § 3; SL 1992, ch 80, § 120.



§ 10-11-54 Directors of equalization to report data on assessed valuation and sales to state department.

10-11-54. Directors of equalization to report data on assessed valuation and sales to state department. The secretary of revenue shall require all county directors of equalization to report to the Department of Revenue, data on assessed valuation and sales for such periods and in such form and content the secretary of revenue may require.

Source: SL 1978, ch 76, § 5; SL 1989, ch. 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-55 Annual studies by department of assessment to sales ratios.

10-11-55. Annual studies by department of assessment to sales ratios. The secretary of revenue annually shall prepare and publish comprehensive assessment to sales ratio studies of the average level of assessment, the degree of assessment uniformity, and the overall compliance with assessment requirements for each class of property in each county in the state.

Source: SL 1978, ch 76, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-55.1 Repealed.

10-11-55.1. Repealed by SL 1992, ch 83, § 2.



§ 10-11-56 Arms-length transactions included in departmental studies.

10-11-56. Arms-length transactions included in departmental studies. Any sale which has been verified to be an arms-length transaction shall be included in the annual study. For purposes of this section, the term, arms-length transaction, means the transfer of property offered on the open market for a reasonable period of time between a willing seller and a willing buyer with no coercion or advantage taken by either party. The director of equalization shall analyze each sale to eliminate factors related to the sale which affect the sale price but which do not reflect the actual value of the real property.

Source: SL 1978, ch 76, § 6; SL 1985, ch 76, §§ 1, 2; SL 1991, ch 88.



§ 10-11-56.5 Repealed.

10-11-56.5. Repealed by SL 2000, ch 42, § 23.



§ 10-11-57 Assessed valuation used in application of studies to agricultural land.

10-11-57. Assessed valuation used in application of studies to agricultural land. In order to determine the ratio for agricultural land assessed pursuant to § 10-6-33.1, the secretary of revenue shall compare the assessed valuations on properties used for tax purposes in the year sold with the agricultural values of those properties as determined under §§ 10-6-33.1 and 10-6-33.2.

Source: SL 1978, ch 76, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-58 Computation of median level of assessment in each county.

10-11-58. Computation of median level of assessment in each county. In order to determine the average level of assessment in each county the secretary of revenue shall compute the median ratio. The median ratio is the middle value in the array of ratios of assessed valuations to sales, from the highest to the lowest for the current year and one year preceding the assessment year. If there are fewer than ten sales, medians may, in the case of agricultural land, be determined by bridging sales information from adjoining counties or in the case of nonagricultural land from other municipalities.

Source: SL 1978, ch 76, § 2; SL 1987, ch 87; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-59 Computation of coefficient of dispersion for each county.

10-11-59. Computation of coefficient of dispersion for each county. In order to determine the degree of assessment uniformity and compliance in the assessment of property within each county, the secretary of revenue shall compute the coefficient of dispersion. The coefficient of dispersion is the percentage which the average of the deviation of the assessment ratio of individual sale properties bears to their median ratio.

Source: SL 1978, ch 76, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-60 Publication of findings from assessment to sales ratio studies.

10-11-60. Publication of findings from assessment to sales ratio studies. The secretary of revenue shall publish annually the findings of the assessment to sales ratio study along with whatever additional information he shall determine necessary to equalize and evaluate assessment of property in South Dakota.

Source: SL 1978, ch 76, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-61 Repealed.

10-11-61. Repealed by SL 1995, ch 57, § 41.



§ 10-11-62 Repealed.

10-11-62. Repealed by SL 1993, ch 86, § 33.



§ 10-11-63 Definition of terms.

10-11-63. Definition of terms. Terms used in § 10-11-64 mean:

(1) "County of jurisdiction," the county in which the majority of people in an overlapping municipality reside as determined by the last federal census;

(2) "Overlapping municipality," a municipality having territory in two or more adjoining counties.
Source: SL 1987, ch 88, § 1.



§ 10-11-64 Annual valuation of property within municipality.

10-11-64. Annual valuation of property within municipality. The director of equalization in the county of jurisdiction shall annually, in cooperation with the directors of equalization in the other counties of an overlapping municipality, establish the assessed valuation for all property within the municipality for the purpose of levying municipal taxes. The taxable percentages of the property within the municipality shall be equal to the taxable percentage in the county of jurisdiction.

Source: SL 1987, ch 88, § 2.



§ 10-11-65 Appeal from assessment to sales ratio studies.

10-11-65. Appeal from assessment to sales ratio studies. Any person, firm, corporation, public or private, taxing district, or state department interested, may appeal from the assessment to sales ratio studies prepared by the Department of Revenue pursuant to § 10-11-55 to the Office of Hearing Examiners in the manner prescribed in chapter 10-11 for taking appeals from decisions of the county board of equalization.

Source: SL 1994, ch 73, § 45; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-66 Consolidated board of equalization authorized--Membership.

10-11-66. Consolidated board of equalization authorized--Membership. In lieu of the local board of equalization and county board of equalization established and governed pursuant to §§ 10-11-13 to 10-11-31, inclusive, the governing boards of any county, municipality, school, and township may agree by resolution to consolidate the local board of equalization with the county board of equalization no later than the second Tuesday of November. The resolution shall state the number of members from each governing board that will sit as a consolidated board of equalization. Membership of the consolidated board of equalization shall include members of school and municipal governing boards and the county commission. Membership of the consolidated board may also include members of township governing boards. All governmental responsibilities and expenses associated with equalization of property under the provisions of chapters 10-3 and 10-11 shall be shared as mutually agreed upon by the governing bodies. Governing bodies not exercising this option shall continue to hear appeals as prescribed in §§ 10-11-13 to 10-11-31, inclusive.

Source: SL 1996, ch 68, § 1.



§ 10-11-67 Filing complaint with consolidated board.

10-11-67. Filing complaint with consolidated board. Any resident, feeling aggrieved by anything in the assessment roll, may apply, personally or through an attorney or agent, to the consolidated board of equalization for the correction of alleged errors in the listing or valuation of the resident's property. A notice of a complaint or grievance shall be mailed or filed in writing with the county auditor no later than the first Tuesday in April. If the notice is mailed, the postmark shall be conclusive evidence regarding the timeliness of the appeal. An appeal to the board shall encompass the aggregate valuation of the property being appealed or the property classification.

Source: SL 1996, ch 68, § 2; SL 1999, ch 47, § 2; SL 2002, ch 51, § 7.



§ 10-11-68 Consolidated board to hear valuation, classification, and assessment questions--Adjustments in assessment roll.

10-11-68. Consolidated board to hear valuation, classification, and assessment questions--Adjustments in assessment roll. A consolidated board of equalization may hear individual valuation, classification, and assessment questions of owners who have appealed to the consolidated board of equalization, and may make adjustments and corrections in the assessment roll.

Source: SL 1996, ch 68, § 3.



§ 10-11-69 Assessment of omitted property by consolidated board.

10-11-69. Assessment of omitted property by consolidated board. If any real property is omitted by inadvertence or otherwise, the consolidated board of equalization shall place the property upon the assessment roll with the true value of the property and shall correct the assessment so that each tract or lot of real property is entered on the assessment roll at its true value. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1996, ch 68, § 4.



§ 10-11-70 Notice of raise in assessment by consolidated board.

10-11-70. Notice of raise in assessment by consolidated board. The assessment of the property of any person or agent residing in the taxing district shall not be raised until such person or agent has been duly notified of the time and place and intent of the consolidated board of equalization so to do, and such notice shall be by personal service upon the owner or agent, or by leaving a copy at the owner's or agent's place of business or last place of residence, and shall state the time and place where the board will be in session to act upon the matter.

Source: SL 1996, ch 68, § 5.



§ 10-11-71 Voting on property valuation by consolidated board--Oath of board members--Annual session.

10-11-71. Voting on property valuation by consolidated board--Oath of board members--Annual session. Municipal, school, and township board members may participate and vote only in the equalization of property within the boundaries of each member's respective taxing district. The county commissioners shall be a majority of the members eligible to vote on the property valuation in question. A majority of the members of the consolidated board eligible to vote on the property value in question constitutes a quorum. Before entering upon the discharge of duties, each member of the board shall take an oath to fairly and impartially perform such duties as a member of the board. The board shall meet for the purpose of hearing appeals and equalizing the assessments of property. The board shall meet annually on the second Tuesday in April at a site agreed upon by each governing board of any municipality or school agreeing to consolidate the local board of equalization with the county board of equalization. The board shall continue in session and may adjourn from time to time until all properly filed appeals have been determined and equalization is completed. The board shall remain in session no longer than three weeks after the second Tuesday in April.

Source: SL 1996, ch 68, § 6.



§ 10-11-72 Authority of consolidated board of equalization.

10-11-72. Authority of consolidated board of equalization. A consolidated board of equalization may:

(1) Make adjustments and corrections pursuant to § 10-11-61;

(2) Correct clerical errors of the assessment roll;

(3) Hear appeals from individuals regarding aggregate assessments, classification, and equalization; and

(4) Equalize between taxing districts and between classes of property. The board shall raise or lower, if necessary, each class of property on a percentage basis covering the class as a whole within the assessment district.
Source: SL 1996, ch 68, § 7.



§ 10-11-73 Written notice of consolidated board decisions.

10-11-73. Written notice of consolidated board decisions. The consolidated board of equalization shall give written notice of its decision to be postmarked on or before the Friday following its adjournment to each person owning property on which action was taken.

Source: SL 1996, ch 68, § 8.



§ 10-11-74 Placement of omitted property on taxing district books by consolidated board.

10-11-74. Placement of omitted property on taxing district books by consolidated board. The consolidated board of equalization shall place upon the books of any taxing district within the county any property that may have been omitted by error or neglect of the director of equalization. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1996, ch 68, § 9.



§ 10-11-75 Reassessment of taxing district caused by consolidated board decision prohibited.

10-11-75. Reassessment of taxing district caused by consolidated board decision prohibited. Nothing contained in § 10-11-74 authorizes any consolidated board of equalization to raise or lower the assessment on any piece or parcel of real property, with or without the improvements above or below that of an adjoining piece or parcel of real property of equal value, by which an inequality may be produced which would allow or cause a reassessment by such consolidated board of equalization to be made of the real property of the whole taxing district.

Source: SL 1996, ch 68, § 10.



§ 10-11-76 Appeal of consolidated board of equalization's decision.

10-11-76. Appeal of consolidated board of equalization's decision. Any person feeling aggrieved by the decision of the consolidated board of equalization may appeal that decision in the same manner as prescribed in § 10-11-42 for the county board of equalization.

Source: SL 1996, ch 68, § 10A.



§ 10-11-77 Application of §§ 10-11-13 to 10-11-31.

10-11-77. Application of §§ 10-11-13 to 10-11-31. The provisions of §§ 10-11-13 to 10-11-31, inclusive, do not apply to §§ 10-11-66 to 10-11-76, inclusive.

Source: SL 1996, ch 68, § 11.



§ 10-11-78 Supreme Court may award attorney fees against unsuccessful appellant--Motion and statement of costs.

10-11-78. Supreme Court may award attorney fees against unsuccessful appellant--Motion and statement of costs. On motion, the Supreme Court may award reasonable attorneys' fees in an action brought to the Supreme Court pursuant to this chapter against any appellant relative to the assessment of property, if the appellant does not prevail in its appeal of the property assessment. The motion shall be accompanied by counsel's verified itemized statement of costs incurred and legal services rendered.

Source: SL 1999, ch 48, § 2.






Chapter 12 - State And Local Property Tax Levies

§ 10-12-1 Levy of state tax--Purposes covered by levy.

10-12-1. Levy of state tax--Purposes covered by levy. The state tax shall be levied by the Department of Revenue. The department shall determine the rate of state tax to be levied for the purposes prescribed by law and such rate shall be based on the aggregate value of the taxable property within the state as assessed and equalized by the department, and may not exceed a rate which will produce a revenue sufficient to defray the estimated expense of the current year and any deficiency that may remain unpaid of the expenses of the preceding year, together with a sufficient amount to pay the annual interest and provide a debt service fund for the payment of the public debt of the state, and for the payment of all appropriations made by the Legislature.

Source: SDC 1939, § 57.0501; SL 1994, ch 73, § 25; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-2 Maximum state levy.

10-12-2. Maximum state levy. The rates of levy for state purposes shall in no event exceed two mills on the dollar in any one year.

Source: SL 1915, ch 298, § 14; RC 1919, § 6747; SL 1933, ch 193; SDC 1939, § 57.0501.



§ 10-12-3 Determination of rate of state levy--Certification and deduction of amounts available from other sources.

10-12-3. Determination of rate of state levy--Certification and deduction of amounts available from other sources. The board of equalization, in determining the rate of tax to be levied against the taxable property in the state, shall ascertain the amount in dollars necessary to meet the estimated ordinary expenses of the state for each year; the amount in dollars necessary to pay the deficiency of the preceding years and the amount in dollars necessary to pay the annual interest and to provide a debt service fund for the payment of the public debt of the state. When these amounts have been ascertained, the board shall require the commissioner of finance and management to certify to such board of equalization the amounts available in the general fund of the state and the probable amounts to become available during the year, from whatever source other than the general property tax. The board of equalization shall then deduct from the amount ascertained to be necessary to meet the requirements of the state for the purposes hereinbefore enumerated the amounts so certified to it by the commissioner of finance and management and as ascertained and determined by such board as being or to become available in the general fund, and shall then levy a tax against the taxable property in the state sufficient only to provide the revenues necessary to equal the balance of the sum ascertained to be necessary to meet the requirements of the state for the purposes hereinbefore enumerated.

Source: SL 1933, ch 193; SDC 1939, § 57.0501; SL 1977, ch 87.



§ 10-12-4 Constitutional limitations on state levy to be observed.

10-12-4. Constitutional limitations on state levy to be observed. The amounts applied to the purposes enumerated in § 10-12-3 including the amounts available from the general fund and the amounts raised through the annual tax levied against the taxable property in the state when combined shall not exceed the limitations in amount and in rates of levy as provided by S.D. Const., Art. XI, § 1, the tax levies imposed against the taxable property being restricted for the respective purposes as enumerated, to the combined general fund applications and to the balances over and above the amounts available from general fund revenues, required for the respective purposes as enumerated and as restricted and limited by the Constitution and this chapter.

Source: SL 1933, ch 193; SDC 1939, § 57.0501.



§ 10-12-5 State treasurer to transfer sums to interest and debt service funds.

10-12-5. State treasurer to transfer sums to interest and debt service funds. The state treasurer is hereby directed to transfer the sums available or to become available in the general fund of the state to the proper interest and debt service funds or other funds, when such sums have been allocated and included as a part of the amounts to be raised for the purposes enumerated in § 10-12-3 to the end that such sums may be available for the purposes to which they may be allocated as a part of the authorized tax levies.

Source: SL 1933, ch 193; SDC 1939, § 57.0501.



§ 10-12-6 Repealed.

10-12-6. Repealed by SL 2005, ch 149, § 1.



§ 10-12-7 Local levies in specific amounts--Certification to county auditor--Change in levy after certification.

10-12-7. Local levies in specific amounts--Certification to county auditor--Change in levy after certification. All county, township, municipal, sanitary district, and school taxes, except special assessments in municipalities, shall be levied or voted in specific amounts of money required and within the limitations fixed by law. The amount of such levies made by any of such taxing districts except counties shall be certified to the county auditor of the county by the clerk or corresponding officer of the taxing district on or before the first day of October of each year and such certificates shall be filed by such auditor as permanent records of his office and be open to public inspection at all times.

Any levy so filed may be altered in any respect permitted by law, by proper action of the governing body of the taxing district involved, at any time before extension of the tax for said district has been commenced by the county auditor, upon filing a properly amended certificate showing the alteration required.

Source: SL 1901, ch 50, § 1; RPolC 1903, § 2135; RC 1919, § 6752; SDC 1939, § 57.0510; SL 1992, ch 73, § 4.



§ 10-12-7.1 Repealed.

10-12-7.1. Repealed by SL 1992, ch 73, § 1.



§ 10-12-7.2 Repealed.

10-12-7.2. Repealed by SL 2003, ch 53, § 2.



§ 10-12-8 Annual county levy for general purposes--Estimate of expenses as basis for levy.

10-12-8. Annual county levy for general purposes--Estimate of expenses as basis for levy. On the first Tuesday in September of each year, or within ten days thereafter, the board of county commissioners shall levy the necessary taxes for the current fiscal year on all taxable property in the county. The taxes shall be based upon an itemized estimate of the county expenses for the ensuing year. No greater levy of county tax may be made upon the taxable property of any county than will be equal to the amount of such expenses, with an excess of five percent of the same.

Source: SL 1899, ch 41, § 3; RPolC 1903, § 2137; SL 1905, ch 43; SL 1918 (SS), ch 51; RC 1919, § 6749; SDC 1939, § 57.0505; SL 1959, ch 434, § 1; SL 1984, ch 49, § 3.



§ 10-12-9 Purposes for levy of county taxes.

10-12-9. Purposes for levy of county taxes. The levy of county taxes pursuant to § 10-12-8 shall include the following purposes:

(1) For general county purposes;

(2) For the support of the mentally ill pursuant to § 27A-13-15 and developmentally disabled pursuant to chapters 27B-4 and 27B-9;

(3) For salaries;

(4) For county roads, in addition to the road taxes levied by townships and municipalities, and it shall have the entire supervision of the expenditure of such taxes. In all municipalities an amount equal to the average road levy distributed to the municipalities within the county for calendar years 1984, 1985, and 1986 shall be paid by the county treasurer to the municipal finance officer of the municipality. If a municipality is incorporated after January 1, 1984, the amount paid to the municipality shall be determined pursuant to § 10-12-32.1. Such money shall be expended by the governing body of the municipality only for bridge and street purposes within the municipality;

(5) For fire guards in territory not organized into civil townships, to be levied against the taxable property of such unorganized territory;

(6) For county bridges;

(7) For county parks pursuant to chapter 41-18;

(8) For support of the poor pursuant to chapter 28-13;

(9) For a public defender pursuant to chapter 7-16A;

(10) For recreation, tourism and industrial development pursuant to § 7-18-12;

(11) For contingency appropriations pursuant to §§ 7-21-6.1 and 7-21-32.2;

(12) For county monuments pursuant to § 7-26-1;

(13) For historical sites pursuant to § 7-26-3;

(14) For historical museums pursuant to § 7-26-5;

(15) For abandoned cemeteries pursuant to § 7-26-7;

(16) For a county fair pursuant to chapter 7-27;

(17) For real estate classification pursuant to § 10-10-2;

(18) Repealed by SL 2014, ch 55, § 2;

(19) For operation of a public library pursuant to § 14-2-47;

(20) For the judicial system pursuant to chapter 16-2;

(21) For day care centers pursuant to § 26-6-18.3;

(22) For mental health centers pursuant to § 27A-5-9;

(23) For senior citizens pursuant to § 28-18-6;

(24) For emergency welfare pursuant to § 28-13-19;

(25) For roads in national forests pursuant to § 31-9-4;

(26) For health departments pursuant to § 34-3-22;

(27) For drug abuse pursuant to chapter 34-3B;

(28) For hospital operation and maintenance pursuant to §§ 34-8-19 and 34-8-20;

(29) For hospital wards pursuant to § 34-8-23;

(30) For aid to city hospitals pursuant to chapter 34-9;

(31) For ambulance service pursuant to § 34-11-1;

(32) For fire protection pursuant to chapter 34-31;

(33) For conservation districts pursuant to §§ 38-8-49.1, 38-8-55, 38-8-56, and 38-8-57;

(34) For weed and pest control pursuant to §§ 38-22-24 and 38-22-26;

(35) For animal damage control pursuant to § 40-36-11;

(36) For cooperative parks pursuant to §§ 42-2-10 and 42-2-11;

(37) For recreation systems pursuant to chapter 42-2;

(38) For activities of the elderly pursuant to §§ 42-2-6 and 42-2-7;

(39) For geological survey pursuant to § 45-2-3;

(40) For flood control pursuant to §§ 7-18-14, 7-18-15, and 46A-14-71;

(41) For safety programs pursuant to § 7-18-13;

(42) For airports pursuant to chapter 50-7;

(43) For emergencies and disasters pursuant to chapter 34-48A;

(44) For Memorial Day expense pursuant to § 7-8-24;

(45) For the fiscal and managerial affairs of the county pursuant to § 7-8-20;

(46) For extension services pursuant to §§ 13-54-8 to 13-54-13, inclusive.
Source: SDC 1939, § 57.0505 (1) to (7); SL 1945, ch 322; SL 1947, ch 44, § 1; SL 1959, ch 434, §§ 1, 2; SDC Supp 1960, § 57.0505 (1) to (7), (10), (11); SL 1985, ch 77, § 2; SL 1987, ch 89; SL 1998, ch 58, § 1; SL 2014, ch 55, § 2.



§ 10-12-9.1 Repealed.

10-12-9.1. Repealed by SL 1985, ch 77, § 42.



§ 10-12-9.2 Levy for library purposes--Certain municipalities exempted.

10-12-9.2. Levy for library purposes--Certain municipalities exempted. If a county is taxing under the provisions of subdivision 10-12-9(19) for library purposes and such county contains within its geographical boundaries one or more municipalities which use public funds pursuant to § 14-2-47, then the tax for library purposes shall be levied only outside the boundaries of the municipality.

Source: SL 1986, ch 90.



§ 10-12-10 , 10-12-11. Repealed.

10-12-10, 10-12-11. Repealed by SL 1982, ch 28, §§ 28, 29.



§ 10-12-12 Repealed.

10-12-12. Repealed by SL 1985, ch 77, § 42.



§ 10-12-13 County levy for maintenance, repair, and construction of roads and bridges--Reserve fund.

10-12-13. County levy for maintenance, repair, and construction of roads and bridges--Reserve fund. The board of county commissioners may levy an annual tax as a reserve fund to be accumulated and used for the purpose of maintaining, repairing, constructing, and reconstructing roads and bridges as follows:

(1) A levy not to exceed one dollar and twenty cents per thousand dollars of taxable valuation, if the total taxable valuation of the county is one billion dollars or less;

(2) A levy not to exceed ninety cents per thousand dollars of taxable valuation, if the total taxable valuation of the county is more than one billion dollars but less than two billion dollars; and

(3) A levy not to exceed sixty cents per thousand dollars of taxable valuation, if the total taxable valuation of the county is two billion dollars or more.

Money in the fund may be expended in the laying out, marking, maintaining, constructing, and reconstructing roads and maintaining, constructing, and reconstructing bridges, under the jurisdiction of the board of county commissioners. The tax levy shall be in addition to all other levies authorized to be made by the board of county commissioners for road and bridge purposes provided for in § 10-12-21. The proceeds of such levy shall be placed in a special fund to be known as the county highway and bridge reserve fund. Any increased tax levy imposed pursuant to this section is exempt from the provisions of chapter 10-13, if the county establishes the amount of revenue payable from taxes on real property pursuant to § 10-12-13.1.

The total amount of revenue payable from any increased tax levy imposed pursuant to this section may increase no more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the amount of revenue payable in the preceding year. After applying the index factor, a county may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property and any adjustments in taxation of property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value.

Source: SL 1951, ch 35, § 1; SL 1953, ch 29, § 1; SL 1957, ch 29, § 1; SDC Supp 1960, § 57.0505-1; SL 1982, ch 28, § 30; SL 1989, ch 87, § 15B; SL 2015, ch 165, § 20, eff. Apr. 1, 2015; SL 2016, ch 58, § 1.



§ 10-12-13.1 Authorization of increased tax levy--Publication.

10-12-13.1. Authorization of increased tax levy--Publication. The governing body of the county may, by resolution, impose the increased tax levy provided in § 10-12-13 with an affirmative two-thirds vote of the governing body on or before July fifteenth. The action of the governing body to authorize an increased tax levy shall be published within ten days of the action and shall be published at least twice in each legal newspaper designated by the county. The action to authorize an increased tax levy is subject to the referendum process in accordance with chapter 7-18A.

The governing body of the county may continue to impose the increased tax levy authorized by this section in subsequent years in accordance with the limitation on the amount of revenue payable from property taxes provided under § 10-12-13.

The governing body of the county may increase the amount of revenue payable from property taxes in excess of the limitation provided under § 10-12-13 if the increased tax levy is authorized by the governing body of the county in accordance with the requirements of this section.

Source: SL 2015, ch 165, § 21, eff. Apr. 1, 2015; SL 2016, ch 58, § 2.



§ 10-12-14 Payment to municipalities from federal matching-aid levy.

10-12-14. Payment to municipalities from federal matching-aid levy. In all municipalities, twenty-five percent of the money raised by the levy made pursuant to § 10-12-13 within said municipalities shall be paid by the county treasurer to the treasurer of said municipality to be expended by the governing body of said municipality for bridge and street purposes within said municipality.

Source: SL 1953, ch 29, § 4; SL 1957, ch 29, § 4; SDC Supp 1960, § 57.0505-1; SL 1992, ch 60, § 2.



§ 10-12-15 County highway and bridge reserve fund exempt from budget law.

10-12-15. County highway and bridge reserve fund exempt from budget law. The provisions of §§ 10-12-13 to 10-12-17, inclusive, relating to the administration, use, or expenditure of any fund in the county highway and bridge reserve fund shall not be subject to or limited by any provision contained in the county budget law.

Source: SL 1951, ch 35, § 3; SL 1953, ch 29, § 3; SL 1957, ch 29, § 3; SDC Supp 1960, § 57.0505-1.



§ 10-12-16 Use of unexpended balances in county road and bridge funds--Reversion to general fund prohibited.

10-12-16. Use of unexpended balances in county road and bridge funds--Reversion to general fund prohibited. Any unexpended balance remaining in any road, highway, or bridge fund of the county may, at the end of the fiscal year be transferred to the county highway and bridge reserve fund established in § 10-12-13. Any money in said fund, not necessary for the purpose of matching federal aid grants heretofore made or for the current year may be expended for laying out, marking, constructing, reconstructing, and maintaining any roads and any bridges on the county secondary federal aid system under the jurisdiction of the board of county commissioners, or such funds may be allowed to accumulate as a reserve fund and be used for future improvement and construction of public highways and bridges. No part of such fund shall revert to the general funds of the county nor shall any of said funds be used for any other purpose than for highway or bridge purposes as provided herein.

Source: SL 1951, ch 35, §§ 2, 3; SL 1953, ch 29, §§ 2, 3; SL 1957, ch 29, §§ 2, 3; SDC Supp 1960, § 57.0505-1.



§ 10-12-17 Use of general road and bridge funds for matching aid permitted.

10-12-17. Use of general road and bridge funds for matching aid permitted. Nothing in §§ 10-12-13 to 10-12-16, inclusive, may be construed to prohibit the board of county commissioners from using any other funds appropriated for highway and bridge purposes for the purpose of matching federal aid grants heretofore or hereafter made.

Source: SL 1951, ch 35, § 3; SL 1953, ch 29, § 3; SL 1957, ch 29, § 3; SDC Supp 1960, § 57.0505-1; SL 1982, ch 28, § 31.



§ 10-12-18 Repealed.

10-12-18. Repealed by SL 2014, ch 55, § 1.



§ 10-12-19 , 10-12-20. Repealed.

10-12-19, 10-12-20. Repealed by SL 1982, ch 28, §§ 32, 33.



§ 10-12-21 Maximum county levy for all purposes.

10-12-21. Maximum county levy for all purposes. The total annual county tax levy for all purposes may not exceed twelve dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 1; RC 1919, § 6737; SDC 1939, § 57.0511; SL 1941, ch 335; SL 1943, ch 285, § 1; SL 1945, ch 324, § 1; SL 1947, ch 400; SL 1949, ch 409; SL 1951, ch 438, § 1; SL 1959, ch 434, § 3; SL 1967, ch 320; SL 1977, ch 88; SL 1985, ch 77, § 1; SL 1989, ch 87, § 2.



§ 10-12-21.1 Levies in addition to limit.

10-12-21.1. Levies in addition to limit. A county may levy taxes in addition to the limit prescribed in § 10-12-21 for the following purposes:

(1) Accumulation for all county buildings and structures pursuant to §§ 7-25-1, 7-27-1, and 34-8-5;

(2) Accumulations for interest and principal payments on all county bonds, long-term indebtedness, and judgments pursuant to §§ 7-18-7, 7-22-11, 7-24-18, and 41-18-6;

(3) For the highway and bridge reserve fund pursuant to § 10-12-13;

(4) For the snow removal and emergency disaster fund pursuant to § 34-5-2;

(5) For a railroad authority pursuant to § 49-17A-22;

(6) For regional airport authorities pursuant to § 50-6A-24;

(7) For secondary roads pursuant to § 31-12-27;

(8) For fire protection pursuant to § 34-31-3.
Source: SL 1985, ch 77, § 3; SL 1987, ch 29, § 5.



§ 10-12-23 Repealed.

10-12-23. Repealed by SL 1982, ch 28, § 34.



§ 10-12-24 , 10-12-25. Repealed.

10-12-24, 10-12-25. Repealed by SL 1978, ch 72, §§ 28, 29.



§ 10-12-26 Annual levy of organized township--Certification to county auditor.

10-12-26. Annual levy of organized township--Certification to county auditor. On the last Tuesday in March of each year, or within ten days thereafter, the board of supervisors of each organized civil township shall levy the annual taxes for the ensuing year, as voted at the annual town meeting, and immediately thereafter the township clerk shall certify to the county auditor the amounts of such levies, in substantially the following form:

For general purposes _______________ dollars.

For bridge purposes _______________ dollars.

For fireguard purposes _______________ dollars.

Source: SL 1899, ch 41, § 4; RPolC 1903, § 2138; RC 1919, § 6751; SDC 1939, § 57.0509.



§ 10-12-27 Township levy for bond interest and debt service fund--Surplus transferred to general fund.

10-12-27. Township levy for bond interest and debt service fund--Surplus transferred to general fund. At the time specified in § 10-12-26 in every township where there are bonds outstanding, the township board of supervisors shall levy a tax sufficient to pay the interest on such bonds and not to exceed fifteen percent of the principal of such debt, as a debt service fund, the money from which tax shall be applied to no other purpose than the payment of outstanding bonds and interest on the same, until such bonds and interest are fully paid, when any surplus remaining shall be transferred to the township general fund, the amounts of which levy shall be certified as prescribed in § 10-12-26.

Source: SL 1899, ch 41, § 4; RPolC 1903, § 2138; RC 1919, § 6751; SDC 1939, § 57.0509.



§ 10-12-28 Maximum rate of township levy.

10-12-28. Maximum rate of township levy. The total rate of the annual tax levy in civil townships may not exceed three dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 4; RC 1919, § 6741; SDC 1939, § 57.0513; SL 1989, ch 87, § 3.



§ 10-12-28.1 Additional township levy for fire protection.

10-12-28.1. Additional township levy for fire protection. If the allowable tax levy for a township in § 10-12-28 is insufficient to meet other allowable expenses and fire protection expenses, an additional annual tax for the purpose of providing fire protection may be levied. However, such additional levy may not exceed one dollar and twenty cents per thousand dollars of taxable valuation within the township.

Source: SL 1981, ch 85; SL 1988, ch 94, § 3; SL 1989, ch 87, § 15O.



§ 10-12-28.2 Authorization of tax levy for secondary road capital improvement fund.

10-12-28.2. Authorization of tax levy for secondary road capital improvement fund. The voters of an organized civil township at the annual township meeting may authorize an annual property tax levy not to exceed fifty cents per thousand dollars of the taxable valuation of the township for the secondary road capital improvement fund for projects and purposes as defined in § 31-13-3.1. The secondary road capital improvement tax levy authorized by this section is in addition to the levies authorized in §§ 10-12-28 and 31-13-22. Any tax levy imposed pursuant to this section is exempt from the tax limitations imposed on a township pursuant to chapter 10-13.

Source: SL 2015, ch 165, § 22, eff. Apr. 1, 2015.



§ 10-12-29 Annual school district levy--Report to county auditor--Spread against property.

10-12-29. Annual school district levy--Report to county auditor--Spread against property. The school district board of a school district shall by resolution adopt a levy in dollars and cents sufficient to meet the school budget for the general fund of the district for the current fiscal school year. The school district shall report the levy to the county auditor by the first of October on forms prescribed by the county auditor. The county auditor shall spread a levy in dollars and cents over the taxable property of the school district sufficient to raise the money requested by the school district, subject to the legal dollar limitations provided by law.

Source: SDC 1939, § 57.0515 as added by SL 1953, ch 460, § 1; SL 1969, ch 44, § 35; SL 1971, ch 74, § 1; SL 1986, ch 126, § 22; SL 1989, ch 30, § 26; SL 1997, ch 87, § 3.



§ 10-12-30 , 10-12-31. Repealed.

10-12-30, 10-12-31. Repealed by SL 1995, ch 57, §§ 35, 36; SL 1995, ch 59.



§ 10-12-31.1 Adjusting level of assessment for school districts.

10-12-31.1. Adjusting level of assessment for school districts. Notwithstanding other provision of law, when applying the levies for school purposes, the county director of equalization of each county shall adjust the level of assessment in that district so that the level of assessment as indicated by the most recent assessment to sales ratio as provided for in § 10-11-55 and the most recent agricultural income value as provided for in § 10-6-33.28 to 10-6-33.33, inclusive, in that district are equal to eighty-five percent of market value or agricultural income value. The Department of Revenue shall provide the director of equalization of each county all of the factors of adjustment necessary for the computations required in this section.

Source: SL 1980, ch 77, § 1; SL 1983, ch 73; SL 1984, ch 68; SL 1989, ch 87, § 6; SL 1995, ch 57, § 38; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 44, § 14, eff. July 1, 2009; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-31.2 Repealed.

10-12-31.2. Repealed by SL 1986, ch 88, § 2A.



§ 10-12-31.3 , 10-12-31.4. Repealed.

10-12-31.3, 10-12-31.4. Repealed by SL 1995, ch 57, §§ 39, 40.



§ 10-12-32 Maximum rate of levy in municipalities.

10-12-32. Maximum rate of levy in municipalities. In municipalities, the levy may not exceed twenty-seven dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 2; RC 1919, § 6739; SL 1919, ch 114; SDC 1939, § 57.0517; SL 1945, ch 325; SL 1951, ch 442, § 1; SL 1959, ch 435, § 1; SL 1978, ch 62, § 1; SL 1989, ch 87, § 7.



§ 10-12-32.1 Municipalities incorporated after January 1, 1984.

10-12-32.1. Municipalities incorporated after January 1, 1984. If a municipality was incorporated after January 1, 1984, the municipality shall receive twenty-five percent of the money raised for county roads for calendar years 1984, 1985, and 1986, within the area that is now incorporated as a municipality.

Source: SL 1998, ch 58, § 2.



§ 10-12-33 Repealed.

10-12-33. Repealed by SL 1989, ch 87, § 8.



§ 10-12-34 Repealed.

10-12-34. Repealed by SL 1982, ch 86, § 12.



§ 10-12-34.1 Tax levies based on true and full valuation.

10-12-34.1. Tax levies based on true and full valuation. Tax levy limitations shall be applied, and taxes shall be computed, on the true and full valuation.

Source: SL 1978, ch 77, § 1; SL 1988, ch 94, § 3; SL 1989, ch 87, § 9.



§ 10-12-35 Judgment levies exempt from limitations--Levies to pay bonds--Levies authorized by voters.

10-12-35. Judgment levies exempt from limitations--Levies to pay bonds--Levies authorized by voters. Nothing in this chapter shall prohibit the making of any levy directed by the order of any court for the purpose of paying a judgment or judgments against any taxing district for indebtedness created or existing prior to July 1, 1919. The levy limits fixed by this chapter do not limit or include any levies made to pay the annual interest on the bonded indebtedness of any taxing district or to pay bonds heretofore or hereafter legally issued by any taxing district at the maturity thereof; nor shall the levy limits fixed by this chapter include the levies for any purpose which have been or may hereafter be authorized by a vote of the people.

Source: SL 1915, ch 292, § 9; SL 1917, ch 128, § 2; RC 1919, § 6745; SDC 1939, § 57.0519; SL 1943, ch 287; SL 1945, ch 324, § 3; SL 1978, ch 62, § 22.



§ 10-12-36 Special election on tax levy exceeding limitations--Vote required for approval--Maximum excess.

10-12-36. Special election on tax levy exceeding limitations--Vote required for approval--Maximum excess. If the governing body of any county, municipality, or township, determines that the amount of taxes which may be levied under the rates limited by this chapter will be insufficient to meet the needs of the taxing district for the current year, the question of an increased levy may be submitted to the voters thereof at a special election called and conducted in the same manner as other special elections therein. If three-fourths of the votes cast at any such election are in favor of the increased levy, the governing board may, without further act, increase the maximum rate as limited by this chapter to the extent of six dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 7; RC 1919, § 6744; SDC 1939, § 57.0520; SL 1951, ch 443; SL 1989, ch 87, § 10; SL 1996, ch 69, § 3.



§ 10-12-37 Repealed.

10-12-37. Repealed by SL 1989, ch 91, § 2.



§ 10-12-38 Equalizing assessment of all property between counties.

10-12-38. Equalizing assessment of all property between counties. The Department of Revenue may equalize the assessment of all property between counties:

(1) If a school district or municipality lies partly in each, but only if the board of county commissioners of any one of the counties makes a request in writing for such equalization;

(2) If a state levy is made pursuant to § 10-12-1.
Source: SL 1994, ch 73, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-39 Equalizing assessment of land and structures on property between counties.

10-12-39. Equalizing assessment of land and structures on property between counties. If assessments have been equalized pursuant to § 10-12-38, the Department of Revenue in connection with its general and specific powers and duties, shall equalize the assessment of land and structures thereon, separately, by adding to the aggregate value thereof, in every county in which the department may believe the valuation to be less than required by law for assessment purposes, such rate percent as will raise the same to its proper proportionate value, and by deducting from the aggregate assessed value thereof, in every county in which the department may believe the value to be more than required by law for assessment purposes, such percent as will reduce the same to its proper proportionate value. Municipal lots shall be equalized in the same manner as provided in this section for equalizing lands.

Source: SL 1994, ch 73, § 28; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-40 Addition to or deduction from valuation of lands, municipal lots and structures on land between counties.

10-12-40. Addition to or deduction from valuation of lands, municipal lots and structures on land between counties. The Department of Revenue, in making such equalization, may add to or deduct from the aggregate assessed valuation of lands, municipal lots, and structures thereon, separately, or any class of personal property throughout the state as provided by § 10-11-48, but in all cases of addition to or deduction from the assessed valuation of any class of property in the several counties or throughout the state, such additions to or deductions from the assessed valuation shall be based upon competent and tangible evidence and the rate percent of addition or deduction may not be fractional.

Source: SL 1994, ch 73, § 29; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-41 Certification of percent added to or deducted from valuation of property.

10-12-41. Certification of percent added to or deducted from valuation of property. On or before the second Monday in August, the Department of Revenue shall transmit to each county auditor a certificate, specifying the percent added to or deducted from the valuation of each class of real and personal property in the several counties of the state. Such certificates shall show the equalized valuation of all property within such county. The certificate shall also, if equalization is made pursuant to subdivision 10-12-38(2), show the levy or levies for state purposes made by the department.

Source: SL 1994, ch 73, § 30; SL 2003, ch 272, § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-42 Annual levy for general fund of a school district.

10-12-42. Annual levy for general fund of a school district. For taxes payable in 2018 and each year thereafter, the levy for the general fund of a school district shall be as follows:

(1) The maximum tax levy shall be six dollars and ninety-seven and eight-tenths cents per thousand dollars of taxable valuation subject to the limitations on agricultural property as provided in subdivision (2) of this section and owner-occupied property as provided in subdivision (3) of this section;

(2) The maximum tax levy on agricultural property for such school district shall be one dollar and fifty and seven tenths cents per thousand dollars of taxable valuation. If the district's levies are less than the maximum levies as stated in this section, the levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies; and

(3) The maximum tax levy for an owner-occupied single-family dwelling as defined in § 10-13-40 for such school district shall be three dollars and thirty-seven and two tenths cents per thousand dollars of taxable valuation. If the district's levies are less than the maximum levies as stated in this section, the levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies.

All levies in this section shall be imposed on valuations where the median level of assessment represents eighty-five percent of market value as determined by the Department of Revenue. These valuations shall be used for all school funding purposes. If the district has imposed an excess levy pursuant to § 10-12-43, the levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies in this section. The school district may elect to tax at less than the maximum amounts set forth in this section.

Source: SL 1995, ch 57, § 37 as amended by SL 1995, ch 77, § 6; SL 1996, ch 69, § 5; SL 1997, ch 53, § 1; SL 1998, ch 51, § 8; SL 1998, ch 59, § 1; SL 1999, ch 49, § 1; SL 2000, ch 50, § 1; SL 2001, ch 51, § 1; SL 2002, ch 52, § 1; SL 2003, ch 52, § 1; SL 2003, ch 272, § 82; SL 2004, ch 83, § 1; SL 2005, ch 60, § 1; SL 2006, ch 41, § 1; SL 2007, ch 48, § 1; SL 2008, ch 44, § 21; SL 2008, ch 48, § 1; SL 2009, ch 43, §§ 1, 2; SL 2010, ch 49, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 90, § 4; SL 2012, ch 64, § 1; SL 2013, ch 46, § 1; SL 2014, ch 80, § 2; SL 2015, ch 88, § 3; SL 2016, ch 59, § 1; SL 2017, ch 76, § 1.



§ 10-12-42.1 Repealed.

10-12-42.1. Repealed by SL 2002, ch 52, § 2.



§ 10-12-43 Excess tax levy authorized for school districts--Vote by governing body--Announcement requirements--Referendum election.

10-12-43. Excess tax levy authorized for school districts--Vote by governing body--Announcement requirements--Referendum election. The governing body of the school district may raise additional revenues for general fund purposes only, from property tax through the imposition of an excess tax levy. The governing body of a school district may impose the excess tax levy with an affirmative two-thirds vote of the governing body on or before July fifteenth of the year prior to the year the taxes are payable. On any excess tax levy approved after July 1, 2002, the governing body of the taxing district shall specify in the resolution the year or number of years the excess tax levy will be applied.

The requirements for an announcement made pursuant to this section are as follows:

(1) The decision of the governing body to originally impose or subsequently increase an excess tax levy shall be first published within ten days of the decision;

(2) Publication shall be made at least twice in the legal newspaper designated pursuant to § 13-8-10, with no fewer than five days between publication dates, before the opt out takes effect;

(3) The announcement shall be at least three newspaper columns in width and four inches in length or at least one-sixth of a page in size, whichever size is greater;

(4) The announcement shall be headed with the following statement in a typeface no less than eighteen point type: "ATTENTION TAXPAYERS: NOTICE OF PROPERTY TAX INCREASE OF $(fill in amount)." The remainder of the announcement shall consist of a reproduction of the "Resolution for Opt Out," including the amount that property taxes will be increased annually by the proposed opt out and a statement of the right to refer the decision of the board to a vote of the people as provided in this section. The secretary of revenue, in rules promulgated pursuant to chapter 1-26, shall prescribe a uniform form to be used by the school district for notification of taxpayers as required by this section.

However, the requirements of subdivisions (3) and (4) shall be waived if:

(A) The opt out is for less than fifteen thousand dollars; or

(B) A copy of the resolution for opt out is mailed to every property taxpayer in the local governmental unit, by first class mail or bulk mail, within twenty days of the decision to opt out; and

(C) A copy of the resolution for opt out is printed in each official newspaper in the local governmental unit's boundaries.

For the purposes of subsections (A), (B), and (C), the first publication is not deemed to have occurred until three days after the mailing is sent or the resolution is delivered to the official newspaper.

The opt out decision may be referred to a vote of the people upon a resolution of the governing body of the school district or by a petition signed by at least five percent of the registered voters in the school district and filed with the governing body within twenty days of the first publication of the decision. The referendum election shall be held on or before October first of the year prior to the time the taxes are payable.

Source: SL 1995, ch 57, § 42; SL 1996, ch 69, § 1; SL 1997, ch 54, § 1; SL 2002, ch 53, § 1; SL 2002, ch 54, § 1; SL 2002, ch 55, § 1; SL 2003, ch 272, § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-44 County auditor in school districts authorized to raise additional revenue for general fund and special education funds.

10-12-44. County auditor in school districts authorized to raise additional revenue for general fund and special education funds. The county auditor in each school district shall raise additional revenue, for the general fund and special education funds, from property taxes to compensate for tax abatement, tax increment financing district, or discretionary formula as follows:

(1) For tax incremental districts created pursuant to chapter 11-9 and formed after December 31, 1994, the county auditor shall levy an additional tax levy for an amount not to exceed an amount equal to the sum of the levies in §§ 10-12-42 and 13-37-16 times the tax increment valuation as defined in § 11-9-1;

(2) For property subject to § 10-6-35.2, 10-6-35.24, 10-6-35.25, 10-6-54, 10-6-55, or 10-6-67 the county auditor shall levy an additional tax levy for an amount not to exceed the amount of taxes that were not collected due to the reduction in valuation based on the maximum levies pursuant to §§ 10-12-42 and 13-37-16;

(3) For abated taxes the county auditor shall levy an additional tax levy for an amount not to exceed the amount of the school district's portion of the taxes that were abated pursuant to chapter 10-18 during the previous tax year.

The levies in this section are not subject to the referendum provision of § 10-12-43 and these levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies pursuant to § 10-12-42.

Source: SL 1996, ch 69, § 17; SL 1997, ch 54, § 2.






Chapter 12A - Tax Collection Agreements With Indian Tribes

§ 10-12A-1 Definition of terms.

10-12A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Indian country," those areas defined in 18 U.S.C. § 1151; and

(3) "Tribal tax," any tax imposed by an Indian tribe on persons subject to the Indian tribe's taxing powers.
Source: SL 1974, ch 105, § 1; SL 2003, ch 54, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12A-2 Legislative findings--Agreements authorized.

10-12A-2. Legislative findings--Agreements authorized. The Legislature finds that the public interest of both Indians and non-Indians is best served by close cooperation between the state government and the Indian tribes. The Legislature finds this cooperation to be especially important in the area of taxation. Accordingly, the department is hereby authorized to enter into tax collection agreements with Indian tribes.

Source: SL 1974, ch 105, § 2; SL 2003, ch 54, § 2.



§ 10-12A-3 Repealed.

10-12A-3. Repealed by SL 2003, ch 54, § 3.



§ 10-12A-4 Agreement to collect taxes for tribes--Fee.

10-12A-4. Agreement to collect taxes for tribes--Fee. The department may enter into tax collection agreements with any Indian tribe under the provisions of this chapter and chapter 1-24. These agreements may provide for the collection of any of the following state taxes and any tribal taxes imposed by a tribe that are identical to the following state taxes:

(1) The retail sales and service tax imposed by chapter 10-45;

(2) The use tax imposed by chapter 10-46;

(3) The contractors' excise tax imposed by chapter 10-46A;

(4) The alternate contractors' excise tax imposed by chapter 10-46B;

(5) The cigarette tax imposed by chapter 10-50;

(6) The motor vehicle excise tax imposed by chapter 32-5B;

(7) The fuel excise tax imposed by chapter 10-47B;

(8) The wholesale tax on tobacco products imposed by chapter 10-50;

(9) The amusement device tax imposed by chapter 10-58;

(10) The gross receipts tax on visitor related businesses imposed by chapter 10-45D;

(11) The excise tax on farm machinery, attachment units, and irrigation equipment imposed by chapter 10-46E.

The agreement may provide for the retention by the department of an agreed-upon percentage of the gross revenue as an administrative fee.

Source: SL 1974, ch 105, § 4; SL 1981, ch 86, § 2; SL 1991, ch 89, § 2; SL 2003, ch 54, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 61, § 1; SL 2006, ch 58, § 23, eff. Mar. 2, 2006; SL 2010, ch 50, § 1; SL 2015, ch 63, § 4.



§ 10-12A-4.1 Approval by Governor and attorney general required--Publication in counties affected.

10-12A-4.1. Approval by Governor and attorney general required--Publication in counties affected. Any tax collection agreement entered into pursuant to this chapter is binding and effective only after it is approved by the Governor and attorney general of the State of South Dakota. Prior to approval by the Governor and the attorney general, notice of the pending agreement shall be published by the department in the legal newspaper of the county or counties to be affected by the agreement, not less than two weeks prior to approval.

Source: SL 1978, ch 78; SL 2003, ch 54, § 5.



§ 10-12A-5 Percentage of state and tribal tax proceeds remitted to tribe.

10-12A-5. Percentage of state and tribal tax proceeds remitted to tribe. A tax collection agreement between the department and an Indian tribe may provide, if agreed upon by the parties, that a fixed percentage of the total annual state and tribal tax proceeds from an area of Indian country shall be remitted to the Indian tribe in lieu of the exact amount of the revenue collected as a result of the imposition of tribal taxes.

Source: SL 1974, ch 105, § 5; SL 2003, ch 54, § 6.



§ 10-12A-6 Duration of collection agreements--Renewal.

10-12A-6. Duration of collection agreements--Renewal. Any tax collection agreements between the department and an Indian tribe shall be for a term not to exceed five years. Such agreement, however, is renewable upon expiration by the mutual consent of the parties.

Source: SL 1974, ch 105, § 6; SL 2003, ch 54, § 7.



§ 10-12A-7 Repealed.

10-12A-7. Repealed by SL 2003, ch 54, § 8.



§ 10-12A-8 State jurisdiction within Indian country.

10-12A-8. State jurisdiction within Indian country. Nothing in this chapter may be construed to relinquish any jurisdiction the state might have to levy or collect from any person any tax or fee within Indian country.

Source: SL 1991, ch 89, § 3; SL 2003, ch 54, § 9.



§ 10-12A-9 Authority to collect fuel excise taxes under this chapter revoked if Hayden-Cartwright Act authorizes state imposition of tax.

10-12A-9. Authority to collect fuel excise taxes under this chapter revoked if Hayden-Cartwright Act authorizes state imposition of tax. The authority granted by subdivision 10-12A-4(7) is hereby revoked if the South Dakota Supreme Court or the United States Supreme Court rules that the Hayden-Cartwright Act, 4 U.S.C. § 104, authorizes the state to impose state motor fuel taxes on enrolled tribal members on Indian country controlled by the member's tribe.

Source: SL 2003, ch 54, § 10.






Chapter 12B - Limitation On Property Taxes [Repealed]

CHAPTER 10-12B

LIMITATION ON PROPERTY TAXES [REPEALED]

[Repealed by SL 1989, ch 89, § 21]



Chapter 13 - Property Tax Relief

§ 10-13-1 to 10-13-10. Repealed.

10-13-1 to 10-13-10. Repealed by SL 1992, ch 84, § 11.



§ 10-13-11 to 10-13-19. Repealed.

10-13-11 to 10-13-19. Repealed by SL 1995, ch 57, §§ 22 to 30.



§ 10-13-20 Construction of chapter.

10-13-20. Construction of chapter. The provisions of this chapter may not be construed to deny a tax refund pursuant to chapter 10-18A or 10-45A.

Source: SL 1992, ch 84, § 10.



§ 10-13-21 Promulgation of rules.

10-13-21. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 governing the administration of this chapter.

Source: SL 1992, ch 84, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-22 to 10-13-34. Repealed.

10-13-22 to 10-13-34. Repealed by SL 1995, ch 57, § 13.



§ 10-13-35 Limitation on tax levy increase on real property for 1997 and years thereafter--School districts excepted.

10-13-35. Limitation on tax levy increase on real property for 1997 and years thereafter--School districts excepted. This section does not apply to school districts. For taxes payable in 1997, and each year thereafter, the total amount of revenue payable from taxes on real property within a taxing district, excluding the levy pursuant to § 10-13-36, may increase no more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the amount of revenue payable from taxes on real property in the preceding year, excluding the amount of taxes levied pursuant to § 10-13-36. After applying the index factor, a taxing district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value. A taxing district may increase the revenue it receives from taxes on real property above the limit provided by this section for taxes levied to pay the principal, interest, and redemption charges on any bonds issued after January 1, 1997, which are subject to referendum, scheduled payment increases on bonds and for a levy directed by the order of a court for the purpose of paying a judgment against such taxing district. Any taxing district created after the effective date of this section is exempt from the limitation provided by this section for a period of two years immediately following its creation.

Source: SL 1995, ch 57, § 14; SL 1997, ch 55, § 1; SL 2003, ch 55, § 1; SL 2004, ch 84, § 1.



§ 10-13-35.1 Exception to limitation on tax levy increase when consolidating services.

10-13-35.1. Exception to limitation on tax levy increase when consolidating services. Any taxing district subject to the limitations of § 10-13-35 may increase the revenue payable from taxes on real property above the limitation provided in § 10-13-35 to replace a corresponding reduction in revenue payable from taxes on real property in another taxing district for the purpose of consolidating services. Before the consolidation takes effect, the taxing districts shall enter into an agreement prescribing the amount of taxing authority to be transferred and the terms for consolidating services and disposing of property or equipment acquired through the agreement.

Source: SL 1996, ch 70, § 1.



§ 10-13-35.2 Districts' taxing authority returned upon discontinuance of consolidation of services.

10-13-35.2. Districts' taxing authority returned upon discontinuance of consolidation of services. In the event that the consolidation of services, pursuant to § 10-13-35.1, is discontinued, the taxing authority for the full amount of revenue payable from taxes on real property and indexed as prescribed by § 10-13-35 shall be returned to the original taxing district.

Source: SL 1996, ch 70, § 2.



§ 10-13-35.3 Revenue payable from real property taxes may be decreased.

10-13-35.3. Revenue payable from real property taxes may be decreased. Any county or municipality may decrease the total amount of revenue payable from taxes on real property below the maximum limit allowed by § 10-13-35 in any year. The decrease may not affect the amount of revenue payable that may be raised in accordance with §§ 10-13-35.4 and 10-13-35.5.

Source: SL 2002, ch 56, § 1; SL 2010, ch 51, § 1.



§ 10-13-35.4 County auditor to calculate maximum revenue amount payable--Factors--Exclusion.

10-13-35.4. County auditor to calculate maximum revenue amount payable--Factors--Exclusion. For taxes payable in the year 2003 and each year thereafter, the county auditor shall calculate what the maximum amount of revenue payable the county or municipality may request based on growth and the index factor pursuant to § 10-13-35. The calculation shall also show any accumulative percent of the index factor not used by the county or municipality. This calculation shall exclude the levy pursuant to § 10-13-36.

Source: SL 2002, ch 56, § 2; SL 2010, ch 51, § 2.



§ 10-13-35.5 Revenue payable from real property taxes may be increased.

10-13-35.5. Revenue payable from real property taxes may be increased. The county or municipality may increase the total amount of revenue payable from taxes on real property in any year up to the maximum amount calculated in accordance with § 10-13-35.4 utilizing any unused index factor from the prior three years. However, such an amount may not exceed the prior three year index factor total or ten percent, whichever is less.

Source: SL 2002, ch 56, § 3; SL 2010, ch 51, § 3.



§ 10-13-35.6 Counties that lowered property tax levies to comply with general fund carryover requirements authorized to revise levies.

10-13-35.6. Counties that lowered property tax levies to comply with general fund carryover requirements authorized to revise levies. Notwithstanding the provisions of § 10-13-35, if any county has decreased the total amount of revenue payable from taxes on real property since 1998 to comply with the provisions § 7-21-18.1 after receiving federal funds for disaster relief, such county may increase the total amount of revenue payable from taxes on real property in 2004 to any previous amount of revenue payable since 1999. For taxes payable in 2004, the county auditor shall calculate the maximum amount of revenue payable that the county may have requested based on growth and the index factor pursuant to § 10-13-35 and apply such growth and index factor to the previous amount.

Source: SL 2003, ch 56, § 1.



§ 10-13-35.7 Rural fire protection district--Decrease of revenue payable from real property taxes--Effect.

10-13-35.7. Rural fire protection district--Decrease of revenue payable from real property taxes--Effect. Any rural fire protection district may decrease the total amount of revenue payable from taxes on real property below the maximum limit allowed by § 10-13-35 in any year. The decrease may not affect the amount of revenue payable that may be raised in accordance with §§ 10-13-35.8 and 10-13-35.9.

Source: SL 2004, ch 85, § 1.



§ 10-13-35.8 Calculation of maximum amount of revenue payable--Rural fire district request--Factors--Exclusion.

10-13-35.8. Calculation of maximum amount of revenue payable--Rural fire district request--Factors--Exclusion. For taxes payable in the year 2005 and each year thereafter, the county auditor shall calculate what the maximum amount of revenue payable the rural fire district may request based on growth and the index factor pursuant to § 10-13-35. The calculation shall also show any accumulative percent of the index factor not used by the rural fire district and decrease in amount of revenue payable from property taxes requested by the rural fire district. This calculation shall exclude the levy pursuant to § 10-13-36.

Source: SL 2004, ch 85, § 2.



§ 10-13-35.9 Rural fire district--Increase of revenue payable from real property taxes--Limitations.

10-13-35.9. Rural fire district--Increase of revenue payable from real property taxes--Limitations. The rural fire district may increase the total amount of revenue payable from taxes on real property in any year up to the maximum amount calculated in accordance with § 10-13-35.8 utilizing any unused index factor or reduced amount of revenue payable from property taxes for the prior three years. However, such an amount may not exceed the prior three year index factor total or ten percent, whichever is less.

Source: SL 2004, ch 85, § 3.



§ 10-13-35.10 Abolished townships--Exemption from limitation on tax levy increase on real property for two years following abolishment.

10-13-35.10. Abolished townships--Exemption from limitation on tax levy increase on real property for two years following abolishment. If a township is abolished pursuant to § 8-1-23 and there was previously no unorganized territory in the county, the county levy for maintaining secondary roads in such area as required by § 31-12-26 and providing fire protection pursuant to chapter 8-2 are exempt from the limitation provided by § 10-13-35 for a period of two years immediately following the township's abolishment.

Source: SL 2004, ch 84, § 2.



§ 10-13-35.11 Abolished townships--Exemption from limitation on tax levy increase on real property for taxes payable in 2005 and 2006.

10-13-35.11. Abolished townships--Exemption from limitation on tax levy increase on real property for taxes payable in 2005 and 2006. Any county which prior to January 1, 1996, contained no unorganized territory and as of July 1, 2004, contains unorganized territory as a result of the dissolution of one or more townships pursuant to § 8-1-23, is, for such unorganized territory and taxes payable in 2005 and 2006, exempt from the tax limitation imposed by § 10-13-35 for the purpose of establishing an appropriate levy for secondary roads pursuant to § 31-12-26 and for fire protection pursuant to chapter 8-2.

Source: SL 2004, ch 84, § 3.



§ 10-13-35.12 Exemption from limitation on tax levy increase for taxing district that has not levied property tax for general fund purposes since 1996.

10-13-35.12. Exemption from limitation on tax levy increase for taxing district that has not levied property tax for general fund purposes since 1996. Any taxing district that did not levy a property tax for general fund purposes in any year since 1996 is exempt from the provisions of § 10-13-35 if the taxing district establishes the amount of revenue payable from taxes on real property for general fund purposes pursuant to § 10-13-35.13. Each year thereafter such taxing district may increase the amount of revenue payable from property taxes by applying the growth and the index factor pursuant to § 10-13-35. Any excess levy imposed on property pursuant to § 10-13-36 terminates when a general fund levy is imposed by such taxing district pursuant to § 10-13-35.13.

Source: SL 2007, ch 49, § 1.



§ 10-13-35.13 Imposition of levy by resolution--Publication--Reference of decision to voters.

10-13-35.13. Imposition of levy by resolution--Publication--Reference of decision to voters. The governing body of a taxing district may, by resolution, impose the levy provided in § 10-13-35.12 with an affirmative two-thirds vote of the governing body on or before July fifteenth. The decision of the governing body to impose the levy shall be published within ten days of the decision as follows:

(1) Publication shall be made at least twice in the legal newspaper designated by the governing body pursuant to law, with no fewer than five days between publication dates, before the tax imposition takes effect;

(2) The announcement shall be at least three newspaper columns in width and four inches in length or at least one-sixth of a page in size, whichever size is greater;

(3) The announcement shall be headed with the following statement in a typeface no less than eighteen point type: "ATTENTION TAXPAYERS: NOTICE OF PROPERTY TAX IMPOSED OF $(fill in amount)." The remainder of the announcement shall consist of a reproduction of the resolution including the amount that property taxes will be imposed and a statement of the right to refer the decision of the board to a vote of the people as provided in this section. The secretary of revenue, in rules promulgated pursuant to chapter 1-26, shall prescribe a uniform form to be used by the taxing district for notification of taxpayers as required by this section.

However, the requirements of subdivisions (2) and (3) are waived if:

(a) The property tax imposed is for less than fifteen thousand dollars; or

(b) A copy of the resolution is mailed to every property taxpayer in the taxing district, by first class mail or bulk mail, within twenty days of the decision; and

(c) A copy of the resolution is printed in each legal newspaper in the taxing district's boundaries.

For the purposes of subsections (a), (b), and (c), the first publication is not deemed to have occurred until three days after the mailing is sent or the resolution is delivered to the legal newspaper.

The governing body's decision may be referred to a vote of the people upon a resolution of the governing body of the taxing district or by a petition signed by at least five percent of the registered voters in the taxing district and filed with the respective governing body within twenty days of the first publication of the decision. The referendum election shall be held on or before October first preceding the year the taxes are payable.

Source: SL 2007, ch 49, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-36 Excess tax levy authorized--Vote of governing body--Announcement requirements--Referendum election.

10-13-36. Excess tax levy authorized--Vote of governing body--Announcement requirements--Referendum election. The governing body of a taxing district may exceed the limit pursuant to § 10-13-35 through the imposition of an excess tax levy. The governing body of a taxing district may impose an excess tax levy with an affirmative two-thirds vote of the governing body on or before July fifteenth of the year prior to the year the taxes are payable. On any excess tax levy approved after July 1, 2002, the governing body of the taxing district shall specify in the resolution the year or number of years the excess tax levy will be applied.

The requirements for an announcement made pursuant to this section are as follows:

(1) The decision of the governing body to originally impose or subsequently increase an excess tax levy shall be published within ten days of the decision;

(2) Publication shall be made at least twice in the legal newspaper designated by the governing body pursuant to law, with no fewer than five days between publication dates, before the opt out takes effect;

(3) The announcement shall be at least three newspaper columns in width and four inches in length or at least one-sixth of a page in size, whichever size is greater;

(4) The announcement shall be headed with the following statement in a typeface no less than eighteen point type: "ATTENTION TAXPAYERS: NOTICE OF PROPERTY TAX INCREASE OF $(fill in amount)." The remainder of the announcement shall consist of a reproduction of the "Resolution for Opt Out," including the amount that property taxes will be increased annually by the proposed opt out and a statement of the right to refer the decision of the board to a vote of the people as provided in this section. The secretary of revenue, in rules promulgated pursuant to chapter 1-26, shall prescribe a uniform form to be used by the taxing district for notification of taxpayers as required by this section.

However, the requirements of subdivisions (3) and (4) shall be waived if:

(A) The opt out is for less than fifteen thousand dollars; or

(B) A copy of the resolution for opt out is mailed to every property taxpayer in the local governmental unit, by first class mail or bulk mail, within twenty days of the decision to opt out; and

(C) A copy of the resolution for opt out is printed in each official newspaper in the local governmental unit's boundaries.

For the purposes of subsections (A), (B), and (C), the first publication is not deemed to have occurred until three days after the mailing is sent or the resolution is delivered to the official newspaper.

The opt out decision may be referred to a vote of the people upon a resolution of the governing body of the taxing district or by a petition signed by at least five percent of the registered voters in the taxing district and filed with the respective governing body within twenty days of the first publication of the decision. The referendum election shall be held on or before October first preceding the year the taxes are payable. If the opt out is for the purpose of increasing the secondary road levy pursuant to § 31-12-27, only the registered voters within the area of the county not included in any municipality, organized civil township, improvement district organized pursuant to chapter 7-25A, or county road district organized pursuant to chapter 31-12 may petition or vote on the referred decision. The taxing districts may not exceed the levy limits provided in chapter 10-12 except for the provisions in § 10-12-36.

Source: SL 1995, ch 57, § 14A; SL 1996, ch 69, § 2; SL 1997, ch 54, § 3; SL 2002, ch 54, § 2; SL 2003, ch 55, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 40, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 136, § 3.



§ 10-13-37 Median level of assessment to be eighty-five percent of market value.

10-13-37. Median level of assessment to be eighty-five percent of market value. Property taxes shall be levied on valuations where the median level of assessment represents eighty-five percent of the market value as determined by the Department of Revenue.

Source: SL 1995, ch 57, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.1 Calculation of factor for nonagricultural valuations--Sales and assessments from preceding year.

10-13-37.1. Calculation of factor for nonagricultural valuations--Sales and assessments from preceding year. For purposes of §§ 10-3-41, 10-12-31.1, and 10-13-37, the secretary of revenue shall calculate a factor for each county for nonagricultural valuations. The factor shall be calculated by using the sales of arms-length transactions and the assessments from the preceding assessment year. The secretary shall take into consideration any reappraisals completed by the director of equalization. If there are fewer than fifteen sales, the secretary shall use the preceding year's sales of that class with current assessments.

Source: SL 1998, ch 61, § 1; SL 2003, ch 50, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 44, § 19, eff. July 1, 2009; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.2 Appeal of valuation decision.

10-13-37.2. Appeal of valuation decision. Any person, firm, corporation, public or private, taxing district, or state department interested, may appeal from the decision of the secretary of revenue in calculating a factor for agricultural and nonagricultural valuations pursuant to § 10-13-37.1. The appeal may be made to the office of hearing examiners or the circuit court in the manner prescribed in chapter 10-11 for taking appeals from decisions of the county board of equalization.

Source: SL 2000, ch 52, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.3 Application of factor pending appeal.

10-13-37.3. Application of factor pending appeal. Any appeal made pursuant to § 10-13-37.2 does not prevent the application of the factor calculated by the secretary of revenue pursuant to § 10-13-37.1 pending exhaustion of all appeal rights of the parties to the appeal. If the factor calculated by the secretary of revenue is revised on appeal, appropriate relief shall be provided for that class of property affected in the next budget cycle following the final decision of such appeal.

Source: SL 2000, ch 52, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.4 Circuit court may award costs and attorneys' fees.

10-13-37.4. Circuit court may award costs and attorneys' fees. The circuit court may award disbursements, including reasonable attorneys' fees, in an action brought pursuant to § 10-13-37.2 by any appellant if the appellant does not prevail in its appeal of any factor calculated in § 10-13-37.1.

Source: SL 2000, ch 52, § 3.



§ 10-13-37.5 Supreme Court may award attorneys' fees--Motion and itemized statement required.

10-13-37.5. Supreme Court may award attorneys' fees--Motion and itemized statement required. On motion, the Supreme Court may award reasonable attorneys' fees in an action brought to the Supreme Court pursuant to §§ 10-13-37.2 to 10-13-37.5, inclusive, against any appellant relative to a factor calculated in § 10-13-37.1, if the appellant does not prevail in its appeal. The motion shall be accompanied by counsel's verified itemized statement of costs incurred and legal services rendered.

Source: SL 2000, ch 52, § 4.



§ 10-13-38 Determining index factor--Notice to county auditor of revenue to be raised--Notice to taxing district--School districts excepted.

10-13-38. Determining index factor--Notice to county auditor of revenue to be raised--Notice to taxing district--School districts excepted. The index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics, United States Department of Labor for the year prior to the year immediately preceding the year in which the taxes are payable. The secretary of revenue shall notify the county auditor of the amount of revenue which may be raised with the standard levy pursuant to § 10-13-35 by February first. The county auditor shall notify each taxing district in the county of the amount of revenue to be raised with the standard levy, except school districts, on or before March first.

Source: SL 1995, ch 57, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-39 Classification of owner-occupied single-family dwelling.

10-13-39. Classification of owner-occupied single-family dwelling. Each owner-occupied single-family dwelling in this state is specifically classified for the purpose of taxation. For the purposes of this section, an owner-occupied single-family dwelling is a house, condominium apartment, residential housing consisting of four or less family units, town house, town home, housing cooperatives where membership in the cooperative is strictly limited to stockholder occupants of the building, dwelling as classified in § 10-13-39.1, and manufactured or mobile home as defined in § 32-3-1, which is assessed and taxed as a separate unit, including an attached or unattached garage and the parcel of land upon which the structure is situated as recorded in the records of the director of equalization. A person may only have one dwelling, which is the person's principal place of residence as defined in § 12-1-4, classified as an owner-occupied single-family dwelling. If the owner occupies fifty percent or more of the living space within the dwelling, the entire dwelling is classified as an owner-occupied single- family dwelling. If the owner occupies a duplex, triplex, or fourplex, or less than fifty percent of the living space within the dwelling, the portion of the dwelling so occupied shall be classified as an owner-occupied single-family dwelling.

Source: SL 1995, ch 57, § 17 as amended by SL 1995, ch 77, § 4; SL 1996, ch 73, § 1; SL 1997, ch 56, § 1; SL 1997, ch 57, § 1; SL 2000, ch 42, § 25; SL 2005, ch 62, § 3.



§ 10-13-39.1 Request to classify certain owner occupied property--Portion occupied by owner assessed as separate unit--Appeal .

10-13-39.1. Request to classify certain owner occupied property--Portion occupied by owner assessed as separate unit--Appeal. Any person may request the director of equalization before August first to specifically classify certain property for the purpose of taxation if a portion of any property, building, or structure is occupied by the owner. If the director of equalization determines that such portion is occupied by the owner and meets the requirements of § 10-13-39, the director of equalization shall assess as a separate unit the portion of the property, building, or structure occupied and it shall be specifically classified for the purpose of taxation. An aggrieved person may appeal the decision of the director pursuant to chapter 1-26D. The director shall act upon the request within thirty days of the date of the request.

Source: SL 1997, ch 57, § 2; SDCL 10-6-66.1; SL 2005, ch 62, § 4.



§ 10-13-39.2 Review of owner-occupied single-family classifications determined before July 1, 2005.

10-13-39.2. Review of owner-occupied single-family classifications determined before July 1, 2005. No amendment to § 10-13-40 made pursuant to SL 2005, ch 62, § 1, compels the director of equalization to review any owner-occupied single-family classifications determined before July 1, 2005. However, the director of equalization may review such classifications if information is provided or discovered concerning the eligibility of any dwelling that is classified as an owner-occupied single-family dwelling.

Source: SL 2005, ch 62, § 2.



§ 10-13-39.3 Ownership requirements for classifying dwellings as owner-occupied.

10-13-39.3. Ownership requirements for classifying dwellings as owner-occupied. For the purposes of §§ 10-13-39 and 10-13-40, an owner shall be the owner of the owner-occupied dwelling as recorded by the director of equalization in the county where the dwelling is located. A joint tenant, an owner of a life estate, a partner, a person owning an interest in a limited liability company, a person owning an interest in a corporation, a vendee of a contract for deed, or a beneficiary of a trust is considered to be an owner.

An owner may claim a credit only on the single-family dwelling used as a principal residence. An owner may have more than one parcel of land classified as owner-occupied if the additional parcel is contiguous to the parcel containing the owner-occupied house. Each parcel that is contiguous, under the same ownership and used as one property shall be considered as owner-occupied. A property is also considered contiguous if separated by a street or alley from the parcel containing the owner-occupied house.

If the dwelling is occupied by a parent of the owner, the parent is considered the owner and occupant of the single-family dwelling.

The owner or a legal representative of the owner may sign for signature purposes on the certification of an owner-occupied dwelling.

Source: SL 2017, ch 64, § 1.



§ 10-13-40 Eligibility for owner-occupied classification.

10-13-40. Eligibility for owner-occupied classification. To be eligible for a property classification pursuant to § 10-13-39, the owner of each owner-occupied dwelling, as defined in § 10-13-39, shall submit a certificate to the county director of equalization stating such person is the owner and occupant of the dwelling as of the assessment date pursuant to § 10-6-2 and that the dwelling is the owner's principal place of residence as defined in § 12-1-4. If the owner occupies two or more dwellings during an assessment year, the owner shall provide the location of any other dwellings that the owner occupies when submitting the certificate. The director of equalization may request additional documentation from the owner when making the determination of eligibility. If any person submits information to the director of equalization contesting the eligibility of a dwelling to be classified as an owner-occupied single-family dwelling, the director of equalization shall review the classification and make a determination of eligibility. The owner shall state on the certificate the portion of the dwelling so occupied by the owner if it is less than fifty percent of the dwelling or if the dwelling is a duplex, triplex, or fourplex. The owner-occupant shall submit the certificate by March fifteenth. The owner of each manufactured or mobile home as defined in § 32-3-1, shall submit a certificate to the county director of equalization stating such person is the owner and occupant of the dwelling as of the assessment date. The owner-occupant of each manufactured or mobile home shall submit the certificate during the time of registration pursuant to §§ 10-9-3 to 10-9-4, inclusive. If the owner-occupant of a manufactured or mobile home fails to submit the certificate by the date or time frame required pursuant to §§ 10-9-3 to 10-9-4, inclusive, it does not affect the eligibility of the property to be classified as an owner-occupied dwelling. The owner-occupant shall sign the certificate under penalty of perjury. If the director of equalization classifies the property, mobile home, or manufactured home as owner-occupied single-family dwelling, it shall retain the classification until such time as the property ownership is transferred or the property has a change in use. The new owner-occupant of transferred property which is already classified as owner-occupied may meet the requirements of this section by completing and filing the certificate of value required pursuant to § 7-9-7 at the time of the transfer of the property. If the legal description of property is changed or amended and the owner continues to reside in the dwelling that is classified as a owner-occupied single-family dwelling, the owner shall retain the owner-occupied single-family dwelling classification. The Department of Revenue shall prescribe the form of the certificate and the certificate of value required pursuant to § 7-9-7. Appeals regarding the owner-occupied classification shall be made directly to the county board of equalization pursuant to § 10-11-23.

Source: SL 1995, ch 57, § 18; SL 1996, ch 73, § 2; SL 1997, ch 56, § 2; SL 1998, ch 60, § 1; SL 1999, ch 50, § 1; SL 2000, ch 51, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 62, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-40.1 , 10-13-40.2. Repealed.

10-13-40.1, 10-13-40.2. Repealed by SL 2004, ch 86, §§ 1, 2.



§ 10-13-40.3 Penalty for fraudulent receipt of owner-occupied single-family dwelling classification.

10-13-40.3. Penalty for fraudulent receipt of owner-occupied single-family dwelling classification. Any person who receives an owner-occupied single-family dwelling classification by misrepresenting the facts as to the person's ownership or occupancy of the dwelling shall be assessed a penalty equal to ten dollars per thousand dollars of valuation on the subject dwelling, which assessment shall become a perpetual lien on the property pursuant to § 10-21-33. The person shall be barred from receiving the owner-occupied single-family dwelling classification for any property in the state for the following three years.

Source: SL 1996, ch 73, § 3.



§ 10-13-40.4 Abatement or refund of tax where failure to meet application deadline for classification of owner-occupied single-family dwelling is due to military service.

10-13-40.4. Abatement or refund of tax where failure to meet application deadline for classification of owner-occupied single-family dwelling is due to military service. Any person who is on temporary duty assignment for the military which causes the person to fail to comply with the application deadline for a property classification as an owner-occupied single-family dwelling pursuant to §§ 10-13-39 to 10-13-40.3, inclusive, but otherwise qualifying for the classification provided under this chapter, may petition the board of county commissioners to recalculate the taxes based on the classification the person would have received under this chapter and abate or refund the difference in taxes pursuant to chapter 10-18.

Source: SL 2007, ch 50, § 1, eff. Mar. 2, 2007.



§ 10-13-41 Repealed.

10-13-41. Repealed by SL 2004, ch 86, § 3.



§ 10-13-42 Repealed.

10-13-42. Repealed by SL 1997, ch 54, § 4.



§ 10-13-43 Information provided by county auditor to Department of Revenue.

10-13-43. Information provided by county auditor to Department of Revenue. By November first of each year, each county auditor shall provide to the Department of Revenue the following information:

(1) Such county's property levy sheet;

(2) Such county's recapitulation of tax lists which includes total amount of taxes and valuations by agricultural, owner-occupied, non-ag which is not owner-occupied and utilities.

By December first of each year, the Department of Revenue shall approve the levies of all property taxing jurisdictions in the state certifying that the property tax jurisdictions have not exceeded the maximums prescribed in law before any tax levies are extended by the county auditor.

Source: SL 1995, ch 57, § 21; SL 1996, ch 69, § 18; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-44 Repealed.

10-13-44. Repealed by SL 2015, ch 39, § 5.



§ 10-13-45 Classification of single-family dwelling constructed or being constructed for sale by contractor as owner-occupied single-family dwelling--Restrictions.

10-13-45. Classification of single-family dwelling constructed or being constructed for sale by contractor as owner-occupied single-family dwelling--Restrictions. Any contractor that has constructed or is constructing a single-family dwelling for the purpose of selling the dwelling to be occupied as a single-family dwelling may apply to have the property specifically classified for the purpose of taxation pursuant to §§ 10-13-39 to 10-13-40.3, inclusive, as an owner-occupied single-family dwelling. For the purposes of this section, a single-family dwelling is a house, condominium apartment, residential housing consisting of four or less family units, town house, or town home, which may be assessed and taxed as a separate unit, including an attached or unattached garage and the parcel of land upon which the structure is situated as recorded in the records of the director of equalization. A contractor may only have a maximum of four dwellings classified as owner-occupied single-family dwellings. If any portion of the space is or has been occupied, only the portion of the dwelling not currently or previously occupied shall be classified as an owner-occupied single-family dwelling. The contractor shall comply with the application provisions imposed on the owner-occupant pursuant to §§ 10-13-39 to 10-13-40.3, inclusive. However, no dwelling, pursuant to this section, may be classified as an owner-occupied single-family dwelling for more than two consecutive years.

Source: SL 2009, ch 44, § 1.






Chapter 13A - Property Tax Replacement Distributions [Repealed]

§ 10-13A-1 , 10-13A-1.1. Repealed.

10-13A-1, 10-13A-1.1. Repealed by SL 1995, ch 68, §§ 53, 54.



§ 10-13A-2 Repealed.

10-13A-2. Repealed by SL 1981, ch 88, § 1.



§ 10-13A-3 Repealed.

10-13A-3. Repealed by SL 1979, ch 67, § 1.



§ 10-13A-3.1 to 10-13A-9. Repealed.

10-13A-3.1 to 10-13A-9. Repealed by SL 1995, ch 68, §§ 55 to 62.






Chapter 14 - Taxation Of Grain And Seed [Repealed]

CHAPTER 10-14

TAXATION OF GRAIN AND SEED [REPEALED]

[Repealed by SL 1978, ch 72, §§ 18 to 21]



Chapter 14A - Taxation Of Cattle And Sheep [Repealed]

CHAPTER 10-14A

TAXATION OF CATTLE AND SHEEP [REPEALED]

[Repealed by SL 1976, ch 91, § 57; SL 1977, ch 89, § 9]



Chapter 15 - Taxation Of Honey And Sugar Beets [Repealed]

CHAPTER 10-15

TAXATION OF HONEY AND SUGAR BEETS [REPEALED]

[Repealed by SL 1978, ch 72, §§ 22 to 27]



Chapter 16 - Taxation Of Moneys And Credits [Repealed]

CHAPTER 10-16

TAXATION OF MONEYS AND CREDITS [REPEALED]

[Repealed by SL 1978, ch 72, §§ 11 to 13; SL 1992, ch 80, §§ 121 to 144]



Chapter 17 - Property Tax Lists

§ 10-17-1 Preparation of list for each assessment district--Lands and lots listed.

10-17-1. Preparation of list for each assessment district--Lands and lots listed. As soon as practicable after the taxes are levied the county auditor shall make out a tax list for each assessment district, in such form as the auditor-general may prescribe, containing:

(1) Repealed by SL 1992, ch 80, § 145.

(2) A list of the taxable lands in the district, not including municipal lots, with the valuation thereof;

(3) A list of the municipal lots in each municipality in or composing such district, with the valuation thereof.
Source: SL 1897, ch 28, § 72; RPolC 1903, § 2141; SL 1913, ch 352, § 8; SL 1915, ch 298, § 1; RC 1919, § 6754; SDC 1939, § 57.0602; SL 1947, ch 403; SL 1992, ch 80, § 145.



§ 10-17-2 Calculation and extension of tax levies--Limitations on levies applied.

10-17-2. Calculation and extension of tax levies--Limitations on levies applied. The rate percent of all county, township, municipal, and school taxes shall be calculated and fixed by the county auditor, in dollars and cents, within the limitations prescribed by this code, and all such taxes shall be extended by the county auditor. If any county, township, municipality, or school district shall return a greater amount than the prescribed rate will raise, the county auditor shall extend only such amount of tax as the prescribed rate will produce.

Source: SL 1901, ch 50, § 1; RPolC 1903, § 2135; RC 1919, § 6752; SDC 1939, § 57.0601; SL 1988, ch 94, § 1.



§ 10-17-3 Extension of total consolidated tax--Apportionment to state and subdivisions.

10-17-3. Extension of total consolidated tax--Apportionment to state and subdivisions. After the county auditor has calculated and fixed, in dollars and cents, the rate percent of all taxes for counties, townships, municipalities, or school districts, as provided in this chapter, the auditor may extend the same upon the tax lists, including the state tax levies, as one amount under the heading, "total consolidated tax," which, when collected, shall be apportioned by the county at the end of each month to the state, county, township, municipality, or school district for which it was levied and be paid to such state, county, township, municipality, or school district.

Source: SL 1901, ch 50, § 1; RPolC 1903, § 2135; RC 1919, § 6752; SDC 1939, § 57.0601; SL 1988, ch 94, § 2; SL 1995, ch 61, § 1.



§ 10-17-4 Recapitulation of columns in tax list.

10-17-4. Recapitulation of columns in tax list. The county auditor shall recapitulate the tax list. Such recapitulation shall separately show the total amount of taxes for each specific purpose for which a levy has been made, and the aggregate of such taxes upon the lands and municipal lots.

Source: SL 1897, ch 28, § 72; RPolC 1903, § 2141; RC 1919, § 6754; SDC 1939, § 57.0602 (4); SL 1947, ch 403; SL 1992, ch 80, § 146; SL 1995, ch 61, § 2.



§ 10-17-5 Repealed.

10-17-5. Repealed by SL 1982, ch 28, § 35.



§ 10-17-6 Repealed.

10-17-6. Repealed by SL 1995, ch 61, § 3.



§ 10-17-7 Preparation of tax list--Notation as to real property sold for taxes.

10-17-7. Preparation of tax list--Notation as to real property sold for taxes. The county auditor shall prepare the tax list on or before the first day of January following the date of the levy for the current year, and the county treasurer shall immediately upon receipt of such tax lists, specify the years for which any of the real property described therein has been sold for taxes and not redeemed.

Source: SL 1897, ch 28, § 74; RPolC 1903, § 2143; SL 1917, ch 132, § 1; RC 1919, § 6755; SDC 1939, § 57.0603; SL 1987, ch 64, § 2; SL 1995, ch 61, § 4; SL 1996, ch 75.



§ 10-17-8 Warrant for collection of taxes attached to duplicate tax list.

10-17-8. Warrant for collection of taxes attached to duplicate tax list. The county auditor shall attach to each tax list his warrant, under his hand and official seal, in general terms, requiring the county treasurer to collect the taxes therein levied according to law; but no informality as to the requirements of this section shall render any proceeding for the collection of taxes illegal.

Source: SL 1897, ch 28, § 75; RPolC 1903, § 2144; SL 1911, ch 243; RC 1919, § 6756; SDC 1939, § 57.0604.



§ 10-17-9 Charging county treasurer with amount in tax lists--Additional assessments--Credit for amounts collected--Reconciliation of unpaid taxes to unpaid tax list balance.

10-17-9. Charging county treasurer with amount in tax lists--Additional assessments--Credit for amounts collected--Reconciliation of unpaid taxes to unpaid tax list balance. The county auditor shall, immediately after preparation of the tax lists, charge the county treasurer with the amount of the lists as shown in the recapitulation thereof, in a record prepared for that purpose. The auditor shall also charge the treasurer in the tax list account with all additional assessments made after the list is prepared and shall credit the treasurer with all amounts collected and any other amounts as may be lawfully deducted from such lists. The auditor shall reconcile the unpaid taxes shown in the tax lists that are no more than six years old to the unpaid balance of taxes in the tax list account each December thirty-first or within thirty days thereafter.

Source: SDC 1939, § 57.0605; SL 1987, ch 64, § 3; SL 1995, ch 61, § 5; SL 1997, ch 58, § 1.






Chapter 18 - Property Tax Abatement And Refunds

§ 10-18-1 Invalid or erroneous assessment or tax--Claims for abatement or refund--Certificate outstanding on real property sold for taxes.

10-18-1. Invalid or erroneous assessment or tax--Claims for abatement or refund--Certificate outstanding on real property sold for taxes. Unless otherwise expressly provided, if a person, against whom an assessment has been made or a tax levied, claims that the assessment or tax or any part of the assessment or tax is invalid for any reason provided in subdivisions (1) to (6), inclusive, the assessment or tax may be abated, or the tax refunded if paid. The board of county commissioners may abate or refund, in whole or in part, the invalid assessment or tax in the following cases only:

(1) If an error has been made in any identifying entry or description of the real property, in entering the valuation of the real property or in the extension of the tax, to the injury of the complainant;

(2) If improvements on any real property were considered or included in the valuation of the real property, which did not exist on the real property at the time fixed by law for making the assessment;

(3) If the complainant or the property is exempt from the tax;

(4) If the complainant had no taxable interest in the property assessed against the complainant at the time fixed by law for making the assessments;

(5) If taxes have been erroneously paid or error made in noting payment or issuing receipt for the taxes paid;

(6) If the same property has been assessed against the complainant more than once in the same year, and the complainant produces satisfactory evidence that the tax for the year has been paid.

However, no tax may be abated on any real property which has been sold for taxes, while a tax certificate is outstanding.

Source: SL 1917, ch 130, § 1; RC 1919, § 6813; SDC 1939, § 57.0801; SL 2005, ch 63, § 1.



§ 10-18-1.1 Time allowed for abatement or refund of invalid, inequitable or unjust tax.

10-18-1.1. Time allowed for abatement or refund of invalid, inequitable or unjust tax. If the board of county commissioners is satisfied beyond a doubt that the assessment of real property described in an application for abatement or refund under the provisions of § 10-18-1 is invalid, inequitable, or unjust, the board, if application is filed no later than the first day of November of the fourth year after which such taxes would have become delinquent, may abate or refund any part thereof in excess of a just, fair, and equitable assessment if such application for correction complies with requirements of this chapter.

Source: SL 1970, ch 71; SL 1990, ch 30, § 5; SL 1992, ch 80, § 147.



§ 10-18-2 Compromise, abatement or rebate of uncollectible tax--Circumstances in which authorized--Apportionment among funds and taxing districts.

10-18-2. Compromise, abatement or rebate of uncollectible tax--Circumstances in which authorized--Apportionment among funds and taxing districts. The board of county commissioners may compromise, abate or rebate taxes in the following cases:

(1) The board may abate any or all of the delinquent taxes and penalty on real property if taxes remain unpaid and the property has been offered for sale as required by the code for two successive years and not sold because of depreciation in the value of the property or otherwise, or if any property has been bid in by the county and one year has elapsed since the bid;

(2) If the board determines that the full amount of any taxes extended and charged against any real property platted into lots and blocks cannot be realized by a sale of the property or otherwise, it may settle or compromise any of the taxes for any year or years as in its judgment is in the best interest of the county;

(3) The board may compromise, abate, or cancel any taxes extended against any real property conveyed to the State of South Dakota for the benefit of any of its educational institutions, or when the county has acquired lands through foreclosure of permanent school fund mortgage loans, courthouse building fund loans, jail building fund loans, courthouse and jail building fund loans, or through foreclosure of mortgages pledged to the county to secure county deposits or lands taken in satisfaction thereof;

(4) The board may, as a means of relief, abate in an equitable manner the taxes assessed or extended against real property for the year in which a loss occurred because of flood, fire, storm, or other unavoidable casualty;

(5) Repealed by SL 1992, ch 80, § 148;

(6) If the board determines that the full amount of any taxes extended and charged against a centrally assessed railroad company cannot be realized by a sale of the property or otherwise, and the railroad is in bankruptcy or receivership, the board may settle or compromise any of the taxes for any year or years as in its judgment is in the best interest of the county;

(7) The board may abate or refund the taxes assessed or extended on any real property from which structures have been removed after the assessment date upon verification by the director of equalization;

(8) The board may abate or refund the taxes pursuant to § 10-6A-4;

(9) The board may abate or refund the taxes pursuant to § 10-13-40.4;

(10) The board may abate or refund the taxes pursuant to § 10-4-40.

The amount of any such taxes so compromised, abated, or refunded shall be apportioned pro rata among the several funds and taxing districts affected thereby.

Source: SL 1889, ch 118, § 1; SL 1895, ch 181, § 1; SL 1897, ch 34, § 1; RPolC 1903, §§ 2222 to 2224; RC 1919, §§ 6809 to 6812; SL 1925, ch 89; SL 1931, ch 260; SL 1933, ch 192; SDC 1939, § 57.0802; SL 1941, ch. 336; SL 1943, ch 288; SL 1968, ch 258, § 1; SL 1983, ch 75, § 1; SL 1986, ch 92; SL 1989, ch 91, § 1; SL 1992, ch 80, § 148; SL 2006, ch 39, § 2; SL 2007, ch 50, § 2, eff. Mar. 2, 2007; SL 2008, ch 39, § 2, eff. Nov. 1, 2007.



§ 10-18-3 Procedure applicable to compromise of uncollectible taxes.

10-18-3. Procedure applicable to compromise of uncollectible taxes. Applications for any compromises, abatements, rebates, or refunds pursuant to § 10-18-2 shall be made, filed, and acted upon in the same form and manner as provided in §§ 10-18-4 to 10-18-11, inclusive.

Source: SDC 1939, § 57.0802.



§ 10-18-4 Contents and verification of application for abatement or refund.

10-18-4. Contents and verification of application for abatement or refund. Applications for adjustments, compromises, abatements, or refunds shall be subscribed and sworn to by the applicant; shall describe the tax and property involved; shall set out one or more of the grounds for abatement or refund specified in §§ 10-18-1 and 10-18-2 and relied on by the applicant, and shall ask the board of county commissioners to grant the relief required or permitted by law in such cases.

Source: SL 1917, ch 130, § 2; RC 1919, § 6814; SDC 1939, § 57.0803.



§ 10-18-5 Presentation of application to county commissioners--Approval or rejection--Evidence heard--Amendment of application.

10-18-5. Presentation of application to county commissioners--Approval or rejection--Evidence heard--Amendment of application. Upon receipt of any such application the county auditor shall note the date of receipt thereon and file the same, and he shall present the application to the board of county commissioners at its next regular meeting. The board shall, by a majority vote, either approve or reject the application, in whole or in part. If rejected, a statement of the reasons for such rejection, signed by the chairman of the board, shall be attached to the application. Before the board takes final action it may permit or require the production of additional evidence and the amendment of the application.

Source: SL 1917, ch 130, § 3; RC 1919, § 6815; SL 1919, ch 101; SDC 1939, § 57.0803.



§ 10-18-6 Concurrence of municipal governing body required for abatement of tax within municipal corporation.

10-18-6. Concurrence of municipal governing body required for abatement of tax within municipal corporation. No tax on property within a municipal corporation shall be abated without the approval of the governing body of said municipal corporation, duly filed with said application.

Source: SL 1919, ch 101; SDC 1939, § 57.0803.



§ 10-18-7 Certification of municipal action where concurrence required--Failure to file certificate as concurrence.

10-18-7. Certification of municipal action where concurrence required--Failure to file certificate as concurrence. In any case where the concurrence of a municipality in the granting of any abatement or refund is required, the action of the municipality shall be certified to and filed with the county auditor of the county within thirty days after an application for such concurrence shall have been filed with the clerk or the presiding officer of the governing body of such municipality, and if not so filed with said county auditor within such time, the municipality shall be deemed to have concurred in granting the application.

Source: SDC 1939, § 57.0806.



§ 10-18-8 Hearing and decision by county commissioners on municipal refusal to concur--Appeal to circuit court.

10-18-8. Hearing and decision by county commissioners on municipal refusal to concur--Appeal to circuit court. If the certificate of the municipality shows that it refuses concurrence, the board of county commissioners shall cause notice of not less than ten days of a time and place for hearing the controversy to be served upon the municipality and the applicant, at which time and place the municipality and the applicant may be heard and the board of county commissioners shall thereupon decide the matter of granting the application in whole or in part and from which decision, either the applicant or the municipality may appeal to the circuit court in the same form, manner, and time as other appeals are taken from decisions of the board of county commissioners.

Source: SDC 1939, § 57.0806.



§ 10-18-9 Correction of tax lists on grant of abatement or compromise.

10-18-9. Correction of tax lists on grant of abatement or compromise. When any application for adjustment, abatement, or compromise under this chapter is granted, the county auditor shall correct both the original and duplicate tax lists in accordance with the order and the applicant shall be relieved of further liability for the tax abated.

Source: SL 1917, ch 130, § 4; RC 1919, § 6816; SDC 1939, § 57.0804.



§ 10-18-10 Order and payment of refund--Charging to tax districts.

10-18-10. Order and payment of refund--Charging to tax districts. When any application for refund under this chapter is granted, the county auditor shall issue and deliver to the applicant a refund order on the county treasurer in the amount ordered refunded, stating therein what sum shall be refunded, and the county treasurer shall refund the same, and write opposite such taxes in his tax duplicate, the word "refunded," and the date and number of the order. The amount so refunded shall be paid in preference to other claims upon the treasury and the amount so refunded shall be charged to the state, county, municipality, township, or school corporation which may have received any part of such money, in proportion to the levies for the year for which the tax was extended.

Source: SL 1917, ch 130, § 5; RC 1919, § 6817; SDC 1939, § 57.0804; SL 1992, ch 60, § 2.



§ 10-18-11 Credit to county for state tax abated or refunded.

10-18-11. Credit to county for state tax abated or refunded. Whenever any state tax is so ordered abated or refunded, the county shall be entitled to proper credit therefor in its account with the state.

Source: SL 1917, ch 130, § 6; RC 1919, § 6818; SDC 1939, § 57.0804.



§ 10-18-12 Appeal from county commissioners to circuit court.

10-18-12. Appeal from county commissioners to circuit court. The same right of appeal to the circuit court from the decision of the board of county commissioners, compromising, abating, or refunding any tax, shall exist and be governed by the rules of procedure as appeals from decisions of such board in other matters, the right to proceed under the provisions of this code relating to actions to recover taxes paid, under protest, not being qualified or limited by this chapter.

Source: SL 1917, ch 130, § 8; RC 1919, § 6819; SDC 1939, § 57.0807.



§ 10-18-13 Mandatory refund of taxes after determination of disputed county boundary--Apportionment of charges to state and taxing districts.

10-18-13. Mandatory refund of taxes after determination of disputed county boundary--Apportionment of charges to state and taxing districts. If the boundary line between any counties is in dispute and a court of competent jurisdiction decides that any certain territory was not situated within the county in which the assessment was made, the county commissioners of the county which erroneously entered such property for taxation and collected taxes thereon by reason of mistake of fact or such dispute as to the boundary line shall, within sixty days after the final determination of the action or litigation, refund to the persons entitled thereto, or to any person that shall have purchased at tax sale any such property, all taxes or money so paid by him, with interest at the rate specified in § 54-3-5.1 for any and all years when assessments of such property were made in the proper county; and the pro rata share of the money so refunded shall be charged to the state and each taxing district which may have assessed any part of such tax.

Source: SL 1913, ch 339, § 1; RC 1919, § 6821; SDC 1939, § 57.0805; SL 1982, ch 28, § 6.



§ 10-18-14 Retroactive application of chapter.

10-18-14. Retroactive application of chapter. The provisions of this chapter shall apply to assessments and taxes heretofore or hereafter made or levied.

Source: SL 1917, ch 130, § 9; RC 1919, § 6820; SDC 1939, § 57.0808.



§ 10-18-15 Payment of property tax refunds for taxes erroneously collected.

10-18-15. Payment of property tax refunds for taxes erroneously collected. Any refund owed as the result of an abatement pursuant to this chapter or any taxpayer action brought pursuant to § 10-27-2, or any other real property tax refund which any governmental entity is required to reimburse for any real property taxes previously received, shall be due and payable to the taxpayer as follows:

(1) If the judicial order or resolution was entered after January first but, before September first, the refund is due on or before the second Monday of January in the year following the entry of judgment or other judicial order requiring the refund or the resolution of abatement.

(2) If the order or resolution was entered between September first through December thirty-first, the refund is due on or before the second Monday of January in the second year following the entry of judgment or other judicial order requiring the refund.
Source: SL 1994, ch 83, § 1.



§ 10-18-16 Refund date for property taxes erroneously collected.

10-18-16. Refund date for property taxes erroneously collected. A county commission paying a refund pursuant to § 10-18-15, with the concurrence of all governmental entities required to make the refund, may pay the refund prior to the date specified in § 10-18-15.

Source: SL 1994, ch 83, § 2.



§ 10-18-17 Interest on property taxes erroneously collected.

10-18-17. Interest on property taxes erroneously collected. In addition to the amount of any refund, the taxpayer shall receive interest on the amount from the date that the tax was paid until such time as the refund is made. Interest shall be at the Category E rate as set forth in § 54-3-16.

Source: SL 1994, ch 83, § 3.






Chapter 18A - Property Tax Refund For Aged And Disabled Persons

§ 10-18A-1 Definition of terms.

10-18A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise clearly requires, mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Disabled," persons receiving or having qualified to receive monetary payments, pursuant to Title II, X, XIV, or XVI of the Social Security Act, as amended, and in effect on January 1, 1974, for all or part of the year for which a refund is claimed;

(3) "Head of household," a married person, a single person, a widow or widower or a divorced person;

(4) "Household," the association of persons who live in the same dwelling, sharing its furnishings, facilities, and accommodations, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(5) "Household income" all income received by all persons of a household while members of the household;

(6) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as defined by § 10-1-47, and all nontaxable income, including the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash public assistance and relief, not including relief granted under this chapter, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans' disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest received from the federal government or any of its instrumentalities, workers' compensation, and the gross amount of loss of time insurance, but not including gifts from nongovernmental sources, food stamps, or surplus foods, or other relief in kind provided by a public agency less real estate taxes payable on the applicant's principal residence for the year in which application is made. However, the reduction in the applicant's income for real estate taxes payable may not exceed four hundred dollars;

(7) "Secretary" the secretary of the South Dakota Department of Revenue;

(8) "Single-family dwelling" a house, condominium apartment or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(9) "Tax year" or "taxable year" the year in which real property is assessed and the taxes levied thereon.
Source: SL 1976, ch 92, § 1; SL 1979, ch 72, § 1A; SL 1980, ch 81, §§ 1, 4; SL 1982, ch 95, § 1; SL 1983, ch 69, § 2; SL 1983, ch 82, § 2; SL 1984, ch 70, § 2; SL 1985, ch 83, § 2; SL 1986, ch 98, § 2; SL 1988, ch 96, § 5; SL 1988, ch 103, § 2; SL 1989, ch 101, § 2; SL 1990, ch 83, § 2; SL 1991, ch 98, § 2; SL 1992, ch 68, § 2; SL 1993, ch 95, § 2; SL 1994, ch 92, § 2; SL 1995, ch 65, § 2; SL 1996, ch 79, § 2; SL 1997, ch 65, § 2; SL 1998, ch 68, § 2; SL 1999, ch 56, § 2; SL 2000, ch 59, § 2; SL 2001, ch 53, § 2; SL 2002, ch 59, § 2; SL 2003, ch 60, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 90, § 2; SL 2005, ch 67, § 2; SL 2006, ch 45, § 2; SL 2007, ch 54, § 2; SL 2009, ch 39, § 8; SL 2010, ch 45, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 48, § 8; SL 2012, ch 59, § 8; SL 2013, ch 42, § 8; SL 2014, ch 54, § 8; SL 2015, ch 62, § 8; SL 2016, ch 54, § 9.



§ 10-18A-1.1 Reduction in income allowed for taxes paid--Determination of amount.

10-18A-1.1. Reduction in income allowed for taxes paid--Determination of amount. The amount of the reduction in income allowed for taxes paid pursuant to subdivision 10-18A-1(6) shall be equal to the real property taxes paid on the principal residence of the claimant. If the residence is a single-family dwelling, then the amount of the reduction shall equal the taxes paid on the residence structure, platted lot upon which the structure is located or one acre, whichever is less, and the garage, whether attached or unattached. If the residence is not a single-family dwelling, then the reduction shall be equal to the amount of tax paid on or allocated to the structure and the platted lot upon which the structure is situated or one acre, whichever is less, used as a residence by the claimant including the garage, whether attached or unattached.

Source: SL 1980, ch 81, § 2.



§ 10-18A-2 Refund of taxes paid on single family dwelling--Conditions.

10-18A-2. Refund of taxes paid on single family dwelling--Conditions. Any person making application under the provisions of this chapter shall be entitled to a refund of the real property taxes due or paid on his single-family dwelling according to the schedule provided in §§ 10-18A-5 and 10-18A-6, provided the following conditions are met:

(1) The head of a household shall be sixty-five years of age or older or shall be disabled, prior to January first of the year in which the real property is assessed and the taxes levied thereon;

(2) The person claiming refund shall have owned, either in fee or by contract purchase, the real property for which the refund is claimed for at least three years or have been resident of the State of South Dakota for at least five years if not qualified under the three years' ownership limitation;

(3) A claim for refund can only be made for a single-family dwelling as defined in subdivision § 10-18A-1(8).
Source: SL 1976, ch 92, § 2; SL 1977, ch 91.



§ 10-18A-3 Refund denied after refund of sales tax.

10-18A-3. Refund denied after refund of sales tax. No person who received a refund of retail sales and service tax under the provisions of chapter 10-45A shall be eligible for a refund of real property taxes as provided in this chapter.

Source: SL 1976, ch 92, § 10.



§ 10-18A-4 Right to file lost on death.

10-18A-4. Right to file lost on death. The right to file a claim under this chapter shall be personal to the claimant, and shall not survive his death.

Source: SL 1976, ch 92, § 13.



§ 10-18A-5 Single-member household refund schedule.

10-18A-5. Single-member household refund schedule. The amount of refund of real property taxes due or paid for a single-member household made pursuant to this chapter shall be according to the following schedule:



§ 10-18A-6 Multiple-member household refund schedule.

10-18A-6. Multiple-member household refund schedule. The amount of refund of real property taxes due or paid for a multiple-member household made pursuant to this chapter shall be according to the following schedule:



§ 10-18A-6.1 Multiple-member household refund--Eligibility of head of household--Conditions.

10-18A-6.1. Multiple-member household refund--Eligibility of head of household--Conditions. The head of household shall be eligible for the refund computed pursuant to the schedule in § 10-18A-6 if each of the following conditions are satisfied:

(1) The head of household is a widow or widower;

(2) The dwelling upon which the refund is claimed qualified for and received a refund pursuant to § 10-18A-6 in the year immediately preceding the death of the deceased spouse;

(3) The head of household has continued to live in the same dwelling;

(4) The head of household has not remarried.
Source: SL 1979, ch 72, § 2.



§ 10-18A-7 Time for claiming refund--Forms--Assistance rendered to claimants--Extension of time.

10-18A-7. Time for claiming refund--Forms--Assistance rendered to claimants--Extension of time. Claims for refund of real property taxes under this chapter shall be made annually on or before July first upon forms prescribed by the secretary of revenue. Forms shall be made available to county treasurers who shall, upon request of a claimant, assist the claimant in completing the application. In case of sickness, absence, or other disability of the claimant, or if other good cause exists, the secretary may extend for a period not to exceed six months the time for filing a claim.

Source: SL 1976, ch 92, § 5; SL 1980, ch 81, § 6; SL 1995, ch 62, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-8 Amount claimed not required on application--Computation by county auditor.

10-18A-8. Amount claimed not required on application--Computation by county auditor. The applicant, at his election, shall not be required to record on his application the amount claimed by him. The reduction allowable to persons making the election shall be computed by the county auditor.

Source: SL 1976, ch 92, § 6.



§ 10-18A-9 Documentary evidence in application.

10-18A-9. Documentary evidence in application. Any application for reduction shall include such documentary evidence as the secretary of revenue deems necessary to assure validity of the application.

Source: SL 1976, ch 92, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-10 Signing of refund claim--Delivery to proper officer.

10-18A-10. Signing of refund claim--Delivery to proper officer. Any claim for refund shall be signed and delivered to any officer authorized to take acknowledgments, or the county auditor or his deputy in the county where the real property is located.

Source: SL 1976, ch 92, § 9.



§ 10-18A-11 Reimbursement of eligible claimants--Payment from retail sales and service tax refund appropriations--Time for payment--Forms.

10-18A-11. Reimbursement of eligible claimants--Payment from retail sales and service tax refund appropriations--Time for payment--Forms. The secretary of revenue shall reimburse to any person eligible for payment under the provisions of this chapter. The reimbursement shall be paid out of appropriations for retail sales and service tax refunds to the elderly and disabled. Any claim for reimbursement by any person shall be paid within sixty days after the deadline, as prescribed in § 10-18A-7, upon forms prescribed by the secretary.

Source: SL 1976, ch 92, § 11; SL 1989, ch 93, § 5; SL 1995, ch 62, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-12 Appropriations insufficient for all payments--Proration to timely filed claims.

10-18A-12. Appropriations insufficient for all payments--Proration to timely filed claims. If appropriations for refund of real property taxes to the elderly and disabled are not sufficient to pay all claims authorized by this chapter, funds so appropriated shall be prorated to such claims as have been timely filed.

Source: SL 1976, ch 92, § 12; SL 1990, ch 81, § 5.



§ 10-18A-13 Hearing on denial of claim--Time for demand.

10-18A-13. Hearing on denial of claim--Time for demand. Any person aggrieved by the denial by the secretary of revenue in whole or in part of reduction claimed under this chapter, may within thirty days after receiving notice of such denial, demand and shall be entitled to a hearing, upon notice, before the secretary on the question.

Source: SL 1976, ch 92, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-14 Fraudulent refund claims as petty offense.

10-18A-14. Fraudulent refund claims as petty offense. Filing an application for refund with fraudulent intent is a petty offense.

Source: SL 1976, ch 92, § 9; SL 1982, ch 86, § 17.



§ 10-18A-15 Promulgation of rules.

10-18A-15. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing a refund claim;

(2) The requirements necessary to qualify for a refund; and

(3) The definition of income.
Source: SL 1976, ch 92, § 14; SL 1987, ch 82, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-16 Distribution of unspent sales and property tax refunds.

10-18A-16. Distribution of unspent sales and property tax refunds. If, after the distribution required by chapters 10-18A and 10-45A, there is twenty-five thousand dollars or more remaining from the annual appropriation for refunds pursuant to such chapters, the secretary of revenue shall distribute the remaining revenue to the one thousand applicants with the least income as defined in subdivision 10-18A-1(6) or 10-45A-1(5). Each applicant shall receive an equal amount from the distribution made pursuant to this section. But in no instance may an applicant receive a distribution of more than one hundred dollars under this section. Any cost associated with the distribution provided in this section shall be paid from the revenue remaining from the appropriation for chapters 10-18A and 10-45A before any distribution pursuant to this section.

Source: SL 1994, ch 85; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 19 - Lien Of Property Tax [Repealed]

CHAPTER 10-19

LIEN OF PROPERTY TAX [REPEALED]

[Repealed by SL 1992, ch 80, §§ 149 to 154]



Chapter 20 - Removal Of Taxable Property

§ 10-20-1 to 10-20-9. Repealed.

10-20-1 to 10-20-9. Repealed by SL 1992, ch 80, §§ 155 to 163.



§ 10-20-10 Removal or destruction of building in municipality before taxes paid as misdemeanor--Lien on lot and materials--Condemned fire hazards excepted.

10-20-10. Removal or destruction of building in municipality before taxes paid as misdemeanor--Lien on lot and materials--Condemned fire hazards excepted. It is a Class 2 misdemeanor for any person to move, tear down, or destroy any building on a lot in a municipality upon which taxes have been levied until after such taxes have been fully paid. If such a building is removed, torn down, or destroyed without the payment of taxes, the unpaid taxes shall be a lien upon the building, the lot from which it was removed, and the lumber and other materials of which the building was constructed. This section does not apply to any building condemned as a fire hazard.

Source: SL 1899, ch 45, §§ 1, 2; RPolC 1903, §§ 1568, 1569; RC 1919, § 6573; SDC 1939, §§ 45.1424, 45.9901; SL 1943, ch 167; SL 1982, ch 86, § 19.



§ 10-20-11 Removal of building from land outside municipality before taxes paid as misdemeanor--Lien on building and lot.

10-20-11. Removal of building from land outside municipality before taxes paid as misdemeanor--Lien on building and lot. It is a Class 2 misdemeanor for any person to move any building off any land or lot situated outside the limits of a municipal corporation, upon which taxes have been levied, until the taxes have been fully paid. If such a building is removed without the payment of the taxes, the unpaid taxes are a lien upon the building and the lot from which it was removed. This section does not affect the provisions of § 10-20-10.

Source: SL 1941, ch 357, §§ 1 to 3; SDC Supp 1960, §§ 58.0819, 58.9908; SL 1982, ch 86, § 20.






Chapter 21 - Payment And Receipt Of Property Taxes

§ 10-21-1 County treasurer as collector of all taxes--Collection and credit to proper funds.

10-21-1. County treasurer as collector of all taxes--Collection and credit to proper funds. The county treasurer shall be the collector of all taxes extended upon the tax list of the county, and all delinquent taxes whether levied for state, county, township, municipality, school, or other purposes, anything in the charter of any municipality to the contrary notwithstanding, and he shall proceed to collect the same according to law, and to place the same when collected to the credit of the proper funds.

Source: SL 1897, ch 28, § 79; RPolC 1903, § 2145; RC 1919, § 6762; SDC 1939, § 57.1001; SL 1992, ch 60, § 2.



§ 10-21-1.1 Written bill sent to each property taxpayer--Contents--Annual levy sheet--Form.

10-21-1.1. Written bill sent to each property taxpayer--Contents--Annual levy sheet--Form. The county treasurer shall mail or transmit electronically a written tax bill to each taxpayer against whom a property tax has been assessed. The property tax bill sent to each taxpayer may reflect the breakdown of the tax by tax levies. However, the property tax bill shall at least provide a tax total for each taxing district. A definition shall be provided for any abbreviation used to describe any entity imposing a tax or special assessment. The property tax bill shall also separately state the amount of any taxes due as a result of a local decision to exceed the tax increase limits set forth in § 10-13-36 or 10-12-43 and shall be marked by an asterisk. The notice shall include the statement: "INDICATES A LOCAL DECISION TO OPT OUT OF THE TAX LIMITATION." If the local vote to increase taxes had not passed, your taxes would not have included the items marked with an asterisk (*). If the treasurer does not mail the property tax receipts described in § 10-21-14, the treasurer shall indicate in the property tax bill or a notice enclosed with the bill that the treasurer does not intend to send a receipt unless requested by the taxpayer. The county treasurer shall provide to a taxpayer a tax levy sheet, if the tax levy breakdown is not shown on the tax bill, or upon the taxpayer's request. The annual levy sheet shall contain an example of the computation of the total tax for an individual. The secretary of revenue shall prescribe a uniform form which shall be used by the county treasurer for notification of taxpayers as required by this section.

Source: SL 1979, ch 73, §§ 1, 2; SL 1988, ch 97; SL 1989, ch 88, § 2; SL 1997, ch 54, § 5; SL 1998, ch 63, § 1; SL 1999, ch 52, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 53, § 2; SL 2012, ch 61, § 2; SL 2013, ch 48, § 1.



§ 10-21-2 Demand not necessary to fix liability--Duty of taxpayer.

10-21-2. Demand not necessary to fix liability--Duty of taxpayer. No demand for taxes shall be necessary in order to fix the liability of the person against whom they are assessed, but it shall be the duty of every person subject to taxation under this chapter to pay or cause to be paid to the county treasurer the amount thereof.

Source: SL 1915, ch 296, § 1; RC 1919, § 6760; SDC 1939, § 57.1003.



§ 10-21-3 Repealed.

10-21-3. Repealed by SL 1982, ch 86, § 21.



§ 10-21-4 Due date of taxes--Acceleration on removal of property.

10-21-4. Due date of taxes--Acceleration on removal of property. Except as provided in § 10-9-10, all taxes shall become due on the first day of January of each year next following assessment, levy, or extension of the taxes and as between vendor and vendee shall become a lien upon real property on and after such date.

Source: SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289; SL 1992, ch 80, § 164.



§ 10-21-5 Preferred claim in receivership, bankruptcy and trust administration.

10-21-5. Preferred claim in receivership, bankruptcy and trust administration. In all cases where a receiver shall be appointed, or an assignment for benefit of creditors made or bankruptcy proceedings instituted or administration of trusts or estates or similar court administration invoked, of, for, or in behalf of any person, firm, or corporation in any court in this state, the personal taxes of such person, firm, or corporation shall be a first and preferred claim and charge and paid as part of the expense of administration out of the first funds or property accruing, subject only to the actual court costs and fees allowed by the court necessary for conducting the administration, and subject also to any absolute exemptions and family allowance provided by law.

Source: SDC 1939, § 57.1028.



§ 10-21-6 Notice to county treasurer as creditor in receivership, bankruptcy and trust administration--Assertion of claim for taxes.

10-21-6. Notice to county treasurer as creditor in receivership, bankruptcy and trust administration--Assertion of claim for taxes. In all cases described in § 10-21-5 of administration of property of any person, firm, or corporation by any court of this state, notice of the proceedings must be served upon the county treasurer of the county in which the proceedings are conducted, the same as required for notice to any other creditor. Such county treasurer shall thereupon make proper claim for such personal taxes as may be due, or about to become due after assessment, or delinquent, and if it appears that the property of the estate is situated in some other county of the state or the person involved is a resident of some other county, such county treasurer shall prepare and forward a copy of the notice to such other county treasurers who shall thereupon present any such claims as their respective counties may have for personal taxes.

Source: SDC 1939, § 57.1028.



§ 10-21-7 Acceptance of partial payments authorized by county commissioners--Personal property taxes paid first--Designation of real property to which partial payment applied.

10-21-7. Acceptance of partial payments authorized by county commissioners--Personal property taxes paid first--Designation of real property to which partial payment applied. The county commissioners of any county may authorize the county treasurer to accept partial payments of taxes, upon application, thereof, any time after January first to apply against the taxes due. In cases where the applicant for partial payment owes taxes on more than one tract or parcel of real property, he must, at the time of application for the privilege of partial payment, designate the tract or parcel upon which said partial payments are to be first applied.

Source: SDC 1939, § 57.1004 as added by SL 1941, ch 338; SL 1943, ch 289; SL 1992, ch 80, § 165.



§ 10-21-7.1 Monthly payment of property taxes by electronic transmission.

10-21-7.1. Monthly payment of property taxes by electronic transmission. The board of county commissioners may permit any person to remit property taxes by electronic transmission in ten equal monthly installments. The first payment shall be made on January first and the final payment shall be made by October first in the year the taxes are payable. The board of county commissioners shall by resolution establish the criteria for determining which taxpayers may remit property taxes by electronic transmission.

Source: SL 1995, ch 63, § 1.



§ 10-21-7.2 Deadline for electronically transmitted payments.

10-21-7.2. Deadline for electronically transmitted payments. Any remittance transmitted electronically pursuant to § 10-21-7.1 shall be made on or before the first day of the month and are considered to have been made on the date that the remittance is credited to the bank account designated by the county treasurer. For purposes of making any electronic transfers of remittances pursuant to §§ 10-21-7.1 to 10-21-7.3, inclusive, the first day of the month means the first day of the month that is not a Saturday or Sunday or a state or federal holiday.

Source: SL 1995, ch 63, § 2.



§ 10-21-7.3 Determining delinquency of electronically transmitted payments.

10-21-7.3. Determining delinquency of electronically transmitted payments. Any property taxes remitted by electronic transmission pursuant to § 10-21-7.1 are delinquent if not remitted by the third day of the month following the month the taxes are due. However, notwithstanding the provisions of § 10-21-23, the first half of property taxes are not delinquent if the fifth payment made monthly pursuant to §§ 10-21-7.1 to 10-21-7.3, inclusive, is credited to the bank account designated by the county treasurer on or before May first. If taxes become delinquent pursuant to this section, interest shall be added to the delinquent taxes at the Category G rate as established pursuant to § 54-3-16 for each day the taxes are delinquent.

Source: SL 1995, ch 63, § 3; SL 1999, ch 53, § 2; SL 2000, ch 226, § 3.



§ 10-21-7.4 Receipt for monthly electronically transmitted payments.

10-21-7.4. Receipt for monthly electronically transmitted payments. The county treasurer is not required to provide a duplicate tax receipt pursuant to § 10-21-14 for each tax payment made monthly pursuant to §§ 10-21-7.1 to 10-21-7.3, inclusive. The county treasurer may provide a receipt for taxes paid when the entire year's taxes are paid in full. The county treasurer shall provide a receipt if requested by any person who has paid the entire year's taxes in full.

Source: SL 1995, ch 63, § 5; SL 1998, ch 63, § 2.



§ 10-21-8 Proportionate share of taxes paid by part owner of real estate--Interest relieved from sale for delinquent taxes.

10-21-8. Proportionate share of taxes paid by part owner of real estate--Interest relieved from sale for delinquent taxes. Any person having an interest in any real estate, whether divided or undivided, may pay his proportionate share of the taxes against such real estate without paying all of the taxes charged upon the tax list of the county against such real property. A statement of the portion of the taxes paid, the extent of the interest of such person in such real estate, and the name and address of the person paying same shall be shown upon the tax receipt and entered on the tax lists. In the event of the failure of any co-owner to pay his share of such taxes against such real estate, only the interest of such co-owner or co-owners shall be sold for delinquent taxes.

Source: SL 1939, ch 282, §§ 1, 2; SDC Supp 1960, § 57.1001-1.



§ 10-21-9 , 10-21-10. Repealed.

10-21-9, 10-21-10. Repealed by SL 1992, ch 80, §§ 166, 167.



§ 10-21-11 Warrants receivable in payment of taxes.

10-21-11. Warrants receivable in payment of taxes. State warrants are receivable for the amount payable into the state treasury on account of the ordinary state tax; county warrants are receivable in the treasury of the proper county for the amount of county tax payable into the county treasury, except when otherwise provided by law; city warrants shall be receivable on city taxes; town warrants shall be receivable on town taxes; school warrants shall be received for school taxes; civil township warrants shall be received for civil township taxes; and road and bridge warrants shall be received for road and bridge taxes in the district or township where such warrants are issued, provided that no warrants shall be so receivable unless offered by the person originally owning the account or to whom the warrant was originally issued and in payment of his own tax.

Source: SL 1899, ch 47, § 1; RPolC 1903, § 2146; RC 1919, § 6764; SDC 1939, § 57.1010.



§ 10-21-12 Endorsement of warrant exceeding amount of tax payable--Receipts taken from taxpayer.

10-21-12. Endorsement of warrant exceeding amount of tax payable--Receipts taken from taxpayer. When any person desiring to pay any taxes due and unpaid shall present a warrant to the treasurer of any county in payment for such tax, which shall exceed the amount that such treasurer is authorized to receive in warrants in payment for such tax, he shall endorse on the back of such warrant in part payment the amount he is authorized by law to receive, and date the same. Such treasurer shall take two receipts from the holder of such warrant for the amount so endorsed and paid, showing the date of the endorsement, a full description of such warrant, including the date thereof, to whom given, the amount for which it was given, and all the endorsements thereon; one of which receipts he shall forthwith file with the county auditor, the other he shall retain as his voucher. A copy of such receipt shall be forwarded to the taxing district involved with the next disbursement of tax collections made to such taxing district.

Source: SL 1868-9, ch 25, § 94; PolC 1877, ch 28, § 93; CL 1887, § 1654; RPolC 1903, § 2232; RC 1919, § 6948; SDC 1939, § 57.1010.



§ 10-21-13 Dispute by taxing district of application of warrant to taxes.

10-21-13. Dispute by taxing district of application of warrant to taxes. If any taxing district disputes the validity or inapplicability of any warrant issued on any tax due it, notice of the dispute shall be served upon the county treasurer and such warrant shall thereafter not be received in payment of any such tax, except upon judgment of the court or unless the protest against its application is properly withdrawn by the taxing district involved.

Source: SDC 1939, § 57.1010.



§ 10-21-14 Duplicate tax receipts issued by treasurer--Contents--Failure to show state tax separately or required information as misdemeanor.

10-21-14. Duplicate tax receipts issued by treasurer--Contents--Failure to show state tax separately or required information as misdemeanor. The county treasurer shall make duplicate receipts for tax payments. One receipt may be delivered to the person paying the taxes and the other shall, within one week, be filed with the auditor. The auditor's copy of the receipt shall specify the property on which the tax was assessed, the amount of taxes collected for state purposes including the levy for state highways, the amount of each separate and distinct fund the tax is allocated to, and the years for which any of the real property described has been sold for taxes and not redeemed, unless the certificates for such tax sales are more than six years old.

Any county auditor who fails to enter upon any tax receipt the amount of taxes for state purposes, or any county treasurer who fails to specify on the duplicate tax receipt the information required by this section, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 57.1007, 57.9911; SL 1947, ch 404; SL 1982, ch 86, § 22; SL 1992, ch 80, § 168; SL 1998, ch 63, § 3.



§ 10-21-15 Repealed.

10-21-15. Repealed by SL 2011, ch 53, § 1.



§ 10-21-16 Binding and numbering of tax receipts--Separate series used for separate years.

10-21-16. Binding and numbering of tax receipts--Separate series used for separate years. All tax receipts issued by the county treasurer shall be bound in books of convenient size, or in such form as may be prescribed by the auditor-general and numbered consecutively, commencing with number one on the first receipt issued for the taxes of any one year, and he shall not receipt for more than one year's taxes on the same property in one tax receipt, nor shall more than one series of numbers be used for any one year's taxes, but a separate and distinct series of numbers of receipts shall be kept and issued for the taxes of each year for which the same have been levied and assessed.

Source: SL 1897, ch 28, § 88; RPolC 1903, § 2151; RC 1919, § 6765; SDC 1939, § 57.1007; SL 1947, ch 404.



§ 10-21-17 Intentionally issuing tax receipt or duplicate stating payment in warrants or orders when payment in cash constitutes theft.

10-21-17. Intentionally issuing tax receipt or duplicate stating payment in warrants or orders when payment in cash constitutes theft. A county treasurer or his deputy or any other person who intentionally issues a tax receipt or duplicate tax receipt which states that any part of the amount thereof was paid in warrants or orders when the same was paid in cash is guilty of a theft.

Source: SL 1868-9, ch 25, § 83; PolC 1877, ch 28, § 87; CL 1887, § 1648; RPolC 1903, § 2227; RC 1919, § 6946; SDC 1939, § 12.9907; SL 1982, ch 86, § 23.



§ 10-21-18 Fraudulent variations between original and duplicate receipt as theft.

10-21-18. Fraudulent variations between original and duplicate receipt as theft. A county treasurer or his deputy, or any other person, who intentionally issues a tax receipt, or duplicate tax receipt, required by this title, by fraudulently making the tax receipt and its duplicate, or the paper purporting to be its duplicate, different from each other, with intent to defraud the state, any county, or any person, is guilty of theft.

Source: SL 1868-9, ch 25, § 84; PolC 1877, ch 28, § 88; CL 1887, § 1649; RPolC 1903, § 2228; RC 1919, § 6947; SDC 1939, § 12.9908; SL 1982, ch 86, § 24.



§ 10-21-19 Posting of payments to tax lists.

10-21-19. Posting of payments to tax lists. Whenever any taxes are paid, the county shall record in the tax list, opposite on the record of the description of the property whereon the same were levied, the date of such payment and the name of the person paying the same.

Source: SL 1897, ch 28, § 89; RPolC 1903, § 2152; RC 1919, § 6768; SDC 1939, § 57.1006; SL 1992, ch 80, § 170; SL 1995, ch 61, § 6.



§ 10-21-20 Tax payment certificate attached to subdivision plat.

10-21-20. Tax payment certificate attached to subdivision plat. Upon payment in full of all taxes upon any tract of land which has been subdivided, rearranged, or platted into lots, it shall be the duty of the county treasurer of the county in which such tract is situated to attach to the plat of such subdivision his certificate that all taxes which are liens upon the tract so subdivided as shown by the records of his office have been fully paid, for which certificate the treasurer shall receive no fee.

Source: SL 1913, ch 342, § 2; RC 1919, § 5935; SDC 1939, § 12.0821.



§ 10-21-21 Ensuring proper amount of taxes collected--Liability of treasurer for deficiencies in collection.

10-21-21. Ensuring proper amount of taxes collected--Liability of treasurer for deficiencies in collection. The county shall establish a system of procedures to ensure that the proper amount of taxes have been collected, receipted into accountability, and deposited in the proper amount. If it appears that the treasurer has not collected the full amount of taxes and interest which according to the tax list and the terms of the receipt the treasurer should have collected, the auditor shall forthwith charge the treasurer with the amount such receipt falls short of the true amount, and the treasurer shall be liable on the official bond to account for and pay over the same.

Source: SL 1897, ch 28, § 87; RPolC 1903, § 2150; RC 1919, § 6767; SDC 1939, § 57.1008; SL 1995, ch 61, § 7.



§ 10-21-22 Repealed.

10-21-22. Repealed by SL 1982, ch 28, § 36.



§ 10-21-23 Delinquency dates for real estate taxes--Interest.

10-21-23. Delinquency dates for real estate taxes--Interest. On the first day of May of the year after which taxes have been assessed, one-half of all unpaid real estate taxes are delinquent. However, all real estate taxes totaling fifty dollars or less shall be paid in full on or before April thirtieth. On the first day of each month thereafter there shall be added as interest on the delinquent taxes at the Category G rate of interest as established in § 54-3-16. If the other half is not paid on or before the thirty-first day of October of the same year, that also becomes delinquent on November first and the same interest shall attach in the same manner. If the last day of April or October falls on a Saturday or Sunday, the tax is due and payable on the last working day of that month. The tax payment shall either be received in the office on the last working day or the tax payment shall be postmarked by the last day prior to the taxes becoming delinquent.

Source: SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289; SL 1971, ch 75, § 1; SL 1980, ch 83, § 1; SL 1981, ch 90, § 1; SL 1984, ch 319, § 36; SL 1990, ch 82; SL 1999, ch 53, § 3; SL 2000, ch 54; ch 226, § 4.



§ 10-21-24 Repealed.

10-21-24. Repealed by SL 1992, ch 80, § 171.



§ 10-21-25 Penalties and interest collected in addition to principal amount.

10-21-25. Penalties and interest collected in addition to principal amount. All penalty and interest provided for in § 10-21-23 shall be collected by the treasurer in addition to the principal amount thereof.

Source: SL 1899, ch 42, § 1; RPolC 1903, § 2192; SL 1913, ch 350, § 3; RC 1919, § 6761; SL 1925, ch 87; SL 1931, ch 254, § 1; SL 1933, ch 197, § 1; SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289.



§ 10-21-26 Delinquency date postponed when tax records destroyed.

10-21-26. Delinquency date postponed when tax records destroyed. Whenever the tax books or tax records of any county shall in any manner become destroyed, the first half of said taxes shall not become delinquent until July first following.

Source: SL 1911, ch 241; RC 1919, § 6761; SL 1925, ch 87; SL 1931, ch 254, § 1; SL 1933, ch 197, § 1; SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289.



§ 10-21-27 Distribution of tax collections to municipalities, townships and school districts.

10-21-27. Distribution of tax collections to municipalities, townships and school districts. The county treasurer shall pay over to the treasurer of any municipality, township, or school district, on the order of the county auditor, all money received by him arising from taxes levied and collected, belonging to such municipality, township, or school district, and shall require the treasurer to whom such payment is made to receipt upon the back of such order for the same, or the county treasurer may, on written order, duly signed and acknowledged by any municipality, township or school district treasurer, either transmit the money by mail or deposit the money to the credit of the local treasurer in the bank in which his account of tax money is kept.

Source: SL 1897, ch 28, § 95; RPolC 1903, § 2158; RC 1919, § 6770; SDC 1939, § 57.1012; SL 1947, ch 405; SL 1992, ch 60, § 2.



§ 10-21-28 Prepayment of tax by mining, processing, electrical generating, or other industrial operation--County commissioners may negotiate--Special classification not affected.

10-21-28. Prepayment of tax by mining, processing, electrical generating, or other industrial operation--County commissioners may negotiate--Special classification not affected. Any person or corporation intending to construct or expand a mining operation, processing plant, electrical generating plant, or other industrial operation may prepay an amount up to five times the estimated property tax due the year the operation or plant is to be completed or expanded, upon the request of the board of county commissioners of the county in which the facility is to be located. The provisions of §§ 10-21-28 to 10-21-30, inclusive, shall not affect property from qualifying for the property tax provisions of §§ 10-6-35.1 and 10-6-35.2.

Source: SL 1980, ch 84, § 1.



§ 10-21-29 Prepayment to be voluntary--Compulsion as malfeasance.

10-21-29. Prepayment to be voluntary--Compulsion as malfeasance. Nothing in §§ 10-21-28 to 10-21-30, inclusive, shall be construed to obligate a person or corporation to prepay property tax except under voluntary agreement. Any action by a county commissioner or any other public official to compel involuntary prepayment of property tax shall constitute malfeasance of office.

Source: SL 1980, ch 84, § 2.



§ 10-21-30 Computation of tax--Credit for tax prepaid.

10-21-30. Computation of tax--Credit for tax prepaid. If a new or expanded mining operation, processing plant, electrical generating plant, or other industrial operation is assessed, it shall be subject to taxation in the same manner as is all other property similarly situated except that the amount of prepaid taxes collected shall be credited against the property taxes which the person or corporation would have paid without a prepayment agreement. The tax credit shall cease when the amount of prepaid property tax is equal to the amount of property tax due without a prepayment agreement.

Source: SL 1980, ch 84, § 3.



§ 10-21-31 Addition of unreported real property improvements to tax roll--Notice to owner of property--Hearing.

10-21-31. Addition of unreported real property improvements to tax roll--Notice to owner of property--Hearing. The county auditor, upon notification by the director of equalization of unreported improvements pursuant to § 10-6-36.1, shall notify the owner of such property that the improvements shall be added to the tax roll for each year that the improvements were made to the real property and that taxes and interest shall be due on such improvements from the first assessment date after such improvements were made. The notice shall describe the real property in general terms, describe the improvements to be added to the tax roll with their value, the years that such improvements shall be added to, specify the amount of tax and interest that shall be owed and inform the person when he shall appear before the auditor to show cause why such improvements should not be added to the tax roll. The notice shall be sent at least fifteen days before the hearing to the last known address of the owner of the real property.

Source: SL 1989, ch 85, § 2.



§ 10-21-32 Addition of improvements--Collection of taxes and interest owed--Amount.

10-21-32. Addition of improvements--Collection of taxes and interest owed--Amount. If, after the hearing required by § 10-21-31, the owner of such real property has not shown cause why such improvements should not be added to the tax roll, the county auditor shall add such improvements to the tax roll for each year that such improvements existed and the county treasurer shall collect the taxes and interest owed on such improvements. The interest provided in § 10-21-23 shall apply to the taxes owed on improvements added to the tax roll pursuant to this section from the first assessment date after the real property was improved.

Source: SL 1989, ch 85, § 3.



§ 10-21-33 Taxes as perpetual lien.

10-21-33. Taxes as perpetual lien. Taxes upon real property and any penalty and interest imposed thereon shall be a perpetual lien thereon against all persons and bodies corporate, except the United States and this state.

Source: SL 1992, ch 80, § 172.



§ 10-21-34 Continuing authorization for payment of property taxes permitted--Electronic transfers.

10-21-34. Continuing authorization for payment of property taxes permitted--Electronic transfers. The board of county commissioners may provide for the payment of property taxes through the use of a continuing authorization by the taxpayer for the county to automatically collect the property taxes. The board may provide for the payment of property taxes through the use of electronic fund transfers. The board may establish the application process, the type of transfer, the timing and frequency of the transfer, and any other criteria the board determines necessary to provide for the payment of property taxes. However, the board may not require any taxpayer to use a continuing authorization as provided in this section.

Source: SL 1994, ch 86.



§ 10-21-35 Divided assessment when portion of real estate purchased.

10-21-35. Divided assessment when portion of real estate purchased. Any person who has purchased an interest in any real estate causing the property to be divided and has filed all legal documents with the register of deeds may request the director of equalization to divide the assessed value between each property. The person requesting the assessed value to be divided shall pay the share of taxes against such real estate without requiring the immediate payment of the taxes charged against the remaining property. The taxes shall be divided according to any agreement made by the purchaser and seller; if there is no agreement, the taxes shall be divided by the proportionate area purchased. The tax receipt shall show the portion of the taxes paid and the name and address of the person paying the tax.

Source: SL 1997, ch 60, § 1.



§ 10-21-36 Manufactured home on site for certain short time period exempt from taxes.

10-21-36. Manufactured home on site for certain short time period exempt from taxes. If a manufactured home is purchased or moved to a specific site after November first and the manufactured home is moved, sold, transferred, or reassigned before November first in the following year, no property taxes are due. The county treasurer shall issue an affidavit stating that no taxes are due.

Source: SL 1999, ch 45, § 1; SDCL 10-6-70.



§ 10-21-37 Manufactured home on site assessed as real property--Tax levy--Taxes to be paid in full before transfer.

10-21-37. Manufactured home on site assessed as real property--Tax levy--Taxes to be paid in full before transfer. If a manufactured home is purchased or moved to a specific site on or before November first and the property has been assessed as real property and the owner of the manufactured home plans to move, sell, transfer, or reassign the manufactured home before November first in the following year, the county auditor shall levy a tax by applying the tax levy used for taxes payable during the current year on other property in the same taxing district. The owner shall pay such tax in full for the current year, not on a pro rata basis. If the taxes are paid in full, the county treasurer shall issue an affidavit stating that the current year's taxes are paid.

Source: SL 1999, ch 45, § 2; SDCL 10-6-71.



§ 10-21-38 Manufactured home assessed as real property--Current taxes to be paid in full prior to transfer.

10-21-38. Manufactured home assessed as real property--Current taxes to be paid in full prior to transfer. If a manufactured home has been assessed as real property and taxes are payable and the owner of the manufactured home plans to move, sell, transfer, or reassign the manufactured home before all the current taxes are paid, then the owner shall pay the current taxes in full, not on a pro rata basis. If the taxes are paid in full, the county treasurer shall issue an affidavit stating that the current year's taxes are paid.

Source: SL 1999, ch 45, § 3; SDCL 10-6-72.



§ 10-21-39 No taxes due on manufactured home in dealer's inventory.

10-21-39. No taxes due on manufactured home in dealer's inventory. No property taxes are due on any manufactured home in or sold from the inventory of any dealer as defined in subdivision 32-7A-1(2).

Source: SL 1999, ch 45, § 8; SDCL 10-6-73.






Chapter 22 - Collection Of Delinquent Property Taxes

§ 10-22-1 November notice to delinquent taxpayers--Contents.

10-22-1. November notice to delinquent taxpayers--Contents. Between the first and fifteenth day of November in each year, the county treasurer shall prepare and mail or transmit electronically a statement to each person owing mobile home taxes or taxes on a building located on a leased site which are delinquent, except those entered on the uncollectible mobile home tax list or owing by persons known to the treasurer to be dead. The statement shall show the amount of the delinquent mobile home taxes or delinquent taxes on a building located on a leased site computed to the date of the statement and shall notify the person owing the delinquent taxes that unless the delinquent taxes are paid in full on or before the thirtieth day of November, a penalty of one dollar shall be added each year to the delinquent taxes and a notice of the delinquent taxes shall be published in the official newspapers of the county during the week next preceding the third Monday in December.

Source: SL 1945, ch 326, § 3; SDC Supp 1960, § 57.1014-1 (2); SL 1992, ch 80, § 173; SL 2000; ch 47, § 2; SL 2012, ch 61, § 3.



§ 10-22-2 Annual publication of list of delinquent taxpayers--Charges--Payment to publisher.

10-22-2. Annual publication of list of delinquent taxpayers--Charges--Payment to publisher. During the week next preceding the third Monday in December in each year, the county treasurer shall publish in each of the official newspapers of the county, the name of each person whose mobile home taxes or taxes on a building located on a leased site are delinquent. The notice shall contain the name of each taxpayer owing delinquent mobile home taxes or delinquent taxes on a building located on a leased site and the aggregate amount, including interest and penalty, remaining unpaid. The notice does not need to include the name of any delinquent taxpayer known to the county treasurer to be dead. The county treasurer shall charge and collect in addition to the taxes, penalty and interest, the sum of one dollar against each person whose name appears in the publication. The county treasurer shall deposit the money collected into the county treasury. The county shall pay the publisher of the notice the sum of thirty-three cents for each name appearing in the notice.

Source: SL 1945, ch 326, § 4; SDC Supp 1960, § 57.1014-1 (3); SL 1961, ch 443; SL 1972, ch 62; SL 1976, ch 93; SL 1984, ch 73, § 1; SL 1992, ch 80, § 174; SL 2000, ch 47, § 3.



§ 10-22-3 Repealed.

10-22-3. Repealed by SL 2000, ch 47, § 4.



§ 10-22-3.1 Transferred.

10-22-3.1. Transferred to § 10-23-2.4.



§ 10-22-4 Repealed.

10-22-4. Repealed by SL 1992, ch 80, § 176.



§ 10-22-5 Deduction of delinquent real property taxes or mobile home taxes from warrant for claim against county.

10-22-5. Deduction of delinquent real property taxes or mobile home taxes from warrant for claim against county. If the owner of any bill or claim against the county, other than salary, which has been allowed either in whole or in part by the board of county commissioners, owes any delinquent real property taxes or delinquent mobile home taxes in that county, the county auditor of that county shall deduct the amount of such delinquent taxes from the amount so allowed, and issue to the owner of the bill or claim a warrant for the balance, if any. In case the amount due for delinquent real property taxes or delinquent mobile home taxes exceeds the amount allowed on that bill or claim, the county auditor shall apply the whole amount allowed toward the payment of such delinquent taxes.

Source: SL 1901, ch 47, § 1; RPolC 1903, § 2186; RC 1919, § 6769; SDC 1939, § 57.1011; SL 1967, ch 322; SL 1972, ch 61, § 1; SL 1982, ch 96, § 1; SL 1992, ch 80, § 177.



§ 10-22-5.1 , 10-22-5.2. Repealed.

10-22-5.1, 10-22-5.2. Repealed by SL 1982, ch 96, §§ 2, 3.



§ 10-22-6 Repealed.

10-22-6. Repealed by SL 1992, ch 80, § 178.



§ 10-22-7 Payment to county treasurer of taxes deducted from claim against county--Form of warrant.

10-22-7. Payment to county treasurer of taxes deducted from claim against county--Form of warrant. Whenever the county auditor shall deduct or apply any amount to taxes pursuant to § 10-22-5 he shall issue and deliver to the county treasurer a warrant for the amount so deducted or applied, and shall write on the face of such warrant, in red ink, the following: "Issued in payment (or part payment) of delinquent taxes of ________," giving the name of the person whose delinquent taxes are thus paid or partly paid.

Source: SL 1901, ch 47, § 2; RPolC 1903, § 2187; RC 1919, § 6769; SDC 1939, § 57.1011; SL 1967, ch 322; SL 1992, ch 80, § 179.



§ 10-22-8 Treasurer's power to issue distress warrant for delinquent taxes--Issuance on request by county commissioner or sheriff.

10-22-8. Treasurer's power to issue distress warrant for delinquent taxes--Issuance on request by county commissioner or sheriff. The county treasurer may issue a distress warrant against any person whose mobile home taxes are delinquent at any time and he shall issue a distress warrant against any person whose mobile home taxes are delinquent when requested by any county commissioner or sheriff of the county.

Source: SL 1945, ch 326, § 6; SDC Supp 1960, § 57.1014-1 (5); SL 1992, ch 80, § 180.



§ 10-22-9 Form of treasurer's distress warrant.

10-22-9. Form of treasurer's distress warrant. County treasurers' distress warrants shall be addressed to the sheriff and shall be in substantially the following form:

I hereby certify that the mobile home taxes for the year ________, assessed against ________ in the sum of ________ dollars, are unpaid, and I desire such taxes to be collected, and authorize and direct the sheriff of this county to proceed forthwith to collect the same.

Given under my hand this ________ day of ________, 20 ____.
__________ County treasurer of _______ county

Source: SL 1915, ch 296; § 4; RC 1919, § 6774; SDC 1939, § 57.1015; SL 1992, ch 80, § 181.



§ 10-22-10 Distress warrant issued in duplicate--Sheriff's power and duty to seize property.

10-22-10. Distress warrant issued in duplicate--Sheriff's power and duty to seize property. The county treasurer shall issue and deliver the distress warrant in duplicate to the sheriff. Such warrant shall constitute the sheriff's authority and he shall immediately proceed to execute the same, and collect the tax by seizure of personal property of such person to an amount sufficient to pay such tax, with accrued penalty and interest, if any, and all accruing costs, wherever the same may be found in the county.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-11 Exemption from seizure limited to property absolutely exempt.

10-22-11. Exemption from seizure limited to property absolutely exempt. No property shall be exempt from such seizure except personal property absolutely exempt from execution.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-12 Failure of sheriff to execute distress warrant as nonfeasance in office.

10-22-12. Failure of sheriff to execute distress warrant as nonfeasance in office. The sheriff shall, upon receipt of distress warrants from the treasurer showing delinquent mobile home taxes, immediately proceed with due diligence to collect all taxes shown by each of said distress warrants to be delinquent in accordance with the provisions of §§ 10-22-14 to 10-22-27, inclusive. The failure of the sheriff to so proceed constitutes nonfeasance in office and shall subject such sheriff to removal from office in the manner provided in § 10-22-13.

Source: SL 1939, ch 285, § 1; SDC Supp 1960, § 57.1016-1; SL 1992, ch 80, § 182.



§ 10-22-13 Removal of sheriff from office for failure to proceed in collection of delinquent taxes--Procedure.

10-22-13. Removal of sheriff from office for failure to proceed in collection of delinquent taxes--Procedure. If the sheriff of any county fails to proceed in the collection of delinquent mobile home taxes as provided in § 10-22-12, the state's attorney of said county shall, upon resolution of the board of county commissioners, institute proceedings in the circuit court for his county, which shall constitute a special proceeding. Such proceeding shall be instituted by petition of the state's attorney to the circuit court who shall thereupon issue its order fixing time and place of hearing on said petition. Said order and copy of said petition shall be served upon said sheriff not less than ten days prior to the date fixed for hearing. Upon such hearing, if the court finds such sheriff guilty of nonfeasance of office as defined in § 10-22-12, the court shall, by appropriate order, remove such sheriff from office and the vacancy thereby created shall be filled as provided by law.

Source: SL 1939, ch 285, § 2; SDC Supp 1960, § 57.1016-1; SL 1992, ch 80, § 183.



§ 10-22-14 Sheriff to check records for encumbrances against personal property--Copy of assessment blank procured.

10-22-14. Sheriff to check records for encumbrances against personal property--Copy of assessment blank procured. Before making seizure of any property the sheriff shall ascertain from the records in the office of the register of deeds, the amount of any mortgages, conditional sales contracts, or other liens upon the property, and also the names and addresses of the lien holders and shall also procure from the county auditor a copy of the assessment blank upon which the tax is based, if the same is then on file with such county auditor.

Source: SL 1915, ch 246, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-15 Seizure of unencumbered before encumbered property--Encumbered property seized if necessary.

10-22-15. Seizure of unencumbered before encumbered property--Encumbered property seized if necessary. In making the seizure of property, the sheriff shall first seize such property as is not encumbered by any lien of record but nothing herein contained shall prevent the sheriff from seizing any property for the tax based on that specific property, nor from seizing sufficient encumbered property to exact the proportion of the whole tax to be collected, which the value of such encumbered property bears to all of the available property subject to the distress warrant, nor shall anything herein contained prevent the sheriff from resorting to encumbered property for collection of all of said tax, if the same is otherwise liable, and if the sheriff is unable after due diligence to collect the said tax as hereinbefore otherwise specified.

Source: SDC 1939, § 57.1016.



§ 10-22-16 Execution of warrant by seizure and service of notice--Service by mail or posting.

10-22-16. Execution of warrant by seizure and service of notice--Service by mail or posting. The warrant shall be executed by service of a copy of the same together with a notice of the levy upon the owner of the property, or if he cannot be conveniently found by service of the same upon the person from whose possession the property is taken, and mailing copies of the same to the last known address of the owner, and if no one in possession can be found, nor any address of the owner be ascertained, then by seizure of the property, and posting a copy of the distress warrant and the notice of levy upon the bulletin board at the front door of the courthouse of the county.

Source: SDC 1939, § 57.1016.



§ 10-22-17 Seizure without moving property--Notice filed with register of deeds.

10-22-17. Seizure without moving property--Notice filed with register of deeds. If the property consists of bulky materials or property which cannot be practicably or conveniently moved, the sheriff may hold the same and the sale thereof at the place where it is located, and in such cases in addition to the service and notice specified in § 10-22-16, he shall file a copy of his notice of levy in the office of the register of deeds of the county, stating among other things the name of the person against whom the distress warrant was issued, the description of the property, the amount of the tax claim, and a description of the real estate where the property is located.

Source: SDC 1939, § 57.1016.



§ 10-22-18 Notice of sale of property--Contents--Posting and mailing.

10-22-18. Notice of sale of property--Contents--Posting and mailing. The sheriff shall forthwith fix a time and place for sale of the property seized, which time must be not less than ten nor more than thirty days after the seizure, and which place may be at any public place within the county or where the property is located in case of bulky material or property incapable of being conveniently moved. Notice of the sale shall be given by posting the same in three public places in the county, at least ten days before the date of the sale. The notice shall state the time and place of the sale; the name of the person against whom the distress warrant was issued; a description of the property; and the amount of the tax claim, and identify the particular taxes for which the sale is to be made; it shall also refer to the warrant under which the sale is to be held. Copies of the notice shall also be mailed to all encumbrancers of record at their addresses as shown by the encumbrances of record and if no address appears in such encumbrances, mailing of notice shall not be required. The failure so to mail notice shall not invalidate the sale but the encumbrancer shall have recourse against the sheriff for any damage he may show.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-19 Release of property seized on payment of taxes to sheriff.

10-22-19. Release of property seized on payment of taxes to sheriff. If upon seizure being made and any time before sale, the property owner, or any person interested, or anyone in his behalf shall pay to the sheriff the amount of the tax with the legal interest, penalty, and costs then due, the levy or seizure shall be abated, and the property released to the owner, at the place it may then be, and receipt given for the taxes so paid.

Source: SDC 1939, § 57.1016.



§ 10-22-20 Sheriff's receipt for taxes--Cancellation of tax and issuance of treasurer's receipt.

10-22-20. Sheriff's receipt for taxes--Cancellation of tax and issuance of treasurer's receipt. The county treasurer shall furnish the sheriff with triplicate receipts having the following words printed thereon: "Sheriff's receipt for mobile home taxes." Upon the collection of any taxes, interest, penalties, fees, or costs, the sheriff shall issue receipts therefor, the original to be delivered to the payor and the duplicate receipt to be filed with the treasurer. The treasurer shall cancel such tax upon the duplicate tax list in his office and enter thereon the date and number of the sheriff's receipt. The treasurer shall issue a regular tax receipt for the full amount and promptly deliver the receipt to the tax debtor.

Source: SL 1915, ch 296, § 7; SL 1917, ch 133, § 4; RC 1919, § 6777; SDC 1939, § 57.1016; SL 1992, ch 80, § 184.



§ 10-22-21 Sale of property at public auction--Effect of sale--Sheriff's bill or certificate of sale.

10-22-21. Sale of property at public auction--Effect of sale--Sheriff's bill or certificate of sale. If the tax, penalty, interest, and costs are not paid before the time fixed for sale, the sheriff shall sell the property or so much thereof as may be necessary, at the time and place fixed in the notice, at public auction to the highest bidder for cash. The sale shall be absolute and without right of redemption. The sheriff shall give to the purchaser, if demanded, a bill or certificate of the sale which shall transfer to said purchaser the property with same legal effect as if executed by the owner and same shall be accepted as evidence of such title by all public officials and departments of the state or any of its subdivisions, and in the courts thereof.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-22 Adjournment of sale--Notice.

10-22-22. Adjournment of sale--Notice. The sheriff may adjourn the sale from time to time, not exceeding three days, and shall adjourn at least once if there are no bidders. The adjournment shall be made by public announcement at the time and place of sale and by posting notice thereof at such time and place.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-23 Return of property if not sold for want of bidders.

10-22-23. Return of property if not sold for want of bidders. If the property cannot be sold for want of bidders, the sheriff shall return the property to the possession of the person from whom or to the place where he took the same and the taxes shall be returned as unpaid.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-24 Sheriff's return on distress warrants--Contents--Information as to sale.

10-22-24. Sheriff's return on distress warrants--Contents--Information as to sale. The sheriff shall make returns to the county treasurer on all distress warrants as soon as executed, and at least within one year after date of issue of the same, stating the amounts, if any, which have been collected upon the warrant, or that upon diligent search no property could be found whereof to collect the same, and showing the number of miles actually and necessarily traveled in executing each warrant and the number of warrants executed on each trip. If a sale was made under any warrant he shall show the procedure thereof, including the giving of notice as required and the time and place of the sale, names, amounts bid and paid by purchasers, and the property struck and sold to each.

Source: SL 1915, ch 296, § 6; SL 1917, ch 133, § 3; RC 1919, § 6776; SDC 1939, § 57.1017; SL 1967, ch 323.



§ 10-22-25 Payment to treasurer of amount collected by sheriff--Receipt.

10-22-25. Payment to treasurer of amount collected by sheriff--Receipt. At the time of making each return, the sheriff shall turn over to the county treasurer the full amount collected together with his duplicate receipt therefor, and shall take a receipt from the treasurer for the same.

Source: SL 1915, ch 296, § 6; SL 1917, ch 133, § 3; RC 1919, § 6776; SDC 1939, § 57.1017; SL 1967, ch 323.



§ 10-22-26 Uncollected balance remains collectible--Subsequent remedies.

10-22-26. Uncollected balance remains collectible--Subsequent remedies. The balance remaining due on any tax after deducting the net collections made by the sheriff as shown by his return on the warrant shall remain collectible as a tax with the same force and effect as before the warrant was issued and subsequent distress warrants may be issued therefor or other remedies for collection invoked.

Source: SDC 1939, § 57.1017; SL 1967, ch 323.



§ 10-22-27 Surplus returned to owner of property--Deposit with clerk of courts.

10-22-27. Surplus returned to owner of property--Deposit with clerk of courts. Any surplus remaining after paying the taxes, penalty, interest, and costs, shall be returned to the owner and if he cannot be found shall be deposited with the clerk of courts for the benefit of any person who may be entitled thereto.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-28 Sheriff's fees and allowances--Mileage allowed by county.

10-22-28. Sheriff's fees and allowances--Mileage allowed by county. The sheriff is allowed for collecting taxes the following fees: twenty-five dollars for making the sheriff's return on the sheriff's warrant of authority; fifteen dollars for each levy; ten dollars for each sale and necessary costs of distress and sale, which fees and costs shall be collected from the tax debtor or the tax debtor's property. If actual travel is made in collecting taxes, the sheriff shall also collect from the tax debtor or the tax debtor's property an additional penalty, in lieu of mileage, equal to fifteen percent of the amount of tax and interest due, which, with all fees and costs collected, shall be credited to the general fund of the county. The sheriff shall receive from the county mileage for each mile actually and necessarily traveled at the rate provided by law. However, the sheriff is not allowed mileage for collecting taxes within the corporate limits of the county seat.

Source: SDC 1939, § 57.1018; SL 1998, ch 64, § 1.



§ 10-22-29 Monthly certification of amounts due sheriff--Filing with county auditor.

10-22-29. Monthly certification of amounts due sheriff--Filing with county auditor. The treasurer shall, on the first day of each month, furnish the sheriff with a certified list of his fees, costs, and mileage provided for in § 10-22-28, and the sheriff shall file such list with the county auditor as a bill against the county to be audited and paid as other claims against the county.

Source: SL 1915, ch 296, § 6; SL 1917, ch 133, § 3; RC 1919, § 6776; SDC 1939, § 57.1018.



§ 10-22-30 Presentation to county commissioners of uncollected distress warrants--Examination and transfer to uncollectible list.

10-22-30. Presentation to county commissioners of uncollected distress warrants--Examination and transfer to uncollectible list. On the first day of each regular meeting of the board of county commissioners, the treasurer shall present all distress warrants returned by the sheriff uncollected. The board shall then examine such returns and, if satisfied from any report of the sheriff or treasurer or facts in its own knowledge, that the taxes described in any such warrant cannot be collected, it shall declare the same to be uncollectible and the treasurer shall thereupon place the same on the uncollectible list in a book provided for that purpose, and no distress warrant shall thereafter be issued therefor except on order of the board or on written demand of the sheriff.

Source: SL 1915, ch 296, § 11; SL 1917, ch 133, § 7; RC 1919, § 6781; SDC 1939, § 57.1019.



§ 10-22-31 Annual presentation to county commissioners of unpaid tax list--Information shown.

10-22-31. Annual presentation to county commissioners of unpaid tax list--Information shown. On the first Tuesday in January of each year the county treasurer shall present to the board of county commissioners a list of all mobile home taxes unpaid at the close of business on December thirty-first of the preceding year which became delinquent during the preceding year. Such list shall show the taxing district in which such taxes were assessed, the address of the taxpayer, opposite which shall be a blank space for notation of payment of the tax when the same is paid. The county auditor shall note on such list the payment of any tax listed thereon when collected.

Source: SL 1945, ch 326, § 1; SDC Supp 1960, § 57.1014-1 (1); SL 1992, ch 80, § 185.



§ 10-22-32 Quarterly examination by county commissioners of unpaid tax list--Transfer of items to uncollectible tax list--Further collection effort not required.

10-22-32. Quarterly examination by county commissioners of unpaid tax list--Transfer of items to uncollectible tax list--Further collection effort not required. At their meeting during the month of July following, and every three months thereafter until all such taxes are paid or declared uncollectible, the board of county commissioners shall examine the unpaid items on the list described in § 10-22-31 and by resolution declare uncollectible any such taxes as in their judgment cannot be collected. The county auditor shall furnish the county treasurer certified copies of such resolutions in which shall be listed the name of the person against whose mobile home the tax was assessed, the taxing district in which assessed, the amount of tax and year for which assessed. The county treasurer shall make appropriate entry on his duplicate tax list that such taxes have been transferred to a special record in his office to be known as the uncollectible mobile home tax list. The county treasurer need make no further effort to collect mobile home taxes declared to be uncollectible until it is determined either by the board of county commissioners or the county treasurer that such taxes have become or may have become collectible.

Source: SL 1945, ch 326, § 1; SDC Supp 1960, § 57.1014-1 (1); SL 1992, ch 80, § 186.



§ 10-22-33 Distress warrants required for all taxes not declared uncollectible.

10-22-33. Distress warrants required for all taxes not declared uncollectible. The treasurer shall issue distress warrants covering all taxes not declared uncollectible unless other remedies be pursued for the collection thereof as provided by law.

Source: SL 1915, ch 296, § 11; SL 1917, ch 133, § 7; RC 1919, § 6781; SDC 1939, § 57.1019.



§ 10-22-34 to 10-22-41. Repealed.

10-22-34 to 10-22-41. Repealed by SL 1992, ch 80, §§ 187 to 194.



§ 10-22-42 to 10-22-46. Repealed.

10-22-42 to 10-22-46. Repealed by SL 1972, ch 63, § 3.



§ 10-22-47 to 10-22-52. Repealed.

10-22-47 to 10-22-52. Repealed by SL 1992, ch 80, §§ 195 to 200.



§ 10-22-53 Civil action for personal property taxes--Venue of action.

10-22-53. Civil action for personal property taxes--Venue of action. When any mobile home taxes heretofore or hereafter levied shall stand charged against any person, and the same is not paid within the time prescribed by law, the county treasurer whose duty it is to collect such taxes, in addition to any other remedy provided by law for the collection of such taxes, may enforce the collection thereof by a civil action in the circuit court for his county, in his name as such treasurer, against such person for the recovery of such unpaid taxes. The venue of such action shall remain in the county where the tax is of record regardless of the residence of the parties and such action may be so maintained against nonresidents of the state.

Source: SL 1915, ch 296, § 12; RC 1919, § 6822; SDC 1939, § 57.1026; SL 1943, ch 291; SL 1992, ch 80, § 201.



§ 10-22-54 Action in federal courts or another state.

10-22-54. Action in federal courts or another state. The county treasurer may also, upon securing approval of the board of county commissioners, institute and maintain such an action in another state or in the federal courts, at his election.

Source: SDC 1939, § 57.1026; SL 1943, ch 291.



§ 10-22-55 Ancillary remedies and proceedings invoked by treasurer in civil action.

10-22-55. Ancillary remedies and proceedings invoked by treasurer in civil action. The county treasurer may invoke all ancillary remedies and proceedings, including attachment, garnishment, receivership, and others provided by law of this or any jurisdiction in which an action under § 10-22-53 or 10-22-54 may be brought.

Source: SDC 1939, § 57.1026; SL 1943, ch 291.



§ 10-22-56 Allegations in county treasurer's complaint--Tax lists as evidence--Exemptions from execution limited to absolute exemptions.

10-22-56. Allegations in county treasurer's complaint--Tax lists as evidence--Exemptions from execution limited to absolute exemptions. It shall be sufficient for such treasurer to allege in his complaint that the taxes stand charged against the defendant, that the same are delinquent and unpaid, stating the year or years and the amount for each year, and such treasurer shall not be required to set forth in his complaint or by a bill of particulars any other or further matter relating thereto and the duplicate tax list or lists shall be prima facie evidence of the amount and validity of such taxes appearing due and unpaid thereon, and of the nonpayment of the same; and if, on the trial of the action, it shall be found that such person is so indebted, judgment shall be rendered in favor of such treasurer so prosecuting such action as in other cases, and the judgment debtor shall not be entitled to the benefit of any exemptions other than those made absolute.

Source: SL 1915, ch 296, § 12; RC 1919, § 6822; SDC 1939, § 57.1026; SL 1943, ch 291.



§ 10-22-57 Defenses in civil action for mobile home taxes--Reassessment and judgment for proper amount.

10-22-57. Defenses in civil action for mobile home taxes--Reassessment and judgment for proper amount. The defendant may set up by way of answer any defense which he may have to the collection of the taxes. If the defendant claims the taxes to be void, the court must in the action ascertain the just amount of mobile home taxes due from the person for the year or years for which it is claimed the taxes are delinquent, and if, in its opinion, the assessment or any subsequent proceeding has been rendered void or voidable by the omission or commission of any act required or prohibited, the court shall reassess the property or order it reassessed by the director of equalization acting at the time of such order, and shall thereupon render judgment for the just amount of taxes due from the defendant for that year or years.

Source: SL 1915, ch 296, § 13; RC 1919, § 6823; SDC 1939, § 57.1027; SL 1989, ch. 82, § 41; SL 1992, ch 80, § 202.



§ 10-22-58 Employment of assistance outside state for collection from taxpayer who has moved from state--Commission.

10-22-58. Employment of assistance outside state for collection from taxpayer who has moved from state--Commission. When any person having delinquent mobile home taxes charged against him leaves the state and establishes residence outside the state, the board of county commissioners of the county wherein such taxes were levied, may employ assistance outside of this state to collect such delinquent taxes, and may pay out of the funds of the county for such collection services a commission of not to exceed fifty percent.

Source: SDC 1939, § 57.1026 as added by SL 1943, ch 291; SL 1971, ch 76, § 3; SL 1992, ch 80, § 203.



§ 10-22-59 Reciprocal enforcement of tax liability to other states--Proof of reciprocity.

10-22-59. Reciprocal enforcement of tax liability to other states--Proof of reciprocity. The courts of this state shall recognize and enforce the liability for taxes lawfully imposed by the laws of any other state which extends like comity in respect of the liability for taxes lawfully imposed by the laws of this state. The officials of such other state are authorized to bring action in the courts of this state for the collection of such taxes. The certificate of the secretary of state of such other state that such officials have the authority to collect the taxes so to be collected by such action shall be conclusive proof of that authority.

Source: SL 1953, ch 478, § 1; SDC Supp 1960, § 57.1029.



§ 10-22-60 Taxes, penalties, and interest subject to reciprocal enforcement.

10-22-60. Taxes, penalties, and interest subject to reciprocal enforcement. The term, taxes, as used in §§ 10-22-59 and 10-22-61 shall include:

(1) Any and all tax assessments lawfully made whether they be based upon a return or other disclosure of the taxpayer, upon the information and belief of the taxing authority, or otherwise;

(2) Any and all penalties lawfully imposed pursuant to a taxing statute;

(3) Interest charges lawfully added to the tax liability which constitutes the subject of the action.
Source: SL 1953, ch 478, § 2; SDC Supp 1960, § 57.1029.



§ 10-22-61 Attorney general's power to bring action in other states.

10-22-61. Attorney general's power to bring action in other states. The attorney general of this state is empowered to bring action in the courts of other states to collect taxes legally due this state.

Source: SL 1953, ch 478, § 3; SDC Supp 1960, § 57.1029.



§ 10-22-62 Chapter applicable to collection of moneys owed on unreported improvements to real estate.

10-22-62. Chapter applicable to collection of moneys owed on unreported improvements to real estate. The provisions of this chapter shall apply to the collection of the taxes and interest owed on improvements added to the tax roll pursuant to §§ 10-6-36.1 to 10-6-36.3, inclusive, and §§ 10-21-31 and 10-21-32.

Source: SL 1989, ch 85, § 4.






Chapter 23 - Sale Of Real Property For Taxes And Assessments

§ 10-23-1 Special assessment delinquencies certified to county treasurer--Collection by sale of property as for taxes.

10-23-1. Special assessment delinquencies certified to county treasurer--Collection by sale of property as for taxes. Whenever delinquent special assessments levied in any municipality shall be certified to the county auditor as provided in Title 9, it shall be the duty of such auditor immediately to certify the same to the county treasurer, and such delinquent special assessments shall be collected by the county treasurer, by sale of the lots or parcels of land so assessed at the next succeeding sale of real property for delinquent taxes, in the same manner and at the same time and place.

Source: SL 1911, ch 243; RC 1919, § 6797; SDC 1939, § 57.1109; SL 1992, ch 60, § 2.



§ 10-23-1.1 Application of assessment procedures.

10-23-1.1. Application of assessment procedures. The procedures in this chapter shall be followed whenever a municipality certifies a delinquent assessment as provided in § 9-38-29, 21-10-6, or 34A-6-29 or any other assessment the municipality is legally able to certify to the county auditor for collection.

Source: SL 1989, ch 95.



§ 10-23-2 Publication or posting of notice of sale--Reconciliation of published list to tax list.

10-23-2. Publication or posting of notice of sale--Reconciliation of published list to tax list. The treasurer shall give notice of the sale of real property for taxes or assessments by publication thereof once during the week before the sale in the official newspapers of the county as designated by the board of county commissioners. If there is no newspaper published in the county, the treasurer shall give notice by written or printed notice posted at the door of the courthouse or building in which the circuit court is commonly held, or the usual place of meeting of the county commissioners, for two weeks previous to the sale. The county auditor shall reconcile the published list of unpaid taxes to the unpaid taxes in the tax list.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1913, ch 350, § 4; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 1986, ch 94, § 1; SL 1987, ch 64, § 4.



§ 10-23-2.1 Additional notices to owner, special assessment holder, bond holder, and municipal officer.

10-23-2.1. Additional notices to owner, special assessment holder, bond holder, and municipal officer. In addition to the notice required by § 10-23-2, the county treasurer shall send the notice containing the information set forth in §§ 10-23-2.5 and 10-23-3 by first class mail or by electronic means to:

(1) Any owner of the real property at the owner's last known address;

(2) Any person holding a special assessment certificate which is a lien upon the real estate;

(3) If bonds have been issued in lieu of assessments certificates, to the holder of the bond last maturing; and

(4) If the property is located in a municipality, to the auditor, clerk, or finance officer of the municipality.

The county treasurer shall mail or transmit electronically the notice at least fourteen days before the day of sale. The county treasurer shall certify, on the tax certificate record book for that tax year, that notice was given in the manner prescribed by this section.

Source: SL 1984, ch 74, § 1; SL 1985, ch 80, § 1; SL 2010, ch 52, § 2; SL 2012, ch 61, § 5.



§ 10-23-2.2 Additional notices to requesting claimants--Fee.

10-23-2.2. Additional notices to requesting claimants--Fee. If any of the following persons has annually, on or before November fifteenth, on a form prescribed by the Department of Revenue:

(1) Requested that a notice of sale of the real property be sent to him or her by mail or by electronic means; and

(2) Paid a three dollar fee to the county treasurer to cover the cost of sending the notice, if requested to be sent by mail,
the county treasurer shall, in addition to the notice required by § 10-23-2, send the notice of sale containing the information set forth in § 10-23-3 to the person in possession of the real property, the person in whose name the property is taxed, the mortgagee named in any unsatisfied mortgage then in force upon the real property, and, if the mortgage has been assigned, to the assignee of the mortgage and to any other person who has or claims an interest in the real estate.

The county treasurer shall send the notice of sale by certified mail, if requested to be sent by mail, to such person at the address as shown on the form. The notice shall contain the information set forth in § 10-23-3 and shall be mailed or transmitted electronically at least fourteen days before the date of sale.

Source: SL 1984, ch 74, § 2; SL 1985, ch 80, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 61, § 4.



§ 10-23-2.3 Resolution authorized to publish information about delinquent taxpayer where property was offered for sale.

10-23-2.3. Resolution authorized to publish information about delinquent taxpayer where property was offered for sale. The board of county commissioners may by resolution require that the name, address, and amount of taxes, penalty, and interest due and the years the taxes are due of any delinquent taxpayer whose real property was sold or offered for sale at a tax sale pursuant to this chapter be published each year that a tax certificate is outstanding until such time as a tax deed is issued.

Source: SL 1988, ch 98, § 1; SL 1989, ch 96.



§ 10-23-2.4 Notice to seller and buyer under contract for deed--Contents--Prerequisite to imposition of interest penalty.

10-23-2.4. Notice to seller and buyer under contract for deed--Contents--Prerequisite to imposition of interest penalty. The county treasurer shall notify both the seller and the buyer under a contract for deed of delinquent property taxes if the contract has been recorded in the Office of the Register of Deeds. The notice shall include the years that the taxes are delinquent and the amount of delinquent taxes. If the seller and buyer are not notified, the county may not impose an interest penalty on the property because the taxes are delinquent.

Source: SL 1989, ch 94.



§ 10-23-2.5 Homestead property owner meeting certain age requirements affecting sale for delinquent taxes to notify county treasurer--Penalty.

10-23-2.5. Homestead property owner meeting certain age requirements affecting sale for delinquent taxes to notify county treasurer--Penalty. Any property owner of a homestead that receives a notice of delinquent taxes or a notice pursuant to § 10-23-2.1 who will be seventy years of age or older by the date of the tax certificate sale for the homestead shall notify the county treasurer prior to the sale that the owner meets the age requirement for the homestead exemption provided pursuant to chapter 43-31. If the owner fails to notify the county treasurer that the owner meets or will meet the age requirement for the homestead exemption, the owner shall be held responsible for any costs incurred related to the sale of the tax certificate and the payment of the taxes and interest on the tax certificate. The notice required by § 10-23-2.1 shall include a statement informing the owner of the requirement imposed by this section and the applicable penalties.

Source: SL 2010, ch 52, § 1.



§ 10-23-3 Contents of notice of sale.

10-23-3. Contents of notice of sale. The notice required by § 10-23-2 shall contain a notification that all real property on which the taxes of the preceding year or years remain unpaid will be sold, and of the time and place of the sale and the notice must contain a list of the real property to be sold on which the taxes of the preceding year or years were unpaid as of the close of business on the first Monday of December, the name of the parties, against whom it is assessed, and the amount of taxes due.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 1975, ch 101; SL 1981, ch 91; SL 1986, ch 94, § 2.



§ 10-23-4 Combined description of tracts assessed to same person.

10-23-4. Combined description of tracts assessed to same person. If two or more lots or tracts in the same block are assessed to the same person, the lots or tracts may be designated in one description and charged for at the rate of one lot or tract.

Source: SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 2000, ch 56, § 1.



§ 10-23-5 Charge against property for publication--Payment of cost of publication.

10-23-5. Charge against property for publication--Payment of cost of publication. The county treasurer shall charge and collect, in addition to the taxes and interest and penalty, the sum of four dollars and fifty cents on each tract of real property and on each municipal lot or group of municipal lots advertised for sale or published pursuant to § 10-23-2.3, and each municipal lot or group of municipal lots, comprising a single description, if the municipal lot or group of municipal lots are sold for delinquent special assessments or published pursuant to § 10-23-2.3, which sum shall be paid into the county treasury. The county shall pay the cost of publication.

Source: SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 1973, ch 61; SL 1976, ch 94; SL 1984, ch 73, § 2; SL 1988, ch 98, § 2; SL 1998, ch 65, § 1.



§ 10-23-6 Amounts paid to newspapers for publication of notice of sale.

10-23-6. Amounts paid to newspapers for publication of notice of sale. Within thirty days after the completed publication required by § 10-23-2, each official newspaper in which any such notice is published, whether there be one, two, or three such newspapers, shall receive one-third of the total sum charged to the delinquent lands for advertising.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1913, ch 350, § 4; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444.



§ 10-23-7 Time and place of annual sale--Adjournment from day to day--All taxable property subject to sale except certain homesteads.

10-23-7. Time and place of annual sale--Adjournment from day to day--All taxable property subject to sale except certain homesteads. On the third Monday of December in each year, between the hours of nine a.m. and four p.m. the treasurer shall offer at public sale at the courthouse, or at the place of holding circuit court in his county, or at the treasurer's office where by law, the taxes are made payable, all lands, town lots, or other real property which shall be liable for taxes of any description for the preceding year or years, and which shall remain due and unpaid, and he may adjourn the sale from day to day until all the lands, lots, or other real property have been offered. No taxable property shall be exempt from levy and sale for taxes except as provided in § 43-31-1.

Source: SL 1897, ch 28, § 116; RPolC 1903, § 2195; SL 1905, ch 53; SL 1913, ch 338, § 2; SL 1913, ch 350, § 5; RC 1919, § 6786; SL 1929, ch 248; SDC 1939, § 57.1102; SL 1980, ch 296, § 2.



§ 10-23-8 Offer of lands and receipt of bids--Lowest interest rate as best bid--Maximum interest rate--Fee on redemption of certificate of sale--Entire tract sold.

10-23-8. Offer of lands and receipt of bids--Lowest interest rate as best bid--Maximum interest rate--Fee on redemption of certificate of sale--Entire tract sold. Before making a sale of lands and town lots on which taxes have not been paid, the treasurer shall offer each separate tract for sale in the numerical order in which it appears on the tax list and receive bids for it. If any person bids the full amount of the taxes, interest, and costs due on the land or town lots, stating in the bid the lowest rate of interest per year at which the bidder will pay the taxes assessed and due against the land and lots, the treasurer shall sell to that person the land or town lots and shall issue a certificate of sale to the purchaser. In no case may the rate of interest exceed the rate named in the bid and the bid offered on the land or lots at the lowest rate of interest per year shall be considered the best bid. No rate of interest higher than ten percent per year is a valid bid pursuant to this section. Upon redemption of a certificate that has been sold or assigned to a purchaser other than the county, a fee shall be deducted from the proceeds paid to the holder of the certificate. The county commission may, by resolution, establish a fee not to exceed fifty dollars. No property owner may be assessed this additional fee. The fee shall be deposited in the county general fund. Nothing less than the entire tract or lot may be sold.

Source: SDC 1939, § 57.1103; SL 1983, ch 28, § 24; SL 1984, ch 75, § 1; SL 1986, ch 95; SL 1988, ch 99; SL 1999, ch 53, § 4.



§ 10-23-9 New sale on bidder's failure to pay--Civil action against defaulting bidder.

10-23-9. New sale on bidder's failure to pay--Civil action against defaulting bidder. Should any person bidding fail to pay the amount due, the treasurer may again offer the land or town lot for sale if the sale has not been closed, and if it has been closed, he may again advertise it specially and by description by one written or printed notice posted for two weeks on the door of the courthouse or place where the circuit court is usually held, after which it may be sold at public sale; or the treasurer may recover the amount by civil action, brought in the name of the county in which the sale was held.

Source: SL 1897, ch 28, § 118; RPolC 1903, § 2197; RC 1919, § 6788; SDC 1939, § 57.1104.



§ 10-23-10 Conduct of sales for delinquent special assessments--Redemption right--Notice before issuance of deed.

10-23-10. Conduct of sales for delinquent special assessments--Redemption right--Notice before issuance of deed. Sales of property made for the collection of delinquent special assessments shall be conducted in the same manner as other tax sales made by the county treasurer and the owners of the property so sold shall have the same length of time in which to redeem the same, and be entitled to the same notice before the issuance of a tax deed as in other cases of tax sales.

Source: SL 1911, ch 243; RC 1919, § 6797; SDC 1939, § 57.1109.



§ 10-23-11 Return of sale filed with county auditor--Contents and attached papers--Evidence of regularity of proceedings.

10-23-11. Return of sale filed with county auditor--Contents and attached papers--Evidence of regularity of proceedings. On or before the last Monday of December following the sale of real property, the treasurer is required to file in the office of the auditor of his county a return of his sale, retaining a copy in his office, showing the real property sold, the names of the purchasers and the sums paid by them, and also a copy of the notice of the sale, with a certificate of the advertisement, verified by an affidavit, and such returns shall be evidence of the regularity of the proceedings. The description of the real property in such return shall be entered in the same numerical order as required in the tax list.

Source: SL 1897, ch 28, § 119; RPolC 1903, § 2198; SL 1913, ch 350, § 6; RC 1919, § 6789; SDC 1939, § 57.1111.



§ 10-23-12 Private sale of property not sold at public sale--Certificate of sale--Tax receipts.

10-23-12. Private sale of property not sold at public sale--Certificate of sale--Tax receipts. After the tax sale shall have been closed, and after the treasurer has made his return thereto to the county auditor, if any real property remains unsold for want of bidders, the treasurer is authorized and required to sell the same at private sale at his office to any person who will pay the amount of taxes, penalty, and costs thereon for the same, and to deliver to purchasers a certificate as provided by law and to make out duplicate receipts for the taxes on such real estate, and deliver one to the purchaser and the other to the county auditor as in this title provided, with the additional statement inserted in the certificate that such real property has been offered at public sale for taxes but not sold for want of bidders, and in which certificate he is required to write "sold for taxes at private sale." The treasurer is further authorized and required to sell as aforesaid all real property in his county in which taxes remain unpaid and delinquent for any previous year or years.

Source: SL 1897, ch 28, § 122; RPolC 1903, § 2201; RC 1919, § 6792; SDC 1939, § 57.1105.



§ 10-23-13 Posting in lieu of advertising for unsold property of small value.

10-23-13. Posting in lieu of advertising for unsold property of small value. When any real property not exceeding twenty-five dollars in assessed value shall have been advertised in a newspaper for two successive years, and not sold, the treasurer shall give notice of the sale of such property by posting a written notice in the manner provided when there is no newspaper published in the county, and the same shall not be advertised in a newspaper.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444.



§ 10-23-14 Erroneous or wrongful sale of property--Refund to purchaser--Liability of treasurer.

10-23-14. Erroneous or wrongful sale of property--Refund to purchaser--Liability of treasurer. If real property is sold by mistake or wrongful act of the treasurer, the county shall refund the purchaser, his heirs, assigns or personal representatives the amount paid upon the sale and any subsequent taxes paid to protect the tax sale certificate, with interest at the Category A rate of interest as established in § 54-3-16 from the date of the payment. The refund shall continue until paid or until notice is served by the county treasurer of the county, either personally or by registered or certified mail, upon the purchaser, his heirs, assigns or personal representatives, demanding that the certificate be surrendered in for cancellation. The treasurer and sureties on his official bond shall be liable to the county for any amounts so refunded in cases where no tax was due and a sale was made by mistake or wrongful act of the treasurer.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113; SL 1983, ch 28, § 25; SL 1984, ch 319, § 9.



§ 10-23-15 Title becoming defective subsequent to sale--Refund to purchaser.

10-23-15. Title becoming defective subsequent to sale--Refund to purchaser. When, after any real property has been assessed, the entry is canceled by the United States government, or when a contract of sale upon school land has been canceled prior or subsequent to tax sale or when a mortgage securing moneys belonging to the permanent school or educational funds has been foreclosed and no redemption has been made prior or subsequent to tax sale, and the same has been sold for taxes to an innocent purchaser, the county shall refund to such purchaser, his heirs, assigns, or personal representatives, the amount paid upon the same and any subsequent taxes paid to protect the tax sale certificate, with interest as provided in § 10-23-14.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113.



§ 10-23-16 Assessment of subsequent taxes after refund to purchaser.

10-23-16. Assessment of subsequent taxes after refund to purchaser. When any real property upon which taxes are refunded to the purchaser as provided in §§ 10-23-14 and 10-23-15 shall have become liable to taxation subsequent to the assessment for which it was sold the county auditor shall assess the same and extend taxes legally chargeable thereto for each of the years the owner or owners thereof should have paid taxes thereon and such taxes shall be collected as other taxes upon real property.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113.



§ 10-23-17 Apportionment to taxing districts of refunds to purchaser.

10-23-17. Apportionment to taxing districts of refunds to purchaser. The taxes refunded as provided in §§ 10-23-14 and 10-23-15 shall be apportioned to the respective taxing districts for which they were levied.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113.



§ 10-23-18 Purchaser at sale entitled to certificate--Contents--Evidence of regularity of proceedings.

10-23-18. Purchaser at sale entitled to certificate--Contents--Evidence of regularity of proceedings. The purchaser of any tract of real property sold by the county treasurer for taxes shall be entitled to a certificate describing the land so purchased, the sum paid, and stating the time when the purchaser will be entitled to a deed, which certificate shall be signed by the treasurer in his official capacity, and shall be presumptive evidence of the regularity of all prior proceedings.

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-19 Treasurer's fees for issuance of certificate and deed--Combining of parcels in deed or certificate--Notation of deed in sale book.

10-23-19. Treasurer's fees for issuance of certificate and deed--Combining of parcels in deed or certificate--Notation of deed in sale book. The treasurer shall collect five dollars for each certificate, and five dollars for each deed made by him on such sale, and the fee for the notary public or other officer acknowledging the deed or certificate. However, any number of parcels of land bought by one person may be included in one deed or certificate, if desired by the purchaser, and whenever the treasurer makes a deed to any real property sold for taxes, he shall make an entry thereof in the sale book opposite the description of the real property covered.

Source: SL 1897, ch 28, § 121; RPolC 1903, § 2200; RC 1919, § 6791; SDC 1939, § 57.1107; SL 1986, ch 96.



§ 10-23-20 Tax receipt on property sold.

10-23-20. Tax receipt on property sold. In all tax sales made as provided in this chapter the treasurer shall make out the tax receipt and duplicate for the taxes of the real property mentioned in such certificate the same as in other cases, and shall write thereon "sold for taxes at public sale."

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-21 Assignment of tax sale certificate--Presentation to and entry by county treasurer.

10-23-21. Assignment of tax sale certificate--Presentation to and entry by county treasurer. Any certificate issued pursuant to § 10-23-18 shall be assignable and any assignment thereof must be acknowledged before some officer authorized to take acknowledgments of deeds. Any assignee of such certificate acquires the lien of the taxes on the real property; provided he presents the assigned certificate to the county treasurer for entry and such county treasurer shall enter on the record of such sale the fact that the certificate has been assigned, entering the name and address of the assignee and the date when such assignment was presented for such entry.

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-22 Payment of previous or subsequent taxes by certificate holder--Interest from date of delinquency--Addition to amount paid under certificate--Tax receipt.

10-23-22. Payment of previous or subsequent taxes by certificate holder--Interest from date of delinquency--Addition to amount paid under certificate--Tax receipt. The purchaser at tax sale or assignee of such certificate may pay any taxes levied on such real property so purchased, whether levied for any year or years previous or subsequent to such sale and still unpaid. The amount or amounts paid as subsequent taxes shall not bear interest until on and after the date when the subsequent taxes so paid would become delinquent. The purchaser or assignee shall have the same lien for such taxes paid subsequently and may add them to the amount paid under the original tax sale certificate, provided that he informs the county treasurer when paying such taxes that he desires to pay them as subsequent to such certificate. The treasurer shall make out the tax receipt and duplicate for such taxes paid as subsequent, and shall write thereon, "paid as subsequent taxes" and shall enter on the record of the original tax sale the payment of such subsequent taxes, giving the name of the person by whom paid, the date when paid, and the amount paid, and for what year such subsequent tax was levied.

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-23 Taxation of property sold for delinquent special assessments--Interest and costs added.

10-23-23. Taxation of property sold for delinquent special assessments--Interest and costs added. All real property sold for delinquent special assessments pursuant to § 10-23-1 and not redeemed shall be entered by the county treasurer upon the duplicate tax lists of the county for the succeeding years and noted upon all duplicate tax receipts for the real property. The county treasurer shall add to the amount of each special assessment so certified interest at the Category G rate of interest as established in § 54-3-16, and ten cents on each lot or parcel of ground for the cost of advertising. No other costs or penalties may be added except as provided by law for certificate of sale, deed, and acknowledgment.

Source: SDC 1939, § 57.1109; SL 1983, ch 28, § 26; SL 1984, ch 319, § 10; SL 1999, ch 53, § 5; SL 2000, ch 226, § 5.



§ 10-23-24 Bidding off for county at tax sale--Interest taken by county.

10-23-24. Bidding off for county at tax sale--Interest taken by county. The county treasurer is authorized at all tax sales made under the laws of this state, in case there are no other bidders offering the amount due, to bid off all or any real property offered at such sale for the amount of taxes, penalty, interest, and costs due and unpaid thereon, in the name of the county in which the sale takes place, such county acquiring all the rights, both legal and equitable, that any purchaser could acquire by reason of such purchase.

Source: SL 1901, ch 46, § 1; RPolC 1903, § 2203; RC 1919, § 6794; SDC 1939, § 57.1108.



§ 10-23-25 Certificate of sale to county--Tax receipt not issued--Interest on certificate.

10-23-25. Certificate of sale to county--Tax receipt not issued--Interest on certificate. If the county treasurer of any county bids off any real property in the name of the county, the treasurer shall make out a certificate of purchase to the county in the same manner as if sale had been made to any other person. The certificate shall be retained by the treasurer, but no tax receipt may be issued and no amount may be due the state, or any other fund. No treasurer's commission may be paid by the county until redemption has been made from the sale or the time of redemption has expired, or until the interest of the county has been assigned. The certificate issued to the county shall bear interest at the Category G rate of interest as established in § 54-3-16.

Source: SDC 1939, § 57.1108; SL 1981, ch 92; SL 1984, ch 319, § 38; SL 1999, ch 53, § 6; SL 2000, ch 226, § 6.



§ 10-23-26 Readvertising and sale not required after acquisition by county.

10-23-26. Readvertising and sale not required after acquisition by county. Whenever any county shall acquire an interest in real property, or any rights with respect thereto, by reason of the same having been bid off in the name of the county as provided in § 10-23-24, such real property shall not be again advertised and sold for delinquent taxes so long as the county retains its interest in and rights to such real property.

Source: SL 1901, ch 46, § 1; RPolC 1903, § 2203; RC 1919, § 6794; SDC 1939, § 57.1108.



§ 10-23-27 Unpaid and subsequent taxes included in price at which certificate sold by county.

10-23-27. Unpaid and subsequent taxes included in price at which certificate sold by county. All taxes subsequently accruing against such real property, or that were unpaid at the time of such sale and a lien thereon but not included in such bid, shall be considered as "subsequent tax," and before the county can make an assignment of such interest in and rights to such real property, or before an assignment of the certificate of such sale is made, all such taxes must be paid in full, including the amount for which such real property was so bid off, unless a compromise thereof is made as permitted by law, in which case the amount at which such compromise is made must be paid.

Source: SL 1901, ch 46, § 1; RPolC 1903, § 2203; RC 1919, § 6794; SDC 1939, § 57.1108.



§ 10-23-28 Sale of tax certificate by county--Price--Tax receipt issued--Rights acquired by purchaser.

10-23-28. Sale of tax certificate by county--Price--Tax receipt issued--Rights acquired by purchaser. If any person is desirous of purchasing the interest of the county in the real property acquired by reason of the county treasurer buying the same for the county, he may do so by paying to the treasurer the amount of the taxes, penalty, interest, and costs of sale and transfer and all unpaid or subsequent taxes as specified in § 10-23-27, up to the date he so pays, and thereupon the treasurer shall issue a tax receipt and duplicate for such taxes, penalty, interest, and costs, which shall be entered upon his cashbook as other tax receipts; and he shall assign and deliver to such purchaser the certificate of purchase held by the county for such real property, which assignment and transfer shall convey unto such purchaser all the rights of the county, both legal and equitable, in and to such real property as much so as if he had been the original purchaser at the tax sale.

Source: SL 1897, ch 28, § 127; RPolC 1903, § 2206; RC 1919, § 6796; SDC 1939, § 57.1108.



§ 10-23-28.1 Sale of tax certificates after July 1, 2006.

10-23-28.1. Sale of tax certificates after July 1, 2006. Notwithstanding the provisions of chapters 10-23, 10-24, and 10-25, no county may sell any tax certificate after July 1, 2006, unless the board of county commissioners adopts a resolution waiving the provisions of this section that prohibit the sale of tax certificates. The county shall be the holder of any tax certificate issued by the county after July 1, 2006, unless the board of county commissioners adopts a resolution waiving the provisions of this section that prohibit the sale of tax certificates. The county treasurer shall continue to serve notice on the owner of record of the real property, publish notice, and attend to the other administrative provisions imposed by chapter 10-23, 10-24, and 10-25. Nothing in this section affects the holder of any existing tax certificate, the method in which the tax certificate is redeemed, or the sale of real property for taxes or assessments.

Source: SL 2006, ch 43, § 1; SL 2007, ch 51, § 1.



§ 10-23-29 Tax sales not invalidated by irregularities.

10-23-29. Tax sales not invalidated by irregularities. No sale of real property for nonpayment of taxes nor any conveyance issued thereon shall be invalid or voidable on account of such real property having been listed or charged on any tax list in any other name than that of the rightful owner nor on account of neglect or failure of the treasurer or any other officer to collect the tax for which the real property was sold, by distraint and sale of personal property.

Source: SL 1897, ch 28, § 134; RPolC 1903, § 2215; RC 1919, § 6807; SDC 1939, § 57.1112.



§ 10-23-30 , 10-23-31. Repealed.

10-23-30, 10-23-31. Repealed by SL 1974, ch 78, § 6.



§ 10-23-32 Chapter applicable to collection of moneys owed on unreported improvements to real estate.

10-23-32. Chapter applicable to collection of moneys owed on unreported improvements to real estate. The provisions of this chapter shall apply to the collection of the taxes and interest owed on improvements added to the tax roll pursuant to §§ 10-6-36.1 to 10-6-36.3, inclusive, and §§ 10-21-31 and 10-21-32.

Source: SL 1989, ch 85, § 5.



§ 10-23-33 Sale of property where electronically transmitted taxes are delinquent.

10-23-33. Sale of property where electronically transmitted taxes are delinquent. Any lot or parcel of real property upon which any tax is delinquent pursuant to § 10-21-7.3 may be sold pursuant to this chapter.

Source: SL 1995, ch 63, § 4.






Chapter 24 - Redemption From Tax Sales

§ 10-24-1 Right to redeem real property sold--Amount paid--Memorandum and receipt by treasurer.

10-24-1. Right to redeem real property sold--Amount paid--Memorandum and receipt by treasurer. Any person may redeem real property sold for taxes at any time before issue of a tax deed for the property, by paying the treasurer, for the use of the purchaser or the purchaser's heirs or assigns, the sum mentioned in the certificate, and interest on the sum at the rate at which the real property was sold from the date of purchase, together with all other taxes subsequently paid, whether for any year or years previous or subsequent to the sale, and interest on the taxes at the same rate from the date of the payment. The treasurer shall enter a memorandum of the redemption in the list of sales and give a receipt for the redemption to the person redeeming the property. The treasurer shall file a duplicate of the receipt with the county auditor as in other cases. The treasurer shall hold the money subject to the order of the purchaser, the purchaser's agent, or the purchaser's attorney.

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 45.



§ 10-24-2 Return of tax sale certificate as release of claims--Notations in record by treasurer.

10-24-2. Return of tax sale certificate as release of claims--Notations in record by treasurer. If the person who desires to redeem does not demand a receipt or certificate of redemption from the treasurer, the return of the certificate of purchase for cancellation operates as a release of all claims to the tract or lot described in the certificate, under or by virtue of the purchase, and under and by virtue of the payment of any taxes subsequently paid in accordance with the provisions of law as to subsequent payment of taxes. The county treasurer, upon receiving the certificate of purchase, shall mark on the tax sale record opposite the description of the property for which the certificate of purchase has been issued, and opposite the record showing all payments of subsequent taxes, "sale canceled by return of certificate."

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 46.



§ 10-24-3 Time allowed for redemption by persons under disability--Right to partition preserved.

10-24-3. Time allowed for redemption by persons under disability--Right to partition preserved. Any mentally ill or developmentally disabled person may redeem any real property belonging to the person and sold for taxes, within one year after the expiration of the person's disability. Any minor may redeem any real property belonging to the minor and sold for taxes, within one year after the minor reaches the age of eighteen. Nothing in this section prevents partition proceedings according to law as to such real estate, by the tax deed holder or the holder's successor as to any real estate in which any such minor or any such person under disability may have any interest.

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 47.



§ 10-24-4 No fees for services in redemption.

10-24-4. No fees for services in redemption. No fee may be charged for any service provided for in §§ 10-24-1 to 10-24-3, inclusive.

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 48.



§ 10-24-5 Right to redeem property bid off by county--Tax receipts and duplicate--Notations.

10-24-5. Right to redeem property bid off by county--Tax receipts and duplicate--Notations. Any person may redeem property bid off by the treasurer in the name of the county at a tax sale, at any time before the tax deed has been issued by paying the amount of all delinquent taxes with penalty and interest up to the date of redemption and the costs of advertising and selling the property. Upon the payment of the taxes, penalties, interests, and costs, the treasurer shall issue a tax receipt and duplicate for the taxes, penalty, interest, and costs, which shall be entered in the treasurer's cashbook as other tax receipts. The treasurer shall also mark upon the tax duplicate in the treasurer's office opposite the description of the real estate the word, redeemed, with the date and name of the person who redeemed the property.

Source: SL 1897, ch 28, § 126; RPolC 1903, § 2205; RC 1919, § 6798; SL 1933, ch 65; SDC 1939, § 57.1114; SL 2004, ch 87, § 1.



§ 10-24-6 Payment of subsequent taxes without full redemption from county--Receipt and notations by treasurer.

10-24-6. Payment of subsequent taxes without full redemption from county--Receipt and notations by treasurer. In cases where lands have been purchased by and certificates of sale issued to the county at any tax sale, and subsequent taxes have accrued and become due against said lands, and such certificates are still owned by the county, any person may pay the amount due on one or more years of such subsequent taxes without making full redemption from any such sale, and without depriving the county of its rights to enforce its tax liens under any such tax sale certificate. The county treasurer in issuing a receipt for such payment shall recite thereon the years for which prior taxes on said lands remain unpaid, and shall mark upon the tax list opposite the entry of the tax so paid, a notation showing for what year or years prior taxes remain unpaid.

Source: SL 1933, ch 65; SDC 1939, § 57.1114.



§ 10-24-7 County right to require payment of taxes preserved.

10-24-7. County right to require payment of taxes preserved. Nothing contained in § 10-24-5 or 10-24-6 prevents the county from requiring payment of any tax that the county requires from any owner or other person interested in the property, if the owner or interested person is seeking to redeem or pay a subsequent tax.

Source: SDC 1939, § 57.1114; SL 2008, ch 37, § 49.



§ 10-24-8 Disinterested persons not granted lien or claim.

10-24-8. Disinterested persons not granted lien or claim. Nothing contained in § 10-24-5 or 10-24-6 grants any disinterested person redeeming or paying taxes any lien upon the property or claim against owners or lien claimants, except such as the disinterested person may have by contract with them or by law.

Source: SDC 1939, § 57.1114; SL 2008, ch 37, § 50.



§ 10-24-9 Right of part owner to make partial redemption from real property sale--Acceptance by certificate holder or decision required for completion of redemption.

10-24-9. Right of part owner to make partial redemption from real property sale--Acceptance by certificate holder or decision required for completion of redemption. Any person claiming a part of or an undivided interest in any real property sold for taxes, if the part or undivided interest was acquired before the tax sale from which redemption is sought, may redeem the part or undivided interest at any time before a tax deed has been issued on the property by paying the just proportion of the total amount required for redemption. The just proportion is the proportion that the then existing value of the part or interest for which redemption is sought bears to the then existing value of the whole, as computed by the county treasurer at the time. If the tax sale certificate is held by a person other than the county, the redemption is not complete until the certificate holder accepts the portion so determined by the county treasurer or until the matter is decided as provided in §§ 10-24-12 to 10-24-15, inclusive.

Source: SL 1897, ch 28, §§ 130, 131; RPolC 1903, §§ 2209, 2210; RC 1919, §§ 6800, 6801; SDC 1939, § 57.1116; SL 2008, ch 37, § 51.



§ 10-24-10 Valuation and amounts tendered for partial redemption endorsed on redemption certificate, tax list, and notice to certificate holder.

10-24-10. Valuation and amounts tendered for partial redemption endorsed on redemption certificate, tax list, and notice to certificate holder. In all such cases, the treasurer shall endorse the following upon the redemption certificate or tax receipt issued to the redemptioner, upon the tax list opposite the real estate description involved, and upon the notice sent to the certificate holder:

(1) The amount of the total value as determined by the treasurer;

(2) The amount of the value of the part or interest sought to be redeemed; and

(3) The amount paid as tender for the partial redemption by the proposed redemptioner.
Source: SL 1897, ch 28, § 130; RPolC 1903, § 2209; RC 1919, § 6800; SDC 1939, § 57.1116; SL 2008, ch 37, § 52.



§ 10-24-11 Holding and disposition of amount tendered for partial redemption.

10-24-11. Holding and disposition of amount tendered for partial redemption. Such tender may not be withdrawn by the proposed redemptioner but shall be held by the treasurer subject to acceptance by the certificate holder, or final determination as provided in §§ 10-24-12 to 10-24-15, inclusive, and then disposed of according to the acceptance of the certificate holder or decision on appeal, and paid over to the certificate holder or returned to the proposed redemptioner, according to the acceptance or decision.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 53.



§ 10-24-12 Notice to certificate holder of proposed partial redemption--Redemption final unless appealed to county commissioners.

10-24-12. Notice to certificate holder of proposed partial redemption--Redemption final unless appealed to county commissioners. Notice of the proposed partial redemption shall be immediately served upon the certificate holder by personal service or by registered or certified mail. The proposed partial redemption is final within ten days after receipt of the notice by the certificate holder or the certificate holder's agent or attorney, unless within such time the certificate holder or the certificate holder's agent or attorney appeals to the board of county commissioners of the county from the determination of the treasurer.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 54.



§ 10-24-13 Acceptance of partial redemption by certificate holder.

10-24-13. Acceptance of partial redemption by certificate holder. The certificate holder may accept the amount so paid at any time before its return to the prospective redemptioner, regardless of the pendency of appeal proceedings or decision on the proceedings.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 55.



§ 10-24-14 Rejection of partial redemption and appeal to county commissioners--Notice to and decision by commissioners.

10-24-14. Rejection of partial redemption and appeal to county commissioners--Notice to and decision by commissioners. The appeal referred to in § 10-24-12 may be taken by any informal notification filed with or mailed to the treasurer stating that the certificate holder rejects the amount paid or determined for the proposed partial redemption. If no such appeal is taken, the redemption is final and the part or interest is released from the effect of the tax sale certificate and taxes paid as subsequent to the redemption. If the appeal is taken, the county commissioners shall be notified by the county treasurer and shall decide the matter at their next regular or special meeting after the notice. The commissioners shall note the decision in the minutes.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 56.



§ 10-24-15 Hearing by county commissioners on partial redemption--Appeal to circuit court.

10-24-15. Hearing by county commissioners on partial redemption--Appeal to circuit court. Any person interested shall be heard by the county commissioners, and from their decision, any person aggrieved may appeal to the circuit court the same as other appeals are taken from their decisions.

Source: SDC 1939, § 57.1116.



§ 10-24-16 Right of lien holder to pay taxes or redeem from sale--Addition to lien--Interest rate.

10-24-16. Right of lien holder to pay taxes or redeem from sale--Addition to lien--Interest rate. Any person having a lien upon any property sold or about to be sold for taxes or on which the taxes are delinquent and unpaid may redeem from the tax sale if the property is still subject to redemption or may pay such taxes, interest, penalty, and costs as are delinquent. The receipt of the county treasurer or the certificate of redemption constitutes an increase of the amount of the lien held by the party paying the taxes or making the redemption. The amount paid and the interest on the amount at the rate specified in the lien instrument, or if none is specified then at the rate that such taxes would bear according to law, shall be collected with, as a part of, and in the same manner as the amount secured by the original lien.

Source: SL 1913, ch 343; RC 1919, § 2918; SDC 1939, § 37.3201; SL 2008, ch 37, § 57.



§ 10-24-17 Notice to certificate holder of redemption from tax sale.

10-24-17. Notice to certificate holder of redemption from tax sale. Immediately after redemption from any tax sale, the county treasurer shall notify the purchaser or present holder of the redeemed tax certificate of such redemption. The notice shall be sent by mail to the address as shown by the record of the certificate or assignment of the purchaser or present holder. If there is no such address, the notice shall be sent to the last known address of the purchaser or present holder. The notice shall give the description of the property and amount of redemption. The county treasurer shall charge a fee in accordance with § 10-23-8 for each notice. The fee shall be deposited in the county general fund. If the certificate has been assigned and assignment recorded, the notice shall be sent to the assignee only.

Source: SDC 1939, § 57.1117; SL 1989, ch 97; SL 2000, ch 55, § 1.






Chapter 25 - Tax Deeds

§ 10-25-1 Period within which tax deed may be procured.

10-25-1. Period within which tax deed may be procured. In the case of any real property sold for taxes and not yet redeemed, the owner or holder of the tax certificate may conduct, or cause to be conducted, proceedings to procure a tax deed on the real property, as provided by §§ 10-25-2 to 10-25-12, inclusive. The proceedings shall be initiated no sooner than three years from the date of the tax sale or at any time thereafter within six years from the date of the tax sale subject to the provisions of §§ 10-25-16 to 10-25-19, inclusive. The time period applies equally to the county or any other purchaser of the tax certificate. Any assignee of a tax certificate shall take the certificate subject to the time period of the first owner of the tax certificate.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1979, ch 74, § 1; SL 1988, ch 100, § 1; SL 2008, ch 37, § 58; SL 2010, ch 53, § 1.



§ 10-25-2 Contents of notice of intention to take tax deed--Notice combining descriptions of different tracts.

10-25-2. Contents of notice of intention to take tax deed--Notice combining descriptions of different tracts. A notice of intention to take tax deed shall be signed by the lawful holder of the tax sale certificate, or the holder's agent or attorney, stating the date of sale, the description of the property sold, the name of the purchaser, and the name of the assignee, if any. The notice shall also state that the right of redemption will expire and a deed for the real property will be made upon the expiration of sixty days from the completed service, unless the property is redeemed as permitted by law. If two or more certificates covering different descriptions of property are held by the same person, either by purchase or assignment or both, the descriptions may all be included in one notice if the notice includes the information required in this section for each such description.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 59.



§ 10-25-3 Persons entitled to notice of intention to take tax deed.

10-25-3. Persons entitled to notice of intention to take tax deed. The notice of intention to take a tax deed shall be served upon the owner of record of the real property so sold, upon the person in possession thereof, upon the person in whose name the property is taxed, upon the mortgagee named in any unsatisfied mortgage in force upon the real property of record in the office of the register of deeds of the county in which the property is located, and if the mortgage has been assigned and the assignment thereof placed upon record in the office of the register of deeds, then upon the assignee in lieu of the mortgagee named in the mortgage. The notice of intention to take a tax deed shall also be served upon any lienholder, any creditor of record and other interested person as may appear from the records in the office of the register of deeds, the county treasurer or the clerk of courts. The county treasurer may obtain any title information necessary to identify persons who appear from the records to be interested in such real property as owners, mortgagees, lienholders or otherwise.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1991, ch 92, § 1; SL 1992, ch 86.



§ 10-25-4 Additional persons entitled to notice where property subject to municipal special assessment.

10-25-4. Additional persons entitled to notice where property subject to municipal special assessment. If the real property is situated within a municipal corporation, notice also shall be served upon the following:

(1) The holder of any special assessment certificate that is a lien upon the real estate;

(2) The holder of any tax certificate issued upon sale for any special assessment;

(3) If bonds have been issued in lieu of assessment certificates, upon the holder of the bond last maturing; and

(4) The city auditor or town clerk of the municipal corporation.

The service provided for in this section may be made only upon those persons described in this section whose names and post-office addresses are known to the holder of the tax certificates or can be obtained from the treasurer of the municipal corporation or the county treasurer, as provided for in § 10-25-7.

Source: SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 60.



§ 10-25-5 Service of notice of intention to take tax deed--Personal service--Publication--Mailing.

10-25-5. Service of notice of intention to take tax deed--Personal service--Publication--Mailing. Personal service of the notice shall be served upon the owner of record of the real property, upon the person in possession of the real property, and upon the person in whose name the real property is taxed in the manner provided by law for the service of summons. All other persons mentioned in §§ 10-25-3 and 10-25-4 may be served in the manner provided by law for the service of summons or the notice may be served by publishing the notice once a week for at least two successive weeks in a newspaper printed in the county where the real property is situated, and if no newspaper is printed in the county, in the nearest legal newspaper printed in the state. In addition to the service by publication, the holder of the tax certificate shall send to any person served by publication a true copy of the notice through the United States mails, properly addressed, to the last known address of the person. The notice to the mortgagee or the mortgagee's assignee shall be directed to the mortgagee or assignee to the address appearing in the mortgage of record, or in the assignment thereof. The notice to a lienholder or to any other interested person as may appear from the records in the office of the register of deeds, the county treasurer, or the clerk of courts shall be sent to the last known address of the person. The notice shall be sent by registered or certified mail, return receipt requested, with all proper postage prepaid.

Source: SDC 1939, § 57.1119; SL 1972, ch 64, § 1; SL 1991, ch 92, § 2; SL 1998, ch 66, § 1.



§ 10-25-6 Service on decedent's representative or heirs.

10-25-6. Service on decedent's representative or heirs. If any of the persons on whom notice is required to be served by §§ 10-25-3 and 10-25-4 is deceased, the notice shall be served on the person's personal representative, foreign or resident, or upon the resident agent of a foreign personal representative, if any are known to the certificate holder. If no such persons are known, the notice shall be served upon any known heirs, devisees, and legatees of the decedent, in the same manner as if they were owners of record. For any unknown heirs, devisees, and legatees of the decedent, notice shall be served by including in and publishing the notice, the same as required for nonresidents, designating such unknown persons as "the unknown personal representatives, heirs, devisees, legatees of _____________, deceased," naming the decedent. For unknown persons, no mailing is required. The fact of whether the decedent, the decedent's personal representative or resident agent, or any heirs, devisees, and legatees are known or unknown shall be sufficiently established for tax-deed proceedings by the affidavit of the certificate holder or the certificate holder's agent or attorney conducting the proceedings.

Source: SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 61.



§ 10-25-7 Mailing of notice to holder of special assessment certificate or bond--When service not required.

10-25-7. Mailing of notice to holder of special assessment certificate or bond--When service not required. The notice to the holder of any special assessment certificate, or bond issued in lieu of a special assessment certificate, shall be directed to the certificate holder or bondholder at the address that appears for the certificate holder or bond holder in connection with the record of the certificate or bond in the office of the treasurer of the municipal corporation. The notice shall be sent by registered or certified mail with all proper postage prepaid. A like notice, by registered or certified mail, shall be given to the holder of any tax certificate issued upon a sale for any special assessment, by mailing to the tax certificate holder's address as the address appears in the office of the county treasurer. Such service is not required for any certificate holder or bondholder whose name and address do not appear in the record and for whom an affidavit or certificate is made by the treasurer stating that the person's name or address is not known to the treasurer, accompanied by an affidavit of the holder of the tax certificate that the holder does not know the name and address of the person.

Source: SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 62.



§ 10-25-8 Completion of service by filing of affidavit--Expiration of right of redemption.

10-25-8. Completion of service by filing of affidavit--Expiration of right of redemption. The service of the notice is complete when an affidavit of the service of the notice and of the particular mode of the notice, duly signed and verified by the person or officer making the service, has been filed with the treasurer authorized to execute the tax deed. The record or affidavit is presumptive evidence of the completed service of the notice. The right of redemption from the sale does not expire until sixty days after the filing of affidavit of completed service of the notice.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 63.



§ 10-25-8.1 Failure to redeem tax certificate.

10-25-8.1. Failure to redeem tax certificate. The failure of the owner, any mortgagee, any lienholder or any other interested person to redeem the tax certificate within sixty days of the date of the filing of the affidavit of completed service of the notice as provided in § 10-25-8 passes all of the right, title, and interest of the owner, mortgagee, lienholder, and the other interested person to the holder of the tax certificate subject to the taxes, liens, and encumbrances as provided by § 10-25-12.

Source: SL 1991, ch 92, § 3.



§ 10-25-9 Costs added to amount required for redemption.

10-25-9. Costs added to amount required for redemption. The total costs of serving the notice of intention to take a tax deed, whether by publication or otherwise, together with the costs of the affidavit and cost of records search, cost of location of owners, and attorney fee, may not exceed four hundred dollars. These costs shall be added to the redemption money if the treasurer received written notice that the service had begun or was made, and a verified statement of the costs was filed in the treasurer's office, before redemption is made. If more than one description is included in any notice, and service is made by publication, the cost of publication shall be apportioned among the various descriptions in the proportion that each description bears to the entire cost of publication of the notice.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1979, ch 75, § 2; SL 1988, ch 100, § 2; SL 2014, ch 57, § 1.



§ 10-25-10 Purchase of prior tax certificates required before issuance of deed.

10-25-10. Purchase of prior tax certificates required before issuance of deed. The person demanding the tax deed shall purchase the assignment of all prior tax certificates held by the county on the real property before the county treasurer may issue the tax deed.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 64.



§ 10-25-11 Preparation and delivery of tax deed--Fee.

10-25-11. Preparation and delivery of tax deed--Fee. Immediately after the expiration of sixty days from the date of the filing of affidavit of completed service of the notice provided in § 10-25-8, the treasurer shall prepare a deed for each lot or parcel of real property sold and remaining unredeemed. The deed shall be signed by the county treasurer and attested by the county auditor, under seal, and shall be delivered to the purchaser or the purchaser's assignee upon the return of the certificate of tax sale. The treasurer shall receive five dollars for each deed prepared by the treasurer on such sales, but any number of parcels of real property bought by one person may be included in one deed, as the holder may desire.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 65; SL 2013, ch 49, § 1.



§ 10-25-12 Title and possessory right vested by tax deed.

10-25-12. Title and possessory right vested by tax deed. Any deed issued pursuant to this chapter or chapter 10-26 vests in the grantee an absolute estate in fee simple in the real property. However, the real property is subject to any claim that the state may have in the real property for taxes, liens, or encumbrances. The real property is also subject to any lien for past-due installments of special assessments for the financing of municipal improvements levied pursuant to chapter 9-43, including principal and interest on the installments except as provided by § 9-43-60. The holder of the deed or the holder's successor in interest is entitled to immediate exclusive possession of the real estate described in the deed regardless of rights of any person to redeem or question exclusive possession thereafter.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1974, ch 78, § 5; SL 2008, ch 37, § 66; SL 2009, ch 45, § 1.



§ 10-25-13 Form of tax deed--Prima facie evidence of regularity of proceedings.

10-25-13. Form of tax deed--Prima facie evidence of regularity of proceedings. Such deed shall be prima facie evidence of the truth of all the facts therein recited, and of the regularity of all proceedings from the valuation of the land by the director of equalization up to the execution of the deed, and such deed shall be substantially in the following form:

Whereas, _______________ did on the _______________ day ________________, 20_______ produce to the undersigned, _________________, treasurer of the county of ______________, in the State of South Dakota, a certificate of tax sale, bearing date the _______________ day of __________, 20________, signed by _______________, who at the last-mentioned date was treasurer of said county, from which it appears that _______________ did on the _______________ day of _____________, 20________, purchase at public auction, at the place prescribed by law in said county, the real property in this indenture described and which real property was sold to _______________ for the sum of _______________, being the amount due thereon for the nonpayment of taxes, penalties, interest, and costs for the year 20________, and it appearing that the said _______________ is the legal owner of such certificate of tax sale; that such real property has not been redeemed from such sale; that notice of the expiration of the right to redeem from such sale has been given as required by law; that sixty days have expired since the completed service of such notice; that the grantee named herein has purchased the assignment of all prior tax-sale certificates held by the county on such real property; and that such real property was legally liable for taxation, had been duly assessed and properly charged on the tax lists for the year 20________, and that the same had been legally advertised for sale and was sold on the _______________ day of _________, 20________.

Now, therefore, this indenture made this _______________ day of _________, 20________, between the State of South Dakota, by _________, treasurer of said county, party of the first part, and the said _______________ of the second part, Witnesseth: that the said party of the first part, for and in consideration of the premises and the sum of one dollar in hand paid, has granted, bargained, and sold and by these presents does grant, bargain, sell, and convey unto the said party of the second part, __________ heirs and assigns, forever, the real property mentioned in such certificate and described as follows, to wit: (describe the land), to have and to hold, with the appurtenances thereto belonging, to the said party of the second part, _______________ heirs and assigns forever; in as full and ample manner as the treasurer of said county is empowered by law to sell the same.

In testimony whereof the said _______________ treasurer of said county of _______________ has hereunto set his hand on the day and year first above written.

__________ Treasurer of __________ county.

Attest: _________________________ Auditor of __________ county.
(SEAL)

Such deed shall be acknowledged by the treasurer before someone authorized by law to take acknowledgments of deeds.

Source: PolC 1877, ch 28, § 74; CL 1887, § 1639; SL 1897, ch 32, § 1; RPolC 1903, § 2213; RC 1919, § 6805; SDC 1939, § 57.1120; SL 1989, ch. 82, § 41.



§ 10-25-14 Form of tax deed based on private sale.

10-25-14. Form of tax deed based on private sale. In case the real property is sold at private sale there shall be inserted in the deed, in place of the words "Did on the _______________ day of _________, 20 ________, purchase at public auction at the place prescribed by law, in said county, the real property in this indenture described," the following: "Did on the _______________ day of _________, 20 ________, purchase at private sale at the Office of the County Treasurer in said county, the real property in this indenture described, which had been offered at public sale for taxes but not sold for want of bidders."

Source: SL 1897, ch 32, § 1; RPolC 1903, § 2213; RC 1919, § 6805; SDC 1939, § 57.1120.



§ 10-25-15 Cancellation of certificate on delivery of deed--Proof and bond for lost certificate.

10-25-15. Cancellation of certificate on delivery of deed--Proof and bond for lost certificate. When deeds are delivered by the county treasurer for real property sold for taxes, the certificate therefor must be canceled and filed by the county auditor, and in case of loss of any certificate, on being satisfied thereof by due proof, and bond being given to the state in the sum equal to the value of the property conveyed, as in cases of lost notes or other commercial paper, the county treasurer may execute and deliver the proper conveyance and file such proof and bond with the county auditor.

Source: SL 1897, ch 28, § 135; RPolC 1903, § 2216; RC 1919, § 6808; SDC 1939, § 57.1121.



§ 10-25-16 Limitation of proceedings to procure tax deed--Cancellation of certificate and bar of lien.

10-25-16. Limitation of proceedings to procure tax deed--Cancellation of certificate and bar of lien. If proceedings to procure a tax deed are not commenced within six years after the date of the tax sale certificate on which the proceedings are based, the tax sale certificate, the lien for taxes, the lien of any taxes paid by the holder of the tax sale certificate as subsequent taxes, and all rights thereunder cease and are forever barred. The county treasurer shall cancel the certificate on the treasurer's record and shall note on the sale records and the tax books of the treasurer's office that the tax sale certificate and the lien of subsequent tax receipts held by the owner of the tax sale certificate are barred and of no validity.

Source: SL 1909, ch 10, § 1; SL 1913, ch 355; SL 1915, ch 294; RC 1919, § 6806; SL 1921, ch 130, § 1; SDC 1939, § 57.1118; SL 2008, ch 37, § 67.



§ 10-25-17 Limitation not applicable to certificates held by county--Time allowed after assignment by county.

10-25-17. Limitation not applicable to certificates held by county--Time allowed after assignment by county. The provisions of § 10-25-16 do not apply to tax sale certificates that are held by the county. If any such certificate is assigned by the county, and if the certificate is dated more than four years preceding the date of its assignment, the purchaser of the certificate has one year from the date of its assignment within which to commence proceedings to procure a tax deed.

Source: SL 1915, ch 294; RC 1919, § 6806; SL 1921, ch 130, § 1; SDC 1939, § 57.1118; SL 2008, ch 37, § 68.



§ 10-25-18 Time allowed for completion of proceedings to procure tax deed--Cancellation of certificate and bar of lien.

10-25-18. Time allowed for completion of proceedings to procure tax deed--Cancellation of certificate and bar of lien. The commencement of proceedings to procure a tax deed within the periods limited in §§ 10-25-16 and 10-25-17 does not extend the lien of the holder of the tax sale certificates more than six months beyond the expiration of the periods of limitations. If any such proceedings, commenced within the time limited by §§ 10-25-16 and 10-25-17, are not completed, and the right of the party instituting the proceedings to receive a tax deed under the provisions of §§ 10-25-1 to 10-25-12, inclusive, is not fully completed and established, within six months after the expiration of six years from the date of the tax sale certificate upon which the proceedings are based; allowing, however, to purchasers of tax sale certificates assigned by the county the additional period of one year from the date of the assignment within which to commence such proceedings and six months after the expiration of the period of one year within which to complete the proceedings; then all rights under the proceedings cease and are forever barred and the county treasurer shall cancel the tax sale certificate in the manner provided in § 10-25-16. Thereupon, the lien of the holder of the tax sale certificate is extinguished and all further proceedings on the tax sale certificate are barred.

Source: SL 1921, ch 130, § 1; SDC 1939, § 57.1118; SL 1979, ch 75, § 1; SL 2008, ch 37, § 69.



§ 10-25-19 Acts constituting commencement and completion of proceedings to procure tax deed.

10-25-19. Acts constituting commencement and completion of proceedings to procure tax deed. Commencement of proceedings as provided for in §§ 10-25-16 to 10-25-18, inclusive, means any act done or record made by or for the certificate holder indicating that proceedings have been commenced. Completion of proceedings as used in §§ 10-25-16 to 10-25-18, inclusive, means the completed service and filing of proof of service in the office of the county treasurer so as to start running the sixty days allowed for redemption.

Source: SDC 1939, § 57.1118; SL 2008, ch 37, § 70.



§ 10-25-20 Treasurer's duty to issue tax deed on property bid in by county on application by county commissioners or taxing district--Enforcement by mandamus.

10-25-20. Treasurer's duty to issue tax deed on property bid in by county on application by county commissioners or taxing district--Enforcement by mandamus. If any real property has been bid in by the county treasurer in the name of the county at tax sale and has not been redeemed from the sale or the county has not assigned the certificate of purchase, and if sufficient time has elapsed since the tax sale that a tax deed may properly issue, if the county treasurer fails, refuses, or neglects to take proceedings for the issuance of a tax deed to the county, the county treasurer shall, upon written application of the county commissioners, or the governing body of any municipal corporation, school district, or township within the county that would be beneficiaries of the tax for which the property was sold, immediately give notice of intention to take tax deed as required by law. Upon such notice being given, if there is no redemption within the time allowed by law, the county treasurer shall issue a tax deed for the real property to the county as provided by law. If the county treasurer fails, refuses, or neglects to comply with the provisions of this section, the county treasurer's duty to comply may be enforced by writ of mandamus.

Source: SL 1897, ch 28, § 128; RPolC 1903, § 2207; SL 1911, ch 246; SL 1913, ch 354; SL 1917, ch 136; RC 1919, § 6803; SL 1937, ch 206; SDC 1939, § 57.1122; SL 2008, ch 37, § 71.



§ 10-25-21 Conveyance to county in lieu of tax deed--Maximum consideration.

10-25-21. Conveyance to county in lieu of tax deed--Maximum consideration. If any real property has been bid in by the county treasurer in the name of the county, at tax sale, and has not been redeemed from the sale, or the county has not assigned the certificate of sale, and sufficient time has elapsed since the sale that a tax deed may properly issue, the board of county commissioners may, in lieu of taking tax deed, procure from any person, firm, or corporation having any interest in the real property, real or apparent, a transfer by deed of the interest. However, the consideration for the transfer may not exceed the sum of fifteen dollars exclusive of taxes in connection with any one piece or parcel of land.

Source: SL 1943, ch 304, § 1; SDC Supp 1960, § 57.1117-1; SL 2008, ch 37, § 72.



§ 10-25-22 Compromise or abatement of taxes on property conveyed to county.

10-25-22. Compromise or abatement of taxes on property conveyed to county. If title to real property has been acquired by the county under the provisions of § 10-25-21, the board of county commissioners may compromise, abate, or fully cancel any taxes previously extended against the property.

Source: SL 1943, ch 304, § 2; SDC Supp 1960, § 57.1117-1; SL 2008, ch 37, § 73.



§ 10-25-23 Sale or rental of property conveyed in lieu of tax-deed proceedings.

10-25-23. Sale or rental of property conveyed in lieu of tax-deed proceedings. Any sale or rental of real property acquired by a county by transfer in lieu of tax-deed proceedings, shall be made in the same manner as provided for sale or rental of real property acquired by tax deed, in this chapter.

Source: SL 1943, ch 304, § 3; SDC Supp 1960, § 57.1117-1.



§ 10-25-24 County action to quiet title acquired by tax deed--Prosecution by state's attorney.

10-25-24. County action to quiet title acquired by tax deed--Prosecution by state's attorney. Any county that has acquired or may acquire title to any land by tax deed may commence an action in the county to quiet the title to the land. In any such action, several tracts of land, contiguous or noncontiguous, may be included in one complaint and all persons claiming any title to, interest in, or lien upon any of the lands may be joined as defendants. Upon request of the board of county commissioners of the county, the state's attorney shall promptly commence and prosecute to final judgment any such action.

Source: SL 1941, ch 43, § 1; SL 1943, ch 36; SDC Supp 1960, § 37.1501-1; SL 2008, ch 37, § 74.



§ 10-25-25 Procedure in quiet-title action--Bond not required of county.

10-25-25. Procedure in quiet-title action--Bond not required of county. The procedure in such action shall be as provided in chapter 21-41, except that the provisions of chapter 21-41 requiring the plaintiff to execute an indemnity bond, before entry of judgment, to the defendants who are served by publication are not applicable to the county.

Source: SL 1941, ch 43, § 1; SL 1943, ch 36; SDC Supp 1960, § 37.1501-1; SL 2008, ch 37, § 75.



§ 10-25-26 Removal of cloud on title by transfer, assignment, or satisfaction--Maximum consideration.

10-25-26. Removal of cloud on title by transfer, assignment, or satisfaction--Maximum consideration. The board of county commissioners may procure from any person, firm, or corporation having any interest in such land, real or apparent, a transfer, assignment, or satisfaction of the interest for the purpose of removing any cloud from the title of the land. The authority granted in this section may be exercised either in lieu of an action to quiet title or in connection with such an action. However, the consideration for the transfer, assignment, or satisfaction may not exceed twenty-five dollars in connection with any one piece or parcel of land, the title to which is sought to be quieted or cloud to the title removed. The board of county commissioners may negotiate with any person having any interest, real or apparent, in any such real estate, for such transfers, assignments, or satisfactions and may pay for the transfers, assignments, or satisfactions within the limitations provided in this section.

Source: SL 1941, ch 43, § 2; SDC Supp 1960, § 37.1501-2; SL 2008, ch 37, § 76.



§ 10-25-27 Rental of property acquired by county under tax deed--Apportionment of proceeds.

10-25-27. Rental of property acquired by county under tax deed--Apportionment of proceeds. The board of county commissioners shall have control of the rental of property acquired by their county under tax deed. The rental proceeds from real estate acquired by counties under tax deed shall, after deducting the expenses of collecting the same, be apportioned by the county officials controlling such proceeds in the same manner as taxes would be apportioned from the said real estate if said land were still contributing in taxes.

Source: SL 1933, ch 66; SDC 1939, § 57.1123.



§ 10-25-28 to 10-25-38. Repealed.

10-25-28 to 10-25-38. Repealed by SL 1974, ch 68, § 10.



§ 10-25-39 Apportionment of proceeds of tax deed sale--Levies used as basis for apportionment.

10-25-39. Apportionment of proceeds of tax deed sale--Levies used as basis for apportionment. The proceeds of the sale, after deducting the expenses incurred by the county in the proceedings to take tax deed and in the sale proceedings, shall be placed to the credit pro rata of the various funds and taxing districts that are the beneficiaries of the tax for the year for which the property was sold at tax sale. However, the county treasurer may distribute the proceeds received from the sale of any real property under the provisions of this section by prorating the proceeds on the basis of the levy for any one year for which the taxes are included in the proceeds of the sale, taking the year that represents the more equitable basis for the distribution.

Source: SL 1911, ch 246; SL 1913, ch 354; SL 1917, ch 136; RC 1919, § 6803; SL 1931, ch 113; SL 1933, ch 64; SL 1933, ch 198, § 2; SL 1937, ch 83; SDC 1939, § 57.1124; SL 2008, ch 37, § 77.



§ 10-25-40 Cancellation of taxes on sale of tax-deed land by county--Reinstatement when deed declared void.

10-25-40. Cancellation of taxes on sale of tax-deed land by county--Reinstatement when deed declared void. After a county has sold and issued to a purchaser at any time prior or subsequent to the effective date of this section a deed to any real property for which the county has taken tax title, the county auditor shall forthwith cancel the taxes levied against said real property prior to the sale by the county and enter such cancellation on the records of the county treasurer. Should the tax deed to the county and the county deed to the purchaser be by a court of competent jurisdiction decreed to be void prior to three years after the execution of such tax deed to the county, such taxes shall be reinstated by the county auditor on the records of the county auditor and the records of the county treasurer, and shall again become a lien against said premises.

Source: SL 1949, ch 427, §§ 1, 2; SL 1953, ch 463; SDC Supp 1960, § 57.1124-1.



§ 10-25-41 Reconveyance to record owner of land held by county under tax deed--Consideration required.

10-25-41. Reconveyance to record owner of land held by county under tax deed--Consideration required. The county commissioners shall have authority to authorize a reconveyance by quitclaim deed to the record owner or his assignees or successors only of any real estate held by the county under tax-deed title only, at any consideration not less than the total principal, interest, and costs of all taxes represented in the tax deed and any other taxes and interest which are unpaid upon said real estate.

Source: SDC 1939, § 57.1125; SL 1943, ch 292; SL 1974, ch 68, § 10.



§ 10-25-42 Price, conditions, and qualifications required by county commissioners for reconveyance to record owner.

10-25-42. Price, conditions, and qualifications required by county commissioners for reconveyance to record owner. Nothing contained in § 10-25-41 limits the discretion of the county commissioners to fix any higher price for such reconveyance or to annex to the reconveyance any such conditions or qualifications as the county commissioners may decide.

Source: SDC 1939, § 57.1125; SL 1943, ch 292; SL 2008, ch 37, § 78.



§ 10-25-43 Resolution of county commissioners for reconveyance to record owner--Quitclaim deed.

10-25-43. Resolution of county commissioners for reconveyance to record owner--Quitclaim deed. Reconveyance pursuant to § 10-25-41 may be authorized only by resolution of the county commissioners duly published in their minutes, and the reconveyance may be made only after the time for appealing from the resolution has expired. The reconveyance shall be made by quitclaim deed substantially in the form provided by chapter 43-25 and may be made only upon payment in cash of the price fixed by the resolution of the county commissioners. The quitclaim deed shall be executed by the treasurer and attested by the auditor under seal. The quitclaim deed has the effect only of releasing the title and claim that the county and the taxing districts represented by the county have under the tax deed and any of the taxes that are paid as a part of the price fixed by the county commissioners.

Source: SDC 1939, § 57.1125; SL 1943, ch 292; SL 2008, ch 37, § 79.



§ 10-25-44 Limitation of proceedings to contest tax deed--Defenses in action by tax-deed grantee.

10-25-44. Limitation of proceedings to contest tax deed--Defenses in action by tax-deed grantee. No action may be commenced by the former owner or by any person claiming under him, to recover possession of any real property which has been sold and conveyed by deed for nonpayment of taxes or to avoid such deed, unless such action is commenced within one hundred eighty days after the recording of such deed. No defense may be interposed or maintained by the former owner, or by any person claiming under him, in any action brought to quiet the title in the grantee in any tax deed, or by any person claiming under such grantee, in any tax deed issued and delivered by any county treasurer of any county in this state, unless such defense is interposed within one hundred eighty days after the recording of such tax deed in the Office of the Register of Deeds of the county in which the real estate described in such tax deed is located.

Source: SL 1901, ch 56, § 1; RPolC 1903, § 2214; SL 1903, ch 70; RC 1919, § 6825; SDC 1939, § 57.0903; SL 1941, ch 337; SL 1983, ch 77; SL 1993, ch 91.



§ 10-25-45 Denial of bid on county sale of tax deed property if bidder not current on property taxes.

10-25-45. Denial of bid on county sale of tax deed property if bidder not current on property taxes. If any person bidding on a county sale of tax deed property pursuant to this chapter is not current on all property taxes due within the county, the county may refuse to accept the bid from such person.

Source: SL 2013, ch 50, § 1.






Chapter 26 - Scavenger Tax Law

§ 10-26-1 List of delinquent real property taxes compiled by county treasurer--Lands included--Information shown.

10-26-1. List of delinquent real property taxes compiled by county treasurer--Lands included--Information shown. The treasurer of each county within this state may make a list of all taxes upon all real property in the county that appear from the tax records to be delinquent for a period of at least six years and that have not been satisfied by payment, or redemption, or sale of real estate, against which such taxes are assessed, to actual purchasers. The list shall include all such taxes upon any real estate that may at any tax sale have been bid in for the county, except real estate upon which the county holds school loans, and shall include all tax judgments against lands that have not been sold or bid off for the payment of the judgment. If a tax judgment stands against any such real estate, unsatisfied, the taxes and interest shall be computed as if the judgment had not been taken, and a sale of the real estate under the provisions of this chapter satisfies the judgment. The list shall contain a description of each piece or parcel of land and each lot, block, and addition, upon which taxes have not been paid as specified in this section. Opposite each description the name of the owner to whom the taxes are assessed, if known, shall be specified. If the name of the owner is unknown, a statement to that effect shall be provided. The year for which the taxes are delinquent shall be shown giving the year and the amount of tax for each year including the penalty and interest for each year and the total aggregate amount of all taxes delinquent and the penalty and interest. The year given is deemed inclusive.

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 2008, ch 37, § 80.



§ 10-26-2 Affidavit of treasurer attached to list--Filing of list.

10-26-2. Affidavit of treasurer attached to list--Filing of list. The treasurer shall attach to the list an affidavit to the effect that the list is a correct list and that the taxes as shown on the list are due, unpaid, and delinquent according to the records of the treasurer's office. The treasurer shall, on or before September tenth in the year in which the treasurer prepares the list, also file the list in the office of the county treasurer and county auditor of the treasurer's county.

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 2008, ch 37, § 81.



§ 10-26-3 Filing of list and mailing of notice as notice to owners of proceedings for enforcement of taxes.

10-26-3. Filing of list and mailing of notice as notice to owners of proceedings for enforcement of taxes. The filing of such list and the mailing of notice as is required under § 10-26-5.1 shall be deemed to give notice to the owners or owner and other persons interested of the real estate described therein of the statements or the matter therein appearing and shall have the effect of notice of all the proceedings provided for in this chapter for the enforcement of the payment of taxes on such real estate.

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 1984, ch 74, § 4.



§ 10-26-4 Notice that tax deed will issue--Service on owner and posting--Form of notice.

10-26-4. Notice that tax deed will issue--Service on owner and posting--Form of notice. On or before October tenth in the year in which the list of unpaid taxes is prepared by the treasurer and after the filing of the list as required by this chapter, the county treasurer shall give notice that tax deed will issue on the lands described in the delinquent tax list by serving notice to take tax deed by county on the recorded owner of the property. Notice shall be served either in person or by registered or certified mail sent to the recorded owner's last known address and posting a copy of the list at the place designated by the county commissioners under the provisions of § 17-3-1 in the county in which the lands are situated. A notice in substantially the following form shall be attached to the list:
"NOTICE TO TAKE TAX DEED BY COUNTY

"NOTICE IS HEREBY GIVEN to all persons, firms, or corporations, who have, or claim any estate, right, title, or interest on, or claim to, or lien upon, any of the several pieces or parcels or lots of lands described in the list hereto attached. The list of taxes, including taxes reduced to judgment, upon real estate, which appear from the records in the office of the county treasurer of the county of _________, State of South Dakota, which are delinquent for the year as therein shown, which have not been paid for any of the years as therein shown, having been filed as required by law in the office of the county treasurer and county auditor of said county of _________, of which the list attached is a copy, pursuant to the provisions of chapter 10-26 of the South Dakota Codified Laws, being a proceeding for enforcing the payment of taxes upon real estate for the said county of _______________ remaining delinquent for six years or more.

"NOTICE IS HEREBY GIVEN that the right of redemption will expire AND TAX DEED will be issued to _______________ county upon the expiration of sixty days from the completed service of this notice unless redemption is made as provided by law.
(Signed) __________ Treasurer of __________ county"

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 1975, ch 102; SL 2008, ch 37, § 82.



§ 10-26-5 Publication of notice of county intention to take tax deed--Form.

10-26-5. Publication of notice of county intention to take tax deed--Form. The county treasurer shall also give notice of intention to take tax deed by the county of the property by publishing notice in the designated newspapers of the county in which the real estate is situated. The notice shall be published at least two successive weeks before November tenth of the year in which the list is prepared and filed. The notice shall be substantially in the following form:
"NOTICE OF INTENTION TO TAKE TAX DEED BY COUNTY

"NOTICE IS HEREBY GIVEN that WHEREAS the taxes remain unpaid upon real property described in that certain delinquent tax list, which is now on file in the offices of the county treasurer and county auditor of _______________ county of South Dakota, giving the years of all taxes delinquent for a period of six years or more immediately preceding the filing of said list as aforesaid, that the right of redemption will expire and TAX DEED will be issued to _______________ county upon the expiration of sixty days from the completed service of this notice unless redemption is made as provided by law.
(Signed) __________ Treasurer of __________ county"

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 1972, ch 64, § 2; SL 2008, ch 37, § 83.



§ 10-26-5.1 Additional notices required.

10-26-5.1. Additional notices required. If any of the following persons has annually, on or before September tenth, on a form prescribed by the Department of Revenue:

(1) Requested that a notice to take tax deed of the real property be sent to him; and

(2) Paid a three dollar fee to the county treasurer to cover the cost of sending the notice,
the county treasurer shall, in addition to the notice required by §§ 10-26-4 and 10-26-5, send the notice to take tax deed containing the information set forth in § 10-26-4 to the person in possession of the real property, the person in whose name the property is taxed, the mortgagee named in any unsatisfied mortgage then in force upon the real property, and, if the mortgage has been assigned, to the assignee of the mortgage, to any person holding a special assessment certificate which is a lien upon the real estate, and, in case bonds have been issued in lieu of assessment certificates, to the holder of the bond last maturing and also to the city auditor or town clerk of such municipal corporation, and to any other person who has or claims an interest in the real estate.

The county treasurer shall send the notice to take tax deed by certified mail to such person at the address as shown on the form. The notice shall contain the information set forth in § 10-26-4 and shall be mailed on or before November tenth.

Source: SL 1984, ch 74, § 3; SL 1985, ch 80, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-26-6 Affidavit of completed service of notice to take tax deed--Form.

10-26-6. Affidavit of completed service of notice to take tax deed--Form. The treasurer shall file in the treasurer's office and in the auditor's office on or before November twentieth of the year in which the list is prepared and filed an affidavit of completed service that tax deed will issue, which shall be substantially in the following form:

"AFFIDAVIT OF COMPLETED SERVICE OF NOTICE TO TAKE TAX DEED

"State of South Dakota
County of ______________ ss.

"______________, being first duly sworn, on oath states that he or she is (agent or attorney for) the duly elected, qualified, and acting county treasurer of __________ county, South Dakota; that he or she has conducted the proceedings to take TAX DEED FOR SAID REAL ESTATE, PURSUANT TO THE PROVISIONS OF CHAPTER 10-26 of the South Dakota Codified Laws. Affiant further states that he or she filed in the office of the county treasurer and county auditor a copy of the DELINQUENT TAX LIST and posted one, at the place designated by the county commissioners for posting legal notices at the county courthouse pursuant to § 17-3-1 of the South Dakota Codified Laws and sent such notices, as required by this chapter. Affiant further states that he or she caused notice to be served by publishing the same once a week for two successive weeks in the official newspaper of the county; and proof of such publication is attached hereto and made a part of this affidavit. That such service is now complete in all things and the costs and expenses in connection therewith were as follows:
(Here insert a list of all costs and expenses) (Signed) __________

"Subscribed and sworn to before me this ______ day of ______, 20 ______.
__________
Notary Public"

Source: SL 1953, ch 479, § 2; SL 1966, ch 257, § 2; SL 1984, ch 74, § 5; SL 1986, ch 97; SL 2008, ch 37, § 84.



§ 10-26-7 Execution of tax deed--Form.

10-26-7. Execution of tax deed--Form. The treasurer shall execute a tax deed to the county of any piece or parcel or lot of land and shall include in the deed any number of descriptions, which may be substantially in the following form:

"I, __________, treasurer of the county of __________ do hereby certify that pursuant to chapter 10-26 of the South Dakota Codified Laws in proceedings to enforce the payment of taxes delinquent upon real estate for six years or more, in the county of __________, I did on or before the tenth day of September __________, file in my office and in the office of the county auditor, a list of all taxes upon all real property which appear from the tax records to be delinquent, in the office of the county treasurer in said county.

"And it appearing that such real property has not been redeemed; that notice of right to redeem has been given as required by law; that sixty days have expired since the completed service of such notice; that such real property was charged on the tax list, and that the same was legally advertised.

"NOW, THEREFORE, THIS INDENTURE made this __________ day of __________, _______, by __________, treasurer of said county, party of the first part, and the said __________ county, party of the second part, I do, therefore, pursuant to the statute in such cases made and provided, convey the said piece, parcel or lot or pieces, parcels or lots of land in fee simple to __________ county as provided by said chapter 10-26 of the South Dakota Compiled Laws of 1967, described as follows, to wit: to have and to hold the said mentioned tract or parcel of land, with the appurtenances thereto belonging, to __________ county, the said party of the second part, and its assigns forever, in as full and ample manner as the said treasurer of said county is empowered by law to convey the same.

"In Testimony Whereof, the said _______________ treasurer of the said county of _______________ has hereunto set his hand and seal on the day and year aforesaid.
"ATTEST:
__________
Treasurer of __________ county
____________________________ Auditor of __________ county

"ACKNOWLEDGMENT

"State of South Dakota
County of ______________ ss.

"On this __________ day of __________, in the year __________, before me personally appeared __________ county treasurer of the said county of __________ known to me to be the person who is described in and who executed the within instrument and acknowledged to me that he executed the same.
__________
__________
"Office of Register of Deeds
State of South Dakota ss.
______________ County

"I hereby certify that the within instrument was filed in this office for record on the __________ day of __________ A. D., __________ at __________ o'clock ______m., and recorded in Volume __________ of __________ on page __________.
REGISTER OF DEEDS
By _______________ Deputy"

Source: SL 1953, ch 479, § 3; SL 1966, ch 257, § 3; SL 1982, ch 28, § 7; SL 2008, ch 37, § 85.



§ 10-26-8 Copy of affidavit attached to delinquent tax record.

10-26-8. Copy of affidavit attached to delinquent tax records. The county treasurer shall attach a copy of the affidavit of completed service to the copy of delinquent taxes on file in the treasurer's office and that of the county auditor's office.

Source: SL 1953, ch 479, § 4; SL 1966, ch 257, § 4; SL 2008, ch 37, § 86.



§ 10-26-9 No fees to county treasurer--Agent or attorney to assist treasurer--Compensation.

10-26-9. No fees to county treasurer--Agent or attorney to assist treasurer--Compensation. The county treasurer may not charge or collect any fee for any of the services required of the treasurer in this chapter. However, the county treasurer may appoint an agent or attorney, with the approval of the board of county commissioners, at such compensation as the board may determine, to assist the county treasurer in administering the provisions of this chapter.

Source: SL 1953, ch 479, § 5; SL 1966, ch 257, § 5; SL 2008, ch 37, § 87.



§ 10-26-10 Chapter alternative to other procedures.

10-26-10. Chapter alternative to other procedures. The provisions of this chapter are deemed to be supplemental and in addition to, but not in lieu of the present procedure provided by law for the collection of unpaid real estate taxes and the taking of tax deeds.

Source: SL 1953, ch 479, § 6; SL 1966, ch 257, § 6.






Chapter 27 - Actions For Refund And Invalidation Of Taxes

§ 10-27-1 Injunction against tax collection prohibited--Form of remedy.

10-27-1. Injunction against tax collection prohibited--Form of remedy. No injunction to restrain or delay the collection of any tax claimed to be due may be issued by any court. However, in any case in which, for any reason, it is claimed that any tax about to be collected is wrongful or illegal, in whole or in part, the remedy, except as otherwise expressly provided by this code, is by payment under protest and action to recover, as provided in § 10-27-2.

Source: SL 1915, ch 289, § 1; RC 1919, § 6826; SDC 1939, § 57.0901; SL 2008, ch 37, § 88.



§ 10-27-2 Tax payment under protest and action for recovery--Judgment for taxpayer--Apportionment of refund to taxing districts--Right of appeal.

10-27-2. Tax payment under protest and action for recovery--Judgment for taxpayer--Apportionment of refund to taxing districts--Right of appeal. Any person against whom any tax is levied or who may be required to pay the tax, who pays the tax prior to the tax becoming delinquent and under protest to the treasurer authorized to collect the tax, giving notice at the time of payment of the reasons for such protest may, at any time within thirty days thereafter, commence an action against such treasurer for the recovery of the tax in any court of competent jurisdiction. If the court determines that the tax was wrongfully collected, in whole or in part, for any reason going to the merits of the tax, the court shall enter judgment accordingly, and such judgment shall be paid in preference to any other claim against the county, upon the final determination of the action. A pro rata share of the money so refunded shall be charged to the state and each taxing district which may have received any part of the tax. The right of appeal shall exist for both parties as in other civil actions.

Source: SL 1915, ch 289, § 1; RC 1919, § 6826; SDC 1939, § 57.0901; SL 1994, ch 83, § 4.



§ 10-27-3 Tender of conceded tax in action to recover property sold for taxes--Acceptance and deposit of tender.

10-27-3. Tender of conceded tax in action to recover property sold for taxes--Acceptance and deposit of tender. In any action or proceeding to recover real property sold for taxes, or to invalidate or cancel any tax sale certificate, tax deed, or other tax sale proceeding, the party seeking such relief shall specify and tender in the party's pleading the amount of the tax, if any, that the party concedes to be due. If any opposing party who claims an interest in the tax or property serves and files a pleading accepting the amount so tendered, the party seeking relief shall within ten days thereafter deposit the sum tendered with the county treasurer of the county or counties involved, and take and file with the clerk of the court the receipt provided by the treasurer for the deposit.

Source: SL 1897, ch 28, § 133; SL 1901, ch 56, § 1; RPolC 1903, § 2214; SL 1903, ch 70; RC 1919, § 6825; SDC 1939, § 57.0902; SL 1992, ch 80, § 204; SL 2008, ch 37, § 89.



§ 10-27-4 Dismissal of action on failure by plaintiff to deposit amount tendered.

10-27-4. Dismissal of action on failure by plaintiff to deposit amount tendered. If such deposit is not made by the party seeking the relief within ten days after service and filing an acceptance of the same by any party, the action shall be dismissed upon the merits with costs to the party seeking relief.

Source: SL 1901, ch 56, § 1; RPolC 1903, § 2214; SL 1903, ch 70; RC 1919, § 6825; SDC 1939, § 57.0902.



§ 10-27-5 Tender not required if invalidity of tax asserted--Preliminary determination by court--Deposit ordered by court.

10-27-5. Tender not required if invalidity of tax asserted--Preliminary determination by court--Deposit ordered by court. If the party seeking relief asserts the invalidity of the tax, its application or its legal existence as a lien or claim against the property involved, as distinguished from irregularities in procedure no tender may be required as to any portion properly asserted to be invalid or void as a tax for any reason going to its base or legal existence. In all such cases, the court in the action or proceeding shall first determine the question of the legality or existence of any tax and, if necessary, to make proper assessment, calculation, and order as to the amount, if any, which should have been legally paid. All of this shall be determined as of the date when the assessment and levy was or should have been made, except that the due date of the tax shall be established as the first day of January next following the date when an assessment originally was or should have been made. The court shall enter its order directing the party seeking relief to deposit a sum with interest at the Category G rate of interest as established in § 54-3-16 from the date when the tax originally became or should have become due.

Source: SDC 1939, § 57.0902; SL 1983, ch 28, § 27; SL 1984, ch 319, § 11; SL 1999, ch 53, § 7; SL 2000, ch 226, § 7.



§ 10-27-6 Waiver of deposit of interest due to irregularity in proceedings--Deposit on order of court--Admission not implied from deposit.

10-27-6. Waiver of deposit of interest due to irregularity in proceedings--Deposit on order of court--Admission not implied from deposit. If the court finds that the party seeking relief was prevented from paying the tax because of lack of any original legal assessment, equalization, levy, or listing of the tax and that the party or the party's predecessors in interest in good faith failed or neglected to pay the tax on that account, the court may waive the requirement of deposit of interest. However, this provision does not relieve the county and taxing districts involved from payment of interest to the person who may originally have paid the tax or any part of the tax to or for them if the county has been made a party to the action. The court's order may direct the deposit to be made within such time as the court deems just but not less than ten days nor more than ninety days may be allowed for the deposit. Unless the party seeking such relief makes the deposit within such time as ordered, or stays the order by appeal to the Supreme Court, the action shall be dismissed upon the merits upon motion of any party to the action. If the party seeking relief makes the deposit as directed by the court, the action or proceeding shall then proceed to final determination, upon all issues involved. The making of the deposit is not an admission, estoppel, or other legal conclusion for or against any party. The making of the deposit may be considered only as a security for the purposes contemplated by this chapter.

Source: SDC 1939, § 57.0902; SL 2008, ch 37, § 90.



§ 10-27-7 Judgment directing disposition of deposit--Payments by county directed.

10-27-7. Judgment directing disposition of deposit--Payments by county directed. The fund when deposited shall be held by the county treasurer subject to the final judgment of the court in the action or proceeding. In the judgment the court may direct payment from the fund sums it finds to be due to any of the parties involved. If the county involved has been made a party, the court may direct the retention of a sum by the county and also adjudge that the county pay to the parties entitled thereto a sum as the court finds to be due, which sum may not exceed the amount which the county would have originally received from the tax collection or proceeding and at the Category A rate of interest as established in § 54-3-16 thereon from that date. In these cases the amount adjudged to be paid by the county shall be paid immediately unless stayed by appeal and the sum paid shall be charged proportionately to the taxing districts involved.

Source: SDC 1939, § 57.0902; SL 1983, ch 28, § 28; SL 1984, ch 319, § 12.



§ 10-27-8 Costs in action for recovery of property sold for taxes.

10-27-8. Costs in action for recovery of property sold for taxes. Costs in such action or proceeding shall be allowed according to determination of the issues as litigated and in the amounts prescribed by statute relating to costs generally in circuit and Supreme Courts.

Source: SL 1893, ch 160, § 1; RPolC 1903, § 2225; RC 1919, § 6824; SDC 1939, § 57.0902.



§ 10-27-9 Appeals to Supreme Court in action to recover property sold for taxes.

10-27-9. Appeals to Supreme Court in action to recover property sold for taxes. From any order directing a deposit to be made under this chapter, or from the final judgment of the court, any party may appeal to the Supreme Court under the same terms and conditions as other appeals may be taken from the circuit court to the Supreme Court.

Source: SDC 1939, § 57.0902.






Chapter 28 - Taxation Of Railroad Operating Property

§ 10-28-1 Secretary to assess operating property.

10-28-1. Secretary to assess operating property. All property, real and personal, belonging to any railroad company in this state actually and necessarily used in the operation of its line or lines of railway in this state shall be considered as "operating property," and shall be assessed for the purposes of taxation by the secretary of revenue, and not otherwise.

Source: SDC 1939, § 57.1301; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-2 Assets included in operating property.

10-28-2. Assets included in operating property. The term "operating property" shall mean and include all tracks and right-of-way, station grounds, all structures, and improvements on such right-of-way or station grounds, all rights and franchises, all rolling stock and car equipment, and all other property, real or personal, tangible or intangible, connected with or used in the operation of the railroad, including real estate contiguous to railroad right-of-way or station grounds held for reasonable expansion or future development.

Source: SL 1915, ch 100, § 5; RC 1919, § 6600; SL 1923, ch 112; SDC 1939, § 57.1301.



§ 10-28-3 Annual statement required of railroad company--Date of filing--Contents.

10-28-3. Annual statement required of railroad company--Date of filing--Contents. It shall be the duty of the duly authorized officer of any railroad company owning, leasing, or operating any railroad within this state, to furnish the Department of Revenue on or before May first each year a statement signed and sworn to by such officer. Such statement shall be made as of the thirty-first day of the preceding December, according to the instructions and on the forms prescribed by the Department of Revenue, which shall embrace and show:

(1) The whole number of miles of main line or lines and branches thereof owned, operated, or leased in the state by the railroad company making the return, and the present true cash value thereof per mile;

(2) The number of miles of main line or lines and branches thereof owned, operated, or leased by such company, the number of miles of sidetrack and the present true cash value thereof per mile, the quantity of land actually used for gravel or sand beds or for snow protection, and the number and character of buildings and present cash value thereof, the width of right-of-way, the width and length of warehouse lots located in each county in the state, and the value thereof;

(3) The number of miles of main line and the number of miles of sidetrack and passing tracks and value thereof, the width and length of right-of-way, the number and size of warehouse lots upon or contiguous to the right-of-way, the size, cost, and character of the passenger depot, freight depot, warehouse or warehouses, shops, turntables, roundhouses, engine stables, coal houses, stockyards, and of all other buildings; the amount of ground used for yards in addition to ground already specified, and the quantity of unplatted land held or actually and necessarily used exclusively for railway purposes, owned by such company and situated within the limits of each municipality, and the value thereof, and of any terminals therein owned by such company;

(4) The number of engines, passenger, mail, express, baggage, freight, and other cars owned by such company and used in operating such railroad in this state, and on roads having various lines and branches within the state the statement shall show the actual amount of rolling stock owned by the company, in use on each of such lines and branches within this state during the year for which the report is made;

(5) The total gross earnings of the company for the year for which the report is made, the amount paid out for operating expenses, taxes, interest on bonds, and permanent improvements;

(6) The total net earnings of the company for the year for which the report is made, and the total number of miles owned and operated;

(7) The total gross earnings of the various lines and branches owned and operated by the company within this state during the year for which the report is made, the amount paid out of the same for operating expenses incurred in operating such lines and branches, the total amount of taxes levied upon such property for such year, the amount paid out for interest on bonds issued upon the lines and branches in the state, the amount of such bonds per mile and the interest which they bear, and the amount paid out for permanent improvements upon the lines and branches within the state during such year;

(8) The percent paid to the stockholders of such company during such year as dividends, upon both common and preferred stock, and the surplus representing undivided profits on hand at the time of making such statement;

(9) Such other information and statistics as the Department of Revenue may require.
Source: SDC 1939, § 57.1302; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-4 Annual statement of railroad property occupied by warehousemen and others.

10-28-4. Annual statement of railroad property occupied by warehousemen and others. It shall be the duty of each and every railroad company operating in this state, on or before May first of each year, to furnish the Department of Revenue a statement in addition to that required by § 10-28-3, which statement shall describe each site occupied by any public warehouse, retail coal dealer, lumber dealer, or other occupant, upon the right-of-way, depot grounds, or warehouse lots of said railroad company. Such statement shall contain the name of the carrier, name of each individual lessee of such site, size of leased site, and value thereof.

Source: SDC 1939, §§ 57.1303, 60.0503; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-5 Addition to assessment value on failure of railroad to make statements.

10-28-5. Addition to assessment value on failure of railroad to make statements. In case the proper officer of any railroad company shall fail to make the statement under oath required by §§ 10-28-3 and 10-28-4, at the time therein provided, the Department of Revenue may, in its discretion, add twenty-five percent to the assessable value of the property of such company.

Source: SDC 1939, § 57.1304; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-6 Annual list of warehousemen and other occupants of railroad property--Contents.

10-28-6. Annual list of warehousemen and other occupants of railroad property--Contents. The Department of Revenue is required, on or before the first day of July of each year, to make a list of all public warehouses, retail coal dealers, lumber dealers, or other occupant of sites upon the right-of-way, depot grounds, or warehouse lots of any railroad company in this state, which list so certified shall show the name of the railroad company, the municipality where such sites are located, the description and area of each individual site, also the value thereof as returned by the railroad company upon whose right-of-way such site is located.

Source: SDC 1939, §§ 57.1303, 60.0503; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-7 Time of annual assessment of operating property--Separation of main lines, branches and sidetracks.

10-28-7. Time of annual assessment of operating property--Separation of main lines, branches and sidetracks. The secretary of revenue shall assess the operating property of railroads on the seventh day of July and if the seventh day of July falls on Sunday or on a legal holiday, then the following day, each year. The ownership and valuation of the assessment shall be as of January first each year, and shall be made upon the main line or lines and branches thereof and all sidetracks outside the limits of cities and incorporated towns within the state, separately.

Source: SDC 1939, § 57.1305; SL 1992, ch 60, § 2; SL 1996, ch 77, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-8 Capital stock and other property included--Nonoperating property excepted.

10-28-8. Capital stock and other property included--Nonoperating property excepted. The assessment by the secretary of revenue shall include capital stock and all other property of railroad companies, except such property as is found by the secretary of revenue to be nonoperating property as defined in §§ 10-28-10 and 10-28-11.

Source: SDC 1939, § 57.1305; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-9 Allocation of valuation for railroad operating partly without state.

10-28-9. Allocation of valuation for railroad operating partly without state. If any railroad company owns or uses operating property partly within and partly without this state, the secretary of revenue shall determine the value of the entire operating property of such railroad and shall allocate or assign a part of said value to this state by the use of such factors or methods as are reasonable and equitable.

Source: SDC 1939, § 57.1305; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-10 Local assessment of nonoperating property permitted.

10-28-10. Local assessment of nonoperating property permitted. All property of such railroad company, both real and personal, not actually and necessarily used in the operation of its line or lines of railway in this state shall be considered as "nonoperating property," and nothing in this chapter shall be so construed as to prevent the local assessment and taxation of said "nonoperating property."

Source: SL 1897, ch 28, § 48; RPolC 1903, § 2113; SL 1907, ch 64, § 1; re-en SL 1913, ch 347, § 1; SL 1915, ch 100, § 1; RC 1919, § 6596; SDC 1939, § 57.1301.



§ 10-28-11 Nonoperating property defined--Rules.

10-28-11. Nonoperating property defined--Rules. The term "nonoperating property" means all land and improvements on such land, not situated on the right-of-way or station grounds of the railroad and not used as "operating property" within the meaning of the definition set out in §§ 10-28-1 and 10-28-2. The secretary of revenue may promulgate rules pursuant to chapter 1-26 to define "nonoperating property."

Source: SDC 1939, § 57.1301; SL 1987, ch 82, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-12 Unit valuation of railroad operating property.

10-28-12. Unit valuation of railroad operating property. The secretary of revenue shall, in determining the fair market value of the property, value all the property of any railroad company as a unit, but shall make due allowance for any nonoperating property.

Source: SDC 1939, § 57.1305; SL 1997, ch 61, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-13 Cost approach, market approach and income approach considered in determination of value of railroad company property.

10-28-13. Cost approach, market approach and income approach considered in determination of value of railroad company property. For the purpose of determining the fair market value of the property of any railroad company, the secretary of revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the secretary shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding and all other indebtedness as may be applicable, for operating the road. In the income approach, the secretary may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The secretary of revenue may take into consideration any other information or data of any kind or nature which the secretary deems material in arriving at the fair market value of the property.

Source: SDC 1939, § 57.1305; SL 1996, ch 77, § 6; SL 1997, ch 61, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-14 Department of Transportation to assist in valuation.

10-28-14. Department of Transportation to assist in valuation. The secretary of revenue, as an aid to this determination of value as provided by this chapter, may call upon the Department of Transportation for any information and facts which the department may have concerning the property of any railroad company in this state. The Department of Transportation shall furnish the information upon request.

Source: SDC 1939, § 57.1305; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 64, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-15 Notice to railroad of assessment--Hearing--Notice of equalized assessment.

10-28-15. Notice to railroad of assessment--Hearing--Notice of equalized assessment. The Department of Revenue shall give notice by registered or certified mail to the officer of any railroad company making a return of property, of the assessment and equalization made by it, and such notice shall fix a time not less than ten days after the mailing thereof, when such railroad company may appear before the secretary of revenue and be heard upon all matters relating to such assessment. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of such hearings.

Source: SDC 1939, § 57.1306; SL 1987, ch 82, § 8; SL 1994, ch 73, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-16 Notice to county auditors of railroad mileage and assessments--Distribution.

10-28-16. Notice to county auditors of railroad mileage and assessments--Distribution. The Department of Revenue shall, on or before the fourth Monday in August, each year, transmit to the county auditor of each county through which any railroad runs, a statement showing the length of main track, of main line or lines, and the branches thereof and sidetracks within such county, and the assessed value based on a statewide formula that weights traffic (ton miles) fifty percent and miles of track in the county by fifty percent. The county auditor shall then distribute the value to each taxing district where the line runs on a per mile basis within the county.

Source: SDC 1939, § 57.1307; SL 1992, ch 60, § 2; SL 1996, ch 78, § 1; SL 1999, ch 222, § 8; SL 2003, ch 57, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-17 Repealed.

10-28-17. Repealed by SL 1996, ch 78, § 2.



§ 10-28-18 Determination by county commissioners of railroad valuations in taxing districts--Entry in assessment records--Notice to taxing districts.

10-28-18. Determination by county commissioners of railroad valuations in taxing districts--Entry in assessment records--Notice to taxing districts. It shall be the duty of the county auditor, after receiving such statement from the Department of Revenue, to turn such statement over to the board of county commissioners, who, at its first meeting after receiving such statement, shall make and enter in the proper record an order stating and declaring the length of the main track of road, branches, and sidetracks and assessed valuation of such road, branches, and sidetracks lying within each township and lesser taxing district in the county through or into which such road or branches thereof run as fixed by the rate of assessment per mile as made by the Department of Revenue; and shall also enter in the proper record the assessment made by the Department of Revenue of the railroad property in such county located within the limits of each municipality transmitted to the city auditor or town clerk thereof, and the amounts so entered of record shall constitute the taxable value of such property for all taxable purposes. They shall transmit a copy of such order and record to the city auditor of each first or second class municipality, the clerk of each third class municipality or civil township, and the proper officer of each lesser taxing district and also to such railroad company.

Source: SDC 1939, § 57.1308; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-19 Railroad map filed with county auditor--Exemption of operating property from local assessment.

10-28-19. Railroad map filed with county auditor--Exemption of operating property from local assessment. Every railroad company shall keep on file, with the county auditor of each county through or into which its line or lines of railroad run, a map showing correctly the right-of-way, length of sidetracks outside the corporate limits of municipalities, depot grounds, yard room, gravel or sand beds, and lands for snow protection, and lands otherwise actually and necessarily used by it in the maintenance and operation of its railway at the date of filing such map showing lots or parts of lots and blocks in municipalities and the number of acres in each government subdivision, and it shall be the duty of the county auditor to provide for the exception from assessment by the director of equalization of all such right-of-way, depot grounds, yard room, gravel or sand beds, and lands for snow protection, or land otherwise actually and necessarily used in the operation of its railway.

Source: SL 1915, ch 100, § 12; RC 1919, § 6607; SL 1923, ch 112; SDC 1939, § 57.1309; SL 1989, ch 82, § 41; SL 1992, ch 60, § 2.



§ 10-28-20 Notice to county auditor of deeds to railroads--Entry on railroad map.

10-28-20. Notice to county auditor of deeds to railroads--Entry on railroad map. It shall be the duty of the register of deeds of the county to notify the county auditor of any deed to any railroad company for the right-of-way, depot grounds, yard room, gravel or sand beds, or lands for snow protection, that may be filed in his office for record so that the same may be entered by such county auditor on such map for the purposes mentioned in § 10-28-19.

Source: SL 1915, ch 100, § 12; RC 1919, § 6607; SL 1923, ch 112; SDC 1939, § 57.1309.



§ 10-28-21 Application of tax levies against railroad property--Extension in railroad tax book.

10-28-21. Application of tax levies against railroad property--Extension in railroad tax book. All railroad property assessed by the Department of Revenue shall be taxable upon such assessment at the same rates and for the same purposes as the property of individuals within such counties, municipalities, civil townships, and lesser taxing districts. The proper officer of each taxing district shall certify to the county auditor the several amounts to be levied in such district, and the county auditor shall extend the taxes against such assessment in a book to be called the "railroad tax book," and shall transmit a copy of the taxes so extended to each railroad company.

Source: SDC 1939, § 57.1310; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-21.1 Repealed.

10-28-21.1. Repealed by SL 1999, ch 222, § 2.



§ 10-28-21.2 Tax credit for expenses of a capital nature incurred by public railroad or railway corporation--Application of credit.

10-28-21.2. Tax credit for expenses of a capital nature incurred by public railroad or railway corporation--Application of credit. Any publicly operated railroad or railway corporation operating over rail lines owned by the publicly operated railroad or railway corporation located within this state may claim a credit against the tax levied on the rail lines for amounts that the railroad or railway corporation has certified as having been expended in the replacement, improvement, and repair of the rail lines. Only those expenses of a capital nature may be certified as an expense eligible for a credit pursuant to this section. The certification required by this section shall be on forms provided by the Department of Revenue. The labor and material expenses certified pursuant to this section shall be itemized separately by rail line and mile post locations. The credit provided in this section shall be applied proportionally across the railroad's entire mainline within this state, excluding any portion of the mainline that goes over ten million gross ton miles of revenue freight per mile annually in a calendar year. The credit shall be applied to tax liability over a three-year period in an amount equal to thirty-three and one-third percent the first year following certification; thirty-three and one-third percent of such an amount shall carry forward into the second year following certification; and thirty-three and one-third percent shall carry forward into the third year following certification. Each year's carryover shall be accumulated as a tax credit with other years' annual tax credits. No credit may be given for:

(1) The repair or replacement of railway line necessitated by washout, fire, or train derailment;

(2) Any portion of a project that is funded with state or federal grant funds or paid for by any third party; or

(3) Any expenses of a capital nature that are made on a segment of the rail line that exceeds ten million gross ton miles of revenue freight per mile in the previous calendar year.
Source: SL 2003, ch 57, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 88, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 58, § 1.



§ 10-28-21.3 Expenses of a capital nature defined.

10-28-21.3. Expenses of a capital nature defined. Expenses of a capital nature contained in § 10-28-21.2 are as defined in CFR 49 Parts 1200 through 1219 Subpart A Uniform Systems of Accounts for Railroad Companies, as amended through January 1, 2014, for Class 1 railroads or as defined in accordance with generally accepted accounting principles for regulated industries for Class 2 and Class 3 railroads.

Source: SL 2004, ch 88, § 2; SL 2014, ch 58, § 2.



§ 10-28-21.4 Capital improvement plan required to claim tax credit.

10-28-21.4. Capital improvement plan required to claim tax credit. Each year the railroad or railroad corporation requesting tax credits shall prepare a capital improvement plan detailing the proposed mainline and secondary line capital improvement projects including the project scope, estimated value, approximate scheduling of the projects, and the current category of the line on the railroad's system diagram map as provided in 49 CFR § 1152.10 as of January 1, 2014. The plan shall be presented to the Department of Transportation by March first of each year for any capital improvement project for which a tax credit will be requested.

Source: SL 2004, ch 88, § 3; SL 2014, ch 58, § 3.



§ 10-28-21.5 Notification of completion of capital project--Inspection and audit--Eligibility for credit--Administrative hearing.

10-28-21.5. Notification of completion of capital project--Inspection and audit--Eligibility for credit--Administrative hearing. The railroad shall annually notify the Department of Transportation of completion of any capital project. However, if the cost of the capital project exceeds three hundred thousand dollars, the railroad shall notify the department immediately upon completion. The department may conduct a verification inspection of capital improvement project completion and may audit the capital improvement project according to South Dakota Department of Transportation Audit guidelines and the Federal-Aid Policy Guide 23 CFR Chapter 1, Subchapter B, Part 140, Subpart 1, as amended through January 1, 2014, to determine project value. The department shall report its findings to each county where the railroad has requested a tax credit. Only those capital expenses that have been claimed on the railroad's certification and verified by the department are eligible for a credit pursuant to § 10-28-21.2. Any railroad aggrieved by the decision of the department concerning the eligibility of a claimed capital expenditure for the tax credit authorized by § 10-28-21.2 is entitled to an administrative hearing conducted in accordance with the provisions of chapter 1-26.

Source: SL 2004, ch 88, § 4; SL 2014, ch 58, § 4.



§ 10-28-21.6 Promulgation of rules on capital expense tax credits.

10-28-21.6. Promulgation of rules on capital expense tax credits. The State Railroad Board shall, in accordance with chapter 1-26, promulgate rules establishing the form upon which a railroad shall submit verification information for capital expenses being claimed as tax credits authorized by § 10-28-21.2, when the information is to be submitted, and the manner in which the certification is submitted.

Source: SL 2004, ch 88, § 5.



§ 10-28-22 Duplicate railroad tax book delivered to county treasurer--Collection and distribution of railroad taxes.

10-28-22. Duplicate railroad tax book delivered to county treasurer--Collection and distribution of railroad taxes. The county auditor shall make and deliver a duplicate of such railroad tax book to the county treasurer, and the county treasurer shall be charged with the collection of such railroad taxes; and the amount due each municipality, civil township, or lesser taxing district shall be paid over when collected by the county treasurer to such municipality, township, or lesser taxing district.

Source: SL 1915, ch 100, § 10; RC 1919, § 6605; SDC 1939, § 57.1310; SL 1992, ch 60, § 2.



§ 10-28-23 Collection of delinquent railroad taxes.

10-28-23. Collection of delinquent railroad taxes. All laws relating to the enforcement of the payment of delinquent taxes shall be applicable to all taxes levied under the provisions of this chapter, and whenever any taxes levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes may proceed to collect the same in the same manner and with the same right and power as a sheriff under execution, except that no process shall be necessary to authorize him to sell engines, cars, or any rolling stock for collection of such taxes.

Source: SL 1915, ch 100, § 11; RC 1919, § 6606; SDC 1939, § 57.1311.



§ 10-28-24 Exemption of railroad companies operating over state-owned rail lines.

10-28-24. Exemption of railroad companies operating over state-owned rail lines. Any railroad company operating over state-owned rail lines while under contract to the state is exempt from the provisions of chapter 10-28 only for purposes of assessment and taxation of railroad property.

Source: SL 1981, ch 331, § 13.



§ 10-28-25 Promulgation of rules concerning leased property.

10-28-25. Promulgation of rules concerning leased property. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the assessment and reporting of leased property.

Source: SL 1995, ch 53, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 29 - Taxation Of Airline Flight Property

§ 10-29-1 Definition of terms.

10-29-1. Definition of terms. Terms as used in this chapter mean:

(1) "Air commerce," the transportation by aircraft of persons or property for hire in interstate or international transportation on regularly scheduled flights;

(2) "Aircraft," any contrivance used or designed for navigation of, or flight in the air;

(3) "Airline company," any person who undertakes directly to engage in the business of air commerce;

(4) "Flight property," all aircraft fully equipped ready for flight used in air commerce;

(5) "Flight time," hours spent by aircraft in flight on regularly scheduled flights;

(6) "Person," any individual, corporation, limited liability company, firm, copartnership, company, or association and includes any guardian, trustee, personal representative, receiver, conservator, or any person acting in any fiduciary capacity therefor;

(7) "Secretary," the secretary of revenue.
Source: SL 1961, ch 449, § 1; SL 1994, ch 351, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-2 Department to assess flight property.

10-29-2. Department to assess flight property. Flight property of airline companies operating in the state shall be assessed for the purpose of taxation by the Department of Revenue and not otherwise.

Source: SL 1961, ch 449, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-3 Annual report required of airline company--Date of filing--Contents.

10-29-3. Annual report required of airline company--Date of filing--Contents. It shall be the duty of every airline company doing business in the state to furnish to the Department of Revenue on or before the first day of June of each year, a report under oath on forms furnished by the department according to instructions issued by the secretary of revenue with reference to property owned, leased or controlled on the first day of January of the year for which the report is made. Such report shall include the following: Name of company; nature of company; location of principal office; officers of company; annual financial statement; total tonnage of passengers, express and freight first received and finally discharged in the state; total hours flown by aircraft serving the state; total revenue ton miles in the state; total ton miles within and without the state; air flight property accounts by types of equipment; inventory of real and personal property by location, and original cost.

Source: SL 1961, ch 449, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-4 Additional information in annual report--Blanks furnished.

10-29-4. Additional information in annual report--Blanks furnished. Such other facts or information may be furnished as the company may deem material upon the question of its taxation within the state. The company shall furnish such other facts or information as the secretary of revenue shall call for. Blanks for making the statement required by § 10-29-3 shall be prepared and furnished by the Department of Revenue.

Source: SL 1961, ch 449, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-5 Extension of time for filing of report.

10-29-5. Extension of time for filing of report. The secretary of revenue for good cause may extend the time for filing such report, provided, however, such extension shall not exceed thirty days.

Source: SL 1961, ch 449, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-6 Valuation by department on failure of company to make report--Notice to company.

10-29-6. Valuation by department on failure of company to make report--Notice to company. If any airline company shall fail, refuse or neglect to make the report as required of it, the Department of Revenue shall proceed upon the best information available to make a statement for such company of the facts which should have been so reported, and shall notify such company by registered or certified mail of the determination in that regard.

Source: SL 1961, ch 449, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-7 Examination of corporate books by secretary--Requiring attendance of witnesses and production of evidence.

10-29-7. Examination of corporate books by secretary--Requiring attendance of witnesses and production of evidence. The secretary of revenue may cause an examination to be made of the books of any airline company for the purpose of determining the accuracy and truth of any statements filed by such company; he shall have the power to require any officer or agent of the company to attend before the Department of Revenue and bring with him for inspection any books or papers of such company in his possession, custody, or control, and to testify under oath touching any matter relating to the business, property, moneys or credits, and the value thereof of such company; and the secretary of revenue or his deputy is authorized and empowered to administer such oath.

Source: SL 1961, ch 449, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-8 Annual assessment of flight property--Information considered--Addition of omitted property.

10-29-8. Annual assessment of flight property--Information considered--Addition of omitted property. The Department of Revenue shall assess annually on the fifth day of July of each year all flight property of airline companies serving the state. In making such assessment, the Department of Revenue shall consider all the reports, facts, and information filed, with any other information obtainable, concerning the value of the flight property of airline companies and may add any property omitted from the return of such companies.

Source: SL 1961, ch 449, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-9 Determination of value of flight property.

10-29-9. Determination of value of flight property. In making such assessment, which is in reference to value and ownership on February first of the year for which the assessment is made, the secretary of revenue shall determine the fair market value of that flight property actually providing service in this state.

Source: SL 1961, ch 449, § 7; SL 1978, ch 80; SL 1989, ch 87, § 12; SL 1996, ch 77, § 2; SL 1997, ch 61, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-9.1 Assessment of flight property for certain turboprops and other propeller driven aircraft.

10-29-9.1. Assessment of flight property for certain turboprops and other propeller driven aircraft. The flight property of an airline company that owns or leases aircraft the majority of which are turboprops and other propeller driven aircraft, and which provides, during six months or more of the year that the taxes are levied, scheduled passenger service to three or more airports inside or outside of this state that serve communities of one hundred thousand or less population, shall be assessed at fifty percent of its fair market value as provided in § 10-29-9.

Source: SL 1989, ch 98, § 1; SL 1997, ch 61, § 4.



§ 10-29-10 Apportionment to state of total value of flight property--Ratios used.

10-29-10. Apportionment to state of total value of flight property--Ratios used. The valuation of such flight property properly apportioned to this state shall be determined to be the proportion of the total valuation thereof, based on the average of the total of the following three ratios for each type of aircraft:

(1) That ratio which the total tonnage of passengers, express and freight first received by the airline company in this state during the preceding calendar year plus the total tonnage of passenger, express, and freight finally discharged by it within this state during the preceding calendar year bears to the total of such tonnage first received by the airline company or finally discharged by it, within and without this state during the preceding calendar year;

(2) That ratio which the flight time of all aircraft of the airline company on flights serving this state during the preceding calendar year bears to the total of such time in flight within and without this state during the preceding calendar year;

(3) That ratio which the number of revenue ton miles of passengers, mail, express, and freight flown by the airline company on flights serving this state during the preceding calendar year bears to the total number of such miles flown by it within and without this state during the preceding calendar year.
Source: SL 1961, ch 449, § 7.



§ 10-29-11 Use of other methods of valuation and apportionment on petition by airline company.

10-29-11. Use of other methods of valuation and apportionment on petition by airline company. Any airline aggrieved by the valuation of the flight property, or the application to its case of the apportionment methods prescribed by § 10-29-10, may petition the secretary of revenue for determination of the valuation or the apportionment thereof to this state by the use of some other method. Thereupon, if the secretary finds that the application of the methods prescribed in § 10-29-10 will result in inequities, he may determine the valuation, or apportionment thereof, by other methods if satisfied that such other methods will fairly reflect such valuation or apportionment thereof.

Source: SL 1961, ch 449, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-12 Notice to airline company of hearing--Equalization of assessment.

10-29-12. Notice to airline company of hearing--Equalization of assessment. The Department of Revenue shall give notice by registered or certified mail to the office of any airline company making a return of property of the assessment made by it, and the notice shall fix a time, not less than ten days after the mailing thereof, when the airline company may appear before the secretary of revenue and be heard upon all matters relating to the assessment. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of the hearings. After the hearing, the secretary of revenue shall, on or before the fourth Monday in August, equalize the assessment and notify each company thereof by registered or certified mail.

Source: SL 1961, ch 449, § 9; SL 1987, ch 82, § 9; SL 1995, ch 56, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-13 Repealed.

10-29-13. Repealed by SL 1995, ch 56, § 3.



§ 10-29-14 Application of average tax levy to assessed valuation of flight property.

10-29-14. Application of average tax levy to assessed valuation of flight property. The secretary of revenue shall, after assessing airline flight property as provided in this chapter, compute a tax on that valuation by applying to that portion of the valuation which by law is subject to tax, the average tax levy which is obtained by dividing the total taxable valuation of all property for the preceding year within this state into the total of all state and local taxes levied within the state for the present year.

Source: SL 1961, ch 449, § 11; SL 1968, ch 262; SL 1970, ch 72; SL 1994, ch 73, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-15 Allocation of tax proceeds to airports.

10-29-15. Allocation of tax proceeds to airports. The taxes imposed by this chapter shall be allocated by the secretary of revenue to the airports where such airline companies make regularly scheduled landings and shall be used exclusively by such airports for airport purposes as determined by the local airport governing body and approved by the Department of Transportation. Allocation shall be as follows:

(1) Twenty-five percent of the total tax assessed from each airline company shall be allocated equally to each airport in this state served by such airline company;

(2) Seventy-five percent of the total tax assessed to each airline company shall be allocated to each airport in this state served by each airline company on the basis which that ratio of total tonnage of passengers, mail, express, and freight first received and finally discharged at each airport in this state by such airline company during the preceding calendar year bears to the total tonnage of passengers, mail, express and freight first received and finally discharged at all airports in this state served by such airline company during the preceding calendar year.
Source: SL 1961, ch 449, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-16 Certification to county auditors of taxes assessed on flight property--Date of payment.

10-29-16. Certification to county auditors of taxes assessed on flight property--Date of payment. On or before the fourth Monday in August, the secretary of revenue shall transmit to the county auditor of each county in which there is located an airport being utilized in air commerce, as defined in § 10-29-1, a certified list of all companies assessed under the provisions of this chapter for the current year, together with the valuations and taxes assessed in each case. Such taxes shall be due upon the first day of January next following the date of certification.

Source: SL 1961, ch 449, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-16.1 Reassessment and reapportionment after gross error.

10-29-16.1. Reassessment and reapportionment after gross error. Whenever it is found by the Department of Revenue, charged with the assessment of airline flight property under the provisions of this chapter, that there has been a gross error in the report or assessment of an airline company which produces an inequality in the valuation or apportionment of the flight property of such company, at any time within three years after the date of assessment; the Department of Revenue shall reassess the said property and reapportion the same to the several municipalities involved, and certify the same thereto.

Source: SL 1970, ch 80, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-16.2 Period allowed for adjustment after reassessment on gross error.

10-29-16.2. Period allowed for adjustment after reassessment on gross error. Upon such reassessment and recertification to a municipality, the airline company shall be allowed a period as determined by the Department of Revenue of not to exceed five years to absorb such adjustment, as shall be equitable to the taxpayer and the municipality concerned.

Source: SL 1970, ch 80, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-17 Collection of delinquent taxes.

10-29-17. Collection of delinquent taxes. All laws relating to the enforcement of the payment of delinquent taxes, penalties, and interest shall be applicable to all taxes levied under the provisions of this chapter. Whenever any taxes levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes may proceed to collect the same in the same manner and with the same right and power as a sheriff under execution, except that no process shall be necessary to authorize him to sell flight property for collection of such taxes.

Source: SL 1961, ch 449, § 10.



§ 10-29-18 Airline flight property tax in lieu of use tax.

10-29-18. Airline flight property tax in lieu of use tax. The tax imposed by this chapter on aircraft is in lieu of the tax imposed by chapter 10-46 on tangible personal property that is used or consumed or stored for use and consumption in the service, repair, or maintenance of such aircraft.

Source: SL 1997, ch 61, § 14.






Chapter 30 - Taxation Of Sleeping-Car Companies [Repealed]

CHAPTER 10-30

TAXATION OF SLEEPING-CAR COMPANIES [REPEALED]

[Repealed by SL 1980, ch 85, §§ 1, 2]



Chapter 31 - Taxation Of Private Car-Line Companies [Repealed]

CHAPTER 10-31

TAXATION OF PRIVATE CAR-LINE COMPANIES [REPEALED]

[Repealed by SL 1985, ch 81, §§ 1 to 10]



Chapter 32 - Taxation Of Express Companies [Repealed]

§ 10-32-1 to 10-32-11. Repealed.

10-32-1 to 10-32-11. Repealed by SL 1997, ch 62, §§ 1, 2.






Chapter 33 - Taxation Of Telephone Companies

§ 10-33-1 Annual report of gross receipts--Date of filing--Contents.

10-33-1. Annual report of gross receipts--Date of filing--Contents. On April fifteenth of each year, each telephone company subject to the tax imposed by § 10-33-21 shall file with the secretary of revenue on forms prescribed by the secretary a report of its gross receipts derived from the furnishing of the telephone and exchange service, rental and toll service, during the preceding calendar year. The report shall set forth the total gross receipts of the company in the State of South Dakota, together with the gross receipts within each school district in which the company operates. Each company shall furnish such other further information as the secretary shall from time to time require. The report shall be sworn to and verified by an officer of the company.

Source: SL 1955, ch 423, § 2; SDC Supp 1960, § 57.1809; SL 1965, ch 287, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 1.



§ 10-33-2 "Gross receipts" defined.

10-33-2. "Gross receipts" defined. The term, gross receipts, as used in this chapter means all earnings of a telephone company derived from the furnishing of such telephone and exchange service, rental and toll service, excluding receipts for capital stock issued, state sales and use taxes paid, federal excise taxes paid, uncollected bills, tolls not retained by a company and directory advertising receipts not retained by a company.

Source: SDC 1939, § 57.1801 as enacted by SL 1965, ch 287, § 1; SL 1983, ch 78.



§ 10-33-3 Repealed.

10-33-3. Repealed by SL 2011, ch 54, § 2.



§ 10-33-4 Annual report of telephone company property--Date of filing.

10-33-4. Annual report of telephone company property--Date of filing. The president, secretary, general manager, or superintendent of each telephone company not subject to the tax imposed by § 10-33-21 shall furnish to the Department of Revenue on or before April fifteenth, each year, a report under oath, on the forms furnished and according to the instructions issued by the department, with reference to the property owned, leased, or controlled on December thirty-first of the preceding calendar year.

Source: SDC 1939, § 57.1802; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 3.



§ 10-33-5 Telephone lines listed in annual report--Description.

10-33-5. Telephone lines listed in annual report--Description. With reference to property without the limits of municipalities, exclusive of all exchanges or central office equipment, the statement required by § 10-33-4 shall show the following items:

(1) The counties of this state in which the company making the report owns or operates any line or lines, arranged in alphabetical order;

(2) The number of miles of pole lines, whether rural or toll or both and with a detailed description of the construction of such lines, and the cost of construction, together with the present or depreciated value of such line or lines in each county.
Source: SL 1915, ch 100, § 14; RC 1919, § 6622; SDC 1939, § 57.1802 (1); SL 1992, ch 60, § 2.



§ 10-33-6 Telephone exchanges and other property listed in annual report--Description.

10-33-6. Telephone exchanges and other property listed in annual report--Description. The report required by § 10-33-4 shall give the following items of information concerning any and all exchanges owned or operated by the reporting company:

(1) The location of all exchanges in each county, with the names of the municipalities in each county and the counties arranged in alphabetical order;

(2) A description in detail of the construction and equipment of each exchange, with the cost of construction and equipment, and the present or depreciated value;

(3) A description of each tract or parcel of real estate and any and all buildings thereon, owned and used exclusively for telephone purposes, with the present cash value of each tract and improvements thereon;

(4) The present cash value of any and all franchises or permits under which the reporting company does business in any municipality;

(5) All other property used exclusively in the operation and maintenance of the telephone business of the reporting company.
Source: SL 1915, ch 100, § 14; RC 1919, § 6622; SDC 1939, § 57.1802 (2); SL 1992, ch 60, § 2.



§ 10-33-7 Capitalization and financial data listed in annual report.

10-33-7. Capitalization and financial data listed in annual report. The report required by § 10-33-4 shall show the following details concerning the financial organization and operation of the company:

(1) The amount of capital stock authorized and the amount issued as preferred stock or as common stock, with the present actual cash value of the same;

(2) All assets and liabilities;

(3) All receipts and disbursements.
Source: SL 1915, ch 100, § 14; RC 1919, § 6622; SDC 1939, § 57.1802 (3).



§ 10-33-8 Additional information given in annual report.

10-33-8. Additional information given in annual report. The statement required by § 10-33-4 shall include such other facts and information as the Department of Revenue may require.

Source: SDC 1939, § 57.1802 (4); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-9 Addition to assessable value for failure to file report.

10-33-9. Addition to assessable value for failure to file report. In case any telephone company fails to make the report required by § 10-33-4, on or before April fifteenth of each year, the Department of Revenue in its discretion may add twenty-five percent to the assessable value of the property of such company.

Source: SDC 1939, § 57.1802; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-10 Operating property assessed for taxation by department.

10-33-10. Operating property assessed for taxation by department. All property, real and personal, which is actually and necessarily used in providing telephone and exchange service comprising rental and toll service by means of wired circuits and otherwise in this state, and which belongs to any telephone company in this state which is not subject to the tax imposed by § 10-33-21 shall be assessed for the purpose of taxation by the Department of Revenue, and not otherwise.

Source: SDC 1939, § 57.1801; SL 1941, ch 341; SL 1965, ch 287, § 1; SL 1974, ch 94, § 3; SL 1998, ch 67, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 4.



§ 10-33-11 Time of property assessment--Information to be considered.

10-33-11. Time of property assessment--Information to be considered. The Department of Revenue shall assess the property of all telephone companies not subject to the tax imposed by § 10-33-21 on the fifth day of July of each year. In making the assessment, the department shall consider all the reports, facts, information filed, with any other information obtainable, concerning the value of the property of all telephone companies and may add any property omitted from the return of the companies. In making the assessment, which shall be with reference to value and ownership on January first of the year for which the assessment is made, the department shall take into consideration, among other things, the amount of gross earnings and net incomes, and the value to each telephone company of its franchises, rights, and privileges, granted under the laws of this state to do business in this state.

Source: SDC 1939, § 57.1804; SL 1992, ch 60, § 2; SL 1996, ch 77, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 5.



§ 10-33-12 Repealed.

10-33-12. Repealed by SL 1998, ch 67, § 2.



§ 10-33-13 Separate valuation of exchanges outside municipalities.

10-33-13. Separate valuation of exchanges outside municipalities. A separate valuation shall be made for each exchange not located within corporate limits, but such valuation or valuations shall be subject to the levy provided in § 10-33-17 for property without corporate limits.

Source: SL 1915, ch 100, § 17; RC 1919, § 6625; SDC 1939, § 57.1804.



§ 10-33-14 Public Utilities Commission to provide information for uniform and fair taxation.

10-33-14. Public Utilities Commission to provide information for uniform and fair taxation. For the purpose of aiding the Department of Revenue in implementing the taxes imposed by this chapter, the Public Utilities Commission shall provide any information requested by the secretary and deemed necessary by the secretary to ensure uniform and fair taxation.

Source: SDC 1939, § 57.1803; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 6.



§ 10-33-14.1 Considerations in determining fair market value of telephone company property.

10-33-14.1. Considerations in determining fair market value of telephone company property. For the purpose of determining the fair market value of the property of any telephone company not subject to the tax imposed by § 10-33-21, the Department of Revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the department shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding, and all other indebtedness as may be applicable for operating the company. In the income approach, the department may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The department may take into consideration any other information or data of any kind or nature which the department may deem material in arriving at the fair market value of the property.

Source: SL 1996, ch 77, § 7; SL 1997, ch 61, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 7.



§ 10-33-15 Notice of assessment and hearing date before secretary of revenue.

10-33-15. Notice of assessment and hearing date before secretary of revenue. After the assessment is made on each company not subject to the tax imposed by § 10-33-21, the Department of Revenue shall give notice by mail to the officers of each telephone company making return to the department, setting out the assessment and fixing a date at least ten days in advance when the representatives of any telephone company, so desiring, may appear before the secretary of revenue and be heard in all matters relating to the correctness of the assessment of the property of the company. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of the hearings.

Source: SDC 1939, § 57.1804; SL 1987, ch 82, § 10; SL 1995, ch 56, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 8.



§ 10-33-16 Equalization of assessments--Notice to company--Certification to county auditors.

10-33-16. Equalization of assessments--Notice to company--Certification to county auditors. After the date of hearing, and on or before the fourth Monday of August, the Department of Revenue shall finally equalize the assessment of each company not subject to the tax imposed by § 10-33-21 and notify each company by mail.

The department shall certify the value finally determined to the county auditor of each county in which the company assessed owns property.

Source: SDC 1939, § 57.1804; SL 1994, ch 73, § 33; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 9.



§ 10-33-17 Rates of taxation applied to telephone property.

10-33-17. Rates of taxation applied to telephone property. All telephone property so assessed by the Department of Revenue shall be taxed in the following manner:

(1) Property within corporate limits shall be subject to all taxes that other property within the same corporate limits is subject to for the current year;

(2) Property without corporate limits shall be subject to a rate of taxation which shall be equal to the average rate of taxation borne by other property outside the corporate limits for the current year, which rate shall be the average rate of all state, county, school, municipal, road, bridge, and other local taxes on other property, which tax so levied and extended shall be in lieu of all other taxes.
Source: SDC 1939, § 57.1805; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-18 Extension of taxes to tax book--Duplicate to county treasurer--Collection of tax.

10-33-18. Extension of taxes to tax book--Duplicate to county treasurer--Collection of tax. The county auditor shall extend the above-mentioned taxes against the assessment certified to him by the Department of Revenue in a book to be called "the telephone tax book," and shall make and deliver a duplicate of such telephone book to the county treasurer and the county treasurer shall be charged with the collection of such telephone tax.

Source: SDC 1939, § 57.1806; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-19 Collection of delinquent taxes.

10-33-19. Collection of delinquent taxes. All laws relating to the enforcement of the payment of delinquent taxes are applicable to each company not subject to the tax imposed by § 10-33-21.

Source: SL 1915, ch 100, § 20; RC 1919, § 6628; SDC 1939, § 57.1807; SL 2011, ch 54, § 10.



§ 10-33-20 Distribution of tax proceeds--Tax receipt.

10-33-20. Distribution of tax proceeds--Tax receipt. When taxes on telephone property located within a municipality are collected, the amount due each municipality, or school district shall be paid over by the county treasurer to the treasurer of such municipality, or school district and the treasurer shall credit the remainder to the several state and county funds. When collecting taxes on property located without the corporate limits of any municipality, the treasurer shall use a tax receipt to be called the "telephone tax receipt," and shall credit the proper amount to the state funds and the balance to the county general fund.

Source: SL 1915, ch 100, § 19; RC 1919, § 6627; SDC 1939, § 57.1806; SL 1992, ch 60, § 2.



§ 10-33-21 Companies providing local exchange telephone service taxed on gross receipts--Rate--Minimum tax.

10-33-21. Companies providing local exchange telephone service taxed on gross receipts--Rate--Minimum tax. Each telephone company engaged in furnishing and providing telephone and exchange service comprising rental and toll service by means of wired circuits and otherwise shall be taxed on the basis of gross receipts at the rate of four percent. This tax does not apply to any company that does not provide local exchange telephone service to patrons.

However, no telephone company operating in this state may be taxed less than an amount equal to fifty cents per year per telephone serviced.

Source: SL 1955, ch 423, § 1; SDC Supp 1960, § 57.1808; SL 1965, ch 287, § 2; SL 1974, ch 94, § 1; SL 1980, ch 86; SL 2002, ch 58, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 89, § 1; SL 2009, ch 46, § 1; SL 2011, ch 54, § 11.



§ 10-33-22 Definition of "company".

10-33-22. Definition of "company". The term, company, means any person, corporation, cooperative, association, or other entity providing telephone and exchange service, rental and toll service.

Source: SL 1955, ch 423, § 1; SDC Supp 1960, § 57.1808; SL 1965, ch 287, § 2; SL 2004, ch 89, § 2.



§ 10-33-23 Repealed.

10-33-23. Repealed by SL 2011, ch 54, § 12.



§ 10-33-24 Determination and certification of gross receipts tax payable to school districts.

10-33-24. Determination and certification of gross receipts tax payable to school districts. The secretary of revenue shall compute and determine the amount of tax to be paid by each company as provided in § 10-33-21. The secretary shall on or before July first of each year certify to each school district in the state in which the company operates the amount of the tax to be paid to the school district on the basis of the gross receipts received by the company in each school district.

Source: SL 1955, ch 423, § 3; SDC Supp 1960, § 57.1810; SL 1965, ch 287, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 52, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-25 Time of payment of gross receipts tax.

10-33-25. Time of payment of gross receipts tax. The tax levied in § 10-33-21 is due and payable to the secretary of revenue by August first of each year following the filing of the report of the gross receipts. The secretary of revenue shall distribute the taxes paid pursuant §§ 10-33-21 and 10-33-24 to each school district by September first of each year. The secretary of revenue shall approve vouchers and the state auditor shall draw warrants to pay each school district its share of the distribution.

Source: SL 1955, ch 423, § 3; SDC Supp 1960, § 57.1810; SL 1965, ch 287, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 52, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-26 Gross receipts tax in lieu of tax on operating property--Sales and use taxes.

10-33-26. Gross receipts tax in lieu of tax on operating property--Sales and use taxes. The tax imposed by § 10-33-21 shall be in lieu of all taxes levied by the state, counties, municipalities, townships, school districts, or other political subdivisions of the state on the personal and real property of the company which is used or intended for use in the furnishing and providing telephone and exchange service, rental and toll service, but shall not be in lieu of the retail occupational sales and use tax, and this chapter shall in no manner exempt such companies from the payment of such retail occupational sales and use tax.

Source: SL 1955, ch 423, § 3; SDC Supp 1960, § 57.1810; SL 1965, ch 287, § 4; SL 1992, ch 60, § 2.



§ 10-33-27 Penalties for delinquency or failure to report--Collection by distress and sale.

10-33-27. Penalties for delinquency or failure to report--Collection by distress and sale. If the tax levied under § 10-33-21 is not paid on the due date a penalty of up to five percent of the amount of the tax may be imposed for each month of delinquency, and if any telephone company fails to report its gross receipts to the secretary of revenue, the company may be penalized up to twenty-five percent of the tax due. Such tax may be enforced and collected by distress and sale of the personal and real property of such company in the same manner as is now provided for the collection of real property taxes and mobile home taxes pursuant to chapter 10-22. The tax levied under § 10-33-21 shall be administered pursuant to chapter 10-59, unless a contrary provision in this chapter applies.

Source: SL 1955, ch 423, § 4; SDC Supp 1960, § 57.1811; SL 1965, ch 287, § 5; SL 1992, ch 80, § 205; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 89, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-28 Repealed.

10-33-28. Repealed by SL 2007, ch 52, § 3.



§ 10-33-29 Local taxation of nonoperating property permitted.

10-33-29. Local taxation of nonoperating property permitted. All property of such telephone company, both real and personal, not actually and necessarily used in the operation and maintenance of its lines in this state shall be considered "nonoperating property," and nothing in this chapter shall be so construed as to prevent local assessment and taxation of such "nonoperating property."

Source: SDC 1939, § 57.1801 as added by SL 1941, ch 341; SL 1965, ch 287, § 1.



§ 10-33-30 Municipally owned utilities exempt.

10-33-30. Municipally owned utilities exempt. This chapter shall have no application to a telephone utility owned and operated by a municipality.

Source: SL 1955, ch 423, § 7; SDC Supp 1960, § 57.1814.






Chapter 33A - Taxation Of Telecommunications Companies

§ 10-33A-1 Definitions.

10-33A-1. Definitions. Terms used in this chapter mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Engaging in business," carrying on or causing to be carried on any activity with the purpose of direct or indirect benefit;

(3) "Secretary," the secretary of the Department of Revenue;

(4) "Telecommunications company," any person, as defined by § 2-14-2, trustee, lessee, receiver, or municipality providing any telecommunications service as defined in § 10-33A-2;

(5) "Telecommunications gross receipts tax," the gross receipts tax imposed by this chapter.
Source: SL 2003, ch 58, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33A-2 "Telecommunications service" defined.

10-33A-2. "Telecommunications service" defined. The term, telecommunications service, as used in this chapter, means wireless personal communications services, wireless local loop services, enhanced special mobile radio services, fixed wireless services, and cellular services that provide two-way communication. The term, telecommunications service, does not include the provision of terminal equipment used to originate or terminate such service. The term, telecommunications service, does not include specialized mobile radio service, non-network two-way radio telephone service, private mobile radio service, one-way cable television service, or two-way cable system subscriber interaction that may be required for the selection of video or other programing services.

Source: SL 2003, ch 58, § 2.



§ 10-33A-3 "Gross receipts" defined.

10-33A-3. "Gross receipts" defined. The term, gross receipts, as used in this chapter, includes only revenue of a telecommunications company from the sale at retail of intrastate and interstate telecommunications services. Sale at retail does not include special access or toll-free incoming calls or the sale of any telecommunications service by a telecommunications company to another telecommunications company if the service is resold or becomes a component part of the sale by the second telecommunications company. Any hospital, hotel, motel, or place that provides temporary accommodations selling telecommunications services to its patients or guests is not a telecommunications company for the purposes of this chapter.

Source: SL 2003, ch 58, § 3.



§ 10-33A-4 Tax imposed on gross receipts of certain telecommunications services--Amount--Mobile telecommunications services excepted.

10-33A-4. Tax imposed on gross receipts of certain telecommunications services--Amount--Mobile telecommunications services excepted. There is hereby imposed a tax of four percent upon the gross receipts of telecommunications services, as defined in § 10-33A-2, that originate and terminate in the same state and are billed to a customer with a place of primary use in this state or are deemed to have originated or been received in this state and to be billed or charged to a service address in this state if the customer's place of primary use is located in this state regardless of where the service actually originates or terminates. Notwithstanding any other provision of this chapter and for purposes of the tax imposed by this section, the tax imposed upon mobile telecommunication services shall be administered in accordance with 4 U.S.C. §§ 116-126 as of July 28, 2000.

Source: SL 2003, ch 58, § 4.



§ 10-33A-5 Repealed.

10-33A-5. Repealed by SL 2005, ch 65, § 4, eff. March 7, 2005.



§ 10-33A-5.1 Disposition of revenues--County telecommunications gross receipts fund created.

10-33A-5.1. Disposition of revenues--County telecommunications gross receipts fund created. The secretary shall deposit sixty percent of the revenue collected from the tax imposed by this chapter into the general fund and forty percent of the revenue collected from the tax imposed by this chapter into the county telecommunications gross receipts fund. There is hereby created in the state treasury the county telecommunications gross receipts fund.

Source: SL 2005, ch 65, § 1, eff. July 1, 2003; SL 2015, ch 39, § 10.



§ 10-33A-6 Repealed.

10-33A-6. Repealed by SL 2005, ch 65, § 5, eff. March 7, 2005.



§ 10-33A-6.1 Distribution of moneys.

10-33A-6.1. Distribution of moneys. The secretary shall distribute to each county an amount equal to the money deposited in the county telecommunications gross receipts fund times the ratio of population of the county to the total population of all counties. The secretary shall base the allocation of money on the most recent decennial census of the United States Department of Commerce, Bureau of the Census. The secretary shall make distributions from the county telecommunications gross receipts fund each March, June, September, and December. The secretary shall approve vouchers and the state auditor shall draw warrants to pay each county its share of the distribution.

Source: SL 2005, ch 65, § 2.



§ 10-33A-7 Companies subject to tax to apply for tax license--Contents.

10-33A-7. Companies subject to tax to apply for tax license--Contents. Any telecommunications company engaging in a business in this state whose gross receipts from telecommunications services are subject to the telecommunications gross receipts tax shall file with the department, an application for a telecommunications gross receipts tax license. An application for a license shall be made upon a form prescribed by the secretary and shall set forth the name under which the applicant transacts or intends to transact business, the location of the place of business, and such other information as the secretary may require. The application shall be signed by the owner, if a natural person; in the case of an association or partnership, by a member or partner thereof; or in the case of a corporation or a municipality, by an executive officer thereof or some person specifically authorized by the corporation or the municipality to sign the application, to which shall be attached the written evidence of the person's authority.

Source: SL 2003, ch 58, § 7.



§ 10-33A-8 Issuance of tax license--Validity.

10-33A-8. Issuance of tax license--Validity. The secretary shall grant and issue to each applicant a telecommunications gross receipts tax license. A license is not assignable and is valid only for the telecommunications company to which it was issued. Any license issued is valid and effective without further payment of fees until canceled or revoked.

Source: SL 2003, ch 58, § 8.



§ 10-33A-9 Refusal of tax license to persons delinquent on other state taxes--Bond or security may be required.

10-33A-9. Refusal of tax license to persons delinquent on other state taxes--Bond or security may be required. The secretary may refuse to issue a telecommunications gross receipts tax license to any person who is delinquent in payment of other taxes levied by the State of South Dakota. The secretary may also require an applicant to furnish to the state a bond, or other adequate security, as security for payment of any gross receipts tax that may become due, or require a bond or security as a condition precedent to remaining in business as a telecommunications company.

Source: SL 2003, ch 58, § 9.



§ 10-33A-10 Repealed.

10-33A-10. Repealed by SL 2006, ch 61, § 7, eff. Feb. 6, 2006.



§ 10-33A-10.1 Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance.

10-33A-10.1. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twentieth day of the month following each period and remit the tax on or before the twenty-fifth day of the month following each period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the twentieth day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2017, ch 65, § 9.



§ 10-33A-11 Repealed.

10-33A-11. Repealed by SL 2010, ch 69, § 3.



§ 10-33A-12 Appeal.

10-33A-12. Appeal. Any appeal from a decision of the secretary in a contested case shall be taken in accordance with chapter 1-26.

Source: SL 2003, ch 58, § 12.



§ 10-33A-13 Repealed.

10-33A-13. Repealed by SL 2010, ch 69, § 4.



§ 10-33A-14 Uncollectible debts may be deducted from gross receipts--Subsequent collection subject to tax.

10-33A-14. Uncollectible debts may be deducted from gross receipts--Subsequent collection subject to tax. Any refund or allowance made by any telecommunication service or any amount written off the books of a telecommunications company reporting financial information on an accrual basis may be reported as an uncollectible debt and deducted from the gross receipts of any telecommunications service. If any uncollectible debt is subsequently collected, the amount is subject to the telecommunications gross receipts tax and shall be reported to the department in the month of collection.

Source: SL 2003, ch 58, § 14.



§ 10-33A-15 Records to be kept by company--Subject to inspection--Retention period.

10-33A-15. Records to be kept by company--Subject to inspection--Retention period. Any telecommunications company subject to the telecommunications gross receipts tax shall keep records of all receipts and telecommunications service sales. The records are, at all times during business hours of the day, subject to inspection by the department to determine the amount of tax due. The records shall be preserved for a period of three years unless the secretary, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2003, ch 58, § 15.



§ 10-33A-16 Promulgation of rules--Scope.

10-33A-16. Promulgation of rules--Scope. The secretary may promulgate rules, pursuant to chapter 1-26, concerning:

(1) Telecommunications tax licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the telecommunications tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 2003, ch 58, § 16.



§ 10-33A-17 Violation of chapter as criminal offense--Classification.

10-33A-17. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the telecommunications gross receipts tax is guilty of a Class 6 felony;

(2) Fails to pay the telecommunications gross receipts tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records required by this chapter or refuses to exhibit these records to the department for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business as a telecommunications company under this chapter without obtaining a telecommunications gross receipts tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business as a telecommunications company under this chapter after the company's telecommunications gross receipts tax license has been revoked or canceled by the secretary is guilty of a Class 6 felony;

(7) Willfully violates any rule of the secretary for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor;

(8) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony; or

(9) Engages in business as a telecommunications company under this chapter without obtaining a telecommunications gross receipts tax license after having been notified in writing by the secretary that the telecommunications company is subject to the provisions of this chapter is guilty of a Class 6 felony. However, it is not a violation of this subdivision if the telecommunications company providing any telecommunications service files an application for a telecommunications gross receipts tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to this chapter.

Source: SL 2003, ch 58, § 17; SL 2004, ch 96, § 6; SL 2009, ch 49, § 9.



§ 10-33A-18 Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-33A-18. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to the gross receipts tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments are personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the responsible corporate officers, limited liability company member-managers, managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the department with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or gross receipts tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 2003, ch 58, § 18; SL 2009, ch 49, § 10.



§ 10-33A-19 Certain property of telecommunications company exempt from property taxes.

10-33A-19. Certain property of telecommunications company exempt from property taxes. Any real and personal property owned by a telecommunications company that is used or intended for use in furnishing and providing telecommunication services is exempt from real and personal property taxes levied by the state, counties, municipalities, townships, or other political subdivisions of the state.

Source: SL 2003, ch 58, § 19.



§ 10-33A-20 Chapter not applicable to certain tax-exempt property.

10-33A-20. Chapter not applicable to certain tax-exempt property. The provisions of this chapter do not apply to any property exempt from taxation pursuant to S.D. Const., Art. XI, § 5.

Source: SL 2003, ch 58, § 20.






Chapter 34 - Taxation Of Telegraph Companies [Repealed]

§ 10-34-1 to 10-34-16. Repealed.

10-34-1 to 10-34-16. Repealed by SL 1997, ch 63, §§ 1, 2.






Chapter 35 - Taxation Of Electric, Heating, Water And Gas Companies

§ 10-35-1 Companies subject to tax.

10-35-1. Companies subject to tax. Any person, corporation, limited liability company, association, company, or partnership owning or holding under lease, or otherwise, any property in this state and operating the same for the purpose of furnishing electricity, heat, power, water, natural or artificial gas, or distributing the same for public use by means of transmission lines, gas or water pipelines, shall for the purposes of this chapter be held to be a light or power company, heating company, water company, or gas company.

Source: SL 1929, ch 247, § 1; SDC 1939, § 57.1901; SL 1994, ch 351, § 16.



§ 10-35-1.1 Tax on electric generation and transmission facilities used for out-of-state consumers.

10-35-1.1. Tax on electric generation and transmission facilities used for out-of-state consumers. If an agreement is made between a municipality of this state and a governmental entity located outside this state to acquire, construct, or finance electric generation and transmission facilities, if the output, capacity, or services are to be used for the benefit of consumers outside the boundaries of this state, there is hereby levied upon the generation or transmission facilities or both, and the revenues therefrom, all taxes, including licenses, excise, property, and special assessment taxes, which a person, partnership, association, limited liability company, or private corporation engaged in a similar business would have to pay, and the same shall be collected from the state municipality or municipalities or the governmental entity or entities outside the state which own the facilities, either jointly or severally.

Source: SL 1976, ch 84, § 3; SL 1994, ch 351, § 17.



§ 10-35-1.2 Generating property of rural electric companies subject to tax.

10-35-1.2. Generating property of rural electric companies subject to tax. All property, real and personal, used or intended for use by a rural electric company as defined by § 10-36-1 for the generation of electricity excluding transmission or distribution facilities shall be taxed and administered in the manner provided for in this chapter.

Source: SL 1981, ch 94, § 5.



§ 10-35-1.3 Definitions.

10-35-1.3. Definitions. Terms as used in §§ 10-35-1.3 to 10-35-1.6, inclusive, mean:

(1) "Commercial operation date," the first date that a power generation facility is producing electricity on a continuous basis and is delivering electricity to customers;

(2) "Construction date," is the first date earth is excavated for the purpose of constructing the power generation facility;

(3) "Construction period," the time period between the construction date and the commercial operation date;

(4) "Nameplate capacity," the number of kilowatts a power generation facility can produce, as assigned to the power unit by the manufacturer and determined by the secretary;

(5) "Power generation facility," a facility with one power unit that generates electricity, with a nameplate capacity of no less than five hundred megawatts or a facility that generates at least five hundred megawatts of electricity by converting coal to synthesis gas which is used to fuel a combined-cycle power unit that generates electricity from one or more combustion turbines and one or more steam turbines;

(6) "Secretary," the secretary of the Department of Revenue.
Source: SL 2005, ch 66, § 1; SL 2007, ch 53, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-1.4 Application for partial tax exemption for power generation facility prior to construction.

10-35-1.4. Application for partial tax exemption for power generation facility prior to construction. Any person, corporation, limited liability company, association, company, partnership, political subdivision, municipality, rural electric cooperative, consumers power district, or any group or combination acting as a unit, owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a power generation facility shall apply to the secretary for the exemption provided for in § 10-35-1.5, before beginning construction of the power generation facility on forms prescribed by the secretary.

Source: SL 2005, ch 66, § 2.



§ 10-35-1.5 Partial exemption for power generation facility--Allocation of exemption.

10-35-1.5. Partial exemption for power generation facility--Allocation of exemption. The full and true value of real and personal property used, or intended for use, as a power generation facility is exempt from ad valorem taxation to the extent the value is in excess of the amount of five hundred dollars multiplied by the nameplate capacity of the power generation facility. This exemption shall be allocated proportionately based upon percentage ownership of the power generation facility.

Source: SL 2005, ch 66, § 3.



§ 10-35-1.6 Amount of tax exemption during construction of qualifying power generation facility.

10-35-1.6. Amount of tax exemption during construction of qualifying power generation facility. During the construction period of a qualifying power generation facility, the exemption provided in § 10-35-1.5 shall be as follows:

(1) For the first legal assessment date after the construction date of the power generation facility, as provided in § 10-35-9, upon all value in excess of ten percent of the amount provided in § 10-35-1.5;

(2) For the second legal assessment date after the construction date of the power generation facility, as provided in § 10-35-9, upon all value in excess of twenty percent of the amount provided in § 10-35-1.5; and

(3) For the third and subsequent legal assessment dates after the construction date of the power generation facility, as provided in § 10-35-9, upon all value in excess of thirty percent of the amount provided in § 10-35-1.5.
Source: SL 2005, ch 66, § 4.



§ 10-35-1.7 Definitions.

10-35-1.7. Definitions. Terms as used in §§ 10-35-1.7 to 10-35-1.10, inclusive, mean:

(1) "Coal-fired power plant," any person, corporation, limited liability company, association, company, partnership, political subdivision, municipality, rural electric cooperative, consumers power district, or any group or combination acting as a unit, owning or holding under lease, or otherwise, real property used, or intended for use, for the conversion of coal into electric power;

(2) "Environmental upgrade," an investment in an existing coal-fired power plant of more than ten million dollars in real or personal property that is designed to facilitate environmental improvements, including any requirements under the Clean Air Act, the Clean Water Act, or any other federal law or rule, or any state law or rule implementing a federal law or rule. (This section is repealed effective January 1, 2046 pursuant to SL 2013, ch 51, § 2.)
Source: SL 2006, ch 44, § 1; SL 2010, ch 54, § 1.



§ 10-35-1.8 Application for exemption for coal-fired power plant performing environmental upgrade.

10-35-1.8. Application for exemption for coal-fired power plant performing environmental upgrade. Any coal-fired power plant performing an environmental upgrade may apply for the exemption in § 10-35-1.9 upon forms provided by the secretary of revenue before beginning the environmental upgrade. Upon approval of the application, the secretary shall issue a certificate of exemption. The secretary may require any information from the coal-fired power plant necessary to administer this exemption. The secretary of revenue, as an aid to the determination of the exemption provided by §§ 10-35-1.7 to 10-35-1.10, inclusive, may call upon the Department of Environment and Natural Resources for any information and facts which the department may have concerning a coal-fired power plant seeking the exemption provided by § 10-35-1.9. The Department of Environment and Natural Resources shall furnish the information upon request.

Any coal-fired power plant receiving the exemption provided in § 10-35-1.9 may waive the exemption and the hold harmless provision of § 10-35-1.9 for subsequent assessment years by filing a waiver with the secretary of revenue before the second Tuesday of August. (This section is repealed effective January 1, 2046 pursuant to SL 2013, ch 51, § 2.)

Source: SL 2006, ch 44, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-1.9 Exemption for coal-fired power plant performing environmental upgrade--Allocation of exemption.

10-35-1.9. Exemption for coal-fired power plant performing environmental upgrade--Allocation of exemption. The first year after the environmental upgrade is operational, the original cost of the environmental upgrade, as reported to the agency regulating the coal-fired power plant, is exempt from ad valorem taxation. In the second and subsequent years after the environmental upgrade is operational, the depreciated cost of the environmental upgrade, as reported to the agency regulating the coal-fired power plant, is exempt from ad valorem taxation. Any value that is attributable to the construction work in progress on the environmental upgrade shall be excluded from the assessment process of the owner or owners of the coal fired power plant.

This exemption shall be allocated proportionately, based upon percentage ownership of the coal-fired power plant. However, no coal-fired power plant may have its assessed valuation reduced below its valuation for the year preceding the first year the environmental upgrade is operational. (This section is repealed January 1, 2046 pursuant to SL 2013, ch 51, § 2.)

Source: SL 2006, ch 44, § 3; SL 2013, ch 51, § 1.



§ 10-35-1.10 Promulgation of rules on environmental upgrade exemption.

10-35-1.10. Promulgation of rules on environmental upgrade exemption. The secretary of the Department of Revenue may promulgate rules, pursuant to chapter 1-26, concerning this exemption to:

(1) Specify the real and personal property that makes up an environmental upgrade;

(2) Determine the original and depreciated cost of the environmental upgrade;

(3) Establish a procedure to calculate the effect of the exemption upon the assessed value of the coal-fired power plant; and

(4) Allocate the exemption between the ownership of the coal-fired power plant. (This section is repealed effective January 1, 2046 pursuant to SL 2013, ch 51, § 2.)
Source: SL 2006, ch 44, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-2 Operating property assessed by department.

10-35-2. Operating property assessed by department. All property, real and personal, belonging to or held under lease or otherwise by any light or power company, heating company, water company, or gas company as the same is defined in § 10-35-1 and used by it exclusively in the operation of its line or lines in this state, except such as is held under lease and used in such manner as to make it taxable to the owner under the general property tax laws, shall be assessed annually for taxation by the Department of Revenue, and not otherwise.

Source: SDC 1939, § 57.1902; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-3 Annual report required of companies--Date of filing.

10-35-3. Annual report required of companies--Date of filing. It shall be the duty of the president, secretary, general manager, or superintendent of every light and power company, heating company, water company, and natural or artificial gas company doing business in this state, to furnish to the Department of Revenue, on or before April fifteenth each year, a report under oath, on the forms furnished and according to the instructions issued by the Department of Revenue, with reference to the property owned, leased, or controlled on December thirty-first of the calendar year preceding the year for which the report is made.

Source: SDC 1939, § 57.1903; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-4 Information given in annual report on property within municipalities.

10-35-4. Information given in annual report on property within municipalities. With reference to property within the corporate limits of municipalities, the statement required by § 10-35-3 shall show the following items:

(1) A legal description of all real estate owned, leased, or otherwise held for the exclusive use or accommodation of such light or power, heating, water, natural or artificial gas company in the conduct of its business and value thereof;

(2) A statement of the value of all equipment and other personal property not a part of real estate which shall be itemized so far as practicable, giving the cost of same, together with the present or depreciated value, all of which information shall be given by listing such municipalities in alphabetical order.
Source: SL 1929, ch 247, § 3; SDC 1939, § 57.1903 (1); SL 1992, ch 60, § 2.



§ 10-35-5 Information given in annual report on property outside municipalities.

10-35-5. Information given in annual report on property outside municipalities. With reference to property without corporate limits, the statement required by § 10-35-3 shall give the following information:

(1) The number of miles of pole lines, gas or water mains in each county in the state in alphabetical order;

(2) The number of poles per mile and length and size of the same, and the length and size of gas or water pipes;

(3) The number of miles of wire and a detailed description of the same;

(4) The cost of construction of such lines fully equipped, together with the present or depreciated value per mile of such lines in each county.
Source: SL 1929, ch 247, § 3; SDC 1939, § 57.1903(2).



§ 10-35-6 Capitalization and financial data given in annual report.

10-35-6. Capitalization and financial data given in annual report. The report required by § 10-35-3 shall show the following details concerning the financial organization and operation of the company:

(1) The amount of capital stock authorized and the amount issued as preferred stock, or as common stock, with the present actual cash value of the same;

(2) All assets and liabilities;

(3) All receipts and disbursements.
Source: SL 1929, ch 247, § 3; SDC 1939, § 57.1903 (3).



§ 10-35-7 Additional information given in annual report.

10-35-7. Additional information given in annual report. The statement required by § 10-35-3 shall include such other facts and information as the Department of Revenue may require.

Source: SDC 1939, § 57.1903(4); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-8 Addition to assessable value for failure to file annual report.

10-35-8. Addition to assessable value for failure to file annual report. In case any light or power, heating, water, natural or artificial gas company fails to make the report required by § 10-35-3 on or before April fifteenth of each year, the Department of Revenue in its discretion may add twenty-five percent to the assessable value of the property of such company.

Source: SDC 1939, § 57.1904; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-9 Date of annual assessment of property--Information considered--Earnings, income and franchises considered--Separate valuation of property within municipalities.

10-35-9. Date of annual assessment of property--Information considered--Earnings, income and franchises considered--Separate valuation of property within municipalities. The Department of Revenue shall assess the property of all light and power, heating, water, natural or artificial gas companies on the fifth day of July of each year. In making the assessment, the department shall consider all the reports, facts, and information filed, with any other information obtainable, concerning the value of the property of all light and power, heating, water, natural or artificial gas companies and may add any property omitted from the return of such companies. In making the assessment, which shall be with reference to value and ownership on January first of the year for which the assessment is made, the department shall take into consideration, among other things, the amount of gross earnings and net incomes, and the value to each light and power, heating, water, natural or artificial gas company of its franchises, rights, and privileges, granted under the laws of this state to do business in this state. In making the assessment the department shall fix a value on all the property of each company which is situated within the limits of any city or incorporated town, separately.

Source: SDC 1939, § 57.1905; SL 1992, ch 60, § 2; SL 1996, ch 77, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-10 Valuation of power and pipelines--Application of property tax levies.

10-35-10. Valuation of power and pipelines--Application of property tax levies. The Department of Revenue shall also fix the assessed valuation per mile of each class of the power or pipeline or lines of each company in each county in the state, which valuation shall be the average value of each class of lines of the company in such county, without corporate limits and such valuation or valuations together with that within the corporate limits of municipalities shall be subject to the levy imposed on all other property in the same taxing district, which is subject to ad valorem levies.

Source: SDC 1939, § 57.1905; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-10.1 Determining fair market value of public utility property.

10-35-10.1. Determining fair market value of public utility property. For the purpose of determining the fair market value of the property of any public utility company, the Department of Revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the department shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding, and all other indebtedness as may be applicable for operating the company. In the income approach, the department may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The Department of Revenue may take into consideration any other information or data of any kind or nature which the department may deem material in arriving at the fair market value of the property.

Source: SL 1996, ch 77, § 9; SL 1997, ch 61, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-11 Notice of assessment to company--Hearing.

10-35-11. Notice of assessment to company--Hearing. After the assessment is made, the Department of Revenue shall give notice by mail to the officers of each company making return to the Department of Revenue, setting out the amount of such assessment and fixing a date at least ten days in advance when the representatives of any light or power, heating, water, natural or artificial gas company, so desiring, may appear before the Department of Revenue and be heard in all matters relating to the correctness of the assessment of the property of such company. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of such hearings.

Source: SDC 1939, § 57.1905; SL 1987, ch 82, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-12 Equalization and notice of assessments--Certification to county auditors--Extension, collection and distribution of tax.

10-35-12. Equalization and notice of assessments--Certification to county auditors--Extension, collection and distribution of tax. After such date of hearing, and on or before the fourth Monday of August, the Department of Revenue shall finally equalize the assessments and notify each company thereof by mail. The Department of Revenue shall certify the value finally determined to the county auditor of each county in which the company assessed owns property, which value shall be entered on the tax lists of such county and the proper levies extended thereon, and the tax so extended shall be collected by the county treasurer and distributed by him in the same manner as other taxes.

Source: SDC 1939, § 57.1905; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-13 County commissioners' allocation of assessed valuations to taxing districts--Notice to company.

10-35-13. County commissioners' allocation of assessed valuations to taxing districts--Notice to company. It shall be the duty of the county auditor after receiving a statement from the Department of Revenue setting forth the valuation as finally equalized of any light or power, heating, water, natural or artificial gas company owning and operating a power or pipeline in his respective county, to turn such statement over to the board of county commissioners, who at its first meeting after receiving such statement, shall make and enter in the proper record an order stating and declaring the length of the line or lines of each light or power, heating, water, natural or artificial gas company running through or extending into each township or lesser taxing district of such county, together with the valuation, based on the value per mile as certified by the Department of Revenue and the amounts so extended shall constitute the taxable value of such property for all taxable purposes and the county auditor of such county shall within three days after the making of such order transmit a copy of the same to the secretary or accounting officer of such company.

Source: SDC 1939, § 57.1906; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-14 Map of lines filed with county auditor--Use in allocating valuation to taxing districts.

10-35-14. Map of lines filed with county auditor--Use in allocating valuation to taxing districts. Every light and power, heating, water, natural or artificial gas company shall keep on file with the county auditor of each county through or into which its line or lines run, a map or blueprints showing correctly the location of its line or lines in such county and giving the length of the same in each governmental subdivision thereof and the same shall be used by the county commissioners in determining the length of line and valuation in each township or lesser taxing district, as provided for in § 10-35-13.

Source: SL 1929, ch 247, § 7; SDC 1939, § 57.1907.



§ 10-35-15 Collection of delinquent taxes.

10-35-15. Collection of delinquent taxes. All laws relating to the enforcement of the payment of delinquent taxes shall be applicable to all taxes levied under the provisions of this chapter. When any taxes levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes, may proceed to collect the same in the manner as now provided for the collection of other taxes and with the same right and power as the sheriff under execution, except that no process shall be necessary to authorize him to sell any property belonging to any light or power, heating, water, natural or artificial gas company for the collection of such taxes.

Source: SL 1929, ch 247, § 8; SDC 1939, § 57.1908.



§ 10-35-16 Definition of terms.

10-35-16. Definition of terms. Terms as used in this section and §§ 10-35-17 to 10-35-21, inclusive, mean:

(1) "Collector system," all property used or constructed to interconnect individual wind turbines or solar panels within a renewable facility into a common project, including inverters, step-up transformers, electrical collection equipment, collector substation transformers, and communication systems;

(2) "Company," any person, corporation, limited liability company, association, company, partnership, political subdivision, rural electric cooperative, or any group or combination acting as a unit;

(3) "Nameplate capacity," the number of kilowatts a renewable facility can produce, as assigned to the power units in the renewable facility by the manufacturer and determined by the secretary;

(4) "Renewable facility," any wind farm or solar facility;

(5) "Solar facility," all real or personal property used or constructed for the purpose of producing electricity for commercial purposes utilizing solar radiation as an energy source and with a nameplate capacity of at least five thousand kilowatts. The term includes the collector system;

(6) "Transmission line," an electric transmission line and associated facilities including the collector system, with a design of one hundred fifteen kilovolts or more;

(7) "Wind farm," all real or personal property used or constructed for the purpose of producing electricity for commercial purposes utilizing the wind as an energy source and with a nameplate capacity of at least five thousand kilowatts. The term includes the collector system.
Source: SL 2008, ch 49, § 1; SL 2016, ch 61, § 1.



§ 10-35-17 Alternative annual tax on wind farm property and solar facilities.

10-35-17. Alternative annual tax on wind farm property and solar facilities. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a wind farm producing power for the first time after June 30, 2007, and before April 1, 2015, shall pay the alternative annual taxes provided in §§ 10-35-18 and 10-35-19. A wind farm that produces power for the first time after March 31, 2015, or a solar facility, shall pay the alternative annual taxes provided in §§ 10-35-18 and 10-35-19.1. The alternative taxes imposed by §§ 10-35-18, 10-35-19, and 10-35-19.1, are in lieu of all taxes levied by the state, counties, municipalities, school districts, or other political subdivisions of the state on the personal and real property of the company which is used or intended for use as a renewable facility, but are not in lieu of the retail sales and service tax imposed by chapter 10-45, the use tax imposed by chapter 10-46, or any other tax.

Source: SL 2008, ch 49, § 2; SL 2015, ch 66, § 1, eff. Apr. 1, 2015; SL 2016, ch 61, § 2.



§ 10-35-18 Annual tax based on nameplate capacity of wind farm or solar facility.

10-35-18. Annual tax based on nameplate capacity of wind farm or solar facility. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a wind farm producing power for the first time after June 30, 2007, or a solar facility, shall pay an annual tax equal to three dollars multiplied by the nameplate capacity of the renewable facility. The tax shall be imposed beginning the first calendar year the renewable facility generates gross receipts. The tax shall be paid annually to the secretary the first day of February of the following year. The tax for the first calendar year shall be prorated based upon the percentage of the calendar year remaining after the company generates gross receipts. Except as otherwise provided in §§ 10-35-16 to 10-35-21, inclusive, the provisions of chapter 10-59 apply to the administration of the tax.

Source: SL 2008, ch 49, § 3; SL 2016, ch 61, § 3.



§ 10-35-19 Annual tax on electricity produced by wind farm producing power for first time between July 1, 2007 and April 1, 2015.

10-35-19. Annual tax on electricity produced by wind farm producing power for first time between July 1, 2007 and April 1, 2015. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a wind farm producing power for the first time on or after July 1, 2007, and prior to April 1, 2015, shall pay an annual tax of $.00065 per kilowatt hour of electricity produced by the wind farm. The owner of a wind farm subject to tax shall file a report with the secretary detailing the amount of electricity in kilowatt-hours that was produced by the wind farm for the previous calendar year. The secretary shall prescribe the form of the report. The tax for the electricity produced in a calendar year shall become due and be payable to the secretary on the first day of February of the following year. Except as otherwise provided in §§ 10-35-16 to 10-35-21, inclusive, the provisions of chapter 10-59 apply to the administration of the tax.

Source: SL 2008, ch 49, § 4; SL 2015, ch 66, § 2, eff. Apr. 1, 2015.



§ 10-35-19.1 Annual tax on electricity produced by wind farm after March 31, 2015 or by solar facility.

10-35-19.1. Annual tax on electricity produced by wind farm after March 31, 2015 or by solar facility. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a wind farm producing power for the first time after March 31, 2015, shall pay an annual tax of $.00045 per kilowatt hour of electricity produced by the wind farm. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a solar facility, shall pay an annual tax of $.00090 per kilowatt hour of electricity produced by the solar facility. The owner of a renewable facility subject to the tax shall file a report with the secretary detailing the amount of electricity in kilowatt-hours that was produced by the renewable facility for the previous calendar year. The secretary shall prescribe the form of the report. The tax for the electricity produced in a calendar year shall become due and be payable to the secretary on the first day of February of the following year. Except as otherwise provided in §§ 10-35-16 to 10-35-21, inclusive, the provisions of chapter 10-59 apply to the administration of the tax.

Source: SL 2015, ch 66, § 3, eff. Apr. 1, 2015; SL 2016, ch 61, § 4.



§ 10-35-20 Renewable facility tax fund.

10-35-20. Renewable facility tax fund. The secretary shall deposit the tax imposed by §§ 10-35-18, 10-35-19, and 10-35-19.1 into the renewable facility tax fund. There is created in the state treasury the renewable facility tax fund.

Source: SL 2008, ch 49, § 5; SL 2015, ch 66, § 6, eff. Apr. 1, 2015; SL 2016, ch 61, § 5.



§ 10-35-21 Distributions from renewable facility tax fund.

10-35-21. Distributions from renewable facility tax fund. The secretary shall distribute all of the tax deposited in the renewable facility tax fund pursuant to § 10-35-18 and twenty percent of the tax deposited in the renewable facility tax fund pursuant to §§ 10-35-19 and 10-35-19.1 to the county treasurer where the renewable facility is located. If a renewable facility is located in more than one county, each county shall receive the same percentage of the tax as the percentage of wind towers or solar facilities in the renewable facility located in the county. Upon receipt of the taxes, the county auditor shall apportion the tax among the school districts, the county, and the organized townships where a wind tower or solar facility is located. The tax shall be apportioned by the county auditor by allocating fifty percent of the tax to the school district where each wind tower or solar facility is located, fifteen percent to the organized township where each wind tower or solar facility is located, and thirty-five percent to the county. If a wind tower or solar facility is located in a township that is not organized, the unorganized township's share of the tax for that wind tower or solar facility is allocated to the county. The secretary shall distribute the money to the counties on or before the first day of May. Any remaining revenue in the renewable facility tax fund shall be deposited in the state general fund.

Source: SL 2008, ch 49, § 6; SL 2013, ch 52, § 1; SL 2015, ch 66, § 7, eff. Apr. 1, 2015; SL 2016, ch 61, § 6.



§ 10-35-22 Repealed.

10-35-22. Repealed by SL 2015, ch 66, § 4, eff. Apr. 1, 2015.






Chapter 36 - Taxation Of Rural Electric Companies

§ 10-36-1 Companies subject to tax--Classification of personal property for taxation.

10-36-1. Companies subject to tax--Classification of personal property for taxation. The personal property of persons, corporations, cooperatives, and associations engaged in the distribution or transmission of electric energy solely within the United States for consumption principally in rural areas is hereby expressly classified for the purpose of taxation.

Source: SL 1941, ch 363, § 1; SDC Supp 1960, § 57.19B01; SL 1981, ch 94, § 1; SL 1982, ch 97.



§ 10-36-2 Types of property subject to taxation.

10-36-2. Types of property subject to taxation. The term, personal property, used in this chapter shall include but shall not be limited to the following property used or intended for use by a company in connection with the distribution or transmission of electric energy: all poles, wires, lines, transformers, meters, machinery, fixtures, and all attachments and appurtenances thereto.

Source: SL 1941, ch 363, § 6; SDC Supp 1960, § 57.19B06; SL 1981, ch 94, § 2.



§ 10-36-3 Definition of terms.

10-36-3. Definition of terms. Terms used in this chapter mean:

(1) "Company," any person, corporation, cooperative, or association engaged in the distribution or transmission of electric energy solely within the United States for consumption principally in rural areas;

(2) "Line," a succession of poles connected by wires regardless of the number of circuits on a particular pole or poles;

(3) "Personal property," any property used or intended for use by a company in connection with the distribution or transmission of electric energy including all poles, wires, lines, transformers, meters, machinery, fixtures, and all attachments and appurtenances thereto;

(4) "Retail company," any company engaged in the distribution of retail electric energy for end user consumption principally in rural areas in South Dakota;

(5) "Rural area," any area not included within the boundaries of any municipality having a population in excess of fifteen hundred inhabitants or the assigned service area or areas of a rural electric cooperative determined pursuant to chapter 49-34A;

(6) "Wholesale power supplier," any company engaged in the delivery of wholesale electric energy to another company for resale in South Dakota.
Source: SL 1941, ch 363, § 1; SDC Supp 1960, § 57.19B01; SL 1981, ch 94, § 3; SL 1992, ch 60, § 2; SL 2012, ch 66, § 2.



§ 10-36-4 Map of lines in county filed with county auditor.

10-36-4. Map of lines in county filed with county auditor. Each company as defined in § 10-36-1, shall keep on file with the county auditor of each county through or into which its line or lines run, a map or blueprints showing correctly the location of its line or lines in the county and in each governmental subdivision thereof.

Source: SL 1941, ch 363, § 8; SDC Supp 1960, § 57.19B08; SL 2012, ch 66, § 3.



§ 10-36-5 Annual report of electric energy subject to taxation apportioned to counties and school districts.

10-36-5. Annual report of electric energy subject to taxation apportioned to counties and school districts. On February fifteenth of each year, each retail company on behalf of itself and its wholesale power supplier shall file with the secretary of revenue on forms prescribed by the secretary a report of the number of kilowatt hours of retail and wholesale electric energy subject to taxation pursuant to this chapter apportioned to each county and school district in proportion to electric energy delivered at retail. The report shall be sworn to and verified by an officer of the retail company.

Source: SL 1941, ch 363, § 2; SDC Supp 1960, § 57.19B02; SL 1987, ch 92, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 66, § 4.



§ 10-36-6 Tax levied on electric energy delivered--Credit.

10-36-6. Tax levied on electric energy delivered--Credit. There is levied on each company subject to §§ 10-36-1 and 10-36-2, as of May first of each year, a tax of $0.0016 per kilowatt hour of retail electric energy and a tax of $0.0008 per kilowatt hour of wholesale electric energy delivered to its customer within the State of South Dakota during the preceding calendar year.

Each company taxed pursuant to this section shall receive a credit against the taxes due and payable under this section if it has contracted jointly or severally for the use of property in this state owned, held under lease, or otherwise by a light or power company defined in § 10-35-2, a consumer power district organized pursuant to chapter 49-35, or a municipal power agency organized pursuant to chapter 9-41A if the property is assessed for taxation pursuant to chapter 10-35, subject to an excise tax as provided in § 49-37-13, or taxed as provided in § 9-41A-36. A company taxed pursuant to this section may deduct as a credit from the taxes to be paid under this section, that portion of the taxes included in the payments by the company to such organizations for the use of the property described in the contract.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 1987, ch 92, § 2; SL 1994, ch 88; SL 2012, ch 66, § 1.



§ 10-36-7 Determination and certification to county auditors of tax payable to counties and school districts--Extension and certification to treasurer.

10-36-7. Determination and certification to county auditors of tax payable to counties and school districts--Extension and certification to treasurer. The secretary of revenue shall compute and determine the amount of tax to be paid by each company as provided in § 10-36-6, which shall be remitted by the retail company. The secretary shall on or before May fifteenth certify to the county auditor of each county in the state in which the company operates the amount of the tax to be paid in the county based on the kilowatt hours delivered. The secretary shall further certify to the county auditor the amount to which each school district shall be entitled in each county based on the kilowatt hours delivered. The county auditor shall extend such tax on the books and certify the same to the county treasurer.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 66, § 5.



§ 10-36-8 Time of payment of tax.

10-36-8. Time of payment of tax. The tax levied by § 10-36-6 shall become due and be payable to the county treasurer of each county in which the retail company operates and as certified by the secretary of revenue on June fifteenth of each year following the filing of the report of kilowatt hours delivered.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 66, § 6.



§ 10-36-9 Penalty for delinquent payment--Collection by distress and sale.

10-36-9. Penalty for delinquent payment--Collection by distress and sale. If the tax levied under this chapter is not paid on the due date a penalty of five percent of the amount of the tax shall be imposed for each month of such delinquency. Provided further that the tax may be enforced and collected by distress and sale of the personal property of the company.

Source: SL 1941, ch 363, § 4; SDC Supp 1960, § 57.19B04; SL 2012, ch 66, § 7.



§ 10-36-10 Distribution of tax proceeds to school districts.

10-36-10. Distribution of tax proceeds to school districts. The county treasurer shall allocate and transmit the taxes collected from each company to the school treasurer of each school district in which the company operates on the basis of the number of kilowatt hours delivered by the company from its operations within each school district within the county.

Source: SL 1941, ch 363, § 5; SDC Supp 1960, § 57.19B05; SL 2012, ch 66, § 8.



§ 10-36-11 Tax in lieu of other tax on operating property--Sales and use taxes.

10-36-11. Tax in lieu of other tax on operating property--Sales and use taxes. The tax imposed by § 10-36-6 is in lieu of any and all taxes levied by the state, counties, municipalities, townships, school districts, or other political subdivisions of the state on the personal property of the company located in any such rural area and used or intended for use in the distribution or transmission of electric energy, but is not in lieu of the retail occupational sales tax or the use tax, and this chapter does not exempt such companies from the payment of the retail occupational sales tax or use tax.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 1981, ch 94, § 4; SL 1983, ch 98, § 2; SL 1992, ch 60, § 2.



§ 10-36-12 Municipal utilities exempt.

10-36-12. Municipal utilities exempt. This chapter shall have no application to an electric utility owned and operated by a municipality.

Source: SL 1941, ch 363, § 7; SDC Supp 1960, § 57.19B07.






Chapter 36A - Taxation Of Rural Water Supply Companies

§ 10-36A-1 Property exempt from ad valorem tax.

10-36A-1. Property exempt from ad valorem tax. All real and personal property, including but not limited to works, machinery, pipelines, and fixtures, belonging to any nonprofit corporation or association engaged in the treatment, distribution, and sale of water to a rural area or a municipality, where such property is used exclusively for conveying water to its customers is exempt from ad valorem taxation.

Source: SL 1970, ch 67, § 1; SL 1982, ch 98.



§ 10-36A-2 Maps of water lines filed with county auditors.

10-36A-2. Maps of water lines filed with county auditors. Each nonprofit corporation or association as provided in § 10-36A-1, shall keep on file with the county auditor of each county through or into which its water line or lines run, a map or blueprints showing correctly the location of its water line or lines in such county and in each governmental subdivision thereof.

Source: SL 1970, ch 67, § 2.



§ 10-36A-3 to 10-36A-8. Repealed.

10-36A-3 to 10-36A-8. Repealed by SL 1983, ch 91, § 1.






Chapter 37 - Taxation Of Pipeline Companies

§ 10-37-1 Common carriers subject to tax.

10-37-1. Common carriers subject to tax. Every person, copartnership, association, limited liability company, corporation, or syndicate engaged in the business of transporting or transmitting gas, gasoline, oils, or motor fuels by means of pipelines as a common carrier, whether such pipelines be owned or leased, shall be taxed as herein provided.

Source: SL 1947, ch 413, § 1; SDC Supp 1960, § 57.19A01; SL 1994, ch 351, § 18.



§ 10-37-2 "Pipeline company" defined.

10-37-2. "Pipeline company" defined. The term, pipeline company, as used in this chapter, means a person, partnership, association, limited liability company, corporation, joint venture, or syndicate that may own or operate or be engaged in operating or utilizing pipelines for the purposes described in § 10-37-1 or 46A-1-72.

Source: SL 1947, ch 413, § 2; SDC Supp 1960, § 57.19A02; SL 1981 (2d SS), ch 1, § 26; SL 1984, ch 12, § 6; SL 1994, ch 351, § 19.



§ 10-37-2.1 Classification for taxation purposes of property used for transporting water by pipelines for carrying energy, minerals or production of synthetic fuels--Property used to deliver water for domestic or municipal use exempt from taxation.

10-37-2.1. Classification for taxation purposes of property used for transporting water by pipelines for carrying energy, minerals or production of synthetic fuels--Property used to deliver water for domestic or municipal use exempt from taxation. The property of every person, partnership, association, limited liability company, corporation, joint venture, or syndicate used in the business of transporting or transmitting water by pipelines for use as a medium for carrying coal or other energy minerals, as that term is defined in § 10-39A-1.1, for use in the extraction or refining of energy minerals, or for use in the production of synthetic fuels, whether such pipelines are owned or leased, is hereby specifically classified for taxation purposes and shall be taxed as provided in this chapter on the portion of the pipeline company's property that is actually used for the foregoing purposes. The proportional share of a pipeline company's property that is used to deliver water for domestic or municipal use in this state is exempt from ad valorem taxation.

Source: SL 1981 (2d SS), ch 1, § 25; SL 1994, ch 351, § 20.



§ 10-37-3 Annual statement required of pipeline companies--Date of filing--Contents.

10-37-3. Annual statement required of pipeline companies--Date of filing--Contents. Any pipeline company having lines in this state shall annually, on or before April fifteenth of each year, make out and deliver to the Department of Revenue a statement, verified by the oath of an officer or agent of such pipeline company making such statement, showing in detail for the year ended December thirty-first next preceding:

(1) The name of the company;

(2) The nature of the company, whether a person or persons, an association, copartnership, corporation or syndicate, and under the laws of what state organized;

(3) The location of its principal office or place of business;

(4) The name and post office address of the president, secretary, auditor, treasurer, and superintendent or general manager;

(5) The name and post office address of the chief officer or managing agent in this state;

(6) The whole number of miles of pipeline owned, operated, or leased within the state, including a classification of the size, kind, and weight thereof, separated, so as to show the mileage in each county, and each lesser taxing district;

(7) A full and complete statement of the cost and actual present value of all buildings of every description owned by said pipeline company within the state and each lesser taxing district, not otherwise assessed;

(8) The number, location, size, and cost of each pressure pump or station;

(9) Any and all other property owned by said pipeline company within the state which property shall be classified and scheduled in such a manner as the secretary of revenue may by rule promulgated pursuant to chapter 1-26 require;

(10) The gross earnings of the entire company, and the gross earnings on business done within this state;

(11) The operating expenses of the entire company and the operating expenses within this state; and

(12) The net earnings of the entire company and the net earnings within this state.
Source: SL 1947, ch 413, § 3; SDC Supp 1960, § 57.19A03; SL 1987, ch 82, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-4 Statement required annually as to real estate owned or used.

10-37-4. Statement required annually as to real estate owned or used. Every pipeline company required by law to report to the Department of Revenue under the provisions of this chapter shall, on or before April fifteenth in each year make to the Department of Revenue, a detailed statement showing the amount of real estate owned or used by it on December thirty-first next preceding for pipeline purposes, the county in which said real estate is situated, including the rights-of-way, pumping or station grounds, buildings, storage or tank yards, equipment grounds for any and all purposes, with the estimated actual value thereof, in such manner as may be required by the secretary of revenue.

Source: SL 1947, ch 413, § 4; SDC Supp 1960, § 57.19A04; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-5 Additional information required by secretary.

10-37-5. Additional information required by secretary. The secretary of revenue may demand, in writing, detailed, explanatory and amended statements of any of the items mentioned in §§ 10-37-3 and 10-37-4 or any other item deemed to be important, to be furnished it by such pipeline company within thirty days from such demand in such form as the secretary of revenue may designate, which shall be verified as required for the original statement. The returns, both original and amended, shall show such other facts as the secretary of revenue, in writing, shall require.

Source: SL 1947, ch 413, § 7; SDC Supp 1960, § 57.19A07; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-6 Accounting rules prescribed by department.

10-37-6. Accounting rules prescribed by department. The secretary of revenue may promulgate rules concerning the keeping of accounts by the pipeline companies doing business or having property in this state to ensure the accurate division of the accounts and the information to be reported and uniformity in reporting to the Department of Revenue.

Source: SL 1947, ch 413, § 5; SDC Supp 1960, § 57.19A05; SL 1987, ch 82, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-7 Information used by department on failure of company to file valid report--Penalty addition to valuation.

10-37-7. Information used by department on failure of company to file valid report--Penalty addition to valuation. If any pipeline company fails or refuses to obey and conform to the rules, method and requirements prescribed by the Department of Revenue under the provisions of this chapter, or to make the reports required by §§ 10-37-3 and 10-37-4, the Department of Revenue shall assess the property of such pipeline company according to the best information obtainable, and shall then add to its valuation of such pipeline company twenty-five percent thereof, which valuation and penalty shall be separately shown, and together shall constitute the assessment for that year.

Source: SL 1947, ch 413, § 6; SDC Supp 1960, § 57.19A06; SL 1987, ch 82, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-8 Property subject to assessment--Earnings and other evidence considered.

10-37-8. Property subject to assessment--Earnings and other evidence considered. The property shall be valued at its fair market value, and the assessment shall be made upon the fair market value of the entire pipeline property within the state and shall include the rights-of-way, easements, the pipelines, stations, grounds, shops, buildings, pumps and all other property, real and personal, exclusively used in the operation of the pipeline. In assessing any pipeline company and its equipment, the Department of Revenue shall take into consideration the gross earnings and the net earnings for the entire property, and per mile, for the year ending December thirty-first preceding, and any and all other matters necessary to enable the department to make a just and equitable assessment of pipeline property.

Source: SL 1947, ch 413, § 8; SDC Supp 1960, § 57.19A08; SL 1989, ch 87, § 13; SL 1997, ch 61, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-9 Determination and transmittal to county auditors of property valuations within taxing districts--Taxation as other property.

10-37-9. Determination and transmittal to county auditors of property valuations within taxing districts--Taxation as other property. The Department of Revenue shall on the fifth day of July of each year determine the true and actual value of pipeline property located in each taxing district of the state, and in fixing said value shall take into consideration the structures, equipment, pumping stations, etc., located in said taxing district, and shall transmit to the county auditor of each such county through and into which any pipeline may extend, a statement showing the assessed value of said property in each of the taxing districts of said county. The said property shall then be taxed in said county and lesser taxing districts, based upon the valuation so certified, in the same manner as other property is taxed.

Source: SL 1947, ch 413, § 9; SDC Supp 1960, § 57.19A09; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-9.1 Determining fair market value of pipeline company property.

10-37-9.1. Determining fair market value of pipeline company property. For the purpose of determining the fair market value of the property of any pipeline company, the Department of Revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the department shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding, and all other indebtedness as may be applicable for operating the company. In the income approach, the department may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The Department of Revenue may take into consideration any other information or data of any kind or nature which the department may deem material in arriving at the fair market value of the property.

Source: SL 1996, ch 77, § 10; SL 1997, ch 61, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-10 County commissioners' allocation of assessed valuation to taxing districts--Notice to company.

10-37-10. County commissioners' allocation of assessed valuation to taxing districts--Notice to company. It shall be the duty of the county auditor, after receiving said statement from the Department of Revenue setting forth the valuation as finally equalized of any pipeline company owning and operating a pipeline in his respective county, to turn such statement over to the board of county commissioners, who at its first meeting after receiving such statement, shall make and enter in the proper record an order stating and declaring the length of such pipeline or lines of each pipeline company running through or extending into each township or lesser taxing district of such county, together with the valuation as certified by the Department of Revenue, which shall constitute the assessed valuation of said property for taxing purposes; and the taxes on said property when collected by the county treasurer, shall be disposed of as other taxes. The county auditor of such county shall within three days after the making of such order transmit a copy of the same to the secretary or accounting officer of such company.

Source: SL 1947, ch 413, § 10; SDC Supp 1960, § 57.19A10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-11 Map of lines filed with county auditor--Use in allocating valuation to taxing districts.

10-37-11. Map of lines filed with county auditor--Use in allocating valuation to taxing districts. Every pipeline company shall keep on file in the office of the Department of Revenue and the county auditor of each county through or into which its line or lines run, a map or blueprint showing clearly the location of its line or lines in such county and giving the length of the same in each governmental subdivision thereof, and the same shall be used by the county commissioners in determining the length of line and valuation in each township or lesser taxing district, as provided for in § 10-37-10.

Source: SL 1947, ch 413, § 11; SDC Supp 1960, § 57.19A11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-12 Assessment of private pipelines--Annual statement by owner.

10-37-12. Assessment of private pipelines--Annual statement by owner. The Department of Revenue shall also determine and fix the value for tax purposes of any private pipeline owned and operated by any oil company and extending into or through two or more counties of this state up to, but not including, any property located upon land upon which is operated any pipeline terminal or pump station. The owner of such pipeline shall, at the time provided in § 10-37-3, make a return to the Department of Revenue of the information required under subdivisions (1) to (6)(both inclusive) of said section together with a statement of the value of said pipeline in each county or each lesser taxing district in this state.

Source: SL 1947, ch 413, § 12; SDC Supp 1960, § 57.19A12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-13 Determination and transmittal to county auditors of private pipeline assessments within taxing districts--Taxation as other property.

10-37-13. Determination and transmittal to county auditors of private pipeline assessments within taxing districts--Taxation as other property. The Department of Revenue shall determine the true and actual value of the pipeline referred to in § 10-37-12 in each taxing district of the state and shall transmit to the county auditor of each county through or into which each pipeline extends a statement showing the assessed value of said pipeline in each of the taxing districts of said county, equalized on a uniform basis with the assessments of real estate in said county; and said property shall then be taxed in the same manner as provided in § 10-37-10 for the property of pipeline companies.

Source: SL 1947, ch 413, § 12; SDC Supp 1960, § 57.19A12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-14 Local assessment of oil company property other than pipelines.

10-37-14. Local assessment of oil company property other than pipelines. All other property of oil companies described in § 10-37-12, other than pipeline up to the line of any terminal or pumping station premises, including real estate and all buildings, facilities, or equipment thereon shall be assessed for taxation by the director of equalization in the taxing district in which the same is located.

Source: SL 1947, ch 413, § 12; SDC Supp 1960, § 57.19A12.



§ 10-37-15 Collection of delinquent taxes--Action in circuit court.

10-37-15. Collection of delinquent taxes--Action in circuit court. All laws relating to the enforcement of the payment of delinquent taxes shall be applicable to all taxes levied under the provisions of this chapter. When any tax levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes may proceed to collect the same in the manner as now provided for the collection of other taxes and with the same right and power of the sheriff under execution, except that no process shall be necessary to authorize him to sell any property belonging to any pipeline company for the collection of such taxes. The additional remedy provided for in § 10-38-10 by action in the circuit court shall also be available to the county treasurer.

Source: SL 1947, ch 413, § 13; SDC Supp 1960, § 57.19A13.



§ 10-37-16 Exemption of gas companies otherwise taxed.

10-37-16. Exemption of gas companies otherwise taxed. The provisions of this chapter shall not apply to any gas company distributing or transmitting natural or artificial gas otherwise assessed and taxed as a public utility company.

Source: SL 1947, ch 413, § 14; SDC Supp 1960, § 57.19A14.






Chapter 38 - Administration Of Taxes And Assessments On Utilities And Carriers

§ 10-38-1 Opportunity for hearing before department--Purpose of hearings--Notice to taxpayer.

10-38-1. Opportunity for hearing before department--Purpose of hearings--Notice to taxpayer. All utilities assessed by the Department of Revenue shall have an opportunity for a hearing before the department during the months of June and July, for the purpose of determining the fair market value of the utilities or of obtaining additional information or of making corrections on the reports of utilities as previously submitted. The hearings prescribed by this section shall be held upon ten days' notice to the utility concerned and subsequent to the hearing the Department of Revenue shall notify the company, in writing, of the amount of its taxable gross receipts or fair market value for the year.

Source: SL 1963, ch 295, § 2; SL 1997, ch 61, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-2 to 10-38-4. Repealed.

10-38-2 to 10-38-4. Repealed by SL 1994, ch 73, §§ 35 to 37.



§ 10-38-5 False statement in utility report as petty offense.

10-38-5. False statement in utility report as petty offense. It is a petty offense for a public utility which is required by chapters 10-28, 10-32, 10-33, 10-34, and 10-35, to make any report or statement for purposes of taxation, to knowingly make a false statement in any material respect.

Source: SL 1917, ch 120, § 5; SL 1917, ch 121, § 5; SL 1917, ch 122, § 5; RC 1919, §§ 6612, 6633, 6646; SDC 1939, § 57.9917; SL 1982, ch 86, § 25.



§ 10-38-6 Failure of utility to file report as petty offense--Each day as separate offense--Notice and opportunity to correct defect required on good faith attempt to comply.

10-38-6. Failure of utility to file report as petty offense--Each day as separate offense--Notice and opportunity to correct defect required on good faith attempt to comply. It is a petty offense for a public utility company to fail to file any statement or report required by any of such chapters. Each day the statement or report is not filed is a separate offense.

If any such public utility shall make an attempt in good faith to comply with the provisions relating to it in such chapters in the furnishing of any such report or statement, it shall not be subject to such penalty until after the Department of Revenue shall have given such utility formal written notice by registered or certified mail of any defect or delay, and such company shall have failed for a period of twenty days after the mailing of such notice to file a report or statement correcting the defect or omission.

Source: SDC 1939, § 57.9917; SL 1982, ch 86, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-7 Disposition of penalties.

10-38-7. Disposition of penalties. The penalties provided in §§ 10-38-5 and 10-38-6 shall be paid into the general fund of the state.

Source: SL 1917, ch 120, § 5; SL 1917, ch 121, § 5; SL 1917, ch 122, § 5; RC 1919, §§ 6612, 6633, 6646; SL 1925, ch 90, § 5; SDC 1939, § 57.9917.



§ 10-38-8 Addition to assessment or tax for failure of utility to make report.

10-38-8. Addition to assessment or tax for failure of utility to make report. In addition to such penalties, the Department of Revenue may, in its discretion, add twenty-five percent to the assessable value or the amount of taxation due from such company for failure to make the report or statement required on the specified date.

Source: SDC 1939, § 57.9917; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-9 False statement or failure to furnish information concerning utility as misdemeanor.

10-38-9. False statement or failure to furnish information concerning utility as misdemeanor. Any agent of any public utility company who shall knowingly make to any official of this state having the right to require the same for taxation purposes, any false or fraudulent statement or report concerning any of the affairs of such public utility company which is required for the purposes of determining any taxation matter, or who shall fail for a period of twenty days after mailing by registered or certified mail by the Department of Revenue to him, a request for such information, to furnish the same, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 57.9918; SL 1982, ch 86, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-10 Action in circuit court for collection of tax, penalties and interest.

10-38-10. Action in circuit court for collection of tax, penalties and interest. If any company or corporation subject to the assessment of its property for tax purposes by the Department of Revenue and subject to the provisions of this chapter, refuses or neglects, for a period of thirty days after the tax has become delinquent, to pay any tax levied against it, the state or county treasurer to whom such tax is payable may institute and maintain an action in the circuit court, in his name as such treasurer, against such company to collect the tax, with penalties and interest as provided by law. In addition, such tax may be enforced and collected by distress and sale of the personal and real property of such company in the same manner as is provided for the collection of real property taxes and mobile home taxes pursuant to chapter 10-22.

Source: SDC 1939, § 57.2001; SL 1992, ch 80, § 206; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-11 Allegation of tax liability--Treasurer's books as prima facie evidence.

10-38-11. Allegation of tax liability--Treasurer's books as prima facie evidence. In any such action it shall be sufficient for the treasurer to allege in his complaint that the taxes stand charged upon his books against such company and the same are due and unpaid, and that a debt is thereby created, and that such company is indebted in the amount appearing to be due on the treasurer's books. The treasurer's books shall be received as prima facie evidence, on the trial of the action, of the amount and validity of such tax appearing due and unpaid thereon, and of the nonpayment of the same.

Source: SL 1915, ch 100, § 46; SL 1917, ch 120, § 11; SL 1917, ch 121, § 12; SL 1917, ch 122, § 12; RC 1919, § 6662; SDC 1939, § 57.2001.



§ 10-38-12 Judgment for taxes, penalties and costs.

10-38-12. Judgment for taxes, penalties and costs. If on the trial of the action it shall be found that such company is so indebted, judgment shall be rendered in favor of the treasurer prosecuting such action for the taxes, penalties, and costs as in other actions.

Source: SL 1915, ch 100, § 46; SL 1917, ch 120, § 11; SL 1917, ch 121, § 12; SL 1917, ch 122, § 12; RC 1919, § 6662; SDC 1939, § 57.2001.



§ 10-38-13 Defenses in action for collection of taxes--Reassessment ordered by court.

10-38-13. Defenses in action for collection of taxes--Reassessment ordered by court. The defendant may set up by way of answer any defense which it may have to the collection of such taxes. If the defendant claims the tax to be void, the court must in the action ascertain the just amount of the taxes due for the year it is claimed the taxes are delinquent, and if, in its opinion, the assessment or any subsequent proceeding has been rendered void or voidable by the omission or commission of any act required or prohibited, the court shall order it reassessed by the Department of Revenue, and shall thereupon render judgment for the just amount of taxes due from the defendant for that year or years.

Source: SDC 1939, § 57.2001; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-14 Secretary to redetermine tax when set aside by court.

10-38-14. Secretary to redetermine tax when set aside by court. If any tax assessment or tax assessed or levied originally and directly by the Department of Revenue is adjudged illegal and nonenforceable, or set aside by any court of competent jurisdiction, the secretary of revenue, whether any part of the taxes assessed or levied has been paid or not, shall reascertain and redetermine the fair market value of all the taxable property of the utility.

Source: SL 1939, ch 281, § 1; SDC Supp 1960, § 57.0207; SL 1994, ch 73, § 38; SL 1997, ch 61, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-15 Information required by secretary for purpose of reassessment.

10-38-15. Information required by secretary for purpose of reassessment. The secretary of revenue is hereby vested with authority to require any person or company whose property is sought to be reassessed and retaxed, to furnish such information and statistics in addition to that contained in its original return, as he may deem necessary to assist him in making such reassessment and revaluation.

Source: SL 1939, ch 281, § 2; SDC Supp 1960, § 57.0208; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-16 Notice to taxpayer of time and place of reassessment.

10-38-16. Notice to taxpayer of time and place of reassessment. Before making such reassessment and revaluation, the secretary of revenue shall give notice to the person or company making a return of property, by registered or certified mail, that he intends to reassess and revalue the property of such person or company and the time and place at which such reassessment and revaluation will be made, which date shall be not less than ten days from the date of mailing such notice.

Source: SL 1939, ch 281, § 3; SDC Supp 1960, § 57.2709; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-17 Reassessment as of original assessment date.

10-38-17. Reassessment as of original assessment date. At the time and place specified in such notice, the secretary of revenue shall proceed to reassess and revalue such property. The ownership and valuation of the reassessment shall be as of the original assessment date, and shall be in the manner provided by law.

Source: SL 1939, ch 281, § 4; SDC Supp 1960, § 57.0210; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-18 , 10-38-19. Repealed.

10-38-18, 10-38-19. Repealed by SL 1994, ch 73, §§ 39, 40.



§ 10-38-20 Rate of tax on reassessment--Interest from original delinquency date.

10-38-20. Rate of tax on reassessment--Interest from original delinquency date. The tax upon such reassessment shall be computed and determined at the same tax rate as the original tax on said property for the year or years for which such reassessment was made. Any portion of the relevied tax that shall not have been paid prior to the date of delinquency of the original tax shall bear interest at the same rate and from the same dates as the unpaid portion of the original tax.

Source: SL 1939, ch 281, § 7; SDC Supp 1960, § 57.0213.



§ 10-38-21 Repeated reassessments.

10-38-21. Repeated reassessments. The power to reassess and to reascertain and redetermine the value of property and the taxes due thereon may be exercised as provided for in §§ 10-38-14 to 10-38-20, inclusive, as often as may be necessary until the amount of taxes legally due from any such person or company or upon his or its property for any year has been finally and definitely determined.

Source: SL 1939, ch 281, § 8; SDC Supp 1960, § 57.0214.



§ 10-38-22 Reassessments subject to laws applicable to original assessment.

10-38-22. Reassessments subject to laws applicable to original assessment. For the purpose of §§ 10-38-14 to 10-38-21, inclusive, all the provisions of the laws of this state in respect to the original assessment and taxation of the properties of the class referred to in § 10-38-14, shall apply to such reassessment and the levy and extension of taxes thereon insofar as they are consistent and applicable.

Source: SL 1939, ch 281, § 6; SDC Supp 1960, § 57.0212.



§ 10-38-23 General tax laws applicable to collection of special assessments from utilities.

10-38-23. General tax laws applicable to collection of special assessments from utilities. The provisions of this code relating to general taxes shall apply to the enforcement and collection of any delinquent special assessment against a public utility company, so far as such provisions are applicable, and wherever in this code reference is made to general taxes, the same shall be construed to include special assessments, as well as taxes for general purposes.

Source: SL 1913, ch 340, § 2; RC 1919, § 6664; SDC 1939, § 57.2004.



§ 10-38-24 Seizure and advertisement for sale of property of utility delinquent in special assessment.

10-38-24. Seizure and advertisement for sale of property of utility delinquent in special assessment. If any public utility company, subject to taxation under any of chapters 10-28, 10-32, 10-33, 10-34, and 10-35 shall neglect or refuse to pay any special assessment levied against such utility company, the county treasurer, city treasurer, or other officer charged with its collection, whenever such special assessment shall become delinquent, shall collect the same by seizure of engines, cars, rolling stock, and any personal property of such company, in an amount sufficient to pay such special assessment, with accrued penalty and interest and all accrued costs, wherever the same may be found in the county or counties in which such special assessment may have been made and levied, and shall immediately proceed to advertise the same for sale in three public places in the county, or by advertisement in one of the newspapers published in the county where such property is taken, for a period of at least ten days before such sale, stating the time when and place where such property will be sold.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-25 Sale of utility property for special assessment.

10-38-25. Sale of utility property for special assessment. If the special assessment or assessments for which such property is distrained, and the accrued costs thereon, are not paid before the day appointed for such sale, such treasurer shall proceed to sell such property at public auction, or so much thereof as shall be sufficient to pay such special assessment, penalty, and cost of such seizure and sale.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-26 Surplus above special assessments and expenses returned to utility--Accounting by treasurer.

10-38-26. Surplus above special assessments and expenses returned to utility--Accounting by treasurer. Any surplus remaining above the special assessment or assessments, charges for keeping, fees for sale, fees for levying on the property and mileage, as allowed by law, shall be returned to the owner; and the treasurer shall, on demand, render an account in writing of the sale and charges.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-27 Return to utility of property not sold for want of bidders.

10-38-27. Return to utility of property not sold for want of bidders. If the property so distrained and seized cannot be sold for want of bidders, the treasurer shall return a statement of the fact, and return the property to the possession of the public utility company from which the same was taken and such tax shall be returned as unpaid.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-28 Special assessment collection procedure applicable to past delinquencies.

10-38-28. Special assessment collection procedure applicable to past delinquencies. Sections 10-38-23 to 10-38-27, inclusive, shall apply to the enforcement and collection of all delinquent special assessments or taxes that may have heretofore become delinquent, as well as to all special assessments or taxes which shall hereafter become delinquent.

Source: SL 1913, ch 340, § 3; RC 1919, § 6665; SDC 1939, § 57.2003.



§ 10-38-29 Notice of valuation of centrally assessed property.

10-38-29. Notice of valuation of centrally assessed property. Notwithstanding any provision of any law to the contrary, the Department of Revenue shall send a notice, by registered or certified mail not later than the first Monday of September of each year, to the county auditor of each county where any centrally assessed property is located which is subject to taxation under the provisions of chapters 10-28, 10-29, 10-33, 10-34, 10-35, 10-37, and 49-37. The notice shall advise the county auditor of the final assessed valuation of each such utility's taxable value within the county for the applicable tax year.

Source: SL 1993, ch 92, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-30 Appeal of valuation of centrally assessed property--Notice of appeal.

10-38-30. Appeal of valuation of centrally assessed property--Notice of appeal. Any public taxing district, governmental subdivision of this state, or affected utility feeling aggrieved by any decision of the Department of Revenue as to the final assessed valuation of the utility, or the equalization of the utility's valuation, or from any decision relating to the allocation or distribution of such utility's taxable property among the taxing districts or governmental subdivisions of this state may appeal such decision to the sixth judicial circuit court in Hughes County. Any utility affected by such appeal shall be a party to such proceeding and notice of such appeal shall be given to such utility. Any governmental subdivision or public taxing district affected by the appeal of any utility shall be entitled to notice of such proceedings in writing by the appealing party and the affected taxing district shall be entitled to intervene in such appeal.

Source: SL 1993, ch 92, § 2; SL 1996, ch 77, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-31 De novo appeals of centrally assessed property.

10-38-31. De novo appeals of centrally assessed property. All appeals pursuant to § 10-38-30 shall be considered de novo by the sixth judicial circuit court in Hughes County.

Source: SL 1993, ch 92, § 3.



§ 10-38-32 Perfection of appeals of centrally assessed property.

10-38-32. Perfection of appeals of centrally assessed property. Any appeal to the sixth judicial circuit pursuant to § 10-38-30 shall be perfected by the filing of a notice of appeal in the Office of the Clerk of Courts of Hughes County on or before the first Monday in October of the subject tax year.

Source: SL 1993, ch 92, § 4; SL 1994, ch 73, § 43.



§ 10-38-33 Consolidation of appeals of centrally assessed property.

10-38-33. Consolidation of appeals of centrally assessed property. All appeals regarding a utility's property shall be consolidated by the circuit court into a single action.

Source: SL 1993, ch 92, § 5.



§ 10-38-33.1 Circuit court may award attorney fees against unsuccessful appellant.

10-38-33.1. Circuit court may award attorney fees against unsuccessful appellant. The sixth judicial circuit court may award reasonable attorneys' fees, in an action brought to court pursuant to this chapter against any appellant relative to the assessment, allocation, equalization, or distribution of property if the appellant does not prevail in its appeal of the property assessment, allocation, equalization, or distribution.

Source: SL 1999, ch 48, § 3.



§ 10-38-33.2 Supreme Court may award attorney fees against unsuccessful appellant--Exemption if appellant is state.

10-38-33.2. Supreme Court may award attorney fees against unsuccessful appellant--Exemption if appellant is state. On motion, the Supreme Court may award reasonable attorneys' fees in an action brought to the Supreme Court pursuant to this chapter against any appellant relative to the assessment, allocation, equalization, or distribution of property if the appellant does not prevail in its appeal of the property assessment, allocation, equalization, or distribution. The motion shall be accompanied by counsel's verified itemized statement of costs incurred and legal services rendered. No award for attorney's fees may be made for or against the State of South Dakota in the Supreme Court.

Source: SL 1999, ch 48, § 4.



§ 10-38-34 Nonparticipation in administrative action not a bar to appeal.

10-38-34. Nonparticipation in administrative action not a bar to appeal. It is not a bar to any appeal by a public taxing district or governmental subdivision under § 10-38-30 that the public taxing district or governmental subdivision did not participate or intervene in the administrative action of the Department of Revenue.

Source: SL 1993, ch 92, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 39 - Mineral Severance Tax

§ 10-39-1 to 10-39-22. Repealed.

10-39-1 to 10-39-22. Repealed by SL 1970, ch 73.



§ 10-39-23 to 10-39-41. Repealed.

10-39-23 to 10-39-41. Repealed by SL 1981, ch 95, § 15.



§ 10-39-42 Definitions.

10-39-42. Definitions. Terms used in this chapter mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Precious metals," gold and silver;

(3) "Secretary," the secretary of the South Dakota Department of Revenue;

(4) "Severing," the mining, extracting, or producing of any precious metal.
Source: SL 1981, ch 95, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 91; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-43 Severance tax on gold.

10-39-43. Severance tax on gold. For the privilege of severing precious metals in this state, there is imposed a severance tax of four dollars per ounce of gold severed in this state.

Source: SL 1981, ch 95, § 2; SL 1984, ch 78, § 1; SL 1994, ch 89, § 1.



§ 10-39-44 Gross yield and gross production defined.

10-39-44. Gross yield and gross production defined. In this chapter, gross yield means total receipts from the sale of precious metals severed in this state. Gross yield includes the amount received in money, credits, property, or other consideration from the sale of precious metals severed in this state without any deduction for the cost of severing precious metals, the cost of labor or services, deduction for losses, or any other expenses. Gross production means the total number of ounces of precious metals severed in this state.

Source: SL 1981, ch 95, § 3; SL 1994, ch 89, § 2.



§ 10-39-45 Finished value subject to tax--Allocation between processors.

10-39-45. Finished value subject to tax--Allocation between processors. For the purposes of this chapter, the severing of precious metals and the further acts or processes necessary to separate, refine, or finish the product are construed to be a continuous and uninterrupted process, and the tax imposed by this chapter shall apply to the value of the finished product. If the processes of refining, finishing, or smelting are carried on by a different person than mined or severed the ore or product from its natural state, the tax shall apply to the value of the finished product and the amount payable by each part engaged in the production shall be allocated by the secretary of revenue by a computation of the value of the product in each state of production. The total tax so allocated may not exceed the total percent to be collected.

Source: SL 1981, ch 95, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-45.1 Imposition of tax on net profit--Rate.

10-39-45.1. Imposition of tax on net profit--Rate. In addition to any other tax imposed in chapter 10-39, there is imposed a tax of ten percent of the net profits from the sale of precious metals severed in this state.

Source: SL 1984, ch 78, § 2; SL 1994, ch 89, § 3.



§ 10-39-45.2 Deductions for determining net profit.

10-39-45.2. Deductions for determining net profit. Net profits shall be determined by subtracting from the gross yield, as defined by § 10-39-44, the following deductions for costs paid or incurred during the period for which the tax is paid:

(1) The cost of extracting the precious metals;

(2) The cost of transporting the precious metals from the mines to the place or places of reduction, refining, and sale;

(3) The cost of reduction, refining, and sale;

(4) The cost of marketing and delivering the products and the conversion of the products into money;

(5) The cost of maintenance and repairs of all mine machinery, equipment, apparatus, and facilities; all milling, smelting, and reduction works, plants, and facilities; all transportation facilities and equipment; and general administrative buildings and facilities within the State of South Dakota;

(6) All interest costs and all insurance costs paid or accrued on the machinery, equipment, apparatus, works, plants, and facilities, including moneys expended for industrial insurance or workers' compensation, the actual cost of hospital and medical attention, accident benefits, group insurance, pensions, recreation, and payments into pension and profit-sharing trusts and employee welfare;

(7) Depreciation on the cost of the machinery, equipment, apparatus, works, plants, and facilities mentioned in subdivision (5) of this section at the same rates allowable for federal income tax purposes;

(8) The cost of development and exploration work in or about the mine or upon a group of mines when operated as a unit;

(9) The cost of reclamation pursuant to chapter 45-6B;

(10) The cost of royalty payments;

(11) All state and local taxes;

(12) General administrative expense in connection with mining or extracting and milling operations incurred within the State of South Dakota.

Such deductions do not include general administrative costs or salaries incurred outside the State of South Dakota.

Source: SL 1984, ch 78, § 3.



§ 10-39-45.3 Estimated tax--Filing--Payment.

10-39-45.3. Estimated tax--Filing--Payment. On or before the last day of January, April, July, and October, each person who mined or extracted precious metals during the previous calendar year shall file with the Department of Revenue a verified estimate of the person's tax for the current year and pay one-fourth of the estimated taxes.

Source: SL 1984, ch 78, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 92; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-45.4 Annual filing--Payment, refund, or application to next estimate.

10-39-45.4. Annual filing--Payment, refund, or application to next estimate. On or before the first day of June, each person subject to the tax imposed by this chapter shall file and pay the balance of any tax due from the previous calendar year. If the estimated tax payments made for the previous calendar year exceed the amount due, the excess shall be refunded or applied to the next quarterly estimate.

Source: SL 1984, ch 78, § 5.



§ 10-39-45.5 Annual statement required--Form--Contents.

10-39-45.5. Annual statement required--Form--Contents. Any person engaged in mining or extracting precious metals in the state shall annually on the first day of June file a statement with the secretary of revenue showing the gross yield, gross production, and net profits from precious metal mining or extraction for the previous calendar year. This statement shall indicate each deduction from gross yield and the details as provided in § 10-39-45.2. The secretary shall prescribe the form for the statement required by this section. A person filing the form required by this section shall verify the accuracy of all the information contained in the report.

Source: SL 1984, ch 78, § 6; SL 1994, ch 89, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-45.6 Delinquency.

10-39-45.6. Delinquency. If the total tax due is paid on or before June first and if the quarterly estimates total more than eighty percent of the total tax, no delinquency exists.

Source: SL 1984, ch 78, § 7.



§ 10-39-47 Repealed.

10-39-47. Repealed by SL 2017, ch 66, § 4.



§ 10-39-48 Failure to file statements as misdemeanor--Determination of tax.

10-39-48. Failure to file statements as misdemeanor--Determination of tax. Every person severing precious metals in this state who fails to file the required statements with the Department of Revenue is guilty of a Class 1 misdemeanor. If any person fails to file required statements, the secretary of revenue may determine the value of the precious metals severed and the amount of tax due.

Source: SL 1981, ch 95, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-49 Promulgation of rules.

10-39-49. Promulgation of rules. The secretary of revenue may, pursuant to chapter 1-26, promulgate rules concerning:

(1) The procedures for filing a tax return and payment of the tax;

(2) The definition of deductible costs; and

(3) Determining the application of the tax and exemptions.
Source: SL 1981, ch 95, § 8; SL 1987, ch. 82, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-50 Access to taxpayer's records--Violation as misdemeanor.

10-39-50. Access to taxpayer's records--Violation as misdemeanor. Any person owning a precious metal mine or severing precious metals shall, on demand by the secretary of revenue, make available all books, records, inventories, correspondence, and memoranda relating to the severing of precious metals. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1981, ch 95, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-51 Payment under protest--Action for recovery--Repayment--Restraining collection prohibited.

10-39-51. Payment under protest--Action for recovery--Repayment--Restraining collection prohibited. A taxpayer who is required by the secretary of revenue to pay a tax that the taxpayer deems improper or unlawful in amount may pay the tax under protest and may recover the tax without interest, if an action is commenced in the circuit court against the secretary within six months after payment and a judgment is granted to the taxpayer. A judgment against the secretary shall be paid out of any money not otherwise appropriated in the state general fund upon a voucher duly approved by the secretary. This remedy is exclusive of all other remedies and no injunction to restrain or delay the collection of a tax claimed to be due may be issued by any court in this state.

Source: SL 1981, ch 95, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 93; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-52 False statement as felony--Forfeiture.

10-39-52. False statement as felony--Forfeiture. A person who intentionally makes or files, under oath, a statement required by this chapter which is false, is guilty of a Class 6 felony. The market value of all precious metals on which the person makes a false statement shall be forfeited to the State of South Dakota.

Source: SL 1981, ch 95, § 11.



§ 10-39-53 Exemption of persons severing small amounts.

10-39-53. Exemption of persons severing small amounts. Each person severing precious metals shall be given an exemption from the taxes imposed by this chapter for the first twenty ounces of precious metals severed each year.

Source: SL 1981, ch 95, § 12; SL 1984, ch 78, § 8.



§ 10-39-54 Distribution of proceeds.

10-39-54. Distribution of proceeds. All taxes, interest and penalties imposed and collected by the secretary of revenue under this chapter shall be distributed as follows:

(1) For persons severing precious metals that were in business in the state prior to January 1, 1981, all revenues collected shall be deposited in the state treasury and credited to the general fund;

(2) For persons permitted on or after January 1, 1981, for the purpose of severing precious metals, eighty percent of the revenues collected shall be deposited in the state treasury and credited to the general fund, while the remaining twenty percent shall be remitted by the secretary of revenue to the treasurer of the county in which the precious metals were severed. When the county has received a total of one million dollars attributable to any person subject to the tax, all future revenues attributable to that person shall be deposited in the state treasury and credited to the general fund. No merger, consolidation or acquisition of a person subject to §§ 10-39-54 to 10-39-54.4, inclusive, by another such person shall limit the share of revenue due to the county from the person so acquired.

However, any revenues attributed to the severance of precious metals from lands owned or controlled by the State of South Dakota shall be deposited in the common school permanent fund.

Source: SL 1981, ch 95, § 13; SL 1988, ch 101, § 1; SL 1993, ch 53, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-54.1 Transfer of revenue payable to county.

10-39-54.1. Transfer of revenue payable to county. The secretary of revenue shall transfer by the end of the calendar month next succeeding each reporting period the revenue payable to a county pursuant to subdivision § 10-39-54(2).

Source: SL 1988, ch 101, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-54.2 Impact and economic diversification trust fund--Deposit of county funds therein--Threshold level for allocations.

10-39-54.2. Impact and economic diversification trust fund--Deposit of county funds therein--Threshold level for allocations. Upon receipt of any funds paid to a county under the provisions of §§ 10-39-54 to 10-39-54.4, inclusive, the county treasurer shall deposit the funds in a trust account to be known as the impact and economic diversification trust fund. No allocation of such funds for authorized purposes may be made until the balance of such fund, including accumulated interest, initially reaches or exceeds a threshold level of four hundred thousand dollars.

Source: SL 1988, ch 101, § 3.



§ 10-39-54.3 Allocation of funds by county--Purposes.

10-39-54.3. Allocation of funds by county--Purposes. The county auditor shall, at the direction of the board of county commissioners, allocate funds received by the county pursuant to §§ 10-39-54 to 10-39-54.4, inclusive, to be distributed by the county treasurer for the following purposes in the indicated amounts:

(1) On a yearly basis, the board of county commissioners may allocate funds, in an amount not exceeding one hundred thousand dollars, for road and school purposes to offset social, economic, or physical impacts, either direct or indirect, resulting from mineral development or production in the county;

(2) Accumulated interest income earned on the principal of the fund may be allocated under terms and conditions to be determined by the board of county commissioners for the purpose of fostering the diversification and expansion of the economic base of the county by assisting the private sector in generating employment and income opportunities for county residents;

(3) As a result of either a severe economic impact that would have widespread negative income and employment consequences on the residents of the county or the presence of an unusual economic development opportunity that would have a significant positive impact on the economic base and income or employment levels of the county, the commissioners may allocate any amount of revenue contained in the fund. Any funds spent pursuant to this subdivision shall be based upon a credible feasibility analysis or mitigation plan and shall have the approval of the Governor's Office of Economic Development or any successor agency that is charged with promoting economic development in the state;

(4) A maximum of ten thousand dollars per year may be allocated for research activities that will foster the expansion and diversification of the economic base of the county, including but not limited to economic feasibility studies, recreation planning and land utilization studies designed to analyze potential, adaptive reuse of previously reclaimed mining land.
Source: SL 1988, ch 101, § 4.



§ 10-39-54.4 Annual accounting by county.

10-39-54.4. Annual accounting by county. On or before January thirty-first of each year, the board of county commissioners shall cause to be filed with the state auditor general a financial accounting of all funds held at the beginning and end of the previous calendar year, segregating such funds into severance tax payments and interest earnings generated from such payments. The county shall report the uses associated with the spending of any fund proceeds during the previous calendar year, categorized in accordance with the four classes of use specified in § 10-39-54.3.

Source: SL 1988, ch 101, § 5.



§ 10-39-55 Repealed.

10-39-55. Repealed by SL 1984, ch 78, § 9.



§ 10-39-56 Tax on owners of royalty or working interests--Withholding and remittance--Exemptions.

10-39-56. Tax on owners of royalty or working interests--Withholding and remittance--Exemptions. The owner of a royalty interest, of an overriding royalty or of profits or working interest shall pay a tax equal to eight percent of the value received for the right to sever precious metals. The person severing precious metals shall withhold the tax from the distributions made to the owner of interest. The person severing precious metals shall remit the tax with his quarterly remittance following the distribution. The provisions of this section do not apply to royalty interests owned by the federal government, state government, or a local government.

Source: SL 1984, ch 78, § 10.



§ 10-39-58 Temporary provisions for severance tax on precious metals--Rate according to value of gross yield.

10-39-58. Temporary provisions for severance tax on precious metals--Rate according to value of gross yield. Notwithstanding the provisions of § 10-39-43, for the privilege of severing precious metals in this state, for the time period beginning July 1, 1993, and ending June 30, 1994, there is imposed a severance tax of two percent of the first fifty million dollars of the gross yield from the sale of precious metals severed in this state, and a severance tax of one percent of the gross yield from the sale of precious metals in excess of fifty million dollars severed in this state.

Source: SL 1992, ch 87, § 1; SL 1993, ch 93, § 1.



§ 10-39-59 Due dates of quarterly payments.

10-39-59. Due dates of quarterly payments. Notwithstanding the provisions of §§ 10-39-45.3, 10-39-45.4, and 10-39-45.5, the period set forth in § 10-39-58 shall be treated as a separate tax year. The estimated payment for the quarter ending September 30, 1993, is due on or before the last day of October; the estimated payment for the quarter ending December 31, 1993, is due on or before the last day of January 1994; the estimated payment for the quarter ending March 31, 1994, is due on or before the last day of April 1994, and the estimated payment for the quarter ending June 30, 1994, is due on or before the last day of July 1994.

The final return and final payment of tax for the period provided for in § 10-39-58 is due December 1, 1994. If the total tax due is paid on or before December 1, 1994, and if the quarterly estimates total more than eighty percent of the total tax, no delinquency exists. The final return and final payment of tax for that portion of the calendar tax year ending December 31, 1994, not included within the provisions of § 10-39-58, is due as provided in §§ 10-39-45.4 and 10-39-45.5.

Source: SL 1992, ch 87, § 2; SL 1993, ch 93, § 2.



§ 10-39-60 Temporary tax not additional tax.

10-39-60. Temporary tax not additional tax. Nothing in § 10-39-58 or 10-39-59 may be construed to mean that the tax imposed under § 10-39-58 is in addition to the tax imposed by § 10-39-43.

Source: SL 1992, ch 87, § 3.



§ 10-39-61 to 10-39-66. Repealed.

10-39-61 to 10-39-66. Repealed by SL 1997, ch 66, §§ 11 to 16.



§ 10-39-67 Filing verified estimates--Payment due.

10-39-67. Filing verified estimates--Payment due. Effective January 1, 1993, persons required to report net profits tax shall file verified estimates of the tax due and pay one-fourth of the tax on the last day of April for the quarter ending on March thirty-first, on the last day of July for the quarter ending June thirtieth, on the last day of October for the quarter ending September thirtieth, and on the last day of January for the quarter ending December thirty-first. The final return and final payment of any additional tax due for the preceding calendar year is due June first of the year following the year for which the report is due.

Source: SL 1994, ch 89, § 4.



§ 10-39-68 Additional tax on precious metals--Rate.

10-39-68. Additional tax on precious metals--Rate. In addition to the tax imposed in § 10-39-43, there is hereby imposed an additional tax on each ounce of precious metals severed as follows:

(1) Four dollars per ounce of gold severed during a quarter if the average price of the precious metal is eight hundred dollars per ounce or greater;

(2) Three dollars per ounce of gold severed during a quarter if the average price of the precious metal is seven hundred dollars per ounce or greater;

(3) Two dollars per ounce of gold severed during a quarter if the average price of the precious metal is six hundred dollars per ounce or greater; and

(4) One dollar per ounce of gold severed during a quarter if the average price of the precious metal is five hundred dollars per ounce or greater.

The average price of gold shall be computed by summing the daily London Final price of the precious metal for each business day of the quarter and dividing by the number of business days in the quarter.

Source: SL 1994, ch 89, § 5.






Chapter 39A - Energy Minerals Severance Tax

§ 10-39A-1 Severance tax imposed on energy minerals--Rate.

10-39A-1. Severance tax imposed on energy minerals--Rate. For the privilege of severing energy minerals in this state, there is imposed on the owner or operator of any energy mineral an excise tax, to be termed a "severance tax," equal to four and one-half percent of the taxable value of any energy minerals severed and saved by or for the owner or operator.

Source: SL 1977, ch 93, § 1; SL 1978, ch 81, § 1; SL 1979, ch 78, § 1; SL 2008, ch 37, § 94.



§ 10-39A-1.1 Definition of terms.

10-39A-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Energy minerals," any mineral fuel including coal, lignite, petroleum, oil, natural gas, uranium, and thorium and any combination of minerals used in the production of energy;

(2) "Market value," the price at which the property would change hands between a willing buyer and willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of the facts;

(3) "Operator," a person who directly or physically severs minerals from the land;

(4) "Owner of interest" or "owner," an owner of a landowner's royalty, of an overriding royalty, or of profits and working interests, or any combination thereof. The term does not include an owner of federal, state, or local governmental royalty interest;

(5) "Sale price," the total consideration received in exchange for energy minerals;

(6) "Secretary," the secretary of the South Dakota Department of Revenue;

(7) "Severing," the mining, extracting, or producing of any energy minerals in South Dakota;

(8) "Severor," a person engaging in the business of severing energy minerals that the person owns or a person who is the owner of energy minerals and has another person performing the severing of such energy minerals, except that the term does not include the State of South Dakota or its political subdivisions.
Source: SL 1978, ch 81, § 2; SL 1979, ch 78, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 95; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39A-2 Taxable value based on sale price or market value--Governmental royalty interests deducted.

10-39A-2. Taxable value based on sale price or market value--Governmental royalty interests deducted. Except as otherwise provided in this chapter, the taxable value of any energy mineral which has been sold is the sale price of such mineral less any rental or royalty payment belonging to the United States or the State of South Dakota or its political subdivisions and the taxable value of any severed and saved energy mineral which has not been sold is the market value of such mineral less any rental or royalty payment belonging to the United States or the State of South Dakota or its political subdivisions.

Source: SL 1977, ch 93, § 1; SL 1978, ch 81, § 4.



§ 10-39A-2.1 Posted field price as taxable value.

10-39A-2.1. Posted field price as taxable value. When any energy mineral has a posted field price at the point of productions, the taxable value of such mineral is the posted field price.

Source: SL 1978, ch 81, § 5.



§ 10-39A-2.2 Uranium ore taxed on triuranium octa-oxide content.

10-39A-2.2. Uranium ore taxed on triuranium octa-oxide content. The taxable value of severed and saved uranium-bearing material is the sales price per pound of the content of triuranium octa-oxide contained in the severed and saved uranium ore or processed yellow-cake concentrate, regardless of the form in which the product is actually disposed of. However, if the severed and saved uranium ore or processed uranium yellow-cake concentrate is not sold, the taxable value is the market value of the triuranium octa-oxide in such material.

Source: SL 1978, ch 81, § 6.



§ 10-39A-3 Collection and administration according to mineral severance tax procedures.

10-39A-3. Collection and administration according to mineral severance tax procedures. The tax provided for in this chapter shall be collected and administered as provided in chapter 10-39. However, §§ 10-39-24 to 10-39-26, inclusive, §§ 10-39-28 to 10-39-31, inclusive and § 10-39-35 do not apply to the tax imposed by this chapter.

Source: SL 1977, ch 93, § 3; SL 2008, ch 37, § 96.



§ 10-39A-3.1 Point of imposition of severance tax.

10-39A-3.1. Point of imposition of severance tax. An energy mineral is subject to the severance tax when it is sold or consumed, whichever occurs first.

Source: SL 1978, ch 81, § 7; SL 1991, ch 93.



§ 10-39A-4 Operator to be designated to file returns and pay tax--Tax withheld from owner--Designated operator.

10-39A-4. Operator to be designated to file returns and pay tax--Tax withheld from owner--Designated operator. Each owner of interests in energy minerals produced from a single well or mine shall designate an operator to file all required returns and to pay the tax due under this chapter. The tax, subject to any provisions to the contrary in any written contract, lease, or other form of agreement, shall be withheld from distributions that would otherwise be made to each owner by the operator for payment to the state. If any owner of interests in energy minerals produced from a single well or mine fails to designate such an operator, then the person designated as operator by the owner of the working interest in the well or mine, or, if no such person has been designated, then the person holding the greatest portion of the working interest in such well or mine, is the designated operator for purposes of this section.

Source: SL 1977, ch 93, § 4; SL 1978, ch 81, § 8; SL 2008, ch 37, § 97.



§ 10-39A-5 Quarterly filing of reports and remission of tax due--Forms--Violation as misdemeanor.

10-39A-5. Quarterly filing of reports and remission of tax due--Forms--Violation as misdemeanor. Within thirty days after the close of each quarter ending respectively on March thirty-first, June thirtieth, September thirtieth, and December thirty-first of each year, each owner of severed energy minerals or person designated to remit the tax on behalf of the owners shall file with the secretary of revenue under oath a report of the amount of energy minerals which became subject to the severance tax in the previous quarter and the amount of tax due under the provisions of this chapter and shall remit with such report the amount of tax thereof shown to be due. Any report made shall be on forms and in accordance with rules promulgated by the secretary of revenue pursuant to chapter 1-26. A violation of this section is a Class 1 misdemeanor.

Source: SL 1977, ch 93, § 2; SL 1978, ch 81, § 9; SL 1987, ch 82, § 17; SL 1992, ch 158, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39A-7 Severance tax in lieu of taxes other than sales, use, and property taxes.

10-39A-7. Severance tax in lieu of taxes other than sales, use, and property taxes. This tax is in lieu of the tax provided in § 10-39-24 and in lieu of all other occupational, excise, income, privilege, franchise taxes, and any other mineral taxes levied by the State of South Dakota, but is not in lieu of sales, use, and property taxes.

Source: SL 1977, ch 93, § 1; SL 2008, ch 37, § 98.



§ 10-39A-8 Division of tax proceeds between county and state.

10-39A-8. Division of tax proceeds between county and state. All taxes, interest and penalties imposed and collected by the secretary of revenue under this chapter shall be distributed as follows:

(1) One-half shall be returned to the county in which the energy minerals or mineral products were severed;

(2) One-half share shall be paid into the state treasury and credited to the general fund.
Source: SL 1978, ch 81, §§ 11, 12; SL 1979, ch 77, §§ 4, 5; SL 1981, ch 96; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 28, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39A-8.1 , 10-39A-8.2. Repealed.

10-39A-8.1, 10-39A-8.2. Repealed by SL 2007, ch 28, §§ 2, 3.



§ 10-39A-9 Vouchers and warrants for payments to counties.

10-39A-9. Vouchers and warrants for payments to counties. Funds paid to counties under this chapter shall be paid out on warrants drawn by the state auditor on vouchers approved by the director of the Office of Economic Development or his designee.

Source: SL 1978, ch 81, § 13; SL 1979, ch 77, § 2.



§ 10-39A-10 County trust and agency account--Purposes for which proceeds used by counties.

10-39A-10. County trust and agency account--Purposes for which proceeds used by counties. Upon receipt of any funds paid to a county under the provisions of this chapter, the county treasurer shall deposit the funds in a trust and agency account. The county auditor shall at the direction of the board of county commissioners, allocate the funds to be distributed by the county treasurer for school and road purposes to offset social, economic, or physical impacts, either direct or indirect, resulting from energy development or production in the county.

Source: SL 1978, ch 81, § 14; SL 1979, ch 77, § 3.



§ 10-39A-11 Prepayment of county share of tax.

10-39A-11. Prepayment of county share of tax. Any person or corporation intending to mine or extract minerals may, upon the request of the board of county commissioners of the county in which the mine or extraction of minerals is to occur, prepay an amount equal to five times the county share of the estimated severance tax which would be due the year the mine or mineral extraction facility is at peak production.

Source: SL 1980, ch 88, § 1.



§ 10-39A-12 Prepayment to be voluntary--Compulsion as malfeasance.

10-39A-12. Prepayment to be voluntary--Compulsion as malfeasance. Nothing in §§ 10-39A-11 to 10-39A-14, inclusive, obligates any person or corporation to prepay a severance tax except under voluntary agreement. Any action by a county commissioner or any other public official to compel involuntary prepayment of severance tax constitutes malfeasance of office.

Source: SL 1980, ch 88, § 2; SL 2008, ch 37, § 100.



§ 10-39A-13 Prepayment limited to county portion of tax.

10-39A-13. Prepayment limited to county portion of tax. No agreement for prepayment of severance tax may involve funds other than those to be returned to a county under the provisions of subdivision 10-39A-8(1).

Source: SL 1980, ch 88, § 2; SL 2008, ch 37, § 101.



§ 10-39A-14 Computation of tax due--Credit for tax prepaid.

10-39A-14. Computation of tax due--Credit for tax prepaid. If a mineral subject to the severance tax is mined or extracted, the severance tax obligation shall be computed, in accordance with this chapter except that the prepaid severance tax shall be credited against the county share of the severance tax pursuant to subdivision 10-39A-8(1) which the person or corporation would have paid without a prepayment agreement. The tax credit shall cease when the amount of prepaid severance tax is equal to the county apportionment of severance tax due without a prepayment agreement.

Source: SL 1980, ch 88, § 3.



§ 10-39A-16 Action by secretary for collection of delinquent taxes--Exemption from execution.

10-39A-16. Action by secretary for collection of delinquent taxes--Exemption from execution. All delinquent taxes imposed by this chapter shall constitute a debt due to the State of South Dakota and may be collected by action brought by the secretary in the name of the state against the delinquent tax debtor in any court of competent jurisdiction. No exemptions from the execution of a judgment so obtained may be permitted except those made absolute by the exemption laws of this state.

Source: SL 1982, ch 100, § 2.



§ 10-39A-17 Repealed.

10-39A-17. Repealed by SL 2017, ch 66, § 5.



§ 10-39A-18 Inspection of books and records--Authority of secretary--Violation as misdemeanor.

10-39A-18. Inspection of books and records--Authority of secretary--Violation as misdemeanor. The secretary may inspect or examine any books, waybills, inventories, correspondence, and memoranda relating to or used in the transaction of the business of a person subject to the tax imposed by this chapter. It is a Class 1 misdemeanor for any person having charge, control, or possession of those papers, books, or records to neglect or refuse the secretary full and free access to any books, papers, or records that he requires for the purposes of this chapter.

Source: SL 1982, ch 100, § 4.



§ 10-39A-19 Inspection of books and records--Authority of county commissioner--Violation as misdemeanor.

10-39A-19. Inspection of books and records--Authority of county commissioner--Violation as misdemeanor. The board of county commissioners of the affected county may inspect or examine any books, waybills, inventories, correspondence, and memoranda relating to or used in the transaction of the business of a person subject to the tax imposed by this chapter and severing energy minerals within that county. It is a Class 1 misdemeanor for any person having charge, control, or possession of those papers, books, or records to neglect or refuse the board full and free access to any books, papers, or records that it requires pursuant to this section.

Source: SL 1982, ch 100, § 4A.



§ 10-39A-20 False statement under oath as perjury.

10-39A-20. False statement under oath as perjury. Any person, required by this chapter to make or file a statement or to verify it under oath, who intentionally makes or verifies under oath a false statement is guilty of perjury with punishment, upon conviction, as provided by law.

Source: SL 1982, ch 100, § 5.



§ 10-39A-21 Repealed.

10-39A-21. Repealed by SL 1992, ch 158, § 4.






Chapter 39B - Conservation Tax On Severance Of Energy Minerals

§ 10-39B-1 Legislative findings.

10-39B-1. Legislative findings. The Legislature finds that:

(1) Exploration for and development of energy minerals in this state may from time to time require the expenditure of state funds in the administration of the rules and statutes; and

(2) The State of South Dakota should be compensated for those reasonable costs incurred in carrying out the duties as set forth in chapters 45-9, 45-6B, and 45-6D.
Source: SL 1983, ch 313, § 1; SL 2009, ch 13, § 6.



§ 10-39B-2 Imposition of tax--Rate--Payment--Disposition--Collection.

10-39B-2. Imposition of tax--Rate--Payment--Disposition--Collection. There is imposed on the severance of energy minerals in this state an excise tax, to be known as a conservation tax, equal to two and four-tenths mills of the taxable value of any energy minerals severed and saved. The tax shall be paid by the operator as defined in subdivision 10-39A-1.1(3). An operator may not pass the tax on to the owner of the energy minerals. The tax provided for in this chapter shall be placed in the environment and natural resources fee fund established pursuant to § 1-40-30 and collected in accordance with chapter 10-39A except that §§ 10-39A-1, 10-39A-3, and 10-39A-7 to 10-39A-14, inclusive, do not apply to the tax imposed by this chapter. The tax collected from the production of oil or gas may be used to carry out the duties as set forth in chapter 45-9. The tax collected from the production of coal or uranium may be used to carry out the duties as set forth in chapters 45-6B and 45-6D.

Source: SL 1983, ch 313, § 2; SL 1984, ch 80; SL 1994, ch 23, § 3; SL 2009, ch 13, § 7.






Chapter 40 - Imposition And Amount Of Inheritance Tax [Repealed]

§ 10-40-1 to 10-40-23.5. Repealed.

10-40-1 to 10-40-23.5. Repealed by SL 2014, ch 59, §§ 1, 2.



§ 10-40-24 Repealed.

10-40-24. Repealed by SL 1979, ch 80.



§ 10-40-25 to 10-40-28. Repealed.

10-40-25 to 10-40-28. Repealed by SL 2014, ch 59, § 2.






Chapter 40A - Estate Tax [Repealed]

§ 10-40A-1 to 10-40A-3. Repealed.

10-40A-1 to 10-40A-3. Repealed by SL 2014, ch 59, §§ 3, 4.



§ 10-40A-4 Repealed.

10-40A-4. Repealed by SL 2002, ch 100, § 16.



§ 10-40A-5 to 10-40A-13. Repealed.

10-40A-5 to 10-40A-13. Repealed by SL 2014, ch 59, § 4.






Chapter 41 - Administration And Collection Of Inheritance Tax [Repealed]

§ 10-41-1 to 10-41-6. Repealed.

10-41-1 to 10-41-6. Repealed by SL 2014, ch 59, § 5.



§ 10-41-7 Repealed.

10-41-7. Repealed by SL 1983, ch 80, § 3.



§ 10-41-8 to 10-41-34. Repealed.

10-41-8 to 10-41-34. Repealed by SL 2014, ch 59, § 5.



§ 10-41-35 Repealed.

10-41-35. Repealed by SL 1974, ch 55, § 50.



§ 10-41-36 to 10-41-46. Repealed.

10-41-36 to 10-41-46. Repealed by SL 2014, ch 59, § 5.



§ 10-41-47 to 10-41-49. Repealed.

10-41-47 to 10-41-49. Repealed by SL 1992, ch 88, §§ 4 to 4B.



§ 10-41-50 to 10-41-72. Repealed.

10-41-50 to 10-41-72. Repealed by SL 2014, ch 59, § 5.



§ 10-41-73 Repealed.

10-41-73. Repealed by SL 2002, ch 222, § 1.



§ 10-41-74 Repealed.

10-41-74. Repealed by SL 1992, ch 88, § 5.



§ 10-41-75 Repealed.

10-41-75. Repealed by SL 1972, ch 65, § 1.



§ 10-41-76 to 10-41-85. Repealed.

10-41-76 to 10-41-85. Repealed by SL 2014, ch 59, § 5.



§ 10-41-86 to 10-41-89. Repealed.

10-41-86 to 10-41-89. Repealed by SL 2002, ch 222, §§ 2 to 5.






Chapter 42 - Transient Farmer Tax [Repealed]

CHAPTER 10-42

TRANSIENT FARMER TAX [REPEALED]

[Repealed by SL 1982, ch 86, § 30; SL 1989, ch 30, § 28; SL 1992, ch 89]



Chapter 43 - Income Tax On Banks And Financial Corporations

§ 10-43-1 Definition of terms.

10-43-1. Definition of terms. Terms used in this chapter mean:

(1) "Corporation," joint stock companies, limited partnerships, limited liability companies, and associations organized for pecuniary profit;

(a) "Domestic corporation," any corporation organized under the laws of this state;

(b) "Foreign corporation," any corporation other than a domestic corporation;

(1A) "Credit card bank," any financial institution that is subject to the tax imposed by this chapter that:

(a) Derives the majority of its income apportioned to this state from the use of credit cards, including income derived from fees, transactional costs, interest, and penalties, and also has total assets over ten billion dollars; or

(b) Was subject to the tax imposed by this chapter before July 1, 2013, and ninety-five percent of its tax receipts were historically distributed to the state general fund pursuant to § 10-43-76 before July 1, 2013.

(2) "Depository," any bank with deposits insured under the Federal Deposit Insurance Act, any institution with accounts insured by the federal savings and loan insurance corporation, or any thrift or home financing institution which is a member of a federal home loan bank; any other bank or thrift institution, incorporated or organized under the laws of any state, which is engaged in the business of receiving deposits; or any company, organized or created under the laws of a foreign country, which maintains or owns a branch or subsidiary in the United States receiving deposits;

(3) "Dividend," any distribution made by a corporation out of its earnings or profits to its shareholders or members, whether in cash or in other property of the corporation;

(4) "Financial institution," any banking institution, production credit association, or savings and loan association organized under the laws of the United States and located or doing business in this state; any bank, savings and loan association, mutual saving bank, or trust company, organized under the laws of this state or of any other state, district, territory, or country, doing business within this state; any person licensed in this state pursuant to chapter 54-4, the installment repayment small loan and consumer finance law; and any person in the business of buying loans, notes, or other evidences of debt except those persons registered as broker-dealers pursuant to chapter 47-31B; and persons in the business of making installment repayment and open-end loans which may be unsecured or secured by real or personal property, which loans are in an aggregate amount exceeding five hundred dollars, which are repaid in two or more installment payments or one lump sum payment extending over a time exceeding thirty days from the day the loan was made except where the loan is made by the person selling the property, incidental to the sale of the property and where the seller is primarily in the business of selling such real or personal property or except where the loan is made to a related corporation and the primary business of these related corporations is the production and sale of tangible personal property or where the loan is made in the form of an advance to secure the production of equipment to be obtained by the lender or to finance a joint venture between the lender and others which has been formed to produce and sell tangible personal property;

(5) "Fiscal year," an accounting period of twelve months, ending on the last day of any month other than December;

(6) "Foreign country," any jurisdiction other than one embraced within the United States. "United States," when used in a geographical sense, includes the states, the District of Columbia, and the possessions of the United States;

(7) "Income year," the calendar year or the fiscal year upon which the net income is computed;

(8) "Individual," a natural person;

(9) "Paid," for the purposes of the deductions means paid or accrued or paid or incurred, and the terms paid or incurred and paid or accrued are construed according to the accounting method used for computing net income; received, for the purpose of the computation of net income means received or accrued, and the term received or accrued is construed according to the accounting method used for computing net income;

(10) "Person," includes individuals, firms, associations, limited liability companies, corporations, estates, fiduciaries, and all entities from which income tax may be due. In no event shall a pass-through entity owned in whole or in part, directly or indirectly, by a financial institution subject to tax under this chapter, and formed primarily to facilitate the securitization of assets, be treated as a person for the purpose of subdivision 10-43-1(4);

(11) "Related corporation," a corporation associated with another as its parent or subsidiary, or in a brother-sister relation;

(12) "Taxable income," all net income;

(13) "Taxpayer," includes any person, corporation, or fiduciary who is subject to a tax imposed by this chapter;

(14) "Tax year," the calendar year, or the fiscal year ending during a calendar year, used for computing net income.
Source: SDC 1939, § 57.2601; SL 1939, ch 263, §§ 1, 2; SDC Supp 1960, §§ 57.30A01, 57.30A02; SL 1977, ch 96, §§ 1, 20, 21; SL 1982, ch 106; SL 1984, ch 83; SL 1989, ch 30, § 31; SL 1994, ch 91; SL 2000, ch 58, § 2; SL 2003, ch 59, § 1; SL 2004, ch 278, § 58; SL 2013, ch 53, § 1; SL 2016, ch 62, § 1.



§ 10-43-2 Tax imposed on financial institutions.

10-43-2. Tax imposed on financial institutions. An annual tax is hereby imposed on each financial institution doing business in this state or licensed to do business in this state during any part of its tax year.

Source: SL 1939, ch 263, §§ 3, 4; SDC Supp 1960, §§ 57.30A03, 57.30A04; SDCL § 10-43-3; SL 1977, ch 96, § 2; SL 2016, ch 62, § 2.



§ 10-43-2.1 Repealed.

10-43-2.1. Repealed by SL 2016, ch 62, § 3.



§ 10-43-3 Repealed.

10-43-3. Repealed by SL 1977, ch 96, § 20.



§ 10-43-4 Time of liability for tax--Rate of tax--Minimum.

10-43-4. Time of liability for tax--Rate of tax--Minimum. The liability for the tax imposed by this chapter shall arise upon the first day of each tax year and shall be based upon the net income assignable to this state at the rate of six percent on net income of four hundred million dollars or less; at the rate of five percent on net income exceeding four hundred million dollars but equal to or less than four hundred twenty-five million dollars; at the rate of four percent on the net income exceeding four hundred twenty-five million dollars but equal to or less than four hundred fifty million dollars; at the rate of three percent on the net income exceeding four hundred fifty million dollars but equal to or less than four hundred seventy-five million dollars; at the rate of two percent on the net income exceeding four hundred seventy-five million dollars but equal to or less than five hundred million dollars; at the rate of one percent on the net income exceeding five hundred million dollars but equal to or less than six hundred million dollars; at the rate of one-half of one percent on the net income exceeding six hundred million dollars but equal to or less than one billion two hundred million dollars; and at the rate of one-quarter of one percent on the net income exceeding one billion two hundred million dollars. The tax payable under this section may be no less than two hundred dollars.

Source: SL 1939, ch 263, §§ 5, 8; SL 1941, ch 356, § 1; SL 1943, ch 300; SL 1957, ch 467; SDC Supp 1960, §§ 57.30A05, 57.30A08; SL 1969, ch 266, § 1; SL 1976, ch 96, § 1; SL 1977, ch 97; SL 1979, ch 82, § 1; SL 1991, ch 97; SL 2000, ch 58, § 1; SL 2016, ch 62, § 4.



§ 10-43-5 Income tax in lieu of other taxes.

10-43-5. Income tax in lieu of other taxes. The tax referred to in this chapter is in lieu of all other taxes, state, county, and local, except taxes upon the institutions' real property, taxes upon the institutions' leased sites, taxes upon tangible personal property and products transferred electronically not normally used in extension of credit or acceptance of deposits and the retail sales tax or the use tax on tangible personal property and any product transferred electronically. However, tangible personal property and any product transferred electronically acquired by the financial institution through a foreclosure proceeding are exempt from such other taxes.

Source: SL 1939, ch 263, §§ 8, 10; SL 1943, ch 300; SDC Supp 1960, §§ 57.30A08, 57.30A10; SL 1977, ch 96, § 3; SL 1983, ch 356, § 6; SL 2008, ch 37, § 102; SL 2008, ch 51, § 68; SL 2016, ch 62, § 5.



§ 10-43-6 to 10-43-10. Repealed.

10-43-6 to 10-43-10. Repealed by SL 1977, ch 96, § 20.



§ 10-43-10.1 Net income defined.

10-43-10.1. Net income defined. Net income, in the case of a financial institution, is taxable income as defined in the United States Internal Revenue Code, as defined by § 10-1-47, and reportable for federal income tax purposes for the taxable year, but subject to the adjustments as provided in §§ 10-43-10.2 and 10-43-10.3. If a financial institution has elected to file its federal tax return pursuant to 26 USC § 1362(a) of the United States Internal Revenue Code, as defined by § 10-1-47, net income shall be computed in the same manner and in the same amount as if that institution had continued to file its federal tax return without making the election and the financial institution shall continue to be treated as a separate corporation for the purposes of this chapter. If a financial institution is organized as a limited liability company, the limited liability company shall be treated as a separate corporation for the purpose of this chapter.

Source: SL 1977, ch 96, § 4; SL 1978, ch 83, § 5; SL 1979, ch 82, § 3; SL 1981, ch 98; SL 1982, ch 95, § 3; SL 1983, ch 82, § 1; SL 1984, ch 70, § 1; SL 1985, ch 83, § 1; SL 1986, ch 98, § 1; SL 1987, ch 95; SL 1988, ch 103, § 1; SL 1989, ch 101, § 1; SL 1990, ch 83, § 1; SL 1991, ch 98, § 1; SL 1992, ch 68, § 1; SL 1993, ch 95, § 1; SL 1994, ch 92, § 1; SL 1995, ch 65, § 1; SL 1996, ch 79, § 1; SL 1997, ch 64, § 1; SL 1997, ch 65, § 1; SL 1998, ch 68, § 1; SL 1999, ch 56, § 1; SL 2000, ch 59, § 1; SL 2001, ch 53, § 1; SL 2002, ch 59, § 1; SL 2003, ch 60, § 1; SL 2004, ch 90, § 1; SL 2004, ch 289, § 3; SL 2005, ch 67, § 1; SL 2006, ch 45, § 1; SL 2007, ch 54, § 1; SL 2008, ch 46, § 3; SL 2009, ch 39, § 9; SL 2010, ch 45, § 9; SL 2011, ch 48, § 9; SL 2012, ch 59, § 9; SL 2013, ch 42, § 9; SL 2014, ch 54, § 9; SL 2015, ch 62, § 9; SL 2016, ch 54, § 10.



§ 10-43-10.2 Additions to taxable income.

10-43-10.2. Additions to taxable income. Added to taxable income are:

(1) Interest or dividend income derived from obligations or securities of states or political subdivisions or authorities thereof not included in taxable income as determined under the Internal Revenue Code;

(2) All income taxes paid or accrued, as the case may be, during the tax year under the provisions of chapter 10-43 or under the provisions of any income tax, or franchise or privilege taxes measured by income levied by any other state or political subdivision to the extent that such taxes were deducted to determine federal taxable income;

(3) Bad debt deductions in excess of credits actually ascertained to be worthless and charged off within the tax year;

(4) Any amount subsequently received on account of a bad debt previously charged off as a deduction for tax purposes;

(5) Any amount received as a refund of federal income taxes during the tax year if that amount was previously deducted in determining net income;

(6) Dividends received from other corporations to the extent that such dividends have been deducted from net income as determined under the Internal Revenue Code; and

(7) Any capital loss from liquidating sales within the twelve-month period beginning on the date on which a financial institution adopts a plan of complete liquidation if all of the assets of the financial institution are distributed in complete liquidation less assets retained to meet claims within the twelve-month period, or from the distribution of property in complete liquidation of the financial institution which is subject to federal corporate income taxes pursuant to § 336 of the Internal Revenue Code.
Source: SL 1977, ch 96, § 4(1); SL 1978, ch 83, § 1; SL 1987, ch 96, §§ 1, 5; SL 2014, ch 60, § 1, eff. Jan. 1, 2015.



§ 10-43-10.3 Subtractions from taxable income.

10-43-10.3. Subtractions from taxable income. Subtracted from taxable income are:

(1) Dividends received from financial institutions subject to taxation under this chapter to the extent such dividends were included in taxable income as determined under the Internal Revenue Code;

(2) Taxes imposed upon the financial institution within the tax year, under the Internal Revenue Code excluding any taxes imposed under 26 USC § 1374 and 26 USC § 1375;

(3) Any interest expense described in §§ 291(e)(1)(B) and 265(b) of the Internal Revenue Code, which interest expense shall be deductible;

(4) Any capital gain from liquidating sales within the twelve-month period beginning on the date on which a financial institution adopts a plan of complete liquidation if all of the assets of the financial institution are distributed in complete liquidation less assets retained to meet claims within the twelve-month period, or from the distribution of property in complete liquidation of the financial institution which is subject to federal corporate income taxes pursuant to § 336 of the Internal Revenue Code;

(5) Any adjustment to taxable income due to a change in the method used to compute the federal bad debt deduction where the adjustment has already been included in taxable income for purposes of the tax imposed by this chapter;

(6) For those financial institutions making an election pursuant to 26 USC § 1362(a) of the United States Internal Revenue Code, as defined by § 10-1-47, imputed federal income taxes in an amount equal to the taxes that would have been paid on net income as defined in § 10-43-10.1 had the financial institution continued to file its federal tax return without making an election to file pursuant to 26 USC § 1362(a); and

(7) For those financial institutions organized as limited liability companies, imputed federal income taxes in an amount equal to the taxes that would have been paid on net income as defined in § 10-43-10.1 had the financial institution elected to file as a subchapter C corporation under the Internal Revenue Code.
Source: SL 1977, ch 96, § 4 (2); SL 1978, ch 83, § 2; SL 1985, ch 84; SL 1987, ch 96, §§ 2-4; SL 1988, ch 104; SL 1997, ch 64, § 2; SL 2004, ch 289, § 4; SL 2014, ch 60, § 2, eff. Jan. 1, 2015; SL 2015, ch 62, § 11; SL 2016, ch 54, § 11; SL 2016, ch 62, § 6.



§ 10-43-10.4 Carryback of net operating losses not deductible.

10-43-10.4. Carryback of net operating losses not deductible. No carryback of net operating losses may be deducted from net income for state tax purposes.

Source: SL 1982, ch 108; SL 2014, ch 60, § 3, eff. Jan. 1, 2015; SL 2016, ch 62, § 7.



§ 10-43-10.5 Carryforward of net operating losses deductible.

10-43-10.5. Carryforward of net operating losses deductible. A deduction may be made for a carryforward of a net operating loss. The deduction is limited to the seven tax years immediately following the tax year of the loss. Net income may not be less than zero prior to making the adjustments provided for in §§ 10-43-10.2 and 10-43-10.3 because of a deduction taken for losses not incurred during the tax year for which the return is being filed.

The provisions of this section only apply to net operating losses incurred on or after January 1, 2015.

Source: SL 2014, ch 60, § 4, eff. Jan. 1, 2015; SL 2016, ch 62, § 8.



§ 10-43-11 Repealed.

10-43-11. Repealed by SL 1978, ch 83, § 3.



§ 10-43-12 to 10-43-22. Repealed.

10-43-12 to 10-43-22. Repealed by SL 1977, ch 96, § 20.



§ 10-43-22.1 Tax limited to income from business within state--Formula for net income apportionment.

10-43-22.1. Tax limited to income from business within state--Formula for net income apportionment. Financial institutions engaged in business within and without the state shall be taxed only on such business as is properly apportioned to this state. All net income shall be apportioned to this state by multiplying the net income by a fraction, the numerator of which is the property factor, plus the payroll factor plus the receipts factor, the denominator of which is three.

Source: SL 1935, ch 205, § 15-a; SDC 1939, § 57.2707; SDCL, § 10-43-22; SL 1977, ch 96, § 5.



§ 10-43-23 Repealed.

10-43-23. Repealed by SL 1977, ch 96, § 20.



§ 10-43-23.1 Property factor.

10-43-23.1. Property factor. The property factor used in § 10-43-22.1 is a fraction, the numerator of which is the average value of the financial institution's real and tangible property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the financial institution's real and tangible personal property owned or rented and used everywhere during the tax period.

Source: SL 1977, ch 96, § 6; SL 2014, ch 61, § 1, eff. Jan. 1, 2015.



§ 10-43-23.2 Valuation of property owned or rented--Net annual rental rate.

10-43-23.2. Valuation of property owned or rented--Net annual rental rate. Property owned by the financial institution is valued at its original cost. Property rented by the financial institution is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental received by the financial institution from subrentals.

Source: SL 1977, ch 96, § 7.



§ 10-43-23.3 Average value determination.

10-43-23.3. Average value determination. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period if reasonably required to reflect properly the average value of the financial institution's property.

Source: SL 1977, ch 96, § 8.



§ 10-43-24 Repealed.

10-43-24. Repealed by SL 1977, ch 96, § 20.



§ 10-43-24.1 Payroll factor.

10-43-24.1. Payroll factor. The payroll factor used in § 10-43-22.1 is a fraction, the numerator of which is the total amount paid in this state during the tax period by the financial institution for compensation, and the denominator of which is the total compensation paid everywhere during the tax period. Compensation does not include any payment to any independent contractor or any other person not classified as an employee.

Source: SL 1977, ch 96, § 9; SL 2014, ch 61, § 2, eff. Jan. 1, 2015; SL 2016, ch 62, § 9.



§ 10-43-24.2 Compensation paid in state.

10-43-24.2. Compensation paid in state. Compensation is paid in this state if:

(1) The individual's service is performed entirely within this state;

(2) The individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(3) Some of the individual's service is performed in the state and:

(a) The base of operations, or if there is no base of operations, the place from which the individual's service is directed or controlled, is in this state; or

(b) The base of operations or place from which the individual's service is directed or controlled is not in any state in which some part of the individual's service is performed, but the individual's residence is in this state.
Source: SL 1977, ch 96, § 10 (1), (2); SL 2014, ch 61, § 3, eff. Jan. 1, 2015.



§ 10-43-24.3 Repealed.

10-43-24.3. Repealed by SL 2014, ch 61, § 4, eff. Jan. 1, 2015.



§ 10-43-25 Repealed.

10-43-25. Repealed by SL 1977, ch 96, § 20.



§ 10-43-25.1 Receipts factor.

10-43-25.1. Receipts factor. The receipts factor used in § 10-43-22.1 is a fraction, the numerator of which is the total receipts of the financial institution in the state during the tax period, and the denominator of which is the total receipts of the financial institution everywhere during the tax period.

Source: SL 1977, ch 96, § 11; SL 2014, ch 61, § 5, eff. Jan. 1, 2015.



§ 10-43-25.2 Interest, fees, and penalties in nature of interest, discount, and net gain from loans included in numerator.

10-43-25.2. Interest, fees, and penalties in nature of interest, discount, and net gain from loans included in numerator. Interest, fees and penalties in the nature of interest, discount, and net gain from loans, including federal funds sold and acceptances, and other installment obligations shall be included in the numerator specified in § 10-43-25.1 as follows:

(1) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans secured by real property if the property is located within this state. If the property is located both within this state and one or more other states, the receipts described in this subdivision are included in the numerator of the receipts factor if more than fifty percent of the fair market value of the real property is located within this state. If more than fifty percent of the fair market value of the real property is not located within any one state, the receipts described in this subdivision shall be included in the numerator of the receipts factor if the borrower's billing address is located in this state;

(2) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans not secured by real property if the borrower's billing address is located in this state;

(3) The numerator of the receipts factor includes net gains (but not less than zero) from the sale of loans secured by real property multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subdivision (1) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property;

(4) The numerator of the receipts factor includes net gains (but not less than zero) from the sale of loans not secured by real property multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subdivision (2) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property;

(5) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, such as annual fees, if the billing address of the card holder is in this state; and

(6) The numerator of the receipts factor includes net gains (but not less than zero) from the sale of credit card receivables multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subdivision (5) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to card holders.
Source: SL 1977, ch 96, § 12; SL 2014, ch 61, § 6, eff. Jan. 1, 2015.



§ 10-43-25.3 Fees, commissions, service charges, and other receipts included in numerator.

10-43-25.3. Fees, commissions, service charges, and other receipts included in numerator. Fees, other than those described in § 10-43-25.2, commissions, service charges, and other receipts from the rendering of financial or fiduciary services shall be included in the numerator specified in § 10-43-25.1 if the service is principally performed in South Dakota unless the fees, commissions, service charges, and other receipts are affiliated service income as provided in § 10-43-25.8.

Source: SL 1977, ch 96, § 13; SL 1996, ch 80, § 1; SL 2014, ch 61, § 7, eff. Jan. 1, 2015.



§ 10-43-25.4 Rental property receipts included in numerator.

10-43-25.4. Rental property receipts included in numerator. Receipts from the rental of real or tangible personal property shall be included in the numerator specified in § 10-43-25.1 if the property is principally located in South Dakota.

Source: SL 1977, ch 96, § 14; SL 2014, ch 61, § 8, eff. Jan. 1, 2015.



§ 10-43-25.5 Interest, dividends, and net gains from securities transactions included in numerator.

10-43-25.5. Interest, dividends, and net gains from securities transactions included in numerator. Interest, dividends, and net gains from transactions in securities, including stocks, bonds, and all other money markets instruments, shall be included in the numerator specified in § 10-43-25.1 if the financial institution's principal place of business is in South Dakota.

Source: SL 1977, ch 96, § 15; SL 2014, ch 61, § 9, eff. Jan. 1, 2015.



§ 10-43-25.6 Receipts from securities used to maintain reserves against deposits included in numerator.

10-43-25.6. Receipts from securities used to maintain reserves against deposits included in numerator. Notwithstanding the provisions of § 10-43-25.5, receipts from securities used to maintain reserves against deposits to meet federal and state reserve requirements shall be included in the numerator specified in § 10-43-25.1 based on the ratio that the deposits in South Dakota bear to total deposits everywhere during the tax period.

Source: SL 1977, ch 96, § 15 (1); SL 2014, ch 61, § 10, eff. Jan. 1, 2015.



§ 10-43-25.7 Receipts from securities held or pledged for public or trust funds included in numerator.

10-43-25.7. Receipts from securities held or pledged for public or trust funds included in numerator. Receipts from securities owned by a financial institution but held or pledged to secure public or trust funds shall be included in the numerator specified in § 10-43-25.1 if the financial institution's office where the deposits are maintained is in South Dakota.

Source: SL 1977, ch 96, §§ 15 (2), 20; SL 2014, ch 61, § 11, eff. Jan. 1, 2015.



§ 10-43-25.8 Affiliated service income included in numerator.

10-43-25.8. Affiliated service income included in numerator. Affiliated service income shall be included in the numerator specified in § 10-43-25.1 only if the income relates to:

(1) Loans secured primarily by real property or tangible personal property located in this state;

(2) Loans made to customers located in this state, which are not secured by real property or tangible personal property; or

(3) Credit card receivables from customers in this state.
Source: SL 1996, ch 80, § 2; SL 2014, ch 61, § 12, eff. Jan. 1, 2015.



§ 10-43-25.9 Affiliated service income defined.

10-43-25.9. Affiliated service income defined. For the purposes of §§ 10-43-25.3 and 10-43-25.8, affiliated service income means fees, commissions, service charges, and other receipts from the production or servicing of loans or credit card receivables by a nondepository financial institution for another nondepository financial institution, if each nondepository financial institution is in the same affiliated group for purposes of filing a consolidated federal corporate income tax return.

Source: SL 1996, ch 80, § 3; SL 2014, ch 61, § 13, eff. Jan. 1, 2015.



§ 10-43-26 to 10-43-29. Repealed.

10-43-26 to 10-43-29. Repealed by SL 1977, ch 96, § 20.



§ 10-43-29.1 Alternative apportionment methods.

10-43-29.1. Alternative apportionment methods. If the apportionment methods included in §§ 10-43-22.1 to 10-43-25.9, inclusive, do not fairly represent the financial institution's net income in this state, the financial institution may petition for, or the secretary may require with respect to all or any part of the taxpayer's business activity:

(1) Separate accounting;

(2) The exclusion of any one or more of the factors;

(3) The inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(4) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's taxable income.

The secretary shall promulgate rules pursuant to chapter 1-26 within six months of any decision to use any of the alternative apportionment methods provided under this section.

Source: SL 1935, ch 205, § 15-a; SDC 1939, § 57.2707; SDCL § 10-43-29; SL 1977, ch 96, § 16; SL 1987, ch 82, § 19; SL 2013, ch 54, § 1; SL 2013, ch 55, § 1.



§ 10-43-30 Time for filing annual return and paying tax--Penalty and interest for delinquency.

10-43-30. Time for filing annual return and paying tax--Penalty and interest for delinquency. Each taxpayer shall file a return for the tax year, and pay any tax imposed by this chapter, within fifteen days after the taxpayer's federal income tax return is due.

Any return not filed by the due date or tax not paid by the due date is delinquent and bears penalty and interest as provided in § 10-59-6.

Source: SDC 1939, § 57.2701; SL 1977, ch 96, § 17; SL 1983, ch 80, § 1; SL 1985, ch 85; SL 1988, ch 105; SL 1993, ch 96, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 50, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2016, ch 62, § 10.



§ 10-43-30.1 Extension of time to file return_Conditions--Interest.

10-43-30.1. Extension of time to file return--Conditions--Interest. Any taxpayer shall receive an extension of time to file the return required by this chapter to a day not later than six months from the day the return was originally due, if the taxpayer:

(1) Files for an extension of time to file the taxpayer's federal income tax return;

(2) Files a copy of the federal income tax return extension request with the Department of Revenue on or before the day the return was originally due; and

(3) Makes a reasonable estimate of the amount of tax due and pays that amount with or prior to the request for extension of time to file.

If the time for filing the return is extended at the request of the taxpayer, and the amount of tax due exceeds the reasonable estimate paid pursuant to subdivision (3), interest, but not penalty, shall be added to the difference at the same rate as provided for in § 10-59-6 from the time the return was originally due until the additional taxes due are paid.

Source: SL 1987, ch 97; SL 2008, ch 50, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2016, ch 62, § 11.



§ 10-43-31 , 10-43-32. Repealed.

10-43-31, 10-43-32. Repealed by SL 2016, ch 62, §§ 12, 13.



§ 10-43-33 Repealed.

10-43-33. Repealed by SL 1977, ch 96, § 20.



§ 10-43-34 Final return on dissolution.

10-43-34. Final return on dissolution. Before a corporation may be dissolved and its assets distributed, the corporation shall make a return for any settlement of the tax for any income earned in the income year up to its final date of dissolution.

Source: SL 1935, ch 205, § 15; SDC 1939, § 57.2713; SL 2008, ch 37, § 103; SL 2016, ch 62, § 14.



§ 10-43-35 Repealed.

10-43-35. Repealed by SL 1977, ch 96, § 20.



§ 10-43-36 Consolidated report of related corporations.

10-43-36. Consolidated report of related corporations. Any related corporation required to report under this chapter and owned or controlled either directly or indirectly by another corporation may petition the secretary of revenue, or may be required by the secretary of revenue, to make a consolidated report with related corporations that are required to report under this chapter showing the combined net income, such assets of the corporation as are required for the purpose of this chapter, and such other information as the secretary of revenue may require by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 57.2714; SL 1977, ch 96, § 18; SL 1987, ch 82, § 20; SL 2000, ch 58, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 54, § 2.



§ 10-43-37 Repealed.

10-43-37. Repealed by SL 1978, ch 83, § 4.



§ 10-43-38 to 10-43-42. Repealed.

10-43-38 to 10-43-42. Repealed by SL 1977, ch 96, § 20.



§ 10-43-42.1 Administration of chapter by secretary of revenue--Promulgation of rules.

10-43-42.1. Administration of chapter by secretary of revenue--Promulgation of rules. The provisions of this chapter shall be administered by the secretary of revenue and the secretary may promulgate rules, pursuant to chapter 1-26, concerning:

(1) The procedure for filing tax returns and payment of the tax;

(2) The type of accounting to be used;

(3) The definition and deductibility of net federal income taxes;

(4) The application of the tax and exemptions; and

(5) The records to be retained by the taxpayer.
Source: SL 1977, ch 96, § 19; SL 1987, ch 82, § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2016, ch 62, § 15.



§ 10-43-43 Repealed.

10-43-43. Repealed by SL 1977, ch 96, § 20.



§ 10-43-43.1 Records kept by taxpayers--Inspection by secretary--Out-of-state records.

10-43-43.1. Records kept by taxpayers--Inspection by secretary--Out-of-state records. Each person subject to tax under this chapter shall make and keep for a period of six years after federal taxable income has been finally determined by the United States any records as required by the secretary of revenue or otherwise necessary for the administration of this chapter. The records shall, at all times during business hours of the day, be subject to inspection by the secretary to determine the amount of tax due.

If in the normal conduct of the business, the required records are maintained and kept at an office outside the State of South Dakota, it shall be a sufficient compliance with this section if the records are made available for audit and examination by the Department of Revenue at the office outside of South Dakota.

Source: SL 1976, ch 96, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2016, ch 62, § 16.



§ 10-43-44 , 10-43-45. Repealed.

10-43-44, 10-43-45. Repealed by SL 1977, ch 96, § 20.



§ 10-43-46 False or fraudulent return or information with intent to evade legal requirements as misdemeanor--Civil penalty.

10-43-46. False or fraudulent return or information with intent to evade legal requirements as misdemeanor--Civil penalty. Any person, corporation, or any officer or employee of a corporation, or member or employee of any partnership, who, with intent to evade any of the requirements of this chapter or any lawful requirements of the secretary of revenue pursuant to this chapter, makes a false or fraudulent return or statement or supplies false or fraudulent information is guilty of a Class 1 misdemeanor. In addition, the person, corporation, officer, employee, or member is liable for a civil penalty of not more than five thousand dollars, to be recovered by the attorney general, in the name of the state. The civil penalty is in addition to all other penalties in this chapter.

Source: SDC 1939, § 57.9922; SL 1982, ch 86, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 104; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-47 Repealed.

10-43-47. Repealed by SL 1977, ch 96, § 20.



§ 10-43-48 Repealed.

10-43-48. Repealed by SL 1978, ch 70, § 6.



§ 10-43-49 Repealed.

10-43-49. Repealed by SL 1977, ch 96, § 20.



§ 10-43-50 Repealed.

10-43-50. Repealed by SL 2016, ch 63, § 4.



§ 10-43-50.1 Supplementary return required for taxable income increase due to federal adjustment--Payment of additional tax and interest.

10-43-50.1. Supplementary return required for taxable income increase due to federal adjustment--Payment of additional tax and interest. A taxpayer who has filed a return with the department for a specific tax year and subsequently has a change or correction to the taxpayer's net income, as a result of audit or adjustment by the United States, that increases the taxpayer's taxable income in this state, shall report the change or correction in writing to the secretary. The report shall be in the form of a supplementary return and shall be filed within one hundred twenty days of the final adjustment by the United States. Any additional tax due and applicable interest shall be paid at the time of filing the supplementary return. The provisions of this section apply notwithstanding the limitation period for collection of taxes provided under § 10-59-16.

Source: SL 2016, ch 63, § 1.



§ 10-43-50.2 Supplementary return for taxable income decrease due to federal adjustment--Refund for overpayment.

10-43-50.2. Supplementary return for taxable income decrease due to federal adjustment--Refund for overpayment. A taxpayer who has filed a return with the department for a specific tax year and subsequently has a change or correction to the taxpayer's net income, as a result of audit or adjustment by the United States, that decreases the taxpayer's taxable income in this state, may report the change or correction in writing to the secretary. The report shall be in the form of a supplementary return and shall be filed within one hundred twenty days of the final adjustment by the United States. Any refund for overpayment of tax, penalty, or interest shall be made pursuant to §§ 10-59-22, 10-59-22.1, 10-59-23, and 10-59-24. The provisions of this section apply notwithstanding §§ 10-59-17 and 10-59-19.

No court has jurisdiction of a suit to recover the taxes, penalties, or interest unless the taxpayer seeking the recovery of the tax complies with the provisions of this section.

Source: SL 2016, ch 63, § 2.



§ 10-43-50.3 Failure to file supplementary return--Secretary's determination of additional tax--Interest and penalties.

10-43-50.3. Failure to file supplementary return--Secretary's determination of additional tax--Interest and penalties. If a taxpayer fails to file a supplementary return as required by § 10-43-50.1, the secretary may determine the amount of additional tax due, if any, based on information available to the secretary. The secretary's determination of additional tax due, together with interest and penalty as provided in § 10-59-6, shall be made within six years after the time the supplementary return was due.

The secretary may also impose a penalty of five thousand dollars or ten percent of the additional tax due, whichever is greater, for failure to timely file a supplementary return and pay any additional tax and applicable interest as required by § 10-43-50.1. This penalty is in addition to all other penalties provided by law and shall be deposited in the state general fund.

Source: SL 2016, ch 63, § 3.



§ 10-43-51 , 10-43-51.1. Repealed.

10-43-51, 10-43-51.1. Repealed by SL 2016, ch 63, §§ 5, 6.



§ 10-43-54 Payments credited first to penalty and interest.

10-43-54. Payments credited first to penalty and interest. All payments received must be credited first, to the penalty and interest accrued, and then to the tax due.

Source: SL 1935, ch 205, § 27, subdiv 5; SDC 1939, § 57.2803 (5).



§ 10-43-55 Repealed.

10-43-55. Repealed by SL 2016, ch 63, § 7.



§ 10-43-56 to 10-43-59. Repealed.

10-43-56 to 10-43-59. Repealed by SL 1977, ch 96, § 20.



§ 10-43-60 Repealed.

10-43-60. Repealed by SL 2016, ch 63, § 8.



§ 10-43-61 Repealed.

10-43-61. Repealed by SL 1977, ch 96, § 20.



§ 10-43-62 to 10-43-67. Repealed.

10-43-62 to 10-43-67. Repealed by SL 2016, ch 62, §§ 17 to 22.



§ 10-43-68 Repealed.

10-43-68. Repealed by SL 1977, ch 96, § 20.



§ 10-43-69 to 10-43-72. Repealed.

10-43-69 to 10-43-72. Repealed by SL 2016, ch 62, §§ 23 to 26.



§ 10-43-73 Tax payment as condition precedent to doing business--Injunction against continuation in business by delinquent taxpayer.

10-43-73. Tax payment as condition precedent to doing business--Injunction against continuation in business by delinquent taxpayer. The payment of the tax levied by this chapter is, in addition to all other licenses and taxes imposed by the laws of this state, a condition precedent to the engaging or continuing to engage in a business or occupation within this state. Default in the payment of taxes as provided in this chapter constitutes cause for injunction in any court of competent jurisdiction upon application of the secretary of revenue for an order and judgment restraining and enjoining any delinquent taxpayer from engaging or continuing to engage in an occupation or business within this state.

Source: SDC 1939, § 57.2904; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 115; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-74 Repealed.

10-43-74. Repealed by SL 1982, ch 86, § 32.



§ 10-43-75 Repealed.

10-43-75. Repealed by SL 1977, ch 96, § 20.



§ 10-43-75.1 Repealed.

10-43-75.1. Repealed by SL 2016, ch 62, § 27.



§ 10-43-76 Percentage of proceeds retained by state--Payment of remainder to counties--Branch office remittances kept separate.

10-43-76. Percentage of proceeds retained by state--Payment of remainder to counties--Branch office remittances kept separate. Upon the receipt of the funds referred to in this chapter, the secretary of revenue shall deposit ninety-five percent of the taxes paid by credit card banks and twenty-six and two-thirds percent of all other revenue to the general fund. The secretary of revenue shall remit the remainder, on or before February first of each year, to the county treasurer of the county wherein is situated the bank or financial institution remitting the tax. However, the remittance of tax from all branch banks, branch offices, or branches of other financial institutions subject to this tax shall be separated from the remittance of the parent bank or financial institution and shall be remitted to the county treasurer of the county in which the branch bank, branch office, or financial institution is located.

Source: SL 1957, ch 468; SDC Supp 1960, § 57.30A11; SL 1969, ch 266, § 2; SL 1979, ch 82, § 2; SL 1983, ch 80, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 67, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 53, § 2.



§ 10-43-77 Apportionment of funds among taxing subdivisions.

10-43-77. Apportionment of funds among taxing subdivisions. The county treasurer upon receipt of the funds, remitted to the county pursuant to § 10-43-76, shall apportion and distribute the funds between the taxing subdivisions in the same proportion as the real property taxes levied in each taxing subdivision in the previous year as determined and certified by the secretary of revenue.

Source: SL 1957, ch 468; SDC Supp 1960, § 57.30A11; SL 1978, ch 72, § 5; SL 1991, ch 99; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 68, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2016, ch 62, § 28.



§ 10-43-78 Repealed.

10-43-78. Repealed by SL 2016, ch 62, § 29.



§ 10-43-79 to 10-43-81. Repealed.

10-43-79 to 10-43-81. Repealed by SL 1997, ch 66, §§ 1 to 3.



§ 10-43-82 Repealed.

10-43-82. Repealed by SL 2016, ch 62, § 30.



§ 10-43-83 to 10-43-87. Repealed.

10-43-83 to 10-43-87. Repealed by SL 1997, ch 66, §§ 5 to 10.



§ 10-43-88 Financial institution authorized to engage in trust business.

10-43-88. Financial institution authorized to engage in trust business. For the purpose of this section and §§ 10-43-89 and 10-43-90, financial institution means a financial institution defined in subdivision § 10-43-1(4) but is one which is authorized to engage in the trust business and has not been authorized to accept deposits by the director, comptroller of the currency, or the office of thrift supervision and is not a related corporation of a depository institution subject to the tax imposed by this chapter.

Source: SL 1995, ch 268, § 86; SL 1997, ch 272, § 17.



§ 10-43-89 Tax on financial institutions engaging in trust business.

10-43-89. Tax on financial institutions engaging in trust business. There is hereby imposed an annual minimum tax upon the financial institutions defined in § 10-43-88. This tax is the tax otherwise computed according to chapter 10-43 or the tax provided in § 10-43-90, whichever is greater.

Source: SL 1995, ch 268, § 87.



§ 10-43-90 Determining minimum tax imposed upon financial institutions engaged in the trust business.

10-43-90. Determining minimum tax imposed upon financial institutions engaged in the trust business. If a financial institution as described in § 10-43-88 has been authorized to engage in the trust business in South Dakota for fewer than twelve months, the annual minimum tax is five hundred dollars; for more than twelve months, but fewer than twenty-four months the annual minimum tax is two thousand dollars; for more than twenty-four months, but fewer than thirty-six months the annual minimum tax is five thousand dollars; for thirty-six months, but fewer than forty-eight months the annual minimum tax is ten thousand dollars; and for forty-eight months or more, the annual minimum tax is twenty-five thousand dollars.

Source: SL 1995, ch 268; § 88; SL 1997, ch 272, § 2.



§ 10-43-91 Tax on trustee of extended term trust.

10-43-91. Tax on trustee of extended term trust. Any corporation, limited liability company, partnership, or other business entity which serves as a trustee or co-trustee for an extended term trust, which trust has a situs for state income tax purposes in the State of South Dakota, is subject to the South Dakota income tax on banks and financial corporations as set forth in chapter 10-43 and if the trustee has not been authorized to accept deposits by the South Dakota director of banking, the comptroller of the currency, the Office of Thrift Supervision, or the Federal Deposit Insurance Corporation, the trustee is deemed to be a financial institution as described in § 10-43-88 and is subject to the minimum tax set forth in § 10-43-90.

Source: SL 1997, ch 272, § 4.



§ 10-43-92 Extended term trust defined.

10-43-92. Extended term trust defined. As used in § 10-43-91, the term, extended term trust, means any trust which has no limitation on duration which would require the trust to cease and terminate on a date not later than twenty-one years beyond any life in being. Extended term trusts may not include any trust subject to the Employee Retirement Income Security Act of 1974, as amended and in effect on January 1, 2016.

Source: SL 1997, ch 272, § 3; SL 2016, ch 62, § 31.



§ 10-43-93 Repealed.

10-43-93. Repealed by SL 2009, ch 39, § 13.



§ 10-43-94 Entities exempt from payment of tax.

10-43-94. Entities exempt from payment of tax. The State of South Dakota, any political subdivision of the state, and any quasi-governmental organization created by an executive order of the State of South Dakota and any subsidiary of such organization; any nonprofit United States Treasury Community Development Financial Institution, Small Business Administration Certified Development Company, or Regional Revolving Loan Fund; or any commercial club, chamber of commerce, or industrial development corporation formed pursuant to § 9-12-11 or 9-27-37 is exempt from the payment of this tax.

Source: SL 2005, ch 257, § 7.






Chapter 44 - Insurance Company Premium And Annuity Tax

§ 10-44-1 Definition of terms.

10-44-1. Definition of terms. Terms used in this chapter mean:

(1) "Company," any corporation, association, reciprocal or inter-insurance exchange, and any other organization whatsoever, whether foreign or domestic, transacting business in South Dakota under the insurance laws of this state, as insurer, indemnitor, or surety;

(2) "Consideration for annuity contracts," the gross amount of consideration received by a company during the preceding calendar year for annuity contracts on lives of residents in this state less annuity considerations returned, termination allowances on group annuity contracts and so-called dividends on participating annuity contracts;

(3) "Domestic company," any company organized under the laws of South Dakota;

(4) "Foreign company," any company organized under the laws of a jurisdiction other than South Dakota;

(5) "Premiums," as defined under § 58-11-1, (but not including premiums received for re-insurance and not including any consideration for annuity contracts) upon property or risks, resident or located within this state, less premium refunds, including refunds of deposits to subscribers of reciprocal or inter-insurance exchanges, and so-called dividends on participating policies.
Source: SL 1951, ch 456, § 1; SDC Supp 1960, § 57.35A01; SL 1993, ch 98, § 2; SL 1995, ch 66, § 1.



§ 10-44-1.1 Rules of director of insurance.

10-44-1.1. Rules of director of insurance. The director of the Division of Insurance may make reasonable rules to administer or interpret the provisions of this chapter to include, but not be limited to, definition of terms.

Source: SL 1982, ch 110, § 4.



§ 10-44-2 Tax levied on premiums and consideration for annuities--Time of payment--Overpayment refund or credit--Rates.

10-44-2. Tax levied on premiums and consideration for annuities--Time of payment--Overpayment refund or credit--Rates. Any company doing insurance business in this state shall pay a tax at the rates specified in this section. The tax shall be paid to the Division of Insurance at the time the company files its annual statement, or, if no annual statement is required, then before March first of each year.

If, during the previous year, a company paid more than five thousand dollars in premium taxes in this state, the company shall submit payments equal to one-quarter of the previous year's premium taxes to the Division of Insurance on April thirtieth, July thirty-first, October thirty-first, and January thirty-first. The quarterly payments shall be credited against the amount due from the company at the time the company files its annual statement, or if no annual statement is required, then on March first of each year. The director of the Division of Insurance may waive the requirement in writing for quarterly payments or reduce the amount of deposit if the director finds the requirement would impose an undue premium tax on a company because of a significant decline in sales within the state. If the sum of the quarterly payments exceeds the total taxes due, the director shall credit the overpayment against subsequent amounts due or, if requested in writing at the time the company files its annual statement, refund the overpayment to the company. If the overpayment cannot be credited, there is excess remaining after the credit is taken on the annual statement, or the refund is not requested, the division may refund the amount overpaid by May first of the following year. The rates are:

(1) On each domestic company, two and one-half percent of premiums, except for life insurance policies, other than credit life as defined in chapter 58-19, of a face amount of seven thousand dollars or less, for which the rate is one and one-fourth percent of premiums; and one and one-fourth percent of the consideration for annuity contracts. However, the rate for life insurance, annuities, and court appearance bonds shall be computed as follows:

(a) Two and one-half percent of premiums for a life policy on the first one hundred thousand dollars of annual premium, and eight one-hundredths of a percent for that portion of a policy's annual life premiums exceeding one hundred thousand dollars;

(b) One and one-fourth percent of the consideration for an annuity contract on the first five hundred thousand dollars of consideration, and eight one-hundredths of a percent for that portion of the consideration on an annuity contract exceeding five hundred thousand dollars; and

(c) One percent of premiums for court appearance bonds.

The tax also applies to premiums for insurance written on individuals residing outside this state or property located outside this state if no comparable tax is paid by the direct writing company to any other appropriate taxing authority. However, the tax applies only to premiums for insurance written after July 1, 1980, on individuals residing outside of the United States;

(2) On each foreign company the rate shall be computed as follows:

(a) Two and one-half percent of premiums, except for life insurance policies, other than credit life as defined in chapter 58-19, of a face amount of seven thousand dollars or less, for which the rate is one and one-fourth percent of premiums;

(b) Two and one-half percent of premiums for a life policy on the first one hundred thousand dollars of annual premium, and eight one-hundredths of a percent for the portion of a policy's annual life premiums exceeding one hundred thousand dollars;

(c) One and one-fourth percent of the consideration for an annuity contract on the first five hundred thousand dollars of consideration, and eight one-hundredths of a percent for that portion of the consideration on an annuity contract exceeding five hundred thousand dollars; and

(d) One percent of premiums for court appearance bonds;

(3) On each insurer not licensed or not authorized to do business in this state the rate shall be computed as follows:

(a) Two and one-half percent of premiums, except for life insurance policies, other than credit life as defined in chapter 58-19, of a face amount of seven thousand dollars or less, for which the rate is one and one- fourth percent of premiums;

(b) Two and one-half percent of premiums for a life policy on the first one hundred thousand dollars of annual premium, and eight one-hundredths of a percent for that portion of a policy's annual life premiums exceeding one hundred thousand dollars;

(c) One and one-fourth percent of the consideration for an annuity contract on the first five hundred thousand dollars of consideration, and eight one-hundredths of a percent for that portion of the consideration on an annuity contract exceeding five hundred thousand dollars; and

(d) One percent of premiums for court appearance bonds;

(4) Fourteen dollars for each insurance policy issued or renewed for workers' compensation coverage.

Revenue from subdivision (4) of this section shall be deposited in the insurance operating fund of the state treasury and is dedicated to the Department of Labor and Regulation for purposes of automating the administration of the workers' compensation law and supporting the Workers' Compensation Advisory Council.

Source: SDC 1939, § 57.3510; SL 1939, ch 274; SL 1951, ch 456, § 2; SL 1955, ch 413; SL 1959, ch 210; SDC Supp 1960, § 57.35A02; SL 1966, ch 255; SL 1979, ch 83; SL 1980, ch 92; SL 1981, ch 99; SL 1982, ch 110, § 1; SL 1983, ch 84; SL 1986, ch 99, § 1; SL 1993, ch 97, § 1; SL 1993, ch 98, § 1; SL 1994, ch 93, § 1; SL 2001, ch 54, §§ 1, 8; SL 2002, ch 60, § 1; SL 2003, ch 245, §§ 1, 2; SL 2004, ch 91, § 1; SL 2006, ch 46, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2011, ch 55, § 1.



§ 10-44-2.1 Applicability of tax on premiums and consideration for annuities.

10-44-2.1. Applicability of tax on premiums and consideration for annuities. The provisions of § 10-44-2 and this section shall be retroactive to July 1, 2001, and shall apply to any premium tax for any life insurance policy with an annual premium exceeding one hundred thousand dollars and to any annuity with an annual consideration exceeding five hundred thousand dollars.

Source: SL 2006, ch 46, § 2.



§ 10-44-3 Farm mutual insurers and fraternal benefit societies exempt from tax.

10-44-3. Farm mutual insurers and fraternal benefit societies exempt from tax. Farm mutual insurers organized and operating under chapter 58-35 and fraternal benefit societies organized, licensed, or operating under chapter 58-37A are hereby declared to constitute a distinct and separate classification of insurance companies and shall be exempt from the tax imposed by this chapter.

Source: SL 1951, ch 456, § 3; SDC Supp 1960, § 57.35A03; SL 2007, ch 55, § 1.



§ 10-44-4 Tax credit for principal office or regional home office.

10-44-4. Tax credit for principal office or regional home office. Any insurer subject to payment of tax provided for in § 10-44-2, and which has in this state its principal office, or a regional home office as defined in § 10-44-5, for over one-half the tax year is entitled to the following credits and deductions against such tax:

(1) An amount equal to fifty percent of the tax as determined under § 10-44-2; and

(2) An amount equal to ad valorem taxes or payments made in lieu of taxes paid by such insurer, whether direct or in the form of rent, on that proportion of the premises occupied as a principal or regional home office during the year next preceding the filing of its annual tax return.

However, in no event shall such credits and deductions reduce the amount of tax to less than thirty percent of the amount of the tax otherwise payable without the application of the credit provided by this section. Any insurer who qualifies for a credit pursuant to this section shall meet the requirements provided for in § 58-5-93.

Source: SDC Supp 1960, § 57.35A02 as added by SL 1967, ch 330; SL 1982, ch 110, § 2; SL 2004, ch 92, § 1.



§ 10-44-5 Functions of regional home office and principal office--Rules.

10-44-5. Functions of regional home office and principal office--Rules. A regional home office, for the purposes of § 10-44-4, means an office performing, for an area covering one or more states, the following functions: the marketing, claims, underwriting, and policyholder servicing. A regional home office may also perform the following functions: actuarial; medical (where required); law; advertising and publications; public relations; and supervision and training of sales and service forces. A principal office shall perform the same functions in addition to decision making and corporate activities. The director may promulgate rules pursuant to chapter 1-26 to define the functions that qualify for the regional home office credit.

Source: SDC Supp 1960, § 57.35A02 as added by SL 1967, ch 330; SL 1982, ch 110, § 2A; SL 1993, ch 97, § 2; SL 2004, ch 92, § 2.



§ 10-44-6 Proof of maintenance of principal office or regional home office and payment of ad valorem taxes--Certificate allowing tax credit.

10-44-6. Proof of maintenance of principal office or regional home office and payment of ad valorem taxes--Certificate allowing tax credit. Any insurer claiming the credits and deductions provided by § 10-44-4 shall furnish satisfactory proof by March first of each year, on forms to be prescribed by the director of the Division of Insurance, that the insurer maintained its principal office or regional home office within this state and paid ad valorem taxes. Upon receipt of proof, the director of the Division of Insurance shall issue his certificate, allowing the credits and deductions provided for in § 10-44-4 with respect to the tax imposed by § 10-44-2.

Source: SDC Supp 1960, § 57.35A02 as added by SL 1967, ch 330; SL 1982, ch 110, § 3; SL 1984, ch 30, § 4.



§ 10-44-7 Payment required for certificate permitting continuance in business.

10-44-7. Payment required for certificate permitting continuance in business. The director of the Division of Insurance may not issue a certificate permitting a company to continue doing business in this state until payment of the tax imposed by § 10-44-2.

Source: SL 1951, ch 456, § 2; SL 1955, ch 413; SL 1959, ch 210; SDC Supp 1960, § 57.35A02; SL 1984, ch 30, § 5.



§ 10-44-8 Exemption of taxpayer from other taxes.

10-44-8. Exemption of taxpayer from other taxes. Each company required to pay a tax under this chapter is exempt from all other taxes, state and local, except taxes upon real property as may be owned by the company and the retail sales tax and the use tax on tangible personal property and any product transferred electronically. An insurance policy or annuity contract is considered intangible personal property for the purposes of this section.

Source: SL 1951, ch 456, § 5; SDC Supp 1960, § 57.35A05; SL 1983, ch 356, § 7; SL 1992, ch 80, § 209; SL 2008, ch 51, § 69.



§ 10-44-9 Additional tax levied on fire insurance premiums.

10-44-9. Additional tax levied on fire insurance premiums. Every insurance company doing fire insurance business in this state, including a fire reciprocal insurer under chapter 58-34, shall pay in addition to the tax set forth in § 10-44-2 one-half of one percentum of the gross premium receipts of such company on all fire insurance business done in this state during the year next preceding as shown by its annual statement.

Source: SDC Supp 1960, § 57.35A02 (1) as added by SL 1966, ch 255.



§ 10-44-9.1 Determining amount of fire insurance premium tax--Distribution.

10-44-9.1. Determining amount of fire insurance premium tax--Distribution. On July fifteenth of each year the secretary of the Department of Labor and Regulation shall determine the amount of fire insurance premium tax collected by the state under the provisions of §§ 10-44-2 and 10-44-9 for the previous calendar year. Thirty thousand dollars of that amount is hereby annually appropriated to the Department of Public Safety for distribution to the South Dakota Firefighters Association, Incorporated, for training at state and district fire schools. Fifty percent of the amount remaining shall be distributed according to § 10-44-9.4.

All amounts determined for distribution are hereby appropriated out of the general fund to the Department of Public Safety. Each fire department receiving funds from the fire insurance premium tax shall continue to receive an amount not less than the amount received on July 1, 1989.

Source: SL 1977, ch 98, § 1; SL 1984, ch 30, § 6; SL 1990, ch 84; SL 1994, ch 94, § 1; SL 1995, ch 67; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2006, ch 31, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 10-44-9.2 Fire departments eligible for tax distribution certified annually by department.

10-44-9.2. Fire departments eligible for tax distribution certified annually by department. Any fire department which was formed at least one year prior to making application, which has not less than fifteen members and one fire truck with pumper housed in a heated building, and which has complied with § 34-29B-9 shall be certified annually on or before the last day of May by the Department of Public Safety for distribution of the fire insurance premium tax.

Source: SDC 1939, § 57.3511; SL 1959, ch 440, § 2; SL 1966, ch 254; SDCL, § 10-44-11; SL 1977, ch 98, § 2; SL 1984, ch 30, § 7; SL 1984, ch 343, §§ 17, 18; SL 1990, ch 85; SL 1994, ch 94, § 2; SL 2003, ch 272, §§ 20, 121.



§ 10-44-9.3 Repealed.

10-44-9.3. Repealed by SL 1984, ch 30, § 8.



§ 10-44-9.4 Allocation to counties--Amount.

10-44-9.4. Allocation to counties--Amount. On or about July fifteenth of each year, the secretary of public safety shall send to each county auditor a list of certified county fire departments and a warrant in an amount equal to one-half of the amount appropriated pursuant to § 10-44-9.1, times the ratio of the assessed valuation of the county to the assessed valuation of the state, plus one-half of the amount appropriated pursuant to § 10-44-9.1, times the ratio of the population of the county to the population of the state. The secretary of public safety shall base the allocation on figures contained in the most recent published annual statistical report of the Department of Revenue and census or population estimates of the United States Department of Commerce Bureau of the Census. Warrants shall be drawn by the state auditor.

Source: SL 1951, ch 456, § 4; SL 1957, ch 469; SL 1959, ch 440, § 1; SDC Supp 1960, § 57.35A04; SDCL § 10-44-13; SL 1977, ch 98, § 4; SL 1978, ch 84; SL 1984, ch 30, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 82, 121; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-44-9.5 Allocation to fire departments serving county--Amount.

10-44-9.5. Allocation to fire departments serving county--Amount. Upon receipt of the funds as provided in § 10-44-9.4 each county auditor shall determine the amount to be received by each certified fire department servicing the county, including those domiciled outside the county. All the funds received shall be divided one-half in the same ratio as the assessed valuation of all property within the service area of the department to the assessed valuation of all property within the service areas of all fire departments within the county, and one-half in the same ratio as the population of the area serviced by the department to the population within the service areas of all fire departments within the county. The county auditor shall base the allocation on figures contained in the most recent published annual statistical report of the Department of Revenue, and census or population estimates of the United States Department of Commerce Bureau of the Census.

Source: SL 1977, ch 98, § 5; SL 1984, ch 30, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-44-9.6 Payments to fire departments--Uses of money--Accumulation of funds--Reallocation if fire department ceases to exist--Unused balance to general fund.

10-44-9.6. Payments to fire departments--Uses of money--Accumulation of funds--Reallocation if fire department ceases to exist--Unused balance to general fund. After the allocation of funds as provided in § 10-44-9.5, the county shall pay over to each of the certified fire departments servicing the county the amount of money determined to be their share under § 10-44-9.5. The money paid shall be used only for paying operating expenses, pension contributions, and the cost of capital improvements for the fire departments.

A fire department may accumulate funds in its account from year to year. If a fire department ceases to exist, the funds in that account shall be reallocated to the remaining certified fire departments servicing the county in the same proportion as the last previous distribution. If no other certified fire departments operate in the county the balance of the fund shall be paid into the state general fund.

Source: SL 1951, ch 456, § 4; SL 1957, ch 469; SL 1959, ch 440, § 1; SDC Supp 1960, § 57.35A04; SDCL, § 10-44-14; SL 1977, ch 98, § 6.



§ 10-44-10 to 10-44-14. Repealed.

10-44-10 to 10-44-14. Repealed by SL 1977, ch 98, § 8.



§ 10-44-15 Payment of fire insurance tax proceeds into firemen's pension fund.

10-44-15. Payment of fire insurance tax proceeds into firemen's pension fund. Any municipality of the first class having a paid fire department with three or more full-time members shall be required to pay over the money so received as provided by § 9-16-23.

Source: SL 1951, ch 456, § 4; SL 1957, ch 469; SL 1959, ch 440, § 1; SDC Supp 1960, § 57.03A04; SL 1977, ch 98, § 7; SL 1992, ch 60, § 2.



§ 10-44-16 Penalty on unpaid taxes and installments--Refunds.

10-44-16. Penalty on unpaid taxes and installments--Refunds. All taxes and installments not paid when due shall be paid together with a penalty assessment on the unpaid balance at the rate of one and one-half percent per month, or fraction thereof. The Division of Insurance may refund any penalty or interest paid in error. Upon written request by a receiver, the director of the Division of Insurance may extend the time for payment of the tax and may waive any penalty assessment.

Source: SL 1982, ch 110, § 5A; SL 1984, ch 84; SL 1993, ch 97, § 3.






Chapter 45 - Retail Sales And Service Tax

§ 10-45-1 Definition of terms.

10-45-1. Definition of terms. Terms used in this chapter mean:

(1) "Agricultural purposes," the producing, raising, growing, or harvesting of food or fiber upon agricultural land, including dairy products, livestock, and crops. The services of custom harvesters, chemical applicators, fertilizer spreaders, hay grinders, and cultivators are considered agricultural purposes. The harvesting of timber on land within the state is considered an agricultural purpose;

(2) "Business," any activity engaged in by any person or caused to be engaged in by such person with the object of gain, benefit, or advantage, either direct or indirect;

(3) "Candy," any preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. The term, candy, does not include any preparation containing flour and does not require refrigeration;

(4) "Delivery charges," charges by the retailer for preparation and delivery to a location designated by the purchaser of tangible personal property, any product transferred electronically, or services including transportation, shipping, postage, handling, crating, and packing. The term does not include postage for direct mail;

(5) "Food" and "food ingredient," any substance, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that is sold for ingestion or chewing by humans and is consumed for its taste or nutritional value. The term, food, does not include alcoholic beverages, tobacco, or prepared food;

(6) Repealed by SL 2007, ch 56, § 1.

(7) "Person," any individual, firm, copartnership, joint adventure, association, limited liability company, corporation, municipal corporation, estate, trust, business trust, receiver, the State of South Dakota and its political subdivisions, or any group or combination acting as a unit;

(8) "Prepared food," any food sold in a heated state or heated by the seller; two or more food ingredients mixed or combined by the seller for sale as a single item; or food sold with eating utensils provided by the seller, including plates, knives, forks, spoons, glasses, cups, napkins, or straws. A plate does not include a container or packaging used to transport the food.

Prepared food does not include food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the Food and Drug Administration in chapter 3, part 401.11 of its Food Code as of January 1, 2003, so as to prevent food borne illnesses;

(8A) "Product transferred electronically," any product obtained by the purchaser by means other than tangible storage media. A product transferred electronically does not include any intangible such as a patent, stock, bond, goodwill, trademark, franchise, or copyright.

(9) "Relief agency," the state, and county, municipality or district thereof, or any agency engaged in actual relief work;

(10) "Retail sale" or "sale at retail," any sale, lease, or rental for any purpose other than for resale, sublease, or subrent;

(11) "Retailer," any person engaged in the business of selling tangible goods, wares, or merchandise at retail, or the furnishing of gas, electricity, water, and communication service, and tickets or admissions to places of amusement and athletic events as provided in this chapter, and the sale at retail of products transferred electronically. The term also includes any person subject to the tax imposed by §§ 10-45-4 and 10-45-5. The isolated or occasional sale of tangible personal property or any product transferred electronically at retail by a person who does not hold himself or herself out as engaging in the business of selling such tangible personal property or products transferred electronically at retail does not constitute such person a retailer;

(12) "Sale," any transfer, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, for a consideration;

(13) "Soft drinks," any nonalcoholic beverages that contain natural or artificial sweeteners. The term, soft drinks, does not include any beverage that contains milk or milk products, soy, rice of similar milk substitutes, or greater than fifty percent of vegetable or fruit juice by volume;

(14) "Tangible personal property," personal property that can be seen, weighed, measured, felt, or touched, or that is in any other manner perceptible to the senses. The term includes electricity, water, gas, steam, and prewritten computer software.
Source: SDC 1939, § 57.3101; SL 1979, ch 84, § 6; SL 1980, ch 93; SL 1989, ch 102; SL 1989, ch 103; SL 1990, ch 87; SL 1994, ch 96, § 1; SL 1994, ch 351, § 24; SL 1995, ch 68, § 1; SL 1996, ch 87; SL 2002, ch 64, § 13; SL 2003, ch 61, § 1; SL 2004, ch 187, § 5; SL 2005, ch 69, § 1; SL 2005, ch 70, § 1; SL 2007, ch 56, § 1; SL 2008, ch 51, §§ 2 to 4; SL 2010, ch 59, § 3; SL 2016, ch 64, § 1.



§ 10-45-1.1 Gross receipts not to include late charge fees.

10-45-1.1. Gross receipts not to include late charge fees. For purposes of the tax imposed by this chapter, gross receipts do not include any fees or other interest imposed by a retailer for late charges on overdue accounts, no account, or nonsufficient funds checks.

Source: SL 2002, ch 64, § 14.



§ 10-45-1.2 Gross receipts not to include refunded sale price of property.

10-45-1.2. Gross receipts not to include refunded sale price of property. For purposes of the tax imposed by this chapter, the sale price of property returned by customers are not gross receipts if the full sale price thereof is refunded either in cash or by credit.

Source: SL 2002, ch 64, § 15.



§ 10-45-1.3 Gross receipts not to include credit or trade-in value of certain personal property.

10-45-1.3. Gross receipts not to include credit or trade-in value of certain personal property. For purposes of the tax imposed by this chapter, if any tangible personal property or any product transferred electronically is taken in trade or in a series of trades as a credit or part payment of a retail sale taxable under this chapter, and the tangible personal property or the product transferred electronically taken in trade is subject to the sales tax imposed by this chapter when sold, the credit or trade-in value allowed by the retailer may not be included as gross receipts.

Source: SL 2002, ch 64, § 16; SL 2008, ch 51, § 5.



§ 10-45-1.4 Computation of tax to third decimal place.

10-45-1.4. Computation of tax to third decimal place. In computing the tax to be remitted under this chapter as the result of any transaction, the tax amount shall be carried to the third decimal place. Amounts of tax less than one-half of one cent shall be disregarded and amounts of tax of one-half cent or more shall be considered an additional cent.

Source: SL 2002, ch 64, § 24.



§ 10-45-1.5 Lease or rental defined--Exclusions.

10-45-1.5. Lease or rental defined--Exclusions. For the purposes of the tax imposed by this chapter, the term, lease or rental, means any transfer of possession or control of tangible personal property or any product transferred electronically for a fixed or indeterminate term for consideration. A lease or rental may include future options to purchase or extend. Lease or rental does not include:

(1) A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(2) A transfer or possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price does not exceed the greater of one hundred dollars or one percent of the total required payments; or

(3) Providing tangible personal property along with an operator for a fixed or indeterminate period of time. A condition of this exclusion is that the operator is necessary for the equipment to perform as designed. For the purpose of this subdivision, an operator shall do more than maintain, inspect, or set-up the tangible personal property.
Source: SL 2003, ch 61, § 2; SL 2008, ch 51, § 6.



§ 10-45-1.6 Exemption for gross receipts pursuant to contract requiring retailer to display products or signage--Exception.

10-45-1.6. Exemption for gross receipts pursuant to contract requiring retailer to display products or signage--Exception. There are hereby exempted from the provisions of this chapter and the tax imposed by it, gross receipts received by a retailer from a manufacturer, wholesaler, or distributor pursuant to a written contract between the retailer and manufacturer, wholesaler, or distributor that requires the retailer to display the manufacturer, wholesaler, or distributor's product or signage in a specified manner or location. Any discount or deferred payment received by a retailer from a distributor, wholesaler, or manufacturer for purchasing a product for sale at retail does not constitute gross receipts subject to the tax imposed by this chapter.

Source: SL 2003, ch 62, § 1.



§ 10-45-1.7 Certain nontaxable portions of bundled telecommunications transactions subject to tax.

10-45-1.7. Certain nontaxable portions of bundled telecommunications transactions subject to tax. In the case of a bundled transaction that includes any of the following: telecommunications services, ancillary services, internet access, or audio or video programming services and the charges are attributable to retail sales that are taxable and retail sales that are nontaxable, the portion of the price attributable to the nontaxable retail sales is subject to tax unless the provider can identify by reasonable and verifiable standards such portion from its books and records kept in the regular course of business.

Source: SL 2003, ch 64, § 1; SL 2007, ch 57, § 1.



§ 10-45-1.8 Entire gross receipts from sale of bundled transactions subject to tax.

10-45-1.8. Entire gross receipts from sale of bundled transactions subject to tax. Except for the provisions of § 10-45-1.7, the tax imposed by this chapter applies to the entire gross receipts resulting from the sale of bundled transactions.

Source: SL 2007, ch 58, § 1.



§ 10-45-1.9 Bundled transaction defined.

10-45-1.9. Bundled transaction defined. For the purposes of this chapter, the term, bundled transaction, means the retail sale of two or more distinct and identifiable products sold for one nonitemized price.

Source: SL 2007, ch 58, § 2.



§ 10-45-1.10 Distinct and identifiable products--Exclusions.

10-45-1.10. Distinct and identifiable products--Exclusions. For the purposes of this chapter, the phrase, distinct and identifiable products, does not include:

(1) Packaging, including containers, boxes, sacks, bags, bottles, wrapping, labels, tags, and instruction guides, that accompany the retail sale of the products and are incidental or immaterial to the retail sale;

(2) A product provided free of charge with the required purchase of another product, if the sales price of the product purchased does not vary depending on the inclusion of the product provided free of charge; or

(3) Items included in gross receipts.
Source: SL 2007, ch 58, § 3.



§ 10-45-1.11 One nonitemized price--Exclusions.

10-45-1.11. One nonitemized price--Exclusions. For the purposes of this chapter, the phrase, one nonitemized price, does not include a price that is separately identified by product on binding sales or other supporting sales-related documentation made available to the customer in paper or electronic form including an invoice, bill of sale, receipt, contract, service agreement, lease agreement, periodic notice of rates and services, rate card, or price list.

Source: SL 2007, ch 58, § 4.



§ 10-45-1.12 Bundled transaction--Exclusions.

10-45-1.12. Bundled transaction--Exclusions. For the purposes of this chapter, the term, bundled transaction, does not include:

(1) A transaction that includes the retail sale of real property or services to real property;

(2) A transaction that includes the retail sale of any products in which the gross receipts varies, or is negotiable, based on the selection by the purchaser of the products included in the transaction;

(3) A transaction that includes the retail sale of tangible personal property and a service where the tangible personal property is essential to the use of the service, and is provided exclusively in connection with the service, and the true object of the transaction is the service;

(4) A transaction that includes the retail sale of any product transferred electronically and a service where the product transferred electronically is essential to the use of the service, and is provided exclusively in connection with the service, and the true object of the transaction is the service;

(5) A transaction that includes the retail sale of services where one service is provided that is essential to the use or receipt of a second service and the first service is provided exclusively in connection with the second service and the true object of the transaction is the second service;

(6) A transaction that includes the retail sale of taxable products and nontaxable products and the purchase price or gross receipts of the taxable products is de minimis; or

(7) A transaction that includes the retail sale of exempt tangible personal property and taxable tangible personal property where:

(a) The transaction includes food and food ingredients, drugs, durable medical equipment, mobility enhancing equipment, or prosthetic devices all as defined in chapter 10-45, or over-the-counter drugs or medical supplies; and

(b) The retailer's purchase price or gross receipts of the taxable tangible personal property is fifty percent or less of the total purchase price or gross receipts of the bundled tangible personal property. No retailer may use a combination of the purchase price and gross receipts of the tangible personal property when making the fifty percent determination for a transaction.
Source: SL 2007, ch 58, § 5; SL 2008, ch 51, § 7.



§ 10-45-1.13 De minimis defined.

10-45-1.13. De minimis defined. For the purposes of § 10-45-1.12, the term, de minimis, means the retailer's purchase price or gross receipts of the taxable products is ten percent or less of the total purchase price or gross receipts of the bundled products. A retailer shall use either the purchase price or the gross receipts of the products to determine if the taxable products are de minimis. No retailer may use a combination of the purchase price and gross receipts of the products to determine if the taxable products are de minimis. A retailer shall use the full term of a service contract to determine if the taxable products are de minimis.

Source: SL 2007, ch 58, § 6.



§ 10-45-1.14 Gross receipts defined.

10-45-1.14. Gross receipts defined. For the purposes of this chapter, the term, gross receipts, means the total amount or consideration, including cash, credit, property, and services, for which tangible personal property, any product transferred electronically, or services are sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(1) The retailer's cost of the property or service sold;

(2) The cost of materials used, labor or service cost, interest, losses, all costs of transportation to the retailer, all taxes imposed on the retailer, and any other expense of the retailer; and

(3) Except as provided in chapter 10-46A or 10-46B, charges by the retailer for any services necessary to complete the sale whether or not separately stated, including delivery charges.
Source: SL 2007, ch 56, § 2; SL 2008, ch 51, § 8.



§ 10-45-1.15 Conditions under which gross receipts include consideration retailer received from third parties.

10-45-1.15. Conditions under which gross receipts include consideration retailer received from third parties. Gross receipts, as defined in § 10-45-1.14, include consideration received by the retailer from third parties if:

(1) The retailer actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;

(2) The retailer has an obligation to pass the price reduction or discount through to the purchaser;

(3) The amount of the consideration attributable to the sale is fixed and determined by the retailer at the time of the sale of the item to the purchaser; and

(4) One of the following criteria is met:

(a) The purchaser presents a coupon, certificate, or other documentation to the retailer to claim a price reduction or discount where the coupon, certificate, or documentation is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any retailer to whom the coupon, certificate, or documentation is presented;

(b) The purchaser identifies himself or herself to the retailer as a member of a group or organization entitled to a price reduction or discount (a preferred customer card that is available to any patron does not constitute membership in such a group); or

(c) The price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.

For the purposes of this section, the purchaser is the end consumer.

Source: SL 2007, ch 56, § 3.



§ 10-45-1.16 Exclusions from definition of gross receipts.

10-45-1.16. Exclusions from definition of gross receipts. Gross receipts, as defined in § 10-45-1.14, do not include:

(1) Discounts, including cash, term, or coupons that are not reimbursed by a third party that are allowed by a retailer and taken by a purchaser on a sale;

(2) Interest, financing, and carrying charges from credit extended on the sale of tangible personal property, any product transferred electronically, or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser; and

(3) Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser.
Source: SL 2007, ch 56, § 4; SL 2008, ch 51, § 9.



§ 10-45-1.17 Telecommunications service defined.

10-45-1.17. Telecommunications service defined. The term, telecommunications service, as used in this chapter, means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. The term, telecommunications service, includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice over internet protocol services or is classified by the Federal Communications Commission as enhanced or value added.

The term, telecommunications service, does not include:

(1) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information;

(2) Installation or maintenance of wiring or equipment on a customer's premises;

(3) Tangible personal property;

(4) Advertising, including directory advertising;

(5) Billing and collection services provided to third parties;

(6) Internet access service;

(7) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance and routing of such services by the programming service provider. Radio and television audio and video programming services shall include but not be limited to cable service as defined in 47 USC 522(6), as of June 1, 2007, and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3;

(8) Ancillary services; or

(9) Digital products delivered electronically, including but not limited to software, music, video, reading materials, or ring tones.

The term, telecommunications service, includes the following services:

(1) "800 service," any telecommunications service that allows a caller to dial a toll-free number without incurring a charge for the call;

(2) "900 service," an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call in to the subscriber's prerecorded announcement or live service. A 900 service does not include the charge for the collection of services provided by the seller of the telecommunications services to the subscriber or service or product sold by the subscriber to the subscriber's customer;

(3) "Fixed wireless service," a telecommunications service that provides radio communication between fixed points;

(4) "Mobile wireless service," a telecommunications service that is transmitted, conveyed, or routed regardless of the technology used, where either the origination point or termination point, or both, of the transmission, conveyance, or routing are not fixed;

(5) "Paging service," a telecommunications service that provides transmission of coded radio signals for the purpose of activation specific pages. Such transmissions may include either messages or sounds, or both;

(6) "Prepaid calling service," the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(7) "Prepaid wireless calling service," a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content and ancillary services, which must be paid for in advance that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(8) "Private communication service," a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels; and

(9) "Value-added non-voice data service," a service that otherwise meets the definition of telecommunications services in which computer processing applications are used to act on the form, content, code, or protocol of the information or data primarily for a purpose other than transmission, conveyance, or routing.
Source: SL 2008, ch 52, § 2; SL 2009, ch 47, § 1.



§ 10-45-1.18 Definition of terms related to telecommunications service and ancillary services.

10-45-1.18. Definition of terms related to telecommunications service and ancillary services. Terms used in this chapter mean:

(1) "Intrastate telecommunications service," a telecommunications service that originates in one United States state or a United States territory or possession, and terminates in the same United States state or a United States territory or possession;

(2) "Interstate telecommunications service," a telecommunications service that originates in one United States state, or a United States territory or possession, and terminates in a different United States state or a United States territory or possession;

(3) "International telecommunications service," a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. United States includes the District of Columbia or a United States territory or possession;

(4) "Ancillary services," services that are associated with or incidental to the provision of telecommunications services, including detailed telecommunications billing, directory assistance, vertical service, and voice mail services;

(5) "Detailed telecommunications billing service," an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement;

(6) "Directory assistance," an ancillary service of providing telephone number information, address information, or telephone number information and address information;

(7) "Vertical service," an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services;

(8) "Voice mail service," an ancillary service that enables the customer to store, send, or receive recorded messages. The term does not include any vertical services that the customer may be required to have in order to utilize the voice mail service;

(9) "Conference bridging service," an ancillary service that links two or more participants of an audio or video conference call and may include the provision of a telephone number. The term does not include the telecommunications services used to reach the conference bridge.
Source: SL 2009, ch 47, § 2; SL 2010, ch 56, § 1.



§ 10-45-1.19 Gross receipts excludes tax imposed by certain chapters and sections.

10-45-1.19. Gross receipts excludes tax imposed by certain chapters and sections. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45D, 10-52, and 10-52A, and §§ 49-34A-45 and 49-34A-46 that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 1; SL 2015, ch 232, § 3.



§ 10-45-2 Tax on sale of tangible property.

10-45-2. Tax on sale of tangible property. There is hereby imposed a tax upon the privilege of engaging in business as a retailer, a tax of four and one-half percent upon the gross receipts of all sales of tangible personal property consisting of goods, wares, or merchandise, except as otherwise provided in this chapter, sold at retail in the State of South Dakota to consumers or users.

Source: SL 1935, ch 205, § 34; SL 1937, ch 253, § 1; SDC 1939, § 57.3201; SL 1941, ch 345; SL 1943, ch 296; SL 1965, ch 288, § 1; SL 1967, ch 335; SL 1969, ch 267, § 1; SL 1978, ch 72, § 37; SL 1979, ch 84, § 1; SL 1980, ch 325, § 14; SL 1987, ch 98, § 2; SL 1988, ch 106, § 1; SL 2016, ch 65, § 1, eff. June 1, 2016.



§ 10-45-2.1 Tax on sales of sectional homes--Sectional homes defined.

10-45-2.1. Tax on sales of sectional homes--Sectional homes defined. Sales of sectional homes are subject to sales tax, which shall be based upon the fair market value of the raw materials used to construct each home.

For the purpose of this section, the term, sectional homes, means any home pre-built in whole or in part for the purpose of permanent placement on a foundation. Mobile homes as defined in subdivision 32-3-1(8) and manufactured homes as defined in subdivision 32-3-1(6) are not sectional homes.

Source: SL 1977, ch 99, § 1; SL 1987, ch 29, § 6; SL 2005, ch 71, § 1.



§ 10-45-2.2 Materials incorporated in construction work--Restriction on application of rate increase.

10-45-2.2. Materials incorporated in construction work--Restriction on application of rate increase. No tax increase may be levied on materials incorporated in construction work pursuant to construction contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 1; SL 2001, ch 56, § 1.



§ 10-45-2.3 Conditional or installment sales--Actual cash receipts subject to tax.

10-45-2.3. Conditional or installment sales--Actual cash receipts subject to tax. For purposes of the tax imposed by this chapter, on any sale made under a conditional sales contract, or under other forms of sale wherein the payment of the principal sum is extended over a period longer than sixty days from the date of sale, only the portion of the sale amount that has actually been received in cash by the retailer during each reporting period is subject to the tax imposed by this chapter.

Source: SL 2002, ch 64, § 17.



§ 10-45-2.4 Tax on products transferred electronically.

10-45-2.4. Tax on products transferred electronically. There is hereby imposed a tax at the same rate as that imposed upon sales of tangible personal property in this state upon the gross receipts of all sales, leases, or rentals of any product transferred electronically.

The tax is imposed if:

(1) The sale is to an end user;

(2) The sale is to a person who is not an end user, unless otherwise exempted by this chapter;

(3) The seller grants the right of permanent or less than permanent use of the products transferred electronically; or

(4) The sale is conditioned or not conditioned upon continued payment.

For the purposes of this section, the term, end user, does not include any person who received by contract any product transferred electronically for further commercial broadcast, rebroadcast, transmission, retransmission, licensing, relicensing, distribution, redistribution, or exhibition of the product, in whole or in part, to another person.

For the purposes of this section, the term, permanent use, means perpetual or for an indefinite or unspecified length of time. The sale of a digital code that may be utilized to obtain a product transferred electronically shall be taxed in the same manner as the product transferred electronically. A digital code is a code that permits a purchaser to obtain at a later date a product transferred electronically.

Source: SL 2008, ch 51, § 1.



§ 10-45-2.5 Retailer engaged in business of selling tangible personal property, services, and products transferred electronically for use in state.

10-45-2.5. Retailer engaged in business of selling tangible personal property, services, and products transferred electronically for use in state. Pursuant to §§ 10-45-2.5 to 10-45-2.9, inclusive, a retailer is engaged in the business of selling tangible personal property, services, and products transferred electronically for use in this state if:

(1) Both of the following conditions exist:

(a) The retailer holds a substantial ownership interest in, or is owned in whole or in substantial part by, a retailer maintaining a place of business within this state; and

(b) The retailer sells the same or a substantially similar line of products as the related retailer in this state and does so under the same or a substantially similar business name, or the instate facility or instate employee of the related retailer is used to advertise, promote, or facilitate sales by the retailer to a consumer; or

(2) The retailer holds a substantial ownership interest in, or is owned in whole or in substantial part by, a business that maintains a distribution house, sales house, warehouse, or similar place of business in this state that delivers property sold by the retailer to consumers.
Source: SL 2011, ch 56, § 1.



§ 10-45-2.6 Definition of terms used in § 10-45-2.5.

10-45-2.6. Definition of terms used in § 10-45-2.5. Terms used in § 10-45-2.5 mean:

(1) "Substantial ownership interest," an interest in an entity that is not less than the degree of ownership of equity interest in an entity that is specified by Section 78p of Title 15 of the United States Code as of January 1, 2011, with respect to a person other than a director or officer;

(2) "Ownership," includes both direct ownership and indirect ownership through a parent, subsidiary, or affiliate.
Source: SL 2011, ch 56, § 2.



§ 10-45-2.7 Retailers processing orders electronically.

10-45-2.7. Retailers processing orders electronically. The processing of orders electronically, including facsimile, telephone, the internet, or other electronic ordering process, does not relieve a retailer of responsibility for collection of the tax from the purchaser if the retailer is doing business in this state pursuant to §§ 10-45-2.5 to 10-45-2.9, inclusive.

Source: SL 2011, ch 56, § 3.



§ 10-45-2.8 Retailers that are part of controlled group.

10-45-2.8. Retailers that are part of controlled group. Any retailer that is part of a controlled group as defined in § 10-45-20.3 and that controlled group has a component member that is a retailer engaged in business in this state as described in §§ 10-45-2.5 to 10-45-2.9, inclusive, shall be presumed to be a retailer engaged in business in this state. This presumption may be rebutted by evidence that during the calendar year at issue the component member that is a retailer engaged in business in this state did not engage in any of the activities described in §§ 10-45-2.5 to 10-45-2.9, inclusive, on behalf of the retailer. For purposes of this section, the term, component member, means any component member as defined in Section 1563(b) of the Internal Revenue Code as of January 1, 2011.

Source: SL 2011, ch 56, § 4.



§ 10-45-2.9 Retailers having contractual relationship with entity for installation, maintenance, or repair of purchases.

10-45-2.9. Retailers having contractual relationship with entity for installation, maintenance, or repair of purchases. Any retailer making sales of tangible personal property to purchasers in this state by mail, telephone, the internet, or other media which has a contractual relationship with an entity to provide and perform installation, maintenance, or repair services for the retailer's purchasers within this state shall be included within the definition of retailer under the provisions of §§ 10-45-2.5 to 10-45-2.9, inclusive.

Source: SL 2011, ch 56, § 5.



§ 10-45-3 Repealed.

10-45-3. Repealed by SL 2006, ch 58, § 15, eff. April 1, 2006.



§ 10-45-3.1 Repealed.

10-45-3.1. Repealed by SL 1982, ch 112, § 1.



§ 10-45-3.2 , 10-45-3.3. Repealed.

10-45-3.2, 10-45-3.3. Repealed by SL 2006, ch 58, §§ 16, 17, eff. April 1, 2006.



§ 10-45-3.4 Exemption of parts, repair services, and maintenance items and services on certain farm machinery, attachment units, and irrigation equipment.

10-45-3.4. Exemption of parts, repair services, and maintenance items and services on certain farm machinery, attachment units, and irrigation equipment. There are exempted from the provisions of this chapter and the tax imposed by it, gross receipts from the sale of the following:

(1) Parts and repair services on farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes which are exempt from the tax imposed by this chapter pursuant to § 10-45-3.5, if the part replaces a farm machinery, attachment unit, or irrigation equipment part assigned a specific or generic part number by the manufacturer of the farm machinery, attachment unit, or irrigation equipment; and

(2) Maintenance items and maintenance services used on farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes which are exempt from the tax imposed by this chapter pursuant to § 10-45-3.5.
Source: SL 2002, ch 64, § 19, eff. Jan. 1, 2006; SL 2006, ch 47, § 1, eff. Mar. 2, 2006; SL 2015, ch 67, § 1.



§ 10-45-3.5 Exemption for gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment.

10-45-3.5. Exemption for gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment. There are exempted from the provisions of this chapter and from the tax imposed by it, gross receipts from the sale, resale, or leasing of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes. The term, farm machinery, includes all-terrain vehicles of three or more wheels used exclusively by the purchaser for agricultural purposes on agricultural land. The purchaser shall sign and deliver to the seller a statement that the all-terrain vehicle will be used exclusively for agricultural purposes.

Source: SL 2006, ch 58, § 14.



§ 10-45-4 Tax on receipts from business services.

10-45-4. Tax on receipts from business services. There is hereby imposed a tax at the same rate as that imposed upon sales of tangible personal property in this state upon the gross receipts of any person from the engaging or continuing in the practice of any business in which a service is rendered. Any service as defined by § 10-45-4.1 shall be taxable, unless the service is specifically exempt from the provisions of this chapter.

Source: SL 1965, ch 296, § 1; SL 1979, ch 84, §§ 7, 12.



§ 10-45-4.1 Services subject to taxation.

10-45-4.1. Services subject to taxation. "Service" means all activities engaged in for other persons for a fee, retainer, commission, or other monetary charge, which activities involve predominantly the performance of a service as distinguished from selling property. In determining what is a service, the intended use, principal objective or ultimate objective of the contracting parties shall not be controlling. For the purposes of this chapter services rendered by an employee for his employer are not taxable.

Source: SL 1979, ch 84, § 9; SL 1980, ch 100, § 6.



§ 10-45-4.2 Certain purchases considered for resale purposes.

10-45-4.2. Certain purchases considered for resale purposes. Services purchased by an engineer, architect, or surveyor on behalf of a client in the performance of a contract for such client shall be considered purchases for resale purposes.

Source: SL 1988, ch 107, § 1.



§ 10-45-5 Tax on receipts from specific enumerated businesses and services.

10-45-5. Tax on receipts from specific enumerated businesses and services. There is imposed a tax at the rate of four and one-half percent upon the gross receipts of any person from engaging or continuing in any of the following businesses or services in this state: abstracters; accountants; ancillary services; architects; barbers; beauty shops; bill collection services; blacksmith shops; car washing; dry cleaning; dyeing; exterminators; garage and service stations; garment alteration; cleaning and pressing; janitorial services and supplies; specialty cleaners; laundry; linen and towel supply; membership or entrance fees for the use of a facility or for the right to purchase tangible personal property, any product transferred electronically, or services; photography; photo developing and enlarging; tire recapping; welding and all repair services, except repair services for farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes; cable television; and rentals of tangible personal property except leases of tangible personal property between one telephone company and another telephone company, motor vehicles as defined pursuant to § 32-5-1 leased under a single contract for more than twenty-eight days and mobile homes. However, the specific enumeration of businesses and professions made in this section does not, in any way, limit the scope and effect of the provisions of § 10-45-4.

Source: SL 1965, ch 296, § 2; SL 1969, ch 274, § 1; SL 1971, ch 80; SL 1974, ch 100; SL 1975, ch 103; SL 1978, ch 147, § 2; SL 1983, ch 86, § 1; SL 1983, ch 87; SL 1987, ch 98, § 4; SL 1988, ch 106, § 1; SL 2002, ch 64, § 20, eff. Jan. 1, 2006; SL 2006, ch 58, § 18, eff. Apr. 1, 2006; SL 2008, ch 51, § 10; SL 2009, ch 47, § 4; SL 2015, ch 67, § 2; SL 2016, ch 65, § 2, eff. June 1, 2016.



§ 10-45-5.1 Coin operated washers and dryers--License in lieu of tax--Failure to pay fee as misdemeanor--Interest--Collection.

10-45-5.1. Coin operated washers and dryers--License in lieu of tax--Failure to pay fee as misdemeanor--Interest--Collection. The annual license fee for each coin operated washer and dryer in this state is twenty dollars. However, in municipalities having a population of one thousand persons or less, the annual license fee is sixteen dollars. The license fee is in lieu of any sales or gross receipts taxes from the operation or ownership of coin operated washers and dryers. Any person who fails to pay the fee is guilty of a Class 2 misdemeanor. Any person who fails to pay the fee prescribed on or before December thirty-first of the year prior to the year for which the fee is due is subject to an interest charge on the unpaid fee at the rate of two percent per month or part thereof. The interest charge commences immediately after the date the fee becomes due and is payable immediately. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for license application;

(2) The collection of the license fee;

(3) The placement of the license or decalcomania; and

(4) The transfer of a license to a new owner.
Source: SL 1969, ch 274, § 2; SL 1982, ch 86, § 33; SL 1983, ch 27, § 6; SL 1987, ch 82, § 24; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 48, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-5.2 Services enumerated in standard industrial classification manual subject to tax--Other services subject to tax.

10-45-5.2. Services enumerated in standard industrial classification manual subject to tax--Other services subject to tax. The following services enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are specifically subject to the tax levied by this chapter: metal mining services (group no. 108); coal mining (major group 12); nonmetallic minerals (except fuels) services (group no. 148); service industries for the printing trade (group no. 279); coating, engraving and allied services (group no. 347); communication, electric and gas services (division E except group nos. 483, 494 and 495); hotels, motels, and tourist courts (group no. 701); rooming and boarding houses (group no. 702); camps and recreational vehicle parks (group no. 703); personal services (major group 72); business services (major group 73); automotive repair, services, and parking (major group 75); miscellaneous repair services (major group 76), except repair services for farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes; amusement and recreation services (major group 79); legal services (major group 81); landscape and horticultural services (group no. 078); engineering, accounting, research, management, and related services (major group 87, except industry no. 8733); title abstract offices (group no. 654); consumer credit reporting agencies, mercantile reporting agencies, and adjustment and collection agencies (group no. 732); real estate agents and managers (group no. 653); funeral service and crematories (group no. 726), except that purchases of goods or services with money advanced as an accommodation are retail purchases and are not includable in gross receipts for funeral services and fees paid or donated for religious ceremonies are not includable in gross receipts for funeral services; loan brokers (industry no. 6163); repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths and locksmith shops; and floor laying and other floor work not elsewhere classified (industry no. 1752). In addition, the following services are also specifically subject to the tax levied by this chapter: livestock slaughtering services; dog grooming services; airplane, helicopter, balloon, dirigible and blimp rides for amusement or sightseeing; the collection and disposal of solid waste; and all appraiser's services. The services enumerated in this section may not be construed as a comprehensive list of taxable services but rather as a representative list of services intended to be taxable pursuant to the provisions of this chapter.

Source: SL 1979, ch 84, § 10; SL 1980, ch 94; SL 1980, ch 95; SL 1982, ch 113, § 1; SL 1986, ch 100, § 1; SL 1988, ch 108, § 1; SL 1988, ch 112, § 2; SL 1989, ch 30, § 32; SL 1989, ch 104, § 1; SL 1991, ch 108, § 3; SL 1995, ch 68, § 7; SL 1996, ch 83, § 12; SL 1998, ch 71, § 4; SL 2006, ch 58, § 19, eff. Apr. 1, 2006; SL 2015, ch 67, § 3.



§ 10-45-5.3 Tax on oil and gas field services.

10-45-5.3. Tax on oil and gas field services. There is imposed, at the rate of four and one-half percent, an excise tax on the gross receipts of any person engaging in oil and gas field services (group no. 138) as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President.

Source: SL 1982, ch 113, § 2; SL 1987, ch 98, § 5; SL 1988, ch 106, § 1; SL 1988, ch 108, § 2; SL 1991, ch 100, § 1; SL 2002, ch 64, § 21; SL 2016, ch 65, § 3, eff. June 1, 2016.



§ 10-45-5.4 Repealed.

10-45-5.4. Repealed by SL 2005, ch 72, § 3.



§ 10-45-5.5 Chemicals purchased for use by lawn and garden services considered purchases for resale.

10-45-5.5. Chemicals purchased for use by lawn and garden services considered purchases for resale. Chemicals purchased for use by lawn and garden services (industry no. 0782) as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used in such services shall be considered as purchases for resale.

Source: SL 1989, ch 114, § 1.



§ 10-45-5.6 Exemptions for charitable organization devoted exclusively to relief of poor, distressed or underprivileged.

10-45-5.6. Exemptions for charitable organization devoted exclusively to relief of poor, distressed or underprivileged. Any nonprofit charitable organization which devotes its resources exclusively to the relief of the poor, distressed or underprivileged and has been recognized as an exempt organization under § 501(c)(3) of the Internal Revenue Code is specifically exempted from the license fee provided in § 10-45-5.1 and any sales, use or gross receipts taxes imposed on the operation or ownership of coin operated washers and dryers placed and used in living accommodations provided by such organization to the poor, distressed or underprivileged.

Source: SL 1992, ch 90.



§ 10-45-6 Tax on utility services.

10-45-6. Tax on utility services. There is hereby imposed a tax of four and one-half percent upon the gross receipts from sales, furnishing, or service of gas, electricity, and water, including the gross receipts from such sales by any municipal corporation furnishing gas, and electricity, to the public in its proprietary capacity, except as otherwise provided in this chapter, when sold at retail in the State of South Dakota to consumers or users.

Source: SL 1935, ch 205, § 34; SL 1937, ch 253, § 1; SDC 1939, § 57.3201; SL 1941, ch 345; SL 1943, ch 296; SL 1974, ch 97, § 1; SL 1981, ch 102, §§ 2, 3; SL 1987, ch 98, § 6; SL 1988, ch 106, § 1; SL 2016, ch 65, § 4, eff. June 1, 2016.



§ 10-45-6.1 Tax on intrastate, interstate, or international telecommunications service--Exemptions.

10-45-6.1. Tax on intrastate, interstate, or international telecommunications service--Exemptions. Except as provided in § 10-45-6.2, there is hereby imposed a tax of four and one-half percent upon the gross receipts from providing any intrastate, interstate, or international telecommunications service that originates or terminates in this state and that is billed or charged to a service address in this state, or that both originates and terminates in this state. However, the tax imposed by this section does not apply to:

(1) Any eight hundred or eight hundred type service unless the service both originates and terminates in this state;

(2) Any sale of a telecommunication service to a provider of telecommunication services, including access service, for use in providing any telecommunication service; or

(3) Any sale of interstate telecommunication service provided to a call center that has been certified by the secretary of revenue to meet the criterion established in § 10-45-6.3 and the call center has provided to the telecommunications service provider an exemption certificate issued by the secretary indicating that it meets the criterion.

If a call center uses an exemption certificate to purchase services not meeting the criterion established in § 10-45-6.3, the call center is liable for the applicable tax, penalty, and interest.

Source: SL 1974, ch 97, § 2; SL 1980, ch 325, § 17; SL 1987, ch 98, § 7; SL 1988, ch 106, § 1; SL 2002, ch 61, § 5; SL 2003, ch 63, § 1, eff. May 1, 2003; SL 2008, ch 52, § 1; SL 2009, ch 47, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011; SL 2016, ch 65, § 5, eff. June 1, 2016.



§ 10-45-6.2 Tax on certain mobile telecommunications services.

10-45-6.2. Tax on certain mobile telecommunications services. There is hereby imposed a tax of four and one-half percent upon the gross receipts of mobile telecommunications services, as defined in 4 U.S.C. § 124(7) as of January 1, 2002, that originate and terminate in the same state and are billed to a customer with a place of primary use in this state or are deemed to have originated or been received in this state and to be billed or charged to a service address in this state if the customer's place of primary use is located in this state regardless of where the service actually originates or terminates. Notwithstanding any other provision of this chapter and for purposes of the tax imposed by this section, the tax imposed upon mobile telecommunication services shall be administered in accordance with 4 U.S.C. §§ 116-126 as in effect on July 28, 2000.

Source: SL 2002, ch 61, § 1; SL 2003, ch 63, § 4, eff. May 1, 2003; SL 2016, ch 65, § 6, eff. June 1, 2016.



§ 10-45-6.3 "Call center" defined--Exclusions.

10-45-6.3. Call center defined--Exclusions. As used in § 10-45-6.1, the term, call center, means any physical location where telephone calls are placed, or received, for the purpose of making sales, marketing, customer service, or technical support. The term does not include:

(1) Any location where telephone calls are primarily placed to, or received from, the same taxpayer, or affiliates of the same taxpayer, that owns or operates the location; or

(2) Any insurance, real estate, or brokerage company.
Source: SL 2003, ch 63, § 2.



§ 10-45-7 Tax on room or parking site rentals to transient guests.

10-45-7. Tax on room or parking site rentals to transient guests. There is hereby imposed a tax at the same rate as that imposed upon sales of tangible personal property in this state upon the gross receipts from rentals of rooms or parking sites by lodging establishments or campgrounds received from transient guests. A lodging establishment is any building, structure, property or premise kept, used, maintained, advertised or held out to the public to be a place where sleeping accommodations are furnished to transient guests. A campground is any property or premise kept, used, maintained, advertised or held out to the public to be a place where sites are available for the placing of tents, campers, trailers, mobile homes or other mobile accommodations to transient guests. A transient guest is any person who resides in a lodging establishment or campground less than twenty-eight consecutive days. The provisions of this section do not apply to the casual or occasional rental of a sleeping accommodation or camping site. For the purposes of this section, casual or occasional is the rental of a sleeping accommodation or camping site by any establishment or campground for ten or less days in a calendar year. Any establishment or campground which has a permit or license issued under this chapter, is not offering the rental of sleeping accommodations or camping sites on a casual or occasional basis.

Source: SDC 1939, § 57.3201 as added by SL 1963, ch 444; SL 1976, ch 98; SL 1997, ch 67, § 1.



§ 10-45-7.1 Exemption for lodging house or hotel membership fees.

10-45-7.1. Exemption for lodging house or hotel membership fees. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from membership fees paid to any lodging house and hotel membership organization operated for the benefit of its members. However, this exemption does not apply to any membership fee that represents payment for tangible personal property, any product transferred electronically, and services provided by the membership organization.

Source: SL 2001, ch 55, § 1; SL 2008, ch 51, § 11.



§ 10-45-8 Tax on admissions to amusements and athletic contests or events.

10-45-8. Tax on admissions to amusements and athletic contests or events. There is imposed a tax of four and one-half percent upon the gross receipts from all sales of tickets or admissions to places of amusement and athletic contests or events, except as otherwise provided in this chapter.

Source: SDC 1939, § 57.3201; SL 1941, ch 345; SL 1943, ch 296; SL 1980, ch 325, § 18; SL 1981, ch 102, § 4; SL 1985, ch 87, § 1; SL 1987, ch 98, § 8; SL 1988, ch 106, § 1; SL 2002, ch 64, § 22; SL 2016, ch 65, § 7, eff. June 1, 2016.



§ 10-45-8.1 Repealed.

10-45-8.1. Repealed by SL 1987, ch 102, § 2.



§ 10-45-8.2 Repealed.

10-45-8.2. Repealed by SL 2012, ch 67, § 1.



§ 10-45-9 Constitutional and statutory exemptions from taxation.

10-45-9. Constitutional and statutory exemptions from taxation. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from sales of tangible personal property and any product transferred electronically which this state is prohibited from taxing under the Constitution or laws of the United States or under the Constitution or laws of the State of South Dakota.

Source: SL 1935, ch 205, § 34-a; SDC 1939, § 57.3202 (1); SL 1939, ch 269; SL 2008, ch 51, § 12.



§ 10-45-9.1 Exemption of property sold for lease.

10-45-9.1. Exemption of property sold for lease. Gross receipts from the sale of tangible personal property and any product transferred electronically to a person who intends to lease the property to persons in this state and actually does so are exempted from the provisions of this chapter and the tax composed by it.

Source: SL 1983, ch 86, § 4; SL 2008, ch 51, § 13.



§ 10-45-10 Exempt sales to United States, states, municipalities, charities, and Indian tribes.

10-45-10. Exemption of sales to United States, states, municipalities, charities, and Indian tribes. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from sales of tangible personal property, any product transferred electronically, and services to the United States, to the State of South Dakota or to any other state of the United States or the District of Columbia if the other state provides a reciprocal exemption for South Dakota, to public or municipal corporations of the State of South Dakota or of any other state of the United States or the District of Columbia if the other state provides a reciprocal exemption to South Dakota public or municipal corporations, to any nonprofit charitable organization maintaining a physical location within this state which devotes its resources exclusively to the relief of the poor, distressed or underprivileged, and has been recognized as an exempt organization under § 501(c)(3) of the Internal Revenue Code, or to any Indian tribe.

Source: SL 1935, ch 205, § 34-a; SDC 1939, § 57.3202 (5); SL 1939, ch 269; SL 1974, ch 101, § 1; SL 1975, ch 104; SL 1979, ch 84, § 8; SL 1983, ch 88, § 1; SL 1984, ch 87; SL 1987, ch 100; SL 2008, ch 51, § 14; SL 2011, ch 57, § 1.



§ 10-45-10.1 Repealed.

10-45-10.1. Repealed by SL 1979, ch 84, § 13.



§ 10-45-10.2 Repealed.

10-45-10.2. Repealed by SL 1995, ch 68, § 10.



§ 10-45-10.3 Exemption of freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into foreign trade zone--Stocks of merchandise defined--Application.

10-45-10.3. Exemption of freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into foreign trade zone--Stocks of merchandise defined--Application. There is exempted from the provisions of this chapter and from the computation of the tax imposed by it, freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into a foreign trade zone. For the purposes of this section, stocks of merchandise is personal property which is held primarily for sale and not subject to annual depreciation. However, the exemption only applies if written evidence of the contract of sale is retained, and such contract indicates that the merchandise is to be shipped in international commerce to a point outside the United States not to be returned to a point within the United States.

Source: SL 1988, ch 109, § 1; SL 2001, ch 56, § 2; SL 2004, ch 93, § 1.



§ 10-45-10.4 Exemption of handling fees paid by religious organizations to relief agencies for food distribution through giveaway programs.

10-45-10.4. Exemption of handling fees paid by religious organizations to relief agencies for food distribution through giveaway programs. There are specifically exempted from the provisions of this chapter and the computation of the amount of tax imposed by it, the gross receipts from the handling fee paid by a religious organization recognized as an exempt organization under section 501(c)(3) of the Internal Revenue Code to an approved relief agency recognized as an exempt organization pursuant to § 10-45-10 for the distribution of food which is used for the assistance or relief to the poor, distressed, or underprivileged through a food giveaway program.

Source: SL 2012, ch 68, § 1.



§ 10-45-11 Exemption of fuel sales otherwise taxed.

10-45-11. Exemption of fuel sales otherwise taxed. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of gasoline, motor fuel, and special fuel subject to tax under chapter 10-47B.

Source: SDC 1939, § 57.3202 (6); SL 1939, ch 269; SL 1949, ch 418; SL 1969, ch 267, § 3; SL 1970, ch 74, § 2; SL 1979, ch 87, § 4; SL 1987, ch 29, § 71; ch 101; SL 1987, ch 102, § 1; SL 1989, ch 117; SL 2001, ch 56, § 3.



§ 10-45-11.1 Exemption of goods and services furnished to meet warranty obligation without charge.

10-45-11.1. Exemption of goods and services furnished to meet warranty obligation without charge. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from furnishing goods or services to the purchaser or the purchaser's successor in interest of tangible personal property and any product transferred electronically to fulfill a warranty obligation of the manufacturer to the extent that the goods or services are not charged to the purchaser or the purchaser's successor in interest.

Source: SL 1971, ch 79; SL 2008, ch 51, § 15.



§ 10-45-11.2 Exemption of sales of motor vehicles exempt from excise tax.

10-45-11.2. Exemption of sales of motor vehicles exempt from excise tax. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of motor vehicles exempt from the motor vehicle excise tax pursuant to § 32-5B-2, with the exception of farm vehicles as described pursuant to the provisions of § 32-5-1.3.

Source: SL 1987, ch 103, § 1; SL 1988, ch 110, § 1; SL 2012, ch 67, § 3; SL 2015, ch 68, § 1.



§ 10-45-11.3 Repealed.

10-45-11.3. Repealed by SL 1995, ch 68, § 11.



§ 10-45-12 Repealed.

10-45-12. Repealed by SL 1981, ch 103, § 2.



§ 10-45-12.1 Services specifically exempt from tax.

10-45-12.1. Services specifically exempt from tax. The following services enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President are exempt from the provisions of this chapter: health services (major group 80); educational services (major group 82) except schools and educational services not elsewhere classified (industry no. 8299); social services (major group 83); agricultural services (major group 07) except veterinarian services (group no. 074) and animal specialty services, except veterinary (industry no. 0752); forestry services (group no. 085); radio and television broadcasting (group no. 483); railroad transportation (major group 40); local and suburban passenger transportation (group no. 411) except limousine services; school buses (group no. 415); trucking and courier services, except air (group no. 421) except collection and disposal of solid waste; farm product warehousing and storage (industry no. 4221); establishments primarily engaged in transportation on rivers and canals (group no. 444); establishments primarily engaged in air transportation, certified carriers (group no. 451); establishments primarily engaged in air transportation, noncertified carriers (group no. 452) except chartered flights (industry no. 4522) and airplane, helicopter, balloon, dirigible, and blimp rides for amusement or sightseeing; pipe lines, except natural gas (major group 46); arrangement of passenger transportation (group no. 472); arrangement of transportation of freight and cargo (group no. 473); rental of railroad cars (group no. 474); water supply (industry no. 4941); sewerage systems (industry no. 4952); security brokers, dealers and flotation companies (group no. 621); commodity contracts brokers and dealers (group no. 622); credit counseling services provided by individual and family social services (industry no. 8322); construction services (division C) except industry no. 1752 and locksmiths and locksmith shops; consumer credit reporting agencies, mercantile reporting agencies, and adjustment and collection agencies (group no. 732), if the debt was incurred out-of-state and the client does not reside within the state. The following are also specifically exempt from the provisions of this chapter: financial services of institutions subject to tax under chapter 10-43 including loan origination fees, late payment charges, nonsufficient fund check charges, stop payment charges, safe deposit box rent, exchange charges, commission on travelers checks, charges for administration of trusts, interest charges, and points charged on loans; commissions earned or service fees paid by an insurance company to an agent or representative for the sale of a policy; services of brokers and agents licensed under Title 47; the sale of trading stamps; rentals of motor vehicles as defined by § 32-5-1 leased under a single contract for more than twenty-eight days; advertising services; services provided by any corporation to another corporation which is centrally assessed having identical ownership and services provided by any corporation to a wholly owned subsidiary which is centrally assessed; continuing education programs; tutoring; vocational counseling, except rehabilitation counseling; and motion picture rentals to a commercially operated theater primarily engaged in the exhibition of motion pictures.

Source: SL 1979, ch 84, § 11; SL 1979, ch 306, § 2; SL 1980, ch 97; SL 1981, ch 103, § 1; SL 1983, ch 86, § 2; SL 1986, ch 100, § 2; SL 1987, ch 104; SL 1988, ch 108, § 3; SL 1988, ch 111; SL 1988, ch 112, § 1; SL 1989, ch 104, § 2; SL 1991, ch 101; SL 1991, ch 108, § 5; SL 1995, ch 68, § 12; SL 1996, ch 83, § 9; SL 1998, ch 71, § 5; SL 2001, ch 56, § 4; SL 2003, ch 63, § 3; SL 2004, ch 94, § 1.



§ 10-45-12.2 Exemption of engineering, architectural, and surveying services.

10-45-12.2. Exemption of engineering, architectural, and surveying services. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by §§ 10-45-4 and 10-45-5, the gross receipts from engineering, architectural, and surveying services (group no. 871, Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President) rendered for a project entirely outside this state.

Source: SL 1982, ch 111; SL 1988, ch 108, § 4.



§ 10-45-12.3 Repealed.

10-45-12.3. Repealed by SL 2003, ch 61, § 3.



§ 10-45-12.4 Certain services provided to rural water system by wholly owned cooperative or nonprofit corporation exempt from tax.

10-45-12.4. Certain services provided to rural water system by wholly owned cooperative or nonprofit corporation exempt from tax. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, gross receipts from management, billing, bookkeeping, administrative, and related services provided to a rural water system by any cooperative or nonprofit corporation which is wholly owned by the water systems receiving such services.

Source: SL 1986, ch 102.



§ 10-45-12.5 Exemption of certain sales commissions.

10-45-12.5. Exemption of certain sales commissions. Unless otherwise specifically subject to tax, the gross receipts resulting from fees or commissions received for rendering a service which provides for the sale of tangible personal property, any product transferred electronically, or services is exempt from the tax imposed by this chapter.

Source: SL 1988, ch 113, § 1; SL 2008, ch 51, § 16.



§ 10-45-12.6 Exemption for credit services by credit bureaus to certain financial institutions.

10-45-12.6. Exemption for credit services by credit bureaus to certain financial institutions. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of credit services by credit bureaus to financial institutions as defined in § 10-43-1, which financial institutions are paying taxes pursuant to the provisions of chapter 10-43.

Source: SL 1991, ch 102, § 1.



§ 10-45-12.7 Exemption for gross receipts of person officiating amateur sporting event--Exception.

10-45-12.7. Exemption for gross receipts of person officiating amateur sporting event--Exception. There are exempted from the provisions of this chapter and from the computation of the tax imposed by it, gross receipts of any person officiating an amateur sporting event. However, this exemption does not apply to any person officiating any sporting event sponsored and operated by any elementary, secondary, or postsecondary school.

Source: SL 2005, ch 76, § 1.



§ 10-45-13 Exemption of receipts used for civic and nonprofit associations and purposes.

10-45-13. Exemption of receipts used for civic and nonprofit associations and purposes. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from the following:

(1) Sales of tickets or admissions to the grounds and grandstand attractions of state, county, district, regional, and local fairs;

(2) Admissions to nonprofit historic sites and repertory theater performances operated by nonprofit organizations;

(3) Admissions to community operated celebrations and shows sponsored by a chamber of commerce or other similar nonprofit organization if the county or municipality in which the activity takes place officially sponsors the activity and no charge is made to the operators of the celebration or show for the use of county, city or town facilities or services;

(4) Admissions to events or receipts from activities sponsored and operated by colleges or vocational schools or elementary or high schools or related clubs or supporting organizations approved or supervised by a school or college when the entire net proceeds are spent for educational purposes and any associations of them and receipts from tangible personal property or any product transferred electronically sold at such events. However, receipts from tangible personal property or any product transferred electronically sold at such events or activities are included in the measure of sales tax at the time of purchase by the college or school or related club or supporting organization;

(5) Religious, benevolent, fraternal, youth association or charitable activities, including any bingo or lottery conducted pursuant to § 22-25-25, where the entire amount of such receipts after deducting all costs directly related to the conduct of such activities is expended for religious, benevolent, fraternal, youth association or charitable purposes, and, except for any bingo or lottery, the receipts are not the result of engaging in business for more than three consecutive days. For the purposes of determining whether this business has been engaged in for more than three days, days necessary to set up, organize, prepare for, take down, or disassemble the business or activity may not be construed as days engaged in business. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in the activity are included in the measure of sales tax;

(6) Sales of tangible personal property or any product transferred electronically when the net receipts therefrom are used primarily for the restoration or maintenance of the Governor's mansion and capitol grounds;

(7) Any charge or entry fee made to persons for engaging in participatory events limited to tournaments, contests and league activities. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in tournaments, contests and league activities shall be included in the measure of the tax imposed by this chapter;

(8) Admissions to events or receipts from activities sponsored and operated by county or municipal historical societies or centennial committees when the entire net proceeds are spent for centennial celebration purposes. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in the activity are included in the measure of sales tax;

(9) Religious, benevolent, fraternal, youth association or charitable activities conducted at county fairs, if the entire amount of such receipts after deducting all costs directly related to the conduct of such activities is expended for religious, benevolent, fraternal, youth association or charitable purposes, and the receipts are not the result of engaging in business for more than five consecutive days. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in the activity are included in the measure of sales tax;

(10) Admissions to circus performances sponsored or operated by religious, benevolent, fraternal or youth associations, if the entire amount of the receipts after deducting all costs directly related to the conduct of the circus performances is expended for religious, benevolent, fraternal, youth associations or charitable purposes;

(11) Admissions to events or receipts from activities sponsored and operated by religious, benevolent, or charitable organizations for a period not to exceed thirty days in any calendar year, if the entire amount of the receipts after deducting all costs directly related to the conduct of the event or activity is expended for the benefit of homeless persons.
Source: SDC 1939, § 57.3202 (4); SL 1939, ch 269; SL 1961, ch 446; SL 1968, ch 259; SL 1976, ch 99, § 2; SL 1978, ch 86; SL 1983, ch 89; SL 1988, ch 114; SL 1988, ch 115; SL 1989, ch 105, §§ 1, 2; SL 1990, ch 90; SL 1991, ch 103; SL 1992, ch 60, § 2; SL 1992, ch 93, § 1; SL 2000, ch 60, § 1; SL 2008, ch 51, § 17; SL 2012, ch 69, § 1.



§ 10-45-13.1 Exemption of membership organizations.

10-45-13.1. Exemption of membership organizations. Membership organizations, major group 86, as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are exempt from the tax imposed by this chapter on receipts from sales of services by them and their membership fees. This exemption does not apply to the tax imposed upon the gross receipts of sales of tangible personal property or any product transferred electronically by such organizations. This section does not exempt the gross receipts of a retailer which are the result of sales to organizations in major group 86 or exempt such organizations from payment of use tax on goods and services used in the conduct of their activities.

Source: SL 1981, ch 104; SL 1988, ch 108, § 5; SL 2008, ch 51, § 18.



§ 10-45-13.2 Exemption of fair market value of personal property or service given without charge to exempt organization.

10-45-13.2. Exemption of fair market value of personal property or service given without charge to exempt organization. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, the fair market value of any tangible personal property, product transferred electronically, or service given without charge to an institution, organization, or group exempt from the tax imposed by this chapter.

Source: SL 1987, ch 105, § 1; SL 2008, ch 51, § 19.



§ 10-45-13.3 Exemption of lottery tickets.

10-45-13.3. Exemption of lottery tickets. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from the sale of lottery tickets made as part of a lottery operated by this state.

Source: SL 1987, ch 313, § 39.



§ 10-45-13.4 Exemption of gross receipts from library copying charges.

10-45-13.4. Exemption of gross receipts from library copying charges. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from library copying charges.

Source: SL 1990, ch 86.



§ 10-45-13.5 Exemption of receipts received by the state and political subdivisions from management services provided to nonprofit entity.

10-45-13.5. Exemption of receipts received by the state and political subdivisions from management services provided to nonprofit entity. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts received by the State of South Dakota and any of its political subdivisions including multi-county planning and development districts, established pursuant to Executive Order 70-7, or its successor, from management services provided to a revolving loan fund operated by a nonprofit entity.

Source: SL 2005, ch 75, § 1.



§ 10-45-14 Exemption of sales to educational institutions and hospitals--Purchases for members or employees taxable--Motor vehicle registration fee--Lists maintained by exempt institutions.

10-45-14. Exemption of sales to educational institutions and hospitals--Purchases for members or employees taxable--Motor vehicle registration fee--Lists maintained by exempt institutions. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from sales of tangible personal property, any product transferred electronically, and services to and for use by religious educational institutions, private educational institutions currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2011, and nonprofit, charitable hospitals when purchases are made by authorized officials, payment made from the institution funds and title to the property retained in the name of such institution. For the purposes of this section, a private educational institution shall be defined as an institution currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2011, maintaining a campus physically located within this state; and accredited by the South Dakota Department of Education or the North Central Association of Colleges and Schools. For the purposes of this section, a religious educational institution shall be defined as an institution currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2011, that maintains a campus physically located within this state.

This exemption does not extend to sales to or purchases of tangible personal property or any product transferred electronically for the personal use of officials, members or employees of such institutions or to sales to or purchases of tangible personal property or any product transferred electronically used in the operation of a taxable retail business.

The exemption provided in this section does not, in any manner, relieve the institution from the payment of the additional and further license fee imposed on the registration of motor vehicles.

Each institution claiming this exemption shall prepare and maintain a list of all purchases on which the exemption was claimed, fully itemized, showing name and address of vendors, description of property purchased, date or dates of purchase, purchase price, and brief explanation of use or intended use.

Source: SDC 1939, § 57.3202 (8) as added by SL 1951, ch 445; SL 1983, ch 96, § 1; SL 1988, ch 116; SL 1995, ch 68, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2008, ch 51, § 20; SL 2011, ch 57, § 2.



§ 10-45-14.1 Repealed.

10-45-14.1. Repealed by SL 2005, ch 72, § 1.



§ 10-45-14.2 Ink and newsprint exempt when used to produce shoppers' guides--Shoppers' guides defined.

10-45-14.2. Ink and newsprint exempt when used to produce shoppers' guides--Shoppers' guides defined. Ink and newsprint when used in the production of shoppers' guides are hereby exempt from the tax imposed under this chapter.

For the purposes of this section the term, shoppers' guide, includes for numerous advertisers advertising publications whose advertisements are solicited from the general public and whose publications are for free distribution to the general public and are published regularly at least once a month, consisting of printed sheets containing advertising, bearing a date of issue, and devoted to advertising of general interest.

Source: SL 1977, ch 100, § 1.



§ 10-45-14.3 Repealed.

10-45-14.3. Repealed by SL 2005, ch 72, § 2.



§ 10-45-14.4 Packaging and container materials as tax exempt raw material.

10-45-14.4. Packaging and container materials as tax exempt raw material. Containers, labels, cartons, packing cases, wrapping paper, twine, glue, bags, bottles, shipping cases, wrapping film, strapping, rope, tape, cans, lids, boxes, pads, dividers, stockinettes, casings, and similar articles and receptacles used or consumed by manufacturers, processors, or fabricators are raw material within the meaning of § 10-46-9 and are not subject to sales or use tax.

Source: SL 1982, ch 114.



§ 10-45-14.5 Packaging and container materials sold to retailers exempt.

10-45-14.5. Packaging and container materials sold to retailers exempt. There are specifically exempted from the provisions of this chapter, and from the computation of tax imposed by it, gross receipts from the sale of paper and plastic bags, wrapping paper, twine, tape, and similar articles sold to retailers licensed under this chapter if the retailer uses the articles as wrappers or containers to hold other tangible personal property sold by the retailer and subject to sales or use tax and the articles are supplied free by the retailer as a convenience to the customer.

Source: SL 1984, ch 85, § 1.



§ 10-45-14.6 Exemption of hospital meals paid for by public entity.

10-45-14.6. Exemption of hospital meals paid for by public entity. There are specifically exempted from the provisions of this chapter and the computation of the amount of tax imposed by it, the gross receipts from the sale of meals to inpatients of hospitals if such meals are paid for, by law or by contract, by the United States, this state or a political subdivision, including, but not limited to, meals provided to medicare, medicaid, champus, Indian health service, or county poor relief patients.

Source: SL 1985, ch 86.



§ 10-45-14.7 Exemption of authorized purchases made with food stamps.

10-45-14.7. Exemption of authorized purchases made with food stamps. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorized purchases made with food stamps under the provision of the Food Stamp Act of 1977 (P.L. 95-113).

Source: SL 1987, ch 106, § 1.



§ 10-45-14.8 Exemption of authorized purchases of food.

10-45-14.8. Exemption of authorized purchases of food. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorized purchases of food made under Section 17(c) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(c)).

Source: SL 1987, ch 106, § 3.



§ 10-45-14.9 Exemption of certain insulin sales.

10-45-14.9. Exemption of certain insulin sales. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of insulin, to the extent used by humans, that is not sold by prescription.

Source: SL 2003, ch 61, § 5.



§ 10-45-14.10 Exemption of certain drugs.

10-45-14.10. Exemption of certain drugs. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of drugs as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the drugs are prescribed by prescription, dispensed, or administered by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist.

Source: SL 2003, ch 61, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-45-14.11 Exemption of certain durable medical equipment and prosthetic devices.

10-45-14.11. Exemption of certain durable medical equipment and prosthetic devices. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of durable medical equipment, mobility enhancing equipment, and prosthetic devices as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the durable medical equipment, mobility enhancing equipment, and prosthetic devices are prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist.

Source: SL 2003, ch 61, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-45-14.12 Exemption of certain medical devices.

10-45-14.12. Exemption of certain medical devices. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of any medical device, as that term is defined in this section, to the extent used by humans, if the medical device is prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist. The term, medical device, means any instrument, apparatus, implement, contrivance, or other similar or related article, including a component, part, or accessory, that is prescribed for use on a single patient and that is:

(1) Recognized in the official National Formulary, or the United States Pharmacopoeia, or any supplement to them;

(2) Intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, detection, or prevention of disease, of the human body; or

(3) Intended to affect the structure or any function of the human body, and that does not achieve any of its primary intended purposes through chemical action within or on the human body and that is not dependent upon being metabolized for the achievement of any of its primary intended purposes.

A medical device is not durable medical equipment, mobility enhancing equipment, or a prosthetic device.

Source: SL 2003, ch 61, § 8.



§ 10-45-15 Exemption of seed used for agricultural purposes.

10-45-15. Exemption of seed used for agricultural purposes. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of seed legumes, seed grasses, and seed grains, when twenty-five pounds or more are sold in a single sale to be used exclusively for agricultural purposes.

Source: SDC 1939, § 57.3202 (11) as added by SL 1965, ch 289, § 1.



§ 10-45-15.1 Repealed.

10-45-15.1. Repealed by SL 1995, ch 68, § 14.



§ 10-45-16 Exemption of commercial fertilizer used for agricultural purposes.

10-45-16. Exemption of commercial fertilizer used for agricultural purposes. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of commercial fertilizers, either liquid or solid, when five hundred pounds or more are sold in a single sale to be used exclusively for agricultural purposes.

Source: SDC 1939, § 57.3202 (10) as added by SL 1964, ch 215.



§ 10-45-16.1 Exemption of pesticides and products or substances used in conjunction with application of pesticides used for agricultural purposes--Use of funds from tax on endoparasiticides and ectoparasiticides.

10-45-16.1. Exemption of pesticides and products or substances used in conjunction with application of pesticides used for agricultural purposes--Use of funds from tax on endoparasiticides and ectoparasiticides. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of pesticides, as defined in § 38-20A-1, to be used exclusively by the purchaser for agricultural purposes. Any product or substance to be used in conjunction with the application or use of pesticides for agricultural purposes is also exempt. The products or substances include adjuvants, surfactants, ammonium sulfate, inoculants, drift retardants, water conditioners, seed treatments, foam markers, and foam dyes. Equipment, other than farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes for the application of pesticides and related products and substances is not exempt. The tax imposed by this chapter on endoparasiticides and ectoparasiticides shall be deposited in the veterinary student tuition and animal disease research and diagnostic laboratory fund to be used for veterinary student tuition grants and the operations and activities conducted by the State Animal Disease Research and Diagnostic Laboratory established in § 13-58-13.

Source: SL 1971, ch 78; SL 1989, ch 107, § 1; SL 1993, ch 48, § 13; SL 1995, ch 69; SL 2005, ch 73, § 1; SL 2006, ch 58, § 21.



§ 10-45-16.2 Exemption of gross receipts from rental of devices used to apply agricultural fertilizers and pesticides.

10-45-16.2. Exemption of gross receipts from rental of devices used to apply agricultural fertilizers and pesticides. There are specifically exempted from the tax imposed by this chapter, gross receipts from the rental of devices primarily used to apply fertilizers and pesticides, as defined in § 38-20A-1, for agricultural purposes, if sales tax or use tax was paid upon the original purchase of the device.

Source: SL 1986, ch 103; SL 2006, ch 48, § 1.



§ 10-45-16.3 Exemption of gross receipts from rental of agricultural devices owned by conservation district.

10-45-16.3. Exemption of gross receipts from rental of agricultural devices owned by conservation district. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, gross receipts from the rental of devices used primarily for agricultural purposes if such devices are owned by a conservation district organized pursuant to chapter 38-8.

Source: SL 1988, ch 118.



§ 10-45-16.4 , 10-45-17. Repealed.

10-45-16.4, 10-45-17. Repealed by SL 1995, ch 68, §§ 15, 16.



§ 10-45-18 Exemption of sales of livestock, poultry, ostriches, emus, or rheas other than ultimate retail sale.

10-45-18. Exemption of sales of livestock, poultry, ostriches, emus, or rheas other than ultimate retail sale. No gross receipts from sales of livestock or live poultry, ostriches, emus, or rheas, if such sales are a part of a series of transactions incident to producing a finished product intended to be offered for an ultimate retail sale, are taxable under this chapter, except that an ultimate retail sale interrupting the series of transactions with an intended final use or consumption is taxable.

Source: SL 1951, ch 461; SDC Supp 1960, § 57.3202-1; SL 1992, ch 94, § 1.



§ 10-45-18.1 Exemption of gross receipts from sale of live gamebirds by producer to certain nonprofit organizations.

10-45-18.1. Exemption of gross receipts from sale of live gamebirds by producer to certain nonprofit organizations. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts from the sale of live gamebirds sold by the producer to nonprofit organizations which release such birds or to commercial hunting operators who charge fees to hunt such birds.

Source: SL 1989, ch 108, § 1.



§ 10-45-18.2 Exemption of gross receipts from sales of certain animals.

10-45-18.2. Exemption of gross receipts from sales of certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of live cattle, buffalo, sheep, goats, swine, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, used or to be used as breeding or production stock, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption.

Source: SL 1989, ch 113, § 1; SL 1992, ch 94, § 2.



§ 10-45-18.3 Exemption of gross receipts from sale of feed and bedding for certain animals.

10-45-18.3. Exemption of gross receipts from sale of feed and bedding for certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed and bedding for cattle, buffalo, sheep, goats, swine, pheasants, partridges, quail, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, if such feed or bedding is used by farmers or ranchers who are regularly engaged in the business of raising and feeding such animals, or producing milk for sale for human consumption, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption. The term, bedding, only includes straw, corn stover, and bean straw.

Source: SL 1989, ch 113, § 2; SL 1992, ch 94, § 3; SL 2006, ch 49, § 1; SL 2012, ch 70, § 1.



§ 10-45-18.4 Exemption for sale of certain live nondomestic animals.

10-45-18.4. Exemption for sale of certain live nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of any live nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the animal is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 10.



§ 10-45-18.5 Exemption for sale of feed for certain nondomestic animals.

10-45-18.5. Exemption for sale of feed for certain nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed for any nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the feed is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 11.



§ 10-45-18.6 Exemption for sale of swine or cattle semen.

10-45-18.6. Exemption for sale of swine or cattle semen. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of swine semen and cattle semen to be used for agricultural purposes.

Source: SL 2006, ch 50, § 1.



§ 10-45-19 Exemption of fuel used for agricultural or railroad purposes.

10-45-19. Exemption of fuel used for agricultural or railroad purposes. Motor fuel, including kerosene, tractor fuel, liquefied petroleum gas, natural and artificial gas, diesel fuels, and distillate, when used for agricultural or railroad purposes, is exempt from the tax imposed by this chapter.

For the purposes of this section, agricultural purposes does not include the lighting or heating of any farm residence.

For the purposes of this section, railroad purposes includes only locomotives or track motor cars being operated on railroad tracks in road service in this state.

Source: SL 1945, ch 342, § 1; SL 1951, ch 457, §§ 1, 2; SL 1959, ch 439; SDC Supp 1960, § 57.3202-2; SL 1974, ch 102; SL 1985, ch 89, § 1; SL 1994, ch 96, § 2; SL 2012, ch 67, § 5.



§ 10-45-19.1 Power charges for irrigation pumps exempt.

10-45-19.1. Power charges for irrigation pumps exempt. There are hereby specifically exempted from the provisions of this chapter and from the amount of tax imposed by it, gross receipts from the sale of electricity used to power irrigation pumps and the gross receipts from the horsepower charge on electric motors powering irrigation pumps whenever the purchaser has made the purchase exclusively for agricultural purposes.

Source: SL 1979, ch 85, § 1.



§ 10-45-19.2 Repealed.

10-45-19.2. Repealed by SL 1995, ch 68, § 19.



§ 10-45-19.3 Exemption of bulk water for domestic use.

10-45-19.3. Exemption of bulk water for domestic use. There are specifically exempted from the provisions of this chapter and from the computation of tax imposed by it, the gross receipts from the sales of bulk water which are delivered for domestic use.

Source: SL 1983, ch 91, § 2.



§ 10-45-20 Exemptions applied to taxable services.

10-45-20. Exemptions applied to taxable services. The exemptions from sales tax relative to sales of tangible personal property shall apply to services included in §§ 10-45-4 and 10-45-5.

Source: SL 1965, ch 296, § 3.



§ 10-45-20.1 Exemption of payments between members of controlled group--Exception.

10-45-20.1. Exemption of payments between members of controlled group--Exception. Payments made by one member of the controlled group to another member of a controlled group which represent an allocation, reimbursement, or charge for services provided by or rendered by the members of the controlled group are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it. The exemption provided in this section does not apply to the lease of tangible personal property or any product transferred electronically unless the sales or use tax has been paid on the property by the lessor.

Source: SL 1983, ch 93, § 1; SL 1989, ch 109, § 1; SL 2004, ch 95, § 1; SL 2008, ch 51, § 21.



§ 10-45-20.2 Exemption of payments between members of controlled group--Reimbursement for third-party services to group.

10-45-20.2. Exemption of payments between members of controlled group--Reimbursement for third-party services to group. Payments made by one member of a controlled group to another member of a controlled group which represent an allocation, reimbursement or charge for third-party services rendered to the controlled group and upon which a sales or use tax has been paid may not be considered as gross receipts under this chapter.

Source: SL 1983, ch 93, § 2.



§ 10-45-20.3 "Controlled group" defined.

10-45-20.3. "Controlled group" defined. For the purposes of this chapter, a controlled group consists of any corporations or other entities eligible to file a consolidated federal income tax return under the Internal Revenue Code as in effect on January 1, 2002, or entitled to only a single surtax exemption for federal corporate income tax purposes under the Internal Revenue Code as in effect on January 1, 2002, and includes a controlled group of corporations as defined at 26 U.S.C. § 1563 as in effect on January 1, 2002. A controlled group also consists of any subchapter S corporation, limited liability company, limited liability partnership, general partnership, or limited partnership with at least eighty percent common ownership as if the entity was converted to or taxed as a subchapter C corporation under the Internal Revenue Code as in effect on January 1, 2002.

Source: SL 1983, ch 93, § 3; SL 1989, ch 109, § 2; SL 2002, ch 62, § 1.



§ 10-45-20.4 Repealed.

10-45-20.4. Repealed by SL 1989, ch 109, § 3.



§ 10-45-20.5 Exemption of gross receipts from sale of services rendered--Exception.

10-45-20.5. Exemption of gross receipts from sale of services rendered--Exception. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from the sale of services rendered by a related corporation as defined in subdivision 10-43-1(11) for use by a financial institution as defined in subdivision 10-43-1(4) or on any service rendered by a financial institution as defined in subdivision 10-43-1(4) for use by a related corporation as defined in subdivision 10-43-1(11). For the purposes of this section, the term, related corporation, includes a corporation which together with the financial institution is part of a controlled group of corporations as defined in 26 U.S.C. § 1563 as in effect on January 1, 1989, except that the eighty percent ownership requirements set forth in 26 U.S.C. § 1563(a)(2)(A) for a brother-sister controlled group are reduced to fifty-one percent. The exemption provided in this section does not apply to the lease of tangible personal property or any product transferred electronically unless the sales or use tax has been paid on the property by the lessor.

Source: SL 1986, ch 101; SL 1989, ch 110, § 1; SL 2004, ch 95, § 2; SL 2008, ch 51, § 22.



§ 10-45-20.6 Exemption of gross receipts from sale of certain replacement parts.

10-45-20.6. Exemption of gross receipts from sale of certain replacement parts. There are exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from the sale of replacement parts that are sold to retailers and which will be installed in tangible personal property that will ultimately be for resale.

Source: SL 1989, ch 111, § 1.



§ 10-45-20.7 , 10-45-20.8. Repealed.

10-45-20.7, 10-45-20.8. Repealed by SL 1995, ch 68, §§ 20, 21.



§ 10-45-21 Tax additional to other occupation and privilege taxes.

10-45-21. Tax additional to other occupation and privilege taxes. The taxes imposed under this chapter shall be in addition to all other occupation or privilege taxes imposed by the State of South Dakota, or by any municipal corporation or political subdivision thereof, unless otherwise specifically exempted by this chapter.

Source: SL 1935, ch 205, § 44; SDC 1939, § 57.3102.



§ 10-45-22 Addition of tax to price of product or service.

10-45-22. Addition of tax to price of product or service. Retailers may add the tax imposed by this chapter to the price of their product or service as provided by law. If no provision is made, the average equivalent of the tax may be added. Any person or retailer subject to taxation under this chapter may add the tax under this chapter, or the average equivalent thereof, to his price or charge.

Source: SL 1935, ch 205, § 34; SL 1937, ch 252, § 1; SDC 1939, §§ 57.3304, 57.3305; SL 1965, ch 296, § 4; SL 1967, ch 329, § 3; SL 1982, ch 86, § 34; SL 1983, ch 90, § 1.



§ 10-45-23 Schedule for collection of tax from consumer.

10-45-23. Schedule for collection of tax from consumer. The schedules for collection of the tax imposed by this chapter and chapter 10-52 shall be established in rule by the secretary of revenue pursuant to chapter 1-26. The schedules established by rule shall spread the tax proportionately on fractions of dollars.

Source: SL 1965, ch 288, § 2; SL 1969, ch 267, § 2; SL 1970, ch 168, § 3; SL 1973, ch 62, § 1; SL 1978, ch 72, § 38; SL 1979, ch 84, §§ 2, 4; SL 1980, ch 325, § 20; SL 1987, ch 98, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-24 Application for retailer permit--Contents and execution--Application for statewide permit--Exceptions.

10-45-24. Application for retailer permit--Contents and execution--Application for statewide permit--Exceptions. Each retailer or person engaging in a business in this state whose receipts are subject to sales tax shall file with the Department of Revenue, an application for a permit. Each application shall be made on a form prescribed by the secretary of revenue and shall require the name under which the applicant transacts or intends to transact business, the location of each business, and other information as the secretary of revenue may require. The applicant shall have a permit for each place of business, unless the secretary of revenue grants a request for a statewide permit. A statewide permit may be granted if the applicant demonstrates the ability to comply with the filing, auditing, and record-keeping requirements specified in rules promulgated pursuant to § 10-45-47.1 for each location specified in the application.

Any seller registering under the agreement as defined in § 10-45C-1 shall be registered in this state, provided this state has entered into the agreement as provided in § 10-45C-3. Any seller who is registered under such agreement may cancel its registration at any time, but is liable for remitting any sales tax previously collected.

Source: SDC 1939, § 57.3301; SL 1967, ch 329, § 1; SL 1972, ch 66, § 1; SL 2000, ch 61, § 1; SL 2002, ch 64, § 23; SL 2003, ch 61, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-25 Issuance of retailer permit--Limited to person and place designated--Display in place of business--Effective until canceled or revoked.

10-45-25. Issuance of retailer permit--Limited to person and place designated--Display in place of business--Effective until canceled or revoked. The secretary of revenue shall grant and issue to each applicant a permit for each place of business within the state, unless a statewide permit is granted. If a statewide permit is granted, the secretary of revenue shall issue a copy of the statewide permit for each place of business within the state. A permit is not assignable and shall be valid only for the person in whose name it is issued and for the transaction of business at the place designated therein. The permit shall at all times be conspicuously displayed at the place for which issued. Each permit is valid and effective without further payment of fees until canceled or revoked.

Source: SDC 1939, § 57.3301; SL 1967, ch 329, § 1; SL 1972, ch 66, § 2; SL 2000, ch 61, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-26 Refusal of permit to delinquent taxpayer--Bond to secure payment of tax.

10-45-26. Refusal of permit to delinquent taxpayer--Bond to secure payment of tax. The secretary of revenue may, at his discretion, refuse to issue a permit to any person who is delinquent in payment of occupation taxes levied by the State of South Dakota. He may also, in his discretion, require an applicant to furnish a bond to the state, or other adequate security, as security for payment of any sales tax that may become due, or require a bond or security as a condition precedent to remaining in business as a retailer.

Source: SDC 1939, § 57.3301; SL 1967, ch 329, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-27 , 10-45-27.1. Repealed.

10-45-27, 10-45-27.1. Repealed by SL 2006, ch 61, §§ 2, 10, eff. Feb. 6, 2006.



§ 10-45-27.2 Collection allowance credit for collecting sales tax.

10-45-27.2. Collection allowance credit for collecting sales tax. Any person required to file a return and remit the tax imposed by chapter 10-45, who holds a license issued pursuant to chapter 10-45, who timely files the return due, and who timely remits the tax due, is allowed, as compensation for the expense of collecting and paying the tax, a credit equal to one and one-half percent of the gross amount of the tax due. However, the credit may not exceed seventy dollars per return period.

If a person is required to file a return and to remit tax more than once within a thirty day period, the collection allowance credit may not exceed seventy dollars for all returns filed and all remittances made within the thirty day period.

The collection allowance credit authorized by this section only applies to taxes reported on the sales and use tax return, including the taxes imposed by chapters 10-45, 10-45D, 10-46, 10-46E, 10-52, 10-52A, 10-58, and 10-33A, and §§ 32-5B-20 and 10-62-2.

The collection allowance credit authorized by this section shall be granted for any return to be filed and for any tax to be remitted after January 1, 2014.

The collection allowance credit authorized by this section shall only be granted to a person who timely files the return due by electronic means and who timely remits the tax due by electronic means.

For any tax collected by the department on behalf of another entity, upon which the collection allowance credit is calculated, the entities shall negotiate in good faith to share in the payment of the collection allowance credit. The department may implement such allocation of collection allowance credit directly or through the adjustment of any administrative fee charged pursuant to § 10-59-52.

No person that has selected a certified service provider as its agent as set forth in § 10-45C-1 is entitled to the collection allowance credit authorized by this section if the certified service provider receives a monetary allowance as provided by the Streamlined Sales and Use Tax Agreement authorized by chapter 10-45C for performing the retailer's sales and use tax functions in this state.

No collection allowance credit authorized by this section may be granted to any person who has outstanding tax returns due to the department or who has outstanding tax remittances due to the department.

Source: SL 2006, ch 51, § 1; SL 2013, ch 57, § 1.



§ 10-45-27.3 Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance.

10-45-27.3. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twentieth day of the month following each period and remit the tax on or before the twenty-fifth day of the month following each period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the twentieth day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance. However, the secretary may grant an extension for remitting the tax to a qualified business as provided in §§ 10-45-99 to 10-45-107, inclusive, for six months.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2017, ch 65, § 1.



§ 10-45-28 Repealed.

10-45-28. Repealed by SL 2007, ch 65, § 2.



§ 10-45-28.1 Repealed.

10-45-28.1. Repealed by SL 1995, ch 68, § 22.



§ 10-45-29 Deduction allowed for sales refunds.

10-45-29. Deduction allowed for sales refunds. Refunds made by a retailer during the reporting period shall be allowed as a deduction in case the retailer included the receipts, for which a refund is made, in the net taxable sales or has previously paid the sales tax.

Source: SDC 1939, § 57.3310 as amended by SL 1967, ch 329, § 7.



§ 10-45-29.1 Deduction allowed attorneys and accountants for amounts spent on behalf of clients.

10-45-29.1. Deduction allowed attorneys and accountants for amounts spent on behalf of clients. In determining the amount of tax due under this chapter, a person licensed pursuant to chapter 16-16 and a person licensed pursuant to chapter 36-20B may deduct from gross receipts amounts which represent charges to clients for tangible personal property, any product transferred electronically, or services purchased by the attorney or accountant on behalf of a client. However, the sale of the property or service to the attorney or accountant is not a sale for resale if this deduction is taken. This deduction may only be taken if the amount to be deducted represents an expense specifically incurred for a particular client and the amount is itemized and separately billed as a reimbursable expense by the attorney or accountant.

Source: SL 1983, ch 94; SL 1984, ch 254, §§ 1-31; SL 2008, ch 51, § 23; SL 2010, ch 57, § 1.



§ 10-45-30 Bad debts--Deduction from amount upon which tax is calculated--Return deduction allowed--Credit or refund.

10-45-30. Bad debts--Deduction from amount upon which tax is calculated--Return deduction allowed--Credit or refund. For purposes of this chapter, a bad debt means the same as the term is defined at 26 U.S.C. § 166 as of January 1, 2005, and is any portion of the purchase price of a transaction that a seller has reported as taxable and for which the seller or any party related to the seller within the meaning of section 267 or 707 of the Internal Revenue Code (related party), as of January 1, 2003, or any disregarded entity for federal income tax purposes that is owned by the seller or a related party, has written off as uncollectible for federal income tax purposes. In computing the amount of tax due, a seller may deduct bad debts from the total amount upon which the tax is calculated for any return. Any deduction taken or refund paid which is attributed to bad debts may not include interest. Bad debts include worthless checks, worthless credit card payments, and uncollectible credit accounts. Bad debts do not include financing charges or interest, sales or use taxes charged on the purchase price, uncollectible amounts on property that remain in the possession of the seller until the full purchase price is paid, expenses incurred in attempting to collect any debt, debts sold, or assigned to unrelated third parties for collection, and repossessed property. No bad debt deduction may be claimed by any person that has purchased accounts receivable for collection unless the person is a successor that has acquired the entire business of the seller that incurred the bad debt, the person is a related party, or the person is a disregarded entity for federal income tax purposes that is owned by the seller or a related party.

A bad debt may be deducted on the return for the period during which the bad debt is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. For purposes of this section, a claimant who is not required to file federal income tax returns may deduct a bad debt on a return filed for the period in which the bad debt is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant was required to file a federal income tax return. If a deduction is taken for a bad debt and the seller subsequently collects the debt in whole or in part, the tax on the amount so collected shall be paid and reported on the next return due after the collection. A seller may allocate its bad debts among states if the books and records of the seller claiming the bad debt can support such allocation.

If a seller's amount of bad debt exceeds the amount of taxable sales for the period during which the bad debt is written off, the seller may obtain a credit or refund of tax on any amount of bad debt as provided in chapter 10-59. However, a credit or refund under this paragraph may not include interest.

If a seller's filing responsibilities have been assumed by a certified service provider as defined in § 10-45C-1, the service provider may claim, on behalf of the seller, any bad debt allowance provided by this section. The service provider shall credit or refund the full amount of any bad debt allowance or refund received to the seller.

Source: SDC 1939, § 57.3310 as amended by SL 1967, ch 329, § 7; SL 2002, ch 64, § 25; SL 2003, ch 65, § 1; SL 2005, ch 74, § 1.



§ 10-45-30.1 Cash basis reporting and payment.

10-45-30.1. Cash basis reporting and payment. Notwithstanding other provisions of this chapter, the secretary of revenue shall allow retailers to report and pay sales tax measured by gross receipts upon a cash basis if:

(1) The retailer has not changed his basis in the previous calendar year;

(2) The retailer's records are kept in a manner which may be audited to determine whether sales tax is paid upon all taxable sales;

(3) The retailer has made a written request to the secretary for authority to pay tax on the cash basis; and

(4) Authority to pay tax on the cash basis applies only to sales made after the authority is granted.
Source: SL 1983, ch 85, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-30.2 Accrual basis reporting and payment.

10-45-30.2. Accrual basis reporting and payment. If the secretary of revenue has granted a retailer the authority to report and pay sales tax on the cash basis and a retailer requests in writing for the authority to report and pay sales tax upon the accrual basis, the secretary may grant such authority if assessment and collection of taxes are not jeopardized.

Source: SL 1983, ch 85, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-31 Receipts not issued for taxes remitted.

10-45-31. Receipts not issued for taxes remitted. The secretary of revenue shall not be required to issue receipts for sales tax remitted to the Department of Revenue.

Source: SL 1951, ch 463, § 1; SDC Supp 1960, § 57.3302-1; SDC Supp 1960, § 57.3302 as added by SL 1967, ch 329, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-32 , 10-45-33. Repealed.

10-45-32, 10-45-33. Repealed by SL 1986, ch 111, § 27.



§ 10-45-34 Revocation of retailer's license for failure to file return or pay tax--Continuation in business a misdemeanor.

10-45-34. Repealed by SL 2010, ch 69, § 5.



§ 10-45-35 Appeals from decisions of secretary.

10-45-35. Appeals from decisions of secretary. Appeals from decisions of the secretary of revenue in contested cases may be taken in accordance with chapter 1-26.

Source: SL 1967, ch 329, § 16; SL 1982, ch 115, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-36 Reinstatement of revoked retailer's license--Fee.

10-45-36. Repealed by SL 2010, ch 69, § 6.



§ 10-45-37 Jeopardy assessment of sales tax--Lien and distress warrant--Bond to pay tax.

10-45-37. Jeopardy assessment of sales tax--Lien and distress warrant--Bond to pay tax. If the secretary of revenue believes that the assessment or collection of taxes will be jeopardized by delay, he may immediately make an assessment of the estimated tax and penalty, and demand payment thereof from the taxpayer. If such payment is not made, a lien may be filed and a distress warrant issued. The secretary of revenue shall be permitted to accept a bond from the taxpayer to satisfy collection until the amount of tax legally due shall be determined and paid.

Source: SL 1967, ch 329, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-38 to 10-45-41.1. Repealed.

10-45-38 to 10-45-41.1. Repealed by SL 1986, ch 111, § 28.



§ 10-45-42 Endorsement and return of uncollectible warrant--Liability of officer for failure to issue or execute warrant.

10-45-42. Endorsement and return of uncollectible warrant--Liability of officer for failure to issue or execute warrant. When the sheriff is unable to find property of the taxpayer which may be seized and sold, he shall, within thirty days after receipt of the warrant, endorse upon the case of the warrant the word "uncollectible" and return the warrant to the county treasurer. Failure or refusal of the county treasurer to issue a distress warrant when requested to do so, or of the sheriff to attempt to execute the same, shall make the officer failing to perform his duty personally liable for the delinquent tax, and said tax may be recovered in an action brought against him and his sureties by the secretary of revenue.

Source: SL 1967, ch 329, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-43 , 10-45-44. Repealed.

10-45-43, 10-45-44. Repealed by SL 1986, ch 111, § 29.



§ 10-45-45 Records preserved by persons subject to tax--Inspection by department.

10-45-45. Records preserved by persons subject to tax--Inspection by department. Every person subject to tax under this chapter shall keep records and books of all receipts and sales, together with invoices, bills of lading, copies of bills of sale, and other pertinent papers and documents. Such books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the secretary of revenue or his duly authorized agents and employees to determine the amount of tax due. Such books and records shall be preserved for a period of three years unless the secretary of revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SDC 1939, § 57.3311; SL 1967, ch 329, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-46 Repealed.

10-45-46. Repealed by SL 1978, ch 70, § 7.



§ 10-45-47.1 Promulgation of rules.

10-45-47.1. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1987, ch 82, § 23; SL 1995, ch 53, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-48 Repealed.

10-45-48. Repealed by SL 1984, ch 86, § 2.



§ 10-45-48.1 Violation of chapter as criminal offense--Classification.

10-45-48.1. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45-45 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business as a retailer under this chapter without obtaining a sales tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business as a retailer under this chapter after the person's sales tax license has been revoked by the secretary of revenue is guilty of a Class 6 felony;

(7) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor;

(8) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony; or

(9) Engages in business as a retailer under this chapter without obtaining a sales tax license after having been notified in writing by the secretary of revenue that the person is a retailer subject to the provisions of the sales and use tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business as a retailer files an application for a sales tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to § 10-45-55.

Source: SL 1984, ch 86, § 1; SL 1985, ch 91; SL 1987, ch 82, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 1; SL 2009, ch 49, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-49 to 10-45-51. Repealed.

10-45-49 to 10-45-51. Repealed by SL 1984, ch 86, §§ 3 to 6.



§ 10-45-52 Tax proceeds credited to general fund.

10-45-52. Tax proceeds credited to general fund. All taxes and license fees collected by the secretary of revenue pursuant to this chapter, shall immediately be turned over to the state treasurer and credited to the state general fund, except as otherwise provided.

Source: SDC 1939, § 57.3103; SL 1939, ch 267; SL 2001, ch 56, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-53 , 10-45-54. Repealed.

10-45-53, 10-45-54. Repealed by SL 1986, ch 111, § 30.



§ 10-45-55 Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-45-55. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-56 Repealed.

10-45-56. Repealed by SL 1995, ch 94, § 1.



§ 10-45-58 Materials used by floor laying as purchases for resale.

10-45-58. Materials used by floor laying as purchases for resale. Carpet, floor covering, tacks, glue, and other materials purchased for use by floor laying and other floor work not elsewhere classified (industry no. 1752) as enumerated in the Standard Industrial Classification Manual of 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used for such work are purchases for resale.

Source: SL 1991, ch 108, § 4.



§ 10-45-59 , 10-45-60. Repealed.

10-45-59, 10-45-60. Repealed by SL 1995, ch 68, §§ 23, 24.



§ 10-45-61 Exemption certificate--Responsibilities of purchaser--Violation as misdemeanor--Retention of certificate--Rules and forms.

10-45-61. Exemption certificate--Responsibilities of purchaser--Violation as misdemeanor--Retention of certificate--Rules and forms. Notwithstanding § 10-54-1, a seller, who possesses an exemption certificate from a purchaser of tangible personal property, any product transferred electronically, or services which indicates the items or services being purchased are exempt, may rely on the exemption certificate and not charge sales tax to the provider of the exemption certificate until the provider of the exemption certificate gives notice that the items or services being purchased are no longer exempt by filing a new exemption certificate with the seller.

The exemption certificate shall be signed by the purchaser. The exemption certificate shall provide the purchaser's name, address, and valid state tax license number, if applicable. However, any person filing an electronic exemption certificate is not required to sign the exemption certificate.

The purchaser claiming the protection of an exemption certificate is responsible for assuring that the goods and services delivered thereafter are of a type covered by the exemption certificate. A seller of property, any product transferred electronically, or services which are generally described under the exemption certificate is not responsible for the collection of the tax unless otherwise directed by the purchaser.

If the purchaser later determines there is any tax due and owing, the purchaser shall remit the tax owed by the purchaser to the state. If the purchaser makes an exempt purchase and later determines that the goods or services purchased are not exempt, the purchaser shall report the transaction and pay the use tax on the next filing of the purchaser's return.

Any purchaser who knowingly files an exemption certificate with a retailer in order to purchase tangible personal property, any product transferred electronically, or services with the intent to evade payment of the tax, and fails to timely report the same with the department is guilty of a Class 1 misdemeanor. The secretary of revenue may assess a penalty of up to fifty percent of the tax owed, in addition to the tax owed. No interest may be charged on the penalty.

The seller shall retain the exemption certificate for a period of three years from the date it is filed by the purchaser and provide the exemption certificate to the department upon request.

The secretary may promulgate rules pursuant to chapter 1-26 to adopt forms for exemption certificates.

Source: SL 1993, ch 99; SL 2002, ch 64, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 24; SL 2010, ch 58, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-61.1 Time for presenting exemption certificate or proving transaction not subject to tax by other means.

10-45-61.1. Time for presenting exemption certificate or proving transaction not subject to tax by other means. Notwithstanding the provisions of §§ 10-45-61, 10-59-3, and 10-59-7, if the seller has not obtained an exemption certificate or all relevant data elements for exemption certificates, the seller may, within one hundred twenty days subsequent to a request for substantiation, either prove that the transaction was not subject to tax by other means or obtain a fully completed exemption certificate from the purchaser. Any exemption certificate presented after one hundred twenty days need not be considered by the department.

Source: SL 2007, ch 59, § 1.



§ 10-45-62 Exemption of large boats subject to excise tax.

10-45-62. Exemption of large boats subject to excise tax. Any large boat as defined by § 32-3A-2 is hereby exempted from sales tax if subject to the tax imposed by § 32-3A-50.

Source: SL 1993, ch 102, § 14; SL 2001, ch 56, § 6.



§ 10-45-63 Repealed.

10-45-63. Repealed by SL 1995, ch 68, § 25.



§ 10-45-64 Exemption of gaming proceeds.

10-45-64. Exemption of gaming proceeds. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it gross proceeds of gaming allowed by chapter 42-7B.

Source: SL 1994, ch 331, § 2.



§ 10-45-65 , 10-45-66. Repealed.

10-45-65, 10-45-66. Repealed by SL 1995, ch 68, §§ 26, 27.



§ 10-45-67 Exemption of natural gas transportation services by pipeline.

10-45-67. Exemption of natural gas transportation services by pipeline. The provision of natural gas transportation services by a pipeline is exempted from the provisions of this chapter and from the computation of the tax imposed by this chapter.

Source: SL 1994, ch 99, § 1.



§ 10-45-68 Exemption for the sale of credit card processing services.

10-45-68. Exemption for the sale of credit card processing services. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of credit card processing services to retailers.

Source: SL 1994, ch 100, § 1.



§ 10-45-69 Repealed.

10-45-69. Repealed by SL 1997, ch 68, § 11.



§ 10-45-69.1 to 10-45-69.10. Repealed.

10-45-69.1 to 10-45-69.10. Repealed by SL 2002, ch 63, §§ 16 to 25.



§ 10-45-70 Repealed.

10-45-70. Repealed by SL 2004, ch 94, § 2.



§ 10-45-71 Passenger transportation gross receipts tax imposed--Transportation to be within state.

10-45-71. Passenger transportation gross receipts tax imposed--Transportation to be within state. There is imposed a tax of four and one-half percent on the gross receipts from the transportation of passengers. The tax imposed by this section shall apply to any transportation of passengers if the passenger boards and exits the mode of transportation within this state.

Source: SL 1996, ch 83, § 3; SL 2016, ch 65, § 8, eff. June 1, 2016.



§ 10-45-72 Inapplicability of tax.

10-45-72. Inapplicability of tax. The tax imposed by § 10-45-71 does not apply to any transportation service which the state is prohibited from taxing by federal law or the United States Constitution.

Source: SL 1996, ch 83, § 5; SL 2004, ch 94, § 3.



§ 10-45-73 to 10-45-79. Repealed.

10-45-73 to 10-45-79. Repealed by SL 2004, ch 94, §§ 4 to 10.



§ 10-45-80 Repealed.

10-45-80. Repealed by SL 1997, ch 69, § 1.



§ 10-45-81 Repealed.

10-45-81. Repealed by SL 2004, ch 94, § 11.



§ 10-45-82 Gross receipts from charge of interest exempted.

10-45-82. Gross receipts from charge of interest exempted. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from the charge of interest as defined in § 54-3-1.

Source: SL 1996, ch 88, § 1.



§ 10-45-83 Pawnbrokers not eligible for exemption.

10-45-83. Pawnbrokers not eligible for exemption. The provisions of §§ 10-45-82 and 10-46-62 do not apply to the gross receipts from interest paid any pawnbroker from the tax imposed by chapters 10-45 and 10-46. For the purposes of this section, a pawnbroker means any person who is engaged in the business of lending money and who accepts the possession of tangible personal property or any product transferred electronically as security for the loan.

Source: SL 1996, ch 88, § 3; SL 2008, ch 51, § 25.



§ 10-45-84 Fee or commission not subject to tax.

10-45-84. Fee or commission not subject to tax. Any fee or commission received by a retailer for arranging or assisting in the arrangement of a loan for a customer to pay for tangible personal property or any product transferred electronically sold by such retailer does not constitute gross receipts subject to the tax imposed by this chapter.

Source: SL 1996, ch 88, § 4; SL 2008, ch 51, § 26.



§ 10-45-85 Temporary vendor to maintain inventory records--Violation as misdemeanor.

10-45-85. Temporary vendor to maintain inventory records--Violation as misdemeanor. A temporary vendor shall maintain, for a minimum of three years, inventory records, including a beginning inventory of merchandise. The vendor shall provide such records for immediate inspection and review to any agent or representative of the Department of Revenue upon request. Failure to comply with this section is a Class 1 misdemeanor.

Source: SL 1996, ch 82, § 1; SL 2003, ch 66, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-86 Temporary vendor to maintain sales receipts--Violation as misdemeanor.

10-45-86. Temporary vendor to maintain sales receipts--Violation as misdemeanor. A temporary vendor shall maintain daily sales receipts, such as cash register tapes, hand written receipts, credit card receipts, or other receipts, for a minimum of three years. The vendor shall provide such receipts for immediate inspection and review to any agent or representative of the Department of Revenue upon request. Failure to comply with this section is a Class 1 misdemeanor.

Source: SL 1996, ch 82, § 2; SL 2003, ch 66, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-87 Temporary vendor to furnish list of suppliers--Violation as misdemeanor.

10-45-87. Temporary vendor to furnish list of suppliers--Violation as misdemeanor. A temporary vendor shall maintain for a minimum of three years, a complete list of suppliers, including names and addresses. The vendor shall provide for immediate inspection and review of such list to any agent or representative of the Department of Revenue upon request. Failure to comply with this section is a Class 1 misdemeanor.

Source: SL 1996, ch 82, § 3; SL 2003, ch 66, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-88 Review and audit of temporary vendors.

10-45-88. Review and audit of temporary vendors. A temporary vendor operating in this state may be subjected to reviews and audits without notice.

Source: SL 1996, ch 82, § 4; SL 2003, ch 66, § 4.



§ 10-45-89 Failure to maintain records--Revocation of temporary license.

10-45-89. Failure to maintain records--Revocation of temporary license. The secretary shall revoke the temporary license of any person that fails to comply with the provisions of §§ 10-45-85 to 10-45-89, inclusive.

Source: SL 1996, ch 82, § 5; SL 2003, ch 66, § 5.



§ 10-45-90 Exemption for gross receipts from certain rodeo services.

10-45-90. Exemption for gross receipts from certain rodeo services. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts resulting from services performed for rodeos by promoters, stock contractors, stock handlers, announcers, judges, and clowns.

Source: SL 1996, ch 85, § 1.



§ 10-45-91 Admissions to rodeos and related activities taxable.

10-45-91. Admissions to rodeos and related activities taxable. Notwithstanding the provisions of § 10-45-13, admissions to rodeos and rodeo related activities and events are subject to the tax imposed by §§ 10-45-8 and 10-45D-2.

Source: SL 1996, ch 85, § 3; SL 1997, ch 68, § 12; SL 2002, ch 63, § 26.



§ 10-45-92 Allowable deductions for auctioneers.

10-45-92. Allowable deductions for auctioneers. In determining the amount of tax due under this chapter, auctioneers may deduct from gross receipts amounts which represent direct expense charges for clients for tangible personal property, any product transferred electronically, or services purchased by the auctioneer on behalf of a client. However, the sale of the property or service to the auctioneer is not a sale for resale if this deduction is taken. This deduction may only be taken if the amount to be deducted represents an expense specifically incurred for a particular client and the amount is itemized and paid from the client's auction proceeds by the auctioneer or closing agent. The deduction shall be disallowed if the auctioneer receives any profit or remuneration directly or indirectly from the client's expense.

Source: SL 1996, ch 84; SL 2008, ch 51, § 27.



§ 10-45-92.1 Retail sales include auctions, consignments, products transferred electronically, and services--Responsibilities of auction clerk and auctioneer.

10-45-92.1. Retail sales include auctions, consignments, products transferred electronically, and services--Responsibilities of auction clerk and auctioneer. All auction sales and consignment sales of tangible personal property, any product transferred electronically, and services are sales at retail. The auction clerk shall file the return and remit the tax imposed by this chapter on the gross receipts from each auction after applying the deductions provided by § 10-45-92. However, the auctioneer is responsible for the payment of the tax imposed by this chapter if the auction clerk is an employee of the auctioneer or if the auction clerk does not have a permit as required by this chapter. In addition to any other information required to be kept by this chapter, each auction clerk shall keep records that identify the owner of the property sold at auction and the auctioneer who conducts the sale of such property.

Source: SL 2000, ch 63, § 1; SL 2008, ch 51, § 28.



§ 10-45-93 Exemption for gross receipts from international sale of agricultural and industrial equipment.

10-45-93. Exemption for gross receipts from international sale of agricultural and industrial equipment. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts resulting from the sale of agricultural and industrial production equipment in international commerce if, under the terms of the sales agreement, physical delivery of the goods takes place in South Dakota. However, the exemption only applies if written evidence of the contract of sale is retained, and such contract indicates that the goods are to be shipped in international commerce to a point outside the United States not to be returned to a point within the United States.

Source: SL 1996, ch 86, § 1.



§ 10-45-94 Mailing service--gross receipts.

10-45-94. Exemption for gross receipts from direct mail service. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts received by a direct mail service for the cost of United States postage paid by the direct mail service if the cost of postage, including any markup that is reasonable and customary in the seller's industry, is listed by the direct mail service as a separate line item on the customer's bill.

For the purposes of this section, a direct mail service is any business that prepares direct mail.

Source: SL 1998, ch 69, § 1; SL 2010, ch 59, § 1.



§ 10-45-95 Materials purchased by locksmiths are purchases for resale.

10-45-95. Materials purchased by locksmiths are purchases for resale. Locks, lock parts, other materials purchased for use by locksmiths as classified in repair shops and related services, not elsewhere classified (industry no. 7699) as enumerated in the Standard Industrial Classification Manual of 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used for such work are purchases for resale.

Source: SL 1998, ch 71, § 3.



§ 10-45-96 Tax on gross receipts of professional employer organization--Deduction available.

10-45-96. Tax on gross receipts of professional employer organization--Deduction available. The gross receipts of a professional employer organization are specifically subject to the tax imposed by this chapter. However, a professional employer organization may deduct from its taxable gross receipts its actual disbursements, including appropriate reserves, for the wages, salaries, payroll taxes, payroll deductions, workers' compensation costs, insurance premiums, welfare benefits, retirement benefits, and other employee benefits of its co-employees.

Source: SL 1999, ch 57, § 1.



§ 10-45-97 "Professional employer organization" defined.

10-45-97. "Professional employer organization" defined. For the purposes of § 10-45-96, the term, professional employer organization, means a firm which:

(1) Enters into a contractual agreement with a client company to create a co-employment relationship for the provision of payroll, benefits, and other human resources functions;

(2) Covers at least seventy-five percent of the client company's full-time or full-time equivalent employees domiciled in South Dakota; and

(3) Maintains separate books and records of account for each client company.
Source: SL 1999, ch 57, § 2.



§ 10-45-98 Temporary help services not subject to § 10-45-96.

10-45-98. Temporary help services not subject to § 10-45-96. The provisions of §§ 10-45-96 and 10-45-97 do not apply to the providing of temporary help services or to any other arrangement whereby a firm temporarily assigns employees of the firm to support or supplement a client company's regular work force in special situations such as employee absences, temporary skill shortages, seasonal workloads and special assignments, or projects.

Source: SL 1999, ch 57, § 3.



§ 10-45-99 Definitions.

10-45-99. Definitions. Terms used in §§ 10-45-99 to 10-45-107, inclusive, mean:

(1) "Department," the Department of Revenue;

(2) "Business," a business that has purchased and is installing tangible personal property in the form of equipment or machinery for direct use in a manufacturing, fabricating, or processing business, which is subject to sales or use tax pursuant to chapter 10-45 or 10-46;

(3) "Project," the purchase and installation of equipment or machinery;

(4) "Project cost," the amount paid in money for a project;

(5) "Secretary," the secretary of the Department of Revenue.
Source: SL 2001, ch 57, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-100 Extension for remitting sales and use tax on manufacturing equipment.

10-45-100. Extension for remitting sales and use tax on manufacturing equipment. Any manufacturing, fabricating, or processing business may apply for and obtain an extension for remitting the sales and use tax imposed and due under the provisions of chapter 10-45 or 10-46 for equipment or machinery that will be for direct use in a manufacturing, fabricating, or processing business. The extension shall end after six months.

Source: SL 2001, ch 57, § 3.



§ 10-45-101 Requirements for extension.

10-45-101. Requirements for extension. The extension pertains only to equipment and machinery purchased and installed after July 1, 2001. No extension may be made unless:

(1) The project cost exceeds twenty thousand dollars; and

(2) The business applying for the extension obtains a permit from the secretary as set forth in § 10-45-103.
Source: SL 2001, ch 57, § 4.



§ 10-45-102 Extension applies to full costs and installation fees.

10-45-102. Extension applies to full costs and installation fees. The amount of the tax extension shall apply to one hundred percent of the equipment and machinery costs and installation fees.

Source: SL 2001, ch 57, § 5.



§ 10-45-103 Application for extension permit--Permit nontransferable.

10-45-103. Application for extension permit--Permit nontransferable. Any business desiring an extension pursuant to §§ 10-45-99 to 10-45-107, inclusive, shall apply for a permit from the secretary at least thirty days prior to commencement of the project. The application for a permit shall be submitted on a form prescribed by the secretary. A separate application shall be made and submitted for each project. Upon approval of the application, the secretary shall issue a permit entitling the applicant to an extension as provided by §§ 10-45-99 to 10-45-107, inclusive. The permit or extension is not assignable or transferable.

Source: SL 2001, ch 57, § 6.



§ 10-45-104 Secretary to prescribe form and documentation requirements.

10-45-104. Secretary to prescribe form and documentation requirements. Any extension shall be submitted on forms prescribed by the secretary and shall be supported by such documentation as the secretary may require. The secretary may deny any extension where the business has failed to provide information or documentation requested or considered necessary by the secretary to determine the validity of the extension.

Source: SL 2001, ch 57, § 7.



§ 10-45-105 Fraudulent claim--Tax due constitutes lien in favor of state.

10-45-105. Fraudulent claim--Tax due constitutes lien in favor of state. If any extension has been fraudulently presented or supported as to any item in the claim, or if the business fails to meet all the conditions §§ 10-45-99 to 10-45-107, inclusive, then the business may be rejected in its entirety and any tax due from the business shall constitute a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the business and may be recovered in an action of debt.

Source: SL 2001, ch 57, § 8.



§ 10-45-106 Right to hearing on denial of extension request.

10-45-106. Right to hearing on denial of extension request. Any business aggrieved by the denial in whole or in part of a extension requested under §§ 10-45-99 to 10-45-107, inclusive, may within thirty days after service of the notice of a denial by the secretary, demand and is entitled to a hearing, upon notice, before the secretary. The hearing shall be conducted pursuant to chapter 1-26.

Source: SL 2001, ch 57, § 9.



§ 10-45-107 Promulgation of rules.

10-45-107. Promulgation of rules. The secretary may promulgate rules, pursuant to chapter 1-26, concerning the procedures for filing extensions and the requirements necessary to qualify for an extension.

Source: SL 2001, ch 57, § 10.



§ 10-45-108 Sourcing of sales and services.

10-45-108. Sourcing of sales and services. For purposes of the tax imposed by this chapter, a retailer shall source sales of tangible personal property, any product transferred electronically, and services to the location where the tangible personal property, the product transferred electronically, or service is received. The department shall promulgate rules, pursuant to chapter 1-26, defining the location of receipt. The rules promulgated pursuant to this section may provide an alternative method of sourcing telecommunication services.

Source: SL 2002, ch 64, § 27; SL 2008, ch 51, § 29.



§ 10-45-109 Registration and tax collection does not create nexus for other taxes.

10-45-109. Registration and tax collection does not create nexus for other taxes. Registration under the agreement and collection of tax imposed under this chapter or chapter 10-46 does not in and of itself create nexus for other taxes or fees imposed by this state.

Source: SL 2002, ch 64, § 28.



§ 10-45-110 Exemption for sale of coins, currency, or bullion.

10-45-110. Exemption for sale of coins, currency, or bullion. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of coins, currency, or bullion. For the purposes of this section, the term, bullion, means any bar, ingot, or commemorative medallion of gold, silver, platinum, palladium, or a combination of these metals where the value of the metal depends on its content and not the form. For the purposes of this section, the terms, coins and currency, mean any coins or currency made of gold, silver, or other metal or paper which is or has been used as legal tender.

Source: SL 2007, ch 60, § 1.



§ 10-45-111 Relief from liability for failing to collect tax at new rate--Conditions.

10-45-111. Relief from liability for failing to collect tax at new rate--Conditions. A retailer is relieved of any liability for failing to collect a tax pursuant to this chapter at a new effective rate if the state fails to provide a period of at least thirty days between enactment of the statute providing for a rate change and the effective date of the rate change if:

(1) The retailer collected the tax at the immediately preceding effective rate; and

(2) The retailer's failure to collect at the newly effective rate does not extend beyond thirty days after the date of enactment of the new rate.

This section does not apply if the retailer fraudulently failed to collect the tax at the new rate or solicited purchasers based on the immediately preceding effective rate.

Source: SL 2010, ch 60, § 1.



§ 10-45-112 Exemption for nonprofit corporations created for fire protection.

10-45-112. Exemption for nonprofit corporations created for fire protection. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from sales of tangible personal property, any product transferred electronically, and services to any nonprofit corporation created for the purpose of fire protection that is controlled by any political subdivision of this state.

Source: SL 2016, ch 66, § 1.






Chapter 45A - Retail Sales And Service Tax Refunds

§ 10-45A-1 Definition of terms.

10-45A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise clearly requires, mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Disabled," persons receiving or having qualified to receive monetary payments, Pursuant to Title II, X, or XVI of the Social Security Act, as amended, and in effect on January 1, 1974, for all or part of the year for which a refund is claimed;

(3) "Household," the association of persons who live in the same dwelling, share its furnishings, facilities, and accommodation, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(4) "Household income," all income received by all persons of a household while members of the household;

(5) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as defined by § 10-1-47, and all nontaxable income, including the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash public assistance and relief, not including relief granted under this chapter, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans' disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest received from the federal government or any of its instrumentalities, workers' compensation, and the gross amount of loss of time insurance, but not including gifts from nongovernmental sources, food stamps, or surplus foods, or other relief in kind provided by a public agency, less real estate taxes payable or ten percent of rent paid on the applicant's principal residence for the year in which application is made. However, the reduction in the individual's income may not exceed four hundred dollars;

(6) "Secretary," the secretary of the South Dakota Department of Revenue;

(7) "Single-family dwelling," a house, condominium apartment or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(8) "Tax year" or "taxable year," the calendar year or the fiscal year ending during a calendar year, used for computing household income under this chapter. A claimant's tax year is the same period as is covered by his federal income tax return.
Source: SL 1974, ch 89, § 1; SL 1979, ch 72, § 1; SL 1982, ch 95, § 2; SL 1983, ch 69, § 3; SL 1983, ch 82, § 3; SL 1984, ch 70, § 3; SL 1985, ch 83, § 3; SL 1986, ch 98, § 3; SL 1988, ch 103, § 3; SL 1989, ch 101, § 3; SL 1990, ch 83, § 3; SL 1991, ch 98, § 3; SL 1992, ch 68, § 3; SL 1993, ch 95, § 3; SL 1994, ch 92, § 3; SL 1995, ch 65, § 3; SL 1996, ch 79, § 3; SL 1997, ch 65, § 3; SL 1998, ch 68, § 3; SL 1999, ch 56, § 3; SL 2000, ch 59, § 3; SL 2001, ch 53, § 3; SL 2002, ch 59, § 3; SL 2003, ch 60, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 90, § 3; SL 2005, ch 67, § 3; SL 2006, ch 45, § 3; SL 2007, ch 54, § 3; SL 2009, ch 39, § 10; SL 2010, ch 45, § 10; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 48, § 10; SL 2012, ch 59, § 10; SL 2013, ch 42, § 10; SL 2014, ch 54, § 10; SL 2015, ch 62, § 10; SL 2016, ch 54, § 12.



§ 10-45A-1.1 Reduction in income allowed for taxes paid--Determination of amount.

10-45A-1.1. Reduction in income allowed for taxes paid--Determination of amount. The amount of the reduction in income allowed for taxes paid pursuant to subdivision 10-45A-1(5) shall be equal to the real property taxes paid on the principal residence of the claimant. If the residence is a single-family dwelling, then the amount of the reduction shall equal the taxes paid on the residence structure, the platted lot upon which the structure is located or one acre, whichever is less, and the garage, whether attached or unattached. If the residence is not a single-family dwelling, then the reduction shall be equal to the amount of the tax paid on or allocated to the structure and the platted lot upon which the structure is situated or one acre whichever is less, used as a residence by the claimant including the garage, whether attached or unattached.

Source: SL 1980, ch 81, § 3.



§ 10-45A-2 Refund of sales and service tax to elderly and disabled persons.

10-45A-2. Refund of sales and service tax to elderly and disabled persons. Any person sixty-five years of age or older prior to January first in the year for which a claim for refund is made, and any disabled person as defined in subdivision 10-45A-1(2), and resident of this state for that entire calendar year, shall be reimbursed and repaid as a refund for retail sales and service taxes paid, within sixty days after the deadline, as prescribed in § 10-45A-8, for the filing of a claim with the secretary of the Department of Revenue, according to the schedule in §§ 10-45A-5 to 10-45A-7, inclusive.

Source: SL 1974, ch 89, § 2; SL 1975, ch 106, § 1; SL 1989, ch 93, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-2.1 Refund denied after refund of real property taxes.

10-45A-2.1. Refund denied after refund of real property taxes. No person who receives a refund of real property taxes under the provisions of chapter 10-18A shall be eligible for a refund of retail sales and service tax as provided in this chapter.

Source: SL 1976, ch 92, § 10.



§ 10-45A-3 Right to file lost on death--Filing by guardian or attorney.

10-45A-3. Right to file lost on death--Filing by guardian or attorney. The right to file a claim under this chapter is personal to the claimant, and does not survive his death, but such right may be exercised on behalf of a claimant by his guardian or attorney-in-fact.

Source: SL 1974, ch 89, § 5; SL 1993, ch 213, § 82.



§ 10-45A-4 Relief limited to one claimant per household--Secretary to resolve disputes.

10-45A-4. Relief limited to one claimant per household--Secretary to resolve disputes. Only one claimant per household per year shall be entitled to relief under this chapter. When two or more individuals of a household are able to meet the qualifications for a claimant, they may determine among them as to who the claimant shall be. If they are unable to agree, the matter shall be referred to the secretary of revenue and his decision shall be final.

Source: SL 1974, ch 89, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-5 Refund amounts for single-member households.

10-45A-5. Refund amounts for single-member households. The amount of any claim made pursuant to this chapter by a claimant from a household consisting solely of one person shall be determined as follows:

(1) If the claimant's income is five thousand six hundred thirty dollars or less, a sum of two hundred fifty-eight dollars;

(2) If the claimant's income is five thousand six hundred thirty dollars and not more than eleven thousand eight hundred eighty dollars, a sum of forty-six dollars plus three and four-tenths percent of the difference between eleven thousand eight hundred eighty dollars and the income of the claimant; and

(3) If the claimant's income is more than eleven thousand eight hundred eighty dollars, no refund.
Source: SL 1974, ch 89, § 3 (1); SL 1978, ch 79, § 1; SL 1988, ch 96, § 3; SL 1989, ch 93, § 3; SL 1990, ch 81, § 3; SL 2000, ch 53, § 3; SL 2002, ch 57, § 6; SL 2006, ch 42, § 6; SL 2008, ch 59, § 6; SL 2012, ch 65, § 6, eff. Mar. 20, 2012; SL 2013, ch 47, § 6, eff. Mar. 6, 2013; SL 2014, ch 56, § 6, eff. Mar. 26, 2014; SL 2016, ch 60, § 6, eff. Feb. 25, 2016.



§ 10-45A-6 Refund amounts for multiple-member households.

10-45A-6. Refund amounts for multiple-member households. The amount of any claim made pursuant to this chapter by a claimant from a household consisting of more than one person shall be determined as follows:

(1) If household income is nine thousand five hundred twenty dollars or less, the sum of five hundred eighty-one dollars;

(2) If household income is nine thousand five hundred twenty dollars and not more than sixteen thousand twenty dollars, a sum of seventy-four dollars plus seven and eight-tenths percent of the difference between sixteen thousand twenty dollars and total household income; and

(3) If household income is more than sixteen thousand twenty dollars, no refund.
Source: SL 1974, ch 89, § 3 (2); SL 1978, ch 79, § 2; SL 1988, ch 96, § 4; SL 1989, ch 93, § 4; SL 1990, ch 81, § 4; SL 2000, ch 53, § 4; SL 2002, ch 57, § 7; SL 2006, ch 42, § 7; SL 2008, ch 59, § 7; SL 2012, ch 65, § 7, eff. Mar. 20, 2012; SL 2013, ch 47, § 7, eff. Mar. 6, 2013; SL 2014, ch 56, § 7, eff. Mar. 26, 2014; SL 2016, ch 60, § 7, eff. Feb. 25, 2016.



§ 10-45A-7 Secretary to prepare table.

10-45A-7. Secretary to prepare table. The secretary of revenue shall prepare a table under which claims shall be determined. The amount of the claim as shown in the table for each bracket shall be computed only to the nearest dollar.

Source: SL 1974, ch 89, § 3 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-8 Deadline for claims--Forms and assistance from county treasurers--Extension of deadline.

10-45A-8. Deadline for claims--Forms and assistance from county treasurers--Extension of deadline. Claims for refund under § 10-45A-2 shall be made annually on or before July first upon forms prescribed by the secretary of revenue. Forms shall be made available to county treasurers who shall, upon request of a claimant, assist the claimant in completing the application and shall forward the same to the Department of Revenue. In case of sickness, absence, or other disability of the claimant, or if other good cause exists, the secretary may extend for a period not to exceed six months the time for filing a claim.

Source: SL 1974, ch 89, § 4; SL 1980, ch 81, § 5; SL 1995, ch 62, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-9 Claim computed by department at election of claimant.

10-45A-9. Claim computed by department at election of claimant. The claimant, at his election, shall not be required to record on his claim the amount claimed by him. The claim allowable to persons making the election shall be computed by the department.

Source: SL 1974, ch 89, § 3 (4).



§ 10-45A-10 Documentary evidence with claim.

10-45A-10. Documentary evidence with claim. Claims for refund shall include such documentary evidence as the secretary of revenue deems necessary to assure validity of the claim.

Source: SL 1974, ch 89, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-11 Secretary to determine disability claims.

10-45A-11. Secretary to determine disability claims. The secretary of the Department of Revenue shall make the final determination as to whether a claimant seeking refund pursuant to subdivision 10-45A-1(2) is qualified thereunder.

Source: SL 1974, ch 89, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-12 Death of claimant--Disposition of claim.

10-45A-12. Death of claimant--Disposition of claim. If a claimant dies after having filed a timely claim, the amount thereof shall be disbursed to another member of the household as determined by the secretary of revenue. If the claimant was the only member of his household, the claim may be paid to his personal representative, but if neither is appointed and qualified within two years of the filing of the claim, the amount of the claim shall escheat to the state.

Source: SL 1974, ch 89, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-13 Proration of funds insufficient to pay all claims.

10-45A-13. Proration of funds insufficient to pay all claims. In the event that funds appropriated are not sufficient to pay all claims authorized by this chapter, funds so appropriated shall be prorated to such claimants as have timely filed.

Source: SL 1974, ch 89, § 3 (5).



§ 10-45A-14 Denial of claim--Hearing before secretary of revenue--Appeals.

10-45A-14. Denial of claim--Hearing before secretary of revenue--Appeals. Any person aggrieved by the denial in whole or in part of relief claimed under this chapter, may within thirty days after receiving notice of such denial by the secretary of the Department of Revenue, demand and shall be entitled to a hearing, upon notice, before the secretary on the question. The procedures therein shall be conducted and appeals allowed and perfected pursuant to chapter 1-26.

Source: SL 1974, ch 89, § 10; SL 1984, ch 12, § 69; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-15 Fraudulent claims--Recovery of excess payment--Filing as petty offense.

10-45A-15. Fraudulent claims--Recovery of excess payment--Filing as petty offense. If it is determined that a claim is excessive and was filed with fraudulent intent, the claim shall be disallowed in full, and, if the claim has been paid, the department may initiate appropriate legal actions to recover the amount paid. Fraudulently filing an excessive claim is a petty offense.

Source: SL 1974, ch 89, § 9; SL 1982, ch 86, § 38.



§ 10-45A-16 Promulgation of rules.

10-45A-16. Promulgation of rules. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing a refund claim;

(2) The requirements necessary to qualify for a refund; and

(3) The definition of income.
Source: SL 1974, ch 89, § 11; SL 1987, ch 82, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 45B - Tax Refunds For Construction Of Agricultural Processing And New Business Facilities [Repealed]

§ 10-45B-1 , 10-45B-1.1. Repealed.

10-45B-1, 10-45B-1.1. Repealed by SL 2014, ch 62, § 3, eff. July 1, 2015.



§ 10-45B-1.2 Repealed.

10-45B-1.2. Repealed by SL 2006, ch 52, § 2.



§ 10-45B-1.3 to 10-45B-2.4. Repealed.

10-45B-1.3 to 10-45B-2.4. Repealed by SL 2014, ch 62, § 3, eff. July 1, 2015.



§ 10-45B-3 Repealed.

10-45B-3. Repealed by SL 1994, ch 101, § 3.



§ 10-45B-4 to 10-45B-5.1. Repealed.

10-45B-4 to 10-45B-5.1. Repealed by SL 2010, ch 61, §§ 2, 3, 5, 6.



§ 10-45B-6 Repealed.

10-45B-6. Repealed by SL 2014, ch 62, § 3, eff. July 1, 2015.



§ 10-45B-6.1 Repealed.

10-45B-6.1. Repealed by SL 2010, ch 61, § 7.



§ 10-45B-6.2 Repealed.

10-45B-6.2. Repealed by SL 1997, ch 70, § 6.



§ 10-45B-7 , 10-45B-8. Repealed.

10-45B-7, 10-45B-8. Repealed by SL 2014, ch 62, § 3, eff. July 1, 2015.



§ 10-45B-8.1 to 10-45B-8.3. Repealed.

10-45B-8.1 to 10-45B-8.3. Repealed by SL 2010, ch 61, §§ 11, 13, 15.



§ 10-45B-8.4 to 10-45B-20. Repealed.

10-45B-8.4 to 10-45B-20. Repealed by SL 2014, ch 62, § 3, eff. July 1, 2015.






Chapter 45C - Uniform Sales And Use Tax Administration Act

§ 10-45C-1 Definitions.

10-45C-1. Definitions. As used in this chapter:

(a) "Agreement," means the Streamlined Sales and Use Tax Agreement;

(b) "Certified automated system," means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction;

(c) "Certified service provider," means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions;

(d) "Person," means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity;

(e) "Sales tax," means the tax levied under chapter 10-45;

(f) "Seller," means any person making sales, leases, or rentals of personal property or services;

(g) "State," means any state of the United States and the District of Columbia;

(h) "Use tax," means the tax levied under chapter 10-46.
Source: SL 2002, ch 64, § 1.



§ 10-45C-2 Legislative findings.

10-45C-2. Legislative findings. The Legislature finds that this state should enter into an agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.

Source: SL 2002, ch 64, § 2.



§ 10-45C-3 Authority to enter agreement.

10-45C-3. Authority to enter into agreement. The Department of Revenue is authorized and directed to enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the agreement, the Department of Revenue is authorized to act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.

The Department of Revenue is further authorized to take other actions reasonably required to implement the provisions set forth in this chapter. Other actions authorized by this chapter include, but are not limited to, the adoption of rules pursuant to chapter 1-26 consistent with the Department of Revenue's rule-making authority in §§ 10-45-47.1 and 10-46-35.1 and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

The secretary of revenue or the secretary's designee and two legislators are authorized to represent this state before the other states that are signatories to the agreement. The Executive Board of the Legislative Research Council shall appoint one senator and one representative to represent this state.

Source: SL 2002, ch 64, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45C-4 Relationship to state law.

10-45C-4. Relationship to state law. No provision of the agreement authorized by this chapter in whole or part invalidates or amends any provision of the law of this state. Adoption of the agreement by this state does not amend or modify any law of this state. Implementation of any condition of the agreement in this state, whether adopted before, at, or after membership of this state in the agreement, must be by the action of this state.

Source: SL 2002, ch 64, § 4.



§ 10-45C-5 Agreement requirements.

10-45C-5. Agreement requirements. The Department of Revenue shall not enter into the Streamlined Sales and Use Tax Agreement unless the agreement requires each state to abide by the following requirements:

(a) The agreement must set restrictions to achieve over time more uniform state rates through the following:

(1) Limiting the number of state rates.

(2) Limiting the application of maximums on the amount of state tax that is due on a transaction.

(3) Limiting the application of thresholds on the application of state tax.

(b) The agreement must establish uniform standards for the following:

(1) The sourcing of transactions to taxing jurisdictions.

(2) The administration of exempt sales.

(3) The allowances a seller may take for bad debts.

(4) Sales and use tax returns and remittances.

(c) The agreement must require states to develop and adopt uniform definitions of sales and use tax terms. The definitions must enable a state to preserve its ability to make policy choices not inconsistent with the uniform definitions.

(d) The agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

(e) The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax.

(f) The agreement must provide for reduction of the burdens of complying with local sales and use taxes through the following:

(1) Restricting variances between the state and local tax bases.

(2) Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions.

(3) Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes.

(4) Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

(g) The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

(h) The agreement must require each state to certify compliance with the terms of the agreement prior to joining and to maintain compliance, under the laws of the member state, with all provision of the agreement while a member.

(i) The agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information.

(j) The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement.
Source: SL 2002, ch 64, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45C-6 Cooperating sovereigns.

10-45C-6. Cooperating sovereigns. The agreement authorized by this chapter is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

Source: SL 2002, ch 64, § 6.



§ 10-45C-7 Seller and third party liability.

10-45C-7. Seller and third party liability. A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this section.

A seller that contracts with a certified service provider is not liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.

A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.

Source: SL 2002, ch 64, § 7.



§ 10-45C-8 Short title.

10-45C-8. Short title. This chapter shall be known as and referred to as the Uniform Sales and Use Tax Administration Act.

Source: SL 2002, ch 64, § 8.



§ 10-45C-9 Seller registering to collect sales and use tax not liable for uncollected tax--Exception.

10-45C-9. Seller registering to collect sales and use tax not liable for uncollected tax--Exception. No seller who registers to pay or to collect and remit applicable South Dakota sales or use tax in accordance with the terms of the Streamlined Sales and Use Tax Agreement is liable for any uncollected or unpaid sales or use tax, penalty or interest, unless the seller was registered in this state during the twelve-month period preceding the date the state is found in compliance with the Streamlined Sales and Use Tax Agreement. For any seller who is not obligated to collect and remit the tax imposed under chapters 10-45, 10-46, or 10-52, the amnesty period provided by this section ends twelve months after the date the Streamlined Sales Tax Governing Board has determined that adequate certified service providers and certified automated systems are available.

Source: SL 2005, ch 81, § 1; SL 2006, ch 54, § 1.



§ 10-45C-10 Assessment for uncollected tax prohibited for period seller not registered if registration occurs as required.

10-45C-10. Assessment for uncollected tax prohibited for period seller not registered if registration occurs as required. The provisions of § 10-45C-9 preclude assessment for any uncollected or unpaid sales or use tax, penalty, or interest for sales made during the period the seller was not registered in the state, if registration occurs within twelve months of the date the state is found in compliance with the Streamlined Sales and Use Tax Agreement.

Source: SL 2005, ch 81, § 2.



§ 10-45C-11 Provisions not applicable to matters relating to unresolved audits or paid taxes.

10-45C-11. Provisions not applicable to matters relating to unresolved audits or paid taxes. The provisions of § 10-45C-9 do not apply to any seller with respect to any matter or matters for which the seller received notice of the commencement of an audit and the audit is not yet finally resolved, including any related administrative and judicial processes. The provisions of § 10-45C-9 do not apply to any sales or use taxes already paid or remitted to the state or to taxes collected by the seller.

Source: SL 2005, ch 81, § 3.



§ 10-45C-12 Effectiveness of provisions of § 10-45C-9--Requirements--Tolling of statute of limitations.

10-45C-12. Effectiveness of provisions of § 10-45C-9--Requirements--Tolling of statute of limitations. Absent the seller's fraud or intentional misrepresentation of a material fact, the provisions of § 10-45C-9 are fully effective, if the seller remains registered and continues payment or collection and remittance of applicable sales or use taxes for a period of at least thirty-six months from the date of the seller's original registration. The state's statute of limitations applicable to asserting a tax liability is tolled during this thirty-six month period.

Source: SL 2005, ch 81, § 4.



§ 10-45C-13 Provisions applicable to taxes due from seller in capacity as seller.

10-45C-13. Provisions applicable to taxes due from seller in capacity as seller. The provisions of § 10-45C-9 are applicable only to sales or use taxes due from a seller in its capacity as a seller and not to sales or use taxes due from a seller in its capacity as a buyer.

Source: SL 2005, ch 81, § 5.



§ 10-45C-14 , 10-45C-15. Repealed.

10-45C-14, 10-45C-15. Repealed by SL 2015, ch 39, §§ 1, 2.



§ 10-45C-16 Repealed.

10-45C-16. Repealed by SL 2013, ch 57, § 2.






Chapter 45D - Gross Receipts Tax On Visitor Related Businesses

§ 10-45D-1 Definitions.

10-45D-1. Definitions. Terms used in this chapter mean:

(1) "Lodging establishment," any building, structure, property, or premise kept, used, maintained, advertised, or held out to the public to be a place where sleeping accommodations are furnished to transient guests. The following constitute lodging establishments: bed and breakfast inns, boarding houses, bungalows, cabins, condominiums, cottages, dude ranches, guest houses, guest ranches, hostels, hotels, inns, lodges, motels, resorts, tourist homes, timeshare rentals, vacation home rentals, and villas;

(2) "Campground," any property or premise kept, used, maintained, advertised, or held out to the public to be a place where sites are available for placing of tents, campers, trailers, recreational park trailers, mobile homes, or other mobile accommodations to transient guests. Campgrounds include city, county, and state-owned campgrounds, as well as concessionaires or contractors who manage or operate publicly owned campgrounds. The following constitute campgrounds: campgrounds, camping cabins, camping resorts, commercial picnic grounds, organizational camps, park units, recreational vehicle parks, trailer parks, and youth camps;

(3) "Visitor attraction," any business establishment that offers recreation, entertainment, or interpretation of natural or cultural history. The following constitute visitor attractions: aerial tramways, amusement parks, animal exhibits, animal shows, antique car exhibits, antique exhibits, arboreta, aquariums, batting cages, botanical gardens, bumper boats, bumper cars, bungee jumps, carnival rides, chuck wagon suppers, commercial playgrounds, go-cart raceways, gold mines, golf driving ranges, historic sites, human mazes, hunting preserves, miniature golf courses, museums, music shows, observation towers, outdoor dramas, pitch 'n putt golf courses, playhouses, racetracks, recreational gold mining, reptile exhibits, restorations, scenic railroads, shooting preserves, show caves, ski areas, spectator events, water slides, wave pools, wax figure exhibits, and zoological gardens. A visitor attraction includes any business which is being conducted on the site of another visitor attraction;

(4) "Recreational service," any business establishment that provides leisure or recreational experiences. The following constitute recreational services: aerial sightseeing tours, amusement rides, bath houses, carriage rides, climbing guides, day camps, fishing guides, fishing ponds, golf driving ranges, hunting guides, outfitters, pack trains, private beaches, river rafting, saddle horse rides, sightseeing guides, sightseeing tours, shooting galleries, shooting ranges, skeet ranges, ski instruction, ski lift tickets, ski trails, spas, trail rides, trap ranges, tour bus excursions, and youth camps;

(5) "Recreational equipment rental," include all items rented for twenty-eight days or less whose primary purpose is recreational use. Rental, under such circumstances, of the following constitute recreational equipment rentals: all-terrain vehicles, beach chairs, bicycles, bumper boats, bumper cars, campers, camping trailers, firearms, fishing equipment, flotation devices, go carts, golf clubs, hunting dogs, hunting equipment, mopeds, motor coaches, motorcycles, pack animals, recreational courts and equipment, recreational gold mining equipment, recreational vehicles, recreational water equipment, rock climbing gear, roller blades, saddle horses, skis, snowboards, snowmobiles, snowmobile trailers, snowshoes, watercraft, and watercraft trailers;

(6) "Spectator event," any organized activity meant for entertainment or education and open to the public. The following constitute spectator events: air shows, auto races, auto shows, balloon shows, boat races, car rallies, carnivals, circuses, concerts, dance festivals, draft horse contests, ethnic festivals, exhibitions, expositions, fairs, greyhound races, horse races, horse shows, monster truck shows, motorcycle expositions, motorcycle races, music festivals, rodeos, sporting events, stage performances, threshing bees, tractor pull contests, and water-skiing shows. A spectator event includes any business which is conducted on the site of another spectator event;

(7) "Visitor intensive business," any antique shop, book store, candy store, flea market, gift shop, indigenous arts and crafts shop, jewelry, lapidary shop, leather goods shop, marina, novelty shop, pottery shop, rock shop, souvenir shop, and tee shirt shop if fifty percent or more of annual total receipts are derived from the sale of tangible personal property or any product transferred electronically, during the months of June, July, August, and September. No postsecondary, college, and university book store is, however, included.
Source: SL 2002, ch 63, § 1; SL 2008, ch 51, § 62; SL 2008, ch 53, § 1.



§ 10-45D-2 Tax on gross receipts of certain visitor-related businesses.

10-45D-2. Tax on gross receipts of certain visitor-related businesses. There is hereby imposed a tax of one and one-half percent on the gross receipts from any lodging establishment, campground, motor vehicle rental, visitor attraction, recreational equipment rental, recreational service, spectator event, and visitor-intensive business. The tax imposed by this section on the gross receipts of any visitor-intensive business shall apply to the gross receipts received by such business during the months of June, July, August, and September. The tax imposed by this section is in addition to any other tax imposed by chapters 10-45 and 10-46. Tangible personal property, any product transferred electronically, services, and admissions are subject to the tax imposed by this section only if subject to tax by chapters 10-45 and 10-46.

Source: SL 2002, ch 63, § 2; SL 2008, ch 51, § 63; SL 2009, ch 54, § 1; SL 2009, ch 54, § 2, eff. July 1, 2013; SL 2013, ch 58, § 1.



§ 10-45D-2.1 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-45D-2.1. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45, 10-52, and 10-52A that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 2.



§ 10-45D-3 Tax revenue to be deposited in tourism promotion fund.

10-45D-3. Tax revenue to be deposited in tourism promotion fund. The revenue from the tax imposed by § 10-45D-2 shall be deposited in the tourism promotion fund created in § 1-52-17.

Source: SL 2002, ch 63, § 3.



§ 10-45D-4 Lodging establishments.

10-45D-4. Lodging establishments. The tax imposed by § 10-45D-2 on any lodging establishment applies only to the gross receipts from the rental of rooms by a lodging establishment.

Source: SL 2002, ch 63, § 4.



§ 10-45D-5 Campgrounds.

10-45D-5. Campgrounds. The tax imposed by § 10-45D-2 on any campground applies to the gross receipts from the rental of campground space.

Source: SL 2002, ch 63, § 5.



§ 10-45D-6 Visitor attractions.

10-45D-6. Visitor attractions. The tax imposed by § 10-45D-2 applies to the gross receipts from admission to a visitor attraction and from the sale of tangible personal property, any product transferred electronically, services, parking, or transportation at a visitor attraction.

Source: SL 2002, ch 63, § 6; SL 2008, ch 51, § 64.



§ 10-45D-7 Spectator events.

10-45D-7. Spectator events. The tax imposed by § 10-45D-2 applies to the gross receipts from admission to a spectator event and from the sale of tangible personal property, any product transferred electronically, services, parking, or transportation at a spectator event.

Source: SL 2002, ch 63, § 7; SL 2008, ch 51, § 65.



§ 10-45D-8 Nonprofit organizations exempt.

10-45D-8. Nonprofit organizations exempt. Gross receipts from the rental of rooms or sites at a lodging establishment or campground owned by nonprofit religious, educational, or youth organization are exempt from the tax imposed by § 10-45D-2 if rented to a member of such organization.

Source: SL 2002, ch 63, § 8.



§ 10-45D-8.1 Receipts from nonprofit shooting range exempt.

10-45D-8.1. Receipts from nonprofit shooting range exempt. Gross receipts from the operation of a shooting range owned by any nonprofit organization are exempt from the tax imposed by § 10-45D-2.

Source: SL 2003, ch 71, § 1.



§ 10-45D-9 Administration by department.

10-45D-9. Administration by department. The tax imposed by § 10-45D-2 shall be collected and administered by the Department of Revenue.

Source: SL 2002, ch 63, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45D-10 , 10-45D-10.1. Repealed.

10-45D-10, 10-45D-10.1. Repealed by SL 2006, ch 61, §§ 3, 11, eff. Feb. 6, 2006.



§ 10-45D-10.2 Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance.

10-45D-10.2. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twentieth day of the month following each period and remit the tax on or before the twenty-fifth day of the month following each period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the twentieth day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2017, ch 65, § 2.



§ 10-45D-11 Repealed.

10-45D-11. Repealed by SL 2007, ch 65, § 4.



§ 10-45D-12 Application of other laws.

10-45D-12. Application of other laws. The definitions, administrative, collection, and enforcement provisions of chapters 10-45 and 10-46 apply to the tax imposed by §§ 10-45D-1 to 10-45D-14, inclusive, where applicable.

Source: SL 2002, ch 63, § 12.



§ 10-45D-13 Promulgation of rules.

10-45D-13. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 2002, ch 63, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45D-14 Prohibited acts--Misdemeanor or felony.

10-45D-14. Prohibited acts--Misdemeanor or felony. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by §§ 10-45D-1 to 10-45D-2, inclusive, is guilty of a Class 6 felony;

(2) Fails to pay tax due under §§ 10-45D-1 to 10-45D-14, inclusive, within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45D-13 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by §§ 10-45D-1 to 10-45D-14, inclusive, within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of §§ 10-45D-1 to 10-45D-14, inclusive, is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony.
Source: SL 2002, ch 63, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 46 - Use Tax

§ 10-46-1 Definition of terms.

10-46-1. Definition of terms. Terms, as used in this chapter mean:

(1) "Business," any activity engaged in by any person or caused to be engaged in by such person with the object of gain, benefit or advantage either direct or indirect;

(2) "Candy," any preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. The term, candy, does not include any preparation containing flour and does not require refrigeration;

(3) "Delivery charges," charges by the retailer for preparation and delivery to a location designated by the purchaser of tangible personal property, any product transferred electronically, or services including transportation, shipping, postage, handling, crating, and packing. The term does not include postage for direct mail;

(4) "Fair market value," the price at which a willing seller and willing buyer will trade. Fair market value shall be determined at the time of purchase. If a public corporation is supplying tangible personal property or any product transferred electronically that will be used in the performance of a contract, fair market value shall be determined pursuant to § 5-18B-7. This definition also applies to chapter 10-45;

(5) "Food" and "food ingredient," any substance, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that is sold for ingestion or chewing by humans and is consumed for its taste or nutritional value. The term, food, does not include alcoholic beverages, tobacco, or prepared food;

(6) "Included in the measure of tax," the tangible personal property, any product transferred electronically, or the service was purchased from a retailer licensed under chapter 10-45 and that retailer has included the tax in the amount received from the sale;

(7) "In this state" or "in the state," within the exterior limits of the State of South Dakota and includes all territory within such limits owned by or ceded to the United States of America;

(8) "Prepared food," any food sold in a heated state or heated by the seller; two or more food ingredients mixed or combined by the seller for sale as a single item; or food sold with eating utensils provided by the seller, including plates, knives, forks, spoons, glasses, cups, napkins, or straws. A plate does not include a container or packaging used to transport the food.

Prepared food does not include food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the Food and Drug Administration in chapter 3, part 401.11 of its Food Code as of January 1, 2003, so as to prevent food borne illnesses;

(8A) "Product transferred electronically," any product obtained by the purchaser by means other than tangible storage media. A product transferred electronically does not include any intangible such as a patent, stock, bond, goodwill, trademark, franchise, or copyright.

(9) "Purchase," any transfer, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, for a consideration. A transaction, whereby the possession of property is transferred but the seller retains the title as security for the payment of the price, is a purchase;

(10) "Purchase price," shall have the same meaning as gross receipts defined in chapter 10-45;

(11) "Retailer," any person performing services in this state or engaged in the business of selling tangible personal property or products transferred electronically for use, storage or other consumption within the meaning of this chapter. However, if in the opinion of the secretary of revenue, it is necessary for the efficient administration of this chapter to regard any salesmen, representatives, truckers, peddlers, or canvassers as agents of the dealers, distributors, supervisors, employers, or persons under whom they operate or from whom they obtain the tangible personal property or any product transferred electronically sold by them irrespective of whether they are making sales on their own behalf or on behalf of such dealers, distributors, supervisors, employers, or persons, the secretary of revenue may so regard them and may regard the dealers, distributors, supervisors, employers, or persons as retailers for purposes of this chapter;

(12) "Retailer maintaining a place of business in the state," any retailer having or maintaining within this state, directly or by a subsidiary, an office, distribution house, sales house, warehouse, or other place of business, or any agents operating within the state under the authority of the retailer or its subsidiary, irrespective of whether such place of business or agent is located here permanently or temporarily or whether such retailer or subsidiary is admitted to do business within this state pursuant to the laws of the State of South Dakota granting the rights of foreign corporations to do business in this state;

(13) "Secretary," the secretary of the Department of Revenue or any duly authorized and appointed assistant, deputies, or agents of the secretary charged with the administration or enforcement of this chapter;

(14) "Soft drinks," any nonalcoholic beverages that contain natural or artificial sweeteners. The term, soft drinks, does not include any beverage that contains milk or milk products, soy, rice of similar milk substitutes, or greater than fifty percent of vegetable or fruit juice by volume;

(15) "Storage," any keeping or retention in this state for use or other consumption in the State of South Dakota for any purpose except sale in the regular course of business;

(16) "Tangible personal property," personal property that can be seen, weighed, measured, felt, or touched, or that is in any other manner perceptible to the senses if furnished or delivered to consumers or users within this state. The term includes electricity, water, gas, steam, and prewritten computer software;

(17) "Use," the exercise of right or power over tangible personal property or any product transferred electronically incidental to the ownership of that property, except that it does not include the sale of that property in the regular course of business. Use also includes the use of the types of services, the gross receipts from the sale of which are to be included in the measure of the tax imposed by chapter 10-45, and the delivery or causing delivery into this state of tangible personal property or any product transferred electronically intended to advertise any product or service or promote or facilitate any sale to South Dakota residents.
Source: SL 1939, ch 276, § 2; SDC Supp 1960, § 57.4302; SL 1979, ch 84, § 6A; SL 1982, ch 117, § 1; SL 1982, ch 118, § 3; SL 1987, ch 108, § 1; SL 2002, ch 64, § 29; SL 2003, ch 61, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 187, § 6; SL 2005, ch 69, § 2; SL 2007, ch 62, § 1; SL 2008, ch 51, §§ 31 to 36; SL 2010, ch 59, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 2, § 120.



§ 10-46-1.1 Lease or rental defined--Exclusions.

10-46-1.1. Lease or rental defined--Exclusions. For the purpose of the tax imposed by this chapter, the term, lease or rental, means any transfer of possession or control of tangible personal property or any product transferred electronically for a fixed or indeterminate term for consideration. A lease or rental may include future options to purchase or extend. Lease or rental does not include:

(1) A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(2) A transfer or possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price does not exceed the greater of one hundred dollars or one percent of the total required payments; or

(3) Providing tangible personal property along with an operator for a fixed or indeterminate period of time. A condition of this exclusion is that the operator is necessary for the equipment to perform as designed. For the purpose of this subdivision, an operator shall do more than maintain, inspect, or set-up the tangible personal property.
Source: SL 2003, ch 61, § 11; SL 2008, ch 51, § 37.



§ 10-46-1.2 Telecommunications service defined.

10-46-1.2. Telecommunications service defined. The term, telecommunications service, as used in this chapter, means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. The term, telecommunications service, includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice over internet protocol services or is classified by the Federal Communications Commission as enhanced or value added.

The term, telecommunications service, does not include:

(1) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information;

(2) Installation or maintenance of wiring or equipment on a customer's premises;

(3) Tangible personal property;

(4) Advertising, including directory advertising;

(5) Billing and collection services provided to third parties;

(6) Internet access service;

(7) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance and routing of such services by the programming service provider. Radio and television audio and video programming services shall include but not be limited to cable service as defined in 47 USC 522(6), as of June 1, 2007, and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3;

(8) Ancillary services; or

(9) Digital products delivered electronically, including but not limited to software, music, video, reading materials, or ring tones.

The term, telecommunications service, includes the following services:

(1) "800 service," any telecommunications service that allows a caller to dial a toll-free number without incurring a charge for the call;

(2) "900 service," an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call in to the subscriber's prerecorded announcement or live service. A 900 service does not include the charge for the collection of services provided by the seller of the telecommunications services to the subscriber or service or product sold by the subscriber to the subscriber's customer;

(3) "Fixed wireless service," a telecommunications service that provides radio communication between fixed points;

(4) "Mobile wireless service," a telecommunications service that is transmitted, conveyed, or routed regardless of the technology used, where either the origination point or termination point, or both, of the transmission, conveyance, or routing are not fixed;

(5) "Paging service," a telecommunications service that provides transmission of coded radio signals for the purpose of activation specific pages. Such transmissions may include either messages or sounds, or both;

(6) "Prepaid calling service," the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(7) "Prepaid wireless calling service," a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content and ancillary services, which must be paid for in advance that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(8) "Private communication service," a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels; and

(9) "Value-added non-voice data service," a service that otherwise meets the definition of telecommunications services in which computer processing applications are used to act on the form, content, code, or protocol of the information or data primarily for a purpose other than transmission, conveyance, or routing.
Source: SL 2008, ch 52, § 3; SL 2009, ch 47, § 5.



§ 10-46-1.3 Definition of terms related to telecommunications service and ancillary services.

10-46-1.3. Definition of terms related to telecommunications service and ancillary services. Terms used in this chapter mean:

(1) "Intrastate telecommunications service," a telecommunications service that originates in one United States state or a United States territory or possession, and terminates in the same United States state or a United States territory or possession;

(2) "Interstate telecommunications service," a telecommunications service that originates in one United States state, or a United States territory or possession, and terminates in a different United States state or a United States territory or possession;

(3) "International telecommunications service," a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. United States includes the District of Columbia or a United States territory or possession;

(4) "Ancillary services," services that are associated with or incidental to the provision of telecommunications services, including detailed telecommunications billing, directory assistance, vertical service, and voice mail services;

(5) "Detailed telecommunications billing service," an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement;

(6) "Directory assistance," an ancillary service of providing telephone number information, address information, or telephone number information and address information;

(7) "Vertical service," an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services;

(8) "Voice mail service," an ancillary service that enables the customer to store, send, or receive recorded messages. The term does not include any vertical services that the customer may be required to have in order to utilize the voice mail service;

(9) "Conference bridging service," an ancillary service that links two or more participants of an audio or video conference call and may include the provision of a telephone number. The term does not include the telecommunications services used to reach the conference bridge.
Source: SL 2009, ch 47, § 6; SL 2010, ch 56, § 2.



§ 10-46-2 Tax on tangible personal property purchased for use in state--Rate based on purchase price.

10-46-2. Tax on tangible personal property purchased for use in state--Rate based on purchase price. An excise tax is hereby imposed on the privilege of the use, storage, and consumption in this state of tangible personal property purchased for use in this state at the same rate of percent of the purchase price of said property as is imposed pursuant to chapter 10-45.

Source: SL 1939, ch 276, § 3; SL 1953, ch 471, § 1; SDC Supp 1960, § 57.4303 (1); SL 2001, ch 56, § 7.



§ 10-46-2.1 Tax imposed on use of services--Exemptions--Related corporation defined.

10-46-2.1. Tax imposed on use of services--Exemptions--Related corporation defined. For the privilege of using services in South Dakota, except those types of services exempted by § 10-46-17.3, there is imposed on the person using the service an excise tax equal to four and one-half percent of the value of the services at the time they are rendered. However, this tax may not be imposed on any service rendered by a related corporation as defined in subdivision 10-43-1(11) for use by a financial institution as defined in subdivision 10-43-1(4) or on any service rendered by a financial institution as defined in subdivision 10-43-1(4) for use by a related corporation as defined in subdivision 10-43-1(11). For the purposes of this section, the term related corporation includes a corporation which together with the financial institution is part of a controlled group of corporations as defined in 26 U.S.C. § 1563 as in effect on January 1, 1989, except that the eighty percent ownership requirements set forth in 26 U.S.C. § 563(a)(2)(A) for a brother-sister controlled group are reduced to fifty-one percent. For the purpose of this chapter, services rendered by an employee for the use of his employer are not taxable.

Source: SL 1979, ch 84, § 6D; SL 1980, ch 325, § 21; SL 1983, ch 97, § 2; SL 1987, ch 98, § 10; SL 1988, ch 106, § 1; SL 1989, ch 110, § 2; SL 2016, ch 65, § 9, eff. June 1, 2016.



§ 10-46-2.2 Tax on use of rented property and products transferred electronically.

10-46-2.2. Tax on use of rented property and products transferred electronically. An excise tax is imposed upon the privilege of the use of rented tangible personal property and any product transferred electronically in this state at the rate of four and one-half percent of the rental payments upon the property.

Source: SL 1983, ch 86, § 7; SL 1987, ch 98, § 11; SL 1988, ch 106, § 1; SL 2008, ch 51, § 38; SL 2016, ch 65, § 10, eff. June 1, 2016.



§ 10-46-2.3 Exemption of use of property leased.

10-46-2.3. Exemption of use of property leased. The use, storage, or consumption of tangible personal property and any product transferred electronically actually leased to persons in this state is exempted from the provisions of this chapter and the tax imposed by it.

Source: SL 1983, ch 86, § 5; SL 2008, ch 51, § 39.



§ 10-46-2.4 Certain purchases considered for resale purposes.

10-46-2.4. Certain purchases considered for resale purposes. Services purchased by an engineer, architect, or surveyor on behalf of a client in the performance of a contract for such client shall be considered purchases for resale purposes.

Source: SL 1988, ch 107, § 2.



§ 10-46-2.5 Chemicals purchased for use by lawn and garden services considered purchases for resale.

10-46-2.5. Chemicals purchased for use by lawn and garden services considered purchases for resale. Chemicals purchased for use by lawn and garden services (industry no. 0782) as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used in such services shall be considered as purchases for resale.

Source: SL 1989, ch 114, § 2.



§ 10-46-2.6 Materials purchased for floor laying service considered purchase for resale.

10-46-2.6. Materials purchased for floor laying service considered purchase for resale. Carpet, floor covering, tacks, glue, and other materials purchased for use by floor laying and other floor work not elsewhere classified (industry no. 1752) as enumerated in the Standard Industrial Classification Manual of 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used for such work are purchases for resale.

Source: SL 1991, ch 108, § 7.



§ 10-46-2.7 Exemption for gross receipts pursuant to contract requiring retailer to display products or signage--Exception.

10-46-2.7. Exemption for gross receipts pursuant to contract requiring retailer to display products or signage--Exception. There are hereby exempted from the provisions of this chapter and the tax imposed by it, gross receipts received by a retailer from a manufacturer, wholesaler, or distributor pursuant to a written contract between the retailer and manufacturer, wholesaler, or distributor that requires the retailer to display the manufacturer, wholesaler, or distributor's product or signage in a specified manner or location. Any discount or deferred payment received by a retailer from a distributor, wholesaler, or manufacturer for purchasing a product for sale at retail does not constitute gross receipts subject to the tax imposed by this chapter.

Source: SL 2003, ch 62, § 2.



§ 10-46-2.8 Tax on use of product transferred electronically.

10-46-2.8. Tax on use of product transferred electronically. An excise tax is hereby imposed on the use, storage, or consumption in this state of any product transferred electronically purchased for use in this state at the same rate of percent of the purchase price of any product transferred electronically as is imposed pursuant to chapter 10-45.

The tax is imposed if:

(1) The sale is to an end user;

(2) The sale is to a person who is not an end user, unless otherwise exempted by this chapter;

(3) The seller grants the right of permanent or less than permanent user of the products transferred electronically; or

(4) The sale is conditioned or not conditioned upon continued payment.

For the purposes of this section, the term, end user, does not include any person who received by contract any product transferred electronically for further commercial broadcast, rebroadcast, transmission, retransmission, licensing, relicensing, distribution, redistribution, or exhibition of the product, in whole or in part, to another person.

For the purposes of this section, the term, permanent use, means perpetual or for an indefinite or unspecified length of time. The sale of a digital code that may be utilized to obtain a product transferred electronically shall be taxed in the same manner as the product transferred electronically. A digital code is a code that permits a purchaser to obtain at a later date a product transferred electronically.

Source: SL 2008, ch 51, § 30.



§ 10-46-3 Tax on tangible personal property and electronically transferred products not originally purchased for use in state--Property more than seven years old.

10-46-3. Tax on tangible personal property and electronically transferred products not originally purchased for use in state--Property more than seven years old. An excise tax is imposed on the privilege of the use, storage or consumption in this state of tangible personal property or any product transferred electronically not originally purchased for use in this state, but thereafter used, stored or consumed in this state, at the same rate of percent of the fair market value of the property at the time it is brought into this state as is imposed by § 10-45-2. The use, storage, or consumption of tangible personal property or any product transferred electronically more than seven years old at the time it is brought into the state by the person who purchased such property for use in another state is exempt from the tax imposed herein. The secretary may promulgate rules pursuant to chapter 1-26 relating to the determination of the age and value of the tangible personal property or the product transferred electronically brought into this state.

Source: SL 1953, ch 471, § 1; SDC Supp 1960, § 57.4303 (2); SL 1984, ch 90; SL 1991, ch 106; SL 2008, ch 51, § 40.



§ 10-46-4 Tax imposed on person using property.

10-46-4. Tax imposed on person using property. In addition, said tax is hereby imposed upon every person using, storing, or otherwise consuming such property within this state until such tax has been paid directly to a retailer or the secretary of revenue as hereinafter provided.

Source: SL 1939, ch 276, § 3; SL 1953, ch 471, § 1; SDC Supp 1960, § 57.4303 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-5 Contractors and subcontractors taxed on property used in performance of contract--Fabrication costs excluded.

10-46-5. Contractors and subcontractors taxed on property used in performance of contract--Fabrication costs excluded. If a contractor or subcontractor, as defined in chapters 10-46A and 10-46B, uses tangible personal property or any product transferred electronically in the performance of a contract or to fulfill contract or subcontract obligations, whether the title to the property is in the name of the contractor, subcontractor, contractee, subcontractee, or any other person, or whether the titleholder of the property would be subject to pay the sales or use tax, the contractor or subcontractor shall pay a tax at the rate prescribed by § 10-45-2, measured by the purchase price or fair market value of the property, whichever is greater, unless the property has been previously subjected to a sales or use tax, in this state and the tax due thereon has been paid. However, if the contractor or subcontractor fabricates tangible personal property for use in the performance of a contract, fair market value excludes the value of the contractor's or subcontractor's fabrication costs.

Source: SDC Supp 1960, § 57.4303 (4) as added by SL 1966, ch 256; SL 1977, ch 99, § 2; SL 1982, ch 118, § 1; SL 1992, ch 91, § 1; SL 2008, ch 51, § 41.



§ 10-46-5.1 Sectional homes not vehicles--Contractors taxed on materials used in construction--Sectional homes defined.

10-46-5.1. Sectional homes not vehicles--Contractors taxed on materials used in construction--Sectional homes defined. If a sectional home is permanently affixed to real property, it is not a vehicle subject to registration under chapter 32-3, and shall be classified as real property. A contractor who erects such a home shall hold a sales tax or use tax license and pay use tax based upon the fair market value of the raw materials used to construct and erect the home.

For the purpose of this section, the term, sectional home, means any home pre-built in part or in whole for the purpose of permanent placement on a foundation. Mobile homes as defined by subdivision 32-3-1(8) and manufactured homes as defined in subdivision 32-3-1(6) are not sectional homes.

Source: SDCL, § 10-46-5 as added by SL 1977, ch 99, § 2; SL 1987, ch 29, § 7; SL 2005, ch 71, § 2.



§ 10-46-5.2 Materials incorporated in construction work--Restriction on application of rate increase.

10-46-5.2. Materials incorporated in construction work--Restriction on application of rate increase. No tax increase may be levied on materials incorporated in construction work pursuant to construction contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 2; SL 2001, ch 56, § 8.



§ 10-46-5.3 Value of molds and dies.

10-46-5.3. Value of molds and dies. The value of molds and dies produced in connection with the fabrication or manufacture of other tangible personal property is limited to the cost of materials incorporated in the molds or dies to the extent the cost of such materials have not previously been subjected to sales or use tax.

Source: SL 1992, ch 91, § 2.



§ 10-46-5.4 Exemption of materials becoming part of out-of-state signage or advertising.

10-46-5.4. Exemption of materials becoming part of out-of-state signage or advertising. Notwithstanding the provisions of § 10-46-5, the use in this state of tangible personal property and any product transferred electronically that becomes an integral and component part of a final product manufactured by a business classified in signs and advertising specialities, (industry no. 3993) in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, that is installed by the manufacturer outside of this state is exempt from the tax imposed by this chapter.

Source: SL 2003, ch 67, § 1; SL 2008, ch 51, § 42.



§ 10-46-6 Exemption of property and services subject to sales tax.

10-46-6. Exemption of property and services subject to sales tax. The use in this state of tangible personal property, any product transferred electronically, or services, the gross receipts from the sale of which are to be included in the measure of the tax imposed by chapter 10-45, and any amendments made or which may hereafter be made thereto, is hereby specifically exempted from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4 (1); SDC Supp 1960, § 57.4304 (1); SL 1979, ch 84, § 6B; SL 2008, ch 51, § 43.



§ 10-46-6.1 Credit for sales or use tax paid to another state--Reciprocity required.

10-46-6.1. Credit for sales or use tax paid to another state--Reciprocity required. The amount of any use tax imposed with respect to tangible personal property, any product transferred electronically, or services shall be reduced by the amount of any sales or use tax previously paid by the taxpayer with respect to the property on account of liability to another state or its political subdivisions. However, no credit may be given under this section where taxes paid on tangible personal property, any product transferred electronically, or services in another state or its political subdivisions of that state does not reciprocally grant a credit for taxes paid on similar tangible personal property or any product transferred electronically.

Source: SL 1971, ch 81; SL 1979, ch 84, § 6C; SL 2008, ch 51, § 44.



§ 10-46-6.2 Exemption for credit services by credit bureaus to certain financial institutions.

10-46-6.2. Exemption for credit services by credit bureaus to certain financial institutions. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of credit services provided by credit bureaus to financial institutions as defined in § 10-43-1, which financial institutions are paying taxes pursuant to the provisions of chapter 10-43.

Source: SL 1991, ch 102, § 2.



§ 10-46-7 Constitutional exemptions from tax--Property of public agencies.

10-46-7. Constitutional exemptions from tax--Property of public agencies. Tangible personal property and any product transferred electronically, the storage, use, or other consumption of which this state is prohibited from taxing under the Constitution or laws of the United States of America or under the Constitution of this state, or tangible personal property and any product transferred electronically sold to the United States, the State of South Dakota, or any public or municipal corporation of the state which is for the use, storage, or consumption of such public corporations is hereby specifically exempt from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4 (3); SL 1943, ch 301; SL 1953, ch 471; SL 1955, ch 419, § 1; SDC Supp 1960, § 57.4304 (3); SL 1970, ch 75; SL 1999, ch 222, § 1; SL 2008, ch 51, § 45.



§ 10-46-7.1 Repealed.

10-46-7.1. Repealed by SL 1995, ch 68, § 30.



§ 10-46-8 Exemption of property brought in for personal use of nonresident.

10-46-8. Exemption of property brought in for personal use of nonresident. The use in this state of all articles of tangible personal property and any product transferred electronically brought into the State of South Dakota by a nonresident individual thereof for his or her personal use or enjoyment while within the state, is hereby specifically exempted from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4 (5); SDC Supp 1960, § 57.4304 (5); SL 2008, ch 51, § 46.



§ 10-46-9 Exemption of raw material, parts and newsprint for manufacture of products to be sold at retail.

10-46-9. Exemption of raw material, parts and newsprint for manufacture of products to be sold at retail. The use in this state of tangible personal property including containers, labels and shipping case thereof which is intended shall, by means of fabrication, compounding or manufacture become a part of other tangible personal property intended to be sold ultimately at retail within or without the State of South Dakota, is hereby specifically exempted from the tax imposed by this chapter. The term tangible personal property shall be construed to include without limiting the meaning of said term, raw material and newspaper print.

Source: SL 1939, ch 276, § 4 (7); SL 1943, ch 303; SDC Supp 1960, § 57.4304 (6).



§ 10-46-9.1 Ink and newsprint used to produce shoppers' guides exempt--Shoppers' guides defined.

10-46-9.1. Ink and newsprint used to produce shoppers' guides exempt--Shoppers' guides defined. Ink and newsprint when used in the production of shoppers' guides are hereby exempt from the tax imposed under this chapter.

For the purposes of this section the term, shoppers' guide, includes advertising publications whose advertisements are solicited from the general public and whose publications are for free distribution to the general public and are published regularly at least once a month, consisting of printed sheets containing advertising, bearing a date of issue, and devoted to advertising of general interest.

Source: SL 1977, ch 100, § 2.



§ 10-46-9.2 Brokers' and agents' services exempt from tax.

10-46-9.2. Brokers' and agents' services exempt from tax. The tax imposed by this chapter shall not apply to services of brokers and agents licensed under Title 47.

Source: SL 1979, ch 306, § 3.



§ 10-46-9.3 Packaging and container materials as tax exempt raw material.

10-46-9.3. Packaging and container materials as tax exempt raw material. Containers, labels, cartons, packing cases, wrapping paper, twine, glue, bags, bottles, shipping cases, wrapping film, strapping, rope, tape, cans, lids, boxes, pads, dividers, stockinettes, casings, and similar articles and receptacles used or consumed by manufacturers, processors, or fabricators are raw material within the meaning of § 10-46-9 and are not subject to sales or use tax.

Source: SL 1982, ch 114.



§ 10-46-9.4 Packaging and container materials sold to retailers exempt.

10-46-9.4. Packaging and container materials sold to retailers exempt. There are specifically exempted from the provisions of this chapter, and from the computation of tax imposed by it, gross receipts from the sale of paper and plastic bags, wrapping paper, twine, tape, and similar articles sold to retailers licensed under this chapter if the retailer uses the articles as wrappers or containers to hold other tangible personal property sold by the retailer and subject to sales or use tax and the articles are supplied free by the retailer as a convenience to the customer.

Source: SL 1984, ch 85, § 2.



§ 10-46-9.5 Exemption of certain sales commissions.

10-46-9.5. Exemption of certain sales commissions. Unless otherwise specifically subject to tax, the gross receipts resulting from fees or commissions received for rendering a service which provides for the sale of tangible personal property, any product transferred electronically, or services is exempt from the tax imposed by this chapter.

Source: SL 1988, ch 113, § 2; SL 2008, ch 51, § 47.



§ 10-46-9.6 Exemption of gross receipts from sale of certain replacement parts.

10-46-9.6. Exemption of gross receipts from sale of certain replacement parts. There are exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from the sale of replacement parts that are sold to retailers and which will be installed in tangible personal property that will ultimately be for resale.

Source: SL 1989, ch 111, § 2.



§ 10-46-9.7 to 10-46-12.1. Repealed.

10-46-9.7 to 10-46-12.1. Repealed by SL 1995, ch 68, §§ 31 to 35.



§ 10-46-13 Repealed.

10-46-13. Repealed by SL 1985, ch 241, § 20.



§ 10-46-13.1 Exemption of motor vehicles exempt from excise tax.

10-46-13.1. Exemption of motor vehicles exempt from excise tax. The use in this state of motor vehicles exempt from the motor vehicle excise tax pursuant to § 32-5B-2 is specifically exempted from the tax imposed by this chapter, with the exception of farm vehicles as described pursuant to the provisions of § 32-5-1.3.

Source: SL 1987, ch 103, § 2; SL 1988, ch 110, § 2; SL 2012, ch 67, § 4; SL 2015, ch 68, § 2.



§ 10-46-13.2 Repealed.

10-46-13.2. Repealed by SL 1995, ch 68, § 36.



§ 10-46-14 Exemption of commodities otherwise taxed.

10-46-14. Exemption of commodities otherwise taxed. The use in this state of gasoline, motor fuel, and special fuel subject to tax under chapter 10-47B is specifically exempted from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4(4); SL 1949, ch 424; SDC Supp 1960, § 57.4304(4); SL 1970, ch 74, § 3; SL 1979, ch 87, § 5; SL 1982, ch 119; SL 1983, ch 100, § 72; SL 1989, ch 117; SL 1991, ch 107, § 1.



§ 10-46-15 Exemption of property of educational institutions and hospitals--Use of property by individuals taxable--Registration of motor vehicles--Quarterly reports.

10-46-15. Exemption of property of educational institutions and hospitals--Use of property by individuals taxable--Registration of motor vehicles--Quarterly reports. The gross receipts from sales of tangible personal property, any product transferred electronically, and the gross receipts from sales, furnishing or service of electrical energy, natural and artificial gas, water and communication service to and for use by religious educational institutions and private educational institutions currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 1983, and nonprofit, charitable hospitals when purchases are made by authorized officials, payment made from the institution's funds and title to the property retained in the name of the institutions, are specifically exempted from the tax imposed by this chapter. For the purposes of this section, a private educational institution shall be defined as an institution currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 1995, maintaining a campus physically located within this state; and accredited by the South Dakota Department of Education or the North Central Association of Colleges and Schools.

This exemption does not extend to sales to or purchases of tangible personal property or any product transferred electronically for the personal use of officials, members, or employees of such institutions or to sales to or purchases of tangible personal property or any product transferred electronically used in the operation of a taxable retail business. The exemption provided in this section does not, in any manner, relieve the institution from the payment of the additional and further license fee imposed on the registration of motor vehicles. All institutions claiming this exemption shall, at the end of each quarter of each calendar year, file with the Department of Revenue a list of all purchases on which exemption was claimed, fully itemized, showing name and address of vendors, description of property purchased, purchase price, and brief explanation of use or intended use.

Source: SL 1951, ch 453; SDC Supp 1960, § 57.4304 (8); SL 1983, ch 96, § 2; SL 1995, ch 68, § 37; SL 2003, ch 272, § 63; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 63, 82; SL 2008, ch 51, § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-15.1 Exemption of insulin for human use.

10-46-15.1. Exemption of insulin for human use. The use in this state of insulin, to the extent used by humans, that is not sold by prescription is specifically exempt from the tax imposed by this chapter.

Source: SL 1974, ch 98, § 2; SL 1984, ch 88, § 2; SL 1989, ch 106, § 2; SL 2003, ch 61, § 12.



§ 10-46-15.2 Exemption of authorized purchases made with food stamps.

10-46-15.2. Exemption of authorized purchases made with food stamps. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorize purchases made with food stamps under the provision of the Food Stamp Act of 1977 (P.L. 95-113), codified at 7 U.S.C. § 2012(g), as amended through January 1, 2001.

Source: SL 1987, ch 106, § 2; SL 2001, ch 56, § 9.



§ 10-46-15.3 Exemption of authorized purchases of food.

10-46-15.3. Exemption of authorized purchases of food. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorized purchases of food made under Section 17(c) of the Child Nutrition Act of 1966 (42 U.S.C. § 1786(c)).

Source: SL 1987, ch 106, § 4.



§ 10-46-15.4 Exemption of fair market value of property or service given without charge to exempt organization.

10-46-15.4. Exemption of fair market value of property or service given without charge to exempt organization. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, the fair market value of any tangible personal property, product transferred electronically, or service given without charge to an institution, organization, or group exempt from the tax imposed by this chapter.

Source: SL 1987, ch 105, § 2; SL 2008, ch 51, § 49.



§ 10-46-15.5 Exemption of prescribed drugs used by humans.

10-46-15.5. Exemption of prescribed drugs used by humans. The use in this state of drugs as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the drugs are prescribed by prescription, dispensed, or administered by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist, is specifically exempt from the tax imposed by this chapter.

Source: SL 2003, ch 61, § 14; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46-15.6 Exemption of prescribed medical equipment or prosthetic devices used by humans.

10-46-15.6. Exemption of prescribed medical equipment or prosthetic devices used by humans. The use in this state of durable medical equipment, mobility enhancing equipment, and prosthetic devices as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the durable medical equipment, mobility enhancing equipment, and prosthetic devices are prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist, is specifically exempt from the tax imposed by this chapter.

Source: SL 2003, ch 61, § 15; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46-15.7 Exemption of prescribed medical devices used by humans.

10-46-15.7. Exemption of prescribed medical devices used by humans. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of any medical device, as that term is defined in this section, to the extent used by humans, if the medical device is prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist. The term, medical device, means any instrument, apparatus, implement, contrivance, or other similar or related article, including a component, part, or accessory, that is prescribed for use on a single patient and that is:

(1) Recognized in the official National Formulary, or the United States Pharmacopoeia, or any supplement to them;

(2) Intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, detection, or prevention of disease, of the human body; or

(3) Intended to affect the structure or any function of the human body, and that does not achieve any of it's primary intended purposes through chemical action within or on the human body and that is not dependent upon being metabolized for the achievement of any of its primary intended purposes.

A medical device is not durable medical equipment, mobility enhancing equipment, or a prosthetic device.

Source: SL 2003, ch 61, § 16.



§ 10-46-16 Exemption of livestock, poultry, ostriches, emus, or rheas used in producing taxable final product.

10-46-16. Exemption of livestock, poultry, ostriches, emus, or rheas used in producing taxable final product. No gross receipts from sales of livestock or live poultry, ostriches, emus, or rheas, if such sales are a part of a series of transactions incident to producing a finished product intended to be offered for an ultimate retail sale, shall be taxable under this chapter, except that an ultimate retail sale interrupting the series of transactions with an intended final use or consumption shall be taxable.

Source: SL 1951, ch 461; SDC Supp 1960, § 57.3202-1; SL 1992, ch 94, § 4.



§ 10-46-16.1 Exemption of gross receipts from sale of live gamebirds by producer to certain nonprofit organizations.

10-46-16.1. Exemption of gross receipts from sale of live gamebirds by producer to certain nonprofit organizations. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from the sale of live gamebirds sold by the producer to nonprofit organizations which release such birds or to commercial hunting operators who charge fees to hunt such birds.

Source: SL 1989, ch 108, § 2.



§ 10-46-16.2 Exemption of gross receipts from sales of certain animals.

10-46-16.2. Exemption of gross receipts from sales of certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of live cattle, buffalo, sheep, goats, swine, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, used or to be used as breeding or production stock, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption.

Source: SL 1989, ch 113, § 3; SL 1992, ch 94, § 5.



§ 10-46-16.3 Exemption of gross receipts from sale of feed and bedding for certain animals.

10-46-16.3. Exemption of gross receipts from sale of feed and bedding for certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed and bedding for cattle, buffalo, sheep, goats, swine, pheasants, partridges, quail, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, if such feed or bedding is used by farmers or ranchers who are regularly engaged in the business of raising and feeding such animals, or producing milk for sale for human consumption, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption. The term, bedding, only includes straw, corn stover, and bean straw.

Source: SL 1989, ch 113, § 4; SL 1992, ch 94, § 6; SL 2006, ch 49, § 2; SL 2012, ch 70, § 2.



§ 10-46-16.4 Exemption for sale of certain live nondomestic animals.

10-46-16.4. Exemption for sale of certain live nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of any live nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the animal is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 12.



§ 10-46-16.5 Exemption for sale of feed for certain live nondomestic animals.

10-46-16.5. Exemption for sale of feed for certain live nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed for any nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the feed is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 13.



§ 10-46-16.6 Exemption for sale of swine or cattle semen.

10-46-16.6. Exemption for sale of swine or cattle semen. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of swine semen and cattle semen to be used for agricultural purposes.

Source: SL 2006, ch 50, § 2.



§ 10-46-17 Exemption of motor fuel used for agricultural purposes.

10-46-17. Exemption of motor fuel used for agricultural purposes. Motor fuel, including kerosene, tractor fuel, natural and artificial gas, liquefied petroleum gas, and distillate, when used for agricultural purposes, is exempt from the tax imposed by this chapter.

For the purposes of this section, agricultural purposes does not include the lighting or heating of any farm residence.

Source: SL 1945, ch 342, § 1; SL 1951, ch 457, §§ 1, 2; SL 1959, ch 439; SDC Supp 1960, § 57.3202-2; SL 1985, ch 89, § 2; SL 1994, ch 96, § 3; SL 2012, ch 67, § 6.



§ 10-46-17.1 Repealed.

10-46-17.1. Repealed by SL 1983, ch 86, § 3.



§ 10-46-17.2 Power for irrigation pumps exempt from tax.

10-46-17.2. Power for irrigation pumps exempt from tax. There are hereby specifically exempted from the provisions of this chapter and from the amount of tax imposed by it, gross receipts from the sale of electricity used to power irrigation pumps and the gross receipts from the horsepower charge on electric motors powering irrigation pumps whenever the purchaser has made the purchase exclusively for agricultural purposes.

Source: SL 1979, ch 85, § 2.



§ 10-46-17.3 Exemption of goods and services furnished to meet warranty obligation, services enumerated in Standard Industrial Classification Manual and power changes for irrigation pumps exempt.

10-46-17.3. Exemption of goods and services furnished to meet warranty obligation, services enumerated in Standard Industrial Classification Manual and power changes for irrigation pumps exempt. The use in this state of the types of services specifically exempt, under §§ 10-45-11.1, 10-45-12.1, and 10-45-19.1, from the tax imposed by chapter 10-45 is exempt from the tax imposed by this chapter.

Source: SL 1982, ch 118, § 2.



§ 10-46-17.4 Exemption of freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into foreign trade zone--Stocks of merchandise defined--Application.

10-46-17.4. Exemption of freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into foreign trade zone--Stocks of merchandise defined--Application. There is exempted from the provisions of this chapter and from the computation of the tax imposed by it, freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into a foreign trade zone. For the purposes of this section, stocks of merchandise is personal property which is held primarily for sale and not subject to annual depreciation. However, the exemption only applies if written evidence of the contract of sale is retained, and such contract indicates that the merchandise is to be shipped in international commerce to a point outside the United States not to be returned to a point within the United States.

Source: SL 1988, ch 109, § 2; SL 2001, ch 56, § 10; SL 2004, ch 93, § 2.



§ 10-46-17.5 Exemption of pesticides and related products used for agricultural purposes--Deposit of taxes.

10-46-17.5. Exemption of pesticides and related products used for agricultural purposes--Deposit of taxes. The use in this state of pesticides as defined in § 38-20A-1 to be used exclusively for agricultural purposes is specifically exempted from the tax imposed by this chapter. Any product or substance to be used in conjunction with the application or use of pesticides for agricultural purposes is also exempt. These products or substances include adjuvants, surfactants, ammonium sulfate, inoculants, drift retardants, water conditioners, seed treatments, foam markers, and foam dyes. Equipment, other than farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes, for the application of pesticides and related products and substances is not exempt. The tax imposed by this chapter on endoparasiticides and ectoparasiticides shall be deposited in the veterinary student tuition and animal disease research and diagnostic laboratory fund to be used for veterinary student tuition grants and the operations and activities conducted by the State Animal Disease Research and Diagnostic Laboratory established in § 13-58-13.

Source: SL 1989, ch 107, § 2; SL 1993, ch 48, § 14; SL 2001, ch 56, § 11; SL 2006, ch 48, § 2; SL 2006, ch 58, § 22.



§ 10-46-17.6 Exemption of parts, repair services, and maintenance items and services on certain farm machinery, attachment units, and irrigation equipment.

10-46-17.6. Exemption of parts, repair services, and maintenance items and services on certain farm machinery, attachment units, and irrigation equipment. There are exempted from the provisions of this chapter and the tax imposed by it, the use of the following:

(1) Parts and repair services on farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes which are exempt from the tax imposed by this chapter pursuant to § 10-46-17.7, if the part replaces a farm machinery, attachment unit, or irrigation equipment part assigned a specific or generic part number by the manufacturer of the farm machinery, attachment unit, or irrigation equipment; and

(2) Maintenance items and maintenance services used on farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes which are exempt from the tax imposed by this chapter pursuant to § 10-46-17.7.
Source: SL 2002, ch 64, § 30, eff. Jan. 1, 2006; SL 2006, ch 47, § 2, eff. Mar. 2, 2006; SL 2015, ch 67, § 4.



§ 10-46-17.7 Exemption for gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment.

10-46-17.7. Exemption for gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment. There are exempted from the provisions of this chapter and from the tax imposed by it, gross receipts from the sale, resale, or lease of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes. The term, farm machinery, includes all-terrain vehicles of three or more wheels used exclusively by the purchaser for agricultural purposes on agricultural land. The purchaser shall sign and deliver to the seller a statement that the all-terrain vehicle will be used exclusively for agricultural purposes.

Source: SL 2006, ch 58, § 20.



§ 10-46-17.8 Exemption of rental of devices used to apply agricultural fertilizers and pesticides.

10-46-17.8. Exemption of rental of devices used to apply agricultural fertilizers and pesticides. There is specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the rental of devices primarily used to apply fertilizers and pesticides, as defined in § 38-20A-1, for agricultural purposes.

Source: SL 2006, ch 48, § 3.



§ 10-46-18 Delivery in state as prima facie evidence of sale for use in state.

10-46-18. Delivery in state as prima facie evidence of sale for use in state. For the purpose of the proper administration of this chapter and to prevent the evasion of the tax, evidence that tangible personal property or any product transferred electronically was sold by any person for delivery in this state shall be prima facie evidence that the tangible personal property or the product transferred electronically was sold for use in this state.

Source: SL 1939, ch 276, § 5; SDC Supp 1960, § 57.4305; SL 2008, ch 51, § 50.



§ 10-46-18.1 Use of service in state prima facie evidence of taxability.

10-46-18.1. Use of service in state prima facie evidence of taxability. For the purposes of proper administration of this chapter and to prevent evasion of tax, evidence that a service is used in this state shall be prima facie evidence that the service is subject to tax.

Source: SL 1979, ch 84, § 6E; SL 2003, ch 61, § 13.



§ 10-46-18.2 Money paid as evidence of value of service--Reasonable value governs.

10-46-18.2. Money paid as evidence of value of service--Reasonable value governs. In determining the amount of tax due on the use of a service it is presumed, in the absence of preponderant evidence of another value, that the value means the total amount of money or the reasonable value of other consideration paid for the service exclusive of any type of time-price differential. However, in an exchange in which the amount paid does not represent the value of the service purchased, the tax shall be imposed on the reasonable value of the service purchased.

Source: SL 1979, ch 84, § 6F.



§ 10-46-18.3 List of sales property or services to residents--Cost.

10-46-18.3. List of sales property or services to residents--Cost. Any person selling property or services to residents of this state, where the property is delivered to this state or the beneficial use of the service occurs in this state, shall provide a list of such sales to the secretary of revenue. The list shall include the names and addresses of the purchasers and the amount of the sale. The secretary of revenue shall pay to any person furnishing a list under this section an amount equal to the reasonable cost of reproducing the list.

Source: SL 1987, ch 109, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-19 Manner of collection of tax.

10-46-19. Manner of collection of tax. The tax herein imposed shall be collected in the manner provided by §§ 10-46-23, 10-46-32, and 10-46-33.

Source: SL 1939, ch 276, § 6; SDC Supp 1960, § 57.4306.



§ 10-46-20 Collection of tax by retailer maintaining place of business in state--Receipt given to purchaser--Agents and places of business listed with secretary.

10-46-20. Collection of tax by retailer maintaining place of business in state--Receipt given to purchaser--Agents and places of business listed with secretary. Any retailer maintaining a place of business in this state, and making sales of tangible personal property, any product transferred electronically, or services for storage, use or other consumption in this state, not exempted under the provisions of §§ 10-46-6 to 10-46-17.5, inclusive, shall, at the time of making such sale, whether within or without the state, collect the tax imposed by this chapter from the purchaser, and give to the purchaser a receipt therefor in the manner and form prescribed by the secretary of revenue, if the secretary of revenue, by rule promulgated pursuant to chapter 1-26, requires a receipt. The retailer shall list with the secretary of revenue the name and address of all the retailer's agents operating in this state, and the location of any of the retailer's distribution or sales houses or offices or other places of business in this state.

Source: SL 1939, ch 276, § 7; SDC Supp 1960, § 57.4307; SL 1986, ch 105; SL 1987, ch 82, § 29; SL 1991, ch 107, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 51; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-21 Semiannual report of sales by retailer maintaining place of business in state--Contents.

10-46-21. Semiannual report of sales by retailer maintaining place of business in state--Contents. Every retailer maintaining a place of business in this state and making sales of tangible personal property or any product transferred electronically for storage, use, or other consumption in this state, shall, twice annually furnish the secretary of revenue with a list, covering the six-month period just preceding the submission of such list, which shall contain the names and addresses of all persons within the State of South Dakota who have made purchases of tangible personal property or any product transferred electronically from the retailer for use, storage, or consumption. The list shall contain the total amount of the purchase price of all such personal property so purchased during the period by such persons. The list required to be submitted need not contain any information on the sale of tangible personal property or any product transferred electronically if exempt under §§ 10-46-6 to 10-46-15, inclusive.

Source: SL 1939, ch 276, § 7; SDC Supp 1960, § 57.4307; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 52; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-22 Permit for collection of tax by retailer not maintaining place of business in state--Security for collection and payment--Cancellation of permit.

10-46-22. Permit for collection of tax by retailer not maintaining place of business in state--Security for collection and payment--Cancellation of permit. The secretary of revenue may, upon application, authorize the collection of the tax imposed by this chapter by any retailer not maintaining a place of business within this state, who, to the satisfaction of the secretary of revenue furnishes adequate security to ensure collection and payment of the tax. The retailer shall be issued, without charge, a permit to collect the tax in such manner, and subject to such requirements as the secretary of revenue may prescribe by rule promulgated pursuant to chapter 1-26. If so authorized, the retailer shall collect the tax upon any tangible personal property or any product transferred electronically sold to the retailer's knowledge for use, storage, or other consumption within this state, in the same manner and subject to the same requirements as a retailer maintaining a place of business within this state. The authority and permit may be canceled if, at any time, the secretary of revenue considers the security inadequate, or that such tax can more effectively be collected from the person using the property in this state.

Source: SL 1939, ch 276, § 8; SDC Supp 1960, § 57.4308; SL 1987, ch 82, § 30; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 53; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-23 Collection and remittance of tax by retailer.

10-46-23. Collection and remittance of tax by retailer. The tax upon the use, storage, or other consumption of all tangible personal property or any product transferred electronically which is sold by a retailer maintaining a place of business in this state, or by such other retailer as the secretary of revenue shall authorize pursuant to § 10-46-22, shall be collected by the retailer and remitted to the Department of Revenue pursuant to the provisions of §§ 10-46-24 to 10-46-31, inclusive.

Source: SL 1939, ch 276, § 6 (1); SDC Supp 1960, § 57.4306 (1); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 54; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-24 Surety bond filed by retailer.

10-46-24. Surety bond filed by retailer. The secretary of revenue may, when in his judgment it is necessary and advisable to do so in order to ensure the collection of the tax levied under this chapter, authorize any person subject to such tax, and any retailer required or authorized to collect such tax pursuant to the provisions of §§ 10-46-20 to 10-46-22, inclusive, to file with him a bond issued by a surety company authorized to transact business in this state and approved by the secretary of revenue, in such amount as the secretary of revenue may fix, to secure the payment of any tax or penalties due or which may become due from such person.

Source: SL 1939, ch 276, § 13; SDC Supp 1960, § 57.4312; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-25 Securities deposited by retailer in lieu of bond.

10-46-25. Securities deposited by retailer in lieu of bond. In lieu of such bond, securities approved by the secretary of revenue, in such amount as he may prescribe, may be deposited with him, which securities shall be kept in the custody of the secretary of revenue and may be sold by him at public or private sale, without notice to the depositor thereof, if it becomes necessary to do so in order to recover any tax or penalties due. Upon any such sale, the surplus, if any, above the amounts due under this chapter shall be returned to the person who deposited the securities.

Source: SL 1939, ch 276, § 13; SDC Supp 1960, § 57.4312; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-26 Tax collected as debt of retailer.

10-46-26. Tax collected as debt of retailer. The tax required to be collected by any retailer pursuant to §§ 10-46-20 to 10-46-22, inclusive, and any tax collected by any retailer pursuant to said sections, shall constitute a debt owed by the retailer to this state.

Source: SL 1939, ch 276, § 10; SDC Supp 1960, § 57.4309; SL 1991, ch 107, § 3.



§ 10-46-27 Repealed.

10-46-27. Repealed by SL 2010, ch 64, § 1.



§ 10-46-27.1 Time for filing of return and payment of tax--Extension.

10-46-27.1. Time for filing of return and payment of tax--Extension. Any person required to pay or any retailer required or authorized, pursuant to this chapter, to collect the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person or retailer remits the tax by electronic transfer to the state, the return shall be filed by electronic means on or before the twentieth day of the month following each period and remit the tax on or before the twenty-fifth day of the month following each period.

The secretary may require or allow a person or retailer to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the twentieth day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance. However, the secretary may grant an extension for remitting the tax to a qualified business as provided in §§ 10-45-99 to 10-45-107, inclusive, for six months.

Unless an extension is granted, any penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2010, ch 64, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2017, ch 65, § 3.



§ 10-46-28 Contents of return--Remittance.

10-46-28. Contents of return--Remittance. At the time specified in § 10-46-27.1, the person or retailer shall file with the secretary a return for the preceding reporting period in a form prescribed by the secretary showing the sales price of any tangible personal property, any product transferred electronically, or services sold by the retailer during the preceding reporting period, the use, storage, or consumption of which is subject to the tax imposed by this chapter, and such other information as the secretary deems necessary for the proper administration of this chapter. Each return shall be accompanied by a remittance of the amount of such tax for the period covered by the return.

Source: SL 1939, ch 276, § 11; SDC Supp 1960, § 57.4310; SL 1981, ch 106, § 6; SL 1984, ch 91, § 3; SL 2003, ch 272, § 82; SL 2008, ch 51, § 55; SL 2010, ch 64, § 3.



§ 10-46-29 Repealed.

10-46-29. Repealed by SL 2010, ch 64, § 4.



§ 10-46-30 Execution of retailers' returns.

10-46-30. Execution of retailers' returns. Returns shall be signed by the retailer or his duly authorized agent, and must be certified by him to be correct.

Source: SL 1939, ch 276, § 11; SDC Supp 1960, § 57.4310.



§ 10-46-31 Amounts of tax paid on conditional sales or installment contract receipts.

10-46-31. Amounts of tax paid on conditional sales or installment contract receipts. If tangible personal property or any product transferred electronically is sold under a conditional sales contract, or under any other form of sale wherein the payment of the principal sum, or a part thereof, is extended over a period longer than sixty days from the date of the sale thereof, the retailer may collect and remit for each month that portion of the tax equal to the rate of tax as provided for in this chapter of that portion of the purchase price actually received during the month.

Source: SL 1939, ch 276, § 11; SDC Supp 1960, § 57.4310; SL 2001, ch 56, § 12; SL 2008, ch 51, § 56.



§ 10-46-32 Collection of tax by deduction from motor fuel tax refunds.

10-46-32. Collection of tax by deduction from motor fuel tax refunds. The tax imposed by this chapter upon those sales of motor vehicle fuel which are subject to tax under this chapter, shall be collected by the state auditor by way of deduction of refunds otherwise allowable under the provisions of the South Dakota statutes applicable thereto. The state auditor shall, when issuing a warrant in payment of any refund claimed under chapter 10-47B after the application for said refund has been approved by the secretary of revenue, first cause to be determined the amount of tax due imposed by this chapter on the purchase price of the motor fuel on which the refund is claimed and shall issue the warrant for refund in the amount claimed after deducting the amount of tax due on the purchase price of said motor fuel that is imposed by this chapter and shall issue a warrant to the Department of Revenue once each month for the total amount of the deduction made from such refunds and the secretary of revenue shall employ the necessary clerical help, auditors or bookkeepers to aid the said state auditor to determine the correct amount due under this chapter upon those sales of motor vehicle fuel upon which an application for refund of the motor fuel tax is made.

Source: SL 1939, ch 276, § 6 (2); SDC Supp 1960, § 57.4306 (2); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-33 Direct payment of tax by user.

10-46-33. Direct payment of tax by user. The tax upon the use, storage, or consumption of any tangible personal property or any product transferred electronically not paid pursuant to §§ 10-46-23 and 10-46-32 shall be paid to the secretary of revenue directly by any person using such property within this state, pursuant to the provisions of § 10-46-34.

Source: SL 1939, ch 276, § 6 (3); SDC Supp 1960, § 57.4306 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 57; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-34 Liability of user for tax--Returns and payments.

10-46-34. Liability of user for tax--Returns and payments. Any person who uses, stores, or otherwise consumes any property or services subject to tax by this chapter upon which the tax has not been paid, either to a retailer or direct to the secretary as provided by this chapter, is liable therefor, and shall, on or before the time specified in § 10-46-27.1, pay the tax upon all such property used by the person during the preceding month in such manner and accompanied by such returns as required by § 10-46-27.1. All of the provisions of §§ 10-46-27.1 to 10-46-31, inclusive, with reference to such returns and payments are applicable to the returns and payments required by this chapter.

Source: SL 1939, ch 276, § 12; SDC Supp 1960, § 57.4311; SL 1981, ch 106, § 8; SL 1984, ch 91, § 4; SL 2003, ch 272, § 82; SL 2010, ch 64, § 5.



§ 10-46-34.1 Credit for sales or use tax paid to another state--Reciprocal grant of credit required.

10-46-34.1. Credit for sales or use tax paid to another state--Reciprocal grant of credit required. The amount of use tax imposed with respect to tangible personal property and any product transferred electronically in the form of equipment brought into this state on a permanent basis for direct use in a manufacturing, fabricating, or processing business shall be reduced by the amount of any sales or use tax previously paid by the taxpayer with respect to the property on account of liability to another state or its political subdivisions to the extent that such tax equals or exceeds the rate of the tax in this state. If the sales or use tax of the other state is less than the tax of this state, the taxpayer shall be subject to the payment of the balance to this state. No credit may be given under this section for taxes paid on tangible personal property or any product transferred electronically subject to the credit of this section in another state or its political subdivisions if that state does not reciprocally grant a credit for taxes paid on similar tangible personal property or any product transferred electronically in this state.

Source: SL 1968, ch 261; SL 2008, ch 51, § 58.



§ 10-46-35 Repealed.

10-46-35. Repealed by SL 1982, ch 86, § 39.



§ 10-46-35.1 Promulgation of rules.

10-46-35.1. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1987, ch 82, § 28; SL 1995, ch 53, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-36 Repealed.

10-46-36. Repealed by SL 1981, ch 106, § 1.



§ 10-46-37 False or fraudulent return in attempt to evade tax as misdemeanor.

10-46-37. False or fraudulent return in attempt to evade tax as misdemeanor. Any person required to make, render, sign, or certify any return or supplementary return who makes any false or fraudulent return in attempt to defeat or evade the tax imposed by this chapter is guilty of a Class 1 misdemeanor.

Source: SL 1939, ch 276, § 16; SDC Supp 1960, § 57.9945; SL 1982, ch 86, § 40.



§ 10-46-38 Failure to file return as misdemeanor.

10-46-38. Failure to file return as misdemeanor. Any retailer or other person failing or refusing to furnish any return by this chapter required to be made or failing or refusing to furnish a supplemental return or other data required by the secretary of revenue is guilty of a Class 1 misdemeanor.

Source: SL 1939, ch 276, § 17; SDC Supp 1960, § 57.9946; SL 1981, ch 106, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-39 Administration and enforcement--Sales tax procedural and collection provisions applicable.

10-46-39. Administration and enforcement--Sales tax procedural and collection provisions applicable. The secretary of revenue shall enforce and administer this chapter in the same manner and subject to all of the provisions contained in chapter 10-45. Sections 10-45-22, 10-45-29, 10-45-30, and 10-45-37 to 10-45-45, inclusive, are by reference incorporated as part of this chapter.

Source: SL 1939, ch 276, § 20; SDC Supp 1960, § 57.4317; SL 1978, ch 70, § 8; SL 1980, ch 99, § 7; SL 1981, ch 106, § 2; SL 2001, ch 56, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-40 Rules for administration--Uniformity of application.

10-46-40. Rules for administration--Uniformity of application. The secretary of revenue may promulgate rules pursuant to chapter 1-26 for the administration and enforcement of this chapter and for adding such tax, or the average equivalent thereof, providing this method applies uniformly to retailers within the same general classification for the purpose of enabling such retailers to add and collect, as far as practical, the amount of such tax.

Source: SL 1939, ch 276, § 9; SDC Supp 1960, § 57.9944; SL 1987, ch 82, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-41 Determination of tax by secretary in absence of correct return.

10-46-41. Determination of tax by secretary in absence of correct return. If any return required by this chapter is not filed, or if any return when filed is incorrect or insufficient, and the maker or person from whom it is due fails to file a corrected or sufficient return within ten days after the same is required by notice from the secretary, the secretary shall determine the amount due pursuant to § 10-59-10.

Source: SL 1939, ch 276, § 14; SDC Supp 1960, § 57.4313; SL 1986, ch 111, §§ 27, 30; SL 2003, ch 272, § 82; SL 2010, ch 64, § 6.



§ 10-46-42 Secretary's certificate as prima facie evidence of failure to file return or pay tax.

10-46-42. Secretary's certificate as prima facie evidence of failure to file return or pay tax. The certificate of the secretary of revenue to the effect that a tax or amount required to be paid by this chapter has not been paid, that a return has not been filed, or that information has not been supplied pursuant to the provisions of this chapter shall be prima facie evidence thereof.

Source: SL 1939, ch 276, § 15; SL 1953, ch 472; SL 1955, ch 420; SDC Supp 1960, § 57.4314; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-43 Records maintained by retailers and users--Examination and investigations by secretary--Access to records.

10-46-43. Records maintained by retailers and users--Examination and investigations by secretary--Access to records. Each retailer required or authorized to collect taxes imposed by this chapter and each person using, storing or otherwise consuming in this state tangible personal property or any product transferred electronically purchased on or after July 1, 1939, shall keep such records, receipts, invoices, and other pertinent papers as the secretary of revenue shall require, in such form as the secretary of revenue shall require. The secretary of revenue and any of the secretary's duly authorized agents may examine the books, papers, records, and equipment of any person either selling tangible personal property or products transferred electronically or liable for the tax imposed by this chapter, and investigate the character of the business of any such person in order to verify the accuracy of any return made, or if the return was made by such person, to ascertain and determine the amount due under the provisions of this chapter. Any such books, papers, and records shall be made available within this state for such examination upon reasonable notice if the secretary of revenue deems it advisable and so orders.

Source: SL 1939, ch 276, § 18; SDC Supp 1960, § 57.4315; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 59; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-44 Revocation of retailer's sales tax permit on failure to comply--Revocation of corporate authority to do business.

10-46-44. Revocation of retailer's sales tax permit on failure to comply--Revocation of corporate authority to do business. If any retailer maintaining a place of business in this state, who is authorized to collect the tax imposed pursuant to § 10-46-22, fails to comply with any of the provisions of this chapter or any orders or rules of the secretary of revenue prescribed and adopted under this chapter, the secretary of revenue may, upon notice and hearing as hereinafter provided, by order revoke the permit, if any, issued to such retailer under § 10-45-25, or if such retailer is a corporation authorized to do business in this state, may certify to the secretary of state a copy of an order finding that such retailer has failed to comply with certain specified provisions, orders or rules. The secretary of state shall, upon receipt of such certified copy, revoke the permit authorizing said corporation to do business in this state, and shall issue a new permit only when such corporation has obtained from the secretary of revenue an order finding that said corporation has complied with its obligations under this chapter.

Source: SL 1939, ch 276, § 19; SDC Supp 1960, § 57.4316; SL 1987, ch 82, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-45 Notice and hearing on revocation of permit or authority to do business.

10-46-45. Notice and hearing on revocation of permit or authority to do business. No order authorized in § 10-46-44 shall be made until the retailer is given an opportunity to be heard and show cause why such order should not be made, and shall be given ten days' notice of the time, place and purpose of such hearing. Such notice shall be served in the manner provided for service of summons in civil actions.

Source: SL 1939, ch 276, § 19; SDC Supp 1960, § 57.4316.



§ 10-46-46 Restoration of revoked sales tax permit.

10-46-46. Restoration of revoked sales tax permit. The secretary of revenue shall also have the power to restore such licenses after such revocation in his discretion.

Source: SL 1939, ch 276, § 19; SDC Supp 1960, § 57.4316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-47 Repealed.

10-46-47. Repealed by SL 2017, ch 66, § 1.



§ 10-46-47.1 Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-46-47.1. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-48 Revenue credited to general fund.

10-46-48. Revenue credited to general fund. All revenue arising under the operation of this chapter shall immediately be turned over to the state treasurer and by him credited to the general fund.

Source: SL 1939, ch 276, § 21; SDC Supp 1960, § 57.4318.



§ 10-46-49 Repealed.

10-46-49. Repealed by SL 2001, ch 56, § 14.



§ 10-46-50 Floor laying service subject to tax.

10-46-50. Floor laying service subject to tax. The following service enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, is subject to the tax levied by this chapter: industry no. 1752 floor laying and other floor work, not elsewhere classified.

Source: SL 1991, ch 108, § 6.



§ 10-46-51 Exemption of large boats subject to excise tax.

10-46-51. Exemption of large boats subject to excise tax. Any large boat as defined by § 32-3A-2 is hereby exempted from the tax imposed by this chapter if subject to the tax imposed by § 32-3A-50.

Source: SL 1993, ch 102, § 15A; SL 2001, ch 56, § 15.



§ 10-46-52 Exemption of gaming proceeds.

10-46-52. Exemption of gaming proceeds. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it gross proceeds of gaming allowed by chapter 42-7B.

Source: SL 1994, ch 331, § 3.



§ 10-46-53 , 10-46-54. Repealed.

10-46-53, 10-46-54. Repealed by SL 1995, ch 68, §§ 40, 41.



§ 10-46-55 Exemption of natural gas transportation services by pipeline.

10-46-55. Exemption of natural gas transportation services by pipeline. The provision of natural gas transportation services by a pipeline is exempt from the provisions of this chapter and from the computation of the tax imposed by this chapter.

Source: SL 1994, ch 99, § 2.



§ 10-46-56 Exemption for the use of credit card processing services.

10-46-56. Exemption for the use of credit card processing services. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of credit card processing services by retailers.

Source: SL 1994, ch 100, § 2.



§ 10-46-57 Repealed.

10-46-57. Repealed by SL 2004, ch 94, § 12.



§ 10-46-58 Passenger transportation tax imposed--Transportation to be within state.

10-46-58. Passenger transportation tax imposed--Transportation to be within state. There is imposed a tax of four and one-half percent on the privilege of the use of any transportation of passengers. The tax imposed by this section shall apply to any transportation of passengers if the passenger boards and exits the mode of transportation within this state.

Source: SL 1996, ch 83, § 4; SL 2016, ch 65, § 11, eff. June 1, 2016.



§ 10-46-59 Inapplicability of tax.

10-46-59. Inapplicability of tax. The tax imposed by § 10-46-58 does not apply to any transportation service which the state is prohibited from taxing by federal law or the United States Constitution.

Source: SL 1996, ch 83, § 6; SL 2004, ch 94, § 13.



§ 10-46-60 Repealed.

10-46-60. Repealed by SL 2004, ch 94, § 14.



§ 10-46-61 Repealed.

10-46-61. Repealed by SL 2001, ch 56, § 16.



§ 10-46-62 Gross receipts from charge of interest exempted.

10-46-62. Gross receipts from charge of interest exempted. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from the charge of interest as defined in § 54-3-1.

Source: SL 1996, ch 88, § 2.



§ 10-46-63 Exemption for use of certain rodeo services.

10-46-63. Exemption for use of certain rodeo services. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of services provided by promoters, stock contractors, stock handlers, announcers, judges, and clowns.

Source: SL 1996, ch 85, § 2.



§ 10-46-64 Exemption of repair shops, locksmiths, locksmith shops, and lock parts.

10-46-64. Exemption of repair shops, locksmiths, locksmith shops, and lock parts. The following services enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are subject to the tax levied by this chapter: repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths, locksmith shops, and lock parts made to individual order.

Source: SL 1998, ch 71, § 6.



§ 10-46-65 Exemptions.

10-46-65. Exemptions. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the use of United States postage.

Source: SL 1998, ch 69, § 2.



§ 10-46-66 Retail sales include auctions, consignments, products transferred electronically, and services--Responsibilities of auction clerk and auctioneer.

10-46-66. Retail sales include auctions, consignments, products transferred electronically, and services--Responsibilities of auction clerk and auctioneer. All auction sales and consignment sales of tangible personal property, any product transferred electronically, and services are sales at retail. The auction clerk shall file the return and remit the tax imposed by this chapter on the gross receipts from each auction after applying the deductions provided by § 10-45-92. However, the auctioneer is responsible for the payment of the tax imposed by this chapter if the auction clerk is an employee of the auctioneer or if the auction clerk does not have a permit as required by this chapter. In addition to any other information required to be kept by this chapter, each auction clerk shall keep records that identify the owner of the property sold at auction and the auctioneer who conducts the sale of such property.

Source: SL 2000, ch 63, § 2; SL 2008, ch 51, § 60.



§ 10-46-67 Department authorized to issue direct payment permits to certain retailers--Application procedure--"Direct payment permit" defined--Liability for sales tax on sale to permit holder--Promulgation of rules.

10-46-67. Department authorized to issue direct payment permits to certain retailers--Application procedure--Direct payment permit defined--Liability for sales tax on sale to permit holder--Promulgation of rules. The secretary of revenue may authorize a retailer to use a direct payment permit if the retailer purchases goods or services subject to the tax imposed by chapter 10-45. Applicants for a direct payment permit shall apply in writing to the secretary. A retailer may appeal the denial of a direct payment permit or contest a revocation of a direct payment permit pursuant to chapters 1-26 and 1-26D. For purposes of this section, the term, direct payment permit, means a permit issued by the department that allows a holder of the permit to accrue and pay the taxes imposed by chapter 10-45 directly to the department. A retailer that makes a sale to a direct payment permit holder has no liability for sales tax on such sale if the retailer has written evidence of the sale. Such written evidence shall clearly indicate the name of the buyer, the product or service purchased, and the amount of the purchase. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the administration and use of a direct payment permit.

Source: SL 2001, ch 58, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-68 Exemption for lodging house or hotel membership fees.

10-46-68. Exemption for lodging house or hotel membership fees. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from membership fees paid to any lodging house and hotel membership organization operated for the benefit of its members. However, this exemption does not apply to any membership fee that represents payment for tangible personal property, any product transferred electronically, and services provided by the membership organization.

Source: SL 2001, ch 55, § 2; SL 2008, ch 51, § 61.



§ 10-46-69 Tax on use of certain mobile telecommunications services.

10-46-69. Tax on use of certain mobile telecommunications services. There is hereby imposed a tax of four and one-half percent upon the privilege of the use of mobile telecommunications services, as defined in 4 U.S.C. § 124(7) as of January 1, 2002, that originate and terminate in the same state and are billed to a customer with a place of primary use in this state. Notwithstanding any other provision of this chapter and for purposes of the tax imposed by this section, the tax imposed upon mobile telecommunication services shall be administered in accordance with 4 U.S.C. §§ 116-126 as in effect on July 28, 2000.

Source: SL 2002, ch 61, § 2; SL 2016, ch 65, § 12, eff. June 1, 2016.



§ 10-46-69.1 Tax on intrastate, interstate, or international telecommunications service--Exemptions.

10-46-69.1. Tax on intrastate, interstate, or international telecommunications service--Exemptions. Except as provided in § 10-46-69, there is hereby imposed a tax of four and one-half percent upon the privilege of the use of any intrastate, interstate, or international telecommunications service that originates or terminates in this state and that is billed or charged to a service address in this state, or that both originates and terminates in this state. However, the tax imposed by this section does not apply to:

(1) Any eight hundred or eight hundred type service unless the service both originates and terminates in this state;

(2) Any sale of a telecommunication service to a provider of telecommunication services, including access service, for use in providing any telecommunication service; or

(3) Any sale of interstate telecommunication service provided to a call center that has been certified by the secretary of revenue to meet the criterion established in § 10-45-6.3 and the call center has provided to the telecommunications service provider an exemption certificate issued by the secretary indicating that it meets the criterion.

If a call center uses an exemption certificate to purchase services not meeting the criterion established in § 10-45-6.3, the call center is liable for the applicable tax, penalty, and interest.

Source: SL 2009, ch 47, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011; SL 2016, ch 65, § 13, eff. June 1, 2016.



§ 10-46-69.2 Tax on ancillary services.

10-46-69.2. Tax on ancillary services. There is hereby imposed a tax of four and one-half percent upon the privilege of the use of any ancillary services.

Source: SL 2009, ch 47, § 8; SL 2016, ch 65, § 14, eff. June 1, 2016.



§ 10-46-70 Exemption of receipts received by the state and political subdivisions from management services provided to nonprofit entity.

10-46-70. Exemption of receipts received by the state and political subdivisions from management services provided to nonprofit entity. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts received by the State of South Dakota and any of its political subdivisions including multi-county planning and development districts, established pursuant to Executive Order 70-7, or its successor, from management services provided to a revolving loan fund operated by a nonprofit entity.

Source: SL 2005, ch 75, § 2.



§ 10-46-71 Exemption for sale of coins, currency, or bullion.

10-46-71. Exemption for sale of coins, currency, or bullion. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of coins, currency, or bullion. For the purposes of this section, the term, bullion, means any bar, ingot, or commemorative medallion of gold, silver, platinum, palladium, or a combination of these metals where the value of the metal depends on its content and not the form. For the purposes of this section, the terms, coins and currency, mean any coins or currency made of gold, silver, or other metal or paper which is or has been used as legal tender.

Source: SL 2007, ch 60, § 2.



§ 10-46-72 Relief from liability for failing to report tax at new rate--Conditions.

10-46-72. Relief from liability for failing to report tax at new rate--Conditions. A retailer is relieved of any liability for failing to report a tax pursuant to this chapter at the new effective rate if the state fails to provide a period of at least thirty days between enactment of the statute providing for a rate change and the effective date of the rate change if:

(1) The retailer reported the tax at the immediately preceding effective rate; and

(2) The retailer's failure to report at the newly effective rate does not extend beyond thirty days after the date of enactment of the new rate.

This section does not apply if the retailer fraudulently failed to report the tax at the new rate.

Source: SL 2010, ch 60, § 2.



§ 10-46-73 Exemption for nonprofit corporations created for fire protection.

10-46-73. Exemption for nonprofit corporations created for fire protection. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the purchases of tangible personal property, any product transferred electronically, and services by any nonprofit corporation created for the purpose of fire protection that is controlled by any political subdivision of this state.

Source: SL 2016, ch 66, § 2.






Chapter 46A - Realty Improvement Contractor's Excise Tax

§ 10-46A-1 Tax imposed on prime contractor's receipts from realty improvement contracts--Rate of tax.

10-46A-1. Tax imposed on prime contractor's receipts from realty improvement contracts--Rate of tax. There is imposed an excise tax upon the gross receipts of all prime contractors engaged in realty improvement contracts, at the rate of two percent.

Source: SL 1979, ch 84, § 12A; SL 1980, ch 100, § 1; SL 1984, ch 92, §§ 1, 1A; SL 1985, ch 92.



§ 10-46A-1.1 Effective date--Application to contracts, sales and change orders.

10-46A-1.1. Effective date--Application to contracts, sales and change orders. This chapter is effective on May 1, 1984, and applies to:

(1) All realty improvement contracts bid after April 30, 1984;

(2) All realty improvement contracts under which construction commences after April 30, 1984, if there is no bid;

(3) Receipts from sales of real property pursuant to § 10-46A-5 if the contract to sell the property is executed after April 30, 1984.

Change orders or other amendments, made after April 30, 1984, to realty improvement contracts or purchase contracts entered into prior to May 1, 1984, shall be taxed at the rate and under the provisions of this chapter which were in effect on the date of the original contract.

Source: SL 1984, ch 92, § 2.



§ 10-46A-1.2 Contracts subject to alternative tax--Exception.

10-46A-1.2. Contracts subject to alternative tax--Exception. The tax imposed upon contractors performing realty improvement contracts for those persons subject to tax under chapter 10-28, 10-33, 10-34, 10-35, 10-36 or 10-36A or any municipal telephone company subject to chapter 9-41 or any rural water system is not subject to this chapter and the contracts are subject to the contractors' excise tax imposed by chapter 10-46B. Notwithstanding the provisions of this section, the tax imposed by this chapter applies to the construction of a power generation facility as defined by § 10-45B-1.

Source: SL 1984, ch 92, § 3; SL 2005, ch 78, § 15; SL 2010, ch 65, § 1, eff. Feb. 24, 2010.



§ 10-46A-1.3 Tax measured by gross receipts upon accrual basis.

10-46A-1.3. Tax measured by gross receipts upon accrual basis. The secretary of revenue shall allow contractors to report and pay contractor's excise tax measured by gross receipts upon an accrual basis if:

(1) The contractor has not changed his basis in the previous calendar year;

(2) The contractor's records are kept in a manner which may be audited to determine whether contractor's excise tax and use tax are paid for all realty improvement contracts;

(3) The contractor has made a written request to the secretary of revenue for authority to pay tax on the accrual basis; and

(4) Authority to pay tax on the accrual basis applies only to realty improvement contracts commencing after the authority is granted.
Source: SL 1990, ch 93, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-1.4 Payment of tax on cash basis.

10-46A-1.4. Payment of tax on cash basis. If the secretary of revenue has granted a contractor the authority to report and pay contractor's excise tax on the accrual basis and the contractor requests in writing for the authority to report and pay the tax on the cash basis, the secretary may grant such authority if assessment and collection of taxes are not jeopardized.

Source: SL 1990, ch 93, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-1.5 Taxes on receipts of worthless accounts.

10-46A-1.5. Taxes on receipts of worthless accounts. Taxes paid on gross receipts represented by accounts found to be worthless and actually charged off for income tax purposes, may be credited upon a subsequent payment of the tax. If such accounts are thereafter collected by the contractor, the tax shall be paid upon the amount so collected.

Source: SL 1990, ch 93, § 3.



§ 10-46A-1.6 Repealed.

10-46A-1.6. Repealed by SL 2006, ch 61, § 4, eff. Feb. 6, 2006.



§ 10-46A-1.7 Repealed.

10-46A-1.7. Repealed by SL 2007, ch 65, § 6.



§ 10-46A-1.8 Filing return and remitting tax-Time for filing and remittance--Extension--Penalty for untimely return or remittance.

10-46A-1.8. Filing return and remitting tax-Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twentieth day of the month following each period and remit the tax on or before the twenty-fifth day of the month following each period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the twentieth day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2017, ch 65, § 4.



§ 10-46A-2 Prime contractors and subcontractors subject to tax.

10-46A-2. Prime contractors and subcontractors subject to tax. Prime contractors and subcontractors subject to the tax imposed by § 10-46A-1 include without limitation those enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President: construction (division c).

Source: SL 1979, ch 84, §§ 12B, 12D; SL 1980, ch 100, § 2; SL 1988, ch 108, § 6; SL 1993, ch 101, § 1.



§ 10-46A-2.1 Subcontractors--Definition--Certificate issued by prime contractor--Tax liability--Misuse of certificate--Government entities not to issue certificates.

10-46A-2.1. Subcontractors--Definition--Certificate issued by prime contractor--Tax liability--Misuse of certificate--Government entities not to issue certificates. For the purpose of this chapter, a subcontractor is a person contracting with a prime contractor to perform all or part of a realty improvement the prime contractor has contracted to perform. For highway construction projects, a subcontractor includes any person contracting with a prime contractor to perform any of the following services as part of the project: traffic control, striping, flagging, operation of pilot cars, signing, landscaping, seeding, sodding, mulching, and erosion control. A prime contractor shall issue a certificate to a subcontractor showing the prime contractor's valid contractors' excise tax license number. The form shall be prescribed by the secretary of revenue. Any subcontractor who fails to retain a certificate and a record of project designations is considered a prime contractor and is subject to tax under this chapter. Any person not a prime contractor who provides a certificate is liable for tax equal to the amount of tax the person accepting the certificate would have been liable for if the certificate had not been issued. The tax is due at the time the person accepting the certificate would have been required to pay the tax. In addition to any tax or interest due, persons who are not prime contractors providing certificates are liable for a penalty of ten percent of the tax. The United States, the State of South Dakota, or any other state or public or municipal corporation in this state may not issue a certificate.

Source: SL 1984, ch 92, § 6; SL 1990, ch 94; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-2.2 Prime contractor--Definition.

10-46A-2.2. Prime contractor--Definition. For the purpose of this chapter, a prime contractor is a person entering into a realty improvement contract or a contract for construction services as enumerated in division c of the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, with the United States and its instrumentalities, the State of South Dakota and its subdivisions, or any other state or public corporation, or person as defined in § 10-45-1. If a contractor engages in services not specifically listed in division c of the Standard Industrial Classification Manual, 1987, then the services must entail the construction, building, installation, or repair of a fixture to realty before the gross receipts are subject to the tax imposed by § 10-46A-1. Operative builders, industry number 1531, as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are prime contractors regardless of whether they perform construction work themselves or contract with other contractors. A person who is not primarily in the business of making realty improvements and regularly employs persons for the purpose of repairing, maintaining or making realty improvements for his own use and who repairs, maintains or makes a realty improvement for his own use with his regular employees is not a prime contractor and is not liable for the tax herein.

Source: SL 1984, ch 92, § 7; SL 1985, ch 93, § 1; SL 1988, ch 108, § 7; SL 1988, ch 120, § 3; SL 1993, ch 101, § 2.



§ 10-46A-3 Total contract price as basis of tax--Purchased materials.

10-46A-3. Total contract price as basis of tax--Purchased materials. The tax imposed by this chapter applies to the total contract price including all labor and materials. Materials include those purchased by the contractor and those purchased by the person who let the contract or his designee.

Source: SL 1979, ch 84, § 12E; SL 1980, ch 100, § 3; SL 1984, ch 92, § 4.



§ 10-46A-4 Gross receipts defined--Items not deductible.

10-46A-4. Gross receipts defined--Items not deductible. For the purpose of this chapter, the term, gross receipts, means the amount received directly or indirectly in money, credits, property, or other money's worth in consideration of the performance of realty improvement contracts within this state, without any deduction on account of the cost of the property sold, the cost of materials used, the cost of services or labor purchased, amounts paid for interest or discounts or any other expenses whatsoever, nor may any deduction be allowed for losses. Gross receipts include those materials furnished to the prime contractor or subcontractor by the owner or the lessee of the realty improvement. For the purposes of measuring the tax imposed by this chapter, gross receipts include the greater of the cost or fair market value of materials used by a contractor or subcontractor in the performance of a contract regardless of whether the contractor or subcontractor owns or furnishes the materials.

Source: SL 1979, ch 84, § 12J; SL 1984, ch 92, § 5.



§ 10-46A-5 Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts.

10-46A-5. Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts. If any person, except for a person making an isolated or occasional realty improvement and who does not hold himself out as engaging in the business of making realty improvements, makes a realty improvement without a realty improvement contract and subsequently sells the property containing the realty improvement or the realty improvement at any time subsequent to the commencement of the project and within four years of its completion, the gross receipts from the sale of the realty improvement shall be subject to the excise tax imposed on the gross receipts of contractors engaged in realty improvement contracts. In determining the gross receipts from the sale of such realty improvements when land or land and improvements completed four years prior to sale are included in the sale, land and such improvements shall be valued at cost or fair market value, whichever is greater, and the portion of the gross receipts attributable to land or land and improvements completed four years prior to sale shall be deducted from the sale price.

Source: SL 1979, ch 84, § 12L; SL 1980, ch 100, § 4.



§ 10-46A-5.1 Tax imposed on improvements built for lease--Credit against tax on sale--Due date--Exemptions.

10-46A-5.1. Tax imposed on improvements built for lease--Credit against tax on sale--Due date--Exemptions. There is imposed a tax at the rate provided in § 10-46A-1, on the fair market value of the improvement upon any person who builds a building for lease to himself or others, with a value of over one hundred thousand dollars. If the realty improvement becomes subject to tax under § 10-46A-5, credit for tax due under that section is given for any tax paid under this section. The tax imposed by this section is due the next reporting date after the improvement is used or leased. The tax imposed by this section does not apply to the United States, the State of South Dakota and its subdivisions, or public or municipal corporation in the State of South Dakota. This section applies only to buildings substantially completed after April 30, 1984.

Source: SL 1984, ch 92, § 8.



§ 10-46A-6 Repealed.

10-46A-6. Repealed by SL 1980, ch 100, § 5.



§ 10-46A-7 Administration of tax--Sales tax provisions applicable.

10-46A-7. Administration of tax--Sales tax provisions applicable. The secretary of revenue is hereby charged with the enforcement and administration of the provisions of this chapter, and as to licensing and reports, it shall be administered in the same manner as the tax imposed by chapter 10-45. For enforcement and interest purposes §§ 10-45-24 to 10-45-52, inclusive, and all amendments that may hereafter be made thereto shall apply to and be available and said sections are by reference incorporated herein.

Source: SL 1979, ch 84, §§ 12G, 12I; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-8 Report and payment of tax.

10-46A-8. Report and payment of tax. The tax imposed shall be reported and paid pursuant to § 10-46A-1.8, upon the receipts received under the contract during the period.

Source: SL 1979, ch 84, § 12F; SL 1984, ch 91, § 1; SL 1998, ch 70, § 1; SL 2007, ch 65, § 7.



§ 10-46A-8.1 Repealed.

10-46A-8.1. Repealed by SL 2006, ch 61, § 12, eff. Feb. 6, 2006.



§ 10-46A-9 Repealed.

10-46A-9. Repealed by SL 2017, ch 66, § 2.



§ 10-46A-10 Repealed.

10-46A-10. Repealed by SL 1980, ch 100, § 7.



§ 10-46A-11 Municipal tax on contractors--Rate--Restitution.

10-46A-11. Municipal tax on contractors--Rate--Restitution. Any municipality may impose an excise tax on contractors gross receipts in a similar manner as imposed by this chapter; provided however, that the same shall be adopted in conformity with chapter 10-52 and the rate thereof shall not exceed one-half percent. Municipalities that have a non-ad valorem tax in effect as provided for in chapter 10-52 may not continue the tax imposed by this section on or after April 1, 1980.

Source: SL 1979, ch 84, § 12K; SL 1980, ch 100, § 8.



§ 10-46A-12 Contractors may list excise and use taxes as separate line item on contracts and bills.

10-46A-12. Contractors may list excise and use taxes as separate line item on contracts and bills. A contractor may list the contractor's excise tax and any use tax imposed under chapter 10-45, 10-46, or 10-52 as a separate line item on all contracts and bills, both for public and private entities. The line item for excise and use taxes is a part of the contractor's total bill and is collectible from all entities, both public and private.

Source: SL 1980, ch 100, § 10; SL 1988, ch 120, § 1.



§ 10-46A-12.1 Contractor to post excise tax license number with building permit for realty improvement project.

10-46A-12.1. Contractor to post excise tax license number with building permit for realty improvement project. A contractor shall post his excise tax license number assigned pursuant to this chapter with the building permit for a realty improvement project.

The provisions of §§ 10-46A-12.1 and 10-46B-10.1 do not require a building permit if the political subdivision where the realty improvement is located does not require a building permit.

Source: SL 1989, ch 115, § 1.



§ 10-46A-12.2 When building permit not required.

10-46A-12.2. When building permit not required. The provisions of §§ 10-46A-12.1 and 10-46B-10.1 do not require a building permit if the political subdivision where the realty improvement is located does not require a building permit.

Source: SL 1989, ch 115, § 3.



§ 10-46A-13 Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-46A-13. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-13.1 Violation of chapter as criminal offense--Classification.

10-46A-13.1. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45-45 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business under this chapter without obtaining a contractor's excise tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business under this chapter after the person's contractor's excise tax license has been revoked by the secretary of revenue is guilty of a Class 6 felony;

(7) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony; or

(8) Engages in business under this chapter without obtaining a contractor's excise tax license after having been notified in writing by the secretary of revenue that the person is a contractor subject to the provisions of the contractors' excise tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business files an application for a contractor's excise tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to § 10-46A-13.

Source: SL 1988, ch 121, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 3; SL 2009, ch 49, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-14 Restriction on application of rate increase.

10-46A-14. Restriction on application of rate increase. No tax increase imposed after March 9, 1984, may be levied on the gross receipts of realty improvement contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 4.



§ 10-46A-15 Contractor's excise tax license required--Application.

10-46A-15. Contractor's excise tax license required--Application. Every contractor or person engaging in a business in this state whose receipts are subject to tax under this chapter shall file with the Department of Revenue an application for a contractor's excise tax license. Every application shall be made upon a form prescribed by the secretary of revenue and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant's place or places of business, and such other information as the secretary of revenue may require.

Source: SL 1989, ch 116, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 56, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-16 Issuance of license--Assignment prohibited.

10-46A-16. Issuance of license--Assignment prohibited. The secretary of revenue shall grant and issue to each applicant a contractor's excise tax license. A license is not assignable and shall be valid only for the person in whose name it is issued. Any license issued is valid and effective without further payment of fees until canceled or revoked.

Source: SL 1989, ch 116, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-17 Refusal to issue license for failure to pay tax--Bond.

10-46A-17. Refusal to issue license for failure to pay tax--Bond. The secretary of revenue may, at his discretion, refuse to issue a license to any person who is delinquent in payment of contractor's excise tax or use tax levied by the State of South Dakota. He may also, in his discretion, require an applicant to furnish bond to the state, or other adequate security, as security for payment of any contractor's excise tax and use tax that may become due, or require a bond or security as a condition precedent to continuing in business as a contractor.

Source: SL 1989, ch 116, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-18 Exemption for floor laying.

10-46A-18. Exemption for floor laying. The following service enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, is exempt from the provisions of this chapter: industry no. 1752 floor laying and other floor work, not elsewhere classified.

Source: SL 1991, ch 108, § 1.



§ 10-46A-18.1 Exemption of repair shops, locksmiths, and locksmith shops.

10-46A-18.1. Exemption of repair shops, locksmiths, and locksmith shops. The following services enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are exempt from the provisions of this chapter: repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths and locksmith shops.

Source: SL 1998, ch 71, § 1.



§ 10-46A-19 Promulgation of rules.

10-46A-19. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1995, ch 53, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 46B - Alternate Realty Improvement Contractor's Excise Tax

§ 10-46B-1 Tax imposed on receipts from certain realty improvement contracts--Rate of tax--Exception.

10-46B-1. Tax imposed on receipts from certain realty improvement contracts--Rate of tax--Exception. There is imposed an excise tax upon the gross receipts of all prime contractors and subcontractors engaged in realty improvement contracts for those persons subject to tax under chapter 10-28, 10-33, 10-34, 10-35, 10-36, or 10-36A or any municipal telephone company subject to chapter 9-41 or any rural water system, at the rate of two percent. Notwithstanding the provisions of this section, the tax imposed by this chapter does not apply to the construction of a power generation facility as defined by § 10-45B-1.

Source: SL 1979, ch 84, § 12A; SL 1980, ch 100, § 1; SDCL § 10-49A-1; SL 1984, ch 92, § 3; SL 1986, ch 106; SL 1995, ch 68, § 44; SL 2005, ch 78, § 14; SL 2010, ch 65, § 2, eff. Feb. 24, 2010.



§ 10-46B-1.1 Tax measured on accrual basis.

10-46B-1.1. Tax measured on accrual basis. The secretary of revenue shall allow contractors to report and pay contractor's excise tax measured by gross receipts upon an accrual basis if:

(1) The contractor has not changed his basis in the previous calendar year;

(2) The contractor's records are kept in a manner which may be audited to determine whether contractor's excise tax and use tax are paid for all realty improvement contracts;

(3) The contractor has made a written request to the secretary of revenue for authority to pay tax on the accrual basis; and

(4) Authority to pay tax on the accrual basis applies only to realty improvement contracts commencing after the authority is granted.
Source: SL 1990, ch 93, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-1.2 Tax paid on cash basis.

10-46B-1.2. Tax paid on cash basis. If the secretary of revenue has granted a contractor the authority to report and pay contractor's excise tax on the accrual basis and the contractor requests in writing for the authority to report and pay the tax on the cash basis, the secretary may grant such authority if assessment and collection of taxes are not jeopardized.

Source: SL 1990, ch 93, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-1.3 Taxes on receipts of worthless accounts.

10-46B-1.3. Taxes on receipts of worthless accounts. Taxes paid on gross receipts represented by accounts found to be worthless and actually charged off for income tax purposes, may be credited upon a subsequent payment of the tax. If such accounts are thereafter collected by the contractor, the tax shall be paid upon the amount so collected.

Source: SL 1990, ch 93, § 6.



§ 10-46B-1.4 Repealed.

10-46B-1.4. Repealed by SL 2006, ch 61, § 5, eff. Feb. 6, 2006.



§ 10-46B-1.5 Repealed.

10-46B-1.5. Repealed by SL 2007, ch 65, § 9.



§ 10-46B-1.6 Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance.

10-46B-1.6. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twentieth day of the month following each period and remit the tax on or before the twenty-fifth day of the month following each period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the twentieth day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2017, ch 65, § 5.



§ 10-46B-2 Prime contractors and subcontractors subject to tax.

10-46B-2. Prime contractors and subcontractors subject to tax. Prime contractors and subcontractors subject to the tax imposed by § 10-46B-1 include without limitation those enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President: construction (division c). If a contractor engages in services not specifically listed in division c of the Standard Industrial Classification Manual, 1987, then the services must entail the construction, building, installation, or repair of a fixture to realty before the gross receipts are subject to the tax imposed by § 10-46B-1.

Source: SL 1979, ch 84, §§ 12B, 12D; SL 1980, ch 100, § 2; SDCL Supp, § 10-46A-2; SL 1988, ch 108, § 8; SL 1993, ch 101, § 3.



§ 10-46B-3 Total contract price as basis of tax.

10-46B-3. Total contract price as basis of tax. The tax imposed by this chapter shall apply to the total contract price including all labor and materials.

Source: SL 1979, ch 84, § 12E; SL 1980, ch 100, § 3; SDCL Supp, § 10-46A-3.



§ 10-46B-4 Gross receipts defined--Items not deductible.

10-46B-4. Gross receipts defined--Items not deductible. For the purpose of this chapter, the term, gross receipts, means the amount received in money, credits, property, or other money's worth in consideration of the performance of realty improvement contracts within this state, without any deduction on account of the cost of the property sold, the cost of materials used, the cost of services or labor purchased, amounts paid for interest or discounts, or any other expenses whatsoever, nor shall any deduction be allowed for losses.

Source: SL 1979, ch 84, § 12J; SDCL Supp, § 10-46A-4.



§ 10-46B-5 Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts.

10-46B-5. Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts. If any person, except for a person making an isolated or occasional realty improvement and who does not hold himself out as engaging in the business of making realty improvements, makes a realty improvement without a realty improvement contract and subsequently sells the property containing the realty improvement or the realty improvement at any time subsequent to the commencement of the project and within four years of its completion, the gross receipts from the sale of the realty improvement shall be subject to the excise tax imposed on the gross receipts of contractors engaged in realty improvement contracts. In determining the gross receipts from the sale of such realty improvements when land or land and improvements completed four years prior to sale are included in the sale, land and such improvements shall be valued at cost or fair market value, whichever is greater, and the portion of the gross receipts attributable to land or land and improvements completed four years prior to sale shall be deducted from the sale price.

Source: SL 1979, ch 84, § 12L; SL 1980, ch 100, § 4; SDCL Supp, § 10-46A-5.



§ 10-46B-6 Administration of tax--Sales tax provisions applicable.

10-46B-6. Administration of tax--Sales tax provisions applicable. The secretary of revenue is hereby charged with the enforcement and administration of the provisions of this chapter, and as to licensing and reports, it shall be administered in the same manner as the tax imposed by chapter 10-45. For enforcement and interest purposes §§ 10-45-24 to 10-45-52, inclusive, and all amendments that may hereafter be made thereto shall apply to and be available and said sections are by reference incorporated herein.

Source: SL 1979, ch 84, §§ 12G, 12I; SDCL Supp, § 10-46A-7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-7 Report and payment of tax.

10-46B-7. Report and payment of tax. The tax imposed shall be reported and paid pursuant to § 10-46B-1.6 upon the receipts received under the contract during the period.

Source: SL 1979, ch 84, § 12F; SDCL Supp, § 10-46A-8; SL 1998, ch 70, § 4; SL 2007, ch 65, § 10.



§ 10-46B-8 Repealed.

10-46B-8. Repealed by SL 2017, ch 66, § 3.



§ 10-46B-9 Municipal tax on contractors--Rate--Restitution.

10-46B-9. Municipal tax on contractors--Rate--Restitution. Any municipality may impose an excise tax on contractors gross receipts in a similar manner as imposed by this chapter; provided however, that the same shall be adopted in conformity with chapter 10-52 and the rate thereof shall not exceed one-half percent. Municipalities that have a non-ad valorem tax in effect as provided for in chapter 10-52 may not continue the tax imposed by this section on or after April 1, 1980.

Source: SL 1979, ch 84, § 12K; SL 1980, ch 100, § 8; SDCL Supp, § 10-46A-11.



§ 10-46B-10 Contractors may list excise and use taxes as separate line item on contracts and bills.

10-46B-10. Contractors may list excise and use taxes as separate line item on contracts and bills. A contractor may list the contractor's excise tax and any use tax imposed under chapter 10-45, 10-46, or 10-52 as a separate line item on all contracts and bills, both for public and private entities. The line item for excise and use taxes is a part of the contractor's total bill and is collectible from all entities, both public and private.

Source: SL 1980, ch 100, § 10; SDCL Supp, § 10-46A-12; SL 1988, ch 120, § 2.



§ 10-46B-10.1 Contractor to post excise tax license number with building permit for a realty improvement contract.

10-46B-10.1. Contractor to post excise tax license number with building permit for a realty improvement contract. A contractor shall post his excise tax license number assigned pursuant to this chapter with the building permit for a realty improvement contract.

The provisions of § 10-46A-12.1 and this section do not require a building permit if the political subdivision where the realty improvement is located does not require a building permit.

Source: SL 1989, ch 115, § 2.



§ 10-46B-11 Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-46B-11. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 1; SDCL Supp, § 10-46A-13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-11.1 Violation of chapter as criminal offense--Classification.

10-46B-11.1. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45-45 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business under this chapter without obtaining a contractor's excise tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business under this chapter after the person's contractor's excise tax license has been revoked by the secretary of revenue is guilty of a Class 6 felony;

(7) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony; or

(8) Engages in business under this chapter without obtaining a contractor's excise tax license after having been notified in writing by the secretary of revenue that the person is a contractor subject to the provisions of the contractors' excise tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business files an application for a contractor's excise tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to § 10-46B-11.

Source: SL 1988, ch 121, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 4; SL 2009, ch 49, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-12 Prospective application of increases in tax.

10-46B-12. Prospective application of increases in tax. No tax increase imposed after March 9, 1984, may be levied on the gross receipts of realty improvement contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 4.



§ 10-46B-13 Contractor's excise tax license required--Application.

10-46B-13. Contractor's excise tax license required--Application. Every contractor or person engaging in a business in this state whose receipts are subject to tax under this chapter shall file with the Department of Revenue an application for a contractor's excise tax license. Every application shall be made upon a form prescribed by the secretary of revenue and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant's place or places of business, and such other information as the secretary of revenue may require.

Source: SL 1989, ch 116, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 56, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-14 Issuance of license--Assignment prohibited.

10-46B-14. Issuance of license--Assignment prohibited. The secretary of revenue shall grant and issue to each applicant a contractor's excise tax license. A license is not assignable and shall be valid only for the person in whose name it is issued. Any license issued is valid and effective without further payment of fees until canceled or revoked.

Source: SL 1989, ch 116, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-15 Refusal to issue license for failure to pay tax--Bond.

10-46B-15. Refusal to issue license for failure to pay tax--Bond. The secretary of revenue may, at his discretion, refuse to issue a license to any person who is delinquent in payment of contractor's excise tax or use tax levied by the State of South Dakota. He may also, in his discretion, require an applicant to furnish bond to the state, or other adequate security, as security for payment of any contractor's excise tax and use tax that may become due, or require a bond or security as a condition precedent to continuing in business as a contractor.

Source: SL 1989, ch 116, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-15.1 Repealed.

10-46B-15.1. Repealed by SL 2006, ch 61, § 13, eff. Feb. 6, 2006.



§ 10-46B-16 Exemption for floor laying.

10-46B-16. Exemption for floor laying. The following service enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, is exempt from the provisions of this chapter: industry no. 1752 floor laying and other floor work, not elsewhere classified.

Source: SL 1991, ch 108, § 2.



§ 10-46B-16.1 Exemption of repair shops, locksmiths, and locksmith shops.

10-46B-16.1. Exemption of repair shops, locksmiths, and locksmith shops. The following services enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are exempt from the provisions of this chapter: repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths and locksmith shops.

Source: SL 1998, ch 71, § 2.



§ 10-46B-17 Allocation of certain revenues to water and environment fund.

10-46B-17. Allocation of certain revenues to water and environment fund. Any contractor's excise taxes imposed and paid under the provisions of chapters 10-46A and 10-46B for the construction of water development projects included in the state water resources management system whose cost exceeds the sum of twenty million dollars shall be deposited into the water and environment fund. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 concerning the procedures for reporting and paying the tax collected under this section.

Source: SL 1993, ch 48, § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-18 Promulgation of rules.

10-46B-18. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1995, ch 53, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 46C - Contractor's Excise Tax On New Or Expanded Power Production Facilities [Repealed]

§ 10-46C-1 Repealed.

10-46C-1. Repealed by SL 2014, ch 63, § 1.



§ 10-46C-2 Repealed.

10-46C-2. Repealed by SL 2003, ch 49, § 5.



§ 10-46C-3 to 10-46C-11. Repealed.

10-46C-3 to 10-46C-11. Repealed by SL 2014, ch 63, §§ 2 to 10.






Chapter 46D - Refunds Of Contractor's Excise, Sales, And Use Tax On Motion Picture, Documentary, And Television Productions [Repealed]

§ 10-46D-1 to 10-46D-12. Repealed.

10-46D-1 to 10-46D-12. Repealed by SL 2006, ch 57, § 13, eff. June 30, 2011.






Chapter 46E - Excise Tax On Farm Machinery, Farm Attachment Units, And Irrigation Equipment

§ 10-46E-1 Tax imposed on gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment--Rate--Trade-ins.

10-46E-1. Tax imposed on gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment--Rate--Trade-ins. There is hereby imposed an excise tax of four and one-half percent on the gross receipts from the sale, resale, or lease of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes. However, if any trade-in or exchange of used farm machinery, attachment units, and irrigation equipment is involved in the transaction, the excise tax is only due and may only be collected on the cash difference.

Source: SL 2006, ch 58, § 1, eff. Apr. 1, 2006; SL 2016, ch 65, § 15, eff. June 1, 2016.



§ 10-46E-2 Tax imposed on use, storage, and consumption of farm machinery, attachment units, and irrigation equipment purchased or leased for use in state--Rate.

10-46E-2. Tax imposed on use, storage, and consumption of farm machinery, attachment units, and irrigation equipment purchased or leased for use in state--Rate. An excise tax is hereby imposed on the privilege of the use, storage, and consumption in this state of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes purchased or leased for use in this state at the same rate of the purchase price of said property as imposed pursuant to § 10-46E-1.

Source: SL 2006, ch 58, § 2.



§ 10-46E-3 Tax imposed on use, storage, and consumption of farm machinery, attachment units, and irrigation equipment not originally purchased for in-state use--Rate--Trade-ins--Exemption.

10-46E-3. Tax imposed on use, storage, and consumption of farm machinery, attachment units, and irrigation equipment not originally purchased for in-state use--Rate--Trade-ins--Exemption. An excise tax is imposed at the same rate as imposed by § 10-46E-1 on the privilege of the use, storage, or consumption in this state of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes not originally purchased for use in this state, but thereafter used, stored, or consumed in this state, at the same rate as provided in § 10-46E-1 and imposed on the fair market value of the property at the time it is brought into this state. However, if any trade-in or exchange of used farm machinery, attachment units, and irrigation equipment is involved in the transaction, the excise tax is only due and may only be collected on the cash difference. The use, storage, or consumption of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes that is more than seven years old at the time it is brought into the state by the person who purchased such property for use in another state is exempt from the tax imposed by this chapter.

Source: SL 2006, ch 58, § 3.



§ 10-46E-4 Farm machinery defined.

10-46E-4. Farm machinery defined. For purposes of this chapter, farm machinery, includes all-terrain vehicles of three or more wheels used exclusively by the purchaser for agricultural purposes on agricultural land. The purchaser shall sign and deliver to the seller a statement that the all-terrain vehicle will be used exclusively for agricultural purposes.

Source: SL 2006, ch 58, § 4.



§ 10-46E-5 Farm machinery, attachment units, and irrigation equipment sold at public auction.

10-46E-5. Farm machinery, attachment units, and irrigation equipment sold at public auction. Farm machinery, attachment units, and irrigation equipment, other than replacement parts, sold at public auction shall be taxed pursuant to § 10-46E-1 without regard to its intended use.

Source: SL 2006, ch 58, § 5, eff. Apr. 1, 2006; SL 2015, ch 67, § 5.



§ 10-46E-6 Tax collection and administration.

10-46E-6. Tax collection and administration. The tax imposed by § 10-46E-1 shall be collected and administered by the Department of Revenue.

Source: SL 2006, ch 58, § 6, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46E-7 Filing of returns and payment of tax due.

10-46E-7. Filing of returns and payment of tax due. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twentieth day of the month following each period and remit the tax on or before the twenty-fifth day of the month following each period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly and the return and remittance is due the twentieth day of the month following the reporting period or at time otherwise determined by the secretary.

The secretary of revenue may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2006, ch 58, § 7, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2017, ch 65, § 6.



§ 10-46E-8 Application of chapters 10-45 and 10-46.

10-46E-8. Application of chapters 10-45 and 10-46. Where applicable and not inconsistent with this chapter, the provisions of chapters 10-45 and 10-46, including the exemption, definition, administrative, collection, and enforcement provisions, including penalty and interest, are applicable to the tax imposed by this chapter.

Source: SL 2006, ch 58, § 8.



§ 10-46E-9 Revenue deposited in general fund.

10-46E-9. Revenue deposited in general fund. The revenue from the tax imposed by this chapter shall be deposited in the general fund.

Source: SL 2006, ch 58, § 9.



§ 10-46E-10 Rental of fertilizer and pesticide devices exempt--Conditions.

10-46E-10. Rental of fertilizer and pesticide devices exempt--Conditions. There are exempted from the tax imposed by this chapter, gross receipts from the rental of devices primarily used to apply fertilizers and pesticides as defined in § 38-20A-1, for agricultural purposes, if the tax imposed by this chapter was paid upon the original purchase of the device.

Source: SL 2006, ch 58, § 10.



§ 10-46E-11 Promulgation of rules.

10-46E-11. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements;

(5) Determining auditing methods; and

(6) Determining the age and value of the farm machinery, attachment units, and irrigation equipment brought into this state.
Source: SL 2006, ch 58, § 11, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46E-12 Prohibited acts--Misdemeanor or felony.

10-46E-12. Prohibited acts--Misdemeanor or felony. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within thirty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by this chapter or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within thirty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony.

For purposes of this section, the term, person, includes an officer, member, member-manager, partner, general partner, or limited partner of an entity organized pursuant to Title 47 or 48 who has control or supervision of, or is charged with the responsibility for, making tax returns or payments pursuant to this chapter.

Source: SL 2006, ch 58, § 12, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46E-13 Credit for sales, use, or gross receipts tax paid to another state or its political subdivisions--Reciprocity.

10-46E-13. Credit for sales, use, or gross receipts tax paid to another state or its political subdivisions--Reciprocity. The amount of any use tax imposed with respect to the sale or lease of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes shall be reduced by the amount of any sales, use, or gross receipts tax previously paid by the taxpayer with respect to the property on account of liability to another state or its political subdivisions. If the sales, use, or gross receipts tax of the other state is less than the tax of this state, the taxpayer is liable for the payment of the balance to this state. However, no credit may be given under this section if that state does not reciprocally grant a credit for taxes paid on similar tangible personal property.

Source: SL 2007, ch 63, § 1; SL 2015, ch 67, § 6.






Chapter 47 - Motor Vehicle Fuel Tax [Repealed]

CHAPTER 10-47

MOTOR VEHICLE FUEL TAX [REPEALED]

[Repealed by SL 1969, ch 270; SL 1981, ch 108, § 4; SL 1981, ch 109, §§ 3, 4; SL 1981, ch 331,

§ 9; SL 1982, ch 28, §§ 37, 50; SL 1982, ch 86, §§ 45, 61; SL 1984, ch 30, §§ 54, 59, 61; SL 1985, ch 252, §§ 2, 3; SL 1986, ch 107, § 1; SL 1986, ch 108, §§ 2, 4, 10, 11; SL 1986, ch 111, § 31; SL 1987, ch 29, § 72; SL 1987, ch 82, § 33; SL 1989, ch 117, § 74]



Chapter 47A - Fuel Taxation [Repealed]

§ 10-47A-1 to 10-47A-73. Repealed.

10-47A-1 to 10-47A-73. Repealed by SL 1995, ch 71, § 186.






Chapter 47B - Fuel Taxation

§ 10-47B-1 Secretary to collect taxes.

10-47B-1. Secretary to collect taxes. The secretary shall administer this chapter and the collection of tax imposed by this chapter.

Source: SL 1995, ch 71, § 1.



§ 10-47B-1.1 Point or location of sale or transfer.

10-47B-1.1. Point or location of sale or transfer. For purposes of the enforcement of this chapter, the point or location of a sale or transfer of fuel shall be at the location the fuel is delivered to the purchaser, transferee, or the person acting on behalf of the purchaser or transferee unless the point or location of sale or transfer is otherwise clearly indicated on the sale's invoice.

Source: SL 1999, ch 58, § 51.



§ 10-47B-2 Promulgation of rules.

10-47B-2. Promulgation of rules. The secretary may promulgate rules pursuant to chapter 1-26 concerning the requirements for taxpayer licensing, bonding, auditing, recordkeeping, forms and procedures, reporting and payment, enforcement and collection, deductions, refunds, credits and reimbursements, tax paid and tax unpaid purchases of fuel, and the application of tax and exemptions. These rules may address interstate fuel taxation agreements, exchange of information, ethyl alcohol production and production payments, or fuel tax refund programs. All fuel tax administrative rules promulgated prior to the implementation of this chapter are hereby repealed.

Source: SL 1995, ch 71, § 2.



§ 10-47B-3 Definition of terms.

10-47B-3. Definition of terms. Terms used in this chapter mean:

(1) "ASTM," the American Society for Testing and Materials, a private organization that utilizes committees of industry representatives and regulators to develop product quality standards and test methods to be used by industries, regulator agencies, and purchasing agents;

(1A) "Aviation gasoline," a motor fuel that is formulated and produced specifically for use in aircraft;

(1B) "Biobutanol," butyl alcohol produced from cereal grains;

(1C) "Biodiesel," a fuel that is comprised of:

(a) Mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats, designated B100, and meeting the requirements of the American Society of Testing and Materials D 6751 as of January 1, 2008;

(b) A derivative of any organic material, without regard to the process used, that meets the registration requirements for fuels and chemicals established by the Environmental Protection Agency under section 211 of the Clean Air Act (42 U.S.C. 7545) as of January 1, 2008, and the American Society of Testing and Materials (ASTM) D975 or D396 as of January 1, 2008, but does not include oil, natural gas, or coal (including lignite), or any products thereof; or

(c) Both;

(1D) "Biodiesel blend," a blended special fuel containing a minimum of five percent by volume of biodiesel;

(1E) "Biodiesel producer," a person who engages in the business of producing biodiesel for sale, use, or distribution.

(2) "Blender," a person engaged in the activity of making blends. A person need not be a blender to mix two or more substances which have previously been subject to the fuel excise tax imposed by this chapter. A person need not be a blender to mix two or more substances which have not been subject to the fuel excise tax imposed by this chapter, if the mixed product does not result in producing a motor fuel or special fuel;

(3) "Blends," one or more petroleum product, mixed with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle, an airplane, or a motorboat. The term does not include those blends that occur in the process of refining by the original refiner of crude petroleum or by the blending of products known as lubricating oil and greases. The term does not apply to fuel additives which have been subject to sales or use tax imposed by chapters 10-45 and 10-46, or to dye;

(3A) "Book transfer," a transaction in which a product is transferred from one supplier or out-of-state supplier or positionholder to another, if:

(a) The transaction includes a transfer from the person who holds the inventory position for motor fuel or special fuel in the terminal as indicated in the records of the terminal operator; and

(b) The transfer is completed within the terminal at the time of the removal from the terminal for delivery to a customer of the transferee. The bill of lading issued by the terminal operator shall indicate the transferee as the supplier or shipper;

(4) "Bulk container" or "bulk cargo area," any tank, vessel, or container used to store or transport fuel. This term does not include a supply tank which is mounted on a motor vehicle and connected to the engine of that motor vehicle;

(5) "Bulk plant," a motor fuel or special fuel storage facility, other than a terminal, that is primarily used for redistribution of motor fuel or special fuel by a transport truck, tank wagon, or rail car;

(5A) "Bulk plant operator," a person who has responsibility and physical control over the operation of a bulk plant.

(6) "Compressed natural gas," natural gas which has been compressed, but not to a liquid state, for use as a motor vehicle fuel and which for purposes of taxation as a motor vehicle fuel, shall be converted to equivalent liquid gallons of gasoline at the rate of 126.67 cubic feet of natural gas as its natural service delivery line pressure to equal one volumetric gross gallon of gasoline;

(7) "Compressed natural gas vendor," a person engaged in the business of selling compressed natural gas for use in the engine fuel supply tanks of motor vehicles and is regulated by the Public Utilities Commission;

(7A) "Consignee," the first person to hold title to fuel after it is withdrawn at a terminal rack or bulk plant and delivered into a bulk cargo area of a transport truck or railcar. The name of the consignee shall be identified and prominently displayed on the bill of lading;

(8) "Department," the Department of Revenue;

(9) "Destination state," the state for which a motor vehicle, railcar, or barge is destined for off-loading of motor fuel or special fuel from its bulk cargo area by the consignee into storage facilities for consumption or resale. If title of the fuel passes from the consignee to another party prior to off-loading, the destination state is the state in which title passes. The destination state shall be identified and prominently displayed on the bill of lading. If the destination state is not prominently displayed on the bill of lading, it is presumed that South Dakota is the destination state;

(10) "Ethanol blend," a blended motor fuel containing ethyl alcohol of at least ninety-nine percent purity typically derived from agricultural products which is blended exclusively with a product commonly or commercially known or sold as gasoline;

(10A) "Ethanol broker," any person who engages in the business of marketing ethyl alcohol produced by ethanol producers located in South Dakota;

(11) Repealed by SL 2009, ch 55, § 3.

(12) "Ethanol producer," any person who engages in the business of producing ethyl alcohol for sale, use, or distribution;

(12A) "Ethyl alcohol," a motor fuel typically derived from agricultural products that has been denatured as prescribed in § 10-47B-166. This definition does not apply to § 10-47B-162;

(13) "Export," with respect:

(a) To a seller, when the seller's motor fuel or special fuel is delivered out-of-state by or for the seller; and

(b) To a purchaser, when the purchaser's motor fuel or special fuel is delivered out-of-state by or for the purchaser;

(14) "Exporter," any person, who purchases or owns motor fuel or special fuel in this state and transports or delivers or causes the fuel to be transported or delivered to another state or country by any means other than pipeline;

(14A) "Fuel additive," a product purchased or acquired for the purpose of adding it to motor fuel or special fuel which was formulated and produced exclusively to enhance the performance or quality of the fuel. The term does not include kerosene;

(15) "Gallon," for purposes of fuel taxation, a United States gallon measured on a gross volume basis. Temperature adjusted or net gallons of measurement are not acceptable as units of measurement for taxation purposes unless used for the calculation of liquid petroleum gas, compressed natural gas, or liquid natural gas;

(16) "Gasoline," a fuel product commonly or commercially known or sold as gasoline or reformulated gasoline, which has not been blended with alcohol, naphtha, or any other fuel products such as casinghead, absorption, drip, or natural gasolines;

(17) "Heating fuel," a special fuel that is burned in a boiler furnace, or stove for heating or industrial processing purposes;

(18) "Highway construction work," all work which is performed in any capacity to propel vehicles, machinery, or equipment within the right-of-way in the construction, reconstruction, repair, or maintenance of public highways;

(18A) "Highway contractor," any person engaged in the activity of highway construction work in this state. The term does not include any person who only owns and operates motor vehicles within the right-of-way hauling gravel or concrete and does not own or operate off-road machinery in the highway construction work;

(19) "Import," with respect:

(a) To a seller, when the seller's motor fuel or special fuel is delivered into South Dakota from out-of-state by or for the seller; and

(b) To a purchaser, when the purchaser's motor fuel or special fuel is delivered into South Dakota from out-of-state by or for the purchaser;

(20) "Importer," any person who purchases or owns motor fuel or special fuel in another state or country and transports or delivers or causes the fuel to be transported or delivered into this state by any means other than pipeline;

(21) "Jet fuel," a special fuel that is formulated and produced specifically for use in jet aircraft;

(22) "Liquid," any substance that is liquid in excess of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds per square inch absolute;

(22A) "Liquid natural gas," natural gas which has been cooled to approximately -260 degrees Fahrenheit and is in a liquid state, for use as a motor vehicle fuel and which for purposes of taxation as a motor vehicle fuel, shall be converted to equivalent liquid gallons of gasoline at the rate of 1.5536 gallons of liquid natural gas to equal one volumetric gross gallon of gasoline;

(22B) "Liquid natural gas vendor," any person engaged in the business of selling liquid natural gas for use in the engine fuel supply tanks of motor vehicles;

(23) "Liquid petroleum gas," liquid petroleum gas (LPG) when used as a motor vehicle fuel shall be converted for purposes of taxation to equivalent liquid gross gallons using the conversion factor of 4.24 pounds per gallon of liquid at sixty degrees Fahrenheit;

(24) "Liquid petroleum gas user" a person who uses liquid petroleum gas in the engine fuel supply tank of a motor vehicle and wishes to purchase liquid petroleum gas in bulk into a storage tank which has a delivery hose attached thereto on a tax unpaid basis in this state;

(25) "Liquid petroleum gas vendor," a person engaged in the business of selling liquid petroleum gas, wholesale or retail, for use in the engine fuel supply tank of a motor vehicle in this state or has the capability of selling liquid petroleum gas for use in the engine fuel supply tank of a motor vehicle. The term applies to any vendor who uses LPG in a motor vehicle;

(26) Repealed by SL 2009, ch 55, § 8.

(26A) "Marketer," any person who is engaged in business as a wholesale distributor or retail dealer;

(26B) "Methanol producer," any person who engages in the business of producing methyl alcohol for sale, use, or distribution;

(26C) "Methyl alcohol," a motor fuel typically derived from wood products;

(27) "Motor fuel," includes:

(a) All products commonly or commercially known or sold as gasoline, ethyl alcohol, methyl alcohol, and all gasoline blends. These products may include in some quantity casinghead, absorption, natural gasoline, benzol, benzene, naphtha, except that flashing above one hundred degrees Fahrenheit, and Tagliabue closed cup test, which is sold and used only as cleaner's or painter's solvent; and

(b) Any liquid prepared, advertised, offered for sale, or sold for use as commonly and commercially used as a fuel in internal combustion engines, which when subjected to distillation in accordance with the standard method of test for distillation of gasoline, naphtha, kerosene, and similar petroleum products (American Society of Testing Material Designation D-86) shows not less than ten percent distilled (recovered) below three hundred forty-seven degrees Fahrenheit and not less than ninety-five percent distilled (recovered) below four hundred sixty-four degrees Fahrenheit;

(c) The term does not include liquefied gases which would not exist as liquids at a temperature of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds per square inch absolute;

(28) "Motor vehicle," includes all vehicles that are required to be registered and licensed by a jurisdiction and are designed for use upon the public roads and highways. Terrigators and spray coupes that are not designed for use upon the public roads and highways are not included in this definition;

(29) "Nonhighway agricultural use," fuel used off the public highways and roads of this state for producing, raising or growing, and harvesting of food or fiber upon agricultural land, including dairy products, livestock, and crops. The services of custom harvesters, chemical applicators, fertilizer spreaders, hay grinders, and cultivators are considered agricultural purposes;

(30) "Nonhighway commercial use," fuel used off the public highways and roads of this state for business purposes other than a nonhighway agricultural use. Recreational vehicles including snowmobiles, go-carts, golf carts, bumper boats, and similar vehicles are not included in this definition;

(31) "Out-of-state supplier," any person who does not meet the geographic jurisdictional connections to this state required of a supplier, and is registered under Section 4101 of the Internal Revenue Code;

(32) "Person," a natural person, a partnership, a limited partnership, a joint venture, a firm, an association, a corporation, a cooperative, a representative appointed by a court, the state, a political subdivision, or any other entity, group, or syndicate;

(33) "Petroex number," a string of alpha or numeric characters that are used to communicate transactional information between a transporter or consignee and a supplier;

(33A) "Public highways or roads," any way or place of whatever nature, including waterways and snowmobile trails, which are open to the use of the public as a matter of right for the purpose of vehicular, snowmobile, or watercraft travel, even if the way or place is temporarily closed for the purpose of construction, reconstruction, maintenance, or repair;

(33B) "Qualified biobutanol producer," any person who engages in the business of producing biobutanol for sale, use, or distribution and who produced qualified ethyl alcohol on or before December 31, 2006, and is therefore eligible for receiving incentive payments for the production of ethyl alcohol under § 10-47B-162;

(34) "Qualified motor vehicle," a motor vehicle used, designed, or maintained for transportation of persons or property and:

(a) Having two axles and a gross vehicle weight or registered gross vehicle weight exceeding twenty-six thousand pounds;

(b) Having three or more axles regardless of weight; or

(c) Is used in combination when the weight of such combination exceeds twenty-six thousand pounds gross vehicle weight. The term does not include recreational vehicles used for pleasure;

(34A) "Racing fuel," a motor or special fuel that is specifically produced for use in race cars;

(35) "Rack," a dock, a platform, or an open bay with metered pipes, hoses or both that is used for delivering motor fuel or special fuel from a refinery or terminal into the cargo area of a motor vehicle, rail car, marine vessel, or aircraft for subsequent transfer or use into the engine fuel supply tank of a locomotive or any self-propelled vehicle. The term includes a pipe, series of pipes, or pipeline used to withdraw motor fuel or special fuel from one pipeline system to another pipeline system or storage facility, if the fuel withdrawn is committed for sale or use in this state;

(36) "Retail dealer," a person who sells or distributes motor fuel or special fuel to the end user within this state;

(37) "Sale," the title of fuel passed from the seller to the buyer for a consideration;

(38) "Secretary," the secretary of the Department of Revenue;

(39) "Special fuel," all combustible gases and liquids that are:

(a) Suitable for the generation of power in an internal combustion engine or motor; or

(b) Used exclusively for heating, industrial, or farm purposes other than for the operation of a motor vehicle.

The term includes diesel fuel, fuel oil, heating fuel, biodiesel, all special fuel blends, and all kerosene products except K-1. The term does not include motor fuel, liquid petroleum gas, liquid natural gas, compressed natural gas, or natural gas which is not compressed natural gas. The term, special use fuel, is synonymous with the term, special fuel;

(40) "Supplier or shipper," a person that imports or acquires upon import into this state motor fuel or special fuel by pipeline or marine vessel from another state, territory, or possession of the United States into a terminal within this state, or that imports motor fuel or special fuel into this state from a foreign country or that produces, manufactures, or refines motor fuel or special fuel within this state, or that owns motor fuel or special fuel in the pipeline and terminal distribution system in this state and makes sales or authorizes removal of motor fuel or special fuel from a terminal in this state at the rack or is the receiving exchange partner in a two party exchange or the final transferee in a book transfer, and is subject to the general taxing or police jurisdiction of this state, or is required to be registered under Section 4101 of the Internal Revenue Code for transactions in taxable fuels in the bulk distribution system. The person need not be required to be registered under Section 4101 of the Internal Revenue Code if operating as a railroad company or utility company. A terminal operator may not be considered a supplier merely because the terminal operator handles motor fuel or special fuel consigned to it within a terminal. The name of the supplier or shipper shall be identified and prominently displayed on the bill of lading;

(41) "Tank wagon," a vehicle designed to transport motor fuel or special fuel in bulk, in lots of four thousand two hundred gallons or less;

(42) "Terminal," a fuel refinery or storage and distribution facility that is supplied by pipeline or marine vessel, from which motor fuel or special fuel may be removed at a rack and that has been registered as a qualified terminal by the Internal Revenue Service for receipt of taxable fuels free of federal fuel taxes;

(43) "Terminal operator," the person who by ownership or contractual agreement is charged with the responsibility and physical control over the operation of the terminal;

(44) "Transfer in bulk into or within a terminal" includes the following:

(a) A marine barge movement of fuel from a refinery or terminal to a terminal;

(b) Pipeline movements of fuel from a refinery or terminal to terminal;

(c) Book transfers of product within a terminal between suppliers, out-of-state suppliers, or positionholders before completion of the removal of the fuel across the terminal rack;

(d) Two-party exchanges between licensed suppliers and out-of-state suppliers or position holders;

(45) "Transmix," the buffer between two different products in a pipeline shipment, or a mix of two different products within a refinery or terminal that results in an off-grade mixture;

(46) "Transporter or carrier," any person who engages in the activity of interstate or intrastate movement of fuel within this state by transport truck, rail car, or by any other means in quantities of over four thousand two hundred gallons. The term does not include persons who transport fuel by pipeline or barge. The name of the transporter or carrier shall be identified and prominently displayed on the bill of lading;

(47) "Transport truck," a vehicle, combination of vehicles, or railcar designed to transport motor fuel or special fuel in bulk, in lots greater than four thousand two hundred gallons;

(48) "Two-party exchange," a transaction in which a product is transferred from one supplier or out-of-state supplier or position holder to another in exchange for other product, sometimes located at a different location, if:

(a) The transaction includes a transfer from the person who holds the original inventory position for motor fuel or special fuel in the terminal as indicated in the records of the terminal operator; and

(b) The exchange transaction is completed before removal from the terminal by the receiving exchange partner. The bill of lading issued by the terminal operator shall indicate the receiving exchange partner as the supplier or shipper;

(49) "Wholesale distributor," any person who purchases motor fuel or special fuel from a supplier or another wholesale distributor, or removes the fuel from a terminal at the rack, for subsequent sale to another wholesale distributor or retail dealer.
Source: SL 1995, ch 71, § 3; SL 1996, ch 90, §§ 1, 2, 3, 4; SL 1999, ch 58, § 1; SL 2003, ch 68, § 1; SL 2003, ch 69, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 97, § 5; SL 2006, ch 59, §§ 1, 2; SL 2008, ch 54, §§ 1, 2; SL 2009, ch 55, §§ 1 to 10; SL 2010, ch 66, §§ 1, 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 71, §§ 1, 2; SL 2013, ch 59, §§ 1 to 3; SL 2014, ch 64, §§ 1 to 5.



§ 10-47B-3.1 Blending of casinghead or natural gasoline with ethyl alcohol prohibited in quantities larger than required for denaturing--Natural gasoline blended products.

10-47B-3.1. Blending of casinghead or natural gasoline with ethyl alcohol prohibited in quantities larger than required for denaturing--Natural gasoline blended products. The blending of casinghead or natural gasoline is not permitted in an ethanol blend fuel product in quantities larger than required to denature the ethyl alcohol. Notwithstanding this prohibition, a natural gasoline blended product can be made by blending natural gasoline and ethyl alcohol. The natural gasoline blended product shall contain no more than twenty-five percent of natural gasoline and shall contain no less than seventy-five percent of ethyl alcohol. The natural gasoline blended product may only be further blended using gasoline.

Source: SL 2010, ch 66, § 2.



§ 10-47B-4 Fuel excise tax rates.

10-47B-4. Fuel excise tax rates. The fuel excise tax rates for the tax imposed by this chapter are as follows:

(1) Motor fuel (except ethyl alcohol, methyl alcohol, biodiesel, biodiesel blends, and aviation gasoline)-- as provided pursuant to § 10-47B-4.2;

(2) Special fuel (except jet fuel)-- as provided pursuant to § 10-47B-4.2;

(3) Aviation gasoline--$.06 per gallon;

(4) Jet fuel--$.04 per gallon;

(5) Liquid petroleum gas--$.20 per gallon;

(6) Compressed natural gas--$.10 per gallon;

(7) Ethyl alcohol and methyl alcohol-- as provided pursuant to § 10-47B-4.3;

(8) Liquid natural gas--$.14 per gallon; and

(9) Biodiesel and biodiesel blends--as provided pursuant to § 10-47B-4.2, except when the conditions as provided in § 10-47B-4.4 are met.
Source: SL 1995, ch 71, § 4; 1st SS 1997, ch 1, § 1; SL 1999, ch 59, § 1; SL 2009, ch 55, § 11; SL 2014, ch 64, § 6; SL 2015, ch 165, § 7, eff. Apr. 1, 2015.



§ 10-47B-4.1 Repealed.

10-47B-4.1. Repealed by SL 2013, ch 60, § 1.



§ 10-47B-4.2 Motor fuel and special fuel excise tax rate.

10-47B-4.2. Motor fuel and special fuel excise tax rate. The fuel excise tax rate for motor fuel and special fuel is $.28 per gallon.

Source: SL 2015, ch 165, § 8, eff. Apr. 1, 2015.



§ 10-47B-4.3 Ethyl alcohol and methyl alcohol fuel excise tax rate.

10-47B-4.3. Ethyl alcohol and methyl alcohol fuel excise tax rate. The fuel excise tax rate for ethyl alcohol and methyl alcohol fuel is $.14 per gallon.

Source: SL 2015, ch 165, § 9, eff. Apr. 1, 2015.



§ 10-47B-4.4 Tax on biodiesel and biodiesel blends after production facilities reach certain name plate capacity and production level.

10-47B-4.4. Tax on biodiesel and biodiesel blends after production facilities reach certain name plate capacity and production level. The tax imposed by § 10-47B-4 on biodiesel or biodiesel blends shall be reduced by two cents per gallon in the quarter after biodiesel production facilities in South Dakota reach a name plate capacity of at least twenty million gallons per year and fully produce at least ten million gallons of biodiesel within one year as determined by the secretary of revenue. The secretary shall file a certification of the determination with the secretary of state and the Legislative Research Council as the means of determining the rate of tax applied by § 10-47B-4. The provisions of this section are repealed in the quarter after thirty-five million gallons of taxed biodiesel and biodiesel blended fuel are sold as determined by the secretary of revenue. The secretary shall file a certification of the determination with the secretary of state and the Legislative Research Council as the means of determining the effective date of the repeal of this section.

Source: SL 2015, ch 165, § 10, eff. Apr. 1, 2015.



§ 10-47B-5 Excise tax on motor fuel and special fuel removed from terminal or used at terminal--Exceptions.

10-47B-5. Excise tax on motor fuel and special fuel removed from terminal or used at terminal--Exceptions. A fuel excise tax is imposed on all motor fuel and special fuel that is removed from a terminal in this state at the rack or used at the terminal. This tax is not imposed if the fuel is withdrawn from a terminal for export by the consignee, if the consignee is specifically licensed to export fuel from this state, into the state which is indicated as the destination state on the bill of lading which was issued by the terminal operator for the fuel. This tax is not imposed if the fuel removed is biodiesel which has been removed by a licensed blender or supplier, for resale over a terminal rack and is not sold as a biodiesel blend. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 5; SL 1996, ch 90, § 5; SL 1999, ch 58, § 2; SL 2004, ch 97, § 1; SL 2009, ch 55, § 13.



§ 10-47B-6 Excise tax on certain imported fuel.

10-47B-6. Excise tax on certain imported fuel. A fuel excise tax is imposed on all motor fuel or special fuel, except unblended biodiesel, imported into this state in the bulk cargo area of any motor vehicle, vessel rail car, or trailer by any means other than through a terminal located in this state, upon its entry into this state. The tax imposed shall be at the rate provided for in § 10-47B-4.

If the motor fuel imported into this state contains ethyl alcohol or methyl alcohol, the importer shall provide documentation as required by the secretary of the number of gallons that are ethyl alcohol, the number of gallons that are methyl alcohol, the number of gallons that are gasoline, or the number of gallons of any other motor fuel that are contained therein.

Source: SL 1995, ch 71, § 6; SL 2004, ch 97, § 2; SL 2009, ch 55, § 14.



§ 10-47B-7 Excise tax on special fuel in supply tank of qualified motor vehicles involved in interstate commerce.

10-47B-7. Excise tax on special fuel in supply tank of qualified motor vehicles involved in interstate commerce. A fuel excise tax is imposed on all special fuel used in this state in the engine fuel supply tank of qualified motor vehicles involved in interstate commerce. The tax imposed shall be at the rate indicated in § 10-47B-4.

Source: SL 1995, ch 71, § 7.



§ 10-47B-8 Excise tax on substances blended with motor fuel or undyed special fuel.

10-47B-8. Excise tax on substances blended with motor fuel or undyed special fuel. A fuel excise tax is imposed on all substances blended with motor fuel or undyed special fuel unless the substance has previously been taxed by the provisions of this chapter. The tax imposed shall be at the rate provided for in § 10-47B-4 of the dominant motor fuel or undyed special fuel with which the substance is blended.

Source: SL 1995, ch 71, § 8; SL 2009, ch 55, § 15.



§ 10-47B-9 Excise tax on unblended biodiesel--Exceptions.

10-47B-9. Excise tax on unblended biodiesel--Exceptions. A fuel excise tax is imposed on unblended biodiesel sold by a licensed producer, supplier, importer, or blender unless the sale is made to a licensed supplier for resale, to a licensed blender, or to a licensed exporter for export to another state who is specifically licensed to export to that state. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 9; SL 1999, ch 58, § 3; SL 2004, ch 97, § 3; SL 2008, ch 54, § 7; SL 2009, ch 55, § 16.



§ 10-47B-9.1 Excise tax on ethyl alcohol or methyl alcohol--Exceptions.

10-47B-9.1. Excise tax on ethyl alcohol or methyl alcohol--Exceptions. A fuel excise tax is imposed on ethyl alcohol or methyl alcohol sold by an ethanol producer, methanol producer, supplier, importer, or ethanol broker, unless the sale is made to a licensed exporter for export to another state who is specifically licensed to export to that state. Notwithstanding this provision, no fuel excise tax is imposed on ethyl alcohol that is sold by an ethanol producer to a licensed ethanol broker. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 2009, ch 55, § 17; SL 2010, ch 66, § 4.



§ 10-47B-10 Excise tax on fuel destined for another state but diverted or transferred in-state--Exceptions.

10-47B-10. Excise tax on fuel destined for another state but diverted or transferred in-state--Exceptions. A fuel excise tax is imposed on all motor fuel or special fuel which has been removed from a terminal in this state at the rack, or removed from an ethanol producer's plant in this state, by a licensed exporter for which the bill of lading issued for the fuel by the terminal operator or ethanol producer indicates a destination state other than South Dakota, and the fuel is later diverted by the exporter to a destination within this state for off-loading or is transferred or sold to another person within this state prior to off-loading in any destination state. This tax is not imposed if the fuel is biodiesel and the exporter is also licensed as a blender or supplier. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 10; SL 1996, ch 90, § 6; SL 1999, ch 58, § 4; SL 2004, ch 97, § 4; SL 2009, ch 55, § 18; SL 2010, ch 66, § 5.



§ 10-47B-11 Excise tax on liquid petroleum gas, compressed natural gas, and liquid natural gas--Exception.

10-47B-11. Excise tax on liquid petroleum gas, compressed natural gas, and liquid natural gas--Exception. A fuel excise tax is imposed on liquid petroleum gas, compressed natural gas, and liquid natural gas sold or used by licensed vendors in this state for use in motor vehicles unless liquid petroleum gas is sold to a licensed liquid petroleum gas user. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 11; SL 2009, ch 55, § 19; SL 2014, ch 64, § 8.



§ 10-47B-12 Excise tax on liquid petroleum gas in tank of vehicle used on public roads.

10-47B-12. Excise tax on liquid petroleum gas in tank of vehicle used on public roads. A fuel excise tax is imposed on liquid petroleum gas used in the engine fuel supply tank of a motor vehicle owned or operated by a liquid petroleum user which is used on the public highways or roads of this state. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 12; SL 2009, ch 55, § 20.



§ 10-47B-13 Excise tax on motor fuel, special fuel, and liquid petroleum gas used in certain self-propelled highway construction machinery or vehicles.

10-47B-13. Excise tax on motor fuel, special fuel, and liquid petroleum gas used in certain self-propelled highway construction machinery or vehicles. A fuel excise tax is imposed on all motor fuel, special fuel, and liquid petroleum gas used in the engine fuel supply tank of self-propelled machinery, equipment, or vehicles used in highway construction or repair work done in this state within the right-of-way, unless the self-propelled machinery, equipment, and vehicles are owned by this state or a county or municipality of this state. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 13; SL 2009, ch 55, § 21.



§ 10-47B-14 to 10-47B-17. Repealed.

10-47B-14 to 10-47B-17. Repealed by SL 2015, ch 165, §§ 27 to 30.



§ 10-47B-18 Repealed.

10-47B-18. Repealed by SL 1999, ch 58, § 5.



§ 10-47B-19 Exemptions from fuel excise tax.

10-47B-19. Exemptions from fuel excise tax. The following are exempt from fuel excise tax imposed by this chapter:

(1) Motor fuel or undyed special fuel removed from a terminal in this state at the rack by the federal government or defense fuel supply center for consumption in any federal government motor vehicle, machinery, equipment, or aircraft;

(2) Motor fuel or undyed special fuel imported into this state by the federal government or defense fuel supply center for consumption in any federal government motor vehicle, machinery, equipment, or aircraft;

(3) Special fuel that has been dyed in accordance with this chapter. The tax liability is reestablished if the dyed special fuel is used in the engine fuel supply tank of self-propelled machinery and equipment for use in highway construction or repair work within the right-of-way within this state;

(4) Transmix removed from a terminal in this state at the rack by the terminal operator and transferred to another terminal, or to a licensed supplier for refinement and re-introduction into the pipeline system;

(5) Undyed special fuel removed from a terminal in this state at the rack and delivered directly into a railroad locomotive if the railroad company is also the supplier. Undyed special fuel transported from the terminal to the locomotive fueling site by truck or railcar is not exempt from the tax;

(6) Motor fuel or undyed special fuel removed from a terminal in this state by an electrical power company or cooperative and directly used for the generation of electricity. Motor fuel or undyed diesel fuel transported from the terminal to an electrical generation plant by truck or railcar is not exempt from the tax; or

(7) Motor fuel or special fuel transfers in bulk by pipeline into a terminal or in bulk by pipeline within a terminal. This subdivision does not apply to any transfers of ethyl alcohol or methyl alcohol into a terminal or within a terminal. The subsequent removal of the fuel from the terminal is not exempt from tax.
Source: SL 1995, ch 71, § 19; SL 1996, ch 90, § 7; SL 1999, ch 58, § 6; SL 2010, ch 66, § 6; SL 2011, ch 60, § 1.



§ 10-47B-20 Dye added to exempted special fuel.

10-47B-20. Dye added to exempted special fuel. Special fuel exempted under subdivision 10-47B-19(3) shall have dye added to it at or before the time of withdrawal at a terminal or refinery rack. At the option of the supplier, the dye added may be either:

(1) Dye required to be added pursuant to United States Environmental Protection Agency requirements; or

(2) Dye with specifications and amounts as required by the Internal Revenue Service.
Source: SL 1995, ch 71, § 20.



§ 10-47B-21 Remittance of excise tax on fuels imposed by § 10-47B-5.

10-47B-21. Remittance of excise tax on fuels imposed by § 10-47B-5. The fuel excise tax imposed on motor fuel and special fuel by § 10-47B-5 and not exempted by § 10-47B-19 shall be remitted to the state by the supplier who owns title to the fuel immediately before it is removed from a terminal in this state at the rack or used at the terminal. If a two party exchange has taken place, the receiving exchange partner shall remit the tax upon the subsequent removal of the fuel from the terminal. If a book transfer has taken place, the transferee shall remit the tax upon the subsequent removal of the fuel from the terminal. If the destination state is not clearly indicated on the face of the bill of lading as required by § 10-47B-53, South Dakota taxes shall be remitted by the supplier.

Source: SL 1995, ch 71, § 21; SL 1999, ch 58, § 7.



§ 10-47B-22 Remittance by importer of certain imported fuel--Exception.

10-47B-22. Remittance by importer of certain imported fuel--Exception. The tax imposed on motor fuel and special fuel by § 10-47B-6 and not exempted by § 10-47B-19 shall be remitted by the importer. The importer does not need to remit this tax if the importer demonstrates that the fuel was acquired by the importer from an out-of-state supplier licensed in accordance with the provisions of this chapter at an out-of-state terminal and that South Dakota will be paid the tax by the out-of-state supplier. This may be evidenced with a bill of lading indicating South Dakota as the destination state and an invoice indicating that South Dakota tax was charged by the out-of-state supplier. An importer is not responsible for payment of the tax if the tax is being paid to this state by another jurisdiction with whom this state has entered into an interstate precollection agreement.

Source: SL 1995, ch 71, § 22; SL 1999, ch 58, § 8.



§ 10-47B-23 Remittance of tax when out-of-state supplier owns title to fuel.

10-47B-23. Remittance of tax when out-of-state supplier owns title to fuel. The tax imposed on motor fuel and special fuel by § 10-47B-6 and not exempted by § 10-47B-19 shall be remitted by the out-of-state supplier who owns title to the fuel immediately before it is removed from a terminal located outside of this state if the bill-of-lading issued for the fuel by the terminal operator indicates South Dakota as the destination state unless the fuel is removed by the federal government or defense fuel supply center. If a two party exchange has taken place, the receiving exchange partner shall remit the tax upon the subsequent removal of the fuel from the terminal. If a book transfer has taken place, the transferee shall remit the tax upon the subsequent removal of the fuel from the terminal.

Source: SL 1995, ch 71, § 23; SL 1999, ch 58, § 9.



§ 10-47B-24 Remittance of tax on ethyl alcohol and other substances blended with fuel or undyed special fuel.

10-47B-24. Remittance of tax on ethyl alcohol and other substances blended with fuel or undyed special fuel. The tax imposed by § 10-47B-8 and not exempted by § 10-47B-19 shall be remitted by the blender.

Source: SL 1995, ch 71, § 24.



§ 10-47B-25 Remittance of tax on ethyl alcohol and methyl alcohol.

10-47B-25. Remittance of tax on ethyl alcohol and methyl alcohol.. The tax imposed on ethyl alcohol and methyl alcohol by § 10-47B-9.1 and not exempted by § 10-47B-19 shall be remitted by the selling ethanol producer, methanol producer, supplier, importer, or ethanol broker.

Source: SL 1995, ch 71, § 25; SL 2009, ch 55, § 22; SL 2010, ch 66, § 7.



§ 10-47B-25.1 Remittance of tax on unblended biodiesel.

10-47B-25.1. Remittance of tax on unblended biodiesel. The tax imposed on unblended biodiesel pursuant to § 10-47B-9 and not exempted by § 10-47B-19 shall be remitted by the biodiesel producer, supplier, importer, or blender.

Source: SL 2009, ch 56, § 2.



§ 10-47B-26 Remittance of tax on fuel destined for another state but diverted or transferred in-state.

10-47B-26. Remittance of tax on fuel destined for another state but diverted or transferred in-state. The tax imposed by § 10-47B-10 and not exempted by § 10-47B-19 shall be remitted by the exporter who diverts the fuel to a destination within this state. The party who withdrew the fuel from the terminal at the rack shall pay the tax if the fuel is transferred or sold to another person within this state prior to off-loading in any destination state.

Source: SL 1995, ch 71, § 26; SL 1999, ch 58, § 10.



§ 10-47B-27 Remittance of tax on liquid petroleum gas, compressed natural gas, and liquid natural gas.

10-47B-27. Remittance of tax on liquid petroleum gas, compressed natural gas, and liquid natural gas. The tax imposed by § 10-47B-11 shall be remitted by the liquid petroleum gas vendor, compressed natural gas vendor, or liquid natural gas vendor.

Source: SL 1995, ch 71, § 27; SL 2014, ch 64, § 9.



§ 10-47B-28 Remittance of tax on liquid petroleum gas in vehicle used on public roads.

10-47B-28. Remittance of tax on liquid petroleum gas in vehicle used on public roads. The tax imposed by § 10-47B-12 shall be remitted by the liquid petroleum gas user and is due on a semiannual calendar basis. The tax is due and payable by electronic transfer on or before the twenty-fifth day of the month following each period.

Source: SL 1995, ch 71, § 28; SL 2011, ch 64, § 6; SL 2013, ch 60, § 2; SL 2017, ch 65, § 18.



§ 10-47B-29 Due date for remittance of excise taxes.

10-47B-29. Due date for remittance of excise taxes. All tax required to be remitted by §§ 10-47B-21 to 10-47B-27, inclusive, is due and payable by electronic transfer on or before the twenty-fifth day of the month following each period.

Source: SL 1995, ch 71, § 29; SL 2011, ch 64, § 7; SL 2013, ch 60, § 3; SL 2017, ch 65, § 19.



§ 10-47B-30 Calculation and payment of tax on special fuel used by qualified motor vehicles in interstate commerce.

10-47B-30. Calculation and payment of tax on special fuel used by qualified motor vehicles in interstate commerce. The tax imposed by § 10-47B-7 shall be calculated and paid in accordance with the interstate compact or reciprocal agreement under which the person is licensed or governed.

Source: SL 1995, ch 71, § 30; SL 1999, ch 58, § 11.



§ 10-47B-31 Payment of tax on certain fuels used in self-propelled highway construction machinery or vehicles.

10-47B-31. Payment of tax on certain fuels used in self-propelled highway construction machinery or vehicles. The tax imposed by § 10-47B-13 shall be paid by the highway contractor and is due on a quarterly basis. All tax required to be remitted by this section is due and payable by electronic transfer on or before the twenty-fifth day of the month following each period.

The department shall certify that a return has been filed and taxes paid before the state, or any county, township, or municipality makes final payment on any highway or street project or contract. The final payment may be off-set against any tax, penalty, or interest which the contractor owes for that or any other project or contract. Certification that tax has been paid does not preclude the state from conducting an audit of the project or contract at a later date.

Source: SL 1995, ch 71, § 31; SL 2013, ch 60, § 4; SL 2017, ch 65, § 20.



§ 10-47B-32 Delayed payment of tax by wholesale distributor or retail dealer.

10-47B-32. Delayed payment of tax by wholesale distributor or retail dealer. A wholesale distributor or retail dealer who purchases fuel from a licensed supplier or out-of-state supplier may delay the payment of an amount equal to the tax and the tank inspection fee as defined in § 34A-13-22 required to be paid by the supplier or out-of-state supplier on the fuel removed from a terminal at the rack by the wholesale distributor or retail dealer or their shipper until the twenty-second day of the month in which the tax is due and payable by the supplier. The supplier or out-of-state supplier may not require payment prior to that date.

Source: SL 1995, ch 71, § 32; SL 1996, ch 90, § 7A; SL 2017, ch 65, § 21.



§ 10-47B-33 Repealed.

10-47B-33. Repealed by SL 2013, ch 59, § 4.



§ 10-47B-34 Percentage allowed to be retained to off-set administrative expenses of timely reporting.

10-47B-34. Percentage allowed to be retained to off-set administrative expenses of timely reporting. Any supplier, out-of-state supplier, ethanol producer, or ethanol broker who properly remits tax under this chapter shall be allowed to retain an amount not to exceed two and one-fourth percent of the tax required to be paid on each gallon of fuel to this state. The amount to be retained is to help off-set the administrative expenses of timely reporting and payment of tax.

Source: SL 1995, ch 71, § 34; SL 2010, ch 66, § 8.



§ 10-47B-35 Distribution of amount retained for administrative expenses.

10-47B-35. Distribution of amount retained for administrative expenses. The amount that the supplier, ethanol producer, or ethanol broker is permitted to retain under § 10-47B-34 shall be distributed by the supplier, out-of-state supplier, ethanol producer, or ethanol broker as follows:

(1) One-third retained by the supplier, out-of-state supplier, ethanol producer, or ethanol broker to help off-set the administrative expense of timely reporting and remitting of tax;

(2) Two-thirds to the wholesale distributor, retail dealer, or end user who withdraws fuel from the terminal at the rack to help off-set the cost of fuel lost due to shrinkage caused by evaporation or temperature change.
Source: SL 1995, ch 71, § 35; SL 2010, ch 66, § 9.



§ 10-47B-36 Retention of administrative expenses not allowed for late reporting or remittance of tax.

10-47B-36. Retention of administrative expenses not allowed for late reporting or remittance of tax. If a monthly report is filed or the amount due is remitted later than the time required by this chapter, the supplier, out-of-state supplier, importer, ethanol producer, or ethanol broker may retain none of the money authorized by § 10-47B-34 or 10-47B-38.

Source: SL 1995, ch 71, § 36; SL 1996, ch 90, § 8; SL 1999, ch 58, § 12; SL 2010, ch 66, § 10.



§ 10-47B-37 Percentage supplier allowed to retain if payment is late from wholesale distributor, retail dealer, or end user.

10-47B-37. Percentage supplier allowed to retain if payment is late from wholesale distributor, retail dealer, or end user. If the purchasing wholesale distributor, retail dealer, or end user pays the amount authorized to be delayed by § 10-47B-32 to the supplier later than allowed by this chapter, the supplier may retain the entire two and one-fourth percent allowed by § 10-47B-34.

Source: SL 1995, ch 71, § 37.



§ 10-47B-38 Amount importer allowed to retain for timely remittance.

10-47B-38. Amount importer allowed to retain for timely remittance. A licensed importer may retain an amount equal to two-thirds of the allowance provided for in § 10-47B-34 for the tax timely reported and remitted by the importer to the state.

Source: SL 1995, ch 71, § 38.



§ 10-47B-39 Payment by exporter of administrative cost allowance on refunded tax for fuel diverted to out-of-state location.

10-47B-39. Payment by exporter of administrative cost allowance on refunded tax for fuel diverted to out-of-state location. An exporter of fuel shall pay to this state an amount equal to two-thirds of the allowance provided for in § 10-47B-34 or the entire amount allowed for in § 10-47B-38 on the tax that the exporter is entitled to be refunded by § 10-47B-125 for motor fuel or undyed special fuel exported from this state which was withdrawn from a bulk plant in this state, from a terminal in this state, or from an ethanol producer's plant in this state for which a bill of lading was issued with a South Dakota destination which was later diverted to a location outside of this state.

Source: SL 1995, ch 71, § 39; SL 1999, ch 58, § 13; SL 2010, ch 66, § 11.



§ 10-47B-40 Percent of remitted tax liquid petroleum vendor allowed to retain.

10-47B-40. Percent of remitted tax liquid petroleum vendor allowed to retain. Any liquid petroleum vendor who properly remits tax under this chapter may retain an amount equal to the percentage of tax remitted as follows:

(1) Two percent of the first twenty-five thousand gallons taxed each month;

(2) One percent on the gallons taxed in excess of twenty-five thousand each month;

(3) The maximum amount retained each month shall be five hundred dollars.
Source: SL 1995, ch 71, § 40.



§ 10-47B-41 Joint and several liability of officers, managers, or partners with entity for filing returns and payment of tax..

10-47B-41. Joint and several liability of officers, managers, or partners with entity for filing returns and payment of tax. A corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to the taxes imposed by this chapter and its corporate officers, member-managers or managers of limited liability companies, or partners of partnerships are jointly and severally liable for the filing of reports or returns and the payment of tax, penalty, and interest due. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. An officer, member-manager, manager, or partner subject to personal liability is not discharged from that liability upon vacating the office. An officer, member, or partner may be discharged from future liability upon notifying the secretary in writing. The sum due for such a liability may be assessed and collected as provided by law.

Source: SL 1995, ch 71, § 41; SL 1999, ch 58, § 14; SL 2009, ch 49, § 8.



§ 10-47B-42 Required taxes belong to state.

10-47B-42. Required taxes belong to state. The tax required to be paid by this chapter belongs to the state. The legal incidence of the tax falls upon the consumer of the fuel for the privilege of operating vehicles on the roads and highways of the state. A licensee, as a fiduciary of the state, shall hold the money in trust for the state and for payment to the department as provided in this chapter from the time the liability arises until it is paid to the state.

Source: SL 1995, ch 71, § 42; SL 1996, ch 90, § 9.



§ 10-47B-43 Preparation and delivery of bill-of-lading setting out fuel destination.

10-47B-43. Preparation and delivery of bill-of-lading setting out fuel destination. Any person operating a refinery, terminal, bulk plant, or as an ethanol producer in this state shall prepare and provide to the driver of every vehicle removing motor fuel or special fuel from the facility a bill-of-lading, setting out on its face the destination state as represented to the facility operator by the transporter or the transporter's agent.

Source: SL 1995, ch 71, § 43; SL 1996, ch 90, § 10; SL 2010, ch 66, § 12.



§ 10-47B-44 Transportation of motor fuel or special fuel to carry bill-of-lading--Diversion tickets or drop load tickets also required.

10-47B-44. Transportation of motor fuel or special fuel to carry bill-of-lading--Diversion tickets or drop load tickets also required. Any person transporting motor fuel or special fuel in vehicles upon the public highways of this state shall carry on board a bill of lading issued by the terminal operator or the bulk plant operator of the facility where the motor fuel or special fuel was obtained. The bill of lading shall set out on its face the destination state of the motor fuel or special fuel transported in the vehicle. The transporter shall also carry on board any diversion tickets or drop load tickets issued for the shipment.

Source: SL 1995, ch 71, § 44; SL 1999, ch 58, § 15.



§ 10-47B-45 Required documentation for importing motor fuel or special fuel.

10-47B-45. Required documentation for importing motor fuel or special fuel. Any person transporting motor fuel or special fuel in a vehicle, rail car, or vessel into this state from another state or country, as or for an importer, shall insure that a bill of lading has been issued by the terminal or bulk plant from which the fuel was removed indicating South Dakota as the destination. If the bill of lading is issued by the out-of-state terminal or the bulk plant indicates a destination other than South Dakota, the transporter shall issue a diversion ticket indicating South Dakota as the destination state. If a bill of lading was not issued by the terminal or bulk plant, the transporter shall issue for each shipment, a bill of lading indicating South Dakota as the destination state. A copy of all diversion tickets and bills of lading prepared by the transporter shall be provided to the department in a manner required by the department before the fuel is imported.

Source: SL 1995, ch 71, § 45; SL 1996, ch 90, § 11; SL 2013, ch 59, § 5.



§ 10-47B-46 Bill-of-lading, drop load tickets, or diversion tickets provided to receiver of fuel.

10-47B-46. Bill-of-lading, drop load tickets, or diversion tickets provided to receiver of fuel. Any person transporting motor fuel or special fuel in vehicles upon the public highways of this state shall provide a copy of the bill-of-lading accompanying the shipment or a drop load ticket, along with any diversion tickets issued for the delivered fuel to the bulk plant operator, wholesale distributor, retail dealer, or end consumer to which delivery of the shipment was made.

Source: SL 1995, ch 71, § 46; SL 1996, ch 90, § 12.



§ 10-47B-47 Required time period for retention of shipping papers by receiver of fuel.

10-47B-47. Required time period for retention of shipping papers by receiver of fuel. Any bulk plant operator, wholesale distributor, retail dealer, or end consumer taking delivery of motor fuel or special fuel shall receive, examine, and retain for a period of thirty days at the delivery location or a location approved by the secretary, the bill-of-lading along with any drop load tickets and diversion tickets received from the transporter for every shipment of motor fuel or special fuel that is delivered to that location, with record retention of the shipping papers of three years required off-site.

Source: SL 1995, ch 71, § 47.



§ 10-47B-48 Acceptance of fuel without bill-of-lading, drop load ticket, or diversion ticket prohibited--Inadvertent acceptance.

10-47B-48. Acceptance of fuel without bill-of-lading, drop load ticket, or diversion ticket prohibited--Inadvertent acceptance. No bulk plant operator, wholesale distributor, retail dealer, or end consumer may knowingly accept delivery of motor fuel or special fuel into storage facilities in this state if that delivery is not accompanied by a bill of lading, drop load ticket, and any diversion ticket issued by the terminal operator, bulk plant operator, or transporter, that sets out on its face South Dakota as the destination state of the fuel. If acceptance of a shipment was inadvertent, the bulk plant operator, wholesale distributor, retail dealer, or end user shall notify the department within twenty-four hours of the delivery and make arrangements for the proper payment of the tax.

Source: SL 1995, ch 71, § 48; SL 1996, ch 90, § 13; SL 1999, ch 58, § 16.



§ 10-47B-49 Circumstances requiring issuance of diversion ticket.

10-47B-49. Circumstances requiring issuance of diversion ticket. If a shipment or partial shipment of motor fuel or special fuel needs to be legitimately diverted from the represented destination state after the bill of lading has been issued by the terminal operator, bulk plant operator, or transporter, or where the issuer failed to cause proper information to be printed on the document, the transporter shall issue a diversion ticket for the shipment, or partial shipment. The diversion ticket shall be provided to the department in a manner required by the department before the shipment is diverted and a copy of the diversion ticket shall accompany the bill of lading or copy thereof that is given to the bulk plant operator, wholesale distributor, retail dealer, or end consumer taking delivery of the fuel.

Source: SL 1995, ch 71, § 49; SL 2013, ch 59, § 6.



§ 10-47B-50 Issuance of drop load ticket--Copy of ticket.

10-47B-50. Issuance of drop load ticket--Copy of ticket. If a person transporting motor fuel or special fuel in this state unloads only a portion of a shipment at more than one location, the transporter shall issue a drop load ticket for each location. A copy of the ticket shall be provided to the bulk plant operator, wholesale distributor, retail dealer, or end consumer which takes delivery of the fuel. A copy of the bill-of-lading may also be provided.

Source: SL 1995, ch 71, § 50; SL 1996, ch 90, § 14.



§ 10-47B-51 Reliance on transporter's intended destination state--Joint and several liability for fuel tax.

10-47B-51. Reliance on transporter's intended destination state--Joint and several liability for fuel tax. The supplier and the terminal operator are entitled to rely for all purposes of this chapter on the representation made by the transporter or transporter's agent as to the destination state the terminal operator prints on the bill of lading. A petroex or similar number may not be relied upon by the terminal operator or supplier as a representation of a destination state.

In all cases, the importer, the exporter, the transporter, the transporter's agent, and any purchaser are jointly and severally liable for any fuel tax due to this state. A defense available to one party to an action for the collection of the fuel tax imposed by this chapter is not available to the other parties. Each party's tax liability arises separately and shall be defended separately.

Source: SL 1995, ch 71, § 51; SL 1996, ch 90, § 15; SL 1999, ch 58, § 17.



§ 10-47B-52 Exemptions for bulk plant operator delivering fuel into tank wagon.

10-47B-52. Exemptions for bulk plant operator delivering fuel into tank wagon. An operator of a bulk plant in this state delivering motor fuel or special fuel into a tank wagon for subsequent delivery to an end consumer is exempt from the requirements of §§ 10-47B-43 to 10-47B-46, inclusive, and 10-47B-49 to 10-47B-51, inclusive.

Source: SL 1995, ch 71, § 52; SL 1996, ch 90, § 16.



§ 10-47B-53 Information required on bill-of-lading.

10-47B-53. Information required on bill-of-lading. The bill of lading issued by a terminal operator, bulk plant operator, transporter, or ethanol producer as dictated by this chapter shall contain the following information:

(1) The terminal, bulk plant, or ethanol producer's plant name and address;

(2) The date the fuel was withdrawn from the terminal or ethanol producer's plant;

(3) The name and address of the supplier, shipper, or owner of fuel within a bulk plant if withdrawn from a bulk plant;

(4) The name of the transporter or carrier;

(5) The destination state. A petroex or similar number does not fulfill this requirement;

(6) The bill-of-lading number;

(7) The number of gross gallons of each type of fuel;

(8) The type of fuel product transported;

(9) If the fuel contains ethyl alcohol or methyl alcohol, the number of gallons of ethyl alcohol, the number of gallons of methyl alcohol, the number of gallons of gasoline, or the number of gallons of any other motor fuel that are contained therein;

(10) The name and address of the consignee; and

(11) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 53; SL 1996, ch 90, § 17; SL 1999, ch 58, § 18; SL 2009, ch 55, § 23; SL 2010, ch 66, § 13.



§ 10-47B-54 Information required on diversion ticket.

10-47B-54. Information required on diversion ticket. The diversion ticket issued by a transporter shall contain the following information:

(1) The transporter's or carrier's name and address;

(2) The date and time the fuel was withdrawn from the terminal or the ethanol producer's plant;

(3) The diversion ticket number;

(4) The name and address of the supplier or shipper indicated on the original bill of lading or the owner of fuel within a bulk plant if withdrawn from a bulk plant;

(5) The destination state;

(6) The original bill-of-lading number;

(7) The terminal, bulk plant, or ethanol producer's plant from which the product was withdrawn;

(8) The number of gross gallons of each fuel type being diverted;

(9) The type of fuel being diverted;

(10) If the fuel contains ethyl alcohol or methyl alcohol, the number of gallons of ethyl alcohol, the number of gallons of methyl alcohol, the number of gallons of gasoline, or the number of gallons of any other motor fuel that are contained therein; and

(11) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 54; SL 1996, ch 90, § 18; SL 1999, ch 58, § 19; SL 2009, ch 55, § 24; SL 2010, ch 66, § 14.



§ 10-47B-55 Information required on drop load ticket.

10-47B-55. Information required on drop load ticket. The drop load ticket issued by a transporter shall contain the following information:

(1) The transporter's or carrier's name and address;

(2) The date of delivery of the fuel;

(3) The drop load ticket number;

(4) The destination state on the original bill-of-lading, or diversion ticket, if issued;

(5) The original bill of lading, and if available the diversion ticket number;

(6) The destination state of each location at which the fuel was off-loaded;

(7) The number of gross gallons off-loaded at each location;

(8) The type of fuel off-loaded at each location;

(9) If the fuel contains ethyl alcohol or methyl alcohol, the number of gallons of ethyl alcohol, the number of gallons of methyl alcohol, the number of gallons of gasoline, or the number of gallons of any other motor fuel that are contained therein; and

(10) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 55; SL 1996, ch 90, § 19; SL 1999, ch 58, § 20; SL 2009, ch 55, § 25.



§ 10-47B-56 Supplier's license required.

10-47B-56. Supplier's license required. Any person acting in South Dakota as a supplier shall first obtain a supplier's license.

Source: SL 1995, ch 71, § 56; SL 1999, ch 58, § 21.



§ 10-47B-57 Application for out-of-state supplier's license.

10-47B-57. Application for out-of-state supplier's license. Any person who desires to collect the tax imposed by this chapter as a supplier and who meets the definition of an out-of-state supplier may obtain an out-of-state supplier's license. Application for or possession of an out-of-state supplier's license is voluntary. However, application for the license constitutes a surrender of jurisdiction to this state and its courts for purposes of the collection and administration of the fuel excise tax imposed by this chapter.

Source: SL 1995, ch 71, § 57.



§ 10-47B-58 Terminal operator's license required.

10-47B-58. Terminal operator's license required. Any person engaged in business in this state as a terminal operator shall first obtain a terminal operator's license for each terminal site operated within this state.

Source: SL 1995, ch 71, § 58; SL 2013, ch 59, § 7.



§ 10-47B-59 Exporter's license required--Licensure in destination state required.

10-47B-59. Exporter's license required--Licensure in destination state required. Any person acting in this state as an exporter shall first obtain an exporter's license. However, to obtain a license to export motor fuel or special fuel from South Dakota to another specified state, a person shall be licensed either to collect and remit fuel taxes or be licensed to deal in tax free fuel in the other specified destination state to which the fuel is exported.

Source: SL 1995, ch 71, § 59; SL 1996, ch 90, § 20; SL 1999, ch 58, § 22.



§ 10-47B-60 Transporter's license required.

10-47B-60. Transporter's license required. Any person acting in this state as a transporter shall be licensed as a transporter.

Source: SL 1995, ch 71, § 60; SL 1996, ch 90, § 21; SL 1999, ch 58, § 23.



§ 10-47B-61 Importer's license required.

10-47B-61. Importer's license required. Any person acting in this state as an importer shall be licensed as an importer.

Source: SL 1995, ch 71, § 61; SL 1999, ch 58, § 24.



§ 10-47B-62 Blender's license required.

10-47B-62. Blender's license required. Any person acting in this state as a blender shall be licensed as a blender.

Source: SL 1995, ch 71, § 62; SL 1999, ch 58, § 25.



§ 10-47B-63 Liquid petroleum gas vendor's license required.

10-47B-63. Liquid petroleum gas vendor's license required. Any person acting in this state as a liquid petroleum gas vendor shall be licensed as a liquid petroleum gas vendor.

Source: SL 1995, ch 71, § 63; SL 1999, ch 58, § 26.



§ 10-47B-64 Compressed natural gas vendor's license required.

10-47B-64. Compressed natural gas vendor's license required. Any person acting in this state as a compressed natural gas vendor shall be licensed as a compressed natural gas vendor.

Source: SL 1995, ch 71, § 64; SL 1999, ch 58, § 27.



§ 10-47B-64.5 Liquid natural gas vendor's license required.

10-47B-64.5. Liquid natural gas vendor's license required. Any person acting in this state as a liquid natural gas vendor shall be licensed as a liquid natural gas vendor.

Source: SL 2014, ch 64, § 10.



§ 10-47B-65 Marketer license for wholesale distributor or retail dealer.

10-47B-65. Marketer license for wholesale distributor or retail dealer. Any person who is acting in this state as a wholesale distributor or retail dealer shall be licensed as a marketer. A separate license shall be obtained and maintained for each business location within this state.

Source: SL 1995, ch 71, § 65; SL 1999, ch 58, § 28.



§ 10-47B-66 Liquid petroleum gas user's license required.

10-47B-66. Liquid petroleum gas user's license required. Any person acting in this state as a liquid petroleum gas user shall be licensed as a liquid petroleum gas user.

Source: SL 1995, ch 71, § 66; SL 1999, ch 58, § 29.



§ 10-47B-67 Ethanol producer's license required.

10-47B-67. Ethanol producer's license required. Any person who is engaged in the production of ethanol in this state shall be licensed as an ethanol producer.

Source: SL 1995, ch 71, § 67; SL 1999, ch 58, § 30; SL 2013, ch 59, § 8.



§ 10-47B-67.1 Biodiesel producer's license required.

10-47B-67.1. Biodiesel producer's license required. Any person who is engaged in the production of biodiesel in this state shall be licensed as a biodiesel producer.

Source: SL 2009, ch 56, § 1; SL 2013, ch 59, § 9.



§ 10-47B-67.2 Methanol producer's license required.

10-47B-67.2. Methanol producer's license required. Any person who is engaged in the production of methanol in this state shall be licensed as a methanol producer.

Source: SL 2009, ch 55, § 26; SL 2013, ch 59, § 10.



§ 10-47B-68 Bulk plant operator's license required.

10-47B-68. Bulk plant operator's license required. Any person in this state who operates a bulk plant as defined by this chapter shall first obtain a bulk plant operator's license for each bulk plant.

Source: SL 1995, ch 71, § 68; SL 1999, ch 58, § 31; SL 2013, ch 59, § 11.



§ 10-47B-68.1 Ethanol broker's license required.

10-47B-68.1. Ethanol broker's license required. Any person acting in this state as an ethanol broker shall be licensed as an ethanol broker.

Source: SL 2010, ch 66, § 15.



§ 10-47B-69 Highway contractor fuel tax license required.

10-47B-69. Highway contractor fuel tax license required. Any person acting as a highway contractor in this state as defined by this chapter shall obtain a highway contractor fuel tax license. No state, county, township, or municipality may award a public highway or street contract to a contractor who has not been issued a highway contractor fuel tax license. A highway contractor, with a highway contractor fuel tax license, may also operate as a licensed liquid petroleum gas user.

Source: SL 1995, ch 71, § 69; SL 1996, ch 90, § 22; SL 1999, ch 58, § 32.



§ 10-47B-70 Refund claimant license required.

10-47B-70. Refund claimant license required. Any consumer of fuel who wishes to submit a refund claim to this state pursuant to §§ 10-47B-128, 10-47B-132, 10-47B-114, and 10-47B-114.1 shall be licensed as a refund claimant.

Source: SL 1995, ch 71, § 70; SL 1996, ch 90, § 23.



§ 10-47B-71 Information required on license form.

10-47B-71. Information required on license form. Each application for a license under §§ 10-47B-56 to 10-47B-70, inclusive, or interstate fuel tax agreement license shall be made upon a form prepared and furnished by the department. It shall be subscribed to by the applicant and shall contain the following information:

(1) The name and mailing address of the business owner;

(2) The name under which business is to be conducted;

(3) The principal place of business of the owner and the location of any subsidiary operations which are to be included under the license application. Licensed marketers, bulk plant operators, and terminal operators, shall provide the address of each business location;

(4) The type of business organization used by the applicant along with the names, addresses, social security numbers, and phone numbers of all owners, partners, officers, agents, or managers affiliated with the organization;

(5) The applicant's federal employer identification number if available;

(6) A description of the nature and extent of fuel transactions to be conducted by the applicant;

(7) The types of fuel products to be handled;

(8) Whether or not the applicant has previously held a fuel tax license issued by the state;

(9) The names and addresses of banking references for those applicants who will be acquiring fuel tax liabilities with the department;

(10) If applying for an interstate fuel tax agreement license, a properly signed agreement to maintain records;

(11) A properly signed power of attorney, if the applicant's licensing responsibilities are completed by an independent reporting agent and the applicant wishes all department correspondence to be mailed to the agent;

(12) If applying for an exporter's license, a copy of the applicant's license to purchase or handle motor fuel or special fuel tax free in the specified destination state or state for which the export license is to be issued; and

(13) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 71; SL 1999, ch 58, § 33; SL 2013, ch 59, § 12.



§ 10-47B-72 Renewal of licenses.

10-47B-72. Renewal of licenses. All licenses issued pursuant to this chapter, except refund licenses, may, at the discretion of the department, be renewed on an annual basis.

Source: SL 1995, ch 71, § 72; SL 1996, ch 90, § 24; SL 1999, ch 58, § 34.



§ 10-47B-73 Reasons for refusal to issue license.

10-47B-73. Reasons for refusal to issue license. The secretary may refuse to issue or renew a license required under this chapter for the following reasons:

(1) The application is filed by a person whose license at any time has been cancelled for cause by the secretary;

(2) The person has made false or misleading statements in the application;

(3) The application is filed by a person as a subterfuge for the real person in interest whose license has been cancelled for cause by the secretary;

(4) At the time of application for license renewal, the person is found to have been delinquent in the filing of tax returns or the payment of taxes twice or more during the preceding license year;

(5) The applicant was convicted of crime involving fuel tax or owes fuel tax, penalty or interest to this or another state;

(6) The secretary reasonably concludes that the applicant will not fulfill the applicant's fiduciary obligations to the state as a licensee. Such obligations include properly filing returns, maintaining records and the payment of tax; or

(7) The applicant fails to comply with any of the provisions of the chapter.

Upon such refusal, the applicant may request an administrative hearing before the secretary to review the application by submitting a written request to the secretary within fifteen days of the date of notification of the refusal.

Source: SL 1995, ch 71, § 73; SL 1996, ch 90, § 25.



§ 10-47B-74 Fuel license application process.

10-47B-74. Fuel license application process. Any person who wishes to obtain a fuel license shall make application to the department by submitting a fully completed and signed application form which has been prescribed by the department along with any applicable fee. Any license application which requires a surety bond or other security to be posted shall be accompanied by the required security before approval can be given to the application. Upon approval of the license application, the department shall issue a license, commensurate with the application, which permits the licensees to conduct those activities allowed by the license.

Source: SL 1995, ch 71, § 74.



§ 10-47B-75 Revocation and cancellation of license or permit--Hearing--Notice.

10-47B-75. Revocation and cancellation of license or permit--Hearing--Notice. The secretary may revoke and cancel any license or permit issued pursuant to this chapter for any violation of the provisions of this chapter after and as the result of an administrative hearing held by the secretary pursuant to chapter 1-26. Notice of the cancellation may be given to the licensee of record on the date of cancellation. The cancellation shall remain in full force and effect until all hearing orders are complied with and the license is reissued by the secretary.

Source: SL 1995, ch 71, § 75.



§ 10-47B-76 Cancellation of license by written request.

10-47B-76. Cancellation of license by written request. Upon receipt of a written request from a person who holds a valid license issued pursuant to this chapter, to cancel the license issued to the person, the secretary may cancel the license.

Source: SL 1995, ch 71, § 76.



§ 10-47B-77 Cessation of business--Notice to secretary--Reports and payments due.

10-47B-77. Cessation of business--Notice to secretary--Reports and payments due. If a person licensed under this chapter ceases to engage in business as a licensee, the person shall notify the secretary in writing within thirty days after discontinuance. All taxes, penalties, and interest not yet due and payable under the provisions of this chapter shall, together with all interest accruing or penalties imposed under this chapter, become due and payable concurrently with such discontinuance. The person shall make a report, pay all such taxes, interest and penalties, and surrender the license to the secretary.

Source: SL 1995, ch 71, § 77.



§ 10-47B-78 Cancellation of license for non-activity--Request for hearing.

10-47B-78. Cancellation of license for non-activity--Request for hearing. The secretary may cancel the license of any person upon the determination that the license holder is no longer engaged in a business activity for which the license is issued. The person shall request within fifteen days of the license cancellation a hearing before the secretary to show reason for retaining the license.

Source: SL 1995, ch 71, § 78.



§ 10-47B-79 Assignment of license prohibited--License presented upon request--Reporting sale--Application for license by new owner.

10-47B-79. Assignment of license prohibited--License presented upon request--Reporting sale--Application for license by new owner. No license issued by the secretary may be assigned and is valid only for the licensee in whose name it is issued. A valid license shall be presented upon request at any time when fuel subject to taxation under this chapter is purchased. The sale of a licensee's business shall be reported to the secretary by the licensee. The new owner of a previously licensed business shall make application for a new license under the provisions of this chapter.

Source: SL 1995, ch 71, § 79; SL 1999, ch 58, § 35.



§ 10-47B-80 Filing security concurrently with license application.

10-47B-80. Filing security concurrently with license application. Concurrently with the filing of an application for a license under this chapter, the department may require the applicant to file with the secretary a surety bond, cash deposit, or other security approved by the secretary:

(1) In an amount determined by the secretary of not less than one thousand dollars or not more than a two-month tax liability for the applicant as estimated by the secretary;

(2) If an applicant has purchased or succeeded to a business of a person previously licensed under this chapter, the amount of security the applicant shall furnish shall be the same as would have been required of the applicant's assignor, transferor, or antecedent license of the business; and

(3) Conditioned upon the keeping of records and the making of full and complete reports and payments as required by this chapter.
Source: SL 1995, ch 71, § 80.



§ 10-47B-81 Bond requirements.

10-47B-81. Bond requirements. If the applicant files a bond pursuant to § 10-47B-80, the bond shall:

(1) Be with a surety company approved by the secretary;

(2) Name the applicant as the principal and the state as the obligee; and

(3) Be on forms prescribed by the department.
Source: SL 1995, ch 71, § 81.



§ 10-47B-82 Form of security other than bond.

10-47B-82. Form of security other than bond. Other security used pursuant to § 10-47B-80 shall be in the form of money or negotiable instruments assigned in writing to the department. The applicant is entitled to any interest accumulations accruing to negotiable instruments.

Source: SL 1995, ch 71, § 82.



§ 10-47B-83 Reasons for requiring increase in amount of security or bond--Notice--Cancellation of license--Hearing.

10-47B-83. Reasons for requiring increase in amount of security or bond--Notice--Cancellation of license--Hearing. The secretary may require a licensee to replace or increase the amount of the security or bond, if at any time in the secretary's opinion the tax revenues are not adequately protected under the existing security or bond. Reasons for such action include:

(1) The reduction of a bond or security whether by judgment rendered, payment made, or otherwise;

(2) The secretary's judgment that any surety on a bond becomes unsatisfactory or discontinues conducting business within this state;

(3) The secretary's judgment that because of taxpayer reporting or payment delinquencies, or issuance of checks against insufficient funds or with no account, the state's tax revenues may be jeopardized. Each check issued against insufficient funds or with no account or each delinquency is a separate incident and is subject to additional security in accordance with the schedule in this section. The increase in security shall remain in effect until the taxpayer has filed returns and remitted tax payments on time for twelve consecutive months; or

(4) The cancellation of a bond by a surety or the withdrawal of security by a licensee.

In such cases, the secretary shall notify the licensee in writing of the increased or replacement security requirements. The licensee shall have thirty days from the date of written notification by the secretary to provide evidence of the replacement or supplemental security to the secretary. Failure of the licensee to provide such evidence shall be cause for the secretary to immediately cancel the license and send written notification of the cancellation to the licensee. After the cancellation, the licensee has thirty days in which to submit a written request to the secretary for an administrative hearing to review the cancellation.

Source: SL 1995, ch 71, § 83; SL 1999, ch 58, § 36.



§ 10-47B-84 Determining amount of increased security.

10-47B-84. Determining amount of increased security. If the secretary requires increased security under 10-47B-83, the amount of security shall be the greater of the following amounts:

(1) If a check is issued against insufficient funds or with no account, the amount of the tax owed;

(2) If a delinquent tax return, the amount of the most recent tax return on which tax was submitted by the taxpayer;

(3) If an interstate fuel tax agreement licensee, the minimum shall be calculated by multiplying two hundred fifty dollars times the number of member states within the interstate fuel tax agreement at the time of the delinquency or receipt of the check issued against insufficient funds or with no account;

(4) A minimum of one thousand dollars; or

(5) If a jeopardy assessment is made, the amount of the assessment.
Source: SL 1995, ch 71, § 84; SL 1999, ch 58, § 37.



§ 10-47B-85 Release of surety on a bond--Written request for release--Replacement bond or security--Cancellation of license for failure to file new bond or security.

10-47B-85. Release of surety on a bond--Written request for release--Replacement bond or security--Cancellation of license for failure to file new bond or security. Any surety on a bond furnished by a licensee shall be released and discharged from all liability to this state accruing on such bond sixty days after a written request to release and discharge the bond is filed with the secretary. However, the request does not relieve, release, or discharge the surety from any liability already accrued or which shall accrue, before the expiration of the sixty-day period. The secretary shall promptly, on receipt of notice of the cancellation, notify the licensee to furnish a replacement bond or security. Unless the licensee files with the secretary, on or before the expiration of the sixty-day cancellation period, a new bond or security in the amount and form provided in this chapter, the secretary shall immediately cancel the taxpayer's fuel tax license. If a new bond or security is furnished by the licensee, the secretary shall cancel the old bond or security.

Source: SL 1995, ch 71, § 85.



§ 10-47B-86 Cancellation of bond.

10-47B-86. Cancellation of bond. If a license is cancelled by the secretary as provided in this chapter and if the license holder has paid all taxes due and payable under this chapter, together with all penalties and interest accruing under the provisions of this chapter, then the secretary shall cancel the bond. Any negotiable instrument or security which is held in lieu of a surety bond shall be surrendered three years after the license is cancelled.

Source: SL 1995, ch 71, § 86.



§ 10-47B-87 Surety company to send bond form, rider, amendment, or cancellation notice to department by registered mail.

10-47B-87. Surety company to send bond form, rider, amendment, or cancellation notice to department by registered mail. Any surety company which issues a bond to the State of South Dakota as security for a fuel tax license issued under this chapter shall send any bond form, bond rider, bond amendment, or notice of bond cancellation to the department by registered or certified mail. The bond, rider, amendment, or cancellation notice is not in force or effect until it has been received by the department.

Source: SL 1995, ch 71, § 87.



§ 10-47B-88 Decrease in bond amount, or waiver of bond, upon demonstration of financial condition.

10-47B-88. Decrease in bond amount, or waiver of bond, upon demonstration of financial condition. The secretary may review evidence provided by a licensee or applicant for license which demonstrates that the licensee's financial condition warrants a decrease in the bond amount or waiver of the bond. If the secretary determines that a decrease in the bond amount or waiver of the bond is warranted, the secretary may order a decrease in the bond amount or waive the requirement.

Source: SL 1995, ch 71, § 88; SL 1996, ch 90, § 26.



§ 10-47B-89 Display of license at place of business.

10-47B-89. Display of license at place of business. Each license shall be preserved and displayed at the place of business for which it is issued in a location visible to the public.

Source: SL 1995, ch 71, § 89.



§ 10-47B-90 Surrender of license upon discontinuance of business.

10-47B-90. Surrender of license upon discontinuance of business. Upon the discontinuance of the business, the license issued for the place shall be immediately surrendered to the department.

Source: SL 1995, ch 71, § 90.



§ 10-47B-91 Monthly report by supplier--Information required.

10-47B-91. Monthly report by supplier--Information required. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed supplier and out-of-state supplier shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to §§ 10-47B-93 and 10-47B-94, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 91; SL 2013, ch 60, § 5.



§ 10-47B-92 Time for filing supplier's report.

10-47B-92. Time for filing supplier's report. Any report required by § 10-47B-91 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 1995, ch 71, § 92; SL 2011, ch 64, § 8; SL 2013, ch 60, § 6; SL 2017, ch 65, § 22.



§ 10-47B-93 Necessary information reported by supplier.

10-47B-93. Necessary information reported by supplier. The supplier shall report pursuant to § 10-47B-91, if deemed necessary by the secretary:

(1) All motor fuel and special fuel that the supplier owned title to immediately before it was removed from the terminal at the rack which the transporter indicated would be exported from this state and for which the terminal operator issued a bill of lading indicating a destination state other than South Dakota;

(2) If removed by an exporter, the exporter's license number; and

(3) All motor fuel and special fuel that the supplier owned title to immediately before it was removed from the terminal at the rack which the transporter indicated would be delivered to a destination within this state and for which the terminal operator issued a bill of lading indicating South Dakota as the destination state.
Source: SL 1995, ch 71, § 93; SL 2013, ch 59, § 13.



§ 10-47B-94 All fuel destined for South Dakota to be reported monthly by out-of-state supplier.

10-47B-94. All fuel destined for South Dakota to be reported monthly by out-of-state supplier. If deemed necessary by the secretary, each out-of-state supplier shall report pursuant to § 10-47B-91 all motor fuel and special fuel that the supplier owned title to immediately before it was removed from the terminal at the rack which the transporter indicated would be delivered to a destination within this state and for which the terminal operator issued a bill-of-lading indicating South Dakota as the destination state and any other information reasonably necessary to determine the amount of fuel tax due.

Source: SL 1995, ch 71, § 94; SL 1996, ch 90, § 27.



§ 10-47B-95 Monthly report required from importer.

10-47B-95. Monthly report required from importer. For the purpose of determining the amount of motor fuel and special fuel tax due, each importer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-97, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 95; SL 1999, ch 58, § 38; SL 2012, ch 73, § 3; SL 2013, ch 60, § 7.



§ 10-47B-96 Time for filing importer's report.

10-47B-96. Time for filing importer's report. Any report required by § 10-47B-95 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 1995, ch 71, § 96; SL 2011, ch 64, § 9; SL 2013, ch 60, § 8; SL 2017, ch 65, § 23.



§ 10-47B-97 Necessary information reported by importer.

10-47B-97. Necessary information reported by importer. The importer shall report pursuant to § 10-47B-95, if deemed necessary by the secretary:

(1) All motor fuel and special fuel acquired from an out-of-state supplier imported into South Dakota for which the terminal operator has issued a bill-of-lading indicating South Dakota as the destination state;

(2) The out-of-state supplier's license number if acquired from an out-of-state supplier; and

(3) A schedule of all imports delivered into this state including the names and addresses of all customers or off-loading locations.
Source: SL 1995, ch 71, § 97.



§ 10-47B-98 Monthly report required from terminal operator.

10-47B-98. Monthly report required from terminal operator. For the purpose of determining the amount of motor fuel and special fuel tax due, each terminal operator shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-100, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 98; SL 1999, ch 58, § 39; SL 2013, ch 60, § 9.



§ 10-47B-99 Time for filing terminal operator's report.

10-47B-99. Time for filing terminal operator's report. Any report required by § 10-47B-98 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 1995, ch 71, § 99; SL 1996, ch 90, § 28; SL 2011, ch 64, § 10; SL 2013, ch 60, § 10; SL 2017, ch 65, § 24.



§ 10-47B-100 Necessary information reported by terminal operator.

10-47B-100. Necessary information reported by terminal operator. The terminal operator shall report pursuant to § 10-47B-98, if deemed necessary by the secretary:

(1) The names and addresses of all suppliers; and

(2) Copies of all bills-of-lading issued by the terminal or computer generated bill-of-lading information approved by the department.
Source: SL 1995, ch 71, § 100.



§ 10-47B-101 Monthly report required from bulk plant operator.

10-47B-101. Monthly report required from bulk plant operator. For the purpose of determining the amount of motor fuel and special fuel tax due, each bulk plant operator shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-103, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 101; SL 2013, ch 60, § 11.



§ 10-47B-102 Time for filing bulk plant operator's report.

10-47B-102. Time for filing bulk plant operator's report. Any report required by § 10-47B-101 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 1995, ch 71, § 102; SL 2011, ch 64, § 11; SL 2013, ch 60, § 12; SL 2017, ch 65, § 25.



§ 10-47B-103 Necessary information to be reported by bulk plant operator.

10-47B-103. Necessary information to be reported by bulk plant operator. The bulk plant operator shall report pursuant to § 10-47B-101, if deemed necessary by the secretary:

(1) All motor fuel and special fuel received into storage; and

(2) Copies of all bills-of-lading issued by the bulk plant for motor fuel or special fuel withdrawn from storage into transport trucks or railcars.
Source: SL 1995, ch 71, § 103.



§ 10-47B-104 Monthly report required from exporter.

10-47B-104. Monthly report required from exporter. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed exporter shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-106, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 104; SL 2013, ch 60, § 13.



§ 10-47B-105 Time for filing exporter's report.

10-47B-105. Time for filing exporter's report. Any report required by § 10-47B-104 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 1995, ch 71, § 105; SL 2011, ch 64, § 12; SL 2013, ch 60, § 14; SL 2017, ch 65, § 26.



§ 10-47B-106 Necessary information reported by exporter.

10-47B-106. Necessary information reported by exporter. The exporter report required pursuant to § 10-47B-104 shall contain the following information, if deemed necessary by the secretary:

(1) The motor fuel and special fuel loaded in South Dakota from a location other than a terminal for delivery outside of this state;

(2) The motor fuel and special fuel acquired from a supplier at a terminal in this state and delivered into another state or country;

(3) The name, address, and federal employer identification or social security number of the receiver of the exported special fuel. If the fuel is delivered to an end consumer, only the name and address is required;

(4) Motor fuel and special fuel that a terminal operator in this state issued a bill-of-lading indicating a state other than South Dakota as the destination state which was later diverted to and off-loaded in South Dakota; and

(5) Motor fuel and special fuel that a terminal operator in this state issued a bill-of-lading indicating South Dakota as the destination state which was later diverted to another state for off-loading.
Source: SL 1995, ch 71, § 106.



§ 10-47B-107 Monthly report required from transporter.

10-47B-107. Monthly report required from transporter. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed transporter shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. The department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 107; SL 2013, ch 60, § 15.



§ 10-47B-108 Time for filing transporter's report--Request for specific information.

10-47B-108. Time for filing transporter's report--Request for specific information. Any report required by § 10-47B-107 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

The secretary may also request specific information regarding shipments of fuel delivered in this state or exported at any time after the shipment is made including the address or location of the delivery site.

Source: SL 1995, ch 71, § 108; SL 1996, ch 90, § 29; SL 2011, ch 64, § 13; SL 2013, ch 60, § 16; SL 2017, ch 65, § 27.



§ 10-47B-109 Penalty for transporter's failure to report--Hearing.

10-47B-109. Penalty for transporter's failure to report--Hearing. If a transporter fails to provide the information required by §§ 10-47B-107 and 10-47B-108, the person is subject to a civil penalty of one thousand dollars for each violation. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9.

Source: SL 1995, ch 71, § 109; SL 1996, ch 90, § 30.



§ 10-47B-110 Waiver of certain reporting requirements.

10-47B-110. Waiver of certain reporting requirements. Any report required by §§ 10-47B-101, 10-47B-102, 10-47B-107, and 10-47B-108 are for information purposes only and the secretary may waive the filing of the report if the report is unnecessary for the proper administration of this chapter.

Source: SL 1995, ch 71, § 110; SL 2013, ch 59, § 14.



§ 10-47B-111 Monthly report required from blender.

10-47B-111. Monthly report required from blender. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed blender shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-113, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 111; SL 2013, ch 60, § 17.



§ 10-47B-112 Time for filing blender's report.

10-47B-112. Time for filing blender's report. Any report required by § 10-47B-111 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 1995, ch 71, § 112; SL 2011, ch 64, § 14; SL 2013, ch 60, § 18; SL 2017, ch 65, § 28.



§ 10-47B-113 Necessary information reported by blender.

10-47B-113. Necessary information reported by blender. The blender report required pursuant to § 10-47B-111 shall contain the following information, if deemed necessary by the secretary:

(1) The number of gallons of any substances blended with motor fuel or special fuel;

(2) A schedule of the names and addresses of all sales of blends in quantities of twenty-five gallons or more;

(3) The number of gallons of biodiesel, the number of gallons of biodiesel blend, and the number of gallons of special fuel used to make a biodiesel blend; and

(4) The number of gallons of unblended biodiesel sold, including the tax exempt sales made to licensed blenders, to licensed suppliers for resale, and to licensed exports for export to a state for which the exporter is specifically licensed to export.
Source: SL 1995, ch 71, § 113; SL 2009, ch 55, § 27; SL 2009, ch 56, § 4.



§ 10-47B-114 Quarterly report required from highway contractor.

10-47B-114. Quarterly report required from highway contractor. For the purpose of determining the amount of motor fuel, liquid petroleum gas, and special fuel tax due, each highway contractor shall file with the department a report on a quarterly basis by electronic means on an electronic reporting system furnished by the department. The secretary shall approve the final payment of each project or contract. In addition to the information required pursuant to § 10-47B-115, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due. If the highway contractor is also licensed as an importer or exporter, the importer and exporter information may be reported on a quarterly basis with the highway contractor report.

Source: SL 1995, ch 71, § 114; SL 1996, ch 90, § 31; SL 2013, ch 60, § 19.



§ 10-47B-114.1 Time for filing highway contractor's report.

10-47B-114.1. Time for filing highway contractor's report. Any report required by § 10-47B-114 shall be filed with respect to information for the preceding quarter by electronic means on or before the twentieth day of the month following each quarterly period.

Source: SL 1996, ch 90, § 32; SL 2011, ch 64, § 15; SL 2013, ch 60, § 20; SL 2017, ch 65, § 29.



§ 10-47B-115 Necessary information reported by highway contractor.

10-47B-115. Necessary information reported by highway contractor. The highway contractor shall report pursuant to § 10-47B-114, if deemed necessary by the secretary:

(1) The serial numbers and years of manufacture of all motor vehicles, machinery, and equipment used to complete the project or contract;

(2) All fuel used in self-propelled motor vehicle and equipment within the right-of-way;

(3) All fuel used in stationary equipment or in self-propelled motor vehicles, machinery, and equipment outside of the right-of-way.

Upon the request of the secretary, the contractor shall submit copies of all purchase invoices for fuel used to complete the project or contract.

Source: SL 1995, ch 71, § 115.



§ 10-47B-115.1 Monthly report required from ethanol producer.

10-47B-115.1. Monthly report required from ethanol producer. For the purpose of determining the amount of motor fuel tax due, each ethanol producer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.3, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2010, ch 66, § 16; SL 2013, ch 60, § 21.



§ 10-47B-115.2 Time for filing ethanol producer's report.

10-47B-115.2. Time for filing ethanol producer's report. Any report required by § 10-47B-115.1 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 2010, ch 66, § 17; SL 2011, ch 64, § 16; SL 2013, ch 60, § 22; SL 2017, ch 65, § 30.



§ 10-47B-115.3 Necessary information reported by ethanol producer.

10-47B-115.3. Necessary information reported by ethanol producer. The ethanol producer shall report pursuant to § 10-47B-115.1, if deemed necessary by the secretary:

(1) All ethyl alcohol sold to a licensed exporter for export or to a licensed ethanol broker;

(2) All ethyl alcohol sold with fuel tax due; and

(3) Copies of all bills of lading issued by the ethanol producer for ethyl alcohol produced by the ethanol producer's plant.
Source: SL 2010, ch 66, § 18.



§ 10-47B-115.4 Monthly report required from ethanol broker.

10-47B-115.4. Monthly report required from ethanol broker. For the purpose of determining the amount of motor fuel tax due, each ethanol broker shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.6, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2010, ch 66, § 19; SL 2013, ch 60, § 23.



§ 10-47B-115.5 Time for filing ethanol broker's report.

10-47B-115.5. Time for filing ethanol broker's report. Any report required by § 10-47B-115.4 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 2010, ch 66, § 20; SL 2011, ch 64, § 17; SL 2013, ch 60, § 24; SL 2017, ch 65, § 31.



§ 10-47B-115.6 Necessary information reported by ethanol broker.

10-47B-115.6. Necessary information reported by ethanol broker. The ethanol broker shall report pursuant to § 10-47B-115.4, if deemed necessary by the secretary:

(1) All ethyl alcohol sold to a licensed exporter for export;

(2) All ethyl alcohol sold with fuel tax due; and

(3) Copies of all bills of lading issued by the ethanol producer for ethyl alcohol produced by the ethanol producer's plant.
Source: SL 2010, ch 66, § 21.



§ 10-47B-115.7 Monthly report required from methanol producer.

10-47B-115.7. Monthly report required from methanol producer. For the purpose of determining the amount of motor fuel tax due, each methanol producer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.9, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2013, ch 60, § 32.



§ 10-47B-115.8 Time for filing methanol producer's report.

10-47B-115.8. Time for filing methanol producer's report. Any report required by § 10-47B-115.7 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 2013, ch 60, § 33; SL 2017, ch 65, § 32.



§ 10-47B-115.9 Necessary information reported by methanol producer.

10-47B-115.9. Necessary information reported by methanol producer. The methanol producer shall report pursuant to § 10-47B-115.7, if deemed necessary by the secretary:

(1) All methyl alcohol sold to a licensed exporter for export;

(2) All methyl alcohol sold with fuel tax due; and

(3) Copies of all bills of lading issued by the methanol producer for methyl alcohol produced by the methanol producer's plant.
Source: SL 2013, ch 60, § 34.



§ 10-47B-115.10 Monthly report required from biodiesel producer.

10-47B-115.10. Monthly report required from biodiesel producer. For the purpose of determining the amount of motor fuel tax due, each biodiesel producer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.12, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2013, ch 60, § 35.



§ 10-47B-115.11 Time for filing biodiesel producer's report.

10-47B-115.11. Time for filing biodiesel producer's report. Any report required by § 10-47B-115.10 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 2013, ch 60, § 36; SL 2017, ch 65, § 33.



§ 10-47B-115.12 Necessary information reported by biodiesel producer.

10-47B-115.12. Necessary information reported by biodiesel producer. The biodiesel producer shall report pursuant to § 10-47B-115.10, if deemed necessary by the secretary:

(1) All biodiesel sold to a licensed exporter for export;

(2) All biodiesel sold with fuel tax due; and

(3) Copies of all bills of lading issued by the biodiesel producer for biodiesel produced by the biodiesel producer's plant.
Source: SL 2013, ch 60, § 37.



§ 10-47B-116 Final report by licensee.

10-47B-116. Final report by licensee. A licensee shall, upon the discontinuance, sale, or transfer of the business, or upon the cancellation or revocation of a license, make a report as required under this chapter marked "Final Report." The licensee shall pay all motor fuel and special fuel taxes and penalties that may be due the state except as may otherwise be provided by law.

Source: SL 1995, ch 71, § 116.



§ 10-47B-117 Aggregate reporting.

10-47B-117. Aggregate reporting. The department may aggregate the information required in any of the reports required by this chapter into one or more composite or modified reports in order to avoid duplicate reporting.

Source: SL 1995, ch 71, § 117.



§ 10-47B-118 Importing, selling, using, delivering or storing fuel in bulk prohibited if no dye added or taxes unpaid--Penalty.

10-47B-118. Importing, selling, using, delivering or storing fuel in bulk prohibited if no dye added or taxes unpaid--Penalty. No person may import, sell, use, deliver, or store in this state motor fuel or special fuel in bulk as to which dye has not been added in accordance with this chapter, or as to which the tax imposed by this chapter has not been paid unless specifically exempted by this chapter. A violation of this section may result in an assessment by the secretary of not more than twice the tax rate imposed by this chapter.

Source: SL 1995, ch 71, § 118.



§ 10-47B-119 Repealed.

10-47B-119. Repealed by SL 2011, ch 61, § 1.



§ 10-47B-119.1 Repealed.

10-47B-119.1. Repealed by SL 2011, ch 61, § 9.



§ 10-47B-119.2 Tax refund for motor fuel that is integral component of product that is not motor fuel or special fuel.

10-47B-119.2. Tax refund for motor fuel that is integral component of product that is not motor fuel or special fuel. Any licensed marketer may apply for and obtain a refund of fuel taxes imposed and paid to this state on motor fuel that becomes an integral component of a product that does not meet the definition of motor fuel or special fuel.

Source: SL 2006, ch 59, § 4.



§ 10-47B-120 Tax refund for gasoline and natural gasoline used to denature ethyl alcohol.

10-47B-120. Tax refund for gasoline and natural gasoline used to denature ethyl alcohol. A licensed ethanol producer may apply for and obtain a refund of fuel taxes paid to this state, for gasoline and natural gasoline used to denature ethyl alcohol.

Source: SL 1995, ch 71, § 120; SL 2010, ch 66, § 22.



§ 10-47B-120.1 Tax refund for methanol used to produce biodiesel.

10-47B-120.1. Tax refund for methanol used to produce biodiesel. A biodiesel producer may apply for and obtain a refund of fuel taxes paid to this state for methanol used to produce biodiesel.

Source: SL 2009, ch 56, § 3.



§ 10-47B-121 Tax report credit available to blender--No refund.

10-47B-121. Tax report credit available to blender--No refund. A licensed blender may apply for and obtain a tax report credit in accordance with the provisions of § 10-47B-133. No refund to a blender is authorized.

Source: SL 1995, ch 71, § 121.



§ 10-47B-121.1 Tax report credit allowed to blender for special fuel blended with biodiesel.

10-47B-121.1. Tax report credit allowed to blender for special fuel blended with biodiesel. A tax report credit for special fuel blended with biodiesel to create biodiesel blend shall be allowed to the licensed blender who performs the blending activity. The tax report credit shall be granted on a per gallon basis in the amount that the rate for special fuel exceeds the rate for biodiesel blend. The credit shall be used to off-set any tax liability resulting from the blending of previously untaxed biodiesel.

This credit is extended only for special fuel which is blended with biodiesel and for no other fuel product. The further blending of additional fuel products with a motor fuel, special fuel, or biodiesel blend as defined under this chapter shall cause this credit to be cancelled and the blended product shall be taxed at the rate of tax for motor fuel and special fuel provided for in § 10-47B-4.

Source: SL 2009, ch 56, § 5.



§ 10-47B-122 Tax refund to dealer for sale of fuel to approved tribal Indian school.

10-47B-122. Tax refund to dealer for sale of fuel to approved tribal Indian school. A retail dealer, holding any license issued by this chapter may apply for and obtain a refund of taxes paid to this state on motor fuel sold in bulk to a tribal Indian school which has been approved by the department and to which the department has issued an exempt user number.

Source: SL 1995, ch 71, § 122.



§ 10-47B-123 Tax refund to dealer for lost fuel.

10-47B-123. Tax refund to dealer for lost fuel. A wholesale distributor or retail dealer, holding any license issued by this chapter may apply for and obtain a refund for taxes paid to this state on motor fuel or special fuel lost as specified in § 10-47B-137 if all the conditions of that section are met.

Source: SL 1995, ch 71, § 123.



§ 10-47B-124 Tax refund to retail dealer on fuel sold to federal government or defense supply center.

10-47B-124. Tax refund to retail dealer on fuel sold to federal government or defense supply center. A retail dealer, holding any license issued by this chapter may apply for and obtain a refund of taxes paid to this state on motor fuel or special fuel, sold to the federal government or defense supply center for its consumption.

Source: SL 1995, ch 71, § 124.



§ 10-47B-125 Tax refund available to licensed exporter.

10-47B-125. Tax refund available to licensed exporter. A licensed exporter may apply for and obtain a refund for taxes paid to this state on motor fuel and undyed special fuel under the following conditions:

(1) Fuel which was loaded at a bulk plant in this state and exported to another state or country for which the exporter was specifically licensed and for which a bill of lading or diversion ticket was issued indicating a destination state other than South Dakota, and the fuel was reported to the export state;

(2) Fuel that is loaded at a terminal in this state for which a bill of lading was issued indicating South Dakota as the destination state, if the fuel or a portion thereof is diverted to another state and if a diversion ticket is issued indicating the export state as the destination state; and the exporter is specifically licensed to import fuel into that state;

(3) Fuel that is withdrawn from an out-of-state terminal, and purchased from a licensed out-of-state supplier, with a South Dakota destination, and is then diverted to another state; and

(4) Ethyl alcohol loaded at an ethanol producer's plant in this state for which a bill of lading was issued indicating South Dakota as the destination state, if the fuel or a portion thereof is diverted to another state and if a diversion ticket is issued indicating the export state as the destination state; and the exporter is specifically licensed to import fuel into that state.

The claimant shall submit a copy of the original bill of lading, and a copy of the diversion ticket.

Source: SL 1995, ch 71, § 125; SL 1999, ch 58, § 41; SL 2010, ch 66, § 23; SL 2013, ch 59, § 15.



§ 10-47B-126 Credit for taxes paid on fuel acquired by importer from out-of-state supplier.

10-47B-126. Credit for taxes paid on fuel acquired by importer from out-of-state supplier. A licensed importer may apply for and obtain a credit for taxes paid to this state on fuel which was acquired from a licensed out-of-state supplier for which the terminal operator issued a bill-of-lading indicating South Dakota as the destination state which was later diverted to a destination outside of this state. If the credit is not used by the person in the normal course of business within a two-month period a refund shall be paid to the person. The claimant shall submit a copy of the original bill-of-lading, a copy of the diversion ticket, and evidence that the fuel was reported to the other state.

Source: SL 1995, ch 71, § 126.



§ 10-47B-127 Repealed.

10-47B-127. Repealed by SL 2011, ch 61, § 10.



§ 10-47B-128 Circumstances allowing tax refund for undyed special fuel used as heating oil.

10-47B-128. Circumstances allowing tax refund for undyed special fuel used as heating oil. Any consumer may apply for and obtain a refund of fuel taxes imposed and paid to this state, for undyed special fuel purchased and used as heating oil if no dyed heating oil is available from the retail dealer. The claimant shall submit a sworn affidavit from the retail dealer testifying that the dealer had tried to obtain dyed heating oil from the dealer's regular sources but was unable to obtain the fuel because no dyed heating fuel was available.

Source: SL 1995, ch 71, § 128.



§ 10-47B-129 Tax credit for special fuel exported in supply tank of qualified motor vehicle engaged in interstate commerce.

10-47B-129. Tax credit for special fuel exported in supply tank of qualified motor vehicle engaged in interstate commerce. Any person who has exported special fuel in the engine fuel supply tank of a qualified motor vehicle engaged in interstate commerce upon which tax has been paid to this state shall be given a credit for the amount of fuel as calculated by the provisions of the interstate user license, an interstate compact, or reciprocal agreement under which the person is licensed or governed. The credit shall be paid to the jurisdictions in which the person has accrued a fuel tax liability under the provisions of an interstate compact or reciprocal agreement. If no liability exists, the credit shall be refunded to the person.

Source: SL 1995, ch 71, § 129.



§ 10-47B-130 Credit for taxes mistakenly paid--Refund.

10-47B-130. Credit for taxes mistakenly paid--Refund. Any person who holds a license in accordance with the provisions of this chapter, may apply for and obtain a credit of fuel tax paid to this state, if the person mistakenly paid tax to this state that was not due. If the credit is not used by the person in the normal course of business within a two-month period a refund shall be paid to the person. The claimant shall amend any report filed on which the mistake occurred and submit a sworn affidavit of the person explaining the facts involved in the mistake before a credit is granted.

Source: SL 1995, ch 71, § 130.



§ 10-47B-131 Tax refund to dealer for undyed special fuel delivered to certain motor carrier refrigeration units.

10-47B-131. Tax refund to dealer for undyed special fuel delivered to certain motor carrier refrigeration units. A retail dealer, holding any license issued by this chapter may apply for and obtain a refund of taxes paid to this state on undyed special fuel, delivered into a motor carrier refrigeration unit which is not attached to engine fuel supply tank of the vehicle. The claim shall indicate the sales tax due on the sales transactions. The claim shall be supported by sales invoices which have "reefer" noted on them and state the amount of sales tax due on the sale.

Source: SL 1995, ch 71, § 131; SL 1996, ch 90, § 33.



§ 10-47B-131.1 Refund of taxes on undyed special fuel used in process where dyed special fuel cannot be used.

10-47B-131.1. Refund of taxes on undyed special fuel used in process where dyed special fuel cannot be used. A consumer of undyed special fuel may apply for a refund of fuel taxes imposed and paid to this state, for undyed special fuel in a manufacturing process for which dyed special fuel cannot be used. Adequate records shall be maintained to support such claims.

Source: SL 1996, ch 90, § 35.



§ 10-47B-131.2 Refund of taxes on motor fuel or undyed special fuel preempted by federal or constitutional law.

10-47B-131.2. Refund of taxes on motor fuel or undyed special fuel preempted by federal or constitutional law. A consumer of motor fuel or undyed special fuel may apply for and obtain a refund of fuel taxes imposed and paid to this state, if a state or federal court of final appeals finds that taxation of the purchase or use of the fuel is preempted by federal law or unconstitutional. If applicable, the claim shall be supported by fuel purchase invoices, odometer readings, log books and calculated on an average mile per gallon basis.

Source: SL 1996, ch 90, § 36.



§ 10-47B-131.3 Refund of taxes on undyed special fuel purchased during shortage of dyed special fuel.

10-47B-131.3. Refund of taxes on undyed special fuel purchased during shortage of dyed special fuel. Any person who holds a license in accordance with the provision of this chapter may apply for a credit or refund of fuel taxes imposed and paid to this state for undyed special fuel purchased and used in a nontaxable manner if it has been determined by the secretary that a shortage of dyed special fuel existed at the time of the sale. The claimant shall submit a sworn affidavit from the retail dealer testifying that the dealer tried to obtain dyed special fuel from the dealer's supplier but was unable to obtain the fuel because of a lack of dyed special fuel available at the time.

Source: SL 2008, ch 56, § 1.



§ 10-47B-132 Refund for taxes paid when undyed diesel fuel accidentally mixed with dyed diesel fuel--Conditions for refund.

10-47B-132. Refund for taxes paid when undyed diesel fuel accidentally mixed with dyed diesel fuel--Conditions for refund. Any person may apply for and obtain a refund of taxes paid by the person to this state when undyed diesel is accidentally mixed with dyed diesel fuel if the following conditions are met:

(1) The amount of undyed diesel fuel accidentally mixed with dyed diesel fuel equals five hundred gallons or more;

(2) The claimant notifies the department of the accidental mixing within five days of the incident;

(3) The department can determine with reasonable certainty the amount of dyed and undyed diesel fuel involved in the accidental mixing; and

(4) The mixed fuel is dyed by the department to the specifications set forth in this chapter if deemed necessary by the secretary.

No interest may be paid to a claimant applying for a refund under this section.

Source: SL 1995, ch 71, § 131A; SL 1996, ch 90, § 34.



§ 10-47B-133 Tax refund to supplier if purchaser fails to pay for product and taxes--Application--Limitations.

10-47B-133. Tax refund to supplier if purchaser fails to pay for product and taxes--Application--Limitations. Any licensed supplier or out-of-state supplier may apply for and obtain a refund for taxes paid to this state on any gallons of motor fuel or undyed special fuel withdrawn from a terminal at the rack and sold to a party who fails to pay the supplier or out-of-state supplier for the product and the taxes owed to this state. Application for this refund shall be made within sixty days of the occurrence of the delinquency. Upon application, all unpaid taxes of the delinquent party become due and owing. The application for refund may include all taxes credited to the delinquent party since the occurrence of the delinquency. To qualify for a refund, a supplier or out-of-state supplier shall supply the department sufficient evidence and testimony to enforce any tax collection action by the department. Upon application of this refund, the department may make an assessment and take collection action against the purchaser of the fuel in accordance with the provisions of chapter 10-59. The supplier or out-of-state supplier is only eligible for a refund for the taxes not paid by a customer once every three years. The supplier or out-of-state supplier is responsible for the tax on all sales that take place after the application for refund is made and are not eligible for further refunds. Upon application for a refund under this provision, a delinquent purchaser is no longer entitled to delay the payment of tax to a supplier or out-of-state supplier as set forth in § 10-47B-32 for a period of three years. The department shall notify all licensed suppliers, out-of-state suppliers, and marketers that the party has been delinquent in the payment of tax and is not entitled to the delayed payment of tax as set forth in § 10-47B-32 for a three-year period and that no further refunds will be paid for sales made to the party during the next three-year period. Once notified of a delinquent purchaser, no supplier, out-of-state supplier, or marketer may make a refund for tax under this section arising from a sale to the party during the three-year period.

Source: SL 1995, ch 71, § 131B; SL 1996, ch 90, § 37; SL 1999, ch 58, § 42.



§ 10-47B-134 Refund for taxes paid on fuel sold to customer whose accounts are worthless--Sufficient evidence and testimony.

10-47B-134. Refund for taxes paid on fuel sold to customer whose accounts are worthless--Sufficient evidence and testimony. Any wholesale distributor or retail dealer licensed as a marketer in this state may apply for and obtain a refund for taxes paid to this state on any gallons of motor fuel, undyed special fuel, or liquid petroleum gas sold to customers whose accounts are found to be worthless. Accounts may not be deemed to be worthless unless they have been claimed as uncollectible and deducted as an expense on the licensee's federal income tax return. Upon application of this refund, the department shall have cause and authority to make an assessment and take collection action against the purchaser of the fuel in accordance with the provisions of chapter 10-59. A refund claimant shall only be eligible for a refund for the taxes not paid by a customer once every three years. The department shall notify all licensed suppliers, out-of-state suppliers, and marketers that the party has been delinquent in the payment of tax and that no further refunds will be paid for sales made to the party during the next three-year period. To qualify for a refund a marketer shall supply the department sufficient evidence and testimony to enforce any tax collection action by the department.

Source: SL 1995, ch 71, § 131C.



§ 10-47B-135 No tax refund for certain uses of fuel.

10-47B-135. No tax refund for certain uses of fuel. No refund of motor fuel or special fuel taxes paid may be made for any of the following uses of fuel:

(1) Fuel used in motor vehicles operated on the public highways of this state;

(2) Fuel used for propulsion on the highway in any vehicles, machinery, or equipment for any highway construction or maintenance work which is paid for, wholly or in part, by public moneys;

(3) Fuel used in aircraft or watercraft;

(4) Undyed special fuel used in off-road machinery or equipment;

(5) Fuel used from the engine fuel supply tank by a motor vehicle while idling. Fuel used by a motor vehicle while idling shall be included in the total amount of fuel consumed when calculating average miles per gallon; or

(6) Fuel used in any motor vehicle, recreation vehicle, or farm equipment used for nonhighway agricultural purposes or, unless otherwise provided by this chapter, used in any motor vehicle or equipment for nonhighway commercial uses.
Source: SL 1995, ch 71, § 132; SL 2011, ch 61, § 5.



§ 10-47B-136 Repealed.

10-47B-136. Repealed by SL 2009, ch 55, § 28.



§ 10-47B-136.1 Tax report credit for special fuel blended with biodiesel to create biodiesel blend.

10-47B-136.1. Tax report credit for special fuel blended with biodiesel to create biodiesel blend. A tax report credit for special fuel blended with biodiesel to create biodiesel blend shall be allowed to the licensed blender who performs the blending activity. The tax report credit shall be granted on a per gallon basis in the amount that the rate for special fuel exceeds the rate for biodiesel blend. The credit shall be used to off-set any tax liability resulting from the blending of previously untaxed biodiesel.

This credit is extended only for special fuel which is blended with biodiesel and for no other fuel product. The further blending of additional fuel products with a motor fuel, special fuel, or biodiesel blend as defined under this chapter shall cause this credit to be cancelled and the blended product shall be taxed at the rate of tax for motor fuel and special fuel provided for in § 10-47B-4.

Source: SL 2009, ch 55, § 29.



§ 10-47B-137 Lost fuel--Requirements for tax refund.

10-47B-137. Lost fuel--Requirements for tax refund. Any person engaged in the sale of motor fuel or special fuel and licensed in accordance with the provisions of this chapter, who has lost motor fuel or undyed special fuel, upon which fuel excise tax has been paid to this state, by leakage or theft, or a single incident of loss or destruction caused by fire, flood, tornado, wind storm, or explosion exceeding one hundred gallons, on which the fuel tax imposed by this chapter, has been paid shall be refunded the amount of tax on the lost gallons upon compliance with the following requirements:

(1) The claimant shall notify the secretary of the loss, by registered or certified mail, within ten days after the loss is discovered;

(2) Copies of police reports in cases of theft and insurance reports shall accompany all claims;

(3) Claims for refunds shall be filed with the secretary within thirty days after the loss is discovered, or the claim is thereafter barred;

(4) No claims for a refund for a loss by leakage or theft of less than five hundred gallons may be considered or allowed. Such loss is presumed to be shrinkage; and

(5) The books and records of the claimant shall be available for inspection by the department.

If a claim for refund under this section is allowed and approved by the secretary, the state auditor shall issue a warrant for the amount allowed, upon the presentation of a claim bearing the approval of the secretary.

Source: SL 1995, ch 71, § 134; SL 2013, ch 59, § 16.



§ 10-47B-138 to 10-47B-142. Repealed.

10-47B-138 to 10-47B-142. Repealed by SL 2011, ch 61, §§ 11 to 15.



§ 10-47B-143 Rejection of fraudulent claim.

10-47B-143. Rejection of fraudulent claim. If upon investigation it is determined that any claim has been fraudulently presented or supported as to any item therein, either by invoices fraudulently made or altered or that any statement in the claim is willfully false in any particular, then the claim may be rejected in its entirety.

Source: SL 1995, ch 71, § 140.



§ 10-47B-144 Interest on refund claim not refunded within required time period.

10-47B-144. Interest on refund claim not refunded within required time period. Interest at the rate provided for under § 10-59-6 shall be paid on any refund claim amount authorized by §§ 10-47B-119.2 to 10-47B-131, inclusive, which has not been refunded to the claimant within sixty days of acceptance by the department during the months of January, February, or March. Claims received during any other month shall be paid within forty-five days, otherwise interest shall be paid to the claimant. No interest may be paid for refunds made to interstate fuel tax agreement licensees or licensed interstate users.

Source: SL 1995, ch 71, § 141; SL 2011, ch 61, § 6.



§ 10-47B-145 Rejection of tax refund claim--Assessment of tax against refund claimant.

10-47B-145. Rejection of tax refund claim--Assessment of tax against refund claimant. The secretary may reject any claims for tax refunds which do not conform to the criteria set forth under this chapter or reject any claim which cannot be supported by the claimant's records. The secretary may also assess tax against a refund claimant if it is determined that a refund claim was improperly paid from the claim.

Source: SL 1995, ch 71, § 142; SL 1999, ch 58, § 43.



§ 10-47B-146 Cooperation of state agencies--Information exchange with federal government and agencies of other states.

10-47B-146. Cooperation of state agencies--Information exchange with federal government and agencies of other states. Any department and division of state government having functions connected with the control, licensing, registry, or regulation of motor vehicles or their operations shall cooperate with the department in obtaining information and data necessary to administer this chapter. In addition, the secretary may exchange information with the federal government and the enforcement, revenue, and licensing agencies of other state governments.

Source: SL 1995, ch 71, § 143.



§ 10-47B-147 Interstate agreements or compacts authorized--Access to instruments.

10-47B-147. Interstate agreements or compacts authorized--Access to instruments. The secretary may enter into interstate agreements or compacts with authorized representatives of other jurisdictions to provide for the collection, auditing, and distribution of fuel taxes collected for such jurisdictions under the provisions of a signed interstate agreement or compact. In administering any interstate agreement on behalf of this state, the secretary may adopt the policies, principles, and guidelines contained within such interstate agreement. Copies of the interstate agreement or compact, procedures manual, and guidelines shall be filed within fifteen days after execution or the effective date of the instrument, whichever is the later at the Department of Revenue and made available upon request. The administrator shall provide access to the instrument to any agency administering or enforcing laws relating to vehicles.

Source: SL 1995, ch 71, § 144; SL 2003, ch 48, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-47B-148 Collection and distribution of tax, fee, penalty assessment, and interest assessment.

10-47B-148. Collection and distribution of tax, fee, penalty assessment, and interest assessment. Any tax, fee, penalty assessment, and interest assessment collected under this chapter are to be deposited with the state treasurer who shall credit the amount received to the motor fuel tax fund. However, taxes collected under this chapter on behalf of other jurisdictions under the provisions of an interstate agreement are to be distributed under the provisions of that agreement.

Source: SL 1995, ch 71, § 145.



§ 10-47B-149 Monthly adjustment to motor fuel tax fund balance.

10-47B-149. Monthly adjustment to motor fuel tax fund balance. At the beginning of each month, the secretary shall make adjustments to the motor fuel tax fund balance in the following manner:

(1) Each July transfer an amount to the snowmobile trails' fund equal to the product of multiplying the number of licensed snowmobiles as of July first, times one hundred twenty-five gallons, times the rate of tax provided for motor fuel under this chapter;

(2) Each July transfer from the amount of motor fuel tax collected from the motor fuel used for nonhighway purposes to the value added agriculture subfund created in § 38-6-13 one hundred thirty-five thousand dollars;

(3) Each July transfer from the amount of motor fuel tax collected from the motor fuel used for nonhighway purposes to the Department of Agriculture seventy-five thousand dollars to be used for a grant to the Northern Crops Institute;

(4) Transfer to the motor fuel tax administration account two percent of the deposits made to the motor fuel tax fund during the preceding month to cover the expenses incurred in administering all motor fuel and special fuel tax laws of this state. On or about August first of each year, the preceding year's remaining motor fuel tax administration account balance, less an amount to provide cash flow within the account, shall be transferred to the state highway fund. The remaining balance is to be calculated by subtracting from the total of monthly deposits, the amount of corresponding expenses. The expense of administering the chapters relating to motor and special fuel taxation shall be paid out of appropriations made by the Legislature;

(5) Each July transfer from the amount of motor fuel tax collected from the motor fuel used for nonhighway purposes to the coordinated natural resources conservation fund five hundred thousand dollars;

(6) Each July transfer to the parks and recreation fund an amount equal to the product of multiplying the number of licensed motorized boats as of the previous December thirty-first, times one hundred forty gallons, times the rate of tax provided for motor fuels under this chapter;

(7) Each July distribute to counties and townships as provided in § 10-47B-149.1 seven hundred thousand dollars;

(8) Transfer to the member jurisdictions taxes collected under the provisions of the international fuel tax agreement; and

(9) Transfer the remaining cash balance to the state highway fund.
Source: SL 1995, ch 71, § 146; SL 2000, ch 62, § 1; SL 2007, ch 227, § 5; SL 2011, ch 61, § 2; SL 2013, ch 192, § 10.



§ 10-47B-149.1 Distribution to counties and townships.

10-47B-149.1. Distribution to counties and townships. The amount to be distributed to counties and townships pursuant to § 10-47B-149 shall be distributed among the counties, pro rata, twenty-five percent according to truck registrations, twenty-five percent according to population, and fifty percent according to total road mileage. Each county shall distribute sixty percent of the amount received pursuant to this section to the county road and bridge fund and forty percent to the special highway fund to be distributed pursuant to the provisions of subdivision 32-11-4.1(2) and § 32-11-6.

Source: SL 2011, ch 61, § 3.



§ 10-47B-149.2 Amount of motor fuel taxes collected annually on motor fuel for nonhighway agricultural uses.

10-47B-149.2. Amount of motor fuel taxes collected annually on motor fuel for nonhighway agricultural uses. The Legislature finds, based on historical data, that one million four hundred ten thousand dollars represents the amount of motor fuel taxes collected annually on motor fuel for nonhighway agricultural uses. The Legislature further finds that these funds should be utilized in a manner which benefits agriculture and the citizens of the state.

Source: SL 2011, ch 61, § 7.



§ 10-47B-150 Taxes used in airplanes and aircraft transferred to state aeronautics fund.

10-47B-150. Taxes used in airplanes and aircraft transferred to state aeronautics fund. The secretary shall ascertain the number of gallons of motor fuel and special fuel purchased, imported, received, or distributed each month in South Dakota for use in airplanes and aircraft and shall transfer the taxes collected thereon to the state aeronautics fund.

Source: SL 1995, ch 71, § 147.



§ 10-47B-151 Funds from motor fuel tax used to improve boating facilities.

10-47B-151. Funds from motor fuel tax used to improve boating facilities. The Legislature hereby finds that of all the motor fuel sold in this state on which the tax provided in this chapter, is imposed and collected and is not refunded, an amount equal to one hundred forty gallons per registered motorized boat is used to propel motorboats on the inland and surrounding waterways of this state. The Legislature hereby declares that it is the policy of this state to use the funds derived from the sale of motor fuel for such propulsion of motorboats to improve boating facilities throughout the state.

Source: SL 1995, ch 71, § 148; SL 2000, ch 62, § 2.



§ 10-47B-152 Use of funds transferred to parks and recreation fund.

10-47B-152. Use of funds transferred to parks and recreation fund. The secretary shall transfer to the parks and recreation fund an amount as provided by subdivision 10-47B-149(5) for the following purposes: the treatment of water; the control of pollution; and the acquisition, construction, and maintenance of facilities, including landings, harbors, dams, and channels for motorboats, in and adjacent to the waterways lying within the boundaries of this state. The Department of Game, Fish and Parks may cooperate with and use these funds on a matching basis with the United States or any agency thereof, with any other department of state government, with any unit of local government or with a private organization in this state for the purposes prescribed in this section.

Source: SL 1995, ch 71, § 149.



§ 10-47B-153 Improving boating facilities declared to be public purpose.

10-47B-153. Improving boating facilities declared to be public purpose. The purposes stated in § 10-47B-151, even if done in conjunction or cooperation with a private developer are declared to be public purposes. Any private developer shall be selected by the managing governmental entity through a formal request for proposal purposes.

Source: SL 1995, ch 71, § 150.



§ 10-47B-154 Repealed.

10-47B-154. Repealed by SL 2011, ch 61, § 16.



§ 10-47B-155 License revocation hearing--Written notice of revocation.

10-47B-155. License revocation hearing--Written notice of revocation. If any person licensed pursuant to this chapter fails to file a report or remit the tax payment when due, the secretary may immediately schedule a license revocation hearing. Upon revocation of the license the person shall cease any business activity authorized by the license. Written notice of the secretary's action shall be given to the licensee and to all other license holders of record on the date of notification.

Source: SL 1995, ch 71, § 152.



§ 10-47B-156 Sworn statement in lieu of verification of report before a notary public.

10-47B-156. Sworn statement in lieu of verification of report before a notary public. Any law of this state which requires a sworn or verified report or return to be made to the secretary by any person licensed pursuant to this chapter, is satisfied if the person required to make the report or the person's authorized officer or agent, in lieu of verification before a notary public, shall sign a statement printed or written thereon in the following form: "I declare and affirm under the penalties of perjury that this report has been examined by me, and to the best of my knowledge and belief is in all things true and correct."

Source: SL 1995, ch 71, § 153.



§ 10-47B-157 Record keeping required of licensee.

10-47B-157. Record keeping required of licensee. Each person issued a license pursuant to this chapter shall keep and preserve for the current and the three preceding calendar years an accurate record of all sales receipts, disbursement records, sales/purchase invoices, bills-of-lading, diversion tickets, partial load tickets, alcohol denaturing records, monthly inventory, and weekly pump meter readings and other pertinent records and papers considered necessary for the enforcement of this chapter by the secretary, including all ledgers and checking accounts.

Source: SL 1995, ch 71, § 154.



§ 10-47B-158 Additional records to be kept by liquid petroleum gas user or consumer refund claimant.

10-47B-158. Additional records to be kept by liquid petroleum gas user or consumer refund claimant. In addition to the requirement set forth in § 10-47B-157, a liquid petroleum gas user or a consumer refund claimant shall keep individual vehicle and machinery consumption records, motor vehicle odometer readings, machinery hour readings, monthly consumption and odometer summaries, and individual vehicle and machinery off-road log books.

Source: SL 1995, ch 71, § 155; SL 1996, ch 90, § 38.



§ 10-47B-159 Fuel transactions to be supported by sales/purchase invoice--Copies--Required information.

10-47B-159. Fuel transactions to be supported by sales/purchase invoice--Copies--Required information. Each fuel transaction in this state or between an out-of-state supplier and importer shall be supported by a sales/purchase invoice. A copy of the invoice shall be maintained in the records of both the seller and the purchaser. The invoices shall be serially numbered and shall contain the following information:

(1) The seller's name and address;

(2) The seller's supplier's license number issued by the department if the fuel was sold at the pipeline or the seller's marketer's number if not sold at a pipeline;

(3) The purchaser's name and address;

(4) The date of sale and delivery of the fuel;

(5) The number of gallons of fuel sold and delivered to the purchaser, the type of fuel and if diesel whether it is dyed or not;

(6) The price charged per gallon of fuel;

(7) If charged, the amount of fuel or sales tax. Fuel tax shall either be listed separately or as a statement by the marketer that the price per gallon required under subdivision (6) of this section includes the South Dakota fuel tax; and

(8) The total amount of the sales invoice.
Source: SL 1995, ch 71, § 156; SL 1996, ch 90, § 39; SL 1999, ch 58, § 44; SL 2013, ch 59, § 17.



§ 10-47B-160 Examination of licensee by secretary--Reason for examination.

10-47B-160. Examination of licensee by secretary--Reason for examination. The secretary may examine the records, books, papers, fuel, and any other equipment of a person licensed pursuant to the provisions of this chapter or refund claimant pertaining to fuel received, sold, or used to verify the truth and accuracy of any statement, claim, or report; or to ascertain whether the tax imposed by this chapter has been paid; or to determine the financial responsibility of the licensee for the payment of the taxes imposed by this chapter.

Source: SL 1995, ch 71, § 157.



§ 10-47B-161 In-office review of refund claimant's or licensee's, records--Full field audit not precluded.

10-47B-161. In-office review of refund claimant's or licensee's, records--Full field audit not precluded. The department may order an in-office review of a refund claimant or licensee's records in lieu of a full field audit. If an in-office review is ordered, the department shall provide all pertinent forms to the refund claimant or licensee with instructions for completion and return to the department. An in-office review does not preclude the ordering of a full field audit of the fuel user's records if discrepancies are found during the in-office review. The results of a field audit take precedence over any actions which result from the in-office review during the period being audited.

Source: SL 1995, ch 71, § 158.



§ 10-47B-162 Production incentive payments to ethanol producers for ethyl alcohol and to qualified biobutanol producers for biobutanol--Eligibility--Proration.

10-47B-162. Production incentive payments to ethanol producers for ethyl alcohol and to qualified biobutanol producers for biobutanol--Eligibility--Proration. A production incentive payment of twenty cents per gallon is available to ethanol producers for ethyl alcohol which is fully distilled and produced in South Dakota and to qualified biobutanol producers for biobutanol fully produced in South Dakota. The ethyl alcohol shall be ninety-nine percent pure and shall be distilled from cereal grains. Annual production incentive payments for any facility may not exceed one million dollars. An ethanol production facility is eligible for a production incentive payment under this section only if the facility has produced qualifying ethyl alcohol on or before December 31, 2006. No facility may receive any production incentive payments in an amount greater than nine million six hundred eighty-two thousand dollars. The cumulative annual production incentive payments made under this section may not exceed four million dollars for fiscal year 2003, five million dollars for fiscal year 2004, six million dollars for fiscal year 2005, seven million dollars for fiscal year 2006, seven million dollars for fiscal year 2007, seven million dollars for fiscal year 2008, seven million dollars for fiscal year 2009, seven million dollars for fiscal year 2010, seven million dollars for fiscal year 2011, four million dollars for fiscal year 2012, four million dollars for fiscal year 2013, four million five hundred thousand dollars for fiscal year 2014, four million five hundred thousand dollars for fiscal year 2015, four million five hundred thousand dollars for fiscal year 2016, and seven million dollars per fiscal year thereafter. Payments from the ethanol fuel fund shall be prorated equally to all of the facilities each month based on claims submitted for that month and the amount of funds available for that month. No facility may receive payment for more than four hundred sixteen thousand six hundred sixty-seven gallons per month. If excess funds are available in the fund in any given month, payment may be made to facilities for previous months when funds were not sufficient to pay the claims from the previous months. All moneys available in the ethanol fuel fund at the end of the fiscal year shall be prorated equally to the facilities based upon all unpaid claims received through the end of that fiscal year.

Source: SL 1995, ch 71, § 159; SL 1996, ch 47, § 18; SL 1998, ch 72, § 1; SL 2002, ch 66, § 1; SL 2002, ch 170, § 2; SL 2003, ch 70, § 1; SL 2011, ch 62, § 1; SL 2012, ch 71, § 3; SL 2013, ch 61, § 1.



§ 10-47B-163 Application for ethanol production incentive payment.

10-47B-163. Application for ethanol production incentive payment. Any ethanol producer who intends to file for an ethanol production incentive payment shall first apply to the secretary on prescribed forms and obtain an ethanol producer license issued by the department. Any person licensed pursuant to this chapter shall obtain a license, maintain records, submit claims, and conduct taxable fuel transactions in accordance with the provisions of this chapter.

Source: SL 1995, ch 71, § 160.



§ 10-47B-164 Appropriation of money in ethanol fuel fund--Transfers of funds.

10-47B-164. Appropriation of money in ethanol fuel fund--Transfers of funds. Any money in the ethanol fuel fund is continuously appropriated for purposes of providing ethanol production payments to qualified ethanol producers for purposes of making deposits into the ethanol infrastructure incentive fund, and for purposes of making deposits into the revolving economic development and initiative fund. The department may receive and approve ethanol production incentive payment claims and authorize the issuance of payment warrants to licensed ethanol producer claimants based on claims presented by the licensees. At the end of each fiscal year, any unobligated cash in excess of one hundred thousand dollars in the ethanol fuel fund shall be transferred to the state highway fund.

There shall be a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2012 of one million dollars, a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2013 of one million dollars, a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2014 of five hundred thousand dollars, a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2015 of five hundred thousand dollars, and a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2016 of five hundred thousand dollars.

There shall be a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2012 of two million dollars, a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2013 of two million dollars, a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2014 of two million dollars, a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2015 of two million dollars, and a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2016 of two million dollars.

The transfers from the ethanol fuel fund to the ethanol infrastructure incentive fund and the revolving economic development and initiative fund in each fiscal year shall be made before any production incentive payment is made pursuant to § 10-47B-162 in the fiscal year.

No production incentive payment may be made pursuant to § 10-47B-162 unless the ethanol fuel fund has a balance of at least nine hundred fifty thousand dollars.

Source: SL 1995, ch 71, § 161; SL 2002, ch 170, § 3; SL 2011, ch 62, § 4.



§ 10-47B-164.1 Ethanol infrastructure incentive fund established.

10-47B-164.1. Ethanol infrastructure incentive fund established. There is hereby established the ethanol infrastructure incentive fund to receive funds transferred from the ethanol fuel fund pursuant to § 10-47B-164. Any money in the ethanol infrastructure incentive fund is continuously appropriated for the following purposes:

(1) To award incentive grants to motor fuel retail dealers as defined in § 10-47B-3 for the purpose of entering into contracts for the purchase or installation, or for the purchase and installation, of ethanol blender pumps and associated piping and storage systems and related equipment to be used at facilities operated by the motor fuel retail dealers for the sale of motor fuel to the public;

(2) To award incentive grants to motor fuel retail dealers as defined in § 10-47B-3 for the purpose of entering into contracts for the purchase, or the purchase, of pumps and pump equipment authorized to dispense gasoline containing up to and including eighty-five percent ethanol;

(3) To award incentive grants to encourage the purchase of flex fuel vehicles;

(4) To encourage the increased use of ethanol in South Dakota; and

(5) To otherwise encourage the installation of infrastructure related to sale and distribution of ethanol.

The Governor's Office of Economic Development shall establish, by rules promulgated pursuant to chapter 1-26, such regulations and procedures as are necessary to implement this section. For the purposes of this section, the term, ethanol blender pump, refers to a mechanism provided by the retail dealer for the dispensing at retail as defined in § 10-47B-3 of ethanol blend so that the end user may choose a particular grade of ethanol to gasoline to be dispensed. The Governor's Office of Economic Development may use up to five percent of any amount appropriated to the ethanol infrastructure incentive fund for administration of the fund or any incentive programs established by this section.

Source: SL 2011, ch 62, § 2.



§ 10-47B-164.2 Promulgation of rules concerning the ethanol infrastructure incentive fund.

10-47B-164.2. Promulgation of rules concerning the ethanol infrastructure incentive fund. The Governor's Office of Economic Development may promulgate rules pursuant to chapter 1-26 concerning the ethanol infrastructure incentive fund as follows:

(1) The submission of grant applications for the ethanol infrastructure incentive fund;

(2) Eligibility criteria for grants from the ethanol infrastructure incentive fund;

(3) Application procedures for grants from the ethanol infrastructure incentive fund;

(4) Criteria for determining which applicants will receive grants from the ethanol infrastructure incentive fund; and

(5) Follow-up reporting to the Governor's Office of Economic Development by grant recipients.
Source: SL 2011, ch 62, § 3.



§ 10-47B-165 Information required on ethanol production payment claim form.

10-47B-165. Information required on ethanol production payment claim form. The ethanol production payment claim form shall contain the following elements for each eligible ethanol production facility:

(1) The licensee's name and license number and the ethanol production period for which payment is being claimed;

(2) An inventory summary which identifies any unblended, but qualified, ethanol on hand at the beginning of the claim period, plus any ethanol refined during the claim period, less any ethanol sold during the period which results in the inventory on hand at the end of the claim period;

(3) Information specifying the amount of ethanol sold and blended during the claim period;

(4) A production payment calculation section which identifies the amount of production payment being claimed on qualified ethanol for the claim period; and

(5) The claimant's signature on a certification statement which affirms that the ethanol was produced from cereal grain at a facility located in this state and that the information contained on the claim form is accurate and complete.
Source: SL 1995, ch 71, § 162; SL 1998, ch 72, § 2.



§ 10-47B-166 Denaturing of ethyl alcohol required for production incentive payment--Exception.

10-47B-166. Denaturing of ethyl alcohol required for production incentive payment--Exception. Ethyl alcohol shall be denatured before it qualifies for the ethanol production incentive payment. A producer may denature the alcohol by adding gasoline or natural gasoline to it in amounts equal to at least two gallons of gasoline or natural gasoline for each ninety-eight gallons of alcohol. The alcohol may also be denatured by any other method common in the industry if the secretary is notified in writing of the method of denaturing before the denaturing occurs. If the ethyl alcohol is to be shipped outside of the United States of America, the ethyl alcohol does not need to meet the provisions of this section to qualify for the ethanol production incentive payment.

Source: SL 1995, ch 71, § 163; SL 1998, ch 73, § 1; SL 2010, ch 66, § 24; SL 2013, ch 61, § 2.



§ 10-47B-167 Exemption from fuel tax for certain sales of liquefied petroleum gas--Conditions.

10-47B-167. Exemption from fuel tax for certain sales of liquefied petroleum gas--Conditions. A licensed liquid petroleum gas vendor may sell liquefied petroleum gas exempt from the fuel tax imposed by this chapter, to a licensed liquid petroleum gas user or to a purchaser who owns a motor vehicle propelled by liquefied petroleum gas if the vendor delivers the gas into a bulk storage tank which has no liquid transfer line which could be used to deliver fuel into the fuel supply tank of a motor vehicle. The vendor shall certify that the vendor has inspected the bulk storage tank and that no liquid transfer line existed on the tank at the time of inspection. A purchaser shall obtain a propane user license before receiving liquefied petroleum gas into a bulk storage tank which has a liquid transfer line which could be used to deliver fuel into the fuel supply tank of a motor vehicle.

Source: SL 1995, ch 71, § 164; SL 1999, ch 58, § 45.



§ 10-47B-168 Monthly report by liquid petroleum gas and natural gas vendors required.

10-47B-168. Monthly report by liquid petroleum gas and natural gas vendors required. For the purpose of determining the amount of liquid petroleum gas, compressed natural gas, and liquid natural gas tax due, each liquid petroleum gas, natural gas, and liquid natural gas vendor shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-170, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 165; SL 2013, ch 60, § 25; SL 2014, ch 64, § 11.



§ 10-47B-169 Time for filing liquid petroleum gas and natural gas vendor's report.

10-47B-169. Time for filing liquid petroleum gas and natural gas vendor's report. Any report required by § 10-47B-168 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twentieth day of the month following each monthly period.

Source: SL 1995, ch 71, § 166; SL 2011, ch 64, § 18; SL 2013, ch 60, § 26; SL 2017, ch 65, § 34.



§ 10-47B-170 Information required in report of liquid petroleum gas and natural gas vendors.

10-47B-170. Information required in report of liquid petroleum gas and natural gas vendors. The vendors shall report pursuant to § 10-47B-168:

(1) The number of gallons of liquid petroleum gas sold upon which fuel tax was charged;

(2) The number of gallons of liquid petroleum gas sold upon which sales tax was charged;

(3) The number of gallons of compressed natural gas sold upon which fuel tax was charged. Compressed natural gas sold for use in motor vehicles shall be metered separately from other sales; and

(4) The number of gallons of liquid natural gas sold upon which fuel tax was charged. Liquid natural gas sold for use in motor vehicles shall be metered separately from other sales.
Source: SL 1995, ch 71, § 167; SL 2014, ch 64, § 12.



§ 10-47B-170.1 Semiannual report required of liquid petroleum gas users.

10-47B-170.1. Semiannual report required of liquid petroleum gas users. For the purpose of determining the amount of liquid petroleum gas tax due, each liquid petroleum gas user shall file with the department a semiannual report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-171, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2013, ch 60, § 27.



§ 10-47B-170.2 Time for filing liquid petroleum gas user's report.

10-47B-170.2. Time for filing liquid petroleum gas user's report. Any report required by § 10-47B-170.1 shall be filed with respect to information for the preceding semiannual period by electronic means on or before the twentieth day of the month following each semiannual period.

Source: SL 2013, ch 60, § 28; SL 2017, ch 65, § 35.



§ 10-47B-171 Information in liquid petroleum gas user's report.

10-47B-171. Information in liquid petroleum gas user's report. The liquid petroleum gas users shall report pursuant to § 10-47B-170.1 the number of gallons used in motor vehicles.

Source: SL 1995, ch 71, § 168; SL 2013, ch 60, § 29.



§ 10-47B-172 Advanced arrangements for paying taxes on special fuels.

10-47B-172. Advanced arrangements for paying taxes on special fuels. The purpose of this section and §§ 10-47B-173 to 10-47B-180, inclusive, is to provide an additional method of collecting special fuel taxes from interstate operators of qualified motor vehicles commensurate with their operations on South Dakota highways. No person may bring into this state in the fuel supply tanks of a licensed qualified motor vehicle, or in any other container regardless of whether it is connected to the motor of the qualified vehicle, any special fuel to be used in the operation of the qualified vehicle in this state unless advance arrangements have been made for payment of this state's fuel tax on all fuel consumed. These advance arrangements may include the obtaining of either a permanent interstate fuel user license or a temporary single-trip fuel permit issued by the department or its authorized agent or authorization to operate under the provisions of an interstate compact or reciprocal agreement.

Source: SL 1995, ch 71, § 169.



§ 10-47B-173 Application for permanent fuel user license--Security--Fees.

10-47B-173. Application for permanent fuel user license--Security--Fees. Any person who desires to obtain a permanent interstate fuel user license shall apply for a license on a form prescribed by the department and may be required to post acceptable security in accordance with the provisions of this chapter. The secretary shall require suitable security of any license applicant who has been delinquent in filing tax reports with the department or paying fuel tax. This license allows the holder to bring special fuel into this state in a vehicle supply tank, and for that privilege, the licensee shall pay to this state the tax on fuel consumed on the highways of this state, all in accordance with the provisions for the licensure set forth under this chapter. There is a fee of ten dollars for the initial license and a fee of ten dollars for the subsequent renewal of the license for each year thereafter. There is a fee of one dollar and fifty cents per vehicle for each set of decals requested along with a fee of one dollar for mailing each set of decals. The fees collected shall be deposited into the motor fuel administration fund.

Source: SL 1995, ch 71, § 170; SL 2012, ch 72, § 1.



§ 10-47B-174 Permanent fuel user licensee to carry copy of license in vehicle--Quarterly report by user required.

10-47B-174. Permanent fuel user licensee to carry copy of license in vehicle--Quarterly report by user required. Each qualified special fuel powered vehicle which operates into or through this state in interstate operations shall carry evidence of compliance with this chapter. For any carrier who is permanently licensed, a copy or photocopy of the permanent license issued to the carrier shall be carried in each vehicle operated by the licensee within this state. The license copies shall bear the vehicle unit number assigned by the operator. No other alterations to the license or a copy thereof may be allowed.

Notwithstanding any provision of this chapter, a permanent interstate fuel user licensee shall file reports with the department and remit tax to the department on a quarterly basis. The reports and remittance shall be due on the last day of the month following each quarterly period. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report or remittance is due on the next succeeding day which is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 171; SL 2013, ch 60, § 30.



§ 10-47B-175 Temporary single-trip permit for unlicensed interstate fuel user--Cost of permit.

10-47B-175. Temporary single-trip permit for unlicensed interstate fuel user--Cost of permit. Any interstate fuel user, who is not the holder of a valid interstate fuel user license or operating under the authority of an interstate compact or reciprocal agreement shall, before entering this state, obtain a temporary single-trip permit from the department or any agents appointed by the secretary for issuance of these permits. Temporary single-trip permits shall cost twenty dollars each. The permit is for one trip into or through the state and automatically expires as soon as the vehicle leaves this state. This permit does not allow the holder to purchase fuel on a tax-unpaid basis from any source within this state. The permit fee is in lieu of any other fuel permit fees.

Source: SL 1995, ch 71, § 172.



§ 10-47B-176 Determining tax liability of interstate fuel user licensee--Overpayment refund.

10-47B-176. Determining tax liability of interstate fuel user licensee--Overpayment refund. The tax liability of an interstate fuel user licensee shall be determined based on average fuel consumption for all qualified vehicles operated by the licensee within this state. Average fuel consumption is equal to the total fleet vehicle miles traveled divided by total fleet gallons of fuel consumed to calculate an average mile per gallon (AMPG) for all vehicles operated. This AMPG is then divided into the total miles traveled within South Dakota by all vehicles to determine the total gallons of fuel attributable to South Dakota operations. The gallons thus calculated shall be multiplied times the special fuel per gallon tax rate currently in force at the time the return is completed to determine the total tax due from the licensee. This tax liability can be credited in the amount of any South Dakota special fuel tax paid at the time the fuel is purchased within this state. Over purchases of special fuel which result in a tax overpayment shall be refunded to the licensee in accordance with the provisions of § 10-47B-177.

Source: SL 1995, ch 71, § 173.



§ 10-47B-176.1 Repealed.

10-47B-176.1. Repealed by 1st SS 1997, ch 1, § 2.



§ 10-47B-177 Information required in interstate fuel user's report.

10-47B-177. Information required in interstate fuel user's report. The reports filed by interstate fuel users shall contain the following information for all qualified vehicles operating under the taxpayer's license:

(1) The total miles driven in all states;

(2) The total gallons of fuel consumed in all states;

(3) The total miles driven within South Dakota, recorded separately from the miles driven in other states; and

(4) The total gallons of fuel purchased in South Dakota on which the state's fuel tax was paid at the time of purchase.

Once the license holder's tax liability has been calculated in accordance with the provisions of § 10-47B-176, the amount of tax-paid fuel gallonage listed under subdivision (4) of this section shall be applied against the calculated fuel tax liability for South Dakota. The resultant gallonage determines either an additional tax liability or a tax credit on the license holder's quarterly tax return.

Source: SL 1995, ch 71, § 174.



§ 10-47B-178 Leased qualified vehicles used by interstate user--Copy of lease agreement in vehicle--Types of lease agreements--Records.

10-47B-178. Leased qualified vehicles used by interstate user--Copy of lease agreement in vehicle--Types of lease agreements--Records. If the qualified vehicles used by an interstate user are leased, the operator shall carry a copy of the lease agreement in the vehicle while operating in this state. The lease agreement shall clearly indicate the party responsible for the fuel user license and for the reporting and payment of fuel taxes. The following types of lease agreements shall be recognized by the department:

(1) Temporary leases, which are leases for less than thirty days or leases for more than thirty days without exclusive use of the leased vehicle; and

(2) Permanent leases, which are leases for more than thirty days with exclusive use of the leased vehicle.

The party responsible for the reporting and payment of fuel taxes shall maintain complete and accurate records of the operations conducted for purposes of tax return completion and audit examination.

Source: SL 1995, ch 71, § 175.



§ 10-47B-179 Calculating tax liability of interstate fuel user when user's records are inadequate.

10-47B-179. Calculating tax liability of interstate fuel user when user's records are inadequate. If an interstate fuel user does not keep records adequate to verify either miles traveled or fuel purchased, tax shall be calculated on fuel consumption using the average miles per gallon (AMPG) allowance. The AMPG allowance is four miles per gallon for all miles attributable to established travel within South Dakota. If no records exist to support miles driven during a tax reporting period, the period's mileage shall be calculated based on the average mileage driven during the four preceding reporting periods.

Source: SL 1995, ch 71, § 176.



§ 10-47B-180 Interstate fuel user required to keep operational records.

10-47B-180. Interstate fuel user required to keep operational records. Any person holding an interstate fuel user license issued by this state shall make and keep for the current calendar year plus the three prior calendar years, the operational records as may be reasonably required by the secretary. If in the normal conduct of business, the required records are maintained and kept at any office located outside of South Dakota, compliance with this section can be accomplished if the records are made available for audit purposes at a location within the State of South Dakota. If required operational records are not made available at a location within this state, the licensee is liable to this state for reimbursement of actual per diem travel expenses incurred in conducting the audit at the out-of-state site. Per diem expense reimbursement shall be assessed based on the prevailing out-of-state travel expense rates for the State of South Dakota.

Source: SL 1995, ch 71, § 177.



§ 10-47B-180.1 Records required of persons who store motor fuel or special fuel--Penalties.

10-47B-180.1. Records required of persons who store motor fuel or special fuel--Penalties. Any person in this state who stores motor fuel or special fuel for sale or use in this state shall maintain records to demonstrate that all taxes imposed by this state have been paid. If it is determined that all taxes due have not been paid or if adequate records are not maintained to show that all taxes due have been paid, the fuel is subject to an assessment by the department of up to twice the tax rate on all fuel involved.

Source: SL 1999, ch 58, § 50; SL 2013, ch 59, § 18.



§ 10-47B-181 Supplier or bulk plant operator penalized for authorizing sales for export to unlicensed person.

10-47B-181. Supplier or bulk plant operator penalized for authorizing sales for export to unlicensed person. A supplier or bulk plant operator who authorizes motor fuel or special fuel sales for export to a person who does not have an appropriate export license which allows the person to export to the destination state indicated on the bill-of-lading issued by the terminal operator shall be assessed up to twice the amount of the tax due.

Source: SL 1995, ch 71, § 178; SL 1996, ch 90, § 40.



§ 10-47B-182 Civil penalty for failure to issue required documents--Request for hearing.

10-47B-182. Civil penalty for failure to issue required documents--Request for hearing. Any person who fails to issue a document pursuant to the provisions of §§ 10-47B-43, 10-47B-45, 10-47B-49, and 10-47B-50 or who fails to provide all of the information set forth by §§ 10-47B-53 to 10-47B-55, inclusive, is subject to a civil penalty of one thousand dollars per document. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9.

Source: SL 1995, ch 71, § 179; SL 1999, ch 58, § 46.



§ 10-47B-183 Civil penalty against importer or transporter for importation or sale without valid documents--Request for hearing.

10-47B-183. Civil penalty against importer or transporter for importation or sale without valid documents--Request for hearing. Each importer or transporter who knowingly imports or delivers motor fuel or special fuel without a valid importer or transporter license or a bill of lading or diversion ticket showing South Dakota as the destination state is subject to a civil penalty of up to ten thousand dollars for each occurrence described in this section. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9.

Source: SL 1995, ch 71, § 180; SL 1996, ch 90, § 41; SL 1999, ch 58, § 47.



§ 10-47B-184 Repealed.

10-47B-184. Repealed by SL 2009, ch 55, § 30.



§ 10-47B-185 Civil penalty for operation of vehicle with certain dyed special fuels--Request for hearing--Criminal penalty for failure to pay civil assessment--Exempted vehicles.

10-47B-185. Civil penalty for operation of vehicle with certain dyed special fuels--Request for hearing--Criminal penalty for failure to pay civil assessment--Exempted vehicles. A person who operates or maintains a motor vehicle in this state with special fuel that contains dye as provided under § 10-47B-20 in the engine fuel supply tank is subject to a civil penalty of two hundred fifty dollars if the violation occurs in a motor vehicle which is not a qualified vehicle. If the violation occurs in a qualified vehicle, the person is subject to a civil penalty of five hundred dollars. The person is subject to a five hundred dollar civil penalty on all subsequent violations which occur in any motor vehicle other than a qualified vehicle and subject to a civil penalty of one thousand dollars on all subsequent violations which occur in any qualified vehicle. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9. Failure to pay the civil assessment within ninety days after the date of the assessment or ninety days after the civil assessment becomes final pursuant to an administrative appeal, is a Class 1 misdemeanor. Any motor vehicle owned by the state, a county, or municipal corporation for the construction, repair, and maintenance of the public highways on any public highway is not subject to this section. Any intercity bus as defined by 26 U.S.C. § 6427(b) is not subject to this section with regards to any dyed diesel fuel purchased in another state and imported in the engine fuel supply tank of the bus. Any fuel purchased in this state for use in an intercity bus shall be taxed and undyed. Any motor vehicle owned by the federal government is not subject to this section.

Source: SL 1995, ch 71, § 182; SL 1996, ch 90, § 44; SL 1999, ch 58, § 48; SL 2004, ch 98, § 1.



§ 10-47B-186 Penalty for inadequate records of bills-of-lading, diversion tickets, or drop load tickets.

10-47B-186. Penalty for inadequate records of bills-of-lading, diversion tickets, or drop load tickets. Any person who fails to provide, inspect, or maintain in the person's records bills-of-lading, diversion tickets, or drop load tickets as required by this chapter or fails to provide, inspect, or maintain bills-of-lading and diversion tickets that indicate South Dakota as the destination state may be subject to an assessment by the department of up to twice the tax rate on all fuel involved.

Source: SL 1995, ch 71, § 183.



§ 10-47B-187 Penalties for violations.

10-47B-187. Penalties for violations. Any person who:

(1) Makes any false or fraudulent return or report in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by this chapter or refuses to exhibit these records to the secretary or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return or report required by this chapter within sixty days from the date the return or report is due is guilty of a Class 1 misdemeanor;

(5) Engages in business as a licensee under this chapter without obtaining a fuel tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business as a licensee under this chapter after the licensee's fuel tax license has been revoked by the secretary is guilty of a Class 6 felony;

(7) Willfully violates any rule of the secretary for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor;

(8) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony;

(9) Engages in the business as a licensee under this chapter without obtaining a fuel tax license after having been notified in writing by the secretary that the person is subject to the provisions of the motor fuel tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business as a licensee files an application for a fuel tax license and meets all lawful prerequisites for obtaining the license within three days from receipt of written notice from the secretary;

(10) Makes false or deceptive statements in applying for a license issued pursuant to this chapter or files an application as a subterfuge for the real person in interest whose license has been canceled for cause by the secretary is guilty of a Class 6 felony;

(11) Ceases conducting business as a licensee as defined under this chapter and fails to surrender a license to the secretary as required after discontinuance is guilty of a Class 1 misdemeanor;

(12) Knowingly submits a fraudulently prepared or supported claim for the refund of motor or special fuel taxes is guilty of a Class 6 felony;

(13) Operates or maintains a motor vehicle in this state with special fuel that contains dye as provided in this chapter in the engine fuel supply tank, is guilty of a Class 2 misdemeanor. Any subsequent violation is a Class 1 misdemeanor. Any motor vehicle owned by the state, a county, or municipal corporation for the construction, repair, and maintenance of the public highways on any public highway and intercity buses as defined by 26 U.S.C. § 6427(b) is not subject to this subdivision. Any vehicle owned by the federal government is not subject to this subdivision;

(14) Signs any form prescribed by the department with knowledge that the form contains false or untrue information, in whole or in part, is guilty of a Class 6 felony;

(15) Fails to carry aboard a qualified motor vehicle, fuel use tax operating credentials required under this chapter or fails to exhibit such fuel use tax credentials if so required by a law enforcement officer is guilty of a Class 2 misdemeanor; or

(16) Operates a motor vehicle with a capacity of more than four thousand two hundred gallons that is engaged in the shipment of motor fuel and special fuel on the public highways of this state without a bill of lading containing the information required by this chapter is guilty of a Class 1 misdemeanor.
Source: SL 1995, ch 71, § 184; SL 1996, ch 90, § 45; SL 1999, ch 58, § 49; SL 2009, ch 55, §§ 31, 32; SL 2013, ch 59, § 19.



§ 10-47B-188 State officials authorized to withdraw fuel for testing.

10-47B-188. State officials authorized to withdraw fuel for testing. Authorized personnel of the department, the Internal Revenue Service, the Highway Patrol, and local law enforcement agencies may withdraw fuel from motor vehicles, machinery, equipment, and storage facilities in quantities sufficient to test for purposes of enforcing the provisions of this chapter.

Source: SL 1995, ch 71, § 185; SL 2003, ch 272, §§ 20, 121.



§ 10-47B-189 Refusal to allow inspection as misdemeanor.

10-47B-189. Refusal to allow inspection as misdemeanor. Any person who refuses to allow an inspection of equipment or fuel authorized by this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1996, ch 90, § 42.



§ 10-47B-190 Electronic filing of returns and reports and electronic transfer of funds required--Exception.

10-47B-190. Electronic filing of returns and reports and electronic transfer of funds required--Exception . Any entity who holds a license issued pursuant to this chapter or any entity subject to the provisions of this chapter shall file returns or reports by electronic means with the department and shall remit tax by electronic transfer to the department unless the secretary permits an entity to file returns or reports by nonelectronic means and permits an entity to remit tax by nonelectronic means. If the day the return or report is due falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return or report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed. All tax required to be remitted is due and payable by electronic transfer on or before the twenty-fifth day of the month following each period. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the remittance is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed.

If the secretary permits any entity to file returns or reports by nonelectronic means, permits any entity to remit tax by nonelectronic means, or both, any return, report, or remittance which is required to be filed is timely filed if mailed, postage prepaid, on or before the due date for the particular reporting period, and is received by the department. The return or report to be filed shall be on forms prescribed and furnished by the department. If the day the return, report, or remittance is due falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return, report, or remittance is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed. A United States Postal Service postmark is evidence of the date of mailing for the purpose of timely filing of returns, reports, or remittances.

Source: SL 2012, ch 73, § 1; SL 2013, ch 60, § 31; SL 2017, ch 65, § 36.



§ 10-47B-191 Fuel excise tax on motor vehicle fuel not otherwise specifically taxed by chapter--Reports--Remittance.

10-47B-191. Fuel excise tax on motor vehicle fuel not otherwise specifically taxed by chapter--Reports--Remittance. This section applies to any fuel that is not specifically taxed by this chapter that is used to propel a motor vehicle on the highways of this state. For the purposes of this section, fuel means any solid, liquid, or gas, or any combination thereof, that is consumed by the motor vehicle to propel the motor vehicle on the highways of this state that is not otherwise taxed by this chapter.

A fuel excise tax is imposed on all fuel as defined by this section. The fuel excise tax is imposed at the equivalent rate of $.22 per 116,090 BTU of energy of the fuel, which is the equivalent energy of a gallon of gasoline. The owner or operator of the motor vehicle shall remit the tax imposed by this section.

The owner or operator of the motor vehicle shall report to the department the type of fuel used to propel the motor vehicle, the amount of fuel used to propel the motor vehicle, the miles driven by the motor vehicle, and any other information that the secretary may require. The report shall be on a form provided by the department and shall be filed on a monthly basis by electronic means on an electronic reporting system furnished by the department. The report required by this section shall be filed with respect to information for the preceding monthly period by electronic means on or before the twentieth day of the month following each monthly period.

All tax required to be remitted by this section is due and payable by electronic transfer on or before the twenty-fifth day of the month following each period. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the remittance is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2014, ch 64, § 13; SL 2017, ch 65, § 37.






Chapter 48 - Special Fuel Tax [Repealed]

CHAPTER 10-48

SPECIAL FUEL TAX [REPEALED]

[Repealed by SL 1980, ch 105, § 2; SL 1981, ch 111, § 2; SL 1981, ch 331, § 9; SL 1982, ch 86,

§ 69; SL 1983, ch 100, §§ 26, 42, 45, 64-66, 69, 70; SL 1984, ch 97, §§ 3-5, 9-14; SL 1984, ch 98, §§ 1-3, 8-13; SL 1986, ch 107, § 1; SL 1986, ch 111, §§ 32, 33; SL 1987, ch 29, § 73; SL 1989, ch 117, § 75]



Chapter 49 - Interstate Fuel Use Tax [Repealed]

CHAPTER 10-49

INTERSTATE FUEL USE TAX [REPEALED]

[Repealed by SL 1986, ch 111, § 34; SL 1987, ch 110, § 10; SL 1989, ch 117, § 76]



Chapter 50 - Cigarette Tax

§ 10-50-1 Definition of terms.

10-50-1. Definition of terms. Terms used in this chapter mean:

(1) "Consumer," any individual who is not a retailer or a licensed distributor or wholesaler pursuant to § 10-50-9;

(2) "Dealer," or "retailer," any person other than a distributor or wholesaler, as defined herein, who is engaged in this state in the business of selling cigarettes or tobacco products at retail;

(3) "Distributor," any person engaged in this state in the business of producing or manufacturing cigarettes, or importing into the state cigarettes, at least seventy-five percent of which are purchased directly from the manufacturers thereof;

(4) "Licensed distributor," or "licensed wholesaler," a distributor or wholesaler licensed under the provisions of this chapter;

(5) "Person," any individual, firm, fiduciary, partnership, limited liability company, corporation, trust, or association, however formed;

(6) "Sale" or "sell," shall include or apply to gifts, exchanges, and barter;

(7) "Secretary," the secretary of revenue;

(8) "Tobacco products," cigars, snuff, chewing tobacco, and any other products made up or composed of tobacco in whole or in part, except cigarettes.
Source: SDC 1939, § 57.3901; SL 1951, ch 452, § 1; SL 1970, ch 78, § 1; SL 1973, ch 2, § 278; SL 1994, ch 351, § 27; SL 1995, ch 72, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 82, § 1; SL 2009, ch 58, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-2 Number of cigarettes in package.

10-50-2. Number of cigarettes in package. All cigarettes sold in this state shall be put up in packages containing twenty or twenty-five cigarettes each except for those cigarettes offered by manufacturers for gratis distribution as samples. Manufacturers, through their sales representatives or agents, may distribute, within the state, sample cigarettes in any package size or quantity.

Source: SL 1937, ch 243, § 5; SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1984, ch 101, § 1.



§ 10-50-3 Tax imposed on cigarettes held for sale--Rates of tax.

10-50-3. Tax imposed on cigarettes held for sale--Rates of tax. A tax is imposed, whether or not a sale occurs, at the following rates on all cigarettes held in this state for sale by any person:

Class A, on cigarettes weighing not more than three pounds per thousand, seventy-six and one-half mills on each cigarette.

Class B, on cigarettes weighing more than three pounds per thousand, seventy-six and one-half mills on each cigarette.

Source: SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1969, ch 271, § 1; SL 1979, ch 90, § 1; SL 1981, ch 114, § 1; SL 1985, ch 97; SL 1995, ch 72, § 1; SL 2003, ch 72, § 1; Initiated Measure 2, approved Nov. 7, 2006, eff. Jan. 1, 2007.



§ 10-50-4 Stamps affixed to evidence tax payment--Samples excepted.

10-50-4. Stamps affixed to evidence tax payment--Samples excepted. The payment of the tax imposed by § 10-50-3 shall be evidenced by the affixing of stamps to the packages containing the cigarettes as provided by this chapter. However, for cigarettes offered by manufacturers for gratis distribution as samples, the stamps are not required to be affixed to sample packages if the manufacturer of the cigarette reports and pays the tax directly to the state tax authority.

Source: SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1984, ch 101, § 2; SL 1995, ch 72, § 6; SL 2003, ch 272, § 82; SL 2007, ch 66, § 2.



§ 10-50-5 Denominations of stamps--Fractional parts of cent.

10-50-5. Denominations of stamps--Fractional parts of cent. No stamps evidencing payment of the tax prescribed in § 10-50-3 shall be in a denomination of less than one cent and whenever the tax at the rate therein prescribed shall be a specified amount plus a fractional part of one cent, the package or carton shall be stamped for the next full cent, provided, that whenever the tax at the rate therein prescribed shall amount to twelve cents the package or carton shall be stamped for the exact amount of twelve cents.

Source: SDC 1939, § 57.3905 as added by SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1969, ch 271, § 2.



§ 10-50-6 Stamped cigarettes not subject to further tax--Person in possession of unstamped cigarettes liable for tax and penalty.

10-50-6. Stamped cigarettes not subject to further tax--Person in possession of unstamped cigarettes liable for tax and penalty. Any cigarette on which a tax has been paid, the payment being evidenced by the affixing of the stamp, is not subject to a further tax under this chapter. However, any person, who possesses two thousand or more cigarettes that do not bear a tax stamp indicating that the South Dakota cigarette tax has been paid, shall pay the tax imposed pursuant to § 10-50-3 plus a penalty equal to ten percent of the total tax due.

Source: SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 2000, ch 64, § 1; SL 2007, ch 66, § 3.



§ 10-50-7 Transactions constitutionally exempt from taxation.

10-50-7. Transactions constitutionally exempt from taxation. Nothing contained in this chapter shall be construed to impose a tax on any transaction the taxation of which by this state is prohibited by the Constitution of the United States.

Source: SL 1937, ch 243, § 5; SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1.



§ 10-50-8 Impact of tax borne by consumer--Separate statement on invoice--Method of collection unaffected.

10-50-8. Impact of tax borne by consumer--Separate statement on invoice--Method of collection unaffected. The impact of the tax levied by this chapter is hereby declared to be on the vendee, user, consumer, or possessor of cigarettes or tobacco products in this state and when said tax is paid by any other person such payment shall be considered as an advance payment and shall thereafter be added to the price of the cigarettes or tobacco products and recovered from the ultimate consumer or user. In making a sale of cigarettes or tobacco products in this state a distributor may separately state and show upon the invoice covering such sale the amount of tax on the cigarettes or tobacco products sold. The provisions of this section shall in no way affect the method of collection of such tax on cigarettes as now provided by existing law.

Source: SDC 1939, § 57.3905 as added by SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1970, ch 78, § 2; SL 1995, ch 72, § 7.



§ 10-50-9 License required of distributors and wholesalers--Registration required of retailers--Separate license or registration for each outlet--Violation as petty offense.

10-50-9. License required of distributors and wholesalers--Registration required of retailers--Separate license or registration for each outlet--Violation as petty offense. Each person, except a retailer, engaging in the business of selling cigarettes or tobacco products in this state, including any distributor or wholesaler, shall secure a license therefore from the secretary of revenue. A separate application and license is required for each wholesale outlet if a person owns or controls more than one place of business dealing in cigarettes or tobacco products. Each person selling cigarettes or tobacco products at retail shall register with the Department of Revenue. A separate registration is required for each retail outlet operated within the state. No fee may be charged for this registration.

Any person, except a retailer, who sells, offers for sale, or possesses with intent to sell, any cigarettes or tobacco products, without a license or registration commits a petty offense.

Source: SDC 1939, §§ 57.3903, 57.9932; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 1982, ch 86, § 73; SL 1995, ch 72, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 64, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-10 Contents of application for license.

10-50-10. Contents of application for license. Such license shall be issued by the secretary of revenue on application, stating, on forms prescribed by the secretary, the name and address of the applicant, the address of the place of business at which it is proposed to engage in such business, the type of business, and such other information as the secretary may require for the proper administration of this chapter.

Source: SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-11 Fee for distributor or wholesaler license--Reduced fee for part of year.

10-50-11. Fee for distributor or wholesaler license--Reduced fee for part of year. Each application for a distributor or wholesaler license shall be accompanied by a fee of one hundred fifty dollars. If the applicant for a license has not entered upon the business of selling cigarettes or tobacco products until after the first day of January in any year, then the fee for a license during the remainder of the fiscal year is one-half the amount set forth in this section.

Source: SL 1937, ch 243, § 2; SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 1966, ch 157, § 14; SL 1970, ch 78, § 3; SL 1995, ch 72, § 9.



§ 10-50-12 Display of license--Duration--Return of license on revocation.

10-50-12. Display of license--Duration--Return of license on revocation. Each license so issued shall be prominently displayed on the premises covered by the license. Each license shall be valid until the first day of July subsequent to the date of issuance of such license unless sooner revoked by the secretary of revenue pursuant to the provisions of this chapter, in which case the holder of the license shall immediately return it to the secretary of revenue.

Source: SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-13 Transfer of license to different location or person--Contents of application for transfer.

10-50-13. Transfer of license to different location or person--Contents of application for transfer. Any license granted under this chapter may be transferred to a new location or to another person. If the transfer is to another person, the licensee shall show in writing, under oath, that the licensee has made a bulk sale of the business operated under the license. The transferee shall make an application exactly as if an original applicant, setting forth therein that the transferee is the bulk sale purchaser of the business operated under the license and requesting that the license be transferred to him or her. If the transfer is to a new location, the licensee shall make application showing all the relevant facts as to the new location. The application shall take the same course and be acted upon as if an original application.

Source: SDC 1939, § 57.3903 as added by SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 2007, ch 64, § 2.



§ 10-50-14 Annual renewal of license--Fee.

10-50-14. Annual renewal of license--Fee. The holder of each license may, annually, before the expiration date of the license then held by him, renew his license for a further period of one year, on application accompanied by a fee in the amount as prescribed in § 10-50-11.

Source: SL 1937, ch 243, § 3; SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415.



§ 10-50-15 Revocation of license or registration--Appeal.

10-50-15. Revocation of license or registration--Appeal. The secretary of revenue may revoke the license of any distributor or wholesaler or the registration of a dealer for failure to comply with any of the provisions of this chapter. Any person aggrieved by the revocation may apply to the secretary for a hearing as provided in § 10-50-46 and may further appeal to the court as provided in § 10-50-49.

Source: SDC 1939, § 57.3904; SL 1970, ch 78, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 64, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-16 Sale of cigarettes after license or registration revocation as petty offense--Forfeiture.

10-50-16. Sale of cigarettes after license or registration revocation as petty offense--Forfeiture. Any person who sells any cigarettes or tobacco products after such person's license or registration has been revoked commits a petty offense, and all cigarettes or tobacco products in such person's possession shall be seized and forfeited to the state pursuant to chapter 23A-37.

Source: SL 1937, ch 243, § 4; SDC 1939, § 57.9933; SL 1982, ch 86, § 74; SL 1995, ch 72, § 10; SL 2007, ch 64, § 8.



§ 10-50-17 Repealed.

10-50-17. Repealed by SL 1982, ch 28, § 51.



§ 10-50-18 Stamps secured and sold by secretary--Discount.

10-50-18. Stamps secured and sold by secretary--Discount. The secretary of revenue shall secure stamps, of the design and denomination as the secretary prescribes, suitable to be affixed to packages of cigarettes as evidence of the payment of the tax imposed by this chapter. The secretary shall sell the stamps to licensed distributors at a discount of one percent of their face value and to no other person.

Source: SDC 1939, § 57.3906; SL 1951, ch 452, § 4; SL 1963, ch 446, § 2; SL 1965, ch 293, § 2; SL 1969, ch 271, § 3; SL 1970, ch 78, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 1; SL 2010, ch 67, § 1; SL 2010, ch 67, § 2, eff. July 1, 2012; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-19 Payment for stamps after purchase--Bond or depository agreement required.

10-50-19. Payment for stamps after purchase--Bond or depository agreement required. The secretary of revenue may, in his discretion, permit a licensed distributor to pay for such stamps within thirty days after the date of purchase, provided a bond satisfactory to the secretary of revenue in an amount not less than the sale price of such stamps shall have been filed with the secretary conditioned upon payment for such stamps or upon a satisfactory depository agreement between the secretary of revenue and such licensed distributor, provided for a deposit of money or security in a depository to be named, such agreement conditioned upon payment for such stamps.

Source: SDC 1939, § 57.3906; SL 1951, ch 452, § 4; SL 1963, ch 446, § 2; SL 1965, ch 293, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-20 Resale of stamps prohibited--Redemption of unused and uncanceled stamps.

10-50-20. Resale of stamps prohibited--Redemption of unused and uncanceled stamps. No distributor shall sell or transfer any stamps issued under the provisions of this chapter. The secretary of revenue shall redeem any unused, uncanceled stamps presented by any licensed distributor at a price equal to ninety-five percent of their face value.

Source: SDC 1939, § 57.3907; SL 1970, ch 78, § 6; SL 1974, ch 103, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-20.1 Refund for stamped cigarettes destroyed by distributor.

10-50-20.1. Refund for stamped cigarettes destroyed by distributor. Whenever a distributor destroys cigarettes accidentally or intentionally because of staleness or other unfitness for sale which have been stamped as provided in this chapter, a credit or refund shall be given to the distributor at a price equal to ninety-five percent of the face value of the stamps upon proof of loss presented to the department within one year after the destruction of the stamped cigarettes if loss is established to the satisfaction of the Department of Revenue.

Source: SL 1974, ch 103, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-21 Use or possession of counterfeit stamp as felony--Reuse of stamp.

10-50-21. Use or possession of counterfeit stamp as felony--Reuse of stamp. Any person who forges a counterfeit of any stamp prescribed by the secretary of revenue under the provisions of this chapter, or who uses a counterfeited stamp, or who knowingly possesses a counterfeited stamp, or who uses more than once any stamp required by this chapter, for the purpose of evading the tax thereby imposed, is guilty of a Class 4 felony.

Source: SDC 1939, § 57.9935; SL 1982, ch 86, § 75; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-22 to 10-50-24.1. Repealed.

10-50-22 to 10-50-24.1. Repealed by SL 2007, ch 66, §§ 4 to 7.



§ 10-50-25 Authorization to nonresident to affix stamps--Sale of stamps.

10-50-25. Authorization to nonresident to affix stamps--Sale of stamps. If the secretary of revenue finds that the collection of the tax imposed by this chapter would be facilitated thereby, the secretary may authorize any person, resident or located outside this state, engaged in the business of selling and shipping cigarettes into this state and purchasing at least seventy-five percent of the cigarettes from the manufacturers thereof, and who is a resident of any state authorizing by law the licensing of nonresidents, including residents of this state, to distribute cigarettes therein, upon complying with the requirements of the secretary of revenue, to affix or cause to be affixed the stamps required by this chapter on behalf of the purchasers of the cigarettes, who would otherwise be taxable therefor. The secretary of revenue may sell the stamps to such person as hereinbefore provided.

Source: SDC 1939, § 57.3909; SL 1951, ch 452, § 6; SL 1957, ch 473; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-26 Bond or depository agreement required of authorized nonresident--Duration of bond or agreement.

10-50-26. Bond or depository agreement required of authorized nonresident--Duration of bond or agreement. The secretary of revenue shall require bond of such nonresident person, satisfactory to the secretary of revenue, in an amount not to exceed ten thousand dollars, which said bond shall be filed with the secretary of revenue conditioned upon the payment of the tax in compliance with such other requirements as the secretary of revenue may specify. Such bond shall be issued by a surety company licensed to do business in this state, and shall be in full force and effect for a period of one year and a day after the expiration of the bond, and until or unless a certificate be issued by the secretary of revenue to the effect that all taxes due to the state under this chapter have been paid. In the discretion of the secretary of revenue, a depository agreement may be accepted by the secretary of revenue in lieu of such surety bond, which said depository agreement shall be upon the same conditions as the bond above referred to, and shall be in full force and effect for one year and a day and until or unless a certificate be issued by the secretary of revenue to the effect that all taxes due to the state under this chapter have been paid.

Source: SDC 1939, § 57.3909; SL 1951, ch 452, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-27 Agreement by nonresident to permit examination of records.

10-50-27. Agreement by nonresident to permit examination of records. Such nonresident person shall agree to submit his books, accounts, and records to examination during reasonable business hours by the secretary of revenue or his duly authorized agent.

Source: SDC 1939, § 57.3909; SL 1951, ch 452, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-28 Appointment of attorney by authorized nonresident--Service of process on attorney--Notice to nonresident.

10-50-28. Appointment of attorney by authorized nonresident--Service of process on attorney--Notice to nonresident. Each such nonresident person, other than a foreign corporation which has complied with the provisions of the statutes of this state relative to foreign corporations, shall, in writing, appoint the secretary of state and his successors in office to be his attorney, such appointment to be made, acknowledged, and filed in the manner prescribed in the statutes relative to foreign corporations. Service upon said attorney shall be sufficient service upon any such nonresident person, whether a foreign corporation which has complied with the provisions of the statutes relating to foreign corporations or not, and may be made by leaving a true copy of the process with the secretary of state or at his office. When legal process against any such nonresident person shall be served upon the secretary of state he shall notify such nonresident person in the manner specified in the statutes relating to service of process upon foreign corporations licensed to do business in this state, and shall collect the fee as therein specified.

Source: SL 1937, ch 243, § 9; SDC 1939, § 57.3909; SL 1951, ch 452, § 6.



§ 10-50-29 Authorized nonresident as licensed distributor.

10-50-29. Authorized nonresident as licensed distributor. Any person complying with the provisions of §§ 10-50-25 to 10-50-28, inclusive, shall thereupon become a licensed distributor within the meaning of this chapter and shall be subject to all provisions of this chapter applicable to licensed distributors.

Source: SL 1937, ch 243, § 9; SDC 1939, § 57.3909; SL 1951, ch 452, § 6.



§ 10-50-30 Distributor to affix stamps.

10-50-30. Distributor to affix stamps. Each distributor shall affix or cause to be affixed, in the manner as the secretary of revenue may specify in rules promulgated pursuant to chapter 1-26, to each individual package of cigarettes, stamps of the proper denomination, as required by this chapter. The stamps shall be affixed by a distributor before the cigarettes are transferred out of the distributor's premises.

Source: SDC 1939, § 57.3910; SL 1949, ch 422, § 2; SL 1951, ch 452, § 7; SL 1987, ch 82, § 43; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 65, § 1.



§ 10-50-31 Dealer to return unstamped cigarettes.

10-50-31. Dealer to return unstamped cigarettes. Each dealer upon opening any shipping package containing any unstamped taxable articles for purposes of sale or delivery to consumers, shall immediately return the cigarettes to the distributor.

Source: SL 1937, ch 243, § 11; SDC 1939, § 57.3911; SL 2007, ch 66, § 10; SL 2014, ch 65, § 2.



§ 10-50-32 Sale of unstamped cigarettes as misdemeanor--Subsequent violation a felony.

10-50-32. Sale of unstamped cigarettes as misdemeanor--Subsequent violation a felony. No person, other than a licensed distributor, may sell, offer for sale, display for sale, or possess with intent to sell, advertise for sale, ship or cause to be shipped, or possess with intent to deliver to another person, any cigarettes, including cigarettes made by a roll-your-own machine as described in § 10-50-105, which do not bear stamps evidencing the payment of the tax imposed by this chapter.

A violation of this section is a Class 2 misdemeanor. Any subsequent violation is a Class 6 felony.

Source: SDC 1939, §§ 57.3912, 57.9934; SL 1951, ch 452, § 8; SL 1982, ch 86, § 76; SL 2003, ch 73, § 1; SL 2007, ch 64, § 4; SL 2007, ch 66, § 11; SL 2014, ch 65, § 3.



§ 10-50-33 Display or possession of unstamped cigarettes as evidence of intent to sell.

10-50-33. Display or possession of unstamped cigarettes as evidence of intent to sell. The display or possession, except in original unopened shipping package, container, or case, of cigarettes by any dealers unless fully stamped as required by this chapter shall constitute prima facie evidence of possession with intent to sell the same.

Source: SL 1937, ch 243, § 12; SDC 1939, § 57.3912; SL 1951, ch 452, § 8.



§ 10-50-34 Enforcement powers of department personnel--Arrest--Complaint--Seizure of counterfeit license or stamp.

10-50-34. Enforcement powers of department personnel--Arrest--Complaint--Seizure of counterfeit license or stamp. The secretary of revenue and inspectors of the Department of Revenue are charged with the duty of enforcing the provisions of this chapter, and are given the power of peace officers and authorized and empowered to arrest any violator of the provisions of this chapter, to enter complaint before any court of competent jurisdiction and to seize without formal warrant and use as evidence any forged, counterfeited, spurious, or altered license or stamp found in possession of any person in violation of this chapter.

Source: SDC 1939, § 57.3902; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-35 Unstamped cigarettes as contraband--Seizure without warrant.

10-50-35. Unstamped cigarettes as contraband--Seizure without warrant. Any cigarettes found at any place in this state without stamps affixed thereto as required by this chapter unless the cigarettes are in the possession of a licensed distributor or wholesaler in the original unopened shipping package or unless they are in a course of transit from without this state and consigned to a licensed distributor or a licensed wholesaler, are declared to be contraband goods and may be seized by the secretary, the secretary's agents, or employees, or by any law enforcement of this state if directed by the secretary to do so, without a warrant.

Source: SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 1970, ch 78, § 10; SL 2003, ch 272, § 82; SL 2007, ch 66, § 12.



§ 10-50-36 Forfeiture of contraband cigarettes--Sale by secretary--Proceeds of sale--Purchaser to pay tax.

10-50-36. Forfeiture of contraband cigarettes--Sale by secretary--Proceeds of sale--Purchaser to pay tax. Any cigarettes seized under the provisions of this chapter shall be confiscated and forfeited to the state, and the secretary shall sell such confiscated property to a licensed dealer or distributor to the best advantage to the state. The proceeds from such sale shall be forthwith remitted to the secretary of revenue as part of the income for the enforcement of this chapter. Such sale by the state shall not relieve the purchaser from paying the tax and stamping the articles so sold to him, as in this chapter otherwise provided.

Source: SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-37 Confiscation of unstamped cigarettes not required if no intentional evasion.

10-50-37. Confiscation of unstamped cigarettes not required if no intentional evasion. Nothing in § 10-50-35 or 10-50-36 shall be construed to require the secretary of revenue to confiscate unstamped cigarettes when he shall have reason to believe that the owner thereof is not willfully or intentionally evading the tax imposed by this chapter.

Source: SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-38 Act of agent as act of principal.

10-50-38. Act of agent as act of principal. For the purpose of this chapter, the act or omission of any officer, agent, or other person acting for or employed by any person, corporation, limited liability company, association, or partnership within the scope of that office, agency, or employment is deemed to be the act or omission of such person, corporation, limited liability company, association, or partnership as well as that person's own.

Source: SL 1937, ch 243, § 13; SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 1994, ch 351, § 28.



§ 10-50-39 Monthly reports by distributors--Contents and time of filing.

10-50-39. Monthly reports by distributors--Contents and time of filing. On or before the fifteenth day of each month each distributor shall render to the secretary of revenue a verified report of all sales and deliveries on forms prescribed by the secretary, showing the quantity of cigarettes sold or delivered in this state during the preceding calendar month, the amount of stamps purchased and used during such period of time and the amount of stamps on hand at the end of the reporting period and such other information as the secretary shall require.

Source: SDC 1939, § 57.3914 as added by SL 1955, ch 417; SL 1970, ch 78, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-40 Records preserved by distributors, wholesalers and dealers.

10-50-40. Records preserved by distributors, wholesalers and dealers. Each distributor, wholesaler, and dealer shall keep complete and accurate records of all cigarettes or tobacco products manufactured, produced, purchased, or sold. Such records shall be of such kind and such form as the secretary of revenue may prescribe and shall be safely preserved for three years in such manner as to ensure permanency and accessibility for inspection by the secretary.

Source: SDC 1939, § 57.3914; SL 1951, ch 452, § 10; SL 1955, ch 417; SL 1970, ch 78, § 12; SL 1995, ch 72, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-41 Examination of distributor's, wholesaler's, and dealer's records--Inspection of premises--Records to be kept by dealer.

10-50-41. Examination of distributor's, wholesaler's, and dealer's records--Inspection of premises--Records to be kept by dealer. The secretary of revenue may examine the books, papers, and records of any distributor, wholesaler, or dealer in this state, for the purpose of determining whether the tax imposed by this chapter has been fully paid, and may investigate and examine the stock of cigarettes or tobacco products in or upon any premises where the cigarettes or tobacco products are possessed, stored, or sold, for the purpose of determining whether the provisions of this chapter are being obeyed. The secretary may make the inspections and examinations at any time during ordinary business hours, and may inspect at the times the premises and all desks, safes, vaults, and other fixtures and furniture contained in or upon the premises for the purpose of ascertaining whether cigarettes or tobacco products are held or possessed in violation of this chapter. Each dealer shall keep documents establishing that the cigarettes and tobacco products in the dealer's inventory were purchased from a distributor or wholesaler licensed by the State of South Dakota. The documents shall be kept for at least three months. If the documents are not stored at the dealer's registered location, the documents shall be made available in physical or electronic form to the secretary within five business days of the receipt of the request from the secretary.

Source: SDC 1939, § 57.3914; SL 1951, ch 452, § 10; SL 1955, ch 417; SL 1970, ch 78, § 13; SL 1995, ch 72, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 64, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-42 Investigations and taking of testimony.

10-50-42. Investigations and taking of testimony. The secretary of revenue and any agent of the secretary duly authorized to conduct any inquiry, investigation, or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation.

Source: SDC 1939, § 57.3915; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-43 Subpoena of witnesses and evidence in department hearings.

10-50-43. Subpoena of witnesses and evidence in department hearings. At any hearing ordered by the secretary of revenue, the secretary or his agent is authorized to conduct such hearing and having authority by law to issue such process, may subpoena witnesses and require the production of books, papers, and documents pertinent to such inquiry.

Source: SDC 1939, § 57.3915; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-44 Witnesses not excused by self-incrimination--Evidence produced not used against witness.

10-50-44. Witnesses not excused by self-incrimination--Evidence produced not used against witness. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him.

Source: SL 1937, ch 243, § 16; SDC 1939, § 57.3915.



§ 10-50-45 Judicial enforcement of departmental process--Commitment to jail--Further proceedings by secretary.

10-50-45. Judicial enforcement of departmental process--Commitment to jail--Further proceedings by secretary. If any person shall disobey the process authorized by § 10-50-43 or having appeared in obedience thereto shall refuse to answer any pertinent question put to him by the secretary of revenue or his authorized agent or to produce any books and papers pursuant thereto, the secretary or such agent may apply to the circuit court for the county wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same shall not be in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers, and, upon his refusal so to do, shall commit him to jail until he shall testify, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the secretary may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

Source: SDC 1939, § 57.3915; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-46 Application for hearing by secretary--Notice of grant or denial of hearing.

10-50-46. Application for hearing by secretary--Notice of grant or denial of hearing. Any person aggrieved by any action under this chapter of the secretary of revenue or his authorized agent for which hearing is not elsewhere provided may apply to the secretary, in writing, within ten days after the notice of such action is delivered or mailed to him, for a hearing, setting forth the reasons why such hearing should be granted and the manner of relief sought. The secretary shall promptly consider each such application and may grant or deny the hearing requested. If the hearing be denied, the applicant shall be notified thereof forthwith; if it be granted, the secretary shall notify the applicant of the time and place fixed for such hearing.

Source: SDC 1939, § 57.3916; SL 1951, ch 452, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-47 Hearing ordered by secretary--Requiring appearance of witnesses and production of evidence.

10-50-47. Hearing ordered by secretary--Requiring appearance of witnesses and production of evidence. The secretary of revenue may, by notice in writing, at any time, order a hearing and require the taxpayer or any other individual whom the secretary believes to be in possession of information concerning any manufacture, importation, or sale of cigarettes or tobacco products which have escaped taxation to appear before the secretary with any specific books of account, papers, or other documents, for examination relative thereto.

Source: SDC 1939, § 57.3916; SL 1951, ch 452, § 11; SL 1995, ch 72, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-48 Secretary's order after hearing--Copy to applicant.

10-50-48. Secretary's order after hearing--Copy to applicant. After any such hearing, the secretary of revenue may make such order in the premises as may appear to him just and lawful and shall furnish a copy of such order to the applicant.

Source: SDC 1939, § 57.3916; SL 1951, ch 452, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-49 Appeal from secretary to circuit court--Notice of appeal.

10-50-49. Appeal from secretary to circuit court--Notice of appeal. Any person aggrieved because of any action or decision of the secretary of revenue under the provisions of this chapter may appeal therefrom to the circuit court for the county of the taxpayer's residence or place of business, which appeal shall be taken by a notice of appeal in writing, setting forth the grounds upon which the appeal is taken or the action or decision of the secretary of which the appellant is aggrieved.

Source: SDC 1939, § 57.3917; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-50 Service of notice of appeal--Notice and bond filed with clerk of courts--Time of hearing by court.

10-50-50. Service of notice of appeal--Notice and bond filed with clerk of courts--Time of hearing by court. Such appeal shall be perfected by the serving of a copy of the notice of appeal upon the secretary of revenue and filing the same with the clerk of courts of the county in which the appeal is taken, together with the filing with said clerk of courts of a bond to the State of South Dakota conditioned upon the prosecution of said appeal and the compliance with the orders and decrees of the court in the premises, and with such surety and in such amount as the court may require. Such notice of appeal shall be signed by the appellant or his attorney and shall be heard upon ten days' notice by either party or upon stipulation between the secretary and the appellant or his attorney.

Source: SDC 1939, § 57.3917; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-51 Relief granted by circuit court--Costs.

10-50-51. Relief granted by circuit court--Costs. The court may grant equitable relief and may order the treasurer to pay the amount of the relief, with interest at the rate of eighteen percent per year to the aggrieved taxpayer. If the appeal was taken without probable cause, the court may double or triple costs as the case may demand. On all appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs may be taxed against the state.

Source: SL 1937, ch 243, § 18; SDC 1939, § 57.3917; SL 1983, ch 28, § 34.



§ 10-50-52 Disposition of proceeds of tax.

10-50-52. Disposition of proceeds of tax. The first thirty million dollars in revenue collected annually pursuant to this chapter shall be deposited in the general fund. The next five million dollars in excess of thirty million dollars collected annually shall be deposited in the tobacco prevention and reduction trust fund and shall be used to implement the tobacco prevention and reduction program. All revenue collected pursuant to this chapter in excess of thirty-five million dollars shall be deposited in the general fund.

Source: SDC 1939, § 57.3918; SL 1959, ch 442, § 2; SL 1965, ch 293, § 3; SL 1969, ch 271, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; Initiated Measure 2, approved Nov. 7, 2006, eff. Jan. 1, 2007; SL 2007, ch 27, § 3; SL 2015, ch 39, § 6.



§ 10-50-53 to 10-50-57. Repealed.

10-50-53 to 10-50-57. Repealed by SL 1970, ch 78, § 14.



§ 10-50-58 Cigarette stamp purchasing fund established.

10-50-58. Cigarette stamp purchasing fund established. There is established in the state treasury a special revenue fund to be known as the cigarette stamp purchasing fund.

Source: SL 1994, ch 102, § 1.



§ 10-50-59 Recovery of cigarette stamp costs--Deposit of funds.

10-50-59. Recovery of cigarette stamp costs--Deposit of funds. In addition to the taxes and fees imposed by this chapter, the secretary of revenue may recover the cost of any stamps or other indicia that are required to be affixed to packages of cigarettes from those licensees affixing said stamps or indicia. The amount so recovered shall be deposited into the cigarette stamp purchasing fund and all money in the fund is continuously appropriated to the Department of Revenue to be used to purchase stamps or other indicia.

Source: SL 1994, ch 102, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-60 Promulgation of rules.

10-50-60. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Credit for damaged or unfit cigarette packages;

(2) Refund for unused stamps and other indicia;

(3) The definition of cigarette wholesaler;

(4) Licensing, including bonding and filing license applications;

(5) The filing of returns and payment of tax;

(6) Determining the application of the tax and exemptions;

(7) Taxpayer record-keeping requirements; and

(8) Determining auditing methods.
Source: SL 1995, ch 53, § 8; SL 1995, ch 72, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-61 Wholesale tax on tobacco products--Credit for tax paid.

10-50-61. Wholesale tax on tobacco products--Credit for tax paid. In addition to the tax imposed by § 10-50-3, there is imposed, whether or not a sale occurs, a tax upon all tobacco products in this state and upon any person engaged in business as a licensed distributor or licensed wholesaler thereof, at the rate of thirty-five percent of the wholesale purchase price of such tobacco products. Such tax shall be imposed at the time the distributor or wholesaler brings or causes to be brought into this state tobacco products for sale; makes, manufactures, or fabricates tobacco products in this state for sale in this state; or ships or transports tobacco products to dealers in this state to be sold by those dealers. For the purposes of this chapter, wholesale purchase price is the price for which a manufacturer sells tobacco products to a licensed distributor or licensed wholesaler exclusive of any discount or other reduction.

Any licensed distributor or licensed wholesaler who has paid tax pursuant to this section and subsequently sells the tobacco products to another licensed distributor or licensed wholesaler for resale, or sells the tobacco products outside of this state, shall receive a credit for the tax paid pursuant to this section on such tobacco products.

Source: SL 1995, ch 72, § 2; Initiated Measure 2 approved Nov. 7, 2006, eff. Jan. 1, 2007; SL 2014, ch 65, § 4.



§ 10-50-62 Dealers to buy only from licensed wholesalers and distributors who have paid taxes--Violation as misdemeanor.

10-50-62. Dealers to buy only from licensed wholesalers and distributors who have paid taxes--Violation as misdemeanor. Tobacco dealers may purchase tobacco products and cigarettes only from wholesalers and distributors licensed by the State of South Dakota who have paid all taxes as required by this chapter on the tobacco products or cigarettes sold to the dealer. A violation of this section is a Class 2 misdemeanor.

Source: SL 1995, ch 72, § 3; SL 2007, ch 64, § 6; SL 2014, ch 65, § 5.



§ 10-50-63 Deadline for reporting and remitting wholesale tobacco tax--Penalty--Credit or refund for destroyed unfit tobacco.

10-50-63. Deadline for reporting and remitting wholesale tobacco tax--Penalty--Credit or refund for destroyed unfit tobacco. On or before the fifteenth day of each calendar month, each person required to pay the tax imposed by § 10-50-61 shall report, on forms prescribed by the secretary, the amount and type of tobacco products manufactured or brought into this state during the month preceding the month in which the report is made, the source of those tobacco products, and the wholesale purchase price of those tobacco products. The person shall remit the tax due on those tobacco products with the filing of the form. Any person who fails to timely file the form and pay the tax in this section may be subject to penalty and interest as prescribed in § 10-59-6. Any person seeking to recover overpayment of the tax imposed in § 10-50-61, may do so in the manner prescribed in §§ 10-59-19, 10-59-20, 10-59-21, 10-59-22, 10-59-23, and 10-59-24. The secretary may secure the payment of any unpaid tax in the same manner as prescribed in chapter 10-59. If any taxpayer destroys tobacco products upon which the tax imposed by § 10-50-61 or 10-50-62 has been paid because of unfitness for sale, a credit or refund in the amount of the tax paid on those products shall be granted as prescribed in this section for the overpayment of tax.

Source: SL 1995, ch 72, § 4; SL 1996, ch 91.



§ 10-50-64 Voluntary regulation of use of tobacco products.

10-50-64. Voluntary regulation of use of tobacco products. The Legislature is the exclusive regulator of all matters relating to the use of tobacco products. Nothing prohibits a person or a public entity from voluntarily regulating the use of tobacco products on the person's or entity's property.

Source: SL 1995, ch 72, § 15.



§ 10-50-65 Certain activities regarding for-export-only tobacco products prohibited.

10-50-65. Certain activities regarding for-export-only tobacco products prohibited. No dealer, licensed distributor, licensed wholesaler, or any other person in this state may acquire, import, hold, own, possess, sell, or distribute or transport for sale or distribution:

(1) Any cigarettes or tobacco products intended for export or previously exported from the United States;

(2) Any cigarettes or tobacco products, the package of which bears any statement, label, stamp, sticker, or notice indicating that the manufacturer did not intend the cigarettes or tobacco products to be sold, distributed, or used in the United States, including labels stating, For Export Only, U.S. Tax-Exempt, For Use Outside U.S., or similar wording; or

(3) Any cigarettes or tobacco products that the person knows or has reason to know the manufacturer did not intend to be sold, distributed, or used in the United States.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 65, § 1.



§ 10-50-66 Seizure and destruction of contraband tobacco products.

10-50-66. Seizure and destruction of contraband tobacco products. Any cigarettes or tobacco products found at any place in this state that have been imported in violation of §§ 10-50-65 to 10-50-67, inclusive, are declared to be contraband goods and may be seized without a warrant by the secretary, agents or employees of the secretary, or any law enforcement officer of this state when directed to do so by the secretary. Notwithstanding the provisions of § 10-50-36, cigarettes or tobacco products imported in violation of §§ 10-50-65 to 10-50-67, inclusive, shall be destroyed by the secretary.

Source: SL 2000, ch 65, § 2.



§ 10-50-67 Relief for violation of § 10-50-65.

10-50-67. Relief for violation of § 10-50-65. In addition to any other remedy provided by law, any person may bring an action for appropriate injunctive or other equitable relief for a violation of § 10-50-65; actual damages, if any, from the distributor, wholesaler, or other violator sustained by reason of the violation; and, as determined by the court, interest on the damages from the date of the complaint, taxable costs, and reasonable attorney's fees. If the trier of fact finds that the violation is flagrant, it may increase recovery to an amount not in excess of three times the actual damages sustained by reason of the violation.

Source: SL 2000, ch 65, § 3.



§ 10-50-68 to 10-50-71. Repealed.

10-50-68 to 10-50-71. Repealed by SL 2003, ch 74, §§ 22 to 25.



§ 10-50-72 Definition of terms.

10-50-72. Definition of terms. Terms used in §§ 10-50-72 to 10-50-92, inclusive, mean:

(1) "Brand family," all styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including menthol, lights, kings, and 100s and any brand name (alone or in conjunction with any other word), trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical, similar to, or identifiable with a previously known brand of cigarettes;

(2) "Cigarette," the same meaning as in § 10-50B-4;

(3) "Master Settlement Agreement," the same meaning as in subdivision 10-50B-3(4);

(4) "Nonparticipating manufacturer," any tobacco product manufacturer that is not a participating manufacturer;

(5) "Participating manufacturer," the same meaning as that term is defined in section II(jj) of the Master Settlement Agreement as of January 1, 2003;

(6) "Qualified escrow fund," the same meaning as in subdivision 10-50B-3(5);

(7) "Tobacco product manufacturer," the same meaning as in § 10-50B-5; and

(8) "Units sold," the same meaning as in § 10-50B-6.
Source: SL 2003, ch 74, § 1.



§ 10-50-73 Manufacturer to certify participation or compliance--Form--Delivery--Contents.

10-50-73. Manufacturer to certify participation or compliance--Form--Delivery--Contents. Any tobacco product manufacturer whose cigarettes are sold in this state whether directly or through a distributor, wholesaler, retailer, or similar intermediary or intermediaries shall execute and deliver a certification that, as of the date certified, the tobacco product manufacturer is either a participating manufacturer or is in full compliance with chapter 10-50B. The certification shall be made on a form prescribed by the secretary and delivered to the secretary no later than the thirtieth day of April of each year. A participating manufacturer shall include in its certification a list of its brand families. A nonparticipating manufacturer shall include in its certification:

(1) A complete list of all of its brand families that separately lists brand families of cigarettes and the units sold for each brand family in the state during the preceding calendar year, indicating by an asterisk any brand family sold in the state during that year that is no longer being sold in the state as of the date of the certification, and identification by name and address of any other manufacturer of listed brand families in that year and the current calendar year, and all of its brand families that have been sold in the state at any time during the current calendar year;

(2) That the nonparticipating manufacturer is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required by § 10-50-83;

(3) That the nonparticipating manufacturer has established and continues to maintain a qualified escrow fund, and has executed a qualified escrow agreement governing the qualified escrow fund that has been reviewed and approved by the attorney general;

(4) That the nonparticipating manufacturer is in full compliance with chapter 10-50B, §§ 10-50-72 to 10-50-92, inclusive, and any rules promulgated pursuant thereto;

(5) The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund, the account number of the qualified escrow fund and sub-account number for the state, the amount the nonparticipating manufacturer placed in the fund for cigarettes sold in the state during the preceding calendar year, the date, and amount of each deposit, the amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the fund, or from any other qualified escrow fund into which it ever made escrow payments, and such evidence or verification as may be deemed necessary by the secretary to confirm the foregoing; and

(6) That the nonparticipating manufacturer consents to be sued in the circuit courts of the state for purposes of the secretary enforcing any provision of chapter 10-50B, §§ 10-50-72 to 10-50-92, inclusive, and any rules promulgated pursuant thereto. The consent to suit shall be demonstrated by the execution and submission of a consent to suit form prepared by the attorney general, with proof of authority to consent and execute the form.
Source: SL 2003, ch 74, § 2; SL 2005, ch 83, § 1.



§ 10-50-74 Certification update--Supplemental certification.

10-50-74. Certification update--Supplemental certification. A tobacco product manufacturer shall update the brand families list included in its certification thirty days prior to any addition to or modification of its brand families by executing and delivering to the secretary a supplemental certification.

Source: SL 2003, ch 74, § 3.



§ 10-50-75 Inclusion of brand families--Requirements--No limitation on rights of State.

10-50-75. Inclusion of brand families--Requirements--No limitation on rights of State. A tobacco product manufacturer may not include a brand family in its certification unless:

(1) In the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year in the volume and shares determined pursuant to the Master Settlement Agreement; and

(2) In the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be deemed its cigarettes for purposes of chapter 10-50B.

Nothing in this section limits or otherwise affects the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for the purposes of chapter 10-50B.

Source: SL 2003, ch 74, § 4.



§ 10-50-76 Maintenance of records--Exception.

10-50-76. Maintenance of records--Exception. Each tobacco product manufacturer shall maintain all invoices and documentation of sales and such other information relied upon for the certification for a period of six years, unless otherwise required by law to be maintained for a greater period of time.

Source: SL 2003, ch 74, § 5.



§ 10-50-77 Annual publication of directory on internet website--Date of publication--Development, contents and maintenance.

10-50-77. Annual publication of directory on internet website--Date of publication--Development, contents and maintenance. The secretary shall annually develop and publish on the Department of Revenue's internet website no later than May fifteenth of each year, a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of §§ 10-50-72 to 10-50-92, inclusive, and all brand families that are listed in the certifications except as provided in § 10-50-78. The secretary shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand families to keep the directory in conformity with the requirements of §§ 10-50-72 to 10-50-92, inclusive. The attorney general shall, if requested by the secretary, assist in the development and maintenance of the directory.

Source: SL 2003, ch 74, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-78 Exclusion from directory--Cure.

10-50-78. Exclusion from directory--Cure. The secretary may not include or retain in the directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification or whose certification the secretary determines is not in compliance with §§ 10-50-72 to 10-50-92, inclusive, unless the noncompliance has been cured to the satisfaction of the secretary. No nonparticipating manufacturer or brand family may be included or retained in the directory if the secretary concludes that:

(1) Any escrow payment required pursuant to chapter 10-50B for any period for any brand family, whether or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or

(2) Any outstanding final judgment, including interest thereon, for violations of chapter 10-50B has not been fully satisfied for the brand family or the manufacturer.
Source: SL 2003, ch 74, § 7.



§ 10-50-79 Hearing and appeal.

10-50-79. Hearing and appeal. Any tobacco product manufacturer excluded or removed from the directory may request a contested case hearing before the secretary. A request for hearing shall be made within sixty days of the manufacturer's exclusion or removal from the directory, and shall contain the evidence supporting the manufacturer's compliance with chapter 10-50B and §§ 10-50-72 to 10-50-92, inclusive. At the hearing, the secretary shall determine whether the tobacco product manufacturer is in compliance with chapter 10-50B and §§ 10-50-72 to 10-50-92, inclusive, and whether the manufacturer should be listed in the directory. Any decision of the secretary may be appealed to the circuit court as provided by chapter 1-26.

Source: SL 2003, ch 74, § 8.



§ 10-50-80 Distributors and wholesalers to submit information to secretary--Maintenance and availability of records--Monetary penalty--Deposit in general fund.

10-50-80. Distributors and wholesalers to submit information to secretary--Maintenance and availability of records--Monetary penalty--Deposit in general fund. No later than twenty days after the end of each calendar quarter, and more frequently if so directed by the secretary, each distributor and wholesaler shall submit information concerning each nonparticipating manufacturer as the secretary requires to facilitate compliance with §§ 10-50-72 to 10-50-92, inclusive, including, a list by brand family of the total number of cigarettes or, in the case of roll-your-own, the equivalent stick count, for which the distributor or wholesaler affixed cigarette tax stamps to a cigarette package, or otherwise paid the cigarette tax due during the previous calendar quarter. The distributor or wholesaler shall maintain and make available to the secretary all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the secretary for a period of six years. The secretary may, in addition to any other provision of law, impose and collect a monetary penalty in an amount not to exceed five hundred dollars per day, for the failure of a distributor or wholesaler to timely or accurately comply with this section. Any monetary penalty collected pursuant to this section shall be deposited in the state general fund.

Source: SL 2003, ch 74, § 9; SL 2005, ch 84, § 1; SL 2007, ch 66, § 13.



§ 10-50-81 Secretary may require additional information.

10-50-81. Secretary may require additional information. In addition to the information required to be submitted pursuant to §§ 10-50-72 to 10-50-92, inclusive, the secretary may require a distributor, wholesaler, or tobacco product manufacturer to submit information, including samples of the packaging or labeling of each brand family, as necessary to determine whether a tobacco product manufacturer, distributor, or wholesaler is in compliance with §§ 10-50-72 to 10-50-92, inclusive.

Source: SL 2003, ch 74, § 10.



§ 10-50-82 Inclusion in directory prerequisite to affixing tax stamp or distribution--Monetary penalty--Deposit in general fund.

10-50-82. Inclusion in directory prerequisite to affixing tax stamp or distribution--Monetary penalty--Deposit in general fund. No distributor or wholesaler or other person may:

(1) Affix a South Dakota cigarette tax stamp to a package or other container of cigarettes, or pay South Dakota cigarette tax on cigarettes of a tobacco product manufacturer or brand family not included in the directory; or

(2) Sell or distribute, or acquire, hold, own, possess, transport, import, or cause to be imported, cigarettes of a tobacco product manufacturer or brand family not included in the directory that the distributor, wholesaler, or other person knows or should know are intended for distribution or sale in this state.

The secretary may, in addition to any other provision of law, impose and collect a monetary penalty in an amount not to exceed the greater of five hundred percent of the retail value of the cigarettes or five thousand dollars for each violation of this section by a distributor or wholesaler. Any monetary penalty collected pursuant to this section shall be deposited in the state general fund.

Source: SL 2003, ch 74, § 11; SL 2005, ch 84, § 2; SL 2007, ch 66, § 14.



§ 10-50-83 Inclusion of unregistered nonresident or foreign manufacturers in directory--Service of process--Information to be provided to secretary.

10-50-83. Inclusion of unregistered nonresident or foreign manufacturers in directory--Service of process--Information to be provided to secretary. Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory, appoint and continually engage without interruption the services of an agent in the United States to act as agent for the service of process upon whom all process, and any action or proceeding against it concerning or arising out of the enforcement of §§ 10-50-72 to 10-50-92, inclusive, and chapter 10-50B, may be served in any manner authorized by law. Service under this section constitutes legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to, and to the satisfaction of, the secretary.

Source: SL 2003, ch 74, § 12.



§ 10-50-84 Notice to secretary of agent's authority--Termination or appointment of agent.

10-50-84. Notice to secretary of agent's authority--Termination or appointment of agent. A nonparticipating manufacturer shall provide notice to the secretary thirty calendar days prior to termination of the authority of an agent established by § 10-50-83 and shall further provide proof to the satisfaction of the secretary of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the secretary of the termination within five calendar days and shall include proof to the satisfaction of the secretary of the appointment of a new agent.

Source: SL 2003, ch 74, § 13.



§ 10-50-85 Service upon secretary of state in lieu of appointed or designated agent--Such service does not constitute compliance.

10-50-85. Service upon secretary of state in lieu of appointed or designated agent--Such service does not constitute compliance. Any nonparticipating manufacturer whose products are sold in this state without appointing or designating an agent as required by §§ 10-50-72 to 10-50-92, inclusive, shall be deemed to have appointed the secretary of state as its agent and may be proceeded against in courts of this state by service of process upon the secretary of state. However, the appointment of the secretary of state as its agent does not constitute compliance for the purpose of having a nonparticipating manufacturer or its brand families listed or retained in the directory.

Source: SL 2003, ch 74, § 14.



§ 10-50-86 Disclosure of information to attorney general--Inter-agency sharing of information.

10-50-86. Disclosure of information to attorney general--Inter-agency sharing of information. The secretary may disclose to the attorney general any information received under §§ 10-50-72 to 10-50-92, inclusive, and requested by the attorney general for purposes of determining compliance with and enforcing the provisions of §§ 10-50-72 to 10-50-92, inclusive, and chapter 10-50B. The secretary and attorney general shall share with each other the information received under §§ 10-50-72 to 10-50-92, inclusive, and may share such information with other federal, state, or local agencies only for purposes of enforcement of §§ 10-50-72 to 10-50-92, inclusive, chapter 10-50B, or corresponding laws of other states.

Source: SL 2003, ch 74, § 15.



§ 10-50-87 Financial information to be made available to attorney general.

10-50-87. Financial information to be made available to attorney general. The attorney general may require a nonparticipating manufacturer to provide proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with chapter 10-50B, of the amount of money in the fund being held in escrow, the dates of deposits, and a listing of the amounts of all withdrawals from the fund and the dates thereof.

Source: SL 2003, ch 74, § 16.



§ 10-50-88 Declaration of contraband--Seizure, forfeiture and destruction.

10-50-88. Declaration of contraband--Seizure, forfeiture and destruction. Any cigarettes that have been sold, offered for sale, or possessed for sale in violation of §§ 10-50-72 to 10-50-92, inclusive, are contraband goods and may be legally seized, without a warrant, by the secretary, the secretary's agents or employees, or by any law enforcement officer of this state if directed by the secretary to do so. Any cigarettes seized and forfeited under this section shall be destroyed.

Source: SL 2003, ch 74, § 17.



§ 10-50-89 Promulgation of rules--Certification, reporting and directory.

10-50-89. Promulgation of rules--Certification, reporting and directory. The secretary, for purposes of §§ 10-50-72 to 10-50-92, inclusive, may promulgate rules pursuant to chapter 1-26 concerning the procedures, forms, and contents for:

(1) The certification process for tobacco product manufacturers;

(2) The reporting requirements for distributors and wholesalers; and

(3) The directory of tobacco product manufacturers that have complied with the requirements of §§ 10-50-72 to 10-50-92, inclusive.
Source: SL 2003, ch 74, § 18.



§ 10-50-90 Attorney general may seek restraining order--Action for enforcement--Compensation for costs.

10-50-90. Attorney general may seek restraining order--Action for enforcement--Compensation for costs. The attorney general may seek an injunction to restrain a threatened or actual violation of §§ 10-50-72 to 10-50-92, inclusive. In any action brought by the state to enforce the provisions of §§ 10-50-72 to 10-50-92, inclusive, the court shall award the state the recovery of its expert witness fees, costs, and reasonable attorney fees.

Source: SL 2003, ch 74, § 19.



§ 10-50-91 Schedule of reports--Publication--Pre-publication sales, distribution, etc.

10-50-91. Schedule of reports--Publication--Pre-publication sales, distribution, etc. The first report required of a distributor or wholesaler under §§ 10-50-72 to 10-50-92, inclusive, is due July 15, 2003, the tobacco product manufacturer certifications required under §§ 10-50-72 to 10-50-92, inclusive, are due August 15, 2003, and the secretary shall have the directory published on the Department of Revenue's internet website required under §§ 10-50-72 to 10-50-92, inclusive, no later than September 30, 2003. Until the secretary publishes the directory pursuant to this section, the cigarettes of any participating manufacturer and of any nonparticipating manufacturer included on the directory published by the secretary under § 10-50-69 as it exists on June 30, 2003, may be sold, distributed, acquired, held, owned, possessed, transported, imported, or caused to be imported in this state.

Source: SL 2003, ch 74, § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-92 Conflict with other law.

10-50-92. Conflict with other law. If a court of competent jurisdiction finds that the provisions of §§ 10-50-72 to 10-50-92, inclusive, and of chapter 10-50B conflict and cannot be harmonized, then the provisions of chapter 10-50B shall control. If any provision of §§ 10-50-72 to 10-50-92, inclusive, causes chapter 10-50B to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of §§ 10-50-72 to 10-50-92, inclusive, is not valid.

Source: SL 2003, ch 74, § 21.



§ 10-50-93 to 10-50-98. Repealed.

10-50-93 to 10-50-98. Repealed by SL 2009, ch 58, §§ 2 to 7.



§ 10-50-99 Shipment or transportation of cigarettes and tobacco products to consumers by sellers or distributors prohibited.

10-50-99. Shipment or transportation of cigarettes and tobacco products to consumers by sellers or distributors prohibited. No person who is engaged in the business of selling or distributing cigarettes or tobacco products may ship or transport, or cause to be shipped or transported, cigarettes or tobacco products to any consumer in the state. This section applies regardless of whether the person engaged in the business of selling or distributing cigarettes or tobacco products is located within or without the state.

Source: SL 2009, ch 58, § 8.



§ 10-50-100 Injunction for actual or threatened violation.

10-50-100. Injunction for actual or threatened violation. The attorney general may seek an injunction to restrain a threatened or actual violation of § 10-50-99.

Source: SL 2009, ch 58, § 9.



§ 10-50-101 Civil action for violation--Civil penalty.

10-50-101. Civil action for violation--Civil penalty. The attorney general may bring a civil action in circuit court for any violation of § 10-50-99. In a civil action, in addition to injunctive or any other relief, the court may impose a civil penalty, for a first violation of § 10-50-99, in the amount of one thousand dollars or five times the retail value of the cigarettes or tobacco products involved, whichever is greater. A subsequent violation of § 10-50-99 is punishable by a civil penalty of five thousand dollars or five times the retail value of the cigarettes or tobacco products involved, whichever is greater.

Source: SL 2009, ch 58, § 10.



§ 10-50-102 Separate violations.

10-50-102. Separate violations. Each shipment, transport, or attempted shipment or transport, of cigarettes or tobacco products in violation of § 10-50-99 constitutes a separate violation.

Source: SL 2009, ch 58, § 11.



§ 10-50-103 Forfeiture of products, profits, and benefits.

10-50-103. Forfeiture of products, profits, and benefits. Any cigarettes or tobacco products shipped, transported, or attempted to be shipped or transported, in violation of § 10-50-99 shall be forfeited to the state and destroyed. In addition, any profit, gain, gross receipt, or other benefit from the violation of § 10-50-99 shall be disgorged and paid to the state treasurer for deposit in the state's general fund.

Source: SL 2009, ch 58, § 12.



§ 10-50-104 Other available penalties and remedies--Tax collected from person receiving products.

10-50-104. Other available penalties and remedies--Tax collected from person receiving products. Unless otherwise expressly provided, the penalties or remedies, or both, under §§ 10-50-100 to 10-50-103, inclusive, are in addition to any other penalties and remedies available under any other law of the state. Nothing in §§ 10-50-99 to 10-50-103, inclusive, prohibits the collection of tax against a person receiving cigarettes or tobacco products in violation of this chapter.

Source: SL 2009, ch 58, § 13.



§ 10-50-105 Provider of roll-your-own machine is cigarette manufacturer--Exception.

10-50-105. Provider of roll-your-own machine is cigarette manufacturer--Exception. Any person that maintains or provides a machine that enables any consumer to process tobacco or any product that is made or derived from tobacco into a roll or tube is deemed to be a manufacturer of cigarettes. This includes a person who owns or possesses an automated roll-your-own machine that is used to make cigarettes, but does not include a person who owns or possesses a roll-your-own machine and uses the machine in the person's residence solely to make cigarettes for his or her own personal use or for the personal use of other individuals who reside at the residence.

The product produced by a roll-your-own machine as described in this section is deemed to be a cigarette that was sold to a consumer for purposes of this chapter and chapter 10-50B. The product produced by the machine shall comply with the provisions of chapter 34-49 by July 1, 2014.

Source: SL 2012, ch 74, § 1; SL 2014, ch 65, § 6.



§ 10-50-106 Only products in directory to be used in roll-your-own machine.

10-50-106. Only products in directory to be used in roll-your-own machine. Only tobacco products that are included in the directory published pursuant to § 10-50-77 may be inserted into a roll-your-own machine as described in § 10-50-105.

Source: SL 2014, ch 65, § 7.



§ 10-50-107 Seizure and destruction of tobacco products not purchased from licensed distributor or wholesaler.

10-50-107. Seizure and destruction of tobacco products not purchased from licensed distributor or wholesaler. Any tobacco products found at any place in this state that were purchased from any person other than a licensed distributor or licensed wholesaler, and that have not had the proper tax paid pursuant to § 10-50-61, are declared to be contraband goods and may be seized by the secretary, the secretary's agents or employees, or by any law enforcement of this state if directed by the secretary to do so, without a warrant. Any tobacco products seized pursuant to this section shall be forfeited to the state and destroyed.

Source: SL 2014, ch 65, § 8.






Chapter 50A - Luxury Tax On Controlled Substances And Marijuana [Repealed]

CHAPTER 10-50A

LUXURY TAX ON CONTROLLED SUBSTANCES AND MARIJUANA [REPEALED]

[Repealed by SL 1987, ch 111, §§ 1 to 15]



Chapter 50B - Escrow Fund For Tobacco Litigation

§ 10-50B-1 Legislative findings.

10-50B-1. Legislative findings. The Legislature finds the following:

(1) Cigarette smoking presents serious public health concerns to the State of South Dakota and to the citizens of the state. The surgeon general of the United States has determined that smoking causes lung cancer, heart disease, and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking;

(2) Cigarette smoking also presents serious financial concerns for the state. Under certain health care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance;

(3) Under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking; and

(4) On November 23, 1998, major United States tobacco product manufacturers entered into a settlement agreement, entitled Master Settlement Agreement, with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described therein, to pay substantial sums to the state, tied in part to their volume of sales; to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.
Source: SL 1999, ch 60, § 1.



§ 10-50B-2 Legislative intent.

10-50B-2. Legislative intent. In enacting §§ 10-50B-1 to 10-50B-10, inclusive, it is the intention of the Legislature that:

(1) It is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the State of South Dakota to the extent that such manufacturers either determine to enter into a settlement with the state or are found culpable by the courts; and

(2) It would be contrary to this policy of the State of South Dakota if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.
Source: SL 1999, ch 60, § 2.



§ 10-50B-3 Definitions of terms.

10-50B-3. Definitions of terms. Terms used in §§ 10-50B-1 to 10-50B-10, inclusive, mean:

(1) "Adjusted for inflation," increased in accordance with the formula for inflation adjustment set forth in the Master Settlement Agreement;

(2) "Affiliate," a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms, owns, is owned, and ownership, mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term, person, means an individual, partnership, committee, association, corporation, or any other organization or group of persons;

(3) "Allocable share," allocable share as that term is defined in the Master Settlement Agreement;

(4) "Master Settlement Agreement," the settlement agreement, and related documents, entered into on November 23, 1998, by the State of South Dakota and major United States tobacco product manufacturers which is filed as part of the court record in State of South Dakota, et al. v. Philip Morris, Inc., et al., Civ. No. 98-65, Sixth Judicial Circuit, Hughes County;

(5) "Qualified escrow fund," an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars where such arrangement requires that the financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with § 10-50B-8;

(6) "Released claims," released claims as that term is defined in the Master Settlement Agreement;

(7) "Releasing parties," releasing parties as that term is defined in the Master Settlement Agreement.
Source: SL 1999, ch 60, § 3.



§ 10-50B-4 "Cigarette" defined.

10-50B-4. "Cigarette" defined. For the purposes of §§ 10-50B-1 to 10-50B-10, inclusive, the term, cigarette, means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(1) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(2) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette;

(3) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subdivision (1) of this definition.

The term, cigarette, includes, roll-your-own, meaning any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition, 0.09 ounces of roll-your-own tobacco constitutes one individual cigarette.

Source: SL 1999, ch 60, § 4.



§ 10-50B-5 "Tobacco product manufacturer" defined.

10-50B-5. "Tobacco product manufacturer" defined. For the purposes of §§ 10-50B-1 to 10-50B-10, inclusive, the term, tobacco product manufacturer, means an entity that, on or after July 1, 1999, directly, and not exclusively through any affiliate:

(1) Manufactures cigarettes anywhere which the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer. However, any entity that manufacturers cigarettes that it intends to be sold in the United States is not a tobacco product manufacturer under this subdivision if the cigarettes are sold in the United States exclusively through an importer that is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsections II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and if the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States;

(2) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) Becomes a successor of an entity described in subdivision (1) or (2).

The term does not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within subdivision (1), (2), or (3).

Source: SL 1999, ch 60, § 5.



§ 10-50B-6 Units sold defined.

10-50B-6. Units sold defined. For the purposes of §§ 10-50B-1 to 10-50B-10, inclusive, the term, units sold, means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the state on packs bearing the excise tax stamp of the state, or on roll-your-own tobacco. The secretary of revenue shall promulgate, pursuant to chapter 1-26, such rules as are necessary to obtain information from any licensee, licensed under the authority of the Department of Revenue, to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year. The Department of Revenue may provide information obtained pursuant to this section as is necessary for a tobacco product manufacturer to compute its escrow payment under § 10-50B-7.

Source: SL 1999, ch 60, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 15; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50B-7 Requirements for tobacco product manufacturers selling cigarettes in state--Quarterly installment deposits.

10-50B-7. Requirements for tobacco product manufacturers selling cigarettes in state--Quarterly installment deposits. Any tobacco product manufacturer selling cigarettes to consumers within the state, on or after July 1, 1999, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall do one of the following:

(1) Become a participating manufacturer, as that term is defined in section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement; or

(2) Place into a qualified escrow fund for the year in question the following amounts, as such amounts are adjusted for inflation:

(a) For 1999: $.0094241 per unit sold after the date of enactment of §§ 10-50B-1 to 10-50B-10, inclusive;

(b) For 2000: $.0104712 per unit sold;

(c) For each of 2001 and 2002: $.0136125 per unit sold;

(d) For each of 2003 through 2006: $.0167539 per unit sold;

(e) For each of 2007 and each year thereafter: $.0188482 per unit sold.

Beginning in 2010, the escrow fund deposits required by this section shall be made in quarterly installments. For purposes of this section, the calendar year shall be divided into the following quarters: January first to March thirty-first, inclusive; April first to June thirtieth, inclusive; July first to September thirtieth, inclusive; and October first to December thirty-first, inclusive. The deposit for the first two quarters of 2010 shall be made by August 31, 2010. The first quarterly deposit for each year thereafter shall be made by May thirty-first of each year. The second quarterly deposit shall be made by August thirty-first of each year. The third quarterly deposit shall be made by November thirtieth of each year. The fourth quarterly deposit shall be made by April fifteenth of the following year.

For each of the first three quarters, the quarterly deposit shall be based upon units sold in that quarter together with an estimated inflation adjustment provided by the attorney general. The fourth quarterly deposit shall be based upon units sold in that quarter. In addition, the fourth quarterly deposit shall include the inflation adjustment for all units sold during the entire year, as set forth in the Master Settlement Agreement, less any amounts previously paid as estimated inflation adjustments for that year.

The attorney general may require production of information sufficient to enable the attorney general to determine the adequacy of the amount of the quarterly installment deposit.

Source: SL 1999, ch 60, § 7; SL 2010, ch 68, § 1.



§ 10-50B-8 Tobacco product manufacturers to receive appreciation on funds--Funds released from escrow for specified purposes.

10-50B-8. Tobacco product manufacturers to receive appreciation on funds--Funds released from escrow for specified purposes. A tobacco product manufacturer that places funds into escrow pursuant to § 10-50B-7 shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(1) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subdivision in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement;

(2) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(I) of that agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(3) To the extent not released from escrow under subdivision (1) or (2) of this section, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.
Source: SL 1999, ch 60, § 8; SL 2004, ch 99, § 1; SL 2010, ch 68, § 5.



§ 10-50B-8.1 Repeal of subdivision 10-50B-8(2) upon finding of subdivision amendment unconstitutionality--Restoration of subdivision prior to amendment on finding repeal rendered section unconstitutional--Effect.

10-50B-8.1. Repeal of subdivision 10-50B-8(2) upon finding of subdivision amendment unconstitutionality--Restoration of subdivision prior to amendment on finding repeal rendered section unconstitutional--Effect. If any portion of the amendment to subdivision 10-50B-8(2) made by SL 2004, ch 99 is held by a court of competent jurisdiction to be unconstitutional, then subdivision 10-50B-8(2) shall be deemed to be repealed in its entirety. If that repeal of subdivision 10-50B-8(2) is thereafter held by a court of competent jurisdiction to render § 10-50B-8 unconstitutional, then SL 2004, ch 99 shall be deemed repealed, and subdivision 10-50B-8(2) restored as if no such amendment had been made. Neither any holding of unconstitutionality nor the repeal of subdivision 10-50B-8(2) affects, impairs, or invalidates any other portion of § 10-50B-8, or the application of such section to any other person or circumstance, and such remaining portions of § 10-50B-8 shall at all times continue in full force and effect.

Source: SL 2004, ch 99, § 2.



§ 10-50B-9 Certification of compliance by tobacco product manufacturer--Civil action for non-compliance--Penalties.

10-50B-9. Certification of compliance by tobacco product manufacturer--Civil action for non-compliance--Penalties. Each tobacco product manufacturer that elects to place funds into escrow shall quarterly certify its compliance with § 10-50B-7 to the attorney general. The attorney general may bring a civil action on behalf of the State of South Dakota against any tobacco product manufacturer that fails to place into escrow the funds required. Any tobacco product manufacturer that fails in any quarter to place into escrow the funds required by § 10-50B-7 shall:

(1) Within fifteen days place such funds into escrow as shall bring it into compliance with § 10-50B-7. The court, upon a finding of a violation of § 10-50B-7, may impose a civil penalty to be paid to the state general fund in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent of the original amount improperly withheld from escrow;

(2) In the case of a knowing violation, within fifteen days place such funds into escrow as shall bring it into compliance with § 10-50B-7. The court, upon a finding of a knowing violation of § 10-50B-7, may impose a civil penalty to be paid to the state general fund in an amount not to exceed fifteen percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent of the original amount improperly withheld from escrow; and

(3) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary, for a period not to exceed two years.
Source: SL 1999, ch 60, § 9; SL 2010, ch 68, § 2.



§ 10-50B-10 Each failure to make deposit a separate violation.

10-50B-10. Each failure to make deposit a separate violation. Each failure to make a quarterly deposit required under § 10-50B-7 constitutes a separate violation.

Source: SL 1999, ch 60, § 10; SL 2010, ch 68, § 3.



§ 10-50B-11 Master Settlement Agreement monies to be deposited in education enhancement trust fund.

10-50B-11. Master Settlement Agreement monies to be deposited in education enhancement trust fund. Any money received from the Master Settlement Agreement signed on November 23, 1998, by attorneys general from several states and various tobacco companies shall be deposited in the education enhancement trust fund as provided in S.D. Const., Art. XII, § 6.

Source: SL 2000, ch 66, § 1; SL 2001, ch 152, § 5.



§ 10-50B-11.1 Code provisions governing investment in education enhancement trust fund.

10-50B-11.1. Code provisions governing investment in education enhancement trust fund. The investment of moneys in the education enhancement trust fund as provided in S.D. Const., Art. XII, § 6 is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27.

Source: SL 2001, ch 152, § 6.



§ 10-50B-12 Repealed.

10-50B-12. Repealed by SL 2001, ch 152, § 10.



§ 10-50B-13 Revocation of license--Hearing--Reinstatement.

10-50B-13. Revocation of license--Hearing--Reinstatement. The secretary of revenue may revoke the license of any distributor or wholesaler for failure to comply with the provisions of § 10-50B-6 and any rule promulgated pursuant to that section. Any person aggrieved by such revocation may apply to the secretary for a hearing as provided in chapter 1-26.

The license of a distributor or wholesaler which has been revoked pursuant to this section may not be reinstated by the secretary of revenue until the person has fully complied with the provisions of § 10-50B-6.

Source: SL 2001, ch 59, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50B-14 Repeal of SL 2010, ch 68 upon holding of unconstitutionality--Effect.

10-50B-14. Repeal of SL 2010, ch 68 upon holding of unconstitutionality--Effect. If any portion of SL 2010, ch 68 is held by a court of competent jurisdiction to be unconstitutional, then SL 2010, ch 68 is deemed repealed and the provisions of chapter 10-50B are deemed unaltered. Neither any holding of unconstitutionality nor the repeal of SL 2010, ch 68 affects, impairs, or invalidates any other portion of § 10-50B-7, or the application of the section to any other person or circumstance, and such remaining portions of § 10-50B-7 shall at all times continue in full force and effect.

Source: SL 2010, ch 68, § 4.






Chapter 51 - Tax On Butter Substitutes [Repealed]

CHAPTER 10-51

TAX ON BUTTER SUBSTITUTES [REPEALED]

[Repealed by SL 1970, ch 74, § 1]



Chapter 52 - Uniform Municipal Non-Ad Valorem Tax Law

§ 10-52-1 "Non-ad valorem tax" defined.

10-52-1. "Non-ad valorem tax" defined. Non-ad valorem tax, as used in this chapter, shall mean any tax other than an ad valorem real property tax.

Source: SL 1969, ch 190, § 2; SL 1992, ch 80, § 210.



§ 10-52-1.1 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-52-1.1. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45, 10-45D, and 10-52A that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 3.



§ 10-52-2 Imposition of tax--Conformance to state sales and use tax--Rate.

10-52-2. Imposition of tax--Conformance to state sales and use tax--Rate. Any incorporated municipality within this state may impose any non-ad valorem tax in accordance with the provisions of this chapter, except upon fuel used for motor vehicles, by ordinance enacted by its local governing board. However, no tax may be levied on the sale, use, storage and consumption of items taxed under chapters 10-45 and 10-46, unless such tax conforms in all respects to the state tax on such items with the exception of the rate, and the rate levied does not exceed two percent.

Source: SL 1969, ch 190, § 3; SL 1977, ch 103, § 1; SL 1983, ch 101, § 2; SL 1987, ch 112, § 1; SL 1991, ch 111, § 1; SL 1994, ch 103; SL 1995, ch 68, § 46; SL 1995, ch 73, § 1; SL 1997, ch 71, § 1; SL 2002, ch 64, § 32.



§ 10-52-2.1 Repealed.

10-52-2.1. Repealed by SL 2002, ch 64, § 33.



§ 10-52-2.2 Tax on sale or use of motor and special fuel by certain municipalities--Rate--Exemptions.

10-52-2.2. Tax on sale or use of motor and special fuel by certain municipalities--Rate--Exemptions. A municipality of the second and third class as defined by § 9-2-1 may levy a tax on the sale or use of motor and special fuel as defined in chapter 10-47B by motor vehicles operated upon the public highways of the state and the streets and highways of the municipality. This tax may not exceed the rate of one cent per gallon. The tax authorized pursuant to this section may not apply to motor or special fuel for the purpose of operating or propelling stationary gas engines, tractors used for agricultural purposes, or the purchase of fuel for lighting, heating, cleaning, or other commercial use.

Source: SL 1980, ch 106, § 1; SL 1983, ch 100, § 73; SL 1995, ch 71, § 188.



§ 10-52-2.3 Imposition of both non-ad valorem tax and motor and use fuel tax prohibited.

10-52-2.3. Imposition of both non-ad valorem tax and motor and use fuel tax prohibited. A municipality may not impose both a municipal non-ad valorem tax as provided for in this chapter and a tax on motor fuel and on users of fuel as provided for and defined in § 10-52-2.2.

Source: SL 1980, ch 106, § 4.



§ 10-52-2.4 Additional non-ad valorem tax authorized--Prerequisites--Adoption--Referendum--Limitation.

10-52-2.4. Additional non-ad valorem tax authorized--Prerequisites--Adoption--Referendum--Limitation. A municipality which has warranted indebtedness in an amount which is fifty percent or more of its current budget, may, upon a two-thirds vote of the members of its governing body, adopt a non-ad valorem tax of one percent over and above the other limits allowed by this chapter.

The tax authorized by this section may be referred.

The amount of warranted indebtedness to be eliminated under this section shall be specified in the ordinance adopting the tax. The tax shall cease at the end of the quarter in which the amount of the warranted indebtedness is eliminated. No municipality using this section may impose the tax allowed herein for two years after the warranted indebtedness is eliminated as provided herein.

Source: SL 1981, ch 115.



§ 10-52-2.5 Repealed.

10-52-2.5. Repealed by SL 2002, ch 64, § 34.



§ 10-52-2.6 Repealed.

10-52-2.6. Repealed by SL 2002, ch 64, § 35, as amended by SL 2003, ch 61, § 21, eff. Jan. 1, 2006.



§ 10-52-2.7 Materials incorporated in construction work--Restriction on application of rate increase.

10-52-2.7. Materials incorporated in construction work--Restriction on application of rate increase. No tax increase may be levied on materials incorporated in construction work pursuant to construction contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 3; SL 2001, ch 56, § 17.



§ 10-52-2.8 Alcoholic beverage sales--Non-ad valorem tax prohibited--Exception.

10-52-2.8. Alcoholic beverage sales--Non-ad valorem tax prohibited--Exception. No non-ad valorem tax may be levied under chapter 10-52 which is based upon the amount of or receipts from the sale of alcoholic beverages as that term is defined in § 35-1-1 except for sales or use taxes similar to those imposed by chapter 10-45 or 10-46.

Source: SL 1984, ch 104.



§ 10-52-2.9 Repealed.

10-52-2.9. Repealed by SL 2002, ch 64, § 36.



§ 10-52-2.10 Issuance of municipal non-ad valorem tax revenue bonds.

10-52-2.10. Issuance of municipal non-ad valorem tax revenue bonds. Any incorporated municipality imposing a non-ad valorem tax in accordance with § 10-52-2 may issue municipal non-ad valorem tax revenue bonds pursuant to this section and chapter 6-8B in anticipation of the collection of the taxes. The bonds shall be payable solely from the collections of the taxes imposed by the municipality under § 10-52-2, as determined by the governing body. The governing body shall, in the resolution or ordinance authorizing the bonds, agree that it will continue to impose and collect the taxes so long as the bonds are outstanding. The governing body shall also pledge so much of the collections of the taxes as may be necessary to pay the principal premium and interest on the bonds and to maintain any debt service reserve established for the bonds. For bonds issued prior to January 1, 2004, the proceeds of the bonds may be used for land acquisition, the funding of public ambulances and medical emergency response vehicles, public hospitals or nonprofit hospitals with fifty or fewer licensed beds and other public health care facilities or nonprofit health care facilities with fifty or fewer licensed beds, capital asset acquisition and capital improvements, to establish a debt service reserve fund for the bonds and to pay not more than one year's capitalized interest on the bonds.

No election is required to authorize the issuance of municipal non-ad valorem tax revenue bonds. The bonds shall be issued and sold as provided in chapter 6-8B.

Source: SL 1987, ch 113; SL 1990, ch 98; SL 1991, ch 111, § 2; SL 2002, ch 64, § 38; SL 2003, ch 61, § 18.



§ 10-52-2.11 Imposition of non-ad valorem tax on municipally owned airport--Manner of imposition.

10-52-2.11. Imposition of non-ad valorem tax on municipally owned airport--Manner of imposition. Any incorporated municipality within this state may impose any non-ad valorem tax in accordance with the provisions of chapters 10-52 and 10-52A at a municipally owned airport outside the municipality's corporate limits by ordinance enacted by its local governing board. The municipality shall levy a rate of taxation and apply the tax in the same manner that the municipality applies the tax within the municipal corporate limits.

Source: SL 2003, ch 75, § 1.



§ 10-52-3 Referendum procedure--Certain municipalities to review tax ordinances.

10-52-3. Referendum procedure--Certain municipalities to review tax ordinances. Any tax imposed by the governing board of any municipality pursuant to the provisions of this chapter, may be referred to a vote of the people for its approval or disapproval in the same manner as provided in §§ 9-20-7, 9-20-8, and 9-20-10. A tax imposed by municipal ordinance which was in effect on December 31, 2003, is continued under the provisions of this chapter if:

(1) The governing board of the municipality has reviewed the existing tax ordinance to determine compliance with the provisions of this chapter; and

(2) The governing board of the municipality documents the review, any amendment, and the intent to continue the tax in the official minutes of the governing board.

Any amendment made by the municipality to comply with the provisions of chapter 10-45C, §§ 10-1-44.3, 10-45-1 to 10-45-1.4, inclusive, 10-45-2.3, 10-45-3.4, 10-45-5, 10-45-5.3, 10-45-8, 10-45-24, 10-45-30, 10-45-61, 10-45-108 and 10-45-109, 10-46-1, 10-46-17.6, 10-52-2, 10-52-2.10, 10-52-3, 10-52-9, 10-52-13 to 10-52-16, inclusive, and 10-59-27 or the determination to continue the tax under the provisions of this chapter is deemed to be an administrative decision pursuant to § 9-20-19 and is not subject to referendum.

Source: SL 1969, ch 190, § 6; SL 1992, ch 60, § 2; SL 2002, ch 64, § 37; SL 2003, ch 61, § 17.



§ 10-52-4 State administration--Exception.

10-52-4. State administration--Exception. The administration of non-ad valorem taxes adopted under this chapter shall be by the Department of Revenue whenever a similar tax is imposed by the state except the tax on motor and use fuel authorized pursuant to this chapter. The Department of Revenue may prescribe forms and promulgate rules pursuant to chapter 1-26 for the making of returns and for the ascertainment, assessment, and collection of the tax imposed pursuant hereto including the tax on motor and use fuel as provided by this chapter. It shall keep full and accurate records of all moneys received and distributed under this chapter. Nothing in this chapter prevents incorporated municipalities from contracting with the Department of Revenue for the administration and collection of other taxes imposed pursuant to this chapter.

Source: SL 1969, ch 190, § 4; SL 1980, ch 106, § 3; SL 1987, ch 82, § 46; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-5 Distribution of collections.

10-52-5. Distribution of collections. All moneys received and collected on behalf of a particular political subdivision by the Department of Revenue, pursuant to this chapter, shall be credited to a special municipal non-ad valorem tax fund which is hereby established in the state treasury and after deducting the amount of refunds made, the amounts necessary to defray the cost of collecting the tax, and the administrative expenses incident thereto, shall be paid within thirty days after collection to the municipality entitled thereto.

Source: SL 1969, ch 190, § 5; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-5.1 Distribution of motor and use fuel collections.

10-52-5.1. Distribution of motor and use fuel collections. The proceeds of the tax on motor and use fuel authorized by § 10-52-2.2 shall be credited to a municipal street fund to be expended under the supervision of the governing body of the municipality for the purposes of reconstructing, supervising, and maintaining of highways, streets, and bridges under the jurisdiction of the municipality.

Source: SL 1980, ch 106, § 2.



§ 10-52-6 , 10-52-7. Repealed.

10-52-6, 10-52-7. Repealed by SL 2001, ch 56, §§ 18, 19.



§ 10-52-8 Repealed.

10-52-8. Repealed by SL 2002, ch 64, § 39; SL 2002, ch 68, § 3.



§ 10-52-9 Effective date of ordinance.

10-52-9. Effective date of ordinance. Notwithstanding § 9-19-13, any new ordinance or amendment to an ordinance enacted under the authority of this chapter, and any tax rate affected thereby, can be effective only on January first or July first of a calendar year. The ordinance or amendment shall be effective on the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been enacted unless the ordinance or amendment is suspended by operation of a referendum. If an ordinance or amendment enacted under this chapter is referred and the referred ordinance or amendment is approved the effective date is the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been approved notwithstanding § 9-20-15. Notification of the enactment or approval of the ordinance shall be in writing and mailed, along with a copy of the ordinance or amendment, by registered or certified mail to the secretary of revenue.

Source: SL 1983, ch 101, § 5; SL 1987, ch 29, § 74; SL 1987, ch 114; SL 1992, ch 101; SL 2002, ch 64, § 40; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-10 Refund of tax on capital assets used in manufacturing personal property for sale or lease.

10-52-10. Refund of tax on capital assets used in manufacturing personal property for sale or lease. A municipality imposing a sales or use tax under this chapter may by ordinance enacted by its local governing body provide for a refund for such taxes to the consumer or user of machinery or other tangible personal property in the nature of a capital asset which is used directly in the manufacturing or processing or fabricating or compounding of personal property which is intended to be sold or leased for final use consumption. The ordinance shall provide a procedure for making application for refund and the payment of the refund by the municipality.

Source: SL 1985, ch 98.



§ 10-52-11 Repealed.

10-52-11. Repealed by SL 2002, ch 64, § 41, as amended by SL 2003, ch 61, § 21, eff. Jan. 1, 2006.



§ 10-52-12 Repealed.

10-52-12. Repealed by SL 2002, ch 64, § 42, as amended by SL 2003, ch 61, § 21, eff. Jan. 1, 2006.



§ 10-52-13 Municipality to report boundary changes to secretary of revenue--Effective date of changes--Changes to streets and addresses.

10-52-13. Municipality to report boundary changes to secretary of revenue--Effective date of changes--Changes to streets and addresses. For purposes of this chapter, any new resolution or amendment enacted by a municipality that changes the boundaries of the municipality is effective on the first day of the first calendar quarter following at least ninety days notification by the municipality to the secretary of revenue that the resolution or amendment has been enacted unless the ordinance or amendment is suspended by operation of a referendum. If a resolution or amendment enacted pursuant to chapter 9-4 is referred and the referred resolution or amendment is approved, the effective date is the first day of the first calendar quarter following at least ninety days notification by a municipality to the secretary of revenue that the resolution or amendment has been approved. The municipality shall provide written notification of the enactment or approval of the resolution or amendment, along with a copy of the resolution or amendment by registered or certified mail or by any electronic means to the secretary of revenue. The municipality shall also provide any changes or additions to streets and addresses.

Source: SL 2000, ch 67, § 1; SL 2002, ch 64, § 43; SL 2003, ch 61, § 19; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-14 Transportation of property and passengers within single municipality subject to tax.

10-52-14. Transportation of property and passengers within single municipality subject to tax. For the purposes of the tax imposed by this chapter, the transportation of tangible personal property and passengers shall be taxed only if the origins and destination of the property or passenger are within the same municipality.

Source: SL 2002, ch 64, § 44.



§ 10-52-15 Legislative findings--Certain municipalities not to reduce tax levies.

10-52-15. Legislative findings--Certain municipalities not to reduce tax levies. The Legislature hereby finds that the amendments to chapter 10-52 contained in SL 2002, ch 64, will result in a broader and more uniform tax base for the sales tax levied by municipalities under this chapter, and that, absent a reduction in the current tax levy of a municipality, it is anticipated that total sales tax revenues of a municipality may increase as a result of these amendments. However, so long as a municipality has any bonds or other obligations outstanding which are secured directly or indirectly by the pledge or collection and application of sales taxes levied pursuant to chapter 10-52 as in effect immediately prior to January 1, 2004, no municipality may reduce its tax levy under chapter 10-52 to a rate which, in the exercise of the sound discretion of the governing body, would be expected to produce less total revenue than was collected in the immediately preceding year.

Source: SL 2002, ch 64, § 45; SL 2003, ch 61, § 20.



§ 10-52-16 Repealed.

10-52-16. Repealed by SL 2002, ch 64, § 48, as amended by SL 2003, ch 61, § 22, effective January 1, 2005.



§ 10-52-17 Refund to contractors or subcontractors of sales or use tax upon certain fabricated tangible personal property.

10-52-17. Refund to contractors or subcontractors of sales or use tax upon certain fabricated tangible personal property. A municipality imposing a sales or use tax under this chapter may by ordinance enacted by its local governing body provide for a refund of such taxes to a contractor or subcontractor licensed pursuant to chapter 10-46A or 10-46B if the contractor or subcontractor meets the requirements provided in § 10-61-1. The ordinance shall provide a procedure for filing an application for the refund and receiving the payment of the refund by the municipality.

Source: SL 2006, ch 60, § 1.



§ 10-52-18 Timely filing of returns and payment of taxes--Extension--Penalty or interest.

10-52-18. Timely filing of returns and payment of taxes--Extension--Penalty or interest. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twentieth day of the month following each period and remit the tax on or before the twenty-fifth day of the month following each period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the twentieth day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2011, ch 64, § 5; SL 2017, ch 65, § 7.






Chapter 52A - Municipal Gross Receipts Tax

§ 10-52A-1 Definitions.

10-52A-1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Revenue;

(2) Repealed by SL 2007, ch 56, § 5.
Source: SL 2002, ch 68, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 56, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-1.1 Gross receipts defined.

10-52A-1.1. Gross receipts defined. For the purposes of this chapter, the term, gross receipts, means the total amount or consideration, including cash, credit, property, and services, for which tangible personal property, any product transferred electronically, or services are sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(1) The retailer's cost of the property or service sold;

(2) The cost of materials used, labor or service cost, interest, losses, all costs of transportation to the retailer, all taxes imposed on the retailer, and any other expense of the retailer; and

(3) Except as provided in chapter 10-46A or 10-46B, charges by the retailer for any services necessary to complete the sale whether or not separately stated, including delivery charges.
Source: SL 2007, ch 56, § 6; SL 2008, ch 51, § 66.



§ 10-52A-1.2 Conditions under which gross receipts include consideration retailer received from third parties.

10-52A-1.2. Conditions under which gross receipts include consideration retailer received from third parties. Gross receipts, as defined in § 10-52A-1.1, include consideration received by the retailer from third parties if:

(1) The retailer actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;

(2) The retailer has an obligation to pass the price reduction or discount through to the purchaser;

(3) The amount of the consideration attributable to the sale is fixed and determinable by the retailer at the time of the sale of the item to the purchaser; and

(4) One of the following criteria is met:

(a) The purchaser presents a coupon, certificate, or other documentation to the retailer to claim a price reduction or discount where the coupon, certificate, or documentation is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any retailer to whom the coupon, certificate, or documentation is presented;

(b) The purchaser identifies himself or herself to the retailer as a member of a group or organization entitled to a price reduction or discount (a preferred customer card that is available to any patron does not constitute membership in such a group); or

(c) The price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.

For the purposes of this section, the purchaser is the end consumer.

Source: SL 2007, ch 56, § 7.



§ 10-52A-1.3 Exclusions from definition of gross receipts.

10-52A-1.3. Exclusions from definition of gross receipts. Gross receipts, as defined in § 10-52A-1.1, do not include:

(1) Discounts, including cash, term, or coupons that are not reimbursed by a third party that are allowed by a retailer and taken by a purchaser on a sale;

(2) Interest, financing, and carrying charges from credit extended on the sale of tangible personal property, any product transferred electronically, or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser; and

(3) Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser.
Source: SL 2007, ch 56, § 8; SL 2008, ch 51, § 67.



§ 10-52A-1.4 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-52A-1.4. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45, 10-45D, and 10-52 that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 4.



§ 10-52A-2 Additional municipal non-ad valorem tax authorized--Rate--Purpose.

10-52A-2. Additional municipal non-ad valorem tax authorized--Rate--Purpose. Any municipality may impose an additional municipal non-ad valorem tax at the rate of one percent upon the gross receipts of all leases or rentals of hotel, motel, campsites, or other lodging accommodations within the municipality for periods of less than twenty-eight consecutive days, or sales of alcoholic beverages as defined in § 35-1-1, or establishments where the public is invited to eat, dine, or purchase and carry out prepared food for immediate consumption, or ticket sales or admissions to places of amusement, athletic, and cultural events, or any combination thereof. The tax shall be levied for the purpose of land acquisition, architectural fees, construction costs, payments for civic center, auditorium, or athletic facility buildings, including the maintenance, staffing, and operations of such facilities and the promotion and advertising of the city, its facilities, attractions, and activities.

Source: SL 2002, ch 68, § 2.



§ 10-52A-3 Department to administer tax.

10-52A-3. Department to administer tax. The tax imposed by § 10-52A-2 shall be collected and administered by the department.

Source: SL 2002, ch 68, § 4.



§ 10-52A-4 , 10-52A-4.1. Repealed.

10-52A-4, 10-52A-4.1. Repealed by SL 2006, ch 61, §§ 6, 14, eff. Feb. 6, 2006.



§ 10-52A-4.2 Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance.

10-52A-4.2. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twentieth day of the month following each period and remit the tax on or before the twenty-fifth day of the month following each period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the twentieth day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2017, ch 65, § 8.



§ 10-52A-5 Repealed.

10-52A-5. Repealed by SL 2007, ch 65, § 12.



§ 10-52A-6 Applicability of certain other provisions.

10-52A-6. Applicability of certain other provisions. The definitions, administrative, collection, and enforcement provisions of chapters 10-45 and 10-46 apply to the tax imposed by this chapter, where applicable.

Source: SL 2002, ch 68, § 7.



§ 10-52A-7 Promulgation of rules--Scope.

10-52A-7. Promulgation of rules--Scope. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 2002, ch 68, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-8 Violations.

10-52A-8. Penalties for violations. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-52A-9 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony.
Source: SL 2002, ch 68, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-9 Taxpayer to keep books and records--Inspection--Retention period.

10-52A-9. Taxpayer to keep books and records--Inspection--Retention period. Each person subject to tax under this chapter shall keep records and books of all receipts and sales, together with invoices, bills of lading, copies of bills of sale, and other pertinent papers and documents. The books and records and other papers and documents are, at all times during business hours of the day, subject to inspection by the secretary of revenue or the secretary's agents and employees to determine the amount of tax due. The books and records shall be preserved for a period of three years unless the secretary of revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2002, ch 68, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-10 Tax may be referred to voters--Certain taxes to continue.

10-52A-10. Tax may be referred to voters--Certain taxes to continue. Any tax imposed by the governing board of any municipality pursuant to the provisions of this chapter, may be referred to a vote of the people for its approval or disapproval in the same manner as provided in §§ 9-20-7, 9-20-8, and 9-20-10. A tax imposed by municipal ordinance which was in effect on July 1, 2002, is continued under the provisions of this chapter if:

(1) The governing board of the municipality has reviewed the existing tax ordinance to determine compliance with the provisions of this chapter; and

(2) The governing board of the municipality documents the review, any amendment, and the intent to continue the tax in the official minutes of the governing board.

Any amendment made by the municipality to comply with the provisions of this chapter or the determination to continue the tax under the provisions of this chapter is deemed to be an administrative decision pursuant to § 9-20-19 and not subject to referendum.

Source: SL 2002, ch 68, § 11.



§ 10-52A-11 Administration of taxes--Forms and rules--Records.

10-52A-11. Administration of taxes--Forms and rules--Records. The administration of the taxes adopted under this chapter shall be by the department. The department may prescribe forms and promulgate rules pursuant to chapter 1-26 for the making of returns and for the ascertainment, assessment, and collection of the tax imposed pursuant to this chapter. The department shall keep full and accurate records of all moneys received and distributed under this chapter.

Source: SL 2002, ch 68, § 12.



§ 10-52A-12 Moneys received credited to special municipal tax fund--Disbursement.

10-52A-12. Moneys received credited to special municipal tax fund--Disbursement. All moneys received and collected on behalf of a municipality by the department, pursuant to this chapter, shall be credited to a special municipal tax fund and after deducting the amount of refunds made, the amounts necessary to defray the cost of collecting the tax, and the administrative expenses incident thereto, shall be paid within thirty days after collection to the municipality entitled thereto.

Source: SL 2002, ch 68, § 13.



§ 10-52A-13 Ordinance or amendment enacted under chapter--Notification--Effective date.

10-52A-13. Ordinance or amendment enacted under chapter--Notification--Effective date. Notwithstanding § 9-19-13, any new ordinance or amendment to an ordinance enacted under the authority of this chapter, and any tax rate affected thereby, can be effective only on January first or July first of a calendar year. The ordinance or amendment shall be effective on the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been enacted unless the ordinance or amendment is suspended by operation of a referendum. If an ordinance or amendment enacted under this chapter is referred and the referred ordinance or amendment is approved the effective date shall be the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been approved notwithstanding § 9-20-15. Notification of the enactment or approval of the ordinance shall be in writing and mailed, along with a copy of the ordinance or amendment, by registered or certified mail to the secretary of revenue.

Source: SL 2002, ch 68, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-14 Issuance of bonds--Use of proceeds of bonds.

10-52A-14. Issuance of bonds--Use of proceeds of bonds. Any municipality imposing a tax pursuant to this chapter may issue municipal non-ad valorem tax revenue bonds pursuant to this section and chapter 6-8B in anticipation of the collection of the taxes. The bonds shall be payable solely from the collections of the taxes imposed by the municipality under this chapter, as determined by the governing body. The governing body shall, in the resolution or ordinance authorizing the bonds, agree that it will continue to impose and collect the taxes so long as the bonds are outstanding. The governing body shall also pledge so much of the collections of the taxes as may be necessary to pay the principal premium and interest on the bonds and to maintain any debt service reserve established for the bonds. The proceeds of the bonds may be used for land acquisition, the funding of public ambulances and medical emergency response vehicles, public hospitals or nonprofit hospitals with fifty or fewer licensed beds and other public health care facilities or nonprofit health care facilities with fifty or fewer licensed beds, capital asset acquisition and capital improvements, to establish a debt service reserve fund for the bonds and to pay not more than one year's capitalized interest on the bonds. If the proceeds of the tax imposed by this chapter are pledged to payment of the bonds, the land acquisition and capital improvements financed with the proceeds of the bonds shall relate to the purposes enumerated in § 10-52A-2.

No election is required to authorize the issuance of municipal non-ad valorem tax revenue bonds. The bonds shall be issued and sold as provided in chapter 6-8B.

Source: SL 2002, ch 68, § 16.



§ 10-52A-15 Legislative findings--Limitations on reduction of tax levy.

10-52A-15. Legislative findings--Limitations on reduction of tax levy. The Legislature hereby finds that the amendments to chapter 10-52 contained in chapter 68 of the 2002 Session Laws shall result in a broader and more uniform tax base for the tax levied by municipalities under this chapter, and that, absent a reduction in the current tax levy of a municipality, it is anticipated that total tax revenues of a municipality may increase as a result of these amendments. However, so long as a municipality has any bonds or other obligations outstanding which are secured directly or indirectly by the pledge or collection and application of taxes levied pursuant to § 10-52-8 as in effect immediately prior to July 1, 2002, no municipality may reduce its tax levy under this chapter to a rate which, in the exercise of the sound discretion of the governing body, would be expected to produce less total revenue than was collected in the immediately preceding year pursuant to the tax imposed under § 10-52-8.

Source: SL 2002, ch 68, § 17.






Chapter 53 - Nonresident Contractor Registration [Repealed]

CHAPTER 10-53

NONRESIDENT CONTRACTOR REGISTRATION [REPEALED]

[Repealed by SL 1974, ch 104]



Chapter 54 - Multistate Tax Compact [Repealed]

§ 10-54-1 to 10-54-4. Repealed.

10-54-1 to 10-54-4. Repealed by SL 2013, ch 62, §§ 1, 2.






Chapter 55 - Actions For Recovery Of Certain Taxes Paid Under Protest [Repealed]

CHAPTER 10-55

ACTIONS FOR RECOVERY OF CERTAIN TAXES PAID UNDER PROTEST [REPEALED]

[Repealed by SL 1981, ch 97, § 11]



Chapter 55A - Recovery Of Certain Taxes

§ 10-55A-1 Compliance with procedures prerequisite to jurisdiction of courts.

10-55A-1. Compliance with procedures prerequisite to jurisdiction of courts. A person seeking recovery of a tax imposed by chapter 10-44 shall follow the procedure established in this chapter. No court has jurisdiction of a suit to recover a tax imposed by chapter 10-44 unless the person seeking the recovery of the tax complies with the provisions of this chapter.

Source: SL 1982, ch 99, § 1; SL 1984, ch 102, § 15; SL 1986, ch 111, § 36.



§ 10-55A-2 Time for filing claim for recovery.

10-55A-2. Time for filing claim for recovery. A person seeking recovery of an allegedly overpaid tax shall file a claim for recovery, with the secretary, within one year from the due date of the annual statement under § 58-6-75. A claim for recovery not filed within one year of the due date is barred.

Source: SL 1982, ch 99, § 2; SL 1993, ch 97, § 5; SL 2016, ch 67, § 1.



§ 10-55A-3 Collection and payment of tax not to be restrained or delayed--Person to pay taxes and seek recovery.

10-55A-3. Collection and payment of tax not to be restrained or delayed--Person to pay taxes and seek recovery. No court may restrain or delay the collection and payment of a tax imposed by chapter 10-44. A person shall pay the taxes when due and may seek recovery as provided in this chapter.

Source: SL 1982, ch 99, § 3; SL 1985, ch 15, § 28; SL 1986, ch 111, § 37.



§ 10-55A-4 Tax recovery claim forms--Required information.

10-55A-4. Tax recovery claim forms--Required information. The secretary shall prescribe and furnish tax recovery claim forms. A taxpayer shall provide any information requested by the secretary and deemed necessary by the secretary to determine the validity of a claim. The secretary may deny the claim of a taxpayer failing to provide information requested by the secretary and deemed necessary by the secretary to determine the validity of a claim.

Source: SL 1982, ch 99, § 4.



§ 10-55A-5 Determination of overpayment by secretary.

10-55A-5. Determination of overpayment by secretary. The secretary shall determine the amount of any tax overpayment recoverable by a taxpayer. The secretary's determination of the amount of the overpayment recoverable is, for the purpose of judicial review, a final decision in a contested case.

Source: SL 1982, ch 99, § 5.



§ 10-55A-6 Credit of overpaid taxes against future taxes--Eligibility for refund.

10-55A-6. Credit of overpaid taxes against future taxes--Eligibility for refund. The secretary shall credit any recovery of overpaid taxes against the future taxes of the taxpayer, except:

(1) A taxpayer having no future tax obligations may receive a refund; or

(2) A taxpayer whose recovery credit is not used within one year may receive a refund equal to the amount of recovery credit unused at the end of the one year period.
Source: SL 1982, ch 99, § 6.



§ 10-55A-7 Payment of recovery refund.

10-55A-7. Payment of recovery refund. A recovery refund shall be paid to an eligible taxpayer on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Labor and Regulation.

Source: SL 1982, ch 99, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2015, ch 260, § 1.



§ 10-55A-8 Interest on recovery credit or refund.

10-55A-8. Interest on recovery credit or refund. A recovery credit or a recovery refund shall include interest at the same rate the taxpayer would be charged, except a recovery of an overpayment, resulting from a taxpayer's error, shall not include interest.

Source: SL 1982, ch 99, § 8.



§ 10-55A-9 Secretary defined.

10-55A-9. Secretary defined. As used in this chapter, the term, secretary, means the secretary of labor and regulation.

Source: SL 1982, ch 99, § 10; SL 1985, ch 15, § 29; SL 1986, ch 111, § 38; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2015, ch 260, § 2.



§ 10-55A-10 Notice of administrative or court proceeding.

10-55A-10. Notice of administrative or court proceeding. The secretary shall provide a reasonable notice of each administrative or court proceeding that results in the recovery of taxes. For the purpose of this section, a notice is reasonable if it is published as a display advertisement in at least three newspapers of general circulation in different parts of the state and in the South Dakota register or individual notice may be given to each taxpayer affected.

Source: SL 1982, ch 99, § 10A.



§ 10-55A-11 Repealed.

10-55A-11. Repealed by SL 2016, ch 67, § 2.






Chapter 56 - Collection Of Delinquent Taxes

§ 10-56-1 Taxes to which procedures apply.

10-56-1. Taxes to which procedures apply. The procedures provided for in this chapter apply to the collection of any delinquent taxes imposed by chapters 10-43, 10-44, 10-45, 10-46, 10-46A, 10-46B, 10-47B, 10-50, 10-52, 32-3, 32-5, and 32-5B and §§ 50-11-19 and 50-4-13 to 50-4-17, inclusive.

Source: SL 1982, ch 107, § 1; SL 1983, ch 102; SL 1983, ch 103, § 1; SL 1983, ch 104, § 1; SL 1984, ch 102, § 16; SL 1985, ch 241; SL 1989, ch 117, §§ 74-76; SL 2000, ch 144, § 2.



§ 10-56-2 Issuance of distress warrant by county treasurer on request.

10-56-2. Issuance of distress warrant by county treasurer on request. If requested by the secretary of revenue, the secretary of the Department of Transportation, a county commissioner, or a sheriff, the county treasurer shall issue a distress warrant against any person whose taxes are delinquent.

Source: SL 1982, ch 107, § 2; SL 1983, ch 103, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 116; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-56-3 Form of distress warrant.

10-56-3. Form of distress warrant. A county treasurer's distress warrant shall be addressed to the sheriff and be in substantially the following form:

I hereby certify that taxes assessed against __________ in the sum of __________ dollars, are unpaid. I desire that the taxes be collected, and I authorize and direct the sheriff of this county to proceed immediately to collect the taxes.

Given under my hand this ________________ day of ______, 20__.
__________ County Treasurer of _______ county

Source: SL 1982, ch 107, § 3.



§ 10-56-4 Execution of distress warrant by sheriff.

10-56-4. Execution of distress warrant by sheriff. The county treasurer shall issue and deliver the distress warrant in duplicate to the sheriff. The warrant shall constitute the sheriff's authority and he shall immediately proceed to execute the warrant and to collect the tax by seizure of the person's property in an amount sufficient to pay the tax, with any accrued penalty and interest, and all accruing costs, where the property may be found in the county.

Source: SL 1982, ch 107, § 4.



§ 10-56-5 Seizure of property--Exempt property.

10-56-5. Seizure of property--Exempt property. No property is exempt from seizure except property absolutely exempt from execution under chapters 43-31 and 43-45.

Source: SL 1982, ch 107, § 5.



§ 10-56-6 Duty of sheriff to collect taxes--Failure to proceed deemed nonfeasance of office.

10-56-6. Duty of sheriff to collect taxes--Failure to proceed deemed nonfeasance of office. Upon receipt of a distress warrant from the county treasurer showing delinquent taxes, the sheriff shall, without delay, diligently proceed, in accordance with §§ 10-56-8 to 10-56-21, inclusive, to collect all taxes shown to be delinquent by each distress warrant. Failure by the sheriff to so proceed is nonfeasance of office and subjects that sheriff to removal from office in the manner provided by § 10-56-7.

Source: SL 1982, ch 107, § 6; SL 2008, ch 37, § 117.



§ 10-56-7 Proceedings against sheriff for nonfeasance of office.

10-56-7. Proceedings against sheriff for nonfeasance of office. If any sheriff fails to proceed in the collection of delinquent taxes as provided by § 10-56-6, the state's attorney of that county, or the attorney general upon the affidavit of the secretary of revenue or the board of county commissioners, shall institute special proceedings in the circuit court for that county. The special proceeding shall be instituted by petition of the state's attorney or the attorney general to the circuit court. The court shall issue its order fixing the time and place of the hearing on the petition. The order and a copy of the petition shall be served upon the sheriff not less than ten days prior to the date fixed for hearing. Upon such hearing, if the court finds that the sheriff has been guilty of nonfeasance of office as defined in § 10-56-6, it shall remove that sheriff from office by appropriate order.

Source: SL 1982, ch 107, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-56-8 Determination of liens--Procurement of assessment blank.

10-56-8. Determination of liens--Procurement of assessment blank. Before seizing any property, the sheriff shall ascertain from the records of the Office of the Register of Deeds, the amount of any mortgages, conditional sales contracts, or other liens upon the property, and also the names and addresses of the lien holders. If the assessment blank is on file with the county auditor, the sheriff shall procure a copy from the county auditor of the assessment blank upon which the tax is based.

Source: SL 1982, ch 107, § 8; SL 2008, ch 37, § 118.



§ 10-56-9 Seizure of property--Unencumbered property seized first.

10-56-9. Seizure of property--Unencumbered property seized first. In making the seizure of property, the sheriff shall first seize property that is not encumbered by any lien of record. The sheriff may seize encumbered property if, after due diligence, the sheriff is unable to collect the tax from unencumbered property.

Source: SL 1982, ch 107, § 9; SL 2008, ch 37, § 119.



§ 10-56-10 Service of distress warrant--Notice of levy.

10-56-10. Service of distress warrant--Notice of levy. The warrant is deemed executed by serving a copy of it together with the notice of levy on the owner of the property or, if the owner cannot be conveniently found, by serving a copy of it on the person from whose possession the property is taken or by mailing copies of the warrant to the last known address of the owner. If no one in possession can be found, nor an address of the owner can be ascertained, then the warrant shall be executed by seizure of the property and by posting a copy of the distress warrant and the notice of levy on the bulletin board established pursuant to § 17-3-1.

Source: SL 1982, ch 107, § 10; SL 2008, ch 37, § 120.



§ 10-56-11 Sale of property which cannot be moved--Filing of notice of levy.

10-56-11. Sale of property which cannot be moved--Filing of notice of levy. If the property consists of property which cannot be practicably or conveniently moved, the sheriff may hold the property and conduct the sale at the place where the property is located. In that case, in addition to the service and notice specified in § 10-56-10, the sheriff shall file a copy of his notice of levy in the Office of the Register of Deeds of the county, along with the name of the person against whom the distress warrant was issued, the description of the property, the amount of the tax claim and a description of the real estate where the property is located.

Source: SL 1982, ch 107, § 11.



§ 10-56-12 Sale of property seized--Time for sale--Notice of sale--Notice to encumbrancers.

10-56-12. Sale of property seized--Time for sale--Notice of sale--Notice to encumbrancers. The sheriff shall, without delay, fix a time and place for sale of the property seized, which may not be less than ten nor more than thirty days after the seizure. The place may be at any public place in the county or where the property is located if the property cannot be conveniently moved. Notice of the sale shall be given by posting the notice in three public places in the county, at least ten days before the date of the sale. The notice shall state the time and place of the sale, the name of the person against whom the distress warrant was issued, a description of the property, and the amount of the tax claim. The notice shall identify the particular taxes for which the sale is to be made and shall refer to the warrant under which the sale is to be held. Copies of the notice shall also be mailed to all encumbrancers of record at their addresses shown in the encumbrances. If no address appears in the encumbrances, mailing the notice is not required. The failure to mail notice does not invalidate the sale, but the encumbrancer has recourse against the sheriff for any damage the encumbrancer may show.

Source: SL 1982, ch 107, § 12; SL 2008, ch 37, § 121.



§ 10-56-13 Payment of tax before sale--Release of property to owner.

10-56-13. Payment of tax before sale--Release of property to owner. If, after the seizure and any time before sale, the property owner, or any interested person, or anyone in the owner's or the interested person's behalf, pays the sheriff the amount of the tax with the legal interest, penalty, and costs that are due, then the levy or seizure is abated. The property shall be released to the owner, at the place it may then be and a receipt shall be given for the taxes paid.

Source: SL 1982, ch 107, § 13; SL 2008, ch 37, § 122.



§ 10-56-14 Sheriff's receipt for taxes--Issuance and filing--Issuance of regular receipt.

10-56-14. Sheriff's receipt for taxes--Issuance and filing--Issuance of regular receipt. The county treasurer shall furnish the sheriff with triplicate receipts on which is printed: "Sheriff's receipt for taxes." The sheriff shall issue receipts for any taxes, interest, penalties, fees, or costs collected. The original shall be delivered to the payor and the duplicate receipt shall be filed immediately with the treasurer, who shall cancel the tax on the duplicate tax list in the treasurer's office and enter on the duplicate tax list the date and number of the sheriff's receipt. The treasurer shall then issue a regular tax receipt for the full amount and have the receipt promptly delivered to the tax debtor.

Source: SL 1982, ch 107, § 14; SL 2008, ch 37, § 123.



§ 10-56-15 Sale of property at public auction to highest bidder--Transfer of title.

10-56-15. Sale of property at public auction to highest bidder--Transfer of title. If the tax, penalty, interest, and costs are not paid before the time fixed for the sale, the sheriff shall sell the property or so much thereof as may be necessary, at the time and place fixed in the notice, at public auction to the highest bidder for cash. The sale is absolute and without right of redemption. The sheriff shall give to the purchaser, if demanded, a bill or certificate of the sale which transfers the property to the purchaser with the same legal effect as if executed by the owner. All public officials, departments of the state, or any of its subdivisions, and the courts thereof shall accept that bill or certificate as evidence of title.

Source: SL 1982, ch 107, § 15.



§ 10-56-16 Adjournment of sale if no bidders.

10-56-16. Adjournment of sale if no bidders. The sheriff may adjourn the sale at least once if there are no bidders. The adjournment shall be made by public announcement at the time and place of sale by posting notice at that time and place.

Source: SL 1982, ch 107, § 16.



§ 10-56-17 Property not sold for want of bidders--Return.

10-56-17. Property not sold for want of bidders--Return. If the property cannot be sold for want of bidders, the sheriff shall return the property to the possession of the person from whom or to the place where the sheriff took the property, and the taxes shall be returned as unpaid.

Source: SL 1982, ch 107, § 17; SL 2008, ch 37, § 124.



§ 10-56-18 Returns of sheriff on distress warrants--Contents of returns.

10-56-18. Returns of sheriff on distress warrants--Contents of returns. The sheriff shall make returns to the county treasurer on all distress warrants as soon as executed, and at least three months after the date of issue of the warrant. The returns shall state the amounts, if any, that have been collected upon the warrant or that, upon diligent search, no property could be found to collect the tax. The returns shall show the number of miles actually and necessarily traveled in executing each warrant and the number of warrants executed on each trip. If a sale was made under any warrant, the sheriff shall show the procedure used for the sale, including the giving of notice as required and the time and place of the sale, names, amounts bid and paid by purchasers, and the property sold to each.

Source: SL 1982, ch 107, § 18; SL 2008, ch 37, § 125.



§ 10-56-19 Amount collected turned over to county treasurer.

10-56-19. Amount collected turned over to county treasurer. At the time of making each return, the sheriff shall turn over to the county treasurer the full amount collected together with his duplicate receipt and shall receive a receipt from the treasurer for the same.

Source: SL 1982, ch 107, § 19.



§ 10-56-20 Balance due on tax after sheriff's collections--Remedies for collection.

10-56-20. Balance due on tax after sheriff's collections--Remedies for collection. The balance remaining due on any tax after deducting the net collections made by the sheriff, as shown by his return on the warrant, shall remain collectible as a tax with the same force and effect as before the warrant was issued, and subsequent distress warrants may be issued therefor or other remedies for collection invoked.

Source: SL 1982, ch 107, § 20.



§ 10-56-21 Surplus after sheriff's collections--Payment to owner or deposit with clerk of courts.

10-56-21. Surplus after sheriff's collections--Payment to owner or deposit with clerk of courts. Any surplus remaining after paying the taxes, penalty, interest, and costs shall be returned to the owner or, if the owner cannot be found, shall be deposited with the clerk of courts for the benefit of any person who may be entitled to it.

Source: SL 1982, ch 107, § 21; SL 2008, ch 37, § 126.



§ 10-56-22 Fees, costs, and penalty in lieu of mileage--Credit to county general fund.

10-56-22. Fees, costs, and penalty in lieu of mileage--Credit to county general fund. The sheriff shall collect the following fees for collecting taxes: twenty-five dollars for making the sheriff's return on the sheriff's warrant of authority; fifteen dollars for each levy; ten dollars for each sale; and the necessary costs of distress and sale. The fees and costs shall be collected from the tax debtor or the tax debtor's property. If actual travel is made in collecting taxes, the sheriff shall also collect from the tax debtor or the tax debtor's property an additional penalty, in lieu of mileage, equal to fifteen percent of the amount of tax and interest due, which, with all fees and costs collected, shall be credited to the general fund of the county.

Source: SL 1982, ch 107, § 22; SL 2008, ch 37, § 127; SL 2008, ch 57, § 1.



§ 10-56-23 Fees, costs and mileage of sheriff--Certified list--Payment as claim.

10-56-23. Fees, costs and mileage of sheriff--Certified list--Payment as claim. On the first day of each month, the treasurer shall furnish the sheriff with a certified list of the fees, costs, and mileage provided for in § 10-56-22, and the sheriff shall file this list with the county auditor as a bill against the county to be audited and paid as other claims against the county.

Source: SL 1982, ch 107, § 23.



§ 10-56-24 Distress warrant for motor vehicle license plates or tags--Prosecution by state's attorney.

10-56-24. Distress warrant for motor vehicle license plates or tags--Prosecution by state's attorney. A distress warrant may be issued to recover license plates or tags, issued pursuant to chapter 32-5 or 32-9, if the purchaser purchased the license plates or paid the excise tax pursuant to chapter 32-5B or paid fees pursuant to chapter 32-3 with an insufficient funds or no account check . If the check is not honored pursuant to § 57A-3-422 and is not made good within ten days, the county treasurer shall report the matter to the state's attorney for prosecution.

Source: SL 1983, ch 104, § 2; SL 2000, ch 144, § 3.



§ 10-56-25 Execution of distress warrant for licenses or tags.

10-56-25. Execution of distress warrant for licenses or tags. Upon receipt of a distress warrant issued pursuant to § 10-56-24, the sheriff shall immediately seize the license plates or tags.

Source: SL 1983, ch 104, § 3.



§ 10-56-26 Disposition of seized plates or tags.

10-56-26. Disposition of seized plates or tags. Any license plates or tags recovered pursuant to § 10-56-25 shall be kept by the county treasurer and may not be reissued except to the original purchaser upon payment.

Source: SL 1983, ch 104, § 4.






Chapter 57 - Penalties And Interest [Repealed]

CHAPTER 10-57

PENALTIES AND INTEREST [REPEALED]

[Repealed by SL 1986, ch 111, § 35]



Chapter 58 - Amusement Device Tax

§ 10-58-1 Imposition of tax--Rate.

10-58-1. Imposition of tax--Rate. There is imposed upon owners and operators a special amusement excise tax of four and one-half percent of the gross receipts from the operation of any mechanical or electronic amusement device.

Source: SL 1985, ch 87, § 4; SL 1991, ch 100, § 2; SL 2016, ch 65, § 16, eff. June 1, 2016.



§ 10-58-2 Registration of devices.

10-58-2. Registration of devices. Every machine or device referred to in § 10-58-1 shall be registered by the owner or person in possession thereof before it is offered to the public or any person for use.

Source: SL 1985, ch 87, § 5.



§ 10-58-2.1 Older devices subject to regulation--Exempt from registration fee.

10-58-2.1. Older devices subject to regulation--Exempt from registration fee. Any mechanical or electronic amusement device constructed before 1940 shall comply with the provisions of this chapter except that no fee is due on the registration of such device.

Source: SL 1986, ch 110, § 1.



§ 10-58-2.2 Mechanical or electronic amusement devices used exclusively at government sponsored fairs to comply with chapter--Registration fee--Validity of special fair registration.

10-58-2.2. Mechanical or electronic amusement devices used exclusively at government sponsored fairs to comply with chapter--Registration fee--Validity of special fair registration. Any mechanical or electronic amusement device used exclusively at government sponsored fairs, exempt under subdivision 10-45-13(1) shall comply with the provisions of this chapter except that the fee due upon registration is three dollars for each device. The special fair registration is valid for a period of thirty days.

Source: SL 1986, ch 110, § 2.



§ 10-58-3 Registration fee in lieu of local fees and taxes--Location of machine to be indicated.

10-58-3. Registration fee in lieu of local fees and taxes--Location of machine to be indicated. Such owner or operator shall pay an annual registration fee of twelve dollars per machine. Payment of the registration fee allows the machine to be offered to the public or any person until June thirtieth. Each person tendering a registration fee shall indicate whether the machine is being operated within an incorporated municipality and which municipality. The registration fee is in lieu of municipal sales or use tax incurred on account of the sale or use of the machine and is also in lieu of all other permits, licenses, permit fees, or license fees imposed by political subdivisions of the state.

Source: SL 1985, ch 87, § 6.



§ 10-58-4 Collection and administration.

10-58-4. Collection and administration. The tax and the registration fees imposed under this chapter shall be collected and administered by the Department of Revenue. The secretary of revenue shall insure that all amusement machines which are available to the public are taxed and registered.

Source: SL 1985, ch 87, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-5 Disposition of tax and fee proceeds.

10-58-5. Disposition of tax and fee proceeds. The tax generated by this chapter shall be deposited in the general fund. The registration fees collected by the Department of Revenue shall be paid within thirty days to the municipality in which the machine is located on the date the registration fee is tendered. Registration fees for machines not located within a municipality shall be paid to the state general fund.

Source: SL 1985, ch 87, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-6 Display of registration--Effect of failure.

10-58-6. Display of registration--Effect of failure. Every owner or operator shall properly display the owner's or operator's registration on each machine as prescribed by the Department of Revenue. Failure to so display the prescribed indicia of registration constitutes prima facie evidence that the machine is not registered.

Source: SL 1985, ch 87, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 128; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-7 Device without registration displayed as contraband--Confiscation.

10-58-7. Device without registration displayed as contraband--Confiscation. Any machine or device which does not display the owner's registration as required by this chapter is declared contraband and subject to confiscation by any law enforcement officer or agent of the Department of Revenue.

Source: SL 1985, ch 87, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-8 Judicial order for destruction or sale of confiscated devices--Disposition of sale proceeds.

10-58-8. Judicial order for destruction or sale of confiscated devices--Disposition of sale proceeds. If a machine or device is confiscated as provided in § 10-58-7, an application shall be made to the presiding judge of the circuit court for an order to show cause why the same should not be destroyed or sold. Upon a hearing duly noticed to any person whom the Department of Revenue can reasonably ascertain may have an interest in the machine or device, the presiding judge shall make a finding as to whether the machine or device did in fact fail to carry an indicia of registration. If the presiding judge determines that the machine or device did not carry the prescribed indicia, he may order it destroyed or sold by the department or its agent. Proceeds from sales, after deduction of sale expenses, shall be paid into the state general fund.

Source: SL 1985, ch 87, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-9 Collection and enforcement.

10-58-9. Collection and enforcement. All tax collection and enforcement provisions of chapter 10-45, including penalty and interest, apply to this chapter where applicable.

Source: SL 1985, ch 87, § 12.



§ 10-58-10 Classification of violations.

10-58-10. Classification of violations. Failure to comply with the licensing, registration or tax payment requirements of this chapter shall constitute a Class 1 misdemeanor for the first offense and a Class 6 felony for any subsequent offense occurring within one year.

Source: SL 1985, ch 87, § 13.



§ 10-58-11 Exemption for video lottery machines--Gross receipts specifically exempted.

10-58-11. Exemption for video lottery machines--Gross receipts specifically exempted. Video lottery machines licensed pursuant to § 42-7A-41 are exempt from the registration and tax imposed by this chapter. There is specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from video lottery machines licensed pursuant to § 42-7A-41 and operated as part of a lottery operated by this state.

Source: SL 1989, ch 368, § 28.



§ 10-58-12 Exemption of gaming proceeds.

10-58-12. Exemption of gaming proceeds. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it gross proceeds of gaming allowed by chapter 42-7B.

Source: SL 1994, ch 331, § 4.



§ 10-58-12.1 Exemption of cigarette sales through vending machines.

10-58-12.1. Exemption of cigarette sales through vending machines. The provisions of this chapter do not apply to gross receipts derived from the sale of cigarettes through a vending machine.

Source: SL 2012, ch 67, § 2.



§ 10-58-13 Promulgation of rules.

10-58-13. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Proper display of decals; and

(2) Record-keeping requirements.
Source: SL 1995, ch 53, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 59 - Uniform Administration Of Certain State Taxes

§ 10-59-1 Application.

10-59-1. Application. The provisions of this chapter may only apply to proceedings commenced under this chapter concerning the taxes, the fees, the surcharges, or the persons subject to the taxes, fees, or surcharges imposed by, or any civil or criminal investigation authorized by, chapters 10-33A, 10-39, 10-39A, 10-39B, 10-43, 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-47B, 10-52, 10-52A, 10-62, 32-3, 32-3A, 32-5, 32-5B, 32-6B, 32-9, 32-10, 34-45, and 34A-13 and §§ 22-25-48, 49-31-51, and 50-4-13 to 50-4-17, inclusive.

Source: SL 1986, ch 111, § 1; SL 1989, ch 121; SL 1990, ch 99, § 1; SL 1991, ch 105, § 12; SL 1994, ch 241, § 2; SL 1995, ch 71, § 187; SL 1999, ch 61, § 1; SL 2000, ch 68, § 1; SL 2002, ch 63, § 15; SL 2002, ch 65, § 9; SL 2002, ch 68, § 15; SL 2004, ch 100, § 1; SL 2006, ch 58, § 13, eff. Apr. 1, 2006; SL 2011, ch 63, § 1; SL 2012, ch 188, § 27; SL 2017, ch 65, § 12.



§ 10-59-2 Definition of terms.

10-59-2. Definition of terms. Terms used in this chapter mean:

(1) "Auditor," any employee of the Department of Revenue authorized by the secretary to perform audits of the books and records of persons subject to any of the taxes or fees provided for in § 10-59-1;

(2) "Secretary," the secretary of revenue;

(3) "Taxpayer," any person subject to any of the taxes or fees provided for in § 10-59-1.
Source: SL 1986, ch 111, § 2; SL 1990, ch 99, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-3 Notice of intent to audit defined.

10-59-3. Notice of intent to audit defined. For the purposes of this chapter, "notice of intent to audit," is any notice mailed to any taxpayer indicating that an auditor intends to perform an audit of the books and records of or, concerning a taxpayer, to determine whether the proper amount of tax, penalty or interest has been paid. The notice indicates the type of tax which is the subject of the audit and the date of commencement of the audit. The notice also contains the statement "All records, books, and documents must be prepared for presentation to the auditor on the date of commencement of the audit. All documents evidencing reduction, deduction or exemption of tax not prepared for presentation within sixty days of the date of commencement of the audit need not be considered by the auditor."

Source: SL 1986, ch 111, § 3; SL 1992, ch 102, § 4.



§ 10-59-4 Certificate of assessment defined.

10-59-4. Certificate of assessment defined. For the purposes of this chapter, the term, certificate of assessment, means any certificate issued by the secretary indicating tax, penalty, or interest due. The certificate indicates the type of tax due, the amount of tax due, and the period of time covered by the assessment. The certificate also contains a short statement of the reasons for the assessment. The secretary shall use his or her best judgment in preparing the certificate, but error in the certificate does not relieve a taxpayer of liability for tax, penalty, or interest due under the laws of this state.

Source: SL 1986, ch 111, § 4; SL 2008, ch 37, § 129.



§ 10-59-5 Investigation and examination by secretary.

10-59-5. Investigation and examination by secretary. The secretary may investigate any taxpayer and examine records relevant to the chapters set out in § 10-59-1, including the licensing of taxpayers, the filing and correctness of returns, and the payment of taxes, interest, and penalties.

Source: SL 1986, ch 111, § 5.



§ 10-59-6 Penalty for failure to file return--Penalty reduced or eliminated--Interest charged for late payment--Interest tolled during appeal--Maximum interest rate for mistake of law.

10-59-6. Penalty for failure to file return--Penalty reduced or eliminated--Interest charged for late payment--Interest tolled during appeal--Maximum interest rate for mistake of law. Any person required to file returns or reports under the chapters set out in § 10-59-1, who fails to file a return or report which includes all taxable transactions within thirty days following the month the return or report is due is subject to an additional amount, assessed as a penalty, equal to ten percent of the tax or ten dollars whichever is greater. However, for reasonable cause shown, the secretary may reduce or eliminate such penalty.

Any person subject to tax under the chapters set out in § 10-59-1 who fails to pay the tax within the time prescribed is subject to an interest charge for each month or part thereof for which the payment is late, which interest shall be one percent or five dollars whichever is greater for the first month, and one percent per month thereafter. If the failure to pay tax was with the intent to intentionally avoid or delay the payment of tax, the person who fails to pay the tax within the time prescribed is subject to an interest charge for each month or part thereof for which the payment is late, which interest shall be one and one-half percent or five dollars, whichever is greater. Interest is tolled during any appeal taken by the department or during any period the hearing examiner extends the time in which to submit a proposed decision or during any period the secretary fails to rule within thirty days after receiving the proposed decision.

Penalty and interest are considered the same as tax for the purposes of collection and enforcement including liens, distress warrants, and criminal violations. Any payment received for taxes, penalty, or interest is applied first to tax, beginning with the oldest delinquency, then to interest and then to penalty.

The secretary may, upon application of the taxpayer, establish a maximum interest rate of twenty-four percent upon delinquent taxes if the secretary determines that the delinquent payment was caused by a mistake of law and was not caused by an intent to evade the tax.

Source: SL 1986, ch 111, § 6; SL 1988, ch 124, § 7; SL 1989, ch 122; SL 1992, ch 102, § 6; SL 2015, ch 69, § 1.



§ 10-59-6.1 Interest assessed for failure to pay taxes when taxable transactions reported.

10-59-6.1. Interest assessed for failure to pay taxes when taxable transactions reported. Any person required to file returns or reports under the chapters set out in § 10-59-1, who has reported taxable transactions as required but who has failed to pay the full amount of taxes due on such transactions at the time the transactions are reported is subject to the assessment of interest charges in accordance with the provisions contained under § 10-59-6.

Source: SL 1989, ch 117, § 72.



§ 10-59-7 Audits--Notice of intent to audit required--Consideration of papers not presented to auditor.

10-59-7. Audits--Notice of intent to audit required--Consideration of papers not presented to auditor. The secretary may perform audits of the books and records of any person subject to tax in the chapters set out in § 10-59-1. Unless the secretary determines that delay may jeopardize the collection of a tax, the secretary shall mail a notice of intent to audit at least thirty days before commencement of the audit to the person to be audited. The thirty-day period may be waived by mutual consent of both parties. Any documents or records required to be kept by law to evidence reduction, deduction, or exemption from tax not prepared for presentation to the auditor within sixty days from the commencement date of the audit do not have to be considered by the auditor or the secretary. However, additional pertinent papers or documents shall be considered if all the following apply:

(1) The additional pertinent papers or documents are material;

(2) There were good reasons for failure to present other pertinent papers or documents as referenced in § 10-45-45 or 10-46-43, within the prescribed time period; and

(3) The additional pertinent papers or documents are submitted within a reasonable time period prior to any hearing scheduled pursuant to § 10-59-9.
Source: SL 1986, ch 111, § 7; SL 1992, ch 102, § 5; SL 2007, ch 67, § 1.



§ 10-59-8 Issuance of certificate of assessment--Certificate deemed prima facie correct--Copy to taxpayer--Payment--Hearing.

10-59-8. Issuance of certificate of assessment--Certificate deemed prima facie correct--Copy to taxpayer--Payment--Hearing. If the secretary determines that any taxpayer owes tax, penalty, or interest, the secretary shall issue a certificate of assessment and mail a copy of the certificate to the last known address of the taxpayer by certified mail. The certificate of assessment shall be deemed prima facie correct. Any taxpayer against whom an assessment is made shall either pay the amount of the assessment or make arrangements agreeable to the secretary to pay the assessment plus additional interest required by § 10-59-6 within sixty days from the date of the certificate or request a hearing pursuant to the provisions of § 10-59-9.

Source: SL 1986, ch 111, § 8; SL 1988, ch 125; SL 2008, ch 58, § 2.



§ 10-59-9 Hearing--Request in writing--Payment required before appeal--Amended or additional statements of fact--Appeal.

10-59-9. Hearing--Request in writing--Payment required before appeal--Amended or additional statements of fact--Appeal. Any taxpayer against whom a certificate of assessment is issued may request a hearing before the secretary if the taxpayer believes that the assessment is based upon a mistake of fact or an error of law. A request for hearing shall be made in writing within sixty days from the date of the certificate of assessment and shall contain a statement indicating the portion of the assessment being contested and the mistake of fact or error of law the taxpayer believes resulted in an invalid assessment. Amended or additional statements of facts or errors of law may be made not less than fourteen days prior to the hearing if the hearing examiner determines such additional or amended statements are in the interest of justice and do not prejudice either party. Hearings are conducted and appeals taken pursuant to the provisions of chapters 1-26 and 1-26D. A copy of the hearing examiner's proposed decision, findings of fact and conclusions of law shall be served on all parties when furnished to the secretary. If the secretary, pursuant to chapter 1-26D, accepts the final decision of the hearing examiner, no appeal from a final decision of the secretary upon an assessment may be taken unless any amount ordered paid by the secretary is paid or a bond filed to insure payment of such amount. However, if the final decision of the secretary, pursuant to chapter 1-26D, rejects or modifies the decision of the hearing examiner regarding the amount due on the assessment, an appeal may be taken without payment of the amount ordered to be paid and without filing of a bond. If the secretary's decision is affirmed by the circuit court, no appeal may be taken unless any amount ordered to be paid by the secretary is paid or a bond is filed to insure payment of such amount.

Source: SL 1986, ch 111, § 9; SL 1992, ch 102, § 13; SL 2001, ch 60, § 1; SL 2008, ch 58, § 1.



§ 10-59-10 Immediate assessment and demand for payment--Lien filed and distress warrant issued if not paid--Acceptance of bond.

10-59-10. Immediate assessment and demand for payment--Lien filed and distress warrant issued if not paid--Acceptance of bond. If the secretary finds that the assessment or collection of any tax is jeopardized by delay, he may immediately make an assessment of the estimated tax, penalty, or interest and demand payment from the taxpayer. If the payment is not made, a lien may be filed and a distress warrant issued. The secretary may accept a bond from the taxpayer to satisfy collection until the amount of tax, penalty, or interest legally due is determined and paid.

Source: SL 1986, ch 111, § 10.



§ 10-59-11 Lien in favor of state--Preservation of lien--Priority--Lien in county where notice recorded.

10-59-11. Lien in favor of state--Preservation of lien--Priority--Lien in county where notice recorded. Any tax, penalty, or interest due from a taxpayer is a lien in favor of the state upon all property and rights to property whether real or personal belonging to the taxpayer. In order to preserve the lien against subsequent mortgages, purchaser, or judgment creditors for value and without actual notice of the lien on any property situated in a county, the secretary may file with the register of deeds of the county a notice of the tax lien in such form as he determines. The priority of the lien shall be determined as of the date the notice of tax lien is received and indexed by the register of deeds. The notice of tax lien shall create a lien in each county where the notice of tax lien is recorded.

Source: SL 1986, ch 111, § 11.



§ 10-59-12 Register of deeds--Tax lien index book--Procedure to record lien--Filing of notice of satisfaction.

10-59-12. Register of deeds--Tax lien index book--Procedure to record lien--Filing of notice of satisfaction. The register of deeds of each county shall prepare and keep in his office a tax lien index book which provides:

(1) An alphabetical list of taxpayer's names;

(2) Claims made by the State of South Dakota;

(3) The time and date the notice of lien was received;

(4) The amount of the lien; and

(5) When the lien was satisfied.

The register of deeds shall endorse on each notice of lien the day, hour, and minute when received, index the notice in the tax lien index book and record the lien in the manner provided for recording real estate mortgages. Upon payment of the tax, penalty, and interest the secretary shall file a notice of satisfaction with the register of deeds, who shall file such notice in his office and indicate such record in the lien index. The filing and recording of the liens and satisfaction is done at no cost to the state.

Source: SL 1986, ch 111, § 12.



§ 10-59-13 Issuance of distress warrant--Collection and remittance of tax--Compensation for sheriff--Accounts subject to seizure.

10-59-13. Issuance of distress warrant--Collection and remittance of tax--Compensation for sheriff--Accounts subject to seizure. After a notice of lien has been filed as provided in § 10-59-11, the secretary may at any time require the county treasurer to issue a distress warrant in the manner provided in chapter 10-56. Immediately upon receipt of the warrant the sheriff shall proceed to collect the tax, penalty, or interest due by seizure and sale of personal property as provided in chapter 10-56. The sheriff shall remit the amount collected to the county treasurer who shall remit the money to the Department of Revenue. For such service the sheriff may collect from the taxpayer and retain the compensation provided in chapter 10-56, but the sheriff's compensation may not be deducted from any taxes, penalty or interest collected.

Checking, savings and similar accounts are personal property and are subject to seizure by the sheriff for the purpose of satisfying the distress warrant.

Source: SL 1986, ch 111, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-14 Injunction for performing activity without license or permit--Petition by secretary--Contents--Issuance--Hearing.

10-59-14. Injunction for performing activity without license or permit--Petition by secretary--Contents--Issuance--Hearing. Any person who is required by law to obtain or maintain a license or permit issued or approved by the secretary to legally perform any act or engage in any form of business, who fails to obtain or maintain such license or permit or whose license or permit has been revoked and cancelled, may be enjoined from performing the act or engaging in the business. The secretary may petition a judge of the circuit court for the county where the licensed or permitted activity takes place for a temporary restraining order restraining that activity. The petition shall be verified by the secretary and set forth reasons why the petition should be granted. The petition shall include a certification by the secretary that a license or permit has not been obtained or maintained or has been revoked or cancelled after notice and hearing. Upon receipt of the petition and verification that the petition complies with this section, the circuit court judge shall issue a temporary restraining order restraining the person from engaging in the activity. The order shall have the effect of a temporary restraining order under chapter 21-8. With at least three days notice to the parties, a hearing shall be held within five days from the granting of the temporary restraining order. The person being restrained shall be given an opportunity to show compliance with all lawful requirements for obtaining the license or permit. If the person shows compliance with all lawful requirements for obtaining the license or permit, including any bonding requirements, the temporary restraining order shall be dissolved. If the person does not show compliance with all lawful requirements for obtaining the license or permit, he shall be enjoined from engaging in the activity until all lawful requirements for obtaining the license or permit are met or further order of the court.

Source: SL 1986, ch 111, § 14.



§ 10-59-15 Recovery of tax, penalty, or interest by action of debt.

10-59-15. Recovery of tax, penalty, or interest by action of debt. In any case of failure to pay a tax, penalty, or interest when due, the amount of such tax, penalty, or interest may be recovered in action of debt.

Source: SL 1986, ch 111, § 15.



§ 10-59-16 Time limitation for collection--Exceptions.

10-59-16. Time limitation for collection--Exceptions. Unless a proceeding, audit, action, or jeopardy assessment is commenced to determine or collect the tax, the collection thereof is barred three years from the date the return reporting the tax is filed by or on behalf of the taxpayer. There is no bar to assessment or collection of taxes, penalty, or interest in the following instances:

(1) Any period for which a taxpayer fails to obtain or maintain a license or permit required to engage in the activity which results in the tax obligation;

(2) Any period for which a taxpayer fails to file a required return or report or files a fraudulent return or report;

(3) Any tax, penalty, or interest first legally due and payable within three years of the date of mailing of a notice of intent to audit; or

(4) Any period for which a taxpayer files a return reporting tax due and fails to remit the tax reported on the return in full.
Source: SL 1986, ch 111, § 16; SL 1994, ch 104.



§ 10-59-17 Compliance with procedures prerequisite to jurisdiction of courts.

10-59-17. Compliance with procedures prerequisite to jurisdiction of courts. A taxpayer seeking recovery of tax, penalty, or interest imposed by the chapters set out in § 10-59-1 shall follow the procedure established in this chapter. No court has jurisdiction of a suit to recover such taxes, penalty, or interest unless the taxpayer seeking the recovery of tax complies with the provisions of this chapter.

Source: SL 1986, ch 111, § 17.



§ 10-59-18 Compliance with procedures for recovery of taxes paid pursuant to certificate of assessment.

10-59-18. Compliance with procedures for recovery of taxes paid pursuant to certificate of assessment. Any taxpayer seeking recovery of taxes, penalty, or interest paid under the provisions of § 10-59-8 or 10-59-9 may only recover such tax, penalty, or interest by following the procedures found in § 10-59-9.

Source: SL 1986, ch 111, § 18.



§ 10-59-19 Recovery of overpaid taxes--Time limitation.

10-59-19. Recovery of overpaid taxes--Time limitation. A taxpayer seeking recovery of an allegedly overpaid tax, penalty, or interest shall file a claim for recovery with the secretary, within three years from the date the tax, penalty, or interest was paid or within three years from the date the return was due, whichever date is earlier. A claim for recovery not filed within three years of the date the tax was paid or within three years of the date the return was due, whichever date is earlier, is barred.

Source: SL 1986, ch 111, § 19; SL 1989, ch 123.



§ 10-59-19.1 Repealed.

10-59-19.1. Repealed by SL 2007, ch 68, § 1.



§ 10-59-20 Collection and payment of tax not to be restrained or delayed--Person to pay taxes and seek recovery.

10-59-20. Collection and payment of tax not to be restrained or delayed--Person to pay taxes and seek recovery. No court may restrain or delay the collection and payment of a tax, penalty, or interest provided for in this chapter. A taxpayer shall pay the taxes when due and may seek recovery as provided in this chapter.

Source: SL 1986, ch 111, § 20.



§ 10-59-21 Tax recovery claim forms provided by secretary--Information provided by taxpayer--Denial of claim for failure to provide information.

10-59-21. Tax recovery claim forms provided by secretary--Information provided by taxpayer--Denial of claim for failure to provide information. The secretary shall prescribe and furnish tax recovery claim forms. A taxpayer shall provide any information requested or considered necessary by the secretary to determine the validity of a claim. The secretary may deny the claim of a taxpayer failing to provide information requested or considered necessary by the secretary to determine the validity of a claim.

Source: SL 1986, ch 111, § 21.



§ 10-59-22 Determination of amount of tax overpayment by secretary--Recovery credited against future taxes--Exceptions.

10-59-22. Determination of amount of tax overpayment by secretary--Recovery credited against future taxes--Exceptions. The secretary shall determine the amount of any tax overpayment recoverable by a taxpayer. The secretary shall credit any recovery of overpaid taxes against the future taxes of the taxpayer, except:

(1) A taxpayer having no future tax obligations may receive a refund; or

(2) A taxpayer whose recovery credit is not used within one year may receive a refund equal to the amount of recovery credit unused at the end of the one-year period.
Source: SL 1986, ch 111, § 22; SL 2009, ch 59, § 1.



§ 10-59-22.1 Request for contested case hearing upon denial of overpayment claim--Hearing and appeal procedure.

10-59-22.1. Request for contested case hearing upon denial of overpayment claim--Hearing and appeal procedure. Any taxpayer aggrieved by the denial in whole or in part of a claim for recovery of an allegedly overpaid tax, penalty, or interest, may in writing request a contested case hearing before the secretary. The written hearing request shall be mailed to the department on or before thirty days from the date that notice of denial was mailed to the taxpayer by certified mail, return receipt requested. Any hearing shall be conducted and any appeal shall be taken pursuant to the provisions of chapters 1-26 and 1-26D.

Source: SL 2009, ch 59, § 2.



§ 10-59-23 Recovery refund paid to taxpayer.

10-59-23. Recovery refund paid to taxpayer. A recovery refund shall be paid to an eligible taxpayer on warrants drawn by the state auditor on vouchers approved by the secretary if the secretary finds no outstanding tax liabilities in the taxpayer's name while currently or previously licensed under any of the chapters set out in § 10-59-1. If an unpaid tax liability for the taxpayer is found under any of these chapters, then the secretary is to apply the amount of the approved recovery refund to the unpaid tax liabilities discovered under other chapters cited under § 10-59-1.

Source: SL 1986, ch 111, § 23; SL 1989, ch 117, § 73.



§ 10-59-24 Recovery refund--Interest included--Exception.

10-59-24. Recovery refund--Interest included--Exception. A recovery credit or a recovery refund shall include interest at the same rate the taxpayer would be charged, except a recover of an overpayment, resulting from a taxpayer's error, may not include interest.

Source: SL 1986, ch 111, § 24.



§ 10-59-24.1 Over-collected sales or use taxes--Purchaser notice to seller requesting refund--Response.

10-59-24.1. Over-collected sales or use taxes--Purchaser notice to seller requesting refund--Response. No purchaser has a cause of action against a seller for over-collected sales or use taxes until the purchaser has provided written notice to a seller requesting a refund of over-collected sales or use taxes and the seller has had sixty days to respond. The notice to the seller shall contain the information necessary to determine the validity of the request.

Source: SL 2005, ch 85, § 1.



§ 10-59-24.2 Notice requesting refund of over-collected sales or use taxes--Presumption of reasonable business practice.

10-59-24.2. Notice requesting refund of over-collected sales or use taxes--Presumption of reasonable business practice. In connection with a purchaser's written notice to a seller requesting a refund of over-collected sales or use taxes pursuant to § 10-59-24.1, a seller is presumed to have a reasonable business practice, if in the collection of such sales or use taxes, the seller uses either a provider or a system, including a proprietary system, that is certified by the state or the Streamlined Sales Tax Governing Board; and has remitted to the state all taxes collected less any deductions, credits, or collection allowances.

Source: SL 2005, ch 85, § 2.



§ 10-59-25 Application of subsequent sections.

10-59-25. Application of subsequent sections. The provisions of §§ 10-59-26 to 10-59-33, inclusive, apply to those taxes enumerated in § 10-59-1.

Source: SL 1990, ch 100, § 1.



§ 10-59-26 Appeal from additional tax assessment--Notification of right to appeal--Hearing examiner.

10-59-26. Appeal from additional tax assessment--Notification of right to appeal--Hearing examiner. Any taxpayer against whom additional tax has been assessed may appeal before an impartial hearing examiner. Written notification of the appeal rights shall be given by the secretary and shall accompany each certificate of assessment. The notice shall set forth the time period within which the taxpayer may file an appeal. In hearings conducted pursuant to § 10-59-9, the impartial hearing examiner may not be an employee of the Department of Revenue.

Source: SL 1990, ch 100, § 2; SL 1992, ch 102, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-27 Reliance on written advice--Inconsistent position by department.

10-59-27. Reliance on written advice--Inconsistent position by department. Any taxpayer who has received written advice from the Department of Revenue concerning the taxability of transactions shall be allowed to rely on such advice when filing tax returns. However, the taxpayer shall maintain a copy of the advice in the taxpayer's business records. The department may not maintain a position against a taxpayer which is inconsistent with a prior written opinion issued to the same taxpayer unless rescinded by the department, by a change in statutory law or reported case law, by a change in federal interpretation in cases if the department's written advice was predicated upon a federal interpretation or by a change in material facts or circumstances relating to the taxpayer. For the purposes of this section, written advice includes municipal boundary information, and zip codes and addresses located within municipalities provided by the department.

Source: SL 1990, ch 100, § 3; SL 2002, ch 64, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-28 Reduction or abatement of penalty or interest.

10-59-28. Reduction or abatement of penalty or interest. Penalty or interest may be reduced or abated if the secretary determines such reduction or abatement is just and equitable or that the department has been negligent by unduly delaying in giving notice to the taxpayer of the assessment or the tax liability.

Source: SL 1990, ch 100, § 4.



§ 10-59-29 Evaluation of employees or imposition of quotas from revenue amount prohibited.

10-59-29. Evaluation of employees or imposition of quotas from revenue amount prohibited. The amount of revenue collected or assessed by the department may not be used:

(1) To evaluate individual officers or employees; or

(2) To impose or suggest production quotas or goals.
Source: SL 1990, ch 100, § 5.



§ 10-59-30 Release of tax lien--Erroneous liens--Costs.

10-59-30. Release of tax lien--Erroneous liens--Costs. The department shall release any lien upon the property of a taxpayer upon payment of all tax, penalty, and interest within thirty days of payment. Liens filed in error shall be so noted on the records of the register of deeds. The department shall be liable for any court costs associated with the release of such erroneous liens.

Source: SL 1990, ch 100, § 6.



§ 10-59-31 Reduction of taxes, interest, and penalty upon bona fide misunderstanding and good faith effort.

10-59-31. Reduction of taxes, interest, and penalty upon bona fide misunderstanding and good faith effort. The secretary may reduce or abate the taxes, interest, and penalty relating to certain transactions in cases where the taxpayer can show that there is bona fide misunderstanding of the application of the taxes to the transactions, and that the taxpayer made a good faith effort to determine the taxability of the transactions through communications with the department.

Source: SL 1990, ch 100, § 7; SL 2014, ch 66, § 1.



§ 10-59-32 Electronic filing of returns, reports or remittances under certain chapters--Timeliness.

10-59-32. Electronic filing of returns, reports or remittances under certain chapters--Timeliness. The secretary may authorize any person required to file returns or reports and remit taxes or fees under chapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-52, 10-52A, 10-33A, and 10-62, to remit the taxes or fees by electronic transmission. Any person required to file returns and remit taxes who remits taxes by electronic transmission pursuant to this section, as authorized by the secretary, shall file returns by electronic means on or before the twentieth day of the month following each period. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed. Remittances transmitted electronically pursuant to this section shall be made on or before the twenty-fifth day of the month following each period. Remittances are considered to have been made on the date that the remittance is credited to the bank account designated by the treasurer of the State of South Dakota. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the remittance is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed.

Source: SL 1990, ch 100, § 7A; SL 1999, ch 62, § 1; SL 2011, ch 64, § 1; SL 2017, ch 65, § 13.



§ 10-59-32.1 Timely filing by mail of returns, reports, or remittances under certain chapters.

10-59-32.1. Timely filing by mail of returns, reports, or remittances under certain chapters. Any return, report, or remittance which is required to be filed under the taxes specified in chapters 10-33A, 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-52, 10-52A, and 10-62, is timely filed if mailed, postage prepaid, on or before the due date of the reporting period, and is received by the department. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return, report, or remittance is timely filed if mailed, postage prepaid, on the next succeeding day which is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed. A United States Postal Service postmark is evidence of the date of mailing for the purpose of timely filing of returns, reports, or remittances. The provisions of this section do not apply to a return filed by electronic means.

Source: SL 2011, ch 64, § 2; SL 2017, ch 65, § 14.



§ 10-59-33 Timely filing by mail of returns, reports or remittances for taxes specified in § 10-59-1--Exceptions .

10-59-33. Timely filing by mail of returns, reports or remittances for taxes specified in § 10-59-1--Exceptions. Any return, report, or remittance which is required to be filed under the taxes specified in § 10-59-1, except as provided for in §§ 10-59-32 and 10-59-32.1 and chapter 10-47B, is timely filed if mailed, postage prepaid, on or before the due date of the reporting period, and is received by the department. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return, report, or remittance is timely filed if mailed, postage prepaid, on the next succeeding day which is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed. A United States Postal Service postmark is evidence of the date of mailing for the purpose of timely filing of returns, reports, or remittances.

Source: SL 1990, ch 100, § 8; SL 1999, ch 62, § 5; SL 2011, ch 64, § 3; SL 2013, ch 60, § 38; SL 2017, ch 65, § 15.



§ 10-59-33.1 Repealed.

10-59-33.1. Repealed by SL 2013, ch 60, § 39.



§ 10-59-33.2 Timely filing by electronic means of returns, reports or remittances for taxes specified in § 10-59-1--Exceptions.

10-59-33.2. Timely filing by electronic means of returns, reports or remittances for taxes specified in § 10-59-1--Exceptions. For any return, report, or remittance which is filed under the taxes specified in § 10-59-1, except as provided for in §§ 10-59-32 and 10-59-32.1 and chapters 10-43 and 10-47B, by electronic means, the return or report is timely if received on or before the due date of the reporting period. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return or report is due on the next succeeding day which is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed. The remittances transmitted electronically pursuant to this section shall be made on or before the twenty-fifth day of the month following each period. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the remittance is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed.

Source: SL 2017, ch 65, § 16.



§ 10-59-34 Costs paid by losing party if position not justified.

10-59-34. Costs paid by losing party if position not justified. If a court determines that the losing party has taken a position in an audit, hearing or appeal that was not substantially justified, the losing party shall reimburse the other party for all court costs and attorney fees associated with the hearing or appeal. The department's reimbursable costs are limited to nonemployee costs.

Source: SL 1992, ch 102, § 1.



§ 10-59-35 Audit standards--List of proposed taxable items--Protest.

10-59-35. Audit standards--List of proposed taxable items--Protest. Any audit performed by the Department of Revenue shall be in accordance with generally accepted auditing standards as published by the American Institute of Certified Public Accountants in the publications entitled Statements on Auditing Standards in effect on January 1, 2015. Prior to the issuance of a certificate of assessment, the department shall furnish the taxpayer with a proposed list of taxable items. The list shall be in writing. The department shall hold a conference with the taxpayer to review the list of taxable items, and the taxpayer may in writing protest the inclusion of any of the proposed taxable items. The protest may be included in any appeal of the department's certificate of assessment.

Source: SL 1994, ch 105; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 67, § 1; SL 2015, ch 70, § 1.



§ 10-59-36 Authorizing to file returns or reports by electronic means.

10-59-36. Authorizing to file returns or reports by electronic means. The secretary may authorize any person required to file returns or reports under the chapters set forth in § 10-59-1 and any other provision wherein the secretary is obligated to administer the collection of taxes or fees to file such returns or reports by electronic means.

Source: SL 1995, ch 74, § 1.



§ 10-59-37 Alternative methods for signing returns.

10-59-37. Alternative methods for signing returns. The secretary may prescribe alternative methods for the signing, subscribing, or verifying of a return, report, statement, or other document that shall have the same validity and consequences as the actual signing by the taxpayer.

Source: SL 1995, ch 74, § 2.



§ 10-59-38 Promulgation of rules.

10-59-38. Promulgation of rules. The secretary may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing an electronic tax return or report and for the payment of the tax due thereon;

(2) The establishment of alternative methods for signing, subscribing, or verifying a tax return or report;

(3) Determining prehearing and hearing procedures for the conduct of hearings before the secretary or the secretary's designated hearing officer.
Source: SL 1995, ch 53, § 9; SL 1995, ch 74, § 3.



§ 10-59-39 Repealed.

10-59-39. Repealed by SL 2007, ch 65, § 14.



§ 10-59-40 Filing of returns required whether or not gross receipts are subject to tax.

10-59-40. Filing of returns required whether or not gross receipts are subject to tax. Any person licensed pursuant to chapter 10-33A, 10-45, 10-45D, 10-46A, 10-46B, or 10-52A shall file the applicable tax return whether or not the person has gross receipts subject to tax.

Source: SL 2006, ch 61, § 8.



§ 10-59-41 Prior compliance--Effect.

10-59-41. Prior compliance--Effect. Any prior collection, appropriation, or distribution of the revenue consistent with the provisions of § 10-59-40 is hereby validated, ratified, and affirmed.

Source: SL 2006, ch 61, § 9.



§ 10-59-42 , 10-59-43. Repealed.

10-59-42, 10-59-43. Repealed by SL 2016, ch 68, §§ 1, 2.



§ 10-59-44 Revocation or cancellation of license for failure to file return or remit tax.

10-59-44. Revocation or cancellation of license for failure to file return or remit tax. The secretary may, by order, revoke or cancel the license of any person licensed pursuant to chapter 10-33A, 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-52, 10-52A, or 10-62 and who has failed to file a return, or who has filed a return and has failed to remit the tax due the state on or before the times specified in § 10-33A-10.1, 10-45-27.3, 10-45D-10.2, 10-46-27.1, 10-46A-1.8, 10-46B-1.6, 10-46E-7, 10-52-18, 10-52A-4.2, or 10-62-4, respectively, or any other reporting period authorized.

Source: SL 2010, ch 69, § 1; SL 2017, ch 65, § 17.



§ 10-59-45 Contested case hearing--Time for request--Appeal.

10-59-45. Contested case hearing--Time for request--Appeal. Any person aggrieved by an order of the secretary issued pursuant to § 10-59-44 may, in writing, request a contested case hearing before the secretary. The written hearing request shall be received by the department within fourteen days from the date the order was mailed to the licensee by certified mail. If a written request for hearing is not received by the department within the time prescribed, the order becomes final. Any hearing shall be conducted and any appeal shall be taken pursuant to the provisions of chapters 1-26 and 1-26D.

Source: SL 2010, ch 69, § 2.



§ 10-59-46 Preparation of list of delinquent taxpayers.

10-59-46. Preparation of list of delinquent taxpayers. The secretary of revenue may prepare a list of at least one hundred delinquent persons who owe the largest amount of tax for chapters 10-45, 10-45D, 10-46, 10-46E, 10-46A, 10-46B, 10-52, 10-52A, 10-58, and 10-33A and § 32-5B-20, and that are delinquent in the payment of tax for chapters 10-45, 10-45D, 10-46, 10-46E, 10-46A, 10-46B, 10-52, 10-52A, 10-58, and 10-33A and § 32-5B-20 to the department, if a lien has been filed against the person. The list shall include at least the top one hundred persons with total delinquent final liabilities for tax in chapters 10-45, 10-45D, 10-46, 10-46E, 10-46A, 10-46B, 10-52, 10-52A, 10-58, and 10-33A and § 32-5B-20, including penalties and interest. The list shall contain the person's name; the business name, if any; address; and the amount of total tax, penalties and interest outstanding of each delinquent person.

Source: SL 2012, ch 75, § 1.



§ 10-59-47 Notice to delinquent taxpayer before publication.

10-59-47. Notice to delinquent taxpayer before publication. At least ninety days before the disclosure of the name of a delinquent person prescribed in § 10-59-46, the secretary of revenue shall mail a written notice to the delinquent person at that person's last known address informing the person that the failure to resolve the tax delinquency could result in the person's name being included in a list of delinquent persons that is published on the internet on a web site maintained by the department pursuant to §§ 10-59-46 to 10-59-51, inclusive. If the delinquent tax has not been paid within ninety days after the notice was mailed, and the person has not, since the mailing of the notice, either paid the delinquent tax or entered into a written agreement with the department for payment of the delinquency or corrected a default in an existing agreement to the satisfaction of the secretary, the secretary may disclose the tax delinquency in the list of delinquent persons.

Source: SL 2012, ch 75, § 2.



§ 10-59-48 Unpaid taxes not subject to disclosure.

10-59-48. Unpaid taxes not subject to disclosure. No unpaid taxes are subject to disclosure described in § 10-59-46 if:

(1) A written agreement for payment exists without default between the person and the department; or

(2) The tax liability is the subject of an administrative hearing, administrative review, judicial review, or an appeal of any such proceedings.
Source: SL 2012, ch 75, § 3.



§ 10-59-49 Publication of list of delinquent taxpayers.

10-59-49. Publication of list of delinquent taxpayers. The list described in § 10-59-46 shall be available for public inspection at the Department of Revenue and shall be published on the internet on a web site maintained by the department.

Source: SL 2012, ch 75, § 4.



§ 10-59-50 Removal of name from list.

10-59-50. Removal of name from list. The name of a person on the list described in § 10-59-46 shall be removed within ten days after the delinquent debt payment has been processed by the department.

Source: SL 2012, ch 75, § 5.



§ 10-59-51 Good faith disclosure not a violation of other statutes.

10-59-51. Good faith disclosure not a violation of other statutes. Any disclosure made by the secretary of revenue in a good faith effort to comply with §§ 10-59-46 to 10-59-50, inclusive, is not a violation of any statute prohibiting disclosure of taxpayer information.

Source: SL 2012, ch 75, § 6.



§ 10-59-52 Fee for collecting tax on behalf of another entity.

10-59-52. Fee for collecting tax on behalf of another entity. For any tax collected by the department on behalf of another entity, the department may charge the entity an administrative fee for collecting the tax.

Source: SL 2013, ch 57, § 3.



§ 10-59-53 Definitions relating to automated sales suppression devices and phantom-ware.

10-59-53. Definitions relating to automated sales suppression devices and phantom-ware. Terms used in §§ 10-59-53 to 10-59-57, inclusive, mean:

(1) "Automated sales suppression device," a software program accessed through any method that falsifies the electronic records, transaction data, or transaction reports of electronic cash registers and other point-of-sale systems;

(2) "Electronic cash register," a device that keeps a register or supporting documents through the means of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data or transaction reports;

(3) "Phantom-ware," a programming option embedded in the operating system or hardwired into the electronic cash register that can be used to create a false till, or eliminate or manipulate transaction data before it is entered in the original till;

(4) "Transaction data," information regarding items purchased by a customer, the price for each item, a taxability determination for each item, a segregated tax amount for each item subject to tax, the amount of cash or credit tendered, the amount returned to the customer in change, the date and time of purchase, the name, address, and identification number of the vendor, and the receipt or invoice number of the transaction;

(5) "Transaction report," a report documenting sales, tax collected, media totals, discount voids, or other transaction data of an electronic cash register for a given day or shift, or any report documenting actions of an electronic cash register.
Source: SL 2016, ch 69, § 1.



§ 10-59-54 Automated sales suppression devices and phantom-ware prohibited--Felony.

10-59-54. Automated sales suppression devices and phantom-ware prohibited--Felony. It is unlawful to knowingly own, sell, rent, lease, purchase, install, transfer, possess, use, access, design, manufacture, or program any automated sales suppression device or phantom-ware. A violation of this section is a Class 5 felony.

Source: SL 2016, ch 69, § 2.



§ 10-59-55 Civil penalty for violation of § 10-59-54.

10-59-55. Civil penalty for violation of § 10-59-54. Any person convicted of a violation under § 10-59-54 shall be assessed a civil penalty at the time of sentencing in addition to, and not in substitution for, any other penalties provided by law for the offense in the amount of ten thousand dollars for each return period in which sales data, transaction data, or transaction reports were altered. However, the civil penalty may not exceed one hundred twenty thousand dollars. The civil penalty shall be deposited in the state general fund.

Source: SL 2016, ch 69, § 3.



§ 10-59-56 Liability for taxes, penalties, and interest.

10-59-56. Liability for taxes, penalties, and interest. In addition to any civil or criminal penalty, any person violating § 10-59-54 is liable for all sales and use tax, contractor's excise tax, or any other tax imposed by title 10, including any municipal sales and use tax, and all associated penalties and interest due the state as a result of the use of an automated sales suppression device or phantom-ware.

Source: SL 2016, ch 69, § 4.



§ 10-59-57 Seizure of automated sales suppression device or phantom-ware without warrant.

10-59-57. Seizure of automated sales suppression device or phantom-ware without warrant. An automated sales suppression device or phantom-ware or any cash register or device containing an automated sales suppression device or phantom-ware is contraband and may be seized without a warrant by the secretary, agents or employees of the secretary, or any law enforcement officer of this state. The disposition of any property seized under this section shall be conducted pursuant to chapter 23A-37.

Source: SL 2016, ch 69, § 5.






Chapter 60 - Transfer Of Large Vessels [Transferred]

§ 10-60-1 to 10-60-14. Transferred.

10-60-1 to 10-60-14. Transferred to §§ 32-3A-50 to 32-3A-61.



§ 10-60-15 Transferred.

10-60-15. Transferred to § 32-3A-2.






Chapter 61 - Fabricator Sales and Use Tax Refund

§ 10-61-1 Refund of sales and use tax paid by contractor or subcontractor upon certain fabricated tangible personal property--Application.

10-61-1. Refund of sales and use tax paid by contractor or subcontractor upon certain fabricated tangible personal property--Application. A contractor or subcontractor licensed pursuant to chapter 10-46A or 10-46B may apply for a refund of South Dakota sales and use tax paid by such contractor if:

(1) The sales and use tax subject to the refund request was paid by the contractor or subcontractor requesting the refund for the use of tangible personal property;

(2) The tangible personal property upon which the sales and use tax was paid was purchased by the contractor or subcontractor requesting the refund;

(3) The tangible personal property upon which the sales and use tax was paid was fabricated by the contractor or subcontractor in South Dakota;

(4) The fabricated tangible personal property was used outside of South Dakota by the contractor or subcontractor in the performance of a contract;

(5) The fabricated tangible personal property is not returned to South Dakota; and

(6) The fabricated tangible personal property is exempt from sales or use tax in the state where the contract is performed.
Source: SL 2005, ch 86, § 1.



§ 10-61-2 Secretary to provide refund claim forms and determine required documentation--Claim denial.

10-61-2. Secretary to provide refund claim forms and determine required documentation--Claim denial. Any claim for refund shall be submitted on forms prescribed by the secretary of the Department of Revenue and shall be supported by such documentation as the secretary may require. The secretary may deny any claim if the claimant has failed to provide the information or documentation requested or considered necessary by the secretary to determine the validity of the claim.

Source: SL 2005, ch 86, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-61-3 Refund request submission--Interest.

10-61-3. Refund request submission--Interest. Any person requesting a refund pursuant to §§ 10-61-1 to 10-61-6, inclusive, shall submit a request for a refund on a form provided by the Department of Revenue. The request shall be submitted pursuant to § 10-59-19. No interest may be paid on the refund amount.

Source: SL 2005, ch 86, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-61-4 Claim rejection upon fraudulent presentation or failure to meet conditions--Debt--Lien.

10-61-4. Claim rejection upon fraudulent presentation or failure to meet conditions--Debt--Lien. If any claim has been fraudulently presented or supported as to any item in the claim, or if the claimant fails to meet all the conditions of § 10-61-1, then the claim may be rejected in its entirety; and all sums previously refunded to the claimant constitutes a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the claimant and may be recovered in an action of debt.

Source: SL 2005, ch 86, § 4.



§ 10-61-5 Right to hearing upon denial of claim--Procedures.

10-61-5. Right to hearing upon denial of claim--Procedures. Any person aggrieved by the denial in whole or in part of a refund claimed under §§ 10-61-1 to 10-61-6, inclusive, may within thirty days after service of the notice of such denial by the secretary of the Department of Revenue, demand and is entitled to a hearing, upon notice, before the secretary. The hearing shall be conducted pursuant to chapter 1-26.

Source: SL 2005, ch 86, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-61-6 Promulgation of rules concerning refunds.

10-61-6. Promulgation of rules concerning refunds. The secretary of the Department of Revenue shall promulgate rules, pursuant to chapter 1-26, concerning the procedures for filing refund claims and the requirements necessary to qualify for a refund.

Source: SL 2005, ch 86, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 62 - Taxation Of Intermediate Care Facilities For Individuals With Intellectual Disabilities

§ 10-62-1 Definitions.

10-62-1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Revenue;

(2) "Intermediate care facility for individuals with intellectual disabilities," a treatment or care center as defined by 1905(d) of the Social Security Act and Code of Federal Regulations 42 CFR 435.1009 as of January 1, 2007;

(3) "Net revenues," the revenue paid to an intermediate care facility for individuals with intellectual disabilities for resident care, room, board, and services less contractual adjustments and does not include revenue from sources other than operations, including interest and guest meals.
Source: SL 2007, ch 69, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 125, § 1.



§ 10-62-2 Tax imposed on net revenues.

10-62-2. Tax imposed on net revenues. There is hereby imposed a tax of five and one-half percent on the net revenues of each intermediate care facility for individuals with intellectual disabilities.

Source: SL 2007, ch 69, § 2; SL 2013, ch 125, § 2.



§ 10-62-3 Collection and administration.

10-62-3. Collection and administration. The department shall collect and administer the tax imposed by this chapter.

Source: SL 2007, ch 69, § 3.



§ 10-62-4 Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance.

10-62-4. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twentieth day of the month following each period and remit the tax on or before the twenty-fifth day of the month following each period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the twentieth day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 69, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2017, ch 65, § 10.



§ 10-62-5 Promulgation of rules.

10-62-5. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Taxpayer record-keeping requirements; and

(4) Determining auditing methods.
Source: SL 2007, ch 69, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-6 Prohibited acts--Misdemeanor or felony.

10-62-6. Prohibited acts--Misdemeanor or felony. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by this chapter or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony.
Source: SL 2007, ch 69, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-7 Books and records--Inspection--Retention period.

10-62-7. Books and records--Inspection--Retention period. Each person subject to tax under this chapter shall keep records and books of all receipts, together with invoices, and other pertinent papers and documents. The books and records and other papers and documents are, at all times during business hours of the day, subject to inspection by the secretary of revenue or the secretary's agents and employees to determine the amount of tax due. The books and records shall be preserved for a period of three years unless the secretary of revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2007, ch 69, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-8 Taxes credited to general fund.

10-62-8. Taxes credited to general fund. Taxes collected under this chapter shall be remitted to the state treasurer for credit to the state general fund to be used to help offset the cost of health care services provided to the citizens by the State of South Dakota.

Source: SL 2007, ch 69, § 8.



§ 10-62-9 Implementation upon receipt of medicaid state plan amendment.

10-62-9. Implementation upon receipt of medicaid state plan amendment. The tax implemented under § 10-62-2 is not due and payable until the Department of Social Services receives an approved medicaid state plan amendment from the Centers for Medicare and Medicaid Services.

Source: SL 2007, ch 69, § 9.






Chapter 63 - Noncollecting Retailer Notice Requirements

§ 10-63-1 Definition of terms related to sales of property, services, and products transferred electronically.

10-63-1. Definition of terms related to sales of property, services, and products transferred electronically. Terms used in this chapter mean:

(1) "De minimis online auction website," any online auction website that facilitates total gross sales in South Dakota in the prior calendar year of less than one hundred thousand dollars and reasonably expects South Dakota sales in the current calendar year will be less than one hundred thousand dollars;

(2) "De minimis retailer," any noncollecting retailer that made total gross sales in South Dakota in the prior calendar year of less than one hundred thousand dollars and reasonably expects South Dakota sales in the current calendar year will be less than one hundred thousand dollars;

(3) "Noncollecting retailer," any retailer, not currently registered to collect and remit South Dakota sales and use tax, who makes sales of tangible personal property, services, and products transferred electronically from a place of business outside of South Dakota to be shipped to South Dakota for use, storage, or consumption and who is not required to collect South Dakota sales or use taxes;

(4) "Online auction website," a collection of web pages on the Internet that allows any person to display tangible personal property, services, or products transferred electronically for sale which is purchased through a competitive process where a participant places a bid with the highest bidder purchasing the property, service, or product when the bidding period ends;

(5) "South Dakota purchaser," any purchaser that purchases tangible personal property, services, or products transferred electronically to be shipped or transferred to South Dakota.
Source: SL 2011, ch 59, § 1.



§ 10-63-2 Notice of use tax due on purchases of tangible personal property, services, or products transferred electronically.

10-63-2. Notice of use tax due on purchases of tangible personal property, services, or products transferred electronically. Pursuant to this chapter, each noncollecting retailer shall give notice that South Dakota use tax is due on nonexempt purchases of tangible personal property, services, or products transferred electronically and shall be paid by the South Dakota purchaser. The notice shall be readily visible and contain the information as follows:

(1) The noncollecting retailer is not required, and does not collect South Dakota sales or use tax;

(2) The purchase is subject to state use tax unless it is specifically exempt from taxation;

(3) The purchase is not exempt merely because the purchase is made over the Internet, by catalog, or by other remote means;

(4) The state requires each South Dakota purchaser to report any purchase that was not taxed and pay tax on the purchase. The tax may be reported and paid on the South Dakota use tax form; and

(5) The use tax form and corresponding instructions are available on the South Dakota Department of Revenue website.
Source: SL 2011, ch 59, § 2.



§ 10-63-3 Notice on website--Notice in catalog.

10-63-3. Notice on website--Notice in catalog. The notice required by § 10-63-2 on a website shall occur on a page necessary to facilitate the applicable transaction. The notice shall be sufficient if the noncollecting retailer provides a prominent linking notice that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota." The prominent linking notice shall direct the purchaser to the principal notice information required by § 10-63-2.

The notice required by § 10-63-2 in a catalog shall be part of the order form. The notice shall be sufficient if the noncollecting retailer provides a prominent reference to a supplemental page that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota on page ____." The notice on the order form shall direct the purchaser to the page that includes the principal notice required by § 10-63-2.

Source: SL 2011, ch 59, § 3.



§ 10-63-4 Invoice notice for internet purchase required on electronic order confirmation--Notice for catalog and phone purchases on bill or receipt.

10-63-4. Invoice notice for internet purchase required on electronic order confirmation--Notice for catalog and phone purchases on bill or receipt. For any internet purchase made pursuant to this chapter the invoice notice shall occur on the electronic order confirmation. The notice shall be sufficient if the noncollecting retailer provides a prominent linking notice that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota." The invoice notice link shall direct the purchaser to the principal notice required by § 10-63-2. If the noncollecting retailer does not issue an electronic order confirmation, the complete notice shall be placed on the purchase order, bill, receipt, sales slip, order form, or packing statement.

For any catalog or phone purchase made pursuant to this chapter the complete notice shall be placed on the purchase order, bill, receipt, sales slip, order form, or packing statement.

Source: SL 2011, ch 59, § 4.



§ 10-63-5 Notice on check-out page for internet purchase fulfills requirements--Consolidated notice.

10-63-5. Notice on check-out page for internet purchase fulfills requirements--Consolidated notice. For any internet purchase made pursuant to this chapter, notice on the check-out page fulfills both the website and invoice notice requirements simultaneously, the notice shall be sufficient if the noncollecting retailer provides a prominent linking notice that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota." The check-out page notice link shall direct the purchaser to the principal notice required by § 10-63-2.

If a retailer is required to provide a similar notice for another state in addition to South Dakota, the retailer may provide a consolidated notice so long as the notice includes the information contained in § 10-63-2, specifically references South Dakota, and meets the placement requirements of this section.

Source: SL 2011, ch 59, § 5.



§ 10-63-6 Displays to be accompanied by notice of tax due.

10-63-6. Displays to be accompanied by notice of tax due. A noncollecting retailer may not state or display or imply that no tax is due on any South Dakota purchase unless the display is accompanied by the notice required by § 10-63-2 each time the display appears. If a summary of the transaction includes a line designated "sales tax" and shows the amount of sales tax as zero, this constitutes a display implying that no tax is due on the purchase. This display shall be accompanied by the notice required by § 10-63-2 each time it appears.

Notwithstanding the limitation in this section, if a noncollecting retailer knows that a purchase is exempt from South Dakota tax pursuant to South Dakota law, the noncollecting retailer may display or indicate that no sales or use tax is due even if the display is not accompanied by the notice required by § 10-63-2.

Source: SL 2011, ch 59, § 6.



§ 10-63-7 Online auction websites.

10-63-7. Online auction websites. With the exception of notification on an invoice, the provisions of this chapter apply to online auction websites.

Source: SL 2011, ch 59, § 7.



§ 10-63-8 De minimis retailers and de minimis online auction websites.

10-63-8. De minimis retailers and de minimis online auction websites. A de minimis retailer and a de minimis online auction website are exempt from the notice requirements provided by this chapter.

Source: SL 2011, ch 59, § 8.



§ 10-63-9 Criminal penalty or civil liability not applicable.

10-63-9. Criminal penalty or civil liability not applicable. No criminal penalty or civil liability may be applied or assessed for failure to comply with the provisions of this chapter.

Source: SL 2011, ch 59, § 9.






Chapter 64 - Collection of Sales Taxes From Out-of-State Sellers

§ 10-64-1 Legislative findings.

10-64-1. Legislative findings. The Legislature finds that:

(1) The inability to effectively collect the sales or use tax from remote sellers who deliver tangible personal property, products transferred electronically, or services directly into South Dakota is seriously eroding the sales tax base of this state, causing revenue losses and imminent harm to this state through the loss of critical funding for state and local services;

(2) The harm from the loss of revenue is especially serious in South Dakota because the state has no income tax, and sales and use tax revenues are essential in funding state and local services;

(3) Despite the fact that a use tax is owed on tangible personal property, any product transferred electronically, or services delivered for use in this state, many remote sellers actively market sales as tax free or no sales tax transactions;

(4) The structural advantages of remote sellers, including the absence of point-of-sale tax collection, along with the general growth of online retail, make clear that further erosion of this state's sales tax base is likely in the near future;

(5) Remote sellers who make a substantial number of deliveries into or have large gross revenues from South Dakota benefit extensively from this state's market, including the economy generally, as well as state infrastructure;

(6) In contrast with the expanding harms caused to the state from this exemption of sales tax collection duties for remote sellers, the costs of that collection have fallen. Given modern computing and software options, it is neither unusually difficult nor burdensome for remote sellers to collect and remit sales taxes associated with sales into South Dakota;

(7) As Justice Kennedy recently recognized in his concurrence in Direct Marketing Association v. Brohl, the Supreme Court of the United States should reconsider its doctrine that prevents states from requiring remote sellers to collect sales tax, and as the foregoing findings make clear, this argument has grown stronger, and the cause more urgent, with time;

(8) Given the urgent need for the Supreme Court of the United States to reconsider this doctrine, it is necessary for this state to pass this law clarifying its immediate intent to require collection of sales taxes by remote sellers, and permitting the most expeditious possible review of the constitutionality of this law;

(9) Expeditious review is necessary and appropriate because, while it may be reasonable notwithstanding this law for remote sellers to continue to refuse to collect the sales tax in light of existing federal constitutional doctrine, any such refusal causes imminent harm to this state;

(10) At the same time, the Legislature recognizes that the enactment of this law places remote sellers in a complicated position, precisely because existing constitutional doctrine calls this law into question. Accordingly, the Legislature intends to clarify that the obligations created by this law would be appropriately stayed by the courts until the constitutionality of this law has been clearly established by a binding judgment, including, for example, a decision from the Supreme Court of the United States abrogating its existing doctrine, or a final judgment applicable to a particular taxpayer; and

(11) It is the intent of the Legislature to apply South Dakota's sales and use tax obligations to the limit of federal and state constitutional doctrines, and to thereby clarify that South Dakota law permits the state to immediately argue in any litigation that such constitutional doctrine should be changed to permit the collection obligations of this chapter.
Source: SL 2016, ch 70, § 8, eff. May 1, 2016.



§ 10-64-2 Certain sellers located outside of state required to collect and remit sales taxes--Criteria.

10-64-2. Certain sellers located outside of state required to collect and remit sales taxes--Criteria. Notwithstanding any other provision of law, any seller selling tangible personal property, products transferred electronically, or services for delivery into South Dakota, who does not have a physical presence in the state, is subject to chapters 10-45 and 10-52, shall remit the sales tax and shall follow all applicable procedures and requirements of law as if the seller had a physical presence in the state, provided the seller meets either of the following criteria in the previous calendar year or the current calendar year:

(1) The seller's gross revenue from the sale of tangible personal property, any product transferred electronically, or services delivered into South Dakota exceeds one hundred thousand dollars; or

(2) The seller sold tangible personal property, any product transferred electronically, or services for delivery into South Dakota in two hundred or more separate transactions.
Source: SL 2016, ch 70, § 1, eff. May 1, 2016.



§ 10-64-3 Declaratory judgment action against out-of-state seller required to collect and remit sales taxes.

10-64-3. Declaratory judgment action against out-of-state seller required to collect and remit sales taxes. Notwithstanding any other provision of law, and whether or not the state initiates an audit or other tax collection procedure, the state may bring a declaratory judgment action under chapter 21-24 in any circuit court against any person the state believes meets the criteria of § 10-64-2 to establish that the obligation to remit sales tax is applicable and valid under state and federal law. The circuit court shall act on this declaratory judgment action as expeditiously as possible and this action shall proceed with priority over any other action presenting the same question in any other venue.

In this action, the court shall presume that the matter may be fully resolved through a motion to dismiss or a motion for summary judgment. However, if these motions do not resolve the action, any discovery allowed by the court may not exceed the provisions of subdivisions 15-6-73(2) and (4).

The provisions of § 10-59-34, along with any other provisions authorizing attorney's fees, do not apply to any action brought pursuant to this chapter or any appeal from any action brought pursuant to this chapter.

Source: SL 2016, ch 70, § 2, eff. May 1, 2016.



§ 10-64-4 Injunction during pendency of declaratory judgment action.

10-64-4. Injunction during pendency of declaratory judgment action. The filing of the declaratory judgment action established in this chapter by the state operates as an injunction during the pendency of the action, applicable to each state entity, prohibiting any state entity from enforcing the obligation in § 10-64-2 against any taxpayer who does not affirmatively consent or otherwise remit the sales tax on a voluntary basis. The injunction does not apply if there is a previous judgment from a court establishing the validity of the obligation in § 10-64-2 with respect to the particular taxpayer.

Source: SL 2016, ch 70, § 3, eff. May 1, 2016.



§ 10-64-5 Appeal to Supreme Court.

10-64-5. Appeal to Supreme Court. Any appeal from the decision with respect to the cause of action established by this chapter may only be made to the state Supreme Court. The appeal shall be heard as expeditiously as possible.

Source: SL 2016, ch 70, § 4, eff. May 1, 2016.



§ 10-64-6 Prospective tax obligation.

10-64-6. Prospective tax obligation. No obligation to remit the sales tax required by this chapter may be applied retroactively.

Source: SL 2016, ch 70, § 5, eff. May 1, 2016.



§ 10-64-7 Application of obligation after injunction lifted.

10-64-7. Application of obligation after injunction lifted. If an injunction provided by this chapter is lifted or dissolved, in general or with respect to a specific taxpayer, the state shall assess and apply the obligation established in § 10-64-2 from that date forward with respect to any taxpayer covered by the injunction.

Source: SL 2016, ch 70, § 6, eff. May 1, 2016.



§ 10-64-8 Procedure for recovery of taxes, penalties, or interest--Liability of purchaser for use tax unaffected.

10-64-8. Procedure for recovery of taxes, penalties, or interest--Liability of purchaser for use tax unaffected. A taxpayer complying with this chapter, voluntarily or otherwise, may only seek a recovery of taxes, penalties, or interest by following the recovery procedures established pursuant to chapter 10-59. However, no claim may be granted on the basis that the taxpayer lacked a physical presence in the state and complied with this chapter voluntarily while covered by the injunction provided in § 10-64-4.

Nothing in this chapter limits the ability of any taxpayer to obtain a refund for any other reason, including a mistake of fact or mathematical miscalculation of the applicable tax.

No seller who remits sales tax voluntarily or otherwise under this chapter is liable to a purchaser who claims that the sales tax has been over-collected because a provision of this chapter is later deemed unlawful.

Nothing in this chapter affects the obligation of any purchaser from this state to remit use tax as to any applicable transaction in which the seller does not collect and remit or remit an offsetting sales tax.

Source: SL 2016, ch 70, § 7, eff. May 1, 2016.



§ 10-64-9 Use of sales taxes collected from sellers located outside of state.

10-64-9. Use of sales taxes collected from sellers located outside of state. If the state is able to enforce the obligation to collect and remit sales tax on remote sellers who deliver tangible personal property, products transferred electronically, or services directly to the citizens of South Dakota, the additional net revenue from such obligation shall be used to reduce the rate of certain taxes. The rate of tax imposed by §§ 10-45-2, 10-45-5, 10-45-5.3, 10-45-6, 10-45-6.1, 10-45-6.2, 10-45-8, 10-45-71, 10-46-2.1, 10-46-2.2, 10-46-58, 10-46-69, 10-46-69.1, 10-46-69.2, 10-46E-1, and 10-58-1 shall be reduced by one-tenth percent on July first following the calendar year for which each additional twenty million dollar increment of net revenue is collected and remitted by such remote sellers. However, the rate of tax imposed by §§ 10-45-2, 10-45-5, 10-45-5.3, 10-45-6, 10-45-6.1, 10-45-6.2, 10-45-8, 10-45-71, 10-46-2.1, 10-46-2.2, 10-46-58, 10-46-69, 10-46-69.1, 10-46-69.2, 10-46E-1, and 10-58-1 may not be reduced below four percent pursuant to the provisions of this section.

Source: SL 2016, ch 65, § 19, eff. June 1, 2016.









Title 11 - PLANNING, ZONING AND HOUSING PROGRAMS

Chapter 01 - State Planning [Repealed]

§ 11-1-1 to 11-1-2.1. Repealed.

11-1-1 to 11-1-2.1. Repealed by SL 2012, ch 76, §§ 1 to 3.



§ 11-1-3 to 11-1-5.1. Repealed.

11-1-3 to 11-1-5.1. Repealed by SL 1988, ch 126, §§ 1 to 5



§ 11-1-6 to 11-1-14. Repealed.

11-1-6 to 11-1-14. Repealed by SL 2012, ch 76, §§ 4 to 12.



§ 11-1-15 Repealed.

11-1-15. Repealed by SL 2006, ch 2, § 20.



§ 11-1-16 to 11-1-19. Repealed.

11-1-16 to 11-1-19. Repealed by SL 2012, ch 76, §§ 13 to 16.






Chapter 01A - Environmental Impact Of Governmental Actions [Transferred]

CHAPTER 11-1A

ENVIRONMENTAL IMPACT OF GOVERNMENTAL ACTIONS [TRANSFERRED]

[Transferred to Chapter 34A-9]



Chapter 02 - County Planning And Zoning

§ 11-2-1 Definition of terms.

11-2-1. Definition of terms. Terms used in this chapter mean:

(1) "Board," the board of county commissioners;

(2) "Commission," "planning and zoning commission," "zoning commission," or "planning commission," any county planning and zoning commission created under the terms of this chapter;

(3) "Comprehensive plan," a document which describes in words, and may illustrate by maps, plats, charts, and other descriptive matter, the goals, policies, and objectives of the board to interrelate all functional and natural systems and activities relating to the development of the territory under its jurisdiction;

(4) "Governing body," the board of county commissioners, the city council or city commission;

(5) "Municipality," a city or town however organized;

(6) "Temporary zoning or subdivision ordinance," an ordinance adopted as an emergency measure for a limited duration;

(7) "Subdivision ordinance," any ordinance adopted by the board to regulate the subdivision of land so as to provide coordination of streets with other subdivisions and the major street plan, adequate areas set aside for public uses, water and sanitation facilities, drainage and flood control, and conformity with the comprehensive plan;

(8) "Subdivision," the division of any tract or parcel of land into two or more lots, sites, or other division for the purpose, whether immediate or future, of sale or building development. The term includes resubdivision. This definition does not apply to the conveyance of a portion of any previously platted tract, parcel, lot, or site if the conveyance does not cause the tract, parcel, lot, or site from which the portion is severed to be in violation of any existing zoning ordinance or subdivision ordinance applying to the tract, parcel, lot, or site;

(9) "Zoning map," the map that delineates the extent of each district or zone established in the zoning ordinance;

(10) "Zoning ordinance," any ordinance adopted by the board to implement the comprehensive plan by regulating the location and use of buildings and uses of land.
Source: SL 1967, ch 20, § 1; SL 1975, ch 113, § 1; SL 1987, ch 29, § 55; SL 1992, ch 60, § 2; SL 2000, ch 69, § 1.



§ 11-2-2 Appointment of county planning commission--Number of members--Acting as zoning commission.

11-2-2. Appointment of county planning commission--Number of members--Acting as zoning commission. The board of county commissioners of each county in the state may appoint a commission of five or more members to be known as the county planning commission. If a county proposes to enact or implement any purpose set forth in this chapter then the board of county commissioners shall appoint a county planning commission. The total membership of the county planning commission shall always be an uneven number and at least one member shall be a member of the board of county commissioners. The county planning commission is also the county zoning commission.

Source: SL 1941, ch 216, § 4; SDC Supp 1960, § 12.20A04; SL 1966, ch 27; SL 1967, ch 20, § 2; SL 1968, ch 23; SL 1997, ch 72, § 2; SL 1999, ch 64, § 1.



§ 11-2-3 Term of office of appointed commission members--Removal for cause--Ex officio members.

11-2-3. Term of office of appointed commission members--Removal for cause--Ex officio members. The term of each of the appointed members of the county planning commission shall be for three to five years as the board of county commissioners may provide. However, when the planning commission is first appointed, the lengths of the terms shall be varied so that no more than one-third of the terms shall expire in the same year. Any appointed member of the county planning commission may be removed for cause, after hearing prior to the expiration of the term by a majority vote of the elected members of the board of county commissioners. Administrative officials of the county may be appointed as ex officio members of the commission.

Source: SL 1967, ch 20, § 2; SL 1968, ch 23; SL 1974, ch 107; SL 1995, ch 78.



§ 11-2-3.1 Meetings of planning commission.

11-2-3.1. Meetings of planning commission. The planning commission shall meet at such times as may be necessary to accomplish the purposes of this chapter, but, in no event, shall the commission meet less than once every three months.

Source: SL 1967, ch 20, § 2 as added by SL 1968, ch 23.



§ 11-2-3.2 Per diem and expenses of commission.

11-2-3.2. Per diem and expenses of commission. Per diem and expenses of the county planning commission shall be established by the board of county commissioners and paid by the county.

Source: SL 1977, ch 104, § 19.



§ 11-2-3.3 Information furnished by public officials--Examinations and surveys--General powers of commission.

11-2-3.3. Information furnished by public officials--Examinations and surveys--General powers of commission. All public officials shall, upon request, furnish to the county planning commission, within a reasonable time, such available information as it may require for its work. The commission, its members and employees, in the performance of its functions, may, after thirty days' written notice by certified mail to the landowner, enter upon any land, make examinations and surveys, and place and maintain necessary monuments and marks thereon. In general, the commission has all such powers necessary to enable it to fulfill and perform its functions, promote county planning and zoning, or carry out all the purposes of this chapter.

Source: SL 1999, ch 67, § 2.



§ 11-2-4 Employment of planning staff--Contracts for planning services.

11-2-4. Employment of planning staff--Contracts for planning services. To carry out the purposes of this chapter, the board may employ a planning director and inspector or either of them and such staff as it deems necessary; or the board may contract with a planning agency, authority, or commission, or with planning consultants, or with other specialists for such services as it requires.

Source: SL 1967, ch 20, § 8.



§ 11-2-5 Joint planning by counties--Sharing of expenses--Objectives of joint planning.

11-2-5. Joint planning by counties--Sharing of expenses--Objectives of joint planning. The boards of two or more county commissioners may direct their planning commissions to plan jointly. Expenses incurred in connection with joint planning, including but not limited to contracted services, shall be shared equitably among the counties involved. Encouraging regional economic development, including but not limited to the creation of compatible controls in neighboring counties, shall be the objective of joint planning.

Source: SL 1941, ch 216, § 4; SDC Supp 1960, § 12.20A04; SL 1967, ch 20, § 2.



§ 11-2-6 Grants from and agreements with federal and state agencies.

11-2-6. Grants from and agreements with federal and state agencies. Any county providing for county planning activities may receive grants-in-aid from or enter into reasonable agreements with any department or agency of the government of the United States or State of South Dakota, to arrange for the receipt of federal or state funds in the interest of furthering the planning program.

Source: SL 1967, ch 20, § 7.



§ 11-2-7 Contracts to provide planning and zoning services to municipalities--Municipal powers exercised by county board.

11-2-7. Contracts to provide planning and zoning services to municipalities--Municipal powers exercised by county board. The governing body of any municipality may contract with the board for planning and zoning services to be provided by the county, and the contract may provide that the municipality shall pay such fees as are agreed for the services performed. Under the provisions of the contract the municipal governing body may authorize the county planning and zoning commission, on behalf of the municipality, to exercise any of the powers otherwise granted to municipal planning and zoning commissions under chapters 11-4 and 11-6.

Source: SL 1967, ch 20, § 9; SL 1975, ch 113, § 2; SL 1992, ch 60, § 2; SL 1998, ch 76, § 2.



§ 11-2-8 Joint county-municipal planning activities--County planning commission as municipal planning commission.

11-2-8. Joint county-municipal planning activities--County planning commission as municipal planning commission. The contract between the governing body of the municipality and the board may provide among other things for joint county-municipal planning activities, or it may designate the county planning commission as the planning commission for the municipality.

Source: SL 1967, ch 20, § 9; SL 1975, ch 113, § 3.



§ 11-2-9 Funds, equipment, and accommodations provided by county--Expenses of planning commission members.

11-2-9. Funds, equipment, and accommodations provided by county--Expenses of planning commission members. The board of county commissioners shall provide the funds, equipment, and accommodations necessary for such planning activity as the board determines. Such appropriation may include payment for actual expenses of the members of the planning commission or payment on a per diem basis as determined by the board.

Source: SL 1967, ch 20, § 7.



§ 11-2-10 Temporary zoning controls--Purpose--Notice and public hearing required--Duration of controls--Renewal.

11-2-10. Temporary zoning controls--Purpose--Notice and public hearing required--Duration of controls--Renewal. If a county is conducting or in good faith intends to conduct studies within a reasonable time, or has held or is holding a hearing for the purpose of considering a comprehensive plan, the board in order to protect the public health, safety, and general welfare may adopt as emergency measures a temporary zoning ordinance and map and a temporary subdivision ordinance, the purposes of which are to classify and regulate uses and related matters as constitutes the emergency. Before adoption or renewal of the emergency measure or measures, the board shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county. Any emergency measure is limited to one year from the date it becomes effective and may be renewed for one year. In no case may such a measure be in effect for more than two years.

Source: SL 1967, ch 20, § 10; SL 1975, ch 113, § 4; SL 1999, ch 65, § 1; SL 2000, ch 69, § 2.



§ 11-2-10.1 Injunction available against temporary zoning control--Grounds for injunction.

11-2-10.1. Injunction available against temporary zoning control--Grounds for injunction. Any person who is aggrieved by the adoption of an emergency temporary zoning ordinance pursuant to § 11-2-10 or any other emergency ordinance, zoning map, or other official control authorized pursuant to this chapter may seek an injunction against it in any court of appropriate jurisdiction based on the grounds that the emergency temporary zoning ordinance or other emergency ordinance, zoning map, or official control authorized pursuant to this chapter is not necessary to protect the public health, safety, and public welfare. If the court finds that the emergency temporary zoning ordinance or other emergency ordinance, zoning map, or official control authorized pursuant to this chapter is not necessary to protect the public health, safety, and general welfare, the court shall declare the ordinance or other emergency ordinance, zoning map, or official control authorized pursuant to this chapter null and void.

Source: SL 1999, ch 66, § 1.



§ 11-2-11 Preparation of comprehensive county plan and official controls--Municipalities included.

11-2-11. Preparation of comprehensive county plan and official controls--Municipalities included. The county planning commission may prepare, or cause to be prepared, a comprehensive plan for the county including those municipalities within the county which are either unincorporated or which have requested by resolution of the governing board of such municipality to be included.

Source: SL 1941, ch 216, § 4; SDC Supp 1960, § 12.20A04; SL 1966, ch 27; SL 1967, ch 20, § 2; SL 1974, ch 108; SL 1975, ch 113, § 5; SL 1976, ch 103; SL 1977, ch 104, § 1; SL 1999, ch 65, § 2; SL 2000, ch 69, § 3.



§ 11-2-12 Purposes of comprehensive county plan.

11-2-12. Purposes of comprehensive county plan. The comprehensive plan shall be for the purpose of protecting and guiding the physical, social, economic, and environmental development of the county; to protect the tax base; to encourage a distribution of population or mode of land utilization that will facilitate the economical and adequate provisions of transportation, roads, water supply, drainage, sanitation, education, recreation, or other public requirements; to lessen governmental expenditure; and to conserve and develop natural resources.

Source: SL 1941, ch 216, § 3; SDC Supp 1960, § 12.20A03; SL 1967, ch 20, § 2; SL 1975, ch 113, § 6.



§ 11-2-13 Adoption of zoning ordinance.

11-2-13. Adoption of zoning ordinance. For the purpose of promoting health, safety, or the general welfare of the county the board may adopt a zoning ordinance to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of the yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, flood plain, or other purposes.

Source: SL 1941, ch 216, § 2; SDC Supp 1960, § 12.20A02; SL 1967, ch 20, § 3 (1); SL 2000, ch 69, § 4.



§ 11-2-14 Division of county into zoning districts--Matters regulated--Special considerations.

11-2-14. Division of county into zoning districts--Matters regulated--Special considerations. For any of the purposes specified in § 11-2-13, the board may divide the county into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this chapter; and within the districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land . All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

The regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic, and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration or scattering of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks; and other public requirements.

The regulations shall be made with reasonable consideration, among other things, to the character of the district, and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout the county.

Source: SL 1967, ch 20, § 3 (2); SL 1975, ch 113, § 7; SL 2000, ch 69, § 5.



§ 11-2-15 Highway, road and street maps--Features included--Setbacks.

11-2-15. Highway, road and street maps--Features included--Setbacks. The regulations may include maps for highways, roadways, parkways, roads, and streets showing the exact alignments, gradients, dimensions, and other pertinent features, and including specific controls for setbacks from the right-of-way against encroachment by buildings or other physical structures or facilities.

Source: SL 1967, ch 20, § 3 (3); SL 2000, ch 69, § 6.



§ 11-2-16 Maps for public buildings and facilities--Protection of future sites.

11-2-16. Maps for public buildings and facilities--Protection of future sites. The regulations may include maps for other public facilities such as parks, playgrounds, schools, and other public buildings showing exact location, size, boundaries, and other related features including appropriate regulations protecting such future sites against encroachment by buildings and other physical structures or facilities.

Source: SL 1967, ch 20, § 3 (4); SL 2000, ch 69, § 7.



§ 11-2-17 Land development and subdivision regulations--Dedications for public purposes.

11-2-17. Land development and subdivision regulations--Dedications for public purposes. The board may adopt a subdivision ordinance which shall be made in accordance with the comprehensive plan. The regulations may establish standards and procedures to be employed in land development including subdividing of land and the approval of land plats and the preservation of streets and land for other public purposes requiring future dedication or acquisition and general design of physical improvements.

Source: SL 1967, ch 20, § 3 (5); SL 2000, ch 69, § 8.



§ 11-2-17.1 Permanent subdivision ordinances enacted by county commissioners--Counties with comprehensive plans exempted--Notice and hearing requirements.

11-2-17.1. Permanent subdivision ordinances enacted by county commissioners--Counties with comprehensive plans exempted--Notice and hearing requirements. The board may enact permanent subdivision ordinances as defined in subdivision 11-2-1(7). The board need not follow the procedures provided in this chapter pursuant to the comprehensive plan in implementing this section. This section does not apply to any county that has adopted a comprehensive plan. Before adoption of its subdivision ordinance or any amendment thereto, the commission shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county. Any interested person shall be given a full, fair, and complete opportunity to be heard at the hearing, and the governing body may refuse or adopt the ordinance, with or without amendment.

Source: SL 1979, ch 91; SL 1999, ch 65, § 3; SL 2000, ch 69, § 9.



§ 11-2-17.2 Repealed.

11-2-17.2. Repealed by SL 2004, ch 101, § 8



§ 11-2-17.3 Ordinance authorizing conditional use of real property--Content--Approval or disapproval of request.

11-2-17.3. Ordinance authorizing conditional use of real property--Content--Approval or disapproval of request. A county zoning ordinance adopted pursuant to this chapter that authorizes a conditional use of real property shall specify the approving authority, each category of conditional use requiring such approval, the zoning districts in which a conditional use is available, the criteria for evaluating each conditional use, and any procedures for certifying approval of certain conditional uses. The approving authority shall consider the stated criteria, the objectives of the comprehensive plan, and the purpose of the zoning ordinance and its relevant zoning districts when making a decision to approve or disapprove a conditional use request.

Source: SL 2004, ch 103, § 3; SL 2015, ch 72, § 2.



§ 11-2-17.4 Conditional use defined.

11-2-17.4. Conditional use defined. A conditional use is any use that, owing to certain special characteristics attendant to its operation, may be permitted in a zoning district subject to the evaluation and approval by the approving authority specified in § 11-2-17.3. A conditional use is subject to requirements that are different from the requirements imposed for any use permitted by right in the zoning district.

Source: SL 2004, ch 103, § 4.



§ 11-2-17.5 Process for certification of certain conditional uses upon meeting specified criteria.

11-2-17.5. Process for certification of certain conditional uses upon meeting specified criteria. A zoning ordinance adopted pursuant to this chapter that provides for conditional uses of real property may also establish a process for certification of certain conditional uses upon meeting specified criteria for that conditional use. The process may include adoption of a simple majority affirmative vote requirement pursuant to subdivision 11-2-53(3).

Source: SL 2015, ch 72, § 1.



§ 11-2-18 Planning commission hearings--Notice--Recommendations.

11-2-18. Planning commission hearings--Notice--Recommendations. The planning commission shall hold at least one public hearing on the respective comprehensive plan, zoning ordinance, or subdivision ordinance. Notice of the time and place of the hearings shall be given once at least ten days in advance by publication in a legal newspaper of the county. Following the public hearing, the planning commission shall submit its recommendation to the board.

Source: SL 1967, ch 20, § 3; SL 2000, ch 69, § 10.



§ 11-2-19 Publication of notice of hearing.

11-2-19. Publication of notice of hearing. After receiving the recommendation of the planning commission the board shall hold at least one public hearing on the respective comprehensive plan, zoning ordinance, or subdivision ordinance. Notice of the time and place of the hearings shall be given once at least ten days in advance by publication in a legal newspaper of the county.

Source: SL 1941, ch 216, § 5; SDC Supp 1960, § 12.20A05; SL 1961, ch 37, § 1; SL 1967, ch 20, § 4; SL 1972, ch 72, § 1; SL 1977, ch 104, § 2; SL 1983, ch 105, § 1; SL 1999, ch 65, § 4; SL 2000, ch 69, § 11.



§ 11-2-20 Action upon comprehensive plan by resolution or ordinance--Majority vote of board required.

11-2-20. Action upon comprehensive plan by resolution or ordinance--Majority vote of board required. Based on the results of the hearing or hearings, the action upon the comprehensive plan shall be by resolution carried by the affirmative votes of not less than a majority of all the members of the board.

Based on the results of the hearing or hearings, the action upon the zoning regulations and the subdivision regulations shall be by ordinance carried by the affirmative votes of not less than a majority of all the members of the board.

Source: SL 1967, ch 20, § 4; SL 1970, ch 84, § 1; SL 1975, ch 113, § 8; SL 1977, ch 104, § 3; SL 2000, ch 69, § 12.



§ 11-2-20.1 Coordinating comprehensive plan with federal resource management plans.

11-2-20.1. Coordinating comprehensive plan with federal resource management plans. The board of county commissioners of a county which has officially adopted a comprehensive plan pursuant to § 11-2-20 may participate in efforts to coordinate the comprehensive plan with federal regional forest or other resource management plans as provided in the Federal Land Policy and Management Act of 1976 and federal regulations adopted pursuant to that act, including Title 36, Part 219 of the Code of Federal Regulations and Title 43, Subparts 1601 and 1610 of the Code of Federal Regulations.

Source: SL 1994, ch 106.



§ 11-2-21 Filing of board action adopting comprehensive plan--Publication of notice of fact of adoption--Public inspection.

11-2-21. Filing of board action adopting comprehensive plan--Publication of notice of fact of adoption--Public inspection. The action of the board on the plan shall be filed with the county auditor. A notice of fact of the adoption shall be published once in a legal newspaper of the county and take effect on the twentieth day after its publication unless the referendum is invoked. Any notice of fact of adoption published under the provisions of this chapter shall contain a notification that the public may inspect the entire comprehensive plan at the office of the county auditor during regular business hours.

If such a zoning or subdivision ordinance is adopted, the ordinance is subject to the provisions of § 7-18A-5 as a comprehensive regulation unless the referendum is invoked.

Source: SL 1970, ch 84, § 2; SL 1975, ch 113, § 9; SL 1977, ch 104, § 4; SL 1983, ch 105, § 2; SL 1999, ch 65, § 5; SL 2000, ch 69, § 13.



§ 11-2-22 Referendum on comprehensive plan, zoning ordinance, or subdivision ordinance--Land uses suspended until referendum completed.

11-2-22. Referendum on comprehensive plan, zoning ordinance, or subdivision ordinance--Land uses suspended until referendum completed. The comprehensive plan, zoning ordinance, and subdivision ordinance may be referred to a vote of the qualified voters of the county pursuant to §§ 7-18A-15 to 7-18A-24, inclusive. The effective date of the comprehensive plan, zoning ordinance, or subdivision ordinance on which a referendum is to be held shall be suspended by the filing of a referendum petition until the referendum process is completed. However, if a comprehensive plan, zoning ordinance, or subdivision ordinance is referred to a referendum vote, no land uses that are inconsistent with the plan or ordinance may be established between the time of adoption of the resolution or ordinance by the board, as provided in § 11-2-20, and the time of the referendum vote.

Source: SL 1970, ch 84, § 3; SL 1972, ch 73, § 1; SL 1975, ch 113, § 10; SL 1981, ch 116; SL 1982, ch 122; SL 1987, ch 115, § 1; SL 2000, ch 69, § 14.



§ 11-2-22.1 Revision of plan, zoning ordinance, or subdivision ordinance after rejection by voters.

11-2-22.1. Revision of plan, zoning ordinance, or subdivision ordinance after rejection by voters. If the voters reject the proposed comprehensive plan, zoning ordinance, or subdivision ordinance, the board may cause the planning commission to revise the plan or regulations and adopt the same as revised, and file and publish the same as required by § 11-2-21.

Source: SL 1967, ch 20, § 4; SDCL 1967, § 11-2-22; repealed by omission from SL 1970, ch 84, § 3; re-enacted SL 1972, ch 73, § 2; SL 1975, ch 113, § 11; SL 2000, ch 69, § 15.



§ 11-2-23 Repealed.

11-2-23. Repealed by SL 2000, ch 69, § 16



§ 11-2-24 Construction to be approved by planning commission when covered by comprehensive plan--County commissioners overruling commission's disapproval.

11-2-24. Construction to be approved by planning commission when covered by comprehensive plan--County commissioners overruling commission's disapproval. If a board has adopted the comprehensive plan or any part thereof, no street, road, park, or other public way, ground, place, space, public building or structure, public utility, whether publicly or privately owned, if covered by the comprehensive plan or any adopted part thereof, may be constructed or authorized in the county or within its subdivision jurisdiction, until the location and extent thereof has been submitted to and approved by the planning commission. In case of disapproval, the commission shall communicate its reasons to the board. By majority vote of the board members elect, a board may overrule the disapproval.

Source: SL 1967, ch 20, § 5; SL 1975, ch 113, § 13; SL 1979, ch 92; SL 2000, ch 69, § 17.



§ 11-2-24.1 Approval by failure of planning commission to act in time--Exception if longer period granted.

11-2-24.1. Approval by failure of planning commission to act in time--Exception if longer period granted. The failure of the planning commission to act within sixty-five days from and after the date of official submission to it under the provisions of § 11-2-24, shall be deemed approval, unless a longer period be granted by the board or other submitting official.

Source: SL 1975, ch 113, § 14.



§ 11-2-25 Enforcement provided by county commissioners.

11-2-25. Enforcement provided by county commissioners. The board shall provide for the enforcement of the provisions of this chapter and of ordinances, resolutions, and regulations made thereunder, and may impose enforcement duties on any officer, department, agency, or employee of the county.

Source: SL 1941, ch 216, § 9; SDC Supp 1960, § 12.20A09; SL 1967, ch 20, § 13.



§ 11-2-25.1 Repealed.

11-2-25.1. Repealed by SL 2000, ch 69, § 18



§ 11-2-26 Continuance of nonconforming uses permitted--Discontinuance.

11-2-26. Continuance of nonconforming uses permitted--Discontinuance. Any lawful use, lot, or occupancy of land or premises existing at the time of the adoption of the zoning ordinance may be continued, even though the use, lot, or occupation does not conform to the provisions of the ordinance. However, if the nonconforming use, lot, or occupancy is discontinued for a period of more than one year, any subsequent use, lot, or occupancy of the land or premises shall conform with the zoning ordinance.

Source: SL 1941, ch 216, § 8; SDC Supp 1960, § 12.20A08; SL 1967, ch 20, § 12; SL 2000, ch 69, § 36.



§ 11-2-27 Regulations for control and elimination of nonconforming uses--Continuation of existing uses--Gradual elimination of discontinued nonconforming uses.

11-2-27. Regulations for control and elimination of nonconforming uses--Continuation of existing uses--Gradual elimination of discontinued nonconforming uses. The board may by resolution as provided in § 11-2-25 prescribe such regulations not contrary to law or § 11-2-26, as it deems desirable or necessary to regulate and control, or reduce the number or extent of or bring about the gradual elimination of nonconforming uses, lots, or occupancies. However, in accordance with the provisions of § 11-2-26, any lawful use, lot, or occupancy of land or premises existing at the time of the adoption of the zoning ordinance may be continued, even though the use, lot, or occupancy does not conform to the provisions of the zoning ordinance. If the use, lot, or occupancy is discontinued for more than one year, the board may adopt, after notice by registered or certified mail to the property owners, an amortization schedule to bring about the gradual elimination of the nonconforming use, lot, or occupancy.

Source: SL 1967, ch 20, § 12; SL 1975, ch 113, § 16; SL 2000, ch 69, § 37.



§ 11-2-28 Changes in comprehensive county plan--Initiation by board or petition of landowners.

11-2-28. Changes in comprehensive county plan--Initiation by board or petition of landowners. The plan, ordinances, restrictions, and boundaries adopted pursuant to this chapter may be amended, supplemented, changed, modified, or repealed by action of the board. Any such modification or repeal shall be proposed in a resolution or ordinance, as appropriate, presented to the board for adoption in the same manner and upon the same notice as required for the adoption of the original resolution or ordinance. The amendment, supplement, change, modification, or repeal may be requested through a petition by twenty percent of the landowners in the zoning district or districts requesting change. For purposes of this section, the term, landowner, means any person who owns land in the county as evidenced by records in the offices of the register of deeds and clerk of courts. If land is sold under a contract for deed that is of record in the office of the register of deeds in the county, both the landowner and the individual purchaser of the land, as named in the contract, are treated as landowners. Any charitable, benevolent, or religious society that owns any agricultural land in the county is not a landowner for purposes of this section if the agricultural land is exempt from taxation pursuant to § 10-4-10, but any such society is a landowner for purposes of this section for any of its real property in the county that is not exempt from taxation pursuant to § 10-4-10.

Source: SL 1941, ch 216, § 6; SDC Supp 1960, § 12.20A06; SL 1961, ch 37, § 2; SL 1967, ch 20, § 6; SL 1975, ch 113, § 17; SL 2000, ch 69, § 38; SL 2008, ch 60, § 1; SL 2009, ch 61, § 1.



§ 11-2-28.1 Petition by individual landowner for change in zoning--Notice to abutting and adjoining landowners--Notice to county auditor of adjacent county.

11-2-28.1. Petition by individual landowner for change in zoning--Notice to abutting and adjoining landowners--Notice to county auditor of adjacent county. An individual landowner may petition the board to change the zoning of all or any part of the landowner's property. The petitioning landowner shall notify abutting and adjoining landowners by registered or certified mail of the petitioned zoning change at least ten days before the public hearing is held on the matter by the planning commission. The landowner shall use information provided by the county director of equalization to determine the abutting and adjoining land owners. Property is considered as abutting and adjoining even though it may be separated from the property of the petitioner by a public road or highway. If the affected property abuts, adjoins, or is within one mile of a county border, the county auditor on behalf of the individual landowner shall also notify, by registered or certified mail, the county auditor in the adjoining county of the petitioned zoning change at least ten days before the public hearing is held on the matter by the planning commission.

Source: SDCL § 11-2-28 as added by SL 1975, ch 113, § 17; SL 1999, ch 65, § 6; SL 2000, ch 69, § 39; SL 2006, ch 62, § 1; SL 2011, ch 67, § 1.



§ 11-2-28.2 Public hearing on petition by landowners--Consideration and recommendation by county planning commission.

11-2-28.2. Public hearing on petition by landowners--Consideration and recommendation by county planning commission. Following receipt of any petition as provided in § 11-2-28 or 11-2-28.1, the board shall hold a public hearing, subject to the requirements of § 11-2-19, and take action upon the petitioned request. Within forty-five days of receipt by the board of any such petition, the county planning commission shall consider the requested action and make a recommendation thereon to the board.

Source: SDCL, § 11-2-28 as added by SL 1975, ch 113, § 17.



§ 11-2-28.3 Sign to notify public about petition and hearing on zoning change or conditional use permit.

11-2-28.3. Sign to notify public about petition and hearing on zoning change or conditional use permit. If a landowner petitions a board for a change in the zoning applied to the landowner's land or petitions a board for a conditional use permit and a local ordinance requires the landowner to post a sign to notify the public about the petition and the hearing on the petition, the sign must be at least twenty-four inches wide and eighteen inches tall with bold lettering to inform the public about the petition and hearing. This section does not preempt any requirement provided in any state law or municipal or county ordinance.

Source: SL 2015, ch 71, § 1.



§ 11-2-29 Hearing on proposed change--Notice.

11-2-29. Hearing on proposed change--Notice. The planning commission shall hold at least one public hearing on any proposed change or modification to the plan or ordinances. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county. At the public hearing, any person may appear and request or protest the requested change.

Source: SDC Supp 1960, § 12.20A06 as added by SL 1961, ch 37, § 2; SL 1967, ch 20, § 6; SL 1999, ch 65, § 7; SL 2000, ch 69, § 40; SL 2006, ch 62, § 2; SL 2011, ch 68, § 1.



§ 11-2-30 Adoption or rejection by board--Publication--Referendum provisions applicable.

11-2-30. Adoption or rejection by board--Publication--Referendum provisions applicable. After the hearing, the board shall by resolution or ordinance, as appropriate, either adopt or reject the amendment, supplement, change, modification, or repeal, with or without changes. Consideration of any changes to the proposed amendment, supplement, change, modification, or repeal may only be done if the time and place of the hearing is published at least ten days in advance in a legal newspaper of the county. If adopted, the board shall publish a notice of the fact of adoption once in a legal newspaper of the county and take effect on the twentieth day after publication. The provisions of § 11-2-22 are applicable to this section.

Source: SDC Supp 1960, § 12.20A06 as added by SL 1961, ch 37, § 2; SL 1967, ch 20, § 6; SL 1975, ch 113, § 18; SL 1999, ch 65, § 8; SL 2000, ch 69, § 41; SL 2016, ch 71, § 1.



§ 11-2-31 Preparation by county commission of municipal plans and ordinances--Adoption by municipality.

11-2-31. Preparation by county commission of municipal plans and ordinances--Adoption by municipality. The governing body of any municipality may request a county planning commission to submit to the municipal governing body a comprehensive plan for the municipality setting forth such provisions as the county planning commission deems applicable to the municipality for its best interests, or to prepare zoning or subdivision ordinances to apply to the area within the municipality. Notwithstanding the adoption of the comprehensive plan and recommendations for the municipality, the plan and recommendations are not binding until zoning or subdivision ordinances are adopted by the municipality in accordance with the plan.

Source: SL 1967, ch 20, § 9; SL 1975, ch 113, § 19; SL 2000, ch 69, § 42.



§ 11-2-32 Municipal planning and zoning powers unimpaired--Area of joint zoning authority.

11-2-32. Municipal planning and zoning powers unimpaired--Area of joint zoning authority. Nothing in this chapter may be construed to prevent or modify the powers of an incorporated municipality, with a duly authorized planning commission, from exercising planning and zoning jurisdiction within the corporate limits and from exercising jointly with the county planning commission the planning and zoning authority within a joint jurisdictional area beyond the municipal corporate limits, as provided in chapters 11-4 and 11-6.

Source: SL 1967, ch 20, § 9; SL 2003, ch 77, § 1.



§ 11-2-33 Repealed.

11-2-33. Repealed by SL 1982, ch 86, § 77



§ 11-2-34 Injunction proceedings to prevent or abate violations.

11-2-34. Injunction proceedings to prevent or abate violations. In the event of a violation or a threatened violation of the regulations or restrictions of an ordinance adopted pursuant to this chapter, the board of county commissioners or any member thereof, in addition to other remedies, may institute an appropriate action or proceedings to seek an injunction in a court of competent jurisdiction to prevent, restrain, correct or abate such violation or threatened violation and it is the duty of the state's attorney to institute such action.

Source: SL 1967, ch 20, § 13.



§ 11-2-35 Mandamus proceedings instituted by taxpayer.

11-2-35. Mandamus proceedings instituted by taxpayer. Any taxpayer of the county may institute mandamus proceedings in circuit court to compel specific performance by the proper official or officials of any duty required by this chapter and by any ordinance adopted thereunder.

Source: SL 1967, ch 20, § 13.



§ 11-2-36 Repealed.

11-2-36. Repealed by SL 2000, ch 69, § 43



§ 11-2-37 Special zoning area--Establishment or enlargement--Prohibition where comprehensive plans or zoning ordinances adopted.

11-2-37. Special zoning area--Establishment or enlargement--Prohibition where comprehensive plans or zoning ordinances adopted. If an area within a county and not within a municipality becomes so situated that a zoning ordinance or any other purpose or procedure set forth in this chapter is advisable, persons within the area may apply to the board to establish or enlarge the area as a special zoning area or the board may on its own initiative establish or enlarge the area as a special zoning area, pursuant to this chapter. No special zoning area may be formed in a county in which a county wide comprehensive plan and zoning ordinances have been adopted. The formation of a special zoning area is only valid in a county that has not adopted a county wide comprehensive plan and zoning ordinances. The board may establish or enlarge a special zoning area on its own initiative if the special zoning area comprises an area of at least five square miles.

Source: SL 1977, ch 104, § 7; SL 2000, ch 69, § 44; SL 2006, ch 63, § 1; SL 2011, ch 69, § 1.



§ 11-2-37.1 Proposed special zoning area defined.

11-2-37.1. Proposed special zoning area defined. For the purposes of §§ 11-2-37 to 11-2-38, inclusive, the term, proposed special zoning area, means the area proposed for the establishment of the district or the area to be added to an existing special zoning area if it is a proposed enlargement.

Source: SL 2011, ch 69, § 12.



§ 11-2-38 Survey and map of territory to be zoned--Affidavit.

11-2-38. Survey and map of territory to be zoned--Affidavit. Persons making application for the establishment or enlargement of a special zoning area, or the board if it is proposing the establishment of a special zoning area, shall first obtain an accurate survey and map of the territory intended to be embraced within the limits of the special zoning area, showing the boundaries and area of the proposed special zoning area. The accuracy of the survey and map shall be verified by the affidavit of the surveyor.

Source: SL 1977, ch 104, § 8; SL 2000, ch 69, § 45; SL 2006, ch 63, § 2; SL 2011, ch 69, § 2.



§ 11-2-39 Repealed.

11-2-39. Repealed by SL 2011, ch 69, § 3.



§ 11-2-40 Public examination of survey and map.

11-2-40. Public examination of survey and map. The survey and map when completed and verified shall be left at some convenient public place, to be designated by the county auditor, within the proposed special zoning area for a period of not less than twenty days for examination by the public.

Source: SL 1977, ch 104, § 10; SL 2006, ch 63, § 4; SL 2011, ch 69, § 4.



§ 11-2-41 Verified petition--Signatures required--Filing--Proposal by board resolution--Notice--Hearing.

11-2-41. Verified petition--Signatures required--Filing--Proposal by board resolution--Notice--Hearing. The application for establishment or enlargement of a special zoning area shall be a petition verified by one or more applicants, by affidavit stating that the affiant personally witnessed the signatures on the petition and believe the signatures to be genuine, and shall be subscribed by not less than one-third of the whole number of qualified voters residing within the proposed special zoning area. The petition shall be filed with the county auditor and presented to the board for consideration at its next meeting. If the board chooses to propose the establishment or enlargement of a special zoning area on its own initiative, the board may by resolution propose the establishment or enlargement of the special zoning area at any regular meeting of the board. After the board has adopted a resolution proposing the establishment or enlargement of a special zoning area, the board shall publish notice and hold a public hearing on the question as provided in §§ 11-2-43 and 11-2-47.

Source: SL 1977, ch 104, § 11; SL 2000, ch 69, § 46; SL 2006, ch 63, § 5; SL 2011, ch 69, § 5.



§ 11-2-42 Order declaring territory a special zoning area with voters' assent--Notice of election.

11-2-42. Order declaring territory a special zoning area with voters' assent--Notice of election. If a petition has been presented to the board as provided in § 11-2-41 and if the board is satisfied that the requirements of this chapter have been fully complied with, it shall make an order declaring that the territory shall, with the assent of the qualified voters thereof, be a special zoning area or number specified in the application. The board shall include in the order a notice for an election of the qualified voters resident in the proposed special zoning area, at a convenient place or places therein, on some day within one month from the notice, to determine whether the territory shall become a special zoning area.

Source: SL 1977, ch 104, § 12; SL 2000, ch 69, § 47; SL 2006, ch 63, § 6; SL 2011, ch 69, § 6.



§ 11-2-43 Notice by publication and by posting.

11-2-43. Notice by publication and by posting. The board shall give ten days' notice of the election by publication and by posting a copy of the notice at three of the most public places in the proposed special zoning area. In the case of a special zoning area that is proposed by the board, the board shall post such notice at least ten days before the meeting at which it will act on the establishment or enlargement of the special zoning area. In addition, if the board is proposing the establishment or enlargement of a special zoning area, the board shall publish notice in the official newspapers of the county at least ten days before the meeting at which it intends to act on the special zoning area. For a special zoning area proposed by the board, the published notice shall include a statement that the board will hold a public hearing on the proposed special zoning area; the location of the proposed special zoning area; the date, time, and location of the meeting at which the hearing will be held; and a statement that the board will take final action on the proposed special zoning area after the hearing is completed. The publication may be waived if a copy of the notice is mailed to every qualified voter within the proposed special zoning area, by first class mail or bulk mail, at least ten days before the election.

Source: SL 1977, ch 104, § 13; SL 2000, ch 69, § 48; SL 2006, ch 63, § 7; SL 2011, ch 69, § 7.



§ 11-2-44 Voting hours.

11-2-44. Voting hours. At all elections held under this chapter, the polls shall be kept open from 7:00 a.m. until 7:00 p.m.

Source: SL 1977, ch 104, § 14; SL 2006, ch 28, § 7.



§ 11-2-45 Judges of election appointed--Election costs and supplies.

11-2-45. Judges of election appointed--Election costs and supplies. The board shall appoint three judges, who shall elect one of their members as superintendent and who shall conduct the election. The board shall provide the costs and supplies of the election.

Source: SL 1977, ch 104, § 15; SL 2000, ch 69, § 49.



§ 11-2-46 Form of ballot--Majority vote required.

11-2-46. Form of ballot--Majority vote required. The vote upon the question of establishing or enlarging a special zoning area shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney. If a majority of those voting vote in favor of the establishment or enlargement, the territory is from that time a special zoning area by the name and style specified in the order of the board.

Source: SL 1977, ch 104, § 16; SL 2000, ch 69, § 50; SL 2006, ch 29, § 2; SL 2011, ch 69, § 8.



§ 11-2-47 Verified statement of number of ballots and votes--Hearing on board proposal--Order incorporating special zoning area.

11-2-47. Verified statement of number of ballots and votes--Hearing on board proposal--Order incorporating special zoning area. After the vote is cast and canvassed, the judges shall make a verified statement showing the whole number of ballots cast, together with the number voting for and the number voting against establishment or enlargement, and shall return the statement to the board at its next session. If satisfied with the legality of the election, the board shall make an order declaring that the special zoning area has been incorporated by the name or number adopted. The order is conclusive of the fact of establishment or enlargement.

In the case of a special zoning area that is proposed by the board, the board shall hold a public hearing at a meeting of the board on the proposed special zoning area. The meeting shall be held as specified in the notice published pursuant to § 11-2-43. After the public hearing, the board shall determine whether the special zoning area is to be established or enlarged. If the board decides to establish or enlarge the special zoning area, the board shall issue an order incorporating the special zoning area.

Source: SL 1977, ch 104, § 17; SL 2000, ch 69, § 51; SL 2006, ch 63, § 8; SL 2011, ch 69, § 9.



§ 11-2-47.1 Referendum on incorporation of special zoning area.

11-2-47.1. Referendum on incorporation of special zoning area. The board's decision to incorporate the special zoning area may be referred to a vote of the qualified voters of the proposed special zoning area pursuant to §§ 7-18A-17 to 7-18A-24, inclusive. The qualified voters of the proposed special zoning area may refer the decision within twenty days after its publication by filing a petition signed by five percent of the registered voters in the special zoning area, based upon the total number of registered voters at the last preceding general election. The filing of a valid petition requires the submission of the decision to incorporate the special zoning area to a vote of the qualified voters of the proposed special zoning area for its rejection or approval. The effective date of the incorporation of the special zoning area on which a referendum is to be held shall be suspended by the filing of a referendum petition until the referendum process is completed.

Source: SL 2006, ch 63, § 9; SL 2011, ch 69, § 10.



§ 11-2-47.2 Special zoning area commission or planning and zoning commission to have jurisdiction.

11-2-47.2. Special zoning area commission or planning and zoning commission to have jurisdiction. If a special zoning area is established or enlarged pursuant to this chapter, the board of county commissioners may appoint a commission of five or more members to be known as the special zoning area commission or the board may designate the planning and zoning commission to have jurisdiction over the special zoning area. The total membership of the special zoning area commission shall always be an uneven number and at least one member shall be a member of the board of county commissioners. The special zoning area commission members appointed by the board shall reside within the special zoning area. The special zoning area commission may exercise any of the powers granted to county planning and zoning commission under this chapter.

Source: SL 2011, ch 69, § 13.



§ 11-2-47.3 Special zoning area commission member appointment--Terms--Removal.

11-2-47.3. Special zoning area commission member appointment--Terms--Removal. The term of each of the appointed members of the special zoning area commission shall be for three to five years as the board of county commissioners may provide. However, when the special zoning area commission is first appointed, the lengths of the terms shall be varied so that no more than one-third of the terms expire in the same year. Any appointed member of the special zoning area commission may be removed for cause, after hearing prior to the expiration of the term by a majority vote of the elected members of the board of county commissioners. Administrative officials of the county may be appointed as ex officio members of the special zoning area commission.

Source: SL 2011, ch 69, § 14.



§ 11-2-48 County funds authorized for payment of costs.

11-2-48. County funds authorized for payment of costs. The board may expend funds of the county, in the manner and to the extent permitted by law for other county expenditures, in the payment of necessary costs of preparation of petitions, surveys, maps, and applications submitted under the provisions of this chapter, and of the holding of elections on the establishment or enlargement of special zoning areas under the provisions of this chapter.

Source: SL 1977, ch 104, § 18; SL 2000, ch 69, § 52; SL 2011, ch 69, § 11.



§ 11-2-49 Appointment of board of adjustment or commission as board of adjustment--Rules--Variances to terms of ordinance.

11-2-49. Appointment of board of adjustment or commission as board of adjustment--Rules--Variances to terms of ordinance. Except as otherwise provided by § 11-2-60, the board shall provide for the appointment of a board of adjustment, or for the planning and zoning commission to act as a board of adjustment, and in the regulations and restrictions adopted pursuant to the authority of this chapter, shall provide that the board of adjustment may, in appropriate cases and subject to appropriate conditions and safeguards, grant variances to the terms of the ordinance.

Source: SL 2000, ch 69, § 19; SL 2003, ch 78, § 1; SL 2004, ch 101, § 1.



§ 11-2-50 Board of adjustment--Composition--Vacancies--Alternates.

11-2-50. Board of adjustment--Composition--Vacancies--Alternates. A board of adjustment, other than the planning and zoning commission acting as a board of adjustment, consists of five members, each to be appointed for a term of three years and removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filed for the unexpired term of any member whose term becomes vacant. The appointing authority may also appoint a first alternate and a second alternate for a term of three years each. If a member is unable to attend a meeting, the first alternate, or second alternate, in turn, shall serve in the member's place.

Source: SL 2000, ch 69, § 20.



§ 11-2-51 Meetings of board of adjustment--Powers of chair--Meetings public.

11-2-51. Meetings of board of adjustment--Powers of chair--Meetings public. Meetings of the board of adjustment are held at the call of the chair and at such other times as the board of adjustment determines. The chair or, in the chair's absence, the acting chair may administer oaths and compel the attendance of witnesses. All meetings of the board of adjustment are open to the public.

Source: SL 2000, ch 69, § 21.



§ 11-2-52 Minutes of board meetings--Filing--Destruction of records.

11-2-52. Minutes of board meetings--Filing--Destruction of records. The board of adjustment shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board of adjustment and are public records. However, the board of adjustment may destroy any record that the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historic value.

Source: SL 2000, ch 69, § 22.



§ 11-2-53 Powers of board of adjustment.

11-2-53. Powers of board of adjustment. The board of adjustment may:

(1) Hear and decide appeals if it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this chapter or of any ordinance adopted pursuant to this chapter;

(2) Authorize upon appeal in specific cases such variance from terms of the ordinance as will not be contrary to the public interest, if, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship and so that the spirit of the ordinance is observed and substantial justice done; and

(3) Hear and determine conditional uses as authorized by the zoning ordinance. The uses shall be determined by an affirmative vote of the present and voting members of the board of adjustment at a percentage specifically set forth in the zoning ordinance.
Source: SL 2000, ch 69, § 23; SL 2003, ch 78, § 2; SL 2004, ch 101, § 2; SL 2015, ch 72, § 3.



§ 11-2-54 Board of adjustment--Rules.

11-2-54. Board of adjustment--Rules. The board of adjustment shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this chapter.

Source: SL 2000, ch 69, § 24.



§ 11-2-55 Appeal to board of adjustment--Notice of appeal--Records transmitted--Expedited process.

11-2-55. Appeal to board of adjustment--Notice of appeal--Records transmitted--Expedited process. An appeal to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the county affected by any decision of the administrative officer, that is not a ministerial act or other preliminary act to bring an application or matter before the board for hearing and a final decision. The appeal shall be taken within a reasonable time, as provided by the rules of the board of adjustment, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds of the appeal. The officer from whom the appeal is taken shall transmit to the board of adjustment all the papers constituting the record upon which the action appealed from was taken. All appeals relating to a particular action or property shall be consolidated and heard on an expedited basis.

Source: SL 2000, ch 69, § 25; SL 2016, ch 71, § 2.



§ 11-2-56 Stay of proceedings pending appeal--Exceptions.

11-2-56. Stay of proceedings pending appeal--Exceptions. An appeal to the board of adjustment stays all proceedings in the action appealed from, except ministerial or other preliminary acts necessary to allow consolidated appeals on all matters prior to final decision by the board of adjustment, or unless the officer from whom the appeal is taken files a certificate that by reason of facts stated in the certificate a stay would in the officer's opinion cause imminent peril to life or property. In such case proceedings may not be stayed other than by a restraining order which may be granted by the board of adjustment or by a court of record, on application, on notice to the officer from whom the appeal is taken and on due cause shown.

Source: SL 2000, ch 69, § 26; SL 2016, ch 71, § 3.



§ 11-2-57 Public hearing of appeal--Notice.

11-2-57. Public hearing of appeal--Notice. The board of adjustment shall hold at least one public hearing of the appeal. Notice of the time and place shall be given at least ten days in advance by publication in a legal newspaper of the county, and due notice shall be given to the parties in interest. The board of adjustment shall decide the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney.

Source: SL 2000, ch 69, § 27.



§ 11-2-58 Decisions of board.

11-2-58. Decisions of board. In exercising the powers mentioned in § 11-2-53 as to appeals, the board of adjustment may, in conformity with the provisions of this chapter, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end has all the powers of the officer from whom the appeal is taken. As to all other decisions, the board of adjustment may make initial determinations as provided by statute and applicable zoning ordinance.

Source: SL 2000, ch 69, § 28; SL 2003, ch 78, § 3; SL 2004, ch 101, § 3; SL 2015, ch 72, § 4.



§ 11-2-59 Two-thirds majority required.

11-2-59. Two-thirds majority required. The concurring vote of two-thirds of the members of the board of adjustment is necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, except as to conditional uses where the county has chosen to adopt a different standard, as set forth in subdivision 11-2-53(3), or to effect any variation in the ordinance.

Source: SL 2000, ch 69, § 29; SL 2003, ch 78, § 4; SL 2004, ch 101, § 4; SL 2015, ch 72, § 5; SL 2016, ch 71, § 4.



§ 11-2-60 County commissioners as board of adjustment--Powers and duties--Chair--Two-thirds majority required.

11-2-60. County commissioners as board of adjustment--Powers and duties--Chair--Two-thirds majority required. In lieu of appointing the board of adjustment provided by § 11-2-49, the board of county commissioners having adopted and in effect a zoning ordinance may act as and perform all the duties and exercise the powers of the board of adjustment. The chair of the board of county commissioners is chair of the board of adjustment as so composed. The concurring vote of at least two-thirds of the members of the board as so composed is necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the appellant on any matter upon which it is required to pass under any zoning ordinance, except as to conditional uses where the county has chosen to adopt a different standard as set forth in subdivision 11-2-53(3), or to effect any variation in the ordinance.

Source: SL 2000, ch 69, § 30; SL 2003, ch 78, § 5; SL 2004, ch 101, § 5; SL 2016, ch 71, § 5.



§ 11-2-61 Petition to court contesting decision of board.

11-2-61. Petition to court contesting decision of board. Any person or persons, jointly or severally, or any taxpayer, or any officer, department, board, or bureau of the county, aggrieved by any decision of the board of adjustment may present to a court of record a petition duly verified, setting forth that the decision is illegal, in whole or in part, specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board of adjustment.

Source: SL 2000, ch 69, § 31; SL 2003, ch 78, § 6; SL 2004, ch 101, § 6; SL 2016, ch 71, § 6.



§ 11-2-62 Writ of certiorari to board to review decision--Time limit--Writ not stay of proceedings--Restraining order.

11-2-62. Writ of certiorari to board to review decision--Time limit--Writ not stay of proceedings--Restraining order. Upon the presentation of the petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe the time within which a return must be made and served upon the relator's attorney, which may not be less than ten days and may be extended by the court. The allowance of the writ does not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board of adjustment and on due cause shown, grant a restraining order.

Source: SL 2000, ch 69, § 32.



§ 11-2-63 Board may return certified copies of papers--Grounds of decision set forth.

11-2-63. Board may return certified copies of papers--Grounds of decision set forth. The board of adjustment is not required to return the original papers acted upon by it, but it is sufficient to return certified copies of the papers, or of such portions of the papers as may be called for by the writ. The return shall concisely set forth such other facts pertinent and material to show the grounds of the decision appealed from and shall be verified.

Source: SL 2000, ch 69, § 33.



§ 11-2-64 Court may take evidence.

11-2-64. Court may take evidence. If upon the hearing it appears to the court that testimony is necessary for the proper disposition of the matter, the court may take evidence, or appoint a referee to take such evidence as it may direct and report the evidence to the court with the referee's findings of fact and conclusions of law, which constitute a part of the proceedings upon which the determination of the court is made.

Source: SL 2000, ch 69, § 34.



§ 11-2-65 Court may reverse or affirm decision of board--Costs.

11-2-65. Court may reverse or affirm decision of board--Costs. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

Costs are not allowed against the board of adjustment unless the court determines that the board of adjustment acted with gross negligence, or in bad faith, or with malice in making the decision appealed from.

Source: SL 2000, ch 69, § 35.



§ 11-2-66 Cement Plant Commission property zoned as private business.

11-2-66. Cement Plant Commission property zoned as private business. All real property owned, leased, or otherwise held by the State of South Dakota by and through the South Dakota State Cement Plant Commission as of December 28, 2000, is hereby zoned to conform to its use as of December 28, 2000, as if it were owned, operated, and used by a private business, and all applicable municipal and county records shall be revised accordingly.

Source: SL 2000 (SS), ch 4, § 3.



§ 11-2-67 Repealed.

11-2-67. Repealed by SL 2004, ch 101, § 7






Chapter 03 - Platting Of Townsites, Additions And Subdivisions

§ 11-3-1 Townsite or subdivision survey and plat required--Contents.

11-3-1. Townsite or subdivision survey and plat required--Contents. When any person wishes to lay out a townsite or subdivision, he shall cause the same to be surveyed and platted, which shall particularly describe and set forth all the streets, commons, or public grounds, and all blocks, lots, parcels, or tracts within such third class municipality or subdivision, giving the names, width, courses, boundaries, and extent of all such streets.

Source: PolC 1877, ch 26, § 1; CL 1887, § 1095; RPolC 1903, § 1490; RC 1919, § 6537; SDC 1939, § 45.2801; SL 1979, ch 93, § 2; SL 1992, ch 60, § 2.



§ 11-3-1.1 Definition of terms.

11-3-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Governing body," the board of county commissioners, the city council, city commission, or town board;

(2) "Improvement district," an improvement district constituted under authority of chapter 7-25A;

(3) "Municipality," an incorporated city or town;

(4) "Planning commission," a planning commission constituted under authority of chapters 11-2, 11-4, and 11-6;

(5) "Plat," a map, or representation on paper, of a piece of land subdivided into lots, parcels, tracts, or blocks, including streets, commons, and public grounds, if any, all drawn to scale;

(6) "Registered land surveyor," a registered land surveyor, registered in good standing and legally authorized to practice land surveying under the provisions of § 36-18-6;

(7) "Streets," streets, avenues, boulevards, roads, lanes, alleys, or other ways.
Source: SL 1979, ch 93, § 1; SL 1993, ch 106, § 1.



§ 11-3-2 Corner markers to be planted--Marking on plat.

11-3-2. Corner markers to be planted--Marking on plat. A registered land surveyor engaged by the owner shall at the time of surveying and laying out the property cause to be planted and firmly fixed in the ground at the corners of each block, lot, parcel, or tract, permanent markers constructed and placed in accordance with the rules adopted pursuant to § 43-20-7. The point set shall be distinguished on the plat.

Source: PolC 1877, ch 26, § 3; CL 1887, § 1097; RPolC 1903, § 1492; RC 1919, § 6539; SDC 1939, § 45.2803; SL 1979, ch 93, § 3; SL 1986, ch 317, § 3; SL 2011, ch 70, § 1.



§ 11-3-3 Numbering of lots--Length and angle of lines to be shown on plat--Curves.

11-3-3. Numbering of lots--Length and angle of lines to be shown on plat--Curves. All the lots, if included in blocks, shall be numbered in consecutive numbers starting with one, and the blocks shall also be numbered in consecutive numbers or letters, and the precise length and necessary angles of all lot and block lines, and the precise length and bearing angles of all subdivision boundary lines shall be stated on the plat. All lots not included in blocks, and all parcels or tracts shall in like manner be surveyed and numbered or lettered consecutively and the precise length and bearing angle of all lines and the acreage of each lot, parcel, or tract and the total acreage within the subdivision boundaries shall be stated on the plat together with any streets which shall divide or border the same. The plat shall include the length, central angle, and any other data necessary to properly survey any curve included on the plat.

Source: SL 1887, ch 106, § 1; CL 1887, § 1096; RPolC 1903, § 1491; RC 1919, § 6538; SDC 1939, § 45.2802; SL 1979, ch 93, § 4.



§ 11-3-4 Certification, acknowledgment and recording of plats.

11-3-4. Certification, acknowledgment and recording of plats. Every plat provided for in this chapter shall be certified by the registered land surveyor, who shall attach an official seal thereto as specified in § 36-18A-45 as being in all respects correct. The landowner, or the landowner's duly authorized agent, shall certify that the plat has been made at the request and under the direction of the landowner for the purposes indicated therein, that he or she is the owner of all the land included therein, and that development of this land shall conform to all existing applicable zoning, subdivision and erosion and sediment control regulations. The landowner certification shall be acknowledged before some officer authorized to take the acknowledgment of deeds and, with the certificate of such acknowledgment, shall be endorsed on or attached to the plat and be recorded as a part thereof in the office of the register of deeds of the proper county.

No such plat may be recorded until all the provisions of this section have been fully complied with, and upon certification and recordation shall be used as the legal description as provided by § 43-21-4 for all purposes, including constructive notice.

Source: SDC 1939, § 45.2804; SL 1967, ch 224, § 1; SL 1979, ch 93, § 5; SL 1981, ch 117; SL 1988, ch 127; SL 1997, ch 73, § 1.



§ 11-3-5 Repealed.

11-3-5. Repealed by SL 1979, ch 93, § 6



§ 11-3-6 Municipal approval for adjoining addition or subdivision--Conformity to existing plats and regulations--Taxes and special assessments--Certification--Appeal of denial.

11-3-6. Municipal approval for adjoining addition or subdivision--Conformity to existing plats and regulations--Taxes and special assessments--Certification--Appeal of denial. The provisions of this chapter apply to every addition to, or subdivision within, any county, municipality, or unincorporated town. If the land or any part of the land included in any addition or subdivision is within, adjoining, or contiguous to the boundaries of any municipality, the plat, before being recorded, shall be submitted to the governing body or, if applicable, the planning director of the municipality. If it appears that the system of streets set forth therein conforms to the system of streets of the existing plats of the municipality, that all provisions of any subdivision regulations have been complied with, that all taxes and special assessments upon the tract or subdivision have been fully paid, and that such plat and the survey thereof have been executed according to law, the governing body shall, by resolution, approve the plat. The governing body may by resolution designate an administrative official of the municipality to approve plats in lieu of approval by the governing body. The auditor or finance officer shall endorse on the face of the plat a copy of the resolution or the designated administrative official's approval and certify to the same. No plat of any such addition or subdivision so situated may be recorded unless the plat bears on its face a copy of the resolution or approval and certificate of the auditor or finance officer. If the designated administrative official denies the plat request, the person requesting the plat may appeal to the governing body.

Source: SDC 1939, § 45.2806; SL 1959, ch 272, § 2; SL 1979, ch 93, § 7; SL 1997, ch 74, § 1; SL 2006, ch 64, § 1.



§ 11-3-7 Naming of additions and subdivisions.

11-3-7. Naming of additions and subdivisions. Every addition or subdivision within a county, municipality or unincorporated town shall be named as follows, to wit: ____ Addition (or Subdivision) to the municipality (or unincorporated town) of ____ or ____ Addition (or Subdivision) in the ____ quarter, Section ____, T ____, R ____, ____ of the ____ P.M. in the county of ____, except that Sections ____, T ____, R ____, ____ of the P.M. shall not be required when such addition or subdivision is located within the boundaries of an incorporated municipality. No plat which does not comply with this section shall be entitled to record or be recorded.

Source: SDC 1939, § 45.2806 as added by SL 1967, ch 224, § 2; SL 1973, ch 66; SL 1979, ch 93, § 8.



§ 11-3-8 County commissioners' approval required for plats outside municipalities--Resolution and auditor's certificate--Appeal of denial.

11-3-8. County commissioners' approval required for plats outside municipalities--Resolution and auditor's certificate--Appeal of denial. If any person wishes to plat any lands lying outside the boundaries of a municipality, the person shall be governed by this chapter. Before recording the person's plat in accordance with § 11-3-6, the person shall submit the plat to the board of county commissioners of the county wherein such lands are situated. The approval of the board of county commissioners pursuant to this section may not be required for a plat as specified in § 11-6-26. The board of county commissioners shall examine the same. The board of county commissioners shall by resolution, approve the plat, and the auditor shall endorse on the plat a copy of the resolution and certify to the same if it appears that the system of streets conforms to the system of streets of existing plats and section lines of the county, that adequate provision is made for access to adjacent unplatted lands by public dedication or section line when physically accessible, that all provisions of any subdivision regulations of the county have been complied with, that all taxes and special assessments upon the tract or subdivision have been fully paid and that the plat and the survey of the land have been lawfully executed. The board of county commissioners may by resolution designate an administrative official of the county to approve plats in lieu of approval by the board of county commissioners. No plat of any addition or subdivision, so situated, is entitled to record or may be recorded unless the plat bears a copy of the resolution or approval and certificate of the auditor. If the designated administrative official denies the plat request, the person requesting the plat may appeal to the board of county commissioners.

Source: SDC 1939, § 45.2806 as added by SL 1959, ch 272, § 2; SDC Supp 1960, § 45.2806-1; SL 1979, ch 93, § 9; SL 1997, ch 74, § 2.



§ 11-3-8.1 Protection of water from subdivision sewage.

11-3-8.1. Protection of water from subdivision sewage. No board of county commissioners may accept a plat for any new subdivision or a change in any plat for an enlargement of any existing subdivision which is adjacent to or includes any of the waters of the state within such county unless such plat includes provisions that are binding upon the developer of such subdivision which protects such body of water from pollution from sewage from such subdivision.

Source: SL 1992, ch 106, § 1.



§ 11-3-8.2 Liability of developer for sewage pollution.

11-3-8.2. Liability of developer for sewage pollution. The developer of any plat approved pursuant to § 11-3-8.1 shall be liable for the execution of the provisions required by § 11-3-8.1 to protect such water from pollution and shall be liable for any pollution that occurs for failure to execute such provisions.

Source: SL 1992, ch 106, § 2A.



§ 11-3-9 Director of equalization to receive copy of plat--Treasurer's certificate of tax payment to be attached.

11-3-9. Director of equalization to receive copy of plat--Treasurer's certificate of tax payment to be attached. Plats specified in §§ 11-3-6 and 11-3-8 shall not be entitled to record or be recorded unless the same bear a copy of the certificate of the county director of equalization that he has received a copy of such plat. There shall also be endorsed thereon or attached to every plat provided for in this chapter the certificate of the county treasurer that all taxes which are liens upon any land included in such plat, as shown by the records of his office, have been fully paid. No such plat shall be recorded until all the provisions of this section have been fully complied with.

Source: PolC 1877, ch 26, § 4; CL 1887, § 1098; RPolC 1903, § 1493; SL 1913, ch 342; RC 1919, § 6540; SDC 1939, § 45.2804; SL 1959, ch 272, § 3; SDC Supp 1960, § 45.2806-2.



§ 11-3-10 Sizes of plats filed with register--Materials used.

11-3-10. Sizes of plats filed with register--Materials used. Each plat filed with the register of deeds shall be fifteen by twenty-six inches, eleven by seventeen inches, or eight and one-half by fourteen inches. Each plat shall be drawn on drafting linen, matte film, or mylar, with waterproof black ink and each signature shall be made with permanent ink. No other plat may be recorded.

Source: SDC 1939, § 45.2804 as enacted by SL 1967, ch 224, § 1; SL 1970, ch 85; SL 1979, ch 93, § 10; SL 2001, ch 63, § 1.



§ 11-3-11 Register's recording fee--Acceptance by governing body required.

11-3-11. Register's recording fee--Acceptance by governing body required. The register of deeds of the county recording any plat shall receive the sum of sixty dollars. The plat shall first be examined and accepted by the authorized governing body.

Source: PolC 1877, ch 26, § 8; CL 1887, § 1102; RPolC 1903, § 1496; SL 1907, ch 238, § 1; RC 1919, § 6543; SDC 1939, § 45.2807; SL 1974, ch 110; SL 1979, ch 93, § 11; SL 1992, ch 103, § 1; SL 2012, ch 51, § 2.



§ 11-3-12 Recorded plat as conveyance of dedications and grants marked on plat--General warranty--Use of land intended for streets and other public uses--Opening, improvement or maintenance not required.

11-3-12. Recorded plat as conveyance of dedications and grants marked on plat--General warranty--Use of land intended for streets and other public uses--Opening, improvement or maintenance not required. When the plat or map shall have been made out, certified, acknowledged, and recorded as provided in this chapter, every donation or grant to the public, or any individual, religious society, corporation, or body politic, marked or noted as such on such plat or map, shall be deemed a sufficient conveyance to vest the fee simple title of all such parcel or parcels of land as are therein expressed, and shall be considered to all intents and purposes a general warranty against the donor, his heirs, and representatives, to the donee or grantee, his heirs or representatives, for the uses and purposes therein expressed and intended, and no other use and purpose whatever. The land intended to be used for the streets, alleys, ways, commons, or other public uses shall be held in trust to and for the uses and purposes expressed or intended. No governing body shall be required to open, improve, or maintain any such dedicated streets, alleys, ways, commons, or other public ground solely by virtue of having approved a plat or having partially accepted any such dedication, donation or grant.

Source: PolC 1877, ch 26, § 5; CL 1887, § 1099; RPolC 1903, § 1494; RC 1919, § 6541; SDC 1939, § 45.2805; SL 1980, ch 107.



§ 11-3-12.1 Approval of access to street or highway prerequisite to filing plat.

11-3-12.1. Approval of access to street or highway prerequisite to filing plat. The owner of any parcel of land proposing to develop such land for residential or commercial purposes shall obtain written approval of the proposed access to an abutting highway or street from the appropriate highway or street authority. The approval shall be obtained prior to filing of the plat in accordance with this chapter and may not replace the need for any permits required by law.

Source: SL 1981, ch 118.



§ 11-3-12.2 Promulgation of rules for approval of access to state highways.

11-3-12.2. Promulgation of rules for approval of access to state highways. The Transportation Commission may adopt rules, pursuant to chapter 1-26, governing the following elements in granting written approval for access to state highways as provided for in §§ 11-3-12.1 and 31-24-6:

(1) Access location, width, and spacing;

(2) Signal spacing;

(3) Median design;

(4) Access application process;

(5) Access construction standards; and

(6) Safety.

Nothing in the rules promulgated pursuant to this section supersedes county or municipal planning and zoning authority.

Source: SL 2000, ch 70, § 1.



§ 11-3-13 to 11-3-15. Repealed.

11-3-13 to 11-3-15. Repealed by SL 1988, ch 128, §§ 10 to 12



§ 11-3-16 Vacation of plat before sale of lots--Recording of instrument--Vacation by joinder of owners of lots sold.

11-3-16. Vacation of plat before sale of lots--Recording of instrument--Vacation by joinder of owners of lots sold. Any plat of any municipality or improvement district, or addition thereto, or any subdivision of land therein, may be vacated by the proprietor at any time before the sale of any lots therein, by a written instrument declaring the plat to be vacated, duly executed, acknowledged, or proved, and recorded in the office with the plat to be vacated. The executing and recording of such writing shall operate to destroy the force and effect of the recording of the plat so vacated, and to divest all public rights in the streets, alleys, commons, and public grounds laid out as described in such plat. The register of deeds shall notify the affected municipality or improvement district of the vacation within ten days of filing for a vacation of a plat.

If any lots have been sold, the plat may be vacated by all the owners of lots in such plat joining in the execution of the writing aforesaid.

Source: SL 1887, ch 109, § 1; CL 1887, § 1109; RPolC 1903, § 1503; RC 1919, § 6550; SDC 1939, § 45.2811; SL 1990, ch 101; SL 1993, ch 106, § 2.



§ 11-3-17 Vacation of part of plat--Closing of public highways not authorized--Inclosure of public grounds adjoining lots.

11-3-17. Vacation of part of plat--Closing of public highways not authorized--Inclosure of public grounds adjoining lots. Any part of a plat may be vacated under the provisions and subject to the conditions of this chapter if such does not abridge or destroy any of the rights and privileges of other proprietors in such plat.

Nothing contained in this section shall authorize the closing or obstructing of any public highways laid out according to law.

When any part of a plat shall be vacated as aforesaid, the proprietors of the lots so vacated may inclose the streets, alleys, and public grounds adjoining such lots in equal proportion.

Source: SL 1887, ch 109, §§ 2, 3; CL 1887, §§ 1110, 1111; RPolC 1903, §§ 1504, 1505; RC 1919, §§ 6551, 6552; SDC 1939, § 45.2812.



§ 11-3-18 Register of deeds to mark vacated plat--Reference to instrument of vacation.

11-3-18. Register of deeds to mark vacated plat--Reference to instrument of vacation. The register of deeds in whose office the plats aforesaid are recorded shall write in plain, legible letters across that part of the plat so vacated the word "vacated," and also make a reference on the plat to the volume and page in which the instrument of vacation is recorded.

Source: SL 1887, ch 109, § 4; CL 1887, § 1112; RPolC 1903, § 1506; RC 1919, § 6553; SDC 1939, § 45.2813.



§ 11-3-19 Validation of prior vacations by instrument--Deadline for enforcing rights--Notice of pendency.

11-3-19. Validation of prior vacations by instrument--Deadline for enforcing rights--Notice of pendency. Any proceedings conducted before January 1, 1993, for the vacation of any plat, or any portion or part thereof, which plat was laid out pursuant to this chapter, whether the land included in the plat, or any portion or part thereof, is or was, at the time of the proceedings for vacation of the plat, or any portion or part thereof, within or without the boundaries of a municipality or improvement district, and which plat, or any portion or part thereof has, before January 1, 1993, in the proceedings, been vacated in accordance with § 11-3-16 or 11-3-17 is hereby declared to be, and to have been, a valid vacation of the plat, or any portion or part thereof, and the proprietors of the lots so vacated may inclose the streets, alleyways, common easements, and public grounds adjoining such vacated lots, and all public rights thereto divested.

If any person has any vested right in any property by reason of any plat vacation referred to in this section, if no action or proceeding to enforce such right was commenced prior to July 1, 1995, such right shall be forever barred. No action or proceeding so brought is of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1995, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1964, ch 230, § 1; SL 1980, ch 109; SL 1993, ch 106, § 3.



§ 11-3-20 General procedure for vacation of plats--Supplemental to vacation by instrument.

11-3-20. General procedure for vacation of plats--Supplemental to vacation by instrument. Sections 11-3-20.1, 11-3-20.2, 11-3-21.1, 11-3-22.1, 11-3-23.1, and 11-3-24.1, are prescribed as the procedures to be followed for the vacation of part or all of any recorded plat of the State of South Dakota. Said sections are intended as supplemental to § 11-3-16 and only direct the procedure to be followed where and when the facts and conditions, at the time of vacation, are other than as specifically set forth in § 11-3-16.

Source: SL 1947, ch 212; SL 1953, ch 266, § 1; SDC Supp 1960, § 45.2815 (6); SL 1974, ch 109, § 1.



§ 11-3-20.1 Vacation procedure within planning commission jurisdiction.

11-3-20.1. Vacation procedure within planning commission jurisdiction. If a plat sought to be vacated lies within the platting jurisdiction of a municipality or county which has in existence a statutory planning commission, said plat may be vacated pursuant to the procedures outlined in §§ 11-3-20.2 to 11-3-20.4, inclusive.

Source: SL 1974, ch 109, § 3; SL 1979, ch 93, § 12.



§ 11-3-20.2 New plat vacating prior plats--References to prior plats.

11-3-20.2. New plat vacating prior plats--References to prior plats. The new plat shall specifically describe all previous plats sought to be vacated including the book and page or document number of all existing plats in the register of deeds office. The new plat shall specifically state that all previous plats so listed are to be vacated in whole or in part. The new plat shall comply with the public highway provisions of § 11-3-17.

Source: SL 1974, ch 109, § 4; SL 1979, ch 93, § 13.



§ 11-3-20.3 Information required for vacation and replatting.

11-3-20.3. Information required for vacation and replatting. Upon receipt of a plat, as described in § 11-3-20.2, by the planning commission of any municipality or county, the planning commission shall require that the person seeking the vacation and replat provide the following information:

(1) The names and addresses of the record owner of the plat or part thereof sought to be vacated and the names and addresses of the record owners of property adjacent to or solely served by any streets, if any, included in the plat to be vacated,

(2) The legal description of the same,

(3) The names of the legal voters, residing upon the same,

(4) The character and use of the same,

(5) A description of any public highway located there,

(6) Any other facts pertinent to the application, including any facts necessary by municipal or county ordinance for the recordation of any plat.
Source: SL 1974, ch 109, § 5; SL 1979, ch 93, § 14.



§ 11-3-20.4 Recording of new plat on approval--Vacation of prior plats.

11-3-20.4. Recording of new plat on approval--Vacation of prior plats. Upon approval of the final plat, submitted under the provisions of § 11-3-20.1 or 11-3-20.2, by the governing body of the municipality or county, said plat shall be filed in the office of the register of deeds of the county wherein the property is located. The register of deeds shall record said plat and shall vacate all previous plats in the same manner as prescribed by § 11-3-18.

Source: SL 1974, ch 109, § 6; SL 1979, ch 93, § 15.



§ 11-3-21 Repealed.

11-3-21. Repealed by SL 1988, ch 128, § 5



§ 11-3-21.1 Filing of petition for vacation of plat--Contents.

11-3-21.1. Filing of petition for vacation of plat--Contents. Any person interested in the vacation of part or all of any recorded plat that lies outside a municipality may file a petition in the office of the county auditor for the county where the platted property is situated containing:

(1) The names and addresses of the record owner of the plat or part thereof sought to be vacated;

(2) The legal description of the plat;

(3) The names of the legal voters residing upon the plat;

(4) The character and use of the plat;

(5) A description of any public highway located there;

(6) Any other facts pertinent to the application.
Source: SL 1988, ch 128, § 1.



§ 11-3-22 Repealed.

11-3-22. Repealed by SL 1988, ch 128, § 6



§ 11-3-22.1 Setting of time and place for hearing on petition--Notice by publication.

11-3-22.1. Setting of time and place for hearing on petition--Notice by publication. The board of county commissioners shall set a time and place for a hearing on a petition filed pursuant to § 11-3-21.1. The hearing shall be held within thirty days of when the petition is filed. The board shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county.

Source: SL 1988, ch 128, § 2; SL 1999, ch 65, § 9.



§ 11-3-23 Repealed.

11-3-23. Repealed by SL 1988, ch 128, § 7



§ 11-3-23.1 Grant of petition by board of county commissioners--Payment of property taxes.

11-3-23.1. Grant of petition by board of county commissioners--Payment of property taxes. If after the hearing required by § 11-3-22.1, the board of county commissioners determines that the granting of the petition will not abridge or destroy any of the rights and privileges of other proprietors of such plat and will not authorize the closing or obstruction of any public highway laid out according to law, it may vacate the plat specified in the petition. All property taxes on such plat shall be paid before it may be vacated.

Source: SL 1988, ch 128, § 3.



§ 11-3-24 Repealed.

11-3-24. Repealed by SL 1988, ch 128, § 8



§ 11-3-24.1 Filing and recording of decision.

11-3-24.1. Filing and recording of decision. The board of county commissioners shall file a certified copy of their decision in the office of the register of deeds. The register of deeds shall record such decision pursuant to § 11-3-18.

Source: SL 1988, ch 128, § 4.



§ 11-3-25 Repealed.

11-3-25. Repealed by SL 1988, ch 128, § 9



§ 11-3-26 Replatting after vacation of plat.

11-3-26. Replatting after vacation of plat. The owner of any land within any plat vacated pursuant to this chapter may cause the same to be again platted in the manner provided for the original platting of townsites, additions, and subdivisions.

Source: SL 1887, ch 109, § 5; CL 1887, § 1113; RPolC 1903, § 1507; RC 1919, § 6554; SDC 1939, § 45.2814.






Chapter 04 - Municipal Planning And Zoning

§ 11-4-1 Regulatory powers of municipality.

11-4-1. Regulatory powers of municipality. For the purpose of promoting health, safety, or the general welfare of the community the governing body of any municipality may regulate and restrict the height, number of stories, and size of buildings and other structures; the percentage of lot that may be occupied; the size of the yards, courts, and other open spaces; the density of population; and the location and use of buildings, structures, and land for trade, industry, residence, flood plain, or other purposes. A municipality may enter into an agreement with any landowner specifying the conditions under which the landowner's property may be developed.

Source: SDC 1939, § 45.2601; SL 1974, ch 111; SL 1982, ch 55, § 2; SL 2000, ch 69, § 53; SL 2004, ch 102, § 1.



§ 11-4-1.1 Definition of terms.

11-4-1.1. Definition of terms. The definitions set forth in § 11-6-1 shall be applicable to this chapter.

Source: SL 1975, ch 114, § 1.



§ 11-4-2 Division of municipality into districts--District regulations--Uniformity within district.

11-4-2. Division of municipality into districts--District regulations--Uniformity within district. For any or all of said purposes the governing body may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this chapter; and within such districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

Source: SL 1927, ch 176, § 2; SDC 1939, § 45.2602.



§ 11-4-3 Comprehensive plan required--Purposes of plan--Factors considered in regulations.

11-4-3. Comprehensive plan required--Purposes of plan--Factors considered in regulations. Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic, and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks, and other public requirements.

Such regulations shall be made with reasonable consideration, among other things, to the character of the district, and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality.

Source: SL 1927, ch 176, § 3; SDC 1939, § 45.2603.



§ 11-4-3.1 Temporary zoning ordinance--Adoption--Purpose--Hearing and notice--Duration and renewal.

11-4-3.1. Temporary zoning ordinance--Adoption--Purpose--Hearing and notice--Duration and renewal. If a municipality is conducting or in good faith intends to conduct studies within a reasonable time or has held or is holding a hearing for the purpose of considering a comprehensive plan, the city council in order to protect the public health, safety, and general welfare may adopt as emergency measures a temporary zoning ordinance and map, and a temporary subdivision ordinance, the purposes of which are to classify and regulate uses and related matters as constitutes the emergency. Before adoption or renewal of the emergency measure, the council shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. Any emergency ordinance is limited to one year from the date it becomes effective and may be renewed for one year. In no case may the ordinance be in effect for more than two years.

Source: SL 1975, ch 114, § 2; SL 1999, ch 65, § 10; SL 2000, ch 69, § 54.



§ 11-4-4 Notice and hearing of proposed zoning ordinance required.

11-4-4. Notice and hearing of proposed zoning ordinance required. The governing body may adopt a zoning ordinance. Before adoption or renewal of the ordinance, the council shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. Any interested person shall be given a full, fair, and complete opportunity to be heard at the hearing, and the governing body may refuse or adopt the ordinance, with or without amendment.

Source: SDC 1939, § 45.2604; SL 1949, ch 192; SL 1972, ch 72, § 2; SL 1982, ch 60, § 9; SL 1999, ch 65, § 11; SL 2000, ch 69, § 55.



§ 11-4-4.1 Ordinance authorizing conditional use of real property--Content--Approval or disapproval of request.

11-4-4.1. Ordinance authorizing conditional use of real property--Content--Approval or disapproval of request. A municipal zoning ordinance adopted pursuant to this chapter that authorizes a conditional use of real property shall specify the approving authority, each category of conditional use requiring such approval, the zoning districts in which a conditional use is available, the criteria for evaluating each conditional use, and any procedures for certifying property for approval of certain conditional uses. The approving authority shall consider the stated criteria, the objectives of the comprehensive plan, and the purpose of the zoning ordinance and its relevant zoning districts when making a decision to approve or disapprove a conditional use request.

Source: SL 2004, ch 103, § 1; SL 2015, ch 72, § 7.



§ 11-4-4.2 Conditional use defined.

11-4-4.2. Conditional use defined. A conditional use is any use that, owing to certain special characteristics attendant to its operation, may be permitted in a zoning district subject to the evaluation and approval by the approving authority specified in § 11-4-4.1. A conditional use is subject to requirements that are different from the requirements imposed for any use permitted by right in the zoning district.

Source: SL 2004, ch 103, § 2.



§ 11-4-4.3 Process for certification of certain conditional uses upon meeting specified criteria.

11-4-4.3. Process for certification of certain conditional uses upon meeting specified criteria. A zoning ordinance adopted pursuant to this chapter that provides for conditional uses of real property may also establish a process for certification of certain conditional uses upon meeting specified criteria for conditional use. The process may include adoption of simple majority affirmative vote requirements pursuant to subdivision 11-4-17(3).

Source: SL 2015, ch 72, § 6.



§ 11-4-4.4 Sign to notify public about petition and hearing on zoning change or conditional use permit.

11-4-4.4. Sign to notify public about petition and hearing on zoning change or conditional use permit. If a landowner petitions a governing board of a municipality for a change in the zoning applied to the landowner's land or petitions a board for a conditional use permit and a local ordinance requires the landowner to post a sign to notify the public about the petition and the hearing on the petition, the sign must be at least twenty-four inches wide and eighteen inches tall with bold lettering to inform the public about the petition and hearing. This section does not preempt any requirement provided in any state law or municipal or county ordinance.

Source: SL 2016, ch 72, § 1.



§ 11-4-5 Reading, passage and publication of ordinance--Protest by landowners in district--Flood plain ordinance not subject to protest.

11-4-5. Reading, passage and publication of ordinance--Protest by landowners in district--Flood plain ordinance not subject to protest. If a zoning ordinance is adopted, the ordinance is subject to the provisions of § 9-19-7 as a comprehensive regulation unless the referendum is invoked, or unless a written protest is filed with the auditor or clerk, signed by at least forty percent of the owners of equity in the lots included in any proposed district and the lands within two hundred fifty feet from any part of the proposed district. A corporation is construed to be a sole owner, and if parcels of land are in the name of more than one person, ownership representation is in proportion to the number of signers who join in the petition in relation to the number of owners. If a protest is filed, the ordinance does not become effective unless the ordinance is approved by two-thirds of the governing body of the municipality. The protest provisions of this section do not apply to any ordinance regulating or establishing flood plain areas.

Source: SDC 1939, § 45.2604; SL 1949, ch 192; SL 1974, ch 112; SL 1975, ch 115; SL 1998, ch 75, § 1; SL 1999, ch 65, § 12; SL 2000, ch 69, § 56.



§ 11-4-6 Conflict with other regulations--More stringent regulations govern.

11-4-6. Conflict with other regulations--More stringent regulations govern. Whenever the regulations made under authority of this chapter require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of this chapter shall govern.

Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or a less number of stories, or other higher standards than are required by the regulations made under authority of this chapter, the provisions of such statute or local ordinance or regulation shall govern.

Source: SL 1927, ch 176, § 9; SDC 1939, § 45.2610.



§ 11-4-7 Proceedings by municipal authorities to prevent violation of regulations.

11-4-7. Proceedings by municipal authorities to prevent violation of regulations. In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained, or any building, structure, or land is used in violation of this chapter or of any ordinance or other regulation made under authority conferred thereby, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use, to restrain, correct, or abate such violation, to prevent the occupancy of said building, structure, or land, or to prevent any illegal act, conduct, business, or use in or about such premises.

Source: SL 1927, ch 176, § 8; SDC 1939, § 45.2609.



§ 11-4-8 Changes in regulations--Notice and procedure.

11-4-8. Changes in regulations--Notice and procedure. Regulations, restrictions, and boundaries adopted pursuant to this chapter may be amended, supplemented, changed, modified, or repealed. Any such modification or repeal shall be proposed in an ordinance presented to the governing body for adoption in the same manner and upon the same notice as required for the adoption of the original ordinance. However, amendments or additions to a subdivision or zoning ordinance may be published without republishing the full ordinance if the section or subsection of the ordinance containing the change is published in its entirety.

Source: SDC 1939, § 45.2605; SL 1941, ch 201; SL 1987, ch 116; SL 2000, ch 69, § 57.



§ 11-4-9 Requiring consent of landowners to change in zoning ordinance.

11-4-9. Requiring consent of landowners to change in zoning ordinance. The governing body may by ordinance require as a condition precedent to the introduction of any ordinance proposing changes in the zoning ordinance that there be first filed with the city auditor, finance officer, or clerk the written consent of the owners of not exceeding sixty percent of the aggregate area having the right of protest against such proposed ordinance if adopted, determined as provided by § 11-4-5.

Source: SDC 1939, § 45.2605 as added by SL 1941, ch 201; SL 2000, ch 69, § 58.



§ 11-4-10 Referendum and protests against changes in zoning ordinance.

11-4-10. Referendum and protests against changes in zoning ordinance. The referendum and the right of protest may be invoked against an ordinance making changes in the zoning ordinance in like manner as against the original ordinance.

Source: SL 1927, ch 176, § 5; SL 1927 (SS), ch 18, § 2; SDC 1939, § 45.2605; SL 1941, ch 201.



§ 11-4-11 Appointment of planning and zoning commission--Same as city planning and zoning commission.

11-4-11. Appointment of planning and zoning commission--Same as city planning and zoning commission. In order to avail itself of the powers conferred by this chapter, the governing body shall appoint a commission to be known as the planning and zoning commission to recommend the boundaries of the zoning districts and appropriate regulations to be enforced therein.

The planning and zoning commission provided herein shall be the same planning and zoning commission provided under the provisions of chapter 11-6.

Source: SL 1927, ch 176, § 6; SDC 1939, § 45.2606; SL 1975, ch 114, § 3.



§ 11-4-12 Planning and zoning commission--Hearings and notice--Final recommendation.

11-4-12. Planning and zoning commission--Hearings and notice--Final recommendation. The planning and zoning commission, when appointed, shall hold public hearings, subject to the same notice requirements as provided in § 11-4-4, before submitting its recommendation, and the governing body may not hold its public hearings or take action until it has received the recommendation of the commission.

Source: SDC 1939, § 45.2606; SL 1975, ch 114, § 4; SL 2000, ch 69, § 59.



§ 11-4-13 Board of adjustment to be provided--Planning and zoning commission as adjustment board--Power to grant variances.

11-4-13. Board of adjustment to be provided--Planning and zoning commission as adjustment board--Power to grant variances. Except as otherwise provided by § 11-4-24, the governing body shall provide for the appointment of a board of adjustment, or for the planning and zoning commission to act as a board of adjustment, and in the regulations and restrictions adopted pursuant to the authority of this chapter, shall provide that the board of adjustment may, in appropriate cases and subject to appropriate conditions and safeguards, grant variances to the terms of the ordinance.

Source: SDC 1939, § 45.2607; SL 1975, ch 114, § 5; SL 2000, ch 69, § 60.



§ 11-4-14 Appointment and terms of board of adjustment other than commission--Removal--Vacancies--Alternates.

11-4-14. Appointment and terms of board of adjustment other than commission--Removal--Vacancies--Alternates. A board of adjustment, other than the planning and zoning commission acting as a board of adjustment, consists of five members, each to be appointed for a term of three years and removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. The appointing authority may also appoint a first alternate and a second alternate for a term of three years each. If a member is unable to attend a meeting, the first alternate, or second alternate, in turn, shall serve in the member's place.

Source: SDC 1939, § 45.2607; SL 1975, ch 114, § 6; SL 1984, ch 105; SL 2000, ch 69, § 61.



§ 11-4-15 Meetings of board of adjustment--Administration of oaths and attendance of witnesses.

11-4-15. Meetings of board of adjustment--Administration of oaths and attendance of witnesses. Meetings of the board of adjustment shall be held at the call of the chairman and at such other times as the board may determine. Such chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All meetings of such board shall be open to the public.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-16 Minutes and records of board of adjustment--Destruction of records.

11-4-16. Minutes and records of board of adjustment--Destruction of records. The board of adjustment shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record. However, the board of adjustment may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607; SL 1981, ch 45, § 13.



§ 11-4-17 Powers of board of adjustment.

11-4-17. Powers of board of adjustment. The board of adjustment may:

(1) Hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this chapter or of any ordinance adopted pursuant to this chapter;

(2) Authorize upon appeal in specific cases such variance from terms of the ordinance not contrary to the public interest, if, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship and so that the spirit of the ordinance is observed and substantial justice done; and

(3) Hear and determine conditional uses as authorized by the zoning ordinance. The uses shall be determined by an affirmative vote of the present and voting members of the board of adjustment at a percentage specifically set forth in the zoning ordinance.
Source: SDC 1939, § 45.2607; SL 2000, ch 69, § 62; SL 2015, ch 72, § 8.



§ 11-4-18 Rules of board of adjustment.

11-4-18. Rules of board of adjustment. The board of adjustment shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this chapter.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-19 Appeal to board of adjustment--Notice of appeal--Records transmitted--Expedited process.

11-4-19. Appeal to board of adjustment--Notice of appeal--Records transmitted--Expedited process. Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the municipality affected by any decision of the administrative officer which is not a ministerial act or other preliminary act to bring an application or matter before the board for hearing and a final decision on the merits. Such appeal shall be taken within a reasonable time, as provided by the rules of such board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken. All appeals relating to a particular action or property shall be consolidated and heard on an expedited basis.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607; SL 2016, ch 71, § 7.



§ 11-4-20 Stay of proceedings pending appeal_Exceptions.

11-4-20. Stay of proceedings pending appeal--Exceptions. An appeal to the board of adjustment stays all proceedings in the action appealed from, except ministerial or other preliminary acts necessary to allow consolidated appeals on all matters prior to final decision by the board of adjustment, or unless the officer from whom the appeal is taken shall file a certificate that by reason of facts stated in the certificate a stay would in his opinion cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record, on application, on notice to the officer from whom the appeal is taken and on due cause shown.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607; SL 2016, ch 71, § 8.



§ 11-4-21 Notice and hearing by board of adjustment--Hearing open to public.

11-4-21. Notice and hearing by board of adjustment--Hearing open to public. The board of adjustment shall hold at least one public hearing of the appeal. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality, and due notice shall be given to the parties in interest. The board shall decide the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney.

Source: SDC 1939, § 45.2607; SL 1999, ch 65, § 13.



§ 11-4-22 Decisions of board.

11-4-22. Decisions of board. In exercising the powers mentioned in § 11-4-17 as to appeals, the board of adjustment may, in conformity with the provisions of this chapter, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken. As to all other decisions, the board of adjustment may make initial determinations as provided by statute and applicable zoning ordinance.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607; SL 2015, ch 72, § 9.



§ 11-4-23 Vote required.

11-4-23. Vote required. The concurring vote of at least two-thirds of the members of the board of adjustment is necessary to reverse any order, requirement, decision, or determination of the administrative officer, or to decide in favor of the applicant on any matter upon which the board of adjustment is required to pass under any ordinance, except as to conditional uses as set forth in subdivision 11-4-17(3), or to effect any variation in an ordinance.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607; SL 1975, ch 114, § 7; SL 2006, ch 65, § 1; SL 2015, ch 72, § 10.



§ 11-4-24 Governing body acting as board of adjustment--Chairman of board--Vote required for reversal, exception or variance.

11-4-24. Governing body acting as board of adjustment--Chairman of board--Vote required for reversal, exception or variance. In lieu of appointing the board of adjustment provided by § 11-4-13 the governing body of any municipality having adopted and in effect a zoning ordinance may act as and perform all the duties and exercise the powers of such board of adjustment. The mayor or president of the board of trustees shall be chairman of the board of adjustment as so composed. The concurring vote of at least two-thirds of the members of such board as so composed shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the appellant on any matter upon which it is required to pass under any zoning ordinance, or to effect any variation in such ordinance.

Source: SL 1941, ch 202; SDC Supp 1960, § 45.2607-1.



§ 11-4-25 Petition to court contesting decision of board.

11-4-25. Petition to court contesting decision of board. Any person or persons, jointly or severally, or any taxpayer, or any officer, department, board, or bureau of the municipality, aggrieved by any decision of the board of adjustment may present to a court of record a petition duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of the illegality. Such petition shall be presented to the court within thirty days after the filing of the decision in the office of the board.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608; SL 2016, ch 71, § 9.



§ 11-4-26 Writ of certiorari to review decision of board--Time of return--Restraining order to stay proceedings.

11-4-26. Writ of certiorari to review decision of board--Time of return--Restraining order to stay proceedings. Upon the presentation of such petition the court may allow a writ of certiorari directed to the board of adjustment to review such decision of the board of adjustment and shall prescribe therein the time within which a return thereto must be made and served upon the relator's attorney, which shall not be less than ten days and may be extended by the court.

The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-27 Certified copies returned on certiorari--Contents of return.

11-4-27. Certified copies returned on certiorari--Contents of return. The board of adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified copies thereof, or of such portions thereof as may be called for by such writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-28 Evidence heard by court on certiorari--Referee.

11-4-28. Evidence heard by court on certiorari--Referee. If upon the hearing it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence, or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-29 Disposition by court on certiorari--Costs.

11-4-29. Disposition by court on certiorari--Costs. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

Costs shall not be allowed against the board of adjustment unless it shall appear to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision appealed from.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-30 Cement Plant Commission property zoned as private business.

11-4-30. Cement Plant Commission property zoned as private business. All real property owned, leased, or otherwise held by the State of South Dakota by and through the South Dakota State Cement Plant Commission as of December 28, 2000, is hereby zoned to conform to its use as of December 28, 2000, as if it were owned, operated, and used by a private business, and all applicable municipal and county records shall be revised accordingly.

Source: SL 2000 (SS), ch 4, § 4.






Chapter 05 - Restrictive Contracts And Declarations

§ 11-5-1 Buildings, space requirements, and uses subject to regulation and restriction by declaration or contract of landowners in first or second class municipality.

11-5-1. Buildings, space requirements, and uses subject to regulation and restriction by declaration or contract of landowners in first or second class municipality. It shall be lawful for the owner or owners of any real property situated in any first or second class municipality within this state to regulate and restrict by declaration or contract, as provided in § 11-5-2, the height, number of stories, and size of buildings and other structures, and the nature of other improvements to be erected or made upon property belonging to such property owner or owners, and also to regulate and restrict as to such property the percentage of the lot or parcel that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industrial, residence, or other purposes, and to regulate and restrict upon such land the construction, reconstruction, alteration, repair, or use of buildings, structures, or land.

Source: SL 1925, ch 243, § 1; SDC 1939, § 45.2611; SL 1992, ch 60, § 2.



§ 11-5-2 Execution, filing and recording of declaration or contract of landowners--Homestead.

11-5-2. Execution, filing and recording of declaration or contract of landowners--Homestead. Any property owner desiring to exercise the powers conferred by § 11-5-1 shall enter into a declaration or contract in writing specifying the regulations and restrictions which the property owner may desire to impose upon the property owned by him. The declaration or contract shall be signed by the property owner executing the same and acknowledged by the property owner who shall, within thirty days after the execution and acknowledgment of the declaration or contract, record the same in the office of the register of deeds of the county in which the land affected is situated. If required by the municipal governing body, within thirty days after the recording, a copy, certified by the register of deeds, shall be filed with the auditor of the first or second class municipality in which the land is situated. Any declaration or contract covering a homestead shall be executed and acknowledged by both the owner and the spouse of the owner.

Source: SL 1925, ch 243, § 2; SDC 1939, § 45.2612; SL 1980, ch 108; SL 1992, ch 60, § 2.



§ 11-5-3 Remedies for enforcement of declaration or contract--Action maintained by first or second class municipality.

11-5-3. Remedies for enforcement of declaration or contract--Action maintained by first or second class municipality. After the execution, recording, and filing of any declaration or contract executed pursuant to §§ 11-5-1 and 11-5-2, the terms and conditions of the same may be enforced by action at law or by suit in equity brought by any person possessing any interest in the land affected by such declaration or contract or in any part of such land, or such action or suit may be maintained by the first or second class municipality within which such land is situated.

Source: SL 1925, ch 243, § 5; SDC 1939, § 45.2614; SL 1992, ch 60, § 2.



§ 11-5-4 Duration of restrictions by declaration or contract.

11-5-4. Duration of restrictions by declaration or contract. The restrictions authorized by §§ 11-5-1 and 11-5-2 shall continue in force for such period as may be prescribed in such declaration or contract but not exceeding twenty-five years from the date of such declaration or contract.

Source: SL 1925, ch 243, § 3; SDC 1939, § 45.2612.



§ 11-5-5 Superior right of first or second class municipality to exercise zoning powers.

11-5-5. Superior right of first or second class municipality to exercise zoning powers. The authority granted by § 11-5-1 and any declaration or contract made thereunder, shall be subject to the right of the first or second class municipality to exercise the powers and authorities conferred under chapter 11-4 at any time the municipality may elect to exercise such authority.

Source: SDC 1939, § 45.2611; SL 1992, ch 60, § 2.



§ 11-5-6 Revocation of declaration or contract--Execution by successor in interest required--Approval by municipal governing body required.

11-5-6. Revocation of declaration or contract--Execution by successor in interest required--Approval by municipal governing body required. Any declaration or contract made pursuant to §§ 11-5-1 and 11-5-2 may be revoked and canceled only by the execution by the persons executing the same of a deed of revocation, which deed of revocation shall be acknowledged and recorded in the office of the register of deeds and a copy thereof filed in the office of the city auditor as provided in case of the original declaration or contract. In case any property owner signing such declaration or contract shall have died or shall have parted with his interest in the real property affected or any part thereof, such deed of revocation shall not be valid until executed by all persons having an interest in such real property as successors in interest to the person or persons executing such declaration or contract, and such deed of revocation shall not go into force or effect until after the same shall have been approved by a resolution duly adopted by the governing body of the first or second class municipality within which such land is situated.

Source: SL 1925, ch 243, § 4; SDC 1939, § 45.2613; SL 1992, ch 60, § 2.






Chapter 06 - Comprehensive City Planning

§ 11-6-1 Definition of terms.

11-6-1. Definition of terms. Terms used in this chapter mean:

(1) "Commission," "planning and zoning commission," or "planning commission," any city planning and zoning commission created under the terms of this chapter;

(2) "Comprehensive plan," any document which describes in words, and may illustrate by maps, plats, charts, and other descriptive matter, the goals, policies, and objectives of the municipality to interrelate all functional and natural systems and activities relating to the development of the territory under its jurisdiction;

(3) "Council," the chief legislative body or governing body of the municipality;

(4) "Mayor," the chief executive of the municipality, whether the official designation of such official be mayor, city manager, or otherwise;

(5) "Municipality" or "city," any incorporated city or town;

(6) Deleted by SL 2000, ch 69, § 63;

(7) "Street," any street, avenue, boulevard, road, lane, alley, or other roadway;

(8) "Subdivision," the division of any tract or parcel of land into two or more lots, sites, or other division for the purpose, whether immediate or future, of sale or building development and includes resubdivision. This definition does not apply to the conveyance of a portion of any previously platted tract, parcel, lot, or site if the conveyance does not cause the tract, parcel, lot, or site from which the portion is severed to be in violation of any existing zoning ordinance or subdivision regulation applying to such tract, parcel, lot, or site;

(9) "Subdivision ordinance," any ordinance adopted by the municipality to regulate the subdivision of land so as to provide coordination of streets with other subdivisions and the major street plan, adequate areas set aside for public uses, water and sanitation facilities, drainage and flood control, and conformity with the comprehensive plan;

(9A) "Temporary zoning or subdivision ordinance," an ordinance adopted as an emergency measure for a limited duration;

(10) "Zoning map," any map adopted as an ordinance by the municipality that delineates the extent of each district or zone established in the zoning ordinance;

(11) "Zoning ordinance," any ordinance adopted by the municipality to implement the comprehensive plan by regulating the location and use of buildings and uses of land.
Source: SL 1949, ch 198, § 1; SDC Supp 1960, § 45.3301; SL 1966, ch 145; SL 1975, ch 116, § 1; SL 1975, ch 117; SL 2000, ch 69, § 63.



§ 11-6-2 Planning and zoning commission required in municipality--Comprehensive plan to be effected.

11-6-2. Planning and zoning commission required in municipality--Comprehensive plan to be effected. For the purpose of promoting the health, safety, and general welfare of the municipality, each municipality of the state shall provide by ordinance for a planning and zoning commission, including the appropriation of money to a fund for the expenditures of such commission and to provide by ordinance the qualifications of the members, mode of appointment, tenure of office, compensation, powers, duties of and rules governing such board. Municipalities shall, as soon as possible, make, adopt, amend, extend, add to or carry out a general municipal plan of development, such plan to be referred to as the comprehensive plan.

Source: SDCL, § 11-6-2 as enacted by SL 1975, ch 116, § 2; SL 1995, ch 49, § 21.



§ 11-6-3 Contract for county planning and zoning services--Fees--Powers of county commission--Designation of planning commission--Contracts for special services.

11-6-3. Contract for county planning and zoning services--Fees--Powers of county commission--Designation of planning commission--Contracts for special services. The governing body of any municipality may contract with the board of county commissioners for planning and zoning services to be provided by the county, and the contract may provide that the municipality shall pay such fees as are agreed for the services performed. Under the provisions of the contract the municipal governing body may authorize the county planning and zoning commission, on behalf of the municipality, to exercise any of the powers otherwise granted to municipal planning and zoning commissions under this chapter and chapter 11-4. The contract between the governing body of the municipality and the county may provide among other things for joint county-municipal planning activities, or it may designate the county planning commission as the planning commission for the municipality. The municipality may also contract with a planning agency, authority or commission, or with planning consultants, or with other specialists for such services as it requires.

Source: SDCL, § 11-6-3 as enacted by SL 1975, ch 116, § 3; SL 1992, ch 60, § 2; SL 1998, ch 76, § 1.



§ 11-6-4 Repealed.

11-6-4. Repealed by SL 1995, ch 49, § 22



§ 11-6-4.1 Temporary addition to planning commission of resident of affected outside area.

11-6-4.1. Temporary addition to planning commission of resident of affected outside area. For the purpose of carrying out any of the provisions of §§ 11-6-26 to 11-6-38, inclusive, the city council may temporarily add as a member of the city planning and zoning commission a resident of the area to be affected by proposed municipal zoning and subdivision ordinances outside the corporate limits of the municipality.

Source: SL 1975, ch 116, § 17; SL 2000, ch 69, § 64.



§ 11-6-4.2 Repealed.

11-6-4.2. Repealed by SL 2003, ch 77, § 2



§ 11-6-5 , 11-6-6. Repealed.

11-6-5, 11-6-6. Repealed by SL 1995, ch 49, §§ 23, 24



§ 11-6-7 Employees appointed by city council--Contracts for special services.

11-6-7. Employees appointed by city council--Contracts for special services. The city council may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law, including civil service regulations, as govern other corresponding civil employees of the municipality. The city council may also contract with city planners, engineers, architects, and other consultants as well as federal, state, and local agencies for such services as it may require.

Source: SL 1949, ch 198, § 4; SDC Supp 1960, § 45.3304; SL 1966, ch 145; SL 1975, ch 116, § 4.



§ 11-6-8 Information furnished by public officials--Examinations and surveys--General powers of commission.

11-6-8. Information furnished by public officials--Examinations and surveys--General powers of commission. All public officials shall, upon request, furnish to the planning commission, within a reasonable time, such available information as it may require for its work. The commission, its members, and employees, in the performance of its functions, may, after thirty days' written notice by certified mail to the landowner, enter upon any land, make examinations and surveys, and place and maintain necessary monuments and marks thereon. In general, the commission has all powers necessary to enable it to fulfill and perform its functions, promote municipal planning, or carry out all the purposes of this chapter.

Source: SL 1949, ch 198, § 8; SDC Supp 1960, § 45.3308; SL 1966, ch 145; SL 1999, ch 67, § 1.



§ 11-6-9 Expenditures of planning and zoning commission--Funds, equipment and accommodations.

11-6-9. Expenditures of planning and zoning commission--Funds, equipment and accommodations. The expenditures of the planning and zoning commission, exclusive of those made from funds received by gift, shall be within the amounts appropriated for the purpose by the municipal governing body. The municipal governing body shall provide the funds, equipment and accommodations necessary for the planning and zoning commission's work. The municipal governing body may include in such appropriation funds to provide compensation for members of the planning and zoning commission.

Source: SL 1949, ch 198, § 4; SDC Supp 1960, § 45.3304; SL 1966, ch 145; SL 1985, ch 100.



§ 11-6-10 Territorial extent of powers granted by chapter--Electrical service areas not affected.

11-6-10. Territorial extent of powers granted by chapter--Electrical service areas not affected. The legislative body of an incorporated municipality and a board of county commissioners may jointly exercise the comprehensive planning and zoning powers granted in this chapter and chapters 11-2 and 11-4 in a joint jurisdictional area beyond the municipal corporate limits. The joint jurisdictional area, not to exceed six miles, shall be delineated in a comprehensive plan but in no instance may the area extend beyond a line equidistant from the corporate limits of any other municipality unless otherwise agreed to by a majority vote of the governing body of each municipality having a planning commission. Nothing contained in this chapter may be construed to amend or repeal any provisions of chapter 49-34A.

The county and city planning commissions shall meet jointly and hold at least one public hearing on the comprehensive plan. Notice of the time and place of the hearing shall be given once by either the city or county at least ten days in advance by publication in a legal newspaper. Following the public hearing, each planning commission shall submit a recommendation to their respective governing body.

Source: SDC Supp 1960, § 45.3305 as added by SL 1966, ch 145; SL 1975, ch 116, § 5; SL 2003, ch 77, § 3.



§ 11-6-11 Territorial extent of general zoning powers--Express provision as to extraterritorial operation--Division of overlapping extraterritorial zones.

11-6-11. Territorial extent of general zoning powers--Express provision as to extraterritorial operation--Division of overlapping extraterritorial zones. The governing bodies shall meet jointly and hold at least one public hearing to consider the recommendations of the planning commissions on the comprehensive plan for the joint jurisdictional area. Notice of the time and place of the hearing shall be given once by either the city or county at least ten days in advance by publication in a legal newspaper. Adoption of the comprehensive plan shall be by resolution of each governing body. Such action is subject to §§ 11-6-18.2 and 11-2-21.

Source: SDC Supp 1960, § 45.3318 as enacted by SL 1966, ch 145; SL 1975, ch 116, § 6; SL 1992, ch 60, § 2; SL 2003, ch 77, § 4.



§ 11-6-12 Joint zoning in concurrent jurisdiction of first or second class municipality and county--Recommendation of each planning commission required--Time allowed for recommendation.

11-6-12. Joint zoning in concurrent jurisdiction of first or second class municipality and county--Recommendation of each planning commission required--Time allowed for recommendation. Following adoption of a comprehensive plan by the governing bodies, the city and county planning commissions may prepare zoning regulations for all property in the joint jurisdictional area consistent with the comprehensive plan. The regulations shall delineate the authority of the governing bodies over all zoning matters pertaining to the joint jurisdictional area. Such regulations may include relinquishment by the county of some or all of its zoning authority within the joint jurisdictional area. In those instances where a county has granted to a municipality sole zoning authority beyond said municipality's existing corporate limits, the notice and public hearing requirements of chapter 11-4 shall apply.

The county and city planning commissions shall meet jointly and hold at least one public hearing on the zoning regulations. Notice of the time and place of the hearing shall be given once by either the city or county at least ten days in advance by publication in a legal newspaper. Following the public hearing, each planning commission shall submit a recommendation to each respective governing body.

Source: SDC Supp 1960, § 45.3319 as enacted by SL 1966, ch 145; SL 1975, ch 116, § 7; SL 1992, ch 60, § 2; SL 2003, ch 77, § 5.



§ 11-6-12.1 Joint meeting to act on recommendations--County concurrence required for municipal extraterritorial powers--Petition for relinquishment of zoning jurisdiction.

11-6-12.1. Joint meeting to act on recommendations--County concurrence required for municipal extraterritorial powers--Petition for relinquishment of zoning jurisdiction. Following notice and public hearing as required by §§ 11-2-19 and 11-4-4, the board of county commissioners and the municipal governing body shall meet jointly and take action upon the recommendations from the two planning commissions. The zoning regulations that apply in the joint jurisdictional area shall be adopted by ordinance of each governing body. The notice and public hearing requirements of this section apply to any proposed amendments to the zoning regulations. Any change in the zoning of property is subject to the requirements of §§ 11-2-19 and 11-2-28.1.

Source: SDCL, § 11-6-12 as added by SL 1975, ch 116, § 7; SL 1989, ch 124; SL 2003, ch 77, § 6.



§ 11-6-13 Repealed.

11-6-13. Repealed by SL 1975, ch 116, § 24



§ 11-6-13.1 Repealed.

11-6-13.1. Repealed by SL 2003, ch 77, § 7



§ 11-6-13.2 Referendum applicable--Time of election on referred measures.

11-6-13.2. Referendum applicable--Time of election on referred measures. The referendum provisions of chapter 11-2 shall apply to such zoning ordinances, provided however, that notwithstanding the provisions of § 11-2-22, if a referendum petition is filed with the county auditor, the question of adoption or rejection of the zoning ordinance shall be considered at a special election to be held for that purpose within sixty days after the filing of a petition; except that when such petition is filed within three months prior to the next primary or general election, whichever occurs first, such ordinance shall be submitted at such primary or general election if there is time to give notice thereof.

Source: SL 1975, ch 116, § 26.



§ 11-6-14 Preparation of comprehensive plan for municipal development--Contents of plan--Changes or additions.

11-6-14. Preparation of comprehensive plan for municipal development--Contents of plan--Changes or additions. It shall be a function and duty of the planning commission to propose a plan for the physical development of the municipality, including any areas outside the boundary and within its planning jurisdiction which, in the commission's judgment bear relation to the planning of the municipality. The comprehensive plan, with the accompanying maps, plats, charts and descriptive and explanatory matter, shall show the commission's recommendations for the said physical development and may include, among other things, the general location, character, and extent of streets, bridges, viaducts, parks, parkways, waterways and waterfront developments, playgrounds, airports, and other public ways, grounds, places and spaces; the general location of public schools, of public buildings and other public property; a zoning ordinance for the regulation of the height, area, bulk, location, and use of private and public structures and premises, and of population density as may be provided by law may be included as an adjunct to the comprehensive plan; the general location and extent of public utilities and terminals, whether publicly or privately owned, for water, light, power, heat, sanitation, transportation, communication, and other purposes; the acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, or change of use of any of the foregoing public ways, grounds, places, spaces, buildings, properties, utilities, or terminals; the general location, character, layout, and extent of community centers and neighborhood units, and the general character, extent, and layout of the replanning of blighted districts and slum areas. The commission may from time to time propose amendments, extensions, or additions to the plan or carry any of the subject matter into greater detail.

Source: SL 1949, ch 198, § 5; SDC Supp 1960, § 45.3305; SL 1966, ch 145; SL 1975, ch 116, § 8.



§ 11-6-15 Surveys and studies in preparation of comprehensive plan--Purposes of plan.

11-6-15. Surveys and studies in preparation of comprehensive plan--Purposes of plan. In the preparation of the comprehensive plan, the planning commission shall make careful and comprehensive surveys and studies of the existing conditions and probable future growth of the municipality and its environs. The plan shall be made with the purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the municipality, which will, in accordance with existing and future needs, best promote health, safety, morals, order, convenience, prosperity or the general welfare, as well as efficiency and economy in the process of development.

Source: SL 1949, ch 198, § 6; SDC Supp 1960, § 45.3306; SL 1966, ch 145.



§ 11-6-16 Plan proposed as a whole or in part.

11-6-16. Plan proposed as a whole or in part. The planning commission shall propose to the council the comprehensive plan as a whole by a single resolution, or, as the work of making the whole comprehensive plan progresses, may from time to time propose a part or parts thereof, any such part to correspond generally with one or more of the functional subdivisions of the subject matter of the plan.

Source: SL 1949, ch 198, § 7; SDC Supp 1960, § 45.3307; SL 1966, ch 145; SL 1975, ch 116, § 9.



§ 11-6-17 Public hearing required before recommendation of plan to council--Notice--Submission.

11-6-17. Public hearing required before recommendation of plan to council--Notice--Submission. Before recommendation to the council of the comprehensive plan or part thereof, the planning commission shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. The planning commission shall submit the recommended comprehensive plan or part thereof to the municipal council.

Source: SL 1949, ch 198, § 7; SDC Supp 1960, § 45.3307; SL 1966, ch 145; SL 1975, ch 116, § 10; SL 1983, ch 105, § 4; SL 1992, ch 60, § 2; SL 1999, ch 65, § 14.



§ 11-6-18 Vote required for adoption of plan--Notice and hearing--Reference to maps and descriptive matters--Signature of mayor--Ordinance subject to publication and protest provisions.

11-6-18. Vote required for adoption of plan--Notice and hearing--Reference to maps and descriptive matters--Signature of mayor--Ordinance subject to publication and protest provisions. The adoption by the municipal council of the plan or any part, amendment or additions, shall, following the same type of notice and public hearing as required by § 11-6-17, be by resolution carried by the affirmative votes of not less than a majority of all the members of the council. The resolution shall refer expressly to the maps, descriptive matter, and other matters intended by the council to form the whole or part of the plan, and the action taken shall be recorded on the adopted plan or part thereof, by the identifying signature of the mayor of the municipality. If a zoning ordinance is included as an adjunct to the comprehensive plan, or any part, amendment or addition, that zoning ordinance shall be subject to the provisions of § 11-4-5.

Source: SL 1949, ch 198, § 7; SDC Supp 1960, § 45.3307; SL 1966, ch 145; SL 1975, ch 116, § 11.



§ 11-6-18.1 Filing of action adopting comprehensive plan.

11-6-18.1. Filing of action adopting comprehensive plan. The action of the municipal council, in adopting the comprehensive plan, shall be filed with the auditor or clerk.

Source: SL 1975, ch 116, § 12; SL 1983, ch 105, § 5; SL 1992, ch 60, § 2.



§ 11-6-18.2 Summary of city council action to be published--Notice of public inspection.

11-6-18.2. Summary of city council action to be published--Notice of public inspection. A summary of the action of the city council shall be prepared by the city finance officer, auditor, clerk, or planning commission, reviewed by the city attorney, and published once in a legal newspaper of the municipality and take effect on the twentieth day after its publication. Any summary published under the provisions of this chapter shall contain a notification that the public may inspect the entire comprehensive plan or any part, adjunct, amendment, or additions to the comprehensive plan at the office of the city auditor or clerk during regular business hours.

Source: SL 1975, ch 116, § 12; SL 1992, ch 60, § 2; SL 1999, ch 65, § 15; SL 2012, ch 54, § 3.



§ 11-6-18.3 Referendum applicable to comprehensive plan--Revision of rejected plan--Adoption.

11-6-18.3. Referendum applicable to comprehensive plan--Revision of rejected plan--Adoption. The referendum provisions of §§ 9-20-6 to 9-20-16, inclusive, shall be applicable to the action of the city council. If the voters shall reject the proposed comprehensive plan, the city council may cause the planning and zoning commission to revise the plan or parts thereof and the council may adopt the same as revised and file and publish the same as required above.

Source: SL 1975, ch 116, § 12.



§ 11-6-19 to 11-6-23. Repealed.

11-6-19 to 11-6-23. Repealed by SL 2010, ch 71, §§ 1 to 5.



§ 11-6-24 Recommendation and adoption of building and setback regulations--Public hearing and notice required.

11-6-24. Recommendation and adoption of building and setback regulations--Public hearing and notice required. From and after the time when the city council of any municipality shall have adopted a comprehensive plan which includes at least a major street plan or shall have progressed in its comprehensive planning to the stage of the making and adoption of a major street plan, the planning commission may recommend and the city council is hereby authorized and empowered by ordinance to establish, regulate, and limit, and to change and amend, building or setback lines on such streets and to prohibit any new building being located within such building or setback lines. The regulations authorized by this section shall not be adopted, changed, or amended until a public hearing has been held thereon, following the same notice as provided in § 11-6-17.

Source: SL 1949, ch 198, § 10; SDC Supp 1960, § 45.3310; SL 1966, ch 145; SL 1975, ch 116, § 14.



§ 11-6-25 Board of adjustment to consider variances in hardship cases--Municipal planning and zoning adjustment provisions apply.

11-6-25. Board of adjustment to consider variances in hardship cases--Municipal planning and zoning adjustment provisions apply. The city council may provide for a board of adjustment, or may authorize the planning and zoning commission to serve as a board of adjustment to make special exceptions or grant variances to the regulations adopted under § 11-6-24 in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided. The provisions of §§ 11-4-13 to 11-4-29, inclusive, shall apply to any actions under this section.

Source: SL 1949, ch 198, § 10; SDC Supp 1960, § 45.3310; SL 1966, ch 145; SL 1975, ch 116, § 15.



§ 11-6-26 Subdivisions outside municipal corporate limits not approved pursuant to § 11-3-6.

11-6-26. Subdivisions outside municipal corporate limits not approved pursuant to § 11-3-6. The following provisions apply to all subdivisions of land that are not approved pursuant to § 11-3-6, and are located outside of municipal corporate limits:

(1) A municipality may elect to approve subdivision plats outside of but not exceeding three miles from its corporate limits, and not located in any other municipality;

(2) A municipality shall adopt a comprehensive plan and a major street plan that identifies the unincorporated area to be governed by municipal platting authority. A major street plan is defined as a document that consists of a map or written narrative, or both, of a municipality's future collector and arterial streets that are incorporated as a part of a municipality's comprehensive plan or as a stand-alone document that has been approved in accordance with the provisions of §§ 11-6-17 to 11-6-18.2, inclusive;

(3) A copy of the adopted comprehensive plan and major street plan shall be forwarded to the county commissioners through the office of the county auditor or clerk in which the municipality is located;

(4) After the comprehensive plan and major street plan is adopted and before approving plats outside municipal limits, the municipality shall adopt a subdivision ordinance that will govern the area outside municipal limits. The ordinance shall be adopted according to the provisions of § 11-6-27 and shall incorporate a platting jurisdiction boundary map or text description of the area to be governed;

(5) Subdivision plats may not be filed or recorded unless the plat has the recommendation of the city planning and zoning commission within sixty days of submission, and the approval of the city council;

(6) For lands located outside of and within three miles of more than one municipality, the jurisdiction of each municipality terminates at a boundary line equidistant from the corporate limits of the municipalities unless otherwise agreed to by a majority vote of the governing body of each such municipality.
Source: SL 1949, ch 198, § 11; SDC Supp 1960, § 45.3311; SL 1966, ch 145; SL 1975, ch 116, § 16; SL 1992, ch 60, § 2; SL 2000, ch 69, § 65; SL 2011, ch 71, § 1; SL 2012, ch 54, § 4.



§ 11-6-26.1 Review and recommendation by county commission when land subject to joint municipal-county jurisdiction--Vote of city council required upon disapproval by county commission--Board may designate county official to make recommendation to city council in lieu of county commission.

11-6-26.1. Review and recommendation by county commission when land subject to joint municipal-county jurisdiction--Vote of city council required upon disapproval by county commission--Board may designate county official to make recommendation to city council in lieu of county commission. In the case of land over which there is joint municipal-county zoning jurisdiction, the plats may not be filed or recorded until the plats have also been submitted to the county planning and zoning commission for review and recommendation to the city council. The county planning and zoning commission shall make its recommendation to the city council within forty-five days of submission. If the county planning and zoning commission recommends disapproval of any such plats, a two-thirds vote of the entire membership of the city council is required to approve the plats. The board of county commissioners may by resolution designate an administrative official of the county to review and make a recommendation to the city council in lieu of the review and recommendation by the county planning commission.

Source: SDCL, § 11-6-26 as added by SL 1975, ch 116, § 16; SL 2000, ch 69, § 66.



§ 11-6-27 Recommendation and adoption of subdivision regulations--Purposes of regulations--Notice and public hearing required.

11-6-27. Recommendation and adoption of subdivision regulations--Purposes of regulations--Notice and public hearing required. In exercising the duties granted to it by this chapter, the planning commission shall recommend and the council shall by ordinance adopt regulations governing the subdivision of land within its jurisdiction as defined in § 11-6-26. Such regulations may provide for the harmonious development of the municipality and its environs; for the coordination of streets within subdivisions with other existing or planned streets or with other features of the comprehensive plan of the municipality; for adequate open spaces for traffic, recreation, light, and air; and for a distribution of population and traffic which will tend to create conditions favorable to health, safety, convenience, or prosperity. Before an adoption of its subdivision regulations or any amendment thereof, the council shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. Any interested person shall be given a full, fair, and complete opportunity to be heard at the hearing, and the governing body may refuse or adopt the ordinance, with or without amendment.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145; SL 1999, ch 65, § 16.



§ 11-6-28 Streets and utilities covered by subdivision regulations--Provision for tentative approval of plats.

11-6-28. Streets and utilities covered by subdivision regulations--Provision for tentative approval of plats. Subdivision regulations may include requirements as to the extent to which and the manner in which the streets of the subdivision shall be graded and improved, and water, sewer, and other utility mains, piping, connections, or other facilities shall be installed as a condition precedent to the approval of the subdivision. The regulations may provide for the tentative approval of the plat previous to such improvements and installation; but any such tentative approval shall not be entered on the plat.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145.



§ 11-6-29 Bond for completion of subdivision work--Remedies for enforcement of bond.

11-6-29. Bond for completion of subdivision work--Remedies for enforcement of bond. Subdivision regulations may provide that, in lieu of the completion of such work and installations previous to the final approval of a plat, the council may accept a bond, in an amount and with surety and conditions satisfactory to it, providing for and securing to the municipality the actual construction and installation of such improvements and utilities within a period specified by the council and expressed in the bond; and the municipality is hereby granted the power to enforce such bonds by all appropriate legal and equitable remedies.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145.



§ 11-6-30 Special assessment provisions in lieu of bond for completion of subdivision work.

11-6-30. Special assessment provisions in lieu of bond for completion of subdivision work. Subdivision regulations may provide in lieu of the completion of such work and installations previous to the final approval of a plat for an assessment or other method whereby the municipality is put in an assured position to do said work and make said installations at the cost of the owners of the property within the subdivision.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145.



§ 11-6-31 Subdivision plats or replats to be submitted to planning commission--Recommendation to council.

11-6-31. Subdivision plats or replats to be submitted to planning commission--Recommendation to council. Any subdivision of land containing two or more lots, no matter how described, shall be platted or replatted, and must be submitted to the planning commission for their consideration and recommendation to the council for approval or rejection or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 13; SDC Supp 1960, § 45.3313; SL 1966, ch 145; SL 1975, ch 116, § 18; SL 1999, ch 65, § 17.



§ 11-6-32 Time allowed for approval or disapproval of plat--Plat deemed approved in absence of action--Ground of disapproval stated.

11-6-32. Time allowed for approval or disapproval of plat--Plat deemed approved in absence of action--Ground of disapproval stated. The plat shall be approved or disapproved within ninety days after submission thereof; otherwise such plat shall be deemed to have been approved and a certificate to that effect shall be issued by the council on demand; provided, however, that the applicant for the approval may waive this requirement and consent to the extension of such period. The ground of disapproval of any plat shall be stated upon the records of the council.

Source: SL 1949, ch 198, § 13; SDC Supp 1960, § 45.3313; SL 1966, ch 145; SL 1975, ch 116, § 19.



§ 11-6-33 Dedication not accepted by approval of plat.

11-6-33. Dedication not accepted by approval of plat. The approval of a plat by the council shall not be deemed to constitute or effect an acceptance by the municipality or public of the dedication of any street or other ground shown on the plat.

Source: SL 1949, ch 198, § 14; SDC Supp 1960, § 45.3314; SL 1966, ch 145.



§ 11-6-34 Register of deeds not to record plat unless approved by city council or other designated official.

11-6-34. Register of deeds not to record plat unless approved by city council or other designated official. When any map, plan, plat, or replat is tendered for filing in the office of the register of deeds, the register of deeds or deputy shall determine whether such proposed map, plan, plat, or replat is or is not subject to the provisions of this chapter and whether the endorsements required by this chapter appear thereon. No register of deeds or deputy may accept for record, or record, any such map, plan, plat, or replat unless and until it has been approved by the city council of such municipality as required by § 11-6-26 or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 15; SDC Supp 1960, § 45.3315; SL 1966, ch 145; SL 1999, ch 65, § 18.



§ 11-6-35 Sale, transfer, or negotiation to sell lots before approval and recording of plat as petty offense--Injunction.

11-6-35. Sale, transfer, or negotiation to sell lots before approval and recording of plat as petty offense--Injunction. It is a petty offense for the owner or agent of the owner of the land located within the platting jurisdiction of any municipality as described in § 11-6-26, knowingly or with intent to defraud, to transfer or sell, to agree to sell, or to negotiate to sell such land by reference to or exhibition of or by other use of a subdivision of such land before the plat has been approved by the council and recorded in the office of the register of deeds, for each lot so transferred or sold or agreed or negotiated to be sold. The description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from the penalties. A municipality may enjoin such transfer or sale or agreement by action for injunction.

Source: SL 1949, ch 198, § 15; SDC Supp 1960, § 45.3315; SL 1966, ch 145; SL 1982, ch 86, § 78.



§ 11-6-36 Approved plat required for street or utility work after attachment of platting jurisdiction.

11-6-36. Approved plat required for street or utility work after attachment of platting jurisdiction. From and after the time when the platting jurisdiction of any municipality has attached by virtue of the adoption of a major street plan as provided in § 11-6-26, the municipality or other public authority may not, except as provided by § 11-6-37, accept, lay out, open, improve, grade, pave, or light any street or lay or authorize the laying of water mains, sewers, connections, or other facilities or utilities in any street within the municipality unless such street has been accepted or opened as, or has otherwise received the legal status of, a public street prior to the adoption of a comprehensive plan, or unless such street corresponds in its location and lines with a street shown on a subdivision plat approved by the council or on a street plat made by the planning commission and adopted by the council or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 16; SDC Supp 1960, § 45.3316; SL 1966, ch 145; SL 1975, ch 116, § 20; SL 1999, ch 65, § 19.



§ 11-6-37 Street construction specifically authorized by ordinance--Vote required to overrule planning commission.

11-6-37. Street construction specifically authorized by ordinance--Vote required to overrule planning commission. The council, or, in the case of a street outside of the municipality, the governing body of such outside territory, may locate and construct or may accept any other street if the ordinance or other measure for such location and construction or for such acceptance be first submitted to the planning commission for its consideration, and, if disapproved by the commission, be passed by not less than two-thirds of the entire membership of the city council or said governing body. A street approval by the commission upon such submission, or constructed or accepted by a two-thirds vote after disapproval by the commission, has the status of an approved street as fully as though it had been originally shown on a subdivision plat approved by the council or on a plat made by the commission and adopted by the council or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 16; SDC Supp 1960, § 45.3316; SL 1966, ch 145; SL 1975, ch 116, § 21; SL 1999, ch 65, § 20.



§ 11-6-38 Buildings prohibited on unapproved streets--Injunction action available.

11-6-38. Buildings prohibited on unapproved streets--Injunction action available. From and after the time when the platting jurisdiction of any municipality has attached by reason of the adoption of a major street plan as provided in § 11-6-26, no building permit may be issued for or no building may be erected on any lot within the territorial jurisdiction of the commission and council as provided in § 11-6-26, unless the street giving access to the lot upon which the building is proposed to be placed is accepted as opened as, or has otherwise received the legal status of, a public street prior to that time, or unless such street corresponds in its location and lines with a street shown on a recorded subdivision plat approved by the council or on a street plat made by the commission and adopted by the council or with a street located or accepted by the council, or, in the case of territory outside of the municipal corporation, by the governing body thereof, after submission to the commission, and, in case of the commission's disapproval, by the favorable vote required in § 11-6-37. Any building erected in violation of this section is an unlawful structure, and the municipality or governing body may bring action to enjoin such erection or cause it to be vacated or removed.

Source: SL 1949, ch 198, § 17; SDC Supp 1960, § 45.3317; SL 1966, ch 145; SL 1975, ch 116, § 22; SL 1999, ch 65, § 21.



§ 11-6-39 Continuation of lawful uses existing when zoning ordinance adopted--If nonconforming use discontinued one year, subsequent use must conform.

11-6-39. Continuation of lawful uses existing when zoning ordinance adopted--If nonconforming use discontinued one year, subsequent use must conform. The lawful use of land or premises existing at the time of the adoption of the zoning ordinance may be continued, even though the use, lot, or occupancy does not conform to the provisions of the zoning ordinance. If the nonconforming use is discontinued for a period of more than one year, any subsequent use, lot, or occupancy of the land or premises shall be in conformance with such regulation.

Source: SL 1975, ch 116, § 23; SL 2000, ch 69, § 67.



§ 11-6-40 Platting of certain land required.

11-6-40. Platting of certain land required. Any municipality with a population of fifty thousand or more or any municipality located in a county with a population of fifty thousand or more, if such municipality has adopted a comprehensive plan pursuant to this chapter, the municipality may require by ordinance that any parcel of land of less than forty acres which is located within three miles of its corporate limits, be platted prior to the sale or transfer of the land. The register of deeds may not record any document of any sale or transfer of unplatted property if a municipality requires platting pursuant to this section.

Source: SL 1990, ch 102; SL 2003, ch 77, § 8.



§ 11-6-41 Sign to notify public about petition and hearing on zoning change or conditional use permit.

11-6-41. Sign to notify public about petition and hearing on zoning change or conditional use permit. If a landowner petitions the commission for a change in the zoning applied to the landowner's land or petitions a board for a conditional use permit and a local ordinance requires the landowner to post a sign to notify the public about the petition and the hearing on the petition, the sign must be at least twenty-four inches wide and eighteen inches tall with bold lettering to inform the public about the petition and hearing. This section does not preempt any requirement provided in any state law or municipal or county ordinance.

Source: SL 2016, ch 72, § 2.






Chapter 07 - County And Municipal Housing And Redevelopment

§ 11-7-1 Definition of terms.

11-7-1. Definition of terms. Terms used in this chapter mean:

(1) "Area of operation," in the case of a commission created in and for a municipality or county, the area within the territorial boundaries of that municipality or that county;

(2) "Bonds," any bonds, including refunding bonds, notes, interim certificates, debentures, or other obligations issued by a commission pursuant to this chapter;

(3) "Clerk," the auditor of a first or second class municipality or clerk of a third class municipality, or county auditor;

(4) "Commission," a municipal housing and redevelopment commission created by this chapter;

(5) "Federal government," includes the United States of America, the housing and home finance agency, the public housing administration, or any other department, agency, or instrumentality, corporate or otherwise, of the United States of America;

(6) "Federal legislation," includes the "United States Housing Act of 1937," the "Housing Act of 1949," any act in amendment thereof or in addition thereto, and any other legislation of the Congress of the United States relating to federal assistance for clearance of substandard or decadent areas, land assembly, redevelopment projects, or housing;

(7) "Governing body," the board of commissioners, common council, board of trustees, or other body charged with governing any municipality;

(7A) "Housing development project," any work or undertaking to provide housing for persons of moderate income and their families. This work or undertaking may include the planning of building and improvements, the acquisition of real property which may be needed immediately or in the future for housing purposes, the construction, reconstruction, alteration and repair of new or existing buildings and the provisions of all equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, utilities, site preparation, landscaping, administrative, community health, recreation, or welfare, or other purposes;

(8) "Mayor," the mayor or president of the board of trustees of a municipality, or the officer of the municipality charged with the duties customarily imposed on the mayor or executive head of the municipality;

(9) "Municipality," any incorporated city or town;

(10) "Obligee of the commission" or "obligee," includes any bondholder, agents or trustees for any bondholder, and the federal government if it is a party to any contract with the commission;

(11) "Person," any individual, firm, partnership, limited liability company, corporation, company association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof;

(12) "Persons of low income," persons or families who lack the amount of income which is necessary (as determined by the commission undertaking a project in accordance with the provisions of this chapter) to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding;

(12A) "Persons of moderate income and their families," persons and families whose income is not adequate to cause private enterprise to provide without governmental assistance a substantial supply of decent, safe, and sanitary housing at rents or prices within their financial means;

(13) "Project," a housing project or redevelopment project (as defined in §§ 11-7-4 and 11-7-5) or both or a housing development project. The term also may be applied to all real and personal property, assets, cash, or other funds, held or used in connection with the development or operation of the housing project or redevelopment project, as the case may be;

(14) "Real property," includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including terms for years;

(15) "State public body," the state, any municipality, commission, district, or other political subdivision or instrumentality of this state.
Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602; SL 1968, ch 186, § 2; SL 1992, ch 60, § 2; SL 1994, ch 351, § 29; SL 1995, ch 80, § 1.



§ 11-7-2 "Slum area" defined.

11-7-2. "Slum area" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "slum area" means an area in which there is a predominance of buildings or improvements which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, sanitation, or open spaces, high density of population and overcrowding, or any combination of such factors, are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime, injuriously affect the entire area, and are detrimental to the public health, safety, morals, or welfare.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (10).



§ 11-7-3 "Blighted area" defined.

11-7-3. "Blighted area" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "blighted area" means an area (other than a slum area as defined in § 11-7-2) where by reason of the predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, or other insanitary or unsafe conditions, deterioration of site improvements, diversity of ownership, tax delinquency, defective or unusual conditions of title, improper subdivision or obsolete platting, or any combination of such reasons, development of such blighted area (which may include some incidental buildings or improvements) into predominantly housing uses is being prevented.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (10).



§ 11-7-4 "Housing project" defined.

11-7-4. "Housing project" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "housing project" means any work or undertaking:

(1) To demolish, clear, or remove buildings from any slum area acquired by the commission; or

(2) To provide decent, safe, and sanitary urban or, in the case of municipalities so small as to be classified rural by federal legislation or regulations adopted thereunder, rural nonfarm dwellings, apartments, or other living accommodations for persons of low income, including veterans and servicemen, and their families; or

(3) To rehabilitate existing dwelling accommodations; or

(4) To accomplish a combination of the foregoing.

Such work or undertaking may include buildings, land, equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, utilities, parks, site preparation, landscaping, administrative, community, health, recreational, welfare, or other purposes. The term "housing project" also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements and all other work in connection therewith.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (11); SL 1975, ch 118, § 1.



§ 11-7-5 "Redevelopment project" defined.

11-7-5. "Redevelopment project" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "redevelopment project" shall mean any work or undertaking:

(1) To acquire slum areas or blighted areas, as defined in §§ 11-7-2 and 11-7-3, including lands, structures, or improvements, the acquisition of which is necessary in order to assure the proper clearance and redevelopment of the entire area and to prevent the spread or recurrence of slum conditions thereby protecting the public health, safety, morals, or welfare;

(2) To clear any areas acquired and install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with the redevelopment plan; and

(3) To sell, lease, or otherwise make available land so acquired for uses in accordance with the redevelopment plan.

The term "redevelopment project" also may include the preparation of a redevelopment plan and the initiation, planning, survey, and other work incident to a redevelopment project and also the preparation of all plans and arrangements for carrying out a redevelopment project.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (12).



§ 11-7-6 "Redevelopment plan" defined--Purposes of plan.

11-7-6. "Redevelopment plan" defined--Purposes of plan. Unless the context clearly indicates otherwise, for the purpose of this chapter, "redevelopment plan" means a plan for a redevelopment project area which plan provides an outline for the development or redevelopment of such area and is sufficiently complete:

(1) To indicate its relationship to definite local objectives as to appropriate land uses and as to improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements; and

(2) To indicate proposed land uses and building requirements in the redevelopment project.
The proposed land uses and building requirements shall be designed:

(1) To promote the development of well planned, integrated neighborhoods;

(2) To secure safety from fire, panic, and other dangers;

(3) To promote health and the general welfare;

(4) To provide adequate light and air;

(5) To prevent the overcrowding of land;

(6) To avoid undue concentration of population;

(7) To avoid congestion in the streets;

(8) To facilitate the provisions of adequate transportation, water, sewerage, and other public requirements;

(9) To prevent the recurrence of slums or conditions of blight, and the spread of disease, crime, and juvenile delinquency; and

(10) To permit the development of the resources and the improvement of the economic facilities of the county, municipality, and the state.
Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (14); SL 1968, ch 186, § 2.



§ 11-7-7 Housing and redevelopment commissions created--Findings and declaration of need required before exercise of powers.

11-7-7. Housing and redevelopment commissions created--Findings and declaration of need required before exercise of powers. There is hereby created in each county and municipality in this state a public body corporate and politic, to be known as the housing and redevelopment commission, in and for that county and municipality. However, no commission may transact any business or exercise any powers until the governing body of the municipality or county, by resolution, finds that in the municipality or county:

(1) Slum or blighted areas exist;

(2) Insanitary or unsafe inhabited dwelling accommodations exist; or

(3) There is a shortage of decent, safe, and sanitary dwelling accommodations available to persons of low or moderate income, including veterans and servicemen, and their families at rentals or prices they can afford;
and declares that there is need for a housing and redevelopment commission to function in that municipality or county.

Source: SL 1950 (SS), ch 13, § 3; SDC Supp 1960, § 45.3603 (1); SL 1968, ch 186, § 3 (1); SL 1995, ch 80, § 5.



§ 11-7-7.1 Joint agreements between municipal and county commissions.

11-7-7.1. Joint agreements between municipal and county commissions. Housing and redevelopment commissions of municipalities and counties activated hereunder may jointly agree to exercise any or all powers conferred upon them individually and such joint agreements may be executed without the necessity of further notice or hearing.

Source: SL 1972, ch 74, § 1.



§ 11-7-7.2 Dissolution of municipal commission to participate in county commission--Transfer of rights, property, and obligations.

11-7-7.2. Dissolution of municipal commission to participate in county commission--Transfer of rights, property, and obligations. The governing body of any first or second class municipality may, by resolution, dissolve the housing and redevelopment commission of such municipality for the purpose of electing to participate in a county housing and redevelopment commission. Upon the adoption of such a resolution the city housing and redevelopment commission shall cease to exist, except for the purpose of winding up its affairs and executing a deed to the county housing and redevelopment commission. All the rights, contracts, obligations, and property, real and personal, of the city housing and redevelopment commission shall be transferred to and become vested in the county housing and redevelopment commission, provided that all bonded indebtedness issued by the city housing and redevelopment commission shall remain a lien against the income and revenues of the housing project pledged to the payment of such bonds. All rights and remedies of any person against the city housing and redevelopment commission may be asserted and enforced against the county housing and redevelopment commission to the same extent as they might have been against the city housing and redevelopment commission.

Source: SL 1972, ch 74, § 2; SL 1992, ch 60, § 2.



§ 11-7-8 Factors considered in determining adequacy of dwelling accommodations.

11-7-8. Factors considered in determining adequacy of dwelling accommodations. In determining whether dwelling accommodations are decent, safe, and sanitary, the governing body may take into consideration the degree of deterioration, obsolescence, or overcrowding, the percentage of land coverage, the light, air, space, and access available to inhabitants of such dwelling accommodations, the size and arrangement of rooms, the sanitary facilities, and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

Source: SL 1950 (SS), ch 13, § 3, subdiv 1; SDC Supp 1960, § 45.3603 (1); SL 1968, ch 186, § 3 (1).



§ 11-7-9 Publication of notice and hearing on resolution to activate housing and redevelopment commission--Publication as ordinance.

11-7-9. Publication of notice and hearing on resolution to activate housing and redevelopment commission--Publication as ordinance. The governing body of a municipality or a county shall consider a resolution under § 11-7-7 only after a public hearing held thereon after one publication of notice in a legal newspaper, published in the county in which the commission is located. The notice shall describe the time and place of the hearing. Opportunity to be heard shall be granted to all residents of the municipality or the county as applicable and its environs and to all other interested persons. The resolution shall be published in the same manner in which ordinances are published in the municipality or the county.

Source: SL 1950 (SS), ch 13, § 3, subdiv 2; SDC Supp 1960, § 45.3603 (2); SL 1968, ch 186, § 3 (2); SL 1982, ch 60, § 10.



§ 11-7-10 Filing of resolution activating commission--Resolution conclusive as to powers of commission.

11-7-10. Filing of resolution activating commission--Resolution conclusive as to powers of commission. When the resolution becomes finally effective, the clerk of the municipality or the county auditor as applicable shall file such resolution in this office. In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of a commission, the commission shall be conclusively deemed to have become established and authorized to transact business and exercise its powers upon such filing of the resolution, and proof of the resolution and of that filing may be made in any suit, action, or proceeding by a certificate of the clerk.

Source: SL 1950 (SS), ch 13, § 3, subdiv 3; SDC Supp 1960, § 45.3603 (3); SL 1968, ch 186, § 3 (3).



§ 11-7-11 Composition of commission--Certain public officers and employees ineligible.

11-7-11. Composition of commission--Certain public officers and employees ineligible. A commission shall consist of five commissioners, who, unless otherwise provided by ordinance, shall be residents of the area of operation of the commission, appointed after the resolution provided for in § 11-7-7 becomes finally effective. In municipalities of the first class, no public officer or employee of the municipality may serve as a commissioner. However, if the municipality employs a city manager, the governing body may, by resolution, constitute itself as the commission. In municipalities of the second and third class and in counties, the commission may be made up of members of the governing body, but may not include employees of the municipality or county. However, in municipalities of the second and third class and in counties, a majority of the commission may not be comprised of the governing body. A commissioner may be a notary public.

Source: SL 1950 (SS), ch 13, § 3, subdiv 4; SDC Supp 1960, § 45.3603 (4); SL 1968, ch 186, § 3 (4); SL 1991, ch 112; SL 1992, ch 104; SL 2002, ch 69, § 1.



§ 11-7-12 Appointment and terms of commissioners--Vacancies.

11-7-12. Appointment and terms of commissioners--Vacancies. The commissioners constituting a commission shall be appointed by the mayor or the chairman of the board of county commissioners, with the approval of the governing body. Those initially appointed shall be appointed for terms of one, two, three, four, and five years respectively. Thereafter all commissioners shall be appointed for five-year terms. Each vacancy in an unexpired term shall be filled in the same manner in which the original appointment was made.

Source: SL 1950 (SS), ch 13, § 3, subdiv 5; SDC Supp 1960, § 45.3603 (5); SL 1968, ch 186, § 3 (5).



§ 11-7-13 Tenure of commissioners--Certificate of appointment.

11-7-13. Tenure of commissioners--Certificate of appointment. Commissioners shall hold office until their successors have been appointed and qualified. A certificate of appointment of each commissioner shall be filed with the clerk. Whenever the membership of a commission is changed by reason of a new appointment, a certificate of that appointment shall be promptly so filed. A certificate so filed shall be conclusive evidence of appointment or change in membership. Commissioners are likewise referred to in this chapter as "members" of a commission.

Source: SL 1950 (SS), ch 13, § 3, subdiv 6; SDC Supp 1960, § 45.3603 (6).



§ 11-7-14 Removal of commissioner from office--Notice and hearing--Suspension pending final action--Record of proceedings.

11-7-14. Removal of commissioner from office--Notice and hearing--Suspension pending final action--Record of proceedings. For inefficiency or neglect of duty, or misconduct in office, a commissioner may be removed by the governing body of the municipality or the county as applicable, but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least ten days prior to the hearing and had an opportunity to be heard in person or by counsel. When charges in writing have been preferred against a commissioner, pending final action thereon, the governing body may temporarily suspend him, but, if it is found that those charges have not been substantiated, he shall immediately be reinstated in his office. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.

Source: SL 1950 (SS), ch 13, § 5; SDC Supp 1960, § 45.3605; SL 1968, ch 186, § 4.



§ 11-7-15 Quorum of commission--Officers--Rules--Meetings open to public.

11-7-15. Quorum of commission--Officers--Rules--Meetings open to public. The powers of each commission shall be vested in the commissioners thereof in office at any time; a majority of whom shall constitute a quorum for all purposes. Each commission shall select a chairman, a secretary, and a treasurer from among its commissioners and shall adopt such bylaws and other rules for the conduct of its affairs as it deems appropriate. The regular meetings of a commission shall be held in a fixed place and shall be open to the public.

Source: SL 1950 (SS), ch 13, § 6; SDC Supp 1960, § 45.3606.



§ 11-7-16 Expenses of commissioners--Per diem.

11-7-16. Expenses of commissioners--Per diem. Each commissioner may be reimbursed for expenses, including traveling expenses, incurred in the performance of the commissioner's duties. In addition, each commissioner may receive per diem not to exceed thirty-five dollars for each day of actual service for attending meetings or hearings.

Source: SL 1950 (SS), 13, § 6; SDC Supp 1960, § 45.3606; SL 1999, ch 68, § 1.



§ 11-7-17 Commission as body corporate--General powers--Taxing and special assessment power denied.

11-7-17. Commission as body corporate--General powers--Taxing and special assessment power denied. A commission shall be a public body corporate and politic, exercising public and essential governmental functions, and shall have all the powers necessary or convenient to carry out the purpose of this chapter including the powers granted by §§ 11-7-18 to 11-7-23, inclusive, in addition to others granted in this chapter, but not the power to levy or collect taxes or special assessments.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1; SDC Supp 1960, § 45.3607 (1).



§ 11-7-18 Commission power to sue and be sued--Seal--Perpetual succession--Rules and regulations.

11-7-18. Commission power to sue and be sued--Seal--Perpetual succession--Rules and regulations. A commission shall have power to sue and be sued, to have a seal, which shall be judicially noticed, and to alter the same at pleasure; to have perpetual succession; and to make, and from time to time amend and repeal, rules and regulations not inconsistent with this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (1); SDC Supp 1960, § 45.3607 (1) (a).



§ 11-7-19 Director, officers, and employees of commission--Legal services--Services of local public bodies.

11-7-19. Director, officers, and employees of commission--Legal services--Services of local public bodies. A commission shall have power to employ an executive director, technical experts, and such officers, agents, and employees, permanent and temporary, as it may require, and determine their qualifications, duties, and compensation; for such legal services as it may require, to call upon the chief law officer of the municipality or to employ its own counsel and legal staff; and so far as practical, to use the services of local public bodies, in its area of operation.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (2); SDC Supp 1960, § 45.3607 (1) (b).



§ 11-7-20 Delegation of powers and duties by commission.

11-7-20. Delegation of powers and duties by commission. A commission shall have power to delegate to one or more of its agents or employees such powers or duties as it may deem proper.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (3); SDC Supp 1960, § 45.3607 (1) (c).



§ 11-7-21 Power to undertake, carry out, operate, construct, and repair projects.

11-7-21. Power to undertake, carry out, operate, construct, and repair projects. A commission shall have power within its area of operation to undertake, prepare, carry out, and operate projects and to provide for the construction, reconstruction, improvement, extension, alteration, or repair of any project or part thereof.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (4); SDC Supp 1960, § 45.3607 (1) (d).



§ 11-7-21.1 Power to manage subsidized housing projects.

11-7-21.1. Power to manage subsidized housing projects. A commission shall have further power to provide management services for federal or state subsidized housing projects irrespective of whether tenants in said projects qualify under subdivision 11-7-59(3).

Source: SL 1974, ch 113.



§ 11-7-22 Power to acquire property--Eminent domain power.

11-7-22. Power to acquire property--Eminent domain power. A commission shall have power within its area of operation to acquire real or personal property or any interest therein by gift, grant, purchase, exchange, lease, transfer, bequest, devise, or otherwise, and by the exercise of the power of eminent domain, in the manner provided by chapter 21-35, to acquire real property which it may deem necessary for its purposes under this chapter, after the adoption by it of a resolution declaring that the acquisition of the real property is necessary for such purposes.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (6); SDC Supp 1960, § 45.3607 (1) (f).



§ 11-7-22.1 Acquisition of private property by eminent domain for certain uses prohibited.

11-7-22.1. Acquisition of private property by eminent domain for certain uses prohibited. No county, municipality, or housing and redevelopment commission, as provided for in this chapter, may acquire private property by use of eminent domain:

(1) For transfer to any private person, nongovernmental entity, or other public-private business entity; or

(2) Primarily for enhancement of tax revenue.
Source: SL 2006, ch 66, § 1.



§ 11-7-22.2 Certain transfers of property acquired by eminent domain prohibited without prior resale offer to original owner or heirs.

11-7-22.2. Certain transfers of property acquired by eminent domain prohibited without prior resale offer to original owner or heirs. No county, municipality, or housing and redevelopment commission, as provided for in this chapter, may transfer any fee interest in property acquired by the use or threat of eminent domain within seven years of acquisition to any private person, nongovernmental entity, or public-private business entity without first offering to sell such fee interest back to the person who originally owned the property, or such person's heirs or assigns, at current fair market value, whether the property has been improved or has remained unimproved during the interval, or at the original transfer value, whichever is less.

Source: SL 2006, ch 66, § 2.



§ 11-7-23 Power to lease or dispose of property--Contracts and instruments.

11-7-23. Power to lease or dispose of property--Contracts and instruments. A commission shall have power to give, sell, transfer, convey, or otherwise dispose of real or personal property or any interest therein and to execute such leases, deeds, conveyances, negotiable instruments, purchase agreements, and other contracts or instruments, and take such action, as may be necessary or convenient to carry out the purposes of this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (5); SDC Supp 1960, § 45.3607 (1) (e).



§ 11-7-24 Acquisition of property devoted to prior public use--Approval by governing body required--Increase in value arising from project not considered in awarding compensation.

11-7-24. Acquisition of property devoted to prior public use--Approval by governing body required--Increase in value arising from project not considered in awarding compensation. Real property in an area needed for a project, which is to be acquired by eminent domain pursuant to § 11-7-22, may be acquired by the commission for such project, including any property devoted to a public use, whether or not held in trust, notwithstanding that such property may have been previously acquired by eminent domain or is owned by a public utility corporation it being hereby expressly determined that the public use in conformity with the provisions of this chapter shall be deemed a superior public use; provided, however, that property devoted to a public use may be so acquired only if the governing body of the municipality or the county as applicable has approved its acquisition by the commission. An award of compensation shall not be increased by reason of any increase in the value of the real property caused by the assembly, clearance or reconstruction, or proposed assembly, clearance or reconstruction for the purposes of this chapter of the real property in an area.

Source: SL 1950 (SS), ch 13, § 7, subdiv 2; SDC Supp 1960, § 45.3607 (2); SL 1968, ch 186, § 5.



§ 11-7-25 Voluntary acquisition of project property by commission member or employee prohibited--Disclosure of interest--Violation as misdemeanor.

11-7-25. Voluntary acquisition of project property by commission member or employee prohibited--Disclosure of interest--Violation as misdemeanor. No commissioner or employee of a commission may voluntarily acquire any interest, direct or indirect, in any project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any project. If any commissioner or employee of a commission previously owned or controlled an interest, direct or indirect, in any property included or planned to be included in any project, or presently has such interest, he immediately shall disclose such interest in writing to the commission, and such disclosure shall be entered upon the minutes of the commission. A violation of this section is a Class 2 misdemeanor.

Source: SL 1950 (SS), ch 13, § 4; SDC Supp 1960, § 45.3604; SL 1982, ch 86, § 79.



§ 11-7-26 Payments in lieu of taxes on property.

11-7-26. Payments in lieu of taxes on property. A commission shall further have power to make such payments in lieu of taxes to the first or second class municipality or the county, the state or any political subdivision thereof, as it finds consistent with this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (1); SDC Supp 1960, § 45.3607 (3) (a); SL 1992, ch 60, § 2.



§ 11-7-27 Cooperation with federal government or state in carrying out projects.

11-7-27. Cooperation with federal government or state in carrying out projects. A commission shall have further power to cooperate with or act as agent for the federal government, the state or any state public body, or any agency or instrumentality of the foregoing, in carrying out any of the provisions of this chapter or any other related federal, state, or local legislation.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (2); SDC Supp 1960, § 45.3607 (3) (b).



§ 11-7-28 Acceptance of grants and loans--Power to make loans.

11-7-28. Acceptance of grants and loans--Power to make loans. A commission shall have further power to borrow and loan money or other property and accept contributions, grants, gifts, services, or other assistance from the federal government, state public bodies, or from any other public or private sources. A commission shall not have the power to loan money when available from private sources.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (3); SDC Supp 1960, § 45.3607 (3) (c); SL 1975, ch 118, § 2.



§ 11-7-29 Compliance with conditions for federal aid--Conveyance to federal government on default.

11-7-29. Compliance with conditions for federal aid--Conveyance to federal government on default. A commission shall have further power to include in any contract for financial assistance with the federal government any conditions which the federal government may attach to its financial aid of a project, not inconsistent with the purposes of this chapter; and in any contract with the federal government for annual contributions to a commission, the commission may obligate itself (which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws) to convey to the federal government possession of or title to the project to which such contract relates, upon the occurrence of a substantial default (as defined in such contract) with respect to the covenants or conditions to which the commission is subject; such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the project in accordance with the terms of such contract; provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the commission the project as then constituted.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (4); SDC Supp 1960, § 45.3607 (3) (d).



§ 11-7-30 Power to issue evidences of indebtedness.

11-7-30. Power to issue evidences of indebtedness. A commission shall have further power to issue bonds, notes, or other evidences of indebtedness, as hereinafter provided.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (5); SDC Supp 1960, § 45.3607 (3) (e).



§ 11-7-31 Power to invest reserve and debt service funds.

11-7-31. Power to invest reserve and debt service funds. A commission shall have further power to invest any funds held in reserves or debt service funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (6); SDC Supp 1960, § 45.3607 (3) (f).



§ 11-7-32 Power to determine slum and blighted areas.

11-7-32. Power to determine slum and blighted areas. A commission shall have further power within its area of operation to determine where slum or blighted areas exist or where there is unsafe, insanitary, or overcrowded housing.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (7); SDC Supp 1960, § 45.3607 (3) (g).



§ 11-7-33 Power to establish income standards for admission to housing projects.

11-7-33. Power to establish income standards for admission to housing projects. A commission shall have further power to establish and revise from time to time the maximum amount of income of tenants entitled to admission to housing projects of a commission, subject to the qualifications contained in this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (8); SDC Supp 1960, § 45.3607 (3) (h).



§ 11-7-34 Power to make and disseminate housing and economic studies and analyses.

11-7-34. Power to make and disseminate housing and economic studies and analyses. A commission shall have further power to undertake and carry out studies and analyses of the housing and redevelopment needs within its area of operation and of the meeting of these needs (including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages, desirable patterns for land use and community growth, and other factors affecting the local housing and redevelopment needs and the meeting thereof) and to make the results of those studies and analyses available to the public and the building, housing, and supply industries; and to engage in research and disseminate information on housing and redevelopment.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (9); SDC Supp 1960, § 45.3607 (3) (i).



§ 11-7-35 Power to prepare plan for municipal or county development.

11-7-35. Power to prepare plan for municipal or county development. A commission shall have further power to prepare or cause to be prepared a general plan for the development of the municipality as a whole or the county as applicable, when the municipality or county does not have a planning agency or such plan has not been prepared.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (10); SDC Supp 1960, § 45.3607 (3) (j); SL 1968, ch 186, § 5.



§ 11-7-36 Power to rent accommodations, buildings, and facilities.

11-7-36. Power to rent accommodations, buildings, and facilities. A commission shall have further power to lease or rent any dwellings, accommodations, lands, buildings, structures, or facilities embraced in any project and (subject to the limitations contained in this chapter with respect to the rental of dwellings in housing projects) to establish and revise the rents or charges therefor.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (11); SDC Supp 1960, § 45.3607 (3) (k).



§ 11-7-37 Power to hold, improve, lease, or dispose of property.

11-7-37. Power to hold, improve, lease, or dispose of property. A commission shall have further power to own, hold, and improve real or personal property and to sell, lease, exchange, transfer, assign, pledge, or dispose of any real or personal property or any interest therein.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (12); SDC Supp 1960, § 45.3607 (3) (1).



§ 11-7-38 Power to insure property.

11-7-38. Power to insure property. A commission shall have further power to insure or provide for the insurance of any real or personal property or operations of the commission against any risks or hazards.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (13); SDC Supp 1960, § 45.3607 (3) (m).



§ 11-7-39 Power to obtain federal or state guaranty of bonds--Premiums.

11-7-39. Power to obtain federal or state guaranty of bonds--Premiums. A commission shall have further power to procure or agree to the procurement of federal or state government insurance or guaranties of the payment of any bonds or parts thereof issued by a commission, including the power to pay premiums on such insurance or guaranties.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (14); SDC Supp 1960, § 45.3607 (3) (n).



§ 11-7-40 Power to contract for services and facilities of other agencies--Enforcement of federal labor standard requirements.

11-7-40. Power to contract for services and facilities of other agencies--Enforcement of federal labor standard requirements. A commission shall have further power to arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities, for, or in connection with its projects; and to agree to conditions, not inconsistent with the purposes of this chapter, attached to federal financial assistance pursuant to federal law relating to the determination of prevailing salaries or wages or payment of not less than prevailing salaries or wages or compliance with labor standards, in the development or administration of projects, and to include in any contract awarded or entered into in connection with a project, stipulations requiring that the contractor and all subcontractors comply with requirements as to minimum salaries or wages, maximum hours of labor, and other labor standards as may be required for federal aid and are consistent with the purposes of this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (15); SDC Supp 1960, § 45.3607 (3) (o).



§ 11-7-41 Power to make expenditures.

11-7-41. Power to make expenditures. A commission shall have further power to make such expenditures as may be necessary to carry out the purposes of this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (16); SDC Supp 1960, § 45.3607 (3) (p).



§ 11-7-42 Exercise of combination of powers.

11-7-42. Exercise of combination of powers. A commission may exercise all or any part or combination of the powers granted by this chapter within its area of operation.

Source: SL 1950 (SS), ch 13, § 7, subdiv 4; SDC Supp 1960, § 45.3607 (4).



§ 11-7-43 Projects subject to zoning, sanitary, and building regulations.

11-7-43. Projects subject to zoning, sanitary, and building regulations. All projects of a commission shall be subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the project is situated.

Source: SL 1950 (SS), ch 13, § 7, subdiv 5; SDC Supp 1960, § 45.3607 (5).



§ 11-7-44 Work contracts and purchases to be awarded on competitive bids.

11-7-44. Work contracts and purchases to be awarded on competitive bids. Any construction work, and work of demolition or clearing, and any purchase of equipment, supplies, or materials, necessary in carrying out the purposes of this chapter, shall be awarded pursuant to the provisions of chapters 5-18A and 5-18B.

Source: SL 1950 (SS), ch 13, § 10; SDC Supp 1960, § 45.3610; SL 1978, ch 90; SL 1985, ch 101, § 1; SL 2011, ch 2, § 121.



§ 11-7-45 to 11-7-48. Repealed.

11-7-45 to 11-7-48. Repealed by SL 1985, ch 101, §§ 2 to 5



§ 11-7-49 Approval required for initiation of low-rent housing projects.

11-7-49. Approval required for initiation of low-rent housing projects. A commission may not initiate any low-rent housing project and may not enter into any contract with respect thereto unless the governing body of the municipality or the county as applicable has by resolution approved a resolution of necessity by the commission for the provision of low-rent housing projects. Upon consideration of the resolution of necessity, the governing body shall publish in its official newspaper one week prior to final action by the governing body on the resolution of necessity notice that the final action will be made.

Source: SL 1950 (SS), ch 13, § 11; SDC Supp 1960, § 45.3611 (1); SL 1967, ch 225, § 1; SL 1968, ch 186, § 7; SL 1969, ch 184, § 1; SL 1982, ch 60, § 3; SL 1987, ch 117, § 5.



§ 11-7-49.1 Construction of low-rent housing project by housing and redevelopment commission upon approval.

11-7-49.1. Construction of low-rent housing project by housing and redevelopment commission upon approval. If the governing body of the municipality or county as applicable has approved a specific project pursuant to § 11-7-53, the housing and redevelopment commission of that municipality or county may initiate, construct, and carry on such public low-rent housing project. If such governing body does not so give its approval, then the housing and redevelopment commission may not initiate such low-rent housing project in the municipality or county as applicable.

Source: SDC Supp 1960, § 45.3611 (2) as enacted by SL 1969, ch 184, § 2; SL 1987, ch 117, § 2.



§ 11-7-50 to 11-7-52. Repealed.

11-7-50 to 11-7-52. Repealed by SL 1969, ch 184, § 2



§ 11-7-53 Approval by governing body required for low-rent housing project.

11-7-53. Approval by governing body required for low-rent housing project. A commission may not initiate any low-rent housing project or enter into any contract with respect thereto unless the governing body of the municipality or the county as applicable has by resolution approved the provision of that specific low-rent housing project.

Source: SL 1950 (SS), ch 13, § 11; SDC Supp 1960, § 45.3611 (1); SL 1967, ch 225, § 1; SL 1968, ch 186, § 7; SL 1969, ch 184, § 1; SL 1987, ch 117, § 1.



§ 11-7-53.1 Housing development project--Necessity--Eminent domain requirements--Sale or lease of interest to private developers--Sale or lease for other purposes--Power of commission.

11-7-53.1. Housing development project--Necessity--Eminent domain requirements--Sale or lease of interest to private developers--Sale or lease for other purposes--Power of commission. Before carrying out a housing development project, a commission shall find that the project is necessary to alleviate a shortage of decent, safe, and sanitary housing for persons of low or moderate income and their families as such income is determined by the commission. No housing development project involving the use of the power of eminent domain may be carried out by a commission without the prior approval of the governing body of the municipality in which the project is located. A housing development project or any interest in the housing development project may be sold or leased to private developers before, during, or after the completion of construction of improvements on the project. The sale or lease shall be in accordance with the provisions of this chapter, except that any provisions requiring conformance to a redevelopment plan are not applicable. The sale or lease may be made for other than housing purposes if the commission finds that changed circumstances arising subsequent to the acquisition of the project make a sale or lease for housing purposes inappropriate. Nothing in this section limits the power of the commission to acquire or dispose of real property pursuant to this chapter, except that any exercise of the power of eminent domain may not be carried out by an authority without the prior approval of the governing body of the municipality in which the housing development project is located. The authority may transfer such real property in accordance with this chapter before, during, or after the completion of construction, rehabilitation, or improvements on the property.

Source: SL 1995, ch 80, § 2.



§ 11-7-53.2 Approval of housing development project plan required before issuance of bonds or obligations.

11-7-53.2. Approval of housing development project plan required before issuance of bonds or obligations. Before the issuance of bonds or obligations for a housing development project proposed by a commission under § 11-7-53.1, the commission shall prepare and submit for the governing body's approval a plan addressing the following requirements:

(1) The housing needs of the municipality and the data demonstrating those needs;

(2) The plan of the municipality to meet identified housing needs, and the specific methods to be used to carry out the plan;

(3) Target areas, if any, of the municipality for each method; and

(4) A general description of the program or programs to be implemented to meet the housing needs identified in the plan.
Source: SL 1995, ch 80, § 3.



§ 11-7-53.3 Competitive bidding on construction of housing development project.

11-7-53.3. Competitive bidding on construction of housing development project. A commission need not require competitive bidding on the construction or development of a housing development project if:

(1) The project is financed with the proceeds of bonds issued under this chapter or from nongovernmental sources;

(2) The project is either located on land that is owned or is being acquired by the commission only for development purposes, or is not owned by the commission at the time the contract is entered into but the contract provides for conveyance or lease to the commission of the project or improvements upon completion of construction; and

(3) The commission finds and determines that elimination of the public bidding requirements is necessary in order for the housing development project to be economical and feasible.
Source: SL 1995, ch 80, § 4.



§ 11-7-54 , 11-7-55. Repealed.

11-7-54, 11-7-55. Repealed by SL 1987, ch 117, §§ 3, 4



§ 11-7-56 Purchase or lease of existing buildings in lieu of new construction for housing project.

11-7-56. Purchase or lease of existing buildings in lieu of new construction for housing project. In order to conserve the existing housing supply, a commission is authorized to purchase or lease or otherwise acquire existing buildings for low-rent housing whenever this is feasible, in lieu of new construction. All provisions of this chapter relating to other low-rent housing projects shall be applicable to such projects.

Source: SL 1950 (SS), ch 13, § 17; SDC Supp 1960, § 45.3617.



§ 11-7-57 Conditions required for purchase or lease of existing buildings for housing project.

11-7-57. Conditions required for purchase or lease of existing buildings for housing project. Before proceeding with a project under § 11-7-56 a commission shall make an analysis demonstrating:

(1) The buildings to be acquired shall be in such condition that it is feasible to remodel, repair, or reconstruct them and the buildings, when rehabilitated will provide decent, safe, and sanitary housing;

(2) The rehabilitation of the buildings comprising the project will prevent or arrest the spread of blight so as to protect the neighborhood in which the buildings are located;

(3) The rehabilitated buildings will provide low-rent housing and will otherwise accomplish the purposes of this chapter.
Source: SL 1950 (SS), ch 13, § 17; SDC Supp 1960, § 45.3617.



§ 11-7-58 Low-rent policy--Operation of housing projects for profit prohibited--Costs to be covered by rentals.

11-7-58. Low-rent policy--Operation of housing projects for profit prohibited--Costs to be covered by rentals. Each commission shall manage and operate its housing projects in an efficient manner to enable it to fix the rentals or payments for dwelling accommodations at rates consistent with its providing decent, safe, and sanitary dwelling accommodations for persons of low income, and no commission shall construct or operate any housing project for profit, or as source of revenue to the municipality or the county. To this end a commission shall fix the rentals or payments for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which (together with all other available moneys, revenues, income, and receipts of the commission from whatever sources derived) will be sufficient:

(1) To pay, as the same become due, the principal and interest on the bonds of the commission issued for housing projects;

(2) To create and maintain such reserves as may be required to assure the payment of principal and interest as they become due on such bonds;

(3) To meet the cost of and to provide for, maintaining and operating the housing projects (including necessary reserves therefor and the cost of any insurance) and the administrative expenses of the commission; and

(4) To make payments in lieu of taxes consistent with maintaining the low-rent character of the projects.
Source: SL 1950 (SS), ch 13, § 12; SDC Supp 1960, § 45.3612; SL 1968, ch 186, § 8.



§ 11-7-59 Income and accommodation standards in selection of tenants and rental of housing projects.

11-7-59. Income and accommodation standards in selection of tenants and rental of housing projects. In the operation or management of housing projects, a commission shall at all times observe the following duties with respect to rentals and tenant admissions:

(1) It may rent or lease the dwelling accommodations therein only to persons of low income and at rentals within the financial reach of such persons of low income;

(2) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms (but no greater number) which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; and

(3) A commission in its operations shall not accept any person as a tenant in any housing project if the person or persons who would occupy the dwelling accommodations have, at the time of admission an aggregate annual net income, less an exemption of one hundred dollars for each minor member of the family other than the head of the family and his spouse, in excess of five times the annual rental of the quarters to be furnished such person or persons; in computing the rental for the purpose of admitting tenants, there shall be included in the rental the average annual cost (as determined by the commission) to occupants of heat, water, electricity, gas, cooking fuel, and other necessary services or facilities, whether or not the charge for such services and facilities is included in the rental;
provided, that, notwithstanding any other provisions of this chapter, a commission may agree to conditions as to tenant eligibility or preference required by the federal government pursuant to federal law in any contract for financial assistance with the commission.

Source: SL 1950 (SS), ch 13, § 13, subdiv 1; SDC Supp 1960, § 45.3613 (1).



§ 11-7-60 Noncitizens not accepted as tenants in housing projects.

11-7-60. Noncitizens not accepted as tenants in housing projects. A commission shall not accept as a tenant in any housing project any person who is not a citizen of the United States.

Source: SL 1950 (SS), ch 13, § 13, subdiv 2; SDC Supp 1960, § 45.3613 (2).



§ 11-7-61 Religious and political discrimination prohibited in selection of tenants.

11-7-61. Religious and political discrimination prohibited in selection of tenants. There shall be no discrimination in the selection of tenants because of religious, political, or other affiliations.

Source: SL 1950 (SS), ch 13, § 14; SDC Supp 1960, § 45.3614.



§ 11-7-62 Preference in rental to persons displaced by commission operations.

11-7-62. Preference in rental to persons displaced by commission operations. Except as otherwise required pursuant to federal law, in contracts for federal financial assistance, if the number of qualified applicants for dwelling accommodations exceed the dwelling units available, preference shall be given to inhabitants of the area of operation of the commission in which the project is located, and to the families who occupied the dwellings eliminated by demolition, condemnation, and effective closing as part of the project, as far as is reasonably practicable without discrimination against families living in other substandard areas within the same area of operation.

Source: SL 1950 (SS), ch 13, § 14; SDC Supp 1960, § 45.3614.



§ 11-7-63 Preference in rentals to servicemembers and veterans.

11-7-63. Preference in rentals to servicemembers and veterans. As between applicants equally in need and eligible for occupancy of a dwelling and at the rent involved, preference shall be given, except as otherwise required pursuant to federal law in contracts for federal financial assistance, to families of servicemen (including families of servicemen who died in service) and to families of veterans as defined in § 33A-2-1.

Source: SL 1950 (SS), ch 13, § 15; SDC Supp 1960, § 45.3615; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 11-7-64 Welfare recipients considered for admission to housing projects.

11-7-64. Welfare recipients considered for admission to housing projects. In admitting families of low income to dwelling accommodations in any housing project a commission shall, as far as is reasonably practicable, give due consideration to families making application for dwelling accommodations to which temporary assistance for needy families is payable, and to resident families making such application to whom public relief, old-age assistance, or aid to the blind shall be payable, when such families are otherwise eligible under the terms of this chapter.

Source: SL 1950 (SS), ch 13, § 15; SDC Supp 1960, § 45.3615.



§ 11-7-65 Periodic investigation of circumstances of tenants in housing projects.

11-7-65. Periodic investigation of circumstances of tenants in housing projects. A commission shall make periodic investigations of each family admitted to a low-rent housing project and, on the basis of said investigations, shall determine whether that family at the time of its admission:

(1) Lived in an unsafe, insanitary, or overcrowded dwelling or had been displaced by a project or by off-site elimination, or actually was without housing, or was about to be without housing as a result of a court order of eviction, due to causes other than the fault of the tenant; and

(2) Had a net family income not exceeding the income limits theretofore fixed by the commission for admission of families of low income to such housing.
Source: SL 1950 (SS), ch 13, § 16, subdiv 1; SDC Supp 1960, § 45.3616 (1).



§ 11-7-66 Conditions waived in admitting servicemembers and veterans to housing projects.

11-7-66. Conditions waived in admitting servicemembers and veterans to housing projects. The requirement in subdivision 11-7-65(1) shall not be applicable in the case of the family of any serviceman or the family of any veteran as defined in § 33A-2-1, or the family of any serviceman who died in the armed forces of the United States where application for admission to the project by such family is made within any time limit specified by federal law applicable to federal financial assistance for the project.

Source: SL 1950 (SS), ch 13, § 16, subdiv 1; SDC Supp 1960, § 45.3616 (1); SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 11-7-67 Families with increased income required to move from project.

11-7-67. Families with increased income required to move from project. If it is found upon any investigation pursuant to § 11-7-65 that the net incomes of any families have increased beyond the maximum income limits fixed pursuant to this chapter for continued occupancy in such housing, those families shall be required to move from the project.

Source: SL 1950 (SS), ch 13, § 16, subdiv 1; SDC Supp 1960, § 45.3616 (1).



§ 11-7-68 Rules and regulations for occupancy of housing projects.

11-7-68. Rules and regulations for occupancy of housing projects. The occupancy of any dwelling unit in a housing project under the jurisdiction of the commission shall be subject to such reasonable rules and regulations as may be prescribed by it.

Source: SL 1950 (SS), ch 13, § 16, subdiv 2; SDC Supp 1960, § 45.3616 (2); SL 1967, ch 225, § 2.



§ 11-7-69 Commission liable in contract or tort--Personal liability of commission members.

11-7-69. Commission liable in contract or tort--Personal liability of commission members. A commission shall be liable in contract or in tort in the same manner as a private corporation. The members of a commission shall not be personally liable as such on its contracts, or for torts not committed or directly authorized by them.

Source: SL 1950 (SS), ch 13, § 9; SDC Supp 1960, § 45.3609.



§ 11-7-70 Commission property exempt from judicial process--Mandamus to enforce payment of judgment--Rights of obligees preserved.

11-7-70. Commission property exempt from judicial process--Mandamus to enforce payment of judgment--Rights of obligees preserved. All property including funds of a commission shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against a commission be a charge or lien upon its property, but, if a commission refuses to pay a judgment entered against it in any court of competent jurisdiction, the circuit court for the county in which the commission is situated may, by writ of mandamus, direct the treasurer of the commission to pay the judgment; provided, however, that the provisions of this section and § 11-7-69 shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage or other security of a commission or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by a commission on its rents, fees, or revenues or the right of the federal government to pursue any remedies conferred upon it pursuant to the provisions of this chapter.

Source: SL 1950 (SS), ch 13, § 9; SDC Supp 1960, § 45.3609.



§ 11-7-71 Receivership remedy preserved for obligee on housing project--Acquisition of redevelopment property on default by purchaser or lessee.

11-7-71. Receivership remedy preserved for obligee on housing project--Acquisition of redevelopment property on default by purchaser or lessee. Nothing contained in §§ 11-7-1 to 11-7-70, inclusive, shall be construed as limiting the power of a commission:

(1) With respect to a housing project, to vest in an obligee the right, in the event of a default by the commission, to take possession thereof or cause the appointment of a receiver thereof, free from all the restrictions imposed by said sections; or

(2) With respect to a redevelopment project, in the event of a default by a purchaser or lessee of land, to acquire the property and operate, sell, or lease it free from such restrictions.
Source: SL 1950 (SS), ch 13, § 16, subdiv 3; SDC Supp 1960, § 45.3616 (3).



§ 11-7-72 Commission property exempt from taxes and special assessments--Exemption terminated on transfer to private ownership--Utility and service charges payable.

11-7-72. Commission property exempt from taxes and special assessments--Exemption terminated on transfer to private ownership--Utility and service charges payable. The properties of a commission are declared to be public properties used for essential public and governmental purposes, and the properties and the commission are exempt from all taxes and special assessments of the first or second class municipality, the county, the state, or any political subdivision of the state, and the exemption shall continue so long as there is outstanding:

(1) Any bond or other obligation issued by a commission which is secured by such properties or revenues therefrom; or

(2) Any agreement for payment of contributions by the federal government to the commission with respect to such properties.

For any property in the redevelopment project area, the tax exemption terminates if the commission sells, leases, or otherwise disposes of the property to a private individual or corporation for development or redevelopment. The low-rent public housing project properties, redevelopment project properties, and housing development project properties shall be separately categorized for exemption or nonexemption under the foregoing provisions. The commission shall in good faith proceed to discharge obligations outstanding against its properties. This section does not relieve a commission from payment of proper charges measured by the service rendered for utilities and special services such as charges for heat, water, electricity, gas, sewage disposal, or garbage removal.

Source: SL 1950 (SS), ch 13, § 28, subdiv 1; SDC Supp 1960, § 45.3628 (1); SL 1992, ch 60, § 2; SL 1995, ch 80, § 6.



§ 11-7-73 Annual statement to director of equalization of shelter rentals on housing project--Percentage of rentals paid in lieu of taxes--Distribution of payments to governmental units.

11-7-73. Exempt housing project to make payments in lieu of taxes--Annual statement--Percentage of rentals to be paid--Distribution of payments to governmental units. Notwithstanding the provisions of § 11-7-72, any housing project of the commission that has become occupied, either in whole or in part, and is exempt from taxation pursuant to § 11-7-72 shall make payments in lieu of taxes. The commission shall file with the proper director of equalization, on or before May first of each year, a statement of the dwelling unit rentals of that project collected during the preceding calendar year. Unless a greater amount is permitted pursuant to federal legislation and has been agreed upon between the commission and the municipality or the county which created the commission, five percent of the revenue from the dwelling unit rentals shall be charged to the commission as payments in lieu of taxes. The payments in lieu of taxes shall be distributed to all of the appropriate governmental units in the area of operation in such proportions that each governmental unit will receive from the payments the same proportion as it would if property taxes were paid. However, no payments in lieu of taxes shall exceed the amounts which would be payable in property taxes on the project if the project was not exempt from taxation. The term, dwelling unit rental, means the total revenue collected for rentals of residential dwelling units. The term, dwelling unit rental, does not include any revenue from other income, fees, or services that may be received by the commission. The records of each housing project shall be open to inspection by the director of equalization.

Source: SL 1950 (SS), ch 13, § 28; SDC Supp 1960, § 45.3628 (2); SL 1968, ch 186, § 11; SL 2010, ch 72, § 1.



§ 11-7-74 General development plan required before recommendation of redevelopment plan.

11-7-74. General development plan required before recommendation of redevelopment plan. A commission shall not recommend a redevelopment plan to the governing body of the municipality or the county as applicable until a general plan for the development of the municipality or the county as a whole has been prepared.

Source: SL 1950 (SS), ch 13, § 18, subdiv 1; SDC Supp 1960, § 45.3618 (1); SL 1968, ch 186, § 9 (1).



§ 11-7-75 Initiation of redevelopment plans--Submission to and recommendations by planning agency.

11-7-75. Initiation of redevelopment plans--Submission to and recommendations by planning agency. Any person may submit a redevelopment plan to a commission or the commission may prepare such a plan on its own initiative. Any redevelopment plan shall be transmitted by a commission to the planning agency, if one exists, of the municipality or the county in which the redevelopment project area is situated for its study and recommendations. The planning agency shall submit its written recommendations with respect to the proposed redevelopment plan, to the commission within thirty days after receipt of the plan for study.

Source: SL 1950 (SS), ch 13, § 18, subdiv 2; SDC Supp 1960, § 45.3618 (2); SL 1968, ch 186, § 9 (2).



§ 11-7-76 Recommendation of redevelopment plan to governing body--Statements to accompany redevelopment plan.

11-7-76. Recommendation of redevelopment plan to governing body--Statements to accompany redevelopment plan. Upon receipt of the recommendations of the planning agency, or if no planning agency exists, without such recommendations the commission may recommend a redevelopment plan to the governing board of the municipality or the county as applicable for approval. The recommendation shall be accompanied by the redevelopment plan, a statement of the method proposed for financing the redevelopment project, and a statement of a feasible method for the temporary relocation of families to be displaced from the redevelopment project area, and of the availability or future provision in the redevelopment project area or in other areas not less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families displaced from the project area, of decent, safe, and sanitary dwellings equal in number to the number of such displaced families and reasonably accessible to their places of employment.

Source: SL 1950 (SS), ch 13, § 18, subdiv 3; SDC Supp 1960, § 45.3618 (3); SL 1968, ch 186, § 9 (3).



§ 11-7-77 Notice and hearing by governing body on redevelopment plan--Decision by governing body.

11-7-77. Notice and hearing by governing body on redevelopment plan--Decision by governing body. The governing body of the municipality or county as applicable shall hold a public hearing on any redevelopment plan recommended by the commission, after one publication of notice in a legal newspaper published in the county in which the commission is located. The publication shall describe the time, date, place and purpose of the hearing. Within thirty days after the receipt of a proposed redevelopment plan, the governing body shall give written notice to the commission of its decision with respect to the redevelopment plan.

Source: SL 1950 (SS), ch 13, § 18, subdiv 4; SDC Supp 1960, § 45.3618 (4); SL 1968, ch 186, § 9 (4); SL 1982, ch 60, § 11.



§ 11-7-78 Findings of governing body required for approval of redevelopment plan.

11-7-78. Findings of governing body required for approval of redevelopment plan. The commission shall not proceed with the redevelopment project unless the governing body of the municipality or the county as applicable approves the redevelopment plan and finds, by resolution:

(1) That the redevelopment project area is a slum area (as defined in § 11-7-2) or that all the following conditions exist:

(a) That the redevelopment project area is a blighted area (as defined in § 11-7-3);

(b) That a shortage of housing of sound standards and design adequate for family life exists in the municipality or the county;

(c) That the need for housing accommodations has been or will be increased as a result of the demolition of residential units in slum areas under redevelopment plans;

(d) That the conditions of blight in the area and the shortage of decent, safe, and sanitary housing in the municipality or the county cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, and welfare; and

(e) That development of the blighted area for predominantly residential uses is an integral part of and essential to the program of the municipality or the county for the elimination of slum areas;

(2) That the redevelopment plan will afford maximum opportunity consistent with the sound needs of the municipality or the county as a whole for the redevelopment of the redevelopment project area by private enterprise;

(3) That the redevelopment plan conforms to the general plan for the development of the municipality or the county as a whole; and

(4) That federal assistance is necessary to enable the redevelopment project area to be redeveloped in accordance with the redevelopment plan and funds will be available for the municipality's or the county's share of the cost as required by the Housing Act of 1949 or other federal acts providing federal financial assistance, or that federal financial assistance is not necessary and all funds will be available from other sources.
Source: SL 1950 (SS), ch 13, § 18, subdiv 5; SDC Supp 1960, § 45.3618 (5); SL 1968, ch 186, § 9 (5).



§ 11-7-79 Resubmission to governing body of modified redevelopment plan--Recommendation and approval conclusive of public need.

11-7-79. Resubmission to governing body of modified redevelopment plan--Recommendation and approval conclusive of public need. A redevelopment plan which has not been approved by the governing body when recommended by the commission may again be recommended to it with such modifications as are necessary to meet its objectives. Upon approval of a redevelopment plan, the recommendation of the commission for such plan and the resolution of approval of the governing body shall be conclusive, in any condemnation proceedings, of the public need for such plan.

Source: SL 1950 (SS), ch 13, § 18, subdiv 6; SDC Supp 1960, § 45.3618 (6); SL 1968, ch 186, § 9 (6).



§ 11-7-80 Lease or transfer of real property in redevelopment project--Price of lease or sale--Appraisal.

11-7-80. Lease or transfer of real property in redevelopment project--Price of lease or sale--Appraisal. The commission may sell, lease, exchange, or otherwise transfer to any person or state public body real property acquired under the provisions of this chapter, and thereafter the real property shall be used only in accordance with the limitations and conditions set forth in the redevelopment plan except as in this chapter otherwise provided. The real property shall be sold, leased, or transferred at its fair value for uses in accordance with the redevelopment plan irrespective of the cost of acquiring and clearing such real property. To aid the commission in determining the fair value of real property for uses in accordance with the redevelopment plan, it may, at its discretion, cause an appraisal to be made of the value of the real property for such uses, and may employ two or more land value experts to make such appraisal. Nothing in this section shall be construed as requiring the commission to base its rentals or selling prices upon any such appraisals.

Source: SL 1950 (SS), ch 13, § 19, subdiv 1; SDC Supp 1960, § 45.3619 (1).



§ 11-7-81 Retention of redevelopment property for housing project--Housing funds transferred to redevelopment funds.

11-7-81. Retention of redevelopment property for housing project--Housing funds transferred to redevelopment funds. The commission may retain real property for use for a housing project if such use be in conformity with the redevelopment plan. In such case, there shall be transferred to the redevelopment project funds from the housing project funds, the amount determined to be the fair value of such property for use in accordance with the redevelopment plan.

Source: SL 1950 (SS), ch 13, § 19, subdiv 1; SDC Supp 1960, § 45.3619 (1).



§ 11-7-82 Terms of lease or sale of redevelopment property--Development to be carried out by lessee or purchaser--Security provisions--Rental charges to tenants.

11-7-82. Terms of lease or sale of redevelopment property--Development to be carried out by lessee or purchaser--Security provisions--Rental charges to tenants. Any lease or sale of real property in a redevelopment project area may be made without public bidding. The terms of any such lease shall be fixed by the commission, and the instrument of lease may provide for renewals upon reappraisals and with rentals and other provisions adjusted to such reappraisals. The instrument of lease or sale shall provide that the lessee or purchaser shall carry out or cause to be carried out the approved project area redevelopment plan or approved modifications thereof and that no use shall be made of any land or real property included in the lease or sale nor any building or structure erected thereon which does not conform to such approved plan or approved modifications thereof. In the instrument, or instruments, of lease or sale the commission may include such other terms, conditions, and provisions as in its judgment will provide reasonable assurance of the priority of the obligations of the lease or sale over any other obligations of the lessee or purchaser; and assurance of the financial and legal ability of the lessee or purchaser to carry out the terms and conditions of the lease or sale and to begin the building of any improvements within a period of time which the commission fixes as reasonable. The commission may also include such terms, conditions, and specifications concerning buildings, improvements, subleases, or tenancies, maintenance and management, and any other related matters as in its judgment, are necessary to carry out the purposes of this chapter, including provisions whereby the obligations to carry out and conform to the redevelopment plan shall run with the land. In the event that maximum rentals to be charged to tenants of housing be specified, provision may be made for periodic reconsideration of such rental bases, with a view to proposing modification of the redevelopment plan with respect to such rentals.

Source: SL 1950 (SS), ch 13, § 19, subdiv 2; SDC Supp 1960, § 45.3619 (2).



§ 11-7-83 Commission consent required for grant or assignment of lessee's or purchaser's interest in redevelopment property--Agreements required of grantee or assignee.

11-7-83. Commission consent required for grant or assignment of lessee's or purchaser's interest in redevelopment property--Agreements required of grantee or assignee. Until the commission certifies that all building construction and other physical improvements specified to be done and made by the purchaser or lessee of real property in a redevelopment project area have been completed, the purchaser or lessee shall have no power to convey or assign the real property, any part thereof or interest therein, without the consent of the commission, and no such consent shall be given unless the grantee or assignee of the purchaser or lessee obligates itself or himself by written instrument to the commission to carry out that portion of the redevelopment plan relating to such property, and also that the grantee, his or its heirs, representatives, successors, and assigns, shall have no right or power to convey, lease, or assign the property, any part thereof or interest therein, or erect or use any building or structure erected thereon, free from the obligation and requirement to conform to the approved redevelopment plan or approved modifications thereof.

Source: SL 1950 (SS), ch 13, § 19, subdiv 3; SDC Supp 1960, § 45.3619 (3).



§ 11-7-84 Modification of redevelopment plans--Consent of lessee or purchaser required.

11-7-84. Modification of redevelopment plans--Consent of lessee or purchaser required. A redevelopment plan may be modified at any time by the commission with the approval of the governing body of the municipality or the county, provided that if modified after the lease or sale of the redevelopment project or parts thereof, the modification must be consented to by the lessee or purchaser of the property affected by the proposed modification.

Source: SL 1950 (SS), ch 13, § 19, subdiv 4; SDC Supp 1960, § 45.3619 (4); SL 1968, ch 186, § 10.



§ 11-7-85 Performance bond required of purchaser or lessee of redevelopment property.

11-7-85. Performance bond required of purchaser or lessee of redevelopment property. The commission may in its discretion require a purchaser or a lessee to furnish a performance bond as security for its fulfillment of the agreement with the commission. The performance bond shall have such surety and be in such form and amount as the commission may approve.

Source: SL 1950 (SS), ch 13, § 19, subdiv 5; SDC Supp 1960, § 45.3619 (5).



§ 11-7-86 Notice and forfeiture on failure of purchaser or lessee to carry out required development--Repossession and completion of work by commission.

11-7-86. Notice and forfeiture on failure of purchaser or lessee to carry out required development--Repossession and completion of work by commission. If the commission finds that the redevelopment is not being carried out or maintained in accordance with the contract terms and conditions, or there is a failure to prosecute the work with such diligence, or to assure its completion on time, it shall notify the purchaser or lessee and, when one exists, the surety in writing of the noncompliance. Unless the purchaser or lessee complies with the terms of agreement within twenty days from the date of such notice, a forfeiture by the purchaser or lessee to the commission shall result, and the commission may take over the work and may cause such work to be done, and, if there be a surety, the cost of the work shall be paid by the surety. The commission may take possession of and utilize in completion of the work such materials, appliances, and plant as may be on the site of the work and necessary therefor. Thereafter, the commission may operate, sell, or lease the completed premises on such terms as are agreeable with it.

Source: SL 1950 (SS), ch 13, § 19, subdiv 5; SDC Supp 1960, § 45.3619 (5).



§ 11-7-87 Estimate of costs and proceeds of redevelopment projects--Sufficiency of proceeds and public grants required--Capitalization of estimated revenues.

11-7-87. Estimate of costs and proceeds of redevelopment projects--Sufficiency of proceeds and public grants required--Capitalization of estimated revenues. The cost of a redevelopment project, including administrative expense of the commission allocable to the project and debt charges, shall be known as the public redevelopment cost. The proceeds from the operation, sale, or lease of property in a redevelopment area shall be known as the capital proceeds. It shall be incumbent upon any commission, before engaging in any redevelopment project, to ascertain that federal or state public body grants or other financial assistance shall be sufficient when added to the capital proceeds, to at least equal the public redevelopment cost, provided, however, that the estimated revenues of prospective operations, leases, and sales may be capitalized and a bonded indebtedness assumed thereon, the proceeds of which may be entered into the computation in lieu of actual operation, sale or lease of the property.

Source: SL 1950 (SS), ch 13, § 20, subdiv 1; SDC Supp 1960, § 45.3620 (1).



§ 11-7-88 Sale or lease for variety of uses as purpose of redevelopment.

11-7-88. Sale or lease for variety of uses as purpose of redevelopment. It is the purpose of this chapter that commissions will sell or lease the land in the redevelopment area (except such land as it may retain for public housing for low-income groups) for any of a variety of purposes, including private housing, commercial, and other purposes.

Source: SL 1950 (SS), ch 13, § 20, subdiv 2; SDC Supp 1960, § 45.3620 (2).



§ 11-7-89 Local public funds used for redevelopment only to extent not available from other sources.

11-7-89. Local public funds used for redevelopment only to extent not available from other sources. Local public funds shall be provided for a redevelopment project only to the extent that funds are not available therefor from the federal government or other sources.

Source: SL 1950 (SS), ch 13, § 20, subdiv 3; SDC Supp 1960, § 45.3620 (3).



§ 11-7-90 Commission power to issue bonds and obligations--Housing projects and redevelopment projects kept separate.

11-7-90. Commission power to issue bonds and obligations--Housing projects and redevelopment projects kept separate. A commission may issue its bonds or other obligations in the manner provided in §§ 11-7-92 to 11-7-101, inclusive; provided, however, that none of the proceeds of such bonds for redevelopment projects and no proceeds or revenues from any redevelopment project shall be used to pay the bonds or costs of or make contributions or loans to any low-rent housing project, nor shall the proceeds, revenues, or proceeds of bonds of any housing project be used to pay the bonds, costs of, or make contributions or loans to any redevelopment project.

Source: SL 1950 (SS), ch 13, § 20, subdiv 4; SDC Supp 1960, § 45.3620 (4).



§ 11-7-91 Provision for project revenues to be placed in debt service funds.

11-7-91. Provision for project revenues to be placed in debt service funds. The commission may in its discretion provide that all revenues received from its redevelopment projects be placed in a debt service fund for the payment of interest and principal on all bonds issued for any redevelopment project, and the revenue from all such projects shall be paid into the debt service fund until all outstanding bonds have been fully paid. This same power shall exist with regard to housing projects.

Source: SL 1950 (SS), ch 13, § 20, subdiv 5; SDC Supp 1960, § 45.3620 (5).



§ 11-7-92 Commission power to issue bonds--Refunding bonds.

11-7-92. Commission power to issue bonds--Refunding bonds. A commission shall have power to issue bonds from time to time in its discretion, for any of its corporate purposes. A commission shall also have power to issue refunding bonds for the purpose of paying or retiring bonds, including interest thereon, previously issued by it.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621.



§ 11-7-93 Income and revenues from which bonds payable--Additional pledge of other funds or assets.

11-7-93. Income and revenues from which bonds payable--Additional pledge of other funds or assets. A commission may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable:

(1) Exclusively from the income and revenues of the project financed with the proceeds of such bonds;

(2) Exclusively from the income and revenues of certain designated projects whether or not they are financed in whole or in part with the proceeds of such bonds; or

(3) From its revenues generally, provided that the housing projects and redevelopment projects of a commission shall be separately financed, and there shall be no confusion of financing or funds between projects of these two separate types.

Any such bonds may be additionally secured by a pledge of any grant or contributions, or parts thereof, from the federal government or other source, or a pledge of any income or revenues of the commission, or a mortgage of any project, projects, or other property of the commission.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621.



§ 11-7-94 Conditions and covenants of bonds.

11-7-94. Conditions and covenants of bonds. In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure payment of such bonds, or obligations, a commission, in addition to its other powers, shall have power:

(1) To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence;

(2) To mortgage all or any part of its real or personal property, then owned or thereafter acquired;

(3) To covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any project or any part thereof; and to covenant as to what other, or additional debts or obligations may be incurred by it;

(4) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed, or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof;

(5) To covenant (subject to the limitations contained in this chapter) as to rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) To covenant as to the use, maintenance, and replacement of any or all of its real or personal property, the insurance to be carried thereon and the use and disposition of insurance moneys;

(8) To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) To vest in any obligees of the commission the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by said commission, to take possession of and use, operate, and manage any project or any part thereof or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the commission with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds;

(10) To exercise all or any part or combination of the powers herein granted; to make such covenants (other than and in addition to the covenants herein expressly authorized) and to do any and all such acts and things consistent with this chapter and such other laws as may be applicable, as may be necessary, convenient, or desirable in order to secure its bonds, or tend to make the bonds more marketable.



§ 11-7-95 Submission of bonds for examination by attorney general--Certification of validity.

11-7-95. Submission of bonds for examination by attorney general--Certification of validity. A commission may submit to the attorney general of the state any bonds to be issued hereunder after all proceedings for the issuance of such bonds have been taken. Upon the submission of such proceedings to the attorney general, it shall be the duty of the attorney general to examine into and pass upon the validity of such bonds and the regularity of all proceedings in connection therewith. If such bonds and proceedings conform to the provisions of this chapter and are otherwise regular in form and if such bonds when delivered and paid for will constitute binding and legal obligations enforceable according to the terms thereof, the attorney general shall certify in substance upon the back of each of said bonds that it is issued in accordance with the Constitution and laws of the State of South Dakota.

Source: SL 1950 (SS), ch 13, § 27; SDC Supp 1960, § 45.3627.



§ 11-7-96 Issuance of bonds--Maturity dates--Interest rate--Denominations--Registration--Redemption provisions--Signatures.

11-7-96. Issuance of bonds--Maturity dates--Interest rate--Denominations--Registration--Redemption provisions--Signatures. Bonds of a commission shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide. Bonds may be signed by the manual signature of one official designated by the governing body and by facsimile signature of other officials.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622; SL 1974, ch 114; SL 1975, ch 47, § 9; SL 1980, ch 47, § 6A; SL 1982, ch 123.



§ 11-7-97 Private or public sale of bonds--Notice of sale.

11-7-97. Private or public sale of bonds--Notice of sale. The bonds issued by a commission may be sold at private sale or at public sale to the highest bidder after notice of sale has been published once each week for at least two successive weeks in a legal newspaper published in the county where the commission is located. The notice shall specify the time and place of the sale.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622; SL 1972, ch 35, § 7; SL 1984, ch 43, § 99.



§ 11-7-98 Validity of signatures on bonds--Negotiable investment securities.

11-7-98. Validity of signatures on bonds--Negotiable investment securities. If any of the commissioners or officers of the commission whose signatures appear on any bonds or coupons cease to be commissioners or officers before the delivery of the bonds, their signatures shall be valid for all purposes. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be negotiable investment securities within the meaning of chapter 57A-8.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622; SL 1984, ch 43, § 100.



§ 11-7-99 Tax exemption of bonds.

11-7-99. Tax exemption of bonds. Bonds of a commission are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from taxes.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621.



§ 11-7-100 Recital in bond conclusive as to purpose.

11-7-100. Recital in bond conclusive as to purpose. In any suit, action, or proceeding involving the validity or enforceability of any bond of a commission or the security therefor, any such bond reciting in substance that it has been issued by the commission to aid in financing a project, as defined in § 11-7-1, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with the purposes and provisions of this chapter.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622.



§ 11-7-101 Remedies conferred on bondholders by terms of bond.

11-7-101. Remedies conferred on bondholders by terms of bond. A commission shall have power by its resolution, trust indenture, mortgage, lease, or other contract to confer upon any obligee holding or representing a specified amount in bonds, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction:

(1) To cause possession of any project or any part thereof to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any project of said commission or any part thereof and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of such project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said commission as the court shall direct;

(3) To require said commission and the commissioners, officers, agents, and employees thereof to account as if it and they were the trustees of an express trust.
Source: SL 1950 (SS), ch 13, § 25; SDC Supp 1960, § 45.3625.



§ 11-7-102 Investment in bonds authorized for public funds, financial institutions, trusts, and fiduciaries.

11-7-102. Investment in bonds authorized for public funds, financial institutions, trusts, and fiduciaries. The state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business, and all personal representatives, guardians, trustees, and other fiduciaries may legally invest any moneys or funds belonging to them or within their control in any bonds or other obligations issued by a Housing and Redevelopment Commission created by or pursuant to this chapter, when such bonds or other obligations are secured by a pledge of annual contributions or other financial assistance to be paid by the United States government or any agency thereof, and such bonds and other obligations shall be authorized security for all public deposits; it being the purpose of this chapter to authorize any of the foregoing to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations; provided, however, that nothing contained in this chapter shall be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities. The provisions of this chapter shall apply notwithstanding any restrictions on investments contained in other laws.

Source: SL 1950 (SS), ch 15; SDC Supp 1960, § 45.3629; SL 1968, ch 186, § 12.



§ 11-7-103 Acceptance of federal loans and grants authorized--Compliance with conditions.

11-7-103. Acceptance of federal loans and grants authorized--Compliance with conditions. In addition to the powers conferred upon a housing commission by other provisions of this chapter, such commission is empowered to borrow money or accept contributions, grants, or other financial assistance from the federal government for or in aid of any project within its area of operation, and to these ends, to comply with such conditions and enter into such mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable and consistent with this chapter and the laws of this state.

Source: SL 1950 (SS), ch 13, § 26; SDC Supp 1960, § 45.3626.



§ 11-7-104 Mandamus available to obligee of commission--Injunction.

11-7-104. Mandamus available to obligee of commission--Injunction. An obligee of a commission shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, or other appropriate proceedings to compel said commission and the commissioners, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any contract of said commission with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said commission and the fulfillment of all duties imposed upon said commission by this chapter;

(2) To enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said commission.
Source: SL 1950 (SS), ch 13, § 24; SDC Supp 1960, § 45.3624.



§ 11-7-105 Commissioners not personally liable on bonds--Public debt not created--Debt limitations not applicable.

11-7-105. Commissioners not personally liable on bonds--Public debt not created--Debt limitations not applicable. Neither the commissioners of a commission nor any person executing the bonds is liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of a commission (and such bonds and obligations shall so state on their face) are not a debt of the first or second class municipality, the state, or any other political subdivision of the state and neither the municipality nor the state or any other political subdivision is liable for the bonds. Except as may be provided pursuant to subdivision 11-7A-2(8), the bonds or obligations are not payable out of any funds or properties other than those of the commission. The bonds do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621; SL 1992, ch 60, § 2; SL 1996, ch 93, § 1.



§ 11-7-106 Commission accounts and annual report to auditor-general and governing body.

11-7-106. Commission accounts and annual report to auditor-general and governing body. Each commission shall keep an accurate account of all its activities and of all its receipts and expenditures and shall annually in the month of January make a report thereof to the auditor-general, and to the governing body of the municipality or the county as applicable, such reports to be in a form prescribed by the auditor-general.

Source: SL 1950 (SS), ch 13, § 8; SDC Supp 1960, § 45.3608 (1); SL 1968, ch 186, § 6.



§ 11-7-107 Investigations and examinations by auditor-general.

11-7-107. Investigations and examinations by auditor-general. The auditor-general may investigate the affairs of commissions and their dealings, transactions, and relationships. He shall have the power to examine into the properties and records of commissions and to prescribe methods of accounting and the rendering of periodical reports in relation to projects undertaken by commissions, which accounts and reports shall not be inconsistent with any system of accounts or reports prescribed pursuant to any contract for federal financial assistance.

Source: SL 1950 (SS), ch 13, § 8; SDC Supp 1960, § 45.3608 (2).



§ 11-7-108 Enforcement of compliance with chapter and rules and regulations.

11-7-108. Enforcement of compliance with chapter and rules and regulations. Compliance with this chapter and the rules and regulations adopted by the auditor-general may be enforced by the attorney general by writ of mandamus or other appropriate proceedings.

Source: SL 1950 (SS), ch 13, § 8; SDC Supp 1960, § 45.3608 (2).



§ 11-7-109 Citation of chapter.

11-7-109. Citation of chapter. This chapter may be cited as the "County and Municipal Housing and Redevelopment Law."

Source: SL 1950 (SS), ch 13, § 1; SDC Supp 1960, § 45.3601; SL 1968, ch 186, § 1.






Chapter 07A - Municipal Powers In Aid Of Housing And Development

§ 11-7A-1 Definition of terms.

11-7A-1. Definition of terms. Terms used in this chapter mean:

(1) "Housing and redevelopment commission" or "commission" any housing and redevelopment commission created by or pursuant to the municipal housing and redevelopment law of this state;

(2) "Municipality" any incorporated city or town or any county;

(3) "Project" any work or undertaking of a housing and redevelopment commission pursuant to the municipal housing and redevelopment law;

(4) "State public body," any municipality, commission, district, or other political subdivision or instrumentality of this state, except the State of South Dakota.
Source: SL 1950 (SS), ch 14, § 2; SDC Supp 1960, § 45.3702; SDCL, § 9-37-1; SL 1996, ch 93, § 2.



§ 11-7A-2 Municipal powers in implementation of certain public projects.

11-7A-2. Municipal powers in implementation of certain public projects. For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of any projects of commissions located within the limits of a municipality, that municipality or any other state public body may, upon such terms, with or without consideration, as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to a commission;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with such projects;

(3) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

(4) Approve redevelopment plans as defined in the municipal housing and redevelopment law, plan or replan, zone or rezone parts of such municipality; make exceptions from building regulations and ordinances; and make changes in its boundaries;

(5) Cause services to be furnished to the commission of the character which such municipality or any other state public body is otherwise empowered to furnish;

(6) Enter into agreements with respect to the exercise by such municipality or any other state public body of its powers relating to the repair, closing or demolition of unsafe, insanitary or unfit buildings;

(7) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary), with a commission respecting action to be taken by such municipality or any other state public body pursuant to any of the powers granted by this section;

(8) In the case of a housing development project, as defined in subdivision 11-7-1(7A), make loans or contributions to that project, including its financing and the costs associated therewith, or enter into agreements to do so in the future, provided that each such loan or contribution made from otherwise unappropriated, unbudgeted, and unexpended generally available funds and is contingent upon the express authorization and appropriation to the project by the governing body of the municipality or other state public body, in its discretion, in the year in which actually made.

Any sale, conveyance, lease or agreement provided for under this section may be made by a municipality or any other state public body without appraisal, public notice, advertisement, or public bidding, notwithstanding any other laws to the contrary.

Source: SL 1950 (SS), ch 14, § 3; SDC Supp 1960, § 45.3703; SDCL, § 9-37-2; SL 1996, ch 93, § 3.



§ 11-7A-3 Restrictions on municipal financing of redevelopment and housing projects--Sources of funds used.

11-7A-3. Restrictions on municipal financing of redevelopment and housing projects--Sources of funds used. Except as provided in § 11-7A-2, no municipality may use any revenues or money of the municipality to pay the bonds of or make any loans or contributions to any redevelopment or housing project, except that this proviso is not applicable to any project for which financial assistance is provided by the federal government or any agency or instrumentality thereof which requires an outlay of money on the part of the municipality for a loan or grant to such project as a condition of the federal financial assistance, in which case a loan or grant, as required, may be made by the municipality to a commission located within the municipality, provided that such moneys as are loaned or granted under the provisions of this section shall be otherwise unappropriated, unbudgeted, and unexpended funds in the general fund or money derived from the sale by the municipality of general obligation bonds, such sale to be subject to the limitations of and in the manner and after authorization as provided by law.

Source: SL 1950 (SS), ch 14, § 4; SDC Supp 1960, § 45.3704; SDCL, § 9-37-3; SL 1996, ch 93, § 4.



§ 11-7A-4 Supplemental nature of powers.

11-7A-4. Supplemental nature of powers. The powers conferred by §§ 11-7A-2 and 11-7A-3 shall be in addition and supplemental to the powers conferred by any other law.

Source: SL 1950 (SS), ch 14, § 5; SDC Supp 1960, § 45.3705; SDCL, § 9-37-4.



§ 11-7A-5 Short title of law.

11-7A-5. Short title of law. Sections 11-7A-1 to 11-7A-5, inclusive, may be referred to as the "housing and redevelopment cooperation law."

Source: SL 1950 (SS), ch 14, § 1; SDC Supp 1960, § 45.3701; SDCL, § 9-37-5.



§ 11-7A-6 Municipal acquisition of federal housing projects--Sources of funds used.

11-7A-6. Municipal acquisition of federal housing projects--Sources of funds used. Any incorporated municipality of this state may acquire, through purchase or gift of the entire property ownership therein, any existing federally owned housing within the corporate boundaries of the municipality and own, operate, maintain, and dispose of such housing, provided that if acquisition be by purchase, the funds for such purchase shall be derived from either otherwise unappropriated, unbudgeted, and unexpended funds in the general fund or from the sale by the municipality of general obligation bonds, such sale to be subject to the limitations of and in the manner and after authorization as provided by law, and provided further that no such acquisition shall be made unless the federal government shall have signified an intention to terminate its operation of such housing within a period of one year in the future.

Source: SL 1950 (SS), ch 12; SDC Supp 1960, § 45.0207; SDCL, § 9-37-6.



§ 11-7A-7 Approval required for municipal projects.

11-7A-7. Approval required for municipal projects. Nothing in this chapter authorizes a state public body to undertake, construct, or operate a project within a municipality, without approval from the governing body or voters of that municipality.

Source: SL 1996, ch 93, § 5.



§ 11-7A-8 Rebate of municipal property taxes to further housing goals.

11-7A-8. Rebate of municipal property taxes to further housing goals. Any municipality may rebate the municipal property taxes paid on housing that furthers the municipality's housing goals. Any such municipality shall, by ordinance, develop a program that provides for the type of housing that qualifies for the rebate, the length of time the rebate may apply, and the criteria the housing shall meet in order to qualify for the rebate.

Source: SL 2016, ch 73, § 1.






Chapter 08 - Urban Renewal

§ 11-8-1 Definition of terms.

11-8-1. Definition of terms. Terms as used in this chapter mean:

(1) "Agency" or "Urban Renewal Agency," a public agency created by § 11-8-40;

(2) "Area of operation," the area within the corporate limits of the municipality and the area within three miles of such limits, except that the term does not include any area which lies within the territorial boundaries of another municipality unless a resolution has been adopted by the governing body of such other municipality declaring a need therefor;

(3) "Board" or "commission," a board, commission, department, division, office, body, or other unit of the municipality;

(4) "Bonds," any bonds, including refunding bonds, notes, interim certificates, certificates of indebtedness, debentures, or other obligations;

(5) "Clerk," the clerk or other official of the municipality who is the custodian of the official records of such municipality;

(6) "Federal government," includes the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America;

(7) "Housing and redevelopment cooperation," as stated in chapter 11-7A;

(8) "Local governing body," the council or other legislative body charged with governing the municipality;

(9) "Mayor," the mayor of a municipality or other officer or body having the duties customarily imposed upon the executive head of a municipality;

(10) "Municipality," any incorporated city or town in the state;

(11) "Obligee," includes any bondholder, agents or trustees for any bondholders, or lessor demising to the municipality property used in connection with urban renewal, or any assignee of such lessor's interest or any part thereof, and the federal government if it is a party to any contract with the municipality;

(12) "Person," any individual, firm, partnership, limited liability company, corporation, company, association, joint-stock association, or body politic; and includes any trustee, receiver, assignee, or other person acting in a similar representative capacity;

(13) "Public body," the state or any municipality, township, village, board, commission, authority, district, or any other subdivision or public body of the state;

(14) "Public officer," any officer who is in charge of any department or branch of the government of the municipality relating to health, fire, building regulations, or to other activities concerning dwellings in the municipality;

(15) "Real property," includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right and use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise;

(16) "Related activities," planning work for the preparation of a general neighborhood renewal plan, or for the preparation or completion of a community-wide plan or program, and the functions related to the acquisition and disposal of real property pursuant to § 11-8-25.
Source: SL 1966, ch 149, § 2; SL 1992, ch 60, § 2; SL 1994, ch 351, § 30.



§ 11-8-2 "Slum area" defined.

11-8-2. "Slum area" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "slum area" shall mean an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors as are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals, or welfare.

Source: SL 1966, ch 149, § 2 (8).



§ 11-8-3 "Blighted area" defined.

11-8-3. "Blighted area" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "blighted area" shall mean an area which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other cause, or any combination of such factors, substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use: provided, that if such blighted area consists of open land the conditions contained in § 11-8-17 shall apply: and provided further, that any disaster area referred to in § 11-8-18 shall constitute a "blighted area."

Source: SL 1966, ch 149, § 2 (9).



§ 11-8-4 "Urban renewal area" defined.

11-8-4. "Urban renewal area" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "urban renewal area" means a slum area or a blighted area or a combination thereof which the local governing body designates as appropriate for an urban renewal project.

Source: SL 1966, ch 149, § 2 (11).



§ 11-8-5 "Urban renewal project" defined.

11-8-5. "Urban renewal project" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "urban renewal project" may include undertakings and activities of a municipality in an urban renewal area for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in an urban renewal area, or rehabilitation or conservation in an urban renewal area, or any combination or part thereof in accordance with an urban renewal plan.

Source: SL 1966, ch 149, § 2 (10).



§ 11-8-6 "Urban renewal plan" defined.

11-8-6. "Urban renewal plan" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "urban renewal plan" means a plan as it exists for an urban renewal project, which plan:

(1) Shall conform to the master plan or parts thereof for municipality as a whole; and

(2) Shall be sufficiently complete to indicate such land acquisition, demolition, and removal of structures, redevelopment, improvements, and rehabilitation, as may be proposed to be carried out in the urban renewal area, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives, respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.
Source: SL 1966, ch 149, § 2 (12).



§ 11-8-7 Legislative findings and declaration of necessity.

11-8-7. Legislative findings and declaration of necessity. It is hereby found and declared that there exist in municipalities of the state slum and blighted areas, as defined in §§ 11-8-2 and 11-8-3, which constitute a serious and growing menace, injurious to the public health, safety, morals, and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, constitutes an economic and social liability imposing onerous municipal burdens which decrease the tax base and reduce tax revenues, substantially impairs or arrests the sound growth of municipalities, retards the provision of housing accommodations, aggravates traffic problems and substantially impairs or arrests the elimination of traffic hazards and the improvement of traffic facilities; and that the prevention and elimination of slums and blight is a matter of state policy and state concern in order that the state and its municipalities shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization, and other forms of public protection, services, and facilities.

It is further found and declared that certain slum or blighted areas, or portions thereof, may require acquisition, clearance, and disposition subject to use restrictions, as provided in this chapter, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in this chapter, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied, or prevented; and that salvageable slum and blighted areas can be conserved and rehabilitated through appropriate public action as herein authorized, and the cooperation and voluntary action of the owners and tenants of property in such areas.

It is further found and declared that the powers conferred by this chapter are for public uses and purposes for which public money may be expended and the power of eminent domain and police power exercised; and the necessity in the public interest for the provisions herein enacted is hereby declared as a matter of legislative determination.

Source: SL 1966, ch 149, § 3.



§ 11-8-8 Findings and declaration of necessity required of governing body before exercise of authority.

11-8-8. Findings and declaration of necessity required of governing body before exercise of authority. No municipality shall exercise the authority conferred upon municipalities by this chapter until after the local governing body shall have adopted a resolution finding that: one or more slum or blighted areas exist in such municipality; and the rehabilitation, conservation, redevelopment, or a combination thereof, of such area or areas is necessary in the interest of the public health, safety, morals, or welfare of the residents of such municipality.

Source: SL 1966, ch 149, § 6.



§ 11-8-9 Formulation of municipal program for urban renewal--Elements included in program.

11-8-9. Formulation of municipal program for urban renewal--Elements included in program. A municipality for the purposes of this chapter may formulate for the municipality a workable program for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of slums and urban blight, to encourage needed urban rehabilitation, to provide for the redevelopment of slum and blighted areas, or to undertake such of the aforesaid activities or other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program. Such workable program may include, without limitation, provision for: the prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning, and occupancy controls and standards; the rehabilitation or conservation of slum and blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds and other public improvements, by encouraging voluntary rehabilitation and by compelling the repair and rehabilitation of deteriorated or deteriorating structures; and the clearance and redevelopment of slum and blighted areas or portions thereof.

Source: SL 1966, ch 149, § 5.



§ 11-8-10 Maximum opportunity to private enterprise as objective--Objective considered in implementation of program.

11-8-10. Maximum opportunity to private enterprise as objective--Objective considered in implementation of program. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this chapter, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of the urban renewal area by private enterprise. A municipality shall give consideration to this objective in exercising its powers under this chapter, including the formulation of a workable program, the approval of urban renewal plans, community-wide plans or programs for urban renewal, and general neighborhood renewal plans consistent with the general plan of the municipality, the exercise of its zoning powers, the enforcement of other laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the provision of necessary public improvements.

Source: SL 1966, ch 149, § 4.



§ 11-8-11 Discrimination prohibited.

11-8-11. Discrimination prohibited. For all of the purposes of this chapter, no person shall, because of race, creed, color, or national origin, be subjected to any discrimination.

Source: SL 1966, ch 149, § 19.



§ 11-8-12 Master plan required before approval of urban renewal plans--Adoption of master plan.

11-8-12. Master plan required before approval of urban renewal plans--Adoption of master plan. The local governing body shall not approve an urban renewal plan until a master plan or parts of such plan for an area which would include an urban renewal area for the municipality have been prepared. For this purpose and other municipal purposes, authority is hereby vested in every municipal governing body to prepare to adopt, and to revise from time to time a master plan or parts thereof as defined in § 11-6-14, for the physical development of the municipality as a whole and to make available and to appropriate necessary funds therefor.

Source: SL 1966, ch 149, § 7 (1).



§ 11-8-13 Finding of slum area or blighted area required before approval of project.

11-8-13. Finding of slum area or blighted area required before approval of project. A municipality shall not approve an urban renewal project for an urban renewal area unless the governing body has, by resolution, determined such area to be a slum area or a blighted area or a combination thereof and designated such area as appropriate for an urban renewal project.

Source: SL 1966, ch 149, § 7 (1).



§ 11-8-14 Initiation of urban renewal plans--Submission to and recommendations by planning commission--Time allowed for review.

11-8-14. Initiation of urban renewal plans--Submission to and recommendations by planning commission--Time allowed for review. The municipality may itself prepare or cause to be prepared an urban renewal plan, or any person or agency, public or private, may submit such a plan to a municipality. Prior to its approval of an urban renewal project, the local governing body shall submit such plan to the planning commission of the municipality, if any, for review and recommendations as to its conformity with the master plan for the development of the municipality as a whole. The planning commission shall submit its written recommendations with respect to the proposed urban renewal plan to the local governing body within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or, if no recommendations are received within said thirty days, then without such recommendations, the local governing body may proceed with the hearing on the proposed urban renewal project prescribed by § 11-8-15.

Source: SL 1966, ch 149, § 7 (2).



§ 11-8-15 Notice and hearing by governing body on urban renewal plan.

11-8-15. Notice and hearing by governing body on urban renewal plan. The local governing body shall hold a public hearing on an urban renewal plan after public notice thereof. Such notice shall be given by publication once each week for two consecutive weeks, not less than ten nor more than thirty days prior to the date of the hearing in a legal newspaper having a general circulation in the urban renewal area of the municipality and by mailing a notice of such hearing not less than ten days prior to the date of the hearing to the persons whose names appear on the county treasurer's tax roll as the owner or reputed owner of the property within such proposed area, at the address shown on the tax roll. The notice shall describe the time, date, place, and purpose of the hearing, shall generally identify the urban renewal area affected and shall outline the general scope of the urban renewal plan under consideration.

Source: SL 1966, ch 149, § 7 (3).



§ 11-8-16 Findings required for approval of urban renewal project by governing body.

11-8-16. Findings required for approval of urban renewal project by governing body. Following such hearing, the local governing body may approve an urban renewal project and the plan therefor if it finds that:

(1) A feasible method exists for the location of families who will be displaced from the urban renewal area in decent, safe, and sanitary dwelling accommodations within their means and without undue hardship to such families;

(2) The urban renewal plan conforms to the master plan of the municipality as a whole;

(3) The urban renewal plan gives due consideration to the provision of adequate park and recreational areas and facilities that may be desirable for neighborhood improvement, with special consideration for the health, safety, and welfare of children residing in the general vicinity of the site covered by the plan; and

(4) The urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise.
Source: SL 1966, ch 149, § 7 (4).



§ 11-8-17 Findings required for approval of urban renewal project in open area.

11-8-17. Findings required for approval of urban renewal project in open area. If the urban renewal area consists of an area of open land to be acquired by the municipality, such area shall not be so acquired unless:

(1) If it is to be developed for residential uses, the local governing body shall determine that a shortage of housing of sound standards and design which is decent, safe, and sanitary exists in the municipality; that the need for housing accommodations has been or will be increased as a result of the clearance of slums in other areas; that the conditions of blight in the area and the shortage of decent, safe, and sanitary housing cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, morals, or welfare; and that the acquisition of the area for residential uses is an integral part of and essential to the program of the municipality; or

(2) If it is to be developed for nonresidential uses, the local governing body shall determine that such nonresidential uses are necessary and appropriate to facilitate the proper growth and development of the community in accordance with sound planning standards and local community objectives, which acquisition may require the exercise of governmental action, as provided in this chapter, because of defective or unusual conditions of title, diversity of ownership, tax delinquency, improper subdivisions, outmoded street patterns, deterioration of site, economic disuse, unsuitable topography, or faulty lot layouts, the need for the correlation of the area with other areas of a municipality by streets and modern traffic requirements, or any combination of such factors or other conditions which retard development of the area.
Source: SL 1966, ch 149, § 7 (4).



§ 11-8-18 Requirements waived for rehabilitation of disaster area.

11-8-18. Requirements waived for rehabilitation of disaster area. Notwithstanding any other provisions of this chapter, where the local governing body certifies that an area is in need of redevelopment or rehabilitation as a result of a flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the Governor of the state has certified the need for disaster assistance under Public Law 875, Eighty-first Congress, or other federal law, the local governing body may approve an urban renewal plan and an urban renewal project with respect to such area without regard to the provisions of §§ 11-8-16 and 11-8-17 and the provisions of §§ 11-8-12 and 11-8-15 requiring a general plan for the municipality and a public hearing on the urban renewal project.

Source: SL 1966, ch 149, § 7 (7).



§ 11-8-19 Modification of urban renewal plan--Rights of lessee or purchaser protected.

11-8-19. Modification of urban renewal plan--Rights of lessee or purchaser protected. An urban renewal plan may be modified at any time by the governing body: provided that if modified after the lease or sale by the municipality of real property in the urban renewal project area, such modification may be conditioned upon such approval of the owner, lessee, or successor in interest as the municipality may deem advisable and in any event shall be subject to such rights at law or in equity as a lessee or purchaser, or his successor or successors in interest, may be entitled to assert.

Source: SL 1966, ch 149, § 7 (5).



§ 11-8-20 Plan or modification effective on approval by governing body.

11-8-20. Plan or modification effective on approval by governing body. Upon the approval by the local governing body of an urban renewal plan or of any modification thereof, such plan or modification shall be deemed to be in full force and effect for the respective urban renewal area and the municipality may then cause such plan or modification to be carried out in accordance with its terms.

Source: SL 1966, ch 149, § 7 (6).



§ 11-8-21 Necessary powers granted to municipality.

11-8-21. Necessary powers granted to municipality. Every municipality shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the powers granted by §§ 11-8-22 to 11-8-33, inclusive, in addition to others herein granted.

Source: SL 1966, ch 149, § 8.



§ 11-8-22 Municipal power to carry out projects and related activities--Contracts and instruments--Dissemination of information.

11-8-22. Municipal power to carry out projects and related activities--Contracts and instruments--Dissemination of information. Every municipality shall have the power to undertake and carry out urban renewal projects and related activities within its area of operation; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this chapter; and to disseminate slum clearance and urban renewal information.

Source: SL 1966, ch 149, § 8 (1).



§ 11-8-23 Municipal power to make urban renewal inspections and surveys--Property powers.

11-8-23. Municipal power to make urban renewal inspections and surveys--Property powers. Every municipality shall have the power, within its area of operation, to enter into any building or property in any urban renewal area in order to make inspections, surveys, appraisals, soundings, or test borings, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted; to acquire by purchase, lease, option, gift, grant, bequest, devise, eminent domain, or otherwise, any real property, or personal property for its administrative purposes, together with any improvements thereon; to hold, improve, clear, or prepare for redevelopment any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the municipality against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this chapter: provided, however, that no statutory provision with respect to the acquisition, clearance, or disposition of property by public bodies shall restrict a municipality or other public body exercising powers hereunder, in the exercise of such functions with respect to an urban renewal project and related activities, unless the Legislature shall specifically so state.

Source: SL 1966, ch 149, § 8 (3).



§ 11-8-24 Municipal power to develop plans--Demonstration projects.

11-8-24. Municipal power to develop plans--Demonstration projects. Every municipality shall have the power, within its area of operation, to make or have made all surveys and plans necessary to the carrying out of the purposes of this chapter and to contract with any person, public or private, in making and carrying out such plans and to adopt or approve, modify and amend such plans, which plans may include, but are not limited to:

(1) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements;

(2) Plans for the enforcement of state and local laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; and

(3) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of urban renewal projects and related activities;
and to develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight and developing and demonstrating new or improved means of providing housing for families and persons of low income and to apply for, accept, and utilize grants of funds from the federal government for such purposes.

Source: SL 1966, ch 149, § 8 (7).



§ 11-8-25 Acquisition and demolition of property prior to approval of plan--Losses when property not incorporated in project.

11-8-25. Acquisition and demolition of property prior to approval of plan--Losses when property not incorporated in project. Every municipality shall have the power, with the approval of the local governing body, prior to approval of an urban renewal plan, or approval of any modifications of the plan, to acquire real property in an urban renewal area, demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses; and to assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this section in the event that the real property is not made part of the urban renewal project.

Source: SL 1966, ch 149, § 8 (4).



§ 11-8-26 Relocation assistance and payments to persons displaced from urban renewal area.

11-8-26. Relocation assistance and payments to persons displaced from urban renewal area. Every municipality shall have the power to prepare plans for and assist in the relocation of persons, including individuals, families, business concerns, nonprofit organizations and others, displaced from an urban renewal area, and to make relocation payments to or with respect to such persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government.

Source: SL 1966, ch 149, § 8 (8).



§ 11-8-27 Changes in streets and public places--Replanning.

11-8-27. Changes in streets and public places--Replanning. Every municipality shall have the power to close, vacate, plan or replan streets, roads, sidewalks, ways or other places; and to plan or replan any part of the municipality.

Source: SL 1966, ch 149, § 8 (10).



§ 11-8-28 Arrangement for services, repairs, and construction--Enforcement of federal labor standard requirements.

11-8-28. Arrangement for services, repairs, and construction--Enforcement of federal labor standard requirements. Every municipality shall have the power to provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with an urban renewal project; to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of an urban renewal project and related activities, and to include in any contract let in connection with such a project and related activities, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

Source: SL 1966, ch 149, § 8 (2).



§ 11-8-29 Municipal appropriations and expenditures--Levy of assessments--Zoning--Agreements with urban renewal agency.

11-8-29. Municipal appropriations and expenditures--Levy of assessments--Zoning--Agreements with urban renewal agency. A municipality may appropriate funds and make expenditures as may be necessary to carry out the purposes of this chapter, and levy assessments for such purposes; zone or rezone any part of the municipality or make exceptions from building regulations; and enter into agreements with a housing authority or an urban renewal agency vested with urban renewal powers under §§ 11-8-38 and 11-8-39, which agreements may extend over any period, notwithstanding any provision or rule of law to the contrary, respecting action to be taken by the municipality pursuant to any of the powers granted by this chapter.

Source: SL 1966, ch 149, § 8 (9); SL 1978, ch 62, § 23.



§ 11-8-29.1 Appropriations by municipality to finance projects.

11-8-29.1. Appropriations by municipality to finance projects. A municipality may appropriate funds to finance the undertaking of any urban renewal project authorized by this chapter.

Source: SL 1969, ch 193; SL 1978, ch 62, § 24.



§ 11-8-30 Acceptance of loans and grants--Agreement to conditions of federal assistance.

11-8-30. Acceptance of loans and grants--Agreement to conditions of federal assistance. Every municipality shall have the power to borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, or other public body, or from any sources, public or private, for the purposes of this chapter and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government for or with respect to an urban renewal project and related activities such conditions imposed pursuant to federal laws as the municipality may deem reasonable and appropriate and which are not inconsistent with the purposes of this chapter.

Source: SL 1966, ch 149, § 8 (6).



§ 11-8-31 Investment of reserve and debt service funds--Redemption of bonds.

11-8-31. Investment of reserve and debt service funds--Redemption of bonds. Every municipality shall have the power to invest any urban renewal funds held in reserves or debt service funds or any such funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem such bonds as have been issued pursuant to § 11-8-66 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled.

Source: SL 1966, ch 149, § 8 (5).



§ 11-8-32 Coordination of urban renewal activities--Organization of municipal government.

11-8-32. Coordination of urban renewal activities--Organization of municipal government. Every municipality shall have the power, within its area of operation, to organize, coordinate, and direct the administration of the provisions of this chapter as they apply to such municipality in order that the objective of remedying slum and blighted areas and preventing the causes thereof within such municipality may be most effectively promoted and achieved, and to establish such new office or offices of the municipality or to reorganize existing offices in order to carry out such purpose most effectively.

Source: SL 1966, ch 149, § 8 (11).



§ 11-8-33 Combination of powers exercised by municipality.

11-8-33. Combination of powers exercised by municipality. Every municipality shall have the power to exercise all or any part or combination of powers granted in §§ 11-8-21 to 11-8-32, inclusive.

Source: SL 1966, ch 149, § 8 (12).



§ 11-8-34 Power of public bodies to assist in urban renewal projects--Enforcement of agreements by successor to municipality.

11-8-34. Power of public bodies to assist in urban renewal projects--Enforcement of agreements by successor to municipality. For the purpose of aiding in the planning, undertaking, or carrying out of an urban renewal project and related activities authorized by this chapter, any public body may, upon such terms, with or without consideration, as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to a municipality;

(2) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section and §§ 11-8-35 to 11-8-37, inclusive;

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of an urban renewal plan and related activities;

(4) Lend, grant, or contribute funds to a municipality, and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, or other public body, or from any other source;

(5) Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with the federal government, a municipality or other public body respecting action to be taken pursuant to any of the powers granted by this chapter, including the furnishing of funds or other assistance in connection with an urban renewal project and related activities;

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished;

(7) Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways, or other places;

(8) Plan or replan, zone or rezone any part of the public body or make exceptions from building regulations; and

(9) Cause administrative and other services to be furnished to the municipality.
If at any time title to or possession of any urban renewal project is held by any public body or governmental agency, other than the municipality, which is authorized by law to engage in the undertaking, carrying out, or administration of urban renewal projects and related activities, including any agency or instrumentality of the United States of America, the provisions of the agreements referred to in this section shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this section, the term "municipality" shall also include an urban renewal agency or a housing authority vested with all of the urban renewal powers pursuant to the provisions of §§ 11-8-38 and 11-8-39.

Source: SL 1966, ch 149, § 14 (1).



§ 11-8-35 Municipal power to assist as public body.

11-8-35. Municipal power to assist as public body. For the purpose of aiding in the planning, undertaking, or carrying out of any urban renewal project and related activities of an urban renewal agency or a housing authority hereunder, a municipality may, in addition to its other powers and upon such terms, with or without consideration, as it may determine, do and perform any or all of the actions or things which, by the provisions of § 11-8-34, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

Source: SL 1966, ch 149, § 14 (3).



§ 11-8-36 Appraisal and advertising not required before conveyance, lease or agreement by public body.

11-8-36. Appraisal and advertising not required before conveyance, lease or agreement by public body. Any sale, conveyance, lease, or agreement provided for in § 11-8-34 may be made by a public body without appraisal, public notice, advertisement, or public bidding.

Source: SL 1966, ch 149, § 14 (2).



§ 11-8-37 General obligation bonds issued by municipality to aid urban renewal project--Laws applicable.

11-8-37. General obligation bonds issued by municipality to aid urban renewal project--Laws applicable. For the purposes of §§ 11-8-34 to 11-8-36, inclusive, or for the purpose of aiding in the planning, undertaking, or carrying out of an urban renewal project and related activities of a municipality, the municipality may in addition to any authority to issue bonds pursuant to § 11-8-66, issue and sell its general obligation bonds. All bonds issued by a municipality pursuant to this section shall be authorized, issued, and sold as provided in chapter 6-8B. Nothing in this section or §§ 11-8-34 to 11-8-36, inclusive, may limit or otherwise adversely affect any other section of this chapter.

Source: SL 1966, ch 149, § 14 (4); SL 1984, ch 43, § 101.



§ 11-8-38 Municipal election to delegate powers to urban renewal agency--Exercise of powers through other officers.

11-8-38. Municipal election to delegate powers to urban renewal agency--Exercise of powers through other officers. A municipality may itself exercise its urban renewal powers, as defined in § 11-8-39, or may, if the local governing body by resolution determines such action to be in the public interest, elect to have such powers exercised by the urban renewal agency, created by § 11-8-40, or by the housing authority, if one exists or is subsequently established in the community. In the event the local governing body makes such determination, the urban renewal agency or the housing authority, as the case may be, shall be vested with all of the urban renewal powers in the same manner as though all such powers were conferred on such agency or authority instead of the municipality. If the local governing body does not elect to make such determination, the municipality in its discretion may exercise its urban renewal powers through a board or commissioner or through such officers of the municipality as the local governing body may by resolution determine.

Source: SL 1966, ch 149, § 16.



§ 11-8-39 Powers reserved to governing body on delegation to urban renewal agency.

11-8-39. Powers reserved to governing body on delegation to urban renewal agency. As used in § 11-8-38, the term "urban renewal powers" shall include the rights, powers, functions, and duties of a municipality under this chapter, except the following:

(1) The power to determine an area to be a slum or blighted area or combination thereof and to designate such area as appropriate for an urban renewal project and to hold any public hearings required with respect thereto;

(2) The power to approve urban renewal plans and modifications thereof;

(3) The power to approve general neighborhood renewal plans and community-wide plans or programs for urban renewal;

(4) The power to approve the acquisition, demolition, removal, or disposal of property as provided in § 11-8-25;

(5) The power to establish a general plan for the locality as a whole;

(6) The power to formulate a workable program under § 11-8-9;

(7) The power to make the determinations and findings provided for in §§ 11-8-8, 11-8-10, 11-8-16, and 11-8-17;

(8) The power to issue general obligation bonds under § 11-8-37;

(9) The power to assume the responsibility to bear loss as provided in § 11-8-25; and

(10) The power to appropriate funds, levy taxes and assessments, and to exercise other powers provided for in § 11-8-29.
Source: SL 1966, ch 149, § 16.



§ 11-8-40 Urban renewal agency created--Finding and election required before exercise of powers.

11-8-40. Urban renewal agency created--Finding and election required before exercise of powers. There is hereby created in each municipality a public body corporate and politic to be known as the "urban renewal agency" of the municipality; provided, however, that such agency shall not transact any business or exercise its powers hereunder until or unless the local governing body has made the finding prescribed in § 11-8-8 and has elected to have the urban renewal powers exercised by an urban renewal agency as provided in §§ 11-8-38 and 11-8-39.

Source: SL 1966, ch 149, § 17 (1).



§ 11-8-41 Appointment and terms of office of commissioners of urban renewal agency.

11-8-41. Appointment and terms of office of commissioners of urban renewal agency. If the urban renewal agency is authorized to transact business and exercise powers hereunder, the mayor, by and with the advice and consent of the local governing body, shall appoint a board of commissioners of the urban renewal agency which shall consist of not less than five, nor more than nine commissioners, which number shall be determined by the local governing body. The term of office of each such commissioner shall be one year.

Source: SL 1966, ch 149, § 17 (2); SL 1991, ch 113.



§ 11-8-42 Commissioners and urban renewal officers not to hold other public office.

11-8-42. Commissioners and urban renewal officers not to hold other public office. No commissioner or other officer of any housing authority, urban renewal agency, board, or commission exercising powers pursuant to this chapter shall hold any other public office under the municipality other than his commissionership or office with respect to such housing authority, urban renewal agency, board, or commission. Any violation of the provisions of this section shall constitute misconduct in office.

Source: SL 1966, ch 149, § 20.



§ 11-8-43 Reimbursement of expenses of commissioners--Tenure of office--Certificate of appointment.

11-8-43. Reimbursement of expenses of commissioners--Tenure of office--Certificate of appointment. A commissioner shall receive no compensation for his services but shall be entitled to the necessary and actual expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has been qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the municipality and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-44 Removal of commissioner from office--Notice and hearing.

11-8-44. Removal of commissioner from office--Notice and hearing. For inefficiency or neglect of duty or misconduct in office, a commissioner may be removed only after a hearing and after he shall have been given a copy of the charges at least ten days prior to such hearing and have had an opportunity to be heard in person or by counsel.

Source: SL 1966, ch 149, § 17 (4).



§ 11-8-45 Urban renewal agency powers exercised by commissioners--Quorum--Majority required for action--Residence of commissioners.

11-8-45. Urban renewal agency powers exercised by commissioners--Quorum--Majority required for action--Residence of commissioners. The powers of an urban renewal agency shall be exercised by the commissioners thereof. A majority of the commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present, unless in any case the bylaws shall require a larger number. Any persons may be appointed as commissioners if they reside within the area of operation of the agency, which shall be coterminous with the area of operation of the municipality, and are otherwise eligible for such appointments under this chapter.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-46 Chairman and vice-chairman of urban renewal agency--Employment of director and personnel--Legal assistance.

11-8-46. Chairman and vice-chairman of urban renewal agency--Employment of director and personnel--Legal assistance. The mayor shall designate a chairman and vice-chairman from among the commissioners. An agency may employ an executive director, technical experts, and such other agents and employees, permanent and temporary, as it may require, and determine their qualifications, duties and compensation. For such legal service as it may require, an agency may employ or retain its own counsel and legal staff.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-47 Annual report by urban renewal agency to governing body--Contents--Publication of notice of filing.

11-8-47. Annual report by urban renewal agency to governing body--Contents--Publication of notice of filing. An agency authorized to transact business and exercise powers under this chapter shall file, with the local governing body, on or before March thirty-first of each year a report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, income and operating expense as of the end of such calendar year. At the time of filing the report, the agency shall publish in a newspaper of general circulation in the community a notice to the effect that such report has been filed with the municipality and that the report is available for inspection during business hours in the office of the city clerk and in the office of the agency.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-48 Accounts of urban renewal agency--Annual report to auditor-general and governing body.

11-8-48. Accounts of urban renewal agency--Annual report to auditor-general and governing body. Each agency shall keep an accurate account of all its activities and of all its receipts and expenditures and shall annually on or before March thirty-first, make a report thereof to the auditor-general, and to the governing body of the municipality, such reports to be in a form prescribed by the auditor-general for the period of the preceding year.

Source: SL 1966, ch 149, § 18.



§ 11-8-49 Investigations and examinations by auditor-general--Enforcement of compliance by attorney general.

11-8-49. Investigations and examinations by auditor-general--Enforcement of compliance by attorney general. The auditor-general may investigate the affairs of agencies and their dealings, transactions, and relationships. He shall have the power to examine into the properties and records of agencies and to prescribe methods of accounting and the rendering of periodic reports in relation to projects undertaken by agencies, which accounts and reports shall not be inconsistent with any system of accounts or reports prescribed pursuant to any contract for federal financial assistance. Compliance with this chapter and the rules and regulations adopted by the auditor-general may be enforced by the attorney general by writ of mandamus or other appropriate proceedings.

Source: SL 1966, ch 149, § 18.



§ 11-8-50 Eminent domain power for urban renewal--Property devoted to prior public use.

11-8-50. Eminent domain power for urban renewal--Property devoted to prior public use. A municipality shall have the right to acquire by condemnation any interest in real property, including a fee simple title thereto, which it may deem necessary for or in connection with an urban renewal project and related activities under this chapter. A municipality may exercise the power of eminent domain in the manner provided in chapter 21-35, or it may exercise the power of eminent domain in the manner now or which may be hereafter provided by any other statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired in like manner; provided, that no real property belonging to the United States, the state, or any political subdivision of the state, may be acquired without its consent.

Source: SL 1966, ch 149, § 9.



§ 11-8-51 Evidence of unlawful uses and substandard conditions admissible on question of damages in eminent domain proceedings.

11-8-51. Evidence of unlawful uses and substandard conditions admissible on question of damages in eminent domain proceedings. In any proceeding to fix or assess compensation for damages for the taking of property, or any interest therein, through the exercise of the power of eminent domain or condemnation, evidence or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

(1) Any use, condition, occupancy, or operation of such property, which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under, any law or any ordinance or regulatory measure of the state, county, municipality, other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, unsanitary or otherwise contrary to the public health, safety, or welfare;

(2) The effect on the value of such property, of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, occupancy, or operation.

The foregoing testimony and evidence shall be admissible notwithstanding that no action has been taken by any public body or public officer toward the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation. Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made or issued any judgment, decree, determination, or order for the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition, or operation.

Source: SL 1966, ch 149, § 9.



§ 11-8-52 Voluntary acquisition of urban renewal property by commissioner or agency employee prohibited--Disclosure of involuntary acquisition--Violation as misconduct in office.

11-8-52. Voluntary acquisition of urban renewal property by commissioner or agency employee prohibited--Disclosure of involuntary acquisition--Violation as misconduct in office. No public official or employee of a municipality, or board or commission thereof, and no commissioner or employee of a housing authority or urban renewal agency, which has been vested by a municipality with urban renewal powers under §§ 11-8-38 and 11-8-39, shall voluntarily acquire any personal interest, direct or indirect, in any urban renewal project, or in any property included or planned to be included in any urban renewal project of such municipality or in any contract or proposed contract in connection with such urban renewal project. Where such acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the local governing body and such disclosure shall be entered upon the minutes of the governing body. Any violation of the provisions of this section shall constitute misconduct in office.

Source: SL 1966, ch 149, § 20.



§ 11-8-53 Disclosure by urban renewal official or employee of interest in property involved--Disqualification from participation in agency action--Violation as misconduct in office.

11-8-53. Disclosure by urban renewal official or employee of interest in property involved--Disqualification from participation in agency action--Violation as misconduct in office. If any official, commissioner, or employee referred to in § 11-8-52 presently owns or controls or owned or controlled within the preceding two years, any interest, direct or indirect, in any property which he knows is included or planned to be included in an urban renewal project, he shall immediately disclose this fact in writing to the local governing body, and such disclosure shall be entered upon the minutes of the governing body, and any such official, commissioner, or employee shall not participate in any action by the municipality (or board or commission thereof), housing authority, or urban renewal agency affecting such property. Any disclosure required to be made by this section to the local governing body shall concurrently be made to a housing authority or urban renewal agency which has been vested with urban renewal powers by the municipality pursuant to the provisions of §§ 11-8-38 and 11-8-39. Any violation of the provisions of this section shall constitute misconduct in office.

Source: SL 1966, ch 149, § 20.



§ 11-8-54 Temporary operation and maintenance of urban renewal property by municipality.

11-8-54. Temporary operation and maintenance of urban renewal property by municipality. A municipality may temporarily operate and maintain real property acquired by it in an urban renewal area for or in connection with an urban renewal project pending the disposition of the property as authorized in this chapter, without regard to the provisions of §§ 11-8-55 to 11-8-59, inclusive, for such uses and purposes as may be deemed desirable even though not in conformity with the urban renewal plan.

Source: SL 1966, ch 149, § 10 (3).



§ 11-8-55 Lease or transfer of property for urban renewal development--Covenants and conditions--Approval by governing body.

11-8-55. Lease or transfer of property for urban renewal development--Covenants and conditions--Approval by governing body. A municipality may sell, lease or otherwise transfer real property or any interest therein acquired by it for an urban renewal project, and may enter into contracts with respect thereto, in an urban renewal area for residential, recreational, commercial, industrial, educational, or other uses or for public use, or may retain such property or interest for public use, in accordance with the urban renewal plan, subject to such covenants, conditions, and restrictions, including covenants, running with the land, as it may deem to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this chapter: provided that such sale, lease, other transfer, or retention, and any agreement relating thereto, may be made only after the approval of the urban renewal plan by the local governing body. The purchasers or lessees and their successors and assignees shall be obligated to devote such real property only to the uses specified in the urban renewal plan, and may be obligated to comply with such other requirements as the municipality may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the urban renewal plan.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-56 Property transferred as rapidly as feasible.

11-8-56. Property transferred as rapidly as feasible. Real property acquired by a municipality which, in accordance with the provisions of the urban renewal plan, is to be transferred, shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the urban renewal plan.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-57 Fair value of property leased, transferred or retained--Factors considered in determining fair value.

11-8-57. Fair value of property leased, transferred or retained--Factors considered in determining fair value. Such real property or interest shall be sold, leased, otherwise transferred, or retained at not less than its fair value for uses in accordance with the urban renewal plan. In determining the fair value of real property for uses in accordance with the urban renewal plan, a municipality shall take into account and give consideration to the uses provided in such plan; the restrictions upon, and the covenants, conditions and obligations assumed by the purchaser or lessee or by the municipality retaining the property; and the objectives of such plan for the prevention of the recurrence of slum or blighted areas.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-58 Negotiated sale of urban renewal property--Advertising and invitation for proposals.

11-8-58. Negotiated sale of urban renewal property--Advertising and invitation for proposals. A municipality may dispose of real property in an urban renewal area to private persons on a negotiated basis at a price not less than its fair market value. Notice of the intent of the municipality to dispose of the real property and an invitation to submit proposals shall be published for one week. The transfer shall be authorized on the terms and in the manner provided by resolution of the governing body.

Source: SL 1966, ch 149, § 10 (2); SL 1977, ch 105; SL 1979, ch 94; SL 1982, ch 60, § 12.



§ 11-8-59 Restriction on lease or reconveyance in conveyance to purchaser or lessee of urban renewal property.

11-8-59. Restriction on lease or reconveyance in conveyance to purchaser or lessee of urban renewal property. The municipality in any instrument of conveyance to a private purchaser or lessee may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the municipality until he has completed the construction of any or all improvements which he has obligated himself to construct thereon.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-60 Municipal conveyance conclusively presumed valid.

11-8-60. Municipal conveyance conclusively presumed valid. Any instrument executed by a municipality and purporting to convey any right, title, or interest in any property under this chapter shall be conclusively presumed to have been executed in compliance with the provisions of this chapter insofar as title or other interest of any bona fide purchasers, lessees, or transferees of such property is concerned.

Source: SL 1966, ch 149, § 15.



§ 11-8-61 Recording of urban renewal plan and contract for transfer of property.

11-8-61. Recording of urban renewal plan and contract for transfer of property. Any contract for such transfer and the urban renewal plan, or such part or parts of such contract or plan as the municipality may determine, may be recorded in the land records of the county in such manner as to afford actual or constructive notice thereof.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-62 Formalities waived in disposition of property acquired prior to approval of plan.

11-8-62. Formalities waived in disposition of property acquired prior to approval of plan. Any real property acquired pursuant to § 11-8-25 may be disposed of without regard to the provisions of §§ 11-8-55 to 11-8-61, inclusive, if the local governing body has consented to the disposal.

Source: SL 1966, ch 149, § 10 (4).



§ 11-8-63 Disposition of urban renewal property for resale by public body or nonprofit corporation--Purchaser or lessee required to develop.

11-8-63. Disposition of urban renewal property for resale by public body or nonprofit corporation--Purchaser or lessee required to develop. Notwithstanding any other provisions of this chapter, where the municipality is situated in an area designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27) or succeeding law, land in an urban renewal project area designated under the urban renewal plan for industrial or commercial uses may be disposed of to any public body or nonprofit corporation for subsequent disposition as promptly as practicable by the public body or corporation for redevelopment in accordance with the urban renewal plan, and only the purchaser from or lessee of the public body or corporation, and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body or corporation under this section shall be made at its fair value for uses in accordance with the urban renewal plan.

Source: SL 1966, ch 149, § 10 (5).



§ 11-8-64 Tax exemption of urban renewal property--Termination of exemption on transfer to private purchaser or lessee.

11-8-64. Tax exemption of urban renewal property--Termination of exemption on transfer to private purchaser or lessee. The property of a municipality, acquired or held for the purposes of this chapter is declared to be public property used for essential public and governmental purposes and such property shall be exempt from all taxes of the municipality, the county, the state, or any political subdivision thereof: provided that such tax exemption shall terminate when the municipality sells, leases or otherwise disposes of such property in an urban renewal area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to such property.

Source: SL 1966, ch 149, § 13.



§ 11-8-65 Exemption from judicial process of urban renewal property--Remedies of obligees preserved.

11-8-65. Exemption from judicial process of urban renewal property--Remedies of obligees preserved. All property of a municipality, including funds, owned or held by it for the purposes of this chapter shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against a municipality be a charge or lien upon such property: provided, however, that the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this chapter by a municipality on its rents, fees, grants, or revenues from urban renewal projects.

Source: SL 1966, ch 149, § 13.



§ 11-8-66 Power to issue bonds for urban renewal projects--Refunding bonds.

11-8-66. Power to issue bonds for urban renewal projects--Refunding bonds. A municipality shall have power to issue bonds from time to time in its discretion to finance the undertaking of any urban renewal project under this chapter, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans or preliminary loans, and shall also have power to issue refunding bonds for the payment or retirement of such bonds previously issued by it.

Source: SL 1966, ch 149, § 11.



§ 11-8-67 Income and revenues from which bonds payable--Additional security for payment of bonds.

11-8-67. Income and revenues from which bonds payable--Additional security for payment of bonds. Bonds issued pursuant to § 11-8-66 shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the municipality derived from or held in connection with its undertaking and carrying out of urban renewal projects under this chapter: provided, however, that payment of such bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant, or contribution from the federal government or other source, in aid of any urban renewal projects of the municipality under this chapter, and by a mortgage of any such urban renewal projects, or any part thereof, title to which is in the municipality.

Source: SL 1966, ch 149, § 11.



§ 11-8-68 Resolution or ordinance authorizing bonds.

11-8-68. Resolution or ordinance authorizing bonds. Bonds issued under § 11-8-66 may be authorized by resolution or ordinance of the local governing body as provided in chapter 6-8B.

Source: SL 1966, ch 149, § 11; SL 1974, ch 115; SL 1975, ch 47, § 10; SL 1983, ch 28, § 35; SL 1984, ch 43, § 102.



§ 11-8-69 , 11-8-70. Repealed.

11-8-69, 11-8-70. Repealed by SL 1984, ch 43, § 131



§ 11-8-71 Bonds not subject to debt limitation.

11-8-71. Bonds not subject to debt limitation. Bonds issued under § 11-8-66 shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Source: SL 1966, ch 149, § 11; SL 1984, ch 43, § 102A.



§ 11-8-72 Tax exemption of bonds.

11-8-72. Tax exemption of bonds. Bonds issued under the provisions of this chapter are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

Source: SL 1966, ch 149, § 11.



§ 11-8-73 Recital in bond conclusive of purpose and validity.

11-8-73. Recital in bond conclusive of purpose and validity. In any suit, action, or proceeding involving the validity or enforceability of any bond issued under this chapter or the security therefor, any such bond reciting in substance that it has been issued by the municipality in connection with an urban renewal project, as herein defined, shall be conclusively deemed to have been issued for such purpose and for such project, shall be conclusively deemed to have been planned, located, and carried out in accordance with the provisions of this chapter.

Source: SL 1966, ch 149, § 11.



§ 11-8-74 Investment in bonds authorized for financial institutions, trusts, fiduciaries and public deposits.

11-8-74. Investment in bonds authorized for financial institutions, trusts, fiduciaries and public deposits. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all personal representatives, curators, trustees, and other fiduciaries, may legally invest any debt service funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a municipality pursuant to this chapter or by any urban renewal agency or housing authority vested with urban renewal project powers under §§ 11-8-38 and 11-8-39: provided, that such bonds and other obligations shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of such bonds or other obligations, moneys in an amount which, together with any other moneys irrevocably committed to the payment of principal and interest on such bonds or other obligations, will suffice to pay the principal of such bonds or other obligations with interest to maturity thereon, which moneys under the terms of said agreement are required to be used for the purpose of paying the principal of and the interest on such bonds or other obligations at their maturity. Such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

Source: SL 1966, ch 149, § 12.



§ 11-8-75 Chapter controlling and supplemental to other laws.

11-8-75. Chapter controlling and supplemental to other laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling. The powers conferred by this chapter shall be held and construed as ancillary and supplemental to the powers conferred by any other law.

Source: SL 1966, ch 149, § 21.



§ 11-8-76 Severability of chapter and applications.

11-8-76. Severability of chapter and applications. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1966, ch 149, § 21.



§ 11-8-77 Repealed.

11-8-77. Repealed by SL 1984, ch 43, § 131






Chapter 09 - Tax Incremental Districts

§ 11-9-1 Definition of terms.

11-9-1. Definition of terms. Terms used in this chapter mean:

(1) "Department of Revenue," the South Dakota Department of Revenue;

(2) "Governing body," the board of trustees, the board of commissioners, the board of county commissioners, or the common council of a municipality;

(3) "Grant," the transfer for a governmental purpose of money or property to a transferee that is not a related party to or an agent of the municipality;

(4) "Municipality," any incorporated city or town in this state and, for purposes of this chapter only, any county in this state;

(5) "Planning commission," a planning commission created under chapter 11-6 or a municipal planning committee of a governing body of a municipality which has no planning commission or, if the municipality is a county having no planning commission or planning committee, its board of county commissioners;

(6) "Project plan," the properly approved plan for the development or redevelopment of a tax incremental district including all properly approved amendments thereto;

(7) "Tax incremental district," a contiguous geographic area within a municipality defined and created by resolution of the governing body;

(8) "Taxable property," all real and personal taxable property located in a tax incremental district;

(9) "Tax increment valuation," is the total value of the tax incremental district minus the tax incremental base pursuant to § 11-9-19.
Source: SL 1978, ch 91, § 1; SL 1991, ch 114, § 1; SL 1992, ch 60, § 2; SL 1996, ch 69, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 73, § 1.



§ 11-9-2 Municipal powers related to districts.

11-9-2. Municipal powers related to districts. A municipality may exercise those powers necessary and convenient to carry out the purposes of this chapter, including the power to:

(1) Create tax incremental districts and to define their boundaries;

(2) Prepare project plans, approve the plans, and implement the provisions and purposes of the plans, including the acquisition by purchase or condemnation of real and personal property within the tax incremental district and the sale, lease, or other disposition of such property to private individuals, partnerships, corporations, or other entities at a price less than the cost of such acquisition and of any site improvements undertaken by the municipality pursuant to a project plan;

(3) Issue tax incremental bonds;

(4) Deposit moneys into the special fund of any tax incremental district; and

(5) Enter into any contracts or agreements, including agreements with bondholders, determined by the governing body to be necessary or convenient to implement the provisions and effectuate the purposes of project plans. The contracts or agreements may include conditions, restrictions, or covenants which run with the land or otherwise regulate the use of land or which establish a minimum market value for the land and completed improvements to be constructed thereon until a specified date, which date may not be later than the date of termination of the tax incremental district pursuant to § 11-9-46. Any contract or agreement which provides for the payment of a specified sum of money at a specified future date shall be entered into in accordance with chapter 6-8B.
Source: SL 1978, ch 91, § 6; SL 1983, ch 37, § 6; SL 2011, ch 73, § 2.



§ 11-9-3 Planning commission hearing on creation of district--Notice.

11-9-3. Planning commission hearing on creation of district--Notice. In order to implement the provisions of this chapter, the planning commission shall hold a hearing at which interested parties are afforded a reasonable opportunity to express their views on the proposed creation of a tax incremental district and its proposed boundaries. Notice of the hearing shall be published once, not less than ten nor more than thirty days prior to the date of the hearing in a legal newspaper having a general circulation in the redevelopment area of the municipality. Prior to publication, a copy of the notice shall be sent by first class mail to the chief executive officer of all local governmental entities having the power to levy taxes on property located within the proposed district and to the school board of any school district which has property located within the proposed district.

Source: SL 1978, ch 91, § 7 (1); SL 1982, ch 60, § 13.



§ 11-9-4 Recommendation by planning commission for creation of district--Designation of boundaries.

11-9-4. Recommendation by planning commission for creation of district--Designation of boundaries. In order to implement the provisions of this chapter, the planning commission shall designate the boundaries of a tax incremental district recommended by it to be created and submit the recommendation to the governing body.

Source: SL 1978, ch 91, § 7 (2).



§ 11-9-5 Governing body resolution creating district--Boundaries--Name.

11-9-5. Governing body resolution creating district--Boundaries--Name. In order to implement the provisions of this chapter, the governing body shall adopt a resolution which:

(1) Describes the boundaries, which may, but need not, be the same as those recommended by the planning commission, of a tax incremental district with sufficient definiteness to identify with ordinary and reasonable certainty the territory included. The boundaries may not split a whole unit of property which is being used for a single purpose;

(2) Creates the district on a given date;

(3) Assigns a name to the district for identification purposes. The first district created in each municipality shall be known as "Tax Incremental District Number One, City (or Town) of ____." Each subsequently created district shall be assigned the next consecutive number.
Source: SL 1978, ch 91, § 7 (3).



§ 11-9-6 Districts with overlapping boundaries permitted.

11-9-6. Districts with overlapping boundaries permitted. Subject to any agreement with bondholders, a tax incremental district may be created which overlaps one or more existing districts.

Source: SL 1978, ch 91, § 26.



§ 11-9-7 Maximum percentage of taxable property in municipality permitted in districts.

11-9-7. Maximum percentage of taxable property in municipality permitted in districts. In order to implement the provisions of this chapter, the resolution required by § 11-9-5 shall contain a finding that the aggregate assessed value of the taxable property in the district plus the tax incremental base of all other existing districts does not exceed ten percent of the total assessed value of taxable property in the municipality.

Source: SL 1978, ch 91, § 7 (4) (c); SL 1991, ch 115, § 1.



§ 11-9-8 Findings required as to blighted areas or economic development--Likelihood of enhanced value from improvements.

11-9-8. Findings required as to blighted areas or economic development--Likelihood of enhanced value from improvements. To implement the provisions of this chapter, the resolution required by § 11-9-5 shall contain findings that:

(1) Not less than twenty-five percent, by area, of the real property within the district is a blighted area or not less than fifty percent, by area, of the real property within the district will stimulate and develop the general economic welfare and prosperity of the state through the promotion and advancement of industrial, commercial, manufacturing, agricultural, or natural resources; and

(2) The improvement of the area is likely to enhance significantly the value of substantially all of the other real property in the district.

It is not necessary to identify the specific parcels meeting the criteria. No county may create a tax incremental district located, in whole or in part, within a municipality, unless the governing body of the municipality has consented thereto by resolution.

Source: SL 1978, ch 91, § 7 (4) (a), (b); SL 1991, ch 114, § 2; SL 1992, ch 60, § 2; SL 2004, ch 126, § 2; SL 2011, ch 73, § 3.



§ 11-9-9 Areas conducive to disease or crime defined as blighted.

11-9-9. Areas conducive to disease or crime defined as blighted. Any area, including slum area, in which the structures, buildings, or improvements, by reason of:

(1) Dilapidation, age, or obsolescence;

(2) Inadequate provisions for ventilation, light, air, sanitation, or open spaces;

(3) High density of population and overcrowding;

(4) The existence of conditions which endanger life or property by fire and other causes; or

(5) Any combination of such factors;
are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and which is detrimental to the public health, safety, morals, or welfare, is a blighted area.

Source: SL 1978, ch 91, § 2 (1).



§ 11-9-10 Developed areas impairing growth defined as blighted.

11-9-10. Developed areas impairing growth defined as blighted. Any area which by reason of:

(1) The presence of a substantial number of substandard, slum, deteriorated, or deteriorating structures;

(2) Predominance of defective or inadequate street layouts;

(3) Faulty lot layout in relation to size, adequacy, accessibility, or usefulness;

(4) Insanitary or unsafe conditions;

(5) Deterioration of site or other improvements;

(6) Diversity of ownership, tax, or special assessment delinquency exceeding the fair value of the land;

(7) Defective or unusual conditions of title;

(8) The existence of conditions which endanger life or property by fire and other causes; or

(9) Any combination of such factors;
substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations, or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use, is a blighted area.

Source: SL 1978, ch 91, § 2 (2).



§ 11-9-11 Open areas impairing growth defined as blighted.

11-9-11. Open areas impairing growth defined as blighted. Any area which is predominantly open and which because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise, substantially impairs or arrests the sound growth of a municipality, is a blighted area.

Source: SL 1978, ch 91, § 2 (3).



§ 11-9-12 Determination of tax incremental base on creation or expansion of district.

11-9-12. Determination of tax incremental base on creation or expansion of district. Upon the creation of a tax incremental district or adoption of any amendment subject to § 11-9-23, its tax incremental base shall be determined as provided in §§ 11-9-20 to 11-9-25, inclusive.

Source: SL 1978, ch 91, § 10.



§ 11-9-13 Project plan for each district--Contents.

11-9-13. Project plan for each district--Contents. The planning commission shall adopt a project plan for each tax incremental district and submit the plan to the governing body. The plan shall include a statement listing:

(1) The kind, number, and location of all proposed public works or improvements within the district;

(2) An economic feasibility study;

(3) A detailed list of estimated project costs;

(4) A fiscal impact statement which shows the impact of the tax increment district, both until and after the bonds are repaid, upon all entities levying taxes upon property in the district; and

(5) A description of the methods of financing all estimated project costs and the time when related costs or monetary obligations are to be incurred.

No expenditure may be provided for in the plan more than five years after a district is created unless an amendment is adopted by the governing body under § 11-9-23.

Source: SL 1978, ch 91, § 7 (5); SL 2011, ch 73, § 4.



§ 11-9-14 Project costs defined.

11-9-14. Project costs defined. "Project costs" are any expenditures made or estimated to be made, or monetary obligations incurred or estimated to be incurred, by a municipality which are listed in a project plan as grants, costs of public works, or improvements within a tax incremental district, plus any costs incidental thereto, diminished by any income, special assessments, or other revenues, other than tax increments, received, or reasonably expected to be received, by the municipality in connection with the implementation of the plan.

Source: SL 1978, ch 91, § 3; SL 2011, ch 73, § 5.



§ 11-9-15 Specific items included in project costs.

11-9-15. Specific items included in project costs. Project costs include:

(1) Capital costs, including the actual costs of the construction of public works or improvements, buildings, structures, and permanent fixtures; the demolition, alteration, remodeling, repair, or reconstruction of existing buildings, structures, and permanent fixtures; the acquisition of equipment; the clearing and grading of land; and the amount of interest payable on tax incremental bonds issued pursuant to this chapter until such time as positive tax increments to be received from the district, as estimated by the project plan, are sufficient to pay the principal of and interest on the tax incremental bonds when due;

(2) Financing costs, including all interest paid to holders of evidences of indebtedness issued to pay for project costs, any premium paid over the principal amount thereof because of the redemption of such obligations prior to maturity and a reserve for the payment of principal of and interest on such obligations in an amount determined by the governing body to be reasonably required for the marketability of such obligations;

(3) Real property assembly costs, including the actual cost of the acquisition by a municipality of real or personal property within a tax incremental district less any proceeds to be received by the municipality from the sale, lease, or other disposition of such property pursuant to a project plan;

(4) Professional service costs, including those costs incurred for architectural, planning, engineering, and legal advice and services;

(5) Imputed administrative costs, including reasonable charges for the time spent by municipal employees in connection with the implementation of a project plan;

(6) Relocation costs;

(7) Organizational costs, including the costs of conducting environmental impact and other studies and the costs of informing the public of the creation of tax incremental districts and the implementation of project plans; and

(8) Payments and grants made, at the discretion of the governing body, which are found to be necessary or convenient to the creation of tax incremental districts, the implementation of project plans, or to stimulate and develop the general economic welfare and prosperity of the state.
Source: SL 1978, ch 91, § 3; SL 1983, ch 37, § 7; SL 2011, ch 73, § 6.



§ 11-9-16 Statement as to zoning and property use impact--Relocation methods.

11-9-16. Statement as to zoning and property use impact--Relocation methods. The plan required by § 11-9-13 shall also include:

(1) A map showing the existing uses and conditions of real property in the district;

(2) A map showing the proposed improvements and uses therein;

(3) A map showing the proposed changes of zoning ordinances;

(4) A statement listing changes needed in the master plan, map, building codes, and municipal ordinances;

(5) A list of estimated nonproject costs; and

(6) A statement of a proposed method for the relocation of persons to be displaced.
Source: SL 1978, ch 91, § 7 (5).



§ 11-9-17 Governing body resolution adopting project plan--Findings of feasibility and conformity with municipal master plan.

11-9-17. Governing body resolution adopting project plan--Findings of feasibility and conformity with municipal master plan. In order to implement the provisions of this chapter, the governing body shall approve a project plan. The approval shall be by resolution which contains findings that the plan is feasible and in conformity with the master plan, if any, of the municipality.

Source: SL 1978, ch 91, § 7 (6).



§ 11-9-18 Amendment to project plan--Procedure.

11-9-18. Amendment to project plan--Procedure. The planning commission may at any time adopt an amendment to a project plan which shall be subject to approval by the governing body in the same manner as an initial project plan.

Source: SL 1978, ch 91, § 8.



§ 11-9-19 Tax incremental base defined.

11-9-19. Tax incremental base defined. A "tax incremental base" is the aggregate assessed value of all taxable property located within a tax incremental district on the date the district is created, as determined by § 11-9-20.

Source: SL 1978, ch 91, § 5.



§ 11-9-20 Determination of tax incremental base for newly created district.

11-9-20. Determination of tax incremental base for newly created district. Upon application in writing by the municipal finance officer, on a form prescribed by the Department of Revenue, the department shall determine the aggregate assessed value of the taxable property in the district, which aggregate assessed valuation, upon certification to the finance officer shall constitute the tax incremental base of the district. Except as provided for in § 11-9-20.1, the department shall use the valuations as last previously certified by the department adjusted for the value to the date the district was created for any buildings or additions completed or removed and without regard to any reduction pursuant to §§ 1-19A-20, 10-6-35.2, 10-6-35.21, and 10-6-35.22.

Source: SL 1978, ch 91, § 11; SL 1991, ch 115, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 11-9-20.1 Aggregate assessed value for district not in compliance with § 10-6-33.8.

11-9-20.1. Aggregate assessed value for district not in compliance with § 10-6-33.8. For the purpose of aggregate assessed value in § 11-9-20, the department shall, for any district located within a county not in compliance with § 10-6-33.8, determine the aggregate assessed value in order to reflect an aggregate assessed value as if there had been compliance with the requirements in § 10-6-33.8.

Source: SL 1991, ch 115, § 3.



§ 11-9-21 Identification on assessment rolls of property within districts.

11-9-21. Identification on assessment rolls of property within districts. The director of equalization shall identify on the assessment roll required by §§ 10-3-28 and 10-6-44 those parcels of property which are within an existing tax incremental district, specifying the name of each district.

Source: SL 1978, ch 91, § 14.



§ 11-9-22 Property recently acquired by municipality--Presumption as to inclusion in tax incremental base.

11-9-22. Property recently acquired by municipality--Presumption as to inclusion in tax incremental base. It is a rebuttable presumption that any property within a tax incremental district acquired or leased as lessee by a municipality, or any agency or instrumentality thereof, within one year immediately preceding the date of the creation of the district was acquired or leased in contemplation of the creation of the district. The presumption may be rebutted by the municipality with proof that the property was leased or acquired primarily for a purpose other than to reduce the tax incremental base. If the presumption is not rebutted, in determining the tax incremental base of the district, but for no other purpose, the taxable status of the property shall be determined as though such lease or acquisition had not occurred.

Source: SL 1978, ch 91, § 13.



§ 11-9-23 Redetermination of tax incremental base when project costs increased by amendment of plan.

11-9-23. Redetermination of tax incremental base when project costs increased by amendment of plan. If the municipality adopts an amendment to the original project plan for any district, which includes additional project costs for which tax increments may be received by the municipality, the tax incremental base for the district shall be redetermined pursuant to § 11-9-20. The tax incremental base as redetermined under this section is effective for the purposes of this chapter only if it exceeds the original tax incremental base determined under § 11-9-20. The provisions of this section do not apply if the additional project costs are thirty-five percent or less than the amount approved in the original project plan and the additional project costs will be incurred before the expiration of the period specified in § 11-9-13.

Source: SL 1978, ch 91, § 12; SL 2016, ch 74, § 1.



§ 11-9-24 Annual notice to taxing districts as to total assessed value and tax incremental base--Change in laws not to result in lower assessed values--Conditions.

11-9-24. Annual notice to taxing districts as to total assessed value and tax incremental base--Change in laws not to result in lower assessed values--Conditions. The Department of Revenue shall annually give notice to the auditor or finance officer of all governmental entities having the power to levy taxes on property within a district of both the assessed value of the property and the assessed value of the tax increment base. The notice shall also explain that the taxes collected in excess of the base will be paid to the municipality as provided in § 11-9-28. No change in the laws of the State of South Dakota affecting taxation of property may result in a lower assessed value of the property and the assessed value of the tax incremental base so long as the tax incremental district is in force and until bonds issued pursuant to this chapter are retired.

Source: SL 1978, ch 91, § 15; SL 1989, ch 125, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 11-9-25 Allocation to municipality of tax increments--Duration of allocation.

11-9-25. Allocation to municipality of tax increments--Duration of allocation. Positive tax increments of a tax incremental district shall be allocated to the municipality which created the district for each year from the date when the district is created until the municipality or county has been reimbursed for expenditures previously made, has paid all monetary obligations, and has retired all outstanding tax incremental bonds. However, in no event may the positive tax increments be allocated longer than twenty years after the calendar year of creation.

Source: SL 1978, ch 91, § 16; SL 1989, ch 125, § 2; SL 2011, ch 73, § 7.



§ 11-9-26 Definition and computation of tax increment for district.

11-9-26. Definition and computation of tax increment for district. A "tax increment" is that amount obtained by multiplying the total county, municipal, school, and other local general property taxes levied on all taxable property within a tax incremental district in any year by a fraction having a numerator equal to that year's assessed value of all taxable property in the district minus the tax incremental base and a denominator equal to that year's assessed value of all taxable property in the district. In any year, a tax increment is "positive" if the tax incremental base is less than the aggregate assessed value of taxable property. It is "negative" if the base exceeds such value.

Source: SL 1978, ch 91, § 4.



§ 11-9-27 Taxation of property in district.

11-9-27. Taxation of property in district. With respect to the municipality, the county, school districts and any other local governmental body having the power to levy taxes on property located within a tax incremental district, the calculation of the assessed valuation of taxable property in a tax incremental district, for purposes of computing the dollar and cents rates of such taxing units, may not exceed the tax incremental base of the district until the district is terminated. The dollar and cents rates of all such taxing units so determined, however, shall be assessed and extended against all taxable property in the tax incremental district at its current assessed valuation. However, no change in South Dakota law affecting taxation of property may result in a lesser rate for the tax incremental base until the district is terminated pursuant to this chapter.

Source: SL 1978, ch 91, § 27; SL 1983, ch 37, § 8; SL 1989, ch 125, § 3.



§ 11-9-28 Payment to municipality of allocable tax increment.

11-9-28. Payment to municipality of allocable tax increment. Notwithstanding any other provision of law, every officer charged by law to collect and pay over or retain local general property taxes shall first, on the next settlement date provided by law, pay over to the municipal treasurer finance officer out of all such taxes which he has collected that portion which represents a tax increment allocable to such municipality.

Source: SL 1978, ch. 91, § 17.



§ 11-9-29 Repealed.

11-9-29. Repealed by SL 1983, ch 37, § 9



§ 11-9-30 Methods of paying project costs.

11-9-30. Methods of paying project costs. Payment of project costs may be made by any of the following methods or by any combination thereof:

(1) Payment by the municipality from the special fund of the tax incremental district;

(2) Payment out of the municipality's funds;

(3) Payment out of the proceeds of the sale of municipal bonds issued by the municipality under chapters 10-52 or 10-52A;

(4) Payment out of the proceeds of revenue bonds issued by the municipality under chapter 9-54; or

(5) Payment out of the proceeds of the sale of tax incremental bonds issued by the municipality under this chapter.
Source: SL 1978, ch 91, § 20; SL 2011, ch 73, § 8.



§ 11-9-31 Tax increments deposited in special fund--Municipal appropriations to fund--Investment of moneys in fund.

11-9-31. Tax increments deposited in special fund--Municipal appropriations to fund--Investment of moneys in fund. All tax increments received in a tax incremental district shall, upon receipt by the municipal treasurer or finance officer, be deposited into a special fund for the district. The municipal treasurer or finance officer may deposit additional moneys into the fund pursuant to an appropriation by the governing body. Subject to any agreement with bondholders, moneys in the fund may be temporarily invested in the same manner as other municipal funds.

Source: SL 1978, ch 91, § 18.



§ 11-9-32 Permissible uses of special fund.

11-9-32. Permissible uses of special fund. Moneys shall be paid out of the special fund created under § 11-9-31 only to pay project costs or grants of the district, to reimburse the municipality for the payments, or to satisfy claims of holders of tax incremental bonds issued for the district.

Source: SL 1978, ch 91, § 18; SL 2011, ch 73, § 9.



§ 11-9-33 Bonds authorized for payment of project costs.

11-9-33. Bonds authorized for payment of project costs. For the purpose of paying project costs, the governing body may issue tax incremental bonds payable out of positive tax increments.

Source: SL 1978, ch 91, § 21; SL 2011, ch 73, § 10.



§ 11-9-34 Bonds or contracts authorized by resolution.

11-9-34. Bonds or contracts authorized by resolution. Tax incremental bonds, contracts, or agreements shall be authorized by resolution of the governing body without the necessity of any voter's approval.

Source: SL 1978, ch 91, § 22; SL 2011, ch 73, § 11.



§ 11-9-35 Maximum amount of bonds--Maturity--Redemption--Bearer or registered--Denominations.

11-9-35. Maximum amount of bonds--Maturity--Redemption--Bearer or registered--Denominations. Tax incremental bonds may not be issued in an amount exceeding the aggregate project costs. The bonds may not mature later than twenty years from the date thereof. The bonds may contain a provision authorizing the redemption thereof, in whole or in part, at stipulated prices, at the option of the municipality, on any interest payment date and shall provide the method of selecting the bonds to be redeemed. The principal and interest on the bonds may be payable at any time and at any place. The bonds may be payable to their bearer or may be registered as to the principal or principal and interest. The bonds may be in any denominations.

Source: SL 1978, ch 91, § 23; SL 2011, ch 73, § 12.



§ 11-9-36 Bonds payable only from special fund--Recitals.

11-9-36. Bonds payable only from special fund--Recitals. Tax incremental bonds are payable only out of the special fund created under § 11-9-31. Each bond shall contain such recitals as are necessary to show that the bond is only so payable and that the bond does not constitute a general indebtedness of the municipality or a charge against its general taxing power.

Source: SL 1978, ch 91, §§ 21, 24; SL 1983, ch 37, § 10; SL 2011, ch 73, § 13.



§ 11-9-37 Pledge of special fund to bonds--Restrictions on use of fund--Lien.

11-9-37. Pledge of special fund to bonds--Restrictions on use of fund--Lien. The governing body shall irrevocably pledge all or a stated percentage of the special fund created under § 11-9-31 to the payment of the bonds. The special fund or designated part thereof may thereafter be used only for the payment of the bonds and interest until they have been fully paid, and any holder of the bonds or of any coupons appertaining thereto shall have a lien against the special fund for payment of the bonds and interest and may either at law or in equity protect and enforce the lien.

Source: SL 1978, ch 91, § 24; SL 2011, ch 73, § 14.



§ 11-9-38 Bonds to be negotiable and payable only from tax increment.

11-9-38. Bonds to be negotiable and payable only from tax increment. Each bond issued under the provisions of this chapter and all interest coupons appurtenant thereto are declared to be negotiable instruments. Bonds so issued are not general obligation bonds and are payable only from the tax increment of the project as provided in this chapter.

Source: SL 1978, ch 91, § 21; SL 2011, ch 73, § 15.



§ 11-9-39 Other security and marketability provisions.

11-9-39. Other security and marketability provisions. To increase the security and marketability of its tax incremental bonds, a municipality may:

(1) Create a lien for the benefit of the bondholders upon any public improvements or public works financed thereby or the revenues therefrom; or

(2) Make covenants and do any and all acts, not inconsistent with the South Dakota Constitution, necessary, convenient, or desirable in order to additionally secure bonds or to make the bonds more marketable according to the best judgment of the governing body, including the establishment of a reserve for the payment of principal of and interest on the bonds funded from the proceeds of such bonds or other revenues, including tax increments, of the municipality; or

(3) Comply with both subdivisions (1) and (2) of this section.
Source: SL 1978, ch 91, § 25; SL 1983, ch 37, § 11; SL 2011, ch 73, § 16.



§ 11-9-39.1 State pledge not to alter rights vested in bondholders until bonds fully discharged.

11-9-39.1. State pledge not to alter rights vested in bondholders until bonds fully discharged. The State of South Dakota does hereby pledge to and agree with the holders of any bonds issued under this chapter that the state will not alter the rights vested in the bondholders until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

Source: SL 1989, ch 125, § 4; SL 2011, ch 73, § 17.



§ 11-9-40 Sale of bonds.

11-9-40. Sale of bonds. Tax incremental bonds may be sold at public or private sale at a price which the governing body deems in the best interests of the municipality.

Source: SL 1978, ch 91, § 23; SL 1983, ch 37, § 12; SL 2011, ch 73, § 18.



§ 11-9-41 Procedure for condemnation under power of eminent domain.

11-9-41. Procedure for condemnation under power of eminent domain. The exercise of the power of eminent domain in connection with tax increment districts shall proceed as condemnation proceedings are conducted by the Department of Transportation under chapter 31-19.

Source: SL 1978, ch 91, § 29.



§ 11-9-42 Tax increments not to be used for residential structures.

11-9-42. Tax increments not to be used for residential structures. No tax increments shall be used for the construction of residential structures.

Source: SL 1978, ch 91, § 29A; SL 1985, ch 102.



§ 11-9-43 Performance bond required of purchaser or lessee of property.

11-9-43. Performance bond required of purchaser or lessee of property. As security for its fulfillment of the agreement with the governing body, a purchaser or lessee of redevelopment property shall furnish a performance bond, with such surety and in such form and amount as the governing body may approve or make such other guaranty as the governing body may deem necessary in the public interest.

Source: SL 1978, ch 91, § 9.



§ 11-9-44 Notice to purchaser or lessee and surety of default in contract--Taking possession of property on default.

11-9-44. Notice to purchaser or lessee and surety of default in contract--Taking possession of property on default. If the governing body finds that the redevelopment is not being carried out or maintained in accordance with the contract terms and conditions, or there is a failure to prosecute the work with diligence, or to assume its completion on time, it shall notify the purchaser or lessee and the surety in writing of the noncompliance. Unless the purchaser or lessee complies with the terms of the agreement within twenty days from the date of such notice, the governing body may take over the work and may cause such work to be done, and the cost of the work shall be paid by the surety. The governing body may take possession of the site of the work and utilize in completion of the work such materials, appliances, and plant as may be on the site of the work and necessary therefor.

Source: SL 1978, ch 91, § 9.



§ 11-9-45 Disposition of funds remaining after payment of project costs and bonds.

11-9-45. Disposition of funds remaining after payment of project costs and bonds. After all project costs and all tax incremental bonds of the district have been paid or provided for subject to any agreement with bondholders, if any moneys remain in the fund, they shall be paid to the treasurer of each county, school district, or other tax-levying municipality or to the general fund of the municipality in such amounts as belong to each respectively, having due regard for what portion of such moneys, if any, represents tax increments not allocated to the municipality and what portion thereof, if any, represents voluntary deposits of the municipality into the fund.

Source: SL 1978, ch 91, § 18; SL 2011, ch 73, § 20.



§ 11-9-46 Termination of tax incremental district.

11-9-46. Termination of tax incremental district. The existence of a tax incremental district shall terminate when:

(1) Positive tax increments are no longer allocable to a district under § 11-9-25; or

(2) The governing body, by resolution, dissolves the district, after payment or provision for payment of all project costs, grants, and all tax incremental bonds of the district.
Source: SL 1978, ch 91, § 19; SL 1983, ch 37, § 13; SL 2011, ch 73, § 19.



§ 11-9-47 Repealed.

11-9-47. Repealed by SL 1982, ch 16, § 14






Chapter 10 - Building Codes And Standards

§ 11-10-1 to 11-10-4. Repealed.

11-10-1 to 11-10-4. Repealed by SL 2011, ch 72, §§ 1 to 4.



§ 11-10-5 Standards for new construction prescribed by building code ordinance.

11-10-5. Standards for new construction prescribed by building code ordinance. If the governing body of any local unit of government adopts any ordinance prescribing standards for new construction, the ordinance shall comply with the 2015 edition of the International Building Code as published by the International Code Council, Incorporated. The governing body may amend, modify, or delete any portion of the International Building Code before enacting such an ordinance. Additional deletions, modifications, and amendments to the municipal ordinance may be made by the governing body and are effective upon their adoption and filing with the municipal finance officer. Additional deletions, modifications, and amendments to the county ordinance may be made by the governing body, and are effective upon their adoption and filing with the county auditor. No ordinance may apply to mobile or manufactured homes as defined in chapter 32-7A which are constructed in compliance with the applicable prevailing standards of the United States Department of Housing and Urban Development at the time of construction. No ordinance may require that any fire sprinkler be installed in a single family dwelling. No ordinance may apply to any specialty resort or vacation home establishment as defined in chapter 34-18 that is constructed in compliance with the requirements of Group R-3 of the 2015 edition of the International Building Code.

Source: SL 1986, ch 112, § 1; SL 1993, ch 107; SL 1995, ch 81, § 2; SL 1998, ch 77, § 1; SL 2001, ch 47, § 3; SL 2004, ch 104, § 1; SL 2007, ch 72, § 1; SL 2010, ch 73, § 1; SL 2012, ch 77, § 1; SL 2015, ch 73, § 1.



§ 11-10-6 Standards for new construction where building code ordinance has not been adopted.

11-10-6. Standards for new construction where building code ordinance has not been adopted. The design standard for any new construction commenced after July 1, 2015, within the boundaries of any local unit of government that has not adopted an ordinance prescribing standards for new construction pursuant to § 11-10-5 shall be based on the 2015 edition of the International Building Code as published by the International Code Council, Incorporated. Each local unit of government may adopt an ordinance allowing local administration and enforcement of the design standard. The provisions of this section do not apply to new construction for any one or two family dwelling, mobile or manufactured home, townhouse, or farmstead and any accessory structure or building thereto. For purposes of this section the term, farmstead, means a farm or ranch, including any structure or building located on the land. The provisions of this section do not apply to any mobile or manufactured home as defined in chapter 32-7A which is used for purposes other than residential that is constructed in compliance with the applicable prevailing standards of the United States Department of Housing and Urban Development at the time of construction if the structure complies with applicable accessibility standards for the occupancy intended. The provisions of this section do not apply to any specialty resort or vacation home establishment as defined in chapter 34-18 that is constructed in compliance with the requirements of Group R-3 of the 2015 edition of the International Building Code.

Source: SL 2009, ch 62, § 1; SL 2010, ch 73, § 2; SL 2012, ch 77, § 2; SL 2015, ch 73, § 2.



§ 11-10-7 Energy conservation code adopted as voluntary standard for new residential buildings.

11-10-7. Energy conservation code adopted as voluntary standard for new residential buildings. The State of South Dakota hereby adopts the International Energy Conservation Code of 2009, published by the International Code Council, as the voluntary standard applying to the construction of new residential buildings in the state.

Source: SL 2009, ch 63, § 1; SL 2011, ch 72, § 5.



§ 11-10-8 Disclosure of information regarding energy efficiency of residential building to buyer or prospective buyer--Time for providing form.

11-10-8. Disclosure of information regarding energy efficiency of residential building to buyer or prospective buyer--Time for providing form. Except as provided by § 11-10-9, any person building or selling a previously unoccupied new residential building which is a single-family or multifamily unit of four units or less shall disclose to the buyer or prospective buyer information regarding the energy efficiency of the residential building. The completed disclosure form shall be provided prior to the signing of the contract to purchase and prior to closing if changes have occurred or are requested, and at any other time upon request. For new residential buildings that are completed and suitable for occupancy but unsold, the completed disclosure form shall be made available to the buyer or prospective buyer by the builder or seller when the residence is shown and at any other time upon request. The disclosure shall be made on a form prepared and disseminated by the South Dakota Real Estate Commission.

Source: SL 2009, ch 63, § 2.



§ 11-10-9 Alternative disclosure of information required by federal law.

11-10-9. Alternative disclosure of information required by federal law. If the new residential building is subject to both the National Manufactured Housing Construction and the Safety Standards Act pursuant to the United States Code, title 42 section 5403 and the Federal Trade Commission regulation on labeling and advertising of home insulation pursuant to 16 C.F.R. section 460.16, both as in effect on January 1, 2009, the builder or seller may disclose, instead of the information required by § 11-10-8, the information regarding the new residential building that is required to be disclosed pursuant to the federal act and regulation.

Source: SL 2009, ch 63, § 3.



§ 11-10-10 Builder's energy efficiency disclosure statement.

11-10-10. Builder's energy efficiency disclosure statement. The disclosure form required in § 11-10-8 shall read as follows:

BUILDER'S ENERGY EFFICIENCY DISCLOSURE STATEMENT
Builder ______________________________________________________
Property Address ______________________________________________
______________________________________________
This Disclosure Statement concerns the real property identified above situated in the City of _______________ County of ____________, State of South Dakota.

Part 1. Builder shall provide the following information about the new residential building:
1. Has this new residential building been built or will it be built to meet the energy efficiency standards of the International Energy Conservation Code of 2009 (IECC 2009)?
Yes ______ No ______
2. Has this new residential building received or will it receive any other energy efficient certification?
Yes ______ No ______
If yes, which certification(s): ______________________________________

Part 2. Builder shall describe the following energy efficiency elements of the new residential building:

Part 3. Builder shall provide the following information about equipment:
1. Does the new residential building contain an Energy Star certified:
a. Water heater?
Yes ______ No ______
b. Heating system (furnace, heat pump, or other)?
Yes ______ No ______
c. Cooling system (air conditioner, heat pump, or other)?

Part 4. Builder's Notes and Comments:
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
*IECC stands for International Energy Conservation Code.
**The first R-Value applies to continuous insulation; the second to framing cavity insulation.
***One opaque door per building is exempt from this requirement.

Source: SL 2009, ch 63, § 4; SL 2011, ch 72, § 6.



§ 11-10-11 Local property maintenance ordinances to comply with International Property Maintenance Code--Modifications--HUD standards for manufactured homes.

11-10-11. Local property maintenance ordinances to comply with International Property Maintenance Code--Modifications--HUD standards for manufactured homes. If the governing body of any local unit of government adopts any ordinance prescribing standards for maintenance of existing structures and premises, the ordinance shall comply with the 2015 edition of the International Property Maintenance Code as published by the International Code Council, Incorporated. The governing body may amend, modify, or delete any portion of the International Property Maintenance Code before enacting such an ordinance. Additional deletions, modifications, and amendments to the municipal ordinance may be made by the governing body and are effective upon their adoption and filing with the municipal finance officer. Additional deletions, modifications, and amendments to the county ordinance may be made by the governing body, and are effective upon their adoption and filing with the county auditor. However, no ordinance may impose standards that conflict with the applicable prevailing standards of the United States Department of Housing and Urban Development at the time of construction for manufactured homes as defined in chapter 32-7A.

Source: SL 2014, ch 68, § 1; SL 2015, ch 73, § 3.






Chapter 11 - South Dakota Housing Development Authority

§ 11-11-1 Legislative findings.

11-11-1. Legislative findings. It is hereby declared:

(1) That there exists within this state a serious shortage of sanitary, decent, and safe residential housing at prices or rentals which people of the state can afford; that this shortage has contributed to and will contribute to the creation and persistence of slums, blight, and substandard housing; that this shortage has been a major contributing factor to the deterioration of the quality of the environment and living conditions of large numbers of persons and families in this state and that this shortage is inimical to the health, welfare, and prosperity of the residents of this state;

(2) That it is imperative that the supply of residential housing for persons and families displaced by public actions or natural disaster be increased;

(3) That individual communities are often unable to meet local housing needs;

(4) That private enterprise and investment have been unable, without assistance, to produce the needed new construction or rehabilitation of sanitary, decent, and safe residential housing and to provide sufficient long-term mortgage financing for this purpose and for the purchase of existing residential housing by persons and families entering the housing market, when it becomes available;

(5) That private enterprise and investment be encouraged both to sponsor land development and build and rehabilitate residential housing and that private financing be supplemented by financing as provided in this chapter for the construction, rehabilitation, and purchase of such housing, in order to help prevent the creation and recurrence of slum conditions and substandard housing and to assist in their permanent elimination throughout South Dakota;

(6) That it is to the economic benefit of the state to encourage the availability of adequate housing for all levels of society;

(7) That there exists within this state a serious shortage of facilities providing for the group care and supervision of children, physically or mentally impaired adults and aged adults for short periods of time as a supplement to regular parental or other care at prices which people of the state can afford; that the shortage of such facilities has hindered job creation and the economic development of the state; that private enterprise and investment have been unable, without assistance, to produce the construction and rehabilitation of such facilities at affordable prices for the people of the state and provide the necessary financing at affordable rates; and that it is to the economic benefit of the state to facilitate such construction, rehabilitation, and financing.
Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-1; SL 1983, ch 106, § 4A; SL 1995, ch 80, § 7.



§ 11-11-2 Declaration of necessity for development authority.

11-11-2. Declaration of necessity for development authority. It is further declared that in order to provide a fully adequate supply of sanitary, decent and safe accommodations at rental or carrying charges which such persons or families can afford, and a fully adequate supply of day-care facilities providing services at affordable prices, the Legislature finds that it is necessary to create and establish a State Housing Development Authority for the purpose of encouraging the investment of private capital and stimulating the construction, rehabilitation, and purchase of residential housing to meet the needs of all persons and families through the use of public financing, including, without limitation, public construction, public loans, public purchase of mortgages, and otherwise.

Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-2; SL 1983, ch 106, § 4B; SL 1995, ch 80, § 8.



§ 11-11-3 Powers necessary for development authority.

11-11-3. Powers necessary for development authority. It is hereby further declared to be necessary and in the public interest:

(1) That such State Housing Development Authority provide for predevelopment costs, temporary financing, land development expenses, and residential housing construction or rehabilitation by public and private sponsors for sale or rental or other authorized use;

(2) To provide mortgage and other financing for construction, rehabilitation, and purchase of residential housing;

(3) To provide technical, consultative, and project assistance services to communities and to public and private sponsors;

(4) To increase the construction and rehabilitation and facilitate the purchase of housing through the purchase from financial institutions of first mortgage loans for residential housing or the making of loans to financial institutions to permit them to fund such mortgage loans for persons and families in this state;

(5) To assist in coordinating federal, state, regional, and local public and private efforts and resources, together with statewide housing planning, to otherwise increase the supply of such residential housing;

(6) To guarantee to the extent provided herein the repayment of certain loans secured by residential mortgages; and

(7) To promote wise usage of land and other resources in order to preserve the quality of life in South Dakota.
Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-3; SL 1983, ch 106, § 4C; SL 1995, ch 80, § 9.



§ 11-11-4 Declaration of public purposes and public interest.

11-11-4. Declaration of public purposes and public interest. It is hereby further declared that all of the purposes mentioned in §§ 11-11-2 and 11-11-3 are public purposes and uses for which public moneys may be borrowed, expended, advanced, loaned, or granted, and that such activities serve a public purpose in improving or otherwise benefitting the people of this state; that enacting the provisions set forth in this chapter is in the public interest and is authorized by S.D. Const., Art. XIII, § 17, and this is hereby so declared as a matter of express legislative determination.

Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-4; SL 1983, ch 106, § 4D.



§ 11-11-5 Definition of terms.

11-11-5. Definition of terms. Terms used in this chapter mean:

(1) "Authority," the South Dakota Housing Development Authority;

(2) "Bonds," any bonds, notes, debentures, interim certificates, or other evidences of financial indebtedness issued by the authority pursuant to this chapter;

(2A) "Day-care facilities," a specific work or improvement within this state undertaken primarily to provide facilities for the short-term care and supervision, including day care, adult day care, and respite care, of children, physically or mentally impaired adults, and aged adults, including the acquisition, construction, or rehabilitation of land, buildings, and improvements thereto, and such other facilities as may be incidental or appurtenant thereto;

(3) "Federal mortgage," a mortgage loan for land development or residential housing made by the United States or an agency or instrumentality thereof or a commitment by the United States or an agency or instrumentality thereof to make such a mortgage loan;

(4) "Federally insured mortgage," a mortgage loan for land development or residential housing insured or guaranteed by the United States or an agency or instrumentality thereof, or a commitment by the United States or an agency or instrumentality thereof to insure such a mortgage;

(5) "Governmental agency" or " instrumentality," any department, division, public corporation, public agency, political subdivision, or other public instrumentality of the state, the federal government, any other state or public agency, or any two or more thereof;

(6) "Land development," the process of acquiring land primarily for residential housing construction and making, installing or constructing nonresidential housing improvements, including water, sewer, and other utilities, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or works, whether on or off the site, which the authority deems necessary or desirable to prepare such land primarily for residential housing construction within this state;

(7) "Mortgage," a mortgage deed, deed of trust, or other instrument which shall constitute a lien on real property in fee simple or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, which does not expire for at least that number of years beyond the maturity date of the obligation secured by such mortgage as is equal to the number of years remaining until the maturity date of such obligation;

(8) "Mortgage lender," any bank or trust company, federal national mortgage association approved mortgage banker, savings bank, industrial bank, credit union, national or state banking association, federal or state savings and loan association, insurance company or other financial institutions or governmental entities which customarily provide service or otherwise aid in the financing of mortgages on residential housing located in the state;

(9) "Mortgage loan," an obligation, with or without interest, secured by either a mortgage or note or bond constituting a lien on land and improvements in the state constituting a housing development or housing project;

(10) "Multifamily residential housing," residential rental housing consisting of two or more dwelling units, and also specifically including congregate housing and assisted living facilities;

(11) "Municipality," any city, town, county, or other political subdivision of this state;

(12) "Real property," all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms of years and liens by way of judgment, mortgage, or otherwise and the indebtedness secured by such liens;

(13) "Residential housing," a specific work or improvement within this state whether in single family or multifamily units undertaken primarily to provide dwelling accommodations including the acquisition, construction, or rehabilitation of land, buildings, and improvements thereto, and such other nonhousing facilities as may be incidental or appurtenant thereto, and also including day-care facilities;

(14) "Single family residential housing," residential housing consisting of not more than four dwelling units, all of which are contained in one structure and one of which is to be occupied by the owner; and

(15) "State," the State of South Dakota.
Source: SL 1973, ch 180, § 2; SDCL Supp, § 28-19-5; SL 1974, ch 195, § 7; SL 1983, ch 106, § 4E; SL 1995, ch 80, § 10; SL 2012, ch 78, § 1.



§ 11-11-5.1 Repealed.

11-11-5.1. Repealed by SL 2012, ch 78, § 2.



§ 11-11-6 Developments and projects subject to chapter.

11-11-6. Developments and projects subject to chapter. As used in this chapter, housing development, or, housing project, means any work or undertaking, whether new construction or rehabilitation, including single family and multifamily residential housing, which is designed and financed pursuant to the provisions of this chapter for the primary purpose of providing sanitary, decent, and safe dwelling accommodations for persons and families in need of housing and further including day-care facilities. Such undertaking may include any buildings, land, equipment, facilities, or other real or personal properties which are necessary, convenient, or desirable in connection therewith, such as sewers, utilities, streets, parks, site preparation, landscaping and such stores, offices, and other nonhousing facilities such as administrative, community, health, recreational, educational, and welfare facilities as the authority determines to be necessary, convenient, or desirable.

Source: SL 1973, ch 180, § 2 (6); SDCL Supp, § 28-19-6; SL 1983, ch 106, § 4F; SL 1995, ch 80, § 11; SL 2012, ch 78, § 3.



§ 11-11-7 Sponsors eligible under chapter.

11-11-7. Sponsors eligible under chapter. As used in this chapter, housing sponsor, or, sponsor, means individuals, joint ventures, partnerships, limited partnerships, trusts, firms, associations, governmental agencies, or other legal entities or any combination thereof, corporations, cooperatives, and condominiums, approved by the authority as qualified either to own, construct, acquire, rehabilitate, operate, manage, or maintain a housing development or housing project, whether for profit, nonprofit, or organized for limited profit subject to the regulatory powers of the authority and other terms and conditions set forth in this chapter.

Source: SL 1973, ch 180, § 2 (8); SDCL Supp, § 28-19-7; SL 1995, ch 80, § 12; SL 2012, ch 78, § 4.



§ 11-11-8 Repealed.

11-11-8. Repealed by SL 1983, ch 106, § 4G



§ 11-11-9 Costs covered by chapter.

11-11-9. Costs covered by chapter. As used in this chapter, unless the context otherwise requires, "housing development costs" means the sum total of all costs incurred in the development of a housing development or housing project which are approved by the authority as reasonable and necessary and which costs shall include, but are not necessarily limited to:

(1) Cost of land acquisition and any buildings thereon, including payments for options, deposits, or contracts to purchase properties on the proposed housing project or housing development site or payments for the purchase of such properties;

(2) Cost of site preparation, demolition, and development;

(3) Architectural, engineering, legal, accounting, authority, and other fees paid or payable in connection with the planning, execution, and financing of the housing development and the finding of an eligible mortgagee or mortgagees for such housing development;

(4) Costs of necessary studies, surveys, plans, and permits;

(5) Insurance, interest, financing, tax, and assessment costs and other operating and carrying costs during construction;

(6) Cost of construction, rehabilitation, reconstruction, fixtures, furnishings, equipment, machinery, apparatus, and similar facilities related to the real property;

(7) Cost of land improvements, including without limitation, landscaping and offsite improvements, whether or not such costs have been paid in cash or in a form other than cash;

(8) Necessary expenses in connection with initial occupancy of the housing development or housing project;

(9) A reasonable profit and risk fee in addition to job overhead to the general contractor and if applicable, to a limited profit or limited dividend housing sponsor;

(10) An allowance established by the authority for working capital and contingency reserves, and reserves for any anticipated operating deficits during the first two years of occupancy; and

(11) The cost of such other items, including tenant relocation, as the authority shall determine to be reasonable and necessary for the development of the housing development or housing project, less any and all net rents and other net revenues received from the operation of the real and personal property on the development site during construction.
Source: SL 1973, ch 180, § 2 (7); SDCL Supp, § 28-19-9.



§ 11-11-10 Development authority established--Administrator of federal housing program.

11-11-10. Development authority established--Administrator of federal housing program. There is hereby created and established a body politic and corporate with duties and powers as established in this chapter, to be known as the South Dakota Housing Development Authority to carry out the provisions of this chapter. The authority is hereby constituted an independent public instrumentality exercising essential public functions. Without limiting any other power or function of the authority established under this chapter, the authority shall be the sole, statewide designated state public housing agency authorized to administer the United States Department of Housing and Urban Renewal's Performance-Based Contract Administrator Program for the Administration of Project-Based Section 8 Housing Assistance Payments Contracts on a statewide basis throughout the state.

Source: SL 1973, ch 180, § 3; SDCL Supp, § 28-19-10; SL 2017, ch 67, § 1.



§ 11-11-11 Reporting to Governor's Office of Economic Development.

11-11-11. Reporting to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes.

Source: SL 1979, ch 351, § 33; SDCL Supp, § 28-19-10.1; SL 2003, ch 272 (Ex. Ord. 03-1), § 50; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011.



§ 11-11-12 Appointment of commissioners--Political affiliations.

11-11-12. Appointment of commissioners--Political affiliations. The powers of the authority shall be vested in seven commissioners, who shall be residents of the state, to be appointed by the Governor. Not more than four of the commissioners may be of the same political party.

Source: SL 1973, ch 180, § 4; SDCL Supp, § 28-19-11; SL 1975, ch 186, § 1; SL 1980, ch 204, § 2; SL 2011, ch 74, § 1.



§ 11-11-13 State officers and employees eligible as commissioners.

11-11-13. State officers and employees eligible as commissioners. Notwithstanding the provisions of any other law, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership on the authority or his service thereto.

Source: SL 1973, ch 180, § 7; SDCL Supp, § 28-19-12.



§ 11-11-14 Corporate officers and employees eligible as commissioners--Abstention on conflict of interests.

11-11-14. Corporate officers and employees eligible as commissioners--Abstention on conflict of interests. Notwithstanding any other law to the contrary it shall not be or constitute a conflict of interest for a director, officer, or employee of any financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architecture firm, insurance company, or any other firm, person, or corporation to serve as a member of the authority, provided such trustee, director, officer, or employee shall abstain from deliberation, action, and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 1973, ch 180, § 11; SDCL Supp, § 28-19-13.



§ 11-11-15 Terms of office of commissioners--Vacancy--Restrictions on reappointment.

11-11-15. Terms of office of commissioners--Vacancy--Restrictions on reappointment. The commissioners shall serve five-year terms, with no more than two commissioners appointed to any one term, with each term beginning July first and ending on June thirtieth. Each commissioner shall be appointed for a term ending five years from the date of expiration of the term for which his predecessor was appointed, except that a person appointed to fill a vacancy prior to the expiration of such a term shall be appointed for the remainder of the term. No commissioner appointed pursuant to this chapter by the Governor shall serve more than two consecutive full terms. Each commissioner shall hold office for the term of his appointment and until his successor shall have been appointed and qualified.

Source: SL 1973, ch 180, § 4; SDCL Supp, § 28-19-14; SL 1975, ch 186, § 2.



§ 11-11-16 Surety bonds of commissioners and executive director--Blanket bond--Payment of cost.

11-11-16. Surety bonds of commissioners and executive director--Blanket bond--Payment of cost. Before entering into a commissioner's duties, each commissioner of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars or, in lieu thereof, the chair of the authority shall execute a blanket bond or obtain an insurance policy covering each member, the executive director, and the employees or other officers of the authority, each surety bond and insurance policy to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company or insurance company authorized to transact business in this state and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond or insurance policy shall be paid by the authority.

Source: SL 1973, ch 180, § 10; SDCL Supp, § 28-19-15; SL 2012, ch 78, § 5.



§ 11-11-17 Removal of commissioner from office.

11-11-17. Removal of commissioner from office. A commissioner shall be removed from office by the Governor for misfeasance, malfeasance, or willful neglect of duty or other cause after notice and public hearing unless such notice or hearing shall be expressly waived in writing.

Source: SL 1973, ch 180, § 4; SDCL Supp, § 28-19-16.



§ 11-11-18 Officers of commissioners.

11-11-18. Officers of commissioners. The commissioners shall elect from among their number a chairman and a vice-chairman annually and such other officers as they may determine.

Source: SL 1973, ch 180, § 5; SDCL Supp, § 28-19-17.



§ 11-11-19 Meetings of commissioners--Quorum--Majority required for action.

11-11-19. Meetings of commissioners--Quorum--Majority required for action. Meetings shall be held at the call of the chairman or whenever two commissioners so request. Four commissioners of the authority shall constitute a quorum and any action taken by the authority under the provisions of this chapter may be authorized by resolution approved by a majority but not less than four of the commissioners present at any regular or special meeting. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

Source: SL 1973, ch 180, § 5; SDCL Supp, § 28-19-18; SL 1975, ch 186, § 3.



§ 11-11-20 Compensation of commissioners.

11-11-20. Compensation of commissioners. Commissioners shall receive compensation for the performance of their duties hereunder as established by the Legislature in accordance with § 4-7-10.4 from the funds of the authority.

Source: SL 1973, ch 180, § 6; SDCL Supp, § 28-19-19; SL 1977, ch 227.



§ 11-11-21 Executive director--Appointment and duties--Other personnel.

11-11-21. Executive director--Appointment and duties--Other personnel. The Governor shall appoint an executive director of the authority. The executive director shall serve at the pleasure of the Governor. The executive director is the secretary of the authority and shall administer, manage, and direct the affairs and business of the authority, subject to the policies, control, and direction of the commissioners. The commissioners may employ technical experts and such other officers, agents, and employees and fix their qualifications and duties. The commissioners may delegate to the executive director or to one or more of the authority's agents or employees such powers and duties as may be proper.

Source: SL 1973, ch 180, § 8; SDCL Supp, § 28-19-20; SL 1979, ch 351, § 34; SL 2012, ch 78, § 6.



§ 11-11-22 Salaries.

11-11-22. Salaries. The Governor shall set the salary of the executive director, who shall be paid from funds provided by the authority. The salaries of the other employees shall be approved by the executive director.

Source: SL 1979, ch 351, § 34; SDCL Supp, § 28-19-20.1; SL 2012, ch 78, § 7.



§ 11-11-23 Benefits of state employees provided.

11-11-23. Benefits of state employees provided. The executive director and employees of the authority shall be provided comparable employee benefits offered to state employees by chapters 3-6C, 3-6E, 3-10, 3-11, and 3-12 and for purposes of administration of this section, the executive director and employees of the authority shall be offered no other employee benefits. The compensation paid for terminated employees is limited to accrued vacation pay and sick leave as provided in chapter 3-6C.

For purposes of implementation of this section, the authority may grant a maximum of the vacation pay and sick pay consistent with what the employee would have earned had he been covered by chapter 3-6C since the start of employment with the authority.

Source: SL 1979, ch 185, § 2; SDCL Supp, § 28-19-20.2; SL 2012, ch 78, § 8.



§ 11-11-24 Records maintained by secretary--Certified copies--Publication of resolutions.

11-11-24. Records maintained by secretary--Certified copies--Publication of resolutions. The secretary shall keep a record of the proceedings of the authority and shall be custodian of all books, documents, and papers filed with the authority and of its minute book and seal. He shall have authority to cause to be made copies of all minutes and other records and documents of the authority and to give certificates under the seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely upon such certificates. Resolutions of the authority need not be published or posted unless the authority shall so direct.

Source: SL 1973, ch 180, §§ 5, 9; SDCL Supp, § 28-19-21.



§ 11-11-25 Powers of local commissions conferred upon authority--Approval by local governing body required--Cooperation with local commissions.

11-11-25. Powers of local commissions conferred upon authority--Approval by local governing body required--Cooperation with local commissions. The authority shall, notwithstanding any section of chapter 11-7, act as a housing and redevelopment commission for the state and be granted the same functions, rights, powers, duties, privileges, immunities, and limitations as conferred upon housing and redevelopment commissions and their commissioners by chapter 11-7. However, the authority may operate as a housing and redevelopment commission in any municipality or county of the state, only on the condition that prior written approval of the governing body of the affected jurisdiction has been acquired. The authority may also cooperate with any existing municipal or county housing and redevelopment commission in securing additional housing through such means as each shall agree to be proper.

Source: SL 1973, ch 180, § 13; SDCL Supp, § 28-19-22; SL 1983, ch 106, § 4H; SL 2012, ch 78, § 9.



§ 11-11-26 Power to carry out chapter.

11-11-26. Power to carry out chapter. The authority may carry out and effectuate the purposes and provisions of this chapter.

Source: SL 1973, ch 180, § 12; SDCL Supp, § 28-19-23; SL 2012, ch 78, § 10.



§ 11-11-27 Power to sue and be sued--Seal--Perpetual succession--Office.

11-11-27. Power to sue and be sued--Seal--Perpetual succession--Office. The authority may:

(1) Sue and be sued in its own name;

(2) Have an official seal and alter the same at pleasure;

(3) Have perpetual succession; and

(4) Maintain an office at such place or places within this state as it may designate.
Source: SL 1973, ch 180, § 12 (1) to (4); SDCL Supp, § 28-19-24; SL 2012, ch 78, § 11.



§ 11-11-28 Consolidation of processing for developments and projects.

11-11-28. Consolidation of processing for developments and projects. The authority may provide, contract, or arrange for consolidated processing of any aspect of a housing development or housing project in order to avoid duplication thereof by either undertaking such processing in whole or in part on behalf of any department, agency, or instrumentality of the United States or of this state, or, in the alternative, may delegate such processing in whole or in part to any such department, agency, or instrumentality of the United States or of this state.

Source: SL 1973, ch 180, § 12 (11); SDCL Supp, § 28-19-25; SL 2012, ch 78, § 12.



§ 11-11-29 Policy favoring private business firms.

11-11-29. Policy favoring private business firms. It is the intent of the Legislature that the authority shall, to the greatest extent possible, hire and utilize private business firms in the performance of its duties as authorized by this chapter.

Source: SL 1973, ch 180, § 12 (30); SDCL Supp, § 28-19-26.



§ 11-11-30 Bylaws, rules, and regulations.

11-11-30. Bylaws, rules, and regulations. The authority may adopt and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with this chapter, to carry into effect the powers and purposes of the authority and the conduct of its business.

Source: SL 1973, ch 180, § 12 (5); SDCL Supp, § 28-19-27; SL 2012, ch 78, § 13.



§ 11-11-31 Research and development.

11-11-31. Research and development. The authority may conduct research and promote development in housing, building technology, and related fields.

Source: SL 1973, ch 180, § 12 (13); SDCL Supp, § 28-19-28; SL 2012, ch 78, § 14.



§ 11-11-32 Repealed.

11-11-32. Repealed by SL 2012, ch 78, § 15.



§ 11-11-33 Advice and technical assistance to developments, projects and residents.

11-11-33. Advice and technical assistance to developments, projects and residents. The authority may provide advice, technical information, training and educational services, including assistance in obtaining federal and state aid, to assist the planning, construction, rehabilitation, and operation of housing developments and housing projects, including assistance in community development and organization, home management and advisory services for the residents of housing developments and housing projects and to encourage community organizations to assist in developing same.

Source: SL 1973, ch 180, § 12 (12); SDCL Supp, § 28-19-30; SL 1983, ch 106, § 4J; SL 2012, ch 78, § 16.



§ 11-11-34 Cooperation with federal and other governmental agencies.

11-11-34. Cooperation with federal and other governmental agencies. The authority may enter into agreements or other transactions with, administer programs of, and accept grants and the cooperation of, the United States or any agency or instrumentality thereof or of the state or any agency or instrumentality thereof or of any other state or any agency or instrumentality thereof in furtherance of the purposes of this chapter and to do any and all things necessary in order to avail itself of such aid and cooperation.

Source: SL 1973, ch 180, § 12 (8); SDCL Supp, § 28-19-31; SL 2012, ch 78, § 17; SL 2014, ch 44, § 3.



§ 11-11-35 Repealed.

11-11-35. Repealed by SL 2012, ch 78, § 18.



§ 11-11-36 Execution of necessary instruments.

11-11-36. Execution of necessary instruments. The authority may make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter.

Source: SL 1973, ch 180, § 12 (6); SDCL Supp, § 28-19-33; SL 2012, ch 78, § 19.



§ 11-11-37 Acceptance of legislative appropriations--Purposes to which applied.

11-11-37. Acceptance of legislative appropriations--Purposes to which applied. The authority may accept such moneys as may be appropriated from time to time by the Legislature for effectuating its corporate purposes including, without limitation, the payment of the expenses of administration and operation and the establishment of reserves or contingency funds to be available for the payment of the principal of and the interest on any bonds, notes, or other obligations of the authority.

Source: SL 1973, ch 180, § 49; SDCL Supp, § 28-19-34; SL 2012, ch 78, § 20.



§ 11-11-38 Annual informational budget required--Inclusion in Governor's budget report.

11-11-38. Annual informational budget required--Inclusion in Governor's budget report. In addition to the reporting requirements imposed by § 11-11-181, the authority shall annually submit an informational budget to the Governor through the Bureau of Finance and Management in accordance with § 4-7-7.2. The informational budget submitted by the authority shall be submitted to the Legislature by the Governor in the budget report required by § 4-7-9.

Source: SL 1978, ch 213, § 1; SDCL Supp, § 28-19-34.1.



§ 11-11-39 Acceptance of grants and contributions--Purposes to which applied.

11-11-39. Acceptance of grants and contributions--Purposes to which applied. The authority may receive and accept aid or contributions, from any source, of money, property, labor, or other things of value, to be held, used, and applied to carry out the purposes of this chapter subject to such conditions upon which such grants and contributions may be made, including gifts or grants from any agency or instrumentality of the United States or of this state for payment of rent supplements to eligible persons or families or for the payment in whole or in part of the interest expense for a housing development or housing project or for any other purpose consistent with this chapter.

Source: SL 1973, ch 180, § 12 (10); SDCL Supp, § 28-19-35; SL 2012, ch 78, § 21.



§ 11-11-40 Residual powers of authority.

11-11-40. Residual powers of authority. The authority shall have the power to do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this chapter.

Source: SL 1973, ch 180, § 12 (29); SDCL Supp, § 28-19-36.



§ 11-11-41 Power to borrow and issue evidence of indebtedness.

11-11-41. Power to borrow and issue evidence of indebtedness. The authority may borrow money and issue bonds and notes or other evidences of indebtedness as provided in this chapter.

Source: SL 1973, ch 180, § 12 (23); SDCL Supp, § 28-19-37; SL 2012, ch 78, § 22.



§ 11-11-42 Financing, reserves, and incidental costs included in amounts borrowed.

11-11-42. Financing, reserves, and incidental costs included in amounts borrowed. The authority may include in any borrowing such amounts as may be deemed necessary by the authority to establish reserves and to pay financing charges, interest on the obligations for a period not exceeding three years from their date, consultant advisory and legal fees, and such other expenses as are necessary or incident to such borrowing.

Source: SL 1973, ch 180, § 12 (18); SDCL Supp, § 28-19-38; SL 1974, ch 195, § 2; SL 2012, ch 78, § 23.



§ 11-11-43 Issuance of notes and bonds--Purposes for which used.

11-11-43. Issuance of notes and bonds--Purposes for which used. The authority may issue from time to time its negotiable notes and bonds in such principal amount as the authority shall determine to be necessary to provide sufficient funds for achieving its corporate purposes, including the payment of interest on notes and bonds of the authority, establishment of reserves to secure such notes and bonds including the reserve funds created pursuant to § 11-11-70, and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

Source: SL 1973, ch 180, § 26; SDCL Supp, § 28-19-39; SL 1978, ch 20, § 8; SL 1979, ch 185, § 1; SL 1980, ch 204, § 3; SL 1987, ch 118, § 1.



§ 11-11-44 Repealed.

11-11-44. Repealed by SL 2012, ch 78, § 24.



§ 11-11-45 Qualified private activity bonds--Maximum aggregate principal amount.

11-11-45. Qualified private activity bonds--Maximum aggregate principal amount. The authority may issue qualified private activity bonds at any time during a fiscal year in the aggregate principal amount as determined by the authority, and (except for bonds issued for the purpose of renewing, paying, or refunding outstanding bonds and interest pursuant to § 11-11-50) as approved by the Governor. However, the aggregate principal amount of qualified private activity bonds issued in or with respect to any calendar year under § 11-11-47 may not exceed the principal amount of the state ceiling for qualified private activity bonds applicable to the State of South Dakota for any calendar year and allocated to the authority for any such calendar year pursuant to § 1-7-8 and the applicable executive order of the Governor.

Source: SL 1980, ch 204, § 4; SDCL Supp, § 28-19-39.2; SL 1981, ch 221, § 1; SL 1982, ch 214; SL 1983, ch 106, § 1; SL 1984, ch 106, § 1; SL 1985, ch 103, § 1; SL 1986, ch 113; SL 1987, ch 118, § 2; SL 2012, ch 78, § 25.



§ 11-11-46 Repealed.

11-11-46. Repealed by SL 1991, ch 116, § 1



§ 11-11-47 Authority as state issuing agency and housing credit agency.

11-11-47. Authority as state issuing agency and housing credit agency. The authority is an agency of the state which is an issuing authority within the meaning of § 146 of the Internal Revenue Code of 1986 and the State Housing Credit Agency within the meaning of § 42(h)(7)(A) of the Internal Revenue Code of 1986. The authority may administer the provisions of § 42 of the Internal Revenue Code of 1986.

Source: SL 1981, ch 221, § 2; SDCL Supp, § 28-19-39.4; SL 1984, ch 106, § 2; SL 1987, ch 118, § 3; SL 2012, ch 78, § 26.



§ 11-11-48 Compliance with federal conditions for qualified mortgage bonds.

11-11-48. Compliance with federal conditions for qualified mortgage bonds. The authority may enter into all agreements and take any actions necessary to comply with all conditions set forth in § 143 of the Internal Revenue Code of 1986, for the issuance of qualified mortgage bonds as therein defined.

Source: SL 1981, ch 221, § 3; SDCL Supp, § 28-19-39.5; SL 1995, ch 80, § 13; SL 2012, ch 78, § 27.



§ 11-11-49 Public debt not created by authority obligations--Statement on face of obligations.

11-11-49. Public debt not created by authority obligations--Statement on face of obligations. Obligations issued under the provisions of this chapter shall not be deemed to constitute a debt or liability or obligation of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any political subdivision thereof but shall be payable solely from the revenues or assets of the authority. Each obligation issued under this chapter shall contain on the face thereof a statement to the effect that the authority shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of the state or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.

Source: SL 1973, ch 180, § 46; SDCL Supp, § 28-19-40.



§ 11-11-50 Refunding of notes and bonds.

11-11-50. Refunding of notes and bonds. The authority shall have the power, from time to time, to issue:

(1) Notes to renew notes; and

(2) Bonds to pay notes
including the interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes.

Source: SL 1973, ch 180, § 27; SDCL Supp, § 28-19-41.



§ 11-11-51 Consent of other public agencies not required for bonds or notes--Procedural requirements of other laws not applicable.

11-11-51. Consent of other public agencies not required for bonds or notes--Procedural requirements of other laws not applicable. Bonds or notes may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, body, bureau, or agency of the state, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions, or things which are specifically required by this chapter and by the provisions of the resolution authorizing the issuance of such bonds or notes or the trust agreement securing the same.

Source: SL 1973, ch 180, § 33; SDCL Supp, § 28-19-42.



§ 11-11-52 Terms of notes and bonds--Maturity--Form of instruments--Interest--Redemption--Sale.

11-11-52. Terms of notes and bonds--Maturity--Form of instruments--Interest--Redemption--Sale. The notes and bonds shall be authorized by resolutions of the authority, and shall bear such dates and shall mature at such times as such resolutions may provide. However, no bond may mature more than fifty years from the date of its issue. The bonds may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof. The notes and bonds shall bear interest at such rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such places within or without the state, and be subject to such terms of redemption as such resolutions may provide. The notes and bonds of the authority may be sold by the authority, at public or private sale, at such prices as the authority shall determine.

Source: SL 1973, ch 180, § 29; SDCL Supp, § 28-19-43; SL 2012, ch 78, § 28.



§ 11-11-53 Notes and bonds as general obligations of authority--Exception.

11-11-53. Notes and bonds as general obligations of authority--Exception. Except as may otherwise be expressly provided by resolution of the authority, every issue of its notes and bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues.

Source: SL 1973, ch 180, § 28; SDCL Supp, § 28-19-44.



§ 11-11-54 Bond resolution provisions--Contracts with bondholders.

11-11-54. Bond resolution provisions--Contracts with bondholders. Any resolutions authorizing any bonds or any issue thereof may contain any of the following provisions, each of which shall be a part of the contracts with the holders thereof:

(1) Pledging all or any part of the revenues of the authority to secure the payment of the bonds or of any issue thereof, subject to such agreements with bondholders as may then exist;

(2) Pledging all or any part of the assets of the authority, including mortgages and obligations securing the same, to secure the payment of the bonds or of any issue of bonds, subject to such agreements with bondholders as may then exist;

(3) Limiting the purpose to which the proceeds of sale of bonds may be applied and pledging such proceeds to secure the payment of the bonds or of any issue thereof;

(4) Limiting the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; and the refunding of outstanding or other bonds;

(5) Regarding the use and disposition of the gross income from mortgages owned by the authority and payment of principal of mortgages owned by the authority;

(6) Limiting the amount of moneys to be expended by the authority for operating expenses of the authority;

(7) Regarding the setting aside of reserves or sinking funds and the regulation and disposition thereof;

(8) Regarding the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto; and the manner in which such consent may be given;

(9) Vesting in a trustee such property, rights, powers, and duties in trust as the authority may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the bondholders pursuant to this chapter and limiting or abrogating the right of the bondholders to appoint a trustee under this chapter or limiting the rights, powers, and duties of such trustee;

(10) Defining the acts or omissions to act which constitute a default in the obligations and duties of the authority to the holders of the bonds and providing for the rights and remedies of the holders of the bonds in the event of such default, including as a matter of right the appointment of a receiver. However, the rights and remedies may not be inconsistent with the general laws of the state and the other provisions of this chapter; and

(11) Any other matters, of like or different character, which in any way affect the security or protection of the holders of the bonds.
Source: SL 1973, ch 180, § 30 (1); SDCL Supp, § 28-19-45; SL 2012, ch 78, § 29.



§ 11-11-55 to 11-11-64. Repealed.

11-11-55 to 11-11-64. Repealed by SL 2012, ch 78, §§ 30 to 39.



§ 11-11-65 Trust indenture to secure bonds--Contents--Expenses of trust indenture--Separate trustee not authorized.

11-11-65. Trust indenture to secure bonds--Contents--Expenses of trust indenture--Separate trustee not authorized. In the discretion of the authority, the bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the power of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its corporate powers and the custody, safeguarding, and application of all moneys. The authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the authority. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

Source: SL 1973, ch 180, § 35; SDCL Supp, § 28-19-56.



§ 11-11-66 Pledge binding when made--Attachment of lien.

11-11-66. Pledge binding when made--Attachment of lien. Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenues, moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

Source: SL 1973, ch 180, § 31; SDCL Supp, § 28-19-57.



§ 11-11-67 Continuing validity of signatures by commissioners or officers.

11-11-67. Continuing validity of signatures by commissioners or officers. If any of the commissioners, executive director, or officers of the authority whose signatures appear on any bonds ceases to be such commissioners, executive director, or officers before the delivery of such bonds, such signatures are, nevertheless, valid and sufficient for all purposes, the same as if such directors or officers had remained in office until such delivery.

Source: SL 1973, ch 180, § 37; SDCL Supp, § 28-19-58; SL 2012, ch 78, § 40.



§ 11-11-68 Repealed.

11-11-68. Repealed by SL 2012, ch 78, § 41.



§ 11-11-69 Purpose of capital reserve fund requirements.

11-11-69. Purpose of capital reserve fund requirements. To assure the continued operation and solvency of the authority for the carrying out of its corporate purposes, provision is made in §§ 11-11-70 to 11-11-75, inclusive, for the accumulation in each capital reserve fund created thereunder of an amount equal to the maximum capital reserve fund requirement for such fund.

Source: SL 1973, ch 180, § 39; SDCL Supp, § 28-19-60.



§ 11-11-70 Establishment of capital reserve funds--Moneys paid into funds.

11-11-70. Establishment of capital reserve funds--Moneys paid into funds. The authority shall create and establish one or more special funds to be referred to in this chapter as capital reserve funds, and shall pay into each such capital reserve fund:

(1) Any moneys appropriated and made available by the state for the purpose of such fund;

(2) Any proceeds of sale of bonds, to the extent provided in the resolutions of the authority authorizing the issuance thereof; and

(3) Any other moneys which may be made available to the authority for the purpose of such fund from any other source or sources.
Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-61; SL 2012, ch 78, § 42.



§ 11-11-71 Amount required in capital reserve fund for each year.

11-11-71. Amount required in capital reserve fund for each year. For the purposes of §§ 11-11-72 to 11-11-75, inclusive, the term "maximum capital reserve fund requirement" shall mean, as of any particular date of computation, an amount of money, if provided in the resolution or resolutions of the authority authorizing the bonds secured in whole or in part by such fund, such amount as may be provided therein, but not more than, the greatest of the respective amounts, for the current or any future fiscal year of the authority, of annual debt service on the bonds of the authority secured in whole or in part by such fund, such annual debt service for any fiscal year being the amount of money equal to the aggregate of:

(1) All interest payable during such fiscal year on all bonds secured in whole or in part by such fund outstanding on the date of computation, plus

(2) The principal amount of all such bonds outstanding on such date of computation which mature during such fiscal year, plus

(3) All amounts specified in any resolution of the authority authorizing any such bonds as payable during such fiscal year as an annual debt service fund payment with respect to any of such bonds which mature after such fiscal year.
Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-62; SL 1974, ch 195, § 6.



§ 11-11-72 Valuation of securities held by capital reserve funds.

11-11-72. Valuation of securities held by capital reserve funds. In computing the amount of the capital reserve funds for the purpose of §§ 11-11-71 to 11-11-75, inclusive, securities in which all or a portion of such funds shall be invested shall be valued at par or if purchased at less than par, at their cost to the authority.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-63.



§ 11-11-73 Transfer to other funds of capital reserve fund income.

11-11-73. Transfer to other funds of capital reserve fund income. Any income or interest earned by, or increment to, any capital reserve fund due to the investment thereof may be transferred by the authority to other funds or accounts of the authority to the extent it does not reduce the amount of such capital reserve fund below the maximum capital reserve fund requirement for such fund.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-64.



§ 11-11-74 Purposes to which moneys in reserve funds applied--Maintenance of required amount.

11-11-74. Purposes to which moneys in reserve funds applied--Maintenance of required amount. All moneys held in any capital reserve fund, except as provided in § 11-11-73, shall be used, as required, solely for the payment of the principal of bonds secured in whole or in part by such fund or of the debt service fund payments hereinafter mentioned with respect to such bonds, the purchase or redemption of such bonds, the payment of interest on such bonds, or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, however, that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum capital reserve requirement established for such fund as provided by § 11-11-71 except for the purpose of making with respect to bonds secured in whole or in part by such fund payments, when due, of principal, interest, redemption premiums, and the debt service fund payments mentioned in § 11-11-71 for the payment of which other moneys of the authority are not available.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-65.



§ 11-11-75 Deposit in reserve fund of bond proceeds necessary to maintain required amount.

11-11-75. Deposit in reserve fund of bond proceeds necessary to maintain required amount. The authority shall not at any time issue bonds secured in whole or in part by a capital reserve fund if upon the issuance of such bonds, the amount in such capital reserve fund will be less than the maximum capital reserve fund requirement for such fund, unless the authority at the time of issuance of such bonds shall deposit in such fund from the proceeds of the bonds so to be issued, or from other sources, an amount which together with the amount then in such fund, will not be less than the maximum capital reserve requirement for such fund.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-66.



§ 11-11-76 Annual budget estimate for restoration of capital reserve fund--Governor's budget--Deposit of appropriated funds.

11-11-76. Annual budget estimate for restoration of capital reserve fund--Governor's budget--Deposit of appropriated funds. The chairman of the authority shall annually submit through the Bureau of Finance and Management to the Governor, in accordance with § 4-7-7, a budget estimate stating the sum, if any, needed to restore the capital reserve fund to the maximum capital reserve fund requirement for such fund. If the chairman certifies a need to restore the capital reserve fund to its maximum requirement, the Governor shall submit a budget in accordance with § 4-7-9 including the sum required to restore the capital reserve fund to its maximum requirement. All sums appropriated and paid shall be deposited by the authority in the applicable capital reserve fund.

Source: SL 1973, ch 180, § 40; SDCL Supp, § 28-19-67; SL 1978, ch 214, § 1.



§ 11-11-77 Other funds created by authority.

11-11-77. Other funds created by authority. The authority shall create and establish such other fund or funds as may be necessary or desirable for its corporate purposes.

Source: SL 1973, ch 180, § 41; SDCL Supp, § 28-19-68.



§ 11-11-78 Purchase of authority's own bonds--Cancellation--Resale.

11-11-78. Purchase of authority's own bonds--Cancellation--Resale. The authority may, subject to any agreement with bondholders, purchase bonds of the authority out of any funds or money of the authority available therefor, and hold, cancel, or resell such bonds.

Source: SL 1973, ch 180, § 12 (19); SDCL Supp, § 28-19-69; SL 2012, ch 78, § 43.



§ 11-11-79 Price of bonds repurchased for cancellation.

11-11-79. Price of bonds repurchased for cancellation. The authority, subject to such agreements with bondholders as may then exist, may, out of any funds available therefor, purchase bonds of the authority for cancellation. Upon such purchase the bonds shall be canceled, at a price not exceeding:

(1) If the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment thereon; or

(2) If the bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the bonds become subject to redemption plus accrued interest to such date.
Source: SL 1973, ch 180, § 34; SDCL Supp, § 28-19-70; SL 2012, ch 78, § 44.



§ 11-11-80 Refunding obligations authorized--Application of provisions applicable to original obligations.

11-11-80. Refunding obligations authorized--Application of provisions applicable to original obligations. The authority may provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding which have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations and for any corporate purpose of the authority. The issuance of such obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the authority in respect of the same shall be governed by the provisions of this chapter which relate to the issuance of obligations, insofar as such provisions may be appropriate therefor.

Source: SL 1973, ch 180, § 42; SDCL Supp, § 28-19-71.



§ 11-11-81 Sale or exchange of refunding obligations--Investment of proceeds pending redemption of original obligations.

11-11-81. Sale or exchange of refunding obligations--Investment of proceeds pending redemption of original obligations. Refunding obligations issued as provided in § 11-11-80 may be sold or exchanged for outstanding obligations issued under this chapter and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations, with any other available funds, to the payment of the principal, accrued interest, and any redemption premium on the obligations being refunded, and, if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same, to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by the United States of America which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

Source: SL 1973, ch 180, § 43; SDCL Supp, § 28-19-72.



§ 11-11-82 Compliance with certain other state laws not required.

11-11-82. Compliance with certain other state laws not required. The issuance of bonds and the refunding of bonds under the provisions of this chapter need not comply with the requirements of any other state law applicable to the issuance of bonds or other obligations. Contracts for the construction and acquisition of any housing developments undertaken pursuant to this chapter need not comply with the provisions of any other state law applicable to contracts for the construction and acquisition of state owned property. No proceedings, notice, or approval are required for the issuance of any bonds or any instrument as security therefor, except as provided in this chapter.

Source: SL 1973, ch 180, § 51; SDCL Supp, § 28-19-73; SL 2012, ch 78, § 45.



§ 11-11-83 Appointment of trustee by bondholders after authority default.

11-11-83. Appointment of trustee by bondholders after authority default. If the authority defaults in the payment of principal or of interest on any bonds issued under this chapter after the bonds become due, whether at maturity or upon call for redemption, and such default continues for a period of thirty days, or if the authority fails or refuses to comply with the provisions of this chapter, or defaults in any agreement made with the holders of an issue of bonds of the authority, the holders of twenty-five percent in aggregate principal amount of the bonds of such issue then outstanding, by instruments filed in the Office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such bonds for the purposes provided in § 11-11-84.

Source: SL 1973, ch 180, § 44; SDCL Supp, § 28-19-74; SL 2012, ch 78, § 46.



§ 11-11-84 Enforcement of bondholders' rights.

11-11-84. Enforcement of bondholders' rights. A trustee appointed pursuant to § 11-11-83 may, and upon written request of the holders of fifty percent in principal amount of such bonds then outstanding shall, in the holder's own name, enforce all rights of the bondholders, including the right to:

(1) Require the authority to collect interest and amortization payments on the mortgages held by it adequate to carry out any agreement as to, or pledge of, such interest and amortization payments;

(2) Require the authority to carry out any other agreements with the holders of such bonds and to perform its duties under this chapter;

(3) Collect and enforce the payment of principal of and interest due or becoming due on loans to mortgage lenders and collect and enforce any collateral securing such loans or sell such collateral;

(4) Declare all such bonds due and payable, and if all defaults shall be made good, then with the consent of the holders of fifty percent of the principal amount of such bonds then outstanding, annul such declaration and its consequences, provided that before declaring the principal of bonds due and payable, the trustee shall first give thirty days' notice in writing to the Governor, to the authority, and to the attorney general of the state;

(5) Bring suit upon all or any part of such bonds;

(6) By action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds, and require the authority to account as if it were the trustee of an express trust for the holders of such bonds; and

(7) In addition to the foregoing subdivisions, have and possess all the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of bondholders in the enforcement and protection of their rights.
Source: SL 1973, ch 180, § 44 (1); SDCL Supp, § 28-19-75; SL 2012, ch 78, § 47.



§ 11-11-85 to 11-11-90. Repealed.

11-11-85 to 11-11-90. Repealed by SL 2012, ch 78, §§ 48 to 53.



§ 11-11-91 Circuit court jurisdiction of proceedings by trustee.

11-11-91. Circuit court jurisdiction of proceedings by trustee. The circuit court has jurisdiction of any suit, action, or proceeding by the trustee on behalf of bondholders.

Source: SL 1973, ch 180, § 44; SDCL Supp, § 28-19-82; SL 2012, ch 78, § 54.



§ 11-11-92 Repealed.

11-11-92. Repealed by SL 2012, ch 78, § 55.



§ 11-11-93 State pledge to bondholders.

11-11-93. State pledge to bondholders. The state hereby pledges to and agrees with the holders of any bonds issued under this chapter that the state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights and remedies of the holders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. The authority may include this pledge and agreement of the state in any agreement with the holders of the bonds.

Source: SL 1973, ch 180, § 45; SDCL Supp, § 28-19-84; SL 2012, ch 78, § 56.



§ 11-11-94 Commissioners and executive director not personally liable.

11-11-94. Commissioners and executive director not personally liable. Neither the commissioners or executive director of the authority nor any other person executing such bonds is subject to any personal liability or accountability by reason of the issuance of such bonds.

Source: SL 1973, ch 180, § 32; SDCL Supp, § 28-19-85; SL 2012, ch 78, § 57.



§ 11-11-95 Negotiability of bonds.

11-11-95. Negotiability of bonds. Whether or not the bonds are of the form and character as to be negotiable instruments under the terms of the South Dakota Uniform Commercial Code, the bonds are hereby made negotiable instruments within the meaning of and for all the purposes of the South Dakota Uniform Commercial Code, subject only to the provisions of the bonds for registration.

Source: SL 1973, ch 180, § 36; SDCL Supp, § 28-19-86; SL 2012, ch 78, § 58.



§ 11-11-96 Securities regulation--Bonds treated as securities of state instrumentality.

11-11-96. Securities regulation--Bonds treated as securities of state instrumentality. For the purposes of chapter 47-31B, bonds issued by the authority are deemed to be securities issued by a public instrumentality of the State of South Dakota.

Source: SL 1973, ch 180, § 50; SDCL Supp, § 28-19-87; SL 1989, ch 30, § 33; SL 2004, ch 278, § 59.



§ 11-11-97 Bonds as legal investments for financial institutions and fiduciaries.

11-11-97. Bonds as legal investments for financial institutions and fiduciaries. The state and all counties, municipalities, villages, and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, and all personal representatives, guardians, trustees, and other fiduciaries may legally invest any debt service funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this chapter. The bonds may be deposited or segregated in lieu of surety bonds to secure deposits of any public funds, as provided in § 4-6A-3 and any other law relating to the securing of public deposits.

Source: SL 1973, ch 180, § 47; SDCL Supp, § 28-19-88; SL 1974, ch 195, § 8; SL 1992, ch 60, § 2; SL 2012, ch 78, § 59.



§ 11-11-97.1 Authority may contract to manage payment or interest rate risk for bonds.

11-11-97.1. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 5.



§ 11-11-98 Investment of authority funds.

11-11-98. Investment of authority funds. The authority may, subject to any agreement with bondholders, invest moneys of the authority, including proceeds from the sale of any bonds, in:

(1) Direct obligations of or obligations guaranteed as to principal and interest by the United States of America or the State of South Dakota;

(2) Bonds, notes, or other obligations issued by the government national mortgage association, any federal land bank, bank for cooperatives, federal intermediate credit banks, or any or all of the federal farm credit banks, the federal home loan bank system, the federal home loan mortgage corporation, or the federal national mortgage association, or any other federal entity to which similar powers have been granted;

(3) Negotiable or nonnegotiable certificates of deposit issued by any bank as defined in subdivision 51A-1-2(2) or any federally chartered bank located within the state which is insured by the Federal Deposit Insurance Corporation, if then in existence;

(4) Any other obligations of the state or of the United States of America or any agency or instrumentality of either thereof which may then be purchased with funds belonging to the state or held in the state treasury; or

(5) Such securities and deposit accounts as are permissible for the investment of state public funds by the state investment officer under the provisions of § 4-5-26.
Source: SL 1973, ch 180, § 12 (17); SDCL Supp, § 28-19-89; SL 1974, ch 195, § 1; SL 1979, ch 37, § 5; SL 2012, ch 78, § 60.



§ 11-11-99 Repealed.

11-11-99. Repealed by SL 2012, ch 78, § 61.



§ 11-11-100 Acquisition and disposition of property.

11-11-100. Acquisition and disposition of property. The authority may acquire real or personal property, or any interest therein, on either a temporary or long-term basis in the authority's own name by gift, purchase, transfer, foreclosure, lease, or otherwise, including rights or easements in real property; hold, sell, assign, lease, encumber, mortgage, or otherwise dispose of any real or personal property or any interest therein; hold, sell, assign, or otherwise dispose of any mortgage lien interest owned by the authority or under the authority's control, custody, or in the authority's possession; and release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in property foreclosed by the authority and do any of the foregoing by public or private sale, with or without public bidding, notwithstanding the provisions of any other law.

Source: SL 1973, ch 180, § 12 (7); SDCL Supp, § 28-19-91; SL 2012, ch 78, § 62.



§ 11-11-101 Exemption of authority from taxes, recording fees and transfer taxes.

11-11-101. Exemption of authority from taxes, recording fees and transfer taxes. The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of the state, for their well being and prosperity and for the improvement of their social and economic conditions, and the authority shall not be required to pay any tax or assessment of any kind on any property owned by the authority under the provisions of this chapter or upon the income therefrom; nor shall the authority be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf.

Source: SL 1973, ch 180, § 50; SDCL Supp, § 28-19-92.



§ 11-11-102 Contracts--Mortgage loans--Foreclosure.

11-11-102. Contracts--Mortgage loans--Foreclosure. The authority, to carry out and effectuate the purposes and provisions of this chapter, may:

(1) Contract for services with architects, engineers, attorneys, accountants, housing construction and financial experts, and other advisers, consultants, and agents and to fix their compensation;

(2) Renegotiate, refinance or foreclose, or contract for the foreclosure of, any mortgage in default; waive any default or consent to the modification of the terms of any mortgage; commence any action to protect or enforce any right conferred upon the authority by any law, mortgage, contract, or other agreement, and bid for and purchase such property at any foreclosure or at any other sale, or acquire or take possession of any such property; operate, manage, lease, dispose of, and otherwise deal with such property, in such manner as may be necessary to protect the interests of the authority and the holders of its bonds;

(3) Make and execute contracts with mortgage bankers, other financial institutions, or government agencies in this state, or outside this state if none which are qualified are located within this state, for the servicing of mortgages acquired by the authority pursuant to this chapter, and pay the reasonable value of services rendered to the authority pursuant to those contracts;

(4) Consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest, security, or any other term of any contract, mortgage, mortgage loan, mortgage loan commitment, contract, or agreement of any kind to which the authority is a party, subject to any agreement with bondholders;

(5) Insure or guarantee mortgage loans made by federally or state chartered banks or savings and loan associations or other mortgage lenders approved by the authority to eligible housing sponsors upon such terms and conditions as the authority deems necessary, including without limitation the maximum amount which may be insured or guaranteed, maximum interest rates, down payment requirements, refinancing terms, insurance or guaranty premium requirements, and remedies on default or foreclosure;

(6) Procure insurance against any loss in connection with the authority's property and other assets, including mortgages and mortgage loans, in such amounts and from such insurers as the authority deems desirable;

(7) Make and undertake to make any and all contracts and agreements, including the payment of fees, with mortgage bankers and other financial institutions in this state for assistance rendered the authority in the location of eligible mortgagees and other sponsors of housing developments;

(8) Make, undertake commitments to make, and participate in the making of mortgage loans, including without limitation federally insured mortgage loans and to make temporary mortgage loans and advances in anticipation of permanent mortgage loans to be made by the authority or other mortgage lenders to housing sponsors; and

(9) Make, undertake commitments to make, and participate in the making of mortgage loans to persons who may purchase residential housing, including without limitation persons and families who are eligible or potentially eligible for federally insured mortgaged loans or federal mortgage loans. The loans shall be made only after a determination by the authority that mortgage loans are not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions. However, such determination does not require that persons or families receiving such loans have been refused a loan by a private mortgage lender.
Source: SL 1973, ch 180, § 12 (15); SDCL Supp, § 28-19-93; SL 2012, ch 78, § 63; SL 2014, ch 44, § 4.



§ 11-11-103 to 11-11-108. Repealed.

11-11-103 to 11-11-108. Repealed by SL 2012, ch 78, §§ 64 to 69.



§ 11-11-109 Repealed.

11-11-109. Repealed by SL 1983, ch 106, § 4L



§ 11-11-110 to 11-11-112. Repealed.

11-11-110 to 11-11-112. Repealed by SL 2012, ch 78, §§ 70 to 72.



§ 11-11-113 Repealed.

11-11-113. Repealed by SL 1983, ch 106, § 4P



§ 11-11-114 Confidentiality of applications and financial information.

11-11-114. Confidentiality of applications and financial information. All applications for a mortgage under the single-family homeownership program, and all financial statements, income statements, income tax returns, and other information, if any, required to accompany such applications under regulations of the authority shall be confidential, except for official purposes in the same manner and subject to the same penalty for unlawful disclosure as are provided for tax returns in §§ 10-1-28.1 to 10-1-28.9, inclusive.

Source: SL 1980, ch 204, § 9; SDCL Supp, § 28-19-102.3; SL 1983, ch 106, § 4Q.



§ 11-11-115 Applications--Signatures and certification required--Perjury.

11-11-115. Applications--Signatures and certification required--Perjury. Each application submitted to the authority shall be signed by the applicant and by an officer of the originating mortgage lender and shall certify under oath subject to penalties for perjury that all material facts have been disclosed to the best of the knowledge of the signatories. Allegations of perjury in such cases shall be referred by the authority to the attorney general for investigation and prosecution.

Source: SL 1980, ch 204, § 10; SDCL Supp, § 28-19-102.4.



§ 11-11-116 Repealed.

11-11-116. Repealed by SL 2012, ch 78, § 73.



§ 11-11-117 Construction to be substantially completed, or final insurance or guarantee certificate issued before loan disbursed.

11-11-117. Construction to be substantially completed, or final insurance or guarantee certificate issued before loan disbursed. The authority may not disburse a loan for the acquisition of a homeownership housing unit until construction is substantially complete or the final insurance or guarantee certificate has been issued.

Source: SL 1980, ch 204, § 17; SDCL Supp, § 28-19-102.6; SL 1981, ch 221, § 4; SL 1995, ch 80, § 17.



§ 11-11-118 Additional lending powers of authority.

11-11-118. Additional lending powers of authority. The authority shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the powers set forth in §§ 11-11-119 to 11-11-135, inclusive, in addition to others herein granted.

Source: SL 1973, ch 180, § 17; SDCL Supp, § 28-19-103.



§ 11-11-119 Purchase of mortgages from mortgage lenders.

11-11-119. Purchase of mortgages from mortgage lenders. The authority may invest in, purchase or make commitments to purchase, and take assignments from mortgage lenders, of notes and mortgages evidencing loans for the construction, rehabilitation, purchase, leasing, or refinancing of housing in this state.

Source: SL 1973, ch 180, § 17 (1); SDCL Supp, § 28-19-104; SL 1983, ch 106, § 4S; SL 2012, ch 78, § 74.



§ 11-11-120 Purchase of securities from mortgage lenders.

11-11-120. Purchase of securities from mortgage lenders. The authority may, pursuant to this section but not subject to other provisions of this chapter, purchase or commit to purchase securities from mortgage lenders if:

(1) Payment of the securities are guaranteed or insured by an agency or instrumentality of the United States government, subject to any limit on the amount of the beneficial interest of any single entity which is so guaranteed or insured under federal law or regulation, or insured by an insurance company qualified to write such insurance in the state, insuring not less than twenty percent of the security evidencing an interest in mortgage loans; and

(2)(a) The securities evidence an interest in, or are payable from, mortgage loans for residential housing; or

(b) The securities are a debt obligation of the mortgage lenders and the proceeds of the securities or their equivalent are required to be reinvested in mortgage loans for residential housing, or invested in short term obligations pending the reinvestment in such mortgage loans.
Source: SL 1974, ch 195, § 4; SDCL Supp, § 28-19-104.1; SL 1983, ch 106, § 2.



§ 11-11-121 Repealed.

11-11-121. Repealed by SL 2012, ch 78, § 75.



§ 11-11-122 Loans to mortgage lenders for new residential mortgages.

11-11-122. Loans to mortgage lenders for new residential mortgages. The authority may make loans to mortgage lenders under terms and conditions requiring the proceeds to be used by such mortgage lenders for the making of new residential mortgages.

Source: SL 1973, ch 180, § 17 (2); SDCL Supp, § 28-19-105; SL 2012, ch 78, § 76.



§ 11-11-123 Requirements for transactions with mortgage lenders.

11-11-123. Requirements for transactions with mortgage lenders. Terms and conditions of the purchase and sale to mortgage lenders of mortgage loans and loans to mortgage lenders, shall be as set forth in § 11-11-124.

Source: SL 1973, ch 180, § 20; SDCL Supp, § 28-19-106.



§ 11-11-124 Eligibility of obligations purchased from mortgage lenders for purchase or purchase commitment--Criteria.

11-11-124. Eligibility of obligations purchased from mortgage lenders for purchase or purchase commitment--Criteria. No obligation purchased from a mortgage lender, other than an obligation purchased from or guaranteed by an agency or instrumentality of the United States government, shall be eligible for purchase or commitment to purchase by the authority under § 11-11-119 unless at or before the time of transfer thereof to the authority such mortgage lender certifies:

(1) That in its judgment the loan would in all respects be a prudent investment for its own account; and

(2) That the mortgage loans transferred to the authority are for residential housing within South Dakota; or

(3) That the proceeds of sale or its equivalent shall be reinvested in residential mortgages within the State of South Dakota, or invested in short-term obligations pending the purchase of such residential mortgages.
Source: SL 1973, ch 180, § 20 (1); SDCL Supp, § 28-19-107; SL 1974, ch 195, § 5; SL 1983, ch 106, § 4U.



§ 11-11-125 Repealed.

11-11-125. Repealed by SL 1983, ch 106, § 4V



§ 11-11-126 to 11-11-133. Repealed.

11-11-126 to 11-11-133. Repealed by SL 2012, ch 78, §§ 77 to 84.



§ 11-11-134 Purchase of federally insured housing mortgages.

11-11-134. Purchase of federally insured housing mortgages. The authority may make commitments to purchase, and purchase, service, and sell federally insured mortgages and make loans directly upon the security of any such mortgage, if the underlying mortgage loans have been made and continue to be used solely to finance or refinance the construction, rehabilitation, purchase, or leasing of residential housing in this state.

Source: SL 1973, ch 180, § 17 (3); SDCL Supp, § 28-19-115; SL 1983, ch 106, § 4Z; SL 2012, ch 78, § 85.



§ 11-11-135 Sale or transfer of mortgage loan or obligation.

11-11-135. Sale or transfer of mortgage loan or obligation. The authority may sell or otherwise dispose of, at public or private sale, with or without public bidding, or assign or transfer, any mortgage loan or other obligation held by the authority, including, without limitation, the transfer of a mortgage loan or other obligation to any trust or other legal entity and the receipt of ownership interests therein.

Source: SL 1973, ch 180, § 17 (4); SDCL Supp, § 28-19-116; SL 2012, ch 78, § 86.



§ 11-11-136 Repealed.

11-11-136. Repealed by SL 2012, ch 78, § 87.



§ 11-11-137 Court actions to enforce loans or protect the public interest--Foreclosure.

11-11-137. Court actions to enforce loans or protect the public interest--Foreclosure. The authority may institute any action or proceeding against any housing sponsor or persons and families receiving a loan pursuant to the provisions of this chapter, or owning any housing development or housing project pursuant to the provisions of this chapter in any court of competent jurisdiction in order to enforce the provisions of this chapter or the terms and provisions of any agreement or contract between the authority and such recipients of loans under the provisions of this chapter, or to foreclose its mortgage, or to protect the public interest, the occupants of the housing development, or the stockholders or creditors of such sponsor.

Source: SL 1973, ch 180, § 14 (5); SDCL Supp, § 28-19-118; SL 1983, ch 106, § 4AA; SL 2012, ch 78, § 88.



§ 11-11-138 Receiver appointed to safeguard authority's loan.

11-11-138. Receiver appointed to safeguard authority's loan. In connection with any action or proceeding pursuant to § 11-11-137, the authority may apply for the appointment of a receiver to take over, manage, operate, and maintain the affairs of such housing sponsor, and the authority through such agent as it shall designate is hereby authorized to accept the appointment of such receiver of any such sponsor when so appointed by a court of competent jurisdiction.

Source: SL 1973, ch 180, § 14 (5); SDCL Supp, § 28-19-119.



§ 11-11-139 Reorganization of housing sponsor subject to control by authority.

11-11-139. Reorganization of housing sponsor subject to control by authority. In the event of the reorganization of any housing sponsor, such reorganization shall be subject to the supervision and control of the authority, and no such reorganization shall be had without the prior written consent of the authority.

Source: SL 1973, ch 180, § 15; SDCL Supp, § 28-19-120.



§ 11-11-140 Notice to authority before sale of real property on judgment against housing sponsor--Protective steps taken by authority.

11-11-140. Notice to authority before sale of real property on judgment against housing sponsor--Protective steps taken by authority. In the event of a judgment against any housing sponsor in any action not pertaining to the foreclosure of a mortgage, there shall be no sale of any of the real property included in any housing development hereunder of such housing sponsor except upon sixty days' written notice to the authority. Upon receipt of such notice the authority shall take such steps as in its judgment may be necessary to protect the rights of all parties.

Source: SL 1973, ch 180, § 16; SDCL Supp, § 28-19-121.



§ 11-11-141 Promulgation of rules regarding borrowers, admission of occupants, and ancillary commercial facilities.

11-11-141. Promulgation of rules regarding borrowers, admission of occupants, and ancillary commercial facilities. The authority may promulgate rules pursuant to this chapter, regarding the definition of persons and families of low and moderate income, the regulation of borrowers, the admission of occupants to housing developments pursuant to this chapter, and the construction of ancillary commercial facilities.

Source: SL 1973, ch 180, § 14 (3); SDCL Supp, § 28-19-122; SL 1985, ch 103, § 2; SL 2012, ch 78, § 89.



§ 11-11-142 , 11-11-143. Repealed.

11-11-142, 11-11-143. Repealed by SL 2012, ch 78, §§ 90, 91.



§ 11-11-144 Provisions governing loans and other financing to sponsors of multifamily units and day-care facilities.

11-11-144. Provisions governing loans and other financing to sponsors of multifamily units and day-care facilities. Mortgage loans and other financing made by the authority to housing sponsors of multifamily residential housing units and sponsors of day-care facilities shall be subject to the terms and conditions set forth in §§ 11-11-148 to 11-11-161, inclusive, as applicable.

Source: SL 1973, ch 180, § 19; SDCL Supp, § 28-19-125; SL 1995, ch 80, § 18.



§ 11-11-145 to 11-11-147. Repealed.

11-11-145 to 11-11-147. Repealed by SL 2012, ch 78, §§ 92 to 95.



§ 11-11-148 Loans restricted to sponsors meeting statutory definition.

11-11-148. Loans restricted to sponsors meeting statutory definition. No application for a loan for a housing development shall be processed unless the applicant is a housing sponsor as defined in § 11-11-7.

Source: SL 1973, ch 180, § 19 (1); SDCL Supp, § 28-19-126.



§ 11-11-149 Amount and amortization period of FHA loans.

11-11-149. Amount and amortization period of FHA loans. The ratio of loan to total housing development cost and the amortization period of loans made under this chapter which are insured by the Federal Housing Administration (FHA) shall be governed by the FHA mortgage insurance commitment for each housing development; but in no event shall such amortization period exceed fifty years.

Source: SL 1973, ch 180, § 19 (2); SDCL Supp, § 28-19-127.



§ 11-11-150 Amount and amortization of non-FHA loans.

11-11-150. Amount and amortization of non-FHA loans. In the case of a mortgage loan not insured by FHA the amount of the loan may not exceed one hundred percent of the total housing development cost as determined by the authority and the amortization period of such loan shall be determined in accordance with regulations formulated and published by the authority; but in no event may such amortization period exceed fifty years. If the mortgage loan provided by the authority is subordinated to mortgage loans made by other lenders to finance the multifamily residential housing project or day-care facility, the foregoing limitation shall be applied to the aggregate of mortgage financing provided from all sources.

Source: SL 1973, ch 180, § 19 (2); SDCL Supp, § 28-19-128; SL 1995, ch 80, § 20.



§ 11-11-151 Terms and form of loans or other financing--Investment in multifamily residential housing projects and day-care facilities.

11-11-151. Terms and form of loans or other financing--Investment in multifamily residential housing projects and day-care facilities. Each mortgage loan made or other financing provided by the authority shall contain such terms and provisions and be in such form as approved by the authority. With respect to multifamily residential housing projects and day-care facilities, the authority may also assist the development of such housing projects and day-care facilities by investing as a limited partner or shareholder in the housing sponsor upon such terms and conditions as the authority determines.

Source: SL 1973, ch 180, § 19 (6); SDCL Supp, § 28-19-129; SL 1995, ch 80, § 21; SL 2012, ch 78, § 96.



§ 11-11-152 Interest rates on which loans made--Additional charges.

11-11-152. Interest rates on which loans made--Additional charges. The authority shall have authority to set from time to time the interest rates at which it shall make loans and commitments therefor. Such interest rates shall be established by the authority at the lowest level consistent with the authority's cost of operation and its responsibilities to the holders of its bonds, bond anticipation notes, and other obligations. In addition to such interest charges, the authority may make and collect such fees and charges, including but not limited to reimbursement of the authority's financing costs, service charges, insurance premiums, and mortgage insurance premiums, as the authority determines to be reasonable.

Source: SL 1973, ch 180, § 19 (4); SDCL Supp, § 28-19-130.



§ 11-11-153 Repealed.

11-11-153. Repealed by SL 1983, ch 106, § 4CC



§ 11-11-154 Repealed.

11-11-154. Repealed by SL 2012, ch 78, § 97.



§ 11-11-155 Surety bonds and other assurances of payment and performance.

11-11-155. Surety bonds and other assurances of payment and performance. If the authority is providing mortgage financing, the authority shall require the housing sponsor receiving a loan or its contractor to post surety bonds or other assurances of payment of labor and materials, and construction performance in such amounts as the authority may deem necessary and to execute such other assurances and guarantees as the authority may deem necessary.

Source: SL 1973, ch 180, § 19 (6); SDCL Supp, § 28-19-133; SL 1995, ch 80, § 23; SL 2012, ch 78, § 98.



§ 11-11-156 to 11-11-160. Repealed.

11-11-156 to 11-11-160. Repealed by SL 2012, ch 78, §§ 99 to 103.



§ 11-11-161 Conditions of mortgage loan or other financing.

11-11-161. Conditions of mortgage loan or other financing. As a condition of a mortgage loan or other financing, the authority may, at all times during the construction or rehabilitation of a housing development or housing project by a housing sponsor and the operation thereof:

(1) Order such alterations, changes, or repairs as may be necessary to protect the security of the authority's investment in a housing development or the health, safety, and welfare of the occupants thereof and ensure that the housing development is or has been constructed or rehabilitated in conformity with all applicable federal, state, and local building codes; and

(2) Order any managing agent, housing development manager, or owner of a housing development to do such acts as may be necessary to comply with the provisions of all applicable laws, ordinances or building codes or any rule or regulation of the authority or the terms of any agreement concerning the development or refrain from doing any acts in violation thereof and in this regard the authority is a proper party to file a complaint and to prosecute on the complaint for any violations of laws, ordinances, or building codes as set forth in this section.
Source: SL 1973, ch 180, § 19 (8) (b); SDCL Supp, § 28-19-139; SL 1995, ch 80, § 29; SL 2012, ch 78, § 104.



§ 11-11-162 Repealed.

11-11-162. Repealed by SL 2012, ch 78, § 105.



§ 11-11-163 Supervision of multifamily residential housing units and day-care facilities.

11-11-163. Supervision of multifamily residential housing units and day-care facilities. The authority, in the supervision of housing sponsors of multifamily residential housing units and day-care facilities and their real and personal property, may:

(1) Prescribe uniform systems of accounts and records for housing sponsors;

(2) Require housing sponsors to make reports and give answers to specific questions on such forms and at such times as may be prescribed by the authority;

(3) Examine all books and records with reference to capital structure, income, expenditures, and other payments of a housing sponsor;

(4) Pay to the authority such fees as the authority may prescribe in connection with the examination, inspection, supervision, auditing, or other regulation of the housing sponsor;

(5) Enter upon and inspect the lands, buildings, and equipment of a housing sponsor, including all parts thereof;

(6) Supervise the operation and maintenance of any such housing development or housing project and order such repairs as may be necessary to protect the public interest or the health, welfare, or safety of the occupants;

(7) Fix and alter from time to time a schedule of rents and charges for any such housing development; and

(8) Require any housing sponsor to pay to the authority such fees as it may prescribe in connection with the examination, inspection, supervision, auditing, or other regulation of the housing sponsor.
Source: SL 1973, ch 180, § 18 (1); SDCL Supp, § 28-19-141; SL 1995, ch 80, § 31; SL 2012, ch 78, § 106.



§ 11-11-164 to 11-11-166. Repealed.

11-11-164 to 11-11-166. Repealed by SL 2012, ch 78, §§ 107 to 109.



§ 11-11-167 Repealed.

11-11-167. Repealed by SL 1983, ch 106, § 4EE



§ 11-11-168 , 11-11-169. Repealed.

11-11-168, 11-11-169. Repealed by SL 2012, ch 78, §§ 110, 111.



§ 11-11-170 to 11-11-174. Repealed.

11-11-170 to 11-11-174. Repealed by SL 1983, ch 106, §§ 4GG to 4KK



§ 11-11-175 to 11-11-178. Repealed.

11-11-175 to 11-11-178. Repealed by SL 2012, ch 78, §§ 112 to 115.



§ 11-11-179 Retirement and redemption of investments in sponsor of multifamily units and day-care facilities.

11-11-179. Retirement and redemption of investments in sponsor of multifamily units and day-care facilities. The authority shall have the power, in the supervision of housing sponsors of multifamily residential housing units and day-care facilities and their real and personal property, to regulate the retirement of any capital investment or the redemption of stock where any such retirement or redemption when added to any dividend or other distribution shall exceed in any one fiscal year such percentage as may be determined by rules and regulations of the authority or as may be specified in the agreement required by § 11-11-156 of the original face amount of any investment or equity in any housing sponsor. Projects whose rents or income limits applicable to project residents are established, subsidized or regulated by federal law, or whose loans are insured or guaranteed by the federal government shall be subject to an agreement between the authority and the housing sponsor which will subject said sponsor and its principals or stockholders, if any, to those limitations established by federal law, or such lower limitation as shall be prescribed by the authority, in regulating the retirement of any capital investment or the redemption of stock of the original face amount of any investment or equity in any housing sponsor.

Source: SL 1973, ch 180, § 18 (8); SDCL Supp, § 28-19-157; SL 1992, ch 105, § 4; SL 1995, ch 80, § 39.



§ 11-11-180 General power to make rules and regulations.

11-11-180. General power to make rules and regulations. The authority shall have the power, as necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, to make and publish rules and regulations respecting its lending programs and such other rules and regulations as are necessary to effectuate its corporate purposes.

Source: SL 1973, ch 180, § 12 (20); SDCL Supp, § 28-19-158.



§ 11-11-181 Annual report by authority to Governor and Legislature.

11-11-181. Annual report by authority to Governor and Legislature. The authority shall submit to the Governor and the Legislature within one hundred fifty days of the close of its fiscal year a complete and detailed report setting forth:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during the fiscal year in accordance with the categories or classifications established by the authority for its operating and capital outlay purposes;

(3) Its assets and liabilities at the end of its fiscal year, including a schedule of its mortgage loans and commitments and the status of reserve, special, or other funds; and

(4) A schedule of its notes and bonds outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during the fiscal year.
Source: SL 1973, ch 180, § 48; SDCL Supp, § 28-19-159; SL 2003, ch 79, § 1.



§ 11-11-182 Annual audit of authority.

11-11-182. Annual audit of authority. Notwithstanding any other provision of law, the authority shall be audited annually by a certified public accountant approved by, and under the direction of, the auditor general and any such private audit shall be filed with the Department of Legislative Audit upon completion.

Source: SL 1978, ch 20, § 10; SDCL Supp, § 28-19-159.1; SL 2012, ch 78, § 116.



§ 11-11-183 Chapter cumulative and supplemental to other laws.

11-11-183. Chapter cumulative and supplemental to other laws. Neither this chapter nor anything herein contained is or shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state, and this chapter is cumulative to any such powers. This chapter does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws.

Source: SL 1973, ch 180, § 51; SDCL Supp, § 28-19-160.



§ 11-11-184 Chapter controlling over other laws.

11-11-184. Chapter controlling over other laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter shall be controlling.

Source: SL 1973, ch 180, § 52; SDCL Supp, § 28-19-161.



§ 11-11-185 Citation of chapter.

11-11-185. Citation of chapter. This chapter may be cited as the South Dakota Housing Development Authority Act.

Source: SL 1973, ch 180, § 53; SDCL Supp, § 28-19-162.



§ 11-11-186 to 11-11-188. Repealed.

11-11-186 to 11-11-188. Repealed by SL 2012, ch 78, §§ 117 to 119.



§ 11-11-189 Repealed.

11-11-189. Repealed by SL 1992, ch 105, § 5






Chapter 12 - Adult Oriented Business

§ 11-12-1 Definition of terms.

11-12-1. Definition of terms. Terms used in this chapter mean:

(1) "Adult arcade," any place to which the public is permitted or invited and in which coin-operated or slug-operated or electronically, electrically, or mechanically controlled still or motion picture machines, projectors, or other image producing devices are maintained to show images involving specific sexual activities or specific anatomical areas to persons in booths or viewing rooms;

(2) "Adult bookstore or video store," a commercial establishment that offers for sale or rent any of the following as one of its principal business purposes:

(a) Books, magazines, periodicals, or other printed matter, photographs, films, motion pictures, videocassettes or reproductions or slides, or other visual representations that depict or describe specific sexual activities or specific anatomical areas;

(b) Instruments, devices, or paraphernalia that are designed for use in connection with specific sexual activities;

(3) "Adult cabaret," any nightclub, bar, restaurant, or other similar commercial establishment that regularly features:

(a) Persons who appear in a state of nudity or seminudity;

(b) Live performances that are characterized by the exposure of specific anatomical areas or specific sexual activities;

(c) Films, motion pictures, videocassettes, slides or other photographic reproductions that are characterized by the depiction or description of specific sexual activities or specific anatomical areas;

(4) "Adult motion picture theater," a commercial establishment in which, for any form of consideration, films, motion pictures, videocassettes, slides, or other similar photographic reproductions that are characterized by the depiction or description of specific sexual activities or specific anatomical areas are predominantly shown;

(5) "Adult oriented business," any adult arcade, adult bookstore or video store, cabaret, adult live entertainment establishment, adult motion picture theater, adult theater, massage establishment that offers adult service, or nude model studios;

(6) "Adult service," dancing, serving food or beverages, modeling, posing, wrestling, singing, reading, talking, listening, or other performances or activities conducted for any consideration in an adult oriented business by a person who is nude or seminude during all or part of the time that the person is providing the service;

(7) "Adult theater," a theater, concert hall, auditorium, or similar commercial establishment that predominantly features persons who appear in a state of nudity or who engage in live performances that are characterized by the exposure of specific anatomical areas or specific sexual activities;

(8) "Massage establishment," an establishment in which a person, firm, association, or corporation engages in or permits massage activities, including any method of pressure on, friction against, stroking, kneading, rubbing, tapping, pounding, vibrating, or stimulating of external soft parts of the body with the hands or with the aid of any mechanical apparatus or electrical apparatus or appliance. This subdivision does not apply to:

(a) Physicians who are licensed pursuant to chapter 36-4 or a podiatrist licensed pursuant to chapter 36-8;

(b) Registered nurses or licensed practical nurses who are licensed pursuant to chapter 36-9;

(c) Physician assistants who are licensed pursuant to chapter 36-4A or certified nurse practitioners and certified nurse midwives who are licensed pursuant to chapter 36-9A;

(d) Physical therapists licensed pursuant to chapter 36-10;

(e) Athletic trainers licensed pursuant to chapter 36-29;

(f) Massage therapists licensed pursuant to chapter 36-35;

(g) Chiropractors licensed pursuant to chapter 36-5;

(9) "Nude model studio," a place in which a person who appears in a state of nudity or who displays specific anatomical areas is observed, sketched, drawn, painted, sculptured, photographed, or otherwise depicted by other persons who pay money or other consideration. The term, nude model studio, does not include a proprietary school that is licensed by this state, a college, or a university that is supported entirely or in part by taxation, a private college or university that maintains and operates educational programs in which credits are transferable to a college or university that is supported entirely or in part by taxation or a structure to which the following apply:

(a) A sign is not visible from the exterior of the structure and no other advertising appears indicating that a nude person is available for viewing;

(b) A student must enroll at least three days in advance of a class in order to participate; and

(c) No more than one nude or seminude model is on the premises at any time;

(10) "Nude," "nudity," or "state of nudity," any of the following:

(a) The appearance of a human anus, genitals, or a female breast below a point immediately above the top of the areola;

(b) A state of dress that fails to opaquely cover a human anus, genitals, or a female breast below a point immediately above the top of the areola;

(11) "Place of worship," a structure where persons regularly assemble for worship, ceremonies, rituals, and education relating to a particular form of religious belief and which a reasonable person would conclude is a place of worship by reason of design, signs, or architectural or other features;

(12) "Residence," a permanent dwelling place;

(13) "Seminude," a state of dress in which clothing covers no more than the genitals, pubic region, and female breast below a point immediately above the top of the areola, as well as portions of the body that are covered by supporting straps or devices;

(14) "Specific anatomical areas," any of the following:

(a) A human anus, genitals, the pubic region, or a female breast below a point immediately above the top of the areola that is less than completely and opaquely covered;

(b) Male genitals in a discernibly turgid state even if completely and opaquely covered;

(15) "Specific sexual activities," any of the following:

(a) Human genitals in a state of sexual stimulation or arousal;

(b) Sex acts, normal or perverted, actual or simulated, including acts of human masturbation, sexual intercourse, oral copulation, or sodomy;

(c) Fondling or other erotic touching of the human genitals, pubic region, buttocks, anus, or female breast; or

(d) Excretory functions as part of or in connection with any of the activities under subsection (a), (b), or (c) of this subdivision.
Source: SL 2008, ch 61, § 6.



§ 11-12-2 Location of adult oriented business restricted--Violation as misdemeanor.

11-12-2. Location of adult oriented business restricted--Violation as misdemeanor. No adult oriented business established after June 30, 2008, may be located within one-fourth mile of a child welfare agency, a private or public school, a public playground, a public recreational facility, a residence, or a place of worship. For the purposes of this section, measurements shall be made in a straight line in all directions, without regard to intervening structures or objects, from the nearest point on the property line of a parcel containing an adult oriented business to the nearest point on the property line of a parcel containing a child welfare agency, a private or public school, a public playground, a public recreational facility, a residence, or a place of worship. An adult oriented business lawfully operating in conformity with this section does not violate this section if a child welfare agency, a private or public school, a public playground, a public recreational facility, a residence, or a place of worship subsequently locates within one-fourth mile of the adult oriented business. A violation of this section is a Class 1 misdemeanor. Each day of violation constitutes a separate offense.

Source: SL 2008, ch 61, § 1.



§ 11-12-3 Hours of operation of certain adult oriented businesses--Violation as misdemeanor.

11-12-3. Hours of operation of certain adult oriented businesses--Violation as misdemeanor. No adult arcade, adult bookstore or video store, adult cabaret, adult motion picture theater, adult theater, or nude model studio may remain open at any time between the hours of 2:00 a.m. and 8:00 a.m. on Monday through Saturday and between the hours of 2:00 a.m. and 12:00 noon on Sunday. A violation of this section is a Class 1 misdemeanor. Each day of violation constitutes a separate offense.

Source: SL 2008, ch 61, § 2.



§ 11-12-4 County or municipality may regulate location.

11-12-4. County or municipality may regulate location. Section 11-12-2 does not prohibit any county or municipality from enacting and enforcing any ordinance that regulates the location of an adult oriented business.

Source: SL 2008, ch 61, § 3.



§ 11-12-5 County or municipality may regulate certain adult oriented businesses.

11-12-5. County or municipality may regulate certain adult oriented businesses. Section 11-12-3 does not prohibit any county or municipality from enacting and enforcing any ordinance that regulates an adult arcade, adult bookstore or video store, adult cabaret, adult motion picture theater, adult theater, or nude model studio.

Source: SL 2008, ch 61, § 4.



§ 11-12-6 Action to enjoin violations.

11-12-6. Action to enjoin violations. If there is reason to believe that a violation of §11-12-2 is being committed in any county or city, the state's attorney of the county shall, or a citizen of this state who resides in the county or city in the citizen's own name may, maintain an action to abate and prevent the violation and to enjoin perpetually any person who is committing the violation and the owner, lessee, or agent of the building or place in or on which the violation is occurring from directly or indirectly committing or permitting the violation.

Source: SL 2008, ch 61, § 5.






Chapter 13 - South Dakota Housing Opportunity Fund

§ 11-13-1 Definitions.

11-13-1. Definitions. Terms used in this chapter mean:

(1) "Administering agency," the South Dakota Housing Development Authority shall act as the administrative agency for the South Dakota housing opportunity fund;

(2) "Affordable housing," housing is affordable if the total housing costs, which includes rent, utilities, mortgage, and related expenses, represents no more than thirty percent of gross household income;

(3) "Commissioner," a member appointed to the oversight commission;

(4) "Fund," the South Dakota housing opportunity fund;

(5) "Oversight commission," the commissioners that govern the South Dakota Housing Development Authority;

(6) "Single family home," any home built to the International Residential Code (IRC) or the United States Department of Housing and Urban Development (HUD) Building Code as of January 1, 2013, and located on a suitable site that is zoned properly for an IRC or HUD single family residence.
Source: SL 2013, ch 7, § 14, eff. Mar. 20, 2013.



§ 11-13-2 South Dakota housing opportunity fund created.

11-13-2. South Dakota housing opportunity fund created. There is hereby created the South Dakota housing opportunity fund to be administered by the South Dakota Housing Development Authority for the purpose of preserving and expanding sustainable, affordable, and safe housing that is targeted to low and moderate income families and individuals in South Dakota. The authority may accept and expend for the purposes of this chapter any funds obtained from appropriations or any other source. Any money in the South Dakota housing opportunity fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2. Interest earned on money in the fund shall be deposited into the fund.

Source: SL 2013, ch 7, § 13, eff. Mar. 20, 2013.



§ 11-13-3 Duties of administrative agency.

11-13-3. Duties of administrative agency. The administrative agency shall:

(1) Develop program guidelines;

(2) Market the fund to eligible applicants;

(3) Receive, review, and evaluate proposals;

(4) Submit funding proposal recommendations to the oversight commission;

(5) Administer annual monitoring and reporting on the fund;

(6) Create operating rules and guidelines for the oversight commission; and

(7) Perform all other activities necessary to support the administration of the fund.
Source: SL 2013, ch 7, § 15, eff. Mar. 20, 2013.



§ 11-13-4 Eligibility for funding.

11-13-4. Eligibility for funding. Any for-profit entity, nonprofit entity, tribal government, housing authority, a political subdivision of this state or its agencies, or any agency of this state is eligible to apply for funding from the fund. No individual may apply for funding directly from the fund.

Source: SL 2013, ch 7, § 16, eff. Mar. 20, 2013.



§ 11-13-5 Eligible fund activities.

11-13-5. Eligible fund activities. The South Dakota housing opportunity fund may be used to provide a grant, loan, loan guarantee, loan subsidy and other financial assistance to an eligible applicant. Money from the fund may be used to build, buy, and or rehabilitate affordable housing for rent or home ownership, including single family and multifamily housing. The eligible fund activities include affordable housing projects that consist of new construction or the purchase of rental or home ownership housing, substantial or moderate rehabilitation of rental or home ownership housing, housing preservation, including home repair grants and grants to make homes more accessible to individuals with disabilities, homelessness prevention activities, as well as a community land trust. No more than ten percent of the funds awarded may be used for the administrative costs of the South Dakota Housing Development Authority or any entity that receives funding from the fund.

Source: SL 2013, ch 7, § 17, eff. Mar. 20, 2013; SL 2016, ch 4, § 2.



§ 11-13-6 Geographic distribution guideline.

11-13-6. Geographic distribution guideline. Each year, money from South Dakota housing opportunity fund shall be set aside as follows:

(1) Thirty percent shall be designated in municipalities that have a population of fifty thousand or more; and

(2) Seventy percent shall be designated for the other areas of the state.

If the approved applications for any area are less than the amount set aside, the remaining amount may be made available for qualified applications from the other areas. The geographic distribution guideline takes precedence over income targeting guideline during the evaluation of the applications.

Source: SL 2013, ch 7, § 18, eff. Mar. 20, 2013.



§ 11-13-7 Income targeting guideline.

11-13-7. Income targeting guideline. The South Dakota housing opportunity fund shall be targeted to serve low to moderate income households with a maximum income at or below one hundred fifteen percent of the area median income based on United States Department of Housing and Urban Development (HUD) criteria.

Source: SL 2013, ch 7, § 19, eff. Mar. 20, 2013.



§ 11-13-8 Applications for award--Competitive process.

11-13-8. Applications for award--Competitive process. Awards from the fund shall be made through a competitive process during an application cycle each year. Each application shall be evaluated and scored based on criteria created by the administering agency and the oversight commission. Each applicant that is awarded money from the fund is encouraged to leverage the money for any project or program with other public and private dollars. Any program income or loan payments received shall be deposited into the account held by the South Dakota Housing Authority.

Source: SL 2013, ch 7, § 20, eff. Mar. 20, 2013; SL 2016, ch 4, § 3.



§ 11-13-9 Annual report by oversight commission.

11-13-9. Annual report by oversight commission. The oversight commission shall submit to the Governor and the Legislature an annual report which includes the activity and use of funds for the South Dakota housing opportunity fund.

Source: SL 2013, ch 7, § 21, eff. Mar. 20, 2013.









Title 12 - ELECTIONS

Chapter 01 - General Provisions And State Board

§ 12-1-1 Elections to which title applies.

12-1-1. Elections to which title applies. The provisions of this title shall apply to all elections for state, district, and county officers and other officers except in cases where from the context of any statute a different intention plainly appears.

Source: PolC 1877, ch 27, § 1; CL 1887, § 1440; RPolC 1903, § 1863; RC 1919, § 7210; SDC 1939, § 16.0101.



§ 12-1-1.1 Laws applicable to election of county officers.

12-1-1.1. Laws applicable to election of county officers. All election laws of this state relating to nomination and election of candidates for office on political ballots shall apply to the nomination and election of a sheriff, county auditor, register of deeds, treasurer, state's attorney, and coroner.

Source: SL 1973, ch 48, § 2.



§ 12-1-2 Application to local elections.

12-1-2. Application to local elections. The provisions of this title apply to township, municipal, school, and other subdivision elections unless otherwise provided by the statutes specifically governing their elections or this title.

Source: PolC 1877, ch 27, § 1; CL 1887, § 1440; SL 1890, ch 37, art XIV, §§ 5, 6; RPolC 1903, §§ 1288, 1289, 1863; SL 1913, ch 119, §§ 105, 108; RC 1919, §§ 6326, 7210; SL 1931, ch 138, § 182; SDC 1939, §§ 15.2513, 16.0101, 45.1320; SL 1953, ch 256; SL 1955, ch 41, ch 9, §§ 6, 15; SL 1957, ch 65; SDC Supp 1960, §§ 15.2306, 15.2315; SDCL, §§ 9-13-17, 13-7-20; SL 1973, ch 67, § 2; SL 1990, ch 103.



§ 12-1-2.1 Option to adopt campaign finance law.

12-1-2.1. Option to adopt campaign finance law. The governing body of any political subdivision may, by ordinance or resolution, adopt the provisions of chapter 12-27.

Source: SL 1988, ch 60, § 4; SL 2008, ch 67, § 20.



§ 12-1-3 Definition of terms used in title.

12-1-3. Definition of terms used in title. Terms used in this title mean:

(1) "Candidate," a person whose name is on the ballot or who is entitled to be on the ballot to be voted upon for nomination or election at any election;

(2) "Election," any election held under the laws of this state;

(3) "Election officials," state and local officials charged with the duty of conducting elections and the canvass of returns;

(4) "Elector," a person qualified to register as a voter, whether or not the person is registered;

(4A) "Electronic pollbook," an electronic system containing both the registration list and pollbook;

(5) "General election," the vote required to be taken in each voting precinct of the state on the first Tuesday after the first Monday in November of each even-numbered year;

(5A) "Paid circulator," any person who receives money or anything of value for collecting signatures for a petition;

(6) "Party office," an office of a political party organization as distinct from a public office;

(7) "Person in charge of an election," or "person charged with the conduct of an election," the county auditor in all cases except local elections for a municipality, school district, township, or other political subdivision, in which case it is the officer having the position comparable to the auditor in that unit of government if not specifically designated by law;

(8) "Petition," a form prescribed by the State Board of Elections, which contains the question or candidacy being petitioned, the declaration of candidacy if required and the verification of the circulator. If multiple sheets of paper are necessary to obtain the required number of signatures, each sheet shall be self-contained and separately verified by the circulator;

(9) "Petition circulator," a resident of the State of South Dakota who is at least eighteen years of age who circulates nominating petitions or other petitions for the purpose of placing candidates or issues on any election ballot;

(10) "Political party," a party whose candidate for any statewide office at the last preceding general election received at least two and one-half percent of the total votes cast for that statewide office;

(10A) "Pollbook" or "poll list," a list containing in numerical order the names of all persons voting at the election and type of ballot voted;

(10B) "Polling place," a designated place voters may go to vote;

(11) "Primary" or "primary election," an election held at which candidates are nominated for public office;

(12) "Public office," an elected position in government;

(12A) "Registration list," a list of eligible voters;

(13) "Registered mail," does not include certified mail;

(14) "Registration officials," the county auditor and deputies and other persons authorized to assist in registration pursuant to chapter 12-4;

(14A) "Vote center," a polling place when the precinct has been defined as the entire jurisdiction and an electronic pollbook is utilized;

(15) "Voter," a person duly registered to vote or one who is performing the act of voting;

(16) "Independent (IND)" or "no party affiliation (NPA)," any voter who writes independent, I, Ind, the field is blank, no party affiliation, no party, no choice, nonpartisan, or line crossed off in the choice of party field on the voter registration form;

(17) "Independent candidate," notwithstanding the definition of independent as stated in this chapter, any registered voter regardless of party affiliation who declares to be an independent candidate for public office pursuant to this chapter;

(18) "Other," any voter who writes a political party not recognized in South Dakota in the choice of party field on the voter registration form.



§ 12-1-4 Criteria for determining voting residence.

12-1-4. Criteria for determining voting residence. For the purposes of this title, the term, residence, means the place in which a person has fixed his or her habitation and to which the person, whenever absent, intends to return.

A person who has left home and gone into another state or territory or county of this state for a temporary purpose only has not changed his or her residence.

A person is considered to have gained a residence in any county or municipality of this state in which the person actually lives, if the person has no present intention of leaving.

If a person moves to another state, or to any of the other territories, with the intention of making it his or her permanent home, the person thereby loses residence in this state.

Source: SL 1973, ch 67, § 1; SL 1992, ch 60, § 2; SL 2003, ch 80, § 1; SL 2004, ch 105, § 1.



§ 12-1-5 State board created--Members--Terms--Vacancies--Oath.

12-1-5. State board created--Members--Terms--Vacancies--Oath. There is created a State Board of Elections to be composed of seven members, one of whom shall be the secretary of state who is chairman. Two of the members shall be county auditors appointed by the Speaker of the House of Representatives from a list of nominees supplied by the county auditors meeting at the South Dakota Association of County Officials. The auditors appointed by the Speaker of the House of Representatives shall be of different political party registration. One auditor appointed in 1991 shall be appointed for a two-year term and one shall be appointed for a four-year term. All appointments of auditors after 1991 shall be for four years. One member of the board shall be appointed by each of the following officers: the democratic leader of the Senate, the democratic leader of the House of Representatives, the republican leader of the Senate and the republican leader of the House of Representatives. Appointments to the board shall be as follows: the appointee of the democratic leader of the House of Representatives, 1980 and each fourth year thereafter; the appointee of the republican leader of the Senate, 1981 and each fourth year thereafter; the appointee of the republican leader of the House of Representatives, 1982 and each fourth year thereafter; the appointee of the democratic leader of the Senate, 1983 and each fourth year thereafter. After the appointments made in 1979, the terms of all appointed members of the board, except auditors, shall be for four years. All appointments to the board are to be made by January thirty-first of each year. Vacancies on the board shall be filled in the same manner as the original appointments were made. All appointed members of the board shall file with the secretary of state an oath in the form prescribed by § 3-1-5.

Source: SL 1974, ch 117, §§ 1, 2; SL 1978, ch 93, § 1; SL 1982, ch 124; SL 1989, ch 126.



§ 12-1-6 Per diem and expenses.

12-1-6. Per diem and expenses. The per diem and expenses of the board shall be established by the Executive Board of the Legislative Research Council unless otherwise provided by law.

Source: SL 1974, ch 117, § 2.



§ 12-1-7 Assistance by secretary of state's office.

12-1-7. Assistance by secretary of state's office. The Office of the Secretary of State is hereby charged with the duty and responsibility to serve as the secretariat of the State Election Board and shall assist the board as may be directed by the said board.

Source: SL 1974, ch 117, § 5.



§ 12-1-7.1 Repealed.

12-1-7.1. Repealed by SL 2008, ch 34, § 7.



§ 12-1-8 Legal assistance to board.

12-1-8. Legal assistance to board. The Office of the Attorney General shall provide such legal assistance as the State Election Board may require.

Source: SL 1974, ch 117, § 6.



§ 12-1-9 Rule-making power of board.

12-1-9. Rule-making power of board. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, concerning:

(1) Forms for voter registration and voter file maintenance;

(2) Forms and color of ballots;

(3) Forms for notices;

(4) The uniformity of election procedures;

(5) The operation of the State Board of Elections;

(6) The procedure to accept a petition and verify petition signatures;

(7) Petition forms;

(8) Envelopes for absentee voting;

(9) Instructions to voters and absentee voters; and

(10) Recounts.
Source: SL 1974, ch 117, § 3; SL 1998, ch 78, § 1; SL 2002, ch 40, § 4.



§ 12-1-10 Recommendations to secretary of state.

12-1-10. Recommendations to secretary of state. The Board of Elections shall report to and make recommendations to the secretary of state concerning desirable or necessary changes in the election laws of this state.

Source: SL 1974, ch 117, § 4; SL 1999, ch 70, § 5.



§ 12-1-11 Costs paid by county--Exception for local elections.

12-1-11. Costs paid by county--Exception for local elections. Except as may be otherwise provided by law, in any election in which all voters of a county participate, the costs relating to the election shall be paid by the county from funds appropriated therefor. In all other elections costs therefor shall be paid from funds appropriated by the governing board of municipalities, school districts, and other political subdivisions requiring an election for their own purposes. Costs relating to a combined municipal and school board election may be shared under the provisions of §§ 9-13-1.1 and 13-7-10.1.

Source: SL 1897, ch 60, § 1; RPolC 1903, § 1885; RC 1919, § 7235; SDC 1939, § 16.1101; SL 1959, ch 95; SL 1961, ch 92, § 19; SL 1963, ch 112; SDCL, §§ 12-4-28, 12-16-22; SL 1974, ch 118, § 1; SL 1981, ch 66, § 3.



§ 12-1-12 Political party office prohibited in county courthouse.

12-1-12. Political party office prohibited in county courthouse. No political party may maintain an office in a county courthouse.

Source: SL 1991, ch 118; SL 2005, ch 93, § 4.



§ 12-1-13 Challenge to petition signatures--Time for filing.

12-1-13. Challenge to petition signatures--Time for filing. Within five business days after a nominating, initiative, or referendum petition, excluding petitions for statewide initiative, referendum, or constitutional initiative petitions, is validated and filed with the person in charge of the election, any interested person who has researched the signatures contained on the petition may submit an affidavit stating that the petition contains deficiencies as to the number of signatures of persons who are eligible to sign the petition. The affidavit shall include an itemized listing of the specific deficiencies in question.

Any challenge to the following items is prohibited under this challenge process:

(1) Signer does not live at address listed on the petition;

(2) Circulator does not live at address listed on the petition;

(3) Circulator listed a residence address in South Dakota but is not a South Dakota resident;

(4) Circulator did not witness the signers;

(5) Signatures or petition sheets not included in the random sample. This subdivision applies only to petitions for statewide candidates, new party formation petitions, or to local jurisdictions that conduct random sampling; and

(6) Petition that was originally rejected.

All challenges by the same person or party in interest shall be included in one affidavit.

The original signed affidavit shall be received by the person in charge of that election by 5:00 p.m. local time on the deadline date. If the affidavit challenges any item that is prohibited by this section, only that line item shall be summarily rejected.

The decision of the secretary of state or the person in charge of the election regarding a challenge may not be challenged a second time with the secretary of state or the person in charge of the election, but may be appealed to the circuit court. Any challenge with the secretary of state may be appealed in Hughes County. An appeal challenging a nominating petition for a primary election, takes precedence over other cases in circuit court. Any party appealing the circuit court order to the Supreme Court shall file a notice of appeal within ten days of the date of the notice of the entry of the circuit court order.

A failure to challenge a petition pursuant to this section, does not deny a person any other legal remedy to challenge the filing of a nominating, initiative, or referendum petition in circuit court. A challenge to a petition in circuit court may include items prohibited in this section.

Source: SL 1999, ch 70, § 1; SL 2014, ch 69, § 1; SL 2015, ch 74, § 1; SL 2016, ch 75, § 2, eff. Feb. 18, 2016; SL 2017, ch 12, § 5.



§ 12-1-14 Verification of petition signatures--Written declaration as to validity.

12-1-14. Verification of petition signatures--Written declaration as to validity. The person in charge of the election shall verify the information contained in the affidavit submitted pursuant to § 12-1-13 and make a written declaration regarding the validity of the signatures in question. The person in charge of the election shall verify that each person, challenged pursuant to § 12-1-13, was a registered voter at the time the person signed the petition by using the registration documents on file.

Source: SL 1999, ch 70, § 2; SL 2015, ch 74, § 2.



§ 12-1-15 Notification of candidate or sponsor if petition declared invalid.

12-1-15. Notification of candidate or sponsor if petition declared invalid. The person in charge of the election shall immediately notify by certified mail any candidate whose nominating petition or any primary sponsor whose referendum or initiative petition is rejected and declared invalid in accordance with §§ 12-1-13 and 12-1-14.

Source: SL 1999, ch 70, § 3.



§ 12-1-16 Other legal remedies to challenge petition not precluded.

12-1-16. Other legal remedies to challenge petition not precluded. If a person fails to challenge a petition pursuant to § 12-1-13, it does not deny that person any other legal remedy to challenge the filing of a nominating, initiative, or referendum petition.

Source: SL 1999, ch 70, § 4.



§ 12-1-17 Computation of time allowed for election notice or filing.

12-1-17. Computation of time allowed for election notice or filing. In computing any period of time prescribed or allowed for an election notice or filing, the day of the act or event from which the designated period of time begins to run is not included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday, in which event the period runs until 5:00 p.m. on the next day which is not a Saturday, a Sunday, or a legal holiday. If the period of time prescribed or allowed is less than seven days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation.

Source: SL 2002, ch 70, § 1.



§ 12-1-18 Time when petition may be circulated.

12-1-18. Time when petition may be circulated. Any referendum petition to refer a measure passed by a local unit of government may be circulated immediately upon final passage of the measure.

Source: SL 2002, ch 71, § 1.



§ 12-1-19 , 12-1-20. Repealed.

12-1-19, 12-1-20. Repealed by SL 2008, ch 62, §§ 2, 3.



§ 12-1-21 Complaints filed under the Help America Vote Act.

12-1-21. Complaints filed under the Help America Vote Act. The State Board of Elections shall resolve any complaint filed under Section 402 of the Help America Vote Act of 2002, as of January 1, 2003, in accordance with the contested case provisions of chapter 1-26. The complaint shall be signed, notarized, and filed with the secretary of state. The board shall resolve the complaint within ninety days of its filing. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, governing the procedure for the complaint process.

Source: SL 2003, ch 83, § 16; SDCL, § 12-4-42.



§ 12-1-22 Arbitration of complaints under Help America Vote Act--Appointment of arbitrator--Time for resolution.

12-1-22. Arbitration of complaints under Help America Vote Act--Appointment of arbitrator--Time for resolution. If the State Board of Elections does not resolve the complaint within ninety days of filing, the complainant may ask the circuit court for alternative dispute resolution by appointing an impartial third party to serve as an arbitrator to resolve the dispute. The arbitrator shall resolve the dispute within sixty days.

Source: SL 2003, ch 83, § 17; SDCL, § 12-4-43.



§ 12-1-23 Time and place of hearing--Notice to parties.

12-1-23. Time and place of hearing--Notice to parties. The arbitrator shall appoint a time and place for a hearing and serve each party personally or notify each party by registered or certified mail not less than five days before the hearing.

Source: SL 2003, ch 83, § 18; SDCL, § 12-4-44.



§ 12-1-24 Subpoena issued by arbitrator--Service and enforcement.

12-1-24. Subpoena issued by arbitrator--Service and enforcement. The arbitrator may issue subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence and may administer oaths. Any subpoena shall be served and enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

Source: SL 2003, ch 83, § 19; SDCL, § 12-4-45.



§ 12-1-25 Depositions permitted by arbitrators--Compelling testimony.

12-1-25. Depositions permitted by arbitrators--Compelling testimony. On application of either party and for use as evidence, the arbitrator may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrator, of a witness who cannot be subpoenaed or is unable to attend the hearing. Any provision of law compelling a person under subpoena to testify is applicable.

Source: SL 2003, ch 83, § 20; SDCL, § 12-4-46.



§ 12-1-26 Evidence presented by parties--Cross-examination.

12-1-26. Evidence presented by parties--Cross-examination. Unless otherwise provided by an agreement, each party is entitled to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing.

Source: SL 2003, ch 83, § 21; SDCL, § 12-4-47.



§ 12-1-27 Adjournment or postponement of hearing--Failure of party to appear.

12-1-27. Adjournment or postponement of hearing--Failure of party to appear. Unless otherwise provided by an agreement, the arbitrator may adjourn the hearing from time to time as necessary and at the request of a party and for good cause. The arbitrator may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear.

Source: SL 2003, ch 83, § 22; SDCL, § 12-4-48.



§ 12-1-28 Issuance of resolution--Delivery to parties.

12-1-28. Issuance of resolution--Delivery to parties. The resolution pronouncement shall be in writing and signed by the arbitrator. The arbitrator shall deliver a copy to each party personally or by registered or certified mail.

Source: SL 2003, ch 83, § 23; SDCL, § 12-4-49.



§ 12-1-29 Payment of expenses of proceedings.

12-1-29. Payment of expenses of proceedings. The arbitrator's expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of arbitration, shall be paid as provided in the resolution pronouncement.

Source: SL 2003, ch 83, § 24; SDCL, § 12-4-50.



§ 12-1-30 Grounds to vacate resolution--New arbitrator.

12-1-30. Grounds to vacate resolution--New arbitrator. Within ten days of pronouncement, the circuit court may vacate a resolution pronouncement if:

(1) The resolution was procured by corruption, fraud, or other undue means;

(2) There was evident partiality or corruption by the arbitrator or misconduct prejudicing the rights of any party;

(3) The arbitrator exceeded his or her power; or

(4) The arbitrator refused to hear evidence material to the controversy or conducted the hearing as to prejudice substantially the rights of a party.

If the resolution pronouncement is vacated, the circuit court shall appoint a new arbitrator to resolve the dispute in the manner provided in §§ 12-1-21 to 12-1-30, inclusive.

Source: SL 2003, ch 83, § 25; SDCL, § 12-4-51.



§ 12-1-31 Invalid candidacy on nominating petition--Vacancy after primary election.

12-1-31. Invalid candidacy on nominating petition--Vacancy after primary election. If any state court finds that a declaration of candidacy on a nominating petition is not valid, the candidacy shall be invalidated as of the date of filing. If the invalidation creates a vacancy which continues to exist after a primary election, the vacancy may be filled as provided in §§ 12-6-56 and 12-6-57.

Source: SL 2008, ch 34, § 6.



§ 12-1-32 Registered sex offenders prohibited from circulating petitions--Violation as misdemeanor.

12-1-32. Registered sex offenders prohibited from circulating petitions--Violation as misdemeanor. No registered sex offender may circulate any petition, either on the registered sex offender's own behalf or on the behalf of, or in the employ of, another person in any place frequented by the public or door to door on private property. A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 80, § 1.



§ 12-1-33 Exception for registered sex offender circulating petition under supervision.

12-1-33. Exception for registered sex offender circulating petition under supervision. The provisions of § 12-1-32 do not apply, if the registered sex offender circulating or assisting in circulating petitions under circumstances where the registered sex offender is in the employ of, and under the immediate supervision of, another person and where the circumstances preclude any contact with children.

Source: SL 2012, ch 80, § 2.



§ 12-1-34 Exception for registered sex offender circulating nominating petition on his or her own behalf.

12-1-34. Exception for registered sex offender circulating nominating petition on his or her own behalf. The provisions of § 12-1-32 do not apply, if the registered sex offender is circulating any nominating petitions on his or her own behalf for election to any federal, state, or local office for which the registered sex offender is otherwise qualified.

Source: SL 2012, ch 80, § 3.



§ 12-1-35 Secretary of state to examine nominating petitions for statewide office for compliance.

12-1-35. Secretary of state to examine nominating petitions for statewide office for compliance. The secretary of state shall examine each nominating petition for statewide office upon being received by the Office of Secretary of State. No signature of a person may be counted by the secretary of state unless the person is a registered voter in the county indicated on the signature line and has complied with the laws and rules concerning petitions. No signature of a person may be counted if the information required on the petition form is not complete.

Source: SL 2015, ch 75, § 1.



§ 12-1-36 Verification of signatures on nominating petitions by random sampling.

12-1-36. Verification of signatures on nominating petitions by random sampling. The secretary of state shall verify the signatures received pursuant to § 12-1-35 by random sampling. The random sample of signatures to be verified shall be drawn so that each signature received by the secretary of state is given an equal opportunity to be included in the sample. The secretary of state shall calculate the number of valid signatures by multiplying the total number of signatures received by the percentage of successfully verified signatures from the random sample. The secretary of state shall promulgate rules, pursuant to chapter 1-26, establishing the methodology for conducting the random sample. The random sampling shall be an examination of the signatures received consisting of a number of signatures that is statistically correlative to not less than ninety-five percent level of confidence with a margin of error equal to not more than three and sixty-two one-hundredths percent.

Source: SL 2015, ch 75, § 2; SL 2017, ch 12, § 8.



§ 12-1-37 Certification of sufficient or insufficient number of signatures based on random sampling .

12-1-37. Certification of sufficient or insufficient number of signatures based on random sampling. If the random sample required by § 12-1-36 indicates that a sufficient number of qualified electors have signed the nominating petition for statewide office, the secretary of state shall certify that the nominating petition for statewide office has been signed by the required number of qualified electors and shall place the candidate's name on the next primary or general election ballot, as the case may be.

If the random sample indicates that an insufficient number of qualified electors have signed the nominating petition for statewide office, the secretary of state shall certify that the nominating petition for statewide office has not been signed by the required number of qualified electors and may not place the candidate's name on the next primary or general election ballot, as the case may be.

The secretary of state shall, within five days of certifying, notify the candidate of the secretary of state's action pursuant to this section.

Source: SL 2015, ch 75, § 3.



§ 12-1-38 Circuit court challenge not affected by random sampling.

12-1-38. Circuit court challenge not affected by random sampling. Nothing in §§ 12-1-35 to 12-1-37, inclusive, prohibits any person from challenging in circuit court the validity of signatures or other information required on a nominating petition for statewide office by law or rule.

Source: SL 2015, ch 75, § 4.



§ 12-1-39 Availability of petition to public.

12-1-39. Availability of petition to public. No petition submitted may be made available to the public until the validation process has been completed and the office where that petition was submitted has filed or rejected the petition.

Source: SL 2017, ch 2, § 3.






Chapter 02 - Dates And Hours Of Elections

§ 12-2-1 Date of primary election.

12-2-1. Date of primary election. The primary election provided for in chapter 12-6 shall be held at the regular polling place in every voting precinct throughout the state on the first Tuesday after the first Monday in June of every even-numbered year.

Source: SDC 1939, §§ 16.0202, 16.0237; SL 1945, ch 75; SL 1955, ch 54, § 1; SL 1968, ch 73, § 1; SL 1972, ch 75, § 1; SL 1973, ch 68, § 1; SL 1986, ch 115, § 1; SL 1997, ch 75, § 1; SL 2005, ch 87, § 1.



§ 12-2-2 Date of general election--Officers elected.

12-2-2. Date of general election--Officers elected. On the first Tuesday after the first Monday in November of each even-numbered year an election shall be held in the several election precincts in the state, which shall be known as the general election and the several state, district, and county officers, members of the Legislature, senators and representatives in Congress, and judges of the Supreme and Circuit Courts shall be elected at the general election next preceding the expiration of the term of each of such officers, respectively, except such officers as are required by law to be elected at a special election; and in a year when a President and vice-president of the United States are to be chosen, a number of electors of President and vice-president of the United States, equal to the number of senators and representatives in Congress to which the state may be entitled or such other number as the Congress of the United States may require, shall be selected at such election.

Source: PolC 1877, ch 27, § 2; CL 1887, § 1441; RPolC 1903, § 1864; RC 1919, § 7211; SDC 1939, § 16.0602.



§ 12-2-2.1 Statewide elections limited to primary, runoff, and general election dates.

12-2-2.1. Statewide elections limited to primary, runoff, and general election dates. No statewide election or referendum may be held on a date other than a date ordinarily provided by statute for a primary, runoff, or general election, with the exception of a date provided by the Legislature to hold a special election.

Source: SL 1986, ch 116; SL 2000 (SS), ch 2, § 2.



§ 12-2-3 Opening and closing times for polls--Voters in line at closing time.

12-2-3. Opening and closing times for polls--Voters in line at closing time. At each election to be held under this title, the polls shall be opened at the hour of seven a.m. and remain continuously open until seven p.m., standard time or daylight savings time, whichever is in effect. However, no polling place may be closed at any election until all the voters who have presented themselves at the polling place inside or outside for the purpose of voting prior to the time of the closing of the polls have had time to cast their ballots.

Source: SDC 1939, §§ 16.0222, 16.1201; SL 1955, ch 54, §§ 3, 5; SL 1968, ch 76, § 1; SDCL Supp, § 12-6-24; SL 1973, ch 68, § 2; SL 1981, ch 119, § 1; SL 2000, ch 71, § 1.



§ 12-2-4 Emergency extension of closing times--Reopening after extended emergency.

12-2-4. Emergency extension of closing times--Reopening after extended emergency. Notwithstanding § 12-2-3, the county auditor may, upon request of the superintendent of an election precinct, if an emergency exists by reason of mechanical failure of a voting machine or an unanticipated shortage of ballots or like unforeseen event warrants it, extend the polling hours for that precinct until the emergency situation has been resolved. If the emergency situation is not resolved within two hours, except for a primary or general election, the polling place shall remain closed for one week and reopen at the time of the closure of the polling place.

Source: SL 1974, ch 122; SL 1997, ch 76, § 1; SL 2014, ch 70, § 1, eff. Feb. 19, 2014.



§ 12-2-5 Elections of governmental subdivision held in conjunction with June primary election.

12-2-5. Elections of governmental subdivision held in conjunction with June primary election. Any other provision of law notwithstanding, the members of the governing body of any governmental subdivision may choose to hold their elections in conjunction with the regular June primary election. The combined election is subject to approval by the county commissions of the counties in which the governmental subdivision is located. Expenses of a combined election shall be shared in a manner agreed upon by the governing body of the subdivision and the county commissions involved. All other governmental responsibilities associated with holding elections under the provisions for that subdivision and Title 12 shall be shared as agreed upon by the governing bodies. The governmental subdivision clerk shall publish the notice of vacancy between February fifteenth and March first. No nominating petition may be circulated for signatures until March first. Nominating petitions shall be filed under the provisions required for that subdivision by the last Tuesday in March. The clerk shall certify to the appropriate county auditor the candidate names and ballot language to be voted on by the first Thursday after the last Tuesday in March.

Source: SL 1996, ch 60, § 6; SDCL 9-13-38; SL 2007, ch 81, § 4.



§ 12-2-6 Combined elections of governmental subdivisions.

12-2-6. Combined elections of governmental subdivisions. The members of the governing body of any governmental subdivision may choose to hold their election in conjunction with any other governmental subdivision's election if the statutory dates for the election coincide. The combined election is subject to approval by all of the governing bodies involved in the combined election. Expenses of a combined election shall be shared in a manner agreed upon by the governing bodies involved in the combined election. All other governmental statutory responsibilities associated with the election shall be shared as agreed upon by the governing bodies.

Source: SL 1996, ch 60, § 7; SDCL 9-13-39.



§ 12-2-7 Repealed.

12-2-7. Repealed by SL 2016, ch 76, § 1.



§ 12-2-8 Postponement of election for weather conditions.

12-2-8. Postponement of election for weather conditions. No earlier than twenty-four hours before the polls open, the person in charge of the election may call a special emergency meeting, pursuant to §§ 1-25-1 and 1-25-1.1, of the local governing board to postpone any election, except a primary or general election, for one week if the weather conditions put into question the opening of a polling place. The polling place shall then remain open for the same number of hours as it would normally have been open. Absentee voting shall continue pursuant to chapter 12-19.

Source: SL 2014, ch 70, § 2, eff. Feb. 19, 2014.



§ 12-2-9 Notification to voters of postponement of election.

12-2-9. Notification to voters of postponement of election. The person in charge of the election shall use any and all means necessary to notify the voters in the jurisdiction of the postponement of an election pursuant to this chapter. If the postponement misses the deadline for the official newspaper, a notice shall be posted in three of the most public places within the jurisdiction.

Source: SL 2014, ch 70, § 3, eff. Feb. 19, 2014.






Chapter 03 - Suffrage And Right To Vote

§ 12-3-1 General qualifications of voters--Registration required.

12-3-1. General qualifications of voters--Registration required. Every person resident of this state who shall be of the age of eighteen years and upwards, not otherwise disqualified, who shall have complied with the provisions of law relating to the registration of voters shall be entitled to vote at any election in this state.

Source: PolC 1877, ch 27, § 47; CL 1887, § 1486; RPolC 1903, § 1866; RC 1919, § 7213; SDC 1939, § 16.0604; SL 1972, ch 76, § 1; SL 1973, ch 69, § 2.



§ 12-3-1.1 Residents of federal areas.

12-3-1.1. Residents of federal areas. No person residing on an area within the boundaries of this state which has been ceded to, or acquired by, the federal government shall be denied the right to vote in elections of this state or of the county, municipality, school district, or special district wherein such area lies if such person is otherwise qualified to vote in such election or elections.

Source: SL 1970, ch 92.



§ 12-3-2 Repealed.

12-3-2. Repealed by SL 1982, ch 28, § 39.



§ 12-3-3 , 12-3-4. Repealed.

12-3-3, 12-3-4. Repealed by SL 1973, ch 69, § 4.



§ 12-3-5 Time allowed employees from work to vote--Penalty and pay deduction prohibited--Violation as misdemeanor.

12-3-5. Time allowed employees from work to vote--Penalty and pay deduction prohibited--Violation as misdemeanor. Any person entitled to vote at any election held within this state, including a primary election, shall, on the day of such election, be entitled to absent himself from any service or employment in which he is then engaged or employed for a period of two consecutive hours between the time of opening and the time of closing the polls; provided such person does not have a period of two consecutive hours during the time the polls are open during which he is not required to be present at his work or place of employment. Such voter is not, because of so absenting himself, liable to any penalty, nor may any deduction be made on account of such absence from his usual salary or wages. The employer may specify the hours during which such employee may absent himself as aforesaid.

An employer who refuses an employee the privilege conferred by this section or who subjects an employee to a penalty or reduction of wages because of the exercise of such privilege or who directly or indirectly violates this section is guilty of a Class 2 misdemeanor.

Source: SL 1897, ch 60, § 40; RPolC 1903, § 1924; RC 1919, § 7274; SL 1929, ch 118, § 20; SDC 1939, §§ 16.0202, 16.1211, 16.9922; SL 1945, ch 75; SL 1947, ch 87; SL 1955, ch 54; SL 1955, ch 57, § 1; SL 1968, ch 73, § 1; SL 1982, ch 86.



§ 12-3-6 Counties covered by Voting Rights Act Amendments--Designation by federal agencies--Notice from secretary of state.

12-3-6. Counties covered by Voting Rights Act Amendments--Designation by federal agencies--Notice from secretary of state. Whenever the United States Department of Justice and the United States Census Bureau, acting pursuant to Public Law 94-73, designate any county in South Dakota to be covered under the provisions of the Voting Rights Act Amendments of 1975, the county so designated shall be governed by the provisions of §§ 12-3-6 to 12-3-13, inclusive. The secretary of state shall notify those affected counties that they are covered by the provisions of Public Law 94-73.

Source: SL 1976, ch 104, § 1.



§ 12-3-7 Proceedings to exempt county from Voting Rights Amendments.

12-3-7. Proceedings to exempt county from Voting Rights Amendments. The state's attorney of any affected county is hereby authorized to bring appropriate proceedings, pursuant to Public Law 94-73, to exempt the entire county from the provisions of that act.

Source: SL 1976, ch 104, § 7.



§ 12-3-8 Implementation of Voting Rights Amendments in affected counties.

12-3-8. Implementation of Voting Rights Amendments in affected counties. Sections 12-3-6 to 12-3-13, inclusive, shall apply to all elections held within the affected counties designated pursuant to § 12-3-6, and the person in charge of such elections shall be responsible for the implementation of such sections.

Source: SL 1976, ch 104, § 3.



§ 12-3-9 Sioux dialects defined as historically unwritten.

12-3-9. Sioux dialects defined as historically unwritten. The Legislature finds that the Lakota, Nakota, and Dakota dialects of the Sioux language are "historically" unwritten languages and are defined as such by the provisions of Public Law 94-73.

Source: SL 1976, ch 104, § 2.



§ 12-3-10 Linguistic assistance to Indians provided by counties.

12-3-10. Linguistic assistance to Indians provided by counties. The county auditor of the counties affected by §§ 12-3-6 to 12-3-13, inclusive, shall provide election assistance to any Indian by providing a person proficient in both the local Sioux dialect and the English language in all precincts of the county for the purposes of registration, voting and instruction.

Source: SL 1976, ch 104, § 4.



§ 12-3-11 Precinct interpreters provided--Payment.

12-3-11. Precinct interpreters provided--Payment. Interpreters shall be provided for precincts as determined by the auditor or person in charge of that election and interpreters shall be paid the same as precinct deputies. All expenses shall be paid out of the county general fund or other appropriate political subdivision fund.

Source: SL 1976, ch 104, § 5; SL 1999, ch 69, § 2.



§ 12-3-12 Certification that precinct interpreter not needed--Proof.

12-3-12. Certification that precinct interpreter not needed--Proof. If any precinct exists in any county that does not need the assistance of an interpreter, the county auditor and the county state's attorney shall certify such facts to the state board of elections. Appropriate proof shall accompany such certification.

Source: SL 1976, ch 104, § 6.



§ 12-3-13 Rules promulgated by state board.

12-3-13. Rules promulgated by state board. The State Board of Elections shall have the authority, pursuant to chapter 1-26, to promulgate rules to implement, administer and enforce §§ 12-3-6 to 12-3-13, inclusive, and the state board of elections shall have further authority, pursuant to chapter 1-26, to promulgate rules to implement, administer and enforce further federal administrative rulings made pursuant to Public Law 94-73.

Source: SL 1976, ch 104, § 8.






Chapter 04 - Registration Of Voters

§ 12-4-1 Persons entitled to register.

12-4-1. Persons entitled to register. Every person residing within the state who has the qualifications of a voter prescribed by § 12-3-1 or 12-3-1.1, or who will have such qualifications at the next ensuing municipal, primary, general, or school district election, shall be entitled to be registered as a voter in the voting precinct in which he resides.

Source: SL 1961, ch 92, § 2; SL 1972, ch 76, § 2; SL 1974, ch 118, § 3.



§ 12-4-1.1 Repealed.

12-4-1.1. Repealed by SL 2005, ch 89, § 1.



§ 12-4-2 County auditor in charge of voter registration records.

12-4-2. County auditor in charge of voter registration records. The county auditor has complete charge of maintaining and safeguarding the voter registration records in the county. The county auditor shall retain all voter registration records in the auditor's office in paper or electronic form. All such records shall be open to public inspection at all times during office hours, except pursuant to § 12-4-9.

Voter registration shall be conducted by each county auditor and municipal finance officer. Voter registration shall be available at the secretary of state's office and at those locations which provide driver licenses; food stamps; temporary assistance for needy families; women, infants, and children nutrition program; medicaid; military recruitment; and assistance to the disabled as provided by the Department of Human Services.

Source: SL 1961, ch 92, §§ 3, 4; SL 1969, ch 83, § 1; SDCL § 12-4-4; SL 1974, ch 118, § 4; SL 1976, ch 105, § 1; SL 1985, ch 106, § 1; SL 1994, ch 107, § 1; SL 1997, ch 166, § 3; SL 2003, ch 83, § 10; SL 2008, ch 63, § 1; SL 2012, ch 81, § 1.



§ 12-4-2.1 , 12-4-2.2. Repealed.

12-4-2.1, 12-4-2.2. Repealed by SL 1982, ch 28, § 40.



§ 12-4-2.3 Repealed.

12-4-2.3. Repealed by SL 1994, ch 107, § 2.



§ 12-4-3 Mail registration cards and instructions provided by auditor--Contact information provided by private entities.

12-4-3. Mail registration cards and instructions provided by auditor--Contact information provided by private entities. The county auditor shall provide mail registration cards along with instructions on how to properly register voters to private entities and individuals. Each private entity or individual shall provide information to the voter being registered on how the voter may contact such private entity or individual to determine the status of the voter's registration.

Source: SL 1961, ch 92, § 3; SL 1969, ch 83, § 1; SL 1974, ch 118, § 5; SL 1976, ch 105, § 2; SL 1978, ch 94, § 3; SL 1983, ch 107; SL 1994, ch 107, § 3; SL 2005, ch 88, § 1.



§ 12-4-3.1 Repealed.

12-4-3.1. Repealed by SL 1994, ch 107, § 4.



§ 12-4-3.2 Deadline for private entities or individuals registering voters to file registration form--Violation as misdemeanor.

12-4-3.2. Deadline for private entities or individuals registering voters to file registration form--Violation as misdemeanor. Any private entity or individual registering a person to vote shall file the completed registration form with the county auditor within ten days or by the voter registration deadline, whichever occurs first. A violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 90, § 1.



§ 12-4-4 Repealed.

12-4-4. Repealed by SL 1974, ch 118, § 200.



§ 12-4-4.1 Repealed.

12-4-4.1. Repealed by SL 1994, ch 107, § 5.



§ 12-4-4.2 Purpose of overseas voting rights provisions.

12-4-4.2. Purpose of overseas voting rights provisions. The purpose of §§ 12-4-4.2 to 12-4-4.9, inclusive, is to implement the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. §§ 1973ff-1--1973ff-6, (Jan. 1, 1996).

Source: SL 1977, ch 112, § 2; SL 1996, ch 95, § 1.



§ 12-4-4.3 Overseas citizen defined.

12-4-4.3. Overseas citizen defined. An "overseas citizen" is any person residing outside the territory of the United States of America including its territories and possessions, and who is a citizen of the United States.

Source: SL 1977, ch 112, § 3.



§ 12-4-4.4 Registration and voting by overseas citizens--Conditions.

12-4-4.4. Registration and voting by overseas citizens--Conditions. Any overseas citizen may register and vote in any federal, state, county, or local election held within South Dakota under the following conditions:

(1) The overseas citizen, or the spouse or parent of the overseas citizen, was last domiciled in South Dakota immediately prior to departure from the United States;

(2) The overseas citizen does not maintain a domicile, is not registered to vote, and is not voting in any other state;

(3) The overseas citizen is otherwise qualified to vote according to law.
Source: SL 1977, ch 112, § 4; SL 2011, ch 76, § 1.



§ 12-4-4.5 Absentee registration and voting in last county and precinct of residence.

12-4-4.5. Absentee registration and voting in last county and precinct of residence. The overseas citizen may register and vote absentee in the same county and election precinct in which the overseas citizen, or spouse or parent of the overseas citizen, resided immediately prior to leaving the United States.

Source: SL 1977, ch 112, § 5; SL 2011, ch 76, § 2.



§ 12-4-4.6 Absentee ballot request as registration--Notarization not required.

12-4-4.6. Absentee ballot request as registration--Notarization not required. A request for an absentee ballot made by an overseas citizen that contains the information necessary to comply with §§ 12-4-4.4 and 12-4-4.5 shall be sufficient for registration purposes, and these applications need not be notarized or otherwise sworn to.

Source: SL 1977, ch 112, § 8.



§ 12-4-4.7 Expedition of registrations and ballot requests.

12-4-4.7. Expedition of registrations and ballot requests. The person in charge of the election shall expedite the processing of registrations and absentee ballot requests of overseas citizens.

Source: SL 1977, ch 112, § 6.



§ 12-4-4.8 Promulgation of rules by state board.

12-4-4.8. Promulgation of rules by state board. The State Board of Elections may promulgate rules pursuant to chapter 1-26 for the implementation of §§ 12-4-4.2 to 12-4-4.9, inclusive.

Source: SL 1977, ch 112, § 1.



§ 12-4-4.9 Election laws apply to overseas voting provisions.

12-4-4.9. Election laws apply to overseas voting provisions. All other provisions of law relating to elections shall apply to §§ 12-4-4.2 to 12-4-4.9, inclusive.

Source: SL 1977, ch 112, § 7.



§ 12-4-4.10 Secretary of state to provide voter registration and absentee voting information.

12-4-4.10. Secretary of state to provide voter registration and absentee voting information. The secretary of state shall provide any absentee uniformed services and overseas voter information on voter registration procedures and how to vote absentee.

Source: SL 2003, ch 83, § 13.



§ 12-4-4.11 Repealed.

12-4-4.11. Repealed by SL 2016, ch 77, § 1.



§ 12-4-4.12 Registration of voter covered by Uniformed and Overseas Citizens Absentee Voting Act.

12-4-4.12. Registration of voter covered by Uniformed and Overseas Citizens Absentee Voting Act. If a voter is identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1) as of January 1, 2010, the voter may register to vote through the system provided by the Office of the Secretary of State.

Source: SL 2014, ch 72, § 2, eff. Feb. 19, 2014.



§ 12-4-5 Entry of applicants in registration file--Deadline--Rules--List for runoff election.

12-4-5. Entry of applicants in registration file--Deadline--List for runoff election. The county auditor shall enter in the master registration file the names of all eligible persons who have had their completed applications for registration and mail registration cards received by any county auditor or any local, state, or federal agency responsible for conducting voter registration under this chapter no later than 5:00 p.m. local time fifteen days preceding the election. However, any completed mail registration card mailed to the appropriate county auditor and postmarked no less than thirty days preceding an election shall be added to the registration file. A voter registration completed at any local, state, or federal agency during any given week commencing on Tuesday through the following Monday shall be sent to the appropriate county auditor no later than the following Wednesday. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, for the alternative transmission of voter registration information by computer from the agency to the secretary of state. The name of any voter who has registered to vote by 5:00 p.m. local time fifteen days preceding a runoff election shall be added to the file used for the runoff election.

Source: SL 1961, ch 92, §§ 4, 13; SDCL §§ 12-4-4, 12-4-5.1; SL 1969, ch 83, § 4; SL 1970, ch 86, § 11; SL 1974, ch 118, § 7; SL 1978, ch 94, § 1; SL 1981, ch 120, § 1; SL 1985, ch 106, § 2; SL 1985, ch 107, § 1; SL 1985, ch 110, § 1C; SL 1994, ch 107, § 6; SL 1996, ch 95, § 4; SL 2002, ch 40, § 5; SL 2017, ch 68, § 1.



§ 12-4-5.1 Repealed.

12-4-5.1. Repealed by SL 1974, ch 118, § 200.



§ 12-4-5.2 Notice of registration procedures--Publication.

12-4-5.2. Notice of registration procedures--Publication. The county auditor or the person responsible for the conduct of a local election shall give notice of the availability of registration officials and state when registration will be terminated and the effect of a failure to have registered. Such notice shall be published in official newspapers at least once each week for two consecutive weeks, the last publication to be not less than ten nor more than fifteen days before the deadline for registration.

Source: SL 1974, ch 119, § 1.



§ 12-4-5.3 Review of voter registration application by auditor--Notice to applicant.

12-4-5.3. Review of voter registration application by auditor--Notice to applicant. When a voter registration application is received by the county auditor, the county auditor shall review the application for eligibility and completeness. If the applicant is not eligible to be registered or sufficient information to complete the registration card cannot be obtained from the applicant, the applicant shall be sent an acknowledgment notice indicating the reason the registration was not filed. In addition, the acknowledgment notice shall state that the voter needs to submit the corrected information to the county within thirty days or the voter registration form may not be processed. Any applicant whose registration is accepted shall be sent an acknowledgment notice. The acknowledgment notice shall be prescribed by the State Board of Elections and sent by nonforwardable mail. The same confirmation mailing required by § 12-4-19 shall be sent immediately to any person whose registration acknowledgment notice is returned undeliverable.

Source: SL 1994, ch 107, § 7; SL 1996, ch 95, § 5; SL 2017, ch 68, § 2.



§ 12-4-5.4 Registration--Driver license number or social security information required.

12-4-5.4. Registration--Driver license number or social security information required. Any person registering to vote shall provide his or her South Dakota driver license number on the voter registration form. If a person does not have a South Dakota driver license, the person shall provide the last four digits of his or her social security number on the voter registration form. If a person does not have a South Dakota driver license or social security number, the person may only register at the county auditor's office and shall sign a statement verifying the fact that he or she has neither a South Dakota driver license nor social security number. The statement shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 11; SL 2006, ch 68, § 1.



§ 12-4-5.5 Verification of driver license or social security information.

12-4-5.5. Verification of driver license or social security information. At the time voter registration information is transmitted from a county to the statewide voter registration file, the authenticity of the driver license number shall be verified with the driver license database. If the person has provided the last four digits of his or her social security number, the social security database shall be checked to determine that the number, name, and date of birth are accurate and that this information does belong to such person. If any of this information is reported as not being accurate, the county auditor shall withdraw the voter registration and attempt to get the correct information with the process provided in § 12-4-5.3. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, determining technical parameters for the driver license and social security database verification.

Source: SL 2003, ch 83, § 12; SL 2005, ch 89, § 2.



§ 12-4-6 Filling out registration card--Registration at driver's license station--Applicant unable to write.

12-4-6. Filling out registration card--Registration at driver's license station--Applicant unable to write. An applicant for registration shall answer questions and sign the oath as required on the form prescribed by the State Board of Elections. An applicant for registration at a driver's license station shall also sign a signature card prescribed by the Department of Public Safety. This signature shall be digitized and used to prepare the registration card as provided in § 12-4-5. If an applicant is unable to write his or her name, the applicant shall make a mark, the applicant's name being written near such mark, and written by a person who writes his or her own name as a witness.

Source: SL 1961, ch 92, § 13; SL 1969, ch 83, § 4; SL 1974, ch 118, § 8; SL 1975, ch 119, § 13; SL 1985, ch 107, § 2; SL 1994, ch 107, § 8; SL 2004, ch 17, § 8.



§ 12-4-6.1 Effective date of voter registration.

12-4-6.1. Effective date of voter registration. A voter registration shall be considered to be effective on the date which the card is received by the county auditor. However, if the card was completed at one of the agencies listed in § 12-4-2, is received by the auditor within five days following any registration deadline and is dated by the deadline, the card shall be considered to be effective on the date which it was signed at the agency. If a card does not contain all of the information required by the form prescribed pursuant to § 12-4-6 or if the card contains information which is not correct, it shall be considered to be effective on the date all of the correct, required information is supplied to the county auditor.

Source: SL 1997, ch 78, § 1; SL 2005, ch 89, § 3.



§ 12-4-7 Repealed.

12-4-7. Repealed by SL 1981, ch 120, § 2.



§ 12-4-7.1 Repealed.

12-4-7.1. Repealed by SL 1974, ch 118, § 200.



§ 12-4-7.2 Duty to ensure completion of registration cards.

12-4-7.2. Duty to ensure completion of registration cards. Any local, state, or federal agency staff person who registers a voter shall ensure that the registration card, as prescribed by the State Board of Elections, is filled out completely.

Source: SL 1975, ch 119, § 14; SL 1976, ch 105, § 5; SL 1978, ch 94, § 2; SL 1985, ch 107, § 3; SL 1989, ch 127; SL 1993, ch 110, § 2; SL 1994, ch 107, § 9.



§ 12-4-7.3 , 12-4-7.4. Repealed.

12-4-7.3, 12-4-7.4. Repealed by SL 1994, ch 107, §§ 10, 11.



§ 12-4-8 Records prescribed by state board--Information required.

12-4-8. Records prescribed by state board--Information required. For the purpose of expediting work of the county auditor, to promote uniformity in registration, and for the preparation of abstracts and other forms to be used by election boards, registration records shall be prescribed by the State Board of Elections. The State Board of Elections may require such information, on registration records, as is necessary to effectuate the state and federal election laws.

Source: SL 1961, ch 92, § 7; SL 1969, ch 83, § 3; SL 1970, ch 86, § 1; SL 1971, ch 83, §§ 10, 12; SL 1972, ch 76, § 3; SL 1974, ch 118, § 9; SL 1975, ch 119, § 16; SL 1994, ch 107, § 12.



§ 12-4-8.1 Postcard requests for absentee ballot under federal law--Indexing and furnishing to precinct board.

12-4-8.1. Postcard requests for absentee ballot under federal law--Indexing and furnishing to precinct board. In lieu of forms for registration prescribed under § 12-4-8, requests for absentee ballots submitted in accordance with the Uniformed and Overseas Citizens Absentee Voting Act (UOCAV) (42 U.S.C. § 1973ff) shall be sufficient for registration purposes. The county auditor shall make and file the index card for the master file and attach the card thereto and a photocopy shall be supplied to the election board of the precinct for the purposes of § 12-19-2.

Source: SL 1957, ch 85, § 2; SDC Supp 1960, § 16.0611; SDCL, § 12-19-20; SL 1974, ch 118, § 10; SL 1992, ch 107, § 1; SL 1994, ch 107, § 13.



§ 12-4-8.2 True copy to replace duplicate acknowledgment notice.

12-4-8.2. True copy to replace duplicate acknowledgment notice. Any voter whose name appears in the master registration file who makes written application to the county auditor for a duplicate acknowledgment notice, who has not received one or who has lost it, may receive a true copy of the card on file.

Source: SL 1970, ch 86, § 8; SDCL Supp, § 12-4-7.1; SL 1974, ch 118, § 11; SL 1994, ch 107, § 14; SL 2002, ch 40, § 6.



§ 12-4-9 Master registration file--Contents--Open to public inspection--Access to certain information restricted.

12-4-9. Master registration file--Contents--Open to public inspection--Access to certain information restricted . The county auditor shall maintain and safeguard a file of voters in computer format that contains the information of each person registered in each voting precinct within the county. This file shall be known as the master registration file and shall be, at all times during office hours, open to public inspection. However, public access to social security numbers and driver license numbers contained in the master registration file shall be prohibited. Public access to each voter's day and month of birth shall be restricted. Public access to the voter's year of birth is not restricted. The master registration file shall contain all information from each voter's registration card. The master registration file shall also include the date of the last election the voter has voted in and when the voter's information was last updated. The master registration file may also contain additional voter history information. Any voter registration form for a purged or unregistered voter shall be kept for twenty-two months. No purged or unregistered voter may be included in the master registration file.

Source: SL 1961, ch 92, § 5; SL 1974, ch 118, § 12; SL 1976, ch 105, § 6; SL 1994, ch 107, § 15; SL 2001, ch 66, § 6; SL 2008, ch 64, § 1; SL 2012, ch 81, § 2; SL 2017, ch 68, § 3.



§ 12-4-9.1 Repealed.

12-4-9.1. Repealed by SL 1974, ch 118, § 200.



§ 12-4-10 Precinct registration lists--Contents--Entries by superintendent.

12-4-10. Precinct registration lists--Contents--Entries by superintendent. The county auditor shall provide from the master registration file, in paper or electronic format, a separate list of the names and addresses of all registered voters in each voting precinct as established pursuant to chapter 12-14, § 9-13-16, or 13-7-11 in the county, which shall be known as the precinct registration list. The list for any voting precinct shall be designed so that each name can be distinctly marked whenever the registrant presents himself or herself for voting and shall contain a space in which may be recorded the record of any challenge, affidavit, or other information as may be required. Each entry shall be made by the precinct superintendent or precinct deputies when the voter presents himself or herself for voting.

Source: SL 1961, ch 92, § 10; SL 1974, ch 118, § 13; SL 1975, ch 120, § 5; SL 1976, ch 105, § 7; SL 1992, ch 107, § 2; SL 2002, ch 40, § 7; SL 2012, ch 84, § 3, eff. Feb. 23, 2012.



§ 12-4-10.1 Registration lists furnished to federal court for jury selection--Return of lists to auditor.

12-4-10.1. Registration lists furnished to federal court for jury selection--Return of lists to auditor. Whenever so requested, the county auditor shall furnish to the clerk of the United States District Court for the district of South Dakota, at no cost to the county, the current precinct registration lists or certified copies thereof referred to in § 12-4-10 for all election precincts in the county whenever such lists are required by said clerk of the United States District Court in furtherance of a plan for random jury selection in the federal courts pursuant to 28 U.S.C. 1863 and other applicable federal statutes. Within thirty days after receipt of such precinct registration lists, the clerk of the United States District Court shall return the same to the county auditor.

Source: SL 1973, ch 81.



§ 12-4-11 Change of registration file on change in precinct boundaries.

12-4-11. Change of registration file on change in precinct boundaries. If the boundaries of any election precinct are changed, the county auditor shall immediately change the registration file to correctly show the names and the other relevant voting information required upon registration of the voters who are residents of the election precinct.

Source: SL 1961, ch 92, § 6; SL 1970, ch 86, § 2; SL 1974, ch 118, § 15; SL 2002, ch 40, § 8.



§ 12-4-12 New registration on move between states or counties--Authorization to cancel previous registration.

12-4-12. New registration on move between states or counties--Authorization to cancel previous registration. Any new registrant previously registered elsewhere shall be required to sign an authorization which shall be forwarded by the registration official to the auditor of the county of former registration, or other appropriate registration official, who shall remove the registrant's name from the registration file.

Source: SL 1961, ch 92, § 9; SL 1974, ch 118, § 16; SL 1994, ch 107, § 16; SL 2002, ch 40, § 9.



§ 12-4-13 Repealed.

12-4-13. Repealed by SL 1994, ch 107, § 17.



§ 12-4-14 Repealed.

12-4-14. Repealed by SL 1974, ch 118, § 200.



§ 12-4-15 Designation or change of party affiliation.

12-4-15. Designation or change of party affiliation. Any person desiring to designate or change party affiliation, name, or address may do so by completing a new registration card.

Source: SL 1961, ch 92, § 8; SL 1976, ch 105, § 8; SL 1994, ch 107, § 18.



§ 12-4-16 Repealed.

12-4-16. Repealed by SL 1994, ch 107, § 19.



§ 12-4-17 Repealed.

12-4-17. Repealed by SL 1975, ch 121.



§ 12-4-18 Persons declared mentally incompetent, deceased or serving sentence for felony conviction removed from registration records.

12-4-18. Persons declared mentally incompetent, deceased or serving sentence for felony conviction removed from registration records. The clerk of courts shall, within fifteen days after the close of each month, prepare and deliver to the auditor an abstract from the records of the names of persons declared mentally incompetent in the preceding month. The notice shall be sent to the county auditor of the county in which the person declared incompetent resides. The county auditor shall remove from the master registration list the names of persons identified in accordance with the information provided pursuant to this section and names of those sentenced to imprisonment in the federal penitentiary system and may remove names published in an obituary.

Voter registration records maintained in or transmitted to the statewide voter registration file shall be matched with the death records maintained as vital statistics records by the Department of Health and the records of felony convictions maintained by the Unified Judicial System. Any voter identified as deceased or who is serving a sentence for a felony conviction shall be removed from the voter registration records. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, determining how voter registration records shall be matched.

Source: SL 1961, ch 92, § 12; SL 1965, ch 93; SL 1972, ch 76, § 5; SL 1974, ch 118, § 20; SL 1978, ch 95, § 1; SL 1980, ch 110; SL 1982, ch 125; SL 1992, ch 108; SL 1993, ch 110, § 4; SL 1999, ch 71, § 1; SL 2001, ch 64, § 1; SL 2002, ch 72, § 1; SL 2003, ch 83, § 15, eff. Jan. 1, 2004; SL 2012, ch 82, § 1.



§ 12-4-19 Confirmation mailing to voters who fail to reply to a confirmation mailing--Exception.

12-4-19. Confirmation mailing to voters who fail to reply to a confirmation mailing--Exception. Any voter in the active registration file who has failed to vote, has not updated the voter's registration information, and has not replied to a confirmation mailing at least once during the last preceding four consecutive years shall be sent a nonforwardable return-if-undeliverable address verification request. If the request is undeliverable then a confirmation mailing prescribed by the State Board of Elections shall be sent. If a county auditor has determined through a national change of address licensee of the United States Postal Service that the address of a voter who is to be sent an address verification request has changed, that mailing may be omitted. This process shall be performed by each county auditor between January first and November fifteenth of each odd-numbered year.

Source: SL 1961, ch 92, § 15; SL 1974, ch 118, § 21; SL 1975, ch 120, § 1; SL 1976, ch 105, § 9; SL 1994, ch 107, § 20; SL 1996, ch 95, § 2; SL 1998, ch 79, § 1; SL 2001, ch 64, § 2; SL 2002, ch 40, § 10; SL 2002, ch 72, § 2.



§ 12-4-19.1 Confirmation mailing notice to registrant of proposed registration cancellation--Postcard and return card--Contents.

12-4-19.1. Confirmation mailing notice to registrant of proposed registration cancellation--Postcard and return card--Contents. The confirmation mailing notice shall be a double postcard stating that the voter's registration may be canceled if the card is not returned. In addition, the card shall state that if the information on the return card is correct, the voter must sign and return the card within thirty days or the voter's registration will become inactive. The card shall also state that if the information on the return card is not correct, the voter shall send the correct information to update the voter's registration or the voter's registration will become inactive. If the card is returned indicating a new address in another county in South Dakota or another state, the card shall serve as a cancellation authorization. The card shall also give information on reregistering if the voter has moved to another county or state. The card shall give the information about the voter as it appears in the registration records.

Source: SL 1975, ch 120, § 2; SL 1994, ch 107, § 21; SL 2005, ch 89, § 4.



§ 12-4-19.2 Placement in inactive registration file by auditor.

12-4-19.2. Placement in inactive registration file by auditor. If the card is not returned to the county auditor within the stated time limit or is undeliverable, the county auditor shall move the voter to an inactive registration file.

Source: SL 1975, ch 120, § 3; SL 1976, ch 105, § 10; SL 1992, ch 107, § 4; SL 1994, ch 107, § 22; SL 2002, ch 40, § 11.



§ 12-4-19.3 Repealed.

12-4-19.3. Repealed by SL 1994, ch 107, § 24.



§ 12-4-19.4 Cancellation of voter registration.

12-4-19.4. Cancellation of voter registration. If a voter placed in the inactive registration file does not vote by the second general election following the confirmation mailing, the registration shall be canceled. This determination shall be made between January first and November fifteenth of every odd-numbered year.

Source: SL 1994, ch 107, § 23; SL 2002, ch 40, § 12.



§ 12-4-19.5 Repealed.

12-4-19.5. Repealed by SL 2002, ch 40, § 13.



§ 12-4-20 to 12-4-22. Repealed.

12-4-20 to 12-4-22. Repealed by SL 1974, ch 118, § 200.



§ 12-4-23 Repealed.

12-4-23. Repealed by SL 1996, ch 95, § 3.



§ 12-4-23.1 Repealed.

12-4-23.1. Repealed by SL 1976, ch 105, § 84.



§ 12-4-24 Precinct lists for local election--Delivery to voting precincts.

12-4-24. Precinct lists for local election--Delivery to voting precincts. The county auditor shall complete and make available to the official charged with the conduct of a local election at least one day preceding the election a precinct registration list and the person in charge of the election shall deliver the list to each of his superintendents of election.

Source: SL 1961, ch 92, § 14; SL 1970, ch 86, § 4; SL 1974, ch 118, § 24; SL 1976, ch 105, § 11; SL 1985, ch 109; SL 1992, ch 107, § 5.



§ 12-4-24.1 Repealed.

12-4-24.1. Repealed by SL 2012, ch 81, § 5.



§ 12-4-25 to 12-4-28. Repealed.

12-4-25 to 12-4-28. Repealed by SL 1974, ch 118, § 200.



§ 12-4-29 Repealed.

12-4-29. Repealed by SL 1994, ch 107, § 25.



§ 12-4-30 Repealed.

12-4-30. Repealed by SL 1974, ch 118, § 200.



§ 12-4-31 Repealed.

12-4-31. Repealed by SL 1994, ch 107, § 26.



§ 12-4-32 National Voter Registration Act of 1993.

12-4-32. National Voter Registration Act of 1993. Sections 4 to 8, inclusive, of the National Voter Registration Act of 1993 apply to all elections in South Dakota which require voter registration.

Source: SL 1994, ch 107, § 32.



§ 12-4-33 Chief state election official.

12-4-33. Chief state election official. The secretary of state is the chief state election official pursuant to section 10 of the National Voter Registration Act of 1993.

Source: SL 1994, ch 107, § 33.



§ 12-4-34 Registered voters referred to in other statutes.

12-4-34. Registered voters referred to in other statutes. If a statute refers to registered voters, it does not include those in the inactive registration file unless specifically included. However, any voter in the inactive registration file may sign a petition.

Source: SL 1994, ch 107, § 34; SL 2002, ch 40, § 14; SL 2010, ch 74, § 9.



§ 12-4-35 Rules for the National Voter Registration Act.

12-4-35. Rules for the National Voter Registration Act. The State Board of Elections may promulgate rules pursuant to chapter 1-26 necessary for implementation of the National Voter Registration Act.

Source: SL 1994, ch 107, § 35.



§ 12-4-36 Rebuttable presumption that certain electors not qualified.

12-4-36. Rebuttable presumption that certain electors not qualified. There is a rebuttable presumption that the signer of a petition filed pursuant to chapter 2-1, 6-16, 7-18A, 9-13, 9-20, 12-6, 12-7, or 13-7 is not a qualified elector if the signer's name fails to appear on the active or inactive voter registration list of the county stated on the petition as the signer's county of registration on the date the petition was signed. This rebuttable presumption may only be overcome by clear and convincing evidence presented by the petition sponsor, circulator, or candidate.

Source: SL 2001, ch 65, § 1; SL 2013, ch 63, § 1.



§ 12-4-37 Statewide voter registration file--County auditors to transmit changes to secretary.

12-4-37. Statewide voter registration file--County auditors to transmit changes to secretary. The secretary of state shall establish a computerized system for maintaining and utilizing the voter registration file and transmitting voter registration information from each county auditor to the Office of the Secretary of State. Each county auditor shall transmit any changes to the master registration file or the absentee voter log to the secretary of state on a daily basis. The county auditor shall transmit updated information contained in the county voter registration system, including voter registration information and voter election history information, to the Office of the Secretary of State not later than July fifteenth after each primary election and December fifteenth after each general election.

Source: SL 2001, ch 66, § 1; SL 2010, ch 74, § 10; SL 2011, ch 77, § 1.



§ 12-4-38 County auditor's file is official record in event of discrepancy.

12-4-38. County auditor's file is official record in event of discrepancy. The statewide voter registration file maintained by the secretary of state shall be considered a duplicate file of the official voter registration records held in each county office. If there is any discrepancy between the statewide voter registration file maintained by the secretary of state and the master registration file maintained by the county auditor, the master registration file maintained by the county auditor is the official file. However, for federal elections the statewide file shall be the official voter registration file. Upon request from the secretary of state, each county auditor shall transmit the county's entire voter file to the state voter registration file.

Source: SL 2001, ch 66, § 2; SL 2003, ch 83, § 9.



§ 12-4-39 Promulgation of rules--Scope.

12-4-39. Promulgation of rules--Scope. The secretary of state may promulgate rules pursuant to chapter 1-26 concerning:

(1) Procedures for the establishing the statewide voter registration file;

(2) Transmission of the voter registration information from the county to the Office of the Secretary of State;

(3) Procedures for determining duplicate voter registration;

(4) Dissemination of the information from the statewide voter registration file; and

(5) Establishment of fees for information provided from the statewide voter registration file.
Source: SL 2001, ch 66, § 3.



§ 12-4-40 Identification of duplicate voter registration--Notification.

12-4-40. Identification of duplicate voter registration--Notification. The secretary of state may use the statewide voter registration file to identify any duplicate voter registration within the state. If the secretary of state has determined that there is a duplicate voter registration, the secretary of state shall notify the county whose official master registration file contains the oldest duplicate registration and such county shall remove the person from the voter registration file. If the secretary of state has identified a potential duplicate voter registration, the secretary of state shall notify the person registered in the county whose official master registration file contains the oldest potential duplicate registration. The secretary of state shall notify such person in a manner consistent with the provisions of § 12-4-19.1.

Source: SL 2001, ch 66, § 4.



§ 12-4-41 Use of voter registration information--Violation as misdemeanor--Civil penalty.

12-4-41. Use of voter registration information--Violation as misdemeanor--Civil penalty. Any information obtained from the statewide voter registration file or any county voter registration file may be used or sold only for election purposes, may not be used for any commercial purpose, and may not be placed for unrestricted access on the internet. For the purpose of this section, the term, commercial purpose, does not include campaign or political polling activities. Any violation of this section is a Class 1 misdemeanor. In addition to any criminal sanctions, the court may impose a civil penalty not to exceed two thousand dollars for each violation. Any civil penalty collected pursuant to this section shall be deposited in the general fund.

Source: SL 2001, ch 66, § 5; SL 2002, ch 72, § 3; SL 2017, ch 68, § 4.



§ 12-4-42 to 12-4-51. Transferred.

12-4-42 to 12-4-51. Transferred to §§ 12-1-21 to 12-1-30.



§ 12-4-52 Payment for registration of voters based on number of voters registered prohibited--Violation as misdemeanor.

12-4-52. Payment for registration of voters based on number of voters registered prohibited--Violation as misdemeanor. No person may employ, reward, or compensate any person to register voters based on the number of voters registered. Nothing in this section prohibits any person from hiring a person paid on an hourly or salaried basis to register voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 1.



§ 12-4-53 Receipt of payment for registration of voters based on number of voters registered prohibited--Violation as misdemeanor.

12-4-53. Receipt of payment for registration of voters based on number of voters registered prohibited--Violation as misdemeanor. No person may receive any wages, reward, or compensation for registering voters based on the number of voters registered. Nothing in this section prohibits any person from being employed on an hourly or salaried basis to register voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 2.






Chapter 05 - Political Parties And Party Affairs

§ 12-5-1 Organization and dissolution of political party.

12-5-1. Organization and dissolution of political party. A new political party may be organized and participate in the primary election by filing with the secretary of state not later than the last Tuesday of March at five p.m. prior to the date of the primary election, a written declaration signed by at least two and one-half percent of the voters of the state as shown by the total vote cast for Governor at the last preceding gubernatorial election, which declaration shall contain:

(1) The name of the proposed party; and

(2) A brief statement of the principles thereof;
whereupon the party shall, under the party name chosen, have all the rights of a political party whose ticket was on the ballot at the preceding general election. No signature on a declaration is valid if the declaration was signed more than one year prior to filing of the declaration.

A political party loses the right to participate in the primary election for failure to meet the definition of political party as defined in § 12-1-3.

The national and state chairperson of a recognized political party may request in writing, subscribed and sworn to by each chairperson before any officer qualified to administer oaths and take acknowledgments, to no longer be recognized as a political party. The political party shall also comply with the requirements for dissolution pursuant to chapter 12-27.

Source: SDC 1939, § 16.0201; SL 1974, ch 118, § 28; SL 1976, ch 105, § 12; SL 1984, ch 107, § 1; SL 1986, ch 115, § 2; SL 1997, ch 75, § 2; SL 2007, ch 74, § 1; SL 2007, ch 81, § 5; SL 2013, ch 63, § 2; SL 2015, ch 77, § 12 rejected Nov. 8, 2016.



§ 12-5-1.1 Party constitution or bylaws required--Filing with secretary of state.

12-5-1.1. Party constitution or bylaws required--Filing with secretary of state. A political party shall adopt a Constitution or a set of bylaws to govern its organization and the conduct of its affairs and exercise thereunder any power not inconsistent with laws of this state. The party central committee shall certify to and file with the secretary of state a copy of the document and amendments thereof within thirty days of their approval.

Source: SL 1974, ch 118, § 27.



§ 12-5-1.2 Repealed.

12-5-1.2. Repealed by SL 2007, ch 74, § 2.



§ 12-5-1.3 Notice to county auditors of party rules affecting elections .

12-5-1.3. Notice to county auditors of party rules affecting elections. It shall be the duty of the secretary of state to promptly notify the county auditor of each county of the effect of any provision of a party Constitution or bylaw which affects an election to be conducted.

Source: SL 1974, ch 118, § 27.



§ 12-5-1.4 Nominating petitions of new party primary candidates.

12-5-1.4. Nominating petitions of new party primary candidates. If a political party qualifies for the primary ballot under § 12-5-1, each candidate intending to participate in a primary election shall file a nominating petition pursuant to § 12-6-4. In each primary election following the qualification of a political party and prior to the next gubernatorial election, each:

(1) State and federal candidate for that party shall file a petition bearing signatures of at least two hundred fifty registered voters in that party; and

(2) Legislative and county candidate for that party shall file a petition bearing signatures of at least five registered voters in that party.
Source: SL 1984, ch 107, § 1A; SL 1993, ch 109, § 2; SL 2007, ch 74, § 3; SL 2015, ch 77, § 24 rejected Nov. 8, 2016.



§ 12-5-1.5 Organization and dissolution of political party without candidate for United States Senate, United States House of Representatives, Governor, or Legislature.

12-5-1.5. Organization and dissolution of political party without candidate for United States Senate, United States House of Representatives, Governor, or Legislature. If a new political party organizing does not have a candidate for United States Senate, United States House of Representatives, Governor, or Legislature, that new political party may be organized by filing with the secretary of state not later than July first at five p.m., a written declaration signed by at least two and one-half percent of the voters of the state as shown by the total vote cast for Governor at the last preceding gubernatorial election. The declaration shall contain:

(1) The name of the proposed party; and

(2) A brief statement of the principles of the proposed party.
The new political party shall, under the party name chosen, have all the rights of a political party whose ticket was on the ballot at the preceding general election. No signature on a declaration is valid if the declaration was signed more than one year prior to filing of the declaration.

A political party loses the right to participate in the primary election for failure to meet the definition of political party as defined in § 12-1-3.

The national and state chairperson of a recognized political party may request in writing, subscribed and sworn to by each chairperson before any officer qualified to administer oaths and take acknowledgments, to no longer be recognized as a political party. The political party shall also comply with the requirements for dissolution pursuant to chapter 12-27.

Source: SL 2017, ch 69, § 10.



§ 12-5-1.6 Reward prohibited--Violation as misdemeanor.

12-5-1.6. Reward prohibited--Violation as misdemeanor. No person may employ, reward, or compensate any person to circulate a petition for the organization of a political party based on the number of registered voters who signed the petition. Nothing in this section prohibits any person from employing a petition circulator based on one of the following practices:

(1) Paying an hourly wage or salary;

(2) Establishing either express or implied minimum signature requirements for the petition circulator;

(3) Terminating the petition circulator's employment, if the petition circulator fails to meet certain productivity requirements; and

(4) Paying discretionary bonuses based on reliability, longevity, and productivity.

Any violation of this section is a Class 2 misdemeanor.

Source: SL 2017, ch 12, § 6.



§ 12-5-2 Precinct officials elected at primary.

12-5-2. Precinct officials elected at primary. Each political party may elect precinct committeemen and precinct committeewomen at each primary election. If a party chooses to elect precinct committeemen and committeewomen at the primary election pursuant to §§ 12-5-4 to 12-5-13, inclusive, the party shall provide for such election in the party's constitution or bylaws.

Source: SDC 1939, § 16.0209; SL 1941, ch 76; SL 1963, ch 107, § 1; SL 1974, ch 118, § 29; SL 1975, ch 119, § 21; SL 1982, ch 28, § 42; SL 1986, ch 115, § 3; SL 1997, ch 75, § 3; SL 2007, ch 74, § 4.



§ 12-5-3 to 12-5-3.5. Repealed.

12-5-3 to 12-5-3.5. Repealed by SL 1977, ch 107, § 10.



§ 12-5-3.6 Selection of method of allocating national convention vote.

12-5-3.6. Selection of method of allocating national convention vote. A state political party, in its Constitution or bylaws, shall determine the method of allocating delegates and alternates to its next national convention.

Source: SL 1973, ch 73, § 2; SL 1974, ch 120, § 1; SDCL § 12-5-3.3; SL 1977, ch 107, § 1; SL 2007, ch 74, § 5.



§ 12-5-3.7 Repealed.

12-5-3.7. Repealed by SL 2007, ch 74, § 6.



§ 12-5-3.8 Certification of candidates or slates for primary--Placement on ballot--Selection process without primary.

12-5-3.8. Certification of candidates or slates for primary--Placement on ballot--Selection process without primary. If a political party chooses to have a primary for selection of its delegates and alternates to the national convention, the party shall certify the candidate names or the delegate and alternate slates which are to be listed on the primary ballot to the secretary of state by the last Tuesday in March preceding the primary by five p.m. central time. Only candidates or slates certified may be placed on the ballot by the secretary of state and the position of the candidates or slates on the primary ballot shall be chosen by lot by the secretary of state. The certification shall be deemed to be submitted if mailed by registered mail by five p.m. central time on the last Tuesday in March. If a political party does not choose to have a primary selection of its delegates and alternates to the national convention, the party shall define the selection process of its delegates and alternates in the party bylaws.

Source: SL 1976, ch 106, §§ 1, 2; SDCL Supp, § 12-5-3.4; SL 1977, ch 107, § 3; SL 1980, ch 111; SL 1986, ch 115, § 4; SL 1997, ch 75, § 4; SL 2007, ch 74, § 7; SL 2007, ch 81, § 6; SL 2015, ch 77, § 9 rejected Nov. 8, 2016; SL 2017, ch 69, § 1.



§ 12-5-3.9 Certification of candidates or slates by state chairperson--Mandamus to compel certification--Hearing.

12-5-3.9. Certification of candidates or slates by state chairperson--Mandamus to compel certification--Hearing. The state chairperson of the political party shall certify the candidates or slates to the secretary of state. If the state chairperson wrongfully refuses to certify any candidate or slate, the aggrieved candidate or slate of delegates and alternates is entitled to a writ of mandamus against the state chairperson pursuant to chapter 21-29 to compel certification. A hearing upon the writ shall be held within five days of the commencement of the action.

Source: SL 1976, ch 106, § 3; SDCL Supp, § 12-5-3.5; SL 1977, ch 107, § 4; SL 2007, ch 74, § 8.



§ 12-5-3.10 Repealed.

12-5-3.10. Repealed by SL 2007, ch 74, § 9.



§ 12-5-3.11 Primary election of national convention delegates and alternates--Grouping of names on nominating petition--Statement of preference.

12-5-3.11. Primary election of national convention delegates and alternates--Grouping of names on nominating petition--Statement of preference. If a political party has no prescribed method of selection of slates of delegates and alternates to its national convention, the slates of delegates and alternates to the national convention shall be elected by the primary. Names of candidates for delegates and alternates to the national convention, in number equal to the entire number of the delegates and alternates to be selected, shall be grouped in a slate under the respective designations upon a single nominating petition. The nominating petition shall contain a statement indicating the candidates for delegates collective preference choice for President of the United States, if any, or that the candidates have no preference or are uncommitted. No name of any candidate for delegate or alternate may be filed in more than one slate.

Source: SL 1977, ch 107, § 6; SL 2009, ch 69, § 2.



§ 12-5-3.12 Preference of first nominating petition filed--One slate per candidate--Petitions rejected for noncompliance--Verified notice of disapproval filed by designated candidate removes slate from ballot.

12-5-3.12. Preference of first nominating petition filed--One slate per candidate--Petitions rejected for noncompliance--Verified notice of disapproval filed by designated candidate removes slate from ballot. Under a petition filed under § 12-5-3.11, the first nominating petition filed indicating a preference choice for any given person for President of the United States shall give the slate listed thereon the exclusive right to have their names appear on the ballot in preference of that person. Only one slate shall appear on the ballot in preference of any one person for President of the United States. Any nominating petition which does not comply with the requirements of law for such petitions shall not be accepted. Petitions shall be checked for such compliance at the time in the order of filing and the first to be found to be in compliance with law shall be accepted for purpose of this section. No slate of delegates or alternates appearing on a nominating petition filed pursuant to this section shall be placed on the ballot if the person designated as presidential candidate in such petition shall file a verified notice of disapproval. This notice must be filed with the secretary of state by such candidate within the time period required for the filing of nominating petitions for the primary.

Source: SL 1977, ch 107, § 7.



§ 12-5-3.13 Election of all delegates by slate receiving most votes.

12-5-3.13. Election of all delegates by slate receiving most votes. In any election conducted under §§ 12-5-3.11 and 12-5-3.12, the slate that receives the most votes shall elect all of its delegates and alternates on that slate.

Source: SL 1977, ch 107, § 8.



§ 12-5-3.14 Notice by candidates or supporters of intention to enter presidential primary.

12-5-3.14. Notice by candidates or supporters of intention to enter presidential primary. Any candidate, committee, or group supporting a candidate in any presidential primary, shall, by the last Tuesday in March prior to the presidential primary election, notify the secretary of state of an intention to have the name of the candidate placed on the presidential primary election ballot or submit a slate of candidates or both.

Source: SL 1977, ch 107, § 11; SL 1987, ch 120; SL 1997, ch 75, § 5; SL 2007, ch 81, § 7; SL 2015, ch 77, § 10 rejected Nov. 8, 2016.



§ 12-5-3.15 State board to adopt rules.

12-5-3.15. State board to adopt rules. The State Board of Elections may adopt rules pursuant to chapter 1-26 to implement §§ 12-5-3.6 to 12-5-3.14, inclusive.

Source: SL 1977, ch 107, § 9.



§ 12-5-3.16 Certification of names of national convention nominees for President and vice-president--Alternate certification.

12-5-3.16. Certification of names of national convention nominees for President and vice-president--Alternate certification. The chairperson of the national convention of each political party recognized pursuant to § 12-1-3 or 12-5-1 shall certify the names of the convention nominees for President and vice-president of each political party to the secretary of state immediately following the convention. If the national certification is not received or is inconclusive, the names shall be certified by the state chairperson of that party at the request of the secretary of state.

Source: SL 2001, ch 67, § 1.



§ 12-5-3.17 Repealed.

12-5-3.17. Repealed by SL 2015, ch 76, § 1.



§ 12-5-4 Statement filed by candidates for precinct committee--Time of filing--Contents.

12-5-4. Statement filed by candidates for precinct committee--Time of filing--Contents. A candidate for party precinct committeeman or committeewoman shall file a statement in writing, with the county auditor of the county in which he or she is a candidate, not later than the last Tuesday in March before the primary election. The statement shall state that the candidate:

(1) Is a resident of the precinct;

(2) Is registered as a member of the political party named in the statement;

(3) Is a candidate for precinct committeeman or committeewoman, as the case may be;

(4) Is desirous of serving in that position; and

(5) If elected, will qualify and serve in the office.

The statement, when properly filed, shall operate as a nominating petition for that office.

Source: SL 1929, ch 118, § 7; SL 1937, ch 120, § 2; SDC 1939, § 16.0212; SL 1941, ch 77; SL 1951, ch 90; SL 1957, ch 83, § 2; SL 1959, ch 90; SL 1972, ch 79, § 2; SL 1982, ch 126, § 2; SL 1988, ch 130, § 1; SL 2007, ch 81, § 8; SL 2015, ch 77, § 14 rejected Nov. 8, 2016.



§ 12-5-4.1 Unopposed candidate for precinct committee automatically elected.

12-5-4.1. Unopposed candidate for precinct committee automatically elected. Any candidate who has filed a statement of candidacy, as required by § 12-5-4, having no opposing candidate shall automatically be elected, and after the canvass of the primary shall be so declared.

Source: SL 1972, ch 79, § 1.



§ 12-5-5 to 12-5-7. Repealed.

12-5-5 to 12-5-7. Repealed by SL 1972, ch 79, § 6.



§ 12-5-8 Furnishing to precincts of ballots for precinct committee--Form prescribed by state board.

12-5-8. Furnishing to precincts of ballots for precinct committee--Form prescribed by state board. At the time of printing the official primary election ballots, the county auditor shall also have printed in like number, and for each political party, separate ballots upon which party voters may vote for precinct committeeman and for precinct committeewoman of their political party. These ballots shall be furnished to any election precinct having a contest for such position at the same time with the other election supplies. The form of these ballots shall be prescribed by the State Board of Elections.

Source: SL 1929, ch 118, § 10; SL 1931, ch 146; SL 1937, ch 120, § 3; SDC 1939, § 16.0216; SL 1965, ch 84; SL 1972, ch 79, § 3; SL 1976, ch 105, § 13.



§ 12-5-9 Votes for precinct committee restricted to nominees.

12-5-9. Votes for precinct committee restricted to nominees. Only candidates nominated pursuant to § 12-5-4 shall be voted upon for such precinct committeeman or committeewoman.

Source: SL 1929, ch 118, § 7; SL 1937, ch 120, § 2; SDC 1939, § 16.0212; SL 1941, ch 77; SL 1951, ch 90; SL 1957, ch 83, § 2; SL 1959, ch 90; SL 1972, ch 79, § 4; SL 1974, ch 118, § 30.



§ 12-5-10 Repealed.

12-5-10. Repealed by SL 1972, ch 79, § 6.



§ 12-5-11 , 12-5-12. Repealed.

12-5-11, 12-5-12. Repealed by SL 1974, ch 118, § 200.



§ 12-5-13 Precinct committeemen elected by plurality at primary--Term of office.

12-5-13. Precinct committeemen elected by plurality at primary--Term of office. The person receiving the highest number of votes of his or her party, shall be declared elected precinct committeeman and committeewoman respectively, of their party, and shall hold such position for two years, or until his or her successor is elected unless otherwise provided by the party's Constitution or bylaws.

Source: SL 1929, ch 118, § 7; SL 1937, ch 120, § 2; SDC 1939, § 16.0212; SL 1941, ch 77; SL 1951, ch 90; SL 1957, ch 83, § 2; SL 1959, ch 90; SL 1973, ch 72, § 1.



§ 12-5-14 County central committee--Composition--Organization--Certification of party officials.

12-5-14. County central committee--Composition--Organization--Certification of party officials. The precinct committeemen and the precinct committeewomen of each political party; the state committeemen and committeewomen; the county chairperson, vice-chairperson, and secretary-treasurer or secretary and treasurer; and the elected public officers who reside in the county and other officers as designated by the party's constitution or bylaws, constitute the county central committee of their respective parties. They shall form their party organization by electing a county chairperson and other officers as determined by the party's constitution or bylaws. The name and mailing address of the county chairperson shall be certified to the county auditor immediately following the election of the county chairperson or change of the county chairperson. The name and mailing address of the county officer responsible for the records and reports required pursuant to chapter 12-27 shall be certified to the secretary of state immediately following the election. The name and mailing address of the state party chairperson shall be certified to the secretary of state immediately following the election or appointment of the state party chairperson.

Source: SDC 1939, § 16.0241; SL 1945, ch 76; SL 1949, ch 73; SL 1963, ch 107, § 6; SL 1973, ch 72, § 2; SL 1976, ch 105, § 14; SL 1980, ch 112; SL 2001, ch 67, § 2; SL 2007, ch 74, § 10; SL 2008, ch 67, § 17.



§ 12-5-15 Vacancies filled by county central committee--Exception.

12-5-15. Vacancies filled by county central committee--Exception. The county central committee may fill vacancies in its membership, except for public officers, in accordance with the party's constitution or bylaws.

Source: SL 1929, ch 118, § 53; SL 1937, ch 120, § 4; SDC 1939, § 16.0241; SL 1945, ch 76; SL 1949, ch 73; SL 1963, ch 107, § 6; SL 2007, ch 74, § 11.



§ 12-5-16 Repealed.

12-5-16. Repealed by SL 2007, ch 74, § 12.



§ 12-5-17 Biennial state convention--Time and place--Notice to secretary of state.

12-5-17. Biennial state convention--Time and place--Notice to secretary of state. Each political party shall hold a state convention in each even-numbered year in which they are necessary for the purposes of § 12-5-21. The time and place of holding such convention shall be determined by the State Central Committee of each political party, the chairman of which shall notify the secretary of state at least thirty days previous to the date so chosen.

Source: SL 1917, ch 234, § 30; RC 1919, § 7108; SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1974, ch 118, § 31.



§ 12-5-18 Voting by delegates to state convention.

12-5-18. Voting by delegates to state convention. At the state convention of a political party, each delegate shall vote the number of votes equal to his proportionate representation as to all delegates present from that county bears to the number of votes cast in his county at the last gubernatorial election for his party candidate for Governor.

Source: SL 1917, ch 234, § 30; RC 1919, § 7108; SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1974, ch 118, § 32.



§ 12-5-19 Repealed.

12-5-19. Repealed by SL 2007, ch 74, § 13.



§ 12-5-20 Repealed.

12-5-20. Repealed by SL 1985, ch 110, § 2.



§ 12-5-21 Nomination of state candidates not voted on at primary--Presidential electors and national committee members.

12-5-21. Nomination of state candidates not voted on at primary--Presidential electors and national committee members. The state convention shall nominate candidates for lieutenant governor, attorney general, secretary of state, state auditor, state treasurer, commissioner of school and public lands, and public utilities commissioner and in the years when a President of the United States is to be elected, presidential electors and national committeeman and national committeewoman of the party.

Source: SL 1917, ch 234, § 30; RC 1919, § 7108; SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1965, ch 86; SL 1974, ch 118, § 35.



§ 12-5-22 Majority required for nomination by convention--Certification to secretary of state.

12-5-22. Majority required for nomination by convention--Certification to secretary of state. Nominations by a state convention shall be made by a majority vote of the votes cast and shall be certified to the secretary of state by the officers of the convention, within three days of the close of the convention. No certification may be received by the secretary of state later than the second Tuesday in August.

Source: SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1965, ch 86; SL 2007, ch 74, § 14.



§ 12-5-23 , 12-5-24. Repealed.

12-5-23, 12-5-24. Repealed by SL 2007, ch 74, §§ 15, 16.






Chapter 06 - Primary Elections

§ 12-6-1 Offices to which chapter applies.

12-6-1. Offices to which chapter applies. The provisions of this chapter shall apply to the election to party office and for the nominations of political and nonpolitical candidates for public offices except as may be otherwise provided.

Source: SL 1929, ch 118, § 2; SDC 1939, § 16.0208; SL 1947, ch 84; SL 1973, ch 74, § 1.



§ 12-6-2 Third-term gubernatorial nomination prohibited.

12-6-2. Third-term gubernatorial nomination prohibited. No person shall be nominated under the provisions of this chapter for election to the office of Governor for a third successive term.

Source: SDC 1939, § 16.0208 as added by SL 1947, ch 84.



§ 12-6-3 Candidacy for two offices at one election prohibited--Exceptions.

12-6-3. Candidacy for two offices at one election prohibited--Exceptions. No person may be a candidate for nomination or election to more than one public office except for the office of President of the United States or vice president of the United States. However, a candidate for any such office is not prohibited from being elected to any one or more party offices as may be provided in chapter 12-5.

Source: SDC 1939, § 16.0215; SL 1973, ch 74, § 2; SL 2002, ch 73, § 3; SL 2015, ch 76, § 3.



§ 12-6-3.1 Legislative candidates required to reside in district of candidacy.

12-6-3.1. Legislative candidates required to reside in district of candidacy. Any candidate for office in the State Legislature shall be a resident of the district for which he is a candidate at the time he signs his declaration of candidacy as required by this chapter.

Source: SL 1990, ch 105, § 1.



§ 12-6-3.2 Candidate required to register with party.

12-6-3.2. Candidate required to register with party. No person may sign a declaration of candidacy or be nominated as a political candidate for a party unless that person is a registered voter with that party affiliation.

Source: SL 1998, ch 80, § 1.



§ 12-6-4 Petition required to place candidate's name on primary ballot_Time and place of filing.

12-6-4. Petition required to place candidate's name on primary ballot--Time and place of filing. Except as provided by § 12-5-4 and as may be otherwise provided in chapter 12-9, no candidate for any office to be filled, or nomination to be made, at either or both the primary or general election, other than a presidential election, may have that person's name printed upon the official primary election ballot of that person's party, unless a petition has been filed on that person's behalf after December thirty-first and by the last Tuesday of March at five p.m. local time before the date of the primary election. If the petition is mailed by registered mail by the last Tuesday of March at five p.m. local time before the primary election, the petition shall be considered timely submitted. A nominating petition for national convention delegates and alternates as provided in § 12-5-3.11 shall be filed in accordance with the provisions of this section. Nominating petitions for all party and public offices except legislative and judicial offices shall be filed in the office of the county auditor of the county in which the person is a candidate. Nominating petitions for legislative and judicial office whether elected in one or more counties, and all other party and public offices to be voted on in more than one county shall be filed in the Office of the Secretary of State.

Source: SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1971, ch 84; SL 1973, ch 74, § 3; SL 1977, ch 108, § 1; SL 1986, ch 115, § 5; SL 1997, ch 75, § 6; SL 2007, ch 81, § 9; SL 2015, ch 77, § 1 rejected Nov. 8, 2016; SL 2017, ch 69, § 2.



§ 12-6-4.1 Earliest time for circulating petitions or certificates.

12-6-4.1. Earliest time for circulating petitions or certificates. No petition or certificate of nomination covered by this chapter may be circulated prior to the first day of January of the year in which the election will be held.

Source: SL 1977, ch 108, § 5; SL 2015, ch 77, § 4 rejected Nov. 8, 2016.



§ 12-6-4.2 Repealed.

12-6-4.2. Repealed by SL 1997, ch 75, § 7.



§ 12-6-5 Form of nominating petition prescribed by state board.

12-6-5. Form of nominating petition prescribed by state board. The form of the nominating petition shall be prescribed by the State Board of Elections.

Source: SL 1929, ch 118, § 5; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1976, ch 105, § 15.



§ 12-6-6 Joint petitions for delegate and legislative candidates--Individual petitions otherwise required.

12-6-6. Joint petitions for delegate and legislative candidates--Individual petitions otherwise required. Two or more candidates for delegates to the state convention of the party, and except as to candidates in joint legislative districts, candidates for two or more legislative offices may be included in one nominating petition. Except as provided herein and in § 12-5-3, individual nominating petitions shall be filed.

Source: SL 1929, ch 118, § 4; SL 1931, ch 145; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1973, ch 74, § 4.



§ 12-6-7 Petition composed of several sheets--Signature requirements.

12-6-7. Petition composed of several sheets--Signature requirements. A nominating petition may be composed of several sheets, each sheet shall have identical headings printed at the top and shall be a self-contained sheet of paper. The petition for party office or political public office shall be signed by not less than one percent of the voters who voted for that party's gubernatorial candidate at the last gubernatorial election in the county, part of the county, district, or state electing a candidate to fill the office. If a county uses vote centers and does not print ballots by precinct, signature requirements for both partisan and independent candidates are:

(1) Fifty signatures for a legislative candidate whose district either in whole or in part includes that county;

(2) Thirty signatures for a county candidate;

(3) Fifteen signatures for county commissioner district candidates;

(4) Five signatures for a new party legislative candidate whose district either in whole or in part includes that county;

(5) Five signatures for a new party county candidate; or

(6) Three signatures for a new party county commissioner district candidate.
Source: SL 1929, ch 118, § 4; SL 1931, ch 145; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1973, ch 74, § 5; SL 1976, ch 105, § 16; SL 2015, ch 77, § 5 rejected Nov. 8, 2016; SL 2017, ch 2, § 9; SL 2017, ch 69, § 3.



§ 12-6-7.1 Petition for candidate for Legislature, county political public office, or county party office.

12-6-7.1. Petition for candidate for Legislature, county political public office, or county party office. Notwithstanding the provisions of § 12-6-7 a nominating petition for a candidate for office in the State Legislature, county political public office, and county party office shall be signed by not less than fifty voters or not less than one percent of the voters who cast their vote for the party's gubernatorial candidate, whichever is less. The petition shall clearly designate the senatorial or representative district for which said individual is a candidate.

Source: SL 1972, ch 80; SL 1973, ch 74, § 6; SL 1976, ch 105, § 17; SL 2015, ch 77, § 6 rejected Nov. 8, 2016.



§ 12-6-8 Time and manner of signing petition--Declaration of candidate--Verification--Signing for independent or nonpolitical candidate.

12-6-8. Time and manner of signing petition--Declaration of candidate--Verification--Signing for independent or nonpolitical candidate. No person may sign the nominating petition of a candidate before January first in the year in which the election is to be held, nor for whom the person is not entitled to vote, nor for a political candidate of a party of which the person is not a member, nor for more than the number of candidates required to be nominated for the same office. The signer or circulator shall add the signer's place of residence and the date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. A formal declaration of the candidate shall be signed by the candidate before the circulation of petitions. The signed declaration of the candidate shall accompany and be a part of the petition. An original signed declaration shall accompany the group of petitions upon filing. The petition shall be verified under oath by the persons circulating the petition. The verification by the person circulating the petition may not be notarized by the candidate whom the petition is nominating. A nominating petition for any election shall be a self-contained sheet of paper in order to have the candidate's name placed on the ballot. The provisions of this section may not prohibit a person registered with party affiliation from signing either a petition nominating an independent or a nonpolitical candidate for office if the person has not previously signed a petition for that office to be filled.

Source: SL 1929, ch 118, § 4; SL 1931, ch 145; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1973, ch 74, § 7; SL 1976, ch 105, § 18; SL 1978, ch 97, § 1; SL 1992, ch 110, § 1; SL 2013, ch 63, § 3; SL 2015, ch 77, § 7 rejected Nov. 8, 2016; SL 2017, ch 69, § 4.



§ 12-6-8.1 Withdrawal from primary election--Time and place of filing.

12-6-8.1. Withdrawal from primary election--Time and place of filing. Any person may have his or her name withdrawn from the primary election by making a written request under oath. The request shall be filed with the officer with whom the nominating petition was filed pursuant to § 12-6-4, not later than two days after the last Tuesday in March at five p.m. If the request is mailed by registered mail not later than two days after the last Tuesday in March at five p.m., the request is properly filed. No name that is withdrawn pursuant to this section may be printed on the ballots to be used at the election.

Source: SL 1981, ch 121; SL 2007, ch 81, § 10; SL 2011, ch 78, § 1; SL 2015, ch 77, § 13 rejected Nov. 8, 2016.



§ 12-6-9 Unopposed candidate automatically nominated--Primary not held if no contest.

12-6-9. Unopposed candidate automatically nominated--Primary not held if no contest. A candidate for nomination to an office, or election to a party office, having no opposing candidate within his party, shall automatically become the nominee of his party or elected party official for said office, and his name shall not be printed on the primary election ballot. If there are no opposing candidates for nomination or election of either state or county candidates in any county, no primary election shall be held in that county, and the candidates shall be automatically nominated or elected.

Source: SL 1929, ch 118, § 8; SDC 1939, § 16.0215; SL 1978, ch 98.



§ 12-6-10 Repealed.

12-6-10. Repealed by SL 1973, ch 74, § 14.



§ 12-6-11 Certification to county auditors of nominating petitions filed with secretary of state.

12-6-11. Certification to county auditors of nominating petitions filed with secretary of state. It shall be the duty of the secretary of state, as soon as the time for filing nominating petitions in his office has passed, immediately to certify to the several county auditors of the state the names of the persons in whose behalf nominating petitions have been filed in his office as candidates for each political party separately, with the name of the office for which each person is a candidate, and certify the color, style and form of the official primary election ballot of each political party.

Source: SL 1929, ch 118, § 8; SDC 1939, § 16.0215; SL 1973, ch 74, § 8.



§ 12-6-12 , 12-6-13. Repealed.

12-6-12, 12-6-13. Repealed by SL 1973, ch 74, § 14.



§ 12-6-14 Form of official primary ballot prescribed by state board.

12-6-14. Form of official primary ballot prescribed by state board. The form of the official primary election ballot shall be prescribed by the State Board of Elections.

Source: SL 1929, ch 118, § 9; SDC 1939, § 16.0215; SL 1963, ch 107, § 3; SL 1976, ch 105, § 19.



§ 12-6-14.1 Repealed.

12-6-14.1. Repealed by SL 1996, ch 94, § 2.



§ 12-6-15 to 12-6-17. Repealed.

12-6-15 to 12-6-17. Repealed by SL 1973, ch 74, § 14.



§ 12-6-18 Repealed.

12-6-18. Repealed by SL 1972, ch 85, § 4.



§ 12-6-19 to 12-6-25. Repealed.

12-6-19 to 12-6-25. Repealed by SL 1973, ch 74, § 14.



§ 12-6-26 Qualifications of voters at primary--Party registration requirements.

12-6-26. Qualifications of voters at primary--Party registration requirements. No person may vote a party ballot at any primary election unless the person is registered as a member of that political party in the precinct in which the person seeks to vote. Any political party in its constitution or bylaws may allow for participation in the party's primary elections by any person who is registered to vote with no party affiliation. Any such change to the constitution or bylaws of a political party shall be filed pursuant to § 12-5-1.1 by January first of the year in the which the primary is conducted.

Source: SDC 1939, § 16.0203; SL 1961, ch 92, § 8; SDCL § 12-4-26; SL 1973, ch 74, § 9; SL 1981, ch 13, § 2; SL 1996, ch 97; SL 2009, ch 69, § 3.



§ 12-6-26.1 to 12-6-49. Repealed.

12-6-26.1 to 12-6-49. Repealed by SL 1973, ch 74, § 14.



§ 12-6-50 Nomination by plurality at primary.

12-6-50. Nomination by plurality at primary. Any candidate for a party nomination to public office, who receives the highest number of votes cast by the voters of his party for the office for which he is a candidate, shall be declared the nominee of his party.

Source: SL 1929, ch 118, § 39; SDC 1939, § 16.0234.



§ 12-6-51 Repealed.

12-6-51. Repealed by SL 1985, ch 110, § 3.



§ 12-6-51.1 Percentage of votes required to run for Senate, House of Representatives, or Governor_Runoff election.

12-6-51.1. Percentage of votes required to run for Senate, House of Representatives, or Governor--Runoff election. If no candidate for United States Senate, United States House of Representatives, or Governor in a race involving three or more candidates receives thirty-five percent of the votes of the candidate's party, a runoff election shall be held ten weeks from the date of the first primary election. At the runoff election the only persons voted for shall be the two candidates receiving the highest number of votes at the first election. However, if there is a tie for second place in the first primary election and there is no tie for first place, all tying second place candidates shall be placed along with the first place candidate on the ballot for the runoff election. The runoff election shall be held at the same polling places, be conducted, returned, and canvassed and the results declared in the same manner as the first election. However, if the runoff election does not have a federal race, the electronic ballot marking system is not required, and hand-counted ballots may be used. The person receiving the highest number of votes at the runoff election is nominated as the candidate for the party.

Source: SL 1985, ch 110, § 1; SL 2008, ch 34, § 8; SL 2010, ch 74, § 11; SL 2013, ch 64, § 1; SL 2017, ch 69, § 5.



§ 12-6-51.2 Repealed.

12-6-51.2. Repealed by SL 1999, ch 72, § 1.



§ 12-6-51.3 Certification of runoff candidates.

12-6-51.3. Certification of runoff candidates. Within twenty-four hours after the completion of the canvass, the secretary of state shall certify runoff candidates, listed in the order determined by a drawing of names, to all county auditors.

Source: SL 1985, ch 110, § 1F; SL 1999, ch 72, § 2; SL 2008, ch 34, § 9.



§ 12-6-51.4 Repealed.

12-6-51.4. Repealed by SL 2008, ch 34, § 10.



§ 12-6-52 Party officials elected by plurality at primary.

12-6-52. Party officials elected by plurality at primary. Any candidate for party precinct committeeman, or committeewoman, or delegate to the state convention, who received the highest number of votes, shall be declared elected to the office for which he is a candidate.

Source: SL 1929, ch 118, § 39; SDC 1939, § 16.0234; SL 1963, ch 107, § 4; SL 1973, ch 73, § 1.



§ 12-6-53 , 12-6-54. Repealed.

12-6-53, 12-6-54. Repealed by SL 1973, ch 74, § 14.



§ 12-6-55 Withdrawal by nominee--Time and place of filing.

12-6-55. Withdrawal by nominee--Time and place of filing. Any person nominated to any elective office may cause his name to be withdrawn from nomination by request in writing, subscribed and sworn to by him before any officer qualified to administer oaths and take acknowledgments. The request shall be filed with the officer with whom the nominating petition was filed pursuant to § 12-6-4, not later than the first Tuesday in August at 5:00 p.m. before the ensuing election. No name so withdrawn shall be printed upon the ballots to be used at such election.

Source: SL 1897, ch 60, § 12; RPolC 1903, § 1909; SL 1918 (SS), ch 44, § 2; SL 1918 (SS), ch 46, § 4; RC 1919, § 7206; SL 1929, ch 117, § 2; SL 1935, ch 109, § 2; SL 1937, ch 124, § 2; SDC 1939, § 16.0245; SL 1961, ch 95; SL 1971, ch 87, § 5; SL 1973, ch 74, § 11; SL 1978, ch 99, § 1; SL 1979, ch 97, § 1.



§ 12-6-56 Vacancies in party ticket to be filled by party committee.

12-6-56. Vacancies in party ticket to be filled by party committee. If a vacancy occurs by reason of death or withdrawal after a primary election, a party candidate for public office may be replaced by a new nominee if a meeting of the appropriate party central committee is held and the results are certified to the appropriate official within the times prescribed by § 12-8-6. If the vacancy is a party candidate for presidential elector or statewide office, the vacancy shall be filled by the State Party Central Committee. If the vacancy is a party candidate for public office other than presidential elector or statewide office, the vacancy shall be filled by a vote of county party central committee members in attendance who reside in the affected district.

Source: SL 1929, ch 118, § 56; SDC 1939, § 16.0243; SL 1973, ch 74, § 12; SL 1991, ch 119, § 1; SL 2007, ch 75, § 1; SL 2015, ch 77, § 20 rejected Nov. 8, 2016.



§ 12-6-56.1 Rejected.

12-6-56.1. Rejected by referendum.



§ 12-6-57 Meeting of party committee to fill vacancies--Manner of voting.

12-6-57. Meeting of party committee to fill vacancies--Manner of voting. The party State Central Committee chairman shall, upon learning of a vacancy for presidential elector or statewide office nominee, forthwith issue a call by mail for such central committee meeting to fill such vacancy, and designate the hour, date, and place where such meeting shall be held. The call for a meeting of county party central committees interested, in multi-county legislative districts, to fill vacancies, shall be issued by the state party chairmen, who shall notify all interested central committee members of the hour, date, and place where such meeting shall be held. A call for a meeting of a single-county district party central committee, to fill vacancies, shall be issued by such county central committee chairman upon learning of such vacancy. Vacancies filled by State Central Committee shall be by unit representation, each county casting the number of votes cast in that county at the last general election for that party's candidate for Governor; all other vacancies shall be filled by a majority vote of the party central committee or committees members present.

Source: SL 1929, ch 118, § 56; SDC 1939, § 16.0243; SL 1968, ch 77; SL 1991, ch 119, § 2.



§ 12-6-58 Application of vacancy provisions to special congressional elections.

12-6-58. Application of vacancy provisions to special congressional elections. Sections 12-6-56 and 12-6-57 shall also apply to the selection of candidates to be voted on at any special election to fill congressional vacancies pursuant to chapter 12-11.

Source: SL 1929, ch 118, § 56; SDC 1939, § 16.0243; SL 1968, ch 77; SL 1973, ch 74, § 13.



§ 12-6-59 to 12-6-63. Repealed.

12-6-59 to 12-6-63. Repealed by SL 1973, ch 74, § 14.



§ 12-6-64 Liberal construction of primary election laws.

12-6-64. Liberal construction of primary election laws. The laws of this state pertaining to primary elections shall be liberally construed so that the real will of the voters may not be defeated by a mere technicality.

Source: SL 1929, ch 118, § 58; SDC 1939, § 16.0248.






Chapter 06A - Presidential Preference Primaries [Repealed]

CHAPTER 12-6A

PRESIDENTIAL PREFERENCE PRIMARIES [REPEALED]

[Repealed by SL 1980, ch 113, §§ 1 to 10]



Chapter 07 - Nomination Of Independent Candidates

§ 12-7-1 Certificate of nomination for nonjudicial public office-- Exceptions--Requirements .

12-7-1. Certificate of nomination for nonjudicial public office--Exceptions--Requirements. Any candidate for nonjudicial public office, except as provided in § 12-7-7, who is not nominated by a primary election may be nominated by filing a certificate of nomination with the secretary of state or county auditor as prescribed by § 12-6-4, after December thirty-first and by the last Tuesday of April at 5:00 p.m. local time before the election. A certificate of nomination shall be executed as provided in chapter 12-6. If the certificate of nomination is mailed by registered mail by the last Tuesday of April at 5:00 p.m. local time before the election, it is timely submitted. The certificate of nomination shall be signed by registered voters within the district or political subdivision in and for which the officers are to be elected. The number of signatures required may not be less than one percent of the total combined vote cast for Governor at the last certified gubernatorial election within the district or political subdivision. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, prescribing the forms for the certificate of nomination.

Source: SDC 1939, § 16.0501; SL 1973, ch 75, § 1; SL 1975, ch 119, § 17; SL 1975, ch 122, § 1; SL 1976, ch 105, § 20; SL 1977, ch 108, § 2; SL 1977, ch 109, § 1; SL 1982, ch 127; SL 1999, ch 73, § 1; SL 2001, ch 68, § 1; SL 2002, ch 74, § 1; SL 2005, ch 87, § 3; SL 2007, ch 76, § 1; SL 2012, ch 83, § 1; SL 2015, ch 77, § 8 rejected Nov. 8, 2016; SL 2017, ch 2, § 10; SL 2017, ch 69, § 7.



§ 12-7-1.1 Earliest time for circulation of petitions or nominating certificates.

12-7-1.1. Earliest time for circulation of petitions or nominating certificates. No petition or certificate of nomination covered by this chapter may be circulated prior to the first day of January of the year in which the election will be held.

Source: SL 1977, ch 108, § 5.



§ 12-7-1.2 Certification of candidate for lieutenant governor.

12-7-1.2. Certification of candidate for lieutenant governor. An independent candidate for Governor shall certify the candidate's selection for lieutenant governor to the secretary of state with the candidate's nominating petition. The candidate and the candidate's selection for lieutenant governor shall sign the certification before the nominating petitions are circulated. If an independent candidate for lieutenant governor withdraws, no independent candidate for Governor may have the candidate's name printed upon a ballot unless a replacement selection for lieutenant governor is certified to the secretary of state by the second Tuesday in August. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, prescribing the forms for the certification for lieutenant governor.

Source: SL 2017, ch 69, § 8.



§ 12-7-2 to 12-7-4. Repealed.

12-7-2 to 12-7-4. Repealed by SL 1973, ch 75, § 2.



§ 12-7-5 Primary election candidate prohibited from filing as independent for same office in same year.

12-7-5. Primary election candidate prohibited from filing as independent for same office in same year. No person shall file a certificate of nomination pursuant to § 12-7-1 for an office for which he has been a candidate in the primary election of the same year.

Source: SL 1977, ch 110; SL 1980, ch 114.



§ 12-7-6 Candidates for Legislature required to reside in district of candidacy.

12-7-6. Candidates for Legislature required to reside in district of candidacy. Any candidate for office in the State Legislature shall be a resident of the district for which he is a candidate at the time he signs his declaration of candidacy on the certificate of nomination as required by this chapter.

Source: SL 1990, ch 105, § 2.



§ 12-7-7 Certificate of nomination for President or Vice President of the United States--Requirements.

12-7-7. Certificate of nomination for President or Vice President of the United States--Requirements. Any candidate for President or Vice President of the United States who is not nominated by a primary election may be nominated by filing with the secretary of state, after December thirty-first and by the first Tuesday in August at 5:00 p.m. central time before the election, a certificate of nomination which shall be executed as provided in chapter 12-6. If the certificate of nomination is mailed by registered mail by the first Tuesday in August at 5:00 p.m. central time before the election, it is timely submitted. The number of signatures required may not be less than one percent of the total combined vote cast for Governor at the last certified gubernatorial election within the state. An independent candidate for President shall file a declaration of candidacy and a certification of the candidate's selection for Vice President with the secretary of state with the candidate's nominating petitions. The candidate and the candidate's selection for Vice President shall sign the certification before the nominating petitions are submitted. If an independent candidate for Vice President withdraws pursuant to § 12-6-55, no independent candidate for President shall have the candidate's name printed upon a ballot unless a replacement selection for Vice President is certified to the secretary of state by the second Tuesday in August. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, prescribing the forms for the certificate of nomination and the certification for Vice President.

Source: SL 2001, ch 68, § 2; SL 2007, ch 75, § 2; SL 2007, ch 76, § 2; SL 2015, ch 77, § 19 rejected Nov. 8, 2016; SL 2017, ch 69, § 9.



§ 12-7-8 Repealed.

12-7-8. Repealed by SL 2015, ch 76, § 2.






Chapter 08 - Certification Of Nominations

§ 12-8-1 Certification by county board of nominees at primary--Certificate of election of party officials.

12-8-1. Certification by county board of nominees at primary--Certificate of election of party officials. The county canvassing board, as soon as the returns of any primary election are canvassed, as provided in chapter 12-20, shall issue and mail to each person whom the returns show nominated for any county office, a certificate of nomination. The county canvassing board shall certify the names of such nominees to be printed on the official ballot at the succeeding November election. The board shall issue and mail a certificate of election to each person whom the returns show elected as party precinct committeeman or committeewoman, delegate or alternate to the state convention. The certificate shall be duly executed by said county canvassing board under the seal of the county. The county canvassing board shall similarly certify the election of the delegates and alternates to the state convention to the state political parties.

Source: SL 1907, ch 139, § 64; SL 1911, ch 201, § 103; SL 1917, ch 234, § 96; RC 1919, § 7160 (b); SL 1929, ch 118, § 42; SDC 1939, § 16.0236; SL 1963, ch 107, § 5; SL 1979, ch 98, § 1.



§ 12-8-2 Certification by state board of nominees at primary--Certificate of election of party officials.

12-8-2. Certification by state board of nominees at primary--Certificate of election of party officials. The State Canvassing Board, as soon as the returns of any primary election are canvassed as provided in § 12-20-38, shall issue and mail to each person whom the returns show nominated for any congressional, state, judicial, or legislative office, or nominated pursuant to § 12-6-9 or chapter 12-9, a formal certificate of nomination and shall certify the names of such nominees to be printed upon the official ballot at the succeeding November election under their respective political party designations; and to each person whom the returns show elected to a party position, a formal certificate of election; said certificates to be duly executed by said canvassing board under the great seal of the state.

Source: SL 1907, ch 139, § 62; SL 1911, ch 201, § 102; SL 1917, ch 234, § 96; RC 1919, § 7160 (a); SL 1925, ch 161, § 1; SL 1929, ch 118, § 41; SDC 1939, §§ 16.0236, 16.0306; SDCL, § 12-9-9; SL 1968, ch 143, § 5; SL 1973, ch 76, § 1.



§ 12-8-3 to 12-8-5 Repealed.

12-8-3 to 12-8-5. Repealed by SL 1973, ch 76, § 6.



§ 12-8-6 Time of filing certificates of nomination.

12-8-6. Time of filing certificates of nomination. Nominations by party committee to fill vacancies occurring in nominations made in primary elections and certificates of nomination to be filed with the secretary of state and those to be filed with the county auditor shall be filed not later than the second Tuesday in August at five p.m. or mailed by registered mail by that date and time prior to the election.

Source: SL 1897, ch 60, § 8; RPolC 1903, § 1905; SL 1918 (SS), ch 44, § 1; RC 1919, § 7202; SL 1929, ch 117, § 1; SL 1935, ch 109, § 1; SL 1937, ch 124, § 1; SDC 1939, § 16.0502; SDCL § 12-8-3; SL 1971, ch 87, §§ 1, 2; SL 1973, ch 76, § 2; SL 1977, ch 108, § 3; SL 1978, ch 100, § 1; SL 1979, ch 97, § 2; SL 2015, ch 77, § 23 rejected Nov. 8, 2016.



§ 12-8-7 Repealed.

12-8-7. Repealed by SL 1974, ch 118, § 200.



§ 12-8-8 Certification to county auditors of persons nominated for office--Delayed certification of presidential and vice presidential candidates.

12-8-8. Certification to county auditors of persons nominated for office--Delayed certification of presidential and vice presidential candidates. The secretary of state, not later than the third Tuesday in August at five p.m. before the general election, shall certify to the county auditor of each county within which any voters of this state vote for the officer or officers nominated at the preceding primary, whose certificates of nomination have been filed in the Office of the Secretary of State, or who have been regularly named or petitioned for filling of a vacancy, the name and description of each person so nominated. In years when a President and vice president are nominated and the national party conventions are held at such a late date as to make the foregoing provisions impossible, then, the secretary of state shall make the certification not later than seven days after nominations of such President and vice president.

Source: SL 1897, ch 60, § 9; RPolC 1903, § 1906; SL 1918 (SS), ch 44, § 2; RC 1919, § 7207; SDC 1939, § 16.0246; SL 1955, ch 55, § 1; SL 1971, ch 87, § 3; SL 1977, ch 108, § 4; SL 1978, ch 100, § 2; SL 1979, ch 97, § 3; SL 2007, ch 81, § 11.






Chapter 09 - Judicial Nominations And Elections

§ 12-9-1 Judicial officers nominated and elected in nonpolitical elections.

12-9-1. Judicial officers nominated and elected in nonpolitical elections. All candidates for the office of judge of the circuit court, and such other judicial officers as may be required by law to be elected, shall be nominated and voted for at the primary and general elections in the manner provided by this chapter and not otherwise.

Source: SL 1921, ch 224, § 1; SDC 1939, § 16.0301; SL 1974, ch 118, § 36; SL 1981, ch 164, § 1.



§ 12-9-2 Repealed.

12-9-2. Repealed by SL 2013, ch 65, § 1.



§ 12-9-3 Repealed.

12-9-3. Repealed by SL 1973, ch 74, § 14.



§ 12-9-3.1 Individual judicial positions designated by secretary of state.

12-9-3.1. Individual judicial positions designated by secretary of state. The secretary of state shall designate each individual judicial position to be filled by election. The position that is assigned to an individual judge is assigned also to the judge's successor in office. A candidate for circuit court shall indicate the specific position for which the candidate is running.

Source: SL 1976, ch 107, § 1; SL 1995, ch 82.



§ 12-9-4 Filing of nominating petitions--Number of signatures--Form and contents.

12-9-4. Filing of nominating petitions--Number of signatures--Form and contents. Nominating petitions for judicial office filed pursuant to this chapter shall state the judicial position sought, using the designations established pursuant to § 12-9-3.1, which shall be filed in the Office of the Secretary of State within the time prescribed by § 12-6-4 and shall be signed by not less than fifty registered voters of the district or circuit or other division of court boundaries. To the extent it is consistent with this chapter, § 12-6-8 shall govern such petitions.

Source: SL 1921, ch 224, § 2; SDC 1939, § 16.0302; SL 1943, ch 72; SL 1959, ch 92; SL 1961, ch 96, § 1; SL 1968, ch 143, § 3; SL 1972, ch 83, § 1; SL 1974, ch 118, § 38; SL 1976, ch 105, § 21; SL 1976, ch 107, § 2.



§ 12-9-5 Repealed.

12-9-5. Repealed by SL 1974, ch 118, § 200.



§ 12-9-6 Party references prohibited in petitions filed.

12-9-6. Party references prohibited in petitions filed. In any petition filed by or on behalf of any candidate for nomination to judicial office at any primary election or any attachment thereto no reference shall be made to any party ballot or to the party affiliation of such candidate.

Source: SL 1921, ch 224, § 3; SDC 1939, § 16.0303; SL 1974, ch 118, § 39.



§ 12-9-7 Repealed.

12-9-7. Repealed by SL 1974, ch 118, § 200.



§ 12-9-8 Primary not required if no more than two candidates for each position.

12-9-8. Primary not required if no more than two candidates for each position. When nominating petitions are filed on behalf of candidates not to exceed twice the number of persons for the number of judicial positions to be filled, the names of such persons need not be placed upon the primary ballot but such persons shall be the nominees for such positions.

Source: SL 1921, ch 224, § 4; SL 1925, ch 162, § 1; SDC 1939, § 16.0304; SL 1974, ch 118, § 40; SL 1976, ch 107, § 3.



§ 12-9-9 Repealed.

12-9-9. Repealed by SL 1974, ch 118, § 200.



§ 12-9-10 Order of listing candidates on ballot--Arrangement by lot--Right to be present.

12-9-10. Order of listing candidates on ballot--Arrangement by lot--Right to be present. The order of names of judicial candidates certified by the secretary of state to each of the county auditors shall be arranged by lot. Any candidate shall have the right to be present or represented when the arrangement is being determined.

Source: SL 1925, ch 161, §§ 1, 2; SDC 1939, §§ 16.0306, 16.0307; SDCL, § 12-9-9; SL 1968, ch 143, § 5; SL 1974, ch 118, § 41; SL 1976, ch 105, § 22.



§ 12-9-11 Repealed.

12-9-11. Repealed by SL 1974, ch 118, § 200.



§ 12-9-12 Preparation of judicial primary ballots--Order of listing candidates.

12-9-12. Preparation of judicial primary ballots--Order of listing candidates. At all primary elections at which candidates for judicial office are to be nominated and a primary is required there shall be prepared and furnished by the several county auditors, separate ballots upon which shall be placed the names of the candidates for such offices, which ballots shall be entitled "nonpolitical judiciary ballot" and shall contain no other designation. The names of all candidates shall be placed thereon without any party designation in the order designated by the secretary of state.

Source: SL 1921, ch 224, § 5; SL 1925, ch 162, § 2; SDC 1939, § 16.0305; SL 1974, ch 118, § 42.



§ 12-9-13 Form of judicial ballot prescribed by board.

12-9-13. Form of judicial ballot prescribed by board. The form of the nonpolitical judiciary ballot shall be prescribed by the State Board of Elections.

Source: SL 1921, ch 224, § 5; SL 1925, ch 162, § 2; SDC 1939, § 16.0305; SL 1974, ch 118, § 43; repealed SL 1976, ch 107, § 4; re-enacted SL 1976, ch 105, § 23.



§ 12-9-14 Nomination by highest vote--Number of nominees.

12-9-14. Nomination by highest vote--Number of nominees. The nominees shall be those persons constituting twice the number of persons to be elected receiving the highest number of votes in the primary election.

Source: SL 1921, ch 224, § 5; SL 1925, ch 162, § 2; SDC 1939, § 16.0305; SL 1968, ch 143, § 4; SL 1974, ch 118, § 44.



§ 12-9-15 Petitions to fill vacancies after primary.

12-9-15. Petitions to fill vacancies after primary. Whenever after nominations have been made under the provisions of this chapter and the number of nominees for a judicial office shall be reduced through death, withdrawal, or disqualification of a nominee or nominees for such office, the registered voters of the district or circuit as the case may be, may, if there is sufficient time for filing a nominating petition pursuant to § 12-8-6, nominate one or more candidates for such judicial office by a petition otherwise complying with § 12-9-4.

Source: SL 1921, ch 224, § 6; SL 1925, ch 162, § 3; SDC 1939, § 16.0308; SL 1968, ch 143, § 7; SL 1974, ch 118, § 45.



§ 12-9-16 to 12-9-20. Repealed.

12-9-16 to 12-9-20. Repealed by SL 1974, ch 118, § 200.



Appendix to Chapter 12-9 Guidelines for Judicial Campaigns [Repealed]

APPENDIX TO CHAPTER 12-9 [Repealed]

Repealed by SL 2006, ch 274 (Supreme Court Rule 05_13), eff. Jan. 1, 2006.






Chapter 10 - Nomination And Election Of Educational Officers [Repealed]

CHAPTER 12-10

NOMINATION AND ELECTION OF EDUCATIONAL OFFICERS [REPEALED]

[Repealed by SL 1971, ch 89, § 4; SL 1973, ch 74, § 14; SL 1974, ch 119, § 2]



Chapter 11 - Special Congressional Elections

§ 12-11-1 Special election to fill congressional vacancy--Time of election of representative.

12-11-1. Special election to fill congressional vacancy--Time of election of representative. If a vacancy occurs in the office of a senator or representative in the United States Congress it shall be the duty of the Governor within ten days of the occurrence, to issue a proclamation setting the date of and calling for a special election for the purpose of filling such vacancy. If either a primary or general election is to be held within six months, an election to fill a vacancy in the office of representative in the United States Congress shall be held in conjunction with that election, otherwise the election shall be held not less than eighty nor more than ninety days after the vacancy occurs.

Source: SL 1890, ch 84, § 19; RPolC 1903, § 1956; SL 1915, ch 182, § 2; RC 1919, §§ 7214, 7308; SL 1929, ch 117, § 5; SDC 1939, §§ 16.0602, 16.1401; SDCL, § 12-11-2; SL 1974, ch 118, § 46; SL 1979, ch 99, § 5.



§ 12-11-1.1 Special election to fill congressional vacancy due to extraordinary circumstances.

12-11-1.1. Special election to fill congressional vacancy due to extraordinary circumstances. If a vacancy occurs in the office of representative in the United States Congress due to extraordinary circumstances as defined in 2 USC Chapter 1 § 8 as of January 1, 2008, the Governor shall immediately issue a proclamation calling and setting the date for a special election to fill the vacancy. The proclamation shall contain the deadline for nomination.

Source: SL 2008, ch 65, § 1.



§ 12-11-2 Filing of election proclamation--Notice to county auditors and political parties--Nominations.

12-11-2. Filing of election proclamation--Notice to county auditors and political parties--Nominations. The proclamation issued pursuant to § 12-11-1 or 12-11-1.1 shall be filed with the secretary of state who shall, if a special election is called for, notify each county auditor and the chair of each political party recognized pursuant to chapter 12-5 of the date and purpose of the special election. The State Central Committee of each recognized political party may nominate a person to fill the vacancy and any independent candidate filing nominating petitions meeting the requirements of § 12-7-1 may also have his or her name placed on the ballot.

Source: SL 1890, ch 84, § 19; RPolC 1903, § 1956; RC 1919, § 7308; SL 1929, ch 117, § 5; SDC 1939, § 16.1401; SL 1974, ch 118, § 47; SL 2008, ch 65, § 2.



§ 12-11-2.1 Absentee ballots cast by uniformed services or overseas voters in special election to fill congressional vacancy.

12-11-2.1. Absentee ballots cast by uniformed services or overseas voters in special election to fill congressional vacancy. If the date of the special election conducted pursuant to § 12-11-1.1 requires that absentee ballots cast by absent uniformed services voters or overseas voters arriving after election day be counted as required by 2 USC Chapter 1 § 8 as of January 1, 2008, these absentee ballots shall be processed and counted by the provisional ballot counting board. The provisional ballot counting board shall meet on the deadline established in 2 USC Chapter 1 § 8 as of January 1, 2008, for the return of these absentee ballots. The official county canvass shall be conducted within twenty-four hours after the conclusion of the absentee and provisional ballot count. The official state canvass shall be held within three days after the conclusion of the county canvass.

Source: SL 2008, ch 65, § 3.



§ 12-11-3 Filing of nominations--Certification--Conduct of elections.

12-11-3. Filing of nominations--Certification--Conduct of elections. Each party nomination and independent petition shall be filed with the secretary of state not less than forty-five days preceding any election which is not combined with a primary or general election. If the election is conducted with a primary election, each party nomination and independent petition shall be filed by the last Tuesday in March. Each nomination shall be certified in a like manner as any other nomination for the purpose of a general election. The election shall be conducted, canvassed, and the results certified as in a general election. If the election is conducted with a general election, each party nomination and independent petition shall be filed by the second Tuesday in August.

Source: SL 1890, ch 84, § 23; RPolC 1903, § 1959; RC 1919, § 7311; SDC 1939, § 16.1404; SL 1974, ch 118, § 48; SL 1979, ch 99, § 7; SL 2004, ch 107, § 1, eff. Feb. 25, 2004; SL 2007, ch 81, § 12; SL 2015, ch 77, § 3 rejected Nov. 8, 2016.



§ 12-11-4 Temporary appointment by Governor to fill vacancy in United States Senate.

12-11-4. Temporary appointment by Governor to fill vacancy in United States Senate. Pursuant to the Seventeenth Amendment to the Constitution of the United States of America, the Governor may fill by temporary appointment, until a special election is held pursuant to this chapter, vacancies in the office of senator in the Senate of the United States.

Source: SL 1979, ch 99, § 1.



§ 12-11-5 Special election to fill senate vacancy.

12-11-5. Special election to fill senate vacancy. The special election to fill the vacancy of a senator shall be held at the same time as the next general election. The general election laws shall apply unless inconsistent with this chapter.

Source: SL 1979, ch 99, § 2.



§ 12-11-6 No special election if appointed senator's term expires at normal time.

12-11-6. No special election if appointed senator's term expires at normal time. No special election, to fill a vacancy, may be held if the term of office of the appointed senator expires in the month of January immediately following the next general election that would occur after the vacancy.

Source: SL 1979, ch 99, § 3.



§ 12-11-7 Vacancy within ninety days of general election--Concurrent elections.

12-11-7. Vacancy within ninety days of general election--Concurrent elections. If a vacancy occurs within ninety days of the next general election, the special election to fill the vacancy shall be held concurrently with the general election to be held two years later.

Source: SL 1979, ch 99, § 4.



§ 12-11-8 Nominations for specially elected senator--Vacancy near primary election.

12-11-8. Nominations for specially elected senator--Vacancy near primary election. Nominations of candidates for the special election for senator shall be conducted pursuant to chapter 12-6. If a vacancy occurs within ninety days of the date of the primary election, or between the primary election and at least ninety days prior to the general election, the provisions of §§ 12-11-2 and 12-11-3 shall apply.

Source: SL 1979, ch 99, § 6.






Chapter 12 - Notice Of Elections

§ 12-12-1 Notice of offices to be filled--Publication.

12-12-1. Notice of offices to be filled--Publication. The county auditor or other local election official charged with the conduct of local elections shall give notice of the offices that are to be filled by nomination or by declaration and the deadlines for filing in all official newspapers at least once each week for two consecutive weeks, the last publication to be not less than ten nor more than fifteen days before the deadline for filing. That same official shall give a further notice of each election stating the date and time of the election and designating polling places in all official newspapers at least once each week for two consecutive weeks, the last publication to be not less than four nor more than ten days before the election. However, for any secondary election as provided for in § 12-6-51.1, one notice shall be published along with a copy of the ballot in each of the newspapers in the state which publish on Saturday and Sunday. The secretary of state shall direct the newspapers to publish the ballot and notice on the eleventh or twelfth day after the primary election. The secretary of state shall pay all costs of publication.

Source: SDC 1939, §§ 16.0213, 16.0901; SL 1955, ch 54, §§ 2, 4; SL 1963, ch 107, § 2; SDCL, § 12-6-10; SL 1968, ch 75; SL 1971, ch 85; SL 1972, ch 81, §§ 3, 4; SL 1973, ch 77, § 1; SL 1979, ch 100, § 1; SL 1982, ch 28, § 43; SL 1985, ch 110, § 1D; SL 1995, ch 83; SL 1997, ch 79, § 1.



§ 12-12-2 to 12-12-4. Repealed.

12-12-2 to 12-12-4. Repealed by SL 1973, ch 77, § 2.



§ 12-12-5 Notice of vacancy for an unexpired term--Publication.

12-12-5. Notice of vacancy for an unexpired term--Publication. If a vacancy for an unexpired term is to be filled by an election pursuant to § 3-4-6 and the vacancy occurs after the first notice of filing deadline is published pursuant to § 12-12-1, the county auditor shall give notice of the vacancy to be filled in each official newspaper at least once each week for two consecutive weeks. The first notice of vacancy shall be published in the week following the occurrence of the vacancy. The notice of vacancy shall include the deadline for filing partisan nominating petitions, if not yet passed, and the deadline for filing independent nominating petitions.

Source: SL 2009, ch 69, § 4.






Chapter 13 - Constitutional Amendments And Submitted Questions

§ 12-13-1 Delivery of proposed questions to county auditors--Attorney general's explanation.

12-13-1. Delivery of proposed questions to county auditors--Attorney general's explanation. The secretary of state, at least twelve weeks prior to the general election, shall deliver to each county auditor a certified copy of each initiated measure, referred law, or proposed amendment to the Constitution to be voted on at the election, together with a statement, title, explanation, and recitation of the effect of a "Yes" or "No" vote to be published preceding the text of the initiative, referendum, or proposed amendment. The attorney general shall prepare each statement, title, explanation, and recitation.

Source: SL 1913, ch 107, § 11; RC 1919, § 7225; SDC 1939, § 16.1305 as added by SL 1963, ch 114; SL 1974, ch 118, § 51; SL 1979, ch 101; SL 1994, ch 108, § 1.



§ 12-13-2 Measures and questions to be sent to official newspapers.

12-13-2. Measures and questions to be sent to official newspapers. The county auditor shall, on or before the first day of October of each year in which there is a general election, send by electronic transmission or mail to each official newspaper of the county a copy of all measures and questions as certified pursuant to § 12-13-1.

Source: SL 1913, ch 107, § 4; RC 1919, § 7219; SDC 1939, § 16.1305; SL 1957, ch 86; SL 1963, ch 114; SL 1974, ch 118, § 52; SL 1979, ch 100, § 2; SL 1982, ch 28, § 44; SL 2012, ch 18, § 8.



§ 12-13-3 Newspaper publication of submitted questions--Compensation--Suspension of status on failure to publish--Election valid despite refusal to publish.

12-13-3. Newspaper publication of submitted questions--Compensation--Suspension of status on failure to publish--Election valid despite refusal to publish. It shall be the duty of each official newspaper of the county to publish once not less than two nor more than four weeks prior to each general election full copies of that material supplied pursuant to § 12-13-2, and for such publication such newspaper shall receive compensation at the legal rate prescribed by law to be paid out of the general fund.

In case any official newspaper shall fail or refuse to make such publication as hereinbefore provided, such newspaper shall thereupon cease to be an official newspaper for the remainder of that year and for the following calendar year, and the board of county commissioners of such county shall appoint some other newspaper of such county as an official newspaper. The refusal of an official newspaper or newspapers to publish shall not invalidate the results of an election on such question.

Source: SL 1913, ch 107, § 5; RC 1919, § 7220; SDC 1939, § 16.1305; SL 1957, ch 86; SL 1963, ch 114; SL 1972, ch 84, § 1; SL 1974, ch 118, § 53.



§ 12-13-4 Lettering and numbering of submitted questions.

12-13-4. Lettering and numbering of submitted questions. Beginning with the 2004 general election and each election thereafter, each constitutional amendment shall be consecutively designated by a letter until each letter of the alphabet has been used for purpose of preparing the official ballots and notices. If all the letters have been used, the next constitutional amendment shall be designated at the beginning of the alphabet. Beginning with the 2004 general election and each election thereafter, each initiated measure or referred law shall be consecutively designated by a number for the purpose of preparing the official ballots and notices.

Source: SDC 1939, § 16.1301; SL 1964, ch 61; SL 2003, ch 81, § 1.



§ 12-13-5 to 12-13-8.2. Repealed.

12-13-5 to 12-13-8.2. Repealed by SL 1994, ch 108, § 2.



§ 12-13-9 Attorney general's statement regarding constitutional amendment proposed by legislature or referred law.

12-13-9. Attorney general's statement regarding constitutional amendment proposed by legislature or referred law. Before the third Tuesday in May, the attorney general shall deliver to the secretary of state an attorney general's statement for each amendment to the Constitution proposed by the Legislature, and any referred law from an odd year. The attorney general's statement for each referred law from an even year shall be delivered to the secretary of state before the second Tuesday in July. The attorney general's statement shall be written by the attorney general and shall consist of a title, an explanation, and a clear and simple recitation of the effect of a "Yes" or "No" vote. The title shall be a concise statement of the subject of the proposed amendment to the Constitution or referred law. The explanation shall be an objective, clear, and simple summary to educate the voters of the purpose and effect of the proposed amendment to the Constitution or the referred law. The attorney general shall include a description of the legal consequences of the proposed amendment to the Constitution or the referred law, including the likely exposure of the state to liability if the proposed amendment to the Constitution or the referred law is adopted. The explanation may not exceed two hundred words in length. On the printed ballots, the title shall be followed by the explanation and the explanation shall be followed, if applicable, by any cost estimate prepared pursuant to § 2-9-34 or fiscal note prepared pursuant to § 2-9-32 and then followed by the recitation.

Source: SL 1915, ch 181, § 1; RC 1919, § 7216; SL 1921, ch 219; SDC 1939, § 16.1302; SL 1959, ch 99, § 15; SDC Supp 1960, § 16.2215; SDCL §§ 12-13-10, 12-13-12; SL 1971, ch 90, §§ 1, 2; SL 1974, ch 118, § 58; SL 1976, ch 105, § 30; SL 1979, ch 97, § 4; SL 1994, ch 108, § 8; SL 2006, ch 67, § 3; SL 2007, ch 14, § 2; SL 2007, ch 77, § 1; SL 2009, ch 64, § 10, eff. July 1, 2010; SL 2013, ch 101, § 74; SL 2017, ch 16, § 5.



§ 12-13-9.1 Availability of attorney general's explanation of proposed questions.

12-13-9.1. Availability of attorney general's explanation of proposed questions. The secretary of state shall, immediately upon delivery from the attorney general, make the attorney general's statement for each proposed amendment to the Constitution, each initiated measure, and each referred law available to any person upon request.

Source: SL 2006, ch 67, § 6; SL 2007, ch 77, § 2.



§ 12-13-9.2 Action to challenge adequacy of attorney general's statement--Appeal--Time limits.

12-13-9.2. Action to challenge adequacy of attorney general's statement--Appeal--Time limits. If the proponents or opponents of a proposed amendment to the Constitution, initiated measure, or referred measure believe that the attorney general's statement does not satisfy the requirements of § 12-13-9 or § 12-13-25.1, they shall, within seven days of delivery of the statement to the secretary of state, file an action in circuit court challenging the adequacy of the statement. The action takes precedence over other cases in circuit court and a final order shall be filed within fifteen days of the commencement of the action. Any party appealing the circuit court order to the Supreme Court shall file a notice of appeal within five days of the date of the circuit court order.

Source: SL 2007, ch 77, § 3; SL 2009, ch 64, § 4, eff. July 1, 2010.



§ 12-13-10 Repealed.

12-13-10. Repealed by SL 1974, ch 118, § 200.



§ 12-13-11 Materials printed on ballot in lieu of full text--Separate ballot.

12-13-11. Materials printed on ballot in lieu of full text--Separate ballot. The title, explanation, recitation, place for voting, and statement as required by this chapter shall be printed on the ballot in lieu of the law, measure, constitutional amendment, or other question to be submitted to a vote of the people. All proposed constitutional amendments to be submitted at an election shall be placed on one ballot and all initiated measures or referred laws upon a separate ballot.

Source: SL 1897, ch 60, § 27; SL 1899, ch 80, § 1; SL 1899, ch 93, § 4; RPolC 1903, §§ 24, 1911; SL 1911, ch 87, § 2; SL 1913, ch 107, § 2; SL 1915, ch 181, §§ 1, 2; RC 1919, §§ 7216, 7217; SL 1921, ch 219; SDC 1939, §§ 16.1302, 16.1303; SDCL, § 12-13-17; SL 1974, ch 118, § 59; SL 1994, ch 108, § 9.



§ 12-13-12 to 12-13-15. Repealed.

12-13-12 to 12-13-15. Repealed by SL 1974, ch 118, § 200.



§ 12-13-16 Publication of false or erroneous information on constitutional amendment or submitted question as misdemeanor.

12-13-16. Publication of false or erroneous information on constitutional amendment or submitted question as misdemeanor. Any person knowingly printing, publishing, or delivering to any voter of this state a document containing any purported constitutional amendment, question, law, or measure to be submitted to the voters at any election, in which such constitutional amendment, question, law, or measure is misstated, erroneously printed, or by which false or misleading information is given to the voters, is guilty of a Class 2 misdemeanor.

Source: SL 1913, ch 107, § 9; RC 1919, § 7224; SDC 1939, § 16.9923; SL 1982, ch 86, § 83.



§ 12-13-17 to 12-13-22. Repealed.

12-13-17 to 12-13-22. Repealed by SL 1974, ch 118, § 200.



§ 12-13-23 Distribution of public information.

12-13-23. Distribution of public information. The secretary of state shall distribute public information on any constitutional amendment, initiated, or referred measure submitted to the electors for approval. The secretary of state shall compile the public information by printing a statement in support of the constitutional amendment, initiated, or referred measure written by its proponents, if any can be identified, and a statement against the constitutional amendment, initiated, or referred measure written by its opponents, if any can be identified. The secretary of state is not responsible for the contents, objectivity, or accuracy of the statements written by the proponents and opponents. The pamphlet shall also include the attorney general's title, explanation, and a clear and simple recitation of the effect of a "Yes" or "No" vote; number of pages and sections in the proposed or referred language; and, if applicable, a prison or jail population cost estimate and fiscal note.

Source: SL 1992, ch 111, § 1; SL 2006, ch 67, § 5; SL 2017, ch 2, § 11.



§ 12-13-24 Style, form, and wording of initiative or initiated amendment.

12-13-24. Style, form, and wording of initiative or initiated amendment. Each initiative or initiated amendment to the Constitution shall be written in a clear and coherent manner in the style and form of other legislation. Each initiative or initiated amendment to the Constitution shall be worded so that the effect of the measure is not misleading or likely to cause confusion among voters.

Source: SL 1994, ch 109, § 1.



§ 12-13-25 Review and comments by director of Legislative Research Council.

12-13-25. Review and comments by director of Legislative Research Council. The sponsors of each initiative or initiated amendment to the Constitution shall submit a copy of the initiative or initiated amendment to the Constitution to the director of the Legislative Research Council for review and comment before it may be circulated for signatures. The director shall review each submitted initiative or initiated amendment to the Constitution to determine if the requirements of § 12-13-24 are satisfied and if the initiative or initiated amendment to the Constitution may have any impact on revenues, expenditures, or fiscal liability of the state or its agencies and subdivisions. Within fifteen days of receipt of an initiative or initiated amendment to the Constitution, the director shall provide written comments on the initiative or initiated amendment to the Constitution to the sponsors of the initiative or initiated amendment, the attorney general, and the secretary of state for the purpose of assisting the sponsors in complying with § 12-13-24. The sponsors may, but are not required to, amend the initiative or initiated amendment to the Constitution to comply with the director's comments.

Source: SL 1994, ch 109, § 2; SL 2007, ch 14, § 3; SL 2009, ch 64, § 1, eff. July 1, 2010; SL 2017, ch 16, § 4.



§ 12-13-25.1 Attorney general's statement regarding proposed initiative or initiated amendment to Constitution.

12-13-25.1. Attorney general's statement regarding proposed initiative or initiated amendment to Constitution. Following receipt of the written comments of the director of the Legislative Research Council, the sponsors shall submit a copy of the proposed initiative or initiated amendment to the Constitution in final form, to the attorney general. The attorney general shall prepare an attorney general's statement that consists of a title and explanation. The title shall be a concise statement of the subject of the proposed initiative or initiated amendment to the Constitution. The explanation shall be an objective, clear, and simple summary to educate the voters of the purpose and effect of the proposed initiative or initiated amendment to the Constitution. The attorney general shall include a description of the legal consequences of the proposed initiative or initiated amendment to the Constitution, including the likely exposure of the state to liability if the proposed initiative or initiated amendment to the Constitution is adopted. The explanation may not exceed two hundred words in length. The attorney general shall file the title and explanation with the secretary of state and shall provide a copy to the sponsors within sixty days of receipt of the proposed initiative or initiated amendment to the Constitution.

If the petition is filed as set forth in §§ 2-1-1.1 and 2-1-1.2, the attorney general shall deliver to the secretary of state before the third Tuesday in May a simple recitation of a "Yes" or "No" vote. On the printed ballots, the title shall be followed by the explanation and the explanation shall be followed, if applicable, by any cost estimate prepared pursuant to § 2-9-34 or fiscal note prepared pursuant to § 2-9-31, and then followed by the recitation.

Source: SL 2009, ch 64, § 2, eff. July 1, 2010; SL 2013, ch 101, § 75; SL 2016, ch 24, § 3; SL 2017, ch 16, § 6.



§ 12-13-26 Unreviewed initiatives or initiated amendments unacceptable.

12-13-26. Unreviewed initiatives or initiated amendments unacceptable. The secretary of state may not accept any initiative or initiated amendment to the Constitution unless such initiative or initiated amendment to the Constitution has been submitted to the director of the Legislative Research Council and the director has reviewed and commented on such initiative or initiated amendment to the Constitution, and unless the attorney general has filed the title and explanation of the initiative or initiated amendment to the Constitution with the secretary of state.

Source: SL 1994, ch 109, § 3; SL 2009, ch 64, § 3, eff. July 1, 2010.



§ 12-13-27 Special elections for constitutional amendments--Procedural changes--Reimbursement of costs.

12-13-27. Special elections for constitutional amendments--Procedural changes--Reimbursement of costs. Notwithstanding any other provision of law, the Legislature may set a date for a special election for a statewide vote on any constitutional amendment proposed by the Legislature, pursuant to S.D. Const., Art. XXIII, §§ 1 and 3, and may provide in its resolution proposing such constitutional amendment an accompanying procedure, that may alter the time requirements but not the substantive provisions, of this chapter. The state shall reimburse each county for any costs incurred as a result of this section.

Source: SL 2000 (SS), ch 2, § 1.



§ 12-13-28 Employment and compensation of petition circulators.

12-13-28. Employment and compensation of petition circulators. No person may employ, reward, or compensate any person to circulate a petition for an initiated measure, referred law, or proposed amendment to the South Dakota Constitution based on the number of registered voters who signed the petition. Nothing in this section prohibits any person from employing a petition circulator based on one of the following practices:

(1) Paying an hourly wage or salary;

(2) Establishing either express or implied minimum signature requirements for the petition circulator;

(3) Terminating the petition circulator's employment, if the petition circulator fails to meet certain productivity requirements; and

(4) Paying discretionary bonuses based on reliability, longevity, and productivity.

Any violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 78, § 1.






Chapter 14 - Precincts And Polling Places

§ 12-14-1 Designation of precincts and polling places by county commissioners--Changes--Separate voter lists of special voting districts.

12-14-1. Designation of precincts and polling places by county commissioners--Changes--Separate voter lists of special voting districts. The board of county commissioners shall by resolution provide for election precincts throughout its county and shall designate polling places within such precincts. The board shall establish new election precincts if required by the provisions of this chapter and may by resolution change the boundaries of election precincts already established. The county auditor shall be able to provide separate lists of voters living within the boundaries of each municipality, ward, school district, and any other special voting district.

Source: SDC 1939, § 16.0801; SL 1959, ch 94; SL 1974, ch 118, § 60; SL 1978, ch 101, § 1; SL 2002, ch 40, § 15.



§ 12-14-1.1 Notice to county auditor of boundary change for local election.

12-14-1.1. Notice to county auditor of boundary change for local election. The official in charge of a local election shall notify the county auditor at least forty-five days before a local election if any external boundary changes have been made for the precinct, ward, or representation area. In even numbered years, the official in charge of a local election shall notify the county auditor at least one hundred days before the primary election and at least one hundred days before the general election if any external boundary changes have been made.

Source: SL 1974, ch 118, § 14; SL 2010, ch 74, § 12; SL 2017, ch 68, § 5.



§ 12-14-2 Boundaries to be clearly defined in resolution.

12-14-2. Boundaries to be clearly defined in resolution. The resolution of the board of county commissioners establishing new precincts or making any change in precincts already established shall clearly set forth and define the boundaries of the election precincts established or altered.

Source: SL 1915, ch 184, § 1; RC 1919, § 7231; SL 1919, ch 186, § 2; SDC 1939, § 16.0801; SL 1959, ch 94; SL 1974, ch 118, § 61.



§ 12-14-3 Repealed.

12-14-3. Repealed by SL 1974, ch 118, § 200.



§ 12-14-4 Adjustment in size of precincts--Unreasonable waiting time.

12-14-4. Adjustment in size of precincts--Unreasonable waiting time. In all precincts the board of county commissioners shall adjust the size of any precinct at which there was unreasonable waiting time imposed upon the voters at the last preceding general election. Under ordinary circumstances, more than thirty minutes waiting time is deemed unreasonable waiting time except at the time when the polls close.

Source: SDC 1939, § 16.0801 (1); SL 1959, ch 94; SL 1968, ch 78; SL 1974, ch 118, § 62; SL 1976, ch 105, § 31; SL 1996, ch 94, § 3.



§ 12-14-5 to 12-14-8. Repealed.

12-14-5 to 12-14-8. Repealed by SL 1974, ch 118, § 200.



§ 12-14-9 Location of polling places.

12-14-9. Location of polling places. Polling places shall be selected with reference to the convenience of the voters in the various election precincts, and should be as near the center of the election precincts as practicable but if in their judgment the convenience of the voters will be served thereby or if communication can be thereby made available, the polling place may be located outside the boundaries of the precinct.

Source: SL 1911, ch 146; SL 1913, ch 204, § 1; SL 1915, ch 184, § 1; SL 1918 (SS), ch 47; RC 1919, § 7231; SL 1919, ch 186, § 2; SL 1933, ch 103, § 2; SL 1935, ch 110, § 2; SDC 1939, § 16.0801 (6); SL 1959, ch 94; SL 1967, ch 73; SL 1968, ch 80; SL 1970, ch 89; SL 1974, ch 118, § 63.



§ 12-14-10 Repealed.

12-14-10. Repealed by SL 1974, ch 118, § 200.



§ 12-14-11 Repealed.

12-14-11. Repealed by SL 1996, ch 94, § 4.



§ 12-14-12 Repealed.

12-14-12. Repealed by SL 2008, ch 34, § 11.



§ 12-14-13 Display of flag at polling places at election.

12-14-13. Display of flag at polling places at election. The American flag shall be displayed inside or outside of all polling places within this state at each election.

Source: SL 1987, ch 122.



§ 12-14-14 Sign to identify polling place on election day.

12-14-14. Sign to identify polling place on election day. On election day a sign, with a minimum size of eleven inches by seventeen inches, shall be conspicuously displayed outside of the entrance to any building in which a polling place is located to clearly identify the building as a polling place.

Source: SL 2007, ch 79, § 1.



§ 12-14-15 Change in precinct boundary or polling place.

12-14-15. Change in precinct boundary or polling place. No precinct boundary or polling place may be changed after the publication of the first notice of election is published as provided in § 12-12-1. If a designated polling place is destroyed or becomes otherwise physically unusable as a polling place after the first notice of election is published, the county auditor shall recommend a new polling place to be approved by the board of county commissioners. The approval of the new polling place may be made by the board of county commissioners during a conference call meeting.

Notice of the new polling place shall be conspicuously posted at the old polling place location. The county auditor shall also provide notice through the local print and broadcast media. The notice shall be sufficient to reasonably inform the affected voters of the change in polling place location or the county auditor shall mail a notice, if possible, no later than three days prior to the election, to each registered voter assigned to the affected polling place.

Source: SL 2007, ch 73, § 1.



§ 12-14-16 Campaign signs at nonpublicly-owned polling place.

12-14-16. Campaign signs at nonpublicly-owned polling place. If any nonpublicly-owned building is used as a polling place, the building owner may designate whether campaign signs will be allowed on the building's premises outside the area defined in § 12-18-3 on election day. If campaign signs are allowed, the building owner may not prohibit signs from any particular campaign.

Source: SL 2007, ch 73, § 2.



§ 12-14-17 Vote centers.

12-14-17. Vote centers. Notwithstanding any other provision of law, any jurisdiction may conduct an election using vote centers pursuant to the provisions of this section. The election shall be conducted in conformance with all applicable election laws and rules with the following exceptions:

(1) The jurisdiction may use vote centers that allow the voters in the jurisdiction to vote at any one of the vote centers in lieu of establishing precincts and wards for the election;

(2) Any person who is registered to vote and living in the jurisdiction may be appointed as a polling place superintendent or deputy to any of the vote centers;

(3) Secure, encrypted electronic pollbooks shall be used in lieu of paper registration books; and

(4) The entire jurisdiction is designated as one voting precinct for this election.
Source: SL 2012, ch 84, § 1, eff. Feb. 23, 2012; SL 2016, ch 77, § 2.






Chapter 15 - Precinct Election Officials

§ 12-15-1 Appointment by county auditor of precinct election officials--Names submitted by parties.

12-15-1. Appointment by county auditor of precinct election officials--Names submitted by parties. The county auditor shall, not less than twenty days before any election, appoint a precinct superintendent and two precinct deputies who shall constitute the precinct election board and a precinct superintendent and two precinct deputies of the counting board if the board is appointed pursuant to § 12-15-14 or 12-15-14.1 for each of the voting precincts or vote centers of the county. Additional precinct deputies may be appointed in increments of two. The county auditor shall make the appointments from lists of names submitted by the county central committee of each party. If the county auditor fails to receive the list at least forty-five days prior to an election, the county auditor shall make the appointments.

Source: SDC 1939, §§ 16.1001, 16.1005; SL 1961, ch 98; SDCL § 12-18-1; SL 1972, ch 82, § 6; SL 1972, ch 85, § 1; SL 1974, ch 118, § 64; SL 1975, ch 119, § 1; SL 1976, ch 105, § 32; SL 1977, ch 68, § 9; SL 1983, ch 108, § 2; SL 1985, ch 111, § 1; SL 1987, ch 123; SL 1989, ch 129; SL 1993, ch 112, § 1; SL 1993, ch 118, § 1; SL 1999, ch 69, § 3; SL 2012, ch 84, § 2, eff. Feb. 23, 2012.



§ 12-15-1.1 , 12-15-1.2. Repealed.

12-15-1.1, 12-15-1.2. Repealed by SL 1985, ch 111, §§ 3, 4.



§ 12-15-1.3 Precinct assistant--Appointment--Duties.

12-15-1.3. Precinct assistant--Appointment--Duties. In addition to the precinct election board, the person in charge of the election may appoint a person to be designated as the precinct assistant. The precinct superintendent shall prescribe the duties and conduct of the precinct assistant. The precinct assistant may not perform any of the duties of the precinct superintendent or precinct deputies unless specified by statute. The precinct assistant may assist with setting up the polling place, directing voters to the proper election board, and providing instruction on the use of the electronic ballot marking system.

Source: SL 2006, ch 70, § 5.



§ 12-15-2 Precinct superintendent and precinct deputy to be registered voters and residents of precinct.

12-15-2. Precinct superintendent and precinct deputy to be registered voters and residents of precinct. Any precinct superintendent or precinct deputy appointed under the provisions of § 12-15-1 shall be a registered voter and a resident of the precinct for which the person is appointed. If, by the time prescribed in § 12-15-1, a sufficient number of members of the precinct election board are unable to be appointed, a vacancy may be filled by appointing any registered voter of the county in which the precinct is located provided the voter meets the party distribution required by § 12-15-3.

Source: SDC 1939, § 16.1002; SL 1939, ch 79; SL 1976, ch 105, § 33; SL 1984, ch 108, § 1; SL 1993, ch 112, § 2; SL 1999, ch 69, § 4.



§ 12-15-2.1 Precinct superintendent and precinct deputy prohibited to serve as poll watchers.

12-15-2.1. Precinct superintendent and precinct deputy prohibited to serve as poll watchers. No person appointed as a precinct superintendent or precinct deputy may serve as a poll watcher at that election.

Source: SL 1984, ch 109, § 1; SL 1999, ch 69, § 5.



§ 12-15-3 Distribution of precinct officials among parties--Superintendent from majority party--Eligible appointees when list not provided.

12-15-3. Distribution of precinct officials among parties--Superintendent from majority party--Eligible appointees when list not provided. In the appointment of the members of the precinct election board and of the counting board pursuant to this chapter, if three or more parties have candidates on the official ballot, one precinct deputy shall be appointed from each party whose candidate for Governor in the last gubernatorial election had at least fifteen percent of the votes as shown by the precinct returns. If two parties have candidates on such ballots, the members of the precinct election board shall be selected from each party and the party receiving a majority of the votes cast for Governor in the election precinct at the last preceding gubernatorial election shall have a majority of the members of the precinct election board. The precinct superintendent shall belong to the party whose candidate received the most votes for Governor in the last gubernatorial election in that precinct. If a precinct has been created since the last election, the precinct superintendent shall belong to the party which received the most votes for Governor in the county in the last gubernatorial election. If no list is provided by a party's county central committee pursuant to § 12-15-1, any registered voter who is not affiliated with a party as provided in this section may be chosen as a precinct election board member for the party which did not submit the list within time frame specified in § 12-15-1.

Source: SDC 1939, § 16.1002; SL 1939, ch 79; SL 1975, ch 119, § 2; SL 1976, ch 105, § 34; SL 1993, ch 118, § 2; SL 1999, ch 69, § 6; SL 2000, ch 72, § 1.



§ 12-15-4 Repealed.

12-15-4. Repealed by SL 1975, ch 119, § 22.



§ 12-15-5 Repealed.

12-15-5. Repealed by SL 1993, ch 112, § 3.



§ 12-15-6 Repealed.

12-15-6. Repealed by SL 1974, ch 118, § 200.



§ 12-15-7 Meetings of precinct officials for instruction on laws and duties--Compensation for attendance.

12-15-7. Meetings of precinct officials for instruction on laws and duties--Compensation for attendance. Prior to each general or primary election, each county auditor, assisted by the state's attorney, shall call together the superintendents from each of the precincts in the county, and any precinct deputy as the county auditor may deem appropriate, at some convenient time and place and instruct them on the election laws and the duties of the precinct superintendent and precinct deputies. Any person who is called to the meeting and who attends the meeting shall be paid a fee fixed by the board of county commissioners of not less than five dollars for attending the meeting.

Source: SL 1955, ch 59, §§ 1, 2; SDC Supp 1960, § 16.1013; SL 1961, ch 99, § 1; SL 1974, ch 118, § 65; SL 1975, ch 119, § 4; SL 1976, ch 105, § 36; SL 1990, ch 106; SL 1993, ch 118, § 3; SL 1999, ch 69, § 7.



§ 12-15-8 Repealed.

12-15-8. Repealed by SL 1974, ch 118, § 200.



§ 12-15-9 Oath of precinct officials--Entry in pollbook--Violation of oath as misdemeanor.

12-15-9. Oath of precinct officials--Entry in pollbook--Violation of oath as misdemeanor. Before performing election day duties, each precinct superintendent, precinct deputy, and precinct assistant of the election and counting boards shall severally take an oath in the following form:

I, A.B., do solemnly swear (or affirm) that I will perform the duties of precinct superintendent (or precinct deputy or precinct assistant) according to law and the best of my ability and that I will studiously endeavor to prevent fraud, deceit, and abuse and that I will act in an impartial manner in conducting the election about to be held.

The members of the precinct election board may administer the oath to each other. The person administering the oaths shall cause an entry thereof to be made and signed by the person and prefixed to the pollbook. A violation of this oath is a Class 1 misdemeanor.

Source: SDC 1939, §§ 16.0221, 16.1004; SDCL, § 12-6-22; SL 1975, ch 119, § 5; SL 1993, ch 118, § 4; SL 1999, ch 69, § 8; SL 2004, ch 108, § 1; SL 2006, ch 70, § 6.



§ 12-15-10 Replacement of precinct superintendent or precinct deputy failing to take oath or to serve.

12-15-10. Replacement of precinct superintendent or precinct deputy failing to take oath or to serve. If any person appointed as precinct superintendent or precinct deputy neglects or refuses to be sworn or to act as such, the position of the person shall be filled by the voters of the precinct present at the polling place when it opens, from the different political parties, as provided in this chapter. The person so elected to fill the vacancy is vested with the same power for that election, as if regularly appointed.

Source: SDC 1939, § 16.1007; SL 1974, ch 118, § 66; SL 1975, ch 119, § 6; SL 1976, ch 105, § 37; SL 1993, ch 118, § 5; SL 1999, ch 69, § 9.



§ 12-15-11 Fee paid precinct superintendent and precinct deputy--Mileage for returning pollbooks and ballot boxes.

12-15-11. Fee paid precinct superintendent and precinct deputy--Mileage for returning pollbooks and ballot boxes. Each precinct superintendent and precinct deputy shall receive a fee to be established annually by resolution of the board of county commissioners at its first regular meeting each year. The person delivering the pollbooks and ballot boxes to the proper authority at the county seat shall receive the county rate for mileage as established pursuant to § 7-7-24, for miles necessarily traveled in going to and returning from making the delivery.

Source: SDC 1939, § 16.1710; SL 1943, ch 74; SL 1947, ch 85, § 1; SL 1955, ch 54, § 6; SL 1959, ch 99, § 17; SDC Supp 1960, § 16.2217; SL 1963, ch 117, § 3; SL 1965, ch 89; SL 1965, ch 92; SL 1967, ch 74; SDCL, §§ 12-15-12, 12-15-16; SL 1968, ch 85; SL 1969, ch 84; SL 1974, ch 118, § 67; SL 1976, ch 105, § 38; SL 1987, ch 124, § 1; SL 1993, ch 118, § 6; SL 1999, ch 69, § 10.



§ 12-15-12 Repealed.

12-15-12. Repealed by SL 1974, ch 118, § 200.



§ 12-15-13 Certification of fee of precinct superintendent and precinct deputy--Order for payment from treasury.

12-15-13. Certification of fee of precinct superintendent and precinct deputy--Order for payment from treasury. The county auditor shall, on the receipt of the returns of any primary, general, or special election make out a certificate stating the fee that each precinct superintendent and precinct deputy is entitled. The county auditor shall submit the certificate to the board of county commissioners at its next session. The board shall order the fee to be paid out of the county treasury.

Source: SDC 1939, § 16.1710; SL 1943, ch 74; SL 1947, ch 85, § 1; SL 1955, ch 54, § 6; SL 1976, ch 105, § 39; SL 1987, ch 124, § 2; SL 1993, ch 118, § 7; SL 1999, ch 69, § 11.



§ 12-15-14 Counting boards in large paper ballot precincts--Duties.

12-15-14. Counting boards in large paper ballot precincts--Duties. In each election precinct in which the number of ballots to be voted on paper ballots, including absentee ballots, has in prior general elections exceeded three hundred voters, the auditor shall appoint a precinct counting board to be composed of five precinct deputies, one of whom shall be superintendent, who shall count the ballots cast in the general election under the direction of the superintendent of the counting board.

Source: SL 1963, ch 117, §§ 1, 2; SDCL, § 12-15-15; SL 1970, ch 90; SL 1972, ch 86; SL 1974, ch 118, § 68; SL 1975, ch 119, § 7; SL 1976, ch 105, § 40; SL 1993, ch 118, § 8; SL 1999, ch 69, § 12.



§ 12-15-14.1 Counting boards in smaller precincts to avoid unreasonable delay.

12-15-14.1. Counting boards in smaller precincts to avoid unreasonable delay. Notwithstanding § 12-15-14, the county auditor may appoint counting boards in those precincts where the number of ballots to be voted on paper ballots, including absentee ballots, has in prior elections unreasonably delayed the completion of the ballot count even though the total number of ballots cast in prior elections did not exceed three hundred voters.

Source: SL 1975, ch 119, § 8; SL 1976, ch 105, § 41; SL 1993, ch 118, § 9.



§ 12-15-14.2 Repealed.

12-15-14.2. Repealed by SL 1996, ch 94, § 5.



§ 12-15-14.3 Certain relatives of candidates prohibited from serving on election and counting boards.

12-15-14.3. Certain relatives of candidates prohibited from serving on election and counting boards. No person may serve on an election or counting board who is a candidate or related by blood or marriage within the second degree to a candidate who is on the ballot in that precinct.

Source: SL 1991, ch 120; SL 1993, ch 118, § 11.



§ 12-15-15 , 12-15-16. Repealed.

12-15-15, 12-15-16. Repealed by SL 1974, ch 118, § 200.






Chapter 16 - Ballots And Election Supplies

§ 12-16-1 Printed ballots to be provided--Candidates listed--Sample ballots--Submitted questions.

12-16-1. Printed ballots to be provided--Candidates listed--Sample ballots--Submitted questions. The county auditor shall provide printed ballots for each election in which the voters of the entire county participate. Except as provided in § 12-6-9, printed ballots for a primary election shall contain the name of each candidate who has filed for nomination and is approved. The printed ballots for the election of officers shall contain the name of each candidate whose nomination has been certified or filed with the county auditor in the manner provided by law unless the candidate is deemed elected by having no opposition. The names of the candidates shall appear on the ballot exactly as listed in the declaration of candidacy of the candidates' nominating petitions. Sample ballots shall be printed on paper of a different color from the official ballot but in the same form. The sample ballots and official ballots shall be printed and in the possession of the county auditor not later than forty-eight days prior to a primary or general election. The county auditor shall also prepare the necessary ballots if any question is required to be submitted to the voters of the county. Ballots for general elections shall be of the style and form prescribed in §§ 12-16-2 to 12-16-11, inclusive.

Source: SL 1897, ch 60, § 13; SL 1901, ch 119, § 1; RPolC 1903, §§ 1886, 1892; SL 1909, ch 144; SL 1913, ch 198; SL 1915, ch 186, § 1; RC 1919, §§ 7236, 7241; SL 1925, ch 160; SL 1935, ch 107, § 2; SDC 1939, §§ 16.1101, 16.1105(4); SL 1944 (SS), ch 2, § 4; SL 1953, ch 75, § 3; SL 1955, ch 55, § 2; SL 1957, ch 84, § 2; SL 1959, ch 95; SDC Supp 1960, § 16.0613; SL 1963, ch 112; SL 1965, ch 88; SDCL § 12-19-26; SL 1971, ch 87, § 4; SL 1972, ch 82, § 4; SL 1974, ch 118, § 69; SL 1979, ch 97, § 5; SL 1981, ch 124; SL 1985, ch 112, § 1; SL 1987, ch 125; SL 2010, ch 74, § 13; SL 2011, ch 79, § 1; SL 2013, ch 66, § 1.



§ 12-16-1.1 Automatic election of unopposed candidate--Certificate of election.

12-16-1.1. Automatic election of unopposed candidate--Certificate of election. Any candidate who has been duly nominated to an elective office except State Legislature, political or nonpolitical, having no opposing candidate at the general election shall automatically be elected and the county auditor or secretary of state, as the case may be, shall, following the official canvass, issue a certificate of election to such candidate and his name shall not be printed on the general election ballot.

Source: SL 1971, ch 82, § 1; SL 1979, ch 98, § 3.



§ 12-16-1.2 Repealed.

12-16-1.2. Repealed by SL 1997, ch 80, § 1.



§ 12-16-2 Paper and printing specifications--Columns for parties and independent candidates--Automatic tabulating systems.

12-16-2. Paper and printing specifications--Columns for parties and independent candidates--Automatic tabulating systems. All official ballots shall be printed on good quality bond paper, in black ink, and in the English language. The names of candidates for each office shall be printed in large type under the designation of the party for which the nomination is made, so that all the names of candidates for each party are in separate columns, the names of candidates for each office are directly opposite each other, and the names of all independent candidates occupy a separate column under the heading, independent candidates. In precincts using automatic tabulating systems, the ballot information, whether placed on the ballot or on the marking device, shall, as far as practicable, be in the order or arrangement provided for paper ballots except that such information may be in vertical or horizontal rows, or on a number of separate pages. No individual race or ballot question may be divided between pages. One ballot card may be used for recording a voter's vote on all races and measures.

Source: SDC 1939, § 16.1105 (1); SL 1974, ch 118, § 70; SL 1977, ch 109, § 2; SL 1994, ch 110, § 1; SL 1997, ch 81, § 1; SL 2007, ch 76, § 3.



§ 12-16-2.1 Colors for ballots.

12-16-2.1. Colors for ballots. The State Board of Elections shall, by rule adopted pursuant to chapter 1-26, establish the color for sample and official ballots and of ballots to be voted in all elections so as to differentiate between the political, nonpolitical, party, and ballot question ballots. In primary elections, a separate ballot label booklet, marking device, and voting booth shall be used for each political party holding a primary.

Source: SL 1929, ch 118, § 12; SDC 1939, § 16.0218; SL 1961, ch 93, § 2; SDCL, § 12-6-15; SL 1971, ch 91; SL 1974, ch 118, § 71; SL 1993, ch 118, § 12; SL 1994, ch 110, § 2.



§ 12-16-3 Repealed.

12-16-3. Repealed by SL 1984, ch 107, § 1B.



§ 12-16-3.1 Order of party columns.

12-16-3.1. Order of party columns. If more than one political party qualifies for the general election, the position of each party's candidates on the ballot shall be determined by drawing of lots by the secretary of state at the same time and in the same manner as prescribed for candidates in § 12-16-8. Representatives of the parties may be present when the arrangement is determined. On paper ballots, the first party name drawn shall be placed in the left-hand column, the second party name drawn shall be placed in the next column, and each succeeding party name drawn shall be placed on the ballot in the order drawn. On direct recording electronic screens, on electronic ballot marking system screens, and on optical scan ballots, the candidate names shall appear in the order in which their party name was drawn.

Source: SL 1984, ch 107, § 2; SL 1994, ch 110, § 3; SL 1997, ch 81, § 2; SL 2005, ch 92, § 1.



§ 12-16-4 Repealed.

12-16-4. Repealed by SL 1976, ch 105, § 84.



§ 12-16-5 Order of offices placed on ballot.

12-16-5. Order of offices placed on ballot. The names of the candidates shall be placed upon the ballot in the following order: presidential electors, if any, United States Senator, if any, Representatives in Congress, state officials, legislative, and county candidates.

Source: SL 1925, ch 160; SL 1929, ch 116, § 1; SDC 1939, § 16.1105 (3).



§ 12-16-6 Presidential and vice-presidential candidates listed--Single square to vote for electors.

12-16-6. Presidential and vice-presidential candidates listed--Single square to vote for electors. The group of presidential electors in each column shall be preceded by the surnames of the respective candidates for President and vice president for whom they are pledged; as for instance, "* Coolidge and Dawes electors," "* Davis and Bryan electors," etc., which shall be printed conspicuously and be preceded by a square as above indicated.

Source: SL 1925, ch 160; SDC 1939, § 16.1105 (2); SL 1964, ch 60, § 1; SL 1976, ch 105, § 43.



§ 12-16-7 Number stated where more than one to be chosen--More than one independent candidate.

12-16-7. Number stated where more than one to be chosen--More than one independent candidate. If more than one candidate is to be nominated or elected to the same office the ballot shall so state, as for instance, "For state senator, any two to be elected." In the independent column if there is more than one candidate for a single office the ballot shall so state, as for instance, "For United States Senator, one to be elected."

Source: SL 1925, ch 160; SDC 1939, § 16.1105 (2); SL 1964, ch 60, § 1; SL 1974, ch 118, § 72.



§ 12-16-8 Order of listing candidates for same office in same column.

12-16-8. Order of listing candidates for same office in same column. If there is more than one candidate seeking nomination or election for the same office in any column, the names of candidates for that office shall be arranged by lot, under the supervision of the election official in whose office the candidates' nominations were filed. Each candidate has the right to be present or represented when the arrangement is being determined.

Source: SDC 1939, § 16.1105 (1); SL 1974, ch 118, § 73; SL 1999, ch 74, § 1.



§ 12-16-9 Form for official ballot at general election.

12-16-9. Form for official ballot at general election. The form of the official general election ballot shall be prescribed by the State Board of Elections in accordance with other provisions of the law.

Source: SL 1925, ch 160; SL 1929, ch 116, § 2; SDC 1939, § 16.1105 (5); SL 1964, ch 60, § 2; SL 1974, ch 118, § 74; SL 1976, ch 105, § 44.



§ 12-16-10 Election of two or more candidates to same office--Official ballot.

12-16-10. Election of two or more candidates to same office--Official ballot. If two or more members of the State House of Representatives or the county commission are to be elected at large from a county, that portion of the official ballot shall also be prescribed, in accordance with § 12-16-8, by the State Board of Elections.

Source: SDC 1939, § 16.1105 as added by SL 1964, ch 60, § 2; SL 1972, ch 87; SL 1976, ch 105, § 45; SL 1985, ch 112, § 2.



§ 12-16-11 Separate nonpolitical judiciary ballot.

12-16-11. Separate nonpolitical judiciary ballot. At each general election when judicial officers are elected, there shall be a separate ballot entitled "nonpolitical judiciary ballot" which shall be prescribed by the State Board of Elections.

Source: SL 1921, ch 224, § 7; SDC 1939, § 16.1105 (6); SL 1971, ch 92, § 1; SL 1974, ch 118, § 75; SL 1976, ch 105, § 46.



§ 12-16-12 , 12-16-13. Repealed.

12-16-12, 12-16-13. Repealed by SL 1974, ch 118, § 200.



§ 12-16-14 Affidavit for correction of errors in ballot--Circuit court order--Patent errors corrected without order.

12-16-14. Affidavit for correction of errors in ballot--Circuit court order--Patent errors corrected without order. Whenever it shall appear by affidavit that an error has occurred in the publication of the names or descriptions of the candidates nominated for office or in the printing of any sample or official ballots, the judge of the circuit court, upon application of any voter, shall by an order require the county auditor or other officer charged with the duty of preparing ballots to correct such error or to show cause at such time and place as under the circumstances he may deem necessary why such error should not be corrected. The county auditor or such other officer shall, upon his own motion, correct without delay any patent error in ballots which he may discover or which shall be brought to his attention.

Source: SL 1897, ch 60, § 16; RPolC 1903, § 1889; RC 1919, § 7238; SDC 1939, § 16.1102; SL 1974, ch 118, § 76.



§ 12-16-15 Posting of sample ballots.

12-16-15. Posting of sample ballots. The county auditor shall post sample ballots in a manner that can be plainly seen and read by the public.

Source: SDC 1939, §§ 16.1101, 16.1304; SL 1959, ch 96; SL 1963, ch 112; SDCL, § 12-13-13; SL 1974, ch 118, § 77; SL 1997, ch 79, § 2.



§ 12-16-16 Publication of facsimile ballots--Time for publication.

12-16-16. Publication of facsimile ballots--Time for publication. The county auditor shall publish, in each official newspaper of the county, facsimiles of the official ballots of each election in which the voters of the entire county participate. The facsimile shall be published once in each legal newspaper in the calendar week prior to each election.

Source: SDC 1939, § 16.1101 as added by SL 1963, ch 112; SDCL, § 12-13-14; SL 1972, ch 82, § 5; SL 1974, ch 118, § 78; SL 1979, ch 100, § 3; SL 1982, ch 28, § 45; SL 1982, ch 126, § 3; SL 1991, ch 121, § 1; SL 1997, ch 79, § 3; SL 2003, ch 43, § 2; SL 2006, ch 69, § 1.



§ 12-16-16.1 Publication of facsimile ballots by counties using same legal newspaper.

12-16-16.1. Publication of facsimile ballots by counties using same legal newspaper. If two or more counties use the same legal newspaper and use the same type of ballot, that portion of the ballot which each county votes on in common may have its facsimile published once. If a portion of the ballot is not voted on in common, a facsimile of that portion of the ballot may be published simultaneously but separate from the common portion of the ballot and shall contain a description of who will vote on that portion of the ballot.

Source: SL 1991, ch 121, § 2.



§ 12-16-16.2 Publication of facsimile ballots--Compensation of newspapers.

12-16-16.2. Publication of facsimile ballots--Compensation of newspapers. This section applies when a facsimile ballot is published. The newspaper shall be compensated for publication of the facsimile ballot at the same rate as the general display rate or the qualifying contract rate, whichever is less, for the newspaper. The published facsimile may be reduced in size proportionately up to fifty percent but in no case may the ballot wording be in a type less than eight point. If a portion of a candidate ballot is not voted on in the entire county, a facsimile of that portion of the ballot may be published simultaneously but separate from the candidate ballot and shall contain a description of who will vote on that portion of the ballot. If at least fifty percent of a ballot is blank, the blank portion does not need to be printed.

Source: SL 2006, ch 69, § 2.



§ 12-16-17 Number of official and sample ballots provided to precincts--Reserve supply retained and delivered on request--Samples or photocopies used in emergency.

12-16-17. Number of official and sample ballots provided to precincts--Reserve supply retained and delivered on request--Samples or photocopies used in emergency. The county auditor shall provide official and sample ballots to each precinct in the county. The quantity provided for a primary election shall be at least ten percent more than the number of votes cast for the gubernatorial candidate of the respective parties in the preceding gubernatorial primary election. The quantity provided for a general election shall be at least ten percent more than the number of votes cast for all candidates for Governor as shown by the returns of the last preceding gubernatorial election. The county auditor shall also provide and retain in that office an ample supply of all official ballots, and if at any time before or during an election, an additional supply for any precinct shall be requested by the precinct superintendent, the county auditor shall immediately cause to be delivered, to the precinct superintendent, a supply of extra official ballots. If the supply of official ballots has been completely exhausted, the county auditor may make emergency substitution by delivering or authorizing the use of sample ballots or photocopies of the official ballot. The election board shall account for any sample ballots or photocopies authorized to be used.

Source: SDC 1939, §§ 16.0218, 16.1101; SL 1959, ch 91; SL 1959, ch 95; SL 1961, ch 93, § 2; SL 1963, ch 112; SDCL, § 12-6-17; SL 1972, ch 82, §§ 1, 5; SL 1974, ch 118, § 79; SL 1976, ch 105, § 47; SL 1999, ch 69, § 13.



§ 12-16-18 Delivery of ballots to precinct superintendents--Packaging and marking--Receipts.

12-16-18. Delivery of ballots to precinct superintendents--Packaging and marking--Receipts. The county auditor shall, not later than the opening of the polls on the day of the election, cause to be delivered to the superintendent of election of each precinct the proper number of ballots provided for the use of the voters of such precinct at such election. The same shall be delivered in sealed packages, with marks on the outside of each package clearly stating the polling place for which it is intended, together with the number of ballots enclosed. Receipts for ballots, showing the number delivered, shall be given by the superintendent of election, which receipts shall at once be forwarded to the county auditor.

Source: SL 1897, ch 60, § 17; RPolC 1903, § 1890; RC 1919, § 7239; SL 1929, ch 118, § 25; SL 1931, ch 143, § 1; SDC 1939, §§ 16.0219, 16.1103; SL 1961, ch 100; SDCL, § 12-6-20; SL 1972, ch 82, § 2; SL 1974, ch 118, § 80.



§ 12-16-19 Delivery of ballots and supplies at instruction meeting--Sheriff to receive in absence of precinct superintendent or precinct deputy.

12-16-19. Delivery of ballots and supplies at instruction meeting--Sheriff to receive in absence of precinct superintendent or precinct deputy. The ballots, together with all other election supplies may be delivered to the precinct superintendent or precinct deputy for each precinct at the time the precinct superintendent and precinct deputies are called together to receive instructions pursuant to § 12-15-7. If any precinct superintendent or precinct deputy from that precinct is not present to receive instructions, the ballots, election supplies, and the ballot boxes for the precinct shall be delivered to the sheriff for delivery to the precinct superintendent.

Source: SDC 1939, § 16.1103; SL 1961, ch 100; SL 1974, ch 118, § 81; SL 1999, ch 69, § 14.



§ 12-16-20 Delivery of unbroken package to election board--Receipts.

12-16-20. Delivery of unbroken package to election board--Receipts. The precinct superintendent or precinct deputy receiving the package of ballots shall at the opening of the polls on election day cause the same to be delivered with the seal unbroken to the election board of the election precinct. The precinct superintendent or precinct deputy shall receive a receipt from a member of the precinct board and shall return the receipt to the county auditor with the election returns.

Source: SDC 1939, § 16.1103; SL 1961, ch 100; SL 1999, ch 69, § 15.



§ 12-16-21 Replacement of ballots lost, stolen, or not delivered--Additional ballots.

12-16-21. Replacement of ballots lost, stolen, or not delivered--Additional ballots. In case the ballots to be furnished to any precinct are, for any reason, not duly delivered or received, or if the delivery has been exhausted, destroyed, or stolen, the precinct superintendent shall immediately procure from the county auditor replacement ballots.

Source: SDC 1939, § 16.1104; SL 1974, ch 118, § 82; SL 1999, ch 69, § 16.



§ 12-16-22 Repealed.

12-16-22. Repealed by SL 1974, ch 118, § 200.



§ 12-16-23 Voting rights notices and instructions.

12-16-23. Voting rights notices and instructions. The county auditor shall cause to be printed, in large type on cards in the English language, voting rights notices and instructions for the guidance of voters in preparing their ballots in the form as prescribed by the State Board of Elections and deliver the cards with the ballots in sufficient numbers to meet the requirements of § 12-16-25.

Source: SL 1897, ch 60, § 34; RPolC 1903, § 1894; RC 1919, § 7243; SDC 1939, § 16.1107; SL 1974, ch 118, § 83; SL 2011, ch 80, § 1.



§ 12-16-24 Repealed.

12-16-24. Repealed by SL 1974, ch 118, § 200.



§ 12-16-25 Posting of instruction cards and posters in polling place.

12-16-25. Posting of instruction cards and posters in polling place. A member of the precinct election board may post no less than one of the instruction cards in each booth or compartment provided for the voting of ballots and not less than two of the instruction posters elsewhere in and about the polling place upon the day of election.

Source: SDC 1939, § 16.1107; SL 1999, ch 69, § 17; SL 2006, ch 28, § 2.



§ 12-16-26 Construction of ballot boxes--Openings.

12-16-26. Construction of ballot boxes--Openings. Ballot boxes shall be so constructed to preclude the removal of any material therefrom except by means of an opening which may be secured in the closed position by means of a metal seal which will preclude opening of the box without the destruction of the seal; materials used in the construction of ballot boxes shall be such that they will prevent tampering with or mutilation of ballots within them. There shall be a second opening in each such ballot box, at the top when the box is upright, not larger than is sufficient to admit a single closed ballot to be inserted therein at one time.

Source: SL 1963, ch 118; SL 1963, ch 119; SDCL, § 12-16-27; SL 1974, ch 118, § 84.



§ 12-16-27 Repealed.

12-16-27. Repealed by SL 1974, ch 118, § 200.



§ 12-16-28 Pollbooks provided--Form.

12-16-28. Pollbooks provided--Form. The person in charge of an election shall provide paper ballot precincts with a pollbook in the form prescribed by the State Board of Elections for each election precinct for the purposes of § 12-18-5.

Source: PolC 1877, ch 27, § 46; CL 1887, § 1485; RPolC 1903, § 1895; RC 1919, § 7244; SL 1931, ch 143, § 2; SDC 1939, § 16.1108; SL 1974, ch 118, § 85; SL 1993, ch 113, § 1.



§ 12-16-29 Repealed.

12-16-29. Repealed by SL 1974, ch 118, § 200.



§ 12-16-30 Official stamp for ballots--Delivery of stamp and supplies.

12-16-30. Official stamp for ballots--Delivery of stamp and supplies. Before opening the polls the county auditor or officer charged with the conduct of a local election shall deliver to the precinct superintendent of each precinct within the county, for use at the polling place of the precinct, a rubber stamp. The stamp shall contain the words, official ballot, the name or number of the election precinct, the name of the jurisdiction holding the election, and the date of the election. The date may be omitted if it is pre-printed on all ballots for the election. The stamp and other supplies for the election shall be delivered and receipted for by a member of the precinct election board in the manner and at the time as provided in this chapter for the delivery and receipt of packages of ballots.

Source: SDC 1939, § 16.1106; SL 1974, ch 118, § 86; SL 1998, ch 82, § 1; SL 1999, ch 69, § 18.



§ 12-16-31 Repealed.

12-16-31. Repealed by SL 1974, ch 118, § 200.



§ 12-16-32 Separate tally sheets provided.

12-16-32. Separate tally sheets provided. A separate tally sheet shall be provided for computing the votes for candidates of each political party, for independent candidates, and for judicial offices, and for all constitutional amendments, referred laws and initiated measures submitted to the voters at such elections as they appear on separate ballots.

Source: SDC 1939, § 16.1109 as added by SL 1961, ch 101, § 1; SL 1974, ch 118, § 87.



§ 12-16-33 Repealed.

12-16-33. Repealed by SL 1974, ch 118, § 200.



§ 12-16-34 Rules and columns on tally sheets.

12-16-34. Rules and columns on tally sheets. The tally sheets in the area for tallying votes cast shall be ruled by horizontal and perpendicular lines so as to form squares of suitable size to contain five tally marks each, four of which may be upright and the fifth crossing the same at an oblique angle, every fifth perpendicular line in the ruling to be red, so that five squares for tally marks are contained between each two red lines. In a perpendicular column at the left margin of each tally sheet, there shall be left sufficient space so that there may be printed or written in ink in plain and legible manner the names of all candidates and all questions submitted to the voters at the election, in the same order that they are arranged upon the official ballots used in such election. At the extreme right margin of the tally sheet there shall be a perpendicular column labeled as follows: "Total Votes."

Source: SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1997, ch 81, § 3.



§ 12-16-35 Listing of candidates and submitted questions on tally sheets.

12-16-35. Listing of candidates and submitted questions on tally sheets. The names of candidates and all questions submitted to the voters shall be listed in the perpendicular column at the left of the tally sheet as required by § 12-16-34.

Source: SDC 1939, § 16.1109 as added by SL 1961, ch 101, § 1.



§ 12-16-36 Space for tally marks and vote totals on tally sheets.

12-16-36. Space for tally marks and vote totals on tally sheets. There shall be at the right of each name or question in one or two horizontal lines a sufficient number of squares for the tally marks as provided in § 12-16-34, on the tally sheets for each precinct, to contain the tally marks for one-third more votes than were cast in the precinct at the last preceding general election, not exceeding six hundred in any case. There shall be sufficient spaces at the right of the squares on the tally sheet so that a member of the precinct election board may write out the total number of votes tallied for the candidate or question.

Source: SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1997, ch 81, § 4; SL 1999, ch 69, § 19.



§ 12-16-37 Space for tallying votes on submitted questions.

12-16-37. Space for tallying votes on submitted questions. There shall be sufficient spaces at the right of the squares on each tally sheet used for questions submitted to the voters to tally in full the total number of votes tallied for each question voted upon.

Source: SL 1893, ch 82, § 1; RPolC 1903, § 1896; RC 1919, § 7245; SDC 1939, § 16.1109; SL 1961, ch 101, § 1.



§ 12-16-38 Tallying and marking of votes--Entry of total votes.

12-16-38. Tallying and marking of votes--Entry of total votes. After the tallying and marking in the tally sheet of the votes for each candidate, the number of votes so tallied for each candidate shall be counted, and the numerical result shall be placed in the column opposite the candidate's name.

Source: SDC 1939, § 16.1109 as added by SL 1961, ch 101, § 1; SL 1997, ch 81, § 5.



§ 12-16-39 Tally sheets for candidates and submitted questions.

12-16-39. Tally sheets for candidates and submitted questions. The tally sheets for candidates for public office and submitted questions shall be prescribed by the State Board of Elections.

Source: SL 1893, ch 82, § 3; RPolC 1903, § 1898; RC 1919, § 7246; SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1976, ch 105, § 48.



§ 12-16-40 Repealed.

12-16-40. Repealed by SL 1976, ch 105, § 84.



§ 12-16-41 Tally lists govern over certificate.

12-16-41. Tally lists govern over certificate. In any case in which the certificate of the members of the precinct election board as to the number of votes cast for any candidate or in favor of or against any question submitted to the voters may not agree with the votes as shown by the tally list, the canvassing board to which the returns are made shall take as correct the number of votes shown by the tally list rather than the certificate.

Source: SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1974, ch 118, § 88; SL 1999, ch 69, § 20.






Chapter 17 - Voting Machines [Repealed]

§ 12-17-1 to 12-17-4. Repealed.

12-17-1 to 12-17-4. Repealed by SL 1996, ch 94, §§ 6 to 9.



§ 12-17-5 Repealed.

12-17-5. Repealed by SL 1974, ch 118, § 200.



§ 12-17-6 to 12-17-19. Repealed.

12-17-6 to 12-17-19. Repealed by SL 1996, ch 94, §§ 10 to 24.






Chapter 17A - Electronic Voting Systems [Repealed]

CHAPTER 12-17A

ELECTRONIC VOTING SYSTEMS [REPEALED]

[Repealed by SL 1994, ch. 110, § 22]



Chapter 17B - Automatic Tabulating Systems

§ 12-17B-1 Definition of terms.

12-17B-1. Definition of terms. Terms used in this chapter mean:

(1) "Automatic tabulating equipment," the apparatus necessary to automatically examine and count votes as designated on ballots or entered directly into a computer by means of a touch screen or other data entry device and data processing machines which can be used for counting these votes and tabulating results;

(2) "Ballot," paper ballots containing the names of candidates and statements of measures to be voted on;

(3) "Counting location," any location selected by the person in charge of the election for the counting of votes cast in an election. A counting location shall be within the territorial jurisdiction of such person unless there is no suitable tabulating equipment available within the jurisdiction. However, in any event, all counting locations shall be within this state;

(4) "Direct recording electronic," a voting system which records votes by means of a ballot display provided by electro-optical devices that can be actuated by the voter, that process the data by means of a computer program, and that records voting data in internal memory devices;

(5) "Electronic ballot marking system," any electronic device which marks votes on a ballot;

(6) "Optical scan," a procedure in which votes are tabulated by means of examining marks made in voting response locations on the ballots with an optical mark reader (OMR);

(7) "Resolution board," a board at an automatic tabulating location comprised of a representative from each political party having a candidate on the ballot and whose candidate on the county-wide ballot at the last general election received at least fifteen percent of the votes. The county auditor may request additional board members balanced evenly by party. If the resolution board consists of more than one member from each party, the party shall designate which member of the party shall serve as co-leader of the resolution board. The co-leaders shall ensure that each board member is conducting resolution board duties uniformly and in accordance with applicable statutes and administrative rules. The board shall determine the disposition of those ballots which cannot be properly counted by the tabulating equipment and observe the activities at the counting location on behalf of the board member's respective party affiliation. In strictly nonpartisan elections, the resolution board shall be comprised of two persons who are not employees of the jurisdiction conducting the election and shall be appointed by the person in charge of the election.
Source: SL 1994, ch 110, § 5; SL 2002, ch 75, § 1; SL 2005, ch 92, § 2; SL 2008, ch 34, § 12.



§ 12-17B-2 Capabilities required of automatic tabulating, direct recording electronic, or electronic ballot marking systems--Approval of changes or modifications.

12-17B-2. Capabilities required of automatic tabulating, direct recording electronic, or electronic ballot marking systems--Approval of changes or modifications. Any automatic tabulating, direct recording electronic, or electronic ballot marking system used in an election shall enable the voter to cast a vote for all offices and on all measures on which the voter is entitled to vote. Each system shall fulfill the requirements for election assistance commission standards certification and be approved by the State Board of Elections prior to distribution and use in this state. No system may be approved unless the system fulfills the requirements as established by the State Board of Elections. Any changes or modifications to an approved system shall be approved by the State Board of Elections prior to distribution and use.

Source: SL 1994, ch 110, § 6; SL 2005, ch 92, § 3.



§ 12-17B-2.1 Direct recording electronic voting system--Requirements.

12-17B-2.1. Direct recording electronic voting system--Requirements. No direct recording electronic voting system may be certified or used unless it is capable of producing in random order a paper copy of each ballot cast on the system. No direct recording electronic voting system may be certified which transmits uncounted votes or ballots through the internet.

Source: SL 2002, ch 75, § 2.



§ 12-17B-3 Authority of governing body to adopt, experiment with or abandon system.

12-17B-3. Authority of governing body to adopt, experiment with or abandon system. Any governing body having supervision of elections within any political subdivision may adopt, experiment with, or abandon any automatic tabulating, direct recording electronic, or electronic ballot marking system approved for use by the State Board of Elections. Any governing body may use the system in all or some of the precincts within its jurisdiction or in combination with any other type of voting system approved for use by the State Board of Elections.

Source: SL 1994, ch 110, § 7; SL 2005, ch 92, § 4.



§ 12-17B-4 Contract by political subdivision with county for use of system.

12-17B-4. Contract by political subdivision with county for use of system. The governing body of a political subdivision may contract with any county for the use of an automatic tabulating, direct recording electronic, or electronic ballot marking system for elections within the political subdivision.

Source: SL 1994, ch 110, § 8; SL 2005, ch 92, § 5.



§ 12-17B-5 Testing system before election--Public notice.

12-17B-5. Testing system before election--Public notice. Not more than ten days prior to an election, the person in charge of the election shall conduct a test of the automatic tabulating equipment to ascertain that the equipment will correctly count the votes cast for all offices and on all measures. Public notice of the test shall be given at least forty-eight hours prior to the test by publication once in the official newspaper of the election jurisdiction. The test shall be open to the public. If any error is detected, the cause of the error shall be determined and corrected and an errorless count shall be made before the automatic tabulating equipment is approved.

Source: SL 1994, ch 110, § 9.



§ 12-17B-6 Sufficient amount of equipment and supplies required.

12-17B-6. Sufficient amount of equipment and supplies required. The person in charge of the election shall provide a sufficient number of voting equipment and supplies to accommodate the voters and avoid unreasonable waiting times for casting ballots.

Source: SL 1994, ch 110, § 10; SL 2005, ch 92, § 6.



§ 12-17B-6.1 Electronic ballot marking system required where candidate for federal office on ballot.

12-17B-6.1. Electronic ballot marking system required where candidate for federal office on ballot. If a candidate for federal office appears on the ballot at a polling place, such polling place is required to have an electronic ballot marking system present.

Source: SL 2006, ch 70, § 1.



§ 12-17B-7 Voting instructions--Manner of giving instructions.

12-17B-7. Voting instructions--Manner of giving instructions. Before entering the voting booth, any voter may request instruction in the proper procedure for marking the ballot to ensure that the tabulating equipment is able to read the vote cast. No instructions may be given to the voter while in the voting booth. However, any voter using an electronic ballot marking system may request instruction in the proper operation of the system at any time. No precinct official or person assisting a voter may in any manner request, suggest, or seek to persuade or induce any voter to cast a vote for any particular ticket, candidate, or measure to be voted on. All instructions shall be given in such a manner that it may be observed by other persons in the polling place.

Source: SL 1994, ch 110, § 11; SL 2004, ch 108, § 2; SL 2006, ch 70, § 2.



§ 12-17B-8 Repealed.

12-17B-8. Repealed by SL 2005, ch 92, § 7.



§ 12-17B-9 Transporting sealed ballot box.

12-17B-9. Transporting sealed ballot box. Upon completion of the voting and after sealing the ballot box, two of the members of the precinct election board, of different major political parties, shall, by the most direct route, transport the box to the central counting location designated by the person in charge of the election or the ballots may be transported to the counting location by a sheriff's deputy and two deputy county auditors, one of each major political party, or by two deputy county auditors, one of each major political party.

Source: SL 1994, ch 110, § 13; SL 1999, ch 69, § 21.



§ 12-17B-10 Direction of proceedings at counting location--Open to public.

12-17B-10. Direction of proceedings at counting location--Open to public. All proceedings at the counting location shall be under the direction of the person in charge of the election and shall conform to the requirements of the voting system. The proceedings shall be open to the public. No person, who is not employed or authorized for the purpose, may touch any ballot, ballot box, or equipment used in the return of the ballots to the counting location or the tabulation process.

Source: SL 1994, ch 110, § 14.



§ 12-17B-11 Equal party representation amongst persons employed to receive, process or tabulate ballots--Submission of employee list--Oath required.

12-17B-11. Equal party representation amongst persons employed to receive, process or tabulate ballots--Submission of employee list--Oath required. Except for any specially trained technicians representing the equipment vendor and required for the operation of the automatic tabulating equipment, there shall be equal representation from each political party having a candidate on the ballot and whose candidate on the county-wide ballot at the last general election received at least fifteen percent of the votes amongst those employed or authorized to receive, process, or tabulate the ballots. The proposed list of employees shall be submitted to each county party chairperson at least thirty days prior to the election. Each person shall, prior to discharging any duties, take and subscribe to an oath as prescribed by the State Board of Elections.

Source: SL 1994, ch 110, § 15; SL 2007, ch 75, § 3.



§ 12-17B-12 Test of system repeated prior to counting ballots.

12-17B-12. Test of system repeated prior to counting ballots. The test required by § 12-17B-5 shall be repeated immediately before the start of the official count of the ballots.

Source: SL 1994, ch 110, § 16.



§ 12-17B-13 Procedure for tabulating votes--Results as unofficial returns--Certification by board.

12-17B-13. Procedure for tabulating votes--Results as unofficial returns--Certification by board. The procedure for tabulating the votes by the automatic tabulating equipment shall be under the direction of the person in charge of the election, and shall conform to the specifications and requirements of the automatic tabulating equipment. The results printed by the automatic tabulating equipment shall constitute the immediate unofficial returns. These returns shall be open to the public. The final returns printed by the automatic tabulating equipment shall be presented to the canvassing board for review and certification as the official returns.

Source: SL 1994, ch 110, § 17.



§ 12-17B-13.1 Operation of automatic tabulating equipment--Return of ballots--Out-stacking of ballots.

12-17B-13.1. Operation of automatic tabulating equipment--Return of ballots--Out-stacking of ballots. If automatic tabulating equipment is located at a polling place for processing ballots while the polls are open, the equipment may not be operated in a manner which returns an over-voted or partially under-voted ballot to the voter. The equipment shall be operated in a manner which returns any ballot that appears to the tabulating equipment to be blank or has any possible mark which the tabulating equipment cannot determine. If the ballot is returned to the voter, the voter may choose to remark the ballot, obtain a new ballot, or resubmit the ballot.

Any central count automatic tabulating equipment shall contain the capability to out-stack ballots and shall be operated in a manner to out-stack any ballot which appears to the tabulating equipment to be blank or has any possible mark which the tabulating equipment cannot determine. If the ballot contains any such mark, the resolution board shall examine the mark and make a determination of any individual vote according to the rules promulgated pursuant to chapter 1-26 by the state board of elections. The resolution board shall make a duplicate ballot as prescribed in § 12-17B-14 which shall be counted by the automatic tabulating equipment.

Source: SL 2002, ch 75, § 3; SL 2008, ch 34, § 13.



§ 12-17B-14 Duplicate ballots substituted for rejected ballots.

12-17B-14. Duplicate ballots substituted for rejected ballots. The resolution board shall determine the disposition of those ballots which cannot be properly counted by the tabulating equipment. A true duplicate copy shall be made of any ballot in question and substituted for the rejected ballot. All duplicate ballots shall be clearly labeled "duplicate," shall bear a serial number which shall be registered on the rejected ballot, and shall be counted in lieu of the rejected ballot. The resolution board may observe the activities at the counting location on behalf of their respective political party.

Source: SL 1994, ch 110, § 18.



§ 12-17B-15 Sealing and storing tabulated ballots and program board.

12-17B-15. Sealing and storing tabulated ballots and program board. After the tabulating procedure is completed, the ballots shall be placed in boxes and resealed. Any program board which may be used in the automatic tabulating equipment shall be removed and stored similarly to the ballots.

Source: SL 1994, ch 110, § 19.



§ 12-17B-16 Recount procedures.

12-17B-16. Recount procedures. Automatic tabulating equipment shall be tested prior to a recount or election contest as provided in § 12-17B-5, and then the official ballots shall be recounted. The new returns printed by the automatic tabulating equipment shall be certified by the recount board as the official returns for the election. They shall be signed and sealed by the person in charge of the election and made public.

Source: SL 1994, ch 110, § 20.



§ 12-17B-17 Promulgation of rules.

12-17B-17. Promulgation of rules. The State Board of Elections may promulgate rules pursuant to chapter 1-26 concerning:

(1) The criteria and procedure for approving voting systems pursuant to this chapter;

(2) Notices and forms;

(3) Test procedures; and

(4) The arrangement and conduct of voting, absentee voting, tabulating, preparing returns, and recounts.
Source: SL 1994, ch 110, § 21.






Chapter 18 - Arrangements And Conduct Of Voting

§ 12-18-1 Preparation for voting--Booths, electronic ballot marking system, and supplies to be provided--Private voting required.

12-18-1. Preparation for voting--Booths, electronic ballot marking system, and supplies to be provided--Private voting required. The superintendent of the election precinct is responsible for having the polling place ready to accommodate the voters in the precinct by the time the polls open. The booths, electronic ballot marking system, and supplies which enable the voter to complete the voter's ballot shall be provided by the person in charge of the election. If a voter chooses to use a sip and puff device or an A/B switch device with the electronic ballot marking system, the voter shall provide such device. All voting at the polling place shall be in private voting booths or compartments and, except as provided in § 12-18-25, shall be screened from observation.

Source: SDC 1939, § 16.1005; SL 1972, ch 82, § 6; SL 1974, ch 118, § 102; SL 1976, ch 105, § 51; SL 1985, ch 113; SL 1996, ch 94, § 25; SL 2006, ch 70, § 3.



§ 12-18-1.1 Verification of blank ballots received.

12-18-1.1. Verification of blank ballots received. Before the opening of the polls the members of the precinct election board shall count and verify against the receipt given the ballots delivered to the precinct for the purposes of the election.

Source: SL 1974, ch 118, § 104; SL 1999, ch 69, § 22.



§ 12-18-1.2 Specific duties of precinct superintendent.

12-18-1.2. Specific duties of precinct superintendent. The precinct superintendent shall have charge of the conduct at the polling place and supervise the precinct deputies. The precinct superintendent shall issue instructions and assign the duties to each person for maintaining the registration lists and the pollbook and issuing and receiving the official ballots. The duties for each person may be interchanged or rotated during the course of the day.

Source: SDC 1939, §§ 16.0223, 16.1006; SDCL, §§ 12-6-25, 12-18-12; SL 1972, ch 82, § 7; SL 1974, ch 118, § 106; SL 1989, ch 130; SL 1994, ch 107, § 27; SL 1999, ch 69, § 23.



§ 12-18-1.3 Repealed.

12-18-1.3. Repealed by SL 2005, ch 92, § 8.



§ 12-18-1.4 Attendance by election officials during voting and counting.

12-18-1.4. Attendance by election officials during voting and counting. At all times after the polls are opened the precinct election officials shall remain at the polling place with the ballot boxes until the polls are closed and they have completed their duties.

Source: SL 1974, ch 118, § 105; SL 1975, ch 123; SL 1975, ch 119, § 10; SL 1993, ch 118, § 14; SL 1996, ch 94, § 27.



§ 12-18-1.5 Attendance until polls closed by precinct superintendent and precinct deputies in precincts with counting boards--Attendance by board members during counting.

12-18-1.5. Attendance until polls closed by precinct superintendent and precinct deputies in precincts with counting boards--Attendance by board members during counting. In those precincts where counting boards have been appointed, the precinct superintendent and precinct deputies shall remain at the place of election at all times after the polls are opened until the polls are closed, the election supplies are turned over to the counting board and the certificate and receipt required by § 12-20-1 have been signed. At this time, the counting board shall assume its duties and the election board is excused. The members of the counting board shall remain at the place of vote counting at all times from the time the counting board assumes the duties until the completion of the vote count and execution of the returns on the election.

Source: SDCL, § 12-18-1.4 as added by SL 1975, ch 119, § 10; SL 1976, ch 105, § 52; SL 1993, ch 118, § 15; SL 1999, ch 69, § 25.



§ 12-18-2 Repealed.

12-18-2. Repealed by SL 1974, ch 118, § 200.



§ 12-18-3 Electioneering, offices, distracting communications devices, and signature gathering prohibited near polling place--Violation as misdemeanor.

12-18-3. Electioneering, offices, distracting communications devices, and signature gathering prohibited near polling place--Violation as misdemeanor. Except for sample ballots and materials and supplies necessary for the conduct of the election, no person may, in any polling place or within or on any building in which a polling place is located or within one hundred feet from any entrance leading into a polling place, maintain a campaign office or public address system, or use any communication or photographic device in a manner which repeatedly distracts, interrupts, or intimidates any voter or election worker, or display campaign posters, signs, or other campaign materials or by any like means solicit any votes for or against any person or political party or position on a question submitted or which may be submitted. No person may engage in any practice which interferes with the voter's free access to the polls or disrupts the administration of the polling place, or conduct any petition signature gathering, on the day of an election, within one hundred feet of a polling place. For the purposes of this section, the term, polling place, means a designated place voters may go to vote on the day of the election or go to vote absentee. A violation of this section is a Class 2 misdemeanor.

Source: SL 1897, ch 60, § 39; RPolC 1903, § 1923; RC 1919, § 7273; SL 1921, ch 222, § 1; SDC 1939, §§ 16.1209, 16.9920; SL 1974, ch 118, § 103; SL 1982, ch 86, § 84; SL 1985, ch 114; SL 2008, ch 34, § 14; SL 2009, ch 69, § 5; SL 2014, ch 71, § 1.



§ 12-18-3.1 Simulated elections--Access to polling place--Impartiality required--Notice to county auditor.

12-18-3.1. Simulated elections--Access to polling place--Impartiality required--Notice to county auditor. Minors voting in a simulated election and persons supervising or working in a simulated election in which minors vote shall be allowed in a polling place. All activities associated with a simulated election are subject to the provisions of § 12-18-3, and all such activities shall be conducted in an objective, impartial, and nonpartisan manner that does not promote one candidate, party, or position over another. Any such activity shall afford any legally qualified candidate for any public office the opportunity to participate in the activity equal to the opportunity afforded to any other candidate for that office. A ballot used in a simulated election held pursuant to this section shall be labeled in such a manner as to easily distinguish such ballot. No results from a simulated election for minors may be released prior to the close of the polls. The superintendent of the election board shall exercise authority over all election and simulated election related activities at the polling place. Anyone conducting a simulated election for minors at a polling place shall notify the county auditor in that county at least thirty days prior to the election. If approved by the county commissioners, a county may participate in a simulated election pursuant to this section.

Source: SL 1992, ch 114; SL 1999, ch 75, § 1.



§ 12-18-4 Examination and sealing of ballot box before opening of polls--Closed until counting of vote.

12-18-4. Examination and sealing of ballot box before opening of polls--Closed until counting of vote. Before opening the polls each ballot box shall be carefully examined by the members of the precinct election board and everything in each ballot box shall be removed. Each ballot box shall then be sealed and may not be opened during the election except for vote counting as provided for in chapter 12-20.

Source: SDC 1939, § 16.1011; SL 1976, ch 105, § 53; SL 1993, ch 118, § 16; SL 1999, ch 69, § 26.



§ 12-18-4.1 Preparation for voting--Booths, electronic ballot marking system, and supplies to be provided--Private voting required.

12-18-4.1. Preparation for voting_Test ballots_Custody of key activating system. Before any poll is opened, each electronic ballot marking system shall be prepared for voting. The precinct superintendent shall test the system by using the system to mark at least two ballots. The test ballots shall be provided by the person in charge of the election and clearly marked with words, Test Ballot. If the system does not properly mark the test ballots, the precinct superintendent shall work on the system until a successful test is conducted. The precinct superintendent shall maintain custody of the key to activate the system at all times.

Source: SL 2006, ch 70, § 4.



§ 12-18-5 Poll lists maintained by member of precinct election board.

12-18-5. Poll lists maintained by member of precinct election board. A member of the precinct election board belonging to a political party which is not the same as the political party of the member of the precinct election board who has the registration list shall keep a poll list in paper or electronic format which contains in numerical order the names of all persons voting at the election and the type of ballot voted.

Source: SDC 1939, § 16.1008; SL 1974, ch 118, § 109; SL 1993, ch 113, § 10; SL 1996, ch 94, § 28; SL 1999, ch 69, § 27; SL 2009, ch 69, § 6.



§ 12-18-5.1 Repealed.

12-18-5.1. Repealed by SL 1996, ch 94, § 29.



§ 12-18-5.2 Repealed.

12-18-5.2. Repealed by SL 1993, ch 113, § 11.



§ 12-18-6 Repealed.

12-18-6. Repealed by SL 1969, ch 83, § 5.



§ 12-18-6.1 Voters required to provide identification before voting.

12-18-6.1. Voters required to provide identification before voting. When the voter is requesting a ballot, the voter shall present a valid form of personal identification. The personal identification that may be presented shall be either:

(1) A South Dakota driver's license or nondriver identification card;

(2) A passport or an identification card, including a picture, issued by an agency of the United States government;

(3) A tribal identification card, including a picture; or

(4) A current student identification card, including a picture, issued by a high school or an accredited institution of higher education, including a university, college, or technical school, located within the State of South Dakota.
Source: SL 2003, ch 82, § 1; SL 2004, ch 108, § 3; SL 2006, ch 71, § 1.



§ 12-18-6.2 Affidavit in lieu of personal identification.

12-18-6.2. Affidavit in lieu of personal identification. If a voter is not able to present a form of personal identification as required by § 12-18-6.1, the voter may complete an affidavit in lieu of the personal identification. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, prescribing the form of the affidavit. The affidavit shall require the voter to provide his or her name and address. The voter shall sign the affidavit under penalty of perjury.

Source: SL 2003, ch 82, § 2.



§ 12-18-6.3 Verification of identity--Provisional ballot if identity not verified.

12-18-6.3. Verification of identity--Provisional ballot if identity not verified. The person making an application for ballots shall announce his or her name and present his or her personal identification. A member of the precinct election board shall then verify that the picture on the personal identification presented under § 12-18-6.1 matches such person and that the name on the personal identification appears on the voter registration list pursuant to § 12-18-7.1. If the member cannot determine from the personal identification presented that the person making an application for ballots is the person listed on the voter registration list, the member may consider other forms of identification, personal knowledge and an explanation from the person making an application for ballots to match that person's name to a name on the registration list. If identity cannot be proven to the satisfaction of the member of the precinct election board or if the person making an application for ballots is challenged on the basis of identity by a member or a poll watcher, the person may vote a provisional ballot.

Source: SL 2003, ch 82, § 7.



§ 12-18-7 Repealed.

12-18-7. Repealed by SL 1969, ch 83, § 5.



§ 12-18-7.1 Registered persons entitled to vote--Voting on acknowledgment notice--Verification with auditor--Emergency voting card.

12-18-7.1. Registered persons entitled to vote--Voting on acknowledgment notice--Verification with auditor--Emergency voting card. Any person whose name appears on the precinct registration list may vote at that election. However, if a person's name does not appear on the registration list, but the person does present an acknowledgment notice, the person shall be permitted to vote if one of the members of the precinct election board communicates with the office of the county auditor and confirms that the person's name was erroneously omitted from the list. If it is not possible to communicate with the office of county auditor, the person may vote after executing an emergency voting card pursuant to § 12-18-7.2.

Source: SL 1961, ch 92, § 21 as enacted by SL 1969, ch 83, § 5; SL 1970, ch 86, § 5; SL 1974, ch 118, § 110; SL 1990, ch 107; SL 1994, ch 107, § 28; SL 1999, ch 69, § 28.



§ 12-18-7.2 Voting without acknowledgment notice on verification by auditor--Emergency voting card.

12-18-7.2. Voting without acknowledgment notice on verification by auditor--Emergency voting card. If any person attempting to vote in any election claims to be registered or any person attempting to vote in any election claims to be in the inactive registration file but does not possess an acknowledgment notice and the person's name does not appear in the registration list of the precinct, the person may vote if one of the members of the precinct election board first confirms by telephone or other means with the county auditor or a deputy auditor that the name was erroneously omitted from the list, and an emergency voting card, in duplicate, in the form prescribed by the State Board of Elections is signed by the applicant and each member of the precinct election board. The original emergency voting card shall be retained by the precinct superintendent as part of the precinct superintendent's permanent records, and the duplicate shall be given to the voter. In a primary election, the party affiliation of any voter using the emergency voting procedure of this section shall be designated on the emergency voting card.

Source: SL 1961, ch 92, § 21 as enacted by SL 1969, ch 83, § 5; SL 1970, ch 86, § 9; SL 1974, ch 118, § 111; SL 1976, ch 105, § 54; SL 1994, ch 107, § 30; SL 1999, ch 69, § 29; SL 2002, ch 40, § 16.



§ 12-18-7.3 Repealed.

12-18-7.3. Repealed by SL 1976, ch 105, § 84.



§ 12-18-7.4 Affirmation of voter's address.

12-18-7.4. Affirmation of voter's address. Any person whose name appears on the inactive registration list in the possession of the precinct superintendent may vote in any election following completion of an affirmation of the person's address in this state. If the voter has moved to a new address within the state, this affirmation shall serve as a new registration. The affirmation shall be prescribed by the State Board of Elections.

Source: SL 1994, ch 107, § 29.



§ 12-18-8 Repealed.

12-18-8. Repealed by SL 1974, ch 118, § 200.



§ 12-18-8.1 Number of poll watchers set by state board--Rules.

12-18-8.1. Number of poll watchers set by state board--Rules. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 setting the number of poll watchers which are allowed in each polling place.

Source: SL 1975, ch 124, § 2; SL 1998, ch 78, § 2.



§ 12-18-9 Observation of voting and counting--Poll watchers' positions and accommodations.

12-18-9. Observation of voting and counting--Poll watchers' positions and accommodations. Any person, except a candidate who is on the ballot being voted on at that polling place, may be present at any polling place for the purpose of observing the voting process. Any person may be present to observe the counting process. A candidate who is on the ballot being voted on at a polling place may only be present to cast the candidate's vote during voting hours. A number of poll watchers shall be permitted for each candidate at a primary election or political party and independent candidate at a general election pursuant to § 12-18-8.1. Each polling place shall be arranged in a manner that permits each poll watcher to be positioned in a location where the poll watcher can plainly see and hear what is done within the polling place.

Source: SL 1897, ch 60, § 32; RPolC 1903, § 1921; RC 1919, § 7271; SDC 1939, § 16.1207; SL 1972, ch 85, § 3; SL 1974, ch 118, § 113; SL 1975, ch 124, § 1; SL 2004, ch 108, § 4.



§ 12-18-9.1 Poll watchers and waiting voters not to see into booths--Interference with official actions--Violation as misdemeanor.

12-18-9.1. Poll watchers and waiting voters not to see into booths--Interference with official actions--Violation as misdemeanor. The superintendent of elections may order poll watchers and voters waiting to vote to position themselves where the poll watchers and voters cannot see into voting booths, read identifying numbers on photo identification cards, or interfere with voters in the act of voting or with the official actions of the election board. A violation of such an order is a Class 2 misdemeanor.

Source: SL 1972, ch 85, § 2; SL 1974, ch 118, § 114; SL 1976, ch 105, § 55; SL 1982, ch 86, § 85; SL 1996, ch 94, § 30; SL 2008, ch 34, § 15.



§ 12-18-9.2 Removal of unauthorized material and disobedient persons--Arrest authorized.

12-18-9.2. Removal of unauthorized material and disobedient persons--Arrest authorized. Each election officer and all law enforcement officers shall remove materials in violation of § 12-18-3 and disobedient persons in violation of § 12-18-9.1 and arrest any person so interfering with the conduct of the election.

Source: SL 1897, ch 60, § 39; RPolC 1903, § 1923; RC 1919, § 7273; SL 1921, ch 222, § 1; SDC 1939, §§ 16.1209, 16.9920; SDCL, §§ 12-18-3, 12-18-9.1; SL 1972, ch 85, § 2; SL 1974, ch 118, § 115; SL 1982, ch 86, § 86.



§ 12-18-10 Grounds for challenge of applicant to vote--Determination by judges--Notation on registration list.

12-18-10. Grounds for challenge of applicant to vote--Determination by judges--Notation on registration list. If a person makes an application for ballots, or if an absentee ballot has been cast, the person's right to vote at that poll and election may be challenged only as to the person's identity as the person registered whom the person claims to be or on grounds that within fifteen days preceding the election the person has been convicted of a felony or declared by proper authority to be mentally incompetent. The proceedings shall be conducted before the precinct superintendent and precinct deputies who shall determine from the evidence presented whether or not the person is permitted to vote and the members of the precinct election board shall indicate beside the name on the registration list the ground stated and the result of the precinct election board's decision.

Source: SDC 1939, § 16.1207; SL 1974, ch 118, § 116; SL 1999, ch 69, § 30.



§ 12-18-11 Repealed.

12-18-11. Repealed by SL 1974, ch 118, § 200.



§ 12-18-12 Stamping of ballot before delivery to voter.

12-18-12. Stamping of ballot before delivery to voter. Before delivering a ballot to any voter the member of the precinct election board in charge of the ballots shall stamp on the ballot the official stamp provided for that purpose as follows:

(1) On a hand-counted ballot, on the back and near the top of the ballot; and

(2) On an optical scan ballot, the location indicated by the person in charge of the election.
Source: SDC 1939, § 16.1006; SL 1972, ch 82, § 7; SL 1974, ch 118, § 117; SL 1999, ch 69, § 31; SL 2008, ch 34, § 16.



§ 12-18-13 Use of unauthorized ballot prohibited.

12-18-13. Use of unauthorized ballot prohibited. No voter may receive or vote a ballot from any other person than the precinct superintendent or precinct deputy in charge of the ballots, nor may any person other than the precinct superintendent or precinct deputy deliver a ballot to the voter.

Source: SDC 1939, § 16.1209; SL 1974, ch 118, § 118; SL 1999, ch 69, § 32.



§ 12-18-14 Entry of voting booth or machine by voter.

12-18-14. Entry of voting booth or machine by voter. On receipt of his ballot or delivery to him of his voter's consecutive number, the voter shall forthwith and without leaving the polling place retire alone to one of the booths or voting machines provided to cast his vote.

Source: SL 1897, ch 60, § 25; SL 1899, ch 81, § 1; RPolC 1903, § 1914; SL 1913, ch 198, § 2; SL 1915, ch 186, § 2; RC 1919, § 7264; SDC 1939, § 16.1203; SL 1974, ch 118, § 119.



§ 12-18-15 Voting without delay--Maximum time in booth or machine--Reentry prohibited.

12-18-15. Voting without delay--Maximum time in booth or machine--Reentry prohibited. The person voting shall cast his vote without delay. No voter may occupy a voting booth or voting machine already occupied by another, nor occupy a voting booth or machine for more than ten minutes. No voter, other than an election officer, may reenter the enclosed space during any election.

Source: SL 1897, ch 60, § 32; RPolC 1903, § 1921; RC 1919, § 7271; SDC 1939, § 16.1202; SL 1974, ch 118, § 120; SL 1993, ch 115.



§ 12-18-16 Marking of paper ballot--Form of mark.

12-18-16. Marking of paper ballot--Form of mark. If a paper ballot is used, the voter may use a pencil or pen to mark the voter's ballot and the voter may mark the ballot with either a cross (x) or check mark (.).

Source: SDC 1939, §§ 16,1105 (4), 16.1302; SL 1957, ch 84, §§ 2, 3; SDC Supp 1960, § 16.0224-1; SDCL, §§ 12-13-19, 12-18-19; SL 1974, ch 118, § 121; SL 2002, ch 76, § 1.



§ 12-18-16.1 Marking of optical scan ballot.

12-18-16.1. Marking of optical scan ballot. If an optical scan ballot is used, the voter may use a pencil or other marking instrument provided to mark the voter's choice on the ballot.

Source: SL 2002, ch 76, § 2.



§ 12-18-16.2 Repealed.

12-18-16.2. Repealed by SL 2005, ch 92, § 9.



§ 12-18-17 Repealed.

12-18-17. Repealed by SL 1976, ch 105, § 84.



§ 12-18-18 Repealed.

12-18-18. Repealed by SL 1997, ch 81, § 6.



§ 12-18-19 Repealed.

12-18-19. Repealed by SL 1974, ch 118, § 200.



§ 12-18-20 , 12-18-21. Repealed.

12-18-20, 12-18-21. Repealed by SL 1997, ch 81, §§ 7, 8.



§ 12-18-21.1 Repealed.

12-18-21.1. Repealed by SL 2002, ch 76, § 4.



§ 12-18-22 Repealed.

12-18-22. Repealed by SL 2000, ch 73, § 1.



§ 12-18-23 Return to member of precinct election board of unmarked ballot.

12-18-23. Return to member of precinct election board of unmarked ballot. Each voter who does not vote a ballot delivered to the voter by a member of the precinct election board in charge of the ballots shall, before leaving the polling place, return the ballot to the member of the precinct election board in charge of the ballot box.

Source: SDC 1939, § 16.1209; SL 1974, ch 118, § 126; SL 1999, ch 69, § 33.



§ 12-18-24 Replacement of spoiled ballots--Marking and preservation.

12-18-24. Replacement of spoiled ballots--Marking and preservation. If any voter spoils a ballot, the voter may obtain another ballot, and so on, successively, not to exceed three ballots in all, upon returning to a member of the precinct election board the spoiled ballot. In obtaining a ballot to replace a spoiled one, the name of the voter shall be given and the number of the spoiled ballot. The number shall be noted opposite of the voter's name as spoiled. The ballots that are returned shall be canceled by writing the words, spoiled and replaced, across the face of the ballot and each spoiled ballot shall be placed in a separate envelope identifying the spoiled ballots as such and stating the number of spoiled ballots for accounting purposes.

Source: SDC 1939, § 16.1208; SL 1974, ch 118, § 127; SL 1999, ch 69, § 34.



§ 12-18-25 Assistance of disabled or illiterate voter by person of his choice.

12-18-25. Assistance of disabled or illiterate voter by person of his choice. Any voter who by reason of physical disability or illiteracy is unable to read or mark a ballot may receive the assistance of any person whom such voter may select.

Source: SL 1897, ch 60, §§ 28, 30; RPolC 1903, §§ 1917, 1919; RC 1919, §§ 7267, 7268; SDC 1939, § 16.1204; SL 1939, ch 81; SL 1959, ch 99, § 10; SDC Supp 1960, § 16.2210; SDCL, § 12-18-37; SL 1974, ch 118, § 128; SL 1976, ch 105, § 59; SL 1983, ch 111; SL 1995, ch 84.



§ 12-18-26 Repealed.

12-18-26. Repealed by SL 1979, ch 104.



§ 12-18-27 Marked ballot not to be publicized--Immediate deposit in ballot box.

12-18-27. Marked ballot not to be publicized--Immediate deposit in ballot box. No person may publicize an official ballot after it is marked to any person in such a way as to reveal the contents of the official ballot, or the name of any candidate for whom the person has marked a vote. No person may solicit a voter to show the voter's official ballot. Immediately after marking the official ballot the voter shall deposit the official ballot in the ballot box, if necessary, leaving the official stamp exposed.

Source: SDC 1939, § 16.1209; SL 1974, ch 118, § 130; SL 1976, ch 105, § 60; SL 1999, ch 69, § 35; SL 2017, ch 2, § 4.



§ 12-18-28 Deposit of folded ballot in ballot box.

12-18-28. Deposit of folded ballot in ballot box. When a ballot is ready for deposit in the ballot box, the member of the precinct election board in charge of the ballot box, without opening the ballot or permitting it to be opened or examined except to ascertain that the ballot is a single ballot, shall deposit the ballot in the ballot box. The voter may place the voter's voted ballot in the ballot box to insure the privacy of the voter's vote after showing the official stamp on the ballot to the member of the precinct election board in charge of the ballot box.

Source: SDC 1939, §§ 16.1012, 16.1206, 16.9918; SDCL, § 12-18-30; SL 1974, ch 118, § 131; SL 1999, ch 69, § 36.



§ 12-18-29 to 12-18-31. Repealed.

12-18-29 to 12-18-31. Repealed by SL 1974, ch 118, § 200.



§ 12-18-32 Packaging and return of unused ballots--Record accounting for ballots.

12-18-32. Packaging and return of unused ballots--Record accounting for ballots. All ballots which have not been distributed to voters, excluding those marked "spoiled and replaced" separately enclosed, together with a record of ballots stating the number of ballots voted, the number of ballots spoiled and replaced, and the number of ballots not delivered to voters, shall be placed in a parcel separate from the ballot box and returned to the auditor along with the ballot boxes.

Source: SL 1897, ch 60, § 33; RPolC 1903, § 1922; RC 1919, § 7272; SDC 1939, § 16.1208; SL 1974, ch 118, § 132.



§ 12-18-33 Comparison of ballot accounting with record of number sent to precinct--Notice and correction of discrepancies.

12-18-33. Comparison of ballot accounting with record of number sent to precinct--Notice and correction of discrepancies. The county auditor, on receipt of the unused, defective, or spoiled ballots, and the statement mentioned in § 12-18-32, shall carefully compare the same with the record in his office of the number of ballots sent to such election precinct. If the same are not accounted for in the statement before mentioned, he shall at once notify the person sending the same, who shall, with such county auditor, recount the unused, defective, and spoiled ballots and correct, if possible, such errors, if any there be, in such count or statement.

Source: SL 1897, ch 60, § 33; RPolC 1903, § 1922; RC 1919, § 7272; SDC 1939, § 16.1208.



§ 12-18-34 Repealed.

12-18-34. Repealed by SL 1969, ch 83, § 5.



§ 12-18-35 to 12-18-38. Repealed.

12-18-35 to 12-18-38. Repealed by SL 1974, ch 118, § 200.



§ 12-18-39 Provisional ballot--Eligibility.

12-18-39. Provisional ballot--Eligibility. If any person is not authorized to vote pursuant to § 12-18-7.2, is successfully challenged under § 12-18-10, or is otherwise denied the ability to vote and the person maintains that he or she is currently registered to vote in that precinct, the person may cast a ballot which shall be called a provisional ballot. A member of the precinct election board shall notify any person who is denied the ability to vote that the person may cast a provisional ballot.

Source: SL 2003, ch 83, § 1.



§ 12-18-40 Use of provisional ballot.

12-18-40. Use of provisional ballot. Before giving a person a provisional ballot, the person shall complete an affirmation. The person's name shall be written in the pollbook along with a designation that the person has cast a provisional ballot. The person shall be given the ballot appropriate to the precinct in which the person is claiming to be registered, along with a provisional ballot envelope. After the person votes, the person shall seal the ballot in the provisional ballot envelope and complete the statement on the envelope. The envelope shall then be placed in the ballot box. The provisional ballot and provisional ballot envelope shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 2.



§ 12-18-41 Repealed.

12-18-41. Repealed by SL 2016, ch 77, § 3.






Chapter 19 - Absentee Voting

§ 12-19-1 Absentee ballot--Persons entitled to vote.

12-19-1. Absentee ballot--Persons entitled to vote. A registered voter who is not otherwise disqualified by law from voting in the election may vote by absentee ballot.

Source: SDC 1939, § 16.0606; SL 1944 (SS), ch 2, § 1; SL 1953, ch 75, § 1; SL 1957, ch 85, § 1; SDC Supp 1960, § 16.0610; SL 1963, ch 110, § 1; SL 1967, ch 72; SDCL, §§ 12-19-15 to 12-19-17; SL 1972, ch 90, § 1; SL 1974, ch 118, § 133; SL 1980, ch 115, § 1; SL 1983, ch 112; SL 1993, ch 116, § 1; SL 2003, ch 82, § 6.



§ 12-19-1.1 Affirmation of address by voter in inactive registration file.

12-19-1.1. Affirmation of address by voter in inactive registration file. A voter in the inactive registration file meeting the criteria in § 12-19-1 may vote absentee by completing the affirmation required in § 12-18-7.4.

Source: SL 1994, ch 107, § 31; SL 2002, ch 40, § 17.



§ 12-19-1.2 Time for absentee voting.

12-19-1.2. Time for absentee voting. Absentee voting shall begin neither earlier nor later than forty-six days prior to the election including any voter identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1).

Source: SL 2013, ch 66, § 2.



§ 12-19-2 Application for absentee ballot--Contents--Address to which ballot sent--Stamping date of receipt--Delivery.

12-19-2. Application for absentee ballot--Contents--Address to which ballot sent--Stamping date of receipt--Delivery. An absentee voter desiring to vote by mail may apply to the person in charge of the election for an absentee ballot. The application or request shall be made in writing, signed by the applicant, and shall contain the applicant's voter registration address. The application or request shall contain an oath verifying the validity of the information in the application or request. The oath shall be administered by a notary public or other officer authorized by this state to administer an oath or administered by an out-of-state notary public. If the application or request does not contain an oath, the application or request shall be accompanied by a copy of the voter's identification card as required by § 12-18-6.1. The copy of the voter's identification card shall be maintained by the person in charge of the election pursuant to § 12-20-31. However, the voter's identification card is not available for public inspection. The application or request may be used to obtain an absentee ballot for all elections in that calendar year conducted by the jurisdiction receiving the application or request if so indicated. The ballot shall be sent to the voter's residence, as shown in the voter registration file or any temporary residence address designated in writing by the voter, at the time of applying for the absentee ballot. If the application or request is from a voter identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1) as of January 1, 2010, the voter may designate on the application for the ballot to be sent electronically pursuant to this section through the system provided by the Office of the Secretary of State. The person in charge of the election shall stamp the application with the date it was received. The person in charge of the election shall preserve a record of the name, mailing address, and voting precinct of each applicant and, except as provided by § 12-19-45, deliver a copy of the record to the superintendent of the election board of the home precinct of the applicant.

Source: SDC 1939, § 16.0606; SL 1944 (SS), ch 2, § 3; SL 1957, ch 85, §§ 2, 3; SDC Supp 1960, §§ 16.0611, 16.0612; SL 1963, ch 110, § 1; SL 1964, ch 59; SL 1967, ch 72; SDCL §§ 12-19-22, 12-19-24, 12-19-25; SL 1974, ch 118, § 134; SL 1976, ch 105, § 61; SL 1976, ch 108, § 10; SL 1980, ch 115, § 2; SL 1983, ch 113; SL 1984, ch 111; SL 1988, ch 132; SL 1992, ch 115, § 1; SL 1993, ch 116, § 2; SL 2002, ch 40, § 18; SL 2003, ch 82, § 3; SL 2003, ch 83, § 14; SL 2004, ch 109, § 1; SL 2006, ch 72, § 1; SL 2010, ch 74, § 14; SL 2014, ch 72, § 1, eff. Feb. 19, 2014; SL 2017, ch 2, § 5.



§ 12-19-2.1 Application in person or by authorized messenger--Delivery of ballot to messenger or by mail.

12-19-2.1. Application in person or by authorized messenger--Delivery of ballot to messenger or by mail. At anytime prior to an election, a voter may apply in person at the office of and to the person in charge of the election for an absentee ballot during regular office hours up to 5:00 p.m. on the day before the election. If the voter applies in person, the voter shall complete a combined absentee ballot application/return envelope and show the person in charge of the election the voter's identification card as required in § 12-18-6.1 or complete the affidavit as provided in § 12-18-6.2.

In the event of confinement because of sickness or disability, a qualified voter may apply pursuant to the provisions of § 12-19-2 in writing and obtain an absentee ballot by authorized messenger so designated over the signature of the voter. The person in charge of the election may deliver to the authorized messenger a ballot to be delivered to the qualified voter. Any application for a ballot by authorized messenger must be received by the person in charge of the election before 3:00 p.m. the day of the election. If the application designating an authorized messenger also indicates a request for an absentee ballot for any future election, such absentee ballot shall be mailed to the address provided on the application. If no address is provided, the ballot shall be mailed to the person's voter registration address.

Source: SL 1980, ch 115, § 3; SL 1983, ch 114; SL 2003, ch 82, § 4; SL 2005, ch 93, § 1; SL 2006, ch 72, § 3; SL 2012, ch 85, § 1; SL 2013, ch 66, § 3.



§ 12-19-2.2 Authorized messenger for more than one voter.

12-19-2.2. Authorized messenger for more than one voter. If a person is an authorized messenger for more than one voter, he must notify the person in charge of the election of all voters for whom he is a messenger.

Source: SL 1980, ch 115, § 4.



§ 12-19-2.3 Uniformed and Overseas Citizens Absentee Voting Act--Application or request for absentee ballot.

12-19-2.3. Uniformed and Overseas Citizens Absentee Voting Act--Application or request for absentee ballot. Any voter identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1) as of January 1, 2011, may submit an application or request for an absentee ballot by facsimile or emailed image to the person in charge of the election. The secretary of state may authorize a person in charge of an election to accept an application or request for absentee ballot pursuant to this section through the system provided by the Office of the Secretary of State.

Source: SL 2005, ch 93, § 3; SL 2011, ch 82, § 1.



§ 12-19-2.4 Multiple applications or requests for ballots and multiple ballots--Application.

12-19-2.4. Multiple applications or requests for ballots and multiple ballots--Application. If any voter who had previously filed an application or request for an absentee ballot submits another application or request for the same election with an updated address, the county auditor shall send an absentee ballot to the new address. If any voter who had previously filed an application or request for absentee ballot appears at the county auditor's office, the voter may complete another application and be allowed to vote an absentee ballot. If any voter who filed an application or request for absentee ballot notifies the county auditor that the voter never received that ballot, the voter may request that another ballot be sent to the same address. The provisions of this section only apply to a person who has not voted or returned an absentee ballot.

Source: SL 2005, ch 93, § 2.



§ 12-19-2.5 Form of application for absentee ballot and combined application/return envelope.

12-19-2.5. Form of application for absentee ballot and combined application/return envelope. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, to prescribe the absentee application form and a combined absentee ballot application/return envelope for absentee voting in the office of the person in charge of the election. The application may be made by letter or upon any form containing the required information or upon any form prescribed by the State Board of Elections or the postcard form referred to in § 12-4-8.1, executed by any person authorized in accordance with the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA)(42 U.S.C. § 1973ff) as of January 1, 2006.

Source: SL 2006, ch 72, § 2.



§ 12-19-2.6 Preference and selection of ballot style for independent in primary election.

12-19-2.6. Preference and selection of ballot style for independent in primary election. If an absentee voter in a primary election is registered as an independent and is eligible to vote more than one ballot style pursuant to § 12-6-26, the voter may specify the voter's ballot style preference on the absentee ballot application. If no ballot style is designated, the absentee voter shall be provided a nonpolitical ballot.

If an absentee voter in a primary election is registered as an independent and is only eligible to vote one ballot style, the absentee voter shall be provided that ballot style. If more than one party allows independent voters to be eligible to vote in a primary election and no nonpolitical ballot is available and the absentee voter does not designate the ballot style to be received, no ballot may be provided to the absentee voter.

Source: SL 2010, ch 75, § 1, eff. Mar. 23, 2010.



§ 12-19-3 Forwarding of ballot to voter--Instructions and return envelope.

12-19-3. Forwarding of ballot to voter--Instructions and return envelope. Upon receiving an application for absentee ballots, the person in charge of an election shall, within forty-eight hours, or if ballots are not then on hand, then within forty-eight hours after receipt of the ballots, after confirming from the master registration file that the applicant is registered as a voter pursuant to chapter 12-4, enclose one of each of the official ballots, a set of instructions on absentee balloting, and an unsealed return envelope. All of the enclosures shall be sealed in an envelope addressed to the applicant at the place stated in the application. If a registration form is received simultaneous with an absentee ballot request and prior to the registration deadline, the absentee ballot provided shall be based on the submitted registration form.

Source: SDC 1939, § 16.0606; SL 1963, ch 110, § 1; SL 1964, ch 59; SL 1967, ch 72; SL 1974, ch 118, § 135; SL 1976, ch 105, § 62; SL 1998, ch 78, § 3; SL 2002, ch 40, § 19; SL 2007, ch 75, § 4.



§ 12-19-4 Voter's statement on return envelope--Federal service voting forms.

12-19-4. Voter's statement on return envelope--Federal service voting forms. The return envelope for the absent voter's ballot shall have printed on the reverse thereof a statement to be signed by the voter. The State Board of Elections shall prescribe the forms for the return envelope, ballots, instructions to the voter, and such certification to accommodate the federal service voter under the provisions of the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA)(42 U.S.C. § 1973cc-1).

Source: SL 1944 (SS), ch 2, § 4; SL 1953, ch 75, § 3; SL 1955, ch 55, § 2; SL 1957, ch 85, § 4; SDC Supp 1960, § 16.0613; SDC 1939, § 16.0607 as added by SL 1965, ch 87; SL 1965, ch 88; SDCL, § 12-19-27; SL 1971, ch 93, § 1; SL 1974, ch 118, § 136; SL 1992, ch 115, § 2; SL 1993, ch 116, § 3.



§ 12-19-5 Mailing of ballot and enclosures to voter--Free air mail for federal service voters.

12-19-5. Mailing of ballot and enclosures to voter--Free air mail for federal service voters. The envelope containing the enclosures, if not delivered to the voter personally by the person in charge of the election or the authorized messenger filing the voter's request for an absentee ballot, shall, except for federal service voters, be mailed by first class mail to the address of the applicant stated in his application, with postage prepaid thereon. Both the return envelope and the envelope for transmitting the enclosures to federal service voters shall meet the requirements of the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA)(42 U.S.C. § 1973) and shall be transmitted by air mail, free of United States postage, including air mail.

Source: SL 1913, ch 200, § 1; SL 1917, ch 233, § 1; RC 1919, § 7226; SL 1919, ch 189; SL 1925, ch 159, § 1; SDC 1939, § 16.0606; SL 1944 (SS), ch 2, § 4; SL 1953, ch 75, § 3; SL 1955, ch 55, § 2; SL 1957, ch 85, § 4; SDC Supp 1960, § 16.0613; SL 1963, ch 110, § 1; SL 1964, ch 59; SL 1965, ch 88; SL 1967, ch 72; SDCL, § 12-19-27; SL 1974, ch 118, § 137; SL 1976, ch 105, § 63; SL 1979, ch 105, § 1; SL 1980, ch 115, § 5; SL 1993, ch 116, § 4.



§ 12-19-6 Repealed.

12-19-6. Repealed by SL 1970, ch 91, § 4.



§ 12-19-7 Marking and folding ballot--Officer before whom marked--Mailing or delivering ballot.

12-19-7. Marking and folding ballot--Officer before whom marked--Mailing or delivering ballot. A voter voting an absentee ballot shall mark it and fold it without revealing the marks to any other person. The voter shall place the voted ballots in the return envelope provided and seal the envelope. The voter shall sign the statement on the return envelope. The voter shall either mail the ballot, deliver it in person or have it delivered to the person in charge of the election.

Source: SL 1913, ch 200, § 2; SL 1917, ch 233, § 2; SL 1918 (SS), ch 45; RC 1919, § 7227; SL 1925, ch 159, § 2; SL 1929, ch 114, § 1; SDC 1939, § 16.0607; SL 1944 (SS), ch 2, § 5; SL 1953, ch 75, § 4; SL 1957, ch 85, § 5; SDC Supp 1960, § 16.0614; SL 1963, ch 110, § 2; SDCL, § 12-19-29; SL 1972, ch 90, § 2; SL 1974, ch 118, § 138; SL 1976, ch 105, § 64; SL 1983, ch 115; SL 1985, ch 115; SL 1992, ch 115, § 3.



§ 12-19-7.1 Candidates and election officials not to serve as authorized messenger.

12-19-7.1. Candidates and election officials not to serve as authorized messenger. No person who is a candidate for any elective office, except for political party offices described in § 12-5-2 or county auditor or such deputy, at the election for which the ballot or ballots are to be voted, may serve as an authorized messenger.

Source: SL 1972, ch 90, § 5; SL 1976, ch 105, § 65; SL 1992, ch 115, § 4.



§ 12-19-7.2 Display of campaign material by messenger as misdemeanor.

12-19-7.2. Display of campaign material by messenger as misdemeanor. No authorized messenger may, in the presence of the voter at or before the time of voting, display campaign posters, signs, or other campaign materials or by any like means solicit any votes for or against any person, political party, or position on a question submitted. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 112; SL 1992, ch 115, § 5.



§ 12-19-8 Repealed.

12-19-8. Repealed by SL 1971, ch 93, § 2.



§ 12-19-9 Delivery of absentee ballot--Personal delivery when transmission time insufficient--Receipt.

12-19-9. Delivery of absentee ballot--Personal delivery when transmission time insufficient--Receipt. An authorized messenger shall deliver the absentee ballot to the person in charge of the election unless there is not sufficient time for the person in charge of the election to transmit the absentee ballot to the voter's home precinct. In that instance, the authorized messenger shall personally deliver the absentee ballot to the precinct superintendent of the voter's home precinct. If the authorized messenger requests a receipt when returning the absentee ballot, the person in charge of the election shall provide the authorized messenger a receipt.

Source: SL 1913, ch 200, § 2; SL 1917, ch 233, § 2; SL 1918 (SS), ch 45; RC 1919, § 7227; SL 1925, ch 159, § 2; SL 1929, ch 114, § 1; SDC 1939, § 16.0607; SL 1963, ch 110, § 2; SL 1970, ch 91, § 1; SL 1972, ch 90, § 3; SL 1974, ch 118, § 139; SL 1976, ch 105, § 66; SL 1979, ch 105, § 2; SL 1980, ch 115, § 6; SL 1983, ch 116, § 1; SL 1992, ch 115, § 6; SL 2006, ch 72, § 4.



§ 12-19-9.1 Nursing facility, assisted living center, or hospital having multiple absentee ballot requests.

12-19-9.1. Nursing facility, assisted living center, or hospital having multiple absentee ballot requests. If there is any nursing facility, assisted living center, or hospital, as defined in § 34-12-1.1, within any county from which there might reasonably be expected to be five or more absentee applications, the county auditor shall notify the person in charge of that facility and the chair of the county central committee of each party and any other person who has filed a request to be notified of the date and time at which representatives of the auditor's office will be present to assist the residents of that facility to vote, utilizing the absentee procedure. Any political party, independent candidate, and nonpolitical candidate may assign a person to accompany the auditor's representatives. At the date and time announced, the auditor's representative shall deliver ballots to and assist all persons at that facility who desire such assistance and who have applied for absentee ballots. This section applies only to a general election.

If a person in charge of an election conducts absentee voting at a nursing facility, assisted living center, or hospital as defined in § 34-12-1.1, the voter shall complete a combined absentee ballot application/return envelope and the identification and affidavit requirements provided in § 12-19-2.1 are waived.

Source: SL 1972, ch 89; SL 1981, ch 125; SL 1997, ch 82, § 1; SL 2003, ch 82, § 5; SL 2006, ch 72, § 5; SL 2017, ch 2, § 6.



§ 12-19-9.2 Marking and return of ballot on death of voter before opening of polls.

12-19-9.2. Marking and return of ballot on death of voter before opening of polls. Whenever, prior to the casting of absentee ballots, it is made to appear by due proof to the county auditor or election board that any voter who has marked and forwarded an absentee ballot has died prior to the opening of the polls on the date of the election, the ballot of the voter shall be returned in the unsealed return envelope with the evidence of death attached and the envelope marked "Unopened by reason of death of voter" to the officer in charge of the conduct of the election. The casting of any such ballot shall not invalidate the election.

Source: SL 1974, ch 118, § 142.



§ 12-19-10 Preservation and delivery of ballot to precinct superintendent--Comparison of statement and application--Deposit in ballot box--Unopened ballots--Unauthorized examination as misdemeanor.

12-19-10. Preservation and delivery of ballot to precinct superintendent--Comparison of statement and application--Deposit in ballot box--Unopened ballots--Unauthorized examination as misdemeanor. Upon receipt of the sealed return envelope containing the voted ballots, the person in charge of the election shall keep it in a safe place without opening the envelope or breaking the seal thereof and shall, except as provided by § 12-19-42, deliver it to the precinct superintendent of election of the voter's home precinct. The person in charge of the election shall have the absentee ballots delivered with the election supplies, or if received later, then prior to the close of the polls. If the election board is not otherwise engaged in official duties, or if there are absentee ballots not processed when the polls close, immediately thereafter, the board shall carefully compare the statement on the reverse side of the official return envelope with the written application received from the officer in charge of the election without opening or breaking the seal of the return envelope. If the ballot is contained in a combined absentee ballot application/return envelope, the comparison of the statement and the application shall be omitted. The board shall enter the voter's name on the election pollbook and mark the registration list if:

(1) The ballots received were voted by the voter whose name appears on the statement;

(2) The voter is registered in such precinct and has not previously voted in that precinct at the election; and

(3) The written application and statement were both signed by the voter.

The board shall then open the envelope without opening, unfolding or examining the ballots the envelope may contain, stamp the ballots with the official stamp, and deposit the ballots with the other ballots cast at the election. If the board determines that an absentee ballot envelope cannot be opened because the envelope does not meet the requirements for opening, the reason shall be written on the envelope, signed by a member of the board, and the envelope placed in a larger envelope for unopened absentee ballots. No person may, prior to the counting of the votes, open, unfold or examine any ballot, or make any communication to any person concerning the markings or contents of the ballot. A violation of the preceding sentence is a Class 2 misdemeanor.

Source: SL 1913, ch 200, § 3; RC 1919, § 7228; SL 1925, ch 159, § 3; SL 1929, ch 114, § 2; SDC 1939, § 16.0608; SL 1941, ch 80; SL 1944 (SS), ch 2, § 7; SL 1953, ch 75, § 5; SL 1957, ch 85, § 6; SDC Supp 1960, § 16.0616; SL 1963, ch 110, §§ 3, 4; SDCL § 12-19-31; SL 1970, ch 91, § 2; SL 1972, ch 90, § 4; SL 1974, ch 118, § 140; SL 1976, ch 105, § 67; SL 1982, ch 86, § 87; SL 1992, ch 115, § 7; SL 1993, ch 118, § 17; SL 2006, ch 72, § 6; SL 2010, ch 74, § 15.



§ 12-19-11 Preservation and return of application and return envelope.

12-19-11. Preservation and return of application and return envelope. The written application and official return envelope shall be preserved by the election officers and returned by them to the proper office together with the other election returns.

Source: SL 1913, ch 200, § 3; RC 1919, § 7228; SL 1925, ch 159, § 3; SL 1929, ch 114, § 2; SDC 1939, § 16.1608; SL 1941, ch 80; SL 1963, ch 110, § 3; SL 1970, ch 91, § 3.



§ 12-19-12 Delivery of absentee ballot to polling place after close of polls.

12-19-12. Delivery of absentee ballot to polling place after close of polls. If an absentee ballot is delivered to a polling place after the polls are closed, the absentee ballot may not be counted or opened.

Source: SDC 1939, § 16.0608 as added by SL 1941, ch 80; SL 1963, ch 110, § 3; SL 1974, ch 118, § 141; SL 1999, ch 69, § 37; SL 2010, ch 74, § 16.



§ 12-19-13 Repealed.

12-19-13. Repealed by SL 1996, ch 94, § 31.



§ 12-19-14 Unlawful disposition of ballot or ballot link as misdemeanor.

12-19-14. Unlawful disposition of ballot or ballot link as misdemeanor. Any voter who, having procured an official ballot or ballots or Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA) ballot link as provided in §§ 12-19-1 to 12-19-12, inclusive, intentionally disposes of a ballot in any manner other than as provided in such sections or provides the UOCAVA ballot link to any other person is guilty of a Class 2 misdemeanor. The UOCAVA ballot link is the internet URL for accessing an electronically provided absentee ballot.

Source: SL 1913, ch 200, § 5; RC 1919, § 7230; SDC 1939, § 16.9911; SL 1974, ch 118, § 143; SL 1982, ch 86, § 88; SL 2010, ch 74, § 17.



§ 12-19-15 to 12-19-22. Repealed.

12-19-15 to 12-19-22. Repealed by SL 1974, ch 118, § 200.



§ 12-19-23 Repealed.

12-19-23. Repealed by SL 1971, ch 87, § 6.



§ 12-19-24 to 12-19-31. Repealed.

12-19-24 to 12-19-31. Repealed by SL 1974, ch 118, § 200.



§ 12-19-32 Ballot not invalidated by federal censorship.

12-19-32. Ballot not invalidated by federal censorship. The exercise of the right of censorship by the federal authorities upon the marked ballot while same is in transit in the mail, shall not invalidate the ballot or be cause for its rejection.

Source: SL 1944 (SS), ch 2, § 8; SDC Supp 1960, § 16.0617.



§ 12-19-33 Failure to deliver or tampering with ballot as felony.

12-19-33. Failure to deliver or tampering with ballot as felony. Any person who, having procured an official ballot or ballots for another, intentionally fails to deliver the ballots to the voter or who intentionally fails to deliver the return envelope with ballots contained therein to the proper officer, or who tampers with the envelope or ballots is guilty of a Class 6 felony.

Source: SL 1944 (SS), ch 2, § 12; SDC Supp 1960, § 16.9929; SL 1974, ch 118, § 144; SL 1982, ch 86, § 89; SL 1983, ch 116, § 2.



§ 12-19-34 Informalities do not invalidate election--Liberal construction.

12-19-34. Informalities do not invalidate election--Liberal construction. No mere informality in the matter of carrying out or executing the provisions of this chapter shall invalidate the election or authorize the rejection of the returns thereof, and the provisions of this chapter shall be liberally construed for the purposes herein expressed or intended.

Source: SL 1944 (SS), ch 2, § 8; SDC Supp 1960, § 16.0617; SL 1974, ch 118, § 145.



§ 12-19-35 , 12-19-36. Repealed.

12-19-35, 12-19-36. Repealed by SL 1974, ch 118, § 200.



§ 12-19-37 Absentee ballot precincts--Creation--Absentee ballot counting board.

12-19-37. Absentee ballot precincts--Creation--Absentee ballot counting board. Any county may create a special precinct to be known as an absentee ballot precinct. If the county creates an absentee ballot precinct, all absentee ballots cast at any election shall be counted in such precinct. However, if a paper ballot precinct has ten or fewer absentee ballots cast at the time the polls open on election day, the absentee ballots in that precinct shall be counted at the polling place. The election board of the absentee ballot precinct is the absentee ballot counting board. There may be only one absentee ballot counting board at any time in a county.

Source: SL 1976, ch 108, § 1; SL 1985, ch 116.



§ 12-19-38 Appointment of absentee ballot counting board--Number of members.

12-19-38. Appointment of absentee ballot counting board--Number of members. The county auditor shall appoint the absentee ballot counting board in the manner prescribed in chapter 12-15, except that the number of election officials on the absentee ballot counting board shall be sufficient to complete the counting of ballots within a reasonable time.

Source: SL 1976, ch 108, § 2.



§ 12-19-39 Oath of board members--Compensation.

12-19-39. Oath of board members--Compensation. Each election official of the absentee ballot counting board shall take the oath required by § 12-15-9 and shall be paid as provided by § 12-15-11.

Source: SL 1976, ch 108, § 3.



§ 12-19-40 Repealed.

12-19-40. Repealed by SL 1982, ch 130.



§ 12-19-41 Powers and duties of absentee ballot counting board.

12-19-41. Powers and duties of absentee ballot counting board. Except as otherwise provided in §§ 12-19-37 to 12-19-52, inclusive, the absentee ballot counting board's powers and duties shall be the same as provided in chapters 12-19 and 12-20 for precinct election officials in regular precinct polling places, except that the board shall receive and count all absentee ballots for all precincts in the county upon receipt thereof from the person in charge of the election.

Source: SL 1976, ch 108, § 6.



§ 12-19-42 Envelope containing voted ballots kept closed--Delivery to county board.

12-19-42. Envelope containing voted ballots kept closed--Delivery to county board. Upon receipt of the sealed return envelope containing the voted ballots, the person in charge of the election shall keep it in a safe place without opening the envelope or breaking the seal thereof. The person in charge of the election shall cause to be delivered to the absentee ballot counting board, the absentee ballot, or ballots with the election supplies, or if later received, then prior to the close of the polls.

Source: SL 1976, ch 108, § 12.



§ 12-19-43 Review of absentee voters' affidavits prior to closing of polls--Counting or processing of ballots.

12-19-43. Review of absentee voters' affidavits prior to closing of polls--Counting or processing of ballots. The county auditor may direct the board to meet on election day prior to the closing of the polls for the sole purpose of reviewing the absentee voters' affidavits appearing on the sealed ballot envelopes, if in the auditor's judgment this procedure shall be necessary due to the number of absentee ballots received. The absentee ballots may be opened, stamped, and placed in the ballot box or processed by an automatic tabulating machine, but under no circumstances shall the ballots be manually counted nor any vote totals printed or displayed by any tabulating machine prior to the closing of the polls. If ballots are processed by an automatic tabulating machine prior to the closing of the polls, the resolution board shall be present and notification of such processing shall be provided to each county party chairperson at least ten days before the election.

Source: SL 1976, ch 108, § 4; SL 1977, ch 113; SL 2005, ch 93, § 6.



§ 12-19-44 Counting process open.

12-19-44. Counting process open. The room occupied by the absentee ballot counting board shall be open to any person for the purpose of observing the counting process.

Source: SL 1976, ch 108, § 5.



§ 12-19-45 Record of applicants' names, addresses, and voting precincts--Delivery to counting board--Record of authorized messengers.

12-19-45. Record of applicants' names, addresses, and voting precincts--Delivery to counting board--Record of authorized messengers. The person in charge of the election shall preserve a record of the name, post office address, and voting precinct of each applicant for absentee ballots and shall personally deliver the same to the Absentee Ballot Counting Board. The person in charge of the election shall keep a record of the name of the authorized messenger requesting an absentee ballot to be delivered to another voter.

Source: SL 1976, ch 108, § 10; SL 1979, ch 105, § 3; SL 1980, ch 115, § 7.



§ 12-19-46 Commencement of count when polls close--Place.

12-19-46. Commencement of count when polls close--Place. The Absentee Ballot Counting Board shall commence counting the absentee voters' ballots immediately upon close of the polls at a central place designated by the county auditor.

Source: SL 1976, ch 108, § 4.



§ 12-19-47 Processing of absentee ballots.

12-19-47. Processing of absentee ballots. The absentee ballot counting board, during the time prescribed in § 12-19-46, shall process each absentee ballot as required by § 12-19-10.

Source: SL 1976, ch 108, § 12; SL 1982, ch 86, § 90; SL 1992, ch 115, § 8; SL 1993, ch 118, § 19; SL 2006, ch 72, § 7; SL 2010, ch 74, § 18.



§ 12-19-48 Delivery of absentee ballot after polls are closed.

12-19-48. Delivery of absentee ballot after polls are closed. If an absentee ballot is delivered to an absentee ballot counting board after the polls are closed the absentee ballot may not be counted or opened.

Source: SL 1976, ch 108, § 13; SL 1999, ch 69, § 38; SL 2010, ch 74, § 19.



§ 12-19-49 Death of absentee voter prior to opening of polls--Ballot returned to person in charge--Election not invalidated by casting of ballot.

12-19-49. Death of absentee voter prior to opening of polls--Ballot returned to person in charge--Election not invalidated by casting of ballot. If, prior to the casting of absentee ballots, the person in charge of the election or absentee ballot counting board shall have sufficient cause to believe that any voter who has marked and forwarded an absentee ballot has died prior to the opening of the polls on the date of the election, the ballot of the voter shall be returned in the sealed return envelope with the evidence of death attached and the envelope marked "Unopened by reason of death of voter" to the person in charge of the election. The casting of any such ballot, however, shall not invalidate the election.

Source: SL 1976, ch 108, § 11.



§ 12-19-50 Forms for recording tally--Special pollbook--Tally added to home precinct totals.

12-19-50. Forms for recording tally--Special pollbook--Tally added to home precinct totals. The tally shall be recorded on forms prescribed by the State Board of Elections. A special pollbook shall also be prescribed by the State Board of Elections. Except as provided by § 12-19-52, the tally shall be recorded according to the precincts in which the voters are registered and then added to those individual precinct totals.

Source: SL 1976, ch 108, §§ 4, 9; SL 1993, ch 113, § 12.



§ 12-19-51 Repealed.

12-19-51. Repealed by SL 1996, ch 94, § 32.



§ 12-19-52 Electronic voting systems.

12-19-52. Electronic voting systems. In those counties which have adopted an electronic voting system, counting shall be as prescribed in chapter 12-17B.

Source: SL 1976, ch 108, § 8.



§ 12-19-53 Contracting for services of county auditor from another county.

12-19-53. Contracting for services of county auditor from another county. If a county contracts for the services of a county auditor from another county, that county auditor shall make absentee ballots available in the contracting county if the contracting county requests that absentee ballots be provided. The contracting county shall reimburse the county auditor for the costs incurred pursuant to this section.

Source: SL 1992, ch 115, § 9.



§ 12-19-54 Payment for assisting voters based on number of voters assisted prohibited--Violation as misdemeanor.

12-19-54. Payment for assisting voters based on number of voters assisted prohibited--Violation as misdemeanor. No person may employ, reward, or compensate any person to assist voters based on the number of voters assisted. Nothing in this section prohibits any person from hiring a person paid on an hourly or salaried basis to assist voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 3.



§ 12-19-55 Receipt of payment for assisting voters based on number of voters assisted prohibited--Violation as misdemeanor.

12-19-55. Receipt of payment for assisting voters based on number of voters assisted prohibited--Violation as misdemeanor. No person may receive any wages, reward, or compensation for assisting voters based on the number of voters assisted. Nothing in this section prohibits any person from being employed on an hourly or salaried basis to assist voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 4.






Chapter 19A - Special Voting Rights [Repealed]

CHAPTER 12-19A

SPECIAL VOTING RIGHTS [REPEALED]

[Repealed by SL 1972, ch 76, § 24; SL 1974, ch 118, § 200; SL 1975, ch 119, § 22]



Chapter 20 - Return And Canvass Of Votes

§ 12-20-1 Delivery of supplies to counting board--Certificate of transmittal and receipt--Commencement of count--Continuation without adjournment--Comparison and correction of poll lists.

12-20-1. Delivery of supplies to counting board--Certificate of transmittal and receipt--Commencement of count--Continuation without adjournment--Comparison and correction of poll lists. As soon as the polls are closed, the precinct superintendent and precinct deputies shall audit the ballot count as prescribed in §§ 12-20-2 and 12-20-3. The precinct superintendent and precinct deputies shall then immediately deliver the ballot boxes, registration book, pollbook, and other election supplies, including voided and unused ballots, to the counting board, if appointed, and sign a certificate of transmittal and receipt as prescribed by the State Board of Elections. The members of the precinct election board or the counting board, if appointed, shall then immediately proceed to count publicly, in the presence of all persons desiring to attend the count, the votes received at the polls, and continue without adjournment until the count is completed. In counting the votes, the members of the precinct election board or counting board shall use the tally sheets provided.

Source: SDC 1939, § 16.1701; SL 1975, ch 119, § 11; SL 1976, ch 105, § 68; SL 1993, ch 113, § 13; SL 1993, ch 118, § 20; SL 1999, ch 69, § 39; SL 2002, ch 76; § 7.



§ 12-20-2 Opening of ballot box--Sorting and counting of unopened ballots--Ballots folded together.

12-20-2. Opening of ballot box--Sorting and counting of unopened ballots--Ballots folded together. The box shall be opened and the ballots taken out, sorted so that all ballots on certain candidacies and issues are separately identified, and counted by the members of the precinct election board unopened, except to ascertain if each ballot is single. If two or more ballots are found folded together and present the appearance of a single ballot, the ballots shall be laid aside until the count of ballots is completed. Upon the comparison of the count with the pollbook and registration list, or in machine precincts, with the number of return envelopes from absentee voters, and the appearance of the ballots, if a majority of the members of the precinct election board are of the opinion that the ballots folded together were voted by one voter, the ballot shall be endorsed, duplicate ballot of one voter not counted. If the ballot count does not agree with the number of votes in the pollbook, a comparison of the voters in the pollbook and the registration list shall be made and the correction of any mistakes shall be made.

Source: SDC 1939, § 16.1701; SL 1974, ch 118, § 150; SL 1978, ch 102, § 1; SL 1993, ch 113, § 14; SL 1999, ch 69, § 40.



§ 12-20-2.1 Return of provisional ballot envelopes and unopened absentee ballots.

12-20-2.1. Return of provisional ballot envelopes and unopened absentee ballots. If the ballot box is opened for ballot counting at the precinct, each provisional ballot envelope and each unopened absentee ballot shall be removed, placed, and sealed in the provisional or unopened absentee ballot return envelope and returned to the person in charge of the election with the other election supplies.

Source: SL 2003, ch 83, § 3; SL 2010, ch 74, § 20.



§ 12-20-3 Drawing of excess ballots.

12-20-3. Drawing of excess ballots. Following the comparison of the pollbook and registration list in § 12-20-2, if the ballots in the box exceed the number of names in the pollbook, the ballots shall be replaced in the box, after any of the ballots folded together are canceled, and one of the precinct deputies shall publicly draw therefrom as many ballots, unopened, as equal to the excess.

Source: SDC 1939, § 16.1701; SL 1993, ch 113, § 15; SL 1999, ch 69, § 41.



§ 12-20-4 Repealed.

12-20-4. Repealed by SL 1974, ch 118, § 200.



§ 12-20-5 Count of votes for candidates--Scrutiny of ballots by precinct deputies--Decisions on disputed ballots.

12-20-5. Count of votes for candidates--Scrutiny of ballots by precinct deputies--Decisions on disputed ballots. The votes for the several candidates shall be counted in the order in which the candidates occur upon the ballots. At least two precinct deputies, of opposite political parties, shall scrutinize each ballot with the precinct superintendent acting to break any tie vote of the two precinct deputies ruling on a ballot. As the vote is announced two precinct deputies shall make the mark required on the tally sheets.

Source: SDC 1939, § 16.1702; SL 1959, ch 97; SL 1974, ch 118, § 151; SL 1976, ch 105, § 69; SL 1993, ch 118, § 21; SL 1997, ch 81, § 9; SL 1999, ch 69, § 42.



§ 12-20-5.1 Determination of validity of provisional ballots.

12-20-5.1. Determination of validity of provisional ballots. Prior to the official canvass, the person in charge of the election shall determine if the person voting by provisional ballot was legally qualified to vote in the precinct in which the provisional ballot was cast. In making this determination, the person in charge of the election shall consider the information provided on the affirmation and diligently investigate the voter registration status of the person. If there is no evidence that a voter registration form had been completed by the person showing a residence address in that precinct and returned to an official voter registration site prior to the deadline to register to vote for the election, the provisional ballot is invalid.

Source: SL 2003, ch 83, § 4.



§ 12-20-6 Unstamped ballots not counted.

12-20-6. Unstamped ballots not counted. In the counting of the votes any ballot which is not endorsed as provided in § 12-18-12 by the official stamp shall be void and may not be counted.

Source: SL 1897, ch 60, § 35; RPolC 1903, § 1929; RC 1919, § 7278; SDC 1939, § 16.1703; SL 1993, ch 118, § 22.



§ 12-20-7 Ballot not counted when voter's choice indeterminable--Promulgation of rules defining standards.

12-20-7. Ballot not counted when voter's choice indeterminable--Promulgation of rules defining standards. Any ballot or part of a ballot from which it is impossible to determine the voter's choice by using standards defined by the State Board of Elections shall be void and may not be counted. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, defining standards for determining voter intent.

Source: SDC 1939, § 16.1703; SL 1974, ch 118, § 152; SL 2002, ch 76, § 6; SL 2010, ch 74, § 21.



§ 12-20-8 Precinct superintendent and precinct deputies to record intention of voter.

12-20-8. Precinct superintendent and precinct deputies to record intention of voter. The precinct superintendent and precinct deputies, in counting the votes, shall endeavor to record the intention of the voter. The precinct superintendent and precinct deputies shall then hold the intention of the voter to be to vote for the candidate or candidates before whose name the voter has placed a mark.

Source: SDC 1939, § 16.1205; SL 1974, ch 118, § 153; SL 1976, ch 105, § 70; SL 1997, ch 81, § 10; SL 1999, ch 69, § 43.



§ 12-20-9 Repealed.

12-20-9. Repealed by SL 1976, ch 105, § 84.



§ 12-20-10 Blank list for unofficial return of precinct vote for candidates and submitted questions--Return envelope.

12-20-10. Blank list for unofficial return of precinct vote for candidates and submitted questions--Return envelope. There shall be furnished by the officer in charge of the election to each voting precinct, for each election, a blank list which shall have space after each candidate's name and after each measure, law, or amendment to be voted upon at such election, in which to enter the number of votes cast in the precinct for each candidate, measure, law, or amendment, together with an envelope addressed to the officer in charge of the election and labeled in plain letters, "Immediate--Unofficial Return--Do not put this in ballot box."

Source: SL 1911, ch 258, § 1; RC 1919, § 7303; SDC 1939, § 16.1723; SL 1974, ch 118, § 154.



§ 12-20-11 Entry of precinct vote on unofficial return list--Return with election returns.

12-20-11. Entry of precinct vote on unofficial return list--Return with election returns. When the vote count is complete, the members of the precinct election board shall enter upon the blank list the true number of votes cast in the precinct for each person, measure, law, or amendment which appears upon the official ballot, and shall enclose the completed list in the envelope described in § 12-20-10. The precinct superintendent or precinct deputy chosen to deliver the election returns to the officer in charge of the election shall return the completed list separate from any other envelopes or wrappers returned at the time the election returns are delivered.

Source: SDC 1939, § 16.1723; SL 1974, ch 118, § 155; SL 1993, ch 118, § 23; SL 1999, ch 69, § 44.



§ 12-20-12 Repealed.

12-20-12. Repealed by SL 1974, ch 118, § 200.



§ 12-20-13 Tabulation and public release of unofficial returns--Entry into central election reporting system.

12-20-13. Tabulation and public release of unofficial returns--Entry into central election reporting system. Except as provided in § 12-20-17, the county auditor shall tabulate election returns as rapidly as received and make the result available for the information of the public, but such returns are not the official returns. The county auditor shall enter the information into the central election reporting system by using any computer located in a county office which is properly configured and linked to the central state computer immediately following the tabulation of each precinct.

Source: SDC 1939, § 16.1723; SL 1978, ch 103; SL 1990, ch 108; SL 2003, ch 84, § 1.



§ 12-20-13.1 Means of counting provisional ballots--Appointment of officials.

12-20-13.1. Means of counting provisional ballots--Appointment of officials. The person in charge of the election shall decide if the provisional ballots are to be counted by hand or by automated tabulating equipment. If a decision is made to count the ballots by hand, a provisional ballot counting board shall be appointed as provided in § 12-15-1. If the provisional ballots are to be counted by automated tabulating equipment, a resolution board and tabulation machine operators shall be appointed as provided in chapter 12-17B.

Source: SL 2003, ch 83, § 5; SL 2006, ch 28, § 3.



§ 12-20-13.2 Counting provisional ballots--Certification.

12-20-13.2. Counting provisional ballots--Certification. The provisional ballot counting board or resolution board and tabulation machine operators shall convene one hour prior to the convening of the canvassing board. The provisional ballots, which the person in charge of the election has determined are not invalid according to § 12-20-5.1, shall be counted. Upon completion of the count, the provisional ballot counting board or resolution board shall complete a certification of provisional ballot count and give the certification to the canvassing board. The certification form shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 6.



§ 12-20-13.3 Counting provisional ballots--Alternate time.

12-20-13.3. Counting provisional ballots--Alternate time. The person in charge of the election may establish an alternative time prior to the official canvass for provisional ballot counting provided that notice of the time and location is given to the county party chairperson of each political party for primary, secondary, and general elections and to each candidate for any other election.

Source: SL 2003, ch 83, § 7; SL 2006, ch 28, § 4.



§ 12-20-13.4 Counting provisional ballots--Notice.

12-20-13.4. Counting provisional ballots--Notice. Within ten days after the official county canvass each person voting by provisional ballot shall be sent by the person in charge of the election a notice advising whether the provisional ballot was counted. The notice shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 8.



§ 12-20-14 Repealed.

12-20-14. Repealed by SL 1981, ch 126, § 1.



§ 12-20-15 State messenger to secure delinquent returns--Expenses deducted from county auditor's salary.

12-20-15. State messenger to secure delinquent returns--Expenses deducted from county auditor's salary. If any county auditor fails to perform the duties required of him by § 12-20-38.1, the secretary of state shall send a messenger to the county auditor to secure such returns. All expenses for such service shall be paid by the county of which such auditor is an officer upon the filing of a certificate from the secretary of state as to the amount of such expenses, and the amount so paid shall be deducted from the next monthly salary of the county auditor of such county.

Source: SL 1890, ch 84, § 4; SL 1891, ch 60, § 1; RPolC 1903, § 1946; RC 1919, §§ 7293, 7307; SDC 1939, §§ 16.1714, 16.1724; SDCL, § 12-20-44; SL 1974, ch 118, § 156; SL 1993, ch 118, § 24.



§ 12-20-16 Repealed.

12-20-16. Repealed by SL 1996, ch 94, § 33.



§ 12-20-17 Returns not disclosed until all polls in state closed.

12-20-17. Returns not disclosed until all polls in state closed. No public disclosure of the returns of state and federal elections in any primary or general election is permitted until each precinct polling place in the state is closed. This provision applies to each precinct polling place within the state.

Source: SL 1959, ch 99, § 20; SDC Supp 1960, § 16.2220; SL 1981, ch 119, § 2; SL 2000, ch 71, § 2.



§ 12-20-18 Entry of candidates' votes in precinct pollbooks.

12-20-18. Entry of candidates' votes in precinct pollbooks. After the votes have been counted, the members of the precinct election board shall set down in the pollbook and duplicate tally sheet on forms therein prescribed by the State Board of Elections the name of each person voted for, the office for which the person received votes, and the number of votes each person received, the number of votes each person received shall be expressed at length.

Source: SDC 1939, § 16.1704; SL 1974, ch 118, § 158; SL 1993, ch 113, § 16; SL 1993, ch 118, § 26; SL 1999, ch 69, § 45.



§ 12-20-19 Repealed.

12-20-19. Repealed by SL 1974, ch 118, § 200.



§ 12-20-20 Sealing of ballot boxes after deposit of counted ballots--Violation as misdemeanor.

12-20-20. Sealing of ballot boxes after deposit of counted ballots--Violation as misdemeanor. The counted ballots shall be sorted in the manner provided in 12-20-2 and wrapped, sealed, and deposited in the ballot box. The precinct superintendent and precinct deputies, after the counting of ballots and deposit of the ballots counted in the ballot box, shall properly seal, with seals furnished pursuant to § 12-16-26, any ballot box opening and the place where the clasp and box connect, and each place where a ballot box may be opened before turning the ballot box over to the person deputed to deliver it. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 16.1706; SL 1974, ch 118, § 159; SL 1979, ch 106, § 1; SL 1982, ch 86, § 91; SL 1999, ch 69, § 46.



§ 12-20-21 Return of ballot boxes, returns, records and supplies to officer in charge--Tampering prohibited--Violation as felony.

12-20-21. Return of ballot boxes, returns, records and supplies to officer in charge--Tampering prohibited--Violation as felony. The sealed ballot box, together with the pollbook and duplicate tally sheet, registration lists, and the envelope containing the unofficial returns and all supplies and returns required, shall be returned by the precinct superintendent or a precinct deputy designated by the precinct superintendent, to the officer in charge of the election immediately after completion of the vote count. No person may deface, destroy, or tamper with the ballot box, envelope, pollbook, duplicate tally sheet, or registration lists or remove any seals. A violation of this section is a Class 6 felony.

Source: SDC 1939, §§ 16.0206, 16.0230, 16.0706, 16.1707, 16.1708, 16.9925; SL 1961, ch 92, §§ 10, 23; SL 1963, ch 109, §§ 1 to 3; SDCL, §§ 12-4-27, 12-6-44, 12-20-22 to 12-20-24, 12-20-26; SL 1974, ch 118, § 160; SL 1982, ch 86, § 92; SL 1993, ch 113, § 17; SL 1993, ch 118, § 27; SL 1999, ch 69, § 47.



§ 12-20-21.1 Circumstances requiring report of official returns by telephone.

12-20-21.1. Circumstances requiring report of official returns by telephone. Notwithstanding the provisions of § 12-20-21, if the person in charge of the election determines that the roads are impassable between a polling place and the office of the person in charge of the election, the superintendent shall report unofficial election returns by telephone to the person in charge of the election immediately following completion of the vote count. The superintendent shall return the sealed ballot box together with the pollbooks, registration lists, the envelope containing the unofficial returns, and all supplies to the person in charge of the election as soon as possible but no later than noon on the day following the election.

Source: SL 1993, ch 117.



§ 12-20-21.2 Write-in votes not to be counted--Other votes on ballot.

12-20-21.2. Write-in votes not to be counted--Other votes on ballot. If a name is written on a ballot in an attempt to cast a write-in-vote, the write-in vote may not be counted. However, all other votes for which the voter's intent may be determined shall be counted.

Source: SL 2002, ch 76, § 5.



§ 12-20-22 to 12-20-27. Repealed.

12-20-22 to 12-20-27. Repealed by SL 1974, ch 118, § 200.



§ 12-20-28 Repealed.

12-20-28. Repealed by SL 1999, ch 69, § 48.



§ 12-20-29 , 12-20-30. Repealed.

12-20-29, 12-20-30. Repealed by SL 1974, ch 118, § 200.



§ 12-20-31 Destruction of ballots and pollbooks--Period for which held--Pending recount or contest.

12-20-31. Destruction of ballots and pollbooks--Period for which held--Pending recount or contest. The officer in charge of an election may destroy voted ballots and pollbooks from a nonfederal election sixty days following the election at which such ballots were voted. However, they may not be destroyed if any recount or contest of such election is pending. The officer in charge of an election may destroy voted ballots, pollbooks and all other election material relating to a federal election twenty-two months after the election at which the ballots were voted. For the purpose of this section, a federal election is any election to nominate or elect persons to the United States Congress or other national elected position, including national issues or questions. If a ballot is used for a federal election and a state or local election, the ballots and all other election material shall be maintained for twenty-two months. All federal election material may be removed from the ballot box if it is maintained in such a manner as to guarantee the safety and integrity of such material.

Source: PolC 1877, ch 27, § 29; SL 1881, ch 74, § 2; CL 1887, § 1468; RPolC 1903, § 1931; SL 1915, ch 185, § 1; RC 1919, § 7280; SDC 1939, § 16.1708; SL 1963, ch 109, § 2; SL 1963, ch 120; SL 1965, ch 96; SDCL, § 12-20-30; SL 1974, ch 118, § 162; SL 1986, ch 121.



§ 12-20-32 Preservation of ballot boxes and pollbooks--Delivery of pollbooks to county canvassing board--Violation as felony.

12-20-32. Preservation of ballot boxes and pollbooks--Delivery of pollbooks to county canvassing board--Violation as felony. The county auditor shall keep the ballot boxes and pollbooks in the same condition as when received, until the meeting of the county canvassing board, when he shall deliver the pollbooks to such board. A violation of this section is a Class 6 felony.

Source: SL 1899, ch 83, § 4; RPolC 1903, § 1938; SL 1915, ch 185, § 2; RC 1919, § 7287; SDC 1939, § 16.1709; SDCL, § 12-20-33; SL 1974, ch 118, § 163; SL 1982, ch 86, § 93.



§ 12-20-33 Repealed.

12-20-33. Repealed by SL 1974, ch 118, § 200.



§ 12-20-34 Repealed.

12-20-34. Repealed by SL 1982, ch 86, § 94.



§ 12-20-35 Returns not refused for irregularity--Certificate issued to candidate with most votes.

12-20-35. Returns not refused for irregularity--Certificate issued to candidate with most votes. No election returns shall be refused by any officer for the reason that the same may be returned or delivered to him in any other than the manner directed in this chapter, nor shall he refuse to include any returns in his estimate of votes for any informality in holding an election or making returns thereof; but all returns shall be received and the votes canvassed by such officer, and a certificate given to the person or persons who may by such returns have the greatest number of votes.

Source: PolC 1877, ch 27, § 41; CL 1887, § 1480; RPolC 1903, § 1934; RC 1919, § 7283; SDC 1939, § 16.1711; SL 1974, ch 118, § 165.



§ 12-20-36 Time for canvass of vote--Governing board as canvassing board--Representatives for absent board members.

12-20-36. Time for canvass of vote--Governing board as canvassing board--Representatives for absent board members. Within six calendar days after the close of any election, the officer in charge of the election, with the assistance of a majority of the governing board as the canvassing board, shall make the canvass of votes. Each member of the governing board may name and have on file with the officer in charge of the election a person to represent the member at the official canvass in the event of the member's absence for cause.

Source: SDC 1939, § 16.1712; SL 1964, ch 62; SL 1971, ch 86, § 2; SL 1974, ch 118, § 166; SL 1985, ch 110, § 1A; SL 1986, ch 120; SL 1999, ch 72, § 3; SL 2006, ch 28, § 5.



§ 12-20-37 Secretary of state to provide guidance and direction in making returns.

12-20-37. Secretary of state to provide guidance and direction in making returns. The secretary of state shall provide for the guidance and direction of the county auditor in making the returns according to law.

Source: SDC 1939, § 16.1722; SL 1974, ch 118, § 167; SL 1981, ch 126, § 2; SL 2003, ch 84, § 2; SL 2012, ch 81, § 4.



§ 12-20-38 Abstracts of precinct returns prepared by Board of Canvassers--Certification--Deposit.

12-20-38. Abstracts of precinct returns prepared by Board of Canvassers--Certification--Deposit. The Board of Canvassers for both primary and general elections shall at the time provided by § 12-20-36 proceed to open the returns from the various voting precincts in the county and make abstracts of the votes cast for each of the candidates and each of the issues. Each of the abstracts of the votes made shall be signed and certified by the canvassers, under the seal of the county auditor, and be deposited in the office of the auditor.

Source: SL 1890, ch 84, § 2; RPolC 1903, § 1941; RC 1919, § 7290; SDC 1939, § 16.1712; SL 1971, ch 92, § 2; SL 1974, ch 118, § 168; SL 1981, ch 126, § 3.



§ 12-20-38.1 Certified copy of official county canvass furnished to secretary of state--Permanent record.

12-20-38.1. Certified copy of official county canvass furnished to secretary of state--Permanent record. The county auditor shall immediately transmit by mail, fax, or electronic means to the secretary of state a certified copy of the official county canvass of votes prepared pursuant to § 12-20-38 which shall be used for the official state canvass. The certified copy shall bear a visible county seal. If the copy is faxed or sent by electronic means, the original certified copy shall also be mailed or hand delivered to the secretary of state. The certified copies shall be microfilmed to become permanent records of the State of South Dakota and be kept by the secretary of state.

Source: SDC 1939, §§ 16.0232, 16.1713; SDCL, §§ 12-6-47, 12-20-41; SL 1968, ch 143, § 2; SL 1971, ch 94; SL 1974, ch 118, § 169; SL 1981, ch 126, § 4; SL 2003, ch 84, § 3.



§ 12-20-39 Election by plurality.

12-20-39. Election by plurality. Except when otherwise specially provided in all elections for the choice of any officer, the person receiving the highest number of votes for any office shall be deemed to have been elected to that office.

Source: PolC 1877, ch 27, § 43; CL 1887, § 1482; RPolC 1903, § 1865; RC 1919, § 7212; SDC 1939, § 16.0603.



§ 12-20-40 Certificate of election delivered by county auditor to persons elected to local office.

12-20-40. Certificate of election delivered by county auditor to persons elected to local office. It shall be the duty of the county auditor to make out a certificate of election to each of the persons having the highest number of votes for county and precinct officers, respectively, and to deliver such certificate to the person entitled to it.

Source: SL 1890, ch 84, § 2; RPolC 1903, § 1941; RC 1919, § 7290; SDC 1939, § 16.1712; SL 1973, ch 76, § 3.



§ 12-20-41 to 12-20-45. Repealed.

12-20-41 to 12-20-45. Repealed by SL 1974, ch 118, § 200.



§ 12-20-46 Composition of State Canvassing Board--Candidate disqualified from participation.

12-20-46. Composition of State Canvassing Board--Candidate disqualified from participation. The Governor, or his designee, the Chief Justice of the Supreme Court, or his designee, and the secretary of state, in the presence of the attorney general shall constitute a board of canvassers to canvass the returns of the votes for representatives in Congress, United States Senators, and for electors of President and vice president of the United States and all state officers, members of the State Legislature, constitutional amendments, initiated measures, and referred laws, but no member thereof shall take part in canvassing the votes for any office for which he is a candidate.

Source: SL 1890, ch 84, §§ 3, 6; RPolC 1903, §§ 1948, 1951; RC 1919, §§ 7295, 7298; SL 1929, ch 117, § 3; SDC 1939, §§ 16.1716, 16.1720; SDCL, § 12-20-50; SL 1973, ch 76, § 5; SL 1981, ch 127.



§ 12-20-47 Time of convening of state canvassers--Adjournment to obtain late returns.

12-20-47. Time of convening of state canvassers--Adjournment to obtain late returns. Within seven days after the day of election, the Board of State Canvassers shall open and examine the returns from each county. However, if the returns from each county have not been received, the board may adjourn, not exceeding ten days, for the purpose of obtaining the returns from each county. The board shall proceed with the canvass after the returns have been received from each county.

Source: SDC 1939, § 16.1717; SL 1971; ch 86, § 3; SL 1985, ch 110, § 1B; SL 1999, ch 72, § 4.



§ 12-20-48 Abstract by state canvassers of county returns--Signature and seal--Recording and filing of abstracts.

12-20-48. Abstract by state canvassers of county returns--Signature and seal--Recording and filing of abstracts. The Board of State Canvassers shall make an abstract stating the number of votes cast for each of such officers, the names of all persons voted for, for what office they respectively received the votes, and the number of votes each received, in words at length, and stating whom they declare to be elected to each office, which abstract shall be signed by the canvassers in their official capacity and as state canvassers, and have the great seal of the state affixed.

The secretary of state shall record such abstracts in a book to be kept by him for recording the result of state elections, called the "election book," and also file such abstracts.

Source: SL 1890, ch 84, §§ 8, 9; RPolC 1903, §§ 1950, 1952; RC 1919, §§ 7297, 7299; SDC 1939, § 16.1718.



§ 12-20-48.1 Certification to state party chairman of votes for national convention slates.

12-20-48.1. Certification to state party chairman of votes for national convention slates. Upon the completion of the state canvass of the results of the primary election for delegates and alternates to the national convention, the State Canvassing Board shall certify to the state chairman of each political party the slates (groups of delegates and alternates) entered in the primary for each political party and the number of votes in the primary for each slate pursuant to § 12-5-3.10.

Source: SL 1973, ch 73, § 2; SL 1974, ch 120, § 2; SL 1979, ch 98, § 2.



§ 12-20-49 Certificate of election issued for federal, state or legislative office.

12-20-49. Certificate of election issued for federal, state or legislative office. A certificate of election, signed by the Governor, attested by the secretary of state, with the great seal of the state affixed, shall be issued to each person elected to a federal or state office, or a member of the State Legislature. The secretary of state shall forward to the appropriate federal officer certified copies of the certificates as may be required.

Source: SL 1890, ch 84, §§ 3, 10; RPolC 1903, §§ 1951, 1953; RC 1919, §§ 7298, 7300; SL 1929, ch 117, § 4; SDC 1939, §§ 16.1719, 16.1720; SDCL, § 12-20-50; SL 1973, ch 76, § 4.



§ 12-20-50 Repealed.

12-20-50. Repealed by SL 1973, ch 76, § 6.



§ 12-20-51 Disputes decided by majority of state canvassers--Irregularities disregarded.

12-20-51. Disputes decided by majority of state canvassers--Irregularities disregarded. A majority of the members of the State Canvassing Board shall decide all matters of dispute, and it shall be their duty to disregard all technicalities and misspelling, the use of initial letters or abbreviations of the names of candidates, if it can be ascertained from the returns for whom the votes were intended.

Source: SL 1890, ch 84, § 11; RPolC 1903, § 1954; RC 1919, § 7301; SL 1937, ch 119, § 2; SDC 1939, § 16.1721.



§ 12-20-52 Rules and regulations for counting and canvass of vote.

12-20-52. Rules and regulations for counting and canvass of vote. The State Board of Elections may, by rule, in accordance with chapter 1-26, promulgate rules and regulations to clarify the procedure by which ballots are counted and canvassed in all elections.

Source: SL 1976, ch 105, § 81.






Chapter 21 - Recounts

§ 12-21-1 Purpose of chapter--Liberal construction.

12-21-1. Purpose of chapter--Liberal construction. The intent of the provisions of this chapter is to procure a speedy and correct determination of the true and actual count of all ballots cast at an election, which ballots are valid on their face, and all provisions of this chapter shall be liberally construed to that end.

Source: SDC 1939, § 16.1801.



§ 12-21-2 Composition and appointment of county recount board--Oath to act in good faith and with impartiality.

12-21-2. Composition and appointment of county recount board--Oath to act in good faith and with impartiality. The county recount board of each county which conducts a recount authorized by this chapter shall consist of a recount referee and two voters of the county to be appointed by the presiding judge of the circuit court for that county, and shall provide for representation of the two political parties with the largest party registration in that county. The recount referee shall be a duly qualified member of the bar of the State of South Dakota and a member of the political party which polled the largest number of votes for Governor in the county in the last gubernatorial election. Prior to serving, each member of the recount board shall take an oath that the member will act in good faith and with impartiality. The state board of elections shall prescribe the oath to be taken.

Source: SDC 1939, § 16.1808; SL 1955, ch 58; SL 1959, ch 98; SL 1969, ch 82, § 1; SL 1974, ch 118, § 170; SL 1983, ch 117; SL 1989, ch 132; SL 2002, ch 77, § 1; SL 2008, ch 34, § 17.



§ 12-21-3 Notice of appointment and time and place of recount--Notice to candidates.

12-21-3. Notice of appointment and time and place of recount--Notice to candidates. The judge shall immediately give notice to the members of the recount board of their appointment to such board, and the time and the place of the recount as prescribed in § 12-21-20, and, immediately after such appointment, he shall notify all candidates for public office subject to recount of the names of the recount referee and the additional members of the recount board, and the time and place of the recount.

Source: SDC 1939, § 16.1808 as added by SL 1959, ch 98; SL 1969, ch 82, § 2; SL 1974, ch 118, § 171.



§ 12-21-4 Compensation of recount referee and appointive members of board.

12-21-4. Compensation of recount referee and appointed members of board. The recount referee shall receive compensation in the same amount as court appointed counsel and the other two members so appointed to the recount board shall each receive compensation in the amount of twenty-five dollars per day or in an amount equal to the state minimum hourly wage, whichever is the greatest.

Source: SDC 1939, § 16.1808 as added by SL 1955, ch 58; SL 1959, ch 98; SL 1969, ch 82, § 3; SL 2008, ch 66, § 1.



§ 12-21-4.1 Mileage allowance for recount board members.

12-21-4.1. Mileage allowance for recount board members. The members of the recount board shall receive mileage for the miles traveled each day of the recount from their points of residence in an amount equal to that set by the State Board of Finance for state employees; provided however, that this provision shall not apply to the first ten miles traveled each day.

Source: SDC 1939, § 16.1808 as added by SL 1969, ch 82, § 3; SL 1974, ch 118, § 172.



§ 12-21-5 Repealed.

12-21-5. Repealed by SL 1982, ch 28, § 46.



§ 12-21-6 Application of chapter.

12-21-6. Application of chapter. Except in school and municipal elections and as provided in § 12-21-18, the provisions of this chapter apply to the recount of ballots cast in any election conducted. The provisions of §§ 12-21-47 to 12-21-61, inclusive, apply to all elections.

Source: SDC 1939, § 16.1801; SL 1974, ch 118, § 174; SL 1982, ch 134, § 5; SL 1984, ch 55, § 1; SL 2006, ch 28, § 6.



§ 12-21-6.1 Code of regulations to govern recounts.

12-21-6.1. Code of regulations to govern recounts. The State Board of Elections may by rule, in accordance with chapter 1-26, adopt a code of regulations to govern the conduct of recounts.

Source: SL 1976, ch 105, § 82.



§ 12-21-7 Conditions under which recount made.

12-21-7. Conditions under which recount made. Such recount shall be made under any of the conditions described in §§ 12-21-8 to 12-21-15, inclusive.

Source: SDC 1939, § 16.1803.



§ 12-21-8 Precinct recount on petition by voters of precinct.

12-21-8. Precinct recount on petition by voters of precinct. When within ten days after an election any three registered voters of a precinct file with the officer in charge of the election a petition, duly verified by them, setting forth that they believe that the official returns from such precinct as to a specified candidate or as to a specified referred or submitted question are erroneous, the votes of such precinct as to the office or position specified or as to the question specified shall be recounted.

Source: SDC 1939, § 16.1803 (1); SL 1974, ch 118, § 175.



§ 12-21-9 Extended time for filing additional precinct recount petitions.

12-21-9. Extended time for filing additional precinct recount petitions. When as to any candidate or any submitted or referred question a petition or petitions are filed under § 12-21-8 as to any particular precinct or precincts within a county, similar petitions as to the same question or candidate may be filed within three days thereafter as to another precinct or precincts within the county, even though the specified period of ten days from the election expires within such three days. But such three-day extension shall only apply as from the filing of the first petition as to any such candidate or any such question.

Source: SDC 1939, § 16.1803 (1).



§ 12-21-10 Complete recount on candidate's petition in close local election.

12-21-10. Complete recount on candidate's petition in close local election. A candidate for any office, position, or nomination which is voted upon only by the voters of one county or part thereof may ask for a recount of the official returns if such candidate is defeated, according to the official returns, by a margin not exceeding two percent of the total vote cast for all candidates for such office, position, or nomination. Any candidate for nonlegislative office shall file a verified petition with the county auditor within three days after the election returns have been canvassed by the official county canvass. Any candidate for legislative office shall file a verified petition with the county auditor within three days after the election returns have been canvassed by the official state canvass. The petition shall state that the candidate believes a recount will change the result of the election and that all of the votes cast for the office, position, or nomination should be recounted. A recount shall then be conducted.

Source: SDC 1939, § 16.1803 (2); SL 1982, ch 134, § 4; SL 1988, ch 133; SL 1989, ch 30, § 35; SL 1999, ch 72, § 5.



§ 12-21-11 Complete recount on candidate's petition in close election in joint legislative district.

12-21-11. Complete recount on candidate's petition in close election in joint legislative district. If any legislative district comprises more than one county, any candidate for election to or nomination for the Legislature who, according to the official returns, has been defeated by a margin not exceeding two percent of the total vote cast for all candidates for such office may, within three days after completion of the official canvass of the returns, file a petition as set forth in § 12-21-10 with the county auditor of each county. Each county auditor shall then conduct a recount.

Notwithstanding § 12-21-20, if the recount is for a legislative district comprising more than one county and the candidate expresses to the county auditor in writing to be present at each county's recount, the board shall convene at the time and date determined by mutual agreement between the county auditor and candidate. All such recounts shall be completed within fourteen days following the filing of the petition.

Source: SDC 1939, § 16.1803 (3); SL 1999, ch 72, § 6; SL 2017, ch 70, § 1.



§ 12-21-11.1 Notice to secretary of state of petition filed with county auditor.

12-21-11.1. Notice to secretary of state of petition filed with county auditor. Whenever a petition for recount is filed with the county auditor for an election which has been canvassed by the State Board of Canvassers, the county auditor shall notify the secretary of state of the petition for recount.

Source: SL 1981, ch 128.



§ 12-21-12 Candidate's petition for recount in close state or district election--Notice to county auditors.

12-21-12. Candidate's petition for recount in close state or district election--Notice to county auditors. If any candidate for an office, position, or nomination other than the Legislature is voted upon in more than one county, and has been defeated according to the official returns by a margin which does not exceed one-fourth of one percent of the total vote cast for all candidates for such office, position, or nomination, the candidate may within three days after completion of the official canvass by the State Board of Canvassers file a petition with the secretary of state setting forth that the candidate believes a recount will change the result and that all of the votes cast for the office, position, or nomination should be recounted. The secretary of state shall, by registered or certified mail, notify each county auditor that has precincts included in the petition. Each county auditor shall then conduct a recount.

Source: SDC 1939, § 16.1803 (4); SL 1999, ch 72, § 7.



§ 12-21-13 Computation of total vote where two or more candidates elected to same office.

12-21-13. Computation of total vote where two or more candidates elected to same office. When in any election a voter may vote for two or more candidates for the same office, such as members of the Legislature, the total vote cast for all candidates for such office shall for the purposes of §§ 12-21-10 to 12-21-12, inclusive, be deemed to be two times the average number of votes cast for the candidates officially declared nominated or elected as shown by the official returns.

Source: SDC 1939, § 16.1805.



§ 12-21-14 Voters' petition for recount on question submitted to entire state--Form of petition--Notice to county auditors.

12-21-14. Voters' petition for recount on question submitted to entire state--Form of petition--Notice to county auditors. Whenever any referred or submitted question is voted upon throughout the state and is determined according to the official canvass by a margin of not exceeding one-fourth of one percent of the total vote cast for and against on such question, there may be filed with the secretary of state within ten days after the completion of the official canvass by the State Board of Canvassers a petition signed by not less than one thousand registered voters of the state, and representing at least five counties of the state, setting forth that petitioners believe a recount will change the result and praying that such recount shall be had in all the precincts involved. Such petition may consist of different petitions bound together and signed and verified substantially as provided by law with regard to petitions to invoke the referendum. Upon the filing of such petition, the secretary of state shall forthwith by registered or certified mail notify each county auditor whose county voted upon the question and such recount shall then be conducted in all of the precincts in each of such counties.

Source: SDC 1939, § 16.1803 (5); SL 1974, ch 118, § 176.



§ 12-21-15 Petition for recount in close presidential election--Time of filing--Notice to county auditors.

12-21-15. Petition for recount in close presidential election--Time of filing--Notice to county auditors. Whenever according to the official returns as publicly announced and compiled, although not yet officially canvassed, it fairly appears that one group of candidates for presidential electors has been elected over another group of such candidates by a margin not exceeding one-fourth of one percent of the total of votes cast for both such groups, the chairman of the state central committee of the political party which nominated either of such groups, or any two or more candidates of either such group, may file with the secretary of state at any time after the election and prior to the canvass by the State Board of Canvassers, a petition setting forth that in the opinion of the petitioner or petitioners all votes cast for presidential electors should be recounted. Upon the filing of such petition, the secretary of state shall forthwith by registered or certified mail notify each county auditor in the state thereof, and such recount shall then be conducted in all of the precincts in all of such counties.

Source: SDC 1939, § 16.1803 (6).



§ 12-21-16 Tie vote certified by canvassing board--Automatic recount.

12-21-16. Tie vote certified by canvassing board--Automatic recount. Whenever by reason of a tie vote found to exist upon the canvass of the original official returns, it is impossible to declare who has been elected or nominated to an office or position, it shall thereupon be the duty of the official board making such canvass to certify said vote to the county auditor where the election involved is confined to or within the limits of a county, and to the secretary of state as to all other elections. Thereupon such county auditor or such secretary of state, as the case may be, shall proceed exactly as if a petition had been duly filed under §§ 12-21-7 to 12-21-15, inclusive, requiring a recount to be made of all votes involved, and such recount shall proceed accordingly. This section shall not apply to school and township elections.

Source: SDC 1939, § 16.1804.



§ 12-21-17 Repealed.

12-21-17. Repealed by SL 1985, ch 110, § 4.



§ 12-21-18 Chapter not applicable where runoff election required.

12-21-18. Chapter not applicable where runoff election required. The provisions of this chapter shall not apply to any election which must be followed by a second or runoff election by reason of no majority choice, according to the official returns.

Source: SDC 1939, § 16.1802 (2).



§ 12-21-19 Joint petition by defeated candidates.

12-21-19. Joint petition by defeated candidates. In any case where a voter may vote for two or more persons for the same office, nomination, or position, such as members of the Legislature, delegates to a convention, or presidential electors, and more than one defeated candidate desires such recount, such candidates may at their option file joint instead of individual petitions under this chapter.

Source: SDC 1939, § 16.1807.



§ 12-21-20 Notice to circuit judge of recount petition--Appointment and convening of recount board.

12-21-20. Notice to circuit judge of recount petition--Appointment and convening of recount board. The county auditor, immediately on the due filing of any petition for a recount or upon receipt from the secretary of state of notice of such filing with the secretary of state, shall notify in writing, with the seal of the auditor's office, the presiding judge of the circuit court for the auditor's county. The presiding judge shall appoint a board, pursuant to § 12-21-2, for each county in the circuit in which a recount is to be conducted. The presiding judge may appoint the board anytime within thirty days prior to a primary or general election or upon the filing of the petition for recount. The board shall then convene in the office of the county auditor on the second Monday at nine a.m. following the filing of the petition. However, if the second Monday is a legal holiday, the board shall convene at nine a.m. of the day following. The county auditor shall provide the recount board with laws, rules, and forms to use in conducting the recount. The board shall then proceed with the recount.

Source: SDC 1939, § 16.1809; SL 1967, ch 75; SL 1968, ch 143, § 8; SL 1974, ch 118, § 177; SL 1983, ch 118; SL 1989, ch 133; SL 2000, ch 73, § 3; SL 2002, ch 77, § 2.



§ 12-21-20.1 Appointment of additional recount board.

12-21-20.1. Appointment of additional recount board. If the presiding circuit court judge in consultation with the county auditor determines that a single recount board in a county is unlikely to complete the recount in five working days, the presiding judge may appoint more than one recount board for that county. The presiding judge shall determine which precincts each recount board shall be appointed to recount.

Source: SL 2003, ch 85, § 1.



§ 12-21-21 Adjournment by board to another place.

12-21-21. Adjournment by board to another place. Any county recount board, after convening at the time and place provided by this chapter, may adjourn its proceedings to any other more convenient public place at the county seat.

Source: SDC 1939, § 16.1832; SL 1974, ch 118, § 178; SL 2002, ch 77, § 3.



§ 12-21-22 Adjournment to permit combining separate recounts of same ballots.

12-21-22. Adjournment to permit combining separate recounts of same ballots. Whenever a county recount board is required to make two or more different recounts of the same ballots, such board may, by written order, filed as a public record in the office of the county auditor, adjourn any recount, other than a recount of votes for presidential electors, so that all such recounts may be at the same time.

Source: SDC 1939, § 16.1833.



§ 12-21-23 Majority vote of county recount board--Quorum.

12-21-23. Majority vote of county recount board--Quorum. All questions arising on such recount shall be determined by majority vote of such board, and at least two members of such board shall be present at all times. When only two members are present, the presence of the third member may be required for the purpose of determining any disputed question on which the two members present are unable to agree.

Source: SDC 1939, § 16.1810.



§ 12-21-24 Materials to be provided to recount board--Determination as to whether ballot countable.

12-21-24. Materials to be provided to recount board--Determination as to whether ballot countable. The county auditor shall provide the pollbooks, automatic tabulating system election night print outs, sealed ballot boxes, any provisional ballots which were determined countable pursuant to § 12-20-13.2, any uncounted provisional ballots, and any unopened absentee ballot envelopes to the recount board. The recount board is authorized to make a determination whether any provisional ballots or absentee ballots which were determined not to be countable, shall be counted, and those votes shall be added to the recount tally.

Source: SDC 1939, § 16.1810; SL 2010, ch 74, § 22.



§ 12-21-25 Recount to proceed expeditiously.

12-21-25. Recount to proceed expeditiously. The recount shall proceed as expeditiously as reasonably possible until completed.

Source: SDC 1939, § 16.1810.



§ 12-21-26 Candidates' right to witness recount--Witnesses to recount on submitted question.

12-21-26. Candidates' right to witness recount--Witnesses to recount on submitted question. Each candidate for any office, nomination, or position involved in any such recount may appear, personally or by a representative, and shall have full opportunity to witness the opening of all ballot boxes and the count of all ballots. If the recount is upon a referred or submitted question, any registered voter of the state favoring either side as to such question may be present and represent such side, and if more than one person favoring such side is present, they shall designate one of their number to represent such side, who shall have full opportunity to witness the opening of all ballot boxes and the recount of all ballots.

Source: SDC 1939, § 16.1810; SL 1974, ch 118, § 179.



§ 12-21-27 Segregation and identification of disputed ballots.

12-21-27. Segregation and identification of disputed ballots. If any such candidate or any such representative, protests the ruling of such board as to any ballot, such ballot shall be adequately identified by the board as an exhibit and segregated by the board as a disputed ballot.

Source: SDC 1939, § 16.1810; SL 1974, ch 118, § 180.



§ 12-21-28 Identification of ballots disputed in two or more recounts--Substitution of memorandum describing ballot.

12-21-28. Identification of ballots disputed in two or more recounts--Substitution of memorandum describing ballot. When upon consolidated recounts as described by § 12-21-22 it becomes necessary, under the provisions of this chapter, to identify and segregate the same ballot as disputed in two or more such recounts, such board shall determine and designate the recount as to which such ballot shall be segregated and sealed, but shall also identify it as an exhibit as to each of the other recounts, and in the sealed envelope in which disputed ballots are segregated in each of the other recounts, shall substitute in lieu of such ballot a memorandum briefly describing such ballot as to the question which is raised with reference thereto, how it has been identified as an exhibit, and the identification of the envelope in which it is sealed.

Source: SDC 1939, § 16.1833.



§ 12-21-29 Opening of segregated ballot for purpose of different recount--Identification and substitution of memorandum if disputed--Resealing.

12-21-29. Opening of segregated ballot for purpose of different recount--Identification and substitution of memorandum if disputed--Resealing. When in any recount, ballots have, in a previous recount, been identified and sealed as disputed but are still in the custody of the county auditor, the circuit court for the county shall, upon application to the county auditor, order the opening of such sealed envelopes solely for the purposes of the recount, and such envelopes may then be opened by such board in the presence of all persons entitled to appear at such recount and the ballots in such envelopes recounted. If it becomes necessary to identify any such ballot as disputed, it shall be marked as an exhibit, and in the sealed envelope in which disputed ballots are segregated in the pending recount, such board shall substitute in lieu of such ballot a memorandum briefly describing such ballot as to the question that is raised with reference thereto, how it has been identified as an exhibit and the identification of the envelope in which it was sealed in the previous recount. After such ballots have been recounted, they shall be resealed in the same identical envelope from which they were taken.

Source: SDC 1939, § 16.1833.



§ 12-21-30 Opening of segregated ballots involved in previous judicial proceedings--Court order to preserve rights.

12-21-30. Opening of segregated ballots involved in previous judicial proceedings--Court order to preserve rights. When any such sealed ballots have been certified to any court in judicial proceedings, the court which has custody thereof shall, on application of such board or any person interested in a pending recount, make such order as may be necessary to permit a recount of such ballots, and to preserve the rights of all persons interested with regard to all questions and to safeguard the rights of the parties in the pending proceeding.

Source: SDC 1939, § 16.1833; SL 1974, ch 118, § 181.



§ 12-21-31 Return and resealing of undisputed ballots--Certification of disputed ballots.

12-21-31. Return and resealing of undisputed ballots--Certification of disputed ballots. At the conclusion of the recount of each precinct the undisputed ballots shall be returned to the ballot box and resealed, and the disputed ballots, if any, shall be certified pursuant to § 12-21-33.

Source: SDC 1939, § 16.1810; SL 1974, ch 118, § 182.



§ 12-21-32 Certification of recount result--Contents and execution--Transmittal to secretary of state.

12-21-32. Certification of recount result--Contents and execution--Transmittal to secretary of state. Upon the conclusion of the recount of all ballots to be recounted the county recount board shall certify the result. The certificate shall be signed by at least two members of the board, attested under seal by the county auditor. The certificate shall set forth in substance the proceedings of the board and appearances of any candidates or representatives, shall adequately designate each precinct recounted, the vote of each precinct according to the official canvass previously made as to the office, nomination, position, or question involved, and the correct vote of such precinct as to the office, nomination, position, or question as determined by the board through the recount. The certificate shall be made in duplicate, and either the original or duplicate original shall be transmitted to the secretary of state by mail in any recount affecting a certificate to be issued by the secretary of state.

Source: SDC 1939, § 16.1811; SL 1974, ch 118, § 183; SL 2008, ch 34, § 18.



§ 12-21-33 Sealing and certification of disputed ballots.

12-21-33. Sealing and certification of disputed ballots. Disputed ballots shall be securely sealed in a separate envelope for each precinct. The county recount board shall also make a separate and distinct certificate, signed by at least two members of such board and attested by the county auditor under seal, setting forth the number of such disputed ballots as to each precinct, and adequately identifying the envelope in which the same are sealed.

Source: SDC 1939, § 16.1812; SL 1974, ch 118, § 184.



§ 12-21-34 Filing and preservation of certificates.

12-21-34. Filing and preservation of certificates. The certificate as to the result of the recount and the certificate as to disputed ballots shall be filed and preserved by the county auditor as public records.

Source: SDC 1939, §§ 16.1812, 16.1813; SDCL, § 12-21-33; SL 1974, ch 118, § 185; SL 2002, ch 77, § 4.



§ 12-21-35 Certification of recount result to canvassing board--Recount result in lieu of official returns.

12-21-35. Certification of recount result to canvassing board--Recount result in lieu of official returns. Whenever a recount is completed by the county recount board prior to the official canvass of the vote as to the office, position, nomination, or question, involved in such recount, the county recount board shall forthwith upon such completion, certify the result directly to the official, board, or tribunal making such canvass, and the result determined on such recount shall be included in the official canvass in lieu of the result as determined by the official returns as to all precincts involved in the recount.

Source: SDC 1939, § 16.1831.



§ 12-21-36 Recanvass and corrected abstract of votes in local election.

12-21-36. Recanvass and corrected abstract of votes in local election. In the case of a recount as to any local election, it shall be the duty of the county recount board forthwith to recanvass the official returns as corrected by the certificate showing the result of the recount, and to make a new and corrected abstract of the votes cast as to such office, nomination, position, or question, which corrected abstract shall be signed by at least two members of said board and filed as a public record in the office of the county auditor and a certified copy of the certificate shall be transmitted to the officer in charge of that election.

Source: SDC 1939, § 16.1815; SL 1974, ch 118, § 186.



§ 12-21-37 New certificate of election or nomination to local office when result changed by recount.

12-21-37. New certificate of election or nomination to local office when result changed by recount. If such corrected abstract by the county recount board shows no change in the result as previously found on the official returns, no further action shall be taken. But if there is a change in such result, a new certificate of election or nomination shall be issued to each candidate found to have been elected or nominated as the case may be, which certificate shall be signed by at least two members of such board, and shall set forth the nomination or election of such person as to such office or position.

Source: SDC 1939, § 16.1815; SL 1974, ch 118, § 187.



§ 12-21-38 Repealed.

12-21-38. Repealed by SL 1974, ch 118, § 200.



§ 12-21-39 Reconvening of state canvassers after recount--Recanvass and corrected abstract.

12-21-39. Reconvening of state canvassers after recount--Recanvass and corrected abstract. The secretary of state shall file all certificates involved in the recount as to any office, nomination, position, or question that have been received from the county recount boards. The secretary of state shall fix a time and place as early as reasonably possible for reconvening the State Board of Canvassers and shall notify the members of the State Board of Canvassers. The State Board of Canvassers shall reconvene at the time and place so designated and recanvass the official returns as to the office, nomination, or position, as corrected by the certificates. The State Board of Canvassers shall make a new and corrected abstract of the votes cast and declare the person elected or nominated as the case may be or the determination of any question. The corrected abstract shall be signed by the members of the State Board of Canvassers in their official capacities and shall have the great seal of the state affixed. The corrected abstract shall be filed by the secretary of state.

Source: SDC 1939, § 16.1814; SL 2002, ch 77, § 5.



§ 12-21-40 New certificate of election or nomination on change of result by corrected abstract of state returns.

12-21-40. New certificate of election or nomination on change of result by corrected abstract of state returns. If such corrected abstract by the State Board of Canvassers shows no change in the result previously found on the official returns, no further action shall be taken. If there is a change in such result, a new certificate of election or nomination shall be issued in the same manner and by the same authority as the certificate of election or nomination previously issued to each candidate found to have been elected or nominated as the case may be. Such certificate shall set forth the fact of the nomination or election of such person to such office or position, and that the certificate supersedes the certificate previously issued, which shall be adequately identified.

Source: SDC 1939, § 16.1814.



§ 12-21-41 Original certificate of nomination or election superseded by certificate issued after recount--Rights of holder.

12-21-41. Original certificate of nomination or election superseded by certificate issued after recount--Rights of holder. Any certificate of nomination or election issued under the provisions of this chapter shall have the effect of and shall be recognized as superseding and rendering null and void any certificate of election or nomination previously issued which shall be adequately identified which is inconsistent with such new certificate, and the holder of any certificate of nomination or election issued under this chapter shall have the same identical rights as if he held the original certificate of nomination or election and no recount had been had.

Source: SDC 1939, § 16.1816; SL 1974, ch 118, § 188.



§ 12-21-42 Original determination on submitted question superseded by determination after recount.

12-21-42. Original determination on submitted question superseded by determination after recount. The determination, as provided in this chapter, of a corrected and changed result upon a recount as to any referred or submitted question shall have the effect of superseding and rendering null and void the result as found upon the original canvass.

Source: SDC 1939, § 16.1816.



§ 12-21-43 Tie vote after recount determined by lot--Issuance of certificate.

12-21-43. Tie vote after recount determined by lot--Issuance of certificate. When a tie vote between candidates is found to exist on the basis of any such recount, and by reason of such tie vote it cannot be determined who has been nominated or elected, it shall be the duty of the authority charged by law with the responsibility of issuing the certificate of election or nomination to fix a time and place for the drawing of lots by such candidates involved in such tie vote, giving reasonable notice of such time and place to each of such candidates. Each such candidate may appear at the time and place designated either in person or by a representative, whereupon in the presence of such authority charged with the responsibility of issuing the certificate of nomination or election, the candidate or candidates entitled to the certificate or certificates of nomination or election shall be determined by drawing of lots in the manner directed by such authority, and the certificate or certificates of nomination or election shall be issued accordingly.

Source: SL 1890, ch 84, §§ 17, 26; SL 1893, ch 81, § 6; RPolC 1903, §§ 1942, 1943, 1970; RC 1919, § 7317; SL 1937, ch 119, § 1; SDC 1939, § 16.1817.



§ 12-21-44 Second recount prohibited--Exception.

12-21-44. Second recount prohibited--Exception. Whenever the ballots cast in any precinct have been recounted as to any office, nomination, petition, or question, such ballots shall not thereafter, except as specifically provided in § 12-21-45, be recounted as to the same office, nomination, position, or question.

Source: SDC 1939, § 16.1830; SL 1974, ch 118, § 189.



§ 12-21-45 Court order for second recount--Grounds--Time of filing petition.

12-21-45. Court order for second recount--Grounds--Time of filing petition. At any time while any recount is pending before a county recount board, the circuit court for such county, on petition of any interested person, and upon due notice to such board, if satisfied that such board has acted fraudulently or arbitrarily and in disregard of law, and in such a way as likely to reach an unfair result, may order any ballots already recounted to be recounted a second time. Such petition, however, must be filed prior to final certification of the recount, and to give opportunity for hearing and decision, the court may enjoin such certification for a period not exceeding three days.

Source: SDC 1939, § 16.1830.



§ 12-21-46 Court removal and replacement of recount board member not acting in good faith.

12-21-46. Court removal and replacement of recount board member not acting in good faith. When satisfied on any such petition that the conduct of such board, or any member thereof, has been fraudulent, or deliberately and willfully in disregard of law, and not in good faith, the court may remove such member or members guilty of such conduct and appoint in the place of such member or members removed any registered voter or voters of the county who shall thereupon assume the duties and responsibilities of such removed member or members for the purpose of such recount.

Source: SDC 1939, § 16.1830; SL 1974, ch 118, § 190.



§ 12-21-47 Persons entitled to certiorari for review of recount--Time of filing of petition.

12-21-47. Persons entitled to certiorari for review of recount--Time of filing of petition. Whenever any candidate is aggrieved by the final determination made as a result of any recount, he may have the proceedings of such recount board reviewed upon certiorari as provided by this chapter. Such review may also be obtained as to any submitted or referred question by any voter who was entitled to vote thereon, but only with the approval of the court in which such review is asked, or of a judge of such court, which approval must be endorsed upon the petition before it is filed. The petition for the writ must be filed within five days after the filing of the recount certificate with the secretary of state or county auditor.

Source: SDC 1939, § 16.1818; SL 1941, ch 81.



§ 12-21-48 Original jurisdiction of certiorari proceedings.

12-21-48. Original jurisdiction of certiorari proceedings. Original jurisdiction of such certiorari proceeding shall be as follows:

(1) Where the same involves a submitted or referred question voted upon in more than one county, or the nomination or election of presidential electors, United States senator, representative in Congress, member of the Legislature, or any state or judicial officer, in the Supreme Court;

(2) In all other cases in a circuit court of a county which includes the locality where the election or some part thereof was conducted.
Source: SDC 1939, § 16.1819; SL 1982, ch 28, § 10.



§ 12-21-49 Form and contents of petition for certiorari.

12-21-49. Form and contents of petition for certiorari. The petition for the writ, if involving a nomination or election as to any office or position, shall denominate the candidate seeking the review as plaintiff, and shall name the candidate or candidates declared elected as defendants. If the petition seeks a review as to a determination of any submitted or referred question, it shall be entitled: "In the matter of petition for writ of certiorari as to determination of election on (specifying the question submitted or referred)." In any case the petition shall concisely set forth the nature of the election involved, the result thereof as pronounced by the official returns, the basis for and proceedings had upon the recount, the respects in which any county recount board, or other authority, is claimed to have exceeded its jurisdiction, and a brief summarized statement of the particulars in which it is claimed any county recount board, or other authority, has misapplied the law in the determination of questions concerning disputed ballots.

Source: SDC 1939, § 16.1820.



§ 12-21-50 Issuance of writ of certiorari--Officials to whom addressed--Contents.

12-21-50. Issuance of writ of certiorari--Officials to whom addressed--Contents. If the court concludes that the facts set forth in the petition, if true, are sufficient to justify the issuance of the writ, the same shall be issued. It shall be addressed to each county recount board, and to each other authority which the plaintiff claims to have exceeded its jurisdiction, including misapplication of the law in determination of questions concerning disputed ballots, and shall command each such board or authority at or before a time specified to certify to the court all its records and proceedings with reference to such matter. If questions as to validity of any disputed ballots are involved, the writ shall command the county auditor having custody thereof to return at the time designated the sealed envelopes containing the disputed ballots in question.

Source: SDC 1939, § 16.1821.



§ 12-21-51 Service of writ of certiorari--Persons on whom served.

12-21-51. Service of writ of certiorari--Persons on whom served. Such writ shall forthwith be served personally, or by registered or certified mail, on each county auditor as to any county where the county recount board or such auditor is claimed to have exceeded jurisdiction, and in the same manner upon the secretary of state in case the secretary of state, or the State Board of Canvassers, is claimed to have exceeded jurisdiction. Only one writ need be issued, and shall be sufficient irrespective of the number of officials, boards, or tribunals from which certification of records or proceedings may be required. The writ and petition shall also be served forthwith upon all defendants named in case the proceeding involves election or nomination to any office or position, and upon the attorney general, in case the proceeding involves a submitted or referred question voted upon in more than one county. In any case where the proceeding involves the vote upon a submitted or referred question within a single county, the court shall in the writ direct additional service of the writ and petition on such officer or officers, or person or persons, whom the court believes might be interested in resisting the relief asked.

Source: SDC 1939, § 16.1821.



§ 12-21-52 Intervention in certiorari involving submitted question.

12-21-52. Intervention in certiorari involving submitted question. In any such proceeding involving a submitted or referred question, the court may upon good cause shown, either ex parte or otherwise, permit any officer or person desiring to be heard to intervene, either as a party plaintiff or party defendant.

Source: SDC 1939, § 16.1822.



§ 12-21-53 Answer to petition for certiorari--Joint or several answer.

12-21-53. Answer to petition for certiorari--Joint or several answer. On or before the return day of the writ, the defendant must serve and file his answer to the petition, and if there are several defendants, they may answer jointly or severally, at their option. In the case of a proceeding involving a vote on a referred or submitted question, any officer or person, on whom the writ is served, may interpose an answer, or several such officers or persons may unite in a single answer.

Source: SDC 1939, § 16.1823.



§ 12-21-54 Defenses set forth in answer to certiorari--New allegations--Petition for additional writ.

12-21-54. Defenses set forth in answer to certiorari--New allegations--Petition for additional writ. All defenses, either of fact or of law, must be set forth in the answer and no other pleading in response to the petition shall be permitted. Such answer may also allege matters showing error by any county recount board or boards, or other official, tribunal, or authority not covered by such petition, and pray for an additional writ for certification of additional proceedings and records relative thereto, in which event such additional writ may be granted in the same manner, and with the same procedure and effect as the original writ.

Source: SDC 1939, § 16.1823.



§ 12-21-55 Insufficient certification--Further certification required.

12-21-55. Insufficient certification--Further certification required. When any certification is insufficient to show adequately the proceedings had, the court may by order require further certification of records and proceedings.

Source: SDC 1939, § 16.1825.



§ 12-21-56 Hearing on certiorari--Conference to narrow issues.

12-21-56. Hearing on certiorari--Conference to narrow issues. Upon the returns made as required by the writ, the court shall hear the parties, and if further hearing is deemed necessary to determine the case, the court may make such order as deemed advisable fixing such further procedure as may be conducive to expeditious and just determination of the proceeding, including a requirement for a conference of all parties appearing and their attorneys designed to narrow the issues inasmuch as reasonably possible through eliminating questions as to ballots, when such questions are not seriously urged, and the offsetting against each other of ballots which are marked for opposing candidates involved, or on opposite sides of the question, and which present identical issues as to validity, and through segregation of ballots remaining disputed into classes or groups where different classes or groups of ballots present identical questions.

Source: SDC 1939, § 16.1824.



§ 12-21-57 Scope of review on certiorari--Correction of errors.

12-21-57. Scope of review on certiorari--Correction of errors. In such proceedings the court may review completely all of the proceedings had relative to such recount as shown by such certifications, and correct any errors made in the determination of questions as to validity of ballots, and in computation of returns, and any errors which may be manifest from such certifications.

Source: SDC 1939, § 16.1826.



§ 12-21-58 Procedure as in other cases of certiorari.

12-21-58. Procedure as in other cases of certiorari. Except as otherwise specifically provided and so far as applicable the practice and procedure shall be the same as in other cases of review on certiorari.

Source: SDC 1939, § 16.1827.



§ 12-21-59 Judgment on certiorari.

12-21-59. Judgment on certiorari. The judgment rendered by the court shall be such as the court deems required by the law as applied to the facts disclosed by the record presented, and shall pronounce what the court deems the correct result of the election involved as shown by the record.

Source: SDC 1939, § 16.1828.



§ 12-21-60 Right of appeal to Supreme Court from judgment on certiorari.

12-21-60. Right of appeal to Supreme Court from judgment on certiorari. As to any such judgment of a circuit court any party to the proceeding aggrieved thereby may appeal to the Supreme Court in the manner provided by § 12-21-61. For the purposes of this section, any person or official who has been permitted to appear in the proceeding shall be deemed a party thereto.

Source: SDC 1939, § 16.1829.



§ 12-21-61 Procedure on appeal to Supreme Court--Provisions to secure speedy determination.

12-21-61. Procedure on appeal to Supreme Court--Provisions to secure speedy determination. Such appeals shall be taken and perfected in the same manner as appeals from other judgments, except:

(1) Such appeal must be taken within twenty days of the entry of such judgment;

(2) Forthwith upon such appeal the entire record shall be certified by the clerk of the circuit court and transmitted to the clerk of the Supreme Court;

(3) A stay of proceedings shall be within the discretion of the circuit court, subject to review by the Supreme Court, and shall be granted only upon adequate bond with sufficient security for payment to the respondent of all damages of any kind whatever resulting from the delay, and the court shall determine the terms of the bond so as adequately to protect the respondent from such damage;

(4) The Supreme Court may on its own motion, or on motion of any party, make such order as it deems advisable to bring about a speedy determination of the appeal, including shortening of the time for filing briefs, dispensing with printing briefs, or dispensing entirely with briefs; and assigning date for oral argument.
Source: SDC 1939, § 16.1829.






Chapter 22 - Contests

§ 12-22-1 "Contest" defined.

12-22-1. "Contest" defined. "Contest," as used in §§ 12-22-1 to 12-22-28, inclusive, shall mean a legal proceeding, other than a recount, instituted to challenge the determination of any election under the provisions of this title, or any municipal, school, or township election.

Source: SDC 1939, § 16.1901.



§ 12-22-2 Candidate's right to institute contest--Legislative contests excepted.

12-22-2. Candidate's right to institute contest--Legislative contests excepted. A contest may be instituted by any candidate for a public office, other than a candidate for the Legislature. A legislative contest shall be instituted as provided in § 12-22-26.

Source: SDC 1939, § 16.1902 (1); SL 2010, ch 74, § 23.



§ 12-22-3 Right to institute contest on submitted question--Judge's permission required.

12-22-3. Right to institute contest on submitted question--Judge's permission required. Such contest may be instituted by any registered voter who was entitled to vote on a referred or submitted question, but in such case such contest may be instituted only with the permission of a judge of the court in which such contest is instituted, endorsed upon the complaint before the same is filed.

Source: SDC 1939, § 16.1902 (2); SL 1974, ch 118, § 191.



§ 12-22-4 Electoral candidates' and party chairman's right to institute contest of presidential election.

12-22-4. Electoral candidates' and party chairman's right to institute contest of presidential election. Such contest may be instituted, in the case of a presidential elector, by any one or more of a group of candidates for election as such electors, or by the chairman of the State Central Committee of any political party, which had on the ballot candidates duly nominated for such position.

Source: SDC 1939, § 16.1902 (3).



§ 12-22-5 Time of commencement of contest--Commencement after recount.

12-22-5. Time of commencement of contest--Commencement after recount. Any such contest, except as to the election of presidential electors, shall not be commenced until after the official canvass of the returns as to the office, nomination, position, or question involved; and must be commenced within ten days thereafter, except that where upon a recount there is a determination that is contrary to the result as pronounced on the official returns, such contest may be started within five days after such pronouncement of such result of such recount.

Source: SDC 1939, § 16.1903.



§ 12-22-6 Time of commencement of contest of presidential election.

12-22-6. Time of commencement of contest of presidential election. Any such contest as to the election of presidential electors shall not be instituted at any time after the expiration of the time limit prescribed by § 12-22-5. In case any person or persons entitled to institute such contest as to presidential electors, claim that for any reason returns from any precinct or precincts should be eliminated in the determination of the result, or that any ballots should be eliminated, such contest may be instituted at any time after the election and prior to the expiration of such time limit.

Source: SDC 1939, § 16.1904.



§ 12-22-7 Original jurisdiction of contests.

12-22-7. Original jurisdiction of contests. Original jurisdiction over such contests shall be as follows:

(1) As to contests involving state offices, or judicial officers in the Supreme Court;

(2) As to all other contests, in the circuit court of a county which includes the locality where the election or some part thereof was conducted.
Source: SDC 1939, § 16.1905; SL 1974, ch 118, § 192.



§ 12-22-8 Summons and complaint to commence contest.

12-22-8. Summons and complaint to commence contest. Such contest shall be deemed commenced upon the filing with the clerk of the court of a summons and complaint, which complaint shall be duly verified, and set forth a concise statement of the facts on which the contest is based. The summons shall be in the same form as the summons in a civil action, except that the time for answer shall be specified as within ten days after the service, unless the court shorten such time, as provided by § 12-22-10, in which event the time fixed by the court shall be specified.

Source: SDC 1939, § 16.1906.



§ 12-22-9 Service of summons and complaint--Time of serving.

12-22-9. Service of summons and complaint--Time of serving. Forthwith upon the filing of the summons and complaint, the same shall be served on the defendant or defendants, or on such other persons as may be required by §§ 12-22-11 to 12-22-15, inclusive. If such filing is within the time prescribed by §§ 12-22-5 and 12-22-6, such service may be made after expiration of such time, if made as soon as reasonably possible.

Source: SDC 1939, § 16.1906.



§ 12-22-10 Court orders to expedite proceedings.

12-22-10. Court orders to expedite proceedings. Whenever it shall appear that substantial rights may be lost or impaired by delay, the court may, at any time after the contest is commenced, upon application of any party, and upon reasonable notice to the other party or parties, make such order or orders as the court deems necessary to bring about the expeditious and just determination of the contest, including the shortening of the time for answer, the time, manner, and method of taking depositions, reference to a referee or referees, including power to appoint different referees for different purposes, and directing that when feasible the taking of evidence on depositions or before referees may proceed simultaneously, safeguarding the right of each party to be represented, if he so desires, in all such proceedings.

Source: SDC 1939, § 16.1907.



§ 12-22-11 Joinder of parties in commencement of contest--Denomination of plaintiffs and defendants.

12-22-11. Joinder of parties in commencement of contest--Denomination of plaintiffs and defendants. When two or more persons are entitled to commence any such contest, any one of them may institute it, or two or more may join. The person or persons instituting any such contest involving an election or nomination to any office or position shall be denominated plaintiff or plaintiffs. The person or persons who at the time of starting such contest are officially declared elected or nominated to such office or position shall be named defendant or defendants.

Source: SDC 1939, § 16.1910.



§ 12-22-12 Intervention by other candidates--Assertion of right to nomination or office.

12-22-12. Intervention by other candidates--Assertion of right to nomination or office. Any other person who was a candidate for such office or nomination may be permitted at any time to intervene, but shall not be permitted to assert any right to such nomination or office unless such intervention is within the time in which he might have started a contest.

Source: SDC 1939, § 16.1910.



§ 12-22-13 Designation of defendants in contest of presidential election.

12-22-13. Designation of defendants in contest of presidential election. In case of commencement of a contest involving presidential electors, prior to the official canvass, the plaintiff or plaintiffs must in good faith designate as defendants all candidates for such electors as shall have received a sufficient number of votes so there is a reasonable chance of their election.

Source: SDC 1939, § 16.1910.



§ 12-22-14 Title of proceeding on submitted question.

12-22-14. Title of proceeding on submitted question. In the case of a contest as to a submitted or referred question, the proceeding shall be entitled: "In the matter of election contest as to ____ (naming the question involved)."

Source: SDC 1939, § 16.1910.



§ 12-22-15 Service of summons and complaint in contest on submitted question--Intervention.

12-22-15. Service of summons and complaint in contest on submitted question--Intervention. In a contest as to a submitted or referred question voted upon in more than one county, the summons and complaint must be served on the attorney general. In other cases involving a submitted or referred question, the court shall, upon filing the complaint, direct by order the service upon such persons or officials as the court believes might be interested in resisting the relief sought. Any person on whom such complaint is served may answer the complaint, and shall thereafter be deemed a party. After commencement of a contest involving a submitted or referred question, any voter who was entitled to vote on such question may be permitted to intervene as a party plaintiff or defendant.

Source: SDC 1939, § 16.1910.



§ 12-22-16 Answer to present all defenses--Admission of matters not denied--Affirmative defense.

12-22-16. Answer to present all defenses--Admission of matters not denied--Affirmative defense. No pleading to the complaint, other than an answer, shall be permitted, and all defenses of fact or law must be presented in such answer. Any matters alleged in the complaint and not denied shall be deemed admitted, but the court may, in its discretion, require that such admitted matters be nevertheless shown by competent evidence. The answer may also set forth matter in the nature of an affirmative defense.

Source: SDC 1939, § 16.1908.



§ 12-22-17 Hearing on contest--Default judgment prohibited.

12-22-17. Hearing on contest--Default judgment prohibited. After answer has been interposed or after time for answer has expired, and when no answer is interposed, the court on application of any party, and on five days' notice to all other parties, unless the court for cause shall shorten such time, shall conduct a hearing on which a date for trial shall be fixed, which date shall be as early as reasonably possible, and the procedure to be followed determined, with full power in the court to provide for any and all of the matters specified in § 12-22-10. No judgment shall be entered by default, and if no answer is interposed, the court shall nevertheless proceed to determine the relevant and material facts.

Source: SDC 1939, § 16.1914.



§ 12-22-18 Court to proceed expeditiously--Designation of judge and relief from other duties.

12-22-18. Court to proceed expeditiously--Designation of judge and relief from other duties. The court shall proceed as expeditiously as reasonably possible, and the Chief Justice of the Supreme Court may, upon the application of the judge of any circuit court, before which such a contest is pending, or upon the application of any party, make an order designating any judge of any circuit court of the state to hear such contest, and relieving such judge of his other official duties pending the final determination of the contest.

Source: SDC 1939, § 16.1915; SL 1974, ch 118, § 193.



§ 12-22-19 Official returns or recount conclusive as to accuracy of count--Other issues determined in contest.

12-22-19. Official returns or recount conclusive as to accuracy of count--Other issues determined in contest. In such proceeding the accuracy of the count of the ballots as established by the official returns or as corrected by a recount, if a recount has been had under chapter 12-21, or as ultimately determined upon certiorari proceedings if such certiorari proceedings have been had, shall be accepted as conclusive, the intent hereof being that the remedies provided by chapter 12-21 for determination of the accuracy of the count shall be deemed exclusive as to such accuracy. There may, however, be determined in such contest all other questions relevant or material to the ultimate question of whether the official determination of the result of the election is correct.

Source: SDC 1939, § 16.1911.



§ 12-22-20 Certiorari to review recount as alternative remedy--Consolidation of proceedings.

12-22-20. Certiorari to review recount as alternative remedy--Consolidation of proceedings. Whenever any person entitled to commence certiorari proceedings to review any recount under chapter 12-21 also desires to institute a contest under §§ 12-22-1 to 12-22-28, inclusive, he may resort to both remedies, and such remedies shall be deemed consistent and concurrent. The court may, in such a case, order the consolidation of such proceedings.

Source: SDC 1939, § 16.1912.



§ 12-22-21 Judgment withheld while recount or certiorari pending--Judgment declaring election result.

12-22-21. Judgment withheld while recount or certiorari pending--Judgment declaring election result. When any recount is pending under chapter 12-21, or when there are pending certiorari proceedings to review such recount, judgment shall not be entered until the result of such recount is finally determined. The judgment finally entered shall declare the result of the election.

Source: SDC 1939, § 16.1915.



§ 12-22-22 Supreme Court order directing consolidation of contests involving same office or question--Duty of judges and attorneys to notify Supreme Court.

12-22-22. Supreme Court order directing consolidation of contests involving same office or question--Duty of judges and attorneys to notify Supreme Court. Whenever it shall come to the attention of the Supreme Court that two or more contests are pending involving nomination or election to the same office or position, or the same submitted or referred question, the court may, on its own motion, or on the motion of any interested person and on reasonable notice to the parties, make an order, under its power of supervision of lower courts, directing that such proceedings be consolidated, and designating the circuit court in which further proceedings are to be had, with such provisions as the court considers necessary to safeguard the rights of the parties. It shall be the duty of any attorney appearing in any such case, upon learning of the pendency of any such other proceedings, to call the same to the attention of the Supreme Court. Any circuit judge before whom any such case is pending, upon learning of the pendency of any such other case, shall proceed no further, but shall at once notify the Supreme Court of the situation.

Source: SDC 1939, § 16.1913.



§ 12-22-23 Conflicting circuit court decisions on same submitted question--Appeal determinative--Direction to attorney general to prosecute appeal.

12-22-23. Conflicting circuit court decisions on same submitted question--Appeal determinative--Direction to attorney general to prosecute appeal. In any instances where two or more such contests involve the same submitted or referred question, and where judgments are rendered by different circuit courts with conflicting results, and an appeal is taken in any such case, the appeal shall be determinative of any other such case in which no such appeal is taken, and in case no appeal is taken in any such case, where the determinations in circuit courts are conflicting, within the time provided by law, the time for appeal shall be deemed extended in all of such cases, and the Supreme Court may, at any time, direct that the attorney general prosecute an appeal in some one of such cases.

Source: SDC 1939, § 16.1913.



§ 12-22-24 Procedure as in other civil proceedings.

12-22-24. Procedure as in other civil proceedings. Except as otherwise specifically provided, and so far as applicable, the procedure shall be the same as in other civil proceedings.

Source: SDC 1939, § 16.1909.



§ 12-22-25 Right of appeal to Supreme Court--Expediting proceedings in Supreme Court--Combining with appeal from certiorari to review recount.

12-22-25. Right of appeal to Supreme Court--Expediting proceedings in Supreme Court--Combining with appeal from certiorari to review recount. An appeal may be taken from the judgment of the circuit court the same as in other civil proceedings, but within the time, and subject to the same conditions, as specified in subdivisions 12-21-61(1), (2), (3), and (4), relating to appeals in certiorari proceedings to review recounts. An appeal from a judgment rendered under the provisions of §§ 12-22-1 to 12-22-28, inclusive, and an appeal from a judgment in such certiorari proceeding, may be combined into one appeal, and if taken separately may be consolidated by order of the Supreme Court.

Source: SDC 1939, § 16.1916.



§ 12-22-26 Notice of intention to institute legislative contest--Time for service--Answer.

12-22-26. Notice of intention to institute legislative contest--Time for service--Answer. Any person who intends to contest the election of any person to either branch of the Legislature may within ten days after the official canvass of the votes, or within five days after final determination of a recount, if a recount has been had, give written notice to such other person of such contest, specifying the grounds of such contest. The person on whom such notice is served may within ten days after such service, serve on the person giving such notice an answer, admitting or denying the grounds alleged, and shall be deemed to admit any grounds not denied.

Source: SDC 1939, § 16.1917.



§ 12-22-27 Depositions in legislative contest--Filing with secretary of state.

12-22-27. Depositions in legislative contest--Filing with secretary of state. At any time after the service of the notice of such contest, the person serving the same may proceed to take depositions as hereinafter provided, and the person to whom a notice is given may proceed to take such depositions as soon as he serves his answer. Such depositions shall be taken with the same notice and under the same procedure and subject to the same conditions, so far as applicable, as depositions in a civil action, and shall be returned by the officer taking the same to the secretary of state, and filed in the Office of the Secretary of State, who shall be authorized to open the same at the instance of either party, his attorney, or agent.

Source: SDC 1939, § 16.1918.



§ 12-22-28 Public funds not used for legislative contest.

12-22-28. Public funds not used for legislative contest. No payment shall be made or authorized by the Legislature out of its contingent fund or from public funds to either party to a contested election, for expenses incurred in prosecuting or defending any contest.

Source: PolC 1877, ch 47, § 22; CL 1887, § 1523; RPolC 1903, § 2022; RC 1919, § 7364; SDC 1939, § 16.1919.



§ 12-22-29 Candidate's right to contest primary election--Filing of complaint--Circuit court jurisdiction.

12-22-29. Candidate's right to contest primary election--Filing of complaint--Circuit court jurisdiction. Any candidate for nomination to any elective office, or for election to any party position, whose name appears on the official primary election ballot of any political party may contest the primary election as to the office or position for which he was a candidate for nomination or election, by filing with the clerk of the circuit court for the county in which his nominating petition was filed, a complaint in writing within ten days after the returns have been canvassed by the county canvassing board or boards, setting forth the grounds of his contest, which complaint shall be verified by the complainant. The complainant shall give security for all costs. Authority and jurisdiction are hereby vested in the circuit court to hear and determine such contests.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-30 Notation of filing of complaint in primary contest--Date of hearing--Apparently successful candidate as defendant.

12-22-30. Notation of filing of complaint in primary contest--Date of hearing--Apparently successful candidate as defendant. When a complaint has been filed it shall forthwith be presented to the judge of the circuit court in which it is filed, who shall note thereon the day of presentation and also the day and place where he will hear the same, which shall be not later than ten days thereafter. The candidate who appears upon the face of the returns to have been elected, or to whom a certificate of nomination has been issued, shall be named as defendant.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-31 Service of order fixing hearing date on primary contest--Answer.

12-22-31. Service of order fixing hearing date on primary contest--Answer. When the court has fixed the day for hearing the complaint, an order fixing such hearing shall be personally served upon the defendant, in the same manner as is provided for the service of a summons in a civil action. The defendant must answer on or before the day of hearing.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-32 Hearing of primary contest in or out of term--Preference in order of hearing.

12-22-32. Hearing of primary contest in or out of term--Preference in order of hearing. The cause may be heard and determined by the court in term time, or by the judge thereof in vacation, and shall have preference in order of hearing to all other cases.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-33 Dismissal of insufficient complaint--Hearing of evidence--Entry of orders and decisions.

12-22-33. Dismissal of insufficient complaint--Hearing of evidence--Entry of orders and decisions. If, in the opinion of the court, the grounds alleged for the contest are insufficient, the complaint shall be dismissed. If the grounds are sufficient, the court shall proceed in a summary manner and may hear evidence, examine the returns, recount the ballots, and enter such orders and decisions as the facts and the law may require.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-34 Elections to which primary contest law applies.

12-22-34. Elections to which primary contest law applies. The judgment of the court shall be final, and the provisions of §§ 12-22-29 to 12-22-35, inclusive, shall, so far as applicable, apply to contests of nominations and elections by primary election.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-35 Supreme Court jurisdiction of primary contests for state office.

12-22-35. Supreme Court jurisdiction of primary contests for state office. Where the nominating petitions have been filed with the secretary of state, a contest affecting such candidates shall be brought in and determined by the Supreme Court in the same manner.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.






Chapter 23 - Elections In Unorganized Counties [Repealed]

CHAPTER 12-23

ELECTIONS IN UNORGANIZED COUNTIES [REPEALED]

[Repealed by SL 1974, ch 118, § 200; SL 1982, ch 28, § 47]



Chapter 24 - Presidential Electors

§ 12-24-1 Elector's notice to Governor of readiness to perform duties--Certificate of names presented to electors.

12-24-1. Elector's notice to Governor of readiness to perform duties--Certificate of names presented to electors. Each elector of President and vice president of the United States shall, before the hour of eleven o'clock in the morning of the day fixed by the act of Congress to elect a President and vice president, give notice to the Governor that he is at the seat of government and ready at the proper time to perform the duties of an elector; and the Governor shall forthwith deliver to the electors present a certificate of all the names of the electors.

Source: SL 1890, ch 84, § 13; RPolC 1903, § 1961; RC 1919, § 7325; SDC 1939, § 16.1602; SL 1968, ch 81.



§ 12-24-2 Replacement of elector failing to appear.

12-24-2. Replacement of elector failing to appear. If any elector named in the Governor's certificate fails to appear before nine o'clock in the morning of the day of election of President and vice president as aforesaid, the electors there present shall immediately proceed to elect by ballot, in the presence of the Governor, a person to fill such vacancy. If more than one person voted for to fill such vacancy shall have the highest and an equal number of votes, the Governor, in the presence of the electors attending, shall decide by lot which of such persons shall be elected.

Source: SL 1890, ch 84, §§ 13, 14; RPolC 1903, §§ 1961, 1962; RC 1919, § 7325; SDC 1939, § 16.1602.



§ 12-24-3 Notice to and powers of elector chosen to fill vacancy.

12-24-3. Notice to and powers of elector chosen to fill vacancy. Immediately after such choice is made, the name of the person so chosen shall forthwith be certified to the Governor by the electors making such choice; and the Governor shall cause notice to be immediately given, in writing, to the elector chosen to fill such vacancy; and the person so chosen shall be an elector and shall meet the other electors at the same time and place, and then and there discharge all and singular the duties enjoined upon him as an elector by the Constitution and laws of the United States and of this state.

Source: SL 1890, ch 84, § 15; RPolC 1903, § 1963; RC 1919, § 7326; SDC 1939, § 16.1603.



§ 12-24-4 Time and place of performance of constitutional duties by electors.

12-24-4. Time and place of performance of constitutional duties by electors. The electors of President and vice president shall, at twelve noon on the day which is or may be directed by the Congress of the United States, meet at the seat of government of this state and then and there perform the duties enjoined upon them by the Constitution and laws of the United States.

Source: SL 1890, ch 84, § 12; RPolC 1903, § 1960; RC 1919, § 7324; SDC 1939, § 16.1601.



§ 12-24-5 Compensation and mileage of electors.

12-24-5. Compensation and mileage of electors. The electors shall receive the same compensation per diem and the same mileage as members of the Legislature.

Source: SL 1890, ch 84, § 16; RPolC 1903, § 1964; RC 1919, § 7327; SDC 1939, § 16.1604.






Chapter 25 - Candidates' Financial Interest Statements.

§ 12-25-1 to 12-25-2. Repealed.

12-25-1 to 12-25-2. Repealed by SL 2007, ch 80, § 43.



§ 12-25-3 , 12-25-4. Repealed.

12-25-3, 12-25-4. Repealed by SL 1975, ch 125, § 25.



§ 12-25-4.1 Repealed.

12-25-4.1. Repealed by SL 2007, ch 80, § 43.



§ 12-25-5 , 12-25-6. Repealed.

12-25-5, 12-25-6. Repealed by SL 1975, ch 125, § 25.



§ 12-25-6.1 , 12-25-6.2. Repealed.

12-25-6.1, 12-25-6.2. Repealed by SL 2007, ch 80, § 43.



§ 12-25-7 to 12-25-7.4. Repealed.

12-25-7 to 12-25-7.4. Repealed by SL 1976, ch 109, § 8.



§ 12-25-8 Repealed.

12-25-8. Repealed by SL 1982, ch 86, § 99.



§ 12-25-8.1 , 12-25-8.2. Repealed.

12-25-8.1, 12-25-8.2. Repealed by SL 1976, ch 109, § 8.



§ 12-25-9 to 12-25-11. Repealed.

12-25-9 to 12-25-11. Repealed by SL 1975, ch 125, § 25.



§ 12-25-12 to 12-25-13.1. Repealed.

12-25-12 to 12-25-13.1. Repealed by SL 2007, ch 80, § 43.



§ 12-25-13.2 Repealed.

12-25-13.2. Repealed by SL 1979, ch 108, § 1.



§ 12-25-13.3 to 12-25-14. Repealed.

12-25-13.3 to 12-25-14. Repealed by SL 2007, ch 80, § 43.



§ 12-25-14.1 Repealed.

12-25-14.1. Repealed by SL 1975, ch 125, § 25.



§ 12-25-14.2 Repealed.

12-25-14.2. Repealed by SL 1989, ch 135, § 2.



§ 12-25-15 Repealed.

12-25-15. Repealed by SL 1982, ch 86, § 103.



§ 12-25-16 , 12-25-17. Repealed.

12-25-16, 12-25-17. Repealed by SL 1975, ch 125, § 25.



§ 12-25-18 Repealed.

12-25-18. Repealed by SL 2007, ch 80, § 43.



§ 12-25-18.1 Repealed.

12-25-18.1. Repealed by SL 1989, ch 135, § 3.



§ 12-25-19 Repealed.

12-25-19. Repealed by SL 1976, ch 109, § 8.



§ 12-25-19.1 to 12-25-19.3. Repealed.

12-25-19.1 to 12-25-19.3. Repealed by SL 2007, ch 80, § 43.



§ 12-25-20 Repealed.

12-25-20. Repealed by SL 1975, ch 125, § 25.



§ 12-25-21 , 12-25-22. Repealed.

12-25-21, 12-25-22. Repealed by SL 2007, ch 80, § 43.



§ 12-25-23 Repealed.

12-25-23. Repealed by SL 1982, ch 86, § 106.



§ 12-25-24 to 12-25-26. Repealed.

12-25-24 to 12-25-26. Repealed by SL 2007, ch 80, § 43.



§ 12-25-27 Definitions.

12-25-27. Definitions. Terms as used in this chapter mean:

(1) "Any member of the individual's immediate family," a spouse or minor children living at home;

(2) "Close economic interest," any enterprise that, in the calendar year preceding the filing of any statement of financial interest under this chapter, contributes more than ten percent of or more than two thousand dollars to the gross income of the family, including the individual required to file the statement and any member of the individual's immediate family. The term also includes any enterprise in which the individual or any member of the individual's immediate family controls more than ten percent of the capital or stock;

(3) "Enterprise," any business or economic relationship;

(4) "Statement of financial interest," a description of the type of financial activity and the nature of the association with any enterprise as defined in this section.
Source: SL 1974, ch 121, § 1; SL 2017, ch 23, § 6.



§ 12-25-28 Statements by candidates for state or federal office subject to primary--Violation as petty offense or misdemeanor.

12-25-28. Statements by candidates for state or federal office subject to primary--Violation as petty offense or misdemeanor. Any candidate for the United States Senate, the United States House of Representatives, Governor, circuit court judge, or the Legislature shall file a statement of financial interest with the secretary of state not more than fifteen days after filing the candidate's nominating petitions. Any Supreme Court justice shall file a statement of financial interest with the secretary of state not more than fifteen days following notice to the secretary of state of the justice's intention to place the justice's name on the retention ballot. A violation of this section is a petty offense. Any intentional violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 2; SL 1975, ch 125, § 22; SL 1979, ch 108, § 5; SL 1982, ch 86, § 107; SL 1984, ch 113; SL 2017, ch 23, § 3.



§ 12-25-29 Statements by convention nominees for state office--Violation as petty offense or misdemeanor.

12-25-29. Statements by convention nominees for state office--Violation as petty offense or misdemeanor. Any candidate for lieutenant governor, state treasurer, attorney general, secretary of state, state auditor, public utilities commissioner, or commissioner of school and public lands shall file a statement of financial interest with the secretary of state not more than fifteen days after the candidate's nomination is certified. A violation of this section is a petty offense. Any intentional violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 3; SL 1975, ch 125, § 23; SL 1979, ch 108, § 6; SL 1982, ch 86, § 108; SL 2017, ch 23, § 4.



§ 12-25-30 Statements by candidates for local office--Violation as petty offense or misdemeanor.

12-25-30. Statements by candidates for local office--Violation as petty offense or misdemeanor. Any candidate for county commissioner, school board member in a school district with a total enrollment of more than two thousand students, or commissioner, council member, or mayor in any first class municipality, shall file a statement of financial interest with the office at which the candidate's nominating petitions are filed not more than fifteen days after filing the candidate's nominating petitions or, if otherwise nominated, not more than fifteen days after the candidate's nomination is certified. Any violation of this section is a petty offense. An intentional violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 4; SL 1977, ch 68, § 12; SL 1982, ch 86, § 109; SL 1992, ch 60, § 2; SL 1995, ch 85; SL 2017, ch 23, § 5.



§ 12-25-31 Forms for financial statements--Value not required--Verification--Open to public.

12-25-31. Forms for financial statements--Value not required--Verification--Open to public. The secretary of state shall prescribe and provide forms for the reporting of close economic interest. The value of a close economic interest need not be reported. Each individual filing a statement of financial interest shall subscribe to an oath or affirmation verifying the contents of such statement. All statements of financial interest shall be open to public inspection.

Source: SL 1974, ch 121, §§ 8 to 10; SL 1975, ch 125, § 24; SL 1979, ch 108, § 7.



§ 12-25-32 Repealed.

12-25-32. Repealed by SL 1982, ch 86, § 110.



§ 12-25-33 No filing fee for required statements.

12-25-33. No filing fee for required statements. No filing fee may be charged for any report required by this chapter.

Source: SL 1980, ch 116.



§ 12-25-34 Information from reports or statements--Sale or use for solicitation or commercial purpose prohibited--Misdemeanor.

12-25-34. Information from reports or statements--Sale or use for solicitation or commercial purpose prohibited--Misdemeanor. Any information copied, or otherwise obtained, from any report or statement, or copy, reproduction, or publication thereof, filed with the secretary of state under this chapter, shall not be sold or utilized by any person for the purpose of soliciting contributions, or any commercial purpose. For purposes of this section, "any commercial purpose" does not include the sale of newspapers, magazines, books, or other similar communications, the principal purpose of which is not to communicate lists or other information obtained from a report filed in accordance with this chapter.

Any violation of this section shall be a Class 2 misdemeanor.

Source: SL 1980, ch 117, § 1.






Chapter 25A - State Ethics Commission [Repealed]

CHAPTER 12-25A

STATE ETHICS COMMISSION [REPEALED]

[Repealed by SL 1979, ch 108, § 9]



Chapter 26 - Offenses Against The Elective Franchise

§ 12-26-1 Elections to which chapter applies.

12-26-1. Elections to which chapter applies. The word "election" as used in this chapter includes any election held in this state for the purpose of enabling the voters to nominate or elect any United States, state, or local officer, or to vote upon any question submitted to them.

Source: PenC 1877, § 90; CL 1887, § 6290; RPenC 1903, § 95; RC 1919, § 3679; SDC 1939, § 13.0901; SL 1974, ch 118, § 197.



§ 12-26-2 Repealed.

12-26-2. Repealed by SL 1974, ch 118, § 200.



§ 12-26-3 False representation to procure registration or acceptance of vote as misdemeanor--Failure to deny false statement as misrepresentation.

12-26-3. False representation to procure registration or acceptance of vote as misdemeanor--Failure to deny false statement as misrepresentation. Any person who, at the time of requesting his name to be registered as a voter, or who at the time of offering his vote at any election, knowingly makes any false statement or employs any false representation to procure his name to be registered or his vote to be received, is guilty of a Class 2 misdemeanor. A false statement or representation made or used in the presence and to the knowledge of a person requesting his name to be registered, or offering his vote, is to be deemed made by himself if it appears that it was made or used in support of his claim to be registered or to vote, that he knew it to be false and that he allowed it to pass uncontradicted.

Source: PenC 1877, §§ 72, 73; CL 1887, §§ 6272, 6273; RPenC 1903, §§ 77, 78; RC 1919, §§ 3664, 3665; SDC 1939, § 13.0907; SL 1982, ch 86, § 111.



§ 12-26-4 Voting or offer to vote by unqualified person as misdemeanor.

12-26-4. Voting or offer to vote by unqualified person as misdemeanor. Any person knowing himself not to be a qualified voter who votes or offers to vote at any election is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 65; CL 1887, § 6264; RPenC 1903, § 69; RC 1919, § 3658; SDC 1939, § 13.0908; SL 1982, ch 86, § 112.



§ 12-26-5 Repealed.

12-26-5. Repealed by SL 1982, ch 86, § 113.



§ 12-26-6 Repealed.

12-26-6. Repealed by SL 1974, ch 118, § 200.



§ 12-26-7 Impersonation of registered voter as felony.

12-26-7. Impersonation of registered voter as felony. A person who impersonates a registered voter and, as such, offers to vote at any election, is guilty of a Class 5 felony.

Source: PenC 1877, § 71; CL 1887, § 6271; RPolC 1903, § 2034; RPenC 1903, § 76; RC 1919, § 3663; SDC 1939, § 13.0906; SL 1973, ch 79, § 2; SL 1982, ch 86, § 114.



§ 12-26-8 Voting more than once at any election as felony.

12-26-8. Voting more than once at any election as felony. A person who votes more than once at any election or who offers to vote after having once voted, either in the same or in another election precinct in South Dakota or elsewhere, is guilty of a Class 6 felony.

Source: PenC 1877, § 64; CL 1887, § 6263; RPenC 1903, § 68; RC 1919, § 3657; SDC 1939, § 13.0911; SL 1982, ch 86, § 115; SL 2004, ch 105, § 2.



§ 12-26-9 Good faith defense to prosecution for illegal voting.

12-26-9. Good faith defense to prosecution for illegal voting. Upon any prosecution for procuring, offering, or casting an illegal vote, the accused may give in evidence any facts tending to show that he honestly believed upon good reason that the vote complained of was a lawful one; and the jury may take such facts into consideration in determining whether the acts complained of were knowingly done or not.

Source: PenC 1877, § 94; CL 1887, § 6294; RPenC 1903, § 99; RC 1919, § 3683; SDC 1939, § 13.0912.



§ 12-26-10 Threats or intimidation to prevent public assembly of electors as misdemeanor--Hindering attendance at meeting.

12-26-10. Threats or intimidation to prevent public assembly of electors as misdemeanor--Hindering attendance at meeting. A person who by threats, intimidation, or unlawful force or violence, intentionally hinders or prevents voters from assembling in a public meeting for considering of public questions, or who hinders or prevents any individual voter from attending any such meeting, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, §§ 75, 76; CL 1887, §§ 6275, 6276; RPenC 1903, §§ 80, 81; RC 1919, §§ 3667, 3668; SDC 1939, § 13.0915; SL 1982, ch 86, § 116.



§ 12-26-11 Disturbance of public meeting of voters as misdemeanor.

12-26-11. Disturbance of public meeting of voters as misdemeanor. A person who intentionally disturbs or breaks up any public meeting of voters lawfully being held for the purpose of considering public questions is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 74; CL 1887, § 6274; RPenC 1903, § 79; RC 1919, § 3666; SDC 1939, § 13.0916; SL 1982, ch 86, § 117.



§ 12-26-12 Persecution, threats, or intimidation to influence vote as misdemeanor--Obstruction of voter on way to polls.

12-26-12. Persecution, threats, or intimidation to influence vote as misdemeanor--Obstruction of voter on way to polls. A person who directly or indirectly, intentionally, by force or violence, or by unlawful arrest, or by any abduction, duress, damage, harm, or loss, or by any forcible or fraudulent contrivance, or by threats to do or employ any of them, or by threats of bringing civil suit or criminal prosecution, withdrawal of customs or dealing in business or trade, or enforcing payment of debts, or by any kind of injury or threat of injury inflicted or to be inflicted on any voter or person to influence any voter, and attempted, done, or threatened, or caused to be attempted, done, or threatened by any person in his own behalf or in behalf of any other person or question voted upon or to be voted upon at any election, for the purpose of preventing, causing, or intimidating a voter to vote or refrain from voting for or against any person or question, or who does or causes to be done any of such things because of a voter having voted or refrained from voting on any such matter, or who intentionally and without lawful authority obstructs, hinders, or delays a voter on his way to any poll where an election is to be held, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, §§ 63, 77, 78; CL 1887, §§ 6262, 6277, 6278; SL 1891, ch 58, §§ 4, 7; RPenC 1903, §§ 61, 64, 67, 82, 83; RC 1919, §§ 3652, 3655, 3656, 3669, 3670; SDC 1939, § 13.0913; SL 1982, ch 86, § 118.



§ 12-26-13 Unlawful influence of employees' political activities or voting as misdemeanor--Forfeiture of corporate charter.

12-26-13. Unlawful influence of employees' political activities or voting as misdemeanor--Forfeiture of corporate charter. It is a Class 2 misdemeanor for any employer in paying his employees the salary or wages due them, to enclose their pay in "pay envelopes" upon which there is written or printed any political mottoes, devices, or arguments containing threats, express or implied, intended or calculated to influence the political opinions or actions of such employees.

It is a Class 2 misdemeanor for any employer, within ninety days of a general election, to put up or otherwise exhibit in his factory, mill, workshop, or other establishment or place where his employees may be working, any handbill or placard containing any threat, notice, or information that in case any particular tickets or candidate shall be elected, work in his place or establishment will cease in whole or in part, or that his establishment will be closed, or the wages of his workmen will be reduced, or other threats, express or implied, intended or calculated to influence the political opinion or the actions of his employees in voting.

Any corporation violating this section shall, upon proof thereof, forfeit its charter.

Source: SL 1891, ch 58, § 5; RPenC 1903, § 62; RC 1919, § 3653; SDC 1939, § 13.0914; SL 1982, ch 86, § 119.



§ 12-26-14 Use of public relief, loans, or grants to influence political activity or vote as misdemeanor.

12-26-14. Use of public relief, loans, or grants to influence political activity or vote as misdemeanor. It is a Class 1 misdemeanor for any person, directly or indirectly, to promise or threaten to grant or withhold or to cause to be granted or withheld, any public relief, assistance loans, or grants for the purpose or with the intention of controlling or influencing the political affiliations, party registration, support or vote at any election, of any person so promised or threatened.

The terms "public relief" and "assistance" include all forms of direct public relief and also all forms of indirect relief such as employment on any public works or project. The terms "loans" and "grants" include all forms of financial assistance granted by the federal government or any of its agencies and also by this state or any of its political subdivisions.

Source: SL 1939, ch 240, §§ 1, 2, 4; SDC Supp 1960, § 13.0930; SL 1982, ch 86, § 120.



§ 12-26-15 Bribery of voter as misdemeanor--Acts constituting bribery.

12-26-15. Bribery of voter as misdemeanor--Acts constituting bribery. It is a Class 2 misdemeanor for any person, directly or indirectly, by the person or through any other person:

(1) To pay, lend, contribute, or offer or promise to pay, lend, or contribute, any money or other valuable consideration, to or for any voter or to or for any other person, to induce the voter to vote or refrain from voting at any election or to induce any voter to vote or refrain from voting at any election for any particular person or to induce the voter to go to the polls or remain away from the polls at any election, or on account of the voter having voted, refrained from voting or having voted or refrained from voting for any particular person, or having gone to the polls or remained away from the polls at any election;

(2) To give, offer, or promise any office, place, or employment, or to promise to procure or endeavor to procure any office, place, or employment to or for any voter, or to or for any other person in order to induce the voter to vote or refrain from voting at any election for any particular person;

(3) To make any gift, loan, or promise, offer, procurement, or agreement as aforesaid to, for, or with any person in order to induce the person to procure or endeavor to procure the election of any person, or the vote of any voter at any election;

(4) To procure or engage, promise, or endeavor to procure, in consequence of any gift, loan, offer, promise, procurement, or agreement, the election of any person or the vote of any voter at any election;

(5) To advance or pay, or cause to be paid, any money or other valuable thing to or for the use of any other person, with the intent that the same or any part thereof shall be used in bribery at any election, or to knowingly pay or cause to be paid any money or other valuable thing to any person in discharge or repayment of any money wholly or in part expended in bribery at any election;

(6) To pay, lend, contribute, or offer or promise to pay, lend, or contribute, any money or other valuable consideration, to or for any voter or to or for any other person, to sign any nominating, referendum, initiated measure, or initiated constitutional amendment petition;

(7) To give, offer, or promise any office, place, or employment, or to promise to procure or endeavor to procure any office, place, or employment to or for any voter, or to or for any other person in order to sign any nominating, referendum, initiated measure, or initiated constitutional amendment petition; or

(8) To make any gift, loan, or promise, offer, procurement, or agreement as aforesaid to, for, or with any person in order to sign any nominating, referendum, initiated measure, or initiated constitutional amendment petition.
Source: SL 1891, ch 58, § 1; RPenC 1903, § 56; RC 1919, § 3648; SDC 1939, § 13.0920; SL 1982, ch 86, § 121; SL 2013, ch 63, § 4.



§ 12-26-16 Acceptance of bribe by voter as misdemeanor--Acts constituting acceptance of bribe.

12-26-16. Acceptance of bribe by voter as misdemeanor--Acts constituting acceptance of bribe. It is a Class 2 misdemeanor for any person, directly or indirectly, by himself or through any other person:

(1) To receive, agree, or contract for, before or during any election, any money, gift, loan, or other valuable consideration, offer, place, or employment for himself or any other person, for voting or agreeing to vote, or for going or agreeing to go to the polls, or for remaining away or agreeing to remain away from the polls at any such election;

(2) To receive any money or other valuable thing during or after an election, for himself or any other person for having voted or refrained from voting at such election, or on account of himself or any other person having voted or refrained from voting for any particular person at such election, or on account of himself or any other person having gone to the polls or remained away from the polls at such election, or on account of having induced any other person to vote or refrain from voting, for any particular person at such election.
Source: SL 1891, ch 58, § 2; RPenC 1903, § 57; RC 1919, § 3649; SDC 1939, § 13.0921; SL 1982, ch 86, § 122.



§ 12-26-17 Bribery or acceptance of bribe as infamous crime--Forfeiture of office.

12-26-17. Bribery or acceptance of bribe as infamous crime--Forfeiture of office. Any person committing the offense of bribery of voters or receiving a bribe as specified in §§ 12-26-15 and 12-26-16 is guilty of an infamous crime, and any person convicted thereof shall, in addition to the criminal punishment, forfeit any office to which he may have been elected at the election at which such offense was committed.

Source: SL 1891, ch 58, § 7; RPenC 1903, § 64; RC 1919, § 3655; SDC 1939, § 13.0922; SL 1976, ch 105, § 75; SL 1982, ch 86, § 123.



§ 12-26-18 Repealed.

12-26-18. Repealed by SL 1976, ch 105, § 84.



§ 12-26-19 Betting with intent to procure challenge as misdemeanor.

12-26-19. Betting with intent to procure challenge as misdemeanor. Any person who shall directly or indirectly make a bet with a voter depending upon the result of any election, with the intent thereby to procure the challenge of such voter or to prevent his voting at an election, is guilty of a Class 2 misdemeanor.

Source: SL 1891, ch 58, § 3; RPenC 1903, § 58; RC 1919, § 3650; SDC 1939, § 13.0918; SL 1982, ch 86, § 124.



§ 12-26-20 Repealed.

12-26-20. Repealed by SL 1976, ch 105, § 84.



§ 12-26-21 Disobedience of precinct superintendent or precinct deputy as misdemeanor.

12-26-21. Disobedience of precinct superintendent or precinct deputy as misdemeanor. A person who intentionally disobeys a lawful command of a precinct superintendent or precinct deputy of any election, given in the execution of the person's duty as such at an election, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.0923; SL 1982, ch 86, § 125; SL 1999, ch 69, § 49.



§ 12-26-22 Disturbance of election proceedings as misdemeanor.

12-26-22. Disturbance of election proceedings as misdemeanor. No person may cause any disturbance or breach of the peace, or engage in disorderly conduct in violation of § 22-18-35, or use threats of violence, whereby an election is impeded or hindered, or whereby the lawful proceedings of the precinct superintendent or precinct deputies, ballot counters, or canvassers of an election, in the discharge of the person's duty, are interfered with. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 13.0924; SL 1982, ch 86, § 126; SL 1993, ch 118, § 29; SL 1999, ch 69, § 50.



§ 12-26-23 Tampering with ballots, ballot box, or poll list as felony.

12-26-23. Tampering with ballots, ballot box, or poll list as felony. A person who intentionally breaks, destroys, steals, or conceals any ballot box or any poll list used or intended to be used at any election, or who, before the ballots have been counted or canvassed, or during the time within which a contest or recount may be instituted or is pending and undisposed of, shall intentionally deface, change, injure, destroy, steal, or conceal any ballot or ballots which have been voted and deposited in any ballot box at an election, is guilty of a Class 6 felony.

Source: PenC 1877, § 83; CL 1887, § 6283; RPenC 1903, § 88; RC 1919, § 3675; SL 1923, ch 179; SDC 1939, § 13.0925; SL 1982, ch 86, § 127.



§ 12-26-23.1 Tampering with automatic ballot counting devices, direct recording electronic voting machines, and electronic ballot marking systems as felony.

12-26-23.1. Tampering with automatic ballot counting devices, direct recording electronic voting machines, and electronic ballot marking systems as felony. No person may intentionally program or alter an automatic ballot counting device, direct recording electronic voting machine, or electronic ballot marking system to erroneously mark, record, or count voted ballots or to render an erroneous total. A violation of this section is a Class 5 felony.

Source: SL 1989, ch 136; SL 2005, ch 92, § 10.



§ 12-26-24 Exclusion by precinct superintendent or precinct deputy of lawful vote as misdemeanor.

12-26-24. Exclusion by precinct superintendent or precinct deputy of lawful vote as misdemeanor. A precinct superintendent or precinct deputy who intentionally excludes any vote duly tendered, knowing that the person offering the same is lawfully entitled to vote at the election, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.0926; SL 1974, ch 118, § 198; SL 1982, ch 86, § 128; SL 1999, ch 69, § 51.



§ 12-26-25 False count or return by election official as misdemeanor--Defacement or concealment of statement or certificate.

12-26-25. False count or return by election official as misdemeanor--Defacement or concealment of statement or certificate. No precinct superintendent, precinct deputy, member of any counting board, member of any board of canvassers, messenger, or other officer authorized to take part in or perform any duty in relation to any count, canvass, or official statement of the votes cast at any election, may intentionally make any false count or canvass of the votes, or make, sign, publish, or deliver any false return of the election, knowing it to be false. No such person may intentionally deface, destroy, or conceal any statement or certificate entrusted to the person's care. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 13.0927; SL 1982, ch 86, § 129; SL 1993, ch 118, § 30; SL 1999, ch 69, § 52.



§ 12-26-26 Repealed.

12-26-26. Repealed by SL 1974, ch 118, § 200.



§ 12-26-27 Bribery of election official as misdemeanor.

12-26-27. Bribery of election official as misdemeanor. A person who gives or offers a bribe to any precinct superintendent, precinct deputy, canvasser, or other officer of an election as a consideration for doing or omitting to do any act in violation of the person's official duty in relation to such election, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.0929; SL 1982, ch 86, § 130; SL 1999, ch 69, § 53.



§ 12-26-28 Offenses relating to election on submitted question.

12-26-28. Offenses relating to election on submitted question. Every act which by the provisions of this chapter is made criminal when committed with reference to the election of a candidate is equally criminal when committed with reference to the determination of a question submitted to voters to be decided by votes cast at an election.

Source: PenC 1877, § 93; CL 1887, § 6293; RPenC 1903, § 98; RC 1919, § 3682; SDC 1939, § 13.0901.



§ 12-26-29 Prevention of unlawful election not prohibited.

12-26-29. Prevention of unlawful election not prohibited. Nothing in this chapter shall be construed to authorize the punishment of any person who, by authority of law, may interfere to prevent or regulate an election which has been unlawfully noticed or convened, or is being, or is about to be, unlawfully conducted.

Source: PenC 1877, § 92; CL 1887, § 6292; RPenC 1903, § 97; RC 1919, § 3681; SDC 1939, § 13.0902.



§ 12-26-30 Irregularities in proceedings not a defense.

12-26-30. Irregularities in proceedings not a defense. Irregularities or defects in the mode of noticing, convening, holding, or conducting an election authorized by law, form no defense to a prosecution for a violation of the provisions of this chapter.

Source: PenC 1877, § 91; CL 1887, § 6291; RPenC 1903, § 96; RC 1919, § 3680; SDC 1939, § 13.0903.



§ 12-26-31 Offender as witness against another--Compelling testimony--Immunity from prosecution.

12-26-31. Offender as witness against another--Compelling testimony--Immunity from prosecution. A person offending against any provision of this title is a competent witness against another person so offending, and may be compelled to attend and testify upon any trial, hearing, proceeding, or investigation, in the same manner as any other person. But the testimony so given shall not be used in any prosecution or proceeding, civil or criminal, against the person so testifying, and he shall not thereafter be liable to prosecution or punishment for the offense with reference to which his testimony was given.

Source: SL 1891, ch 58, § 6; RPenC 1903, § 63; RC 1919, § 3654; SDC 1939, § 13.0904; SL 1939, ch 240, § 3; SDC Supp 1960, § 13.0930; SL 1974, ch 118, § 199.






Chapter 27 - Campaign Finance Requirements

§ 12-27-1 Definitions.

12-27-1. Definitions. Terms used in this chapter mean:

(1) "Ballot question," any referendum, initiative, proposed constitutional amendment, or other measure submitted to voters at any election;

(2) "Ballot question committee," a person or entity that raises, collects, or disburses contributions for the placement of any ballot question on the ballot or the adoption or defeat of any ballot question. A ballot question committee is not a person or political committee that makes a contribution to a ballot question committee. A ballot question committee is not an entity that makes a contribution to a ballot question committee from treasury funds;

(3) "Candidate campaign committee," any committee organized by a candidate to receive contributions and make expenditures for the candidate. Only one candidate campaign committee may be organized for each candidate and only one statewide candidate campaign committee may be organized for each candidate. A candidate may, simultaneously, have both a legislative campaign committee and a statewide campaign committee;

(4) "Candidate," any person who seeks nomination for or election to public office. A person is a candidate if the person raises, collects, or disburses contributions in excess of five hundred dollars; has authorized the solicitation of contributions or the making of expenditures; has been certified as a candidate by a political party; has created a candidate campaign committee for the purpose of obtaining public office; or has taken all actions required by state law to qualify for nomination for or election to public office;

(5) "Clearly identified," the appearance of the name, nickname, a photograph or a drawing of a candidate or public office holder, or the unambiguous reference to the identity of a candidate or public office holder;

(6) "Contribution," any gift, advance, distribution, deposit, or payment of money or any other valuable consideration, or any contract, promise or agreement to do so; any discount or rebate not available to the general public; any forgiveness of indebtedness or payment of indebtedness by another person; or any use of services or property without full payment or that is provided by any person or political committee whose primary business is to provide services or property, made for the purpose of influencing:

(a) The nomination, election, or re-election of any person to public office; or

(b) The placement of a ballot question on the ballot or the adoption or defeat of any ballot question submitted.

The term does not include services provided by a person as a volunteer for or on behalf of any candidate or political committee including the free or discounted use of a person's residence. Nor does the term include the purchase of any item of value or service from any political committee. The purchase price of the item may not exceed the fair market value and may not include an intent to contribute beyond the item's value. A contribution does not include administration and solicitation of a contribution for a political action committee established by an entity or its associated expenses, nor the use of an entity's real or personal property located on its business premises for such purposes. A contribution does not include nominal use of a candidate's real or personal property or nominal use of resources available at a candidate's primary place of business;

(7) "County office," any elected office at a county in this state;

(8) "Election," any election for public office; any general, special, primary, or runoff election; and any election on a ballot question;

(9) "Expressly advocate," any communication that:

(a) In context has no other reasonable meaning than to urge the election or defeat of one or more clearly identified candidates, or public office holders, or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question using explicit words of advocacy of election or defeat such as: vote, re-elect, support, cast your ballot for, reject, and defeat; or

(b) If taken as a whole and with limited reference to external events, such as the proximity to the election, may only be interpreted by a reasonable person as containing advocacy of the election or defeat of one or more clearly identified candidates or public office holders, or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question because:

(i) The electoral portion of the communication is unmistakable, unambiguous, and suggestive of only one meaning; and

(ii) Reasonable minds could not differ as to whether it encourages actions to elect or defeat one or more clearly identified candidates or public office holders, or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question or encourages some other kind of action;

(10) "Immediate family," a spouse of a candidate or public office holder; a person under the age of eighteen years who is claimed by that candidate or public office holder or that candidate's or public office holder's spouse as a dependent for federal income tax purposes; or any relative within the third degree of kinship of the candidate or the candidate's spouse, and the spouses of such relatives;

(11) "Independent communication expenditure," an expenditure, including the payment of money or exchange of other valuable consideration or promise, made by a person, entity, or political committee for a communication concerning a candidate or a ballot question which is not made to, controlled by, coordinated with, requested by, or made upon consultation with that candidate, political committee, or agent of a candidate or political committee. The term does not include administration and solicitation of any contribution for a political action committee established by an entity and associated expenses, nor the use of an entity's real or personal property located on its business premises for such purposes. The term does not include any communication by a person made in the regular course and scope of the person's business or ministry or any communication made by a membership organization solely to any member of the organization and the member's family;

(12) "Donated good or service," a good or service provided at no charge or for less than its fair market value. The term does not include the value of services provided by a person as a volunteer for or on behalf of any candidate or political committee including the free or discounted use of the volunteer's residence or office;

(13) "Legislative office," the Senate and the House of Representatives of the South Dakota Legislature;

(14) "Loan," a transfer of money, property, guarantee, or anything of value in exchange for an obligation, conditional or not, to repay in whole or part;

(14A) "Mailing address," includes street or PO Box, city, state, and zip code;

(15) "Entity," any organized or unorganized association, business corporation, limited liability company, nonprofit corporation, limited liability partnership, limited liability limited partnership, limited partnership, partnership, cooperative, trust except for a trust account representing or containing only a contributor's personal funds, a business trust, association, club, labor union, or collective bargaining organization; any local, state, or national organization to which a labor organization pays membership or per capita fees, based upon its affiliation and membership; any trade or professional association that receives its funds from membership dues or service fees, whether organized inside or outside the state; any other entity of any kind, except a natural person that is, has been, or could be recognized by law; or any group of persons acting in concert that is not defined as a political committee in this chapter except, an entity is not a candidate, a public office holder, or a political committee;

(16) "Person," a natural person;

(17) "Political action committee," any person or entity that raises, collects or disburses contributions to influence the outcome of an election and who is not a candidate, public officer holder, candidate campaign committee, ballot question committee, or a political party. A political action committee is not any:

(a) Person who makes a contribution to a political committee; or

(b) Entity that makes a contribution to a ballot question committee from treasury funds;

(18) "Political committee," any candidate campaign committee, political action committee, political party, or ballot question committee;

(19) "Political party," any state or county political party qualified to participate in a primary or general election, including any auxiliary organization of such political party;

(19A) "Auxiliary organization," any organization designated as an auxiliary organization in the political party's bylaws or constitution except any auxiliary organization that only accepts contributions to support volunteer activities of the organization and does not make monetary contributions or contribute donated goods or services or any independent communication expenditures to any political committee except a political party;

(20) "Statewide office," the office of Governor, lieutenant governor, secretary of state, attorney general, state auditor, state treasurer, commissioner of school and public lands, and public utilities commissioner;

(21) "Treasurer," the treasurer is:

(a) The person who is designated as and has agreed to serve as the person responsible for each required filing that a committee is required to make under this title; and

(b) The person who may be responsible for any monetary penalty assessed in accordance with this chapter;

(22) "Treasury funds," funds of an entity not raised or collected from any other source for the purpose of influencing a ballot question;

(23) "Volunteer," any person who provides services free of charge.
Source: SL 2007, ch 80, § 1; SL 2008, ch 67, § 1; SL 2009, ch 67, § 3; SL 2010, ch 76, §§ 1, 4, 5, eff. Mar. 25, 2010; SL 2017, ch 222 (Initiated Measure 22), § 4, eff. Nov. 16, 2016; SL 2017, ch 72, § 3, eff. Feb. 2, 2017; SL 2017, ch 71, § 1.



§ 12-27-2 Political committee chair and treasurer required--Violation as misdemeanor.

12-27-2. Political committee chair and treasurer required--Violation as misdemeanor. A political committee shall have and continually maintain a chair and a treasurer. One person may serve as chair, candidate, treasurer, or any combination thereof. No political committee may receive or make contributions or pay expenses while the office of treasurer is vacant. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 2; SL 2008, ch 67, § 2; SL 2017, ch 71, § 2.



§ 12-27-3 Statements of organization to be filed for political action committee, candidate campaign committee, and ballot question committee--Violation as misdemeanor.

12-27-3. Statements of organization to be filed for political action committee, candidate campaign committee, and ballot question committee--Violation as misdemeanor. The treasurer for a political action committee shall file a statement of organization with the secretary of state not later than fifteen days after the date upon which the committee made contributions, received contributions, or paid expenses in excess of five hundred dollars. However, if such activity falls within thirty days of any statewide election, the statement of organization shall be filed within forty-eight hours.

Notwithstanding the provisions above, a candidate shall file a statement of organization for a candidate campaign committee with the secretary of state not later than fifteen days after becoming a candidate pursuant to this chapter. The statement of organization may be filed electronically pursuant to § 12-27-41.

If the treasurer for a ballot question committee does not file a statement of organization pursuant to chapter 2-1, the treasurer shall file a statement of organization with the secretary of state not later than fifteen days after the date which the committee made contributions, received contributions, or paid expenses in excess of five hundred dollars. However, if such activity falls within thirty days of any statewide election, the statement of organization shall be filed within forty-eight hours.

A political committee that regularly files a campaign finance disclosure statement with another state or the Federal Election Commission or a report of contributions and expenditures with the Internal Revenue Service is not required to file a statement of organization. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 3; SL 2008, ch 67, § 3; SL 2010, ch 76, § 2, eff. Mar. 25, 2010; SL 2012, ch 18, § 9; SL 2013, ch 67, § 4; SL 2017, ch 71, § 3.



§ 12-27-4 , 12-27-5. Repealed.

12-27-4, 12-27-5. Repealed by SL 2017, ch 71, §§ 4, 5.



§ 12-27-6 Contents of statement of organization.

12-27-6. Contents of statement of organization. The statement of organization shall include:

(1) The name, mailing address, and street address if different than the mailing address, and telephone number of the committee;

(2) The name, mailing address, and street address if different than the mailing address, and telephone number of the chair and the treasurer of the committee;

(3) A statement of the type of political committee that has been or is being organized;

(4) In the case of a candidate campaign committee, the name of the candidate, the name of the candidate's committee, office the candidate is seeking, mailing address, and the street address if different than the mailing address; and

(5) In the case of a political action committee or ballot question committee, a concise statement of its purpose and goals, and the full name, mailing address, and the street address if different than the mailing address of the entity with which the committee is connected or affiliated, or if the committee is not connected or affiliated with any one entity, the trade, profession, or primary interest of the committee.

The statement shall be signed by the candidate and treasurer for a candidate campaign committee and by the chair and treasurer for other political committees and filed pursuant to § 12-27-41. A political committee continues to exist until a termination statement is filed pursuant to §§ 12-27-25 and 12-27-26.

The treasurer of a political committee shall file an updated statement of organization not later than fifteen days after any change in the information contained on the most recently filed statement of organization.

Any correspondence regarding reporting deadlines, delinquent reports, administrative penalties, and administrative hearings may only be sent to the treasurer listed on the most current statement of organization on file.

Source: SL 2007, ch 80, § 6; SL 2008, ch 67, § 4; SL 2013, ch 67, § 5; SL 2016, ch 78, § 1; SL 2017, ch 71, § 6.



§ 12-27-7 Limit on contributions to candidates for statewide office--Violation as misdemeanor.

12-27-7. Limit on contributions to candidates for statewide office--Violation as misdemeanor. If a contributor is a person or an entity, no candidate for statewide office or the candidate's campaign committee may accept any contribution that in the aggregate exceeds four thousand dollars during any calendar year. A candidate campaign committee may only accept contributions from any candidate campaign committee, political action committee, entity, person, or political party. The limitation on any contribution from a person in this section does not apply to any contribution by the candidate or the candidate's immediate family. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 7; SL 2017, ch 222 (Initiated Measure 22), § 5, eff. Nov. 16, 2016; SL 2017, ch 72, § 4, eff. Feb. 2, 2017; SL 2017, ch 71, § 7.



§ 12-27-8 Limit on contributions to candidates for legislative or county office--Violation as misdemeanor.

12-27-8. Limit on contributions to candidates for legislative or county office--Violation as misdemeanor. If the contributor is a person or entity, no candidate for legislative or county office or the candidate's campaign committee may accept any contribution that in the aggregate exceeds one thousand dollars during any calendar year. A candidate campaign committee may only accept contributions from any candidate campaign committee, person, entity, political action committee, or political party.

The limitation on any contribution from a person in this section does not apply to any contribution by the candidate or the candidate's immediate family. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 8; SL 2017, ch 222 (Initiated Measure 22), § 6, eff. Nov. 16, 2016; SL 2017, ch 72, § 5, eff. Feb. 2, 2017; SL 2017, ch 71, § 8.



§ 12-27-9 Limit on contributions to political action committees--Violation as misdemeanor .

12-27-9. Limit on contributions to political action committees--Violation as misdemeanor. If the contributor is a person or an entity, no political action committee may accept any contribution that in the aggregate exceeds ten thousand dollars during any calendar year. If the contributor is a ballot question committee, no political action committee may accept any contribution that in the aggregate exceeds ten thousand dollars during any calendar year. A political action committee may also accept unlimited contributions from any candidate campaign committee, political action committee, or political party. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 9; SL 2011, ch 83, § 1; SL 2017, ch 222 (Initiated Measure 22), § 7, eff. Nov. 16, 2016; SL 2017, ch 72, § 6, eff. Feb. 2, 2017; SL 2017, ch 71, § 9.



§ 12-27-10 Limit on contributions to political parties--Violation as misdemeanor.

12-27-10. Limit on contributions to political parties--Violation as misdemeanor. If the contributor is a person or an entity, no political party may accept any contribution that in the aggregate exceeds ten thousand dollars during any calendar year. A political party may accept unlimited contributions from any candidate campaign committee, political action committee, or political party. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 10; SL 2017, ch 222 (Initiated Measure 22), § 8, eff. Nov. 16, 2016; SL 2017, ch 72, § 7, eff. Feb. 2, 2017; SL 2017, ch 71, § 10.



§ 12-27-10.1 to 12-27-10.3. Repealed.

12-27-10.1 to 12-27-10.3. Repealed by SL 2017, ch 72, §§ 8 to 10, eff. Feb. 2, 2017.



§ 12-27-11 Required information about contributors--Contributions from unknown source to be donated to charitable organization--Violation as misdemeanor.

12-27-11. Required information about contributors--Contributions from unknown source to be donated to charitable organization--Violation as misdemeanor. No person, entity, candidate, or political committee may give or accept a contribution unless the name, mailing address, city and state of the contributor is made known to the person, entity, candidate, or political committee receiving the contribution. Any contribution, money, or other thing of value received by a candidate or political committee from an unknown source shall be donated to a nonprofit charitable entity. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 11; SL 2017, ch 222 (Initiated Measure 22), § 12, eff. Nov. 16, 2016; SL 2017, ch 72, § 11, eff. Feb. 2, 2017; SL 2017, ch 71, § 11.



§ 12-27-12 Disguised contributions prohibited--Misdemeanor.

12-27-12. Disguised contributions prohibited--Misdemeanor. No person or entity may make a contribution in the name of another person or entity, make a contribution disguised as a gift, make a contribution in a fictitious name, make a contribution on behalf of another person or entity, or knowingly permit another to use that person's or entity's name to make a contribution. No candidate may knowingly accept a contribution disguised as a gift. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 12; SL 2008, ch 67, § 5; SL 2017, ch 222 (Initiated Measure 22), § 13, eff. Nov. 16, 2016; SL 2017, ch 72, § 12, eff. Feb. 2, 2017; SL 2017, ch 71, § 12.



§ 12-27-13 Property purchased with contributions to be property of political committee.

12-27-13. Property purchased with contributions to be property of political committee. Equipment, supplies, and materials purchased with contributions are property of the political committee and are not property of the candidate or any other person.

Source: SL 2007, ch 80, § 13; SL 2017, ch 222 (Initiated Measure 22), § 14, eff. Nov. 16, 2016; SL 2017, ch 72, § 13, eff. Feb. 2, 2017; SL 2017, ch 71, § 13.



§ 12-27-14 Report of sale of property--Violation as misdemeanor.

12-27-14. Report of sale of property--Violation as misdemeanor. The sale of any property shall be reported in the campaign finance disclosure statement. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 14.



§ 12-27-15 Political communications to contain certain language--Exceptions--Violation as misdemeanor .

12-27-15. Political communications to contain certain language--Exceptions--Violation as misdemeanor. Any printed material or communication made, purchased, paid for, or authorized by a candidate or political committee that disseminates information concerning a candidate, public office holder, ballot question, or political party shall prominently display or clearly speak the statement: "Paid for by (name of candidate or political committee)." This section does not apply to buttons, balloons, pins, pens, matchbooks, clothing, or similar small items upon which the inclusion of the statement would be impracticable. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 15; SL 2017, ch 222 (Initiated Measure 22), § 15, eff. Nov. 16, 2016; SL 2017, ch 72, § 14, eff. Feb. 2, 2017; SL 2017, ch 71, § 14.



§ 12-27-16 Statements and disclaimers regarding independent communication expenditures--No control by candidate or political committee--Violation as misdemeanor.

12-27-16. Statements and disclaimers regarding independent communication expenditures--No control by candidate or political committee--Violation as misdemeanor. The following apply to independent communication expenditures by persons and entities related to communications concerning candidates, public office holders, ballot questions, or political parties who are not controlled by, coordinated with, requested by, or made upon consultation with that candidate, political committee, or agent of a candidate or political committee:

(1) Any person or entity that makes a payment or promise of payment totaling more than one hundred dollars, including donated goods or services for an independent communication expenditure that concerns a candidate, public office holder, ballot question, or political party shall append to or include in each communication a disclaimer that clearly and forthrightly:

(a) Identifies the person or entity making the independent communication expenditure for that communication;

(b) States the mailing address and website address, if applicable, of the person or entity; and

(c) If an independent expenditure is undertaken by an entity not including a candidate, public office holder, political party, or political committee, the following notation must be included: "Top Five Contributors," including a listing of the names of the five persons making the largest contributions in aggregate to the entity during the twelve months preceding that communication. An independent communication expenditure made by a person or entity shall include the following: "This communication is independently funded and not made in consultation with any candidate, public office holder, or political committee.".

A violation of this subdivision is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor;

(2) Any person or entity making a payment or promise of payment of more than one hundred dollars, including donated goods and services, for a communication described in subdivision (1) shall file an independent communication expenditure statement within forty-eight hours of the time that the communication is disseminated, broadcast, or otherwise published;

(3) The independent communication expenditure statements required by this section shall:

(a) Identify the person or entity making the expenditure;

(i) Including mailing address, city, and state of a person; or

(ii) If an entity, the mailing address, city, and state, and website address if applicable; and

(iii) Identify any expenditures made for communications described in subdivision (1) during the current calendar year but not yet reported on a prior statement, the name of each candidate, public office holder, ballot question, or political party mentioned or identified in each communication, the amount spent on each communication, and a description of the content of each communication; and

(b) For an entity, the independent communication expenditure statement shall also include the name and title of the person filing the report, the name of its chief executive, if any, and the name of the person who authorized the expenditures on behalf of the entity;

(4) For an entity whose majority ownership is owned by, controlled by, held for the benefit of, or comprised of twenty or fewer persons, partners, owners, trustees, beneficiaries, participants, members, or shareholders, the statement shall identify by name and mailing address each person, partner, owner, trustee, beneficiary, participant, shareholder, or member who owns, controls, or comprises ten percent or more of the entity;

(5) An entity shall also provide statements, as defined in subdivision (3), for any of its partners, owners, trustees, beneficiaries, participants, members, or shareholders identified pursuant to subdivision (4) that are owned by, controlled by, held for the benefit of, or comprised of twenty or fewer persons, partners, owners, trustees, beneficiaries, participants, members, or shareholders, until no entity identified in the statements meets the ownership test set forth in subdivision (4); and

(6) For purposes of this section, the term, communication, does not include:

(a) Any news article, editorial endorsement, opinion or commentary writing, or letter to the editor printed in a newspaper, magazine, flyer, pamphlet, or other periodical not owned or controlled by a candidate or political committee;

(b) Any editorial endorsement or opinion aired by a broadcast facility not owned or controlled by a candidate or political committee;

(c) Any communication by a person made in the regular course and scope of the person's business or ministry or any communication made by a membership entity solely to members of the entity and the members' families;

(d) Any communication that refers to any candidate only as part of the popular name of a bill or statute; and

(e) Any communication used for the purpose of polling if the poll question does not expressly advocate for or against a candidate, public office holder, ballot question, or political party.
Source: SL 2007, ch 80, § 16; SL 2010, ch 76, § 6, eff. Mar. 25, 2010; SL 2013, ch 67, § 1; SL 2017, ch 222 (Initiated Measure 22), § 16, eff. Nov. 16, 2016; SL 2017, ch 72, § 15, eff. Feb. 2, 2017; SL 2017, ch 71, § 15.



§ 12-27-16.1 Statements and disclaimers regarding independent communication expenditures--Control by candidate or political committee--Violation as misdemeanor.

12-27-16.1. Statements and disclaimers regarding independent communication expenditures--Control by candidate or political committee--Violation as misdemeanor. Any political committee, entity, or person that makes a communication clearly identifying a candidate, public office holder, ballot question, or political committee, other than an independent communication expenditure that is not controlled by, coordinated with, requested by, or made upon consultation with that candidate, political committee, or agent of a candidate or political committee, shall append to or include in each communication a disclaimer that:

(1) Identifies the political committee, entity, or person making the communication; and

(2) States the address or website address, if applicable, of the political committee, entity, or person.

If the communication is an independent expenditure made by a person or entity, then the disclaimer shall include the following: "This communication is independently funded and not made in consultation with any candidate, political party, or political committee." If the independent expenditure is undertaken by an entity not including a candidate, public office holder, political party, or political committee, then the following notation must also be included: "Top Five Contributors," including a listing of the names of the five persons making the largest contributions to an entity during the twelve months preceding that communication. Any person or entity making a communication under this section has the same reporting requirements as § 12-27-16. Any political committee making a communication under this section shall include each communication as an expenditure on the campaign finance disclosure report.

A violation of this section is a Class 2 misdemeanor. Any subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2017, ch 72, § 17, eff. Feb. 2, 2017; SL 2017, ch 71, § 17.



§ 12-27-17 , 12-27-17.1. Repealed.

12-27-17, 12-27-17.1. Repealed by SL 2017, ch 222 (Initiated Measure 22), §§ 17, 18, eff. Nov. 16, 2016.



§ 12-27-18 Contributions to ballot question committee--Independent communication expenditures--Violation as misdemeanor.

12-27-18. Contributions to ballot question committee--Independent communication expenditures--Violation as misdemeanor. An entity may make a contribution to a ballot question committee organized solely for the purpose of influencing an election on a ballot question and may make independent communication expenditures regarding the placement of a ballot question on the ballot or the adoption or defeat of a ballot question. Any entity making expenditures, equal to or exceeding fifty percent of the entity's annual gross income, for the adoption or defeat of a ballot measure is a ballot question committee. An entity may create a political action committee. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 18; SL 2009, ch 65, § 1; SL 2010, ch 76, § 8, eff. Mar. 25, 2010; SL 2011, ch 83, § 2; SL 2017, ch 71, § 18.



§ 12-27-18.1 Acceptance of contributions by ballot question committee.

12-27-18.1. Acceptance of contributions by ballot question committee. A ballot question committee may accept contributions from a person, entity, or political committee.

Source: SL 2008, ch 67, § 16; SL 2017, ch 71, § 19.



§ 12-27-19 Statements required for entity to make contribution to ballot question committee--Disclosure of information by committee--Violation as misdemeanor.

12-27-19. Statements required for entity to make contribution to ballot question committee--Disclosure of information by committee--Violation as misdemeanor. Before making a contribution to a ballot question committee pursuant to § 12-27-18, an entity shall provide to the ballot question committee the following:

(1) The name or fictitious name of the entity;

(2) The mailing address of the entity's office;

(3) The name and mailing address of each owner, director, and officer of the entity;

(4) The committee name the contribution was given to, the date, and the amount of the contribution; and

(5) The name and mailing address of the person authorizing the contribution.

Before contributing more than ten thousand dollars in the aggregate to a ballot question committee pursuant to § 12-27-18, an entity shall provide to the ballot question committee a sworn written statement made by the president and treasurer of the entity declaring and affirming, under the penalty of perjury, the following:

(1) The name and street address of every person who owns ten percent or more of the entity, has provided ten percent or more of the entity's gross receipts, including capital contributions, in the current or preceding year, or has provided ten percent or more of the funds being contributed to the ballot question committee; and

(2) That no part of the contribution was raised or collected by the entity for the purpose of influencing the ballot question.

A ballot question committee shall disclose in its applicable campaign financial disclosure statement or supplement statement all information received from any entity pursuant to this section. No ballot question committee may accept any contribution from any entity not preceded or accompanied by the statements required by this section. Except as provided by § 22-29-1, violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 19; SL 2009, ch 66, § 1; SL 2017, ch 71, § 20.



§ 12-27-20 Expenditure of public funds to influence election outcome prohibited .

12-27-20. Expenditure of public funds to influence election outcome prohibited. The state, an agency of the state, and the governing body of any county, municipality, or other political subdivision of the state may not expend or permit the expenditure of public funds for the purpose of influencing the nomination or election of any candidate, or for the petitioning of a ballot question on the ballot or the adoption or defeat of any ballot question. This section may not be construed to limit the freedom of speech of any officer or employee of the state or any political subdivision who is speaking in the officer's or employee's personal capacity. This section does not prohibit the state, its agencies, or the governing body of any political subdivision of the state from presenting factual information solely for the purpose of educating the voters on a ballot question.

Source: SL 2007, ch 80, § 20; SL 2017, ch 222 (Initiated Measure 22), § 19, eff. Nov. 16, 2016; SL 2017, ch 72, § 18, eff. Feb. 2, 2017.



§ 12-27-21 Acceptance of contributions from public entities prohibited--Misdemeanor.

12-27-21. Acceptance of contributions from public entities prohibited--Misdemeanor. No candidate or political committee may accept any contribution from any state, state agency, political subdivision of the state, foreign government, Indian tribal entity as defined in the Federal Register Vol. 72, No. 55 as of March 22, 2007, federal agency, or the federal government. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 21; SL 2008, ch 68, § 1; SL 2017, ch 222 (Initiated Measure 22), § 20, eff. Nov. 16, 2016; SL 2017, ch 72, § 19, eff. Feb. 2, 2017; SL 2017, ch 71, § 21.



§ 12-27-21.1 Time for submission of statements--Violation as misdemeanor.

12-27-21.1. Time for submission of statements--Violation as misdemeanor. Each statement referred to § 12-27-22 shall be signed and submitted by the treasurer of the political committee. The statement shall be received by the secretary of state and submitted by 5:00 p.m. central time on the following dates:

(1) Pre-primary report: fifteen days prior to the primary election, for the reporting period commencing with the last report submitted up through and including twenty days prior to the election date;

(2) Pre-general report: fifteen days prior to the general election, for the reporting period commencing with the last report submitted up through and including twenty days prior to the election date;

(3) Amendments: submitted pursuant to § 12-27-27;

(4) Supplemental report: submitted pursuant to § 12-27-28;

(5) Year-end report: by the last Friday in January each year, for the reporting period commencing with the last report submitted up through and including December thirty-first of each year;

(6) Termination report: at any time as stated in § 12-27-25;

(7) Pre-primary, pre-general, amendments, supplemental, year-end, and termination reports shall cover the contributions and expenditures since the last report submitted; and

(8) All required filings under this chapter shall be submitted using the forms as provided by the secretary of state.

A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2017, ch 71, § 23.



§ 12-27-22 Persons and entities required to submit campaign finance disclosure statements--Violation as misdemeanor .

12-27-22. Persons and entities required to submit campaign finance disclosure statements--Violation as misdemeanor. A campaign finance disclosure statement shall be submitted to the secretary of state. The treasurer of each:

(1) Candidate or candidate campaign committee for any statewide office shall file a pre-primary, pre-general, year-end, and, if applicable, supplemental report and amendments in even numbered years. In odd numbered years shall file a year-end and, if applicable, amendments. A termination report may be submitted at any time;

(2) Candidate or candidate campaign committee for a legislative or county office shall file a pre-primary if the candidate's name appears on the primary election ballot, pre-general, year-end and, if applicable, supplemental report and amendments in even numbered years. A termination report may be submitted at any time;

(3) Statewide political action committee shall file a pre-primary, pre-general, year-end, and, if applicable, supplemental report and amendments in even numbered years. In odd numbered years shall file a year-end or, if applicable, amendments. A termination report may be submitted at any time;

(4) Statewide political party shall file a pre-primary, pre-general, year-end and, if applicable, supplemental report and amendments in even numbered years. In odd numbered years shall file a year-end or amendments, if applicable. A termination report may be submitted at any time. A political party that loses its status as a qualified party shall file a termination statement by 5:00 p.m. central time the last Friday in January following the calendar year in which qualified party status was lost;

(5) County political party and auxiliary organization shall file a pre-general and, if applicable, supplemental report and amendments in even numbered years. A termination report may be submitted at any time; and

(6) Statewide ballot question committee shall file a pre-primary, pre-general, year-end and, if applicable, supplemental report and amendments in even numbered years. In odd numbered years shall file a year-end and, if applicable, amendments. A termination report may be submitted at any time. A statewide ballot question committee:

(a) That does not meet the signature requirements for placement of the ballot issue on the general election ballot, shall submit a termination report to the secretary of state by 5:00 p.m. central time on the last Friday in January following the year the statement of organization was submitted to the secretary of state; or

(b) For a ballot issue that was on a ballot shall submit a termination report to the secretary of state by 5:00 p.m. central time on the last Friday in January following the calendar year the ballot question was on the ballot.

A campaign finance disclosure statement shall be submitted to the secretary of state by the treasurer of each committee who shall file the following financial disclosure reports in accordance with the time frames stated in this chapter: pre-primary, pre-general, year-end, amendment, supplemental, and a termination when a committee is terminating its existence.

A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 22; SL 2008, ch 67, § 6; SL 2009, ch 67, § 1; SL 2010, ch 76, § 3, eff. Mar. 25, 2010; SL 2011, ch 84, § 1; SL 2012, ch 18, § 10; SL 2015, ch 78, § 1; SL 2015, ch 79, § 1; SL 2016, ch 78, § 2; SL 2017, ch 222 (Initiated Measure 22), § 21; SL 2017, ch 72, § 20, eff. Feb. 2, 2017; SL 2017, ch 71, § 22.



§ 12-27-22.1 Circumstances under which campaign finance disclosure statement not required.

12-27-22.1. Circumstances under which campaign finance disclosure report not required. No campaign finance disclosure report is required to be submitted by a political committee that regularly submits a campaign finance disclosure report with another state or the Federal Election Commission or a report of contributions and expenditures with the Internal Revenue Service.

Source: SL 2016, ch 78, § 3; SL 2017, ch 71, § 24.



§ 12-27-22.2 Reports only include contributions and expenditures related to this state.

12-27-22.2. Reports only include contributions and expenditures related to this state. If a political committee treasurer is required to file a report with the secretary of state, the report may only include contributions and expenditures related to this state.

Source: SL 2017, ch 71, § 25.



§ 12-27-23 Statement of organization to be filed for ballot question committee--Time for filing--Violation as misdemeanor .

12-27-23. Statement of organization to be filed for ballot question committee--Time for filing--Violation as misdemeanor. If the treasurer for a ballot question committee does not file a statement of organization pursuant to chapter 2-1, the treasurer shall file a statement of organization with the secretary of state not later than fifteen days after the date which the committee made contributions, received contributions, or paid expenses in excess of five hundred dollars. However, if such activity falls within thirty days of any statewide election, the statement of organization shall be filed within forty-eight hours. A ballot question committee that regularly files a campaign finance disclosure statement with another state or the Federal Election Commission or a report of contributions and expenditures with the Internal Revenue Service is not required to file a statement of organization. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 23; SL 2008, ch 67, § 7; SL 2012, ch 18, § 11.



§ 12-27-24 Contents of campaign finance disclosure report.

12-27-24. Contents of campaign finance disclosure report. A campaign finance disclosure report shall include the following information:

(1) The political committee name, mailing address, telephone number, and, if applicable, e-mail address;

(2) Name, mailing address, telephone number, and, if applicable, an e-mail address, if any of the political committee's treasurer;

(3) The type of campaign report (pre-primary, pre-general, year-end, amendment, supplement, or termination);

(4) For any ballot question committee, the ballot question name and whether the committee supports or opposes the ballot question;

(5) The balance of cash and cash equivalents on hand at the beginning of the reporting period;

(6) The total amount of all contributions received during the reporting period;

(7) The total amount of any donated good or service received during the reporting period;

(8) The total of refunds, rebates, interest, or other income not previously identified during the reporting period;

(9) The total of expenditures made during the reporting period;

(10) The cash balance on hand as of the close of the reporting period;

(11) All contributions of one hundred dollars or less shall either be aggregated and reported as a lump sum or the contributions shall be listed individually. The individual contributions of one hundred dollars or less shall be noted on the committee's books and a running total of each individual's contributions shall be maintained;

(12) The name, mailing address, city, and state of each person making a contribution of more than one hundred dollars in the aggregate during any calendar year and the amount of the contribution. Any contribution from any political committee shall be itemized. Any contribution from a federal political committee or political committee organized outside this state shall also include the name and website address of the filing office where campaign finance disclosure reports are regularly filed for the committee. If any information required by the section is unknown to the political committee, the political committee may not deposit the contribution;

(13) Any donated good or service contribution shall contain the same information as for any monetary contribution, and shall also include a description of the donated good or service contribution;

(14) Upon the request of the treasurer, any person making a donated good or service contribution shall provide all necessary information to the treasurer, including the value of the contribution;

(15) Any monetary or donated good or service contribution made by a political committee to any political committee or nonprofit charitable entity shall be itemized;

(16) A categorical description and amount of any refunds, rebates, interest, sale of property, or other receipts not previously identified during the reporting period;

(17) A categorical description and amount of any funds or donations by any entity to its political committee for establishing and administering the political committee and for any solicitation costs of the political committee;

(18) Each loan received shall be reported in the same manner as a contribution;

(19) Each loan repayment shall be reported in the same manner as an expenditure;

(20) Any expenditure made during the reporting period shall be categorized as disbursements and itemized by expense categories. A miscellaneous expense category is prohibited. Any contribution made by the political committee that is not in exchange for any item of value or service shall be itemized;

(21) The amount of any independent communication expenditure from a political committee made during the reporting period, and lists the name of the candidate, public office holder, or ballot question related to the independent communication expenditure and a description of the independent communication expenditure;

(22) The information contained in any statement provided pursuant to § 12-27-19; and

(23) A certification that the contents of the statement are true and correct signed by the treasurer of the political committee.
Source: SL 2007, ch 80, § 24; SL 2016, ch 78, § 4; SL 2017, ch 222 (Initiated Measure 22), § 22; SL 2017, ch 72, § 21, eff. Feb. 2, 2017; SL 2017, ch 71, § 26.



§ 12-27-24.1 Repealed.

12-27-24.1. Repealed by SL 2017, ch 72, § 22, eff. Feb. 2, 2017.



§ 12-27-25 Termination report.

12-27-25. Termination report. The last campaign finance report filed shall be a termination report. The termination report shall be filed by the treasurer within thirty days following disposition of all funds and property and the payment of all obligations. If a termination pursuant to § 12-27-29.2 occurs, this section does not apply.

Source: SL 2007, ch 80, § 25; SL 2008, ch 67, § 8; SL 2017, ch 71, § 28.



§ 12-27-26 Requirements for dissolution of political committee.

12-27-26. Requirements for dissolution of political committee. A political committee may not dissolve until the political committee has settled all of its debts, disposed of all of its assets, and filed a termination statement.

Source: SL 2007, ch 80, § 26.



§ 12-27-27 Conditions requiring filing of amended statement or report--Time for filing--Violation as misdemeanor--Civil penalty.

12-27-27. Conditions requiring filing of amended statement or report--Time for filing--Violation as misdemeanor--Civil penalty. Any treasurer or other person filing a statement or report pursuant to this chapter, shall file an amended statement or report within seven days of discovering any omission, inaccuracy, or other change necessary to make the statement or report accurate. A person responsible for filing a statement or report pursuant to this chapter, who willfully fails to report a material change or correction, is guilty of a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor. A person responsible for filing a statement or report pursuant to this chapter, who willfully fails to file an amendment pursuant to this section is subject to the administrative penalty in § 12-27-29.1 beginning on the first day following the seventh day after the candidate, treasurer, or other person is notified of the omission, inaccuracy, or other change necessary to make the statement or report accurate.

Source: SL 2007, ch 80, § 27; SL 2008, ch 67, § 9; SL 2017, ch 71, § 29.



§ 12-27-28 Conditions requiring filing of supplemental report--Time for filing--Violation as misdemeanor.

12-27-28. Conditions requiring filing of supplemental report--Time for filing--Violation as misdemeanor. If any political committee required to file a campaign finance disclosure report pursuant to this chapter receives a contribution of five hundred dollars or more within the twenty days immediately prior to an election for which a campaign finance disclosure report may be filed, a supplemental report shall be filed. The report shall state the name and mailing address of the contributor and the amount and date of the contribution, and information contained in any report provided under § 12-27-19, if applicable. The report shall be filed by the treasurer within forty-eight hours of the receipt of the contribution. A violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 28; SL 2008, ch 67, § 12; SL 2017, ch 71, § 30.



§ 12-27-29 Records required to be kept by treasurer of political committee--Violation as misdemeanor.

12-27-29. Records required to be kept by treasurer of political committee--Violation as misdemeanor. The treasurer of a political committee shall maintain and preserve detailed and accurate records of the following:

(1) Each contribution and donated good or service contribution received by the political committee;

(2) In the case of a ballot question committee, the information required by § 12-27-19 for any entity contribution;

(3) Each loan received or made by the political committee;

(4) Each refund, rebate, interest, or other income received by the political committee;

(5) All receipts, invoices, bills, canceled checks, or other proofs of payment, with an explanation of each, for each expenditure;

(6) The name and address of any financial institution where an account or depository for the political committee is maintained including the account number.

The treasurer shall maintain and preserve the records for a period of seven years or three years past the date of filing the termination statement for the election for which the contribution or expenditure was made, whichever is earlier. A violation of this section is a Class 2 misdemeanor. Any subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 29; SL 2017, ch 71, § 31.



§ 12-27-29.1 Civil penalty for failure to timely file statement, amendment, or correction.

12-27-29.1. Civil penalty for failure to timely file statement, amendment, or correction. In addition to any other penalty or relief provided under this chapter, the secretary of state, may impose a civil penalty for the failure to timely file any statement, amendment, or correction required to be filed by this chapter. The civil penalty is two hundred dollars for each violation. If any violation is made by a county political party or auxiliary organization, the civil penalty is fifty dollars for each violation. Any civil penalty collected pursuant to this section shall be deposited into the state general fund.

Source: SL 2008, ch 67, § 10; SL 2009, ch 67, § 2; SL 2017, ch 222 (Initiated Measure 22), § 24, eff. Nov. 16, 2016; SL 2017, ch 72, § 23, eff. Feb. 2, 2017; SL 2017, ch 71, § 32.



§ 12-27-29.2 Order assessing penalty--Appeal--Termination of committee .

12-27-29.2. Order assessing penalty--Appeal--Termination of committee. Any civil penalty imposed pursuant to § 12-27-29.1 shall be assessed against the violator by an order of the secretary of state. The order shall state the date and facts of each violation addressed under the penalty assessed and the citations to the provisions of each law alleged to be violated. The secretary of state shall serve the order and assessment by certified mail. The order shall contain a statement that the violator may appeal the order within thirty days after receipt of the order by filing a written request for a contested case hearing with the Office of Hearing Examiners. If no contested case hearing is requested within thirty days of receipt of the order, a civil penalty constitutes a judgment and may be executed by delivery of a true and correct copy certified by the secretary of state in the manner provided for the execution of money judgments provided in chapter 15-18.

An appeal from the Office of Hearing Examiners to circuit court may be taken by the parties to the appeal and intervenors before the Office of Hearing Examiners. The appeal shall be taken and conducted pursuant to the provisions of chapter 1-26. The venue of the appeal shall be in Hughes County.

Notwithstanding whether a committee pays the penalty, if a committee does not submit the delinquent report within thirty days after receipt of the order, the secretary of state may terminate that committee. If a committee is terminated, the secretary of state shall mail a termination letter to the last address on record for the treasurer.

Source: SL 2008, ch 67, § 11; SL 2016, ch 78, § 5; SL 2017, ch 71, § 33.



§ 12-27-29.3 Prohibition of certification as candidate for failure to pay penalties or file required documents.

12-27-29.3. Prohibition of certification as candidate for failure to pay penalties or file required documents. No candidate who is listed on a statement of organization for a candidate campaign committee pursuant to §§ 12-27-3 and 12-27-6 may be certified as a candidate for office unless the treasurer of the candidate campaign committee for which the candidate is listed has:

(1) Filed all statements, documents, and information required under this title; or

(2) Paid each civil penalty assessed pursuant to § 12-27-29.1, or any other penalty imposed pursuant to this chapter against the candidate or the treasurer.
Source: SL 2013, ch 68, § 1; SL 2017, ch 71, § 34.



§ 12-27-29.4 Repeated failure to perform duty--Additional penalty--Referral for prosecution.

12-27-29.4. Repeated failure to perform duty--Additional penalty--Referral for prosecution. In addition to any penalty that may be imposed on a person pursuant to § 12-27-29.1, if the secretary of state finds that any person has failed to perform any duty imposed on that person by this chapter, that person may be assessed an additional penalty not to exceed two hundred fifty dollars. The secretary of state may refer repeated violations of any duty required under this chapter for prosecution by a state's attorney or the attorney general.

Source: SL 2017, ch 73, § 1.



§ 12-27-29.5 Candidate jointly and severally responsible with treasurer for penalty--Decertification.

12-27-29.5. Candidate jointly and severally responsible with treasurer for penalty--Decertification. If a candidate is not the treasurer of the candidate's campaign committee, the penalty of a candidate being decertified, pursuant to this chapter, remains. Notwithstanding any other provisions of law, a candidate is jointly and severally responsible with the treasurer of the candidate's campaign committee for each monetary fine and penalty imposed by this chapter.

Source: SL 2017, ch 71, § 27.



§ 12-27-30 Civil penalty for failure to timely file statement, amendment, or correction with county, township, municipality, school district, or special purpose district.

12-27-30. Civil penalty for failure to timely file statement, amendment, or correction with county, township, municipality, school district, or special purpose district. Notwithstanding the provisions of § 12-25-33, the failure to timely file any statement, amendment, or correction with any county, township, municipality, school district, or special purpose district covered by this chapter pursuant to § 12-27-39 or covered by local ordinance or resolution subjects the treasurer responsible for filing to a civil penalty of fifty dollars per day for each day that the statement remains delinquent. The civil penalty shall be in addition to any criminal sanctions and shall be paid to the county, township, municipality, school district, or special purpose district and deposited in its general fund.

Source: SL 2007, ch 80, § 30; SL 2008, ch 67, § 13.



§ 12-27-31 Forms to be adopted by secretary of state--Oath or affirmation.

12-27-31. Forms to be adopted by secretary of state--Oath or affirmation. The secretary of state shall adopt forms for statements of organization and campaign finance disclosure statements. Each person filing a statement of organization or campaign finance disclosure statement shall subscribe to an oath or affirmation verifying that the contents of the statement are true and correct to the best of the knowledge and belief of the signer.

Source: SL 2007, ch 80, § 31.



§ 12-27-32 Preservation and destruction of statements in public records.

12-27-32. Preservation and destruction of statements in public records. The secretary of state shall endorse the date of the filing on each statement filed pursuant to this chapter, and shall preserve the statement electronically among the public records of the office. However, the statement may be destroyed if the Records Destruction Board, acting pursuant to § 1-27-19, declares the records to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 2007, ch 80, § 32; SL 2017, ch 71, § 35.



§ 12-27-33 Sale and certain uses of information in statements or reports prohibited--Misdemeanor.

12-27-33. Sale and certain uses of information in statements or reports prohibited--Misdemeanor. No information copied, or otherwise obtained, from any statement or report, or copy, reproduction, or publication thereof, filed with the secretary of state, county auditor, or other person in charge of conducting the election under this chapter may be sold or utilized by any person for any commercial purpose or for the purpose of soliciting contributions. Any violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 33; SL 2017, ch 71, § 36.



§ 12-27-34 Intentionally false or misleading statements prohibited--Felony.

12-27-34. Intentionally false or misleading statements prohibited--Felony. Any person who intentionally makes any false, fraudulent, or misleading statement or entry in any statement of organization, campaign finance disclosure statement, other statement, or amendment filed pursuant to this chapter is guilty of a Class 5 felony.

Source: SL 2007, ch 80, § 34.



§ 12-27-35 Investigation and prosecution of violations by attorney general--Civil actions.

12-27-35. Investigation and prosecution of violations by attorney general--Civil actions. The attorney general shall investigate and prosecute any violation of the provisions of this chapter relating to a legislative office, statewide office, or political committee and prosecute any violation thereof. In lieu of bringing a criminal action, the attorney general may elect to file a civil action. In a civil action, in addition to other relief, the court may impose a civil penalty in an amount not to exceed ten thousand dollars for each violation. Any civil penalty recovered shall be paid to the state general fund. A civil action brought by the attorney general shall be commenced in Hughes County or in the county where the person resides. Any violation of this section is a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 35; SL 2008, ch 67, § 14; SL 2017, ch 222 (Initiated Measure 22), § 25, eff. Nov. 16, 2016; SL 2017, ch 72, § 24, eff. Feb. 2, 2017; SL 2017, ch 71, § 37.



§ 12-27-36 Access to records by attorney general--Violation as misdemeanor.

12-27-36. Access to records by attorney general--Violation as misdemeanor. The attorney general may, for the purpose of enforcing the provisions of this chapter, inspect or examine any political committee records required to be maintained by this chapter. Any person having charge, control, or possession of political committee records who neglects or refuses the attorney general reasonable access to any records required to be maintained by this chapter that are necessary to enforce the provisions of this chapter is guilty of a Class 2 misdemeanor. A subsequent offense within a calendar year is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 36; SL 2017, ch 222 (Initiated Measure 22), § 26, eff. Nov. 16, 2016; SL 2017, ch 72, § 25, eff. Feb. 2, 2017; SL 2017, ch 71, § 38.



§ 12-27-37 Confidentiality of records.

12-27-37. Confidentiality of records. The attorney general shall keep each record inspected or examined confidential except when the records are used to enforce provisions of this chapter associated with a criminal or civil action.

Source: SL 2007, ch 80, § 37; SL 2017, ch 222 (Initiated Measure 22), § 27, eff. Nov. 16, 2016; SL 2017, ch 72, § 26, eff. Feb. 2, 2017.



§ 12-27-38 Candidate may not be certified or to forfeit office for felony violation.

12-27-38. Candidate may not be certified or to forfeit office for felony violation. If any candidate is proved in a contest of an election or is proved to have violated any provision of this chapter punishable by a felony, the candidate may not be certified for election or the candidate shall forfeit his or her office. The office shall be declared vacant and shall be filled in the manner provided by law for filling vacancies occasioned by death or resignation.

Source: SL 2007, ch 80, § 38.



§ 12-27-39 Application of campaign finance requirements.

12-27-39. Application of campaign finance requirements. The provisions of this chapter apply to each statewide office, legislative office, statewide ballot question, county offices and ballot questions in counties with population greater than ten thousand according to the most recent Federal census, ballot questions in first class municipalities, and school district offices and ballot questions in school districts with more than two thousand average daily membership. Any municipal or school district election covered by this chapter shall conform to the contribution limits applicable to legislative offices. This chapter does not apply to the unified judicial system, nor does this chapter apply to any township or special purpose district offices or ballot questions or elections for municipal offices. However, the governing body of any county, township, municipality, school district, or special purpose district not otherwise covered by this chapter may adopt an ordinance or resolution to make the provisions of this chapter, with or without amendments, applicable to county, township, municipal, school district, or special purpose district elections.

Source: SL 2007, ch 80, § 39; SL 2012, ch 86, § 1; SL 2016, ch 79, § 1; SL 2017, ch 71, § 39.



§ 12-27-40 Investigation and prosecution of violations by state's attorney--Civil actions.

12-27-40. Investigation and prosecution of violations by state's attorney--Civil actions. The state's attorney shall investigate any violation of the provisions of this chapter relating to elections for county and school district office or county, municipal, or school district ballot questions, and prosecute any violation thereof. In lieu of bringing a criminal action, the state's attorney may elect to file a civil action for any violation of this chapter. In a civil action, in addition to other relief, the court may impose a civil penalty in an amount not to exceed one thousand dollars for each violation. Any civil penalty recovered shall be paid to the county general fund if the violation arose out of a county office or ballot question, municipal general fund if the violation arose out of a municipal ballot question, or the school district general fund if the violation arose out of a school district office or ballot question. A civil enforcement action for a violation of the chapter concerning a municipal ballot question may, with the consent of the state's attorney, be brought by the municipality's attorney. A civil enforcement action for a violation of the chapter concerning a school district office or ballot question may, with the consent of the state's attorney, be brought by the school district's attorney. A civil action brought under this section shall be commenced in the county where filings under the chapter are required, in the county where the person resides, or in the county where the organization, political party, or political committee has its principal office.

Source: SL 2007, ch 80, § 40; SL 2008, ch 67, § 15; SL 2012, ch 86, § 2.



§ 12-27-41 Filing by electronic transmission.

12-27-41. Filing by electronic transmission. Any statement required to be filed under this chapter may be filed by electronic transmission in accordance with the methods approved by the secretary of state. To be timely filed, any statement received by electronic transmission shall be legible and readable when received by the means it was delivered.

Source: SL 2007, ch 80, § 41; SL 2012, ch 18, § 12; SL 2017, ch 222 (Initiated Measure 22), § 28; SL 2017, ch 72, § 27, eff. Feb. 2, 2017.



§ 12-27-41.1 Repealed.

12-27-41.1. Repealed by SL 2017, ch 72, § 28, eff. Feb. 2, 2017.



§ 12-27-42 Place of filing.

12-27-42. Place of filing. Any statement, form, or filing required by this chapter shall be filed with the secretary of state in the case of a statewide office or legislative office election. Any statement, form, or filing required by this chapter shall be filed with the county auditor in the case of a county office election, with the municipal finance officer or clerk in the case of a municipal ballot question election, with the school business manager in the case of a school district office election, or with the person in charge of the election in the case of other political subdivisions or special purpose districts.

Source: SL 2007, ch 80, § 42; SL 2012, ch 86, § 3; SL 2016, ch 78, § 6.



§ 12-27-42.1 Repealed.

12-27-42.1. Repealed by SL 2017, ch 72, § 29, eff. Feb. 2, 2017.



§ 12-27-43 Action for civil penalty for certain violations.

12-27-43. Action for civil penalty for certain violations. The attorney general may bring an action for a civil penalty against any person, political committee, political party, or organization that violates § 12-27-16 or 12-27-17, in addition to any other penalties provided by law. The civil penalty may not exceed two thousand dollars for each violation.

Source: SL 2007, ch 80, § 44.



§ 12-27-44 Repealed.

12-27-44. Repealed by SL 2009, ch 68, § 1.



§ 12-27-45 Additional standards adopted by political subdivision .

12-27-45. Additional standards adopted by political subdivision. Nothing is this chapter prevents any political subdivision from adopting additional standards or requirements relating to campaign finance for elections held under the political subdivision's own jurisdiction that are more stringent than the provisions of this title.

Source: SL 2012, ch 86, § 4.



§ 12-27-46 Repealed.

12-27-46. Repealed by SL 2017, ch 72, § 30, eff. Feb. 2, 2017.



§ 12-27-47 Affidavit alleging violation of campaign finance requirements--Contested case--Referral for investigation.

12-27-47. Affidavit alleging violation of campaign finance requirements--Contested case--Referral for investigation. Any person may file with the secretary of state a sworn affidavit alleging a violation of the campaign finance requirements under this chapter. A sworn affidavit alleging any misconduct, breach of statutory duty, or malfeasance shall be signed and sworn to by the affiant, fully state any fact on which the affiant relied and identify any source of factual information. If the sworn affidavit has sufficiently substantiated facts that lead the secretary of state to believe there is probable cause that a requirement under this chapter has been violated, the secretary of state may commence the contested case procedure pursuant to chapter 1-26 to remedy the violation or impose a civil penalty. The secretary of state may refer the complaint to the Division of Criminal Investigation for an investigation pursuant to chapter 23-3 and shall notify the subject of the affidavit of the referral by certified mail.

Source: SL 2017, ch 73, § 2.



§ 12-27-48 False allegation of misconduct as misdemeanor.

12-27-48. False allegation of misconduct as misdemeanor. Any person who makes a false allegation pursuant to § 12-27-47, 23-3-72, or 23-3-73 is guilty of a Class 2 misdemeanor.

Source: SL 2017, ch 73, § 7.



§ 12-27-49 Effect of secretary of state's filing or refusing to file document.

12-27-49. Effect of secretary of state's filing or refusing to file document. The Office of the Secretary of State's duty to file a document under this chapter is ministerial. If the Office of the Secretary of State files or refuses to file a document, it does not:

(1) Affect the validity or invalidity of the document in whole or part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.
Source: SL 2017, ch 71, § 40.



§ 12-27-50 Limitation on uses for contributions received by candidate campaign committee.

12-27-50. Limitation on uses for contributions received by candidate campaign committee. Contributions received by a candidate campaign committee may only be used for:

(1) A purpose related to a candidate's campaign;

(2) Expenses incident to being a public official or former public official; or

(3) Donations to any other candidate, political committee, or nonprofit charitable organization.
Source: SL 2017, ch 71, § 41.






Chapter 28 - Government Accountability and Anti-Corruption [Repealed]

§ 12-28-1 to 12-28-37. Repealed .

12-28-1 to 12-28-37. Repealed by ch 72, §§ 1, 2, eff. Feb. 2, 2017.









Title 13 - EDUCATION

Chapter 01 - State Policies and Supervision

§ 13-1-2.1 Repealed.

13-1-2.1. Repealed by SL 1975, ch 128, § 377



§ 13-1-3 Transferred.

13-1-3. Transferred to § 13-3-1.1



§ 13-1-5 Repealed.

13-1-5. Repealed by SL 1971, ch 23, § 2



§ 13-1-6 Repealed.

13-1-6. Repealed by SL 1975, ch 128, § 377



§ 13-1-7 Transferred.

13-1-7. Transferred to § 13-3-1.2



§ 13-1-8 Repealed.

13-1-8. Repealed by SL 1975, ch 128, § 377



§ 13-1-9 Transferred.

13-1-9. Transferred to § 13-3-1.3



§ 13-1-10 Repealed.

13-1-10. Repealed by SL 1975, ch 128, § 377



§ 13-1-11 , 13-1-12. Repealed.

13-1-11, 13-1-12. Repealed by SL 1996, ch 99, §§ 1, 2



§ 13-1-12.1 Promulgation of rules on classification and accreditation of schools, preparation of certified personnel, eligibility for state aid, career and technical education, and curriculum requirements.

13-1-12.1. Promulgation of rules on classification and accreditation of schools, preparation of certified personnel, eligibility for state aid, career and technical education, and curriculum requirements. The South Dakota Board of Education Standards shall promulgate rules pursuant to chapter 1-26 to establish standards for the classification and accreditation of schools within this state, to establish standards for preparation of certified personnel, to set forth procedures for determining the eligibility of school districts to receive state aid to education funding, to adopt policies and rules necessary to establish standards and procedures for career and technical education, and to establish curriculum requirements for a recommended high school program for all public and nonpublic schools within the state. The recommended high school program shall include a rigorous high school curriculum in both academic and career and technical courses. The requirements of the recommended program shall be aligned to the academic content standards developed pursuant to § 13-3-48 and shall, at a minimum, include the content standards tested pursuant to § 13-3-55.

Nothing in this section authorizes the board to require the use of specifically designated curriculum or methods of instruction.

Source: SL 1995, ch 86, § 10; SL 1996, ch 99, § 3; SL 2004, ch 121, § 1; SL 2009, ch 86, § 2, eff. July 1, 2013; SL 2015, ch 81, § 1; SL 2015, ch 89, § 2; SL 2017, ch 81, § 57.



§ 13-1-13 , 13-1-14. Repealed.

13-1-13, 13-1-14. Repealed by SL 1975, ch 128, § 377



§ 13-1-15 Repealed.

13-1-15. Repealed by SL 1971, ch 99, § 10



§ 13-1-16 to 13-1-18. Repealed.

13-1-16 to 13-1-18. Repealed by SL 1975, ch 128, § 377



§ 13-1-19 Repealed.

13-1-19. Repealed by SL 1969, ch 38



§ 13-1-20 to 13-1-22. Repealed.

13-1-20 to 13-1-22. Repealed by SL 1975, ch 128, § 377



§ 13-1-22.1 Repealed.

13-1-22.1. Repealed by SL 2006, ch 74, § 1.



§ 13-1-23 Acceptance and distribution of money, good, and services.

13-1-23. Acceptance and distribution of money, goods, and services. The secretary of education shall accept and distribute in accord with law and in a fair and equitable manner any commodities, moneys, goods, and services which may be made available from the state or federal government or from other sources. The goods and services may include items the state negotiates for centrally and provides to any school district on a voluntary basis at no cost or reduced cost. The secretary may also contract with any school district or other entity to provide services to school districts throughout the state.

Source: SL 1957, ch 52, § 4; SDC Supp 1960, § 15.0905 (20); SL 1975, ch 128, § 8; SL 1996, ch 8, § 26; SL 2004, ch 17, § 9; SL 2016, ch 80, § 1.



§ 13-1-24 Repealed.

13-1-24. Repealed by SL 1975, ch 128, § 377



§ 13-1-25 Transferred.

13-1-25. Transferred to § 13-3-1.4



§ 13-1-26 to 13-1-30. Repealed.

13-1-26 to 13-1-30. Repealed by SL 1975, ch 128, § 377



§ 13-1-31 School library supervision--No minimum expenditures.

13-1-31. School library supervision--No minimum expenditures. The secretary of education shall have supervision over school libraries. The South Dakota Board of Education Standards shall adopt such rules as it deems necessary to govern them. The board may not require minimum library expenditures.

Source: SDC Supp 1960, § 15.0803 as added by SL 1967, ch 37, § 1; SL 1975, ch 128, § 10; SL 1980, ch 118; SL 2004, ch 17, § 10; SL 2017, ch 81, § 57.



§ 13-1-32 to 13-1-38. Repealed.

13-1-32 to 13-1-38. Repealed by SL 1975, ch 128, § 377



§ 13-1-39 State board recommendations to Governor and Legislature.

13-1-39. State board recommendations to Governor and Legislature. The South Dakota Board of Education Standards shall have the power and duty to consider the educational needs of the state and recommend to the Governor and the Legislature such additional legislation or changes in existing legislation as may be deemed desirable.

Source: SL 1955, ch 41, ch 1, § 3; SDC Supp 1960, § 15.0803 (5); SL 2017, ch 81, § 57.



§ 13-1-40 Repealed.

13-1-40. Repealed by SL 1975, ch 128, § 377



§ 13-1-41 , 13-1-42. Repealed.

13-1-41, 13-1-42. Repealed by SL 1995, ch 87, §§ 1A, 1B



§ 13-1-43 Board and department to develop standards and practices for students.

13-1-43. Board and department to develop standards and practices for students. The South Dakota Board of Education Standards and the Department of Education shall work jointly with other state government agencies to ensure that children enter the K-12 education system ready to learn. The board and the department shall jointly work to develop standards and practices that ensure that, by the third grade, all children, to the best of their abilities, have learned fundamental reading, mathematics, language, science, and technology skills that form the foundation for further learning. The board and the department shall work together to develop standards and practices that ensure that, by completion of the twelfth grade, all students, to the best of their abilities, have learned the educational and personal skills that will allow them to enter adulthood as responsible members of society.

Source: SL 2000, ch 75, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2017, ch 81, § 57.



§ 13-1-44 Repealed.

13-1-44. Repealed by SL 2015, ch 82, § 1.



§ 13-1-45 State policy to permit military and National Guard recruiters access to public school students.

13-1-45. State policy to permit military and National Guard recruiters access to public school students. It is a policy of the State of South Dakota to permit active duty or reserve duty military recruiters and South Dakota National Guard recruiters reasonable access to students of public school facilities in the State of South Dakota for the purpose of providing information about active duty or reserve duty military careers and benefits or South Dakota National Guard military careers and benefits.

Source: SL 2002, ch 81, § 1.



§ 13-1-46 Public schools to permit military and National Guard recruiters access to students.

13-1-46. Public schools to permit military and National Guard recruiters access to students. Any public secondary school accredited by the South Dakota Department of Education, and any public postsecondary school, located in South Dakota, shall permit active duty and reserve duty military recruiters or South Dakota National Guard military recruiters reasonable access to school facilities and students, at reasonable times and at reasonable places, for the purposes of providing information about military careers and benefits.

Source: SL 2002, ch 81, § 2; SL 2003, ch 272, § 63.



§ 13-1-47 Office of Indian Education established.

13-1-47. Office of Indian Education established. The Office of Indian Education is hereby established within the Department of Education. The Office of Indian Education shall support initiatives in order that South Dakota's students and public school instructional staff become aware of and gain an appreciation of South Dakota's unique American Indian culture. The secretary of the Department of Education shall appoint an Indian Education Advisory Council. The council shall consist of representatives of all nine tribes in South Dakota along with Native American educators from all parts of the state. The nine representatives of the tribes shall be appointed from nominations submitted by the tribal councils of each of the tribes. The council members shall serve for three-year terms.

Source: SL 2007, ch 82, § 1.



§ 13-1-48 Certain teachers required to take course in South Dakota Indian studies.

13-1-48. Certain teachers required to take course in South Dakota Indian studies. Any teacher new to the profession, from out-of-state, or certified after 1993 shall complete a three-credit-hour course in South Dakota Indian studies. The course shall include components specific to:

(1) Language and cultural awareness;

(2) History;

(3) Educational theory and background of the traditional tribal education; and

(4) Implementation and strategies of Indian learning styles, curriculum development and authentic assessment.
Source: SL 2007, ch 82, § 2; SL 2008, ch 69, § 1.



§ 13-1-49 Curriculum and coursework in South Dakota American Indian history and culture.

13-1-49. Curriculum and coursework in South Dakota American Indian history and culture. The Department of Education, in cooperation with the Indian Education Advisory Council created in § 13-1-47, shall develop course content for curriculum and coursework in South Dakota American Indian history and culture.

Source: SL 2007, ch 82, § 3.



§ 13-1-50 South Dakota American Indian language revitalization program established.

13-1-50. South Dakota American Indian language revitalization program established. The South Dakota American Indian language revitalization program is hereby established. The Office of Indian Education shall develop a pilot program to offer instruction in the Lakota, Dakota, and Nakota languages to educators of South Dakota American Indian students. The pilot program may be extended to offer instruction in the Lakota, Dakota, or Nakota language directly to South Dakota American Indian students in accordance with the language associated with the students' tribe. Nothing in this section restricts the instruction of Dakota, Nakota, or Lakota to a student from a different tribal language group. The Office of Indian Education shall provide a report on the status of the development and implementation of the South Dakota American Indian language revitalization program to the 2009 Legislature.

Source: SL 2007, ch 82, § 4; SL 2008, ch 70, § 1.



§ 13-1-51 Promulgation of rules regarding curriculum and coursework.

13-1-51. Promulgation of rules regarding curriculum and coursework. The Board of Education Standards may promulgate rules pursuant to chapter 1-26 to provide for curriculum and coursework in South Dakota American Indian history and culture.

Source: SL 2007, ch 82, § 5; SL 2017, ch 81, § 57.



§ 13-1-52 False claims concerning academic degree--Violation as misdemeanor--Revocation of license--Evaluation of academic credentials.

13-1-52. False claims concerning academic degree--Violation as misdemeanor--Revocation of license--Evaluation of academic credentials. No person may knowingly use a false academic degree or falsely claim to have a valid academic degree for the following purposes:

(1) To obtain employment;

(2) To obtain a promotion or higher compensation in employment;

(3) To obtain admission to postsecondary education; or

(4) In connection with any business, trade, profession, or occupation.

A violation of this section is a Class 1 misdemeanor and provides cause for the revocation of any license obtained in connection with the false degree.

For the purposes of this section, a false academic degree is a degree document, a certification of completion of a degree, coursework, or degree credit, including a transcript, that provides evidence or demonstrates completion of a course of instruction or coursework that results in the attainment of an associate degree or higher which is issued by a person or entity that is neither currently accredited by a regional, state, or national accrediting agency recognized by the United States Department of Education pursuant to 20 U.S.C. § 1099b as amended to January 1, 2008, nor has the foreign equivalent of such accreditation or the legal authority from a foreign country to issue degrees usable as educational credentials in the jurisdiction of issue. If a degree is granted in a jurisdiction without an accreditation system, or if a degree is accredited by a foreign entity and that accreditation is brought into question, that degree may be evaluated based on commonly recognized industry standards used to evaluate foreign academic credentials such as a credential evaluation and authentication report issued by: the World Education Services; an entity relied upon by South Dakota licensing boards; or South Dakota public postsecondary institutions.

The provisions of this section do not apply to any documents issued by a religious institution that offers credit or degree solely for the purpose of conferring status or authority within that religion.

Source: SL 2008, ch 71, § 1; SL 2014, ch 74, § 1.



§ 13-1-53 False claims concerning degree, certificate, diploma, or transcript--Violation as misdemeanor--Revocation of license.

13-1-53. False claims concerning degree, certificate, diploma, or transcript--Violation as misdemeanor--Revocation of license. No person, for the following purposes, may knowingly use any false degree, certificate, diploma, transcript, or other document indicating that the person has completed an organized program of study or completed courses when the person has not completed the organized program of study or the courses indicated on the degree, certificate, diploma, transcript, or document or falsely claim to have any valid degree, certificate, diploma, transcript, or other such document:

(1) To obtain employment;

(2) To obtain a promotion or higher compensation in employment;

(3) To obtain admission to postsecondary education; or

(4) In connection with any business, trade, profession, or occupation.

A violation of this section is a Class 1 misdemeanor and provides cause for the revocation of any license obtained in connection with the false degree.

Source: SL 2008, ch 71, § 2; SL 2014, ch 74, § 2.



§ 13-1-54 Public school counselors earning National Certified School Counselor credential--Reimbursement and stipend.

13-1-54. Public school counselors earning National Certified School Counselor credential--Reimbursement and stipend. The Department of Education may establish a program to reimburse public school counselors for the fees associated with the application and examination process necessary to earn the credential of National Certified School Counselor from the National Board for Counselor Certification. The reimbursement shall include any federal funds that may be available through a candidate subsidy program. The reimbursement shall be paid upon receipt of documentation that the public school counselor successfully completed all of the certification requirements which took effect on January 1, 2004, and was awarded the credential.

In addition to the reimbursement provided in this section, a counselor who is employed by a school district and who has earned the credential of National Certified School Counselor from the National Board for Counselor Certification may receive a payment of two thousand dollars per year. The stipend shall be paid as follows:

(1) One thousand dollars from the Department of Education; and

(2) One thousand dollars from the school district that employs the counselor.

The department is not required to pay a teacher a stipend pursuant to this section unless the school district employing the counselor opts to pay a stipend.

Source: SL 2009, ch 70, § 1.



§ 13-1-55 Promulgation of rules regarding reimbursement and stipend.

13-1-55. Promulgation of rules regarding reimbursement and stipend. The Board of Education Standards shall promulgate rules, pursuant to chapter 1-26, establishing the procedures for documenting the necessary certification and for providing the payments required in § 13-1-54.

Source: SL 2009, ch 70, § 2; SL 2017, ch 81, § 57.



§ 13-1-56 Electronic mail to parent or guardian.

13-1-56. Electronic mail to parent or guardian. It is the policy of the State of South Dakota that the parent or guardian of any student enrolled in a public school may opt to receive any notifications or correspondence from that school by electronic mail in lieu of regular mail if the parent or guardian provides to the school an electronic mail address to which the notifications or correspondence may be sent.

Source: SL 2011, ch 87, § 5.



§ 13-1-57 Definitions regarding news media coverage of high school activities.

13-1-57. Definitions regarding news media coverage of high school activities. Terms used in §§ 13-1-58 and 13-1-59 mean:

(1) "Journalism," the gathering, preparing, collecting, photographing, recording, streaming, broadcasting, writing, editing, reporting, or publishing of news or information that concerns matters of public interest for dissemination to the public, including on the internet;

(2) "News media," personnel of a newspaper or other periodical issued at regular intervals, a news service, a radio station, a television station, or a television network, regardless of whether the news media is in print, electronic, or digital format;

(3) "School district," the same meaning as in § 13-5-1;

(4) "School board," the same meaning as in § 13-8-1.
Source: SL 2013, ch 69, § 1.



§ 13-1-58 Interference with news media coverage of high school activities prohibited.

13-1-58. Interference with news media coverage of high school activities prohibited. No school district or school board may interfere with the right of news media to attend and engage in journalism concerning any interscholastic high school activity or event. The school district or school board shall prevent any school under its authority from interfering with the right of news media to engage in journalism at any such activity or event.

Source: SL 2013, ch 69, § 2.



§ 13-1-59 Promulgation of rules to accommodate news media coverage of high school activities.

13-1-59. Promulgation of rules to accommodate news media coverage of high school activities. Each school district and school board may adopt rules governing reasonable accommodations for news media to conduct journalism at all interscholastic high school activities and events. The rules on reasonable accommodations shall allow news media all necessary access to conduct journalism at such events, subject to reasonable limitations for public safety, available space, and the right of the general public to attend such events.

Source: SL 2013, ch 69, § 3.



§ 13-1-60 Annual report to Board of Regents of outcomes of licensure and certification examinations.

13-1-60. Annual report to Board of Regents of outcomes of licensure and certification examinations. If any department, board, or commission of the state administers a licensure or certification examination to any person who completed a degree program at an institution under the control of the Board of Regents, the department, board, or commission shall annually report to the Board of Regents and the Department of Labor and Regulation the following:

(1) The number of persons who completed a degree program at each institution under the control of the Board of Regents to whom the department, board, or commission administered a licensure or certification examination during that year; and

(2) The number of persons in subdivision (1) who successfully passed the licensure or certification examination, including any subparts of any licensure or certification process.
Source: SL 2013, ch 70, § 1.



§ 13-1-61 Annual report to Board of Technical Education and Department of Labor and Regulation of outcomes of licensure and certification examinations.

13-1-61. Annual report to Board of Technical Education and Department of Labor and Regulation of outcomes of licensure and certification examinations. If any department, board, or commission of the state administers a licensure or certification examination to any person who completes a degree program or a training program at a public postsecondary technical institute in the state, the department, board, or commission shall annually report to the Board of Technical Education and the Department of Labor and Regulation the following:

(1) The number of persons who completed a degree program or training program at each public postsecondary technical institute in the state and to whom the department, board, or commission administered a licensure or certification examination during that year; and

(2) The number of persons in subdivision (1) who successfully passed the licensure or certification examination, including any subparts of any licensure or certification process.
Source: SL 2013, ch 70, § 2; SL 2017, ch 81, § 60.



§ 13-1-62 Annual examination outcomes report to Legislative Research Council.

13-1-62. Annual examination outcomes report to Legislative Research Council. The Board of Regents and the Board of Education Standards shall each compile the information received pursuant to §§ 13-1-60 and 13-1-61 and provide it to the Executive Board of the Legislative Research Council no later than November fifteenth of each year.

Source: SL 2013, ch 70, § 3; SL 2017, ch 81, § 57.



§ 13-1-63 Annual job placement outcomes for graduates of postsecondary education institutions.

13-1-63. Annual job placement outcomes for graduates of postsecondary education institutions. The Department of Labor and Regulation shall annually work with the Board of Regents to determine the job placement outcomes for those persons completing a degree program at an institution under the control of the Board of Regents. The department shall also annually work with the Board of Technical Education to determine the job placement outcomes for those persons completing a degree program or training program at a public postsecondary technical institute in the state.

Source: SL 2013, ch 71, § 1; SL 2017, ch 81, § 52.



§ 13-1-64 Annual job placement report to Legislative Research Council.

13-1-64. Annual job placement report to Legislative Research Council. The Department of Labor and Regulation shall compile the information received pursuant to § 13-1-63 and provide it to the Executive Board of the Legislative Research Council no later than November fifteenth of each year.

Source: SL 2013, ch 71, § 2.



§ 13-1-65 Repealed.

13-1-65. Repealed by SL 2017, ch 76, § 3.






Chapter 02 - County Board Of Education

CHAPTER 13-2

COUNTY BOARD OF EDUCATION [REPEALED]

[Repealed by SL 1973, ch 85, § 43]



Chapter 03 - Duties of Secretary of Education

§ 13-3-1 Repealed.

13-3-1. Repealed by SL 1971, ch 99, § 10



§ 13-3-1.2 Repealed.

13-3-1.2. Repealed by SL 1995, ch 87, § 2



§ 13-3-1.4 General supervision of accredited elementary and secondary schools.

13-3-1.4. General supervision of accredited elementary and secondary schools. Subject to policies established by the South Dakota Board of Education Standards, the secretary of the Department of Education has general supervision over all accredited elementary and secondary schools in the state, including adult education, kindergarten, preschool, and summer schools.

Source: SDC 1939, § 15.0902; SL 1955, ch 41, ch 2, §§ 1, 5; SL 1957, ch 52, § 1; SDC Supp 1960, §§ 15.0901, 15.0905 (16); SDCL §§ 13-1-25, 13-1-40; SL 1975, ch 128, § 9; SL 1996, ch 8, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2017, ch 81, § 53.



§ 13-3-2 to 13-3-14. Repealed.

13-3-2 to 13-3-14. Repealed by SL 1971, ch 99, § 10



§ 13-3-15 Repealed.

13-3-15. Repealed by SL 1973, ch 85, § 43



§ 13-3-16 to 13-3-18. Repealed.

13-3-16 to 13-3-18. Repealed by SL 1971, ch 99, § 10



§ 13-3-19 Repealed.

13-3-19. Repealed by SL 1970, ch 96, § 6



§ 13-3-20 to 13-3-22. Repealed.

13-3-20 to 13-3-22. Repealed by SL 1971, ch 99, § 10



§ 13-3-23 Repealed.

13-3-23. Repealed by SL 1975, ch 128, § 377



§ 13-3-24 Repealed.

13-3-24. Repealed by SL 2012, ch 87, § 1.



§ 13-3-25 , 13-3-26. Repealed.

13-3-25, 13-3-26. Repealed by SL 1994, ch 111, §§ 1, 2



§ 13-3-27 Repealed.

13-3-27. Repealed by SL 1975, ch 128, § 377



§ 13-3-28 Repealed.

13-3-28. Repealed by SL 1971, ch 99, § 10



§ 13-3-29 Repealed.

13-3-29. Repealed by SL 1970, ch 96, § 6



§ 13-3-30 , 13-3-31. Repealed.

13-3-30, 13-3-31. Repealed by SL 1971, ch 99, § 10



§ 13-3-32 Repealed.

13-3-32. Repealed by SL 1975, ch 128, § 377



§ 13-3-33 to 13-3-41. Repealed.

13-3-33 to 13-3-41. Repealed by SL 1971, ch 99, § 10



§ 13-3-42 , 13-3-43. Repealed.

13-3-42, 13-3-43. Repealed by SL 1975, ch 128, § 377



§ 13-3-44 Repealed.

13-3-44. Repealed by SL 1975, ch 128, § 378



§ 13-3-45 Repealed.

13-3-45. Repealed by SL 1995, ch 87, § 3



§ 13-3-47 Classification and accreditation of schools.

13-3-47. Classification and accreditation of schools. The secretary of the Department of Education shall be responsible for the classification and accreditation of all public and nonpublic schools under the rules established by the South Dakota Board of Education Standards pursuant to chapter 1-26.

Source: SDC 1939, § 15.0904 (2); SL 1955, ch 41, ch 2, § 5; SDC Supp 1960, § 15.0905 (7), (15); SDCL §§ 13-1-26, 13-1-27; SL 1975, ch 128, § 13; SL 1988, ch 134, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2017, ch 81, § 57.



§ 13-3-48 Standards revision cycle--Content standards.

13-3-48. Standards revision cycle--Content standards. The secretary of the Department of Education shall prepare and submit for approval of the South Dakota Board of Education Standards a standards revision cycle and content standards for kindergarten through grade twelve.

Source: SDC 1939, § 15.0903 (3); SL 1955, ch 41, ch 1, § 3; SL 1955, ch 41, ch 2, § 5 subd 15; SDC Supp 1960, §§ 15.0803 (8), 15.0905 (14); SDCL § 13-1-28; SL 1974, ch 123, § 1; SL 1975, ch 128, § 14; SL 1995, ch 87, § 4; SL 1997, ch 84, § 1; SL 1998, ch 83, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 128, § 3; SL 2012, ch 88, § 1; SL 2017, ch 81, § 57.



§ 13-3-48.1 Adoption of uniform content standards drafted by multistate consortium.

13-3-48.1. Adoption of uniform content standards drafted by multistate consortium. Prior to July 1, 2016, the Board of Education may not, pursuant to § 13-3-48, adopt any uniform content standards drafted by a multistate consortium which are intended for adoption in two or more states. However, this section does not apply to content standards whose adoption by the Board of Education was completed and finalized prior to July 1, 2014. However, nothing in this section prohibits the board from adopting standards drafted by South Dakota educators and professionals which reference uniform content standards, provided that the board has conducted at least four public hearings in regard to those standards.

Source: SL 2014, ch 75, § 1.



§ 13-3-49 Repealed.

13-3-49. Repealed by SL 1995, ch 87, § 5



§ 13-3-50 Repealed.

13-3-50. Repealed by SL 1995, ch 88, § 1



§ 13-3-51 Data reporting and record systems--Evaluation--Promulgation of rules--Exception.

13-3-51. Data reporting and record systems--Evaluation--Promulgation of rules--Exception. The secretary of the Department of Education shall establish a uniform system for the gathering and reporting of educational data for the keeping of adequate educational and financial records and for the evaluation of educational progress. Any school district or school seeking state accreditation shall submit enrollment data, personnel data, and shall verify all state and federal standards for accreditation and approval of schools, including those related to safety and educational equity of the school district or school by October fifteenth of each year. If the due date falls on a weekend or state holiday, the due date is the next business day following the scheduled due date. An annual written evaluation of the educational progress in the state and in each school district shall be submitted to the Legislature and shall be made available in each school district to the general public. The South Dakota Board of Education Standards may promulgate rules pursuant to chapter 1-26 to further define the data required pursuant to this section. However, nothing in this section authorizes the collection of information not necessary for the calculation of funding for public education, the determination of student academic progress, state and federal reporting requirements, or other duties prescribed to a school district, the department, or the South Dakota Board of Education Standards by law.

Source: SDC 1939, § 15.0904 (12); SL 1955, ch 41, ch 1, § 3; SL 1957, ch 52, § 4; SDC Supp 1960, § 15.0905 (19); SDCL § 13-1-13; SL 1975, ch 128, § 17; SL 1997, ch 84, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2007, ch 83, § 1; SL 2012, ch 88, § 2; SL 2014, ch 76, § 2; SL 2017, ch 81, § 57.



§ 13-3-51.1 Definitions regarding privacy of records.

13-3-51.1. Definitions regarding privacy of records. Terms used in §§ 13-3-51.1 to 13-3-51.6, inclusive, mean:

(1) "Aggregate data," information from education records in which all personally identifiable information has been removed;

(2) "Department," the South Dakota Department of Education;

(3) "Disclosure," "education records," and "personally identifiable information," as defined in 34 C.F.R. § 99.3, as amended to January 1, 2014;

(4) "Privacy protection laws," the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g), the Protection of Pupil Rights Amendment (20 U.S.C. 1232h), the Individuals with Disabilities Education Act (20 U.S.C. 1401 et seq.), and any other state or federal law relating to the confidentiality and protection of personally identifiable information, as amended to January 1, 2014.
Source: SL 2014, ch 76, § 1.



§ 13-3-51.2 Information not subject to survey, analysis, or evaluation without consent.

13-3-51.2. Information not subject to survey, analysis, or evaluation without consent. No elementary school or secondary school student shall be required to submit to a survey, analysis, or evaluation that reveals information concerning:

(1) Political affiliations or beliefs of the student or the student's parent;

(2) Mental or psychological problems or aspects of the student or the student's family;

(3) Sex behavior or attitudes of the student or the student's family;

(4) Illegal, anti-social, self-incriminating, or demeaning behavior;

(5) Critical appraisals of other individuals with whom respondents have close family relationships;

(6) Legally recognized privileged or analogous relationships, such as those of lawyers, physicians, and ministers;

(7) Religious practices, affiliations, or beliefs of the student or student's parent;

(8) Personal or family gun ownership; or

(9) Income (other than that required by law to determine eligibility for participation in a program or for receiving financial assistance under such program);
without the prior consent of the student (if the student is an adult or emancipated minor), or in the case of an unemancipated minor, without the prior written consent of the parent. The list of information in subdivisions (1) to (9), inclusive, is not an exclusive list. The secretary of the Department of Education may add to the list of information in subdivisions (1) to (9), inclusive, other data, facts, or information that is of a similar nature that a student may not be required to disclose.

The term, parent, for purposes of this section, includes a legal guardian or other person standing in loco parentis.

Nothing in this section is intended to supersede or modify any other state law or any provision in 20 U.S.C. § 1232h or 34 C.F.R. Part 98, as amended to January 1, 2014.

Source: SL 2014, ch 76, § 3.



§ 13-3-51.3 Prohibition against reporting personally identifiable information--Exception.

13-3-51.3. Prohibition against reporting personally identifiable information--Exception. The department may not, as part of any reporting requirement tied to federal funds, report personally identifiable information from education records to the United States Department of Education. However, this section does not apply to information required to be reported pursuant to 20 U.S.C. § 6398 to improve programs for migrant students.

Source: SL 2014, ch 76, § 4.



§ 13-3-51.4 Department to develop security measures to protect personally identifiable information.

13-3-51.4. Department to develop security measures to protect personally identifiable information. Personally identifiable information is confidential and is not a public record, and the department shall develop security measures and procedures intended to protect personally identifiable information from release to unauthorized persons or for unauthorized purposes. Any collection, maintenance, or disclosure of education records by the department shall comply with privacy protection laws in all respects.

Source: SL 2014, ch 76, § 5.



§ 13-3-51.5 Disclosure of aggregate data otherwise allowed.

13-3-51.5. Disclosure of aggregate data otherwise allowed. Nothing in §§ 13-3-51 to 13-3-51.6, inclusive, prohibits the disclosure of aggregate data if otherwise allowed by privacy protection laws.

Source: SL 2014, ch 76, § 6.



§ 13-3-51.6 Disclosure of aggregate data necessary for impact aid.

13-3-51.6. Disclosure of aggregate data necessary for impact aid. Nothing in §§ 13-3-51 to 13-3-51.5, inclusive, prohibits the disclosure of aggregate data necessary to make an application for impact aid pursuant to Title VIII of the Elementary and Secondary Education Act.

Source: SL 2014, ch 76, § 7.



§ 13-3-52 , 13-3-53. Repealed.

13-3-52, 13-3-53. Repealed by SL 1995, ch 87, §§ 6, 7



§ 13-3-54 Repealed.

13-3-54. Repealed by SL 1982, ch 16, § 15



§ 13-3-55 Academic achievement tests.

13-3-55. Academic achievement tests. Every public school district shall annually administer the same assessment to all students in grades three to eight, inclusive, and in grade eleven. The assessment shall measure the academic progress of each student. Every public school district shall annually administer to all students in at least two grade levels an achievement test to assess writing skills. The assessment instruments shall be provided by the Department of Education, and the department shall determine the two grade levels to be tested. The tests shall be administered within timelines established by the Department of Education by rules promulgated pursuant to chapter 1-26 starting in the spring of the 2002-2003 school year. Each state-designed test shall be correlated with the state's content standards. The South Dakota Board of Education Standards may promulgate rules pursuant to chapter 1-26 to provide for administration of all assessments.

Source: SL 1997, ch 84, § 3; SL 2001, ch 70, § 1; SL 2003, ch 91, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2007, ch 84, § 1; SL 2017, ch 81, § 57.



§ 13-3-55.1 Repealed.

13-3-55.1. Repealed by SL 2009, ch 71, § 1.



§ 13-3-55.2 Parental inspection and review of academic achievement test assessment.

13-3-55.2. Parental inspection and review of academic achievement test assessment. The parent of a student to whom an assessment is administered pursuant to § 13-3-55 or the eligible student may request to inspect and review the assessment of the student after it is scored and the results are provided to the parent or eligible student. The parent or eligible student shall be provided with access to the assessment in a secured environment within a reasonable period of time, but not more than forty-five days after the request is received. The department, through its website, shall provide parents and school districts with information regarding the process and procedures for the inspection and review authorized in this section.

For the purposes of this section, the term, parent, and the term, eligible student, are as defined in 34 C.F.R. § 99.3, as of January 1, 2016.

Source: SL 2016, ch 81, § 1.



§ 13-3-56 Test scores part of permanent record--Release of scores.

13-3-56. Test scores part of permanent record--Release of scores. A student's individual academic achievement test scores shall be made part of the student's permanent record and provided by the local district to parents or guardian of each student or, in the case of an emancipated student, to the student. Further release or use of a student's individual test scores is governed by the federal Family Educational Rights and Privacy Act (FERPA), as implemented in 34 CFR part 99, and may only occur with written permission from the student's parent or guardian or, in the case of an emancipated student, from the student.

Source: SL 1997, ch 84, § 4.



§ 13-3-56.1 Cheating on academic achievement test--Investigation.

13-3-56.1. Cheating on academic achievement test--Investigation. If the superintendent of a school district has sufficient evidence that cheating occurred on a state-required academic achievement test, the superintendent of the school district shall investigate the circumstances. For the purposes of this section, cheating is the unauthorized acquiring of knowledge of the achievement test by a student or providing unauthorized access to secure test questions or tampering or altering of student answer sheets by school district personnel.

Source: SL 2007, ch 85, § 1.



§ 13-3-56.2 Report of investigation--Consequences of a determination of cheating.

13-3-56.2. Report of investigation--Consequences of a determination of cheating. Following the investigation, the superintendent shall report the results of the investigation to the secretary of the Department of Education. Upon receiving the report, the secretary shall determine whether the alleged cheating occurred and, if so, if it was severe enough to affect the results of the achievement test. If the secretary finds that the cheating did occur, the affected score sheets may not count and shall be discarded. The secretary shall also determine if the cheating was severe enough to affect the school's adequate yearly progress under the terms of the state accountability system established pursuant to § 13-3-62. If the cheating was severe enough to affect the school's adequate yearly progress, the secretary may determine that the school does not meet adequate yearly progress for that school year. The decision of the secretary regarding adequate yearly progress may be appealed to the South Dakota Board of Education Standards.

Source: SL 2007, ch 85, § 2; SL 2017, ch 81, § 57.



§ 13-3-57 Repealed.

13-3-57. Repealed by SL 1998, ch 186, § 1



§ 13-3-58 Repealed.

13-3-58. Repealed by SL 2007, ch 86, § 1.



§ 13-3-59 Repealed.

13-3-59. Repealed by SL 2007, ch 87, § 1.



§ 13-3-60 Department to analyze demographics of public education workforce.

13-3-60. Department to analyze demographics of public education workforce. The Department of Education shall research and analyze the demographics of South Dakota's public education workforce, with an emphasis on the geographic distribution of K-12 teachers, their years of experience, years until retirement, and their areas of educational expertise. The department shall also research and analyze teacher vacancies by geographic location, areas of expertise, and compensation level.

Source: SL 2000, ch 75, § 3; SL 2003, ch 272, § 63.



§ 13-3-61 Biennial assessment to comply with federal law--Timing.

13-3-61. Biennial assessment to comply with federal law--Timing. Each public school selected to participate in the biennial national assessment of educational progress shall do so pursuant to 20 U.S.C. § 6311(c)(2) as in effect on January 1, 2003.

Source: SL 2003, ch 89, § 1.



§ 13-3-62 State accountability system established.

13-3-62. State accountability system established. A single, statewide state accountability system is established. The system shall hold public schools accountable for the academic achievement of their students and shall ensure that all public schools make yearly progress in continuously and substantially improving the academic achievement of their students.

Source: SL 2003, ch 90, § 1; SL 2012, ch 89, § 1.



§ 13-3-63 State accountability system based on standards approved by board--Annual academic indicators.

13-3-63. State accountability system based on standards approved by board--Annual academic indicators. The state accountability system shall be based on the South Dakota Content Standards in reading and mathematics approved by the South Dakota Board of Education Standards. The yearly progress of students shall be measured by the state academic assessments as may be prescribed by the Legislature, and shall take into account the achievement of all public elementary school and secondary school students in reading and mathematics annually. Additional indicators established pursuant to § 13-3-69 shall be used in the measurement of yearly progress.

Source: SL 2003, ch 90, § 2; SL 2012, ch 89, § 2; SL 2017, ch 81, § 57.



§ 13-3-64 Comparison of students to state's proficient level of academic achievement--Continuous and substantial academic improvement.

13-3-64. Comparison of students to state's proficient level of academic achievement--Continuous and substantial academic improvement. The state accountability system shall measure whether all students meet or exceed the state's proficient level of academic achievement. Multiple indicators shall be established to indicate continuous and substantial academic improvement of the achievement of all public school students as well as sub-groups of public school students, including economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, and students with limited English proficiency.

Source: SL 2003, ch 90, § 3; SL 2012, ch 89, § 3.



§ 13-3-65 Annual determination of each school's progress.

13-3-65. Annual determination of each school's progress. The state accountability system shall determine annually the progress of each public school, including the annual progress of sub-groups of students, using annual assessment data and data from additional academic indicators.

Source: SL 2003, ch 90, § 4; SL 2012, ch 89, § 4.



§ 13-3-66 Achievement standards established.

13-3-66. Achievement standards established. Four levels of academic achievement shall be defined, including a proficient level, and shall be known as South Dakota's achievement standards. The four levels shall be used to categorize public schools and public school districts based on the comparison of their achievement levels in mathematics and reading to the state's annual objectives.

Source: SL 2003, ch 90, § 5.



§ 13-3-67 Interventions--Ranking.

13-3-67. Interventions--Ranking. The state accountability system shall include interventions for schools in the form of sanctions, rewards, and recognition. The interventions shall be based on the school's ranking on the state's achievement standards and additional indicators.

Source: SL 2003, ch 90, § 6; SL 2012, ch 89, § 5.



§ 13-3-68 Department of Education to implement and administer state accountability system.

13-3-68. Department of Education to implement and administer state accountability system. The state accountability system will be implemented and administered by the Department of Education.

Source: SL 2003, ch 90, § 7; SL 2003, ch 272, § 63.



§ 13-3-69 Promulgation of rules to establish state accountability system.

13-3-69. Promulgation of rules to establish state accountability system. The South Dakota Board of Education Standards may promulgate administrative rules pursuant to chapter 1-26 to establish the state accountability system based on achievement and other indicators including:

(1) A definition of academic progress;

(2) The method of calculating yearly progress in mathematics and reading for all public schools, including methods for determining both the status and growth;

(3) A definition of four levels of student achievement, including a proficient level;

(4) Determination of cut scores in mathematics and reading for each level of student achievement;

(5) Establishment of the measurable objectives for academic progress;

(6) Establishment of a system of sanctions, rewards, and recognition;

(7) Establishment of the process for teacher and principal evaluation;

(8) Determination of the criteria to demonstrate student preparedness for college and career for each public high school;

(9) Determination of the method for calculating the attendance rate for each public elementary and middle school;

(10) Establishment of an appeal process for public schools; and

(11) Establishment of a process whereby the state accountability system will be periodically reviewed.
Source: SL 2003, ch 90, § 8; SL 2012, ch 89, § 6; SL 2017, ch 81, § 57.



§ 13-3-70 to 13-3-72. Repealed.

13-3-70 to 13-3-72. Repealed by SL 2007, ch 88, §§ 1 to 3.



§ 13-3-73 to 13-3-75. Repealed.

13-3-73 to 13-3-75. Repealed by SL 2015, ch 82, §§ 2 to 7.



§ 13-3-76 to 13-3-83. Repealed .

13-3-76 to 13-3-83. Repealed by SL 2017, ch 74, §§ 5 to 12.



§ 13-3-83.1 Repealed.

13-3-83.1. Repealed by SL 2015, ch 82, § 8.



§ 13-3-84 Partially enrolled student required to take academic achievement test.

13-3-84. Partially enrolled student required to take academic achievement test. If a student is partially enrolled in a school district pursuant to § 13-28-41 or 13-28-51, and the student's enrollment is equal to or greater than fifty percent, that student is required to take any academic achievement test administered by the school district pursuant to § 13-3-55. If a student's partial enrollment in a school district is less than fifty percent, the student is not required to take any academic achievement test administered by the school district pursuant to § 13-3-55.

Source: SL 2007, ch 101, § 4.



§ 13-3-85 to 13-3-88. Repealed.

13-3-85 to 13-3-88. Repealed by SL 2012, ch 87, §§ 2 to 5.



§ 13-3-89 Public hearings prior to adoption of content standards--Quorum.

13-3-89. Public hearings prior to adoption of content standards--Quorum. The Board of Education Standards, prior to adopting content standards pursuant to § 13-3-48, shall conduct, over a period of no less than six months, at least four public hearings. The purpose of the hearings is to give members of the public the opportunity to provide input to the board on whether the standards being proposed should be adopted and implemented in South Dakota. The board shall conduct at least one of the public hearings in each of the following cities: Aberdeen, Pierre, Rapid City, and Sioux Falls. No public hearing required pursuant to this section is valid unless a quorum of the board is physically present at each of these public hearings.

Source: SL 2012, ch 90, § 1; SL 2014, ch 75, § 2; SL 2017, ch 81, § 57.



§ 13-3-90 Notice of intent to receive public comment and testimony--Notice of hearings.

13-3-90. Notice of intent to receive public comment and testimony--Notice of hearings. In addition to complying with the requirements of chapter 1-25, the Board of Education Standards shall, at least thirty days prior to each public hearing, publish notice of the intent to receive public comment and testimony concerning the adoption and implementation of content standards in at least three newspapers of general circulation in different parts of the state, post the notice on the board's website, and provide the notice, via United States mail or e-mail, to each person who has, in writing, via United States mail or e-mail, requested notice of the hearings referenced in § 13-3-89.

Source: SL 2014, ch 75, § 3; SL 2017, ch 81, § 57.



§ 13-3-91 Cardiopulmonary resuscitation skills to be included in school curriculum.

13-3-91. Cardiopulmonary resuscitation skills to be included in school curriculum. The secretary of education shall identify cardiopulmonary resuscitation (CPR) skills that all schools shall include within required school curriculum and shall inform school districts of resources and training available to assist schools to provide instruction in CPR and the use of automated external defibrillators.

Source: SL 2014, ch 79, § 1; SL 2017, ch 75, § 1.



§ 13-3-92 Cardiopulmonary resuscitation training resources .

13-3-92. Cardiopulmonary resuscitation training resources. Any training resources the secretary of education recommends pursuant to § 13-3-91 shall be nationally recognized, use the most current national guidelines for CPR and emergency cardiovascular care, and incorporate psychomotor skills development into the instruction.

Source: SL 2014, ch 79, § 2.



§ 13-3-93 Annual survey of cardiopulmonary resuscitation instruction--Report to Legislature.

13-3-93. Annual survey of cardiopulmonary resuscitation instruction--Report to Legislature. The secretary of education shall electronically survey school districts regarding whether, and to what extent, the instruction of cardiopulmonary resuscitation and the use of automated external defibrillators is offered. The survey must gather data regarding what grades, for what period of time, and in connection with what course of instruction, if any, the training is offered. The secretary shall submit a report of the results of this data collection to the Senate and House standing committees on education and health and human services no later than December 1 of each year.

Source: SL 2014, ch 79, § 3.



§ 13-3-94 Programs that may be used for cardiopulmonary resuscitation instruction.

13-3-94. Programs that may be used for cardiopulmonary resuscitation instruction. To provide the instruction required in § 13-3-91, the school board or governing body shall use either of the following:

(1) An instructional program developed by the American Heart Association or the American Red Cross; or

(2) An instructional program that is nationally recognized and based on the most current American Heart Association guidelines for CPR and emergency cardiovascular care.

The psychomotor skills necessary to perform hands-only CPR and awareness in the use of an AED shall be incorporated into the instruction.

For the purposes of this section, the term, psychomotor skills, means the use of hands-on practicing to support cognitive learning.

Source: SL 2017, ch 75, § 2.



§ 13-3-95 CPR and AED instructors.

13-3-95. CPR and AED instructors. A certified teacher is not required to be an authorized CPR or AED instructor to facilitate, provide, or oversee the instruction required in § 13-3-94. However, any CPR course that results in the students earning a CPR course completion card shall be taught by an authorized CPR or AED instructor.

Source: SL 2017, ch 75, § 3.



§ 13-3-96 Annual survey of schools.

13-3-96. Annual survey of schools. The Department of Education shall annually conduct a survey of each applicable school to determine compliance with the requirements of §§ 13-3-91, 13-3-94, and 13-3-95.

Source: SL 2017, ch 75, § 4.






Chapter 04 - Supervision Of Nonpublic Schools [Repealed]

§ 13-4-1 , 13-4-2. Repealed.

13-4-1, 13-4-2. Repealed by SL 1995, ch 87, §§ 8, 9



§ 13-4-3 Repealed.

13-4-3. Repealed by SL 1995, ch 88, § 2



§ 13-4-4 Repealed.

13-4-4. Repealed by SL 1995, ch 87, § 10



§ 13-4-5 , 13-4-6. Repealed.

13-4-5, 13-4-6. Repealed by SL 1995, ch 88, §§ 3, 4






Chapter 05 - Types And Organization Of School Districts

§ 13-5-1 School districts defined--General corporate and proprietary powers.

13-5-1. School districts defined--General corporate and proprietary powers. Any territory organized for the express purpose of operating not less than a thirteen-year school program and governed by an elected school board is defined to be a school district. It may sue and be sued, contract and be contracted with, purchase, hold, and use personal and real property for school purposes, and sell and dispose of the same.

Source: SDC 1939, §§ 15.2001, 15.2501; SL 1947, ch 66; SL 1955, ch 41, ch 8, § 2; SDC Supp. 1960, § 15.2002; SL 1963, ch 69, § 2; SDCL, § 13-5-3; SL 1975, ch 128, § 26; SL 1985, ch 129, § 6; SL 1986, ch 122, §§ 1, 8.



§ 13-5-2 Types of school districts abolished--New boards for former superimposed districts.

13-5-2. Types of school districts abolished--New boards for former superimposed districts. All types of school districts existing before July 1, 1976, are hereby abolished. Each independent and superimposed school district with its present boundaries shall hereby become a school district as defined in this chapter. Board members of former independent school districts shall continue to serve until their terms expire except the former superimposed school districts shall constitute a new school district entity and the election of a new school board shall occur as provided in chapter 13-6.

Source: SDC 1939, § 15.2001; SL 1955, ch 41, ch 8, § 2; SDC Supp 1960, § 15.2002; SL 1963, ch 69, § 2; SL 1974, ch 125, § 1; SL 1975, ch 128, § 27.



§ 13-5-3 Repealed.

13-5-3. Repealed by SL 1975, ch 128, § 377



§ 13-5-4 , 13-5-5. Repealed.

13-5-4, 13-5-5. Repealed by SL 1974, ch 125, § 4



§ 13-5-6 Repealed.

13-5-6. Repealed by SL 1971, ch 101, § 3



§ 13-5-7 to 13-5-13. Repealed.

13-5-7 to 13-5-13. Repealed by SL 1974, ch 125, § 4



§ 13-5-14 School districts overlapping county boundaries--County determined by residence of majority.

13-5-14. School districts overlapping county boundaries--County determined by residence of majority. For the purposes of this title, a school district which overlaps boundaries of a county is considered to be in that county where the majority of the children belonging to the district reside as determined by the fall submission of student enrollment data, and when once established, the district shall so remain until the boundaries thereof shall be changed under other provisions of this title. However, any disputes arising under the provisions of § 13-5-1 or 13-5-2, or this section, shall be determined by the South Dakota Board of Education Standards.

Source: SL 1955, ch 41, ch 8, § 2; SDC Supp 1960, § 15.2002; SL 1963, ch 69, § 2; SL 2012, ch 88, § 3; SL 2017, ch 81, § 57.



§ 13-5-15 School districts as corporations--Form of name.

13-5-15. School districts as corporations--Form of name. Every school district shall constitute a school corporation under the name of "__________ School District, No. __________ of __________ County, South Dakota."

Source: SDC 1939, § 15.2303; SL 1955, ch 41, ch 8, § 3; SDC Supp 1960, § 15.2003; SL 1963, ch 69, § 3; SL 1974, ch 125, § 3.



§ 13-5-16 Naming and numbering of school districts.

13-5-16. Naming and numbering of school districts. The first blank in the name of the school district as prescribed by § 13-5-15 shall be filled by the name which the district had previous to the adoption of this chapter. For all school districts newly created the first blank shall be filled by the name of any municipal corporation which might be within the district; or if the school district has similar boundaries as a county or township, the name of the county or township shall be inserted in the blank. If the district fits none of these situations, a suitable name shall be selected by the school board of the district. The blank preceding the word "county" shall be the name of the county in which the school district is located.

The number of the school district shall be determined by the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 8, § 3; SDC Supp 1960, § 15.2003; SL 1971, ch 101, § 1; SL 2003, ch 272, § 63.



§ 13-5-17 Recording of school district names, numbers and boundaries--Duplicate names prohibited.

13-5-17. Recording of school district names, numbers and boundaries--Duplicate names prohibited. Each school district name and number and a description of the district's boundaries shall be recorded in the office of the secretary of the Department of Education. The secretary shall refuse to record as the name of any district a name which has been previously chosen and recorded by another district in the same county.

Source: SL 1955, ch 41, ch 8, § 3; SDC Supp 1960, § 15.2003; SL 1971, ch 101, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 4.



§ 13-5-17.1 Change of name of school district--Petition--Notice--Hearing--Report of new name to secretary.

13-5-17.1. Change of name of school district--Petition--Notice--Hearing--Report of new name to secretary. A school board may propose to change the name of the school district or the residents of a school district may propose to change the name of a school district by submitting to the school board a petition signed by fifteen percent of the registered voters of the school district. A petition to change the name of a school district shall state the reason for the name change and the proposed name for the school district. The school board shall hold a hearing on the proposed name change after publishing a notice of the hearing in the legal newspaper for the school district once a week for two consecutive weeks. The notice shall state the time and place for the hearing, the reason for the hearing and the proposed name for the school district. At the hearing on the proposed name change, the school board shall allow all interested residents of the school district a reasonable opportunity to testify, either orally or in writing or both at the hearing. After the hearing, the school board shall consider the testimony regarding the proposed name change, and if the proposed name change is in the best interest of the school district and no other school district in the state has the same name, the school board shall change the name of the school district. The school board shall report the new name for the school district to the secretary.

Source: SL 1988, ch 135.



§ 13-5-18 , 13-5-19. Repealed.

13-5-18, 13-5-19. Repealed by SL 1974, ch 125, § 4



§ 13-5-20 Repealed.

13-5-20. Repealed by omission from SL 1968, ch 38, § 1



§ 13-5-21 to 13-5-28. Repealed.

13-5-21 to 13-5-28. Repealed by SL 1974, ch 125, § 4



§ 13-5-29 Vested contract rights not impaired.

13-5-29. Vested contract rights not impaired. None of the provisions of this title shall in any manner be construed to abrogate or impair any vested rights under any preexisting contract.

Source: SL 1955, ch 41, ch 18, § 3; SDC Supp 1960, § 15.4003.



§ 13-5-30 Repealed.

13-5-30. Repealed by SL 1974, ch 125, § 4



§ 13-5-31 Cooperative educational service units.

13-5-31. Cooperative educational service units. A cooperative education service unit is a legal entity. It is the intent of the Legislature to encourage maximum utilization of cooperative efforts among school districts in an effort to maximize educational excellence in this state and to permit cooperative efforts between schools which are not adjacent to one another. A cooperative service unit may provide academic educational resources, human resources, special education services, payroll services, cooperative purchasing, workers' compensation, group health insurance, and other services deemed appropriate by a majority vote of the governing board and in keeping with the laws of the State of South Dakota.

Source: SL 1980, ch 119, § 1; SL 1985, ch 129, § 5; SL 1986, ch 122, §§ 1, 7; SL 1995, ch 87, § 11; SL 1996, ch 100.



§ 13-5-32 Cooperative educational service units--Powers--Authorization to issue notes.

13-5-32. Cooperative educational service units--Powers--Authorization to issue notes. A cooperative educational service unit may carry out the services stated in the cooperative agreement but may not levy taxes or issue bonds. However, a cooperative educational service unit may issue notes to be sold to the health and educational facilities authority or otherwise borrow money in connection with a program sponsored by the health and educational facilities authority pursuant to § 1-16A-75.

Source: SL 1980, ch 119, § 2; SL 1991, ch 124, § 1.



§ 13-5-32.1 Cooperative educational service units--Purpose--Acquiring, leasing and selling real and personal property--Agreement establishing units.

13-5-32.1. Cooperative educational service units--Purpose--Acquiring, leasing and selling real and personal property--Agreement establishing units. Cooperative educational service units shall serve the public purpose of providing services to member districts and any other public or private entities deemed appropriate by a majority vote of the cooperative's governing board.

Each cooperative educational service unit shall be established pursuant to an agreement among participating districts, which entitles each to appoint at least one of its school board members to the governing board of the cooperative educational service unit and establishes that control of the cooperative educational service unit is vested in the participating districts through such appointments.

Each cooperative educational service unit may acquire, lease, and sell real and personal property as provided in the agreement establishing the unit.

The agreement which established a cooperative educational service unit shall provide for the applicable procedures for dissolution of the unit. Whether or not included in any such agreement, the procedures shall be subject to the statutory requirements that no earnings of the cooperative educational service unit may inure to the benefit of any private person and upon dissolution of any such unit, title to all property shall revert to one or more participating districts.

Source: SL 1991, ch 124, § 3; SL 1995, ch 87, § 12.



§ 13-5-33 Cooperative educational service units--Compliance with school district requirements and budget procedures.

13-5-33. Cooperative educational service units--Compliance with school district requirements and budget procedures. Cooperative service units created pursuant to this chapter shall comply with school district requirements regarding bookkeeping, record maintenance, board meetings, publication of minutes, health and safety requirements, bid laws. Cooperative service units shall comply with budget procedures, except no tax levy may be transmitted to the county commissioners.

Source: SL 1986, ch 123; SL 1995, ch 87, § 13.



§ 13-5-33.1 Limitations on authority of cooperative educational service units to issue notes.

13-5-33.1. Limitations on authority of cooperative educational service units to issue notes. Any cooperative educational service unit shall have the same powers and rights as school boards and school districts under chapter 13-19 except that any notes or other obligations issued by a cooperative educational service unit pursuant to this authorization shall be sold in connection with a program or other financing sponsored by the health and educational facilities authority pursuant to § 1-16A-75 and, in all events, the provisions of chapter 13-19 shall apply to and authorize and govern the issuance of any promissory notes by a cooperative educational service unit pursuant to this authorization. Except to the extent expressly provided to the contrary by the agreement which establishes a cooperative educational service unit, no note or other obligation issued by a cooperative educational service unit pursuant to this section shall be valid unless approved unanimously by the cooperative educational service unit board.

Source: SL 1991, ch 124, § 2.



§ 13-5-33.2 Cooperative education service units to file annual audit and disclosure statements.

13-5-33.2. Cooperative education service units to file annual audit and disclosure statements. Cooperative education service units organized pursuant to this chapter shall file annually with the Department of Education audits of their operation and disclosure statements of all funding sources.

Source: SL 1999, ch 80, § 5; SL 2003, ch 272, § 63.



§ 13-5-34 Application procedure by school district for waiver from compliance with administrative rules--School reform plan.

13-5-34. Application procedure by school district for waiver from compliance with administrative rules--School reform plan. School districts may apply for waivers from compliance with state administrative rules which a majority of the local school board agrees limit its ability to make specified reforms and are unnecessary for maintaining the quality of education within the school district. Prior to applying for the waivers, the school district shall hold a public hearing within the district to seek public comment on its school reform plan and the waivers being sought. A list of the waivers being sought and justification for each shall be submitted to the Department of Education at least sixty days before the date that waivers are to occur. The request for waiver shall provide a method for evaluation which includes the involvement of students, parents, teachers, and administrators. The secretary of the Department of Education may approve waivers of up to four years. Any district which is aggrieved by a decision of the secretary of the Department of Education may, within thirty days, appeal to the South Dakota Board of Education Standards pursuant to chapter 1-26.

The South Dakota Board of Education Standards may promulgate rules, pursuant to chapter 1-26, to establish standards for waivers, reform plans, approval process, and rescission procedures.

Source: SL 1990, ch 122, § 8; SL 1993, ch 123; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2017, ch 81, § 57.



§ 13-5-35 Formation of new school district--Requirements.

13-5-35. Formation of new school district--Requirements. No school district may be formed after July 1, 1998, unless it operates both an elementary and a secondary school within the boundaries of the district.

Source: SL 1998, ch 89, § 1.






Chapter 06 - School District Reorganization

§ 13-6-1 Definition of terms.

13-6-1. Definition of terms. Terms used in this chapter mean:

(1) "Joint district," a school district having territory in two or more adjoining counties. Jurisdiction within a joint district is determined as provided in § 13-5-14;

(2) "Party," any person or municipality interested in any proceedings under the provisions of this chapter;

(3) "Plan," a plan proposing the formation or elimination of one or more school district entities;

(4) "Reorganization," the formation, consolidation, or subdivision of school districts;

(5) "Requirements and limitations for reorganization," those requirements and limitations provided by law;

(6) "State board," the South Dakota Board of Education Standards;

(7) "Consolidation," the combining of two or more districts in which a new district and school board are created.
Source: SL 1951, ch 81, § 3; SL 1955, ch 41, ch 8, § 1; SDC Supp 1960, § 15.2001; SL 1961, ch 69; SL 1969, ch 43, § 1; SL 1971, ch 103, § 17; SL 1973, ch 85, § 2; SL 1982, ch 133, § 1; SL 2003, ch 92, § 1; SL 2017, ch 81, § 57.



§ 13-6-1.1 Validation of past reorganization proceedings--Disputed proceedings excepted.

13-6-1.1. Validation of past reorganization proceedings--Disputed proceedings excepted. All proceedings for the reorganization of school districts prior to July 1, 1992, are hereby declared legal and valid, notwithstanding any irregularity or defect, other than a constitutional defect, in the reorganization or creation of such school districts. However, the validation does not apply to acts and proceedings which were, on July 1, 1993, in dispute and pending as litigation in courts of competent jurisdiction pursuant to the provisions of this chapter. The validation does not apply to any decision, order, or directive if the time for appeal had not expired on July 1, 1993, and an appeal is perfected.

Source: SL 1963, ch 473, §§ 1, 3; SL 1967, ch 40, § 2; SDCL, §§ 13-6-37, 13-6-90; SL 1973, ch 85, § 16; SL 1975, ch 128, § 28; SL 1977, ch 115, § 1; SL 1996, ch 101.



§ 13-6-2 Legislative policy.

13-6-2. Legislative policy. It is the policy of the State Legislature:

(1) That school districts exist for the purpose of operating a school or schools to provide the people of each local community adequate opportunity to avail themselves of a free public elementary and secondary education program. Each school district should operate a school or schools providing for elementary and secondary education programs;

(2) That it is essential for all children and youth in the state to have access to an adequate educational program in a public school and since many existing school districts do not contain sufficient taxable property to provide educational opportunities equal in comparison with the educational opportunities available in many other school districts in the state, the state board is responsible for school district reorganization which will enable each school district to offer an educational program of sufficient scope and quality to adequately expand and develop the interests and abilities of its people; and

(3) That each proposed school district shall meet the requirements and standards for school districts as provided by this chapter and shall contain sufficient human and material resources to support an education program which will meet the current minimum requirements for accreditation as adopted by the South Dakota Board of Education Standards.
Source: SL 1951, ch 81, § 1; SL 1959, ch 61, § 1; SDC Supp 1960, § 15.2007 (1) to (3); SL 1973, ch 85, § 3; SL 2012, ch 88, § 5; SL 2017, ch 81, § 57.



§ 13-6-2.1 to 13-6-2.9. Repealed.

13-6-2.1 to 13-6-2.9. Repealed by SL 1973, ch 85, § 43



§ 13-6-3 Repealed.

13-6-3. Repealed by SL 1973, ch 85, § 4



§ 13-6-3.1 Repealed.

13-6-3.1. Repealed by SL 1975, ch 128, § 377



§ 13-6-3.2 Record of proceedings kept by county commissioners--Plats transmitted to secretary.

13-6-3.2. Record of proceedings kept by county commissioners--Plats transmitted to secretary. It shall be the duty of the board of county commissioners to preserve and maintain a complete record of all proceedings at the county level relating to the establishment, division, consolidation, or any change of boundaries of school districts, and promptly transmit to the secretary of the Department of Education a correct plat showing any changes in the boundaries of any school district in accordance with the instructions of the secretary of the Department of Education.

Source: SDCL, § 13-6-3 as enacted by SL 1973, ch 85, § 4; SL 2003, ch 272, § 63.



§ 13-6-3.3 Public officials to make available information from public records.

13-6-3.3. Public officials to make available information from public records. Upon request, state, county, and school district officials shall make available to the members of planning committees and other school boards and the secretary of the Department of Education such information from public records in their possession as is essential to them in the performance of their duties as set forth in this chapter.

Source: SL 1955, ch 41, ch 8, § 7; SL 1957, ch 61; SL 1959, ch 61, § 1; SDC Supp 1960, § 15.2007 (6); SDCL, § 13-6-25; SL 1973, ch 85, § 15; SL 2003, ch 272, § 63.



§ 13-6-4 Requirements for school district reorganization.

13-6-4. Requirements for school district reorganization. Reorganization of school districts shall meet the requirements set forth in §§ 13-6-5 and 13-6-7, and the standards for proposed school districts as adopted by the South Dakota Board of Education Standards.

Source: SL 1955, ch 41, ch 8, § 5; SL 1959, ch 60, § 1; SDC Supp 1960, § 15.2005; SL 1967, ch 38, § 3; SL 1973, ch 85, § 5; SL 2017, ch 81, § 57.



§ 13-6-5 Repealed.

13-6-5. Repealed by SL 2001, ch 71, § 1



§ 13-6-6 Repealed.

13-6-6. Repealed by SL 1973, ch 85, § 43



§ 13-6-7 Municipality to be all in same district--Exception.

13-6-7. Municipality to be all in same district--Exception. All territory within the corporate limits of any municipality shall be included in the same school district. However, this section does not apply to a municipality created pursuant to chapter 9-3 after July 1, 1991.

Source: SL 1955, ch 41, ch 8, § 5; SL 1959, ch 60, § 1; SDC Supp 1960, § 15.2005 (3); SL 1967, ch 38, § 3; SL 1991, ch 125.



§ 13-6-8 Repealed.

13-6-8. Repealed by SL 1975, ch 128, § 378



§ 13-6-8.1 to 13-6-8.11. Repealed.

13-6-8.1 to 13-6-8.11. Repealed by SL 1973, ch 85, § 43



§ 13-6-9 Repealed.

13-6-9. Repealed by SL 1995, ch 87, § 14



§ 13-6-9.1 Repealed.

13-6-9.1. Repealed by SL 1995, ch 88, § 5



§ 13-6-9.2 County commissioners as school board for district unable to furnish own board--Power to finance and operate school program.

13-6-9.2. County commissioners as school board for district unable to furnish own board--Power to finance and operate school program. Whenever the secretary of the Department of Education shall find or be notified by school or county officials that there are insufficient qualified voters residing within a school district who are willing to serve as members of its school board, the secretary of the Department of Education shall notify the board of county commissioners of the county in which the school district is situated in accordance with § 13-5-14, and the board of county commissioners shall serve as the school board of the district until such time as this situation no longer exists. The board of county commissioners shall be authorized to levy sufficient funds against the taxable property of the district, with regard for the levy limitations applicable to school districts, to finance the necessary educational program and student services either through the operation of an accredited educational program within the district or for the payment of the necessary tuition if pupils must be assigned to another district or districts for educational purposes.

Source: SDCL, § 13-6-8 (2) as added by SL 1973, ch 85, § 7; SL 2003, ch 272, § 63.



§ 13-6-9.3 , 13-6-9.4. Repealed.

13-6-9.3, 13-6-9.4. Repealed by SL 1995, ch 87, §§ 15, 16



§ 13-6-10 Reorganization initiated by school board or voters--Development of plan--Deadlines for acknowledging petition and filing plan--Submission of plan to voters.

13-6-10. Reorganization initiated by school board or voters--Development of plan--Deadlines for acknowledging petition and filing plan--Submission of plan to voters. If the school board or the voters of two or more districts or parts of districts express a desire to consolidate their respective districts to create a new entity; or the school board or the voters of an existing district express a desire to divide the district to create one or more new entities; or the school board or the voters of an existing district express a desire to dissolve and be annexed to an existing district, the school board may by resolution, or shall, if presented by a petition signed by fifteen percent of the registered voters residing in the district, based upon the total number of registered voters at the last preceding general election, develop a plan to accomplish the desire expressed in the resolution or contained in the petition. If more than one district is involved, their respective school boards shall act jointly in the preparation of the plan. Within fifteen days after a petition is filed as provided in this section, the school district shall acknowledge the receipt of the petition in writing to the person who filed the petition. Within one hundred eighty days after the petition was filed, the school board shall develop the plan required in this section and shall file the plan as required in § 13-6-17. The Department of Education may grant two extensions of the filing deadline, not to exceed ninety days each.

The school board shall call conferences and hold hearings to develop the plan. The school board may employ a consultant. If the school boards involved in the creation of a plan initiated by a petitioner cannot agree on a single plan within the time allowed in this section, the Secretary of Education shall submit a plan to the voters of each affected school board within ninety days.

Source: SDCL, § 13-6-10 as enacted by SL 1973, ch 85, § 9; SL 1987, ch 67, § 9; SL 1991, ch 126, § 1; SL 1999, ch 77, § 1; SL 2003, ch 272, § 63; SL 2005, ch 95, § 1.



§ 13-6-11 , 13-6-12. Repealed.

13-6-11, 13-6-12. Repealed by SL 1973, ch 85, § 43



§ 13-6-13 Contents of reorganization plan--Acceptance or rejection of annexed area by receiving board--Excess tax levy.

13-6-13. Contents of reorganization plan--Acceptance or rejection of annexed area by receiving board--Excess tax levy. The plan shall contain:

(1) A map or maps showing the boundaries of the proposed district or districts, the boundaries of the existing districts involved, the location of existing and proposed attendance centers and a description of the facilities, and the proposed school bus routes, if any;

(2) A legal description of the boundaries of the proposed district or districts;

(3) Estimates of the school age population within the proposed district or districts;

(4) The assessed valuation of all taxable property of each existing district and of the proposed district or districts;

(5) Outstanding general obligation bonds of any component district, funds in all school accounts and estimated receipts in all accounts in process of collection;

(6) If a joint district, the designation of the county of jurisdiction;

(7) The official name of the proposed district;

(8) A statement with regard to a proposed method of adjustment of assets and liabilities;

(9) The proposed number of school board members if a new entity is to be created;

(10) A description of the proposed educational program;

(11) A reasonably detailed budget showing estimated annual receipts and expenditures for the operation of the proposed district or districts;

(12) A process for a landowner to request their land be transferred to another school district when their land is adjacent to a school district other than a school district involved in the reorganization;

(13) Such additional information as may be necessary to show compliance with the standards for school districts as adopted by the South Dakota Board of Education Standards.

If the plan proposes the dissolution and annexation of a school district to one or more school districts, the school board of the receiving district, or districts, shall by resolution express their acceptance or rejection of all or part of the district to be dissolved as set forth in the proposed plan.

If the school boards of two or more school districts are developing a plan to consolidate, and two-thirds of the members of each affected school board agree, the plan may also include the provisions of an excess tax levy authorized in § 10-12-43 if an excess tax levy currently exists in one or more of the school districts. If the plan is approved by the voters, the proposed excess tax levy may be applied in the new consolidated school district. If a proposed excess tax levy is included in the plan, the plan shall state the amount of the proposed excess tax levy. The proposed excess tax levy may be applied for taxes payable in any of the five years following the date of reorganization. In addition, each school board involved in the development of the plan shall announce the inclusion of the proposed excess tax levy in the plan to the taxpayers in the manner set forth in § 10-12-43.

Source: SL 1955, ch 41, ch 8, § 10; SL 1957, ch 60, § 3; SDC Supp 1960, § 15.2010; SL 1973, ch 85, § 10; SL 1991, ch 126, § 2; SL 2004, ch 122, § 1; SL 2016, ch 82, § 12; SL 2017, ch 81, § 57.



§ 13-6-13.1 Former school district representation areas for consolidated districts--Establishment--Election of board members.

13-6-13.1. Former school district representation areas for consolidated districts--Establishment--Election of board members. When the reorganization plan is submitted, the school board or the electors of the district may establish school board representation areas to represent each former school district which consolidated to form the reorganized school district. Each former school district representation area shall be formed by adhering to standards of population deviance as established by judicial precedence. The former school district representation areas shall be established after an election is called and held pursuant to §§ 13-8-3 to 13-8-5, inclusive, by a majority vote of the electors voting at the election. The former school district representation areas, if established, shall become effective January first of the following year. If so established, the representation areas supersede the provisions of § 13-8-7 regarding representation from incorporated and nonincorporated areas. If former board member representation areas are established, the school board member candidate shall be a resident voter and reside within the representation area to qualify. The reorganization plan shall state whether the school board member candidates shall be elected at large or elected by the voters who reside within the representation area.

Any current board members shall serve the balance of their term. At the time of an election or vacancy, board members shall be elected or appointed in order that each representation area shall have a resident board member.

Source: SL 1988, ch 136.



§ 13-6-13.2 Rejection of request to transfer not actionable.

13-6-13.2. Rejection of request to transfer not actionable. Notwithstanding any other provision of law, a decision by a school board to reject the request to transfer land submitted pursuant to subdivision 13-6-13(12), in total or in part, does not create any cause of action against the school district or school board, or constitute grounds for an appeal pursuant to § 13-46-1.

Source: SL 2016, ch 82, § 13.



§ 13-6-14 Repealed.

13-6-14. Repealed by SL 1973, ch 85, § 43



§ 13-6-15 Repealed.

13-6-15. Repealed by SL 1995, ch 87, § 17



§ 13-6-16 Repealed.

13-6-16. Repealed by SL 1973, ch 85, § 43



§ 13-6-17 Plan incorporated in minutes--Distribution of copies--Approved plan binding--Superseding later plan.

13-6-17. Plan incorporated in minutes--Distribution of copies--Approved plan binding--Superseding later plan. The plan shall be made a part of the minutes of the school board of the school district, or districts; one copy shall be filed with the board of county commissioners in each county in which the territory of the proposed district, or districts, is located; and two copies shall be delivered to the secretary of the Department of Education. If the plan is approved by the secretary of the Department of Education, it shall be valid and binding upon the districts for a period not to exceed one year, providing one or more of the districts approved the plan in accordance with § 13-6-47. However, if a different plan is presented to and approved by the secretary of the Department of Education, such approval shall supersede the last preceding approval.

Source: SL 1955, ch 41, ch 8, §§ 12, 16; SDC Supp 1960, §§ 15.2012, 15.2013; SL 1973, ch 85, § 12; SL 2003, ch 272, § 63.



§ 13-6-18 Review of plan by secretary--Hearings--Notice of compliance or noncompliance--Duration of plan.

13-6-18. Review of plan by secretary--Hearings--Notice of compliance or noncompliance--Duration of plan. Upon receipt of a proposed plan, the secretary of the Department of Education shall review the plan and compare its features with the requirements for school district reorganization as provided in § 13-6-4. The secretary of the Department of Education may call a hearing on the proposal, or request additional information as deemed necessary before his approval or disapproval. He shall notify in writing the school boards of the school districts and boards of county commissioners affected that the proposal is found, or is not found, to be in compliance with the requirements for school district reorganization and the standards and rules adopted by the South Dakota Board of Education Standards.

The secretary of the Department of Education may deny approval of a plan when in the superintendent's judgment the proposed district does not contain enough valuation or enrollment to provide an adequate educational program.

Source: SDCL § 13-6-18, as enacted by SL 1973, ch 85, § 13; SL 1990, ch 112, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2017, ch 81, § 57.



§ 13-6-18.1 Boundary changes--When allowed.

13-6-18.1. Boundary changes--When allowed. If a plan of reorganization is approved pursuant to § 13-6-18, a boundary change pursuant to § 13-6-84.2 may be allowed by a school board only if:

(1) The plan has been rejected by the voters;

(2) The school boards of each district which voted and approved the reorganization plan concur by majority vote and the minor boundary change is recognized in the plan; or

(3) The plan is operative pursuant to § 13-6-61.
Source: SL 1990, ch 111, § 1; SL 1991, ch 143, § 3; SL 2016, ch 82, § 1.



§ 13-6-19 Repealed.

13-6-19. Repealed by SL 1973, ch 85, § 14



§ 13-6-20 to 13-6-24. Repealed.

13-6-20 to 13-6-24. Repealed by SL 1973, ch 85, § 43



§ 13-6-25 Transferred.

13-6-25. Transferred to § 13-6-3.3



§ 13-6-26 Repealed.

13-6-26. Repealed by SL 1973, ch 85, § 43



§ 13-6-27 Repealed.

13-6-27. Repealed by SL 1971, ch 103, § 17



§ 13-6-28 , 13-6-29. Repealed.

13-6-28, 13-6-29. Repealed by SL 1973, ch 85, § 43



§ 13-6-30 Annexed territory to remain with original school district--Exception.

13-6-30. Annexed territory to remain with original school district--Exception. Notwithstanding the provision of § 13-6-7, if the territory sought to be annexed by the municipality is part of another school district, such territory shall remain a part of the school district in which the territory is located at the time of annexation unless the boundary of the school district from which the territory is taken is changed according to the provisions of §§ 13-6-84, 13-6-84.1 and 13-6-86, to 13-6-88, inclusive.

Source: SDC 1939, § 15.2502; SL 1951, ch 60; SL 1955, ch 41, ch 8, § 23; SL 1959, ch 62; SDC Supp 1960, § 15.2020; SL 1974, ch 127; SL 1987, ch 127; SL 1992, ch 60, § 2.



§ 13-6-31 to 13-6-36. Repealed.

13-6-31 to 13-6-36. Repealed by SL 1973, ch 85, § 43



§ 13-6-37 Transferred.

13-6-37. Transferred to § 13-6-1.1



§ 13-6-38 to 13-6-40. Repealed.

13-6-38 to 13-6-40. Repealed by SL 1973, ch 85, § 43



§ 13-6-41 Special election called on state approval of plan--Eligibility to vote.

13-6-41. Special election called on state approval of plan--Eligibility to vote. Upon receipt of the approval of the plan from the secretary of the Department of Education, the school board of each school district shall call a special election within each school district and all qualified voters of the district shall be entitled to vote on the proposal.

Source: SL 1973, ch 85, § 17; SL 2003, ch 272, § 63.



§ 13-6-41.1 Election on dissolution of district restricted to dissolving district--Resolution of annexing district.

13-6-41.1. Election on dissolution of district restricted to dissolving district--Resolution of annexing district. Notwithstanding the provisions of § 13-6-41, in the event the approved plan consists of an existing district attempting to dissolve and be annexed to one or more other districts, the election required by § 13-6-41 shall be called only in the district which expressed the desire to dissolve. No further action shall be required by the district to which territory may be annexed other than the filing of the resolution as provided in § 13-6-13 as part of the proposed plan.

Source: SDCL, § 13-6-41 as added by SL 1973, ch 85, § 17.



§ 13-6-41.2 Date of election.

13-6-41.2. Date of election. The election required by § 13-6-41 shall be held within ninety days, subsequent to the date of approval. The date of such election shall be established by the secretary of the Department of Education.

Source: SDCL, § 13-6-41 as added by SL 1973, ch 85, § 17; SL 2003, ch 272, § 63.



§ 13-6-41.3 Notice of election--Contents--Costs of election.

13-6-41.3. Notice of election--Contents--Costs of election. The school board shall cause a notice of a special election to be published as provided in § 13-7-8. Such notice shall clearly state and contain the purpose of the election, a description of the boundaries of the proposed district, or districts, contained in the plan, and the time and place, or places, at which the election will be held. The cost of conducting the election shall be assumed by and be the responsibility of each participating school district.

Source: SL 1955, ch 41, ch 8, § 18; SDC Supp 1960, § 15.2015; SDCL, § 13-6-41; SL 1971, ch 103, § 3; SL 1973, ch 85, § 17.



§ 13-6-42 Repealed.

13-6-42. Repealed by SL 1973, ch 85, § 43



§ 13-6-43 Ballot form for election on reorganization.

13-6-43. Ballot form for election on reorganization. The ballot for an election on school district reorganization shall be in the following form:

* For Proposed School District Reorganization Plan

* Against Proposed School District Reorganization Plan

Check with a cross (.) or check mark (.) in the square desired.

Source: SL 1955, ch 41, ch 8, § 18; SDC Supp 1960, § 15.2015; SL 1973, ch 85, § 18.



§ 13-6-44 General election law applicable to reorganization elections.

13-6-44. General election law applicable to reorganization elections. In all other respects the election shall be held according to the laws governing elections in this state.

Source: SL 1955, ch 41, ch 8, § 18; SDC Supp 1960, § 15.2015.



§ 13-6-45 Certification and canvass of votes--Results transmitted to secretary.

13-6-45. Certification and canvass of votes--Results transmitted to secretary. At the next regular meeting of the school board, following the date of the election, the votes cast at each polling place shall be certified and the total number of votes cast for and against the proposed school district reorganization plan shall be determined and the results of the election transmitted to the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 8, § 18; SL 1957, ch 62, § 1; SDC Supp 1960, § 15.2015; SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SL 1971, ch 103, § 5; SL 1973, ch 85, § 19; SL 2003, ch 272, § 63.



§ 13-6-46 Repealed.

13-6-46. Repealed by SL 1973, ch 85, § 43



§ 13-6-47 Vote required to approve reorganization plan.

13-6-47. Vote required to approve reorganization plan. Upon the receipt and review of the results of the election on a plan and if the secretary of the Department of Education finds that a majority of votes cast in each district is in favor of the consolidation or division of school districts to create a new school district, or districts, as set forth in the plan, the plan shall be considered to be approved by the voters. If the secretary of the Department of Education finds that fifty percent of the votes cast in a district are in favor of a plan to dissolve the district and annex its territory to another district, or districts, as set forth in the plan, the plan shall be considered approved by the voters.

Source: SDC Supp 1960, § 15.2015 as added by SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SL 1971, ch 103, § 6; SL 1973, ch 85, § 20; SL 1995, ch 87, § 18; SL 2003, ch 272, § 63.



§ 13-6-48 Secretary's notice of election results--Order effecting plan--Contents.

13-6-48. Secretary's notice of election results--Order effecting plan--Contents. The secretary of the Department of Education shall notify all school boards of each district included in the plan and boards of county commissioners affected if such plan has been approved or rejected by the voters. If the plan was approved by the voters, the secretary of the Department of Education shall issue his order to give effect to such plan. The order shall contain a description of the boundary of each school district, the date that the district shall become operative, the number of school board members to be elected and the county of jurisdiction as provided in § 13-5-14.

Source: SL 1955, ch 41, ch 8, § 18; SL 1957, ch 62, § 1; SDC Supp 1960, § 15.2015; SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SL 1971, ch 103, § 7; SL 1973, ch 85, § 21; SL 2003, ch 272, § 63.



§ 13-6-48.1 Distribution of copies of reorganization order.

13-6-48.1. Distribution of copies of reorganization order. A copy of the order issued pursuant to § 13-6-48 shall be sent by the secretary of the Department of Education to the school board of each school district affected by the order, to the county auditor and the chairman of the board of county commissioners of each county in which such district, or part thereof, shall lie, and when a school district is eliminated or created, a copy of the order shall be filed with the secretary of state as provided in chapter 6-10.

Source: SL 1955, ch 41, ch 8, § 18; SL 1957, ch 62, § 1; SDC Supp 1960, § 15.2015; SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SDCL, § 13-6-48; SL 1971, ch 103, § 7; SL 1973, ch 85, § 21; SL 2003, ch 272, § 63.



§ 13-6-48.2 Correction of county boundary records to show reorganization--Notice to secretary.

13-6-48.2. Correction of county boundary records to show reorganization--Notice to secretary. The board of county commissioners shall, upon receipt of an order pursuant to § 13-6-48.1, correct the legal description of the school district, or school districts, as the same may appear in its records, and immediately thereafter shall notify the secretary of the Department of Education that the county records have been corrected in accordance with the order of the secretary of the Department of Education.

Source: SDCL, § 13-6-48 as added by SL 1973, ch 85, § 21; SL 2003, ch 272, § 63.



§ 13-6-49 Reconsideration of rejected plan.

13-6-49. Reconsideration of rejected plan. If the voters of a school district voting upon a school district reorganization plan failed to approve the plan, the school board of the district may call a special election within one year from the date of the previous election for the purpose of reconsidering the plan. The school board shall call the election if a petition signed by twenty percent of the voters residing within the district is presented to the business manager of the district requesting reconsideration of the plan. The results of this election shall be transmitted to the secretary of the Department of Education as provided in § 13-6-45 and he shall proceed as provided by law. No election may be called under this section if a different plan has been approved pursuant to § 13-6-17.

Source: SDCL, § 13-6-49 as enacted by SL 1973, ch 85, § 22; SL 1991, ch 143, § 2; SL 2003, ch 272, § 63.



§ 13-6-50 to 13-6-52. Repealed.

13-6-50 to 13-6-52. Repealed by SL 1973, ch 85, § 43



§ 13-6-53 Joint exercise of county powers in reorganization of joint districts.

13-6-53. Joint exercise of county powers in reorganization of joint districts. Any power or duty which a board of county commissioners or county officer has under this chapter involving reorganization of its own school districts shall be performed jointly by all boards of county commissioners and county officers of those counties containing territory involved in the reorganization of joint school districts.

Source: SDC 1939, § 15.2005; SL 1955, ch 41, ch 8, § 6; SDC Supp 1960, § 15.2006; SL 1961, ch 71, § 1; SL 1964, ch 37; SL 1965, ch 43, § 1; SL 1966, ch 40, § 1; SL 1973, ch 85, § 23.



§ 13-6-54 to 13-6-58. Repealed.

13-6-54 to 13-6-58. Repealed by SL 1973, ch 85, § 43



§ 13-6-59 Joint district controlled by county with majority of children.

13-6-59. Joint district controlled by county with majority of children. If a joint school district is created, the county officials shall comply with the orders and directives of the board of county commissioners of the county having jurisdiction over the school district so created. A school district shall be considered to be under the jurisdiction of the board of county commissioners of the county where the major portion of the children listed on the fall submission of student enrollment data of the school district area are located.

Source: SDC Supp 1960, § 15.2006 as added by SL 1966, ch 40, § 1; SL 1973, ch 85, § 24; SL 2012, ch 88, § 6.



§ 13-6-60 Repealed.

13-6-60. Repealed by SL 1973, ch 85, § 43



§ 13-6-61 Operative date of reorganization--Participation in elections before operative date.

13-6-61. Operative date of reorganization--Participation in elections before operative date. All school district reorganization shall take effect and the new school district shall become operative on the first day of July following the date of the order by the secretary of the Department of Education, except that when such order is issued after the first day of March the new school district shall not become operative until the first day of July of the next subsequent calendar year. The voters of any area to be included within a district as the result of any action taken under this chapter shall be privileged to participate in regular and special elections of said district which occur between the date of such order and such operative date.

Source: SL 1955, ch 41, ch 8, § 5; SL 1959, ch 60, § 1; SDC Supp 1960, § 15.2005 (6), (7); SL 1967, ch 38, § 3; SL 1973, ch 85, § 25; SL 2003, ch 272, § 63.



§ 13-6-61.1 Operative date when reorganization consists solely of dissolution of school district.

13-6-61.1. Operative date when reorganization consists solely of dissolution of school district. Notwithstanding § 13-6-61 when reorganization consists solely of the dissolution of a school district the effective date of the plan is July first following the date of the order by the secretary of the Department of Education or as provided in the plan.

Source: SL 1990, ch 78, § 3; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-6-62 Election of board for new district--Notices and declarations of candidacy--Costs.

13-6-62. Election of board for new district--Notices and declarations of candidacy--Costs. If under the provisions of this chapter a new school district entity is created, the voters shall elect a new school board to govern such school district as hereinafter provided. The county auditor of the county having jurisdiction shall conduct the election under the existing statutory provisions for conducting annual elections in school districts. The county auditor shall perform the duties specified for the business manager as provided in chapter 13-7, as amended and shall also give the notice of the number of school board vacancies and residency requirements for school board membership as may be set forth in the plan approved by the voters. The declaration of candidacy shall be filed in the office of the county auditor, and the date of election may be fixed on or before the first Monday in May. Costs of conducting the election shall be paid by the new school district.

Source: SL 1955, ch 41, ch 8, § 24; SL 1957, ch 62, § 5; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2; SL 1971, ch 103, § 12; SL 1973, ch 85, § 26.



§ 13-6-62.1 Repealed.

13-6-62.1. Repealed by SL 1991, ch 143, § 4



§ 13-6-63 Election and terms of members of new board--Residence requirements.

13-6-63. Election and terms of members of new board--Residence requirements. The county auditor shall cause the school board members to be elected for terms of office as provided by statute. The residency requirements of school board members shall be as provided in chapter 13-8.

Source: SL 1955, ch 41, ch 8, § 24; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1963, ch 69, § 5; SL 1968, ch 41, § 2; SL 1971, ch 103, § 13; SL 1973, ch 85, § 27.



§ 13-6-64 Assumption of office, organization and contracts made before new district operational--Continued operation of old boards.

13-6-64. Assumption of office, organization and contracts made before new district operational--Continued operation of old boards. The school board members of a newly created district elected on or before the first Monday in May shall qualify and assume office as soon as can be conveniently done but not before the first Monday in January of the year in which the district will become operational. They shall organize the board as provided in chapter 13-8 and may immediately contract for services and supplies to be furnished the newly created school district for the fiscal year beginning July first of the year following the election and organization of such board. However, if a new district does not become operational, the contracts are void. The board shall meet as often as it deems necessary before the new district becomes operational, and its expenses shall constitute a legal claim under §§ 13-8-37 and 13-8-38, to be paid by the new district when operational. The school boards of existing districts reorganized into newly created districts shall continue to operate until the end of the current fiscal year.

Source: SDC Supp 1960, § 15.2021 as added by SL 1961, ch 74, § 1; SL 1967, ch 41, § 1; SL 1968, ch 41, § 2; SL 1985, ch 120, § 2.



§ 13-6-65 Repealed.

13-6-65. Repealed by omission from SL 1968, ch 41, § 2



§ 13-6-66 Effective date of change of boundaries by creation of new district.

13-6-66. Effective date of change of boundaries by creation of new district. The changes in boundaries caused by the creation of the new school district shall take effect July first after the new board has been elected and qualified.

Source: SL 1955, ch 41, ch 8, § 24; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2.



§ 13-6-67 Dissolution of district after transfer of total area by reorganization--Expiration of terms of officers.

13-6-67. Dissolution of district after transfer of total area by reorganization--Expiration of terms of officers. A school district whose total area has been transferred to another school district or districts by reorganization is dissolved at the time the new district or districts take effect. The terms of the dissolved district's officers expire when the newly elected school officers assume their offices and all duties directed by the board of county commissioners have been performed. If former school board members of a district, eliminated by reorganization, are required by the board of county commissioners to perform duties as provided in § 13-6-77, the reorganized district or districts shall pay those board members in the same manner and at the same time rate as regular school board members.

Source: SL 1955, ch 41, ch 8, § 24; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2; SL 1973, ch 85, § 28; SL 1982, ch 133, § 2.



§ 13-6-68 to 13-6-72. Repealed.

13-6-68 to 13-6-72. Repealed by SL 1973, ch 85, § 43



§ 13-6-73 Repealed.

13-6-73. Repealed by omission from SL 1968, ch 41, § 2



§ 13-6-74 Repealed.

13-6-74. Repealed by SL 1973, ch 85, § 43



§ 13-6-75 Filling of vacancies on school board created by transfer of territory to another district.

13-6-75. Filling of vacancies on school board created by transfer of territory to another district. If a majority of the school board members reside in that portion of an existing school district which is transferred to another school district as a result of an election on a school district reorganization plan, these vacancies shall be filled by an election conducted by the school board and held prior to the first Monday in May as provided in § 13-6-64. If less than a majority of the school board members reside in that portion of an existing school district which is transferred to another school district as a result of an election on a school district reorganization plan, these vacancies shall be filled by appointment by the remaining members of the board until the next regular school board election, and such appointments shall coincide with the time limits provided in § 13-6-64.

Source: SL 1955, ch 41, ch 8, § 24; SL 1957, ch 62, § 6; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2; SL 1973, ch 85, § 29.



§ 13-6-76 Repealed.

13-6-76. Repealed by SL 1973, ch 85, § 43



§ 13-6-77 Valuation by county commissioners of school property and debt--Adjustments--Joint county action.

13-6-77. Valuation by county commissioners of school property and debt--Adjustments--Joint county action. The board of county commissioners of the county having jurisdiction over the school district shall have the power and duty to determine the value and the amount of all school owned property, cash assets, and all bonded and other indebtedness of each existing school district affected by a change in district boundaries resulting from any form of school district reorganization. The board of county commissioners of the county having jurisdiction over the school district entity created or to which territory has been annexed shall, after the change takes effect, order any equitable adjustment as deemed necessary. If the adjustment requires a transfer of school district owned property, assets, or liabilities from a school district under the jurisdiction of one county to a school district under the jurisdiction of another county, the order directing the transfer of such property and the adjustment of such assets and liabilities shall be approved by the board of county commissioners of both counties and signed by their respective chairmen.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1973, ch 85, § 30.



§ 13-6-78 Transfer of assets and liabilities on reorganization--Copy of directive to secretary.

13-6-78. Transfer of assets and liabilities on reorganization--Copy of directive to secretary. All liabilities and assets shall be transferred according to directives prepared by the board of county commissioners. A copy of such directives shall be mailed to the secretary of the Department of Education and all other parties enumerated in § 13-6-48.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1971, ch 103, § 14; SL 1973, ch 85, § 31; SL 2003, ch 272, § 63.



§ 13-6-79 Repealed.

13-6-79. Repealed by omission from SL 1968, ch 42, § 1



§ 13-6-80 Repealed.

13-6-80. Repealed by SL 1973, ch 85, § 43



§ 13-6-81 Tax to discharge liabilities of district dissolved in reorganization--Tax limitation--Bond issue.

13-6-81. Tax to discharge liabilities of district dissolved in reorganization--Tax limitation--Bond issue. If the board of county commissioners shall find that a school district, totally dissolved by reorganization, has an excess of total liabilities over its total assets, such board of county commissioners may authorize a tax levy against the property located within the boundary of such former school district necessary to discharge the balance of liabilities. Such tax levy may not exceed six dollars per thousand dollars of taxable valuation in any one year and shall be exclusive of all other tax limitations. The board of county commissioners may at its discretion authorize the issuing of bonds to fund the indebtedness herein mentioned.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1973, ch 85, § 32; SL 1989, ch 87, § 15L.



§ 13-6-82 Bonded indebtedness not transferred by reorganization--Continuation of tax levy and redemption of bonded indebtedness--Trust fund.

13-6-82. Bonded indebtedness not transferred by reorganization--Continuation of tax levy and redemption of bonded indebtedness--Trust fund. Nothing in this chapter shall be construed to authorize the transfer of the liabilities of existing bonded indebtedness from the district or territory against which it was originally incurred. Should there be any existing bonded indebtedness outstanding against a district, the county auditor shall continue the annual tax levy that was provided for the redemption of such bond issue. The board of county commissioners shall have the same authority as a school board under the provisions of §§ 13-16-10 to 13-16-14, inclusive. The board of county commissioners shall direct the treasurer of the school board of the said former school district to transfer all money in the bond redemption fund as of the close of the last school fiscal year the district existed, to the county treasurer and the said county treasurer shall place such money so received in a trust fund along with the receipts from the annual tax levy provided in § 13-6-81 and shall be authorized to invest any surplus money in this trust fund in such securities as are authorized by law for school district funds and the income from such investments shall be added to such trust fund. The county treasurer shall apply the money in the said trust fund to the redemption of such bonded indebtedness as the bonds become due and payable and, if sufficient money is available, may negotiate with the bondholders to purchase outstanding bonds ahead of schedule when such action is deemed advisable and so ordered by the board of county commissioners. When the bonds are paid and canceled, the county treasurer shall place the unused balance in the said trust fund, if any, to the credit of the district or districts containing territory of the former school district.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1973, ch 85, § 33.



§ 13-6-83 Disposition of records of district dissolved by reorganization.

13-6-83. Disposition of records of district dissolved by reorganization. When a school district entity goes out of existence due to reorganization or consolidation and the area of such district becomes a part of another school district entity, the records of the former school district entity shall become official records of the school district entity of which said former school district entity becomes a part; provided, however, that if said former school district entity becomes a part of two or more school district entities, then the board of county commissioners shall determine the disposition of said records. The destruction or disposition of such records shall be handled as prescribed in §§ 13-8-43 and 13-8-44. The provisions of this section shall also be applicable to school district entities which have gone out of existence prior to the effective date hereof and said records shall be disposed of as herein provided.

Source: SL 1965, ch 62; SL 1971, ch 103, § 15; SL 1973, ch 85, § 34.



§ 13-6-84 Board proposal for boundary change and land exchange.

13-6-84. Board proposal for boundary change and land exchange. The school board of a school district may propose to change the boundary of the school district and exchange land with another school district under criteria described in §§ 13-6-84.1 to 13-6-84.3, inclusive, and 13-6-86.

Source: SL 1955, ch 41, ch 8, § 20; SL 1959, ch 60, § 2; SDC Supp 1960, § 15.2017; SL 1961, ch 73, § 1; SL 1963, ch 72; SL 1973, ch 85, § 35; SL 1979, ch 112, § 1; SL 2016, ch 82, § 2.



§ 13-6-84.1 Criteria for boundary change or land exchange.

13-6-84.1. Criteria for boundary change or land exchange. In each proposed change in a school district's boundary or land exchange, the boundary of the area proposed to be detached, annexed, or exchanged must have a common boundary with the common boundary of the two involved school districts. Land owned by the federal, state, or local governments and unoccupied land may be included in the proposal.

Source: SDCL § 13-6-85 as added by SL 1973, ch 85, § 36; SL 1979, ch 112, § 2; SL 2004, ch 123, § 1; SL 2016, ch 82, § 3.



§ 13-6-84.2 Procedure for land exchange.

13-6-84.2. Procedure for land exchange. Nothing in §§ 13-6-84 to 13-6-84.2, inclusive, and 13-6-85.4 compels a school board to act if the school board is unwilling to exchange any land within its boundary. The exchange of land between each school district may only be made if each school board is willing to exchange the land. If a school district is willing to detach, annex, or exchange land, the involved school district shall adopt a resolution of intent to exchange land with the other school district. The resolution of intent shall contain the following:

(1) The name of each school district involved and a legal description of the land in each school district proposed to be exchanged through the detachment and annexation of land by each school district;

(2) A map of the area proposed to be detached and annexed by each involved school district;

(3) A statement certified by the county auditor setting forth the amount of the assessed valuation of the area to be detached and annexed, the total assessed valuation of the school district from which the area is proposed to be detached and the school district to which the area is proposed to be annexed, and the amount of any bonded indebtedness or judgments against each school district; and

(4) A statement that the school district will request an appraisal to be completed by a certified appraiser that shows the fair market value of the land proposed to be detached and annexed by each of the involved school districts. Each of the involved school districts shall approve the certified appraiser completing the appraisal, and shall pay one-half of the cost of the appraisal. If a school district does not agree with an appraisal, the school district may, within thirty days of the receipt of the appraisal and at its own expense, order another appraisal from a different certified appraiser.

The school board of each involved school district shall, within five days of the passage of the resolution of intent, forward a copy of the resolution to the other school district and to the Department of Education. The school board of each involved school district shall acknowledge receipt of the resolution of intent at its next school board meeting, and representatives from both of the involved school districts shall meet and mutually agree on a certified appraiser to complete the appraisal.

A school board may object to the appraisal within forty-five days of acknowledging the receipt of the appraisal. Unless a school board objects, the school board of each involved school district shall, within sixty days of acknowledging the receipt of the appraisal, schedule a public hearing to consider the proposed land exchange. Following the public hearing, the school board of each involved school district shall either approve or reject the land exchange. Notwithstanding any other provision in law, a decision by a school board to reject the land exchange does not create any cause of legal action against the school district or school board, or constitute grounds for an appeal pursuant to § 13-46-1. If the action of each of the involved school districts approves a land exchange and no petition for an election is filed pursuant to § 13-6-84.3, the resolutions approving the land exchange shall be forwarded to the county commissioners having jurisdiction over the involved school districts. The county commissioners shall act pursuant to § 13-6-87.

Source: SL 1979, ch 112, § 3; SL 2016, ch 82, § 4.



§ 13-6-84.3 Submission of question by school board when requested by five percent of votes--Majority vote--Submission to county commissioners upon passage.

13-6-84.3. Submission of question by school board when requested by five percent of votes--Majority vote--Submission to county commissioners upon passage. Within thirty days of the last date of the public hearing, pursuant to § 13-6-84.2, five percent of the voters residing within a school district may petition the school board to refer the resolutions to an election. The school district shall submit the question at the next annual election provided in § 13-7-10. The question shall be deemed to have passed or failed by a simple majority of those voting. Upon passage, the school boards shall submit the resolution to the county commissioners for implementation pursuant to § 13-6-87.

Source: SL 1979, ch 112, § 4; SL 1995, ch 89.



§ 13-6-84.4 Authority to reorganize pursuant to §§ 13-6-10, 13-6-13, and 13-6-18 unaffected.

13-6-84.4. Authority to reorganize pursuant to §§ 13-6-10, 13-6-13, and 13-6-18 unaffected. Nothing in §§ 13-6-84, 13-6-84.1, and 13-6-84.2 affects a school district's authority to reorganize pursuant to §§ 13-6-10, 13-6-13, and 13-6-18.

Source: SL 2016, ch 82, § 10.



§ 13-6-85 , 13-6-85.1. Repealed.

13-6-85, 13-6-85.1. Repealed by SL 2016, ch 82, §§ 5, 6.



§ 13-6-85.2 Amendment, addition, or deletion of information--Time limits.

13-6-85.2. Amendment, addition, or deletion of information--Time limits. The information required in §§ 13-6-85 and 13-6-85.1 as part of a petition for a minor boundary change must be final with no amendments, additions, or deletions. If the petition is amended or the information to support it is added or deleted in any way, the requirement for a school board to approve or disapprove the petition by resolution within sixty days of receipt if the petition is suspended. The sixty-day timeframe begins to run again beginning with the date of the amendment, addition, or deletion of information to the original petition. The provisions of SL 2015, ch 83 apply to any petition delivered to a school board within sixty days of July 1, 2015.

Source: SL 2015, ch 83, § 5.



§ 13-6-85.3 Moratorium on minor boundary changes.

13-6-85.3. Moratorium on minor boundary changes. Notwithstanding the provisions of any other law, no minor boundary change may be proposed during the period of time beginning on April 1, 2015, and ending on June 30, 2016.

Source: SL 2015, ch 84, § 1, eff. Mar. 13, 2015.



§ 13-6-85.4 Petition to transfer land on closing of rural attendance center.

13-6-85.4. Petition to transfer land on closing of rural attendance center. If a school district proposes to close a rural attendance center, any landowner who has students attending the attendance center that is proposed to be closed may petition the school board to transfer their land to an adjacent school district with a common boundary with the landowner. Notwithstanding any other provision of law, a decision by a school board to reject the petition, in total or in part, does not create a cause of action against the school district or school board, or constitute grounds for an appeal pursuant to § 13-46-1. For the purposes of this chapter, a rural attendance center is an attendance center that is at least ten miles from the corporate limits of any incorporated municipality.

Source: SL 2016, ch 82, § 11.



§ 13-6-86 Contents of resolution for boundary change.

13-6-86. Contents of resolution for boundary change. A resolution for a proposed boundary change includes the following information based on the final plan for detachment and annexation:

(1) The names of the school districts involved and the legal description of the area proposed for detachment and annexation;

(2) A map of the area proposed for detachment and annexation, including a portion or all of the district from which the area is to be detached and the district to which the area is to be annexed;

(3) A statement certified by the county auditor setting forth the amount of the assessed valuation of the area to be detached, the amount of the assessed valuation of the area to be annexed, the total assessed valuation of the school district from which the area is proposed to be detached, and the amount of any bonded indebtedness or judgments against the school district;

(4) An appraisal completed by a certified appraiser that shows the fair market value of the land proposed to be detached and annexed. The appraisal shall be completed by a certified appraiser approved by the school board of each involved school district, and each involved school district shall pay one-half of the cost of the appraisal. If an involved school district does not agree with the appraisal, the school district may, within thirty days of receipt of the appraisal and at its own expense, request another appraisal from a different certified appraiser. The appraisal shall include the potential fair market value of the land to be detached and annexed as if the land was fully developed as determined by consideration of the current zoning, the nearest municipality's proposed zoning for the next ten years, and the nearest municipality's comprehensive plan; and

(5) The ownership interests in the land.
Source: SDCL § 13-6-86 as enacted by SL 1973, ch 85, § 37; SL 1979, ch 112, § 5; SL 2015, ch 83, § 3; SL 2016, ch 82, § 7.



§ 13-6-86.1 Repealed.

13-6-86.1. Repealed by SL 2016, ch 82, § 8.



§ 13-6-87 Order of county commissioners approving or making boundary change--Distribution of copies.

13-6-87. Order of county commissioners approving or making boundary change--Distribution of copies. Upon receipt of the resolution approving a boundary change or the petition for a boundary change from the school board of each school district affected, the board of county commissioners having jurisdiction over the district to which the territory is to be annexed shall at its next regular meeting issue its order setting forth the effective date of such boundary change. Copies of the order shall be mailed or delivered to the secretary of the Department of Education, the county auditor and each of the county commissioners of the county, or counties, involved, and the chairmen of the school boards of the respective school districts.

Source: SDC Supp 1960, § 15.2017 as added by SL 1963, ch 72; SL 1973, ch 85, § 38; SL 1979, ch 112, § 6; SL 2003, ch 272, § 63.



§ 13-6-88 Adjustment of assets and liabilities on boundary change.

13-6-88. Adjustment of assets and liabilities on boundary change. When a boundary change is made under the provisions of § 13-6-87, the board of county commissioners shall make an adjustment of assets and liabilities as may be required by law.

Source: SDC Supp 1960, § 15.2017 as added by SL 1963, ch 72; SL 1973, ch 85, § 39.



§ 13-6-89 Repeaed.

13-6-89. Repealed by SL 2016, ch 82, § 9.



§ 13-6-89.1 , 13-6-90. Repealed.

13-6-89.1, 13-6-90. Repealed by SL 1973, ch 85, § 43



§ 13-6-91 Repealed.

13-6-91. Repealed by SL 1995, ch 87, § 19



§ 13-6-92 to 13-6-96. Repealed.

13-6-92 to 13-6-96. Repealed by SL 2015, ch 82, §§ 9 to 15.



§ 13-6-97 Required reorganization of school district with low enrollment--Exceptions.

13-6-97. Required reorganization of school district with low enrollment--Exceptions . Any school district that has a fall enrollment, as defined in § 13-13-10.1, of less than one hundred and is not a sparse school district, as defined in § 13-13-78, shall reorganize with another school district or school districts to create a newly reorganized school district with a fall enrollment of one hundred or greater. After July 1, 2007, if the fall enrollment of any school district that is not sparse falls to one hundred or below, that school district shall prepare a plan for reorganization within two years. If any such district fails to prepare a plan for reorganization by the deadline, the Board of Education Standards shall prepare a reorganization plan for the district. For any school district that does not operate a high school and contracts with an adjoining school district in Minnesota to educate its resident high school students, the minimum fall enrollment that the school district must maintain pursuant to this section is not one hundred, but rather is equal to a pro-rated share of one hundred based upon the number of grades offered within the school district. However, the provisions of this section do not apply to any school district that receives no state aid distributed pursuant to chapter 13-13, and that is located at least twenty-five miles from the nearest high school in an adjoining school district in the state. The provisions of this section also do not apply to any school district that is a part of a consortium of school districts exercising joint powers pursuant to chapter 1-24 or intergovernmental cooperation in education pursuant to chapter 13-15 for the purposes stated in § 13-8-1, if any such joint powers agreement or intergovernmental cooperation agreement is approved each year before the first day of July by the secretary of education. The Board of Education Standards may promulgate rules pursuant to chapter 1-26 to establish the procedures and criteria for the secretary's approval of agreements pursuant to this section. The criteria shall take into account any significant cost savings that may be achieved through such an agreement and the educational needs of the students in the districts.

Source: SL 2007, ch 93, § 2; SL 2011, ch 85, § 1; SL 2013, ch 72, § 1; SL 2015, ch 85, § 1; SL 2015, ch 89, § 3; SL 2017, ch 81, § 57.



§ 13-6-98 Repealed.

13-6-98. Repealed by SL 2009, ch 85, § 3, eff. July 1, 2010.



§ 13-6-99 School district created by reorganization to consist of adjoining territory--Exemption.

13-6-99. School district created by reorganization to consist of adjoining territory--Exemption. Any proposed school district created as a result of reorganization shall consist of adjoining territory. However, any plan for reorganization approved by the secretary of education prior to July 1, 2009, is exempt from this requirement. The secretary of education may waive this requirement for any proposed school district if the secretary deems it appropriate after considering the following factors:

(1) The academic program opportunities that would be available to students in the proposed school district in comparison to the academic program opportunities that would be available to those students under other proposals;

(2) The buildings and equipment that exist in the proposed school district;

(3) The economic viability of the proposed school district;

(4) The natural community areas that exist within the confines of the proposed school district;

(5) Transportation issues relative to the proposed school district;

(6) The variety of activities that would be available to students in the proposed school district;

(7) Student enrollment projections for the proposed school district; and

(8) Property valuations and other taxation issues relative to the proposed school district.
Source: SL 2009, ch 72, § 1.






Chapter 07 - School District Elections

§ 13-7-1 , 13-7-2. Repealed.

13-7-1, 13-7-2. Repealed by SL 1973, ch 69, § 4



§ 13-7-3 Public offices incompatible with board membership.

13-7-3. Public offices incompatible with board membership. No elective county, municipal, or state officer or the holder of any other office, the duties of which are incompatible or inconsistent with the duties of a school board member, shall be eligible for such membership.

Source: SL 1955, ch 41, ch 9, § 9; SDC Supp 1960, § 15.2309; SL 1975, ch 128, § 30.



§ 13-7-4 Registration of voters--Notice of registration.

13-7-4. Registration of voters--Notice of registration. Registration to vote and notice of registration in school district elections shall be as provided in chapter 12-4.

Source: SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1961, ch 92, § 24; SL 1975, ch 119, § 18; SL 1975, ch 128, § 31.



§ 13-7-4.1 Repealed.

13-7-4.1. Repealed by SL 1995, ch 87, § 20



§ 13-7-4.2 Registration and residence required to vote in school election--Residence defined--Challenge--Contest of election.

13-7-4.2. Registration and residence required to vote in school election--Residence defined--Challenge--Contest of election. No person may vote at any school election unless the person is registered to vote pursuant to chapter 12-4 and resides in the school district at the time of the election. For the purposes of this section, a person resides in the school district if the person actually lives in the school district for at least thirty days each year, is a full-time postsecondary education student who resided in the school district immediately prior to leaving for the postsecondary education, or is on active duty as a member of the armed forces whose home of record is within the school district. A voter's qualification as a resident may be challenged in the manner provided in § 12-18-10. No election may be contested on the grounds that any nonresident was allowed to vote if the nonresident was not challenged in the manner provided in § 12-18-10.

Source: SL 1998, ch 45, § 2; SL 2001, ch 43, § 2; SL 2002, ch 46, § 2.



§ 13-7-5 Publication of notice of vacancies on school board--Newly created school districts.

13-7-5. Publication of notice of vacancies on school board--Newly created school districts. Between the fifteenth day and the thirtieth day of the month three months preceding the election, except in the case of the joint election as provided in § 13-7-10.1, the business manager of each school district shall publish once each week for two consecutive weeks in the official newspaper, a notice setting forth the vacancies which will occur by termination of the terms of the elective or appointive school board members. However, if the vacancies set forth in the notice exist within a new school board of a newly created school district entity pursuant to § 13-6-62, the county auditor of the county having jurisdiction over the election shall publish the notice once each week for two consecutive weeks at least one month preceding the election. The notice shall also state the time and place where nominating petitions for school board membership may be filed for the vacancies.

Source: SDC 1939, § 15.2509; SL 1949, ch 70; SL 1951, ch 63, § 1; SL 1955, ch 41, ch 9, § 11; SL 1955, ch 44; SL 1957, ch 64, § 3; SDC Supp 1960, § 15.2311; SL 1968, ch 47, § 2; SL 1975, ch 128, § 32; SL 1976, ch 117, § 1; SL 1979, ch 113, § 1; SL 1985, ch 119, § 1; SL 1995, ch 90, § 3; SL 2004, ch 75, § 6; SL 2007, ch 89, § 1, eff. Feb. 15, 2007.



§ 13-7-6 Filing of candidate's nominating petition--Formal declaration of candidacy--Contents, circulation, and verification of nominating petition.

13-7-6. Filing of candidate's nominating petition--Formal declaration of candidacy--Contents, circulation, and verification of nominating petition. No candidate for elective school board membership may be nominated unless such person is a resident voter of the school district and unless a nominating petition has been filed on such person's behalf with the business manager of the school district. The nominating petition shall be filed no later than five p.m. on the Friday thirty-nine days before the date of the election. The petition is considered filed if it is mailed by registered mail by five p.m. on the Friday thirty-nine days before the election. A formal declaration of a candidate shall be signed by the candidate before the circulation of the petition. The petition shall be signed by not less than twenty voters of the school district or if the school district is divided into school board representation areas, the petition shall be signed by not less than twenty voters who reside within the school board representation area. No petition may be circulated until ten weeks prior to the election. There shall be added by either the signer or the circulator the signer's place of residence and date of signing. The petition shall be verified under oath by the person circulating it. The filing of the nominating petition shall constitute nomination and will entitle the candidate to have the candidate's name placed on the ballot for the term the candidate specifies on the petition only upon verification signed by the business manager that the nominating petition contains the minimum number of signatures and that the candidate is a resident voter.

Source: SDC 1939, § 15.2510; SL 1947, ch 67; SL 1955, ch 41, ch 9, § 10; SL 1957, ch 64, § 2; SL 1959, ch 64; SDC Supp 1960, § 15.2310; SL 1968, ch 47, § 1; SL 1975, ch 128, § 33; SL 1979, ch 113, § 2; SL 1981, ch 129, § 1; SL 1985, ch 119, § 2; SL 1995, ch 90, § 2; SL 1996, ch 103, § 1; SL 2004, ch 75, § 7; SL 2007, ch 89, § 2, eff. Feb. 15, 2007; SL 2009, ch 69, § 11; SL 2010, ch 74, § 24; SL 2015, ch 77, § 16 rejected Nov. 8, 2016.



§ 13-7-6.1 Option to adopt campaign finance law.

13-7-6.1. Option to adopt campaign finance law. The school district governing body may, by ordinance or resolution, adopt the provisions of chapter 12-27.

Source: SL 1988, ch 60, § 2; SL 2008, ch 67, § 22.



§ 13-7-6.2 Candidate's nominating petition in newly created school district.

13-7-6.2. Candidate's nominating petition in newly created school district. If the nominating petition is from a candidate for a vacancy on a new school board within a newly created school district entity pursuant to § 13-6-62, the nominating petition shall be circulated no more than sixty days prior to the date of the election and filed no later than thirty days prior to the date of the election.

Source: SL 2010, ch 74, § 25.



§ 13-7-7 Withdrawal by candidate for board membership.

13-7-7. Withdrawal by candidate for board membership. Any person who has filed a nominating petition pursuant to § 13-7-6 may withdraw from nomination by request in writing signed by the person and properly acknowledged and filed with the election official of the school district by five p.m. on the deadline day for filing nominating petitions. No name withdrawn may be printed on the ballots to be used.

Source: SDC 1939, § 15.2510; SL 1947, ch 67; SL 1955, ch 41, ch 9, § 10; SL 1957, ch 64, § 2; SL 1959, ch 64; SDC Supp 1960, § 15.2310; SL 1968, ch 47, § 1; SL 1975, ch 128, § 34; SL 1979, ch 113, § 3; SL 1981, ch 129, § 2; SL 1985, ch 119, § 3; SL 1995, ch 90, § 4; SL 1996, ch 60, § 5.



§ 13-7-8 Publication of notice of election--Contents--Facsimile of ballot.

13-7-8. Publication of notice of election--Contents--Facsimile of ballot. The business manager of the school district shall publish in the official newspaper notices of an election once each week for two consecutive weeks with the first publication not less than ten days before the election. The notice shall state the date of the coming school election, the vacancies to be filled with terms of each, the candidates who have filed for these vacancies, questions, if any, to be submitted at the election, and the location of polling places. A facsimile of the official ballot shall be published in the calendar week prior to each election.

Source: SDC 1939, § 15.2511; SL 1955, ch 41, ch 9, § 13; SL 1957, ch 64, § 5; SDC Supp 1960, § 15.2313; SL 1975, ch 128, § 35; SL 1979, ch 113, § 4; SL 1985, ch 119, § 4; SL 2003, ch 43, § 3.



§ 13-7-8.1 Notice of special election.

13-7-8.1. Notice of special election. When a special election is held to decide an issue, the business manager of the school district shall publish notices as provided in § 13-7-8.

Source: SL 1985, ch 119, § 8.



§ 13-7-9 Election not held if no contest or question--Certificates of election.

13-7-9. Election not held if no contest or question--Certificates of election. In school districts if only one nominating petition is filed for each board vacancy to be filled and if there are no other questions to be submitted to the voters, there shall be no election and the notices and publication provided in § 13-7-8 will not be necessary, but the business manager shall issue certificates of election to the nominees in the same manner as to successful candidates after election.

Source: SDC 1939, § 15.2509; SL 1951, ch 63, § 1; SL 1955, ch 41, ch 9, § 13; SL 1955, ch 44; SL 1957, ch 64, § 5; SDC Supp 1960, § 15.2313; SL 1975, ch 128, § 36; SL 1979, ch 113, § 5.



§ 13-7-9.1 Death or withdrawal of candidate resulting in no contest.

13-7-9.1. Death or withdrawal of candidate resulting in no contest. If death or withdrawal of a candidate or candidates at any time prior to forty-eight hours preceding the opening of the polls in any school district election occasions that there is no contest on the ballot, that ballot need not be voted and if it constitutes the only ballot to be voted upon, then the election may be canceled by the officer responsible for its conduct and the unopposed candidate issued certificate of election as though duly elected.

Source: SL 1971, ch 95.



§ 13-7-9.5 , 13-7-9.6. Repealed.

13-7-9.5, 13-7-9.6. Repealed by SL 1999, ch 78, §§ 1, 2



§ 13-7-10 Date and hours of annual school elections--Procedure for absentee voting, voter registration, and counting ballots.

13-7-10. Date and hours of annual school elections--Procedure for absentee voting, voter registration, and counting ballots. The annual election for school districts shall be held between the second Tuesday in April and the third Tuesday in June between the hours of seven a.m. and seven p.m. of the day of the election. The school board shall select the date of the election by resolution no later than the first regular meeting after January first of each year. Voter registration, absentee voting, and procedures used in counting ballots shall be in accordance with Title 12 except as specifically provided in chapter 13-7.

Source: SDC 1939, §§ 15.2309, 15.2509; SL 1945, ch 55, § 1; SL 1951, ch 63, § 1; SL 1955, ch 41, ch 9, § 12; SL 1955, ch 44; SL 1957, ch 64, § 4; SL 1959, ch 65, § 1; SDC Supp 1960, § 15.2312; SL 1975, ch 128, § 37; SL 1985, ch 119, § 5; SL 1995, ch 90, § 1; SL 1997, ch 85, § 1; SL 1999, ch 39, § 2; SL 2002, ch 45, § 4.



§ 13-7-10.1 Joint school district and municipal elections authorized--Date--Sharing costs and responsibilities.

13-7-10.1. Joint school district and municipal elections authorized--Date--Sharing costs and responsibilities. The members of the governing body of a school district may choose to hold a general school district election in conjunction with a regular municipal election. The combined election is subject to approval by the governing body of the municipality. The combined election shall be held on the regular date set for either the school district election or the general municipal election. Expenses of a combined election shall be shared in a manner agreed upon by the governing bodies of the municipality and the school district. All other governmental responsibilities associated with holding elections under the provisions of chapters 9-13 and 13-7 shall be shared as agreed upon by the governing bodies.

Source: SL 1981, ch 66, § 2; SL 1985, ch 119, § 6.



§ 13-7-10.2 Notices and nomination procedure for certain joint elections.

13-7-10.2. Notices and nomination procedure for certain joint elections. If the joint election provided for in § 13-7-10.1 is held on the second Tuesday in April, no candidate for elective school board membership may be nominated unless the candidate is a resident voter of the school district and unless a nominating petition has been filed on the candidate's behalf with the business manager of the school district no later than the last Friday in February at five p.m. prior to the date of the election. If the petition is mailed by registered mail by the last Friday in February at five p.m. before the election, it shall be considered filed. A formal declaration of a candidate shall be signed by the candidate before the circulation of the petition. The petition shall be signed by not less than twenty voters of the school district. No petition may be circulated until the last Friday in January before the election. There shall be added by either the signer or the circulator the signer's place of residence and date of signing. The petition shall be verified under oath by the person circulating the petition. The filing of the nominating petition shall constitute nomination and will entitle the candidate to have the candidate's name placed on the ballot for the term the candidate specifies on the petition only upon verification signed by the business manager that the nominating petition contains the minimum number of signatures and that the candidate is a resident voter.

Publication of the notice of the election provided for in § 13-7-10.1 shall be in accordance with § 13-7-8.

Source: SL 1985, ch 119, § 9; SL 1986, ch 67, § 6; SL 2004, ch 75, § 8; SL 2015, ch 77, § 17 rejected Nov. 8, 2016.



§ 13-7-10.3 Joint school board and primary elections.

13-7-10.3. Joint school board and primary elections. Any other provision of this chapter notwithstanding, the school board may choose to hold the school board election in conjunction with the regular June primary election. The combined election is subject to approval by the county commissions of the counties in which the school district is located. Expenses of a combined election shall be shared in a manner agreed upon by the school board and the county commissions involved. All other governmental responsibilities associated with holding elections under the provisions of chapter 13-7 and Title 12 shall be shared as agreed upon by the governing bodies. The school election official shall certify to the appropriate county auditor the candidate names and ballot language to be voted on by the first Thursday after the last Tuesday in March.

Source: SL 1996, ch 60, § 4; SL 2004, ch 75, § 9; SL 2007, ch 81, § 13.



§ 13-7-10.4 Notices and nomination procedure for joint board and primary elections.

13-7-10.4. Notices and nomination procedure for joint board and primary elections. For any school board election held on the first Tuesday after the first Monday in June, the deadlines in this section apply. The school's election official shall publish the notice provided in § 13-7-5 between February fifteenth and March first. No nominating petition may be circulated for signatures until March first. Nominating petitions shall be filed under the provisions of § 13-7-6 by the last Tuesday in March.

Source: SL 2004, ch 75, § 11; SL 2005, ch 87, § 5; SL 2007, ch 81, § 14.



§ 13-7-11 Voting precincts and polling places.

13-7-11. Voting precincts and polling places. The number and place of voting precincts shall be determined by the school board.

Source: SDC 1939, § 15.2513; SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1975, ch 128, § 38.



§ 13-7-12 Precinct superintendents and precinct deputies of school elections--Compensation.

13-7-12. Precinct superintendents and precinct deputies of school elections--Compensation. Each voting precinct shall be presided over by an election board consisting of a minimum of two precinct deputies and one precinct superintendent appointed by the school board. Members of school boards may serve on election boards.

Each precinct superintendent and precinct deputy other than members of school boards shall receive compensation as shall be fixed by the school board and paid from the district treasury.

Source: SDC 1939, §§ 15.2309, 15.2513; SL 1945, ch 55, § 1; SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1975, ch 128, § 39; SL 1999, ch 69, § 54.



§ 13-7-13 Ballots and election supplies--Form and content of ballots--Absentee ballots.

13-7-13. Ballots and election supplies--Form and content of ballots--Absentee ballots. The business manager of the school district shall provide proper ballots, pollbooks, voting booths, and necessary supplies as required by law to the proper election officials on election day. The ballots shall be as prescribed by the State Board of Elections. The quantity of ballots provided shall be at least ten percent more than the number of voters at the last comparable election. No party affiliation may appear on the ballot and the names of the candidates for the respective vacancies shall be printed on the ballot. Each candidate's position on the ballot shall be chosen by lot by the business manager and each candidate may be present or represented when the position on the ballot is being determined. The ballots for school elections shall be available for absentee voting no later than fifteen days prior to election day.

Source: SDC 1939, § 15.2512; SL 1955, ch 41, ch 9, § 14; SL 1957, ch 64, § 6; SDC Supp 1960, § 15.2314; SL 1975, ch 128, § 40; SL 1979, ch 113, § 6; SL 1995, ch 91; SL 2004, ch 75, § 10; SL 2008, ch 34, § 19; SL 2016, ch 43, § 4.



§ 13-7-14 Absentee voting in school elections.

13-7-14. Absentee voting in school elections. Absentee voting shall be permitted in school district elections, including school district bond elections and shall be conducted pursuant to chapter 12-19. The school board, with the approval of the county auditor and board of county commissioners, may permit absentee ballots to be voted at the county auditor's office in the county of jurisdiction.

Source: SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1975, ch 128, § 41; SL 1995, ch 92, § 1; SL 2012, ch 85, § 2.



§ 13-7-15 , 13-7-16. Repealed.

13-7-15, 13-7-16. Repealed by SL 1973, ch 86, § 20



§ 13-7-17 Certification of school district election returns--Preservation of ballots and ballot boxes.

13-7-17. Certification of school district election returns--Preservation of ballots and ballot boxes. The returns from a school district election shall be certified by the election board in each polling place, and the ballots, properly sealed in ballot boxes, together with the pollbooks, shall be placed in the custody of the school district's business manager, who shall keep such boxes inviolate for at least sixty days after the canvass of the returns.

Source: SDC 1939, § 15.2514; SL 1955, ch 41, ch 9, § 16; SL 1957, ch 64, § 7; SDC Supp 1960, § 15.2316; SL 1975, ch 128, § 42.



§ 13-7-18 Canvass of election results--Certificates of election--Certification of results.

13-7-18. Canvass of election results--Certificates of election--Certification of results. The pollbooks shall be opened and the election results shall be canvassed by the school board at the next meeting and certificates of election shall be issued by the business manager of the district to each successful candidate and election results shall be certified to the county auditor of each county in which the school district is located.

Source: SDC 1939, § 15.2514; SL 1955, ch 41, ch 9, § 16; SL 1957, ch 64, § 7; SDC Supp 1960, § 15.2316; SL 1975, ch 128, § 43; SL 2003, ch 84, § 4.



§ 13-7-19 Repealed.

13-7-19. Repealed by SL 1981, ch 130, § 1



§ 13-7-19.1 Tie vote--Recount procedure--Resolution by lot.

13-7-19.1. Tie vote--Recount procedure--Resolution by lot. If a tie vote exists after the canvass of the original official returns, the school board making the canvass shall certify the vote to the business manager. The business manager shall then notify the candidates that if no request for recount is made in writing to the business manager within five days, the winner shall be determined by drawing of lots. If no recount request is made or a tie vote between candidates is found to exist on the basis of such recount, the business manager shall fix a time and place for the drawing of lots, giving reasonable notice of the time and place to each of the candidates involved in the tie vote. Drawing of lots shall be in the manner directed by the business manager and the certificate of election shall be issued to the candidate winning in the drawing of lots.

Source: SL 1981, ch 130, § 2; SL 1995, ch 44, § 4.



§ 13-7-19.2 Close margin in school board election--Request for recount--Recount board established.

13-7-19.2. Close margin in school board election--Request for recount--Recount board established. If any candidate for the school board is defeated by a margin not exceeding two percent of the total votes cast for all candidates for the office, the candidate may, within five days after completion of the official canvass, file with the business manager of the school district a written request for a recount. Upon receipt of a recount request, the business manager shall set the time and place for a recount. A recount board shall be established consisting of one person chosen by each candidate declared elected and by each candidate who is eligible to request a recount. If this board consists of an even number of persons, one additional recount board member shall be appointed by the business manager who shall be mutually agreeable to each candidate involved in the recount. The person having custody of the ballot boxes containing the ballots to be recounted shall produce the ballot boxes before the recount board. All questions arising on the recount shall be determined by majority vote of the recount board. The recount shall proceed as expeditiously as reasonably possible until completed.

Source: SL 1982, ch 134, § 1; SL 1995, ch 44, § 5; SL 1999, ch 78, § 3.



§ 13-7-19.3 Close margin in school election--Petition for recount--Appointment of recount board--Production of ballot boxes--Disputes.

13-7-19.3. Close margin in school election--Petition for recount--Appointment of recount board--Production of ballot boxes--Disputes. A recount shall be conducted if, within five days after completion of the official canvass of a school district regular or special election at which a question is approved or disapproved by a margin not exceeding two percent of the total votes cast in the election, any three registered voters of the school district file a petition duly verified by such voters, setting forth that they believe a recount will change the outcome. A recount board shall be appointed by the business manager who shall appoint one person on each side of the question and one person who shall be mutually agreed upon by the other two appointed. The person having custody of the ballot boxes containing the ballots to be recounted shall produce the ballot boxes before the recount board. Any question arising on the recount shall be determined by majority vote of the recount board. The recount shall proceed as expeditiously as reasonably possible until completed.

Source: SL 1982, ch 134, § 2; SL 2002, ch 77, § 6.



§ 13-7-19.4 Compensation of recount board.

13-7-19.4. Compensation of recount board. In school district election recounts there shall be paid out of the general fund of the school district to the members of the recount board compensation set by the school board, to be not less than the minimum wage established by § 60-11-3.

Source: SL 1982, ch 134, § 3.



§ 13-7-20 Repealed.

13-7-20. Repealed by SL 1973, ch 67, § 4



§ 13-7-21 to 13-7-26. Repealed.

13-7-21 to 13-7-26. Repealed by SL 1973, ch 86, § 20



§ 13-7-27 Definitions.

13-7-27. Definitions. The terms "election," "candidate," "election officials," "elector," "voter," and "registration officials" when used in a school district election or petition are defined in § 12-1-3.

Source: SL 1985, ch 119, § 10.



§ 13-7-28 , 13-7-29. Repealed.

13-7-28, 13-7-29. Repealed by SL 2010, ch 80, § 3, eff. Jan. 1, 2012.






Chapter 08 - School Boards And School District Officers

§ 13-8-1 School board defined.

13-8-1. School board defined. The school board is an elected body created according to the laws of the state to serve as the governing board of a school district for the purpose of organizing, maintaining, and locating schools and for providing educational opportunities and services for all citizens residing within the school district.

Source: SL 1955, ch 41, ch 9, § 1; SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1973, ch 86, § 1.



§ 13-8-2 Composition and terms of office of school board members.

13-8-2. Composition and terms of office of school board members. There shall be a school board consisting of five, seven, or nine members whose terms shall be from one to three years initially, and three years thereafter; provided that each school board member shall be entitled to complete the term of office to which he was elected.

Source: SDC 1939, § 15.2507; SL 1955, ch 41, ch 9, § 2; SL 1957, ch 64, § 1; SDC Supp 1960, § 15.2302; SL 1965, ch 49, § 1; SL 1968, ch 45, § 1; SL 1972, ch 93, § 1; SL 1973, ch 86, § 2; SL 1973, ch 87, § 1.



§ 13-8-3 Petition or school board resolution for election to increase size of district board, establish, or discontinue school board representation areas.

13-8-3. Petition or school board resolution for election to increase size of district board, establish, or discontinue school board representation areas. The voters of any school district may increase the number of board members to seven or to nine, or establish or discontinue school board representation areas, by a majority vote of all voters voting at an election called and held as hereinafter provided. If a petition signed by ten percent of the registered voters of any school district, based upon the total number of registered voters at the last preceding general election, is presented to the board requesting that an election be called for the purpose of voting upon the question of the change of number of board members, or the establishment or discontinuation of school board representation areas, the board shall call an election. The school board may, by resolution, call for an election for the purpose of voting upon the question of the change of number of board members, or the establishment or discontinuation of school board representation areas. The question shall be submitted to the voters at an election to be held not less than forty-five nor more than sixty days from the date of the filing of such petition with the business manager. If such a petition is filed less than one hundred twenty days prior to the next annual election, the question shall be submitted at the annual election. Such election shall be held upon the same notice and conducted in the same manner as provided by chapter 13-7. Any increase or decrease in the number of board members shall be implemented at the next succeeding annual election.

Source: SDC Supp 1960, § 15.2302 as added by SL 1965, ch 49, § 1; SL 1968, ch 45, § 1; SL 1975, ch 128, § 44; SL 1983, ch 120, § 1; SL 1987, ch 67, § 10; SL 1993, ch 125; SL 2002, ch 82, § 1; SL 2009, ch 73, § 1.



§ 13-8-4 Elections and terms of office after increase in size of school board--Reduction in size of board.

13-8-4. Elections and terms of office after increase in size of school board--Reduction in size of board. If at an election held pursuant to § 13-8-3 an increase in the number of board members is authorized, the school board is empowered to designate the number of vacancies and the number of years, not to exceed three years, in each vacancy so that all succeeding annual elections will have, insofar as practicable, the same number of vacancies to be filled.

The procedure for decreasing the number of board members shall be the same as for increasing the number of board members, and the board is similarly empowered to designate the vacancies and terms not to exceed three years; provided, that each school board member shall be entitled to complete the term of office to which he was elected.

Source: SDC Supp 1960, § 15.2302 as added by SL 1965, ch 49, § 1; SL 1968, ch 45, § 1; SL 1972, ch 93, § 2; SL 1975, ch 128, § 45.



§ 13-8-5 Waiting period after election on size of school board.

13-8-5. Waiting period after election on size of school board. The question of any change in number of board members, having once been voted upon whether approved by the voters or not, shall not be again submitted within two years thereafter.

Source: SDC Supp 1960, § 15.2302 as added by SL 1965, ch 49, § 1; SL 1968, ch 45, § 1.



§ 13-8-6 Repealed.

13-8-6. Repealed by SL 1995, ch 87, § 21



§ 13-8-7 Repealed.

13-8-7. Repealed by SL 2006, ch 76, § 1.



§ 13-8-7.1 School board member representation areas--Establishment--Election of board members.

13-8-7.1. School board member representation areas--Establishment--Election of board members. Any school board may establish school board member representation areas. The electors of any school district may also establish school board representation areas by a majority vote of all electors voting at an election called and held as set forth in §§ 13-8-3 to 13-8-5, inclusive. The representation areas, if established, shall become effective January first of the following year. Each representation area shall include a population with a variance of not more than five percent and shall be reapportioned at least once every ten years. If board member representation areas are established, the school board member candidate shall be a resident voter and reside within the representation area to qualify. Before the school board member representation areas are established, the entity responsible for establishing the school board member representation areas shall state whether the board members will be elected at large or elected by the voters who reside within the representation area or elected by any combination thereof.

All current board members shall serve the balance of their terms. At the time of an election or vacancy, board members shall be elected or appointed in order that each representation area shall have a resident board member.

Source: SL 1988, ch 137; SL 2006, ch 76, § 2; SL 2007, ch 91, § 1.



§ 13-8-8 , 13-8-8.1. Repealed.

13-8-8, 13-8-8.1. Repealed by SL 1973, ch 86, § 20



§ 13-8-8.2 Repealed.

13-8-8.2. Repealed by SL 1982, ch 153, § 1



§ 13-8-8.3 Repealed.

13-8-8.3. Repealed by SL 1973, ch 86, § 20



§ 13-8-9 Repealed.

13-8-9. Repealed by omission from SL 1968, ch 46



§ 13-8-10 Meetings of board--Election of officers--Designation of depository and newspaper--Quorum.

13-8-10. Meetings of board--Election of officers--Designation of depository and newspaper--Quorum. The annual meeting shall be held on the second Monday of July unless otherwise designated by the board at the prior regular meeting. Regular meetings shall be on the second Monday of each month unless otherwise designated by the board at the annual meeting. At the annual meeting the school board shall organize by the election of a president and a vice president from its membership, and such officers shall serve until the next annual meeting. The board shall designate the depository or depositories as provided in § 13-16-15, and the custodians of all accounts; and designate the legal newspaper to be used for publishing all official notices and proceedings. A majority of the members of the school board constitutes a quorum for the purpose of conducting business. Any board action may be taken if it is approved by the majority of the members voting.

Special meetings may be held upon call of the president or in the president's absence by the vice-president, or a majority of the board members. Notice of such meeting shall be given by the business manager to the board members either orally or in writing in sufficient time to permit their presence.

Source: SDC 1939, § 15.2516; SL 1951, ch 63, § 3; SL 1955, ch 41, ch 9, § 4; SDC Supp 1960, § 15.2304; SL 1964, ch 43; SL 1973, ch 86, § 5; SL 1975, ch 128, § 48; SL 2007, ch 92, § 1.



§ 13-8-10.1 Associations of school boards--Majority vote for membership--Annual dues.

13-8-10.1. Associations of school boards--Majority vote for membership--Annual dues. The school board of any school district of this state or any board of education governing elementary or secondary education by a majority vote may become a member of an association with other school boards of South Dakota upon payment of the annual dues to the association by the district. All school board members of that district or other body become members of such association for the period covered by the payment of the dues.

Source: SL 1949, ch 68, § 2; SL 1955, ch 41, ch 7, § 9; SDC Supp 1960, § 15.1909; SDCL, § 13-9-2; SL 1969, ch 42, § 1; SL 1976, ch 110, § 1.



§ 13-8-10.2 Attendance at association meetings--Appointment of members and official delegates--Expenses.

13-8-10.2. Attendance at association meetings--Appointment of members and official delegates--Expenses. Every school board member in the state shall be entitled to attend the meetings of such association, and every school board, which is a member of such association, may appoint any of its members to attend the annual, district, or regional meeting thereof with one to act as an official delegate and shall pay the actual and necessary expenses incurred by those attending such meeting as provided in § 13-8-38.

Source: SL 1949, ch 68, § 6; SL 1955, ch 41, ch 7, § 13; SDC Supp 1960, § 15.1913; SDCL, §§ 13-9-4, 13-9-5; SL 1969, ch 42, § 2; SL 1969, ch 47; SL 1975, ch 128, § 68; SL 1976, ch 110, § 2.



§ 13-8-11 Repealed.

13-8-11. Repealed by SL 1995, ch 87, § 22



§ 13-8-12 , 13-8-13. Repealed.

13-8-12, 13-8-13. Repealed by SL 1973, ch 86, § 20



§ 13-8-14 Assumption of office by newly elected or appointed members--Oath and bond.

13-8-14. Assumption of office by newly elected or appointed members--Oath and bond. The newly elected members of the school board shall qualify and assume membership at the annual meeting of the school board in July, and appointed members at the next meeting following such appointment, by taking and subscribing to an oath or affirmation to support the laws and Constitution of the United States and the State of South Dakota and to faithfully perform the duties of school board membership and by filing a bond if required by law and having it approved.

Source: SL 1955, ch 41, ch 9, § 18; SDC Supp 1960, § 15.2318; SL 1975, ch 128, § 50; SL 1977, ch 116, § 1.



§ 13-8-15 Filing and administration of oaths.

13-8-15. Filing and administration of oaths. In all school districts oaths of office shall be filed with the business manager except the oath of office of the business manager which shall be filed with the county auditor. Business managers and presidents of school boards are empowered to administer oaths in all matters in which their respective districts may be a party.

Source: SDC 1939, §§ 15.2008, 15.2317; SL 1953, ch 55, § 1; SL 1955, ch 41, ch 9, § 18; SDC Supp 1960, § 15.2318; SL 1973, ch 86, § 7; SL 1975, ch 128, § 51.



§ 13-8-16 Failure of member to qualify.

13-8-16. Failure of member to qualify. Failure of any school board member-elect or appointee to qualify as specified in §§ 13-8-14 and 13-8-15 shall constitute a vacancy which may be filled by appointment.

Source: SDC 1939, §§ 15.2013, 15.2014; SL 1955, ch 41, ch 9, § 18; SDC Supp 1960, § 15.2318; SL 1975, ch 128, § 52.



§ 13-8-17 Repealed.

13-8-17. Repealed by SL 1995, ch 87, § 23



§ 13-8-18 Amount of business manager's bond.

13-8-18. Amount of business manager's bond. The penal sum of the bonds required for school business managers shall be fixed and approved by the school board.

Source: SDC 1939, §§ 15.2009, 15.2010; SL 1955, ch 41, ch 9, § 20; SL 1957, ch 66, § 2; SDC Supp 1960, § 15.2320; SL 1973, ch 86, § 9; SL 1989, ch 137.



§ 13-8-19 Approval and filing of bonds.

13-8-19. Approval and filing of bonds. The bonds of the business manager shall be approved by the school board.

The bonds shall be filed with the county auditor.

Source: SDC 1939, § 15.2009; SL 1955, ch 41, ch 9, § 21; SL 1957, ch 66, § 3; SDC Supp 1960, § 15.2321; SL 1973, ch 86, § 10.



§ 13-8-20 New or additional bond required.

13-8-20. New or additional bond required. New or additional bonds for school board members or employees may be required by the school board in a sum to be fixed by the board in the event of the sale of bonds or whenever deemed necessary. The county auditor may require new or additional bonds in districts where deemed necessary by him.

Source: SDC 1939, § 15.2009; SL 1955, ch 41, ch 9, § 22; SL 1957, ch 66, § 4; SDC Supp 1960, § 15.2322; SL 1971, ch 104, § 1; SL 1975, ch 128, § 53.



§ 13-8-21 Action on bond after default--Taxpayer's action.

13-8-21. Action on bond after default--Taxpayer's action. In case of the breach of any condition of any official bond in any school district, the county auditor or any member of a school board where the default occurs shall cause an action to be commenced and prosecuted thereon in the name of the school district and all money so collected shall be paid into the county treasury, to be applied to the use of the schools of such district. If the auditor either fails or refuses to bring such action upon the breach of a bond, any taxpayer of the district may cause such action to be commenced and the necessary expenses of such action shall be paid, unless otherwise ordered by the court, out of the county treasury from funds apportioned to such district.

Source: SDC 1939, § 15.2012; SL 1955, ch 41, ch 9, § 23; SL 1957, ch 66, § 5; SDC Supp 1960, § 15.2323; SL 1971, ch 104, § 2; SL 1975, ch 128, § 54.



§ 13-8-22 Incumbent continued in office when successor not elected or qualified.

13-8-22. Incumbent continued in office when successor not elected or qualified. If for any reason a school district fails to elect any person to succeed a school board member whose term shall have expired or an elected board member fails to qualify, the term shall be deemed vacant, and the incumbent shall continue to act in an official capacity until the vacancy is filled.

Source: SL 1955, ch 41, ch 9, § 26; SDC Supp 1960, § 15.2326; SL 1975, ch 128, § 55.



§ 13-8-23 Events creating vacancy on school board.

13-8-23. Events creating vacancy on school board. A vacancy on the school board occurs if any of the following events happen before the expiration of the term of a school board member. If the member:

(1) Dies;

(2) Is removed from the board;

(3) Fails to qualify as a board member as provided by law;

(4) Ceases to be a resident of the school district or representation area where elected;

(5) Is convicted of any infamous crime or of any offense involving a violation of the member's official oath;

(6) Has a judgment obtained against the member for breach of the member's official bond;

(7) Is incapacitated and is unable to attend to the duties of the position;

(8) Assumes the duties of an office incompatible with the duties of a school board member;

(9) Resigns.
Source: SDC 1939, § 15.2316; SL 1955, ch 41, ch 9, § 24; SDC Supp 1960, § 15.2324; SL 1975, ch 128, § 56; SL 2006, ch 76, § 3.



§ 13-8-24 Resignation not effective until successor appointed and qualified.

13-8-24. Resignation not effective until successor appointed and qualified. A resignation of a school board member shall necessitate a successor to be appointed to fill the vacancy, but such resignation shall not be effective until the successor is appointed and qualified as prescribed by law, and until such time the resigning member shall continue to serve in an official capacity as a school board member.

Source: SL 1887, ch 47, § 110; CL 1887, § 1796; SL 1955, ch 41, ch 9, § 27; SDC Supp 1960, § 15.2327; SL 1975, ch 128, § 57.



§ 13-8-25 Appointment to fill vacancy on school board--Qualification and term of appointee.

13-8-25. Appointment to fill vacancy on school board--Qualification and term of appointee. Any vacancy occurring on a school board shall be filled by appointment. The vacancy shall be filled by all school board members, including the vacating member, if the vacancy is created by:

(1) A school district's failure to elect a person to succeed a school board member whose term has expired;

(2) An elected school board member's failure to qualify as specified in § 13-8-14; or

(3) A school board member's resignation.
If the vacancy occurs due to an event listed in subdivisions 13-8-23(1), (2), (4), (5), (6), (7), or (8), the vacancy shall be filled by the remaining school board members.

The appointee shall qualify as if elected at or before the next school board meeting, and serve until the next succeeding election at which time a successor shall be elected to serve the unexpired term.

Source: SDC 1939, §§ 15.2315, 15.2515; SL 1951, ch 63, § 2; SL 1955, ch 41, ch 9, § 25; SDC Supp 1960, § 15.2325; SL 1971, ch 104, § 3; SL 1977, ch 116, § 2; SL 2015, ch 86, § 1.



§ 13-8-26 Appointment of committees--Persons authorized to countersign checks and warrants.

13-8-26. Appointment of committees--Persons authorized to countersign checks and warrants. The president of the school board shall appoint all committees, and shall preside at the meetings of the board. The president, or in the president's absence any board member designated by the school board at a board meeting, shall countersign all checks or warrants drawn by the business manager which have been authorized for payment by the school board.

Source: SDC 1939, § 15.2518; SL 1955, ch 41, ch 9, § 32; SDC Supp 1960, § 15.2332; SL 1975, ch 128, § 58; SL 2014, ch 78, § 1.



§ 13-8-27 , 13-8-28. Repealed.

13-8-27, 13-8-28. Repealed by SL 1995, ch 87, §§ 24, 25



§ 13-8-29 to 13-8-32. Repealed.

13-8-29 to 13-8-32. Repealed by SL 1973, ch 86, § 20



§ 13-8-33 Repealed.

13-8-33. Repealed by SL 1995, ch 87, § 26



§ 13-8-34 Approval and signing of minutes of school board.

13-8-34. Approval and signing of minutes of school board. The school board shall approve the minutes of every meeting of the board within forty-five days after such meeting. The presiding officer and the business manager shall sign the minutes of all annual, regular, and special meetings after they have been approved.

Source: SL 1955, ch 41, ch 9, § 33; SL 1959, ch 66; SDC Supp 1960, § 15.2333; SL 1968, ch 48, § 1; SL 1975, ch 128, § 61.



§ 13-8-35 Publication of minutes of board--Contents--Changes after publication--Business manager to sign.

13-8-35. Publication of minutes of board--Contents--Changes after publication--Business manager to sign. Within twenty days after a meeting of the school board, the board shall cause to be published in the designated legal newspaper a full account of the unapproved proceedings of such meeting, giving a detailed statement of all expenditures of money, with the names of persons to whom payment is made, showing the service rendered or goods furnished, a detailed statement of receipts, and balance on hand. Expenditures and receipts of trust and agency funds may be published in total only.

If the published minutes of the previous meeting of the board are modified, amended, or corrected by such board subsequent to such publication and prior to approval by the board, such changes shall be reflected in the minutes of the meeting at which such modifications, amendments, or corrections are made.

The business manager shall sign each legal publication submitted to the newspaper.

Source: SDC 1939, § 15.2522; SL 1947, ch 69; SL 1955, ch 41, ch 9, § 33; SL 1959, ch 66; SDC Supp 1960, § 15.2333; SL 1968, ch 48, § 1; SL 1971, ch 104, § 5; SL 1972, ch 129, § 2; SL 1973, ch 86, § 13; SL 1975, ch 67, § 2; SL 1975, ch 128, § 62; SL 1976, ch 115, § 1.



§ 13-8-36 Repealed.

13-8-36. Repealed by SL 1995, ch 87, § 27



§ 13-8-36.1 Publication rates paid by school boards.

13-8-36.1. Publication rates paid by school boards. School boards shall pay for publishing proceedings required by § 13-8-35 at a rate not to exceed ninety percent of the legal line rates for weekly newspapers and not to exceed the legal line rate for daily newspapers, as provided in §§ 17-2-19 and 17-2-20.

Source: SL 1996, ch 104.



§ 13-8-37 Compensation of board members.

13-8-37. Compensation of board members. Each local school board shall set the amount of per diem that each member of that local school board may receive. However, the amount of per diem set by the local school board may not exceed the per diem authorized for the members of the South Dakota Board of Education Standards, pursuant to § 4-7-10.4. The per diem may be paid for each meeting actually attended by such member and also for each day a member was actually engaged in the service of the board when authorized by the board.

Source: SDC 1939, §§ 15.2325, 15.2521, 15.2608; SL 1945, ch 56; SL 1955, ch 41, ch 9, § 29; SDC Supp 1960, § 15.2329; SL 1965, ch 51; SL 1969, ch 46; SL 1973, ch 86, § 14; SL 1975, ch 128, § 63; SL 1978, ch 104; SL 2004, ch 124, § 1; SL 2017, ch 81, § 57.



§ 13-8-38 Travel allowance of school board members.

13-8-38. Travel allowance of school board members. In addition to per diem as provided in § 13-8-37, all school board members may receive the travel allowance authorized by the rules adopted by the State Board of Finance.

Source: SL 1955, ch 41, ch 9, § 30; SDC Supp 1960, § 15.2330; SL 1969, ch 47; SL 1973, ch 86, § 15; SL 1982, ch 135.



§ 13-8-39 Management of schools by board--General powers.

13-8-39. Management of schools by board--General powers. As provided and limited by law, the school board has general charge, direction and management of the schools of the district and control and care of all property belonging to it. The school board may levy taxes, borrow money, employ any necessary personnel, lease real and personal property, carry liability and other insurance, or in lieu of insurance, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24, to protect and assist the school board in meeting obligations arising from such acts or omissions for which the school board may be legally liable, purchase all necessary books and equipment, purchase real property and erect necessary buildings for the operation of such schools.

Source: SDC 1939, §§ 15.2001, 15.2018; SL 1947, ch 61; SL 1951, ch 53; SL 1953, ch 55, § 2; SL 1955, ch 41, ch 9, § 1; SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 74, § 3; SL 1963, ch 78; SL 1978, ch 49, § 3; SL 1979, ch 114; SL 1987, ch 75, § 3.



§ 13-8-39.1 Repealed.

13-8-39.1. Repealed by SL 1987, ch 31, § 6A



§ 13-8-39.2 Authority to provide day-care for children of enrolled students.

13-8-39.2. Authority to provide day-care for children of enrolled students. The school board may provide day-care services to the children of enrolled students and may charge a fee therefor.

Source: SL 1989, ch 138, § 1.



§ 13-8-40 Repealed.

13-8-40. Repealed by SL 1971, ch 104, § 7



§ 13-8-41 Repealed.

13-8-41. Repealed by SL 1985, ch 120, § 1



§ 13-8-42 Repealed.

13-8-42. Repealed by SL 1973, ch 86, § 20



§ 13-8-43 Records of business manager open to public inspection.

13-8-43. Records of business manager open to public inspection. All reports, books, records, contracts, and papers in the office of the business manager relating to school business in the district shall be retained in the office of the business manager and at all times open to the inspection of the president of the board, the secretary of the Department of Education and county auditor, and at reasonable hours to any voter or taxpayer.

Source: SDC 1939, § 15.2323; SL 1955, ch 41, ch 9, § 37; SDC Supp 1960, § 15.2337; SL 1971, ch 104, § 6; SL 1973, ch 86, § 16; SL 1975, ch 128, § 64; SL 2003, ch 272, § 63.



§ 13-8-44 Destruction, falsification or failure to deliver records as misdemeanor.

13-8-44. Destruction, falsification or failure to deliver records as misdemeanor. It is a Class 1 misdemeanor for any administrator knowingly to mutilate or destroy any of the books, accounts, or records of his office or sign, transmit, issue, or publish a false statement relating thereto, or fail to deliver to his successor all the books, accounts, and records on demand of his successor, the president of the board or the secretary of the Department of Education.

Source: SDC 1939, § 15.9908; SL 1955, ch 41, ch 17, § 8; SL 1973, ch 86, § 17; SL 1975, ch 128, § 65; SL 1977, ch 118; SL 1982, ch 86, § 132; SL 2003, ch 272, § 63.



§ 13-8-45 Repealed.

13-8-45. Repealed by SL 1973, ch 86, § 20



§ 13-8-46 Repealed.

13-8-46. Repealed by SL 1970, ch 43, § 1



§ 13-8-47 Annual report to department--Contents, filing, and auditing--Past-due reports.

13-8-47. Annual report to department--Contents, filing, and auditing--Past-due reports. Before the first day of August every school board shall file an annual report with the Department of Education. The report shall contain all the educational and financial information and statistics of the school district as requested in a format established by the Department of Education. The report shall also contain, for each month of the fiscal year, the month-end cash balances of the school district's general fund, capital outlay fund, pension fund, and special education fund. The report shall also contain the following information for the district from the preceding fiscal year:

(1) Total teacher compensation, which is defined as the total amount spent on instructional salaries and benefits for certified instructional staff;

(2) The total amount spent on instructional salaries for certified instructional staff;

(3) The total amount spent on benefits for certified instructional staff;

(4) The total number of certified instructional staff employed by the school district; and

(5) Any other information necessary to comply with the provisions of SL 2016, ch 83.
The business manager, with the assistance of the secretary of the Department of Education, shall make the annual report, and it shall be approved by the school board. The business manager shall sign the annual report and file a copy with the Department of Education as provided in § 13-13-37. The division shall audit the report and return one copy to the school district.

Reports not filed prior to August thirtieth are considered past due and are subject to the past-due provisions of § 13-13-38.

Source: SDC 1939, § 15.2320; SL 1955, ch 41, ch 9, § 35; SDC Supp 1960, § 15.2335; SL 1968, ch 49; SL 1970, ch 96, § 5; SL 1973, ch 86, § 18; SL 1975, ch 128, § 66; SL 1985, ch 121, § 1; SL 1991, ch 20, §§ 17, 18; SL 1994, ch 113, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 77, § 3; SL 2011, ch 86, § 1; SL 2015, ch 87, § 1; SL 2016, ch 83, § 26.



§ 13-8-48 Forfeiture by officer or employee for failure to make report.

13-8-48. Forfeiture by officer or employee for failure to make report. When any school district employee, required by law or regulation to make a report including an inventory under the provisions of chapter 5-24 to any county auditor or school board or the secretary of the Department of Education, willfully neglects to make such report or fails to perform any of his official duties, the school board shall withhold the last month's salary of such employee or employees until such reports or records are filed and accepted or such official duties performed.

Source: SDC 1939, § 15.2016; SL 1955, ch 41, ch 9, § 36; SDC Supp 1960, § 15.2336; SL 1973, ch 86, § 19; SL 1975, ch 128, § 67; SL 2003, ch 272, § 63.



§ 13-8-49 Repealed.

13-8-49. Repealed by SL 1973, ch 86, § 20



§ 13-8-50 Before or after school programming for school children--Fee.

13-8-50. Before or after school programming for school children--Fee. The school board may provide programming before or after the regular school term or school day, including weekends, for children who are of school age and are enrolled in a school within the district and may charge a fee therefor. However, the programming provided by a school district for which a fee may be charged pursuant to this section does not include any high school extracurricular activity.

Source: SL 1989, ch 139, § 1; SL 2012, ch 91, § 1, eff. Mar. 1, 2012.



§ 13-8-50.1 Fees deposited into school district's public enterprise fund.

13-8-50.1. Fees deposited into school district's public enterprise fund. Any fees paid to a school district under the provisions of §§ 13-8-50 and 13-28-5 shall be deposited into the school district's public enterprise fund enumerated in § 13-16-2.

Source: SL 2012, ch 91, § 3, eff. Mar. 1, 2012.



§ 13-8-51 to 13-8-54. Repealed.

13-8-51 to 13-8-54. Repealed by SL 1991, ch 127, § 5



§ 13-8-55 Membership in associations to enhance state education quality permitted.

13-8-55. Membership in associations to enhance state education quality permitted. Any school administrator of any school district of this state may become a member of an association with school administrators of other school districts of this state, the purpose of which is to enhance the quality of education in the school districts in South Dakota.

Source: SL 2003, ch 94, § 1.






Chapter 09 - Associated School Boards Of South Dakota [Repealed]

CHAPTER 13-9

ASSOCIATED SCHOOL BOARDS OF SOUTH DAKOTA [REPEALED]

[Repealed by SL 1975, ch 128, § 377; SL 1976, ch 110, § 3]



Chapter 10 - School District Employees

§ 13-10-1 Repealed.

13-10-1. Repealed by SL 1975, ch 128, § 377



§ 13-10-2 General power of school boards to employ personnel.

13-10-2. General power of school boards to employ personnel. The school board shall have the power to employ personnel deemed necessary by the board and to define the duties and fix the compensation of each.

Source: SDC 1939, § 15.2523 (3); SL 1939, ch 44; SL 1949, ch 54, § 1; SL 1955, ch 41, ch 16, § 1; SDC Supp 1960, § 15.3801; SL 1975, ch 128, § 71.



§ 13-10-2.1 Repealed.

13-10-2.1. Repealed by SL 1995, ch 87, § 28



§ 13-10-3 Group life and health insurance for employees and retirees.

13-10-3. Group life and health insurance for employees and retirees. Any school board may enter into group life and group health insurance contracts, including contracts for dental and vision insurance provided by private carriers, or may self insure, for the protection and benefit of its employees, the immediate families of such employees, and former employees who have retired, and may pay any part or all of the necessary premiums therefor.

Source: SL 1953, ch 62; SL 1955, ch 41, ch 16, § 15; SDC Supp 1960, § 15.3815; SL 1967, ch 48; SL 1978, ch 49, § 4; SL 2009, ch 74, § 1.



§ 13-10-4 Retirement pension agreement with employees--Premiums.

13-10-4. Retirement pension agreement with employees--Premiums. Subject to the provisions of §§ 3-12-65 and 3-12-66, any school board shall have the power to enter into a retirement pension agreement with its employees for their benefit and to pay any part or all of the necessary premiums therefor.

Source: SL 1947, ch 81, § 1; SL 1955, ch 41, ch 16, § 15; SDC Supp 1960, § 15.3815.



§ 13-10-5 Repealed.

13-10-5. Repealed by SL 1975, ch 128, § 377



§ 13-10-6 Repealed.

13-10-6. Repealed by SL 2016, ch 83, §§ 1, 2, eff. Jan. 1, 2017.



§ 13-10-7 Repealed.

13-10-7. Repealed by SL 2008, ch 75, § 1.



§ 13-10-8 Discontinuance of retirement system by board.

13-10-8. Discontinuance of retirement system by board. Such retirement pension system may be discontinued at any time by the school board of any district in which it has been established. On such discontinuance all pension payments shall be discontinued.

Source: SL 1947, ch 81, § 4; SL 1955, ch 41, ch 16, § 19; SDC Supp 1960, § 15.3819; SL 1975, ch 128, § 74.



§ 13-10-9 Liability insurance for protection of employees.

13-10-9. Liability insurance for protection of employees. Any school board shall have power to carry public liability insurance protecting its employed personnel against liability suits which might be brought against them for acts of negligence while performing their duties as employees of the school district.

Source: SL 1953, ch 55, § 2; SL 1955, ch 41, ch 16, § 15; SDC Supp 1960, § 15.3815.



§ 13-10-10 , 13-10-11. Repealed.

13-10-10, 13-10-11. Repealed by SL 1995, ch 87, § 29



§ 13-10-12 Criminal background investigation of prospective employees, technical institute instructors, and student teachers--Temporary employment pending results.

13-10-12. Criminal background investigation of prospective employees, technical institute instructors, and student teachers--Temporary employment pending results. Each person over eighteen years of age hired by a school district shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The school district shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The employing school district may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. The employing school district may pay any fees charged for the cost of fingerprinting or the criminal background investigation for any person whose employment is subject to the requirements of this section. Any person hired to officiate, judge, adjudicate, or referee a public event sponsored by a school district is not required to submit to a criminal background investigation as required in this section. In addition, any instructor employed by a postsecondary technical institute is required to submit to a criminal background investigation as required in this section at the time of initial employment.

The criminal investigation required by this section with respect to a student teacher completing requirements for teacher certification shall be conducted by the school district. A criminal background investigation, of a student teacher, conducted by a school district may be provided to any other school in which the student engages in student teaching. The school district conducting the criminal background investigation of a student teacher may rely upon the results of that investigation for employment of that person as an employee of the district.

Source: SL 2000, ch 76, § 1; SL 2001, ch 74, § 1; SL 2003, ch 95, § 1; SL 2011, ch 87, § 1; SL 2012, ch 92, § 1; SL 2016, ch 84, § 1.



§ 13-10-12.1 Single investigation required of employee of multiple school districts--Condition--Procedure for transfer of report.

13-10-12.1. Single investigation required of employee of multiple school districts--Condition--Procedure for transfer of report. Any school district employee who is employed by more than one school district is only required to obtain one criminal background investigation, if the background investigation was conducted no more than five years before the person is first employed by the additional school district. The results of the background investigation shall be transferred to any additional school district from the initial school district that obtained the criminal background investigation if the additional school district or the school district employee requests in writing to the initial school district that the results be transferred and the school district employee who was the subject of the criminal background investigation signs a written release authorizing the transfer.

Source: SL 2001, ch 75, § 1.



§ 13-10-13 Criminal conviction as factor in hiring decision.

13-10-13. Criminal conviction as factor in hiring decision. A school district may refuse to employ a person, either directly or by contract, who has been convicted of a crime involving moral turpitude as defined in subdivision 22-1-2(25).

No person may be employed by a school district, either directly or by contract, if the person has been convicted of a crime of violence as defined in subdivision 22-1-2(9), a sex offense as defined in § 22-24B-1, or trafficking in narcotics.

Nothing in this section prohibits a school district from considering any criminal conviction in making a hiring decision.

Source: SL 2000, ch 76, § 2.



§ 13-10-14 Persons continuously employed from July 1, 2000, exempt from criminal background check.

13-10-14. Persons continuously employed from July 1, 2000, exempt from criminal background check. Any person employed by a South Dakota school district on July 1, 2000, who remains continuously employed by the same South Dakota school district for consecutive school years is not required to submit to a criminal background check as provided in § 13-10-12.

Source: SL 2000, ch 76, § 3.



§ 13-10-15 Suspension or resignation of employee for criminal conviction--Reporting.

13-10-15. Suspension or resignation of employee for criminal conviction--Reporting. If a school board or governing body of any accredited school suspends an employee or an employee resigns or is terminated as a result of a criminal conviction, the superintendent or chief administrator shall, within ten days of the date of the suspension or the date the employment is severed, report the circumstances and the name of the employee to the Department of Education. Any superintendent or chief administrator who fails to report under this section is subject to sanctions found in § 13-8-48.

Source: SL 2000, ch 76, § 4; SL 2003, ch 272, § 63.



§ 13-10-16 Conviction defined.

13-10-16. Conviction defined. For purposes of §§ 13-10-12 to 13-10-16, inclusive, the term, conviction, means a plea or verdict of guilty or a conviction following a plea of nolo contendere in this state or any other state. A duly certified copy of the court record is proof of the conviction and sentence.

Source: SL 2000, ch 76, § 5.



§ 13-10-17 School counselors.

13-10-17. School counselors. If a school district employs a school counselor, on either a full-time or part-time basis, or contracts for the services of a school counselor through an educational cooperative or other entity, that school counselor shall be certified in accordance with the standards established by the South Dakota Board of Education Standards pursuant to § 13-1-12.1.

Source: SL 2011, ch 88, § 1, eff. July 1, 2016; SL 2017, ch 81, § 57.



§ 13-10-18 Balance in pension fund upon discontinuance transferred to general fund.

13-10-18. Balance in pension fund upon discontinuance transferred to general fund. The pension fund of the school district is provided for the purpose of financing payments to the South Dakota Retirement System and to finance pensions to retired employees of a school district that has established a pension system. Upon discontinuance of the pension fund any unexpended balance shall be transferred to the general fund. This section is repealed on July 1, 2020.

Source: SL 2016, ch 83, § 25.






Chapter 11 - School District Tax Levies

§ 13-11-1 Repealed.

13-11-1. Repealed by SL 1996, ch 69, § 4



§ 13-11-2 Adoption of annual school budget--Publication--Cash flow--Levy--Changes in budget.

13-11-2. Adoption of annual school budget--Publication--Cash flow--Levy--Changes in budget. The school board shall prepare a proposed budget for the next fiscal year according to the budgeting standards prescribed by the auditor general for consideration not later than the regular meeting in the month of May. The proposed budget shall be published in the designated official newspaper not later than July fifteenth together with a notice of hearing on the budget. The budget hearing shall be held before August first. Before October first every school board shall approve a budget for the anticipated obligations of each fund, except trust and agency funds, for the school fiscal year. The budget may include an amount to provide cash flow funding according to guidelines prescribed by the auditor general. By resolution the school board shall adopt a levy in dollars sufficient to meet the school budget. Any changes in the proposed budget incorporated into the final budget shall be published in the minutes within thirty days after the final adoption of the budget.

Source: SDC 1939, § 15.2327; SL 1941, ch 64, § 1; SL 1953, ch 59, § 2; SL 1955, ch 41, ch 10, § 8; SDC Supp 1960, § 15.2208; SL 1971, ch 74, § 2; SL 1973, ch 88; SL 1975, ch 132; SL 1976, ch 115, § 2; SL 1986, ch 126, § 2; SL 1987, ch 128, § 1; SL 1995, ch 93; SL 1996, ch 105.



§ 13-11-2.1 Contingency line item in budget--Maximum--Transfer of funds.

13-11-2.1. Contingency line item in budget--Maximum--Transfer of funds. In preparing the school district budget, the school board may include a line item for contingencies. The line item shall be included in the annual budget and shall not exceed five percent of the total school district budget. The school board may by resolution transfer contingency funds to any budget category except capital outlay.

Source: SL 1977, ch 119, § 3.



§ 13-11-2.2 Repealed.

13-11-2.2. Repealed by SL 1987, ch 128, § 2



§ 13-11-3 Report of levy amount to county auditor--Spread against property in district--General fund and special education fund report.

13-11-3. Report of levy amount to county auditor--Spread against property in district--General fund and special education fund report. The school district shall report the amount budgeted to the county auditor before October first on forms prescribed by the county auditor. The county auditor shall spread a levy in dollars and cents over the taxable property of the school district sufficient to raise the money requested by the school district subject to the legal dollars and cents limitations on any of the funds as provided by law. For the general fund and special education fund, the school district may report the levy in dollars or dollars per one thousand dollars of taxable valuation.

Source: SDC 1939, § 15.2526; SL 1955, ch 41, ch 10, § 8; SDC Supp 1960, § 15.2208; SL 1971, ch 74, § 3; SL 1975, ch 128, § 76; SL 1986, ch 126, § 4; SL 1987, ch 128, § 3; SL 1997, ch 86, § 1; SL 1997, ch 87, § 1; SL 1998, ch 86, § 1; SL 2016, ch 83, § 3.



§ 13-11-3.1 Repealed.

13-11-3.1. Repealed by SL 1997, ch 87, § 2



§ 13-11-3.2 Amendment of budget to utilize unobligated resources.

13-11-3.2. Amendment of budget to utilize unobligated resources. Subsequent to final adoption of the budget, the school board, upon adoption of a resolution setting forth the source of funds and the intended purpose for their use, may amend the budget to utilize available unobligated resources.

Source: SL 1975, ch 131, § 1; SL 1977, ch 119, § 2; SL 1982, ch 136.



§ 13-11-3.3 Levy to be subject to legal dollars and cents limitations.

13-11-3.3. Levy to be subject to legal dollars and cents limitations. The levy as determined by the state superintendent shall be subject to the legal dollars and cents limitations as applied against equalized taxable values.

Source: SL 1986, ch 126, § 5.



§ 13-11-4 District funds appropriated to payment of judgment.

13-11-4. District funds appropriated to payment of judgment. Any unobligated surplus fund in the treasury of the school district at the end of the fiscal year may be appropriated to the payment of a judgment.

Source: SL 1955, ch 41, ch 10, § 37; SDC Supp 1960, § 15.2237; SL 1975, ch 128, § 77.



§ 13-11-5 , 13-11-6. Repealed.

13-11-5, 13-11-6. Repealed by SL 1995, ch 94, §§ 3, 4



§ 13-11-7 Monthly payments to school districts--Interest on late payments--Statements to business manager.

13-11-7. Monthly payments to school districts--Interest on late payments--Statements to business manager. The county auditor shall transfer, by the twentieth day of the month, all money received during the prior month on behalf of each school district to each district. Any county failing to distribute the receipts within the time prescribed is subject to an interest charge of one percent per month based on the receipts for the first thirty days of delinquency or part thereof and thereafter, one percent per month for each month or part thereof. When any funds which have been collected by the county for the district from taxes or from any other source are remitted to the district, the county auditor shall send to the school district business manager a statement showing the exact source and amount of the funds. The statement shall be made in a form and contain information prescribed by the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 10, § 9; SDC Supp 1960, § 15.2209; SL 1975, ch 128, § 78; SL 1976, ch 112; SL 1980, ch 121; SL 1984, ch 114, § 2; SL 1989, ch 140; SL 2003, ch 272, § 63.



§ 13-11-8 Encumbrance of budget unexpended from prior fiscal year--Resolution--Detailed listing.

13-11-8. Encumbrance of budget unexpended from prior fiscal year--Resolution--Detailed listing. The school board may by resolution at its first meeting in July encumber that portion of the unexpended budget from the prior fiscal year for which legal obligations were incurred but were not paid. The resolution shall state the budget account and amount encumbered. The business manager shall keep a detailed listing by payee and amount supporting such amount shown in the resolution.

Source: SL 1976, ch 111.



§ 13-11-9 Levy of district sending students to another district.

13-11-9. Levy of district sending students to another district. For any school district that is sending its students to an adjoining school district pursuant to § 13-15-1.3, the county auditor shall spread a levy over the taxable property of the sending school district sufficient to raise the sending school district's tax levy per one thousand dollars of taxable valuation up to the weighted average tax levy per one thousand dollars of taxable valuation of the receiving school districts. The weighted average tax levy shall be calculated pursuant to § 13-11-10. This section does not apply to a school district that operates a secondary school or to a school district that does not receive or accept state aid pursuant to chapter 13-13, or enters into contractual agreements pursuant to § 13-15-11.

Source: SL 1991, ch 137, § 2; SL 1992, ch 117, § 1; SL 1998, ch. 85, § 1; SL 1998, ch 89, § 6.



§ 13-11-10 Weighted average tax levy of receiving districts.

13-11-10. Weighted average tax levy of receiving districts. In implementing the terms of § 13-11-9, a separate weighted average tax levy of the receiving districts shall be calculated for agricultural property, owner-occupied single-family dwelling property, and for nonagricultural property for each sending school district as follows:

(1) The levy per thousand dollars of taxable valuation for agricultural property for each receiving school district shall be multiplied by the number of children from the sending school district to whom the receiving school district is providing educational services;

(2) Add together the products from subdivision (1) for each receiving school district;

(3) Divide the sum from subdivision (2) by the total number of students that the contracting school district is sending to the receiving school districts pursuant to § 13-15-1.3. The quotient is the weighted average tax levy per one thousand dollars of taxable valuation for agricultural property;

(4) The weighted average tax levy per thousand dollars of taxable valuation for owner-occupied single-family dwellings and nonagricultural property shall be obtained by repeating the procedure outlined in subdivisions (1) to (3), inclusive, for each class of property; and

(5) The sum of the levies assessed for all funds in the sending district shall be equal to or greater than the sum of all levies for all funds in the receiving district.

The above calculations do not include students receiving educational services from an out-of-state school district nor the tax levy of any out-of-state school district.

Source: SL 1991, ch 137, § 3; SL 1992, ch 117, § 2; SL 1999, ch 79, § 1; SL 2003, ch 96, § 1; SL 2008, ch 44, § 20, eff. July 1, 2009.



§ 13-11-11 Use of funds raised from levy of sending district.

13-11-11. Use of funds raised from levy of sending district. The money raised by the levy provided in § 13-11-9 shall be used to fund any budget expense of the sending district, and the remaining balance shall be paid by the county treasurer on a pro rata basis for each child to the business manager for the adjoining in-state school district that is providing the educational services to the children of the sending school district pursuant to § 13-15-1.3.

Source: SL 1991, ch 137, § 5; SL 1992, ch 117, § 3.



§ 13-11-12 1996B school fiscal half-year.

13-11-12. 1996B school fiscal half-year. The period of July 1, 1996, to December 31, 1996, shall be known as the 1996B school fiscal half-year.

Source: SL 1995, ch 94, § 2.



§ 13-11-13 Levy authorized to pay judgment against school district.

13-11-13. Levy authorized to pay judgment against school district. If a final judgment is obtained against any school district, the school board shall levy a tax upon the taxable property in the school district for the payment of the judgment and the tax shall be collected as other school taxes. The tax may not be greater than one-half percent of the taxable valuation of the school district in any one year, and shall be exclusive of the maximum levies as provided by law. The levy may be repeated until the judgment is paid. No execution may issue against any school district.

Source: SL 1996, ch 107, § 1.



§ 13-11-14 Refusal of school district to levy tax to pay judgment creditor--Board of county commissioners to levy tax.

13-11-14. Refusal of school district to levy tax to pay judgment creditor--Board of county commissioners to levy tax. If the school board refuses or fails to levy the tax required by § 13-11-13, the judgment creditor may apply to the board of county commissioners, who shall levy the tax upon the property of the school district. When collected the money shall be paid by the county auditor to the judgment creditor in the same manner that money is delivered to the treasurer of the school district.

Source: SL 1996, ch 107, § 2.






Chapter 12 - County Elementary School Equalization Fund

CHAPTER 13-12

COUNTY ELEMENTARY SCHOOL EQUALIZATION FUND [REPEALED]

[Repealed by SL 1970, ch 102]



Chapter 13 - General State Aid To Schools

§ 13-13-1 Apportionment among school districts of school fund income.

13-13-1. Apportionment among school districts of school fund income. The commissioner of school and public lands, after any adjustments that have been made pursuant to § 5-10-18.3, shall apportion the school funds as follows: the commissioner shall ascertain from the division of education the total number of resident pupils in average daily membership as defined in § 13-13-1.1 in each school district and the total number of pupils in average daily membership in all school districts, and on that basis of the school population, the commissioner shall apportion to each school district, pro rata, such share, as its population of resident pupils in average daily membership in the school district bears to the total number of pupils in average daily membership in all school districts. The funds to be apportioned include funds derived from the lease of school lands, the lease of public lands not apportioned to any educational, penal, or charitable institution, the interest, dividends, and other income on invested funds derived from the sale of school lands and public lands not apportioned to any such institution, and the interest, dividends, and other income on invested funds derived from the five percent paid by the United States on sale of public lands within the state.

Source: SDC 1939, §§ 15.0109, 15.2032; SL 1939, ch 40; SL 1953, ch 55, § 4; SL 1955, ch 41, ch 12, § 2; SDCL § 13-28-1; SL 1971, ch 117, § 1; SL 1973, ch 83, § 2; SL 1974, ch 128, § 1; SL 1978, ch 112, § 1; SL 1979, ch 116, § 1; SL 1982, ch 137, § 1; SL 2001, ch 26, § 9; SL 2009, ch 75, § 1.



§ 13-13-1.1 Individual school district average daily membership defined.

13-13-1.1. Individual school district average daily membership defined. The individual school district average daily membership as calculated by the Department of Education for distribution of school and public lands funds may not include pupils for whom the school district receives tuition, shall include pupils for whom the district pays tuition, and shall include resident pupils attending public schools within the district and resident pupils attending private schools.

Source: SL 1982, ch 137, § 2; SL 2009, ch 75, § 2; SL 2010, ch 77, § 4.



§ 13-13-1.2 Fall enrollment records subject to examination by department.

13-13-1.2. Fall enrollment records subject to examination by department. Any records related to the reporting of fall enrollment of a public school district shall be subject to examination by the Department of Education at all times.

Source: SL 1996, ch 69, § 10; SL 2003, ch 272, § 63; SL 2007, ch 93, § 13.



§ 13-13-1.3 Overreported fall enrollment data--Recovery of overpayment--Misdemeanor.

13-13-1.3. Overreported fall enrollment data--Recovery of overpayment--Misdemeanor. If, in the department's examination of fall enrollment, it is determined that the data was overreported, the department shall recover the amount of state aid overpaid as a result of the overreporting. Upon recovery of the overpayment, the department shall deposit the overpayment into the state general fund. If the overreporting occurred with the intent to increase the amount of state aid received by overreporting, the person responsible for the overreporting may be charged with a Class 1 misdemeanor as provided in § 13-8-44, with the maximum penalty as defined in § 22-6-2.

Source: SL 1996, ch 69, § 11; SL 2007, ch 93, § 14.



§ 13-13-1.4 to 13-13-1.7. Repealed.

13-13-1.4 to 13-13-1.7. Repealed by SL 2016, ch 85, §§ 1 to 4.



§ 13-13-1.8 Repealed.

13-13-1.8. Repealed by SL 2008, ch 74, § 1.



§ 13-13-1.9 Repealed.

13-13-1.9. Repealed by SL 2016, ch 85, § 5.



§ 13-13-2 Payments to school districts of permanent school fund income.

13-13-2. Payments to school districts of permanent school fund income. An itemized statement of the apportionment when made as provided in § 13-13-1 shall be delivered by the commissioner of school and public lands to the state auditor, who shall thereupon draw his warrant on the state treasury for the amounts designated on the statement so furnished and transmit the same to the separate school districts.

Source: SDC 1939, § 15.0109; SL 1971, ch 105, § 1; SL 1973, ch 83, § 3.



§ 13-13-3 Withholding of permanent school fund income from districts in default on obligation to school fund.

13-13-3. Withholding of permanent school fund income from districts in default on obligation to school fund. Whenever any school district in this state shall default and shall be delinquent in the payment of any interest or principal payments to the State of South Dakota on account of any bond or bonds heretofore or hereafter issued by such school district and which have been purchased with funds belonging to the permanent school fund, or whenever any school district shall permit any fund created or established for the retirement of such bonds to become impaired or depleted, the commissioner of school and public lands may in his discretion, direct the county treasurer of the county in which such school district is situated to withhold the distribution of the apportionment moneys provided for in § 13-13-2 until such delinquent principal and interest is paid or until such fund is restored, as the case may be.

Source: SL 1941, ch 73; SDC Supp 1960, § 15.0109-1; SL 1975, ch 128, § 79.



§ 13-13-4 Sources of county general school fund.

13-13-4. Sources of county general school fund. The county general school fund to be apportioned pursuant to § 13-13-5 shall consist of the net proceeds of all fines for violation of state laws and any tax so designated in Title 10.

Source: SDC 1939, § 15.1603; SL 1975, ch 128, § 80.



§ 13-13-5 Report and distribution of county general school fund to school districts.

13-13-5. Report and distribution of county general school fund to school districts. The county treasurer shall on or before the fifth day of January and July furnish the county auditor with a statement of all money in the county treasury belonging to the county general school fund and shall pay the money, upon the order of the auditor, to the public school districts having land area within the county in proportion to the average daily membership of children residing in the school districts as certified by the Department of Education.

Source: SDC 1939, § 15.1603; SL 1971, ch 105, § 2; SL 1983, ch 125; SL 2010, ch 77, § 5.



§ 13-13-6 Payment of tax collections to school districts--Receipt.

13-13-6. Payment of tax collections to school districts--Receipt. The county treasurer shall also pay at such times as are required by law to the business manager of each school district all of the money collected for such school district and shall take duplicate receipts for the money paid. He shall send one of the receipts to the business manager of such school district.

Source: SDC 1939, § 15.1603; SL 1975, ch 128, § 81.



§ 13-13-7 to 13-13-9. Repealed.

13-13-7 to 13-13-9. Repealed by SL 1975, ch 128, § 377



§ 13-13-10 Repealed.

13-13-10. Repealed by SL 1986, ch 126, § 10



§ 13-13-10.1 Definitions.

13-13-10.1. Definitions. The education funding terms and procedures referenced in this chapter are defined as follows:

(1) Repealed by SL 2016, ch 83, § 4;

(1A) Nonresident students who are in the care and custody of the Department of Social Services, the Unified Judicial System, the Department of Corrections, or other state agencies and are attending a public school may be included in the fall enrollment of the receiving district when enrolled in the receiving district;

(2) Repealed by SL 2016, ch 83, § 4;

(2A) "Fall enrollment," is calculated as follows:

(a) Determine the number of kindergarten through twelfth grade students enrolled in all schools operated by the school district on the last Friday of September of the current school year;

(b) Subtract the number of students for whom the district receives tuition except for:

(i) Nonresident students who are in the care and custody of a state agency and are attending a public school district;

(ii) Students who are being provided an education pursuant to § 13-28-11; and

(iii) Students for whom tuition is being paid pursuant to § 13-28-42.1; and

(c) Add the number of students for whom the district pays tuition.

When computing state aid to education for a school district pursuant to § 13-13-73, the secretary of the Department of Education shall use the school district's fall enrollment;

(2B) Repealed by SL 2010, ch 84, § 1;

(2C) "Target teacher ratio factor," is:

(a) For school districts with a fall enrollment of two hundred or less, the target teacher ratio factor is 12;

(b) For districts with a fall enrollment of greater than two hundred, but less than six hundred, the target teacher ratio factor is calculated as follows:

(1) Multiplying the fall enrollment by .00750;

(2) Adding 10.50 to the product of subsection (b)(1);

(c) For districts with a fall enrollment of six hundred or greater, the target teacher ratio factor is 15.

The fall enrollment used for the determination of the target teacher ratio for a school district may not include any students residing in a residential treatment facility when the education program is operated by the school district;

(2D) "Limited English proficiency (LEP) adjustment," is calculated by multiplying 0.25 times the number of kindergarten through twelfth grade students who, in the prior school year, scored below level four on the state-administered language proficiency assessment as required in the state's consolidated state application pursuant to 20 USC § 6311(b)(7) as of January 1, 2013;

(3) "Index factor," is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or three percent, whichever is less;

(4) "Target teacher salary," for school fiscal year 2017 is $48,500. Each school fiscal year thereafter, the target teacher salary is the previous fiscal year's target teacher salary increased by the index factor;

(4A) "Target teacher benefits," is the target teacher salary multiplied by twenty-nine percent;

(4B) "Target teacher compensation," is the sum of the target teacher salary and the target teacher benefits;

(4C) "Overhead rate," is thirty-one and four hundredths percent.

Beginning in school fiscal year 2018, the overhead rate shall be adjusted to take into account the sum of the amounts that districts exceed the other revenue base amount;

(5) "Local need," is calculated as follows:

(a) Divide the fall enrollment by the target teacher ratio factor;

(b) If applicable, divide Limited English proficiency (LEP) adjustment pursuant to subdivision (2D) by the target teacher ratio factor;

(c) Add the results of subsections (a) and (b);

(d) Multiply the result of subsection (c) by the target teacher compensation;

(e) Multiply the product of subsection (d) by the overhead rate;

(f) Add the products of subsections (d) and (e);

(g) When calculating local need at the statewide level, include the amounts set aside for costs related to technology in schools and statewide student assessments; and

(h) When calculating local need at the statewide level, include the amounts set aside for sparse school district benefits, calculated pursuant to §§ 13-13-78 and 13-13-79;

(5A) "Alternative per student need," is calculated as follows:

(a) Add the total need for each school district for school fiscal year 2016, including the small school adjustment and the limited English proficiency adjustment, to the lesser of the amount of funds apportioned to each school district in the year preceding the most recently completed school fiscal year or school fiscal year 2015 pursuant to §§ 13-13-4, 23A-27-25, 10-33-24, 10-36-10, 11-7-73, 10-35-21, and 10-43-77;

(b) Divide the result of (a) by the September 2015 fall enrollment, excluding any adjustments based on prior year student counts;

(5B) "Alternative local need," is the alternative per student need multiplied by the fall enrollment, excluding any adjustments based on prior year student counts;

(6) "Local effort," the amount of ad valorem taxes generated in a school fiscal year by applying the levies established pursuant to § 10-12-42. Beginning on July 1, 2017, local effort will include the amount of funds apportioned to each school district in the year preceding the most recently completed school fiscal year pursuant to §§ 10-33-24, 10-35-21 as provided by subdivision (6B), 10-36-10, 10-43-77, 11-7-73, 13-13-4, and 23A-27-25 and that exceeds the other revenue base amount. For the period July 1, 2016, through December 31, 2016, inclusive, local effort includes the amount of ad valorem taxes generated by applying the levies established pursuant to § 13-10-6 during this period;

(6A) "Other revenue base amount," for school districts not utilizing the alternative local need calculation is the amount of funds apportioned to each school district pursuant to §§ 10-33-24, 10-35-21 as provided by subdivision (6B), 10-36-10, 10-43-77, 11-7-73, 13-13-4, and 23A-27-25 calculated as follows:

(a) Beginning on July 1, 2017, equals the greatest of the amounts of the funds apportioned to each school district pursuant to §§ 10-33-24, 10-35-21 as provided by subdivision (6B), 10-36-10, 10-43-77, 11-7-73, 13-13-4, and 23A-27-25 for school fiscal years 2013, 2014, and 2015;

(b) Beginning on July 1, 2018, multiply eighty percent times subsection (a);

(c) Beginning on July 1, 2019, multiply sixty percent times subsection (a);

(d) Beginning on July 1, 2020, multiply forty percent times subsection (a);

(e) Beginning on July 1, 2021, multiply twenty percent times subsection (a);

(f) Beginning on July 1, 2022, is zero.

For school districts utilizing the alternative local need calculation, the other revenue base amount is zero until such time the school district chooses to no longer utilize the alternative local need calculation. At that time, the other revenue base amount is calculated as defined above.

For a school district created or reorganized after July 1, 2016, the other revenue base amount is the sum of the other revenue base amount for each district before reorganization, and the new school district may not utilize the alternative local need calculation.

In the case of the dissolution and annexation of a district, the other revenue base amount of the dissolved school district will be prorated based on the total number of students in the fall enrollment as defined in subdivision (2A) who attend each district to which area of the dissolved district were annexed to in the first year of reorganization. The amount apportioned for each district will be added to the annexed districts' other revenue base;

(6B) "Wind energy tax revenue," any wind energy tax revenue apportioned to school districts pursuant to § 10-35-21 from a wind farm producing power for the first time before July 1, 2016, shall be considered local effort pursuant to subdivision (6) and other revenue base amount pursuant to subdivision (6A). However, any wind energy tax revenue apportioned to a school district from a wind farm producing power for the first time after June 30, 2016, one hundred percent shall be retained by the school district to which the tax revenue is apportioned for the first five years of producing power, eighty percent for the sixth year, sixty percent for the seventh year, forty percent for the eighth year, twenty percent for the ninth year, and zero percent thereafter;

(7) "Per student equivalent," for funding calculations that are determined on a per student basis, the per student equivalent is calculated as follows:

(a) Multiply the target teacher compensation times the sum of one plus the overhead rate;

(b) Divide subsection (a) by 15;

(8) "Monthly cash balance," the total amount of money for each month in the school district's general fund, calculated by adding all deposits made during the month to the beginning cash balance and deducting all disbursements or payments made during the month;

(9) "General fund base percentage," is determined as follows:

(a) Forty percent for a school district with a fall enrollment as defined in subdivision (2A) of two hundred or less;

(b) Thirty percent for a school district with fall enrollment as defined in subdivision (2A) of more than two hundred but less than six hundred; and

(c) Twenty-five percent for a school district with fall enrollment as defined in subdivision (2A) greater than or equal to six hundred.

When determining the general fund base percentage, the secretary of the Department of Education shall use the lesser of the school district's fall enrollment as defined in subdivision (2A) for the current school year or the school district's fall enrollment from the previous two years;

(10) "Allowable general fund cash balance," the general fund base percentage multiplied by the district's general fund expenditures in the previous school year.
Source: SL 1986, ch 126, § 1; SL 1987, chs 130, 131; SL 1989, ch 87, § 14; SL 1989, ch 141, § 14; SL 1990, ch 117, § 1; SL 1991, ch 20, §§ 17, 18; SL 1991, ch 128; SL 1991, ch 129, § 1; SL 1993, ch 81, § 11; SL 1994, ch 112; SL 1995, ch 94, § 38 as amended by 1995, ch 77, § 3; SL 1996, ch 69, § 6; SL 1996, ch 109; SL 1997, ch 53, § 2; SL 1997, ch 88, § 1; SL 1997, ch 98, § 10; SL 1998, ch 51, §§ 9, 10; SL 1998, ch 59, § 2; SL 1998, ch 59, § 3; SL 1999, ch 82, § 1; SL 2000, ch 84, § 4; SL 2001, ch 77, § 1; SL 2003, ch 97, § 1; SL 2004, ch 125, § 1; SL 2005, ch 96, § 2; SL 2006, ch 75, § 9; SL 2007, ch 93, § 1; SL 2008, ch 76, § 1; SL 2008, ch 77, § 1; SL 2009, ch 76, § 1; SL 2010, ch 81, § 1; SL 2010, ch 82, § 1; SL 2010, ch 83, § 1; SL 2010, ch 84, § 1; SL 2011, ch 89, § 1, eff. Mar. 17, 2011; SL 2011, ch 90, § 2; SL 2011, ch 91, § 2; SL 2013, ch 7, § 37; SL 2014, ch 80, § 1; SL 2014, ch 81, § 1; SL 2015, ch 88, § 1; SL 2015, ch 89, § 4; SL 2016, ch 83, § 4; SL 2017, ch 76, § 2; SL 2017, ch 79, § 4.



§ 13-13-10.2 Determination of assessed value for tax incremental district--Districts created for industrial or economic development purposes.

13-13-10.2. Determination of assessed value for tax incremental district--Districts created for industrial or economic development purposes. The assessed value as determined in § 13-13-10.1 of any property in a tax incremental district formed on or before December 31, 1994, and created pursuant to chapter 11-9 is the tax incremental base, as defined in § 11-9-19 until the tax incremental district ceases to exist as provided in § 11-9-46. The assessed values, as determined in § 13-13-10.1 of any property in a tax incremental district formed after December 31, 1994, and created pursuant to chapter 11-9, is the total assessed value of the property determined by the Department of Revenue pursuant to § 11-9-24, until the tax incremental district ceases to exist as provided in § 11-9-46. The provisions of this chapter do not apply to any tax incremental district created after December 31, 1994, for industrial purposes. For the purposes of this chapter, industrial includes only those activities generally recognized as industrial by zoning authorities within the state, including any factory or any business engaged primarily in the manufacturing or assembly of goods, the processing of raw materials, and the wholesale distribution of products for resale. The provisions of this chapter do not apply to any tax incremental district created after December 31, 2003, for economic development purposes. For the purposes of this chapter, economic development includes any area where there is or will be one or more businesses engaged in any activity defined as commercial or industrial by the governing body that has zoning authority over the land contained within the tax incremental district.

Source: SL 1993, ch 126; SL 1996, ch 69, § 15; SL 2004, ch 126, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 13-13-10.3 Repealed.

13-13-10.3. Repealed by SL 2011, ch 89, § 2, eff. Mar. 17, 2011.



§ 13-13-10.4 Enrolled student defined.

13-13-10.4. Enrolled student defined. For the purposes of § 13-13-10.1, a student is enrolled if:

(1) The student is less than twenty-one years of age on the first day of July or meets the requirements of § 13-28-5 and 13-28-6;

(2) The student has not completed an approved program or graduated from high school;

(3) The student's parent or guardian resides within the school district, or in the case of an emancipated minor the student resides within the district or the student has been properly assigned to the district or has been approved to attend school in the district under the terms of the enrollment options program established in § 13-28-40; and

(4) The student is not simultaneously enrolled in any other school district and has not been excused from school attendance under the terms of § 13-27-1.1 or 13-27-2.
Source: SL 2006, ch 77, § 1; SL 2016, ch 83, § 5.



§ 13-13-10.5 Student enrolled on partial basis--Effect on fall enrollment.

13-13-10.5. Student enrolled on partial basis--Effect on fall enrollment. For purposes of state aid to education, a student enrolled pursuant to § 13-28-41 or 13-28-51 shall be counted in a school's fall enrollment as defined in § 13-13-10.1 in a proportion equal to the share of the student's enrollment in the school.

Source: SL 2007, ch 101, § 2; SL 2016, ch 83, § 6.



§ 13-13-10.6 , 13-13-10.7. Repealed.

13-13-10.6, 13-13-10.7. Repealed by SL 2012, ch 87, §§ 6, 7.



§ 13-13-11 Purpose and policy of general school aid.

13-13-11. Purpose and policy of general school aid. It is the purpose of §§ 13-13-10.1 to 13-13-41, inclusive, to establish a procedure for the distribution of state funds to local school districts. The following subdivisions are hereby declared to be the policy of this state:

(1) Education is a state and local function.

(2) No one source of taxation should bear an excessive burden of the costs of education.

(3) In order to provide reasonable equality in school tax rates among the various school districts in the state and to provide reasonable equality of educational opportunity for all the children in the state, the state shall assist in giving a basic educational opportunity to each student by contributing state aid to education funds toward the support of his educational program.

(4) State aid to education funds should be distributed to school districts in accordance with the formula as provided in §§ 13-13-10.1 to 13-13-46, inclusive.

(5) A minimum of twenty-five percent of the total general fund expenditures of the school districts of the state for the preceding school fiscal year should be distributed annually to school districts as state aid to education funding.

(6) No school district should be eligible to receive state aid which does not provide an educational program which meets the requirements and standards as provided in §§ 13-13-10.1 to 13-13-41, inclusive.
Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (1); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 2; SL 1989, ch 30, § 37; SL 2015, ch 89, § 5.



§ 13-13-11.1 Federal Title VIII funds for children with disabilities deposited in school district special education fund.

13-13-11.1. Federal Title VIII funds for children with disabilities deposited in school district special education fund. For the purposes of distributing state aid to special education under the provisions of § 13-37-36.1, funds received from the federal government under Title VIII of the Elementary and Secondary Education Act funds add on for children with disabilities shall be deposited into the school district special education fund.

Source: SL 1991, ch 138, § 4; SL 1997, ch 89, § 1; repealed by SL 2012, ch 87, § 8; reinstated by SL 2013, ch 73, § 1; SL 2016, ch 85, § 6.



§ 13-13-12 Repealed.

13-13-12. Repealed by SL 2015, ch 89, § 1.



§ 13-13-13 Eligibility of district for state aid.

13-13-13. Eligibility of district for state aid. The eligibility of a school district to share in state aid to education funds shall be determined as provided by §§ 13-13-14 to 13-13-19, inclusive.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 4; SL 2015, ch 89, § 6.



§ 13-13-13.1 Repealed.

13-13-13.1. Repealed by SL 1992, ch 118



§ 13-13-14 Attendance centers for entire term required.

13-13-14. Attendance centers for entire term required. In order to be eligible to receive state aid to education funds as provided by this chapter, a school district must have operated one or more attendance centers during the previous school fiscal year for the entire school term as provided by law.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 5; SL 1975, ch 128, § 82; SL 2015, ch 89, § 7.



§ 13-13-15 Repealed.

13-13-15. Repealed by SL 1996, ch 69, § 7



§ 13-13-16 Repealed.

13-13-16. Repealed by SL 1995, ch 94, § 5



§ 13-13-17 Repealed.

13-13-17. Repealed by SL 2016, ch 85, § 7.



§ 13-13-18 Accredited public schools required.

13-13-18. Accredited public schools required. In order to be eligible to receive state aid to education funds as provided by this chapter, a school district must have operated only accredited public schools, as defined by the South Dakota Board of Education Standards, during the previous school fiscal year.

Source: SDC Supp 1960, § 15.2246 as added by SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 9; SL 2015, ch 89, § 9; SL 2017, ch 81, § 57.



§ 13-13-19 Eligibility of newly reorganized district.

13-13-19. Eligibility of newly reorganized district. A newly reorganized school district which has become a new entity as of July first of the school fiscal year in which state aid to education payments are distributed will be considered eligible for general support payments regardless of the requirements for eligibility as set forth in §§ 13-13-14 to 13-13-18, inclusive, if it is in compliance with such requirements for the school fiscal year in which it becomes a new school district entity.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 10; SL 2015, ch 89, § 10.



§ 13-13-20 Repealed.

13-13-20. Repealed by SL 1986, ch 126, § 11



§ 13-13-20.1 , 13-13-20.2. Repealed.

13-13-20.1, 13-13-20.2. Repealed by SL 1969, ch 44, § 36



§ 13-13-20.3 Repealed.

13-13-20.3. Repealed by SL 1986, ch 126, § 12



§ 13-13-20.4 Actual assessed valuation for certain property given reduced valuation.

13-13-20.4. Actual assessed valuation for certain property given reduced valuation. The actual assessed valuation of any property given a reduced valuation pursuant to §§ 10-6-35.1, 10-6-35.2, 10-6-35.4, 10-6-35.21, 10-6-35.22, 10-6-35.24, 10-6-35.25, 10-6-54, 10-6-55, 10-6-66, and 10-6-67 shall be used when calculating state aid to education. For any property given a reduced valuation after November 1995, pursuant to §§ 10-6-35.1, 10-6-35.2, 10-6-35.4, 10-6-35.21, 10-6-35.22, 10-6-35.24, 10-6-35.25, 10-6-54, 10-6-55, 10-6-66, and 10-6-67 that has not previously received a reduced valuation pursuant to these statutes, the portion of actual assessed valuation of the property used when calculating state aid to education shall be twenty percent in the first year, forty percent in the second year, sixty percent in the third year, eighty percent in the fourth year, and one hundred percent each year thereafter. In addition, the actual assessed valuation of any property given exempt status pursuant to § 10-4-39 shall be used when calculating state aid to education.

Source: SL 1991, ch 130; SL 1993, ch 81, § 13D; SL 1993, ch 82, § 5; SL 1993, ch 85, § 5; SL 1994, ch 79, § 5; SL 1996, ch 69, § 16A; SL 2006, ch 37, § 3.



§ 13-13-21 , 13-13-21.1. Repealed.

13-13-21, 13-13-21.1. Repealed by SL 1989, ch 30, §§ 39, 40



§ 13-13-21.2 Repealed.

13-13-21.2. Repealed by SL 1980, ch 122, § 5



§ 13-13-22 to 13-13-24. Repealed.

13-13-22 to 13-13-24. Repealed by SL 1986, ch 126, § 13



§ 13-13-24.1 Repealed.

13-13-24.1. Repealed by SL 1991, ch 131, § 1



§ 13-13-24.2 Repealed.

13-13-24.2. Repealed by SL 1995, ch 88, § 6



§ 13-13-25 , 13-13-26. Repealed.

13-13-25, 13-13-26. Repealed by SL 1986, ch 126, § 13



§ 13-13-26.1 Repealed.

13-13-26.1. Repealed by SL 1981, ch 136, § 3



§ 13-13-27 to 13-13-32. Repealed.

13-13-27 to 13-13-32. Repealed by SL 1986, ch 126, § 13



§ 13-13-32.1 Repealed.

13-13-32.1. Repealed by SL 1990, ch 117, § 2



§ 13-13-33 Repealed.

13-13-33. Repealed by SL 1969, ch 44, § 36



§ 13-13-34 Repealed.

13-13-34. Repealed by SL 1986, ch 126, § 13



§ 13-13-34.1 Repealed.

13-13-34.1. Repealed by SL 1969, ch 44, § 36



§ 13-13-35 Repealed.

13-13-35. Repealed by SL 1977, ch 124, § 2



§ 13-13-36 Manner of payment of state aid.

13-13-36. Manner of payment of state aid. Payment of state aid to education funds shall be made to eligible school districts as provided by §§ 13-13-37 to 13-13-41, inclusive.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (7); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 27; SL 1989, ch 30, § 41; SL 2015, ch 89, § 11.



§ 13-13-37 Submission of final financial report.

13-13-37. Submission of final financial report. Each school district shall submit its final financial report to the secretary of the Department of Education before August first for the school fiscal year ending June thirtieth of that year. The final financial report shall detail total expenditures and total revenues.

The financial report shall be submitted on forms prescribed by the secretary. The provisions of this section are subject to the provisions of § 13-8-44. The total general fund expenditures may not include any capital outlay fund expenditures as defined in § 13-16-6, except for any school district that receives money under Title VIII of the Elementary and Secondary Education Act. However, no school district that receives money under Title VIII of the Elementary and Secondary Education Act may expend general fund money for new construction.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (7); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 28; SL 1970, ch 96, § 3; SL 1975, ch 128, § 86; SL 1986, ch 126, § 14; SL 1987, ch 128, § 4; SL 1987, ch 135, § 2; SL 1988, ch 138, § 2; SL 1994, ch 113, § 1; SL 1995, ch 94, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 7.



§ 13-13-37.1 Repealed.

13-13-37.1. Repealed by SL 1995, ch 94, § 29



§ 13-13-37.2 Repealed.

13-13-37.2. Repealed by SL 1995, ch 94, § 7



§ 13-13-37.3 Repealed.

13-13-37.3. Repealed by SL 1989, ch 30, § 42



§ 13-13-37.4 Promulgation of rules.

13-13-37.4. Promulgation of rules. The secretary of the Department of Education and the South Dakota Board of Education Standards shall promulgate rules pursuant to chapter 1-26 to implement state aid to education funding as provided in this chapter.

Source: SL 1986, ch 126, § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2015, ch 89, § 12; SL 2017, ch 81, § 57.



§ 13-13-37.5 , 13-13-37.6. Repealed.

13-13-37.5, 13-13-37.6. Repealed by SL 1995, ch 94, §§ 8, 9



§ 13-13-38 Determination of eligibility of school districts for state aid--Information required from counties and districts--Delinquency--Forfeited funds.

13-13-38. Determination of eligibility of school districts for state aid--Information required from counties and districts--Delinquency--Forfeited funds. The Department of Education shall determine on December first, or as soon thereafter as practicable, of each school fiscal year the amount of state aid to education funds to which each school district within the state is eligible. The department shall require from any county or school district officer any information which is necessary in order to apportion state aid to education funds. If complete and accurate information is past due according to the reporting dates specified in § 13-8-47, the secretary of the Department of Education on August thirtieth shall declare the school district to be fiscally delinquent. The school district, unless granted an extension, shall forfeit from its entitlement one hundred dollars for each day that the data is past due for seven days and two hundred dollars for each day past due thereafter starting with the eighth day. Forfeited funds shall be deposited in the state general fund.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246; SL 1961, ch 76; SL 1963, ch 77, § 1; SL 1969, ch 44, § 29; SL 1985, ch 121, § 2; SL 1993, ch 128; SL 1994, ch 113, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 77, § 6; SL 2011, ch 86, § 2; SL 2015, ch 89, § 13.



§ 13-13-38.1 Repealed.

13-13-38.1. Repealed by SL 1995, ch 94, § 36



§ 13-13-39 Apportionment of state aid--Payments to school districts--Deduction of delinquent payments where funds pledged.

13-13-39. Apportionment of state aid--Payments to school districts--Deduction of delinquent payments where funds pledged. The Department of Education shall apportion the state aid to education funds to each eligible school district and shall prepare a list of apportionments to be posted publicly in electronic format.

The state auditor shall issue the warrant to each school district when the apportionment voucher is presented for the total amount of the state aid to education funds each school district is to receive, subject to any reduction necessitated by the issuance of a notice from the Health and Educational Facilities Authority as provided in this section.

Notwithstanding the provisions of § 13-13-74 or any other law, if the department receives written notice from the authority that a school district is delinquent in making any payment for any certificate, lease, or other obligation required by agreement with the authority in which the school district has pledged state aid to education funds or other amounts under Title 13 pursuant to a lease, resolution, certificate, or other arrangement with the authority, the department shall deduct from amounts otherwise due to a school district for the apportionment of state aid to education funds or other amounts under Title 13 the amount required to pay rentals, bonds, notes, certificates, or other amounts then due but unpaid. The state auditor shall issue a warrant for the full amount of the delinquency specified in the notice of the authority or a lesser amount as has been appropriated for the current fiscal year and not yet distributed pursuant to § 13-13-74. The amount deducted shall be paid to the authority or any financial institution designated by the authority acting as paying agent or trustee on behalf of any holders of bonds, notes, lease, certificates, or other obligations in connection therewith, all as specified by the authority. A record of the amount deducted and a copy of the notice from the authority shall be filed with the state auditor and department.

Any amount paid to the authority or a financial institution designated pursuant to the procedures described in this section shall be deducted from the remaining amount of state aid to education funds otherwise payable to the school district under Title 13, thereby reducing the amount payable pursuant to § 13-13-74. The amount payable to the authority and any financial institution pursuant to this section in any fiscal year may not exceed the amount of state aid to education funds appropriated and not yet paid to or for the benefit of a school district for the current fiscal year. No pledge by a school district of state aid to education funds or other amounts under Title 13 for any other purpose may be permitted and if made is voidable at the election of the authority.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246; SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 30; SL 1970, ch 96, § 4; SL 1971, ch 107, § 1; SL 1975, ch 128, § 87; SL 1986, ch 124, § 5; SL 1989, ch 146, § 1; SL 1990, ch 133, § 2; SL 1997, ch 90, § 1; SL 1999, ch 84, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 8; SL 2015, ch 89, § 14; SL 2015, ch 90, § 3.



§ 13-13-40 Repealed.

13-13-40. Repealed by SL 1971, ch 107, § 2



§ 13-13-41 Correction of errors in foundation program payments.

13-13-41. Correction of errors in foundation program payments. If an error in payment of general support or equalization support to a school district has been made, the error shall be corrected by adding to or subtracting the amount of the error from the subsequent months' payments to be made to the school district affected.

Source: SDC Supp 1960, § 15.2246 as added by SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 32; SL 1994, ch 114.



§ 13-13-42 , 13-13-43. Repealed.

13-13-42, 13-13-43. Repealed by SL 1995, ch 94, §§ 10, 10A



§ 13-13-45 to 13-13-46.1. Repealed.

13-13-45 to 13-13-46.1. Repealed by SL 1995, ch 94, §§ 11 to 13



§ 13-13-47 to 13-13-51. Repealed.

13-13-47 to 13-13-51. Repealed by SL 1994, ch 115, §§ 1 to 5



§ 13-13-53 to 13-13-58. Repealed.

13-13-53 to 13-13-58. Repealed by SL 1995, ch 94, §§ 14 to 20



§ 13-13-59 to 13-13-62. Repealed.

13-13-59 to 13-13-62. Repealed by SL 1995, ch 88, §§ 7 to 10; SL 1995, ch 94, §§ 21 to 24



§ 13-13-63 to 13-13-65. Repealed.

13-13-63 to 13-13-65. Repealed by SL 1993, ch 81, § 13F



§ 13-13-66 , 13-13-67. Repealed.

13-13-66, 13-13-67. Repealed by SL 2012, ch 87, §§ 9, 10.



§ 13-13-69 , 13-13-70. Repealed.

13-13-69, 13-13-70. Repealed by SL 2012, ch 87, §§ 11, 12.



§ 13-13-71 Equalizing increase in local effort with increase in need.

13-13-71. Equalizing increase in local effort with increase in need. If local effort increases on a statewide aggregate basis by a greater percentage than local need on a statewide aggregate basis from any one year to the next, for the following year each of the levies specified in subdivision 13-13-10.1(6) shall be reduced proportionally so that the percentage increase in local effort on a statewide aggregate basis equals the percentage increase in need on a statewide aggregate basis.

Source: SL 1995, ch 94, § 38A.



§ 13-13-72 Legislative policy on annual increase in appropriation for state aid.

13-13-72. Legislative policy on annual increase in appropriation for state aid. It is the policy of the Legislature that the appropriation for state aid to education increase on an annual basis by the percentage increase in local need on an aggregate statewide basis so that the relative proportion of local need paid by local effort and state aid shall remain constant. For school fiscal years 2017 to 2022, inclusive, the proportion of local need paid by local effort and state aid shall be adjusted annually to maintain the proportion between state aid and local property taxes and to reflect adjustments in local effort due to the implementation of the other revenue base amount as defined in § 13-13-10.1.

Source: SL 1995, ch 94, § 38B; SL 2007, ch 93, § 23; SL 2011, ch 90, § 1; SL 2015, ch 89, § 15; SL 2016, ch 83, § 7.



§ 13-13-72.1 Adjustment to certain levies.

13-13-72.1. Adjustment to certain levies. Any adjustments in the levies specified in § 10-12-42 made pursuant to §§ 13-13-71 and 13-13-72 shall be based on maintaining the relationship between statewide local effort as a percentage of statewide local need in the fiscal year succeeding the fiscal year in which the adjustment is made. For school fiscal years 2017 to 2022, inclusive, the proportion of local need paid by local effort and state aid shall be adjusted annually to reflect adjustments in local effort due to the implementation of the other revenue base amount as defined in § 13-13-10.1. However, if the levies specified in § 10-12-42 are not adjusted to maintain this relationship, the target teacher salary as defined in § 13-13-10.1 shall be reduced to maintain the relationship between statewide local effort as a percentage of statewide local need.

Source: SL 2001, ch 79, § 1; SL 2007, ch 94, § 1; SL 2008, ch 78, § 1; SL 2009, ch 77, § 1; SL 2011, ch 90, § 3; SL 2015, ch 39, § 16; SL 2016, ch 83, § 8.



§ 13-13-73 Calculation of state aid for each school district.

13-13-73. Calculation of state aid for each school district. No later than July 1, 2016, a school district shall notify the secretary of education in writing as to whether the school district's state aid is to be calculated using the alternative local need calculation. If a school district chooses the alternative local need calculation, the school district shall notify the secretary in writing no later than July first of each subsequent fiscal year as to whether to continue to use the alternative local need calculation for that fiscal year. If a school district chooses not to use the alternative local need calculation, the school district may not use that calculation in any subsequent school year. The secretary of the Department of Education shall compute state aid to education for each school district according to the following calculations:

(1) For school districts not utilizing the alternative local need calculation, state aid is local need as defined in § 13-13-10.1 minus local effort, or zero if the calculation is a negative number;

(2) For school districts utilizing the alternative local need calculation, state aid is the alternative local need as defined in subdivision 13-13-10.1(5B) minus local effort, or zero if the calculation is a negative number;

(3) If the state aid appropriation for the general support of education is in excess of the entitlement provided for in this section and the entitlement provided for in § 13-13-85, the excess shall be used to fund any shortfall of the appropriation as provided for in § 13-37-36.3. The secretary shall report to the Governor by January seventh of each year, the amount of state aid necessary to fully fund the general aid formula in the current year. If a shortfall in the state aid appropriation for general education exists that cannot be covered by § 13-37-45, the Governor shall inform the Legislature and provide a proposal to eliminate the shortfall.
Source: SL 1995, ch 94, § 39; SL 1997, ch 98, § 11; SL 1997, ch 103, § 2; SL 2000, ch 84, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2007, ch 93, § 8; SL 2010, ch 84, § 2; SL 2011, ch 102, § 7; SL 2013, ch 7, § 38; SL 2015, ch 89, § 16; SL 2016, ch 83, § 9.



§ 13-13-73.1 Real property valuation of manufactured homes to be excluded from calculation.

13-13-73.1. Real property valuation of manufactured homes to be excluded from calculation. The Department of Revenue shall exclude the real property valuation of manufactured homes, considered as real estate pursuant to § 10-4-2.4, and manufactured homes, converted to real estate after July 1, 1999, when computing local effort pursuant to §§ 13-13-10.1 and 13-37-35.1 for the purpose of the state aid to education formula. The county auditor shall also exclude such real estate value when computing the tax levy for school purposes. However, such manufactured homes shall continue to be subject to each tax levy.

Source: SL 1999, ch 83, § 1; SL 2004, ch 17, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 13-13-73.2 to 13-13-73.4. Repealed.

13-13-73.2 to 13-13-73.4. Repealed by SL 2011, ch 89, §§ 3 to 5, eff. Mar. 17, 2011.



§ 13-13-73.5 Reduction of state aid by subtracting allowable general fund cash balance from lowest general fund monthly cash balance.

13-13-73.5. Reduction of state aid by subtracting allowable general fund cash balance from lowest general fund monthly cash balance. Beginning on July 1, 2018, a school district's state aid for general education as calculated pursuant to § 13-13-73 shall be reduced by subtracting the allowable general fund cash balance from the lowest general fund monthly cash balance. If the result is less than zero, the reduction equals zero.

A school district created or reorganized after July 1, 2016, is exempt from the reduction provided by this section for a period of three years immediately following its creation.

Source: SL 2016, ch 83, § 24.



§ 13-13-73.6 Increases in teacher compensation.

13-13-73.6. Increases in teacher compensation. The Department of Education shall calculate the following for each school district:

(1) The average teacher salary, based on data collected pursuant to §§ 13-8-47 and 13-3-51;

(2) The increase in local need pursuant to § 13-13-10.1, excluding any effect due to change in the school district's fall enrollment and less the amount of revenue generated in school fiscal year 2016 pursuant to § 13-10-6 as a percentage increase, from fiscal year 2016 to fiscal year 2017; and

(3) The increase in average teacher compensation as a percentage increase, as defined in § 13-8-47, from fiscal year 2016 to fiscal year 2017.

For each school district, the district's increase in average teacher compensation from fiscal year 2016 to 2017 shall be equal to at least eighty-five percent of the district's increase in local need, as defined in subdivision (2), from fiscal year 2016 to fiscal year 2017 and, notwithstanding any negotiated agreement, at least eighty-five percent of the increase in state aid to general education funding the school district receives for fiscal year 2017 less the amount of revenue generated in fiscal year 2016 pursuant to § 13-10-6 shall be used to increase instructional salaries and benefits for certified instructional staff.

If a district fails to comply with the requirements of this section, state aid to general education funding to the district in fiscal year 2018 shall be decreased by an amount equal to fifty percent of the amount calculated in subdivision (2). For fiscal years 2019, 2020, and 2021, if a district's average teacher compensation is less than the district's average teacher compensation in fiscal year 2017, state aid to general education funding to the district in the following fiscal year shall be reduced by an amount equal to five hundred dollars for each teacher employed in the school district.

A school district may request a waiver from any penalty imposed under this section from the School Finance Accountability Board.

Source: SL 2016, ch 83, § 27.



§ 13-13-73.7 Legislative intent regarding increases in teacher compensation.

13-13-73.7. Legislative intent regarding increases in teacher compensation. It is the intent of the Legislature that any money appropriated for teacher compensation using the education funding plan included in SL 2016, ch 83 be used to directly improve teacher recruiting and retention and that the school districts advance this goal by increasing starting teacher salaries and providing for the rapid acceleration of teacher salaries for those below the midpoint in that teacher's applicable pay scale.

Source: SL 2016, ch 83, § 28.



§ 13-13-74 Monthly payments of aid to public schools--Adjustment for deductions for delinquent payments.

13-13-74. Monthly payments of aid to public schools--Adjustment for deductions for delinquent payments. Except as provided in §§ 13-19-29 and 13-13-39, payment from funds provided in aid of the public schools in any school fiscal year shall be made in twelve monthly installments on or about the thirtieth of each month. For the period July first to December thirty-first, inclusive, the total of the six payments shall be one-half of local need of current school fiscal year less local effort for the period July first to December thirty-first, inclusive. For the period January first to June thirtieth, inclusive, the total of the six payments shall be one-half of local need of current school fiscal year less local effort for the period January first to June thirtieth, inclusive. Any amounts paid to the Health and Educational Facilities Authority or a financial institution designated pursuant to § 13-13-39 shall be deducted from the amounts otherwise payable in a fiscal year to a school district under this section and the department shall adjust the monthly installments to be paid to the school district for the remainder of the fiscal year.

Source: SL 1995, ch 94, § 40; SL 1999, ch 84, § 2; SL 2015, ch 90, § 4.



§ 13-13-75 Repealed.

13-13-75. Repealed by SL 2010, ch 88, § 2.



§ 13-13-76 , 13-13-77. Repealed.

13-13-76, 13-13-77. Repealed by SL 2011, ch 89, §§ 6, 7, eff. Mar. 17, 2011.



§ 13-13-78 Definition of terms used in § 13-13-79.

13-13-78. Definition of terms used in § 13-13-79. Terms used in § 13-13-79 mean:

(1) "Sparse school district," a school district that meets each of the following criteria:

(a) Has a fall enrollment per square mile of 0.50 or less;

(b) Has a fall enrollment of five hundred or less;

(c) Has an area of four hundred square miles or more;

(d) Has at least fifteen miles between its secondary attendance center or centers and that of an adjoining district;

(e) Operates a secondary attendance center; and

(f) Levies ad valorem taxes at the maximum rates allowed pursuant to § 10-12-42 or more;

(2) "Sparsity fall enrollment," for sparse school districts with a fall enrollment as defined in § 13-13-10.1 of less than eighty-three or greater than two hundred thirty-two, is calculated as follows:

(a) Divide the fall enrollment as defined in § 13-13-10.1 by the area of the school district in square miles;

(b) Multiply the quotient obtained in subsection (a) times negative 0.125;

(c) Add 0.0625 to the product obtained in subsection (b); and

(d) Multiply the sum obtained in subsection (c) times the fall enrollment;

(3) "Sparsity adjusted fall enrollment," for sparse school districts with a fall enrollment as defined in § 13-13-10.1 of at least eighty-three, but no more than two hundred thirty-two, subtract the fall enrollment from two hundred thirty-two.
Source: SL 2006, ch 75, § 6; SL 2007, ch 95, § 1, eff. Mar. 1, 2007; SL 2007, ch 93, § 11; SL 2011, ch 87, § 6.



§ 13-13-79 Distribution of funds to sparse school districts.

13-13-79. Distribution of funds to sparse school districts. At the same time that state aid is distributed to school districts pursuant to §§ 13-13-10.1 to 13-13-41, inclusive, the secretary of the Department of Education shall distribute funds to sparse school districts by multiplying the result of the calculation in either subdivision 13-13-78(2) or subdivision 13-13-78(3) by seventy-five percent of the per student equivalent as defined in § 13-13-10.1. However, no sparse school district may receive a sparsity benefit that exceeds one hundred ten thousand dollars in any fiscal year.

Source: SL 2006, ch 75, § 7; SL 2007, ch 95, § 2, eff. Mar. 1, 2007; SL 2007, ch 93, § 12; SL 2009, ch 78, § 1; SL 2011, ch 92, § 1; SL 2012, ch 93, § 1; SL 2015, ch 89, § 17; SL 2016, ch 83, § 10.



§ 13-13-80 Repealed.

13-13-80. Repealed by SL 2010, ch 84, § 3.



§ 13-13-81 Definition of terms.

13-13-81. Definition of terms. Terms used in this section and §§ 13-13-82 and 13-13-83 mean:

(1) "Eligible school district," a school district that does not receive state aid to education distributed pursuant to chapter 13-13 and that operates a high school primarily focused on career and technical education;

(2) "Eligible student," a student who currently attends a high school primarily focused on career and technical education that is operated by an eligible school district and who, immediately prior to attending the high school primarily focused on career and technical education, was enrolled in a South Dakota school district other than the eligible school district.
Source: SL 2008, ch 79, § 1.



§ 13-13-82 State aid to certain school districts for career and technical education.

13-13-82. State aid to certain school districts for career and technical education. An eligible school district shall receive an amount equal to the per student equivalent as defined in § 13-13-10.1 multiplied by the number of eligible students included in its fall enrollment as defined in § 13-13-10.1.

Source: SL 2008, ch 79, § 2; SL 2016, ch 83, § 11.



§ 13-13-83 Monthly payments.

13-13-83. Monthly payments. The amount calculated in § 13-13-82 and in § 13-13-87 shall be distributed to an eligible school district in the same manner as other state aid payments are distributed pursuant to § 13-13-74 from funds appropriated in the general appropriations act for state aid to education.

Source: SL 2008, ch 79, § 3; SL 2013, ch 77, § 4.



§ 13-13-84 Promulgation of rules on certification of resident pupils attending schools in another state.

13-13-84. Promulgation of rules on certification of resident pupils attending schools in another state. The secretary of education may promulgate rules pursuant to chapter 1-26 to provide for the certification of resident pupils attending public or private schools in another state.

Source: SL 2009, ch 75, § 3.



§ 13-13-85 Transfer of funds for jump start scholarships.

13-13-85. Transfer of funds for jump start scholarships. The secretary of the Department of Education shall transfer on a noncash basis to the executive director of the Board of Regents the amount of state aid to education funds necessary to award jump start scholarships pursuant to §§ 13-55-47 to 13-55-51, inclusive, to all students admitted into the scholarship program for that fiscal year. One-half of the necessary amount shall be transferred by October fifteenth for distribution for the first semester, and one-half of the necessary amount shall be transferred by March fifteenth for distribution for the second semester.

Source: SL 2011, ch 102, § 6; SL 2015, ch 89, § 18.



§ 13-13-86 Child residing in licensed group care center for minors.

13-13-86. Child residing in licensed group care center for minors. If a child is residing in a licensed group care center for minors which provides care for children who are not living with their parents or guardian, the school residence of the child is the school district where the parents or guardian reside, subject to the provisions of § 13-28-9.

The school district where a licensed group care center for minors is located is responsible for providing an educational program for the children who reside in the group care center.

Source: SL 2013, ch 77, § 2.



§ 13-13-87 Children residing in residential treatment center or intensive residential treatment center.

13-13-87. Children residing in residential treatment center or intensive residential treatment center. The Department of Education shall pay tuition to a school district providing education for children pursuant to § 13-28-11. The amount shall be calculated as follows:

(1) Multiply the tuition rate set by the Department of Social Services pursuant to § 13-28-39 by the number of days of enrollment for children provided an education pursuant to § 13-28-11, in the previous fiscal year; and

(2) Subtract moneys received by the school district in the form of general state aid to schools as calculated pursuant to § 13-13-73 attributable to all children referenced in subdivision (1).

No person or entity may be charged additional tuition for any child for whom tuition is paid pursuant to this section.

Source: SL 2013, ch 77, § 3; SL 2014, ch 85, § 2; SL 2016, ch 83, § 12; SL 2017, ch 79, § 2.



§ 13-13-88 Workforce education fund created.

13-13-88. Workforce education fund created. There is hereby created in the state treasury the workforce education fund to be used for the following purposes:

(1) To fund the limited English proficiency adjustment as referenced in § 13-13-89;

(2) Provide grants for the purposes of providing secondary career and technical education programs; and

(3) Provide one-time funding to the Department of Education for one-time education enhancement programs that are defined annually and approved by the Legislature.

Interest earned on money in the fund shall be deposited into the fund. Any money in the workforce education fund is continuously appropriated to the Department of Education for the purposes stated in this section and § 13-13-89. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2013, ch 7, § 10, eff. Mar. 20, 2013; SL 2016, ch 85, § 8.



§ 13-13-89 Disbursements from workforce education fund.

13-13-89. Disbursements from workforce education fund. The secretary of the Department of Education shall authorize and disburse money from the workforce education fund to fund the state's share of the limited English proficiency adjustment as calculated by §§ 13-13-10.1 and 13-13-73 for state fiscal years 2014, 2015, and 2016. Beginning in fiscal year 2017, money from the workforce education fund shall be disbursed as follows:

(1) Two million five hundred thousand dollars shall be distributed to fund new and existing secondary career and technical education programs of which two hundred fifty thousand dollars may be distributed to private, nonprofit entities that provide specialized career and technical services and education; and

(2) Any amount remaining in the fund after the distribution in subdivision (1) is made shall be allocated to the Department of Education for one-time education enhancement programs that are defined annually and approved by the Legislature.
Source: SL 2013, ch 7, § 11, eff. Mar. 20, 2013; SL 2016, ch 85, § 9.



§ 13-13-90 Promulgation of rules regarding workforce education fund .

13-13-90. Promulgation of rules regarding workforce education fund. The South Dakota Board of Education Standards shall promulgate rules pursuant to chapter 1-26 regarding the application process and timelines, the guidelines and criteria for approval of applications, and the distribution of funds from the workforce education fund.

Source: SL 2013, ch 7, § 12, eff. Mar. 20, 2013; SL 2017, ch 81, § 57.



§ 13-13-91 Technology and assessment costs and sparse school district benefits deducted from distributions.

13-13-91. Technology and assessment costs and sparse school district benefits deducted from distributions. The amount of funding to be distributed to the school districts shall be the local need as determined in § 13-13-10.1 less the technology and assessment costs and the sparse school district benefits. The amount for technology and assessment costs and sparse school district benefits shall be retained by the Department of Education to fund technology in schools, statewide assessment testing, and sparse school district payments.

Source: SL 2015, ch 88, § 2.



§ 13-13-92 Deposits in animal disease research and diagnostic laboratory bond redemption and operations fund.

13-13-92. Deposits in animal disease research and diagnostic laboratory bond redemption and operations fund. The state general fund savings obtained through the state aid to education formula from the difference between the school general fund levy for agriculture property for taxes payable in 2018 pursuant to §§ 13-13-71, 13-13-72, and 13-13-72.1 and the agriculture property levy adopted by legislative action for taxes payable in 2018, shall be directed to the state animal disease research and diagnostic laboratory bond redemption and operations fund. Pursuant to this section, the savings amount dedicated to the state animal disease research and diagnostic laboratory bond redemption and operations fund in fiscal year 2018 shall be one million six hundred fifteen thousand dollars. In fiscal year 2019 and each year thereafter, the savings amount dedicated from the general fund to the state animal disease research and diagnostic laboratory bond redemption and operations fund shall be three million three hundred fifty thousand dollars. (This section is repealed pursuant to SL 2017, ch 43, § 8 on the first day of the fiscal year following a determination by the Animal Industry Board that bonds issued for the State Animal Disease Research and Diagnostic Laboratory are satisfied and paid in full.)

Source: SL 2017, ch 43, § 7, eff. Mar. 17, 2017.






Chapter 14 - Grants And Donations To Schools

§ 13-14-1 Contracts with federal agencies--Receipt and expenditure of federal grants.

13-14-1. Contracts with federal agencies--Receipt and expenditure of federal grants. The secretary of education is hereby authorized to enter into contracts with any agency of the United States government for the purposes of education, to receive grants of federal funds for those purposes, and to expend such funds under such rules and regulations as the South Dakota Board of Education Standards may establish.

Source: SL 1955, ch 41, ch 1, § 6; SDC Supp 1960, § 15.0806; SL 1975, ch 128, § 88; SL 2004, ch 17, § 13; SL 2017, ch 81, § 57.



§ 13-14-2 Contracts for federal surplus commodity programs--Receipt and expenditure of federal funds.

13-14-2. Contracts for federal surplus commodity programs--Receipt and expenditure of federal funds. The secretary of education is hereby authorized to enter into contracts with any agency of the United States government to administer programs for the receipt, allocation, and distribution of surplus commodities to schools, child care centers, summer camps, state institutions, counties, Indian reservations, and related welfare purposes, to receive grants of federal funds for those purposes, and to expend such funds in the manner provided by law.

Source: SL 1964, ch 49; SL 2004, ch 17, § 14.



§ 13-14-3 Repealed.

13-14-3. Repealed by SL 2015, ch 82, § 16.



§ 13-14-3.1 Federal funds under Mineral Leasing and Taylor Grazing Acts allocated to districts by area of producing lands.

13-14-3.1. Federal funds under Mineral Leasing and Taylor Grazing Acts allocated to districts by area of producing lands. All revenues received by the State of South Dakota from the federal government of the United States as South Dakota's share of income from lands owned by the United States in South Dakota pursuant to section 35 of the federal Mineral Leasing Act of February 25, 1920, and pursuant to section 10 of the federal Taylor Grazing Act of June 28, 1934, as amended or as hereafter amended, and in which the Congress of the United States has granted unto the Legislature of this state the right to use such money as it may prescribe or direct for the use and benefit of the state, subdivisions thereof, or for the support of public schools or other public educational institutions, shall be allocated and paid to the school districts of this state in proportion to the area of such lands in such district in which the lands producing such moneys are or were located.

Source: SL 1971, ch 142, § 1.



§ 13-14-3.2 School district entitlement statement delivered semiannually--Warrants transmitted to districts.

13-14-3.2. School district entitlement statement delivered semiannually--Warrants transmitted to districts. When revenue is received pursuant to § 13-14-3.1, a semiannual itemized statement of each school district's entitlement shall be delivered by the Department of Education to the state auditor who shall thereupon draw warrants on the state treasurer for the amounts designated on the statement and the Department of Education shall transmit such warrants to the school districts and such moneys shall be deposited in their general fund.

Source: SL 1971, ch 142, § 2; SL 1977, ch 125; SL 2010, ch 77, § 7.



§ 13-14-3.3 Oil well and mine revenue treated as permanent school fund income.

13-14-3.3. Oil well and mine revenue treated as permanent school fund income. Notwithstanding the provisions of § 13-14-3.2, revenue received from producing oil wells or operating mines shall be assigned by the state treasurer to the common school interest and income fund and shall be apportioned and distributed in the same manner as permanent school fund income is apportioned and distributed under chapter 13-13.

Source: SL 1971, ch 142, § 3.



§ 13-14-4 School district contracts with federal agencies--Receipt and expenditure of federal grants.

13-14-4. School district contracts with federal agencies--Receipt and expenditure of federal grants. Public school districts in South Dakota are hereby authorized to enter into contracts with federal agencies under the provisions of federal laws to receive grants of federal funds, as provided by federal acts and to expend such funds according to the laws and regulations of the State of South Dakota governing expenditure of funds by school districts.

Source: SL 1951, ch 82; SL 1955, ch 41, ch 10, § 35; SDC Supp 1960, § 15.2235.



§ 13-14-5 Acceptance of gifts and donations to school districts--Agreements, rules, and regulations.

13-14-5. Acceptance of gifts and donations to school districts--Agreements, rules, and regulations. Every school district in this state is hereby empowered to accept, own, manage, and dispose of any grant, gift, devise, or bequest of money, or real or personal property; and the school board of such school district shall have power to enter into such agreement for the receipt thereof upon such terms as shall be to the best interest of all parties and to make such rules and regulations as it may deem best for the ownership, management, and control of such property.

Source: SDC 1939, § 15.2028; SL 1955, ch 41, ch 10, § 33; SDC Supp 1960, § 15.2233.



§ 13-14-6 Repealed.

13-14-6. Repealed by SL 2001, ch 152, § 10



§ 13-14-7 Repealed.

13-14-7. Repealed by SL 2007, ch 28, § 9.



§ 13-14-8 Repealed.

13-14-8. Repealed by SL 2001, ch 152, § 9



§ 13-14-8.1 , 13-14-9. Repealed.

13-14-8.1, 13-14-9. Repealed by SL 2007, ch 28, §§ 10, 11.



§ 13-14-10 , 13-14-11. Repealed.

13-14-10, 13-14-11. Repealed by SL 1995, ch 88, §§ 11, 12



§ 13-14-12 Repealed.

13-14-12. Repealed by SL 2007, ch 28, § 4.



§ 13-14-13 Authorization of nonprofit benevolent organizations to solicit and accept private funds for educational and interscholastic activities.

13-14-13. Authorization of nonprofit benevolent organizations to solicit and accept private funds for educational and interscholastic activities. The governing board of any school district organized pursuant to chapter 13-5 may authorize one or more private, nonprofit benevolent organizations to, independently of the control of the school district, accept and solicit donations, gifts, grants, or other private financial resources for the ultimate benefit of the educational or interscholastic activities of the school district. Funds collected pursuant to this section and § 13-14-14 shall be offered, at an appropriate time, to the governing board of the school. If accepted, such funds shall be used for the expansion and enhancement of academic curricula, for the support of interscholastic activities, for the initiation or support of musical, forensic, civic, technologic, or similar extracurricular instruction or programs, for special trips or activities supporting core school activities, or other programs or activities of substantial benefit to the educational environment of the school district. None of the funds may be used for capital acquisition, debt retirement, or ordinary expenditures or expenses.

Source: SL 2009, ch 80, § 1.



§ 13-14-14 School board not obligated to accept and organization not obligated to provide funds without agreement as to terms and purposes.

13-14-14. School board not obligated to accept and organization not obligated to provide funds without agreement as to terms and purposes. Any private, nonprofit benevolent organization authorized pursuant to § 13-14-13 may propose, advocate, or suggest to the governing board of the school district that the funds proffered by the organization be utilized with regard to various curricula, activities, or other programs. However, the governing board is not obligated to accept or expend any funds, nor is the organization obligated to provide any funds, unless both are mutually agreed as to terms and purposes.

Source: SL 2009, ch 80, § 2.



§ 13-14-15 Classroom innovation grant program.

13-14-15. Classroom innovation grant program. There is hereby established in the Department of Education a classroom innovation grant program. The purpose of the grant program is to provide funding for developing teacher training and classroom access to virtual education and customized learning tools and to expand course offerings, enhance recruitment, and increase retention of qualified instructors and facilitators through the Center for Statewide E-learning at Northern State University.

Source: SL 2013, ch 74, § 1; SL 2016, ch 80, § 3.



§ 13-14-16 Native American achievement schools grant program established.

13-14-16. Native American achievement schools grant program established. There is hereby established the Native American achievement schools grant program to be administered by the Office of Indian Education within the Department of Education. The purpose of the grant program is to fund the establishment of up to three Native American achievement school projects aimed at improving academic outcomes for Native American students.

Source: SL 2016, ch 86, § 1.



§ 13-14-17 Eligibility requirements for Native American achievement schools grant applicants.

13-14-17. Eligibility requirements for Native American achievement schools grant applicants. An applicant seeking a grant from the Native American achievement schools grant program shall:

(1) Be an accredited public school within the State of South Dakota;

(2) Serve a student population for which the school-level results for the 2014-15 academic year on the state academic assessment are below the statewide average proficiency in English language arts and mathematics;

(3) Serve a student population of which at least fifty percent is comprised of Native American students;

(4) Demonstrate access to a physical facility that is adequate for implementation of the project; and

(5) Demonstrate the ability to complete the project in accordance with all requirements of §§ 13-14-16 to 13-14-23, inclusive, state and federal laws and regulations, and policies of the department.
Source: SL 2016, ch 86, § 2.



§ 13-14-18 Criteria for priority projects.

13-14-18. Criteria for priority projects. In selecting grant recipients, the department shall give priority to projects that meet the requirements of this chapter and show commitment to increasing student success through building cultural identities, encouraging academic perseverance, supporting the development of the whole child, and encouraging student leadership skills by demonstrating one or more of the following characteristics:

(1) Offering programming designed to lead to postsecondary readiness and work readiness;

(2) Supporting the recruitment and retention of highly effective teachers and administrators;

(3) Demonstrating commitment to the implementation of the Oceti Sakowin Essential Understandings and Standards across the curriculum;

(4) Demonstrating a commitment to the implementation of courses offering instruction in Dakota, Lakota, or Nakota languages;

(5) Maintaining a school environment that cultivates diversity of the student population and promotes a sense of belonging;

(6) Forming partnerships with community organizations or governmental entities; and

(7) Planning for sustainability.
Source: SL 2016, ch 86, § 3.



§ 13-14-19 Application process.

13-14-19. Application process. The department shall inform potential applicants of the application and award period and of the amount of funding available for the grants. The department shall also provide the application form and scoring rubric that informs potential applicants of the weight to be assigned to each characteristic referenced in § 13-14-18 within the selection process. Applicants shall complete the application form and provide any additional information requested by the department. The application is not complete until all necessary information is submitted.

Source: SL 2016, ch 86, § 4.



§ 13-14-20 Determination of grant recipients and award amounts.

13-14-20. Determination of grant recipients and award amounts. The department, with the assistance of a group of reviewers designated by the secretary of education, shall determine grant recipients and award amounts utilizing a competitive process. The group of reviewers shall include three members of the Indian Education Advisory Council established pursuant to § 13-1-47.

Source: SL 2016, ch 86, § 5.



§ 13-14-21 Conditions applicable to grant recipients.

13-14-21. Conditions applicable to grant recipients. In addition to complying with the requirements in § 13-14-19 and the additional requirements of this chapter, all grant recipients will be subject to the following conditions:

(1) The amount of a grant may not exceed the actual cost of the project as proposed in the application;

(2) The grant shall be paid on a reimbursement basis, following procedures and requirements outlined by the department;

(3) Any funds provided through the grant must be necessary and reasonable to complete the project;

(4) Necessary documentation, as determined by the department, shall be submitted to support all expenditures;

(5) Expenditures must be approved before the end of the grant period;

(6) A grant project must expend all funds provided through the grant within thirty-six months following grant approval; and

(7) No grant funds may be used for costs associated with writing the grant proposal, contractual obligations that became effective prior to the award period of the grant, purchases that become the property of any individual or organization other than the grant recipient, or purchases or services beyond the project outcomes or activities.
Source: SL 2016, ch 86, § 6.



§ 13-14-22 Grant recipient reports--Access to facilities and records.

13-14-22. Grant recipient reports--Access to facilities and records. Each grant recipient shall submit grant status reports to the department on a quarterly basis, and a final grant report including data related to the implementation of the project. The department shall determine the details required in the reports and the deadlines for report submissions. Each grant recipient shall provide the department with reasonable access to facilities and records that may be necessary for the department to determine compliance with the terms of the grant and all the requirements of §§ 13-14-16 to 13-14-23, inclusive.

Source: SL 2016, ch 86, § 7.



§ 13-14-23 Default--Repayment--Civil action.

13-14-23. Default--Repayment--Civil action. The submission of false or misleading statements or information as part of a grant application or the failure to comply with any requirement shall be considered a default upon the terms of a grant. In the event of a default, the department may require the grant recipient to repay any funds dispersed under the grant to the department within thirty days of a written demand from the department. The department may begin a civil action to recover any grant funds that a grant recipient is required to repay under this section.

Source: SL 2016, ch 86, § 8.






Chapter 15 - Intergovernmental Cooperation In Education

§ 13-15-1 School district contracts with state agencies and subdivisions authorized.

13-15-1. School district contracts with state agencies and subdivisions authorized. A school district is hereby authorized to enter into contracts and agreements with the state, its agencies and institutions and any political subdivisions for educational purposes and services.

Source: SL 1965, ch 61; SL 1975, ch 128, § 89.



§ 13-15-1.1 Contracts between school districts to share services of employees.

13-15-1.1. Contracts between school districts to share services of employees. School districts may contract with each other to share the services of employees.

Source: SL 1965, ch 61 as added by SL 1969, ch 52; SL 1975, ch 128, § 90.



§ 13-15-1.2 Repealed.

13-15-1.2. Repealed by SL 1975, ch 128, § 377



§ 13-15-1.3 Contracts between districts for joint facilities.

13-15-1.3. Contracts between districts for joint facilities. The school board of a school district bordering on one or more districts may enter into an agreement or contract with the officers of the adjacent school district or districts, if the provisions of such agreement or contract have been approved by the secretary of the Department of Education, to provide for the education of the children who reside within the school districts and to provide for the erection, operation, and maintenance of school facilities for the school districts upon terms and conditions as may be mutually agreed upon between the school districts, subject to the limitations as provided by law. Such contract or agreement is subject to the provisions of the tuition law.

Source: SL 1981, ch 137, § 1; SL 2003, ch 272, § 63.



§ 13-15-1.4 Shared employee services grant program.

13-15-1.4. Shared employee services grant program. There is hereby established in the Department of Education a shared employee services grant program. The purpose of the grant program is to provide an incentive for school districts to share an employee pursuant to § 13-15-1.1. The South Dakota Board of Education Standards shall promulgate rules, pursuant to chapter 1-26, regarding the application process and timelines, the guidelines and criteria for eligibility and approval of applications, and the distribution of funds from the shared employee services grant program, not to exceed the amount appropriated by the Legislature for this program.

Source: SL 2016, ch 80, § 2; SL 2017, ch 81, § 57.



§ 13-15-2 Contracts for education of Indian children--Receipt and expenditure of federal grants.

13-15-2. Contracts for education of Indian children--Receipt and expenditure of federal grants. The secretary of education is hereby authorized to enter into contracts with the United States Department of the Interior for the education of Indian children, to receive grants of federal funds for that purpose, and to expend such funds under such rules as the South Dakota Board of Education Standards may establish.

Source: SL 1949, ch 65; SL 1955, ch 41, ch 1, § 5; SDC Supp 1960, § 15.0805; SL 1975, ch 128, § 91; SL 2004, ch 17, § 15; SL 2017, ch 81, § 57.



§ 13-15-3 School district contracts with federal agencies for education of children residing in district--Tuition charges--Sharing of costs--Copy of contract to secretary.

13-15-3. School district contracts with federal agencies for education of children residing in district--Tuition charges--Sharing of costs--Copy of contract to secretary. The school board of any school district shall be authorized to enter into contracts with the United States Bureau of Indian Affairs or any other federal department or agencies or their authorized agents for the education of those children who are of legal school age and have school residence within the district and who are entitled to free public education. Such contractual agreement may be in the form of tuition charges mutually agreed upon, by the sharing of education operational costs and facilities, or by any other type of contractual agreement which will be of benefit to the school district. Any specific statute within the school code in compliance of which it would be necessary to defeat the purpose of this section is hereby waived to allow full compliance with the contractual agreement provided by this section. A copy of such contractual agreements shall be filed with the secretary of the Department of Education.

Source: SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1975, ch 128, § 92; SL 2003, ch 272, § 63.



§ 13-15-4 School facilities located on federal property.

13-15-4. School facilities located on federal property. The school facilities described in § 13-15-3 may be located on federal property upon which the federal government holds exclusive jurisdiction provided such federal property adjoins the school district making such contract.

Source: SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78.



§ 13-15-5 Rules applicable to education provided under federal contract--Acceptance in lieu of public education.

13-15-5. Rules applicable to education provided under federal contract--Acceptance in lieu of public education. Education provided under § 13-15-3 shall comply with the rules of the South Dakota Board of Education Standards. Such education, when supplied by a federally operated school shall be considered in lieu of the public education required by law to be furnished by the school districts.

Source: SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.201; SL 1963, ch 78; SL 1975, ch 128, § 93; SL 2017, ch 81, § 57.



§ 13-15-6 School operating under federal contract credited to district--Application of school district laws--Eligibility for state and county school funds.

13-15-6. School operating under federal contract credited to district--Application of school district laws--Eligibility for state and county school funds. School districts entering into contractual agreements specified in § 13-15-3 shall be considered as operating a school whether or not the school is located within the boundary of such district. It shall be subject to the same laws as any other school district. It shall be eligible to receive all state and county school funds to which other school districts are entitled.

Source: SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1975, ch 128, § 94.



§ 13-15-7 Conveyance of school district property to United States for educational purposes--Terms of conveyance--Resolution and deed.

13-15-7. Conveyance of school district property to United States for educational purposes--Terms of conveyance--Resolution and deed. The school board of any school district shall be authorized to sell, donate, grant, or convey, any real property which is now or may hereafter be owned by it to the United States as sites for federal buildings, institutions, or facilities for educational purposes, upon such terms as may be determined by the board. Such sale, donation, grant, or conveyance may be made at any time, and upon such terms as the school board in its sole, unqualified discretion may determine proper.

Whenever the school board deems it advisable and in the best interests of the district to convey any such property to the United States as aforesaid, it shall by resolution direct that said property be so transferred and conveyed. Thereupon a deed of conveyance shall be made to the United States which deed shall vest the grantee therein with all the right, title, and interest of the school district in and to the real property conveyed.

Source: SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1975, ch 128, § 95.



§ 13-15-8 Repealed.

13-15-8. Repealed by SL 1996, ch 110, § 1



§ 13-15-8.1 Interstate school district agreements to establish tuition rate--School board action--Appeal of school board decision.

13-15-8.1. Interstate school district agreements to establish tuition rate--School board action--Appeal of school board decision. Any school district having a common boundary with a border state may enter into agreements with school districts of the border state having a common boundary with the South Dakota school district to establish a rate of tuition. The school board shall take action on any request that a tuition rate be established within forty-five days after receiving the request. The school board's decision pursuant to this section may be appealed to the circuit court in the time and manner specified by § 13-46-1 or to the secretary of the Department of Education within thirty days from the date of the decision of the school board by filing a notice with the secretary of the school board and mailing a copy of the notice to the secretary of the Department of Education.

Source: SDC Supp 1960, § 15.3307 as added by SL 1964, ch 46; SL 1967, ch 46; SDCL, § 13-15-8; SL 1971, ch 108; SL 1996, ch 110, § 2; SL 2003, ch 272, § 63.



§ 13-15-9 Interstate assignment of students on reciprocal basis only.

13-15-9. Interstate assignment of students on reciprocal basis only. A school district in South Dakota with such a common boundary may not assign students to a district in another state if such district of said state prohibits or restricts students of said district from being assigned to a South Dakota school district.

Source: SDC Supp 1960, § 15.3307 as added by SL 1964, ch 46; SL 1967, ch 46; SL 1986, ch 27, § 4.



§ 13-15-10 Repealed.

13-15-10. Repealed by SL 1996, ch 110, § 3



§ 13-15-11 Contracts between districts for joint facilities.

13-15-11. Contracts between districts for joint facilities. The school board of any school district with boundaries adjoining another state may enter into an agreement or contract with the officers of a school district in another state when the provisions of such agreement or contract have been approved by the secretary of the Department of Education to provide for the education of the children who reside within such school district and to provide for the erection, operation, and maintenance of school facilities for both school districts upon such terms and conditions as may be mutually agreed upon between such school districts subject to the limitations as provided by law. Such contract or agreement shall not be subject to the provisions of the tuition law.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245; SL 1973, ch 85, § 42; SL 1975, ch 128, § 97; SL 2003, ch 272, § 63.



§ 13-15-12 Financing of interstate joint facilities.

13-15-12. Financing of interstate joint facilities. The district entering into such agreements or contracts may borrow money, levy taxes, and issue bonds and use the proceeds thereof in accordance with and subject to the limitations of laws governing school districts in South Dakota.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245.



§ 13-15-13 Location of interstate joint facilities.

13-15-13. Location of interstate joint facilities. Facilities erected and maintained pursuant to agreements or contracts pursuant to § 13-15-11 may be located in South Dakota or in a neighboring state.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245.



§ 13-15-14 Joint facilities credited to district--Kindergarten through grade six required--Exception.

13-15-14. Joint facilities credited to district--Kindergarten through grade six required--Exception. School districts entering into contractual agreements specified in § 13-15-11 or 13-15-1.3 are considered to be operating a school whether or not the school is located within the boundary of the district. In any event, each school district, except those which have entered into an approved contract under the provisions of § 13-15-11, shall operate at least an instructional program for kindergarten through grade six within the boundaries of the district.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245; SL 1963, ch 76; SL 1975, ch 128, § 98; SL 1981, ch 137, § 2; SL 1983, ch 126, § 6; SL 1985, ch 129, § 23; SL 1986, ch 122, §§ 1, 24; SL 1996, ch 69, § 8; SL 2004, ch 128, § 2.



§ 13-15-14.1 Repealed.

13-15-14.1. Repealed by SL 1996, ch 69, § 9



§ 13-15-14.2 Repealed.

13-15-14.2. Repealed by SL 1998, ch 89, § 4



§ 13-15-15 to 13-15-19. Repealed.

13-15-15 to 13-15-19. Repealed by SL 1985, ch 124, §§ 1 to 6



§ 13-15-20 Agreement and contracts with education commission of the states.

13-15-20. Agreement and contracts with education commission of the states. The Governor is authorized to enter into an agreement with the education commission of the states and to contract for special projects, with the approval of the Executive Board of the Legislative Research Council.

Source: SL 1985, ch 124, § 7.



§ 13-15-21 Enrollment in adjoining school districts in Minnesota.

13-15-21. Enrollment in adjoining school districts in Minnesota. Any student who resides in a South Dakota school district adjoining a school district in Minnesota may enroll in the adjoining school district in Minnesota under one of the following options:

(1) Any school board that operates a K-8 school or does not operate a school may contract with the adjoining school district in Minnesota;

(2) Any school board may assign students to the adjoining school district in Minnesota. Any person who is aggrieved by the assignment decision of the school board may request a hearing within thirty days before the secretary of the Department of Education or the secretary's representative. If the Department of Education has not rendered a decision within thirty days following final submission of appeal, the board's decision is affirmed; or

(3) Any school board may enter into a memorandum of agreement with the school board of the adjoining school district in Minnesota to permit students from both school districts to enroll in either school district.

The intention of a Minnesota student to enroll in a South Dakota school shall be made known to the affected school before July first of the school term.

Source: SL 1992, ch 123, § 1; SL 1993, ch 132, § 1; SL 2003, ch 272, § 63.



§ 13-15-21.1 Reciprocity required for enrolling in Minnesota school district--Application of section.

13-15-21.1. Reciprocity required for enrolling in Minnesota school district--Application of section. Any student who resides in a South Dakota school district adjoining a Minnesota school district may enroll in the adjoining school district if the adjoining border district's students have reciprocal rights to attend a South Dakota school.

This section does not apply to any school district that was engaged in 1994 in the reorganization process pursuant to chapter 13-6 until July 1, 1998.

Source: SL 1994, ch 117, §§ 1, 2; SL 1995, ch 95, § 2.



§ 13-15-22 Repealed.

13-15-22. Repealed by SL 1994, ch 118



§ 13-15-23 Transportation needs for students commuting between South Dakota and Minnesota.

13-15-23. Transportation needs for students commuting between South Dakota and Minnesota. For any student attending a school pursuant to § 13-15-21, student transportation shall be negotiated between the districts of residence and attendance with consideration to differing transportation needs any payment thereof shall be negotiated. Transportation options may include bus service to and from the district boundary or a designated location, or bus service to and from the student's home.

Source: SL 1992, ch 123, § 3.



§ 13-15-24 Resident school district responsible for tuition of student enrolled in Minnesota school.

13-15-24. Resident school district responsible for tuition of student enrolled in Minnesota school. For any student who is enrolled in a Minnesota school district pursuant to § 13-15-21.1, the resident district school is responsible for the payment of tuition to the receiving school district.

Source: SL 1995, ch 95, § 1.



§ 13-15-25 Agreement with nonprofit organization to provide for children's recreation--Funding.

13-15-25. Agreement with nonprofit organization to provide for children's recreation--Funding. The school board of a school district may enter into an agreement or contract with a nonprofit organization to provide for the recreation of the children who reside within the school district and to provide for the construction, operation, and maintenance of any recreational facility for the school district and the nonprofit organization upon terms and conditions as may be mutually agreed. The nonprofit organization shall be an exempt organization under section 501(c)(3) or 501(c)(4) of the United States Internal Revenue Code. If a school district incurs any indebtedness through an agreement or contract with a nonprofit organization pursuant to this section, the school district shall comply with any requirement concerning indebtedness of a school district including public notification or bond election.

Source: SL 1998, ch 90, § 1.



§ 13-15-26 Certain agreements forbidden.

13-15-26. Certain agreements forbidden. No school district may enter into contractual agreements pursuant to § 13-15-1.3 or 13-15-11 after July 1, 1998.

Source: SL 1998, ch 89, § 2.



§ 13-15-26.1 Repealed.

13-15-26.1. Repealed by SL 2006, ch 78, § 2, as amended by SL 2007, ch 128, § 1, eff. July 1, 2008.



§ 13-15-27 Agreements exempt from § 13-15-26.

13-15-27. Agreements exempt from § 13-15-26. Any school district that has entered into contractual agreements pursuant to § 13-15-1.3 or 13-15-11 on or before July 1, 1997, is not subject to the provisions of § 13-15-26.

Source: SL 1998, ch 89, § 3.



§ 13-15-28 Reorganization of district based on number of students--Exception for district within reservation boundaries.

13-15-28. Reorganization of district based on number of students--Exception for district within reservation boundaries. Any school district that enters into contractual agreements pursuant to § 13-15-11 and sends over fifty percent of its resident students enrolled in grades for which it contracts to an adjoining school district or districts located in South Dakota shall reorganize the school district pursuant to chapter 13-6 within two years of the end of the school year. For the purposes of this section, the number of students attending adjoining districts shall be based on fall enrollment as defined in § 13-13-10.1. This section does not apply to a school district located wholly within the boundaries of an Indian reservation.

Source: SL 1998, ch 89, § 5; SL 1999, ch 85, § 1; SL 2000, ch 84, § 7; SL 2007, ch 93, § 16.



§ 13-15-29 Student enrolling in nonresident district remains financial obligation of resident district.

13-15-29. Student enrolling in nonresident district remains financial obligation of resident district. Notwithstanding the provisions of § 13-28-40, any student who enrolls in another school district pursuant to the provisions contained in § 13-28-40 to 13-28-47, inclusive, in a grade for which the student's resident district contracts for services pursuant to § 13-15-1.3 or 13-15-11 remains the financial obligation of the resident district.

Source: SL 2000, ch 82, § 2.



§ 13-15-30 Agreements for whole-grade sharing of students--Conditions.

13-15-30. Agreements for whole-grade sharing of students--Conditions. Notwithstanding the provisions of § 13-5-1, the school board of any school district may enter into an agreement or contract with one or more school boards of other school districts to provide for the whole-grade sharing of students among the participating school districts if:

(1) The school district offers an instructional program within the boundaries of the school district; and

(2) The school district meets the minimum fall enrollment requirements pursuant to § 13-6-97.

For purposes of §§ 13-15-30 to 13-15-32, inclusive, whole-grade sharing is a sharing arrangement for students among participating school districts that allows the resident students at any one or more grade levels within one school district to attend school in one or more of the other participating school districts. The whole-grade sharing may be one-way whereby a participating school district sends all of its students at one or more grade levels to attend school in one or more of the other participating school districts without receiving any students in return.

The whole-grade sharing may also be two-way whereby a school district sends all of its students at one or more grade levels to attend school in one or more of the other participating school districts, and in return receives students at one or more grade levels from one or more of the other participating school districts.

Source: SL 2009, ch 81, § 1.



§ 13-15-31 Approval and adoption of agreements for whole-grade sharing of students--Term--Termination--Requirements.

13-15-31. Approval and adoption of agreements for whole-grade sharing of students--Term--Termination--Requirements. Any agreement or contract entered into pursuant to § 13-15-30 shall be approved by the secretary of education and shall remain in effect for a period of at least three years. It shall provide for the sharing of governance among the participating school districts. The school board of each participating school district shall adopt the contract or agreement no later than February first of the school year preceding the school year for which the agreement will take effect. The contract or agreement may be terminated by any participating school district if that school district provides written notice to the other participating school districts at least eighteen months prior to the termination.

The contract or agreement shall adhere to the following provisions:

(1) Students at one grade level within a school district are only eligible to attend school in another participating school district if all the students at that particular grade level within the school district are sent to another participating school district. The school boards of the participating school districts shall determine which students and which facilities will be shared under the terms of the agreement;

(2) The participating school districts may negotiate the rate of tuition that will be charged for any student sent to attend school in another participating school district. However, the rate of tuition per year may not be less than the per student allocation as defined in § 13-13-10.1 for that school fiscal year;

(3) The fall enrollment as defined in § 13-13-10.1 for each participating school district shall include any students that the school district sends to another participating school district to attend school, and may not include any students that are sent to the school district to attend school from other participating school districts;

(4) For the purposes of determining adequate yearly progress under the state's accountability system established in § 13-3-62, and calculating the graduation rates, any student sent to another participating school district to attend school shall be counted in the receiving school district; and

(5) For the purposes of state aid for special education, the school residence of any student in need of special education or special education and related services who is sent to a participating school district to attend school remains with the sending school district. However, both the sending and the receiving school districts shall agree upon the student's individualized education program.
Source: SL 2009, ch 81, § 2.



§ 13-15-32 Promulgation of rules for whole-grade sharing of students.

13-15-32. Promulgation of rules for whole-grade sharing of students. The Department of Education shall promulgate rules pursuant to chapter 1-26 to establish the procedures and timelines for approving the contracts and agreements.

Source: SL 2009, ch 81, § 3.






Chapter 15A - Pilot Charter School For American Indian Students

§ 13-15A-1 Pilot charter school established upon receipt of federal grant.

13-15A-1. Pilot charter school established upon receipt of federal grant. If the Department of Education receives a federal grant under the American Recovery and Reinvestment Act of 2009, Division A, Section 14006, Pub. L. No. 111-5 as amended to January 1, 2010, the department shall initiate a pilot charter school primarily for American Indian students from federally recognized tribes that is infused with cultural activities. The curriculum of the school shall emphasize science, technology, engineering, and mathematics as well as American Indian culture.

Source: SL 2010, ch 85, § 1.



§ 13-15A-2 Plan submission--Contents.

13-15A-2. Plan submission--Contents. Any entity seeking to establish the pilot charter school shall submit a written plan to the South Dakota Board of Education Standards. The written plan shall include the following:

(1) A detailed business plan for the private charter school;

(2) A mission statement for the school;

(3) A description of the school's organizational structure that shall include an advisory council of no less than five, but no more than nine members;

(4) A financial plan for the first three years of operation of the school;

(5) A description of the school's location and facilities;

(6) A description of the grade levels that will be served;

(7) An assurance that state content standards will be addressed;

(8) An assurance that federal and state academic accountability measures will be met; and

(9) An outline of the criteria that will be used to measure the effectiveness of the school.

The Board of Education Standards may request revisions to any written plan submitted and may approve any plan that meets the requirements in this section.

Source: SL 2010, ch 85, § 2; SL 2017, ch 81, § 57.



§ 13-15A-3 School to be public, nonreligious, nonhome based, and nonprofit.

13-15A-3. School to be public, nonreligious, nonhome based, and nonprofit. Any pilot charter school established pursuant to this chapter shall be public, nonsectarian, nonreligious, nonhome based, and nonprofit.

Source: SL 2010, ch 85, § 3.



§ 13-15A-4 Enrollment priority to American Indian students from recognized tribes.

13-15A-4. Enrollment priority to American Indian students from recognized tribes. American Indian students from federally recognized tribes shall be given enrollment priority at the pilot charter school. In its first year of operation, the school may enroll students on either a first-come, first-served basis, or through a lottery selection process if the total number of applicants exceeds the number of spaces available at the school. In subsequent years of its operation, the school shall give preference to:

(1) Students who have been admitted to the pilot charter school through the approved admission process, and remain in attendance through subsequent grades; and

(2) Siblings of students already admitted to or attending the pilot charter school.
Source: SL 2010, ch 85, § 4.



§ 13-15A-5 Independent local education agency--Accountability system--State aid.

13-15A-5. Independent local education agency--Accountability system--State aid. Any pilot charter school established pursuant to this chapter shall exist as an independent local education agency. All students enrolled in the pilot charter school shall be counted for the purposes of determining adequate yearly progress under the terms of the state accountability system established pursuant to § 13-3-69.

For the purposes of calculating state aid to general education distributed pursuant to chapter 13-13, South Dakota students enrolled in the school shall be counted in the pilot charter school's fall enrollment, and the state's financial obligation may not exceed the amounts set forth in chapter 13-13.

For the purposes of calculating state aid to special education distributed pursuant to chapter 13-37, any student in need of special education or special education and related services enrolled in the pilot charter school shall remain the financial responsibility of the student's resident school district.

Source: SL 2010, ch 85, § 5.



§ 13-15A-6 Local property tax revenue not available to pilot charter school.

13-15A-6. Local property tax revenue not available to pilot charter school. No pilot charter school established pursuant to this chapter may generate or request local property tax revenue from the school district in which the school resides. Any expenditures of the pilot charter school that result in the acquisition or lease of or additions to real property, plant, or equipment that would, in a school district, be paid from the school district's capital outlay fund set forth in § 13-16-6, are the financial responsibility of the entity establishing the pilot charter school.

Source: SL 2010, ch 85, § 6.



§ 13-15A-7 Charter requirements--Term--Renewal.

13-15A-7. Charter requirements--Term--Renewal. The charter of the pilot charter school shall:

(1) Document compliance with federal, state, and local rules, regulations, and statutes relating to health, safety, civil rights, and insurance;

(2) Assure that the pilot charter school is nonsectarian in its programs, admissions policies, employment practices, and all other operations;

(3) Assure that the pilot charter school provides a comprehensive program of instruction for grades nine through twelve and two years of postsecondary education;

(4) Assure that the pilot charter school meets all state laws and state administrative rules relating to schools, governing boards, and school districts;

(5) Assure cooperation with the Department of Education or the auditor general in any financial, program, or compliance audits conducted in addition to those required pursuant to § 4-11-7.1; and

(6) Document compliance with all federal and state laws relating to the education of children with disabilities in the same manner as a school district.

The charter of any pilot charter school established pursuant to this chapter is effective for five years and may be amended at the request of the advisory council if the amendments are approved by the South Dakota Board of Education Standards. A plan for renewal of the pilot charter school must be made to the Board of Education Standards every five years.

Source: SL 2010, ch 85, § 7; SL 2017, ch 81, § 57.



§ 13-15A-8 Federal grant funding.

13-15A-8. Federal grant funding. Any pilot charter school organized pursuant to this chapter is eligible to apply for and receive federal grant funding.

Source: SL 2010, ch 85, § 8.



§ 13-15A-9 State retirement system--Employment contracts.

13-15A-9. State retirement system--Employment contracts. Any pilot charter school organized pursuant to this chapter shall participate in the state retirement system established in chapter 3-12. The school may be exempt from continuing contract laws set forth in chapter 13-43, and its employee contracts may be collectively bargained.

Source: SL 2010, ch 85, § 9.



§ 13-15A-10 Transfer of credits to public school.

13-15A-10. Transfer of credits to public school. If a student previously enrolled in a pilot charter school enrolls in a public school in the state, the public school shall accept credits earned by the students in courses or instructional programs at the pilot charter school in a uniform and consistent manner, and according to the same criteria used to accept academic credits from other public schools.

Source: SL 2010, ch 85, § 10.






Chapter 16 - School District Funds And Accounts

§ 13-16-1 Sources of school district funds.

13-16-1. Sources of school district funds. School district funds are all moneys received by the school district or schools within said district or as a result of an activity carried on by the said school. Said funds come from the following sources: taxes, income from school property; school district borrowing through bonds or promissory notes; funds received from federal, state, or other political subdivisions; funds received from individuals or organizations through paid admission, payments for materials or services, gifts, or trusts; funds received from fines and penalties; and any other funds received by the school district or schools from any other source.

Source: SL 1955, ch 41, ch 10, § 1; SDC Supp 1960, § 15.2201.



§ 13-16-2 Funds to comport with generally accepted accounting principles.

13-16-2. Funds to comport with generally accepted accounting principles. All school district funds shall be placed in funds as defined in § 4-4-4.

Source: SL 1955, ch 41, ch 10, §§ 1, 2, 4; SDC Supp 1960, §§ 15.2201, 15.2202, 15.2204; SL 1963, ch 74, § 2; SL 1963, ch 75, § 1; SL 1964, ch 40; SL 1965, ch 47; SL 1975, ch 128, § 100; SL 1991, ch 138, § 1; SL 2012, ch 88, § 9.



§ 13-16-3 General fund defined.

13-16-3. General fund defined. The general fund of the school district is a fund provided by law to meet all the operational costs of the school district, excluding capital outlay fund and special education fund expenditures pursuant to § 13-13-37, and to redeem all outstanding warrants against the general fund. Notwithstanding the provisions of § 13-16-6, the general fund may be used to purchase or lease computer hardware and software. The general fund may be used to support a postsecondary technical institute and other career and technical education purposes.

Source: SL 1955, ch 41, ch 10, § 2; SDC Supp. 1960, § 15.2202; SL 1963, ch 74, § 2; SL 1964, ch 40; SL 1975, ch 128, § 101; SL 1987, ch 135, § 3; SL 1989, ch 146, § 2; SL 2003, ch 96, § 2; SL 2008, ch 80, § 1; SL 2014, ch 93, § 3, eff. Mar. 28, 2014.



§ 13-16-4 Lease payments from general fund in federally affected areas--Purchase on option made from capital outlay fund.

13-16-4. Lease payments from general fund in federally affected areas--Purchase on option made from capital outlay fund. The general fund in any school district authorized to receive funds from the federal government under Public Law 874 may be utilized for lease payments on equipment, teacherages, buildings, and other real estate, subject to the limitation that no more than ten percent of the general fund budget may be expended for lease payments during any school fiscal year. If the lease agreement provides for an option to purchase the leased property at the end of the lease period upon payment of a stipulated amount, the final payment at the end of the lease which shall result in acquisition of the property and title thereto, shall be made from the capital outlay fund subject to the provisions of §§ 13-16-6 to 13-16-9, inclusive.

Source: SDC Supp 1960, § 15.2202 as added by SL 1963, ch 74, § 2; SL 1964, ch 40.



§ 13-16-5 Repealed.

13-16-5. Repealed by SL 1975, ch 128, § 377



§ 13-16-6 Definition and use of capital outlay fund--Levy required.

13-16-6. Definition and use of capital outlay fund--Levy required. The capital outlay fund of the school district is a fund provided by law to meet expenditures which result in the acquisition or lease of or additions to real property, plant, or equipment. Such an expenditure shall be for land, existing facilities, improvement of grounds, construction of facilities, additions to facilities, remodeling of facilities, or for the purchase or lease of equipment. It may also be used for installment or lease-purchase payments for the purchase of real property, plant, or equipment, which have a contracted terminal date not exceeding twenty years from the date of the installment contract or lease-purchase and for the payment of the principal of and interest on capital outlay certificates issued pursuant to § 13-16-6.2.

Any purchase of one thousand dollars or less may be paid out of the general fund. The total accumulated unpaid principal balances of such installment contracts and lease-purchase and the outstanding principal amounts of such capital outlay certificates may not exceed three percent of the taxable valuation. The school district shall provide a sufficient levy each year under the provisions of § 13-16-7 to meet the annual installment contract, lease-purchase, and capital outlay certificate payments, including interest.

A school district which contracts its student transportation may expend from the capital outlay fund an amount not to exceed fifteen percent of the contract amount. In addition, a school district which reimburses for mileage instead of providing transportation pursuant to § 13-30-3, may use the capital outlay fund to pay for fifteen percent of its mileage reimbursement costs.

The capital outlay fund may be used to purchase textbooks and instructional software.

The capital outlay fund may be used to purchase warranties on capital assets if the warranties do not include supplies.

A school district may transfer from its capital outlay fund to its general fund an amount not to exceed forty-five percent of the total tax revenues deposited in that fund during the current school fiscal year.

Source: SL 1947, ch 80; SL 1953, ch 56; SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203; SL 1970, ch 100, § 1; SL 1973, ch 91, § 1; SL 1975, ch 128, § 102; SL 1978, ch 109, § 1; SL 1988, ch 138, § 1; SL 1989, ch 146, § 3; SL 1996, ch 111; SL 1997, ch 91, § 1; SL 2001, ch 72, § 1; SL 2001, ch 80, § 1; SL 2002, ch 85, § 1; SL 2006, ch 79, § 1; SL 2009, ch 82, § 1; SL 2011, ch 93, § 1; SL 2013, ch 75, § 1; SL 2016, ch 83, § 15.



§ 13-16-6.1 Bidders on installment purchases or lease-purchase agreement to state interest rate and installment schedule.

13-16-6.1. Bidders on installment purchases or lease-purchase agreement to state interest rate and installment schedule. Notwithstanding the provisions of chapters 5-18A and 13-20, if any proposed installment purchase contract or lease-purchase agreement authorized under chapter 13-16, is to be entered into by a school district, the notice for bidders shall require the bidders to state the rate of interest and the installment payment or lease-purchase schedule that would have to be made by the school district in fulfillment of the contract. However, the requirement of this section does not apply to any installment purchase or lease-purchase to be entered into between a school district and the health and educational facilities authority.

Source: SL 1973, ch 91, § 3; SL 1978, ch 109, § 2; SL 1989, ch 146, § 4; SL 2011, ch 2, § 122.



§ 13-16-6.2 Capital outlay certificates authorized--Issuance--Sale--Election--Maturity.

13-16-6.2. Capital outlay certificates authorized--Issuance--Sale--Election--Maturity. The school board of any school district may issue capital outlay certificates to acquire or construct real property, plant, or equipment. All capital outlay certificates shall be authorized, issued, and sold in accordance with the provisions of chapter 6-8B. However, no election other than as provided in §§ 13-16-6.3 and 13-16-6.4 may be held, and the certificates may not have a maturity date in excess of twenty years from the date of issuance.

Source: SDCL, §§ 13-16-6, 13-16-6.1, as enacted by SL 1978, ch 109, §§ 1, 2; SL 1984, ch 43, § 102B; SL 1988, ch 140, § 4.



§ 13-16-6.3 Hearing on installment purchase, lease-purchase or capital outlay certificates--Approval or reference to voters.

13-16-6.3. Hearing on installment purchase, lease-purchase or capital outlay certificates--Approval or reference to voters. Any proposed installment purchase contract, lease-purchase, or issue of capital outlay certificates authorized pursuant to § 13-16-6 or 13-16-6.2 which will obligate the school district for future payments on the principal, the total of which will exceed one and one-half percent of the taxable valuation of taxable property within the district, may not be entered into, or certificates issued, unless prior thereto the school board conducts a public hearing thereon after having given notice by publication at least twice in its official newspaper at least ten days before the hearing. Upon the hearing the board may approve the action or may refer the matter to the voters of the district.

Source: SL 1973, ch 91, § 2; SDCL, § 13-16-6.2; SL 1978, ch 109, § 3; SL 1989, ch 146, § 5.



§ 13-16-6.4 Referendum petition and election on installment purchase or capital outlay certificates.

13-16-6.4. Referendum petition and election on installment purchase or capital outlay certificates. Approval to enter into an agreement or issue capital outlay certificates to which § 13-16-6.3 applies is subject to a referendum if five percent of the registered voters, based upon the total number of registered voters at the last preceding general election, petition, within twenty days thereafter, to have the question of approval or disapproval of the agreement or issue of capital outlay certificates or the lease-purchase agreement placed upon the ballot at the next regular election or at a special election called for that purpose. The business manager shall give notice of the fact that the question will be on the ballot at a regular or special election as provided by law for school elections and prepare official ballots therefor according to the provisions of this title relating to elections and the issue shall be decided by sixty percent of those voting thereon.

Source: SL 1973, ch 91, § 2; SDCL, § 13-16-6.3; SL 1978, ch 109, § 4; SL 1986, ch 124, § 6; SL 1987, ch 67, § 11; SL 1989, ch 146, § 6; SL 2000, ch 75, § 7.



§ 13-16-7 Additional tax levy for certain funds or obligations--Pledge to payment of installments or certificates--Remedies for enforcement.

13-16-7. Additional tax levy for certain funds or obligations--Pledge to payment of installments or certificates--Remedies for enforcement. The school board of any school district of this state may at its discretion authorize an annual levy of a tax not to exceed three dollars per thousand dollars of taxable valuation on the taxable valuation of the district for the capital outlay fund for assets as defined by § 13-16-6 or for its obligations under a resolution, lease-purchase agreement, capital outlay certificate, or other arrangement with the Health and Educational Facilities Authority. Taxes collected pursuant to such levy may be irrevocably pledged by the school board to the payment of principal of and interest on installment purchase contracts or capital outlay certificates entered into or issued pursuant to § 13-16-6 or 13-16-6.2 or lease-purchase agreements or other arrangement with the Health and Educational Facilities Authority and, so long as any capital outlay certificates are outstanding, installment agreement payments, lease-purchase agreements, or other arrangements are unpaid, the school board of any district may be compelled by mandamus or other appropriate remedy to levy an annual tax sufficient to pay principal and interest thereon, but not to exceed the three dollars per thousand dollars of taxable valuation in any year authorized to be levied hereby.

The total amount of revenue payable from the levy provided in this section may not increase annually by more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the maximum amount of revenue that could have been generated from the taxes payable in 2016. After applying the index factor, a school district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of real property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value. A school district may increase the revenue it receives from taxes on real property above the limit provided by this section for taxes levied to pay the principal, interest, and redemption charges on any bonds issued after January 1, 2009, which are subject to referendum, scheduled payment increases on bonds and for a levy directed by the order of a court for the purpose of paying a judgment against such school district. Any school district created or reorganized after January 1, 2016, is exempt from the limitation provided by this section for a period of two years immediately following its creation.

In no year may the annual tax levy provided in this section exceed three dollars per thousand dollars of taxable valuation of the school district for the current year.

Starting with taxes payable in 2021, a school district is limited to the maximum taxes allowed pursuant to this section or two thousand eight hundred dollars for each enrolled student as determined in the fall enrollment count set forth in § 13-13-10.1, whichever is less. For 2022 and subsequent years, the maximum amount for each enrolled student shall increase by the lesser of three percent or the index factor, as defined in § 10-13-38. The maximum amount for each enrolled student does not apply to any school district that has irrevocably pledged taxes collected to the payment of principal and interest on installment purchase contracts or capital outlay certificates entered into or issued pursuant to § 13-16-6 or 13-16-6.2 or lease-purchase agreements or other arrangement with the Health and Educational Facilities Authority, if the obligation was entered into before July 1, 2016, and the limitation would cause the school district to default on its obligation if limited pursuant to this section.

Source: SL 1947, ch 80; SL 1953, ch 56; SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203; SL 1970, ch 100, §§ 2, 3; SL 1975, ch 128, § 103; SL 1978, ch 109, § 5; SL 1986, ch 124, § 7; SL 1989, ch 87, § 15K; SL 1999, ch 84, § 3; SL 2008, ch 78, § 3; SL 2016, ch 83, § 13.



§ 13-16-7.1 Repealed.

13-16-7.1. Repealed by SL 2016, ch 83, § 14.



§ 13-16-8 Bond and certificate proceeds placed in capital outlay fund.

13-16-8. Bond and certificate proceeds placed in capital outlay fund. Money received from the sale of capital outlay bonds and capital outlay certificates shall be placed in the capital outlay fund.

Source: SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203; SL 1978, ch 109, § 6.



§ 13-16-9 Expenditure of money from capital outlay fund.

13-16-9. Expenditure of money from capital outlay fund. Money can be expended from the capital outlay fund only for the purposes defined in § 13-16-6 and for the redemption of outstanding warrants against this fund.

Source: SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203.



§ 13-16-9.1 Validation of prior school district contracts.

13-16-9.1. Validation of prior school district contracts. All contracts and agreements entered into prior to January 1, 1988, by any school district under the provisions of § 13-16-6, that have resulted in the acquisition of fixed assets or addition to fixed assets, provided the amounts involved do not result in the creation of indebtedness in excess of constitutional or statutory debt limits, are hereby legalized and validated notwithstanding any irregularity or defect in the proceedings resulting in the contracts and agreement; and all of the contracts and agreements are hereby declared to exist as valid obligations of the school districts, payable from their capital outlay funds.

Source: SL 1973, ch 90; SL 1983, ch 128, § 1; SL 1988, ch 139, § 1.



§ 13-16-9.2 Five-year plan required when fund used to construct new facilities or additions.

13-16-9.2. Five-year plan required when fund used to construct new facilities or additions. Any school district using the capital outlay fund for payment of construction of new facilities or construction of additions to facilities must develop and maintain a five-year plan on the annual projected revenues and the annual projected expenditures for the capital outlay fund and such projected expenditures shall itemize the projected costs for new or additional facilities.

Source: SL 1977, ch 126, § 1.



§ 13-16-9.3 Public hearing for use of capital outlay fund--Notice.

13-16-9.3. Public hearing for use of capital outlay fund--Notice. Any school district using the capital outlay fund for payment of construction of new facilities or construction of additions to facilities, the total of which requires advertising for bids under chapter 5-18A, shall have a public hearing at least ten days prior to the advertisement of any contract specifications. The public hearing shall be advertised in the legal newspaper of the school district. Following the public hearing, and approval of the school board, the school district may use the capital outlay fund as provided in § 13-16-6. No school district may change the originally advertised use of the fund without holding another public hearing.

Source: SL 1977, ch 126, § 2; SL 2011, ch 2, § 123.



§ 13-16-10 Annual levy to pay school district bonds--Irrepealable--Exclusive of maximum levy.

13-16-10. Annual levy to pay school district bonds--Irrepealable--Exclusive of maximum levy. At or before the issuing of any bonds the school board shall provide for the collection of an annual tax sufficient to pay the interest and principal thereof when due, for the entire term of years for which said bonds are to run, by proper resolution, copy of which shall be filed with the county auditor. All such levies when legally made shall be irrepealable until such debt shall be paid or sufficient moneys have been accumulated to pay such debt, and shall be exclusive of the maximum levy provided for other school district funds.

Source: SDC 1939, § 15.2208; SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47.



§ 13-16-11 Levy of annual tax for school district bonds--Reduction on accumulation of surplus in bond redemption fund.

13-16-11. Levy of annual tax for school district bonds--Reduction on accumulation of surplus in bond redemption fund. The county auditor shall have the power and the duty to levy a tax from year to year against the property of the district in accordance with such resolution to meet said bond redemption fund payments when due without further notice or demand from such school district, provided, however, that if a surplus in the bond redemption fund exceeds the principal and interest requirements for one year in addition to such requirements for the current year, the school board may by resolution, determine the amount of such surplus and certify said amount to the county auditor on or before September first and the county auditor shall thereupon be authorized to reduce the required levy for the bond redemption fund to be spread upon the tax list for collection in the following year by the amount so certified.

Source: SDC 1939, § 15.2208; SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47.



§ 13-16-12 Refunding bond proceeds placed in bond redemption fund--Reduction of annual tax levy.

13-16-12. Refunding bond proceeds placed in bond redemption fund--Reduction of annual tax levy. Money received from the sale of refunding bonds shall be placed in the bond redemption fund to be held, or invested, and applied to the payment of the bonds to be refunded. The school board shall cause to be certified to the county auditor the amount of money so received and placed in the bond redemption fund each school fiscal year and the county auditor shall reduce by such amount the taxes to be levied to meet payments on the refunded bonds.

Source: SDC Supp 1960, § 15.2204 as added by SL 1963, ch 75, § 1; SL 1965, ch 47.



§ 13-16-13 Tax proceeds paid into bond redemption fund--Purposes for which used.

13-16-13. Tax proceeds paid into bond redemption fund--Purposes for which used. When the tax levied under § 13-16-11 shall be collected the business manager shall enter the same into the bond redemption fund and the same shall not be used for any other purpose and shall be applied to the payment of bonds when due and for the payment of interest thereon.

Source: SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47; SL 1975, ch 128, § 104.



§ 13-16-14 Restriction on transfers from bond redemption fund.

13-16-14. Restriction on transfers from bond redemption fund. No money in the bond redemption fund may be transferred to any other fund unless a sufficient amount of money is retained in this fund to retire all outstanding bonds together with such interest as will accrue on such bonds. If any money is transferred from the bond redemption fund, the money shall be transferred to the general fund or the capital outlay fund.

Source: SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47; SL 2005, ch 99, § 1.



§ 13-16-15 Designation of depositories for school district--Resolution.

13-16-15. Designation of depositories for school district--Resolution. The school board of every school district shall by resolution duly adopted at any annual, regular, or special meeting designate any bank or banks within the state as depositories for the funds or any part or parts of the funds of the district.

Source: SDC 1939, § 15.2524; SL 1955, ch 41, ch 10, § 7; SL 1957, ch 69; SDC Supp 1960, § 15.2207; SL 1975, ch 128, § 105; SL 1992, ch 124.



§ 13-16-15.1 Domestic savings and loan associations as official depositories--Restrictions.

13-16-15.1. Domestic savings and loan associations as official depositories--Restrictions. Domestic savings and loan associations whether chartered by this state or by the United States are official depositories for school district funds; provided such funds are invested only in the accounts of such associations which are insured by the federal Savings and Loan Insurance Corporation. The amount so invested in any one association may not exceed the amount which is covered by such insurance unless such association qualifies as a savings and loan depository as provided by chapter 4-6A.

Source: SL 1974, ch 303; SL 1982, ch 45, § 4.



§ 13-16-16 , 13-16-17. Repealed.

13-16-16, 13-16-17. Repealed by SL 1975, ch 128, § 377



§ 13-16-18 Deposit and investment of fund accumulations--Crediting of interest--Maturity of bond redemption fund investments--Filing of resolutions.

13-16-18. Deposit and investment of fund accumulations--Crediting of interest--Maturity of bond redemption fund investments--Filing of resolutions. All accumulations in all school district funds shall be deposited in lawful depositories in checking accounts, savings accounts, or time deposits, or invested, except as hereinafter limited, in:

(1) Bonds, registered warrants, or promissory notes of the school district making the investment, or securities issued and guaranteed by the United States government; or

(2) Investments authorized by §4-5-6.2.

The interest accruing on the investment or deposit shall be credited to the respective fund or the general fund. Other than permanent, trust, retirement, building, and depreciation reserve funds, such securities shall mature within eighteen months from the date of purchase or be redeemable at par at the option of the holder within eighteen months from the date of purchase.

Moneys in any bond redemption fund may be invested only in the types of investments listed in subdivision (1). The investments shall be due and payable on or before the date when the bonds for the payment of which the bond redemption fund was created become due and payable, except bonds of the United States redeemable at par.

In carrying out the provisions of this section, all transactions shall be by resolutions of the board, which resolutions shall be regularly filed and recorded with the business manager as a public record.

Source: SDC 1939, § 15.2209; SL 1955, ch 41, ch 10, § 6; SDC Supp 1960, § 15.2206; SL 1976, ch 114; SL 1978, ch 108; SL 1985, ch 126; SL 2011, ch 26, § 2.



§ 13-16-18.1 Domestic federal credit union as public depository--Requirement.

13-16-18.1. Domestic federal credit union as public depository--Requirement. Any domestic federal credit union chartered by the United States is a qualified public depository for school district funds if such funds are invested in accounts which are insured by the National Credit Union Administration.

Source: SL 1987, ch 71, § 3; SL 1988, ch 27, § 2.



§ 13-16-19 Stewardship of agency funds--Designation of district employee in charge--Surety bond.

13-16-19. Stewardship of agency funds--Designation of district employee in charge--Surety bond. The school board shall prescribe policies and procedures governing the stewardship of agency funds consistent with provisions of this title. The school board may designate an employee of the school district to be in charge of each agency fund. The employee designated, if other than the business manager, shall be placed under surety bond in the amount which it is estimated will be in the hands of such employee at any one time during the school fiscal year. The school district shall pay the premium on such surety bond.

Source: SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1976, ch 115, § 3; SL 2012, ch 88, § 10.



§ 13-16-20 Disbursements--Records--Receipts--Payment of claims--Serially numbered ticket sales--Destruction of records.

13-16-20. Disbursements--Records--Receipts--Payment of claims--Serially numbered ticket sales--Destruction of records. The employee in charge of an agency fund may issue checks for disbursements from the fund. Unless required by the school board, such disbursements do not require prior approval by the board nor signature of the presiding officer of the board or the business manager. The employee designated shall keep accurate records of all receipts, expenditures, and balances of the agency fund; issue receipts in duplicate for all money received, except money received from the sale of printed serial number admission tickets; approve the expenditures, and pay all claims upon the presentation of an itemized verified claim. A memorandum record shall be kept on file for sale of all serially numbered tickets by events, which record shall be signed by the person selling such tickets. However, the employee may destroy any record that the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1976, ch 115, § 4; SL 1981, ch 45, § 15; SL 2012, ch 88, § 11.



§ 13-16-21 Monthly and annual reports on agency funds--Audits.

13-16-21. Monthly and annual reports on agency funds--Audits. The employee of the school district designated by the board to be in charge of an agency fund shall monthly and annually submit reports to the school board. The fund shall be audited as part of the regular audit of the school district.

Source: SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1976, ch 115, § 5; SL 1996, ch 112; SL 2012, ch 88, § 12.



§ 13-16-22 , 13-16-23. Repealed.

13-16-22, 13-16-23. Repealed by SL 1982, ch 86, §§ 133, 134



§ 13-16-24 Unlawful contracts and warrants void.

13-16-24. Unlawful contracts and warrants void. Every contract made or check or registered warrant issued in excess of the issuing capacity of the district as restricted in this title is void and is not an obligation of the district.

Source: SL 1955, ch 41, ch 10, § 14; SDC Supp 1960, § 15.2214; SL 1975, ch 128, § 106; SL 1982, ch 86, § 134A; SL 1982, ch 139, § 3; SL 2012, ch 94, § 1.



§ 13-16-25 Repealed.

13-16-25. Repealed by SL 1975, ch 128, § 377



§ 13-16-26 Transfers between school district funds.

13-16-26. Transfers between school district funds. All or any part of a surplus of any school district fund, except the capital outlay fund provided by §§ 13-16-6 to 13-16-9, inclusive, and the special education fund provided by § 13-37-16 may be transferred to any other school district fund. Only a school district with a plan for reorganization that has been approved by the voters pursuant to § 13-6-47 after July 1, 2007 may transfer within twelve months before the effective date of the reorganization all or any part of a surplus in the capital outlay fund to the general fund. Any unused portion of money that has been transferred into the special education fund may be transferred from the special education fund within the current fiscal year to the fund from which it originated. All or any part of any school district fund may be loaned to any other school district fund for a term not to exceed twenty-four months.

The restriction on a transfer from the capital outlay fund in this section does not apply to any transfer from the capital outlay fund to the general fund as authorized in § 13-16-6.

Source: SL 1955, ch 41, ch 10, § 5; SDC Supp 1960, § 15.2205; SL 1964, ch 41; SL 1971, ch 110; SL 1992, ch 125; SL 1998, ch 91, § 1; SL 2007, ch 93, § 22; SL 2012, ch 88, § 13; SL 2016, ch 83, § 16.



§ 13-16-26.1 Repealed.

13-16-26.1. Repealed by SL 1999, ch 79, § 2



§ 13-16-26.2 Transfer from general fund to capital outlay fund prohibited.

13-16-26.2. Transfer from general fund to capital outlay fund prohibited. Notwithstanding the provisions of § 13-16-26, no school district may transfer any funds, exclusive of federal funds, from the general fund to the capital outlay fund, bond redemption fund or the capital projects fund.

Source: SL 2000, ch 77, § 1; SL 2001, ch 77, § 6.



§ 13-16-26.3 Transfer of moneys between funds in newly consolidated districts--Restrictions--Reversion of funds--Promulgation of rules.

13-16-26.3. Transfer of moneys between funds in newly consolidated districts--Restrictions--Reversion of funds--Promulgation of rules. Notwithstanding any other provision of this chapter, if two or more school districts consolidate, for one year after the effective date of the consolidation pursuant to § 13-6-61, the newly formed school district may transfer any money from its general fund to its capital outlay fund. However, any funds transferred pursuant to this section may only be spent for one-time costs related to the consolidation. Any funds transferred to the capital outlay fund, but not lawfully obligated within one year of the date of the consolidation, shall revert to the school district's general fund. The Department of Education shall promulgate rules pursuant to chapter 1-26 to require the necessary information and establish procedures necessary to implement this section.

Source: SL 2002, ch 86, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 14.



§ 13-16-26.4 Transfer of certain special education funds to carry out activities under Elementary and Secondary Education Act.

13-16-26.4. Transfer of certain special education funds to carry out activities under Elementary and Secondary Education Act. Notwithstanding the provisions of § 13-16-26, as provided by 20 U.S.C. § 1413 as amended through July 1, 2005, in any fiscal year in which a school district is allocated federal IDEA funds greater than the allocation received in the prior fiscal year, the school district may transfer local special education funds in an amount not greater than fifty percent of the annual increase in the federal IDEA allocation to any other fund to carry out activities that could be supported with funds under the Elementary and Secondary Education Act of 1965.

Source: SL 2010, ch 86, § 1, eff. Feb. 8, 2010.



§ 13-16-27 Repealed.

13-16-27. Repealed by SL 1976, ch 53, § 2



§ 13-16-28 Audit of school district books called by state, school board, or voters.

13-16-28. Audit of school district books called by state, school board, or voters. For any necessary reason an audit of the books of any school district may be called at any time by the auditor-general of the state, the school district board, or the voters of the school district by petition signed by twenty percent of the resident taxpayers of such district as shown by the assessment roll of the preceding year and presented to the school board or the auditor-general of the state.

Source: SL 1955, ch 41, ch 10, § 30; SDC Supp 1960, § 15.2230; SL 1971, ch 111, § 2.



§ 13-16-29 School district repayment fund created--Pledge of revenues--Creation of sub-funds or accounts.

13-16-29. School district repayment fund created--Pledge of revenues--Creation of sub-funds or accounts. There is created a separate trust fund designated the school district repayment fund consisting of all revenues with respect to school district lease, resolution, certificate, or other arrangement, or any bond, note, or certificate issued to or in connection with a program sponsored by the Health and Educational Facilities Authority for school districts and entered into under §§ 13-13-39, 13-16-6.4, 13-16-7, and 13-19-27 to 13-19-29, inclusive. The Health and Educational Facilities Authority may pledge revenues received or to be received by the fund to secure bonds, notes or other obligations issued under §§ 13-13-39, 13-16-6.4, 13-16-7, and § 13-19-27 to 13-19-29, inclusive. The authority may create sub-funds or accounts within the repayment fund created under this section as the authority considers necessary.

Source: SL 1986, ch 124, § 8; SL 1988, ch 140, § 3; SL 1999, ch 84, § 4.



§ 13-16-30 Title VIII of the Elementary and Secondary Education Act fund.

13-16-30. Title VIII of the Elementary and Secondary Education Act fund. Any funds received from the federal government under the provisions of Title VIII of the Elementary and Secondary Education Act for basic support may be deposited into the Title VIII of the Elementary and Secondary Education Act fund.

Source: SL 1991, ch 138, § 2; SL 1997, ch 89, § 2; repealed by SL 2012, ch 87, § 13; reinstated by SL 2013, ch 73, § 2.



§ 13-16-31 Transfers from Title VIII fund.

13-16-31. Transfers from Title VIII fund. The Title VIII of the Elementary and Secondary Education Act fund shall serve as a fund from which transfers shall be made to the funds enumerated in § 13-16-2. A school district may not make expenditures out of its Title VIII of the Elementary and Secondary Education Act fund. Transfers out of the Title VIII of the Elementary and Secondary Education Act fund shall be made at the discretion of the school board.

Source: SL 1991, ch 138, § 3; SL 1997, ch 89, § 3; repealed by SL 2012, ch 87, § 14; reinstated by SL 2013, ch 73, § 3.



§ 13-16-32 Special education fund--Legal costs allowable expenditures.

13-16-32. Special education fund--Legal costs allowable expenditures. The South Dakota Board of Education Standards may promulgate rules pursuant to chapter 1-26 to identify allowable expenditures from the special education fund. Legal costs incurred by a school district as a direct result of providing special education or special education and related services to a child for whom the district is financially responsible are allowable expenditures. The allowable expenditures may include any legal costs incurred by the school district in the referral, evaluation, and placement processes as well as any other legal expenses for which the district is determined to be legally responsible to pay as a result of due process hearings.

Source: SL 1998, ch 98, § 13; SL 2005, ch 100, § 1; SL 2017, ch 81, § 57.



§ 13-16-33 School annual financial reports.

13-16-33. School annual financial reports. Each school district shall file the annual financial report pursuant to § 13-8-47 using the uniform accounting system as defined in the accounting manual developed pursuant to § 4-11-6. Reports not filed prior to August thirtieth are considered past due and are subject to the past-due provisions of § 13-13-38.

Source: SL 1998, ch 98, § 14; SL 2011, ch 86, § 3.



§ 13-16-35 Use of admission fees for interscholastic activities by local organization--Approved purposes--Report to school board.

13-16-35. Use of admission fees for interscholastic activities by local organization--Approved purposes--Report to school board. Any member school of an association provided for in § 13-36-4 to which control, supervision, and regulation of high school interscholastic activities has been delegated, may, during each school year, allow any portion of the admissions fees collected at a single event in each activity recognized by the association to be used by a local organization that supports local interscholastic activities. The portion of the admissions fees provided to the local organization shall be used for a purpose that is approved in advance by the local school board, and may be used for a local endowment fund that is dedicated to assisting the local school district with its educational needs. The local organization shall maintain complete records of the admissions fees it receives, and shall provide a report to the local school board detailing the specific use of the admissions fees.

Source: SL 2007, ch 97, § 1.






Chapter 17 - Compromise Of Judgments For School Districts

§ 13-17-1 School board authorized to compromise judgments.

13-17-1. School board authorized to compromise judgments. The school board of any school district is hereby authorized and empowered to make a compromise settlement of the whole or part of any judgment which such school district may have against any judgment debtor in this state.

Source: SL 1939, ch 55, § 1; SL 1955, ch 41, ch 10, § 38; SDC Supp 1960, § 15.2238.



§ 13-17-2 Resolution of board authorizing compromise--Contents.

13-17-2. Resolution of board authorizing compromise--Contents. Before any such settlement is made, the same must be authorized by a resolution duly made and passed by such school board and entered of record in the minutes of such board, setting forth the total amount of such judgment, the name of the judgment debtor, and whether or not such compromise settlement is for the whole, or a part of such judgment, the amount of money to be received in such settlement, and that such compromise settlement is, in the opinion of such school board, for the best interests of such school district.

Source: SL 1939, ch 55, § 2; SL 1955, ch 41, ch 10, § 39; SDC Supp 1960, § 15.2239.



§ 13-17-3 Petition for circuit court approval of judgment compromise--Attached papers.

13-17-3. Petition for circuit court approval of judgment compromise--Attached papers. After the passage and entry of record of such resolution, such school board shall present to the circuit court of the county where such school district is located, a petition setting forth a copy of said resolution, and such other facts as such court may require, together with a verified property statement to be furnished by such judgment debtor, and praying for an order of such court approving and authorizing such compromise settlement.

Source: SL 1939, ch 55, § 3; SL 1955, ch 41, ch 10, § 40; SDC Supp 1960, § 15.2240.



§ 13-17-4 Time and place of hearing--Publication of notice.

13-17-4. Time and place of hearing--Publication of notice. Upon the presentation and filing of the petition, a time and place shall be fixed by the court for hearing the petition, and notice of the petition and hearing shall be given by publishing a notice of the petition and hearing in the official newspaper of the school district at least once each week for at least two consecutive weeks. The first publication may not be less than fifteen days before the date of the hearing.

Source: SL 1939, ch 55, § 4; SL 1955, ch 41, ch 10, § 41; SDC Supp 1960, § 15.2241; SL 1972, ch 33, § 5; SL 1983, ch 129, § 1.



§ 13-17-5 Circuit court hearing on judgment compromise.

13-17-5. Circuit court hearing on judgment compromise. Upon the day of such hearing, or at such time to which the hearing may be adjourned by the court, said petition shall be heard and any person interested may appear and show cause why such petition should not be granted.

Source: SL 1939, ch 55, § 5; SL 1955, ch 41, ch 10, § 42; SDC Supp 1960, § 15.2242.



§ 13-17-6 Circuit court order approving judgment compromise--Cash settlement required.

13-17-6. Circuit court order approving judgment compromise--Cash settlement required. If at such hearing it shall appear to the satisfaction of the court that such judgment debtor does not have sufficient property, over and above the exemptions allowed by law, out of which said judgment might be satisfied in full, and that it is for the best interests of all parties interested, that such petition should be granted, an order may be made approving such settlement and authorizing the same to be made, provided, however, that all such settlements must be made for cash and be fully paid to such school district within such time as ordered by the court not exceeding ninety days after the entry of said order.

Source: SL 1939, ch 55, § 6; SL 1955, ch 41, ch 10, § 43; SDC Supp 1960, § 15.2243.



§ 13-17-7 Costs and expenses paid by judgment debtor--Deposit with school board.

13-17-7. Costs and expenses paid by judgment debtor--Deposit with school board. All expenses incurred by such school board, under the provisions of this chapter, for clerk of courts fees and publication fees, shall be paid by the judgment debtor, regardless of whether such compromise settlement is approved by the court or not, and before any petition is presented to the circuit court, as provided in this chapter, the judgment debtor shall deposit with such school board a sufficient sum of money to cover such above-mentioned fees and expense.

Source: SL 1939, ch 55, § 7; SL 1955, ch 41, ch 10, § 44; SDC Supp 1960, § 15.2244.






Chapter 18 - School District Warrants And Disbursements

§ 13-18-1 Check, warrant or electronic funds transfer required for payment of school funds.

13-18-1. Check, warrant or electronic funds transfer required for payment of school funds. School funds shall be paid by the school district business manager only upon check, warrant, or electronic funds transfer approved by the school board.

Source: SDC 1939, § 15.2219; SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1975, ch 128, § 108; SL 2001, ch 81, § 1.



§ 13-18-2 Contents and signing of checks and warrants.

13-18-2. Contents and signing of checks and warrants. The school district business manager shall draw and sign all checks or warrants for purposes legally ordered by the school board, and every such check or registered warrant shall be countersigned by the president of the board unless otherwise provided by law, and shall specify the person, firm, or corporation to whom paid.

Source: SDC 1939, §§ 15.2217, 15.2218; SL 1955, ch 41, ch 10, 11; SDC Supp 1960, § 15.2211; SL 1975, ch 128, § 109.



§ 13-18-3 Itemized invoice and verified voucher required for issuance of check or warrant--Retention.

13-18-3. Itemized invoice and verified voucher required for issuance of check or warrant--Retention. No check or warrant may be drawn by the business manager except for indebtedness incurred prior to its issue and upon the presentation of an itemized invoice, accompanied by a voucher verified by the appropriate school official that the services, other than those provided by school district employees, or materials have been received. The invoice and voucher required by this section shall be filed in the office of the business manager.

Source: SDC 1939, §§ 15.2217, 15.2218; SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1975, ch 128, § 110; SL 1983, ch 122, § 2.



§ 13-18-4 Repealed.

13-18-4. Repealed by SL 1982, ch 86, § 135



§ 13-18-5 to 13-18-7. Repealed.

13-18-5 to 13-18-7. Repealed by SL 1975, ch 128, § 377



§ 13-18-8 Business manager's check register--Form and contents.

13-18-8. Business manager's check register--Form and contents. The business manager shall keep a check register, which register shall show in a column arranged for that purpose the number, date, and amount of each check issued, the fund upon which the same is drawn, the date of issue, and the name of the payee.

Source: SDC 1939, § 15.2220; SL 1955, ch 41, ch 10, § 12; SDC Supp 1960, § 15.2212; SL 1975, ch 128, § 112.



§ 13-18-9 Registered warrant prenumbered and issued when funds insufficient--Records kept--Endorsement--Interest earned.

13-18-9. Registered warrant prenumbered and issued when funds insufficient--Records kept--Endorsement--Interest earned. Whenever an approved voucher is presented for payment and there is insufficient money in the fund for the full payment of the claim, the school board may instruct the business manager to issue a prenumbered registered warrant or warrants for the payment of the approved voucher. The registered warrants shall be recorded by the business manager in a register and shall be arranged in columns to show the number, date, amount of the warrant, the fund upon which the warrant is drawn, the payee, the date of payment, the amount of interest, the total amount paid thereon, and the date of mailing notice to the payee in whose name the warrant is registered. Each registered warrant shall be identified clearly on the face by being printed or stamped "registered warrant" and shall be signed by the president of the board on the face of the warrant and the business manager shall sign the endorsement statement: Voucher presented for payment this __________ day of __________ 20__________, and not paid for want of money in the __________ fund, registration number __________ and the rate of interest __________ percent. Every warrant thus endorsed shall draw interest to be determined by the school board until paid.

Source: SDC 1939, §§ 15.2221, 15.2222; SL 1947, ch 64; SL 1955, ch 41, ch 10, § 13; SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 113; SL 1983, ch 28, § 36.



§ 13-18-10 Checks for federal tax payments as preferred obligation--Special accounts for federal moneys.

13-18-10. Checks for federal tax payments as preferred obligation--Special accounts for federal moneys. Checks issued for the payment of old age and survivor's insurance (social security) tax, and for internal revenue tax withheld from school district employees and other mandatory payroll deductions shall be paid as a preference obligation of the school district before registered warrants are called and paid. Federal moneys which are commingled with other school district moneys in any fund shall be identified by special accounts in order that these moneys are available for their intended purpose and are not subject to registered warrant status in such fund.

Source: SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 114.



§ 13-18-11 Register of warrants not paid for want of funds--Payment in order of registration.

13-18-11. Register of warrants not paid for want of funds--Payment in order of registration. The business manager shall keep a register of all registered warrants endorsed as provided by § 13-18-9 and all such registered warrants shall be paid in the order of registration.

Source: SDC 1939, § 15.2221; SL 1947, ch 64; SL 1955, ch 41, ch 10, § 13; SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 115.



§ 13-18-12 Repealed.

13-18-12. Repealed by SL 2015, ch 82, § 17.



§ 13-18-13 Call of registered warrants for payment--Cessation of interest.

13-18-13. Call of registered warrants for payment--Cessation of interest. Whenever there shall come into the hands of the business manager, or subject to his order, money applicable to the payment of any registered warrant, the business manager shall notify in writing, by mail, the holder of such registered warrant, at his last known place of residence, to present such registered warrant for payment, and such interest shall cease upon the date specified on the registered warrant call, and such money shall be held for the payment of such registered warrant. Whenever the business manager shall have on hand sufficient funds for the payment of any registered warrant, he shall call for such warrant immediately.

Source: SDC 1939, § 15.2221; SL 1947, ch 64; SL 1955, ch 41, ch 10, § 13; SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 116.



§ 13-18-14 Cancellation of check or warrant not presented for payment--Notation in register.

13-18-14. Cancellation of check or warrant not presented for payment--Notation in register. The school board may, by resolution, cancel any check or warrant that has not been presented for payment at any time within two years of the date on which the check or warrant was issued. Upon such resolution the business manager shall note the cancellation in the check or warrant register.

Source: SL 1976, ch 75, § 5.



§ 13-18-15 Payment of check or warrant despite cancellation provisions.

13-18-15. Payment of check or warrant despite cancellation provisions. Notwithstanding any provision for cancellation of checks or warrants, the school board shall direct the payment of any properly issued check or warrant to any person entitled to payment thereof within a period of six years from date of issue thereof and may direct payment of checks or warrants more than six years from date of issue thereof.

Source: SL 1976, ch 75, § 6.



§ 13-18-16 Petty cash account--Maximum amount.

13-18-16. Petty cash account--Maximum amount. Nothing in § 13-18-1 or 13-18-2 prohibits the establishment of a petty cash account. Moneys in such an account shall be set aside on an imprest basis from the fund of ownership upon presentation of a voucher by the business manager and approval by the board. The school board shall determine the amount of money set aside in the account up to a maximum of one thousand dollars. The school board shall prescribe policies and procedures governing the stewardship of such account. An employee shall be designated to be accountable for the petty cash account and shall keep accurate records of all receipts, expenditures, and balances of the account. Unless required by the school board, disbursements from the petty cash account may neither require approval by the board nor signature of the presiding officer of the board or business manager.

Source: SL 1981, ch 138, § 1; SL 2003, ch 98, § 1.



§ 13-18-17 Incidental account.

13-18-17. Incidental account. A school district may establish an incidental account in an amount determined by the board by setting aside on an imprest basis money from the general fund. Such incidental account shall be kept and used by the officer designated by the board for advanced payment or for claims requiring immediate payment, not to exceed an amount established by the board. A detailed account of the expenditures from the incidental account shall be presented at regular intervals not to exceed one month with verified vouchers, itemized and supported by receipted bills or other information as general evidence of payment, which shall be subject to audit. All expenditures from this account shall be listed with other bills in the regular school board proceedings.

Source: SL 1981, ch 138, § 2.



§ 13-18-18 Health insurance flexible spending accounts.

13-18-18. Health insurance flexible spending accounts. Any health insurance plan or policy provided by a school district for school district officers and employees may include the use of flexible spending accounts, which may include payment or reimbursement through the use of debit cards, direct deposit to financial institutions, by check, or a combination of these.

Source: SL 2013, ch 76, § 1.






Chapter 19 - School District Bonds And Notes

§ 13-19-1 School board power to borrow on notes--Authorization, issuance and sale--Maximum term.

13-19-1. School board power to borrow on notes--Authorization, issuance and sale--Maximum term. Any school board may borrow money, from any source willing to lend the money, by issuing a promissory note subject to the limitations and regulations set forth in §§ 13-19-2 to 13-19-6, inclusive. All notes shall be authorized, issued, and sold in accordance with the provisions of chapter 6-8B, except that no election shall be held and the notes may not be issued for a term in excess of twenty-four consecutive months.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216; SL 1965, ch 48; SL 1975, ch 128, § 117; SL 1984, ch 43, § 102C; SL 1985, ch 127, § 1.



§ 13-19-1.1 Repealed.

13-19-1.1. Repealed by SL 1980, ch 128, § 2



§ 13-19-1.2 Issuance and sale of notes to health and educational facilities authority--Exemption from competitive bids.

13-19-1.2. Issuance and sale of notes to health and educational facilities authority--Exemption from competitive bids. A school district may issue and sell or pledge its notes to the health and educational facilities authority or the authority's designated agent or trustee. School districts may enter into contracts and agreements with the health and educational facilities authority to effectuate the purposes of §§ 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, and 13-19-1.2. In acting pursuant to this section, school districts are exempt from all laws of the state which provide for competitive bids and hearings in connection with such sales, pledges, contracts, and agreements.

Source: SL 1986, ch 13, § 4.



§ 13-19-2 Amount borrowed on notes limited by anticipated receipts.

13-19-2. Amount borrowed on notes limited by anticipated receipts. Except for obligations to the state, including the health and educational facilities authority, or federal government, the money borrowed pursuant to § 13-19-1 may not exceed the sum of ninety-five percent of the amount of taxes levied or proposed to be levied by the school board but not collected at the date of borrowing by the school board pursuant to § 13-11-2 for the current or next full school fiscal year for the fund for which the money is borrowed plus other anticipated receipts for the fund which have not been collected at the date of borrowing.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (1); SL 1965, ch 48; SL 1975, ch 128, § 118; SL 1976, ch 116; SL 1983, ch 130; SL 1985, ch 127, § 2; SL 1989, ch 146, § 7.



§ 13-19-2.1 Promissory note in anticipation of special education funds limited.

13-19-2.1. Promissory note in anticipation of special education funds limited. Any promissory note issued by a school district in anticipation of funds authorized under or in connection with § 13-37-24 may not be in a principal amount in excess of eighty-five percent of the amount specified in the notice provided for in § 13-37-24.3.

Source: SL 1990, ch 133, § 3.



§ 13-19-3 Borrowing limit reduced by outstanding warrants or notes.

13-19-3. Borrowing limit reduced by outstanding warrants or notes. In case any registered warrants or promissory notes are outstanding against the fund for which the money is to be borrowed, the borrowing limit as specified in § 13-19-2 shall be reduced by the amount of such warrants or promissory notes outstanding at the time the money is borrowed.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (2); SL 1965, ch 48.



§ 13-19-4 Interest rate on notes.

13-19-4. Interest rate on notes. The rate of interest shall be stated on the note authorized by § 13-19-1 and shall be negotiated by the parties.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (5); SL 1965, ch 48; SL 1980, ch 129; SL 1983, ch 28, § 37.



§ 13-19-5 Signing of notes.

13-19-5. Signing of notes. Notes authorized by § 13-19-1 shall be signed by the president and the business manager of the school board.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (4); SL 1965, ch 48; SL 1975, ch 128, § 119.



§ 13-19-6 Cash receipts devoted to retirement of warrants and notes when note outstanding.

13-19-6. Cash receipts devoted to retirement of warrants and notes when note outstanding. When a promissory note authorized by § 13-19-1 has been issued and not paid in full upon the maturity thereof, then thereafter, no cash receipts, from the collection of taxes or from the collection of tuition charges, shall be expended for any purpose except the retirement of principal and interest of registered warrants and promissory notes outstanding against the fund into which said revenue has been received, until all of said registered warrants and promissory notes shall have been retired.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (3); SL 1965, ch 48; SL 1985, ch 127, § 3.



§ 13-19-7 Bonding power of school districts--Purposes for which bonds authorized.

13-19-7. Bonding power of school districts--Purposes for which bonds authorized. All school districts are authorized and empowered to issue negotiable bonds for the following purposes only: to refund any bonded indebtedness which is or is about to become due and payable, or whenever such indebtedness can be refunded at a lower rate of interest; to fund any judgments or outstanding warrants, and to raise money for any purpose for which the school board is authorized to spend school district funds.

Source: SDC 1939, § 15.2201; SL 1945, ch 54, § 1; SL 1945, ch 70; SL 1947, ch 62; SL 1947, ch 78; SL 1955, ch 41, ch 10, § 17; SDC Supp 1960, § 15.2217; SL 1963, ch 75, § 2.



§ 13-19-8 Constitutional debt limit to be observed.

13-19-8. Constitutional debt limit to be observed. No school district shall issue bonds in an amount which with the outstanding indebtedness of the district shall exceed the constitutional debt limitation for school districts.

Source: SDC 1939, § 15.2207; SL 1955, ch 41, ch 10, § 18; SDC Supp 1960, § 15.2218; SL 1968, ch 43, § 1.



§ 13-19-8.1 Debt limit of school district created by reorganization--Readjustment of property, assets, debts, and liabilities.

13-19-8.1. Debt limit of school district created by reorganization--Readjustment of property, assets, debts, and liabilities. For the purpose of § 13-19-8, the outstanding indebtedness of any school district created by reorganization under chapter 13-6, shall include the principal and accrued interest thereon of all preexisting bonded indebtedness outstanding against any portion of a former school district included in the boundaries of the school district created by reorganization, as ascertained in the adjustment of property, assets, debts, and liabilities made by the board of county commissioners upon the reorganization. All such preexisting bonded indebtedness, and all bonds authorized and issued in accordance with law by the new school district entity created by reorganization, shall be and remain valid and binding general obligations of said districts, provided that the net bonded indebtedness thereof does not exceed the constitutional debt limitation. If the tax levy upon any former school district area for the payment of such preexisting bonded indebtedness, plus the tax levy on such area required for the payment of bonds of the new school district entity created by reorganization, should at any time be held by any court of competent jurisdiction to impose upon such area a debt or liability in excess of the constitutional limit, not offset by the benefits assured to such area by the terms of the adjustment of property, assets, debts, and liabilities theretofore made by the board of county commissioners, the validity of said bonds of such new school district as general obligation bonds shall not in any wise be impaired thereby; but the board of county commissioners shall without delay effect such readjustment of property, assets, debts, and liabilities as may be required, and the court shall have jurisdiction to order such readjustment and to determine the true and correct amount of each item therein.

Source: SDC Supp 1960, § 15.2218 as added by SL 1968, ch 43, § 1; SL 1975, ch 128, § 120.



§ 13-19-9 Authorization, issuance, and sale of bonds--No election.

13-19-9. Authorization, issuance, and sale of bonds--No election. All school district bonds shall be authorized, issued, and sold as provided in chapter 6-8B, except that no election shall be held to issue bonds to fund registered warrants.

Source: SDC 1939, § 15.2201; SL 1945, ch 54, § 1; SL 1947, ch 62; SL 1955, ch 41, ch 10, § 17; SDC Supp 1960, § 15.2217; SL 1963, ch 75, § 2; SL 1984, ch 43, § 103.



§ 13-19-10 to 13-19-13. Repealed.

13-19-10 to 13-19-13. Repealed by SL 1984, ch 43, § 131



§ 13-19-14 Repealed.

13-19-14. Repealed by SL 1980, ch 130



§ 13-19-15 to 13-19-17. Repealed.

13-19-15 to 13-19-17. Repealed by SL 1984, ch 43, § 131



§ 13-19-18 Repealed.

13-19-18. Repealed by SL 1975, ch 128, § 377



§ 13-19-19 to 13-19-26. Repealed.

13-19-19 to 13-19-26. Repealed by SL 1984, ch 43, § 131



§ 13-19-27 Financing arrangements for capital improvements and expenditures incident to consolidation.

13-19-27. Financing arrangements for capital improvements and expenditures incident to consolidation. Any school district may enter into lease-purchase agreements or other financing arrangement with or issue capital outlay certificates that are secured by a pledge of state aid to education funds in connection with a program sponsored by the Health and Educational Facilities Authority for capital improvements, the acquisition of equipment, or improvement of school facilities or other lawful purpose that the school board considers necessary or appropriate or as a result of a consolidation or proposed consolidation of one school district with another school district.

Source: SL 1986, ch 124, § 1; SL 1988, ch 140, § 2; SL 1999, ch 84, § 5; SL 2015, ch 90, § 1.



§ 13-19-28 Terms of financing arrangements.

13-19-28. Terms of financing arrangements. The terms of the lease-purchase agreement, resolution, certificate, or other arrangement, or any bond, note, or certificate issued to or in connection with a program sponsored by the Health and Educational Facilities Authority for school districts and shall contain such terms as the health and educational facilities authority considers necessary, including without limitation, terms of default, remedies, representations, and covenants of the school district.

Source: SL 1986, ch 124, § 2; SL 1999, ch 84, § 6.



§ 13-19-29 Limitation on expenditures when amounts are due and funds pledged as security.

13-19-29. Limitation on expenditures when amounts are due and funds pledged as security. If capital outlay certificates are issued pursuant to the program authorized by § 13-19-27 or 1-16A-97, or a lease-purchase agreement, or other financing arrangement is entered into with the Health and Educational Facilities Authority as authorized by § 13-13-39, 13-16-6.4, 13-16-7, 13-16-29, 13-19-27, or 13-19-28, and a school district has pledged state aid to education funds provided under Title 13 to secure its obligations under or pursuant to a lease, resolution, certificate, or other arrangement and the authority determines that a school district is delinquent in making any payments pursuant to a lease, resolution, certificate or other arrangement, then no cash receipts from the collection of any taxes, from state aid under chapter 13-13 or from the collection of tuition charges may be expended for any purpose except paying the amounts due pursuant to the lease, resolution, certificate, or other arrangement as specified by written notice by or on behalf of the authority pursuant to § 13-13-39. In such event, moneys from state aid under Title 13 shall be applied to pay the amounts as shall be specified by the authority to the authority or any financial institution acting as any paying agent or trustee on behalf of any holders of bonds, notes, lease purchase, capital outlay certificates, or other obligations in connection with any such arrangement and any such holders.

Source: SL 1986, ch 124, § 3; SL 1989, ch 146, § 8; SL 1999, ch 84, § 7; SL 2015, ch 89, § 19; SL 2015, ch 90, § 2.



§ 13-19-30 Agreement for payment of amounts due but not yet paid--Trustee--Security interest perfected.

13-19-30. Agreement for payment of amounts due but not yet paid--Trustee--Security interest perfected. Any school district may enter into an agreement with the Health and Educational Facilities Authority and any financial institution acting as trustee or paying agent for bonds, leases, certificates, or other obligations, issued for the purpose of implementing § 13-19-29. The agreement may contain such provisions as the authority deems necessary and may provide that the financial institution may act as trustee for the benefit of and on behalf of the authority and be held accountable as the trustee of an express trust for the application and disposition of the state aid under Title 13 and other funds or amounts pledged by any school district, including the income and proceeds therefrom, solely for the uses and purposes as provided in the agreement. A copy of the agreement and any revisions or supplements to it, shall be filed with the secretary of the Department of Education to perfect the lien and security interest of the authority in the state aid under Title 13 and other funds or amounts pledged by any school district. No filing, recording, possession, or other action under the uniform commercial code or any other law of this state may be required to perfect the lien and security interest of the authority. The lien and security interest of the authority is deemed perfected, and the trust for the benefit of the authority so created is binding as of the date when the school district makes such pledge, notwithstanding the time of the filing with the secretary of the Department of Education, against all parties having prior or subsequent liens, security interests, or claims of any kind in tort, in contract or otherwise.

Source: SL 1989, ch 146, § 9; SL 1999, ch 84, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2015, ch 89, § 20.






Chapter 20 - School District Purchases And Contracts

§ 13-20-1 Board approval required for contracts.

13-20-1. Board approval required for contracts. No contract shall be binding on any school district except it be approved by the school board acting as such, at an annual, regular, or regularly called special meeting.

Source: SDC 1939, § 15.2025; SL 1955, ch 41, ch 10, § 34; SDC Supp 1960, § 15.2234.



§ 13-20-2 Repealed.

13-20-2. Repealed by SL 1975, ch 128, § 377



§ 13-20-2.1 Interest of school district officer or employee in sale of school equipment as misdemeanor--Exception.

13-20-2.1. Interest of school district officer or employee in sale of school equipment as misdemeanor--Exception. No school district officer or employee may be interested in the sale, proceeds, or profits of any book, apparatus, or furniture used or to be used in any school district of this state in which the officer serves or the employee is employed. A violation of this section is a Class 2 misdemeanor unless the sale is exempt as provided in § 6-1-2 or the purchase is made at public auction.

Source: SDC 1939, §§ 15.1707, 15.9906; SL 1955, ch 41, ch 5, § 9; SL 1955, ch 41, ch 17, § 6; SDC Supp 1960, § 15.1709; SDCL, § 13-34-8; SL 1974, ch 133, § 1; SL 1982, ch 86, § 136; SL 1987, ch 137.



§ 13-20-3 Contracts let in accordance with public agency procurement law.

13-20-3. Contracts let in accordance with public agency procurement law. Except for purchases made pursuant to chapter 13-34, if any school facilities are to be built or remodeled, or improvements are to be made to school sites, or if supplies or equipment are to be purchased, the school board shall let contracts in accordance with chapters 5-18A and 5-18B and in accordance with plans and specifications furnished by the board.

Source: SDC 1939, § 15.2106; SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1972, ch 34, § 4; SL 1975, ch 128, § 131; SL 2011, ch 2, § 124.



§ 13-20-4 Emergency maintenance needs corrected in accordance with public agency procurement law.

13-20-4. Emergency maintenance needs corrected in accordance with public agency procurement law. If an emergency maintenance need arises caused by wind, hail, fire, theft, explosion, deterioration resulting in sudden destruction to a vital piece of school equipment, or a traffic accident which would necessitate the closing of school while the school would otherwise be in session, or which would endanger the usefulness of remaining school property, the school board may take immediate action to correct such emergency maintenance need in accordance with the procedures provided in chapter 5-18A. An emergency maintenance need does not include the replacement of an entire school building.

Source: SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1975, ch 128, § 132; SL 2011, ch 2, § 125.



§ 13-20-5 Purchases from another school district without advertising for bids.

13-20-5. Purchases from another school district without advertising for bids. A school board is authorized to purchase facilities, equipment, and supplies from another school district without advertising for bids as provided in § 13-20-3.

Source: SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1975, ch 128, § 133.



§ 13-20-6 Purchase of copyrighted material.

13-20-6. Purchase of copyrighted material. The purchase of copyrighted material need not be submitted for bids as provided in § 13-20-3 and chapter 5-18A if only one company publishes the copyrighted material to be purchased.

Source: SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1975, ch 128, § 134; SL 2011, ch 2, § 126.



§ 13-20-7 Deposit and performance bond by supply and equipment bidders--Rejection of bids.

13-20-7. Deposit and performance bond by supply and equipment bidders--Rejection of bids. If supplies or equipment are to be purchased, a school board advertising pursuant to § 13-20-3 may require a reasonable deposit guaranteeing the execution of contract and the furnishing of a performance bond by the successful bidder in accordance with chapters 5-18A and 5-21. The board may accept an annual bond if the bid meets the requirements of chapters 5-18A and 5-21. The board may reject any and all bids.

Source: SDC 1939, § 15.2106; SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1979, ch 36, § 4; SL 2011, ch 2, § 127.



§ 13-20-7.1 Deposit and performance bond by school improvement bidders--Rejection of bids.

13-20-7.1. Deposit and performance bond by school improvement bidders--Rejection of bids. If school facilities are to be built or remodeled or improvements are to be made to school sites, the school board advertising pursuant to § 13-20-3 shall require a reasonable deposit guaranteeing the execution of the contract and the furnishing of a performance bond by the successful bidder in accordance with chapters 5-18A and 5-18B. The board may reject any and all bids.

Source: SL 1979, ch 36, § 5; SL 2011, ch 2, § 128.



§ 13-20-8 Repealed.

13-20-8. Repealed by SL 1979, ch 36, § 6



§ 13-20-9 Employment of superintendent to oversee construction and remodeling contracts--Acceptance and payment deferred until completion.

13-20-9. Employment of superintendent to oversee construction and remodeling contracts--Acceptance and payment deferred until completion. In case of the remodeling or erection of any facility, or addition thereto, the school board of the district shall be authorized to employ a competent person on behalf of the district to superintend such construction or remodeling and it shall be the duty of the contractor to contract or remodel such facility strictly in conformity to the plans approved therefor, and the requirements of the specifications as to the kind and quality of materials and labor, and it shall be the duty of such building superintendent to require full compliance on the part of such contractor therewith. The school board shall in no case finally accept any new facility or the remodeling of any facility unless or until full compliance on the part of the contractor with the provisions hereof has been made, and it shall not make payment to such contractor of the retained percentages or of the final payment on such contract until the same is accepted.

Source: SDC 1939, § 15.2105; SL 1955, ch 41, ch 11, § 11; SDC Supp 1960, § 15.2111; SL 1975, ch 128, § 136.



§ 13-20-10 to 13-20-18. Repealed.

13-20-10 to 13-20-18. Repealed by SL 1977, ch 51, § 3






Chapter 21 - Disposal Of School District Property

§ 13-21-1 to 13-21-7. Repealed.

13-21-1 to 13-21-7. Repealed by SL 1988, ch 64, §§ 61 to 67



§ 13-21-8 Validation of prior conveyances of school district real property--Assertion of vested rights.

13-21-8. Validation of prior conveyances of school district real property--Assertion of vested rights. All instruments of conveyance of real property made by any school district prior to January 1, 1992, are, notwithstanding any omission, irregularities, or defects in the proceedings and resolutions had and taken by the school district to sell and convey real property, hereby validated, legalized, and cured to the extent that the conveyance operates to convey to the person named as grantee in the instruments of conveyance, all of the right, title, and interest of the school district in the real property.

If any person had any vested right in any real property so conveyed and no action or proceeding to enforce the right was begun before July 1, 1993, the right is forever barred and no action or proceeding so brought is of any force or effect, or maintainable in any court of this state, unless, before July 1, 1993, there is recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of the action, in accordance with the provisions of chapter 15-10.

Source: SL 1963, ch 472, §§ 1, 2; SL 1971, ch 113, § 1; SL 1977, ch 115, § 2; SL 1980, ch 131, § 2; SL 1983, ch 128, § 3; SL 1984, ch 117; SL 1985, ch 128; SL 1988, ch 139, § 2; SL 1992, ch 307, § 4.



§ 13-21-9 Conveyance of property by successor district.

13-21-9. Conveyance of property by successor district. Any school district which has conducted proceedings for the sale of real property entitling a purchaser to a conveyance is authorized as a successor district in reorganization to execute the conveyances to the purchaser or purchasers, vesting in the purchasers all title that the predecessor school district may have conveyed.

Source: SL 1971, ch 113, § 2; SL 1975, ch 128, § 145.



§ 13-21-10 Library materials discarded--Marking required--Disposition.

13-21-10. Library materials discarded--Marking required--Disposition. Any school district library may discard over-duplicated, outdated, inappropriate, or worn library materials; provided, that such materials shall be marked clearly with the words: "Discarded, __________ School District Library" wherever the property label of such library appears. Such discarded materials may be given to other libraries or to nonprofit agencies, destroyed, offered for public sale, or traded to a vendor for future library material purchasing credits.

Source: SL 1977, ch 127.






Chapter 22 - School Census [Repealed]

§ 13-22-1 Repealed.

13-22-1. Repealed by SL 1995, ch 88, § 13



§ 13-22-2 Repealed.

13-22-2. Repealed by SL 1982, ch 137, § 4



§ 13-22-3 Repealed.

13-22-3. Repealed by SL 1982, ch 137, § 5



§ 13-22-3.1 Repealed.

13-22-3.1. Repealed by SL 1974, ch 128, § 10



§ 13-22-4 Repealed.

13-22-4. Repealed by SL 1982, ch 137, § 6



§ 13-22-5 Repealed.

13-22-5. Repealed by SL 1974, ch 128, § 10



§ 13-22-6 to 13-22-9. Repealed.

13-22-6 to 13-22-9. Repealed by SL 1982, ch 137, §§ 7 to 10



§ 13-22-10 , 13-22-11. Repealed.

13-22-10, 13-22-11. Repealed by SL 1974, ch 128, § 10






Chapter 23 - Establishment And Discontinuance Of Schools

§ 13-23-1 School board's power to establish and discontinue--Time for action closing school.

13-23-1. School board's power to establish and discontinue--Time for action closing school. The school board shall have the power to establish and discontinue attendance centers by resolution of the board. An action to close an operating school shall be taken by December first prior to the closure. However, if an emergency exists, the board may close the school after notice to the patrons.

Source: SDC 1939, § 15.2523 (5); SL 1939, ch 44; SL 1949, ch 54, § 1; SL 1955, ch 41, ch 12, § 16; SDC Supp 1960, § 15.3016; SL 1975, ch 128, § 147; SL 1981, ch 139, § 1.



§ 13-23-2 Power of district voters to direct establishment or discontinuance of attendance center.

13-23-2. Power of district voters to direct establishment or discontinuance of attendance center. The voters of the school district shall have the power to direct the school board to either establish or discontinue an attendance center by holding a special election as provided in § 13-23-3, but the voters are limited in their power as the school board is limited by law in providing educational opportunities.

Source: SL 1955, ch 41, ch 12, § 16; SDC Supp 1960, § 15.3016; SL 1975, ch 128, § 148.



§ 13-23-3 Resolution or petition to discontinue attendance center--Time of election--Board bound by decision of voters.

13-23-3. Resolution or petition to discontinue attendance center--Time of election--Board bound by decision of voters. The school board may submit the question of discontinuing an attendance center for the next school fiscal year to a vote of the people upon resolution of the board, and shall submit such question to a vote of the people upon the filing of a petition on or before January fifteenth with the business manager of the school district calling for the vote and signed by at least fifteen percent of the registered voters of the district, based upon the total number of registered voters at the last preceding general election. The passing of the resolution to submit the question to the vote of the people, the filing of the petition, and the holding of the special election, shall be accomplished before the first of March.

If a majority of the voters voting cast their votes in favor of the question, the school board is bound by the decision for the next school fiscal year.

Source: SL 1955, ch 41, ch 12, § 17; SDC Supp 1960, § 15.3017; SL 1963, ch 84; SL 1975, ch 128, § 149; SL 1981, ch 139, § 2; SL 1983, ch 126, § 7; SL 1987, ch 67, § 12.



§ 13-23-4 to 13-23-7. Repealed.

13-23-4 to 13-23-7. Repealed by SL 1975, ch 128, § 377



§ 13-23-8 Repealed.

13-23-8. Repealed by SL 1982, ch 153, § 2



§ 13-23-9 Repealed.

13-23-9. Repealed by SL 1995, ch 88, § 14



§ 13-23-10 Establishment of attendance center outside boundaries of school district--Joint powers agreement.

13-23-10. Establishment of attendance center outside boundaries of school district--Joint powers agreement. A school board may establish an attendance center outside the boundaries of its school district that is within the boundaries of another school district only when both school districts have entered into a joint powers agreement pursuant to chapter 1-24 to provide instruction to the students enrolled in the attendance center.

If each school board adopts a resolution to approve the joint powers agreement, the school board for the school district that will operate the attendance center shall submit the joint powers agreement and each school board's resolution of approval to the secretary of education.

Source: SL 2016, ch 87, § 1.



§ 13-23-11 Cooperative educational learning units and virtual schools unaffected.

13-23-11. Cooperative educational learning units and virtual schools unaffected. The operation of an attendance center under the authority of §§ 13-23-10 to 13-23-12, inclusive, does not affect the operation or authority of any other type of organization to provide an education such as a cooperative educational learning unit or a virtual school.

Source: SL 2016, ch 87, § 2.



§ 13-23-12 Attendance center established before January 1, 2016.

13-23-12. Attendance center established before January 1, 2016. A joint powers agreement to operate an attendance center not owned by the school district within the boundaries of another school district is not required for any attendance center that was established before January 1, 2016.

Source: SL 2016, ch 87, § 3.






Chapter 24 - School Grounds And Buildings

§ 13-24-1 School board authority to purchase or lease land for school purposes.

13-24-1. School board authority to purchase or lease land for school purposes. The school board of a school district shall have authority to purchase or lease land for school purposes, subject to the rules for the use of such land as adopted by the South Dakota Board of Education Standards.

Source: SL 1945, ch 67; SL 1955, ch 41, ch 11, § 1; SDC Supp 1960, § 15-2101; SL 1975, ch 128, § 150; SL 2017, ch 81, § 57.



§ 13-24-2 Eminent domain power for acquisition of school land--Resolution and action by school board.

13-24-2. Eminent domain power for acquisition of school land--Resolution and action by school board. In the purchase of any land lawfully authorized, as provided in § 13-24-1, in case the school board is unable to agree with the owners of such land on the purchase price thereof, the board is authorized to damage, acquire, and condemn such private property for the public purposes authorized by this chapter, and to pay for such damage and condemnation out of the capital outlay fund. When such board shall deem it necessary to take, damage, and condemn any private property for any of the purposes authorized by this section, it shall by proper resolution declare the necessity of such damaging, taking, or condemnation, stating the purposes and extent thereof, and thereupon the proceedings to take, damage, or condemn such property shall be had, as provided generally by law for the taking or damaging of private property for public purposes, in the name of the school district as plaintiff.

Source: SL 1945, ch 67; SL 1955, ch 41, ch 11, § 2; SDC Supp 1960, § 15.2102.



§ 13-24-3 Selection of school site on state-owned land--Appraisement, sale, and conveyance to school district.

13-24-3. Selection of school site on state-owned land--Appraisement, sale, and conveyance to school district. Whenever land under the jurisdiction of the commissioner of school and public lands has been lawfully selected and authorized for purchase, as herein provided, located on a section line or a regularly established highway at one corner of a legal subdivision not within forty rods of any residence, without the consent of the owner thereof, and a plot of the land so selected shall have been in the Office of the Commissioner of School and Public Lands, the Board of School and Public Lands is authorized to direct an appraisement of such site and the same shall be appraised in the manner provided by law for the appraisement of school and public lands. Such appraisement shall not be less than the minimum price fixed by the Constitution for school and public lands.

Source: SDC 1939, § 15.2333; SL 1945, ch 67; SL 1955, ch 41, ch 11, § 3; SDC Supp 1960, § 15.2103; SL 1975, ch 128, § 151.



§ 13-24-4 Exchange of property with state, municipality, township, or county.

13-24-4. Exchange of property with state, municipality, township, or county. Any school district and the State of South Dakota, any municipality, organized township, or county within or partly within the boundaries of the school district may transfer, exchange, or convey land and properties belonging to them and under their jurisdiction upon terms and conditions determined and agreed upon by the respective governing bodies.

Source: SL 1949, ch 72; SL 1955, ch 41, ch 11, § 16; SL 1957, ch 50; SL 1959, ch 69; SDC Supp 1960, § 15.2116; SL 1973, ch 92; SL 1975, ch 128, § 152; SL 1981, ch 140.



§ 13-24-5 Oil and gas exploration and development leases authorized--Private or public sale.

13-24-5. Oil and gas exploration and development leases authorized--Private or public sale. The school board of any school district in this state is hereby authorized and empowered to lease its grounds, or any part thereof, for oil and gas exploration and development, for a primary term not to exceed ten years and as long thereafter as oil or gas is or can be produced. Such sale may be at private or public sale, and with or without notice, as may be provided in the resolution of the school board authorizing the same.

Source: SL 1941, ch 72, § 1; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-6 Pooling and unitization of oil and gas development authorized.

13-24-6. Pooling and unitization of oil and gas development authorized. Any such oil and gas lease may provide, or said board by subsequent contract may agree, that the lessee and his assigns shall have the right and power to consolidate the land covered by said lease with other adjoining land for the purpose of joint development and operation of the entire consolidated premises as a unit, in which event the lessor of such lease shall share in the royalty on oil and gas produced from said consolidated tract in the proportion that the area of the land covered by such lease bears to the total area of said consolidated tract.

Source: SL 1941, ch 72, § 1; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-7 Oil and gas leases not to interfere with school purposes.

13-24-7. Oil and gas leases not to interfere with school purposes. All such leases and the occupancy thereunder of the lands leased shall not interfere materially with the purposes for which said lands are used and occupied by the school district.

Source: SL 1941, ch 72, § 2; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-8 Oil and gas proceeds paid into district general fund.

13-24-8. Oil and gas proceeds paid into district general fund. All moneys arising from such leases or the production of oil or gas thereunder shall become a part of the general funds of such school district.

Source: SL 1941, ch 72, § 3; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-9 School board power to erect, acquire, equip and dispose of school and accessory buildings--Dormitories for postsecondary students prohibited.

13-24-9. School board power to erect, acquire, equip and dispose of school and accessory buildings--Dormitories for postsecondary students prohibited. Any school board shall have power to erect, purchase, lease, rent, sell, equip, and move schoolhouses, dormitories, dwellings for teachers' homes, and other structures, fences, or other enclosure as the board shall deem necessary subject to the limitations as provided by law; provided, however, that no school board may erect or purchase dormitories for use by postsecondary or adult vocational education students attending postsecondary vocational schools.

Source: SDC 1939, § 15.2523 (1); SL 1939, ch 44; SL 1955, ch 41, ch 11, § 5; SDC Supp 1960, § 15.2105; SL 1963, ch 74, § 1; SL 1975, ch 129, § 3.



§ 13-24-10 Maximum term of leases of school property--Bid requirements.

13-24-10. Maximum term of leases of school property--Bid requirements. Any school board shall have authority to lease equipment, teacherages, buildings, or other real estate and personal property for a period of not to exceed thirty years. The proposed aggregate lease payments provided for under a lease agreement shall be subject to the statutory bid requirements.

Source: SDC Supp 1960, § 15.2105 as added by SL 1963, ch 74, § 1.



§ 13-24-11 Equipment, maintenance, and repair of buildings and athletic fields.

13-24-11. Equipment, maintenance, and repair of buildings and athletic fields. Any school board shall have the power and duty to properly equip, provide for the proper maintenance and preservation, and keep in necessary repair all of said buildings and any playgrounds and athletic fields the district might acquire.

Source: SL 1955, ch 41, ch 11, § 5; SDC Supp 1960, § 15.2105; SL 1963, ch 74, § 1.



§ 13-24-12 , 13-24-13. Repealed.

13-24-12, 13-24-13. Repealed by SL 1975, ch 128, § 377



§ 13-24-14 Repealed.

13-24-14. Repealed by SL 1994, ch 111, § 3



§ 13-24-15 Repealed.

13-24-15. Repealed by SL 1987, ch 138



§ 13-24-16 Sanitary facilities and utilities required for school buildings.

13-24-16. Sanitary facilities and utilities required for school buildings. It shall be the duty of every school board and the governing body of nonpublic schools to provide for the health conditions of the school by furnishing each school with sanitary facilities and a supply of water suitable for drinking, and to maintain sanitary conditions, and to install electrical service and adequate lighting facilities and a telephone when such services are available to the school, except that for a temporary school to be operated for less than one school term, the school board shall have discretionary authority to determine whether or not to install electric and telephone services.

Source: SL 1955, ch 41, ch 11, § 19; SDC Supp 1960, § 15.2119; SL 1975, ch 128, § 154.



§ 13-24-17 Flagpole required--Display of flag.

13-24-17. Flagpole required--Display of flag. All school boards are authorized and required to erect and maintain upon each public school building or upon the grounds surrounding the same, a good and sufficient flagstaff or pole, together with all necessary appliances, and to provide a United States flag of not less than three by five feet, which shall be floated from such flagstaff or pole during the school hours of each school day, except when a violent storm or inclement weather would destroy or materially injure such flag. The expenses shall be paid as other incidental expenses of the school district.

Source: SDC 1939, § 15.2102; SL 1955, ch 41, ch 11, § 18; SDC Supp 1960, § 15.2118; SL 1975, ch 128, § 155.



§ 13-24-17.1 Display of Ten Commandments permitted--Conditions.

13-24-17.1. Display of Ten Commandments permitted--Conditions. An object or document containing the words of the Ten Commandments may be displayed in any public school classroom, public school building, or at any public school event, along with other objects and documents of cultural, legal, or historical significance that have formed and influenced the legal and governmental systems of the United States and the State of South Dakota. Such display of an object or document containing the words of the Ten Commandments:

(1) Shall be in the same manner and appearance generally as other objects and documents displayed; and

(2) May not be presented or displayed in any fashion that results in calling attention to it apart from the other displayed objects and documents.
Source: SL 2000, ch 79, § 1.



§ 13-24-17.2 Right to post flag--Opportunity to recite pledge of allegiance--National anthem.

13-24-17.2. Right to post flag--Opportunity to recite pledge of allegiance--National anthem. The right to post the United States flag shall not be limited or infringed upon in any public school classroom, public school building, at any public school event, or on any public school uniform. Each school district shall provide students the opportunity to salute the United States and the flag each day by reciting the pledge of allegiance to the flag of the United States. A student may choose not to participate in the salute to the United States and the flag. However, a student who does not participate in the salute shall maintain a respectful silence during the salute. The national anthem may be sung during any school day or school event.

Source: SL 2002, ch 87, § 1; SL 2014, ch 82, § 1.



§ 13-24-18 Repealed.

13-24-18. Repealed by SL 1995, ch 87, § 38



§ 13-24-18.1 Repealed.

13-24-18.1. Repealed by SL 1995, ch 88, § 15



§ 13-24-18.2 , 13-24-18.3. Repealed.

13-24-18.2, 13-24-18.3. Repealed by SL 1995, ch 87, §§ 39, 40



§ 13-24-18.4 Repealed.

13-24-18.4. Repealed by SL 1995, ch 88, § 16



§ 13-24-19 Repealed.

13-24-19. Repealed by SL 1995, ch 87, § 41



§ 13-24-20 Use of school facilities or buses for other community or commercial purposes--Compensation--Liability for damages.

13-24-20. Use of school facilities or buses for other community or commercial purposes--Compensation--Liability for damages. The school board may grant the use of school facilities, computers, motor vehicles, or land belonging to the school district for any purposes which it considers advisable as a community service for such compensation as it determines. The use may also include a contract with a vendor that sells soft drinks or other concessions on school property. The use may not interfere with school activities. Any person or persons or public body using such school facilities, computers, motor vehicles, or land is responsible to the school district for any and all damages that may be caused by reason of the use or occupancy. The school district is not liable for any damages which might arise as the result of such use or occupancy, including the use of school computers by students.

Source: SDC 1939, §§ 15.2110, 15.2523 (2); SL 1939, ch 44; SL 1949, ch 54, § 1; SL 1953, ch 58, § 3; SL 1955, ch 41, ch 11, § 17; SDC Supp 1960, § 15.2117; SL 1983, ch 237, § 4; SL 2001, ch 82, § 1; SL 2007, ch 96, § 1.



§ 13-24-21 Fee for use of school parking facilities.

13-24-21. Fee for use of school parking facilities. Any school board may charge a fee to students or others for parking their motor vehicles in or on parking facilities provided by the school district.

Source: SL 1987, ch 139, §§ 1, 2; SL 1995, ch 96.






Chapter 25 - Fire Safety In School Buildings

§ 13-25-1 Construction and maintenance of buildings in safe condition required--Matters considered.

13-25-1. Construction and maintenance of buildings in safe condition required--Matters considered. In addition to all other requirements provided by law, every public or nonpublic school, or private institution operating a school shall be subject to the provisions of this chapter and shall be constructed, equipped, operated, and maintained in a safe condition so as to provide for the safety of all persons employed, accommodated, housed, or assembled therein, with respect to the type of construction and materials used, fireproofing, the number and types of ways of egress, aisles and passageways, stairs and fire escapes, wall openings, exits and exit signs, doors and doorways, shaft ways and other vertical openings, fire alarm systems, electrical equipment, flammable and explosive materials, heating systems and fuel storage, numbers of occupants, ventilation, and all other emergency protection.

Source: SL 1959, ch 217, § 3; SDC Supp 1960, § 31.04C03; SL 1975, ch 128, § 158.



§ 13-25-2 Rules authorized to implement fire safety.

13-25-2. Rules authorized to implement fire safety. The secretary of public safety may promulgate rules in accordance with chapter 1-26 to protect the health and safety of persons from fire and like emergencies in order to facilitate and implement the purposes of this chapter.

Source: SL 1959, ch 217, § 7; SDC Supp 1960, § 31.04C07; SL 1975, ch 128, § 159; SL 1982, ch 18, § 3; SL 1986, ch 22, § 1; SL 1991, ch 139, § 1; SL 2006, ch 185, § 2.



§ 13-25-3 State Fire Marshal's power to inspect buildings.

13-25-3. State Fire Marshal's power to inspect buildings. The State Fire Marshal may make inspection of all school buildings, auditoriums, gymnasiums, dormitories, shops, or other buildings operated as a part of or in conjunction with school activities of any school, public or nonpublic, whether owned by the school or not.

Source: SL 1959, ch 217, § 1; SDC Supp 1960, § 31.04C01; SL 1972, ch 96; SL 1975, ch 128, § 160; SL 1991, ch 139, § 2; SL 2004, ch 17, § 17.



§ 13-25-4 Periodic inspection by State Fire Marshal--Conditions.

13-25-4. Periodic inspection by State Fire Marshal--Conditions. The State Fire Marshal shall inspect or cause to be inspected all buildings on a periodic basis of not less than two years for the purpose of fire safety and fire prevention. The inspection shall be made upon the conditions set forth in §§ 13-25-5 and 13-25-6.

Source: SL 1959, ch 217, § 2; SDC Supp 1960, § 31.04C02; SL 1991, ch 139, § 3; SL 2004, ch 17, § 18.



§ 13-25-5 School building access for inspection--Aid and assistance by school officials.

13-25-5. School building access for inspection--Aid and assistance by school officials. Representatives of the State Fire Marshal may enter any such building at any reasonable hour to make such inspection. All school boards, school governing bodies, officials, and employees shall afford such representatives free access to every part of the premises, and render all aid and assistance necessary to enable them to make a thorough and complete examination of the premises.

Source: SL 1959, ch 217, § 2; SDC Supp 1960, § 31.04C02(1); SL 1975, ch 128, § 161; SL 1991, ch 139, § 4; SL 2004, ch 17, § 19.



§ 13-25-6 Report of fire inspections--Distribution of copies.

13-25-6. Report of fire inspections--Distribution of copies. After the completion of such inspection, the person making the same shall reduce the report of his findings to writing, which shall list all violations of fire protection laws discovered by such inspection, and he shall deliver a copy thereof to the school governing body or its representative of the district or other agency operating such school, and the original shall be filed with the Department of Public Safety.

Source: SL 1959, ch 217, § 2; SDC Supp 1960, § 31.04C02(2); SL 1975, ch 128, § 162; SL 2004, ch 17, § 20.



§ 13-25-7 Order to school board to eliminate hazardous conditions--Time allowed to comply.

13-25-7. Order to school board to eliminate hazardous conditions--Time allowed to comply. If after such inspection of any school, or school facility, as provided by this chapter, the inspector finds the building unsafe by reason of conditions existing therein which are suitable for causing or spreading fire, or engendering panic, or that the building has defects which are dangerous to the occupants therein, from a fire and life safety standpoint, he shall give a written order to the school governing body, or other agency operating such school or school facility, specifying these hazards, and the hazards to be eliminated. The school board, or governing body shall comply with such order within such time as may be allowed by the State Fire Marshal, which in no case shall be less than thirty days from and after the service of such order by registered or certified mail.

Source: SL 1959, ch 217, § 4; SDC Supp 1960, § 31.04C04; SL 1975, ch 128, § 163; SL 1991, ch 139, § 5; SL 2004, ch 17, § 21.



§ 13-25-8 Repealed.

13-25-8. Repealed by SL 1991, ch 139, § 7



§ 13-25-8.1 Aggrieved schools' demand for hearing--Conduct of proceedings.

13-25-8.1. Aggrieved schools' demand for hearing--Conduct of proceedings. Any school governing body, or other agency operating a school aggrieved by an order issued pursuant to § 13-25-7 may, within ten days after receipt thereof, demand a hearing by serving the secretary of public safety a copy of the demand. The secretary of public safety shall set a hearing date which shall be within twenty days of receiving the demand. The secretary shall notify the aggrieved party thereof at least ten days prior to the hearing. The proceedings shall be conducted as in contested cases and appeal may be made as provided by chapter 1-26.

Source: SL 1991, ch 139, § 6; SL 2006, ch 185, § 3.



§ 13-25-9 Authority to close school or vacate building if hazards not eliminated.

13-25-9. Authority to close school or vacate building if hazards not eliminated. If any school governing body, or other agency operating a school, fails to comply with the order provided by § 13-25-7, and fails to appeal from the order, as is provided in § 13-25-8, after the time for appeal has expired, or the time to comply with the order has passed, whichever is later, the State Fire Marshal may immediately close the school or school facility to further use or occupancy, and may vacate and place out of service said school or school building, or facility until such time as its requirements are fulfilled.

Source: SL 1959, ch 217, § 5; SDC Supp 1960, § 31.04C05; SL 1975, ch 128, § 165; SL 1991, ch 139, § 8; SL 2004, ch 17, § 22.



§ 13-25-10 Evacuation drills.

13-25-10. Evacuation drills. Each school board shall have evacuation drills in each school under their jurisdiction. There shall be at least two fire exit drills each semester of the school year in schools through grade twelve. During such drills all personnel and all pupils shall completely leave the building and move to a safe distance therefrom. All superintendents, principals, teachers, instructors, and employees shall be thoroughly instructed in respect to duties under these evacuation drills. Each superintendent of schools or official in charge shall maintain a record of the dates and evacuation times of the evacuation drills conducted on the form provided by the Department of Public Safety. This record shall be available for inspection by a representative of the State Fire Marshal upon request.

The appointed representative of the State Fire Marshal, or the local fire chief or his designee may conduct evacuation drills at any school or institution, both public and private, in order to test the effectiveness of the warning system and the evacuation plan.

Source: SL 1982, ch 18, § 4; SL 1991, ch 139, § 9; SL 2004, ch 17, § 23.



§ 13-25-11 Installation of automatic fire alarm equipment--Time requirements.

13-25-11. Installation of automatic fire alarm equipment--Time requirements. All public school districts shall install state approved fire alarm equipment in all public school attendance centers which shall be connected so that on-site alarms and fire department notification shall automatically be instituted in the event of fire.

The alarm systems required in this section shall be installed, inspected, and operative by July 1, 1987.

Source: SL 1986, ch 128, §§ 1, 3.



§ 13-25-12 Exemption of certain remote small public school attendance centers from fire alarm provisions by state fire marshal.

13-25-12. Exemption of certain remote small public school attendance centers from fire alarm provisions by state fire marshal. If the state fire marshal finds that due to the remote location of the public school attendance center the response time of the local fire department makes saving the attendance center from extensive fire damage unlikely, he may exempt certain remote small public school attendance centers from the provisions of §§ 13-25-11 and 13-25-8.

Source: SL 1986, ch 128, § 4.



§ 13-25-13 Rules authorized for implementation of school fire alarm installations.

13-25-13. Rules authorized for implementation of school fire alarm installations. The State Fire Marshal may adopt rules, pursuant to chapter 1-26, for the implementation of §§ 13-25-11 to 13-25-13, inclusive.

Source: SL 1986, ch 128, § 2; SL 1991, ch 139, § 10; SL 2004, ch 17, § 24.



§ 13-25-14 Extension of time to apply.

13-25-14. Extension of time to apply. If the school board or other governing agency finds it is difficult to comply with the requirements due to financial circumstances, application may be made to the State Fire Marshal for an extension of time in which to comply with this chapter. The request shall be made in writing, stating the reasons for such time extension. The State Fire Marshal shall investigate the request and shall grant a time extension if there is deemed a legitimate reason for delay.

Source: SL 1991, ch 139, § 11; SL 2004, ch 17, § 25.



§ 13-25-15 International codes as basis for new construction.

13-25-15. International codes as basis for new construction. For new construction after July 1, 2016, any rules adopted by the Department of Public Safety shall use as a basis for their development the International Building Code, the International Fire Code, and the International Mechanical Code, 2015 editions, and referenced standards which may be modified, amended, or deleted if the secretary finds that strict application of the code is impractical and, furthermore, that the modification is in conformity with the intent and purpose of the code or standards.

Source: SL 1991, ch 139, § 12A; SL 2006, ch 185, § 4; SL 2010, ch 177, § 2; SL 2016, ch 181, § 1.



§ 13-25-16 Inspection by certain municipalities.

13-25-16. Inspection by certain municipalities. Nothing in this chapter shall preclude the director from entering into an agreement with a first class municipality to conduct an inspection so long as he is satisfied that the inspection will meet the standards of the division.

Source: SL 1991, ch 139, § 12B.



§ 13-25-17 Authority of state fire marshal.

13-25-17. Authority of state fire marshal. The state fire marshal may summarily abate any condition that presents a fire hazard as defined in subdivision 34-29B-1(7) and which constitutes an immediate threat to life safety.

Source: SL 1994, ch 119.






Chapter 26 - School Term And Holidays

§ 13-26-1 School fiscal year--Local board to set length of school term, day and week--Number of hours in school term.

13-26-1. School fiscal year--Local board to set length of school term, day and week--Number of hours in school term. The school fiscal year shall begin July first and end June thirtieth. Each local school board shall set the number of days in a school term, the length of a school day, and the number of school days in a school week. The local school board or governing body shall establish the number of hours in the school term for kindergarten programs, which may not be less than four hundred thirty-seven and one-half hours. The number of hours in the school term for grades one through five may not be less than eight hundred seventy-five hours, exclusive of intermissions. The number of hours in the school term for grades six through twelve may not be less than nine hundred sixty-two and one-half hours, exclusive of intermissions. An intermission is the time when pupils are at recess or lunch and for grades six through twelve, the passing time between classes.

Source: SDC 1939, § 15.3002; SL 1949, ch 58; SL 1955, ch 41, ch 12, § 8; SDC Supp 1960, § 15.3008; SL 1978, ch 110, § 1; SL 1979, ch 117, § 1; SL 2000, ch 80, § 1; SL 2006, ch 80, § 2, eff. July 1, 2010; SL 2014, ch 83, § 1; SL 2015, ch 91, § 1.



§ 13-26-1.1 Instructional time spent administering statewide academic assessments.

13-26-1.1. Instructional time spent administering statewide academic assessments. The amount of instructional time spent to administer statewide academic assessments required pursuant to § 13-3-55 in any school district in any school year may not exceed two percent of the total number of instructional hours required in a school year pursuant to § 13-26-1.

Source: SL 2016, ch 88, § 1.



§ 13-26-2 Time required in school term--Make up time--Summer term.

13-26-2. Time required in school term--Make up time--Summer term. The school board or governing body shall operate kindergarten through grade twelve in its schools. The school board shall operate grades one through twelve for at least a nine-month regular term in any one school year, and the number of hours in a school term for kindergarten shall be set pursuant to § 13-26-1. The regular school term may be conducted on a year-round basis and shall begin on a date established by the school board. The Board of Education Standards shall promulgate rules pursuant to chapter 1-26 governing the operation and scheduling of year-round schools. Any school board or governing body may release graduating high school seniors from school before the end of the regular term. A school is not required to make up time for school closing because of weather, disease, or emergency once it has reached the minimum number of hours in the school term as required by state law. Graduating seniors are excused from make up time if the make up time occurs after the students have graduated or after graduation exercises have been held. If classes have been convened and then are dismissed, or if classes convene at a time later in the day than normal, because of inclement weather, that day constitutes a school day in session equal to the number of hours planned for that day as established in the local school district calendar for the year.

School boards are encouraged to provide time within the regular school term for curriculum and staff development which shall be in addition to the time required in this section. Each school board shall determine the appropriate amount of time for this activity and how best to use the time based on local needs for program development, increased parent participation, student contact, teachers' preparation, or other needs of the schools in the district. School is in session only when classes are held and as provided in §§ 13-26-4 and 13-26-4.1. A school board may operate a special term during the summer months.

Source: SDC 1939, § 15.3003; SL 1955, ch 41, ch 12, § 9; SDC Supp 1960, § 15.3009; SL 1963, ch 83; SL 1979, ch 117, § 2; SL 1984, ch 118; SL 1985, ch 129, § 1; SL 1986, ch 122, §§ 1, 2; SL 1990, ch 122, § 9; SL 1990, ch 124; SL 1991, ch 140; SL 1991, ch 141; SL 1992, ch 127; SL 1993, ch 133, § 1; SL 1993, ch 134; SL 1994, ch 120, § 1; SL 1996, ch 113, §§ 1, 2; SL 1996, ch 114, § 1; SL 1997, ch 92, § 1; SL 1997, ch 93, § 1; SL 2000, ch 80, § 2; SL 2001, ch 83, § 1; SL 2004, ch 127, § 1; SL 2004, ch 128, § 1; SL 2010, ch 87, § 1; SL 2017, ch 81, § 57.



§ 13-26-2.1 Repealed.

13-26-2.1. Repealed by SL 2000, ch 80, § 3



§ 13-26-2.2 Repealed.

13-26-2.2. Repealed by SL 1996, ch 113, § 4



§ 13-26-2.3 Repealed.

13-26-2.3. Repealed by SL 1995, ch 94, § 25



§ 13-26-2.4 Repealed.

13-26-2.4. Repealed by SL 1996, ch 113, § 1A



§ 13-26-3 Repealed.

13-26-3. Repealed by SL 1986, ch 122, § 6



§ 13-26-4 Teacher-parent conferences counted as hours in session.

13-26-4. Teacher-parent conferences counted as hours in session. A school may have teacher-parent conferences during the school year and not more than 16.5 hours may be counted as hours in session.

Source: SDC Supp 1960, § 15.3009 as added by SL 1967, ch 44; SL 1973, ch 94; SL 1975, ch 128, § 167; SL 1985, ch 129, § 2; SL 1986, ch 122, §§ 1, 4; SL 2003, ch 99, § 1.



§ 13-26-4.1 In-service training.

13-26-4.1. In-service training. The school board may designate a maximum of 5.5 hours of the 16.5 session hours provided for in § 13-26-4 as in-service teacher training.

Source: SL 1980, ch 132; SL 1985, ch 129, § 3; SL 1986, ch 122, §§ 1, 5; SL 2003, ch 99, § 2.



§ 13-26-5 Repealed.

13-26-5. Repealed by SL 1995, ch 87, § 42



§ 13-26-6 School term provisions not applicable to special schools.

13-26-6. School term provisions not applicable to special schools. The provisions of §§ 13-26-2 and 13-26-4 shall not apply to adult education schools, summer schools, kindergartens, and nursery schools.

Source: SL 1955, ch 41, ch 12, § 9; SDC Supp 1960, § 15.3009; SL 1963, ch 83.



§ 13-26-7 Repealed.

13-26-7. Repealed by SL 1974, ch 128, § 10



§ 13-26-8 Repealed.

13-26-8. Repealed by SL 1995, ch 88, § 17



§ 13-26-9 School board decision on opening day of classes--Petition for referendum.

13-26-9. School board decision on opening day of classes--Petition for referendum. A decision by a school board to schedule the opening day of classes before the first Tuesday following the first Monday in September may be referred to a vote of the qualified voters of the school district by the filing of a petition signed by five percent of the registered voters in the school district, based upon the total number of registered voters voting at the last preceding general election, for districts with more than five thousand registered voters. Petitions in districts with less than five thousand registered voters must be signed by five percent of the total number of registered voters at the last preceding general election. The board in scheduling the opening day of classes shall allow sufficient time for the referendum process authorized in this section.

Source: SL 1993, ch 133, § 2; SL 2014, ch 84, § 1.



§ 13-26-10 Petition to refer a school board decision on opening day of classes.

13-26-10. Petition to refer a school board decision on opening day of classes. A petition to refer a school board decision may be filed with the business manager of the school district within twenty days after its publication. The filing of the petition shall require the submission of the decision to a vote of the qualified voters of the school district for its rejection or approval.

Source: SL 1993, ch 133, § 3.



§ 13-26-11 Contents of petition on opening day of classes.

13-26-11. Contents of petition on opening day of classes. The petition shall contain the school board decision regarding the opening day of classes and the date of its passage.

Source: SL 1993, ch 133, § 4.



§ 13-26-12 Requirements for voters signing petition.

13-26-12. Requirements for voters signing petition. Voters signing a referendum petition under § 13-26-9 shall comply with the same requirements provided for counties under § 7-18A-11, and the petition shall be verified in the same manner as provided for counties in § 7-18A-12.

Source: SL 1993, ch 133, § 5.



§ 13-26-13 Time of election.

13-26-13. Time of election. The election shall be held with the regular school district election.

Source: SL 1993, ch 133, § 6.



§ 13-26-14 Publication of referred decision.

13-26-14. Publication of referred decision. The business manager of the school district shall have the entire referred decision published once a week for two successive weeks immediately preceding the election. The publication shall include a notice stating the date of election.

Source: SL 1993, ch 133, § 7.



§ 13-26-15 Ballots--Printing and distribution.

13-26-15. Ballots--Printing and distribution. The business manager of the school district shall have ballots printed for the vote upon the referred school board decision and have them distributed as other official ballots are distributed. Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the state's attorney. All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 1993, ch 133, § 8.



§ 13-26-16 Approval by majority--Rejection.

13-26-16. Approval by majority--Rejection. No referred school board decision regarding the opening day of classes shall become operative unless approved by a majority of the votes cast for or against the same. If approved, the decision shall take effect upon completion of the canvass of the election returns relating thereto. If the decision of the school board to begin classes before the first Tuesday following the first Monday in September is rejected by the voters, the board shall select a date on or after the first Tuesday following the first Monday in September as the opening day of classes.

Source: SL 1993, ch 133, § 9.



§ 13-26-17 Nonreferral or rejection of referendum--Decision not subject to further referendum.

13-26-17. Nonreferral or rejection of referendum--Decision not subject to further referendum. If a school board authorizes year-round school pursuant to § 13-26-2, the school board's decision to schedule the opening day of classes before the first Tuesday following the first Monday in September may be referred to a vote of the qualified voters pursuant to § 13-26-9. If the decision to schedule the opening day is not referred, or if the referendum is rejected by the qualified voters, the decision shall remain in effect and is not subject to further referendum pursuant to § 13-26-9 for the subsequent consecutive years that the year-round school plan is implemented by the school board.

Source: SL 1994, ch 120, § 1A.






Chapter 27 - Compulsory School Attendance

§ 13-27-1 Responsibility of person controlling child for school attendance--High school equivalency test preparation program--Kindergarten--Transfer from another state.

13-27-1. Responsibility of person controlling child for school attendance--High school equivalency test preparation program--Kindergarten--Transfer from another state. Any person having control of a child, who is not younger than five or older than six years old by the first day of September, or any child who, by the first day of September, is at least six years old, but who has not exceeded the age of eighteen, shall cause the child to regularly attend some public or nonpublic school for the entire term during which the public school in the district in which the person resides, or the school to which the child is assigned to attend, is in session, until the child reaches the age of eighteen years, unless the child has graduated or is excused as provided in this chapter. However, the requirements of this section are met if a child who is at least sixteen years of age enrolls in a high school equivalency test preparation program that is school-based or for which a school contracts and the child successfully completes the test or reaches the age of eighteen years.

A child is eligible to enroll in a school-based or school-contracted high school equivalency test preparation program or take the high school equivalency test if the child is sixteen or seventeen years of age, and the child presents written permission from the child's parent or guardian and one of the following:

(1) Verification from a school administrator that the child will not graduate with the child's cohort class because of credit deficiency;

(2) Authorization from a court services officer;

(3) A court order requiring the child to enter the program;

(4) Verification that the child is under the direction of the Department of Corrections; or

(5) Verification that the child is enrolled in Job Corps as authorized by Title I-C of the Workforce Investment Act of 1998, as amended to January 1, 2009.

Any child who is sixteen or seventeen years of age and who completes the high school equivalency test preparation program may take a high school equivalency test immediately following release from the school program or when ordered to take the test by a court. Any such child who fails to successfully complete the test shall re-enroll in the school district and may continue the high school equivalency preparation program or other suitable program as determined by the school district.

All children shall attend kindergarten prior to age seven. Any child who transfers from another state may proceed in a continuous educational program without interruption if the child has not previously attended kindergarten.

Source: SDC 1939, § 15.3201; SL 1941, ch 65; SL 1955, ch 41, ch 15, § 1; SL 1975, ch 128, § 169; SL 1978, ch 111; SL 1985, ch 129, § 7; SL 1986, ch 122, §§ 1, 9; SL 1990, ch 126, § 1; SL 1991, ch 142, § 2; SL 1996, ch 114, §3; SL 2006, ch 80, § 1; SL 2007, ch 98, § 1; SL 2009, ch 83, § 1; SL 2009, ch 83, § 3, eff. July 1, 2010; SL 2017, ch 77, § 1.



§ 13-27-1.2 Promulgation of rules on high school equivalency testing.

13-27-1.2. Promulgation of rules on high school equivalency testing. The Department of Education may promulgate rules, pursuant to chapter 1-26, to establish high school equivalency testing procedures for children who take the test pursuant to § 13-27-1.

Source: SL 2009, ch 83, § 5; SL 2017, ch 77, § 2.



§ 13-27-1.1 Religious exemption after eighth grade.

13-27-1.1. Religious exemption after eighth grade. A child of compulsory school age who has successfully completed the first eight grades is excused from compulsory school attendance under § 13-27-1 if:

(1) The child or the parents of the child are members of a recognized church or religious denomination that objects to the regular public high school education; and

(2) The recognized church or religious denomination either individually or in cooperation with another recognized church or religious denomination provides a regularly supervised program of instruction in which each child participates in learning activities appropriate to the adult occupation that the child is likely to assume in later years.
Source: SL 1990, ch 126, § 2.



§ 13-27-2 Child excused from school.

13-27-2. Child excused from school. Upon filing of a notification with a school official from the parent or guardian of the child for the reasons set forth in § 13-27-3, the child shall be excused, without the necessity of school board action, subject to revocation thereafter as provided in this chapter. A school board of any school district may excuse a child from public school attendance for the reasons set forth in §§ 13-27-6 and 13-27-6.1.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 1; SL 1981, ch 141, § 1; SL 1995, ch 97, § 1; SL 2011, ch 94, § 1; SL 2017, ch 78, § 1.



§ 13-27-3 Child excused if provided alternative instruction--Notification--Investigation--Revocation--Restrictions--Testing.

13-27-3. Child excused if provided alternative instruction--Notification--Investigation--Revocation--Restrictions--Testing. A child shall be excused from school attendance, pursuant to § 13-27-2, because the child is otherwise provided with alternative instruction for an equivalent period of time, as in the public schools, in the basic skills of language arts and mathematics. The parent or guardian of the child shall identify in the notification the place where the child will be instructed and any person who will instruct the child. The person is not required to be certified. The secretary of the Department of Education may investigate and determine whether the instruction is being provided. Failure to provide instruction is grounds for the school board, upon thirty days' notice, to revoke the excuse from school attendance. The secretary of the Department of Education may inspect the records of an alternative education program with fourteen days' written notice if the secretary has probable cause to believe the program is not in compliance with this section. The records to be inspected are limited to attendance and evidence showing academic progress.

No person may instruct more than twenty-two children. All instructions shall be given so as to lead to a mastery of the English language. Each child receiving alternative instruction who is in grades four, eight, or eleven shall take a nationally standardized achievement test of the basic skills. The test may be the test provided by the state and used in the public school district where the child is instructed or another nationally standardized achievement test chosen by and provided at the expense of the child's parent, guardian, or school giving alternative instruction. The test may be monitored by the local school district where the child is instructed.

Source: SDC 1939, § 15.3202 (2): SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 2; SL 1975, ch 128, § 170; SL 1977, ch 130; SL 1981, ch 141, § 2; SL 1983, ch 131, § 2; SL 1992, ch 128, § 1; SL 1993, ch 136; SL 1996, ch 115; SL 2003, ch 91, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2016, ch 89, § 1; SL 2017, ch 78, § 2.



§ 13-27-3.1 Birth certificate or affidavit to be submitted--Violation as misdemeanor.

13-27-3.1. Birth certificate or affidavit to be submitted--Violation as misdemeanor. Any person who is required pursuant to § 13-27-1 to cause any child to attend any public or nonpublic school or alternative instruction program pursuant to § 13-27-3 in this state shall, either at the time of enrollment in any school in this state or upon being excused from school attendance pursuant to § 13-27-3 or within thirty days of initial enrollment or excuse, provide the public or nonpublic school or the alternative instruction program with a certified copy of the child's birth certificate or affidavit in lieu of birth certificate as issued by the Department of Health in such cases where the original birth certificate is deemed unattainable. Any parent or guardian who requests an excuse for his or her child pursuant to § 13-27-3, shall with the initial request for excuse, provide a certified copy of the child's birth certificate or an affidavit notarized or witnessed by two or more witnesses, swearing or affirming that the child identified on the request for excuse is the same person appearing on the child's certified birth certificate. A violation of this section is a Class 2 misdemeanor.

Source: SL 1988, ch 142, § 1; SL 2000, ch 81, § 1.



§ 13-27-3.2 Maintenance of birth certificate by school as permanent record.

13-27-3.2. Maintenance of birth certificate by school as permanent record. Any copy of any certified birth certificate provided pursuant to § 13-27-3.1 shall be maintained by the public or nonpublic school or alternative instruction program and shall be a part of the child's permanent cumulative school record.

Source: SL 1988, ch 142, § 2; SL 2000, ch 81, § 2.



§ 13-27-3.3 Report to district school board of children for whom birth certificate not furnished--Board to notify state's attorney.

13-27-3.3. Report to district school board of children for whom birth certificate not furnished--Board to notify state's attorney. The superintendent of any public or nonpublic school or any person who provides alternative instruction in this state who maintains a child's permanent cumulative school record shall within thirty days of enrollment report to the school board of the district the name and address of any child whose permanent cumulative record does not have a copy of a certified birth certificate in violation of § 13-27-3.1 or 13-27-3.2. If the violation is not corrected within thirty days after the report, the school board of the district shall notify the state's attorney.

Source: SL 1988, ch 142, § 3; SL 2000, ch 81, § 3.



§ 13-27-3.4 Certified copy of birth certificate to be provided to certain persons at no cost.

13-27-3.4. Certified copy of birth certificate to be provided to certain persons at no cost. Notwithstanding § 34-25-52, the department of health or the local registrar of vital records shall provide a certified copy of any child's birth certificate at no cost if the person requesting the certificate pursuant to § 13-27-3.1 is eligible to receive temporary assistance for needy families under chapter 28-7, food stamps under chapter 28-12, or county poor relief under chapter 28-13.

Source: SL 1988, ch 142, § 4.



§ 13-27-4 , 13-27-5. Repealed.

13-27-4, 13-27-5. Repealed by SL 1979, ch 118, §§ 1, 2



§ 13-27-6 Child excused because of illness in family.

13-27-6. Child excused because of illness in family. A school board may excuse a child from school attendance, pursuant to § 13-27-2, because of serious illness in his immediate family, making his presence at home an actual necessity, or his presence in school a menace to the health of other pupils. The school board may require the submission of medical evidence as a condition of granting an excuse pursuant to this section.

Source: SDC 1939, § 15.3202 (1); SL 1955, ch 41, ch 15, § 2; SL 1982, ch 142, § 1.



§ 13-27-6.1 Student excused from attendance--Events of state, youth programs, and work as precinct election official.

13-27-6.1. Student excused from attendance--Events of state, youth programs, and work as precinct election official. An elementary and secondary student is eligible to be counted for school attendance up to five days in a school term if an excuse from actual school attendance is requested by a parent or guardian for the purpose of attending events of state or nationally recognized youth programs of educational value or for the purpose of working as a precinct election official if the student is at least eighteen years old.

Source: SL 1977, ch 129, § 1; SL 2004, ch 129, § 1.



§ 13-27-7 Notification for excuse from attendance--Certificate of excuse--Revocation.

13-27-7. Notification for excuse from attendance--Certificate of excuse--Revocation. Each notification for excuse from school attendance for the reasons provided in § 13-27-3 shall be on a standard form acknowledged before a notary or two witnesses. The form shall be provided by the secretary of the Department of Education. A certificate of excuse shall be included as part of the notification and is effective upon the filing of the notification with a school official, without the necessity of school board action, subject to revocation thereafter as provided in this chapter. The certificate of excuse shall be for a period not to exceed one year and shall state the reason for the excuse is that the child will receive alternative instruction. Upon a showing by the secretary of the Department of Education that a child excused from school attendance pursuant to § 13-27-3 is not being instructed in compliance with § 13-27-3, the school board may immediately revoke the child's certificate of excuse.

Any test score required by § 13-27-3 shall be kept on file in the public school of the district where the child has school residence as defined in § 13-28-9. If subsequent achievement test results reveal less than satisfactory academic progress in the child's level of achievement, the school board may refuse to renew the child's certificate of excuse.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 3; SL 1981, ch 141, § 3; SL 1983, ch 131, § 1; SL 1991, ch 20, §§ 17, 18; SL 1992, ch 128, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 98, § 1; SL 2017, ch 78, § 3.



§ 13-27-8 Appeal on attendance matters to state board--Burden of proof--Finality of decision.

13-27-8. Appeal on attendance matters to state board--Burden of proof--Finality of decision. Any parent or guardian of a student denied a certificate pursuant to §§ 13-27-6 and 13-27-6.1 or who has had a certificate revoked pursuant to § 13-27-7 who is dissatisfied with the decision of the school board may appeal the matter to the South Dakota Board of Education Standards who shall conduct a hearing pursuant to chapter 1-26. In the hearing the burden of proving noncompliance with § 13-27-3 shall be upon the secretary of the Department of Education. The state board's decision shall be final as to the secretary's right of appeal.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 4; SL 1981, ch 141, § 4; SL 1985, ch 401 (Ex. Ord. 85-3); SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2017, ch 81, § 57.



§ 13-27-9 Record of certificates of excuse from attendance--Copies to secretary and place of instruction.

13-27-9. Record of certificates of excuse from attendance--Copies to secretary and place of instruction. A permanent record of all certificates of excuse shall be kept in some safe place as determined by the school board. Any certificate of excuse of a pupil receiving alternative instruction pursuant to § 13-27-3 is confidential. Copies of any certificate of excuse shall be forwarded to the secretary of the Department of Education. Copies of any certificates of excuse shall also be forwarded to the place where the child is instructed. The copies shall be forwarded within thirty days of issuance.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 5; SL 1975, ch 128, § 173; SL 1983, ch 131, § 4; SL 1991, ch 20, §§ 17, 18; SL 1995, ch 97, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 98, § 2.



§ 13-27-10 Repealed.

13-27-10. Repealed by SL 2007, ch 99, § 1.



§ 13-27-11 Failure to send child to school as misdemeanor.

13-27-11. Failure to send child to school as misdemeanor. Any person having control of a child of compulsory school age who fails to have the child attend school as required by the provisions of this title, is guilty of a Class 2 misdemeanor for the first offense. For each subsequent offense, a violator of this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 15.9915; SL 1955, ch 41, ch 17, § 14; SDC Supp 1960, § 15.9914; SL 1982, ch 86, § 139; SL 1982, ch 142, § 2.



§ 13-27-12 Repealed.

13-27-12. Repealed by SL 2015, ch 82, § 18.



§ 13-27-13 Repealed.

13-27-13. Repealed by SL 1971, ch 116, § 13



§ 13-27-14 Truancy officer employed by district--Duties--President of board acting where no officer employed.

13-27-14. Truancy officer employed by district--Duties--President of board acting where no officer employed. The school board of each school district shall annually appoint and provide for the remuneration of one or more truancy officers, to enforce, under the school board's direction, the compulsory attendance laws within the district. In a school district failing to provide a truancy officer, the president of the school board is the truancy officer and is responsible for the enforcement of the compulsory attendance laws within the school district.

Source: SDC 1939, § 15.3205; SL 1955, ch 41, ch 15, § 5; SL 1971, ch 116, § 7; SL 1982, ch 142, § 4.



§ 13-27-15 Attendance records maintained by superintendent or president of board--Reports required.

13-27-15. Attendance records maintained by superintendent or president of board--Reports required. Each superintendent, or the president of the school board in districts without a superintendent, is responsible for maintaining an accurate record of the attendance of all persons of compulsory school age. He shall, at regular intervals, report the names of all compulsory school age persons, not excused from school, who do not or who irregularly attend an accredited school to the truancy officer on blanks provided for that purpose. He shall include reasons for the absences in the report.

Source: SDC 1939, § 15.3203; SL 1955, ch 41, ch 15, § 3; SL 1971, ch 116, § 8; SL 1975, ch 128, § 175; SL 1982, ch 142, § 5.



§ 13-27-16 Warnings by school boards to send children to school--Report to truancy officer.

13-27-16. Warnings by school boards to send children to school--Report to truancy officer. Each school board shall warn parents or persons in control of children of compulsory school age that the children must enter school and attend regularly, and shall report the parents or persons in control of the children to the truancy officer for the district if the warning is not heeded. All school board members, superintendents, and teachers shall cooperate in the enforcement of the school attendance laws.

Source: SDC 1939, § 15.3203; SL 1955, ch 41, ch 15, § 3; SL 1975, ch 128, § 176; SL 1982, ch 142, § 6.



§ 13-27-17 Investigations and records of truancy officer.

13-27-17. Investigations and records of truancy officer. Each truancy officer shall carefully check the attendance and nonattendance of all persons required by law to attend school in the district or districts within his jurisdiction and shall keep an accurate record of those persons not in attendance or whose attendance is irregular.

Source: SDC 1939, § 15.3205; SL 1955, ch 41, ch 15, § 5; SL 1971, ch 116, § 9.



§ 13-27-18 Neglect of duty by superintendent, president of board, school board, or truancy officer--Harboring or employment of truant child--Hindering attendance by child--Misdemeanor.

13-27-18. Neglect of duty by superintendent, president of board, school board, or truancy officer--Harboring or employment of truant child--Hindering attendance by child--Misdemeanor. Any superintendent or school board president who fails to make prompt reports on attendance as required by law; any person who harbors or employs a child of compulsory school age not legally excused during the school term; the members of any school board who neglect or refuse to provide school facilities for children of their school district for at least nine months during the school year, or neglect to perform any other duties enumerated under the compulsory school attendance laws of this state; any truancy officer who neglects to perform the duties of his office; or any person who hampers or hinders a child of compulsory school age from attending a school which meets all legal requirements, or who interferes or attempts to interfere with the child's attendance is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 15.9916; SL 1955, ch 41, ch 17, § 15; SDC Supp 1960, § 15.9915; SL 1971, ch 116, § 10; SL 1975, ch 128, § 177; SL 1982, ch 86, § 140; SL 1982, ch 142, § 7.



§ 13-27-19 Power of truancy officers to apprehend truant children--Supervisory control by secretary.

13-27-19. Power of truancy officers to apprehend truant children--Supervisory control by secretary. Each truancy officer has the powers of a deputy sheriff in the exercise of his duties, and shall apprehend without warrant children of compulsory school age who absent themselves from the place where the children are required to attend without an excuse, and place the children in the custody of the person having charge of the place where the children are by law required to attend. In the administration of his duties, each truancy officer is subject to the general supervisory control of the secretary of the Department of Education.

Source: SDC 1939, § 15.3205; SL 1955, ch 41, ch 15, § 5; SL 1971, ch 116, § 11; SL 1982, ch 142, § 8; SL 2003, ch 272, § 63.



§ 13-27-20 Complaints against persons responsible for truancy--Contents of complaint--Verification.

13-27-20. Complaints against persons responsible for truancy--Contents of complaint--Verification. Each truancy officer shall make and file truancy complaints, and any teacher, school officer, or any citizen may make and file a truancy complaint, before a circuit court judge, against any person having control of a child of compulsory school age who is not attending school or whose attendance is irregular. The complaint shall state the name of the parent, guardian, or person responsible for the control of the child. The complaint shall be verified by oath upon belief of the complainant.

Source: SDC 1939, § 15.3206; SL 1955, ch 41, ch 15, § 6; SL 1975, ch 128, § 178; SL 1982, ch 142, § 9; SL 1993, ch 213, § 84.



§ 13-27-21 Warrant for arrest of parent, guardian, or responsible person--Summons of witnesses.

13-27-21. Warrant for arrest of parent, guardian, or responsible person--Summons of witnesses. Upon filing of a complaint, the judge of a circuit court shall issue a warrant of arrest to the sheriff of the county directing him to bring the defendant before the court and to summon witnesses required to ascertain the facts in the case.

Source: SDC 1939, § 15.3206; SL 1955, ch 41, ch 15, § 6; SL 1975, ch 128, § 179; SL 1982, ch 142, § 10.



§ 13-27-22 Repealed.

13-27-22. Repealed by SL 1975, ch 128, § 377



§ 13-27-23 Penalties invoked on finding of guilty.

13-27-23. Penalties invoked on finding of guilty. If the judge finds the defendant guilty, he shall invoke the penal provisions of § 13-27-11 upon the defendant.

Source: SL 1955, ch 41, ch 15, § 6; SDC Supp 1960, § 15.3206; SL 1982, ch 142, § 11.



§ 13-27-24 to 13-27-27. Repealed.

13-27-24 to 13-27-27. Repealed by SL 1982, ch 142, §§ 13 to 16



§ 13-27-28 Disobedience of circuit court order as contempt.

13-27-28. Disobedience of circuit court order as contempt. Any parent, guardian, or person in charge of a child, who refuses or neglects to obey any order of a circuit judge made as provided in this chapter, is, in addition to the penal provisions of § 13-27-11, guilty of contempt of court.

Source: SDC 1939, § 55.4204; SL 1975, ch 128, § 184; SL 1982, ch 142, § 12.



§ 13-27-29 Placement of child who has attended unaccredited school or alternative program--Appeal.

13-27-29. Placement of child who has attended unaccredited school or alternative program--Appeal. If a child of compulsory school age has been attending an unaccredited school in another state or country or has been receiving alternative instruction pursuant to § 13-27-3 enrolls in a public school in this state, the child shall be placed at the child's demonstrated level of proficiency as established by one or more standardized tests. However, a child's placement may not be in a grade level higher than warranted by the child's chronological age assuming entry into the first grade at age six and annual grade advancement thereafter. After initial placement the child may be advanced according to his demonstrated performance. If a child of secondary school age has been attending an unaccredited school in another state or country or has been receiving alternative instruction pursuant to § 13-27-3 enrolls in a public school in this state, the child shall be placed in English and math at the level of achievement demonstrated by one or two standardized tests, and in all other subjects on a review of transcripts according to the policy formally adopted by the school board. The child's placement may not be in a grade level higher than warranted by the child's chronological age assuming entry into the first grade at age six and annual grade advancement thereafter. After initial placement the child may be advanced according to his demonstrated performance. Any parent or guardian who is dissatisfied with the secondary placement of his child may appeal it to the secretary of the Department of Education.

Source: SL 1983, ch 131, § 3; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.






Chapter 28 - School Attendance Privileges And Tuition

§ 13-28-1 Repealed.

13-28-1. Repealed by SL 1979, ch 116, § 3



§ 13-28-1.1 Enrolled student defined.

13-28-1.1. Enrolled student defined. As used in this title, a student is enrolled if:

(1) The student is less than twenty-one years of age on the first day of July or the student is twenty-one years of age or older and is admitted to the school district pursuant to § 13-28-8; and

(2) The student has not completed an approved program or graduated from high school; and

(3) The student's parent or guardian resides within the school district, or in the case of an emancipated minor or an adult admitted to the district pursuant to § 13-28-8, the student resides within the district or the student has been properly assigned to the district or has been approved to attend school in the district under the terms of the enrollment options program established in § 13-28-40; and

(4) The student is not simultaneously enrolled in any other school district and has not been excused from school attendance under the terms of § 13-27-1.1 or 13-27-2.
Source: SL 2006, ch 81, § 1.



§ 13-28-2 Kindergarten enrollment eligibility--Transfer from another state.

13-28-2. Kindergarten enrollment eligibility--Transfer from another state. Any child who is five years old on the first day of September is eligible for enrollment in kindergarten during that school year. Any child who transfers from another state may proceed in a continuous educational program without interruption.

Source: SDC 1939, § 15.2032; SL 1939, ch 40; SL 1953, ch 55, § 4; SL 1955, ch 41, ch 12, § 2; SDC Supp 1960, § 15.3002; SDCL § 13-28-3; SL 1971, ch 117, § 2; SL 1979, ch 116, § 4; SL 1991, ch 142, § 1; SL 2006, ch 80, § 3; SL 2007, ch 100, §§ 1, 2.



§ 13-28-3 Repealed.

13-28-3. Repealed by SL 1971, ch 117, § 4



§ 13-28-4 Legal age provisions applicable to public and nonpublic schools.

13-28-4. Legal age provisions applicable to public and nonpublic schools. The provisions of § 13-28-2, shall apply to nonpublic schools as well as public schools.

Source: SL 1955, ch 41, ch 12, § 2; SDC Supp 1960, § 15.3002; SL 1975, ch 128, § 185.



§ 13-28-5 Public school privileges free to children until age twenty-one--Fee for early childhood services.

13-28-5. Public school privileges free to children until age twenty-one--Fee for early childhood services. The privileges of the public schools of any district shall be free to all persons with school residence within the district until they complete the secondary school program or until they reach the age of twenty-one. However, except as otherwise prohibited by law, schools may charge a fee for early childhood services for any child who is under the age of compulsory attendance pursuant to § 13-27-1 and is not enrolled in kindergarten or a more advanced grade.

Source: SDC 1939, §§ 15.2032, 15.3004; SL 1939, ch 40; SL 1943, ch 55; SL 1943, ch 56; SL 1945, ch 58; SL 1945, ch 59; SL 1945, ch 60; SL 1947, ch 72; SL 1951, ch 68; SL 1953, ch 55, § 4; SL 1955, ch 41, ch 12, § 1; SDC Supp 1960, § 15.3001; SL 2012, ch 91, § 2, eff. Mar. 1, 2012.



§ 13-28-6 Continuation of privileges to pupil becoming twenty-one during school year.

13-28-6. Continuation of privileges to pupil becoming twenty-one during school year. A pupil who is enrolled in school and becomes twenty-one years of age during the fiscal school year shall have free school privileges during that school year.

Source: SL 1955, ch 41, ch 12, § 2; SDC Supp 1960, § 15.3002; SL 1971, ch 117, § 3.



§ 13-28-7 Repealed.

13-28-7. Repealed by SL 1978, ch 113



§ 13-28-7.1 Immunizations required for admission to school or early childhood program--Exceptions--Rules.

13-28-7.1. Immunizations required for admission to school or early childhood program--Exceptions--Rules. Any child entering school or an early childhood program in this state, shall, prior to admission, be required to present to the appropriate school authorities certification from a licensed physician that the child has received or is in the process of receiving adequate immunization against poliomyelitis, diphtheria, pertussis, rubeola, rubella, mumps, tetanus, meningitis, and varicella, according to recommendations provided by the Department of Health. The Department of Health may modify or delete any of the required immunizations. As an alternative to the requirement for a physician's certification, the child may present:

(1) Certification from a licensed physician stating the physical condition of the child would be such that immunization would endanger the child's life or health; or

(2) A written statement signed by one parent or guardian that the child is an adherent to a religious doctrine whose teachings are opposed to such immunization.

The Department of Health may promulgate reasonable rules, pursuant to chapter 1-26, to require compliance and documentation of adequate immunization, to define appropriate certification, and to specify standard procedure.

Source: SL 1971, ch 141; SL 1972, ch 97; SL 1978, ch 114; SL 1992, ch 129; SL 2000, ch 83, § 1; SL 2005, ch 101, § 1; SL 2016, ch 90, § 1.



§ 13-28-7.2 Immunizations provided at public expense.

13-28-7.2. Immunizations provided at public expense. The local board of health, upon application of the school board of any school affected by § 13-28-7.1 shall, at public expense to the extent that funds are available and without delay, provide the immunizations required by § 13-28-7.1 to such pupils as are not provided the immunizations by their parents or guardians and who have not been exempted.

Source: SL 1971, ch 141; SL 2005, ch 101, § 2.



§ 13-28-7.3 Exclusion of student for risk of infectious disease or communicable parasite--Readmission.

13-28-7.3. Exclusion of student for risk of infectious disease or communicable parasite--Readmission. A school board or school superintendent may, with the concurrence of the county health officer, exclude from school attendance a student who is determined to be a risk or nuisance to the health of other students or school employees due to the presence of infectious disease or communicable parasite. A student may be readmitted when the school board or school superintendent, with the concurrence of the county health officer, determines that the state of communicability or infectiousness no longer exists.

Source: SL 1977, ch 129, § 2.



§ 13-28-8 Admission of adults resident in district without tuition.

13-28-8. Admission of adults resident in district without tuition. If a public school can accommodate more students the school board may admit without the payment of tuition persons twenty-one years of age and over, who have school residence in the district.

Source: SDC 1939, § 15.3004; SL 1955, ch 41, ch 12, § 1; SDC Supp 1960, § 15.3001; SL 1975, ch 128, § 187.



§ 13-28-9 School residence for free school privileges--Change of residence during school year.

13-28-9. School residence for free school privileges--Change of residence during school year. School residence for the purpose of claiming free school privileges means the legal residence of the student's parents or guardian except as provided in § 13-28-10. If a parent or guardian has more than one residence, the school residence is the residence where the parent or guardian actually lives and makes a home or domicile. In case of dispute, if the student's parent or guardian has claimed a credit pursuant to § 10-13-39, it is presumed that the dwelling so claimed is the residence of the parent or guardian. The student or the student's parents or guardian may not establish school residence and be exempt from the payment of tuition if the residence of the parents or guardian of the student is acquired solely or principally for obtaining free school privileges. At the time a child is enrolled in a school district, the school residence of the child as determined by that school district within thirty days after the enrollment may not change during the school fiscal year, unless the child ceases to be an enrolled member of a school within the district. If a student's parents or guardians are separated or divorced, the school residence is the school district in which the custodial parent or guardian has residence. If the parents or guardian have joint custody of a student, school residence is that of the parent or guardian with whom the child resides the greater portion of the school year.

Source: SL 1955, ch 41, ch 12, § 3; SL 1959, ch 70; SDC Supp 1960, § 15.3003; SL 1965, ch 52; SL 1972, ch 98; SL 1981, ch 142; SL 1982, ch 143, § 1; SL 1993, ch 213, § 85; SL 1996, ch 116; SL 1996, ch 117; SL 1997, ch 98, § 15.



§ 13-28-9.1 Residence of child assigned to special education program.

13-28-9.1. Residence of child assigned to special education program. A child in need of special education or special education and related services assigned to and enrolled in an approved out of district special education residential or tuition day program by an individualized education program team has school residence in the school district making the assignment. The fiscal responsibility of the school district making the assignment continues until the end of the school fiscal year or until the child's parent or guardian enrolls the child in another school district, the child participates in the new school district's special education program, the new school district conducts a placement committee meeting, a new individualized educational program for the child is adopted, and the child's placement is changed.

Source: SL 1982, ch 143, § 2; SL 2001, ch 84, § 1; SL 2009, ch 84, § 1.



§ 13-28-10 School residency of child residing in home other than residence of parents, guardian, or noncustodial parents--Petition to local school board.

13-28-10. School residency of child residing in home other than residence of parents, guardian, or noncustodial parents--Petition to local school board. If a school age child resides in a home other than the residence of his parents, guardian, or noncustodial parents on a temporary or permanent basis, the school residency of the child is where the parents, noncustodial parents, or guardian reside unless, upon request of the person with whom the child is living, the local school board accepts the child as a resident of that school district. If the school board rejects the request, the person who made the request may, within fifteen days after receipt of the rejection, appeal to the school board for a hearing. The decision of the school board after the hearing is final and may be appealed to the circuit court. However, a school age child is a resident of the school district where the school age child is placed by the Unified Judicial System, the Department of Corrections, or entities approved by the Department of Social Services, including a foster home.

Source: SL 1959, ch 70; SDC Supp 1960, § 15.3003; SL 1965, ch 52; SL 1975, ch 128, § 188; SL 1982, ch 143, § 3; SL 1993, ch 138, § 1; SL 1997, ch 96, § 1.



§ 13-28-10.1 Repealed.

13-28-10.1. Repealed by SL 1982, ch 143, § 9



§ 13-28-11 Child residing in residential treatment center or intensive residential treatment center.

13-28-11. Child residing in residential treatment center or intensive residential treatment center. If a child is residing in a residential treatment center or an intensive residential treatment center that provides an educational program through a school district, the school district where the residential treatment center or intensive residential treatment center is located is responsible for providing an educational program for the child. Tuition for a child who is not eligible for special education services at the time of placement and is enrolled in a public school district or state operated school at the time of placement shall be paid as provided in § 13-13-87. The provisions of this section and § 13-13-87 do not apply to any placement by the Department of Corrections, the Department of Social Services, or any entity approved by the Department of Social Services. For purposes of this section, a state operated school is the South Dakota Human Services Center academic program, the South Dakota School for the Blind and Visually Impaired, or any school so designated by the Board of Education.

Source: SL 1959, ch 70; SDC Supp 1960, § 15.3003; SL 1965, ch 52; SL 1982, ch 143, § 4; SL 2013, ch 77, § 1; SL 2014, ch 85, § 1; SL 2016, ch 83, § 17; SL 2017, ch 79, § 1.



§ 13-28-11.1 to 13-28-11.4. Repealed.

13-28-11.1 to 13-28-11.4. Repealed by SL 1995, ch 98, §§ 1 to 4



§ 13-28-12 to 13-28-12.2. Repealed.

13-28-12 to 13-28-12.2. Repealed by SL 1982, ch 143, §§ 10 to 12



§ 13-28-13 Repealed.

13-28-13. Repealed by SL 1975, ch 128, § 377



§ 13-28-14 School privileges of persons honorably discharged from military service.

13-28-14. School privileges of persons honorably discharged from military service. Any person regardless of age or sex, a resident of this state, who shall have been in the military service of the United States and who shall have been honorably discharged therefrom shall be entitled to all the privileges of the public schools of the district, unless such person under act of Congress is entitled to have tuition paid by the United States, or is entitled to receive from the United States for education and training, an allowance paying in part or all of the expenses of his subsistence, tuition, fees, supplies, books, and equipment.

Source: SL 1943, ch 56; SL 1945, ch 58; SL 1945, ch 60; SL 1947, ch 72; SL 1951, ch 68; SL 1955, ch 41, ch 12, § 6; SDC Supp 1960, § 15.3006; SL 1975, ch 128, § 192.



§ 13-28-15 Assignment of elementary students within district--Factors considered--Review of board's decision.

13-28-15. Assignment of elementary students within district--Factors considered--Review of board's decision. Every school board shall make assignment and distribution of all students with school residence within the district. The board shall take into consideration in assigning and distributing students its duty to provide an education within the guidelines of the State Board of Education Standards' accreditation rules, the wishes of the parents or guardians of the child being assigned and the district patrons, the miles and time involved in transporting the child to school, and the educational and financial impact on the district. Any patron who is aggrieved by a decision of the school board may request a hearing within thirty days before the secretary of the Department of Education or his representative. If the Department of Education has not rendered a decision within thirty days following final submission of the appeal, the board's decision is affirmed.

Source: SDC 1939, § 15.3006; SL 1945, ch 61; SL 1953, ch 63, § 1; SL 1955, ch 41, ch 13, § 1; SL 1957, ch 73, § 1; SDC Supp 1960, § 15.3301; SL 1961, ch 79; SL 1974, ch 130, § 2; SL 1977, ch 132, § 1; SL 1984, ch 120, § 1; SL 1986, ch 131, § 1; SL 1992, ch 116, § 2; SL 1997, ch 88, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2017, ch 81, § 57.



§ 13-28-16 to 13-28-18. Repealed.

13-28-16 to 13-28-18. Repealed by SL 1975, ch 128, § 377



§ 13-28-19 Assignment of students by school board.

13-28-19. Assignment of students by school board. The school board shall assign and distribute the resident students eligible for elementary and secondary education among the schools in the district or to any public school in this state or any other state.

Source: SL 1955, ch 41, ch 13, § 2; SL 1957, ch 73, § 2; SDC Supp 1960, § 15.3302; SL 1961, ch 80; SL 1963, ch 69, § 8; SL 1975, ch 128, § 193; SL 1997, ch 88, § 3.



§ 13-28-19.1 Student assignment where school district dissolves and is annexed to another district.

13-28-19.1. Student assignment where school district dissolves and is annexed to another district. If a school district that was contracting pursuant to § 13-15-11, dissolves and is annexed to another school district before July 1, 2010, the school board for the school district to which the former contracting school district is annexed shall, for the current school year and for each school year thereafter, assign the students who reside in land area that was part of the former contracting district to the school that was receiving the students under the contract. The rate of tuition paid per year to the receiving school district may not be less than the per student equivalent as defined in § 13-13-10.1 for that school fiscal year and is not subject to the tuition limitation in § 13-28A-2.1. In addition, the school district to which the former contracting school district is annexed may compensate the receiving school district for all or any portion of the transportation or other costs associated with the students attending school in the receiving school district. If the parent or guardian of a student assigned to a school district in a bordering state pursuant to this section disapproves of the student's assignment, the school board shall assign that student to an attendance center within the district. However, notwithstanding any other provision of law, the school district is not required to provide transportation to that student.

Source: SL 1989, ch 144, § 1; SL 1991, ch 143, § 1; SL 2009, ch 85, § 1; SL 2016, ch 83, § 18; SL 2016, ch 91, § 1.



§ 13-28-20 Repealed.

13-28-20. Repealed by SL 1997, ch 98, § 16



§ 13-28-21 Admission of nonresident students.

13-28-21. Admission of nonresident students. The school board shall admit nonresident students to the public schools in the district when it can be done without injuring or overcrowding the schools.

Source: SDC 1939, § 15.3005; SL 1955, ch 41, ch 13, § 3; SDC Supp 1960, § 15.3303; SL 1967, ch 45; SL 1975, ch 128, § 194; SL 1982, ch 143, § 13.



§ 13-28-22 Tuition charged for students not entitled to free school privileges of district.

13-28-22. Tuition charged for students not entitled to free school privileges of district. All nursery, kindergarten, elementary, and secondary students not entitled to the free school privileges of the district wherein they are enrolled may be charged tuition.

Source: SL 1955, ch 41, § 4; SDC Supp 1960, § 15.3304; SL 1996, ch 110, § 4; SL 1997, ch 98, § 17; SL 1998, ch 93, § 1.



§ 13-28-22.1 Repealed.

13-28-22.1. Repealed by SL 1996, ch 110, § 5



§ 13-28-22.2 Repealed.

13-28-22.2. Repealed by SL 1993, ch 138, § 2



§ 13-28-23 School board to pay tuition for assigned students.

13-28-23. School board to pay tuition for assigned students. If a student has been assigned by the school board of the district where the student has a school residence or has been assigned as provided by statute, the school board shall pay the student's tuition. The school boards shall take action on any request regarding the establishment of the tuition rate or the payment of tuition within forty-five days after receiving the request. The school board may negotiate the rate of tuition with a school board or any other payer. A school board's decision with respect to the student assignment may be appealed to the circuit court in the time and manner specified by § 13-46-1 or to the secretary of the Department of Education within thirty days from the date of the decision of the school board by filing a notice with the secretary of the school board and mailing a copy of the notice to the secretary of the Department of Education. The board shall take into consideration when negotiating the rate of tuition the average cost of educating a student in the district including transportation if required.

Source: SDC 1939, §§ 15.3301; SL 1945, ch 61; SL 1947, ch 73, § 1; SL 1953, ch 63, § 1; SL 1955, ch 41, ch 13, § 4; SDC Supp 1960, § 15.3304; SL 1975, ch 128, § 195; SL 1982, ch 143, § 14; SL 1996, ch 110, § 6; SL 1997, ch 88, § 4; SL 1997, ch 98, § 18; SL 1998, ch 93, § 2; SL 2003, ch 272, § 63.



§ 13-28-24 Advance payment of tuition by student or parents--Refund if student ceases to attend.

13-28-24. Advance payment of tuition by student or parents--Refund if student ceases to attend. Anyone who must personally pay tuition shall pay in advance the annual or monthly amount of tuition. If the student ceases to be a member of the school before the expiration of the term for which the tuition has been paid, the school board shall refund the unearned portion of the tuition upon the presentation of a proper voucher.

Source: SL 1955, ch 41, ch 13, § 4; SDC Supp 1960, § 15.3304; SL 1982, ch 143, § 15; SL 1996, ch 110, § 7; SL 1997, ch 98, § 19.



§ 13-28-25 Repealed.

13-28-25. Repealed by SL 1996, ch 110, § 8



§ 13-28-26 Repealed.

13-28-26. Repealed by SL 1995, ch 98, § 5



§ 13-28-27 Repealed.

13-28-27. Repealed by SL 1996, ch 110, § 9



§ 13-28-28 , 13-28-29. Repealed.

13-28-28, 13-28-29. Repealed by SL 1982, ch 144, §§ 7, 8



§ 13-28-30 Period of pupil's membership in school--Date of permanent withdrawal.

13-28-30. Period of pupil's membership in school--Date of permanent withdrawal. A pupil is a member of the school from the date the pupil arrives at the school and is placed on the current roll until the pupil permanently leaves the school. The date of permanent withdrawal is the day the pupil last attended the school.

Source: SL 1955, ch 41, ch 13, § 5; SL 1957, ch 73, § 3; SL 1959, ch 72, § 1; SDC Supp 1960, § 15.3305; SL 1963, ch 85; SL 1964, ch 45; SL 1965, ch 54, § 1; SL 1982, ch 144, § 4; SL 1996, ch 110, § 10; SL 1997, ch 98, § 20.



§ 13-28-31 to 13-28-33. Repealed.

13-28-31 to 13-28-33. Repealed by SL 1970, ch 102



§ 13-28-33.1 Repealed.

13-28-33.1. Repealed by SL 1975, ch 128, § 377



§ 13-28-33.2 Repealed.

13-28-33.2. Repealed by SL 1982, ch 153, § 3



§ 13-28-34 Rebates and refunds to induce attendance at school as misdemeanor.

13-28-34. Rebates and refunds to induce attendance at school as misdemeanor. A school district board, administrator, or school employee may not give or promise to give, either directly or indirectly, any rebate or refund of any transportation or any other thing of value as an inducement for attending school in a district. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1939, ch 54; SL 1955, ch 41, ch 13, § 15; SL 1955, ch 41, ch 17, § 16; SDC Supp 1960, §§ 15.3315, 15.9916; SL 1964, ch 47, § 1; SL 1982, ch 86, § 141; SL 1982, ch 144, § 5; SL 1997, ch 98, § 21.



§ 13-28-35 Tuition charges for adult education program.

13-28-35. Tuition charges for adult education program. A school district operating an adult education program may charge tuition as determined by the school board, subject to the provisions of chapter 13-39.

Source: SL 1955, ch 41, ch 13, § 8; SDC Supp 1960, § 15.3308; SL 1975, ch 128, § 198; SL 1982, ch 144, § 6.



§ 13-28-36 Repealed.

13-28-36. Repealed by SL 1995, ch 94, § 37



§ 13-28-37 Postsecondary enrollment--Responsibility for costs--Failing grade eliminates eligibility.

13-28-37. Postsecondary enrollment--Responsibility for costs--Failing grade eliminates eligibility. Any student in grades nine, ten, eleven, or twelve may apply to an institution of higher education or a postsecondary technical institute as a special student in a course or courses offered at the institution of higher education or postsecondary technical institute. The student shall obtain the school district's approval of the postsecondary course or courses prior to enrolling. If, however, the student is enrolled in a nonpublic school or a tribal school, the student shall obtain approval of the postsecondary course or courses from the nonpublic school or the tribal school prior to enrolling, and if the student is receiving alternative instruction pursuant to § 13-27-3, the student shall obtain approval of the postsecondary course or courses prior to enrolling from the provider of the alternative instruction. If approved, the student shall receive full credit toward high school graduation as well as postsecondary credit for each postsecondary course. The school district or the state may pay all or part of the tuition and fees for a course approved for credit toward high school graduation in accordance with this section. The student is responsible for any tuition and fees not paid by the school district or the state and for any other costs involved with attending a postsecondary institution.

If a failing final course grade is received in a postsecondary course under this section, the student receiving the failure is no longer eligible to enroll for postsecondary courses under this section absent a showing of good cause.

Source: SL 1990, ch 122, § 5; SL 1996, ch 119; SL 2003, ch 100, § 1; SL 2014, ch 86, § 1; SL 2015, ch 92, § 1.



§ 13-28-38 Repealed.

13-28-38. Repealed by SL 1999, ch 86, § 1



§ 13-28-39 Payment by state of tuition costs in residential treatment centers or group care centers for minors--Tuition rate setting authority.

13-28-39. Payment by state of tuition costs in residential treatment centers or group care centers for minors--Tuition rate setting authority. The Department of Social Services shall pay tuition costs and related service costs for students in residential treatment centers or group care centers for minors who are under the care and custody of the Department of Social Services, the Unified Judicial System, or other entities approved by the secretary of the Department of Social Services. The Department of Social Services will have rate setting authority for tuition costs and related service costs.

The secretary of the Department of Social Services may promulgate rules, pursuant to chapter 1-26, pertaining to:

(1) The amount, scope, and duration of services;

(2) The basis for and extent of provider payments;

(3) The method and amount of payment;

(4) The methods of recoupment or recovery of overpayments;

(5) Administration, record keeping, and audit requirements;

(6) Compliance monitoring;

(7) Reporting requirement;

(8) Such other standards and requirements as may be necessary to ensure the efficient operation and administration of the program.
Source: SL 1995, ch 98, § 6; SL 2000, ch 84, § 9.



§ 13-28-40 Enrollment options program established.

13-28-40. Enrollment options program established. An enrollment options program is established to enable any South Dakota kindergarten through twelfth grade student to attend any public school that serves the student's grade level in any South Dakota school district, subject to the provisions in §§ 13-28-40 to 13-28-47, inclusive. For purposes of determining state aid to education as it relates to the provisions of §§ 13-28-40 to 13-28-47, inclusive, fall enrollment as defined in § 13-13-10.1 is used to compute state aid to general education and special education fall enrollment as defined in § 13-37-35.1 is used to determine funding for special education.

Source: SL 1997, ch 98, § 1; SL 2000, ch 84, § 8; SL 2007, ch 93, § 17; SL 2015, ch 89, § 21; SL 2016, ch 85, § 10.



§ 13-28-41 Request for transfer--Request for admission of nonresident child excused from attending in another district.

13-28-41. Request for transfer--Request for admission of nonresident child excused from attending in another district. A school district shall grant a request for a transfer into the district or within the district unless the transfer would result in an inability to provide a quality educational program based on criteria established by the district pursuant to § 13-28-44.

In addition, a school district shall grant a request to admit into the district a child who is a resident of another school district and who is excused from attending school in the resident district pursuant to § 13-27-2, unless admitting the nonresident child would result in an inability to provide a quality educational program based on criteria established by the district pursuant to § 13-28-44.

Source: SL 1997, ch 98, § 2; SL 2007, ch 101, § 3.



§ 13-28-41.1 School district not required to provide transportation to student transferred within district.

13-28-41.1. School district not required to provide transportation to student transferred within district. If a student is transferred from one school to another school within a school district at the request of the student's parent or guardian, notwithstanding any other provision of law, the school district is not required to provide transportation services to the student.

Source: SL 1999, ch 87, § 1.



§ 13-28-42 Repealed.

13-28-42. Repealed by SL 2000, ch 84, § 1



§ 13-28-42.1 Transfer of special education students--Nonresident district's responsibilities.

13-28-42.1. Transfer of special education students--Nonresident district's responsibilities. Notwithstanding the provisions of §§ 13-28-44 and 13-37-8.4, a request to transfer a student in need of special education or special education and related services may be granted only if the nonresident district:

(1) Upon receipt of an open enrollment application, obtains copies of all relevant student education records on the student applying to open enroll from the resident district;

(2) Completes a review of those relevant student education records; and

(3) Directly communicates with the student's parent or guardian and representatives of the resident district regarding the student's special education or special education and related services needs.

If the nonresident district confirms, based upon the records review and communications with the student's parent or guardian and representatives of the nonresident district, that it can provide an appropriate instructional program and facilities, including transportation, if necessary, to meet the needs of the student, it may proceed under the provisions of § 13-28-43. If the nonresident district is not able to make that confirmation, the nonresident district shall initiate an individual education program team meeting consisting of representatives from both the resident and nonresident districts to determine whether the nonresident district can provide an appropriate instructional program, facilities, and transportation, if necessary.

A request to transfer a student in need of special education or special education and related services may be denied only pursuant to § 13-28-44 or if an individual education program team consisting of representatives from the resident and nonresident districts determines that the nonresident district cannot provide an appropriate instructional program and facilities, including transportation, to meet the student's needs. Notwithstanding the provisions of §§ 13-37-1.3 and 13-37-8.4, if the request to transfer is granted, the nonresident district is responsible for the provision of a free appropriate public education for the student in need of special education or special education and related services. Notwithstanding the provisions of § 13-28-45, the nonresident district shall also determine whether the student in need of special education requires transportation as a related service. If so, the nonresident district shall provide or ensure the provision of transportation within the boundaries of the attendance center to which the student is assigned.

If a parent or guardian of a student in need of special education or special education and related services requests to transfer the student back to the resident district, the provisions of § 13-28-43 apply.

Source: SL 2000, ch 84, § 2; SL 2004, ch 130, § 1.



§ 13-28-43 Enrollment of student in other than resident district or transfer within district--Approval and notification.

13-28-43. Enrollment of student in other than resident district or transfer within district--Approval and notification. A student's parent or legal guardian who wishes to enroll the student, or an emancipated student who wishes to enroll, under the provisions of §§ 13-28-40 to 13-28-47, inclusive, in a South Dakota school district other than the resident district or in a school within the resident district other than the school to which the student has been assigned shall apply on forms provided by the Department of Education.

The school board or the board's designee of the district in which the student desires to enroll shall approve or disapprove the application and shall notify the applicant and the resident board, if applicable, of its decision within five days of the decision. The district in which the student desires to enroll shall review the applications in the order received. However, if the applicant is a sibling of a student accepted into and currently enrolled in the district pursuant to §§ 13-28-40 to 13-28-47, inclusive, that student's application shall take priority over all other applications the district has received consistent with § 13-28-44.

Transfers to a school district other than the resident school district under the provisions of §§ 13-28-40 to 13-28-47, inclusive, may only take place prior to the last Friday in September during the first semester of any school year, and prior to the last Friday in January during the second semester of any school year. If a school district approves an application for such a transfer after the deadline in the first semester, the transfer will occur at the start of the second semester. If a school district approves an application for such a transfer after the deadline in the second semester, the transfer will occur at the start of the following school year. However, the deadlines for transfer do not apply if:

(1) A student is seeking to transfer to an alternative school or a specialized nonpublic educational program;

(2) A student enrolls in a school district after the deadline in either semester; or

(3) The receiving school district school board or the board's designee determines that special circumstances exist and allows a student to transfer after the deadline.

Intradistrict transfer applications may be accepted and acted upon at any time at the board's discretion if the policies on which the transfer decisions are based are consistent with the other requirements of §§ 13-28-40 to 13-28-47, inclusive.

An application may be withdrawn by the applicant prior to the approval of the request and upon notification of the district to which the student applied. Once approved by the district in which the student wishes to enroll, the approved application serves as the applicant's notice of intent to enroll in the nonresident district or desired school during the school year and obligates the student to attend school in the nonresident district or desired school during the school year, unless the affected school board or boards agree in writing to allow the student to transfer back to the resident district or assigned school, or unless the parents, guardians, or emancipated student change residence to another district.

Once enrolled in a nonresident district or nonassigned school, the student may remain enrolled and is not required to resubmit annual applications.

Source: SL 1997, ch 98, § 4; SL 1998, ch 92, § 2; SL 1999, ch 86, § 2; SL 2002, ch 88, § 1; SL 2003, ch 101, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 95, § 1; SL 2014, ch 87, § 1.



§ 13-28-44 Standards for acceptance or rejection of application to enroll.

13-28-44. Standards for acceptance or rejection of application to enroll. Each school district by November 1, 1997, shall by resolution adopt relevant standards for the acceptance and rejection of an application to enroll in the district under the provisions of §§ 13-28-40 to 13-28-47, inclusive. The board shall adopt standards through official board action, set them forth in writing, and make them available to any individual upon receiving an oral or written request. Standards shall be limited to the capacity of a program, class, grade level, and school building operated by the board and the pupil/teacher ratio. Discrimination based on race, gender, religious affiliation, or disability is prohibited. If two or more children from a family residing in the same household must enroll in different school districts as the result of a board's denial of an application to transfer from a resident district or to enroll in a nonresident district under the provisions of §§ 13-28-40 to 13-28-47, inclusive, neither the resident board nor the nonresident board may deny the application. However, two or more children from a family residing in the same household who are eligible for kindergarten through twelfth grade may open enroll only if, pursuant to § 13-28-42.1, the nonresident district can provide an appropriate instructional program and facilities, including transportation, for the child in need of special education or special education and related services. If the nonresident district cannot meet the provisions of § 13-28-42.1 for the child in need of special education or special education and related services, the nonresident district may deny that child's application for open enrollment.

The decision of a local school board regarding a student's application for open enrollment or a request to return to the resident district under the provisions of §§ 13-28-40 to 13-28-47, inclusive, is subject to de novo appeal under the provisions of chapter 13-46. The Department of Education may promulgate rules pursuant to chapter 1-26 specifying procedural and administrative requirements for the implementation of the open enrollment program and related transfers and enrollments under the provisions of §§ 13-28-40 to 13-28-47, inclusive.

Source: SL 1997, ch 98, § 5; SL 2000, ch 82, § 1; SL 2003, ch 272, § 63; SL 2004, ch 130, § 2.



§ 13-28-45 Transportation of transfer student.

13-28-45. Transportation of transfer student. The parent or guardian of a student who has been accepted for transfer is responsible for transporting the student to school in the receiving district without reimbursement. A receiving school district may enter the district of residence of students accepted for transfer into that school district to provide transportation to those students. However, the school boards in both the receiving school district and the resident school district shall annually approve the pick-up locations for those students within any incorporated municipality. When approving pick-up locations, the school boards shall base their decisions foremost on student safety. If the school boards cannot reach agreement on the pick-up locations, the locations shall be determined by the secretary of the Department of Education. The provisions of § 13-29-4 do not apply when transporting students enrolled under the provisions of §§ 13-28-40 to 13-28-47. The receiving district may charge a reasonable fee if the student elects to use the transportation services offered by the receiving district. The provisions of this section regarding the transportation agreements among school districts do not apply to any school district defined as a sparse school district pursuant to § 13-13-78.

Source: SL 1997, ch 98, § 6; SL 1998, ch 92, § 3; SL 1999, ch 80, § 6; SL 2011, ch 95, § 1.



§ 13-28-46 Transfer credits.

13-28-46. Transfer credits. A school district shall accept credits for any course completed in any other accredited school district as the result of a transfer under §§ 13-28-40 to 13-28-47, inclusive. The nonresident district shall award a diploma to a nonresident student only if the student satisfactorily meets its graduation requirements.

Source: SL 1997, ch 98, § 7.



§ 13-28-47 Disclosure.

13-28-47. Disclosure. Each school district shall make relevant information about the district, schools, programs, policies, and procedures available to all interested people.

Source: SL 1997, ch 98, § 8.



§ 13-28-48 Nonresident district must serve student's grade level within district.

13-28-48. Nonresident district must serve student's grade level within district. Notwithstanding any other provision of law, no student may enroll in a school district pursuant to the provisions contained in §§ 13-28-40 to 13-28-47, inclusive, if that school district does not serve the student's grade level within the physical boundaries of the school district.

Source: SL 2000, ch 82, § 3.



§ 13-28-49 Repealed.

13-28-49. Repealed by SL 2010, ch 88, § 1.



§ 13-28-50 School districts to provide student mailing lists to Board of Regents and postsecondary technical institutes--Use in providing post-secondary school information--Exception .

13-28-50. School districts to provide student mailing lists to Board of Regents and postsecondary technical institutes--Use in providing post-secondary school information--Exception. By November first each year, each school district shall provide a list of students by name in grades seven to twelve, inclusive, together with their mailing addresses, to the executive director of the Board of Regents and to each postsecondary technical institute located in the state. The board and each postsecondary technical institute shall use the information to inform the parents and guardians of any such student in any public middle school and high school about the courses needed to prepare for postsecondary-level work and about the benefits of such preparation. However, no school district may forward the name of any student whose parent has directed that the school district not release directory information about the student. The board shall provide a format through which the information may be submitted.

Source: SL 2002, ch 89, § 1; SL 2015, ch 93, § 1.



§ 13-28-51 Enrollment of child on partial basis upon request of parent or guardian--Alternative instruction.

13-28-51. Enrollment of child on partial basis upon request of parent or guardian--Alternative instruction. The resident school district of a child excused from school attendance pursuant to § 13-27-2 shall admit that child to a public school in the district upon request from the child's parent or legal guardian. A child enrolled in a school district pursuant to this section may be enrolled in a school of the school district on only a partial basis and shall continue to also receive alternative instruction pursuant to § 13-27-3.

Source: SL 2007, ch 101, § 1.



§ 13-28-52 Promulgation of rules regarding services and tuition for children residing in residential treatment centers and intensive residential treatment centers.

13-28-52. Promulgation of rules regarding services and tuition for children residing in residential treatment centers and intensive residential treatment centers. The South Dakota Board of Education may promulgate rules, pursuant to chapter 1-26, regarding services provided and tuition paid for children residing in residential treatment centers or intensive residential treatment centers as provided in §§ 13-28-11 and 13-13-87, including:

(1) The scope, duration, and requirements of enrollment for purposes of qualifying for and calculating rates and payments;

(2) The amount, scope, and duration of services;

(3) The basis for, extent, and timing of payments;

(4) The methods of recoupment or recovery of overpayments;

(5) Reporting requirements;

(6) Designation of additional state operated schools referenced in § 13-28-11; and

(7) Other standards and requirements as may be necessary to ensure the efficient operation and administration of the program.
Source: SL 2017, ch 79, § 3.






Chapter 28A - Open Enrollment and Tuition Regulation Programs With Neighboring States

§ 13-28A-1 Open enrollment or tuition regulation programs--Agreements with neighboring states.

13-28A-1. Open enrollment or tuition regulation programs--Agreements with neighboring states. The secretary of the Department of Education may enter into agreements with the appropriate parties from the states bordering South Dakota to establish an open enrollment or tuition regulation program between South Dakota and each neighboring state.

Source: SL 2005, ch 102, § 1; SL 2008, ch 81, § 1.



§ 13-28A-2 Open enrollment agreements--Contents.

13-28A-2. Open enrollment agreements--Contents. Any agreement to allow open enrollment between South Dakota school districts and a bordering state's school districts entered into pursuant to this chapter shall specify the following:

(1) If the bordering state sends more students to South Dakota than South Dakota sends to the bordering state, the bordering state will pay South Dakota an amount agreed upon for the excess number of students sent to South Dakota; and

(2) If South Dakota sends more students to the bordering state than the bordering state sends to South Dakota, South Dakota will pay the bordering state an amount agreed upon for the excess number of students sent to the bordering state.
Source: SL 2005, ch 102, § 2; SL 2007, ch 102, § 1; SL 2008, ch 81, § 2.



§ 13-28A-2.1 Tuition regulation program agreements--Contents.

13-28A-2.1. Tuition regulation program agreements--Contents. Any agreement to allow the regulation of tuition paid between South Dakota school districts and a bordering state's school districts entered into pursuant to this chapter shall specify the tuition rate to be paid by all local school districts on behalf of students enrolled in the school district of a bordering state. However, no tuition regulation program agreement established pursuant to § 13-28A-1 may specify a rate of tuition that is greater than one hundred ten percent of the per student equivalent as defined in § 13-13-10.1.

Source: SL 2008, ch 81, § 3; SL 2016, ch 83, § 19.



§ 13-28A-3 Application procedure--Agreement to specify.

13-28A-3. Application procedure--Agreement to specify. Any agreement entered into pursuant to this chapter shall specify the application procedures for the enrollment options program between South Dakota and the bordering state.

Source: SL 2005, ch 102, § 3; SL 2008, ch 81, § 4.



§ 13-28A-4 Reasons application may be denied--Application to specify.

13-28A-4. Reasons application may be denied--Application to specify. Any agreement entered into pursuant to this chapter shall specify the reasons for which an application for the enrollment options program between South Dakota and the bordering state may be denied.

Source: SL 2005, ch 102, § 4; SL 2008, ch 81, § 5.



§ 13-28A-5 South Dakota school district not responsible for transportation to bordering state--Agreement to specify.

13-28A-5. South Dakota school district not responsible for transportation to bordering state--Agreement to specify. Any agreement entered into pursuant to this chapter shall specify that a South Dakota school district is not responsible for transportation for any resident student attending school in a bordering state under the provisions of this chapter. However, a South Dakota school district may, at its discretion, provide transportation services for such a student.

Source: SL 2005, ch 102, § 5; SL 2008, ch 81, § 6.



§ 13-28A-6 Additional terms relating to special education and related services.

13-28A-6. Additional terms relating to special education and related services. Any agreement entered into pursuant to this chapter may specify additional terms relating to any student in need of special education or special education and related services pursuant to chapter 13-37.

Source: SL 2005, ch 102, § 6.



§ 13-28A-7 Student from bordering state included in South Dakota receiving school district's fall enrollment for aid purposes.

13-28A-7. Student from bordering state included in South Dakota receiving school district's fall enrollment for aid purposes. If South Dakota enters into an open enrollment agreement with a bordering state, for the purposes of state aid to education distributed pursuant to chapter 13-13, any student open enrolled to a South Dakota district from a bordering state is included in the receiving school district's fall enrollment.

Source: SL 2005, ch 102, § 7; SL 2007, ch 93, § 19; SL 2008, ch 81, § 7.



§ 13-28A-8 South Dakota student sent to bordering state not included in resident school district's fall enrollment for aid purposes.

13-28A-8. South Dakota student sent to bordering state not included in resident school district's fall enrollment for aid purposes. If South Dakota enters into an open enrollment agreement with a border state for the purposes of state aid to education distributed pursuant to chapter 13-13, any student sent to a bordering state from South Dakota may not be included in the resident school district's fall enrollment.

Source: SL 2005, ch 102, § 8; SL 2007, ch 93, § 20; SL 2008, ch 81, § 8.



§ 13-28A-9 Student from resident school district not receiving state aid--Enrollment in bordering state without payment to state prohibited.

13-28A-9. Student from resident school district not receiving state aid--Enrollment in bordering state without payment to state prohibited. Any student whose resident school district does not receive state aid to education under the provisions of chapter 13-13 or 13-37 may not open enroll in the district of a bordering state unless the student's resident school district pays the State of South Dakota an amount equal to the per student allocation as defined in chapter 13-13 or 13-37 for each student open enrolled to a bordering state.

Source: SL 2005, ch 102, § 9; SL 2008, ch 81, § 9.



§ 13-28A-10 Promulgation of rules.

13-28A-10. Promulgation of rules. The Department of Education may promulgate rules pursuant to chapter 1-26 to establish procedures relating to the application process, the collection or payment of funds under the provisions of any agreement established pursuant to this chapter, and data regarding numbers of graduating seniors.

Source: SL 2005, ch 102, § 10.



§ 13-28A-11 Repealed.

13-28A-11. Repealed by SL 2006, ch 104, § 5.



§ 13-28A-12 School district not entitled to additional funding.

13-28A-12. School district not entitled to additional funding. Other than funding provided through chapters 13-13 and 13-37, no South Dakota school district is entitled to any compensation for any student attending a South Dakota school district under the provisions of this chapter.

Source: SL 2006, ch 104, § 4.



§ 13-28A-13 Effect of tuition regulation agreement on school district's fall enrollment for aid purposes.

13-28A-13. Effect of tuition regulation agreement on school district's fall enrollment for aid purposes. If South Dakota enters into a tuition regulation agreement with a bordering state, for purposes of state aid to education distributed pursuant to chapter 13-13, any student for whom tuition is paid to a South Dakota district from a bordering state is not included in the receiving school district's fall enrollment.

If South Dakota enters into a tuition regulation agreement with a bordering state, for purposes of state aid to education distributed pursuant to chapter 13-13, any student for whom tuition is paid from a South Dakota district to a bordering state's district is included in the South Dakota school district's fall enrollment.

Source: SL 2008, ch 81, § 10.



§ 13-28A-14 Entitlements where tuition rate and per student equivalent differ.

13-28A-14. Entitlements where tuition rate and per student equivalent differ. If the rate of tuition specified in a tuition regulation program agreement established pursuant to § 13-28A-1 is greater than the per student equivalent as defined in § 13-13-10.1, any South Dakota school district that pays tuition to a bordering state school district in accordance with that agreement is entitled to the difference between the rate of tuition and the per student equivalent for each student for whom tuition is paid.

If the rate of tuition specified in a tuition regulation program agreement established pursuant to § 13-28A-1 is less than the per student equivalent, any South Dakota school district that receives tuition from a bordering state school district in accordance with that agreement is entitled to the difference between the per student equivalent and the rate of tuition for each student for whom tuition is received.

The entitlements created in this section shall be paid out of money appropriated in the general appropriations act for state aid to education.

Source: SL 2008, ch 81, § 11; SL 2016, ch 83, § 20.



§ 13-28A-15 Effect of chapter on existing agreements.

13-28A-15. Effect of chapter on existing agreements. Nothing in this chapter may be construed to prevent a school district which has a contract with a bordering state from continuing that contract.

Source: SL 2008, ch 81, § 12.






Chapter 28B - Enrollment Options Program With Iowa [Repealed]

§ 13-28B-1 to 13-28B-11. Repealed.

13-28B-1 to 13-28B-11. Repealed by SL 2008, ch 81, §§ 13, 14.






Chapter 29 - School Buses And Transportation Of Students

§ 13-29-1 District operation of buses permitted--Purposes for which used.

13-29-1. District operation of buses permitted--Purposes for which used. The school board of any school district may acquire, own, operate, or hire buses for the transportation of students to and from its schools either from within or without the district or for transportation to and from athletic, musical, speech, and other interscholastic contests in which participation is authorized by the school board. The school district may contract with a federally regulated charter bus operation to provide charter bus service for transportation of students, chaperones, and employees to and from athletic, musical, speech, other interscholastic contests, and special events in which participation is authorized by the school board. Buses used for this purpose need not meet requirements of a school bus unless such buses are used for the daily transportation of students to and from schools either from within or without the district.

Source: SDC 1939, § 15.3404; SL 1947, ch 70; SL 1949, ch 54, §§ 1, 2; SL 1953, ch 55, § 2; SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312; SL 1975, ch 128, § 199; SL 1981, ch 249, §§ 2, 6; SL 1983, ch 237, § 1; SL 1985, ch 15, § 30; SL 2000, ch 85, § 1; ch 86, § 1.



§ 13-29-1.1 School board may allow nonprofit civic organizations to use buses--Use by other organizations.

13-29-1.1. School board may allow nonprofit civic organizations to use buses--Use by other organizations. A school board may allow nonprofit civic organizations or other government entities to use vehicles owned by the school district to transport persons to various activities deemed by the school board to be in the public interest. A school board may adopt policies for the use of its vehicles by other organizations.

Source: SL 2000, ch 86, § 2.



§ 13-29-1.2 Transportation for nonpublic school students--Conditions.

13-29-1.2. Transportation for nonpublic school students--Conditions. School districts may provide transportation to nonpublic school students if no additional public funds are expended to provide the transportation. No school district, however, is required under this section to provide transportation to nonpublic school students. This section does not affect the transportation of any eligible student pursuant to an individualized education plan.

Source: SL 2003, ch 102, § 1.



§ 13-29-2 Establishment of bus routes within district--Rules prescribed by state board.

13-29-2. Establishment of bus routes within district--Rules prescribed by state board. The school board shall also have authority to establish the school bus routes within its own school district. Such bus service shall be subject to the rules for buses and bus routes as prescribed by the South Dakota Board of Education Standards.

Source: SDC 1939, § 15.3404; SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312; SL 1975, ch 128, § 200; SL 2017, ch 81, § 57.



§ 13-29-3 Bus service provided students of another district--Contract.

13-29-3. Bus service provided students of another district--Contract. Bus service may also be provided for the students of one district by entering into a contract with another school district to furnish said bus service.

Source: SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312.



§ 13-29-4 Regulation of bus routes crossing school district boundaries--Appeal to state board and courts.

13-29-4. Regulation of bus routes crossing school district boundaries--Appeal to state board and courts. If the buses operated by a school district cross the boundaries of another school district to transport students to and from school, the school board of such other district or districts shall have the authority to designate which school district operating such buses shall be authorized to transport the students of that district and to regulate the routes of buses picking up students within that district, and that the school districts operating buses shall not violate the routes so designated, except that any person aggrieved by the decision of any such school board shall have a right to appeal to the South Dakota Board of Education Standards and to the courts as provided in chapter 13-46.

Source: SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312; SL 1974, ch 131, § 1; SL 2017, ch 81, § 57.



§ 13-29-5 Repealed.

13-29-5. Repealed by SL 1974, ch 131, § 3



§ 13-29-6 Annual inspection of school buses--Issuance and display of certificate--Operation without certificate as petty offense.

13-29-6. Annual inspection of school buses--Issuance and display of certificate--Operation without certificate as petty offense. Each school bus used for the transportation of school children which is owned by a school district, a nonpublic school or alternative education program or privately owned and operated under a contract with a school board or nonpublic school or alternative instruction program shall be inspected before the beginning of each school year by an inspector approved by the Division of Highway Patrol pursuant to § 13-29-6.1 to certify that the vehicle complies with state law, and rules of the South Dakota Board of Education Standards, the Department of Public Safety, and the Division of Highway Patrol. However, if a school bus is purchased from a licensed motor vehicle dealer during the school year, the dealer may inspect and certify that the vehicle complies with such law and rules. The owner of any bus certified by a dealer shall have the bus inspected by an approved inspector before the beginning of the next school year. The owner of the bus shall display a certificate certifying that the school bus has successfully passed inspection issued by the Division of Highway Patrol or the dealer in a form prescribed by the Division of Highway Patrol in the vehicle above the windshield. Any school board, contractor, or person operating a school bus that has not been certified commits a petty offense. This section does not apply to federally regulated charter bus service operations.

Source: SL 1955, ch 41, ch 13, § 13; SDC Supp 1960, § 15.3313; SL 1961, ch 82, § 1; SL 1968, ch 53; SL 1975, ch 128, § 201; SL 1979, ch 220, § 4; SL 1982, ch 86, § 142; SL 1986, ch 132, § 1; SL 1992, ch 158, § 94; SL 1998, ch 94, § 1; SL 2000, ch 85, § 2; SL 2004, ch 17, § 26; SL 2013, ch 78, § 1; SL 2017, ch 81, § 57.



§ 13-29-6.1 School bus inspectors--Inspection without approval as misdemeanor.

13-29-6.1. School bus inspectors--Inspection without approval as misdemeanor. The Division of Highway Patrol may promulgate rules pursuant to chapter 1-26, to establish specific standards and requirements for approval of school bus inspectors. The Division of Highway Patrol may approve inspectors subject to these rules. Any person that performs a school bus inspection without being approved by the Division of Highway Patrol is guilty of a Class 2 misdemeanor.

Source: SL 2013, ch 78, § 2.



§ 13-29-7 to 13-29-12. Repealed.

13-29-7 to 13-29-12. Repealed by SL 1989, ch 267, §§ 30 to 37



§ 13-29-13 to 13-29-18. Repealed.

13-29-13 to 13-29-18. Repealed by SL 1996, ch 110, §§ 12 to 18



§ 13-29-19 Fee for students within five miles--Amount.

13-29-19. Fee for students within five miles--Amount. A school district may charge a nominal fee for providing school bus transportation services to students whose residence is less than five miles from the school.

The fee authorized by this section may be charged only to those parents who request school bus transportation services for their children. The amount of the fee shall be established by the local school board.

Source: SL 1994, ch 124, §§ 1, 2; SL 1998, ch 95, § 1.



§ 13-29-20 School districts prohibited from bidding to provide student transportation services.

13-29-20. School districts prohibited from bidding to provide student transportation services. No school district may participate as a bidder in the public bidding conducted for the purpose of providing transportation services for students to attend school in the district.

Source: SL 1994, ch 123; SL 1996, ch 110, § 19.



§ 13-29-21 School bus driver training.

13-29-21. School bus driver training. Each school bus driver shall receive appropriate training at least once every five years, and the school bus driver shall pay any fees charged for the training. The training shall include classroom instruction in first aid, bus safety, and the management of passengers, and also behind-the-wheel training to enable the safe and efficient operation of the bus.

Source: SL 2011, ch 87, § 3.






Chapter 30 - Student Allowances In Lieu Of Transportation

§ 13-30-1 Students eligible for transportation or board and room allowance.

13-30-1. Students eligible for transportation or board and room allowance. The following types of students who do not have access to bus service furnished by the school district to which they are assigned to and from school are entitled to a transportation or board and room allowance, provided in this chapter, paid by the district where the student has school residence or by the district where the student attends if the district is receiving tuition, regardless of the type or method of conveyance used for transportation:

(1) Any elementary student who attends an elementary school where the student is assigned and which is located more than five miles from the student's residence in either the same or any other school district;

(2) Any secondary student who attends a high school located in the same district where the student is a resident and is more than five miles from the student's residence, if the transportation of secondary students is authorized by the school district board;

(3) Any secondary student who resides in a district described in § 13-15-14 who attends a high school located more than five miles from the student's residence if the transportation of secondary students is authorized by the school district board.

A school district having a junior high school may provide mileage, bus service, or board and room for ninth grade junior high school students at the discretion of the school board. A school district choosing to provide transportation services to ninth grade junior high school students is not required, as a result of that choice, to provide these services to tenth, eleventh, or twelfth grade high school students.

Source: SDC 1939, §§ 15.3401, 15.3404; SL 1947, ch 74; SL 1949, ch 61, § 1; SL 1955, ch 41, ch 13, § 9; SL 1957, ch 73, § 4; SDC Supp 1960, § 15.3309; SL 1967, ch 47; SL 1975, ch 153; SL 1978, ch 115; SL 1982, ch 145; SL 1996, ch 110, § 20; SL 1997, ch 99, § 1.



§ 13-30-2 Transportation allowance to pupils living in first or second class municipality.

13-30-2. Transportation allowance to pupils living in first or second class municipality. Elementary and secondary pupils who live within the incorporated limits of a first or second class municipality shall receive a transportation allowance only at the discretion of the school board.

Source: SDC Supp 1960, § 15.3309 as added by SL 1967, ch 47; SL 1992, ch 60, § 2.



§ 13-30-3 Mileage allowance in lieu of transportation for students.

13-30-3. Mileage allowance in lieu of transportation for students. The amount of the transportation allowance is the rate established pursuant to § 3-9-1 per family for distances actually traveled in excess of five miles each way. No mileage may be paid for extra trips to the schoolhouse which the school board does not consider necessary nor for more miles than would be traveled if the shortest distance measured from the place on a publicly used road nearest the dwelling house of the child to the schoolhouse site were traveled. If children from more than one family are transported in the same vehicle mileage payments shall be paid to only one family. The school board may authorize additional miles if prior approval is obtained to facilitate cooperative efforts among families to share transportation duties. If children from more than one family are transported in a single vehicle, reimbursement shall be at rates established by the school board. However, the mileage reimbursement rate may not be less than the rate established pursuant to § 3-9-1. If, at the request of the parents, elementary children are assigned to a school that is further from the dwelling house than the nearest school, the board may limit the reimbursement to the mileage to the nearest school within the district. All claims for transportation allowance shall be filed with the school business manager not later than the close of the school fiscal year in which the travel for which reimbursement is sought actually occurred.

Source: SDC 1939, § 15.3404; SL 1955, ch 41, ch 13, § 10; SL 1957, ch 73, § 5; SDC Supp 1960, § 15.3310; SL 1967, ch 47; SL 1969, ch 48, § 1; SL 1973, ch 97, § 1; SL 1978, ch 116, § 1; SL 1981, ch 144, § 1; SL 1983, ch 132; SL 1983, ch 133; SL 1987, chs 140, 141; SL 1991, ch 146, § 1; SL 1997, ch 99, § 2.



§ 13-30-4 Repealed.

13-30-4. Repealed by SL 2012, ch 87, § 15.






Chapter 31 - State Support Of Transportation And Allowances [Repealed]

§ 13-31-1 Repealed.

13-31-1. Repealed by SL 1971, ch 118, § 9



§ 13-31-2 to 13-31-2.6. Repealed.

13-31-2 to 13-31-2.6. Repealed by SL 1986, ch 126, § 19



§ 13-31-3 Repealed.

13-31-3. Repealed by SL 1971, ch 118, § 9



§ 13-31-4 , 13-31-5. Repealed.

13-31-4, 13-31-5. Repealed by SL 1986, ch 126, § 19



§ 13-31-5.1 , 13-31-5.2. Repealed.

13-31-5.1, 13-31-5.2. Repealed by SL 1979, ch 115, §§ 12, 13



§ 13-31-5.3 to 13-31-7. Repealed.

13-31-5.3 to 13-31-7. Repealed by SL 1986, ch 126, § 19






Chapter 32 - Supervision Of Students And Conduct Of School

§ 13-32-1 Disciplinary authority over students on school premises.

13-32-1. Disciplinary authority over students on school premises. Superintendents, principals, supervisors, and teachers have disciplinary authority over all students while the students are in school or participating in or attending school sponsored activities whether on or off school premises. Superintendents and principals may also discipline students for aggressive or violent behavior that disrupts school or that affects a health or safety factor of the school or its programs.

Source: SL 1955, ch 41, ch 12, § 20; SL 1959, ch 79; SDC Supp 1960, § 15.3020; SL 1996, ch 121.



§ 13-32-2 Physical force authorized when reasonable and necessary--Attendance at school functions away from premises--Authority of bus drivers.

13-32-2. Physical force authorized when reasonable and necessary--Attendance at school functions away from premises--Authority of bus drivers. Superintendents, principals, supervisors, and teachers and their aids and assistants, have the authority, to use the physical force that is reasonable and necessary for supervisory control over students. Like authority over students is given any person delegated to supervise children who have been authorized to attend a school function away from their school premises and to school bus drivers while students are riding, boarding, or leaving the buses.

Source: SL 1955, ch 41, ch 12, § 20; SL 1959, ch 79; SDC Supp 1960, § 15.3020; SL 1990, ch 128, § 1.



§ 13-32-3 Reference for psychiatric treatment prohibited without parents' consent.

13-32-3. Reference for psychiatric treatment prohibited without parents' consent. No public school administrator or teacher shall refer a student for psychiatric treatment within or outside the school without the prior written consent of such student's parent or guardian.

Source: SL 1961, ch 91.



§ 13-32-4 School board to assist in discipline--Suspension and expulsion of pupils--Report to local authorities--Hearings--Alternative settings.

13-32-4. School board to assist in discipline--Suspension and expulsion of pupils--Report to local authorities--Hearings--Alternative settings. The school board of every school district shall assist and cooperate with the administration and teachers in the government and discipline of the schools. The board may suspend or expel from school any student for violation of rules or policies or for insubordination or misconduct, and the superintendent or principal in charge of the school may temporarily suspend any student in accordance with § 13-32-4.2. The rules or policies may include prohibiting the following:

(1) The consumption or possession of beer or alcoholic beverages on the school premises or at school activities;

(2) The use or possession of a controlled substance, without a valid prescription, on the school premises or at school activities; and

(3) The use or possession of a firearm, as provided in § 13-32-7, on or in any elementary or secondary school premises, vehicle, or building or any premises, vehicle, or building used or leased for elementary or secondary school functions or activities.

In addition to administrative and school board disciplinary action, any violation of § 13-32-7 shall be reported to local law enforcement authorities.

The period of expulsion may extend beyond the semester in which the violation, insubordination, or misconduct occurred. Any expulsion for consumption or possession of beer or alcoholic beverages may not extend beyond ninety school days. If a student has intentionally brought a firearm onto school premises, the expulsion may not be for less than twelve months.

However, the superintendent or chief administering officer of each local school district or system may increase or decrease the length of a firearm-related expulsion on a case-by-case basis. The South Dakota Board of Education Standards shall promulgate rules pursuant to chapter 1-26 to establish administrative due process procedures for the protection of a student's rights. The administrative due process procedures shall include a requirement that the school give notice of a student's due process rights to the parent or guardian of the student at the time of suspension or expulsion. Each school district board shall provide a procedural due process hearing, if requested, for a student in accordance with such rules if the suspension or expulsion of the student extends into the eleventh school day.

This section does not preclude other forms of discipline which may include suspension or expulsion from a class or activity.

This section does not prohibit a local school district from providing educational services to an expelled student in an alternative setting.

Source: SDC 1939, § 15.3008; SL 1955, ch 41, ch 12, § 18; SDC Supp 1960, § 15.3018; SL 1973, ch 99; SL 1975, ch 128, § 209; SL 1981, ch 145, § 1; SL 1993, ch 141, § 1; SL 1995, ch 99; SL 1996, ch 122; SL 1999, ch 88, § 1; SL 2017, ch 81, § 57.



§ 13-32-4.1 Attendance policy--Adoption by school board--Suspension and expulsion power unaffected.

13-32-4.1. Attendance policy--Adoption by school board--Suspension and expulsion power unaffected. The school board of every school district may adopt an attendance policy in accordance with procedural due process rules established by the South Dakota Board of Education Standards pursuant to § 13-32-4. Any attendance policy adopted pursuant to this section is not to be construed as limiting the powers of the school board of a school district to suspend or expel students pursuant to § 13-32-4.

Source: SL 1981, ch 145, § 2; SL 2017, ch 81, § 57.



§ 13-32-4.2 Procedure for suspension--Appeal--Hearing.

13-32-4.2. Procedure for suspension--Appeal--Hearing. The school board in any district may authorize the summary suspension of pupils by principals of schools for not more than ten school days and by the superintendent of schools for not more than ninety school days. In case of a suspension by the superintendent for more than ten school days, the pupil or his parents or others having his custodial care may appeal the decision of the superintendent to the Board of Education Standards. Any suspension by a principal shall be immediately reported to the superintendent who may revoke the suspension at any time. In event of an appeal to the board, the superintendent shall promptly transmit to the board a full report in writing of the facts relating to the suspension, the action taken by him and the reasons for such action; and the board, upon request, shall grant a hearing to the appealing party. No pupil may be suspended unless:

(1) The pupil is given oral or written notice of the charges against him;

(2) The pupil is given an oral or written explanation of the facts that form the basis of the proposed suspension; and

(3) The pupil is given an opportunity to present his version of the incident.

In the event of a suspension for more than ten school days, if the pupil gives notice that he wishes to appeal the suspension to the board, the suspension shall be stayed until the board renders its decision, unless in the judgment of the superintendent of schools, the pupil's presence poses a continuing danger to persons or property or an ongoing threat of disrupting the academic process, in which case the pupil may be immediately removed from school, and the notice and hearing shall follow as soon as practicable.

Source: SL 1993, ch 141, § 2; SL 2017, ch 81, § 57.



§ 13-32-4.3 Effect of student's suspension or expulsion on enrollment.

13-32-4.3. Effect of student's suspension or expulsion on enrollment. If any student is under suspension or expulsion in a school district, the student may not enroll in any school district until the suspension or expulsion has expired. The superintendent or school administrator of any school district may prohibit a student from enrolling in that school district if the student is under suspension or expulsion in a school in another state or in a nonpublic school in this state. Upon receiving a request for a student's permanent school records from the receiving district, the sending school shall provide the receiving district with written notice of any suspension or expulsion.

Source: SL 1996, ch 120, § 2; SL 2000, ch 50, § 4.



§ 13-32-4.4 Early reinstatement of expelled student.

13-32-4.4. Early reinstatement of expelled student. If a student is expelled from school as provided in § 13-32-4, the school board may grant the student an early reinstatement allowing the student to return to school before the end of the period of expulsion.

Source: SL 2010, ch 89, § 1.



§ 13-32-4.5 Conditions for early reinstatement.

13-32-4.5. Conditions for early reinstatement. Any early reinstatement granted by a school board pursuant to § 13-32-4.4 may include one or more specific conditions established by the school board that the expelled student must meet, either prior to the granting of the early reinstatement or after the early reinstatement is granted and before the end of the period of expulsion. Any early reinstatement conditions established by the school board for an expelled student shall pertain to the reasons why the student was expelled, and the board shall provide notice of any early reinstatement conditions to the student's parent or guardian or to the student, if the student is at least eighteen years of age or is an emancipated minor, at the time the student is expelled.

Source: SL 2010, ch 89, § 2.



§ 13-32-4.6 Return to school upon fulfillment of conditions--Revocation of early reinstatement.

13-32-4.6. Return to school upon fulfillment of conditions--Revocation of early reinstatement. If the superintendent of a school district determines that an expelled student has met the early reinstatement conditions established pursuant to § 13-32-4.5 that the student is required to meet before the student may be granted early reinstatement, the superintendent may grant the student early reinstatement and allow the student to return to school.

If a student violates an early reinstatement condition that the student was required to meet after the student's early reinstatement, but before the end of the expulsion period, the superintendent of the school district may revoke the student's early reinstatement. Within five days after revoking an early reinstatement, the superintendent shall provide written notice of the revocation including any early reinstatement condition that was violated by the student to the student's parent or guardian or to the student, if the student is at least eighteen years of age or an emancipated minor.

If a student's early reinstatement is revoked, the student's expulsion shall continue until the end of the original period of expulsion unless the student's expulsion is firearm-related and the original period of expulsion is modified by the superintendent pursuant to § 13-32-4.

Source: SL 2010, ch 89, § 3.



§ 13-32-4.7 Due process procedures--Promulgation of early reinstatement rules.

13-32-4.7. Due process procedures--Promulgation of early reinstatement rules. The administrative due process procedures established in ARSD 24:07:04 for the protection of students' rights in an expulsion procedure apply to the early reinstatement process established in §§ 13-32-4.4 to 13-32-4.6, inclusive, and the South Dakota Board of Education Standards may promulgate rules pursuant to chapter 1-26 to establish additional procedures for the early reinstatement process, including the development of early reinstatement conditions by school boards.

Source: SL 2010, ch 89, § 4; SL 2017, ch 81, § 57.



§ 13-32-5 Injury to school property as ground for suspension or expulsion.

13-32-5. Injury to school property as ground for suspension or expulsion. Any student, who cuts, defaces, or otherwise injures any schoolhouse, equipment, or outbuilding thereof, is liable to suspension or expulsion.

Source: SDC 1939, § 15.3009; SL 1955, ch 41, ch 12, § 19; SDC Supp 1960, § 15.3019; SL 1975, ch 128, § 210.



§ 13-32-6 Disturbance of school as misdemeanor.

13-32-6. Disturbance of school as misdemeanor. A person, whether pupil or not, who intentionally disturbs a public or nonpublic school when in session or who intentionally interferes with or interrupts the proper order or management of a public or nonpublic school by acts of violence, boisterous conduct, or threatening language, so as to prevent the teacher or any pupil from performing his duty, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 15.9911; SL 1955, ch 41, ch 17, § 11; SL 1957, ch 74; SL 1975, ch 128, § 211; SL 1982, ch 86, § 144.



§ 13-32-7 Possession of firearms on or in elementary or secondary school premises or vehicle as misdemeanor--Exceptions.

13-32-7. Possession of firearms on or in elementary or secondary school premises or vehicle as misdemeanor--Exceptions. Any person, other than a law enforcement officer or school sentinel acting pursuant to § 13-64-1, who intentionally carries, has in his possession, stores, keeps, leaves, places, or puts into the possession of another person, any firearm, or air gun, whether or not the firearm or air gun is designed, adapted, used, or intended primarily for imitative or noisemaking purposes, or any dangerous weapon, on or in any elementary or secondary school premises, vehicle, or building or any premises, vehicle, or building used or leased for elementary or secondary school functions, whether or not any person is endangered by such actions, is guilty of a Class 1 misdemeanor. This section does not apply to starting guns while in use at athletic events, firearms, or air guns at firing ranges, gun shows, and supervised schools or sessions for training in the use of firearms. This section does not apply to the ceremonial presence of unloaded weapons at color guard ceremonies.

Source: SL 1961, ch 49; SL 1979, ch 120; SL 1982, ch 86, § 145; SL 1990, ch 129; SL 1991, ch 147, § 1; SL 1993, ch 142; SL 2002, ch 90, § 1; SL 2013, ch 93, § 8.



§ 13-32-8 School safety patrols--Insurance coverage.

13-32-8. School safety patrols--Insurance coverage. Any school board may establish a school safety patrol to supervise students in the directing of other students crossing public streets on their way to and from school. The board of each school district may purchase health, accident, and liability insurance to cover all adult and student safety patrol members in the operation of such safety patrol.

Source: SL 1976, ch 119.



§ 13-32-9 Suspension from extracurricular activities for controlled substances violation--Unified Judicial System to give certain notices.

13-32-9. Suspension from extracurricular activities for controlled substances violation--Unified Judicial System to give certain notices. Any person adjudicated, convicted, the subject of an informal adjustment or court-approved diversion program, or the subject of a suspended imposition of sentence or suspended adjudication of delinquency for possession, use, or distribution of controlled drugs or substances or marijuana as defined in chapter 22-42, or for ingesting, inhaling, or otherwise taking into the body any substances as prohibited by § 22-42-15, is ineligible to participate in any extracurricular activity at any secondary school accredited by the Department of Education for one calendar year from the date of adjudication, conviction, diversion, or suspended imposition of sentence. The one-year suspension may be reduced to thirty calendar days if the person participates in an assessment with a certified or licensed addiction counselor. If the assessment indicates the need for a higher level of care, the student is required to complete the prescribed program before becoming eligible to participate in extracurricular activities. Upon a second adjudication, conviction, diversion, or suspended imposition of a sentence for possession, use, or distribution of controlled drugs, substances, or marijuana as defined in chapter 22-42, or for ingesting, inhaling, or otherwise taking into the body any substance as prohibited by § 22-42-15, by a court of competent jurisdiction, that person is ineligible to participate in any extracurricular activity at any secondary school accredited by the Department of Education for one year from the date of adjudication, conviction, diversion, or suspended imposition of sentence. The one year suspension may be reduced to sixty calendar days if the person completes an accredited intensive prevention or treatment program. Upon a third or subsequent adjudication, conviction, diversion, or suspended imposition of sentence for possession, use, or distribution of controlled drugs or substances or marijuana as defined in chapter 22-42, or for ingesting, inhaling, or otherwise taking into the body any substances as prohibited by § 22-42-15, by a court of competent jurisdiction, that person is ineligible to participate in any extracurricular activity at any secondary school accredited by the Department of Education. Upon such a determination in any juvenile court proceeding the Unified Judicial System shall give notice of that determination to the South Dakota High School Activities Association and the chief administrator of the school in which the person is participating in any extracurricular activity. The Unified Judicial System shall give notice to the chief administrators of secondary schools accredited by the Department of Education for any such determination in a court proceeding for any person eighteen to twenty-one years of age without regard to current status in school or involvement in extracurricular activities. The notice shall include name, date of birth, city of residence, and offense. The chief administrator shall give notice to the South Dakota High School Activities Association if any such person is participating in extracurricular activities.

Upon placement of the person in an informal adjustment or court-approved diversion program, the state's attorney who placed the person in that program shall give notice of that placement to the South Dakota High School Activities Association and chief administrator of the school in which the person is participating in any extracurricular activity.

As used in this section, the term, extracurricular activity, means any activity sanctioned by the South Dakota High School Activities Association. Students are ineligible to participate in activity events, competitions, and performances, but a local school district may allow a student to participate in practices.

Source: SL 1997, ch 102, §§ 1, 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2006, ch 82, § 1; SL 2010, ch 92, § 1; SL 2014, ch 88, § 1.



§ 13-32-9.1 Consequences imposed by local school districts.

13-32-9.1. Consequences imposed by local school districts. No local school board may impose a lesser consequence than those established in § 13-32-9, but a local school district may adopt a policy, by local school board action, with more strict consequences to meet the needs of the district.

Source: SL 2014, ch 88, § 2.



§ 13-32-9.2 Reduced suspensions--Minimum requirements--Commencement of suspension.

13-32-9.2. Reduced suspensions--Minimum requirements--Commencement of suspension. If a suspension is reduced pursuant to § 13-32-9, a suspension for a first offense shall make the student ineligible for a minimum of two South Dakota High School Activities Association sanctioned events. If two sanctioned events for which the student is ineligible do not take place within the reduced suspension period, the student's suspension remains in effect until two sanctioned events for which the student is ineligible have taken place. If a suspension is reduced pursuant to § 13-32-9, a suspension for a second offense shall make the student ineligible for a minimum of six South Dakota High School Activities Association sanctioned events. If six sanctioned events for which the student is ineligible do not take place within the reduced suspension period, the student's suspension remains in effect until six sanctioned events for which the student is ineligible have taken place. To count toward the minimum number of events, the student must participate in the entire activity season and may not drop out or quit the activity to avoid suspension and the failure of a student to complete the entire activity season shall result in the student being ineligible for one year from the date of adjudication, conviction, the subject of an internal adjustment or court approved diversion program, or the subject of a suspended imposition of sentence or suspended adjudication of delinquency. A suspension that is not completed by the student during one activity season shall carry over to the next activity season in which the student participates. In addition, a suspension that is reduced pursuant to § 13-32-9 is only in effect during the South Dakota High School Activities Association's activity year, which begins on the first day of its first sanctioned event and concludes on the last day of its last sanctioned event. A reduced suspension that is not completed by the end of one activity year shall carry over to the next activity year.

A suspension begins on:

(1) The day following the notification to a school administrator by the Unified Judicial System that a student has been adjudicated, convicted, the subject of an informal adjustment or court approved diversion program, or the subject of a suspended imposition of a sentence or a suspended adjudication of delinquency for possession, use, or distribution of controlled drugs, substances, or marijuana as defined in chapter 22-42, or for ingesting, inhaling, or otherwise taking into the body any substance prohibited by § 22-42-15 and the school administrator gives notice to the South Dakota High School Activities Association and the students; or

(2) The day following the student's admission to a school administrator that the student committed an offense enumerated in subdivision (1), which shall be made with the student's parent or guardian present if the student is an unemancipated minor, and the school administrator gives notice to the South Dakota High School Activities Association.
Source: SL 2014, ch 88, § 3; SL 2015, ch 94, § 1.



§ 13-32-10 Definition of terms regarding self-administration of medication.

13-32-10. Definition of terms regarding self-administration of medication. Terms used in this section and §§13-32-11 to 13-32-13, inclusive, mean:

(1) "Medication," inhaled bronchodilator or auto-injectable epinephrine, or both;

(2) "Parent," any person standing in parental relation;

(3) "School," any public or nonpublic school;

(4) "Self-administration of prescription medication," a student's discretionary use of prescription asthma or anaphylaxis medication, or both.
Source: SL 2010, ch 93, § 1.



§ 13-32-11 Student self-administration of prescription asthma and anaphylaxis medication.

13-32-11. Student self-administration of prescription asthma and anaphylaxis medication. Any student with asthma or anaphylaxis may possess and self-administer prescription medication while on school property or at a school-related event or activity if:

(1) The prescription medication has been prescribed for that student as indicated by the prescription label on the medication;

(2) The self-administration is done in compliance with the prescription or written instructions from the student's physician or other licensed health care provider; and

(3) A parent of the student provides to the school:

(a) Written authorization, signed by the parent, for the student to self-administer prescription medication while on school property or at a school-related event or activity;

(b) A written statement, signed by the parent, in which the parent releases the school district and its employees and agents from liability for an injury arising from the student's self-administration of prescription medication while on school property or at a school-related event or activity unless in cases of wanton or willful misconduct;

(c) A written statement from the student's physician or other licensed health care provider, signed by the physician or provider, that states:

(i) The student has asthma or anaphylaxis or both, and is capable of self-administering the prescription medication;

(ii) The name and purpose of the medication;

(iii) The prescribed dosage for the medication;

(iv) The times at which or circumstances under which the medication may be administered; and

(v) The period for which the medication is prescribed.

The physician's or provider's statement must be kept on file in the office of the school nurse of the school the student attends or, if there is not a school nurse, in the office of the principal of the school the student attends.

Source: SL 2010, ch 93, § 2.



§ 13-32-12 Disciplinary action regarding self-administration of medication.

13-32-12. Disciplinary action regarding self-administration of medication. If any student uses the medication in a manner other than prescribed, the student may be subject to disciplinary action by the school. However, the disciplinary action may not limit or restrict the student's immediate access to the medication.

Source: SL 2010, ch 93, § 3.



§ 13-32-13 Applicability of provisions regarding self-administration of medication.

13-32-13. Applicability of provisions regarding self-administration of medication. The provisions of §§ 13-32-10 to 13-32-12, inclusive, do not apply to any of the following group living environments:

(1) A facility operated by the Department of Corrections;

(2) A facility operated by the Department of Human Services or the Department of Social Services;

(3) A group care or residential treatment facility licensed by the Department of Social Services;

(4) A residential treatment facility accredited by the Department of Human Services or the Department of Social Services;

(5) A community support provider as defined in § 27B-1-17;

(6) An intermediate care facility for individuals with intellectual disabilities;

(7) A juvenile detention center or holding facility operated by a county; or

(8) A hospital or health care facility as defined in § 34-12-1.1.
Source: SL 2010, ch 93, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011; SL 2013, ch 125, § 3.



§ 13-32-14 Adoption of bullying policy.

13-32-14. Adoption of bullying policy. If a school district does not have a bullying policy, the school district shall follow the model bullying policy in § 13-32-19 until such time as the school district adopts its own bullying policy. Nothing in §§ 13-32-14 to 13-32-19, inclusive, supplants or preempts an existing school district policy, except that no school district policy prohibiting bullying, whether it is existing or adopted pursuant to §§ 13-32-14 to 13-32-19, inclusive, may contain any protected classes of students.

Source: SL 2012, ch 96, § 1.



§ 13-32-15 Bullying defined.

13-32-15. Bullying defined. Bullying is a pattern of repeated conduct that causes physical hurt or psychological distress on one or more students that may include threats, intimidation, stalking as defined in chapter 22-19A, physical violence, theft, destruction of property, any threatening use of data or computer software, written or verbal communication, or conduct directed against a student that:

(1) Places a student in reasonable fear of harm to his or her person or damage to his or her property; and either

(2) Substantially interferes with a student's educational performance; or

(3) Substantially disrupts the orderly operation of a school.

For the purposes of §§ 13-32-14 to 13-32-19, inclusive, bullying also includes retaliation against a student for asserting or alleging an act of bullying.

Source: SL 2012, ch 96, § 2.



§ 13-32-16 Bullying policy requirements.

13-32-16. Bullying policy requirements. Each school district policy developed pursuant to §§ 13-32-14 to 13-32-19, inclusive, shall contain the following provisions:

(1) A statement prohibiting bullying and a definition of bullying that includes the definition listed in § 13-32-15;

(2) A description of the type of behavior expected from each student of the school district, and the consequences for a student of the school district who commits an act of bullying;

(3) A procedure for reporting an act of bullying, including provisions that permit a person to anonymously report such an act, although formal disciplinary action may not be based solely on an anonymous report; and

(4) A procedure for the prompt investigation and response to any report of bullying, including a requirement that an investigation be conducted on any alleged incident of bullying committed against a child while the child is aboard a school bus, at a school bus stop, or at a school-sponsored event.
Source: SL 2012, ch 96, § 3.



§ 13-32-17 Action for damages from bullying--Immunity for reporting.

13-32-17. Action for damages from bullying--Immunity for reporting. Any school district employee, school volunteer, student, or parent who promptly reports in good faith an act of bullying to the appropriate school district official as designated in the school district's policy, and who makes the report in compliance with the provisions of the school district's policy is immune from any cause of action for damages arising from failure to remedy the reported incident. Moreover, the provisions of §§ 13-32-14 to 13-32-19, inclusive, do not create a cause of action against any school district, school district employee, school volunteer, student, or parent unless there has been substantial noncompliance with the school district's policy resulting in injury to a protected person.

Source: SL 2012, ch 96, § 4.



§ 13-32-18 Incidents involving electronic devices.

13-32-18. Incidents involving electronic devices. Neither the physical location nor the time of day of any incident involving the use of computers or other electronic devices is a defense to any disciplinary action taken by a school district for conduct determined to meet the definition of bullying in § 13-32-15.

Source: SL 2012, ch 96, § 5.



§ 13-32-19 Model bullying policy.

13-32-19. Model bullying policy. The model bullying policy pursuant to §§ 13-32-14 to 13-32-18, inclusive, is as follows:
PROHIBITION OF HARASSMENT, INTIMIDATION, AND BULLYING

The School District is committed to maintaining a constructive, safe school climate that is conducive to student learning and fostering an environment in which all students are treated with respect and dignity.

Persistent bullying can severely inhibit a student's ability to learn and may have lasting negative effects on a student's life. The bullying of students by students, staff, or third parties is strictly prohibited and will not be tolerated.

Bullying consists of repeated physical, verbal, non-verbal, written, electronic, or any conduct directed toward a student that is so pervasive, severe, and objectively offensive that it:

(1) Has the purpose of creating or resulting in an intimidating, hostile, or offensive academic environment; or

(2) Has the purpose or effect of substantially or unreasonably interfering with a student's academic performance which deprives the student access to educational opportunities.

Any staff member observing or suspecting bullying toward another individual is required to report the issue to his or her building supervisor.

This policy is in effect while students are on property within the jurisdiction of the School Board; while students are in school-owned or school-operated vehicles; and while students are attending or engaged in school-sponsored activities.

The District will act to investigate all complaints (formal or informal, verbal or written) of bullying. A formal complaint may be submitted to the building principal. Any student engaging in an act of bullying is subject to discipline pursuant to the District's student discipline procedure.

This policy may not be interpreted to prohibit civil exchange of opinions or debate protected under the state or federal constitutions if the opinion expressed does not otherwise materially or substantially disrupt the education process or intrude upon the rights of others.

Source: SL 2012, ch 96, § 6.






Chapter 33 - Curriculum And Courses Of Instruction

§ 13-33-1 Conformity to standards adopted by state board.

13-33-1. Conformity to standards adopted by state board. All the public schools in the state shall provide instruction in substantial conformity to the accreditation standards adopted by the South Dakota Board of Education Standards.

Source: SDC 1939, § 15.3101; SL 1955, ch 41, ch 14, § 1; SL 1974, ch 123, § 2; SL 1975, ch 128, § 212; SL 2017, ch 81, § 57.



§ 13-33-2 Repealed.

13-33-2. Repealed by SL 1975, ch 128, § 378



§ 13-33-3 Adult education, summer school, kindergarten, and nursery schools.

13-33-3. Adult education, summer school, kindergarten, and nursery schools. The school board of any school district may maintain as a part of the public schools adult education courses, summer schools, kindergartens, and nurseries under the rules adopted by the South Dakota Board of Education Standards.

Source: SDC 1939, §§ 15.2523 (6), 15.3603; SL 1939, ch 44, § 1; SL 1949, ch 54, § 1; SL 1955, ch 41, ch 12, § 12; SDC Supp 1960, § 15.3012; SL 1975, ch 128, § 213; SL 2017, ch 81, § 57.



§ 13-33-4 Instruction on United States and state Constitutions required--Years when given.

13-33-4. Instruction on United States and state Constitutions required--Years when given. In all public and nonpublic schools located within the state there shall be given regular courses of instruction in the Constitutions of the United States and the State of South Dakota. Such instruction shall begin not later than the opening of the eighth grade and shall continue in the high school to an extent to be determined by the South Dakota Board of Education Standards.

Source: SDC 1939, § 15.3104; SL 1955, ch 41, ch 14, § 4; SL 1975, ch 128, § 214; SL 2017, ch 81, § 57.



§ 13-33-5 , 13-33-6. Repealed.

13-33-5, 13-33-6. Repealed by SL 1995, ch 87, §§ 45, 46



§ 13-33-6.1 Character development instruction.

13-33-6.1. Character development instruction. Unless the governing body elects, by resolution, effective for not less than one or more than four school terms, to do otherwise, character development instruction shall be given in all public and nonpublic elementary and secondary schools in the state to impress upon the minds of the students the importance of citizenship, patriotism, honesty, self discipline, self respect, sexual abstinence, respect for the contributions of minority and ethnic groups to the heritage of South Dakota, regard for the elderly, and respect for authority.

Source: SL 1997, ch 100, § 1.



§ 13-33-7 Repealed.

13-33-7. Repealed by SL 1977, ch 133



§ 13-33-7.1 , 13-33-7.2. Repealed.

13-33-7.1, 13-33-7.2. Repealed by SL 1975, ch 128, § 377



§ 13-33-8 Repealed.

13-33-8. Repealed by SL 1995, ch 87, § 47



§ 13-33-9 Sectarian doctrine prohibited in public schools.

13-33-9. Sectarian doctrine prohibited in public schools. No sectarian doctrine may be taught or inculcated in any of the public schools of the state.

Source: SDC 1939, § 15.3103; SL 1955, ch 41, ch 14, § 3.



§ 13-33-10 Released time for religious instruction.

13-33-10. Released time for religious instruction. A child may, on application of his parent or guardian, be excused from school for one hour per week for the purpose of taking and receiving religious instruction conducted by some church or association of churches. The school board shall decide at what hour pupils may be excused. No such instruction may be given in whole or in part at public expense. The school board may allow the student to accumulate up to four hours of excused leave time to be taken consecutively on any one day or two hours to be taken on any two days.

Source: SDC 1939, § 15.3202 (6); SL 1955, ch 41, ch 15, § 2; SDC Supp 1960, § 15.3202 (5); SL 1975, ch 128, § 219; SL 1978, ch 117.



§ 13-33-11 Instruction to promote mastery of English language.

13-33-11. Instruction to promote mastery of English language. Instruction in any school shall be such that it promotes a mastery of the English language in oral and written communications.

Source: SDC 1939, §§ 15.9913, 15.9914; SL 1955, ch 41, ch 17, § 13; SDC Supp 1960, § 15.9913; SL 1971, ch 120; SL 1975, ch 128, § 220.



§ 13-33-12 , 13-33-13. Repealed.

13-33-12, 13-33-13. Repealed by SL 1995, ch 87, §§ 48, 49



§ 13-33-14 , 13-33-15. Repealed.

13-33-14, 13-33-15. Repealed by SL 1995, ch 94, §§ 26, 27



§ 13-33-16 Repealed.

13-33-16. Repealed by SL 2005, ch 103, § 1.



§ 13-33-17 American sign language recognized--Authorized in high school and colleges--Encouraged in elementary schools.

13-33-17. American sign language recognized--Authorized in high school and colleges--Encouraged in elementary schools. American sign language is hereby recognized as a language. Any high school may offer American sign language as a for-credit elective pursuant to rules adopted by the South Dakota Board of Education Standards. The teaching of American sign language is encouraged at the elementary level.

Source: SL 1991, ch 148, §§ 1-3; SL 2017, ch 81, § 57.



§ 13-33-18 Repealed.

13-33-18. Repealed by SL 1995, ch 87, § 50



§ 13-33-19 Recommended high school program and basic high school program--Enrollment and completion requirements.

13-33-19. Recommended high school program and basic high school program--Enrollment and completion requirements. For students entering the ninth grade in the 2006-2007 school year and thereafter, a school district shall require that each student enrolls in courses of instruction necessary to complete the recommended high school program established by the South Dakota Board of Education Standards pursuant to § 13-1-12.1. However, a student entering the ninth grade in the 2006-2007, 2007-2008, 2008-2009, or 2009-2010 school years may be excused from taking courses of instruction necessary to complete the recommended high school program if the student's parent or guardian and a school counselor or school administrator agree that the student should instead take courses of instruction necessary to complete the basic high school program also established by the board pursuant to § 13-1-12.1.

Any student who is seeking eligibility in the South Dakota scholarship program established in § 13-55-30 and is therefore adhering to the high school course requirements as provided in Board of Regents Policy Number 2:3(2)(F) as in effect on January 1, 2003, meets the requirements of this section.

Source: SL 2004, ch 121, § 2; SL 2009, ch 86, § 1; SL 2017, ch 81, § 57.



§ 13-33-20 Distance learning defined.

13-33-20. Distance learning defined. For purposes of §§ 13-33-20 to 13-33-23, inclusive, distance learning is the technology and educational process used to provide instruction when the student and primary instructor are not physically present at the same time or place.

Source: SL 2005, ch 104, § 1.



§ 13-33-21 Certificate authorizing distance learning provider to provide courses required.

13-33-21. Certificate authorizing distance learning provider to provide courses required. No distance learning provider may provide courses through distance learning to any student in an accredited elementary or secondary school in this state unless the distance learning provider has a certificate issued by the secretary of the Department of Education authorizing the distance learning provider to provide the courses.

Source: SL 2005, ch 104, § 2.



§ 13-33-22 Promulgation of rules relating to distance learning certificate.

13-33-22. Promulgation of rules relating to distance learning certificate. The South Dakota Board of Education Standards shall promulgate rules pursuant to chapter 1-26 defining a distance learning provider, and establishing the requirements and criteria that an applying provider must meet in order to be issued a distance learning certificate by the secretary of the Department of Education. The rules shall specify the duration and the method of renewal, the amount of the fee, not to exceed one hundred dollars, for issuing a certificate, the application procedures for a certificate, the requirements for certification, and other procedures necessary for the administration of distance learning certification.

Source: SL 2005, ch 104, § 3, Mar. 7, 2005; SL 2017, ch 81, § 57.



§ 13-33-23 Promulgation of rules establishing priorities and eligibility for distance learning courses.

13-33-23. Promulgation of rules establishing priorities and eligibility for distance learning courses. The board shall also promulgate rules pursuant to chapter 1-26 establishing priorities and eligibility for distance learning courses.

Source: SL 2005, ch 104, § 4.



§ 13-33-24 South Dakota virtual school created.

13-33-24. South Dakota virtual school created. There is created the South Dakota virtual school. The South Dakota virtual school shall be under the control of the Department of Education. The South Dakota virtual school shall provide choice accessibility, flexibility, quality, and equity in curricular offerings for students in the state.

Source: SL 2006, ch 83, § 1; SL 2008, ch 82, § 1.



§ 13-33-25 South Dakota Virtual School Advisory Council established.

13-33-25. South Dakota Virtual School Advisory Council established. The South Dakota Virtual School Advisory Council is established. The council shall advise the Department of Education, the South Dakota Board of Education Standards, education-related organizations, and other education groups on issues related to distance learning. The council shall meet quarterly with the Department of Education to discuss, develop, and make recommendations for the promulgation of rules concerning policies that affect distance delivery.

Source: SL 2006, ch 83, § 2; SL 2008, ch 82, § 2; SL 2017, ch 81, § 57.



§ 13-33-26 Council membership.

13-33-26. Council membership. The council shall consist of seven members appointed by the secretary of education with broadly based representation from entities involved in virtual education efforts statewide.

Source: SL 2006, ch 83, § 3.



§ 13-33-27 Council terms--Vacancies.

13-33-27. Council terms--Vacancies. Members of the council shall be appointed for two-year terms, except that four of the members of the initial council shall be appointed to two-year terms, and three of the members of the initial council shall be appointed for one year. All subsequent appointments shall be for terms of two years. Any vacancy on the council that occurs before the incumbent's term has expired shall be filled by appointment to serve the remainder of the unexpired term. The number of terms that a council member may serve is not limited.

Source: SL 2006, ch 83, § 4.



§ 13-33-28 Promulgation of rules concerning virtual school.

13-33-28. Promulgation of rules concerning virtual school. The Department of Education may promulgate rules pursuant to chapter 1-26 to coordinate course offerings by the South Dakota virtual school, to award course credits earned by students taking classes from the South Dakota virtual school, and to establish criteria for school districts to participate in the South Dakota virtual school.

Source: SL 2006, ch 83, § 5; SL 2008, ch 82, § 3.



§ 13-33-29 Granting of credit for distance learning courses not offered by South Dakota Virtual School prohibited--Exceptions.

13-33-29. Granting of credit for distance learning courses not offered by South Dakota Virtual School prohibited--Exceptions. No school district may grant credit for any course successfully completed through distance learning as defined in § 13-33-20 unless the course is offered through the South Dakota Virtual School.

However, a school district may grant credit for a distance learning course offered through an entity other than the South Dakota Virtual School if any of the following conditions apply:

(1) The course is provided through an agreement among accredited school districts;

(2) The course is a university or postsecondary technical institute course taken by a student who is dually enrolled pursuant to the provisions of § 13-28-37;

(3) The course was previously taken through an accredited high school or other accredited provider by a student who subsequently transferred into the school district; or

(4) The course is not available through the South Dakota Virtual School and is pre-approved by the secretary of education.
Source: SL 2007, ch 104, § 1; SL 2008, ch 82, § 4; SL 2014, ch 86, § 2.



§ 13-33-30 Accredited schools required to accept transfer credits for courses taken from other accredited schools outside regular school term--Conditions.

13-33-30. Accredited schools required to accept transfer credits for courses taken from other accredited schools outside regular school term--Conditions. Any school accredited by the Department of Education shall accept transfer credits earned by a student for any course taken by the student from another school accredited by the Department of Education outside the regular school term as established pursuant to § 13-26-2. However, an accredited school is only required to accept the transfer credits if the student notifies a school administrator of the credits sought prior to taking the course. If the student fails to provide the advance notice, the school may refuse to accept the credits.

Each school district shall establish a policy for accepting transfer credits pursuant to this section. If upon review of the coursework for which transfer credit is sought, a school determines that the course rigor is not sufficient to meet the graduation requirements established by the Board of Education Standards pursuant to § 13-1-12.1 or by the school, the transfer credits earned by the student for the course will count as elective credits, but the course will not count as a course required for graduation. If the school accepting the transfer credits determines that the credits do not meet graduation requirements, the school shall notify the student in writing to explain the reason for that determination and to cite the provisions of formally adopted school policy that apply.

Source: SL 2016, ch 92, § 1; SL 2017, ch 81, § 57.






Chapter 33A - School Health Services

§ 13-33A-1 School health services--Coordination by registered nurse.

13-33A-1. School health services--Coordination by registered nurse. A public school system shall provide school health services coordinated by a registered nurse, whose services may be shared by one or more school systems. The services shall include assessment and implementation of services for students with special needs, administration of medications, and performance of specialized health care procedures.

The registered nurse is responsible for the training and supervision of any school employee to whom provision of any of the services listed in this section is delegated.

Source: SL 1993, ch 144, § 1.



§ 13-33A-2 Promulgation of rules--Board of Education Standards--Board of Nursing--Application of chapter.

13-33A-2. Promulgation of rules--Board of Education Standards--Board of Nursing--Application of chapter. By rules promulgated pursuant to chapter 1-26, the South Dakota Board of Education Standards shall establish the requirements for storage and control of medications at the school site and the policies and procedures for provision of the school health services listed in § 13-33A-1.

Pursuant to chapter 1-26, the Board of Nursing shall promulgate rules regarding any function of nursing as defined in chapter 36-9 that may be delegated to a school employee at a school site.

This section applies only to public school systems that have students with special needs.

Source: SL 1993, ch 144, § 2; SL 2017, ch 81, § 57.



§ 13-33A-3 Liability insurance.

13-33A-3. Liability insurance. The governing board of a school system shall provide the school system and its employees with liability insurance to cover actions authorized by this chapter.

Source: SL 1993, ch 144, § 3.



§ 13-33A-4 Stock of epinephrine auto-injectors for emergency situations.

13-33A-4. Stock of epinephrine auto-injectors for emergency situations. Any school may acquire and maintain a stock of epinephrine auto-injectors pursuant to a prescription issued by an authorized health care provider for use in an emergency situation of a severe allergic reaction causing anaphylaxis. The provisions of this section are not subject to the prescription requirements in subdivision 36-11-2(21).

Source: SL 2014, ch 89, § 1.



§ 13-33A-5 Policy for use and storage of epinephrine auto-injectors.

13-33A-5. Policy for use and storage of epinephrine auto-injectors. Each school shall adopt a policy for the use and storage of epinephrine auto-injectors and shall notify the parents or guardians of each student about the policy.

Source: SL 2014, ch 89, § 2.



§ 13-33A-6 Administration of epinephrine auto-injector.

13-33A-6. Administration of epinephrine auto-injector. Any school nurse or other designated school personnel, upon authorization by the governing school body, may:

(1) Administer an epinephrine auto-injector to a student in accordance with a prescription specific to the student on file with the school;

(2) Administer an epinephrine auto-injector to any student during school hours if the school nurse or designated school personnel believe that the student is experiencing anaphylaxis in accordance with a standing protocol from an authorized health care provider, regardless of whether a student has a prescription for an epinephrine auto-injector or has been diagnosed with an allergy.
Source: SL 2014, ch 89, § 3.



§ 13-33A-7 Training for epinephrine auto-injector administration.

13-33A-7. Training for epinephrine auto-injector administration. Prior to administering an epinephrine auto-injector made available by the school, each designated school personnel shall be trained by a licensed health care professional:

(1) To recognize the symptoms of a severe allergy or anaphylactic reaction;

(2) To know the procedure for the administration of an epinephrine auto-injector;

(3) To know the procedure for storage of an epinephrine auto-injector; and

(4) To know the emergency care and aftercare for a student who has an allergic or anaphylactic reaction.
Source: SL 2014, ch 89, § 4.



§ 13-33A-8 Immunity from liability for epinephrine auto-injector administration.

13-33A-8. Immunity from liability for epinephrine auto-injector administration. No school district, administrator, school board, school nurse, or designated school personnel that possess or make available epinephrine auto-injectors pursuant to §§ 13-33A-4 to 13-33-8, inclusive; authorized health care provider that prescribes epinephrine auto-injectors to a school; or a health care professional that provides training pursuant to § 13-33A-7 may be held liable for any injury or related damage that results from the administration of, self-administration of, or failure to administer an epinephrine auto-injector that may constitute ordinary negligence. This immunity does not apply to an act or omission constituting gross, willful, or wanton negligence. The administration of an epinephrine auto-injector in accordance with the provisions of §§ 13-33A-4 to 13-33-8, inclusive, does not constitute the practice of medicine. The immunity from liability provided under this section is in addition to, not in lieu of, that provided in any other law.

Source: SL 2014, ch 89, § 5.






Chapter 33B - Programs for Deaf and Hard-of-Hearing Children

§ 13-33B-1 Programs for deaf and hard-of-hearing children.

13-33B-1. Programs for deaf and hard-of-hearing children. The Department of Education may establish a program and policy to be disseminated to all school districts and other local educational agencies which promote the education of deaf and hard-of-hearing children and which recognizes the following:

(1) That deafness involves the most basic of human needs, the ability to communicate with other human beings. Many deaf and hard-of-hearing children use, as their primary communication mode, American sign language, while others express and receive language through English-based sign language, or orally and aurally, with or without visual signs or cues. Still others, typically young deaf and hard-of-hearing children, lack any significant language skills. Deaf and hard-of-hearing children require educational programs that provide appropriate, ongoing, and communicationally accessible educational opportunities. For the purposes of this chapter, communication mode and language refer to the individual child's communication mode or language, whether oral, manual, or a combination of oral and manual. The purpose of this chapter is to promote understanding of communication needs and not to favor any one particular communication mode or language over another;

(2) That deaf and hard-of-hearing children shall have an education in which their unique communication mode is respected, utilized, and developed to an appropriate level of proficiency;

(3) That deaf and hard-of-hearing children have an education in which special education teachers, psychologists, speech therapists, assessors, administrators, interpreters, and other personnel understand the unique nature of deafness and are specifically trained to work with deaf and hard-of-hearing children and in which their special education teachers and interpreters are proficient in the primary language mode of those children;

(4) That deaf and hard-of-hearing children have an education with a sufficient number of language mode peers who are of the same or approximately the same age and ability level and with whom the children can communicate directly, or as appropriate through the use of qualified interpreters;

(5) That parents of deaf and hard-of-hearing children, deaf and hard-of- hearing people, teachers, and professionals trained in the area of education of the deaf assist in determining the extent, content, and purpose of this program;

(6) That deaf and hard-of-hearing children have direct and appropriate access to all components of the educational process, including recess, lunch, and extracurricular social and athletic activities;

(7) That deaf and hard-of-hearing children have programs in which their unique vocational needs are provided for, including appropriate research, curricula, programs, staff, and outreach;

(8) That a determination of the least restrictive environment as used in state and federal law takes into consideration the unique communication needs of deaf and hard-of-hearing children as described in this chapter;

(9) The Department of Education shall take such steps as are necessary to implement this section, including, but not limited to, the development of written and other materials, the dissemination of said information, and the provision of workshops, symposia, and other procedures to insure that the local educational agencies understand and implement the policy of this chapter.
Source: SL 1993, ch 143, § 1; SL 2004, ch 17, § 27.



§ 13-33B-2 Consideration of pupil's specific communication needs.

13-33B-2. Consideration of pupil's specific communication needs. The individualized education program shall consider the specific communication needs of the pupil, including all of the following:

(1) The pupil's individual communication mode and language;

(2) A sufficient number of age, cognitive, and language peers of similar abilities. However, nothing in this subdivision may be construed to require that a specific number of peers be provided;

(3) Appropriate, direct, and ongoing language access to special education teachers and interpreters and other specialists who are proficient in the pupil's primary language mode; and

(4) Language accessible services and school and extracurricular activities.
Source: SL 1993, ch 143, § 2.



§ 13-33B-3 Placement of deaf and hard-of-hearing children.

13-33B-3. Placement of deaf and hard-of-hearing children. In considering placement and the least restrictive environment for a deaf and hard-of-hearing child, the individualized education program team shall consider the unique communications needs of the child as discussed in § 13-33B-2. In making that determination, the individualized education program team shall consider particularly those program options that provide the pupil with an appropriate and equal opportunity for communication access, including the state school for the deaf which may be the least restrictive environment for a deaf or hard-of-hearing child.

Source: SL 1993, ch 143, § 3.






Chapter 34 - Textbooks

§ 13-34-1 to 13-34-10. Repealed.

13-34-1 to 13-34-10. Repealed by SL 1974, ch 133, § 2



§ 13-34-11 Repealed.

13-34-11. Repealed by SL 1995, ch 88, § 18



§ 13-34-12 to 13-34-15. Repealed.

13-34-12 to 13-34-15. Repealed by SL 1974, ch 133, § 2



§ 13-34-16 , 13-34-16.1. Repealed.

13-34-16, 13-34-16.1. Repealed by SL 1977, ch 134, § 3



§ 13-34-16.2 , 13-34-16.3. Repealed.

13-34-16.2, 13-34-16.3. Repealed by SL 2012, ch 87, §§ 16, 17.



§ 13-34-17 to 13-34-22. Repealed.

13-34-17 to 13-34-22. Repealed by SL 1974, ch 133, § 2



§ 13-34-23 Loan of textbooks--Textbooks defined.

13-34-23. Loan of textbooks--Textbooks defined. Each public school board shall loan without charge to all persons ages five through nineteen who are either enrolled in a public school, or a nonpublic school, or who are engaged in a course of instruction pursuant to § 13-27-3, within the school district under such board's jurisdiction or who are residing in such district but are not enrolled in any such school or engaged in any such course of instruction, such nonsectarian textbooks designed for individual use as are normally furnished by such school board to individual students enrolled in the public schools of the district under such board's jurisdiction. For the purposes of this chapter, textbooks are any instructional materials that constitute the principal source of teaching and learning for a given course of study including print and digital materials, but not including any computer hardware. All such textbooks shall be approved by the respective school boards.

Source: SL 1987, ch 142, § 1; SL 2012, ch 97, § 1.



§ 13-34-24 Persons enrolled in schools operated by government entity other than local school district excepted.

13-34-24. Persons enrolled in schools operated by government entity other than local school district excepted. The provisions of §§ 13-34-23 to 13-34-25, inclusive, do not apply to persons enrolled in schools operated, contracted, or primarily supported by any governmental entity other than the local school district.

Source: SL 1987, ch 142, § 2.



§ 13-34-25 Representation of school board, board member or school district by attorney general.

13-34-25. Representation of school board, board member or school district by attorney general. If any school board, school board member or school district is sued regarding the implementation of § 13-34-23 or 13-34-24, the attorney general shall represent the school board, school board member or school district at no cost to the school board, school board member or school district.

Source: SL 1987, ch 142, § 1A.



§ 13-34-26 Repealed.

13-34-26. Repealed by SL 1995, ch 87, § 54






Chapter 35 - School Food Services Programs

§ 13-35-1 Establishment of programs by districts.

13-35-1. Establishment of programs by districts. School districts and other agencies eligible under Title 42 United States Code §§ 1751 to 1769, inclusive, and §§ 1771 to 1785, inclusive, the National School Lunch Act and the Child Nutrition Act of 1966, may enter into contractual agreements with the Department of Education for the purpose of establishing school food services programs. The agreements and the operation of such programs are subject to the provisions of this chapter and the rules for school food services programs as adopted by the South Dakota Board of Education Standards.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108; SL 1975, ch 128, § 221; SL 1997, ch 101, § 1; SL 2010, ch 77, § 8; SL 2017, ch 81, § 57.



§ 13-35-2 Charges for meals.

13-35-2. Charges for meals. Pupils and employed personnel of the school district or other agencies contracting with the Department of Education, who are fed through a school food services program may be charged for meals.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (1); SL 1971, ch 121, § 1; SL 1975, ch 128, § 222; SL 2010, ch 77, § 9.



§ 13-35-3 Sales tax exemption.

13-35-3. Sales tax exemption. The school district shall be exempt from paying the retail occupational sales tax in purchasing food and supplies for the school food services programs and meals served from such food shall be exempt from sales tax.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (4); SL 1975, ch 128, § 223.



§ 13-35-4 Cost accounting system.

13-35-4. Cost accounting system. A system of cost accounting shall be established by each contracting agency for the school food services programs, in accordance with the accounting system established by the Department of Legislative Audit with the assistance of the Department of Education.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (2); SL 1971, ch 121, § 2; SL 1975, ch 128, § 224; SL 2010, ch 77, § 10.



§ 13-35-5 Accounting for funds.

13-35-5. Accounting for funds. School districts shall account for such funds within the authorized fund structure as provided in chapter 13-16.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (3); SL 1975, ch 128, § 225.



§ 13-35-6 Extension of food services program to elderly persons.

13-35-6. Extension of food services program to elderly persons. Any school district contracting with the Department of Education to establish school food services programs pursuant to this chapter may extend such program for the purpose of serving nutritionally sound meals to eligible elderly persons at a place or places in a manner as determined by the school board.

Source: SL 1973, ch 107, § 1; SL 1975, ch 128, § 226; SL 2010, ch 77, § 11.



§ 13-35-7 State health inspection requirements.

13-35-7. State health inspection requirements. Any site operated for the preparation of meals for children as part of a school food service program shall have a minimum of two state health inspections every school year.

Source: SL 1999, ch 89, § 1; SL 2008, ch 83, § 1.






Chapter 36 - High School Activities Association

§ 13-36-1 to 13-36-3. Repealed.

13-36-1 to 13-36-3. Repealed by SL 1971, ch 99, § 10



§ 13-36-4 Delegation of control, supervision, and regulation of high school interscholastic activities to association.

13-36-4. Delegation of control, supervision, and regulation of high school interscholastic activities to association. The school board of a public school, approved and accredited by the secretary of the Department of Education, may delegate, on a year to year basis, the control, supervision, and regulation of any high school interscholastic activities to any association which is voluntary and nonprofit if:

(1) Membership in such association is open to all high schools approved and accredited pursuant to this section, including any school that allows participation by students receiving alternative instruction as set forth in § 13-27-3, pursuant to the provisions of this title;

(2) The constitution, bylaws, and rules of the association are subject to ratification by the school boards of the member public school districts and the governing boards of the member nonpublic schools and include a provision for a proper review procedure and review board;

(3) The report of any audit required by § 13-26-5 is made public on the association's website as well as the Department of Legislative Audit's website;

(4) The association complies with the provisions of chapter 1-25 and chapter 1-27. However, any such association, and its employees, meetings, and records, are afforded the same exemptions and protections as a political subdivision or public body is provided under chapter 1-25 and chapter 1-27; and

(5) The association shall report to the Government Operations and Audit Committee annually, or at the call of the chair.

The governing body of a nonpublic school, approved and accredited by the secretary of the Department of Education, or the North Central Association Commission on Accreditation and School Improvement (NCA CASI), or the Association of Christian Schools International (ACSI), or the Association of Classical and Christian Schools (ACCS), or Christian Schools International (CSI), or National Lutheran School Accreditation (NLSA), or Wisconsin Evangelical Lutheran Synod School Accreditation, may also delegate, on a year to year basis, the control, supervision, and regulation of any high school interscholastic activities to any association which is voluntary and nonprofit if membership in such association is open to all high schools approved and accredited pursuant to this section, including any school that allows participation by students receiving alternative instruction as set forth in § 13-27-3, pursuant to the provisions of this title, and if the constitution, bylaws, and rules of the association are subject to ratification by the school boards of the member public school districts and the governing boards of the member nonpublic schools and include a provision for a proper review procedure and review board.

Any association which complies with this section may exercise the control, supervision, and regulation of interscholastic activities, including interscholastic athletic events of member schools. Such association may promulgate reasonable uniform rules, to make decisions and to provide and enforce reasonable penalties for the violation of such rules.

Source: SL 1964, ch 51; SL 1975, ch 128, § 227; SL 1985, ch 401 (Ex. Ord. 85-3); SL 1991, ch 20 (Ex. Ord. 91-6), §§ 17, 18; SL 2003, ch 103, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2011, ch 96, § 1; SL 2014, ch 90, § 1.



§ 13-36-5 Annual audit of high school activities association--Payment--Report.

13-36-5. Annual audit of high school activities association--Payment--Report. Any association exercising the grant of authority contained in § 13-36-4 to regulate public and nonpublic schools shall be audited annually by the State Department of Legislative Audit and a report of such audit shall be made to the Legislature. The association shall pay for the audit at the rate prescribed by § 4-11-18.

Source: SL 1974, ch 135; SL 1975, ch 128, § 228.



§ 13-36-7 Participation in interscholastic activities--Accreditation--Eligibility.

13-36-7. Participation in interscholastic activities--Accreditation--Eligibility. Any student enrolling in a South Dakota district pursuant to § 13-15-21 is eligible to participate in any interscholastic activity sponsored by the South Dakota High School Activities Association. If the school board or governing body of an accredited school approves, a student receiving alternative instruction pursuant to § 13-27-3 is eligible to participate in any interscholastic activity sponsored by the South Dakota High School Activities Association. Nothing in this section confers any vested right in any student wishing to participate in any interscholastic activity to be selected for competition in such activity. However, any accredited school student who leaves an accredited program during the course of the school year for any reason and enters an alternative instruction program is ineligible for participation in interscholastic activities for one year beginning on the date in which the student enters the alternative program.

Source: SL 1993, ch 131; SL 2003, ch 103, § 2.



§ 13-36-8 Participation of certain nonpublic school students in interscholastic activities at other nonpublic schools.

13-36-8. Participation of certain nonpublic school students in interscholastic activities at other nonpublic schools. Any seventh or eighth grade student who attends a nonpublic elementary or middle school that is not affiliated with a nonpublic high school may participate in interscholastic activities at a nonpublic high school, at the discretion of the nonpublic school, if the student meets the same scholastic standards required by the South Dakota High School Activities Association for high school participation.

Source: SL 2005, ch 105, § 1.



§ 13-36-9 Concussion guidelines and information sheet.

13-36-9. Concussion guidelines and information sheet. The South Dakota High School Activities Association, in concert with the Department of Education, shall develop guidelines to inform and educate member schools, coaches, athletes, and the parents or guardians of athletes, of the nature and risk of concussion, including continuing to play after sustaining a concussion. A concussion information sheet shall be signed and returned by any athlete who seeks to compete in activities sanctioned by the South Dakota High School Activities Association and the athlete's parent or guardian prior to the athlete's participation in any youth athletic activities sanctioned by the South Dakota High School Activities Association. A signed information sheet is effective for one academic year.

The guidelines and information sheet shall include protocols and content consistent with current medical knowledge for informing and educating each member school, coach, and athlete participating in athletic activities sanctioned by the South Dakota High School Activities Association, and the athlete's parent or guardian as to:

(1) The nature and risk of concussions associated with athletic activity;

(2) The signs, symptoms, and behaviors consistent with a concussion;

(3) The need to alert appropriate medical professionals for urgent diagnosis or treatment if an athlete is suspected to have received a concussion; and

(4) The need to follow proper medical direction and protocols for treatment and return to play after an athlete sustains a concussion.
Source: SL 2011, ch 97, § 1.



§ 13-36-10 Coaches to complete training program.

13-36-10. Coaches to complete training program. The South Dakota High School Activities Association and the South Dakota Department of Education shall develop a training program consistent with § 13-36-9. Each coach participating in athletic activities sanctioned by the South Dakota High School Activities Association shall complete the training program each academic year.

Source: SL 2011, ch 97, § 2.



§ 13-36-11 Removal of athlete exhibiting symptoms of concussion.

13-36-11. Removal of athlete exhibiting symptoms of concussion. An athlete shall be removed from participation in any athletic activity sanctioned by the South Dakota High School Activities Association at the time the athlete:

(1) Exhibits signs, symptoms, or behaviors consistent with a concussion; or

(2) Is suspected of sustaining a concussion.
Source: SL 2011, ch 97, § 3.



§ 13-36-12 Return of athlete to activity.

13-36-12. Return of athlete to activity. No athlete who has been removed from participation in an athletic activity sanctioned by the South Dakota High School Activities Association may return to athletic activities until the athlete:

(1) No longer exhibits signs, symptoms, or behavior consistent with a concussion; and

(2) Receives an evaluation by a licensed health care provider trained in the evaluation and management of concussions and receives written clearance to return to play from such health care provider.
Source: SL 2011, ch 97, § 4.



§ 13-36-13 Licensed health care provider defined.

13-36-13. Licensed health care provider defined. For the purposes of § 13-36-12, a licensed health care provider is a person who is:

(1) Registered, certified, licensed, or otherwise recognized in law by the State of South Dakota to provide medical treatment; and

(2) Trained and experienced in the evaluation, management, and care of concussions.
Source: SL 2011, ch 97, § 5.



§ 13-36-14 Cause of action not created.

13-36-14. Cause of action not created. Sections to §§ 13-36-9 to 13-35-13, inclusive, do not create any liability for, or create any cause of legal action against, a school, a school district, or any officer or employee of a school or school district.

Source: SL 2011, ch 97, § 6.






Chapter 37 - Special Assistance and Related Services

§ 13-37-1 Children in need of special education or special education and related services.

13-37-1. Children in need of special education or special education and related services. As used in this chapter, "children in need of special education or special education and related services" means any person under the age of twenty-one years who is a resident of the State of South Dakota and who, because of his educational needs as defined by the South Dakota Board of Education Standards in rules promulgated pursuant to chapter 1-26 and this chapter, is not adequately provided for through the usual facilities and services of the school and requires special education.

Source: SL 1955, ch 41, ch 12, § 4; SDC Supp 1960, § 15.3004 (1); SL 1961, ch 77, § 1; SL 1964, ch 44; SL 1966, ch 43; SL 1968, ch 51, § 1 (4); SL 1969, ch 58; SL 1975, ch 128, § 229; SL 1976, ch 121, § 1; SL 1988, ch 134, § 4; SL 1990, ch 195, § 1; SL 2017, ch 81, § 57.



§ 13-37-1.1 Rules governing standards for special education.

13-37-1.1. Rules governing standards for special education. The South Dakota Board of Education Standards may adopt rules, pursuant to chapter 1-26, governing standards for educational and noneducational programs, public and nonpublic, serving children in need of special education or special education and related services and children, ages birth through two, with developmental delays and severe disabilities; appeal procedures for disputes involving the placement or program of such children; and administration, funding and personnel associated with special education or special education and related services.

Source: SL 1955, ch 41, ch 2, § 5; SDC Supp 1960, § 15.0905 (13); SDCL § 13-1-30; SL 1975, ch 128, § 230; SL 1988, ch 134, § 5; SL 1989, ch 150, § 3; SL 1990, ch 195, § 1; SL 1996, ch 99, § 4; SL 2017, ch 81, § 57.



§ 13-37-1.2 Department as agency responsible for special education--Regulatory and coordinating authority.

13-37-1.2. Department as agency responsible for special education--Regulatory and coordinating authority. The Department of Education is hereby designated as the state agency with responsibility for the education of children in need of special education or special education and related services. In accordance with § 13-37-1.1, the department has regulatory and coordinating authority over any program within any state agency insofar as such programs pertain to the special education of children in need of special education or special education and related services.

Source: SL 1976, ch 120; SL 1988, ch 134, § 6; SL 1990, ch 195, § 1; SL 1996, ch 8, § 28; SL 2003, ch 272, § 63; SL 2010, ch 77, § 12.



§ 13-37-1.3 Free education for special education children.

13-37-1.3. Free education for special education children. Each school district shall provide all of its resident children in need of special education or special education and related services, as defined in § 13-37-1, with a free appropriate public education, as defined in rules promulgated pursuant to chapter 1-26 by the South Dakota Board of Education Standards.

Source: SL 1996, ch 8, § 29; SL 2017, ch 81, § 57.



§ 13-37-2 Special education defined--Conformity to approved program where possible.

13-37-2. Special education defined--Conformity to approved program where possible. As used in this chapter, unless the context otherwise requires, "special education" means educational services and auxiliary services provided children in need of special education or special education and related services pursuant to the provisions of this chapter and shall include school instruction conforming as nearly as possible to the school program as defined in accreditation rules under duly qualified special education teachers to the extent that the child in need of special education or special education and related services is capable of profiting.

Source: SL 1955, ch 41, ch 12, § 4; SDC Supp 1960, § 15.3004 (2); SL 1964, ch 44; SL 1966, ch 43; SL 1968, ch 51, § 1 (1); SL 1969, ch 58; SL 1975, ch 128, § 231; SL 1976, ch 121, § 2.



§ 13-37-2.1 Surrogate parent defined.

13-37-2.1. Surrogate parent defined. As used in this chapter, the term, surrogate parent, means any individual assigned by the district to act in place of the parent of a child in need of special education when the school district cannot identify or locate the parent or the child is a ward of the state.

Source: SL 1989, ch 150, § 1; SL 1990, ch 195, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 77, § 13; SL 2013, ch 79, § 6.



§ 13-37-3 , 13-37-3.1. Repealed.

13-37-3, 13-37-3.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-4 Repealed.

13-37-4. Repealed by SL 1995, ch 101, § 11



§ 13-37-5 Repealed.

13-37-5. Repealed by omission from SL 1969, ch 58



§ 13-37-5.1 Repealed.

13-37-5.1. Repealed by SL 1989, ch 151, § 1



§ 13-37-6 Repealed.

13-37-6. Repealed by SL 1975, ch 128, § 377



§ 13-37-7 Repealed.

13-37-7. Repealed by SL 1997, ch 88, § 5



§ 13-37-8 Repealed.

13-37-8. Repealed by SL 1968, ch 51



§ 13-37-8.1 Repealed.

13-37-8.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-8.2 Repealed.

13-37-8.2. Repealed by SL 1995, ch 101, § 12



§ 13-37-8.3 Repealed.

13-37-8.3. Repealed by SL 1976, ch 122, § 7



§ 13-37-8.4 Cost paid by school district.

13-37-8.4. Cost paid by school district. The cost of special education shall be the responsibility of the school district wherein the child in need of special education or special education and related services has school residence through its source of revenue provided in § 13-37-16.

Source: SL 1968, ch 51, § 5 (3); SL 1969, ch 58; SL 1976, ch 122, § 2.



§ 13-37-8.5 Repealed.

13-37-8.5. Repealed by omission from SL 1969, ch 58, § 5



§ 13-37-8.6 Costs of special education services--Sources--Provisions--Financial losses.

13-37-8.6. Costs of special education services--Sources--Provisions--Financial losses. The costs for special education and related services, as defined in rules promulgated by the South Dakota Board of Education Standards pursuant to chapter 1-26, may be covered and available from accident and health insurers, nonprofit medical and surgical plans, health maintenance organizations, fraternal benefit societies, or federally reimbursed program sources. If a school district chooses to access these funds through the use of parent's insurance proceeds, the following provisions apply:

(1) Expenses for special education and related services may not be borne by the parent;

(2) The filing of claims may not delay the education of a child;

(3) The school district is responsible for payment of a deductible amount and for any advance payment required until the time a claim is paid;

(4) Parental consent shall be obtained to file an insurance claim;

(5) The school district shall inform parents of any potential financial losses that they could incur; and

(6) If parents would incur a financial loss, the use of parent's insurance proceeds must be voluntary.

For purposes of this section only, financial losses include a decrease in available lifetime coverage or any other benefit under an insurance policy, an increase in premiums under an insurance policy, or an out-of-pocket expense such as the payment of a deductible amount incurred in filing a claim.

Source: SDC Supp 1960, § 15.3004 (6), (14) as added by SL 1966, ch 43; SDCL §§ 13-37-9, 13-37-22; SL 1968, ch 51, §§ 5 (5), 8; SL 1968, ch 51, § 5 (4) as amended by SL 1969, ch 58; SL 1975, ch 128, § 235; SL 1976, ch 121, § 3; SL 1988, ch 146; SL 1995, ch 101, § 13; SL 1996, ch 123; SL 2017, ch 81, § 57.



§ 13-37-8.7 , 13-37-8.8. Repealed.

13-37-8.7, 13-37-8.8. Repealed by SL 1980, ch 134, §§ 1, 2



§ 13-37-8.9 Mileage allowance in lieu of transportation for special education--Actual cost in lieu of mileage--Source of payment.

13-37-8.9. Mileage allowance in lieu of transportation for special education--Actual cost in lieu of mileage--Source of payment. If appropriate bus service is not provided by a school district, the parents or guardian of any child in need of special education or special education and related services, when legally assigned, are eligible for necessary transportation compensation for their child as determined by the individualized education program team. In no case may the mileage reimbursement rate be less than the rate established pursuant to § 3-9-1. If appropriate to maintain family bonding and if it is not practical to transport the child, mileage may be paid to the parents for trips to the facility where services are being provided to the child. In lieu of compensation for mileage, a district may pay the actual cost of transportation by common carrier or of bus service provided by contract with the facility in which the child is enrolled. The district wherein a child in need of special education or special education and related services has school residence shall pay the transportation expenses from the district's special education fund.

Source: SDC Supp 1960, § 15.3004 (6) as added by SL 1963, ch 82, § 2; SL 1964, ch 44; SL 1966, ch 43; SDCL § 13-37-10; SL 1968, ch 51, § 5 (8); SL 1968, ch 51, § 5 (7) as amended by SL 1969, ch 58; SL 1971, ch 122, § 2; SL 1974, ch 136, § 5; SL 1977, ch 137; SL 1978, ch 116, § 6; SL 1981, ch 144, § 2; SL 1984, ch 122; SL 1990, ch 195, § 1; SL 1991, ch 146, § 2; SL 2007, ch 105, § 1.



§ 13-37-8.10 Crediting of state, local, and federal special education funds.

13-37-8.10. Crediting of state, local, and federal special education funds. Payments from state and local sources received by a school district for special education, including any state aid to education funds based upon tuition paid for children in need as provided in chapter 13-37, shall be credited to the special education fund of the school district. Any payment from federal sources received by a school district for special education may be credited to either the special education fund or the capital outlay fund for any equipment purchase for special education approved by the state Department of Education.

Source: SL 1968, ch 51, § 5 (8) as added by SL 1969, ch 58; SL 1974, ch 136, § 6; SL 2010, ch 91, § 1, eff. Feb. 16, 2010; SL 2015, ch 89, § 22.



§ 13-37-9 to 13-37-12. Repealed.

13-37-9 to 13-37-12. Repealed by SL 1968, ch 51



§ 13-37-13 Expenditures for education of children in need in state-owned institutions.

13-37-13. Expenditures for education of children in need in state-owned institutions. The secretary of the Department of Education or any school district may expend any public funds under the provisions of this chapter for the education of children in need enrolled in any state-owned institution, including transportation as provided in § 13-37-8.9. The provisions of this chapter may apply to approved programs and services provided by state universities and colleges, and for assignment to institutions outside of South Dakota for services not available within the state.

Source: SL 1955, ch 41, ch 12, § 4; SDC Supp 1960, § 15.3004 (8), (9); SL 1964, ch 44; SL 1966, ch 43; SDCL, § 13-37-6; SL 1968, ch 51, § 3; SL 1969, ch 58; SL 1975, ch 128, § 236; SL 2000, ch 88, § 1; SL 2003, ch 272, § 63.



§ 13-37-14 Repealed.

13-37-14. Repealed by SL 1996, ch 99, § 5



§ 13-37-14.1 , 13-37-14.2. Repealed.

13-37-14.1, 13-37-14.2. Repealed by SL 1995, ch 87, §§ 55, 56



§ 13-37-15 Repealed.

13-37-15. Repealed by SL 1975, ch 128, § 377



§ 13-37-16 District tax levy for special education--School district special education fund.

13-37-16. District tax levy for special education--School district special education fund. For taxes payable in 2018, and each year thereafter, the school board shall levy no more than one dollar and forty-six and one tenth cents per thousand dollars of taxable valuation, as a special levy in addition to all other levies authorized by law for the amount so determined to be necessary, and such levy shall be spread against all of the taxable property of the district. The proceeds derived from such levy shall constitute a school district special education fund of the district for the payment of costs for the special education of all children in need of special education or special education and related services who reside within the district pursuant to the provisions of §§ 13-37-8.2 to 13-37-8.10, inclusive. The levy in this section shall be based on valuations such that the median level of assessment represents eighty-five percent of market value as determined by the Department of Revenue. The total amount of taxes that would be generated at the levy pursuant to this section shall be considered local effort. Money in the special education fund may be expended for the purchase or lease of any assistive technology that is directly related to special education and specified in a student's individualized education plan. This section does not apply to real property improvements.

Source: SDC Supp 1960, § 15.3004 (12) as added by SL 1965, ch 53, § 2; SL 1966, ch 43; SL 1968, ch 51, § 6; SL 1969, ch 58; SL 1975, ch 128, § 239; SL 1976, ch 122, § 3; SL 1989, ch 87, § 15N; SL 1990, ch 195, § 1; SL 1995, ch 101, § 14; SL 1998, ch 96, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 78, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 79, § 7; SL 2014, ch 91, § 1; SL 2015, ch 95, § 1; SL 2016, ch 93, § 1; SL 2017, ch 76, § 4.



§ 13-37-16.1 Repealed.

13-37-16.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-16.2 Levy equalization.

13-37-16.2. Levy equalization. If local effort increases on a statewide aggregate basis by a greater percentage than local need on a statewide aggregate basis from any one year to the next, for the following year, the levy specified in subdivision 13-37-35.1(7) shall be reduced proportionally so that the percentage increase in local effort on a statewide aggregate basis equals the percentage increase in need on a statewide aggregate basis.

Source: SL 1998, ch 97, § 3; SL 2001, ch 79, § 3; SL 2013, ch 79, § 8.



§ 13-37-16.3 Basis for adjustment to certain levies.

13-37-16.3. Basis for adjustment to certain levies. Any adjustments in the levy specified in subdivision 13-37-35.1(7) made pursuant to § 13-37-16.2 shall be based on maintaining the relationship between statewide local effort as a percentage of statewide local need in the fiscal year succeeding the fiscal year in which the adjustment is made. However, for fiscal year 2014, and each year thereafter, if the levy specified in subdivision 13-37-35.1(7) is not adjusted to maintain this relationship, the funding allocation for each disability level as defined in § 13-37-35.1 shall be reduced proportionally to maintain the relationship between statewide local effort as a percentage of statewide local need.

Source: SL 2001, ch 79, § 2; SL 2013, ch 79, § 9.



§ 13-37-17 Repealed.

13-37-17. Repealed by SL 1975, ch 128, § 377



§ 13-37-18 Costs and statistical information included in annual financial report.

13-37-18. Costs and statistical information included in annual financial report. Special education costs and statistical information shall be included in the annual financial report as provided in § 13-13-37.

Source: SL 1976, ch 122, § 4; SL 1977, ch 136, § 1; SL 1980, ch 134, § 3; SL 1995, ch 101, § 15; SL 2013, ch 79, § 10.



§ 13-37-19 Repealed.

13-37-19. Repealed by SL 1977, ch 136, § 2



§ 13-37-20 Payment of claims for direct services.

13-37-20. Payment of claims for direct services. Agencies or individuals providing a service directly to children in need of special education or special education and related services under the provisions of this chapter shall be authorized to recover authorized costs from the school district special education fund on a monthly basis.

Source: SDC Supp 1960, § 15.3004 (14) as added by SL 1966, ch 43; SL 1968, ch 51, § 8; SL 1969, ch 58; SL 1975, ch 128, § 242; SL 1976, ch 121, § 5.



§ 13-37-20.1 Repealed.

13-37-20.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-21 , 13-37-22. Repealed.

13-37-21, 13-37-22. Repealed by SL 1976, ch 121, § 9



§ 13-37-23 Repealed.

13-37-23. Repealed by SL 1975, ch 128, § 377



§ 13-37-24 to 13-37-24.2. Repealed.

13-37-24 to 13-37-24.2. Repealed by SL 1995, ch 101, §§ 16 to 18



§ 13-37-24.3 Notice of amount of entitlement.

13-37-24.3. Notice of amount of entitlement. The Department of Education shall notify all eligible districts in writing of the amount each such district is entitled to under § 13-37-24 as soon as such amount is subject to calculation following enactment of an appropriation bill. The department shall furnish a copy of such notice to the health and educational facilities authority for use in verification of any amount to be pledged by a school district pursuant to §§ 13-13-39 and 13-19-1.

Source: SL 1990, ch 133, § 1; SL 2003, ch 272, § 63; SL 2010, ch 77, § 14.



§ 13-37-24.4 , 13-37-24.5. Repealed.

13-37-24.4, 13-37-24.5. Repealed by SL 1993, ch 137, §§ 1, 2



§ 13-37-24.6 Repealed.

13-37-24.6. Repealed by SL 1997, ch 103, § 1



§ 13-37-25 Repealed.

13-37-25. Repealed by SL 1989, ch 147, § 1



§ 13-37-26 Repealed.

13-37-26. Repealed by SL 1995, ch 101, § 19



§ 13-37-27 Surrogate parent acting in place of parent--Immunity--Exceptions.

13-37-27. Surrogate parent acting in place of parent--Immunity--Exceptions. The surrogate parent may act in place of the parent in all matters relating to the identification, evaluation, and educational placement of a child in need; and to the provision of a free appropriate public education to the child in need. The surrogate parent is immune from suit when acting in the capacity of a surrogate parent except for acts or omissions which are grossly negligent, wanton, reckless, or malicious.

Source: SL 1989, ch 150, § 2.



§ 13-37-28 Definition of autism spectrum disorder.

13-37-28. Definition of autism spectrum disorder. For the purposes of this chapter, the Department of Education shall use the definition of autism spectrum disorder contained in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, published by the American Psychiatric Association to define autism spectrum disorder in rules promulgated pursuant to chapter 1-26.

Source: SL 1990, ch 134; SL 1996, ch 125; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2014, ch 92, § 2.



§ 13-37-29 Blind student defined for purposes of braille literary assessment and educational services.

13-37-29. Blind student defined for purposes of braille literary assessment and educational services. For the purposes of § 13-37-30, a blind student is any individual who is eligible for special education services and who has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision such that the widest diameter subtends an angular distance of no greater than twenty degrees or has a medically indicated expectation of visual deterioration.

For the purposes of § 13-37-30, braille is the system of reading and writing through touch commonly known as standard English braille.

Source: SL 1991, ch 152, § 1.



§ 13-37-30 Braille literary assessment and educational services for blind students.

13-37-30. Braille literary assessment and educational services for blind students. In developing an individualized written education program for each blind student the presumption shall be that proficiency in braille reading and writing is essential for the student to achieve satisfactory educational progress. The assessment required for each such student shall include a braille skills inventory, including a statement of strengths and deficits. Braille instruction and use are not required by this section if, in the course of developing the student's individualized education program, all members of the team concur that the student's visual impairment does not affect reading and writing performance commensurate with ability. Nothing in this section requires the exclusive use of braille if other special education services are appropriate to the student's educational needs. The provision of other appropriate services does not preclude braille use or instruction.

Source: SL 1991, ch 152, § 2.



§ 13-37-31 Competency of braille instructors--Promulgation of rules.

13-37-31. Competency of braille instructors--Promulgation of rules. The South Dakota Board of Education Standards shall promulgate rules pursuant to chapter 1-26 governing the determination of the competency of braille instructors according to their education or experience.

Source: SL 1991, ch 152, § 3; SL 2017, ch 81, § 57.



§ 13-37-32 to 13-37-34. Repealed.

13-37-32 to 13-37-34. Repealed by SL 1995, ch 101, §§ 20 to 22



§ 13-37-35 Repealed.

13-37-35. Repealed by SL 1999, ch 90, § 1



§ 13-37-35.1 Definition of terms.

13-37-35.1. Definition of terms. Terms used in chapter 13-37 mean:

(1) "Level one disability," a mild disability;

(2) "Level two disability," cognitive disability or emotional disorder;

(3) "Level three disability," hearing impairment, deafness, visual impairment, deaf-blindness, orthopedic impairment, or traumatic brain injury;

(4) "Level four disability," autism;

(5) "Level five disability," multiple disabilities;

(5A) "Level six disability," prolonged assistance;

(6) "Index factor," is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or three percent, whichever is less;

(7) "Local effort," shall be calculated for taxes payable in 2018 and thereafter using a special education levy of one dollar and twenty-six and one tenth cents per one thousand dollars of valuation;

(8) "Allocation for a student with a level one disability," for the school fiscal year beginning July 1, 2016, is $5,456. For each school year thereafter, the allocation for a student with a level one disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(9) "Allocation for a student with a level two disability," for the school fiscal year beginning July 1, 2016, is $12,592. For each school year thereafter, the allocation for a student with a level two disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(10) "Allocation for a student with a level three disability," for the school fiscal year beginning July 1, 2016, is $16,049. For each school year thereafter, the allocation for a student with a level three disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(11) "Allocation for a student with a level four disability," for the school fiscal year beginning July 1, 2016, is $15,564. For each school year thereafter, the allocation for a student with a level four disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(12) "Allocation for a student with a level five disability," for the school fiscal year beginning July 1, 2016, is $27,799. For each school year thereafter, the allocation for a student with a level five disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(12A) "Allocation for a student with a level six disability," for the school fiscal year beginning July 1, 2016, is $8,007. For each school year thereafter, the allocation for a student with a level six disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(13) "Child count," is the number of students in need of special education or special education and related services according to criteria set forth in rules promulgated pursuant to §§ 13-37-1.1 and 13-37-46 submitted to the Department of Education in accordance with rules promulgated pursuant to § 13-37-1.1;

(14) "Fall enrollment," the number of kindergarten through twelfth grade students enrolled in all schools operated by the school district on the last Friday of September of the previous school year minus the number of students for whom the district receives tuition, except any nonresident student who is in the care and custody of a state agency and is attending a public school and any student for whom tuition is being paid pursuant to § 13-28-42.1, plus the number of students for whom the district pays tuition;

(15) "Nonpublic school," a sectarian organization or entity which is accredited by the secretary of education for the purpose of instructing children of compulsory school age. This definition excludes any school that receives a majority of its revenues from public funds;

(16) "Nonpublic fall enrollment," the number of children under age eighteen, who are approved for alternative instruction pursuant to § 13-27-2 on the last Friday of September of the previous school year plus:

(a) For nonpublic schools located within the boundaries of a public school district with a fall enrollment of six hundred or more on the last Friday of September of the previous school year, the number of kindergarten through twelfth grade students enrolled on the last Friday of September of the previous regular school year in all nonpublic schools located within the boundaries of the public school district;

(b) For nonpublic schools located within the boundaries of a public school district with a fall enrollment of less than six hundred on the last Friday of September of the previous school year, the number of resident kindergarten through twelfth grade students enrolled on the last Friday of September of the previous school year in all nonpublic schools located within the State of South Dakota;

(17) "Special education fall enrollment," fall enrollment plus nonpublic fall enrollment;

(18) "Local need," an amount to be determined as follows:

(a) Multiply the special education fall enrollment by 0.1 and multiply the result by the allocation for a student with a level one disability;

(b) Multiply the number of students having a level two disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level two disability;

(c) Multiply the number of students having a level three disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level three disability;

(d) Multiply the number of students having a level four disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level four disability;

(e) Multiply the number of students having a level five disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level five disability;

(f) Multiply the number of students having a level six disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level six disability;

(g) When calculating local need at the statewide level, include the amount set aside for extraordinary costs defined in § 13-37-40;

(h) When calculating local need at the statewide level, include the amount set aside for the South Dakota School for the Blind and Visually Impaired;

(i) Sum the results of (a) to (h), inclusive;

(19) "Effort factor," the school district's special education tax levy in dollars per thousand divided by $1.261. The maximum effort factor is 1.0.
Source: SL 1999, ch 90, § 2; SL 2000, ch 50, § 2; ch 84, § 3; SL 2001, ch 85, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 131, § 1; SL 2004, ch 132, § 1; SL 2005, ch 60, § 2; SL 2006, ch 84, § 1; SL 2008, ch 78, § 5; SL 2008, ch 84, § 1; SL 2009, ch 87, § 1; SL 2010, ch 82, § 2; SL 2011, ch 98, § 1; SL 2012, ch 99, § 1; SL 2013, ch 79, § 11; SL 2014, ch 91, § 2; SL 2015, ch 95, § 2; SL 2016, ch 93, § 2; SL 2017, ch 76, § 5.



§ 13-37-35.2 Department to recalculate allocations for disability levels triennially beginning in 2004.

13-37-35.2. Department to recalculate allocations for disability levels triennially beginning in 2004. In fiscal year 2004 and every three years thereafter, the Department of Education shall recalculate the amounts of the allocations for the disability levels defined in § 13-37-35.1. The recalculation shall be based on statewide average expenditures as reported to the Department of Education in school district annual reports by disability for the previous three school fiscal years.

Source: SL 2002, ch 91, § 1; SL 2003, ch 272, § 63.



§ 13-37-36 Repealed.

13-37-36. Repealed by SL 1999, ch 90, § 3



§ 13-37-36.1 School district special education fund statutory carryover.

13-37-36.1. School district special education fund statutory carryover. To establish the school district special education fund statutory carryover, deduct from the total ending fund balance the amount of Title VIII of the Elementary and Secondary Education Act funds receipted or transferred to the special education fund.

Source: SL 1997, ch 89, § 4; SL 2013, ch 79, § 12.



§ 13-37-36.2 Level five disability criteria.

13-37-36.2. Level five disability criteria. For the purpose of calculating state aid pursuant to this chapter, a level five disability shall meet criteria for at least two disability categories in levels two to four, inclusive, excluding the disability of deaf-blindness.

Source: SL 1999, ch 90, § 10; SL 2000, ch 87, § 1; SL 2014, ch 92, § 3.



§ 13-37-36.3 Computation of state aid to districts for special education.

13-37-36.3. Computation of state aid to districts for special education. The secretary of the Department of Education shall compute state aid for special education for each school district according to the following calculations:

(1) Calculate the local need of a school district;

(2) State aid for special education is:

(a) Local need minus local effort, the difference multiplied by the effort factor; or

(b) Zero if the calculation in (a) is a negative number.
Source: SL 1999, ch 90, § 4; SL 2003, ch 272, § 63.



§ 13-37-37 Monthly payment of state aid for special education.

13-37-37. Monthly payment of state aid for special education. Payment from funds provided for state aid for special education in any school fiscal year shall be made in twelve monthly installments on or about the thirtieth of each month. For the period July first through December thirty-first, the total of the six payments shall be one-half of the local need of the current school fiscal year less the local effort for the period July first through December thirty-first. For the period January first through June thirtieth, the total of the six payments shall be one-half of local need of the current school fiscal year less the local effort for the period January first through June thirtieth.

Source: SL 1995, ch 101, § 3.



§ 13-37-40 Portion of appropriation set aside for extraordinary expenses.

13-37-40. Portion of appropriation set aside for extraordinary expenses. Subject to the limitation in § 13-37-42, the secretary of the Department of Education shall, for school fiscal year 2014 and each year thereafter, set aside four million dollars of the state aid to districts for special education appropriation for extraordinary expenses incurred in providing special education programs or services to one or more children with disabilities, with expenditures to be made as recommended by an oversight board and approved by the secretary of the Department of Education. Any funds not expended or obligated pursuant to this section shall not be subject to reversion pursuant to § 4-8-19. The total amount set aside for extraordinary expenses each fiscal year plus the total amount not reverted from previous fiscal years may not exceed five million five hundred thousand dollars.

The amount appropriated for extraordinary expenses shall be recalculated at the same time as the amount of the allocations for disability levels as provided in § 13-37-35.2.

Source: SL 1995, ch 101, § 6; SL 1998, ch 98, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2013, ch 79, § 13.



§ 13-37-40.1 Certification required for funding.

13-37-40.1. Certification required for funding. A school district is not eligible for funding from the money set aside in §§ 13-37-38 to 13-37-40, inclusive, unless the school district certifies to the secretary of education that its ending special education fund balance will not exceed ten percent of its special education expenditures for the current fiscal year.

Source: SL 1996, ch 108, § 4; SL 1998, ch 98, § 4; SL 2004, ch 17, § 28; SL 2013, ch 79, § 14.



§ 13-37-41 Establishing guidelines for expenditure of state aid for special education--Annual report.

13-37-41. Establishing guidelines for expenditure of state aid for special education--Annual report. The secretary of the Department of Education shall establish guidelines for the application, approval, distribution, and expenditure of these funds and shall report annually to the Legislature on such expenditures.

Source: SL 1995, ch 101, § 7; SL 2003, ch 272, § 63.



§ 13-37-42 Limitation on expenditure of funds set aside for extraordinary expenditures.

13-37-42. Limitation on expenditure of funds set aside for extraordinary expenditures. The amount set aside for extraordinary expenses may not be expended until the allocation of local need has been determined for each district and no more than one half of the amount set aside may be expended before January first of each year.

Source: SL 1995, ch 101, § 8.



§ 13-37-44 Reduction of district's aid for special education for excess balance in fund.

13-37-44. Reduction of district's aid for special education for excess balance in fund. A school district's state aid for special education as calculated pursuant to § 13-37-36.1 shall be reduced by the amount which its ending special education fund balance exceeds twenty-five percent of its special education expenditures for the prior fiscal year or one hundred thousand dollars, whichever is greater, if the school district did not receive money set aside in § 13-37-40 during the prior fiscal year; or the amount which its ending special education fund balance exceeds ten percent of its special education expenditures for the prior fiscal year if the school district received money set aside in §§ 13-37-38 to 13-37-40, inclusive, during the prior fiscal year.

Source: SL 1995, ch 101, § 9A; SL 1996, ch 108, § 3; SL 1998, ch 98, § 5; SL 1999, ch 90, § 8; SL 2013, ch 79, § 15.



§ 13-37-45 Allocation of undistributed appropriations.

13-37-45. Allocation of undistributed appropriations. Any funds appropriated as state aid for special education which are not distributed according to § 13-37-36.3 or 13-37-43 shall be used to fund any shortfall of the appropriation provided for in § 13-13-73. The remaining funds shall be allocated by the secretary of the Department of Education for the purposes specified in § 13-37-38, 13-37-39, or 13-37-40. The secretary shall report to the Governor by January seventh of each year, the amount of state aid necessary to fully fund the special education formula in the current year. If a shortfall in the state aid appropriation for special education exists that cannot be covered by § 13-13-73, the Governor shall inform the Legislature and provide a proposal to eliminate the shortfall.

Source: SL 1995, ch 101, § 9B; SL 1997, ch 103, § 3; SL 2003, ch 272, § 63.



§ 13-37-46 Rules defining special education process--Appeal of local district's determinations--Hearing--Report to Legislature.

13-37-46. Rules defining special education process--Appeal of local district's determinations--Hearing--Report to Legislature. The secretary of the Department of Education shall promulgate and review rules which further define special education processes regarding student identification, the placement committee process, and create an extraordinary cost oversight board. Any appeal of a local district's determination relating to special education or special education and related services shall be referred to the secretary of the Department of Education. The hearing shall be conducted by the secretary in accordance with the contested case provisions of chapter 1-26. The secretary of the Department of Education shall report to the Legislature in January 1996, on the progress of the department in exercising the above rule-making authority with a final set of rules delivered to the Governor and Legislature by November 1, 1995. In addition, the secretary shall prepare a model for the statewide implementation of §§ 13-37-35.1 to 13-37-46, inclusive, including a report of cost allocation figures of §§ 13-37-35.1 to 13-37-46, inclusive, to be delivered to the Governor and Legislature by November 1, 1995.

Source: SL 1995, ch 101, § 10; SL 2003, ch 272, § 63.



§ 13-37-47 Promulgation of rules.

13-37-47. Promulgation of rules. The secretary of the Department of Education may promulgate rules to implement the provisions of §§ 13-37-35.1 to 13-37-47, inclusive.

Source: SL 1995, ch 101, § 24; SL 2003, ch 272, § 63.



§ 13-37-48 Repealed.

13-37-48. Repealed by SL 2005, ch 100, § 2.



§ 13-37-48.1 Repealed.

13-37-48.1. Repealed by SL 2013, ch 79, § 16.



§ 13-37-49 Record of public school child count subject to examination by department.

13-37-49. Record of public school child count subject to examination by department. Any records related to the reporting of the child count of a public school district shall be subject to examination by the Department of Education at all times.

Source: SL 1999, ch 90, § 5; SL 2003, ch 272, § 63.



§ 13-37-50 Overreporting child count data--Recovery of twice amount of state aid--Intentional overreporting as misdemeanor.

13-37-50. Overreporting child count data--Recovery of twice amount of state aid--Intentional overreporting as misdemeanor. If, in the department's examination of the child count, it is determined that the data was overreported, the department shall recover from the district's special education fund twice the amount of state aid overpaid as a result of the overreporting. Upon recovery of the overpayment, the department shall deposit the overpayment into the state general fund. If the overreporting occurred with the intent to increase the amount of state aid received by overreporting, the individual responsible for the overreporting may be charged with a Class 1 misdemeanor as provided in § 13-8-44, with the maximum penalty as defined in § 22-6-2.

Source: SL 1999, ch 90, § 6.



§ 13-37-51 Repealed.

13-37-51. Repealed by SL 2013, ch 79, § 17.



§ 13-37-52 Department may promulgate rules to define disabilities.

13-37-52. Department may promulgate rules to define disabilities. The Department of Education may promulgate rules pursuant to chapter 1-26 to define the various disabilities in this chapter.

Source: SL 1999, ch 90, § 11; SL 2003, ch 272, § 63.



§ 13-37-53 Repealed.

13-37-53. Repealed by SL 2013, ch 79, § 18.



§ 13-37-54 Promulgation of rules for reallocation of state aid to special education.

13-37-54. Promulgation of rules for reallocation of state aid to special education. The Department of Education may promulgate rules pursuant to chapter 1-26 to provide for the reallocation of state aid to special education as provided for in § 13-28-9.1.

Source: SL 2001, ch 84, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2013, ch 79, § 19.



§ 13-37-55 Coordinated early intervening services.

13-37-55. Coordinated early intervening services. Up to fifteen percent of the local need as defined in subdivision 13-37-35.1(18) may be used to develop and implement coordinated, early intervening services for students in kindergarten through grade twelve who are not currently identified as needing special education or special education and related services, but who need additional academic and behavioral interventions to succeed in a general education environment to prevent them from being identified as having a special education disability.

Coordinated, early intervening services include:

(1) Professional development for teachers and other school staff to enable them to deliver scientifically-based academic instruction and behavioral interventions, including scientifically-based literacy instruction, and, if appropriate, instruction on the use of adaptive and instructional software; and

(2) Providing educational and behavioral evaluations, services and supports, including scientifically-based literacy instruction.
Source: SL 2013, ch 79, § 1.



§ 13-37-56 Approval for early intervening services.

13-37-56. Approval for early intervening services. A school district seeking to use funds pursuant to § 13-37-55 shall apply for approval for the use of such funds from the Department of Education on forms provided by the department.

Source: SL 2013, ch 79, § 2.



§ 13-37-57 Annual report on early intervening services.

13-37-57. Annual report on early intervening services. Any school district that uses funds pursuant to § 13-37-55 shall annually report to the Department of Education on:

(1) The number of students who receive coordinated, early intervening services; and

(2) The number of students who received early intervening services, and who subsequently receive special education or special education and related services within two years after receiving the coordinated, early intervening services.
Source: SL 2013, ch 79, § 3.



§ 13-37-58 Promulgation of rules on early intervening services.

13-37-58. Promulgation of rules on early intervening services. The Board of Education Standards shall promulgate rules pursuant to chapter 1-26 establishing the application process, the application timelines, the criteria the department will use in approving a district's use of special education funds pursuant to § 13-37-55, and the collection of data on children served pursuant to § 13-37-57.

Source: SL 2013, ch 79, § 4; SL 2017, ch 81, § 57.



§ 13-37-59 District with early intervening services ineligible for other funds.

13-37-59. District with early intervening services ineligible for other funds. A school district that provides early intervening services pursuant to § 13-37-55 is not eligible for funding from the money set aside pursuant to § 13-37-40 within a period of three years following the expenditure of such funds.

Source: SL 2013, ch 79, § 5.






Chapter 37A - Community Education [Repealed]

CHAPTER 13-37A

COMMUNITY EDUCATION [REPEALED]

[Repealed by SL 1994, ch 127, §§ 1-4]



Chapter 38 - Hospital Schools

CHAPTER 13-38

HOSPITAL SCHOOLS [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 39 - Career And Technical Education

§ 13-39-1 Repealed.

13-39-1. Repealed by SL 1975, ch 128, § 377



§ 13-39-1.1 Repealed.

13-39-1.1. Repealed by SL 1982, ch 147, § 1



§ 13-39-1.2 Definition of terms.

13-39-1.2. Definition of terms. Terms used in this chapter, mean:

(1) "Career and technical education," a contextual education model that employs career clusters and programs of study in preparing highly skilled students for success in postsecondary education and in-demand careers;

(2) "Career clusters," a distinct grouping of occupations and industries based on the knowledge and skills they require;

(3) "Center board," the governing body of a multidistrict, career and technical academy;

(4) "Department," the Department of Education;

(5) "Director," the person at the Department of Education responsible for the administration of career and technical education;

(6) "Facilities," buildings, rooms, property, and permanent equipment, including vehicles, used to provide career and technical education;

(7) "LEA," a local education agency limited to public school districts, the legal entities that a school district is authorized to establish, or a distinct separate LEA established pursuant to § 13-39A-35;

(8) "Multidistrict, career and technical academy," an educational entity designed to provide career and technical education and academic courses that prepare youth for a wide range of careers that require varying levels of education;

(9) "Participating district," a school district which has voting representation on a center board;

(10) "Postsecondary technical institute," as defined in § 13-39A-1;

(11) "Secretary," the secretary of education;

(12) "State board," the South Dakota Board of Education Standards established in § 1-45-6.1.
Source: SL 1982, ch 147, § 2; SL 1985, ch 134, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2009, ch 88, § 1; SL 2010, ch 77, § 15; SL 2012, ch 88, § 15; SL 2017, ch 81, § 41.



§ 13-39-2 Repealed.

13-39-2. Repealed by SL 1975, ch 130, § 1



§ 13-39-3 Repealed.

13-39-3. Repealed by SL 1994, ch 128, § 1



§ 13-39-4 Repealed.

13-39-4. Repealed by SL 1969, ch 218, § 2



§ 13-39-4.1 Repealed.

13-39-4.1. Repealed by SL 1994, ch 128, § 2



§ 13-39-5 Repealed.

13-39-5. Repealed by SL 1993, ch 140



§ 13-39-6 Repealed.

13-39-6. Repealed by SL 1985, ch 133, § 1



§ 13-39-7 Repealed.

13-39-7. Repealed by SL 1995, ch 87, § 57



§ 13-39-8 General supervision by director.

13-39-8. General supervision by director. Notwithstanding the provisions of § 13-15-2, the general control and supervision over career and technical education as provided in this chapter is the duty of the director under the direction of the secretary of education.

Source: SL 1965, ch 37, § 9; SL 1982, ch 147, § 5; SL 2004, ch 17, § 29; SL 2012, ch 88, § 16.



§ 13-39-9 Schools subject to general supervision by director.

13-39-9. Schools subject to general supervision by director. The director has general control and supervision over all career and technical education in all public secondary schools and all other career and technical education functions assigned to the director by the secretary of education.

Source: SL 1965, ch 37, § 3; SL 1982, ch 147, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 17; SL 2017, ch 81, § 42.



§ 13-39-10 , 13-39-10.1. Repealed.

13-39-10, 13-39-10.1. Repealed by SL 1985, ch 134, §§ 1, 2



§ 13-39-11 Repealed.

13-39-11. Repealed by SL 1995, ch 87, § 58



§ 13-39-12 Cooperation with federal agencies.

13-39-12. Cooperation with federal agencies. The secretary of education may cooperate with federal agencies in the administration of any acts of Congress relating to career and technical education.

Source: SL 1965, ch 37, § 2 (5); SL 1982, ch 147, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 18.



§ 13-39-13 Agreements with federal and state agencies.

13-39-13. Agreements with federal and state agencies. The secretary of education may enter into contracts and agreements with any agency of the United States government or any agency of the state government or its political subdivisions for the purpose of career and technical education, to receive grants of federal funds for career and technical education and to expend those funds under rules promulgated by the South Dakota Board of Education Standards or the South Dakota Board of Technical Education pursuant to chapter 1-26.

Source: SL 1965, ch 37, § 2 (7); SL 1975, ch 128, § 248; SL 1982, ch 147, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 19; SL 2017, ch 81, § 43.



§ 13-39-14 Repealed.

13-39-14. Repealed by SL 1995, ch 87, § 59



§ 13-39-15 Repealed.

13-39-15. Repealed by SL 1982, ch 147, § 55



§ 13-39-16 , 13-39-17. Repealed.

13-39-16, 13-39-17. Repealed by SL 1995, ch 87, §§ 60, 61



§ 13-39-17.1 , 13-39-18. Repealed.

13-39-17.1, 13-39-18. Repealed by SL 2017, ch 81, § 44.



§ 13-39-19 Distribution of state and federal funds to schools--State treasurer custodian of money from federal appropriations.

13-39-19. Distribution of state and federal funds to schools--State treasurer custodian of money from federal appropriations. The secretary of education may distribute funds appropriated to the department by the Legislature or granted by any federal agency to the state in accordance with chapter 4-8B, for career and technical education in public secondary and postsecondary technical institutes in the state in accordance with a state plan or plans adopted by the South Dakota Board of Education Standards or the South Dakota Board of Technical Education. The aid disbursed to the different schools of the state and all expenses incurred in the administration of the provisions of any federal acts relating to career and technical education shall be paid out of the funds of the secretary appropriated for that purpose and from the federal funds allotted to the State of South Dakota for similar purposes. The state treasurer is the custodian of all money paid to the state from federal appropriations for the purpose of career and technical education and shall disburse the funds on warrants issued by the state auditor upon vouchers approved by the director. The secretary of education shall authorize the director to submit vouchers to the state auditor for the amount payable as state and federal aid to each school approved under the provisions of this chapter. Upon receipt of the vouchers, the state auditor shall draw warrants on the state treasury in favor of the treasurer of the public secondary and postsecondary technical institute for the sum approved by the secretary.

Source: SL 1965, ch 37, § 2 (6); SL 1978, ch 118; SL 1982, ch 147, § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 20; SL 2017, ch 81, § 45.



§ 13-39-20 Repealed.

13-39-20. Repealed by SL 1982, ch 147, § 56



§ 13-39-21 Uniform system for gathering and reporting data.

13-39-21. Uniform system for gathering and reporting data. The director shall prescribe a uniform system for gathering and reporting career and technical education data.

Source: SL 1965, ch 37, § 5 (6); SL 1982, ch 147, § 18; SL 2012, ch 88, § 21.



§ 13-39-22 Repealed.

13-39-22. Repealed by SL 1995, ch 88, § 19



§ 13-39-23 Repealed.

13-39-23. Repealed by SL 1995, ch 87, § 62



§ 13-39-23.1 Repealed.

13-39-23.1. Repealed by SL 1982, ch 147, § 57



§ 13-39-24 Repealed.

13-39-24. Repealed by SL 1995, ch 87, § 63



§ 13-39-25 Repealed.

13-39-25. Repealed by SL 1995, ch 88, § 20



§ 13-39-26 Nonpublic secondary or postsecondary technical institutions.

13-39-26. Nonpublic secondary or postsecondary technical institutions. The provisions of this chapter do not apply to nonpublic secondary or postsecondary technical institutions except that the secretary of education and LEAs may enter into agreements with these schools and institutions to provide career and technical education.

Source: SL 1965, ch 37, § 2; SL 1982, ch 147, § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 22.



§ 13-39-27 LEA authority to establish career and technical education programs.

13-39-27. LEA authority to establish career and technical education programs. For the purposes of providing career and technical education, all LEAs of this state may establish, in cooperation with the department, career and technical education programs by career clusters, as provided in this chapter, under terms and conditions agreed upon. Any LEA board may enter into any agreement to provide career and technical education. An agreement made pursuant to this section is not subject to the limitation of the tuition law. An LEA may expend its money for career and technical education.

Source: SL 1965, ch 37, § 6; SL 1971, ch 123; SL 1975, ch 128, § 252; SL 1982, ch 147, § 24; SL 2012, ch 88, § 23.



§ 13-39-28 Persons eligible for vocational education.

13-39-28. Persons eligible for vocational education. Anyone who may profit from the vocational education course to which the person applies may be enrolled upon application and acceptance in accordance with the provisions of §§ 13-39-1.2 to 13-39-29, inclusive, and as prescribed by the South Dakota Board of Education Standards.

Source: SL 1965, ch 37, § 7; SL 1982, ch 147, § 25; SL 2017, ch 81, § 57.



§ 13-39-29 Property acquired, held, used and transferred by secretary--Legislative approval required for real property.

13-39-29. Property acquired, held, used and transferred by secretary--Legislative approval required for real property. The secretary of education, through the director, may receive, acquire, have charge of, and operate all properties for the purposes authorized in this chapter. The secretary may acquire by gift, subject to the provisions of § 5-24-12, or purchase real and personal property for the use of career and technical education and may dispose of or transfer the same whenever the purposes of this chapter are benefited. The secretary may not purchase, lease, sell, encumber, or alienate any real property without the consent and prior approval of the Legislature.

Source: SL 1965, ch 37, § 8; SL 1982, ch 147, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 24.



§ 13-39-30 Repealed.

13-39-30. Repealed by SL 1982, ch 147, § 58



§ 13-39-31 Repealed.

13-39-31. Repealed by SL 1975, ch 128, § 377



§ 13-39-32 Repealed.

13-39-32. Repealed by SL 1995, ch 87, § 64



§ 13-39-33 Repealed.

13-39-33. Repealed by SL 1982, ch 147, § 59



§ 13-39-34 to 13-39-39.1. Repealed.

13-39-34 to 13-39-39.1. Repealed by SL 2017, ch 81, § 46.



§ 13-39-40 Repealed.

13-39-40. Repealed by SL 1982, ch 147, § 60



§ 13-39-41 Submission of plan for multidistrict, career and technical academy--Compliance with state plan and rules.

13-39-41. Submission of plan for multidistrict, career and technical academy--Compliance with state plan and rules. The school boards of two or more school districts may submit to the South Dakota Board of Education Standards a proposed plan to establish a multidistrict, career and technical academy. The proposal shall be consistent with the state plan for career and technical education and shall meet the rules as promulgated by the state board pursuant to chapter 1-26.

Source: SL 1973, ch 123, § 3; SL 1975, ch 128, § 258; SL 1982, ch 147, § 37; SL 2009, ch 88, § 2; SL 2012, ch 88, § 28; SL 2017, ch 81, § 57.



§ 13-39-42 State board examination of plan for multidistrict, career and technical academy--Approval or disapproval.

13-39-42. State board examination of plan for multidistrict, career and technical academy--Approval or disapproval. When the state board receives a proposed plan to establish a multidistrict, career and technical academy, the board shall examine the plan and may conduct hearings to receive evidence pertaining to the proposed multidistrict, career and technical academy. The state board may approve or disapprove the proposed plan.

Source: SL 1973, ch 123, § 4; SL 1975, ch 128, § 259; SL 1982, ch 147, § 38; SL 2009, ch 88, § 3.



§ 13-39-43 Agreement of participation in multidistrict, career and technical academy--Resolution of agreement.

13-39-43. Agreement of participation in multidistrict, career and technical academy--Resolution of agreement. After approval of a plan pursuant to § 13-39-42, all participating school districts of a multidistrict, career and technical academy shall enter into an agreement of participation which must receive a vote of approval by the school board of each participating school district. Prior to the effective date of an approved plan, each participating school board shall adopt a resolution of agreement and shall publish the resolution once in the official newspapers of each participating school district.

Source: SL 1973, ch 123, § 4; SL 1982, ch 147, § 39; SL 2009, ch 88, § 4.



§ 13-39-44 Multidistrict, career and technical academy center board.

13-39-44. Multidistrict, career and technical academy center board. A center board shall organize and administer a multidistrict, career and technical academy. A center board shall consist of at least five members but not more than a total of one member for each participating district, except that each participating school district with five hundred or more students is allowed one member for each five hundred students or fraction thereof not to exceed three members from any one school district. Center board members shall be members of the school boards of the participating school districts as appointed by their respective school boards.

Source: SL 1973, ch 123, § 9; SL 1982, ch 147, § 40; SL 2009, ch 88, § 5.



§ 13-39-45 Small academy center board.

13-39-45. Small academy center board. If four or less school districts comprise a multidistrict, career and technical academy, and if enrollment within the school districts is insufficient to provide five members in accordance with § 13-39-44, the boards of the school districts shall agree upon the number and manner of selection of members of the center board and shall submit their plan of selection for approval or disapproval to the state board pursuant to § 13-39-41.

Source: SL 1973, ch 123, § 9; SL 1982, ch 147, § 41; SL 2009, ch 88, § 6.



§ 13-39-46 Terms of office of center board members--Vacancies.

13-39-46. Terms of office of center board members--Vacancies. The terms of office of the members of center boards shall be for three years and shall terminate on June thirtieth or as soon thereafter as their successors are appointed and qualify. At the initial organizational meeting of a center board, the initial terms of office of each member shall be determined by lot in a manner which shall result in approximately one-third of the membership serving for one year, one-third of the membership serving for two years, and the balance of the membership serving for three years.

Vacancies on a center board shall be filled by the school board whose representation was lost when the vacancy occurred.

Source: SL 1973, ch 123, § 10.



§ 13-39-47 Oaths of center board members.

13-39-47. Oaths of center board members. All persons appointed to a center board shall qualify and assume office at the first regular meeting of a center board in July or the first regular meeting of a center board following their appointment by taking and subscribing to the oath as provided for regular school board members.

Source: SL 1973, ch 123, § 10.



§ 13-39-48 Meetings of center board--Annual election of officers.

13-39-48. Meetings of center board--Annual election of officers. The director shall call and conduct the initial organizational meeting of a center board. A center board shall meet at least monthly. At each July meeting, the center board shall select officers for the current school year.

Source: SL 1973, ch 123, § 12; SL 1982, ch 147, § 42.



§ 13-39-49 Chairman and vice chairman of center board.

13-39-49. Chairman and vice chairman of center board. The officers of a center board shall be a chairman and a vice chairman, who shall not be from the same school district. The chairman shall preside at all meetings of a center board and in his absence the vice chairman shall preside.

Source: SL 1973, ch 123, § 11.



§ 13-39-50 Voting by center board members--Quorum--Majority required for action.

13-39-50. Voting by center board members--Quorum--Majority required for action. Each center board member shall be entitled to one vote. A majority of the members of a center board shall constitute a quorum. Any motion or resolution may be adopted only by a majority vote of the members of the center board.

Source: SL 1973, ch 123, § 11.



§ 13-39-51 Employment of personnel by center board.

13-39-51. Employment of personnel by center board. The center board may employ personnel to administer the affairs of the multidistrict center and the center board shall determine their duties.

Source: SL 1973, ch 123, § 11; SL 1982, ch 147, § 43.



§ 13-39-52 Repealed.

13-39-52. Repealed by SL 1994, ch 130, § 1



§ 13-39-53 School district laws applicable to multidistrict, career and technical academies.

13-39-53. School district laws applicable to multidistrict, career and technical academies. Multidistrict, career and technical academies are subject to the rules adopted by the state board pursuant to chapter 1-26 and to applicable statutory requirements of school districts. A center board has the same power, authority, responsibility, and obligations as a school board, except for the authority to levy taxes and to issue bonds. All state statutes relating to educational financial activities and other educational activities apply to multidistrict, career and technical academies unless otherwise prohibited by §§ 13-39-41 to 13-39-64, inclusive.

Source: SL 1973, ch 123, §§ 8, 14, 15; SL 1975, ch 128, § 261; SL 1982, ch 147, § 45; SL 2009, ch 88, § 7.



§ 13-39-54 Bonds and tax levies prohibited--Funds provided by participating districts.

13-39-54. Bonds and tax levies prohibited--Funds provided by participating districts. A center board may not issue bonds or levy a tax on its behalf. The participating school districts may provide funds for the purpose of construction, purchase, and lease of equipment and facilities. A participating district may make payments to a center board for the participating district's share of expenditures made by the center board pursuant to § 13-16-6 from the participating district's capital outlay fund. All expenditures of this type made by participating districts prior to the effective date of this statute are ratified. A center board shall acquire by assessment of the participating school districts the necessary funds for the conduct of the vocational programs, services and other expenses of the multidistrict, career and technical academy.

Source: SL 1973, ch 123, §§ 13, 14; SL 1982, ch 147, § 46; SL 2009, ch 88, § 8.



§ 13-39-55 Assessment of participating districts for proportionate share of center expenses--Payment.

13-39-55. Assessment of participating districts for proportionate share of center expenses--Payment. For the purpose of paying any administrative, planning, operating, or capital expenses incurred or to be incurred, a center board shall assess each participating school district its proportionate share based upon its enrollment in grades nine through twelve as compared to the total enrollment in grades nine through twelve of all participating school districts in the multidistrict center. Each participating school district shall remit payment of its assessment to the center board no later than thirty days after the official date of receipt as noted on the assessment notice.

Source: SL 1973, ch 123, § 16; SL 1982, ch 147, § 47.



§ 13-39-56 Apportionment and distribution of funds available to multidistrict, career and technical academies.

13-39-56. Apportionment and distribution of funds available to multidistrict, career and technical academies. The secretary of education shall apportion and distribute funds made available to multidistrict, career and technical academies to assist in defraying instructional costs. The use of these funds is subject to the state plans for career and technical education and to rules promulgated by the South Dakota Board of Education Standards pursuant to chapter 1-26.

Source: SL 1973, ch 123, § 17; SL 1975, ch 128, § 262; SL 1982, ch 147, § 48; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2009, ch 88, § 9; SL 2012, ch 88, § 29; SL 2017, ch 81, § 57.



§ 13-39-57 Appropriated and federal funds used for distribution.

13-39-57. Appropriated and federal funds used for distribution. Funds distributed to the multidistrict, career and technical academies under the provisions of § 13-39-56 are to be paid out of money appropriated to the division and from federal funds allotted to the State of South Dakota for the purposes of career and technical education.

Source: SL 1973, ch 123, § 18; SL 1982, ch 147, § 49; SL 2009, ch 88, § 10; SL 2012, ch 88, § 30.



§ 13-39-58 Business of center--Ownership of property.

13-39-58. Business of center--Ownership of property. A center board shall have charge of the business of the center and may lease or acquire ownership of the equipment and facilities.

Source: SL 1973, ch 123, § 13; SL 1975, ch 128, § 263.



§ 13-39-59 District becoming participant in established center--Procedure.

13-39-59. District becoming participant in established center--Procedure. After a multidistrict center is established, additional school districts may become participants in the multidistrict center and are governed by the provisions of §§ 13-39-41 to 13-39-64, inclusive, upon following the process pursued by the school districts originally forming the multidistrict center including approval by the school district board and the center board according to the procedure set forth in §§ 13-39-60 and 13-39-61.

Source: SL 1973, ch 123, § 5; SL 1982, ch 147, § 50; SL 1994, ch 130, § 2.



§ 13-39-60 School board resolution to participate in established center--Fee--Publication of resolution.

13-39-60. School board resolution to participate in established center--Fee--Publication of resolution. A school board by resolution may request that the center board approve the school district as a participating district in an established multidistrict center. A center board may require, as a condition of participation, payment of a fee not exceeding the applying school district's pro rata share of all capital outlay expenditures, excluding state and federal reimbursement from the state board, made by the center board prior to the application for membership by the applying district. The school board shall publish the resolution once in the official newspaper of that district.

Source: SL 1973, ch 123, § 5 (1); SL 1975, ch 128, § 264; SL 1982, ch 147, § 51; SL 1994, ch 130, § 3.



§ 13-39-61 Referendum on district participation in multidistrict center--Majority required for approval.

13-39-61. Referendum on district participation in multidistrict center--Majority required for approval. A school board may not become a participating member of a multidistrict center if the resolution provided for in § 13-39-60 is disapproved by a majority of the total number of votes cast on the question of the school district's participation in the multidistrict center. A school board shall call a referendum election if a petition, signed by at least five percent of the number of qualified voters voting in the most recent annual school election, is filed with the business manager within sixty days of the date of publication of the resolution. The form of the ballot question shall be "shall (school district name) become a participating member of (multidistrict center name)?" The school board may call a special election for the referendum provided for in this section. The school board is bound by the result of the election for the next school fiscal year.

Source: SL 1973, ch 123, § 5 (2); SL 1975, ch 128, § 265; SL 1982, ch 147, § 52.



§ 13-39-62 Withdrawal of district from participation in academy--Submission to voters--Effect of withdrawal.

13-39-62. Withdrawal of district from participation in academy--Submission to voters--Effect of withdrawal. A school district may withdraw from a multidistrict, career and technical academy if the school board submits a resolution to that effect to the center board and if the center board approves the resolution. If the resolution to withdraw is not approved by the center board, the school board of the district seeking the withdrawal may refer the question to a vote of the people. The form of the ballot question shall be "shall (school district name) continue as a participating member of (multidistrict, career and technical academy name)?" If a majority of the total number of votes cast on the question is not in favor of continuing participation in the multidistrict, career and technical academy, the school district shall terminate its participation in the multidistrict, career and technical academy at the end of the next school fiscal year or on a date determined by the center board. Withdrawal of a district from a multidistrict, career and technical academy does not affect the liability of the withdrawing school district or its share of outstanding obligations incurred prior to the submission of the resolution of withdrawal provided for in this section. However, the withdrawing school district abandons any interest it has in the multidistrict, career and technical academy's assets.

Source: SL 1973, ch 123, § 6; SL 1975, ch 128, § 266; SL 1982, ch 147, § 53; SL 1994, ch 130, § 4; SL 1995, ch 102; SL 2009, ch 88, § 11.



§ 13-39-63 Repealed.

13-39-63. Repealed by SL 1982, ch 147, § 61



§ 13-39-64 Rules for multidistrict, career and technical academies.

13-39-64. Rules for multidistrict, career and technical academies. The center board may adopt rules, pursuant to chapter 1-26, pertaining to the creation, dissolution, operation, control, supervision, and approval of multidistrict, career and technical academies in South Dakota.

Source: SL 1973, ch 123, § 2; SL 1975, ch 128, § 268; SL 1982, ch 147, § 54; SL 2009, ch 88, § 12.



§ 13-39-65 to 13-39-74. Repealed.

13-39-65 to 13-39-74. Repealed by SL 2017, ch 81, § 46.



§ 13-39-75 Money from sales tax increase used to increase instructor salaries.

13-39-75. Money from sales tax increase used to increase instructor salaries. The presidents of the postsecondary technical institutes, acting pursuant to rules established by the State Board of Technical Education, shall use the money provided pursuant to SL 2016, chapter 65 to increase instructor salaries to competitive levels at each postsecondary technical institute. The amount of money provided each year shall be increased by the index factor as defined in § 13-13-10.1.

Source: SL 2016, ch 65, § 18, eff. June 1, 2016; SL 2017, ch 76, § 6; SL 2017, ch 81, § 61.






Chapter 39A - South Dakota Board of Technical Education

§ 13-39A-1 Definitions.

13-39A-1. Definitions. Terms used in this chapter, mean:

(1) "Board," the South Dakota Board of Technical Education;

(2) "Department," the Department of Education;

(3) "Executive director," the executive director of the board;

(4) "Facilities," buildings, rooms, property, and permanent equipment, including vehicles, used to provide technical education;

(5) "LEA," a local education agency limited to public school districts, the legal entities that a school district is authorized to establish or a distinct separate LEA established pursuant to § 13-39A-35;

(6) "Postsecondary technical institute," a public nonprofit school legally authorized to provide career and technical Associate of Applied Science degrees and certificates or their successor equivalents and that are funded wholly or in part by the state as referenced in § 13-39A-42; and

(7) "Secretary," the secretary of the Department of Education.
Source: SL 2017, ch 81, § 1.



§ 13-39A-2 South Dakota Board of Technical Education created.

13-39A-2. South Dakota Board of Technical Education created. There is hereby created the South Dakota Board of Technical Education. The oversight of the postsecondary technical institute system is vested in the board. The board shall consist of nine members. Four members shall be selected by the Governor from persons recommended by each of the technical institutes. Each of the four technical institutes shall submit to the Governor a list of not fewer than four persons, from which the Governor shall select one person. Each list shall be submitted no fewer than thirty days before the appointment is to be made. The Governor may reject the entire list and require a technical institute to submit a new list. The Governor shall appoint the remaining board members to represent different geographic regions of the state and to reflect the industries that rely upon the technical institutes to provide a skilled workforce. All members shall be appointed with the advice and consent of the Senate.

Source: SL 2017, ch 81, § 2.



§ 13-39A-3 Political party membership.

13-39A-3. Political party membership. No more than six members of the board may be members of the same political party.

Source: SL 2017, ch 81, § 3.



§ 13-39A-4 Terms of members.

13-39A-4. Terms of members. Each member shall serve a three-year term that expires on the last day of October. No member may serve more than two consecutive terms. The initial board members shall be appointed for one, two, and three year staggered terms so the terms of no more than three board members expire in any year.

Source: SL 2017, ch 81, § 4.



§ 13-39A-5 Vacancies.

13-39A-5. Vacancies. If a vacancy occurs as provided in § 3-4-1, the Governor shall, by appointment, fill the vacancy, and the appointee shall serve for the balance of the unexpired term. Any vacancy shall be filled in the same manner the vacating member was selected. This partial term does not count as a term for the two-term limit provided in § 13-39A-4. However, if the Senate, at the next legislative session, fails to confirm the appointee, the appointee may only serve until the last day of March. The Governor shall name a new appointee after that date. The subsequent appointee is subject to the same conditions as set forth in this section.

Source: SL 2017, ch 81, § 5.



§ 13-39A-6 President--Meetings.

13-39A-6. President--Meetings. The board shall elect a president from the board's members. The president's term of office is two years. Meetings may be held at the call of the president, the executive director, or by joint request of a majority of the members if reasonable notice is given.

Source: SL 2017, ch 81, § 6.



§ 13-39A-7 Majority vote required--Minutes.

13-39A-7. Majority vote required--Minutes. The affirmative vote of a majority of the members of the board is required to take any official action. The board shall record minutes. The minutes are open to the public. All meetings of the board are subject to the provisions of chapter 1-25.

Source: SL 2017, ch 81, § 7.



§ 13-39A-8 Member compensation and expenses.

13-39A-8. Member compensation and expenses. Each member of the board shall be paid per diem compensation and allowable expenses for the member's service on the board pursuant to § 4-7-10.4.

Source: SL 2017, ch 81, § 8.



§ 13-39A-9 Members not employees of postsecondary technical institute.

13-39A-9. Members not employees of postsecondary technical institute. No employee of a postsecondary technical institute may be a member of the board.

Source: SL 2017, ch 81, § 9.



§ 13-39A-10 Executive director.

13-39A-10. Executive director. The board may select and employ an executive director. The board shall provide overall policy guidance to the executive director. The board may delegate to the executive director the authority to hire and fire board employees.

Source: SL 2017, ch 81, § 10.



§ 13-39A-11 Local governing bodies retain powers not given to board.

13-39A-11. Local governing bodies retain powers not given to board. The local governing body of each postsecondary technical institute shall retain all powers not expressly given to the board.

Source: SL 2017, ch 81, § 11.



§ 13-39A-12 Tuition and fees.

13-39A-12. Tuition and fees. The board shall approve rates of tuition and state fees for the postsecondary technical institutes. Tuition and fees may vary by course and institution.

Source: SL 2017, ch 81, § 12.



§ 13-39A-13 Annual state funding requests.

13-39A-13. Annual state funding requests. The board shall review and approve recommendations for annual state funding requests for the postsecondary technical institutes and make recommendations to the Governor and the Legislature.

Source: SL 2017, ch 81, § 13.



§ 13-39A-14 Management policies, goals, and objectives.

13-39A-14. Management policies, goals, and objectives. The board shall, with the input of the local governing boards of each of the postsecondary technical institutes, provide overall policies, goals, and objectives for the management of the postsecondary technical institute system to ensure that the needs of the public, business, and industry are met to the highest possible degree and in the most cost-effective and efficient manner.

Source: SL 2017, ch 81, § 14.



§ 13-39A-15 New construction or major renovation of facilities.

13-39A-15. New construction or major renovation of facilities. Except as otherwise provided in § 1-16A-95, the board shall consider and act upon postsecondary technical institute requests for new construction or major renovation of facilities also subject to the provisions of § 1-16A-95. However, the absence of any such action does not prevent the Legislature from approving such plans pursuant to § 1-16A-95.

Source: SL 2017, ch 81, § 15.



§ 13-39A-16 Additional duties of board.

13-39A-16. Additional duties of board. The board shall consider and act upon the following:

(1) Recommendations regarding legislation proposed for postsecondary technical education;

(2) All actions required by law to be taken by the board;

(3) Establishment of committees related to the statewide mission of the postsecondary technical institute system; and

(4) New degree or certificate granting or awarding programs at any postsecondary technical institute.
Source: SL 2017, ch 81, § 16.



§ 13-39A-17 Accreditations.

13-39A-17. Accreditations. The board shall monitor and support institutional and program accreditation, compliance with the accreditation standards of the Higher Learning Commission, and other approved industry accreditations.

Source: SL 2017, ch 81, § 17.



§ 13-39A-18 Promulgation of rules.

13-39A-18. Promulgation of rules. The board may promulgate rules, pursuant to chapter 1-26, to provide oversight for the operation and maintenance of the postsecondary technical institute system that affords people of the state, insofar as practicable, an equal opportunity to acquire a public technical education. The rules may provide for the following:

(1) Program requirements for degrees and certificate awards;

(2) Apportionment and distribution of funds made available to the board for carrying out the purposes of this chapter;

(3) General administrative matters;

(4) The submission to the board of the annual budget by each postsecondary technical institute. The board shall determine the contents of the annual budget and shall provide that failure to comply with the rules may result in withholding of payments from federal and state funds;

(5) The submission of plans of LEAs for new construction or major renovation of facilities eligible for reimbursement. The rules regarding these plans shall include a requirement that the LEA, by a written resolution, declare the LEA committed to begin construction if the budget of the board provides the matching funds;

(6) The promotion and coordination of postsecondary career and technical education consistent with the purpose set forth in § 13-39A-42; and

(7) The prevention of unwarranted duplication of programs.
Source: SL 2017, ch 81, § 18.



§ 13-39A-19 Successor to Board of Education Standards on agreements.

13-39A-19. Successor to Board of Education Standards on agreements. The board shall be the lawful successor to the Board of Education Standards with respect to all rights, privileges, obligations and duties of the Board of Education Standards under and with respect to:

(1) The lease purchase agreement dated as of August 1, 1988, between the health and educational facilities authority and the Board of Education Standards, as heretofore amended or supplemented;

(2) The four sublease agreements dated as of August 1, 1988, between the Board of Education Standards and, respectively, Mitchell School District 17-2, Rapid City Area School District No. 51-4, Sioux Falls School District 49-5, and Watertown School District No. 14-4, each as heretofore amended or supplemented;

(3) The first supplement to general pledge and escrow agreement between the treasurer, the Board of Education Standards, the health and educational facilities authority and the First National Bank in Sioux Falls, dated as of August 1, 1988, as amended and supplemented;

(4) The fourth supplement to facility fee tuition collection and deposit agreement dated June 1, 1999, among the treasurer, the Board of Education Standards, the First National Bank in Sioux Falls and the school districts specified in subsection (2) or their successors, as such agreement has been heretofore amended or supplemented from time to time; and

(5) All other agreements related to the foregoing and with respect to career and technical education program revenue bonds issued from time to time by the health and educational facilities authority to finance property used by LEAs for any postsecondary technical institute.

The board shall succeed to and assume all of the obligations of the Board of Education Standards with respect to all such agreements and is bound by all of the obligations and covenants of the Board of Education Standards in connection therewith, which obligations and covenants are ratified and confirmed.

Source: SL 2017, ch 81, § 19.



§ 13-39A-20 Performance of agreements.

13-39A-20. Performance of agreements. The board may enter into and perform the agreements described in § 13-39A-19. All bonds, notes or other evidences of indebtedness issued by the South Dakota Health and Educational Facilities Authority to finance facilities for use as postsecondary technical institute facilities and outstanding on July 1, 2017 are unaffected by the transfer of functions from the Board of Education Standards to the board. No contract with respect to the bonds is impaired by SL 2017, chapter 81.

Source: SL 2017, ch 81, § 20.



§ 13-39A-21 Apportionment and distribution of funds to LEAs.

13-39A-21. Apportionment and distribution of funds to LEAs. The secretary shall apportion and distribute funds made available for postsecondary technical institutes through a formula approved by the board to the LEAs having jurisdiction over postsecondary technical institutes to assist in maintaining and operating those schools. The use of the funds is subject to rules promulgated by the board pursuant to § 13-39A-18 and in accordance with the approved state plan for career and technical education. However, the formula approved by the board may not reduce or increase the apportionment and distribution to any postsecondary technical institute as a result of any municipal, county, or LEA financial support.

Source: SL 2017, ch 81, § 21.



§ 13-39A-22 Distribution of funds from appropriations and federal funds.

13-39A-22. Distribution of funds from appropriations and federal funds. The department shall distribute funds to the postsecondary technical institutes under the provisions of § 13-39A-21 from money appropriated to the department for that purpose, and from federal funds allotted to the State of South Dakota for that purpose.

Source: SL 2017, ch 81, § 22.



§ 13-39A-23 Separate accounting and funds by LEAs.

13-39A-23. Separate accounting and funds by LEAs. Any LEA operating a postsecondary technical institute shall keep separate the accounting and funds for the operation of the postsecondary technical programs. The LEA shall deposit receipts, student fees, and income from state and federal sources, as well as any other receipts incidental to the operation of the postsecondary technical institute, in any fund created pursuant to this chapter.

Source: SL 2017, ch 81, § 23.



§ 13-39A-24 Lease-purchase agreements between LEAs and health and educational facilities authority or board for capital improvements.

13-39A-24. Lease-purchase agreements between LEAs and health and educational facilities authority or board for capital improvements. Any LEA may enter into a lease-purchase agreement with the health and educational facilities authority or the board for capital improvements for the design, acquisition, construction, equipping, or improvement of facilities the LEA considers necessary or appropriate. In addition, the board may enter into any lease-purchase agreement for the capital improvements either with an LEA or the health and educational facilities authority.

Any lease-purchase agreement shall include any terms the health and educational facilities authority considers necessary, including without limitation, terms of default, remedies, representations, and covenants of the lessee.

No lease-purchase agreement entered into after July 1, 2017 may be effective until approved by the board. The term, lease-purchase agreement, as used in this chapter includes any sublease.

Source: SL 2017, ch 81, § 24.



§ 13-39A-25 Provisions of lease-purchase agreements.

13-39A-25. Provisions of lease-purchase agreements. A lease-purchase agreement authorized pursuant to § 13-39A-24:

(1) May be for a term of no more than thirty years;

(2) Shall be approved by the governing body of the LEA;

(3) May provide for the simultaneous conveyance of existing facilities to be leased back with the improvements and other property being financed;

(4) May provide for all rights, title, and interest of the authority to be conveyed to the LEA or to the board upon payment or other discharge of the bonds issued therefor; and

(5) May contain any other provision the authority and the board determine is necessary or appropriate to secure payment of amounts due under any agreement. No other provision of law may limit or otherwise restrict the power and authority of an LEA or the board to enter into a lease-purchase agreement or govern the procedure by which an agreement is authorized.
Source: SL 2017, ch 81, § 25.



§ 13-39A-26 Security for payments by LEA or board under lease-purchase agreements.

13-39A-26. Security for payments by LEA or board under lease-purchase agreements. The board may contract with or enter into other agreements with the South Dakota Health and Educational Facilities Authority, any LEA, the state treasurer, or others in order to pledge or otherwise transfer all or any portion of tuition and other student fees subject to deposit in the tuition subaccount in order to secure payments by any LEA or the board under a lease-purchase agreement with the authority. A contract or other agreement may also provide for the release from pledge and lien of any amounts determined to be unnecessary for payment of amounts currently owed under any lease-purchase agreement. Any pledge of tuition and other student fees are valid and binding from the time the pledge is made. The amount of tuition and other fees pledged and thereafter received shall immediately be subject to the lien of pledge without any physical delivery thereof or further act. The lien of the pledge is valid and binding against the LEA and any other person having any claim of any kind in tort, contract, or otherwise against the LEA, the board, the authority, the state treasurer, or any other person, irrespective of whether the person has notice of the claim. Neither the contract nor any other agreement or instrument creating a pledge needs to be recorded.

Source: SL 2017, ch 81, § 26.



§ 13-39A-27 Postsecondary technical institutes facilities fund.

13-39A-27. Postsecondary technical institutes facilities fund. There is hereby created within the state treasury a trust fund on behalf of the board known as the postsecondary technical institutes facilities fund. The fund shall consist of any appropriation by the Legislature specifically designated for deposit in the fund and any other moneys designated for deposit in the fund, including any investment earnings. The state treasurer may create subfunds or accounts within the trust fund created in this section as the treasurer considers necessary. Any investment earnings in the fund may be transferred annually by the state treasurer to the tuition subaccount established in § 13-39A-28.

Source: SL 2017, ch 81, § 27.



§ 13-39A-28 Tuition subaccount.

13-39A-28. Tuition subaccount. There is hereby created within the postsecondary technical institutes facilities fund a tuition subaccount. The board may determine and require that all or any portion of the tuition and other student fees payable to an LEA shall be deposited in the subaccount. No moneys may be disbursed from the tuition subaccount for any purpose other than to pay lease rentals or other amounts owed in connection with:

(1) Any facility originally leased to the Board of Regents but now utilized for career and technical education if the facility is on the campus of a postsecondary technical institute; and

(2) Any lease-purchase agreement authorized in §§ 13-39A-24 and 13-39A-25 unless the South Dakota Health and Educational Facilities authority files with the state treasurer a certification that it has on deposit or there has otherwise been appropriated sufficient moneys to pay all amounts due or to become due within the next three months on all the lease-purchase agreements.

No lease rentals on facilities described in subdivision (1) may be paid unless the board has approved the assumption of the former Board of Regents' lease obligations by the tuition subaccount. Thereafter, the state treasurer shall retain in the postsecondary technical institutes facilities fund for future repair and improvement an amount not to exceed ten percent of the fund, as the board directs.

Source: SL 2017, ch 81, § 28.



§ 13-39A-29 Postsecondary technical institute equipment fund.

13-39A-29. Postsecondary technical institute equipment fund. There is established a postsecondary technical institute equipment fund. Any money in the postsecondary technical institute equipment fund is continuously appropriated to the board for distribution as provided in this section. The board shall distribute the money to the postsecondary technical institutes to purchase equipment. Any equipment purchase shall be based upon priorities established by each postsecondary technical institute, approved by each postsecondary technical institute's governing body, and approved by the board.

Source: SL 2017, ch 81, § 29.



§ 13-39A-30 Payment of obligations under lease-purchase agreement.

13-39A-30. Payment of obligations under lease-purchase agreement. All or any portion of the lease-purchase obligations under or in connection with any lease-purchase agreement authorized in §§ 13-39A-24 and 13-39A-25 may be paid or discharged out of moneys available from the investment earnings on the postsecondary technical institutes trust fund or from any amounts on deposit in the tuition subaccount of the fund upon the determination by the board to pledge or otherwise transfer any amounts to the South Dakota Health and Educational Facilities Authority.

Source: SL 2017, ch 81, § 30.



§ 13-39A-31 Petition to establish postsecondary technical institute.

13-39A-31. Petition to establish postsecondary technical institute. Any LEA proposing to establish a postsecondary technical institute after July 1, 2015, may petition the board pursuant to §§ 13-39A-32 to 13-39A-34, inclusive. The board may conduct hearings, investigate school records, and secure other data relating to the proposed postsecondary technical institute, the institute's geographical location, the demography and economy of the area, and any other facts relating to the proposed postsecondary technical institute that the board may consider appropriate. This section does not apply to a distinct separate LEA established pursuant to § 13-39A-35.

Source: SL 2017, ch 81, § 31.



§ 13-39A-32 Recommendation of petition to Legislature.

13-39A-32. Recommendation of petition to Legislature. If the board finds that the classification petitioned for would further the educational interests of the state, more nearly equalize the educational opportunities in certain phases of technical education to persons in this state who are of the age and maturity to pursue study in preparation for entering the labor market, be of potential benefit to persons in all communities of the state, and is otherwise in accordance with the plans of the board, the board may recommend that the Legislature approve the petition.

Source: SL 2017, ch 81, § 32.



§ 13-39A-33 Legislative approval of petition.

13-39A-33. Legislative approval of petition. If the Legislature approves the petition by passing a joint resolution, an LEA may operate a postsecondary technical institute. If an LEA begins to operate a postsecondary technical institute without the approval required by this section, that institute is ineligible for state career and technical education money.

Source: SL 2017, ch 81, § 33.



§ 13-39A-34 Joint resolution specifying duties and powers of postsecondary technical institute.

13-39A-34. Joint resolution specifying duties and powers of postsecondary technical institute. The joint resolution passed pursuant to § 13-39A-33 shall specify the duties and powers of a postsecondary technical institute. The resolution may also specify the procedure for selecting members of the governing board, which may include local elections for the members. An institute established pursuant to § 13-39A-33 may be a distinct legal entity separate and apart from the school district or districts which established it.

Source: SL 2017, ch 81, § 34.



§ 13-39A-35 Petition to establish postsecondary technical institute as distinct separate LEA.

13-39A-35. Petition to establish postsecondary technical institute as distinct separate LEA. Any postsecondary technical institute, school district LEA or school districts, or any combination of them that established a postsecondary technical institute before July 1, 2015, may file a petition with the board to establish the postsecondary technical institute as a distinct separate LEA, which shall be an LEA and a public body under chapter 1-16A. The board shall approve the petition before the postsecondary technical institute may operate as a distinct separate LEA. Upon establishment of a distinct separate LEA, the school district LEA shall assign to, and the newly established distinct separate LEA shall expressly assume, all duties and powers and all rights, covenants, and obligations concerning the postsecondary technical institute, including without limitation all rights, covenants and obligations of the school district in connection with any lease purchase agreement or sublease authorized pursuant to §§ 13-39A-24 to 13-39A-30, inclusive, and any and all instruments and other agreements related thereto. Nothing in this section prohibits an agreement between the school district LEA and the distinct separate LEA pursuant to chapter 1-24. The distinct separate LEA established pursuant to this section is not subject to §§ 13-39A-31 to 13-39A-34, inclusive.

Source: SL 2017, ch 81, § 35.



§ 13-39A-36 Board governing distinct separate LEA.

13-39A-36. Board governing distinct separate LEA. A board consisting of nine members shall govern the distinct separate LEA established pursuant to § 13-39A-35.

Source: SL 2017, ch 81, § 36.



§ 13-39A-37 Terms of board members.

13-39A-37. Terms of board members. No board member may serve more than three consecutive terms on the distinct separate LEA board as provided in § 13-39A-36. Three board members shall serve an initial one-year term. Three board members shall serve an initial two-year term. Three board members shall serve an initial three-year term. Any subsequent board member term shall be for a period of three years. The board of the school district LEA referenced in § 13-39A-35 shall appoint all the initial board members.

Source: SL 2017, ch 81, § 37.



§ 13-39A-38 Appointment of members.

13-39A-38. Appointment of members. After a member's initial term on the board of the distinct separate LEA is complete, the board of the school district LEA, with input from trade and industry representatives in the region and the postsecondary technical institute president, shall continue to appoint the three board member positions whose initial terms were three years. After the distinct separate LEA board member's initial term is finished, the Governor shall appoint the three board members of the board whose initial terms were one year. After the distinct separate LEA board member's initial term is finished, the nine person distinct separate LEA board, with input from trade and industry representatives in the region and the postsecondary technical institute president, shall appoint the three board members of the board whose initial terms were two years.

Source: SL 2017, ch 81, § 38.



§ 13-39A-39 Continuing contract and collective bargaining provisions not applicable--Notice of nonrenewal.

13-39A-39. Continuing contract and collective bargaining provisions not applicable--Notice of nonrenewal. The continuing contract provisions set forth in chapter 13-43 and the collective bargaining provisions set forth in chapters 3-18 and 60-9A do not apply to any person performing work for a postsecondary technical institute. However, the governing board shall give at least sixty days written notice of the intent to nonrenew a year-to-year contract with a contracted employee in a postsecondary technical institute.

Source: SL 2017, ch 80, § 1; SL 2017, ch 81, § 39.



§ 13-39A-40 Confidentiality of student information.

13-39A-40. Confidentiality of student information. Each postsecondary technical institute shall treat all information disclosed pursuant to § 13-28-50 as confidential and subject to the same restrictions that apply to personally identifiable information involving any student enrolled in a postsecondary technical institute.

Source: SL 2017, ch 81, § 40.



§ 13-39A-41 Administrative rules not affected.

13-39A-41. Administrative rules not affected. Nothing in this chapter or chapter 13-39 may be construed as withdrawing statutory authority for any administrative rule of the South Dakota Board of Education Standards in effect on June 30, 2017, governing the operation of the postsecondary technical institutes.

Source: SL 2017, ch 81, § 54.



§ 13-39A-42 State support of four postsecondary technical institutes.

13-39A-42. State support of four postsecondary technical institutes. The state shall support four postsecondary technical institutes:

(1) Lake Area Technical Institute in Watertown, Codington County;

(2) Mitchell Technical Institute in Mitchell, Davison County;

(3) Southeast Technical Institute in Sioux Falls, Minnehaha County; and

(4) Western Dakota Technical Institute in Rapid City, Pennington County.

The purpose of Lake Area Technical Institute, Mitchell Technical Institute, Southeast Technical Institute, and Western Dakota Technical Institute is to deliver postsecondary career and technical education through the delivery of programs that result in the award of an Associate of Applied Science degree or certificate and the direct entry of graduates into skilled occupations.

Source: SL 2017, ch 81, § 55.






Chapter 40 - Vocational Rehabilitation

CHAPTER 13-40

VOCATIONAL REHABILITATION [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 41 - Junior Colleges

CHAPTER 13-41

JUNIOR COLLEGES [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 42 - Certification And Evaluation Of Teachers, Principals, And Superintendents

§ 13-42-1 Definitions.

13-42-1. Definitions. Terms used in this chapter and §§ 13-43-16 to 13-43-49, inclusive, mean:

(1) "Administrator," a superintendent, principal, or other person whose assigned duties require the person to be issued a certificate as an administrator;

(2) "Applicant," an individual who has applied for a certificate, either through an initial application or a renewal application;

(3) "Certificate," a certificate and endorsements required by the South Dakota Board of Education Standards pursuant to § 13-42-3 for a teacher, administrator, or other educational professional which authorize the certificate holder to work in assigned grades and fields;

(4) "Department," the South Dakota Department of Education;

(5) "Other educational professional," an instructor, school service specialist, or other person whose duties require the person to be issued a certificate;

(6) "Secretary," the secretary of the department;

(7) "Teacher," a person whose assigned duties require the person to be issued a certificate as a teacher.
Source: SL 2015, ch 98, § 1; SL 2017, ch 81, § 57.



§ 13-42-1.1 Repealed.

13-42-1.1. Repealed by SL 1989, ch 153, § 2



§ 13-42-1.2 Certificate required for teachers, administrators, and other educational professionals in schools.

13-42-1.2. Certificate required for teachers, administrators, and other educational professionals in schools. No person may draw wages as a teacher, administrator, or other educational professional in any public school or other accredited school who does not have a valid certificate.

Source: SDC 1939, § 15.3807; SL 1955, ch 41, ch 16, § 2; SDC Supp 1960, § 15.3802; SL 1975, ch 128, § 293; SL 1985, ch 129, § 17; SL 1986, ch 122, §§ 1, 17; SL 1987, ch 29, § 75; SL 1989, ch 153, § 1; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SDCL § 13-42-1; SL 2015, ch 98, § 2.



§ 13-42-2 Repealed.

13-42-2. Repealed by SL 2001, ch 86, § 1



§ 13-42-3 Promulgation of rules on certification as teacher, administrator, or other educational professional.

13-42-3. Promulgation of rules on certification as teacher, administrator, or other educational professional. The South Dakota Board of Education Standards shall promulgate rules, pursuant to chapter 1-26, to establish the requirements and criteria that an applicant shall meet in order to be issued a certificate by the secretary as a teacher, administrator, or other educational professional authorizing the holder of the certificate to accept a position in any elementary or secondary school in the grades and fields specified by the certificate. The rules shall specify the duration and the method of renewal or reinstatement, the amount of the fee for issuing the certificate, the application procedures and documentation requirements for certificates, the endorsements to certificates, the requirements for certification, the procedures for denial or nonrenewal of a certificate and disciplinary proceedings and assessment of costs, the procedures for processing applications and issuing certificates for military spouses, the procedures for granting reciprocity for any teacher who is certified to teach in another state and has completed an accredited teacher education program, and other procedures necessary for the administration of certification.

In addition to teacher certificate renewal based on academic coursework, the rules for teacher certificate renewal shall include guidelines and criteria by which an applicant may receive credit toward renewal based on private or public sector experience that was not obtained through academic coursework if the experience is related to the applicant's teaching field. Any change to a rule promulgated pursuant to this section which increases the educational requirements that an applicant shall meet to qualify for a certificate shall be preceded by at least two years' notice before the effective date of the change. The two-year notice requirement does not apply to an increase in the application fee, which increase shall comply with §§ 1-26-4.8 and 1-26-6.9.

Source: SDC 1939, § 15.3716; SL 1939, ch 48; SL 1947, ch 76; SL 1955, ch 41, ch 16, §§ 2, 4; SDC Supp 1960, §§ 15.3802, 15.3804; SDCL § 13-42-5; SL 1973, ch 93, § 2; SL 1975, ch 128, § 295; SL 1985, ch 137; SL 1989, ch 153, § 7; SL 1994, ch 131; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2013, ch 170, § 9; SL 2015, ch 98, § 3; SL 2016, ch 80, § 4; SL 2017, ch 81, § 57.



§ 13-42-3.1 Repealed.

13-42-3.1. Repealed by SL 1989, ch 30, § 46



§ 13-42-4 Issuance of certificates by secretary.

13-42-4. Issuance of certificates by secretary. The authority to issue a certificate is vested in the secretary, and the certificate shall be issued, renewed, or validated to a person who has met the rules and requirements for the certificate as determined by the South Dakota Board of Education Standards.

Source: SL 1955, ch 41, ch 16, § 2; SDC Supp 1960, § 15.3802; SL 1975, ch 128, § 296; SL 2004, ch 17, § 30; SL 2015, ch 98, § 4; SL 2017, ch 81, § 57.



§ 13-42-4.1 Repealed.

13-42-4.1. Repealed by SL 1989, ch 153, § 3



§ 13-42-4.2 Investigations by secretary.

13-42-4.2. Investigations by secretary. The secretary may, upon receipt of information suggesting the failure of an applicant or certificate holder to comply with requirements necessary for certification, initiate and conduct an investigation. The secretary may also initiate and conduct an investigation in regard to a person subject to § 13-43-59. In conducting the investigation, the secretary shall have the powers referenced in § 1-26-19.1.

Source: SL 2015, ch 98, § 5.



§ 13-42-5 Repealed.

13-42-5. Repealed by SL 1975, ch 128, § 377



§ 13-42-5.1 Use of institute funds--Vouchers and warrants.

13-42-5.1. Use of institute funds--Vouchers and warrants. The state institute fund, formerly provided for by § 13-42-5, shall be used for the purpose of writing and publishing bulletins, accreditation rules, and materials essential to the school systems of this state, and to support activities related to school accreditation and teacher training and retention, and as otherwise may be provided by law; and the state institute fund is hereby appropriated for such purposes and shall be paid out upon warrants drawn by the state auditor on duly itemized vouchers approved by the secretary of the Department of Education.

Source: SDC 1939, § 15.3716; SL 1939, ch 48; SL 1947, ch 76; SL 1955, ch 41, ch 16, § 4; SDC Supp 1960, § 15.3804; SDCL § 13-44-5; § 13-42-5, as added by SL 1973, ch 93, § 2; SL 1975, ch 128, § 297; SL 2003, ch 272, § 63; SL 2007, ch 107, § 1.



§ 13-42-6 Oath or affirmation of allegiance required--Aliens excepted.

13-42-6. Oath or affirmation of allegiance required--Aliens excepted. No certificate may be issued unless the applicant is a United States citizen and takes an oath or affirmation to support the Constitutions of the United States and of the State of South Dakota or unless the applicant is a legal alien. The department shall keep a copy of the oath on file. A legal alien employed by a school district is not required to file an oath or affirmation of allegiance. The secretary may administer the oath or affirmation required under this chapter.

Source: SL 1955, ch 41, ch 16, § 3; SDC Supp 1960, § 15.3803; SL 1975, ch 128, § 298; SL 1982, ch 148, § 2; SL 1989, ch 30, § 47; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2015, ch 98, § 6.



§ 13-42-7 Refusal to issue or renew certificate.

13-42-7. Refusal to issue or renew certificate. The secretary may refuse to issue or renew a certificate at any time for any of the reasons referenced in § 13-42-9 or 13-42-10.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2015, ch 98, § 7.



§ 13-42-8 Repealed.

13-42-8. Repealed by SL 1975, ch 128, § 377



§ 13-42-9 Grounds for refusal to issue or renew certificate or for revocation or suspension.

13-42-9. Grounds for refusal to issue or renew certificate or for revocation or suspension. The secretary may refuse to issue or renew, revoke, or suspend any certificate for:

(1) Incompetency;

(2) Violation of the code of ethics, established pursuant to § 13-43-25 or 13-43-45, as determined by the Professional Teachers Practices and Standards Commission or the Professional Administrators Practices and Standards Commission;

(3) Flagrant neglect of duty;

(4) Failure to fulfill any requirement for certification imposed pursuant to this chapter or chapter 13-43 and rules promulgated thereto;

(5) Moral turpitude; or

(6) Any other cause specifically allowed by law.
Source: SL 1955, ch 41, ch 16, §§ 5, 10; SDC Supp 1960, §§ 15.3805, 15.3810; SDCL § 13-43-9; SL 1969, ch 50; SL 1975, ch 128, § 299; SL 1977, ch 138, § 1; SL 1999, ch 91, § 1; SL 2001, ch 88, § 2; SL 2002, ch 92, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 90, § 1; SL 2015, ch 98, § 8.



§ 13-42-10 Suspension or refusal to issue or renew certificate for breach of contract.

13-42-10. Suspension or refusal to issue or renew certificate for breach of contract. The secretary may suspend or refuse to issue or renew any certificate for a period not to exceed one year for breaking a contract with a school. However, the secretary may not suspend the certificate if the school board or governing body collects liquidated damages pursuant to the terms of the contract. In order to initiate proceedings pursuant to this section, the school board or governing body employing the certificate holder shall file a complaint pursuant to § 13-42-12.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1984, ch 123, § 1; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 2001, ch 87, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2015, ch 98, § 9.



§ 13-42-11 Mandatory revocation of certificate for disloyal conduct or refusal to take oath of allegiance.

13-42-11. Mandatory revocation of certificate for disloyal conduct or refusal to take oath of allegiance. Any teacher who shall have publicly reviled, ridiculed, or otherwise spoken or acted with disrespect and contumacy toward the flag of the United States or its official uniforms or insignia, or toward the system of government of the United States and its Constitution, or shall refuse to take and subscribe the oath of allegiance required in § 13-42-6 shall upon satisfactory proof of the commission of such offense have his certificate revoked by the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 16, § 3; SDC Supp 1960, § 15.3803; SL 2003, ch 272, § 63.



§ 13-42-12 Procedures for revocation or suspension of certificate.

13-42-12. Procedures for revocation or suspension of certificate. Except as provided in § 13-42-10, any person may initiate proceedings for the revocation or suspension of a certificate. A written complaint shall be filed with the Professional Teachers Practices and Standards Commission or the Professional Administrators Practices and Standards Commission. The complaint shall specify generally the nature and character of the charges, and within five days after filing, a copy of the complaint shall be served upon the certificate holder in person or by registered or certified mail addressed to the person's last known address. The certificate holder shall, within thirty days after the service of the complaint, file with the commission a written answer to the charges specified. The hearing shall be conducted consistent with the requirements of chapter 1-26. Each commission may promulgate rules, pursuant to chapter 1-26, to further define the standards and procedures for conducting hearings and for filing, investigating, and resolving complaints.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1975, ch 128, § 300; SL 1985, ch 138; SL 1985, ch 139, § 16; SL 1989, ch 153, § 7; SL 1994, ch 132, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2015, ch 98, § 10.



§ 13-42-13 Repealed.

13-42-13. Repealed by SL 2015, ch 98, § 11.



§ 13-42-14 Private or public hearing--Appearance and production of evidence--Witnesses--Record of proceedings.

13-42-14. Private or public hearing--Appearance and production of evidence--Witnesses--Record of proceedings. The hearing referenced in § 13-42-12 may be either private or public, as the certificate holder may elect, and the certificate holder may appear in person or by counsel and produce evidence at the hearing. Each witness shall be sworn before testifying and the official conducting the hearing may administer the oath prescribed by law for witnesses in judicial proceedings. A record, in writing, shall be made of the proceedings and of all evidence produced at the hearing and shall be filed with the department upon conclusion of the hearing. The hearing shall be held in Pierre unless good cause is shown to justify moving the hearing to another location for the convenience of the parties and witnesses.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1985, ch 139, § 18; SL 2010, ch 77, § 19; SL 2015, ch 98, § 12.



§ 13-42-15 Secretary's decision on revocation or suspension of certificate--Effective date and duration--Service of order and findings.

13-42-15. Secretary's decision on revocation or suspension of certificate--Effective date and duration--Service of order and findings. The secretary shall make a decision within thirty days from receipt of a complaint pursuant to § 13-43-28.1 or 13-43-49. In case of suspension or revocation, the secretary shall fix the date at which the suspension or revocation becomes effective and, in case of suspension, the duration of the suspension. The order and findings of fact and conclusions of law of the secretary shall be served upon the certificate holder, and, if applicable, upon the school which last employed the certificate holder, the commission, and the complainant before the commission.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1985, ch 139, § 19; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 1996, ch 127, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 35; SL 2015, ch 98, § 13.



§ 13-42-15.1 Repealed.

13-42-15.1. Repealed by SL 2012, ch 87, § 18.



§ 13-42-16 Appeal to circuit court from revocation or suspension of certificate.

13-42-16. Appeal to circuit court from revocation or suspension of certificate. A certificate holder whose certificate has been revoked or suspended pursuant to this chapter has a right of appeal from the decision of the secretary to the circuit court pursuant to chapter 1-26.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1985, ch 139, § 20; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2015, ch 98, § 14.



§ 13-42-17 Confidentiality of investigative information--Disclosure.

13-42-17. Confidentiality of investigative information--Disclosure. Each complaint and answer referenced in § 13-42-12 and all other investigative information regarding potential discipline of an applicant or certificate holder in the possession of the department, the Professional Teachers Practices and Standards Commission, and the Professional Administrators Practices and Standards Commission is confidential. This information may be discovered and disclosed as part of a disciplinary proceeding initiated pursuant to chapter 13-42 or 13-43. In addition, if disciplinary action is imposed by the secretary or a commission pursuant to chapter 13-42 or 13-43, this information may be disclosed to authorities within this state, another state, the District of Columbia, or a territory or country in which the applicant or certificate holder holds a certificate or has applied for a certificate.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 2010, ch 77, § 20; SL 2015, ch 98, § 15.



§ 13-42-17.1 Public and confidential records--Disclosure.

13-42-17.1. Public and confidential records--Disclosure. The final decision of the secretary regarding a certificate, along with the findings of fact and conclusions of law, is a public record. If the certificate holder requests a private hearing pursuant to § 13-42-14, the written record and evidence from the hearing, including the findings of fact and conclusions of law, are confidential unless adopted by the secretary as part of the final decision. However, if disciplinary action is imposed by the secretary or a commission pursuant to chapter 13-42 or 13-43, the written record and evidence from the hearing may be disclosed to authorities within this state, another state, the District of Columbia, or a territory or country in which the applicant or certificate holder holds a certificate or has applied for a certificate.

Source: SL 2015, ch 98, § 16.



§ 13-42-17.2 Costs of contested case proceeding.

13-42-17.2. Costs of contested case proceeding. After conducting a contested case proceeding that results in the denial, nonrenewal, revocation, or suspension of a certificate, the department or commission may assess all or part of its actual costs for the proceeding against the certificate holder or applicant.

Source: SL 2015, ch 98, § 17.



§ 13-42-18 Interstate Agreement on Qualification of Educational Personnel enacted--Text of agreement.

13-42-18. Interstate Agreement on Qualification of Educational Personnel enacted--Text of agreement. The Interstate Agreement on Qualification of Educational Personnel is hereby enacted into law and entered into with all states legally joining therein, in the form substantially as follows:

ARTICLE I

Definitions

As used in this Agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1. "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

2. "Designated state official" means the education official of a state selected by that state to negotiate and enter into, on behalf of his state, contracts pursuant to this Agreement.

3. "Accept," or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

4. "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

5. "Originating state" means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article II.

6. "Receiving state" means a state (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article II.

ARTICLE II

Interstate Educational Personnel Contracts

1. The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this Agreement. A designated state official may enter into a contract pursuant to this Article only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own state.

2. Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3. No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

4. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this Agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

5. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

6. A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

ARTICLE III

Approved and Accepted Programs

1. Nothing in this Agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

2. To the extent that contracts made pursuant to this Agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

ARTICLE IV

Interstate Cooperation

The party states agree that:

1. They will, so far as practicable, prefer the making of multilateral contracts pursuant to Article II of this Agreement.

2. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

ARTICLE V

Agreement Evaluation

The designated state officials of any party state may meet from time to time as a group to evaluate progress under the Agreement, and to formulate recommendations for changes.

ARTICLE VI

Other Arrangements

Nothing in this Agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

ARTICLE VII

Effect and Withdrawal

1. This Agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this Agreement.

2. Any party state may withdraw from this Agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states.

3. No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

ARTICLE VIII

Construction and Severability

This Agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Agreement shall be severable and if any phrase, clause, sentence, or provision of this Agreement is declared to be contrary to the Constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this Agreement shall be held contrary to the Constitution of any state participating therein, the Agreement shall remain in full force and effect as to the state affected as to all severable matters.

Source: SL 1969, ch 63, § 1.



§ 13-42-19 Secretary as "designated state official".

13-42-19. Secretary as "designated state official". The "designated state official" for this state shall be the secretary of the Department of Education. Such state official shall enter into contracts pursuant to Article II of the agreement.

Source: SL 1969, ch 63, § 2; SL 2003, ch 272, § 63.



§ 13-42-20 Filing and publication of contracts.

13-42-20. Filing and publication of contracts. True copies of all contracts made on behalf of this state pursuant to the agreement shall be kept on file in the office of the secretary of the Department of Education. The Department of Education shall publish all such contracts in convenient form.

Source: SL 1969, ch 63, § 3; SL 2003, ch 272, § 63; SL 2010, ch 77, § 21.



§ 13-42-21 , 13-42-22. Repealed.

13-42-21, 13-42-22. Repealed by SL 1991, ch 153, § 3



§ 13-42-23 to 13-42-25. Repealed.

13-42-23 to 13-42-25. Repealed by SL 2012, ch 87, §§ 19 to 21.



§ 13-42-26 Certification by National Board for Professional Teaching Standards--Reimbursement for fees--Stipend for certified teachers--Adoption of rules.

13-42-26. Certification by National Board for Professional Teaching Standards--Reimbursement for fees--Stipend for certified teachers--Adoption of rules. The Department of Education shall establish a program to reimburse public school teachers for the application and processing fee for the National Board for Professional Teaching Standards certification process. The reimbursement shall include any federal funds that may be available through a candidate subsidy program. The reimbursement shall be paid upon receipt of documentation that the teacher successfully completed all certification requirements and was awarded the credential.

In addition to the reimbursement provided pursuant to this section, a teacher who teaches in a public school and who has obtained certification by the National Board for Professional Teaching Standards shall receive a payment of two thousand dollars per year for five years. The stipend shall be paid as follows:

(1) One thousand dollars from the Department of Education;

(2) One thousand dollars from the school district where the teacher is employed.

Once the first five years is complete, the school district that employs the teacher may opt to continue payments during the period of the next five years. If, during that period, the school district pays the teacher a stipend, the Department of Education shall also pay the teacher a stipend equal to the amount offered by the school district, up to a maximum of one thousand dollars. However, the department is not required to pay a teacher a stipend pursuant to this section during years six to ten unless the school district employing the teacher opts to pay a stipend.

The Board of Education Standards shall adopt rules, pursuant to chapter 1-26, to establish guidelines necessary to implement the program.

Source: SL 2000, ch 89, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2006, ch 85, § 1; SL 2017, ch 81, § 57.



§ 13-42-27 Board to review certification process and establish revised standards.

13-42-27. Board to review certification process and establish revised standards. Pursuant to § 13-1-12.1, the Board of Education Standards shall examine programs that prepare and certify school personnel, identify deficiencies, and establish revised standards designed to deliver more qualified staff to classrooms. The board's review shall identify ways to streamline the alternative certification process whereby persons holding a bachelor's degree or higher can be certified to teach in elementary and secondary schools.

Source: SL 2000, ch 75, § 5; SL 2017, ch 81, § 57.



§ 13-42-28 Board to establish alternative certification program.

13-42-28. Board to establish alternative certification program. The Board of Education Standards shall promulgate rules pursuant to chapter 1-26 establishing an alternative certification program for any person seeking employment as a school administrator who does not currently meet the certification requirements for the position sought. The alternative certification program shall permit satisfaction of certification requirements by passing a certification examination for school administrators selected by the Board of Education Standards. The Board of Education Standards shall establish eligibility requirements for sitting for the certification examination for school administrators and shall identify the passing scores required on such examination.

Source: SL 2003, ch 104, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 133, §§ 1, 6; SL 2004, ch 133, § 7, eff. July 1, 2008; SL 2017, ch 81, § 57.



§ 13-42-28.1 Repealed.

13-42-28.1. Repealed by SL 2004, ch 133, § 6, eff. July 1, 2008.



§ 13-42-29 Administrator not meeting certification standards to submit professional development plan.

13-42-29. Administrator not meeting certification standards to submit professional development plan. Each school administrator whose preparation does not meet certification standards established by the South Dakota Board of Education Standards shall submit to the Department of Education a professional development plan to meet the alternative certification requirements established by the South Dakota Board of Education Standards.

Source: SL 2003, ch 104, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 133, § 3; SL 2004, ch 133, § 6, eff. July 1, 2008; SL 2012, ch 88, § 36; SL 2017, ch 81, § 57.



§ 13-42-30 , 13-42-31. Repealed.

13-42-30, 13-42-31. Repealed by SL 2004, ch 133, § 6, eff. July 1, 2008.



§ 13-42-32 Suspension or revocation of certificate for compromising integrity of academic achievement test.

13-42-32. Suspension or revocation of certificate for compromising integrity of academic achievement test. The secretary of the Department of Education may suspend or revoke the certificate of any certified personnel who knowingly compromise the integrity of a state-required academic achievement test provided to students pursuant to chapter 13-3.

Source: SL 2007, ch 85, § 3.



§ 13-42-33 Promulgation of rules on performance standards.

13-42-33. Promulgation of rules on performance standards. The Board of Education Standards shall, no later than July 1, 2011, promulgate rules pursuant to chapter 1-26 to establish minimum professional performance standards for certified teachers in South Dakota public schools, and to establish best practices for the evaluation of the performance of certified teachers that may be used by individual school districts.

Source: SL 2010, ch 94, § 1; SL 2017, ch 81, § 57.



§ 13-42-34 Teacher evaluations.

13-42-34. Teacher evaluations. Any public school district seeking state accreditation shall evaluate the performance of each certified teacher in years one through three not less than annually, and each certified teacher in the fourth contract year or beyond, not less than every other year.

Each school district shall adopt procedures for evaluating the performance of certified teachers employed by the school district that:

(1) Are based on the minimum professional performance standards established by the Board of Education Standards pursuant to § 13-42-33;

(2) Require multiple measures;

(3) Serve as the basis for programs to increase professional growth and development of certified teachers; and

(4) Include a plan of assistance for any certified teacher, who is in the fourth or subsequent year of teaching, and whose performance does not meet the school district's performance standards.
Source: SL 2010, ch 94, § 2; SL 2017, ch 81, § 57.



§ 13-42-35 Work group to develop model evaluation instrument.

13-42-35. Work group to develop model evaluation instrument. A work group appointed by the secretary of education shall provide input in developing the standards and shall develop a model evaluation instrument that may be used by school districts. The work group shall consist of the following:

(1) Six teachers: two from an elementary school, two from a middle school, and two from a high school;

(2) Three principals: one from an elementary school, one from a middle school, and one from a high school;

(3) Two superintendents;

(4) Two school board members;

(5) Four parents who have students in various levels of the K-12 system:

(6) One representative of the South Dakota Education Association;

(7) One representative of the School Administrators of South Dakota; and

(8) One representative of the Associated School Boards of South Dakota.
Source: SL 2010, ch 94, § 3.



§ 13-42-35.1 to 13-42-35.5. Rejected.

13-42-35.1 to 13-42-35.5. Rejected by referendum.



§ 13-42-36 Right to not renew contract preserved.

13-42-36. Right to not renew contract preserved. Nothing in §§ 13-42-33 to 13-42-35, inclusive, may diminish a school district's right to not renew a teacher's contract pursuant to § 13-43-6.3.

Source: SL 2010, ch 94, § 4.



§ 13-42-37 to 13-42-66. Rejected.

13-42-37 to 13-42-66. Rejected by referendum.



§ 13-42-67 Expedited issuance of teaching certificate for spouses of military personnel--Requirements.

13-42-67. Expedited issuance of teaching certificate for spouses of military personnel--Requirements. Unless there is cause to refuse to issue the certificate pursuant to §§ 13-42-7 to 13-42-10, inclusive, the secretary shall expedite the issuance of a teaching certificate to an applicant whose application has been deemed completed by the Department of Education and:

(1) Who holds a valid certificate issued by another state or the District of Columbia;

(2) Whose spouse is a member of the armed forces of the United States;

(3) Whose spouse is the subject of a military transfer to South Dakota; and

(4) Who left employment to accompany the applicant's spouse to South Dakota;
if in the opinion of the secretary, the requirements for the issuance of the certificate in such state or the District of Columbia are substantially equivalent to those required in South Dakota. An application is considered complete once the department has received all required documentation necessary to process the application and the required application fee.

Source: SL 2013, ch 170, § 6.



§ 13-42-68 Temporary certificate for spouses of military personnel.

13-42-68. Temporary certificate for spouses of military personnel. If the secretary is unable to complete the review of the documentation required by the applicant or make a final determination regarding substantial equivalency within thirty days of the receipt of a completed application, the secretary shall issue a temporary certificate, if the applicant otherwise meets the qualifications set forth in § 13-42-67.

Source: SL 2013, ch 170, § 7.



§ 13-42-69 Duration of temporary certificate.

13-42-69. Duration of temporary certificate. Any temporary certificate issued pursuant to § 13-42-68 shall be limited for a period not to exceed six months while the department completes its review of all required documentation or the applicant completes any requirements of this chapter or the rules promulgated pursuant to this chapter that were not required in the state or the District of Columbia in which the applicant holds the certificate. Nothing in this section or § 13-42-68 prohibits the secretary from suspending or revoking the temporary certificate for failure to fulfill the requirements of §§ 13-42-67 to 13-42-69, inclusive.

Source: SL 2013, ch 170, § 8.



§ 13-42-70 Evaluation records and documents not open to inspection or copying.

13-42-70. Evaluation records and documents not open to inspection or copying. Any record or document, regardless of physical form, created by a public school, public school district, or any other school in connection with the evaluation of an individual teacher, principal, or other school employee constitutes personnel information and is not open to inspection or copying pursuant to subdivision 1-27-1.5(7).

Source: SL 2014, ch 94, § 1.



§ 13-42-71 Suicide awareness and prevention training requirements.

13-42-71. Suicide awareness and prevention training requirements. The South Dakota Board of Education Standards shall promulgate rules, pursuant to chapter 1-26, to include a minimum of one hour of suicide awareness and prevention training as a requirement that an applicant must meet in order to be issued an initial certificate and a renewal certificate as a teacher, administrator, or other educational professional. The board shall, after consultation with suicide prevention or counseling experts, identify evidence-based resources that will fulfill the suicide awareness and prevention training requirement and shall make the list of the resources available to school districts. The training required may be accomplished through self-review of suicide prevention materials that meet the guidelines developed by the board. The requirement for suicide awareness and prevention training for initial certification or to renew a certificate begins after July 1, 2017.

Source: SL 2016, ch 94, § 1; SL 2017, ch 81, § 57.



§ 13-42-72 Immunity from liability regarding suicide awareness and prevention training.

13-42-72. Immunity from liability regarding suicide awareness and prevention training. There is no cause of action for any loss or damage caused by any act or omission resulting from the implementation of the provisions of § 13-42-71 or resulting from any training, or lack of training, required by § 13-42-71 unless the loss or damage was caused by willful or wanton misconduct. The training, or lack of training, required by the provisions of § 13-42-71 may not be construed to impose any specific duty of care.

Source: SL 2016, ch 94, § 2.






Chapter 43 - Employment Of Teachers

§ 13-43-1 Employment of school board member in same district prohibited.

13-43-1. Employment of school board member in same district prohibited. No person employed to teach or to draw public money as a teacher may serve as a board member in the same school district.

Source: SDC 1939, § 15.3805; SL 1955, ch 41, ch 16, § 14; SL 1959, ch 74; SDC Supp 1960, § 15.3814; SL 1975, ch 128, § 301.



§ 13-43-2 Repealed.

13-43-2. Repealed by SL 1995, ch 87, § 65



§ 13-43-3 Repealed.

13-43-3. Repealed by SL 2007, ch 108, § 1.



§ 13-43-3.1 , 13-43-3.2. Repealed.

13-43-3.1, 13-43-3.2. Repealed by SL 2005, ch 101, §§ 4, 5.



§ 13-43-3.3 Repealed.

13-43-3.3. Repealed by SL 2012, ch 87, § 22.



§ 13-43-4 Written contract required--Execution.

13-43-4. Written contract required--Execution. A teacher shall be employed only upon written contract signed by the teacher and by the president of the school board and business manager of the school district.

Source: SDC 1939, § 15.3801; SL 1939, ch 49; SL 1955, ch 41, ch 16, § 8; SDC Supp 1960, § 15.3808; SL 1975, ch 128, § 305.



§ 13-43-5 Certificate required before contract signed--Exception when academic training being completed.

13-43-5. Certificate required before contract signed--Exception when academic training being completed. A teacher may sign a contract only upon exhibition of a valid certificate to teach the courses and grades in the school contemplated under the contract and to qualify the school for accreditation. A person is eligible to sign a contract if the person is completing academic training which would qualify the person for issuance or renewal of a teaching certificate. However, if a certificate is not issued prior to the time for performance of the contract, the contract is thereafter void. Prior to making payment under the contract, the validity of the certificate shall be verified through the Department of Education's public online certification database.

Source: SDC 1939, § 15.3801; SL 1939, ch 49; SL 1955, ch 41, ch 16, § 8; SDC Supp 1960, § 15.3808; SL 1970, ch 96, § 1; SL 1975, ch 128, § 306; SL 1985, ch 129, § 19; SL 1986, ch 122, §§ 1, 19; SL 1989, ch 153, § 7; SL 2010, ch 95, § 1.



§ 13-43-5.1 Employment of person with revoked or suspended certificate prohibited.

13-43-5.1. Employment of person with revoked or suspended certificate prohibited. No public school board or other accredited school may employ a person whose certificate as defined in § 13-42-1 is revoked or during the term of a suspension. A revocation or suspension for purposes of this section includes a refusal to issue or renew a certificate.

Source: SL 2001, ch 88, § 1; SL 2015, ch 98, § 18.



§ 13-43-5.2 Rejected.

13-43-5.2. Rejected by referendum.



§ 13-43-6 Contents of contract of employment--Distribution of copies--Duration.

13-43-6. Contents of contract of employment--Distribution of copies--Duration. The contract shall specify the date at or about which the school shall begin, the term of employment, the wages per month, and the time of payment thereof; such contract shall be signed in duplicate and one copy filed in the office of the business manager and the other retained by the teacher. Such contract may be issued covering any period of years, not to exceed three, over which a teacher holds a certificate which will remain valid without renewal.

Source: SDC 1939, § 15.3801; SL 1939, ch 49; SL 1955, ch 41, ch 16, § 8; SDC Supp 1960, § 15.3808; SL 1975, ch 128, § 307.



§ 13-43-6.1 Just cause for termination or nonrenewal of teacher.

13-43-6.1. Just cause for termination or nonrenewal of teacher. A teacher may be terminated, by the school board, at any time for just cause, including breach of contract, poor performance, incompetency, gross immorality, unprofessional conduct, insubordination, neglect of duty, or the violation of any policy or regulation of the school district. A school district may nonrenew a teacher who is in or beyond the fourth consecutive term of employment as a teacher with the school district pursuant to § 13-43-6.3 for just cause, including breach of contract, poor performance, incompetency, gross immorality, unprofessional conduct, insubordination, neglect of duty, or the violation of any policy or regulation of the school district.

Source: SL 1995, ch 87, § 75A; SL 1996, ch 128, § 1; SL 2005, ch 107, § 1.



§ 13-43-6.2 Written notice of intention to recommend nonrenewal--Opportunity for hearing--Time limitations.

13-43-6.2. Written notice of intention to recommend nonrenewal--Opportunity for hearing--Time limitations. If nonrenewal of a teacher is contemplated under § 13-43-6.1, the superintendent or chief executive officer shall give written notice of an intention to recommend nonrenewal to the teacher and the school board; a written statement of the reasons for the recommendation; access to the employment records of the teacher; the opportunity to the teacher for a hearing before the school board to present reasons in person or in writing why the nonrenewal should not occur; and the opportunity to be represented. The teacher shall request the hearing as provided in § 13-43-6.9. The school board shall conduct the hearing not sooner than fourteen days, nor later than forty-five days, after receipt of the teacher's request for hearing. The parties may waive the time limitations provided for in this section.

Source: SL 1995, ch 87, § 75B; SL 1999, ch 93, § 1; SL 2005, ch 107, § 2.



§ 13-43-6.3 Nonrenewal of teacher's contract.

13-43-6.3. Nonrenewal of teacher's contract. Until a teacher is in or beyond the fourth consecutive term of employment as a teacher with the school district, a school board may or may not renew the teacher's contract. The superintendent or chief executive officer shall give written notice of nonrenewal by April fifteenth but is not required to give further process or a reason for nonrenewal.

After a teacher is in or beyond the fourth consecutive term of employment as a teacher with the school district, §§ 13-43-6.1 and 13-43-6.2 apply to any nonrenewal of the teacher's contract. On or before April fifteenth, the superintendent or chief executive officer shall notify the teacher and the school board in writing of the recommendation to not renew the teacher's contract.

Acceptance by the teacher of an offer from the district to enter into a new contract with the teacher shall be in the manner specified in the offer. Failure of the teacher to accept the offer in the manner specified constitutes the termination of the existing contract between the teacher and the district at the end of its term.

Source: SL 1995, ch 87, § 75C; SL 1996, ch 128, § 2; SL 1998, ch 100, § 1; SL 1999, ch 94, § 1; SL 2005, ch 107, § 6.



§ 13-43-6.4 Nonrenewal due to staff reduction.

13-43-6.4. Nonrenewal due to staff reduction. Notwithstanding §§ 13-43-6.1 to 13-43-6.3, inclusive, if a teacher's contract is not renewed due to a reduction in staff, only written notice is required, which shall be provided by the school board to the teacher by April fifteenth.

Source: SL 1995, ch 87, § 75D.



§ 13-43-6.5 Termination not caused by amount of compensation.

13-43-6.5. Termination not caused by amount of compensation. A teacher's employment may not be terminated because of the amount of the teacher's compensation.

Source: SL 1995, ch 87, § 75E.



§ 13-43-6.6 Right to termination on statutory grounds not limited by collective bargaining agreement--Protection of teacher not limited.

13-43-6.6. Right to termination on statutory grounds not limited by collective bargaining agreement--Protection of teacher not limited. Although a collective bargaining agreement between a district and its teachers may set forth specific additional grounds for termination or set forth provisions as to the procedure or notice, no agreement may limit the district's right to terminate a teacher for the grounds set forth in §§ 13-43-6.1 to 13-43-6.3, inclusive. No agreement may limit the protection afforded to a teacher under § 13-43-6.5.

Source: SL 1995, ch 87, § 75F.



§ 13-43-6.7 Written notice of recommendation for termination--Content--Hearing--Action.

13-43-6.7. Written notice of recommendation for termination--Content--Hearing--Action. If termination of a teacher is contemplated under § 13-43-6.1, written notice of a recommendation for termination shall be presented to the teacher and the school board by the superintendent or chief executive officer. The recommendation shall state the reason or reasons upon which the recommendation is based, and the effective date of the recommended termination.

In addition, the notice shall identify the following rights:

(1) Access to the teacher's employment records;

(2) Upon request, a hearing before the school board to present reasons in person or in writing why the termination should not occur; and

(3) The right to be represented at the hearing at the teacher's cost.

The school board shall conduct the hearing, no sooner than fourteen days, and no later than forty-five days, after receipt of the written request for a hearing. The parties may waive these time limitations. If no hearing is requested by the teacher within the time and manner provided in § 13-43-6.9, the right to a hearing shall be deemed waived by the teacher; and the school board shall thereafter act on the recommendation without further notice or hearing.

Source: SL 2005, ch 107, § 3.



§ 13-43-6.8 Evidence of delivery of notification of intention to recommend nonrenewal or termination.

13-43-6.8. Evidence of delivery of notification of intention to recommend nonrenewal or termination. Delivery of any notification to the teacher pursuant to § 13-43-6.2 or 13-43-6.7 shall be established by certified mail with return receipt signed by the teacher, personal delivery evidenced by a receipt signed by the teacher, or affidavit of personal service made by a person authorized to effect personal service.

Source: SL 2005, ch 107, § 4.



§ 13-43-6.9 Evidence of delivery of written request for a hearing.

13-43-6.9. Evidence of delivery of written request for a hearing. Delivery of a written request for a hearing provided by § 13-43-6.2 or 13-43-6.7 shall be established by certified mail with return receipt signed by the superintendent, chief executive officer, or board member, or a person authorized to accept certified mail for the district, or personal delivery evidenced by a receipt signed by the superintendent, chief executive officer, or board member, or an affidavit of personal service upon the district made by a person authorized to effect personal service no later than fifteen days after receipt of the notice by the teacher.

Source: SL 2005, ch 107, § 5.



§ 13-43-7 Repealed.

13-43-7. Repealed by SL 1995, ch 87, § 66



§ 13-43-7.1 Repealed.

13-43-7.1. Repealed by SL 2011, ch 87, § 4.



§ 13-43-8 , 13-43-9. Repealed.

13-43-8, 13-43-9. Repealed by SL 1975, ch 128, § 377



§ 13-43-9.1 to 13-43-12. Repealed.

13-43-9.1 to 13-43-12. Repealed by SL 1995, ch 87, §§ 67 to 73



§ 13-43-12.1 , 13-43-12.2. Repealed.

13-43-12.1, 13-43-12.2. Repealed by SL 1989, ch 153, §§ 4, 5



§ 13-43-12.3 , 13-43-12.4. Repealed.

13-43-12.3, 13-43-12.4. Repealed by SL 1989, ch 153, §§ 8, 9



§ 13-43-12.5 Repealed.

13-43-12.5. Repealed by SL 1989, ch 153, § 6



§ 13-43-13 Repealed.

13-43-13. Repealed by SL 1995, ch 87, § 74



§ 13-43-14 Repealed.

13-43-14. Repealed by SL 1971, ch 126, § 2



§ 13-43-15 Repealed.

13-43-15. Repealed by SL 1995, ch 87, § 74A



§ 13-43-15.1 Right of employee to run for office.

13-43-15.1. Right of employee to run for office. No employee of a public school shall lose his job or status on the job for becoming a candidate for any public office if it does not entail neglect of duty.

Source: SL 1973, ch 111; SL 1975, ch 128, § 314.



§ 13-43-16 Declaration of teaching as profession--Persons included.

13-43-16. Declaration of teaching as profession--Persons included. The Legislature of the State of South Dakota declares teaching to be a profession. It is declared to be in the interest of the state that the profession be recognized and that the profession accept its responsibilities in the development and promotion of standards of ethics, conduct, performance, preparation, and practices. For the purpose of §§ 13-43-16 to 13-43-28.1, inclusive, the teaching profession includes each person certificated by the secretary as a teacher, administrator, and other educational professional, as defined by § 13-42-1, employed by a public school or other accredited school.

Source: SL 1969, ch 62, § 1; SL 1970, ch 104, § 1; SL 1979, ch 123, § 1; SL 1985, ch 139, § 1; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2015, ch 98, § 19.



§ 13-43-17 Professional Teachers Practices and Standards Commission created--Number and qualifications of members.

13-43-17. Professional Teachers Practices and Standards Commission created--Number and qualifications of members. There is hereby created the South Dakota Professional Teachers Practices and Standards Commission, which shall consist of seven members:

(1) Six representative members who are employed as full-time teachers, at least four of whom shall be classroom teachers. None of the six representatives may be school administrators; and

(2) One representative from the general public who is neither teacher nor school board member and who is a parent of a pupil attending an approved twelve-year program of education.
Source: SL 1969, ch 62, § 2 (a) to (d); SL 1971, ch 127, § 1; SL 1974, ch 137, § 1; SL 1979, ch 356, § 8; SL 1985, ch 139, § 2; SL 1994, ch 132, § 2.



§ 13-43-17.1 Operation within department--Functions--Submission of records and reports.

13-43-17.1. Operation within department--Functions--Submission of records and reports. The Professional Teachers Practices and Standards Commission shall operate within the Department of Education, and shall retain all its prescribed functions, including administrative functions. The commission shall submit such records, information, and reports in the form and at such times as required by the secretary of education, except that the commission shall report at least annually.

Source: SL 1973, ch 2, § 242 (b); SL 1974, ch 137, § 2; SL 1975, ch 128, § 315; SL 1994, ch 132, § 3; SL 2004, ch 17, § 31; SL 2010, ch 77, § 22.



§ 13-43-18 Appointment of members of Professional Teachers Practices and Standards Commission--Terms.

13-43-18. Appointment of members of Professional Teachers Practices and Standards Commission--Terms. The members of the Professional Teachers Practices and Standards Commission shall be appointed by the Governor in a manner to be designated by the Governor. The terms of no more than three members may expire in any one year. The terms of all members are three years and shall terminate on December thirty-one or when a successor is appointed and qualified. No member of the commission may serve more than two consecutive terms, and subsequent appointments to the commission shall be made in a manner to be designated by the Governor.

Source: SL 1969, ch 62, § 2(e), (f); SL 1971, ch 127, § 7; SL 1974, ch 137, § 3; SL 1980, ch 137; SL 1987, ch 145; SL 1994, ch 132, § 4.



§ 13-43-19 Vacancies on Professional Teachers Practices and Standards Commission--Removal of members.

13-43-19. Vacancies on Professional Teachers Practices and Standards Commission--Removal of members. Vacancies on the Professional Teachers Practices and Standards Commission shall be filled by the Governor for the balance of any unexpired term. Members may be removed by the Governor for cause.

Source: SL 1969, ch 62, § 2 (g), (h); SL 1994, ch 132, § 5.



§ 13-43-20 Election of officers of Professional Teachers Practices and Standards Commission--Adoption of rules.

13-43-20. Election of officers of Professional Teachers Practices and Standards Commission--Adoption of rules. The Professional Teachers Practices and Standards Commission shall elect from its membership a chairperson, a vice chairperson, and other such officers as the commission determines and shall adopt rules to govern its proceedings.

Source: SL 1969, ch 62, § 2 (i); SL 1975, ch 128, § 316; SL 1979, ch 123, § 2; SL 1994, ch 132, § 6.



§ 13-43-20.1 Appointment of executive secretary to commission--Employees.

13-43-20.1. Appointment of executive secretary to commission--Employees. The Professional Teachers Practices and Standards Commission may appoint an executive secretary and employ persons to provide such service as the commission may require.

Source: SL 1974, ch 137, § 4; SL 1994, ch 132, § 7.



§ 13-43-21 Meetings of Professional Teachers Practices and Standards Commission.

13-43-21. Meetings of Professional Teachers Practices and Standards Commission. The Professional Teachers Practices and Standards Commission shall meet on call of the chairperson who, however, shall call a meeting upon request of four of the members.

Source: SL 1969, ch 62, § 2 (j); SL 1975, ch 128, § 317; SL 1994, ch 132, § 8.



§ 13-43-22 Repealed.

13-43-22. Repealed by SL 1971, ch 23, § 2



§ 13-43-23 Expenses of Professional Teachers Practices and Standards Commission or Professional Administrators Practices and Standards Commission.

13-43-23. Expenses of Professional Teachers Practices and Standards Commission or Professional Administrators Practices and Standards Commission. Any expense incurred by the Professional Teachers Practices and Standards Commission or the Professional Administrators Practices and Standards Commission in administering the provisions of §§ 13-43-16 to 13-43-49, inclusive, shall be paid from the state institute fund. However, the annual expenses are limited to an amount not to exceed two-thirds of the annual amount collected for certification fees. Nothing in this section is intended to limit the ability to assess costs pursuant to § 13-42-17.2.

Source: SL 1969, ch 62, § 9; SL 1970, ch 104, § 8; SL 1971, ch 127, § 2; SL 1994, ch 132, § 9; SL 2015, ch 98, § 20.



§ 13-43-24 Repealed.

13-43-24. Repealed by SL 1974, ch 137, § 8



§ 13-43-25 Rules of Professional Teachers Practices and Standards Commission--Code of ethics--Recommendations to boards.

13-43-25. Rules of Professional Teachers Practices and Standards Commission--Code of ethics--Recommendations to boards. The Professional Teachers Practices and Standards Commission shall promulgate rules pursuant to chapter 1-26, to carry out the provisions of §§ 13-43-16 to 13-43-28.1, inclusive.

The commission shall adopt a code of professional ethics for the teaching profession in this state.

The commission may make any recommendation to the South Dakota Board of Education Standards or to school boards which will promote an improvement in the teaching profession.

Source: SL 1969, ch 62, § 4; SL 1970, ch 104, § 3; SL 1974, ch 137, § 5; SL 1975, ch 128, § 318; SL 1979, ch 123, § 3; SL 1994, ch 132, § 10; SL 2017, ch 81, § 57.



§ 13-43-25.1 , 13-43-26. Repealed.

13-43-25.1, 13-43-26. Repealed by SL 1995, ch 87, §§ 76, 77



§ 13-43-27 Repealed.

13-43-27. Repealed by SL 1974, ch 137, § 8



§ 13-43-28 Reprimand or disciplinary action for teacher misconduct--Procedure.

13-43-28. Reprimand or disciplinary action for teacher misconduct--Procedure. After notice and hearing as a contested case under the provisions of chapter 1-26, if the Professional Teachers Practices and Standards Commission determines that a certificate holder has engaged in conduct referenced in § 13-42-9 or 13-42-10, the commission may issue a public or private reprimand or impose other appropriate disciplinary action which is in the best interests of the commission, the certificate holder, and the public. The commission does not have the authority to deny, not renew, suspend, or revoke a certificate.

The commission has the powers conferred by §§ 1-26-19.1 and 1-26-19.2 and the certificate holder and the certificate holder's attorney also have available the provisions of those sections. The commission may promulgate rules, pursuant to chapter 1-26, to further define other appropriate disciplinary action referenced in this section. Any member reprimanded or disciplined by the commission pursuant to this section may appeal to circuit court as provided by chapter 1-26.

Source: SL 1969, ch 62, § 8 (a); SL 1970, ch 104, § 7; SL 1974, ch 137, § 7; SL 1975, ch 140; SL 1994, ch 132, § 12; SL 2015, ch 98, § 21.



§ 13-43-28.1 Complaint requesting revocation or suspension of certificate--Procedure--Decision--Appeal.

13-43-28.1. Complaint requesting revocation or suspension of certificate--Procedure--Decision--Appeal. If the Professional Teachers Practices and Standards Commission determines that proceedings to revoke or suspend the certificate should be instituted, the commission shall file a written complaint, findings of fact and conclusions of law, and the hearing record with the secretary and serve a copy of the complaint and findings and conclusions upon the parties before the commission. The commission's complaint shall specify the nature and character of the charges. The commission may impose discipline pursuant to § 13-43-28 and file a complaint pursuant to this section.

The secretary may base the revocation or suspension decision solely upon review of the commission's hearing record or may require additional evidence by affidavit, document, or testimony upon the secretary's own motion or upon the request of any party before the commission. The commission's determination to institute proceedings seeking revocation or suspension of a certificate pursuant to this section is not a final agency action and may not be appealed to court. The final decision of the secretary may be appealed to circuit court as provided in § 13-42-16.

Source: SDCL § 13-43-28 as added by SL 1975, ch 140; SL 1988, ch 152; SL 1991, ch 20, §§ 17, 18; SL 1994, ch 132, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2015, ch 98, § 22.



§ 13-43-29 Repealed.

13-43-29. Repealed by SL 1974, ch 137, § 8



§ 13-43-30 Repealed.

13-43-30. Repealed by SL 2015, ch 98, § 23.



§ 13-43-31 to 13-43-37. Repealed.

13-43-31 to 13-43-37. Repealed by SL 1986, ch 122, § 1



§ 13-43-38 Professional administrators practices and standards commission--Creation--Number and qualifications of members.

13-43-38. Professional administrators practices and standards commission--Creation--Number and qualifications of members. There is hereby created the South Dakota Professional Administrators Practices and Standards Commission, which shall consist of seven members, as follows:

(1) Five representative members who are employed as full-time administrators: two who are principals, two who are chief administrators of school districts offering an accredited twelve-year program of education, and one who is employed in an administrative capacity other than previously listed;

(2) One representative who is a school board member; and

(3) One representative from the general public who is neither an administrator nor a school board member and who is a parent of a pupil attending an approved twelve-year program of education.
Source: SL 1985, ch 139, § 3.



§ 13-43-39 Operation within department--Functions--Submission of records and reports.

13-43-39. Operation within department--Functions--Submission of records and reports. The Professional Administrators Practices and Standards Commission shall operate within the Department of Education and shall retain all its prescribed functions, including administrative functions. The commission shall submit such records, information and reports in such form and at such times as required by the South Dakota Board of Education Standards, except that the commission shall report at least annually.

Source: SL 1985, ch 139, § 4; SL 2010, ch 77, § 23; SL 2017, ch 81, § 57.



§ 13-43-40 Appointment of commission members--Terms.

13-43-40. Appointment of commission members--Terms. The members of the Professional Administrators Practices and Standards Commission shall be appointed by the Governor in a manner to be designated by the Governor. The terms of no more than five members may expire in any one year. The terms of all members shall be three years and shall terminate on December thirty-first or when a successor is appointed and qualified. No member of the commission may succeed himself more than once and subsequent appointments to the commission shall be made in a manner to be designated by the Governor.

Source: SL 1985, ch 139, § 5.



§ 13-43-41 Vacancies--Removal of members.

13-43-41. Vacancies--Removal of members. Vacancies on the Professional Administrators Practices and Standards Commission shall be filled by the Governor for the balance of any unexpired term. Members may be removed by the Governor for cause.

Source: SL 1985, ch 139, § 6.



§ 13-43-42 Election of officers--Adoption of rules.

13-43-42. Election of officers--Adoption of rules. The Professional Administrators Practices and Standards Commission shall elect from its membership a chairperson, a vice chairperson and other such officers as the commission shall determine and shall adopt rules to govern its proceedings.

Source: SL 1985, ch 139, § 7.



§ 13-43-43 Appointment of executive secretary--Employees.

13-43-43. Appointment of executive secretary--Employees. The Professional Administrators Practices and Standards Commission may appoint an executive secretary and employ persons to provide such service as the commission may require.

Source: SL 1985, ch 139, § 8.



§ 13-43-44 Meetings.

13-43-44. Meetings. The Professional Administrators Practices and Standards Commission shall meet on call of the chairperson. However, he shall call a meeting upon request of four members.

Source: SL 1985, ch 139, § 9.



§ 13-43-45 Adoption of rules and code of professional ethics--Recommendations to boards.

13-43-45. Adoption of rules and code of professional ethics--Recommendations to boards. The Professional Administrators Practices and Standards Commission may adopt rules in accordance with the provisions of chapter 1-26, to carry out the provisions of §§ 13-43-38 to 13-43-49, inclusive.

The commission shall adopt a code of professional ethics for the administrator's profession in this state.

The commission may make any recommendation to the South Dakota Board of Education Standards or to school boards which will promote an improvement in the administrator's profession.

Source: SL 1985, ch 139, § 10; SL 2017, ch 81, § 57.



§ 13-43-46 , 13-43-47. Repealed.

13-43-46, 13-43-47. Repealed by SL 1995, ch 87, §§ 78, 79



§ 13-43-48 Reprimand or disciplinary action for administrator misconduct--Procedure.

13-43-48. Reprimand or disciplinary action for administrator misconduct--Procedure. After notice and hearing as a contested case under the provisions of chapter 1-26, if the Professional Administrators Practices and Standards Commission determines that an administrator has engaged in conduct referenced in § 13-42-9 or 13-42-10, the commission may issue a public or private reprimand or impose other appropriate disciplinary action which is in the best interests of the commission, the certificate holder, and the public. The commission does not have the authority to deny, not renew, suspend, or revoke a certificate.

The commission has the powers conferred by §§ 1-26-19.1 and 1-26-19.2, and the certificate holder and the certificate holder's attorney also have available the provisions of those sections. The commission may promulgate rules, pursuant to chapter 1-26, to further define other appropriate disciplinary action referenced in this section. Any member reprimanded or disciplined by the commission pursuant to this section may appeal to circuit court as provided by chapter 1-26.

Source: SL 1985, ch 139, § 13; SL 2015, ch 98, § 24.



§ 13-43-49 Complaint requesting revocation or suspension of certificate of administrator--Procedure--Decision--Appeal.

13-43-49. Complaint requesting revocation or suspension of certificate of administrator--Procedure--Decision--Appeal. If the Professional Administrators Practices and Standards Commission determines that proceedings to revoke or suspend the certificate of an administrator should be instituted, the commission shall file a written complaint, findings of fact and conclusions of law, and the hearing record with the secretary and serve a copy of the complaint and findings and conclusions upon the parties before the commission. The commission's complaint shall specify the nature and character of the charges. The commission may impose discipline pursuant to § 13-43-48 and file a complaint pursuant to this section.

The secretary may base the revocation or suspension decision solely upon review of the commission's hearing record or may require additional evidence by affidavit, document, or testimony upon the secretary's own motion or upon the request of any party before the commission. The commission's determination to institute proceedings seeking revocation or suspension of a certificate pursuant to this section is not a final agency action and may not be appealed to court. The final decision of the secretary may be appealed to circuit court as provided in § 13-42-16.

Source: SL 1985, ch 139, § 14; SL 1991, ch 155; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2015, ch 98, § 25.



§ 13-43-50 Repealed.

13-43-50. Repealed by SL 2015, ch 98, § 26.



§ 13-43-51 to 13-43-55. Repealed.

13-43-51 to 13-43-55. Repealed by SL 1995, ch 88, §§ 21 to 25



§ 13-43-55.1 Mentor teacher program created--Promulgation of rules--Participation in program.

13-43-55.1. Mentor teacher program created--Promulgation of rules--Participation in program. There is hereby created a program to provide for the mentoring of teachers new to the profession in South Dakota school districts. The program shall provide a new teacher access to a mentor teacher for a period of two years and participation in a summer workshop program following the first year of employment. The South Dakota Board of Education Standards shall promulgate rules, pursuant to chapter 1-26, to establish duties and qualifications for teachers to be designated as mentor teachers. Participation in the program is discretionary with each school district according to a mentor teacher plan adopted by the school board for the school district.

Source: SL 2002, ch 80, § 1; SL 2016, ch 80, § 5; SL 2017, ch 81, § 57.



§ 13-43-56 Repealed.

13-43-56. Repealed by SL 1994, ch 135



§ 13-43-57 , 13-43-58. Repealed.

13-43-57, 13-43-58. Repealed by SL 2012, ch 87, §§ 23, 24.



§ 13-43-59 Uncertified administrators subject to code of ethics--Discipline for violation.

13-43-59. Uncertified administrators subject to code of ethics--Discipline for violation. Any person employed in an administrative capacity, but who does not hold a valid South Dakota certificate pursuant to chapter 13-42, is subject to the code of professional ethics as established under § 13-43-45. The procedures referenced in §§ 13-42-12 and 13-42-14 apply to complaints and hearings regarding an alleged violation of the code of professional ethics by the person. If the Professional Administrators Practices and Standards Commission determines that the person has violated the code of professional ethics, then the commission may impose discipline referenced in § 13-43-48.

Source: SL 2001, ch 90, § 1; SL 2015, ch 98, § 27.



§ 13-43-60 Certification of health of employee.

13-43-60. Certification of health of employee. If, at any time, there is reasonable cause to believe that an employee is suffering from a mental or physical condition that could be detrimental to the health or safety of the employee, any student, or any other employee, the superintendent may require a certification of health. The expense of obtaining such certifications of health shall be borne by the school.

Source: SL 2014, ch 95, § 1.



§ 13-43-61 Signing bonus, moving expenses, or tuition reimbursement.

13-43-61. Signing bonus, moving expenses, or tuition reimbursement. Notwithstanding any other provision of law, a school district may offer and, upon the signing of a contract by both parties, pay a signing bonus, moving expenses, or tuition reimbursement to a teacher employed in the school district.

Source: SL 2015, ch 99, § 1.



§ 13-43-62 Payment in lump sum or installments.

13-43-62. Payment in lump sum or installments. Any payment authorized in § 13-43-61 may be paid as follows:

(1) In one lump sum upon completion of the teacher's first year of employment in the school district; or

(2) In installments over a period not to exceed three years from the date the teacher signed a contract of employment with the school district, and upon the terms and conditions as may be mutually agreed upon by the school district and the teacher.
Source: SL 2015, ch 99, § 2.



§ 13-43-63 Negotiation with collective bargaining representative.

13-43-63. Negotiation with collective bargaining representative. Any payment authorized in § 13-43-61 is in addition to any amount payable under a negotiated teacher's contract, and a school district may, but is not required to, negotiate any payment authorized in § 13-43-61 with the teacher's designated collective bargaining representative.

Source: SL 2015, ch 99, § 3.






Chapter 44 - Teachers' Institutes And Association Meetings [Repealed]

CHAPTER 13-44

TEACHERS' INSTITUTES AND ASSOCIATION MEETINGS [REPEALED]

[Repealed by SL 1973, ch 93, § 3]



Chapter 45 - Teachers' Retirement System

CHAPTER 13-45

TEACHERS' RETIREMENT SYSTEM [REPEALED]

[Repealed by SL 1974, ch 35, § 80]



Chapter 46 - Appeals In School Matters

§ 13-46-1 Right to appeal to circuit court from decision by school board or special committee--Time of taking appeal.

13-46-1. Right to appeal to circuit court from decision by school board or special committee--Time of taking appeal. From a decision made by any school board, or by a special committee created under any provision of the school law relative to a school or school district matter or in respect to any act or proceeding in which such officer, board, or committee purports or assumes to act, an appeal may be taken to the circuit court by any person aggrieved, or by any party to the proceedings, or by any school district interested, within ninety days after the rendering of such decision. Provided, however, that all legal actions relative to bond issues must be started within ten days.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 320.



§ 13-46-2 Parties to appeal.

13-46-2. Parties to appeal. Any matter so appealed shall be entitled in the name of the aggrieved party as appellant, against the school board or special committee, as the case may be, as respondent.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 321.



§ 13-46-3 Notice of appeal--Service and filing--Bond to pay costs.

13-46-3. Notice of appeal--Service and filing--Bond to pay costs. Such appeal shall be taken by serving a notice of appeal upon the school board or special committee or any member thereof, and by filing such notice of appeal in the office of the clerk of the circuit court in the county in which such appeal is taken, together with a bond in the sum of one hundred dollars with two or more sureties to be approved by the clerk of said court, conditioned that appellant will pay all costs therein that may be adjudged against him. Such notice must clearly and concisely state the decision or that part of the decision appealed from.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 322.



§ 13-46-4 Certification of record to clerk of courts--Failure to transmit--Fees.

13-46-4. Certification of record to clerk of courts--Failure to transmit--Fees. Upon such appeal so taken, the business manager of the school district or the acting clerk of such special committee, shall, within thirty days thereafter, transmit to the clerk of courts a certified copy of the record of the decision appealed from and of the record of all proceedings had in respect to the matter and all original papers filed in the office and upon the failure of such person so to transmit the record, the circuit court may compel the person to do so and may fine the person for neglect or refusal to transmit the record. Such officer or clerk shall receive the usual copying fees to be taxed as part of the costs of suit. In the event a transcript of hearing or other proceeding is part of the record to be transmitted and is not available within the time limit established in this section, it shall be submitted to the court within five days of receipt from the reporter.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 323; SL 1999, ch 95, § 1.



§ 13-46-5 Repealed.

13-46-5. Repealed by SL 1974, ch 153, § 60



§ 13-46-6 Trial de novo in circuit court--Judgment or order--Enforcement.

13-46-6. Trial de novo in circuit court--Judgment or order--Enforcement. The trial in the circuit court shall be de novo according to the rules relating to special proceedings of a civil nature so far as such rules are applicable and not in conflict with the provisions of this chapter and the court shall enter such final judgment or order as the circumstances and every right of the case may require and such judgment or order may be enforced by writ of execution, mandamus, or prohibition, or by attachment as for contempt.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344.



§ 13-46-7 Appeal to Supreme Court.

13-46-7. Appeal to Supreme Court. An appeal from any such final judgment or order may be taken to the Supreme Court within sixty days after written notice thereof shall have been given to the party desiring to appeal, which appeal shall be perfected, heard, and determined as other appeals in civil cases.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344.






Chapter 47 - Educational Telecommunications

§ 13-47-1 South Dakota Board of Directors for Educational Telecommunications created--Composition and appointment of members.

13-47-1. South Dakota Board of Directors for Educational Telecommunications created--Composition and appointment of members. There is created the South Dakota Board of Directors for Educational Telecommunications, which shall consist of the commissioner of information and telecommunications or an authorized representative, the executive director of the Board of Regents or an authorized representative, a representative of the Bureau of Information and Telecommunications selected by the secretary, and six others appointed by the Governor. At least one of the appointive members shall be representative of the nonpublic institutions of higher education in the state. The terms of the appointive members of the board shall be for a period of three years, two terms expiring each year. Not more than four of the appointive members may be from the same political party.

Source: SL 1965, ch 67, § 1; SL 1970, ch 107; SL 1976, ch 19, § 7; SL 1978, ch 119, §§ 1, 2; SL 1981, ch 149; SL 1985, ch 133, § 2; SL 1990, ch 446 (Ex. Ord. 90-1), § 17; SL 1994, ch 412 (Ex. Ord. 94-4), § 22; SL 1995, ch 322 (Ex. Ord. 95-6), § 20; SL 2011, ch 74, § 4.



§ 13-47-1.1 Board and facilities as educational telecommunications section.

13-47-1.1. Board and facilities as educational telecommunications section. The board and all its facilities and functions comprise the Educational Telecommunications Office of the Bureau of Information and Telecommunications.

Source: SL 1973, ch 2, § 259; SL 1994, ch 412, (Ex. Ord. 94-4), § 22.



§ 13-47-2 Function of board of directors.

13-47-2. Function of board of directors. It shall be the function of the board to consider and establish policy for and exercise all necessary control over the State Educational Telecommunications Network, and to carry out the duties imposed in this chapter, or as otherwise authorized and assigned to said board by law.

Source: SL 1965, ch 67, § 1.



§ 13-47-3 Officers of board.

13-47-3. Officers of board. The board shall choose from its own members a chairman, secretary, and treasurer.

Source: SL 1965, ch 67, § 2.



§ 13-47-4 Employment of personnel for office--Supplies and equipment.

13-47-4. Employment of personnel for office--Supplies and equipment. The commissioner of information and telecommunications is hereby empowered and authorized to employ such clerical help and assistants as may be necessary for the educational telecommunications office, subject to chapter 3-6A, and the board is hereby empowered and authorized to purchase such supplies and equipment as may be necessary.

Source: SL 1965, ch 67, § 4; SL 1979, ch 353, § 11; SL 1994, ch 412, (Ex. Ord. 94-4), § 22.



§ 13-47-4.1 Administrative control over office.

13-47-4.1. Administrative control over office. Notwithstanding any other provision of law, the Bureau of Information and Telecommunications shall exercise administrative control over the educational telecommunications office. The board shall exercise control over policy, programming and other executive functions in accordance with licensure requirements of 310(d) of the Federal Communications Act of 1934.

Source: SL 1980, ch 145; SL 1993, ch 148; SL 1994, ch 412 (Ex. Ord. 94-4), § 22.



§ 13-47-5 Meetings of board--Records--Reports.

13-47-5. Meetings of board--Records--Reports. The board of directors shall meet as often as necessary to perform its duties. An affirmative vote of a majority of the members of the board shall be required to act on any matter falling within the scope of the board. The board shall keep complete minutes of its meetings and make reports.

Source: SL 1965, ch 67, § 3; SL 1975, ch 128, § 324; SL 1985, ch 140.



§ 13-47-6 Expenses of board members.

13-47-6. Expenses of board members. Members of the board shall be compensated for their services at meetings of the board and shall be reimbursed for mileage, lodging, and meals on the same basis as other state employees; provided, however, that no such compensation shall be paid to any member of the board who is otherwise a regular employee of the state. Claims for expenses authorized under this chapter are to be paid out of funds appropriated therefor, on warrants drawn by the state auditor upon duly itemized vouchers approved by the board.

Source: SL 1965, ch 67, § 6; SL 1967, ch 54.



§ 13-47-7 Telecommunications network sponsored by board.

13-47-7. Telecommunications network sponsored by board. The board shall have the power and duty to promote and sponsor a noncommercial educational telecommunications network to serve a series of interconnecting units throughout the State of South Dakota.

Source: SL 1965, ch 67, § 5 (1).



§ 13-47-8 Acquisition and use of property.

13-47-8. Acquisition and use of property. The board shall have the power and duty to acquire real estate and other property as an agency of the State of South Dakota, and to hold and use the same for educational telecommunications purposes.

Source: SL 1965, ch 67, § 5 (4).



§ 13-47-9 Gifts and contributions for educational telecommunications.

13-47-9. Gifts and contributions for educational telecommunications. The board shall have the power and duty to receive gifts and contributions from public and private sources in providing educational telecommunications facilities and programs.

Source: SL 1965, ch 67, § 5 (3).



§ 13-47-10 Acceptance and use of federal aid.

13-47-10. Acceptance and use of federal aid. The board shall have the power and duty to accept, control, expend, and use any federal funds, grants-in-aid, subventions, or other financial aids that are now, or may be, available to it for planning, construction, and operation of a State Educational Telecommunications Network.

Source: SL 1965, ch 67, § 5 (11).



§ 13-47-11 Federal licenses for telecommunications--Applications, reports, and requests to Federal Communications Commission.

13-47-11. Federal licenses for telecommunications--Applications, reports, and requests to Federal Communications Commission. The board shall have the power and duty to apply for and to receive and hold such authorizations and licenses and assignments of channels from the Federal Communications Commission as may be necessary to conduct such educational telecommunications programs by standard broadcast or by closed circuits, and to prepare, file, and prosecute before the Federal Communications Commission all applications, reports, or other documents or requests for authorization of any kind necessary or appropriate to achieve the purposes set forth in this chapter.

Source: SL 1965, ch 67, § 5 (2).



§ 13-47-12 Construction, maintenance, and operation of telecommunications facilities.

13-47-12. Construction, maintenance, and operation of telecommunications facilities. The board shall have the power and duty to contract for the construction, leasing, repair, maintenance, and operation of telecommunications facilities.

Source: SL 1965, ch 67, § 5 (5).



§ 13-47-13 Contracting for interconnecting channel service.

13-47-13. Contracting for interconnecting channel service. The board shall have the power and duty to contract with qualified companies to provide interconnecting channels between broadcasting towers unless it is first determined by the board that state-owned interconnecting channels can be constructed and operated that would furnish a comparable quality of service at a cost to the state that would be less than if such channels were provided by qualified companies.

Source: SL 1965, ch 67, § 5 (6).



§ 13-47-14 Operation of telecommunications network consistent with federal regulations and department policies.

13-47-14. Operation of telecommunications network consistent with federal regulations and department policies. The board shall have the power and duty to arrange for the operation of a state-wide educational telecommunications network, as directed by the board, consistent with the provisions of the Communications Act of 1934, as amended, and applicable rules, regulations, and policies of the Federal Communications Commission and, insofar as elementary and secondary education programs are concerned, consistent with policies of the Department of Education.

Source: SL 1965, ch 67, § 5 (7); SL 2010, ch 77, § 24.



§ 13-47-15 Establishment of general policy for educational telecommunications.

13-47-15. Establishment of general policy for educational telecommunications. The board shall have the power and duty, after taking into consideration the needs of the entire state, to establish general policies relating to the nature and character of educational telecommunications broadcasts.

Source: SL 1965, ch 67, § 5 (8).



§ 13-47-15.1 INFOTEXT system.

13-47-15.1. INFOTEXT system. It is in the best interest of the people of South Dakota to allow the Board of Educational Telecommunications to provide for necessary equipment, personnel, and services to provide an INFOTEXT system for public television.

Source: SL 1984, ch 127; SL 1990, ch 446 (E.O. 90-1), § 17.



§ 13-47-16 Standard broadcast and closed circuit programs.

13-47-16. Standard broadcast and closed circuit programs. The board shall have the power and duty to arrange for and provide standard broadcast and closed circuit noncommercial educational telecommunications programs to South Dakota citizens and institutions.

Source: SL 1965, ch 67, § 5 (9).



§ 13-47-16.1 Powers of board extended to radio--Construction priorities--Allocation of frequencies.

13-47-16.1. Powers of board extended to radio--Construction priorities--Allocation of frequencies. The provisions of §§ 13-47-2, 13-47-7 to 13-47-12, inclusive, and 13-47-14 to 13-47-16, inclusive, relating to educational telecommunications shall also apply to educational radio broadcasting. The board shall also have the authority to approve and create construction priorities and the allocation of frequencies of proposed board-owned educational radio stations, and shall assist in the development of a state-wide channel allocation plan for noncommercial educational FM radio broadcasting, consistent with federal communications rules and regulations.

Source: SL 1974, ch 138.



§ 13-47-17 Facilities not used for subversive purposes or to influence legislation.

13-47-17. Facilities not used for subversive purposes or to influence legislation. The board shall have the power and duty to make certain that the facilities authorized by this chapter are not used for any purpose which is contrary to the Constitution of the United States or the State of South Dakota, or for broadcasting propaganda, or attempting to influence legislation.

Source: SL 1965, ch 67, § 5 (10).



§ 13-47-18 Lease arrangements for sharing cost of operating facilities.

13-47-18. Lease arrangements for sharing cost of operating facilities. The board shall have the power and duty to enter into contractual agreements for the purpose of sharing through lease arrangements the cost of operating facilities with federal, state, or political subdivisions, and private persons, organizations, or associations.

Source: SL 1965, ch 67, § 5 as added by SL 1968, ch 59.



§ 13-47-19 to 13-47-21. Repealed.

13-47-19 to 13-47-21. Repealed by SL 2015, ch 82, §§ 19 to 21.



§ 13-47-21.1 Repealed.

13-47-21.1. Repealed by SL 1995, ch 322 (Ex Ord 95-6), § 19



§ 13-47-22 , 13-47-23. Repealed.

13-47-22, 13-47-23. Repealed by SL 2007, ch 28, §§ 5, 6.






Chapter 48 - Authorization To Provide Postsecondary Education

§ 13-48-1 to 13-48-19. Repealed.

13-48-1 to 13-48-19. Repealed by SL 1996, ch 129, §§ 1 to 22



§ 13-48-20 Repealed.

13-48-20. Repealed by SL 1982, ch 86, § 154



§ 13-48-21 Repealed.

13-48-21. Repealed by SL 1996, ch 129, § 23



§ 13-48-24 to 13-48-33. Repealed.

13-48-24 to 13-48-33. Repealed by SL 1996, ch 129, §§ 24 to 33



§ 13-48-34 Definitions.

13-48-34. Definitions. The terms used in this chapter mean:

(1) "Accredited" or "accreditation," the status of public recognition that an accrediting agency recognized by the United States Department of Education pursuant to Title IV of the Higher Education Act of 1965 (20 U.S.C. § 1070 et seq.) as amended to January 1, 2012, grants to an institution or educational program that meets the agency's established requirements;

(2) "Complaint," an allegation that a postsecondary institution does not meet the requirements of this chapter; an allegation that a postsecondary institution violated chapter 37-24; or an allegation raised by a student that a postsecondary institution does not meet standards established by the institution's accrediting agency;

(3) "Secretary," the secretary of state;

(4) "Educational program," a program of organized instruction or study beyond secondary education that leads to an academic, professional, or vocational degree, or certificate, or other recognized educational credential;

(5) "Federal student financial assistance programs," federal student financial assistance program authorized by Title IV of the Higher Education Act of 1965 (20 U.S.C. Section 1070 et seq.), as amended to January 1, 2012;

(6) "Postsecondary institution," a person, business entity, nonprofit corporation or government entity that operates educational programs beyond secondary education.
Source: SL 2012, ch 100, § 1.



§ 13-48-35 Certificate of authorization required to provide postsecondary education.

13-48-35. Certificate of authorization required to provide postsecondary education. No postsecondary institution may provide educational programs at physical locations in this state unless it has been issued a certificate of authorization to provide postsecondary education as provided in this chapter. Additionally, except for such postsecondary institutions providing educational programs at physical locations in this state on July 1, 2012, no postsecondary institution may publicize the availability in this state of such programs unless it has been issued a certificate of authorization to provide postsecondary education as provided in this chapter.

Source: SL 2012, ch 100, § 2.



§ 13-48-36 Existing postsecondary institutions authorized to provide educational programs.

13-48-36. Existing postsecondary institutions authorized to provide educational programs. To ensure that postsecondary institutions legally operating in this state as of this date and participating in the federal student financial assistance programs may comply with the state authorization regulations promulgated by the United States Department of Education on October 29, 2010, codified at 34 C.F.R. Section 600.9 and effective as of July 1, 2011, the following postsecondary institutions are acknowledged by the Legislature as being authorized to provide educational programs at physical locations in this state, subject to the provisions of § 13-48-38:

(1) Augustana College;

(2) Avera McKennan Hospital School of Radiologic Technology;

(3) Avera Sacred Heart Hospital School of Radiologic Technology;

(4) Black Hills State University;

(5) Colorado Technical University;

(6) Dakota State University;

(7) Dakota Wesleyan University;

(8) Globe University;

(9) Kilian Community College;

(10) Lake Area Technical Institute;

(11) Mitchell Technical Institute;

(12) Mount Marty College;

(13) National American University;

(14) Northern State University;

(15) Presentation College;

(16) Sanford Medical Center;

(17) Sioux Falls Seminary;

(18) South Dakota School of Mines and Technology;

(19) South Dakota State University;

(20) Southeast Technical Institute;

(21) University of Sioux Falls;

(22) University of South Dakota; and

(23) Western Dakota Technical Institute.
Source: SL 2012, ch 100, § 3; SL 2013, ch 80, § 1.



§ 13-48-37 Requirements for issuance of certificate of authorization.

13-48-37. Requirements for issuance of certificate of authorization. The secretary shall issue a certificate of authorization to provide postsecondary education to any postsecondary institution named in § 13-48-36. The secretary also may issue a certificate of authorization to provide postsecondary education to any other postsecondary institution to provide educational programs at physical locations in this state if the postsecondary institution:

(1) Is established as an instrumentality of this state or another state, or is legally established to operate as a private business entity or nonprofit corporation in accordance with applicable state law; and

(2) Is accredited or is operating under an affiliation agreement whose terms make an accredited postsecondary institution responsible for awarding academic credit and educational credentials to its students and maintaining transcripts for such students.
Source: SL 2012, ch 100, § 4; SL 2013, ch 80, § 2.



§ 13-48-38 Continuation of authorization.

13-48-38. Continuation of authorization. Authorization to provide educational programs at physical locations in this state, once granted by the secretary, is continuous so long as the postsecondary institution continues to meet the requirements set forth in § 13-48-37.

Source: SL 2012, ch 100, § 5.



§ 13-48-39 Registry for authorized postsecondary institutions--Name or location change--Promulgation of rules.

13-48-39. Registry for authorized postsecondary institutions--Name or location change--Promulgation of rules. The secretary shall maintain a registry of all postsecondary institutions authorized by this chapter and such other postsecondary institutions for which it has issued a certificate of authorization to provide postsecondary education. If any institution changes the name under which it operates its educational programs, or the physical location of any campus, the institutions shall notify the secretary in writing within thirty days of such change and the secretary shall, as needed, issue an updated certificate of authorization to provide postsecondary education. The secretary shall develop, by rules promulgated pursuant to chapter 1-26, such forms and procedures as may be necessary to administer the requirements of this chapter.

Source: SL 2012, ch 100, § 6.



§ 13-48-40 Complaints--Enforcement by attorney general.

13-48-40. Complaints--Enforcement by attorney general. The Office of Attorney General, Division of Consumer Protection, shall review and act on complaints, as such term is defined by § 13-48-34, concerning postsecondary institutions providing educational programs at physical locations in the state, including, as necessary, requiring a postsecondary institution to cease its operations in the state. If a complaint relates to a postsecondary institution controlled by the Board of Regents, the attorney general shall refer the matter to the Board of Regents. In all other cases, the attorney general shall refer the complaint to the institution and provide the institution with no less than thirty days to respond to the matters set forth in the complaint, including an opportunity to demonstrate any actions it has taken or plans to take in response to the complaint, and to consider whether the complainant has exhausted all available administrative remedies within the institutions's policies and procedures. In administering the requirements of this section, the attorney general may refer a complaint to an institution's accrediting agency for review and investigation, with the accrediting agency providing a report of its investigation to the attorney general for further disposition. In enforcing this chapter, the attorney general has all the enforcement powers, authorities, and remedies provided by chapter 37-24.

Source: SL 2012, ch 100, § 7.



§ 13-48-41 Exempt institutions.

13-48-41. Exempt institutions. The provisions of this chapter do not apply to postsecondary institutions:

(1) Established by the government of the United States;

(2) Established by the government of an Indian tribe whose tribal lands are located, in whole or in part, in this state;

(3) Established by owned, controlled, operated, and maintained by a religious organization lawfully operating as a nonprofit religious corporation and awarding only religious degrees or certificates for the purpose of conferring clerical status or authority within that religion; or

(4) Subject to the jurisdiction and regulations to the South Dakota Cosmetology Commission.
Source: SL 2012, ch 100, § 8.



§ 13-48-42 Western Interstate Commission for Higher Education State Authorization Reciprocity Agreement--National Council for State Authorization Reciprocity Agreement's Policies and Standards.

13-48-42. Western Interstate Commission for Higher Education State Authorization Reciprocity Agreement--National Council for State Authorization Reciprocity Agreement's Policies and Standards. The secretary of state and the attorney general shall provide information requested by the Board of Regents in order to carry out administrative, oversight, information sharing, and reporting responsibilities on behalf of South Dakota under the Western Interstate Commission for Higher Education State Authorization Reciprocity Agreement, dated November 1, 2013, and the National Council for State Authorization Reciprocity Agreement's Policies and Standards, dated November 18, 2013. With respect to any postsecondary institution authorized under this chapter that is not controlled by the Board of Regents, the information requested by the Board of Regents from the secretary of state and the attorney general may not exceed that which is specifically required for a postsecondary institution to receive reciprocal authorizations to conduct distance education activities in other states under the Western Interstate Commission for Higher Education State Authorization Reciprocity Agreement, dated November 1, 2013, and the National Council for State Authorization Reciprocity Agreement's Policies and Standards, dated November 18, 2013.

Source: SL 2014, ch 96, § 1.



§ 13-48-43 Physical location in this state defined.

13-48-43. Physical location in this state defined. For the purposes of this chapter, physical location in this state, means the ongoing occupation of a physical location in South Dakota for instructional purposes or the maintenance of an administrative office to facilitate instruction. The following activities do not constitute the use of a physical location in this state: delivering of distance education courses online, through correspondence or broadcast; advertising; recruiting; contractual arrangements to acquire goods or services, including educational or examination proctoring services, with institutions or businesses physically located in South Dakota; courses delivered on military installations by an accredited institution limited to active and reserve military personnel, dependents of military personnel, and civilian employees of the military installation; field trips; operation of a server or other electronic service device; short courses (twenty classroom hours or less, or the equivalent thereof); courses for which fewer than twenty-five percent of class requirements take place in a setting where the instructor and students physically meet together; and experiential learning opportunities, such as a clinical, practicum, residency, or internship, if the offering institution has already obtained all the necessary professional and licensure approvals necessary to conduct the learning opportunity in the state, and that only ten students from each institution are physically present simultaneously at a single field site.

Source: SL 2014, ch 96, § 2.






Chapter 48A - Education Accountability Report

§ 13-48A-1 , 13-48A-2. Repealed.

13-48A-1, 13-48A-2. Repealed by SL 2016, ch 95, §§ 2, 3.



§ 13-48A-3 , 13-48A-4. Repealed.

13-48A-3, 13-48A-4. Repealed by SL 2013, ch 81, § 5.



§ 13-48A-5 , 13-48A-6. Repealed.

13-48A-5, 13-48A-6. Repealed by SL 2016, ch 95, §§ 4, 5.



§ 13-48A-7 Annual accountability report to Government Operations and Audit Committee.

13-48A-7. Annual accountability report to Government Operations and Audit Committee. The Board of Regents and the Board of Education Standards shall each provide to the Government Operations and Audit Committee an annual accountability report as determined by the committee. The annual accountability report provided by the Board of Regents shall include a financial report on each of the university centers located in Pierre, Rapid City, and Sioux Falls as prescribed by the auditor general.

Source: SL 2013, ch 81, § 8; SL 2016, ch 95, § 1; SL 2017, ch 13, § 10; SL 2017, ch 81, § 57; SL 2017, ch 88, § 2.



§ 13-48A-8 Repealed.

13-48A-8. Repealed by SL 2016, ch 95, § 6.






Chapter 49 - State Board Of Regents

§ 13-49-1 Control of educational institutions vested in board--Appointment of members.

13-49-1. Control of educational institutions vested in board--Appointment of members. The control of the public postsecondary educational institutions of the state offering college credit which are sustained wholly or in part by the state is vested in a board of nine members, designated as the Board of Regents. The Governor shall appoint the members with the consent of the Senate.

Source: SDC 1939, § 15.0701; SL 1955, ch 38, § 1; SL 1971, ch 129; SL 1976, ch 126, § 1; SL 1979, ch 125, § 1; SL 2007, ch 109, § 1.



§ 13-49-2 Qualifications of members of board.

13-49-2. Qualifications of members of board. Each regent who is a regular member shall be a person of probity and wisdom and selected from among the best known citizens, who are residents of different portions of the state. No two regents may be residents in the same county and not more than six may be members of the same political party. One regent shall be the student regent as provided in § 13-49-6.1. A regent's residence is determined by where the regent is registered to vote.

Source: SDC 1939, § 15.0703; SL 1951, ch 45; SL 1955, ch 39; SL 1957, ch 47; SL 1975, ch 128, § 325; SL 1976, ch 126, § 2; SL 1979, ch 125, § 2; SL 1986, ch 138; SL 1988, ch 154, § 1; SL 2007, ch 109, § 2.



§ 13-49-3 Term of office of regents.

13-49-3. Term of office of regents. Each regent, except the student regent, shall be appointed for a term of six years. The term shall expire on the last day of March or when a successor is appointed and qualified, unless removed as provided in § 3-17-1.

Source: SDC 1939, § 15.0701; SL 1955, ch 38, §§ 1, 2; SDC Supp 1960, § 15.0701-1; SL 1975, ch 128, § 326; SL 1976, ch 126, § 3; SL 1979, ch 125, § 3; SL 1988, ch 154, § 2; SL 2007, ch 109, § 3.



§ 13-49-4 Filling of vacancies--Failure of senate to confirm--New appointee named.

13-49-4. Filling of vacancies--Failure of senate to confirm--New appointee named. If a vacancy occurs as provided in § 3-4-1, the Governor shall fill the vacancy by appointment, and the appointee shall serve for the balance of the unexpired term. However, if the Senate, at the next legislative session, fails to confirm the appointee, the appointee shall only serve until the last day of March. Then a new appointee shall be named by the Governor. The subsequent appointee is subject to the same conditions as set forth in this section.

Source: SDC 1939, § 15.0702; SL 1975, ch 128, § 327; SL 2007, ch 109, § 4.



§ 13-49-5 Repealed.

13-49-5. Repealed by SL 1975, ch 128, § 377



§ 13-49-6 Oath of office of regents.

13-49-6. Oath of office of regents. Before entering upon the duties of the office, each regent shall take and subscribe an oath or affirmation to support the Constitutions of the United States and of this state, and faithfully to discharge the duties of the office, which oath or affirmation shall be filed with the secretary of state.

Source: SDC 1939, § 15.0703; SL 1951, ch 45; SL 1955, ch 39; SL 1957, ch 47; SL 1975, ch 128, § 328; SL 2007, ch 109, § 5.



§ 13-49-6.1 Student regent appointed by Governor--Term of appointment--Voting member.

13-49-6.1. Student regent appointed by Governor--Term of appointment--Voting member. The Governor shall appoint a student regent, with the consent of the Senate, who shall participate in all board meetings, open and closed, and be compensated in the same manner as board members. The student regent shall be a student of one of the public postsecondary educational institutions under the control of the board. The student regent shall be appointed for a term of two years which term shall expire on the first day of July of every even-numbered year, unless removed under the provisions of § 3-17-1 or unless such student does not remain enrolled in a postsecondary institution controlled by the board. The student regent is a formal member of the board and may vote.

Source: SL 1979, ch 125, § 4; SL 1988, ch 154, § 3; SL 2007, ch 109, § 6.



§ 13-49-6.2 Repealed.

13-49-6.2. Repealed by SL 2007, ch 109, § 7.



§ 13-49-7 Meetings of board--Vote required for action--Minutes--Open to public.

13-49-7. Meetings of board--Vote required for action--Minutes--Open to public. Meetings may be held on the call of the president or by joint request of a majority of the members, due and reasonable notice always being given.

The affirmative vote of a majority of the members of the Board of Regents is required to take official action. The Board of Regents shall record the minutes of any meeting open to the public. All meetings of the Board of Regents shall be open to the public unless personnel matters and privileged matters between the board and its attorney are being discussed. If such meetings are held, the board shall limit the topics discussed or acted upon to such matters only.

Source: SDC 1939, § 15.0704; SL 1973, ch 104; SL 1980, ch 139; SL 2007, ch 109, § 8.



§ 13-49-8 Repealed.

13-49-8. Repealed by SL 1971, ch 23, § 2



§ 13-49-9 President of board--Election and term.

13-49-9. President of board--Election and term. At the annual meeting of the board, there shall be elected from among the members a president, whose term of office shall be for one year.

Source: SDC 1939, § 15.0705; SL 1945, ch 49; SL 1955, ch 293, § 1; SL 2007, ch 109, § 9.



§ 13-49-10 Appointment of executive director--Qualifications--Supervision by board.

13-49-10. Appointment of executive director--Qualifications--Supervision by board. The Board of Regents shall appoint an executive director, who shall be a full-time employee of the board. The executive director shall have a graduate degree from a recognized college or university and shall by training and experience be familiar with the operations and problems of institutions of higher education. The executive director shall carry out the directives of the Board of Regents and shall be under the board's general jurisdiction and supervision.

Source: SDC 1939, § 15.0705; SL 1945, ch 49; SL 1955, ch 293, § 1; SL 1968, ch 35, § 1; SDCL Supp, § 13-49-10.1; SL 1975, ch 128, § 329; SL 1981, ch 150, § 1; SL 2007, ch 109, § 10.



§ 13-49-10.1 Repealed.

13-49-10.1. Repealed by SL 1975, ch 128, § 377



§ 13-49-11 Corporate powers of board--Management of property.

13-49-11. Corporate powers of board--Management of property. The Board of Regents is, and it and its successors in office shall continue to be, a corporation, or body corporate, with power to sue and be sued, to hold, lease, and manage, for the purposes for which they were established, any property belonging to the educational institutions under its control, collectively or severally, of which it shall in any manner become possessed.

Source: SDC 1939, § 15.0706; SL 1989, ch 155.



§ 13-49-12 Administration of oaths and examination of witnesses.

13-49-12. Administration of oaths and examination of witnesses. Any regent may administer oaths and examine witnesses if necessary in the performance of the duties of the board.

Source: SDC 1939, § 15.0707; SL 2007, ch 109, § 11.



§ 13-49-13 Government and regulation of institutions--Supervision of buildings and property.

13-49-13. Government and regulation of institutions--Supervision of buildings and property. Unless otherwise expressly provided in statute, the Board of Regents shall govern and regulate each institution under its control in such manner as it deems best calculated to promote the purpose for which the institution is maintained, and shall have charge and supervision of all buildings and property connected therewith, and the construction of all buildings for the institution.

Source: SDC 1939, § 15.0708; SL 2007, ch 109, § 12.



§ 13-49-14 Employment of officers, instructors and employees--Compensation and terms of employment--Political opinions not considered.

13-49-14. Employment of officers, instructors and employees--Compensation and terms of employment--Political opinions not considered. The Board of Regents may employ and dismiss all officers, instructors, and employees of such institutions, necessary to the proper management thereof, to determine their number, qualifications, and duties, fix the term of their employment, and rate and manner of their compensation, provide for sabbatical leave on part pay, and provide for a retirement program. However, no person may be employed or dismissed by reason of any sectarian or political opinions held.

Source: SDC 1939, § 15.0709; SL 1961, ch 56; SL 2007, ch 109, § 13.



§ 13-49-14.1 Right of instructors and employees to run for office--Exception.

13-49-14.1. Right of instructors and employees to run for office--Exception. No instructor, teacher, or other employee of any institution under the jurisdiction of the Board of Regents is subject to loss of job or status on the job for becoming a candidate for any public office. However, the provisions of this section do not apply if the candidacy or public office entails neglect of duty.

Source: SL 1973, ch 111; SL 2007, ch 109, § 14.



§ 13-49-14.2 Separate retirement or deferred compensation plans prohibited--Exceptions.

13-49-14.2. Separate retirement or deferred compensation plans prohibited--Exceptions. Except for the provisions of chapter 3-12, the Board of Regents may not enter into any contract to provide a retirement or deferred compensation plan for any of its employees, other than the president or provost of each of its colleges and universities and the executive director of the Board of Regents.

Source: SL 1978, ch 125; SL 1981, ch 150, § 2.



§ 13-49-14.3 Employee insurance benefits through self-insured plan--Joining state plan.

13-49-14.3. Employee insurance benefits through self-insured plan--Joining state plan. The Board of Regents, at its discretion, may elect to provide all, or any part of, the insurance benefits for its employees by means of a plan which is self-insured in whole or in part. The board may execute a contract or contracts with such claims administrators as the board may select. In making such selection, the board shall consider, among other things, financial stability, experience, and claims facilities. In evaluating these factors, the board may employ the services of impartial, professional analysts or actuaries, or both. Notwithstanding the provisions of § 3-12A-10, the board may provide insurance coverage by electing to join the plan provided by § 3-12A-5.1.

Source: SL 1981, ch 24, § 2.



§ 13-49-14.4 to 13-49-14.10. Repealed.

13-49-14.4 to 13-49-14.10. Repealed by SL 2007, ch 110, §§ 1 to 7.



§ 13-49-14.11 FTE demand pool created.

13-49-14.11. FTE demand pool created. There is hereby created within the Board of Regents the FTE demand pool. For the purposes of this section, "FTE" means full-time equivalent as defined in subdivision 2-14-2(12). The initial balance of the FTE demand pool shall be established by the Legislature and may be replenished each year through the general appropriations act. Subject to the approval of the board, the universities may draw upon the pool for FTEs necessary to staff nonstate funded programs. The board shall administer the pool in such a way that any unfunded FTEs are returned to the pool so as to be available to be drawn for other programs.

Source: SL 1992, ch 133, § 2.



§ 13-49-14.12 South Dakota School for the Deaf and the South Dakota School for the Visually Handicapped maintenance and repair fund created--Deposit of money--Availability of funds--Use of funds.

13-49-14.12. South Dakota School for the Deaf and the South Dakota School for the Visually Handicapped maintenance and repair fund created--Deposit of money--Availability of funds--Use of funds. The Board of Regents may deposit any moneys held by it pursuant to § 13-49-14.2, but not needed to cover liabilities heretofore incurred, into a special fund hereby created in the South Dakota school and public lands endowment, to be known as the South Dakota School for the Deaf and the South Dakota School for the Visually Handicapped maintenance and repair fund. All moneys so deposited shall become part of the school and public lands endowment, whose principal shall be held inviolate, and their earnings shall be made available to the Board of Regents to address the cost of routine maintenance and repair of the physical plant of the South Dakota School for the Deaf and the South Dakota School for the Visually Handicapped.

Source: SL 1998, ch 101, § 1.



§ 13-49-14.13 Background investigation of persons hired for certain positions at South Dakota School for the Blind and Visually Impaired and the South Dakota School for the Deaf--Temporary employment pending results of background check.

13-49-14.13. Background investigation of persons hired for certain positions at South Dakota School for the Blind and Visually Impaired and the South Dakota School for the Deaf--Temporary employment pending results of background check. Each person hired at the South Dakota School for the Blind and Visually Impaired and the South Dakota School for the Deaf to serve as superintendent or principal, in a teaching or teaching assistant position, in a certificated or licensed clinical employment position, or on the residence hall staff in any capacity shall agree to submit to a background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The hiring institution shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results from the background investigation. The employing institution may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals that the person has been convicted of any crime involving moral turpitude, including traffic in narcotics, that might justify suspension or revocation of a teaching license pursuant to § 13-42-10, or otherwise reveals circumstances that reasonably suggest that the person should not be employed in the special school setting.

Source: SL 1999, ch 96, § 1.



§ 13-49-15 Purchasing and contracting for institutions--Incidental powers of board.

13-49-15. Purchasing and contracting for institutions--Incidental powers of board. The Board of Regents may make contracts for service, the erection of buildings, the purchase of all lands, materials, and supplies needed, unless such supplies are under the supervision of the Bureau of Administration.

In the carrying out of such contracts, the board may expend money, exact and collect penalties, and purchase or sell property within the limitations of statute.

Source: SDC 1939, § 15.0710; SL 2007, ch 109, § 15.



§ 13-49-16 Contracts let in accordance with public agency procurement law.

13-49-16. Contracts let in accordance with public agency procurement law. Any contract for the erection and repair of any building and the purchase of ordinary supplies shall be let in accordance with chapters 5-18A and 5-18B except in the case of coal needed by the institutions.

Source: SDC 1939, § 15.0710; SL 1975, ch 128, § 330; SL 2011, ch 2, § 129.



§ 13-49-17 Repealed.

13-49-17. Repealed by SL 1997, ch 38, § 6



§ 13-49-18 Prosecution of actions by board--Proceeds of judgment.

13-49-18. Prosecution of actions by board--Proceeds of judgment. The board may bring suit in any proper court in its own name to enforce any contract made by it, and any suit relating to the property referred to in §§ 13-49-15 and 13-49-16, or to the care, custody, control, management, or improvements thereof. The attorney general shall prosecute any such suit upon request of the board.

Any moneys collected upon any judgment obtained under the provisions of this section shall be paid into the treasury for the benefit of the educational institutions and credited to the proper fund.

Source: SDC 1939, § 15.0711; SL 2007, ch 109, § 16.



§ 13-49-19 Customary management powers conferred on board.

13-49-19. Customary management powers conferred on board. It is the intention of §§ 13-49-15 to 13-49-18, inclusive, to confer upon the Board of Regents all powers usually exercised by such boards, and which are necessary to the proper legal management of the educational institutions placed under its control, and the property belonging to the same.

Source: SDC 1939, § 15.0711.



§ 13-49-20 Interstate contracts for education of South Dakota residents.

13-49-20. Interstate contracts for education of South Dakota residents. The State Board of Regents may enter into agreements or contract with states, individually or on a regional basis, to provide means by which South Dakota residents may be assisted to carry on or complete fields of study. This grant of authority may not be construed as providing scholarship assistance in contravention to § 13-55-1.

Source: SL 1961, ch 87; SL 1989, ch 156, § 1.



§ 13-49-20.1 Contracts to reserve spaces for South Dakota dental students.

13-49-20.1. Contracts to reserve spaces for South Dakota dental students. The State Board of Regents is hereby authorized to negotiate and enter into contractual agreements with public or private colleges and universities offering the study of dentistry for the purpose of reserving spaces each year for dental students from South Dakota. Such contractual agreements may include a provision that the Board of Regents in turn will pay a specific reservation fee for each and every student that is accepted for admittance, and sponsored by the Board of Regents, to the study of dentistry. The Board of Regents is further authorized to pay a minimum reservation fee each year of the contract as a guarantee sum in the event that fewer than the stipulated number of students from South Dakota are accepted into the study of dentistry.

Source: SL 1970, ch 128, § 1.



§ 13-49-20.2 Contracts to reserve spaces for South Dakota optometric students.

13-49-20.2. Contracts to reserve spaces for South Dakota optometric students. The State Board of Regents may negotiate and enter into contractual agreements with public or private colleges and universities offering the study of optometry for the purpose of reserving spaces each year for optometric students from South Dakota. Such contractual agreements may include a provision that the Board of Regents pay a specific reservation fee for each student that is accepted for admittance, and sponsored by the Board of Regents, to the study of optometry. The Board of Regents may pay a minimum reservation fee each year of the contract as a guarantee sum in the event that fewer than the stipulated number of students from South Dakota are accepted into the study of optometry.

Source: SL 1978, ch 124, § 1.



§ 13-49-20.3 , 13-49-20.4. Repealed.

13-49-20.3, 13-49-20.4. Repealed by SL 1984, ch 129, §§ 4, 5



§ 13-49-20.5 Veterinary student grants.

13-49-20.5. Veterinary student grants. The Board of Regents shall establish an assistance program for South Dakota resident students who have been admitted to accredited institutions of higher education in a course of veterinary medicine. For all students participating in the program on January 1, 1991, the awards shall be equal to the difference in tuition between the resident and nonresident tuition charged at the institution attended by the eligible students. The Board of Regents may prorate awards provided to students accepted into the program between July 1, 1991, and December 31, 1991, based upon the number of eligible students and the amount of funds available. However, the prorated share to each student may not be greater than the difference in tuition between the resident and nonresident tuition charged at the institution attended by the eligible students. Effective January 1, 1992, students will be accepted into the program on a competitive basis, provided that available funding will permit acceptance of additional award recipients. The executive director of the Board of Regents, in consultation with an advisory committee appointed for the purposes of this section, shall determine the number of new students to be accepted into the program, the criteria for their selection and the amount of awards available to them. No award may be greater than the difference in tuition between the resident and nonresident tuition charged at the institution attended by the participating students. The advisory committee, chaired and appointed by the executive director, shall consist of the dean of the College of Agriculture at South Dakota State University, the head of the Department of Veterinary Science, the state veterinarian, a representative of livestock and dairy producers, the president of the State Veterinary Medicine Association, and one veterinarian who is a member of the State Veterinary Association. New students to be accepted into the program shall be selected by such a committee as the Board of Regents establishes to select candidates for competitive assistance administered under its authority.

The Board of Regents shall promulgate rules pursuant to chapter 1-26 governing the procedure for awarding the resident student awards for the study of veterinary medicine. The grant of this authority and these funds may not be construed as providing scholarship assistance in contravention of § 13-55-1.

Source: SL 1984, ch 129, § 2; SL 1991, ch 157, § 5; SL 1992, ch 140, § 2A.



§ 13-49-20.6 Livestock emergency disease fund--Use for reservations or grants for veterinary students.

13-49-20.6. Livestock emergency disease fund--Use for reservations or grants for veterinary students. Notwithstanding the provisions of § 40-15-38, the Governor may utilize all funds in excess of two hundred thousand dollars in the livestock disease emergency fund to provide for reserved veterinary slots or grants in out-of-state schools as authorized in this chapter.

Source: SL 1984, ch 129, § 7.



§ 13-49-20.7 Veterinary medicine education tuition assistance--Contract regarding conditions to be met by student.

13-49-20.7. Veterinary medicine education tuition assistance--Contract regarding conditions to be met by student. Any student desiring to receive veterinary medicine education tuition assistance pursuant to this chapter shall sign a contract agreeing to:

(1) Complete the undergraduate and graduate veterinary medicine education requirements to become a practicing veterinarian;

(2) Practice veterinary medicine in South Dakota within three years after completion of his veterinary education and maintain that practice for a period of one year for each academic year the student received a veterinary medicine tuition award pursuant to this chapter;

(3) Pay interest on the amount of the tuition assistance at the category A rate of interest specified in § 54-3-16 to accrue from the time the scholarship is awarded, if the student does not complete the terms of the contract.
Source: SL 1991, ch 157, § 6.



§ 13-49-20.8 Violation of contract by student--Repayment of tuition awards--Damages.

13-49-20.8. Violation of contract by student--Repayment of tuition awards--Damages. If the state treasurer determines that the recipient of a veterinary medicine tuition award authorized by this chapter has violated the provisions of the contract, the recipient shall repay the amount of the tuition awards and pay such damages as may be determined by any circuit court in this state in which a civil action may be brought by the state treasurer. If the recipient is required to repay tuition awards and interest, the recipient shall do so no later than five years after the state treasurer has determined a violation of the agreement has occurred.

Source: SL 1991, ch 157, § 7; SL 2007, ch 109, § 17.



§ 13-49-20.9 Forgiveness or deferral of repayment based upon special circumstances.

13-49-20.9. Forgiveness or deferral of repayment based upon special circumstances. The state treasurer may forgive or defer all or part of the repayment required in this chapter if the state treasurer determines that special circumstances exist due to the death or disability of the student or due to an extreme hardship which renders the student unable to complete the student's veterinary education or fulfill the student's service obligation.

Source: SL 1991, ch 157, § 8; SL 2007, ch 109, § 18.



§ 13-49-20.10 Repayment deposited in livestock disease emergency fund.

13-49-20.10. Repayment deposited in livestock disease emergency fund. Any net repayment made pursuant to this chapter shall be deposited to the livestock disease emergency fund.

Source: SL 1991, ch 157, § 9.



§ 13-49-20.11 Notification and collection as to repayment.

13-49-20.11. Notification and collection as to repayment. The treasurer may promulgate rules pursuant to chapter 1-26 to establish notification and collection procedures.

Source: SL 1991, ch 157, § 10.



§ 13-49-20.12 Report as to award recipients.

13-49-20.12. Report as to award recipients. The Board of Regents shall annually provide the state treasurer a report indicating the recipients of awards pursuant to §§ 13-49-20.5, 13-49-20.7 to 13-49-20.13, inclusive, and copies of any contracts signed pursuant to § 13-49-20.7.

Source: SL 1991, ch 157, § 11.



§ 13-49-20.13 Applicability of tuition assistance program.

13-49-20.13. Applicability of tuition assistance program. Sections 13-49-20.7 to 13-49-20.12, inclusive, apply only to students entering the program after July 1, 1991.

Source: SL 1991, ch 157, § 12.



§ 13-49-20.14 Contracts to reserve spaces for South Dakota veterinary students.

13-49-20.14. Contracts to reserve spaces for South Dakota veterinary students. The Board of Regents may negotiate and enter into contractual agreements with Iowa State University to reserve spaces for South Dakota resident students entering the course of veterinary medicine.

Source: SL 1993, ch 149, § 4.



§ 13-49-20.15 Assistance for students entering veterinary medicine.

13-49-20.15. Assistance for students entering veterinary medicine. No student entering a program of veterinary medicine after July 1, 1993, may receive assistance pursuant to § 13-49-20.5, except through the contractual arrangement established in § 13-49-20.14.

Source: SL 1993, ch 149, § 5.



§ 13-49-21 Accounting and record-keeping systems--Budget--Duties of executive director.

13-49-21. Accounting and record-keeping systems--Budget--Duties of executive director. The executive director is responsible for the maintenance of modern, uniform systems of accounting and record-keeping at all institutions; and for the compilation of a budget for the board, for the office of the executive director and for all public institutions in the state under the Board of Regents.

Source: SDC Supp 1960, § 15.0705 as added by SL 1955, ch 293, § 1; SL 1968, ch 35, § 1; SL 1980, ch 143; SL 1981, ch 150, § 3.



§ 13-49-22 Repealed.

13-49-22. Repealed by SL 1982, ch 16, § 16



§ 13-49-23 Repealed.

13-49-23. Repealed by SL 1988, ch 156



§ 13-49-24 to 13-49-27. Repealed.

13-49-24 to 13-49-27. Repealed by SL 2007, ch 110, §§ 8 to 11.



§ 13-49-27.1 Nonaccredited institutions prohibited from offering postsecondary education credit or degree--Misdemeanor and civil penalty--Exception.

13-49-27.1. Nonaccredited institutions prohibited from offering postsecondary education credit or degree--Misdemeanor and civil penalty--Exception. No person or governmental entity may offer postsecondary education credit or degree in South Dakota, or while organized under the laws of South Dakota, unless currently holding accreditation from an accrediting agency recognized by the United States Department of Education pursuant to 20 U.S.C. § 1099b as amended to January 1, 2009, as a regional or national institutional accrediting agency, or participating in any federal financial assistance program authorized by Title IV of the Higher Education Act of 1965 as amended to January 1, 2009, or unless the person or governmental entity is, for a period of no more than five years, actively seeking accreditation from a recognized accrediting agency while operating in South Dakota under an affiliation agreement with an institution accredited by an agency recognized by the United States Department of Education as a regional or national institutional accrediting agency or an institution that participates in federal financial assistance programs if, under the terms of the articulation agreement, the institution holding regional or national institutional accreditation or participating in federal financial aid programs is responsible for awarding credits and degrees, maintaining transcripts, and, in appropriate circumstances, administering federal financial aid programs. A violation of this section is a Class 1 misdemeanor and subjects the violator to a civil penalty of twenty-five thousand dollars.

The provisions of this section do not apply to a religious institution that offers credit or degree solely for the purpose of conferring status or authority within that religion.

Source: SL 2001, ch 91, § 1; SL 2009, ch 89, § 1.



§ 13-49-28 to 13-49-30. Repealed.

13-49-28 to 13-49-30. Repealed by SL 2007, ch 110, §§ 12 to 14.



§ 13-49-31 "Records" defined for purposes of public access.

13-49-31. "Records" defined for purposes of public access. For purposes of public access to records of the Board of Regents and institutions under its control, except such records as are deemed confidential, secret, or privileged under law, the term, records, means:

(1) Records, documents, and instruments that are required to be kept or preserved under law;

(2) Any rules adopted pursuant to the provisions of chapter 1-26, together with all materials, statements, and memoranda received by the board at hearings on such proposed rules;

(3) Any documents and materials received and written decisions or rulings issued by the board in the course of contested case proceedings that, pursuant to § 1-26-21, constitute the record of a contested case;

(4) Agenda, together with attached materials, and minutes of official meetings of the board, except for items properly considered in executive session;

(5) Official statements of board or institutional policy as compiled in policy manuals, handbooks, catalogues or comparable documents adopted by the board or the regental institutions for the internal management of the board or regental institutions;

(6) Collective bargaining agreements; joint powers agreements; articulation agreements; memoranda of understanding and comparable documents; approved contracts for the erection of buildings, the purchase of lands, materials and supplies, or service other than individual employment contract. However, if a contract provides for confidentiality to protect intellectual property that is not yet in the public domain, those portions of the contract that disclose the subject matter or the terms relating to the control or disposition of intellectual properties covered by the contract, are not public records; and

(7) Intellectual property that is in the public domain.
Source: SL 1995, ch 104.



§ 13-49-32 Functions of Agricultural Heritage Museum.

13-49-32. Functions of Agricultural Heritage Museum. The functions of the Agricultural Heritage Museum, located at Brookings, South Dakota, are transferred from the Department of Education to the Board of Regents.

Source: SL 1995, ch 319 (Ex. Ord. 95-3), § 17; SL 2003, ch 272, § 63.



§ 13-49-33 Salary negotiations not settled by certain date deemed to be at impasse.

13-49-33. Salary negotiations not settled by certain date deemed to be at impasse. All negotiations pursuant to § 3-18-3 for salary policy undertaken pursuant to this chapter that have not been settled by April fifteenth of any given year shall be deemed to be at impasse.

Source: SL 1999, ch 17, § 2.



§ 13-49-34 Resale of computers leased to students upon expiration of lease .

13-49-34. Resale of computers leased to students upon expiration of lease. Notwithstanding the provisions of chapter 5-24A, if the Board of Regents assesses a special student fee to students in order to lease personal computers for the use of those students at a university, the Board of Regents may, upon the expiration of the lease, acquire the computers and offer them for resale to students, staff, or alumni through a university bookstore or to any political subdivision of the state or in bulk at fair market value on the resale market.

Source: SL 2007, ch 111, § 1, eff. Mar. 2, 2007; SL 2011, ch 2, § 130.



§ 13-49-35 Board of Regents performance improvement fund.

13-49-35. Board of Regents performance improvement fund. There is hereby created a special fund known as the Board of Regents performance improvement fund. All money in the Board of Regents performance improvement fund is dedicated for the purposes of leveraging non-state grant funding for research infrastructure and improving postsecondary students' academic success. Interest earned on money in the fund shall be deposited into the fund. Expenditures from this fund shall be appropriated through the normal budgeting process.

The Board of Regents may accept for the purposes of this section any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 2011, ch 99, §§ 1, 2.



§ 13-49-36 Federal grants and contracts fund.

13-49-36. Federal grants and contracts fund. There is hereby established in the state treasury the federal grants and contracts fund. The Board of Regents and its institutions may accept and shall deposit into the fund any money received from grants, contracts, or cooperative agreements with federal government agencies. Any money in the fund is continuously appropriated to the Board of Regents and its institutions. The Board of Regents and its institutions may expend money in the fund for expenditures related to federal grants and contracts. Interest earned on money in the fund shall be deposited into the fund. Unexpended money and any interest that may be credited to the fund shall remain in the fund. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2017, ch 82, § 1.



§ 13-49-37 Other grants and contracts fund.

13-49-37. Other grants and contracts fund. There is hereby established in the state treasury the other grants and contracts fund. The Board of Regents and its institutions may accept and shall deposit into the fund any money received from grants, contracts, or cooperative agreements with entities other than the federal government. Any money in the fund is continuously appropriated to the Board of Regents and its institutions. The Board of Regents and its institutions may expend money in the fund for expenditures related to other grants and contracts. Interest earned on money in the fund shall be deposited into the fund. Unexpended money and any interest that may be credited to the fund shall remain in the fund. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2017, ch 82, § 2.






Chapter 50 - State Postsecondary Commission [Repealed]

CHAPTER 13-50

STATE POSTSECONDARY COMMISSION [REPEALED]

[Repealed by SL 1975, ch 128, § 377; SL 1982, ch 153, §§ 4 to 11]



Chapter 50A - Midwestern Board For Medical And Allied Health Education [Repealed]

CHAPTER 13-50A

MIDWESTERN BOARD FOR MEDICAL AND ALLIED HEALTH EDUCATION [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 51 - Facilities At State Institutions

§ 13-51-1 Legislative approval required for erecting, maintaining buildings or leasing facilities.

13-51-1. Legislative approval required for erecting, maintaining buildings or leasing facilities. The Board of Regents of this state is hereby expressly prohibited from erecting any buildings or structures or maintaining and equipping such buildings, or making any lease or lease-purchase payments for any purposes authorized in § 13-51-2 without the approval of the Legislature first obtained.

Source: SL 1939, ch 56, § 1; SDC Supp 1960, § 15.0726; SL 1998, ch 102, § 2.



§ 13-51-1.1 Authority of board to lease site for public higher education programs--Funding.

13-51-1.1. Authority of board to lease site for public higher education programs--Funding. Notwithstanding any other provisions of law, the Board of Regents may enter into a lease agreement with the Capital University Center Foundation and Advisory Board for the lease of a site in Pierre, South Dakota, to be used for the delivery of public higher education programs. All such academic programs shall be directly provided by the following institutions:

(1) University of South Dakota;

(2) South Dakota State University;

(3) South Dakota School of Mines and Technology;

(4) Northern State University;

(5) Black Hills State University; or

(6) Dakota State University.

No postsecondary degrees may be awarded or conferred except by the above institutions.

The board may use funds annually appropriated by the Legislature from the higher education facilities fund, created in § 13-51-2, to make payments therefor.

Source: SL 1999, ch 97, § 1; SL 2008, ch 85, § 1; SL 2016, ch 109, § 8, eff. Mar. 21, 2016.



§ 13-51-1.2 Tuition rates at off-campus locations.

13-51-1.2. Tuition rates at off-campus locations. All courses offered at off-campus locations will be at self- support tuition rates established by the Board of Regents, with the exception of nursing courses offered at the Pierre site through the University of South Dakota and South Dakota State University, which can be offered at state- support rates if authorized by the board.

Source: SL 2008, ch 85, § 2.



§ 13-51-1.3 Sioux Falls site for instructional, research, and service programs--Limitations on use.

13-51-1.3. Sioux Falls site for instructional, research, and service programs--Limitations on use. The expenditures authorized by chapter 106 of the 2006 Session Laws shall be solely for the purposes of providing a site for the operation of instructional, research and service programs delivered through institutions established by the Legislature and governed by the Board of Regents. The Board of Regents may only use the property for the primary purpose of education or research. It is the intent of the Board of Regents and the Eighty-first Legislature that the Board of Regents may not without express legislative authorization:

(1) Organize the programs delivered at this site into a separate degree-granting institution;

(2) Erect student residence facilities on the site;

(3) Construct facilities on the site for use as intercollegiate athletic practice or competition;

(4) Establish intercollegiate athletic teams at the site;

(5) Sell any portion of the property acquired pursuant to chapter 106 of the 2006 Session Laws unless the property is appraised and advertised and offered for sale at public auction. No portion of the property may be sold except at public sale and for an amount less than the appraised value;

(6) Offer courses taught on the property at any rate other than the self-support tuition rate;

(7) Lease for nonagricultural purposes more than ten percent of the surface area of the property to third parties;

(8) Lease to third parties more than ten percent of the useable space within any building constructed with state funds appropriated by the Legislature; or

(9) Permit any free-standing commercial facility to be constructed on the property or any commercial facility to be located within any building constructed with state funds unless the commercial facility is reasonably needed to meet the convenience and needs of the students and instructors using the building.
Source: SL 2006, ch 106, § 3, eff. Mar. 8, 2006.



§ 13-51-1.4 Government Operations and Audit Committee review.

13-51-1.4. Government Operations and Audit Committee review. Commencing in 2017 and every year thereafter, the provisions of § 13-51-1.3 shall be reviewed by the Government Operations and Audit Committee. The committee shall review the appropriateness of the provisions of § 13-51-1.3 and make recommendations to the Legislature regarding any revisions, additions, or deletions to the various conditions contained in § 13-51-1.3. The committee shall, at the same time, conduct a review of each of the university centers, the off-campus sites in Pierre, Rapid City, and Sioux Falls where courses are being offered, and report the committee findings and recommendations to the Legislature.

Source: Source: SL 2006, ch 106, § 4, eff. Mar. 8, 2006.; SL 2017, ch 88, § 1.



§ 13-51-1.5 Sioux Falls research park.

13-51-1.5. Sioux Falls research park. The Board of Regents may provide for the construction, development, maintenance, and operation of a research park on the property in Sioux Falls acquired pursuant to chapter 106 of the 2006 Session Laws. The research park authorized by this section may not occupy more than eighty acres. All limitations imposed by § 13-51-1.3 upon the use of University Center land shall continue in full force and effect with the exception of the separately platted tracts occupied by the research park authorized by this section. Such separately platted tracts shall, instead, be subject to the limitations on the use of research parks stated in this section.

Source: SL 2009, ch 93, § 1.



§ 13-51-1.6 South Dakota State University Agricultural Experiment Station in Moody County.

13-51-1.6. South Dakota State University Agricultural Experiment Station in Moody County. The Board of Regents may enter into a lease-purchase agreement to acquire agricultural property in Moody County for the use and benefit of the South Dakota State University Agricultural Experiment Station. The lease may have a term not to exceed fifteen years, and an annual lease payment by the Board of Regents not to exceed one hundred twenty thousand dollars. The annual lease payment shall be authorized through the normal budgeting process and shall be made from other funds derived from grant and contract indirect recovery funds, royalty funds, and income from sales of services.

Source: SL 2015, ch 106, § 1.



§ 13-51-2 Educational facilities fund continued--Purposes--Appropriation requirements and restrictions.

13-51-2. Educational facilities fund continued--Purposes--Appropriation requirements and restrictions. There is continued an educational facilities fund in the state treasury from which the Board of Regents may make expenditures, relating only to institutions of higher education under its jurisdiction, to:

(1) Make lease payments to the South Dakota Building Authority for projects authorized to be paid out of that fund by the Legislature;

(2) Maintain and repair existing facilities in amounts as may be authorized by the Legislature;

(3) Maintain and repair the Sanford School of Medicine building occupied under capital lease located on Lot 9 except the North 14 Feet, Lots 10 through 14, the East 7.7 Feet of Lots 15, 18 and 19, and the East 7.7 Feet except the North 14 Feet of Lot 20, Block 2, Hayward Investment Company Subdivision of Block A of Hayward's Addition, and the West one-half of the vacated portion of Euclid Avenue adjacent to Lot 9 except the North 14 Feet and Lots 10, 11 and 12, Block 2, Hayward Investment Company Subdivision of Block A of Hayward's Addition to the City of Sioux Falls, Minnehaha County, South Dakota;

(4) Make rent payments from higher education facilities funds, appropriated through the general appropriation act for such purposes, to other private or public parties for educational facilities in accordance with § 13-51-1 as necessary to the proper and efficient delivery of instruction; and

(5) Build and equip new facilities as may be authorized by the Legislature.

No funding may be provided in any year for subdivision (4) or (5) of this section until the level of annual appropriations reaches fifteen million dollars for subdivision (2) of this section. Authorizations for new lease payments, new construction, reconstruction, and renovation are restricted to and may not exceed the amount of higher education facilities funds in excess of the sum of existing lease payments to the South Dakota Building Authority plus fifteen million dollars for maintenance and repair.

Source: SL 1965, ch 68; SL 1968, ch 60, § 1; SL 1977, ch 142, § 1; SL 1979, ch 130; SL 1980, ch 39, § 3; SL 1980, ch 146, § 4; SL 1981, ch 156, § 1; SL 1983, ch 136, § 1; SL 1987, ch 147; SL 1989, ch 158; SL 1991, ch 158, § 1; SL 1998, ch 102, § 1; SL 1999, ch 97, § 2; SL 2011, ch 100, § 1; SL 2016, ch 109, § 9, eff. Mar. 21, 2016.



§ 13-51-3 Repealed.

13-51-3. Repealed by SL 1982, ch 154, § 2



§ 13-51-4 Recommendations by regents for legislative appropriation or authorization of expenditures.

13-51-4. Recommendations by regents for legislative appropriation or authorization of expenditures. It shall be the duty of the Board of Regents, and the board has the power and authority, to consider the needs for new facilities or for the complete renovation of existing structures, at institutions of higher education under the jurisdiction of such board, and to make recommendations to the Legislature for specific legislative appropriation or authorization for expenditure or pledges from the educational facilities fund to meet such needs.

Source: SL 1965, ch 68; SL 1968, ch 60, § 1.



§ 13-51-5 Separate institutional funds in treasury for self-liquidating projects.

13-51-5. Separate institutional funds in treasury for self-liquidating projects. The state treasurer may establish separate funds for each of the state institutions under the supervision of the Board of Regents for which the Board of Regents has or may hereafter issue self-liquidating revenue bonds to provide funds for the construction of self-liquidating projects.

Source: SL 1963, ch 335.



§ 13-51-6 Identification of funds for self-liquidating projects--Consolidation of funds for institution.

13-51-6. Identification of funds for self-liquidating projects--Consolidation of funds for institution. When established pursuant to § 13-51-5, each separate fund shall bear the name of the institution and shall be further identified by such other descriptive terminology as may be proper and conform to contracts regarding self-liquidating projects executed by the Board of Regents, provided, however, that the funds authorized by § 13-51-5 shall consolidate the funds of each institution.

Source: SL 1963, ch 335.



§ 13-51-7 Institutional accounting for individual project funds--Reconciliation with consolidated funds in treasury.

13-51-7. Institutional accounting for individual project funds--Reconciliation with consolidated funds in treasury. Upon establishment of accounts pursuant to § 13-51-5, each institution shall keep and maintain accounting records of each individual project in such manner that each project is separately identified. The fund records of each of the several project funds shall, at all times, be reconcilable with the consolidated institution funds on deposit with the state treasurer.

Source: SL 1963, ch 335.



§ 13-51-8 Federal concurrence in accounting procedures required.

13-51-8. Federal concurrence in accounting procedures required. In the event any of said self-liquidating revenue bond projects now are or hereafter become subject to contract or loan agreement with the United States of America Housing and Home Finance Administrator or his successor, before establishing any such consolidated accounts, for each separate institution, the concurrence of the United States of America Secretary of Housing and Urban Development shall first be obtained.

Source: SL 1963, ch 335.



§ 13-51-8.1 Power to combine self-liquidating projects or facilities on institutional basis.

13-51-8.1. Power to combine self-liquidating projects or facilities on institutional basis. The Board of Regents, with the approval of the Governor and commissioner of the Bureau of Finance and Management, in connection with "self-liquidating" dormitory, dining hall, and student union building projects, may combine such projects or facilities, on an institutional basis, and such combination may include "self-liquidating" facilities already completed, but constructed from the proceeds of revenue bonds, a portion of which remains outstanding, projects now authorized or hereafter authorized for future completion.

Source: SL 1969, ch 77, § 1; SL 1975, ch 128, § 336.



§ 13-51-8.2 Power to issue refunding bonds for revenue bonds issued on self-liquidating projects or facilities.

13-51-8.2. Power to issue refunding bonds for revenue bonds issued on self-liquidating projects or facilities. The Board of Regents, with the approval of the Governor and commissioner of the Bureau of Finance and Management, may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any revenue bonds previously issued in connection with "self-liquidating" projects, or for the purpose of combining such projects on an institutional basis.

Source: SL 1969, ch 77, § 2; SL 1975, ch 128, § 337.



§ 13-51-8.3 Repealed.

13-51-8.3. Repealed by SL 1970, ch 109



§ 13-51-9 Eminent domain power for institutional purposes.

13-51-9. Eminent domain power for institutional purposes. The Board of Regents shall have power to condemn private property for public use, to the extent herein provided, when the Legislature has appropriated money for such purpose; and the term "private property" as used in this section and § 13-51-10 shall include that portion of any street or alley along both sides of which the land is owned by the state. The power provided herein shall not be exercised to create or enlarge experimental farms.

Source: SL 1957, ch 77; SDC Supp 1960, § 15.0741.



§ 13-51-10 Resolution for condemnation of private property--Proceedings.

13-51-10. Resolution for condemnation of private property--Proceedings. When the Board of Regents shall deem it necessary to condemn any private property for the purpose of erecting or repairing any building or buildings or extending grounds and premises of any of the educational institutions of the state of which it has control, such board shall, by proper resolution and order, declare such condemnation necessary, stating the purposes and extent thereof, and communicate the same to the attorney general, and thereupon proceedings for such condemnation shall be had, in the name of the state as plaintiff, as provided in chapter 21-35.

Source: SL 1957, ch 77; SDC Supp 1960, § 15.0741.



§ 13-51-11 Protection from fire loss of buildings in construction.

13-51-11. Protection from fire loss of buildings in construction. The Board of Regents is authorized to expend from any appropriation of money for the construction of any public building that may lawfully be constructed under its supervision, or from any appropriation made for such purpose, sufficient funds to purchase and secure such protection from loss by fire during the erection of such building as may be proper in the judgment of such board.

Source: SDC 1939, § 15.0712.



§ 13-51-12 Moving or disposal of certain structures authorized by regents.

13-51-12. Moving or disposal of certain structures authorized by regents. The Board of Regents may permit the moving to other locations, or the dismantling, or sale of structures other than principal classroom, administrative, physical plant, recreational, research, or bonded revenue project buildings if the board considers such action to be in the best interests of the State of South Dakota, in order to make better use of the area, or because of extensive maintenance and repair costs, or because of fire or safety hazards.

Source: SL 1973, ch 115, § 1; SL 1994, ch 140, § 1.



§ 13-51-13 Repealed.

13-51-13. Repealed by SL 1994, ch 140, § 2



§ 13-51-14 Receipts from sale of temporary structures.

13-51-14. Receipts from sale of temporary structures. Any net receipts from the sale of structures shall be deposited in the education facilities fund provided for in § 13-51-2.

Source: SL 1973, ch 115, § 3; SL 1994, ch 140, § 3.



§ 13-51-15 Long range financing plan required for improvements financed by private donations--Establishing endowments.

13-51-15. Long range financing plan required for improvements financed by private donations--Establishing endowments. Where a capital improvement is to be primarily financed by private donations, the Board of Regents shall require the institution at which the construction will take place to develop a long-range financing plan to detail how the institution will fund projected operating, maintenance, and repair costs associated with the capital improvement. The board may require the establishment of endowments or the provision for the other nonstate fund revenue sources to cover projected operating, maintenance, or repair costs of privately donated academic buildings. The board shall require the establishment of endowments or the provision for other nonstate fund revenue sources to cover projected operating, maintenance, or repair costs of privately donated nonacademic buildings.

Source: SL 1995, ch 108, § 4.



§ 13-51-16 Real property transfer to South Dakota State University Growth Partnership, Ltd..

13-51-16. Real property transfer to South Dakota State University Growth Partnership, Ltd.. Notwithstanding any provisions of law to the contrary, upon the request of the Board of Regents and the Governor, the Commissioner of School and Public Lands shall transfer title to up to twenty-five acres of the following real estate located in Brookings County and any related personal property and improvements located on the property, to South Dakota State University Growth Partnership, Ltd.:

Lots 1 to 32, Lots A to E and Road Right of Ways, All in Block 1 of SDSU Innovation Campus Addition to the Northwest Quarter (NW1/4) of Section Nineteen (19), subject to Lots H-3, H-4 and P-1 thereof, in Township One Hundred and Ten (110) North, Range Forty-nine (49) West of the 5th P.M., in the City of Brookings, Brookings County, South Dakota, according to the recorded plat thereof.
Source: SL 2016, ch 97, § 1.



§ 13-51-17 Real property to be used for research park.

13-51-17. Real property to be used for research park. Any transfer of real property pursuant to § 13-51-16 shall be contingent on the land being used for the activities of a primary tenant of a research park, as defined by § 5-29-2.

Source: SL 2016, ch 97, § 2.



§ 13-51-18 Reversion of property to Board of Regents.

13-51-18. Reversion of property to Board of Regents. Should any real property transferred pursuant to § 13-51-16 cease to be used for two consecutive years for the purpose stated in § 13-51-17, the title to such real property and any related personal improvements located on the property shall revert to the Board of Regents for the use and benefit of South Dakota State University.

Source: SL 2016, ch 97, § 3.



§ 13-51-19 Restrictions in deed.

13-51-19. Restrictions in deed. Any deed transferring title pursuant to § 13-51-16 shall contain the restrictions necessary to effectuate the requirements of §§ 5-2-12, 13-51-17, and 13-51-18.

Source: SL 2016, ch 97, § 4.






Chapter 51A - Board Of Regents Revenue Bonds

§ 13-51A-1 Definition of terms.

13-51A-1. Definition of terms. Terms used in this chapter mean:

(1) "Acquire," includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor;

(2) "Board," the Board of Regents or its successor;

(3) "Federal agency," the United States of America, the President of the United States of America, the Department of Housing and Urban Development, or such other agency or agencies of the United States of America as may be designated or created to make loans or grants or both;

(4) "Institution," includes the following:

(a) Black Hills State University, located at Spearfish, South Dakota;

(b) Dakota State University, located at Madison, South Dakota;

(c) Northern State University, located at Aberdeen, South Dakota;

(d) South Dakota State University, located at Brookings, South Dakota;

(e) University of South Dakota, located at Vermillion, South Dakota;

(f) South Dakota School of Mines and Technology, located at Rapid City, South Dakota;

(g) School for the Blind and the Visually Impaired, located at Aberdeen, South Dakota;

(h) School for the Deaf, located at Sioux Falls, South Dakota;

and their branches;

(5) "Project," includes revenue producing buildings, structures, and facilities which, as determined by the board, are required by, or necessary for the use or benefit of, each such institution, including, without limiting the generality of the foregoing, the following: student residence halls; apartments; staff housing facilities; dormitories; health, hospital, or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; whether heretofore acquired and now or hereafter used for any or all of the purposes aforesaid, as described in or as may be hereafter acquired under this chapter, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for each such institution;

(6) "Each such institution," includes any institution or any combination of institutions as determined by the board.
Source: SL 1971, ch 134, § 2; SL 1998, ch 110, § 6; SL 2004, ch 134, § 1.



§ 13-51A-2 Power to acquire property.

13-51A-2. Power to acquire property. The board shall have power for each such institution to:

(1) Acquire any project or projects, or any combination thereof, and to own, operate, and maintain the same.

(2) Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
Source: SL 1971, ch 134, § 3.



§ 13-51A-3 Power to accept grants.

13-51A-3. Power to accept grants. The board shall have power for each such institution to accept grants of money or materials or property of any kind from a federal agency, or others, upon such terms and conditions as may be imposed.

Source: SL 1971, ch 134, § 3, subdiv 3.



§ 13-51A-4 Borrowing power of board.

13-51A-4. Borrowing power of board. The board shall have power for each such institution to borrow money and issue bonds to acquire for each institution any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued for each such institution, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.

Source: SL 1971, ch 134, § 3, subdiv 4.



§ 13-51A-5 Interim notes authorized--Purposes.

13-51A-5. Interim notes authorized--Purposes. The board may borrow money and issue interim notes in evidence thereof to perform any of the duties authorized under this chapter, including the payment of expenses to be incurred for planning, architectural, engineering, legal and financial services, the acquisition of a site or sites, and the purchase of fixed equipment. The board may from time to time, and pursuant to appropriate resolution, issue interim notes to evidence such borrowings including interest on such borrowings and all necessary and incidental expenses in connection with any of the purposes provided for by this chapter until the date of the permanent financing.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-6 Terms of interim notes--Maturity date--Extension.

13-51A-6. Terms of interim notes--Maturity date--Extension. Any resolution authorizing the issuance of such notes shall specify the principal amount, rate of interest and maturity date, but not to exceed five years from date of issue, and such other terms as may be specified in such resolution; however, time of payment of any such notes may be extended for a period of not exceeding three years from the maturity date thereof.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-7 Security for payment of interim notes--Sources of payment.

13-51A-7. Security for payment of interim notes--Sources of payment. All such notes and the interest thereon may be secured by a pledge of any income and revenue derived by the institution from the project (subject to the prior payment of the operation and maintenance expenses of any project) to be undertaken with the proceeds of the notes and shall be payable solely from such income and revenue and from the proceeds to be derived from the sale of any revenue bonds for permanent financing authorized to be issued under this chapter, and from the project acquired with the proceeds of the notes.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-8 Additional provisions to make interim notes salable.

13-51A-8. Additional provisions to make interim notes salable. The board, in order further to secure the payment of the interim notes, is, in addition to the foregoing, authorized and empowered to make any other or additional covenants, terms, and conditions not inconsistent with the provisions of this chapter, and do any and all acts and things as may be necessary or convenient or desirable in order to secure payment of its interim notes, or in the discretion of the board, as will tend to make the interim notes more acceptable to lenders, notwithstanding that the covenants, acts, or things may not be enumerated herein.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-9 Registration of interim notes--Interest payments--Redemption.

13-51A-9. Registration of interim notes--Interest payments--Redemption. The board may provide for the registration of the notes in the name of the owner either as to principal alone, or as to both principal and interest, on such terms and conditions as the board may determine by the resolution authorizing their issue. Interest on the notes may be made payable semiannually, annually or at maturity. The notes may be made redeemable, prior to maturity, at the option of the board, in the manner and upon the terms fixed by the resolution authorizing their issuance.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-10 Execution of interim notes.

13-51A-10. Execution of interim notes. The notes may be executed by the president of the board, shall be attested by the secretary and be sealed with the board's corporate seal.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-11 Sale of interim notes.

13-51A-11. Sale of interim notes. Such notes shall be sold in such manner and at such price as the board shall by resolution determine.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-12 Payment of interim notes on issuance of bonds.

13-51A-12. Payment of interim notes on issuance of bonds. Contemporaneously with the issue of revenue bonds as provided by this chapter, all interim notes, even though they may not then have matured, shall be paid, both principal and interest to date of payment, from the funds derived from the sale of revenue bonds for the permanent financing and such interim notes shall be surrendered and canceled.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-13 Power to issue bonds--Purposes--Resolution--Signatures.

13-51A-13. Power to issue bonds--Purposes--Resolution--Signatures. The board shall have power, and is hereby authorized from time to time, to issue negotiable bonds:

(1) To acquire any one project, or more than one, or any combination thereof, for each such institution; or

(2) To refund bonds heretofore and hereafter issued as hereinafter provided for; or

(3) For either or both of said purposes. The bonds shall be authorized by resolution of the board. Such resolution may provide that one of the officers of the board shall sign such bonds manually and other officials' signatures may be facsimiles.
Source: SL 1971, ch 134, § 4 (A); SL 1975, ch 47, § 11.



§ 13-51A-14 Terms of bonds.

13-51A-14. Terms of bonds. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding fifty years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates as shall be determined by the board and without regard to any interest rate limitation appearing in any other law, which such interest shall be payable semiannually, may be in such form, either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner, may be made payable in such medium of payment, at such place or places within or without the state, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide.

Source: SL 1971, ch 134, § 4 (A).



§ 13-51A-15 Pledge of income for security of bonds.

13-51A-15. Pledge of income for security of bonds. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to provide that bonds issued under this chapter, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds issued under this chapter all or any part of the income and revenues derived from:

(1) Fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate, any project;

(2) Health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such institution; and

(3) Rentals from any facility or building leased to the United States of America.
Source: SL 1971, ch 134, § 5, subdiv 2.



§ 13-51A-16 Rights of prior bondholders protected.

13-51A-16. Rights of prior bondholders protected. If the board provides that any bonds issued under this chapter shall be payable from the income and revenues of any project acquired before July 1, 1971, any such provision for the payment of said bonds from the income and revenues of any such project theretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project theretofore issued by the board and then outstanding.

Source: SL 1971, ch 134, § 5, subdiv 2.



§ 13-51A-17 Covenant to maintain adequate income for bond retirement.

13-51A-17. Covenant to maintain adequate income for bond retirement. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant with or for the benefit of the holder or holders of the bonds issued under this chapter that so long as any such bonds shall remain outstanding and unpaid the board will fix, maintain and collect in such installments as may be agreed upon:

(1) Fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate any project;

(2) Health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered, or otherwise enrolled at and attending each such institution pledged under the terms of any resolution authorizing bonds pursuant to this chapter; and

(3) Rentals from any facility or building leased to the United States of America,
the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds, until said bonds and accruing interest have been paid in accordance with their terms.

Source: SL 1971, ch 134, § 5, subdiv 3.



§ 13-51A-18 Covenant against debt or charge endangering income pledged to bond retirement.

13-51A-18. Covenant against debt or charge endangering income pledged to bond retirement. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant that so long as any of the bonds issued under this chapter shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined, voluntarily create or cause to be created any debt, lien, mortgage, pledge, assignment, encumbrance, or other charge having priority to the lien of the bonds issued under this chapter upon any of the income and revenues derived from:

(1) All fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate, any project;

(2) All health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered, or otherwise enrolled at and attending each such institution; and

(3) All rentals from any facility or building leased to the United States of America.
Source: SL 1971, ch 134, § 5, subdiv 6 (i).



§ 13-51A-19 Covenant against alienation of project so as to endanger bond security.

13-51A-19. Covenant against alienation of project so as to endanger bond security. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant that so long as any of the bonds issued under this chapter shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined, convey or otherwise alienate any project or the real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.

Source: SL 1971, ch 134, § 5, subdiv 6 (ii).



§ 13-51A-20 Additional covenants for security of bonds.

13-51A-20. Additional covenants for security of bonds. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant with or for the benefit of the holder or holders of bonds issued under this chapter as to all matters deemed advisable by the board, including:

(1) The purposes, terms, and conditions for the issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums, and interest on such bonds.

(2) The kind and amount of all insurance to be carried, the cost of which shall be charged as an operation and maintenance expense of any project.

(3) The operation, maintenance, and management of any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports, and audits of any project.

(4) The obligation of the board to maintain any project in good condition and to operate the same at all times in an economical and efficient manner.

(5) The terms and conditions for creating and maintaining debt service funds, reserve funds, and such other special funds as may be created in the resolution authorizing said bonds, separate and apart from all other funds and accounts of said board and said institution.

(6) The procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(7) Providing the procedure for refunding such bonds.

(8) Such other covenants as may be deemed necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.
Source: SL 1971, ch 134, § 5, subdiv 4.



§ 13-51A-21 Trustee for bondholders--General powers--Trust agreement.

13-51A-21. Trustee for bondholders--General powers--Trust agreement. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this chapter, and to hold, apply, and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such right and enforce any and all such covenants and resort to such remedies as may be appropriate.

Source: SL 1971, ch 134, § 5, subdiv 7.



§ 13-51A-22 Covenants to take actions for benefit of bondholders.

13-51A-22. Covenants to take actions for benefit of bondholders. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the board issuing bonds pursuant to this chapter power to make all covenants, to perform all acts and to do all things not inconsistent with the Constitution of the State of South Dakota.

Source: SL 1971, ch 134, § 5, subdiv 8.



§ 13-51A-23 Prohibition against obligating state.

13-51A-23. Prohibition against obligating state. Nothing in this chapter shall be construed to authorize the board or any institution to contract a debt on behalf of, or in any way to obligate, the State of South Dakota, or to pledge, assign, or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the Legislature of the State of South Dakota.

Source: SL 1971, ch 134, § 9.



§ 13-51A-24 Limited obligation of bonds.

13-51A-24. Limited obligation of bonds. All bonds issued pursuant to this chapter shall be obligations of the board payable only in accordance with the terms thereof and shall not be obligations general, special, or otherwise, of the State of South Dakota. Such bonds shall not constitute a debt, legal or moral, of the State of South Dakota, and shall not be enforceable against the state, nor shall payment thereof be enforceable out of any funds of the board, or of any institution, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.

Source: SL 1971, ch 134, § 10.



§ 13-51A-25 Recording not required to perfect lien.

13-51A-25. Recording not required to perfect lien. Neither the resolution authorizing the bonds nor any financing statement or other instrument or document need be filed or recorded in any public records in order to perfect the lien on the pledge of the revenues to pay the bonds as against third parties.

Source: SL 1971, ch 134, § 8.



§ 13-51A-26 Validity of bonds despite expiration of terms of officers--Irregularities in proceedings.

13-51A-26. Validity of bonds despite expiration of terms of officers--Irregularities in proceedings. The bonds bearing the signatures of officers of the board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.

Source: SL 1971, ch 134, § 8.



§ 13-51A-27 Sale of bonds--Minimum price.

13-51A-27. Sale of bonds--Minimum price. All bonds issued under this chapter shall be sold for such price or prices as the board shall determine but at not less than ninety-five percent of par except refunding bonds exchanged on a par for par basis as hereinafter provided.

Source: SL 1971, ch 134, § 4 (A).



§ 13-51A-28 Negotiability of bonds.

13-51A-28. Negotiability of bonds. The coupon bonds shall be fully negotiable within the meaning of Title 57A.

Source: SL 1971, ch 134, § 4 (A).



§ 13-51A-29 Bonds as legal investments.

13-51A-29. Bonds as legal investments. The state and all counties, cities, villages, incorporated towns, and other municipal corporations, political subdivisions, and public bodies, and public officers of any thereof, all banks, subject to applicable investment limitations, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, moneys, or other funds belonging to them or within their control in any bonds issued pursuant to this chapter, it being the purpose of this section to authorize the investment in such bonds of all debt service, insurance, retirement, compensation, pension, and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.

Source: SL 1971, ch 134, § 11; SL 1992, ch 60, § 2; SL 1993, ch 213, § 86.



§ 13-51A-30 Deposit of bond proceeds and revenues--Security--Disbursement.

13-51A-30. Deposit of bond proceeds and revenues--Security--Disbursement. Notwithstanding the provisions of any other law, no moneys derived from the sale of bonds issued under the provisions of this chapter, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the state treasury but shall be deposited by the treasurer or other fiscal officer of the board in such bank or banks or trust company or trust companies as may be designated by the board, and all deposits of such moneys shall, if required by the board, be secured by obligations of the United States of America, of a market value equal at all times to the amount of such moneys on deposit. Such moneys shall be disbursed as may be directed by the board and in accordance with the terms of any agreements with the holder or holders of any bonds.

Source: SL 1971, ch 134, § 7.



§ 13-51A-31 Agreements as to custody of funds.

13-51A-31. Agreements as to custody of funds. Section 13-51A-30 shall not be construed as limiting the power of the board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.

Source: SL 1971, ch 134, § 7.



§ 13-51A-32 Actions for enforcement of chapter and resolutions.

13-51A-32. Actions for enforcement of chapter and resolutions. The provisions of this chapter and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable either in law or in equity, by suit, action, mandamus, or other proceeding in any court of competent jurisdiction to enforce and compel the performance of all duties required by this chapter and by any resolution authorizing the issuance of bonds adopted responsive hereto.

Source: SL 1971, ch 134, § 6.



§ 13-51A-33 Power to issue refunding bonds for matured obligations.

13-51A-33. Power to issue refunding bonds for matured obligations. The board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds:

(1) To refund unpaid matured bonds;

(2) To refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and

(3) To refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds.
Source: SL 1971, ch 134, § 4 (B).



§ 13-51A-34 Exchange of refunding bonds--Sale and use of proceeds--Cancellation of bonds and coupons received.

13-51A-34. Exchange of refunding bonds--Sale and use of proceeds--Cancellation of bonds and coupons received. Refunding bonds issued pursuant to § 13-51A-33 may be exchanged for the bonds to be refunded on a par for par basis of the bonds, interest coupons, and interest not represented by coupons, if any, or may be sold at not less than par, or may be exchanged in part and sold in part, and the proceeds received at any such sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. Bonds and interest coupons which have been received in exchange or paid shall be canceled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.

Source: SL 1971, ch 134, § 4 (B).



§ 13-51A-35 Power to issue refunding bonds for unmatured obligations.

13-51A-35. Power to issue refunding bonds for unmatured obligations. The board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund:

(1) The principal amount of the bonds to be refunded;

(2) The interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date thereof; and

(3) The applicable redemption premiums, if any.
Source: SL 1971, ch 134, § 4 (C).



§ 13-51A-36 Exchange or sale of refunding bonds--Use of proceeds.

13-51A-36. Exchange or sale of refunding bonds--Use of proceeds. Refunding bonds issued pursuant to § 13-51A-35 may be exchanged for not less than an equal principal amount of bonds to be refunded or may be sold at not less than par, or may be exchanged in part and sold in part. All proceeds received at the sale thereof (excepting the accrued interest received) shall be used:

(1) If the bonds to be refunded are then due, for the payment thereof;

(2) If the bonds to be refunded are voluntarily surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) If the bonds to be refunded are then subject to prior redemption by their terms, for the redemption thereof;

(4) If the bonds to be refunded are not then subject to payment or redemption, to purchase direct obligations of the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded, and any balance remaining in said escrow after the payment and retirement of the bonds to be refunded shall be returned to said board to be used and held for use as revenues pledged for the payment of said refunding bonds; or

(5) For any combination thereof.
Source: SL 1971, ch 134, § 4 (C).



§ 13-51A-37 Contracts and leases to carry out purposes.

13-51A-37. Contracts and leases to carry out purposes. The board shall have power for each institution listed in subdivision 13-51A-1(4) to make contracts and leases, either as lessee or lessor, and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this chapter.

Source: SL 1971, ch 134, § 3, subdiv 5.



§ 13-51A-38 Parietal rules.

13-51A-38. Parietal rules. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to make and enforce and agree to make and enforce parietal rules that shall ensure the use of any project to the maximum extent to which such project is capable of serving students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.

Source: SL 1971, ch 134, § 5, subdiv 5.



§ 13-51A-39 Establishment and collection of fees.

13-51A-39. Establishment and collection of fees. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to fix, maintain, and collect:

(1) Fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate any project;

(2) Health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such institution; and

(3) Rentals from any facility or building leased to the United States of America,
the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds.

Source: SL 1971, ch 134, § 5, subdiv 1.



§ 13-51A-40 Retention of revenues by board.

13-51A-40. Retention of revenues by board. The board shall have power for each such institution to retain in its treasury:

(1) All moneys received from the sale of all bonds or notes issued under this chapter;

(2) All fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate any project;

(3) All health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such institution pledged under the terms of any resolution authorizing bonds or notes pursuant to this chapter; and

(4) All rentals from any facility or building leased to the United States of America,
all of which shall be considered always appropriated to the board.

Source: SL 1971, ch 134, § 3, subdiv 6.



§ 13-51A-41 Accounting for project financing--Audits.

13-51A-41. Accounting for project financing--Audits. For the purpose of financial reporting, each combined project will have its financial affairs, expenditures and revenues, set out clearly in the financial statement of the institution, and the South Dakota auditor-general will audit each project on a separate basis and attest to the aforementioned financial condition of each separate project as presented in the financial report of the institution.

Source: SL 1971, ch 134, § 7.



§ 13-51A-42 Supplemental nature of chapter--Conflicting provisions.

13-51A-42. Supplemental nature of chapter--Conflicting provisions. The powers conferred by this chapter shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this chapter notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general or special, the provisions of this chapter shall be controlling, and no further approval of the exercise by the board of any of the powers herein granted shall be necessary.

Source: SL 1971, ch 134, § 13.



§ 13-51A-43 Severability of provisions.

13-51A-43. Severability of provisions. It is hereby declared that the sections, clauses, sentences, and parts of this chapter are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this chapter would otherwise be unconstitutional or ineffective. It is the intention of this chapter to confer upon the board the whole or any part of the powers in this chapter provided for, and if any one or more sections, clauses, sentences, and parts of this chapter shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair, or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence, or part of this chapter in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.

Source: SL 1971, ch 134, § 12.



§ 13-51A-44 Short title.

13-51A-44. Short title. This chapter shall be known and may be cited as the "Board of Regents Revenue Bond Act of 1971."

Source: SL 1971, ch 134, § 1.






Chapter 52 - Grants And Donations To State Institutions

§ 13-52-1 Acceptance and administration of gifts by regents--Application to specific purposes.

13-52-1. Acceptance and administration of gifts by regents--Application to specific purposes. Notwithstanding the provisions of § 5-24-12, the Board of Regents as constituted by chapter 13-49, may accept, receive, and administer gifts, other than of real property and of funds for building purposes, made for the benefit of any institution of higher education under its control or subject to its administration, and such gifts shall be used by it only for the specific purposes for which they are given.

Source: SL 1955, ch 45; SDC Supp 1960, § 15.0734.



§ 13-52-2 Certification by attorney general of freedom from obligations on state--Legislative approval required for gifts of real property and building funds.

13-52-2. Certification by attorney general of freedom from obligations on state--Legislative approval required for gifts of real property and building funds. Gifts that would impose any present or future legal obligations upon the state or its administrative agencies shall not be accepted, received, or administered under § 13-52-1 until the attorney general of this state certifies that the same are free from such obligations, and gifts of real property and of funds for building purposes shall not be so accepted, received, or administered without specific approval by resolution adopted by the Legislature.

Source: SL 1955, ch 45; SDC Supp 1960, § 15.0734.



§ 13-52-3 Acceptance of federal gifts--Governor's approval required--Buildings to be on real property owned by institution.

13-52-3. Acceptance of federal gifts--Governor's approval required--Buildings to be on real property owned by institution. In order to effectuate and make more workable the provisions of §§ 13-52-1 and 13-52-2, authority is hereby granted to the Board of Regents to accept gifts of buildings, or other property, real or personal, and of funds for building purposes, made for the benefit of any institution of higher education under its control or subject to its administration, by the federal government or its agencies; provided, however, that the acceptance of such gift must first be approved by the Governor of this state and provided further, that such gift is in keeping with the purposes and programs of such institution of higher education and such gift or bequest does not impose any present or future legal obligation upon the state or the Board of Regents. In the event such gift is for buildings, the same shall be located upon realty owned by said institution affected.

Source: SL 1957, ch 76; SDC Supp 1960, § 15.0735.



§ 13-52-4 Acceptance and use of federal funds for operational purposes and improvements.

13-52-4. Acceptance and use of federal funds for operational purposes and improvements. The South Dakota State Board of Regents shall be authorized to accept, control, and use on behalf of the several institutions of this state under its supervision, any federal funds available for equipment, faculty, or administrative salaries, educational services, buildings, building repairs, and additions, or any other college program, improvement, or expansion.

Source: SL 1959, ch 78; SDC Supp 1960, § 15.0743 (2); SL 1961, ch 60.



§ 13-52-5 Acceptance and use of federal funds for student aid and special educational programs.

13-52-5. Acceptance and use of federal funds for student aid and special educational programs. The South Dakota State Board of Regents shall be authorized to accept, control, and use on behalf of the several institutions of this state under its supervision, any federal funds, grants-in-aid, subventions, or other financial aids that are available to such institutions for fellowship grants, student loans, curriculum expansion, establishing institutes or instructional centers, or any other educational program made available to them.

Source: SL 1959, ch 78; SDC Supp 1960, § 15.0743 (1); SL 1961, ch 60.



§ 13-52-6 Direct endowments--Uses limited.

13-52-6. Direct endowments--Uses limited. All endowments, gifts, and bequests made directly to any state institution of higher education, and the income therefrom, shall belong to and be used only by that institution. Direct endowments, gifts, and bequests, including those received indirectly by foundations affiliated with an institution, may not be used to reduce its state appropriation. Nothing contained in this section may require the continuation of programs or program levels achieved as the result of those endowments, gifts, and bequests, nor may it apply to state appropriated funds.

Source: SL 2001, ch 23, § 4.






Chapter 53 - Administration Of State Institutions

§ 13-53-1 Departments and courses of study--Textbooks--Admission and graduation requirements.

13-53-1. Departments and courses of study--Textbooks--Admission and graduation requirements. The Board of Regents may establish the departments and courses of study, in the institutions under its control, as it thinks best, to determine what textbooks shall be used, what requirements for the admission and graduation of students shall be maintained.

Source: SDC 1939, § 15.0713; SL 1986, ch 143; SL 2002, ch 93, § 1.



§ 13-53-1.1 Draft registration compliance as prerequisite to enrollment--Statement of registration compliance.

13-53-1.1. Draft registration compliance as prerequisite to enrollment--Statement of registration compliance. No male person born after December 31, 1959, may enroll at any state-supported college or university until such person has filed with the institution a statement of registration compliance. In such a statement of registration compliance, the person shall certify, under oath, either that he is registered with the selective service pursuant to the Military Selective Service Act, 50 U.S.C. § 453, as amended and in effect on January 1, 1988, or that, for any reason specified in 50 U.S.C. § 453, he is not required to be registered.

Source: SL 1988, ch 159, § 1.



§ 13-53-1.2 Form for statement of registration compliance--Inclusion in application.

13-53-1.2. Form for statement of registration compliance--Inclusion in application. The Board of Regents shall prescribe the form for the statement of registration compliance provided by § 13-53-1.1 and shall insure that the statement of registration compliance be included in applications for all new and transfer students.

Source: SL 1988, ch 159, § 2.



§ 13-53-1.3 Postsecondary institutions may offer elective course in American sign language.

13-53-1.3. Postsecondary institutions may offer elective course in American sign language. Any postsecondary educational institution controlled by the State Board of Regents may offer an elective course in American sign language according to policy adopted by the Board of Regents.

Source: SL 1991, ch 148, § 4.



§ 13-53-2 Unnecessary duplication of departments and facilities prohibited.

13-53-2. Unnecessary duplication of departments and facilities prohibited. The Board of Regents is expressly forbidden to continue or to create chairs, departments, laboratories, libraries, or other equipment in multiplication, except where the obvious needs of the special work of the school make such multiplication necessary.

Source: SDC 1939, § 15.0713.



§ 13-53-3 Economy considered in administration of schools--Unification of work.

13-53-3. Economy considered in administration of schools--Unification of work. The board shall, at all times, so administer the schools as to enable each one of them to do in the best manner its own specific work, with a view to the strictest economy, and so as to unify and harmonize the entire work of all the schools under its control.

Source: SDC 1939, § 15.0713.



§ 13-53-4 Rules and regulations for management of institutions.

13-53-4. Rules and regulations for management of institutions. The Board of Regents shall have power to enact and enforce all rules and regulations, not in conflict with any law, and deemed necessary by it for the wise and successful management of the institutions under its control and for the government of students and employees therein.

Source: SDC 1939, § 15.0714.



§ 13-53-5 Delegation of authority to school officials.

13-53-5. Delegation of authority to school officials. The board may delegate provisionally to the president, dean, superintendent, or faculty of any school under its control, so much of the authority conferred by § 13-53-4 or §§ 13-53-23 to 13-53-41, inclusive, as in its judgment seems proper and in accordance with the usual custom in such cases.

Source: SDC 1939, § 15.0714; SL 1975, ch 128, § 338; SL 1996, ch 130, § 20.



§ 13-53-6 Tuition rates and fees.

13-53-6. Tuition rates and fees. The board shall fix all rates of tuition and other fees to be paid by students.

Source: SDC 1939, § 15.0716; SL 1969, ch 35.



§ 13-53-6.1 Repealed.

13-53-6.1. Repealed by SL 1989, ch 156, § 2



§ 13-53-6.2 Reciprocal attendance agreements between South Dakota and Minnesota boards--Legislative approval required.

13-53-6.2. Reciprocal attendance agreements between South Dakota and Minnesota boards--Legislative approval required. The State Board of Regents may enter into an agreement with the Minnesota Higher Education Coordinating Board to, on a reciprocal basis, enable any resident of South Dakota to attend any public institution of higher education in Minnesota, and any resident of Minnesota to attend any public institution of higher education in South Dakota, without being required to pay nonresident tuition fees. The terms of the agreement shall provide for approximately equal advantages between the contracting parties.

However, nothing in the above entitlement shall bind the State of South Dakota without final legislative approval.

Source: SL 1977, ch 145, §§ 1, 2.



§ 13-53-6.3 Qualification for resident tuition rates.

13-53-6.3. Qualification for resident tuition rates. Notwithstanding any other provision of law, the following persons qualify for resident tuition rates at the institutions controlled by the Board of Regents:

(1) Any citizen or other person entitled under law to establish a residence in the United States who graduates from a South Dakota high school; or

(2) Any citizen or other person entitled under law to establish a residence in the United States who was a South Dakota resident at the time of high school graduation and lived with a parent or legal guardian who was also a South Dakota resident.
Source: SL 1997, ch 104, § 1; SL 2013, ch 89, § 1.



§ 13-53-7 Degrees and honors conferred by board--Faculty recommendation.

13-53-7. Degrees and honors conferred by board--Faculty recommendation. The Board of Regents is authorized to confer all scholastic honors and degrees usually granted by such boards; and all degrees, diplomas, and certificates of graduation shall be issued and conferred in its name and by its express authority. In conferring degrees the board shall conform as nearly as may be to the best and most reputable current practice in such matters. Students shall be graduated from each institution by the Board of Regents upon recommendation of the faculty of such institution.

Source: SDC 1939, § 15.0719.



§ 13-53-8 Contract with school board for educational services.

13-53-8. Contract with school board for educational services. The Board of Regents and any school board of this state shall have the power to enter into a contract or contracts, for such consideration as may be agreed upon, whereby any state educational institution under the control of the Board of Regents, having a department for the practice and training of teachers may contract for educational services for children of the district.

Source: SDC 1939, § 15.0715; SL 1975, ch 128, § 339.



§ 13-53-9 , 13-53-10. Repealed.

13-53-9, 13-53-10. Repealed by SL 1975, ch 128, § 377



§ 13-53-11 Federal funds and institutional endowment income paid to state treasurer--Credit to institution.

13-53-11. Federal funds and institutional endowment income paid to state treasurer--Credit to institution. Money received for the use and benefit of any of the educational institutions under the control of the Board of Regents from the United States, or from interest on the permanent funds or from leases of land granted to the State of South Dakota in trust for the use and benefit of said institution shall be paid to the state treasurer, and shall be receipted for by him and credited to the proper institution.

Source: SDC 1939, § 15.0723; SL 1965, ch 36, § 2.



§ 13-53-12 , 13-53-13. Repealed.

13-53-12, 13-53-13. Repealed by SL 1983, ch 29, §§ 8, 9



§ 13-53-14 Institutional officer appointed to receive fees and charges--Payment into treasury.

13-53-14. Institutional officer appointed to receive fees and charges--Payment into treasury. All money received by such institution for rents of state owned dormitories, tuition, or other fees authorized by the board, except such rents, fees, and other moneys specifically authorized to be placed in other funds, or from articles, products, or materials sold by its authority, shall be collected by an officer of said institution designated by the board to make such collections, under proper bonds, and such officer shall pay all such moneys thus received by him to the state treasurer, at the time and in the manner provided by law; and no other person shall be permitted to collect or hold any money belonging to such institutions.

Source: SDC 1939, § 15.0723; SL 1965, ch 36, § 2; SL 1975, ch 128, § 340.



§ 13-53-15 Receipt by state treasurer of institutional moneys--Distribution.

13-53-15. Receipt by state treasurer of institutional moneys--Distribution. The state treasurer shall receive and receipt all money arising from any of the educational institutions under the control of the Board of Regents. Any tuition collected pursuant to § 13-53-6 shall be deposited eighty-eight and one-half percent into the tuition and fees fund which is hereby created and continuously appropriated to the Board of Regents and eleven and one-half percent into the higher education facilities fund. Any money collected from interest on permanent funds or from lease income from lands granted to the state for the use and benefit of each institution shall be deposited into the Board of Regents endowed institution interest and income fund created by § 5-10-1.1.

Source: SDC 1939, § 15.0723; SL 1965, ch 36, § 2; SL 1977, ch 143, § 1; SL 1978, ch 126, § 2; SL 1982, ch 154, § 1; SL 1983, ch 137, § 1; SL 1989, ch 50, § 3; SL 1994, ch 141; SL 2016, ch 109, § 10, eff. Mar. 21, 2016.



§ 13-53-15.1 Repealed.

13-53-15.1. Repealed by SL 1996, ch 131, § 1



§ 13-53-15.2 Repealed.

13-53-15.2. Repealed by SL 1983, ch 137, § 2



§ 13-53-15.3 Medical school funds.

13-53-15.3. Medical school funds. Notwithstanding the provisions of § 13-53-15, medical school deposits into the higher education facilities fund shall equal eleven and one-half percent of the medical school tuition and fee revenue minus one hundred seventy-five thousand dollars.

Source: SL 1984, ch 132; SL 1996, ch 131, §§ 2, 3; SL 2016, ch 109, § 11, eff. Mar. 21, 2016.



§ 13-53-16 Repealed.

13-53-16. Repealed by SL 1983, ch 29, § 10



§ 13-53-17 Expenditure of federal funds limited to amounts received during year--Approval of budget excesses.

13-53-17. Expenditure of federal funds limited to amounts received during year--Approval of budget excesses. The expenditure of moneys for programs or activities financed from any moneys or grants received from the United States shall be limited to the amounts of receipts received for such purposes during a fiscal year and any amounts received during a fiscal year in excess of federal moneys anticipated and included as receipts in the budget of the Governor are hereby appropriated and shall be authorized for expenditure upon specific approval by the commissioner of finance and management and the Board of Regents.

Source: SDC 1939, § 15.0723 as added by SL 1965, ch 36, § 2.



§ 13-53-18 Board approval of expenditures required--Indebtedness limited to available funds--Expenditures limited by legal purposes.

13-53-18. Board approval of expenditures required--Indebtedness limited to available funds--Expenditures limited by legal purposes. Except as provided in § 13-53-19, expenditures shall be made only by express authority of the Board of Regents first obtained, and no indebtedness shall ever be permitted or incurred except against funds already available for such purpose, and no expenditure from any fund shall, under any circumstances, be made except for the legal purpose for which such fund exists and for the institution to which it belongs.

Source: SDC 1939, § 15.0724; SL 1955, ch 40.



§ 13-53-19 Delegation of authority for expenditures to institutional officer--Bond--Method of expenditures and purposes.

13-53-19. Delegation of authority for expenditures to institutional officer--Bond--Method of expenditures and purposes. The Board of Regents may by resolution delegate the authority described in § 13-53-18 to an officer or employee of the institution for which the expenditure is to be made who has furnished to the State of South Dakota a good and sufficient bond respecting such duties, which delegation of authority shall be subject to revocation by resolution of the board. The secretary of such board shall file copies of such resolutions, duly certified by him, with the state auditor. The method in detail of making expenditures and purchases, except so far as they are specified by this chapter, shall be left to the discretion of the Board of Regents.

Source: SDC 1939, § 15.0724; SL 1955, ch 40.



§ 13-53-20 Examination of vouchers and claims by state auditor--Issuance and transmittal of warrant.

13-53-20. Examination of vouchers and claims by state auditor--Issuance and transmittal of warrant. Whenever a properly authenticated voucher approved by the Board of Regents, or officer or employee with unrevoked delegated authority under § 13-53-19, is presented to the state auditor, it shall be his duty to audit and adjust the same, and, for the sums which shall be found due from the state, issue a warrant on the state treasury payable to the person entitled thereto, and transmit same to the payee thereof, or as he may request, or to the said board or the proper state institution, as the case may require.

Source: SDC 1939, § 15.0724; SL 1955, ch 40.



§ 13-53-21 Insurance against loss or damage to educational materials and equipment at institutions.

13-53-21. Insurance against loss or damage to educational materials and equipment at institutions. The State Board of Regents is hereby empowered and authorized to procure insurance protecting the books, manuscripts, papers, periodicals, records, computers, television equipment, equipment used for instructional or research purposes, and works of art, owned by the State of South Dakota and located at or used by the state institutions under the control of the State Board of Regents, against loss or damage resulting from theft, fire, or other casualty.

Source: SL 1970, ch 129, § 1.



§ 13-53-22 Institutions named as insured in policies.

13-53-22. Institutions named as insured in policies. Policies of insurance purchased by the State Board of Regents pursuant to the authority granted in § 13-53-21 shall in each instance name as insured the state institution which uses or at which is located the particular property covered by such insurance.

Source: SL 1970, ch 129, § 2.



§ 13-53-23 Payment of insurance premiums.

13-53-23. Payment of insurance premiums. The State Board of Regents is hereby empowered and authorized to expend from any funds available for college and university operations sufficient amounts to pay the costs of premiums of any insurance purchased pursuant to the authority granted in § 13-53-21.

Source: SL 1970, ch 129, § 3.



§ 13-53-23.1 Residence defined.

13-53-23.1. Residence defined. For the purpose of §§ 13-53-23 to 13-53-41, inclusive, residence, means the place where a person has a permanent home, at which the person remains when not called elsewhere for labor, studies, or other special or temporary purposes, and to which the person returns at times of repose. It is the place a person has voluntarily fixed as the person's permanent habitation with an intent to remain in such place for an indefinite period. A person, at any one time, has but one residence and a residence in not lost until another is gained.

Source: SL 1996, ch 130, § 1.



§ 13-53-24 Twelve-month residency requirement to qualify as resident student.

13-53-24. Twelve-month residency requirement to qualify as resident student. A person entering the state from another state or country does not at that time acquire residence for the purpose of §§ 13-53-23 to 13-53-41, inclusive, unless, except as provided in § 13-53-29 or 13-53-29.1, such person is a resident for twelve months in order to qualify as a resident student for tuition and fee purposes.

Source: SL 1996, ch 130, § 2; SL 2012, ch 101, § 2.



§ 13-53-25 Residence in state for sole purpose of attending institution of higher education not counted for residency requirement.

13-53-25. Residence in state for sole purpose of attending institution of higher education not counted for residency requirement. Physical presence in South Dakota for the predominant purpose of attending a college, university, or other institution of higher education does not count in determining the twelve-month period of residence. Absence from South Dakota for such purpose does not deprive a person of resident student status.

Source: SL 1996, ch 130, § 3.



§ 13-53-26 Twelve months of residency must immediately precede first day of classes.

13-53-26. Twelve months of residency must immediately precede first day of classes. A person shall be classified as a resident student if the person has continuously resided in South Dakota for at least twelve consecutive months immediately preceding the first scheduled day of classes of the semester or other session in which the individual registers in the regental system; subject to the exception in § 13-53-29.

Source: SL 1996, ch 130, § 4.



§ 13-53-27 Residence of unemancipated person for purpose of higher education.

13-53-27. Residence of unemancipated person for purpose of higher education. The residence of an unemancipated person under twenty-four years of age follows that of the parents or of a legal guardian who has actual custody of the person or administers the property of the person. In the case of divorce or separation, if either parent meets the residence requirements, the person shall be considered a resident.

Source: SL 1996, ch 130, § 5; SL 2013, ch 89, § 2.



§ 13-53-28 Board of Regents approval required when guardian residence basis of residency and predominant purposes is for education.

13-53-28. Board of Regents approval required when guardian residence basis of residency and predominant purposes is for education. If the person comes from another state or country for the predominant purpose of attending a postsecondary regental institution, the person may not be admitted to resident student status upon the basis of the residence of a guardian in fact, except upon appeal to the Board of Regents.

Source: SL 1996, ch 130, § 6.



§ 13-53-29 Exception to twelve-month residency requirements.

13-53-29. Exception to twelve-month residency requirements. An unemancipated person may be classified as a resident student without meeting the twelve-month residence requirement within South Dakota if the person's presence in South Dakota results from the establishment by the person's parents of their residence within the state and if the person proves that the move was predominantly for reasons other than to enable such person to become entitled to the status of resident student. Any person entitled to receive tuition and fees from the Department of Human Services or the Department of Social Services shall be classified a resident student.

Source: SL 1996, ch 130, § 7; SL 1998, ch 103, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011.



§ 13-53-29.1 Veteran exempt from twelve-month residency requirement--Spouse and child.

13-53-29.1. Veteran exempt from twelve-month residency requirement--Spouse and child. Any person who is a veteran as defined by §§ 33A-2-1 and 33A-2-2 shall be classified as a resident student without meeting the twelve-month residency requirement within South Dakota pursuant to § 13-53-24. If the veteran has established a South Dakota residence, the provisions of this section also apply to the spouse or child of the veteran.

Source: SL 2012, ch 101, § 1; SL 2015, ch 107, § 1.



§ 13-53-29.2 Recipient of veteran's educational benefits exempt from twelve-month residency requirement.

13-53-29.2. Recipient of veteran's educational benefits exempt from twelve-month residency requirement. Any person living in the state shall be classified as a resident student without meeting the twelve-month residency requirement within South Dakota pursuant to the provisions of § 13-53-24 if the person receives veteran's educational benefits pursuant to the provisions of chapters 30 and 33, Title 38, of the United States Code as of January 1, 2015.

Source: SL 2015, ch 107, § 2.



§ 13-53-30 Reclassification of residence status upon removal of parents' residence.

13-53-30. Reclassification of residence status upon removal of parents' residence. If it appears that the parents of a person properly classified as a resident student under the provisions of § 13-53-29 have removed their residence from South Dakota, the person shall be reclassified to the status of nonresident unless the parents have been residents for the twelve months immediately preceding such removal. However, no such reclassification is effective until the beginning of a semester next following the removal.

Source: SL 1996, ch 130, § 8.



§ 13-53-31 Residence classification to remain with continuous enrollment.

13-53-31. Residence classification to remain with continuous enrollment. A person once properly classified as a resident student shall be deemed to remain a resident student so long as remaining continuously enrolled in the regental system until the person's degree shall have been earned, subject to the provisions of § 13-53-30.

Source: SL 1996, ch 130, § 9.



§ 13-53-32 Affect of foreign citizenship on residence status.

13-53-32. Affect of foreign citizenship on residence status. The foreign citizenship of a person is not a factor in determining resident student status if the person has legal capacity to remain permanently in the United States.

Source: SL 1996, ch 130, § 10.



§ 13-53-33 Exemption from nonresident tuition and fees for nonresident student.

13-53-33. Exemption from nonresident tuition and fees for nonresident student. A person classified as a nonresident student may show that the person is exempt from paying the nonresident tuition and fees by clear and convincing evidence that the person has been a resident, as provided by § 13-53-24, prior to the first scheduled day of classes of the semester in which the tuition and fee status is to be changed. The student shall be allowed to present evidence only after the expiration of twelve months from the date upon which the student commenced the twelve-month period for residence.

Source: SL 1996, ch 130, § 11.



§ 13-53-34 Factors relevant to change in nonresident status and predominant purpose for physical presence in state.

13-53-34. Factors relevant to change in nonresident status and predominant purpose for physical presence in state. The following factors are relevant in evaluating a requested change in a student's nonresident status and in evaluating whether the person's physical presence in South Dakota is for the predominant purpose of attending a college, university, or other institution of higher education:

(1) The residence of a student's parents or guardians;

(2) The situs of the source of the student's income;

(3) To whom a student pays taxes, including property taxes;

(4) The state in which a student's automobile is registered;

(5) The state issuing the student's driver's license;

(6) Where the student is registered to vote;

(7) Deleted by SL 2013, ch 89, § 3;

(8) Ownership of property in South Dakota and outside of South Dakota;

(9) The residence claimed by the student on loan application, federal income tax returns, and other documents;

(10) Admission to a licensed profession in South Dakota;

(11) Membership in civic, community, and other organizations in South Dakota or elsewhere; and

(12) The facts and documents pertaining to the person's past and existing status as a student.

The existence of one or more of these factors does not require a finding of resident student status, nor does the nonexistence of one or more require a finding of nonresident student status. All factors shall be considered in combination and resident student status may not result from the doing of acts which are required or routinely done by sojourners in the state or which are merely auxiliary to the fulfillment of educational purposes.

Source: SL 1996, ch 130, § 12; SL 2013, ch 89, § 3.



§ 13-53-34.1 Reclassification to resident status upon marriage to state resident.

13-53-34.1. Reclassification to resident status upon marriage to state resident. The Board of Regents shall reclassify any nonresident student to the status of resident student upon timely proof of marriage of the student to a resident of South Dakota.

Source: SL 2013, ch 89, § 4.



§ 13-53-35 Affect of paying taxes and voting on residence status.

13-53-35. Affect of paying taxes and voting on residence status. The fact that a person pays taxes and votes in the state does not in itself establish residence, but shall be considered as provided in § 13-53-34.

Source: SL 1996, ch 130, § 13.



§ 13-53-36 Burden of proof in claim to resident student status.

13-53-36. Burden of proof in claim to resident student status. The Board of Regents shall classify each student as resident or nonresident and may require proof of all relevant facts. The burden of proof is upon the student making a claim to a resident student status.

Source: SL 1996, ch 130, § 14.



§ 13-53-37 Appeal of residency determination.

13-53-37. Appeal of residency determination. The Board of Regents shall provide for appeals by students of residency determinations.

Source: SL 1996, ch 130, § 15.



§ 13-53-38 Authority of board to grant resident status in unusual circumstances.

13-53-38. Authority of board to grant resident status in unusual circumstances. The Board of Regents may classify a student who does not meet the requirements of §§ 13-53-23 to 13-53-41, inclusive, as a resident student, if the student's situation presents unusual circumstances and the student's classification is within the general scope of §§ 13-53-23 to 13-53-41, inclusive. The decision of the board shall be final.

Source: SL 1996, ch 130, § 16.



§ 13-53-39 Penalties for fraud or deceit by student in applying for resident status.

13-53-39. Penalties for fraud or deceit by student in applying for resident status. A student or prospective student who knowingly provides false information or refuses to provide or conceals information for the purpose of improperly achieving resident student status is subject to the full range of penalties, including expulsion, provided for by the Board of Regents.

Source: SL 1996, ch 130, § 17.



§ 13-53-40 Suspension for failure to pay additional money due because of nonresident status.

13-53-40. Suspension for failure to pay additional money due because of nonresident status. A student who does not pay additional moneys which may be due because of the student's classification as a nonresident student within thirty days after demand, shall be indefinitely suspended.

Source: SL 1996, ch 130, § 18.



§ 13-53-41 Waiver of overpayment of tuition and fees for failure to timely appeal.

13-53-41. Waiver of overpayment of tuition and fees for failure to timely appeal. A student or prospective student who fails to request resident status within a particular semester or session and to pursue a timely appeal shall be deemed to have waived any alleged overpayment of tuition and fees for that semester or session.

Source: SL 1996, ch 130, § 19.



§ 13-53-41.1 Resident status of graduates of high school operated by Bureau of Indian Affairs.

13-53-41.1. Resident status of graduates of high school operated by Bureau of Indian Affairs. Notwithstanding the provisions of §§ 13-53-23.1 to 13-53-41, inclusive, any student who is a graduate of an accredited high school operated by the United States Bureau of Indian Affairs in this state is entitled to resident classification for the purposes of postsecondary education at a state supported institution.

Source: SL 2006, ch 86, § 1.



§ 13-53-41.2 Resident tuition rates for armed forces personnel stationed for active duty in state.

13-53-41.2. Resident tuition rates for armed forces personnel stationed for active duty in state. Any person who is actively serving in the armed forces of the United States, and who, at the time of registration, is stationed for active duty in the State of South Dakota, qualifies for resident tuition rates at the institutions controlled by the Board of Regents. The provisions of this section also apply to the spouse or child of the person.

Source: SL 2006, ch 87, § 1; SL 2015, ch 107, § 3.



§ 13-53-42 Loss of eligibility for intercollegiate extracurricular competition upon controlled substance violation.

13-53-42. Loss of eligibility for intercollegiate extracurricular competition upon controlled substance violation. Any person who has been determined by a court of competent jurisdiction to have possessed, used, or distributed controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law while enrolled at a South Dakota state supported institution of higher education is ineligible to participate in any form of intercollegiate extracurricular competition at any South Dakota state supported institution of higher education. Upon receiving a request from the chief administrator of the postsecondary educational institution, the Unified Judicial System shall send notice of whether the person who is the subject of the request was adjudicated in a juvenile proceeding of possessing, using, or distributing controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law if that person were an adult.

Source: SL 1997, ch 102, § 3.



§ 13-53-43 Transfer of credits.

13-53-43. Transfer of credits. All general education course credit hours fulfilling graduation requirements in institutions accredited by the North Central Association of Colleges and Secondary Schools accrediting agency shall be transferable between the universities under the control of the South Dakota Board of Regents and the technical institutes governed by the South Dakota Board of Education Standards. General education course credit hours are transferable between the technical institutes and universities only for credit for general education courses. "General education" is defined as those courses which are not directly related to the student's formal technical, vocational, or professional preparation; part of every student's course of study regardless of area of emphasis; and intended to impart common knowledge, intellectual concepts, and attitudes that every educated person should possess.

Source: SL 1998, ch 99, § 1; SL 2017, ch 81, § 57.



§ 13-53-44 Technical institutes--Transfer of credits.

13-53-44. Technical institutes--Transfer of credits. Commencing July 1, 1999, technical institutes governed by the Board of Education Standards and accredited by the North Central Association of Colleges and Secondary Schools and universities governed by the Board of Regents and accredited by the North Central Association of Colleges and Secondary Schools shall have articulation agreements in place to transfer sixty-four credit hours in the General Studies Baccalaureate Degree program and up to sixty-four credit hours in compatible programs offered by the respective institutions under the control of the Board of Regents. By December 1, 1998, the Board of Education Standards and the Board of Regents shall report to the Executive Board of the Legislative Research Council on the progress of articulation agreements and the implementation of §§ 13-53-43 and 13-53-44. The Board of Regents and the Board of Education Standards shall, by agreement, set the criteria and requirements for the transfer of any credits.

Source: SL 1998, ch 99, § 2; SL 2017, ch 81, § 57.



§ 13-53-45 Confidentiality of information--Restrictions.

13-53-45. Confidentiality of information--Restrictions. The Board of Regents shall treat all information disclosed pursuant to §§ 13-28-50 and 13-53-45 as confidential and subject to the same restrictions that apply to personally identifiable information involving any student enrolled in the universities or special schools.

Source: SL 2002, ch 89, § 2.



§ 13-53-46 Definition of terms in §§ 13-53-47 and 13-53-48.

13-53-46. Definition of terms in §§ 13-53-47 and 13-53-48. Terms in §§ 13-53-47 and 13-53-48 mean:

(1) "Public or private postsecondary educational institution" or "institution," any entity permitted to offer postsecondary education credits or degrees in South Dakota under § 13-49-27.1;

(2) "Student," any person born after 1956 who is registering for more than one class during an academic term, such as a quarter or a semester. The term includes any person who meets face-to-face at least once per week to receive instruction. The term does not include any person who receives non-credit-bearing or on-the-job training services.
Source: SL 2007, ch 119, § 1.



§ 13-53-47 Immunizations required for students entering public or private postsecondary educational institutions--Alternatives.

13-53-47. Immunizations required for students entering public or private postsecondary educational institutions--Alternatives. Any student entering a public or private postsecondary education institution in this state for the first time after July 1, 2008, shall, within forty-five days after the start of classes, present to the appropriate institution certification from a licensed physician that the student has received or is in the process of receiving the required two doses of immunization against measles, rubella, and mumps. As an alternative to the requirement for a physician's certification, the student may present:

(1) Certification from a licensed physician stating the physical condition of the student would be such that immunization would endanger the student's life or health;

(2) Certification from a licensed physician stating the student has experienced the natural disease against which the immunization protects;

(3) Confirmation from a laboratory of the presence of adequate immunity; or

(4) A written statement signed by the student that the student is an adherent to a religious doctrine whose teachings are opposed to such immunizations. If the student is under the age of eighteen, the written statement shall be signed by one parent or guardian.
Source: SL 2007, ch 119, § 2.



§ 13-53-48 Time for submission of documentation.

13-53-48. Time for submission of documentation. The institution shall require that the documentation from the student, provided for by § 13-53-47, be submitted within forty-five days after the start of classes.

Source: SL 2007, ch 119, § 3.






Chapter 53A - Midwest Education Compact [Repealed]

CHAPTER 13-53A

MIDWEST EDUCATION COMPACT [REPEALED]

[Repealed by SL 1983, ch 138, §§ 1-3]



Chapter 53B - Tuition Reciprocity With Minnesota

§ 13-53B-1 Agreement covering public higher education institutions authorized--Text.

13-53B-1. Agreement covering public higher education institutions authorized--Text. The Board of Regents may execute a tuition reciprocity agreement on behalf of the State of South Dakota with the state of Minnesota or its authorized representative in substantially the form that follows:

ARTICLE I. PURPOSE

The purpose of the Minnesota-South Dakota Public Higher Education Reciprocity Agreement shall be to provide greater higher educational opportunities and services to the citizens of the states of Minnesota and South Dakota through the provision of access to the public higher education institutions of each state to students of the neighboring state on an equivalent basis as students from the state in which the institution is located and with the specific aims of enhancing accessibility to programs, expanding the range of programs available, and promoting the greater economy of state finances.

ARTICLE II. DEFINITIONS

As used in this Agreement:

"Academic year" means that period of time commencing with the institution's fall quarter or semester and terminating with the subsequent summer sessions.

"Participant" means a person who has been accepted and enrolled at an eligible institution under the provisions set forth in this Agreement.

"Participating states" means those states which are party to this Agreement, i.e., Minnesota and South Dakota.

"Tuition Differential Factor" means that number calculated annually which is the result of averaging the average weighted difference between the resident and nonresident tuition for all programs at the undergraduate, graduate and professional levels at all eligible institutions in the participating states.

ARTICLE III. ENTRY INTO FORCE, MODIFICATION, TERMINATION

A. This Agreement shall become effective at the commencement of the academic year next succeeding its approval by the appropriate authorities in the participating states and shall continue from year to year unless terminated as hereafter provided.

B. Modification of this Agreement may be proposed at any time and shall become effective upon mutual agreement of both parties and approval by the appropriate state authorities.

C. Either party hereto may terminate this Agreement at any time; provided, however, that such termination shall only work to preclude any further admissions under the terms hereof but shall not prejudice the rights of participants to complete the academic program in which they are enrolled at the date of termination.

ARTICLE IV. ELIGIBLE INSTITUTIONS AND PROGRAMS

The terms and conditions of this Agreement shall, to the extent provided, govern matriculation at all institutions under the jurisdiction of the South Dakota Board of Regents, the University of Minnesota Board of Regents, the Minnesota State University Board, and the Minnesota State Board for Community Colleges, and shall extend to all programs, whether on an undergraduate, graduate, or professional level, except for those programs for which either state has contracted for a guaranteed number of spaces in the other state. It is the intent of this Agreement that there shall be no limitation on the number of students who may participate from either state, except to the extent of program restrictions and the availability of space in the particular program which the student seeks to enter.

Participation in the eligible law and medicine programs under the terms of this Agreement shall be restricted to 5 percent of the spaces available in the first year of each such program; provided, however, that the foregoing limitation shall not preclude participation by students enrolled in such programs beyond the freshman year as of the effective date of this Agreement. Participation in the veterinary medicine program under the terms of this Agreement includes the reservation of at least five positions in each entering class, provided, however, that the foregoing limitation does not preclude participation by students enrolled in such program beyond the freshman year as of the effective date of this change to the original Agreement.

ARTICLE V. ELIGIBLE PERSONS AND CONDITIONS OF PARTICIPATION

A. All persons who qualify as residents of Minnesota or South Dakota for purposes of public higher education under the laws or rules of the state in which they claim to reside, shall be eligible to apply for admission and attend any of the eligible institutions or programs on the same basis as any resident of the state in which the institution or program is located. It is specifically understood and agreed that all participants under this program shall be treated on an equal basis with state residents, such equality of treatment particularly including, but in no case limited to, admissions and fees.

B. Any resident of a state who otherwise attends an eligible institution in the other state, under conditions which obviate the necessity of paying nonresident charges, shall not be an eligible participant under this program.

C. Participants under the program established by this Agreement shall be required to satisfy those admission and performance requirements and comply with all policies, rules and regulations of the institution in which they are matriculated unless herein otherwise provided.

D. All forms of financial aid provided by any eligible institution shall be available to a participant under the program established by this Agreement, except those aid programs totally supported by state funds or private funds, for which eligibility is legally restricted, and provided the participant otherwise qualifies for the aid.

ARTICLE VI. ADMINISTRATION

A. The South Dakota Board of Regents and the Minnesota Higher Education Coordinating Board (MHECB) shall be responsible for the administration of this Agreement and pursuant thereto may adopt rules and procedures and may enter into cooperative agreements.

B. Each board shall determine the eligibility of applicants to become participants based on their state's residency policies. Where a participant's residency status originates in one state and is later terminated but may prospectively be established in the other state, then the participant shall, for the purposes of this Agreement, be treated as a resident of the originating state for one year or until residency is subsequently established in a participating state, whichever shall occur first.

C. Each state shall cooperatively audit the eligible institutions at least annually with the objective of verifying the enrollment and continued attendance of participants.

D. The applicant procedure, determination of eligibility and effective reciprocity tuition schedules shall be specified in the annual administrative memorandum prepared by the administering agencies.

E. Neither state agency will be financially liable for students enrolled under the reciprocity agreement who have not received prior approval and certification by the responsible agency.

ARTICLE VII. REIMBURSEMENT

A. Annually, each state shall determine the number of participants and the total credit hours for which nonresident tuition has been remitted under this Agreement and shall certify to the other state the results. Certification shall be submitted by the first day of December and shall encompass the previous academic year.

B. The state with the greater total credit hours of participation shall reimburse the other in an amount which shall be determined by multiplying the difference between the states' total credit hours of participation by the Tuition Differential Factor for the year in question.

C. Any payment required under this Agreement shall be to the State of South Dakota tuition and fees fund or the state of Minnesota.

ARTICLE VIII. CONSTRUCTION AND SEVERABILITY

This agreement is entered into by the South Dakota Board of Regents pursuant to the authority granted in SDCL 13-53-6.2 and by the Minnesota Higher Education Coordinating Board pursuant to the authority granted in Minn. Stats. Ch. 136A.08 and shall therefore be liberally construed in accordance with the intent and to accomplish the purposes of those provisions. If any phrase, clause, sentence or provision of this Agreement or any modification hereof or supplement hereto be determined to be contrary to or inconsistent with the authority above cited or the constitution of either state, or the applicability thereof to any agency, person or circumstance is held invalid, the validity of the remainder of this Agreement or of any modification or supplement or its applicability to any agency, person or circumstance shall not thereby be rendered ineffective.

Source: SL 1978, ch 127; SL 1984, ch 133.



§ 13-53B-2 Agreement covering public vocational-technical education institutions.

13-53B-2. Agreement covering public vocational-technical education institutions. The South Dakota Board of Education Standards may execute a tuition reciprocity agreement on behalf of the State of South Dakota with the state of Minnesota or its authorized representative in substantially the form that follows:

ARTICLE I. PURPOSE

The purpose of the Minnesota-South Dakota Public Vocational Education Reciprocity Agreement shall be to provide greater postsecondary educational opportunities and services to the citizens of the states of Minnesota and South Dakota through the provision of access to the public vocational-technical education institutions of each state to students of the neighboring state on an equivalent basis as students from the state in which the institution is located and with the specific aims of enhancing accessibility to programs, expanding the range of programs available, and promoting the greater economy of state finances through cooperative planning to avoid duplication of programs.

ARTICLE II. DEFINITIONS

As used in this Agreement:

"Academic year" means that period of time commencing with the institution's fall quarter or semester and terminating with the subsequent summer sessions.

"Participant" means a person who has been accepted and enrolled at an eligible institution under the provisions set forth in this Agreement.

"Participating states" means those states which are party to this Agreement, i.e., Minnesota and South Dakota.

"Tuition differential factor" means that number calculated annually which is the result of averaging the average weighted difference between the resident and nonresident tuition for all programs at all eligible institutions in the participating states.

ARTICLE III. ENTRY INTO FORCE, MODIFICATION, TERMINATION

A. This agreement shall become effective at the commencement of the academic year next succeeding its approval by the appropriate authorities in the participating states and shall continue from year to year unless terminated as hereafter provided.

B. Modification of this Agreement may be proposed at any time and shall become effective upon mutual agreement of both parties and approval by the appropriate state authorities.

C. Either party hereto may terminate this Agreement at any time; provided, however, that such termination shall only work to preclude any further admissions under the terms hereof but shall not prejudice the rights of participants to complete the academic program in which they are enrolled at the date of termination.

ARTICLE IV. ELIGIBLE INSTITUTIONS AND PROGRAMS

The terms and conditions of this Agreement shall, to the extent provided, govern matriculation of all institutions under the jurisdiction of the South Dakota Board of Education Standards, and the Minnesota Board of Education-Vocational-Technical Division and shall extend to all programs. It is the intent of this Agreement that there shall be no limitation on the number of students who may participate from either state, except to the extent of program restrictions and availability of space in the particular program which the student seeks to enter.

ARTICLE V. ELIGIBLE PERSONS AND CONDITIONS OF PARTICIPATION

A. All persons who qualify as residents of Minnesota or South Dakota for purposes of public vocational-technical education under the laws or rules of the state in which they claim to reside, shall be eligible to apply for admission and attend any of the eligible institutions or programs. It is specifically understood and agreed that all participants under this program shall be treated on an equal basis with state residents, such equality of treatment particularly including, but not necessarily limited to, admissions, tuition and fees.

B. Any resident of a state who otherwise attends an eligible institution in the other state, under conditions which obviate the necessity of paying nonresident charges, shall not be an eligible participant under this program.

C. Participants under this program established by this Agreement shall be required to satisfy those admission and performance requirements and comply with all policies, rules and regulations of the institution in which they are matriculated unless herein otherwise provided.

D. All forms of financial aid provided by any eligible institution shall be available to a participant under the program established by this Agreement, except those aid programs totally supported by state funds or private funds, for which eligibility is legally restricted, and provided the participant otherwise qualified for the aid.

ARTICLE VI. ADMINISTRATION

A. The South Dakota Board of Education Standards and the Minnesota Higher Education Coordinating Board (MHECB) shall be responsible for the administration of this Agreement and pursuant thereto may adopt rules and procedures and may enter into cooperative agreements.

B. Each board shall determine the eligibility of applicants to become participants based on their state's residency policies. Where a participant's residency status originates in one state and is later terminated but may prospectively be established in the other state, then the participant shall, for the purposes of this Agreement, be treated as a resident of the originating state for one year or until residency is subsequently established in a participating state, whichever shall occur first.

C. Each state shall cooperatively audit the eligible institutions at least annually with the objective of verifying the enrollment and continued attendance of participants.

D. The applicant procedure, determination of eligibility and effective reciprocity tuition schedules shall be specified in the annual administrative memorandum prepared by the administering agencies.

E. Neither state agency will be financially liable for students enrolled under the reciprocity agreement who have not received prior approval and certification by the responsible agency.

ARTICLE VII. REIMBURSEMENT

A. Annually, each state shall determine the number of participants and the total clock hours for which nonresident tuition has been remitted under this Agreement and shall certify to the other state the results. Certification shall be submitted by the first day of December and shall encompass the previous academic year.

B. The state with the greater total clock hours of participation shall reimburse the other in an amount which shall be determined by multiplying the difference between the states' total clock hours of participation by the tuition differential factor for the year in question.

C. Any payment required under this Agreement shall be to the State of South Dakota general fund or the state of Minnesota.

ARTICLE VIII. CONSTRUCTION AND SEVERABILITY

This agreement is entered into by the South Dakota Board of Education Standards pursuant to the authority granted in this section and by the Minnesota Higher Education Coordinating Board pursuant to the authority granted in Minn. Stats. Ch. 136A.08 and shall therefore be liberally construed in accordance with the intent and to accomplish the purposes of those provisions. If any phrase, clause, sentence or provision of this Agreement or any modification hereof or supplement hereto be determined to be contrary to or inconsistent with the authority above cited or the constitution of either state, or the applicability thereof to any agency, person or circumstances is held invalid, the validity of the remainder of this Agreement or of any modification or supplement or its applicability to any agency, person or circumstances shall not thereby be rendered ineffective.

Source: SL 1985, ch 146; SL 2017, ch 81, § 57.






Chapter 53C - Midwestern Regional Higher Education Compact

§ 13-53C-1 Governor authorized to enter Midwestern Regional Higher Education Compact.

13-53C-1. Governor authorized to enter Midwestern Regional Higher Education Compact. The Governor is hereby authorized and directed to enter the Midwestern Regional Higher Education Compact on behalf of the State of South Dakota with all other states legally joining therein in substantially the following form:

MIDWESTERN REGIONAL HIGHER EDUCATION COMPACT

ARTICLE I PURPOSE

The purpose of the Midwestern Higher Education Compact is to provide greater higher education opportunities and services in the midwestern region, with the aim of furthering regional access to, research in, and choice of higher education for the citizens residing in the several states which are parties to this compact.

ARTICLE II THE COMMISSION

The compacting states create the Midwestern Higher Education Commission. The commission shall be a body corporate of each compacting state. The commission shall have all the responsibilities, powers, and duties set forth in this chapter, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The commission shall consist of five resident members of each state as follows: the governor or the governor's designee, who shall serve during the tenure of office of the governor; two legislators, one from each house (except Nebraska, which may appoint two legislators from its unicameral legislature), who shall serve two-year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two other at-large members, at least one of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One of the two at-large members initially appointed in each state shall serve a two-year term. The other, and any regularly appointed successor to either at-large member, shall serve a four-year term. All vacancies shall be filled in accordance with the laws of the appointed states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.

The commission shall select annually, from among its members, a chairperson, a vice chairperson, and a treasurer.

The commission shall appoint an executive director who shall serve at its pleasure and who shall act as secretary to the commission. The treasurer, the executive director, and such other personnel as the commission may determine shall be bonded in such amounts as the commission may require.

The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a majority of the commission members of three or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the commission.

ARTICLE III POWERS AND DUTIES OF THE COMMISSION

The commission shall adopt a seal and suitable bylaws governing its management and operations.

Irrespective of the civil service, personnel, or other merit system laws of any of the compacting states, the commission in its bylaws shall provide for the personnel policies and programs of the compact.

The commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.

The commission shall report annually to the legislatures and governors of the compacting states, to the Midwestern Governors' Conference, and to the Midwestern Legislative Conference of the Council of State Governments concerning the activities of the commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the commission.

The commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency, from any interstate agency, or from any institution, foundation, person, firm, or corporation.

The commission may accept for any of its purposes and functions under the compact any and all donations and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize, and dispose of the same.

The commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use of these agreements.

The commission may establish and maintain offices, which shall be located within one or more of the compacting states.

The commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.

The commission may provide for actual and necessary expenses for attendance of its members at official meetings of the commission or its designated committees.

ARTICLE IV ACTIVITIES OF THE COMMISSION

The commission shall collect data on the long-range effects of the compact on higher education. By the end of the fourth year from the effective date of the compact and every two years thereafter, the commission shall review its accomplishments and make recommendations to the governors and legislatures of the compacting states on the continuance of the compact.

The commission shall study issues in higher education of particular concern to the midwestern region. The commission shall also study the needs for higher education programs and services in the compacting states and the resources for meeting such needs. The commission shall from time to time prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the commission may confer with any national or regional planning body. The commission may redraft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.

The commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate, or professional student exchanges in the region. If a need for exchange in a field is apparent, the commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and the compacting states, determine the costs of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the commission, for carrying out the agreements. The commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.

The commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.

In addition to the activities of the commission previously noted, the commission may provide services and research in other areas of regional concern.

ARTICLE V FINANCE

The moneys necessary to finance the general operations of the commission, not otherwise provided for, in carrying forth its duties, responsibilities, and powers as stated herein shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.

The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the commission.

ARTICLE VI ELIGIBLE PARTIES AND ENTRY INTO FORCE

The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin shall be eligible to become party to this compact. Additional states will be eligible if approved by a majority of the compacting states.

As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law.

Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

ARTICLE VII WITHDRAWAL, DEFAULT, AND TERMINATION

Any compacting state may withdraw from this compact by enacting a statute repealing the compact, but such withdrawal shall not become effective until two years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges, and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission, and the commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the commission.

ARTICLE VIII SEVERABILITY AND CONSTRUCTION

The provisions of this compact entered into hereunder shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

Source: SL 2008, ch 89, § 1.



§ 13-53C-2 Midwestern Regional Higher Education Commission resident members.

13-53C-2. Midwestern Regional Higher Education Commission resident members. The members of the Midwestern Regional Higher Education Commission representing this state are as follows:

(1) The Governor or a designee of the Governor who shall serve throughout the Governor's tenure in office;

(2) One member of the Senate appointed by the Executive Board of the Legislative Research Council;

(3) One member of the House of Representatives appointed by the Executive Board of the Legislative Research Council;

(4) One member of the general public from the field of higher education appointed by the executive director of the Board of Regents; and

(5) One member of the general public from the field of career and technical education appointed by the secretary of the Department of Education.

The members of the Legislature appointed to the commission shall each serve a term of two years. The members of the general public appointed to the commission shall each serve a term of four years, except that one of the members of the general public initially appointed shall serve a term of two years.

The initial appointments shall be made no later than thirty days after the effective date of this chapter. If a vacancy occurs, the remainder of the unexpired term shall be filled in the same manner as the original appointment.

Source: SL 2008, ch 89, § 2.






Chapter 53D - Western Regional Education Compact

§ 13-53D-1 Governor authorized to enter Western Regional Education Compact.

13-53D-1. Governor authorized to enter Western Regional Education Compact. The Governor is hereby authorized and directed to enter the Western Regional Education Compact on behalf of the State of South Dakota with all other states legally joining therein in substantially the following form:

WESTERN REGIONAL EDUCATION COMPACT

Entered into by and between the States and Territories signatory hereto, to provide acceptable and efficient educational facilities to meet the needs of the Western Region of the United States of America.

ARTICLE I

Whereas, the future of this Nation and of the Western States is dependent upon the quality of the education of its youth; and

Whereas, many of the Western States individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional, and graduate training, nor do all the states have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

Whereas, it is believed that the Western States, or groups of such states within the Region, cooperatively can provide acceptable and efficient educational facilities to meet the needs of the Region and of the students thereof:

Now, therefore, the States of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming, and the Territories of Alaska and Hawaii do hereby Covenant and agree as follows:

ARTICLE II

Each of the compacting states and territories pledges to each of the other compacting states and territories faithful cooperation in carrying out all the purposes of this Compact.

ARTICLE III

The compacting states and territories hereby create the Western Interstate Commission for Higher Education, hereinafter called the Commission. Said Commission shall be a body corporate of each compacting state and territory and an agency thereof. The Commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

ARTICLE IV

The Commission shall consist of three resident members from each compacting state or territory. At all times one Commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which he is appointed.

The Commissioners from each state and territory shall be appointed by the Governor thereof as provided by law in such state or territory. Any Commissioner may be removed or suspended from office as provided by the law of the state or territory from which he shall have been appointed.

The terms of each Commissioner shall be four years: Provided, however, that the first three Commissioners shall be appointed as follows; one for two years, one for three years, and one for four years. Each Commissioner shall hold office until his successor shall be appointed and qualified. If any office becomes vacant for any reason, the Governor shall appoint a Commissioner to fill the office for the remainder of the unexpired term.

ARTICLE V

Any business transacted at any meeting of the Commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

One or more Commissioners from a majority of the compacting states and territories shall constitute a quorum for the transaction of business.

Each compacting state and territory represented at any meeting of the Commission is entitled to one vote.

ARTICLE VI

The Commission shall elect from its number a chairman and a vice chairman and may appoint, and at its pleasure dismiss or remove, such officers, agents, and employees as may be required to carry out the purpose of this Compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

The Commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the Commission.

ARTICLE VII

The Commission shall adopt a seal and by-laws and shall adopt and promulgate rules and regulations for its management and control.

The Commission may elect such committees as it deems necessary for the carrying out of its functions.

The Commission shall establish and maintain an office within one of the compacting states for the transactions of its business and may meet at any time, but in any event must meet at least once a year. The Chairman may call such additional meetings and upon the request of a majority of the Commissioners of three or more compacting states or territories shall call additional meetings.

The Commission shall submit a budget to the Governor of each compacting state and territory at such time and for such period as may be required.

The Commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the Region.

On or before the fifteenth day of January of each year, the Commission shall submit to the Governors and Legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

The Commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the Governor of any compacting state or territory or his designated representative. The Commission shall not be subject to audit and accounting procedure of any of the compacting states or territories. The Commission shall provide for an independent annual audit.

ARTICLE VIII

It shall be the duty of the Commission to enter into such contractual agreements with any institutions in the Region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the Commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The Commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health, and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

For this purpose the Commission may enter into contractual agreements:

(a) With the governing authority of any educational institution in the Region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties, and

(b) With the governing authority of any educational institution in the Region or with any compacting state of territory to assist in the placement of graduate or professional students in educational institutions in the Region providing the desired services and facilities, upon such terms and conditions as the Commission may prescribe.

It shall be the duty of the Commission to undertake studies of needs for professional and graduate educational facilities in the Region, the resources for meeting such needs, and the long-range effects of the Compact on higher education; and from time to time to prepare comprehensive reports on such research for presentation to the Western Governors' Conference and to the legislatures of the compacting states and territories. In conducting such studies, the Commission may confer with any national or regional planning body which may be established.

The Commission shall draft and recommend to the Governors of the various compacting states and territories, uniform legislation dealing with problems of higher education in the Region.

For the purposes of this Compact the word "Region" shall be construed to mean the geographical limits of the several compacting states and territories.

ARTICLE IX

The operating costs of the Commission shall be apportioned equally among the compacting states and territories.

ARTICLE X

This Compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the states or territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska and Hawaii have duly adopted it prior to July 1, 1953. This Compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

ARTICLE XI

This Compact may be terminated at any time by consent of a majority of the compacting states and territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and Governor of such terminating state. Any state of territory may at any time withdraw from this Compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two years after written notice thereof by the Governor of the withdrawing state or territory accompanied by a certified copy of requisite legislative action is received by the Commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two-year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the Commission.

ARTICLE XII

If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this Compact, all rights, privileges and benefits conferred by this Compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission.

Unless such default shall be remedied within a period of two years following the effective date of such default, this Compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Any such defaulting state may be reinstated by: (a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and the approval by a majority vote of the Commission.

Source: SL 2008, ch 89, § 3.



§ 13-53D-2 Western Interstate Commission for Higher Education resident members.

13-53D-2. Western Interstate Commission for Higher Education resident members. The Governor shall appoint three commissioners to represent the State of South Dakota on the Western Interstate Commission for Higher Education, including at least one commissioner who is an educator engaged in the field of higher education in the state.

The commissioners shall each serve a term of four years, except that the first three commissioners shall serve as follows: one for two years, one for three years, and one for four years.

The Governor may remove any appointed commissioner for cause, after a hearing prior to the expiration of the commissioner's term.

Source: SL 2008, ch 89, § 4.






Chapter 53E - Interstate Compact On Educational Opportunity For Military Children

§ 13-53E-1 Interstate Compact on Educational Opportunity for Military Children adopted.

13-53E-1. Interstate Compact on Educational Opportunity for Military Children adopted. The interstate compact on educational opportunity for military children is hereby enacted into law and entered into with all jurisdictions legally joining in the compact, in the form substantially as follows:

Interstate Compact on Educational Opportunity for Military Children

ARTICLE I. PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of educational records from the previous school district or variations in entrance or age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. section 1209 and 1211.

B. "Children of military families" means school-aged children, enrolled in kindergarten or any of the grades one through twelve, in the household of an active duty member.

C. "Compact commissioner" means the voting representative of each compacting state appointed pursuant to article VIII of this compact.

D. "Deployment" means the period one month prior to the service members' departure from their home station on military orders through six months after return to their home station.

E. "Educational records" means those official records, files and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols and individualized education programs.

F. "Extracurricular activities" means voluntary activities sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays and club activities.

G. "Interstate commission on educational opportunity for military children" means the commission that is created under article IX of this compact, which is generally referred to as interstate commission.

H. "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten and grades one through twelve in public schools.

I. "Member state" means a state that has enacted this compact.

J. "Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship or other activity under the jurisdiction of the department of defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects or flood control projects.

K. "Non-member state" means a state that has not enacted this compact.

L. "Receiving state" means the state to which a child of a military family is sent, brought or caused to be sent or brought.

M. "Rule" means a written statement by the interstate commission promulgated pursuant to article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means the state from which a child of a military family is sent, brought or caused to be sent or brought.

O. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U. S. Territory.

P. "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten or any of the grades one through twelve.

Q. "Transition" means:

(1) The formal and physical process of transferring from school to school; or

(2) The period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed services" means the army, navy, air force, marine corps, coast guard as well as the commissioned corps of the national oceanic and atmospheric administration and public health services.

S. "Veteran" means a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III. APPLICABILITY

A. Except as otherwise provided in subsection B, this compact shall apply to the children of:

(1) Active duty members of the uniformed services as defined in this compact, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. section 1209 and 1211;

(2) Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

(3) Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

(1) Inactive members of the National Guard and military reserves;

(2) Members of the uniformed services now retired, except as provided in paragraph 1;

(3) Veterans of the uniformed services, except as provided in paragraph 1; and

(4) Other United States department of defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV. EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or "hand-carried" education records--In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the interstate commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records or transcripts--Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

C. Immunizations--Compacting states shall allow thirty days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

D. Kindergarten and first grade entrance age--Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V. PLACEMENT & ATTENDANCE

A. Course placement--When the student transfers before or during the school year, the receiving state school initially shall honor placement of the student in educational courses based on the student's enrollment in the sending state school or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to honors, international baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in such courses.

B. Educational program placement--The receiving state school initially shall honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the sending state. Such programs include, but are not limited to, gifted and talented programs and English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services--(1) In compliance with the federal requirements of the individuals with disabilities education act (IDEA), 20 U. S.C.A. section 1400 et seq., the receiving state initially shall provide comparable services to a student with disabilities based on the student's current individualized education program (IEP). (2) In compliance with the requirements of section 504 of the rehabilitation act, 29 U.S.C.A. section 794, and with Title II of the Americans with disabilities act, 42 U.S.C.A. sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility--Local education agency administrative officials shall have flexibility in waiving course and program prerequisites or other preconditions for placement in courses and programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities--A student whose parent or legal guardian is an active duty member of the uniformed services and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with the student's parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI. ELIGIBILITY

A. Eligibility for enrollment:

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which the child was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation--State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII. GRADUATION

In order to facilitate the on-time graduation of children of military families:

A. Waiver requirements--Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams--States shall accept:

(1) Exit or end-of-course exams required for graduation from the sending state; or

(2) National normreferenced achievement tests; or

(3) Alternative testing, in lieu of testing requirements for graduation in the receiving state.

In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in the senior year, then the provisions of paragraph C of this article shall apply.

C. Transfers during senior year--Should a military student transferring at the beginning or during the senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with paragraphs A and B of this article.

ARTICLE VIII. STATE COORDINATION

A. Each member state, through the creation of a state council or use of an existing body or board, shall provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and interstate commission activities. While each member state may determine the membership of its own state council, its membership must include: The commissioner of education, a superintendent of a school district with a high concentration of military children, a representative from a military installation, one representative each from the legislative and executive branches of government and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

B. The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the state council, unless either is already a full voting member of the state council.

ARTICLE IX. INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR

MILITARY CHILDREN

The member states hereby create the "interstate commission on educational opportunity for military children." The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one interstate commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the interstate commission is entitled to one vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the interstate commission, the governor or state council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, non-voting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States department of defense, the education commission of the states, the interstate agreement on the qualification of educational personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the interstate commission and such other members of the interstate commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The United States department of defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Public notice shall be given by the interstate commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the interstate commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the interstate commission's participation in a civil action or other legal proceeding.

H. For a meeting, or portion of a meeting, closed pursuant to this provision, the interstate commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission.

I. The interstate commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. The interstate commission shall create a process that permits military officials, education officials and parents to inform the interstate commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the interstate commission or any member state.

ARTICLE X. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The interstate commission shall have the power to:

A. Provide for dispute resolution among member states.

B. Promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. Issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. Enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

E. Establish and maintain offices which shall be located within one or more of the member states.

F. Purchase and maintain insurance and bonds.

G. Borrow, accept, hire or contract for services of personnel.

H. Establish and appoint committees including, but not limited to, an executive committee as required by article IX, which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder.

I. Elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. Accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize, and dispose of it.

K. Lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed.

L. Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. Establish a budget and make expenditures.

N. Adopt a seal and bylaws governing the management and operation of the interstate commission.

O. Report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission.

P. Coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. Establish uniform standards for the reporting, collecting and exchanging of data.

R. Maintain corporate books and records in accordance with the bylaws.

S. Perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. Provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The interstate commission, by a majority of the members present and voting, within twelve months after the first interstate commission meeting, shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the interstate commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the interstate commission;

(4) Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the interstate commission;

(6) Providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations; and

(7) Providing "start up" rules for initial administration of the compact.

B. The interstate commission, by a majority of the members, shall elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission. Subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

C. Executive Committee, Officers and Personnel

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

(a) Managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission;

(b) Overseeing an organizational structure within, and appropriate procedures for the interstate commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

(c) Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the interstate commission.

(2) The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member of the interstate commission. The executive director shall hire and supervise such other persons as may be authorized by the interstate commission.

D. The interstate commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the interstate commission's executive director and employees or interstate commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority--The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act, or the powers granted hereunder, then such an action by the interstate commission shall be invalid and have no force or effect.

B. Rulemaking Procedure--Rules shall be made pursuant to a rulemaking process that substantially conforms to the "model state administrative procedure act," of 1981 Act, uniform laws annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the interstate commission.

C. Not later than thirty days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII. OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission.

(3) The interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission shall render a judgment or order void as to the interstate commission, this compact or promulgated rules.

B. Default, Technical Assistance, Suspension and Termination--If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the interstate commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The interstate commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

(7) The defaulting state may appeal the action of the interstate commission by petitioning the United States district court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution

(1) The interstate commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

(1) The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The interstate commission, by majority vote of the members, may initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV. FINANCING OF THE INTERSTATE COMMISSION

A. The interstate commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

C. The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same. The interstate commission shall not pledge the credit of any of the member states, except by and with the authority of the member state.

D. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XV. MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the interstate commission on a non-voting basis prior to adoption of the compact by all states.

C. The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI. WITHDRAWAL AND DISSOLUTION

A. Withdrawal

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state. A member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member jurisdiction.

(3) The withdrawing state immediately shall notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

B. Dissolution of Compact

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII. SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII. BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact

(1) All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states.

(2) All agreements between the interstate commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.
Source: SL 2010, ch 102, § 1.



§ 13-53E-2 Governor to appoint representative to commission.

13-53E-2. Governor to appoint representative to commission. The Governor shall appoint this state's representative to the interstate commission on educational opportunity for military children created in § 13-53E-1.

Source: SL 2010, ch 102, § 2.






Chapter 54 - Extension Work Of State Institutions

§ 13-54-1 Agriculture and home economics extension department maintained at state university.

13-54-1. Agriculture and home economics extension department maintained at state university. The provisions of an act of Congress entitled, "An Act to establish agricultural extension departments in connection with agricultural colleges in the several states receiving the benefits of an act of Congress," having been accepted by this state, the Board of Regents is authorized and directed to maintain at South Dakota State University an extension department for the purpose of giving instruction and demonstration in agriculture and home economics to persons not attending such university.

Source: SDC 1939, § 15.1207.



§ 13-54-2 Receipt and disbursement of federal funds for agricultural extension work.

13-54-2. Receipt and disbursement of federal funds for agricultural extension work. The state treasurer shall be the custodian of the funds provided for the carrying out of § 13-54-1. He is authorized to receive and receipt for any money appropriated for the purpose by the federal government and to disburse the same according to law.

Source: SDC 1939, § 15.1207.



§ 13-54-3 Repealed.

13-54-3. Repealed by SL 1985, ch 145



§ 13-54-4 County appropriations for agricultural improvement in cooperation with extension department.

13-54-4. County appropriations for agricultural improvement in cooperation with extension department. The board of county commissioners of any county may from time to time appropriate and pay out for the general improvement of agricultural conditions in its county, in cooperation with the Agricultural Extension Department of South Dakota State University, such sums as it may deem proper.

Source: SDC 1939, § 15.1207.



§ 13-54-5 Reports of state university on agricultural extension work.

13-54-5. Reports of state university on agricultural extension work. It shall be the duty of the president of South Dakota State University to make such reports of all the extension work done under §§ 13-54-1 to 13-54-4, inclusive, as shall be required by the Board of Regents and the act of Congress referred to in § 13-54-1.

Source: SDC 1939, § 15.1207.



§ 13-54-6 Farmers' institutes provided by Board of Regents.

13-54-6. Farmers' institutes provided by Board of Regents. The Board of Regents is authorized to encourage and provide for farmers' institutes to be conducted by members of the faculty of South Dakota State University, or by anyone else designated by such board.

Source: SDC 1939, § 15.0720.



§ 13-54-7 Other forms of extension work provided by board.

13-54-7. Other forms of extension work provided by board. The Board of Regents is authorized to encourage and as far as possible provide for any other form of university extension work which is feasible and of value to the people.

Source: SDC 1939, § 15.0720.



§ 13-54-8 Agricultural extension work--Assent to federal act--Acceptance of grants.

13-54-8. Agricultural extension work--Assent to federal act--Acceptance of grants. In conformity to an act of Congress approved May 22, 1928, and entitled "An Act to provide for the further development of agricultural extension work between the agricultural colleges in the several states receiving the benefits of the Act entitled 'An Act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts,' approved July 2, 1862, and all Acts supplementary thereto, and the United States Department of Agriculture," the assent of the Legislature of the State of South Dakota is hereby given to all the provisions of said act, and the grants of money therein made are accepted by the State of South Dakota upon the terms and conditions named therein.

Source: SDC 1939, § 4.0501; SDCL, § 38-3-1.



§ 13-54-9 Board of Regents to conduct extension work.

13-54-9. Board of Regents to conduct extension work. It shall be the duty of the Board of Regents of Education to organize and conduct agricultural extension work as provided by said act of Congress in connection with other agricultural extension work carried on by the South Dakota State University.

Source: SDC 1939, § 4.0502; SDCL, § 38-3-2.



§ 13-54-10 Cooperative work conducted by county commissioners--Agreement with state and federal government.

13-54-10. Cooperative work conducted by county commissioners--Agreement with state and federal government. The board of county commissioners of any county of this state is hereby authorized to establish and conduct cooperative extension work in agriculture, general and home economics, and boys and girls club work in cooperation with the extension service of South Dakota State University upon such terms and conditions as may be agreed upon by the board of county commissioners and the state director of extension and the United States Department of Agriculture in their respective counties.

Source: SDC 1939, § 4.0503; SDCL, § 38-3-3.



§ 13-54-11 Establishment and composition of county extension board--Appointment and terms of office--Officers of board.

13-54-11. Establishment and composition of county extension board--Appointment and terms of office--Officers of board. Immediately after the boards of county commissioners have voted to establish cooperative extension work under the provisions of this chapter, they shall appoint a county extension board of five to seven members. At least two members shall be farmers and one a member of the board of county commissioners who may also be one of the farmer representatives. No person shall be denied membership on the grounds of sex, race, color, creed, or national origin. The membership shall be representative of the racial population mix in the county and of the various interest groups served by extension. The members of this board shall be appointed for a period of one year and their terms shall expire on the tenth of January each year. This board shall, at its first meeting after January tenth each year, organize and elect from their membership a president, vice president, and secretary-treasurer.

Source: SDC 1939, § 4.0504; SL 1965, ch 2; SDCL, § 38-3-4; SL 1973, ch 252, § 1; SL 1974, ch 253, § 1.



§ 13-54-12 Per diem and expenses of county extension board.

13-54-12. Per diem and expenses of county extension board. The members of the county extension board shall receive payment comparable to members of other county boards and commissions other than the members of the board of county commissioners as shall be established by the board of county commissioners but in no case less than five dollars for each day or part of a day actually engaged in the service of the board and shall be paid expenses incurred in necessary service inside or outside of the county at the same rate paid county extension personnel. Any amount paid a county commissioner who is a member of this board shall not be included in the limits of compensation provided for in § 7-7-5.

Source: SDC 1939, § 4.0504 as added by SL 1965, ch 2; SDCL, § 38-3-5; SL 1973, ch 252, § 2; SL 1974, ch 253, § 2.



§ 13-54-13 Expenditures by county extension board--Warrants.

13-54-13. Expenditures by county extension board--Warrants. The county extension board is hereby authorized to expend the moneys appropriated by the board of county commissioners for cooperative extension work in cooperation with the state director of extension as may be necessary to effectively carry on county extension work with funds that are made available. Such expenditures shall be made on vouchers approved by the president of the county extension board, or a designated member of said board, on warrants issued by the county auditor in the same manner as regular county warrants.

Source: SDC 1939, § 4.0504; SL 1965, ch 2; SDCL, § 38-3-6.






Chapter 55 - Scholarships And Free Tuition At State Institutions

§ 13-55-1 Regents prohibited from granting scholarships except as expressly provided.

13-55-1. Regents prohibited from granting scholarships except as expressly provided. The Board of Regents, or any member of said board, is prohibited from granting scholarships of any kind that may avoid the payment of tuition fees in any of the state educational institutions, except as otherwise expressly provided for by law.

Source: SDC 1939, § 15.0718.



§ 13-55-2 Veterans entitled to free tuition at state institutions--Period of entitlement.

13-55-2. Veterans entitled to free tuition at state institutions--Period of entitlement. Any person residing in this state who is a veteran as defined by §§ 33A-2-1 and 33A-2-2 or who performed active war service, such as nursing or assisting in the care of soldiers and sailors in any government hospital, field, or camp, as a member of the Red Cross or any other similar organization engaged in war relief work which has been recognized and approved by the government of the United States, during any of the periods or combat operations specified in § 33A-2-2, upon compliance with all the requirements for admission and after qualifying for resident tuition, may attend and pursue any undergraduate course in any state educational institution under the control and management of the Board of Regents without the payment of charges for tuition for each month of qualified service or major fraction thereof a month in academic time. However, no eligible veteran is entitled to less than one nor more than four academic years of free tuition pursuant to this section. Residence at the time of entry into military service or active war service does not affect eligibility for the entitlement created in this section. Any person who qualifies under § 33A-2-2 as a veteran based solely on a service-connected disability may receive free tuition under this section only if the veterans administration disability rating is ten percent or greater.

Source: SDC 1939, § 15.0717; SL 1944 (SS), ch 1, § 1; SL 1953, ch 49; SL 1966, ch 37; SL 1982, ch 155; SL 1990, ch 139; SL 1994, ch 142, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 13-55-2.1 Veterans enrolled at self-supporting off-campus institution entitled to reduced tuition.

13-55-2.1. Veterans enrolled at self-supporting off-campus institution entitled to reduced tuition. Any veteran who is eligible for free tuition pursuant to § 13-55-2 who is enrolled, at a self-supporting off-campus institution, in any undergraduate course under the control and management of the Board of Regents not subsidized by the general fund is entitled to a benefit of one hundred percent of the in-state resident tuition to be paid to the institution by the Board of Regents. The veteran shall pay to the institution any self-support off-campus tuition charge in excess of the in-state resident tuition.

Source: SL 2008, ch 86, § 1.



§ 13-55-3 Time allowed for use of veterans' benefits.

13-55-3. Time allowed for use of veterans' benefits. The benefits to which a veteran is entitled under § 13-55-2 may be used by the veteran at any period after the date specified in § 33A-2-2 as the end of the qualifying period during which the veteran served, at any period after the end of the period of eligibility for any of the awards specified in subdivision 33A-2-2(7) for which the veteran qualifies, or at any period after the date the veteran was rated by the veterans administration as ten percent or more disabled.

Source: SDC 1939, § 15.0717 as added by SL 1966, ch 37; SL 1983, ch 139; SL 1987, ch 149; SL 1989, ch 159; SL 1994, ch 142, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2016, ch 98, § 1.



§ 13-55-4 Veterans' benefits not applicable if federal benefits available.

13-55-4. Veterans' benefits not applicable if federal benefits available. Section 13-55-2 shall not be applicable if such person under act of Congress is entitled to have such tuition paid by the United States, or is entitled to receive in part from the United States for education and training allowance and in part the expenses of his subsistence, tuition, fees, supplies, books, and equipment.

Source: SDC 1939, § 15.0717 as added by SL 1966, ch 37.



§ 13-55-5 Determination of eligibility for veterans' benefits.

13-55-5. Determination of eligibility for veterans' benefits. It shall be the duty of the Board of Regents to determine who are entitled to the benefits of § 13-55-2.

Source: SDC 1939, § 15.0717; SL 1944 (SS), ch 1, § 1; SL 1953, ch 49; SL 1966, ch 37.



§ 13-55-6 Free education of children of residents who died during service in armed forces.

13-55-6. Free education of children of residents who died during service in armed forces. Any person under the age of twenty-five years, a resident of this state, who is a child of a deceased parent, mother or father, who was a veteran as defined in § 33A-2-1, who was for at least six months immediately prior to entry into active service a bona fide resident of this state, and who suffered death from any cause while in the service of the armed forces of the United States, is entitled to free tuition and entitled to attend and pursue any course or courses of study in any state educational institution under the control and management of the Board of Regents or any postsecondary technical institute as defined in § 13-39A-1 without the payment of any charges or costs therefor.

Source: SL 1947, ch 186, § 1; SL 1951, ch 216; SDC Supp 1960, § 15.0717-2; SL 1981, ch 158; SL 2004, ch 135, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2017, ch 81, § 62.



§ 13-55-7 Agencies considered armed forces for purpose of qualifying orphans.

13-55-7. Agencies considered armed forces for purpose of qualifying orphans. The term "armed forces" as used in § 13-55-6, shall mean and include the following: United States Army, Army of the United States, United States Navy, United States Naval Reserves, United States Marine Corps, United States Marine Corps Reserve, United States Coast Guard, United States Coast Guard Reserve which shall be construed to include the United States Coast Guard Temporary Reserve, Women's Army Corps, United States Navy Women's Reserve, United States Marine Corps Women's Reserve, United States Coast Guard Women's Reserve, Army Nurse Corps, and Navy Nurse Corps.

Source: SL 1947, ch 186, § 4; SDC Supp 1960, § 15.0717-2.



§ 13-55-8 Application for veteran's orphan benefits--Determination of eligibility--Rules.

13-55-8. Application for veteran's orphan benefits--Determination of eligibility--Rules. Any person desiring to use the benefits of § 13-55-6 shall apply to the Board of Regents. The Board of Regents shall determine whether the applicant is entitled to the benefits. The Board of Regents may promulgate rules pursuant to chapter 1-26 to accomplish the purposes of §§ 13-55-6 to 13-55-9, inclusive.

Source: SL 1947, ch 186, § 2; SDC Supp 1960, § 15.0717-2; SL 1975, ch 128, § 342; SL 2007, ch 187, § 231.



§ 13-55-9 Certificate of eligibility of veteran's orphan--Action of board final.

13-55-9. Certificate of eligibility of veteran's orphan--Action of board final. If the Board of Regents determines that any person applying under § 13-55-8 is entitled to free tuition in any state educational institution under the control and management of the Board of Regents, the board shall issue its certificate in duplicate that the person is entitled to free tuition in such an educational institution. One of the duplicate certificates shall be delivered to the educational institution with which the person desires to matriculate and the other duplicate certificate shall be delivered to the person applying for the benefits of § 13-55-6. The action of the Board of Regents is final.

Source: SL 1947, ch 186, §§ 3, 5; SDC Supp 1960, § 15.0717-2; SL 2007, ch 187, § 232.



§ 13-55-9.1 Assistance to dependents of prisoners or missing in action--Definition of terms.

13-55-9.1. Assistance to dependents of prisoners or missing in action--Definition of terms. Terms used in §§ 13-55-9.2 to 13-55-9.7, inclusive, unless the context otherwise requires, mean:

(1) "Dependent," any child born before or during the period of time a parent served as a prisoner of war or was declared a person missing in action, any child legally adopted or in the legal custody of the parent prior to and during the time the parent served as a prisoner of war or was declared to be a person missing in action, or the spouse, if not legally separated, of the prisoner of war or person missing in action; and

(2) "Prisoner of war" and "person missing in action," any person who was a resident of the State of South Dakota at the time he entered service of the United States armed forces, or whose official residence is within the State of South Dakota, and who, while serving in the United States armed forces has been declared to be a prisoner of war or to be a person missing in action as established by the secretary of defense after January 1, 1940.
Source: SL 1973, ch 108, § 1; SL 1975, ch 128, § 343; SL 1985, ch 147.



§ 13-55-9.2 Free tuition and fees to dependents.

13-55-9.2. Free tuition and fees to dependents. Any dependent of a prisoner of war or a person missing in action, upon his being duly accepted for enrollment into any state supported institution of higher education or state supported technical or vocational school, shall be entitled to eight semesters or twelve quarters, free of tuition and mandatory fees, other than subsistence expenses, for either full or part-time study, for so long as he is eligible.

Source: SL 1973, ch 108, § 2.



§ 13-55-9.3 Federal benefits considered.

13-55-9.3. Federal benefits considered. No benefits shall accrue to a dependent under the provisions of § 13-55-9.2 if equal or greater benefits are made available, under act of Congress, by the United States, but state benefits shall be available to a dependent to supplement any lesser benefits from federal sources.

Source: SL 1973, ch 108, § 4.



§ 13-55-9.4 Application to board for benefits--Rules and regulations.

13-55-9.4. Application to board for benefits--Rules and regulations. Any person desiring to avail himself of the benefits of § 13-55-9.2 shall make application to the Board of Regents or the South Dakota Board of Education Standards therefor, and it shall be the duty of the respective boards to determine whether such person so applying is entitled to the benefits of § 13-55-9.2, at institutions under their respective jurisdiction or control, and to that end the boards are authorized and empowered to promulgate rules and regulations not inconsistent therewith in order to accomplish the purposes of §§ 13-55-9.1 to 13-55-9.7, inclusive.

Source: SL 1973, ch 108, § 5; SL 2017, ch 81, § 57.



§ 13-55-9.5 Certificates of entitlement--Disposition of copies.

13-55-9.5. Certificates of entitlement--Disposition of copies. Upon the Board of Regents or the South Dakota Board Education determining that any such person applying under the provisions of § 13-55-9.4 is entitled to receive the benefits provided in § 13-55-9.2, the appropriate board shall issue a certificate in duplicate that such person named is entitled to the benefits of § 13-55-9.2, one of which duplicate certificates shall be delivered to the educational institution with which said person desires to matriculate and the other of which duplicate certificates shall be delivered to the person so applying for the benefits of § 13-55-9.2.

Source: SL 1973, ch 108, § 6.



§ 13-55-9.6 Benefits not lost by return or death of parent.

13-55-9.6. Benefits not lost by return or death of parent. Once a person qualifies as a dependent under the terms and provisions of §§ 13-55-9.1 to 13-55-9.7, inclusive, there shall be no situation such as the return of the parent or reported death of the parent that will remove the dependent from provisions or benefits of said sections.

Source: SL 1973, ch 108, § 3; SL 1975, ch 128, § 344.



§ 13-55-9.7 State funds used for benefits.

13-55-9.7. State funds used for benefits. The benefits authorized by §§ 13-55-9.1 to 13-55-9.6, inclusive, shall be paid out of the state funds available to the Board of Regents or the Division of Education Services and Resources, respectively.

Source: SL 1973, ch 108, § 7.



§ 13-55-10 Free tuition to child or spouse of National Guard member disabled or deceased in line of duty--Administration.

13-55-10. Free tuition to child or spouse of National Guard member disabled or deceased in line of duty--Administration. Any resident of this state who is less than twenty-five years of age and whose parent has died or has sustained a total disability, permanent in nature, resulting from duty as a member of the South Dakota National Guard, while on state or federal active duty or any authorized training duty, is entitled to tuition without cost and is entitled to attend any course or courses of study in any state educational institution under the control and management of the Board of Regents. Any person who is a resident of this state whose spouse has died or has sustained a total disability, permanent in nature, resulting from duty as a member of the South Dakota National Guard, while on state or federal active duty or any authorized training duty, is entitled to tuition without cost and is entitled to attend any course or courses of study in any state educational institution under the control and management of the Board of Regents.

The application and receipt of the benefits of this section are governed by the provisions of §§ 13-55-6 to 13-55-9, inclusive.

Source: SL 1967, ch 57; SL 1975, ch 128, § 345; SL 2006, ch 88, § 1; SL 2007, ch 187, § 233.



§ 13-55-11 Free tuition and fees for visually impaired persons--Credit hours to which entitled--Qualifying degree of impairment.

13-55-11. Free tuition and fees for visually impaired persons--Credit hours to which entitled--Qualifying degree of impairment. Any visually impaired resident of this state who possesses the entrance requirements for admission to any educational institution of the state under supervision of the State Board of Regents shall be permitted to enter and pursue any course of study offered by such institution without payment of tuition, library fees, registration fees, or any other fees that other students are required to pay directly to such institution until he or she has received two hundred twenty-five semester hours of credit or its equivalent. Any person shall be deemed to be visually impaired within the meaning of this section who cannot, with use of correcting glasses, see sufficient to perform ordinary activities for which eyesight is essential.

Source: SL 1939, ch 52, §§ 1, 2; SL 1957, ch 48; SDC Supp 1960, § 15.0717-1; SL 1970, ch 110, § 1.



§ 13-55-11.1 Certification of visual impairment of beneficiary.

13-55-11.1. Certification of visual impairment of beneficiary. Before any person shall secure the benefits of §§ 13-55-11 to 13-55-13, inclusive, the Division of Rehabilitation Services shall certify in writing to the registrar of the educational institution involved, that based upon medical information on file with the Division of Rehabilitation Services such person is visually impaired to the extent specified in said sections.

Source: SL 1970, ch 110, § 2; SL 1975, ch 128, § 346.



§ 13-55-11.2 Exclusion from tuition and fee exemption.

13-55-11.2. Exclusion from tuition and fee exemption. The exemption provided by § 13-55-11 does not apply to any visually impaired resident of this state who is entitled to receive tuition and fee support from the Department of Human Services.

Source: SL 1980, ch 147; SL 1989, ch 21, § 46.



§ 13-55-12 Visual impairment exemption not applicable to repeat work.

13-55-12. Visual impairment exemption not applicable to repeat work. The exemption from charges provided by § 13-55-11 shall not apply where a course is repeated on account of unsatisfactory work unless caused by illness or some other cause for which such student is not responsible.

Source: SL 1939, ch 52, § 1; SL 1957, ch 48; SDC Supp 1960, § 15.0717-1.



§ 13-55-13 Visual impairment exemption not applicable to private instruction charges.

13-55-13. Visual impairment exemption not applicable to private instruction charges. The exemption provided by § 13-55-11 shall not apply to any charges made for private instruction.

Source: SL 1939, ch 52, § 1; SL 1957, ch 48; SDC Supp 1960, § 15.0717-1.



§ 13-55-14 to 13-55-14.3. Repealed.

13-55-14 to 13-55-14.3. Repealed by SL 2007, ch 110, §§ 15 to 18.



§ 13-55-15 to 13-55-19. Repealed.

13-55-15 to 13-55-19. Repealed by SL 1990, ch 140, §§ 8 to 12



§ 13-55-20 Repealed.

13-55-20. Repealed by SL 2007, ch 110, § 19.



§ 13-55-21 Firefighter, certified law enforcement officer, survivor and emergency medical technician defined.

13-55-21. Firefighter, certified law enforcement officer, survivor and emergency medical technician defined. Terms used in § 13-55-22 mean:

(1) "Certified law enforcement officer," a law enforcement officer as defined by § 23-3-27 who has been certified by the Law Enforcement Officer's Standards Commission as being qualified under provisions of §§ 23-3-26 to 23-3-47, inclusive;

(2) "Emergency medical technician" or "EMT," a person who has successfully completed a state approved course of instruction in emergency medical care and is currently certified. The following levels of EMTs are included: emergency medical technician-ambulance (EMT-A); emergency medical technician-intermediate (EMT-I); emergency medical technician-special skills (EMT-SS); and emergency medical technician-paramedic (EMT-P);

(3) "Firefighter," a person who is a member of a paid or volunteer fire department that is a part of or administered by, this state, any political subdivision of this state, or a rural fire protection district;

(4) "Survivor," a child under the age of twenty-one of a firefighter or certified law enforcement officer or emergency medical technician at the time of the firefighter's or peace officer's or EMT's death.
Source: SL 1988, ch 160, § 1; SL 1991, ch 159, § 1.



§ 13-55-22 Free tuition for survivors of certain firefighters, certified law enforcement officers and emergency medical technicians.

13-55-22. Free tuition for survivors of certain firefighters, certified law enforcement officers and emergency medical technicians. If a firefighter or certified law enforcement officer or an emergency medical technician dies as a direct result of injuries received in performance of official duties, the survivor, upon being duly accepted for enrollment into any state-supported institution of higher education or state-supported technical or vocational school, shall be allowed to obtain a bachelor's degree or vocational degree for so long as the survivor is eligible, free of any tuition. However, the bachelor's degree or vocational degree shall be earned within a thirty-six month or eight-semester period or its equivalent.

Source: SL 1988, ch 160, § 2; SL 1991, ch 159, § 2.



§ 13-55-23 Application of legislative exemptions.

13-55-23. Application of legislative exemptions. Except as otherwise provided by law, legislatively mandated exemptions, whether whole or partial, from the obligation to pay tuition or other required fees apply only to classes, courses and instructional programs directly supported by moneys appropriated from the general fund.

Source: SL 1993, ch 45, § 4; SL 1993, ch 150, § 5; SL 1993, ch 151; SL 2008, ch 86, § 2.



§ 13-55-24 Reduced tuition for elementary or secondary teachers or vocational instructors.

13-55-24. Reduced tuition for elementary or secondary teachers or vocational instructors. Any elementary or secondary teacher or vocational instructor who is required to take college courses as a condition of employment or to maintain a certificate to teach may, upon compliance with § 13-55-27 and all of the requirements for admission, attend and pursue any undergraduate or graduate course in any state educational institution under the control and management of the Board of Regents upon the payment of fifty percent of tuition and one hundred percent of required fees. If the teacher enrolls in a distance education course under the control and management of the Board of Regents or other course under the control and management of the Board of Regents that is not subsidized by the general fund, the teacher is entitled to a benefit of fifty percent of the tuition to be paid to the institution by the Board of Regents based on the in-state resident tuition rate. The Board of Regents shall maintain an annual record of the number of participants and the tuition dollar value of such participation.

Source: SL 1993, ch 150, § 1; SL 2016, ch 99, § 1.



§ 13-55-25 Maximum credit hours of reduced tuition for teachers or vocational instructors.

13-55-25. Maximum credit hours of reduced tuition for teachers or vocational instructors. Any elementary or secondary teacher or vocational instructor is eligible for the reduced tuition amount provided for in § 13-55-26 for a maximum of six credit hours per year.

Source: SL 1993, ch 150, § 2.



§ 13-55-26 Space in courses limited for reduced tuition participants.

13-55-26. Space in courses limited for reduced tuition participants. The right of any elementary or secondary teacher or vocational instructor to participate in the reduced tuition program is limited to the space available, as determined by the instructor, in any course after all of the full-time or full tuition paying students have registered.

Source: SL 1993, ch 150, § 3.



§ 13-55-27 Eligibility of teachers and vocational instructors for reduced tuition.

13-55-27. Eligibility of teachers and vocational instructors for reduced tuition. To be eligible for the reduced tuition benefit, any elementary or secondary teacher or vocational instructor shall:

(1) Be a bona fide resident of the state and employed by an accredited school as a teacher as that term is defined in this title;

(2) Maintain an average academic grade of 3.0 or better;

(3) Be required by state law, administrative rules, or an employment contract to attend college as a condition of employment or to maintain a certificate to teach; and

(4) Present certification from the school district by which the teacher is employed that the teacher meets the requirements of this section.
Source: SL 1993, ch 150, § 4.



§ 13-55-28 Benefits not to be used in conjunction with other benefits.

13-55-28. Benefits not to be used in conjunction with other benefits. No benefits may accrue under §§ 13-55-24 to 13-55-27, inclusive, if an elementary or secondary teacher or vocational instructor is entitled to other reduced tuition benefits by law.

Source: SL 1993, ch 150, § 6.



§ 13-55-29 Loss of eligibility for state funded scholarships upon controlled substance violation.

13-55-29. Loss of eligibility for state funded scholarships upon controlled substance violation. Any person adjudicated, convicted, or the subject of a suspended imposition of sentence for possession, use, or distribution of controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law is ineligible for any scholarship for attendance at a postsecondary institution to the extent such scholarship is funded by the State of South Dakota. Upon receiving a request from the chief administrator of the postsecondary educational institution, the Unified Judicial System shall send notice of whether the person who is the subject of the request was adjudicated in a juvenile proceeding of possessing, using, or distributing controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law if that person were an adult.

Source: SL 1997, ch 102, § 2.



§ 13-55-30 Opportunity scholarship program established.

13-55-30. Opportunity scholarship program established. There is established the South Dakota opportunity scholarship program to be administered by the Board of Regents. The purpose of the program is to allow South Dakota's most academically accomplished high school graduates to receive an affordable education at any university, college, or technical school that is accredited by the North Central Association of Colleges and Schools and that provides instruction from a campus located in South Dakota.

Source: SL 2003, ch 110, § 1; SL 2004, ch 136, § 1.



§ 13-55-31 Eligibility requirements for opportunity scholarship.

13-55-31. Eligibility requirements for opportunity scholarship. In order to be eligible for a South Dakota opportunity scholarship award, a student shall:

(1) Be a resident of South Dakota at the time of graduation from high school;

(2) Have a composite score of 24, or higher, on the test administered by the American College Testing Program or an equivalent score as determined by the Board of Regents on the Scholastic Assessment Test. The student shall take the ACT or SAT test before beginning postsecondary education;

(3) Meet the high school course requirements for graduation as provided in § 13-55-31.1;

(4) Attend a university, college, or technical school that is accredited by the North Central Association of Colleges and Schools and that provides instruction from a campus located in South Dakota; and

(5) Enter into the program within five years of graduation from high school or within one year of the student's release from active duty with an active component of the armed forces if the release is within five years of the student's graduation from high school. If a student attends full-time a regionally accredited university, college, or technical school located outside South Dakota and within two years following high school graduation or within two years following release from active military service returns to the state to attend full-time a regionally accredited university, college, or technical school, the student is eligible to receive a partial award.

A student is eligible to participate in the South Dakota opportunity scholarship program for the equivalent of four academic years (eight consecutive spring and fall terms) or until the attainment of a baccalaureate degree, whichever comes first. However, the executive director of the Board of Regents may grant exceptions to the continuous enrollment requirements for good cause shown.

A student who would have been eligible for the scholarship, but who applies after completing one or more semesters of full-time work at an accredited institution, may be admitted to the program only if the student has complied with the same grade point and credit hour requirements that would apply to program participants. Admission granted under these circumstances may not be retroactive, and eligibility for participation in the program shall be reduced by one semester for each semester of work completed prior to admission to the program.

Source: SL 2003, ch 110, § 2; SL 2006, ch 89, § 1; SL 2008, ch 87, § 1; SL 2008, ch 88, § 1; SL 2010, ch 96, § 2.



§ 13-55-31.1 High school course requirements for opportunity scholarship eligibility.

13-55-31.1. High school course requirements for opportunity scholarship eligibility. To be eligible for an opportunity scholarship, a student who entered the ninth grade prior to the 2010-2011 school year shall complete the following high school course requirements:

(1) Four or more units of language arts that include a minimum of the following:

(a) One and one-half units of writing;

(b) One and one-half units of literature that must include one-half unit of American Literature;

(c) One-half unit of speech or debate; and

(d) One-half unit of a language arts elective;

(2) Three or more units of social studies that include the following:

(a) One unit of U.S. History;

(b) One-half unit of U.S. government;

(c) One-half unit of geography;

(d) One-half unit of world history; and

(e) One-half unit of a social studies elective;

(3) Four units of mathematics that must include the following:

(a) One unit of algebra I;

(b) One unit of geometry;

(c) One unit of algebra II; and

(d) One unit of advanced math;

(4) Four units of science, including at least three units in laboratory science, that must include the following:

(a) One unit of biology;

(b) One unit of any physical science;

(c) One unit of chemistry or physics; and

(d) One unit of science electives;

(5) Two units of world languages (two years of the same language);

(6) One-half unit of computer studies;

(7) One unit of fine arts;

(8) One-half unit of personal finance or economics; and

(9) One-half unit of physical education or health.

A student may earn academic core content credit by completing an approved career and technical education course. Approval to offer credit for a career and technical education course must be obtained through an application process with the Department of Education. The Department of Education shall meet with the Board of Regents to determine final course approval. The application must include:

(1) Course syllabus;

(2) Standards-based curriculum;

(3) Teacher certification; and

(4) Assessment of standards by methods including end-of-course exams, authentic assessment, project-based learning or rubrics.

To be eligible for an opportunity scholarship, a student who enters the ninth grade in the 2010-2011 school year or thereafter shall complete the following high school course requirements:

(1) Four or more units of language arts that include a minimum of the following:

(a) One and one-half units of writing;

(b) One and one-half units of literature that must include one-half unit of American literature;

(c) One-half unit of speech or debate; and

(d) One-half unit of a language arts elective;

(2) Three units or more of social studies that include the following:

(a) One unit of U.S. history;

(b) One-half unit of U.S. government;

(c) One-half unit of geography;

(d) One-half unit of world history; and

(e) One-half unit of a social studies elective;

(3) Four units of mathematics that must include the following:

(a) One unit of algebra I;

(b) One unit of geometry;

(c) One unit of algebra II; and

(d) One unit of advanced math;

(4) Four units of science, including at least three units in laboratory science, that must include the following:

(a) One unit of biology;

(b) One unit of any physical science;

(c) One unit of chemistry or physics; and

(d) One unit of science electives;

(5) Two units of either of the following or a combination of the two:

(a) Approved career and technical education courses; and

(b) World languages;

Approval for a career and technical education course must be obtained through an application process with the Department of Education. The department shall meet with the Board of Regents to determine final course approval;

(6) One-half unit of personal finance or economics;

(7) One unit of fine arts;

(8) One-half unit of physical education; and

(9) For students entering the ninth grade in the 2013-2014 school year and thereafter, one-half unit of health or health integration.

A student may be granted up to one unit of credit in fine arts for participation in extracurricular activities. A maximum of one-fourth unit of credit may be granted for each extracurricular activity in which a student participates during each school year. In order to grant credit for an extracurricular activity, a school district must document the alignment of the activity with fine arts content standards approved by the South Dakota Board of Education Standards.

Students entering the ninth grade in the 2013-2014 school year and thereafter are required to take one-half unit of health at anytime during grades six through twelve. A school district may choose to integrate health across the curriculum at the middle or high school level in lieu of a stand-alone course.

A student may earn academic core content credit by completing an approved career and technical education course. Approval to offer credit for a career and technical education course must be obtained through an application process with the Department of Education. The Department of Education shall meet with the Board of Regents to determine final course approval. The application must include:

(1) Course syllabus;

(2) Standards-based curriculum;

(3) Teacher certification; and

(4) Assessment of standards by methods including end-of-course exams, authentic assessment, project-based learning or rubrics.
Source: SL 2010, ch 96, § 3; SL 2017, ch 81, § 57.



§ 13-55-31.2 Alternative testing requirements for opportunity scholarship eligibility.

13-55-31.2. Alternative testing requirements for opportunity scholarship eligibility. Any student who does not meet the high school course requirements as provided in subdivision 13-55-31(3) is eligible for the opportunity scholarship program if:

(1) The student takes the test administered by the American College Testing Program and earns a composite score of twenty-eight or higher and achieves ACT college readiness benchmark scores equaling or exceeding eighteen for English, twenty-one for reading, twenty-two for math, and twenty-four for science; or

(2) The student takes the Scholastic Assessment Test and earns a verbal-mathematics score of twelve hundred fifty or higher, while also attaining sufficiently high markers in reading, writing, mathematics, and science as not to require remediation in any of those areas.

This section is effective on July 1, 2013.

Source: SL 2010, ch 103, § 1, eff. July 1, 2013.



§ 13-55-32 Repealed.

13-55-32. Repealed by SL 2003, ch 110, § 7, eff. July 1, 2005.



§ 13-55-33 Allocation of scholarship funds--Early graduation--Proration of insufficient funds--Total scholarship amount.

13-55-33. Allocation of scholarship funds--Early graduation--Proration of insufficient funds--Total scholarship amount. One-half of the annual scholarship award shall be paid to public institutions on behalf of eligible students there enrolled or directly to eligible students enrolled at nonpublic institutions at the beginning of the fall semester and the other half shall be paid at the beginning of the spring semester. The amount of the annual award shall be as follows:

(1) One thousand dollars for the first year of attendance;

(2) One thousand dollars for the second year of attendance;

(3) One thousand dollars for the third year of attendance;

(4) Two thousand dollars for the fourth year of attendance unless the student attended full-time a regionally accredited university, college, or technical school located outside South Dakota prior to admission to the program, in which case the award shall be one thousand dollars.

For students first receiving a scholarship award after July 1, 2015, the amount of the annual award shall be as follows:

(1) One thousand three hundred dollars for the first year of attendance;

(2) One thousand three hundred dollars for the second year of attendance;

(3) One thousand three hundred dollars for the third year of attendance;

(4) Two thousand six hundred dollars for the fourth year of attendance unless the student attended full-time a regionally accredited university, college, or technical school located outside South Dakota prior to admission to the program, in which case the award shall be one thousand three hundred dollars.

If a scholarship recipient completes an undergraduate degree within three full years of attendance and subsequently enrolls in an eligible institution as defined in subdivision 13-55-31(4) in a graduate program and attains full-time graduate status as determined by the graduate program, the recipient is entitled to the remainder of the award the recipient would have received if the recipient had completed an undergraduate degree following four full years of attendance.

If, in any year, the total funds available to finance the scholarship awards are insufficient to permit each eligible recipient to receive the full amount provided in this section, the available moneys shall be prorated and distributed to each recipient in proportion to the entitlement contemplated by this section. The total amount of the scholarship may not exceed six thousand five hundred dollars.

Source: SL 2003, ch 110, § 4; SL 2004, ch 136, § 3; SL 2006, ch 89, § 2; SL 2013, ch 90, § 1; SL 2015, ch 100, § 1.



§ 13-55-34 Continuing eligibility requirements for scholarship recipients.

13-55-34. Continuing eligibility requirements for scholarship recipients. In order to maintain eligibility, a student shall:

(1) Maintain a cumulative 3.0 grade point average on a 4.0 scale. Cumulative grade point average shall be calculated after the second semester and every semester thereafter. The student shall complete consecutive spring and fall terms in order to remain eligible for continuation of the scholarship program from term to term. A student whose cumulative grade point average falls below 3.0 on a 4.0 scale shall forfeit the scholarship for the subsequent semester and for subsequent semesters until the student has reestablished eligibility. To reestablish eligibility, the student shall comply with all course load, enrollment, and proficiency examination requirements for continued eligibility stated in §§ 13-55-30 to 13-55-35, inclusive, and the student shall achieve a cumulative grade point average of 3.0, or greater, on a 4.0 scale. The scholarship shall be reinstated beginning the semester following that in which the student achieves a cumulative grade point average of 3.0, or greater, on a 4.0 scale. Reinstatement of a scholarship does not extend the time allowed under the scholarship program; any scholarship award forfeited cannot be reclaimed after a student has regained eligibility. A student whose cumulative grade point average falls below 3.0 on a 4.0 scale a second time forfeits the scholarship for all subsequent semesters; and

(2)(a) Enroll in and complete at least fifteen credit hours of instruction in each consecutive spring and fall term if the student completed ninth grade prior to the 2010-2011 school year; or

(b) Enroll in and complete at least thirty credit hours of instruction in each academic year if the student completed ninth grade in the 2010-2011 school year or thereafter. For purposes of this subdivision, an academic year consists of consecutive fall and spring terms.

Earn thirty credit hours prior to the beginning of the second year of instruction, sixty credit hours prior to the beginning of the third year of instruction, and ninety credit hours prior to the fourth year of instruction. If the executive director of the Board of Regents determines that a student's failure to enroll or to maintain continued enrollment occurred as a direct result of legitimate factors outside the student's control, or has resulted from the student's participation in an activity that in the executive director's judgment provides knowledge or experience that will enhance the student's academic pursuits, the executive director may extend the student's eligibility to participate in the program for up to two additional years, if the student does not enroll in a noneligible institution.
Source: SL 2003, ch 110, § 5; SL 2008, ch 88, § 2; SL 2010, ch 96, § 4; SL 2010, ch 97, § 1.



§ 13-55-35 Board of Regents to allocate appropriated funds and other funds received for program.

13-55-35. Board of Regents to allocate appropriated funds and other funds received for program. The Board of Regents may allocate funds appropriated by the Legislature or funds generated by gifts, donations, grants, or endowments for the purposes of §§ 13-55-30 to 13-55-36, inclusive, to students qualifying pursuant to § 13-55-31.

Source: SL 2003, ch 110, § 6.



§ 13-55-36 Board of Regents to promulgate rules.

13-55-36. Board of Regents to promulgate rules. The Board of Regents shall promulgate rules, pursuant to chapter 1-26, to accomplish the purposes of §§ 13-55-30 to 13-55-36, inclusive.

Source: SL 2003, ch 110, § 8.



§ 13-55-37 Hagen-Harvey memorial scholarship program established.

13-55-37. Hagen-Harvey memorial scholarship program established. Pursuant to the donation and intent of Minerva I. Harvey, deceased August 25, 1999, as expressed by Article 2 of her Last Will and Testament and presented for probate in the State of New Jersey, Gloucester County Surrogate's Court, there is hereby established within the Department of Education the Richard Hagen-Minerva Harvey memorial scholarship program.

Source: SL 2003, ch 109, § 1; SL 2003, ch 272, § 63.



§ 13-55-38 Scholarship board established--Terms--Meetings--Membership--Quorum.

13-55-38. Scholarship board established--Terms--Meetings--Membership--Quorum. The Richard Hagen-Minerva Harvey memorial scholarship program shall be administered by a five-member board named the Richard Hagen-Minerva Harvey Memorial Scholarship Board which is hereby established. The members shall be appointed by the Governor for a term of five years, except that the initial appointments shall be for periods of one, two, three, four, and five years. The Governor shall appoint one member as the temporary chair of the board. The board shall elect officers at its first meeting. The board shall meet no more than four times a year, not including telephonic conferences, as may be necessary to complete its responsibilities as prescribed by §§ 13-55-37 to 13-55-46, inclusive. No more than three members of the board may be of the same political party. At least two members of the board shall be enrolled members of a tribe located in South Dakota. A majority of the board shall be present either personally or telephonically to constitute a quorum.

Source: SL 2003, ch 109, § 2.



§ 13-55-39 Eligibility for scholarship--Criteria.

13-55-39. Eligibility for scholarship--Criteria. In order to be eligible for a Richard Hagen-Minerva Harvey memorial scholarship award, a student shall:

(1) Attend or have graduated from a South Dakota accredited high school;

(2) Have met high school graduation requirements established by rules promulgated pursuant to chapter 1-26 by the Department of Education or be enrolled in a course of study such that upon graduation, the student will have met high school graduation requirements established by rules promulgated pursuant to chapter 1-26 by the Department of Education;

(3) Provide evidence to the board that the student has been accepted to attend a public or nonpublic accredited university, college, or technical institute located in South Dakota;

(4) Apply for a Richard Hagen-Minerva Harvey memorial scholarship within five years after graduating from high school or within one year of the student's release from active duty with an active component of the armed forces if the release is within five years of the student's graduation from high school; and

(5) Be an enrolled member of an American Indian tribe.
Source: SL 2003, ch 109, § 3; SL 2003, ch 272, § 63; SL 2005, ch 108, § 1; SL 2009, ch 94, § 1.



§ 13-55-39.1 Authority of board to require information of scholarship applicants.

13-55-39.1. Authority of board to require information of scholarship applicants. In addition to the eligibility criteria identified in § 13-55-39, the scholarship board established in § 13-55-38 may require applicants to submit results on ACT, SAT, or other standardized tests; grade point average; a written essay; or other information by which to judge the academic and personal qualifications of the applicant.

Source: SL 2004, ch 137, § 1.



§ 13-55-40 Scholarship award payments--Amounts.

13-55-40. Scholarship award payments--Amounts. Scholarship award payments shall be made to the institution at the beginning of the fall or spring semester on behalf of the eligible student who has received a Richard Hagen-Minerva Harvey memorial scholarship. The amount of the award is as follows:

(1) Not less than one thousand dollars for the first year of attendance;

(2) Not less than one thousand dollars for the second year of attendance;

(3) Not less than one thousand five hundred dollars for the third year of attendance; and

(4) Not less than two thousand five hundred dollars for the fourth year of attendance.

However, the total amount of awards in any year may not invade the principal investment referenced in § 13-55-37.

Source: SL 2003, ch 109, § 4; SL 2014, ch 97, § 1.



§ 13-55-41 Repealed.

13-55-41. Repealed by SL 2014, ch 97, § 2.



§ 13-55-41.1 Number of scholarships.

13-55-41.1. Number of scholarships. The board shall determine the number of scholarships to award each year pursuant to the requirements of §§ 13-55-39 to 13-55-42, inclusive.

Source: SL 2014, ch 97, § 4.



§ 13-55-42 Maintaining eligibility--Criteria--Waiver of criteria--Rescission of award.

13-55-42. Maintaining eligibility--Criteria--Waiver of criteria--Rescission of award. In order to maintain eligibility, a student who has been awarded a Richard Hagen-Minerva Harvey memorial scholarship shall:

(1) Maintain a cumulative 2.5 grade point average on a 4.0 grade point scale;

(2) Be continuously enrolled for the fall and spring semesters in a public or nonpublic accredited university, college, or technical institution;

(3) Complete the equivalent of at least twelve credit hours of instruction per semester; and

(4) Enroll in a public or nonpublic accredited university, college, or technical institution no later than the fall semester after the scholarship has been awarded.

If factors beyond the control of a student who has been awarded a Richard Hagen-Minerva Harvey memorial scholarship prevent the student from meeting the requirements in this section, the board may temporarily waive the requirements of this section as eligibility criteria. The board may rescind a scholarship award if the student does not maintain eligibility as prescribed by this section.

Source: SL 2003, ch 109, §§ 6, 7; SL 2005, ch 108, § 2; SL 2014, ch 97, § 3.



§ 13-55-42.1 Alternate award of amount of rescinded scholarship.

13-55-42.1. Alternate award of amount of rescinded scholarship. If the Richard Hagen-Minerva Harvey Scholarship Board rescinds a scholarship that has been awarded, the board may award the amount of the rescinded scholarship to an alternate.

Source: SL 2005, ch 108, § 3.



§ 13-55-43 Department to support board.

13-55-43. Department to support board. The Department of Education shall provide necessary support services to the board created by §§ 13-55-37 to 13-55-46, inclusive.

Source: SL 2003, ch 109, § 8; SL 2003, ch 272, § 63.



§ 13-55-44 Expenditure authority appropriated to department.

13-55-44. Expenditure authority appropriated to department. There is hereby continuously appropriated to the Department of Education any other fund expenditure authority necessary for the department to accept and expend money the department may receive from any source for the purpose for providing a Richard Hagen-Minerva Harvey memorial scholarship.

Source: SL 2003, ch 109, § 9; SL 2003, ch 272, § 63.



§ 13-55-45 Secretary to approve vouchers and draw warrants.

13-55-45. Secretary to approve vouchers and draw warrants. The secretary of the Department of Education shall approve vouchers and the state auditor shall draw warrants to pay expenditures authorized by §§ 13-55-37 to 13-55-46, inclusive.

Source: SL 2003, ch 109, § 10; SL 2003, ch 272, § 63.



§ 13-55-46 Department to promulgate rules, criteria.

13-55-46. Department to promulgate rules, criteria. The Department of Education may promulgate rules pursuant to §§ 13-55-37 to 13-55-46, inclusive, and chapter 1-26 to accept applications for a Richard Hagen-Minerva Harvey memorial scholarship, establish criteria to award a Richard Hagen-Minerva Harvey memorial scholarship, and to maintain eligibility for a Richard Hagen-Minerva Harvey memorial scholarship.

Source: SL 2003, ch 109, § 11; SL 2003, ch 272, § 63.



§ 13-55-47 Jump start scholarship program established.

13-55-47. Jump start scholarship program established. There is hereby established the jump start scholarship program to be administered by the Board of Regents. The purpose of the program is to allow a student who graduates from a public high school in three years or less to receive a scholarship funded with a portion of the money saved by the state in state aid to education funding pursuant to chapter 13-13 as a result of the student's early graduation if the student enrolls at any college, university, or technical school accredited by the North Central Association of Colleges and Schools that provides instruction from a campus located in South Dakota.

Source: SL 2011, ch 102, § 1.



§ 13-55-48 Eligibility requirements for jump start scholarship program.

13-55-48. Eligibility requirements for jump start scholarship program. To be eligible for the jump start scholarship program, a student shall:

(1) Be a resident of South Dakota;

(2) Complete the requirements of the recommended high school program as established by the Board of Education Standards pursuant to § 13-1-12.1, and be awarded a high school diploma by a public high school in three years or less;

(3) Have attended a public high school in South Dakota on a full-time basis for at least two semesters prior to graduating; and

(4) Within one year of graduating from high school, excluding any time served on active duty in the armed forces of the United States, enroll in a college, university, or technical school accredited by the North Central Association of Colleges and Schools that provides instruction from a campus located in South Dakota.

No student who enrolls in a high school for all or any part of a fourth year is eligible for the jump start scholarship program.

Source: SL 2011, ch 102, § 2; SL 2017, ch 81, § 57.



§ 13-55-49 Amount of scholarship--Installment payments.

13-55-49. Amount of scholarship--Installment payments. The amount of the scholarship shall be one thousand five hundred dollars for the first year of attendance.

One half of the award shall be paid to an approved institution on behalf of any eligible student enrolled at the beginning of the fall semester, and the other half shall be paid in the same manner at the beginning of the spring semester. A student shall be enrolled full-time during the spring semester in order to receive the second installment.

Source: SL 2011, ch 102, § 3; SL 2016, ch 83, § 21.



§ 13-55-50 Application for admission to approved institution--Determination of scholarship eligibility--Distribution of funds.

13-55-50. Application for admission to approved institution--Determination of scholarship eligibility--Distribution of funds. Any eligible student seeking to obtain a jump start scholarship shall, by September first of the year following the student's graduation from high school, apply for admission to an approved postsecondary education institution. The institution shall determine the student's initial eligibility, and once the student is admitted into the jump start scholarship program, the executive director of the Board of Regents shall make scholarship payments to the institution on behalf of the student. The approved institutions shall submit to the Board of Regents the names of all eligible students by October first for the first semester and by February twenty-fifth for the second semester, and once the eligibility of each student is verified, the executive director of the Board of Regents shall distribute the funds necessary to award the scholarship to each eligible student to the approved institutions for the first semester on October fifteenth or the first working day thereafter, and for the second semester on March fifteenth or the first working day thereafter.

Source: SL 2011, ch 102, § 4.



§ 13-55-51 Secretary to transfer appropriated funds for jump start scholarships.

13-55-51. Secretary to transfer appropriated funds for jump start scholarships. The secretary of the Department of Education shall transfer to the executive director of the Board of Regents, on a noncash basis, from funds appropriated for state aid to general education pursuant to chapter 13-13, the amount of money necessary to award the jump start scholarships to all students admitted into the scholarship program for that fiscal year. One-half of the necessary amount shall be transferred by October fifteenth for distribution for the first semester, and one-half of the necessary amount shall be transferred by March fifteenth for distribution for the second semester. Upon receipt, the executive director of the Board of Regents shall distribute the funds pursuant to § 13-55-50.

Source: SL 2011, ch 102, § 5.



§ 13-55-52 to 13-55-61. Rejected.

13-55-52 to 13-55-61. Rejected by referendum.



§ 13-55-62 Teach for America grant program--Duration--Amount of grants.

13-55-62. Teach for America grant program--Duration--Amount of grants. There is hereby created a Teach for America grant program within the Department of Education. The purpose of the grant program is to provide funding to Teach for America, a nonprofit organization that provides alternative teacher recruitment and placement in public schools in which a majority of the students are from low-income households. Through the grant program, the state will partner with private contributors to fund an expansion of the Teach for America program in the state that will allow the number of teachers placed to grow from fifty-seven to one hundred by 2015. The expansion will allow Teach for America to positively impact two-thirds of the Native American students on reservations in the state and more than half of the Native American students statewide, and to strengthen its efforts to improve the academic achievement of low-income, Native American students and to increase the educational opportunities afforded them.

Funding through the grant program shall be provided to Teach for America over a period of four fiscal years beginning on July 1, 2012. The amount of the grants provided pursuant to this section and § 13-55-63 shall be based upon the amount of matching funds received by Teach for America from private contributors, but the total amount of all grants provided may not exceed the total amount of money appropriated for the grant fund.

Source: SL 2012, ch 103, § 1, eff. June 20, 2012.



§ 13-55-63 Annual report to Governor and Legislature on Teach for America grant program.

13-55-63. Annual report to Governor and Legislature on Teach for America grant program. For each fiscal year of the grant program established in § 13-55-62, the secretary of education shall submit a report to the Governor and to the Legislature that provides the following information:

(1) The amount of grant program funds provided to Teach for America for that fiscal year;

(2) The amount of matching funds provided to Teach for America for that fiscal year from private contributors;

(3) The progress of Teach for America's expansion efforts in South Dakota, including the number of teachers placed and the number of students impacted; and

(4) The results that Teach for America is achieving in the state in closing the achievement gap, providing enhanced educational opportunities, preparing students for higher education, and in meeting any other goals established by the organization.
Source: SL 2012, ch 103, § 2, eff. June 20, 2012.



§ 13-55-64 Critical teaching needs scholarship program--Purpose.

13-55-64. Critical teaching needs scholarship program--Purpose. There is hereby created the South Dakota critical teaching needs scholarship program. The purpose of the program is to encourage South Dakota's high school graduates to obtain their postsecondary education in South Dakota for teaching, to remain in the state upon completion of their education, and to contribute to the state and its citizens by working in a critical need teaching area.

Source: SL 2013, ch 91, § 1, eff. Mar. 20, 2013.



§ 13-55-65 Critical Teaching Needs Scholarship Board.

13-55-65. Critical Teaching Needs Scholarship Board. The South Dakota critical teaching needs scholarship program shall be administered by the Critical Teaching Needs Scholarship Board, which is hereby established. The board shall consist of five members appointed by the Governor for a term of five years, except that the initial appointments shall be for periods of one, two, three, four, and five years. A majority of the board shall be present either personally or by teleconference to constitute a quorum. The secretary of education shall routinely collect data from school districts to determine the critical need teaching areas, and the board shall use this data when selecting eligible critical need teaching areas.

The Board of Regents shall provide necessary support services to the board.

Source: SL 2013, ch 91, § 2, eff. Mar. 20, 2013.



§ 13-55-66 Basis for critical teaching needs scholarship awards.

13-55-66. Basis for critical teaching needs scholarship awards. From the total pool of applicants, the Critical Teaching Needs Scholarship Board shall award scholarships based on the requirements of §§ 13-55-68 and 13-55-69, the filling of critical need teaching areas, other academic and personal characteristics of each applicant as determined by the board, and the amount of funding available for the scholarships. Notwithstanding the provisions of this section, if the board rescinds a scholarship that has been awarded, the board may award the amount of the rescinded scholarship to an alternate.

Source: SL 2013, ch 91, § 3, eff. Mar. 20, 2013.



§ 13-55-67 Eligible postsecondary institutions.

13-55-67. Eligible postsecondary institutions. All accredited South Dakota public and nonpublic postsecondary institutions which offer a baccalaureate degree in elementary or secondary education are eligible to participate in the scholarship program. Each institution may choose whether to participate in the program and may limit the number of scholarship recipients the institution will accept in each academic year.

Source: SL 2013, ch 91, § 4, eff. Mar. 20, 2013.



§ 13-55-68 Critical teaching needs scholarship eligibility criteria.

13-55-68. Critical teaching needs scholarship eligibility criteria. In order to be eligible for a critical teaching needs scholarship, a student shall:

(1) Agree, in writing, to stay in South Dakota and work in a critical teaching needs area for five years after graduation from a participating postsecondary institution;

(2) Agree, through a promissory note, that failure to abide by the provisions of subdivision (1) will result in the scholarship being converted into an interest-bearing loan;

(3) Attend a participating South Dakota postsecondary institution as an undergraduate enrolled in the student's final two years of postsecondary education and be enrolled in an elementary or secondary education program at the institution that is preparing the student to work in a critical need teaching area; and

(4) Be a United States citizen or lawful permanent resident.

For purposes of subdivision (3), the student shall be fully admitted into a teacher education program at the institution and shall successfully complete a student teaching experience within the final two years of attendance.

A student is eligible to participate in the South Dakota critical teaching needs scholarship program for the equivalent of two academic years (four consecutive spring and fall terms) or until the attainment of a baccalaureate degree in elementary or secondary education in a critical need teaching area, whichever comes first. However, the Critical Teaching Needs Scholarship Board may grant exceptions to the continuous enrollment requirements for good cause.

Scholarships are not provided for summer session students enrolled in traditional four-year programs.

Source: SL 2013, ch 91, § 5, eff. Mar. 20, 2013.



§ 13-55-69 Grade point average--Written essay or other information.

13-55-69. Grade point average--Written essay or other information. In addition to the eligibility criteria identified in § 13-55-68, applicants shall have maintained a minimum cumulative grade point average of 2.8 on a 4.0 scale, and a grade point average of 2.8 for all major course work. The Critical Teaching Needs Scholarship Board may require applicants to submit a written essay or other information by which to judge the academic and personal qualifications of the applicant.

Source: SL 2013, ch 91, § 6, eff. Mar. 20, 2013.



§ 13-55-70 Amount of critical teaching needs scholarship.

13-55-70. Amount of critical teaching needs scholarship. The amount of the scholarship shall be determined by calculating the student's remaining financial need, and may not exceed the tuition and generally applicable fees for thirty credit hours at a South Dakota public postsecondary institution as of July 1, 2014. The scholarship amount paid to a recipient attending a participating nonpublic postsecondary institution shall equal the amount paid to a recipient attending a public postsecondary institution.

During each year of eligibility, one-half of the annual scholarship shall be paid to public postsecondary institutions on behalf of eligible students there enrolled or directly to eligible students enrolled at nonpublic postsecondary institutions at the beginning of the fall semester, and the other half shall be paid at the beginning of the spring semester.

If, in any year, the total funds available to fund the critical teaching needs scholarships are insufficient to permit each eligible recipient to receive the full amount provided in this section, the available moneys shall be prorated and distributed to each recipient in proportion to the entitlement contemplated by this section. The total amount of the scholarship may not exceed the amount stipulated in this section.

Source: SL 2013, ch 91, § 7, eff. Mar. 20, 2013.



§ 13-55-71 Maintenance of eligibility for critical teaching needs scholarship.

13-55-71. Maintenance of eligibility for critical teaching needs scholarship. In order to maintain eligibility for the critical teaching needs scholarship program, a student shall:

(1) Maintain a cumulative 2.8 grade point average on a 4.0 scale. The student shall complete consecutive fall and spring terms in order to remain eligible for continuation of the scholarship program from term to term; and

(2) Maintain full-time status, or demonstrate continued satisfactory progress toward degree completion within the scholarship funding period.

If factors beyond the control of a student who has been awarded a critical teaching needs scholarship prevent the student from meeting any of the requirements in subdivisions (1) and (2), the Critical Teaching Needs Scholarship Board may temporarily waive the requirements of those subdivisions. The board may rescind a scholarship award if the student does not maintain eligibility as prescribed in those subdivisions.

Source: SL 2013, ch 91, § 8, eff. Mar. 20, 2013.



§ 13-55-72 Paraprofessional tuition assistance scholarship program established.

13-55-72. Paraprofessional tuition assistance scholarship program established. There is hereby established the paraprofessional tuition assistance scholarship program to be administered by the Office of Indian Education within the Department of Education. The purpose of the scholarship program is to allow the pursuit of full teacher certification by the paraprofessionals employed by qualifying schools. (This section is repealed effective June 30, 2020 pursuant to SL 2016, ch 100, § 7.)

Source: SL 2016, ch 100, § 1.



§ 13-55-73 Eligibility requirements for paraprofessional tuition assistance scholarship applicants.

13-55-73. Eligibility requirements for paraprofessional tuition assistance scholarship applicants. The department shall select eligible paraprofessionals for participation in the program. In order to be eligible for the paraprofessional tuition assistance scholarship program, an applicant shall:

(1) Be employed as a paraprofessional in a qualifying public school;

(2) Be recommended for the program by a principal in the qualifying public school; and

(3) Enroll in an accredited postsecondary institution located in South Dakota that participates in the program and offers a baccalaureate degree in elementary or secondary education.

(This section is repealed effective June 30, 2020 pursuant to SL 2016, ch 100, § 7.)

Source: SL 2016, ch 100, § 2.



§ 13-55-74 Qualifying schools.

13-55-74. Qualifying schools. For purposes of §§ 13-55-72 to 13-55-77, inclusive, a qualifying school is any school in the state that:

(1) Is an accredited public school;

(2) Is willing to collaborate with the accredited postsecondary institution on student teaching and other associated requirements of the elementary or secondary education program;

(3) Serves a student population for which the school-level results for the 2014-15 academic year on the state academic assessment are below the statewide average proficiency in English language arts and mathematics; and

(4) Serves a student population of which at least fifty percent is comprised of Native American students.

(This section is repealed effective June 30, 2020 pursuant to SL 2016, ch 100, § 7.)

Source: SL 2016, ch 100, § 3.



§ 13-55-75 Maximum term of participation in program.

13-55-75. Maximum term of participation in program. A person is eligible to participate in the paraprofessional tuition assistance scholarship program for up to four consecutive academic years or until the attainment of a baccalaureate degree in elementary or secondary education, whichever comes first. The secretary of education may grant exceptions to the continuous enrollment requirement if good cause is demonstrated. (This section is repealed effective June 30, 2020 pursuant to SL 2016, ch 100, § 7.)

Source: SL 2016, ch 100, § 4.



§ 13-55-76 Amount of tuition assistance--Proof of registration.

13-55-76. Amount of tuition assistance--Proof of registration. The amount of tuition assistance provided in any semester to an eligible student may not exceed the cost of the credit hours for which the student registered for that semester. During a single academic year, including the summer session, the amount of tuition assistance provided to any eligible student may not exceed the tuition and generally applicable fees for forty-five credit hours at a South Dakota public postsecondary institution as of July 1, 2015. Total tuition assistance may not exceed the tuition and generally applicable fees for one hundred twenty credit hours. Tuition assistance payments shall be paid to a postsecondary institution on behalf of an eligible student there enrolled in the amount of tuition and fees of an eligible student upon submission of proof of registration of the student at the institution. Participating institutions shall establish proof of registration for all paraprofessional tuition assistance scholarship students for each semester. (This section is repealed effective June 30, 2020 pursuant to SL 2016, ch 100, § 7.)

Source: SL 2016, ch 100, § 5.



§ 13-55-77 Maintenance of eligibility for paraprofessional tuition assistance scholarship.

13-55-77. Maintenance of eligibility. In order to maintain eligibility for the paraprofessional tuition assistance scholarship program, an eligible student shall:

(1) Maintain enrollment at the accredited postsecondary institution;

(2) Maintain a cumulative 2.8 grade point average on a 4.0 scale;

(3) Make satisfactory academic progress toward a degree as determined by the student's program of study; and

(4) Continue working as a paraprofessional in the qualifying school while taking coursework.

If, however, factors beyond the control of an eligible student prevent the student from meeting any of the requirements of subdivisions (1) to (3), inclusive, the department may temporarily waive the requirements of those subdivisions if good cause is demonstrated. (This section is repealed effective June 30, 2020 pursuant to SL 2016, ch 100, § 7.)

Source: SL 2016, ch 100, § 6.






Chapter 55A - Need-Based Grants

§ 13-55A-1 Finding as to public interest.

13-55A-1. Finding as to public interest. The South Dakota Legislature finds that providing need-based financial aid to qualified resident students enrolled in participating postsecondary institutions within the state is in the public interest.

Source: SL 1974, ch 141, § 1; SL 2013, ch 92, § 1, eff. Mar. 12, 2013.



§ 13-55A-2 Definition of terms.

13-55A-2. Definition of terms. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Eligible institution," an institution of education beyond the high school level, located in South Dakota, which may include all public and private nonprofit and proprietary institutions, including four-year colleges and universities, community and junior colleges, area technical or vocational schools, trade schools, technical institutes, schools of nursing or of the health professions or any institution which is determined by the executive director to be regularly accredited to offer postsecondary educational services by a recognized and appropriate accrediting agency, as determined by the executive director, and which has an agreement with the United States secretary of education for the conduct of any of the programs currently participating in any federal financial assistance program authorized by Title IV of The Higher Education Act of 1965, as amended to January 1, 2010;

(2) "Financial need," the amount of assistance, as determined by a federal department of education by calculating a student's estimated cost of attendance (minus family contribution and additional aid granted) at an eligible institution;

(3) "Qualified student," a resident student who is enrolled in an eligible institution in a course of study on at least a half-time basis, as certified by the institution, and who has established financial need and who is maintaining satisfactory progress toward graduation;

(4) "Resident student," an individual who has been determined by the executive director to be a resident of South Dakota and who is enrolled at an eligible institution;

(5) "Executive director," the executive director of the Board of Regents;

(6) "South Dakota need-based grant ," an award by the State of South Dakota to a qualified student under this chapter.
Source: SL 1974, ch 141, § 2; SL 1981, ch 159, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 104, § 2; SL 2013, ch 92, § 2, eff. Mar. 12, 2013.



§ 13-55A-3 Students qualified to receive grants.

13-55A-3. Students qualified to receive grants. A South Dakota need-based grant may be awarded to any qualified South Dakota resident student who is admitted and is in attendance at any eligible institution on at least a half-time basis, and has established financial need.

Source: SL 1974, ch 141, § 3; SL 1981, ch 159, § 2; SL 2010, ch 104, § 3; SL 2013, ch 92, § 3, eff. Mar. 12, 2013.



§ 13-55A-4 Amount of grant.

13-55A-4. Amount of grant. A participating eligible institution shall award a South Dakota need-based grant to a qualified student for the normal academic year, or its equivalent, from a range of not less than five hundred dollars nor more than two thousand dollars. The institution making the recommendation for each South Dakota need-based grant shall consider any other financial assistance available to the qualified student in relation to the financial assistance available to other qualified students attending that institution and may not exceed the lesser of the unmet need of the qualified student or the amount of qualifying matching aid.

Source: SL 1974, ch 141, § 5; SL 1981, ch 159, § 3; SL 1982, ch 156, § 1; SL 2010, ch 104, § 4; SL 2013, ch 92, § 4, eff. Mar. 12, 2013.



§ 13-55A-5 Information required to make financial need determination.

13-55A-5. Information required to make financial need determination. Each applicant, in accordance with the rules and regulations of the executive director, shall:

(1) Be responsible for providing the information required to make a financial need determination; and

(2) Report promptly to the participating institution any information requested which is necessary to make a proper determination with respect to the student's need determination.
Source: SL 1974, ch 141, § 8 (1) to (3); SL 1981, ch 159, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 104, § 5; SL 2013, ch 92, § 5, eff. Mar. 12, 2013.



§ 13-55A-6 Repealed.

13-55A-6. Repealed by SL 1982, ch 156, § 3



§ 13-55A-7 Grants made annually--Payments--Certification of attendance and academic progress.

13-55A-7. Grants made annually--Payments--Certification of attendance and academic progress. A student grant may be made annually for both the fall and spring semesters, summer school sessions, or their equivalents. Payments under the grant shall be allocated equally among the semesters, summer school sessions, or their equivalents, and shall be paid at the beginning of each semester, summer school session, or their equivalents, upon certification by the eligible institution that the student is admitted, in attendance, and is maintaining satisfactory academic progress.

Source: SL 1974, ch 141, § 6; SL 1981, ch 159, § 6.



§ 13-55A-8 , 13-55A-9. Repealed.

13-55A-8, 13-55A-9. Repealed by SL 1981, ch 159, §§ 9, 10



§ 13-55A-10 Refund to state if student discontinues attendance.

13-55A-10. Refund to state if student discontinues attendance. If a recipient of a South Dakota need-based grant discontinues attendance before the end of any semester, summer school session, or their equivalents, the entire amount of any refund due that student from the eligible institution on a pro rata basis, up to the amount of any payment made under the South Dakota need-based grants, shall be paid by the eligible institution to the state.

Source: SL 1974, ch 141, § 6; SL 1981, ch 159, § 7; SL 2010, ch 104, § 6; SL 2013, ch 92, § 6, eff. Mar. 12, 2013.



§ 13-55A-11 Executive director to administer program.

13-55A-11. Executive director to administer program. The executive director shall administer this program and shall:

(1) Adopt rules and regulations, pursuant to chapter 1-26, to define tuition and mandatory fees, to define residents for the purposes of this chapter, and to determine the amount of grant funds available to students at each eligible institution. The executive director may provide for proration of funds if the available funds are insufficient to pay all approved grants;

(2) Approve and award South Dakota need-based grants; and

(3) Establish and maintain records required by good accounting practices.
Source: SL 1974, ch 141, § 7; SL 1981, ch 159, § 8; SL 1982, ch 156, § 2; SL 2010, ch 104, § 7; SL 2013, ch 92, § 7, eff. Mar. 12, 2013.



§ 13-55A-12 Need-based matching program.

13-55A-12. Need-based matching program. The Board of Regents is further authorized to establish a South Dakota need-based matching program. Any postsecondary institution eligible to participate in the program established under § 13-55A-1 may apply to the executive director once it has accumulated funding equal to three times the total need-based award. When an award is made, the board may distribute such monies at the rate of one dollar of the sum appropriated in this chapter for every three dollars of private funding held and allocated to need-based financial aid by the participating institution. The Board of Regents may accept gifts, grants, and contributions, public or private, that will facilitate the education of South Dakota students pursuant to this chapter.

Source: SL 1974, ch 141, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 104, § 8; SL 2013, ch 92, § 8, eff. Mar. 12, 2013.



§ 13-55A-12.1 Acceptance and expenditure of state and private funds--Warrants and vouchers.

13-55A-12.1. Acceptance and expenditure of state and private funds--Warrants and vouchers. The executive director is hereby authorized to accept and expend any funds received from state or private sources as provided for in this chapter, provided such acceptance and expenditure is approved in accordance with § 4-8B-10. Expenditures authorized under this section shall be paid out on warrants drawn by the state auditor on vouchers approved by the executive director.

Source: SL 1978, ch 128, §§ 2, 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 104, § 9; SL 2013, ch 92, § 9, eff. Mar. 12, 2013.



§ 13-55A-13 Severability of provisions.

13-55A-13. Severability of provisions. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1974, ch 141, § 11.



§ 13-55A-14 Postsecondary scholarship grant fund created.

13-55A-14. Postsecondary scholarship grant fund created. There is hereby created in the education enhancement trust fund the South Dakota postsecondary scholarship grant fund for the purpose of providing grants and scholarships through the Board of Regents for the need-based grant program pursuant to chapter 13-55A and the critical teaching needs scholarship program pursuant to §§ 13-55-64 to 13-55-71, inclusive. Any contributions into the education enhancement trust fund not designated for any other purpose shall be allocated to the postsecondary scholarship grant fund. All distributions from the South Dakota postsecondary scholarship grant fund are subject to transfer to the general fund and expenditure of all distributions shall be by an appropriation by the Legislature through the General Appropriations Act or special appropriations acts for the postsecondary scholarship grant programs consistent with the provision of S.D. Const., Art. XII, § 6, and § 4-5-29.2. The board may accept any gifts, contributions, or funds obtained from any other source for the purpose of carrying out the provisions of this section. For each fiscal year, the board may determine the amounts awarded for each scholarship grant program and shall award all available funds from the postsecondary scholarship grant fund annual transfer pursuant to § 4-5-29.2.

Source: SL 2010, ch 104, § 1; SL 2013, ch 92, § 11, eff. Mar. 12, 2013; SL 2016, ch 101, § 1, eff. Mar. 22, 2016.






Chapter 55B - Tuition Equalization Grants [Repealed]

§ 13-55B-1 to 13-55B-8. Repealed.

13-55B-1 to 13-55B-8. Repealed by SL 2010, ch 104, §§ 10 to 17.






Chapter 55C - Superior Scholar Scholarships [Repealed]

§ 13-55C-1 to 13-55C-7. Repealed.

13-55C-1 to 13-55C-7. Repealed by SL 1995, ch 88, §§ 45 to 51






Chapter 55D - Educational Excellence And Financial Assistance Programs [Repealed]

§ 13-55D-1 to 13-55D-5. Repealed.

13-55D-1 to 13-55D-5. Repealed by SL 1995, ch 88, §§ 52 to 56






Chapter 55E - Advance Payment of Higher Education Costs

§ 13-55E-1 Definition of terms.

13-55E-1. Definition of terms. Terms used in this chapter mean:

(1) "Advance payment contract," a contract entered into by the executive director and a purchaser pursuant to this chapter to provide for the higher education of a beneficiary;

(2) "Beneficiary," the person designated within the advance payment contract to receive tuition, room and board, or tuition only at a state-supported institution of higher education;

(3) "Executive director," the executive director of the Board of Regents;

(4) "Institution of higher education," any state-supported university;

(5) "Purchaser," any person obligated to make an advance payment of tuition, room and board, or tuition only costs on behalf of a beneficiary pursuant to an advance payment contract;

(6) "Room and board costs," the amount assessed for lodging and regularly scheduled meals provided to students pursuant to a contract for room and board with an institution of higher education;

(7) "Tuition costs," the amount assessed for full-time enrollment at an institution of higher education including mandatory fees imposed upon all full-time students as a condition of enrollment.
Source: SL 1994, ch 145, § 1.



§ 13-55E-2 Advance payment contract--Time limitations of benefits.

13-55E-2. Advance payment contract--Time limitations of benefits. In accordance with rules promulgated pursuant to chapter 1-26, the executive director may enter into a contract with a purchaser for the advance payment of tuition, room and board, or tuition only costs on behalf of a beneficiary for attendance at one, or a combination of institutions of higher education, without further tuition, room and board, or tuition only costs to the beneficiary, subject to determination of residency status by the appropriate institution of higher education. Except as provided in § 13-55E-3, benefits provided under contract shall begin not less than seventeen years from the beginning date of the first fall academic semester following the date of payment.

Source: SL 1994, ch 145, § 2.



§ 13-55E-3 Reduction of time limitations of benefits.

13-55E-3. Reduction of time limitations of benefits. Notwithstanding § 13-55E-2, benefits provided under contract may commence within a period less than seventeen years but not less than ten years from the beginning date of the first fall academic semester following the date of payment. The one-time advance payment required under a contract providing for a reduced time limitation on the use of contract benefits pursuant to this section shall be subject to interest compounded annually at the rate of ten percent for the period of time the contract is reduced below seventeen years, payable at the time of advance payment. The amount of the one-time advance payment together with interest paid under this section shall be refunded upon termination or modification of the contract pursuant to § 13-55E-10. Any investment earnings accruing to a contract under this section are not refundable.

Source: SL 1994, ch 145, § 3.



§ 13-55E-4 Specification of payment options.

13-55E-4. Specification of payment options. The advance payment contract shall specify one of the payment options specified under this section to be required from the purchaser on behalf of the beneficiary. The one-time advance payment shall be made in cash or cash equivalents at the time the contract is signed. The executive director shall annually determine the amount of the one-time advance payment for each of the following payment options:

(1) Not to exceed four academic semesters of resident tuition, room and board at any state-supported university;

(2) Not to exceed four academic semesters of nonresident tuition, room and board at any state-supported university;

(3) Not to exceed four academic semesters of resident tuition at any state-supported university; or

(4) Not to exceed four academic semesters of nonresident tuition at any state-supported university.
Source: SL 1994, ch 145, § 4.



§ 13-55E-5 Limitation on tuition benefits in excess of resident tuition costs.

13-55E-5. Limitation on tuition benefits in excess of resident tuition costs. The advance payment contract shall prohibit payment of and the executive director may not pay tuition benefit in excess of resident tuition costs if the:

(1) Purchaser entered into the advance payment contract under an option specified by subdivision 13-55E-4(2); or

(2) Beneficiary is determined a resident for tuition purposes by the appropriate institution of higher education at the time of enrollment and the purchaser entered into the advance payment contract under an option specified by subdivision 13-55E-4(2).
Source: SL 1994, ch 145, § 5.



§ 13-55E-6 Obligations under contract--No guarantee of admission, resident status, or graduation.

13-55E-6. Obligations under contract--No guarantee of admission, resident status, or graduation. The executive director shall make necessary arrangements with the appropriate institution of higher education to fulfill the obligation under the advance payment contract. An institution of higher education shall admit the beneficiary of the contract if the beneficiary otherwise qualifies for admission. This section and any advance payment contract entered into pursuant to this article may not guarantee that the beneficiary will:

(1) Be admitted to an institution of higher education;

(2) If admitted, be determined a resident for tuition purposes by the appropriate institution of higher education;

(3) Be allowed to continue attendance at an institution of higher education following admission; or

(4) Graduate from an institution of higher education.
Source: SL 1994, ch 145, § 6.



§ 13-55E-7 Nontransferability--Substitution of beneficiary.

13-55E-7. Nontransferability--Substitution of beneficiary. An advance payment contract may not be sold or otherwise transferred by the purchaser or beneficiary. Subject to rules promulgated pursuant to chapter 1-26, the purchaser may substitute another individual for the beneficiary originally named in the contract.

Source: SL 1994, ch 145, § 7.



§ 13-55E-8 Deposits of payments--State fund.

13-55E-8. Deposits of payments--State fund. The executive director shall deposit payments received under this chapter into a fund in the state treasury and shall account for each payment required from a purchaser on behalf of a beneficiary pursuant to the advance payment contract. The fund is a participating fund pursuant to § 4-5-30.

Source: SL 1994, ch 145, § 8.



§ 13-55E-9 Expenditures from fund--Administration costs and fees.

13-55E-9. Expenditures from fund--Administration costs and fees. Expenditures from the fund established under § 13-55E-8 shall be for payments to institutions of higher education on behalf of beneficiaries, payments of refunds and direct payment of benefits in accordance with § 13-55E-10 and for costs of administering this chapter. Administration fees shall be specified by contract and may not exceed two percent of investment earnings accruing to the fund.

Source: SL 1994, ch 145, § 9.



§ 13-55E-10 Schedule for payment to institutions of higher education.

13-55E-10. Schedule for payment to institutions of higher education. The executive director shall establish a schedule for payment to institutions of higher education of the tuition, room and board, or tuition only costs on behalf of beneficiaries. Payment under this section may not begin until the beneficiary applies to and is accepted by the institution of higher education. Upon completion or termination of an advance payment contract, the remaining balance of principal and investment earnings accruing to the contract shall be credited to the account established under § 13-55E-8.

Source: SL 1994, ch 145, § 10.



§ 13-55E-11 Nonutilization of advance payment contract--Refunds.

13-55E-11. Nonutilization of advance payment contract--Refunds. If the beneficiary dies, is not admitted to an institution of higher education following proper application, elects to not attend an institution of higher education or if attending, elects to discontinue higher education or for any other circumstance approved by the executive director does not utilize the advance payment contract, the executive director shall terminate or modify the contract and except as provided under § 13-55E-3, refund to the purchaser, to any person designated by the purchaser by contract or to the legal representative of the purchaser, the amount of the one-time advance payment together with interest compounded annually at a rate of four percent. A purchaser or other qualified person may request a refund in accordance with this section at any time following the one-time advance payment. The amount of refund payable under this section shall be proportionately reduced for each academic semester the beneficiary attends an institution of higher education.

Source: SL 1994, ch 145, § 11.



§ 13-55E-12 Direct payment of costs to beneficiary.

13-55E-12. Direct payment of costs to beneficiary. If the beneficiary qualifies for benefit entitlement under provisions of the advance payment contract, is admitted to an institution of higher education and receives additional financial or other assistance for tuition, room or board costs, or elects not to contract for room and board with the institution of higher education, the parties to the contract may provide for the direct payment of tuition, room and board, or tuition only costs to the beneficiary. The manner and amount of direct payment under this section shall be determined in accordance with rules promulgated pursuant to chapter 1-26.

Source: SL 1994, ch 145, § 12.



§ 13-55E-13 Promulgation of rules.

13-55E-13. Promulgation of rules. Rules necessary to administer this chapter shall be promulgated jointly by the executive director and the state treasurer pursuant to chapter 1-26. Rules adopted pursuant to this section shall include policies and procedures governing the:

(1) Receipt of payments from purchasers on behalf of beneficiaries;

(2) Accounting and reporting to purchasers of payments deposited and invested in accordance with this chapter;

(3) Period of time during which the beneficiary may receive benefits under the contract;

(4) Terms and conditions under which contracts may be terminated or modified, refunds may be granted and direct payment of benefits may be made pursuant to § 13-55E-11;

(5) Provisions of contract benefits at institutions of higher education;

(6) Payment to institutions of higher education on behalf of beneficiaries;

(7) Imposition of fees to cover costs incurred for the administration of this chapter not to exceed the limitation imposed under § 13-55E-9; and

(8) Other terms, conditions, and provisions determined necessary for advanced payment contracts and benefits provided under contracts.
Source: SL 1994, ch 145, § 13.






Chapter 55F - Mickelson Scholars Program [Repealed]

§ 13-55F-1 to 13-55F-4. Repealed.

13-55F-1 to 13-55F-4. Repealed by SL 2007, ch 110, §§ 20 to 23.






Chapter 55G - Memorial Education

§ 13-55G-1 Eligibility of certain students for memorial education cost equalization grant.

13-55G-1. Eligibility of certain students for memorial education cost equalization grant. Any student who is a South Dakota resident attending the Cheyenne River Community College in Eagle Butte, Oglala Lakota College in Kyle, Sinte Gleska University in Rosebud, Sisseton-Wahpeton Community College in Sisseton, or Standing Rock Community College in Fort Yates, North Dakota, is eligible for a memorial education cost equalization grant as provided in §§ 13-55G-2 to 13-55G-5, inclusive. The eligibility of the students attending these institutions is contingent upon the institution being accredited by the North Central Association of Colleges and Secondary Schools Accrediting Agency.

Source: SL 1994, ch 2, § 3.



§ 13-55G-2 Amount of grant per credit hour.

13-55G-2. Amount of grant per credit hour. The memorial education cost equalization grant per credit hour for each eligible student shall be the amount appropriated divided by the total number of credit hours taken by all eligible students during the school year.

Source: SL 1994, ch 2, § 4.



§ 13-55G-3 Reduction of grant.

13-55G-3. Reduction of grant. The memorial education cost equalization grant shall be reduced by the amount of benefits provided under the provisions of P.L. 95-471, as amended to January 1, 1994.

Source: SL 1994, ch 2, § 5.



§ 13-55G-4 Action upon receipt of grant.

13-55G-4. Action upon receipt of grant. Upon receipt of the memorial education cost equalization grant, the eligible student shall immediately pay the full amount of the grant to the college or university in which the student is enrolled.

Source: SL 1994, ch 2, § 6.



§ 13-55G-5 Promulgation of rules for implementing grant procedure.

13-55G-5. Promulgation of rules for implementing grant procedure. The Department of Education in cooperation with the South Dakota Tribal College Association may promulgate rules, pursuant to chapter 1-26, to implement §§ 13-55G-1 to 13-55G-4, inclusive.

Source: SL 1994, ch 2, § 8; SL 2003, ch 272, § 63.



§ 13-55G-6 Payment of authorized expenditures.

13-55G-6. Payment of authorized expenditures. Expenditures authorized by this chapter shall be paid by warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Education.

Source: SL 1994, ch 2, § 9; SL 2003, ch 272, § 63.






Chapter 56 - Higher Education Loan Guaranty Program

§ 13-56-1 Agreements for implementation of federally insured student loan program authorized.

13-56-1. Agreements for implementation of federally insured student loan program authorized. The secretary of the Department of Education may enter into agreements to implement the provisions of the federally insured student loan program for higher education under the provisions of the Higher Education Act of 1965, Title IV-B as amended by entering into contracts with authorized nonprofit private institutions or organizations as may be designated by the Governor.

Source: SL 1966, ch 210, § 2; SL 1978, ch 130, § 1; SL 2003, ch 272, § 63.



§ 13-56-2 Administration of past agreements of Board of Regents.

13-56-2. Administration of past agreements of Board of Regents. Any agreements entered into by the Board of Regents under the authority of this chapter shall be administered by the secretary of the Department of Education and the secretary may terminate the agreements.

Source: SL 1966, ch 210, § 3; SL 1978, ch 130, § 2; SL 2003, ch 272, § 63.



§ 13-56-3 Acceptance of federal and other funds--Administration of federal program.

13-56-3. Acceptance of federal and other funds--Administration of federal program. In accordance with chapter 4-8B and § 5-24-12, the secretary of the Department of Education may negotiate and accept federal and other funds appropriated and otherwise made available to implement and administer the provisions of the federally insured student loan program for higher education.

Source: SL 1966, ch 210, § 4; SL 1978, ch 130, § 3; SL 2003, ch 272, § 63.



§ 13-56-4 Power of minor to contract for student loan.

13-56-4. Power of minor to contract for student loan. Any person otherwise qualified for a loan under the provisions of this chapter, shall not be disqualified by reason of his being a minor but shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges, and obligations of a person of full age with respect to the planning for, receiving, and repaying such loan.

Source: SL 1966, ch 210, § 7; SL 1972, ch 154, § 4.



§ 13-56-5 Public credit not pledged for student loan program.

13-56-5. Public credit not pledged for student loan program. The credit of the state, or any of its departments or subdivisions, shall never be encumbered or obligated, under the provisions of this chapter, or in any of its operations or applications.

Source: SL 1966, ch 210, § 6; SL 1978, ch 130, § 4.



§ 13-56-6 Records, accounting, and reports--Rules and regulations.

13-56-6. Records, accounting, and reports--Rules and regulations. The secretary of education shall establish and maintain the records that are necessary and required by good accounting practices and shall require an annual and other reports from the contracting nonprofit private institutions and organizations as the secretary deems necessary. The secretary may pass rules pursuant to chapter 1-26 for the administration of this chapter.

Source: SL 1966, ch 210, § 5; SL 1978, ch 130, § 5; SL 1985, ch 133, § 7; SL 2003, ch 272, § 63.



§ 13-56-7 Citation of chapter.

13-56-7. Citation of chapter. This chapter may be cited as the Higher Education Loan Program Guarantee Act.

Source: SL 1966, ch 210, § 1.



§ 13-56-8 Labor and social services departments to supply address and employer of defaulting debtor.

13-56-8. Labor and social services departments to supply address and employer of defaulting debtor. Upon receipt of a certificate from any officer of any agency or corporation guaranteeing or administering any student, parent, or other loan guaranteed or insured by the United States pursuant to the Higher Education Act of 1965, as amended, that a debtor is in default in the repayment of such loans and that such agency or corporation is unable to locate the debtor or identify the debtor's place of employment, the Department of Labor and Regulation may supply to the agency or corporation the last known address of the debtor and the last known name and address of the employer of the debtor.

Source: SL 1983, ch 142; SL 1996, ch 135; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 13-56-9 Recipients ineligible for physician tuition reimbursement program.

13-56-9. Recipients ineligible for physician tuition reimbursement program. Any student receiving a scholarship under the provisions of this chapter is not eligible to participate in the South Dakota Physician Tuition Reimbursement Program as provided by §§ 1-16A-71.1 to 1-16A-73.5, inclusive.

Source: SL 1994, ch 147, § 2.






Chapter 56A - Health Profession Scholarship Loans [Repealed]

CHAPTER 13-56A

HEALTH PROFESSION SCHOLARSHIP LOANS [REPEALED]

[Repealed by SL 1988, ch 163, §§ 1-10]



Chapter 56B - Medical Profession Scholarship Program [Repealed]

§ 13-56B-1 Repealed.

13-56B-1. Repealed by SL 1982, ch 10, § 13



§ 13-56B-1.1 Repealed.

13-56B-1.1. Repealed by SL 2007, ch 110, § 24.



§ 13-56B-2 , 13-56B-3. Repealed.

13-56B-2, 13-56B-3. Repealed by SL 1982, ch 10, § 13



§ 13-56B-4 Repealed.

13-56B-4. Repealed by SL 2007, ch 110, § 25.



§ 13-56B-5 , 13-56B-5.1. Repealed.

13-56B-5, 13-56B-5.1. Repealed by SL 1982, ch 10, § 13



§ 13-56B-6 Repealed.

13-56B-6. Repealed by SL 2007, ch 110, § 26.



§ 13-56B-6.1 Repealed.

13-56B-6.1. Repealed by SL 1982, ch 10, § 13



§ 13-56B-6.2 Repealed.

13-56B-6.2. Repealed by SL 2007, ch 110, § 27.



§ 13-56B-7 Repealed.

13-56B-7. Repealed by SL 1982, ch 10, § 13



§ 13-56B-8 , 13-56B-9. Repealed.

13-56B-8, 13-56B-9. Repealed by SL 2007, ch 110, §§ 28, 29.






Chapter 56C - Medical education scholarship [Repealed]

§ 13-56C-1 to 13-56C-11. Repealed.

13-56C-1 to 13-56C-11. Repealed by SL 1997, ch 4, § 7






Chapter 57 - University of South Dakota

§ 13-57-1 Designation and location--Control by board of regents--Programs of instruction.

13-57-1. Designation and location--Control by board of regents--Programs of instruction. Designated as South Dakota's Liberal Arts University, the University of South Dakota, established and located at Vermillion, in Clay County, shall be under the control of the Board of Regents and shall provide undergraduate and graduate programs of instruction in the liberal arts and sciences and professional education in business, education, fine arts, law and medicine, and other courses or programs as the Board of Regents may determine.

Source: SDC 1939, § 15.1101; SDCL, §§ 13-57-2, 13-57-3; SL 1975, ch 128, § 350.



§ 13-57-2 , 13-57-3. Repealed.

13-57-2, 13-57-3. Repealed by SL 1975, ch 128, § 377



§ 13-57-3.1 School of medicine created.

13-57-3.1. School of medicine created. There is hereby created at the University of South Dakota a family practice oriented four-year M.D. degree granting school of medicine which shall be under the control of the Board of Regents.

Source: SL 1974, ch 139, § 1.



§ 13-57-3.2 Indian studies center recognized--Purposes.

13-57-3.2. Indian studies center recognized--Purposes. The Legislature hereby recognizes the center for Indian studies which is a division of the University of South Dakota and is under the control of the Board of Regents. The purposes of the center for Indian studies are to provide persons of Indian descent with educational opportunities both on and off the campus of the University of South Dakota and to provide to all persons the opportunity to research and study the history, culture, and language of the Indians of North America and South Dakota.

Source: SL 1974, ch 142, § 1.



§ 13-57-4 Sectarian religion and partisan politics prohibited in university.

13-57-4. Sectarian religion and partisan politics prohibited in university. The University of South Dakota shall never be under the control of any religious denomination and no instruction either sectarian in religion or partisan in politics shall be allowed in any department of the university.

Source: SDC 1939, § 15.1101.



§ 13-57-5 Equipment and instructional facilities for university.

13-57-5. Equipment and instructional facilities for university. The Board of Regents is authorized to expend so much of the money appropriated for the University of South Dakota as it may deem expedient in the purchase of apparatus, libraries, and cabinets of natural history, in providing suitable means to keep and preserve the same, and in procuring all other necessary facilities for giving instruction.

Source: SDC 1939, § 15.1102.



§ 13-57-6 Repealed.

13-57-6. Repealed by SL 2017, ch 10, § 2.



§ 13-57-6.1 Museum continued within historical society.

13-57-6.1. Museum continued within historical society. The museum at the University of South Dakota shall continue within the State Historical Society of the Department of Education, and all its functions shall be performed by the State Historical Society as provided by § 1-45-23.

Source: SL 1973, ch 2, § 255 (a); SL 2004, ch 17, § 33; SL 2015, ch 277 (Ex. Ord. 15-1), § 28, eff. Apr. 20, 2015.



§ 13-57-7 Repealed.

13-57-7. Repealed by SL 1978, ch 247, § 24



§ 13-57-12 Repealed.

13-57-12. Repealed by SL 1985, ch 283, § 8



§ 13-57-12.2 Repealed.

13-57-12.2. Repealed by SL 1975, ch 128, § 377



§ 13-57-13 , 13-57-14. Repealed.

13-57-13, 13-57-14. Repealed by SL 1985, ch 283, §§ 9, 10



§ 13-57-15 Repealed.

13-57-15. Repealed by SL 1982, ch 278, § 5



§ 13-57-16 to 13-57-22. Repealed.

13-57-16 to 13-57-22. Repealed by SL 1985, ch 283, §§ 11 to 17



§ 13-57-23 Transferred.

13-57-23. Transferred to § 24-6A-1



§ 13-57-24 to 13-57-26. Repealed.

13-57-24 to 13-57-26. Repealed by SL 1975, ch 128, § 377






Chapter 58 - South Dakota State University

§ 13-58-1 Name and location--Control by Board of Regents--Programs of instruction.

13-58-1. Name and location--Control by Board of Regents--Programs of instruction. Designated as South Dakota's Land-grant University, South Dakota State University, formerly the State College of Agriculture and Mechanical Arts, located at Brookings, in Brookings County, shall be under the control of the Board of Regents and shall provide undergraduate and graduate programs of instruction in the liberal arts and sciences and professional education in agriculture, education, engineering, home economics, nursing and pharmacy, and other courses or programs as the Board of Regents may determine.

Source: SDC 1939, §§ 15.1201, 15.1202; SL 1964, ch 54, §§ 1, 2; SDCL, §§ 13-58-2, 13-58-3; SL 1975, ch 128, § 356.



§ 13-58-2 , 13-58-3. Repealed.

13-58-2, 13-58-3. Repealed by SL 1975, ch 128, § 377



§ 13-58-4 Repealed.

13-58-4. Repealed by SL 2007, ch 110, § 30.



§ 13-58-5 Repealed.

13-58-5. Repealed by SL 1975, ch 128, § 377



§ 13-58-6 Repealed.

13-58-6. Repealed by SL 2007, ch 110, § 31.



§ 13-58-7 to 13-58-10. Repealed.

13-58-7 to 13-58-10. Repealed by SL 1975, ch 128, § 377



§ 13-58-11 Agricultural experiment station continued--Control by Board of Regents.

13-58-11. Agricultural experiment station continued--Control by Board of Regents. The agricultural experiment station in connection with the South Dakota State University for the purpose of conducting experiments in agriculture, according to the terms of section 1 of an act of Congress, approved March 2, 1887, and entitled "An Act to establish agricultural experiment stations in connection with the colleges established in the several states, under the provisions of an act approved July 2, 1862, and of the acts supplementary thereto," heretofore established, shall continue as such and be and remain under the control of the Board of Regents.

Source: SDC 1939, § 15.1205.



§ 13-58-11.1 Agricultural experiment stations--Assent to federal act--Acceptance of grants.

13-58-11.1. Agricultural experiment stations--Assent to federal act--Acceptance of grants. In conformity to an act of Congress approved February 24, 1925, and entitled "An Act to authorize the more complete endowment of Agricultural Experiment Stations, and for other purposes" the assent of the Legislature of the State of South Dakota is hereby given to all the provisions of said act, and the grants of money therein made are accepted by the State of South Dakota upon the terms and conditions named in said act.

Source: SDC 1939, § 4.0505; SDCL, § 38-2-1.



§ 13-58-12 Repealed.

13-58-12. Repealed by SL 1968, ch 39



§ 13-58-13 Animal disease research and diagnostic laboratory established--Supervision by Board of Regents.

13-58-13. Animal disease research and diagnostic laboratory established--Supervision by Board of Regents. The State Animal Disease Research and Diagnostic Laboratory is hereby established and shall be maintained at South Dakota State University under the supervision and direction of the State Board of Regents.

Source: SL 1967, ch 282, § 1.



§ 13-58-14 Director of animal disease laboratory--Employment of personnel.

13-58-14. Director of animal disease laboratory--Employment of personnel. The Board of Regents, upon recommendation of the president of South Dakota State University, shall employ a competent person to direct the laboratory to be known as the director of the State Animal Disease Research and Diagnostic Laboratory and shall employ such assistants and other employees required to carry out the work of the State Animal Disease Research and Diagnostic Laboratory.

Source: SL 1967, ch 282, § 2.



§ 13-58-15 Direction of animal disease research activities--Cooperation with Animal Industry Board.

13-58-15. Direction of animal disease research activities--Cooperation with Animal Industry Board. It shall be the duty of the director to direct the activities of the State Animal Disease Research and Diagnostic Laboratory in the conduct of studies, research, and diagnoses with respect to animal diseases, and to work in conjunction and in cooperation with the Animal Industry Board in furtherance of the livestock industry of South Dakota.

Source: SL 1967, ch 282, § 2.



§ 13-58-16 Budget for animal disease laboratory--Submission to Board of Regents and Legislature.

13-58-16. Budget for animal disease laboratory--Submission to Board of Regents and Legislature. The president of South Dakota State University and the Diagnostic Laboratory Advisory Committee shall prepare a budget for the operation of the laboratory which the president shall present to the Board of Regents and to the Legislature.

Source: SL 1967, ch 282, § 3; SL 1991, ch 166; SL 1995, ch 112.



§ 13-58-17 Fees charged for animal diagnostic services--Revolving account.

13-58-17. Fees charged for animal diagnostic services--Revolving account. Such fees and charges as may be made for diagnostic services by the laboratory shall be determined in conjunction with, and after consultation with, representatives of the livestock industry or special industry groups directly affected by such fees or charges. The laboratory is authorized to establish a local revolving account into which receipts from any fees for diagnostic services shall be placed.

Source: SL 1967, ch 282, § 4.



§ 13-58-18 Repealed.

13-58-18. Repealed by SL 1975, ch 128, § 377



§ 13-58-19 South Dakota Art Museum.

13-58-19. South Dakota Art Museum. The South Dakota Art Museum is the property of the State of South Dakota. The purpose of the museum is to house pieces of art, sculpture, etchings, and other important cultural items belonging to the State of South Dakota and South Dakota State University or selected by the South Dakota Federation of Women's Clubs to serve as an inspiration to all citizens of South Dakota.

The Board of Regents has authority over the museum. In recognition of its fund raising on behalf of the South Dakota Art Museum, the South Dakota Federation of Women's Clubs may obtain authorization to locate its headquarters and offices within the museum. The Board of Regents may establish a memorial room in the museum to honor pioneers who made significant contributions to the progress of the state, and the South Dakota Federation of Women's Clubs may select the individuals to be included in the memorial room.

South Dakota State University is responsible for and shall perform all the functions of the South Dakota Art Museum including business operations, accession, de-accession of holdings, and operation and maintenance expenses. South Dakota State University shall assure that the facility is managed and arranged as not to interfere with the rights, privileges, and purposes assured by this section to the South Dakota Federation of Women's Clubs.

Any grant or donation made to the South Dakota Art Museum after July 1, 2015, may be accepted and administered by South Dakota State University.

Source: SL 1957, ch 79, §§ 3, 4, 6; SDC Supp 1960, § 15.1210; SL 1965, ch 40; SDCL § 13-58-20; SL 1975, ch 128, § 358; SL 2015, ch 108, § 1.



§ 13-58-20 to 13-58-23. Repealed.

13-58-20 to 13-58-23. Repealed by SL 1975, ch 128, § 377



§ 13-58-24 Repealed.

13-58-24. Repealed by SL 2015, ch 108, § 2.



§ 13-58-25 Sale of real property to fraternal organizations--Reversion.

13-58-25. Sale of real property to fraternal organizations--Reversion. The Board of Regents is hereby authorized to convey by sale real property constituting a part of the campus at South Dakota State University at Brookings, South Dakota, on such terms as the board shall deem advisable, to nationally chartered fraternal organizations whose purpose in buying such property is to construct a residence for men or women students at South Dakota State University who are members of the fraternal organization. If said real property ceases to be used as a residence for men or women students at South Dakota State University, then said real property and any buildings thereon shall revert to the body which conveyed title to said fraternal organization.

Source: SL 1972, ch 115.



§ 13-58-26 to 13-58-31. Repealed.

13-58-26 to 13-58-31. Repealed by SL 2007, ch 110, §§ 32 to 37.






Chapter 59 - State Colleges

§ 13-59-1 Names, locations, and purposes of schools--Degrees authorized by Board of Regents.

13-59-1. Names, locations, and purposes of schools--Degrees authorized by Board of Regents. The primary purpose of Northern State University, at Aberdeen in Brown County, and Black Hills State University, at Spearfish in Lawrence County, is the preparation of elementary and secondary teachers, and a secondary purpose is to offer preprofessional, one-year and two-year terminal and junior college programs. Four-year degrees other than in education and graduate work may be authorized by the Board of Regents.

Source: SDC 1939, §§ 15.1301 to 15.1303; SL 1939, ch 39, § 1; SL 1941, ch 59; SL 1947, ch 58; SL 1947, ch 59; SL 1964, ch 36, §§ 1, 2; SDCL, §§ 13-59-2, 13-59-3; SL 1969, ch 41; SL 1975, ch 128, § 359; SL 1984, ch 142, § 1; SL 1989, ch 170, § 1.



§ 13-59-2 Repealed.

13-59-2. Repealed by SL 1975, ch 128, § 377



§ 13-59-2.1 Black Hills Indian studies center recognized--Purposes.

13-59-2.1. Black Hills Indian studies center recognized--Purposes. The Legislature hereby recognizes the center for Indian studies which is a division of Black Hills State University and is under the control of the Board of Regents. The purposes of the center for Indian studies are to provide persons of Indian descent with educational opportunities both on and off the campus of Black Hills State University and to provide to all persons the opportunity to research and study the history, culture, and language of the Indians of North America and South Dakota.

Source: SL 1974, ch 142, § 1; SL 1989, ch 170, § 2.



§ 13-59-2.2 Dakota State University at Madison--Purposes--Degree programs.

13-59-2.2. Dakota State University at Madison--Purposes--Degree programs. The primary purpose of Dakota State University at Madison in Lake County is to provide instruction in computer management, computer information systems, electronic data processing, and other related undergraduate and graduate programs. The secondary purpose is to offer two-year, one-year and short courses for application and operator training in the areas authorized by this section.

This authorization includes the preparation of elementary and secondary teachers with emphasis in computer and information processing.

Except for degree programs in existence during the 1983-84 academic year, the unique baccalaureate programs authorized for Dakota State University shall not be duplicated by the Board of Regents.

Source: SL 1984, ch 142, § 2; SL 1989, ch 170, § 3.



§ 13-59-2.3 Repealed.

13-59-2.3. Repealed by SL 2007, ch 110, § 38.



§ 13-59-2.4 Dakota State University--Medical records and respiratory therapy programs.

13-59-2.4. Dakota State University--Medical records and respiratory therapy programs. The medical records program and respiratory therapy program currently in existence at Dakota State University shall remain at Dakota State University unless otherwise transferred by the Board of Regents.

Source: SL 1984, ch 142, § 4; SL 1989, ch 170, § 5.



§ 13-59-3 to 13-59-5. Repealed.

13-59-3 to 13-59-5. Repealed by SL 1975, ch 128, § 377



§ 13-59-11 Repealed.

13-59-11. Repealed by SL 1975, ch 128, § 377



§ 13-59-12 Lake County museum building as state property.

13-59-12. Lake County museum building as state property. The Lake County Historical Museum building located on the campus of Dakota State University at Madison is the property of the State of South Dakota. The purpose of the Lake County Historical Museum is to house items of historical interest owned, donated or loaned to the Lake County Historical Society of Historical Interest to the State of South Dakota or to the United States of America; to contain offices and headquarters of the Lake County Historical Society, the donor corporation, and a memorial room to honor pioneers selected by it, who have made a significant contribution to the progress of Lake County and the State of South Dakota; and to contain sufficient space to provide educational opportunities for the university commensurate with the cost of maintaining and paying the operational expense of such building as provided in § 13-59-17.

Source: SL 1959, ch 80, § 4; SDC Supp 1960, § 15.1305; SL 1975, ch 128, § 362; SL 1989, ch 170, § 6.



§ 13-59-13 to 13-59-16. Repealed.

13-59-13 to 13-59-16. Repealed by SL 1975, ch 128, § 377



§ 13-59-17 Control of museum building by Board of Regents--Maintenance and operational costs.

13-59-17. Control of museum building by Board of Regents--Maintenance and operational costs. The State Board of Regents has authority over the Lake County Historical Museum building, subject to the right of the donor corporation to make use of the building for its purposes as provided in § 13-59-12. The use which the university is to make of the building shall be arranged as not to interfere with the donor's rights, privileges, and purposes.

The university, at its expense, shall furnish the maintenance and operation costs of the building from its facilities in exchange for the use of the building by the university as specified in § 13-59-12.

Source: SL 1959, ch 80, §§ 7, 8; SDC Supp 1960, § 15.1305; SL 1989, ch 170, § 7; SL 2015, ch 8, § 3.



§ 13-59-18 Repealed.

13-59-18. Repealed by SL 2015, ch 8, § 4.






Chapter 60 - South Dakota School Of Mines And Technology

§ 13-60-1 Name and location of school--Control by Board of Regents--Programs of instruction.

13-60-1. Name and location of school--Control by Board of Regents--Programs of instruction. The South Dakota School of Mines and Technology, formerly the State School of Mines, located at Rapid City, in Pennington County, shall be under the control of the Board of Regents and shall provide undergraduate and graduate programs of instruction in engineering and the natural sciences and other courses or programs as the Board of Regents may determine.

Source: SDC 1939, § 15.1401; SL 1943, ch 68, §§ 1, 2; SDC Supp 1960, § 15.1401-1; SDCL, § 13-60-2; SL 1975, ch 128, § 363.



§ 13-60-2 , 13-60-3. Repealed.

13-60-2, 13-60-3. Repealed by SL 1975, ch 128, § 377



§ 13-60-4 Mining experiment station continued--Control by Board of Regents.

13-60-4. Mining experiment station continued--Control by Board of Regents. The mining experiment station heretofore established at Rapid City as a department of the South Dakota School of Mines and Technology shall be under the control of the Board of Regents.

Source: SDC 1939, § 15.1402.



§ 13-60-5 Purpose of mining experiment station.

13-60-5. Purpose of mining experiment station. Such station shall be maintained for the purpose of carrying on experiments in the treatment of ores and other mineral products of this state with the object of determining the most suitable and economical method of extracting values or making the products marketable.

Source: SDC 1939, § 15.1402.



§ 13-60-6 Assays and tests made at mining experiment station--Charges.

13-60-6. Assays and tests made at mining experiment station--Charges. Assays shall be made at such station for the citizens of this state on ores and minerals to determine the percentage of valuable contents at a nominal charge only, the charge to be fixed by the Board of Regents; also tests on a working scale to determine the most suitable method of treatment at a nominal charge only, to be determined by such board.

Source: SDC 1939, § 15.1402.



§ 13-60-7 Collection and accounting for fees for assays and tests made at school--Deposit.

13-60-7. Collection and accounting for fees for assays and tests made at school--Deposit. The dean of such school may charge and collect such reasonable fees for any assays, analyses, or mill tests made at the South Dakota School of Mines and Technology as the board may prescribe, an account of which shall be kept by the campus business manager for deposit to the state treasury.

Source: SDC 1939, § 15.1403; SL 1985, ch 33, § 36.



§ 13-60-8 Museum of geology and paleontology administered by school--Purpose.

13-60-8. Museum of geology and paleontology administered by school--Purpose. The museum at the South Dakota School of Mines and Technology, Rapid City, South Dakota, shall be administered as a unit of the South Dakota School of Mines and Technology and shall be known as the museum of geology and paleontology. The purpose of the museum shall be to collect, interpret, and display the rocks, minerals, and fossils that are characteristic of South Dakota and North America.

Source: SL 1973, ch 2, § 255 (b); SL 1975, ch 144, § 1.






Chapter 61 - School For The Blind and Visually Impaired

§ 13-61-1 Name and location of school--Control by Board of Regents.

13-61-1. Name and location of school--Control by Board of Regents. The South Dakota School for the Blind and the Visually Impaired located at Aberdeen, in Brown County, shall be under the charge and control of the Board of Regents.

Source: SDC 1939, § 55.4001; SL 1970, ch 112; SL 1975, ch 128, § 364; SL 1998, ch 110, § 1.



§ 13-61-2 Construction and furnishing of buildings.

13-61-2. Construction and furnishing of buildings. The Board of Regents may erect, furnish, and equip the necessary building, or buildings for the South Dakota School for the Blind and the Visually Impaired upon the tract of land acquired for such purposes.

Source: SL 1959, ch 77; SDC Supp 1960, § 55.4001-1; SL 1975, ch 128, § 365; SL 1998, ch 110, § 7.



§ 13-61-2.1 Expenditure of gifts for campus expansion.

13-61-2.1. Expenditure of gifts for campus expansion. The Board of Regents may accept and expend in addition to the amount appropriated from the state treasury therefor, any funds which it may obtain from gifts, contributions, or any other source for the purpose of land acquisition as defined by § 5-14-1 for the South Dakota School for the Blind and the Visually Impaired, to expand the existing campus.

Source: SL 1970, ch 301, § 2; SL 1975, ch 128, § 366; SL 1998, ch 110, § 8.



§ 13-61-3 Rules for government of school--Employment of superintendent and personnel.

13-61-3. Rules for government of school--Employment of superintendent and personnel. The Board of Regents shall make rules for the government of the South Dakota School for the Blind and the Visually Impaired, consistent with the laws of this state, and in compliance with chapter 1-26, and to employ a superintendent and such instructors and staff as may be necessary.

Source: SDC 1939, § 55.4002; SL 1975, ch 128, § 367; SL 1998, ch 110, § 9.



§ 13-61-4 Name and location of school--Control by Board of Regents--Nonresidents.

13-61-4. Name and location of school--Control by Board of Regents--Nonresidents. Any resident of this state, under twenty-one years of age, who by reason of blindness or deaf-blindness, either partial or total, has not received and is unable to receive the full benefits of the public schools, and who is capable of receiving instruction, and who is free from contagious diseases and physically fit to attend such school is eligible for programs provided by the South Dakota School for the Blind and the Visually Impaired and, if necessary, shall be received and taught, free of charge, at such school and is entitled to receive an education in such institution until completion of the secondary level program or attainment of the age of twenty-one years, whichever comes first, at the expense of the state. Any person who is not a resident of the state, but meets all of the other qualifications included in this section, may be admitted to the school if the Board of Regents determines that the admittance does not exclude eligible residents of the state and upon payment of board, tuition, and care charges established by the Board of Regents.

Source: SDC 1939, § 55.4003; SL 1975, ch 128, § 368; SL 1977, ch 166, § 1; SL 1979, ch 145, § 1; SL 1989, ch 171, § 1; SL 1998, ch 110, § 10.



§ 13-61-5 Admission of older pupils to school--Nonresident pupils--Charges to nonresidents.

13-61-5. Admission of older pupils to school--Nonresident pupils--Charges to nonresidents. Any pupil over the age of twenty-one years may, if circumstances warrant or require it, with the approval of a majority of the Board of Regents, be received and taught therein as provided in § 13-61-4. Like pupils may be received from without the state upon payment to the superintendent of the South Dakota School for the Blind and the Visually Impaired, for the use and benefit of such school, of such charges for board, tuition, and care, as shall be fixed by such board. However, no pupil from without the state may be received to the exclusion of any resident of this state.

Source: SDC 1939, § 55.4003; SL 1975, ch 128, § 369; SL 1998, ch 110, § 11.



§ 13-61-6 Repealed.

13-61-6. Repealed by SL 1975, ch 128, § 377



§ 13-61-7 Transportation allowance.

13-61-7. Transportation allowance. Transportation shall be as provided in § 13-37-8.9.

Source: SDC 1939, § 55.4003; SL 1975, ch 128, § 370.



§ 13-61-8 Repealed.

13-61-8. Repealed by SL 1975, ch 128, § 377



§ 13-61-9 Provision for care of blind or indigent children in other institutions.

13-61-9. Provision for care of blind or indigent children in other institutions. The Board of Regents may provide for the care of a child who is either partially or totally blind and whose parent or guardian is indigent or unable to provide proper care, in any institution suitably equipped for the care of such child and until such child has reached the age of six years.

Source: SDC 1939, § 55.4004; SL 1985, ch 33, § 37.






Chapter 62 - State School For The Deaf

§ 13-62-1 Location of school--Control by Board of Regents--Purpose.

13-62-1. Location of school--Control by Board of Regents--Purpose. The State School for the Deaf, located at Sioux Falls, in Minnehaha County, shall be under the control of the Board of Regents and so maintained and managed as to afford an appropriate education to those persons entitled to its benefits.

Source: SDC 1939, § 55.4101; SL 1953, ch 296, § 1; SL 1975, ch 128, § 371.



§ 13-62-2 Qualifications and employment of superintendent.

13-62-2. Qualifications and employment of superintendent. It shall be the duty of the Board of Regents to employ a superintendent who shall be trained in the education of the deaf and skilled in the use of the sign language and capable and efficient in the instruction, management, and care of the deaf and hard of hearing.

Source: SDC 1939, § 55.4102 (2); SL 1953, ch 296, § 2.



§ 13-62-3 Bond of superintendent.

13-62-3. Bond of superintendent. The superintendent shall give a bond to the state in the amount which shall be fixed by the Board of Regents for the faithful discharge of his duties, which bond shall be approved, recorded, and filed according to the provisions of this code relating to the official bonds of state officers.

Source: SDC 1939, § 55.4102 (2); SL 1953, ch 296, § 2.



§ 13-62-4 Duties of superintendent--Employment and compensation of other personnel.

13-62-4. Duties of superintendent--Employment and compensation of other personnel. The Board of Regents shall prescribe the duties of the superintendent and shall have the power to employ and fix compensation of all other employees at the school.

Source: SDC 1939, § 55.4102 (2); SL 1953, ch 296, § 2; SL 1975, ch 128, § 372.



§ 13-62-5 Preservation of school buildings and property.

13-62-5. Preservation of school buildings and property. It shall be the duty of the Board of Regents to preserve and care for buildings, grounds, and all the property belonging to the school.

Source: SDC 1939, § 55.4102 (1); SL 1953, ch 296, § 2.



§ 13-62-6 Persons entitled to admission to school--Admission of nonresident pupils.

13-62-6. Persons entitled to admission to school--Admission of nonresident pupils. All persons under twenty-one years of age, whose hearing impairment precludes successful educational benefits of public schools, who are residents of the state, and capable of receiving instruction are eligible for programs provided by the state school for the deaf. Any person who is not a resident of the state, but meets all of the other qualifications included in this section, may be admitted to the school provided the Board of Regents determines that the admittance does not exclude eligible residents of the state and upon payment of board, tuition and care charges established by the Board of Regents.

Source: SDC 1939, § 55.4103; SL 1953, ch 296, § 3; SL 1975, ch 128, § 373; SL 1989, ch 171, § 2.



§ 13-62-7 , 13-62-8. Repealed.

13-62-7, 13-62-8. Repealed by SL 1975, ch 128, § 377



§ 13-62-9 Repealed.

13-62-9. Repealed by SL 1989, ch 171, § 3



§ 13-62-10 Repealed.

13-62-10. Repealed by SL 1975, ch 128, § 377



§ 13-62-11 Transportation allowance.

13-62-11. Transportation allowance. Transportation shall be as provided in § 13-37-8.9.

Source: SDC 1939, § 55.4103; SL 1953, ch 296, § 3; SL 1975, ch 128, § 374.



§ 13-62-12 Funds and property applied to benefit of school.

13-62-12. Funds and property applied to benefit of school. It shall be the duty of the Board of Regents to apply all funds, effects, and property which may be received, faithfully to the use and benefit of the school.

Source: SDC 1939, § 55.4102 (4); SL 1953, ch 296, § 2.



§ 13-62-13 Academic year of school.

13-62-13. Academic year of school. It shall be the duty of the Board of Regents to fix the period of the academic year of such school, which shall be in compliance with §§ 13-26-1 to 13-26-6, inclusive.

Source: SDC 1939, § 55.4102 (5); SL 1953, ch 296, § 2; SL 1975, ch 128, § 375.



§ 13-62-14 Rules for operation of school.

13-62-14. Rules for operation of school. It shall be the duty of the Board of Regents to make rules, in compliance with chapter 1-26, as may be necessary for the efficient government and operation of the school.

Source: SDC 1939, § 55.4102 (6); SL 1953, ch 296, § 2; SL 1975, ch 128, § 376.






Chapter 63 - Higher Education Savings Plan

§ 13-63-1 Definitions.

13-63-1. Definitions. Terms used in this chapter mean:

(1) "Account," an account established as prescribed in this chapter;

(2) "Account owner," the person who, under this chapter or rules promulgated by the council pursuant to chapter 1-26, is entitled to select or change the designated beneficiary of an account, to designate any person other than the designated beneficiary to whom funds may be paid from the account, or to receive distributions from the account if no such other person is designated;

(3) "Contribution," any payment directly allocated to an account for the benefit of a designated beneficiary or used to pay late fees or administrative fees associated with an account, and that portion of any rollover amount treated as a contribution under section 529 of the Internal Revenue Code and related regulations;

(4) "Contributor," any person making a contribution to an account;

(5) "Council," the South Dakota Investment Council;

(6) "Designated beneficiary," except as provided in § 13-63-25, the individual designated at the time the account is opened as the individual whose higher education expenses are expected to be paid from the account or, if this designated beneficiary is replaced in accordance with § 13-63-12, 13-63-13, or 13-63-14, the replacement beneficiary;

(7) "Eligible education institution," an institution that is eligible to participate in any financial assistance program authorized by Title IV of the Higher Education Act of 1965, as amended through January 1, 2001, and that is any of the following as permitted by section 529 of the Internal Revenue Code and related regulations:

(a) An institution described in the Higher Education Act of 1965 (P.L. 89-329, 79 stat. 1219; 20 United States Code sections 1001 through 1150);

(b) An area vocational educational school as defined in section 521(3), subparagraph (C) or (D) of the Carl D. Perkins Vocational Education Act (P.L. 98-524; 98 stat. 2435; 20 United States Code sections 2301 through 2471);

(c) An institution accredited for private postsecondary education;

(8) "Financial institution," any bank, commercial bank, national bank, savings bank, savings and loan association, credit union, an insurance company, brokerage firm, or other similar entity that is authorized to do business in this state;

(9) "Member of the family," any of the following:

(a) A son or daughter of an individual or a descendant of the son or daughter of the individual;

(b) A stepson or stepdaughter of an individual;

(c) A brother, sister, stepbrother, or stepsister of an individual. For purposes of this subsection, the terms, brother and sister, include a brother or sister by the half-blood;

(d) The father or mother of an individual or an ancestor of the father or mother of an individual;

(e) A stepfather or stepmother of an individual;

(f) A son or daughter of an individual's brother or sister. For purposes of this subsection, the terms, brother and sister, include a brother or sister by the half-blood;

(g) A brother or sister of an individual's father or mother. For purposes of this subsection, the terms, brother and sister, include a brother or sister by the half-blood;

(h) A son-in-law, daughter-in-law, father-in-law, mother-in-law, brother-in-law, or sister-in-law of an individual;

(i) The spouse of an individual or the spouse of an individual described in this subdivision;

(j) Any individual who meets the criteria to be a member of the family as described in this subdivision as a result of legal adoption;

(k) Any other individual who is considered a member of the family under section 529 of the Internal Revenue Code and related regulations;

(10) Deleted by SL 2002, ch 94, § 7.

(11) "Person," as defined in the regulations to section 529 of the Internal Revenue Code;

(12) "Program," the higher education savings program established under this chapter;

(13) "Qualified higher education expenses," tuition, fees, books, supplies, and equipment required for enrollment or attendance and room and board of a designated beneficiary at an eligible education institution, and any other expenses qualifying as qualified higher education expenses under section 529 of the Internal Revenue Code and related regulations; provided that room and board expenses qualify only if the beneficiary enrolls at least half time and only if the expenses do not exceed the minimum room and board allowance determined in calculating costs of attendance for federal financial aid programs;

(14) Deleted by SL 2002, ch 94, § 7.

(15) "Rollover," a disbursement or transfer from an account of a designated beneficiary that is transferred to or deposited within sixty days into an account of another individual who is a member of the family of the designated beneficiary, if the transferee account was created under this chapter or under a qualified state tuition program maintained by another state in accordance with section 529 of the Internal Revenue Code and related regulations.
Source: SL 2001, ch 97, § 1; SL 2002, ch 94, § 7.



§ 13-63-2 Powers of South Dakota Investment Council.

13-63-2. Powers of South Dakota Investment Council. The council shall:

(1) Establish the program in the form of a trust to be declared by the council or in such other form as the council may determine;

(2) Develop and implement the program in a manner consistent with this chapter through the adoption of rules, guidelines, and procedures;

(3) Retain professional services, if necessary, including accountants, auditors, consultants, and other experts;

(4) Seek rulings and other guidance from the United States Department of the Treasury and the Internal Revenue Service relating to the program;

(5) Make changes to the program required for the participants in the program to obtain the federal income tax benefits or treatment provided by section 529 of the Internal Revenue Code and related regulations;

(6) Interpret, in rules, policies, guidelines, and procedures, the provisions of this chapter broadly in light of its purpose and objectives;

(7) Charge, impose, and collect administrative fees and service charges in connection with any agreement, contract, or transaction relating to the program;

(8) Select any financial institution or institutions to act as a depository and manager of the program in accordance with this chapter.
Source: SL 2001, ch 97, § 2.



§ 13-63-3 Financial institutions as depositories and managers--Bidding by financial institutions--Selection criteria.

13-63-3. Financial institutions as depositories and managers--Bidding by financial institutions--Selection criteria. The council may implement the program through the use of one or more financial institutions to act as the depositories and managers. Under the program, persons may establish accounts through the program at a depository. The council may solicit proposals from financial institutions to act as the depositories and managers of the program. Financial institutions that submit proposals must describe the financial instruments that will be held in accounts. Any program depositories and managers selected by the council shall be selected from among bidding financial institutions that demonstrate the most advantageous combination, both to potential program participants and this state, of the following factors:

(1) Financial stability and integrity;

(2) The safety of the investment instruments being offered, taking into account any insurance provided with respect to these instruments;

(3) The ability of the financial institution to track estimated costs of higher education as calculated by the council;

(4) The ability of the financial institutions, directly or through a subcontract, to satisfy record- keeping and reporting requirements;

(5) The financial institution's plan for promoting the program and the investment it is willing to make to promote the program;

(6) The fees, if any, proposed to be charged to persons for maintaining accounts;

(7) The minimum initial deposit and minimum contributions that the financial institution will require and the willingness of the financial institution to accept contributions through payroll deduction plans and other deposit plans; and

(8) Any other benefits to this state or its residents included in the proposal, including an account opening fee payable to the council by the account owner and an additional fee from the financial institution for statewide program marketing by the council.
Source: SL 2001, ch 97, § 3.



§ 13-63-4 Contract with financial institution to serve as program manager.

13-63-4. Contract with financial institution to serve as program manager. The council shall enter into a contract with any financial institution engaged to serve as a program manager and depository. The council may select more than one financial institution if both of the following conditions exist:

(1) The United States Internal Revenue Service has provided guidance that giving a contributor such a choice will not cause the program to fail to qualify for favorable tax treatment under section 529 of the Internal Revenue Code and related regulations; and

(2) The council concludes that the choice of financial institutions is in the best interest of program beneficiaries and will not interfere with the promotion of the program.
Source: SL 2001, ch 97, § 4.



§ 13-63-5 Duties of program manager.

13-63-5. Duties of program manager. A program manager shall:

(1) Take all action required to keep the program in compliance with the requirements of this chapter, the rules promulgated by the council pursuant to chapter 1-26, and any contract with the council to manage the program so that the program is treated as a qualified state tuition plan under section 529 of the Internal Revenue Code and related regulations;

(2) Keep adequate records of each account, keep each account segregated from each other account and provide the council with the information necessary to prepare statements required by §§ 13-63-22, 13-63-23, and 13-63-24 or file these statements on behalf of the council;

(3) Compile and total information contained in statements required to be prepared under §§ 13-63-22, 13-63-23, and 13-63-24 and provide these compilations to the council;

(4) Provide the council with this information to assist the council to determine compliance with § 13-63-21;

(5) Provide representatives of the council, including other contractors or other state agencies, access to the books and records of the program manager to the extent needed to determine compliance with the contract; and

(6) Hold all accounts in trust for the benefit of this state and the account owner.
Source: SL 2001, ch 97, § 5.



§ 13-63-6 Term of contract between council and financial institution.

13-63-6. Term of contract between council and financial institution. Any contract executed between the council and a financial institution pursuant to this chapter shall be for a term of at least three years and not more than seven years.

Source: SL 2001, ch 97, § 6.



§ 13-63-7 Conditions applicable to nonrenewed contracts.

13-63-7. Conditions applicable to nonrenewed contracts. If a contract executed between the council and a financial institution pursuant to this chapter is not renewed, all of the following conditions apply at the end of the term of the nonrenewed contract:

(1) Accounts previously established and held in investment instruments at the financial institution may not be terminated;

(2) Additional contributions may be made to the accounts; and

(3) No new accounts may be placed with that financial institution.
Source: SL 2001, ch 97, § 7.



§ 13-63-8 Termination of contract for good cause--Transfer of accounts.

13-63-8. Termination of contract for good cause--Transfer of accounts. The council may terminate a contract with a financial institution at any time for good cause. If a contract is terminated, the council shall take custody of accounts held at that financial institution and shall seek to promptly transfer the accounts to another financial institution that is selected as a program manager and into investment instruments as similar to the original investments as possible.

Source: SL 2001, ch 97, § 8.



§ 13-63-9 Program operated through accounts--Requirements for opening account.

13-63-9. Program operated through accounts--Requirements for opening account. The program shall be operated through the use of accounts. An account may be opened by any person who desires to save to pay the qualified higher education expenses of an individual by satisfying each of the following requirements:

(1) Completing an application in the form prescribed by the council. The application shall include the following information:

(a) The name, address, and social security number or employer identification number of the contributor;

(b) The name, address, and social security number or employer identification number of the account owner if the account owner is not the contributor;

(c) The name, address, and social security number of the designated beneficiary;

(d) The certification relating to no excess contributions required by § 13-63-21; and

(e) Any other information that the council may require;

(2) Paying the one-time application fee established by the council;

(3) Making the minimum contribution required by the council;

(4) Designating the type of account to be opened if more than one type of account is offered.
Source: SL 2001, ch 97, § 9.



§ 13-63-10 Contributions to accounts.

13-63-10. Contributions to accounts. Any person may make contributions to an account after the account is opened. Contributions to accounts may be made only in cash.

Source: SL 2001, ch 97, § 10.



§ 13-63-11 Withdrawals from account.

13-63-11. Withdrawals from account. Account owners may withdraw all or part of the balance from an account as may be authorized by the council, by policies, guidelines, or procedures, or under rules promulgated by the council pursuant to chapter 1-26.

Source: SL 2001, ch 97, § 11; SL 2002, ch 94, § 1.



§ 13-63-12 Changing designated beneficiary.

13-63-12. Changing designated beneficiary. An account owner may change the designated beneficiary of an account to an individual who is a member of the family of the former designated beneficiary or to any other individual in accordance with procedures established by the council by rules promulgated pursuant to chapter 1-26.

Source: SL 2001, ch 97, § 12.



§ 13-63-13 Transferring funds to another account--Conditions.

13-63-13. Transferring funds to another account--Conditions. On the direction of an account owner, all or a portion of an account may be transferred to another account of which the designated beneficiary is a member of the family of the designated beneficiary of the transferee account, if the transferee account was created by this chapter or under a qualified state tuition program maintained by another state in accordance with section 529 of the Internal Revenue Code and related regulations.

Source: SL 2001, ch 97, § 13.



§ 13-63-14 Limitations on changing designated beneficiary and rolling over funds.

13-63-14. Limitations on changing designated beneficiary and rolling over funds. Changes in designated beneficiaries and rollovers are not permitted if the changes or rollovers would violate either of the following:

(1) Section 13-63-21 relating to excess contributions; or

(2) Section 13-63-18 relating to investment choice.
Source: SL 2001, ch 97, § 14.



§ 13-63-15 , 13-63-16. Repealed.

13-63-15, 13-63-16. Repealed by SL 2002, ch 94, §§ 8, 9



§ 13-63-17 Accounts to be maintained separately.

13-63-17. Accounts to be maintained separately. Each account shall be maintained separately from each other account under the program. Separate records and accounting shall be maintained for each account for each designated beneficiary.

Source: SL 2001, ch 97, § 17.



§ 13-63-18 Contributor, owner, and beneficiary may not direct investments--Council may offer options.

13-63-18. Contributor, owner, and beneficiary may not direct investments--Council may offer options. No contributor to, account owner of, or designated beneficiary of, any account may, directly or indirectly, direct the investment of any contributions to an account or the earnings from the account, except to the extent permitted under section 529 of the Internal Revenue Code and related regulations.

The council, as trustee, may offer participants a choice of several investment options, some of which may require investment counseling prior to participation. Any investment vehicle offered by the council shall be in accordance with policies of the council adopted pursuant to this chapter and shall be consistent with the investments of a prudent person with similar objectives and shall further be separate from, and not commingled with, other investment programs of the council.

Source: SL 2001, ch 97, § 18; SL 2002, ch 94, § 2.



§ 13-63-19 Council to select financial institution in event of transfer of accounts--Exception.

13-63-19. Council to select financial institution in event of transfer of accounts--Exception. If the council terminates the authority of a financial institution to hold accounts and accounts must be moved from that financial institution to another financial institution, the council shall select the financial institution and type of investment to which the balance of the account is moved unless the Internal Revenue Service provides guidance stating that allowing the account owner to select among several financial institutions that are then program managers and depositories would not cause the program to cease to be a qualified state tuition plan.

Source: SL 2001, ch 97, § 19.



§ 13-63-20 Interest in account not subject to levy, judgment or garnishment--Not deemed asset--Interest not to be used as security--Inclusion as gross asset.

13-63-20. Interest in account not subject to levy, judgment or garnishment--Not deemed asset--Interest not to be used as security--Inclusion as gross asset. Notwithstanding any other provision of law, any amount in or credited to any account is exempt from and is not susceptible to any levy, execution or judgment, or other operation of law, garnishment, or other judicial enforcement. Amounts in an account are not an asset or property of the account owner, contributor, or designated beneficiary for the purposes of paying any debt or liability of any account owner, contributor, or designated beneficiary. No account is subject to involuntary transfer or alienation. Neither an account owner nor a designated beneficiary may use an interest in an account as security for a loan. Any pledge of an interest in an account is of no force and effect. Amounts in an account may not be included in the gross estate of the account owner or contributor for purposes of state tax law, except to the extent that amounts in an account may be includable in the gross estate of the account owner or contributor for purposes of federal tax law. However, any funds in an account that have been contributed within one year prior to the account owner or contributor filing a petition under any chapter of Title 11 of the United States Bankruptcy Code are not exempt by the provisions of this section.

Source: SL 2001, ch 97, § 20; SL 2003, ch 111, § 1.



§ 13-63-21 Council to adopt rules to prevent excess contributions.

13-63-21. Council to adopt rules to prevent excess contributions. The council shall adopt policies, guidelines, procedures, or rules pursuant to chapter 1-26 to prevent contributions on behalf of a designated beneficiary in excess of the maximum amounts permitted under section 529 of the Internal Revenue Code and related regulations.

Source: SL 2001, ch 97, § 21; SL 2002, ch 94, § 3.



§ 13-63-22 Account distributions to be reported as required by federal law.

13-63-22. Account distributions to be reported as required by federal law. If there is any distribution from an account to any person or for the benefit of any person during a calendar year, the distribution shall be reported to the Internal Revenue Service and the account owner or the designated beneficiary to the extent required by federal law.

Source: SL 2001, ch 97, § 22.



§ 13-63-23 Account statements to be issued at least annually--Contents.

13-63-23. Account statements to be issued at least annually--Contents. The financial institution shall provide statements to each account owner at least once each year within thirty-one days after the twelve-month period to which they relate. The statement shall identify the contributions made during a preceding twelve-month period, the total contributions made through the end of the period, the value of the account as of the end of this period, distribution made during this period, and any other matters that the council requires be reported to the account owner.

Source: SL 2001, ch 97, § 23.



§ 13-63-24 Statements to comply with federal or state tax laws.

13-63-24. Statements to comply with federal or state tax laws. Statements and information returns relating to accounts shall be prepared and filed to the extent required by federal or state tax law.

Source: SL 2001, ch 97, § 24.



§ 13-63-25 Government and non-profit organizations as account owners--Beneficiaries identified after account opened.

13-63-25. Government and non-profit organizations as account owners--Beneficiaries identified after account opened. A state or local government or organizations described in section 501(c)(3) of the Internal Revenue Code and related regulations may open and become the account owner of an account to fund scholarships for persons whose identity will be determined after an account is opened. In this case, the requirement that a designated beneficiary be designated when an account is opened does not apply and each person who receives an interest in the account as a scholarship shall be treated as a designated beneficiary with respect to the interest.

Source: SL 2001, ch 97, § 25.



§ 13-63-26 Identifying information of account holders and beneficiaries confidential.

13-63-26. Identifying information of account holders and beneficiaries confidential. Any social security numbers, taxpayer identification numbers, addresses, or telephone numbers of account holders and designated beneficiaries that come into the possession of the council are confidential, are not public records, and may not be released by the council except as required by federal law.

Source: SL 2001, ch 97, § 26.



§ 13-63-27 Account balance of beneficiary student treated as asset of parent--Exceptions.

13-63-27. Account balance of beneficiary student treated as asset of parent--Exceptions. Any student loan program, student grant program, or other financial assistance program established or administered by this state or by a state supported educational institution shall treat the balance in an account of which the student is a designated beneficiary as if it were an asset of the parent of the designated beneficiary and not as a scholarship or grant or as an asset of the student for determining a student's or parent's income, assets, or financial need.

However, this section does not apply if any of the following conditions exist:

(1) Federal law requires all or a portion of the amount in an account to be taken into account in a different manner;

(2) Federal benefits could be lost if all or a portion of the amount in an account is not taken into account in a different manner; or

(3) A specific grant establishing a financial assistance program requires that all or a portion of the amount in an account be taken into account.
Source: SL 2001, ch 97, § 27.



§ 13-63-28 Limitations of chapter.

13-63-28. Limitations of chapter. Nothing in this chapter:

(1) Gives any designated beneficiary any rights or legal interest with respect to an account unless the designated beneficiary is the account owner;

(2) Guarantees that a designated beneficiary will be admitted to an eligible education institution or be allowed to continue enrollment at or graduate from an eligible education institution after admission;

(3) Establishes state residency for an individual merely because the individual is a designated beneficiary; or

(4) Guarantees that amounts saved pursuant to the program will be sufficient to cover the qualified higher education expenses of a designated beneficiary.
Source: SL 2001, ch 97, § 28.



§ 13-63-29 Chapter does not establish guarantees.

13-63-29. Chapter does not establish guarantees. Nothing in this chapter establishes any obligation of this state or any agency or instrumentality of this state to guarantee for the benefit of any account owner, contributor to an account, or designated beneficiary any of the following:

(1) The return of any amounts contributed to an account;

(2) The rate of interest or other return on any account;

(3) The payment of interest or other return on any account; or

(4) Tuition rates or the cost of related higher education expenditures.
Source: SL 2001, ch 97, § 29.



§ 13-63-30 Certain disclaimers mandated.

13-63-30. Certain disclaimers mandated. Every contract, application, deposit slip, or other similar document that may be used in connection with a contribution to an account shall clearly indicate that the account is not insured by this state and neither the principal deposited nor the investment return is guaranteed by this state.

Source: SL 2001, ch 97, § 30.



§ 13-63-31 Annual report by council.

13-63-31. Annual report by council. The council shall submit an annual report to the speaker of the House of Representatives, the president pro tem of the Senate, and the Governor by February first that summarizes the council's findings and recommendations concerning the program established by this chapter.

Source: SL 2001, ch 97, § 31.



§ 13-63-32 Immunity from liability.

13-63-32. Immunity from liability. The council, its members, the state investment officer, and the employees of the Division of Investment personally are immune from any and all liability for actions taken in good faith in the discharge of the council's responsibilities under the program.

Source: SL 2003, ch 112, § 1.






Chapter 64 - School Sentinels

§ 13-64-1 School board may implement school sentinel program.

13-64-1. School board may implement school sentinel program. Any school board may create, establish, and supervise the arming of school employees, hired security personnel, or volunteers in such manner and according to such protocols as the board may believe to be most likely to secure or enhance the deterrence of physical threat and defense of the school, its students, its staff, and members of the public on the school premises against violent attack. Those so authorized shall be referred to as school sentinels.

Source: SL 2013, ch 93, § 1.



§ 13-64-2 Approval of law enforcement official required.

13-64-2. Approval of law enforcement official required. Before any school board may implement any school sentinel program pursuant to § 13-64-1, or effect any material changes in the personnel or protocols of the school sentinel program, the school board shall obtain the approval of the law enforcement official who has jurisdiction over the school premises. Any material changes in the school sentinel program's personnel or protocols shall be reported to all law enforcement agencies with jurisdiction over the school premises forthwith.

Source: SL 2013, ch 93, § 2.



§ 13-64-3 School sentinel training course.

13-64-3. School sentinel training course. Any person who acts as a school sentinel, pursuant to § 13-64-1, shall first successfully complete a school sentinel training course as defined by the Law Enforcement Officers Standards Commission pursuant to subdivision 23-3-35(16).

Source: SL 2013, ch 93, § 3.



§ 13-64-4 School employee right to refuse to carry firearms.

13-64-4. School employee right to refuse to carry firearms. No school board, in implementing the provisions of § 13-64-1, may arm any individual teacher or other school employee without the latter's free, willing, and voluntary consent. No individual teacher or other school employee may be censured, criticized, or discriminated against for unwillingness or refusal to carry firearms pursuant to this chapter.

Source: SL 2013, ch 93, § 4.



§ 13-64-5 Permit to carry concealed weapon required.

13-64-5. Permit to carry concealed weapon required. No provision of § 13-32-7 or any other provisions of state statute is effective to restrict or limit the provisions of this chapter. However, nothing in this chapter authorizes any person to carry a concealed weapon without a valid permit.

Source: SL 2013, ch 93, § 5.



§ 13-64-6 Cause of action against school board.

13-64-6. Cause of action against school board. The failure or refusal of any school board to implement a school sentinel program does not constitute a cause of action against the board, the school district, or any of its employees.

Source: SL 2013, ch 93, § 6.



§ 13-64-7 Referendum petition on school board decision.

13-64-7. Referendum petition on school board decision. A decision by a school board to implement a school sentinel program pursuant to § 13-64-1 may be referred to a vote of the qualified voters of the school district by the filing of a petition signed by five percent of the registered voters in the school district, based upon the total number of registered voters at the last preceding general election. The board shall allow sufficient time for the referendum process authorized in this section.

Source: SL 2013, ch 93, § 9.



§ 13-64-8 Time for filing petition.

13-64-8. Time for filing petition. A petition to refer a school board decision pursuant to § 13-64-7 may be filed with the business manager of the school district within twenty days after its publication. The filing of the petition shall require the submission of the decision to a vote of the qualified voters of the school district for its rejection or approval.

Source: SL 2013, ch 93, § 10.



§ 13-64-9 Contents of petition.

13-64-9. Contents of petition. The petition shall contain the school board decision regarding the school sentinel program and the date of its passage.

Source: SL 2013, ch 93, § 11.



§ 13-64-10 Requirements for petition.

13-64-10. Requirements for petition. Voters signing a referendum petition under § 13-64-7 shall comply with the same requirements provided for counties under § 7-18A-11, and the petition shall be verified in the same manner as provided for counties in § 7-18A-12.

Source: SL 2013, ch 93, § 12.



§ 13-64-11 Election on referendum.

13-64-11. Election on referendum. The election shall be held with the regular school district election.

Source: SL 2013, ch 93, § 13.



§ 13-64-12 Publication of referred decision.

13-64-12. Publication of referred decision. The business manager of the school district shall have the entire referred decision published once a week for two successive weeks immediately preceding the election. The publication shall include a notice stating the date of election.

Source: SL 2013, ch 93, § 14.



§ 13-64-13 Ballots on referendum.

13-64-13. Ballots on referendum. The business manager of the school district shall have ballots printed for the vote upon the referred school board decision and have them distributed as other official ballots are distributed. Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the state's attorney. All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 2013, ch 93, § 15.



§ 13-64-14 Majority vote required--Effective date of approved decision.

13-64-14. Majority vote required--Effective date of approved decision. No referred school board decision regarding the school sentinel program becomes operative unless approved by a majority of the votes cast for or against the same. If approved, the decision shall take effect upon completion of the canvass of the election returns relating to the school sentinel program.

Source: SL 2013, ch 93, § 16.



§ 13-64-15 Immunity from liability.

13-64-15. Immunity from liability. No law enforcement officer or county sheriff, nor the Law Enforcement Officers Standards Commission, Division of Criminal Investigation, Office of Attorney General, the State of South Dakota, nor any agents, employees, or members thereof, is liable for any injury caused by, related to, or resulting from:

(1) The implementation of the school sentinel program established by this chapter;

(2) The adoption, promulgation, administration, or implementation of educational and training standards for school sentinels;

(3) The training provided by the Law Enforcement Officers Standards Commission, the Division of Criminal Investigation, the Office of Attorney General, or the state;

(4) The approvals required by the county sheriff under this chapter; or

(5) The performance, administration, or implementation of any services or programs that assist a school district in carrying out its duties under this chapter.
Source: SL 2013, ch 93, § 17.



§ 13-64-16 Sovereign immunity not waived.

13-64-16. Sovereign immunity not waived. Nothing in this chapter shall be deemed to waive the sovereign immunity of the public entities of the State of South Dakota or of their employees.

Source: SL 2013, ch 93, § 18.






Chapter 65 - Partners in Education Tax Credit Program

§ 13-65-1 Definitions.

13-65-1. Definitions. Terms, as used in this chapter, mean:

(1) "Division," the Division of Insurance in the Department of Labor and Regulation;

(2) "Educational scholarship," a grant to an eligible student to cover all or part of the tuition and fees at a qualifying school. The average value of all scholarships awarded by a scholarship granting organization may not exceed eighty-two and five-tenths percent of the state's share of the per student equivalent, as defined in § 13-13-10.1. One half of the scholarship amount shall be paid by the scholarship granting organization at the beginning of the first semester, and one half shall be paid at the beginning of the second semester;

(3) "Eligible student," any student who:

(a) Is a member of a household whose total annual income, the year before the student enters the program, did not exceed one hundred fifty percent of the income standard used to qualify for a free or reduced-price lunch under the national free or reduced-price lunch program established under 42 U.S.C. section 1751, et seq. as of January 1, 2016. If sufficient funding is available, once a student meets the initial income eligibility requirement, the student remains income eligible for three years or if the student is entering high school, until the student graduates high school regardless of household income. After the initial period of income eligibility, a student remains eligible if the student is a member of a household whose total annual income in the prior year did not exceed two hundred percent of the income standard used to qualify for a free or reduced-price lunch;

(b) Received an educational scholarship under this program the preceding semester, attended a public school the preceding semester, is starting at a K-12 school in South Dakota for the first time, or is entering kindergarten, first grade, or ninth grade; and

(c) Resides in South Dakota while receiving the educational scholarship;

(4) "Low-income eligible student," any student who is a member of a household whose total annual income, the year before the student enters the program, did not exceed one hundred percent of the income standard used to qualify for a free or reduced-price lunch under the national free or reduced-price lunch program established under 42 U.S.C. section 1751, et seq. as of January 1, 2016.

(5) "Parent," any guardian, custodian, or other person with authority to act in place of a parent for the child;

(6) "Program," the partners in education tax credit program established pursuant to this chapter;

(7) "Qualifying school," any nonpublic school that operates within the boundaries of South Dakota, is accredited by the Department of Education, provides education to elementary or secondary students, and has notified a scholarship granting organization of its intention to participate in the program and comply with the program requirements. This definition excludes any school that receives a majority of its revenues from public funds;

(8) "Scholarship granting organization," a nonprofit organization that complies with the requirements of the program and provides educational scholarships to students.
Source: SL 2016, ch 102, § 1.



§ 13-65-2 Partners in education tax credit program established.

13-65-2. Partners in education tax credit program established. The partners in education tax credit program is hereby established. Through the program, any company that is liable to pay the insurance company premium and annuity tax, pursuant to § 10-44-2, may claim credit for contributions made to the scholarship granting organization. The tax credit may be claimed by the company on the annual premium tax return in an amount equal to, up to eighty percent, of the total contributions made to the scholarship granting organization in the previous taxable year. However, no tax credit may be claimed pursuant to this chapter for the portion of the tax that is collected and set aside for workers' compensation coverage as provided in subdivision 10-44-2(4) or for the tax that is levied on fire insurance premiums pursuant to § 10-44-9.

Source: SL 2016, ch 102, § 2.



§ 13-65-3 Limit on tax credits.

13-65-3. Limit on tax credits. Notwithstanding the provisions of § 13-65-2, the total amount of tax credits claimed on annual premium tax returns pursuant to this chapter may not exceed two million dollars in fiscal year 2017 and each year thereafter.

Source: SL 2016, ch 102, § 3.



§ 13-65-4 Requirements for scholarship granting organizations.

13-65-4. Requirements for scholarship granting organizations. Each scholarship granting organization shall:

(1) Annually notify the division of its intent to provide educational scholarships to eligible students attending qualifying schools;

(2) Demonstrate to the division that it has been granted exemption from the federal income tax pursuant to section 501(c)(3) of the Internal Revenue Code;

(3) Distribute periodic scholarship payments from the educational scholarship fund account as checks made out to an eligible student's parent and mailed to the qualifying school where the eligible student is enrolled. The parent shall endorse the check before it may be deposited;

(4) Annually collect written documentation, from each qualifying school that accepts educational scholarship payments, verifying the school is accredited by the Department of Education;

(5) Provide a division approved receipt to companies for contributions made to the scholarship granting organization;

(6) Ensure that at least ninety percent of its revenue from contributions is spent on educational scholarships, and that all revenue from interest or investments is spent on scholarships;

(7) Carry forward no more than twenty-five percent of its revenue from contributions in the educational scholarship fund account from the fiscal year in which they were received to the next fiscal year. Contributions that are not carried forward shall be remitted to the division;

(8) Submit to the division the names and addresses of all board members and documentation validating that criminal background checks have been conducted on all of its employees and board members, and exclude any employee or board member from employment or governance who might reasonably pose a risk to the appropriate use of contributed funds;

(9) Ensure that scholarships are portable during the school year and can be used at any qualifying school to which the scholarship granting organization grants scholarships and that accepts the eligible student according to a parent's wishes. If a student moves to a new qualifying school during a school year, the scholarship amount may be prorated; and

(10) Report to the division by March first of each year the following information, prepared by a certified public accountant regarding its contributions in the previous calendar year:

(a) The name and address of each contributing company;

(b) The total number and total dollar amount of contributions received from each company; and

(c) The total number and total dollar amount of educational scholarships awarded to eligible students, the total number and total dollar amount of educational scholarships awarded to low-income eligible students, and the percentage of first-time recipients of educational scholarships who were enrolled in a public school in the prior school year;

(11) Any donation received that is not awarded a tax credit pursuant to § 13-65-2 is not subject to subdivisions (5) to (7), inclusive, of this section.
Source: SL 2016, ch 102, § 4.



§ 13-65-5 Annual financial information reports.

13-65-5. Annual financial information reports. The scholarship granting organization shall demonstrate financial accountability by annually submitting to the auditor general a financial information report that complies with uniform financial accounting standards and is the result of an audit conducted by a certified public accountant and by having the auditor certify that the report is free of material misstatements. The scholarship granting organization shall provide the audit to the auditor general within one hundred eighty days after the completion of the scholarship granting organization's fiscal year.

Source: SL 2016, ch 102, § 5.



§ 13-65-6 Responsibilities of eligible students and their parents.

13-65-6. Responsibilities of eligible students and their parents. The responsibilities of an eligible student and an eligible student's parent in participating in the program include the following:

(1) An eligible student's parent shall select a qualifying school and apply for admission of the eligible student;

(2) An eligible student participating in the program shall remain in attendance throughout the school year, at the qualifying school in which the eligible student is enrolled, unless, excused by the school for illness or other good cause, or the eligible student has transferred to another school;

(3) An eligible student and an eligible student's parent shall comply with the published policies of the qualifying school in which the eligible student is enrolled;

(4) An eligible student's parent shall ensure that the eligible student participating in the program takes the norm-referenced tests or statewide assessments administered by the qualifying school; and

(5) The parent of an eligible student, upon receipt of a scholarship warrant from the scholarship granting organization, shall restrictively endorse the warrant to the qualifying school district for deposit.
Source: SL 2016, ch 102, § 6.



§ 13-65-7 Promulgation of rules.

13-65-7. Promulgation of rules. The secretary of the Department of Labor and Regulation shall promulgate rules, pursuant to chapter 1-26, establishing annual timelines for the notifications, verifications, and other procedures required of the insurance companies seeking a tax credit pursuant to § 13-65-2.

Source: SL 2016, ch 102, § 7.



§ 13-65-8 Receipts for contributions--Reporting of each contribution.

13-65-8. Receipts for contributions--Reporting of each contribution. The division shall provide a standardized format for a receipt to be issued by the scholarship granting organization to a company to indicate the value of a contribution received. The division shall require a company to provide a copy of this receipt when claiming the tax credit established in this chapter. Prior to accepting any contribution from any company, the scholarship granting organization shall first verify with the division that the limit on the total amount of tax credits allowed pursuant to § 13-65-3 has not yet been reached for the current fiscal year. The scholarship granting organization shall report to the division the name of the insurance company, date, and amount for each contribution received from an insurance company seeking a tax credit pursuant to § 13-65-2 within thirty days of the date of the contribution.

Source: SL 2016, ch 102, § 8.



§ 13-65-9 Annual report of contributions.

13-65-9. Annual report of contributions. The division shall provide a standardized format for the scholarship granting organization to report the information in subdivision 13-65-4(10). Any information provided relating to the identity of a taxpayer that provides an eligible contribution pursuant to this chapter shall remain confidential unless the company deems otherwise.

Source: SL 2016, ch 102, § 9.



§ 13-65-10 Financial review or audit.

13-65-10. Financial review or audit. The auditor general may conduct either a financial review or audit of the scholarship granting organization if it possesses evidence of fraud.

Source: SL 2016, ch 102, § 10.



§ 13-65-11 Applicability of chapter.

13-65-11. Applicability of chapter. The tax credit provided for in this chapter may be first claimed on the annual premium tax return filed in 2017.

Source: SL 2016, ch 102, § 11.



§ 13-65-12 Regulatory authority over nonpublic schools not expanded.

13-65-12. Regulatory authority over nonpublic schools not expanded. The program established pursuant to this chapter does not expand the regulatory authority of the state or the state's officers to impose additional regulation of nonpublic schools beyond those necessary to enforce the requirements of this chapter.

Source: SL 2016, ch 102, § 12.









Title 14 - LIBRARIES

Chapter 01 - State Library Office

§ 14-1-1 Transferred.

14-1-1. Transferred to § 14-1-41.



§ 14-1-2 Transferred.

14-1-2. Transferred to § 14-1-55.



§ 14-1-2.1 Transferred.

14-1-2.1. Transferred to § 14-1-43.



§ 14-1-3 , 14-1-4. Repealed.

14-1-3, 14-1-4. Repealed by SL 1975, ch 155, § 25.



§ 14-1-5 to 14-1-7. Transferred.

14-1-5 to 14-1-7. Transferred to §§ 14-1-56 to 14-1-58.



§ 14-1-8 Repealed.

14-1-8. Repealed by SL 1975, ch 155, § 25.



§ 14-1-9 to 14-1-11. Transferred.

14-1-9 to 14-1-11. Transferred to §§ 14-1-61 to 14-1-63.



§ 14-1-12 Repealed.

14-1-12. Repealed by SL 1975, ch 155, § 25.



§ 14-1-13 Transferred.

14-1-13. Transferred to § 14-1-59.



§ 14-1-14 Transferred.

14-1-14. Transferred to § 14-1-53.



§ 14-1-15 Transferred.

14-1-15. Transferred to § 14-1-47.



§ 14-1-16 Transferred.

14-1-16. Transferred to § 14-1-45.



§ 14-1-17 to 14-1-20. Repealed.

14-1-17 to 14-1-20. Repealed by SL 1974, ch 150, § 9.



§ 14-1-21 to 14-1-23. Repealed.

14-1-21 to 14-1-23. Repealed by SL 1975, ch 155, § 25.



§ 14-1-24 Transferred.

14-1-24. Transferred to § 14-1-46.



§ 14-1-25 Repealed.

14-1-25. Repealed by SL 1975, ch 155, § 25.



§ 14-1-26 Transferred.

14-1-26. Transferred to § 14-1-54.



§ 14-1-27 , 14-1-28. Repealed.

14-1-27, 14-1-28. Repealed by SL 1975, ch 155, § 25.



§ 14-1-29 Transferred.

14-1-29. Transferred to § 14-1-49.



§ 14-1-30 Transferred.

14-1-30. Transferred to § 14-1-51.



§ 14-1-31 Transferred.

14-1-31. Transferred to § 14-1-50.



§ 14-1-32 Transferred.

14-1-32. Transferred to § 14-1-48.



§ 14-1-33 to 14-1-37. Repealed.

14-1-33 to 14-1-37. Repealed by SL 1975, ch 155, § 25.



§ 14-1-38 Transferred.

14-1-38. Transferred to § 14-1-52.



§ 14-1-39 Definition of terms.

14-1-39. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Academic library," a library that supports the curriculum and research needs of a college, university, or other postsecondary educational institution;

(2) "Libraries," public, school, academic and special libraries when all libraries are to be involved collectively;

(3) "Library materials," the various forms in which knowledge and information are recorded;

(4) "Library service," the performance of all activities of a library relating to the collection and organization of library materials and to making the materials and information of a library available to a clientele;

(5) "Public library," any library that serves free of charge all residents of a chartered governmental unit, county, municipality, township, or a combination of any of the above, and receives its financial support in whole or in part from public funds;

(6) "School library," any library that supports the curriculum of a school or a group of schools;

(7) "Special library," any library that supports the research needs of an industry, governmental agency, or other noneducational agency or institution; and

(8) "State Library Agency," the State Library Office.
Source: SL 1975, ch 155, § 1.



§ 14-1-40 State policy on libraries.

14-1-40. State policy on libraries. The policy of the State of South Dakota shall be that:

(1) Library services should be available widely throughout the state to bring within convenient reach of the people cultural, informational, and educational resources essential to the improvement of their quality of life;

(2) The provision and support of library services should be a necessary function of government at all levels;

(3) The joint exercise of governmental powers under chapter 1-24 shall be encouraged where such action will increase the extent of library materials and services in a fair and equitable manner through cooperation between units of government and between and among libraries;

(4) Cooperation among and between libraries shall be encouraged and promoted by the state library agency; and

(5) Library services suitable to support informed decisions by the Legislature and the personnel of government shall be provided by the State Library Agency.
Source: SL 1975, ch 155, § 2.



§ 14-1-41 Free use of all public libraries.

14-1-41. Free use of all public libraries. The use by the public of all libraries established and maintained by the state, counties, townships, municipalities, and chartered governmental units under the provisions of this code, subject to such reasonable rules and regulations as may be prescribed by the authorized commission or board in charge of such libraries shall be free except as otherwise expressly provided by law.

Source: SDC 1939, § 29.0311; SDCL, § 14-1-1; SL 1975, ch 155, § 4.



§ 14-1-42 State Library Office as official agency for library services.

14-1-42. State Library Office as official agency for library services. The State Library Office of the Division of Library Services of the Department of Education is the official agency of the state which is charged with the extension and development of library services throughout the state.

Source: SL 1975, ch 155, § 3; SL 1996, ch 8, § 30; SL 2003, ch 272, § 107.



§ 14-1-43 Repealed.

14-1-43. Repealed by SL 1981, ch 163, § 4.



§ 14-1-44 Execution of state library policy--Duties of library office.

14-1-44. Execution of state library policy--Duties of library office. The State Library Office shall execute the library policy of the State of South Dakota and shall:

(1) Promote adequate library service for all the people of the state;

(2) Supplement the services of libraries throughout the state;

(3) Increase the proficiency of library personnel through provision of in-service and continuing education programs for library personnel employed in the state;

(4) Provide for the citizens of the state specialized library services and materials not generally appropriate, economical, or available in other libraries of the state;

(5) Establish and operate a state publications library distribution program; and

(6) Collect and publish annual statistical data of libraries in the state.
Source: SL 1975, ch 155, § 23; SL 2017, ch 89, § 1.



§ 14-1-45 Services to state government.

14-1-45. Services to state government. The State Library Office shall provide library service to the Legislature and to the personnel of state government.

Source: SDC 1939, § 29.0306; SL 1966, ch 109; SDCL, § 14-1-16; SL 1975, ch 155, § 15.



§ 14-1-46 Advice and assistance to libraries and governmental agencies.

14-1-46. Advice and assistance to libraries and governmental agencies. The State Library Office shall provide advice and assistance to libraries, library boards, units of local government empowered to establish libraries, and to departments and agencies of state government in matters concerning the establishment, support, operation, improvement, and coordination of libraries and library services, and in the cooperation between libraries.

Source: SDC 1939, § 29.0303 (6); SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDC Supp 1960, § 29.0303 (7); SDCL, § 14-1-24; SL 1975, ch 155, § 16.



§ 14-1-47 Collections maintained by state office.

14-1-47. Collections maintained by state office. The State Library Office shall maintain appropriate collections of library materials to supplement the collections of other libraries in the state and to meet the research and informational needs of the Legislature and the employees of state government.

Source: SDC 1939, § 29.0307; SDCL, § 14-1-15; SL 1975, ch 155, § 14.



§ 14-1-48 Network to make library resources available to citizens.

14-1-48. Network to make library resources available to citizens. The State Library Office shall provide a network and system whereby the resources of libraries in this state are made available to the citizens of the state.

Source: SDC 1939, § 29.0303 (8) as added by SL 1967, ch 126; SDCL, § 14-1-32; SL 1975, ch 155, § 21.



§ 14-1-49 State participation in interstate networks and systems.

14-1-49. State participation in interstate networks and systems. The State Library Office shall provide for state participation in regional, national, or international library networks and systems designed to increase the quality of library services for the citizens of the state.

Source: SDC 1939, § 29.0303 (8) as added by SL 1967, ch 126; SDCL, § 14-1-29; SL 1975, ch 155, § 18.



§ 14-1-50 Services for visually and physically impaired.

14-1-50. Services for visually and physically impaired. The State Library Office shall provide for library services to the visually and physically impaired.

Source: SDC 1939, § 29.0303 (8) as added by SL 1967, ch 126; SDCL § 14-1-31; SL 1975, ch 155, § 20; SL 2017, ch 89, § 2.



§ 14-1-51 Libraries in special schools.

14-1-51. Libraries in special schools. The State Library Office shall establish and support suitable libraries in the special schools supported in whole or in part by the state, with the consent and subject to any rules and regulations as may be made by the boards responsible for the institutions.

Source: SDC 1939, § 29.0303 (8) as added by SL 1967, ch 126; SDCL § 14-1-30; SL 1975, ch 155, § 19; SL 2017, ch 89, § 3.



§ 14-1-52 Repealed.

14-1-52. Repealed by SL 1982, ch 16, § 17.



§ 14-1-53 Acceptance of gifts for library.

14-1-53. Acceptance of gifts for library. The State Library Office may accept gifts of books, other library materials, money, or property for the use of the State Library.

Source: SDC 1939, § 29.0303 (1); SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDCL, § 14-1-14; SL 1975, ch 155, § 13.



§ 14-1-54 State office to receive federal and private funds--Purposes--Disbursement.

14-1-54. State office to receive federal and private funds--Purposes--Disbursement. The State Library Office may apply for federal or private funds and accept and enter into appropriate agreements for library purposes in the state or its political subdivisions or for any activity appropriate to a State Library Agency in behalf of the state for the receipt of such funds from the federal government or its agencies or any private source available, and supervise the disbursement of such funds.

Source: SDC 1939, § 29.0303 (8) as added by SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDCL, § 14-1-26; SL 1975, ch 155, § 17.



§ 14-1-55 State Library Board--Appointment--Terms.

14-1-55. State Library Board--Appointment--Terms. The Governor shall appoint a State Library Board to perform all functions of the former State Library Commission. The board shall consist of six members appointed by the Governor for three-year terms. The members may not be of all the same political party. The initial terms of the members of the board shall be set by the Governor in such a manner that no more than two members' terms expire in the same year. One member shall be the executive director of the Board of Regents or the executive director's designee. The members shall represent, as nearly as practical, all geographic areas of the state.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SDC 1939, § 29.0301; SL 1943, ch 111, § 1; SL 1957, ch 145, § 1; SDCL § 14-1-2; SL 1975, ch 155, § 5; SL 1980, ch 21, §§ 4, 5; SL 1988, ch 439 (Ex. Ord. 88-1), § 17; SL 1996, ch 8, § 31; SL 2012, ch 16, § 26; SL 2013, ch 176, § 19.



§ 14-1-56 Office of state board.

14-1-56. Office of state board. The State Library Board shall maintain its office in the State Library at the capital of the state.

Source: SDC 1939, § 29.0302; SL 1941, ch 138, § 1; SL 1943, ch 111, § 2; SL 1957, ch 145, § 2; SDCL, § 14-1-5; SL 1975, ch 155, § 6.



§ 14-1-57 , 14-1-58. Repealed.

14-1-57, 14-1-58. Repealed by SL 1981, ch 163, §§ 5, 6.



§ 14-1-59 Policy-making functions of board.

14-1-59. Policy-making functions of board. The State Library Board is the policy-making body of the State Library Office and shall:

(1) Approve general policies for the State Library;

(2) Promulgate rules, pursuant to chapter 1-26, under which state library services and materials may be used by citizens and by libraries in the state, under which administration and execution of federal or private funds or programs that may be received by the State Library may be carried out, and under which libraries of the state may have access to systems and networks provided outside the state by the State Library; and

(3) Adopt a long-range plan for the statewide coordination and development of library services.
Source: SDC 1939, § 29.0303 (1); SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDCL § 14-1-13; SL 1975, ch 155, § 12; SL 1985, ch 155, § 1; SL 2017, ch 89, § 4.



§ 14-1-60 General powers of board.

14-1-60. General powers of board. The State Library Board may:

(1) Recommend agreements, under such terms and conditions as may be suitable, with any person, any library, any state department, any unit of local government empowered to establish a library, or any library board to provide library services, to extend, improve, or coordinate library services, or to demonstrate appropriate programs of library service;

(2) Recommend library agreements pursuant to the Interstate Library Compact;

(3) Appoint any advisory councils it may deem necessary or may find are required for receipt of federal or private funds or programs; and

(4) Accept gifts of library materials, money, or property for the use of the State Library.
Source: SL 1975, ch 155, § 24; SL 2017, ch 89, § 5.



§ 14-1-61 Appointment and compensation of state librarian.

14-1-61. Appointment and compensation of state librarian. The secretary of the Department of Education shall appoint, subject to the approval of the Governor, the state librarian to serve at the pleasure of the secretary and shall fix the compensation of the state librarian.

Source: SDC 1939, § 29.0303 (2) as added by SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDCL, § 14-1-9; SL 1975, ch 155, § 9; SL 1979, ch 353, § 10; SL 2004, ch 17, § 35.



§ 14-1-62 Professional qualifications of state librarian.

14-1-62. Professional qualifications of state librarian. The state librarian shall be a graduate of a library school accredited by the American Library Association and shall have at least five years of professional library employment of which at least two years shall be in an administrative capacity.

Source: SDC 1939, § 29.0303 (9) as added by SL 1941, ch 138, § 2; SL 1953, ch 175, § 1; SDCL, § 14-1-10; SL 1969, ch 125; SL 1975, ch 155, § 10; SL 1986, ch 157.



§ 14-1-63 Repealed.

14-1-63. Repealed by SL 1981, ch 163, § 7.



§ 14-1-64 Advisory function of board--Administrative functions of state librarian.

14-1-64. Advisory function of board--Administrative functions of state librarian. The State Library Board shall exercise the advisory function as defined in subdivision 1-32-1(2) and consistent with § 1-45-4. The state librarian shall perform administrative functions in accordance with the general policies of the State Library Board and the executive branch of government.

Source: SL 1981, ch 163, § 2; SL 1996, ch 8, § 32; SL 2017, ch 89, § 6.



§ 14-1-65 Repealed.

14-1-65. Repealed by SL 2017, ch 89, § 7.



§ 14-1-66 Publisher to provide electronic versions of textbooks--Cost--Legacy defined--Duty of Department of Education.

14-1-66. Publisher to provide electronic versions of textbooks--Cost--Legacy defined--Duty of Department of Education. Upon request, a publisher of a textbook that is adopted for instructional use by a school district shall furnish the South Dakota State Library with an electronic version of the textbook if the textbook is for a literary subject; or, if the textbook is for a nonliterary subject, such as natural sciences, computer science, mathematics, or music, an electronic version shall be furnished if the technology is available to convert the textbook directly to a format compatible with Braille translation software. The publisher shall provide the electronic file to the requesting agency within sixty days of receiving written notice that the file is needed. The cost of the electronic publisher's file may not exceed the cost of a print copy of the same title. Legacy materials are exempt from the requirements of this section. For purposes of this section, the term, legacy, means images and graphics requiring release and permission from another source other than the publisher. The Department of Education shall oversee the process established in this section to ensure that the textbooks and electronic files arrive by the start of the school year.

Source: SL 2004, ch 138, § 1.






Chapter 01A - Distribution of State Publications

§ 14-1A-1 Definition of terms.

14-1A-1. Definition of terms. Terms used in this chapter mean:

(1) "State agency," includes the Legislature, constitutional officers, and any department, division, bureau, board, commission, committee, or agency of the State of South Dakota;

(2) "State publication," any information originating in or produced by the authority of a state agency or at the total or partial expense of a state agency that the agency intends for general distribution to the public, regardless of format or medium, source or copyright, license, or trademark. The term does not include information intended only for distribution to contractors or grantees of the agency, persons within the agency, or members of the public under § 1-27-1, information produced by a state agency that is intended strictly for internal administrative or operational purposes, or materials excluded from this definition by the state library through the promulgation and enforcement of rules.
Source: SL 1974, ch 150, § 1; SL 1992, ch 146, § 1; SL 2012, ch 108, § 1.



§ 14-1A-2 State publications library distribution program.

14-1A-2. State publications library distribution program. There is created as a section of the State Library, and under the direction of the state librarian, a state publications library distribution program. The program shall promote the distribution and use of state publications in libraries throughout the state. The State Library Board shall promulgate rules pursuant to chapter 1-26 necessary to carry out this chapter.

Source: SL 1974, ch 150, § 2; SL 1985, ch 155, § 3; SL 2012, ch 108, § 2.



§ 14-1A-3 State agency publications to be available to State Library.

14-1A-3. State agency publications to be available to State Library . Each state agency shall notify the State Library of any state publications of the agency and shall make available the state publication to the State Library as provided by administrative rule.

Source: SDC 1939, § 29.0306; SDCL § 14-1-17; SL 1969, ch 126; SL 1974, ch 150, § 3; SL 1982, ch 165, § 2; SL 2012, ch 108, § 3.



§ 14-1A-4 to 14-1A-8. Repealed.

14-1A-4 to 14-1A-8. Repealed by SL 2012, ch 108, §§ 4 to 8.



§ 14-1A-9 Repealed.

14-1A-9. Repealed by SL 1979, ch 10, § 13.






Chapter 02 - Public Libraries

§ 14-2-1 to 14-2-26. Repealed.

14-2-1 to 14-2-26. Repealed by SL 1976, ch 143, § 27.



§ 14-2-27 Definition of terms.

14-2-27. Definition of terms. Terms as used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Governing body," the commission, council, or other elected body which governs a local governmental unit;

(2) "Librarian," the chief administrative officer of a public library;

(3) "Local governmental unit," any chartered governmental unit, county, or municipality, or two or more of them, if applicable, of the State of South Dakota;

(4) "Public library," any library that serves free of charge all residents of a local governmental unit and receives its financial support in whole or in part from public funds made available by the governing body of that unit;

(5) "Public library materials," the various forms in which knowledge, information, and humanity's cultural heritage are recorded that a public library might acquire, organize, and make available to its clientele;

(6) "Public library services," the performance of all activities of a public library relating to the collection and organization of public library materials and to making those materials and the information contained in them available to its clientele.
Source: SL 1976, ch 143, § 1.



§ 14-2-28 Existing libraries covered by chapter--Changes to effect compliance--Terms of previous contracts unaffected.

14-2-28. Existing libraries covered by chapter--Changes to effect compliance--Terms of previous contracts unaffected. Every existing public library shall be considered to be established under this chapter, and the public library board of trustees and the governing body of the local governmental unit in which the library is located shall make any changes necessary to effect compliance with the terms of this chapter. Nothing contained in this chapter shall affect nor change the terms of any library contract executed prior to July 1, 1976, but, by mutual consent, the parties to such contract may nevertheless amend such contract to make it conform to any or all of the provisions of this chapter.

Source: SL 1976, ch 143, § 24.



§ 14-2-29 Optional methods of providing library service.

14-2-29. Optional methods of providing library service. Any governing body may provide public library services by either:

(1) Establishing a public library;

(2) Contracting with an established public library for extension of its services and loan of its materials to the citizens of the contracting local governmental unit; or

(3) Joining with one or more governing bodies under the provisions of chapter 1-24 to establish a joint public library.
Source: SL 1976, ch 143, § 2.



§ 14-2-30 Resolution or ordinance to provide services.

14-2-30. Resolution or ordinance to provide services. Any governing body may provide for public library services under one of the options offered in § 14-2-29 by passing and entering upon its minutes a resolution or ordinance to that effect.

Source: SL 1976, ch 143, § 3.



§ 14-2-31 Services provided on approval by voters.

14-2-31. Services provided on approval by voters. A governing body shall provide for library services under one of the options offered in § 14-2-29 if a majority of its voters at any general election affirmatively answer the question: "Shall the (local governmental unit) provide public library services?"

Source: SL 1976, ch 143, § 5.



§ 14-2-32 Petition to require referendum on library services--Referendum on motion of governing body.

14-2-32. Petition to require referendum on library services--Referendum on motion of governing body. A governing body shall enter an order for the question as set forth in § 14-2-31 to be placed on the ballot at the next general election upon receipt of a petition signed by a number of registered voters equal to not less than five percent of the total number of votes cast within the boundaries of the local governmental unit for all candidates for Governor at the last certified gubernatorial election or may enter such order upon its own motion.

Source: SDC 1939, § 45.3101; SL 1963, ch 284; SDCL, § 14-4-1; SL 1976, ch 143, § 4.



§ 14-2-33 County containing municipalities with libraries--Petition and election outside municipality only--Election of municipality to be included.

14-2-33. County containing municipalities with libraries--Petition and election outside municipality only--Election of municipality to be included. When a county is the local governmental unit petitioned under the provision of § 14-2-32 and that county contains within its geographical boundaries one or more municipalities which provide and support public library services, then the petition shall be signed only by those people living outside of, and the election mandated in § 14-2-31 shall be held only outside of, the boundaries of such municipality or municipalities; provided, however, that by a resolution of the governing body of a municipality, such municipality may be included in the election and if a majority of both county and municipal voters, voting separately, vote to provide county library services then such municipal public library services shall cease and henceforth be provided the municipality by the county governmental unit.

Source: SL 1976, ch 143, § 6.



§ 14-2-34 Services continued by chartered governmental units.

14-2-34. Services continued by chartered governmental units. Any local governmental unit which becomes a, or part of a, chartered governmental unit shall continue to provide public library services as provided by this chapter.

Source: SL 1976, ch 143, § 23.



§ 14-2-35 Board of public library trustees--Appointment and terms of members.

14-2-35. Board of public library trustees--Appointment and terms of members. Any public library established under subdivision § 14-2-29(1) shall be governed by a board of public library trustees. The governing body shall appoint five competent citizens broadly representative of the population of the local governmental unit. One of the citizens shall be appointed for one year, two for two years, and two for three years and annually thereafter reappointments or new appointments shall be for a term of three years or to complete an unexpired term. In addition to the five appointees, the governing body may appoint one of its own members to serve as a full voting member of the public library board of trustees during that member's term of office.

Source: SDC 1939, §§ 12.2502, 45.3102; SDCL, §§ 14-3-6, 14-4-3; SL 1976, ch 143, § 10.



§ 14-2-36 Contract with established library--Annual appointment of additional trustees--Number proportional to contributed funds.

14-2-36. Contract with established library--Annual appointment of additional trustees--Number proportional to contributed funds. If a governing body contracts with an established public library under subdivision 14-2-29(2), it may annually appoint additional members to the contracted public library board of public library trustees; provided, that the number of trustees appointed shall be in proportion to its part of the total funds made available during each year by both parties for the provision of public library services, for the purchase of public library materials, and for the provision and maintenance of public library quarters.

Source: SDC 1939, § 12.2505; SDCL, § 14-3-4; SL 1976, ch 143, § 11.



§ 14-2-37 Joint public library--Board of trustees--Proportional appointment.

14-2-37. Joint public library--Board of trustees--Proportional appointment. If one or more governing bodies join under the provision of chapter 1-24 to create a joint public library, the joint public library shall be governed by a board of public library trustees appointed respectively by each participating governing body in a number proportional to the funds provided by that governing body to the total of the joint public library's funds for the provision of public library services, for the purchase of public library materials, and for the provision and maintenance of public library quarters.

Source: SL 1959, ch 167, § 4; SDC Supp 1960, § 29.03A04; SDCL, § 14-2-2; SL 1976, ch 143, § 12.



§ 14-2-38 School board contracts for library services--Proportional appointment of trustees by board--Maximum number.

14-2-38. School board contracts for library services--Proportional appointment of trustees by board--Maximum number. A school board of any school district may contract with any board of public library or joint library trustees for provision of any or all school library services. If twenty percent or more of the cost of providing these combined school and public library services shall be borne by the school district, then the school board may annually appoint additional members to the board of public library trustees in proportion to the school district's part of the total funds made available during each year by both parties for the combined school and public library services, for the purchase of school and public library materials, and for the provision and maintenance of quarters for the combined library; provided, however, that the school board shall not appoint more than seven members to the board.

Source: SDC 1939, § 45.3103; SDCL, § 14-4-14; SL 1976, ch 143, § 22.



§ 14-2-39 Per diem and expenses of trustees.

14-2-39. Per diem and expenses of trustees. Members of public library boards of trustees may receive per diem and expenses in the performance of their duties in amounts set by their respective governing bodies.

Source: SDC 1939, §§ 12.2502, 45.3102; SL 1959, ch 167, § 4; SDC Supp 1960, § 29.03A04; SL 1966, ch 29; SDCL, §§ 14-2-6, 14-3-11, 14-4-3; SL 1975, ch 156; SL 1976, ch 143, § 13.



§ 14-2-40 Duties of trustees.

14-2-40. Duties of trustees. Each board of public library trustees shall:

(1) Appoint a librarian to serve at the pleasure of the board. Any paid librarian shall receive any employee benefits provided all other employees of the local governmental unit and shall be compensated at rates determined by the governing body's compensation schedule, if such schedule exists. If no such schedule exists, the salary shall be set by the local governing body;

(2) Adopt bylaws for the conduct of their business and adopt policies for the selection of public library materials, the governance of the library, and the use of public library services and materials;

(3) Prepare and submit an annual budget request to its governing body;

(4) Adopt a final annual budget within those funds certified to it as being appropriated in the annual budget of its governing body;

(5) Meet at least once during each quarter of the year;

(6) Prepare and submit an annual report to its governing body and to the South Dakota State Library on such forms as may be provided by the State Library.
Source: SDC 1939, §§ 12.2502 to 12.2505, 45.3104, 45.3105, 45.3108; SL 1955, ch 23; SL 1957, ch 252, § 1; SL 1959, ch 167, §§ 5 to 7, 11; SDC Supp 1960, §§ 29.03A05, 29.03A06 (1), (3), 29.03A07, 29.03A11; SDCL, §§ 14-2-7, 14-2-8, 14-2-12, 14-2-24, 14-2-26, 14-3-10, 14-3-14, 14-3-15, 14-3-19, 14-4-4, 14-4-5, 14-4-12, 14-4-15; SL 1974, ch 151; SL 1976, ch 143, § 14; SL 2002, ch 95, § 1.



§ 14-2-41 Powers of trustees.

14-2-41. Powers of trustees. Each board of public library trustees may:

(1) Accept any gift, grant, devise, or bequest made or offered by any person, private agency, agency of state government, the federal government, or any of its agencies, for library purposes. Each donation shall be administered in accordance with its terms;

(2) Establish a special public library gift fund. The moneys in such fund shall be derived from all or any part of any gift, bequest, or devise, including the interest thereon. Such gift fund shall be a separate and continuing fund and no moneys in such fund shall revert to the general fund of any local governmental unit;

(3) Enter into an interstate library agreement pursuant to § 14-7-12, Article VI;

(4) Establish a collection of public library materials to be loaned on a pay basis and make reasonable charge for use thereof;

(5) Enter into any contracts for the provision of or for the improvement of public library services.
Source: SDC 1939, §§ 12.2503, 45.3104; SL 1959, ch 167, §§ 3, 6; SL 1959, ch 277; SDC Supp 1960, §§ 29.03A03, 29.03A06 (2), (4), (6), (7), (9), (10), 45.3109; SDCL, §§ 14-2-11, 14-2-13, 14-2-19 to 14-2-23, 14-3-14, 14-4-11 to 14-4-13; SL 1969, ch 127; SL 1976, ch 143, § 15.



§ 14-2-42 Duties of librarians.

14-2-42. Duties of librarians. Each librarian shall:

(1) Serve as secretary to the board of public library trustees and keep all its records;

(2) Prepare such reports, budgets, and other documents as are required by the board of public library trustees or are required of the board by its governing body;

(3) Appoint such staff as are necessary to operate the public library within its budgetary limitations. Library employees shall receive any employee benefits provided all other employees of the local governmental unit and shall be compensated at rates determined by the governing body's compensation schedule. If no such schedule exists, the salary shall be set by the library board;

(4) Select and purchase all public library materials for use by the library in its provision of public library services within policies established by the board of public library trustees;

(5) Publish and enforce the policies of the board of public library trustees;

(6) Execute all contracts and agreements approved by the board of public library trustees;

(7) Keep an accurate account of the financial transactions of the public library; and

(8) Carry out any other activities authorized by law that the board of public library trustees consider appropriate in the development, improvement, and provision of public library services.
Source: SDC 1939, §§ 12.2502, 12.2503, 45.3104; SL 1959, ch 167, §§ 6, 9; SDC Supp 1960, §§ 29.03A06 (3), (4), 29.03A09; SDCL, §§ 14-2-8, 14-2-9, 14-2-19, 14-3-10, 14-3-13, 14-4-4, 14-4-11; SL 1976, ch 143, § 16; SL 2002, ch 95, § 2.



§ 14-2-43 Quarters for library--Location--Selection and approval.

14-2-43. Quarters for library--Location--Selection and approval. Each local governmental unit shall provide and maintain quarters for its public library. Such quarters shall be accessible to and conveniently located for all citizens of the area to be served and shall be selected by the board of public library trustees and approved by the governing body.

Source: SDC 1939, §§ 12.2503, 45.3104; SL 1959, ch 167, § 6; SDC Supp 1960, § 29.03A06 (5); SDCL, §§ 14-2-17, 14-3-12, 14-4-11; SL 1976, ch 143, § 17.



§ 14-2-44 Bond issuance for building construction--Use of municipal special assessment funds or county tax levies.

14-2-44. Bond issuance for building construction--Use of municipal special assessment funds or county tax levies. A local governmental unit may issue bonds under the provisions of chapter 7-24 or 9-26 for the purpose of constructing a public library building. Funds or tax levies authorized by §§ 7-25-1 and 9-43-120 may be used for the construction of public library buildings.

Source: SDC 1939, §§ 12.2504, 45.3107; SL 1951, ch 248, §§ 1, 3; SL 1955, ch 23; SL 1957, ch 252, § 2; SDC Supp 1960, § 45.0201-1 (8); SL 1967, ch 22; SDCL §§ 14-2-22.1, 14-3-16, 14-4-7, 14-4-8, 14-4-10; SL 1969, ch 25; SL 1969, ch 127; SL 1976, ch 143, § 18.



§ 14-2-45 Long-term lease for building acquisitions--Maximum term--Property included--Rent payment sources.

14-2-45. Long-term lease for building acquisitions--Maximum term--Property included--Rent payment sources. Any governing body or the board of trustees of a joint library with the permission of each of its participating governing bodies shall have the power to enter into a long-term lease, for a term not to exceed thirty years, with or without an option to renew or purchase, for the acquisition of public library buildings. The lease may be for real or personal property, or both, and may cover library building and site or building and contents only, with or without books, furniture, or equipment and may provide for the erection of a public library building and equipping the same with furniture and books of such a public library upon a site owned by the local government unit or the joint library. A lease may be entered into for an existing building or for one to be erected in the future. Rent paid under the terms of a lease may be paid from the general fund of the local governmental unit or may be paid from any fund established for the purpose of providing public library services or the construction of a library.

Source: SL 1969, ch 128; SDCL Supp, §§ 14-2-11.1, 14-3-2.1, 14-4-2.1; SL 1976, ch 143, § 19.



§ 14-2-46 Building funds--Appropriations--Continuation of previously established funds--Transfer of surplus to other funds.

14-2-46. Building funds--Appropriations--Continuation of previously established funds--Transfer of surplus to other funds. Any local governmental unit may establish a public library building fund and make appropriation to such fund. Any public library building funds established under previous law shall be continued and new appropriations may be made to them. If at any time a board of public library trustees ascertains that a building fund or a part thereof is not necessary, it may request its governing body to transfer all or any part of the fund to any other fund for the purpose of providing public library services or for purchase of public library materials and, upon receipt of such request, the governing body shall complete the requested transfer.

Source: SL 1901, ch 173, § 6; RPolC 1903, § 1405; SL 1951, ch 248, §§ 1, 3; SDC Supp 1960, § 45.0201-1 (8); SDCL, §§ 14-4-8, 14-4-10; SL 1976, ch 143, § 20.



§ 14-2-47 Expenditures for public library services, materials and facilities.

14-2-47. Expenditures for public library services, materials and facilities. A governing body may appropriate funds for the provision of public library services, for the purchase of public library materials, and for the provision and maintenance of quarters for the public library.

Source: SDC 1939, §§ 12.2504, 45.3107; SL 1951, ch 248, § 1; SL 1955, ch 23; SL 1957, ch 252, § 2; SL 1959, ch 167, § 7; SDC Supp 1960, §§ 29.03A07, 45.0201-1 (8); SL 1967, ch 22; SDCL, §§ 14-2-12, 14-3-16, 14-3-18, 14-4-7, 14-4-8; SL 1969, ch 25; SL 1976, ch 143, § 8; SL 1978, ch 62, § 25; SL 1985, ch 77, § 13.



§ 14-2-48 Repealed.

14-2-48. Repealed by SL 1985, ch 77, § 42.



§ 14-2-49 Discard of old library materials--Marking--Disposition.

14-2-49. Discard of old library materials--Marking--Disposition. Any public library may discard over-duplicated, outdated, inappropriate, or worn library materials; provided, that such materials shall be marked clearly with the words: "Discarded, __________ public library" wherever the property label of such library appears. Such discarded materials may be given to other libraries or to nonprofit agencies, destroyed, offered for public sale, or traded to a vendor for future library material purchasing credits.

Source: SL 1976, ch 143, § 21; SL 1977, ch 127.



§ 14-2-50 Discontinuance of services by vote.

14-2-50. Discontinuance of services by vote. Public library services provided for under this chapter may be discontinued only after a vote of the voters of the governmental unit in which the services are provided, taken in the manner prescribed in §§ 14-2-31 and 14-2-32.

Source: SL 1976, ch 143, § 7.



§ 14-2-51 Confidential library records.

14-2-51. Confidential library records. All public library records containing personally identifiable information are confidential. Any information contained in public library records may not be released except by court order or upon request of a parent of a child who is under eighteen years of age. As used in this section, "personally identifiable" means any information a library maintains that would identify a patron. Acts by library officers or employees in maintaining a check out system are not violations of this section.

Source: SL 1983, ch 154, § 1.






Chapter 03 - County Libraries [Repealed]

CHAPTER 14-3

COUNTY LIBRARIES [REPEALED]

[Repealed by SL 1976, ch 143, § 27]



Chapter 04 - Municipal Libraries [Repealed]

CHAPTER 14-4

MUNICIPAL LIBRARIES [REPEALED]

[Repealed by SL 1976, ch 143, § 27]



Chapter 05 - School Libraries [Repealed]

CHAPTER 14-5

SCHOOL LIBRARIES [REPEALED]

[Repealed by SL 1975, ch 157]



Chapter 06 - County Law Library

§ 14-6-1 County lawbook and law library fee.

14-6-1. County lawbook and law library fee. Upon order of the presiding judge of the circuit court made and filed in the office of the clerk of courts of any county within the circuit of which such county is a part, the clerk of courts of such county shall collect in each civil action, proceeding for judicial remedy, and probate proceeding, as a county lawbook and county law library fee, a sum of three dollars in actions commenced pursuant to chapter 15-39 and a sum of seven dollars in all other civil actions, proceedings for judicial remedy, and probate proceedings. The clerk shall collect the fee in the manner in which other fees are collected from the plaintiff or person instituting the action or proceeding, at the time of filing the first paper in the action or proceeding. However, no surcharge may be collected for any petition or motion to modify final orders for child support, child custody, child visitation, or spousal support or in any civil action or proceeding for judicial remedy commenced by the state, a county, a municipality, or a school district.

Source: SL 1968, ch 146; SL 1975, ch 161, § 6; SL 1976, ch 144; SL 1989, ch 173; SL 2009, ch 102, § 3; SL 2016, ch 47, § 12.



§ 14-6-2 Lawbook and law library fees taxable as costs.

14-6-2. Lawbook and law library fees taxable as costs. The lawbook and law library fees provided for in § 14-6-1 shall be costs in the case, and taxable as such.

Source: SL 1968, ch 146.



§ 14-6-3 Disposition of lawbook and library fees--County lawbook and law library fund.

14-6-3. Disposition of lawbook and library fees--County lawbook and law library fund. On the first day of each month, the clerk of courts making collection of such lawbook and library fees shall pay the same to the treasurer of the county taking his receipt therefor and the county auditor shall keep such fees so remitted in a separate revolving county lawbook and law library fund to be disbursed for the purposes and in the manner provided in § 14-6-4.

Source: SL 1968, ch 146.



§ 14-6-4 Use of county lawbook and law library fund--Acceptance of gift, donations, and bequests authorized.

14-6-4. Use of county lawbook and law library fund--Acceptance of gift, donations, and bequests authorized. The county lawbook and law library fund shall be used at the direction of the circuit judges and as by them deemed necessary for the purchase of law books, computer assisted research services, presentation technologies, software, or related equipment and to pay the necessary expenses of equipping and maintaining a law library in the courthouse or other suitable place provided by the county, or other suitable place outside the county in the circuit as directed by the circuit judges. In addition the county may appropriate additional amounts for such purposes and may receive gifts, donations, and bequests for such purposes.

Source: SL 1968, ch 146; SL 1973, ch 124; SL 2004, ch 139, § 1.



§ 14-6-5 Use of county law library.

14-6-5. Use of county law library. The use of the county law library shall be open to all judges of courts of record, to all state officials, to all officials of the county wherein located, to members of the State Bar, and to the inhabitants of the county under such conditions as provided by the circuit judges.

Source: SL 1968, ch 146.



§ 14-6-6 Sharing of law library resources among circuit judges.

14-6-6. Sharing of law library resources among circuit judges. The presiding judges of one or more circuits may, with approval of the Supreme Court, enter into agreements providing for the sharing of county law library resources among the various circuits and counties which are parties to the agreement. The term, resources, means books, periodicals, treatises, law reporters, annotations, and any law related items whether in written form or electronically preserved on audio or videotape or stored for computer or other similar usage.

Source: SL 1997, ch 109, § 1.






Chapter 07 - Interstate Library Compact

§ 14-7-1 to 14-7-11. Repealed.

14-7-1 to 14-7-11. Repealed by SL 1975, ch 158, § 8.



§ 14-7-12 Interstate Library Compact enacted--Text of compact.

14-7-12. Interstate Library Compact enacted--Text of compact. The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in a form substantially as follows:

INTERSTATE LIBRARY COMPACT
Article I. Policy and Purpose

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis; and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

Article II. Definitions

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

Article III. Interstate Library Districts

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer, and participate in programs or arrangements for securing, lending, or servicing books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and receive, utilize, and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical, and other personnel, and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the in-service training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain, and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

Article IV. Interstate Library Districts, Governing Board

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

Article V. State Library Agency Cooperation

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

Article VI. Library Agreements

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with Article VII of this compact.

Article VII. Approval of Library Agreements

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

Article VIII. Other Laws Applicable

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

Article IX. Appropriations and Aid

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

Article X. Compact Administrator

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

Article XI. Entry Into Force and Withdrawal

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

Article XII. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Source: SL 1975, ch 158, § 1.



§ 14-7-13 State librarian as compact administrator--Deputies.

14-7-13. State librarian as compact administrator--Deputies. The state librarian shall be the compact administrator pursuant to Article X of this compact. The state librarian shall appoint one or more deputy compact administrators.

Source: SL 1973, ch 125; SDCL Supp, § 14-7-2; SL 1975, ch 158, § 2.



§ 14-7-14 Agreements submitted to state librarian for recommendations.

14-7-14. Agreements submitted to state librarian for recommendations. Every library agreement made pursuant to Article VI of the compact shall, as a condition precedent to its entry into force, be submitted to the state librarian for his recommendations.

Source: SL 1973, ch 125; SDCL Supp, § 14-7-5; SL 1975, ch 158, § 3.



§ 14-7-15 Agreements to comply with tax levy and bond laws.

14-7-15. Agreements to comply with tax levy and bond laws. No public library of this state shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to Article III, subdivision (c)7 of the compact, nor levy a tax or issue bonds to contribute to the construction or maintenance of such a library, except after compliance with any laws applicable to public libraries relating to or governing the levying of taxes or the issuance of bonds.

Source: SL 1975, ch 158, § 4.



§ 14-7-16 State Library Office as "State Library Agency".

14-7-16. State Library Office as "State Library Agency". As used in the compact, "State Library Agency," with reference to this state, means the State Library Office.

Source: SL 1975, ch 158, § 5.



§ 14-7-17 Withdrawal notices.

14-7-17. Withdrawal notices. In the event of withdrawal from the compact, the compact administrator shall send and receive any notices required by Article XI (b) of the compact.

Source: SL 1975, ch 158, § 6.



§ 14-7-18 Citation of chapter.

14-7-18. Citation of chapter. This chapter may be cited as the Interstate Library Compact.

Source: SL 1975, ch 158, § 7.









Title 15 - CIVIL PROCEDURE

Chapter 01 - Definitions And General Provisions

§ 15-1-1 Definition of terms.

15-1-1. Definition of terms. The following words have in this title the significance attached to them in this section unless otherwise apparent from the context:

(1) An action is an ordinary proceeding in a court of justice, by which a party prosecutes another party for the enforcement, determination, or protection of a right, the redress or prevention of a wrong, or the punishment of a public offense. Every other remedy is a special proceeding;

(2) The word "writ" signifies an order or precept in writing, issued in the name of the state or of a court or judicial officer; and the word "process" a writ or summons issued in the course of judicial proceedings. All process in civil actions shall run in the name of the State of South Dakota;

(3) The word "state," when applied to the different parts of the United States, includes the District of Columbia and the territories; and the words "United States" may include the district and territories and other possessions of the United States.
Source: SDC 1939 & Supp 1960, § 33.0102; SL 1984, ch 12, § 33.



§ 15-1-2 Civil and criminal remedies not merged.

15-1-2. Civil and criminal remedies not merged. Where the violation of a right admits of both a civil and criminal remedy, the right to prosecute the one is not merged in the other.

Source: SDC 1939 & Supp 1960, § 33.0103.



§ 15-1-3 Time during which action is pending.

15-1-3. Time during which action is pending. An action is deemed to be pending from the time of its commencement until its final determination upon appeal, or until the time for appeal has passed, unless the judgment be sooner satisfied.

Source: SDC 1939 & Supp 1960, § 33.0104.



§ 15-1-4 Procedure for acquiring signature of judge when no judge available.

15-1-4. Procedure for acquiring signature of judge when no judge available. When an attorney or litigant is in immediate need of a judicial signature and no appropriate circuit judge or magistrate judge is present or available, such signature may be acquired in the following manner: (1) the attorney or litigant may telephonically contact a circuit judge or magistrate judge who has jurisdiction and relate to such judge the verbatim contents of the document requiring signature. If the judge approves the document, the judge shall telephonically contact the clerk of courts and authorize that official to sign the document on his behalf; or (2) the attorney or litigant may contact the clerk of courts who shall then attempt to contact an authorizing judge and read the proposed document verbatim to ascertain whether such judge will authorize the clerk to sign for him. The document shall clearly show the signing of the signature by the authorized official. Although a signature acquired by this procedure shall have the same force and effect as if the judge had signed personally, a copy shall be forwarded to the authorizing judge for co-signing. The co-signed document shall be filed with the clerk of courts. The authorizing judge shall also endorse on the co-signed copy the reasons for authorizing the foregoing procedure.

Source: Supreme Court Rule 90-11.






Chapter 02 - Limitation Of Actions Generally

§ 15-2-1 Commencement of civil actions limited by prescribed periods--Manner of objecting to commencement.

15-2-1. Commencement of civil actions limited by prescribed periods--Manner of objecting to commencement. Civil actions can only be commenced within the periods prescribed in this title after the cause of action shall have accrued except where in special cases a different limitation is prescribed by statute. The objection that the action was not commenced within the time limited can only be taken by answer or other responsive pleading.

Source: SDC 1939 & Supp 1960, § 33.0201.



§ 15-2-2 Application of limitations to actions by or for state--Exceptions.

15-2-2. Application of limitations to actions by or for state--Exceptions. The limitations prescribed in this chapter and chapter 15-3 shall apply to actions brought in the name of the state, or for its benefit, in the same manner as to actions by private parties, unless otherwise specifically prescribed by law. However, no statute of limitation or repose may apply against the state or other governmental entity seeking to recover damages from any person who has failed to warn the state or other governmental entity of known defects in any product provided by him to the state or other governmental entity or to a contractor on behalf of the state or other governmental entity.

Source: SDC 1939 & Supp 1960, § 33.0237; SL 1988, ch 174, § 1.



§ 15-2-3 Cause of action based on fraud accruing on discovery or notice.

15-2-3. Cause of action based on fraud accruing on discovery or notice. In an action for relief on the ground of fraud the cause of action shall not be deemed to have accrued until the aggrieved party discovers, or has actual or constructive notice of, the facts constituting the fraud.

Source: SDC 1939 & Supp 1960, § 33.0235; SL 1961, ch 178.



§ 15-2-4 Accrual of cause of action on open account.

15-2-4. Accrual of cause of action on open account. In an action brought to recover a balance due upon a mutual, open, and current account where there have been reciprocal demands between the parties, the cause of action shall be deemed to have accrued from the time of the last item proved in the account on either side.

Source: SDC 1939 & Supp 1960, § 33.0236.



§ 15-2-5 Accrual of cause of action for mortgage foreclosure.

15-2-5. Accrual of cause of action for mortgage foreclosure. For the purposes of this chapter a cause of action for the foreclosure of a mortgage shall be deemed to have accrued at the last date of the maturity of the debt or other obligation secured thereby, as stated in, or as ascertainable from the record of such mortgage or in an extension thereof duly executed and recorded, and if no date for any maturity be stated therein or be ascertainable therefrom then after fifteen years from the date of said mortgage.

Source: SDC 1939 & Supp 1960, § 33.0233.



§ 15-2-5.1 Limitation of action to challenge validity on nonjudicial foreclosure of real property mortgage.

15-2-5.1. Limitation of action to challenge validity on nonjudicial foreclosure of real property mortgage. An action to challenge the validity of proceedings for the nonjudicial foreclosure of a mortgage on real property, or an action to challenge the validity of a title derived from such proceedings, may be commenced only within one year from the date the sheriff's certificate of sale was recorded in the office of the register of deeds of the county or counties where the affected real property is situated.

Source: SL 1982, ch 166.



§ 15-2-6 Actions on state judgments and sealed instruments.

15-2-6. Actions on state judgments and sealed instruments. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within twenty years after the cause of action shall have accrued:

(1) An action upon a judgment or decree of any court of this state;

(2) An action upon a sealed instrument, except a real estate mortgage.
Source: SDC 1939, § 33.0232 (1); SL 1945, ch 144; SL 1949, ch 128, § 1.



§ 15-2-7 Actions to foreclose real estate mortgages.

15-2-7. Actions to foreclose real estate mortgages. Except where, in special cases, a different limitation is prescribed by statute, a civil action for the foreclosure of any real estate mortgage by action or by advertisement can be commenced only within fifteen years after the cause of action shall have accrued, and said period of fifteen years shall not be extended by nonresidence, legal disability, partial payment, or any new promise; provided, however, that the term "new promise" shall not be deemed to embrace an extension of a mortgage duly executed and recorded as contemplated by § 15-2-5. This section shall apply to all real estate mortgages, both those heretofore executed and those hereafter executed.

Source: SDC 1939, § 33.0232 (2); SL 1945, ch 144; SL 1961, ch 177, §§ 1, 3; SL 1965, ch 160.



§ 15-2-8 Judgment of federal or foreign court--Mentally ill person's support--Abstracter's bond--Relief not otherwise provided for.

15-2-8. Judgment of federal or foreign court--Mentally ill person's support--Abstracter's bond--Relief not otherwise provided for. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within ten years after the cause of action shall have accrued:

(1) An action upon a judgment or decree of any court of the United States, or any state or territory other than this state within the United States;

(2) Actions by any county in this state to recover from any person legally bound for the support of a mentally ill person at the hospital for the mentally ill;

(3) An action upon an abstracter's bond given pursuant to the provisions and requirements of chapter 36-13. Cause of action on bond shall be deemed to accrue on date of certificate in which error, deficiency, or mistake occurred;

(4) An action for relief not otherwise provided for.
Source: SDC 1939, § 33.0232 (3); SL 1945, ch 144; SL 1947, ch 153, § 1.



§ 15-2-9 to 15-2-12. Repealed.

15-2-9 to 15-2-12. Repealed by SL 1985, ch 156, § 10



§ 15-2-12.1 Repealed.

15-2-12.1. Repealed by SL 1985, ch 157, § 2



§ 15-2-12.2 Product liability actions--Prospective application.

15-2-12.2. Product liability actions--Prospective application. An action against a manufacturer, lessor, or seller of a product, regardless of the substantive legal theory upon which the action is brought, for or on account of personal injury, death, or property damage caused by or resulting from the manufacture, construction, design, formula, installation, inspection, preparation, assembly, testing, packaging, labeling, or sale of any product or failure to warn or protect against a danger or hazard in the use, misuse, or unintended use of any product, or the failure to provide proper instructions for the use of any product may be commenced only within three years of the date when the personal injury, death, or property damage occurred, became known or should have become known to the injured party.

This section is prospective in application.

Source: SL 1985, ch 157, § 1.



§ 15-2-13 Contract obligation or liability--Statutory liability--Trespass--Personal property--Injury to noncontract rights--Fraud--Setting aside corporate instrument.

15-2-13. Contract obligation or liability--Statutory liability--Trespass--Personal property--Injury to noncontract rights--Fraud--Setting aside corporate instrument. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within six years after the cause of action shall have accrued:

(1) An action upon a contract, obligation, or liability, express or implied, excepting those mentioned in §§ 15-2-6 to 15-2-8, inclusive, and subdivisions 15-2-15(3) and (4);

(2) An action upon a liability created by statute other than a penalty or forfeiture; excepting those mentioned in subdivisions 15-2-15(3) and (4);

(3) An action for trespass upon real property;

(4) An action for taking, detaining, or injuring any goods or chattels, including actions for specific recovery of personal property;

(5) An action for criminal conversation or for any other injury to the rights of another not arising on contract and not otherwise specifically enumerated in §§ 15-2-6 to 15-2-17, inclusive;

(6) An action for relief on the ground of fraud, in cases which heretofore were solely cognizable by the court of chancery;

(7) An action to set aside any instrument executed in the name of a corporation on the ground that the corporate charter had expired at the time of the execution of such instrument.
Source: SDC 1939, § 33.0232 (4); SL 1941, ch 151; SL 1945, ch 144; SL 1945, ch 145, § 1; SL 1947, ch 153, § 2; SL 1953, ch 198, § 1.



§ 15-2-14 Action against sheriff, coroner, or constable--Action for statutory penalty or forfeiture--Action for personal injury.

15-2-14. Action against sheriff, coroner, or constable--Action for statutory penalty or forfeiture--Action for personal injury. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within three years after the cause of action shall have accrued:

(1) An action against a sheriff, coroner, or constable upon a liability incurred by the doing of an act in his official capacity and in virtue of his office, or by the omission of an official duty, including the nonpayment of money collected upon an execution. But this subdivision shall not apply to an action for an escape;

(2) An action upon a statute for a penalty or forfeiture where the action is given to the party aggrieved, or to such party and the state except where the statute imposing it prescribes a different limitation;

(3) An action for personal injury.
Source: SDC 1939, § 33.0232 (5); SL 1945, ch 144.



§ 15-2-14.1 Time for bringing medical malpractice actions--Counterclaims--Prospective application.

15-2-14.1. Time for bringing medical malpractice actions--Counterclaims--Prospective application. An action against a physician, surgeon, dentist, hospital, sanitarium, registered nurse, licensed practical nurse, chiropractor, or other practitioner of the healing arts for malpractice, error, mistake, or failure to cure, whether based upon contract or tort, can be commenced only within two years after the alleged malpractice, error, mistake, or failure to cure shall have occurred, provided, a counterclaim may be pleaded as a defense to any action for services brought by a physician, surgeon, dentist, hospital, sanitarium, registered nurse, licensed practical nurse, chiropractor, or other practitioner of the healing arts after the limitation herein prescribed, notwithstanding it is barred by the provisions of this chapter, if it was the property of the party pleading it at the time it became barred and was not barred at the time the claim was sued or originated, but no judgment thereon except for costs can be rendered in favor of the party so pleading it.

This section shall be prospective in application only.

Source: SDC 1939, § 33.0232 (6); SL 1945, ch 144; SL 1947, ch 153, § 3; SL 1963, ch 224; SDCL, § 15-2-15 (3); SL 1976, ch 145, §§ 1, 2; SL 1977, ch 168.



§ 15-2-14.2 Time for bringing legal malpractice actions--Prospective application.

15-2-14.2. Time for bringing legal malpractice actions--Prospective application. An action against a licensed attorney, his agent or employee, for malpractice, error, mistake, or omission, whether based upon contract or tort, can be commenced only within three years after the alleged malpractice, error, mistake, or omission shall have occurred. This section shall be prospective in application.

Source: SL 1977, ch 170.



§ 15-2-14.3 Time for bringing action against professional corporation--Corporate character and status unaffected.

15-2-14.3. Time for bringing action against professional corporation--Corporate character and status unaffected. Any action against any professional corporation or professional limited liability company organized under chapter 47-11, 47-11A, 47-11B, 47-11C, 47-12, 47-13, 47-13A, or 47-13B can only be brought within the time and in the manner prescribed by the statute of limitations applicable to such action if it were commenced against a stockholder of such corporation as an individual. This section does not affect the corporate character and status of any professional corporation now or hereafter organized under the chapters herein mentioned, but that, as to such professional corporations, the limitation of actions applicable to the corporation are the same as that applicable to the individual professionals who are stockholders of the corporation.

Source: SL 1979, ch 146; SL 1994, ch 351, § 31.



§ 15-2-14.4 Time for bringing action against licensed public accountant.

15-2-14.4. Time for bringing action against licensed public accountant. Any action against a licensed public accountant or the accountant's agent or employee, for malpractice, error, mistake, or omission, whether based on contract or tort, may be commenced only within three years after the alleged malpractice, error, mistake or omission has occurred unless the Department of Revenue or Internal Revenue Service conducts an audit, or issues a notice of intent to conduct an audit, in which case the action shall be commenced within four years. This section is prospective in application.

Source: SL 1987, ch 153; SL 1996, ch 141; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 15-2-14.5 Time for bringing action against veterinarian--Counterclaims.

15-2-14.5. Time for bringing action against veterinarian--Counterclaims. An action against a veterinarian or any member of a veterinarian's staff for malpractice, error, mistake, or failure to cure, whether based upon contract or tort, may be commenced only within three years after the alleged malpractice, error, mistake, or failure to cure has occurred. However, the provisions of this section do not prohibit any counterclaim for malpractice, error, mistake, or failure to cure, as a defense to any action for services brought by a veterinarian.

Source: SL 2001, ch 100, § 1.



§ 15-2-14.6 Time for bringing action against real estate licensees, agents, and employees--Prospective application.

15-2-14.6. Time for bringing action against real estate licensees, agents, and employees--Prospective application. No action may be brought against a licensed real estate broker, broker associate, or salesperson, or any agent or employee thereof, for malpractice, error, mistake, or omission, whether based upon contract or tort, unless it is commenced within three years of the occurrence of the alleged malpractice, error, mistake, or omission. This section is prospective in application.

Source: SL 2004, ch 140, § 1.



§ 15-2-14.7 Time for bringing action against firm of real estate broker, agent, or employee--Prospective application.

15-2-14.7. Time for bringing action against firm of real estate broker, agent, or employee--Prospective application. No action may be brought against a licensed partnership, association, limited liability company, or corporation of a real estate broker, or any agent or employee thereof, for malpractice, error, mistake, or omission, whether based upon contract or tort, unless it is commenced within three years of the occurrence of the alleged malpractice, error, mistake, or omission. This section is prospective in application.

Source: SL 2004, ch 140, § 2.



§ 15-2-14.8 Time for bringing action against certain professional corporations and professional practitioners for acts or omissions occurring prior to January 1, 1990.

15-2-14.8. Time for bringing action against certain professional corporations and professional practitioners for acts or omissions occurring prior to January 1, 1990. No action may be brought after July 1, 2006, against any professional corporation formed pursuant to chapter 47-11, 47-11A, 47-11B, 47-11C, 47-11D, 47-11E, 47-12, 47-13, 47-13A, or 47-13B, or any shareholder of such corporation, or against any person individually engaged as one of the following professionals: physicians, chiropractors, optometrists, podiatrists, physician assistants, nurses, dentists, veterinarians, lawyers, and public accountants, for any act or omission that occurred prior to January 1, 1980.

Source: SL 2005, ch 116, § 1.



§ 15-2-15 Actions for libel, slander, assault, battery, or false imprisonment--Actions for statutory forfeitures or penalties--Actions concerning wages.

15-2-15. Actions for libel, slander, assault, battery, or false imprisonment--Actions for statutory forfeitures or penalties--Actions concerning wages. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within two years after the cause of action shall have accrued:

(1) An action for libel, slander, assault, battery, or false imprisonment;

(2) An action upon a statute for a forfeiture or penalty to the state;

(3) An action for wages regulated by either state or federal statute or for a penalty or liquidated damages for failure to pay wages regulated by either such state or federal statute;

(4) An action for wages or for a liability or penalty for failure to pay wages in accordance with the provisions of any contract or statute.
Source: SDC 1939, § 33.0232 (6); SL 1945, ch 144; SL 1947, ch 153, § 3; SL 1963, ch 224; SL 1976, ch 145, § 4.



§ 15-2-15.1 Repealed.

15-2-15.1. Repealed by SL 1976, ch 145, § 4



§ 15-2-15.2 Time for bringing action under federal civil rights statutes.

15-2-15.2. Time for bringing action under federal civil rights statutes. Any action brought under the federal civil rights statutes may be commenced only within three years after the alleged constitutional deprivation has occurred. This section is prospective in application.

Source: SL 1983, ch 155, § 1; SL 1986, ch 158.



§ 15-2-16 Limitation of actions for recovery of municipal funds unlawfully expended.

15-2-16. Limitation of actions for recovery of municipal funds unlawfully expended. Any action to recover into the treasury of any municipality within this state funds illegally expended by any governing body or public official thereof, must, notwithstanding any other law or statute of limitation, be commenced within two years from the date of publication of the minutes recording the approval of the voucher in payment thereof or within such period of time after actual payment is made therefor, whichever of the two events occurs the later; but, this limitation for commencement of civil action shall not apply where there is fraud or deceit on the part of such governing body or official.

Source: SL 1957, ch 259; SDC Supp 1960, § 33.0238.



§ 15-2-17 Actions for escape of prisoner arrested on civil process--Statutory forfeiture or penalty--Petty offense.

15-2-17. Actions for escape of prisoner arrested on civil process--Statutory forfeiture or penalty--Petty offense. Except where, in special cases, a different limitation is prescribed by statute, the following civil actions other than for the recovery of real property can be commenced only within one year after the cause of action shall have accrued:

(1) An action against a sheriff or other officer for the escape of a prisoner arrested or imprisoned on civil process;

(2) An action upon a statute for a penalty or a forfeiture given in whole or in part to any person who will prosecute the same; but if such action be not commenced within such year by a private person, it may be commenced within two years thereafter in behalf of the state by the state's attorney where the offense was committed;

(3) An action against a person for the violation of a statute, which violation is a petty offense.
Source: SDC 1939, § 33.0232 (7); SL 1945, ch 144; SL 1945, ch 145, § 2; SL 1947, ch 153, § 4; SL 1978, ch 165, § 1.



§ 15-2-18 Actions on instruments circulated as money not limited by provisions.

15-2-18. Actions on instruments circulated as money not limited by provisions. This chapter does not affect actions to enforce the payment of bills, notes, or other evidence of debt issued by moneyed corporations, or issued or put in circulation as money.

Source: SDC 1939 & Supp 1960, § 33.0211.



§ 15-2-19 Actions against bank directors, shareholders, agents, or employees.

15-2-19. Actions against bank directors, shareholders, agents, or employees. No action may be brought against a director, shareholder, or an agent or employee of a bank or bank holding company, for any error, mistake, or omission, whether based on contract or tort, unless it is commenced within three years of the occurrence of the alleged error, mistake, or omission. For purposes of this section the term, bank, or, bank holding company, includes state banks as defined in Title 51A, national banks organized pursuant to 12 U.S.C. § 21 as amended as of January 1, 2008, and federal savings associations organized pursuant to 12 U. S.C. § 1464 as amended as of January 1, 2008.

Source: SDC 1939 & Supp 1960, § 33.0212; SL 2008, ch 252, § 45.



§ 15-2-20 Tolling of statute during absence of defendant from state--Real estate mortgage foreclosure actions excepted.

15-2-20. Tolling of statute during absence of defendant from state--Real estate mortgage foreclosure actions excepted. If when the cause of action shall accrue against any person he shall be out of the state, such action may be commenced within the terms herein respectively limited after the return of such person into this state; and if after such cause of action shall have accrued, such person shall depart from and reside out of the state, the time of his absence shall not be deemed or taken as any part of the time limited for the commencement of such action; provided that the provisions of this section shall not apply to an action for the foreclosure of any real estate mortgage, or to the foreclosure of any real estate mortgage by advertisement.

Source: SDC 1939, § 33.0203; SL 1949, ch 127, § 1.



§ 15-2-21 Running of statute against enemy alien during war.

15-2-21. Running of statute against enemy alien during war. When a person shall be an alien subject, or a citizen of a country at war with the United States, the time of the continuance of the war is part of the period limited for the commencement of the action.

Source: SDC 1939 & Supp 1960, § 33.0206.



§ 15-2-22 Tolling of statute during disability--Maximum period of extension--Actions excepted.

15-2-22. Tolling of statute during disability--Maximum period of extension--Actions excepted. If a person entitled to bring an action other than for the recovery of real property, except for a penalty or forfeiture, or against a sheriff or other officer for an escape, was at the time the cause of action accrued, either:

(1) Within the age of minority as defined in chapter 26-1; or

(2) Mentally ill;
the time of the person's disability is not a part of the time limited for the commencement of the action.

The period within which the action shall be brought cannot be extended more than five years by any disability except infancy, nor can it be extended in any case longer than one year after the disability ceases.

The provisions of this section do not apply to actions for the foreclosure of any real estate mortgage, either by action or by advertisement.

Source: SDC 1939 & Supp 1960, § 33.0204; SL 1976, ch 145, § 3; SL 1983, ch 155, § 2; SL 1988, ch 175.



§ 15-2-22.1 Repealed.

15-2-22.1. Repealed by SL 2008, ch 103, § 1.



§ 15-2-23 Disability to have existed when right of action accrued.

15-2-23. Disability to have existed when right of action accrued. No person can avail himself of a disability unless it existed when his right of action accrued.

Source: SDC 1939 & Supp 1960, § 33.0209.



§ 15-2-24 Coexisting disabilities.

15-2-24. Coexisting disabilities. When two or more disabilities coexist at the time the right of action accrues, the limitation does not attach until they are all removed.

Source: SDC 1939 & Supp 1960, § 33.0210.



§ 15-2-25 Tolling of statute during injunction or statutory prohibition.

15-2-25. Tolling of statute during injunction or statutory prohibition. When the commencement of an action is stayed by injunction or statutory prohibition, the time of the continuance of the injunction or prohibition is not part of the time limited for the commencement of the action.

Source: SDC 1939 & Supp 1960, § 33.0208.



§ 15-2-26 , 15-2-27. Repealed.

15-2-26, 15-2-27. Repealed by SL 1995, ch 167, §§ 93, 94



§ 15-2-28 Mortgage presumed paid after fifteen years--Tolling provisions not applicable.

15-2-28. Mortgage presumed paid after fifteen years--Tolling provisions not applicable. At the expiration of fifteen years from the date the cause of action accrues on any mortgage as provided in § 15-2-5, such mortgage shall be conclusively presumed to have been paid and the mortgage and the record thereof shall cease to be notice of the mortgage as unpaid and the lien thereof shall then cease absolutely, and said period of fifteen years shall not be extended by nonresidence, legal disability, or partial payment.

Source: SDC 1939, § 33.0234; SL 1949, ch 129, § 1.



§ 15-2-29 Writing required for acknowledgment or promise to take case out of operation of chapter.

15-2-29. Writing required for acknowledgment or promise to take case out of operation of chapter. No acknowledgment or promise is sufficient evidence of a new or continuing contract, whereby to take the case out of the operation of this chapter, unless the same be contained in some writing signed by the party to be charged thereby; but this section shall not alter the effect of any payment of principal or interest.

Source: SDC 1939 & Supp 1960, § 33.0213.



§ 15-2-30 Commencement of action by service of summons--Summons on codefendant.

15-2-30. Commencement of action by service of summons--Summons on codefendant. An action is commenced as to each defendant when the summons is served on him, or on a codefendant who is a joint contractor or otherwise united in interest with him.

Source: SDC 1939 & Supp 1960, § 33.0202.



§ 15-2-31 Attempted commencement of action by delivery of summons to sheriff--Publication or service following attempt.

15-2-31. Attempted commencement of action by delivery of summons to sheriff--Publication or service following attempt. An attempt to commence an action is deemed equivalent to the commencement thereof when the summons is delivered, with the intent that it shall be actually served, to the sheriff or other officer of the county in which the defendants or one of them, usually or last resided; or if a corporation be defendant, to the sheriff or other officer of the county in which such corporation was established by law, or where its general business was transacted, or where it kept an office for the transaction of business. Such an attempt must be followed by the first publication of the summons, or the service thereof, within sixty days.

Source: SDC 1939 & Supp 1960, § 33.0202.



§ 15-2-32 New action after reversal of judgment on appeal.

15-2-32. New action after reversal of judgment on appeal. If an action be commenced within the time prescribed therefor and a judgment therein be reversed on appeal, the plaintiff or, if he die and the cause of action survive, his heirs or representatives, may commence a new action within one year after the reversal.

Source: SDC 1939 & Supp 1960, § 33.0207.



§ 15-2-33 Dismissal without prejudice subject to plaintiff's right to satisfy earlier judgment involving same parties.

15-2-33. Dismissal without prejudice subject to plaintiff's right to satisfy earlier judgment involving same parties. If a plaintiff in a civil action has not satisfied a judgment for expenses, attorney's fees, or both, entered in a prior civil case involving substantially the same parties brought in the circuit where the present action is pending, and the court, in support of the judgment, made a finding, pursuant to § 15-17-51, that the proceeding was frivolous or brought for a malicious purpose, the plaintiff may be dismissed from the action without prejudice, subject to the right of the plaintiff to recommence the action upon filing of a satisfaction of the judgment.

Source: SL 1995, ch 113.



§ 15-2-34 Action for recovery of damages against regional airport authority--Commencement.

15-2-34. Action for recovery of damages against regional airport authority--Commencement. Any action to recover damages for personal injury or death caused by the negligence of a regional airport authority, created pursuant to § 50-6A-2, may only be commenced within two years of the alleged negligence.

This section is prospective in application.

Source: SL 1998, ch 277, § 1.



§ 15-2-35 Action against real estate appraiser or employee for malpractice, error, mistake, or omission.

15-2-35. Action against real estate appraiser or employee for malpractice, error, mistake, or omission. No action may be brought against a licensed real estate appraiser, or any agent or employee thereof, for malpractice, error, mistake, or omission, whether based upon contract or tort, unless it is commenced within three years of the occurrence of the alleged malpractice, error, mistake, or omission. The term, real estate appraiser, includes any real estate appraiser who is certified, licensed, or registered pursuant to chapter 36-21B. This section is prospective in application.

Source: SL 2007, ch 130, § 1.



§ 15-2-36 Actions for breach of trust against qualified persons.

15-2-36. Actions for breach of trust against qualified persons. If § 21-22-30 or 55-3-45 do not apply, absent fraud, intentional misrepresentation, or material omission, an action to recover for breach of trust against a qualified person as defined in § 55-3-41 or an officer, director, or employee of a qualified person may be commenced only within two years of a trustee's accounting for the period of the breach pursuant to chapter 55-3. In the case of fraud, intentional misrepresentation, or material omission, the limitation period does not commence to run until discovery of the breach of trust.

Source: SL 2007, ch 247, § 5; SL 2010, ch 232, § 27.






Chapter 02A - Limitation Of Actions For Construction Deficiencies

§ 15-2A-1 Legislative findings--Ten-year limitation--Exceptions.

15-2A-1. Legislative findings--Ten-year limitation--Exceptions. The Legislature finds that subsequent to the completion of construction, persons involved in the planning, design, and construction of improvements to real estate lack control over the determination of the need for, the undertaking of and the responsibility for maintenance, and lack control over other forces, uses and intervening causes which cause stress, strain, wear, and tear to the improvements and, in most cases, have no right or opportunity to be made aware of or to evaluate the effect of these forces on a particular improvement or to take action to overcome the effect of these forces. Therefore, it is in the public interest to set a point in time following the substantial completion of the project after which no action may be brought for errors and omissions in the planning, design, and construction of improvements to real estate, whether these errors and omissions have resulted or may result in injury or not, unless the person involved in the planning, design, and construction of the improvements was guilty of fraud, fraudulent concealment, fraudulent misrepresentation, willful or wanton misconduct, or unless the person involved in the planning, design, and construction of improvements to real estate expressly warranted or guaranteed the improvement for a longer time period. This legislation is determined to be in the public interest and in the interest of equating the rights of due process between the prospective litigants in the areas of planning, design, and construction of improvements to real property in an equitable manner, while adjusting the standard of care so that persons attempting to bring actions under a general standard of care against persons involved in the planning, design, and construction of improvements to real estate only have ten years to bring actions following substantial completion against those involved in the planning, design, and construction, and following that ten-year time period actions may be brought against such persons only if they are guilty of fraud, fraudulent concealment, fraudulent misrepresentation, breach of express warranties or guarantees, or willful or wanton misconduct in the planning, design, and construction of improvements to real estate.

Source: SL 1985, ch 156, § 1.



§ 15-2A-2 Legislative intent.

15-2A-2. Legislative intent. The Legislature intends that this chapter shall bar any action for defects, unsafe conditions, errors, and omissions in the planning, designing, and construction of improvements to real estate after the times limited in this chapter, subject to the exceptions described in this chapter and that this chapter does not deprive any person of any rights or remedies such person may have, or adjust the standard of care after ten years after substantial completion, against persons other than those enumerated in this chapter for damages to property or injury to persons resulting from defective or unsafe conditions of improvement to real estate.

Source: SL 1985, ch 156, § 2.



§ 15-2A-3 Time for bringing action--Date of substantial completion.

15-2A-3. Time for bringing action--Date of substantial completion. No action to recover damages for any injury to real or personal property, for personal injury or death arising out of any deficiency in the design, planning, supervision, inspection, and observation of construction, or construction, of an improvement to real property, nor any action for contribution or indemnity for damages sustained on account of such injury or death, may be brought against any person performing or furnishing the design, planning, supervision, inspection, and observation of construction, or construction, of such an improvement more than ten years after substantial completion of such construction. The date of substantial completion shall be determined by the date when construction is sufficiently completed so that the owner or his representative can occupy or use the improvement for the use it was intended.

Source: SL 1985, ch 156, § 3.



§ 15-2A-4 Persons in control of improvement may not assert limitation.

15-2A-4. Persons in control of improvement may not assert limitation. The limitation in § 15-2A-3 may not be asserted by way of defense by any person in actual possession and control as owner, tenant or otherwise, of the improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury or death for which it is proposed to bring an action.

Source: SL 1985, ch 156, § 4.



§ 15-2A-5 Injuries occurring in tenth year.

15-2A-5. Injuries occurring in tenth year. Notwithstanding the provisions of § 15-2A-3, in the case of such an injury to property or the person or such an injury causing death, which injury occurred during the tenth year after the substantial completion of such construction, an action to recover damages for such an injury or death may be brought within one year after the date on which such injury occurred, irrespective of the date of death; but in no event may such an action be brought more than eleven years after the substantial completion of construction of such an improvement.

Source: SL 1985, ch 156, § 5.



§ 15-2A-6 Periods otherwise prescribed not extended--Cause of action not created.

15-2A-6. Periods otherwise prescribed not extended--Cause of action not created. Nothing in §§ 15-2A-3 to 15-2A-5, inclusive, may be construed as extending the period prescribed by the laws of this state or any agreement of the parties, nor may anything in this chapter be construed to create any cause of action not heretofore existing or recognized.

Source: SL 1985, ch 156, § 6.



§ 15-2A-7 Persons guilty of fraud or willful misconduct may not assert limitation.

15-2A-7. Persons guilty of fraud or willful misconduct may not assert limitation. The limitations contained in this chapter may not be asserted as a defense by any person who is guilty of fraud, fraudulent concealment, fraudulent misrepresentations, or willful or wanton misconduct, in furnishing the design, planning, supervision, inspection, and observation of construction, or construction, of improvements to real property.

Source: SL 1985, ch 156, § 7.



§ 15-2A-8 Express warranty or guaranty.

15-2A-8. Express warranty or guaranty. The limitations prescribed in this chapter do not prohibit any action against a defendant who has expressly warranted or guaranteed the improvement to real property for a longer period from being brought within that period.

Source: SL 1985, ch 156, § 8.



§ 15-2A-9 Tolling provisions.

15-2A-9. Tolling provisions. The tolling provisions set forth in § 15-2-22 apply to this chapter.

Source: SL 1985, ch 156, § 9.



§ 15-2A-10 Prospective application.

15-2A-10. Prospective application. This chapter is prospective in application.

Source: SL 1985, ch 156, § 11.






Chapter 03 - Adverse Possession And Limitation Of Actions To Recover Real Estate

§ 15-3-1 Seizin or possession within twenty years required for action to recover real property or possession.

15-3-1. Seizin or possession within twenty years required for action to recover real property or possession. No action for the recovery of real property, or for the recovery of the possession thereof, shall be maintained unless it appears that the plaintiff, his ancestor, predecessor, or grantor was seized or possessed of the premises in question within twenty years before the commencement of such action.

Source: SDC 1939 & Supp 1960, § 33.0217.



§ 15-3-2 Seizin or possession within twenty years required for cause of action or defense based on title to real property.

15-3-2. Seizin or possession within twenty years required for cause of action or defense based on title to real property. No cause of action or defense to an action founded upon the title to real property or to rents or services out of the same, shall be effectual unless it appear that the person prosecuting the action or making the defense, or under whose title the action is prosecuted or the defense is made, or the ancestor, predecessor, or grantor of such person, was seized or possessed of the premises in question within twenty years before the committing of the act in respect to which such action is prosecuted or defense made.

Source: SDC 1939 & Supp 1960, § 33.0218.



§ 15-3-3 Limitation of actions based on entry on real estate.

15-3-3. Limitation of actions based on entry on real estate. No entry upon real estate shall be deemed sufficient or valid as a claim unless an action be commenced thereupon within one year after the making of such entry, and within twenty years from the time when the right to make such entry descended or accrued.

Source: SDC 1939 & Supp 1960, § 33.0219.



§ 15-3-4 Limitation of actions by state based on title to real property.

15-3-4. Limitation of actions by state based on title to real property. This state will not sue any person for or in respect to any real property, or the issues or profits thereof, by reason of the right or title of the state to the same, unless:

(1) Such right or title shall have accrued within forty years before any action or other proceeding for the same shall be commenced; or unless

(2) The state, or those from whom it claims, shall have received the rents and profits of such real property, or of some part thereof, within the space of forty years.
Source: SDC 1939 & Supp 1960, § 33.0214.



§ 15-3-5 Grantee of state limited by limitations applicable to state.

15-3-5. Grantee of state limited by limitations applicable to state. No action shall be brought for, or in respect to real property, by any person claiming by virtue of grants from the state unless the same might have been commenced as specified in § 15-3-4, in case such grant had not been issued or made.

Source: SDC 1939 & Supp 1960, § 33.0215.



§ 15-3-6 Limitation of actions to recover real property after invalidation of state grant.

15-3-6. Limitation of actions to recover real property after invalidation of state grant. When grants of real property shall have been issued or made by the state and the same shall be declared void by the determination of a competent court, rendered upon an allegation of a fraudulent suggestion, or concealment, or forfeiture, or mistake, or ignorance of a material fact, or wrongful detaining, or defective title, an action for the recovery of the premises so conveyed may be brought either by the state or by any subsequent grantee of the same premises, his heirs or assigns, within twenty years after such determination was made, but not after that period.

Source: SDC 1939 & Supp 1960, § 33.0216.



§ 15-3-7 Possession of real property presumed from legal title--Occupation by another presumed subordinate to legal title.

15-3-7. Possession of real property presumed from legal title--Occupation by another presumed subordinate to legal title. In every action for the recovery of real property or the possession thereof, the person establishing a legal title to the premises shall be presumed to have been possessed thereof within the time required by law; and the occupation of such premises by any other person shall be deemed to have been under and in subordination to the legal title, unless it appear that such premises have been held and possessed adversely to such legal title for twenty years before the commencement of such action.

Source: SDC 1939 & Supp 1960, § 33.0220.



§ 15-3-8 Tenant's possession deemed that of landlord--Continuation after termination of tenancy.

15-3-8. Tenant's possession deemed that of landlord--Continuation after termination of tenancy. Whenever the relation of landlord and tenant shall have existed between any persons the possession of the tenant shall be deemed the possession of the landlord until the expiration of twenty years from the termination of the tenancy; or, where there has been no written lease, until the expiration of twenty years from the time of the last payment of rent, notwithstanding that such tenant may have acquired another title, or may have claimed to hold adversely to his landlord. Such presumptions shall not be made after the periods herein limited.

Source: SDC 1939 & Supp 1960, § 33.0225.



§ 15-3-9 Possessory right not impaired by descent on death of person in possession.

15-3-9. Possessory right not impaired by descent on death of person in possession. The right of a person to the possession of any real property shall not be impaired or affected by a descent being cast in consequence of the death of a person in possession of such property.

Source: SDC 1939 & Supp 1960, § 33.0226.



§ 15-3-10 Twenty years' possession under written instrument or judgment deemed adverse possession--Tract divided into lots.

15-3-10. Twenty years' possession under written instrument or judgment deemed adverse possession--Tract divided into lots. Whenever it shall appear that the occupant, or those under whom he claims, entered into the possession of premises under claim of title, exclusive of any other right, founding such claim upon a written instrument as being a conveyance of the premises in question, or upon the decree or judgment of a competent court, and that there has been a continued occupation and possession of the premises included in such instrument, decree, or judgment, or of some part of such premises under such claim for twenty years, the premises so included shall be deemed to have been held adversely; except that where the premises so included consist of a tract divided into lots the possession of one lot shall not be deemed a possession of any other lot of the same tract.

Source: SDC 1939 & Supp 1960, § 33.0221.



§ 15-3-11 Acts constituting adverse possession based on written instrument or judgment.

15-3-11. Acts constituting adverse possession based on written instrument or judgment. For the purpose of constituting an adverse possession by any person claiming a title founded upon a written instrument, or a judgment, or a decree, land shall be deemed to have been possessed and occupied in the following cases:

(1) Where it has been usually cultivated or improved;

(2) Where it has been protected by a substantial inclosure;

(3) Where, although not inclosed, it has been used for the supply of fuel or of fencing timber for the purposes of husbandry, or the ordinary use of the occupant; or

(4) Where a known farm or a single lot has been partly improved, the portion of such farm or lot that may have been left not cleared or not inclosed according to the usual course and custom of the adjoining country shall be deemed to have been occupied for the same length of time as the part improved and cultivated.
Source: SDC 1939 & Supp 1960, § 33.0222.



§ 15-3-12 Actual occupation required for adverse possession under claim other than written instrument or judgment.

15-3-12. Actual occupation required for adverse possession under claim other than written instrument or judgment. Where it shall appear that there has been an actual continued occupation of premises under a claim of title exclusive of any other right, but not founded upon a written instrument, or a judgment, or decree, the premises so actually occupied, and no other, shall be deemed to have been held adversely.

Source: SDC 1939 & Supp 1960, § 33.0223.



§ 15-3-13 Acts constituting adverse possession under claim other than written instrument or judgment.

15-3-13. Acts constituting adverse possession under claim other than written instrument or judgment. For the purpose of constituting an adverse possession by a person claiming title not founded upon a written instrument, or judgment, or decree, land shall be deemed to have been possessed and occupied in the following cases only:

(1) Where it has been protected by a substantial inclosure; or

(2) Where it has been usually cultivated or improved.
Source: SDC 1939 & Supp 1960, § 33.0224.



§ 15-3-14 Tolling of statute during disability--Time for commencement of action after removal of disability.

15-3-14. Tolling of statute during disability--Time for commencement of action after removal of disability. If a person entitled to commence any action for the recovery of real property, or to make an entry or defense founded on the title to real property, or to rents or service out of the same, be, at the time such title shall first descend or accrue, either:

(1) Within the age of twenty-one years;

(2) Mentally ill; or

(3) Imprisoned on a criminal charge, or in execution upon conviction of a criminal offense for a term less than for life;
the time during which such disability shall continue shall not be deemed any portion of the time in this chapter limited for the commencement of such action, or the making of such entry or defense; but such action may be commenced, or entry or defense made after the period of twenty years, and within ten years after the disability shall cease, or after the death of the person entitled who shall die under such disability, but such action shall not be commenced, or entry, or defense made after that period.

Source: SDC 1939 & Supp 1960, § 33.0227.



§ 15-3-15 Vesting of title by possession and payment of taxes for ten years under color of title--Continuation of possession and tax payment by successor in interest.

15-3-15. Vesting of title by possession and payment of taxes for ten years under color of title--Continuation of possession and tax payment by successor in interest. Every person in the actual possession of lands or tenements under claim and color of title made in good faith, and who shall have continued for ten successive years in such possession, and shall also during said time have paid all taxes legally assessed on such lands or tenements, shall be held and adjudged to be the legal owner of said lands or tenements to the extent and according to the purport of his paper title. All persons holding under such possession by purchase, devise, or descent before said ten years shall have expired, and who shall have continued such possession and payment of taxes as aforesaid so as to complete said term of ten years of such possession and payment of taxes, shall be entitled to the benefit of this section.

Source: SDC 1939 & Supp 1960, § 33.0228.



§ 15-3-16 Vesting of title to unoccupied land by payment of taxes for ten years under color of title--Continuation of tax payment by successor in interest.

15-3-16. Vesting of title to unoccupied land by payment of taxes for ten years under color of title--Continuation of tax payment by successor in interest. Whenever a person having a color of title made in good faith to vacant and unoccupied land, shall have paid all taxes legally assessed thereon for ten successive years, he shall be deemed and adjudged to be the legal owner of said vacant and unoccupied land to the extent and according to the purport of his paper title. All persons holding under such taxpayer by purchase, devise, or descent before said ten years shall have expired, and who shall have continued to pay taxes as aforesaid so as to complete the payment of taxes for said term of ten years, shall be entitled to the benefit of this section.

Source: SDC 1939 & Supp 1960, § 33.0229.



§ 15-3-17 Tax payment vesting provisions not applicable to public lands or religious or charitable societies.

15-3-17. Tax payment vesting provisions not applicable to public lands or religious or charitable societies. The provisions of §§ 15-3-15 and 15-3-16 shall not extend to school lands or to lands belonging to the United States or this state, or to religious or charitable societies, or to lands held for a public purpose.

Source: SDC 1939 & Supp 1960, § 33.0230.



§ 15-3-18 Tax payment vesting provisions not applicable against person under disability--Time for commencement of action after removal of disability.

15-3-18. Tax payment vesting provisions not applicable against person under disability--Time for commencement of action after removal of disability. Sections 15-3-15 and 15-3-16 shall not extend to lands or tenements to which there is an adverse title, the holder of which is, at the expiration of said ten years, under the age of twenty-one years, mentally ill, or imprisoned for a criminal offense for a term less than life; provided, such person shall within three years after the removal of such disability begin an action to recover possession of such lands, or to establish his title thereto, and prosecute the same to judgment with due diligence.

Source: SDC 1939 & Supp 1960, § 33.0230.



§ 15-3-19 Time allowed for assertion of irregularities in notice involving real property--Persons under disability.

15-3-19. Time allowed for assertion of irregularities in notice involving real property--Persons under disability. Whenever any notice required by law to be served in any judicial or other proceeding authorized by law affecting the title to any real property in this state upon any person having or claiming to have any title to, interest in, or lien upon such real property heretofore has been or hereafter shall be personally served upon such person either within this state or elsewhere, and proof of such service made and filed, notwithstanding such notice may have been or may be defective in form, if it described or shall describe the real property intended to be affected with sufficient certainty to inform the person so served of the tract intended, and to enable a person of ordinary intelligence to understand the object and effect of the notice, no objection to the sufficiency or form of the notice, or to the form of proof of service shall be considered in any action or proceeding involving the title to the real property affected thereby unless the objection be properly made and advantage sought to be taken of it within three years from the personal service of the same. Nothing herein contained shall operate to extend the time for doing any of the acts herein mentioned where the failure to make such objection would, independently of this section, create an estoppel to such objection. Any person under disability at the time of the service of such notice may make objection to the regularity or sufficiency of the same at any time within three years from the removal of the disability.

Source: SDC 1939 & Supp 1960, § 33.0231.






Chapter 04 - Abatement And Survival Of Actions

§ 15-4-1 Causes of action surviving death of party--Brought by or against legal representative.

15-4-1. Causes of action surviving death of party--Brought by or against legal representative. All causes of action shall survive and be brought, notwithstanding the death of the person entitled or liable to the same. Any such action may be brought by or against the personal representative or successors in interest of the deceased.

Source: SL 1951, ch 186, §§ 1, 2; SDC Supp 1960, § 33.0414-1.



§ 15-4-2 Action continues where cause of action survives.

15-4-2. Action continues where cause of action survives. No action shall abate by the death or other disability of a party or by the transfer of any interest therein if the cause of action survive or continue.

Source: SDC 1939 & Supp 1960, § 33.0414.



§ 15-4-3 Death of party after verdict or decision and before judgment--Judgment payable in course of administration.

15-4-3. Death of party after verdict or decision and before judgment--Judgment payable in course of administration. If a party die after a verdict or decision upon any issue of fact, and before judgment, the court may nevertheless render judgment thereon. Such judgment is not a lien on the real property of the deceased party, but is payable in the course of administration on his estate.

Source: SDC 1939 & Supp 1960, § 33.1706.



§ 15-4-4 Death of nonresident appellant pending appeal--Revival and substitution of representative required to avoid affirmance.

15-4-4. Death of nonresident appellant pending appeal--Revival and substitution of representative required to avoid affirmance. When an intestate not being an inhabitant of the state shall die not leaving assets therein and there shall be pending in the Supreme Court an appeal brought by such intestate from a judgment against him, the court in which such appeal is pending may order the judgment appealed from affirmed with costs, unless the attorney for the intestate on said appeal procure such action to be revived within six months after notice to proceed with such appeal by the substitution of a representative in said action.

Source: SDC 1939 & Supp 1960, § 33.0414.






Chapter 05 - Venue Of Actions

§ 15-5-1 Venue based on location of subject matter.

15-5-1. Venue based on location of subject matter. Actions for the following causes must be tried in the county in which the subject of the action, or some part thereof, is situated, subject to the power of the court to change the place of trial in the cases provided by the statute:

(1) For the recovery of real property, or of an estate or interest therein, or for the determination in any form of such right or interest, and for injuries to real property;

(2) For the partition of real property;

(3) For the foreclosure of a mortgage of real property;

(4) For the recovery of personal property distrained for any cause;

(5) For the recovery on a policy of insurance for loss or damage to the property insured, such property, for the purposes of this subdivision being deemed the subject of the action.
Source: SDC 1939 & Supp 1960, § 33.0301.



§ 15-5-2 Venue where cause of action arose.

15-5-2. Venue where cause of action arose. Actions for the following causes, or upon the following instruments, must be tried in the county where the cause, or some part thereof, arose, or the forfeiture was declared, subject to the power of the court to change the place of trial:

(1) For the recovery of a penalty or forfeiture imposed by statute, except that when it is imposed for an offense committed on a lake or river, or other stream of water situated in two or more counties, the action may be brought in any county bordering on such lake, river, or stream, and opposite to the place where the offense was committed;

(2) Against a public officer, or person specially appointed to execute his duties, for an act done by him in virtue of his office, or against a person, who, by his command or his aid, shall do anything touching the duties of such officer;

(3) Upon a forfeited recognizance, bond, or undertaking of bail.
Source: SDC 1939 & Supp 1960, § 33.0303.



§ 15-5-3 Venue of actions on life, health and accident insurance policies.

15-5-3. Venue of actions on life, health and accident insurance policies. Actions on a life, health, or accident insurance policy issued by a company organized under the laws of this state shall be tried in the county where the insured resided at the time a liability is alleged to have accrued under the policy.

Source: SDC 1939, § 33.0302; SL 1943, ch 123.



§ 15-5-4 Venue of actions on fidelity bond executed by domestic company.

15-5-4. Venue of actions on fidelity bond executed by domestic company. Actions on a fidelity bond executed by a surety, fidelity, or guaranty company organized under the laws of this state shall be tried in the county where the default or defalcation provided against in the bond occurred.

Source: SDC 1939, § 33.0302; SL 1943, ch 123.



§ 15-5-5 Venue of actions on contracts and bonds other than fidelity bond issued by domestic company.

15-5-5. Venue of actions on contracts and bonds other than fidelity bond issued by domestic company. Actions on contracts, surety bonds, or bonds of indemnity or liability, other than those referred to in § 15-5-4, issued by any such company or companies shall be brought and tried in the county where the indemnified resides at the time said action is commenced; or in the county where such liability or loss indemnified by such contract or bond occurred.

Source: SDC 1939, § 33.0302; SL 1943, ch 123.



§ 15-5-6 Venue based on residence of defendant--Nonresident defendants--Payment of jurors' fees and mileage--Stipulation to venue.

15-5-6. Venue based on residence of defendant--Nonresident defendants--Payment of jurors' fees and mileage--Stipulation to venue. In all other cases, except as provided in § 15-5-7, 15-5-8, or 15-5-8.1, the action shall be tried in the county in which the defendant or defendants, or any of them, shall reside at the commencement of the action. However, if none of the defendants reside in the state, the action may be tried in any county which the plaintiff shall designate in his complaint, subject, however, to the power of the court to change the place of trial in the cases provided by statute. In the second event, the jurors' fees and mileage payments shall be paid by the parties in such proportions as the court may order. If the parties stipulate to a venue which is not specified in §§ 15-5-1 to 15-5-5, inclusive, the first sentence of this section, § 15-5-7, 15-5-8, or 15-5-8.1, the stipulation must be approved by a court order which also provides for the payment of jurors' fees and mileage payments by the parties.

Source: SDC 1939 & Supp 1960, § 33.0304; SL 1976, ch 146; SL 1985, ch 158; SL 2016, ch 110, § 2.



§ 15-5-7 Venue of action on promissory note.

15-5-7. Venue of action on promissory note. An action upon a promissory note against persons, any one of whom resides in the state at the commencement of the action and was a party to said note when first delivered, shall be tried in the county in which some defendant who was a party to said note when first delivered shall reside at the commencement of the action; or if none of the defendants shall reside in the state, the same may be tried in any county which the plaintiff shall designate in his complaint, subject, however, to the power of the court to change the place of trial in the cases provided by statute.

Source: SDC 1939 & Supp 1960, § 33.0304.



§ 15-5-8 Venue of actions for conversion or recovery of damages.

15-5-8. Venue of actions for conversion or recovery of damages. Actions for conversion of personal property, or for the recovery of damages to persons or property, may at the option of the plaintiff be brought and tried in the county where the damages were inflicted or the cause of action arose.

Source: SDC 1939 & Supp 1960, § 33.0304.



§ 15-5-8.1 Venue of actions arising out of real property lease agreements.

15-5-8.1. Venue of actions arising out of real property lease agreements. Any breach of contract action between a lessor and a lessee that arises out of a real property lease agreement shall be tried in the county in which any portion of the real property subject to the lease agreement is located.

Source: SL 2016, ch 110, § 1.



§ 15-5-9 Dismissal of action where party added to control venue.

15-5-9. Dismissal of action where party added to control venue. Whenever the plaintiff in any action adds to the real party defendant the name of any other party for the purpose of controlling the venue, the court shall upon motion of the proper party defendant dismiss the action.

Source: SDC 1939 & Supp 1960, § 33.0304.



§ 15-5-10 Trial of action in county where commenced unless defendant demands change of venue.

15-5-10. Trial of action in county where commenced unless defendant demands change of venue. If the county designated for that purpose in the complaint is not the proper county, the action may, notwithstanding, be tried therein unless the defendant, before the time for answering expires, demands in writing that the trial be had in the proper county, and the place of trial be thereupon changed by the consent of the parties or by order of the court, as provided in § 15-5-11.

Source: SDC 1939 & Supp 1960, § 33.0305.



§ 15-5-11 Grounds for change of venue.

15-5-11. Grounds for change of venue. The court may change the place of trial in the following cases:

(1) When the county designated for that purpose in the complaint is not the proper county;

(2) Where there is reason to believe that an impartial trial cannot be had therein;

(3) When the convenience of witnesses, and the ends of justice would be promoted by the change.
Source: SDC 1939 & Supp 1960, § 33.0306.



§ 15-5-12 Continuation of proceedings after change of venue--Transfer of papers.

15-5-12. Continuation of proceedings after change of venue--Transfer of papers. When the place of trial is changed all other proceedings shall be had in the county to which the place of trial is changed, unless otherwise provided by the consent of the parties, in writing, duly filed, or by order of the court; and the papers shall be filed or transferred accordingly.

Source: SDC 1939 & Supp 1960, § 33.0306.



§ 15-5-13 Terms allowed on change of venue from improper county--Payment of costs required before continuation or commencement of new action.

15-5-13. Terms allowed on change of venue from improper county--Payment of costs required before continuation or commencement of new action. If the county designated is not the proper county and where the court changes the place of trial on account of the action having been brought in the wrong county, the court, in its order granting the change of place of trial, may in its discretion allow to the moving party such terms as to it may seem just; and in case of a dismissal of the action or change of place of trial, the payment of the amount awarded by the court shall be made a condition precedent to the commencement of another action or the further prosecution of the action where change of place of trial has been granted.

Source: SDC 1939 & Supp 1960, § 33.0306.



§ 15-5-14 Change of venue in postjudgment divorce, paternity, or separate maintenance actions .

15-5-14. Change of venue in postjudgment divorce, paternity, or separate maintenance actions. The court may change the venue of trial or hearing in postjudgment divorce, paternity, or separate maintenance actions if:

(1) The parties no longer reside in the county where the action was decided; or

(2) The parties agree; or

(3) Convenience of witnesses or the ends of justice would be promoted by the change.
Source: SL 1998, ch 111, § 1.






Chapter 05A - Interactive Audiovisual Device Use In Court Proceedings

§ 15-5A-1 General provisions.

15-5A-1. General provisions. Whenever a proceeding in civil or criminal court is permitted under these rules to be conducted by interactive audiovisual device, the device shall enable a judge or magistrate to see and converse simultaneously with the parties, their counsel or other persons including witnesses. The interactive audiovisual signal shall be transmitted live and shall be secure from interception through lawful means by anyone other than the persons participating in the proceeding.

A judge or any other person authorized by law to administer oaths may administer an oath to a witness who is not personally present but who is appearing by means of the interactive audiovisual device. The provisions of SDCL § 22-29-1 shall apply even though the person taking the oath was not personally present before the person administering the oath, and prosecution for perjury shall take place in the jurisdiction of the tribunal receiving the interactive audiovisual testimony.

If a party and their counsel are at different locations, arrangements must be made so that they can communicate privately. Facilities must be available so that any documents filed or referred to during the interactive audiovisual communication, or required to be provided to a defendant prior to or during the proceeding, may be transmitted electronically, including, but not limited to, facsimile, personal computers, other terminal devices, and local, state, and national data networks. Any documents furnished by means of such an electronic data transmission may be served or executed by the person to whom it is sent, and returned in the same manner, and with the same force, effect, authority, and liability as an original document. All signatures on the electronic data transmissions shall be treated as original signatures.

Nothing contained herein shall be construed as affecting a defendant's right to waive counsel.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-2 Traffic offense proceedings.

15-5A-2. Traffic offense proceedings. At the discretion of the court, all traffic offense proceedings may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-3 Pre-trial criminal proceedings.

15-5A-3. Pre-trial criminal proceedings. At the discretion of the court, whenever the law requires a defendant in a misdemeanor or felony criminal case to appear before a judge or magistrate for an initial or subsequent appearance, bail, arraignment, or other pre-trial proceeding, the proceeding may be conducted by interactive audiovisual device, in which case the defendant shall not be required to be physically brought before the judge or magistrate.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-4 Misdemeanor plea or sentencing hearings.

15-5A-4. Misdemeanor plea or sentencing hearings. At the discretion of the court, misdemeanor plea hearings and misdemeanor sentence hearings may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-5 Post-conviction proceedings.

15-5A-5. Post-conviction proceedings. At the discretion of the court, post-conviction proceedings, including habeas corpus proceedings, may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-6 Juvenile proceedings.

15-5A-6. Juvenile proceedings. At the discretion of the court, interactive audiovisual devices may be used to conduct detention, advisory, status, admissions, change of plea, dispositional and review hearings in juvenile court. Judges may, in their discretion, require legal counsel or, if proceeding pro se, a parent or legal guardian, to be physically present in the same location with a juvenile who is appearing by means of interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-7 Civil commitment hearings.

15-5A-7. Civil commitment hearings. At the discretion of the court, civil commitment hearings may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-8 Grand jury proceedings.

15-5A-8. Grand jury proceedings. At the discretion of the prosecuting attorney, grand jury proceedings, including taking testimony of witnesses, may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-9 Where not permitted.

15-5A-9. Where not permitted. Use of interactive audiovisual device will not be permitted to conduct any felony plea hearings, any stage of trial, felony sentencing, or probation revocation hearing unless all parties to the proceeding stipulate to the use of the interactive audiovisual device for one of the aforementioned purposes. The judge presiding over the matter always retains the discretion not to allow an appearance by interactive audiovisual device if the judge believes that to do so would prejudice any party to the proceeding.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-10 Any proceeding where the court and parties agree.

15-5A-10. Any proceeding where the court and parties agree. Unless prohibited by any other law, all other proceedings where the court and parties agree may be conducted by interactive audiovisual device.

Source: SL 2007, ch 301 (Supreme Court Rule 06-69), eff. Jan. 1, 2007.



§ 15-5A-11 Interactive audio visual equipment for noncourt proceedings--Fees.

15-5A-11. Interactive audio visual equipment for noncourt proceedings--Fees. The Supreme Court may establish rules pursuant to § 16-3-1 to provide for the use of interactive audio visual equipment for noncourt proceedings and to establish a fee schedule for any such use by nonstate agencies. Any fee collected pursuant to this section shall be deposited into the state court automation fund.

Source: SL 2012, ch 109, § 1.






Chapter 06 - Rules Of Procedure In Circuit Courts

§ 15-6-1 Scope of Chapter.

15-6-1. Scope of Chapter. This chapter governs the procedure in the circuit courts of the State of South Dakota in all suits of a civil nature, with the exceptions stated in § 15-6-81. It shall be construed to secure the just, speedy and inexpensive determination of every action.

Source: SD RCP, Rule 1, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-2 One form of action.

15-6-2. One form of action. There shall be one form of action to be known as a "civil action." The distinction between actions at law and suits in equity, and the forms of all such actions and suits, are abolished in this state.

Source: SDC 1939 & Supp 1960, § 33.0101; SD RCP, Rule 2, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-3 Commencement of action.

15-6-3. Commencement of action. A civil action is commenced as provided in §§ 15-2-30 and 15-2-31.

Source: SD RCP, Rule 3, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-4(a) Summons--Form.

15-6-4(a). Summons--Form. The summons shall be legibly subscribed by the plaintiff or his attorney and shall include the subscriber's address. It shall be directed to the defendant, and shall require him to answer the complaint and serve a copy of his answer on the subscriber at the subscriber's address within thirty days after the service of the summons, exclusive of the day of service, and shall notify him that in case of his failure to answer, judgment by default may be rendered against him as requested in the complaint.

Whenever the form of the summons is specified in any statute or rule relating to any action, remedy or special proceeding, the form so specified shall be used.

Source: SDC 1939 & Supp 1960, § 33.0803; SD RCP, Rule 4 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2010, ch 251 (Supreme Court Rule 09-07), eff. Sept. 24, 2009.



§ 15-6-4(b) Summons served without complaint.

15-6-4(b). Summons served without complaint. A copy of the complaint need not be served with the summons. In such case the summons must state where the complaint is or will be filed.

If the complaint is not served with the summons and the defendant within thirty days after service of the summons, in any such case, causes notice of appearance to be given, in person or by attorney, and demands in writing a copy of the complaint specifying a place within the state where it may be served, a copy of the complaint must, within twenty days thereafter, be served accordingly. After such service of the complaint, the defendant has thirty days to answer or otherwise proceed against the complaint.

In any of such cases where the same attorney appears for different parties, only one copy of a notice, complaint, answer, motion, or other paper in the action need be served upon him, unless otherwise specifically ordered by the court in any case.

Source: SDC 1939 & Supp 1960, § 33.0821; SD RCP, Rule 4 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-4(c) By whom summons served.

15-6-4(c). By whom summons served. The summons may be served by the sheriff or a constable of the county or other comparable political subdivision where the defendant may be found, or in the District of Columbia by the United States marshal or a deputy, or by any other person not a party to the action who at the time of making such service is an elector of any state. If the defendant to be served is an Indian residing in Indian country, the summons may be served by a person not a party to the action who at the time of making such service is an elector of any state. The service shall be made and the summons returned with proof of the service, with all reasonable diligence, to the plaintiff's attorney, if any, otherwise to the plaintiff. The plaintiff or the plaintiff's attorney may by endorsement on the summons fix a time for the service thereof, and the service shall be made accordingly.

Source: SDC 1939 & Supp 1960, § 33.0806; SD RCP, Rule 4 (c), as adopted by Supp. Ct. Order March 29, 1966, effective July 1, 1966; SL 1979, ch 147, § 1; SL 1994, ch 155; SL 1999, ch 102, § 1.



§ 15-6-4(d) Personal service of summons.

15-6-4(d). Personal service of summons. The summons shall be served by delivering a copy thereof. Service in the following manner shall constitute personal service:

(1) If the action is against a business entity, on the president, partner or other head of the entity, officer, director, or registered agent thereof. If any of the above cannot be conveniently found, service may be made by leaving a copy of the summons and complaint at any office of such business entity within this state, with the person in charge of such office;

(i) A business entity for purposes of this subdivision shall include, but not be limited to:

A. Domestic and foreign corporations;

B. Domestic and foreign partnerships;

C. Limited liability companies;

D. Entities with fictitious names; and

E. Any entity required to have a registered agent with the Secretary of State.

(2) If the action is against a public corporation within this state, service may be made as follows:

(i) Upon a county, by serving upon any county commissioner;

(ii) Upon a first or second class municipality, by serving upon the mayor or any alderman or commissioner;

(iii) Upon a third class municipality, by serving upon any trustee;

(iv) Upon an organized township, by serving upon any supervisor;

(v) Upon any school district, by serving upon any member of the school board or board of education; and

(vi) Upon a consumers power district, by serving upon any member of the board of directors;

(3) If the action is against a minor, upon a parent or person having custody, and if the minor is over the age of fourteen years, then also upon such minor personally, and in any event upon the legally appointed guardian, guardian ad litem or conservator, if there is one;

(4) If the action is against a person judicially declared to be mentally incompetent, or who is a patient at an institution for persons with mental illnesses or developmental disabilities or for whom a guardian or conservator has been legally appointed, upon such guardian or conservator, and upon the administrator or superintendent of such institutions for persons with mental illnesses or developmental disabilities, or person having custody, and also upon the person with mental illness or a developmental disability; provided that if the person with mental illness or a developmental disability is a patient of an institution for persons with mental illnesses or developmental disabilities, and the administrator or superintendent thereof shall certify in writing that service upon such person personally would be unavailing or injurious to his physical or mental well-being, and such certificate be filed, service upon such individual may be dispensed with by order of court;

(5) If the action is against the state or any of its institutions, departments, or agencies, by service upon such officer or employee as may be designated by the statute authorizing such action, and upon the attorney general. In all matters involving title to land owned or held in trust by the state or any of its institutions, departments, or agencies, upon the commissioner of school and public lands and the attorney general. In all matters other than those involving title to such lands, if no officer or employee is designated, then upon the Governor and the attorney general. Any of such officers or employees referred to in § 15-6-4 may admit service of the summons with the same legal effect as if it had been personally served upon them by an officer or elector;

(6) If the action is against a state officer, employee or agent arising out of his office, employment or agency, a copy of the summons and complaint shall be mailed, certified mail, postage prepaid to the attorney general together with an admission of service and a return envelope, postage prepaid, addressed to the sender. The executed admission of service shall be filed by the sender in accordance with § 15-6-5(d);

(7) Whenever the manner of service of process is specified in any statute or rule relating to any action, remedy or special proceedings the manner of service so specified shall be followed;

(8) In all other cases, to the defendant personally; and

(9) If the action is against a person or business entity in a foreign country, service may be made as follows:

(i) By an internationally agreed means reasonably calculated to give notice, such as those means authorized by the Hague Convention on the service abroad of judicial and extrajudicial documents; or

(ii) If there is no internationally agreed means of service, service reasonably calculated to give notice may be made:

(A) In the manner prescribed by the law of the foreign country for service in that country in an action in any of its courts of general jurisdiction;

(B) As directed by the foreign authority in response to a letter rogatory or letter request; or

(C) Unless prohibited by the law of the foreign country; by delivery to the individual personally; upon a corporation, limited liability company, limited partnership or partnership or association, by delivery to an officer, or a managing, general or registered agent; or by any form of mail requiring a signed receipt; or

(iii) As directed by the court.

Service under this subdivision may be made by any person authorized by § 15-6-4(c), anyone duly authorized to serve lawful summons by the law of the country where service is to be made, pursuant to the applicable treaty or convention, or by anyone designated by order of the court or the foreign court. Proof of service may be made as prescribed in § 15-6-4(g), pursuant to the applicable treaty or convention, by order of the court, or by law of the foreign country. Proof of service by mail shall include an affidavit or certificate of addressing and mailing.

Source: SDC 1939 & Supp 1960, § 33.0807; SD RCP, Rule 4(d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1984, ch 144, § 1; SL 1986, ch 159; SL 1992, ch 60, § 2; SL 1993, ch 213, § 87; SL 2002, ch 248, § 1; SL 2003, ch 114, § 1; SL 2005, ch 287 (Supreme Court Rule 05-01), effective Feb. 25, 2005.



§ 15-6-4(e) Service by leaving copy with resident of defendant's dwelling.

15-6-4(e). Service by leaving copy with resident of defendant's dwelling. Service in the following manner shall also constitute personal service. If the defendant cannot be found conveniently, service may be made by leaving a copy at the defendant's dwelling with someone over the age of fourteen years who resides there.

Source: SDC 1939 & Supp 1960, § 33.0808; SD RCP, Rule 4 (e), as adopted by Sup. Ct. Order March 29, 1966, eff. July 1, 1966; SL 2005, ch 288 (Supreme Court Rule 05-02), eff. Feb. 25, 2005; SL 2016, ch 237 (Supreme Court Rule 15-15), eff. Jan. 1, 2016.



§ 15-6-4(f) Service upon party not a resident of or found within state.

15-6-4(f). Service upon party not a resident of or found within state. Whenever a statute of this state provides for the service of a legal process upon a party not a resident of or found within the state, service shall be made under the circumstances and in the manner prescribed by the statute.

Source: SD RCP, Rule 4 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-4(g) Proof of service.

15-6-4(g). Proof of service. Proof of the service of the summons and complaint or of any pleading, process, or other paper must state the time, place, and manner of such service or of publication and mailing and must be made as follows:

(1) If served by a sheriff or a county constable, his certificate thereof;

(2) If by any other person, his affidavit thereof;

(3) The written admission of the party or his representative upon whom service might have been made for such party;

(4) In case of publication, by affidavit of the printer, his foreman, or principal clerk or the publisher of the newspaper showing the same and an affidavit of mailing of copies as required by law; or

(5) In case of mailing, by affidavit of mailing and admission of service.
Source: SDC 1939, §§ 33.0810, 33.0816; SL 1945, ch 146; SD RCP, Rule 4 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1979, ch 11147, § 2; SL 1985, ch 159, § 2.



§ 15-6-4(h) Amendment of process.

15-6-4(h). Amendment of process. The court in its discretion and on such terms as it deems just may at any time allow any summons or other process or proof of service thereof to be amended, unless it clearly appears that substantial rights of the person against whom the process issued would be prejudiced thereby.

Source: SD RCP, Rule 4 (h), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-4(i) Service by mail--Admission of service--Costs.

15-6-4(i). Service by mail--Admission of service--Costs. Notwithstanding any other provision of law, a summons may be served upon a defendant in any action by mailing a copy of the summons, two copies of the notice and admission of service, conforming substantially to the form provided for in § 15-6-4(j), and a return envelope, postage prepaid, addressed to the sender. The notice and admission of service shall set forth that the failure to sign and return the admission of service within twenty days after the date of mailing without good cause will result in the court ordering the person so served to pay the costs of personal service.

Unless good cause is shown for not returning the admission of service to the sender within twenty days of mailing, the court shall order the payment of the costs of personal service to be paid by the defendant in the action.

Source: SL 1985, ch 159, § 1.



§ 15-6-4(j) Form of notice and admission of service by mail.

15-6-4(j). Form of notice and admission of service by mail. The notice and admission of service provided for in § 15-6-4(i) shall be substantially in the following form:
NOTICE AND ADMISSION OF SERVICE BY MAIL

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF __________ ________ JUDICIAL CIRCUIT
_________________________, Plaintiff NOTICE AND ADMISSION OF
vs. SUMMONS/SUMMONS AND
_________________________, Defendant COMPLAINT
NOTICE
To: ____________________
The enclosed summons is served pursuant to § 15-6-4.
You must complete the admission part of this form and return one copy of the completed form to the sender within twenty days.
You must sign and date the admission. If you are served on behalf of a corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must indicate under your signature your authority.
If you do not complete and return the form to the sender within twenty days, you (or the party on whose behalf you are being served) may be required to pay any expenses incurred in serving a summons in any other manner permitted by law.
If you do complete and return this form, you (or the party on whose behalf you are being served) must answer within thirty days. If you fail to do so, judgment by default will be taken against you for a relief demanded.
I hereby certify that this Notice and Admission of Service was mailed on ________.
__________
Signature
__________
Date of Signature

ADMISSION OF SERVICE OF SUMMONS/SUMMONS AND COMPLAINT

Personal service of the enclosed Summons/Summons and Complaint is hereby admitted by receipt of copies thereof at ________, South Dakota, this ________ day of ________, 20____.
__________
Signature
__________
Relationship to Entity/ Authority to Receive Service of Process
__________
Date of Signature

Source: SL 1985, ch 159, § 3.



§ 15-6-5(a) Service--When required.

15-6-5(a). Service--When required. Except as otherwise provided in this chapter, every order required by its terms to be served, every pleading subsequent to the original complaint unless the court otherwise orders because of numerous defendants, every written motion other than one which may be heard ex parte, and every written notice, appearance, demand, offer or judgment, and similar paper shall be served upon each of the parties. No service need be made on parties in default for failure to appear except that pleadings asserting new or additional claims for relief against them shall be served upon them in the manner provided for service of summons in § 15-6-4.

Source: SDC 1939 & Supp 1960, § 33.0819; SD RCP, Rule 5 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(b) Service--How made--Proof.

15-6-5(b). Service--How made--Proof. Whenever under this chapter service is required or permitted to be made upon a party represented by an attorney, the service shall be made upon the attorney unless service upon the party himself is ordered by the court. Service upon the attorney or upon a party shall be made by delivering a copy to him or by mailing it to him at his last known address or, if no address is known, by leaving it with the clerk of the court. Service upon a party represented by an attorney may also be made by facsimile transmission as provided in § 15-6-5(f). Delivery of a copy within § 15-6-5 means: Handing it to the attorney or to the party; or leaving it at his office with his clerk or other person in charge thereof; or, if there is no one in charge, leaving it in a conspicuous place therein; or, if the office is closed or the person to be served has no office, leaving it at his dwelling house or usual place of abode with some person over the age of fourteen years then residing therein. Service by mail shall be by first class mail and is complete upon mailing. Service by facsimile transmission is complete upon receipt by the attorney receiving service. An attorney's certificate of service, the written admission of service by the party or his attorney or an affidavit shall be sufficient proof of service. In the case of service by facsimile transmission, proof of service shall state the date and time of service and the facsimile telephone number or identifying symbol of the receiving attorney. The provisions of § 15-6-5 shall not apply to the service of a summons or other process or of any paper to bring a party into contempt.

Source: SDC 1939 & Supp 1960, § 33.0819; SD RCP, Rule 5 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1991, ch 424 (Supreme Court Rule 90-01); SL 1991, ch 446 (Supreme Court Rule 91-12); SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(c) Service on numerous defendants.

15-6-5(c). Service on numerous defendants. In any action in which there are unusually large numbers of defendants, the court, upon motion or of its own initiative, may order that service of the pleadings of the defendants and replies thereto need not be made as between the defendants and that any cross-claim, counterclaim or matter constituting an avoidance or affirmative defense contained therein shall be deemed to be denied or avoided by all other parties and that the filing of any such pleading and service thereof upon the plaintiff constitutes due notice of it to the parties. A copy of every such order shall be served upon the parties in such manner and form as the court directs.

Source: SDC 1939 & Supp 1960, § 33.0819; SD RCP, Rule 5 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(d) Filing of papers--Originals--Copies.

15-6-5(d). Filing of papers--Originals--Copies. The original of all papers served upon a party or presented to any court or judge in support of any application or motion and including the summons, all pleadings, notices, demands, offers, stipulations, affidavits, written motions, briefs, memorandums of law, and orders shall, if not filed before service, be filed with the court, together with proof of such service, forthwith upon such service. The foregoing requirement of filing applies to the notice of filing of an order and the notice of entry of a judgment together with proof of service thereof, both of which shall be filed forthwith; if not filed within ten days after service thereof, the time of service shall be deemed to be the date of filing of the notice and proof of service. If papers are not to be served, they must be filed with the court at the time of their presentation to the court for any action or consideration.

Any electronic version of any paper or document shall have the same force and effect as the original. A certified copy of an original made by electronic transmission shall have the same force and effect as a certified copy of an original.

Source: SDC 1939 & Supp 1960, §§ 33.0107, 33.0802; SD RCP, Rule 5 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 4, 1972, effective Jan. 1, 1973; SL 1981, ch 379; SL 1991, ch 447 (Supreme Court Rule 91-13); SL 1992, ch 147; SL 1992, ch 366 (Supreme Court Rule 92-1); SL 1999, ch 275; SL 2000, ch 255 (Supreme Court Rule 00-1); SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004; SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014; SL 2017, ch 224 (Supreme Court Rule 17-01), eff. Jan. 19, 2017.



§ 15-6-5(e) Definition--Filing with the court.

15-6-5(e). Definition--Filing with the court. The filing of pleadings and other papers with the court as required by this chapter shall be made by filing them with the clerk of the court, except that the judge may permit the papers to be filed with him, in which event he shall note thereon the filing date and forthwith transmit them to the office of the clerk.

Source: SDC 1939 & Supp 1960, § 33.0802; SD RCP, Rule 5 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(f) Service by facsimile transmission (fax) to parties represented by attorney.

15-6-5(f). Service by facsimile transmission (fax) to parties represented by attorney. Whenever under these rules service is required or permitted to be made upon a party represented by an attorney, such service may be made by facsimile transmission pursuant to the following conditions:

(1) The attorney upon whom service is made has the necessary equipment to receive such transmission;

(2) The attorney has agreed to accept service by facsimile transmission, or has served the serving party in the same case by facsimile transmission; and

(3) The time and manner of transmission comply with the requirements of § 15-6-6(a), unless otherwise established by the Court.
The signature on the facsimile shall constitute a signature under § 15-6-11(a).

Source: SL 1991, ch 448 (Supreme Court Rule 91-14); SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(g) Documents not to be filed--Depositions.

15-6-5(g). Documents not to be filed--Depositions. No depositions (except notices to take depositions), interrogatories, requests for documents, requests for admissions, and answers and responses thereto shall be filed with the clerk of the court except as provided in this section.

Any discovery materials necessary for the disposition of any motion filed with the court or referenced in any filing with the court shall be attached as an exhibit and filed with the party's motion in its entirety. Financial account information filed with the court as an exhibit under this section shall be confidential pursuant to §§ 15-15A-8 and 15-15A-9, and shall remain confidential unless and until access is granted by the court under § 15-15A-10.

If any party designated any or all of any deposition as evidence to be offered in the trial of any case, such deposition shall be filed in its entirety with the clerk of the court at the same time as that party's designation.

Depositions used by a party only for the purpose of contradicting or impeaching the testimony of deponent as a witness, pursuant to subdivision 15-6-32(a)(1), shall not be filed unless otherwise ordered by the judge presiding at the hearing or trial.

All depositions which have been read or offered into evidence by agreement of parties, or at the trial or submission of the case to the court, shall become a permanent part of the file.

Source: SL 1997, ch 304 (Supreme Court Rule 97-1); SL 2004, ch 328 (Supreme Court Rule 04-01), eff. July 1, 2004; SL 2005, ch 289 (Supreme Court Rule 05-03), eff. Feb. 25, 2005; SL 2006, ch 275 (Supreme Court Rule 06-01), eff. July 1, 2006; SL 2017, ch 225 (Supreme Court Rule 17-02), eff. Jan. 19, 2017.



§ 15-6-5(h) Civil Case Filing Statements.

15-6-5(h). Civil Case Filing Statements. Whenever a party or an attorney representing a party commences a civil action or files an answer or first responsive pleading in a civil action, the party or attorney representing the party shall file a completed civil case filing statement containing identifying information available to that party or attorney regarding all parties, including the adverse party, with the clerk of the court. A statement must also be filed whenever a new party is added to the action. The statement shall be available from the clerk or online at the Unified Judicial System's website. The identifying information for the filing party must be submitted on the filing statement. If the party or attorney representing a party is unable to provide the required information for the filing party, he or she may seek a waiver from the judge assigned to the action. After the information is recorded in the Unified Judicial System docketing system, the filing statement may be destroyed or kept by the clerk of the court in a nonpublic file for internal record management use by the Unified Judicial System. Access to the filed statement will only be available to court personnel or by court order.

Source: SL 2004, ch 321 (Supreme Court Rule 03-20), eff. Jan. 1, 2004; SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(i) Service of discovery requests by electronic mail or computer diskette--Costs.

15-6-5(i). Service of discovery requests by electronic mail or computer diskette--Costs. Any party or attorney serving discovery requests pursuant to § 15-6-31, § 15-6-33, § 15-6-34 or § 15-6-36 shall also, upon receipt of a written request, serve those items on the opposing party or attorney by electronic mail or computer diskette. Failure to comply with such a request shall not make service invalid or extend the time to file a response, but the court shall order payment of the actual costs of reproducing the item and may award such other terms as it deems proper under § 15-6-37 unless good cause for failure to comply with the request is shown.

Source: SL 2004, ch 328 (Supreme Court Rule 04-01), effective July 1, 2004.



§ 15-6-5(j) Service by electronic mail (email) to parties represented by attorney.

15-6-5(j). Service by electronic mail (email) to parties represented by attorney. Whenever under these rules service is required or permitted to be made upon a party represented by an attorney, such service may be made by email transmission pursuant to the following conditions:

(1) The attorney upon whom service is made has the necessary equipment to receive such transmission;

(2) Prior to the service, the attorney upon whom service is made has agreed in writing to accept service by email, or has served the serving party in the same case by email;

(3) The time and manner of transmission comply with the requirements of § 15-6-6(a), unless otherwise established by the court; and

(4) The sending attorney by facsimile or mail sends a certificate of service specifying the items electronically served.

The signature or electronic signature on the email shall constitute a signature under § 15-6-11(a). If within two days after the certificate of service is received, the attorney upon whom service is made attests in writing that he or she did not receive the electronic mail submission, then service shall not have been deemed to have been made.

Source: SL 2009, ch 284 (Supreme Court Rule 09-05), eff. July 1, 2009.



§ 15-6-6(a) Computation of time.

15-6-6(a). Computation of time. In computing any period of time prescribed or allowed by this chapter, by order of court, or by any applicable statute, the day of the act, event, or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday or a legal holiday or, when the act to be done is the filing of a paper in court, a day on which weather or other conditions have made the office of the clerk of court inaccessible, in which event the period runs until the end of the next day which is not one of the aforementioned days. When the period of time prescribed or allowed is less than eleven days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation. As used in this rule, "legal holiday" includes those holidays listed in § 1-5-1.

Service by facsimile and electronic mail transmission must be completed by 5:00 p.m., receiver's time, on a weekday, which is not a legal holiday, or service shall be deemed to be made on the following weekday, which is not a legal holiday.

Source: SD RCP, Rule 6(a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1991, ch 425 (Supreme Court Rule 90-02); SL 2006, ch 276 (Supreme Court Rule 06-02), eff. July 1, 2006; SL 2009, ch 280 (Supreme Court Rule 09-01), eff. July 1, 2009.



§ 15-6-6(b) Enlargement of time.

15-6-6(b). Enlargement of time. When by this chapter or by a notice given thereunder or by an order of court an act is required or allowed to be done at or within a specified time, the court for cause shown may at any time in its discretion:

(1) With or without motion or notice order the period enlarged if request therefor is made before the expiration of the period originally prescribed or as extended by a previous order; or

(2) Upon motion made after the expiration of the specified period permit the act to be done where the failure to act was the result of excusable neglect
but it may not extend the time for taking any action under §§ 15-6-50(b), 15-6-59(b) and (d), and 15-6-60(b), except to the extent and under the conditions stated in them.

Source: SDC 1939 & Supp 1960, § 33.0108; SD RCP, Rule 6 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-6(c) Superseded.

15-6-6(c). Superseded



§ 15-6-6(d) Time for motion--Affidavits--Briefs.

15-6-6(d). Time for motion--Affidavits--Briefs. A written motion, other than one which may be heard ex parte and notice of the hearing thereof or an order to show cause shall be served not later than ten days before the time specified for the hearing, unless a different period is fixed by this chapter or by order of the court. Such an order may for cause shown be made on ex parte application. When a motion is supported by affidavit or brief, the affidavit or brief shall be served with the motion and, except as otherwise provided in § 15-6-59(b), opposing affidavits or briefs may be served not later than five days before the hearing, unless the court permits them to be served at some other time. A reply brief or affidavit may be served by the movant not later than two days before the hearing, unless the court permits them to be served at some other time.

Source: SDC 1939 & Supp 1960, § 33.1001; SD RCP, Rule 6 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 277 (Supreme Court Rule 06-03), eff. July 1, 2006.



§ 15-6-6(e) Additional time after service by mail--Facsimile and electronic mail transmission service exempt.

15-6-6(e). Additional time after service by mail--Facsimile and electronic mail transmission service exempt. Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper upon him, or whenever such service is required to be made a prescribed period before a specified event, and the notice or paper is served by mail, three days shall be added to the prescribed period.

Service by facsimile or electronic mail transmission shall not be deemed service by mail for purposes of this section.

Source: SDC 1939 & Supp 1960, § 33.0820; SD RCP, Rule 6 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1991, ch 426 (Supreme Court Rule 90-03); SL 2009, ch 281 (Supreme Court Rule 09-02), eff. July 1, 2009.



§ 15-6-7(a) Pleadings.

15-6-7(a). Pleadings. There shall be a complaint and an answer; a reply to a counterclaim denominated as such; an answer to a cross-claim, if the answer contains a cross-claim; a third-party complaint, if a person who was not an original party is summoned under the provisions of § 15-6-14; and a third-party answer, if a third-party complaint is served. No other pleading shall be allowed, except that the court may order a reply to an answer or a third-party answer.

Source: SDC 1939 & Supp 1960, § 33.0901; SD RCP, Rule 7 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-7(b) Motions and other papers.

15-6-7(b). Motions and other papers. (1) An application to the court for an order shall be by motion which, unless made during a hearing or trial, shall be made in writing, shall state with particularity the grounds therefor, and shall set forth the relief or order sought. The requirement of writing is fulfilled if the motion is stated in a written notice of the hearing of the motion.

(2) The rules applicable to captions, signing, and other matters of form of pleadings apply to all motions and other papers provided for by this chapter.

(3) Exhibits and other attachments to motions are subject to the provisions of Rule 11 and the protective provisions of § 15-6-26(c).
Source: SDC 1939 & Supp 1960, § 33.1001; SD RCP, Rule 7 (b), as adopted by Supp. Ct. Order March 29, 1966, effective July 1, 1966; SL 2001, ch 295 (Supreme Court Rule 01-03); SL 2006, ch 278 (Supreme Court Rule 06-04), eff. July 1, 2006.



§ 15-6-7(c) Demurrers, pleas, and exceptions abolished.

15-6-7(c). Demurrers, pleas, and exceptions abolished. Demurrers, pleas, and exceptions for insufficiency of a pleading shall not be used.

Source: SDC 1939 & Supp 1960, § 33.0902; SD RCP, Rule 7 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(a) Claims for relief.

15-6-8(a). Claims for relief. A pleading which sets forth a claim for relief, whether an original claim, counterclaim, cross-claim, or third-party claim, shall contain:

(1) A short and plain statement of the claim showing that the pleader is entitled to relief; and

(2) A demand for judgment for the relief to which he deems himself entitled.

Relief in the alternative or of several different types may be demanded.

Source: SDC 1939 & Supp 1960, § 33.0903; SD RCP, Rule 8 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(b) Defenses--Form of denials.

15-6-8(b). Defenses--Form of denials. A party shall state in short and plain terms his defenses to each claim asserted and shall admit or deny the averments upon which the adverse party relies. If he is without knowledge or information sufficient to form a belief as to the truth of an averment, he shall so state and this has the effect of a denial. Denials shall fairly meet the substance of the averments denied. When a pleader intends in good faith to deny only a part or a qualification of an averment, he shall specify so much of it as is true and material and shall deny only the remainder. Unless the pleader intends in good faith to controvert all the averments of the preceding pleading, he may make his denials as specific denials of designated averments or paragraphs, or he may generally deny all the averments except such designated averments or paragraphs as he expressly admits; but, when he does so intend to controvert all its averments, he may do so by general denial subject to the obligations set forth in § 15-6-11.

Source: SDC 1939 & Supp 1960, § 33.0904; SD RCP, Rule 8 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(c) Defenses--Form of denials.

15-6-8(c). Defenses--Form of denials. In pleading to a preceding pleading, a party shall set forth affirmatively accord and satisfaction, arbitration and award, assumption of risk, contributory negligence, discharge in bankruptcy, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches, license, payment, release, res judicata, statute of frauds, statute of limitations, waiver, and any other matter constituting an avoidance or affirmative defense. When a party has mistakenly designated a defense as a counterclaim or a counterclaim as a defense, the court on terms, if justice so requires, shall treat the pleading as if there had been a proper designation.

Source: SDC 1939 & Supp 1960, § 33.0905; SD RCP, Rule 8 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(d) Effect of failure to deny.

15-6-8(d). Effect of failure to deny. Averments in a pleading to which a responsive pleading is required, other than those as to the amount of damage, are admitted when not denied in the responsive pleading. Averments in a pleading to which no responsive pleading is required or permitted shall be taken as denied or avoided.

Source: SDC 1939 & Supp 1960, § 33.0906; SD RCP, Rule 8 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(e) Pleading to be concise and direct--Consistency.

15-6-8(e). Pleading to be concise and direct--Consistency. (1) Each averment of a pleading shall be simple, concise, and direct. No technical forms of pleading or motions are required.

(2) A party may set forth two or more statements of a claim or defense alternatively or hypothetically, either in one count or defense or in separate counts or defenses. When two or more statements are made in the alternative and one of them if made independently would be sufficient, the pleading is not made insufficient by the insufficiency of one or more of the alternative statements. A party may also state as many separate claims or defenses as he has regardless of consistency and whether based on legal or on equitable grounds or on both. All statements shall be made subject to the obligations set forth in § 15-6-11.
Source: SDC 1939 & Supp 1960, § 33.0908; SD RCP, Rule 8 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-8(f) Construction of pleadings.

15-6-8(f). Construction of pleadings. All pleadings shall be so construed as to do substantial justice.

Source: SDC 1939 & Supp 1960, § 33.0915; SD RCP, Rule 8 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(a) Pleading capacity.

15-6-9(a). Pleading capacity. It is not necessary to aver the capacity of a party to sue or be sued or the authority of a party to sue or be sued in a representative capacity or the legal existence of a corporation or organized association of persons that is made a party. When a party desires to raise an issue as to the legal existence of any party or the capacity of any party to sue or be sued or the authority of a party to sue or be sued in a representative capacity, he shall do so by specific negative averment, which shall include such supporting particulars as are peculiarly within the pleader's knowledge.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(b) Pleading, fraud, mistake, condition of the mind.

15-6-9(b). Pleading, fraud, mistake, condition of the mind. In all averments of fraud or mistake, the circumstances constituting fraud or mistake shall be stated with particularity. Malice, intent, knowledge, and other condition of mind of a person may be averred generally.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(c) Pleading conditions precedent.

15-6-9(c). Pleading conditions precedent. In pleading the performance or occurrence of conditions precedent, it is sufficient to aver generally that all conditions precedent have been performed or have occurred. A denial of performance or occurrence shall be made specifically and with particularity.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(d) Pleading official document or act.

15-6-9(d). Pleading official document or act. In pleading an official document or official act, it is sufficient to aver that the document was issued or the act done in compliance with law; and in pleading any statute or ordinance, it is sufficient to refer to the statute by its number and the ordinance by its title or number and the date of its approval.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(e) Pleading judgment.

15-6-9(e). Pleading judgment. In pleading a judgment or decision of a domestic or foreign court, judicial or quasi-judicial tribunal, or of a board or officer, it is sufficient to aver the judgment or decision without setting forth matter showing jurisdiction to render it.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(f) Pleading time and place.

15-6-9(f). Pleading time and place. For the purpose of testing the sufficiency of a pleading, averments of time and place are material and shall be considered like all other averments of material matter.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (f), as adopted by Supp. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(g) Pleading special damage.

15-6-9(g). Pleading special damage. When items of special damage are claimed, they shall be specifically stated.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(h) Unknown party--How designated in pleadings and process.

15-6-9(h). Unknown party--How designated in pleadings and process. When a party is ignorant of the name of an opposing party and so alleges in his pleading, the opposing party may be designated by any name, and when his true name is discovered the process and all pleadings and proceedings in the action shall be amended by substituting the true name.

Source: SDC 1939 & Supp 1960, § 33.0401; SD RCP, Rule 9 (h), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-9(i) Complaint in action for libel or slander.

15-6-9(i). Complaint in action for libel or slander. In an action for libel or slander, it shall not be necessary to state in the complaint any extrinsic facts, for the purpose of showing the application to the plaintiff of the defamatory matter out of which the cause of action arose, but it shall be sufficient to state generally that the same was published or spoken concerning the plaintiff, and if such allegation be controverted, the plaintiff shall be bound to establish, on trial, that it was so published or spoken.

Source: SDC 1939 & Supp 1960, § 33.0910; SD RCP, Rule 9 (i), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-10(a) Caption--Names of parties.

15-6-10(a). Caption--Names of parties. Every pleading shall have a caption setting forth the name of the court and the county in which the action is brought, the title of the action, and a designation as in § 15-6-7(a). In the complaint the title of the action shall include the names of all the parties, but in other pleadings it is sufficient to state the name of the first party on each side with an appropriate indication of other parties.

Source: SDC 1939 & Supp 1960, § 33.0908; SD RCP, Rule 10 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-10(b) Paragraphs--Separate statements.

15-6-10(b). Paragraphs--Separate statements. All averments of claim or defense shall be made in numbered paragraphs, the contents of each of which shall be limited as far as practicable to a statement of a single set of circumstances; and a paragraph may be referred to by number in all succeeding pleadings. Each claim founded upon a separate transaction or occurrence and each defense other than denials shall be stated in a separate count or defense whenever a separation facilitates the clear presentation of the matters set forth.

Source: SDC 1939 & Supp 1960, § 33.0908; SD RCP, Rule 10 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-10(c) Adoption by reference--Exhibits.

15-6-10(c). Adoption by reference--Exhibits. Statements in a pleading may be adopted by reference in a different part of the same pleading or in another pleading or in any motion. A copy of any written instrument which is an exhibit to a pleading is a part thereof for all purposes.

Source: SDC 1939 & Supp 1960, § 33.0908; SD RCP, Rule 10 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-10(d) Roman numerals--Use--Restrictions.

15-6-10(d). Roman numerals--Use--Restrictions. Roman numerals may not be used to number paragraphs in pleadings. The use of Roman numerals in pleadings is restricted to use in conjunction with persons' names and in lower case use in prefaces, forewords, prologues, and epilogues.

Source: SL 1998, ch 310.



§ 15-6-10(e) Formatting of pleadings.

15-6-10(e). Formatting of pleadings. All pleadings, motions, orders and other papers filed with the court, with the exception of exhibits, shall be typewritten or hand printed in a clear and legible manner, no smaller than 12 point type; on one side only of white, unglazed, opaque paper of good texture, eight and one-half inches wide and eleven inches long; and consecutively numbered at the bottom center of each page.

Source: SL 2013, ch 267, § 1 (Supreme Court Rule 13-06), eff. Feb. 14, 2013.



§ 15-6-11(a) Signature.

15-6-11(a). Signature. Every pleading, written motion, and other paper shall be signed by at least one attorney of record in the attorney's individual name, or, if the party is not represented by an attorney, shall be signed by the party. Each paper shall state the signer's address and telephone number, if any. Except when otherwise specifically provided by rule or statute, pleadings need not be verified or accompanied by affidavit. An unsigned paper shall be stricken unless omission of the signature is corrected promptly after being called to the attention of the attorney or party.

Source: SDC 1939 & Supp 1960, § 33.0909; SD RCP, Rule 11, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1986, ch 160, § 1; SL 2001, ch 296 (Supreme Court Rule 01-04); SL 2006, ch 279 (Supreme Court Rule 06-05), eff. July 1, 2006.



§ 15-6-11(b) Representations to court.

15-6-11(b). Representations to court. By presenting to the court (whether by signing, filing, submitting, or later advocating) a pleading, written motion, or other paper, an attorney or unrepresented party is certifying that to the best of the person's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances:

(1) It is not being presented for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation;

(2) The claims, defenses, and other legal contentions therein are warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law;

(3) The allegations and other factual contentions have evidentiary support or, if specifically so identified, are likely to have evidentiary support after a reasonable opportunity for further investigation or discovery; and

(4) The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on a lack of information or belief.
Source: SDC 1939 & Supp 1960, § 33.0909; SD RCP, Rule 11, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1986, ch 160, § 1; SL 2001 ch 297 (Supreme Court Rule 01-05); SL 2006, ch 280 (Supreme Court Rule 06-06), eff. July 1, 2006.



§ 15-6-11(c) Sanctions.

15-6-11(c). Sanctions. If, after notice and a reasonable opportunity to respond, the court determines that § 15-6-11(b) has been violated, the court may, subject to the conditions stated below, impose an appropriate sanction upon the attorneys, law firms, or parties that have violated § 15-6-11(b) or are responsible for the violation.

(1) How Initiated.

(A) By Motion. A motion for sanctions under this rule shall be made separately from other motions or requests and shall describe the specific conduct alleged to violate § 15-6-11(b). It shall be served as provided in § 15-6-5, but shall not be filed with or presented to the court unless, within twenty-one days after service of the motion (or such other period as the court may prescribe), the challenged paper, claim, defense, contention, allegation, or denial is not withdrawn or appropriately corrected. If warranted, the court may award to the party prevailing on the motion the reasonable expenses and attorney's fees incurred in presenting or opposing the motion. Absent exceptional circumstances, a law firm shall be held jointly responsible for violations committed by its partners, associates, and employees.

(B) On Court's Initiative. On its own initiative, the court may enter an order describing the specific conduct that appears to violate § 15-6-11(b) and directing an attorney, law firm, or party to show cause why it has not violated § 15-6-11(b) with respect thereto.

(2) Nature of Sanctions; Limitations. A sanction imposed for violation of this rule shall be limited to what is sufficient to deter repetition of such conduct or comparable conduct by others similarly situated. Subject to the limitations in subparagraphs (A) and (B), the sanction may consist of, or include, directives of a nonmonetary nature, an order to pay a penalty into court, or, if imposed on motion and warranted for effective deterrence, an order directing payment to the movant of some or all of the reasonable attorneys' fees and other expenses incurred as a direct result of the violation.

(A) Monetary sanctions may not be awarded against a represented party for a violation of § 15-6-11(b)(2).

(B) Monetary sanctions may not be awarded on the court's initiative unless the court issues its order to show cause before a voluntary dismissal or settlement of the claims made by or against the party which is, or whose attorneys are, to be sanctioned.

(3) Order. When imposing sanctions, the court shall describe the conduct determined to constitute a violation of this rule and explain the basis for the sanction imposed.
Source: SDC 1939 & Supp 1960, § 33.0909; SD RCP, Rule 11, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1986, ch 160, § 1; SL 2006, ch 281 (Supreme Court Rule 06-07), eff. July 1, 2006.



§ 15-6-11(d) Inapplicability to discovery.

15-6-11(d). Inapplicability to discovery. Sections 15-6-11(a) through 15-6-11(c) do not apply to disclosures and discovery requests, responses, objections, and motions that are subject to the provisions of §§ 15-6-26 through 15-6-37.

Source: SDC 1939 & Supp 1960, § 33.0909; SD RCP, Rule 11, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1986, ch 160, § 1; SL 2006, ch 282 (Supreme Court Rule 06-08), eff. July 1, 2006.



§ 15-6-11(e) Appeal to Supreme Court--Award of attorneys' fees and costs on appeal.

15-6-11(e). Appeal to Supreme Court--Award of attorneys' fees and costs on appeal. The Supreme Court shall consider all appeals pursuant to §§ 15-6-11(a) through 15-6-11(d) without any presumption of the correctness of the trial court's findings of fact and conclusions of law. Reasonable attorneys' fees and costs shall be awarded to the successful party on appeal.

Source: SL 2006, ch 283 (Supreme Court Rule 06-09), eff. July 1, 2006.



§ 15-6-12(a) Time for presenting defenses and objections.

15-6-12(a). Time for presenting defenses and objections. A defendant shall serve the answer within thirty days after the service of the complaint upon defendant, except when otherwise provided by statute or rule. A party served with a pleading stating a cross-claim shall serve an answer within twenty days after the service. The plaintiff shall serve a reply to a counterclaim in the answer within twenty days after service of the answer or, if a reply is ordered by the court, within twenty days after service of the order, unless the order otherwise directs. The service of a motion permitted under § 15-6-12 alters these periods of time as follows, unless a different time is fixed by order of the court:

(1) If the court denies the motion or postpones its disposition until the trial on the merits, the responsive pleading shall be served within ten days after notice of the court's action;

(2) If the court grants a motion for a more definite statement, the responsive pleading shall be served within ten days after the service of the more definite statement;

(3) If an appeal is taken from an order sustaining a motion to dismiss and such order is thereafter reversed, the responsive pleading shall be served within twenty days after the judgment or order of reversal is filed in the trial court.
Source: SDC 1939 & Supp 1960, § 33.0907; SD RCP, Rule 12 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 284 (Supreme Court Rule 06-10), eff. July 1, 2006.



§ 15-6-12(b) Manner of presenting defenses and objections.

15-6-12(b). Manner of presenting defenses and objections. Every defense, in law or fact, to a claim for relief in any pleading, whether a claim, counterclaim, cross-claim, or third-party claim, shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may at the option of the pleader be made by motion:

(1) Lack of jurisdiction over the subject matter;

(2) Lack of jurisdiction over the person;

(3) Insufficiency of process;

(4) Insufficiency of service of process;

(5) Failure to state a claim upon which relief can be granted;

(6) Failure to join a party under § 15-6-19.

A motion making any of these defenses shall be made before pleading if a further pleading is permitted. No defense or objection is waived by being joined with one or more other defenses or objections in a responsive pleading or motion. If a pleading sets forth a claim for relief to which the adverse party is not required to serve a responsive pleading, the party may assert at the trial any defense in law or fact to that claim for relief. If, on a motion asserting the defense numbered (5) to dismiss for failure of the pleading to state a claim upon which relief can be granted, matters outside the pleading are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in § 15-6-56, and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by § 15-6-56.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 2006, ch 285 (Supreme Court Rule 06-11), eff. July 1, 2006.



§ 15-6-12(c) Motion for judgment on the pleadings.

15-6-12(c). Motion for judgment on the pleadings. After the pleadings are closed but within such time as not to delay the trial, any party may move for judgment on the pleadings. If, on a motion for judgment on the pleadings, matters outside the pleadings are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in § 15-6-56, and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by § 15-6-56.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-12(d) Preliminary hearings.

15-6-12(d). Preliminary hearings. The defenses specifically enumerated in subdivisions 15-6-12(b)(1) to (6), whether made in a pleading or by motion, and the motion for judgment mentioned in § 15-6-12(c) shall be heard and determined before trial on application of any party, unless the court orders that the hearing and determination thereof be deferred until the trial.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-12(e) Motion for more definite statement.

15-6-12(e). Motion for more definite statement. If a pleading to which a responsive pleading is permitted is so vague or ambiguous that a party cannot reasonably be required to frame a responsive pleading, the party may move for a more definite statement before interposing his responsive pleading. The motion shall point out the defects complained of and the details desired. If the motion is granted and the order of the court is not obeyed within ten days after notice of the order or within such other time as the court may fix, the court may strike the pleading to which the motion was directed or make such order as it deems just.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 286 (Supreme Court Rule 06-12), eff. July 1, 2006.



§ 15-6-12(f) Motion to strike.

15-6-12(f). Motion to strike. Upon motion made by a party before responding to a pleading or, if no responsive pleading is permitted by these rules, upon motion made by a party within twenty days after the service of the pleading upon him or upon the court's own initiative at any time, the court may order stricken from any pleading any insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-12(g) Consolidation of defenses in motion.

15-6-12(g). Consolidation of defenses in motion. A party who makes a motion under § 15-6-12 may join with it any other motions herein provided for and then available to him. If a party makes a motion under § 15-6-12 but omits therefrom any defense or objection then available to him which § 15-6-12 permits to be raised by motion, he shall not thereafter make a motion based on the defense or objection so omitted, except a motion as provided in subdivision 15-6-12(h)(2) on any of the grounds there stated.

Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-12(h) Waiver or preservation of certain defenses.

15-6-12(h). Waiver or preservation of certain defenses. (1) A defense of lack of jurisdiction over the person, insufficiency of process, or insufficiency of service of process is waived (A) if omitted from a motion in the circumstances described in § 15-6-12(g), or (B) if it is neither made by motion under § 15-6-12 nor included in a responsive pleading or an amendment thereof permitted by § 15-6-15(a) to be made as a matter of course.

(2) A defense of failure to state a claim upon which relief can be granted, a defense of failure to join a party indispensable under § 15-6-19, and an objection of failure to state a legal defense to a claim may be made in any pleading permitted or ordered under § 15-6-7(a), or by motion for judgment on the pleadings, or at the trial on the merits.

(3) Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the action.
Source: SDC 1939 & Supp 1960, § 33.1002; SD RCP, Rule 12 (h), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-13(a) Compulsory counterclaims.

15-6-13(a). Compulsory counterclaims. A pleading shall state as a counterclaim any claim which at the time of serving the pleading the pleader has against any opposing party, if it arises out of the transaction or occurrence that is the subject matter of the opposing party's claim and does not require for its adjudication the presence of third parties of whom the court cannot acquire jurisdiction. But the pleader need not state the claim if:

(1) At the time the action was commenced the claim was the subject of another pending action; or

(2) The opposing party brought suit upon his claim by attachment or other process by which the court did not acquire jurisdiction to render a personal judgment on that claim, and the pleader is not stating any counterclaim under § 15-6-13; or

(3) If the claim is not one over which the court would have jurisdiction if brought as an original action.
Source: SDC 1939 & Supp 1960, § 33.0911; SD RCP, Rule 13 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(b) Permissive counterclaims.

15-6-13(b). Permissive counterclaims. A pleading may state as a counterclaim any claim against an opposing party not arising out of the transaction or occurrence that is the subject matter of the opposing party's claim.

Source: SDC 1939 & Supp 1960, § 33.0911; SD RCP, Rule 13 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(c) Counterclaim exceeding opposing claim.

15-6-13(c). Counterclaim exceeding opposing claim. A counterclaim may or may not diminish or defeat the recovery sought by the opposing party. It may claim relief exceeding in amount or different in kind from that sought in the pleading of the opposing party.

Source: SD RCP, Rule 13 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(d) Counterclaim against the State of South Dakota.

15-6-13(d). Counterclaim against the State of South Dakota. This chapter shall not be construed to enlarge beyond the limits now fixed by law the right to assert counterclaims or to claim credits against the State of South Dakota or an officer or agency thereof.

Source: SD RCP, Rule 13 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(e) Counterclaim maturing or acquired after pleading.

15-6-13(e). Counterclaim maturing or acquired after pleading. A claim which either matured or was acquired by the pleader after serving his pleading may, with the permission of the court, be presented as a counterclaim by a supplemental pleading.

Source: SD RCP, Rule 13 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(f) Omitted counterclaim.

15-6-13(f). Omitted counterclaim. When a pleader fails to set up a counterclaim through oversight, inadvertence, or excusable neglect, or when justice requires, he may by leave of court set up the counterclaim by amendment.

Source: SD RCP, Rule 13 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(g) Cross-claim against co-party.

15-6-13(g). Cross-claim against co-party. A pleading may state as a cross-claim any claim by one party against a co-party arising out of the transaction or occurrence that is the subject matter either of the original action or of a counterclaim therein or relating to any property that is the subject matter of the original action. Such cross-claim may include a claim that the party against whom it is asserted is or may be liable to the cross-claimant for all or part of a claim asserted in the action against the cross-claimant.

Source: SDC 1939 & Supp 1960, § 33.0912; SD RCP, Rule 13 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-13(h) Joinder of additional parties.

15-6-13(h). Joinder of additional parties. Persons other than those made parties to the original action may be made parties to a counterclaim or cross-claim in accordance with the provisions of §§ 15-6-19 and 15-6-20.

Source: SD RCP, Rule 13 (h), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-13(i) Separate trials--Separate judgments.

15-6-13(i). Separate trials--Separate judgments. If the court orders separate trials as provided in § 15-6-42(b) judgment on counterclaim or cross-claim may be rendered in accordance with the terms of § 15-6-54(b), when the court has jurisdiction so to do, even if the claims of the opposing parties have been dismissed or otherwise disposed of.

Source: SD RCP, Rule 13 (i), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 1.



§ 15-6-14(a) When defendant may bring in third party.

15-6-14(a). When defendant may bring in third party. At any time after commencement of the action a defending party, as a third-party plaintiff, may cause a summons and complaint to be served upon a person not a party to the action who is or may be liable to him for all or part of the plaintiff's claim against him. The third-party plaintiff need not obtain leave to make the service if he serves the third-party complaint not later than ten days after he serves his original answer. Otherwise he must obtain leave on motion upon notice to all parties to the action. The person served with the summons and third-party complaint, hereinafter called the third-party defendant, shall make his defenses to the third-party plaintiff's claim as provided in § 15-6-12 and his counterclaims against the third-party plaintiff and cross-claims against other third-party defendants as provided in § 15-6-13. The third-party defendant may assert against the plaintiff any defenses which the third-party plaintiff has to the plaintiff's claim. The third-party defendant may also assert any claim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff. The plaintiff may assert any claim against the third-party defendant arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff, and the third-party defendant thereupon shall assert his defenses as provided in § 15-6-12 and his counterclaims and cross-claims as provided in § 15-6-13. Any party may move to strike the third-party claim, or for its severance or separate trial. A third-party defendant may proceed under § 15-6-14 against any person not a party to the action who is or may be liable to him for all or part of the claim made in the action against the third-party defendant. The court may render such judgments, one or more in number, as may be suitable. As among joint tort-feasors against whom a judgment has been entered in a single action, the provisions of § 15-8-15 apply only if the issue of proportionate fault is litigated between them by cross-claim, counterclaim, or third-party claim in that action.

Source: SL 1945, ch 167, § 7; SDC Supp 1960, § 33.04A08; SD RCP, Rule 14 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1976, ch 147.



§ 15-6-14(b) When plaintiff may bring in third party.

15-6-14(b). When plaintiff may bring in third party. When a counterclaim is asserted against a plaintiff, he may cause a third party to be brought in under circumstances which under § 15-6-14(a) would entitle a defendant to do so.

Source: SL 1945, ch 167, § 7; SDC Supp 1960, § 33.04A08; SD RCP, Rule 14 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-15(a) Amendments to pleadings.

15-6-15(a). Amendments to pleadings. A party may amend his pleading once as a matter of course at any time before a responsive pleading is served or, if the pleading is one to which no responsive pleading is permitted and the action has neither been placed upon the trial calendar, nor an order made setting a date for trial, he may so amend it at any time within twenty days after it is served. Otherwise a party may amend his pleading only by leave of court or by written consent of the adverse party; and leave shall be freely given when justice so requires. A party shall plead in response to an amended pleading within the time remaining for response to the original pleading or within ten days after service of the amended pleading, whichever period may be the longer, unless the court otherwise orders.

Source: SDC 1939 & Supp 1960, § 33.0914; SD RCP, Rule 15 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-15(b) Amendments to conform to the evidence.

15-6-15(b). Amendments to conform to the evidence. When issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure so to amend does not affect the result of the trial of these issues. If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended and shall do so freely when the presentation of the merits of the action will be subserved thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice him in maintaining his action or defense upon the merits. The court may grant a continuance to enable the objecting party to meet such evidence.

Source: SDC 1939 & Supp 1960, § 33.0914; SD RCP, Rule 15 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-15(c) Relation back of amendments to pleadings.

15-6-15(c). Relation back of amendments to pleadings. Whenever the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of the original pleading. An amendment changing the party against whom a claim is asserted relates back if the foregoing provision is satisfied and, within the period provided by law for commencing the action against him, the party to be brought in by amendment:

(1) Has received such notice of the institution of the action that he will not be prejudiced in maintaining his defense on the merits; and

(2) Knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against him.
Source: SD RCP, Rule 15 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-15(d) Supplemental pleadings.

15-6-15(d). Supplemental pleadings. Upon motion of a party the court may, upon reasonable notice and upon such terms as are just, permit him to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to be supplemented. Permission may be granted even though the original pleading is defective in its statement of a claim for relief or defense. If the court deems it advisable that the adverse party plead to the supplemental pleading, it shall so order, specifying the time therefor.

Source: SDC 1939 & Supp 1960, § 33.0913; SD RCP, Rule 15 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-16 Pretrial procedure--Formulating issues.

15-6-16. Pretrial procedure--Formulating issues. Prior to the trial of any action, the court, either on its own motion or the motion of any party, shall, after consulting with the attorneys for the parties and any unrepresented parties, enter a scheduling order that limits the time:

(1) To join other parties and to amend the pleadings;

(2) To file and hear motions;

(3) To complete discovery;

(4) The date or dates for conference before trial, final pretrial conference and trial;

(5) Any other matters appropriate to the circumstances of the case.

A schedule shall not be modified except by leave of the judge upon a showing of good cause.

Source: SDC 1939 & Supp 1960, § 33.1003; SD RCP, Rule 16, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 80-15; SL 1993, ch 384 (Supreme Court Rule 93-1).



§ 15-6-17(a) Real party in interest.

15-6-17(a). Real party in interest. Every action shall be prosecuted in the name of the real party in interest. A personal representative, guardian, conservator, bailee, trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party authorized by statute may sue in his own name without joining with him the party for whose benefit the action is brought; and when a statute of the state so provides, an action for the use or benefit of another shall be brought in the name of the state. No action shall be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest; and such ratification, joinder, or substitution shall have the same effect as if the action had been commenced in the name of the real party in interest.

Source: SDC 1939 & Supp 1960, § 33.0402; SD RCP, Rule 17 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1993, ch 213, § 88.



§ 15-6-17(b) Capacity to sue or be sued.

15-6-17(b). Capacity to sue or be sued. When two or more persons associated in any business, transact such business under a common name, whether it comprises the names of such persons or not, the associates may sue or be sued by such common name, the summons in such cases being served on one or more of the associates. The judgment in the action shall bind the joint property of all the associates, and the individual property of the party or parties served with process, in the same manner as if all had been named defendants and had been sued upon their joint liability.

Source: SDC 1939 & Supp 1960, § 33.0408; SD RCP, Rule 17 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-17(c) Representation of minors or incompetent persons.

15-6-17(c). Representation of minors or incompetent persons. Whenever a minor or incompetent person has a guardian or conservator, such guardian or conservator may sue or defend on behalf of the minor or incompetent person. If the minor or incompetent person does not have a guardian or conservator, he may sue by a guardian ad litem. The court shall appoint a guardian ad litem for a minor or incompetent person not otherwise represented in an action or shall make such other order as it deems proper for the protection of the minor or incompetent person and may make such appointment notwithstanding an appearance by a guardian or conservator. Unless the court otherwise orders, no guardian ad litem shall be permitted to receive any money or other property of his ward except costs and expenses allowed to such guardian ad litem by the court or recovered by the ward in the action until such guardian ad litem has given sufficient security approved by the court to account for and apply such money or property under direction of the court. Such guardian ad litem may with the approval of the court settle or compromise in behalf of his ward, the case in which he is appearing and any judgment entered therein.

Source: SDC 1939 & Supp 1960, §§ 33.0405 to 33.0407; SD RCP, Rule 17 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1993, ch 213, § 89.



§ 15-6-18(a) Joinder of claims.

15-6-18(a). Joinder of claims. A party asserting a claim to relief as an original claim, counterclaim, cross-claim, or third-party claim, may join either as independent or as alternate claims, as many claims, legal or equitable, as he has against an opposing party.

Source: SDC 1939 & Supp 1960, § 33.0916; SD RCP, Rule 18 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-18(b) Joinder of remedies--Fraudulent conveyances.

15-6-18(b). Joinder of remedies--Fraudulent conveyances. Whenever a claim is one heretofore cognizable only after another claim has been prosecuted to a conclusion, the two claims may be joined in a single action; but the court shall grant relief in that action only in accordance with the relative substantive rights of the parties. In particular, a plaintiff may state a claim for money and a claim to have set aside a conveyance fraudulent as to him, without first having obtained a judgment establishing the claim for money.

Source: SD RCP, Rule 18 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-19(a) Persons to be joined if feasible.

15-6-19(a). Persons to be joined if feasible. A person who is subject to service of process shall be joined as a party in the action if:

(1) In his absence complete relief cannot be accorded among those already parties; or

(2) He claims an interest relating to the subject of the action and is so situated that the disposition of the action in his absence may (i) as a practical matter impair or impede his ability to protect that interest or (ii) leave any of the persons already parties subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations by reason of his claimed interest. If he has not been so joined, the court shall order that he be made a party. If he should join as a plaintiff but refuses to do so, he may be made a defendant, or, in a proper case, an involuntary plaintiff. If the joined party objects to venue and his joinder would render the venue of the action improper, he shall be dismissed from the action.
Source: SDC 1939 & Supp 1960, § 33.0410; SD RCP, Rule 19 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-19(b) Determination by court whenever joinder not feasible.

15-6-19(b). Determination by court whenever joinder not feasible. If a person as described in subdivisions 15-6-19(a)(1) and (2) cannot be made a party, the court shall determine whether in equity and good conscience the action should proceed among the parties before it, or should be dismissed, the absent person being thus regarded as indispensable. The factors to be considered by the court include: first, to what extent a judgment rendered in the person's absence might be prejudicial to him or those already parties; second, the extent to which, by protective provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be lessened or avoided; third, whether a judgment rendered in the person's absence will be adequate; fourth, whether the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder.

Source: SD RCP, Rule 19 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-19(c) Pleading reasons for nonjoinder.

15-6-19(c). Pleading reasons for nonjoinder. A pleading asserting a claim for relief shall state the names, if known to the pleader, of any persons as described in subdivisions 15-6-19(a)(1) and (2) who are not joined and the reasons why they are not joined.

Source: SD RCP, Rule 19 (c) as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-19(d) Exception of class actions.

15-6-19(d). Exception of class actions. Section 15-6-19 is subject to the provisions of § 15-6-23.

Source: SD RCP, Rule 19 (d), as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-20(a) Permissive joinder.

15-6-20(a). Permissive joinder. All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all these persons will arise in the action. All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative, any right to relief in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all defendants will arise in the action. A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded. Judgment may be given for one or more of the plaintiffs according to their respective rights to relief, and against one or more defendants according to their respective liabilities.

Source: SDC 1939 & Supp 1960, § 33.0409; SD RCP, Rule 20 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-20(b) Separate trials.

15-6-20(b). Separate trials. The court may make such orders as will prevent a party from being embarrassed, delayed, or put to expense by the inclusion of a party against whom he asserts no claim and who asserts no claim against him, and may order separate trials or make other orders to prevent delay or prejudice.

Source: SDC 1939 & Supp 1960, § 33.1305; SD RCP, Rule 20 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-21 Misjoinder and nonjoinder of parties.

15-6-21. Misjoinder and nonjoinder of parties. Misjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just. Any claim against a party may be severed and proceeded with separately.

Source: SDC 1939 & Supp 1960, § 33.0411; SD RCP, Rule 21, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-22 Interpleader.

15-6-22. Interpleader. Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims are such that the plaintiff is or may be exposed to double or multiple liability. It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but are adverse to and independent of one another, or that the plaintiff avers that he is not liable in whole or in part to any or all of the claimants. A defendant exposed to similar liability may obtain such interpleader by way of cross-claim or counterclaim. The provisions of this section supplement and do not in any way limit the joinder of parties permitted in § 15-6-20.

Source: SDC 1939 & Supp 1960, § 33.0412; SD RCP, Rule 22, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-23(a) Prerequisites to a class action.

15-6-23(a). Prerequisites to a class action. One or more members of a class may sue or be sued as representative parties on behalf of all only if:

(1) The class is so numerous that joinder of all members is impracticable;

(2) There are questions of law or fact common to the class;

(3) The claims or defenses of the representative parties are typical of the claims or defenses of the class;

(4) The representative parties will fairly and adequately protect the interests of the class; and

(5) The suit is not against this state for the recovery of a tax imposed by chapter 10-39, 10-39A, 10-43, 10-44, 10-45, 10-46, 10-46A, 10-46B, or 10-52.
Source: SDC 1939 & Supp 1960, § 33.0410; SD RCP, Rule 23 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1982, ch 99, § 9; SL 1985, ch 15, § 31.



§ 15-6-23(b) Class actions maintainable.

15-6-23(b). Class actions maintainable. An action may be maintained as a class action if the prerequisites of § 15-6-23(a) are satisfied, and in addition:

(1) The prosecution of separate actions by or against individual members of the class would create a risk of:

(A) Inconsistent or varying adjudications with respect to individual members of the class which would establish incompatible standards of conduct for the party opposing the class; or

(B) Adjudications with respect to individual members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests; or

(2) The party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate permanent injunctive relief or corresponding declaratory relief with respect to the class as a whole; or

(3) The court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to the findings include:

(A) The interest of members of the class in individually controlling the prosecution or defense of separate actions;

(B) The extent and nature of any litigation concerning the controversy already commenced by or against members of the class;

(C) The desirability or undesirability of concentrating the litigation of the claims in the particular forum;

(D) The difficulties likely to be encountered in the management of a class action.
Source: SD RCP, Rule 23 (b), as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1978, ch 155, § 1.



§ 15-6-23(c) Determination by order whether class action to be maintained--Notice--Judgment--Actions conducted partially as class actions.

15-6-23(c). Determination by order whether class action to be maintained--Notice--Judgment--Actions conducted partially as class actions. (1) As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether it is to be so maintained. An order under this section may be conditional, and may be altered or amended before the decision on the merits.

(2) In any class action maintained under subdivision 15-6-23(b)(3), the court shall direct to the members of the class the best notice practicable under the circumstances, including individual notice to all members who can be identified through reasonable effort. The notice shall advise each member that (A) the court will exclude him from the class if he so requests by a specified date; (B) the judgment, whether favorable or not, will include all members who do not request exclusion; and (C) any member who does not request exclusion may, if he desires, enter an appearance through his counsel.

(3) The judgment in an action maintained as a class action under subdivision 15-6-23(b)(1) or (2), whether or not favorable to the class, shall include and describe those whom the court finds to be members of the class. The judgment in an action maintained as a class action under subdivision 15-6-23(b)(3), whether or not favorable to the class, shall include and specify or describe those to whom the notice provided in subdivision (2) of this section was directed, and who have not requested exclusion, and whom the court finds to be members of the class.

(4) When appropriate (A) an action may be brought or maintained as a class action with respect to particular issues, or (B) a class may be divided into subclasses and each subclass treated as a class, and the provisions of § 15-6-23 shall then be construed and applied accordingly.
Source: SD RCP, Rule 23 (c), as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-23(d) Orders in conduct of actions.

15-6-23(d). Orders in conduct of actions. In the conduct of actions to which § 15-6-23 applies, the court may make appropriate orders:

(1) Determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument;

(2) Requiring, for the protection of the members of the class or otherwise for the fair conduct of the action, that notice be given in such manner as the court may direct to some or all of the members of any step in the action, or of the proposed extent of the judgment, or of the opportunity of members to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses, or otherwise to come into the action;

(3) Imposing conditions on the representative parties or on intervenors;

(4) Requiring that the pleadings be amended to eliminate therefrom allegations as to representation of absent persons, and that the action proceed accordingly;

(5) Dealing with similar procedural matters.

The orders may be combined with an order under § 15-6-16, and may be altered or amended as may be desirable from time to time.

Source: SD RCP, Rule 23 (d), as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-23(e) Dismissal or compromise of class actions.

15-6-23(e). Dismissal or compromise of class actions. A class action shall not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to all members of the class in such manner as the court directs.

Source: SD RCP, Rule 23 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-23(c); SD RCP, Rule 23 (e) as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-23.1 Derivative actions by unincorporated associations.

15-6-23.1. Derivative actions by unincorporated associations. In a derivative action brought by one or more members to enforce a right of an unincorporated association, the association having failed to enforce a right which may properly be asserted by it, the complaint shall be verified and shall allege

(1) That the plaintiff was a member at the time of the transaction of which he complains or that his membership thereafter devolved on him by operation of law, and

(2) That the action is not a collusive one to confer jurisdiction on a court of the state which it would not otherwise have.

The complaint shall also allege with particularity the efforts, if any, made by the plaintiff to obtain the action he desires from the directors or comparable authority and, if necessary, from the members, and the reasons for his failure to obtain the action or for not making the effort. The derivative action may not be maintained if it appears that the plaintiff does not fairly and adequately represent the interests of the members similarly situated in enforcing the right of the association. The action shall not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to members in such manner as the court directs.

Source: SD RCP, Rule 23(b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-23(b); SD RCP, Rule 23.1, as added by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 2006, ch 287 (Supreme Court Rule 06-13), eff. July 1, 2006.



§ 15-6-23.2 Actions relating to unincorporated associations.

15-6-23.2. Actions relating to unincorporated associations. An action brought by or against the members of an unincorporated association as a class by naming certain members as representative parties may be maintained only if it appears that the representative parties will fairly and adequately protect the interests of the association and its members. In the conduct of the action the court may make appropriate orders corresponding with those described in § 15-6-23(d), and the procedure for dismissal or compromise of the action shall correspond with that provided in § 15-6-23(e).

Source: SD RCP, Rule 23.2, as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-24(a) Intervention of right.

15-6-24(a). Intervention of right. Upon timely application anyone shall be permitted to intervene in an action:

(1) When a statute of the state confers an unconditional right to intervene; or

(2) When the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant's interest is adequately represented by existing parties.
Source: SDC 1939 & Supp 1960, § 33.0413; SD RCP, Rule 24 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-24(b) Permissive intervention.

15-6-24(b). Permissive intervention. Upon timely application anyone may be permitted to intervene in an action when an applicant's claim or defense and the main action have a question of law or fact in common. When a party to an action relies for ground of claim or defense upon any statute or executive order administered by a federal or state governmental officer or agency or upon any regulation, order, requirement, or agreement issued or made pursuant to the statute or executive order, the officer or agency upon timely application may be permitted to intervene in the action. In exercising its discretion the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.

Source: SD RCP, Rule 24 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-24(c) Procedure for intervention.

15-6-24(c). Procedure for intervention. A person desiring to intervene shall serve a motion to intervene upon the parties as provided in § 15-6-5. The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought. The same procedure shall be followed when a statute gives a right to intervene.

When the constitutionality of an act of the Legislature affecting the public interest is drawn in question in any action to which the state or an officer, agency, or employee of the state is not a party, the party asserting the unconstitutionality of the act shall notify the attorney general thereof within such time as to afford him the opportunity to intervene.

Source: SDC 1939 & Supp 1960, § 33.0413; SD RCP, Rule 24 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-25(a) Death of party.

15-6-25(a). Death of party. (1) If a party dies and the claim is not thereby extinguished, the court may order substitution of the proper parties. The motion for substitution may be made by any party or by the successors or representatives of the deceased party and, together with the notice of hearing, shall be served on the parties as provided in § 15-6-5 and upon persons not parties in the manner provided in § 15-6-4 for the service of a summons. Unless the motion for substitution is made not later than ninety days after the death is suggested upon the record by service of a statement of the fact of the death as provided herein for the service of the motion, the action shall be dismissed as to the deceased party.

(2) In the event of the death of one or more of the plaintiffs or of one or more of the defendants in an action in which the right sought to be enforced survives only to the surviving plaintiffs or only against the surviving defendants, the action does not abate. The death shall be suggested upon the record and the action shall proceed in favor of or against the surviving parties.
Source: SDC 1939 & Supp 1960, § 33.0414; SD RCP, Rule 25 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-25(b) Incompetency of party.

15-6-25(b). Incompetency of party. If a party becomes incompetent, the court upon motion served as provided in § 15-6-25(a) may allow the action to be continued by or against his guardian, conservator, or guardian ad litem.

Source: SDC 1939 & Supp 1960, § 33.0414; SD RCP, Rule 25 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1993, ch 213, § 90.



§ 15-6-25(c) Transfer of party's interest.

15-6-25(c). Transfer of party's interest. In case of any transfer of interest, the action may be continued by or against the original party, unless the court upon motion directs the person to whom the interest is transferred to be substituted in the action or joined with the original party. Service of the motion shall be made as provided in § 15-6-25(a).

Source: SDC 1939 & Supp 1960, § 33.0414; SD RCP, Rule 25 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-25(d) Officer as party--Death or separation from office.

15-6-25(d). Officer as party--Death or separation from office. (1) When a public officer, officer of a private corporation as such, personal representative or trustee is a party to an action in his official capacity and during its pendency dies, resigns, or otherwise ceases to hold office, the action does not abate and his successor is automatically substituted as a party. Proceedings following the substitution shall be in the name of the substituted party, but any misnomer not affecting the substantial rights of the parties shall be disregarded. An order of substitution may be entered at any time, but the omission to enter such an order shall not affect the substitution.

(2) When such officer sues or is sued in his official capacity, he may be described as a party by his official title rather than by name; but the court may require his name to be added.
Source: SDC 1939 & Supp 1960, § 33.0414; SD RCP, Rule 25 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-25(e) Judgment for possession of real property--Successor in interest--Revival.

15-6-25(e). Judgment for possession of real property--Successor in interest--Revival. When a judgment is recovered for the possession of real property and the party recovering such judgment shall have died subsequent to the recovery thereof, his successor in interest in said real property, whether by grant, devise, or inheritance, may revive said judgment and enforce the same by execution on motion, within one year after said death, or afterwards on supplemental complaint.

Source: SDC 1939 & Supp 1960, § 33.0414; SD RCP, Rule 25 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-25.1 Dismissal of parties--Subsequent pleadings.

15-6-25.1. Dismissal of parties--Subsequent pleadings. If a party is dismissed or dropped from a multiparty civil action by order of the court, the name of the dismissed or dropped party may not appear on subsequent pleadings.

Source: SL 1989, ch 174.



§ 15-6-26(a) Discovery methods.

15-6-26(a). Discovery methods. Parties may obtain discovery by one or more of the following methods: depositions upon oral examination or written questions; written interrogatories; production of documents or things or permission to enter upon land or other property, for inspection and other purposes; physical and mental examinations; and requests for admission. Unless the court orders otherwise under § 15-6-26(c), the frequency of use of these methods is not limited.

Source: Supreme Court Rule 76-3, § 2.



§ 15-6-26(b) Scope of discovery.

15-6-26(b). Scope of discovery. Unless otherwise limited by order of the court in accordance with these rules, the scope of discovery is as follows:

(1) In general. Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.

The frequency or extent of use of the discovery methods set forth in § 15-6-26(a) shall be limited by the court if it determines that:

(A)(i) the discovery sought is unreasonably cumulative or duplicative, or is obtainable from some other source that is more convenient, less burdensome, or less expensive;

(ii) the party seeking discovery has had ample opportunity by discovery in the action to obtain the information sought; or

(iii) discovery is unduly burdensome or expensive, taking into account the needs of the case, the amount in controversy limitations on the party's resources, and the importance of the issues at stake in the litigation.

The court may act upon its own initiative after reasonable notice or pursuant to a motion under § 15-6-26(c).

(2) Insurance agreements. A party may obtain discovery of the existence and contents of any insurance agreement under which any person carrying on an insurance business may be liable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment. Information concerning the insurance agreement is not by reason of disclosure admissible in evidence at trial. For purposes of this paragraph, an application for insurance shall not be treated as part of an insurance agreement.

(3) Trial preparation: materials. Subject to the provisions of subdivision (4) of this section, a party may obtain discovery of documents and tangible things otherwise discoverable under subdivision (1) of this section and prepared in anticipation of litigation or for trial by or for another party or by or for that other party's representative (including such other party's attorney, consultant, surety, indemnitor, insurer, or agent) only upon a showing that the party seeking discovery has substantial need of the materials in the preparation of the party's case and that the party is unable without undue hardship to obtain the substantial equivalent of the materials by other means. In ordering discovery of such materials when the required showing has been made, the court shall protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney or other representative of a party concerning the litigation.

A party may obtain without the required showing a statement concerning the action or its subject matter previously made by that party. Upon request, a person not a party may obtain without the required showing a statement concerning the action or its subject matter previously made by that person. If the request is refused, the person may move for a court order. The provisions of subdivision 15-6-37(a)(4) apply to award of expenses incurred in relation to the motion. For purposes of this paragraph, a statement previously made is (A) a written statement signed or otherwise adopted or approved by the person making it, or (B) a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement by the person making it and contemporaneously recorded.

(4) Trial preparation: experts. Discovery of facts known and opinions held by experts, otherwise discoverable under the provisions of subdivision (1) of this rule and acquired or developed in anticipation of litigation or for trial may be obtained only as follows:

(A)(i) A party may through interrogatories require any other party to identify each person whom the other party expects to call as an expert witness at trial, to state the subject matter on which the expert is expected to testify, and to state the substance of the facts and opinions to which the expert is expected to testify and a summary of the grounds for each opinion.

(ii) Upon motion, the court may order further discovery by other means, subject to such restrictions as to scope and such provisions, pursuant to subdivision (4)(C) of this section, concerning fees and expenses as the court may deem appropriate.

(B) Trial-preparation for draft reports or disclosures. Subdivision 15-6-26(b)(3) protects drafts of any report prepared by any witness who is retained or specially employed to provide expert testimony in the case or one whose duties as the party's employee regularly involves giving expert testimony, regardless of the form in which the draft is recorded.

(C) Trial preparation protection for communication between a party's attorney and expert witnesses. Subdivision 15-6-26(b)(3) protects communications between the party's attorney and any witness who is retained or specially employed to provide expert testimony in the case or one whose duties as the party's employee regularly involve giving expert testimony, regardless of the form of the communications, except to the extent that the communications:

(i) Relate to compensation for the expert's study or testimony;

(ii) Identify facts or data that the party's attorney provided and that the expert considered in forming the opinion to be expressed; or

(iii) Identify assumptions that the party's attorney provided and that the expert relied on in forming the opinions to be expressed.

(D) A party may discover facts known or opinions held by an expert who has been retained or specially employed by another party in anticipation of litigation or preparation for trial and who is not expected to be called as a witness at trial, only as provided in § 15-6-35(b) or upon a showing of exceptional circumstances under which it is impracticable for the party seeking discovery to obtain facts or opinions on the same subject by other means.

(E) Unless manifest injustice would result, (i) the court shall require that the party seeking discovery pay the expert a reasonable fee for time spent in responding to discovery under subdivisions (4)(A)(ii) and (4)(B) of this section; and (ii) with respect to discovery obtained under subdivision (4)(A) (ii) of this section the court may require, and with respect to discovery obtained under subdivision (4)(B) of this section the court shall require, the party seeking discovery to pay the other party a fair portion of the fees and expenses reasonably incurred by the latter party in obtaining facts and opinions from the expert.

(5) Claims of privilege or protection of trial preparation materials. When a party withholds information otherwise discoverable under these rules by claiming that it is privileged or subject to protection as trial preparation material, the party shall make the claim expressly and shall describe the nature of the documents, communications, or things not produced in a manner that, without revealing information itself privileged or protected, will enable other parties to assess the applicability of the privilege or protection.
Source: SDC 1939 & Supp 1960, § 36.0505; SD RCP, Rule 26 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 2; SL 1993, ch 385 (Supreme Court Rule 93-2); SL 2006, ch 288 (Supreme Court Rule 06-14), eff. July 1, 2006; SL 2011, ch 244 (Supreme Court Rule 11-01), eff. July 1, 2011.



§ 15-6-26(c) Protective orders.

15-6-26(c). Protective orders. Upon motion by a party or by the person from whom discovery is sought or has been taken, or other person who would be adversely affected, accompanied by a certification that the movant has in good faith conferred or attempted to confer with other affected parties in an effort to resolve the dispute without court action, and for good cause shown, the court in which the action is pending, on matters relating to a deposition, interrogatories, or other discovery, or alternatively, the court in the circuit where the deposition is to be taken may make any order which justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense, including one or more of the following:

(1) That the discovery not be had;

(2) That the discovery may be had only on specified terms and conditions, including a designation of the time and place;

(3) That the discovery may be had only by a method of discovery other than that selected by the party seeking discovery;

(4) That certain matters not be inquired into, or that the scope of the discovery be limited to certain matters;

(5) That discovery be conducted with no one present except persons designated by the court;

(6) That a deposition after being sealed be opened only by order of the court;

(7) That a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only in a designated way;

(8) That the parties simultaneously file specified documents or information enclosed in sealed envelopes to be opened as directed by the court;

(9) That depositions, interrogatories, admissions, other discovery, documents, and exhibits attached to motions, or portions of such documents, be sealed unless and until opened at the direction of the court.

If the motion for a protective order is denied in whole or in part, the court may, on such terms and conditions as are just, order that any party or person provide or permit discovery. The provisions of subdivision 15-6-37(a)(4) apply to the award of expenses incurred in relation to the motion.

Source: SDC 1939 & Supp 1960, § 36.0516; SD RCP, Rule 30 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-30(b); Supreme Court Rule 76-3, § 2; SL 2001, ch 298 (Supreme Court Rule 01-06); SL 2006, ch 289 (Supreme Court Rule 06-15), eff. July 1, 2006.



§ 15-6-26(d) Sequence and timing of discovery.

15-6-26(d). Sequence and timing of discovery. Unless the court upon motion, for the convenience of parties and witnesses and in the interests of justice, orders otherwise, methods of discovery may be used in any sequence and the fact that a party is conducting discovery, whether by deposition or otherwise, shall not operate to delay any other party's discovery.

Source: Supreme Court Rule 76-3, § 2.



§ 15-6-26(e) Supplementation of responses.

15-6-26(e). Supplementation of responses. A party who has responded to a request for discovery with a response that was complete when made is under a duty to supplement or correct the response to include information thereafter acquired if ordered by the court or in the following circumstances:

(1) A party is under a duty to supplement at appropriate intervals the party's response to a discovery request authorized under subdivision (a) if the party learns that in some material respect the response is incomplete or incorrect and if the additional or corrective information has not otherwise been made known to the other parties during the discovery process or in writing. With respect to testimony of an expert, the duty extends to information contained in any expert report, discovery response concerning expert's opinions and any deposition of the expert.

(2) A party is under a duty seasonably to amend a prior response to an interrogatory, request for production, or request for admission if the party learns that the response is in some material respect incomplete or incorrect and if the additional or corrective information has not otherwise been made known to the other parties during the discovery process or in writing.

(3) A duty to supplement responses may be imposed by order of the court, agreement of the parties, or at any time prior to trial through new requests for supplementation of prior responses.
Source: Supreme Court Rule 76-3, § 2; SL 2006, ch 290 (Supreme Court Rule 06-16), eff. July 1, 2006.



§ 15-6-26(f) Superseded.

15-6-26(f). Superseded



§ 15-6-27(a) Depositions before action.

15-6-27(a). Depositions before action. (1) Petition. A person who desires to perpetuate the person's own testimony or that of another person regarding any matter that may be cognizable in any court of this state may file a verified petition in the circuit court in any county which would be the proper place of trial of such matter. The petition shall be entitled in the name of the petitioner and shall show:

(A) That the petitioner expects to be a party to an action cognizable in a court of this state but is presently unable to bring it or cause it to be brought;

(B) The subject matter of the expected action and the petitioner's interest therein;

(C) The facts which the petitioner desires to establish by the proposed testimony and the petitioner's reasons for desiring to perpetuate it;

(D) The names or a description of the persons the petitioner expects will be adverse parties and their addresses so far as known; and

(E) The names and addresses of the persons to be examined and the substance of the testimony which the petitioner expects to elicit from each;
and shall ask for an order authorizing the petitioner to take the depositions of the persons to be examined named in the petition, for the purpose of perpetuating their testimony.

(2) Notice and Service. The petitioner shall thereafter serve a notice upon each person named in the petition as an expected adverse party, together with a copy of the petition, stating that the petitioner will apply to the court, at a time and place named therein, for the order described in the petition. At least twenty days before the date of hearing the notice shall be served either within or without the state in the manner provided in § 15-6-4(d) for service of summons, but if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise and shall appoint, for persons not served in the manner provided in § 15-6-4(d), an attorney who shall represent them, and in case they are not otherwise represented, shall cross-examine the deponent. If any expected adverse party is a minor or incompetent the provisions of § 15-6-17(c) apply.

(3) Order and Examination. If the court is satisfied that the perpetuation of the testimony may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written interrogatories. The depositions may then be taken in accordance with this chapter; and the court may make orders of the character provided for by §§ 15-6-34 and 15-6-35. For the purpose of applying this chapter to depositions for perpetuating testimony, each reference therein to the court in which the action is pending shall be deemed to refer to the court in which the petition for such deposition was filed.

(4) Use of Deposition. If a deposition to perpetuate testimony is taken under this chapter or if, although not so taken, it would be admissible in evidence in the courts of the state in which it is taken, or the courts of the United States, it may be used in any action involving the same subject matter subsequently brought in a court of this state, in accordance with the provisions of § 15-6-32(a).

Source: SDC 1939 & Supp 1960, §§ 36.0524 to 36.0527; SD RCP, Rule 27 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 3; SL 2006, ch 291 (Supreme Court Rule 06-17), eff. July 1, 2006.



§ 15-6-27(b) Depositions pending appeal.

15-6-27(b). Depositions pending appeal. If an appeal has been taken from a judgment of a trial court of record or before the taking of an appeal if the time therefor has not expired, the court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony for use in the event of further proceedings in the said court. In such case the party who desires to perpetuate the testimony may make a motion in such court for leave to take the depositions, upon the same notice and service thereof as if the action was pending therein. The motion shall show:

(1) The names and addresses of the persons to be examined and the substance of the testimony which the party expects to elicit from each;

(2) The reasons for perpetuating their testimony.

If the court finds that the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may make an order allowing the depositions to be taken and may make orders of the character provided for by §§ 15-6-34 and 15-6-35, and thereupon the depositions may be taken and used in the same manner and under the same conditions as are prescribed in this chapter for depositions taken in pending actions.

Source: SDC 1939 & Supp 1960, § 36.0528; SD RCP, Rule 27 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 292 (Supreme Court Rule 06-18), eff. July 1, 2006.



§ 15-6-27(c) Perpetuation of testimony by action.

15-6-27(c). Perpetuation of testimony by action. Section 15-6-27 does not limit the power of a court to entertain an action to perpetuate testimony.

Source: SDC 1939 & Supp 1960, § 36.0529; SD RCP, Rule 27 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-28(a) Taking depositions within the United States.

15-6-28(a). Taking depositions within the United States. Within the United States or within a territory or insular possession subject to the jurisdiction of the United States, depositions shall be taken before an officer authorized to administer oaths by the laws of this state, the United States or of the place where the examination is held, or before a person appointed by the court in which the action is pending. A person so appointed has power to administer oaths and take testimony. The term officer as used in §§ 15-6-30, 15-6-31, and 15-6-32 includes a person appointed by the court or designated by the parties under § 15-6-29.

Source: SDC 1939, §§ 36.0510, 36.0530; SL 1959, ch 237; SD RCP, Rule 28(a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 86-3.



§ 15-6-28(b) Taking depositions in foreign countries.

15-6-28(b). Taking depositions in foreign countries. In a foreign country, depositions may be taken:

(1) Pursuant to any applicable treaty or convention;

(2) Pursuant to a letter of request (whether or not captioned a letter rogatory);

(3) On notice before a person authorized to administer oaths in the place in which the examination is held, either by the law thereof or by the law of the United States; or

(4) Before a person commissioned by the court, and a person so commissioned shall have the power by virtue of the commission to administer any necessary oath and take testimony.

A commission or a letter of request shall be issued on application and notice and on terms that are just and appropriate. It is not requisite to the issuance of a commission or a letter of request that the taking of the deposition in any other manner is impracticable or inconvenient; and both a commission and a letter of request may be issued in proper cases. A notice or commission may designate the person before whom the deposition is to be taken either by name or descriptive title. A letter of request may be addressed "To the Appropriate Authority in (here name the country)." When a letter of request or any other device is used pursuant to any applicable treaty or convention, it shall be captioned in the form prescribed by that treaty or convention. Evidence obtained in response to a letter of request need not be excluded merely for the reason that it is not a verbatim transcript or that the testimony was not taken under oath or for any similar departure from the requirements for depositions taken within the United States under this chapter.

Source: SDC 1939 & Supp 1960, § 36.0510; SD RCP, Rule 28 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 293 (Supreme Court Rule 06-19), eff. July 1, 2006.



§ 15-6-28(c) Disqualification to take deposition for interest.

15-6-28(c). Disqualification to take deposition for interest. No deposition shall be taken before a person who is a relative or employee or attorney or counsel of any of the parties, or is a relative or employee of such attorney or counsel, or is financially interested in the action.

An employee, as described above, includes a person who has a contractual relationship with a person or entity interested in the outcome of the litigation, including anyone who may ultimately be responsible for payment to provide reporting or other court services, and a person who is employed part-time or full-time under contract or otherwise by a person who has a contractual relationship with a party to provide reporting or other court services.

The officer taking the deposition, or any other person with whom such officer has a principal and agency relationship, shall not enter into an agreement for reporting service which does any of the following:

(1) Requires or allows the court reporter reporting the deposition to relinquish control of an original deposition transcript and copies of the transcript before it is certified and delivered to the custodial attorney as required in § 15-6-30(f)(1);

(2) Requires the court reporter to provide special financial terms or other services that are not offered at the same time and on the same terms to all other parties in the litigation, or in any way offers any incentives or rewards to the attorneys, parties to the litigation, or to anyone else who has an interest in the litigation;

(3) Gives an exclusive monetary or other advantage to any party;

(4) Compromises the authenticity of the record or the impartiality of the court reporter, or that may result in the appearance that the authenticity of the record or the impartiality of the court reporter has been compromised;

(5) Allows a person, other than the court reporter or firm, to establish the rates charged by the court reporter or firm;

(6) Includes the court reporter, entity or firm providing or arranging for court reporting services on any list of preferred providers of court reporting services that is maintained by any person, entity or firm that has entered into an oral or written contractual agreement for more than one case with any attorney, party to an action, insurance company, third-party administrator, or any other person or entity that has a financial interest in the case;

(7) Requires the noticing attorney to utilize a specified court reporter, entity or firm, or requires the noticing attorney to act in a manner that may lead to violation of any provision; or

(8) Restricts said attorney from reimbursement for such court reporting services.

Contracts for court reporting services for federal, state, or local governments and subdivisions thereof are excluded. Negotiating or bidding reasonable fees, equal to all parties, by the attorneys or the parties, with the court reporter of their choice, on a case-by-case basis is not prohibited.

These provisions may not be waived by disclosure, agreement, stipulation, or by any other means unless a request for waiver is contained in the notice of deposition.

Any deposition taken in violation of these provisions shall be considered void.

Source: SDC 1939 & Supp 1960, § 36.0510; SD RCP, Rule 28 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2000, ch 256 (Supreme Court Rule 00-2); SL 2014, ch 262 (Supreme Court Rule 14-03), eff. July 1, 2014.



§ 15-6-28.1 Interstate depositions and discovery.

15-6-28.1. Interstate depositions and discovery. Sections 15-6-28.1 to 15-6-28.6, inclusive, shall govern depositions and discovery conducted in South Dakota in connection with a civil lawsuit brought in another state.

Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-28.2 Definitions.

15-6-28.2. Definitions. In §§ 15-6-28.1 to 15-6-28.6, inclusive:

(1) "Foreign jurisdiction" means a state other than this state.

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(a) Attend and give testimony at a deposition;

(b) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

(c) Permit inspection of premises under the control of the person.
Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-28.3 Issuance of subpoena for interstate depositions and discovery.

15-6-28.3. Issuance of subpoena for interstate depositions and discovery. (A) To request issuance of a subpoena under §§ 15-6-28.1 to 15-6-28.6, inclusive, a party must submit a foreign subpoena to a clerk of court in the county in which discovery is sought to be conducted in this state. A request for the issuance of a subpoena under §§ 15-6-28.1 to 15-6-28.6, inclusive, does not constitute an appearance in the courts of this state. It does create the necessary jurisdiction in the State of South Dakota to:

(i) Enforce the subpoena;

(ii) Quash or modify the subpoena;

(iii) Issue any protective order or resolve any other dispute relating to the subpoena;

(iv) Impose sanctions on the attorney requesting the issuance of the subpoena for any action which would constitute a violation of the South Dakota Rules of Civil Procedure.

An attorney who is not licensed to practice law in the State of South Dakota may petition the courts of this state to enforce or resolve any other dispute relating to a subpoena issued under this section, or may respond in the courts of this state to any petition or motion relating to the subpoena filed by any other person, without being admitted pro hac vice.

(B) When a party submits a foreign subpoena to a clerk of court in this state, the clerk shall promptly issue a subpoena for service upon the person to whom the foreign subpoena is directed.

(C) A subpoena under subsection (B) must:

(i) Conform to the requirements of the South Dakota Rules of Civil Procedure, including § 15-6-45, but may otherwise incorporate the terms used in the foreign subpoena so long as they conform to the South Dakota Rules of Civil Procedure;

(ii) Advise the person to whom the subpoena is directed that such a person has a right to petition the South Dakota court to quash or modify the subpoena under § 15-6-45(b); and

(iii) Contain or be accompanied by the names, addresses, and telephone numbers, of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.
Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-28.4 Service of subpoena for interstate depositions and discovery.

15-6-28.4. Service of subpoena for interstate depositions and discovery. A subpoena issued by a clerk of court under §§ 15-6-28.1 to 15-6-28.6, inclusive, must be served in compliance with § 15-6-45(c).

Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-28.5 Deposition, production, inspection, witness fees, expenses, place of examination, attendance where required.

15-6-28.5. Deposition, production, inspection, witness fees, expenses, place of examination, attendance where required. All other provisions of § 15-6-45 shall also apply to subpoenas issued under §§ 15-6-28.1 to 15-6-28.6, inclusive.

Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-28.6 Application to court.

15-6-28.6. Application to court. An application to the court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under §§ 15-6-28.1 to 15-6-28.6, inclusive, must comply with the rules or laws of South Dakota and be submitted to the court in the county in which discovery is to be conducted.

Source: SL 2012, ch 256 (Supreme Court Rule 12-02), eff. July 1, 2012.



§ 15-6-29 Stipulations regarding the taking of depositions.

15-6-29. Stipulations regarding the taking of depositions. If the parties so stipulate in writing, depositions may be taken before any person, at any time or place, upon any notice, and in any manner and when so taken may be used like other depositions.

Source: SDC 1939 & Supp 1960, § 36.0512; SD RCP, Rule 29, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-30(a) When depositions may be taken.

15-6-30(a). When depositions may be taken. After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon oral examination. Leave of court, granted with or without notice, must be obtained only if the plaintiff seeks to take a deposition prior to the expiration of thirty days after service of the summons and complaint upon any defendant, except that leave is not required (1) if a defendant has served a notice of taking deposition or otherwise sought discovery, or (2) if special notice is given as provided in subdivision 15-6-30(b)(2).

The attendance of witnesses may be compelled by subpoena as provided in § 15-6-45. The deposition of a person confined in prison may be taken only by leave of court on such terms as the court prescribes. The deposition of a person who has already been deposed in the case may only be taken with the consent of the deponent and parties, or by leave of court.

Source: SDC 1939 & Supp 1960, §§ 36.0501, 36.0511; SD RCP, Rule 26(a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(a); Supreme Court Rule 76-3, § 4; SL 2006, ch 294 (Supreme Court Rule 06-20), eff. July 1, 2006.



§ 15-6-30(b) Notice of examination--General requirements--Special notice--Nonstenographic recording--Production of documents and things--Deposition of organization.

15-6-30(b). Notice of examination--General requirements--Special notice--Nonstenographic recording--Production of documents and things--Deposition of organization. (1) A party desiring to take the deposition of any person upon oral examination shall give reasonable notice in writing to every other party to the action. The notice shall state the time and place for taking the deposition and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify the person or the particular class or group to which the person belongs. If a subpoena duces tecum is to be served on the person to be examined, the designation of the materials to be produced as set forth in the subpoena shall be attached to or included in the notice.

(2) Leave of court is not required for the taking of a deposition by plaintiff if the notice (A) states that the person to be examined is about to go out of the state, or is about to go out of the United States, or is bound on a voyage to sea, and will be unavailable for examination unless his deposition is taken before expiration of the thirty-day period, and (B) sets forth facts to support the statement. The plaintiff's attorney shall sign the notice, and the attorney's signature constitutes a certification by the attorney that to the best of the attorney's knowledge, information and belief the statement and supporting facts are true.

If a party shows that when the service of notice was made under this subdivision that the party was unable through the exercise of diligence to obtain counsel to represent the party at the taking of the deposition, the deposition may not be used against the party.

(3) The court may for cause shown enlarge or shorten the time for taking the deposition.

(4) The party taking the deposition shall state in the notice the method by which the testimony shall be recorded. Unless the court orders otherwise, it may be recorded by sound, sound-and-visual, or stenographic means, and the party taking the deposition shall bear the costs for the recording. Any party may arrange for a transcription to be made from the recording of a deposition taken by non-stenographic means. With prior notice to the deponent and other parties, any party may designate another method to record the deponent's testimony in addition to the method specified by the person taking the deposition. The additional record or transcript shall be made at that party's expense unless the court otherwise orders. If the deposition is recorded other than stenographically, the officer shall state at the beginning of the recorded tape or other recording medium (A) the officer's name and business address; (B) the date, time, and place of the deposition; (C) the name of the deponent; (D) the administration of the oath or affirmation to the deponent; and (E) an identification of all persons present. The officer shall repeat items (A) through (C) at the beginning of each unit of recorded tape or other recording medium. The appearance or demeanor of deponents or attorneys shall not be distorted through camera or sound-recording techniques.

(5) The notice to a party deponent may be accompanied by a request made in compliance with § 15-6-34 for the production of documents and tangible things at the taking of the deposition. The procedure of § 15-6-34 shall apply to the request.

(6) A party may in the notice and in a subpoena name as the deponent a public or private corporation or a partnership or association or governmental agency and describe with reasonable particularity the matters on which examination is requested. In that event, the organization so named shall designate one or more officers, directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person designated, the matters on which the person will testify. A subpoena shall advise a nonparty organization of its duty to make such a designation. The persons so designated shall testify as to matters known or reasonably available to the organization. This subdivision does not preclude taking a deposition by any other procedure authorized in these rules.

(7) The parties may stipulate in writing or the court may upon motion order that a deposition be taken by telephone or other remote electronic means. For the purposes of this subsection and §§ 15-6-28(a), 15-6-37(a)(1), 15-6-37(b)(1) and 15-6-45(d), a deposition taken by such means is taken in the jurisdiction and at the place where the deponent is to answer questions.



§ 15-6-30(c) Examination and cross-examination--Record of examination--Oath--Objections.

15-6-30(c). Examination and cross-examination--Record of examination--Oath--Objection. Examination and cross-examination of witnesses may proceed as permitted at the trial as provided by law. The officer before whom the deposition is to be taken shall put the witness on oath and shall personally, or by someone acting under the officer's direction and in the officer's presence, record the testimony of the witness. The testimony shall be taken stenographically or recorded by any other means ordered in accordance with subdivision 15-6-30(b)(4). If requested by one of the parties, the testimony shall be transcribed.

All objections made at time of the examination to the qualifications of the officer taking the deposition, or to the manner of taking it, or to the evidence presented, or to the conduct of any party, and any other objection to the proceedings, shall be noted by the officer upon the deposition. Evidence objected to shall be taken subject to the objections. In lieu of participating in the oral examination, parties may serve written questions in a sealed envelope on the party taking the deposition and he shall transmit them to the officer, who shall propound them to the witness and record the answers verbatim.

Source: SDC 1939 & Supp 1960, §§ 36.0505, 36.0517; SD RCP, Rules 26 (c), 30 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(c); Supreme Court Rule 76-3, § 4; SL 2004, ch 329 (Supreme Court Rule 04-02), effective July 1, 2004; SL 2006, ch 296 (Supreme Court Rule 06-22), eff. July 1, 2006.



§ 15-6-30(d) Schedule and duration--Motion to terminate or limit examination.

15-6-30(d). Schedule and duration--Motion to terminate or limit examination.

(1) Any objection during a deposition must be stated concisely and in a nonargumentative and nonsuggestive manner. A person may instruct a deponent not to answer only when necessary to preserve a privilege, to enforce a limitation directed by the court, or to present a motion under subdivision 15-6-30(d)(4).

(2) Unless otherwise authorized by the court or stipulated by the parties, a deposition is limited to one day of seven hours. The court must allow additional time if needed for a fair examination of the deponent or if the deponent or another person, or other circumstance, impedes or delays the examination.

(3) If the court finds that any impediment, delay, or other conduct has frustrated the fair examination of the deponent, it may impose upon the persons responsible an appropriate sanction, including the reasonable costs and attorney's fees incurred by any parties as a result thereof.

(4) At any time during a deposition, on motion of a party or of the deponent and upon a showing that the examination is being conducted in bad faith or in such manner as unreasonably to annoy, embarrass, or oppress the deponent or party, the court in which the action is pending or the court in the circuit where the deposition is being taken may order the officer conducting the examination to cease forthwith from taking the deposition, or may limit the scope and manner of the taking of the deposition as provided in § 15-6-26(c). If the order made terminates the examination, it may be resumed thereafter only upon the order of the court in which the action is pending. Upon demand of the objecting party or deponent, the taking of the deposition must be suspended for the time necessary to make a motion for an order. The provisions of subdivision 15-6-37(a)(4) apply to the award of expenses incurred in relation to the motion.
Source: SD RCP, Rule 30 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 4; SL 2006, ch 297 (Supreme Court Rule 06-23), eff. July 1, 2006.



§ 15-6-30(e) Submission to witness--Changes--Signing.

15-6-30(e). Submission to witness--Changes--Signing. When the testimony is fully transcribed the deposition shall be submitted to the witness for examination and shall be read to or by him, unless such examination and reading are waived by the witness and by the parties. Any changes in form or substance which the witness desires to make shall be entered upon the deposition by the officer with a statement of the reasons given by the witness for making them. The deposition shall then be signed by the witness, unless the parties by stipulation waive the signing or the witness is ill or cannot be found or refuses to sign. If the deposition is not signed by the witness within fifteen days of its submission to him, the officer shall sign it and state on the record the fact of the waiver or of the illness or absence of the witness or the fact of the refusal to sign together with the reason, if any, given therefor, and the deposition may then be used as fully as though signed unless on a motion to suppress under subdivision 15-6-32(d)(4) the court holds that the reasons given for the refusal to sign require rejection of the deposition in whole or in part.

Source: SDC 1939 & Supp 1960, § 36.0518; SD RCP, Rule 30 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 4.



§ 15-6-30(f) Certification and filing by officer--Exhibits--Copies.

15-6-30(f). Certification and filing by officer--Exhibits--Copies.

(1) The officer shall certify on the deposition that the witness was duly sworn by the officer and that the deposition is a true record of the testimony given by the witness. This certificate must be in writing and accompany the record of the deposition. The officer shall promptly send the deposition to the attorney who arranged for the transcript or recording, who must store it under conditions that will protect it against loss, destruction, tampering, or deterioration. Documents and things produced for inspection during the examination of the witness, shall, upon the request of a party, be marked for identification and annexed to and returned with the deposition, and may be inspected and copied by any party, except that (A) the person producing the materials may substitute copies to be marked for identification, if he affords to all parties fair opportunity to verify the copies by comparison with the originals, and (B) if the person producing the materials requests their return, the officer shall mark them, give each party an opportunity to inspect and copy them, and return them to the person producing them, and the materials may then be used in the same manner as if annexed to and returned with the deposition. Any party may move for an order that the original be annexed to and returned with the deposition to the court, pending final disposition of the case.

(2) Upon payment of reasonable charges therefor, the officer shall furnish a copy of the transcript or other recording of the deposition to any party or to the deponent.

(3) The party taking the deposition shall give prompt notice of its filing to all other parties.
Source: SDC 1939 & Supp 1960, §§ 36.0519, 36.0520, 36.0521; SD RCP, Rule 30 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 4; SL 1995, ch 308 (Supreme Court Rule 95-1); SL 2006, ch 298 (Supreme Court Rule 06-24), eff. July 1, 2006; SL 2016, ch 241 (Supreme Court Rule 16-02), eff. July 1, 2016.



§ 15-6-30(g) Failure to attend or to serve subpoena for deposition expenses.

15-6-30(g). Failure to attend or to serve subpoena for deposition expenses.

(1) If the party giving the notice of the taking of a deposition fails to attend and proceed therewith and another party attends in person or by attorney pursuant to the notice, the court may order the party giving the notice to pay to such other party the amount of the reasonable expenses incurred by that party and that party's attorney in so attending, including reasonable attorney's fees.

(2) If the party giving the notice of the taking of a deposition of a witness fails to serve a subpoena upon the witness and the witness because of such failure does not attend, and if another party attends in person or by attorney because that party expects the deposition of that witness to be taken, the court may order the party giving the notice to pay to such other party the amount of reasonable expenses incurred by that party and that party's attorney in so attending, including reasonable attorney's fees.
Source: SDC 1939 & Supp 1960, § 36.0515; SD RCP, Rule 30 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 4; SL 2006, ch 299 (Supreme Court Rule 06-25), eff. July 1, 2006.



§ 15-6-31(a) Serving questions--Notice.

15-6-31(a). Serving questions--Notice. After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon written questions. The attendance of witnesses may be compelled by the use of subpoena as provided in § 15-6-45. The deposition of a person confined in prison may be taken only by leave of court on such terms as the court prescribes. Deposition by written questions of a person who has already been deposed in the case may only be taken with the consent of the deponent and parties, or by leave of the court.

A party desiring to take a deposition upon written questions shall serve them upon every other party with a notice stating (1) the name and address of the person who is to answer them, if known, and if the name is not known, a general description sufficient to identify the person or the particular class or group to which the person belongs, and (2) the name or descriptive title and address of the officer before whom the deposition is to be taken. A deposition upon written questions may be taken of a public or private corporation or a partnership or association or governmental agency in accordance with the provisions of subdivision 15-6-30(b)(6).

Within fourteen days after the notice and written questions are served, a party may serve cross-questions upon all other parties. Within seven days after being served with cross-questions, a party may serve redirect questions upon all other parties. Within seven days after being served with redirect questions, a party may serve recross-questions upon all other parties. The court may for cause shown enlarge or shorten the time.

Source: SDC 1939 & Supp 1960, §§ 36.0501, 36.0511; SD RCP, Rules 26 (a), 31 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(a); Supreme Court Rule 76-3, § 5; SL 2006, ch 300 (Supreme Court Rule 06-26), eff. July 1, 2006.



§ 15-6-31(b) Officer to take responses and prepare record.

15-6-31(b). Officer to take responses and prepare record. A copy of the notice and copies of all questions served shall be delivered by the party taking the deposition to the officer designated in the notice, who shall proceed promptly, in the manner provided by §§ 15-6-30(c), 15-6-30(e), and 15-6-30(f), to take the testimony of the witness in response to the questions and to prepare, certify, and file or mail the deposition, attaching thereto the copy of the notice and the questions received by the officer.

Source: SD RCP, Rule 31 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 5; SL 2006, ch 301 (Supreme Court Rule 06-27), eff. July 1, 2006.



§ 15-6-31(c) Notice of filing.

15-6-31(c). Notice of filing. When the deposition is filed, the party filing it shall promptly give notice thereof to all other parties.

Source: SL 2006, ch 302 (Supreme Court Rule 06-28), eff. July 1, 2006.



§ 15-6-31(d) Superseded.

15-6-31(d). Superseded



§ 15-6-32(a) Use of depositions.

15-6-32(a). Use of depositions. At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the rules of evidence applied as though the witness were then present and testifying, may be used against any party who was present or represented at the taking of the deposition or who had reasonable notice thereof, in accordance with any one of the following provisions:

(1) Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of deponent as a witness, or for any other purpose permitted by the South Dakota Rules of Evidence.

(2) The deposition of a party or of anyone who at the time of taking the deposition was an officer, director, or managing agent, or a person designated under subdivision 15-6-30(b)(6) or § 15-6-31(a) to testify on behalf of a public or private corporation, limited liability company, partnership, association or governmental agency which is a party may be used by an adverse party for any purpose.

(3) The deposition of a witness, whether or not a party, may be used by any party for any purpose if the court finds:

(A) That the witness is dead; or

(B) That the witness is out of the state, unless it appears that the absence of the witness was procured by the party offering the deposition; or

(C) That the witness is unable to attend or testify because of age, illness, infirmity, imprisonment, or occupational commitments; if the deposition was taken for purposes of use at the trial in the place of the witness' personal attendance because of such commitments; or

(D) That the party offering the deposition has been unable to procure the attendance of the witness by subpoena; or

(E) Upon application and notice, that such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used.

(4) If only part of a deposition is offered in evidence by a party, an adverse party may require the offeror to introduce any other part which ought in fairness to be considered with the part introduced, and any party may introduce any other parts.

Substitution of parties does not affect the right to use depositions previously taken; and, when an action in any court of the United States or of any state has been dismissed and another action involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest, all depositions lawfully taken and duly filed in the former action may be used in the latter as if originally taken therefor.

Source: SDC 1939 & Supp 1960, § 36.0506; SD RCP, Rule 26(d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(d); Supreme Court Rule 76-3, § 6; Supreme Court Rules 86-6, 86-7; SL 1994, ch 351, § 34; SL 2006, ch 303 (Supreme Court Rule 06-29), eff. July 1, 2006.



§ 15-6-32(b) Objections to admissibility.

15-6-32(b). Objections to admissibility. Subject to the provisions of § 15-6-28(b) and subdivision 15-6-32(d)(3), objection may be made at the trial or hearing to receiving in evidence any deposition or part thereof for any reason which would require the exclusion of the evidence if the witness were then present and testifying.

Source: SDC 1939 & Supp 1960, § 36.0508; SD RCP, Rule 26 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(e); Supreme Court Rule 76-3, § 6.



§ 15-6-32(c) Effect of taking or using deposition.

15-6-32(c). Effect of taking or using deposition. A party does not make a person his own witness for any purpose by taking his deposition. The introduction in evidence of the deposition or any part thereof for any purpose other than that of contradicting or impeaching the deponent makes the deponent the witness of the party introducing the deposition, but this shall not apply to the use by an adverse party of a deposition under subdivision 15-6-32(a)(2). At the trial or hearing any party may rebut any relevant evidence contained in a deposition whether introduced by him or by any other party.

Source: SDC 1939 & Supp 1960, § 36.0509; SD RCP, Rule 26 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-26(f); Supreme Court Rule 76-3, § 6.



§ 15-6-32(d) Effect of errors and irregularities in depositions.

15-6-32(d). Effect of errors and irregularities in depositions. (1) As to notice. All errors and irregularities in the notice for taking a deposition are waived unless written objection is promptly served upon the party giving the notice.

(2) As to disqualification of officer. Objection to taking a deposition because of disqualification of the officer before whom it is to be taken is waived unless made before the taking of the deposition begins or as soon thereafter as the disqualification becomes known or could be discovered with reasonable diligence.

(3) As to taking of deposition.

(A) Objections to the competency of a witness or to the competency, relevancy, or materiality of testimony are not waived by failure to make them before or during the taking of the deposition, unless the ground of the objection is one which might have been obviated or removed if presented at that time.

(B) Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of parties, and errors of any kind which might be obviated, removed, or cured if promptly presented, are waived unless seasonable objection thereto is made at the taking of the deposition.

(C) Objections to the form of written questions submitted under § 15-6-31 are waived unless served in writing upon the party propounding them within the time allowed for serving the succeeding cross or other questions and within five days after service of the last questions authorized.

(4) As to completion and return of deposition. Errors and irregularities in the manner in which the testimony is transcribed or the deposition is prepared, signed, certified, sealed, endorsed, transmitted, filed, or otherwise dealt with by the officer under §§ 15-6-30 and 15-6-31 are waived unless a motion to suppress the deposition or some part thereof is made with reasonable promptness after such defect is, or with due diligence might have been, ascertained.
Source: SDC 1939 & Supp 1960, §§ 36.0507, 36.0508; SD RCP, Rules 32 (a) to 32 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, §§ 15-6-32(a) to 15-6-32(c); Supreme Court Rule 76-3, § 6.



§ 15-6-33(a) Availability--Procedures for use.

15-6-33(a). Availability--Procedures for use. Any party may serve upon any other party written interrogatories to be answered by the party served or, if the party served is a public or private corporation or a partnership or association or governmental agency, by any officer or agent, who shall furnish such information as is available to the party. Interrogatories may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party.

Each interrogatory shall be answered separately and fully in writing under oath, unless it is objected to, in which event the objecting party shall state the reasons for the objection and shall answer to the extent the interrogatory is not objectionable. The answers are to be signed by the person making them, and the objections signed by the attorney making them. The party upon whom the interrogatories have been served shall serve a copy of the answers, and objections, if any, within thirty days after the service of the interrogatories, except that a defendant may serve answers or objections within forty-five days after service of the summons and complaint upon that defendant. A shorter or longer time may be directed by the court or, in the absence of such order, agreed to in writing by the parties. All grounds for an objection to an interrogatory shall be stated with specificity. Any ground not stated in a timely objection is waived unless the party's failure to object is excused by the court for good cause shown. The party submitting the interrogatories may move for an order under § 15-6-37(a) with respect to any objection to or other failure to answer an interrogatory. A party answering interrogatories must set out the interrogatory immediately preceding the answer thereto.

Source: SDC 1939 & Supp 1960, § 36.0531; SD RCP, Rule 33, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-33; Supreme Court Rule 76-3, § 7; SL 2006, ch 304 (Supreme Court Rule 06-30), eff. July 1, 2006.



§ 15-6-33(b) Scope--Use at trial.

15-6-33(b). Scope--Use at trial. Interrogatories may relate to any matters which can be inquired into under § 15-6-26(b), and the answers may be used to the extent permitted by the rules of evidence.

An interrogatory otherwise proper is not necessarily objectionable merely because an answer to the interrogatory involves an opinion or contention that relates to fact or the application of law to fact, but the court may order that such interrogatory need not be answered until after designated discovery has been completed or until a pretrial conference or other later time.

Source: SDC 1939 & Supp 1960, § 36.0531; SD RCP, Rule 33, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-33; Supreme Court Rule 76-3, § 7.



§ 15-6-33(c) Option to produce business records.

15-6-33(c). Option to produce business records. Where the answer to an interrogatory may be derived or ascertained from the business records of the party upon whom the interrogatory has been served or from an examination, audit, or inspection of such business records, including a compilation, abstract, or summary thereof, and the burden of deriving or ascertaining the answer is substantially the same for the party serving the interrogatory as for the party served, it is a sufficient answer to such interrogatory to specify the records from which the answer may be derived or ascertained and to afford to the party serving the interrogatory reasonable opportunity to examine, audit, or inspect such records and to make copies, compilations, abstracts, or summaries. A specification shall be in sufficient detail to permit the interrogating party to locate and to identify, as readily as can the party served, the records from which the answer may be ascertained.

Source: SDCL, § 15-6-33 as added by Supreme Court Rule 76-3, § 7; Supreme Court Rule 86-8.



§ 15-6-34(a) Scope.

15-6-34(a). Scope. Any party may serve on any other party a request:

(1) To produce and permit the party making the request, or someone acting on his behalf, to inspect and copy, any designated documents (including writings, drawings, graphs, charts, photographs, phono-records, and other data compilations from which information can be obtained, translated, if necessary, by the respondent through detection devices into reasonably usable form), or to inspect and copy, test, or sample any tangible things which constitute or contain matters within the scope of § 15-6-26(b) and which are in the possession, custody, or control of the party upon whom the request is served; or

(2) To permit entry upon designated land or other property in the possession or control of the party upon whom the request is served for the purpose of inspection and measuring, surveying, photographing, testing, or sampling the property or any designated object or operation thereon, within the scope of § 15-6-26(b).
Source: SDC 1939 & Supp 1960, § 36.0601; SD RCP, Rule 34, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-34; Supreme Court Rule 76-3, § 8.



§ 15-6-34(b) Procedure.

15-6-34(b). Procedure. The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party. The request shall set forth the items to be inspected either by individual item or by category, and describe each item and category with reasonable particularity. The request shall specify a reasonable time, place, and manner of making the inspection and performing the related acts.

The party upon whom the request is served shall serve a written response within thirty days after the service of the request, except that a defendant may serve a response within forty-five days after service of the summons and complaint upon that defendant. The court may allow a shorter or longer time. The response shall state, with respect to each item or category, that inspection and related activities will be permitted as requested, unless the request is objected to, in which event the reasons for objection shall be stated. If objection is made to part of an item or category, the part shall be specified. The party submitting the request may move for an order under § 15-6-37(a) with respect to any objection to or other failure to respond to the request or of any part thereof, or any failure to permit inspection as requested.

A party who produces documents for inspection shall produce them as they are kept in the usual course of business or shall organize and label them to correspond with the categories in the request.

Source: SDC 1939 & Supp 1960, § 36.0601; SD RCP, Rule 34, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-34; Supreme Court Rule 76-3, § 8; Supreme Court Rule 86-9.



§ 15-6-34(c) Persons not parties.

15-6-34(c). Persons not parties. This rule does not preclude an independent action against a person not a party for production of documents and things and permission to enter upon land.

Source: SDCL, § 15-6-34 as added by Supreme Court Rule 76-3, § 8.



§ 15-6-35(a) Order for examination.

15-6-35(a). Order for examination. In an action in which the mental or physical condition of a party or the consanguinity of a party with another person or party is in controversy, the court in which the action is pending may order such person or party to submit to a physical or mental examination or blood test by a physician. The order may be made only on motion for good cause shown and upon notice to the person or party to be examined and to all other persons or parties involved and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made.

Source: SDC 1939 & Supp 1960, § 36.0602; SD RCP, Rule 35 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-35(b) Report of examining physician.

15-6-35(b). Report of examining physician. (1) If requested by the party against whom an order is made under § 15-6-35(a) or the person examined, the party causing the examination to be made shall deliver to him a copy of a detailed written report of the examining physician setting out his findings, including results of all tests made, diagnoses and conclusions, together with like reports of all earlier examinations of the same condition. After delivery the party causing the examination shall be entitled upon request to receive from the party against whom the order is made a like report of any examination, previously or thereafter made, of the same condition, unless, in the case of a report of examination of a person not a party, the party shows that he is unable to obtain it. The court on motion may make an order against a party requiring delivery of a report on such terms as are just, and if a physician fails or refuses to make a report the court may exclude his testimony if offered at the trial.

(2) By requesting and obtaining a report of the examination so ordered or by taking the deposition of the examiner, the party examined waives any privilege he may have in that action or any other involving the same controversy, regarding the testimony of every other person who has examined or may thereafter examine him in respect of the same mental or physical condition.

(3) This subdivision applies to examinations made by agreement of the parties, unless the agreement expressly provides otherwise. This subdivision does not preclude discovery of a report of an examining physician or the taking of a deposition of the physician in accordance with the provisions of any other rule.
Source: SDC 1939 & Supp 1960, §§ 36.0603, 36.0604; SD RCP, Rule 35 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 9.



§ 15-6-36(a) Request for admission.

15-6-36(a). Request for admission. A party may serve upon any other party a written request for the admission, for purposes of the pending action only, of the truth of any matters within the scope of subdivision 15-6-26(b)(1) set forth in the request that relate to statements or opinions of fact or of the application of law to fact, including the genuineness of any documents described in the request. Copies of documents shall be served with the request unless they have been or are otherwise furnished or made available for inspection and copying. The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party.

Each matter of which an admission is requested shall be separately set forth. The matter is admitted unless, within thirty days after service of the request, or within such shorter or longer time as the court may allow or as the parties may agree to in writing, the party to whom the request is directed serves upon the party requesting the admission a written answer or objection addressed to the matter, signed by the party or by the party's attorney, but, unless the court shortens the time, a defendant shall not be required to serve answers or objections before the expiration of forty-five days after service of the summons and complaint upon him. If objection is made, the reasons therefor shall be stated. The answer shall specifically deny the matter or set forth in detail the reasons why the answering party cannot truthfully admit or deny the matter. A denial shall fairly meet the substance of the requested admission, and when good faith requires that a party qualify an answer or deny only a part of the matter of which an admission is requested, the party shall specify so much of it as is true and qualify or deny the remainder. An answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless the party states that the party has made reasonable inquiry and that the information known or readily obtainable by the party is insufficient to enable the party to admit or deny. A party who considers that a matter of which an admission has been requested presents a genuine issue for trial may not, on that ground alone, object to the request; the party may, subject to provisions of § 15-6-37(c), deny the matter or set forth reasons why the party cannot admit or deny it.

The party who has requested the admissions may move to determine the sufficiency of the answers or objections. Unless the court determines that an objection is justified, it shall order that an answer be served. If the court determines that an answer does not comply with the requirements of this rule, it may order either that the matter is admitted or that an amended answer be served. The court may, in lieu of these orders, determine that final disposition of the request be made at a pretrial conference or at a designated time prior to trial. The provisions of subdivision 15-6-37(a)(4) apply to the award of expenses incurred in relation to the motion.

Source: SDC 1939 & Supp 1960, § 36.0605; SD RCP, Rule 36 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 10; SL 2006, ch 305 (Supreme Court Rule 06-31), eff. July 1, 2006.



§ 15-6-36(b) Effect of admission.

15-6-36(b). Effect of admission. Any matter admitted under this rule is conclusively established unless the court on motion permits withdrawal or amendment of the admission. Subject to the provisions of § 15-6-16 governing amendment of a pretrial order, the court may permit withdrawal or amendment when the presentation of the merits of the action will be subserved thereby and the party who obtained the admission fails to satisfy the court that withdrawal or amendment will prejudice that party in maintaining his action or defense on the merits. Any admission made by a party under this rule is for the purpose of the pending action only and is not an admission for any other purpose nor may it be used against the party in any other proceeding.

Source: SDC 1939 & Supp 1960, § 36.0605; SD RCP, Rule 36 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 10; SL 2006, ch 306 (Supreme Court Rule 06-32), eff. July 1, 2006.



§ 15-6-37(a) Motion for order compelling disclosure or discovery.

15-6-37(a). Motion for order compelling disclosure or discovery. A party, upon reasonable notice to other parties and all persons affected thereby, may apply for an order compelling discovery as follows:

(1) Appropriate court. An application for an order to a party may be made to the court in which the action is pending. An application for an order to a person who is not a party shall be made to the court in the circuit where the discovery is being, or is to be, taken.

(2) Motion. If a deponent fails to answer a question propounded or submitted under § 15-6-30 or 15-6-31, or a corporation or other entity fails to make a designation under subdivision 15-6-30(b)(6) or § 15-6-31(a), or, a party fails to answer an interrogatory submitted under § 15-6-33, or if a party in response to a request for inspection submitted under § 15-6-34, fails to respond that inspection will be permitted as requested or fails to permit inspection as requested, the discovering party may move for an order compelling an answer, or a designation, or an order compelling inspection in accordance with the request. The motion must include a certification that the movant has in good faith conferred or attempted to confer with the person or party failing to make the discovery in an effort to secure the information or material without court action. When taking a deposition on oral examination, the proponent of the question may complete or adjourn the examination before applying for an order.

(3) Evasive or incomplete disclosure, answer, or response. For purposes of this subdivision an evasive or incomplete disclosure, answer, or response is to be treated as a failure to disclose, answer, or respond.

(4) Expenses and sanctions.

(A) If the motion is granted or if the requested discovery is provided after the motion was filed, the court shall, after opportunity for hearing, require the party or deponent whose conduct necessitated the motion or the party or attorney advising such conduct or both of them to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorneys' fees, unless the court finds that the motion was filed without the movant's first making a good faith effort to obtain the disclosure or discovery without court action, or that the opposing party's nondisclosure, response or objection was substantially justified or that other circumstances make an award of expenses unjust.

(B) If the motion is denied, the court may enter any protective order authorized under § 15-6-26(c) and shall, after affording an opportunity to be heard, require the moving party or the attorney filing the motion or both of them to pay to the party or deponent who opposed the motion the reasonable expenses incurred in opposing the motion, including attorneys' fees, unless the court finds that the making of the motion was substantially justified or that other circumstances make an award of expenses unjust.

(C) If the motion is granted in part and denied in part, the court may enter any protective order authorized under § 15-6-26(c) and may, after affording an opportunity to be heard, apportion the reasonable expenses incurred in relation to the motion among the parties and persons in a just manner.
Source: SDC 1939 & Supp 1960, § 36.0607; SD RCP, Rule 37 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 11; SL 2006, ch 307 (Supreme Court Rule 06-33), eff. July 1, 2006.



§ 15-6-37(b) Failure to comply with order.

15-6-37(b). Failure to comply with order.

(1) Sanctions by court in circuit where deposition is taken. If a deponent fails to be sworn or to answer a question after being directed to do so by the court in the circuit in which the deposition is being taken, the failure may be considered a contempt of that court.

(2) Sanctions by court in which action is pending. If a party or an officer, director, or managing agent of a party or a person designated under subdivision 15-6-30(b)(6) or § 15-6-31(a) to testify on behalf of a party fails to obey an order to provide or permit discovery, including an order made under § 15-6-37(a) or 15-6-35, the court in which the action is pending may make such orders in regard to the failure as are just, and among others the following:

(A) An order that the matters regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order;

(B) An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting that party from introducing designated matters in evidence;

(C) An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or proceeding or any part thereof, or rendering a judgment by default against the disobedient party;

(D) In lieu of any of the foregoing orders or in addition thereto, an order treating as a contempt of court the failure to obey any orders except an order to submit to a physical or mental examination;

(E) Where a party has failed to comply with an order under § 15-6-35(a) requiring that party to produce another for examination, such orders as are listed in paragraphs (A), (B), and (C) of this subdivision, unless the party failing to comply shows that that party is unable to produce such person for examination.

In lieu of any of the foregoing orders or in addition thereto, the court shall require the party failing to obey the order or the attorney advising that party or both to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

Source: SDC 1939 & Supp 1960, § 36.0607; SD RCP, Rule 37 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 11; SL 2006, ch 308 (Supreme Court Rule 06-34), eff. July 1, 2006.



§ 15-6-37(c) Failure to disclose--False or misleading disclosure--Refusal to admit.

15-6-37(c). Failure to disclose--False or misleading disclosure--Refusal to admit.

(1) A party that without substantial justification fails to disclose information required by subdivision 15-6-26(e)(1), or to amend a prior response to discovery as required by subdivision 15-6-26(e)(2), is not, unless such failure is harmless, permitted to use as evidence at a trial, at a hearing, or on a motion any witness or information not so disclosed. In addition to or in lieu of this sanction, the court, on motion and after affording an opportunity to be heard, may impose other appropriate sanctions. In addition to requiring payment of reasonable expenses, including attorneys' fees, caused by the failure, these sanctions may include any of the actions authorized under subdivisions 15-6-37(b)(2)(A), (2)(B), and (2)(C) and may include informing the jury of the failure to make the disclosure.

(2) If a party fails to admit the genuineness of any document or the truth of any matter as requested under § 15-6-36, and if the party requesting the admissions thereafter proves the genuineness of the document or the truth of the matter, the requesting party may apply to the court for an order requiring the other party to pay the reasonable expenses incurred in making that proof, including reasonable attorneys' fees. The court shall make the order unless it finds that:

(A) The request was held objectionable pursuant to § 15-6-36(a); or

(B) The admission sought was of no substantial importance; or

(C) The party failing to admit had reasonable ground to believe that the party might prevail on the matter; or

(D) There was other good reason for the failure to admit.
Source: SDC 1939 & Supp 1960, § 36.0606; SD RCP, Rule 37 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 11; SL 2006, ch 309 (Supreme Court Rule 06-35), eff. July 1, 2006.



§ 15-6-37(d) Failure of party to attend at own deposition or serve answers to interrogatories or respond to request for inspection.

15-6-37(d). Failure of party to attend at own deposition or serve answers to interrogatories or respond to request for inspection. If a party or an officer, director, or managing agent of a party or a person designated under subdivision 15-6-30(b)(6) or § 15-6-31(a) to testify on behalf of a party fails (1) to appear before the officer who is to take the deposition, after being served with a proper notice, or (2) to serve answers or objections to interrogatories submitted under § 15-6-33, after proper service of the interrogatories, or (3) to serve a written response to a request for inspection submitted under § 15-6-34, after proper service of the request, the court in which the action is pending on motion may make such orders in regard to the failure as are just, and among others it may take any action authorized under subdivisions 15-6-37(b)(2)(A), (2)(B), and (2)(C). In lieu of any order or in addition thereto, the court shall require the party failing to act or the attorney advising him or both to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

The failure to act described in this subdivision may not be excused on the ground that the discovery sought is objectionable unless the party failing to act has applied for a protective order as provided by § 15-6-26(c).

Source: SD RCP, Rule 37 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 11; SL 2006, ch 310 (Supreme Court Rule 06-36), eff. July 1, 2006.



§ 15-6-38(a) Right to jury trial preserved.

15-6-38(a). Right to jury trial preserved. The right of trial by jury as declared by S.D. Const., Art. VI, § 6 or as given by a statute of South Dakota shall be preserved to the parties inviolate.

Source: SD RCP, Rule 38 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-38(b) Demand for jury trial.

15-6-38(b). Demand for jury trial. Any party may demand a trial by jury of any issue triable of right by a jury by serving upon the other parties a demand therefor in writing at any time after the commencement of the action and not later than ten days after the service of the last pleading directed to such issue. Such demand may be endorsed upon a pleading of the party.

Source: SD RCP, Rule 38 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-38(c) Specification of issues in demand for jury trial.

15-6-38(c). Specification of issues in demand for jury trial. In the demand for jury trial a party may specify the issues which the party wishes so tried; otherwise the party shall be deemed to have demanded trial by jury for all the issues so triable. If the party has demanded trial by jury for only some of the issues, any other party within ten days after service of the demand or such lesser time as the court may order, may serve a demand for trial by jury of any other or all of the issues of fact in the action.

Source: SD RCP, Rule 38 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 311 (Supreme Court Rule 06-37), eff. July 1, 2006.



§ 15-6-38(d) Waiver of jury trial.

15-6-38(d). Waiver of jury trial. The failure of a party to serve a demand as required by § 15-6-38 constitutes a waiver by the party of trial by jury. A demand for trial by jury made as herein provided may not be withdrawn without the consent of the parties.

Source: SD RCP, Rule 38 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 312 (Supreme Court Rule 06-38), eff. July 1, 2006.



§ 15-6-39(a) Trial by jury.

15-6-39(a). Trial by jury. When trial by jury has been demanded as provided in § 15-6-38, the action shall be designated upon the docket as a jury action. The trial of all issues so demanded shall be by jury, unless:

(1) The parties or their attorneys of record, by written stipulation filed with the court or by an oral stipulation made in open court and entered in the record, consent to trial by the court sitting without a jury, or a party waives the same by failing to appear at the trial or by proceeding to trial by the court without objecting thereto; or

(2) The court upon motion or of its own initiative finds that a right of trial by jury of some or all of those issues does not exist under the Constitution or statutes of this state.
Source: SDC 1939 & Supp 1960, §§ 33.1304, 33.1402; SD RCP, Rule 39 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-39(b) Trial by the court.

15-6-39(b). Trial by the court. Issues not demanded for trial by jury as provided in § 15-6-38 shall be tried by the court; but, notwithstanding the failure of a party to demand a jury in an action in which such a demand might have been made of right, the court in its discretion upon motion may order a trial by a jury of any or all issues.

Source: SD RCP, Rule 39 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-39(c) Advisory jury and trial by consent.

15-6-39(c). Advisory jury and trial by consent. In all actions not triable of right by a jury the court upon motion or of its own initiative may try any issue with an advisory jury, or the court, with the consent of both parties, may order a trial with a jury whose verdict has the same effect as if trial by jury had been a matter of right.

Source: SDC 1939 & Supp 1960, § 33.1302; SD RCP, Rule 39 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-40(a) Issues--When, where, and how tried.

15-6-40(a). Issues--When, where, and how tried. The judges of the court shall provide by order or by rule for the placing of actions upon the trial calendar in such manner as the court deems expedient. Precedence shall be given to actions entitled thereto.

Source: SDC 1939 & Supp 1960, § 33.1111; SD RCP, Rule 40 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-40(b) Repealed.

15-6-40(b). Repealed by SL 1993, ch 386



§ 15-6-40(c) Proceeding in absence of party.

15-6-40(c). Proceeding in absence of party. Either party from the time when a case is reached upon the calendar, and in the absence of the adverse party, unless the court for good cause shall otherwise direct, may proceed with the party's case and take a dismissal of the complaint, or a verdict, or judgment, as the case may require.

Source: SDC 1939 & Supp 1960, § 33.1305; SD RCP, Rule 40 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 313 (Supreme Court Rule 06-39), eff. July 1, 2006.



§ 15-6-41(a) Voluntary dismissal--Effect thereof.

15-6-41(a). Voluntary dismissal--Effect thereof.

(1) By Plaintiff; by Stipulation. Subject to the provisions of § 15-6-23(e), of § 15-6-66, and of any statute of this state, an action may be dismissed by the plaintiff without order of court

(A) By filing a notice of dismissal at any time before service by the adverse party of an answer or of a motion for summary judgment, whichever first occurs, or

(B) By filing a stipulation of dismissal signed by all parties who have appeared in the action.

Unless otherwise stated in the notice of dismissal or stipulation, the dismissal is without prejudice, except that a notice of dismissal operates as an adjudication upon the merits when filed by a plaintiff who has once dismissed in any court of the United States or of any state action based on or including the same claim.

(2) By Order of the Court. Except as provided in subdivision (1) of this section, an action shall not be dismissed at the plaintiff's instance save upon order of the court and upon such terms and conditions as the court deems proper. If a counterclaim has been pleaded by a defendant prior to the service upon the defendant of the plaintiff's motion to dismiss, the action shall not be dismissed against the defendant's objection unless the counterclaim can remain pending for independent adjudication by the court. Unless otherwise specified in the order, a dismissal under this paragraph is without prejudice.
Source: SD RCP, Rule 41 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule No. 4, 1972, effective January 1, 1973; SL 2006, ch 314 (Supreme Court Rule 06-40), eff. July 1, 2006.



§ 15-6-41(b) Involuntary dismissal--Effect thereof.

15-6-41(b). Involuntary dismissal--Effect thereof. For failure of the plaintiff to prosecute or to comply with this chapter or any order of court, a defendant may move for dismissal of an action or of any claim against the defendant. After the plaintiff, in an action tried by the court without a jury, has completed the presentation of the plaintiff's evidence, the defendant, without waiving the defendant's right to offer evidence in the event the motion is not granted, may move for a dismissal on the ground that upon the facts and the law the plaintiff has shown no right to relief. The court as trier of the facts may then determine them and render judgment against the plaintiff or may decline to render any judgment until the close of all the evidence. If the court renders judgment on the merits against the plaintiff, the court shall make findings as provided in § 15-6-52(a). Unless the court in its order for dismissal otherwise specifies, a dismissal under this section and any dismissal not provided for in § 15-6-41, other than a dismissal for lack of jurisdiction, or for failure to join a party under § 15-6-19, operates as an adjudication upon the merits.

Source: SDC 1939 & Supp 1960, § 33.1704 (4); SD RCP, Rule 41 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 2006, ch 315 (Supreme Court Rule 06-41), eff. July 1, 2006.



§ 15-6-41(c) Dismissal of counterclaim, cross-claim, or third-party claim.

15-6-41(c). Dismissal of counterclaim, cross-claim, or third-party claim. The provisions of § 15-6-41 apply to the dismissal of any counterclaim, cross-claim, or third-party claim. A voluntary dismissal by the claimant alone pursuant to paragraph (1) of § 15-6-41(a) shall be made before a responsive pleading is served or, if there is none, before the introduction of evidence at the trial or hearing.

Source: SD RCP, Rule 41 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-41(d) Costs of previously dismissed action.

15-6-41(d). Costs of previously dismissed action. If a plaintiff who has once dismissed an action in any court commences an action based upon or including the same claim against the same defendant, the court may make such order for the payment of costs of the action previously dismissed as it may deem proper and may stay the proceedings in the action until the plaintiff has complied with the order.

Source: SD RCP, Rule 41 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-42(a) Consolidation of actions.

15-6-42(a). Consolidation of actions. When actions involving a common question of law or fact are pending before the court, it may order a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.

Source: SDC 1939 & Supp 1960, § 33.0917; SD RCP, Rule 42 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-42(b) Separate trials.

15-6-42(b). Separate trials. The court, in furtherance of convenience or to avoid prejudice, or when separate trials will be conducive to expedition and economy may order a separate trial of any claim, cross-claim, counterclaim, or third-party claim, or of any separate issue or of any number of claims, cross-claims, counterclaims, third-party claims, or issues, always preserving inviolate the right of trial by jury as declared by the state or federal Constitution or as given by a statute.

Source: SDC 1939 & Supp 1960, § 33.0917; SD RCP, Rule 42 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-43(a) Form and admissibility of evidence.

15-6-43(a). Form and admissibility of evidence. In all trials the testimony of witnesses shall be taken orally in open court, unless otherwise provided by this chapter or by the South Dakota Rules of Evidence.

Source: SD RCP, Rule 43 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 84-8.



§ 15-6-43(b) Superseded.

15-6-43(b). Superseded



§ 15-6-43(c) Superseded.

15-6-43(c). Superseded



§ 15-6-43(d) Oath or affirmation.

15-6-43(d). Oath or affirmation. Whenever under this chapter an oath or affirmation is required, it may be in the form prescribed by §§ 19-19-603.1 and 19-19-603.2.

Source: SD RCP, Rule 43 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1979, ch 154, § 28.



§ 15-6-43(e) Evidence on motions.

15-6-43(e). Evidence on motions. When a motion is based on facts not appearing of record the court may hear the matter on affidavits presented by the respective parties, but the court may direct that the matter be heard wholly or partly on oral testimony or depositions.

Upon motion of any party for a hearing pursuant to § 21-1-4.1, the court shall consider and decide the matter prior to trial.

Source: SD RCP, Rule 43 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1993, ch 387 (Supreme Court Rule 93-4).



§ 15-6-43(f) Interpreters.

15-6-43(f). Interpreters. The procedure for appointing interpreters shall be as provided in § 19-3-7, and their compensation fixed, paid, and collected as provided in § 19-3-7.

Source: SD RCP, Rule 43 (f), as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1979, ch 154, § 29.



§ 15-6-44(a) Authentication of official records.

15-6-44(a). Authentication of official records. (1) Domestic. An official record kept within the United States, or any state, district, commonwealth, territory, or insular possession thereof, or within the Panama Canal Zone, the Trust Territory of the Pacific Islands, or the Ryukyu Islands, or an entry therein, when admissible for any purpose, may be evidenced by an official publication thereof or by a certified copy prepared by the officer having the legal custody of the record, or by that officer's deputy.

(2) Foreign. A foreign official record, or an entry therein, when admissible for any purpose, may be evidenced by an official publication thereof; or a copy thereof, attested by a person authorized to make the attestation, and accompanied by a final certification as to the genuineness of the signature and official position (i) of the attesting person, or (ii) of any foreign official whose certificate of genuineness of signature and official position relates to the attestation or is in a chain of certificates of genuineness of signature and official position relating to the attestation. A final certification may be made by a secretary of embassy or legation, consul general, consul, vice-consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of the documents, the court may, for good cause shown, (i) admit an attested copy without final certification or (ii) permit the foreign official record to be evidenced by an attested summary with or without a final certification.

Source: SDC 1939 & Supp 1960, § 36.0901; SD RCP, Rule 44 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1996, ch 313.



§ 15-6-44(b) Proof of lack of official record.

15-6-44(b). Proof of lack of official record. A written statement that after diligent search no record or entry of a specified tenor is found to exist in the records designated by the statement, authenticated as provided in subdivision 15-6-44(a)(1) in the case of a domestic record, or complying with the requirements of subdivision 15-6-44(a)(2) for a summary in the case of a foreign record, is admissible as evidence that the records contain no such record or entry.

Source: SDC 1939 & Supp 1960, § 36.1103; SD RCP, Rule 44 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-44(c) Other proof of official record.

15-6-44(c). Other proof of official record. Section 15-6-44 does not prevent the proof of official records or of entry or lack of entry therein by any other method authorized by law.

Source: SD RCP, Rule 44 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-44.1 Determination of foreign law.

15-6-44.1. Determination of foreign law. A party who intends to raise an issue concerning the law of a foreign country shall give notice in his pleadings or other reasonable written notice. The court, in determining foreign law, may consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under § 15-6-43. The court's determination shall be treated as a ruling on a question of law.

Source: SD RCP, Rule 44.1, as adopted by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-45(a) Subpoena for attendance of witnesses--Form--Issuance.

15-6-45(a). Subpoena for attendance of witnesses--Form--Issuance. Clerks of courts, judges, magistrates, notaries public, referees, and any other public officer or agency so empowered by § 1-26-19.1 or otherwise authorized by law in any matter pending before them, upon application of any person having a cause or any matter pending in court or before such agency, officer or tribunal, may issue a subpoena for a witness or witnesses.

Any attorney of record who has been duly admitted to practice in this state and is in good standing upon the active list of attorneys of the State Bar of South Dakota may issue a subpoena for a witness or witnesses, and for production, inspection and copying of records and exhibits, in any action or proceeding, or collateral hearing, civil or criminal, in which he is the attorney of record for any party. When an attorney issues a subpoena, he must forthwith transmit a copy thereof to the clerk of the court, or to the secretary or other filing officer of the board or tribunal in which the matter is pending, for filing. Such officer shall file such copy as one of the public records of the action or proceeding.

A subpoena shall state the name of the court, or tribunal, the title of the action or proceeding, and shall command each person to whom it is directed to attend and give testimony at a time and place therein specified. It shall state the name of the person or party for whom the testimony of the witness is required. The seal of the court or officer, or tribunal, shall be affixed to the original and all copies, if issued by a court or officer having a seal. If the subpoena is issued by an attorney, it shall be issued in the name of the presiding officer of the court, or tribunal in which the matter is pending and shall be attested and signed by the attorney, designating the party for whom he is attorney of record.

Source: SDC 1939 & Supp 1960, §§ 36.0301, 36.0302; SD RCP, Rule 45 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 12.



§ 15-6-45(b) Subpoena for production of documentary evidence.

15-6-45(b). Subpoena for production of documentary evidence. A subpoena may also command the person to whom it is directed to produce the books, papers, documents, or tangible things designated therein; but the court, upon motion made promptly and in any event at or before the time specified in the subpoena for compliance therewith, may:

(1) Quash or modify the subpoena if it is unreasonable and oppressive; or

(2) Condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents, or tangible things.
Source: SDC 1939 & Supp 1960, § 36.0302; SD RCP, Rule 45 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-45(c) Service of subpoena.

15-6-45(c). Service of subpoena. The subpoena may be served by any officer or person qualified to make service of a summons. The subpoena shall be served in the same manner as a summons is served, excepting that no service by publication is authorized. The subpoena must be served sufficiently in advance of the date upon which the appearance of the witness is required to enable such witness to reach such place by any ordinary or usual method of transportation which he may elect.

At the time of service of a subpoena, there shall be tendered to or on behalf of the person therein named the fees for one day's attendance and the mileage allowed by law. The fact of such payment, or the signed waiver thereof by the person named in the subpoena, shall be stated in the return. If such fees and mileage be not paid or waived, the witness shall not be obliged to obey the subpoena.

At the commencement of each day after the first day, a witness under subpoena may demand his fees for that day's attendance, and if the same is not paid, he shall not be required to remain.

When the subpoena is issued on behalf of the State of South Dakota or its political subdivisions or an officer or agency thereof, fees and mileage need not be tendered.

Source: SDC 1939, §§ 36.0301, 36.0401; SL 1955, ch 134; SD RCP, Rule 45 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 13.



§ 15-6-45(d) Subpoena for taking depositions--Place of examination.

15-6-45(d). Subpoena for taking depositions--Place of examination. (1) Proof of service of a notice to take a deposition as provided in §§ 15-6-30(b) and 15-6-31(a) constitutes a sufficient authorization for the issuance by any person specified in § 15-6-45(a) or by the clerk of courts of the county in which the deposition is to be taken of subpoenas for the persons named or described therein. The subpoena may command the person to whom it is directed to produce and permit inspection and copying of designated books, papers, documents, or tangible things which constitute or contain evidence relating to any of the matters within the scope of the examination permitted by § 15-6-26(b), but in that event the subpoena will be subject to the provisions of §§ 15-6-26(c) and 15-6-45(b).

The person to whom the subpoena is directed may, within ten days after the service thereof or on or before the time specified in the subpoena for compliance if such time is less than ten days after service, serve upon the attorney designated in the subpoena written objection to inspection or copying of any or all of the designated materials. If objection is made, the party serving the subpoena shall not be entitled to inspect and copy the materials except pursuant to an order of the court from which the subpoena was issued. The party serving the subpoena may, if objection has been made, move upon notice to the deponent for an order at any time before or during the taking of the deposition.

(2) A resident of this state may be required to attend an examination only in the county wherein he resides or is employed or transacts his business in person, or at such other convenient place as is fixed by an order of the court. A nonresident of this state may be required to attend only in the county wherein he is served the subpoena, or at such other convenient place as is fixed by an order of the court.

Source: SDC 1939 & Supp 1960, §§ 36.0303, 36.0402; SD RCP, Rule 45 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 14.



§ 15-6-45(e) Superseded.

15-6-45(e). Superseded



§ 15-6-45(f) Failure to obey subpoena as contempt.

15-6-45(f). Failure to obey subpoena as contempt. Failure by any person without adequate excuse to obey a subpoena served upon him may be deemed a contempt of the court wherein the action is pending or of a court from which the subpoena may have been issued.

Source: SD RCP, Rule 45 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-45(g) Nonresident of state served with subpoena in state.

15-6-45(g). Nonresident of state served with subpoena in state. A nonresident of this state who is served with subpoena in this state shall be required to obey the same; provided, that the mileage required to be paid such witness as provided in § 15-6-45(c) shall be computed from the place of service of the subpoena to the place of attendance.

Source: SDC 1939 & Supp 1960, § 36.0403; SD RCP, Rule 45 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 15.



§ 15-6-46 Exceptions unnecessary.

15-6-46. Exceptions unnecessary. Formal exceptions to rulings or orders of the court are unnecessary; but for all purposes for which an exception has heretofore been necessary it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor; and, if a party has no opportunity to object to a ruling or order at the time it is made, the absence of an objection does not thereafter prejudice him.

Source: SDC 1939 & Supp 1960, § 33.1601; SD RCP, Rule 46, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1978, ch 178, § 565.



§ 15-6-47(a) Examination of jurors.

15-6-47(a). Examination of jurors. The court shall permit the parties or their attorneys to conduct the examination of prospective jurors.

Source: SD RCP, Rule 47 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-47(b) Alternate jurors.

15-6-47(b). Alternate jurors. The court may direct that not more than six jurors in addition to the regular jury be called and impaneled to sit as alternate jurors. Alternate jurors in the order in which they are called shall replace jurors who, prior to the time the jury retires to consider its verdict, become or are found to be unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the regular jurors. An alternate juror who does not replace a regular juror shall be discharged after the jury retires to consider its verdict. Each side is entitled to one peremptory challenge in addition to those otherwise allowed by law if one or two alternate jurors are to be impaneled, two peremptory challenges if three or four alternate jurors are to be impaneled, and three peremptory challenges if five or six alternate jurors are to be impaneled. The additional peremptory challenges may be used against an alternate juror only and the other peremptory challenges allowed by law shall not be used against an alternate juror. The court may for good cause excuse a juror from service during trial or deliberation.

Source: SDC 1939 & Supp 1960, § 33.1327; SD RCP, Rule 47 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 2006, ch 316 (Supreme Court Rule 06-42), eff. July 1, 2006.



§ 15-6-48 Juries of less than twelve--Majority verdict.

15-6-48. Juries of less than twelve--Majority verdict. The parties may stipulate that the jury shall consist of any number less than twelve or that a verdict or a finding of a stated majority of the jurors shall be taken as the verdict or finding of the jury.

Source: SD RCP, Rule 48, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-49(a) Special verdicts.

15-6-49(a). Special verdicts. The court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In that event the court may submit to the jury written questions susceptible of categorical or other brief answer or may submit written forms of the several special findings which might properly be made under the pleadings and evidence; or it may use such other method of submitting the issues and requiring the written findings thereon as it deems most appropriate. The court shall give to the jury such explanation and instruction concerning the matter thus submitted as may be necessary to enable the jury to make its findings upon each issue. If in so doing the court omits any issue of fact raised by the pleadings or by the evidence, each party waives his right to a trial by jury of the issue so omitted unless before the jury retires the party demands its submission to the jury. As to an issue omitted without such demand the court may make a finding; or, if it fails to do so, it shall be deemed to have made a finding in accord with the judgment on the special verdict.

Source: SD RCP, Rule 49 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 317 (Supreme Court Rule 06-43), eff. July 1, 2006.



§ 15-6-49(b) General verdict accompanied by answer to interrogatories.

15-6-49(b). General verdict accompanied by answer to interrogatories. The court may submit to the jury, together with appropriate forms for a general verdict, written interrogatories upon one or more issues of fact the decision of which is necessary to a verdict. The court shall give such explanation or instruction as may be necessary to enable the jury both to make answers to the interrogatories and to render a general verdict, and the court shall direct the jury both to make written answers and to render a general verdict. When the general verdict and the answers are harmonious, the appropriate judgment upon the verdict and answers shall be entered pursuant to § 15-6-58. When the answers are consistent with each other but one or more is inconsistent with the general verdict, judgment may be entered pursuant to § 15-6-58 in accordance with the answers, notwithstanding the general verdict, or the court may return the jury for further consideration of its answers and verdict or may order a new trial. When the answers are inconsistent with each other and one or more is likewise inconsistent with the general verdict, judgment shall not be entered, but the court shall return the jury for further consideration of its answers and verdict or shall order a new trial.

Source: SD RCP, Rule 49 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-50(a) Judgment as a matter of law.

15-6-50(a). Judgment as a matter of law.

(1) If during a trial by jury a party has been fully heard on an issue and there is no legally sufficient evidentiary basis for a reasonable jury to find for that party on that issue, the court may determine the issue against that party and may grant a motion for judgment as a matter of law against that party with respect to a claim or defense that cannot under the controlling law be maintained or defeated without a favorable finding on that issue.

(2) Motions for judgment as a matter of law may be made at any time before submission of the case to the jury. Such a motion shall specify the judgment sought and the law and the facts on which the moving party is entitled to the judgment.
Source: SDC 1939 & Supp 1960, §§ 33.1314 to 33.1316; SD RCP, Rule 50 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 318 (Supreme Court Rule 06-44), eff. July 1, 2006.



§ 15-6-50(b) Renewing motion for judgment after trial--Alternative motion for new trial.

15-6-50(b). Renewing motion for judgment after trial--Alternative motion for new trial. If, for any reason, the court does not grant a motion for judgment as a matter of law made at the close of all the evidence, the court is considered to have submitted the action to the jury subject to the court's later deciding the legal questions raised by the motion. The movant may renew its request for judgment as a matter of law by filing a motion no later than ten days after notice of entry of judgment--and may alternatively request a new trial or join a motion for a new trial under § 15-6-59. In ruling on a renewed motion, the court may:

(1) If a verdict was returned:

(A) Allow the judgment to stand;

(B) Order a new trial; or

(C) Direct entry of judgment as a matter of law; or

(2) If no verdict was returned:

(A) Order a new trial; or

(B) Direct entry of judgment as a matter of law.
Source: SDC 1939, § 33.1705; Supreme Court Order No. 3, 1952; SDC Supp 1960, § 33.1328; SD RCP, Rule 50 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 79-4; Supreme Court Rule 82-30; SL 2006, ch 319 (Supreme Court Rule 06-45), eff. July 1, 2006; SL 2008, ch 287 (Supreme Court Rule 08-01), eff. July 1, 2008.



§ 15-6-50(c) Granting renewed motion for judgment as a matter law--Conditional rulings--New trial motion.

15-6-50(c). Granting renewed motion for judgment as a matter law--Conditional rulings--New trial motion.

(1) If the renewed motion for judgment as a matter of law, provided for in § 15-6-50(b), is granted, the court shall also rule on the motion for a new trial, if any, by determining whether it should be granted if the judgment is thereafter vacated or reversed, and shall specify the grounds for granting or denying the motion for the new trial. If the motion for a new trial is thus conditionally granted, the order thereon does not affect the finality of the judgment. In case the motion for a new trial has been conditionally granted and the judgment is reversed on appeal, the new trial shall proceed unless the Supreme Court has otherwise ordered. In case the motion for a new trial has been conditionally denied, the respondent on appeal may assert error in that denial; and if the judgment is reversed on appeal, subsequent proceedings shall be in accordance with the order of the Supreme Court.

(2) Any motion for a new trial under § 15-6-59 by a party against whom judgment as a matter of law is rendered shall be filed no later than 10 days after entry of the judgment.
Source: SD RCP, Rule 50 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 320 (Supreme Court Rule 06-46), eff. July 1, 2006.



§ 15-6-50(d) Denial of motion for judgment as a matter of law.

15-6-50(d). Denial of motion for judgment as a matter of law. If the motion for judgment as a matter of law is denied, the party who prevailed on that motion may, as respondent, assert grounds entitling the party to a new trial in the event the Supreme Court concludes that the trial court erred in denying the motion for judgment. If the Supreme Court reverses the judgment, nothing in § 15-6-50 precludes it from determining that the respondent is entitled to a new trial, or from directing the trial court to determine whether a new trial shall be granted.

Source: SD RCP, Rule 50 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 321 (Supreme Court Rule 06-47), eff. July 1, 2006.



§ 15-6-51(a) Instructions to jury--Requests.

15-6-51(a). Instructions to jury--Requests.

(1) A party may, at the close of the evidence or at an earlier reasonable time that the court directs, file and furnish to every other party written requests that the court instruct the jury on the law as set forth in the requests.

(2) After the close of the evidence, a party may:

(A) File requests for instructions on issues that could not reasonably have been anticipated at an earlier time for requests set under subdivision 15-6-51(a)(1); and

(B) With the court's permission file untimely requests for instructions on any issue.
Source: SDC 1939 & Supp 1960, §§ 33.1317, 33.1325; SD RCP, Rule 51 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1993, ch 388 ( Supreme Court Rule 93-5); SL 1999, ch 268; SL 2006, ch 322 (Supreme Court Rule 06-48), eff. July 1, 2006.



§ 15-6-51(b) Instructions.

15-6-51(b). Instructions. The court:

(1) Must inform the parties of its proposed instructions and proposed action on the requests before instructing the jury and before final jury arguments;

(2) Must give the parties an opportunity to object on the record and out of the jury's hearing to the proposed instructions and actions on requests before the instructions and arguments are delivered; and

(3) May instruct the jury at any time after trial begins and before the jury is discharged.
Source: SDC 1939 & Supp 1960, § 33.1318; SD RCP, Rule 51 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1978, ch 178, § 566; Supreme Court Rule 98-27; SL 2006, ch 323 (Supreme Court Rule 06-49), eff. July 1, 2006.



§ 15-6-51(c) Objections.

15-6-51(c). Objections.

(1) A party who objects to an instruction or the failure to give an instruction must do so on the record, stating distinctly the matter objected to and the grounds of the objection.

(2) An objection is timely if:

(A) A party that has been informed of an instruction or action on a request before the jury is instructed and before final jury arguments, as provided by subdivision 15-6-51(b)(1), objects at the opportunity for objection required by subdivision 15-6-51(b)(2); or

(B) A party that has not been informed of an instruction or action on a request before the time for objection provided under subdivision 15-6-51(b)(2) objects promptly after learning that the instruction or request will be, or has been, given or refused.
Source: SDC 1939 & Supp 1960, § 33.1319; SD RCP, Rule 51 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1978, ch 178, § 567; Supreme Court Rule 98-28; SL 2006, ch 324 (Supreme Court Rule 06-50), eff. July 1, 2006.



§ 15-6-52(a) Effect of findings by the court--Proposals--When unnecessary.

15-6-52(a). Effect of findings by the court--Proposals--When unnecessary. In all actions tried upon the facts without a jury or with an advisory jury, the court shall, unless waived as provided in § 15-6-52(b), find the facts specially and state separately its conclusions of law thereon, and judgment shall be entered pursuant to § 15-6-58. In granting or refusing temporary restraining orders or preliminary injunctions, the court shall similarly set forth the findings of fact and conclusions of law which constitute the grounds of its action. Findings of fact, whether based on oral or documentary evidence, may not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses. The findings of a referee, to the extent that the court adopts them, shall be considered as the findings of the court. Findings of fact and conclusions of law need not be made if a temporary restraining order or preliminary injunction is entered in an action arising under chapters 25-3 and 25-4.

It will be sufficient if the findings of fact and conclusions of law are stated orally and recorded in open court following the close of the evidence, or appear in an opinion or memorandum of decision filed by the court. Alternatively, the court may direct counsel for the prevailing party to prepare findings; and counsel shall, within ten days after announcement of the decision, unless otherwise ordered, prepare, serve, and submit to the court with copies to opposing counsel, or to the parties of record to the action if not represented by counsel, proposed written findings of fact and conclusions of law together with the proposed judgment or decree.

The court may not sign any findings therein prior to the expiration of five days after service of the proposed findings during which time the parties may in writing submit to the court and serve on their adversaries their objections or additional proposals. Thereafter the court shall make or enter such findings and conclusions as may be proper.

Any action or decision of the court in making or modifying findings of fact or conclusions of law shall be deemed excepted to, but the failure of the court to make a finding or conclusion on a material issue is not to be deemed excepted to unless such finding or conclusion has been proposed to or requested from the court.

If an opinion or memorandum of decision is filed, the facts and legal conclusions stated therein need not be restated but may be included in the findings of fact and conclusions of law by reference.

Findings of fact and conclusions of law are unnecessary on decisions of motions under § 15-6-12 or 15-6-56 or any other motion except as provided in § 15-6-41(b).

Source: SDC 1939 & Supp 1960, §§ 33.1403, 33.1405; SD RCP, Rule 52 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1978, ch 155, § 2; SL 1980, ch 161; Supreme Court Rule 81-3; Supreme Court Rule 82-31; SL 2000, ch 91, § 1; SL 2006, ch 326 (Supreme Court Rule 06-52), eff. July 1, 2006.



§ 15-6-52(b) Waiver of findings and conclusions of law.

15-6-52(b). Waiver of findings and conclusions of law. Findings of fact and conclusions of law are waived by failing to appear at the trial, by consent in writing filed with the clerk, by oral consent in open court, or by entering into a stipulation of facts for consideration by the court.

Source: SDC 1939 & Supp 1960, §§ 33.1304, 33.1404; SD RCP, Rule 52 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-53(a) Appointment and compensation of referees.

15-6-53(a). Appointment and compensation of referees. A court in which any action is pending may appoint a referee therein. A referee must not have a relationship to the parties, counsel, action, or court that would require disqualification of a judge under the Code of Judicial Conduct, unless the parties consent with the court's approval to appointment of a particular person after disclosure of any potential grounds for disqualification. When a reference is made as provided by statute the fees and necessary expenses shall be ordered paid from such source as is designated therein, otherwise the compensation to be allowed to a referee shall be fixed by the court, and shall be charged upon such of the parties or paid out of any fund or subject matter of the action, which is in the custody and control of the court as the court may direct. The referee shall not retain his report as security for his compensation; but when the party ordered to pay the compensation allowed by the court does not pay it after notice and within the time prescribed by the court, the referee is entitled to a writ of execution against the delinquent party.

In cases involving an order for support as defined in subdivision 25-7A-1(12), any referee appointed to hear the case may recommend the imposition of attorney's fees and costs on one or both of the parties. The referee in any hearing held pursuant to chapter 25-7A and the provisions of §§ 25-7A-6 and 25-7A-22, shall be compensated by the court.

Source: SD RCP, Rule 53 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1989, ch 175, § 1; SL 2006, ch 327 (Supreme Court Rule 06-53), eff. July 1, 2006.



§ 15-6-53(b) Reference.

15-6-53(b). Reference. Except as provided in chapter 25-7A, a reference to a referee shall be the exception and not the rule. In actions to be tried by a jury, a reference shall be made only when the issues are complicated; in actions to be tried without a jury, save in matters of account and difficult computation of damages, a reference shall be made only upon a showing that some exceptional condition requires it.

Source: SD RCP, Rule 53 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 1989, ch 175, § 2.



§ 15-6-53(c) Powers of referee.

15-6-53(c). Powers of referee. The order of reference to the referee may specify or limit his powers and may direct him to report only upon particular issues or to do or perform particular acts or to receive and report evidence only and may fix the time and place for beginning and closing the hearings and for the filing of the referee's report. Subject to the specifications and limitations stated in the order, the referee has and shall exercise the power to regulate all proceedings in every hearing before him and to do all acts and take all measures necessary or proper for the efficient performance of his duties under the order. He may require the production before him of evidence upon all matters embraced in the reference, including the production of all books, papers, vouchers, documents, and writings applicable thereto. He may rule upon the admissibility of evidence unless otherwise directed by the order of reference and has the authority to put witnesses on oath and may himself examine them and may call the parties to the action and examine them upon oath. When a party so requests the referee shall make a record of the evidence offered and excluded in the same manner and subject to the same limitations as provided in § 15-6-43(c) for a court sitting without a jury.

Source: SD RCP, Rule 53 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-53(d) Proceedings before referee.

15-6-53(d). Proceedings before referee. (1) Meetings. When a reference is made, the clerk shall forthwith furnish the referee with a copy of the order of reference. Upon receipt thereof unless the order of reference otherwise provides, the referee shall forthwith set a time and place for the first meeting of the parties or their attorneys to be held within twenty days after the date of the order of reference and shall notify the parties or their attorneys. It is the duty of the referee to proceed with all reasonable diligence. Either party, on notice to the parties and referee, may apply to the court for an order requiring the referee to speed the proceedings and to make his report. If a party fails to appear at the time and place appointed, the referee may proceed ex parte or, in his discretion, adjourn the proceedings to a future day, giving notice to the absent party of the adjournment.

(2) Witnesses. The parties may procure the attendance of witnesses before the referee by the issuance and service of subpoenas as provided in § 15-6-45. If without adequate excuse a witness fails to appear or give evidence, he may be punished as for a contempt and be subjected to the consequences, penalties, and remedies provided in §§ 15-6-37 and 15-6-45.

(3) Statement of Accounts. When matters of accounting are in issue before the referee, he may prescribe the form in which the accounts shall be submitted and in any proper case may require or receive in evidence a statement by a certified public accountant who is called as a witness. Upon objection of a party to any of the items thus submitted or upon a showing that the form of statement is insufficient, the referee may require a different form of statement to be furnished, or the accounts or specific items thereof to be proved by oral examination of the accounting parties or upon written interrogatories or in such other manner as he directs.
Source: SD RCP, Rule 53 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-53(e) Report of referee.

15-6-53(e). Report of referee. (1) Contents and Filing. The referee shall prepare a report upon the matters submitted to him by the order of reference and, if required to make findings of fact and conclusions of law, he shall set them forth in the report. He shall file the report with the clerk of the court and in an action to be tried without a jury, unless otherwise directed by the order of reference, shall file with it a transcript of the proceedings and of the evidence and the original exhibits. The clerk shall forthwith mail to all parties notice of the filing.

(2) In Nonjury Actions. In an action to be tried without a jury the court shall accept the referee's findings of fact unless clearly erroneous. Within ten days after being served with notice of the filing of the report any party may serve written objections thereto upon the other parties. Application to the court for action upon the report and upon objections thereto shall be by motion and upon notice as prescribed in § 15-6-6(d). The court after hearing may adopt the report or may modify it or may reject it in whole or in part or may receive further evidence or may recommit it with instructions.

(3) In Jury Actions. In an action to be tried by a jury the referee shall not be directed to report the evidence. His findings upon the issues submitted to him are admissible as evidence of the matters found and may be read to the jury, subject to the ruling of the court upon any objections in point of law which may be made to the report.

(4) Stipulation as to Findings. The effect of a referee's report is the same whether or not the parties have consented to the reference; but, when the parties stipulate that a referee's findings of fact shall be final, only questions of law arising upon the report shall thereafter be considered.

(5) Draft Report. Before filing his report a referee may submit a draft thereof to counsel for all parties for the purpose of receiving their suggestions.
Source: SD RCP, Rule 53 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-54(a) Definition--Form of judgment.

15-6-54(a). Definition--Form of judgment. "Judgment" as used in this chapter includes a decree and means the final determination of the rights of the parties in an action or proceeding. A judgment shall not contain a recital of pleadings, the report of a referee, or the record of prior proceedings. Every direction of a court or judge, made or entered in writing and not included in a judgment, is denominated an order.

Source: SDC 1939 & Supp 1960, §§ 33.1404, 33.1701; SD RCP, Rule 54 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-54(b) Judgment upon multiple claims or involving multiple parties.

15-6-54(b). Judgment upon multiple claims or involving multiple parties. When multiple claims for relief or multiple parties are involved in an action, the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.

Source: SDC 1939 & Supp 1960, § 33.1704; SD RCP, Rule 54 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-54(c) Demand for judgment.

15-6-54(c). Demand for judgment. A judgment by default shall not be different in kind from or exceed in amount that prayed for in the demand for judgment. Except as to a party against whom a judgment is entered by default, every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, even if the party has not demanded such relief in his pleadings.

Source: SDC 1939 & Supp 1960, § 33.1703; SD RCP, Rule 54 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-54(d) Judgment for costs--Attorneys' fees.

15-6-54(d). Judgment for costs--Attorneys' fees.

(1) Costs and disbursements other than attorneys' fees. Except as otherwise provided by statute, costs and disbursements, other than attorneys' fees, shall be allowed as of course to the prevailing party unless the court otherwise directs. If a party wishes to have disbursements and costs of the action assessed, that party must file an application for taxation of costs, and a certificate of service, with the clerk of court. The application shall include a statement in detail of the costs and disbursements claimed and shall be verified by affidavit. The party preparing the application shall forthwith serve a true copy of the application and the certificate of service upon all other parties. A motion for default judgment may include the application for taxation of costs of the action and be filed, with a certificate of service, with the clerk of court and be served upon all other parties.

A party who objects to any part of the application shall serve and file his objections with the clerk of court in writing within ten days of the service of the application on him or he will be deemed to have agreed to the taxation of the costs and disbursements proposed. The written objections must be accompanied by a notice of hearing thereon and shall set forth in concise language the reasons why the costs should not be allowed. Upon receipt of such written objections and the notice of hearing, the clerk shall file the same and forward copies thereof, together with a copy of the application, to the court. Where the application is included in a motion for default judgment, the ten days to object to the application for costs is waived.

The decision rendered at the hearing shall be filed as a written order with the clerk, directing that the approved amount of costs and disbursements be inserted in the judgment and docketed.

If no written objection to the taxation of costs is filed within ten days of service, the clerk shall tax the costs and disbursements as set forth on the application, insert the amount in the judgment, and docket it.

Costs and disbursements under this section shall be waived if proper application is not made within thirty days of the entry of the judgment. For good cause shown, the court may extend the time.

(2) Attorneys' fees.

(A) Claims for attorneys' fees and related nontaxable expenses shall be made by motion unless the substantive law governing the action provides for the recovery of such fees as an element of damages to be proved at trial.

(B) Unless otherwise provided by statute or order of the court, the motion must be filed no later than fourteen days after entry of judgment; must specify the judgment and the statute, rule, or other grounds entitling the moving party to the award; and must state the amount or provide a fair estimate of the amount sought. If directed by the court, the motion shall also disclose the terms of any agreement with respect to fees to be paid for the services for which claim is made.

(C) On request of a party or class member, the court shall afford an opportunity for adversary submissions with respect to the motion. The court may determine issues of liability for fees before receiving submissions bearing on issues of evaluation of services for which liability is imposed by the court. The court shall find the facts and state its conclusions of law as provided in § 15-6-52(a).

(D) The provisions of subparagraphs (A) through (C) do not apply to claims for fees and expenses as sanctions for violations of these rules.
Source: SDC 1939 & Supp 1960, §§ 33.1816, 33.1818; SD RCP, Rule 54 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1987, ch 397 (Supreme Court Rule 86-23); SL 1991, ch 427 (Supreme Court Rule 90-04); SL 2004, ch 330 (Supreme Court Rule 04-03), effective July 1, 2004; SL 2006, ch 328 (Supreme Court Rule 06-54), eff. July 1, 2006.



§ 15-6-55(a) Entry of default.

15-6-55(a). Entry of default. When a party against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend as provided by this chapter that fact shall be made to appear by affidavit.

Source: SD RCP, Rule 55 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-55(b) Default judgment.

15-6-55(b). Default judgment. Judgment by default may be entered as follows:

(1) By the Court. In all cases the party entitled to a judgment by default shall apply to the court therefor; but no judgment by default shall be entered against a minor or incompetent person unless represented in the action by a guardian, conservator or guardian ad litem who has appeared therein. If the party against whom judgment by default is sought has appeared in the action, he (or, if appearing by representative, his representative) shall be served with written notice of the application for judgment at least three days prior to the hearing on such application. If, in order to enable the court to enter judgment or to carry it into effect, it is necessary to take an account or to determine the amount of damages or to establish the truth of any averment by evidence or to make an investigation of any other matter, the court may conduct such hearings or order such references as it deems necessary and proper and shall accord a right of trial by jury to the parties when and as required by any statute of this state.

(2) Filing. No default judgment shall be rendered against a defendant until a complaint has been on file at least twenty days unless the complaint has been served with a summons.

(3) Service by Publication. In actions where the service of the summons was by publication before rendering judgment the court may in its discretion require the plaintiff to cause to be filed satisfactory security to abide the order of the court touching the restitution of any estate or effects which may be directed by such judgment to be transferred or delivered or the restitution of any money that may be collected under or by virtue of such judgment in case the defendant or his representative shall apply and be admitted to defend the action and shall succeed in such defense.
Source: SDC 1939 & Supp 1960, § 33.1707; SD RCP, Rule 55 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1993, ch 213, § 91.



§ 15-6-55(c) Setting aside default.

15-6-55(c). Setting aside default. For good cause shown the court may set aside a judgment by default in accordance with § 15-6-60(b).

Source: SD RCP, Rule 55 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 84-6.



§ 15-6-55(d) Plaintiffs, counterclaimants and cross-claimants entitled to default.

15-6-55(d). Plaintiffs, counterclaimants and cross-claimants entitled to default. The provisions of § 15-6-55 apply whether the party entitled to the judgment by default is a plaintiff, a third-party plaintiff, or a party who has pleaded a cross-claim or counterclaim. In all cases a judgment by default is subject to the limitations of § 15-6-54(c).

Source: SD RCP, Rule 55 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(a) Summary judgment for claimant.

15-6-56(a). Summary judgment for claimant. A party seeking to recover upon a claim, counterclaim, or cross-claim or to obtain a declaratory judgment may, at any time after the expiration of thirty days from the commencement of the action or after service of a motion for summary judgment by the adverse party, move with or without supporting affidavits for a summary judgment in his favor upon all or any part thereof.

Source: SD RCP, Rule 56 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(b) Summary judgment for defending party.

15-6-56(b). Summary judgment for defending party. A party against whom a claim, counterclaim, or cross-claim is asserted or a declaratory judgment is sought may, at any time, move with or without supporting affidavits for a summary judgment in his favor as to all or any part thereof.

Source: SD RCP, Rule 56 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(c) Motion for summary judgment and proceedings thereon.

15-6-56(c). Motion for summary judgment and proceedings thereon. The motion and supporting brief, statement of undisputed material facts, and any affidavits, and any response or reply thereto shall be served within the dates set forth in § 15-6-6(d).

(1) A party moving for summary judgment shall attach to the motion a separate, short, and concise statement of the material facts as to which the moving party contends there is no genuine issue to be tried. Each material fact in this required statement must be presented in a separate numbered statement and with appropriate citation to the record in the case.

(2) A party opposing a motion for summary judgment shall include a separate, short, and concise statement of the material facts as to which the opposing party contends a genuine issue exists to be tried. The opposing party must respond to each numbered paragraph in the moving party's statement with a separately numbered response and appropriate citations to the record.

(3) All material facts set forth in the statement that the moving party is required to serve shall be admitted unless controverted by the statement required to be served by the opposing party.

The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damages.

Source: SD RCP, Rule 56 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 2006, ch 329 (Supreme Court Rule 06-55), eff. July 1, 2006; SL 2007, ch 302 (Supreme Court Rule 06-70), eff. Jan. 1, 2007; SL 2008, ch 281 (Supreme Court Rule 07-02), eff. Jan. 1, 2008.



§ 15-6-56(d) Case not fully adjudicated on motion for summary judgment.

15-6-56(d). Case not fully adjudicated on motion for summary judgment. If on motion under § 15-6-56 judgment is not rendered upon the whole case or for all the relief asked and a trial is necessary, the court at the hearing of the motion, by examining the pleadings and the evidence before it and by interrogating counsel, shall if practicable ascertain what material facts exist without substantial controversy and what material facts are actually and in good faith controverted. It shall thereupon make an order specifying the facts that appear without substantial controversy, including the extent to which the amount of damages or other relief is not in controversy, and directing such further proceedings in the action as are just. Upon the trial of the action the facts so specified shall be deemed established, and the trial shall be conducted accordingly.

Source: SD RCP, Rule 56 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(e) Form of affidavits for summary judgment--Further testimony--Defense required.

15-6-56(e). Form of affidavits for summary judgment--Further testimony--Defense required. Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith. The court may permit affidavits to be supplemented or opposed by depositions, answers to interrogatories, or further affidavits. When a motion for summary judgment is made and supported as provided in § 15-6-56, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in § 15-6-56, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.

Source: SD RCP, Rule 56 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(f) Opposing summary judgment when affidavits are unavailable.

15-6-56(f). Opposing summary judgment when affidavits are unavailable. Should it appear from the affidavits of a party opposing the motion that he cannot for reasons stated present by affidavit facts essential to justify his opposition, the court may refuse the application for judgment or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such other order as is just.

Source: SD RCP, Rule 56 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-56(g) Summary judgment affidavits made in bad faith.

15-6-56(g). Summary judgment affidavits made in bad faith. Should it appear to the satisfaction of the court at any time that any of the affidavits presented pursuant to § 15-6-56 are presented in bad faith or solely for the purpose of delay, the court shall forthwith order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused him to incur, including reasonable attorney's fees, and any offending party or attorney may be adjudged guilty of contempt.

Source: SD RCP, Rule 56 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-57 Declaratory judgments.

15-6-57. Declaratory judgments. The procedure for obtaining a declaratory judgment pursuant to chapter 21-24, shall be in accordance with this chapter, and the right to trial by jury may be demanded under the circumstances and in the manner provided in §§ 15-6-38 and 15-6-39. The existence of another adequate remedy does not preclude a judgment for declaratory relief in cases where it is appropriate. The court may order a speedy hearing of an action for a declaratory judgment and may advance it on the calendar.

Source: SD RCP, Rule 57, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-58 Entry of judgment and orders--Effective date.

15-6-58. Entry of judgment and orders--Effective date. Subject to the provisions of § 15-6-54(b), judgment upon the jury verdict or upon the decision of the court, shall be promptly rendered. Every judgment shall be set forth on a separate document. A judgment or an order becomes complete and effective when reduced to writing, signed by the court or judge, attested by the clerk and filed in the clerk's office. The clerk, immediately after the filing of any judgment, shall docket the same as provided by law. Judgments of divorce pursuant to chapter 25-4 and judgments of foreclosure pursuant to chapter 21-47 or chapter 21-48 shall be docketed by the notation "see file." Entry of the judgment shall not be delayed for the taxing of costs.

Source: SDC 1939 & Supp 1960, § 33.1702; SD RCP, Rule 58, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1990, ch 149, § 6; SL 2006, ch 330 (Supreme Court Rule 06-56), eff. July 1, 2006.



§ 15-6-59(a) Grounds for new trial.

15-6-59(a). Grounds for new trial. A new trial may be granted to all or any of the parties and on all or part of the issues for any of the following causes:

(1) Irregularity in the proceedings of the court, jury, or adverse party or any order of the court or abuse of discretion by which either party was prevented from having a fair trial;

(2) Misconduct of the jury; and whenever any one or more of the jurors have been induced to assent to any general or special verdict or to a finding on any question submitted to them by the court, by a resort to the determination of chance, such misconduct may be proved by the affidavit of any one of the jurors;

(3) Accident or surprise which ordinary prudence could not have guarded against;

(4) Newly discovered evidence, material to the party making the application, which he could not with reasonable diligence have discovered and produced at the trial;

(5) Excessive or inadequate damages appearing to have been given under the influence of passion or prejudice;

(6) Insufficiency of the evidence to justify the verdict or other decision or that it is against law;

(7) Error of law occurring at the trial; provided, that in the case of claim of error, admission, rejection of evidence, or instructions to the jury or failure of the court to make a finding or conclusion upon a material issue which had not been proposed or requested, it must be based upon an objection, offer of proof or a motion to strike.

On a motion for a new trial in an action tried without a jury, the court may open the judgment if one has been entered, take additional testimony, amend findings of fact and conclusions of law or make new findings and conclusions, and direct the entry of a new judgment.

When the motion be made for a cause mentioned in subparagraphs (1), (2), (3), or (4), it must be made upon affidavits attached to and made a part of the motion, unless as to a cause mentioned in subparagraph (1), the irregularity or abuse of discretion is sufficiently disclosed by the record to support such motion. When the motion is made under subparagraph (6) it shall state the particulars wherein the evidence is claimed to be insufficient.

Source: SDC 1939 & Supp 1960, §§ 33.1605, 33.1606; SD RCP, Rule 59 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SL 1978, ch 178, § 568.



§ 15-6-59(b) Time for motion for new trial--Rulings thereon--Extension of time.

15-6-59(b). Time for motion for new trial--Rulings thereon--Extension of time. The motion for a new trial stating the grounds thereof shall be served and filed not later than ten days after the notice of entry of the judgment.

The court shall make and file the order granting or denying such new trial within twenty days after the service and filing of such motion, unless for good cause shown, the court files an order within said twenty days extending the time for entering such order. If a motion for new trial has not been determined by the court and no order has been entered by the court extending the time for such ruling within twenty days from the date of service and filing of such motion, it shall be deemed denied.

Source: SDC 1939 & Supp 1960, §§ 33.1606, 33.1608, 33.1610; SD RCP, Rule 59 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 16; Supreme Court Rule 82-32.



§ 15-6-59(c) Hearing and answering affidavits on motion for new trial.

15-6-59(c). Hearing and answering affidavits on motion for new trial. Upon the presentation of such motion the court shall by order fix the time and place for hearing thereof, and in such order shall fix the time for service thereof, and for answering said motion and for service of answering affidavits, if any.

Source: SDC 1939 & Supp 1960, § 33.1606; SD RCP, Rule 59 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-59(d) New trial on initiative of court.

15-6-59(d). New trial on initiative of court. Not later than ten days after entry of judgment the court of its own initiative may order a new trial for any reason for which it might have granted a new trial on motion of a party. After giving the parties notice and an opportunity to be heard on the matter, the court may grant a motion for a new trial, timely served, for a reason not stated in the motion. In either case, the court shall specify in the order the grounds therefor.

Source: SDC 1939 & Supp 1960, § 33.1609; SD RCP, Rule 59 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; as amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969.



§ 15-6-59(e) Procedure upon hearing of motion for new trial.

15-6-59(e). Procedure upon hearing of motion for new trial. On the hearing reference may be had in all cases to the pleadings, orders, rulings and files of the court, and to depositions, documentary evidence, shorthand report, and transcript, if one has been made, and the court may take the testimony of witnesses as to causes enumerated in subdivisions 15-6-59(a)(1), (2), (3), and (4), which testimony may be reduced to writing and transcribed on the request of either party and filed in the office of the clerk as part of the record.

Source: SDC 1939 & Supp 1960, § 33.1606; SD RCP, Rule 59 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-59(f) Motion for new trial not required as foundation for appeal in certain cases.

15-6-59(f). Motion for new trial not required as foundation for appeal in certain cases. A motion for a new trial shall not be necessary as a prerequisite to obtain appellate review as to matters specified in subdivisions 15-6-59(a)(6) and (7), and all of such matters may be reviewed on an appeal from the judgment, regardless of whether a motion for a new trial has been made, provided such matter has been submitted to the trial court as prescribed in § 15-26A-8.

Source: SDC 1939 & Supp 1960, § 33.1607; SD RCP, Rule 59 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-59(g) Order granting new trial must show grounds upon which based.

15-6-59(g). Order granting new trial must show grounds upon which based. The trial court when granting a motion for new trial shall in its order specify each and every ground upon which it bases such order; all grounds urged upon such motion and not specified in the order shall be deemed to have been overruled by the trial court.

Source: SDC 1939 & Supp 1960, § 33.1611; SD RCP, Rule 59 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-60(a) Relief from clerical mistakes.

15-6-60(a). Relief from clerical mistakes. Clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time of its own initiative or on the motion of any party and after such notice, if any, as the court orders. During the pendency of an appeal, such mistakes may be so corrected before the settled record is transmitted to the clerk of the Supreme Court and thereafter while the appeal is pending may be so corrected with leave of the Supreme Court.

Source: SDC 1939 & Supp 1960, § 33.0108; SD RCP, Rule 60 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-60(b) Relief on ground of mistake--Inadvertence--Excusable neglect--Newly discovered evidence--Fraud.

15-6-60(b). Relief on ground of mistake--Inadvertence--Excusable neglect--Newly discovered evidence--Fraud. On motion and upon such terms as are just, the court may relieve a party or his legal representative from a final judgment, order, or proceeding for the following reasons:

(1) Mistake, inadvertence, surprise, or excusable neglect;

(2) Newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under § 15-6-59(b);

(3) Fraud (whether heretofore denominated intrinsic or extrinsic), misrepresentation, or other misconduct of an adverse party;

(4) The judgment is void;

(5) The judgment has been satisfied, released, or discharged, or a prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have prospective application; or

(6) Any other reason justifying relief from the operation of the judgment.

The motion shall be made within a reasonable time, and for reasons (1), (2), and (3) not more than one year after the judgment, order or proceeding was entered or taken. A motion under this subdivision (b) does not affect the finality of a judgment or suspend its operation. Section 15-6-60 does not limit the power of a court to entertain an independent action to relieve a party from a judgment, order, or proceeding, or to grant relief to a defendant not actually personally notified as provided by statute or to set aside a judgment for fraud upon the court.

Source: SDC 1939 & Supp 1960, § 33.0108; SD RCP, Rule 60 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-61 Harmless Error.

15-6-61. Harmless Error. No error in either the admission or the exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.

Source: SD RCP, Rule 61, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(a) Automatic stay of execution--Exceptions--Injunctions and receiverships.

15-6-62(a). Automatic stay of execution--Exceptions--Injunctions and receiverships. Except as stated herein or as otherwise ordered by the court for good cause shown, or upon default judgment, no execution shall issue upon a judgment nor shall proceedings be taken for its enforcement until the expiration of thirty days after its entry. Unless otherwise ordered by the court, temporary or permanent judgment in an action for an injunction or in a receivership action shall not be stayed during the period after its entry and until an appeal is taken or during the pendency of an appeal. The provisions of § 15-6-62(c) govern the suspending, modifying, restoring, or granting of an injunction during the pendency of an appeal.

Source: SD RCP, Rule 62 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule No. 4, 1972, effective January 1, 1973; SL1978, ch 155, § 3.



§ 15-6-62(b) Stay of execution on motion for new trial or for judgment.

15-6-62(b). Stay of execution on motion for new trial or for judgment. In its discretion and on such conditions for the security of the adverse party as are proper, the court may stay the execution of or any proceedings to enforce a judgment pending the disposition of a motion for a new trial made pursuant to § 15-6-59, or of a motion for relief from a judgment or order made pursuant to § 15-6-60, or of a motion for judgment in accordance with a motion for a directed verdict made pursuant to § 15-6-50.

Source: SD RCP, Rule 62 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(c) Injunction pending appeal.

15-6-62(c). Injunction pending appeal. Injunction pending appeal shall be as provided in chapter 15-26A.

Source: SD RCP, Rule 62 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(d) Stay upon appeal.

15-6-62(d). Stay upon appeal. Stay upon appeal shall be as provided in chapter 15-26A.

Source: SD RCP, Rule 62 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(e) Stay in favor of the state or agency thereof.

15-6-62(e). Stay in favor of the state or agency thereof. Any stay in favor of the state or agency thereof shall be as provided in chapter 15-26A.

Source: SD RCP, Rule 62 (e), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(f) Power of Supreme Court not limited.

15-6-62(f). Power of Supreme Court not limited. The provisions in § 15-6-62 do not limit any power of the Supreme Court to stay proceedings during the pendency of an appeal or to suspend, modify, restore, or grant an injunction during the pendency of an appeal or to make any order appropriate to preserve the status quo or the effectiveness of the judgment subsequently to be entered.

Source: SD RCP, Rule 62 (f), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-62(g) Stay of judgment as to multiple claims or multiple parties.

15-6-62(g). Stay of judgment as to multiple claims or multiple parties. When a court has ordered a final judgment under the conditions stated in § 15-6-54(b), the court may stay enforcement of that judgment until the entering of a subsequent judgment or judgments and may prescribe such conditions as are necessary to secure the benefit thereof to the party in whose favor the judgment is entered.

Source: SD RCP, Rule 62 (g), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-63 Disability of a judge.

15-6-63. Disability of a judge. If by reason of death, sickness, or other disability or separation from office, a judge before whom an action has been tried is unable to perform the duties to be by him performed after a verdict is returned or findings of fact and conclusions of law are filed, then any other judge regularly sitting in or assigned to the court in which the action was tried may perform those duties; but if such other judge is satisfied that he cannot perform those duties because he did not preside at the trial or for any other reason, he may, in his discretion, grant a new trial.

Source: SD RCP, Rule 63, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-64 Seizure of person or property.

15-6-64. Seizure of person or property. At the commencement of and during the course of an action, all remedies providing for seizure of person or property for the purpose of securing satisfaction of the judgment ultimately to be entered in the action are available under the circumstances and in the manner provided by the law of the state.

Source: SD RCP, Rule 64, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-65(a) Preliminary injunction.

15-6-65(a). Preliminary injunction. No preliminary injunction shall be issued without notice to the adverse party.

Before or after the commencement of the hearing of an application for a preliminary injunction, the court may order the trial of the action on the merits to be advanced and consolidated with the hearing of the application. Even when this consolidation is not ordered, any evidence received on an application for a preliminary injunction which would be admissible on the trial on the merits, becomes part of the record on the trial and need not be repeated at the trial. This paragraph shall be construed and applied to save to the parties any rights they may have to trial by a jury.

Source: SL 1978, ch 155, § 4.



§ 15-6-65(b) Temporary restraining order without notice.

15-6-65(b). Temporary restraining order without notice. Where no provision is made by statute, a temporary restraining order may be granted without written or oral notice to the adverse party or his attorney only if:

(1) It clearly appears from specific facts shown by affidavit or by the verified complaint that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or his attorney can be heard in opposition; and

(2) The applicant's attorney certifies to the court in writing the efforts, if any, which have been made to give the notice or the reasons supporting his claim that notice should not be required.

Every temporary restraining order granted without notice shall be indorsed with the date and hour of issuance; shall be filed forthwith in the clerk's office and entered of record; shall define the injury and state why it is irreparable and why the order was granted without notice; and, except in actions arising under chapters 25-3 and 25-4, shall expire by its terms within such time after entry, not to exceed ten days, as the court fixes, unless within the time so fixed the order, for good cause shown, is extended for a like period or unless the party against whom the order is directed consents that it may be extended for a longer period. The reasons for the extension shall be entered of record. In case a temporary restraining order is granted without notice, the motion for a preliminary injunction shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character. When the motion comes on for hearing the party who obtained the temporary restraining order shall proceed with the application for a preliminary injunction and, if he does not do so, the court shall dissolve the temporary restraining order. On two days' notice to the party who obtained the temporary restraining order without notice or on such shorter notice to that party as the court may prescribe, the adverse party may appear and move its dissolution or modification and in that event the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require. Temporary restraining orders by their very nature may not be appealed.

Source: SD RCP, Rule 65, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; SDCL, § 15-6-65; SL 1978, ch 155, § 4.



§ 15-6-65(c) Undertaking required on preliminary injunction or temporary restraining order--Ascertainment of damages.

15-6-65(c). Undertaking required on preliminary injunction or temporary restraining order--Ascertainment of damages. Where no provision is made by statute for security on a preliminary injunction or temporary restraining order, the court shall require a written undertaking on the part of the applicant with or without sureties in such sum as the court deems proper, to the effect that the applicant will pay to the party enjoined such costs and damages not exceeding the amount to be specified, as he may sustain by reason of the preliminary injunction or temporary restraining order, if the court finally decides that the applicant was not entitled thereto. The damages may be ascertained by reference or otherwise as the court shall direct. No such security shall be required of the State of South Dakota or of an officer or agency thereof.

Source: SDC 1939 & Supp 1960, § 37.4306; SDCL, § 21-8-10; SL 1978, ch 155, § 4.



§ 15-6-65(d) Contents of order--Parties bound.

15-6-65(d). Contents of order--Parties bound. Every order granting an injunction and every restraining order shall set forth the reasons for its issuance; shall be specific in terms; shall describe in reasonable detail, and not by reference to the complaint or other document, the act or acts sought to be restrained; and is binding only upon the parties to the action, their officers, agents, servants, employees, and attorneys, and upon those persons in active concert or participation with them who receive actual notice of the order by personal service or otherwise. In addition, and pursuant to § 15-6-52(a), the court for preliminary injunctions shall set forth the findings of fact and conclusions of law which constitute the grounds of its action.

Source: SL 1978, ch 155, § 4.



§ 15-6-66 Receivers.

15-6-66. Receivers. An action wherein a receiver has been appointed shall not be dismissed except by order of the court. The practice in the administration of estates by receivers or by other similar officers appointed by the court shall be in accordance with statute and the practice heretofore followed in courts of this state. In all other respects the action in which the appointment of a receiver is sought or which is brought by or against a receiver is governed by this chapter.

Source: SD RCP, Rule 66, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-67(a) Deposit in an action.

15-6-67(a). Deposit in an action. In an action in which any part of the relief sought is a judgment for a sum of money or the disposition of a sum of money or the disposition of any other thing capable of delivery, a party, upon notice to every other party, and by leave of court, may deposit with the court all or any part of such sum or thing. Money paid into court under § 15-6-67 shall be deposited and withdrawn as ordered by the court.

Source: SD RCP, Rule 67 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-67(b) Deposit in court by substitution.

15-6-67(b). Deposit in court by substitution. A defendant against whom an action is pending upon a contract or for specific real or personal property may at any time before answer upon affidavit that a person not a party to the action, and without collusion with him, makes against him a demand for the same debt or property, upon due notice to such person and the adverse party, apply to the court for an order to substitute such person in his place and discharge him from liability to either party on his depositing in court the amount of the debt, or delivering the property or its value to such person as the court may direct; and the court may in its discretion make the order.

Source: SDC 1939 & Supp 1960, § 33.0415; SD RCP, Rule 67 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-67(c) Deposit in court when no action is brought.

15-6-67(c). Deposit in court when no action is brought. Whenever any person has in his possession or control as bailee or otherwise, any personal property to which two or more persons make adverse claims, or he has notice of such claims and is unable to determine or is in doubt as to the rightful owner or who is rightfully entitled to the possession thereof, he may apply to the circuit judge of the circuit wherein such property is situated, upon an affidavit describing the property, stating its value and the nature of the controversy concerning the same, for an order designating a depository, and such judge shall thereupon designate some suitable depository to receive and care for such property, subject to the orders of the circuit court within the county wherein the property is situated; and the person having any such property in his possession or control having deposited the same with such depository, shall forthwith notify personally or by registered or certified mail, all persons of whom he has knowledge or notice who have or claim to have any interest in or lien upon such property or any part thereof, of such deposit; and upon giving such notice such person shall be released and discharged from further liability to any person on account of such property; provided that he may be required, upon the application of any person interested therein, to appear and make disclosures before the court in which any action affecting such property may be pending, or the judge who designates such depository, concerning said property. If the address of any person having or making any claim cannot be ascertained, an affidavit to that effect shall be filed with the depository and the giving of notice to such person shall not be required.

Source: SDC 1939 & Supp 1960, § 33.0415; SD RCP, Rule 67 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-67(d) Court may order deposit or seizure of property.

15-6-67(d). Court may order deposit or seizure of property. When it is admitted by the pleading or examination of a party that he has in his possession or control any money or other thing capable of delivery which, being the subject of the litigation, is held by him as trustee for another party, or which belongs or is due to another party, the court may order the same to be deposited in court or delivered to such other party, with or without security, subject to further direction. If such order be disobeyed, the court may punish the disobedience as a contempt, and may also require the sheriff or other proper officer to take the money or property and deposit or deliver it in accordance with the direction given.

Source: SDC 1939 & Supp 1960, §§ 37.5201, 37.5203; SD RCP, Rule 67 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-67(e) Voluntary partial payment as credit against judgment.

15-6-67(e). Voluntary partial payment as credit against judgment. After entry of judgment any voluntary partial payment of a claim shall be treated as a credit against the judgment, and shall be deductible from the amount of the judgment.

Source: SL 1966, ch 141; SDCL, § 19-2-10; SL 1979, ch 154, § 4.



§ 15-6-68 Offer of Judgment.

15-6-68. Offer of Judgment. At any time more than ten days before the trial begins, any party may serve upon an adverse party an offer to allow judgment to be taken against the party for money or property or to the effect specified in the offer, with costs then accrued. If, within ten days after the service of the offer, the adverse party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service thereof and thereupon the clerk shall enter judgment. An offer not accepted shall be deemed withdrawn and evidence thereof is not admissible except in a proceeding to determine costs. If the judgment finally obtained by the offeree is not more favorable than the offer, the offeree must pay the costs incurred after the making of the offer. The fact that an offer is made but not accepted does not preclude a subsequent offer. If the liability of one party to another has been determined by verdict or order or judgment, but the amount or extent of the liability remains to be determined by further proceedings, the party adjudged liable may make an offer of judgment, which shall have the same effect as an offer made before trial if it is served within a reasonable time not less than ten days prior to the commencement of hearings to determine the amount or extent of liability.

Source: SDC 1939 & Supp 1960, §§ 33.1809, 33.1810; SD RCP, Rule 68, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; amended by Sup. Ct. Order No. 2, March 31, 1969, effective July 1, 1969; SL 2006, ch 273 (Supreme Court Rule 05-12), effective Nov. 2, 2005.



§ 15-6-69 Execution.

15-6-69. Execution. Process to enforce a judgment for the payment of money shall be a writ of execution, unless the court directs otherwise. The procedure on execution in proceedings supplementary to and in aid of a judgment, and in proceedings on and in aid of execution shall be in accordance with applicable statute or rule. In aid of a judgment or execution, the judgment creditor, or his successor in interest when that interest appears of record, may obtain discovery from any person, including the judgment debtor in the manner provided in these rules.

Source: SD RCP, Rule 69, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 76-3, § 17.



§ 15-6-70 Judgment for specific acts--Vesting title.

15-6-70. Judgment for specific acts--Vesting title. If a judgment directs a party to execute a conveyance of land or to deliver deeds or other documents or to perform any other specific act and the party fails to comply within the time specified, the court may direct the act to be done at the cost of the disobedient party by some other person appointed by the court and the act when so done has like effect as if done by the party. On application of the party entitled to performance, the clerk shall issue a writ of attachment or sequestration against the property of the disobedient party to compel obedience to the judgment. The court may also in proper cases adjudge the party in contempt. If real or personal property is within the state, the court in lieu of directing a conveyance thereof may enter a judgment divesting the title of any party and vesting it in others and such judgment has the effect of a conveyance executed in due form of law. When any order or judgment is for the delivery of possession, the party in whose favor it is entered is entitled to a writ of execution or assistance upon application to the clerk.

Source: SDC 1939 & Supp 1960, § 33.1906; SD RCP, Rule 70, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-71 Process in behalf of and against persons not parties.

15-6-71. Process in behalf of and against persons not parties. When an order is made in favor of a person who is not a party to the action, he may enforce obedience to the order by the same process as if he were a party; and, when obedience to an order may be lawfully enforced against a person who is not a party, he is liable to the same process for enforcing obedience to the order as if he were a party.

Source: SD RCP, Rule 71, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-72 Expedited civil actions--General provisions.

15-6-72. Expedited civil actions--General provisions. (1) Eligible actions. This article IX governs "expedited civil actions" in which the sole relief sought is a money judgment and in which all claims (other than compulsory counterclaims) for all damages by or against any one party total $75,000 or less, including damages of any kind, penalties, and attorneys' fees, but excluding prejudgment interest accrued prior to entry of judgment, post-judgment interest, and costs.

(2) Excluded actions. This article IX does not apply to small claims or domestic relations cases.

(3) Electing expedited procedures. An eligible plaintiff may elect to proceed by filing an expedited civil action and by certifying that the sole relief sought is a money judgment and that all claims (other than compulsory counterclaims) for all damages by or against any one party total $75,000 or less, including damages of any kind, penalties, and attorneys' fees, but excluding prejudgment interest accrued prior to entry of judgment, post-judgment interest, and costs. The certification must be on a form approved by the Supreme Court and signed by all plaintiffs and their attorneys if represented. (See Form 27). The certification is not admissible to prove a plaintiff's damages in the expedited civil action or in any other proceeding.

(4) South Dakota Rules of Civil Procedure otherwise apply. Except as otherwise specifically provided by this rule, the South Dakota Rules of Civil Procedure are applicable to expedited civil actions.

(5) Limitation on damages. Except as provided in subdivision (6), a party proceeding under this article IX may not recover a judgment in excess of $75,000, nor may a judgment be entered against a party in excess of $75,000, excluding prejudgment interest that accrues prior to entry of judgment, post-judgment interest, and costs. The jury, if any, must not be informed of the $75,000 limitation. If the jury returns a verdict for damages in excess of $75,000 for or against a party, the court may not enter judgment on that verdict in excess of $75,000, exclusive of prejudgment interest that accrues prior to entry of judgment, post-judgment interest, and costs.

(6) Stipulated expedited civil action. In a civil action not eligible under subdivision (1) and not excluded by subdivision (2), the parties may request to proceed as an expedited civil action upon the parties' filing of a Joint Motion to Proceed as an Expedited Civil Action. (See Form 28). If the court grants the parties' motion, and unless the parties have otherwise agreed, the parties will not be bound by the $75,000 limitation on judgments in subdivision (5). The parties may enter into additional stipulations regarding damages and attorneys' fees. Unless otherwise ordered, the joint motion and any stipulations must not be disclosed to the jury.

(7) Termination of expedited civil action. Upon timely application of any party, the court may terminate application of this rule and enter such orders as are appropriate under the circumstances if:

(A) The moving party makes a specific showing of substantially changed circumstances or other good cause sufficient to render the application of this rule unfair; or

(B) A party has in good faith filed a compulsory counterclaim that seeks relief other than that allowed under subdivision (1).

(8) Permissive counterclaims. Permissive counterclaims are subject to the $75,000 limitation on damages under subdivision (5), unless the court severs the permissive counterclaim.

(9) Side. As used throughout this article IX, the term "side" refers to all the litigants with generally common interests in the litigation.

Source: SL 2016, ch 238 (Supreme Court Rule 15-16), eff. Jan. 1, 2016.



§ 15-6-73 Discovery in expedited civil actions.

15-6-73. Discovery in expedited civil actions. (1) Discovery period. Except upon agreement of the parties or leave of court granted upon a showing of good cause, all discovery must be completed no later than 60 days before trial.

(2) Limited and simplified discovery procedures. Except upon agreement of the parties or leave of court granted upon a showing of good cause, discovery in expedited civil actions is subject to the following additional limitations:

(A) Interrogatories to parties. Each side may serve no more than 10 interrogatories, including all discrete subparts, on any other side under § 15-6-33.

(B) Production of documents. Each side may serve no more than 10 requests for production, including all discrete subparts, on any other side under § 15-6-34.

(C) Requests for admission. Each side may serve no more than 10 requests for admission, including all discrete subparts, on any other side under § 15-6-36. This limit does not apply to requests for admission of the genuineness of documents that the party intends to offer into evidence at trial.

(D) Depositions upon oral examination.

(i) Parties. One deposition of each party may be taken. With regard to corporations, partnerships, voluntary associations, or any other groups or entities named as a party, one representative deponent may be deposed.

(ii) Other deponents. Each side may take the deposition of up to two nonparties.

(3) Number of expert witnesses. Each side is entitled to one retained expert, except upon agreement of the parties or leave of court granted upon a showing of good cause.

(4) Motion for leave of court. A motion for leave of court to modify the limitations provided in this section must be in writing and must set forth the proposed additional discovery and the reasons establishing good cause for its use.

Source: SL 2016, ch 238 (Supreme Court Rule 15-16), eff. Jan. 1, 2016.



§ 15-6-74 Motions.

15-6-74. Motions. (1) Motions to dismiss. Any party may file any motion permitted by § 15-6-12(b). Unless the court orders a stay, the filing of a motion to dismiss will not eliminate or postpone otherwise applicable pleading or disclosure requirements.

(2) Motions for summary judgment.

(A) Any party may file any motion permitted by § 15-6-56.

(B) Limited number. Each party may file no more than one motion for summary judgment under § 15-6-56. The motion may include more than one ground.

(C) Deadline. Motions for summary judgment under § 15-6-56 must be filed no later than 90 days before trial.
Source: SL 2016, ch 238 (Supreme Court Rule 15-16), eff. Jan. 1, 2016.



§ 15-6-75 Procedure for expedited trials.

15-6-75. Procedure for expedited trials. (1) Demand for jury trial. Any party who desires a jury trial of any issue triable of right by a jury must file and serve upon the other parties a demand for jury trial pursuant to § 15-6-38(b). Otherwise, expedited civil actions will be tried to the court.

(2) Trial setting. The court shall set the expedited civil action for trial on a date certain, which will be a firm date except that the court may later reschedule the trial at the convenience of the parties. Unless the court otherwise orders for good cause shown, expedited civil actions must be tried within one year of filing.

(3) Pretrial submissions.

(A) The trial court shall provide for the timing and extent of such submissions by appropriate pre-trial order, at the court's discretion.

(B) In addition to the pretrial submissions required by the trial court, the parties must file one jointly proposed set of jury instructions and verdict forms. If a jury instruction or verdict form is controverted, each side must include its specific objections, supporting authority, and, if desired, a proposed alternative instruction or verdict form for the court's approval, denial, or modification. Both stipulated and alternative proposed jury instructions and verdict forms must be set forth in one document that is filed electronically in word processing format with the court.

(4) Expedited civil jury trial. Unless otherwise ordered, the jury in an expedited civil jury trial will consist of twelve persons selected from a panel of eighteen prospective jurors. Each side must strike three prospective jurors. The parties may stipulate to a jury of fewer than twelve upon such conditions as agreed to by the parties and the trial court.

(5) Expedited nonjury trial. The court trying an expedited civil action without a jury may, in its discretion, dispense with findings of fact and conclusions of law and instead render judgment on a general verdict, special verdicts, or answers to interrogatories that are accompanied by relevant legal instructions that would be used if the action were being tried to a jury. When the court follows this procedure, parties must make their record with respect to objections to or requests for instructions, special verdicts, and answers to interrogatories as in a jury trial. Post-trial motions will be permitted as in a jury trial except that the court may, in lieu of ordering a new trial, enter new verdicts or answers to interrogatories on the existing trial record.

(6) Time limit for trial. Expedited civil actions should ordinarily be submitted to the jury within two business days from the commencement of trial. Unless the court allows additional time for good cause shown, each side is allowed no more than six hours to complete jury selection, opening statements, presentation of evidence, examination and cross-examination of witnesses, and closing arguments. Time spent on objections, bench conferences, and challenges for cause to a juror is not included in the time limit.

(7) Evidence.

(A) Stipulations. Parties should stipulate to factual and evidentiary matters to the greatest extent possible.

(B) Documentary evidence admissible without custodian certification or testimony. The court may overrule objections based on authenticity and hearsay to the admission of a document, notwithstanding the absence of testimony or certification from a custodian or other qualified witness, if:

(i) The party offering the document gives notice to all other parties of the party's intention to offer the document into evidence at least 90 days in advance of trial. The notice must be given to all parties together with a copy of any document intended to be offered.

(ii) The document on its face appears to be what the proponent claims it is.

(iii) The document on its face appears not to be hearsay or appears to fall within a hearsay exception set forth in South Dakota Rule of Evidence subdivision 19-19-803 (3), (4), (6), (7), (8), (9), (10), (11), (12), (13), or (18).

(iv) The objecting party has not raised a substantial question as to the authenticity or trustworthiness of the document.

(v) Nothing in subdivision (7) (B) affects the operation of other South Dakota Rules of Evidence such as §§ 19-19-402 to 19-19-404, inclusive.

(vi) Nothing in this section authorizes admission of a document that contains hearsay within hearsay, unless the court determines from the face of the document that each part of the combined statements conforms with an exception to the hearsay rule set forth above.

(vii) Any authenticity or hearsay objections to a document as to which notice has been provided under subdivision (7) (B) (i) must be made within 30 days after receipt of the notice.

(C) Health care provider statement in lieu of testimony. A statement of a health care provider in lieu of testimony shall be permitted in an expedited civil action and shall be governed by the requirements of § 19-19-803.2.
Source: SL 2016, ch 238 (Supreme Court Rule 15-16), eff. Jan. 1, 2016.



§ 15-6-76 Settlement conference--Alternative dispute resolution.

15-6-76. Settlement conference--Alternative dispute resolution. Unless the parties have agreed to engage in alternative dispute resolution or are required to do so by contract or statute, the court may not, by order or local rule, require the parties to engage in a settlement conference or any other form of alternative dispute resolution.

Source: SL 2016, ch 238 (Supreme Court Rule 15-16), eff. Jan. 1, 2016.



§ 15-6-76.1 Claim preclusion--Issue preclusion.

15-6-76.1. Claim preclusion--Issue preclusion. Judgments or orders in an expedited civil action may not be relied upon to establish claim preclusion or issue preclusion unless the party seeking to rely on a judgment or order for preclusive effect was either a party or in privity with a party in the expedited civil action.

Source: SL 2016, ch 238 (Supreme Court Rule 15-16), eff. Jan. 1, 2016.



§ 15-6-77(a) Trial courts of record always open.

15-6-77(a). Trial courts of record always open. Trial courts of record shall be deemed always open for the purpose of filing any pleading or other proper paper, of issuing and returning mesne and final process, and of making and directing all interlocutory motions, orders, and rules.

Source: SD RCP, Rule 77 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-77(b) Trials and hearings--Orders in chambers.

15-6-77(b). Trials and hearings--Orders in chambers. All trials upon the merits shall be conducted in open court and so far as convenient in a regular courtroom. All other acts or proceedings may be done or conducted by a judge in chambers, without the attendance of the clerk or other court officials and at any place either within or without the circuit; but no hearing, other than one ex parte, shall be conducted outside the circuit without the consent of all parties affected thereby.

Source: SDC 1939 & Supp 1960, § 33.1401; SD RCP, Rule 77 (b), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-77(c) Clerk's office and orders by clerk.

15-6-77(c). Clerk's office and orders by clerk. All motions and applications in the clerk's office for issuing mesne process, for issuing final process to enforce and execute judgments, and for other proceedings which do not require allowance or order of the court are grantable of course by the clerk; but his action may be suspended or altered or rescinded by the court upon cause shown.

Source: SD RCP, Rule 77 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-80 Stenographic report or transcript as evidence.

15-6-80. Stenographic report or transcript as evidence. Whenever the testimony of a witness at a trial or hearing which was stenographically reported is admissible in evidence at a later trial or hearing, it may be proved by the transcript thereof duly certified by the person who reported the testimony.

Source: SD RCP, Rule 80, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-81(a) Procedure preserved.

15-6-81(a). Procedure preserved. This chapter does not govern pleadings, practice, and procedure in the statutory and other proceedings included in but not limited to those listed in Appendix A to this chapter insofar as they are inconsistent or in conflict with this chapter.

Source: SD RCP, Rule 81 (a), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-81(b) Omitted.

15-6-81(b). Omitted



§ 15-6-81(c) Appeals to circuit courts.

15-6-81(c). Appeals to circuit courts. This chapter does not supersede the provisions of statutes relating to appeals to the circuit courts.

Source: SD RCP, Rule 81 (c), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-81(d) Chapter incorporated into statutes.

15-6-81(d). Chapter incorporated into statutes. Where any statute heretofore or hereafter enacted, whether or not listed in Appendix A to this chapter, provides that any act in a civil proceeding shall be done in the manner provided by law, such act shall be done in accordance with this chapter.

Source: SD RCP, Rule 81 (d), as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-82 Jurisdiction and venue.

15-6-82. Jurisdiction and venue. This chapter shall not be construed to extend or limit the jurisdiction of the circuit courts of South Dakota or the venue of actions therein.

Source: SD RCP, Rule 82, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-83 Rules by courts of record.

15-6-83. Rules by courts of record. A majority of the judges in each circuit court may make and amend rules governing practice not inconsistent with the rules contained in this chapter. Notice of the intent to adopt, amend, or repeal any rule shall be given by filing a copy of the proposed rule, amendment, or repeal in the office of the clerk of courts in each county within the circuit to be affected and by giving notice indicating the purpose of the proposed rule, amendment, or repeal in general terms and fixing a time and place, not sooner than thirty days following the date of notice, at which any person may appear and be heard regarding the proposed adoption, amendment, or repeal. Notice of the proposed adoption, amendment, or repeal of several rules may be given at one time and in one notice. The notice required by this rule may be given by mailing to all of the active members of the state bar within the circuit or by publication in all of the newspapers published within the circuit.

Any rule, or amendment or repeal thereof, adopted pursuant to this section shall become effective upon being filed with and approved by the Supreme Court. Upon being approved, all such rules, amendments or repeals thereof shall be filed by the Supreme Court with the code counsel, who shall publish them as an appendix to Title 15 of the code. Any rules heretofore adopted pursuant to this section are hereby nullified.

Source: SD RCP, Rule 83, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966; Supreme Court Rule 85-9.



§ 15-6-84 Forms.

15-6-84. Forms. The forms contained in the Appendix of Forms are sufficient under this chapter and are intended to indicate the simplicity and brevity of statement which this chapter contemplates.

Source: SD RCP, Rule 84, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-85 Title.

15-6-85. Title. This chapter shall be known as Rules of Civil Procedure and cited as RCP.

Source: SD RCP, Rule 85, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



§ 15-6-86 Effective date.

15-6-86. Effective date. This chapter governs all proceedings and actions brought after July 1, 1966, and also all further proceedings in actions then pending, except to the extent that in the opinion of the court its application in a particular action pending when the rules take effect would not be feasible, or would work injustice, in which event the procedure existing at the time the action was brought applies.

Source: SD RCP, Rule 86, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



Appendix A

APPENDIX A. SPECIAL PROCEEDINGS (See § 15-6-81(a))

Following is a list of statutes and special proceedings which will be excepted from these rules insofar as they are inconsistent or in conflict with the procedure and practice provided by these rules:

SDCL
3-5 Approval of bond of public officer.
3-17 Actions for removal of local officers.
7-32 Proceedings for abandonment and sale of county property.
9-6 Dissolution of municipalities.
11-3 Proceeding to alter or vacate plats.
12-21 Recount of ballots and certiorari to review.
12-22 General election contest.
12-22 Primary election contest.
13-17 Compromise of judgments against school districts.
15-8 Supplementary judgment against joint debtors.
15-15 Proceedings relating to unorganized counties.
21-4 Insofar as it provides for action by parent, brother, sister
or person in loco parentis.
21-14, 21-41 Actions to determine adverse claims to real estate.
21-16 Forcible entry and detainer.
21-22 Administration of trusts.
21-23 Property sales in trusts, etc.
21-25 Stipulated cases.
21-26 Confession of judgment.
21-27 Habeas corpus.
21-29 Writ of mandamus.
21-30 Writ of prohibition.
21-31 Writ of certiorari.
21-34 Contempt proceedings.
21-35 Eminent domain.
21-36 Escheats.
21-37 Changing name of persons and places.
21-38 Restoration of public records.
21-44 Termination of life estates.
21-45 Partition of real estate.
21-47 Foreclosure of real estate mortgages by action.
21-51 Discharge of expired contracts, mortgages and other liens.
23-19 Adjudication of obscenity.
25-4 Divorce.
25-5 Habeas corpus to determine custody of minor.
25-7 Proceedings in transfer of property when spouse abandoned,
imprisoned or committed for mental illness.
25-8 Illegitimacy.
25-9 Reciprocal enforcement of support.
31-19 Condemnation proceedings for state highways.
31-19 Eminent domain.
34A-2 Enforcement of water pollution control orders.
38-8 Enforcement of land use regulations.
39-1 Proceeding for condemnation of food or drugs.
44-9 Mechanics liens.

Source: SD RCP, Appendix A, as adopted by Sup. Ct. Order March 29, 1966, effective July 1, 1966.



Appendix B

APPENDIX B. CIRCUIT COURT RULES (See § 15-6-83)

Following are rules of practice adopted by circuit courts which have been filed with and approved by the Supreme Court.

SECOND JUDICIAL CIRCUIT CIVIL RULES

CIV ONE. Repealed by Supreme Court Order eff. Aug. 5, 2010.
CIV TWO. FILING OF PLEADINGS

In a case on file with the clerk of courts, a party who serves a pleading must file it within five days of service or before a hearing in which that pleading is relevant, whichever occurs sooner. A judge may reject a pleading that is not timely filed pursuant to this rule.

Source: SL 1994, ch 402 (Supreme Court Order), eff. Feb. 15, 1994.
CIV THREE. Repealed by SL 1999, ch 274 (Supreme Court Order), eff. Aug. 25, 1998
CIV FOUR. LIBRARY

No one may remove a book from the library except to have copies made in the Courthouse.

Source: SL 1994, ch 402 (Supreme Court Order), eff. Feb. 15, 1994.
CIV FIVE. DRESS CODE

Attorneys must dress appropriately when appearing in open court.

Source: SL 1994, ch 402 (Supreme Court Order), eff. Feb. 15, 1994.
CIV SIX. DISPENSING POWER

A judge or magistrate may dispense with a circuit civil rule of practice as a matter of discretion.

Source: SL 1994, ch 402 (Supreme Court Order), eff. Feb. 15, 1994.
CIV SEVEN. SIGNING OF SUMMONS IN JUVENILE PROCEDURES

Upon written order of the judge assigned juvenile cases, the clerk of courts may use a facsimile stamp of the judge's signature to sign the summons in juvenile cases.

Source: SL 1999, ch 274 (Supreme Court Order), eff. Aug. 25, 1998.
CIV EIGHT. COURT APPOINTED ATTORNEYS

In all actions, suits and proceedings, where the court appoints an attorney to be paid with public funds, the initial appointment is authorized for an amount not to exceed one thousand five hundred dollars. The court appointed attorney must obtain prior approval, by a motion and an order from the judge assigned to the case, to exceed the approved amount. A hearing on the motion need not be scheduled unless requested by the court.

Source: SL 1999, ch 274 (Supreme Court Order), eff. Aug. 25, 1998; Supreme Court Order eff. Aug. 5, 2010.
CIV NINE. UNCONTESTED MOTIONS

In addition to the time and date set for hearing, the notice of hearing on a motion, except a motion where less than eleven days' notice is given, may state the last date upon which an objection, resistance or response, requiring a hearing, shall be filed and served on parties in interest, which date shall be at least three business days in advance of the date set for hearing. The notice of hearing must also state that if no objection, resistance or response is timely filed and served, the moving party need not appear at the hearing, and the court may grant the relief requested.

Source: SL 1999, ch 274 (Supreme Court Order), eff. Aug. 25, 1998.

A party who makes a motion requiring a hearing must serve a brief in support of the motion upon opposing parties and submit a copy to the judge. The brief should contain a statement of the facts and the law upon which the party will rely, and the moving party's position.

Source: SL 1999, ch 274 (Supreme Court Order), eff. Aug. 25, 1998.
CIV ELEVEN. Repealed by Supreme Court Order eff. Aug. 5, 2010.

SIXTH JUDICIAL CIRCUIT

Sixth Circuit Rule 95-1

In addition to the time and date set for hearing, the notice of hearing on any motion (except any motion where less than eleven days notice is given) may state the last date upon which an objection, resistance or response (requiring a hearing) shall be filed and served on parties in interest, which date shall be at least three business days in advance of the date set for hearing. The notice of hearing shall also state that if no objection, resistance or response is timely filed and served, the movant need not appear at the hearing and the court may grant the relief requested without further hearing.

SEVENTH JUDICIAL CIRCUIT

PRE-TRIAL CONFERENCE CHECK LIST

A pre-trial conference check list shall be prepared by counsel for each party and furnished to the Court and opposing counsel at least two business days prior to the date set for the first pre-trial conference. Said check list shall be in substantially the following form: (Material in parentheses is merely explanatory and is not a part of the form).
STATE OF SOUTH DAKOTA ) SS IN CIRCUIT COURT
COUNTY OF _____________ ) ________ JUDICIAL CIRCUIT
(CAPTION) ) File No. ________

PRE-TRIAL CONFERENCE CHECK LIST

1.
Issues remaining for trial:
(Set forth the issues joined by the pleadings which have not been disposed of by pre-trial motion or agreement of the parties).

2.
Fact summary:
(Set forth a summary of the facts the party believes will be proven by the evidence).

3.
Uncontroverted and stipulated facts:
(Set forth uncontroverted and agreed upon facts, if any, and any which, although not yet agreed upon, could be).

4.
Legal questions:
(Set forth the legal questions raised by the issues. Either note citations here or attach a pre-trial brief with respect to these questions).

5.
Witnesses--Nature of testimony and availability:
(List witnesses, state nature of their testimony, whether deposition has been taken or is desired, and availability of witness--notice required, location, any problems involved, etc.)

6.
Trial time:
(Set forth the estimated time required for trial of the case to the 1/2 day, including impaneling of a jury, if a jury trial).

7.
Date certain:
(State either "Requested" or "Not Requested." If requested, set forth reason why and dates when counsel, party and witnesses will be ready and available for trial. If not requested, set forth number of days or weeks of advance notice required--if more than one week, explain).

8.
Jury instructions:
(In jury cases, proposed instructions shall be prepared on the issues by the party having the burden of proof on such an issue. The party bringing the action shall also prepare the general instructions, involving the burden of proof, verdict and other routine matters).

(Where applicable, South Dakota Pattern Instructions shall be used. Proposed instructions shall be prepared in accordance with the provisions of SDCL 15-6-51(a). The source of the instructions shall appear on the copies. The original and one copy shall accompany the original of the pre-trial check list furnished to the Court. Copies shall accompany copies of the check list furnished to opposing counsel).

9.
Motions pending:
(List motions in pleadings, etc., remaining to be disposed of).

10.
Exhibits:
(List all exhibits you intend to use at trial).

11.
Other:
(set forth other matters which you feel should be discussed at the pre-trial conference).

Dated this __________ day of ________________ , 20 ____ .
Attorney for: _________________________________________________
Address: ____________________________________________________
Phone: ______________________________________________________

Source: SL 1990, ch 444 (Supreme Court Order dated April 7, 1989).



Appendix C

APPENDIX C. APPENDIX OF FORMS (See § 15-6-84)

INTRODUCTORY STATEMENT

1. The following forms are intended for illustration only. They are limited in number. No attempt is made to furnish a manual of forms. Each form assumes the action to be brought in the Second Judicial Circuit Court in Minnehaha County, South Dakota.

2. Except where otherwise indicated each pleading, motion, and other paper should have a caption similar to that of the summons (Form 1), with the designation of the particular papers substituted for the word "Summons." In the caption of the summons and in the caption of the complaint all parties must be named but in other pleadings and papers, it is sufficient to state the name of the first party on either side, with an appropriate indication of other parties. See §§ 15-6-4(a), 15-6-7(b)(2), and 15-6-10(a).

3. Each pleading, motion, and other paper is to be signed in his individual name by at least one attorney of record (§ 15-6-11). The attorney's name is to be followed by his address as indicated in Form 2. In forms following Form 2 the signature and address are not indicated.

4. If a party is not represented by an attorney, the signature and address of the party are required in place of those of the attorney.

Form 1. Summons

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF MINNEHAHA SECOND JUDICIAL CIRCUIT
A.B., Plaintiff
vs. SUMMONS
C.D., Defendant

To the Above-Named Defendant:

You are hereby summoned and required to serve upon _____, plaintiff's attorney, whose address is _____, an answer to the complaint which (is herewith served upon you) 1 ((will be) 2 (was on the _____ day of _____, 20__) 3 filed in the office of the clerk of the Circuit Court of the Second Judicial Circuit at Sioux Falls in and for the County of Minnehaha, State of South Dakota,) within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the complaint.

(This action involves, affects, or brings in question real property situated in the County of Minnehaha, State of South Dakota, described as follows: 4

The object of the above entitled action is _____ 5

(The plaintiff makes no personal claim against you in the action) 6

(This summons shall be served on (or before) the _____ day of _____, 20__) 7
__________ Attorney for Plaintiff 8

This summons, in the language of the first paragraph, with included variations, is issued pursuant to § 15-6-4. For the form of summons in actions DETERMINING ADVERSE CLAIMS TO REAL ESTATE SEE § 21-41-7. Reference should be had in all instances to statutory provisions relating to a particular remedy or proceeding.

Source: SD RCP, Form 1.

1 Use when complaint is served with summons.

2 Use where summons is not served and is to be filed.

3 Use where service by publication requires statement of date and place of filing. (§ 15-9-18)

4 Description of real estate required pursuant to § 21-45-5 where service is by publication in action for PARTITION OF REAL ESTATE. A description of the JUDGMENT is required in a summons to show cause in SUPPLEMENTARY JUDGMENT PROCEEDINGS against joint debtors. (§§ 15-8-1 to 15-8-6, inclusive.)

5 For contents of summons: CONDEMNATION § 21-35-9; ESCHEATS § 21-36-9.

6 For use when no personal claim is asked. See § 15-9-6.

7 Section 15-6-4(c) provides for endorsement fixing time for service.

8 State's attorney commencing civil action on behalf of county note requirement for the endorsement by the judge of the circuit court pursuant to § 7-19-1.

Form 2. Complaint on a promissory note

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF MINNEHAHA SECOND JUDICIAL CIRCUIT
A.B., Plaintiff
vs. COMPLAINT
C.D. AND E.F., Defendants

1. Defendant on or about June 1, 1955, executed and delivered to plaintiff a promissory note (in the following words and figures: (here set out the note verbatim)); (a copy of which is hereto annexed as Exhibit A); (whereby defendant promised to pay to plaintiff or order on June 1, 1956 the sum of _____ dollars with interest thereon at the rate of six percent per annum).

2. Defendant owes to plaintiff the amount of said note and interest.

Wherefore plaintiff demands judgment against the defendant for the sum of _____ dollars, interest and costs.
Signed: _______________________________________________________________
Attorney for Plaintiff
Address: ______________________________________________________________
Note:

The pleader may use the material in one of the three sets of brackets. His choice will depend upon whether he desires to plead the document verbatim, or by exhibit, or according to its legal effect.

Under this chapter free joinder of claims is permitted. See §§ 15-6-8(e) and 15-6-18. Consequently, the claims set forth in each and all of the following forms may be joined with the complaint or with each other. Ordinarily each claim should be stated in a separate division of the complaint, and the divisions should be designated as counts successively numbered. In particular this chapter permits alternative and inconsistent pleading. See Form 11.

Source: SD RCP, Form 2.

Form 3. Complaint on an account

1. Defendant owes plaintiff _____ dollars according to the account hereto annexed as Exhibit A.

Wherefore (etc. as in Form 2).

Source: SD RCP, Form 3.

Form 4. Complaint for goods sold and delivered

1. Defendant owes plaintiff _____ dollars for goods sold and delivered by plaintiff to defendant between June 1, 1956, and December 1, 1956.

Wherefore (etc. as in Form 2).

This form may be used where the action is for an agreed price or for the reasonable value of the goods.

Source: SD RCP, Form 4.

Form 5. Complaint for money lent

1. Defendant owes plaintiff _____ dollars for money lent by plaintiff to defendant on June 1, 1956.

Wherefore (etc. as in Form 2).

Source: SD RCP, Form 5.

Form 6. Complaint for money paid by mistake

1. Defendant owes plaintiff _____ dollars for money paid by plaintiff to defendant by mistake on June 1, 1956, under the following circumstances: (here state the circumstances with particularity--see § 15-6-9(b)).

Wherefore (etc. as in Form 2).

Source: SD RCP, Form 6.

Form 7. Complaint for money had and received

1. Defendant owes plaintiff _____ dollars for money had and received from one G.H. on June 1, 1956, to be paid by defendant to plaintiff.

Wherefore (etc. as in Form 2).

Source: SD RCP, Form 7.

Form 8. Complaint for negligence

1. On June 1, 1956, in a public highway called Phillips Avenue in Sioux Falls, South Dakota, defendant negligently drove a motor vehicle against plaintiff who was then crossing said highway.

2. As a result plaintiff was thrown down and had his leg broken and was otherwise injured, was prevented from transacting his business, suffered great pain of body and mind, and incurred expenses for medical attention and hospitalization in the sum of one thousand dollars.

Wherefore plaintiff demands judgment against defendant in the sum of _____ dollars and costs.
Note:

Since contributory negligence is an affirmative defense, the complaint need contain no allegation of due care of plaintiff.

Source: SD RCP, Form 8.

Form 9. Complaint for negligence where plaintiff is unable to determine definitely whether the person responsible is C.D. or E.F. or whether both are responsible and where his evidence may justify a finding of willfulness or of recklessness or of negligence

A.B., Plaintiff
vs. COMPLAINT
C.D. and E.F., Defendants

1. On June 1, 1956, in a public highway called Phillips Avenue in Sioux Falls, South Dakota, defendant, C.D. or defendant E.F., or both defendants, C.D. and E.F. willfully or recklessly or negligently drove or caused to be driven a motor vehicle against plaintiff who was then crossing said highway.

2. As a result plaintiff was thrown down and had his leg broken and was otherwise injured, was prevented from transacting his business, suffered great pain of body and mind, and incurred expenses for medical attention and hospitalization in the sum of one thousand dollars.

Wherefore plaintiff demands judgment against C.D. or against E.F. or against both in the sum of _____ dollars and costs.

Source: SD RCP, Form 9.

Form 10. Complaint for conversion

1. On or about December 1, 1956, defendant converted to his own use ten bonds of the _____ company (here insert brief identification as by number and issue) of the value of _____ dollars, the property of plaintiff.

Wherefore plaintiff demands judgment against defendant in the sum of _____ dollars, interest and costs.

Source: SD RCP, Form 10.

Form 11. Complaint for specific performance of contract to convey land

1. On or about December 1, 1956, plaintiff and defendant entered into an agreement in writing a copy of which is hereto annexed as Exhibit A.

2. In accord with the provisions of said agreement plaintiff tendered to defendant the purchase price and requested a conveyance of the land, but defendant refused to accept the tender and refused to make the conveyance.

3. Plaintiff now offers to pay the purchase price.

Wherefore plaintiff demands (1) that defendant be required specifically to perform said agreement, (2) damages in the sum of one thousand dollars, and (3) that if specific performance is not granted plaintiff have judgment against defendant in the sum of _____ dollars.
Note:

Here, as in Form 2, plaintiff may set forth the contract verbatim in the complaint or plead it, as indicated, by exhibit, or plead it according to its legal effect. Plaintiff may seek legal or equitable relief or both under this chapter.

Source: SD RCP, Form 11.

Form 12. Complaint on claim for debt and to set aside fraudulent conveyance under § 15-6-18(b)

A.B., Plaintiff
vs. COMPLAINT
C.D. and E.F., Defendants

1. Defendant C.D. on or about _____ executed and delivered to plaintiff a promissory note (in the following words and figures: (here set out the note verbatim)); (a copy of which is hereto annexed as Exhibit A); (whereby defendant C.D. promised to pay to plaintiff or order on _____ the sum of five thousand dollars with interest thereon at the rate of _____ percent per annum).

2. Defendant C.D. owes to plaintiff the amount of said note and interest.

3. Defendant C.D. on or about _____ conveyed all of his property, real and personal (or specify and describe) to defendant E.F. for the purpose of defrauding plaintiff and hindering and delaying the collection of the indebtedness evidenced by the note above referred to.

Wherefore plaintiff demands:

(1) That plaintiff have judgment against defendant C.D. for _____ dollars and interest; (2) that the aforesaid conveyance to defendant E.F. be declared void and the judgment herein be declared a lien on said property; (3) that plaintiff have judgment against the defendants for costs.

Source: SD RCP, Form 12.

Form 13. Complaint for interpleader and declaratory relief

1. On or about June 1, 1956, plaintiff issued to G.H. a policy of life insurance whereby plaintiff promised to pay to K.L. as beneficiary the sum of _____ dollars upon the death of G.H. The policy required the payment by G.H. of a stipulated premium on June 1, 1956, and annually thereafter as a condition precedent to its continuance in force.

2. No part of the premium due June 1, 1956, was ever paid and the policy ceased to have any force or effect on July 1, 1956.

3. Thereafter, on September 1, 1956, G.H. and K.L. died as the result of a collision between a locomotive and the automobile in which G.H. and K.L. were riding.

4. Defendant C.D. is the duly appointed and acting personal representative of the will of G.H.; defendant E.F. is the duly appointed and acting personal representative of the will of K.L.; defendant X.Y. claims to have been duly designated as beneficiary of said policy in place of K.L.

5. Each of defendants, C.D., E.F., and X.Y. is claiming that the above-mentioned policy was in full force and effect at the time of the death of G.H.; each of them is claiming to be the only person entitled to receive payment of the amount of the policy and has made demand for payment thereof.

6. By reason of these conflicting claims of the defendants, plaintiff is in great doubt as to which defendant is entitled to be paid the amount of the policy, if it was in force at the death of G.H.

Wherefore plaintiff demands that the court adjudge:

(1) That none of the defendants is entitled to recover from plaintiff the amount of said policy or any part thereof.

(2) That each of the defendants be restrained from instituting any action against plaintiff for the recovery of the amount of said policy or any part thereof.

(3) That, if the court shall determine that said policy was in force at the death of G.H., the defendants be required to interplead and settle between themselves their rights to the money due under said policy, and that plaintiff be discharged from all liability in the premises except to the person whom the court shall adjudge entitled to the amount of said policy.

(4) That plaintiff recover its costs.

Source: SD RCP, Form 13.

Form 14. Motion to dismiss, presenting defenses of failure to state a claim, of lack of service of process, and of lack of jurisdiction under § 15-6-12(b)

The defendant moves the court as follows:

1. To dismiss the action because the complaint fails to state a claim against defendant upon which relief can be granted.

2. To dismiss the action or in lieu thereof to quash the return of service of summons on the grounds (a) that the defendant is a corporation organized under the laws of Delaware and was not and is not subject to service of process within the state of South Dakota, and (b) that the defendant has not been properly served with process in this action, all of which more clearly appears in the affidavits of M.N. and X.Y. hereto annexed as Exhibit A and Exhibit B respectively.
Signed: _______________________________________________________________
Attorney for Defendant
Address: _____________________________________________________________

Source: SD RCP, Form 14.

Form 15. Answer presenting defenses under § 15-6-12(b)
First Defense

The complaint fails to state a claim against defendant upon which relief can be granted.
Second Defense

If defendant is indebted to plaintiff for goods mentioned in the complaint, he is indebted to them jointly with G.H. G.H. is alive; is a citizen of the state of South Dakota, is subject to the jurisdiction of the court and has not been made a party.
Third Defense

Defendant admits the allegation contained in paragraphs 1 and 4 of the complaint; alleges that he is without knowledge or information sufficient to form a belief as to the truth of the allegations contained in paragraph 2 of the complaint; and denies each and every other allegation contained in the complaint.
Fourth Defense

The right of action set forth in the complaint did not accrue within six years next before the commencement of this action.
Counterclaim

(Here set forth any claim as a counterclaim in the manner in which a claim is pleaded in the complaint.)
Cross-Claim Against Defendant M.N.

(Here set forth the claim constituting a cross-claim against defendant M.N. in the manner in which a claim is pleaded in a complaint.)
Note:

The above form contains examples of certain defenses provided for in § 15-6-12(b). The first defense challenges the legal sufficiency of the complaint. It is a substitute for a general demurrer or a motion to dismiss.

The second defense embodies the old plea in abatement; the decision thereon, however, may well provide under §§ 15-6-19 and 15-6-21 for the citing in of the party rather than an abatement of the action.

The third defense is an answer on the merits.

The fourth defense is one of the affirmative defenses provided for in § 15-6-8(c).

The answer also includes a counterclaim and a cross-claim.

Source: SD RCP, Form 15.

Form 16. Answer to complaint set forth in Form 7, with counterclaim for interpleader
Defense

Defendant admits the allegations stated in paragraph 1 of the complaint; and denies the allegations stated in paragraph 2 to the extent set forth in the counterclaim herein.
Counterclaim for Interpleader

1. Defendant received the sum of _____ dollars as a deposit from E.F.

2. Plaintiff has demanded the payment of such deposit to him by virtue of an assignment of it which he claims to have received from E.F.

3. E.F. has notified the defendant that he claims such deposit, that the purported assignment is not valid, and that he holds the defendant responsible for the deposit.

Wherefore defendant demands:

1. That the court order E.F. to be made a party defendant to respond to the complaint and to this counterclaim.

2. That the court order the plaintiff and E.F. to interplead their respective claims.

3. That the court adjudge whether the plaintiff or E.F. is entitled to the sum of money.

4. That the court discharge defendant from all liability in the premises except to the person it shall adjudge entitled to the sum of money.

5. That the court award to the defendant its costs and attorney's fees.

Source: SD RCP, Form 16.

Form 17. Motion to bring in third-party defendant

Defendant moves for leave to make E.F. a party to this action and that there be served upon him summons and third-party complaint as set forth in Exhibit A hereto attached.
Signed: ______________________________________________________________
Attorney for Defendant C.D.
Address: ________________________________
Notice of Motion
(Contents the same as in Form 14. No notice is necessary if the motion is made before the moving defendant has served his answer).
Exhibit A
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF MINNEHAHA SECOND JUDICIAL CIRCUIT
A.B., Plaintiff
vs.
C.D., Defendant and Third-Party SUMMONS
Plaintiff
vs.
E.F., Third-Party Defendant
To the above-named Third-Party Defendant:
You are hereby summoned and required to serve upon ________, plaintiff's attorney whose address is ________, and upon ________, who is attorney for C.D., defendant and third-party plaintiff, and whose address is ________, an answer to the third-party complaint which is herewith served upon you and an answer to the complaint of the plaintiff, a copy of which is herewith served upon you, within 30 days after the service of this summons upon you exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the third-party complaint.
____________________________________
Attorney for C.D.
Third-Party Plaintiff
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF MINNEHAHA SECOND JUDICIAL CIRCUIT

Under § 15-6-14(a) a defendant who files a third-party complaint not later than 10 days after serving his original answer need not obtain leave of court to bring in the third-party defendant by service under § 15-6-4. Form 18 is intended for use in these cases.

Under § 15-6-5(a) requiring, with certain exceptions, that papers be served upon all the parties to the action, the third-party defendant, even if he makes no answer to the plaintiff's complaint, is obliged to serve upon the plaintiff a copy of his answer to the third-party complaint. Similarly, the defendant is obliged to serve upon the plaintiff a copy of the summons and complaint against the third-party defendant.

Source: SD RCP, Form 18.
Form 19. Motion to bring in third-party defendant

Defendant moves for leave, as third-party plaintiff, to cause to be served upon E.F. a summons and third-party complaint, copies of which are hereto attached to Exhibit X.
Signed: _______________________________________________________________
Attorney for Defendant C.D.
Address: _____________________________________________________________
Notice of Motion

(Contents the same as in Form 14. The notice shall be addressed to all parties to the action.)
Exhibit X

(Contents the same as in Form 18.)
Note:

Form 19 is intended for use when, under § 15-6-14(a), leave of court is required to bring in a third-party defendant.

Source: SD RCP, Form 19.

Form 20. Motion to intervene as a defendant under § 15-6-24

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF MINNEHAHA SECOND JUDICIAL CIRCUIT
A.B., Plaintiff
vs. MOTION TO INTERVENE
C.D., Defendant AS A DEFENDANT
E.F., Inc., Applicant for
Intervention

E.F., Inc., moves for leave to intervene as a defendant in this action, in order to assert the defenses set forth in its proposed answer, of which a copy is hereto attached, on the ground that it is the manufacturer and vendor to the defendant of the automobile described in plaintiff's complaint, the brakes of which are alleged to have been defectively manufactured; and as such, if the allegations of plaintiff's complaint be true, would be the one ultimately liable to the plaintiff, and as such has a defense to plaintiff's claim presenting both questions of law and of fact which are common to the main action.

Form 21.Motion for production of documents etc. under § 15-6-34.

Plaintiff A.B. moves the court for an order requiring defendant C.D.
(1) To produce and to permit plaintiff to inspect and to copy each of the following documents: (Here list the documents and describe each of them.)
(2) To produce and permit plaintiff to inspect and to photograph each of the following objects: (Here list the objects and describe each of them.)
(3) To permit plaintiff to enter (here describe property to be entered) and to inspect and to photograph (here describe the portion of the real property and the objects to be inspected and photographed).
Defendant C.D. has the possession, custody, or control of each of the foregoing documents and objects and of the above-mentioned real estate. Each of them constitutes or contains evidence relevant and material to a matter involved in this action, as is more fully shown in Exhibit A hereto attached.
Signed: _______________________________________________________________
Attorney for Plaintiff
Address: ______________________________________________________________
Notice of Motion
(Contents the same as in Form 14)
Exhibit A

Source: SD RCP, Form 21.
Form 22. Request for admission under § 15-6-36

Plaintiff A.B. requests defendant C.D. within _____ days after service of this request to make the following admissions for the purpose of this action only and subject to all pertinent objections to admissibility which may be interposed at the trial:

1. That each of the following documents, exhibited with this request, is genuine.
(Here list the documents and describe each document.)

2. That each of the following statements is true.
(Here list the statements.)
Signed: _______________________________________________________________
Attorney for Plaintiff
Address: ______________________________________________________________

Source: SD RCP, Form 22
.
Form 23. Allegation of reason for omitting party

When it is necessary, under § 15-6-19(c), for the pleader to set forth in his pleading the names of persons who ought to be made parties, but who are not so made, there should be an allegation such as the one set out below:

John Doe named in this complaint is not made a party to this action (because he is not subject to the jurisdiction of the court); (or for reasons stated).

Source: SD RCP, Form 23.

Form 24. Suggestion of death upon the record under § 15-6-25(a)(1)

A.B. (describe as a party, or as personal representative, or other representative or successor of C.D., the deceased party) suggests upon the record, pursuant to § 15-6-25(a)(1), the death of C.D. (describe as party) during the pendency of this action.

Source: SD RCP, Form 24.

Form 25. Judgment on jury verdict
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF MINNEHAHA SECOND JUDICIAL CIRCUIT
A.B., Plaintiff
vs. JUDGMENT
C.D., Defendant

This action came on for trial before the Court and a jury, Honorable John Marshall, Circuit Judge, presiding, and the issues having been duly tried and the jury having duly rendered its verdict,

It is Ordered and Adjudged

(that the plaintiff A.B. recover of the defendant C.D. the sum of _____, with interest thereon at the rate of _____ percent as provided by law, and his costs of action in the sum of _____.)

(that the plaintiff take nothing, that the action be dismissed on the merits, and that the defendant C.D. recover of the plaintiff A.B. his costs of action in the sum of _____.)

Dated at Sioux Falls, South Dakota, this _____ day of _____, 20__.
BY THE COURT:
Judge
ATTEST:
______________________________
Clerk of Courts

Note:

1. This form is illustrative of the judgment to be entered upon the general verdict of a jury. It deals with the cases where there is a general jury verdict awarding the plaintiff money damages or finding for the defendant but is adaptable to other situations of jury verdicts. See § 15-6-58.

2. The Rules contemplate a simple judgment promptly entered. See § 15-6-54(a). Every judgment shall be set forth on a separate document. See § 15-6-58.

Source: SD RCP, Form 25.

Form 26. Judgment on decision by the court
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF MINNEHAHA SECOND JUDICIAL CIRCUIT
A.B., Plaintiff
vs. JUDGMENT
C.D., Defendant

This action came on for (trial) (hearing) before the Court, Honorable John Marshall, Circuit Judge, presiding, and the issues having been duly (tried) (heard) and a decision having been duly rendered.

It is Ordered and Adjudged

(that the plaintiff A.B. recover of the defendant C.D. the sum of _____, with interest thereon at the rate of _____ percent as provided by law, and his costs of action in the sum of _____.)

(that the plaintiff take nothing, that the action be dismissed on the merits, and that the defendant C.D. recover of the plaintiff A.B. his costs of action in the sum of _____.)

Dated at Sioux Falls, South Dakota, this _____ day of _____, 20__.
BY THE COURT:
Judge
ATTEST:
______________________________
Clerk of Courts
Note:

1. This form is illustrative of the judgment to be entered upon a decision of the court. It deals with the cases of decisions by the court awarding a party only money damages or costs, but is adaptable to other decisions by the court. See § 15-6-58.

2. See also paragraph 2 of the Note to Form 25.

Source: SD RCP, Form 26.

Form 27. Expedited civil action certification

STATE OF SOUTH DAKOTA ) IN CIRCUIT COURT
: SS
COUNTY OF __________ ) ________________ JUDICIAL CIRCUIT
__________, Civ. __________
Plaintiff,
v. EXPEDITED CIVIL ACTION CERTIFICATION
__________,
Defendant.
Plaintiff, ________________________________________, together with Plaintiff's attorney,
Name of Plaintiff
________________________________________, elect to bring this lawsuit as an Expedited
Name of attorney
Civil Action under article IX of the Rules of Civil Procedure.

Plaintiff certifies that the sole relief sought is a money judgment and that all claims (other than compulsory counterclaims) for all damages by or against any one party total $75, 000 or less, including damages of any kind, penalties, and attorneys' fees, but excluding prejudgment interest accrued prior to entry of judgment, post judgment interest, and costs.

Plaintiff certifies the following:

1. I am a plaintiff in this action.

2. If I am represented by an attorney, I have conferred with my attorney about using the Expedited Civil Action procedures available to parties in the State of South Dakota.

3. I understand that by electing to proceed under Expedited Civil Action procedures, the total amount of my recovery will not exceed $75, 000, excluding prejudgment interest accrued prior to entry of judgment, post judgment interest, and court costs. Additionally, no single defendant can be liable for more than $75,000 to all plaintiffs combined, excluding prejudgment interest accrued prior to entry of judgment, post judgment interest, and court costs.

4. I understand that if a jury were to award more than $75, 000 as damages to me, or if a jury were to award more than $75, 000 in total against a single defendant, the trial judge would reduce the amount of the judgment to $75, 000, plus any applicable interest and court costs to which I may be entitled.

With this knowledge, I agree to proceed under the Expedited Civil Action procedures.

Dated this __________ day of __________, 20 __________.
__________
Plaintiff
Oath and Signatures
I, ______________________________, certify under penalty of perjury and pursuant to the
Print Plaintiff's Name
laws of the State of South Dakota that the preceding is true and correct.

Source: SL 2016, ch 238 (Supreme Court Rule 15-16), eff. Jan. 1, 2016.

Form 28. Joint motion to proceed as expedited civil action

STATE OF SOUTH DAKOTA ) IN CIRCUIT COURT
: SS
COUNTY OF __________ ) ________________ JUDICIAL CIRCUIT
__________, Civ. __________
Plaintiff,
v. JOINT MOTION TO PROCEED AS EXPEDITED CIVIL ACTION
__________,
Defendant.

1. Pursuant to Supreme Court Rule 15-16 (article IX of the Rules of Civil Procedure), the parties hereby move upon stipulation that this action proceed as an Expedited Civil Action.

2. All parties agree to this motion.

3. If the court grants this joint motion, the parties acknowledge and agree that this case will be subject to the Expedited Civil Action rule, except for the limitations on damages as provided in 6-72(6).

Status of Trial Scheduling Order and Discovery Plan: Check one

* The parties have already filed a Trial Scheduling and Discovery Plan. This case has a current trial date of __________. The parties wish to retain that trial date.

* The parties will be filing a Trial Scheduling and Discovery Plan in an Expedited Civil Action case.

I certify that all parties and attorneys to this action have agreed to this Joint Motion and have been served with a copy.
__________ __________, 20 __________,
Month Day Year
_________________________________________
Party's or attorney's signature
_________________________________________
Plaintiff's attorney's name, if applicable
_________________________________________
Signature of attorney, if applicable
_________________________________________
Law firm, if applicable
__________________________________________
Mailing address of attorney (or Plaintiff if unrepresented)
____________________________________________
Telephone number of attorney (or Plaintiff if unrepresented)
____________________________________________
Email address of attorney (or Plaintiff if unrepresented)
_____________________________________________
Additional email address, if available

Source: SL 2016, ch 238 (Supreme Court Rule 15-16), eff. Jan. 1, 2016.






Chapter 07 - Jurisdiction Of Persons

§ 15-7-1 Persons, organizations, and entities subject to general jurisdiction provisions.

15-7-1. Persons, organizations, and entities subject to general jurisdiction provisions. As used in §§ 15-7-1 to 15-7-5, inclusive, the term, person, whether or not a citizen or resident of this state, and whether or not organized under the laws of this state, includes an individual whether operating in his own name or under his trade name; an individual's agent or personal representative; a corporation; a limited liability company; a business trust; an estate; a trust; a partnership; an unincorporated association; and any two or more persons having a joint or common interest or any other legal or commercial entity.

Source: SL 1965, ch 163, § 1; SL 1994, ch 351, § 35.



§ 15-7-2 Acts within the state subjecting persons to jurisdiction of the courts.

15-7-2. Acts within the state subjecting persons to jurisdiction of the courts. Any person is subject to the jurisdiction of the courts of this state as to any cause of action arising from the doing personally, through any employee, through an agent or through a subsidiary, of any of the following acts:

(1) The transaction of any business within the state;

(2) The commission of any act which results in accrual within this state of a tort action;

(3) The ownership, use, or possession of any property, or of any interest therein, situated within this state;

(4) Contracting to insure any person, property, or risk located within this state at the time of contracting;

(5) Entering into a contract for services to be rendered or for materials to be furnished in this state by such person;

(6) Acting as director, manager, trustee, or other officer of any corporation organized under the laws of, or having its principal place of business within this state, or as personal representative of any estate within this state;

(7) Failure to support a minor child residing in South Dakota;

(8) Having sexual intercourse in this state, which act creates a cause of action for the determination of paternity of a child who may have been conceived by that act of intercourse;

(9) With respect to any action for divorce, separate maintenance, or spousal support the maintenance in this state of a matrimonial domicile at the time the claim arose or the commission in this state of an act giving rise to the claim, subject to the provisions of § 25-4-30;

(10) Entering into negotiations with any person within the state with the apparent objective of contracting for services to be rendered or materials to be furnished in this state;

(11) Commencing or participating in negotiations, mediation, arbitration, or litigation involving subject matter located in whole or in part within the state;

(12) Doing any act for the purpose of influencing legislation, administrative rule-making or judicial or administrative decision-making by any local, state, or federal official whose official function is being performed within the state, providing that an appearance to contest personal jurisdiction shall not be within this subsection;

(13) The commission of any act which results in the accrual of an action in this state for a violation of the antitrust laws of the United States or chapter 37-1;

(14) The commission of any act, the basis of which is not inconsistent with the Constitution of this state or with the Constitution of the United States.
Source: SL 1965, ch 163, § 2; SL 1978, ch 146, §§ 1, 2; SL 1983, ch 156, § 1; SL 1984, ch 190, § 48; SL 1986, ch 162.



§ 15-7-3 Service of process outside the state.

15-7-3. Service of process outside the state. Service of process upon the persons subject to § 15-7-2 may be made by service outside this state in the same manner provided for service within this state with the same force and effect as though service had been made within this state.

Source: SL 1965, ch 163, § 3.



§ 15-7-4 Retroactive application of general jurisdiction provisions.

15-7-4. Retroactive application of general jurisdiction provisions. The provisions of §§ 15-7-1 to 15-7-3, inclusive, shall apply to causes of action arising before enactment hereof.

Source: SL 1965, ch 163, § 4.



§ 15-7-5 Severability of general jurisdiction provisions.

15-7-5. Severability of general jurisdiction provisions. If any provisions of §§ 15-7-1 to 15-7-4, inclusive, or the application thereof to any person or circumstances are held invalid, such invalidity shall not affect other provisions or applications of said sections which can be given effect without the invalid provision or application, and to this end, the provisions of said sections are declared to be severable.

Source: SL 1965, ch 163, § 5.



§ 15-7-6 Motor vehicle operation deemed appointment of secretary of state as agent to receive process--Binding on personal representative--Agreement as to legal force of process served.

15-7-6. Motor vehicle operation deemed appointment of secretary of state as agent to receive process--Binding on personal representative--Agreement as to legal force of process served. The use and operation by a resident of this state or the resident's agent, or by a nonresident or the nonresident's agent of a motor vehicle within the State of South Dakota, shall be deemed an irrevocable appointment by the resident or the resident's agent when the resident has been absent from this state continuously for ninety days or more following a motor vehicle accident, or by the nonresident or the nonresident's agent at any time, of the secretary of State of South Dakota to be his or her true and lawful attorney upon whom may be served all legal process in any action or proceeding against the resident or nonresident or his or her personal representative growing out of such use and operation of a motor vehicle within this state, resulting in damages or loss to person or property, whether the damage or loss occurs on a highway or on abutting public or private property. The appointment is binding upon the nonresident's personal representative. The use or operation of a motor vehicle by the resident or nonresident is a signification of the resident's or nonresident's agreement that any such process in any action against the resident or nonresident or his or her personal representative which is so served, shall be of the same legal force and validity as if served upon the resident or nonresident personally or on the resident's or nonresident's personal representative.

Source: SDC 1939, § 33.0809; SL 1957, ch 178; SL 1963, ch 226; SL 1969, ch 153; SL 2006, ch 110, § 1.



§ 15-7-7 Service on secretary of state for nonresident motorist--Fee--Notice mailed to defendant--Record of process served.

15-7-7. Service on secretary of state for nonresident motorist--Fee--Notice mailed to defendant--Record of process served. Service of process as authorized by § 15-7-6 shall be made by serving a copy thereof upon the secretary of state, or by filing the copy in the office of the secretary of state, together with payment of a fee of fifteen dollars. The service shall be sufficient service upon the absent resident or the nonresident or the resident's or nonresident's personal representative if the notice of the service and a copy of the process are within ten days thereafter sent by mail by the plaintiff to the defendant at the defendant's last-known address and that the plaintiff's affidavit of compliance with the provisions of this section is attached to the summons. The secretary of state shall keep a record of any process so served. The record shall show the day and hour of the service. The fee of fifteen dollars paid by the plaintiff to the secretary of state at the time of service of the process shall be recovered as taxable costs if the plaintiff prevails in the suit.

Source: SDC 1939, § 33.0809; SL 1957, ch 178; SL 1963, ch 226; SL 2003, ch 8, § 4; SL 2009, ch 4, § 5.



§ 15-7-8 Continuance of action to permit defense by motorist served through secretary of state.

15-7-8. Continuance of action to permit defense by motorist served through secretary of state. When process is served pursuant to § 15-7-7, the court in which the action is pending may order such continuance as may be necessary to afford the defendant or his personal representative reasonable opportunity to defend any such action not exceeding ninety days from the date of filing of the action in such court.

Source: SDC 1939, § 33.0809; SL 1957, ch 178; SL 1963, ch 226.



§ 15-7-9 Aircraft operation in state as appointment of agent to receive process--Agreement as to force of process served on agent.

15-7-9. Aircraft operation in state as appointment of agent to receive process--Agreement as to force of process served on agent. The use and operation of an aircraft in the State of South Dakota by a nonresident or his agent or by a resident owner or his agent who has remained without the state continuously for thirty days prior to the commencement of an action against him, shall be deemed an appointment by such nonresident of the secretary of transportation to be his true and lawful attorney upon whom may be served all legal process in any action or proceeding against him growing out of such use or operation of an aircraft in the State of South Dakota resulting in damages or loss to person or property, and said use or operation shall be signification of his agreement that any such process in any action against him which is so served shall be of the same legal force and validity as if served upon him personally.

Source: SDC 1939, § 2.9905 as enacted by SL 1949, ch 8, § 3; SDC Supp 1960, § 2.0116.



§ 15-7-10 Service on secretary of transportation for nonresident or absent aircraft operator--Fee--Forwarding to defendant--Service without the state--Time for appearance by defendant--Record of process served.

15-7-10. Service on secretary of transportation for nonresident or absent aircraft operator--Fee--Forwarding to defendant--Service without the state--Time for appearance by defendant--Record of process served. Service of process as authorized by § 15-7-9 shall be made by serving a copy thereof upon the secretary of transportation or by filing a copy in his office, together with the payment of a fee of two dollars and shall be completed by the plaintiff, his agent, or attorney within ten days after such filing, forwarding to the defendant by registered or certified mail at the defendant's last known post office address, notice of such service and a copy of the process. In lieu of such mailing, such process may be served upon the defendant personally without the state at any time within thirty days after such filing of such process. The time within which the defendant may appear shall not commence to run until such mailing or such personal service without the state. The secretary of transportation shall keep a record of all such process so served, such record to show the day and hour of such service. The fee of two dollars paid by the plaintiff to such director shall be taxed in his costs if he prevails.

Source: SDC 1939, § 2.9905 as enacted by SL 1949, ch 8, § 3; SDC Supp 1960, § 2.0116.



§ 15-7-11 Proof of service on nonresident or absent aircraft operator.

15-7-11. Proof of service on nonresident or absent aircraft operator. Proof of the service as provided by § 15-7-10 must be attached to the original process. If the service is completed by mailing, such proof must include showing by affidavit that the address to which the copies were mailed was in fact the last known post office address of the defendant which the plaintiff could, with reasonable diligence, ascertain and must include also the registry or certified receipt issued by the postal authorities.

Source: SDC 1939, § 2.9905 as enacted by SL 1949, ch 8, § 3; SDC Supp 1960, § 2.0116.



§ 15-7-12 Continuance of action to permit defense by nonresident or absent aircraft operator.

15-7-12. Continuance of action to permit defense by nonresident or absent aircraft operator. When process is served pursuant to § 15-7-10, the court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend any such action, not exceeding ninety days from the date of the filing of such action in such court.

Source: SDC 1939, § 2.9905 as enacted by SL 1949, ch 8, § 3; SDC Supp 1960, § 2.0116.



§ 15-7-13 Hunting in state by nonresident as appointment of agent to receive process--Agreement as to force of process served.

15-7-13. Hunting in state by nonresident as appointment of agent to receive process--Agreement as to force of process served. The hunting of game birds or animals in this state by a nonresident shall be deemed an appointment by such nonresident of the secretary of state of South Dakota to be his true and lawful attorney upon whom may be served legal process in any action or proceeding against such nonresident or his personal representative growing out of such hunting which results in damages or loss to person or property, and said hunting shall be a signification of such nonresident's agreement that any such process in any action against him or his personal representative which is so served shall be of the same legal force and validity as if served upon him, or his personal representative, personally.

Source: SL 1961, ch 125.



§ 15-7-14 Service of process on secretary of state for nonresident hunter--Fee--Mailing to defendant--Personal service outside state--Time for appearance by defendant--Record of process served.

15-7-14. Service of process on secretary of state for nonresident hunter--Fee--Mailing to defendant--Personal service outside state--Time for appearance by defendant--Record of process served. The service of process as authorized by § 15-7-13 shall be made by filing in the Office of the Secretary of State a copy of the process and payment to the secretary of state a fee of ten dollars and shall be completed by the plaintiff, or the plaintiff's agent or attorney within ten days after the filing, forwarding to the defendant, or the defendant's personal representative, by registered or certified mail at the defendant's last known post office address, or the last known post office address of defendant's personal representative, notice of such service and a copy of the process. In lieu of such mailing the process may be served upon the defendant or the defendant's personal representative personally without the state at any time within thirty days after the filing of the process. The time within which the defendant or the defendant's personal representative may appear does not commence to run until the mailing or the personal service without the state. The secretary of state shall keep a record of any process so served, the record to show the day and hour of the service. The fee of ten dollars paid by the plaintiff to the secretary of state shall be recovered as taxable costs if the plaintiff prevails.

Source: SL 1961, ch 125; SL 2003, ch 8, § 5.



§ 15-7-15 Proof of service on nonresident hunter.

15-7-15. Proof of service on nonresident hunter. Proof of the service as provided by § 15-7-14 must be attached to the original process. If the service is completed by mailing, such proof must include a showing by affidavit that the address to which the copies were mailed was in fact the last known post office address of the defendant, or his personal representative, which the plaintiff could, with reasonable diligence, ascertain and must also include the receipt issued by the postal authorities.

Source: SL 1961, ch 125.



§ 15-7-16 Continuance of action to permit defense by nonresident hunter.

15-7-16. Continuance of action to permit defense by nonresident hunter. When process is served pursuant to § 15-7-14, the court in which the action is pending may order such continuances as may be necessary to afford the defendant or his personal representative reasonable opportunity to defend any such action, not exceeding ninety days from the date of the filing of such action in such court.

Source: SL 1961, ch 125.



§ 15-7-17 Consent to jurisdiction by persons selling property or services to residents--Service.

15-7-17. Consent to jurisdiction by persons selling property or services to residents--Service. Any person selling property or services to residents of this state, where the property is delivered to this state or the beneficial use of the service occurs in this state, is considered to have consented to the jurisdiction of the courts of this state for the exclusive purpose of enforcing § 10-46-18.3. Service of process upon persons subject to this section may be made by service outside this state in the same manner provided for service within this state with the same force and effect as though service had been made within this state.

Source: SL 1987, ch 109, § 2.






Chapter 08 - Remedies On Joint Liability

§ 15-8-1 Remedies available where some but not all defendants served.

15-8-1. Remedies available where some but not all defendants served. Where an action is against two or more defendants, and the summons is served on one or more but not on all of them, the plaintiff may proceed as provided by §§ 15-8-2 and 15-8-3.

Source: SDC 1939 & Supp 1960, § 33.0818.



§ 15-8-2 Proceeding against defendant served in action on joint contract debt--Judgment entered against all defendants--Enforcement of judgment.

15-8-2. Proceeding against defendant served in action on joint contract debt--Judgment entered against all defendants--Enforcement of judgment. If an action be against defendants jointly indebted upon contract, the plaintiff may proceed against the defendant served unless the court otherwise direct; and if he recover judgment, it may be entered against all the defendants thus jointly indebted so far only as that it may be enforced against the joint property of all, and the separate property of the defendants served and if they are subject to arrest, against the persons of the defendants served.

Source: SDC 1939 & Supp 1960, § 33.0818 (1).



§ 15-8-3 Enforcement of unsatisfied judgment against partner not named in original action--Restriction to one satisfaction.

15-8-3. Enforcement of unsatisfied judgment against partner not named in original action--Restriction to one satisfaction. If the name of one or more partners shall, for any cause, have been omitted in any action in which judgment shall have been taken against the defendants named in the summons and such omission shall not have been pleaded in such action, the plaintiff, in case the judgment therein shall remain unsatisfied, may by action recover of such partner separately upon proving his joint liability, notwithstanding he may not have been named in the original action; but the plaintiff shall have satisfaction of only one judgment rendered for the same cause of action.

Source: SDC 1939 & Supp 1960, § 33.0818 (4).



§ 15-8-4 Summons to enforce judgment against joint contract debtors not summoned in original action.

15-8-4. Summons to enforce judgment against joint contract debtors not summoned in original action. When a judgment shall be recovered against one or more of several persons jointly indebted upon a contract, by proceeding as provided in §§ 15-8-1 to 15-8-3, inclusive, those who were not originally summoned to answer the complaint, and did not appear in the action, may be summoned to show cause why they should not be bound by the judgment, in the same manner as if they had been originally summoned.

Source: SDC 1939 & Supp 1960, § 33.2301.



§ 15-8-5 Contents and service of summons to enforce judgment against joint contract debtor.

15-8-5. Contents and service of summons to enforce judgment against joint contract debtor. The summons provided in § 15-8-4 must be subscribed by the judgment creditor or his attorney; must describe the judgment and require the person summoned to show cause within thirty days after the service of the summons; and must be served in like manner as the original summons.

Source: SDC 1939 & Supp 1960, § 33.2302.



§ 15-8-6 New complaint not required to enforce judgment against joint contract debtor--Affidavit of nonsatisfaction.

15-8-6. New complaint not required to enforce judgment against joint contract debtor--Affidavit of nonsatisfaction. It is not necessary to file a new complaint in a proceeding authorized by § 15-8-4, but the summons must be accompanied by an affidavit of the person subscribing it that the judgment has not been satisfied, to his knowledge or information and belief, and must specify the amount due thereon.

Source: SDC 1939 & Supp 1960, § 33.2302.



§ 15-8-7 Defenses available to joint contract debtor summoned for enforcement of judgment.

15-8-7. Defenses available to joint contract debtor summoned for enforcement of judgment. The party summoned pursuant to § 15-8-4 may answer within the time specified in § 15-8-5, denying the judgment or setting up any defense which may have arisen subsequently; and he may make the same defense which he might have originally made to the action, except the statute of limitations.

Source: SDC 1939 & Supp 1960, § 33.2303.



§ 15-8-8 Reply and trial of issues on summons to enforce judgment against joint contract debtor.

15-8-8. Reply and trial of issues on summons to enforce judgment against joint contract debtor. The party issuing summons pursuant to § 15-8-4 may reply to the answer, and the issues may be tried and judgment may be given in the same manner as in an action.

Source: SDC 1939 & Supp 1960, § 33.2304.



§ 15-8-9 Rules applicable to pleadings in summons to enforce judgment against joint contract debtor.

15-8-9. Rules applicable to pleadings in summons to enforce judgment against joint contract debtor. The answer and the reply described by §§ 15-8-7 and 15-8-8 must be verified in like cases and manner, and be subject to the same rules as the answer and reply in an action.

Source: SDC 1939 & Supp 1960, § 33.2304.



§ 15-8-10 Supplementary judgment on summons of joint contract debtor--Enforcement of judgment.

15-8-10. Supplementary judgment on summons of joint contract debtor--Enforcement of judgment. A supplementary judgment rendered under the provisions of §§ 15-8-4 to 15-8-9, inclusive, may be docketed and transcribed the same as any other judgment and may be enforced by execution or the application of the property which may be subjected to payment of the judgment and may be compelled by attachment, if necessary.

Source: SDC 1939 & Supp 1960, § 33.2305.



§ 15-8-11 Joint tort-feasors--Definition of term.

15-8-11. Joint tort-feasors--Definition of term. For the purposes of §§ 15-8-12 to 15-8-22, inclusive, the term "joint tort-feasors" means two or more persons jointly or severally liable in tort for the same injury to person or property, whether or not judgment has been recovered against all or some of them.

Source: SL 1945, ch 167, § 1; SDC Supp 1960, § 33.04A02.



§ 15-8-12 Right of contribution among joint tort-feasors.

15-8-12. Right of contribution among joint tort-feasors. The right of contribution exists among joint tort-feasors.

Source: SL 1945, ch 167, § 2; SDC Supp 1960, § 33.04A03 (1).



§ 15-8-13 Discharge of liability or payment of excess required for judgment for contribution to joint tort-feasor.

15-8-13. Discharge of liability or payment of excess required for judgment for contribution to joint tort-feasor. A joint tort-feasor is not entitled to a money judgment for contribution until he has by payment discharged the common liability or has paid more than his pro rata share thereof.

Source: SL 1945, ch 167, § 2; SDC Supp 1960, § 33.04A03 (2).



§ 15-8-14 Joint tort-feasor not entitled to contribution to settlement unless liability extinguished.

15-8-14. Joint tort-feasor not entitled to contribution to settlement unless liability extinguished. A joint tort-feasor who enters into a settlement with the injured person is not entitled to recover contribution from another joint tort-feasor whose liability to the injured person is not extinguished by the settlement.

Source: SL 1945, ch 167, § 2; SDC Supp 1960, § 33.04A03 (3).



§ 15-8-15 Degrees of fault of joint tort-feasors considered in determining liability.

15-8-15. Degrees of fault of joint tort-feasors considered in determining liability. When there is such a disproportion of fault among joint tort-feasors as to render inequitable an equal distribution among them of the common liability by contribution, the relative degrees of fault of the joint tort-feasors shall be considered in determining their pro rata shares.

Source: SL 1945, ch 167, § 2; SDC Supp 1960, § 33.04A03 (4).



§ 15-8-15.1 Liability of party allocated less than fifty percent of total fault.

15-8-15.1. Liability of party allocated less than fifty percent of total fault. If the court enters judgment against any party liable on the basis of joint and several liability, any party who is allocated less than fifty percent of the total fault allocated to all the parties may not be jointly liable for more than twice the percentage of fault allocated to that party.

Source: SL 1987, ch 154, § 1.



§ 15-8-15.2 Determination of percentages of fault by trier of fact--Treatment of several persons as single party.

15-8-15.2. Determination of percentages of fault by trier of fact--Treatment of several persons as single party. In determining the percentages of fault, the trier of fact shall consider both the nature of the conduct of each party at fault and the extent of the causal relation between the conduct and the damages claimed. The trier of fact may determine that two or more persons are to be treated as a single party if their conduct was a proximate cause of the damages claimed and if the acts or omissions of such persons are so interrelated that it would be inequitable to distinguish between them.

Source: SL 1987, ch 154, § 2.



§ 15-8-16 Joint tort-feasor not discharged by judgment against another.

15-8-16. Joint tort-feasor not discharged by judgment against another. The recovery of a judgment by the injured person against one joint tort-feasor does not discharge the other joint tort-feasors.

Source: SL 1945, ch 167, § 3; SDC Supp 1960, § 33.04A04.



§ 15-8-17 Joint tort-feasor not discharged by release of another--Claim reduced by amount stated in release.

15-8-17. Joint tort-feasor not discharged by release of another--Claim reduced by amount stated in release. A release by the injured person of one joint tort-feasor, whether before or after judgment, does not discharge the other tort-feasors unless the release so provides; but reduces the claim against the other tort-feasors in the amount of the consideration paid for the release, or in any amount or proportion by which the release provides that the total claim shall be reduced, if greater than the consideration paid.

Source: SL 1945, ch 167, § 4; SDC Supp 1960, § 33.04A05.



§ 15-8-18 Restrictions on discharge from contribution obligation by release given by injured party.

15-8-18. Restrictions on discharge from contribution obligation by release given by injured party. A release by the injured person of one joint tort-feasor does not relieve him from liability to make contribution to another joint tort-feasor unless the release is given before the right of the other tort-feasor to secure a money judgment for contribution has accrued, and provides for a reduction, to the extent of the pro rata share of the released tort-feasor, of the injured person's damages recoverable against all the other tort-feasors.

Source: SL 1945, ch 167, § 5; SDC Supp 1960, § 33.04A06.



§ 15-8-19 Indemnity rights not impaired by joint tort-feasor provisions.

15-8-19. Indemnity rights not impaired by joint tort-feasor provisions. Sections 15-8-11 to 15-8-22, inclusive, do not impair any right of indemnity under existing law.

Source: SL 1945, ch 167, § 6; SDC Supp 1960, § 33.04A07.



§ 15-8-20 Severability of joint tort-feasor provisions.

15-8-20. Severability of joint tort-feasor provisions. If any provision of §§ 15-8-11 to 15-8-22, inclusive, or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of said sections which can be given effect without the invalid provision or application, and to this end the provisions of said sections are declared to be severable.

Source: SL 1945, ch 167, § 8; SDC Supp 1960, § 33.04A09.



§ 15-8-21 Repealed.

15-8-21. Repealed by SL 1984, ch 12, § 21



§ 15-8-22 Citation of uniform tort-feasor provisions.

15-8-22. Citation of uniform tort-feasor provisions. Sections 15-8-11 to 15-8-22, inclusive, may be cited as the uniform contribution among tort-feasors law.

Source: SL 1945, ch 167, § 10; SDC Supp 1960, § 33.04A01.






Chapter 09 - Commencement Of Actions And Service Of Process

§ 15-9-1 Security for costs required of nonresident plaintiff.

15-9-1. Security for costs required of nonresident plaintiff. In cases in which the plaintiff is a nonresident of the state or a foreign corporation or a foreign limited liability company at the time of commencing the action or if the plaintiff removes from the state after its commencement, the plaintiff shall furnish sufficient security for costs.

Source: SDC 1939 & Supp 1960, § 33.1820; SL 1994, ch 351, § 36.



§ 15-9-2 Resident required as surety--Corporate bond--Deposit of cash.

15-9-2. Resident required as surety--Corporate bond--Deposit of cash. The surety required by § 15-9-1 must be a resident of the county where the action is brought and must be approved by the clerk. A sufficient corporate surety bond or deposit of cash accepted by the clerk shall also be sufficient surety.

Source: SDC 1939 & Supp 1960, § 33.1820.



§ 15-9-3 Form and extent of surety's obligation for costs.

15-9-3. Form and extent of surety's obligation for costs. The obligation of the surety required by § 15-9-1 shall be complete by endorsing the summons or complaint to the effect that he is surety for costs of the action and signing his name thereto or by the filing of surety bond or deposit of costs by the party.

The surety shall be bound for the payment of all costs and disbursements which may be adjudged against the plaintiff in the court in which the action is brought or in any other to which it may be carried, not exceeding in all two hundred fifty dollars, whether the plaintiff obtain judgment or not.

Source: SDC 1939 & Supp 1960, § 33.1820.



§ 15-9-4 Dismissal of action for failure to give security for costs.

15-9-4. Dismissal of action for failure to give security for costs. An action in which security for costs is required by § 15-9-1, and has not been given, shall be dismissed on a motion and notice by the defendant at any time before judgment unless in a reasonable time to be allowed by the court such security for costs be given in an amount to be designated by the court.

Source: SDC 1939 & Supp 1960, § 33.1820.



§ 15-9-5 Motion for additional security for costs--Dismissal on failure to give additional security.

15-9-5. Motion for additional security for costs--Dismissal on failure to give additional security. In an action in which security for costs has been given the defendant may at any time before judgment after reasonable notice to the plaintiff move the court for additional security on the part of the plaintiff and if on such motion the court be satisfied that the surety has removed from this state or is not sufficient, or the amount of bond is insufficient, the action may be dismissed unless within a reasonable time to be fixed by the court sufficient surety be given by the plaintiff in an amount designated by the court.

Source: SDC 1939 & Supp 1960, § 33.1821.



§ 15-9-6 Endorsement of summons when no personal claim made against defendant--Costs not taxed--Plaintiff's liability for costs on failure to serve notice.

15-9-6. Endorsement of summons when no personal claim made against defendant--Costs not taxed--Plaintiff's liability for costs on failure to serve notice. If no personal judgment is asked against a defendant, the plaintiff or his attorney, over his signature, shall endorse upon the summons or attach thereto and serve or publish therewith a notice generally stating the object of the action briefly describing any property affected thereby and stating that no personal claim is made against such defendant. No costs shall be taxed or money judgment taken against such defendant unless he defends the action. Failure to serve such notice shall render the plaintiff liable for costs to an answering defendant entitled to such notice.

Source: SDC 1939 & Supp 1960, § 33.0804.



§ 15-9-7 Service by publication when defendant not found in state.

15-9-7. Service by publication when defendant not found in state. A summons, writ, order, or decree may be served by publication under the conditions and in the manner provided hereinafter and in §§ 15-9-8 to 15-9-21, inclusive.

Where the person on whom the service of the summons, writ, order, or decree is to be made cannot, after due diligence, be found within the state and that fact appears by affidavit to the satisfaction of the court or a judge thereof, and it in like manner appears that a cause of action exists against the defendant in respect to whom the service is to be made or that he is a proper party to an action relating to real or personal property in this state, or to the writ, order, or decree, such court or judge may grant an order that the service be made by publication of the summons in any of the cases described in §§ 15-9-8 to 15-9-15, inclusive.

Source: SDC 1939 & Supp 1960, § 33.0812.



§ 15-9-8 Service by publication in actions for divorce, annulment, child custody, and paternity.

15-9-8. Service by publication in actions for divorce, annulment, child custody, and paternity. The court may grant an order pursuant to § 15-9-7 in an action for divorce, a decree annulling a marriage, a child custody action, or an action to establish paternity.

Source: SDC 1939 & Supp 1960, § 33.0812 (6); SL 2017, ch 90, § 1.



§ 15-9-8.1 Service by publication in adoption proceedings.

15-9-8.1. Service by publication in adoption proceedings. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the action is for adoption.

Source: SL 1969, ch 152.



§ 15-9-9 Service by publication in actions involving property within state.

15-9-9. Service by publication in actions involving property within state. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the subject of the action is property in this state and the defendant has or claims a lien or interest, actual or contingent therein, or the relief demanded consists wholly or partly in excluding the defendant from any interest in or lien thereon.

Source: SDC 1939 & Supp 1960, § 33.0812 (5).



§ 15-9-10 Service by publication in lien foreclosure actions.

15-9-10. Service by publication in lien foreclosure actions. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the action is for the foreclosure of a lien on real or personal property in this state.

Source: SDC 1939 & Supp 1960, § 33.0812 (4).



§ 15-9-11 Service by publication on domestic corporation without known place of business or agent.

15-9-11. Service by publication on domestic corporation without known place of business or agent. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the defendant is a private corporation created by the laws of this state or of the territory of Dakota, which has no known office or place of business in this state and no known officer or agent resident in this state.

Source: SDC 1939 & Supp 1960, § 33.0812 (7).



§ 15-9-12 Service by publication on foreign corporation with property in jurisdiction of court.

15-9-12. Service by publication on foreign corporation with property in jurisdiction of court. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the defendant is a foreign corporation and the cause of action arose in this state, or where such defendant has property within this state and the court has jurisdiction over the subject of the action, and where by attachment, garnishment, or other process, the plaintiff has brought such property under jurisdiction of the court.

Source: SDC 1939 & Supp 1960, § 33.0812 (1).



§ 15-9-13 Service by publication on absconding resident defendant.

15-9-13. Service by publication on absconding resident defendant. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the defendant, being a resident of this state, has departed therefrom with intent to defraud his creditors or to avoid the service of a summons or keeps himself concealed therein with like intent.

Source: SDC 1939 & Supp 1960, § 33.0812 (2).



§ 15-9-14 Service by publication on nonresident with property in jurisdiction of court.

15-9-14. Service by publication on nonresident with property in jurisdiction of court. The court or a judge thereof may grant an order pursuant to § 15-9-7 where the defendant is not a resident of this state but has property therein, and the court has jurisdiction of the subject of the action; and where by attachment, garnishment, or other process the plaintiff has brought such property under jurisdiction of the court.

Source: SDC 1939 & Supp 1960, § 33.0812 (3).



§ 15-9-15 Service by publication on unknown parties.

15-9-15. Service by publication on unknown parties. When it is made to appear by affidavit, made by or on behalf of the plaintiff, that there is reason to believe that there may be unknown persons, whether personal representatives, devisees, legatees, heirs, or creditors, of any person having an interest in the subject matter of the suit, or any other unknown person having claim of any character which might be adversely affected by the judgment to be rendered in the suit, the court may grant an order for the service of the summons upon such unknown persons by publication.

Source: Supreme Court Rule adopted May 22, 1943; SDC Supp 1960, § 33.0812 (8).



§ 15-9-16 Search within state not required for service of publication on nonresident.

15-9-16. Search within state not required for service of publication on nonresident. If it be made to appear by affidavit to the satisfaction of the court, and the court shall find, that the place of residence of the person to be served is at a certain specified place without this state, and his post office address, whether within or without this state, be likewise shown and established, it shall not be necessary to show nor for the court to find, that such persons cannot after due diligence be found and served personally within this state.

Source: SDC 1939, § 33.0813 as added by SL 1947, ch 154.



§ 15-9-17 Newspaper in which service by publication made--Number of publications.

15-9-17. Newspaper in which service by publication made--Number of publications. In all actions affecting real property the order for service by publication of summons must direct the publication to be made in a newspaper printed in the county where the premises or some part thereof are situated, if a paper be published therein, and if none, then in the paper published in this state nearest to the county seat of such county. Except in actions affecting real property, the order must direct the publication to be made in some newspaper in the county where the action is pending to be designated as most likely to give notice to the person to be served and for such length of time as may be deemed reasonable, not less than once a week for four successive weeks.

Source: SDC 1939, § 33.0813; SL 1947, ch 154.



§ 15-9-18 Filing of complaint stated in publication of summons--Publication of complaint not required.

15-9-18. Filing of complaint stated in publication of summons--Publication of complaint not required. In all cases where the summons is served by publication, the complaint must be filed and the summons as published must state the date and place of such filing. The complaint need not be published.

Source: SDC 1939, § 33.0813; SL 1947, ch 154.



§ 15-9-19 Mailing of summons and complaint to defendant served by publication.

15-9-19. Mailing of summons and complaint to defendant served by publication. The court or judge must also direct a copy of the summons and complaint to be forthwith sent by first class mail, directed to the person to be served at his post office address unless it appears that the place of residence and post office address of such person is neither known to the party making the application nor can with reasonable diligence be ascertained by him; and also directed to any corporation to be served at its present or last known office or place of business.

Source: SDC 1939, § 33.0813; SL 1947, ch 154.



§ 15-9-20 Personal service without state in lieu of service by publication--Admission of service.

15-9-20. Personal service without state in lieu of service by publication--Admission of service. In any of the cases where service of summons, writ, order, or decree by publication is authorized in lieu thereof the same may and without any order of the court at the option of the party making service, be personally served upon any defendant in person without the state, or any such defendant may admit such service, and as to a defendant so served, no publication or other proceedings relating thereto shall be necessary.

Source: SDC 1939 & Supp 1960, § 33.0814.



§ 15-9-21 Time of completion of service by publication or personal service in lieu of publication--Commencement of time for filing answer.

15-9-21. Time of completion of service by publication or personal service in lieu of publication--Commencement of time for filing answer. The service of summons, writ, order, or decree by publication shall be deemed complete upon the last publication thereof ordered by the court. The time in which answer shall be required by the writ, order, or decree become effective, shall commence to run the day next following such last publication. In case personal service shall be made upon any defendant as to whom the publication has been ordered, service shall be complete on the date of making such personal service.

Source: SDC 1939, § 33.0813; SL 1947, ch 154.



§ 15-9-22 Time allowed for defense after service by publication--Time after judgment--Restitution on successful defense.

15-9-22. Time allowed for defense after service by publication--Time after judgment--Restitution on successful defense. The defendant against whom publication is ordered or his representatives on application and sufficient cause shown at any time before judgment must be allowed to defend the action; and, except in an action for divorce, the defendant against whom publication is ordered or his representatives may, in like manner, upon good cause shown be allowed to defend after judgment or at any time within one year after notice thereof and within seven years after its rendition on such terms as may be just; and if the defense be successful and the judgment or any part thereof has been collected or otherwise enforced, such restitution may thereupon be compelled as the court directs; but the title to property sold under such judgment to a purchaser in good faith shall not be thereby affected.

Source: SDC 1939 & Supp 1960, § 33.0815.



§ 15-9-23 Action by assignee subject to setoff or defense--Negotiable instruments excepted.

15-9-23. Action by assignee subject to setoff or defense--Negotiable instruments excepted. In case of an assignment of a thing in action, the action by the assignee shall be without prejudice to any setoff or other defense existing at the time of, or before notice of the assignment; but this section shall not apply to a negotiable promissory note or bill of exchange, transferred in good faith and upon good consideration before due.

Source: SDC 1939 & Supp 1960, § 33.0404.






Chapter 10 - Lis Pendens Notice

§ 15-10-1 Notice of action affecting real property filed with register of deeds--Contents of notice--Foreclosure actions governed by specific statutes.

15-10-1. Notice of action affecting real property filed with register of deeds--Contents of notice--Foreclosure actions governed by specific statutes. In an action affecting the title to real property, the plaintiff, at the time of filing the complaint or at any time afterwards, or the defendant, when he sets up an affirmative cause of action in his answer and demands substantive relief, at the time of filing his answer or at any time afterwards, if the same be intended to affect real property, may file for record with the register of deeds of each county in which the real property is situated a notice of the pendency of the action, containing the names of the parties, the object of the action, and the description of the real property in that county affected thereby; but if the action be for the foreclosure of a mortgage, or the enforcement of a mechanic's or miner's lien, no such notice need be filed, except as may be specifically provided by the statutes relating thereto.

Source: SDC 1939 & Supp 1960, § 33.0805.



§ 15-10-2 Action pending from time of notice--Time allowed for service of summons.

15-10-2. Action pending from time of notice--Time allowed for service of summons. For the purpose of this chapter an action shall be deemed to be pending from the time of filing the notice referred to in § 15-10-1; provided that such notice shall be of no avail unless it shall be followed by the first publication of the summons, or by the personal service thereof, on a defendant within sixty days after such filing.

Source: SDC 1939 & Supp 1960, § 33.0805.



§ 15-10-3 Constructive notice from filing of notice--Subsequent purchasers and encumbrancers bound.

15-10-3. Constructive notice from filing of notice--Subsequent purchasers and encumbrancers bound. From the time of filing only shall the pendency of the action be constructive notice to a purchaser or encumbrancer of the property affected thereby. Every person whose conveyance or encumbrance is subsequently executed or subsequently recorded shall be deemed a subsequent purchaser or encumbrancer and shall be bound by all proceedings taken after the filing of such notice, to the same extent as if he were a party to the action.

Source: SDC 1939 & Supp 1960, § 33.0805.



§ 15-10-4 Discharge of notice of pendency of action--Contents, acknowledgment and recording.

15-10-4. Discharge of notice of pendency of action--Contents, acknowledgment and recording. Whenever notice of the pendency of any action has been filed or recorded in the office of the register of deeds in any county, the party plaintiff or defendant filing the same or at whose instance the same was filed, or his attorney or attorneys, in whose name or names the notice is subscribed, may discharge the same of record by filing with the register of deeds in whose office the notice is filed, a certificate of the discharge of said notice, executed and acknowledged by the same persons as above provided for certificates of discharge thereof. Such certificates of discharge, when filed with the register of deeds shall be acknowledged in the same form as is provided by law for the acknowledgment of conveyances of real estate and may be recorded in like manner.

Source: SDC 1939 & Supp 1960, § 33.0805.



§ 15-10-5 Repealed.

15-10-5. Repealed by SL 1980, ch 162, § 1



§ 15-10-6 Expungement of notice of pendency upon motion therefor--Showing necessary to defeat motion.

15-10-6. Expungement of notice of pendency upon motion therefor--Showing necessary to defeat motion. Any time after the notice of pendency of an action has been filed for record pursuant to § 15-10-1 or other law, the court in which the action is pending shall, upon motion of a party to the action supported by affidavit, order that the notice be expunged unless the party who filed the notice of pendency of the action shows by a preponderance of the evidence, that:

(1) The action does affect the title to the real property described in the notice; and

(2) The party recording the notice has commenced or prosecuted the action for a proper purpose and in good faith.
Source: SL 1980, ch 162, § 2.



§ 15-10-7 Expungement of notice of pendency upon motion therefor--Undertaking.

15-10-7. Expungement of notice of pendency upon motion therefor--Undertaking. Any time after the notice of pendency of an action has been filed for record pursuant to § 15-10-1 or other law, the court in which the action is pending may, upon motion of a party to the action supported by affidavit, order that the notice be expunged if the moving party gives an undertaking, in such amount and within such time as is fixed by the court after notice and hearing. The undertaking shall require the moving party to indemnify the party who recorded the notice for all damages which he may incur:

(1) If the notice is expunged and the moving party does not prevail; and

(2) If the court finds that adequate relief can be secured to the party recording the notice by the giving of the undertaking.
Source: SL 1980, ch 162, § 3.



§ 15-10-8 Expungement of notice of pendency--Notice of motion--Proof considered.

15-10-8. Expungement of notice of pendency--Notice of motion--Proof considered. A notice of motion to expunge shall be served not less than ten days prior to the hearing. The court shall determine the matter on the affidavits and counter-affidavits on file and upon such other proof as it may permit.

Source: SL 1980, ch 162, § 4.



§ 15-10-9 Expungement of notice of pendency--Effect.

15-10-9. Expungement of notice of pendency--Effect. When a certified copy of an order expunging a notice of pendency of an action is filed for record in the office of the register of deeds in which the notice of the pendency was recorded, neither the notice of the pendency of the action nor any information derived therefrom, prior to the recording of the order, constitutes constructive or actual notice of any of the matters contained therein, or of any of the matters relating to such action, or creates any duty of inquiry in any person dealing with the property described therein.

Source: SL 1980, ch 162, § 5.



§ 15-10-10 Expungement of notice of pendency--Costs on grant or denial of motion.

15-10-10. Expungement of notice of pendency--Costs on grant or denial of motion. An order made pursuant to § 15-10-6 or 15-10-7 granting or denying a motion to expunge a notice of pendency of action, may direct that the prevailing party be awarded reasonable attorneys' fees and costs.

Source: SL 1980, ch 162, § 6.



§ 15-10-11 Expungement provisions, liability unaffected by.

15-10-11. Expungement provisions, liability unaffected by. Nothing in §§ 15-10-6 to 15-10-10, inclusive, affects or limits the liability of a person recording a notice of pendency of action for damages proximately caused thereby.

Source: SL 1980, ch 162, § 7.






Chapter 11 - Circuit Court Calendar And Continuances

§ 15-11-1 Trial calendar.

15-11-1. Trial calendar. The clerk of courts shall keep a trial calendar under the direction of the presiding judge of the circuit.

Source: SDC 1939 & Supp 1960, § 33.1112; Supreme Court Rule 80-13.



§ 15-11-2 Repealed.

15-11-2. Repealed by Supreme Court Rule 80-15



§ 15-11-3 Designation of days for trial of issues of law.

15-11-3. Designation of days for trial of issues of law. The court will from time to time designate days upon which issues of law will be tried.

Source: SDC 1939 & Supp 1960, § 33.1112; Supreme Court Rule 80-15.



§ 15-11-4 Postponement of trial or hearing.

15-11-4. Postponement of trial or hearing. When an action or proceeding is called for trial or hearing, or at any time previous thereto, the court or judge may, upon good cause shown, direct the trial or hearing to be postponed to another day of the same or next term, or to such time as shall be just in view of all the circumstances.

Source: SDC 1939 & Supp 1960, § 33.1114.



§ 15-11-5 Postponement during legislative session when legislator is party or attorney--Notice of intention to apply.

15-11-5. Postponement during legislative session when legislator is party or attorney--Notice of intention to apply. Whenever any action or proceeding, including a contested small claims action other than for attachment, garnishment, arrest and bail, claim and delivery, injunction, receivership, and deposit in court, to which any member of the Legislature is a party or in which any member of the Legislature is the attorney in charge for either party, comes on for trial or hearing during a session of the Legislature, the attendance of the party or attorney upon the session is cause for the postponement of the trial or hearing until after the conclusion of the session, provided the party or attorney serves notice, on the opposite party, of his intention to apply for the postponement at least fifteen days before the term or time at which the action or proceeding may be brought on for trial or hearing or as soon as notice of hearing is received if less than fifteen days prior to the date set for hearing.

Source: SDC 1939 & Supp 1960, § 33.1115; SL 1989, ch 176.



§ 15-11-6 Time for application for continuance--Written motion and affidavit required--Hearing.

15-11-6. Time for application for continuance--Written motion and affidavit required--Hearing. All applications for continuance must be made, by motion, not less than ten calendar days prior to the day set for commencement of the trial, unless the cause for continuance shall have arisen or come to the knowledge of the party subsequent to that time, in which case the motion shall be made as soon as practicable. All such motions shall be in writing and accompanied by affidavits in support of the motion, which affidavits shall set forth with particularity the grounds and cause for such motion as well as the efforts of the party or the party's attorney to avoid such delay. Upon receipt of such a motion, the court shall schedule a hearing, which may be by telephone conference, and shall decide the motion without delay in order to avoid trial delay awaiting such decision. The adverse party may be heard by affidavits or by argument presented, filed, and served at the time of the hearing.

Source: SDC 1939 & Supp 1960, § 33.1116; Supreme Court Rule 80-15; Supreme Court Rule 85-6.



§ 15-11-7 Affidavit to support continuance on absence of witness--Contents.

15-11-7. Affidavit to support continuance on absence of witness--Contents. An application for continuance on account of the absence of a witness must be supported by the affidavit of the party, his agent, or attorney, stating:

(1) The name and residence of such witness, or if unknown, the efforts made to ascertain the same;

(2) The testimony such witness would give if present, in narrative form or by questions and answers as in a deposition; that the affiant believes such testimony to be true and knows of no other person by whom the same facts may be proven, or if he knows of such other person, then the reasons why the testimony of such witness is necessary;

(3) The reason why the deposition of the witness was not taken;

(4) What efforts have been made to obtain the attendance of the witness or his testimony;

(5) Facts showing ground for belief that the attendance or deposition of such witness may be procured at the next term of the court.
Source: SDC 1939 & Supp 1960, § 33.1117.



§ 15-11-8 Counteraffidavits on application for continuance.

15-11-8. Counteraffidavits on application for continuance. No counteraffidavits shall be allowed upon an application for a continuance, except those offered to show want of diligence or that the application is not made in good faith.

Source: SDC 1939 & Supp 1960, § 33.1117.



§ 15-11-9 Admission of testimony to avoid continuance--Reading of testimony.

15-11-9. Admission of testimony to avoid continuance--Reading of testimony. Unless, in the opinion of the court, justice shall require it, the trial will not be continued or postponed on account of the absence of a witness, if the adverse party will admit that the witness, if present, would testify as stated in the affidavit; but in such case the applicant may read the testimony of such witness as stated in his affidavit, subject to all proper objections which might be interposed if the witness were present.

Source: SDC 1939 & Supp 1960, § 33.1118.



§ 15-11-10 Terms imposed on continuance or postponement.

15-11-10. Terms imposed on continuance or postponement. Every continuance or postponement granted upon application shall be upon such terms as the court may impose.

Source: SDC 1939 & Supp 1960, § 33.1117.



§ 15-11-10.1 Continuance by stipulation of all parties.

15-11-10.1. Continuance by stipulation of all parties. After a certificate of readiness has been filed in a civil matter, all of the parties to the action may stipulate in writing for a continuance. After the stipulation has expired, the court shall notify the parties and set the matter for trial.

Source: SL 1984, ch 145.



§ 15-11-11 Dismissal for want of prosecution.

15-11-11. Dismissal for want of prosecution. The court may dismiss any civil case for want of prosecution upon written notice to counsel of record where the record reflects that there has been no activity for one year, unless good cause is shown to the contrary. The term "record," for purposes of establishing good cause, shall include, but not by way of limitation, settlement negotiations between the parties or their counsel, formal or informal discovery proceedings, the exchange of any pleadings, and written evidence of agreements between the parties or counsel which justifiably result in delays in prosecution.

Source: Supreme Court Rule 80-11; Supreme Court Rule 82-13; SL 1998, ch 311.






Chapter 12 - Change Of Circuit Judge Or Magistrate

§ 15-12-19 Settlement of record after resignation or expiration of term of judge.

15-12-19. Settlement of record after resignation or expiration of term of judge. The judge who presided at a trial may, after he ceases to be such judge by reason of his resignation or the expiration of his term of office, settle the record of such trial. If, before the settled record is completed, such judge is removed from office, or for any reason cannot or will not settle such record, it shall be settled in such manner as the presiding judge of the Supreme Court may direct.

Source: SDC 1939 & Supp 1960, § 33.1203.



§ 15-12-20 Definition of terms.

15-12-20. Definition of terms. Terms, as used in §§ 15-12-20 to 15-12-37, inclusive, unless the context otherwise requires, mean:

(1) "Action," any action or special proceeding in the trial court, whether civil or criminal or quasi-criminal;

(2) "Canon" or "Canons," the canons set forth in the South Dakota Code of Judicial Conduct appearing as an appendix to chapter 16-2;

(3) "Judge," a judge of the circuit court or a retired justice or judge acting pursuant to appointment by the Chief Justice;

(4) "Magistrate," both magistrate judges and nonlaw-trained magistrates as defined by § 16-12A-1; and

(5) "Party," any party within the meaning of the rules of civil or criminal procedure and the statutes of this state.
Source: Supreme Court Rule No. 75-5, § 1.



§ 15-12-21 Actions in which affidavits for change of judge may be filed.

15-12-21. Actions in which affidavits for change of judge may be filed. Unless the right is waived or is denied by this chapter, an affidavit for change of a judge or magistrate may be filed in any action pending in the court whether originating therein or pending upon appeal from an inferior court or tribunal to the circuit court. No affidavit for such change may be filed in a criminal action prior to the completion of the preliminary hearing or waiver thereof or in any proceeding for contempt committed in the presence of the court.

Source: SDC 1939 & Supp 1960, § 33.1208; SDCL § 15-12-5; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 2; SL 1980, ch 163, § 1; SL 2009, ch 99, § 1.



§ 15-12-21.1 Informal request for disqualification.

15-12-21.1. Informal request for disqualification. Prior to filing an affidavit for change of judge, the party or his attorney shall informally request the judge or magistrate who, in the ordinary course, would preside at the hearing or trial, to disqualify himself. He shall not be required to state his reasons, but may if he desires. Informally shall mean by letter, oral communication, or dictating it into the record in open court or chambers; however, the opposing parties should receive copies of any letters, or be apprised of any communications to the court, but cannot contest the request. If the judge or magistrate grants the request, he shall forthwith notify the presiding judge, who shall assign the case to some other judge or magistrate. If the judge refuses the request, he shall forthwith notify in writing the parties or their attorneys. Writing may include a letter, order, or dictation into the record.

Source: Supreme Court Rule 82-23.



§ 15-12-22 Who may file affidavit--Effect of filing.

15-12-22. Who may file affidavit--Effect of filing. When entitled to do so, any party to an action, or his attorney of record, in any circuit or magistrate court may within the time prescribed by this chapter, file an affidavit as provided by this chapter seeking to disqualify the judge or magistrate who is to preside or is presiding in that action and when properly filed that named judge or magistrate shall proceed no further in said action and shall thereupon be disqualified as to any further acts with reference thereto unless otherwise ordered to proceed by the presiding judge of the circuit involved. However, any order or decree previously signed by such judge or magistrate shall remain in full force and effect, if filed, or becomes effective upon filing, unless thereafter vacated or reversed.

Source: SDC 1939 & Supp 1960, §§ 33.1208, 33.1209; SDCL, §§ 15-12-2, 15-12-11; Supreme Court Rule No. 75-5, § 3.



§ 15-12-23 Parties united in interest--Necessity of unity--Effect of one party filing.

15-12-23. Parties united in interest--Necessity of unity--Effect of one party filing. All parties who are united in interest or representation must unite in the filing of an affidavit for change of judge or magistrate and the filing of such affidavit by one party is deemed to be filed by all of such parties.

Source: SDC 1939 & Supp 1960, § 33.1212; SDCL, § 15-12-3; Supreme Court Rule No. 75-5, § 4.



§ 15-12-24 Waiver of right by submitting to jurisdiction.

15-12-24. Waiver of right by submitting to jurisdiction. The submission to a judge or magistrate of argument or proof in support of a motion or application, or upon trial, is a waiver of the right thereafter to file an affidavit for change of such judge or magistrate by any party or his counsel who submitted the same or who after notice that such matter was to be presented, failed to appear at the hearing or trial. Such waiver shall continue until the final determination of the action and includes all subsequent motions, hearings, proceedings, trials, new trials, and all proceedings to enforce, amend, or vacate any order or judgment.

Source: SDC 1939 & Supp 1960, § 33.1210; SDCL, § 15-12-4; Supreme Court Rule No. 75-5, § 5.



§ 15-12-25 Restriction to one change--Other parties' rights preserved.

15-12-25. Restriction to one change--Other parties' rights preserved. Not more than one change of judge or magistrate shall be granted on request and/or affidavit made by or on behalf of the same party or parties united in interest, but the filing of an affidavit and the first change of judge or magistrate shall not prevent any other party to the action or his attorney from availing himself thereafter under the provisions of §§ 15-12-20 to 15-12-37, inclusive.

Source: SDC 1939 & Supp 1960, § 33.1207; SDCL, § 15-12-17; Supreme Court Rule No. 75-5, § 6; Supreme Court Rule 82-23.



§ 15-12-26 Form and content of affidavits.

15-12-26. Form and content of affidavits. An affidavit for change of judge or magistrate shall state the title of the action and shall recite that the affidavit is made in good faith and not for the purpose of securing delay, that in the ordinary course of litigation such action or some issue therein is expected to come on for trial before such judge or magistrate sought to be disqualified; that the party making such affidavit has good reason to believe and does actually believe that such party cannot have a fair and impartial trial before the named judge or magistrate. Only one judge or magistrate shall be named in such affidavit. It shall not be necessary to state in such affidavit the ground or reason for such belief.

Source: SDC 1939 & Supp 1960, § 33.1208; SDCL, § 15-12-8; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 7.



§ 15-12-27 Time for filing affidavit against judge or magistrate presiding in ordinary course.

15-12-27. Time for filing affidavit against judge or magistrate presiding in ordinary course. An affidavit for change of judge or magistrate, if against the judge or magistrate who, in the ordinary course, would preside at the hearing or trial, must be filed within the following times:

(1) If there be any motion or application to be heard upon notice, the party resisting the same may file an affidavit not less than two days before the hearing; or if the matter is returnable in a shorter time, then before the commencement of such hearing;

(2) If there is no such motion or application:

(a) In actions triable without a jury, not less than five days before the date set for trial provided that if the time of trial has been set on less than five days notice, such affidavit shall be promptly filed thereafter and prior to the commencement of the trial;

(b) In actions triable by a jury at least fifteen days prior to the date said action is scheduled for trial; and

(3) If there has been a prior disqualification and substitution of a judge or magistrate a second or subsequent affidavit for change shall be filed with the clerk of courts of the county wherein such action is pending within two days after receiving notice of the name of the judge or magistrate designated to preside at the trial of said action in place of the judge or magistrate previously disqualified.
Source: SDC 1939 & Supp 1960, § 33.1211; SDCL § 15-12-6; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 8; SL 2009, ch 275 (Supreme Court Rule 08-05), eff. Nov. 1, 2008.



§ 15-12-28 Time for filing after unanticipated change of judge or magistrate.

15-12-28. Time for filing after unanticipated change of judge or magistrate. If the affidavit for change is against a judge or magistrate who is to preside who was not regularly scheduled to do so, the provision of § 15-12-27 shall govern if there be sufficient time after the party has knowledge or notice of such change of judge or magistrate, and if there is not sufficient time, the request for disqualification and the affidavit may be filed promptly after such knowledge or notice, but must be filed prior to the time set for the trial of such action.

Source: SDC 1939 & Supp 1960, § 33.1211; SDCL, § 15-12-7; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 9; Supreme Court Rule 82-23.



§ 15-12-29 Late appointment or employment of counsel--Extending time for filing.

15-12-29. Late appointment or employment of counsel--Extending time for filing. If counsel is appointed or retained after the time has passed for compliance with § 15-12-27, the request for disqualification and the affidavit must be promptly filed and the right to file shall be deemed waived if not filed within five days after counsel is so appointed or employed.

Source: Supreme Court Rule No. 75-5, § 10; Supreme Court Rule 82-23.



§ 15-12-30 Filing of affidavit-Number of copies-Statement by clerk of courts.

15-12-30. Filing of affidavit-Number of copies-Statement by clerk of courts. The affidavit for change of circuit judge or magistrate shall be filed with the clerk of the circuit court of the county in which the action is pending. Unless the presiding judge of the circuit court involved has otherwise provided by order or rule to the contrary, the clerk shall forthwith prepare and cause to be delivered to the presiding judge of his circuit a statement complying with subdivision 15-12-34(3) together with a copy of such affidavit. Such clerk shall also forthwith deliver a copy of such affidavit to the judge or magistrate referred to in said affidavit.

Source: SDC 1939 & Supp 1960, § 33.1208; SDCL § 15-12-9; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 11; SL 2015, ch 264 (Supreme Court Rule 15-02), eff. July 1, 2015.



§ 15-12-31 Copies of affidavit served on adverse parties--Liability for failure to serve.

15-12-31. Copies of affidavit served on adverse parties--Liability for failure to serve. On the same day that an affidavit for change of judge or magistrate is filed, the party by whom or on whose behalf it is so filed, or his attorney, shall serve a copy of such affidavit, either personally or by mailing, upon all adverse parties, or their attorneys of record. The failure to make such service shall not in any manner destroy the effect of such affidavit so filed, but the party on whose behalf it is filed shall reimburse the other parties to the action and their witnesses for expense incurred by reason of such failure, the amount thereof and the terms under which the same shall be paid to be fixed and imposed by the court upon hearing.

Source: Supreme Court Order No. 4, 1955; SDC Supp 1960, § 33.1208; SDCL, § 15-12-10; Supreme Court Rule No. 3, 1972; Supreme Court Rule No. 75-5, § 12.



§ 15-12-32 Review of affidavit--Designation of substitute judge or magistrate.

15-12-32. Review of affidavit--Designation of substitute judge or magistrate. The presiding judge of the circuit court or in his absence or disqualification as the judge sought to be changed, the senior judge of the circuit shall review the affidavit and certification, if any, and it is determined that the affidavit is timely and that the right to file the affidavit has not been waived or is not otherwise legally defective, shall assign some other circuit judge or magistrate of that circuit as is appropriate to preside in such action, by filing an order of such appointment with the clerk of the court of the county wherein said action is pending. From the filing of such order the judge or magistrate therein designated shall have full power, authority and jurisdiction to proceed in the matter.

Source: SDC 1939 & Supp 1960, § 33.1214; SDCL, § 15-12-14; Supreme Court Rule No. 75-5, § 13.



§ 15-12-33 Transmittal of copies of order to substitute judge or magistrate and counsel.

15-12-33. Transmittal of copies of order to substitute judge or magistrate and counsel. When an order appointing a substitute judge or magistrate has been filed with the clerk of the circuit court, that clerk shall notify the appointed judge or magistrate of his appointment by mailing or by personally delivering to him a certified copy of such order of appointment and a statement of the case if one has been prepared or requested by the said substitute, and shall mail a certified copy of such order of appointment to all parties or to their attorneys of record in the action involved.

Source: SDC 1939 & Supp 1960, § 33.1215; SDCL, § 15-12-15; Supreme Court Rule No. 75-5, § 14.



§ 15-12-34 Disqualification of all judges in circuit--Certification to Supreme Court.

15-12-34. Disqualification of all judges in circuit--Certification to Supreme Court. In the event it shall be determined that all the judges of the circuit are disqualified or are unable to act in such action, the presiding judge of the circuit shall make and file in the office of the clerk of courts of the court involved an order to that effect. The clerk with whom such order is filed shall forthwith forward to the clerk of the Supreme Court the following:

(1) A certified copy of the affidavit for change of judge;

(2) A certified copy of the order of the presiding judge determining that all the judges of his circuit are disqualified or unable to act; and

(3) A signed statement in duplicate showing the title of the action, the name and address of each attorney of record therein, the date of filing of such affidavit, the general nature of the action and the status thereof.
Source: Supreme Court Rule No. 75-5, § 15.



§ 15-12-35 Assignment of substitute judge by Chief Justice.

15-12-35. Assignment of substitute judge by Chief Justice. Upon receipt of the matter required by § 15-12-34, the Chief Justice of the Supreme Court shall assign some other judge to preside in such action by filing an order with the clerk of the Supreme Court, and from the filing of such order the judge therein designated shall have full power, authority, and jurisdiction to proceed in said action. The clerk of the Supreme Court shall thereupon notify the appointed judge, the presiding judge of said circuit, the clerk of the trial court and all attorneys of record in said action of the judge so assigned, which notice may be given orally if the Chief Justice so directs. The clerk shall mail or deliver to the appointed judge the statement of the action as furnished by the clerk of the trial court.

Source: Supreme Court Rule No. 75-5, § 16.



§ 15-12-36 Jurisdiction of substituted judge or magistrate.

15-12-36. Jurisdiction of substituted judge or magistrate. The judge or magistrate assigned to replace a disqualified judge or magistrate shall hear the action involved at the time set in any previous order, notice of any calendar assignment or at such other time as he may designate, to the end that the filing of such affidavit for change of judge or magistrate shall not result in any unnecessary delay.

Source: SDC 1939 & Supp 1960, § 33.1216; SDCL, § 15-12-16; Supreme Court Rule No. 75-5, § 17.



§ 15-12-37 Disqualification on court's own motion.

15-12-37. Disqualification on court's own motion. A judge or magistrate having knowledge of a ground for self-disqualification under the guidelines established by Canon 3C shall not, unless Canon 3D is utilized, await the filing of an affidavit but shall remove himself on written motion to be filed in duplicate by the judge or magistrate with the clerk of courts of the county wherein the action is pending. The clerk of courts shall notify the presiding judge, and the parties or their attorneys in the manner provided by this chapter for notification on filing of an affidavit for change of judge or magistrate.

Source: Supreme Court Rule No. 75-5, § 18.






Chapter 13 - Reference Of Cases

§ 15-13-1 Purposes for which reference made on agreement of parties.

15-13-1. Purposes for which reference made on agreement of parties. A reference may be ordered upon the agreement of the parties filed with the clerk or entered in the minutes:

(1) To try any or all the issues in an action or proceeding, whether of fact or law and to report a finding and conclusion thereon;

(2) To ascertain a fact necessary to enable the court to determine an action or proceeding;

(3) In all other cases provided for reference by law.
Source: SDC 1939 & Supp 1960, § 33.1501.



§ 15-13-2 Purposes for which reference made without agreement of parties.

15-13-2. Purposes for which reference made without agreement of parties. When the parties do not consent the court may, upon the application of either, or of its own motion, direct a reference in the following cases:

(1) When the trial of an issue of fact requires the examination of a long account on either side; in which case the referee may be directed to hear and decide the whole issue or report upon any specific question of fact involved therein;

(2) When the taking of an account is necessary for the information of the court before judgment or for carrying a judgment or order into effect;

(3) When it is necessary for the information of the court in a special proceeding;

(4) When the case raises issues regarding any of the natural resources of this state, including, but not limited to, all minerals, uranium, oil, gas, coal, air, and water.
Source: SDC 1939 & Supp 1960, § 33.1502; Supreme Court Rule 82-12.



§ 15-13-3 Shorthand reporter--Appointment, qualifications and duties.

15-13-3. Shorthand reporter--Appointment, qualifications and duties. The referee may appoint a shorthand reporter whose qualifications and duties shall be the same as those of the shorthand reporter of the court.

Source: SDC 1939 & Supp 1960, § 33.1514.



§ 15-13-4 Fees, expense, and compensation of shorthand reporter.

15-13-4. Fees, expense, and compensation of shorthand reporter. The fees and necessary expense of the referee and the compensation of the shorthand reporter shall be fixed by the court, after filing the report, and shall be audited and paid by the county wherein the court is held which made the reference; provided that the compensation of such reporter for making a transcript of the evidence shall not be a charge against or paid by the county, but when ordered by the referee shall be paid by the parties to the action.

Source: SDC 1939 & Supp 1960, § 33.1514.






Chapter 14 - Conduct Of Jury Trials

§ 15-14-1 Order of proceedings at trial.

15-14-1. Order of proceedings at trial. In civil jury cases, prior to the jury having been selected and sworn, the court may read a written statement of the case agreed upon by the parties to the prospective jurors. The statement may include a summary of the uncontested facts of the case, the claims of the parties and the issues presented. Any such statement of the case shall be submitted to the parties and agreed to by them before being read to the jury panel. The statement of the case read to the prospective jurors shall become a part of the instructions and charge to the jury except to the extent that justice may require any modification thereof after the evidence has been concluded. The jury shall then be selected and sworn, and the trial shall then proceed in the following order, subject to the right of the court, for good cause shown, otherwise to direct the order of statements, proof, and argument:
(1) The court may give such general and preliminary instructions pursuant to § 15-6-51, as the court, in its discretion, deems advisable;
(2) The plaintiff or party having the burden of proof shall state the issues and the general nature of the evidence he expects to produce in substantiation of the issues by stating what he claims the issuable facts to be, without argument, and without naming or identifying any particular witness or exhibit by which he expects to prove any of such issuable facts unless permitted by the court;
(3) The defendant or party not having the burden of proof shall then state the issues and the general nature of the evidence he expects to produce in substantiation of the issues by stating what he claims the issuable facts to be, without argument, and without naming or identifying any particular witness or exhibit by which he expects to prove any of such issuable facts unless permitted by the court;
(4) The party having the burden of proof shall then produce and offer before the court and jury the evidence on his part;
(5) The opposing party shall then produce and offer before the court and jury his evidence in support of his defense;
(6) The party having the burden of proof may then offer rebutting evidence only, and the opposing party may also offer rebutting evidence only, unless the court for good reason, in furtherance of justice, permit them to offer evidence upon their original case;
(7) When the evidence is concluded the court shall then settle the instructions and charge the jury;
(8) After the court shall have charged the jury, the plaintiff or party having burden of proof may commence and may conclude the argument, the opposing party making his argument between the opening and concluding argument of plaintiff.
Source: SDC 1939 & Supp 1960, § 33.1307; SL 1993, ch 389 (Supreme Court Rule 93-6); SL 1999, ch 269; SL 2000, ch 257 (Supreme Court Rule 00-3).



§ 15-14-2 Order of presentation of evidence and argument by different counsel.

15-14-2. Order of presentation of evidence and argument by different counsel. If several parties, having separate interests, appear by different counsel, the court must determine their relative order in the evidence and argument.

Source: SDC 1939 & Supp 1960, § 33.1307 (10).



§ 15-14-3 Names of jurors deposited in suitable container.

15-14-3. Names of jurors deposited in suitable container. At the opening of the court the clerk shall randomly draw the names of the persons summoned as jurors by an electronic process or prepare separate ballots containing the names of the summoned jurors and deposit the ballots in a suitable container.

Source: SDC 1939 & Supp 1960, § 33.1308; SL 2003, ch 115, § 1.



§ 15-14-4 Procedure for challenging jury panel.

15-14-4. Procedure for challenging jury panel. The procedure for challenging a panel of jurors in civil actions or proceedings shall be the same as provided by statute for such challenges in criminal proceedings.

Source: SDC 1939 & Supp 1960, § 33.1309.



§ 15-14-5 Drawing of names from container.

15-14-5. Drawing of names from container. If an electronic process is not used, the clerk shall, under the direction of the court, publicly draw from the container the appropriate number of ballots to form the jury. Before the name of any juror is drawn, the container shall be closed and the contents shall be intermingled. The clerk shall then, without looking at the ballots, draw them from the container.

Source: SDC 1939 & Supp 1960, § 33.1308; SL 2003, ch 115, § 2.



§ 15-14-6 Repealed.

15-14-6. Repealed by SL 1999, ch 276



§ 15-14-6.1 Challenges for cause in a civil case.

15-14-6.1. Challenges for cause in a civil case. Challenges for cause may be taken on any of the following grounds:

(1) The prospective juror does not meet one of the qualifications required by § 16-13-10 or is disqualified under that section;

(2) The prospective juror is related by consanguinity or affinity within the fourth degree, as defined by § 23A-20-30, to a party in the case;

(3) The prospective juror is a member of the family of a party or one of the attorneys in the case;

(4) The prospective juror has a relationship of guardian and ward, master and servant, employer and employee, landlord and tenant, or principal and agent with an attorney or a party in the case;

(5) The prospective juror is a partner or associate in business with an attorney or a party in the case;

(6) The prospective juror is a surety on a bond or an obligation for an attorney or a party in the case;

(7) The prospective juror, presently, has a relationship of attorney and client with one of the attorneys in the case or has had such a relationship within one year previously;

(8) The prospective juror is an officer, agent, or employee of a corporation, between which corporation and an attorney in the case, the relationship of attorney and client exists;

(9) The prospective juror is the spouse of an attorney in the case;

(10) The prospective juror is the spouse of any other prospective juror who would be subject to a challenge for cause under this section;

(11) The prospective juror previously served as a juror or was a witness in a previous trial between the same parties for the same cause of action;

(12) The prospective juror has a pecuniary interest in the outcome of the case, except an interest as a member or citizen of a municipal corporation or other government unit;

(13) The prospective juror has knowledge of some or all of the material facts of the case and has an unqualified opinion or belief as to the merits of the case;

(14) The prospective juror has a state of mind evincing enmity against, or bias to or against a party in the case;

(15) Within two years prior to being summoned, the prospective juror served as a juror in the county during a prior term of jury service pursuant to § 16-13-22;

(16) The prospective juror has a civil case pending in the county exclusive of small claims actions;

(17) If a talesman, the prospective juror applied directly or indirectly to a sheriff, deputy sheriff, or coroner of the county to be summoned for jury duty;

(18) A challenge for actual bias showing the existence of a state of mind on the part of a prospective juror, in reference to the case or to a party, that satisfies the court, in the exercise of sound discretion, that the juror cannot try the issue impartially, without prejudice to the substantial rights of the party challenging.
Source: SL 1999, ch 277; SL 2002, ch 249, § 2.



§ 15-14-7 Challenge of individual jurors--Number of peremptory challenges--Alternating by parties.

15-14-7. Challenge of individual jurors--Number of peremptory challenges--Alternating by parties. The challenges are to individual jurors, and are either peremptory or for cause. Each party is entitled to three peremptory challenges. If no peremptory challenges are taken until the panel is full, they must be taken by the parties alternately, commencing with the plaintiff.

Source: SDC 1939 & Supp 1960, § 33.1310.



§ 15-14-8 Challenges when several parties on one side.

15-14-8. Challenges when several parties on one side. Either party may challenge the jurors, but where there are several parties on either side they must join in a challenge before it can be made, except when the parties on the same side have conflicting interests they must each be allowed to examine and challenge separately, and must each be allowed the number of peremptory challenges provided by law.

Source: SDC 1939 & Supp 1960, § 33.1310.



§ 15-14-9 Trial of jury challenges for cause--Witnesses.

15-14-9. Trial of jury challenges for cause--Witnesses. Challenges for cause must be tried by the court. The juror challenged and any other person may be examined as a witness on the trial of the challenge.

Source: SDC 1939, § 33.1311; SL 1951, ch 185.



§ 15-14-10 Procedure for peremptory challenges--Replacement of jurors challenged.

15-14-10. Procedure for peremptory challenges--Replacement of jurors challenged. After the panel is filled the parties shall exercise their peremptory challenges. A list of the jurors in the panel shall be made by the clerk and passed first to the plaintiff and then to the defendant, or their respective counsel, and the parties shall exercise their peremptory challenges by crossing out the name of the juror they desire to challenge and noting thereafter that such challenge has been exercised by the plaintiff or defendant, as the case may be. When a peremptory challenge is exercised it shall be announced by the party or attorney exercising it; but the name of the juror challenged need not be announced. Thereupon and before further challenges are exercised, the clerk shall draw another juror and he may be examined for cause and challenges for cause made. The parties shall proceed alternately, exercising their peremptory challenges until the same are exhausted and the jurors then remaining in the box shall be sworn as jurors to try the case.

Source: SDC 1939 & Supp 1960, § 33.1312.



§ 15-14-10.1 Choosing alternate jurors.

15-14-10.1. Choosing alternate jurors. In addition to the method of choosing or seating an alternate juror provided by § 15-6-47(b), the judge may choose the alternate jurors by lot, or by such other means as the parties agree on the record.

Source: Supreme Court Rule 97-2.



§ 15-14-10.2 Number of prospective jurors.

15-14-10.2. Number of prospective jurors. When prospective jurors are called for examination, the court may call to the jury box a number of prospective jurors equal to the number of jurors to be impaneled, the number of peremptory challenges allowed the parties, and number of alternates, if any.

Source: Supreme Court Rule 97-3.



§ 15-14-10.3 Selection of prospective jurors.

15-14-10.3. Selection of prospective jurors. When prospective jurors are called for examination, the court shall allow selection by either § 15-14-10.2 or 15-14-10.

Source: Supreme Court Rule 97-4.



§ 15-14-10.4 Determining manner of exercising peremptory challenge.

15-14-10.4. Determining manner of exercising peremptory challenge. If prospective jurors are called for examination pursuant to § 15-14-10.2, the manner of exercising a peremptory challenge shall be as found in § 15-14-10.5. If prospective jurors are called for examination pursuant to § 15-14-10, the manner of exercising a peremptory challenge shall be as found in § 15-14-10.

Source: Supreme Court Rule 97-5.



§ 15-14-10.5 Exercise of peremptory challenge.

15-14-10.5. Exercise of peremptory challenge. Following examination of the jurors called for examination pursuant to § 15-14-10.2, the parties, commencing with the plaintiff, shall alternatively exercise their peremptory challenges on the clerk's list. A peremptory challenge may not be waived.

Source: Supreme Court Rule 97-6.



§ 15-14-11 Oath of jurors--Affirmation.

15-14-11. Oath of jurors--Affirmation. As soon as the jury is completed, the following oath shall be administered to the jurors.

Do you, and each of you, swear or affirm that you will fairly hear the matters in dispute and render a verdict according to the evidence and the instructions of the court, so help you God?

Source: SDC 1939 & Supp 1960, § 33.1313; SL 2007, ch 131, § 1.



§ 15-14-12 Admonitions by court on separation of jury.

15-14-12. Admonitions by court on separation of jury. Whenever the jurors are permitted to separate, they shall be admonished by the court as follows: You are reminded that you are not to discuss any aspect of this case among yourselves or with anyone else and that you should not form or express any opinion on the case until it is given to you for decision.

Source: SDC 1939 & Supp 1960, § 33.1320; SL 2007, ch 149, § 2.



§ 15-14-13 Discharge of juror unable to proceed with trial--Proceedings after discharge.

15-14-13. Discharge of juror unable to proceed with trial--Proceedings after discharge. If after the impaneling of a jury and before a verdict, a juror dies or becomes so sick as to be unable properly to perform his duty, or if a member of the immediate family of a juror dies or becomes so sick as to warrant the discharge of such juror, the court may order him to be discharged. In that case the trial may proceed with the other jurors if the parties so agree, or another juror may be sworn and the trial begin anew, or the jury may be discharged and a new jury then or afterward impaneled.

Source: SDC 1939 & Supp 1960, § 33.1326.



§ 15-14-14 Stenographic report of opening statements not required.

15-14-14. Stenographic report of opening statements not required. The court reporter need not make stenographic report of the opening statements of counsel unless the court shall direct, nor if made shall he include same in the transcript unless requested by the party ordering the transcript.

Source: SDC 1939 & Supp 1960, § 33.1307 (3).



§ 15-14-15 One counsel on each side to examine witness.

15-14-15. One counsel on each side to examine witness. Unless by leave of court, one counsel only on each side shall be entitled to examine or cross-examine a witness.

Source: SDC 1939 & Supp 1960, § 33.1307 (7).



§ 15-14-16 View of premises by jury.

15-14-16. View of premises by jury. When in the opinion of the court it is proper for the jury to have a view of the property which is the subject of litigation, or of the place in which any material fact occurred, it may order them to be conducted in a body, under the charge of an officer, to the place which shall be shown to them by some person appointed by the court for that purpose. The jury may be given a view of the property or place while the case is being submitted to them or during their deliberation, or both, as the court may order. While the jury are thus absent, no person, other than the person so appointed, shall speak to them on any subject connected with the trial.

Source: SDC 1939 & Supp 1960, § 33.1322.



§ 15-14-17 Number of counsel and time allowed for argument to jury.

15-14-17. Number of counsel and time allowed for argument to jury. The number of counsel and the time allowed for argument to the jury shall be determined by the court in each case before the argument is begun.

Source: SDC 1939 & Supp 1960, § 33.1321.



§ 15-14-18 Scope of argument to jury--Argument on law.

15-14-18. Scope of argument to jury--Argument on law. Counsel in arguing the case may argue and comment upon the law as given in the instructions of the court, as well as upon the evidence in the case, but in no case except in trials for libel, shall counsel argue or contend before the jury that the law governing the case is other or different than that settled and given by the trial court in the instructions. The trial court shall strictly enforce this section and § 15-14-17.

Source: SDC 1939 & Supp 1960, § 33.1321.



§ 15-14-19 Retirement of jury for deliberation.

15-14-19. Retirement of jury for deliberation. When the case is finally submitted to the jury they may decide in court or retire for deliberation. If they retire, they must be kept together in some convenient place under charge of an officer until they agree upon a verdict or are discharged by the court; provided, that the court may, at its discretion, permit the jurors to separate during the adjournment of court overnight.

Source: SDC 1939 & Supp 1960, § 33.1324; Supreme Court Rule No. 5, 1972, effective January 1, 1973.



§ 15-14-20 Papers, exhibits, and notes taken into jury room.

15-14-20. Papers, exhibits, and notes taken into jury room. Upon retiring for deliberation the jury may take with them all papers which have been received as evidence in the cause, except depositions and such papers and exhibits as ought not, in the opinion of the court, to be taken from the person having them in his possession; and they may also take with them notes of the testimony or other proceedings on the trial taken by themselves, or any of them, but none taken by any other person.

Source: SDC 1939 & Supp 1960, § 33.1323.



§ 15-14-21 Communications to and from jury during deliberations.

15-14-21. Communications to and from jury during deliberations. Unless by order of the court the officer having the jury under his charge must not suffer any communication to be made to them, or make any himself, except to ask them if they have agreed upon a verdict; or to make such communications necessary for their food and maintenance while in his charge; and he must not before their verdict is rendered communicate to any person the state of their deliberations, or the verdict agreed upon.

Source: SDC 1939 & Supp 1960, § 33.1324.



§ 15-14-22 Other business of court during jury deliberations--Case open until jury discharged.

15-14-22. Other business of court during jury deliberations--Case open until jury discharged. While the jury is absent the court may adjourn from time to time, in respect to other business; but it is nevertheless open for every purpose connected with the cause submitted to the jury until a verdict is rendered or the jury discharged.

Source: SDC 1939 & Supp 1960, § 33.1336.



§ 15-14-23 Verdict to include value and damages in action for recovery of personal property.

15-14-23. Verdict to include value and damages in action for recovery of personal property. In an action for the recovery of specific personal property, if the property has not been delivered to the plaintiff, or the defendant, by his answer, claim a return thereof, the jury, if their verdict be in favor of the plaintiff, or, if being in favor of the defendant, they also find that he is entitled to a return thereof, must find the value of the property, and if so instructed, the value of specific portions thereof, and may at the same time assess the damages, if any are claimed in the complaint or answer, which the prevailing party has sustained by reason of the taking or detention of such property.

Source: SDC 1939 & Supp 1960, § 33.1332.



§ 15-14-24 Sealed verdict directed on agreement during adjournment.

15-14-24. Sealed verdict directed on agreement during adjournment. The court may direct the jury to bring in a sealed verdict, at the opening of the court, in case of an agreement during a recess or adjournment for the day.

Source: SDC 1939 & Supp 1960, § 33.1336.



§ 15-14-25 Receipt from jury and reading of verdict--Inquiry--Number of votes required.

15-14-25. Receipt from jury and reading of verdict--Inquiry--Number of votes required. Except in the cases provided for in § 15-14-27, when the jury have agreed upon their verdict they must be conducted into court, their names called by the clerk and the verdict rendered by their foreman. The verdict must be in writing, signed by the foreman, and must be read by the clerk to the jury, and the inquiry made whether it is their verdict. If three or more jurors disagree they must be sent out again. If ten of the jury agree to the verdict it shall be the verdict of the jury and so recorded.

Source: SDC 1939 & Supp 1960, § 33.1333.



§ 15-14-26 Polling of jury--Dissenting votes.

15-14-26. Polling of jury--Dissenting votes. If neither party requires the jury to be polled the verdict is complete and the jury discharged from the case. Either party may require the jury to be polled, which is done by the court or clerk asking each juror if it is his verdict. If more than two answer in the negative, except in the cases provided for in § 15-14-27, the jury must again be sent out.

Source: SDC 1939 & Supp 1960, § 33.1333.



§ 15-14-27 Actions in which five-sixths vote by jury sufficient.

15-14-27. Actions in which five-sixths vote by jury sufficient. In all civil actions cognizable by a magistrate judge, except actions for the forcible entry and detainer, or detainer only, of real property, tried in the circuit court, the verdict may be rendered by five-sixths of the jury in the manner provided in §§ 15-14-28 and 15-14-29.

Source: SDC 1939 & Supp 1960, § 33.1334; SL 1974, ch 153, § 7; SL 1985, ch 160; SL 1994, ch 157, § 3; SL 1997, ch 112, § 1.



§ 15-14-28 Receipt and reading of verdict when five-sixths vote sufficient--Inquiry--Dissenting votes.

15-14-28. Receipt and reading of verdict when five-sixths vote sufficient--Inquiry--Dissenting votes. In the actions provided for in § 15-14-27, when the jury has agreed upon their verdict, they shall be conducted into court, their names shall be called by the clerk and the verdict shall be rendered by their foreman. The verdict shall be in writing signed by the foreman and shall be read by the clerk to the jury and the inquiry made whether it is their verdict. If two or more of the jury disagree, they shall be sent out again. If five of the jury agree to the verdict, it shall be the verdict of the jury and so recorded.

Source: SDC 1939 & Supp 1960, § 33.1335; SL 1997, ch 112, § 2.



§ 15-14-29 Polling of jury when five-sixths vote sufficient--Dissenting votes.

15-14-29. Polling of jury when five-sixths vote sufficient--Dissenting votes. If neither party in an action provided for in § 15-14-27 requires the jury to be polled, the verdict is complete and the jury shall be discharged from the case. Either party may require the jury to be polled, which shall be done by the court or clerk asking each juror if it is his or her verdict. If more than one answers in the negative, the jury shall be sent out.

Source: SDC 1939 & Supp 1960, § 33.1335; SL 1997, ch 112, § 3.



§ 15-14-30 Correction of irregularities in verdict.

15-14-30. Correction of irregularities in verdict. When the verdict is announced, if it be informal or insufficient in not covering the issue submitted, it may be corrected by the jury under the advice of the court, or the jury may be again sent out.

Source: SDC 1939 & Supp 1960, § 33.1337.



§ 15-14-31 Minute entry on receipt of verdict--Contents.

15-14-31. Minute entry on receipt of verdict--Contents. Upon receiving a verdict an entry must be made by the clerk in the minutes of the court, specifying the time of trial, the names of the jurors and witnesses, and setting out the verdict at length.

Source: SDC 1939 & Supp 1960, § 33.1338.



§ 15-14-32 Jury discharged by final adjournment for term.

15-14-32. Jury discharged by final adjournment for term. A final adjournment of the court for the term discharges the jury.

Source: SDC 1939 & Supp 1960, § 33.1336.



§ 15-14-33 New trial after verdict not returned.

15-14-33. New trial after verdict not returned. In all cases where the jury are discharged or prevented from giving a verdict by reason of accident or other cause, during the progress of the trial, or after the cause is submitted to them, the action may be again tried immediately or at a future time, as the court may direct.

Source: SDC 1939 & Supp 1960, § 33.1328.






Chapter 15 - Record And Exhibits

§ 15-15-1 Objections, rulings, proceedings, and remarks to be noted by court reporter.

15-15-1. Objections, rulings, proceedings, and remarks to be noted by court reporter. When a court reporter is making a record of the proceedings of the court in any trial, motion, or proceeding of any kind before the court, he shall note all objections to the evidence and rulings thereon and all motions, stipulations, applications, and similar proceedings relevant to the matter involved and all rulings and remarks of the court thereon.

Source: SDC 1939 & Supp 1960, § 33.1601.



§ 15-15-2 Clerk or judge to keep minutes in absence of reporter--Computer record.

15-15-2. Clerk or judge to keep minutes in absence of reporter--Computer record. If there is no court reporter making such record, the clerk of the court shall keep full and accurate minutes of all such matters as referred to in § 15-15-1 and rulings thereon. In the absence of both reporter and clerk, the judge shall preserve the minutes of the proceedings. If the record of the court action is kept by an automated process, the computer record shall constitute the minutes of the court.

Source: SDC 1939 & Supp 1960, § 33.1601; SL 1991, ch 167.



§ 15-15-3 Exhibits and record evidence marked for identification and filed--Reading of contents or description into trial record.

15-15-3. Exhibits and record evidence marked for identification and filed--Reading of contents or description into trial record. All exhibits or other record evidence offered at the trial of a cause shall be marked for identification by the shorthand reporter or clerk and shall be filed as records in said cause. The trial judge may order a copy of any exhibit or of the material parts thereof filed in place of the original or may direct that the material parts thereof be read into the record upon the trial and when the exhibit is of such nature that it cannot be filed or the contents thereof read into the record, a description thereof shall be read into the record upon the trial.

Source: SDC 1939 & Supp 1960, § 33.1602.



§ 15-15-4 Sale or destruction of exhibits if not collected when judgment final--Retention of necessary copies--Fee.

15-15-4. Sale or destruction of exhibits if not collected when judgment final--Retention of necessary copies--Fee. Whenever the decision or judgment of the court has become final, the clerk of courts shall give notice to the attorneys or parties of record by registered or certified mail that the exhibits in the possession of the clerk, if not collected within thirty days, shall upon order of the court be destroyed or sold at sale under chapter 15-19. However, upon proper application to the court, the exhibit may be preserved as a part of the permanent record in the files. If an exhibit is a necessary part of the judgment or consists of a written instrument establishing the liability of a party against whom judgment has been rendered, a copy of it shall be made and retained by the clerk and the original canceled by endorsement across its face before being returned to the person entitled thereto as determined by the court. Unless the person entitled thereto as determined by the court shall furnish a true copy of such exhibit, he shall pay the fee of the clerk for making such copy.

Source: SDC 1939 & Supp 1960, § 33.1602; SL 1977, ch 171; SL 1979, ch 148; Supreme Court Rule 82-21; SL 1990, ch 149, § 9.



§ 15-15-4.1 Return of administrative record to agency of origin when judgment final.

15-15-4.1. Return of administrative record to agency of origin when judgment final. Whenever the decision or judgment of the court has become final in an action governed by chapter 1-26, the clerk of courts shall return to the agency of origin the administrative record filed with the court pursuant to the provisions of § 1-26-33. Subsequent access to said record shall be governed by the provisions of § 1-26-7.

Source: Supreme Court Rule 82-22.



§ 15-15-5 Record on motion for new trial--Contents--Formal settlement not required.

15-15-5. Record on motion for new trial--Contents--Formal settlement not required. The record for presentation of any motion or application for a new trial shall consist of all the documents, evidence, motions, applications, objections, and rulings of the court as offered, filed, recorded, or entered in the minutes of the clerk or judge and the transcript of the reporter, if such transcript has been made, but it shall not be necessary to have such record formally settled for purposes of application for new trial.

Source: SDC 1939 & Supp 1960, § 33.1603.



§ 15-15-6 Repealed.

15-15-6. Repealed by SL 1984, ch 12, § 33



§ 15-15-7 Fee for transcripts--Exception for indigents.

15-15-7. Fee for transcripts--Exception for indigents. Unless ordered by the court to be supplied to an indigent or an indigent's counsel and paid out of the county treasury where court was held, a fee shall be charged to the person ordering a typewritten transcript by filing of an order for transcript on appeal of a proceeding taken by an officer of the court, which shall be certified to be a correct transcript of the reporter's notes of the evidence, at the rate of three dollars per page for the original. The fee for a copy, furnished on request, is forty cents per page, to be paid to the officer of the court who prepared the transcript.

Source: SDC 1939, §§ 32.0503, 32.0504; SL 1957, ch 173; SDCL, §§ 16-7-12, 16-7-13; SL 1970, ch 136, §§ 1, 2; SL 1974, ch 152, § 1; SL 1976, ch 148; SL 1980, ch 164; SL 1984, ch 146; SL 1986, ch 27, § 5; SL 1988, ch 177; SL 2003, ch 116, § 1.



§ 15-15-8 Letter size paper required in all courts.

15-15-8. Letter size paper required in all courts. Eight and one-half inch by eleven inch paper size shall be the only accepted size in all of the courts of the State of South Dakota. This section shall be applicable to all documents except original documents filed as exhibits.

Source: Supreme Court Rule 82-3.



§ 15-15-9 Content of record.

15-15-9. Content of record. The record of any hearing, court trial or jury trial conducted by or on behalf of the Unified Judicial System shall consist of the transcript prepared by an official court reporter or court recorder or freelance reporter on contract with the Unified Judicial System, the exhibits offered in evidence and jury instructions. This rule shall not apply to child support referee hearings.

The reporter shall transcribe and certify such parts of the record of the proceedings as may be required by any rule or order of the court. Upon the request of any party to any proceeding which has been so recorded, who has agreed to pay any applicable fee for such transcription, the reporter shall file an electronic transcript with the clerk of court upon completion and transmit a paper or electronic copy to the requesting party. The court may request that an additional paper copy of the transcript be filed with the clerk of court.

Source: SL 2010, ch 255 (Supreme Court Rule 10-02), eff. Feb. 26, 2010; SL 2011, ch 228 (Supreme Court Rule 10-04), eff. Aug. 30, 2010; SL 2015, ch 265 (Supreme Court Rule 15-03), eff. July 1, 2015.



§ 15-15-10 Temporary sealing of transcript.

15-15-10. Temporary sealing of transcript. The clerk of court shall file the transcript in the court record. The transcript shall be sealed for a period of ninety days from the date filed unless otherwise ordered by the court. During this time period, any copy of such transcript shall be obtained from the court reporter or transcriber at the rate provided by existing law.

Following the expiration of such period of time, unless otherwise sealed or declared confidential by court order or existing law, the filed transcript will be available for public inspection and copying through the clerk of courts office or through any other means of electronic court record access. Reproduction of the transcript may be provided on the same terms and conditions as any other document in the court record.

Source: SL 2015, ch 266 (Supreme Court Rule 15-04), eff. July 1, 2015.



§ 15-15-11 Request to prohibit public access to information in transcript--Filing under seal or with redaction of information.

15-15-11. Request to prohibit public access to information in transcript--Filing under seal or with redaction of information. A request to prohibit public access to certain information in a transcript shall be governed by § 15-15A-13. The court may order that any transcript be filed under seal or may require the redaction of information contained in the transcript for good cause shown. In the event of redaction, an unredacted version shall also be filed with the court under seal. During the ninety day period, or for such period of time as may be extended by the court pursuant to § 15-15-10, the parties to the case shall review the transcript to identify any items contained therein that should not be accessible to the public pursuant to court order or existing law. If such information exists, the parties shall move for the court to have that information protected in the public record. It shall not be the responsibility of the reporter when preparing a transcript to redact information unless a request has been made in advance to redact specific information by the parties or the court.

Source: SL 2015, ch 267 (Supreme Court Rule 15-05), eff. July 1, 2015.



§ 15-15-12 Transcript of voir dire proceeding only available for inspection at courthouse.

15-15-12. Transcript of voir dire proceeding only available for inspection at courthouse. In order to protect the confidentiality of private juror information the transcript of any voir dire proceeding shall not be made available to the public except through inspection at the courthouse unless otherwise ordered by the court.

Source: SL 2015, ch 268 (Supreme Court Rule 15-06), eff. July 1, 2015.






Chapter 15A - Unified Judicial System Court Records Rule

§ 15-15A-1 Purpose of rule of access to court records.

15-15A-1. Purpose of rule of access to court records. The purpose of this rule is to provide a comprehensive policy on access to court records. The rule provides for access in a manner that:

(1) Maximizes accessibility to court records,

(2) Supports the role of the judiciary,

(3) Promotes governmental accountability,

(4) Contributes to public safety,

(5) Minimizes risk of injury to individuals,

(6) Protects individual privacy rights and interests,

(7) Protects proprietary business information,

(8) Minimizes reluctance to use the court to resolve disputes,

(9) Makes most effective use of court and clerk of court staff,

(10) Provides excellent customer service, and

(11) Does not unduly burden the ongoing business of the judiciary.

The rule is intended to provide guidance to 1) litigants, 2) those seeking access to court records, and 3) judges, court and clerk of court personnel responding to requests for access.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05, eff. Feb. 25, 2005.



§ 15-15A-2 Who has access to court records under the rule.

15-15A-2. Who has access to court records under the rule. Every member of the public has the same access to court records as provided in this rule, except as provided otherwise by statute or rule and except as provided in § 15-15A-7.

"Public" includes:

(1) any person and any business or non-profit entity, organization or association;

(2) any governmental agency for which there is no existing policy, statute or rule defining the agency's access to court records;

(3) media organizations.

"Public" does not include:

(4) court or clerk of court employees;

(5) people or entities, private or governmental, who assist the court in providing court services;

(6) public agencies whose access to court records is defined by another statute, rule, order, policy or database access agreement with the South Dakota Unified Judicial System;

(7) the parties to a case or their lawyers regarding access to the court record in their case, which may be defined by statute or rule.
Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-3 Definition of terms.

15-15A-3. Definition of terms. (1) "Court record" includes any document, information, or other thing that is collected, received or maintained by a clerk of court in connection with a judicial proceeding. "Court record" does not include other records maintained by the public official who also serves as clerk of court or information gathered, maintained or stored by a governmental agency or other entity to which the court has access but which is not part of the court record as defined in this section.

(2) Information in a court record "in electronic form" includes information that exists as: (a) electronic representations of text or graphic documents; (b) an electronic image, including a video image, of a document, exhibit or other thing; or (c) data in the fields or files of an electronic database.

(3) "Public access" means that the public may inspect and obtain a copy of the information in a court record unless otherwise prohibited by statute, court rule or a decision by a court of competent jurisdiction. The public may have access to inspect information in a court file upon payment of applicable fees.

(4) "Remote access" means the ability to electronically search, inspect, or copy information in a court record without the need to physically visit the court facility where the court record is maintained.
Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-4 Applicability of rule.

15-15A-4. Applicability of rule. This rule applies to all court records, regardless of the physical form of the court record, the method of recording the information in the court record or the method of storage of the information in the court record.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-5 General access rule.

15-15A-5. General access rule. (1) Information in the court record is accessible to the public except and as prohibited by statute or rule and except as restricted by §§ 15-15A-7 through 15-15A-13.

(2) There shall be a publicly accessible indication of the existence of information in a court record to which access has been restricted, which indication shall not disclose the nature of the information protected, i.e., "sealed document."

(3) An individual circuit or a local court may not adopt a more restrictive access policy or otherwise restrict access beyond that provided by statute or in this rule, nor provide greater access than that provided for by statute or in this rule.
Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-6 Court records that are only publicly available at a court facility.

15-15A-6. Court records that are only publicly available at a court facility. A request to limit public access to information in a court record to a court facility in the jurisdiction may be made by any party to a case, an individual identified in the court record, or on the court's own motion. For good cause, the court will limit the manner of public access. In limiting the manner of access, the court will use the least restrictive means that achieves the purposes of this access rule and the needs of the requestor.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-7 Court records excluded from public access.

15-15A-7. Court records excluded from public access. The following information in a court record is not accessible to the public:

(1) Information that is not to be accessible to the public pursuant to federal law;

(2) Information that is not to be accessible to the public pursuant to state law, court rule or case law as follows;

(3) Examples of such state laws, court rules, or case law follow. Note this may not be a complete listing and the public and court staff are directed to consult state law, court rules or case law. Note also that additional documents are listed below that may not be within court records but are related to the court system; the public and court staff should be aware of access rules relating to these documents.

(a) Abortion records (closed); § 34-23A-7.1

(b) Abuse and neglect files and records (closed, with statutory exceptions); § 26-8A-13

(c) Adoption files and adoption court records (closed, with statutory exceptions); §§ 25-6-15 through 25-6-15.3

(d) Affidavit filed in support of search warrant (sealed if so ordered by court, see statutory directives); § 23A-35-4.1

(e) Attorney discipline records (closed until formal complaint has been filed with Supreme Court by the State Bar Association's Disciplinary Board or Attorney General, accused attorney requests matter be public, or investigation is premised on accused attorney's conviction of a crime); § 16-19-99

(f) Civil case filing statements (closed); § 15-6-5(h);

(g) Coroner's inquest (closed until after arrest directed if inquisition finds criminal involvement with death); § 23-14-12

(h) Custody or visitation dispute mediation proceedings pursuant to § 25-4-60 (closed, inadmissible into evidence)

(i) Discovery material (closed unless admitted into evidence by court) §§ 15-6-26(c); 15-6-5(g)

(j) Domestic abuse victim's location (closed, with statutory exception); § 25-10-39

(k) Employment examination or performance appraisal records maintained by Bureau of Human Resources (closed); § 1-27-1

(l) Grand jury proceedings (closed with statutory exceptions); § 23A-5-16

(m) Guardianships and conservatorships (closed with statutory exceptions); § 29A-5-311

(n) Involuntary commitment for alcohol and drug abuse (petition, application, report to circuit court and court's protective custody order sealed; law enforcement or prosecutor may petition the court to examine these documents for limited purpose); § 34-20A-70.2

(o) Judicial disciplinary proceedings (closed until Judicial Qualifications Commission files its recommendation to Supreme Court, accused judge requests matter be public, or investigation is premised on accused judge's conviction of either a felony crime or one involving moral turpitude); ch. 16-1A, Appx. III(1)

(p) Juvenile court records and court proceedings (closed with statutory exception); §§ 26-7A-36 through -38; §§ 26-7A-113 through -116

(q) Mental illness court proceedings and court records (closed); §§ 27A-12-25; 27A-12-25.1 through -32

(r) Pardons (statutory exceptions, see § 24-14-11)

(s) Presentence investigation reports (closed); §§ 23A-27-5 through -10; § 23A-27-47

(t) Probationer under suspended imposition of sentence (record sealed upon successful completion of probation conditions and discharge); §§ 23A-27-13.1; 23A-27-17

(u) Records prepared or maintained by court services officer (closed except by specific order of court); § 23A-27-47

(v) Trade secrets (closed); subdivision 15-6-26(c)(7)

(w) Trusts (sealed upon petition with statutory exceptions); § 21-22-28

(x) Voluntary termination of parental rights proceedings and records (closed except by order of court); § 25-5A-20

(y) Wills (closed with statutory exceptions); § 29A-2-515

(z) Written communication between attorney and client; attorney work product (closed unless such privilege is waived); ch. 16-18, Appx. Rule 1.6

(aa) Information filed with the court pending in camera review (closed)

(bb) Any other record declared to be confidential by law; § 1-27-3.
Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005; SL 2012, ch 23, § 93.



§ 15-15A-8 Confidential numbers, financial documents, and name of child victim excluded from public access.

15-15A-8. Confidential numbers, financial documents, and name of child victim excluded from public access. The following information in a court record is not accessible to the public:

(1) Social security numbers, employer or taxpayer identification numbers, and financial or medical account numbers of an individual.

(2) Financial documents such as income tax returns, W-2's and schedules, wage stubs, credit card statements, financial institution statements, check registers, and other financial information.

(3) The name of any minor child alleged to be the victim of a crime in any adult criminal proceeding.
Source: SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005; SL 2015, ch 269 (Supreme Court Rule 15-07), eff. July 1, 2015.



§ 15-15A-9 Filing confidential numbers, financial documents, and name of child victim in court record.

15-15A-9. Filing confidential numbers, financial documents, and name of child victim in court record. (1) Social security numbers, employer or taxpayer identification numbers, and financial or medical account numbers of an individual where required to be filed with the court shall be submitted on a separate Confidential Information Form, appended to these rules, and filed with the pleading or other document required to be filed. The Confidential Information Form is not accessible to the public.

(2) Financial documents named in subdivision 15-15A-8(2) that are required to be filed with the court shall be submitted as a confidential document and designated as such to the clerk upon filing. The Confidential Financial Documents Information Form appended to these rules shall be attached to financial documents being filed with the court. The Confidential Financial Documents Information Form is not accessible to the public. The confidential financial documents will not be publicly accessible, even if admitted as a trial or hearing exhibit, unless the court permits access pursuant to § 15-15A-10. The court may, on its own motion, protect financial documents that have been submitted without the Confidential Financial Documents Information Form.

(3) Names of any minor child alleged to be the victim of a crime in any adult criminal proceeding shall appear as initials only. The names shall be provided on a separate Confidential Information Form.

(4) Parties with cases filed prior to the effective date of this rule, or the court on its own, may, by motion, protect the privacy of confidential information as defined in § 15-15A-8. Parties filing this motion will submit a completed Confidential Information Form or Confidential Financial Documents Information Form as appropriate.
Source: SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005; SL 2006, ch 331 (Supreme Court Rule 06-57), eff. July 1, 2006; SL 2015, ch 270 (Supreme Court Rule 15-08), eff. July 1, 2015.



§ 15-15A-10 Procedure for requesting access to confidential financial documents.

15-15A-10. Procedure for requesting access to confidential financial documents. (1) Any person may file a motion, supported by affidavit showing good cause, for access to confidential financial documents. Written notice of the motion shall be required.

(2) If the person seeking access cannot locate a party to provide the notice required under this rule, after making good faith reasonable effort to provide such notice as required by applicable court rules, an affidavit may be filed with the court setting forth the efforts to locate the party and requesting waiver of the notice provisions of this rule. The court may waive the notice requirement of this rule if the court finds that further good faith efforts to locate the party are not likely to be successful.

(3) The court shall allow access to confidential financial documents, or relevant portions of the documents, if the court finds that the public interest in granting access or the personal interest of the person seeking access outweighs the privacy interests of the parties or dependent children. In granting access the court may impose conditions necessary to balance the interests consistent with this rule.
Source: SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005; SL 2006, ch 332 (Supreme Court Rule 06-58), eff. July 1, 2006.



§ 15-15A-11 Requests for bulk distribution of court records.

15-15A-11. Requests for bulk distribution of court records. Dissemination of bulk information for resale is prohibited pursuant to § 1-27-1. Any other bulk dissemination is prohibited except as authorized by the State Court Administrator or the Chief Justice of the Supreme Court.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SDCL § 15-15A-8; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-12 Access to compiled information from court records.

15-15A-12. Access to compiled information from court records. (1) Compiled information is defined as information that is derived from the selection, aggregation or reformulation by the Supreme Court of some of the information from more than one individual court record.

(2) Any member of the public may request compiled information that consists solely of information that is publicly accessible and that is not already available in an existing report. The Supreme Court may compile and provide the information if it determines, in its discretion, that providing the information meets criteria established by the Court, that the resources are available to compile the information and that it is an appropriate use of public resources. The State Court Administrator's Office will make the initial determination as to whether to provide the compiled information.

(a) Compiled information that includes information to which public access has been restricted may be requested by any member of the public only for scholarly, journalistic, political, governmental, research, evaluation, or statistical purposes.

(b) The request shall a) identify what information is sought; b) describe the purpose for requesting the information and explain how the information will benefit the public interest or public education, and c) explain provisions for the secure protection of any information requested to which public access is restricted or prohibited.

(c) The Supreme Court may grant the request and compile the information if it determines that doing so meets criteria established by the Court, is consistent with the purposes of the access rules, that the resources are available to compile the information, and that it is an appropriate use of public resources.

(d) If the request is granted, the Supreme Court may require the requestor to sign a declaration that:

(i) The data will not be sold or otherwise distributed directly or indirectly, to third parties, except for journalistic purposes;

(ii) The information will not be used directly or indirectly to sell a product or service to an individual or the general public, except for journalistic purposes; and

(iii) There will be no copying or duplication of information or data provided other than for the stated scholarly, journalistic, political, governmental, research, evaluation, or statistical purpose.

The Supreme Court may make such additional orders as may be needed to protect information to which access has been restricted or prohibited.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SDCL § 15-15A-9; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-13 Requests to prohibit public access to information in court records.

15-15A-13. Requests to prohibit public access to information in court records. A request to prohibit public access to information in a court record may be made by any party to a case, the individual about whom information is present in the court record, or on the court's own motion. Notice of the request must be provided to all parties in the case and the court may order notice be provided to others with an interest in the matter. The court shall hear any objections from other interested parties to the request to prohibit public access to information in the court record. The court must decide whether there are sufficient grounds to prohibit access according to applicable constitutional, statutory and common law. In deciding this the court should consider the purpose of this rule as set forth in § 15-15A-1. In restricting access, the court will use the least restrictive means that will achieve the purposes of this access rule and the needs of the requestor.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SDCL § 15-15A-10; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-14 When court records may be accessed.

15-15A-14. When court records may be accessed. (1) Court records will be available where available for public access in the courthouse during hours established by the court. Court records in electronic form to which the court allows remote access under this rule will be available for access at least during the hours established by the court for courthouse access, subject to unexpected technical failures or normal system maintenance announced in advance.

(2) Upon receiving a request for access to information the court will respond within a reasonable time regarding the availability of the information and provide the information within a reasonable time.
Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SDCL § 15-15A-11; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



§ 15-15A-15 Fees for accessing court records.

15-15A-15. Fees for accessing court records. The Supreme Court may charge a fee for access to and copies of court records in electronic form, for remote access or compiled information. The fee shall be reasonable and may include costs for labor, materials and supplies. Fees for record searches are set forth in § 16-2-29.5. Some entities, and other entities under certain conditions, are exempt from paying a record search fee pursuant to § 16-2-29. Copying and certification fees shall be charged as determined by statute or Supreme Court Rule.

Source: SL 2004, ch 333 (Supreme Court Rule 04-06), eff. July 1, 2004; SDCL § 15-15A-12; SL 2005, ch 291 (Supreme Court Rule 05-05), eff. Feb. 25, 2005.



APPENDIX OF FORMS

APPENDIX A. APPENDIX OF FORMS

CONFIDENTIAL INFORMATION FORM (Required by SDCL 15-15A-9)

_______________________________ Case No. _______________
Plaintiff/Petitioner

_______________________________
Defendant/Respondent

The information on this form is protected and shall not be placed in a publicly accessible portion of the court record. The filing documents will be placed in the public part of the court record devoid of this information.

SOCIAL SECURITY NUMBER, EMPLOYER

IDENTIFICATION NUMBER, TAXPAYER

IDENTIFICATION NUMBER, AND

FINANCIAL ACCOUNT NUMBERS

Defendant/Respondent
1. ___________________________________________________________________________

Other Parties (including minor children)

1. ___________________________________________________________________________
2. ___________________________________________________________________________
3. ___________________________________________________________________________
4. ___________________________________________________________________________
5. ___________________________________________________________________________
6. ___________________________________________________________________________
7. ___________________________________________________________________________
8. ___________________________________________________________________________

Information supplied: ____________________

Signed: ____________________

Source: SL 2005, ch 291 (Supreme Court Rule 05-05), effective Feb. 25, 2005; SL 2006, ch 331 (Supreme Court Rule 06-57), eff. July 1, 2006.

CONFIDENTIAL FINANCIAL DOCUMENTS INFORMATION FORM
(Required by SDCL 15-15A-9)

_______________________________ Case No. ________________
Plaintiff/Petitioner

_______________________________
Defendant/Respondent

This form and the
attached
documents are protected and will be filed in a non-public part of the record.

Signed: _____________________

Source: SL 2005, ch 291 (Supreme Court Rule 05-05), effective Feb. 25, 2005; SL 2006, ch 331 (Supreme Court Rule 06-57), eff. July 1, 2006.






Chapter 16 - Judgments

§ 15-16-1 Judgment for possession or damages in action for recovery of personal property.

15-16-1. Judgment for possession or damages in action for recovery of personal property. In an action to recover the possession of personal property, the judgment for the plaintiff may be for the possession, or for the recovery of possession, or the value thereof in case a delivery cannot be had, and of damages for the detention. If the property has been delivered to the plaintiff, and the defendant claim a return thereof, judgment for the defendant may be for a return of the property, or the value thereof in case a return cannot be had, and damages for taking and withholding the same.

Source: SDC 1939 & Supp 1960, § 33.1709.



§ 15-16-2 Delivery of possession to purchaser in judgment for sale of real property.

15-16-2. Delivery of possession to purchaser in judgment for sale of real property. Every judgment that contains a direction for the sale of any specific real property may also direct the delivery of the possession of such property to the purchaser; and the officer receiving the execution or order of sale may enforce such judgment by putting the purchaser in possession of the premises, in like manner and with like authority as if special execution had been directed to him for that purpose.

Source: SDC 1939 & Supp 1960, § 33.1710.



§ 15-16-3 Interest added to money judgment.

15-16-3. Interest added to money judgment. When a judgment is for the recovery of money, interest from the time of the verdict or decision until judgment be finally entered must be added to the judgment of the party entitled thereto.

Source: SDC 1939 & Supp 1960, § 33.1815.



§ 15-16-4 Repealed.

15-16-4. Repealed by SL 1990, ch 149, § 10



§ 15-16-5 Docketing of circuit court money judgment with clerk of courts.

15-16-5. Docketing of circuit court money judgment with clerk of courts. A judgment of a circuit court directing in whole or in part the payment of money shall be docketed with the clerk of the court in which it was rendered and in any other county upon filing with the clerk of courts for that county a transcript of the original docket.

Source: SDC 1939 & Supp 1960, § 33.1717; SL 1983, ch 157, § 1.



§ 15-16-6 Entry and indexing of judgments in judgment docket--Contents of entries.

15-16-6. Entry and indexing of judgments in judgment docket--Contents of entries. The clerk shall docket the judgment by entering alphabetically in the judgment docket the names of the judgment debtor or debtors, and also alphabetically, the name of each party against whom a judgment for money or costs is rendered, the names of the party or parties in whose favor the judgment was rendered, the sum recovered or directed to be paid, in figures, the date of the judgment, the year, day, hour, and minute when the judgment or transcript was filed, the year, day, hour, and minute when the judgment was docketed in his office; the name of the court in which the judgment was rendered; the name of any attorneys for the party recovering the judgment, and if there are two or more judgment debtors, such entries shall be repeated under the initial letter of the surname of each.

Source: SDC 1939 & Supp 1960, § 33.1712; SL 1990, ch 149, § 5.



§ 15-16-7 Lien of docketed judgment on real property within county--Duration of lien.

15-16-7. Lien of docketed judgment on real property within county--Duration of lien. When a judgment has been docketed with a clerk of the circuit court, it shall be a lien on all the real property, except the homestead, in the county where the same is so docketed, of every person against whom any such judgment shall be rendered, and which he may have at the time of the docketing thereof in the county in which such real property is situated, or which he shall acquire at any time thereafter, for ten years from the time of docketing the same in the county where it was rendered, and no judgment shall become a lien on real property as herein provided unless it be docketed in the county where the land is situated.

Source: SDC 1939 & Supp 1960, § 33.1717.



§ 15-16-8 Repealed.

15-16-8. Repealed by SL 1984, ch 12, § 33



§ 15-16-9 Transcript and docketing of magistrate's judgment--Lien on real property--Docketing in other counties.

15-16-9. Transcript and docketing of magistrate's judgment--Lien on real property--Docketing in other counties. A magistrate, on the demand of a party in whose favor he shall have rendered a judgment must give a certified transcript thereof which shall be filed in the office of the clerk of courts of the county in which the judgment was rendered and such clerk must thereupon enter such judgment in the judgment books, and upon the judgment docket; and, from the time of the docketing thereof, it becomes a judgment of the circuit court and a lien upon real property, and a certified transcript of the docket of such judgment may be filed, and the judgment docketed accordingly in any other county with the same effect as if the judgment had been rendered in the circuit court where such judgment is so docketed.

Source: SDC 1939 & Supp 1960, § 33.1716; SL 1974, ch 153, § 8.



§ 15-16-10 Docket entry as to judgment stayed pending appeal--Lien suspended.

15-16-10. Docket entry as to judgment stayed pending appeal--Lien suspended. Whenever an appeal from any judgment shall be pending and the undertaking requisite to stay execution on such judgment shall have been given and the appeal perfected as provided in this title, the court in which such judgment was recovered may, on motion, after notice to the person owning the judgment, direct the clerk to make an entry on the judgment docket that the judgment is secured on appeal, and thereupon it shall cease, during the pendency of the appeal, to be a lien on the real property of the judgment debtor as against purchasers and mortgagees in good faith and for value.

Source: SDC 1939 & Supp 1960, § 33.1717.



§ 15-16-11 Assignment of judgment--Docket entry.

15-16-11. Assignment of judgment--Docket entry. Every clerk of courts, upon the presentation to the clerk of an assignment of any judgment rendered or docketed in the office of the clerk of courts, signed by the party in whose favor the judgment is rendered, the party's personal representative, successor in interest, or the duly appointed agent for the specific purpose thereof and acknowledged in the manner prescribed by law for the acknowledgment of deeds, shall immediately note the fact of such assignment, the date thereof, and the name of the assignee upon the docket of such judgment.

Source: SDC 1939 & Supp 1960, § 33.1718; SL 1990, ch 149, § 4; SL 2011, ch 105, § 1.



§ 15-16-12 Leave of court required for action on judgment.

15-16-12. Leave of court required for action on judgment. No action shall be brought upon a judgment rendered in any court of this state, except a magistrate court, between the same parties, without leave of court for good cause shown, on notice to the adverse party.

Source: SDC 1939 & Supp 1960, § 33.0105; SL 1974, ch 153, § 9.



§ 15-16-13 Action on magistrate's judgment prohibited within five years--Circumstances under which action permitted.

15-16-13. Action on magistrate's judgment prohibited within five years--Circumstances under which action permitted. No action on a judgment rendered by a magistrate shall be brought in the same county, within five years after its rendition, except in case of his death, resignation, incapacity to act, or removal from the county, or if the process was not personally served on the defendant, or on all the defendants, or in case of the death of some of the parties, or where the docket or record of such judgment shall have been lost or destroyed.

Source: SDC 1939 & Supp 1960, § 33.0105; SL 1974, ch 153, § 10.



§ 15-16-14 Cancellation and discharge of judgment permitted on acknowledgment of satisfaction.

15-16-14. Cancellation and discharge of judgment permitted on acknowledgment of satisfaction. Any judgment rendered or docketed in the circuit courts of this state may be canceled and discharged by the clerk thereof upon the filing with him of an acknowledgment of the satisfaction thereof signed by the party in whose favor the judgment was obtained, his attorney of record, his personal representative, or assignee, and duly acknowledged in the manner required to admit a deed of real property to record.

Source: SDC 1939 & Supp 1960, § 33.1719 (1).



§ 15-16-15 Cancellation of judgment on return of satisfaction--Docket entry.

15-16-15. Cancellation of judgment on return of satisfaction--Docket entry. Upon the return of any execution, issued upon any judgment rendered or docketed in the circuit court, wholly satisfied or the presentation of a satisfaction piece duly executed and acknowledged as provided in § 15-16-14, to the clerk of any circuit court, he shall immediately note upon the judgment docket the date of such cancellation and the manner thereof, by satisfaction piece filed, execution returned satisfied, or otherwise.

Source: SDC 1939 & Supp 1960, § 33.1719 (2); SL 1990, ch 149, § 3.



§ 15-16-16 Partial satisfaction of judgment--Docket entry and partial discharge of liens.

15-16-16. Partial satisfaction of judgment--Docket entry and partial discharge of liens. Any partial satisfaction of any judgment rendered or docketed in the circuit courts of this state may be made and noted upon the records in like manner; and thereupon all judgments and liens thereby created, must be taken and deemed to be canceled and discharged to the extent of the entries so made upon the judgment docket and no more.

Source: SDC 1939 & Supp 1960, § 33.1719 (3).



§ 15-16-17 Release of specific property from judgment lien--Docket entries.

15-16-17. Release of specific property from judgment lien--Docket entries. Upon the filing of any duly acknowledged release signed by the owner of the judgment as shown by the docket entry thereof, his successor in interest, or attorney of record, releasing any specific item or items of real or personal property from the lien and effect of such judgment, the clerk shall note the same on the docket entry of the judgment and such property shall thereupon be released from the lien and effect of the judgment accordingly without prejudice to the lien and effect of the judgment otherwise.

Source: SDC 1939 & Supp 1960, § 33.1719 (4).



§ 15-16-18 Docket entries on court order discharging or canceling judgment.

15-16-18. Docket entries on court order discharging or canceling judgment. Upon the filing of any order of the court in which a judgment was rendered, or of any other court which has acquired jurisdiction so to do, directing satisfaction, discharge, or cancellation of the judgment in whole or in part, the clerk shall note such order on the docket entry of the judgment and the same shall be satisfied, discharged, or canceled accordingly, subject to any appeal which may be available or pending from such order.

Source: SDC 1939 & Supp 1960, § 33.1719 (5).



§ 15-16-19 Docket entries in other counties on judgment discharged or canceled on original docket.

15-16-19. Docket entries in other counties on judgment discharged or canceled on original docket. The clerk of courts of any other county wherein any judgment canceled or discharged pursuant to §§ 15-16-14 to 15-16-18, inclusive, shall have been docketed must cancel the same in like manner upon his judgment docket, upon the filing in his office of a certified copy of the original judgment docket entry duly canceled as provided in said sections.

Source: SDC 1939 & Supp 1960, § 33.1719 (6).



§ 15-16-20 to 15-16-27. Repealed.

15-16-20 to 15-16-27. Repealed by SL 2012, ch 110, §§ 8 to 15.



§ 15-16-28 Docketing of federal court judgments--Effect.

15-16-28. Docketing of federal court judgments--Effect. The clerks of courts of this state are authorized and required to file and docket in their offices judgments and decrees of the district court of the United States within this state, and duly authenticated copies thereof, and transcripts therefrom in like manner as judgments and decrees of the circuit courts of this state are filed and docketed.

Source: SDC 1939 & Supp 1960, § 33.1715.



§ 15-16-29 Lien of federal court judgment.

15-16-29. Lien of federal court judgment. When judgments and decrees of the district court of the United States, or duly authenticated copies thereof, or transcripts therefrom containing the facts needed for a docket entry of a judgment or decree of the circuit courts of this state, are filed and docketed as provided in § 15-16-28, such judgments and decrees are liens to the same extent as judgments and decrees of the circuit courts of this state.

Source: SDC 1939 & Supp 1960, § 33.1715.



§ 15-16-30 Assignment of federal court judgment--Docket entry.

15-16-30. Assignment of federal court judgment--Docket entry. Such judgments and decrees of the district court of the United States, filed and docketed pursuant to § 15-16-28, may be assigned of record by filing a copy thereof together with the assignment duly authenticated, or a transcript thereof containing the facts needed for a docket entry and the fact of assignment, date thereof, and name of assignee, duly authenticated, and the clerk shall note the facts of assignment on the docket.

Source: SDC 1939 & Supp 1960, § 33.1715.



§ 15-16-31 Discharge and cancellation of federal court judgments--Docket entry.

15-16-31. Discharge and cancellation of federal court judgments--Docket entry. Such judgments and decrees of the district court of the United States, filed and docketed pursuant to § 15-16-28, may be discharged and canceled of record by filing a copy thereof and of the fact of such discharge or cancellation, duly authenticated, or a transcript therefrom containing the facts needed for a docket entry, and the fact of discharge and cancellation, duly authenticated, and the clerk shall note the fact of such discharge and cancellation on the docket.

Source: SDC 1939 & Supp 1960, § 33.1715.



§ 15-16-32 Setoff of mutual judgments.

15-16-32. Setoff of mutual judgments. Mutual final judgments may be set off, pro tanto, the one against the other by the court upon proper application and notice.

Source: SDC 1939 & Supp 1960, § 33.1720.



§ 15-16-33 Renewal of certain judgments by affidavit--Contents of affidavit.

15-16-33. Renewal of certain judgments by affidavit--Contents of affidavit. Any judgment which in whole or in part directs the payment of money and which may be docketed in the office of the clerk of any court in this state may be renewed by the affidavit of the judgment creditor or of his personal representative, agent, attorney, or assignee at any time prior to the expiration of ten years from the first docketing of such judgment. The affidavit shall be entitled as in the original judgment and shall set forth:

(1) The names of the parties plaintiff and defendant;

(2) The name of the court in which docketed;

(3) The date and amount of the original judgment;

(4) The name of the owner of said judgment, and, if not the party in whose name the judgment was entered, the source of his title thereto and a statement of each assignment of the judgment necessary to track the title thereof from the original judgment creditor;

(5) If the judgment was entered upon a certified transcript from any other court, a statement of this fact;

(6) A statement of each county in which a transcript of the judgment has been filed;

(7) A statement that no execution is outstanding and unreturned upon said judgment, or, if any execution is outstanding, that fact shall be stated;

(8) The date and amount of each payment upon the judgment, whether collected under execution or otherwise and that all payments have been duly credited upon said judgment, and whether any amount has been realized that has not been credited upon the records in the court in which the judgment was originally rendered, or in any other court to which it has been transcribed;

(9) That there are no offsets or counterclaims against the person for whose benefit the renewal is sought and in favor of the judgment debtor or debtors, or, if a counterclaim or offset does exist in favor of the judgment debtor, a statement of the amount, if ascertained or certain, and an offer to allow the same as a credit pro tanto upon the amount due from the judgment debtor, or, if the counterclaim or offset is unsettled or undetermined, by suit or otherwise, the same may be allowed as a payment or credit upon the judgment to the full amount which subsequently may be adjudged due the judgment debtor thereon;

(10) The exact amount due upon judgment, after allowing all offsets and counterclaims known to the affiant; and

(11) Any other facts or circumstances necessary to a complete disclosure as to the exact condition of the judgment.
Source: SL 1988, ch 176, § 1; SL 1990, ch 149, § 1.



§ 15-16-34 Filing and docketing of affidavit of renewal--Copy.

15-16-34. Filing and docketing of affidavit of renewal--Copy. If the judgment was rendered in a court of this state, the affidavit for renewal shall be filed with the clerk of the court where such judgment was first docketed. If the judgment filed and docketed was a foreign judgment, the affidavit for renewal may be filed with the clerk of any court where the judgment has been docketed. The clerk of the court immediately shall enter on the docket of the original judgment, the fact of renewal, the date of renewal, and the amount for which the judgment is renewed. The affidavit of renewal upon receipt by the clerk of the court shall be given a current filing date, and filed, docketed, and indexed in the current judgment records using the same method as for a newly received original judgment. A copy of the affidavit of renewal and the docket entries thereon, certified by the clerk of court wherein the same is filed, may be likewise filed and docketed and indexed in the current judgment records in any other county of the state in which a transcript of the original judgment was filed.

Source: SL 1988, ch 176, § 2; SL 1990, ch 149, § 2; SL 1993, ch 164.



§ 15-16-35 Operation as judgment lien--Continuation of lien--Execution.

15-16-35. Operation as judgment lien--Continuation of lien--Execution. The entry and docketing of an affidavit of renewal of a judgment shall operate to continue the lien of the judgment to the extent of the balance due on the judgment as shown by the affidavit on all real property, except the homestead, of the judgment debtor or debtors in the county where the same is docketed which he or they may have at the time of such docketing or may acquire subsequently in such county, for a period of ten years from the time of the docketing of such affidavit. The filing of a certified copy of such affidavit of renewal and the docket entries thereon in a county wherein a transcript of the original judgment was docketed likewise shall continue and extend the lien of the judgment in such county. An execution may issue upon the judgment as renewed under the same conditions and with the same force and effect within such renewal period as upon the judgment originally rendered and entered at the date of such renewal, and all other remedies for the enforcement of judgments shall apply to the enforcement of such renewed judgment.

Source: SL 1988, ch 176, § 3.



§ 15-16-36 Incorporation in a judgment of original promissory note or other instrument of debt.

15-16-36. Incorporation in a judgment of original promissory note or other instrument of debt. The act of incorporating in a judgment the original promissory note or other instrument of debt merges it into that judgment.

Source: Supreme Court Rule 98-31.



§ 15-16-37 Application for discharge of civil judgment debt discharged in bankruptcy.

15-16-37. Application for discharge of civil judgment debt discharged in bankruptcy. Any person who has secured a discharge of a civil judgment debt pursuant to United States Code, Title 11, and any person interested in real property to which the judgment attaches may submit an application for a discharge of the judgment to the clerk of court in which the judgment was entered or transcribed.

Source: SL 2012, ch 110, § 1.



§ 15-16-38 Contents of application--Service on judgment creditors.

15-16-38. Contents of application--Service on judgment creditors. An application under § 15-16-37 shall be sworn under oath and identify each judgment to be discharged, shall state that each judgment sought to be discharged was listed on the debtor's bankruptcy schedules, that no judgment sought to be discharged is nondischargeable under 11 USC § 523 or no order was entered by the bankruptcy court declaring any of the judgments nondischargeable, shall be accompanied by a certified copy of the judgment debtor's bankruptcy discharge, shall state the time the judgment creditor has to object as specified in § 15-16-39 and the grounds for objection as specified in § 15-16-40 and shall be served at the expense of the applicant on each judgment creditor either:

(1) In the manner provided for the service of a summons in a civil action accompanied by an affidavit of service; or

(2) By certified mail to the judgment creditor's last known address as it appears in the court record accompanied by an affidavit of mailing.
Source: SL 2012, ch 110, § 2; SL 2013, ch 97, § 1.



§ 15-16-39 Clerk to discharge judgment--Exception--Objection to discharge--Service.

15-16-39. Clerk to discharge judgment--Exception--Objection to discharge--Service. The clerk, without further notice or hearing, shall discharge each judgment except a judgment in favor of a judgment creditor who has filed an objection to discharge of the judgment within ten days after service of the application on the judgment creditor. Service shall be deemed effective from the date deposited in the U.S. mail or from the date of actual service. An objection to discharge of a judgment shall be served on the judgment debtor in the same manner as an answer in a civil action.

Source: SL 2012, ch 110, § 3.



§ 15-16-40 Motion and order for discharge except to extent that debt not discharged in bankruptcy.

15-16-40. Motion and order for discharge except to extent that debt not discharged in bankruptcy. If a judgment creditor objects to the discharge of a judgment, on motion of the judgment debtor, the judgment creditor, or other interested party, the court shall order the judgment discharged except to the extent that the debt represented by the judgment was not discharged by the bankruptcy discharge.

Source: SL 2012, ch 110, § 4.



§ 15-16-41 Form of application for discharge of judgment.

15-16-41. Form of application for discharge of judgment. The application shall be in substantially the following form:

APPLICATION FOR DISCHARGE OF JUDGEMENT(S)

In the Matter of the Application of:
[Judgment Debtor(s)]
PLEASE NOTICE, the undersigned, acting for the judgement debtor(s) applies for the discharge of the following judgment(s) entered in [Name of County]:
[List judgments, including case number, creditor(s), date of docketing, and amount.]
A certified copy of the judgment debtor's bankruptcy discharge and an affidavit of service for each judgment creditor is attached.
Creditors Please Note: Pursuant to §§ [....], the clerk will discharge the judgment(s) listed within ten days after service of this application unless an objection to discharge is served on the judgment debtor(s) and filed with the clerk.
Creditors may object to discharge if the debt represented by the judgment was not discharged by the bankruptcy discharge.
Dated:
[Signature]
Judgment Debtor,
Person Interested in Real Property
or Attorney for Debtor or Person

Source: SL 2012, ch 110, § 5.



§ 15-16-42 Judgment ceases to be lien upon discharge.

15-16-42. Judgment ceases to be lien upon discharge. Upon the discharge of a judgment by the clerk pursuant to § 15-16-39, a judgment shall cease to be a lien on any real property that the person discharged in bankruptcy owns or later acquires.

Source: SL 2012, ch 110, § 6.



§ 15-16-43 Applicability to general judgment liens only.

15-16-43. Applicability to general judgment liens only. Nothing contained in §§ 15-16-38 to 15-16-42, however, may be construed to apply to any judgment which constituted a valid lien upon any specific property of such judgment debtor, as distinguished from the general judgment lien on real property.

Source: SL 2012, ch 110, § 7.



§ 15-16-44 Conditions for not recognizing out-of-country foreign judgments.

15-16-44. Conditions for not recognizing out-of-country foreign judgments. An out-of-country foreign judgment need not be recognized and entitled to full faith and credit in the State of South Dakota, unless there has been opportunity for a full and fair trial abroad before a court of competent jurisdiction, conducting the trial upon regular proceedings, after due citation or voluntary appearance of the defendant, and under a system of jurisprudence likely to secure an impartial administration of justice between the citizens of its own country and those of other countries, and there is nothing to show either prejudice in the court or in the system of laws under which it was sitting, or fraud in procuring the judgment, or any other special reason why the comity of the State of South Dakota should not allow it full effect.

Source: SL 2013, ch 98, § 1.



§ 15-16-45 Criteria for recognition of out-of-country foreign judgments.

15-16-45. Criteria for recognition of out-of-country foreign judgments. In deciding whether to enforce and recognize an out-of-country foreign judgment, the court shall consider the following factors when deciding whether to enforce and recognize a out-of-country foreign judgment, to wit:

(1) The foreign court actually had jurisdiction over both the subject matter and the parties;

(2) The judgment was not obtained fraudulently;

(3) The judgment was rendered by a system of law reasonably assuring the requisites of an impartial administration of justice which includes due notice and a hearing;

(4) The judgment did not contravene the public policy of the jurisdiction in which it is relied upon; and

(5) The jurisdiction issuing the order or judgment also grants comity to orders and judgments of South Dakota courts.
Source: SL 2013, ch 98, § 2.



§ 15-16-46 Required findings for recognition of out-of-country foreign defamation judgment.

15-16-46. Required findings for recognition of out-of-country foreign defamation judgment. In matters concerning defamation, the court, before it recognizes an out-of-country foreign judgment, shall by clear and convincing evidence, find that the law applied in the foreign court's adjudication, which resulted in a judgment, provided at least as much protection for freedom of speech and the press as would be provided by the United States Constitution and the Constitution of the State of South Dakota, in addition to the criteria set forth in § 15-16-45.

Source: SL 2013, ch 98, § 3.



§ 15-16-47 Application of §§ 15-16-44 to 15-16-46.

15-16-47. Application of §§ 15-16-44 to 15-16-46. Sections 15-16-44 to 15-16-46, inclusive, apply to judgments rendered in defamation proceedings outside the United States before, on, or after July 1, 2013, but do not apply to any out-of-country foreign judgment already recognized by the courts of this state prior to July 1, 2013.

Source: SL 2013, ch 98, § 4.






Chapter 16A - Enforcement Of Foreign Judgments

§ 15-16A-1 "Foreign judgment" defined.

15-16A-1. "Foreign judgment" defined. As used in this chapter, "foreign judgment" shall mean any judgment, decree, or order of a court of the United States or any of the several states which is entitled to full faith and credit in this state.

Source: SL 1975, ch 160, § 1.



§ 15-16A-2 Filing of authenticated copy of foreign judgment--Treatment and effect.

15-16A-2. Filing of authenticated copy of foreign judgment--Treatment and effect. A copy of any foreign judgment authenticated in accordance with the act of Congress or the statutes of this state may be filed in the office of the clerk of any circuit court of this state. The clerk shall treat the foreign judgment in the same manner as a judgment of the circuit court of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of a circuit court of this state and may be enforced or satisfied in like manner.

Source: SL 1975, ch 160, § 2.



§ 15-16A-3 Fees payable.

15-16A-3. Fees payable. Any person filing a foreign judgment shall pay to the clerk of courts the fee set by § 16-2-29. Fees for docketing, transcription, or other enforcement proceedings shall be the same as for judgments of the circuit court of this state.

Source: SL 1975, ch 160, § 5; SL 1984, ch 12, § 12.



§ 15-16A-4 Affidavit of names and addresses.

15-16A-4. Affidavit of names and addresses. At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the clerk of courts an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor.

Source: SL 1975, ch 160, § 3.



§ 15-16A-5 Notice to judgment debtor--Docket entry--Contents of notice--Notice by creditor--Clerk's failure to mail.

15-16A-5. Notice to judgment debtor--Docket entry--Contents of notice--Notice by creditor--Clerk's failure to mail. Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

Source: SL 1975, ch 160, § 3.



§ 15-16A-6 Stay of enforcement pending appeal or during stay of execution--Proof of security.

15-16A-6. Stay of enforcement pending appeal or during stay of execution--Proof of security. If the judgment debtor shows the circuit court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

Source: SL 1975, ch 160, § 4.



§ 15-16A-7 Stay of enforcement on showing of ground--Security.

15-16A-7. Stay of enforcement on showing of ground--Security. If the judgment debtor shows the circuit court any ground upon which enforcement of a judgment of any circuit court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.

Source: SL 1975, ch 160, § 4.



§ 15-16A-8 Right of action to enforce judgment preserved.

15-16A-8. Right of action to enforce judgment preserved. The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this chapter remains unimpaired.

Source: SL 1975, ch 160, § 6.



§ 15-16A-9 Uniformity of interpretation.

15-16A-9. Uniformity of interpretation. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1975, ch 160, § 7.



§ 15-16A-10 Citation of chapter.

15-16A-10. Citation of chapter. This chapter may be cited as the Uniform Enforcement of Foreign Judgments Act.

Source: SL 1975, ch 160, § 8.






Chapter 17 - Recovery Of Disbursements

§ 15-17-1 to 15-17-16. Repealed.

15-17-1 to 15-17-16. Repealed by SL 1992, ch 148, § 26



§ 15-17-16.1 Imposition of costs and attorneys' fees on grant of mistrial.

15-17-16.1. Imposition of costs and attorneys' fees on grant of mistrial. When a motion for mistrial is made successfully in any civil action, the court may impose against the party intentionally causing the mistrial the jury costs and attorneys' fees together with such other costs as may be appropriate.

Source: SL 1986, ch 164.



§ 15-17-17 to 15-17-35. Repealed.

15-17-17 to 15-17-35. Repealed by SL 1992, ch 148, § 26



§ 15-17-36 Costs not an indemnity--Disbursements.

15-17-36. Costs not an indemnity--Disbursements. The concept of costs as an indemnity to be recovered by a prevailing party is abolished in the courts of South Dakota. Whenever the term, costs, is used, it means disbursements as defined in § 15-17-37.

Source: SL 1992, ch 148, § 1.



§ 15-17-37 Prevailing party to recover disbursements--Taxation of disbursements.

15-17-37. Prevailing party to recover disbursements--Taxation of disbursements. The prevailing party in a civil action or special proceeding may recover expenditures necessarily incurred in gathering and procuring evidence or bringing the matter to trial. Such expenditures include costs of telephonic hearings, costs of telephoto or fax charges, fees of witnesses, interpreters, translators, officers, printers, service of process, filing, expenses from telephone calls, copying, costs of original and copies of transcripts and reporter's attendance fees, court appointed experts, and other similar expenses and charges. These expenditures are termed "disbursements" and are taxed pursuant to § 15-6-54(d).

Source: SL 1992, ch 148, § 2.



§ 15-17-38 Award of attorneys' fees--Taxed as disbursements.

15-17-38. Award of attorneys' fees--Taxed as disbursements. The compensation of attorneys and counselors at law for services rendered in civil and criminal actions and special proceedings is left to the agreement, express or implied, of the parties. However, attorneys' fees may be taxed as disbursements if allowed by specific statute. The court, if appropriate, in the interests of justice, may award payment of attorneys' fees in all cases of divorce, annulment of marriage, determination of paternity, custody, visitation, separate maintenance, support, or alimony. The court may award the fees before or after judgment or order. The court may award attorneys' fees from trusts administered through the court as well as in probate and guardianship proceedings. Attorneys' fees may be taxed as disbursements on mortgage foreclosures either by action or by advertisement.

Source: SL 1992, ch 148, § 3; SL 2006, ch 111, § 1.



§ 15-17-39 Evidence of debt for attorneys' fees upon default or foreclosure against public policy--Exception.

15-17-39. Evidence of debt for attorneys' fees upon default or foreclosure against public policy--Exception. Any provision contained in any note, bond, mortgage, or other evidence of debt that provides for payment of attorneys' fees in case of default of payment or foreclosure is against public policy and void, except as authorized by specific statute.

Source: SL 1992, ch 148, § 4; SL 1993, ch 165.



§ 15-17-40 Recovery limited.

15-17-40. Recovery limited. The prevailing party may recover disbursements once, even though he may prevail on several counts or claims in a civil action or special proceeding.

Source: SL 1992, ch 148, § 5.



§ 15-17-41 Disbursements taxed against multiple parties.

15-17-41. Disbursements taxed against multiple parties. In a civil action or special proceeding, in which there are several parties, not united in interest, making separate claims or separate answers, if a party prevails, he may tax disbursements against the parties against whom he has successfully claimed or defended.

Source: SL 1992, ch 148, § 6.



§ 15-17-42 Application of chapter.

15-17-42. Application of chapter. This chapter applies to any civil action or special proceeding in which the State of South Dakota or any of its divisions, departments or political subdivisions is a party including counties, municipalities, school districts, townships, and other governmental entities.

Source: SL 1992, ch 148, § 7.



§ 15-17-43 Attorneys' fees allowable in hearing contesting validity of taxation of disbursements.

15-17-43. Attorneys' fees allowable in hearing contesting validity of taxation of disbursements. A circuit court may allow attorneys' fees to the prevailing party in a hearing contesting the validity of the taxation of disbursements pursuant to § 15-6-54(d) if it finds the taxation or part of the taxation of the disbursements was without legal basis or the contestation or part of the contestation of the taxation of the disbursements was without legal basis.

Source: SL 1992, ch 148, § 8.



§ 15-17-44 Taxation of disbursements--Discretion of court.

15-17-44. Taxation of disbursements--Discretion of court. If there is no specific statutory authorization allowed for taxation of disbursements in a civil action or special proceeding, taxation of disbursements may be allowed in the discretion of the court.

Source: SL 1992, ch 148, § 9.



§ 15-17-45 Reimbursement of plaintiff in action to recover funds misappropriated by public official.

15-17-45. Reimbursement of plaintiff in action to recover funds misappropriated by public official. A circuit court, in the event of a recovery by plaintiff, may award a reasonable sum to reimburse the plaintiff for expenses, including attorneys' fees, in an action brought by a taxpayer on behalf of himself and other taxpayers similarly situated, to recover into the treasury of the state, school district, city, county, or other government entity, funds wrongfully expended, misappropriated, or misapplied by a governing body or public official.

Source: SL 1992, ch 148, § 10.



§ 15-17-46 Plaintiff's lien on recovery in taxpayer's action.

15-17-46. Plaintiff's lien on recovery in taxpayer's action. The plaintiff in an action referred to in § 15-17-45 shall acquire a lien for the amount awarded by the court against any judgment that may be recovered in the action. Satisfaction of the lien shall be made from the proceeds collected on the judgment and may not be claimed against the governmental entity.

Source: SL 1992, ch 148, § 11.



§ 15-17-47 Judgment against surety where security for disbursements given.

15-17-47. Judgment against surety where security for disbursements given. After final judgment in a civil action or proceeding in which security for disbursements has been given as required by law, the circuit court, upon motion of the defendant or other person having a right to all or part of the disbursements, may enter a judgment against the surety and against his personal representatives, for the amount of the disbursements or as much as may be unpaid.

Source: SL 1992, ch 148, § 12.



§ 15-17-48 Disbursements awarded against infant.

15-17-48. Disbursements awarded against infant. If disbursements are awarded or taxed against an infant plaintiff, the guardian, by whom he appeared in the action, is responsible for them.

Source: SL 1992, ch 148, § 13.



§ 15-17-49 Disbursement against personal representative or trustee of express trust.

15-17-49. Disbursement against personal representative or trustee of express trust. In a civil action or special proceeding prosecuted or defended by a personal representative, trustee of an express trust, or a person expressly authorized by statute, disbursements may be taxed as in other civil actions or special proceedings, but the disbursements are chargeable only against the estate, fund, or party represented consistent with chapter 55-2.

Source: SL 1992, ch 148, § 14.



§ 15-17-50 Expenses of requiring jury to report--Apportionment.

15-17-50. Expenses of requiring jury to report--Apportionment. If a civil jury case is settled within forty-eight hours, or such other time as fixed by the court, of the time the jury is scheduled to report, the trial court may impose against one or all parties the expenses of requiring the jury to report, together with other items as may be appropriate. The court may apportion the expenses.

Source: SL 1992, ch 148, § 15.



§ 15-17-51 Liability of party for frivolous or malicious action.

15-17-51. Liability of party for frivolous or malicious action. If a civil action, including an action for appeal of a zoning decision, or special proceeding is dismissed or requested relief is denied and if the court determines that it was frivolous or brought for malicious purposes, the court shall order the party whose claim, cause of action, or defense was dismissed or denied to pay part or all expenses incurred by the party defending the matter, including reasonable attorneys' fees.

Source: SL 1992, ch 148, § 16; SL 1997, ch 113, § 1; SL 2015, ch 114, § 1.



§ 15-17-51.1 Inmate financial responsibility for state's costs incurred from abuse of court system.

15-17-51.1. Inmate financial responsibility for state's costs incurred from abuse of court system. If a court finds that an inmate has acted in a manner specified by the provisions of § 24-2-29.1, the court shall order the inmate plaintiff to pay the costs incurred by the person or the state in defending the cause of action, including reasonable attorney's fees.

Source: SL 1997, ch 147, § 2.



§ 15-17-51.2 Inmate or prisoner financial responsibility for costs incurred by county from abuse of court system.

15-17-51.2. Inmate or prisoner financial responsibility for costs incurred by county from abuse of court system. If a court finds that an adult inmate or prisoner has acted in a manner specified by the provisions of § 24-2-29.1 in a county or regional jail, the court shall order the inmate or prisoner plaintiff to pay the costs incurred by the person or the county in defending the cause of action, including reasonable attorney's fees.

Source: SL 1997, ch 147, § 4.



§ 15-17-52 Limit of taxation of disbursements.

15-17-52. Limit of taxation of disbursements. The court may limit the taxation of disbursements in the interests of justice.

Source: SL 1992, ch 148, § 17.



§ 15-17-53 Reduction or disallowance of disbursements for hardship.

15-17-53. Reduction or disallowance of disbursements for hardship. The court may reduce or disallow a taxation of disbursements that would be oppressive or work a hardship.

Source: SL 1992, ch 148, § 18.



§ 15-17-54 New trial--Taxation of disbursements.

15-17-54. New trial--Taxation of disbursements. If a new trial is granted, the prevailing party may tax his disbursements as if he would have prevailed at the trial.

Source: SL 1992, ch 148, § 19.



§ 15-17-55 Reversal upon appeal--Taxation of disbursements.

15-17-55. Reversal upon appeal--Taxation of disbursements. If a case is reversed upon appeal, the prevailing party may tax his disbursements as if he would have prevailed at trial. The prevailing party may also tax, as his disbursements, the expenses of a shorthand reporter's transcript necessarily procured for the purpose of the settled record.

Source: SL 1992, ch 148, § 20.



§ 15-17-56 Disbursements taxed by party not prevailing on appeal--Discretion of court.

15-17-56. Disbursements taxed by party not prevailing on appeal--Discretion of court. Disbursements taxed by a party, in the trial court, who did not prevail on appeal, are void. The trial court may, in its discretion, in the interest of justice, allow the taxation of disbursements by a party who prevailed in the trial court but lost the appeal.

Source: SL 1992, ch 148, § 21.



§ 15-17-57 Disbursements taxed when appeal affirmed in part and reversed in part--Discretion of court.

15-17-57. Disbursements taxed when appeal affirmed in part and reversed in part--Discretion of court. If an appeal is affirmed in part and reversed in part, disbursements taxed in the trial court are vacated. The trial court may, in its discretion, in the interest of justice, allow or apportion the taxation of disbursements by any party after remand of an appeal which has been affirmed in part and reversed in part by the Supreme Court.

Source: SL 1992, ch 148, § 22.



§ 15-17-58 Reconsideration of disbursements upon Supreme Court ruling--Discretion of court.

15-17-58. Reconsideration of disbursements upon Supreme Court ruling--Discretion of court. If the Supreme Court rules other than affirmance, reversal, or affirmance in part and reversal in part, the circuit court, may in its discretion, in the interest of justice, reconsider any disbursements that have been taxed, and may, in its discretion, in the interest of justice, allow the taxation of disbursements by a party.

Source: SL 1992, ch 148, § 23.



§ 15-17-59 Dismissal for lack of jurisdiction--Disbursements.

15-17-59. Dismissal for lack of jurisdiction--Disbursements. If a civil action or special proceeding is dismissed for lack of jurisdiction, the prevailing party may tax disbursements.

Source: SL 1992, ch 148, § 24.



§ 15-17-60 Disbursements caused by postponement of trial.

15-17-60. Disbursements caused by postponement of trial. If a motion is made to a court or referee to postpone a trial, the payment of disbursements caused by the postponement may be awarded in the discretion of the court or referee as a condition of granting the postponement.

Source: SL 1992, ch 148, § 25.






Chapter 18 - Execution Of Judgments

§ 15-18-1 Writ of execution permitted within twenty years after judgment.

15-18-1. Writ of execution permitted within twenty years after judgment. The party in whose favor judgment has been given, or, in case of his death or disability or incapacity, his personal representative may, at any time within twenty years after the entry of judgment, proceed to enforce the same by writ of execution, as provided in this title.

Source: SDC 1939, § 33.1901; SL 1939, ch 131; SL 1947, ch 155.



§ 15-18-2 Judgments for money or delivery of property executed against property--Additional execution against person.

15-18-2. Judgments for money or delivery of property executed against property--Additional execution against person. When a judgment requires the payment of money or the delivery of real or personal property, it shall be enforced by execution against the property of the defendant. If it be in an action in which the defendant might have been arrested, it may also be enforced by an execution against the person of the judgment debtor as provided in § 15-18-3.

Source: SDC 1939 & Supp 1960, § 33.1902.



§ 15-18-3 Order and cause of arrest required for execution against person of debtor.

15-18-3. Order and cause of arrest required for execution against person of debtor. No execution shall issue against the person of a judgment debtor unless an order of arrest has been served as provided in this code, or unless the complaint contains a statement of facts showing one or more of the causes of arrest required by chapter 15-22.

Source: SDC 1939 & Supp 1960, § 33.1902.



§ 15-18-4 Directions in writ to enforce judgment requiring sale of property--Issue to referee, sheriff or constable.

15-18-4. Directions in writ to enforce judgment requiring sale of property--Issue to referee, sheriff or constable. When a judgment requires the sale of property described therein, the same may be enforced by a writ reciting such judgment, or the material parts thereof, and directing the proper officer to execute the judgment by making the sale and applying the funds in conformity with its mandate. Such a judgment may direct that execution issue to a referee appointed by the court and named in the judgment, or to the sheriff or constable of the county in which the property described therein, or some part of it, is located. The sheriff, constable, or referee, hereinafter referred to as an officer, must execute a certificate of sale to the purchaser as provided in chapter 15-19.

Source: SDC 1939 & Supp 1960, § 33.1903; SL 1973, ch 126, § 2.



§ 15-18-5 Signature, attestation, and sealing of writ of execution--Officer defined.

15-18-5. Signature, attestation, and sealing of writ of execution--Officer defined. The writ of execution shall be issued in the name of the State of South Dakota, attested in the name of the judge or the presiding judge, if there is one, sealed with the seal of the court, and subscribed by the clerk, and directed to an officer qualified to execute it. If issued from the court of a magistrate, it shall be signed by the magistrate or clerk and no seal is required. For purposes of this chapter, the term "officer" means sheriff, constable, or referee appointed by the court either in the judgment or by motion after notice following judgment.

Source: SDC 1939 & Supp 1960, § 33.1904; SL 1974, ch 153, § 13; SL 1985, ch 162; SL 1986, ch 165.



§ 15-18-6 Reference in writ to judgment and record information.

15-18-6. Reference in writ to judgment and record information. The writ of execution shall intelligently refer to the judgment, stating the court, the county where the judgment or transcript is filed, the names of the parties, the amount of the judgment, if it be for money, and the amount actually due thereon, and the time of docketing in the county to which the execution is issued.

Source: SDC 1939 & Supp 1960, § 33.1904; SL 1990, ch 149, § 11.



§ 15-18-7 Direction in writ to satisfy judgment from debtor's property.

15-18-7. Direction in writ to satisfy judgment from debtor's property. The writ of execution, if it be against the property of the judgment debtor, shall require the officer substantially to satisfy the judgment with interest and accruing costs out of the property of such debtor.

Source: SDC 1939 & Supp 1960, § 33.1904 (1).



§ 15-18-8 Direction in writ to satisfy judgment from property held by successors, tenants, or trustees.

15-18-8. Direction in writ to satisfy judgment from property held by successors, tenants, or trustees. The writ of execution, if it be against real or personal property in the hands of personal representatives, heirs, devisees, legatees, or tenants of real property or trustees, shall require the officer substantially to satisfy the judgment out of such property.

Source: SDC 1939 & Supp 1960, § 33.1904 (2).



§ 15-18-8.1 Execution upon bank asset.

15-18-8.1. Execution upon bank asset. Judgments, liens, or attachments shall not be executed upon any asset of a bank until the time for appeal has expired.

Source: SL 1988, ch 377, § 78A.



§ 15-18-9 Direction in writ to arrest and commit debtor.

15-18-9. Direction in writ to arrest and commit debtor. The writ of execution, if it be against the person of the judgment debtor, shall require the officer substantially to arrest such debtor and commit him to the jail of the county until he shall pay the judgment, or be discharged according to law.

Source: SDC 1939 & Supp 1960, § 33.1904 (3).



§ 15-18-10 Directions in writ on judgment for delivery of personal property--Recovery of costs and damages.

15-18-10. Directions in writ on judgment for delivery of personal property--Recovery of costs and damages. An execution issued upon a judgment for the delivery of the possession of personal property shall substantially require the officer to deliver the possession of the same, particularly describing it, to the party entitled thereto; and may, at the same time, require the officer to satisfy any costs or damages recovered by the judgment out of the personal property of the party against whom it was rendered, and the value of the property for which the judgment was recovered to be specified therein if a delivery cannot be had.

Source: SDC 1939 & Supp 1960, § 33.1904 (4).



§ 15-18-11 Judgment included in writ requiring sale of property.

15-18-11. Judgment included in writ requiring sale of property. If it be in execution of a judgment requiring the sale of specific property, an execution shall include a copy of the judgment or the material parts thereof.

Source: SDC 1939 & Supp 1960, § 33.1904 (5).



§ 15-18-12 Execution directing application of principal debtor's property before that of surety.

15-18-12. Execution directing application of principal debtor's property before that of surety. In all cases where judgment is rendered upon any instrument in writing in which two or more persons are severally bound, and it shall be made to appear to the court, by parol or other testimony, that one or more of said persons so bound signed the same as surety or bail for his codefendant, the court must in entering the judgment thereon state which of the defendants is principal debtor and which are sureties or bail. An execution issued on such judgment must command the sheriff or other officer to cause the money to be made out of the property of the principal debtor, but, for want of sufficient property of the principal debtor to make the same, to cause the same to be made out of the property of the surety or bail. In all cases the property, both real and personal, of the principal debtor, within the jurisdiction of the court must be exhausted before any of the property of the surety or bail shall be taken in execution.

Source: SDC 1939 & Supp 1960, § 33.1905.



§ 15-18-13 Officer to whom execution issued--Issue at same time in different counties--Real property sold in county where it lies.

15-18-13. Officer to whom execution issued--Issue at same time in different counties--Real property sold in county where it lies. When the execution is against the property of the judgment debtor, it may be issued to an officer of any county where the judgment is docketed, but it must be issued from the county where the judgment was rendered. When it requires the delivery of real or personal property, it must be issued to an officer of the county where the property, or some part thereof, is situated. Executions may be issued at the same time to different counties. Real property levied upon must be sold in the county wherein it lies, by an officer of such county who must execute a certificate of sale to the principal as provided in chapter 15-19.

Source: SDC 1939 & Supp 1960, § 33.1902; SL 1973, ch 126, § 3; SL 1987, ch 398 (Supreme Court Rule 86-24).



§ 15-18-14 Power of officer to execute writ according to terms.

15-18-14. Power of officer to execute writ according to terms. When a writ, warrant, or execution is placed in the hands of an officer, he shall have power and authority to execute the same according to its mandate and the law, and he shall be required to do so.

Source: SDC 1939 & Supp 1960, § 33.1907.



§ 15-18-15 Endorsement of receipt of writ by officer--Diligent execution--Return of execution.

15-18-15. Endorsement of receipt of writ by officer--Diligent execution--Return of execution. When a writ, warrant, or execution is delivered to any officer he must endorse thereon the day and hour when he receives it. He must proceed to execute the same with diligence. If executed, an exact description of the property seized with the date of levy, sale, or other act done by virtue thereof, must be endorsed upon or appended to the execution. If the writ was not executed, or executed in part only, the reason therefor must be stated in the return. The failure or neglect of the officer to make his return thereon as required by law shall not void his proceedings.

Source: SDC 1939 & Supp 1960, § 33.1908.



§ 15-18-16 Payment by debtor to officer holding execution--Officer's receipt as discharge.

15-18-16. Payment by debtor to officer holding execution--Officer's receipt as discharge. After the issuing of execution against property any person indebted to the judgment debtor may pay to the officer the amount of such indebtedness, or so much thereof as is necessary to satisfy the execution, and the officer's receipt shall be sufficient discharge thereof, except in cases of negotiable instruments which the officer does not have in possession.

Source: SDC 1939 & Supp 1960, § 33.1918; SL 1973, ch 126, § 4.



§ 15-18-17 Property subject to levy on execution.

15-18-17. Property subject to levy on execution. All property and interests therein and rights appurtenant thereto, tangible or intangible, including shares or interests in any corporations, credits, choses in action, and whether capable of manual delivery or not, belonging to the party against whom the execution was issued, and not exempt by law may be taken on execution and sold or otherwise applied to the satisfaction of the judgment as provided by law.

Source: SDC 1939 & Supp 1960, § 33.1911.



§ 15-18-18 Levy not required for sale of property taken by earlier process.

15-18-18. Levy not required for sale of property taken by earlier process. In all cases where property or any interest therein has been levied upon or impounded by attachment, garnishment, or other mesne process, or where the property consists of personal property in the possession of a party or a receiver appointed in the action, who is foreclosing a lien thereon, or where it consists of real estate and the action involves the foreclosing of a lien thereon, no levy shall be required for the sale thereof, but the officer may make sale and return thereon pursuant to the judgment and execution issued thereon.

Source: SDC 1939 & Supp 1960, § 33.1912.



§ 15-18-19 Money under control of court applied to satisfaction by terms of judgment.

15-18-19. Money under control of court applied to satisfaction by terms of judgment. In cases where the property consists of money under control of the court, the judgment may order the application of it toward satisfaction thereof and all persons having custody or control of such money shall be authorized so to apply it upon receipt of a certified copy of such judgment.

Source: SDC 1939 & Supp 1960, § 33.1912.



§ 15-18-20 Levy on personal property capable of manual delivery.

15-18-20. Levy on personal property capable of manual delivery. A levy under a writ, warrant, or execution upon personal property capable of manual delivery, including bonds, promissory notes, or other instruments for the payment of money must be made by taking the same into the officer's actual custody. He must thereupon without delay deliver a notice of levy to the person from whose custody such property is taken.

Source: SDC 1939 & Supp 1960, § 33.1913 (3); SL 1973, ch 126, § 5.



§ 15-18-21 Levy on judgment--Notice to parties.

15-18-21. Levy on judgment--Notice to parties. A levy under a writ, warrant, or execution upon a judgment, must be made by serving a notice of levy upon the clerk of the court in which it is docketed, describing the judgment by the title of its action, date, amount, book, and page of docketing, and by mailing copies of such notice of attachment by registered or certified mail to the judgment debtor, and the present owner of the judgment as shown by the docket, and to their attorneys of record, if any, at their last known post office addresses.

Source: SDC 1939 & Supp 1960, § 33.1913 (4).



§ 15-18-22 Levy on real property--Recording of notice.

15-18-22. Levy on real property--Recording of notice. A levy under a writ, warrant, or execution upon real property, must be made by the officer filing with the register of deeds of the county in which the property is situated, a notice of the levy subscribed by him, stating the names of the parties to the action, the amount of the plaintiff's claim as stated in the execution, and a description of the property levied upon, which notice must be recorded and indexed by the register of deeds in like manner and in the same book as a notice of the pendency of an action.

Source: SDC 1939 & Supp 1960, § 33.1913 (1); SL 1973, ch 126, § 6.



§ 15-18-23 Levy on personal property which cannot be moved--Recording of notice.

15-18-23. Levy on personal property which cannot be moved--Recording of notice. A levy under a writ, warrant, or execution upon personal property which by reason of its bulk or other cause cannot be conveniently removed, must be made by the officer filing with the register of deeds a notice of the same kind as described in § 15-18-22; and such levy shall be equally valid and effectual as if the articles had been seized and the possession and control thereof retained by the officer.

Source: SDC 1939 & Supp 1960, § 33.1913 (2); SL 1973, ch 126, § 7.



§ 15-18-24 Levy on domestic animals running at large--Notice to person in possession.

15-18-24. Levy on domestic animals running at large--Notice to person in possession. A levy under a writ, warrant, or execution upon domestic animals, must be made by the officer filing with the register of deeds of the county in which such property is running at large a notice of the same kind as described in § 15-18-22, and mailing a copy to the person in possession of such animals, specifying the number as near as may be and containing a description of same by marks and brands, if any; and such levy shall be equally valid and effectual as if such animals had been seized and the possession and control thereof retained by the officer.

Source: SDC 1939 & Supp 1960, § 33.1913 (2); SL 1973, ch 126, § 8.



§ 15-18-25 Receipt, entry and indexing of notices filed with register of deeds.

15-18-25. Receipt, entry and indexing of notices filed with register of deeds. The register of deeds shall receive and file all notices under §§ 15-18-23 and 15-18-24, numbering the same consecutively, keep the same in his office in regular and orderly files, and shall make entry thereof in the book kept for the registry of personal property instruments in the order in which they are received, which entry shall contain in separate columns the names of the defendants alphabetically arranged, the names of the plaintiffs, the number endorsed upon the notice, the amount claimed by the plaintiff and the time of filing.

Source: SDC 1939 & Supp 1960, § 33.1913 (2).



§ 15-18-26 Immovable property and range animals taken into custody--Additional costs not allowed.

15-18-26. Immovable property and range animals taken into custody--Additional costs not allowed. Notwithstanding the provisions of §§ 15-18-23 to 15-18-25, inclusive, a levy may, by direction of the plaintiff or his attorney, be made upon the property mentioned in said sections in accordance with § 15-18-20; but if additional costs are made by such a levy the same shall not be allowed to the plaintiff, if in the judgment of the court the taking of the property into the custody of the sheriff was unnecessary.

Source: SDC 1939 & Supp 1960, § 33.1913 (2).



§ 15-18-27 Levy on other personal property or demand.

15-18-27. Levy on other personal property or demand. A levy under a writ, warrant, or execution upon other personal property, must be made by leaving a notice of levy showing the property levied upon with the person holding the same; or, if it consists of a demand other than specified in §§ 15-18-20 and 15-18-21, with the person against whom it exists.

Source: SDC 1939 & Supp 1960, § 33.1913 (5).



§ 15-18-28 Selection of property likely to bring amount required--Additional levies if required.

15-18-28. Selection of property likely to bring amount required--Additional levies if required. The officer must in all cases select such property, and in such quantities as will be likely to bring the amount required to be raised, and having made one levy, may, at any time thereafter make other levies if he deems it necessary.

Source: SDC 1939 & Supp 1960, § 33.1914.



§ 15-18-29 Additional levies if amount produced on sale insufficient.

15-18-29. Additional levies if amount produced on sale insufficient. If the property taken under a levy does not on a sale thereof produce a sum sufficient to satisfy such execution, the officer must proceed to make an additional levy on which he shall proceed as on other executions.

Source: SDC 1939 & Supp 1960, § 33.1914.



§ 15-18-30 Levy as lien on personal property.

15-18-30. Levy as lien on personal property. When the officer has made a levy upon any personal property pursuant to the provisions of this code, he shall have a lien thereon for all purposes essential to carrying out the execution, but no execution shall constitute any lien upon personal property until an actual levy upon such property has been made thereunder.

Source: SDC 1939 & Supp 1960, § 33.1915.



§ 15-18-31 Adverse claim to property levied on--Trial by special jury--Payment and deposit of fees.

15-18-31. Adverse claim to property levied on--Trial by special jury--Payment and deposit of fees. If the property levied on be claimed by a third person as his property, the officer may summon from his county six persons qualified as jurors to try the validity of the claim. He must also give notice of the claim and of the time of trial to the plaintiff, who may appear and contest the claim before the jury. The jury and the witnesses must be sworn by the officer; and if their verdict be in favor of the claimant the officer may relinquish the levy unless the judgment creditor give him a sufficient indemnity for proceeding thereon. The fees of the jury, the officer, and the witnesses must be paid by the claimant if the verdict be against him; otherwise by the plaintiff. Each party must deposit with the officer, before the trial, the amount of his fees, and the fees of the jury, and the officer must return to the prevailing party the amount so deposited by him.

Source: SDC 1939 & Supp 1960, § 33.1921; SL 1973, ch 126, § 9.



§ 15-18-32 Abandonment of execution--Discharge of levies--Subsequent executions.

15-18-32. Abandonment of execution--Discharge of levies--Subsequent executions. The party for whom the execution was issued or the party's attorney of record, or otherwise authorized, may abandon proceedings under any execution at any time by filing with the court from which issued a written statement of such abandonment, or by causing the writ to be returned and filed with an endorsement to the effect that it had been so abandoned, and by paying the costs of such execution and proceedings thereunder, including any actual out-of-pocket expenses and reasonable costs incurred by the sheriff, and by discharging of record any notice of levy which has been filed in any recording or registry office, and by releasing any property seized thereunder. All proceedings, notices, levies, and liens taken pursuant to such execution shall be deemed abandoned, discharged, and released upon the filing of such statement or endorsement. The abandonment of an execution as herein permitted shall be without prejudice to the issue of subsequent executions.

Source: SDC 1939 & Supp 1960, § 33.1910; SL 2007, ch 129, § 1.



§ 15-18-33 Partial abandonment of execution--Subsequent executions.

15-18-33. Partial abandonment of execution--Subsequent executions. The party for whom the execution was issued or his attorney of record, or otherwise authorized, may likewise abandon an execution after it has been partially enforced or performed, or after a portion of his claim or other demand has been satisfied, by the same procedure as is provided in § 15-18-32, stating in his statement of such partial abandonment, or report, or return with the writ, the extent to which his claim or demand has been satisfied, and the extent remaining unsatisfied. Such partial abandonment shall not affect the right of such party or other persons interested to have subsequent executions issued.

Source: SDC 1939 & Supp 1960, § 33.1910.



§ 15-18-34 Collection or sale of property levied on.

15-18-34. Collection or sale of property levied on. After making levy thereon an officer may collect things in action by suit in his own name, or by selling the same at public sale.

Source: SDC 1939 & Supp 1960, § 33.1917.



§ 15-18-35 Money and receivables appropriated to judgment without sale.

15-18-35. Money and receivables appropriated to judgment without sale. Money levied upon may be appropriated without being advertised or sold. The same may be done with bank bills, drafts, promissory notes, judgments, or other papers of like character, if the plaintiff will receive them at their full market value as cash, or if the officer can exchange them for cash at that value.

Source: SDC 1939 & Supp 1960, § 33.1916.



§ 15-18-36 Receivables subject to sale or appropriation--Assignment and delivery by officer.

15-18-36. Receivables subject to sale or appropriation--Assignment and delivery by officer. Judgments, bank bills, and other things in action may be sold at public sale, or appropriated as provided by § 15-18-35, and assignment and delivery thereof by the officer shall have the same effect as if made by the defendant.

Source: SDC 1939 & Supp 1960, § 33.1917.



§ 15-18-37 Levy continues against property unsold--New sale or new execution.

15-18-37. Levy continues against property unsold--New sale or new execution. When property is unsold for want of bidders, the levy still holds good; and if there be sufficient time it may again be advertised or the execution returned, and one issued again commanding the officer to sell such property.

Source: SDC 1939 & Supp 1960, § 33.1919.



§ 15-18-38 Payment of execution proceeds to judgment creditor.

15-18-38. Payment of execution proceeds to judgment creditor. After first paying his costs and expenses the officer shall pay to the judgment creditor the proceeds of sale, or of moneys appropriated, or so much thereof as will satisfy the execution.

Source: SDC 1939 & Supp 1960, § 33.1920.



§ 15-18-39 Surplus applied to other executions against debtor.

15-18-39. Surplus applied to other executions against debtor. If there be any surplus and if the officer has other unsatisfied executions against the debtor, he may apply such surplus towards satisfaction of the same in the order of their respective priorities and account for any final surplus as provided in § 15-18-40.

Source: SDC 1939 & Supp 1960, § 33.1920.



§ 15-18-40 Surplus deposited in court--Notice to debtor.

15-18-40. Surplus deposited in court--Notice to debtor. If there be any surplus, and the officer has no other executions against the debtor, the officer shall forthwith deposit it in the court from which the execution issued and notify the execution debtor by registered or certified mail at his last known post office address of such deposit, and make report thereof in his return of the execution.

Source: SDC 1939 & Supp 1960, § 33.1920.



§ 15-18-41 Time of return of execution--Extension where levy made.

15-18-41. Time of return of execution--Extension where levy made. The execution must be returned within sixty days after its receipt by the officer, and filed in the office of the court or its clerk. If within said sixty days the officer shall have levied under said execution, the time for return is extended for sixty days from the date of such levy and, if an additional or several levies be made, it is extended for a period of sixty days after the date of the last levy.

Source: SDC 1939 & Supp 1960, § 33.1922.



§ 15-18-42 Contents and verification of return of execution.

15-18-42. Contents and verification of return of execution. The return of the officer must be verified by him or his deputy and must show with reasonable detail all his proceedings from the time of receipt of such levy to the final return thereof and all items of receipts and disbursements from funds in disposition of property, and fees and expenses, and must report the net amount credited toward satisfaction of the judgment and any surplus or deficiency remaining, and generally, must show compliance with all provisions of this code relating to such matters.

Source: SDC 1939 & Supp 1960, § 33.1922.



§ 15-18-43 Mailing of return of execution issued in another county--Officer not liable for delay in mails.

15-18-43. Mailing of return of execution issued in another county--Officer not liable for delay in mails. When execution shall be issued in any county, and directed to an officer of another county, it shall be lawful for such officer having the execution, after having discharged all the duties required of him by law to transmit such execution by mail to the clerk who issued the same. On proof being made by such officer that the execution was mailed soon enough to have reached such clerk within the time prescribed by law, the officer shall not be liable for any amercement or penalty, if it does not reach the office in due time.

Source: SDC 1939 & Supp 1960, § 33.1922; SL 1973, ch 126, § 10.



§ 15-18-44 Neglect of duty by officer as contempt of court--Liability in damages--Amercement.

15-18-44. Neglect of duty by officer as contempt of court--Liability in damages--Amercement. If an officer to whom any writ, warrant, or execution is delivered, willfully neglects or fails to perform the duties required thereby or under the provisions of this chapter, which he may have authority to perform, he may be punished by the court as for contempt and shall be liable in damages to any person injured by such neglect or failure, and may be amerced therefor or the same recovered by civil action, as the party injured may elect.

Source: SDC 1939 & Supp 1960, § 33.1909.






Chapter 19 - Execution Sales

§ 15-19-1 Process under which sales made--Title conveyed to purchaser.

15-19-1. Process under which sales made--Title conveyed to purchaser. Execution sales of property may be made under judgment, decree, order, writ, execution, or other appropriate process rendered and issued from any of the courts of this state having jurisdiction over the party and the subject matter, and when made in compliance with the statutes and rules of court, shall convey all the rights, titles, and interests of the party to the property involved.

Source: SDC 1939 & Supp 1960, § 33.2001.



§ 15-19-2 Procedure governed by rules of court.

15-19-2. Procedure governed by rules of court. The procedure for making the sales referred to in § 15-19-1 and all records thereof shall be as prescribed by the rules of the Supreme Court of this state.

Source: SDC 1939 & Supp 1960, § 33.2001.



§ 15-19-3 Publication of notice of sale of personal property--Contents--Posting in lieu of notice.

15-19-3. Publication of notice of sale of personal property--Contents--Posting in lieu of notice. Public notice of all sales of personal property shall be given by the officer or person making the sale by publishing in some legal newspaper in the county where the sale is to be made, in one issue, at least ten days before the sale, a notice of sale, which shall contain the title of the action, a reference to the order, judgment, or execution pursuant to which the sale is made, and the date thereof; if on decree of foreclosure, or execution, the amount of the judgment; a description of the property to be sold, the terms of sale, and the time and place of sale.

If there be no legal newspaper in the county, the notice must be posted in five of the most public places in the county, not less than ten days before sale.

Source: SDC 1939 & Supp 1960, § 33.2002.



§ 15-19-4 Perishable property sold by court order--Notice.

15-19-4. Perishable property sold by court order--Notice. Perishable property may be sold by order of the court or a judge thereof, prescribing such notice, time, and manner of sale as may be reasonable, considering the character and condition of the property.

Source: SDC 1939 & Supp 1960, § 33.2003.



§ 15-19-5 Time and place of sale of personal property--Access of bidders to property--Notice of place.

15-19-5. Time and place of sale of personal property--Access of bidders to property--Notice of place. Sales of personal property under execution may be made on any day except Sunday and shall be made between the hours of nine in the morning and ten in the evening.

Such sales may be made at the front door of the courthouse or at any other public place within the county or at any private place, provided that public access thereto for inspection, bidding, and removal of the property is freely given at all times after the publication of the notice of sale and a reasonable time thereafter for removal of the property, and provided that all places fixed for a sale shall be described with certainty in the notice so that the public generally may readily locate the same.

Source: SDC 1939 & Supp 1960, § 33.2004; SL 1986, ch 166.



§ 15-19-6 Property within view of bidders during sale--Designation of place of sale when property not capable of manual delivery.

15-19-6. Property within view of bidders during sale--Designation of place of sale when property not capable of manual delivery. When the sale is of personal property, capable of manual delivery, it must be within view of those who attend the sale, and when it consists of property not conveniently capable of manual delivery, such as heavy machinery, stocks of goods, or grain in bulk, it may be held at such place as the officer conducting the sale may designate as most likely to enable him to secure the best price therefor. If it consists, in part, of property not capable of manual delivery, the officer conducting the sale shall likewise designate one place of sale most likely to produce the best price and have the property capable of manual delivery there for sale and sell the other property by description or sample.

Source: SDC 1939 & Supp 1960, § 33.2004.



§ 15-19-7 Sale at public auction to highest bidder--Designation by debtor of order in which items offered.

15-19-7. Sale at public auction to highest bidder--Designation by debtor of order in which items offered. Personal property must be sold on execution at public auction to the highest bidder. The property sold must be offered in such parcels and items as are likely to bring the highest price. A judgment debtor may direct the order in which the parcels or items of property are to be sold by a request in writing delivered to the officer before the sale, or orally if he be present at the sale.

Source: SDC 1939 & Supp 1960, § 33.2005.



§ 15-19-8 Publication of notice of real property sale.

15-19-8. Publication of notice of real property sale. Before making an execution sale of real property, the officer conducting the same shall cause public notice thereof to be given by advertisement published in a legal newspaper, published in each county wherein any part of it is situated, once each week for four consecutive weeks, prior to the date of sale. If publication is made upon at least one day in each calendar week, the same shall be sufficient, even though more or less than seven days may intervene between publications. If no newspaper is published in such county, the notice must be published in the nearest legal newspaper in the state likely to give notice, and the designation of such newspaper by the sheriff, and subsequent confirmation of the sale by the court, shall be conclusive as to such designated newspaper being the proper paper for such publication of such notice thereof.

Source: SDC 1939, § 33.2006; Supreme Court Rule adopted September 12, 1942.



§ 15-19-9 Contents of notice of real property sale.

15-19-9. Contents of notice of real property sale. The notice of sale of real property must state the title of the proceeding under which it is made; the decree, order, or execution, which is authority for the sale, must be named and referred to by the date thereof; the amount of the judgment or other lien upon which sale is to be made; the legal description of the property to be sold; that such sale will be made to the highest bidder for cash; if the sale be upon special execution, on a decree of foreclosure, the notice shall also state whether there are prior liens of record and if there are the nature and amount of such liens so far as can be ascertained from the records; whether or not the property is sold subject to redemption; and the time and place of sale.

Source: SDC 1939, § 33.2006; Supreme Court Rule adopted September 12, 1942.



§ 15-19-10 Time and place of real property sales.

15-19-10. Time and place of real property sales. Judicial sales of real estate may be held on any day except Sunday and must be held between the hours of nine o'clock in the forenoon and four o'clock in the afternoon.

Such sales shall be held at the front door of the courthouse of the county in which the real property is situated, except as provided in §§ 15-19-11 and 15-19-12.

Source: SDC 1939 & Supp 1960, § 33.2007.



§ 15-19-11 Foreclosure sale of real estate situated in several counties.

15-19-11. Foreclosure sale of real estate situated in several counties. If the real estate is sold pursuant to a judgment of foreclosure of a mortgage or other lien in which real estate situated in several counties is described and which instrument has been duly recorded prior to the commencement of the action, in all of said counties, or if it is sold pursuant to an attachment of real estate in several counties and the notice of levy of such attachment has been duly recorded in all such counties, any or all of said real estate may be sold in the county in which the judgment was rendered, by the sheriff of such county, unless the court shall in the judgment of foreclosure or upon the attachment proceedings otherwise specifically direct.

Source: SDC 1939 & Supp 1960, § 33.2007.



§ 15-19-12 Place of sale of real property where no courthouse in county.

15-19-12. Place of sale of real property where no courthouse in county. In any case where there is no courthouse in the county where a judicial sale of real estate is to be made, the same may be made at the door of the building in which the circuit court was last held. If there has been no circuit court held in such county, and there is no courthouse therein, then the officer making the sale shall designate some public place for the same.

Source: SDC 1939 & Supp 1960, § 33.2007.



§ 15-19-13 Real property sold at public auction to highest bidder.

15-19-13. Real property sold at public auction to highest bidder. Execution sales of real property must be made at public auction, to the highest bidder, for cash.

Source: SDC 1939 & Supp 1960, § 33.2008.



§ 15-19-14 Distinct parcels of real property sold separately--Exceptions.

15-19-14. Distinct parcels of real property sold separately--Exceptions. When the real property consists of several distinct farms, tracts, lots, or parcels, they must be sold separately, unless:

(1) They consist of platted lots having a structure partly upon each, in which case they must be sold as one tract; or

(2) There is a paramount lien upon two or more separate farms, tracts, lots, or parcels, in which case such distinct farms, tracts, lots, or parcels must be sold as one tract, subject to such paramount lien.
Source: SDC 1939 & Supp 1960, § 33.2008.



§ 15-19-15 Order of sale of parcels of real property designated by owner or judgment debtor.

15-19-15. Order of sale of parcels of real property designated by owner or judgment debtor. The owner of the property, person liable for or upon a lien against the same, or the judgment debtor may by written notice served on the sheriff or other person making the sale, before the time of sale, or personally at the time and place of sale, direct the order in which the several known lots, parcels, or tracts of real property shall be sold, and the sheriff or other person making the sale shall offer the lands accordingly, unless to do so he would be required to violate the provisions of subdivision 15-19-14(1) or (2).

Source: SDC 1939 & Supp 1960, § 33.2008.



§ 15-19-16 Real property sale terminated when sufficient amount raised.

15-19-16. Real property sale terminated when sufficient amount raised. When the total amount realized from the sale of one or more distinct farms, tracts, lots, or parcels of real property equals or exceeds the amount necessary to satisfy the judgment, no more property shall be sold.

Source: SDC 1939 & Supp 1960, § 33.2008.



§ 15-19-17 Title acquired by purchaser of real property--Right of redemption.

15-19-17. Title acquired by purchaser of real property--Right of redemption. Upon a sale of real property the purchaser is substituted to, and acquires all the right, title, interest, and claim of the judgment debtor thereto; and when the estate is less than a leasehold of two years unexpired term, the sale is absolute. In all other cases the real property is subject to redemption as provided in this code.

Source: SDC 1939 & Supp 1960, § 33.2009.



§ 15-19-17.1 Debtor entitled to harvest crops planted prior to issuance of deed.

15-19-17.1. Debtor entitled to harvest crops planted prior to issuance of deed. Whenever crops have been sown on the debtor's premises, before the issuance of a sheriff's deed, the debtor shall be entitled to the crops grown thereon and the right to enter on the premises to harvest the crops after the issuance of the deed.

Source: SL 1986, ch 177, § 3.



§ 15-19-18 Real property purchaser's title unaffected by reversal of judgment--Restitution by judgment creditor.

15-19-18. Real property purchaser's title unaffected by reversal of judgment--Restitution by judgment creditor. If any judgment, in satisfaction of which any real property be sold, shall at any time thereafter be reversed, such reversal shall not defeat or affect the title of the purchaser; but in such case restitution must be made by the judgment creditor of the money for which such real property was sold, with lawful interest thereon from the day of sale.

Source: SDC 1939 & Supp 1960, § 33.2009.



§ 15-19-19 Certificate of sale issued to purchaser of real property--Contents--Execution and recording--Prima facie evidence.

15-19-19. Certificate of sale issued to purchaser of real property--Contents--Execution and recording--Prima facie evidence. Upon the execution sale of real property the officer making the sale must give to the purchaser a certificate of sale containing:

(1) A particular description of the real property sold;

(2) The price bid for each distinct lot or parcel;

(3) The whole price paid;

(4) A statement of the time within which redemption may be made if property be sold subject to redemption, which time shall begin to run only from date of sale;

(5) The name and address of the purchaser.

Such certificate must be executed by the officer and acknowledged and must be recorded in the office of the register of deeds of the county wherein the real property is situated.

Such certificate of sale or the record thereof in the office of the register of deeds shall be prima facie evidence of the facts therein recited.

Source: SDC 1939 & Supp 1960, § 33.2010.



§ 15-19-20 Return of sale of real property--Contents.

15-19-20. Return of sale of real property--Contents. The officer or person making an execution sale of real property shall within ten days after such sale file in the court a verified written return of such sale reciting generally his proceedings and which must contain among other things, the following:

(1) A description of the judgment, execution, order, and other authority for making the sale, which description may be made by reference sufficient to identify the same;

(2) Proof of publication of notice of sale and copy of the notice as published;

(3) A description of the property sold, the price bid and paid for each part thereof, and the name of the purchaser;

(4) A fully itemized statement and account of the items due and the costs, fees, and expenses of the sale, and the total amount realized and the surplus or deficiency, if any;

(5) If the order of sale was directed by the owner, debtor, or other person having authority so to do, a recital of such proceedings;

(6) A statement that the said sale was in all respects lawfully and honestly conducted and that the officer conducting the sale was not directly or indirectly interested therein in his private or individual right;

(7) A statement of any postponements of the sale and proof of publication or announcement of notice thereof.
Source: SDC 1939 & Supp 1960, § 33.2011.



§ 15-19-21 Exceptions to sale of real property--Service and determination.

15-19-21. Exceptions to sale of real property--Service and determination. At any time within ten days after such return has been filed, any party interested may file exceptions to such sale, and serve same upon purchaser, and they shall thereupon be determined by the court either upon motion to confirm such sale, or to set it aside.

Source: SDC 1939 & Supp 1960, § 33.2012.



§ 15-19-22 Confirmation of sale of real property--Recitals in court order.

15-19-22. Confirmation of sale of real property--Recitals in court order. If no exceptions be filed as aforesaid upon the certificate of the clerk to that effect, the report may be presented to the court for confirmation ex parte, and if the court shall, after having carefully examined the proceedings of the officer, be satisfied that the sale has, in all respects, been made in conformity to the provisions of this code, the court must make an order confirming the sale, which shall recite that the court is satisfied of the legality of such sale and shall direct that the officer make to the purchaser a deed of such real property, or interest therein, at the expiration of the period of redemption, unless the same be redeemed as herein provided.

Source: SDC 1939 & Supp 1960, § 33.2013.



§ 15-19-23 Time allowed for redemption from sale of real property--Foreclosure provisions unaffected.

15-19-23. Time allowed for redemption from sale of real property--Foreclosure provisions unaffected. If no redemption be made within one year after the sale, the purchaser or his assignee is entitled to a conveyance; or, if so redeemed, whenever sixty days have lapsed and no other redemption has been made, and notice thereof given, and the time for redemption has expired, the last redemptioner, or his assignee, is entitled to a sheriff's deed; but in all cases the judgment debtor shall have the entire period of one year from the date of the sale to redeem the property.

This section shall not affect the provisions of law relating to the postponement of the period of redemption in foreclosure cases.

Source: SDC 1939 & Supp 1960, § 33.2201.



§ 15-19-24 Sheriff's deed to real property sold.

15-19-24. Sheriff's deed to real property sold. Upon the expiration of the period for redemption, the sheriff or other officer who made the sale, his successor, or some other person appointed by the court for that purpose, must make the purchaser, or the party entitled thereto, a deed of the real property sold.

Source: SDC 1939 & Supp 1960, § 33.2202.



§ 15-19-25 Contents, execution, and recording of sheriff's deed.

15-19-25. Contents, execution, and recording of sheriff's deed. A sheriff's deed must recite the execution or executions, or the substance thereof, and the names of the parties, the amount and date of rendition of the judgment by virtue whereof such real property was sold, and must be executed, acknowledged, or proved, and recorded as other conveyances of real property.

Source: SDC 1939 & Supp 1960, § 33.2203.



§ 15-19-26 Sheriff's deed as evidence of legality of proceedings--Title vested in grantee.

15-19-26. Sheriff's deed as evidence of legality of proceedings--Title vested in grantee. The sheriff's deed shall be sufficient evidence of the legality of such sale and the proceedings therein, until the contrary is proved, and shall vest in the purchaser, or other party as aforesaid, as good and as perfect title in the premises therein described as was vested in the debtor at or after the time when such real property became liable to the satisfaction of the judgment.

Source: SDC 1939 & Supp 1960, § 33.2202.



§ 15-19-27 Purchaser's recovery of damages for injury to real property after sale and before possession delivered.

15-19-27. Purchaser's recovery of damages for injury to real property after sale and before possession delivered. When real property has been sold on execution, the purchasers thereof, or any person who may have succeeded to his interest, may, after his estate becomes absolute, recover damages for injury to the property by the tenant in possession after sale, and before possession is delivered under the conveyance.

Source: SDC 1939 & Supp 1960, § 37.1521.



§ 15-19-28 Demand by officer making sale of advance payment of publication fees.

15-19-28. Demand by officer making sale of advance payment of publication fees. The officer who levies upon property, or who is charged with the duty of selling the same by virtue of any writ of execution, may refuse to publish a notice of the sale thereof by advertisement in a newspaper until the party for whose benefit such execution is issued, his agent or attorney, shall advance to such officer so much money as will be sufficient to discharge the fees of the printer for publishing such notice. Before any officer shall be excused from publishing the notice as aforesaid, he must demand of the party for whose benefit the execution was issued, his agent or attorney, provided either of them reside in the county, the amount of money for such fees.

Source: SDC 1939 & Supp 1960, § 33.2017.



§ 15-19-29 , 15-19-30. Repealed.

15-19-29, 15-19-30. Repealed by SL 1984, ch 12, § 33



§ 15-19-31 Adjournment of sales to following day.

15-19-31. Adjournment of sales to following day. Whenever any sale has commenced at the time and place specified in the notice therefor and because of the amount of property to be sold or other events beyond the control of the officer conducting it, the sale cannot be completed on that day, it may be adjourned to any of the hours within which such sales may be made on the next succeeding business day by announcement of the officer at the time such adjournment is made.

Source: SDC 1939 & Supp 1960, § 33.2014.



§ 15-19-32 Postponement of sale by sheriff.

15-19-32. Postponement of sale by sheriff. When there are no bidders or when the amount offered is grossly inadequate, or when from any cause the sale is prevented from taking place on the day fixed, the sheriff may postpone the sale for not more than three days without being required to give any further notice thereof, but he shall not make more than two such postponements, and such postponement must be publicly announced when and where the sale should have taken place.

Source: SDC 1939 & Supp 1960, § 33.2014.



§ 15-19-33 Officers not to purchase at sale.

15-19-33. Officers not to purchase at sale. No public officer nor officer of the court, nor any deputy of such, may be a purchaser at any execution sale held under his order or direction.

Source: SDC 1939 & Supp 1960, § 33.2015.



§ 15-19-34 Termination of sale when sufficient money raised.

15-19-34. Termination of sale when sufficient money raised. When sufficient property has been sold to satisfy any judgment or execution and the accrued costs of sale, no more property shall be sold, but this shall not affect the sale of property in single items of personal property or farms, tracts, or lots of real property as in this code provided, when the highest bid for such entire item, farm, tract, or lot shall exceed such total due, but in all such cases, the surplus shall be accounted for as in this code provided.

Source: SDC 1939 & Supp 1960, § 33.2015.



§ 15-19-35 Application of proceeds of sale.

15-19-35. Application of proceeds of sale. Every officer or person who conducts an execution sale shall apply the proceeds of such sale:

(1) To the payment of the costs and expenses of the sale, including any actual out-of-pocket expenses and reasonable costs incurred by a sheriff;

(2) To the satisfaction of the execution under which the sale is made;

(3) To the satisfaction of any other execution in the officer's or person's hands, to which such proceeds may be lawfully applied;

(4) To pay the surplus, if any, to the defendant, or into court for the use of the defendant or the person entitled thereto, subject to the order of the court. If such surplus or any part thereof remains in the court for the term of three months without being applied for, the court may direct the same to be put out at interest for the benefit of the defendant, the defendant's representatives, or assigns, subject to the order of the court.
Source: SDC 1939 & Supp 1960, § 33.2016; SL 2007, ch 129, § 2.



§ 15-19-36 Cancellation or endorsement of instrument on which judgment based--Attachment to return of execution.

15-19-36. Cancellation or endorsement of instrument on which judgment based--Attachment to return of execution. When the proceeds are sufficient to discharge the entire judgment, including costs and disbursements, the officer or the person making the sale, or the clerk of the court, shall cancel the note or other evidence of the debt upon which the judgment is founded, by a plain and legible notation on the face thereof, and such note or other evidence shall be attached to and filed with the return upon the execution; when the proceeds are insufficient for that purpose, the amount applied on the debt shall be endorsed on such note or other evidence, with the date of the application, by the officer or person making the sale, or by the clerk of the court, and such note or other evidence, so endorsed, shall be attached to and made a part of the return on the execution, but the officer or person making such sale may retain the proceeds thereof until after the sale shall have been confirmed, as provided in § 15-19-22.

Source: SDC 1939 & Supp 1960, § 33.2016.






Chapter 20 - Proceedings Supplementary To Execution

§ 15-20-1 Order to judgment debtor to appear and answer after execution returned unsatisfied.

15-20-1. Order to judgment debtor to appear and answer after execution returned unsatisfied. When an execution upon a judgment for twenty-five dollars or more, exclusive of costs and disbursements, against property of the judgment debtor, or of any one of several debtors in the same judgment, issued to the sheriff of the county where such debtor resides or has a place of business, or if he does not reside in this state or has no place of business therein, to the sheriff of the county where such judgment was obtained, is returned unsatisfied in whole or in part, the judgment creditor at any time after such return is entitled to an order from a judge of the circuit court within the county to which the execution was issued, requiring such judgment debtor to appear and answer concerning his property before such judge, within such county, at a time and place specified in the order.

Source: SDC 1939 & Supp 1960, § 33.2401.



§ 15-20-2 Order to judgment debtor to appear and answer on refusal to apply property to judgment.

15-20-2. Order to judgment debtor to appear and answer on refusal to apply property to judgment. After the issuing of an execution against property and upon proof by affidavit of a party or otherwise to the satisfaction of the court or a judge thereof that any judgment debtor residing in the circuit where such judge resides has property which he unjustly refuses to apply to the satisfaction of the judgment, such court or judge may, by an order, require the judgment debtor to appear at a specified time and place to answer concerning the same; and such proceedings may thereupon be had for the application of the property of the judgment debtor to the satisfaction of the judgment as are provided upon a return of an execution.

Source: SDC 1939 & Supp 1960, § 33.2401.



§ 15-20-3 Procedure available against joint debtors not served with summons.

15-20-3. Procedure available against joint debtors not served with summons. The procedure provided in this chapter may be taken upon the return of an execution unsatisfied issued upon a judgment recovered in an action against joint debtors in which some of the defendants have not been served with the summons by which said action was commenced so far as relates to the joint property of such debtors; and all actions by creditors to obtain satisfaction of judgments out of the property of joint debtors are maintainable in the same manner and to the same effect.

Source: SDC 1939 & Supp 1960, § 33.2403.



§ 15-20-4 Application of procedure to magistrate court judgments filed in circuit court.

15-20-4. Application of procedure to magistrate court judgments filed in circuit court. The provisions of this chapter shall apply to judgments of magistrates' courts, transcripts of which have been filed in the circuit court, with the same force and effect as to judgments rendered by that court.

Source: SDC 1939 & Supp 1960, § 33.2409; SL 1974, ch 153, § 14.



§ 15-20-5 Arrest to prevent absconding by judgment debtor--Undertaking required--Commitment in default of undertaking.

15-20-5. Arrest to prevent absconding by judgment debtor--Undertaking required--Commitment in default of undertaking. Instead of the order requiring the attendance of the judgment debtor the judge may, upon proof by affidavit or otherwise to his satisfaction that there is danger of the debtor leaving the state or concealing himself and that there is reason to believe he has property which he unjustly refuses to apply to such judgment, issue a warrant requiring the sheriff of any county where such debtor may be to arrest him and bring him before such judge. Upon being brought before the judge he may be examined on oath and if it then appears that there is danger of the debtor leaving the state and that he has property which he unjustly refuses to apply to such judgment, he may be ordered to enter into an undertaking with one or more sureties that he will from time to time attend before the judge as he shall direct and that he will not, during the pendency of the proceeding dispose of any portion of his property not exempt from execution. In default of entering into such undertaking he may be committed to prison by warrant of the judge as for contempt.

Source: SDC 1939 & Supp 1960, § 33.2401.



§ 15-20-6 Appointment of referee.

15-20-6. Appointment of referee. A referee may be appointed in the discretion of the judge upon stipulation of the parties or upon the initiative of the judge at any time.

Source: SDC 1939 & Supp 1960, § 33.2402.



§ 15-20-7 Attendance of witnesses required--Examination certified by referee.

15-20-7. Attendance of witnesses required--Examination certified by referee. Witnesses may be required to appear and testify on any proceeding under this chapter, in the same manner as upon the trial of any issue. The party or witness may be required to attend before the judge or a referee appointed by the court or judge. If the examination is taken before a referee, it shall be certified by such referee to the judge.

Source: SDC 1939 & Supp 1960, §§ 33.2401, 33.2402.



§ 15-20-8 Examination of witnesses and debtor on oath.

15-20-8. Examination of witnesses and debtor on oath. On an examination under this chapter either party may examine witnesses on his behalf and the judgment debtor may be examined in the same manner as a witness. All examinations and answers under this chapter shall be on oath except that when a corporation answers, the answer shall be on the oath of an officer thereof, and when a limited liability company answers, the answer shall be on the oath of a manager, or member thereof if such limited liability company has no managers.

Source: SDC 1939 & Supp 1960, §§ 33.2401, 33.2402; SL 1994, ch 351, § 37.



§ 15-20-9 Self-incrimination not ground for refusing to answer--Immunity from prosecution.

15-20-9. Self-incrimination not ground for refusing to answer--Immunity from prosecution. No person shall on examination pursuant to this chapter be excused from answering any question on the ground that his examination will tend to convict him of the commission of a fraud; but his answer shall not be used as evidence against him in any criminal proceeding or prosecution. Nor shall he be excused from answering any question on the ground that he has, before the examination, executed any conveyance, assignment, or transfer of his property for any purpose, but his answer shall not be used as evidence against him in any criminal proceeding or prosecution.

Source: SDC 1939 & Supp 1960, § 33.2401.



§ 15-20-10 Witness fees and disbursements allowed.

15-20-10. Witness fees and disbursements allowed. The judge may allow to the judgment creditor or any party so examined whether a party to the action or not witness fees and disbursements.

Source: SDC 1939 & Supp 1960, § 33.2402.



§ 15-20-11 Concealment of assets or transfers as misdemeanor.

15-20-11. Concealment of assets or transfers as misdemeanor. Every person who, having been called upon, by the lawful order of any court, to make a true exhibit of his real and personal effects, either:

(1) Intentionally conceals any of his estate or effects, or any books or writing relative thereto; or

(2) Intentionally fails to disclose to the court any debts or demands which he has collected, or any transfer of his property which he had made after being ordered to make an exhibit thereof;
is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1221; SL 1984, ch 12, § 3; SL 1985, ch 163.



§ 15-20-12 Court order applying property to satisfaction of judgment--Restriction on application of wages.

15-20-12. Court order applying property to satisfaction of judgment--Restriction on application of wages. The judge may order any property of the judgment debtor not exempt from execution in the hands either of himself or any other person or due the judgment debtor to be applied to the satisfaction of the judgment; except that the earnings of the debtor for his personal services at any time within sixty days next preceding the order cannot be so applied when it is made to appear by the debtor's affidavit or otherwise that such earnings are necessary for the use of a family supported wholly or partly by his labor.

Source: SDC 1939 & Supp 1960, § 33.2404.



§ 15-20-13 Court order forbidding transfer of property.

15-20-13. Court order forbidding transfer of property. The judge may also by order forbid a transfer or other disposition of the property of a judgment debtor not exempt from execution and any interference therewith.

Source: SDC 1939 & Supp 1960, § 33.2406.



§ 15-20-14 Appointment of receiver for debtor's property--Consolidation of proceedings--Control of receivership.

15-20-14. Appointment of receiver for debtor's property--Consolidation of proceedings--Control of receivership. The judge may also by order appoint a receiver of the property of the judgment debtor in the same manner and with the same authority as if the appointment was made by the court according to chapter 21-21. But before the appointment of such receiver the judge shall ascertain, if practicable, by the oath of the party or otherwise, whether any other supplementary proceedings are pending against the judgment debtor, and if such proceedings are so pending, the plaintiff therein shall have notice to appear before him, and shall likewise have notice of all subsequent proceedings in relation to said receivership. No more than one receiver of the property of a judgment debtor shall be appointed. The receiver of the judgment debtor shall be subject to the direction and control of the court in which the judgment was obtained upon which the proceedings are founded.

Source: SDC 1939 & Supp 1960, §§ 33.2406, 33.2407.



§ 15-20-15 Filing with clerk of order for appointment of receiver.

15-20-15. Filing with clerk of order for appointment of receiver. An order for the appointment of a receiver of the property of a judgment debtor shall be filed in the office of the clerk of the court where the judgment was obtained. The clerk shall record the time of filing and docket the judgment in the judgment docket.

Source: SDC 1939 & Supp 1960, § 33.2407; SL 1983, ch 157, § 2.



§ 15-20-16 Recording by register of deeds of order appointing receiver--Destruction of records.

15-20-16. Recording by register of deeds of order appointing receiver--Destruction of records. A certified copy of the order appointing the receiver must be filed and recorded in the office of the register of deeds of the county in which the judgment debtor resides and also in any county wherein personal property to be affected by the order is situated before the receiver may take possession and control of any such personal property. However, the register of deeds may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SDC 1939 & Supp 1960, § 33.2407; SL 1981, ch 45, § 16.



§ 15-20-17 Possession of real property taken by receiver.

15-20-17. Possession of real property taken by receiver. Upon the filing and recording of a certified copy of the order appointing the receiver in the office of the register of deeds in any county in which real estate to be affected is situated the receiver may take possession and control of any such real estate.

Source: SDC 1939 & Supp 1960, § 33.2407.



§ 15-20-18 Action by receiver to determine adverse claims to property--Order prohibiting transfer pending determination.

15-20-18. Action by receiver to determine adverse claims to property--Order prohibiting transfer pending determination. If it appear that a person or corporation alleged to have property of the judgment debtor or to be indebted to him claims an interest in the property adverse to him or denies the debt, such interest or debt shall be recoverable only in an action against such person or corporation by the receiver; but the judge may by order forbid a transfer or other disposition of such property or interest until a sufficient opportunity be given to the receiver to commence the action and prosecute the same to judgment and execution; but such order may be modified or dissolved by the judge granting the same at any time on such security as he shall direct.

Source: SDC 1939 & Supp 1960, § 33.2405.



§ 15-20-19 Disobedience of order of judge or referee as contempt.

15-20-19. Disobedience of order of judge or referee as contempt. If any person, party, or witness disobey an order of the judge or referee duly served, such person, party, or witness may be punished by the judge as for a contempt.

Source: SDC 1939 & Supp 1960, § 33.2408.



§ 15-20-20 Discharge from imprisonment of person committed.

15-20-20. Discharge from imprisonment of person committed. In all cases of commitment under this chapter the person committed may, in case of inability to perform the act required or to endure the imprisonment, be discharged from imprisonment by the court or judge committing him, or the court in which the judgment was rendered, on such terms as may be just.

Source: SDC 1939 & Supp 1960, § 33.2408.






Chapter 21 - Amercement Of Officers

§ 15-21-1 Grounds for amercement of officer directed to execute writ--Amount of amercement.

15-21-1. Grounds for amercement of officer directed to execute writ--Amount of amercement. If any sheriff or other officer shall refuse or neglect to execute any writ of execution to him directed which has come to his hands; or to sell any personal or real property; or to return any writ of execution to the proper court on or before the return day; or, on demand to pay over to the plaintiff, his agent, or attorney of record, all moneys by him collected or received for the use of said party at any time after collecting or receiving the same, except as otherwise provided; or on demand made by the defendant, his agent, or attorney of record, to pay all overplus received from any sale, such sheriff or other officer shall, on motion in court upon two days' notice thereof in writing, be amerced in the amount of said debt, damages, and costs, with ten percent thereon to and for the use of said plaintiff or defendant, as the case may be.

Source: SDC 1939 & Supp 1960, § 33.2501.



§ 15-21-2 Amercement of clerk for failure to pay over money received.

15-21-2. Amercement of clerk for failure to pay over money received. If any clerk of a court shall neglect or refuse on demand made by the person entitled thereto, his agent, or attorney of record, to pay over all money by him received in his official capacity for the use of such person, every such clerk may be amerced; and the proceedings against him and his sureties shall be the same as provided for in § 15-21-1, against sheriffs and their sureties.

Source: SDC 1939 & Supp 1960, § 33.2502.



§ 15-21-3 Notice of amercement given to officer of county other than that from which execution issued.

15-21-3. Notice of amercement given to officer of county other than that from which execution issued. In all cases of a motion to amerce a sheriff or other officer of any county, other than the one from which the execution issued, notice in writing shall be given to such officer as required in § 15-21-1 by leaving it with him or at his office at least fifteen days before the hearing of such motion; or by transmitting the notice by mail at least thirty days prior to the hearing thereof.

Source: SDC 1939 & Supp 1960, § 33.2504.



§ 15-21-4 Amount of amercement on refusal to pay over money collected.

15-21-4. Amount of amercement on refusal to pay over money collected. When the cause of amercement is for refusing to pay over money collected as provided in § 15-21-1 or 15-21-2 the sheriff or other officer shall not be amerced in a greater sum than the amount so withheld with ten percent thereon.

Source: SDC 1939 & Supp 1960, § 33.2503.



§ 15-21-5 Entry of amercements on court record--Effect as judgment.

15-21-5. Entry of amercements on court record--Effect as judgment. All amercements procured under this chapter shall be entered on the record of the court, and shall have the same force and effect as a judgment.

Source: SDC 1939 & Supp 1960, § 33.2504.



§ 15-21-6 Action joining officer's surety as party to judgment--Officer's property applied first.

15-21-6. Action joining officer's surety as party to judgment--Officer's property applied first. Each and every surety of any sheriff or other officer may be made a party to the judgment rendered as aforesaid against the sheriff or other officer by action to be commenced and prosecuted as in other cases; but the property, personal or real, of any such surety shall not be liable to be taken on execution when sufficient property of the sheriff or other officer against whom execution may be issued can be found to satisfy the same.

Source: SDC 1939 & Supp 1960, § 33.2505.



§ 15-21-7 Amercement alternative to other remedies.

15-21-7. Amercement alternative to other remedies. Nothing contained in this chapter shall prevent either party from proceeding against such sheriff or other officer by attachment or other proceeding at his election.

Source: SDC 1939 & Supp 1960, § 33.2505.



§ 15-21-8 Subrogation of officer after amercement.

15-21-8. Subrogation of officer after amercement. In cases where a sheriff or other officer may be amerced and shall not have collected the amount of the original judgment he must be permitted to take out execution and collect the amount of such judgment in the name of the original plaintiff for his own use.

Source: SDC 1939 & Supp 1960, § 33.2506.






Chapter 22 - Arrest And Bail In Civil Cases [Repealed]

CHAPTER 15-22

ARREST AND BAIL IN CIVIL CASES [REPEALED]

[Repealed by SL 1980, ch 165, §§ 1 to 33]



Chapter 23 - Discharge From Imprisonment On Civil Process [Repealed]

CHAPTER 15-23

DISCHARGE FROM IMPRISONMENT ON CIVIL PROCESS [REPEALED]

[Repealed by SL 1980, ch 165, §§ 34 to 43]



Chapter 24 - Supreme Court Procedure In General

§ 15-24-1 Circuit court procedure applicable except as otherwise provided.

15-24-1. Circuit court procedure applicable except as otherwise provided. Except as otherwise indicated by statute or rule, the statutes and rules of practice and procedure in the circuit courts of this state shall apply to practice and procedure in the Supreme Court.

Source: SDC 1939 & Supp 1960, § 33.0501.



§ 15-24-2 Adjournment of court by one judge--Announcement and filing of opinions.

15-24-2. Adjournment of court by one judge--Announcement and filing of opinions. Any one or more of the judges of the Supreme Court may adjourn the court with the same effect as if all were present, and may announce and have placed on file an opinion of the court.

Source: SDC 1939 & Supp 1960, § 33.0503.



§ 15-24-3 Order of causes on Supreme Court calendar--Preference to appeals on adoption, abuse and neglect, suppression of evidence in criminal cases and cases involving public agencies.

15-24-3. Order of causes on Supreme Court calendar--Preference to appeals on adoption, abuse and neglect, suppression of evidence in criminal cases and cases involving public agencies. The Supreme Court shall direct the order in which causes shall be assigned on its calendar for hearing, except that preference in the assignment of causes for hearing shall be as follows:

(1) First preference shall be given to appeals taken of adoption or abuse and neglect judgments or orders, including judgments or orders terminating parental rights;

(2) Second preference shall be given to appeals taken pursuant to § 23A-32-5;

(3) Third preference shall be given whenever the state, any state board, or state officer; any county or municipal corporation, or any officer thereof; in a purely official capacity, shall be plaintiff or defendant in any action or proceeding, or directly interested therein.
Source: SDC 1939 & Supp 1960, § 33.0504; SL 1978, ch 178, § 570; SL 1997, ch 310 (Supreme Court Rule 97-7).



§ 15-24-4 Number of judges required for decision--Rehearing--Disposition in case of disagreement.

15-24-4. Number of judges required for decision--Rehearing--Disposition in case of disagreement. The concurrence of three judges of the Supreme Court is necessary to pronounce a decision. If three do not concur the cause must be reheard; and if on the second hearing three judges do not concur, the judgment or order appealed from must be affirmed; or, in case of an original action or proceeding, the same must be dismissed without prejudice.

Source: SDC 1939 & Supp 1960, § 33.0502.



§ 15-24-5 Definitions.

15-24-5. Definitions. As used in §§ 15-24-5 to 15-24-12, inclusive, the following terms mean:

(a) "Judicial proceeding" or "proceeding" referenced in these rules includes all public appellate arguments, hearings, or other proceedings before the Supreme Court, except those specifically excluded by the rules. These rules do not apply to coverage of ceremonial or nonjudicial proceedings.

(b) "Expanded media coverage" includes broadcasting, televising, electronic recording, or photographing of judicial proceedings for the purpose of gathering and disseminating news and educational or instructional information to the public. Any other use, absent express written permission of the court, is prohibited.

(c) "Supreme Court" or the "court" means the Supreme Court of South Dakota.

(d) "Chief Justice" means the Chief Justice of the Supreme Court of South Dakota.

(e) "Clerk" means the clerk of the Supreme Court of South Dakota.

(f) "Media coordinator" means the representative from the news media appointed by the court to coordinate expanded media coverage of judicial proceedings of the court under these rules.

(g) "News media" means personnel of a newspaper or other periodical, news service, radio station, television station, or television network, who deliver news to the general public on a regular and consistent basis in print, electronic or digital format.
Source: Supreme Court Rule 01-08; SL 2014, ch 260 (Supreme Court Rule 14-01), eff. Feb. 20, 2014.



§ 15-24-6 General.

15-24-6. General. (a) Expanded media coverage must be conducted in conformity with applicable statutes, rules, and caselaw.

(b) Nothing herein shall alter the obligation of any attorney to comply with the provisions of the Rules of Professional Conduct governing trial publicity.

(c) Except as otherwise provided by these rules, electronic recording by moving camera, still camera, and audio tape, and broadcasting will be permitted of all judicial proceedings in the courtroom during sessions of the Supreme Court.

(d) There shall be no audio or video recording or broadcast of conferences between the attorneys and their clients, co-counsel, or justices.

(e) There shall be no audio or video recording or broadcast of in-chambers court conferences.

(f) There shall be no focusing on and photographing of materials on counsel or law clerk tables or the judicial bench.

(g) The courtroom shall not be used to conduct interviews before or after the judicial proceedings.

(h) No media film, videotape, still photograph or audio reproduction of a judicial proceeding shall be admissible as evidence in any subsequent or collateral proceeding, including any retrial or appeal thereof, except by order of the Supreme Court.

(i) The quantity and type of equipment permitted in the courtroom shall be subject to the discretion of the court within the guidelines set out in these rules.

(j) Notwithstanding the provisions of these rules, the court, upon written application, may permit the use of equipment or techniques at variance with these rules, provided the application for variance is made at least ten days prior to the scheduled judicial proceeding. Variances may be allowed by the court without advance application or notice if all counsel and parties consent.

(k) It shall be the responsibility of the media to settle disputes among media representatives, facilitate pooling where necessary, and implement procedures that meet the approval of the court prior to any coverage and without disruption to the court. The media coordinator will coordinate media coverage and act as liaison between the media and the court.

(l) The court reserves the right to obtain, for historical purposes, a copy of any audio recordings, visual tape or film recordings or published photographs made of its proceedings. The media coordinator will be responsible for providing the court with this duplicate copy.

(m) All expenses incurred in expanded media coverage of the judicial proceedings, including duplication of materials to provide to the court, shall be the responsibility of the news media.

(n) The rights provided for herein may be exercised only by persons or organizations that are part of the news media.

(o) Under all circumstances, the court retains the discretion to exclude or terminate electronic coverage or broadcast of its proceedings. This discretion is not to be exercised in an effort to edit the proceedings, but where deemed necessary in the interests of justice or where these rules have been violated. This rule does not otherwise limit or restrict the first amendment rights of the news media to cover and report judicial proceedings.

(p) The court shall retain ultimate control of the application of these rules over the broadcasting, recording or photographing of its proceedings. Any decision made by the court or Chief Justice for the court under these rules is final and not subject to appeal.

(q) These rules are designed primarily to provide guidance to media and courtroom participants and are subject to withdrawal or amendment by the court at any time.

(r) Failure to comply with the court's rules or orders regarding coverage and broadcast is punishable by sanction or contempt proceedings pursuant to South Dakota law.



§ 15-24-7 Objections.

15-24-7. Objections. (a) All public appellate proceedings are presumed open for expanded media coverage under these rules. A party to a proceeding objecting to expanded media coverage under these rules shall file a written objection, stating the grounds therefor, at least ten days prior to commencement of the proceeding. Time for filing objections may be extended or reduced in the discretion of the court, which may also, in appropriate circumstances, extend the right of objection to persons other than the parties to the appeal.

(b) All objections shall be reviewed and determined by the court prior to commencement of the proceeding. Expanded media coverage of the proceedings shall not be limited by objection of parties or others except for good or legal cause shown that such coverage would materially interfere with rights of the parties and the interests of justice.

(c) Where expanded media coverage of a proceeding has been prohibited by decision of the court, the clerk shall notify the media coordinator who shall notify the appropriate media personnel prior to commencement of the proceeding.
Source: Supreme Court Rule 01-08.



§ 15-24-8 Advance Notification.

15-24-8. Advance Notification. The court calendar is published on its website at www.sdjudicial.com. News media interested in video, still camera, or audio coverage of any judicial proceeding must notify the media coordinator, who will notify the clerk no later than two business days before commencement of the court term and make all necessary assignments and arrangements if pool coverage is required. For good cause shown, relief from this notification requirement may be granted by the court.

Source: Supreme Court Rule 01-08; SL 2003, ch 260 (Supreme Court Rule 03-01).



§ 15-24-9 Conduct and Attire.

15-24-9. Conduct and Attire. (a) Media representatives are expected to present a neat appearance in keeping with the dignity of the proceedings and be sufficiently familiar with court proceedings to conduct themselves so as not to interfere with the dignity of the proceedings, or to distract counsel or the court. All media personnel shall be properly attired. Clothing and equipment shall not display insignia of the media organization.

(b) All photographing and recording equipment and media representatives must be in place fifteen minutes before the scheduled commencement of the proceeding to be recorded. When court is in session, media representatives will not be permitted to move from the location they have been assigned by the court, change film, lenses or tape, make repairs or otherwise disrupt the proceedings. Equipment shall be installed or removed before proceedings, after proceedings, or during a recess of adequate length to assure that the courtroom will not be disrupted. Media representatives may be removed from the courtroom for failure to comply with this provision of the rules.
Source: Supreme Court Rule 01-08.



§ 15-24-10 Media Coordinator.

15-24-10. Media Coordinator. The media coordinator and an alternate shall be appointed by the court from a list of nominees provided by a representative of the news media designated by the court. The media coordinator and the alternate shall serve until such time as the court names a replacement. The name, business address, e-mail address, and telephone number of the media coordinator and the alternate shall be on file with the clerk. The court and all interested members of the media shall work, whenever possible, with and through the media coordinator regarding all arrangements for expanded media coverage.

Source: Supreme Court Rule 01-08.



§ 15-24-11 Technical.

15-24-11. Technical. (a) Video cameras, still cameras, audio equipment, and other equipment to be used by the media in the courtroom during judicial proceedings must be unobtrusive and must not produce distracting sound or bear the insignia of any media organization. Cameras are to be designed or modified so participants in the judicial proceedings are unable to determine when recording occurs.

(b) When practical, media organizations may use existing audio recording systems in the courtroom. If the media representatives determine that the existing system does not produce sound of sufficient quality, they may provide equipment. All such equipment shall be unobtrusive and shall be of adequate technical quality to prevent interference with the judicial proceedings being covered. No modifications of existing systems shall be made at public expense and without court approval.

(c) With the approval of the court or Chief Justice for the court, modifications may be made in light sources existing in the courtroom (e.g., higher wattage light bulbs), provided such modifications are installed and maintained without public expense.
Source: Supreme Court Rule 01-08.



§ 15-24-12 Equipment and Pooling.

15-24-12. Equipment and Pooling. The following limitations on the amount of equipment and number of media personnel in the courtroom shall apply:

(a) Video cameras. Not more than two video cameras, each operated by not more than one cameraperson, shall be permitted in the courtroom during a judicial proceeding. Where possible, recording and broadcast equipment that is not a component part of a video camera shall be located outside of the courtroom at a place designated by the court.

(b) Still cameras. Not more than two still camera photographers shall be permitted in the courtroom during a judicial proceeding. Each photographer will be allowed two camera bodies.

(c) Audio. Not more than one audio system shall be set up in the courtroom for media coverage of a judicial proceeding. Audio recording shall be accomplished from any existing audio system present in the courtroom, with the court's approval, if such recording would be technically suitable for media use. Where possible, electronic audio recording equipment and any operating personnel shall be located outside of the courtroom at a place designated by the court.

(d) Personal Recorders. Reporters, in the interest of accuracy, may use hand-held audio recorders in the courtroom. Such devices must have built-in microphones that are no more sensitive than the human ear. These personal recording devices are to be used for reporters' notes and not to gather sound for redistribution by the media. As with other media equipment, such personal recorders must not produce distracting sound or bear a media organization's insignia. Tapes may not be changed when court is in session.

(e) Pooling. Where the above limitations on equipment and personnel make it necessary, the media shall be required to pool equipment and personnel. Pooling arrangements shall be the sole responsibility of the media coordinator. The court shall not be called upon to mediate any dispute as to the appropriate media representatives authorized to cover a particular judicial proceeding.

(f) Location of equipment and personnel. Equipment and operating personnel permitted inside the courtroom by these rules shall be located in, and coverage of the proceedings shall take place from, an area or areas within the courtroom designated by the court or Chief Justice for the court. The area or areas designated shall provide reasonable access to the proceeding to be covered.
Source: Supreme Court Rule 01-08.



§ 15-24-13 Expanded media coverage permanent effective date.

15-24-13. Expanded media coverage permanent effective date. The rules of procedure for expanded media coverage of Supreme Court proceedings were adopted July 24, 2001, as a pilot project. These rules shall become permanent effective July 1, 2003.

Source: SL 2003, ch 269, (Supreme Court Rule 03-11).






Chapter 24A - Certification Of Questions Of Law To Supreme Court

§ 15-24A-1 Power to answer.

15-24A-1. Power to answer. The Supreme Court may answer questions of law certified to it by the Supreme Court of the United States, a court of appeals of the United States, or a United States district court, if there are questions of law of this state involved in any proceeding before the certifying court which may be determinative of the cause pending in the certifying court and it appears to the certifying court and to the Supreme Court that there is no controlling precedent in the decisions of the Supreme Court of this state.

Source: SL 1984, ch 154, § 1; Supreme Court Rule 85-7, § 1.



§ 15-24A-3 Method of invoking.

15-24A-3. Method of invoking. In the discretion of any of the courts referred to in § 15-24A-1, this chapter may be invoked by an order of said court upon its own motion or upon the motion of any party to the cause.

Source: Supreme Court Rule 85-7, § 2.



§ 15-24A-4 Contents of certification order.

15-24A-4. Contents of certification order. A certification order shall set forth

(1) The questions of law to be answered; and

(2) A statement of all facts relevant to the questions certified and showing fully the nature of the controversy in which the questions arose.
Source: Supreme Court Rule 85-7, § 3.



§ 15-24A-5 Preparation of certification order.

15-24A-5. Preparation of certification order. The certification order shall be prepared by the certifying court, signed by the judge presiding at the hearing, and forwarded to the Supreme Court by the clerk of the certifying court under its official seal. The Supreme Court may require the original or copies of all or of any portion of the record before the certifying court to be filed with the certification order, if, in the opinion of the Supreme Court, the record or portion thereof may be necessary in answering the questions.

Source: Supreme Court Rule 85-7, § 4.



§ 15-24A-6 Costs of certification.

15-24A-6. Costs of certification. Fees and costs shall be the same as in civil appeals docketed before the Supreme Court and shall be equally divided between the parties unless otherwise ordered by the certifying court in its order of certification.

Source: Supreme Court Rule 85-7, § 5.



§ 15-24A-7 Briefs and argument.

15-24A-7. Briefs and argument. Once the Supreme Court has agreed to consider the certified question, the moving party or such party as the Supreme Court may designate shall serve and file its brief within twenty-five days after the filing of the order of acceptance. The other parties shall serve and file their briefs within twenty-five days after service of the moving or designated party's brief. The moving or designated party may serve and file a reply brief within fifteen days after service of the last brief of the other parties.

Proceedings in the Supreme Court shall be those provided in chapter 15-26A.

Source: Supreme Court Rule 85-7, § 6.



§ 15-24A-8 Opinion.

15-24A-8. Opinion. The written opinion of the Supreme Court stating the law governing the questions certified shall be sent by the clerk under the seal of the Supreme Court to the certifying court and to the parties.

Source: Supreme Court Rule 85-7, § 7.



§ 15-24A-9 Severability.

15-24A-9. Severability. If any provision of this chapter or the application thereof to any person, court, or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: Supreme Court Rule 85-7, § 8.



§ 15-24A-10 Construction.

15-24A-10. Construction. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: Supreme Court Rule 85-7, § 9.



§ 15-24A-11 Short title.

15-24A-11. Short title. This chapter may be cited as the Uniform Certification of Questions of Law Rule.

Source: Supreme Court Rule 85-7, § 10.






Chapter 25 - Original Proceedings In Supreme Court

§ 15-25-1 Matters in which original jurisdiction exercised.

15-25-1. Matters in which original jurisdiction exercised. The exercise of the original jurisdiction granted the Supreme Court by S.D. Const., Art. V, § 5, is reserved for the consideration of matters of prerogative, extraordinary, and general concern.

Source: SDC 1939 & Supp 1960, § 33.0601; SL 1984, ch 12, § 10.



§ 15-25-2 Application to commence proceeding--Fee--Number of copies filed.

15-25-2. Application to commence proceeding--Fee--Number of copies filed. Application for permission to commence such action or proceeding and to fix the procedure to be followed therein shall be accompanied by the form of plaintiff's proposed pleading and by a filing fee. The original and five copies of the application, proposed complaint and supporting papers, if any, shall be filed with the clerk of the Supreme Court.

Source: SDC 1939 & Supp 1960, § 33.0602; Supreme Court Order dated and effective September 14, 1972.



§ 15-25-3 Petition for rehearing on decision.

15-25-3. Petition for rehearing on decision. Any party may petition for a rehearing upon a decision, in the event that any issue or question of law or fact appears to have been overlooked or misapprehended by the court, by filing and service of such petition at any time within twenty days after copy of the decision has been mailed or delivered by the clerk. Such petition shall state briefly and without argument the issue, fact or law claimed to have been overlooked or misapprehended by the court.

Source: SDC 1939 & Supp 1960, § 33.0603.



§ 15-25-4 Reply to petition for rehearing.

15-25-4. Reply to petition for rehearing. Any party may reply to the petition for rehearing by serving and filing such reply at any time within ten days after the service thereof.

Source: SDC 1939 & Supp 1960, § 33.0603.



§ 15-25-5 Docketing in circuit court and enforcement of Supreme Court judgment for money.

15-25-5. Docketing in circuit court and enforcement of Supreme Court judgment for money. Whenever, in an original action in the Supreme Court, a judgment either in whole or in part directing the payment of money shall be given and entered, a transcript of such judgment may be filed and docketed in the office of the clerk of courts of any county in the state, and from the time of the docketing of such judgment the same shall become a judgment of the circuit court of such county, and shall have the same force and effect and shall be a lien upon real property as a judgment of the circuit court rendered and docketed in said county, and may be enforced as a judgment of such circuit court. This section shall not apply to judgments against the state.

Source: SDC 1939 & Supp 1960, § 33.1714.






Chapter 26 - Procedure For Taking Appeal To Supreme Court [Repealed And Transferred]

§ 15-26-1 Transferred.

15-26-1. Transferred to § 15-26A-3



§ 15-26-2 Repealed.

15-26-2. Repealed by SL 1980, ch 166, 1



§ 15-26-4 Transferred.

15-26-4. Transferred to § 15-26A-11



§ 15-26-7 Repealed.

15-26-7. Repealed by SL 1975, ch 161, § 7



§ 15-26-8 Repealed.

15-26-8. Repealed by SL 1980, ch 166, § 2



§ 15-26-13 Transferred.

15-26-13. Transferred to § 15-26A-18



§ 15-26-14 Transferred.

15-26-14. Transferred to § 15-26A-21



§ 15-26-15 Transferred.

15-26-15. Transferred to § 15-26A-19



§ 15-26-17 Transferred.

15-26-17. Transferred to § 15-26A-20



§ 15-26-19 , 15-26-20. Transferred.

15-26-19, 15-26-20. Transferred to §§ 15-26A-7, 15-26A-8



§ 15-26-21 Repealed.

15-26-21. Repealed by SL 1980, ch 166, 3



§ 15-26-22 Transferred.

15-26-22. Transferred to § 15-26A-10



§ 15-26-25.2 Transferred.

15-26-25.2. Transferred to § 15-26A-85



§ 15-26-25.3 Repealed.

15-26-25.3. Repealed by Supreme Court Rule 80-1



§ 15-26-26 Transferred.

15-26-26. Transferred to § 15-26A-12






Chapter 26A - Rules Of Civil Appellate Procedure

§ 15-26A-1 Scope of rules.

15-26A-1. Scope of rules. This chapter shall govern procedure in civil appeals to the Supreme Court of South Dakota.

Source: Supreme Court Rule 79-1, Rule 1.



§ 15-26A-2 Suspension of rules.

15-26A-2. Suspension of rules. In the interest of expediting decision in cases of pressing concern to the public or to litigants, or for other good cause shown, the Supreme Court, except as otherwise provided in § 15-26A-92, may suspend the requirement or provision of these rules on application of a party or on its own motion and may order proceedings in accordance with its direction.

Source: Supreme Court Rule 79-1, Rule 2.



§ 15-26A-2.1 Repealed.

15-26A-2.1. Repealed by SL 2014, ch 253 (Supreme Court Rule 13-11), eff. Jan. 1, 2014.



§ 15-26A-3 Judgments and orders of circuit courts from which appeal may be taken.

15-26A-3. Judgments and orders of circuit courts from which appeal may be taken. Appeals to the Supreme Court from the circuit court may be taken as provided in this title from:

(1) A judgment;

(2) An order affecting a substantial right, made in any action, when such order in effect determines the action and prevents a judgment from which an appeal might be taken;

(3) An order granting a new trial;

(4) Any final order affecting a substantial right, made in special proceedings, or upon a summary application in an action after judgment;

(5) An order which grants, refuses, continues, dissolves, or modifies any of the remedies of arrest and bail, claim and delivery, injunction, attachment, garnishment, receivership, or deposit in court;

(6) Any other intermediate order made before trial, any appeal under this subdivision, however, being not a matter of right but of sound judicial discretion, and to be allowed by the Supreme Court in the manner provided by rules of such court only when the court considers that the ends of justice will be served by determination of the questions involved without awaiting the final determination of the action or proceeding; or

(7) An order entered on a motion pursuant to § 15-6-11.
Source: SDC 1939 & Supp 1960, § 33.0701; SDCL, § 15-26-1; SL 1971, ch 151, § 2; SL 1986, ch 160, § 2.



§ 15-26A-4 Appeals of right--How taken.

15-26A-4. Appeals of right--How taken. An appeal permitted by § 15-26A-3 as of right shall be taken as follows:

(1) Notice of appeal. The notice shall specify the party or parties taking the appeal; shall designate the judgment, order, or part thereof appealed from; and shall be signed by the appellant or his or her attorney. A notice of appeal filed under chapter 26-8A shall be signed by the appellant and his or her attorney. A notice of appeal filed under chapters 26-7A, 26-8A, 26-8B and 26-8C shall comply with § 15-26A-63.1.

(2) Docketing statement. A docketing statement shall be completed for each civil appeal, other than appeals in habeas corpus actions brought under chapter 21-27, on the form prescribed by the Supreme Court. Appellant shall attach to the docketing statement the findings of fact and conclusions of law, and memorandum decision, if any.

(3) Service of the notice of appeal and docketing statement. The appellant, or his or her counsel, shall serve the notice of appeal and docketing statement on counsel of record of each party other than appellant, or, if a party is not represented by counsel, on the party at his or her last known address.

(4) Filing notice of appeal and docketing statement. Before the expiration of the time to appeal, appellant shall file the notice of appeal and docketing statement with the clerk of the trial court in which the judgment or order was entered. The clerk of the trial court shall not accept for filing a notice of appeal unless accompanied by a docketing statement and proof of service of copies thereof on each party other than the appellant, together with the required statutory filing fees unless exempt by law. The clerk of the trial court shall not accept for filing a notice of appeal under chapter 26-8A that is not signed by the appellant and his or her attorney.

(5) Transmittal to Supreme Court. Upon compliance with subdivision (4) of this section, the clerk of the trial court shall immediately transmit to the clerk of the Supreme Court certified copies of the notice of appeal, docketing statement, proof of service, the judgment or order appealed from, notice of entry thereof, and the required statutory filing fees unless exempt by law. The clerk of the trial court shall redact the signature of the appellant from any certified copy of a notice of appeal filed under chapter 26-8A that is transmitted pursuant to this subdivision.

(6) Joint appeals. If two or more parties are entitled to appeal from a judgment or order and their interests are such as to make joinder practicable, they may serve and file a joint notice of appeal, or may join in appeal after serving and filing separate timely notices of appeal, and they may thereafter proceed on appeal as a single appellant.

Failure of an appellant to take any step other than timely service and filing of a notice of appeal does not affect the validity of the appeal, but is ground only for such action as the Supreme Court deems appropriate, which may include dismissal of the appeal. The failure of the appellant and his or her attorney to sign a notice of appeal under chapter 26-8A deprives the Supreme Court of jurisdiction to decide the appeal.

Appeals may be consolidated by order of the Chief Justice of the Supreme Court upon motion of a party.

Source: Supreme Court Rule 79-1, Rule 3; SDCL Supp, § 15-26A-3; SL 1986, ch 445 (Supreme Court Rule 86-10); SL 1991, ch 435 (Supreme Court Rule 91-1); SL 1993, ch 390 (Supreme Court Rule 93-7); SL 2007, ch 305 (Supreme Court Rule 06-73), eff. Jan. 1, 2007.



§ 15-26A-4.1 Amended notice of appeal.

15-26A-4.1. Amended notice of appeal. An amended notice of appeal shall be limited to the correction of clerical errors or omissions in the original notice of appeal. It may not be used for the purpose of appealing an order or judgment entered subsequent to the filing of the original notice of appeal, except when a subsequent order or judgment amends the order or judgment from which the appeal was initially taken. The amended notice shall be served and filed pursuant to the provisions of § 15-26A-4, provided, however, that no filing fees need be paid and no docketing statement need be filed.

The service and filing of an amended notice of appeal shall not serve to extend the time within which to accomplish the applicable appellate procedure, the time therefor to be computed as hereafter provided from the dates of service or filing of the original notice of appeal.

Source: SL 1988, ch 420 (Supreme Court Rule 87-1); SL 1990, ch 423 (Supreme Court Rule 89-5).



§ 15-26A-5 Affidavit of indigency in lieu of filing fee.

15-26A-5. Affidavit of indigency in lieu of filing fee. In lieu of the filing fees provided for in § 15-26A-4, appellant may file an affidavit of indigency which may be contested as provided in § 15-26A-35 for the exception to personal surety.

Source: Supreme Court Rule 79-1, Rule 7 (3); SDCL Supp, § 15-26A-13; Supreme Court Rule 82-1.



§ 15-26A-6 Appeals--When taken.

15-26A-6. Appeals--When taken. An appeal from a judgment or order must be taken within thirty days after the judgment or order shall be signed, attested, filed and written notice of entry thereof shall have been given to the adverse party.

A written notice of appeal filed before the attestation and filing of such signed judgment or order shall be deemed as filed on the date of the attestation and filing of the judgment or order.

The running of the time for filing a notice of appeal is terminated as to all parties by a timely motion filed in the circuit court by any party pursuant to § 15-6-59 or § 15-6-50(b), or both, and the full time for appeal fixed by this section commences to run after the order made pursuant to such motion shall be signed, attested, filed and written notice of entry thereof shall have been given to the adverse party or if the circuit court fails to take action on such motion or fails to enter an order extending the time for taking action on such motion within the time prescribed, then the date shall be computed from the date on which the time for action by the circuit court expires.

Source: SDC 1939, § 33.0702; SL 1943, ch 124, § 1; SL 1961, ch 179; SDCL § 15-26-2; SL 1976, ch 149, § 2; Supreme Court Rule 79-1, Rule 4; Supreme Court Rule 79-6; SDCL Supp, § 15-26A-4; Supreme Court Rule 80-3; Supreme Court Rule 82-33; Supreme Court Rule 97-8; SL 2006, ch 333 (Supreme Court Rule 06-59), eff. July 1, 2006; SL 2008, ch 288 (Supreme Court Rule 08-02), eff. July 1, 2008; SL 2010, ch 254 (Supreme Court Rule 10-01), eff. Feb. 26, 2010.



§ 15-26A-6.01 Transitional provision--Time for taking appeal.

15-26A-6.01. Transitional provision--Time for taking appeal. For any judgment or order for which signing, attestation, filing and the provision of notice of entry thereof is completed before July 1, 2006, the time for taking an appeal under § 15-26A-6 shall be sixty days. For any judgment or order for which signing, attestation, filing and the provision of notice of entry thereof is completed on or after July 1, 2006, the time for taking an appeal under § 15-26A-6 shall be thirty days.

Source: SL 2006, ch 334 (Supreme Court Rule 06-60), eff. July 1, 2006.



§ 15-26A-6.1 Repealed.

15-26A-6.1. Repealed by SL 2007, ch 306 (Supreme Court Rule 06-74), eff. Jan. 1, 2007.



§ 15-26A-7 Orders and determinations of trial court subject to review on appeal from judgment.

15-26A-7. Orders and determinations of trial court subject to review on appeal from judgment. On appeal from a judgment the Supreme Court may review any order, ruling, or determination of the trial court, including an order denying a new trial, and whether any such order, ruling, or determination is made before or after judgment involving the merits and necessarily affecting the judgment and appearing upon the record.

Source: SDC 1939 & Supp 1960, § 33.0710; SDCL, § 15-26-19.



§ 15-26A-8 New trial motion not required for review on insufficiency of evidence or error of law.

15-26A-8. New trial motion not required for review on insufficiency of evidence or error of law. Such of the matters specified in subdivisions 15-6-59(a)(6) and (7) as may have been timely presented to the trial court by motion for directed verdict, request for findings, or other apt motion, offer, or objection may be reviewed on appeal from the judgment without necessity for an application for new trial.

Source: SDC 1939 & Supp 1960, § 33.0710; SDCL, § 15-26-20; SL 1978, ch 178, § 569.



§ 15-26A-9 Matters subject to review on appeal from order denying new trial.

15-26A-9. Matters subject to review on appeal from order denying new trial. When reviewing an order denying a new trial, the Supreme Court may review all matters properly and timely presented to the court by the application for a new trial.

Source: SDC 1939 & Supp 1960, § 33.0710; SDCL, § 15-26-21.



§ 15-26A-10 Scope of review on appeal from order.

15-26A-10. Scope of review on appeal from order. When the appeal is from any order subject to appeal, the Supreme Court may review all matters appearing on the record relevant to the question of whether the order appealed from is erroneous.

Source: SDC 1939 & Supp 1960, § 33.0710; SDCL, § 15-26-22.



§ 15-26A-11 Combining of appeals in one notice and one undertaking.

15-26A-11. Combining of appeals in one notice and one undertaking. The appellant may unite in one notice, and under one undertaking of the amount required for a single appeal, all appeals from one or more judgments and from one or more orders made in or pertaining to the same action or proceeding, subject however to all limitations of time for taking appeals.

Source: SDC 1939 & Supp 1960, § 33.0703; SDCL, § 15-26-4.



§ 15-26A-12 Actions available to Supreme Court on decision.

15-26A-12. Actions available to Supreme Court on decision. By its judgment, the Supreme Court may reverse, affirm, or modify the judgment or order appealed from, and may either direct a new trial or the entry by the trial court of such judgment as the Supreme Court deems is required under the record.

Source: SDC 1939 & Supp 1960, § 33.0710; SDCL, § 15-26-26.



§ 15-26A-13 Petition for permission to take discretionary appeal.

15-26A-13. Petition for permission to take discretionary appeal. An appeal from an intermediate order made before trial as prescribed by subdivision 15-26A-3(6) may be sought by filing a petition for permission to appeal, together with proof of service thereof upon all other parties to the action in circuit court, with the clerk of the Supreme Court within ten days after notice of entry of such order. When a petition is forwarded to the clerk for filing by mail it shall be accompanied by an affidavit of mailing or certificate of service of mailing and shall be deemed to be filed as of the date of mailing.

The original and five copies of the petition shall be filed with the clerk of the Supreme Court, together with the required statutory filing fees unless exempt by law.

Source: Supreme Court Rule 79-1, Rule 5 (1); SDCL Supp, § 15-26A-5; Supreme Court Rule 81-6; SL 2011, ch 245 (Supreme Court Rule 11-02), eff. July 1, 2011.



§ 15-26A-14 Contents of petition for appeal.

15-26A-14. Contents of petition for appeal. The petition shall be captioned in the Supreme Court and entitled as in the circuit court. It shall contain:

(1) A statement of facts necessary to understand the question presented;

(2) A statement of the question itself;

(3) The relief sought;

(4) A concise statement, without argument, of law in support of the request;

(5) The reasons why the appeal should be allowed;

(6) Other papers and exhibits petitioner deems relevant and material; and

(7) All papers must conform to typeface specified in § 15-26A-66. Except by the Court's permission, a petition or response may not exceed 10 pages, exclusive of the accompanying documents required by subdivisions 15-26A-15(1), (2) and (3).
Source: Supreme Court Rule 79-1, Rule 5 (2); SDCL Supp, § 15-26A-6; Supreme Court Rule 80-3; Supreme Court Rule 82-14; SL 2005, ch 292 (Supreme Court Rule 05-06), effective Feb. 25, 2005; SL 2013, ch 262 (Supreme Court Rule 13-01), eff. Feb. 14, 2013.



§ 15-26A-15 Attachments to petition for appeal.

15-26A-15. Attachments to petition for appeal. Attachments to the petition shall include:

(1) A conformed copy of the order sought to be reviewed;

(2) All findings of fact, conclusions of law, or memorandum opinions relating thereto; and

(3) The notice of entry of the order sought to be appealed.
Source: Supreme Court Rule 79-1, Rule 5 (2) (e); SDCL Supp, § 15-26A-7; Supreme Court Rule 82-15; SL 2005, ch 293 (Supreme Court Rule 05-07), effective Feb. 25, 2005.



§ 15-26A-16 Response to petition.

15-26A-16. Response to petition. Within seven days after the service of the petition, any party to the action may serve and file a response thereto. The original and five copies of the answer shall be filed with the clerk of the Supreme Court. When a response to a petition is forwarded to the clerk for filing by mail it shall be accompanied by an affidavit of mailing or certificate of service of mailing and shall be deemed to be filed as of the date of mailing.

The petition and any response shall be submitted without oral argument unless otherwise ordered.

Source: Supreme Court Rule 79-1, Rule 5 (3); SDCL Supp, § 15-26A-8; SL 2011, ch 246 (Supreme Court Rule 11-03), eff. July 1, 2011.



§ 15-26A-17 Grant of permission to appeal--Procedure.

15-26A-17. Grant of permission to appeal--Procedure. If permission to appeal is granted, the clerk of the Supreme Court shall serve notice of the order granting permission to appeal by mailing a copy of the order to the clerk of the trial court and the counsel of record of each party to the action. The appellate petitioner shall then file the bond for costs as required by § 15-26A-23 and shall thereafter proceed as though the appeal had been instituted by service of a written notice of appeal. In the order granting the appeal, the court shall fix the time for the filing of the bond, briefs and the transmitting of the record if necessary.

Source: Supreme Court Rule 79-1, Rule 5 (4); SDCL Supp, § 15-26A-9.



§ 15-26A-18 Noncompliance with requirements and inaccurate statements as grounds for denial of appeal from intermediate order.

15-26A-18. Noncompliance with requirements and inaccurate statements as grounds for denial of appeal from intermediate order. In any case where it appears to the Supreme Court that a petitioner has willfully failed to comply with the requirements of §§ 15-26A-13 to 15-26A-17, inclusive, as to the form and contents of a petition for allowance of an appeal from an intermediate order, or has intentionally made an unfair or inaccurate statement in such petition, this shall constitute sufficient grounds for denial of the petition.

Source: SDC 1939 & Supp 1960, § 33.0707; SDCL, § 15-26-13; Supreme Court Rule 80-1.



§ 15-26A-19 Stay of further proceedings pending petition for appeal from intermediate order--Security required--Filing of order granting stay.

15-26A-19. Stay of further proceedings pending petition for appeal from intermediate order--Security required--Filing of order granting stay. Upon the filing of any petition referred to in § 15-26A-13 with the clerk of the Supreme Court, the petitioner may make application to the court for a stay of proceedings pending action of the court on such petition. The court shall grant such stay only when satisfied that the ends of justice require it, and upon such security as the court may direct to safeguard any other party against damage by reason of delay. If the court makes an order granting such stay, a certified copy thereof must be filed with the clerk of the court from which the appeal is sought. The filing of the petition shall not operate to stay proceedings except as provided in this section.

Source: SDC 1939 & Supp 1960, § 33.0705; SDCL, § 15-26-15; Supreme Court Rule 80-1.



§ 15-26A-20 Certification of record on petition for appeal from intermediate order.

15-26A-20. Certification of record on petition for appeal from intermediate order. The Supreme Court, for purposes of determination of a petition for allowance of an appeal from an intermediate order, may direct the certification to the court of any portion of the record in the court below.

Source: SDC 1939 & Supp 1960, § 33.0706; SDCL, § 15-26-17.



§ 15-26A-21 Terms imposed on unreasonable and vexatious petition for appeal from intermediate order.

15-26A-21. Terms imposed on unreasonable and vexatious petition for appeal from intermediate order. In any case where the Supreme Court is satisfied that a petition for allowance of an appeal from an intermediate order has been filed without reasonable grounds, and that the filing of the same may be fairly considered vexatious, the court may impose upon the petitioner such terms as the court deems proper.

Source: SDC 1939 & Supp 1960, § 33.0707; SDCL, § 15-26-14.



§ 15-26A-22 Appellee's right to obtain review.

15-26A-22. Appellee's right to obtain review. An appellee may obtain review of a judgment or order entered in the same action which may adversely affect him by filing a notice of review and section B of the docketing statement required by subdivision 15-26A-4(2) with the clerk of the Supreme Court within twenty days after the service of the notice of appeal. The clerk of the Supreme Court shall not accept for filing such notice of review unless accompanied by a docketing statement and proof of service of such notice and docketing statement on all other parties. The notice of review shall specify the judgment or order to be reviewed.

Source: Supreme Court Rule 79-1, Rule 6; SDCL Supp, § 15-26A-10; SL 1986, ch 446 (Supreme Court Rule 86-11).



§ 15-26A-23 Form and amount of bond or deposit for costs.

15-26A-23. Form and amount of bond or deposit for costs. Unless an appellant is exempted by law, or has filed a supersedeas bond or other undertaking which includes security for the payment of costs on appeal, a bond for costs on appeal or equivalent security shall be filed by the appellant with the clerk of the circuit court within the time provided by § 15-26A-6; but security shall not be required of an appellant who is not subject to costs. The bond or equivalent security shall be in the sum or value of five hundred dollars. A bond for costs shall have sufficient surety and shall be conditioned to secure the payment of costs if the appeal is dismissed, the judgment or order affirmed, or of such costs as the Supreme Court may direct if the judgment or order is modified or affirmed in part. After a bond for costs is filed, appellee may except to the form of the bond or to the sufficiency of the surety.

Source: Supreme Court Rule 79-1, Rule 7 (1); SDCL Supp, § 15-26A-11.



§ 15-26A-24 Waiver of bond or deposit--Affidavit of indigency.

15-26A-24. Waiver of bond or deposit--Affidavit of indigency. The bond for costs, or deposit of money in lieu thereof, shall be deemed waived if appellant shall file with the clerk of the circuit court, within the time provided by § 15-26A-6, the written consent of each appellee, or an affidavit of indigency. The verity of such affidavit may be contested in the same manner as provided in § 15-26A-35 for exception to personal surety.

Source: Supreme Court Rule 79-1, Rule 7 (2); SDCL Supp, § 15-26A-12.



§ 15-26A-25 Stay of judgment or order in circuit court--When allowed.

15-26A-25. Stay of judgment or order in circuit court--When allowed. An appeal from a judgment or order shall not stay enforcement of proceedings in the circuit court except as provided in § 15-6-62 unless the appellant executes a supersedeas bond in the amount and form approved by the circuit court or otherwise complies with the provisions of this rule.

Source: Supreme Court Rule 79-1, Rule 8 (1); SDCL Supp, § 15-26A-14.



§ 15-26A-26 Appellate procedure--Money judgment--Conditions of bond on appeal.

15-26A-26. Appellate procedure--Money judgment--Conditions of bond on appeal. If the appeal is from a judgment directing the payment of money, the conditions of the bond required by § 15-26A-25 shall be the payment of the judgment or that part of the judgment which is affirmed together with interest thereon from the date of the judgment. The amount of the bond required collectively of all appellants may not exceed twenty-five million dollars regardless of the amount of judgment. If the appellee proves by a preponderance of the evidence that an appellant whose bond has been so limited has been dissipating assets outside the ordinary course of business to avoid payment of a judgment, the court may require the appellant to execute a bond in an amount up to the full amount of judgment.

Source: Supreme Court Rule 79-1, Rule 8 (1) (a); SDCL Supp, § 15-26A-15; SL 2004, ch 314 (Supreme Court Rule 03-13), eff. Jan. 1, 2004.



§ 15-26A-27 Judgment directing the assignment or delivery of documents or personal property--Conditions of bond on appeal.

15-26A-27. Judgment directing the assignment or delivery of documents or personal property--Conditions of bond on appeal. If the appeal is from a judgment directing the assignment or delivery of documents or personal property, the condition of the bond required by § 15-26A-25 shall be the obedience by appellant to the judgment or order of the Supreme Court. The bond provided by this section need not be furnished if the appellant places the documents or personal property in the custody of such officer or receiver as the presiding judge of the circuit court shall appoint.

Source: Supreme Court Rule 79-1, Rule 8 (1) (b); SDCL Supp, § 15-26A-16.



§ 15-26A-28 Judgment directing the sale or possession of real property--Conditions of bond on appeal.

15-26A-28. Judgment directing the sale or possession of real property--Conditions of bond on appeal. If the appeal is from a judgment directing the sale or delivery of possession of real property the condition of the bond required by § 15-26A-25 shall be that during the possession of such property by appellant, he will not commit or suffer to be committed any waste thereof, and that if the judgment is affirmed, he will pay the value of the use and occupation of the property, from the time of appeal until the delivery of possession thereof pursuant to the judgment.

Source: Supreme Court Rule 79-1, Rule 8 (1) (c); SDCL Supp, § 15-26A-17.



§ 15-26A-29 Judgment directing execution of an instrument--Conditions of stay.

15-26A-29. Judgment directing execution of an instrument--Conditions of stay. If the appeal is from a judgment directing the execution of a conveyance or other instrument, its execution shall not be stayed by the appeal unless the instrument shall be properly executed and deposited with the clerk of the circuit court to abide the judgment of the Supreme Court.

Source: Supreme Court Rule 79-1, Rule 8 (1) (d); SDCL Supp, § 15-26A-18.



§ 15-26A-30 Sale of perishable property--Deposit of proceeds.

15-26A-30. Sale of perishable property--Deposit of proceeds. If the appeal is from a judgment directing the sale or possession of perishable property, the circuit court may order the property to be sold and the proceeds deposited in court to abide the judgment of the Supreme Court.

Source: Supreme Court Rule 79-1, Rule 8 (1) (e); SDCL Supp, § 15-26A-19.



§ 15-26A-31 Conditions of bond on appeal from other judgments and orders.

15-26A-31. Conditions of bond on appeal from other judgments and orders. If the appeal is from any judgment or order not expressly covered by this chapter the bond required by § 15-26A-25 shall be conditioned in such amount and form as the circuit court directs.

Source: Supreme Court Rule 79-1, Rule 8 (1) (f); SDCL Supp, § 15-26A-20.



§ 15-26A-32 Extent of stay on filing of bond.

15-26A-32. Extent of stay on filing of bond. When an approved supersedeas bond is filed it shall stay all further proceedings in circuit court upon the judgment or order accordingly, except that the circuit court may proceed upon any other matter included in the action, not affected by the judgment or order appealed from.

Source: Supreme Court Rule 79-1, Rule 8 (2); SDCL Supp, § 15-26A-21.



§ 15-26A-33 Joinder of bonds.

15-26A-33. Joinder of bonds. The cost bond and supersedeas bond required by this chapter may be in one instrument or several, at the option of appellant.

Source: Supreme Court Rule 79-1, Rule 8 (3); SDCL Supp, § 15-26A-22.



§ 15-26A-34 Notice of application for bond.

15-26A-34. Notice of application for bond. When the amount, form, or effect of any bond is required to be fixed or approved by a court or judge, at least twenty-four hours' notice of the application therefor shall be given the adverse party.

Source: Supreme Court Rule 79-1, Rule 8 (4); SDCL Supp, § 15-26A-23.



§ 15-26A-35 Personal sureties--Exceptions--Justification.

15-26A-35. Personal sureties--Exceptions--Justification. Except when the undertaking is with a corporate surety, an undertaking upon an appeal shall be of no effect unless it be accompanied by the affidavit of the sureties, in which each surety shall state that he is worth a certain sum mentioned in such affidavit, over and above all his debts and liabilities, in property within this state not by law exempt from execution, and which sum so sworn to by such sureties shall in the aggregate, be double the amount specified in such undertaking. An appellee may, however, except to the sufficiency of the sureties by service of exception upon appellant within ten days after filing of the bond. Appellant, within the next ten days and upon at least four days' notice to adverse parties, shall produce before the circuit court the sureties who thereupon may be examined on oath by adverse parties as to their sufficiency in such manner as the circuit court deems proper. If the circuit court finds the personal sureties sufficient, it shall endorse its allowance upon the undertakings and cause them to be filed with the clerk. The costs of the justification shall be paid by appellant if the sureties are found insufficient, but if found sufficient, the party or parties excepting to the sureties shall pay the costs of the justification. Unless the sureties justify as so prescribed within the allotted time, the appeal shall be regarded as if no undertaking had been given.

Source: Supreme Court Rule 79-1, Rule 8 (5); SDCL Supp, § 15-26A-24.



§ 15-26A-36 Service of bond on adverse party.

15-26A-36. Service of bond on adverse party. A copy of every bond required to be furnished by §§ 15-26A-25 to 15-26A-31, inclusive, shall be filed with the clerk of the circuit court. The clerk shall not accept such bond for filing without proof of service of a copy thereof on all adverse parties.

Source: Supreme Court Rule 79-1, Rule 8 (6); SDCL Supp, § 15-26A-25.



§ 15-26A-37 Proceedings against sureties on bond.

15-26A-37. Proceedings against sureties on bond. Whenever a bond for costs or supersedeas bond is given with one or more corporate or individual sureties, each surety thereon submits himself to the jurisdiction of the circuit court and irrevocably appoints the clerk of the circuit court as his agent upon whom any papers affecting his liability on the bond may be served. His or its liability may be enforced on motion in the circuit court without the necessity of an independent action. The motion and such notice of motion as the circuit court shall prescribe shall be served on the clerk of the circuit court, who shall forthwith mail copies to the sureties at their last known address.

Source: Supreme Court Rule 79-1, Rule 8 (7); SDCL Supp, § 15-26A-26.



§ 15-26A-38 Stay of execution without bond by public agency or officer.

15-26A-38. Stay of execution without bond by public agency or officer. When the state, any state board or officer, any county, township, municipal corporation, school district, or its officers, in a purely official capacity, shall take an appeal, service and filing of the notice of appeal shall perfect the appeal and stay the execution or performance of the judgment or order appealed from and no undertaking or bond need be given, but the Supreme Court may, on motion, require security to be given in such form and manner as it shall in its discretion prescribe as a condition of the further prosecution of the appeal.

Source: SDC 1939 & Supp 1960, § 33.0722; SDCL, § 15-27-10; Supreme Court Rule 79-1, Rule 8 (8); SDCL Supp, § 15-26A-27.



§ 15-26A-39 Application to Supreme Court for special relief.

15-26A-39. Application to Supreme Court for special relief. A motion for the relief provided in §§ 15-26A-25 to 15-26A-38, inclusive, may be made to the Supreme Court but said motion shall show that the application to the circuit court for the relief sought is not practicable or that the circuit court has denied an application or has failed to afford the relief which the applicant requested, with the reasons given by the circuit court for its action. Said motion shall also show the reasons for the relief requested and the facts relied upon; and if the facts are subject to dispute, the motion shall be supported by affidavit or other sworn statements or copies thereof. With the motion shall be filed such parts of the record as are relevant. Reasonable notice of the motion shall be given to all parties. The motion shall be filed with the clerk of the Supreme Court and normally will be considered by all members of the court, but in exceptional cases where such a procedure would be impracticable due to the requirements of time, the application may be made to and considered by a single justice of the court.

Source: Supreme Court Rule 79-1, Rule 8 (9); SDCL Supp, § 15-26A-28; Supreme Court Rule 82-2.



§ 15-26A-40 New undertaking required when security insufficient--Dismissal of appeal or vacation of stay on failure to file new undertaking.

15-26A-40. New undertaking required when security insufficient--Dismissal of appeal or vacation of stay on failure to file new undertaking. The Supreme Court, upon satisfactory proof that any surety to an undertaking given under this title has become insolvent, or that his circumstances have become so precarious that there is reason to apprehend that the undertaking is insufficient security, may in its discretion require the appellant to file and serve a new undertaking, with such sureties and in such time as shall be prescribed, and that in default thereof the appeal shall be dismissed or the stay of proceedings vacated, and the execution or performance of the judgment or order be allowed to be enforced without further delay.

Source: SDC 1939 & Supp 1960, § 33.0725; SDCL, § 15-28-4.



§ 15-26A-41 Deposit in lieu of undertaking--Notice of deposit.

15-26A-41. Deposit in lieu of undertaking--Notice of deposit. When the appellant is required, under any provisions of this title, to give an undertaking, he may in lieu thereof deposit with the clerk of the court in which the judgment or order appealed from is entered, a sum of money equal to the amount for which such undertaking is required to be given, and in lieu of the service of such undertaking, serve a notice of the making of such deposit. Such deposit and notice shall have the same effect as the service of the required undertaking, and be held to answer the event of the appeal upon the terms prescribed for the undertaking, in lieu of which the same is deposited.

Source: SDC 1939 & Supp 1960, § 33.0726; SDCL, § 15-28-5.



§ 15-26A-42 Waiver of undertaking and deposit.

15-26A-42. Waiver of undertaking and deposit. Any such undertaking and deposit may be waived in writing by the party for whose benefit the same is required to be made, and such waiver shall have the same effect as the giving of the undertaking would have had.

Source: SDC 1939 & Supp 1960, § 33.0726; SDCL, § 15-28-6.



§ 15-26A-43 Failure to pay after affirmance of judgment as breach of undertaking.

15-26A-43. Failure to pay after affirmance of judgment as breach of undertaking. In all cases a neglect for the space of thirty days after the affirmance on appeal of a judgment directing the payment of money and the filing of the remittitur in the trial court to pay the amount directed to be paid on such affirmance, shall be deemed a breach of the undertaking on such appeal.

Source: SDC 1939 & Supp 1960, § 33.0728; SDCL, § 15-28-7.



§ 15-26A-44 Liability of sureties on dismissal of appeal.

15-26A-44. Liability of sureties on dismissal of appeal. The dismissal of an appeal by the appellant, or by the court for want of prosecution, unless the court shall at the time otherwise expressly order, shall render the sureties upon any undertaking, given under this title, liable in the same manner and to the same extent as if the judgment or order appealed from had been affirmed.

Source: SDC 1939 & Supp 1960, § 33.0728; SDCL, § 15-28-8.



§ 15-26A-45 Damages determined by referee after affirmance by Supreme Court.

15-26A-45. Damages determined by referee after affirmance by Supreme Court. When the amount of damages to be paid by the appellant on affirmance of the judgment or order appealed from, pursuant to any undertaking, is not fixed by the judgment or decision of the Supreme Court on the appeal, the circuit court may, after the remittitur of the record from the Supreme Court is filed, order a reference to ascertain such damages, the expense of which shall be included in and recoverable with such damages.

Source: SDC 1939 & Supp 1960, § 33.0728; SDCL, § 15-28-9.



§ 15-26A-46 Failure to pay damages determined by referee as breach of undertaking.

15-26A-46. Failure to pay damages determined by referee as breach of undertaking. A neglect for a space of thirty days after the confirmation of the report of a referee, to whom a reference has been ordered for the purpose of ascertaining the damages to be paid, on the affirmance of any other judgment or order appealed from, to pay the amount of damages so ascertained and the expense of such reference, shall be deemed a breach of the undertaking on such appeal.

Source: SDC 1939 & Supp 1960, § 33.0728; SDCL, § 15-28-10.



§ 15-26A-47 Composition of the record on appeal.

15-26A-47. Composition of the record on appeal. The original pleadings, papers, offered exhibits, and the transcript of the proceedings, if any, shall constitute the record on appeal in all cases.

Source: Supreme Court Rule 79-1, Rule 10 (1); SDCL Supp, § 15-26A-30; Supreme Court Rule 97-10; SL 2017, ch 226 (Supreme Court Rule 17-03), eff. Jan. 19, 2017.



§ 15-26A-48 Order for transcript of proceedings.

15-26A-48. Order for transcript of proceedings. Within ten days after the filing of the notice of appeal, the appellant shall order from the reporter(s) transcript(s) of the proceedings or such parts thereof as deemed necessary. The order shall be in writing on the form prescribed by the Supreme Court, and within the same period service of the order shall be made on all parties to the action and a copy shall be filed with the clerk of the circuit court.

Source: Supreme Court Rule 79-1, Rule 10 (2)(a); SDCL Supp, § 15-26A-31; Supreme Court Rule 80-3; SL 1987, ch 399 (Supreme Court Rule 86-25); SL 1995, ch 309 (Supreme Court Rule 95-2).



§ 15-26A-49 Waiver by failure to order transcript.

15-26A-49. Waiver by failure to order transcript. Failure to order a transcript within the time fixed by this chapter shall constitute a waiver of the right to such a transcript.

Source: SDC 1939 & Supp 1960, § 33.0737; SDCL, § 15-29-9; Supreme Court Rule 80-2.



§ 15-26A-50 Determination of parts of transcript to be included.

15-26A-50. Determination of parts of transcript to be included. Unless the entire transcript is to be included, the appellant shall within the ten days' time provided in § 15-26A-48 file with the clerk of the circuit court a statement of the issues he intends to present on the appeal and shall serve on the appellee a copy of the order or certificate and of the statement. If the appellee deems a transcript of other parts of the proceedings to be necessary, he shall, within ten days after the service of the order or certificate and the statement of the appellant file with the clerk of the circuit court and serve on the appellant, the court reporter, and the clerk of the Supreme Court a designation of additional parts to be included. Unless within ten days after service of such designation the appellant has ordered such parts and has so notified the appellee, the appellee may within the following ten days either order the parts or move in the circuit court for an order requiring the appellant to do so.

Source: Supreme Court Rule 79-1, Rule 10 (2) (b); SDCL Supp, § 15-26A-32; SL 1981, ch 13, § 3; Supreme Court Rule 82-16.



§ 15-26A-51 Costs of transcript--Endorsement of order by reporter--Extension of time for transcript.

15-26A-51. Costs of transcript--Endorsement of order by reporter--Extension of time for transcript. At the time of ordering, a party must make satisfactory arrangements with the reporter for payment of the costs of the transcript and all necessary copies. If the reporter requires a prepayment, he shall immediately notify the party placing the order, who shall then have ten days to make such payment. The reporter shall acknowledge at the foot of the order the date he received it, the date prepayment was received, if such payment was required, and the date on which he expects to have the transcript completed. The reporter shall transmit the order so endorsed to the clerk of the Supreme Court. The transcript shall be completed within forty-five days after receipt of the order or, if prepayment was requested, within forty-five days after receipt of such prepayment. If the reporter cannot complete the transcript within the prescribed time, he shall request an extension of time from the clerk of the Supreme Court, and the action of the clerk of the Supreme Court shall be entered on the record and the parties notified. In the event of the failure of the reporter to file the transcript within the time allowed, the clerk of the Supreme Court shall take such steps as may be directed by the Chief Justice of the Supreme Court.

In the event that the reporter receives a copy of appellee's designation of additional parts of the proceedings to be transcribed, as provided for in § 15-26A-50, his time for preparation of the transcript shall be tolled and commence to run anew when:

(1) He receives an order from either the appellant or the appellee for additional parts of the transcript, in which case he shall endorse the order and transmit it to the clerk of the Supreme Court; or

(2) The trial court has entered its order denying appellee's motion requesting the transcription of additional parts of the proceedings, in which event the trial clerk shall transmit a copy of the order of denial to the reporter and to the clerk of the Supreme Court.
Source: Supreme Court Rule 79-1, Rule 10 (2)(c); SDCL Supp, § 15-26A-33; Supreme Court Rule 82-17; SL 1991, ch 428 (Supreme Court Rule 90-05).



§ 15-26A-52 Form of transcript--Number of copies--Certification.

15-26A-52. Form of transcript--Number of copies--Certification. The transcript shall be in the form prescribed in the appendix of forms. The reporter shall file the original transcript with the clerk of the circuit court and shall transmit a copy to the attorney for each party to the appeal separately represented and directly to any parties not represented. In the event that more than three copies are necessary to comply with the foregoing requirement, appellant may make application, upon notice, to the circuit court for an order determining the number of copies to be served and the time of use by the parties. Copies of the transcript may be reproduced by any duplicating or copying process which produces a clear black image on white paper. The reporter shall certify the correctness of the original and all copies of the transcript. He shall notify the clerk of the Supreme Court that he has filed the original transcript and transmitted the copies.

Source: Supreme Court Rule 79-1, Rule 10 (2) (d); SDCL Supp, § 15-26A-34.



§ 15-26A-53 Duty of clerk of trial court to assemble and certify the record--Time and manner--Transmittal of index in lieu of entire record.

15-26A-53. Duty of clerk of trial court to assemble and certify the record--Time and manner--Transmittal of index in lieu of entire record. Within five days after the filing of the notice of appeal, it shall be the duty of the clerk of the trial court to assemble and consecutively number the pages of all pleadings, documents, papers, and exhibits filed in said action, including any opinion which the trial court may have filed or authorized for filing, except the parties may stipulate as to the contents of the record. The clerk shall then prepare and attach an alphabetical index to the record and shall promptly serve a copy on all counsel of record and the clerk of the Supreme Court. The clerk's certified record, together with the transcript, shall constitute the record on appeal.

The Supreme Court may provide by rule or order that a certified copy of the alphabetical index shall be transmitted in lieu of the entire record, subject to the right of any party to request at any time during the pendency of the appeal that designated parts of the record be transmitted.

Source: Supreme Court Rule 79-1, Rule 10 (3); SDCL Supp, § 15-26A-35; Supreme Court Rule 81-2; Supreme Court Rule 82-10; SL 2017, ch 227 (Supreme Court Rule 17-04), eff. Jan. 19, 2017.



§ 15-26A-54 Statement of the proceedings when no report was made or when the transcript is unavailable.

15-26A-54. Statement of the proceedings when no report was made or when the transcript is unavailable. If no report of all or any part of the proceedings at a hearing or trial was made, or if a transcript is unavailable, the appellant may, within fifteen days after service of the notice of appeal, prepare a statement of the proceedings from the best available means, including his recollection, and file a written notice of intention to file such a statement with the clerk of the Supreme Court and with the clerk of the trial court. The statement shall be served on the appellee, who may serve objections or propose amendments thereto within fifteen days after service. Thereupon the statement and any objections or proposed amendments shall be submitted to the trial court, and the statement as approved by the trial court shall be filed with the trial clerk and included in the record within fifteen days of submission. The trial clerk shall give written notice of said filing to the clerk of the Supreme Court.

Source: Supreme Court Rule 79-1, Rule 10 (4); SDCL Supp, § 15-26A-36; Supreme Court Rule 80-8.



§ 15-26A-55 Agreed statement as the record.

15-26A-55. Agreed statement as the record. In lieu of the record as defined in § 15-26A-47, the parties within fifteen days of service of the notice of appeal may prepare and sign a statement of the case showing how the issues presented by the appeal arose and were decided in the trial court and setting forth only so many of the facts averred and proved or sought to be proved as are essential to a decision of the issues presented, and file a written notice of intention to file such statement with the clerk of the Supreme Court and with the clerk of the trial court. If the statement conforms to the truth, it, together with such additions as the trial court may consider necessary to present the issues raised by the appeal, shall be approved by the trial court and filed with the trial clerk within fifteen days of preparation. As so filed, the statement shall be the record on appeal. The trial clerk shall give written notice of said filing to the clerk of the Supreme Court.

Source: Supreme Court Rule 79-1, Rule 10 (5); SDCL Supp, § 15-26A-37; Supreme Court Rule 80-8.



§ 15-26A-56 Correction or modification of the record.

15-26A-56. Correction or modification of the record. If anything material to either party is omitted from the record, is misstated therein, or is improper, the parties by stipulation, or the trial court, before the record is transmitted to the Supreme Court, or the Supreme Court, on motion by a party or on its own initiative, may direct the record be corrected and if necessary require a supplemental record be approved and transmitted.

Source: Supreme Court Rule 79-1, Rule 10 (6); SDCL Supp, § 15-26A-38.



§ 15-26A-57 Time for transmission of record--Temporary delay--Documents of unusual bulk or weight and physical exhibits--Motion for intermediate orders.

15-26A-57. Time for transmission of record--Temporary delay--Documents of unusual bulk or weight and physical exhibits--Motion for intermediate orders. When the briefs have been served and filed in the Supreme Court, or the time for filing briefs has expired, the clerk of the Supreme Court shall so notify the clerk of the trial court in writing, and the clerk of the trial court shall then forthwith transmit the record on appeal to the clerk of the Supreme Court. Transmission of the record is effected when the clerk of the trial court mails or otherwise forwards the record to the Supreme Court. The parties, however, by written stipulation, or the Supreme Court acting through its clerk upon motion of a party may order, for cause shown, a temporary delay in the transmission of the settled record not to exceed thirty days. Such stipulation by the parties shall be subject to review and modification by the Supreme Court upon its own motion and order.

All documents which are, in the determination of the clerk of the trial court, of unusual bulk or weight, all physical exhibits other than documents which are not of unusual bulk or weight, and such other parts of the record as the Supreme Court may designate by rule or order, or the parties may designate by written stipulation, shall not be transmitted by the clerk of the trial court as part of the settled record unless he is otherwise directed to do so in writing by the party or the clerk of the Supreme Court. A party so directing must make advanced arrangement with the clerks of the trial court and the Supreme Court for the cost, transportation, and receipt of exhibits of unusual bulk or weight and those others which he directs to be transmitted.

If prior to the time the record is transmitted, a party desires to make in the Supreme Court a motion for dismissal, for relief, for a stay pending appeal, for additional security on bond on appeal, or on a supersedeas bond, or for any intermediate order, the clerk of the trial court at the request of any party shall transmit to the Supreme Court such parts of the original record as any party shall designate.

Source: Supreme Court Rule 79-1, Rule 11 (1); SDCL Supp, § 15-26A-39; Supreme Court Rule 82-11.



§ 15-26A-58 Transmittal of record for preliminary hearing.

15-26A-58. Transmittal of record for preliminary hearing. The Supreme Court may also at any time before or after the completion of an appeal by order directed to the clerk of the trial court require the transmission of the record or any part thereof to the clerk of the Supreme Court.

Source: Supreme Court Rule 79-1, Rule 11 (2); SDCL Supp, § 15-26A-40.



§ 15-26A-59 Disposition of record after appeal.

15-26A-59. Disposition of record after appeal. The record on appeal shall remain on file in the office of the clerk of the Supreme Court until the action has finally been disposed of. It shall then be returned to the trial court with the remittitur.

Source: Supreme Court Rule 79-1, Rule 11 (3); SDCL Supp, § 15-26A-41.



§ 15-26A-60 Brief of appellant--Contents.

15-26A-60. Brief of appellant--Contents. The brief of the appellant shall contain under appropriate headings and in the order here indicated:

(1) A table of contents, with page references.

(2) A table of cases (alphabetically arranged), statutes and other authorities cited, with references to the pages of the brief where they are cited.

(3) A jurisdictional statement setting forth the date and form of the judgment or order sought to be reviewed, and the date when the notice of appeal was filed. This statement must make it appear, in cases of appeal, that the order sought to be reviewed is appealable.

(4) A concise statement of the legal issue or issues involved, omitting unnecessary detail. Each issue shall be stated as an appellate court would state the broad issue presented. Each issue shall be followed by a concise statement of how the trial court decided it, and a list of the most relevant cases not to exceed four, and the most relevant constitutional and statutory provisions.

(5) A statement of the case and the facts. A statement of the case shall first be presented identifying the trial court and the trial judge and indicating briefly the nature of the case and its disposition in the trial court. There shall follow a statement of facts relevant to the grounds urged for reversal, modification, or other relief. The facts must be stated fairly, with complete candor, and as concisely as possible. Where it is claimed that a verdict, finding of fact, or other determination is not sustained by the evidence, the statement must set forth the particulars in which the evidence is claimed to be insufficient. Each statement of a material fact shall be accompanied by a reference to the record where such fact appears.

(6) An argument. The argument shall contain the contentions of the party with respect to the issues presented, the reasons therefore, and the citations to the authorities relied on. Each issue shall be separately presented. Needless repetition shall be avoided.

(7) A short conclusion stating the precise relief sought.

(8) An appendix. The appendix shall include:

(a) the judgment, order or decision in question and any relevant written findings of fact and conclusions of law and memorandum decision;

(b) the statements of material facts and record citations required in § 15-6-56(c)(1) and (2);

(c) any relevant portions of the pleadings, instructions, and transcripts;

(d) items enumerated in § 15-26A-65; and

(e) any other parts of the record to which the parties wish to direct the particular attention of the Court.

Any portion of a transcript or deposition included in the appendix shall be accompanied by a copy of the cover sheet which indicates the date(s) of the proceedings and the participants. Summaries, abstracts or narratives shall not be used. The pages of the appendix shall be separately numbered and the appendix shall contain a table of contents with page references. Sections of the appendix shall be tabbed and salient information highlighted.

(9) One copy of the brief filed by the appellant in any appeal from a judgment or order pursuant to chapter 26-8A shall be signed by the appellant and his or her attorney. The appellant's signature shall be omitted from the other copies of the brief that are served or filed. The copy of the brief signed by the appellant shall be filed under seal by the clerk of the Supreme Court and shall be subject to inspection only as permitted by the Court in keeping with the best interests of the child.
Source: Supreme Court Rule 79-1, Rule 12 (1); SDCL Supp, § 15-26A-42; SL 1993, ch 391 (Supreme Court Rule 93-8); SL 2003, ch 261 (Supreme Court Rule 03-02), eff. July 1, 2003; SL 2004, ch 315 (Supreme Court Rule 03-14), eff. Jan. 1, 2004; SL 2007, ch 309 (Supreme Court Rule 06-77), eff. Jan. 1, 2007.



§ 15-26A-61 Brief of appellee.

15-26A-61. Brief of appellee. The brief of the appellee shall conform to the requirements of § 15-26A-60. If a notice of review is filed, the appellee's brief shall contain the judgment, order or decision in question and any relevant written findings of fact, conclusions of law and memorandum decision, if different from those included in the appendix to the appellant's brief.

Source: Supreme Court Rule 79-1, Rule 12 (2); SDCL Supp, § 15-26A-43; SL 2003, ch 262 (Supreme Court Rule 03-3); SL 2004, ch 316 (Supreme Court Rule 03-15), eff. Jan. 1, 2004.



§ 15-26A-62 Reply brief.

15-26A-62. Reply brief. The appellant may file a brief in reply to the brief of the appellee. The reply brief must be confined to new matter raised in the brief of the appellee and shall not exceed the page limitation set in § 15-26A-66.

Source: Supreme Court Rule 79-1, Rule 12 (3); SDCL Supp, § 15-26A-44; SL 1993, ch 392 (Supreme Court Rule 93-9).



§ 15-26A-63 References in briefs to parties.

15-26A-63. References in briefs to parties. In their briefs and oral arguments counsel should minimize references to parties by such designations as "appellant" and "appellee." It promotes clarity to use the designations used in the trial court, or the actual names of the parties, or descriptive terms such as "employer," "owner," "guest," "injured person," "husband," etc.

Source: Supreme Court Rule 79-1, Rule 12 (4); SDCl Supp, § 15-26A-45.



§ 15-26A-63.1 References in briefs to children.

15-26A-63.1. References in briefs to children. Pursuant to § 26-7A-112, initials shall appear on appeal record documents in the place of the child and the child's parents, guardian, or custodian who are parties to the action when an intermediate appeal or appeal is taken from a judgment, decree, or order under the provisions of chapters 26-7A, 26-8A, 26-8B, and 26-8C.

Source: SL 1993, ch 393 (Supreme Court Rule 93-10).



§ 15-26A-64 References in briefs to record.

15-26A-64. References in briefs to record. Whenever reference is made in the briefs to any part of the record it shall be made to the particular part of the record, suitably designated, and to the specific pages thereof.

Source: Supreme Court Rule 79-1, Rule 12 (5); SDCL Supp, § 15-26A-46.



§ 15-26A-65 Reproduction of statutes, ordinances, rules, regulations, etc.

15-26A-65. Reproduction of statutes, ordinances, rules, regulations, etc.. If determination of the issues presented requires the study of statutes, ordinances, rules, regulations, etc., or relevant parts thereof, they shall be reproduced in the brief or in an appendix at the end.

Source: Supreme Court Rule 79-1, Rule 12 (6); SDCL Supp, § 15-26A-47.



§ 15-26A-66 Length of briefs.

15-26A-66. Length of briefs. (a) Monospaced Typeface. Appellant and appellee briefs in monospaced typeface shall not exceed forty pages. A reply brief and amicus curiae brief shall not exceed twenty pages. A supplemental brief shall not exceed ten pages. Monospaced type shall be no more nor no less than ten characters per inch (10 cpi).

(b) Proportionally Spaced Typeface. Appellant and appellee briefs in proportionally spaced typeface shall not exceed thirty-two pages. A reply brief and amicus curiae brief shall not exceed sixteen pages. A supplemental brief shall not exceed five pages. Nonetheless, briefs may exceed these page limitations if they otherwise comply with the type volume limitations in § 15-26A-66(b)(2). A proportionally spaced typeface must include serifs, but sans serif type may be used in headings and captions. A proportionally spaced typeface must be 12-point or larger, in both body text and footnotes.

(1) Type Style. Briefs must be set in a plain, roman style, although italics may be used for emphasis. Case names must be italicized or underlined. Boldface can only be used for case captions, section names, and argument headings. The use of all-capitals text may be applied only for case captions and section names. Nevertheless, quoted passages may use the original type styles and capitalization.

(2) Type Volume Limitation. Appellant and appellee briefs are acceptable if they contain no more than the greater of 10,000 words or 50,000 characters. A reply brief and amicus curiae brief are acceptable if they contain no more than half the type volume specified for appellant and appellee briefs.

(3) Headings, footnotes, and quotations count toward the word and character limitations. The table of contents, table of cases, jurisdictional statement, statement of legal issues, any addendum materials, and any certificates of counsel do not count toward the limitations.

(4) Certificate of Compliance. A brief submitted under § 15-26A-66(b) must include a certificate by the attorney, or an unrepresented party, that the brief complies with the type volume limitation. The certificate must state the number of words or characters in the brief. The person preparing the certificate may rely on the word or character count of the word-processing system used to prepare the brief.

(c) Upon approval of the Supreme Court, page or word limitations for briefs may be exceeded. A written request for such approval to exceed limitations shall be filed at least ten days prior to the filing date of the brief, specifying in detail the reasons why additions are necessary and stating the number of additional pages or words requested.
Source: Supreme Court Rule 79-1, Rule 12 (7); SDCL Supp, § 15-26A-48; Supreme Court Rule 80-3; SL 1993, ch 394 (Supreme Court Rule 93-11); SL 1999, ch 278.



§ 15-26A-67 Briefs of multiple appellants or appellees.

15-26A-67. Briefs of multiple appellants or appellees. In cases involving more than one appellant or appellee, including cases consolidated for purposes of appeal, any number of either may join in a single brief, and any appellant or appellee may adopt by reference any part of the brief of another. Parties may similarly join in reply briefs.

Source: Supreme Court Rule 79-1, Rule 12 (8); SDCL Supp, § 15-26A-49.



§ 15-26A-68 Reproduction methods used for briefs.

15-26A-68. Reproduction methods used for briefs. Text must be reproduced with a clarity that equals or exceeds the output of a laser printer. The output of a dot-matrix printer or fax machine is not acceptable in either a brief or an appendix.

Source: Supreme Court Rule 79-1, Rule 12(9); SDCL Supp, § 15-26A-50; SL 1988, ch 422 (Supreme Court Order 87-3); SL 1999, ch 279.



§ 15-26A-69 Printing and binding specifications for briefs.

15-26A-69. Printing and binding specifications for briefs. All briefs shall substantially conform to the following standards, requirements, and conditions:

(1) Each brief shall be printed in black in a clear and legible manner on one side only of white, unglazed, opaque paper of good texture, eight and one-half inches wide and eleven inches long.

(2) The printing shall be double-spaced, except for lengthy quotations, which shall be indented and may be single spaced.

(3) The left margin shall be one and one-half inches and all other margins shall not be less than one inch. The printing shall not be right-justified.

(4) Each page of the brief, except the front index, shall be consecutively numbered in Arabic figures centered at the bottom of each page.

(5) The cover of each brief shall state the title of the action, indicating which party is appellant and which is appellee; the name of the court from which the appeal is taken; the name of the judge who tried the action; whether the brief is for the appellant or appellee; the names and addresses of the attorneys for the appellant and appellee; and the date the notice of appeal was filed.

(6) Each brief shall be securely bound on the left margin by substantial staples and binding tape or other approved binding.
Source: Supreme Court Rule 79-1, Rule 12 (9)(b); SDCL Supp, § 15-26A-51; SL 1995, ch 311 (Supreme Court Rule 95-4); SL 1999, ch 280.



§ 15-26A-69.1 Citation of official opinions of the Supreme Court.

15-26A-69.1. Citation of official opinions of the Supreme Court. (1) The initial citation of any published opinion of the Supreme Court released prior to January 1, 1996, in a brief, memorandum, or other document filed with the court and the citation in the table of cases in a brief shall include a reference to the volume and page number of the South Dakota Reports or North Western Reporter in which the opinion is published. Subsequent citations within the brief, document, or memorandum shall include the page number and sufficient references to identify the initial citation.

(2) The initial citation of any published opinion of the Supreme Court released on or after January 1, 1996, in a brief, memorandum, or other document filed with the court and the citation in the table of cases in a brief shall include a reference to the calendar year in which the decision was announced, the court designation of "S.D.", and a sequential number assigned by the clerk of the Supreme Court. Citation to specific portions of the opinion shall be made to the paragraph number assigned by the clerk of the Supreme Court. A paragraph citation should be placed immediately following the sequential number assigned to the case. Subsequent citations within the brief, document, or memorandum shall include the paragraph number and sufficient references to identify the initial citation.

When available, initial citations shall include the volume and initial page number of the North Western Reporter in which the opinion is published.

Source: SL 1996, ch 312 (Supreme Court Rule 95-13); SL 2011, ch 229 (Supreme Court Rule 10-05), eff. Aug. 30, 2010.



§ 15-26A-70 Brief failing to conform to requirements--Duty of clerk of Supreme Court.

15-26A-70. Brief failing to conform to requirements--Duty of clerk of Supreme Court. The clerk of the Supreme Court may refuse to file a brief which does not substantially comply with the requirements of §§ 15-26A-60 to 15-26A-69, inclusive, or any brief which is not printed or reproduced in a clear and legible manner. When a brief is refused for filing the clerk shall immediately notify the party or attorney who submitted the same of the rejection. Such party shall then have ten days in which to file a brief in compliance, for which no additional costs may be taxed.

Source: Supreme Court Rule 79-1, Rule 12 (10); SDCL Supp, § 15-26A-52.



§ 15-26A-70.1 Pro se filings by party represented by counsel.

15-26A-70.1. Pro se filings by party represented by counsel. In any appeal where a party is represented by counsel, the clerk of the Supreme Court shall not accept for filing any pro se briefs, pleadings, motions or other documents. In the event that such documents are presented for filing, the clerk shall acknowledge receipt and notify the party, and those the party has served such documents upon, that the documents are not being filed pursuant to this rule. The clerk shall notify counsel of record of the receipt of the documents and their return, including with the notification copies of such documents. This rule shall not apply to pro se pleadings or documents directed to the court concerning the performance of appellate counsel or briefs filed pursuant to State v. Korth, 2002 SD 101, 650 N.W.2d 528.

Source: SL 2009, ch 279 (Supreme Court Rule 08-09), eff. Nov. 1, 2008.



§ 15-26A-71 Amendment of briefs--Terms for allowance.

15-26A-71. Amendment of briefs--Terms for allowance. The Supreme Court, or the Chief Justice, may permit the service and filing of amendments to any of the briefs on file in the appeal, and may in the order therefor, prescribe the time for service and filing of such an amendment and the allowance of time for reply thereto and for such terms therein as to the court may seem warranted.

Source: SDC 1939 & Supp 1960, § 33.0748; SDCL, § 15-29-28; Supreme Court Rule 80-2.



§ 15-26A-72 Costs not allowed for extraneous matter in briefs--Expense of printing matters omitted from appellant's brief.

15-26A-72. Costs not allowed for extraneous matter in briefs--Expense of printing matters omitted from appellant's brief. No costs shall be allowed for printing in the brief matters clearly unrelated to any issue raised by the appeal.

Costs may be taxed in the Supreme Court in favor of appellee and against appellant for the expense of printing in appellee's brief matters which are clearly material to the issues and omitted by the appellant from his brief.

Source: SDC 1939, § 33.0743; Supreme Court Rule, Order No. 2, 1952; SDCL, § 15-29-29; Supreme Court Rule 80-2.



§ 15-26A-73 Supplemental brief with late authorities--Service on opposing counsel.

15-26A-73. Supplemental brief with late authorities--Service on opposing counsel. Whenever a party desires to present late authorities, newly enacted legislation, or other intervening matters that were not available in time to have been included in his brief in chief, he shall serve a copy thereof upon opposing counsel and file fifteen copies of the supplemental brief, restricted to such new matter and otherwise in conformity with this chapter, up to the time the case is called for hearing, or by leave of court thereafter. A supplemental brief shall not exceed ten pages.

Source: Supreme Court Rule 79-1, Rule 12 (11); SDCL Supp, § 15-26A-53; SL 1993, ch 395 (Supreme Court Rule 93-12).



§ 15-26A-74 Brief and argument of amicus curiae.

15-26A-74. Brief and argument of amicus curiae. A brief of an amicus curiae may be filed only at the request of the court or by leave of the court granted upon motion and notice to the parties. A motion for leave shall identify the interest of the applicant and shall state the reasons why a brief of an amicus curiae is desirable. An amicus curiae shall file its brief within the time allowed the party whose position as to affirmance or reversal the amicus brief will support unless the court for cause shown shall grant leave for later filing, in which event it shall specify within what period an opposing party may answer. An amicus curiae brief shall not exceed the page limitation set in § 15-26A-66.

Amici curiae counsel will not be entitled to participate in oral argument unless counsel for either party agrees to share his time and the court allows the appearance of amici curiae counsel.

Source: Supreme Court Rule 79-1, Rule 13; SDCL Supp, § 15-26A-54; SL 1993, ch 396 (Supreme Court Rule 93-13).



§ 15-26A-75 Time for serving and filing briefs.

15-26A-75. Time for serving and filing briefs. (1) Appellant's brief. If a transcript is obtained prior to appeal, or if no transcript is ordered, the appellant's brief shall be due within forty-five days after service of the notice of appeal. If a transcript is ordered but not received prior to appeal, or if procedures pursuant to § 15-26A-54 or 15-26A-55 are followed, the appellant's brief shall be due within forty-five days after service of the transcript or filing of the statements provided for in § 15-26A-54 or 15-26A-55.

(2) Appellee's brief. The appellee's brief shall be due for service and filing within forty-five days after service of the appellant's brief, or in the case of multiple appellants, within forty-five days after service of the last appellant's brief.

(3) Appellant's reply brief. The appellant's reply brief shall be due for service and filing within fifteen days after service of the appellee's brief, or in the case of multiple appellees, within fifteen days after service of the last appellee's brief.

In any appeal from a judgment or order in an adoption or an abuse and neglect proceeding, including a judgment or order terminating parental rights, all time periods under subdivisions (1) and (2) of this section shall be reduced to twenty-five days.

Source: Supreme Court Rule 79-1, Rule 14 (1); SDCL Supp, § 15-26A-55; Supreme Court Rule 80-3; Supreme Court Rule 80-8; SL 1990, ch 424 (Supreme Court Rule 89-6); Supreme Court Rule 97-11; SL 2007, ch 307 (Supreme Court Rule 06-75), eff. Jan. 1, 2007.



§ 15-26A-76 Extension of time for serving and filing briefs.

15-26A-76. Extension of time for serving and filing briefs. The parties may allow to each other by stipulation, one extension of time not exceeding fifteen days for serving and filing the appellant's and appellee's initial brief, provided such stipulation is made and presented to the clerk of the Supreme Court before the time for filing such brief as provided in § 15-26A-75 has expired. Thereafter, no other extension of time fixed by these rules for filing briefs will be allowed, except upon application and notice. The application shall be made to the Chief Justice of the Supreme Court and shall be allowed only for good cause.

An extension of time for filing a brief in an adoption or an abuse and neglect action will be granted only upon application and notice, said application to be made to the Chief Justice of the Supreme Court and allowed only for good cause.

Source: Supreme Court Rule 79-1, Rule 14 (2); SDCL Supp, § 15-26A-56; Supreme Court Rule 97-12; SL 2007, ch 308 (Supreme Court Rule 06-76), eff. Jan. 1, 2007.



§ 15-26A-77 Stipulation waiving default in filing of briefs--Court order extending time.

15-26A-77. Stipulation waiving default in filing of briefs--Court order extending time. Provided that no order of dismissal has been entered, when there has been default in the serving and filing of a brief within the time fixed by § 15-26A-75, counsel may stipulate in writing waiving such default; and if there shall be attached to such stipulation an affidavit setting forth facts constituting reasonable excuse for such default, the court or Chief Justice may, in its or his discretion, make an order excusing such default and extending the time for serving and filing such brief.

Source: SDC 1939 & Supp 1960, § 33.0746; SDCL, § 15-29-24; Supreme Court Rule 80-2.



§ 15-26A-78 Default in filing of briefs waived by court without stipulation.

15-26A-78. Default in filing of briefs waived by court without stipulation. Provided that no order of dismissal has been entered, when there has been default in the serving and filing of a brief, the court may, for good cause, upon application and notice, permit briefs to be served and filed without stipulation of the parties, provided, however, that opposition to said application may be served and filed within seven days after service of said application.

Source: SDC 1939 & Supp 1960, § 33.0746; SDCL, § 15-29-25; Supreme Court Rule 80-2.



§ 15-26A-79 Number of copies of briefs to be served and filed.

15-26A-79. Number of copies of briefs to be served and filed. Two copies of each brief shall be served on the attorney for each party to the appeal separately represented and upon any party who is not represented by counsel. Fifteen copies of each brief shall be filed with the clerk of the Supreme Court. The clerk shall not accept a brief for filing unless it is accompanied by admission or proof of service.

Source: Supreme Court Rule 79-1, Rule 14 (3); SDCL Supp, § 15-26A-57.



§ 15-26A-80 Consequence of failure to file briefs.

15-26A-80. Consequence of failure to file briefs. If an appellant fails to file his brief within the time provided by § 15-26A-75 or within the time as extended, an appellee may move for dismissal of the appeal. If an appellee fails to timely file his brief, he will not be heard at oral argument except by permission of the court. The clerk may not accept for filing any brief not timely submitted for filing.

Source: Supreme Court Rule 79-1, Rule 14 (4); SDCL Supp, § 15-26A-58.



§ 15-26A-81 Briefs mailed for filing--Time.

15-26A-81. Briefs mailed for filing--Time. When briefs are forwarded to the clerk for filing by mail they shall be accompanied by an affidavit of mailing or certificate of service of mailing and shall be deemed to be filed as of the date of mailing.

Source: Supreme Court Rule 79-1, Rule 14 (5); SDCL Supp, § 15-26A-59.



§ 15-26A-82 Supreme Court calendar for oral argument--Duty of clerk.

15-26A-82. Supreme Court calendar for oral argument--Duty of clerk. The clerk of the Supreme Court shall keep a calendar under the direction of the Chief Justice in which the dates for oral argument shall be entered.

When an appeal or an original proceeding is set for oral argument the clerk shall give written notice by first class mail to all attorneys of record in the case stating the date and place that argument will be heard. If any party is not represented by an attorney, such notice shall be given to such party by mailing to his last known post office address. The court may in its discretion consider the appeal on the briefs and record without oral argument.

Source: Supreme Court Rule 79-1, Rule 15 (1); SDCL Supp, § 15-26A-60.



§ 15-26A-83 Time allowed for argument.

15-26A-83. Time allowed for argument. For oral argument, unless otherwise ordered, the appellant shall be allowed twenty minutes to open, the appellee shall be allowed twenty minutes to answer and the appellant shall be allowed ten minutes for rebuttal. If additional time is deemed necessary for adequate presentation, counsel shall obtain permission from the court before commencing the argument. A party is not obliged to use all of the time allowed.

Source: Supreme Court Rule 79-1, Rule 15 (2); SDCL Supp, § 15-26A-61.



§ 15-26A-84 Order and content of argument.

15-26A-84. Order and content of argument. The appellant is entitled to open and conclude the argument. The opening argument shall include a fair statement of the case. Counsel should not read at length from the record, briefs, or authorities.

Source: Supreme Court Rule 79-1, Rule 15 (3); SDCL Supp, § 15-26A-62.



§ 15-26A-85 Number of attorneys allowed to argue.

15-26A-85. Number of attorneys allowed to argue. Not more than two attorneys to the side will be allowed to argue any case, except by special permission which will be granted when there are several parties on the same side with divergent interests.

Source: Supreme Court Rule 75-2, § 7; SDCL Supp, § 15-26-25.2.



§ 15-26A-86 Nonappearance of parties.

15-26A-86. Nonappearance of parties. If counsel for a party fails to appear to present argument, the court may hear argument of counsel who is present, and the case will be decided on the briefs unless the court otherwise orders.

Source: Supreme Court Rule 79-1, Rule 15 (4); SDCL Supp, § 15-26A-63.



§ 15-26A-87 Submission on briefs.

15-26A-87. Submission on briefs. By agreement of the parties, a case may be submitted for decision on the briefs, but the court may direct that the case be argued.

Source: Supreme Court Rule 79-1, Rule 15 (5); SDCL Supp, § 15-26A-64.



§ 15-26A-87.1 Disposition on briefs and record--Grounds--Citation of decisions restricted.

15-26A-87.1. Disposition on briefs and record--Grounds--Citation of decisions restricted. (A) After all briefs have been filed in any appeal, the Supreme Court by unanimous action may, sua sponte, enter an order or memorandum opinion affirming the judgment or order of the trial court for the reason that it is manifest on the face of the briefs and the record that the appeal is without merit because:

(1) The issues are clearly controlled by settled South Dakota law or federal law binding upon the states;

(2) The issues are factual and there clearly is sufficient evidence to support the jury verdict or findings of fact below; or

(3) The issues are ones of judicial discretion and there clearly was not an abuse of discretion.

(B) Notwithstanding the provision in section (A) requiring unanimous action, an order or memorandum opinion affirming the judgment or order of the trial court may be entered pursuant to subsections (1) through (3) of section (A) on a majority vote, even though the claim may have merit in the view of the minority, provided that all justices participating in the action shall agree that such summary disposition of the action may be made.

(C) After all briefs have been filed in any appeal, the Supreme Court by unanimous action may, sua sponte, enter an order or memorandum opinion reversing the judgment or order of the trial court for the reason that it is manifest on the face of the briefs and the record that the order or judgment is clearly erroneous for one or more of the following reasons:

(1) Summary judgment was erroneously granted because a genuine issue of material fact exists;

(2) The judgment or order was clearly contrary to settled South Dakota law or federal law binding upon the states; or

(3) The issue on appeal is one of judicial discretion and there clearly was an abuse of discretion.

(D) Notwithstanding the provision in section (C) requiring unanimous action, an order or memorandum opinion reversing the judgment or order of the trial court may be entered pursuant to subsections (1) through (3) of section (C) on a majority vote, even though the claim may have merit in the view of the minority, provided that all justices participating in the action shall agree that such summary disposition of the action may be made.

(E) A list indicating the disposition of all decisions rendered by the Supreme Court under this section shall be published quarterly in the Northwestern Reporter. Such decisions shall not be cited or relied upon as authority in any litigation in any court in South Dakota except when the decision establishes the law of the case, res judicata or collateral estoppel, or in a criminal action or proceeding involving the same defendant or a disciplinary action or proceeding involving the same person.

A petition for rehearing of a cause decided under this section may be served and filed pursuant to the provisions of § 15-30-4.

Costs in favor of the prevailing party shall be assessed as provided in chapter 15-30.

Source: Supreme Court Rule 81-5; Supreme Court Rule 82-20; Supreme Court Rule 82-34; Supreme Court Rule 85-3; SL 1987, ch 400 (Supreme Court Rule 86-26); Supreme Court Rule 89-25; SL 1989, ch 700, § 1.



§ 15-26A-87.2 Motions--Answers to motions--Generally.

15-26A-87.2. Motions--Answers to motions--Generally. Unless otherwise specifically provided in this chapter, motions shall be served upon all adverse parties, and the original and five copies of the motion, together with proof of service thereof, shall be filed with the clerk of the Supreme Court.

An adverse party may respond to a motion by filing the original and five copies of a response, together with proof of service thereof, with the clerk of the Supreme Court within ten days after service of the motion, or within such time as may be otherwise directed by the court.

Source: SL 1988, ch 421 (Supreme Court Order 87-2); SL 1990, ch 425 (Supreme Court Rule 89-7).



§ 15-26A-87.3 Motion for attorney fees--Contents, form, and filing of motion.

15-26A-87.3. Motion for attorney fees--Contents, form, and filing of motion. A motion for appellate attorney fees in actions where such fees may be allowable must comply with the following requirements:

(1) The motion must be accompanied by a verified, itemized statement of legal services rendered, said statement to be exclusive of costs allowable under § 15-30-6;

(2) The motion must be served and filed prior to submission of the action on its merits; and

(3) An original and fifteen copies of the motion and itemized statement, together with proof of service thereof, must be submitted for filing.

Consideration of a motion for attorney fees will be held in abeyance until such time as the action is considered on its merits.

Source: SL 1996, ch 317.



§ 15-26A-88 Physical exhibits used at argument.

15-26A-88. Physical exhibits used at argument. If physical exhibits other than documents are to be used at the argument, counsel shall arrange to have them placed in the courtroom before the court convenes on the date of the argument. After the argument, counsel shall cause the exhibits to be removed from the courtroom unless the court otherwise directs.

Source: Supreme Court Rule 79-1, Rule 15 (6); SDCL Supp, § 15-26A-65.



§ 15-26A-89 When member of court absent.

15-26A-89. When member of court absent. Whenever any member of the court is not present at the oral argument of a case, such case shall be deemed submitted to such member of the court on the record, briefs, and recorded arguments. When during the consideration of a case there is a change in the personnel of the court, the case shall be deemed submitted to the members of the court sitting on the case when the case was placed on the court's calendar.

Source: Source: Supreme Court Rule 79-1, Rule 15 (7); SDCL Supp, § 15-26A-66.; SL 2011, ch 230 (Supreme Court Rule 10-06), eff. Aug. 30, 2010.



§ 15-26A-90 Prehearing conference.

15-26A-90. Prehearing conference. At any time before oral argument the court may direct the attorneys for the parties to appear before the court or a justice thereof for a prehearing conference to consider the simplification of the issues and such other matters as may aid in the disposition of the proceedings by the court. The court or a justice shall make an order which recites the action taken at the conference and the agreements made by the parties as to any of the matters considered and which limits the issues to those not disposed of by admissions or agreements of counsel, and such order when entered controls the subsequent course of the proceedings unless modified to prevent manifest injustice.

Source: Supreme Court Rule 79-1, Rule 15 (8); SDCL Supp, § 15-26A-67.



§ 15-26A-91 Time for petition for reinstatement--Contents, form, and filing of petition.

15-26A-91. Time for petition for reinstatement--Contents, form, and filing of petition. A petition for reinstatement of an appeal dismissed by the Supreme Court may be served and filed within twenty days after entry of the order of dismissal. The petition shall state briefly the ground upon which the reinstatement is sought and any underlying circumstances relevant to the dismissal. Copies of relevant affidavits, documents, and correspondence may be attached to the petition. An original and five copies thereof shall be filed with the clerk of the Supreme Court. The adverse party may serve and file answer thereto within ten days after service of the petition.

Source: Supreme Court Rule 80-4.



§ 15-26A-92 Enlargement of time.

15-26A-92. Enlargement of time. The Supreme Court for good cause shown may upon motion enlarge or extend the time prescribed by this chapter for doing any act or may permit an act to be done after the expiration of such time; but the Supreme Court may not enlarge the time for filing or serving a notice of appeal.

Source: Supreme Court Rule 79-1, Rule 16; SDCL Supp, § 15-26A-68; SL 2013, ch 263 (Supreme Court Rule 13-02), eff. Feb. 14, 2013.



§ 15-26A-93 Title of chapter.

15-26A-93. Title of chapter. This chapter shall be known as the South Dakota Rules of Civil Appellate Procedure and may be cited as S.D.R.C. App.P. Rule ___.

Source: Supreme Court Rule 79-1, Rule 17.



APPENDIX OF FORMS

APPENDIX A. APPENDIX OF FORMS

1. NOTICE OF APPEAL
2. NOTICE OF REVIEW
3. APPEAL TRANSCRIPTS
4. APPELLANT'S BRIEF
5. DOCKETING STATEMENT
6. ORDER FOR TRANSCRIPT

Form 1 NOTICE OF APPEAL
State of South Dakota In Circuit Court
County of ________ ________ Judicial
Circuit
A.B., Plaintiff,
v. Notice of Appeal
C.D., Defendant,
To: John Jones, Attorney for Plaintiff, A.B.
Please take notice, that the defendant C.D. appeals to the Supreme Court of South Dakota from the final judgment rendered in this action on the ________ day of ________, 20 ____.
Dated this ________ day of ________, 20 ____.
____________________________
____________________________
Name and address of attorney for C.D.
(Note: The trial court caption is used on the notice of appeal, cost and supersedeas bonds, or stipulation waiving bonds. The originals and duplicate originals are filed with the clerk of the trial court. All subsequent documents are captioned in the Supreme Court and are filed with the clerk of the Supreme Court.)
Admission, certificate, or affidavit of service to be added.
Form 2 NOTICE OF REVIEW
STATE OF SOUTH DAKOTA
IN THE SUPREME COURT
A.B., Plaintiff-Appellee,
v. Notice of Review
C.D., Defendant-Appellant.
To: Smith & Smith, attorneys for defendant-appellant, C.D.
Please take notice that the plaintiff-appellee, A.B., will seek review of the order of the circuit court entered on the ________ day of ________, 20 ____, denying plaintiff's motion for new trial on the issue of damages.
Dated this ________ day of ________, 20 ____.
____________________________
____________________________
Name and address of attorney for appellee
Admission, certificate, or affidavit of service added.
Form 3 APPEAL TRANSCRIPTS
1. Appeal transcripts shall consist of volumes of 250 pages or less, prepared on 81/2" x 11" white opaque paper with 25 prenumbered, double-spaced lines per page.
2. Each page shall have ruled margins with 3/4" top and bottom margins, a 11/2" left margin, and a 1/2" right margin.
3. The transcript shall be typed using pica type with 10 characters per inch; questions shall start with a "Q" flush at the left margin, with two spaces between "Q" and the text of the question; answers shall start with an "A" flush at the left margin with two spaces between "A" and the beginning of the text of the answer; colloquy, such as "THE COURT," "MR. JONES," etc., shall start three spaces from the left margin.
4. The pages shall be consecutively numbered throughout the entire transcript (not according to volume) located at the bottom center of each page.
5. Each volume shall be securely bound with a protective cover upon which or through which the following shall appear: (a) a 11/2" blank space at the top of the page; (b) the trial court name, location and case number; (c) the case name; (d) the type of proceeding; (e) the date of the proceeding reported in that volume; (f) the name of the judge before whom the proceedings occurred; (g) appearances; (h) the volume number and the pages included in the volume.
6. An index of witnesses, motions, and exhibits shall follow the cover page of the first volume of each transcript; each major event of the proceeding shall be listed separately and identified by the transcript page number at which it begins.
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
SECOND JUDICIAL CIRCUIT
COUNTY OF MINNEHAHA Civ. # 78-1
________________________
TRANSCRIPT OF
JOHN C. DOE, Plaintiff CIVIL JURY TRIAL
v. PROCEEDINGS
RICHARD P. ROE, Volume 1 of 2
Defendant. (Pages 1 to 120; June 7, 1977)
________________________ (Pages 121 to 250; June 8, 1977)
BEFORE: THE HONORABLE JAMES M. WINSTON
Circuit Judge, and Jury at
Sioux Falls, South Dakota on
June 7, 8, 9 and 10, 1977.
________________________
APPEARANCES: For Plaintiff: Stephen S. Summer
Attorney at Law
455 Summit Drive
Sioux Falls, So. Dak.
For Defendant: Larry Linton of
Linton and Lawler
Attorneys at Law
128 Lyndale Avenue
Sioux Falls, So. Dak.

MOTIONS AND STIPULATIONS Made On Ruled
On
Motion by Defendant for Directed Verdict 214 216
Stipulation, unavailability of Witness 217 218
Todd K. Onnen

CROSS-EXAMINATION
Q (By MR. SUMMER) Okay. With respect to this stocking cap, is State's Exhibit Number 13 similar to the ones you sell?
A They look exactly like the ones he bought. He bought 3 of them.
Q Okay. Go through it again. It could be one that is similar to that as opposed to the actual one.
MR. LINTON: That's argumentative, Your Honor.
THE COURT: Well, he's already answered the question previously.
MR. SUMMER: What was his answer?
THE COURT: I believe he said it could be.
MR. LINTON: Wait just a minute, Your Honor. I move that answer be stricken.
THE COURT: If in fact he answered the question it will be stricken. Any further questions, Mr. Summer?
MR. SUMMER: No, Your Honor.
RE-DIRECT EXAMINATION
Q (By MR. LINTON) Sir, I'm going to hand you again State's Exhibit 13, and will you examine it and tell the Court what differences if any you see between this particular exhibit and the stocking cap you sold on January 7, 1977.
A Well, just that the way it is laying here, it's open and the ones that we have on display are folded up like this. But other than that I don't really see any difference.
Form 4 APPELLANT'S BRIEF
Cover Page
IN THE SUPREME COURT
STATE OF SOUTH DAKOTA
A.B., Plaintiff and Appellee,
v.
C.D., Defendant and Appellant.
Appeal from the Circuit Court, First Judicial Circuit, Yankton County, South Dakota.
The Hon. ________ Judge presiding.
Appellant's Brief
Names and addresses of attorneys for Appellant and Appellee.
The notice of appeal was filed on the ________ day of ________, 20 ____.
(1) TABLE OF CONTENTS
Page
Table of authorities 2
Legal issues 3
Statement of case and facts 4
Argument 10
Conclusion 21

Source: SL 1995, ch 310 (Supreme Court Rule 95-3).






Chapter 26B - Appellate Settlement Conferences [Repealed]

§ 15-26B-1 Repealed.

15-26B-1. Repealed by SL 1998, ch 302 (Sup.Ct. Rule 97-45)



§ 15-26B-2 Repealed.

15-26B-2. Repealed by Supreme Court Rule 86-13



§ 15-26B-2.1 Repealed.

15-26B-2.1. Repealed by SL 1998, ch 302 (Sup.Ct. Rule 97-45)



§ 15-26B-3 Repealed.

15-26B-3. Repealed by Supreme Court Rule 86-15



§ 15-26B-3.1 to 15-26B-13. Repealed.

15-26B-3.1 to 15-26B-13. Repealed by SL 1998, ch 302 (Sup.Ct. Rule 97-45)






Chapter 26C - Supreme Court Electronic Filing Rules

§ 15-26C-1 Electronic filing.

15-26C-1. Electronic filing. (1) Effective January 1, 2014, except as specifically exempted by these rules or court order, attorneys shall electronically file briefs and any appendices with the Supreme Court unless advance permission is granted by the court allowing paper filing. Any other notices, petitions, pleadings, motions, or documents may be filed electronically at the discretion of the attorney. Electronic filing for self-represented litigants is discretionary for all filings with the Supreme Court. On a showing of good cause, an attorney required to file electronically may be granted leave of court to file paper documents with the Supreme Court.

(2) Documents filed electronically must be submitted by email attachment to
SCClerkBriefs@ujs.state.sd.us
. The number of the case shall appear in the subject line of the email.

(3) A document filed electronically has the same legal effect as an original paper document.

(4) The typed attorney or party name or electronic signature on a document filed electronically has the same effect as an original manually affixed signature.

(5) A party electronically filing a document that is not accessible to the public, in whole or in part, is responsible for redaction or designating the document as confidential or sealed before transmitting it to the court. For any document containing information where redaction is required, in whole or in part, pursuant to chapter 15-15A or order of the court, the original unredacted document shall also be filed electronically.

Source: SL 2014, ch 253 (Supreme Court Rule 13-11), eff. Jan. 1, 2014.



§ 15-26C-2 Electronic document formats.

15-26C-2. Electronic document formats. (1) All documents submitted to the court in electronic form must be in approved word processing format which shall then be converted by the supreme court clerk to portable document format (.pdf).

(a) Parties must obtain permission from the supreme court clerk in advance if they seek to submit documents in another format.

(b) Briefs shall comply with § 15-26A-60.

(c) An appendix may be filed electronically in portable document format (.pdf). Except for limited excerpts showing a court's reasoning, circuit court transcripts that have been filed electronically with the Supreme Court shall not be included in an appendix. A table of contents with page or paragraph reference as appropriate for each document must precede the appendix. Points of particular interest with page or paragraph reference may also be added to the table of contents. When feasible, electronic bookmarks shall be added to note the first page of each document in the appendix and may be added to note the location of points of particular interest.
Source: SL 2014, ch 253 (Supreme Court Rule 13-11), eff. Jan. 1, 2014.



§ 15-26C-3 Time of filing.

15-26C-3. Time of filing. (1) A document in compliance with the Rules of Appellate Procedure and this rule and submitted electronically to the supreme court clerk by 11:59 p. m. central standard time or daylight savings time as applicable shall be considered filed on that date.

(2) Upon receiving an electronic document, the supreme court clerk will issue an e-mail confirmation that the document has been received.

(3) Parties filing electronically must also submit an original and two hardcopies of any document to the supreme court clerk. For any brief filed in an appeal from a judgment or order pursuant to chapter 26-8A, the appellant shall also file two hardcopy redacted briefs in compliance with subdivision 15-26A-60(9).

(4) The Supreme Court may also order any party to provide additional hardcopies of any documents electronically filed.

(5) A party must pay all required fees and payments within five days of submitting a document filed electronically. If fees and payments are not received within five days of submission, the document will not be filed and will be returned by the supreme court clerk and the party will be required to re-file the document.

Source: SL 2014, ch 253 (Supreme Court Rule 13-11), eff. Jan. 1, 2014.



§ 15-26C-4 Electronic service.

15-26C-4. Electronic service. (1) After January 1, 2014, any attorney not exempt from electronic filing or a party filing electronically must designate an email address for accepting electronic service and for receiving electronic service with the supreme court clerk. On a showing of good cause, an attorney may be granted leave of court to serve paper documents or to be exempt from receiving electronic service.

(2) If a party files a document by electronic means, the party must serve the document by electronic means unless the recipient of service has not designated an email address for receiving electronic service.

(3) Electronic service is not effective if the party making service learns that the attempted service did not reach the person to be served.

(4) If a recipient cannot accept electronic service of a document, service under another means specified by § 15-6-5 (b) is required.

(5) Any party effectuating service electronically must include a certificate of service specifying the items electronically served.

(6) Documents served electronically may be in portable document format (.pdf), with the exception of those documents to be filed with the Supreme Court in approved word processing format as previously specified herein.

(7) The Supreme Court may electronically file and serve on registered attorneys and parties any decisions, orders, notices, remittiturs or other documents prepared by the court in such cases provided the attorney or party to be served has designated an email address for receiving electronic service.

Source: SL 2014, ch 253 (Supreme Court Rule 13-11), eff. Jan. 1, 2014.



§ 15-26C-5 Original documents.

15-26C-5. Original documents. An original document submitted for filing in paper form may be scanned by the supreme court clerk and destroyed after thirty days.

Source: SL 2014, ch 253 (Supreme Court Rule 13-11), eff. Jan. 1, 2014.



§ 15-26C-6 Technical issues--Relief.

15-26C-6. Technical issues--Relief. On a showing of good cause, the court may grant appropriate relief if electronic filing or electronic service was not completed due to technical problems.

Source: SL 2014, ch 253 (Supreme Court Rule 13-11), eff. Jan. 1, 2014.



§ 15-26C-7 Scope.

15-26C-7. Scope. Unless specifically provided otherwise by this rule or inconsistent with its provisions, the Rules of Appellate Procedure contained in chapter 15-26A shall govern any electronic filings.

Source: SL 2014, ch 253 (Supreme Court Rule 13-11), eff. Jan. 1, 2014.






Chapter 27 - Stay Of Execution On Appeal To Supreme Court [Repealed]

CHAPTER 15-27

STAY OF EXECUTION ON APPEAL TO SUPREME COURT [REPEALED]

[Repealed by SL 1980, ch 166, §§ 5 to 17]



Chapter 28 - Undertakings And Deposits On Appeal To Supreme Court [Repealed]

§ 15-28-1 Repealed.

15-28-1. Repealed by SL 1980, ch 166, § 18



§ 15-28-2 Repealed.

15-28-2. Repealed by SL 1980, ch 166, § 19



§ 15-28-3 Repealed.

15-28-3. Repealed by SL 1980, ch 166, § 20



§ 15-28-4 to 15-28-10. Transferred.

15-28-4 to 15-28-10. Transferred






Chapter 29 - Record And Briefs On Appeal To Supreme Court [Repealed And Transferred]

§ 15-29-2 Repealed.

15-29-2. Repealed by Supreme Court Rule 80-2



§ 15-29-9 Transferred.

15-29-9. Transferred



§ 15-29-15 Repealed.

15-29-15. Repealed by Supreme Court Rule 80-2



§ 15-29-24 , 15-29-25. Transferred.

15-29-24, 15-29-25. Transferred



§ 15-29-28 , 15-29-29. Transferred.

15-29-28, 15-29-29. Transferred






Chapter 30 - Disposition Of Appeals To Supreme Court

§ 15-30-1 Remand to trial court to permit motion for new trial.

15-30-1. Remand to trial court to permit motion for new trial. Whenever, after appeal to the Supreme Court, it shall appear to the satisfaction of the Supreme Court upon application of a party that the ends of justice require that such party should be permitted to make a motion for a new trial for a cause set forth in subdivision 15-6-59(a)(1), (2), (3), or (4), and that sufficient excuse exists for not having made said motion prior to the appeal, the Supreme Court may remand the record to the trial court for the purpose of making such motion, but no such remand shall be made unless such motion can be made and hearing thereon had in the trial court within sixty days from and after the date on which the time for appeal commences.

Source: SDC 1939 & Supp 1960, § 33.0711; Supreme Court Rule 84-4.



§ 15-30-2 Reversal, affirmance or modification of judgment or order appealed from--Entry of new judgment or order--New trial--Part of judgment or order appealed from.

15-30-2. Reversal, affirmance or modification of judgment or order appealed from--Entry of new judgment or order--New trial--Part of judgment or order appealed from. Upon an appeal from a judgment or order, the Supreme Court may reverse, affirm, or modify the judgment or order, and may direct the entry of such judgment or order as the court deems required by the record, as to any or all of the parties; and may, if necessary or proper, order a new trial; and if the appeal is from a part of the judgment or order, may reverse, affirm, or modify as to the part appealed from.

Source: SDC 1939 & Supp 1960, § 33.0730.



§ 15-30-3 Judgment directed for party entitled to directed verdict.

15-30-3. Judgment directed for party entitled to directed verdict. The Supreme Court on appeal from an order granting a new trial, or upon a review of an order denying a new trial in the action in which such motion was made, or on appeal from the judgment, may order and direct judgment to be entered in favor of the party who was entitled to have such verdict directed in his or its favor, whenever it shall appear from the testimony that the party was entitled to have such motion granted.

Source: SDC 1939, § 33.1705; Supreme Court Rule adopted May 25, 1951.



§ 15-30-4 Time for petition for rehearing--Contents, form, and filing of petition.

15-30-4. Time for petition for rehearing--Contents, form, and filing of petition. A petition for the rehearing of a cause heard on appeal to the Supreme Court may be served and filed within twenty days after the date of filing of the formal opinion or the order of summary disposition. The adverse party may serve and file answer thereto within ten days after service of the petition. The petition shall state briefly the ground upon which a rehearing is asked and the points supposed to have been overlooked or misapprehended by the court, with proper reference to the particular portion of the printed record and to the authorities relied upon. The petition and answer may be typewritten. An original and five copies thereof shall be filed.

Source: SDC 1939 & Supp 1960, § 33.0751; SL 1991, ch 429 (Supreme Court Rule 90-06).



§ 15-30-5 Briefs and argument when rehearing granted--Notice to attorneys of action on petition.

15-30-5. Briefs and argument when rehearing granted--Notice to attorneys of action on petition. If a rehearing be granted, the Supreme Court in its order will prescribe the form and time of service of briefs or provide for oral argument as may seem appropriate to the case. The clerk of the court shall notify the attorneys of record by mail of the action of the court granting or denying a petition for rehearing.

Source: SDC 1939 & Supp 1960, § 33.0751.



§ 15-30-6 Costs allowed to prevailing party on appeal.

15-30-6. Costs allowed to prevailing party on appeal. Costs on appeal to the Supreme Court shall be allowed to the prevailing party in civil actions and special proceedings, provided, however, that the cost of printing or reproducing briefs as set out in (3) and the cost of transcripts as set out in (4) are recoverable only if the required proof of such costs is filed with the clerk of the Supreme Court prior to entry of the court's decision. Allowable costs are set out as follows:

(1) The amount of the statutory fees of the clerk of the Supreme Court and the clerk of the trial court;

(2) For argument in the Supreme Court, thirty dollars;

(3) For printing of brief, exclusive of any appendix thereto, when printed to conform to the rules of the Supreme Court, not to exceed two dollars and fifty cents per page, or for reproduction of brief by other approved method, not to exceed fifteen cents per page times the number of necessary copies not to exceed twenty unless necessary to meet service and filing requirements, provided that the costs taxed for printing or reproducing a brief shall not exceed the actual cost thereof, which actual cost is to be evidenced by an affidavit of counsel setting out the necessary number of briefs reproduced, the number of pages per brief, and the actual per page cost;

(4) The cost of the original and two copies of the transcript necessarily procured for the purpose of an appeal record, if the same has not heretofore been taxed as costs in the trial court, such cost to be evidenced by a copy of the reporter's bill and an affidavit of counsel stating that the cost of the transcript has not been taxed in the trial court; and

(5) When a judgment is affirmed the court may, in its discretion, also award damages for the delay, not to exceed ten percent of the amount of the judgment.
Source: SDC 1939, § 33.0712; SL 1951, ch 184; SL 1961, ch 180; SL 1980, ch 167, § 1; Supreme Court Rule 85-1; SL 1992, ch 367 (Supreme Court Rule 92-2).



§ 15-30-7 Discretionary allowance of costs on appeal.

15-30-7. Discretionary allowance of costs on appeal. In the following cases the costs of an appeal must be in the discretion of the Supreme Court:

(1) When a new trial shall be ordered;

(2) When a judgment shall be affirmed in part and reversed in part.
Source: SDC 1939 & Supp 1960, § 33.0713.



§ 15-30-8 Taxation of costs and damages by clerk--Notice to attorneys.

15-30-8. Taxation of costs and damages by clerk--Notice to attorneys. Immediately upon filing in the office of the clerk of the Supreme Court of any opinion, decision, or judgment of the court by virtue of which any costs or damages for delay are awarded or become due as a matter of law to either party, the clerk of the Supreme Court shall compute such costs in the amounts provided by statute and from the receipted vouchers or statements of costs filed by the parties, and shall thereupon tax such costs in favor of the party entitled thereto.

The clerk of the Supreme Court shall immediately thereafter notify the attorneys of record by mail of such taxation of costs specifying the items and amounts of each as determined by him and specifying the names of the parties in favor of and against whom such costs are taxed.

Source: SDC 1939 & Supp 1960, § 33.0753.



§ 15-30-8.1 Costs--Time and manner of payment.

15-30-8.1. Costs--Time and manner of payment. Costs taxed by the Supreme Court are payable upon the expiration of twenty days from the date of the notice of taxation if no petition for rehearing has been filed. The payment for the costs shall be made payable to the prevailing party and transmitted to the clerk of the trial court. Upon receipt of the payment, the clerk shall mark the Supreme Court cost judgment satisfied and transmit the payment for the assessed costs to counsel for the prevailing party, or if the prevailing party has no counsel, directly to the prevailing party.

If a petition for rehearing is granted, costs taxed are not payable until twenty days have expired from the date of the decision entered on the rehearing.

Source: Supreme Court Rule 80-7; SL 1984, ch 12, § 13; SL 1987, ch 29, § 76; SL 1991, ch 437 (Supreme Court Rule 91-3).



§ 15-30-9 Objections to taxation of costs on appeal--Reply to objections--Decision by court.

15-30-9. Objections to taxation of costs on appeal--Reply to objections--Decision by court. At any time within ten days after the mailing of such notice of taxation of costs, any party aggrieved may object to the same by serving written objections upon the other parties to the appeal and filing five copies of such objections with proof of service thereof with the clerk of the Supreme Court. If any relevant question of fact is raised, the party objecting shall serve and file with his objections, proof in the form of an affidavit or affidavits of the facts as claimed by him, and five additional copies of such affidavits must be filed with the clerk. The objections may be supported by such written argument or authority as the party desires to submit in support of the same. Within five days after the service of such objections, any party to the appeal may reply thereto by serving the same with answering affidavits if any on the adverse parties and filing five clear copies with the clerk of the court. Such reply may contain such argument and authority as the party may desire to submit. Upon receipt of such objections and replies, if any, and after the time for serving and filing the same has expired, the court shall consider and decide upon the same and make such order thereon as to it may seem warranted and such order shall be final and not subject to rehearing or appeal excepting that the court will at all times reserve the right to correct any actual mistake or error existing therein.

Source: SDC 1939 & Supp 1960, § 33.0753.



§ 15-30-10 Costs on petition for rehearing.

15-30-10. Costs on petition for rehearing. In the event that a petition for rehearing of the appeal be filed, the final determination of the costs and return of the same to the trial court in the remittitur shall conform to the decision on the petition for rehearing, and such additional costs as may accrue from the petition for rehearing, if granted, shall be determined likewise and taxed by the clerk or by the order of the court, if objections be made to the determination of the clerk.

Source: SDC 1939 & Supp 1960, § 33.0753.



§ 15-30-11 Remittitur of decision and record to trial court--Further proceedings.

15-30-11. Remittitur of decision and record to trial court--Further proceedings. When the action or proceeding has been finally disposed of in the Supreme Court, certified copies of its judgment or decision, and the settled record on appeal shall be remitted to the court from which the appeal was taken, and further proceedings shall be had in accordance therewith.

Source: SDC 1939 & Supp 1960, § 33.0752.



§ 15-30-12 Costs and damages included in remittitur to trial court.

15-30-12. Costs and damages included in remittitur to trial court. The remittitur as returned by the clerk of the Supreme Court to the clerk of the trial court shall contain a statement of the final award of costs and damages, if any.

Source: SDC 1939 & Supp 1960, § 33.0753.



§ 15-30-13 Judgment in trial court for costs and damages.

15-30-13. Judgment in trial court for costs and damages. Upon the decision of any appeal in a civil action or proceeding by the Supreme Court and filing of the remittitur with the clerk of the court from which the appeal was taken, such clerk shall forthwith enter the judgment in favor of the successful party for the amount of any costs and damages for delay which he may have recovered in the Supreme Court and such judgment shall have the same force and effect as if rendered by the court from which the appeal was taken.

Source: SDC 1939 & Supp 1960, § 33.1713.



§ 15-30-14 Supreme Court judgment remitted to trial court--Final judgment in trial court.

15-30-14. Supreme Court judgment remitted to trial court--Final judgment in trial court. In all cases the Supreme Court shall remit its judgment or decision to the court from which the appeal was taken, to be enforced accordingly; and if from a judgment, final judgment shall thereupon be entered in the court below in accordance therewith, except where otherwise ordered.

Source: SDC 1939 & Supp 1960, § 33.0730.



§ 15-30-15 Opinion of Supreme Court transmitted with papers.

15-30-15. Opinion of Supreme Court transmitted with papers. The clerk of the Supreme Court shall in all cases, except when the order or judgment is affirmed, also transmit with the papers so returned by him a certified copy of the opinion of the Supreme Court.

Source: SDC 1939 & Supp 1960, § 33.0730.



§ 15-30-16 Repealed.

15-30-16. Repealed by SL 2012, ch 254 (Supreme Court Rule 11-17), eff. Aug. 24, 2011.






Chapter 31 - County Court Procedure [Repealed]

CHAPTER 15-31

COUNTY COURT PROCEDURE [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 32 - Municipal Court Procedure [Repealed]

CHAPTER 15-32

MUNICIPAL COURT PROCEDURE [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 33 - General Powers And Process Of Justices' Courts [Repealed]

CHAPTER 15-33

GENERAL POWERS AND PROCESS OF JUSTICES' COURTS [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 34 - Attachment And Garnishment In Justices' Courts [Repealed]

CHAPTER 15-34

ATTACHMENT AND GARNISHMENT IN JUSTICES' COURTS [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 35 - Pleadings And Trial In Justices' Courts [Repealed]

CHAPTER 15-35

PLEADINGS AND TRIAL IN JUSTICES' COURTS [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 36 - Judgments And Execution In Justices' Courts [Repealed]

CHAPTER 15-36

JUDGMENTS AND EXECUTION IN JUSTICES' COURTS [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 37 - Records, Dockets And Accounting By Justices [Repealed]

CHAPTER 15-37

RECORDS, DOCKETS AND ACCOUNTING BY JUSTICES [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 38 - Appeals From Magistrate Court

§ 15-38-1 to 15-38-21. Repealed.

15-38-1 to 15-38-21. Repealed by SL 1974, ch 153, § 60



§ 15-38-22 (Rule 1) Right to appeal--Time for appeal.

15-38-22. (Rule 1) Right to appeal--Time for appeal. Except where an appeal is denied by law, there shall be a right of appeal to the circuit court from any final order or judgment of the magistrate court. Appeals from such final orders and judgments must be taken within ten days after the attestation and filing of the order or judgment appealed from.

Source: Supreme Court Rule 78-4, Rule 1.



§ 15-38-23 (Rule 2(a)) Contents of notice of appeal--Signature.

15-38-23. (Rule 2(a)) Contents of notice of appeal--Signature. The notice of appeal shall specify the party or parties taking the appeal, shall designate the order or judgment, or part thereof, appealed from, and shall be signed by the appellant or his attorney.

Source: Supreme Court Rule 78-4, Rule 2 (a).



§ 15-38-24 (Rule 2(b)) Service of notice of appeal on parties.

15-38-24. (Rule 2(b)) Service of notice of appeal on parties. The appellant, or his counsel, shall service the notice of appeal on counsel of record of each party other than appellant, or, if the party is not represented by counsel, on the party at his last known address.

Source: Supreme Court Rule 78-4, Rule 2 (b).



§ 15-38-25 (Rule 2(c)) Filing of notice of appeal--Proof of service.

15-38-25. (Rule 2(c)) Filing of notice of appeal--Proof of service. Before the expiration of the time of appeal, the appellant shall file the notice of appeal with the clerk of the circuit court to which the appeal is to be taken. The clerk shall not accept for filing a notice of appeal unless accompanied by a proof of service of a conformed copy thereof on each party other than the appellant.

Source: Supreme Court Rule 78-4, Rule 2 (c).



§ 15-38-26 (Rule 2(d)) Notice of appeal transmitted to magistrate.

15-38-26. (Rule 2(d)) Notice of appeal transmitted to magistrate. Upon compliance with § 15-38-25 the clerk of the circuit court shall immediately transmit a certified copy of the notice of appeal to the magistrate whose order or judgment has been appealed.

Source: Supreme Court Rule 78-4, Rule 2 (d).



§ 15-38-27 (Rule 3(a)) Filing fee and cost bond required--Stay of proceedings.

15-38-27. (Rule 3(a)) Filing fee and cost bond required--Stay of proceedings. Before the expiration of the time for appeal, the appellant shall file a filing fee of ten dollars and a bond for costs on appeal or equivalent security to be approved by the court in a sum not less than one hundred dollars in any case, nor less than the amount of the judgment and costs, conditioned:

(1) To secure the payment of costs if the appeal is dismissed or the order or judgment affirmed; and

(2) To satisfy the judgment if it is affirmed.

All other proceedings before the magistrate court in the matter shall cease and be stayed from the time of the filing of the undertaking.

If the appellant prevails, the court shall award the filing fee to the appellant as court costs.

Source: Supreme Court Rule 78-4, Rule 3 (a); SL 2012, ch 111, § 1.



§ 15-38-28 (Rule 3(b)) Waiver of bond and filing fee.

15-38-28. (Rule 3(b)) Waiver of bond and filing fee. The bond described in § 15-38-27 shall be deemed waived if appellant shall file with the clerk the written consent of each appellee, and the filing fee and bond may be waived by the filing of an affidavit of indigency.

Source: Supreme Court Rule 78-4, Rule 3 (b).



§ 15-38-29 (Rule 3(c)) Failure to prosecute appeal--Dismissal.

15-38-29. (Rule 3(c)) Failure to prosecute appeal--Dismissal. Failure of an appellant to take any step other than timely service and filing of a notice of appeal does not affect the validity of the appeal, but is grounds for such action as the circuit court deems appropriate, which may include dismissal of the appeal.

Source: Supreme Court Rule 78-4, Rule 3 (c).



§ 15-38-30 (Rule 4(a)) Forwarding record to circuit court.

15-38-30. (Rule 4(a)) Forwarding record to circuit court. Upon receipt of the notice of appeal, the clerk of court shall assemble and number the pages of all pleadings, documents, papers, and exhibits filed in the action and forward them to the clerk of the circuit court within ten days of the filing of the notice of appeal.

Source: Supreme Court Rule 78-4, Rule 4 (a); SL 1994, ch 157, § 4.



§ 15-38-31 (Rule 4(b)) Correction of record.

15-38-31. (Rule 4(b)) Correction of record. If anything material to either party is omitted from the record or is misstated therein, the parties by stipulation, or the magistrate or circuit court, on motion by a party or on its own initiative, may direct the record be corrected.

Source: Supreme Court Rule 78-4, Rule 4 (b).



§ 15-38-32 (Rule 5(a)) Verbatim record kept by magistrate--Means of recording.

15-38-32. (Rule 5(a)) Verbatim record kept by magistrate--Means of recording. Except in small claims proceedings, a verbatim record of all proceedings and evidence at trials before a magistrate shall be maintained either by electrical devices or by stenographic means, as the magistrate may direct, but if any party to the action requests stenographic reporting of the proceedings, the reporting shall be done stenographically.

Source: Supreme Court Rule 78-4, Rule 5 (a).



§ 15-38-33 (Rule 5(b)) Order for transcript of verbatim record--Waiver by stipulation.

15-38-33. (Rule 5(b)) Order for transcript of verbatim record--Waiver by stipulation. When an appeal is taken, the appellant shall petition the circuit court for an order that a transcript of the verbatim record of the proceedings be prepared. The transcript shall be filed within thirty days of the service of the order upon the court reporter. The transcript may be waived by the filing of a stipulation between the appellant and all appellees dispensing with its preparation.

Source: Supreme Court Rule 78-4, Rule 5 (b); Supreme Court Rule 80-14.



§ 15-38-34 (Rule 5(c)) Cost of transcript.

15-38-34. (Rule 5(c)) Cost of transcript. The cost of the preparation of the transcript shall be paid by the appellant upon the filing of the same.

Source: Supreme Court Rule 78-4, Rule 5 (c).



§ 15-38-35 (Rule 5(d)) Form of transcript.

15-38-35. (Rule 5(d)) Form of transcript. The transcript shall be prepared in the form and manner prescribed for transcripts in appeals to the Supreme Court.

Source: Supreme Court Rule 78-4, Rule 5 (d).



§ 15-38-36 (Rule 6(a)) Form of briefs.

15-38-36. (Rule 6(a)) Form of briefs. The briefs shall be prepared in the form and manner prescribed for appeals to the Supreme Court unless otherwise set by rule of the circuit court.

Source: Supreme Court Rule 78-4, Rule 6 (a).



§ 15-38-37 (Rule 6(b)) Times for service and filing of briefs.

15-38-37. (Rule 6(b)) Times for service and filing of briefs. Unless the times are shortened by the circuit court, the appellant shall serve and file his brief within thirty days after the filing of the transcript or within thirty days after notice of appeal where there is no transcript. The appellee shall serve and file his brief within thirty days after service of appellant's brief; and appellant may serve and file a reply brief within ten days after service of appellee's brief.

Source: Supreme Court Rule 78-4, Rule 6 (b).



§ 15-38-38 (Rule 7(a)) Scope of review on appeal from magistrate judge--Disposition of case.

15-38-38. (Rule 7(a)) Scope of review on appeal from magistrate judge--Disposition of case. When an appeal is taken to the circuit court from a judgment rendered in a magistrate court with a magistrate judge presiding, the circuit may review all matters appearing in the record relevant to the question of whether the judgment appealed from is erroneous; the circuit court may affirm, reverse, remand, or modify the judgment.

Source: Supreme Court Rule 78-4, Rule 7 (a).



§ 15-38-39 (Rule 7(b)) Appeal from lay magistrate--Additional evidence--Trial de novo.

15-38-39. (Rule 7(b)) Appeal from lay magistrate--Additional evidence--Trial de novo. When an appeal is taken to the circuit court from a judgment rendered in a magistrate court with a magistrate presiding who is not law trained, the circuit court shall review the appeal as in § 15-38-38; provided, that the circuit court in its discretion, may receive further evidence, not appearing in the record or may direct that the case be tried de novo.

Source: Supreme Court Rule 78-4, Rule 7 (b).



§ 15-38-40 (Rule 7(c)) Trial de novo when verbatim record not available.

15-38-40. (Rule 7(c)) Trial de novo when verbatim record not available. When an appeal is taken to the circuit court from a judgment rendered in a magistrate court and no verbatim record of the proceedings is available, the circuit court shall direct that the case be tried de novo.

Source: Supreme Court Rule 78-4, Rule 7 (c).






Chapter 39 - Small Claims Procedure

§ 15-39-3 , 15-39-4. Repealed.

15-39-3, 15-39-4. Repealed by SL 1980, ch 168, §§ 7, 8



§ 15-39-45 Uniform rules of practice for circuit and magistrate courts--Purpose and scope of rules--Exemplary damages restricted.

15-39-45. Uniform rules of practice for circuit and magistrate courts--Purpose and scope of rules--Exemplary damages restricted. The Supreme Court may amend and repeal uniform rules of practice applicable to circuit and magistrate courts in this state, providing for a simple, informal, and inexpensive procedure, hereinafter called the procedure, for the determination according to the rules of substantive law, of claims in the nature of contract or tort, other than slander and libel; for the collection of fees, costs, or civil penalties assessed by local governmental entities; and for review of judgments upon such claims when justice so requires.

Exemplary or punitive damages may not be awarded under this chapter, except as provided in chapter 60-11, chapter 22-30A, and §§ 43-32-6 and 43-32-24.

Source: SDC 1939, § 33.4101; SL 1959, ch 231; SDCL § 15-39-1; SL 1971, ch 149; SL 1974, ch 153, § 19; SL 1977, ch 178, § 3; SL 1980, ch 168, § 1; Supreme Court Rule 81-4; SL 1983, ch 158, § 2; SL 1986, ch 167, § 1; SL 1992, ch 149, § 1; SL 1992, ch 150; SL 1999, ch 103, § 1; SL 2009, ch 100, § 1.



§ 15-39-45.1 Jurisdictional amount of claim.

15-39-45.1. Jurisdictional amount of claim. No claim pursuant to this chapter may exceed twelve thousand dollars, not including allowable costs or attorney fees.

Source: SL 2011, ch 106, § 1.



§ 15-39-46 Alternative to action begun by summons.

15-39-46. Alternative to action begun by summons. The procedure shall not be exclusive but shall be alternative to the formal procedure for actions begun by summons.

Source: SDC 1939 & Supp 1960, § 33.4101; SDCL, § 15-39-2; Supreme Court Rule 81-4.



§ 15-39-47 Persons authorized to act as attorney--Notice to attorney.

15-39-47. Persons authorized to act as attorney--Notice to attorney. The term, attorney, in this chapter means an attorney-at-law, who is an active member of the State Bar of the State of South Dakota, in good standing, one of a number of partners or joint plaintiffs, acting for all, an officer, manager, or local manager of a corporation acting for it, a member, manager, or local manager of a limited liability company acting for it, or, in the case of actions by or against the State of South Dakota, its agencies, or its employees acting within the scope of their employment, a representative designated in writing by the commissioner of the Bureau of Administration; and, unless and until there is a removal of the action pursuant to § 15-39-57. A representative of the Bureau of Administration is not required to have an appointment from the attorney general in order to appear in small claims court. The term includes an assignee of any claim, or the agent, manager, or officer of an assignee of any claim, if the assignment is bona fide and for a valuable consideration. Any assignment made for collection purposes only is considered bona fide, within the meaning of this chapter. In the event of removal pursuant to § 15-39-57, the term does not include such assignee or officer, agent, manager or local manager thereof or of a corporation or representative designated by the commissioner of the Bureau of Administration.

Notice to such attorney for a party shall be equivalent to notice to such party.

Source: SDC 1939, § 33.4106; Supreme Court Rule adopted May 1, 1942; SDCL § 15-39-7; SL 1978, ch 147, § 1; Supreme Court Rule 81-4; SL 1996, ch 5, § 4; SL 2014, ch 251 (Supreme Court Rule 13-09), eff. Jan. 1, 2014.



§ 15-39-48 Plaintiff's statement of claim to clerk--Entry in docket--Signature--Contents--Multiple claims--Beginning of action.

15-39-48. Plaintiff's statement of claim to clerk--Entry in docket--Signature--Contents--Multiple claims--Beginning of action. The plaintiff initiating the action or the plaintiff's attorney shall complete the information on the small claims form available in the clerk of courts office, and provide a written and signed statement of the cause of action to the clerk who shall docket the action. The statement must contain the facts upon which the claim is based and be accompanied by supporting documents. A cause of action is defined as a claim arising out of the same transaction or incident. Multiple claims or causes of action by multiple parties may be brought against a defendant, or against defendants provided liability is joint and several. The docketing by the clerk shall be deemed the beginning of the action.

Source: SDC 1939 & Supp 1960, § 33.4108; SDCL, § 15-39-8; Supreme Court Rule 81-4; SL 1988, ch 424 (Supreme Court Rule 87-5); Supreme Court Rule 98-29; SL 2001, ch 299 (Supreme Court Rule 01-07).



§ 15-39-49 Addresses of parties stated to clerk--Filing in docket.

15-39-49. Addresses of parties stated to clerk--Filing in docket. The plaintiff or attorney shall also provide in writing to the clerk the plaintiff's and the defendant's place of residence, usual place of business, and the place of employment, or such thereof as the clerk may deem necessary, including the street and number, if any; and the clerk shall file the same in the docket.

Source: SDC 1939 & Supp 1960, § 33.4108; SDCL, § 15-39-9; Supreme Court Rule 81-4.



§ 15-39-50 Determination of sufficiency of plaintiff's statement.

15-39-50. Determination of sufficiency of plaintiff's statement. The clerk shall serve in a supervisory role to determine whether or not plaintiff has met the criteria of sufficiency and clarity.

If the clerk deems the statement of a cause of action insufficient, the court at the request of the plaintiff or the clerk shall decide whether such cause of action shall be received.

Source: SDC 1939 & Supp 1960, § 33.4108; SDCL, § 15-39-10; Supreme Court Rule 81-4.



§ 15-39-51 Deputy clerk authorized to act--Magistrate to perform clerk's duties.

15-39-51. Deputy clerk authorized to act--Magistrate to perform clerk's duties. The word "clerk" in this chapter shall include a deputy clerk. If a claim is filed with a magistrate, the duties to be performed by the clerk in this chapter shall be performed by the magistrate.

Source: SDC 1939, § 33.4106; Supreme Court Rule adopted May 1, 1942; SDCL, § 15-39-6; SL 1977, ch 173, § 2; Supreme Court Rule 81-4.



§ 15-39-52 Entry fee--Summons not required--Statement to clerk or magistrate in lieu of pleading--Fee exemption.

15-39-52. Entry fee--Summons not required--Statement to clerk or magistrate in lieu of pleading--Fee exemption. The procedure shall include the beginning of actions with an entry fee of four dollars for actions up to one hundred dollars, ten dollars for actions up to one thousand dollars, and twenty dollars for actions over one thousand dollars, but without summons, and without requirement, except by special order of the magistrate or court, of other pleading than the written and signed statement to the clerk of courts, or magistrate. No fee may be required of the state, its officers, boards, agencies and commissions, or its political subdivisions, in any action commenced by the state or a political subdivision.

Source: SDC 1939 & Supp 1960, § 33.4101; SL 1961, ch 181; SDCL, § 15-39-5; SL 1977, ch 173, § 1; Supreme Court Rule 81-4; SL 1984, ch 148, § 1.



§ 15-39-53 Court rules may provide for modified procedure.

15-39-53. Court rules may provide for modified procedure. The procedure shall include notice by registered or certified mail, return receipt, in addition to all other forms of legal service, and shall further include provisions for early hearing of actions thus begun. The provisions may include the modification of any or all of existing rules of pleading and practice and a stay of the entry of judgment or of the issue of execution.

Source: SDC 1939 & Supp 1960, § 33.4101; SDCL, § 15-39-11; Supreme Court Rule 81-4.



§ 15-39-54 Time of hearing on claim.

15-39-54. Time of hearing on claim. The clerk shall fix the time set for the hearing or answer which shall not be less than five days from the beginning of the action. The time fixed should be sufficient to enable registered or certified mail, return receipt, by regular course to reach defendant and to enable defendant to appear or answer before the time fixed for the hearing or answer.

Source: SDC 1939 & Supp 1960, § 33.4109; SDCL, § 15-39-12; Supreme Court Rule 81-4.



§ 15-39-55 Notice valid though refused by defendant--Further notice on failure of delivery.

15-39-55. Notice valid though refused by defendant--Further notice on failure of delivery. Notice shall be valid although refused by the defendant and, therefore, not delivered. If the notice is returned undelivered, without refusal by the defendant, or if in any other way it appears that notice has not reached the defendant, the clerk shall issue, at the request of the plaintiff and at the expense of the plaintiff, such other or further notice as the court may order. If plaintiff elects not to pursue further notification of the defendant or if the further notification is unsuccessful after ninety days, the clerk may dismiss the action without prejudice.

Source: SDC 1939 & Supp 1960, § 33.4110; SDCL § 15-39-15; Supreme Court Rule 81-4; SL 1988, ch 425 (Supreme Court Rule 87-6); SL 2008, ch 289 (Supreme Court Rule 08-03), eff. July 1, 2008.



§ 15-39-56 Jury trial and appeal waived by plaintiff--Right to jury trial if action removed by defendant.

15-39-56. Jury trial and appeal waived by plaintiff--Right to jury trial if action removed by defendant. A plaintiff beginning an action under the procedure shall be deemed to have waived a trial by jury and the right of appeal unless the action is removed, for formal hearing, to the regular civil docket of either circuit or magistrate court as hereinafter provided, in which case the plaintiff shall have the same right to claim a trial by jury and appeal as if the action had been begun in the circuit or magistrate court.

Source: SDC 1939 & Supp 1960, § 33.4102; SDCL, § 15-39-16; Supreme Court Rule 81-4; Supreme Court Rule 97-13; SL 2000, ch 258 (Supreme Court Rule 00-4).



§ 15-39-57 Claim of trial by court or jury by defendant--Affidavit--Special rule in designated judicial circuit governing removal to the regular civil docket of the court--Entry fee and undertaking.

15-39-57. Claim of trial by court or jury by defendant--Affidavit--Special rule in designated judicial circuit governing removal to the regular civil docket of the court--Entry fee and undertaking. No party may appeal any decision entered under this procedure. In lieu thereof, defendant may, five days prior to the date upon which the defendant is notified to appear or answer, file in the court in which the action is pending, a petition to remove the action to the regular civil docket of the circuit court or magistrate court and state therein whether the defendant intends to proceed with a trial by jury or a trial to the court. Failure to make the request within the time provided shall be deemed an acceptance by the defendant to the jurisdiction of small claims court. The petition shall be supported by an affidavit that makes a showing that there are good reasons why the formal civil trial process is justified and the defendant has a meritorious defense. The sum of thirty-five dollars for entry of the action for trial in the circuit or magistrate court, as the case may be, must accompany the petition and affidavit. The defendant must also deposit the sum of two hundred fifty dollars to secure the plaintiff for costs and/or damages which the court may determine the plaintiff is reasonably entitled to receive.

Source: SDC 1939 & Supp 1960, § 33.4102; SDCL, § 15-39-17; SL 1977, ch 173, § 3; Supreme Court Rule 81-4; SL 1991, ch 168; Supreme Court Rule 97-14; SL 2000, ch 259 (Supreme Court Rule 00-5).



§ 15-39-58 Transmittal of papers upon removal--Pleadings and speedy trial.

15-39-58. Transmittal of papers upon removal--Pleadings and speedy trial. Upon removal, the clerk of courts shall forthwith transmit such original papers or attested copies thereof and the circuit or magistrate court may try the action as transmitted or may require pleading as in an action by summons, but the action shall be marked for trial on the list of causes advanced for speedy trial by jury.

Source: SDC 1939 & Supp 1960, § 33.4102; SDCL, § 15-39-18; Supreme Court Rule 81-4; Supreme Court Rule 97-15.



§ 15-39-59 Repealed.

15-39-59. Repealed by SL 2000, ch 260



§ 15-39-60 Repealed.

15-39-60. Repealed by Supreme Court Rule 97-17



§ 15-39-61 Separation of parties when removal sought as to part--Copies of papers transmitted in lieu of originals.

15-39-61. Separation of parties when removal sought as to part--Copies of papers transmitted in lieu of originals. In any action brought by or against two or more persons in which separate judgments are authorized by law, the party seeking removal may specify in the petition of jury trial the parties as to whom such trial is claimed, in which case the cause shall be removed as to such parties only as are specified in the petition and the court before whom the case is brought shall retain jurisdiction as to the remainder. In such case the clerk of court shall transmit attested copies of the papers in the action to the clerk of the circuit or magistrate court in lieu of the originals.

Source: SDC 1939 & Supp 1960, § 33.4103; SDCL, § 15-39-21; Supreme Court Rule 81-4; Supreme Court Rule 97-18.



§ 15-39-62 Docket entries transmitted on removal to circuit court.

15-39-62. Docket entries transmitted on removal to circuit court. Upon removal of a cause to the circuit or magistrate court the original docket entries, or in case of removal by some of several defendants, an attested copy thereof shall be transmitted to the clerk of the circuit or magistrate court.

Source: SDC 1939 & Supp 1960, § 33.4119; SDCL, § 15-39-22; Supreme Court Rule 81-4.



§ 15-39-63 Repealed.

15-39-63. Repealed by Supreme Court Rule 97-19



§ 15-39-64 Default of defendant failing to comply with requirements.

15-39-64. Default of defendant failing to comply with requirements. A defendant, unless the court shall otherwise order, shall be defaulted unless he shall, personally or by attorney, comply with the requirements of the notice served upon him.

Source: SDC 1939 & Supp 1960, § 33.4111; SDCL, § 15-39-27; Supreme Court Rule 81-4.



§ 15-39-65 Docket entry as to defense--Contents of entry.

15-39-65. Docket entry as to defense--Contents of entry. The clerk shall cause the substance of the defense to be entered in the docket, and the docket entry shall be deemed the answer. The answer shall state fully and specifically in writing, but in concise and untechnical form, what parts of the claim are contested, and the grounds of such contest.

Demurrers, dilatory pleas, and the answer of general denial are prohibited.

Source: SDC 1939 & Supp 1960, § 33.4111; SDCL, § 15-39-28; Supreme Court Rule 81-4; SL 1988, ch 427 (Supreme Court Rule 87-8).



§ 15-39-66 Setoff or counterclaim stated by defendant--Notice to plaintiff and postponement of hearing--Answer by plaintiff--Request for jury trial or petition for removal on non-compulsory counterclaims--Provisions not compulsory.

15-39-66. Setoff or counterclaim stated by defendant--Notice to plaintiff and postponement of hearing--Answer by plaintiff--Request for jury trial or petition for removal on non-compulsory counterclaims--Provisions not compulsory. The defendant within the time for answer may, in the manner provided in § 15-39-48, claim any setoff or counterclaim within the jurisdiction of the court in civil cases. Upon the making of such claim by the defendant, the clerk shall give a notice to the plaintiff, at the expense of the defendant, similar to that provided by § 15-39-78, and shall postpone the hearing of the original claim until the time set for hearing the defendant's claim, and shall notify the parties accordingly. The defendant's claim shall be answered within the time and in the manner provided by §§ 15-39-64 and 15-39-65, and the penalties upon defendants provided by § 15-39-64 shall apply to plaintiffs in respect to claims by a defendant. The original claim and the claim of setoff or counterclaim shall be deemed one case. The compulsory counterclaim rule does not apply in small claims court .

Upon the filing of a setoff or counterclaim, plaintiff has the same right of removal as defendant has under § 15-39-57. This request must be made at least five days before the date plaintiff is notified to appear or answer. Unless the action is removed, the plaintiff has no right to appeal a decision reached on any counterclaim or setoff.

Source: SDC 1939 & Supp 1960, § 33.4112; SDCL, § 15-39-29; Supreme Court Rule 81-4; SL 1997, ch 323 (Supreme Court Rule 97-20); SL 2000, ch 261 (Supreme Court Rule 00-7).



§ 15-39-67 Amendment of claim or answer.

15-39-67. Amendment of claim or answer. The court may at any time allow any claim or answer to be amended.

Source: SDC 1939 & Supp 1960, § 33.4113; SDCL, § 15-39-30; Supreme Court Rule 81-4.



§ 15-39-68 Disposition of claim on failure of plaintiff to appear for hearing.

15-39-68. Disposition of claim on failure of plaintiff to appear for hearing. If the plaintiff does not appear at any time set for hearing, the court may dismiss the claim for want of prosecution or enter a finding on the merits for the defendant or make such other disposition as may be proper.

Source: SDC 1939 & Supp 1960, § 33.4114; SDCL, § 15-39-32; Supreme Court Rule 81-4.



§ 15-39-69 Venue.

15-39-69. Venue. The venue is limited to the county of the residence of the defendant, if the defendant is a natural person, or the county in which the cause of action arose. If the defendant is a corporation, limited liability company, or a partnership, the proceedings shall be commenced in any county in which the defendant has its place of business. However, if the plaintiff in an action brought by the Bureau of Administration pursuant to § 1-14-14.3 is the State of South Dakota, an agency, as defined in subdivision 1-26-1(1), or employee of the state or any agency acting within the scope of the employee's employment, the proceedings may only be commenced in Hughes County. No change of venue may be recognized except by stipulations of the parties, or by order of the court on a showing of good cause by the defendant. Nothing in this section waives the common law doctrine of sovereign immunity or acts as a consent to suit by the State of South Dakota, its agencies, or its employees acting within the scope of their employment.

Source: SDC 1939 & Supp 1960, § 33.4107; SDCL, § 15-39-33; Supreme Court Rule 81-4; SL 1982, ch 167; SL 1994, ch 351, § 38; SL 1996, ch 5, § 5.



§ 15-39-70 Subpoenas for witnesses.

15-39-70. Subpoenas for witnesses. Subpoenas for witnesses, if requested, will be issued by the clerk and served according to the specifications of § 15-6-45(c).

Source: SDC 1939 & Supp 1960, § 33.4109; SDCL, § 15-39-34; Supreme Court Rule 81-4; SL 1988, ch 428 (Supreme Court Rule 87-9).



§ 15-39-71 Witnesses and evidence received on hearing.

15-39-71. Witnesses and evidence received on hearing. Witnesses shall be sworn; but the court shall conduct the hearing in such order and form and with such methods of proof as it deems best suited to discover the facts and to determine the justice of the case. Interrogatories shall not be filed nor depositions taken, except by leave of court.

Source: SDC 1939 & Supp 1960, § 33.4114; SDCL, § 15-39-35; Supreme Court Rule 81-4.



§ 15-39-72 Signature of docket on determination of action.

15-39-72. Signature of docket on determination of action. After the determination of the action, the judge or magistrate shall affix his signature to the docket card.

Source: SDC 1939 & Supp 1960, § 33.4114; SDCL, § 15-39-36; Supreme Court Rule 81-4.



§ 15-39-73 Items allowable as costs--Costs assessed for delay or vexatious claim or defense--Judgment and execution for costs.

15-39-73. Items allowable as costs--Costs assessed for delay or vexatious claim or defense--Judgment and execution for costs. The actual cash disbursements of the prevailing party for entry fee, mailing fees, witness fees, and officers' fees shall be allowed as costs. No other costs shall be allowed either party, except by special order of the court. The court shall have power in its discretion to award costs, including attorney fees, in a sum fixed by the court, not exceeding five hundred dollars (exclusive of such cash disbursements, or in addition thereto) against any party, whether the prevailing party or not, who has set up a frivolous or vexatious claim or defense, or has made an unfair, insufficient, or misleading answer, or has otherwise sought to hamper a party or the court in securing a speedy determination of the claim upon its merits; and to enter judgment and issue execution therefor, or set off such costs against damages or costs, as justice may require.

Source: SDC 1939 & Supp 1960, § 33.4116; SDCL, § 15-39-38; Supreme Court Rule 81-4; SL 1986, ch 167, § 2; Supreme Court Rule 97-21.



§ 15-39-74 Court order as to method of payment of judgment--Stay of execution during compliance.

15-39-74. Court order as to method of payment of judgment--Stay of execution during compliance. The court may order that the judgment shall be paid to the prevailing party at a certain date or by specified installments, and may stay the issue of execution and other supplementary process during compliance with such order. Such stay shall at all times be subject to being modified or vacated.

Source: SDC 1939 & Supp 1960, § 33.4117; SDCL, § 15-39-39; Supreme Court Rule 81-4.



§ 15-39-75 Grounds for vacation of judgment and stay of execution--Repayment ordered.

15-39-75. Grounds for vacation of judgment and stay of execution--Repayment ordered. The court may at any time after entry of judgment, upon motion, and after such notice, by mail or otherwise, as it may order, for cause shown, vacate any judgment entered under this procedure, for want of actual notice to a party, for error or for any other cause that the court may deem sufficient, and may stay or supersede execution.

The court may also order the repayment of anything collected under such judgment, and may enter judgment and issue execution therefor; but no order shall affect the title of any bona fide holder for value under said judgment.

Source: SDC 1939 & Supp 1960, § 33.4118; SDCL, § 15-39-40; Supreme Court Rule 81-4.



§ 15-39-76 Costs awarded on motion to vacate judgment.

15-39-76. Costs awarded on motion to vacate judgment. Costs in an amount fixed by the court not exceeding two hundred fifty dollars may be awarded, in the discretion of the court, for or against either party to a motion to vacate judgment, and judgment may be entered and execution may be issued therefor, and any action by the court may be made conditional upon the payment of such costs of the performance or any other proper condition.

Source: SDC 1939 & Supp 1960, § 33.4118; SDCL, § 15-39-41; Supreme Court Rule 81-4; SL 1987, ch 29, § 77; Supreme Court Rule 97-22.



§ 15-39-76.1 Notice of payment of judgment.

15-39-76.1. Notice of payment of judgment. The lienholder shall notify the clerk upon full payment of the judgment, and the clerk shall satisfy the judgment at no charge to the parties involved. Upon receipt of a claim by the debtor that the judgment has been paid in full but has not been satisfied by the lienholder, the court shall issue an order to show cause requiring the lienholder appear and show cause why the judgment should not be satisfied.

Source: Supreme Court Rule 81-7; SL 2005, ch 294 (Supreme Court Rule 05-08), effective Feb. 25, 2005.



§ 15-39-76.2 Cancellation of judgment or transcript--Notice by prevailing party or attorney.

15-39-76.2. Cancellation of judgment or transcript--Notice by prevailing party or attorney. Any judgment or transcript of a judgment rendered or docketed in small claims court shall be cancelled and discharged by the clerk of courts upon written notice by either the party in whose favor the judgment was obtained or that party's attorney.

Source: SL 1988, ch 179.



§ 15-39-77 Guardian ad litem.

15-39-77. Guardian ad litem. When a minor is a party to a small claims action, a parent or guardian or conservator shall be considered a guardian ad litem for purpose of commencing said action or receiving service thereof.

Source: Supreme Court Rule 81-4; SL 1993, ch 213, § 92.



§ 15-39-78 Forms for use in small claims procedure.

15-39-78. Forms for use in small claims procedure. The following forms are prescribed for use in small claims procedure, but failure to use or fill out completely or accurately any of the same shall not avoid any acts done pursuant to this chapter provided compliance with the preceding sections is made and the information required by such sections or the following forms is substantially and accurately recorded and furnished in writing as required by this chapter.

STATE OF SOUTH DAKOTA )
) SS IN SMALL CLAIMS COURT
COUNTY OF _____________ )

NOTICE TO PLAINTIFF AND DEFENDANT OF TIME FOR HEARING

TO: ________________________________
Plaintiff
TO: ________________________________
Defendant

The Defendant has denied your claim in whole or in part.

The Court will hold a hearing on this claim on ____, ____, 20____, at ____ M. in the hearing room/courtroom at __________, __________, South Dakota.

If your claim is supported by witnesses, account books, receipts or other documents, you should produce them at the hearing. Subpoenas for witnesses, if requested in advance, will be issued by the Clerk.

If you have any questions you should contact the Clerk of this Court.

Dated this ____ day of ____, 20____.

_____________________________________
Magistrate Clerk
By:
_____________________________________
Address
_____________________________________
Phone

STATE OF SOUTH DAKOTA )
) SS IN SMALL CLAIMS COURT
COUNTY OF _____________ )

_________________________, Plaintiff vs. _________________________, Defendant

NOTICE OF SMALL CLAIMS LAWSUIT

TO:__________________________________
___________________________________ has made a claim against you in this Court for the following sum: $____________________
Amount of Claim
Description of Claim: ___________________________________________________________

You will lose this lawsuit and a judgment by default will be entered against you for the full amount of the claim at ____ o'clock ____ M., ____, ____, 20____, UNLESS you personally appear at or notify this office at least ____ days prior to that time and deny the claim in whole or in part specifying your reason for denial.
IF YOU DENY THIS CLAIM:

____ The matter will be heard at the time and place set forth above.

____ The Plaintiff will be notified of your denial and the matter will be set for hearing and the parties notified of the time and place.

If you make such a denial, you must appear at the hearing and should bring with you such evidence, witnesses, account books, receipts or documents upon which you rely to support your denial. Subpoenas for witnesses, if requested by you in advance of hearing, will be issued by the Clerk.

If you admit the claim but desire time to pay, you must appear on or before the above date personally or by attorney, and state to the Clerk that you desire time to pay and show your reasons therefor.

If you have any questions, you should contact the Clerk of this Court.

Dated this ____ day of ____, 20____.
_____________________________________
Magistrate Clerk
By:
_____________________________________
Address
_____________________________________
Phone

STATE OF SOUTH DAKOTA ) IN CIRCUIT COURT
) ss _______ JUDICIAL CIRCUIT
COUNTY OF __________ ) SMALL CLAIMS COURT
SC Docket No. _______
________________________________ )
Plaintiff, ) AFFIDAVIT
) CLAIMING PAYMENT
vs. ) OF SMALL CLAIMS
) JUDGMENT
________________________________ )
Defendant.
State of South Dakota )
) ss
County of _________ )

__________, being first duly sworn on oath deposes and states that he/she is the defendant in the above entitled small claims case which resulted in a judgment against him/her in the sum of $ ____ entered on __________ and that he/she has paid the judgment and any applicable costs or interest awarded against him/her in full but that the plaintiff has failed or refused to satisfy the judgment of record despite request.

Affiant further states he/she made payment on the following date: __________ in the following manner (please explain in detail the circumstances of payment and attach copies of any supporting documents):

__________

Dated this ____ day of __________, ____.
(Sign form and provide your ______________________________
current and complete mailing ______________________________
address and phone number) ______________________________

Subscribed and sworn to before me this ____ day of __________, ____.
_______________________________________
Notary Public
My Commission Expires: __________________

ORDER TO SHOW CAUSE

TO: ____________________, The Plaintiff in this action:

Based upon the foregoing affidavit it appears that this judgment may have been paid in full but that you have failed or refused to satisfy it of record in violation of SDCL § 15-39-76.1;

Now therefore, YOU ARE HEREBY ORDERED to satisfy this judgment of record with the clerk of this court or to appear before this court in the court room of the courthouse in the City of __________ at ____ o'clock __________ m. on the ____ day of __________, 20____ to show cause, if any you have, why the said judgment should not be ordered satisfied of record by this court.
BY THE COURT
_____________________________________
ATTEST ____________________ Judge
Clerk of Courts

AFFIDAVIT OF MAILING

Being first duly sworn on oath, I swear or affirm that on the ____ day of __________, 20____, I served a true and correct copy of the "Affidavit Claiming Payment of Small Claims Judgment" and "Order to Show Cause" in the above captioned matter, by United States mail, first class, postage prepaid, upon:

____________________

____________________

____________________

____________________
_________________________________________
Signature

Subscribed and sworn to before me this ____ day of __________, 20____.
_________________________________________
Notary Public
My commission expires: _____________________

Source: Supreme Court Rule 81-4; SL 2005, ch 294 (Supreme Court Rule 05-08), effective Feb. 25, 2005.



§ 15-39-79 Use of small claims procedure to collect unreimbursed medical or health care costs from other parent.

15-39-79. Use of small claims procedure to collect unreimbursed medical or health care costs from other parent. Notwithstanding any other provision of law, a parent, guardian, or custodian is entitled to use the procedures provided in this chapter to collect unreimbursed medical or health care costs incurred on behalf of a child from the other responsible parent.

Source: SL 2005, ch 134, § 14.









Title 16 - COURTS AND JUDICIARY

Chapter 01 - The Supreme Court

§ 16-1-1 Supreme Court districts.

16-1-1. Supreme Court districts. The state is divided into five Supreme Court districts from each of which a justice shall be selected as follows:

First District. The counties of Custer, Pennington, Lawrence, and Meade constitute the first Supreme Court district.

Second District. The county of Minnehaha constitutes the second Supreme Court district.

Third District. The counties of Brookings, Kingsbury, Moody, Miner, Sanborn, Beadle, Jerauld, Hand, Hyde, Hughes, Sully, Stanley, Brule, Buffalo, Jones, Jackson, Lyman, Mellette, Todd, Tripp, Bennett, Oglala Lakota, Fall River, Lake, and Haakon constitute the third Supreme Court district.

Fourth District. The counties of Union, Clay, Yankton, Hutchinson, Hanson, Davison, Bon Homme, Douglas, Aurora, Charles Mix, Gregory, McCook, Turner and Lincoln constitute the fourth Supreme Court district.

Fifth District. The counties of Grant, Roberts, Day, Marshall, Clark, Brown, McPherson, Edmunds, Faulk, Potter, Walworth, Campbell, Corson, Dewey, Ziebach, Perkins, Butte, Codington, Spink, Deuel, Hamlin, and Harding constitute the fifth Supreme Court district.

Source: SD Const, art 5, § 11; SL 1909, ch 109, §§ 1 to 5; RC 1919, § 5127; SL 1927, ch 209; SL 1935, ch 87; SDC 1939 & Supp 1960, § 32.0101; SL 1974, ch 154, § 1; SL 1977, ch 174; SL 1982, ch 168; SL 1992, ch 151; SL 2001, ch 101, § 1; SL 2011 (SS), ch 2, § 1, eff. Jan. 23, 2012; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 16-1-2 Number of justices--Term of office--Retention elections.

16-1-2. Number of justices--Term of office--Retention elections. The Supreme Court shall consist of five justices.

The term of office of the justices of the Supreme Court shall be eight years. At the next general election following the expiration of three years from the date of his appointment, and every eighth year thereafter, each Supreme Court justice shall be subject to approval or rejection by the electorate in a statewide retention election.

Supreme Court justices in office on November 4, 1980, who were elected from each of the fourth and fifth districts shall be subject to a first retention election in 1984; and Supreme Court justices in office on November 4, 1980, who were elected from the first, second, and third districts shall be subject to a first retention election in 1986.

Source: SD Const, art 5, §§ 5, 6, 8; SL 1909, ch 109, §§ 6, 7; RC 1919, §§ 5126, 5128; SDC 1939 & Supp 1960, § 32.0102; SL 1974, ch 154, § 2; SL 1981, ch 164, § 2; SL 1982, ch 169.



§ 16-1-2.1 Election of Chief Justice--Term of office--Removal.

16-1-2.1. Election of Chief Justice--Term of office--Removal. The Chief Justice of the Supreme Court shall be selected from among the justices of the Supreme Court by a majority vote of the justices for a term of four years without limitation in successive terms. The Chief Justice so selected may be removed by a four-fifths vote of the justices but such removal shall not thereby constitute his removal as a justice of the Supreme Court.

Source: SL 1973, ch 128, § 1.



§ 16-1-2.2 Form of retention ballot.

16-1-2.2. Form of retention ballot. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 setting the deadline for requests from Supreme Court justices for inclusion on a retention ballot and prescribing the format of the Supreme Court justices' retention ballot.

Source: SL 1981, ch 164, § 3; SL 1998, ch 78, § 4.



§ 16-1-3.1 Additional compensation of Chief Justice--Exclusion from retirement provisions.

16-1-3.1. Additional compensation of Chief Justice--Exclusion from retirement provisions. The Chief Justice of the Supreme Court shall receive additional compensation for administrative duties in the sum of two thousand dollars. The additional compensation provided for by this section shall not be credited to the highest average annual compensation for retirement benefits under § 3-12-92 or 3-12-93, or treated as compensation subject to contribution for retirement purposes under § 3-12-71.

Source: SL 1977, ch 6, § 11.



§ 16-1-4 Repealed.

16-1-4. Repealed by SL 1974, ch 154, § 5.



§ 16-1-4.1 Mandatory retirement of justices at age seventy--Conclusion of pending matters.

16-1-4.1. Mandatory retirement of justices at age seventy--Conclusion of pending matters. A justice of the Supreme Court is automatically retired on the first Tuesday after the first Monday of January next after the general election at which members of the Legislature are elected immediately following the attainment of age seventy of such justice. Such justice shall conclude all matters pending before him unless the Supreme Court makes other provisions for the disposition of such matters.

Source: SL 1973, ch 133, § 1; SDCL Supp, § 16-8-5.1.



§ 16-1-5 Retired justices and retired or active judges acting in place of disqualified justices.

16-1-5. Retired justices and retired or active judges acting in place of disqualified justices. Retired justices and judges, with their consent, and active judges may be authorized by the Chief Justice to act in the place of disqualified justices, or in the event of vacancies or other necessities as determined by the Chief Justice. The court shall provide for the reimbursement of their expenses.

Source: SL 1971, ch 153, §§ 1, 2; SDCL Supp, §§ 16-8-13, 16-8-14; SL 1974, ch 154, § 4; SL 1977, ch 175.



§ 16-1-6 to 16-1-8. Repealed.

16-1-6 to 16-1-8. Repealed by SL 1974, ch 154, § 5.



§ 16-1-9 Term of Supreme Court--Places.

16-1-9. Term of Supreme Court--Places. The Supreme Court shall have but one term coincident with the calendar year and will be in session for consideration of cases on the calendar in the courtroom of the court at the capitol and in such other first and second class municipalities in the state as specified by order of the court.

Source: SD Const, art 5, § 4; SL 1890, ch 73, § 1; RPolC 1903, § 621; RC 1919, § 5132; SDC 1939 & Supp 1960, § 32.0104; Supreme Court Rule 75-2, § 3; SL 1992, ch 60, § 2.



§ 16-1-10 to 16-1-13. Repealed.

16-1-10 to 16-1-13. Repealed by SL 1974, ch 154, § 5.



§ 16-1-14 Supreme Court library--Publications included--Control by justices.

16-1-14. Supreme Court library--Publications included--Control by justices. The Supreme Court library shall consist of all constitutions, statutes, session laws, court reports, digests, textbooks, and other legal publications now owned by the state and under the control of the justices of the Supreme Court, or which may hereafter be acquired by purchase, exchange, or otherwise.

The Supreme Court library shall be under the exclusive control and supervision of the justices of the Supreme Court who are hereby authorized to make such rules and regulations regarding its use as they may deem proper.

Source: SL 1907, ch 183, §§ 1, 2; RC 1919, § 5160; SDC 1939 & Supp 1960, § 32.0311.



§ 16-1-15 to 16-1-17. Repealed.

16-1-15 to 16-1-17. Repealed by SL 1976, ch 20, § 14.






Chapter 01A - Commission On Judicial Qualifications

§ 16-1A-1 Definition of terms.

16-1A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Commission," the Commission on Judicial Qualifications provided for in S.D. Const., Art. V, § 9 and this chapter;

(2) "Judge," a justice of the Supreme Court, a judge of the circuit court, or a judge of a court of limited jurisdiction.
Source: SL 1973, ch 136, § 1; Supreme Court Rule 82-4; Supreme Court Rule 84-10.

16-1A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Commission," the Commission on Judicial Qualifications provided for in S.D. Const., Art. V, § 9 and this chapter;

(2) "Judge," a justice of the Supreme Court, a judge of the circuit court, or a judge of a court of limited jurisdiction.
Source: SL 1973, ch 136, § 1; Supreme Court Rule 82-4; Supreme Court Rule 84-10.



§ 16-1A-2 Commission membership--Terms of office.

16-1A-2. Commission membership--Terms of office. There is hereby created a Commission on Judicial Qualifications which shall consist of seven members:

(1) Two judges of the circuit court, elected by the judicial conference;

(2) Three members of the bar practicing law in this state, no more than two of whom may be of the same political party, appointed by a majority vote of the state bar commissioners; and

(3) Two citizens who are not of the same political party, appointed by the Governor.

The term of office for a commission member is four years. No person may serve more than two terms as a member of the commission.

Source: SL 1973, ch 136, §§ 2, 3; SL 1978, ch 148, § 1; SL 1997, ch 114, § 1; Supreme Court Rule 97-23; SL 1998, ch 307; ch 308; ch 309; SL 2000, ch 264 (Supreme Court Rule 00-10); SL 2013, ch 99, § 1.

16-1A-2. Commission membership--Terms of office. There is hereby created a Commission on Judicial Qualifications which shall consist of seven members:

(1) Two judges of the circuit court, elected by the judicial conference;

(2) Three members of the bar practicing law in this state, no more than two of whom may be of the same political party, appointed by a majority vote of the state bar commissioners; and

(3) Two citizens who are not of the same political party, appointed by the Governor.

The term of office for a commission member is four years. No person may serve more than two terms as a member of the commission.

Source: SL 1973, ch 136, §§ 2, 3; SL 1978, ch 148, § 1; SL 1997, ch 114, § 1; Supreme Court Rule 97-23; SL 1998, ch 307; ch 308; ch 309; SL 2000, ch 264 (Supreme Court Rule 00-10); SL 2013, ch 99, § 1.



§ 16-1A-3 Termination of commission membership on departure from qualifying position--Removal of members--Vacancies.

16-1A-3. Termination of commission membership on departure from qualifying position--Removal of members--Vacancies. Commission membership terminates if a member ceases to hold the position that qualified him for appointment. Members of the commission may be removed for cause by the appointing power. A vacancy shall be filled by the appointing power for a term of four years.

Source: SL 1973, ch 136, § 4; SL 1978, ch 148, § 2.

16-1A-3. Termination of commission membership on departure from qualifying position--Removal of members--Vacancies. Commission membership terminates if a member ceases to hold the position that qualified him for appointment. Members of the commission may be removed for cause by the appointing power. A vacancy shall be filled by the appointing power for a term of four years.

Source: SL 1973, ch 136, § 4; SL 1978, ch 148, § 2.



§ 16-1A-4 Budget for commission--Rules--Confidentiality of proceedings--Administrative support.

16-1A-4. Budget for commission--Rules--Confidentiality of proceedings--Administrative support. The Supreme Court shall prepare and present to the Legislature a proposed annual budget for the commission, make rules implementing and enforcing the powers of the commission, provide for confidentiality of proceedings, and provide administrative support in managing the budget, in paying for travel expenses, in paying salaries of employees, and in drafting contracts for services as directed by the commission pursuant to §§ 16-1A-6 to 16-1A-8, inclusive.

Source: SL 1973, ch 136, § 7; SL 2009, ch 101, § 1.

16-1A-4. Budget for commission--Rules--Confidentiality of proceedings--Administrative support. The Supreme Court shall prepare and present to the Legislature a proposed annual budget for the commission, make rules implementing and enforcing the powers of the commission, provide for confidentiality of proceedings, and provide administrative support in managing the budget, in paying for travel expenses, in paying salaries of employees, and in drafting contracts for services as directed by the commission pursuant to §§ 16-1A-6 to 16-1A-8, inclusive.

Source: SL 1973, ch 136, § 7; SL 2009, ch 101, § 1.



§ 16-1A-5 Chairman of commission--Majority required for action.

16-1A-5. Chairman of commission--Majority required for action. The commission shall elect one of its members to serve as chairman for a term prescribed by the commission. No act of the commission is valid unless concurred in by a majority of its members.

Source: SL 1973, ch 136, § 5.

16-1A-5. Chairman of commission--Majority required for action. The commission shall elect one of its members to serve as chairman for a term prescribed by the commission. No act of the commission is valid unless concurred in by a majority of its members.

Source: SL 1973, ch 136, § 5.



§ 16-1A-6 Travel expenses and per diem of commission members.

16-1A-6. Travel expenses and per diem of commission members. Each member of the commission shall be allowed travel expenses and per diem as provided by rule of the Supreme Court.

Source: SL 1973, ch 136, § 6.

16-1A-6. Travel expenses and per diem of commission members. Each member of the commission shall be allowed travel expenses and per diem as provided by rule of the Supreme Court.

Source: SL 1973, ch 136, § 6.



§ 16-1A-7 Employment of personnel by commission--Powers in investigation.

16-1A-7. Employment of personnel by commission--Powers in investigation. The commission may employ all necessary personnel for the purpose of investigating complaints made against a judge and for the purpose of presenting nominations to the Governor to fill all judicial vacancies. The commission may administer oaths, subpoena witnesses and take depositions as provided by §§ 1-26-19.1 and 1-26-19.2 or as may be otherwise provided by law or rule of the Supreme Court.

Source: SL 1973, ch 136, § 8; SL 1978, ch 149.

16-1A-7. Employment of personnel by commission--Powers in investigation. The commission may employ all necessary personnel for the purpose of investigating complaints made against a judge and for the purpose of presenting nominations to the Governor to fill all judicial vacancies. The commission may administer oaths, subpoena witnesses and take depositions as provided by §§ 1-26-19.1 and 1-26-19.2 or as may be otherwise provided by law or rule of the Supreme Court.

Source: SL 1973, ch 136, § 8; SL 1978, ch 149.



§ 16-1A-8 Employment of personnel by commission--Compensation of witnesses--Counsel.

16-1A-8. Employment of personnel by commission--Compensation of witnesses--Counsel. The commission may employ officers, assistants, and other employees which it considers necessary for the performance of the duties and exercise of the powers conferred upon the commission, it may arrange for and compensate medical and other experts and reporters, may arrange for the attendance of witnesses, including witnesses not subject to subpoena, and may pay from funds available to it all expenses reasonably necessary for effectuating the purposes of S.D. Const., Art. V, § 9. The attorney general shall, if requested by the commission, act as its counsel generally or in any particular investigation or proceeding. The commission may employ special counsel from time to time when it considers it necessary.

Source: SL 1973, ch 136, § 9.

16-1A-8. Employment of personnel by commission--Compensation of witnesses--Counsel. The commission may employ officers, assistants, and other employees which it considers necessary for the performance of the duties and exercise of the powers conferred upon the commission, it may arrange for and compensate medical and other experts and reporters, may arrange for the attendance of witnesses, including witnesses not subject to subpoena, and may pay from funds available to it all expenses reasonably necessary for effectuating the purposes of S.D. Const., Art. V, § 9. The attorney general shall, if requested by the commission, act as its counsel generally or in any particular investigation or proceeding. The commission may employ special counsel from time to time when it considers it necessary.

Source: SL 1973, ch 136, § 9.



§ 16-1A-9 Recommendations by commission.

16-1A-9. Recommendations by commission. Based upon its findings the Commission on Judicial Qualifications shall make a recommendation either that no further action be taken or that the judge investigated be censured, suspended, removed, or retired.

Source: SL 1973, ch 136, § 10; Supreme Court Rule 82-5; Supreme Court Rule 84-11.

16-1A-9. Recommendations by commission. Based upon its findings the Commission on Judicial Qualifications shall make a recommendation either that no further action be taken or that the judge investigated be censured, suspended, removed, or retired.

Source: SL 1973, ch 136, § 10; Supreme Court Rule 82-5; Supreme Court Rule 84-11.



§ 16-1A-10 Status of judge pending criminal, removal or retirement proceedings.

16-1A-10. Status of judge pending criminal, removal or retirement proceedings. A judge is disqualified from acting as a judge, but shall suffer no loss of salary, while there is pending an indictment or an information charging him with a crime punishable as a felony under South Dakota or federal law, or a recommendation to the Supreme Court by the commission for his removal or retirement.

Source: SL 1973, ch 136, § 11.

16-1A-10. Status of judge pending criminal, removal or retirement proceedings. A judge is disqualified from acting as a judge, but shall suffer no loss of salary, while there is pending an indictment or an information charging him with a crime punishable as a felony under South Dakota or federal law, or a recommendation to the Supreme Court by the commission for his removal or retirement.

Source: SL 1973, ch 136, § 11.



§ 16-1A-11 Participating judge disqualified from sitting in appeal.

16-1A-11. Participating judge disqualified from sitting in appeal. A judge who has participated in proceedings involving a judge may not participate in an appeal involving that judge in that particular matter.

Source: SL 1973, ch 136, § 14.

16-1A-11. Participating judge disqualified from sitting in appeal. A judge who has participated in proceedings involving a judge may not participate in an appeal involving that judge in that particular matter.

Source: SL 1973, ch 136, § 14.



§ 16-1A-12 Suspension of judge on conviction of crime--Reversal of conviction--Removal when conviction final.

16-1A-12. Suspension of judge on conviction of crime--Reversal of conviction--Removal when conviction final. On recommendation of the commission or on its own motion, the Supreme Court may suspend a judge from office without salary when he pleads guilty or no contest, or is found guilty of a crime punishable as a felony under South Dakota or federal law, or of any crime that involves moral turpitude. If his conviction is reversed, the suspension shall terminate, and he shall be paid his salary for the period of suspension. If he is suspended and his conviction becomes final the Supreme Court shall remove him from office.

Source: SL 1973, ch 136, § 12.

16-1A-12. Suspension of judge on conviction of crime--Reversal of conviction--Removal when conviction final. On recommendation of the commission or on its own motion, the Supreme Court may suspend a judge from office without salary when he pleads guilty or no contest, or is found guilty of a crime punishable as a felony under South Dakota or federal law, or of any crime that involves moral turpitude. If his conviction is reversed, the suspension shall terminate, and he shall be paid his salary for the period of suspension. If he is suspended and his conviction becomes final the Supreme Court shall remove him from office.

Source: SL 1973, ch 136, § 12.



§ 16-1A-13 Benefits retained by retired judge--Loss of benefits by removed judge.

16-1A-13. Benefits retained by retired judge--Loss of benefits by removed judge. A judge retired by the Supreme Court shall not by reason thereof lose any benefits to which he may be entitled pursuant to chapter 3-12. A judge removed by the Supreme Court is permanently ineligible for judicial office and shall be entitled only to a refund of contributions pursuant to § 3-12-76.

Source: SL 1973, ch 136, § 13.

16-1A-13. Benefits retained by retired judge--Loss of benefits by removed judge. A judge retired by the Supreme Court shall not by reason thereof lose any benefits to which he may be entitled pursuant to chapter 3-12. A judge removed by the Supreme Court is permanently ineligible for judicial office and shall be entitled only to a refund of contributions pursuant to § 3-12-76.

Source: SL 1973, ch 136, § 13.



§ 16-1A-14 Obsolete.

16-1A-14. Obsolete.

16-1A-14. Obsolete.



APPENDIX TO CHAPTER 16-1A

APPENDIX A. APPENDIX TO CHAPTER 16-1A

RULES OF PROCEDURE OF THE JUDICIAL QUALIFICATIONS COMMISSION

I. GENERAL PROVISIONS.
II. JUDICIAL NOMINATIONS.
III. JUDICIAL DISCIPLINE.
IV. JUDICIAL ELECTIONS.
V. IMMUNITY.
VI. JUDICIAL ETHICS COMMITTEE.

I. GENERAL PROVISIONS

1. Definitions.

In these rules, unless the context or subject matter otherwise requires:

(1) "Commission" means the commission on judicial qualifications provided for in § 9, Art. V of the Constitution of South Dakota, and SDCL 16-1A-2.

(2) "Judge" means a justice of the Supreme Court, a judge of the circuit court, or a judge of a court of limited jurisdiction who is the subject of an investigation or proceeding under § 9, article V of the Constitution of the state of South Dakota.

(3) "Chair" includes the acting chair of the commission.

(4) "Judicial Code" is the South Dakota Code of Judicial Conduct.

(5) "Commission Counsel" means the attorney general or counsel designated by the commission to gather and present evidence before the commission on charges against a judge.

(6) "Shall" is mandatory and "may" is permissive.

(7) "Mail" and "mailed" includes registered or certified mail.

(8) The masculine gender includes the feminine gender.

(9) "Deferred Discipline Agreement" is a confidential agreement between the judge and the commission for the judge to undergo treatment, participate in education programs or take other corrective action.

(10) "Service" is the transmission of a document or documents to a designated person by (1) mailing said documents to that person or (2) personally delivering said documents to that person.
2. Organization of Commission.

(a) The commission shall by majority vote each year elect one of their number as chair, one as vice chair, and one as secretary. In case of a vacancy in any office thereafter, the commission may by a majority vote select a new officer.

(b) In the event the chair is unable to attend a meeting or to perform duties of chair at any particular time, the vice chair shall exercise the duties of the chair until the latter is able to resume them. The chair shall preside at all general meetings of the commission, but may designate a member of the commission ("Presiding Commissioner") to preside at formal proceedings of the commission. The chair shall perform such other duties as are indicated in these rules or as customarily devolve upon the chair of a committee.

(c) The secretary shall have the duty to record minutes of each meeting in a minute book, which shall be a permanent record of the commission. In the absence or inability of the secretary to perform the duties of secretary, the chair may appoint an acting secretary to perform the duties of secretary.

(d) In the event of disqualification of a member of the commission in the consideration of a complaint against a judge, or in the nomination of a judge to fill a judicial vacancy, a majority of the commission may appoint a qualified substitute from the same classification that the disqualified member represents under SDCL 16-1A-2.

Commission members hold positions of public trust. Public confidence in the commission and commission members is paramount. Any factors which might erode such public confidence, or be perceived to do so, shall be avoided. No commissioner shall engage in conduct in a manner which reflects discredit upon the commission. A commissioner shall carry out the duties of a commission member impartially, discreetly, and objectively.

A commissioner shall disclose to other commissioners all personal and business relationships with an applicant for judicial vacancy or a judge whose conduct is being investigated that may directly or indirectly influence the commissioner's decision. If a substantial conflict of interest is apparent, the commissioner shall disqualify himself from voting on further consideration of any affected applicants or judges and shall disqualify himself from participating in the investigation of a judge's conduct under the standards provided in Canon 3 E of the Judicial Code.

All pleadings, papers, evidence, records and files of the commission shall be confidential and privileged except as is otherwise provided by these rules.

SL 1997, ch 326 (Supreme Court Rule 97-23).

II. JUDICIAL NOMINATIONS

1. Initial Procedure; Investigative Sources; Notice.

(a) Whenever the commission receives a notice of vacancy of a judicial office within the jurisdiction of the commission, the commission shall actively seek out and encourage applications. The commission shall require completion of a questionnaire which shall include questions relating to the background and qualifications of the applicant, a waiver of confidentiality of all materials necessary to adequately investigate each applicant, including, but not limited to, disciplinary records of the South Dakota State Bar Disciplinary Board, any other bar association disciplinary records, and records maintained by any law enforcement agency.

(b) The commission may also require financial disclosure from the applicant to include, but not limited to, South Dakota sales tax returns and financial statements.

(c) The commission shall advertise the judicial vacancy in the State Bar Newsletter circulated throughout the State of South Dakota or by first class mail to all members of the State Bar of South Dakota. The advertisement shall afford reasonable notice to prospective applicants of the vacancy. The commission shall acknowledge receipt of each application submitted for the judicial vacancy.
2. Further Investigation; Personal Interviews.

The commission shall investigate the fitness and qualifications of each applicant, utilizing all sources reasonably available. In addition, the commission may invite any applicant to appear before a quorum of the commission sitting as a whole to respond to questions deemed pertinent to each applicant's fitness and qualifications to hold the judicial office. All applications, and other information received from or concerning applicants and all interviews and proceedings of the commission shall be confidential and privileged.
3. Standards and Qualifications, Criteria.

No nominee shall be recommended to the Governor for appointment unless the commission finds that the nominee meets all constitutional and statutory requirements and is fit for appointment to the particular judicial office after full and careful consideration, which consideration shall include, but not necessarily be limited to, the following criteria:

(a)
PERSONAL ATTRIBUTES

(1) Personal integrity

(2) Standing in the community

(3) Moral conduct

(4) Ethics

(5) Commitment to equal justice under law

(b)
COMPETENCY AND EXPERIENCE

(1) Intelligence

(2) Knowledge of the law

(3) Professional reputation

(4) Knowledge of and experience in the court involved

(5) Education

(6) Publications

(7) Record of public, community, and government service

(c)
JUDICIAL CAPABILITIES

(1) Patience

(2) Decisiveness

(3) Impartiality

(4) Courtesy

(5) Civility

(6) Industry and promptness

(7) Administrative ability

(8) Possible reaction to judicial power

(9) Temperament

(10) Independence

(11) Ability

(12) Diligence

(13) Maturity
4. Final Selection of Nominees.

(a) By majority vote, the commission shall select two or more qualified persons to fill each judicial vacancy from the list of those persons interviewed who meet the requirements of the South Dakota Constitution, these Rules, and all other legal requirements for the judicial office. The votes shall be recorded but shall not be disclosed unless upon an order of the South Dakota Supreme Court and then only for the purposes of affirming that the appropriate votes necessary to qualify were received.

(b) By unanimous vote, the Commission may select highly qualified applicants to be designated "Well Qualified" in the communication to the Governor.

(c) The names of such nominees selected by the commission shall be submitted to the governor in alphabetical order along with a copy of all investigative information and documents relating to each nominee. The commission shall not rank nominees or otherwise disclose a preference of the commission beyond the "Well Qualified" designation.
5. Notification of Applicants.

Applicants for a judicial vacancy shall be notified in writing by the commission as to whether their name was submitted to the governor. The applicants shall not, however, be notified as to the names of other individuals submitted to the governor nor told which nominees have been designated "Well Qualified".

SL 1997, ch 326 (Supreme Court Rule 97-23).

III. JUDICIAL DISCIPLINE

1. Proceedings Confidential--Violation as Contempt.

All proceedings involving allegations of misconduct by or the disability of a judge shall be kept confidential until the commission's recommendation to the Supreme Court is filed or the accused requests that the matter be public, or the investigation is predicated upon a conviction of the judge for a crime as defined in SDCL 16-1A-12. All participants in the proceeding shall conduct themselves so as to maintain the confidentiality of the proceeding. Any violation by any person of the requirement of confidentiality shall constitute contempt and shall be punishable as such by the Supreme Court. This section shall not be construed to deny access to relevant information by authorized agencies investigating the qualifications of judicial candidates, other jurisdictions investigating qualifications for admission to practice, or law enforcement agencies investigating qualifications for government employment.
2. Initial Complaint Procedure.

(a) Each written complaint received by any member of the commission shall be forwarded to the secretary of the commission for dissemination to the commission unless the complaint is against the secretary. In that event, the complaint shall be filed with the chair. The commission shall, however, have the authority to commence an investigation as to any matter under its jurisdiction upon a motion approved by a majority of the commission.

(b) Upon receipt of a written complaint the secretary shall acknowledge receipt of the complaint to the complainant. A complaint must allege facts which would demonstrate:
(1) a violation of the Judicial Code,
(2) willful misconduct in office,
(3) habitual intemperance,
(4) disability that seriously interferes with the performance of the judge's duties, or
(5) violation of any constitutional provisions or statutes or conduct that is prejudicial to the administration of justice and brings a judicial office into disrepute.

(c) The commission may, upon review of the complaint, dismiss the complaint if such complaint is frivolous or does not allege facts that would provide jurisdiction to the commission to consider the complaint.

(d) If such complaint is not dismissed, the secretary shall give notice to the judge complained against by forwarding the complaint to the judge and by requesting the judge to respond in writing to the secretary within ten days with an original and six copies of the response for distribution unless such time is extended by the commission.

(e) The secretary shall notify the complainant that the complaint has been forwarded to the judge complained against with a request for a response within ten days and that any response received will be forwarded to the complainant and the complainant will be given an opportunity to reply to the judge's response.

(f) The secretary shall distribute the response of the judge complained against and complainant's reply, if any, to all members of the commission.
3. Additional Investigation of Complaint.

The commission may continue the investigation of the complaint until the matter is ready for commission determination.

An investigation by the commission or by the accused or commission counsel may entail inquiries by mail, consultation with the judge, taking sworn statements and investigation by the commission counsel. In addition, the commission shall be entitled to compel by subpoena the production of books, accounts, and documents relevant to the proceeding. The circuit court of the county in which the witness resides shall have the power to enforce such process.
4. Decisions on Complaints.

The commission shall by mail, or at a meeting which may be in person, by telephone, or video conference, or at a meeting called especially for that purpose, act upon the information before it in one of the following manners, to-wit:
(1) Dismiss the complaint.
(2) Require investigation by commission counsel.
(3) Continue to correspond with the judge complained against, or take such further action as the commission deems appropriate.
(4) In the event that the commission dismisses the complaint, the commission may, by a separate and unanimous vote, expunge the complaint from the judge's record.

The commission shall notify the complainant and the judge as to the disposition of the matter, except in the case of a private reprimand. When a private reprimand is issued, the complainant shall be notified that the commission has determined that no formal disciplinary action will be taken.
6. Notice of Formal Proceedings.

(a) After the preliminary investigation has been completed, if the commission concludes by majority vote that formal proceedings should be instituted, the commission shall appoint commission counsel who shall without delay issue a written notice and complaint to the judge advising the judge of the institution of formal proceedings to inquire into the charges against the judge. Such proceedings shall be entitled:

"BEFORE THE COMMISSION ON JUDICIAL QUALIFICATIONS

Inquiry Concerning Judge _______"

(b) The notice and complaint shall specify in ordinary and concise language the charges against the judge and the alleged facts upon which such charges are based, and it shall advise the judge of the judge's right to file a written answer to the charges against the judge within thirty days after service of notice and complaint upon the judge.

(c) The notice and complaint shall be served by the personal service of a copy thereof upon the judge, but if it appears to the chair of the commission that, after reasonable effort, personal service could not be had, service may be made upon the judge by mailing, by prepaid registered or certified mail, copies of the notice and complaint addressed to the judge at the judge's last known residence.

(d) At any stage of formal proceedings, the commission shall be entitled to compel by subpoena the attendance and testimony of witnesses, including the judge himself, and the production of papers, books, accounts, documents and testimony relevant to the proceedings. The circuit court of the county in which the judge resides shall have the power to enforce process.

(e) The judge and commission counsel shall be entitled to discovery in accordance with the rules of civil procedure after commencement of formal proceedings, subject to the discretionary control of the commission.
7. Setting for Hearing Before Commission.

Upon the filing of an answer to the notice and complaint or upon expiration of the time for its filing, the commission shall order a hearing to be held before it concerning the conduct of the judge. The commission shall set a time and place for hearing and shall give notice of such hearing by registered or certified mail to the judge at least twenty days prior to the date set.
8. Hearing.

(a) At the time and place set for hearing, the commission shall proceed with the hearing whether or not the judge has filed an answer or appears at the hearing. Commission counsel shall present the case in support of the charges in the notice of formal proceedings.

(b) A verbatim record shall be kept of the proceedings of the hearing.

(c) At the hearing before the commission, not less than five members of the commission shall be present when the evidence is produced.
9. Evidence.

The rules of evidence shall apply at the hearing before the commission, and oral evidence shall be taken only on oath or affirmation.
10. Procedural Rights of Judge.

(a) In the formal proceedings, a judge shall have the right to be represented by counsel, the reasonable opportunity to defend against the charges by the introduction of evidence, and the right to examine and cross-examine witnesses. The judge shall also have the right to the issuance of subpoenas for attendance of witnesses to testify or produce books, papers, and other evidentiary matter.

(b) Whenever these rules provide for giving notice to or making service of documents upon the judge, such notice or service may be effected by mailing the notice or documents to the judge's counsel of record.

(c) If the judge has been adjudged insane or incompetent, or if it appears to the commission at any time during the proceedings that the judge is not competent to act, the commission shall appoint a guardian ad litem unless the judge has a guardian. In the appointment of such guardian ad litem, consideration may be given to the wishes of the members of the judge's immediate family. The guardian or guardian ad litem may claim and exercise any right and privilege and make any defense for the judge with the same force and effect as if claimed, exercised, or made by the judge, if competent; and, whenever these rules provide for serving or giving notice or sending any matter to a judge, such notice or matter shall be served, given, or sent to the guardian or guardian ad litem.
11. Interim Suspension.

Upon the issuance of a written notice and complaint to a judge, or at any time thereafter, the commission may, in its discretion, issue its order directed to the judge ordering the judge to appear before the commission and show cause why the commission should not recommend to the Supreme Court that the judge be suspended from office, with compensation, while the matter is pending. The order to show cause shall be returnable before the commission at a designated place and at a time certain, at which place and time the commission shall consider the question of suspension. Thereafter, the commission, with not less than five members concurring, may recommend to the Supreme Court that the judge be suspended from performing the duties of that judge's office pending final determination of the inquiry. If the commission recommends suspension, such recommendation shall be submitted to the Supreme Court along with a record of the proceedings of the commission in relation to that recommendation.
12. Amendments to Notice or Answer.

The commission, at any time prior to its determination, may for good cause allow or require amendments to the notice of formal proceedings and may allow amendments to the answer. The notice may be amended to conform to proof or to set forth additional facts, whether occurring before or after the commencement of the hearing. In case such an amendment is made, the judge shall be given reasonable time both to answer the amendment and to prepare and present a defense against the matters charged thereby.
13. Conduct of Hearing.

Should the commission find the complaint to have merit after the investigation is completed, the commission shall afford the judge complained against a reasonable opportunity to state the judge's position with respect to the allegations against the judge. This hearing shall take the form of an informal conference between the commission and the judge complained against or in the alternative, if required by said commission, a formal hearing noticed and conducted in the following manner, to-wit:
(1) Notice to the judge complained against shall be given by a member of the commission or by commission counsel in writing, by certified mail return receipt requested, stating the time, place and date of said hearing when and where said complaint will be considered, requiring the attendance of said judge and advising the judge that he/she may attend with Counsel. Said notice shall be given at least ten days prior to said hearing and have enclosed therewith a copy of these Rules.
(2) A verbatim transcript shall be kept of all formal hearings.
(a) The Presiding Commissioner shall conduct the hearing.
(b) After advising the accused judge of the right to be heard, to offer witnesses, to be represented by counsel and to have a record kept, the hearing shall be conducted as follows:

FIRST--Commission counsel shall be allowed to make an opening statement.

SECOND--The accused judge, after being sworn, or judge's counsel, shall be permitted to make an opening statement.

THIRD--Witnesses, including the accused judge, called by commission counsel shall testify after being sworn. Witnesses will be questioned first by commission counsel, then by the accused judge or his/her counsel and thereafter by the commissioners.

FOURTH--Witnesses called by the accused judge after being sworn will then be examined. They will be examined first by the accused judge or his counsel, then commission counsel, and the commissioners.

FIFTH--Rebuttal and surrebuttal witnesses' testimony may then be taken under oath and subject to examination and cross-examination by commission counsel, the judge or his/her counsel and then the commissioners.

SIXTH--Closing statements by commission counsel, accused judge or judge's counsel and rebuttal by commission counsel with time limits set by Presiding Commissioner.

SEVENTH--Commission discussion off the record and out of hearing of the accused judge.
14. Report of Commission.

(a) At the conclusion of the hearing, the commission shall promptly prepare a report which shall contain its findings of fact and its recommendations on the issues presented by the notice and complaint of formal proceedings and the answer thereto, if any.

(b) Upon its completion, the commission shall promptly serve a copy of its report upon the judge.
15. Objections to Report.

Within ten days after service of a copy of the commission's report upon the judge, the judge may file with the commission a statement of objections to the report, setting forth all objections thereto and all reasons in opposition to the findings as sufficient grounds for censure, removal, or retirement.
16. Adoption of Report.

Promptly after the judge's objections have been received or upon expiration of the time for filing objections, the commission shall proceed to adopt its report and in doing so may make modifications or amendments to the report as may be required in the judgment of the commission by reason of the filed objections.
17. Extension of Time.

The chair of the commission upon good cause shown may extend the time for filing an answer, commencing a hearing before the commission, or filing a statement of objections to the report of the commission.
18. Hearing Additional Evidence.

The commission may order a hearing for the taking of additional evidence at any time while the matter is pending before it. The order shall set the time and place of hearing and shall indicate the matters on which the evidence is to be taken. A copy of such order shall be sent by registered or certified mail to the judge at least ten days prior to the date of hearing.
19. Commission Recommendations.

If the commission finds good cause from any investigation, it may elect to issue a private reprimand, or make a recommendation to the Supreme Court of public censure, suspension, removal, or retirement of the judge. The affirmative vote of four members of the commission who have considered the record, and at least three of whom were present when the evidence was produced, is required for a recommendation of private reprimand, suspension, censure, removal, or retirement of a judge.
20. Deferred Discipline Agreement.

If it is determined after an investigation by the commission that the complaint is meritorious, but that formal disciplinary proceedings are not warranted, the commission and the judge may agree in writing to hold the proceedings in abeyance for a definite period, and may enter into a Deferred Discipline Agreement, provided the judge throughout the period complies with specified reasonable conditions. If such an agreement is entered into, complainant shall be notified that the matter is being held in temporary abeyance, but that it remains under active consideration by the commission. Upon satisfactory compliance, the commission may thereafter dismiss the proceedings and notify the complainant and such other persons as the commission deems appropriate.
21. Private Reprimand.

(a) If it is determined after an investigation that the complaint is meritorious and that a private reprimand is warranted, a written report of the findings and proposed action shall be prepared and served by personal delivery or by registered or certified mail upon the accused judge.

(b) The accused judge shall have twenty days in which to accede or object to the findings and proposed action of a proposed private reprimand; silence shall be deemed to be an agreement with the findings and proposed action. After twenty days or upon agreement the commission shall report its findings to the Supreme Court. Upon filing, the findings constitute a private reprimand. The private reprimand shall not be available for public inspection but is available for consideration by the Supreme Court and commission in any future disciplinary actions against the judge.

(c) A judge may accede to a private reprimand either affirmatively or by silence within twenty days of service of the commission's findings and proposal of private reprimand, or the judge may within the same twenty-day period demand as of right that formal proceedings be initiated.
22. Final Judgment.

A final judgment of conviction of a judge for any crime shall be conclusive evidence of the judge's commission of that crime in any disciplinary proceedings instituted against the judge based upon the conviction.
23. Judge's Duty to Respond to Commission Board.

It shall be the duty of every judge to promptly and appropriately respond to any complaint or letter by the commission. In the event the judge shall fail to do so, such judge may be subject to sanction by the commission, or, after hearing upon order to show cause, disciplined by the Supreme Court.
24. Costs and Expenses of Judicial Disciplinary Proceedings.

Costs and expenses incurred by the commission in the investigation or prosecution of any disciplinary proceeding under this chapter shall be paid by the Unified Judicial System, provided, however, that the expenses of a disciplinary proceeding may, in the discretion of the Supreme Court, be assessed against the judge who is the subject of such proceeding.
25. Consent by Judge by Retirement--Contents of Affidavit.

A judge who is the subject of an investigation into, or a pending proceeding involving, allegations of misconduct may consent to retirement or resignation, but only by delivering to the commission an affidavit in the following form:

IN THE SUPREME COURT OF THE STATE OF SOUTH DAKOTA

AFFIDAVIT

I, _______, being duly sworn on oath, depose and say that my business address is _______ (Building No. and Name, if any, or Box No.), _______ (Street address, if any), _______ (City), _______ (State), _______ (Zip Code); that my residence address is _______ (No. Street), _______ (City), _______ (State), _______ (Zip Code). I retire (resign) as a (Supreme Court Justice, a Circuit Court Judge, a Magistrate Judge) as of the _______ day of _______, 20___.

Dated this ____ day of _______, 20____.

Subscribed and sworn to before me this ____ day of _______, 20___.
__________
(Signature of Officer Administering Oath)
My Commission Expires: _______________
26. Retirement or Resignation by Consent--Public Disclosure of Order.

Upon receipt of a judge's retirement or resignation affidavit, the commission shall file it with the Supreme Court. The Court may, in its discretion, enter an order removing the judge based thereon. The affidavit and the order removing the judge shall be a matter of public record.
27. Certification of Commission Recommendation to Supreme Court.

Upon recommending the censure, removal, or retirement of a judge, the commission shall promptly file a copy of the recommendation, certified by the chair of the commission, together with the transcript and the findings and conclusions, with the clerk of the Supreme Court and shall immediately make service thereof by personal delivery or by registered or certified mail upon the judge.
28. Review of Commission Proceedings.

(a) Within thirty days of service of the commission's findings, conclusions and recommendation, the judge may file an original and five copies of a formal petition with the Supreme Court for modification or rejection of the commission's recommendation. The petition must be based upon the record, specify the grounds relied upon, and be accompanied by a brief in support thereof. Three copies of the petition and brief must be served upon the commission, and proof of such service must be filed with the Supreme Court at the time of the filing of the petition.

(b) Within twenty days of service of the petition and supporting brief, the commission may serve and file the original and five copies of an answering brief.

(c) Within fifteen days of service of the commission's brief, the judge may serve and file the original and five copies of a reply brief.

(d) Failure to file a petition within the time provided may be deemed a consent to a determination on the merits based upon the record filed by the commission.
29. Disposition by Supreme Court.

Based upon the report and recommendations of the commission, the Supreme Court may establish such procedure as it deems appropriate, including referral of said matter for the taking of testimony and making of findings and recommendations. Such reference may be to any circuit court judge in the state or to a referee or referees deemed to be qualified to serve in that capacity. Upon consideration of the commission's findings, conclusions and recommendation, the judge's petition to modify or reject such recommendation, if any, and the report of the referee, if any, the Court shall render such judgment as the matter requires.

SL 1997, ch 326 (Supreme Court Rule 97-23).

IV. JUDICIAL ELECTIONS

1. Special Committee--Proceedings and Authority.

In every year in which a circuit court judicial election is held in this State and at such other times as the Commission may deem appropriate, a Special Committee on Judicial Election Campaign Intervention ("Special Committee") shall be created whose responsibility shall be to issue advisory opinions and to deal expeditiously with allegations of ethical misconduct in campaigns for judicial office. The membership of such committee shall consist of nine (9) members appointed by the Supreme Court. The Special Committee shall include two (2) retired justices or retired judges, three (3) lawyers, with no more than two (2) from one (1) political party, and four (4) other citizens who are neither lawyers nor judges with no more than two (2) from one political party. One of the judge or lawyer members shall be designated by the Supreme Court to chair the work of the Special Committee. Unless otherwise provided, any action taken by the Special Committee shall require a majority vote of the participating members. The objective of the Special Committee shall be to alleviate unethical and unfair campaign practices in judicial elections, and to that end, the Special Committee shall have the following authority:

(a) Within ten (10) days after filing their nominating petitions all candidates, including incumbent judges, shall forward written notice of such candidacy, together with an appropriate mailing address, to the Commission. Upon receipt of such notice, the Special Committee shall cause to be distributed to all such candidates by certified mail-return receipt requested copies of the following: the Code of Judicial Conduct; this Rule; summaries of any previous opinions issued by the Special Committee, or the Supreme Court of South Dakota, which relate in any way to campaign conduct and practices; and a form acknowledgment which each candidate shall promptly return to the Special Committee and therein certify that he/she has read and understands the materials forwarded and agrees to comply with such standards during the course of the campaign. A failure to comply with this section shall authorize the Special Committee to immediately publicize such failure to all candidates in such race, the Commission, the Disciplinary Board of the State Bar of South Dakota ("the Board") and to all appropriate media outlets. In the event of a question relating to conduct during a judicial campaign, judicial candidates are encouraged to seek an opinion from the Special Committee before such conduct occurs.

(b) Opinions as to the propriety of any act or conduct and the construction or application of Canon 5 may be provided by the Special Committee upon request from any judicial candidate. If the Special Committee finds the question of limited significance, it may provide an informal opinion to the questioner. If, however, it finds the question of sufficient general interest and importance, it may render a formal opinion, in which event it shall cause the opinion to be circulated to all candidates and published in complete or synopsis form as deemed appropriate by the Special Committee. If two-thirds of the participating members of the Special Committee determine that there is clear and convincing evidence of a violation it may issue a public statement relative to campaign conduct that is not the subject of a written complaint. The Special Committee may decline to issue an opinion when a majority of the participating Special Committee members determine that it would be inadvisable to respond to the request and to have so confirmed in writing their reasoning to the person who requested the opinion. All formal opinions of the Special Committee shall be filed with the Supreme Court and shall be a matter of public record. Both formal and informal opinions shall be advisory only; however, the Commission, the Board and the Supreme Court shall consider reliance by a judicial candidate upon the Special Committee opinion.

(c) Upon receipt of a complaint or otherwise receiving information facially indicating a violation by a judicial candidate of any provision of Canon 5 of the South Dakota Judicial Code of Conduct during the course of a campaign for judicial office, the secretary or chair of the Commission shall immediately forward a copy of the same by facsimile, if available, and U.S. mail to the Special Committee members and the Special Committee shall:

(1) seek, from the complainant and/or the subject of the complaint, such further information on the allegations of the complaint as it deems necessary;

(2) provide the candidate with notice and an opportunity to respond in a manner specified by the Special Committee;

(3) conduct such additional investigation as the Special Committee may deem necessary;

(4) in the instance the allegations of the complaint do not warrant intervention, the Special Committee shall dismiss the complaint and so notify the complaining party and candidates in such race;

(d) Complaints shall be confidential until such time as the Special Committee, by a vote of at least two-thirds of its participating members, has determined clear and convincing evidence exists that a violation has occurred. Complaint forms and campaign conduct acknowledgement forms used by the Special Committee shall include language which notifies complainants and candidates of this restriction. The Special Committee may issue a public statement concerning the campaign conduct.

(e) All proceedings under this Rule shall be informal and non-adversarial, and the Special Committee shall act on all complaints within five (5) days of receipt, either in person; by facsimile, by U.S. mail, by electronic mail; or by telephone.

(f) Except as hereinabove specifically authorized, the proceedings of the Special Committee shall remain confidential as provided in Commission Rule III 1., and in no event shall the Special Committee have the authority to institute disciplinary action against any candidate for judicial office, which power is specifically reserved to the full Commission or the Board under applicable rules.

(g) The Committee shall after conclusion of the election distribute to the Commission and the Board copies of all complaints and all proceedings relating thereto.

(h) The Special Committee may promulgate rules pertaining to its operation and procedures as it deems appropriate.
2. Applicability of Code of Judicial Conduct and Guidelines.

These guidelines shall apply to all candidates for judicial office, be they incumbent judges or not and to the campaign/solicitation committees of all candidates.

Every person who files a petition to have their name placed on the ballot as a candidate for judicial office and any judicial candidate's election committee chairperson, shall by May 15th of the year in which the petition was filed complete a two-hour course on campaign practices, finance, and ethics sponsored and approved by the Judicial Qualifications Commission. Within thirty days of completing the course, the candidate shall certify to the Commission that he or she has completed the course and understands fully the requirements of South Dakota law and the Code of Judicial Conduct concerning campaign practices for a judicial office. A circuit court candidate who has no opposition is exempt from the application of this rule.

Source: SL 1998, ch 307 (Supreme Court Rule 98-2); SL 2000, ch 264 (Supreme Court Rule 00-10); SL 2006, ch 274 (Supreme Court Rule 05-13), eff. Jan. 1, 2006.

V. IMMUNITY

1. Immunity.

The members of the Special Committee and Commission, their counsel, and all staff persons assisting them shall have absolute immunity from civil liability for all acts undertaken in the course of their official duties pursuant to these rules. Complaints submitted to the Commission or the Special Committee, shall be absolutely privileged, except as specifically authorized by the Commission's rules. No civil action shall be instituted predicated on a violation of the Commission rules.

SL 1998, ch 308 (Supreme Court Rule 98-3).

VI. JUDICIAL ETHICS COMMITTEE

1. Judicial Ethics Committee and Opinions.

(a) There shall be an ethics committee of the South Dakota judiciary consisting of two circuit court judges and one magistrate judge. The judicial members shall be selected at the annual judges association meeting. Each member shall serve for a term of three years from the date of the election. A chairperson shall be elected annually by a majority vote of the ethics committee.

(b) Opinions as to the propriety of any act or conduct and the construction or application of any canon shall be provided by the committee upon request from any justice, judge or magistrate, except as to matters relating to judicial campaigns which shall be the exclusive jurisdiction of the Special Committee. If the committee finds the question of limited significance, it may provide an informal opinion to the questioner. If, however, it finds the questions of sufficient general interest and importance, it may render a formal opinion, in which event it shall cause the opinion to be published in complete or synopsis form with the names of the persons involved excised. Likewise, the committee may issue formal opinions on its own motion under such circumstances as it finds appropriate. All opinions shall be adopted by a majority vote of the members of the committee. If a majority vote cannot be obtained, no opinion shall be issued.

(c) Both formal and informal opinions shall be advisory only; however, the Commission and the Supreme Court shall consider reliance by a justice, judge or magistrate upon the ethics committee opinion.

Source: SL 1998, ch 309 (Supreme Court Rule 98-4); SL 2006, ch 274 (Supreme Court Rule 05-13), eff. Jan. 1, 2006; SL 2009, ch 276 (Supreme Court Rule 08-06), eff. Nov. 1, 2008.






Chapter 02 - The Unified Judicial System

§ 16-2-1 to 16-2-19. Repealed.

16-2-1 to 16-2-19. Repealed by SL 1974, ch 154, § 6.



§ 16-2-20 General supervision of circuit courts by Chief Justice--Purposes.

16-2-20. General supervision of circuit courts by Chief Justice--Purposes. Pursuant to S.D. Const., Art. V, § 11 the Chief Justice of the Supreme Court shall have and exercise such general direction and supervision of the work of the circuit courts as deemed necessary to expedite the work of the courts, alleviate congestion, secure prompt disposition of cases, and distribute the work load in the circuits among the judges and between the circuits.

Source: SL 1966, ch 114, § 11; SDCL, § 16-6-20; SL 1973, ch 130, § 6.



§ 16-2-20.1 Quarterly reports of undecided circuit court cases--Submission and transmittal--Discipline for noncompliance.

16-2-20.1. Quarterly reports of undecided circuit court cases--Submission and transmittal--Discipline for noncompliance. Every circuit judge of this state shall on the first day of January, April, July, and October of each year submit a report, on forms as designated by the Supreme Court, to the presiding judge of his or her respective circuit specifying the cases that remain undecided ninety days or more after submission, together with the cases that were under submission for ninety days or more prior to the date they were decided during the reporting period. Such reports shall be transmitted by the Presiding Judges to the Chief Justice of the Supreme Court within ten days following the reporting date. For the purpose of this section a matter shall be deemed submitted when the last brief is presented or the time for presenting briefs expires or, in cases in which no briefing schedule has been fixed, when the parties rest. Willful noncompliance with the provisions of this rule shall constitute grounds for discipline under the provisions of Canon 3A(5) of the South Dakota Code of Judicial Conduct and S.D. Const., Art. V, § 9.

Source: Supreme Court Rule 79-8; Supreme Court Rule 80-18.



§ 16-2-21 Presiding judges for circuits--Appointment--Administrative powers and duties--Court held in each county.

16-2-21. Presiding judges for circuits--Appointment--Administrative powers and duties--Court held in each county. The presiding judge in each judicial circuit, to be appointed by the Chief Justice, subject to the rules of the Supreme Court, has administrative supervision and authority over the operation of the circuit courts, the courts of limited jurisdiction, and clerks and other court personnel in the circuit. These powers and duties include, but are not limited to, the following:

(1) Arranging schedules and assigning circuit judges for sessions of circuit courts;

(2) Arranging or supervising the calendaring of matters for trial or hearing;

(3) Appointing clerks, deputies and other personnel within the circuit to make available their services in every county in the circuit and, subject to standards established by the Supreme Court, fixing their compensation within the limits set by § 16-2-23 with approval of the Chief Justice, and supervising the personnel in the discharge of their functions;

(4) Assigning matters and duties to clerks, and prescribing times and places at which clerks shall be available for the performance of their duties;

(5) Making arrangements with proper authorities for the drawing of jury panels and determining which sessions shall be jury sessions;

(6) Arranging for the reporting of cases by court reporters or other authorized means;

(7) Arranging for the orderly disposition of specialized matters, including, but not limited to traffic, domestic relations, and proceedings under chapters 26-7A, 26-8A, 26-8B, and 26-8C;

(8) Promulgating a schedule of offenses for which magistrates or other designated persons may accept written appearances, waivers of trial, and pleas of guilty, and establishing a schedule of fines and bails therefor;

(9) Assigning to other circuit judges in the circuit various powers and duties in this chapter provided;

(10) Periodically reviewing the performance and application by magistrates, clerks and deputy clerks of schedules they are to follow, and correcting, with or without the request of the person affected, erroneous application thereof.

The presiding judge shall arrange that a circuit judge is available to hold court in the county seat of each county in the circuit as necessary to distribute the work of the courts, alleviate congestion, and secure the prompt disposition of cases for each county.

Source: SDC 1939 & Supp 1960, § 33.1205; SDCL § 16-6-19; SL 1973, ch 130, § 5; SL 1975, ch 162, § 2; SL 1998, ch 113, § 1; SL 2011, ch 107, § 1.



§ 16-2-22 Repealed.

16-2-22. Repealed by SL 1975, ch 162, § 17.



§ 16-2-23 Repealed.

16-2-23. Repealed by SL 2012, ch 112, § 1.



§ 16-2-23.1 Fees retained by court reporter.

16-2-23.1. Fees retained by court reporter. Notwithstanding § 3-8-3, a court reporter may receive and retain as his own, any fees for taking testimony or preparing transcripts that are authorized by the justice, judge, or magistrate who appointed him.

Source: SL 1975, ch 162, § 9.



§ 16-2-24 Repealed.

16-2-24. Repealed by SL 1975, ch 162, § 17.



§ 16-2-25 Counties to provide facilities for clerk.

16-2-25. Counties to provide facilities for clerk. Each county in the state shall provide suitable and adequate facilities for the clerk or any deputy clerk of the circuit court, including the facilities necessary to make the space provided functional for its intended use.

Source: SL 1973, ch 130, § 8; SDCL Supp, § 16-10-2.1; SL 1974, ch 55, § 21; SL 1975, ch 162, § 4.



§ 16-2-25.1 Supplies of judge or magistrate provided to unified system.

16-2-25.1. Supplies of judge or magistrate provided to unified system. All furnishings, supplies, and materials owned by a county, municipality, or township, which were used by, or on behalf of, any judge or justice of the peace for the execution of his judicial duties on or before January 7, 1975, or which are purchased after that date for the use of a judge or magistrate, shall be provided to the Unified Judicial System.

Source: SL 1975, ch 162, § 1.



§ 16-2-26 Municipalities and townships to provide facilities for magistrates' clerks.

16-2-26. Municipalities and townships to provide facilities for magistrates' clerks. Any municipality or township in the state assigned a magistrate for the principal purpose of providing service to such political subdivisions shall, upon order of the presiding judge of the circuit, provide suitable and adequate quarters for any deputy clerk of the circuit appointed to serve the magistrate, including the facilities necessary to make the space provided functional for its intended use.

Source: SL 1973, ch 130, § 9; SDCL Supp, § 16-10-2.2; SL 1974, ch 55, § 22; SL 1975, ch 162, § 5.



§ 16-2-27 Continuing duties of clerks of court.

16-2-27. Continuing duties of clerks of court. The duly elected or appointed clerks of courts shall continue to perform duties as follows:

(1) Duties, nonjudicial in nature, required by law to be performed until transferred by the Legislature to other appropriate officers, or until such duties are abolished, provided that in such event provision will be made for the transfer of all books and records as may be appropriate to carry out the intent of any such action; and

(2) Judicial duties involving civil, probate, or criminal procedure or remedies, whether heretofore prescribed by law or by rule of the Supreme Court, until further order of the Supreme Court.
Source: Supreme Court Order, October 29, 1973.



§ 16-2-27.1 Passport application duties of clerks--Fees.

16-2-27.1. Passport application duties of clerks--Fees. Clerks of the circuit courts in the counties of Aurora, Bennett, Bon Homme, Brule, Buffalo, Butte, Campbell, Charles Mix, Clark, Corson, Custer, Day, Deuel, Dewey, Douglas, Edmunds, Fall River, Faulk, Grant, Gregory, Haakon, Hamlin, Hand, Hanson, Harding, Hutchinson, Hyde, Jackson, Jerauld, Jones, Kingsbury, Lincoln, Lyman, Marshall, McCook, McPherson, Mellette, Miner, Moody, Perkins, Potter, Roberts, Sanborn, Spink, Stanley, Sully, Tripp, Turner, Union, Walworth, and Ziebach may assist in the execution of United States passport applications. Any fees collected but not remitted to the United States State Department shall be deposited in the state general fund.

Source: Supreme Court Rule 85-10; SL 2008, ch 290 (Supreme Court Rule 08-04), eff. July 1, 2008.



§ 16-2-27.2 Repealed.

16-2-27.2. Repealed by SL 2005, ch 295 (Supreme Court Rule 05-09), eff. Feb. 25, 2005.



§ 16-2-28 Accounting system for funds.

16-2-28. Accounting system for funds. The Supreme Court shall by rule provide for an accounting system for the receipting, holding, and disbursement of fines, fees, costs, forfeitures, restitution, bonds, trust funds, support and alimony payments, penalties, assessments, and other funds established by law.

Source: SL 1949, ch 32; SDC Supp 1960, § 12.1404-1; SDCL, § 16-10-5; SL 1982, ch 170, § 1; SL 1998, ch 114, § 1.



§ 16-2-29 Fees charged by clerk of courts--Governmental bodies exempt.

16-2-29. Fees charged by clerk of courts--Governmental bodies exempt. The clerk of courts shall charge and collect the following fees:

(1) For the probate of an estate, seventy-five dollars;

(2) For all service connected with the preparation and transmission of a settled record to the Supreme Court, including the remittitur from the Supreme Court, fifty dollars;

(3) For any of the following, twenty-five dollars:

(a) Civil cases filed for jury or court trial;

(b) Guardianship or conservatorship actions, adoption cases, termination of life estates;

(c) Cases to determine amount of inheritance tax in estates in which real and personal property is transferred in contemplation of death;

(d) Default actions to quiet title to real property;

(e) Default cases involving garnishment proceedings;

(f) Dissolutions of corporations;

(g) Foreclosure actions;

(h) Special administration proceedings;

(i) Summary administration proceedings;

(j) Appeals to the circuit court from an action of a political subdivision of the state or from an action of the state or its officers, boards, agencies, and commissions; or

(k) All matters not otherwise provided for in this section;

(4) For any of the following, fifty dollars:

(a) Petitions and motions to modify final child support orders, except if the petitioner or moving party is a recipient of assistance benefits pursuant to Title 28;

(b) Petitions and motions to modify final child custody orders;

(c) Petitions and motions to modify final visitation orders;

(d) Petitions and motions to modify final spousal support orders;

(5) For any of the following, five dollars:

(a) Issuing a transcript of a judgment;

(b) Filing and docketing a transcript of a judgment;

(c) Issuing and docketing an execution, commission, or writ;

(d) Filing a special execution; or

(e) Renewing a judgment according to § 15-16-33;

(6) For any of the following, two dollars:

(a) Reproducing an authenticated, exemplified, or double certificate of a record on file in the clerk's office;

(b) Certifying a document not excepted by subdivision (7) of this section;

(c) Issuing a subpoena in a civil case; or

(d) Safekeeping or filing of a will;

(7) All true and correct copies of any original record or paper furnished by the attorney of record or the personal representative qualified to act in any of the following cases which are necessary for the completion of the case shall be certified at no extra charge for the certification:

(a) Guardianship or conservatorship actions, adoption cases, termination of life estates, trusts, probate actions;

(b) Cases to determine amount of inheritance tax in estates in which real and personal property is transferred in contemplation of death; and

(c) Divorce actions;

(8) For a facsimile or electronic mail transmission of any opinion, record, or paper from an active or inactive file in the clerk's custody, one dollar per page, but the minimum charge is five dollars. Fees collected pursuant to this subdivision shall be deposited into the unified judicial system court automation fund.

No fee for filing, docketing, issuing, recording, certifying, or searching, or other fee or commission, may be required of the state, any foreign state, or the federal government, or its officers, boards, agencies, and commissions, or its political subdivisions, in any action or proceeding commenced by the state or a political subdivision. In addition, no fee for record searches may be required of any agency of the federal government which is charged with law enforcement or investigatory duties under federal law.

No filing fee may be required in any action under § 25-10-3, 25-10-6, 22-19A-8, or 22-19A-12.

Source: SDC 1939, § 12.1406; SL 1943, ch 27; SL 1951, ch 24; SL 1953, ch 20; SL 1953, ch 124, § 1; SL 1959, ch 29, § 1; SL 1966, ch 24; SDCL § 16-10-8; SL 1968, ch 15; SL 1971, ch 155, §§ 1, 2; SL 1974, ch 55, §§ 19, 20, 50; SL 1975, ch 161, §§ 3, 4; SL 1977, ch 176; SL 1977, ch 193, § 23; SL 1978, ch 178, § 571; SL 1979, ch 149, § 8; SL 1979, ch 152; SL 1983, ch 160; SL 1984, ch 148, § 2; SL 1984, ch 149; SL 1989, ch 180; SL 1989, ch 181; SL 1992, ch 152; SL 1993, ch 192, § 3; SL 1993, ch 213, § 93; SL 1995, ch 115, § 1; SL 1996, ch 142; SL 1996, ch 143; SL 2002, ch 129, § 3; SL 2009, ch 102, § 1; SL 2011, ch 108, § 1.



§ 16-2-29.1 Fees of Supreme Court clerk--No fee in certain cases.

16-2-29.1. Fees of Supreme Court clerk--No fee in certain cases. The clerk of the Supreme Court shall charge the following fees and shall collect them in advance:

(1) For each action or proceeding originally commenced in or brought to the Supreme Court by appeal, to be advanced by the party commencing or bringing such action or proceeding, fifty dollars;

(2) For each certificate of admission to practice as an attorney and counselor at law, ten dollars;

(3) For each copy of any opinion, record or paper from an active file in the clerk's custody, fifty cents per page, provided, however, that the minimum charge shall be two dollars;

(4) For each copy of any opinion, record or paper from an inactive file in the clerk's custody, fifty cents per page, provided, however, that the minimum charge shall be five dollars;

(5) For facsimile or electronic mail transmission of any opinion, record or paper from an active or inactive file in the clerk's custody, one dollar per page, provided, however, that the minimum charge shall be five dollars.
No fee may be required under the provisions of this section in habeas corpus proceedings or in actions or proceedings or appeals brought by the state or agencies thereof, including political subdivisions, or public officials acting on the behalf of any of them.

Source: SDC 1939 & Supp 1960, §§ 32.0203, 33.0708; SL 1963, ch 225; SDCL §§ 15-26-7, 16-2-10; SL 1975, ch 161, § 1; Supreme Court Rule 85-2; SL 1991, ch 438 (Supreme Court Rule 91-4); SL 2000, ch 262 (Supreme Court Rule 00-8); SL 2011, ch 108, § 2.



§ 16-2-29.2 Waiver of filing fees and service costs--Motion to court.

16-2-29.2. Waiver of filing fees and service costs--Motion to court. A court may waive the payment of filing fees and service costs accruing by reason of a civil action or proceeding or any criminal proceeding on motion to the court upon the affidavit of the moving party and the entry of an order thereon.

Source: SL 1975, ch 161, § 2; SL 1982, ch 171, § 1; SL 1983, ch 161.



§ 16-2-29.3 Waiver of filing fees--Affidavit of inability to pay.

16-2-29.3. Waiver of filing fees--Affidavit of inability to pay. The affidavit required by § 16-2-29.2 of the moving party shall state the moving party's inability to pay; the nature of the action, proceeding, or appeal; and a short concise statement of facts upon which the moving party believes he is entitled to redress.

Source: SL 1982, ch 171, § 2.



§ 16-2-29.4 Waiver of filing fees--Dismissal of action if allegation of poverty untrue or action frivolous or malicious.

16-2-29.4. Waiver of filing fees--Dismissal of action if allegation of poverty untrue or action frivolous or malicious. The court may, at any time after filing of the affidavit, dismiss any civil action, proceeding, or appeal if the allegation of poverty is found to be untrue or if satisfied that the action, proceeding, or appeal is frivolous or malicious.

Source: SL 1982, ch 171, § 3.



§ 16-2-29.5 Records search fee.

16-2-29.5. Records search fee. The clerk of court shall charge a records search fee in the amount of twenty dollars for each record search conducted if the search is requested by a person who is not a party named in the action for which the search is being requested. The clerk shall charge a fee of five dollars if the requesting party certifies that the search is being requested in conjunction with a pending state or federal cause of action. A separate fee shall be charged for each name, whether individual or corporate, for which a search is requested. The clerk shall deposit the fee in accordance with § 16-2-43. The clerk may not charge a records search fee if the search is requested by an attorney of record or any member of the attorney of record's law firm or staff.

Source: SL 1995, ch 115, § 2; SL 1997, ch 115, § 1; SL 2006, ch 112, § 1; SL 2012, ch 113, § 1, eff. Jan. 1, 2013.



§ 16-2-29.6 Electronic searches of money judgments.

16-2-29.6. Electronic searches of money judgments. Electronic searches of the statewide civil money judgment database may be performed by a web-based search for a fee of four dollars for name or date searches and one dollar for judgment docket information. The same information is available on an unlimited basis by bulk users for two thousand five hundred dollars per year or two hundred fifty dollars per month with advance payment. This information will include new civil money judgments and updated judgment information. An initial purchase of twenty years of historical statewide civil money judgment data, which includes all active judgment information to the date of the request, and all inactive judgment information from April 19, 2004 to the date of the request, is available for three thousand dollars by contacting the state court administrator's office. The fees will be deposited in accordance with § 16-2-43.

Source: SL 2006, ch 272 (Supreme Court Rule 05-11), eff. March 31, 2006.



§ 16-2-29.7 Repealed.

16-2-29.7. Repealed by SL 2015, ch 115, § 1.



§ 16-2-30 Clerk to forward fees and costs monthly to county treasurer.

16-2-30. Clerk to forward fees and costs monthly to county treasurer. The clerk of courts shall forward all fees and costs on a monthly basis to the county treasurer for deposit in the county general fund.

Source: SL 1889, ch 60, § 1; RPolC 1903, § 953; RC 1919, § 6020; SDC 1939, § 12.1404; SDCL, § 16-10-6; SL 1982, ch 170, § 2.



§ 16-2-31 to 16-2-33. Repealed.

16-2-31 to 16-2-33. Repealed by SL 1982, ch 170, §§ 3 to 5.



§ 16-2-34 Distribution of fines and penalties collected for violation of local ordinances.

16-2-34. Distribution of fines and penalties collected for violation of local ordinances. Thirty-five percent of all fines, penalties, and forfeitures collected by or through the use of a circuit or magistrate court, clerk, or other court officer for violations of a county, township, municipal or chartered governmental unit's ordinance, charter, or bylaw, shall be paid into the state general fund as provided by chapter 4-3 and sixty-five percent to the appropriate government subdivision treasurer.

Source: SL 1974, ch 158, § 4; SL 1975, ch 162, § 6; SL 1977, ch 177; SL 1983, ch 162, § 4.



§ 16-2-35 , 16-2-35.1. Repealed.

16-2-35, 16-2-35.1. Repealed by SL 1989, ch 182, § 1.



§ 16-2-35.2 to 16-2-35.6. Repealed.

16-2-35.2 to 16-2-35.6. Repealed by SL 1989, ch 182, §§ 4 to 8.



§ 16-2-35.7 Repealed.

16-2-35.7. Repealed by SL 1990, ch 152, § 5.



§ 16-2-36 Repealed.

16-2-36. Repealed by SL 1989, ch 182, § 9.



§ 16-2-37 Repealed.

16-2-37. Repealed by SL 1975, ch 162, § 17.



§ 16-2-38 Unified Judicial System court automation fund created.

16-2-38. Unified Judicial System court automation fund created. There is hereby created in the state treasury a special fund known as the Unified Judicial System court automation fund.

Source: SL 1990, ch 151, § 1.



§ 16-2-39 Court automation surcharge--Amount in civil action--Collection.

16-2-39. Court automation surcharge--Amount in civil action--Collection. In each civil action, proceeding for judicial remedy, and probate proceeding, the clerk of courts shall collect the sum of forty dollars as a unified judicial system court automation surcharge. The forty-dollar surcharge does not apply to a small claims action. In each small claims action, the clerk of courts shall collect as a unified judicial system court automation surcharge the sum of twelve dollars if the amount in controversy is less than four thousand dollars and sixteen dollars if the amount in controversy is four thousand dollars or more. The surcharge shall be collected from the plaintiff or person instituting the action or proceeding at the time of filing the first paper. The surcharge shall be collected by the clerk in the manner in which other fees are collected. However, no surcharge may be collected for any petition or motion to modify final orders for child support, child custody, child visitation, or spousal support or in any civil action or proceeding for judicial remedy commenced by the state, a county, a municipality, or a school district.

Source: SL 1990, ch 151, § 2; SL 1991, ch 170, § 1; SL 1999, ch 104, § 1; SL 2004, ch 141, § 1; SL 2009, ch 102, § 2; SL 2010, ch 107, § 1, eff. Feb. 25, 2010.



§ 16-2-39.1 Court automation surcharge for small claims actions after June 30, 2015.

16-2-39.1. Court automation surcharge for small claims actions after June 30, 2015. After June 30, 2015, notwithstanding § 16-2-39, in each small claims action, the clerk of courts shall collect as a unified judicial system court automation surcharge the sum of six dollars if the amount in controversy is less than four thousand dollars and eight dollars if the amount in controversy is four thousand dollars or more.

Source: SL 2010, ch 107, § 4, eff. Feb. 25, 2010.



§ 16-2-40 Surcharge taxable as costs.

16-2-40. Surcharge taxable as costs. The surcharge provided for in § 16-2-39 shall be costs in the case and are taxable as such.

Source: SL 1990, ch 151, § 3.



§ 16-2-41 Court automation surcharge for certain criminal actions.

16-2-41. Court automation surcharge for certain criminal actions. In each criminal action, in addition to any other liquidated costs, penalty, assessment, or fine provided by law, there shall be levied a unified judicial system court automation surcharge according to the following schedule:

(1) Violation of county or municipal ordinances or administrative rules having criminal penalties, seventeen dollars and fifty cents;

(2) Violation of state statute classified as a Class 2 misdemeanor, twenty-three dollars and fifty cents;

(3) Violation of a state statute classified as a Class 1 misdemeanor, forty-one dollars and fifty cents;

(4) Violation of a state statute classified as a felony, sixty-one dollars and fifty cents.
Source: SL 1990, ch 151, § 4; SL 1991, ch 170, § 2; SL 1991, ch 172; SL 1999, ch 104, § 2; SL 2004, ch 141, § 2; SL 2010, ch 107, § 2, eff. Feb. 25, 2010.



§ 16-2-41.1 Court automation surcharge for actions filed in Supreme Court.

16-2-41.1. Court automation surcharge for actions filed in Supreme Court. In each appeal, intermediate appeal, original proceeding, or other action filed in the Supreme Court, the clerk of the court shall collect the sum of fifty dollars as a unified judicial system court automation surcharge. However, no surcharge may be collected in any proceeding commenced in the Supreme Court by the state, a county, a municipality, or a school district.

Source: SL 1999, ch 104, § 3; SL 2004, ch 141, § 3; SL 2010, ch 107, § 3, eff. Feb. 25, 2010.



§ 16-2-42 Waiver of surcharge--Conditions.

16-2-42. Waiver of surcharge--Conditions. The surcharge provided for in § 16-2-39 may be waived in the manner provided for in §§ 16-2-29.2 to 16-2-29.4, inclusive. If a fine is suspended in whole or in part, the surcharge provided for in § 16-2-41 may not be reduced. However, the judge may waive all or any part of the payment of the surcharge which would work a hardship on the person convicted or on his immediate family.

Source: SL 1990, ch 151, § 5.



§ 16-2-43 Collection and transmittal to state treasurer--Deposit in funds.

16-2-43. Collection and transmittal to state treasurer--Deposit in funds. The clerk of courts shall collect all amounts due under §§ 16-2-29.5, 16-2-39, and 16-2-41 and transmit such amounts monthly to the state treasurer who shall place such amounts received into the Unified Judicial System court automation fund. For any search performed after June 30, 2015, the state treasurer shall place five dollars of the twenty dollar fee collected pursuant to § 16-2-29.5 into the law enforcement officers' training fund.

Source: SL 1990, ch 151, § 6; SL 2015, ch 115, § 2.



§ 16-2-44 Use of court automation fund money.

16-2-44. Use of court automation fund money. Any money in the Unified Judicial System court automation fund shall be used by the Unified Judicial System to be used with any other moneys otherwise appropriated to pay necessary costs for court automation projects to improve information or case management systems or the administration of justice.

Source: SL 1990, ch 151, § 7.



§ 16-2-45 Fee for filing divorce action--Distribution of fee.

16-2-45. Fee for filing divorce action--Distribution of fee. The clerk of courts shall charge and collect a fee of fifty dollars for filing a divorce action. The fee shall be deposited in the county general fund as provided in § 16-2-30. The county treasurer shall deposit half of the fee in the county domestic abuse program fund and half of the fee in the county general fund.

Source: SL 1993, ch 192, § 4.



§ 16-2-46 Uniform forms for protection orders.

16-2-46. Uniform forms for protection orders. The Unified Judicial System shall provide forms for the protection orders used in this state.

Source: SL 1994, ch 156, § 2.



§ 16-2-47 Refusal to file or docket document.

16-2-47. Refusal to file or docket document. A clerk of courts may refuse to file or docket any document that the law does not require or authorize a clerk to file or docket or any document that the clerk has reasonable cause to believe is a counterfeit lien as defined in § 22-11-29.

Source: SL 1997, ch 45, § 4.



§ 16-2-47.1 Written notice by clerk of counterfeit documents.

16-2-47.1. Written notice by clerk of counterfeit documents. If a clerk of courts has reason to believe that a document or instrument previously filed is counterfeit pursuant to § 22-11-29, the clerk of courts shall provide written notice of the filing of the document or instrument to the stated or last known address of the person named in the document, instrument, or judgment.

Source: SL 1998, ch 41, § 3.



§ 16-2-48 Court action for refusal to file or docket document.

16-2-48. Court action for refusal to file or docket document. Any person whose document or lien is refused for filing or docketing by the clerk of courts pursuant to § 16-2-47 may commence an action in the circuit court for that county for an order directing the clerk to file or docket the document. If the court determines that the clerk is required or authorized by law to file or docket the document or that the lien is not counterfeit, it shall order the clerk to file or docket the document.

Source: SL 1997, ch 45, § 5.



§ 16-2-49 Liability for refusal to file or docket document.

16-2-49. Liability for refusal to file or docket document. If a court determines that the clerk acted reasonably or in good faith in refusing to file or docket a document that the clerk believed should not be filed or docketed or a document that the clerk believed to be a counterfeit lien, the clerk is not liable for any civil damages resulting from the refusal.

Source: SL 1997, ch 45, § 6.



§ 16-2-50 Definitions.

16-2-50. Definitions. Terms used in §§ 23-3-52, 23-3-53, and 16-2-50 to 16-2-54, inclusive, mean:

(1) "CASA," court appointed special advocate;

(2) "Commission," the Court Appointed Special Advocates Commission;

(3) "Fund," court appointed special advocates fund; and

(4) "Grant program," the court appointed special advocates grant program.
Source: SL 2003, ch 120, § 1.



§ 16-2-51 Court appointed special advocates grant program established.

16-2-51. Court appointed special advocates grant program established. The court appointed special advocates grant program is hereby established. Under the grant program, the commission shall award grants to entities within the state of South Dakota that are recognized by the National CASA Association, Incorporated, as administering CASA programs. Grants may also be awarded from money in the fund to the South Dakota CASA Association. Grants shall be awarded to support the development, growth, quality, and continuation of CASA programs in South Dakota.

Source: SL 2003, ch 120, § 2.



§ 16-2-52 Court appointed special advocates fund established--Use of fund.

16-2-52. Court appointed special advocates fund established--Use of fund. There is established within the state treasury the court appointed special advocates fund to be administered by the Unified Judicial System. Money shall enter the fund as provided in § 23-3-53 and through contributions, grants, settlement funds, payments ordered by the court, interest received on moneys in the fund, and any other fees and moneys collected for the purposes of §§ 23-3-52, 23-3-53, and 16-2-50 to 16-2-54, inclusive. Money in the fund shall be used for the purpose of funding and administering the grant program. Any expenditure from the fund shall be paid on warrants drawn by the state auditor on vouchers approved by the state court administrator of the Unified Judicial System.

Source: SL 2003, ch 120, § 3.



§ 16-2-53 Court Appointed Special Advocates Commission established--Membership--Terms--Reimbursement.

16-2-53. Court Appointed Special Advocates Commission established--Membership--Terms--Reimbursement. There is created the Court Appointed Special Advocates Commission to make awards through the grant program and to perform related functions as provided in §§ 23-3-52, 23-3-53, and 16-2-50 to 16-2-54, inclusive. The commission is administered and staffed by the Unified Judicial System and consists of five residents of the state, appointed to three-year terms. The commission shall include one member appointed by the Governor with experience in the duties of investigation of child abuse and neglect, one member appointed by the Governor who is a current or former South Dakota legislator, one member appointed by the Governor who has experience in issues of child abuse and neglect in a tribal setting, one member appointed by the Chief Justice of the Supreme Court who has a background in judiciary or legal services with experience and knowledge in abuse and neglect court proceedings, and one member appointed by the Chief Justice of the Supreme Court who has experience with providing treatment services to children who are victims of abuse and neglect. The commission shall meet as necessary to carry out its functions. Each member of the commission shall be paid mileage at the same rate as allowed for state employees and shall receive per diem compensation and allowable expense reimbursement in an amount set pursuant to § 4-7-10.4 for time spent attending commission meetings. However, no per diem may be paid to any commission member who is a state employee.

Source: SL 2003, ch 120, § 6.



§ 16-2-54 Award of grants--Procedures for obtaining grant.

16-2-54. Award of grants--Procedures for obtaining grant. The commission shall award grants as provided in §§ 23-3-52, 23-3-53, and 16-2-50 to 16-2-54, inclusive, and publicize the availability of and procedures for obtaining grants under §§ 23-3-52, 23-3-53, and 16-2-50 to 16-2-54, inclusive.

Source: SL 2003, ch 120, § 7.



§ 16-2-55 Commission on Equal Access to Our Courts created .

16-2-55. Commission on Equal Access to Our Courts created. There is hereby created the Commission on Equal Access to Our Courts. The commission shall consist of seven members appointed as follows:

(1) Three members by the Governor, one initially appointed for a term of one year, one initially appointed for a term of two years, and one for a term of three years, as designated by the Governor. The Governor shall appoint members who are not lawyers;

(2) Two members appointed by the Chief Justice of the Supreme Court, one initially appointed for a term of two years and one for a term of three years, as designated by the Chief Justice. The Chief Justice shall appoint members who are judges or lawyers;

(3) Two members appointed by the president of the State Bar of South Dakota, one initially appointed for a term of one year and one for a term of three years, as designated by the president. The president shall appoint members who are lawyers.

Thereafter, each appointment shall be for a term of three years, beginning on the first day of July. The commission members shall serve without compensation.

Source: SL 2008, ch 104, § 1.



§ 16-2-56 Grants to entities that deliver services to persons meeting income guidelines.

16-2-56. Grants to entities that deliver services to persons meeting income guidelines. The Commission on Equal Access to Our Courts shall provide grants to nonprofit entities that are funded, or nonprofit entities contracting with nonprofit entities that are funded, by the Legal Services Corporation and deliver legal services to persons meeting income eligibility guidelines.

Source: SL 2008, ch 104, § 2.



§ 16-2-56.1 Considerations for awarding grants from equal access to our courts fund.

16-2-56.1. Considerations for awarding grants from equal access to our courts fund. In awarding grants pursuant to § 16-2-56, the commission may consider:

(1) Grant applications that will help provide legal representation of veterans, the disabled, and senior citizens who do not exceed 200% of federal poverty guidelines;

(2) Grant applications that will help provide legal representation to victims of domestic violence who do not exceed 150% of applicable federal poverty guidelines;

(3) Grant applications for entities that will provide legal assistance in general legal matters, to clients who do not exceed 125% of applicable federal poverty guidelines;

(4) Grant applications that will supplement eligible nonprofit entities which have expended applicable legal services corporation grant moneys for private attorney involvement;

(5) Grant applications that facilitate systemic efficiencies and promote statewide cooperation among eligible grant recipients;

(6) Demonstrated financial need of entities applying for grants;

(7) Grant applications that promote statewide coverage for eligible clients;

(8) Grants that are consistent with serving more eligible clients within the limited available resources; and

(9) Grant applications that seek to address unmet legal needs of the poor or which promote innovative approaches to improve access to justice for all citizens of the state.
Source: SL 2017, ch 91, § 1.



§ 16-2-57 Settlement of class action lawsuit .

16-2-57. Settlement of class action lawsuit. Any order settling a class action lawsuit that results in the creation of a common fund for the benefit of the class shall provide for the distribution of any residual funds to the Commission on Equal Access to Our Courts. However, up to fifty percent of the residual funds may be distributed to one or more other nonprofit charitable organizations that serve the public good if the court finds there is good cause to approve such a distribution as part of the settlement. For the purposes of this section, residual funds are any funds left over after payment of class member claims, attorney fees and costs, and any reversions to a defendant agreed upon by the parties and approved by the court. This section does not apply to any class action lawsuit against the State of South Dakota or any of its political subdivisions.

Source: SL 2008, ch 104, § 3.



§ 16-2-58 Commission on equal access to our courts surcharge.

16-2-58. Commission on equal access to our courts surcharge for petition to modify order for child support, child custody, child visitation, or spousal support. For any petition or motion to modify final orders for child support, child custody, child visitation, or spousal support, the clerk of courts shall collect the sum of fifty dollars as a commission on equal access to our courts surcharge. The surcharge shall be collected from the person filing the motion or petition at the time of filing. The surcharge shall be collected by the clerk in the manner in which other fees are collected. No surcharge may be collected in any civil action or proceeding commenced by the state, county, a municipality, or a school district. The surcharge may be waived pursuant to the provisions of §§ 16-2-29.2 and 16-2-29.3.

Source: SL 2009, ch 102, § 4.



§ 16-2-58.1 Commission on equal access to our courts surcharge for answer or responsive pleading to petition to modify order for child support, child custody, child visitation, or spousal support.

16-2-58.1. Commission on equal access to our courts surcharge for answer or responsive pleading to petition to modify order for child support, child custody, child visitation, or spousal support. For the answer or initial responsive pleading to any petition or motion to modify final orders for child support, child custody, child visitation, or spousal support, the clerk of courts shall collect the sum of twenty-five dollars as a commission on equal access to our courts surcharge. The surcharge shall be collected from the person filing the answer or responsive pleading at the time of filing. The surcharge shall be collected by the clerk in the manner in which other fees are collected. No responsive surcharge may be collected in any civil action or proceeding commenced by the state, county, a municipality, or a school district, or if the responding party is receiving assistance benefits under title 28. The surcharge may be waived pursuant to the provisions of §§ 16-2-29.2 and 16-2-29.3.

Source: SL 2017, ch 91, § 2.



§ 16-2-58.2 Commission on equal access to our courts surcharge for answer or responsive pleading in proceedings not subject to § 16-2-58.1.

16-2-58.2. Commission on equal access to our courts surcharge for answer or responsive pleading in proceedings not subject to § 16-2-58.1. For the answer or initial responsive pleading in circuit court proceedings not subject to § 16-2-58.1, the clerk of courts shall collect the sum of twenty-five dollars as a commission on equal access to our courts surcharge. The surcharge shall be collected by the clerk in the manner in which other fees are collected. No responsive surcharge may be collected in any civil action or proceeding wherein the responding party is the state, county, a municipality, or a school district, or if the responding party is receiving assistance benefits under title 28. The responsive surcharge may be waived pursuant to the provisions of §§ 16-2-29.2 and 16-2-29.3.

Source: SL 2017, ch 91, § 3.



§ 16-2-59 Collection of surcharge--Equal access to our courts fund.

16-2-59. Collection of surcharge--Equal access to our courts fund. The clerk of courts shall collect all amounts due under §§ 16-2-58 to 16-2-58.2, inclusive, and transmit the amounts monthly to the state treasurer who shall place the amounts received into the equal access to our courts fund.

Source: SL 2009, ch 102, § 5; SL 2017, ch 91, § 4.



§ 16-2-60 Residential alternative care program for indigent adults to reduce risk of recidivism.

16-2-60. Residential alternative care program for indigent adults to reduce risk of recidivism. There is hereby established the alternative care program to be administered by the Unified Judicial System. The Unified Judicial System shall award grants to nonprofit entities within the State of South Dakota that provide indigent adults with extended residential alternative care programs designed to reduce the risk of recidivism. The grants shall be awarded for room and board costs for South Dakota residents of the program with a maximum award of thirty dollars per day per resident. Any grant award shall be distributed in quarterly installments.

Source: SL 2016, ch 111, § 1, eff. Mar. 9, 2016.



§ 16-2-61 Alternative care program grants.

16-2-61. Alternative care program grants. The Unified Judicial System shall initiate a request for proposal and publicize the availability of the grant funding and any procedures for obtaining grants pursuant to § 16-2-60.

Source: SL 2016, ch 111, § 2, eff. Mar. 9, 2016.



§ 16-2-62 Report of grant recipient.

16-2-62. Report of grant recipient. The recipient of any such grant shall prepare a report containing information on the results and outcomes for program participants including: completion rates, termination rates, graduation rates, and recidivism data. The report shall be submitted to the Legislature no later than November 15, 2017.

Source: SL 2016, ch 111, § 3, eff. Mar. 9, 2016.



APPENDIX A TO CHAPTER 16-2

APPENDIX A. APPENDIX A TO CHAPTER 16-2

SOUTH DAKOTA CODE OF JUDICIAL CONDUCT

PREAMBLE

Our legal system is based on the principle that an independent, impartial,* fair and competent judiciary will interpret and apply the laws that govern us. The role of the judiciary is central to American concepts of justice and the rule of law. Intrinsic to all sections of this Code are the precepts that judges, individually and collectively, must respect and honor the judicial office as a public trust and strive to enhance and maintain confidence in our legal system. The judge is an arbiter of facts and law for the resolution of disputes and a highly visible symbol of government under the rule of law.

The Code of Judicial Conduct is intended to establish standards for ethical conduct of judges. It consists of broad statements called Canons, specific rules set forth in Sections under each Canon, a Terminology Section, an Application Section and Commentary. The text of the Canons and the Sections, including the Terminology and Application Sections, is authoritative. The Commentary, by explanation and example, provides guidance with respect to the purpose and meaning of the Canons and Sections. The Commentary is not intended as a statement of additional rules. When the text uses "shall" or "shall not," it is intended to impose binding obligations the violation of which can result in disciplinary action. When "should" or "should not" is used, the text is intended as hortatory and as a statement of what is or is not appropriate conduct but not as a binding rule under which a judge may be disciplined. When "may" is used, it denotes permissible discretion or, depending on the context, it refers to action that is not covered by specific proscriptions.

The Canons and Sections are rules of reason. They should be applied consistent with constitutional requirements, statutes, other court rules and decisional law and in the context of all relevant circumstances. The Code is not to be construed so as to impinge on the essential independence of judges in making judicial decisions or on judges' or candidates' * First Amendment rights of freedom of speech and association but should be construed to protect the due process rights of litigants to impartial courts and to promote public confidence in the judiciary.

The Code is designed to provide guidance to judges and candidates * for judicial office and to provide a structure for regulating conduct through disciplinary agencies. It is not designed or intended as a basis for civil liability or criminal prosecution. Furthermore, the purpose of the Code would be subverted if the Code were invoked by lawyers for mere tactical advantage in a proceeding.

The text of the Canons and Sections is intended to govern conduct of judges and to be binding upon them. It is not intended, however, that every transgression will result in disciplinary action. Whether disciplinary action is appropriate, and the degree of discipline to be imposed, should be determined through a reasonable and reasoned application of the text and should depend on such factors as the seriousness of the transgression, whether there is a pattern of improper activity and the effect of the improper activity on others or on the judicial system. See ABA Standards Relating to Judicial Discipline and Disability Retirement.

The Code of Judicial Conduct is not intended as an exhaustive guide for the conduct of judges. They should also be governed in their judicial and personal conduct by general ethical standards. The Code is intended, however, to state basic standards which should govern the conduct of all judges and to provide guidance to assist judges in establishing and maintaining high standards of judicial and personal conduct.

Source: SL 1993, ch 398 (Supreme Court Rule 93-15), eff. July 1, 1993; SL 2006, ch 274 (Supreme Court Rule 05-13), eff. Jan. 1, 2006.

TERMINOLOGY

Terms explained below are noted with an asterisk (*) in the Sections where they appear. In addition, the Sections where terms appear are referred to after the explanation of each term below.

"Appropriate authority" denotes the authority with responsibility for initiation of disciplinary process with respect to the violation to be reported. See Sections 3D(1) and 3D(2).

"Candidate." A candidate is a person seeking selection for or retention in judicial office by election or appointment. A person becomes a candidate for judicial office as soon as he or she makes a public announcement of candidacy, declares or files as a candidate with the election or appointment authority, or authorizes solicitation or acceptance of contributions or support. The term “candidate” has the same meaning when applied to a judge seeking election or appointment to non-judicial office. See Preamble and Sections 3E(1)(e), 3E(3), 5A, 5B, 5C and 5E.

"Continuing part-time judge." A continuing part-time judge is a judge who serves repeatedly on a part-time basis by election or under a continuing appointment, including a retired judge subject to recall who is permitted to practice law. (This term includes part-time law and lay magistrates, as well as retired judges. This code applies to retired judges unless the retired judge files a statement of nonconsent to be recalled for judicial service with the Clerk of the South Dakota Supreme Court.) See Application Section C.

"Court personnel" does not include the lawyers in a proceeding before a judge. See Sections 3B(7)(c) and 3B(9).

"De minimis" denotes an insignificant interest that could not raise reasonable question as to a judge's impartiality. See Sections 3E(1)(c) and 3E(1)(d).

"Economic interest" denotes ownership of a more than de minimis legal or equitable interest, or a relationship as officer, director, advisor or other active participant in the affairs of a party, except that:

(i) Ownership of an interest in a mutual or common investment fund that holds securities is not an economic interest in such securities unless the judge participates in the management of the fund or a proceeding pending or impending before the judge could substantially affect the value of the interest;

(ii) Service by a judge as an officer, director, advisor or other active participant in an educational, religious, charitable, fraternal or civic organization, or service by a judge's spouse, parent or child as an officer, director, advisor or other active participant in any organization does not create an economic interest in securities held by that organization;

(iii) A deposit in a financial institution, the proprietary interest of a policy holder in a mutual insurance company, of a depositor in a mutual savings association or of a member in a credit union, or a similar proprietary interest, is not an economic interest in the organization unless a proceeding pending or impending before the judge could substantially affect the value of the interest;

(iv) Ownership of government securities is not an economic interest in the issuer unless a proceeding pending or impending before the judge could substantially affect the value of the securities.

See Sections 3E(1)(c) and 3E(2).

"Fiduciary" includes such relationships as executor, administrator, trustee, and guardian. See Sections 3E(1), 3E(2) and 4E.

"Impartiality" denotes absence of bias or prejudice in favor of, or against, particular parties or classes of parties, as well as maintaining an open mind in considering issues that may come before the judge. See Preamble and Sections 1A, 2A, 3B(10), 3E, 4A, 5A(3).

"Knowingly," "knowledge," "known" or "knows" denotes actual knowledge of the fact in question. A person's knowledge may be inferred from circumstances. See Sections 3D, 3E(1), and 5A(3).

"Law" denotes court rules as well as statutes, constitutional provisions and decisional law. See Sections 2A, 3A, 3B(2), 4B, 4C, 4D(5), 4F, 4I, 5A(2), 5B(2), 5C(1), 5C(3) and 5D.

"Member of the candidate's family" denotes a spouse, child, grandchild, parent, grandparent or other relative or person with whom the candidate maintains a close familial relationship. See Section 5A(3)(a).

"Member of the judge's family" denotes a spouse, child, grandchild, parent, grandparent, or other relative or person with whom the judge maintains a close familial relationship. See Sections 4D(5), 4E and 4G.

"Member of the judge's family residing in the judge's household" denotes any relative of a judge by blood or marriage, or a person treated by a judge as a member of the judge's family, who resides in the judge's household. See Sections 3E(1) and 4D(5).

"Nonpublic information" denotes information that, by law, is not available to the public. Nonpublic information may include but is not limited to: information that is sealed by statute or court order, impounded or communicated in camera; and information offered in grand jury proceedings, presentencing reports, dependency cases or psychiatric reports. See Section 3B(12).

"Periodic part-time judge." A periodic part-time judge is a judge who serves or expects to serve repeatedly on a part-time basis but under a separate appointment for each limited period of service or for each matter. This term includes child support referees. See Application Section D.

"Political organization" denotes a political party or other group, the principal purpose of which is to further the election or appointment of candidates to political office. See Sections 5A(1), 5B(2) and 5C(1).

"Pro tempore part-time judge." A pro tempore part-time judge is a judge who serves or expects to serve once or only sporadically on a part-time basis under a separate appointment for each period of service or for each case heard. This term applies to referees and masters appointed under Rule 53, except child support referees. See Application Section E.

"Public election." This term includes primary and general elections; it includes partisan elections, nonpartisan elections and retention elections. See Section 5C.

"Require." The rules prescribing that a judge "require" certain conduct of others are, like all of the rules in this Code, rules of reason. The use of the term "require" in that context means a judge is to exercise reasonable direction and control over the conduct of those persons subject to the judge's direction and control. See Sections 3B(3), 3B(4), 3B(6), 3B(9) and 3C(2).

" Third degree of relationship." The following persons are relatives within the third degree of relationship: great-grandparent, grandparent, parent, uncle, aunt, brother, sister, child, grandchild, great-grandchild, nephew or niece. See Section 3E(1)(d).

Source: SL 1993, ch 398 (Supreme Court Rule 93-15), eff. July 1, 1993; SL 2006, ch 274 (Supreme Court Rule 05-13), eff. Jan. 1, 2006; SL 2006, ch 274 (Supreme Court Rule 05-13), eff. July 1, 2013.

CANON 1 A Judge Shall Uphold the Integrity, Impartiality and Independence of the Judiciary

A. An independent and honorable judiciary is indispensable to justice in our society. A judge should participate in establishing, maintaining and enforcing high standards of conduct, and shall personally observe those standards so that the integrity, impartiality * and independence of the judiciary will be preserved. The provisions of this Code are to be construed and applied to further that objective.

COMMENTARY

Deference to the judgments and rulings of courts depends upon public confidence in the integrity, impartiality and independence of judges. The integrity, impartiality and independence of judges depends in turn upon their acting without fear or favor. A judiciary of integrity is one in which judges are known for their probity, fairness, honesty, uprightness, and soundness of character. An independent judiciary is one free of inappropriate outside influences. Although judges should be independent, they must comply with the law, including the provisions of this Code. Public confidence in the impartiality of the judiciary is maintained by the adherence of each judge to this responsibility. Conversely, violation of this Code diminishes public confidence in the judiciary and thereby does injury to the system of government under law.

Source: SL 1993, ch 398 (Supreme Court Rule 93-15), eff. July 1, 1993; SL 2006, ch 274 (Supreme Court Rule 05-13), eff. Jan. 1, 2006.

CANON 2 A Judge Shall Avoid Impropriety and the Appearance of Impropriety in All of the Judge's Activities

A. A judge shall respect and comply with the law * and shall act at all times in a manner that promotes public confidence in the integrity and impartiality * of the judiciary.

COMMENTARY

Public confidence in the judiciary is eroded by irresponsible or improper conduct by judges. A judge must avoid all impropriety and appearance of impropriety. A judge must expect to be the subject of constant public scrutiny. A judge must therefore accept restrictions on the judge's conduct that might be viewed as burdensome by the ordinary citizen and should do so freely and willingly, without impinging on the judge's or candidate's First Amendment rights of freedom of speech and association. Examples are the restrictions on judicial speech imposed by Sections 3(B)(9) and (10) that are indispensable to the maintenance of the integrity, impartiality, and independence of the judiciary.

The prohibition against behaving with impropriety or the appearance of impropriety applies to both the professional and personal conduct of a judge. Because it is not practicable to list all prohibited acts, the proscription is necessarily cast in general terms that extend to conduct by judges that is harmful although not specifically mentioned in the Code. Actual improprieties under this standard include violations of law, court rules or other specific provisions of this Code. The test for appearance of impropriety is whether the conduct would create in reasonable minds a perception that the judge's ability to carry out judicial responsibilities with integrity, impartiality and competence is impaired.

See also Commentary under Section 2C.

B. A judge shall not allow family, social, political or other relationships to influence the judge's judicial conduct or judgment. A judge shall not lend the prestige of judicial office to advance the private interests of the judge or others; nor shall a judge convey or permit others to convey the impression that they are in a special position to influence the judge. A judge shall not testify voluntarily as a character witness.

COMMENTARY

Maintaining the prestige of judicial office is essential to a system of government in which the judiciary functions independently of the executive and legislative branches. Respect for the judicial office facilitates the orderly conduct of legitimate judicial functions. Judges should distinguish between proper and improper use of the prestige of office in all of their activities. For example, it would be improper for a judge to allude to his or her judgeship to gain a personal advantage such as deferential treatment when stopped by a police officer for a traffic offense. Similarly, judicial letterhead must not be used for conducting a judge's personal business.

A judge must avoid lending the prestige of judicial office for the advancement of the private interests of others. For example, a judge must not use the judge's judicial position to gain advantage in a civil suit involving a member of the judge's family. In contracts for publication of a judge's writings, a judge should retain control over the advertising to avoid exploitation of the judge's office. As to the acceptance of awards, see Section 4D(5)(a) and Commentary.

Although a judge should be sensitive to possible abuse of the prestige of office, a judge may, based on the judge's personal knowledge, serve as a reference or provide a letter of recommendation. However, a judge must not initiate the communication of information to a sentencing judge or a probation or corrections officer but may provide to such persons information for the record in response to a formal request.

Judges may participate in the process of judicial selection by cooperating with appointing authorities and screening committees seeking names for consideration, and by responding to official inquiries concerning a person being considered for a judgeship. See also Canon 5 regarding use of a judge's name in political activities.

A judge must not testify voluntarily as a character witness because to do so may lend the prestige of the judicial office in support of the party for whom the judge testifies. Moreover, when a judge testifies as a witness, a lawyer who regularly appears before the judge may be placed in the awkward position of cross-examining the judge. A judge may, however, testify when properly summoned. Except in unusual circumstances where the demands of justice require, a judge should discourage a party from requiring the judge to testify as a character witness.

C. A judge shall not hold membership in any organization that practices invidious discrimination on the basis of race, sex, religion or national origin.

COMMENTARY

Membership of a judge in an organization that practices invidious discrimination gives rise to perceptions that the judge's impartiality is impaired. Section 2C refers to the current practices of the organization. Whether an organization practices invidious discrimination is often a complex question to which judges should be sensitive. The answer cannot be determined from a mere examination of an organization's current membership rolls but rather depends on how the organization selects members and other relevant factors, such as that the organization is dedicated to the preservation of religious, ethnic or cultural values of legitimate common interest to its members, or that it is in fact and effect an intimate, purely private organization whose membership limitations could not be constitutionally prohibited. Absent such factors, an organization is generally said to discriminate invidiously if it arbitrarily excludes from membership on the basis of race, religion, sex or national origin persons who would otherwise be admitted to membership. See New York State Club Ass'n. Inc. v. City of New York, 108 S. Ct. 2225, 101 L. Ed. 2d 1 (1988); Board of Directors of Rotary International v. Rotary Club of Duarte, 481 U.S. 537, 107 S. Ct. 1940 (1987), 95 L. Ed. 2d 474; Roberts v. United States Jaycees, 468 U.S. 609, 104 S. Ct. 3244, 82 L. Ed. 2d 462 (1984).

Organizations dedicated to the preservation of religious, fraternal, sororal, spiritual, charitable, civic, or cultural values, which do not stigmatize any excluded persons as inferior and therefore unworthy of membership, are not considered to discriminate invidiously.

Although Section 2C relates only to membership in organizations that invidiously discriminate on the basis of race, sex, religion or national origin, a judge's membership in an organization that engages in any discriminatory membership practices prohibited by the law of the jurisdiction also violates Canon 2 and Section 2A and gives the appearance of impropriety. In addition, it would be a violation of Canon 2 and Section 2A for a judge to arrange a meeting at a club that the judge knows practices invidious discrimination on the basis of race, sex, religion or national origin in its membership or other policies, or for the judge to regularly use such a club. Moreover, public manifestation by a judge of the judge's knowing approval of invidious discrimination on any basis gives the appearance of impropriety under Canon 2 and diminishes public confidence in the integrity and impartiality of the judiciary, in violation of Section 2A.

When a person who is a judge on the date this Code becomes effective learns that an organization to which the judge belongs engages in invidious discrimination that would preclude membership under Section 2C or under Canon 2 and Section 2A, the judge is permitted, in lieu of resigning, to make immediate efforts to have the organization discontinue its invidiously discriminatory practices, but is required to suspend participation in any other activities of the organization. If the organization fails to discontinue its invidiously discriminatory practices as promptly as possible (and in all events within a year of the judge's first learning of the practices), the judge is required to resign immediately from the organization.

Source: SL 1993, ch 398 (Supreme Court Rule 93-15), eff. July 1, 1993; SL 2006, ch 274 (Supreme Court Rule 05-13), eff. Jan. 1, 2006.

CANON 3 A Judge Shall Perform the Duties of Judicial Office Impartially and Diligently

A. Judicial Duties in General. The judicial duties of a judge take precedence over all the judge's other activities. The judge's judicial duties include all the duties of the judge's office prescribed by law.* In the performance of these duties, the following standards apply.

B. Adjudicative Responsibilities.

(1) A judge shall hear and decide matters assigned to the judge except those in which disqualification is required.

(2) A judge shall be faithful to the law * and maintain professional competence in it. A judge shall not be swayed by partisan interests, public clamor or fear of criticism.

(3) A judge shall require * order and decorum in proceedings before the judge.

(4) A judge shall be patient, dignified and courteous to litigants, jurors, witnesses, lawyers and others with whom the judge deals in an official capacity, and shall require * similar conduct of lawyers, and of staff, court officials and others subject to the judge's direction and control.

B(4) COMMENTARY

The duty to hear all proceedings fairly and with patience is not inconsistent with the duty to dispose promptly of the business of the court. Judges can be efficient and businesslike while being patient and deliberate.

(5) A judge shall perform judicial duties without bias or prejudice. A judge shall not, in the performance of judicial duties, by words or conduct manifest bias or prejudice, including but not limited to bias or prejudice based upon race, sex, religion, national origin, disability or age, and shall not permit staff, court officials and others subject to the judge's direction and control to do so.

(6) A judge shall require * lawyers in proceedings before the judge to refrain from manifesting, by words or conduct, bias or prejudice based upon race, sex, religion, national origin, disability or age, against parties, witnesses, counsel or others. This Section 3B(6) does not preclude legitimate advocacy when race, sex, religion, national origin, disability or age, or other similar factors, are issues in the proceeding.

B(6) COMMENTARY

A judge must refrain from speech, gestures or other conduct that could reasonably be perceived as sexual harassment and must require the same standard of conduct of others subject to the judge's direction and control.

A judge must perform judicial duties impartially and fairly. A judge who manifests bias on any basis in a proceeding impairs the fairness of the proceeding and brings the judiciary into disrepute. Facial expression and body language, in addition to oral communication, can give to parties or lawyers in the proceeding, jurors, the media and others an appearance of judicial bias. A judge must be alert to avoid behavior that may be perceived as prejudicial.

(7) A judge shall accord to every person who has a legal interest in a proceeding, or that person's lawyer, the right to be heard according to Law.* A judge shall not initiate, permit, or consider ex parte communications, or consider other communications made to the judge outside the presence of the parties concerning a pending or impending proceeding except that:

(a) Where circumstances require, ex parte communications for scheduling, administrative purposes or emergencies that do not deal with substantive matters or issues on the merits are authorized; provided:

(i) the judge reasonably believes that no party will gain a procedural or tactical advantage as a result of the ex parte communication, and

(ii) the judge makes provision promptly to notify all other parties of the substance of the ex parte communication and allows an opportunity to respond.

(b) A judge may obtain the advice of a disinterested expert on the law * applicable to a proceeding before the judge if the judge gives notice to the parties of the person consulted and the substance of the advice, and affords the parties reasonable opportunity to respond.

(c) A judge may consult with court personnel * whose function is to aid the judge in carrying out the judge's adjudicative responsibilities or with other judges.

(d) A judge may, with the consent of the parties, confer separately with the parties and their lawyers in an effort to mediate or settle matters pending before the judge.

(e) A judge may initiate or consider any ex parte communications when expressly authorized by law * to do so or when serving on problem-solving courts, treatment courts or drug courts.

B(7) COMMENTARY

The proscription against communications concerning a proceeding includes communications from lawyers, law teachers, and other persons who are not participants in the proceeding, except to the limited extent permitted.

To the extent reasonably possible, all parties or their lawyers shall be included in communications with a judge.

Whenever presence of a party or notice to a party is required by Section 3B(7), it is the party's lawyer, or if the party is unrepresented the party, who is to be present or to whom notice is to be given.

An appropriate and often desirable procedure for a court to obtain the advice of a disinterested expert on legal issues is to invite the expert to file a brief amicus curiae.

Certain ex parte communication is approved by Section 3B(7) to facilitate scheduling and other administrative purposes and to accommodate emergencies. In general, however, a judge must discourage ex parte communication and allow it only if all the criteria stated in Section 3B(7) are clearly met. A judge must disclose to all parties all ex parte communications described in Sections 3B(7)(a) and 3B(7)(b) regarding a proceeding pending or impending before the judge.

Canon 3(B)(7)(e) recognizes a judge may initiate, permit, or consider ex parte communications in certain circumstances; such as when serving on problem-solving courts. In this capacity, judges may assume a more interactive role with parties, treatment providers, probation officers, social workers and others as part of the problem-solving court team.

A judge must not independently investigate facts in a case and must consider only the evidence presented.

A judge may request a party to submit proposed findings of fact and conclusions of law, so long as the other parties are apprised of the request and are given an opportunity to respond to the proposed findings and conclusions.

A judge must make reasonable efforts, including the provision of appropriate supervision, to ensure that Section 3B(7) is not violated through law clerks or other personnel on the judge's staff.

If communication between the trial judge and the appellate court with respect to a proceeding is permitted, a copy of any written communication or the substance of any oral communication should be provided to all parties.

(8) A judge shall dispose of all judicial matters promptly, efficiently and fairly and shall report promptly and accurately all undecided matters in compliance with the reporting requirements of the Supreme Court.

B(8) COMMENTARY

In disposing of matters promptly, efficiently and fairly, a judge must demonstrate due regard for the rights of the parties to be heard and to have issues resolved without unnecessary cost or delay. Containing costs while preserving fundamental rights of parties also protects the interests of witnesses and the general public. A judge should monitor and supervise cases so as to reduce or eliminate dilatory practices, avoidable delays and unnecessary costs. A judge should encourage and seek to facilitate settlement, but parties should not feel coerced into surrendering the right to have their controversy resolved by the courts.

Prompt disposition of the court's business requires a judge to devote adequate time to judicial duties, to be punctual in attending court and expeditious in determining matters under submission, and to insist that court officials, litigants and their lawyers cooperate with the judge to that end.

(9) A judge shall not, while a proceeding is pending or impending in any court, make any public comment that might reasonably be expected to affect its outcome or impair its fairness or make any nonpublic comment that might substantially interfere with a fair trial or hearing. The judge shall require * similar abstention on the part of court personnel * subject to the judge's direction and control. This Section does not prohibit judges from making public statements in the course of their official duties or from explaining for public information the procedures of the court. This Section does not apply to proceedings in which the judge is a litigant in a personal capacity.

(10) A judge shall not, with respect to cases, controversies or issues that are likely to come before the court, make pledges, promises or commitments that are inconsistent with the impartial * performance of the adjudicative duties of the office.

B(9)(10) COMMENTARY

Sections 3B(9) and (10) restrictions on judicial speech are essential to the maintenance of the integrity, impartiality, and independence of the judiciary. A pending proceeding is one that has begun but not yet reached final disposition. An impending proceeding is one that is anticipated but not yet begun. The requirement that judges abstain from public comment regarding a pending or impending proceeding continues during any appellate process and until final disposition. Sections 3B(9) and (10) do not prohibit a judge from commenting on proceedings in which the judge is a litigant in a personal capacity, but in cases such as a writ of mandamus where the judge is a litigant in an official capacity, the judge must not comment publicly. The conduct of lawyers relating to trial publicity is governed by South Dakota Rule of Professional Conduct 3.6.

(11) A judge shall not commend or criticize jurors for their verdict other than in a court order or opinion in a proceeding, but may express appreciation to jurors for their service to the judicial system and the community.

COMMENTARY

Commending or criticizing jurors for their verdict may imply a judicial expectation in future cases and may impair a juror's ability to be fair and impartial in a subsequent case.

(12) A judge shall not disclose or use, for any purpose unrelated to judicial duties, nonpublic information * acquired in a judicial capacity.

(13) With the exception of the rules for expanded media coverage of appellate court proceedings and the rules for media coverage of trial court proceedings, a judge should prohibit broadcasting, televising, recording, or taking photographs in the courtroom and areas immediately adjacent thereto during sessions of court or recess between sessions, except that a judge may authorize:

(a) the use of electronic or photographic means for the presentation of evidence, for the perpetuation of a record, or for other purposes of judicial administration;

(b) the broadcasting, televising, recording, or photographing of investitive, ceremonial, or naturalization proceedings;

(c) the photographic or electronic recording and reproduction of appropriate court proceedings under the following conditions:

(i) the means of recording will not distract participants or impair the dignity of the proceedings;

(ii) the parties have consented, and the consent to being depicted or recorded has been obtained from each witness appearing in the recording and reproduction;

(iii) the reproduction will not be exhibited until after the proceeding has been concluded and all direct appeals have been exhausted; and

(iv) the reproduction will be exhibited only for instructional purposes in educational institutions.

C. Administrative Responsibilities.

(1) A judge shall diligently discharge the judge's administrative responsibilities without bias or prejudice and maintain professional competence in judicial administration, and should cooperate with other judges and court officials in the administration of court business.

(2) A judge shall require * staff, court officials and others subject to the judge's direction and control to observe the standards of fidelity and diligence that apply to the judge and to refrain from manifesting bias or prejudice in the performance of their official duties.

(3) A judge with supervisory authority for the judicial performance of other judges shall take reasonable measures to assure the prompt disposition of matters before them and the proper performance of their other judicial responsibilities.

(4) A judge shall not make unnecessary appointments. A judge shall exercise the power of appointment impartially and on the basis of merit. A judge shall avoid nepotism and favoritism. A judge shall not approve compensation of appointees beyond the fair value of services rendered.

COMMENTARY

Appointees of a judge include assigned counsel, officials such as referees, commissioners, special masters, receivers and guardians and personnel such as clerks, secretaries and bailiffs. Consent by the parties to an appointment or an award of compensation does not relieve the judge of the obligation prescribed by Section 3C(4).

D. Disciplinary Responsibilities.

(1) A judge who receives information indicating a substantial likelihood that another judge has committed a violation of this Code should take appropriate action. A judge having knowledge * that another judge has committed a violation of this Code that raises a substantial question as to the other judge's fitness for office shall inform the appropriate authority.*

(2) A judge who receives information indicating a substantial likelihood that a lawyer has committed a violation of the Code of Professional Responsibility should take appropriate action. A judge having knowledge * that a lawyer has committed a violation of the Code of Professional Responsibility that raises a substantial question as to the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects shall inform the appropriate authority.*

(3) Acts of a judge, in the discharge of disciplinary responsibilities, required or permitted by Sections 3D(1) and 3D(2) are part of a judge's judicial duties and shall be absolutely privileged, and no civil action predicated thereon may be instituted against the judge.

COMMENTARY

Appropriate action may include direct communication with the judge or lawyer who has committed the violation, other direct action if available, and reporting the violation to the appropriate authority or other agency or body.

E. Disqualification.

(1) A judge shall disqualify himself or herself in a proceeding in which the judge's impartiality * might reasonably be questioned, including but not limited to instances where:

E(1) COMMENTARY

Under this rule, a judge is disqualified whenever the judge's impartiality might reasonably be questioned, regardless whether any of the specific rules in Section 3E(1) apply. For example, if a judge were in the process of negotiating for employment with a law firm, the judge would be disqualified from any matters in which that law firm appeared, unless the disqualification was waived by the parties after disclosure by the judge.

A judge should disclose on the record information that the judge believes the parties or their lawyers might consider relevant to the question of disqualification, even if the judge believes there is no real basis for disqualification.

By decisional law, the rule of necessity may override the rule of disqualification. For example, a judge might be required to participate in judicial review of a judicial salary statute, or might be the only judge available in a matter requiring immediate judicial action, such as a hearing on probable cause or a temporary restraining order. In the latter case, the judge must disclose on the record the basis for possible disqualification and use reasonable efforts to transfer the matter to another judge as soon as practicable.

(a) the judge has a personal bias or prejudice concerning a party or a party's lawyer, or personal knowledge * of disputed evidentiary facts concerning the proceeding;

(b) the judge served as a lawyer in the matter in controversy, or a lawyer with whom the judge previously practiced law served during such association as a lawyer concerning the matter, or the judge has been a material witness concerning it.

E(1)(b) COMMENTARY

A lawyer in a government agency does not ordinarily have an association with other lawyers employed by that agency within the meaning of Section 3E(1)(b); a judge formerly employed by a government agency, however, should disqualify himself or herself in a proceeding if the judge's impartiality might reasonably be questioned because of such association.

(c) the judge knows * that he or she, individually or as a fiduciary,* or the judge's spouse, parent or child wherever residing, or any other member of the judge's family residing in the judge's household,* has an economic interest * in the subject matter in controversy or in a party to the proceeding or has any other more than de minimis * interest that could be substantially affected by the outcome of the proceeding;

(d) the judge or the judge's spouse, or a person within the third degree of relationship * to either of them or the spouse of such a person:

(i) is a party to the proceeding, or an officer, director or trustee of a party;

(ii) is acting as a lawyer in the proceeding;

(iii) is known * by the judge to have a more than de minimis * interest that could be substantially affected by the proceeding, but the judge shall disclose such de minimis * interest to the parties;

(iv) is to the judge's knowledge * likely to be a material witness in the proceeding.

E(1)(d) COMMENTARY

The fact that a lawyer in a proceeding is affiliated with a law firm with which a relative of the judge is affiliated does not of itself disqualify the judge. Under appropriate circumstances, the fact that "the judge's impartiality might reasonably be questioned" under Section 3E(1), or that the relative is known by the judge to have an interest in the law firm that could be "substantially affected by the outcome of the proceeding" under Section 3E(1)(d)(iii) may require the judge's disqualification.

(e) the judge, while a judge or a candidate * for judicial office, has made a public statement that commits, or appears to commit, the judge with respect to:

(i) an issue in the proceeding; or

(ii) the controversy in the proceeding.

E(1)(e) COMMENTARY

Candidates for judicial office often receive questionnaires or requests for interviews from the media and from issue advocacy or other community organizations, seeking to learn their views on disputed or controversial legal or political issues. Expressing such views may require a judge's recusal or disqualification. Candidates are generally not prohibited from responding to this kind of inquiry, but candidates should proceed with caution if they choose to respond. Depending on the wording of the questions and the format provided for answering, a candidate's responses might constitute pledges, promises or commitments to perform the adjudicative duties of office other than in an impartial way. In order to avoid violating Canon 3, therefore, candidates who choose to respond should make clear their commitment to keeping an open mind while on the bench, regardless of their own personal views. If elected, such candidate shall be recused from cases where a candidate's responses constitute pledges, promises or commitments to perform the adjudicative duties of office other than in an impartial way.

(2) A judge shall keep informed about the judge's personal and fiduciary * economic interests,* and make a reasonable effort to keep informed about the personal economic interests * of the judge's spouse and minor children residing in the judge's household.

(3) A judge or candidate * who answers a written questionnaire seeking the judge's or candidate's * views on disputed or controversial legal or political issues shall file a copy of any response with the Clerk of the Supreme Court within ten days of the submission of the response to the questionnaire.

F. Remittal of Disqualification. A judge disqualified by the terms of Section 3E may disclose on the record the basis of the judge's disqualification and may ask the parties and their lawyers to consider, out of the presence of the judge, whether to waive disqualification. If following disclosure of any basis for disqualification other than personal bias or prejudice concerning a party, the parties and lawyers, without participation by the judge, all agree that the judge should not be disqualified, and the judge is then willing to participate, the judge may participate in the proceeding. The agreement shall be incorporated in the record of the proceeding.

COMMENTARY

A remittal procedure provides the parties an opportunity to proceed without delay if they wish to waive the disqualification. To assure that consideration of the question of remittal is made independently of the judge, a judge must not solicit, seek or hear comment on possible remittal or waiver of the disqualification unless the lawyers jointly propose remittal after consultation as provided in the rule. A party may act through counsel if counsel represents on the record that the party has been consulted and consents. As a practical matter, a judge may wish to have all parties and their lawyers sign the remittal agreement.

Source: SL 1993, ch 398 (Supreme Court Rule 93-15), eff. July 1, 1993; SL 2002, ch 247 (Supreme Court Rule 01-09), eff. July 17, 2001; SL 2005, ch 286 (Supreme Court Rule 02-05), eff. July 1, 2002; SL 2006, ch 274 (Supreme Court Rule 05-13), eff. Jan. 1, 2006; SL 2011, ch 232 (Supreme Court Rule 10-08), eff. July 1, 2011; SL 2011, ch 248 (Supreme Court Rule 11-05), eff. July 1, 2011.

CANON 4 A Judge Shall So Conduct the Judge's Extra-Judicial Activities as to Minimize the Risk of Conflict With Judicial Obligations

A. Extra-judicial Activities in General. A judge, subject to the proper performance of his judicial duties may engage in the following quasi-judicial activities, if in doing so he does not cast doubt on his capacity to decide impartially * any issue that may come before him. He may speak write, lecture, teach, and participate in other activities concerning the law, the legal system, and the administration of justice. A judge shall conduct all of the judge's extra-judicial activities so that they do not:

(1) cast reasonable doubt on the judge's capacity to act impartially * as a judge;

(2) demean the judicial office, or

(3) interfere with the proper performance of judicial duties.

COMMENTARY

Complete separation of a judge from extra-judicial activities is neither possible nor wise; a judge should not become isolated from the community in which the judge lives.

Expressions of bias or prejudice by a judge, even outside the judge's judicial activities, may cast reasonable doubt on the judge's capacity to act impartially as a judge. Expressions which may do so include jokes or other remarks demeaning individuals on the basis of their race, sex, religion, national origin, disability or age. See Section 2C and accompanying Commentary.

B. Avocational Activities. A judge may speak, write, lecture, teach and participate in other extra-judicial activities concerning the law,* the legal system, the administration of justice and non-legal subjects, subject to the requirements of this Code.

COMMENTARY

As a judicial officer and person specially learned in the law, a judge is in a unique position to contribute to the improvement of the law, the legal system, and the administration of justice, including revision of substantive and procedural law and improvement of criminal and juvenile justice. To the extent that time permits, a judge is encouraged to do so, either independently or through a bar association, judicial conference or other organization dedicated to the improvement of the law. Judges may participate in efforts to promote the fair administration of justice, the independence of the judiciary and the integrity of the legal profession and may express opposition to the persecution of lawyers and judges in other countries because of their professional activities.

In this and other Sections of Canon 4, the phrase "subject to the requirements of this Code" is used, notably in connection with a judge's governmental, civic or charitable activities. This phrase is included to remind judges that the use of permissive language in various Sections of the Code does not relieve a judge from the other requirements of the Code that apply to the specific conduct.

C. Governmental, Civic or Charitable Activities.

(1) A judge shall not appear at a public hearing before, or otherwise consult with, an executive or legislative body or official except on matters concerning the law,* the legal system or the administration of justice or except when acting pro se in a matter involving the judge or the judge's interests.

COMMENTARY

See Section 2B regarding the obligation to avoid improper influence.

(2) A judge shall not accept appointment to a governmental committee or commission or other governmental position that is concerned with issues of fact or policy on matters other than the improvement of the law,* the legal system, or the administration of justice. A judge may, however, represent a country, state or locality on ceremonial occasions or in connection with historical, educational or cultural activities.

COMMENTARY

Section 4C(2) prohibits a judge from accepting any governmental position except one relating to the law, legal system or administration of justice as authorized by Section 4C(3).

The appropriateness of accepting extra-judicial assignments must be assessed in light of the demands on judicial resources created by crowded dockets and the need to protect the courts from involvement in extra-judicial matters that may prove to be controversial. Judges should not accept governmental appointments that are likely to interfere with the effectiveness and independence of the judiciary.

Section 4C(2) does not govern a judge's service in a nongovernmental position. See Section 4C(3) permitting service by a judge with organizations devoted to the improvement of the law, the legal system or the administration of justice and with educational, religious, charitable, fraternal or civic organizations not conducted for profit. For example, service on the board of a public educational institution, unless it were a law school, would be prohibited under Section 4C(2), but service on the board of a public law school or any private educational institution would generally be permitted under Section 4C(3).

(3) A judge may serve as an officer, director, trustee or non-legal advisor of an organization or governmental agency devoted to the improvement of the law,* the legal system or the administration of justice or of an educational, religious, charitable, fraternal or civic organization not conducted for profit, subject to the following limitations and the other requirements of this Code.

COMMENTARY

Section 4C(3) does not apply to a judge's service in a governmental position unconnected with the improvement of the law, the legal system or the administration of justice, see Section 4C(2).

See Commentary to Section 4B regarding use of the phrase "subject to the following limitations and the other requirements of this Code." As an example of the meaning of the phrase, a judge permitted by Section 4C(3) to serve on the board of a fraternal institution may be prohibited from such service by Sections 2C or 4A if the institution practices invidious discrimination or if service on the board otherwise casts reasonable doubt on the judge's capacity to act impartially as a judge.

Service by a judge on behalf of a civic or charitable organization may be governed by other provisions of Canon 4 in addition to Section 4C. For example, a judge is prohibited by Section 4G from serving as a legal advisor to a civic or charitable organization.

(a) A judge shall not serve as an officer, director, trustee or non-legal advisor if it is likely that the organization

(i) will be engaged in proceedings that would ordinarily come before the judge, or

(ii) will be engaged frequently in adversary proceedings in the court of which the judge is a member or in any court subject to the appellate jurisdiction of the court of which the judge is a member.

COMMENTARY

The changing nature of some organizations and of their relationship to the law makes it necessary for a judge regularly to reexamine the activities of each organization with which the judge is affiliated to determine if it is proper for the judge to continue the affiliation.

For example, in many jurisdictions charitable hospitals are now more frequently in court than in the past. Similarly, the boards of some legal aid organizations now make policy decisions that may have political significance or imply commitment to causes that may come before the courts for adjudication.

(b) A judge as an officer, director, trustee or non-legal advisor, or as a member or otherwise:

(i) may assist such an organization in planning fund-raising and may participate in the management and investment of the organization's funds, but shall not personally participate in the solicitation of funds or participate in other fund-raising activities, except that a judge may solicit funds from other judges over whom the judge does not exercise supervisory or appellate authority;

(ii) may make recommendations to public and private fund-granting organizations on projects and programs concerning the law,* the legal system or the administration of justice;

(iii) shall not personally participate in membership solicitation if the solicitation might reasonably be perceived as coercive or, except as permitted in Section 4C(3)(b)(i), if the membership solicitation is essentially a fund-raising mechanism;

(iv) shall not use or permit the use of the prestige of judicial office for fund-raising or membership solicitation.

COMMENTARY

A judge may solicit membership or endorse or encourage membership efforts for an organization devoted to the improvement of the law, the legal system or the administration of justice or a nonprofit educational, religious, charitable, fraternal or civic organization as long as the solicitation cannot reasonably be perceived as coercive and is not essentially a fund- raising mechanism. Solicitation of funds for an organization and solicitation of memberships similarly involve the danger that the person solicited will feel obligated to respond favorably to the solicitor if the solicitor is in a position of influence or control. A judge must not engage in direct, individual solicitation of funds or memberships in person, in writing or by telephone except in the following cases: 1) a judge may solicit for funds or memberships other judges over whom the judge does not exercise supervisory or appellate authority, 2) a judge may solicit other persons for membership in the organizations described above if neither those persons nor persons with whom they are affiliated are likely ever to appear before the court on which the judge serves and 3) a judge who is an officer of such an organization may send a general membership solicitation mailing over the judge's signature.

Use of an organization letterhead for fund-raising or membership solicitation does not violate Section 4C(3)(b) provided the letterhead lists only the judge's name and office or other position in the organization, and, if comparable designations are listed for other persons, the judge's judicial designation. In addition, a judge must also make reasonable efforts to ensure that the judge's staff, court officials and others subject to the judge's direction and control do not solicit funds on the judge's behalf for any purpose, charitable or otherwise.

A judge must not be a speaker or guest of honor at an organization's fund-raising event, but mere attendance at such an event is permissible if otherwise consistent with this Code.

D. Financial Activities.

(1) A judge shall not engage in financial and business dealings that:

(a) may reasonably be perceived to exploit the judge's judicial position, or

(b) involve the judge in frequent transactions or continuing business relationships with those lawyers or other persons likely to come before the court on which the judge serves.

COMMENTARY

The Time for Compliance provision of this Code (Application, Section F) postpones the time for compliance with certain provisions of this Section in some cases.

When a judge acquires in a judicial capacity information, such as material contained in filings with the court, that is not yet generally known, the judge must not use the information for private gain. See Section 2B; see also Section 3B(11).

A judge must avoid financial and business dealings that involve the judge in frequent transactions or continuing business relationships with persons likely to come either before the judge personally or before other judges on the judge's court. In addition, a judge should discourage members of the judge's family from engaging in dealings that would reasonably appear to exploit the judge's judicial position.

This rule is necessary to avoid creating an appearance of exploitation of office or favoritism and to minimize the potential for disqualification. With respect to affiliation of relatives of judges with law firms appearing before the judge, see Commentary to Section 3E(1) relating to disqualification.

Participation by a judge in financial and business dealings is subject to the general prohibitions in Section 4A against activities that tend to reflect adversely on impartiality, demean the judicial office, or interfere with the proper performance of judicial duties. Such participation is also subject to the general prohibition in Canon 2 against activities involving impropriety or the appearance of impropriety and the prohibition in Section 2B against the misuse of the prestige of judicial office. In addition, a judge must maintain high standards of conduct in all of the judge's activities, as set forth in Canon 1. See Commentary for Section 4B regarding use of the phrase "subject to the requirements of this Code."

(2) RESERVED.

(3) Subject to the requirement of subsection (1), a judge may hold and manage investments, including real estate and engage in other remunerative activity including the operation of a business.

(4) A judge shall manage the judge's investments and other financial interests to minimize the number of cases in which the judge is disqualified. As soon as the judge can do so without serious financial detriment, the judge shall divest himself or herself of investments and other financial interests that might require frequent disqualification.

(5) A judge shall not accept, and shall urge members of the judge's family residing in the judge's household * not to accept a gift, bequest, favor or loan from anyone except for:

COMMENTARY

Section 4D(5) does not apply to contributions to a judge's campaign for judicial office, a matter governed by Canon 5.

Because a gift, bequest, favor or loan to a member of the judge's family residing in the judge's household might be viewed as intended to influence the judge, a judge must inform those family members of the relevant ethical constraints upon the judge in this regard and discourage those family members from violating them. A judge cannot, however, reasonably be expected to know or control all of the financial or business activities of all family members residing in the judge's household.

(a) a gift incident to a public testimonial, books, tapes and other resource materials supplied by publishers on a complimentary basis for official use, or an invitation to the judge and the judge's spouse or guest to attend a bar-related function or an activity devoted to the improvement of the law,* the legal system or the administration of justice;

COMMENTARY

Acceptance of an invitation to a law-related function is governed by Section 4D(5)(a); acceptance of an invitation paid for by an individual lawyer or group of lawyers is governed by Section 4D(5)(h).

A judge may accept a public testimonial or a gift incident thereto only if the donor organization is not an organization whose members comprise or frequently represent the same side in litigation, and the testimonial and gift are otherwise in compliance with other provisions of this Code. See Sections 4A(1) and 2B.

(b) a gift, award or benefit incident to the business, profession or other separate activity of a spouse or other family member of a judge residing in the judge's household, including gifts, awards and benefits for the use of both the spouse or other family member and the judge (as spouse or family member), provided the gift, award or benefit could not reasonably be perceived as intended to influence the judge in the performance of judicial duties;

(c) ordinary social hospitality;

(d) a gift from a relative or friend, for a special occasion, such as a wedding, anniversary or birthday, if the gift is fairly commensurate with the occasion and the relationship;

COMMENTARY

A gift to a judge, or to a member of the judge's family living in the judge's household, that is excessive in value raises questions about the judge's impartiality and the integrity of the judicial office and might require disqualification of the judge where disqualification would not otherwise be required. See, however, Section 4D(5)(e).

(e) a gift, bequest, favor or loan from a relative or close personal friend whose appearance or interest in a case would in any event require disqualification under Section 3E;

(f) a loan from a lending institution in its regular course of business on the same terms generally available to persons who are not judges;

(g) a scholarship or fellowship awarded on the same terms and based on the same criteria applied to other applicants or

(h) any other gift, bequest, favor or loan, only if: the donor is not a party or other person who has come or is likely to come or whose interests have come or are likely to come before the judge; and, if its value exceeds $150.00, the judge reports it in the same manner as the judge reports compensation in Section 4H.

COMMENTARY

Section 4D(5)(h) prohibits judges from accepting gifts, favors, bequests or loans from lawyers or their firms if they have come or are likely to come before the judge; it also prohibits gifts, favors, bequests or loans from clients of lawyers or their firms when the clients' interests have come or are likely to come before the judge.

E. Fiduciary Activities.

(1) Unless specifically approved by the Supreme Court, a judge shall not serve as executor, administrator or other personal representative, trustee, guardian, attorney in fact or other fiduciary,* except for the estate, trust or person of a member of the judge's family,* and then only if such service will not interfere with the proper performance of judicial duties.

(2) A judge shall not serve as a fiduciary * if it is likely that the judge as a fiduciary will be engaged in proceedings that would ordinarily come before the judge, or if the estate, trust, or ward becomes involved in adversary proceedings in the court on which the judge serves or one under its appellate jurisdiction.

(3) The same restrictions on financial activities that apply to a judge personally also apply to the judge while acting in a fiduciary * capacity.

COMMENTARY

The Time for Compliance provision of this Code (Application, Section F) postpones the time for compliance with certain provisions of this Section in some cases.

The restrictions imposed by this Canon may conflict with the judge's obligation as a fiduciary. For example, a judge should resign as trustee if detriment to the trust would result from divestiture of holdings the retention of which would place the judge in violation of Section 4D(4).

F. Service as Arbitrator or Mediator. A judge shall not act as an arbitrator or mediator or otherwise perform judicial functions in a private capacity unless expressly authorized by law.*

COMMENTARY

Section 4F does not prohibit a judge from participating in arbitration, mediation or settlement conferences performed as part of judicial duties.

G. Practice of Law. A judge shall not practice law. Notwithstanding this prohibition, a judge may act pro se and may, without compensation, give legal advice to and draft or review documents for a member of the judge's family.*

COMMENTARY

This prohibition refers to the practice of law in a representative capacity and not in a pro se capacity. A judge may act for himself or herself in all legal matters, including matters involving litigation and matters involving appearances before or other dealings with legislative and other governmental bodies. However, in so doing, a judge must not abuse the prestige of office to advance the interests of the judge or the judge's family. See Section 2(B).

The Code allows a judge to give legal advice to and draft legal documents for members of the judge's family, so long as the judge receives no compensation. A judge must not, however, act as an advocate or negotiator for a member of the judge's family in a legal matter.

H. Compensation, Reimbursement and Reporting.

(1) Compensation and Reimbursement. A judge may receive compensation and reimbursement of expenses for the quasi-judicial and extra-judicial activities permitted by this Code, if the source of such payments does not give the appearance of influencing the judge in his judge's performance of judicial duties or otherwise give the appearance of impropriety, subject to the following restrictions:

(a) Compensation shall not exceed a reasonable amount nor shall it exceed what a person who is not a judge would receive for the same activity.

(b) Expense reimbursement shall be limited to the actual cost of travel, food, and lodging reasonably incurred by the judge and, where appropriate to the occasion, by the judge's spouse or guest. Any payment in excess of such an amount is compensation.

(2) Public Reports. A judge shall report the date, place and nature of any activity for which the judge received compensation, and the name of the payor and the amount of compensation so received. Compensation or income of a spouse attributed to the judge by operation of a community property law is not extra-judicial compensation to the judge. The judge's report shall be made at least annually and shall be filed as a public document in the office of the Clerk of the South Dakota Supreme Court.

COMMENTARY

See Section 4D(5) regarding reporting of gifts, bequests and loans.

The Code does not prohibit a judge from accepting honoraria or speaking fees provided that the compensation is reasonable and commensurate with the task performed. A judge should ensure, however, that no conflicts are created by the arrangement. A judge must not appear to trade on the judicial position for personal advantage. Nor should a judge spend significant time away from court duties to meet speaking or writing commitments for compensation. In addition, the source of the payment must not raise any question of undue influence or the judge's ability or willingness to be impartial.

I. Disclosure of a judge's income, debts, investments or other assets. Disclosure of a judge's income, debts, investments or other assets is required only to the extent provided in this Canon and in Sections 3E and 3F, or as otherwise required by law.*

COMMENTARY

Section 3E requires a judge to disqualify himself or herself in any proceeding in which the judge has an economic interest. See "economic interest" as explained in the Terminology Section. Section 4D requires a judge to refrain from engaging in business and from financial activities that might interfere with the impartial performance of his judicial duties; Section 4H requires a judge to report all compensation the judge received for activities outside judicial office. A judge has the rights of any other citizen, including the right to privacy of the judge's financial affairs, except to the extent that limitations established by law are required to safeguard the proper performance of the judge's duties.

Source: SL 1993, ch 398 (Supreme Court Rule 93-15), eff. July 1, 1993; SL 2006, ch 274 (Supreme Court Rule 05-13), eff. Jan. 1, 2006.

CANON 5 A Judge or Judicial Candidate Shall Refrain from Inappropriate Political Activity

A. All Judges and Candidates

(1) Except as authorized in Sections 5B(2), 5C(1), 5C(2) and 5C(3), a judge or a candidate * for election or appointment to judicial office shall not:

(a) hold an office in a political organization;*

(b) publicly endorse or publicly oppose another candidate for public office;

(c) make speeches on behalf of a political organization;*

(d) solicit funds for a political organization * or candidate;* or

(e) personally solicit or accept campaign contributions other than through a campaign committee authorized by Section 5C(2).

COMMENTARY

Where false information concerning a judicial candidate is made public, a judge or another judicial candidate having knowledge of the facts is not prohibited by Section 5A(1) from making the
facts public.

Section 5A(1)(a) does not prohibit a candidate for elective judicial office from retaining during candidacy a public office such as county prosecutor, which is not “an office in a political
organization.”

Section 5A(1)(b) does not prohibit a judge or judicial candidate from privately expressing his or her views on judicial candidates or other candidates for public office.

A candidate does not publicly endorse another candidate for public office by having that candidate's name on the same ticket.

(2) A judge shall resign from judicial office upon becoming a candidate * for a nonjudicial office either in a primary or in a general election, except that the judge may continue to hold judicial office while being a candidate * for election to or serving as a delegate in a state constitutional convention if the judge is otherwise permitted by law * to do so.

COMMENTARY

This section applies regardless of whether the office sought is partisan or nonpartisan.

(3) A candidate * for a judicial office:

(a) shall maintain the dignity appropriate to judicial office and act in a manner consistent with the integrity, impartiality,* and independence of the judiciary, and shall encourage members of the candidate's family * to adhere to the same standards of political conduct in support of the candidate * as apply to candidate;*

COMMENTARY

Although a judicial candidate must encourage members of his or her family to adhere to the same standards of political conduct in support of the candidate that apply to the candidate, family
members are free to participate in other political activity.

(b) shall prohibit employees and officials who serve at the pleasure of the candidate,* and shall discourage other employees and officials subject to the candidate's direction and control from doing on the candidate's behalf what the candidate * is prohibited from doing under the Sections of this Canon;

(c) except to the extent permitted by Section 5C(2), shall not authorize or knowingly * permit any other person to do for the candidate what the candidate * is prohibited from doing under the Sections of this Canon;

(d) shall not:

(i) with respect to cases, controversies, or issues that are likely to come before the court, make pledges, promises or commitments that are inconsistent with the impartial * performance of the adjudicative duties of the office; or

(ii) knowingly * misrepresent the identity, qualifications, present position or other fact concerning the candidate * or an opponent;

COMMENTARY

Section 5A(3)(d) prohibits a candidate for judicial office from making pledges, promises or commitments that are inconsistent with the impartial performance of the adjudicative duties of the
office regarding cases, controversies or issues that are likely to come before the court. A candidate should emphasize in any public statement the candidate's duty to uphold the law regardless of his or her personal views. See also Sections 3B(9) and (10), the general rules on public comment by
judges. Section 5A(3)(d) does not prohibit a candidate from making pledges or promises respecting court administration. Nor does this Section prohibit an incumbent judge from making private statements to other judges or court personnel in the performance of judicial duties. This Section applies to any statement made in the process of securing judicial office, such as statements to commissions charged with judicial selection and tenure and legislative bodies confirming appointment. See also South Dakota Rule of Professional Conduct 8.2. The promises and commitments clause must be narrowly construed and cautiously applied to campaign speech.

(e) may respond to personal attacks or attacks on the candidate's record as long as the response does not violate Section 5A(3)(d).

B. Candidates Seeking Appointment to Judicial or Other Governmental Office.

(1) A candidate * for appointment to judicial office or a judge seeking other governmental office shall not solicit or accept funds, personally or through a committee or otherwise, to support his or her candidacy.

(2) A candidate * for appointment to judicial office or a judge seeking other governmental office shall not engage in any political activity to secure the appointment except that:

(a) such persons may, unless otherwise prohibited by law:*

(i) communicate with the appointing authority, including any selection or nominating commission or other agency designated to screen candidates;

(ii) seek support or endorsement for the appointment from organizations that regularly make recommendations for reappointment or appointment to the office and from individuals to the extent requested or required by those specified in Section 5B(2)(a); and

(iii) provide to those specified in Sections 5B(2)(a)(i) and 5B(2)(a)(ii) information as to his or her qualifications for the office.

(b) a nonjudge candidate * for appointment to judicial office may, in addition, unless otherwise prohibited by law:*

(i) retain an office in a political organization,*

(ii) attend political gatherings, and

(iii) continue to pay ordinary assessments and ordinary contributions to a political organization * or candidate and purchase tickets for political party dinners or other functions.

COMMENTARY

Section 5B(2) provides a limited exception to the restrictions imposed by Sections 5A(1) and 5D. Under Section 5B(2), candidates seeking reappointment to the same judicial office or appointment
to another judicial office or other governmental office may apply for the appointment and seek appropriate support.

Although under Section 5B(2) nonjudge candidates seeking appointment to judicial office are permitted during candidacy to retain office in a political organization, attend political gatherings and pay ordinary dues and assessments, they remain subject to other provisions of this Code during candidacy. See Sections 5B(1), 5B(2)(a), 5E and Application Section.

C. Judges and Candidates Subject to Public Election.

(1) A judge or a candidate * subject to public election * may, except as provided by law:*

(a) at any time

(i) purchase tickets for and attend political gatherings:

(ii) identify himself or herself as a member of a political party;

(iii) contribute to a political organization * or candidate and,

(iv) speak to gatherings on his or her own behalf;

(b) when a candidate for election

(i) appear in newspaper, television and other media advertisements supporting his or her candidacy:

(ii) distribute pamphlets and other promotional campaign literature supporting his or her candidacy;

(iii) publicly endorse or publicly oppose other candidates for the same judicial office in a public election in which the judge or judicial candidate is running;

(iv) establish a campaign committee pursuant to the provisions of Section 5C(2); and

(v) seek, accept, or use endorsements from any person or organization.

COMMENTARY

Section 5C(1) permits judges subject to election to be involved in certain political activity. Section 5D, applicable solely to incumbent judges, would otherwise bar this activity. The conduct of a judicial campaign and the manner of presentation of any material in connection with a campaign for judicial office should comport with the dignity and integrity required of that office.

(2) A judicial candidate subject to public election

(a) may establish a campaign committee to manage and conduct a campaign for the candidate, subject to the provisions of this Code. The candidate is responsible for ensuring that his or her campaign committee complies with applicable provisions of this Code and other applicable law.

(b) A judicial candidate subject to public election shall direct his or her campaign committee:

(i) to solicit and accept only such campaign contributions as are reasonable, in any event not to exceed one-thousand dollars ($1,000) in the election year per individual or organization;

(ii) not to solicit contributions for the candidates campaign earlier than January 1 of the election year and no later than December 31 of the election year;

(iii) that in addition to complying with all applicable statutory requirements for disclosure of campaign contributions, candidates * or candidates' campaign committees shall comply with all applicable statutory campaign reporting requirements;

(iv) not to use or permit the use of campaign contributions for the private benefit of the candidate * or others; and

(v) not to disclose to the candidate the identity of campaign contributors nor to disclose to the candidate the identity of those who were solicited for contribution and refused such solicitation. The candidate may be advised of aggregate contribution information in a manner that does not reveal the source(s) of the contributions.

(c) A judicial candidate subject to public election may personally solicit campaign contributions from members of the judge's family, from a person with whom the judge has an intimate relationship, or from judges over whom the judge does not exercise supervisory or appellate authority.

COMMENTARY

Judicial candidates are prohibited from personally soliciting campaign contributions or personally accepting campaign contributions except to the extent allowed by Section 5C(2)(c). See Section 5A(1)(e). Campaign committees may solicit and accept campaign contributions, manage the expenditure of campaign funds, and generally conduct campaigns. Candidates are responsible for compliance with the requirements of election law and other applicable law, and for the activities of their campaign committees. For instance, under current law candidates should advise their campaign committee to follow the reporting requirements contained in SDCL § 12-27-22 and SDCL 12-27-24 thru 28. Such reports must be filed with the Secretary of State on the dates specified. The candidates* or candidates' campaign committees shall also comply with SDCL § 12-27-15. At the start of a campaign, the candidate must instruct the campaign committee to solicit or accept only such contributions as are reasonable in amount, appropriate under the circumstances, but not to exceed one-thousand dollars in the election year per individual or organization. The candidate must also instruct the campaign committee to comply with all applicable requirements of Section 5C(2).

Candidates' campaign committees established under Section 5C(2) should manage campaign finances responsibly, avoiding deficits that might necessitate post-election fund-raising, to the extent possible. Contributions for a campaign for judicial office should not be knowingly solicited or accepted from a party, or one employed by, affiliated with or a member of the immediate family of a party, to litigation that (a) is before the candidate, (b) may reasonably be expected to come before the candidate if elected, or (c) has come before the candidate so recently that the knowing solicitation or acceptance of funds may give the appearance of improper use of the power or prestige of judicial office. Similarly, contributions may not be knowingly solicited or accepted from any firm, corporation or other organization that has as one of its purposes the promotion of one side of a legal issue which may reasonably be expected to come before the candidate if elected. Contributions may be solicited and accepted from lawyers (including lawyers having cases before, or which may come before, the candidate), provided that the solicitation makes no reference, direct or indirect, to any particular pending or potential litigation.

(3) Except as prohibited by law,* a candidate * for judicial office in a public election may permit the candidate's * name:

(a) to be listed on election materials along with the names of other candidates * for elective public office, and

(b) to appear in promotions of his or her candidacy.

COMMENTARY

Section 5C(3) provides a limited exception to the restrictions imposed by Section 5A(1).

D. Incumbent Judges. A judge shall not engage in any political activity except (i) as authorized under any other Section of this Code, (ii) on behalf of measures to improve the law,* the legal system or the administration of justice, or (iii) as expressly authorized by law.

COMMENTARY

Neither Section 5D nor any other Section of the Code prohibits a judge in the exercise of administrative functions from engaging in planning and other official activities with members of the executive and legislative branches of government. With respect to a judge's activity on behalf of measures to improve the law, the legal system and the administration of justice, see Commentary to Section 4B and Section 4C(1) and its Commentary.

E. Applicability. Canon 5 generally applies to all incumbent judges and judicial candidates.* A successful candidate,* whether or not an incumbent, is subject to judicial discipline for his or her campaign conduct; an unsuccessful candidate * who is a lawyer is subject to lawyer discipline for his or her campaign conduct. A lawyer who is a candidate * for judicial office is subject to Rule 8.2(b) of the South Dakota Model Rules of Professional Conduct.

Source: SL 1993, ch 398 (Supreme Court Rule 93-15), eff. July 1, 1993; SL 2006, ch 274 (Supreme Court Rule 05-13), eff. Jan. 1, 2006; SL 2006, ch 274 (Supreme Court Rule 05-13), eff. July 1, 2013; SL 2013, ch 269 (Supreme Court Rule 13-08), eff. July 1, 2013.

APPLICATION OF THE CODE OF JUDICIAL CONDUCT

A. Application of code. Anyone, whether or not a lawyer, who is an officer of a judicial system magistrate, special master or referee, is a judge within the meaning of this Code. All judges shall comply with this Code except as provided below.

COMMENTARY

The three categories of judicial service in other than a full-time capacity are necessarily defined in general terms because of the widely varying forms of judicial service. For the purposes of this Section, as long as a retired judge is subject to recall the judge is considered to "perform judicial functions." The determination of which category and, accordingly, which specific Code provisions apply to an individual judicial officer, depend upon the facts of the particular judicial service.

B. RESERVED.

C. Continuing Part-time Judge. A continuing part-time judge *:

(1) is not required to comply

(a) except while serving as a judge, with Section 3B(9); and

(b) at any time with Sections 4C(2), 4E(1), 4F, 4G, 4H, 5A(1), 5B(2) and 5D.

(2) shall not act as a lawyer in a proceeding in which the judge has served as a judge or in any other proceeding related thereto.

COMMENTARY

When a person who has been a continuing part-time judge is no longer a continuing part-time judge, including a retired judge no longer subject to recall, that person may act as a lawyer in a proceeding in which he or she has served as a judge or in any other proceeding related thereto only with the express consent of all parties pursuant to Rule 1.12(a) of the ABA Model Rules of Professional Conduct.

D. Periodic Part-time Judge. A periodic part-time judge *:

(1) is not required to comply

(a) except while serving as a judge, with Sections 2A and 3B(9);

(b) at any time, with Sections 4C(1), 4C(2), 4C(3)(a) and (b), 4D(1)(b), 4D(4), 4D(5), 4E 4F, 4G, 4H, 5A(1), 5A(2), 5B(2) and 5D.

(2) shall not act as a lawyer in a proceeding in which the judge has served as a judge or in any other proceeding related thereto.

COMMENTARY

When a person who has been a periodic part-time judge is no longer a periodic part-time judge (no longer accepts appointments), that person may act as a lawyer in a proceeding in which he or she has served as a judge or in any other proceeding related thereto only with the express consent of all parties pursuant to Rule 1.12(a) of the ABA Model Rules of Professional Conduct.

E. Pro Tempore Part-time Judge. A pro tempore part-time judge *:

(1) is not required to comply

(a) except while serving as a judge, with Sections 2A, 2B and 3B(9);

(b) at any time with Sections 2C, 4C(1), 4C(2), 4C(3)(a), 4C(3)(b), 4D(1)(b), 4D(4), 4D(5), 4E, 4F, 4G, 4H, 5A(1), 5A(2), 5B(2) and 5D

(2) A person who has been a pro tempore part-time judge * shall not act as a lawyer in a proceeding in which the judge has served as a judge or in any other proceeding related thereto except as otherwise permitted by Rule 1.12(a) of the ABA Model Rules of Professional Conduct.

F. Time for Compliance. A person to whom this Code becomes applicable shall comply immediately with all provisions of this Code except Sections 4D(2) and 4E and shall comply with these Sections as soon as reasonably possible and shall do so in any event within the period of one year.

COMMENTARY

If serving as a fiduciary when selected as judge, a new judge may, notwithstanding the prohibitions in Section 4E, continue to serve as fiduciary but only for that period of time necessary to avoid serious adverse consequences to the beneficiary of the fiduciary relationship and in no event longer than one year. Similarly, if engaged at the time of judicial selection in a business activity, a new judge may, notwithstanding the prohibitions in Section 4D(3), continue in that activity for a reasonable period but in no event longer than one year.

Source: SL 1993, ch 398 (Supreme Court Rule 93-15), eff. July 1, 1993; SL 2006, ch 274 (Supreme Court Rule 05-13), eff. Jan. 1, 2006.



APPENDIX B TO CHAPTER 16-2

APPENDIX B TO CHAPTER 16-2

CODE OF CONDUCT FOR INTERPRETERS IN THE SOUTH DAKOTA JUDICIARY

Preamble

Many persons who come before the courts are partially or completely excluded from full participation in the proceedings due to limited English proficiency or a speech or hearing impairment. It is essential that the resulting communication barrier be removed, as far as possible, so that these persons are placed in the same position as similarly situated persons for whom there is no such barrier. Interpreters help ensure that such persons may enjoy equal access to justice and that court proceedings and court support services function efficiently and effectively. Interpreters are highly skilled professionals who fulfill an essential role in the administration of justice.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.
Applicability

This Code shall guide and be binding upon all persons, agencies, and organizations who administer, supervise use of, or deliver interpreting services to the judiciary.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.
Canon 1. Accuracy and completeness. Interpreters shall render a complete and accurate interpretation or sight translation, without altering, omitting, or adding anything to what is stated or written, and without explanation.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.
Canon 2. Representation of qualifications. Interpreters shall accurately and completely represent what their training and pertinent experience is and any certification they may have.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.
Canon 3. Impartiality and avoidance of conflict of interest. Interpreters shall be impartial and unbiased and shall refrain from conduct that may give an appearance of bias. Interpreters shall disclose any real or perceived conflict of interest.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.
Canon 4. Professional demeanor. Interpreters shall conduct themselves in a manner consistent with the formality and civility of the court and shall draw as little attention to themselves as possible.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.
Canon 5. Confidentiality. Interpreters shall keep confidential all privileged and other confidential information.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.
Canon 6. Restriction of public comment. Interpreters shall not publicly discuss, report, or offer an opinion concerning a matter in which they are or have been engaged, even when that information is not privileged or required by law to be confidential.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.
Canon 7. Scope of practice. Interpreters shall limit themselves to interpreting or translating, and shall not give legal advice, express personal opinions to individuals for whom they are interpreting, or engage in any other activities which may be construed to constitute a service other than interpreting or translating while serving as an interpreter.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.
Canon 9. Duty to report ethical violations. Interpreters shall report to the proper judicial authority any effort to encourage a lack of compliance with any law, any provision to this Code, or any other official policy governing court interpreting and legal translating.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.
Canon 10. Professional development. Interpreters shall strive to continually improve their skills and knowledge and advance the profession through activities such as professional training and education, and interactions with colleagues and specialists in related fields.

Source: SL 2013, ch 266 (Supreme Court Rule 13-05), eff. Feb. 14, 2013.






Chapter 03 - Supreme Court Rules

§ 16-3-1 Law governing making of rules.

16-3-1. Law governing making of rules. In the exercise of its constitutional and statutory rule-making power the Supreme Court of South Dakota shall proceed as provided by this chapter and as may be provided by its own rules.

Source: SDCL, § 16-3-1 as enacted by SL 1973, ch 129, § 1.



§ 16-3-2 Power of Supreme Court to make rules of practice and procedure--Actions, proceedings, and appeals to which applicable.

16-3-2. Power of Supreme Court to make rules of practice and procedure--Actions, proceedings, and appeals to which applicable. The Supreme Court of South Dakota has power to make all rules of practice and procedure which it shall deem necessary for the administration of justice in all civil and criminal actions, remedies, and proceedings in any and all courts of the state and for the method of taking, hearing, and deciding appeals to the courts from all decisions of public officers, boards, commissions, departments, and institutions exercising quasi-judicial functions, in any case where an appeal from any such decision is allowed by law.

Source: RC 1919, § 5133; SDC 1939 & Supp 1960, § 32.0902.



§ 16-3-3 Substantive rights not to be affected by rules.

16-3-3. Substantive rights not to be affected by rules. No rule promulgated under this chapter shall in any manner abridge, enlarge, or modify the substantive rights of any litigant.

Source: SDC 1939 & Supp 1960, § 32.0902.



§ 16-3-4 Repealed.

16-3-4. Repealed by SL 1973, ch 129, § 4.



§ 16-3-5 Rules governing petitions for and notice of court rules.

16-3-5. Rules governing petitions for and notice of court rules. The Supreme Court shall prescribe by rule the procedure to be followed and notice, if any, to be required for consideration of petitions for adoption, amendment, or repeal of its rules including those actions taken on its own initiative.

Source: SDC 1939 & Supp 1960, § 32.0902; SL 1973, ch 129, § 2.



§ 16-3-5.1 Court rules--Filing of notice of rule changes proposed by Supreme Court--Publication Hearing--Combined notices--Rules governing internal operation effective on filing.

16-3-5.1. Court rules--Filing of notice of rule changes proposed by Supreme Court--Publication hearing--Combined notices--Rules governing internal operation effective on filing. Any new rule, amendment, or repeal of existing rules or statutes relating to the administration of the courts, the number and composition of circuits and judges assigned to the circuits, to pleading, practice, or procedure, or to the admission, disbarment, discipline and reinstatement of attorneys to practice the profession of law may be adopted by the Supreme Court.

A proposed new rule, amendment or repeal shall be filed in the office of the clerk of the Supreme Court together with a discussion of the proposed change which shall include:

(1) The identity of the proponent or proponents of the change;

(2) A detailed explanation of the change and the reasons for the change;

(3) An analysis of the state or federal rule or statute that the change is based upon, if any;

(4) A comparison of the change with federal rules or local federal rules on the same subject, if any, and an explanation of any differences; and

(5) An analysis of how the change affects existing rules or statutes.

The clerk of the Supreme Court shall give thirty days' notice of an intention to adopt, amend, or repeal rules in a publication of general circulation among the active members of the State Bar of South Dakota, or post notice at the Unified Judicial System's website at http://www.sdjudicial.com/ and the State Bar of South Dakota's website at http://www.sdbar.org/, or such other notice as the Court may order. The notice shall fix a time and place when any person interested may appear and be heard with reference to the adoption, amendment, or repeal of rules.

Notice of adoption of several rules, amendments, or repeals of rules may be given at one time and in one notice.

All other rules adopted by the Supreme Court concerning its internal operations under its constitutional or statutory rule-making power shall be filed with the clerk of the Supreme Court and unless otherwise ordered shall become effective when so filed without further notice.

Source: Supreme Court Rule 74-2, April 4, 1974; SL 2003, ch 263, (Supreme Court Rule 03-4), eff. July 1, 2003; SL 2010, ch 252 (Supreme Court Rule 09-08), eff. Sept. 24, 2009.



§ 16-3-6 Repealed.

16-3-6. Repealed by SL 1973, ch 129, § 4.



§ 16-3-7 Filing of rules with secretary of state--Distribution and publication.

16-3-7. Filing of rules with secretary of state--Distribution and publication. A certified copy of all orders entered by the Supreme Court relating to rules adopted by it shall be filed with the secretary of state and, unless otherwise fixed by the order, shall become effective thirty days after filing with the secretary of state. Copies shall be mailed to all judges and to the South Dakota Code Commission and shall be printed in the session laws as provided by § 2-9-11 and in the South Dakota Codified Laws as provided by § 2-16-6 unless otherwise ordered by the court. Such rules may be printed in the South Dakota Reports or such other publications as the court may deem advisable.

Source: SL 1909, ch 13; RC 1919, § 5144; SDC 1939 & Supp 1960, § 32.0902; SL 1973, ch 129, § 3.



§ 16-3-8 Repealed.

16-3-8. Repealed by SL 1973, ch 129, § 4.



§ 16-3-9 Supreme Court rules governing attorneys.

16-3-9. Supreme Court rules governing attorneys. The Supreme Court shall also have power to make all necessary rules for the admission, disbarment, discipline, and reinstatement of attorneys at law to practice the profession of law in this state.

Source: SDC 1939 & Supp 1960, § 32.0902.



§ 16-3-10 Facsimile transmissions to Supreme Court justices.

16-3-10. Facsimile transmissions to Supreme Court justices. Any facsimile transmission of motions, petitions, briefs, or any other type of pleading that an attorney proposed to transmit to a justice's home or office shall only be transmitted after the attorney or his/her representative has contacted the justice and received the justice's approval for the facsimile transmission. This procedure does not apply to any data transmitted by the Supreme Court clerk's office.

Source: SL 1992, ch 369 (Supreme Court Rule 92-4).



§ 16-3-11 Grounds for declaration of judicial emergency.

16-3-11. Grounds for declaration of judicial emergency. A judicial emergency may be declared to exist if an emergency or natural disaster substantially endangers or infringes upon the normal functioning of the judicial system, the ability of persons to avail themselves of the judicial system, the ability of litigants or others to have access to the courts, or to meet schedules or time deadlines imposed by court order or rule, statute, or administrative rule.

Source: SL 2007, ch 132, § 1.



§ 16-3-12 Supreme Court declaration of judicial emergency by order--Contents.

16-3-12. Supreme Court declaration of judicial emergency by order--Contents. The Supreme Court may declare the existence of a judicial emergency, which shall be done by order. The order shall state:

(1) The jurisdictions affected by the order;

(2) The nature of the emergency necessitating the order;

(3) The period or duration of the judicial emergency; and

(4) Notwithstanding the provisions of § 16-6-16, any other information relevant to the suspension or restoration of court operations.

An order issued under this section takes effect immediately upon its issuance and may have retroactive effect to the extent specifically provided.

Source: SL 2007, ch 132, § 2.



§ 16-3-13 Designation of another facility for court business.

16-3-13. Designation of another facility for court business. If the emergency or natural disaster makes access to the office of the clerk of court or a courthouse impossible or impractical, the order declaring the judicial emergency may designate another facility, which is reasonably accessible and appropriate, for the business of the court.

Source: SL 2007, ch 132, § 3.



§ 16-3-14 Suspension, extension, or other relief from deadlines, time schedules, or filing requirements.

16-3-14. Suspension, extension, or other relief from deadlines, time schedules, or filing requirements. An order declaring a judicial emergency may suspend, toll, extend, or otherwise grant relief from deadlines, time schedules, or filing requirements imposed by otherwise applicable statutes, rules, or court orders, whether in civil cases, criminal cases, administrative matters or any other legal proceedings as determined necessary. The days covered by a judicial emergency order are deemed a holiday for time computation under the rules of civil procedure.

Source: SL 2007, ch 132, § 4.



§ 16-3-15 Notice of order declaring judicial emergency.

16-3-15. Notice of order declaring judicial emergency. Upon the issuance of a judicial emergency order, or any modification or extension of such an order, notice shall be given to the justices of the Supreme Court, the clerk of the Supreme Court, the judges and clerks of the court for the affected jurisdictions, litigants, attorneys and the public. Notice may be provided by whatever means is reasonably calculated to reach such persons under the circumstances and may, without limitation, include mailing, publication in newspapers of local or statewide circulation, posting of written notices at courthouses or other public gathering sites, transmittal by facsimile or e-mail, or announcement on television, radio, or public address systems.

Source: SL 2007, ch 132, § 5.






Chapter 04 - Supreme Court Reports

§ 16-4-1 Contract for publication of opinions--Payment.

16-4-1. Contract for publication of opinions--Payment. The Supreme Court of the State of South Dakota is hereby vested with full and complete authority to arrange and contract for timely publication of its opinions from time to time, as may be required, which contract shall be paid for from moneys appropriated for this purpose.

Source: SL 1893, ch 156, §§ 3 to 6, 9, 10, 14; SL 1899, ch 122, §§ 1, 3; RPolC 1903, §§ 634 to 637, 640, 641, 645; SL 1905, ch 167; SL 1907, ch 235; SL 1917, ch 342; RC 1919, §§ 5147 to 5150, 5153 to 5155, 5159; SL 1931, ch 250, §§ 1 to 3; SDC 1939, §§ 32.0302 to 32.0308; SL 1953, ch 192; SDCL, §§ 16-4-3 to 16-4-13; SL 1975, ch 163, § 1.



§ 16-4-2 to 16-4-15. Repealed.

16-4-2 to 16-4-15. Repealed by SL 1975, ch 163, § 2.






Chapter 05 - Judicial Circuits And Terms Of Court

§ 16-5-1 Repealed.

16-5-1. Repealed by SL 1984, ch 12, § 11.



§ 16-5-1.1 Repealed.

16-5-1.1. Repealed by SL 1974, ch 154, § 5.



§ 16-5-1.2 Number of judicial circuits--Counties included.

16-5-1.2. Number of judicial circuits--Counties included. There shall be seven judicial circuits which shall be numbered and consist of counties as follows:

(1) First Circuit: Aurora, Bon Homme, Brule, Buffalo, Charles Mix, Clay, Davison, Douglas, Hanson, Hutchinson, McCook, Turner, Union, and Yankton Counties;

(2) Second Circuit: Lincoln and Minnehaha Counties;

(3) Third Circuit: Beadle, Brookings, Clark, Codington, Deuel, Grant, Hamlin, Hand, Jerauld, Kingsbury, Lake, Miner, Moody, and Sanborn Counties;

(4) Fourth Circuit: Butte, Corson, Dewey, Harding, Lawrence, Meade, Perkins, and Ziebach Counties;

(5) Fifth Circuit: Brown, Campbell, Day, Edmunds, Faulk, Marshall, McPherson, Roberts, Spink, and Walworth Counties;

(6) Sixth Circuit: Bennett, Gregory, Haakon, Hughes, Hyde, Jackson, Jones, Lyman, Mellette, Potter, Stanley, Sully, Todd, and Tripp Counties; and

(7) Seventh Circuit: Custer, Fall River, Oglala Lakota, and Pennington Counties.
Source: SDC 1939, §§ 32.0406 to 32.0415; SL 1939, ch 130; SL 1941, ch 150, § 1; SL 1953, ch 193; SL 1953, ch 194; SL 1955, ch 123; SL 1957, ch 170; SL 1957, ch 171; SL 1959, ch 224; SL 1963, ch 219; SL 1963, ch 220; SL 1964, ch 106; SL 1964, ch 107; SL 1965, ch 156; SL 1966, ch 114, §§ 3 to 10; SL 1967, ch 138; SL 1967, ch 139, §§ 1 to 3; SDCL §§ 16-5-2 to 16-5-11; SL 1969, ch 144, §§ 1, 2; SL 1970, ch 134; SL 1970, ch 135; SL 1971, ch 152; Supreme Court Rule No. 6, 1972; Supreme Court Order, Sept. 12, 1973, Par. 1; Supreme Court Rule 76-7; Supreme Court Rule 83-5; SL 2000, ch 265 (Supreme Court Order, Aug. 10, 1999); SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 16-5-2 to 16-5-9. Repealed.

16-5-2 to 16-5-9. Repealed by SL 2000, ch 265 (Supreme Court Order of Aug. 10, 1999).



§ 16-5-10 Repealed.

16-5-10. Repealed by Supreme Court Rule 77-1.



§ 16-5-12 First day of term falling on holiday.

16-5-12. First day of term falling on holiday. Whenever the first day of any term of the circuit court falls upon a legal holiday, such term shall begin on the following day.

Source: SL 1890, ch 76, § 10; RPolC 1903, § 663; RC 1919, § 5183; SDC 1939 & Supp 1960, § 32.0420.



§ 16-5-13 Simultaneous terms of circuit court in different counties.

16-5-13. Simultaneous terms of circuit court in different counties. Two or more terms of the circuit court may be held in different counties of the same circuit at the same time.

Source: RC 1919, § 5183; SDC 1939 & Supp 1960, § 32.0420.



§ 16-5-14 Simultaneous sessions of circuit court in same or different counties.

16-5-14. Simultaneous sessions of circuit court in same or different counties. Sessions of circuit court may be held by two or more judges in the same circuit, or in the same county, at the same time, whether or not all of the judges are judges of the circuit.

Source: Supreme Court Rule, Part 2, Rule 46 adopted Sept. 7, 1923, 46 SD XIV; SDC 1939 & Supp 1960, § 33.1107.



§ 16-5-15 Special terms of courts of record--Order filed with clerk--Powers at special term.

16-5-15. Special terms of courts of record--Order filed with clerk--Powers at special term. At any time he may deem it necessary or advisable, the judge of any trial court of record may order a special term to be held, by written order filed with the clerk at least fifteen days before the opening of such term. Anything which may be done at a regular term may be done at a special term.

Source: Supreme Court Rule 118, 1939; SDC 1939 & Supp 1960, § 33.1105.



§ 16-5-16 Special emergency term of court when immediate trial demanded by extraordinary circumstances--Summons of jury.

16-5-16. Special emergency term of court when immediate trial demanded by extraordinary circumstances--Summons of jury. In any case where, because of any extraordinary circumstances, the interests of justice demand an immediate trial, the court may, upon its own motion, call and hold a special term of court, and summon a jury when necessary, in the county where such action is pending, and hear, try, and determine such action and render judgment therein without delay.

Source: SDC 1939 & Supp 1960, § 33.1106.



§ 16-5-17 Special and adjourned terms of circuit court.

16-5-17. Special and adjourned terms of circuit court. The circuit judge may by order provide for the holding of such additional special terms, or adjourned terms as the pending business, in his judgment, requires.

Source: SDC 1939 & Supp 1960, § 33.1101.



§ 16-5-18 Special term of circuit court on request of county commissioners--Order filed with clerk.

16-5-18. Special term of circuit court on request of county commissioners--Order filed with clerk. The judge of the circuit court shall have power, upon request of the board of county commissioners or upon his own motion, by an order to that effect, to appoint and hold special terms, at the county seat of any county within his circuit, and such special terms shall be regarded the same as the regular terms prescribed by this chapter; provided that the order for any such special term shall be filed in the office of the clerk of courts at least ten days before the opening of such term.

Source: PolC 1877, ch 13, § 5; SL 1879, ch 27, § 9; SL 1881, ch 84, § 16; SL 1885, ch 71, § 1; CL 1887, § 426; RPolC 1903, § 661; RC 1919, § 5182; SDC 1939 & Supp 1960, § 32.0419.



§ 16-5-19 Repealed.

16-5-19. Repealed by SL 1985, ch 15, § 3.



§ 16-5-20 Repealed.

16-5-20. Repealed by SL 1974, ch 55, § 50.



§ 16-5-21 Repealed.

16-5-21. Repealed by SL 1985, ch 15, § 3.



§ 16-5-22 Place of holding terms of circuit court.

16-5-22. Place of holding terms of circuit court. All terms of the circuit court within and for each county shall be held at the county seat thereof.

Source: SL 1913, ch 160, § 1; RC 1919, § 5185; SL 1923, ch 303, § 4; SDC 1939 & Supp 1960, § 32.0401; SL 1966, ch 114, § 1; SL 1985, ch 15, § 33.



§ 16-5-23 Regular terms of circuit court held if cases ready for trial--Juries called.

16-5-23. Regular terms of circuit court held if cases ready for trial--Juries called. At the time designated by law, there shall be regular terms of circuit court held in the several counties, if there be any cases ready for trial. Juries shall be called for such terms if there are any jury cases for trial.

Source: SDC 1939 & Supp 1960, § 33.1101.



§ 16-5-24 Postponement of opening of term of circuit court--Adjournment by clerk in absence of judge.

16-5-24. Postponement of opening of term of circuit court--Adjournment by clerk in absence of judge. If he deem it proper, the presiding judge of the circuit court may postpone the opening of a term for a reasonable time to a day certain. If no order of postponement be made and the presiding judge does not appear at the time for the opening of the term, the clerk of courts may adjourn court from day to day until the arrival of the judge or an order of postponement or adjournment is received.

Source: PolC 1877, ch 14, § 5; CL 1887, § 442; RPolC 1903, § 952; RC 1919, § 5183; SDC 1939 & Supp 1960, § 33.1103.



§ 16-5-25 Adjournment of circuit court term--Resumption of business on day fixed.

16-5-25. Adjournment of circuit court term--Resumption of business on day fixed. Any regular or special term of the circuit court may be adjourned, by order entered in the minutes, to any day preceding the first day of the next regular term in the county in which the court is being held, at which time the business of the court shall be resumed as if no adjournment had taken place.

Source: SL 1890, ch 76, § 10; RPolC 1903, § 663; RC 1919, § 5183; SDC 1939 & Supp 1960, § 33.1103.



§ 16-5-26 Adjournment of circuit court to day certain or until notice--Jury panel retained.

16-5-26. Adjournment of circuit court to day certain or until notice--Jury panel retained. At the end of any sitting, the circuit court may adjourn the term from time to time to a day certain or until the further notice and order of the court, in which case the same jury panel shall report as may be ordered.

Source: SDC 1939 & Supp 1960, § 33.1102.



§ 16-5-27 Regular term in session until terminated or next term.

16-5-27. Regular term in session until terminated or next term. Unless terminated by order of the court, a regular term of the circuit court shall be deemed in session and subject to sitting at call of the court, until the actual opening of the next following regular or special term.

Source: SDC 1939 & Supp 1960, § 33.1102.



§ 16-5-28 Termination of circuit court term--Dismissal of jury--Special term and new jury.

16-5-28. Termination of circuit court term--Dismissal of jury--Special term and new jury. The judge may at any time terminate a term of the circuit court and dismiss the jury from further attendance by an order declaring the term at an end, announced in open court and entered in the minutes. The judge may thereafter call a special term if in his opinion the public interest requires it, and may order a new jury panel drawn, for such special term.

Source: SDC 1939 & Supp 1960, § 33.1102.






Chapter 06 - Circuit Courts

§ 16-6-1 Number of judges in judicial circuits.

16-6-1. Number of judges in judicial circuits. The number of circuit judges of each of the judicial circuits established by § 16-5-1.2 is as follows:

(1) First Circuit: Six circuit judges;

(2) Second Circuit: Eleven circuit judges;

(3) Third Circuit: Six circuit judges;

(4) Fourth Circuit: Four circuit judges;

(5) Fifth Circuit: Four circuit judges;

(6) Sixth Circuit: Four circuit judges;

(7) Seventh Circuit: Eight circuit judges.
Source: SDC 1939 & Supp 1960, § 32.0402; SL 1966, ch 114, § 2; SDCL § 16-6-2; SL 1972, ch 119; SDCL Supp, § 16-6-2.1; Supreme Court Rule, No. 6, 1972; Supreme Court Order, Sept. 12, 1973, Par. II; Supreme Court Order, June 20, 1975; Supreme Court Rule 76-7; Supreme Court Rule 83-6; Supreme Court Rule 88-1, SL 1989, ch 454; Supreme Court Rule 97-24; SL 2000, ch 265 (Supreme Court Order, Aug. 10, 1999); ch 266 (Supreme Court Order, March 16, 2000); SL 2003, ch 271 (Supreme Court Order, April 24, 2002); SL 2007, ch 300 (Supreme Court Rule 06-68), eff. Oct. 3, 2006; SL 2010, ch 250 (Supreme Court Rule 09-06), eff. May 27, 2009; SL 2015, ch 116, § 1.



§ 16-6-2 Repealed.

16-6-2. Repealed by SL 1972, ch 120, § 2.



§ 16-6-2.1 Repealed.

16-6-2.1. Repealed by SL 1974, ch 154, § 5.



§ 16-6-3 Time of election of judges--Terms of office.

16-6-3. Time of election of judges--Terms of office. At the general election in the year 1974 and every eight years thereafter, the judges of the circuit courts shall be elected for a term of eight years.

Source: SL 1901, ch 118, § 1; RPolC 1903, § 651; RC 1919, § 5166; SDC 1939 & Supp 1960, § 32.0402; SL 1966, ch 114, § 2; SL 1973, ch 130, § 1; Supreme Court Rule 74-1.



§ 16-6-4 Repealed.

16-6-4. Repealed by SL 1973, ch 130, § 13.



§ 16-6-5.1 Additional compensation of presiding circuit judge--Not subject to certain retirement provisions.

16-6-5.1. Additional compensation of presiding circuit judge--Not subject to certain retirement provisions. The presiding judge of each circuit shall receive additional compensation for administrative duties in the sum of two thousand dollars for each presiding circuit court judge. The additional compensation provided for by this section shall not be credited to the highest average annual compensation for retirement benefits under § 3-12-92 or 3-12-93, or treated as compensation subject to contribution for retirement purposes under § 3-12-71.

Source: SL 1974, ch 31, § 2; SDCL Supp, § 16-6-5; SL 1977, ch 6, § 11; SL 1989, ch 178, § 3.



§ 16-6-6 Reimbursement of expenses of circuit judges--Waiver of right to claim travel expenses.

16-6-6. Reimbursement of expenses of circuit judges--Waiver of right to claim travel expenses. Each circuit judge shall be reimbursed all necessary expenses incurred in the performance of the duties of office including traveling expense, food, and lodging while traveling outside the county designated by the presiding judge as the circuit judge's duty station, together with telephone, postage, and stationery. However, if the circuit judge does not claim travel expenses within one year of incurring such expenses, the right to claim such expenses is waived. Payment shall be made upon an itemized verified voucher filed with the state auditor.

Source: SL 1907, ch 49; SL 1915, ch 154; RC 1919, § 5169; SL 1919, ch 159, § 1; SL 1925, ch 129; SDC 1939, § 32.0404; SL 1947, ch 151, § 1; SDC Supp 1960, § 32.0404-1 (2); SL 1987, ch 156; SL 1994, ch 406.



§ 16-6-7 Courtroom facilities for circuit judges provided by counties.

16-6-7. Courtroom facilities for circuit judges provided by counties. The board of county commissioners in every county in this state may provide the circuit judge of the judicial circuit of which such county forms a part with suitable and sufficient courtroom facilities and equip the same to conduct the business of the court at a place other than the county seat of such county but within said county where such judge resides.

Source: SL 1923, ch 143; SDC 1939, § 32.0405; SL 1957, ch 169; SL 1963, ch 218; SL 1975, ch 162, § 16.



§ 16-6-8 Chancery and common-law jurisdiction of circuit court.

16-6-8. Chancery and common-law jurisdiction of circuit court. The circuit court possesses chancery as well as common-law jurisdiction.

Source: CCivP 1877, § 27; CL 1887, § 4824; RCCivP 1903, § 29; RC 1919, § 2113; SDC 1939 & Supp 1960, § 32.0903.



§ 16-6-9 Original civil jurisdiction of circuit court.

16-6-9. Original civil jurisdiction of circuit court. The circuit court has original jurisdiction as follows:

(1) In all actions or proceedings in chancery;

(2) In all actions at law and in equity;

(3) In all cases where the title or boundary to real property comes in question;

(4) In all actions for divorce or annulment of marriage;

(5) In all matters of probate, guardianship, conservatorship, and settlement of estates of deceased persons;

(6) Proceedings relating to minors under chapters 26-7A, 26-8A, 26-8B, and 26-8C;

(7) In all other cases now or hereafter provided by law granting jurisdiction to the circuit court, and as heretofore granted to district county, municipal, justice of the peace, and police magistrate courts.
Source: CCivP 1877, § 28; CL 1887, § 4825; RCCivP 1903, § 30; RC 1919, § 2114; SDC 1939 & Supp 1960, § 32.0904; SL 1973, ch 130, § 2; SL 1993, ch 213, § 94.



§ 16-6-9.1 Repealed.

16-6-9.1. Repealed by SL 2015, ch 117, § 1.



§ 16-6-9.2 Facsimile transmissions--Applicable statutory requirements.

16-6-9.2. Facsimile transmissions--Applicable statutory requirements. The circuit court may use facsimile transmission to accelerate the issuance, execution, and delivery of all papers, orders and warrants, including, but not limited to, the following:

(1) Criminal matters: arrest and search warrants;

(2) Juvenile matters: orders or warrants for taking a juvenile into custody and for the release or detention of the juvenile;

(3) Family matters: ex parte temporary orders for protection; and

(4) Civil cases: temporary restraining orders.

Unless modified herein, existing statutory requirements shall apply. Signatures, certifications, authentications, and other forms of verification on facsimiles shall have the same force and effect as their original counterparts.

Source: SL 1991, ch 450 (Supreme Court Rule 91-16).



§ 16-6-10 Appellate jurisdiction of circuit court.

16-6-10. Appellate jurisdiction of circuit court. The circuit court has jurisdiction of appeals from all final judgments, decrees, or orders of all courts of limited jurisdiction, inferior officers, or tribunals, in the cases prescribed by statute.

Source: CCivP 1877, § 29; CL 1887, § 4826; RCCivP 1903, § 31; RC 1919, § 2115; SDC 1939 & Supp 1960, § 32.0905; SL 1973, ch 130, § 3.



§ 16-6-11 Repealed.

16-6-11. Repealed by SL 1972, ch 8, § 36.



§ 16-6-12 Original criminal jurisdiction of circuit court.

16-6-12. Original criminal jurisdiction of circuit court. The circuit court has exclusive original jurisdiction to try and determine all cases of felony, and original jurisdiction concurrent with courts of limited jurisdiction as provided by law to try and determine all cases of misdemeanor and actions or proceedings for violation of any ordinance, bylaw, or other police regulation of political subdivisions.

Source: CCrimP 1877, § 17; CL 1887, § 7041; RCCrimP 1903, § 13; RC 1919, § 4653; SDC 1939 & Supp 1960, § 32.0906; SL 1968, ch 143, § 10; SL 1973, ch 130, § 4.



§ 16-6-13 Repealed.

16-6-13. Repealed by SL 1973, ch 130, § 13.



§ 16-6-14 Circuit court jurisdiction as to persons detained.

16-6-14. Circuit court jurisdiction as to persons detained. The circuit court has jurisdiction to inquire into the cause of detention of all persons confined in the jail of the county or otherwise detained, and to make an order for their recommitment or discharge, or otherwise according to law, and to exercise such other powers as are conferred by the Constitution and statutes of this state.

Source: CCrimP 1877, § 17; CL 1887, § 7041; RCCrimP 1903, § 13; RC 1919, § 4653; SDC 1939 & Supp 1960, § 32.0906; SL 1968, ch 143, § 10.



§ 16-6-15 Circuit court writs in exercise of powers.

16-6-15. Circuit court writs in exercise of powers. The circuit court has the power to issue writs of habeas corpus, mandamus, quo warranto, certiorari, and all other writs necessary to carry into effect its judgments, decrees, and orders, and to give to it a general control over inferior courts, officers, boards, tribunals, corporations, and persons.

Source: CCivP 1877, § 29; CL 1887, § 4826; RCCivP 1903, § 31; RC 1919, § 2115; SDC 1939 & Supp 1960, § 32.0903.



§ 16-6-16 Court always open for business--Place of hearings and determinations.

16-6-16. Court always open for business--Place of hearings and determinations. The circuit court is always open for the purposes of hearing and determining all actions, special proceedings, motions, and applications of whatever kind or character, and whether of a civil or criminal nature, arising under the laws of the state and of which it has jurisdiction, original or appellate, except issues of fact in civil and criminal actions, and all such actions, special proceedings, motions, and applications may be heard and determined at any place within the judicial circuit in which is situated the county wherein the same is brought or is pending, except as provided in § 16-6-17.

Source: SL 1887, ch 81, § 1; CL 1887, § 4828; RCCivP 1903, § 33; RC 1919, § 2117; SDC 1939 & Supp 1960, § 33.0801.



§ 16-6-17 Issues of fact tried in proper county--Order at chambers any place within state.

16-6-17. Issues of fact tried in proper county--Order at chambers any place within state. Issues of fact in any civil or criminal action in the circuit court shall be tried in the county in which the action is brought, or to which the place of trial is changed by order of the court upon the consent of the parties to such action or their attorneys, or upon the grounds now or hereafter provided by law. Nothing in this section or § 16-6-16 prevents the judge of any circuit court from making any order at chambers at any place within the state in any matter properly before the judge.

Source: SL 1887, ch 81, § 1; CL 1887, § 4828; RCCivP 1903, § 33; RC 1919, § 2117; SDC 1939 & Supp 1960, § 33.0801; SL 2007, ch 133, § 1.



§ 16-6-18 Repealed.

16-6-18. Repealed by SL 1973, ch 130, § 13.



§ 16-6-19 Transferred.

16-6-19. Transferred to § 16-2-21.



§ 16-6-20 Transferred.

16-6-20. Transferred to § 16-2-20.



§ 16-6-21 to 16-6-28. Repealed.

16-6-21 to 16-6-28. Repealed by SL 1973, ch 130, § 13.



§ 16-6-29 Circuit judge as judge in any circuit--Effect of acts in other circuits--Separation from office.

16-6-29. Circuit judge as judge in any circuit--Effect of acts in other circuits--Separation from office. A judge of the circuit court is a judge of the circuit court in the State of South Dakota and in any circuit in which he acts as a judge. The orders, judgments, and decrees of a circuit judge acting in a county other than one in his own circuit shall be as effectual for all purposes as though made by a judge regularly elected and qualified therein; and such judge so acting, so long as he is a circuit judge, may thereafter enforce, amend, or vacate any order, decree, or judgment made by him, but in case of his separation from office or upon his request, the judge regularly elected for such circuit shall have such power and authority.

Source: SDC 1939 & Supp 1960, § 33.1206; SL 1973, ch 130, § 7.



§ 16-6-30 Repealed.

16-6-30. Repealed by SL 1973, ch 130, § 13.



§ 16-6-31 Mandatory retirement of judges at age seventy--Conclusion of pending matters.

16-6-31. Mandatory retirement of judges at age seventy--Conclusion of pending matters. A judge of a circuit court is automatically retired on the first Tuesday after the first Monday of January next after the general election at which members of the Legislature are elected immediately following the attainment of age seventy of such judge. Such judge shall conclude all matters pending before him unless the Supreme Court makes other provisions for the disposition of such matters.

Source: SL 1973, ch 133, § 1; SDCL Supp, § 16-8-5.1.



§ 16-6-32 Service by retired justices and judges--Effect of acts.

16-6-32. Service by retired justices and judges--Effect of acts. Retired justices and judges, with their consent, may be authorized by the Chief Justice to preside in any action or proceeding, or over any term of court, in the circuit court and when so authorized and acting, the orders, judgments, and decrees of that court entered by him are as effectual for all purposes as though made by a regularly elected or appointed judge. The Supreme Court shall provide for the reimbursement of their expenses.

Source: SL 1971, ch 153, §§ 1, 2; SDCL Supp, §§ 16-8-13, 16-8-14; SL 1974, ch 154, § 4.






Chapter 07 - Circuit Court Bailiffs, Reporters And Interpreters [Repealed]

CHAPTER 16-7

CIRCUIT COURT BAILIFFS, REPORTERS AND INTERPRETERS [REPEALED]

[Repealed by SL 1974, ch 152, § 2; SL 1974, ch 155; SL 1974, ch 162, § 2]



Chapter 08 - Supreme And Circuit Court Judges' Retirement Program [Repealed And Transferred]

§ 16-8-1 to 16-8-5. Repealed.

16-8-1 to 16-8-5. Repealed by SL 1974, ch 35, § 80.



§ 16-8-5.1 Transferred.

16-8-5.1. Transferred to §§ 16-1-4.1, 16-6-31.



§ 16-8-6 to 16-8-11. Repealed.

16-8-6 to 16-8-11. Repealed by SL 1974, ch 35, 80.



§ 16-8-12 Repealed.

16-8-12. Repealed by SL 1971, ch 153, 3.



§ 16-8-13 , 16-8-14. Repealed.

16-8-13, 16-8-14. Repealed by SL 1974, ch 154, 5.






Chapter 09 - District County Courts [Repealed]

CHAPTER 16-9

DISTRICT COUNTY COURTS [REPEALED]

[Repealed by SL 1973, ch 130, § 14]



Chapter 10 - County Clerk Of Courts [Repealed And Transferred]

§ 16-10-1 , 16-10-2. Repealed.

16-10-1, 16-10-2. Repealed by SL 1974, ch 55, 50.



§ 16-10-2.1 , 16-10-2.2. Transferred.

16-10-2.1, 16-10-2.2. Transferred to §§ 16-2-25, 16-2-26.



§ 16-10-3 , 16-10-4. Repealed.

16-10-3, 16-10-4. Repealed by SL 1974, ch 55, 50.



§ 16-10-5 Transferred.

16-10-5. Transferred to § 16-2-28.



§ 16-10-6 , 16-10-7. Transferred.

16-10-6, 16-10-7. Transferred to §§ 16-2-30, 16-2-31.



§ 16-10-8 Transferred.

16-10-8. Transferred to § 16-2-29.



§ 16-10-9 , 16-10-10. Transferred.

16-10-9, 16-10-10. Transferred to §§ 16-2-32, 16-2-33.



§ 16-10-11 to 16-10-13. Repealed.

16-10-11 to 16-10-13. Repealed by SL 1974, ch 55, 50.






Chapter 11 - Municipal Courts [Repealed]

CHAPTER 16-11

MUNICIPAL COURTS [REPEALED]

[Repealed by SL 1973, ch 130, § 14]



Chapter 11A - District County Court And Municipal Court Judges' Retirement Program [Repealed]

CHAPTER 16-11A

DISTRICT COUNTY COURT AND MUNICIPAL COURT JUDGES' RETIREMENT

PROGRAM [REPEALED]

[Repealed by SL 1974, ch 135, § 80]



Chapter 12 - Justices Of The Peace And Police Magistrates [Repealed]

CHAPTER 16-12

JUSTICES OF THE PEACE AND POLICE MAGISTRATES [REPEALED]

[Repealed by SL 1973, ch 130, § 14]



Chapter 12A - Magistrate Courts

§ 16-12A-1 Repealed.

16-12A-1. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-1.1 "Magistrate" defined--License to practice law required.

16-12A-1.1. "Magistrate" defined--License to practice law required. As used in this chapter, the term, magistrate, means a clerk magistrate or a magistrate judge appointed under the authority of this chapter. Any magistrate judge appointed under the authority of this chapter shall be licensed to practice law in the State of South Dakota.

Source: SL 2003, ch 117, § 1.



§ 16-12A-2 , 16-12A-2.1. Repealed.

16-12A-2, 16-12A-2.1. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-2.2 Magistrate court established within each circuit.

16-12A-2.2. Magistrate court established within each circuit. Pursuant to the provisions of S.D. Const., Art. V, § 4, there is hereby established within each judicial circuit a magistrate court.

Source: SL 2003, ch 117, § 2.



§ 16-12A-2.3 Court with magistrate judge as court of record.

16-12A-2.3. Court with magistrate judge as court of record. Any magistrate court with a magistrate judge presiding is a court of record. However, no magistrate court with a clerk magistrate presiding is a court of record.

Source: SL 2003, ch 117, § 3.



§ 16-12A-3 Repealed.

16-12A-3. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-3.1 Repealed.

16-12A-3.1. Repealed by SL 2004, ch 317 (Supreme Court Rule 03-16), eff. Jan. 1, 2004.



§ 16-12A-3.2 Repealed.

16-12A-3.2. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-3.3 Number of magistrates appointed.

16-12A-3.3. Number of magistrates appointed. Subject to such rules as may be promulgated by the Supreme Court, the presiding circuit judge in each judicial circuit shall appoint a sufficient number of magistrates as may be necessary to provide adequate and qualified judicial personnel for each county and municipality in the circuit.

Source: SL 2003, ch 117, § 4.



§ 16-12A-4 Repealed.

16-12A-4. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-4.1 Repealed.

16-12A-4.1. Repealed by SL 2004, ch 318 (Supreme Court Rule 03-17), eff. Jan. 1, 2004.



§ 16-12A-4.2 Appointment and tenure of magistrates--Terms of office.

16-12A-4.2. Appointment and tenure of magistrates--Terms of office. Each magistrate shall be appointed by the presiding judge of the circuit court and serve at the pleasure of the presiding judge. However, the Supreme Court may, by rule, provide that magistrates may be appointed for a definite term.

Source: SL 2003, ch 117, § 5.



§ 16-12A-5 to 16-12A-7. Repealed.

16-12A-5 to 16-12A-7. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-7.1 Repealed.

16-12A-7.1. Repealed by SL 2004, ch 319 (Supreme Court Rule 03-18), eff. Jan. 1, 2004.



§ 16-12A-7.2 Repealed.

16-12A-7.2. Repealed by SL 2004, ch 320 (Supreme Court Rule 03-19) eff. Jan. 1, 2004.



§ 16-12A-8 to 16-12A-10.1. Repealed.

16-12A-8 to 16-12A-10.1. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-10.2 Compensation of magistrates--Budgeting and appropriations.

16-12A-10.2. Compensation of magistrates--Budgeting and appropriations. The compensation of a magistrate shall be fixed by law and for such purpose the Supreme Court in its annual consolidated budget for the Unified Judicial System shall make recommendations relating thereto. The state shall provide from funds appropriated therefor for the salaries and travel expenses of the magistrates of the circuit court.

Source: SL 2003, ch 117, § 6.



§ 16-12A-11 to 16-12A-27. Repealed.

16-12A-11 to 16-12A-27. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-27.1 Right of appeal to circuit court.

16-12A-27.1. Right of appeal to circuit court. Unless appeal is denied by law, there is a right of appeal to the circuit court from any final order or judgment of the magistrate court, and such appeal shall be taken in the manner prescribed by law or rule for appeals to the circuit court.

Source: SL 2003, ch 117, § 7.



§ 16-12A-28 to 16-12A-29. Repealed.

16-12A-28 to 16-12A-29. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-29.1 Counties to provide facilities for court.

16-12A-29.1. Counties to provide facilities for court. Each county in the state shall provide suitable and adequate facilities for the magistrate court, including the facilities necessary to make the space provided functional for its intended use.

Source: SL 2003, ch 117, § 8.



§ 16-12A-30 Repealed.

16-12A-30. Repealed by SL 2003, ch 117, § 43.



§ 16-12A-30.1 Municipality to provide facilities for court.

16-12A-30.1. Municipality to provide facilities for court. Any municipality in the state may, at its discretion, and in cooperation with the presiding judge of the circuit, provide suitable and adequate quarters for a magistrate court assigned principally to serve the municipality, including the facilities necessary to make the space provided functional for its intended use.

Source: SL 2003, ch 117, § 9.



§ 16-12A-31 Filing fees.

16-12A-31. Filing fees. Filing fees in magistrate court, unless otherwise provided by law, shall be the same as the fees chargeable by the clerk of courts for the filing of actions or proceedings in the circuit court, including the fees prescribed pursuant to § 14-6-1 where applicable.

Source : Supreme Court Rule 75-3, § 5; Supreme Court Rule 83-4.






Chapter 12B - Magistrate Judges

§ 16-12B-1 Temporary transfer of magistrate judge--Powers and duties.

16-12B-1. Temporary transfer of magistrate judge--Powers and duties. If the business of a magistrate court with a magistrate judge presiding becomes congested or if a magistrate judge is, for any cause, unable to act, the Chief Justice of the Supreme Court may, by order, temporarily transfer to such magistrate court a magistrate judge from another circuit. The magistrate judge acting in a county other than one in his or her own circuit shall have all the powers and duties of a magistrate judge regularly appointed and qualified therein.

Source: SL 2003, ch 117, § 10.



§ 16-12B-1.1 Number of magistrate judges.

16-12B-1.1. Number of magistrate judges. The number of magistrate judges in the judicial circuits established by § 16-5-1.2 is fixed as follows:

(1) First Circuit: Two full-time magistrate judges;

(2) Second Circuit: Four full-time magistrate judges;

(3) Third Circuit: Two full-time magistrate judges;

(4) Fourth Circuit: One full-time and one part-time magistrate judge;

(5) Fifth Circuit: One full-time magistrate judge;

(6) Sixth Circuit: One full-time magistrate judge; and

(7) Seventh Circuit: Four full-time magistrate judges.
Source: § 16-12A-3.1; SL 2004, ch 317 (Supreme Court Rule 03-16), eff. Jan. 1, 2004; SL 2013, ch 264 (Supreme Court Rule 13-03), eff. Feb. 14, 2013; SL 2015, ch 263 (Supreme Court Rule 15-01), eff. Jan. 16, 2015; SL 2016, ch 243 (Supreme Court Rule 16-04), eff. July 1, 2016.



§ 16-12B-1.2 Certification and information on nominees for magistrate judge--Approval by Supreme Court.

16-12B-1.2. Certification and information on nominees for magistrate judge--Approval by Supreme Court. The presiding judge of each circuit shall certify to the state court administrator the name of each law-trained person that he proposes to appoint in his circuit. Prior to the appointment of any magistrate judge the presiding judge shall present to the state court administrator a resume of the applicant's qualifications setting forth the proposed salary offered and clearly defining the geographical area he will serve and his anticipated work load. The state court administrator shall distribute this information to all members of the court.

The Supreme Court may approve or disapprove the appointment with or without hearing and notify the presiding judge of the court's decision.

Source: § 16-12A-7.2; SL 2004, ch 320 (Supreme Court Rule 03-19), eff. Jan. 1, 2004.



§ 16-12B-1.3 Term of magistrate judges--Removal.

16-12B-1.3. Term of magistrate judges--Removal. Persons appointed as full-time magistrate judges shall be appointed for a term of four years from and after the date of the approval of the appointment by the Supreme Court subject to any conditions imposed by the Supreme Court. Full-time magistrate judges may be subject to removal upon recommendation of the Judicial Qualifications Commission and the action of the Supreme Court thereon. The Supreme Court may also, in its discretion, refer any matter to the Judicial Qualifications Commission to conduct an investigation and file a report with the court concerning the conduct of any full-time magistrate judge. Persons appointed as part-time magistrate judges shall be appointed by the presiding judge of the circuit court, subject to the approval of the Supreme Court, and shall serve at the pleasure of the presiding judge. Upon termination of any appointment the presiding judge shall forthwith notify the state court administrator thereof. Nothing in this section shall be construed to limit the Supreme Court's inherent authority to regulate magistrate judges.

Source: § 16-12A-4.1; SL 2004, ch 318 (Supreme Court Rule 03-17), eff. Jan. 1, 2004; SL 2011, ch 247 (Supreme Court Rule 11-04), eff. Mar. 2, 2011.



§ 16-12B-2 Service as magistrate by retired justice or judge--Effect of acts--Expenses.

16-12B-2. Service as magistrate by retired justice or judge--Effect of acts--Expenses. Retired justices and judges, with their consent, may be authorized by the Chief Justice of the Supreme Court to preside in any action or proceeding, or over any term of court, in the magistrate court. If so authorized and acting, the orders, judgments, and decrees of that court entered by such retired justice or judge are as effectual for all purposes as though made by a regularly elected or appointed magistrate. The Supreme Court shall provide for the reimbursement of their expenses.

Source: SL 2003, ch 117, § 11.



§ 16-12B-3 Authority to solemnize marriages--Fees.

16-12B-3. Authority to solemnize marriages--Fees. A magistrate judge appointed pursuant to this chapter may solemnize marriages. The clerk of courts shall collect a fee of twenty dollars for a magistrate's performance of a marriage. The clerk of courts shall remit fees collected under this section to the state treasurer for deposit in the state general fund.

Source: SL 2003, ch 117, § 12.



§ 16-12B-4 Authority to administer oaths, etc.

16-12B-4. Authority to administer oaths, etc.. A magistrate judge appointed pursuant to this chapter may administer oaths, take acknowledgments, and depositions.

Source: SL 2003, ch 117, § 13.



§ 16-12B-5 Jurisdiction to issue summonses, warrants.

16-12B-5. Jurisdiction to issue summonses, warrants. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to issue summonses, warrants of arrest, and warrants for searches and seizures.

Source: SL 2003, ch 117, § 14.



§ 16-12B-6 Right to counsel in magistrate court.

16-12B-6. Right to counsel in magistrate court. No party may be deprived of the assistance of an attorney, at the party's expense, in small claims or magistrate court.

Source: SL 2003, ch 117, § 15.



§ 16-12B-7 Jurisdiction--Bonds and personal recognizance.

16-12B-7. Jurisdiction--Bonds and personal recognizance. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to fix bond or take personal recognizance of persons charged with an offense.

Source: SL 2003, ch 117, § 16.



§ 16-12B-8 Jurisdiction--Acceptance of defaults and trial of certain petty offenses--Acceptance of pleas--Sentencing.

16-12B-8. Jurisdiction--Acceptance of defaults and trial of certain petty offenses--Acceptance of pleas--Sentencing. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts:

(1) To accept defaults for petty offenses;

(2) To try contested cases involving a petty offense;

(3) To take pleas of guilty, not guilty, nolo contendere for any criminal offense; or

(4) To take pleas of guilty, not guilty, nolo contendere for violation of any ordinance, bylaw, or other police regulation of a political subdivision;
if the punishment is a fine not exceeding two thousand dollars or imprisonment for a period not exceeding one year, or both such fine and imprisonment and to impose sentence upon a plea of guilty or nolo contendere. Acceptance of not guilty or nolo contendere pleas shall be in accordance with §§ 23A-7-2 and 23A-7-8, as applicable. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to try cases for all violations under § 32-22-55 that involve civil penalties, notwithstanding the amount of the civil penalty.

Source: SL 2003, ch 117, § 17; SL 2007, ch 135, § 1, eff. Mar. 2, 2007; SL 2009, ch 103, § 1.



§ 16-12B-9 Jurisdiction--Forfeiture of appearance bonds.

16-12B-9. Jurisdiction--Forfeiture of appearance bonds. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to take forfeitures of appearance bonds for violation of any ordinance, bylaw, or other police regulation of a political subdivision.

Source: SL 2003, ch 117, § 18.



§ 16-12B-10 Jurisdiction--Committal.

16-12B-10. Jurisdiction--Committal. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to act as a committing magistrate for all purposes.

Source: SL 2003, ch 117, § 19.



§ 16-12B-11 Jurisdiction--Trial of minor criminal cases.

16-12B-11. Jurisdiction--Trial of minor criminal cases. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to try and determine all cases of misdemeanor and actions or proceedings for violation of any ordinance, bylaw, or other police regulation of a political subdivision.

Source: SL 2003, ch 117, § 20.



§ 16-12B-12 Jurisdiction--Small claim proceedings.

16-12B-12. Jurisdiction--Small claim proceedings. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to try and determine all small claim proceedings.

Source: SL 2003, ch 117, § 21.



§ 16-12B-13 Jurisdiction--Limitations.

16-12B-13. Jurisdiction--Limitations. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to try and determine all civil actions, if the debt, damage, claim, or value of the property involved does not exceed twelve thousand dollars. A magistrate court with a magistrate judge presiding has concurrent jurisdiction with the circuit courts to try and determine any action for a protective or restraining order or injunctive relief pursuant to chapter 22-19A or 25-10. When the action is one for protection from domestic abuse, a magistrate judge may not issue an ex parte protection order pursuant to § 25-10-6, or try any petition, which calls for either the award of temporary custody or establishment of temporary visitation with regards to visitation of a minor child of the parties or that establishes temporary support for a minor child of the parties or a spouse. Any magistrate court with a magistrate judge presiding has jurisdiction in small claims proceedings, if the debt, damage, claim, or value of the property involved does not exceed twelve thousand dollars.

Source: SL 2003, ch 117, § 22; SL 2008, ch 105, § 1; SL 2016, ch 112, § 1.



§ 16-12B-14 Jurisdiction--Mental illness cases.

16-12B-14. Jurisdiction--Mental illness cases. A magistrate court with a magistrate judge presiding has jurisdiction, upon assignment of the presiding judge of the circuit, to act in lieu of a circuit judge having jurisdiction heretofore granted to county courts or district county courts or judges thereof in relation to the enforcement or administration of the provisions of Titles 27A and 27B.

Source: SL 2003, ch 117, § 23.



§ 16-12B-14.1 Jurisdiction--Adult probationary drug court program.

16-12B-14.1. Jurisdiction--Adult probationary drug court program. Any magistrate court with a magistrate judge presiding has authority, upon assignment of the presiding judge of the circuit, to act in lieu of a circuit judge having jurisdiction to administer and preside over an adult probationary drug court program.

Source: SL 2007, ch 134, § 1.



§ 16-12B-15 Record of proceedings in magistrate court--Stenographic record--Costs--Appeal.

16-12B-15. Record of proceedings in magistrate court--Stenographic record--Costs--Appeal. Except in small claims proceedings, a verbatim record of all proceedings and evidence at trials before a magistrate court with a magistrate judge presiding shall be maintained either by electrical devices or by stenographic means, as the magistrate may direct. However, if any party to the action requests stenographic reporting of the proceedings, the reporting shall be done stenographically. The requesting party in a civil matter shall pay the costs of reporting the proceedings. If no record is kept, the appeal, if appeal is authorized by law, shall be de novo in circuit court.

Source: SL 2003, ch 117, § 24.



§ 16-12B-16 Right of appeal to circuit court.

16-12B-16. Right of appeal to circuit court. Unless appeal is denied by law, there is a right of appeal to the circuit court from any final order or judgment of the magistrate court with a magistrate judge presiding, and such appeal shall be taken in the manner prescribed by law or rule for appeals to the circuit court.

Source: SL 2003, ch 117, § 25.



§ 16-12B-17 Practice of law by magistrates.

16-12B-17. Practice of law by magistrates. Any attorney who is a part-time magistrate judge may practice law under such conditions as the circuit judges sitting en banc in the judicial circuit may provide, subject to Supreme Court rule.

Source: SL 2003, ch 117, § 26.



§ 16-12B-18 Court practice prohibited to full-time magistrates.

16-12B-18. Court practice prohibited to full-time magistrates. No magistrate judge appointed on a full-time basis may act as counsel or be associated with others as counsel in any court of this state. Each magistrate judge is bound by the Code of Judicial Conduct adopted by the Supreme Court.

Source: SL 2003, ch 117, § 27.






Chapter 12C - Clerk Magistrates

§ 16-12C-1 Appointment of clerk, deputy clerk as clerk magistrate--Valid in any circuit.

16-12C-1. Appointment of clerk, deputy clerk as clerk magistrate--Valid in any circuit. Any duly appointed clerk or any deputy clerk who meets the qualifications of a clerk magistrate may be appointed as a clerk magistrate. Any clerk or deputy clerk who has been appointed a clerk magistrate may act as such in any circuit of this state if placed on temporary duty assignment in another circuit.

Source: SL 2003, ch 117, § 28.



§ 16-12C-2 Educational qualifications of clerk magistrate.

16-12C-2. Educational qualifications of clerk magistrate. No person is eligible for appointment to the office of clerk magistrate unless such person is a graduate of a high school or has attained the equivalent of a high school education as indicated by the possession of a certificate of equivalency issued by the State Department of Education or the former Department of Public Instruction or the former Division of Elementary and Secondary Education based upon the record made on the general education development test.

Source: SL 2003, ch 117, § 29.



§ 16-12C-2.1 Certification of clerk magistrate-Notice of termination.

16-12C-2.1. Certification of clerk magistrate-Notice of termination. The presiding judge of each circuit shall immediately following the appointment of a clerk magistrate certify to the state court administrator the name and address of each appointee and principal place or places that the appointee is to function. The state court administrator shall be promptly notified of the termination from office of a clerk magistrate.

Source: § 16-12A-7.1; SL 2004, ch 319 (Supreme Court Rule 03-18), eff. Jan. 1, 2004.



§ 16-12C-3 Attendance at institute prerequisite to taking office--Exception.

16-12C-3. Attendance at institute prerequisite to taking office--Exception. No clerk magistrate may take office for the first time as a magistrate until such person has attended an institute on the duties and functioning of the magistrate's office to be held under the supervision of the Supreme Court, unless such attendance is waived by the Supreme Court.

Source: SL 2003, ch 117, § 30.



§ 16-12C-4 Establishment and schedule of clerk magistrate's institutes--Court may require attendance.

16-12C-4. Establishment and schedule of clerk magistrate's institutes--Court may require attendance. The Supreme Court shall establish the institute and shall provide that the institute be held at least once every two years. It may establish an institute at such other times and for such other purposes as it deems necessary and may require the attendance of any clerk magistrate.

Source: SL 2003, ch 117, § 31.



§ 16-12C-5 Authority to solemnize marriages--Fees.

16-12C-5. Authority to solemnize marriages--Fees. A clerk magistrate appointed pursuant to this chapter may solemnize marriages. The clerk of courts shall collect a fee of twenty dollars for a clerk magistrate's performance of a marriage. The clerk of courts shall remit fees collected under this section to the state treasurer for deposit in the state general fund.

Source: SL 2003, ch 117, § 32.



§ 16-12C-6 Authority to administer oaths, etc.

16-12C-6. Authority to administer oaths, etc.. A clerk magistrate appointed pursuant to this chapter has authority to administer oaths, take acknowledgments, and depositions.

Source: SL 2003, ch 117, § 33.



§ 16-12C-7 Jurisdiction to issue summonses, warrants.

16-12C-7. Jurisdiction to issue summonses, warrants. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts to issue summonses, warrants of arrest, and warrants for searches and seizures, but not to issue warrants or summonses on indictment.

Source: SL 2003, ch 117, § 34; SL 2006, ch 113, § 1.



§ 16-12C-8 Right to counsel in magistrate court.

16-12C-8. Right to counsel in magistrate court. No party may be deprived of the assistance of an attorney, at the party's expense, in small claims or magistrate court.

Source: SL 2003, ch 117, § 35.



§ 16-12C-9 Jurisdiction--Committal--Conditions.

16-12C-9. Jurisdiction--Committal--Conditions. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts to act as a committing magistrate if voluntary and knowledgeable waiver of preliminary hearing has been given before the court. The magistrate court may conduct preliminary hearings as a committing magistrate unless demand is made by the defendant prior to such hearing to have the hearing conducted before a magistrate judge or a circuit judge to be assigned by the presiding judge.

Source: SL 2003, ch 117, § 36.



§ 16-12C-10 Jurisdiction--Bonds and personal recognizance.

16-12C-10. Jurisdiction--Bonds and personal recognizance. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts to fix bond or take personal recognizance of persons charged with an offense in accordance with the schedule adopted pursuant to subdivision 16-2-21(8).

Source: SL 2003, ch 117, § 37.



§ 16-12C-11 Jurisdiction--Petty offenses--Acceptance of pleas--Sentencing--Overweight vehicle penalties.

16-12C-11. Jurisdiction--Petty offenses--Acceptance of pleas--Sentencing--Overweight vehicle penalties. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts:

(1) To accept defaults for petty offenses;

(2) To try contested cases involving a petty offense;

(3) To take pleas of guilty, not guilty, nolo contendere for any criminal offense; or

(4) To take pleas of guilty, not guilty, nolo contendere for violation of any ordinance, bylaw, or other police regulation of a political subdivision;
if the punishment is a fine not exceeding five hundred dollars or imprisonment for a period not exceeding thirty days, or both such fine and imprisonment, and to impose sentence upon a plea of guilty or nolo contendere, which sentence shall be in accordance with § 23-1A-22 or schedules adopted pursuant to subdivision 16-2-21(8). However, if the offense or violation is not covered by the schedules, the magistrate court may impose a sentence of a fine as authorized by statute, ordinance, bylaw, or police regulation or five hundred dollars, whichever is less. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts for any penalty imposed pursuant to § 32-22-55, notwithstanding the amount of the penalty, if the penalty is paid in full at the time of the acceptance of the plea. Acceptance of not guilty or nolo contendere pleas shall be in accordance with §§ 23A-7-2 and 23A-7-8, as applicable.

Source: SL 2003, ch 117, § 38; SL 2005, ch 120, § 174; SL 2011, ch 109, § 1.



§ 16-12C-12 Jurisdiction--Forfeiture of appearance bonds.

16-12C-12. Jurisdiction--Forfeiture of appearance bonds. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts to take forfeitures of appearance bonds for violation of any ordinance, bylaw, or other police regulation of a political subdivision in accordance with schedules adopted pursuant to subdivision 16-2-21(8).

Source: SL 2003, ch 117, § 39.



§ 16-12C-13 Jurisdiction--Noncontested proceedings with limited damage amount.

16-12C-13. Jurisdiction--Noncontested proceedings with limited damage amount. A magistrate court with a clerk magistrate presiding has concurrent jurisdiction with the circuit courts, in noncontested civil actions or noncontested small claims proceedings where the amount of money or damage does not exceed twelve thousand dollars, to take the necessary evidence and to enter a judgment.

Source: SL 2003, ch 117, § 40; SL 2008, ch 105, § 2.



§ 16-12C-14 Record of proceedings before clerk magistrate--Stenographic record--Costs--Appeal.

16-12C-14. Record of proceedings before clerk magistrate--Stenographic record--Costs--Appeal. Except in small claims proceedings, a verbatim record of all proceedings and evidence at trials before a clerk magistrate shall be maintained either by electrical devices or by stenographic means, as the magistrate may direct. However, if any party to the action requests stenographic reporting of the proceedings, the reporting shall be done stenographically. The requesting party in a civil matter shall pay the costs of reporting the proceedings. If no record is kept, the appeal, if appeal is authorized by law, shall be de novo in circuit court.

Source: SL 2003, ch 117, § 41.



§ 16-12C-15 Right of appeal to circuit court.

16-12C-15. Right of appeal to circuit court. Unless appeal is denied by law, there is a right of appeal to the circuit court from any final order or judgment of the magistrate court with a clerk magistrate presiding, and such appeal shall be taken in the manner prescribed by law or rule for appeals to the circuit court.

Source: SL 2003, ch 117, § 42.






Chapter 13 - Jury Lists And Panels

§ 16-13-1 Master jury list for each county--Courts by which used--Summons to supply deficiency--Annual compilation of list.

16-13-1. Master jury list for each county--Courts by which used--Summons to supply deficiency--Annual compilation of list. There shall be a master jury list for each county from which jurors shall be drawn for service as grand jurors and as petit jurors for the circuit and magistrate courts; provided that talesmen may be summoned by order of the presiding judge in the manner provided by law to supply any deficiency in the number of jurors required. Such jury list shall be compiled each year and shall be used in the drawing of jurors to be summoned during the following calendar year.

Source: SL 1935, ch 85, § 2; SDC 1939 & Supp 1960, § 32.1004; SL 1972, ch 125, § 1.



§ 16-13-2 Minimum number of names placed on master jury list.

16-13-2. Minimum number of names placed on master jury list. The minimum number of names to be placed on the master jury list for each county shall be designated by order of the presiding judge of the circuit court, or a judge of the circuit designated by him, to be made each year before September first.

Source: SL 1935, ch 85, § 2; SDC 1939 & Supp 1960, § 32.1004; SL 1972, ch 125, § 4; SL 1977, ch 180; SL 1979, ch 149, § 6; SL 1982, ch 172, § 1; SL 1983, ch 163, § 1; SL 1992, ch 153, § 1.



§ 16-13-2.1 Repealed.

16-13-2.1. Repealed by SL 2014, ch 105, § 1.



§ 16-13-3 Repealed.

16-13-3. Repealed by SL 1992, ch 153, § 2.



§ 16-13-3.1 Repealed.

16-13-3.1. Repealed by SL 1972, ch 125, § 23.



§ 16-13-4 Repealed.

16-13-4. Repealed by SL 1992, ch 153, § 3.



§ 16-13-4.1 Jury selection list to consist of voter registration list supplemented by driver license list.

16-13-4.1. Jury selection list to consist of voter registration list supplemented by driver license list. For the purposes of this chapter, the jury selection list shall be prepared using electronic means by the state court administrator's office and shall consist of the current voter registration list obtained from the secretary of state, supplemented by the list of persons eighteen years of age and over holding a valid driver license. The state court administrator's office shall annually merge these lists, and purge duplicate listings, to create an accurate jury selection list for preparing the master juror list in each county. The state court administrator's office may specify that the supplemental driver license list be compiled from a list of those drivers within the county who have renewed, updated, or applied for a driver license in the last two years. The jury selection list may not be distributed, sold, or duplicated for any other purpose.

Source: SL 1972, ch 125, § 5 (2); SL 1991, ch 173; SL 1992, ch 153, § 4; SL 1998, ch 117, § 1; SL 2003, ch 118, § 1; SL 2014, ch 105, § 2.



§ 16-13-5 Repealed.

16-13-5. Repealed by SL 2003, ch 118, § 2.



§ 16-13-5.1 to 16-13-8. Repealed.

16-13-5.1 to 16-13-8. Repealed by SL 1972, ch 125, § 23.



§ 16-13-9 Repealed.

16-13-9. Repealed by SL 2003, ch 118, § 3.



§ 16-13-9.1 Master jury list defined.

16-13-9.1. Master jury list defined. For the purposes of this chapter, the master juror list shall be that list of names randomly selected by the state court administrator's office from the jury selection list, from which the various grand and petit jury panels shall be drawn.

Source: SL 1972, ch 125, § 5 (3); SL 1973, ch 135, § 2; SL 1982, ch 172, § 5; SL 1992, ch 153, § 6; SL 2003, ch 118, § 4.



§ 16-13-9.2 Random selection of names placed on master jury list--Number of names--Electronic process authorized.

16-13-9.2. Random selection of names placed on master jury list--Number of names--Electronic process authorized. The state court administrator's office shall choose, at random, a number not less than one nor more than the total number of jurors to be placed on the master jury list. Using that random number, the state court administrator's office shall select from the jury selection list for each county the name corresponding to that random number in sequence. This process shall continue until the number of names provided for pursuant to § 16-13-2 is selected. The processes specified in this section may be performed electronically.

Source: SL 1972, ch 125, § 9; SL 1973, ch 135, § 3; SL 1982, ch 172, § 6; SL 1992, ch 153, § 7; SL 2003, ch 118, § 5; SL 2014, ch 105, § 3.



§ 16-13-9.3 Repealed.

16-13-9.3. Repealed by SL 1982, ch 172, § 7.



§ 16-13-9.4 , 16-13-9.5. Repealed.

16-13-9.4, 16-13-9.5. Repealed by SL 2003, ch 118, §§ 6, 7.



§ 16-13-9.6 Repealed.

16-13-9.6. Repealed by SL 1992, ch 153, § 10.



§ 16-13-10 Qualifications of jurors.

16-13-10. Qualifications of jurors. Any citizen of this state, who is a resident of the county or jury district where the jury is selected, eighteen years of age or older prior to January first of the year of jury service, of sound mind and who is able to read, write, and understand the English language, is eligible to serve as a juror. Any member of the clergy, as defined in § 19-19-505, if jury service conflicts with religious belief, is exempt from jury duty. Any member of a church or religious organization is exempt from jury duty if jury service conflicts with the religious belief of that church or religious organization. Any person who has been convicted of a felony unless restored to civil rights is not eligible to serve as a juror. No potential juror may be excluded from jury duty because of a visual or hearing impairment.

Source: SDC 1939, § 32.1001; SL 1947, ch 149; SL 1972, ch 125, § 11; SL 1973, ch 135, § 4; SL 1976, ch 150, § 1; SL 1982, ch 172, § 8A; SL 1991, ch 175; SL 1992, ch 153, § 11; SL 1997, ch 119, § 3; SL 1999, ch 106, § 1; SL 2006, ch 114, § 1.



§ 16-13-10.1 Policy of state regarding jury selection and service.

16-13-10.1. Policy of state regarding jury selection and service. It is the policy of the State of South Dakota that all litigants in the courts of this state entitled to trial by jury shall have the right to grand and petit juries selected at random from a fair cross-section of the community in the municipality, district, or county where the court convenes. It is further the policy of the State of South Dakota that all citizens of this state, qualified for jury duty, shall have the opportunity to be considered for service on grand and petit juries in the courts of this state, and shall have an obligation to serve as jurors when summoned for that purpose.

Source: SL 1972, ch 125, § 2.



§ 16-13-10.2 Discrimination prohibited.

16-13-10.2. Discrimination prohibited. No citizen shall be excluded from service as a grand or petit juror in the courts of this state on account of race, color, religion, sex, national origin, or economic status.

Source: SL 1972, ch 125, § 3.



§ 16-13-10.3 Certain elderly persons may be excused upon request.

16-13-10.3. Certain elderly persons may be excused upon request. Any person eighty years of age or older may request to be excused from jury duty. The judge shall give substantial weight to the person's request to be relieved from jury duty, balancing the request with the need to impanel a jury.

Source: SL 2009, ch 104, § 1.



§ 16-13-10.4 Breastfeeding mothers and new parents exempt from jury duty.

16-13-10.4. Breastfeeding mothers and new parents exempt from jury duty. The parent of a child expected to be born during, or immediately prior to, the scheduled jury duty or a mother breastfeeding a baby younger than one year may submit a written request for an exemption from jury duty to the clerk of court within ten days of receiving the summons for jury duty. A parent who gives written notice shall be exempt from jury duty if the baby is less than six weeks old. A mother shall be exempt from jury duty if she is breastfeeding a baby younger than one year.

Source: SL 2012, ch 114, § 1.



§ 16-13-11 Repealed.

16-13-11. Repealed by SL 1976, ch 150, § 2.



§ 16-13-12 Repealed.

16-13-12. Repealed by SL 1972, ch 125, § 23.



§ 16-13-13 Signing and filing of master juror list--Preparation of separate tickets by clerk of court--Electronic process authorized.

16-13-13. Signing and filing of master juror list--Preparation of separate tickets by clerk of court--Electronic process authorized. Promptly upon completion of the master juror list, and in any event before October first in each year, the clerk of courts shall sign and file the list. The list shall be kept on file for four years. The clerk of courts shall then prepare separate tickets for each person named in the master juror list, unless a name is stricken pursuant to § 16-13-15. This process may be performed electronically.

Source: SL 1935, ch 85, §§ 5, 7; SDC 1939 & Supp 1960, § 32.1006; SL 1972, ch 125, § 12; SL 1982, ch 172, § 9; SL 1983, ch 163, § 2; SL 1992, ch 153, § 12; SL 2003, ch 118, § 8; SL 2014, ch 105, § 4.



§ 16-13-14 Repealed.

16-13-14. Repealed by SL 1972, ch 125, § 23.



§ 16-13-15 Review of qualifications of jurors on master jury list--Removal of disqualified persons from list--Record of reasons for disqualification.

16-13-15. Review of qualifications of jurors on master jury list--Removal of disqualified persons from list--Record of reasons for disqualification. The clerk of courts and county auditor shall ascertain whether each of the persons on the master juror list has the qualifications of a juror as provided by § 16-13-10 from the information available from records of the county or other readily available sources, or has served as a juror within two years. A person has served as a juror if that person has been summoned and appeared for a trial. If, at any time, it appears that any person listed does not have the qualifications to serve as a juror or has served as a juror within two preceding years, the clerk of courts shall strike the name from the list and draw another in its place if necessary. The clerk of courts shall adjust the number to be drawn to allow for the elimination of the names of those disqualified.

The clerk of courts shall record with the list of jurors the reasons for disqualification of any person stricken from the master jury list.

Source: SL 1935, ch 85, § 8; SDC 1939 & Supp 1960, § 32.1007; SL 1972, ch 125, § 13; SL 1974, ch 156; SL 1982, ch 172, § 10; SL 1992, ch 153, § 13; SL 1996, ch 144, § 1; SL 1997, ch 119, § 4; SL 2003, ch 118, § 9; SL 2014, ch 105, § 5.



§ 16-13-16 to 16-13-18. Repealed.

16-13-16 to 16-13-18. Repealed by SL 1982, ch 172, § 11.



§ 16-13-18.1 Random selection process defined.

16-13-18.1. Random selection process defined. For the purposes of this chapter, the jury selection process determined by § 16-13-9.2 shall be known as the "random selection process."

Source: SL 1973, ch 135, § 8.



§ 16-13-18.2 Enforcement of chapter by Supreme Court.

16-13-18.2. Enforcement of chapter by Supreme Court. The Supreme Court may by rule make provisions to see that this chapter is enforced properly in every county within the state.

Source: SL 1973, ch 135, § 9; SL 1978, ch 178, § 574.



§ 16-13-18.3 Responsibility of circuit presiding judge--Variation of process to meet local conditions--Approval and filing of variations.

16-13-18.3. Responsibility of circuit presiding judge--Variation of process to meet local conditions--Approval and filing of variations. The presiding judge of each circuit shall administer and enforce the jury selection provisions of this chapter. Such judge may vary the terms of the random selection process to meet local conditions in any county or jury district in the circuit if such changes are consistent with the terms of this chapter. Such changes shall be reduced to writing, approved by the Supreme Court pursuant to § 16-13-18.2 and filed with the clerk of the court in any county affected by the changes with the other materials required to be preserved by § 16-13-31.1.

Source: SL 1973, ch 135, § 10; SL 1978, ch 178, § 575; SL 1997, ch 119, § 5.



§ 16-13-18.4 Creation of jury district for county with population of less than five thousand.

16-13-18.4. Creation of jury district for county with population of less than five thousand. If any county within a circuit has a population of less than five thousand, the presiding circuit court judge may create a jury district by joining that county with one or more other counties within the circuit until the total population of the counties exceeds ten thousand. Each county within a jury district is entitled to pro rata representation upon the master jury list to be computed by the presiding judge upon the basis of the last official census.

Source: SL 1997, ch 119, § 1; SL 1998, ch 116, § 2.



§ 16-13-19 Additional selections if master list inadequate.

16-13-19. Additional selections if master list inadequate. If the master list proves to be inadequate to provide such panels as may be ordered, the court may order that additional names be placed on the master list. The additional selections shall substantially conform to the apportionment and manner of selection of the original list, as set forth in § 16-13-9.2.

Source: SL 1935, ch 85, § 9; SDC 1939 & Supp 1960, § 32.1008; SL 1982, ch 172, § 14.



§ 16-13-20 Summons of grand jury.

16-13-20. Summons of grand jury. The grand jury shall be summoned in the same manner as provided for summoning petit juries.

Source: SL 1867-8, ch 19, § 5; PolC 1877, ch 19, § 6; SL 1885, ch 62, § 1; CL 1887, § 445; SL 1891, ch 73, § 1; RPolC 1903, § 710; RC 1919, § 5285; SDC 1939 & Supp 1960, § 32.1009; SL 1978, ch 178, § 572.



§ 16-13-21 Circuit court order required for summons of grand jury.

16-13-21. Circuit court order required for summons of grand jury. A grand jury shall not be drawn, summoned, or required to attend at the sitting of any circuit court unless the judge thereof shall so direct by written order under his hand filed with the clerk of courts.

Source: SL 1895, ch 64, § 7; SL 1899, ch 74; RPolC 1903, § 710; RCCrimP 1903, § 162; SL 1905, ch 92; RC 1919, § 5285; SDC 1939 & Supp 1960, § 32.1009; SL 1978, ch 178, § 573; SL 1979, ch 159, § 3.



§ 16-13-22 Circuit court order for selection of petit jury--Specifications of order.

16-13-22. Circuit court order for selection of petit jury--Specifications of order. The presiding judge of each circuit, or a judge of the circuit court designated by the presiding judge, shall issue an order prior to October first of each year to the clerk of courts that a petit jury for the county or jury district be selected. The order shall specify the total number of jurors to be selected, the number of panels or sections of the panels into which the number of jurors are to be arranged, and the period of time of service during the year for each panel or section. The names shall be selected for each panel or section by lot as provided in § 16-13-27.

Source: SDC 1939 & Supp 1960, § 32.1010; SL 1982, ch 172, § 15; SL 1983, ch 163, § 3; SL 1997, ch 119, § 6.



§ 16-13-23 Time for selection of jury panels.

16-13-23. Time for selection of jury panels. Within fifteen days from the receipt of the order provided in § 16-13-22, but no later than the first day of November, the clerk of courts shall select the jury panels.

Any such officer who is not disqualified may act by deputy.

Source: SL 1935, ch 85, § 10; SL 1937, ch 91; SDC 1939 & Supp 1960, § 32.1011; SL 1972, ch 125, § 17; SL 1982, ch 172, § 16; SL 1992, ch 153, § 14; SL 2015, ch 118, § 1.



§ 16-13-24 , 16-13-25. Repealed.

16-13-24, 16-13-25. Repealed by SL 2015, ch 118, §§ 4, 5.



§ 16-13-26 Repealed.

16-13-26. Repealed by SL 1982, ch 172, § 18.



§ 16-13-27 Electronic selection system used to fill jury panels.

16-13-27. Electronic selection system used to fill jury panels. The clerk of courts shall use an electronic selection system to fill the jury panels with names from the master jury list. The clerk of courts shall sign the list to indicate that the selection was fairly performed to the best of the clerk's knowledge.

Source: SL 1935, ch 85, § 10; SL 1937, ch 91; SDC 1939 & Supp 1960, § 32.1011; SL 1972, ch 125, § 19; SL 1982, ch 172, § 19; SL 1983, ch 163, § 4; SL 1992, ch 153, § 15; SL 2015, ch 118, § 2.



§ 16-13-28 Disregard and replacement of jurors who have served.

16-13-28. Disregard and replacement of jurors who have served. If any person whose name has been drawn has served as a juror in any state court of record in the county since the verification and drawing of the master jury list, such name shall be disregarded and another drawn in its place. A person has served as a juror if he has been summoned and appeared for a trial.

Source: SL 1937, ch 91; SDC 1939 & Supp 1960, § 32.1011; SL 1982, ch 172, § 20; SL 1992, ch 153, § 16.



§ 16-13-29 First names drawn as grand jury.

16-13-29. First names drawn as grand jury. If the calling of a grand jury has been directed the first names drawn to the required number, shall constitute the grand jury.

Source: SL 1935, ch 85, § 11; SDC 1939 & Supp 1960, § 32.1011.



§ 16-13-31 Panel not invalidated by irregularity--Dismissal of panel after misfeasance or malfeasance.

16-13-31. Panel not invalidated by irregularity--Dismissal of panel after misfeasance or malfeasance. No irregularity or omission upon the part of the state court administrator's office or of any officer, in the performance of any duty imposed by this chapter, serves to invalidate the panel of grand or petit jurors selected unless it shall be made to appear to the satisfaction of the court for which the panel was drawn that there was such misfeasance or malfeasance as would tend to deprive some litigant or person charged with crime of a substantial right, in which event the court may dismiss any or all members of the panel from the trial of such case or the consideration of such matter or for the term and may make such order respecting the drawing of additional names from the list or a new panel or a special venire as the court may deem proper.

Source: SL 1935, ch 85, § 12; SDC 1939 & Supp 1960, § 32.1012; SL 1972, ch 125, § 21; SL 2003, ch 118, § 10; SL 2015, ch 118, § 3.



§ 16-13-31.1 Preservation of jury selection records--Public inspection.

16-13-31.1. Preservation of jury selection records--Public inspection. All records, lists, papers, tickets, and other materials used in all stages of the jury selection process shall be preserved in the custody of the clerk of courts for four years or for such longer period as may be required by the court and shall, upon court order, be available for inspection for the purpose of determining the validity of the selection of any jury.

Source: SL 1972, ch 125, § 20; SL 2009, ch 277 (Supreme Court Rule 08-07), eff. Nov. 1, 2008.



§ 16-13-32 Neglect of officer's duty or malfeasance as contempt of court.

16-13-32. Neglect of officer's duty or malfeasance as contempt of court. Neglect of any officer to perform any duty imposed by this chapter, or the corrupt malfeasance of any such duty shall be deemed a contempt of the circuit court, and may be punished as such in the discretion of the court.

Source: SL 1935, ch 85, § 13; SDC 1939 & Supp 1960, § 32.1013.



§ 16-13-33 Improper listing of names drawn as misdemeanor.

16-13-33. Improper listing of names drawn as misdemeanor. Every person authorized by law to assist at the drawing of any jurors to attend any court, who intentionally puts or consents to putting upon any list of jurors, as having been drawn, any name which shall not have been drawn for that purpose in the manner prescribed by law; or who omits to place on such list any name that shall have been drawn in the manner prescribed by law; or who signs or certifies any list of jurors as having been drawn which was not drawn according to law; or who is guilty of any other unfair, partial, or improper conduct in the drawing of any such list of jurors, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 133; CL 1887, § 6333; RPenC 1903, § 139; RC 1919, § 3721; SDC 1939, § 13.1210; SL 1979, ch 150, § 1.



§ 16-13-34 Notice to jurors drawn for circuit court panel--Return of acceptance of service.

16-13-34. Notice to jurors drawn for circuit court panel--Return of acceptance of service. Unless processed electronically, after the panel or panels of jurors have been drawn, the clerk of courts shall mail to each juror, at least sixty days prior to the time the juror is to serve, a notice that such person has been drawn as a juror.

The notice shall state the time and place the juror shall serve and shall have attached thereto an acceptance of service to be signed by each juror. There shall also be enclosed with the notice a stamped envelope addressed to the clerk of courts for the return of the acceptance of service. Each juror shall sign the acceptance of service of the notice, answer any questionnaires enclosed with the acceptance, and mail it to the clerk of courts or respond electronically using the court's juror website within ten days after receipt.

Source: SL 1911, ch 229; RC 1919, § 5295; SDC 1939 & Supp 1960, § 32.1015; SL 1982, ch 172, § 21; SL 1983, ch 163, § 5; SL 1992, ch 153, § 17; SL 2003, ch 118, § 11.



§ 16-13-35 Service by sheriff on circuit court juror failing to return acceptance of service--Fees deducted from juror's compensation.

16-13-35. Service by sheriff on circuit court juror failing to return acceptance of service--Fees deducted from juror's compensation. If any juror residing in the county shall fail, neglect, or refuse to sign the acceptance of service provided in § 16-13-34 and to mail such acceptance to the clerk of courts within fifteen days after service of the notice on said juror, the notice shall be served on such juror by the sheriff. The amount of the sheriff's fees shall be endorsed on the notice with the return of the sheriff, and the amount of such fees shall be paid by such juror and shall be deducted by the clerk of courts from the compensation the juror would be entitled to receive for his attendance before the court.

Source: SL 1911, ch 229, § 1; RC 1919, § 5295; SDC 1939 & Supp 1960, § 32.1015; SL 1982, ch 172, § 22.



§ 16-13-36 Repealed.

16-13-36. Repealed by SL 1984, ch 151, § 2.



§ 16-13-37 Judges to prescribe manner in which jury panels utilized and how summoned.

16-13-37. Judges to prescribe manner in which jury panels utilized and how summoned. The presiding judge of each circuit, or a judge of the circuit designated by him, shall prescribe the manner in which the jury panels are to be utilized for the trial of cases in the counties of the circuit and how they shall be summoned.

Source: SL 1890, ch 78, § 21; RProbC 1903, § 14; RC 1919, § 5303; SDC 1939 & Supp 1960, § 32.1016; SL 1982, ch 172, § 24.



§ 16-13-37.1 Magistrate court utilization of jury panels.

16-13-37.1. Magistrate court utilization of jury panels. The petit jury panels selected pursuant to § 16-13-27 shall be utilized by the magistrate court as prescribed by the presiding judge of the circuit.

Source: SL 1972, ch 124; SL 1982, ch 172, § 25.



§ 16-13-38 Repealed.

16-13-38. Repealed by SL 1982, ch 172, § 26.



§ 16-13-39 Magistrate court powers and procedure in summoning jury and witnesses.

16-13-39. Magistrate court powers and procedure in summoning jury and witnesses. The magistrate court shall have the same power to compel the attendance of jurors and witnesses as has the circuit court and shall be governed by the same rules in impaneling a jury.

Source: SL 1890, ch 78, § 21; RProbC 1903, § 14; RC 1919, § 5303; SDC 1939 & Supp 1960, § 32.1016.



§ 16-13-40 Repealed.

16-13-40. Repealed by SL 1982, ch 172, § 27.



§ 16-13-41 Duty of jurors to appear when summoned.

16-13-41. Duty of jurors to appear when summoned. Each grand and petit juror summoned shall appear before the court on the day and at the hour specified in the summons and shall not depart without leave of court.

Source: SL 1867-8, ch 19, § 10; PolC 1877, ch 19, § 11; CL 1887, § 445; RPolC 1903, § 720; RC 1919, § 5296; SDC 1939 & Supp 1960, § 32.1017.



§ 16-13-41.1 Discharge or suspension from employment for jury service as misdemeanor.

16-13-41.1. Discharge or suspension from employment for jury service as misdemeanor. No person shall discharge any employee or suspend any employee from his employment for serving as a juror in any court in the State of South Dakota. Any person violating this section is guilty of a Class 2 misdemeanor.

Source: SL 1974, ch 324, § 1; SL 1979, ch 150, § 2.



§ 16-13-41.2 Retention of employment status during jury status--Pay.

16-13-41.2. Retention of employment status during jury status--Pay. Any employee serving as provided in § 16-13-41.1 shall retain and be entitled to the same job status, pay, and seniority as he had prior to performing jury duty. Such temporary leave of absence while performing jury duty may be with or without pay within the discretion of the employer.

Source: SL 1974, ch 324, § 2.



§ 16-13-42 Summons of additional jurors to supply deficiencies in panel--Procedure where jury list exhausted.

16-13-42. Summons of additional jurors to supply deficiencies in panel--Procedure where jury list exhausted. If any person summoned as grand and petit juror does not appear before the court, or if for any cause the panel of grand or petit jurors is not complete, or if no jury is drawn as provided by § 16-13-27, the court shall order the clerk of courts to summon without delay persons having the qualifications of jurors, whose names appear upon the master jury list, and if the jury list is exhausted then the clerk of courts shall request from the state court administrator's office additional names on the master list pursuant to § 16-13-9.2. The trial court shall designate the persons authorized to assist the clerk of courts in contacting those summoned. The clerk and authorized assistants shall make and file with the court a memorandum of the manner in which attempts to contact additional jurors were made, responses or lack thereof, and the name of each additional juror contacted. Each person so summoned shall forthwith appear before the court, and, if competent, shall serve on the grand or petit jury as the case may be unless excused or lawfully challenged.

Source: SL 1867-8, ch 19, § 11; PolC 1877, ch 19, § 12; CL 1887, § 445B; RPolC 1903, § 721; RC 1919, § 5297; SL 1935, ch 84; SDC 1939 & Supp 1960, § 32.1018; SL 1972, ch 125, § 22; SL 1978, ch 178, § 576; SL 1982, ch 172, § 28; SL 1984, ch 151, § 1; SL 2003, ch 118, § 12.



§ 16-13-43 Summons of additional jurors when panel exhausted by challenges.

16-13-43. Summons of additional jurors when panel exhausted by challenges. Whenever the panel of petit jurors shall be exhausted by the challenges of either party in any action, the judge of the court shall order the sheriff, deputy sheriff, or coroner to summon, without delay, a sufficient number of persons possessing the qualifications of jurors to complete the number requisite for a jury in that particular case.

Source: SL 1867-8, ch 19, § 12; PolC 1877, ch 19, § 13; CL 1887, § 445C; RPolC 1903, § 722; RC 1919, § 5298; SDC 1939 & Supp 1960, § 32.1019.



§ 16-13-44 Application for jury duty prohibited--Report to circuit court--Violation as misdemeanor.

16-13-44. Application for jury duty prohibited--Report to circuit court--Violation as misdemeanor. No person shall make application to any sheriff or deputy sheriff in this state to summon either himself or any other designated person to serve as a juror in any court. Any sheriff or deputy sheriff to whom an application is made to summon a designated person to serve as a juror shall forthwith report the name of the person making the application and the name of the person designated to the presiding judge of the circuit court of the circuit in which such application is made, for entry in the minutes of the court. Violation of this section is a Class 2 misdemeanor.

Source: SL 1903, ch 170, §§ 1 to 3; RC 1919, §§ 3723 to 3725; SDC 1939, § 13.1209; SL 1979, ch 150, § 3.



§ 16-13-45 Failure to appear for jury duty or return jury questionnaire as contempt of court--Penalty.

16-13-45. Failure to appear for jury duty or return jury questionnaire as contempt of court--Penalty. If any person summoned to appear as a grand juror or petit juror fails, refuses, or neglects to appear, or willfully fails to complete and return the jury questionnaire, or if having appeared, fails, without good case, to attend as required by the court, such person is guilty of contempt of the court and may be fined by the court in any sum not less than fifty nor more than five hundred dollars. If any person, when a second order of attachment is issued, neglects or refuses to appear, such person may be fined as above provided and imprisoned by the court not longer than ten days in the county jail.

Source: SL 1867-8, ch 19, § 15; PolC 1877, ch 19, § 15; CL 1887, § 445E; RPolC 1903, § 723; RC 1919, § 5299; SDC 1939 & Supp 1960, § 32.1020; SL 2013, ch 100, § 1.



§ 16-13-46 Jurors' per diem and mileage--Appearance fee--Certification and payment.

16-13-46. Jurors' per diem and mileage--Appearance fee--Certification and payment. Each juror for each day's attendance upon the circuit court or the magistrate court shall receive fifty dollars, and mileage at such rate as may be established pursuant to § 3-9-1 for each mile actually and necessarily traveled, to be paid by the county. However, any juror called but not impaneled shall receive an appearance fee of ten dollars and, in addition, mileage at such rate as may be established pursuant to § 3-9-1 for each mile actually and necessarily traveled. Such juror's fees, except as provided in § 16-13-47, shall be paid by the county treasurer upon the presentation of warrants. The warrants shall be issued by the county auditor forthwith upon filing of each juror's certificate of attendance. Each certificate shall bear the endorsement or certificate of the clerk of the court in which such fees accrued to the effect that the certificate is accurate as to the time expended and the amount of fees claimed.

Source: SDC 1939, § 32.1021; SL 1947, ch 150; SL 1949, ch 124; SL 1955, ch 127; SL 1967, ch 141; SL 1974, ch 157, § 1; SL 1975, ch 162, § 12; SL 1984, ch 152, § 1; SL 1991, ch 176, § 1; SL 1999, ch 107, § 1.



§ 16-13-47 Jurors' expenses and fees in cases on violation of municipal laws.

16-13-47. Jurors' expenses and fees in cases on violation of municipal laws. Jurors' expenses and fees for cases involving violations of municipal charter, ordinance, or bylaw shall be paid by the city treasurer at the close of the trial upon warrants issued by the city auditor.

Source: SL 1907, ch 191, § 24; SL 1909, ch 176, § 8; SL 1911, ch 196, § 7; SL 1913, ch 278, § 6; RC 1919, § 5306; SL 1919, ch 181; SDC 1939, § 32.1021; SL 1947, ch 150; SL 1949, ch 124; SL 1955, ch 127; SL 1967, ch 141; SL 1974, ch 157, § 2; SL 1975, ch 162, § 13.



§ 16-13-47.1 Weekly payment of jurors.

16-13-47.1. Weekly payment of jurors. Any juror having compensation or mileage or both due and owing him may receive payment for it at the end of every week.

Source: SL 1974, ch 157, § 5.



§ 16-13-48 Repealed.

16-13-48. Repealed by SL 1974, ch 153, § 60, and by SL 1974, ch 157, § 3.



§ 16-13-49 Permitting improper communication with jury as misdemeanor.

16-13-49. Permitting improper communication with jury as misdemeanor. Every officer to whose charge any jury is committed by any court or magistrate, who negligently or intentionally permits them or any one of them:

(1) To receive any communication from any person;

(2) To make any communication to any person;

(3) To obtain or receive any book or paper; or

(4) To leave the jury room without the leave of such court or magistrate first obtained; is guilty of a Class 2 misdemeanor.
Source: PenC 1877, § 134; CL 1887, § 6334; RPenC 1903, § 140; RC 1919, § 3722; SDC 1939, § 13.1212; SL 1979, ch 150, § 4.






Chapter 14 - Judicial Conference

§ 16-14-1 Conference established--Composition.

16-14-1. Conference established--Composition. A conference for the improvement of the administration of justice is hereby established to be known as the Judicial Conference of the State of South Dakota composed of the justices of the Supreme Court, judges of the circuit court, and magistrate judges as members.

Source: SL 1964, ch 109, § 1; SL 1998, ch 118, § 1.



§ 16-14-2 Study of state judicial system by conference.

16-14-2. Study of state judicial system by conference. It shall be the duty of the Judicial Conference to study the organization, rules, methods, and practices of the judicial system of this state; the work accomplished and the results produced together with the problems of administration confronting the courts and the judicial system in general.

Source: SL 1964, ch 109, § 2.



§ 16-14-3 Study of rules of practice by conference--Recommendations for changes.

16-14-3. Study of rules of practice by conference--Recommendations for changes. The Judicial Conference shall also carry on a continuous study of the operation and effect of the general rules of practice and procedure. Changes in and additions to these rules as the conference may deem desirable to promote simplicity in procedure, fairness in administration, the just determination of litigation and the elimination of unjustifiable expense and delay shall be recommended by the conference from time to time to the Supreme Court of South Dakota for its consideration and adoption, modification or rejection, in accordance with law.

Source: SL 1964, ch 109, § 2.



§ 16-14-4 Annual and special meetings of conference--Training on evidence-based practices.

16-14-4. Annual and special meetings of conference--Training on evidence-based practices. The Chief Justice of the Supreme Court of South Dakota shall annually summon all the members of the Judicial Conference to attend a conference at such time and place in the state as the Chief Justice may designate and at which the Chief Justice, or such member as the Chief Justice may designate, shall preside. Special sessions of the conference may be called by the Chief Justice at the times and places as the Chief Justice may designate. All persons so summoned shall attend the annual and special meetings.

Each magistrate and circuit judge shall complete training on evidence-based practices, including the use of validated risk and needs assessments and behavioral health assessments in decision making, mental illness, eligibility criteria for mental health services, and availability of mental health services. The form and length of this training requirement shall be determined by the Chief Justice. As used in this section, the term, behavioral health assessment, means an evaluation to determine the extent of an individual's substance abuse or mental health service needs.

Source: SL 1964, ch 109, § 1; SL 2013, ch 101, § 20, eff. Oct. 1, 2013; SL 2017, ch 109, § 30.



§ 16-14-5 Agenda for conference meetings--Reports by judges.

16-14-5. Agenda for conference meetings--Reports by judges. The Chief Justice shall prepare the agenda for each annual or special meeting of the Judicial Conference. Any judge of a court of record shall, when so requested by the Chief Justice, prepare in writing a report on the condition of the business of such court and any problem or situation properly within the purview and ambit of the conference.

Source: SL 1964, ch 109, § 3.



§ 16-14-6 Repealed.

16-14-6. Repealed by SL 1972, ch 120, § 2.






Chapter 15 - Contempt And Offenses Against The Judiciary

§ 16-15-1 Action or arrest in improper name as misdemeanor.

16-15-1. Action or arrest in improper name as misdemeanor. Every person who maliciously institutes or prosecutes any action or legal proceeding, or makes or procures any arrest, in the name of a person who does not exist, or has not consented that it be instituted or made, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 220; CL 1887, § 6420; RPenC 1903, § 224; RC 1919, § 3810; SDC 1939, § 13.1205; SL 1979, ch 150, § 5.



§ 16-15-2 Disorderly behavior in presence of court as misdemeanor.

16-15-2. Disorderly behavior in presence of court as misdemeanor. Every person guilty of any contempt of court by disorderly, contemptuous, or insolent behavior, committed during the sitting of any court of justice, in immediate view and presence of the court, and directly tending to interrupt its proceedings or to impair the respect due to its authority, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 1; CL 1887, § 6402, subdiv 1; RPenC 1903, § 205, subdiv 1; RC 1919, § 3793 (1); SDC 1939, § 13.1235 (1); SL 1979, ch 150, § 6.



§ 16-15-3 Disorderly behavior in presence of referee as misdemeanor.

16-15-3. Disorderly behavior in presence of referee as misdemeanor. Every person guilty of any contempt of court by behavior of like character to that described in § 16-15-2, committed in the presence of any referee or referees, while actually sitting for the trial of a cause, or upon any inquest or other proceeding authorized by law, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 2; CL 1887, § 6402, subdiv 2; RPenC 1903, § 205, subdiv 2; RC 1919, § 3793 (2); SDC 1939, § 13.1235 (2); SL 1979, ch 150, § 7.



§ 16-15-4 Disturbance of court proceedings as misdemeanor.

16-15-4. Disturbance of court proceedings as misdemeanor. Every person guilty of any contempt of court by any breach of the peace, noise, or other disturbance directly tending to interrupt the proceedings of any court, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 3; CL 1887, § 6402, subdiv 3; RPenC 1903, § 205, subdiv 3; RC 1919, § 3793 (3); SDC 1939, § 13.1235 (3); SL 1979, ch 150, § 8.



§ 16-15-5 Refusal to testify as misdemeanor.

16-15-5. Refusal to testify as misdemeanor. Every person guilty of any contempt of court by the contumacious and unlawful refusal to be sworn or affirmed as a witness; or, when so sworn or affirmed, like refusal to answer any material question, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 6; CL 1887, § 6402, subdiv 6; RPenC 1903, § 205, subdiv 6; RC 1919, § 3793 (6); SDC 1939, § 13.1235 (6); SL 1979, ch 150, § 9.



§ 16-15-6 Disobedience of judicial process as misdemeanor.

16-15-6. Disobedience of judicial process as misdemeanor. Every person guilty of any contempt of court by intentional disobedience of any process or order lawfully issued by any court is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 4; CL 1887, § 6402, subdiv 4; RPenC 1903, § 205, subdiv 4; RC 1919, § 3793 (4); SDC 1939, § 13.1235 (4); SL 1979, ch 150, § 10.



§ 16-15-7 Resistance to judicial process as misdemeanor.

16-15-7. Resistance to judicial process as misdemeanor. Every person guilty of any contempt of court by resistance intentionally offered to the lawful order or process of any court is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 202, subdiv 5; CL 1887, § 6402, subdiv 5; RPenC 1903, § 205, subdiv 5; RC 1919, § 3793 (5); SDC 1939, § 13.1235 (5); SL 1979, ch 150, § 11.



§ 16-15-8 False report of judicial proceedings as misdemeanor--Fair report not punishable.

16-15-8. False report of judicial proceedings as misdemeanor--Fair report not punishable. Every person guilty of any contempt of court by the publication of a false or grossly inaccurate report of the proceedings of any court, is guilty of a Class 2 misdemeanor. But no person can be punished as for a contempt, in publishing a true, full, and fair report of any trial, argument, decision, or proceeding had in court.

Source: PenC 1877, § 202, subdiv 7; CL 1887, § 6402, subdiv 7; RPenC 1903, § 205, subdiv 7; RC 1919, § 3793 (7); SDC 1939, § 13.1235 (7); SL 1979, ch 150, § 12.



§ 16-15-9 to 16-15-14. Repealed.

16-15-9 to 16-15-14. Repealed by SL 1976, ch 158, § 11-25.



§ 16-15-15 Acceptance of gift from party to action as misdemeanor--Inheritance excepted.

16-15-15. Acceptance of gift from party to action as misdemeanor--Inheritance excepted. Every judicial officer, juror, referee, arbitrator, or umpire, who accepts any gift from any person, knowing him to be a party in interest, or the attorney or counsel of any party in interest to any action or proceeding then pending or about to be brought before him, is guilty of a Class 2 misdemeanor. The word "gift" as used herein shall not be taken to include property received by inheritance, by will, or by gift in view of death.

Source: PenC 1877, §§ 130, 131; CL 1887, §§ 6330, 6331; RPenC 1903, §§ 136, 137; RC 1919, §§ 3718, 3719; SDC 1939, § 13.1204; SL 1979, ch 150, § 13.






Chapter 16 - Admission Of Attorneys To Practice

§ 16-16-1 License from Supreme Court required to practice law--Active membership in state bar--Violation as misdemeanor.

16-16-1. License from Supreme Court required to practice law--Active membership in state bar--Violation as misdemeanor. No person, except as provided in § 16-18-2, may practice as an attorney and counselor at law in any court of record within this state, either by using or subscribing his or her own name or the name of any other person, without having previously obtained a license for that purpose from the Supreme Court of this state and having become an active member in good standing of the State Bar of South Dakota. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939 & Supp 1960, §§ 13.1255, 32.1101; SDCL, § 16-18-30, SL 1979, ch 150, § 14; SL 2001, ch 102, § 1.



§ 16-16-1.1 Essential eligibility requirements for admission.

16-16-1.1 . Essential eligibility requirements for admission. Applicants must be able to demonstrate the following essential eligibility requirements for the practice of law:

(1) The ability to be honest and candid with clients, lawyers, courts, the board, and others;

(2) The ability to reason, recall complex factual information, and integrate that information with complex legal theories;

(3) The ability to communicate with clients, lawyers, courts, and others with a high degree of organization and clarity;

(4) The ability to use good judgment on behalf of clients and in conducting one's professional business;

(5) The ability to conduct oneself with respect for and in accordance with the law;

(6) The ability to avoid acts that exhibit disregard for the rights or welfare of others;

(7) The ability to comply with the requirements of the Rules of Professional Conduct, applicable state, local, tribal, and federal laws, regulations, statutes, and any applicable order of a court or tribunal;

(8) The ability to act diligently and reliably in fulfilling one's obligations to clients, lawyers, courts, and others;

(9) The ability to use honesty and good judgment in financial dealings on behalf of oneself, clients, and others; and

(10) The ability to comply with deadlines and time constraints.
Source: SL 2016, ch 244 (Supreme Court Rule 16-05), eff. July 1, 2016.



§ 16-16-2 Qualifications of applicants to practice law.

16-16-2. Qualifications of applicants to practice law. An applicant for admission to practice as an attorney or counselor at law in this state must be at least eighteen years of age, be a person of good moral character, and satisfy the requirements of the applicable rules.

Prior to admittance an applicant must be a resident of this state; or maintain an office in this state; or designate the clerk of the Supreme Court as his or her agent for the service of process for all purposes.

Source: SDC 1939, § 32.1104; Supreme Court Rule August 10, 1943; Supreme Court Rule 4, Order No. 1, 1957; SL 1972, ch 154, § 5; Supreme Court Rule 82-8; SL 1996, ch 314.



§ 16-16-2.1 Standard of good moral character.

16-16-2.1. Standard of good moral character. Good moral character, required by § 16-16-2, includes but is not limited to qualities of honesty, candor, trustworthiness, diligence, reliability, observance of fiduciary and financial responsibility, and respect for the rights of others and for the judicial process. Any fact reflecting a deficiency of good moral character may constitute a basis for denial of admission. In addition, the failure of an applicant to answer truthfully any question in the application or any question propounded by the Board of Bar Examiners, or the failure to supply any documentary material requested by the Board of Bar Examiners, will justify a finding that the applicant has not met the burden of proving good moral character.

Source: SL 1990, ch 426 (Supreme Court Rule 89-8).



§ 16-16-2.2 Good moral character--Quantum and burden of proof.

16-16-2.2. Good moral character--Quantum and burden of proof. The applicant must prove by clear and convincing evidence that the applicant is of good moral character. Applicants admitted to practice as an attorney pursuant to § 16-16-17.1 have the continuing burden of proof as to good moral character and compliance with the terms and conditions of the conditional admission until satisfactory completion of the terms and conditions of admission.

Source: SL 1990, ch 427 (Supreme Court Rule 89-9); SL 1996, ch 315.



§ 16-16-2.3 Good moral character--Relevant conduct.

16-16-2.3. Good moral character--Relevant conduct. (1) The presence of any of the following may be cause for further inquiry:

(a) Unlawful conduct, including cases in which the record of arrest or conviction was expunged, with the exception of juvenile arrests and dispositions unless they pertain to a serious felony;

(b) Academic misconduct;

(c) Making of false statements, including omissions;

(d) Misconduct in employment;

(e) Acts involving dishonesty, disloyalty, fraud, deceit, or misrepresentation;

(f) Abuse of legal process, including the filing of vexatious lawsuits;

(g) Neglect of financial responsibilities;

(h) Neglect of professional obligations;

(i) Violation of an order of a court, including child support orders;

(j) Evidence of mental or emotional instability;

(k) Evidence of drug or alcohol dependency or abuse;

(l) Denial of admission to the bar in another jurisdiction on character and fitness grounds;

(m) Disciplinary action against an applicant in any jurisdiction;

(n) Practicing law while not being so licensed.

The foregoing list is representative, not exclusive.

Source: SL 1990, ch 428 (Supreme Court Rule 89-10).



§ 16-16-2.4 Use of information.

16-16-2.4. Use of information. (1) In reviewing the relevant conduct identified in § 16-16-2.3 the board shall consider:

(a) Applicant's age at the time of the conduct;

(b) Recency of conduct;

(c) Reliability of the information concerning the conduct;

(d) Seriousness of the conduct;

(e) Factors underlying the conduct;

(f) Cumulative effect of conduct or information;

(g) evidence of rehabilitation;

(h) Applicant's candor in the admission process; and

(i) Results of applicant's criminal background check.
Source: SL 1990, ch 429 (Supreme Court Rule 89-11); SL 2003, ch 264 (Supreme Court Rule 03-5), eff. July 1, 2003.



§ 16-16-2.5 Adverse recommendation.

16-16-2.5. Adverse recommendation. If an application for admission is denied on moral character grounds, the board shall set forth in writing its findings upon which the adverse denial is based and shall promptly notify the applicant of the denial.

Source: SL 1990, ch 430 (Supreme Court Rule 89-12).



§ 16-16-2.6 Criminal background investigation required--Procedure--Results furnished to board.

16-16-2.6. Criminal background investigation required--Procedure--Results furnished to board. Each applicant for admission to practice as an attorney or counselor at law in this state shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The Board of Bar Examiners shall submit completed fingerprint cards to the Division of Criminal Investigation prior to admittance of an applicant. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. The results of the criminal history check shall be given to the Board of Bar Examiners to determine an applicant's qualification for admission pursuant to §§ 16-16-2 to 16-16-2.3, inclusive.

Source: SL 2003, ch 119, § 1.



§ 16-16-3 Composition and appointment of board of bar examiners--Terms of office.

16-16-3. Composition and appointment of board of bar examiners--Terms of office. The Board of Bar Examiners shall consist of five members of the State Bar appointed by the Supreme Court. The court shall designate a chairman and the clerk of the Supreme Court or an officer of the court so designated shall be the ex officio secretary of the board. No member shall be affiliated with a law school or engaged directly or indirectly in the preparation of applicants to practice law. The terms shall be for no more than three years from January first following appointment, and vacancies shall be filled for the unexpired term. The length of terms shall be varied at the time of appointment to insure that no more than two terms expire at the same time.

Source: Supreme Court Rule 3, Order No. 1, 1957; SDC Supp 1960, § 32.1103; Supreme Court Rule 76-5; SL 1988, ch 430 (Supreme Court Rule 87-11).



§ 16-16-4 Compensation and expenses of bar examiners and secretary.

16-16-4. Compensation and expenses of bar examiners and secretary. Each member of the Board of Bar Examiners and the secretary shall be reimbursed for his traveling and other necessary expenses and shall receive such compensation as the Supreme Court shall approve.

Source: Supreme Court Rule 11, Order No. 1, 1957; SDC Supp 1960, § 32.1111; Supreme Court Rule 76-5.



§ 16-16-5 Duty of bar examiners--Rules and regulations.

16-16-5. Duty of bar examiners--Rules and regulations. The Board of Bar Examiners shall be charged with the duty of administering the requirements for admission to practice law and shall have authority to adopt rules and regulations not inconsistent with this chapter which shall become effective upon approval by the Supreme Court.

Source: Supreme Court Rule 3, Order No. 1, 1957; SDC Supp 1960, § 32.1103.



§ 16-16-6 Examination required of applicants to practice law--Educational requirements.

16-16-6. Examination required of applicants to practice law--Educational requirements. All applicants for admission, except those applying pursuant to § 16-16-7.6, 16-16-12.1, or §§ 16-16-12.3 and 16-16-12.4 shall be required to pass satisfactorily an examination conducted by the Board of Bar Examiners. An applicant for permission to take an examination, in addition to the general qualifications prescribed in § 16-16-2, must furnish satisfactory evidence that he graduated from a law school accredited by the American Bar Association with a J.D. or LL.B. degree or that he will so graduate prior to the examination, or that he has successfully completed all of the requirements for graduation prior to the examination.

An applicant for admission who is a graduate of a foreign law school, not accredited by the American Bar Association, may apply for permission to take the South Dakota bar examination upon good cause shown if the graduate has passed the bar examination in another state and is a member in good standing of the bar of that state.

Source: SL 1893, ch 21, § 2; SL 1901, ch 60, § 2; RPolC 1903, § 686; SL 1903, ch 78; SL 1907, ch 72; RC 1919, § 5254; Supreme Court Rule 6, 1939; SDC 1939, §§ 32.1104 (1), 32.1106; Supreme Court Rule 6, Order No. 1, 1957; Supreme Court Rule, Order No. 1, 1963; Supreme Court Order No. 1, 1969; Supreme Court Rule No. 2, 1972; Supreme Court Rule 75-7; Supreme Court Rule 82-24; Supreme Court Rule 86-1; SL 1987, ch. 405 (Supreme Court Rule 86-31); SL 2004, ch 322 (Supreme Court Rule 03-21), eff. Jan. 1, 2004; SL 2014, ch 263 (Supreme Court Rule 14-04), eff. July 1, 2014; SL 2015, ch 271 (Supreme Court Rule 15-09), eff. July 1, 2015.



§ 16-16-6.1 Repealed.

16-16-6.1. Repealed by SL 1987, ch 406 (Supreme Court Rule 86-32).



§ 16-16-7 Repealed.

16-16-7. Repealed by SL 1983, ch 400 (Supreme Court Rule 82-27).



§ 16-16-7.1 Practice of nonresident attorneys employed by legal aid bureaus or public defender agencies--Application.

16-16-7.1. Practice of nonresident attorneys employed by legal aid bureaus or public defender agencies--Application. A nonresident attorney, licensed to practice law in another jurisdiction within the United States, while actually employed and associated with a bar association sponsored or governmentally funded legal aid bureau or public defender agency within South Dakota, may be admitted to practice before the courts of this state. Admission shall be upon sworn, written application to the South Dakota Supreme Court containing:

(1) The post office address of the applicant;

(2) The name and post office address of the legal aid bureau or public defender agency by whom the applicant will be employed;

(3) The name and address of the supervising attorney of the bureau or agency, who shall be a duly licensed attorney of this state;

(4) The jurisdictions in which the applicant is licensed to practice law;

(5) A statement that the applicant is a member in good standing of the bar of the jurisdiction in which he is licensed;

(6) A statement that the applicant has not been the subject of disciplinary action by the bar or courts of any jurisdiction during the preceding five years;

(7) A statement that the applicant has not been denied admission to the courts of any jurisdiction during the preceding five years;

(8) A statement that the applicant is familiar with the rules of the State Bar of South Dakota, and will at all times abide and comply with the same;

(9) A statement that the applicant has simultaneously filed with the Board of Bar Examiners an application for admission to the practice of law in this state.
Source: Supreme Court Rule 76-6; Supreme Court Rule 84-2.



§ 16-16-7.2 Certificates and affidavits filed with application.

16-16-7.2. Certificates and affidavits filed with application. There shall be filed therewith:

(1) A certificate of admission to the bar in such other jurisdictions where the applicant is licensed;

(2) A certificate from the proper courts therein that the applicant is a member in good standing; and

(3) An affidavit of the supervising attorney that he is licensed to practice in South Dakota; that the applicant, upon admission, will be employed by and associated with the legal aid bureau or public defender agency; and, that the supervising attorney has found the applicant to be a reputable attorney and recommends his or her admission to practice.
Source: Supreme Court Rule 76-6.



§ 16-16-7.3 Order of admission--Duration.

16-16-7.3. Order of admission--Duration. If the Supreme Court shall find that the applicant is of good moral character and otherwise qualified to practice law, the Court may make an order of admission to be effective upon the filing of the oath of attorney in the office of the clerk.

The admission to practice under this section shall remain in effect until the occurrence of the earliest of the following events:

(1) The failure to sit for the first bar examination administered by the Board of Bar Examiners subsequent to the order of admission; or

(2) The announcement by the Board of Bar Examiners of this state of the results of the first bar examination following the applicant's admission under this section, provided, however, that as to any applicant who passes such examination his or her admission under this section shall continue in effect for sixty days, during which time applicant may proceed to be admitted to practice pursuant to § 16-16-17; or

(3) The termination of the applicant's employment with the legal aid bureau or public defender agency under which the applicant was admitted under this section; or

(4) The termination by the Supreme Court of the applicant's admission under this section.

It shall be the duty of the supervising attorney of the legal aid bureau or public defender agency by whom such attorney is employed under § 16-16-7.2 to inform the Supreme Court immediately of the termination of employment of such attorney admitted to practice pursuant to this section.

For the purpose of subdivisions (1) and (2) above, the bar examination referred to means the combined Multistate Essay Examination which includes an Indian Law question, and Multistate Performance Test, and the Multistate Bar Examination administered by the Board of Bar Examiners as well as the Multistate Professional Responsibility Examination.

Source: Supreme Court Rule 76-6; Supreme Court Rule 80-5; Supreme Court Rule 84-3; SL 1998, ch 312; SL 2014, ch 264 (Supreme Court Rule 14-05), eff. July 1, 2014.



§ 16-16-7.4 Submission to disciplinary board jurisdiction--Revocation of admission or referral to board for misconduct--Venue.

16-16-7.4. Submission to disciplinary board jurisdiction--Revocation of admission or referral to board for misconduct--Venue. Under § 16-16-7.1 the filing of an application requesting admission by a nonresident attorney shall constitute his or her submission to the jurisdiction of the Disciplinary Board of the State Bar.

If after admission to practice in this state, the applicant engages in professional misconduct as that term is defined by the rules governing the State Bar of South Dakota, the Supreme Court may revoke his or her admission to practice. In addition, the matter may be referred to the Disciplinary Board of the State Bar or other proper authority as is deemed necessary and desirable. The county in which the legal aid bureau or public defender agency is located shall be considered the county of the applicant's residence for the purpose of determining venue in any disciplinary action taken against him or her.

Source: Supreme Court Rule 76-6; Supreme Court Rule 78-1, Rule XX (a).



§ 16-16-7.5 Extent of practice--Compensation.

16-16-7.5. Extent of practice--Compensation. The admission of the nonresident attorney under § 16-16-7.3 will allow the attorney to practice in the courts or administrative agencies of this state solely in the capacity as a member of the legal aid bureau or public defender agency by whom he or she is employed. The nonresident attorney shall not receive compensation from the person on whose behalf he or she renders services, but this shall not prevent the legal aid bureau or public defender agency from paying compensation to the attorney nor shall it prevent any agency from making such charges for its services as it may otherwise properly require.

Source: Supreme Court Rule 76-6.



§ 16-16-7.6 Admission of full-time faculty member of the University of South Dakota law school.

16-16-7.6. Admission of full-time faculty member of the University of South Dakota law school. An attorney licensed to practice law in another jurisdiction within the United States, while actually employed by the Unified Judicial System as its state court administrator or, while actually employed by the University of South Dakota law school as a full-time administrator or as a full-time faculty member may be admitted to practice in this state upon submission of a sworn, written application to the Supreme Court of South Dakota containing the following:

(1) The name and post office address of the applicant;

(2) The jurisdictions in which the applicant is licensed to practice law;

(3) A statement that the applicant is a member in good standing of the bar of the jurisdictions in which he or she is licensed;

(4) A statement that the applicant has not been the subject of disciplinary action by the bar or courts of any jurisdiction during the preceding five years;

(5) A statement that the applicant has not been denied admission to the courts of any jurisdiction during the preceding five years; and

(6) A statement that the applicant is familiar with the rules of the State Bar of South Dakota and will at all times abide by and comply with the same.

Such application will be accompanied by the following:

(1) A certificate of admission to the bar in the jurisdictions in which the applicant is licensed to practice law; and

(2) A certificate from the proper courts therein that the applicant is a member in good standing.

A full-time administrator or faculty member other than the full-time dean shall also submit:

(1) An affidavit of the Dean of the law school that the applicant is a full-time administrator or faculty member of the University of South Dakota law school in good standing and that the Dean recommends the applicant for admission to practice.

A full-time administrator includes the dean, librarian, associate or assistant deans, or other administrators holding academic appointment.

A full-time faculty member is one who during the academic year devotes substantially all working time to teaching and legal scholarship, participates in law school governance and service, and has no outside office or business activities, and whose outside professional activities, if any, are limited to those that relate to major academic interests or enrich the faculty member's capacity as scholar and teacher, are of service to the legal profession and the public generally, and do not interfere with one's responsibility as a faculty member. A full-time faculty member may hold a joint appointment with the University of South Dakota law school and another college or school within the University of South Dakota.

Source: Supreme Court Rule 85-11; Supreme Court Rule 97-46.



§ 16-16-7.7 Order of admission and duration.

16-16-7.7. Order of admission and duration. If the Supreme Court shall find that the applicant is of good moral character and otherwise qualified to practice law, the Court may make an order of admission to be effective upon the filing of the oath of attorney in the office of the clerk. Such admission under this section shall remain in effect until the occurrence of the earliest of the following events:

(1) The announcement by the board of bar examiners of this state that such applicant has passed such examination and the applicant's subsequent admission to practice under § 16-16-17, et seq.; or

(2) The termination of applicant's employment with the University of South Dakota law school or a change in the status of applicant's employment from full-time administrator or full-time faculty member to some other status; provided however, that the membership of such member admitted pursuant to § 16-16-7.6 will not terminate when the member's employment at the University of South Dakota School of Law terminates if the member has served as a full-time administrator or full-time member of that faculty and been admitted to the bar in South Dakota for a minimum of five of the seven years immediately preceding termination of the employment; or

(3) The termination of applicant's employment with the Unified Judicial System or a change in status of applicant's employment from state court administrator to some other status; or

(4) The termination by the Supreme Court of the applicant's admission under this section.

It shall be the duty of the individual to inform the Supreme Court immediately of the termination or change in status of applicant's employment.

Source: Supreme Court Rule 85-12; Supreme Court Rule 97-47; SL 2008, ch 282 (Supreme Court Rule 07-03), eff. Jan. 1, 2008.



§ 16-16-7.8 Submission to disciplinary board jurisdiction--Revocation of admission or referral to board for misconduct--Venue.

16-16-7.8. Submission to disciplinary board jurisdiction--Revocation of admission or referral to board for misconduct--Venue. Under § 16-16-7.6, the filing of an application requesting admission by the state court administrator or by a law school full-time administrator or faculty member shall constitute his or her submission to the jurisdiction of the disciplinary board of the state bar.

If, after admission to practice in this state, the applicant engages in professional misconduct as that term is defined by the rules governing the state bar of South Dakota, the Supreme Court may revoke his or her admission to practice. In addition, the matter may be referred to the disciplinary board of the state bar or other proper authority as is deemed necessary and desirable. Clay County shall be considered the county of the full-time administrator or faculty member's residence for the purpose of determining venue in any disciplinary action taken against him or her. Hughes County shall be considered the county of the state court administrator's residence for the purpose of determining venue in any disciplinary action taken against him or her.

Source: Supreme Court Rule 85-13; Supreme Court Rule 97-48.



§ 16-16-8 Application for admission on examination.

16-16-8. Application for admission on examination. Application for admission on examination shall be filed with the secretary of the Board of Bar Examiners at such time and in such form as the board shall prescribe. The failure of an applicant to furnish information or answer truthfully interrogatories of the board pertinent to his application may result in denial of the application.

Source: Supreme Court Rule 6, Order No. 1, 1957; SDC Supp 1960, § 32.1106; Supreme Court Rule, Order No. 1, 1963; Supreme Court Order No. 1, 1969; Supreme Court Rule 85-14.



§ 16-16-9 Time and place of examination.

16-16-9. Time and place of examination. The Board of Bar Examiners shall conduct examinations at such times and places as the board shall by rule determine.

Source: Supreme Court Rule 10, 1939; SDC 1939, § 32.1110; Supreme Court Rule 8, Order No. 1, 1957; SDC Supp 1960, § 32.1108; Supreme Court Rule, Order No. 2, 1963; Supreme Court Order No. 1, 1969; Supreme Court Rule 75-7; Supreme Court Rule 81-8.



§ 16-16-10 Subjects covered by examination--Public notice.

16-16-10. Subjects covered by examination--Public notice. The subjects upon which applicants shall be examined shall be such as the Board of Bar Examiners deems necessary to prepare properly for the practice of law in this state, including the subjects of legal ethics and Indian Law. The board shall make public such subjects, giving full and ample public notice of any change or addition thereto and written notice to the dean of the law school, University of South Dakota.

Source: SL 1901, ch 60, § 2; RPolC 1903, § 686; SL 1903, ch 78; SL 1907, ch 72; RC 1919, § 5254; Supreme Court Rule 6, 1939; SDC 1939, § 32.1106; Supreme Court Rule 8, Order No. 1, 1957; SDC Supp 1960, § 32.1108; Supreme Court Rule, Order No. 2, 1963; Supreme Court Order No. 1, 1969; SL 2014, ch 265 (Supreme Court Rule 14-06), eff. July 1, 2014.



§ 16-16-11 Re-examination after three failures prohibited.

16-16-11. Re-examination after three failures prohibited. An applicant who fails three times to pass the bar examination in any jurisdiction or combination of jurisdictions, may not be permitted to take another examination in South Dakota except by permission of the Supreme Court upon a showing that the reasons for previous failures no longer exist and there is a reasonable likelihood the applicant will pass the examination if allowed to take it.

Source: Supreme Court Rule 8, Order No. 1, 1957; SDC Supp 1960, § 32.1108; Supreme Court Rule Order No. 2, 1963; Supreme Court Order No. 1, 1969; SL 1998, ch 313; SL 2006, ch 335 (Supreme Court Rule 06-61), eff. July 1, 2006; SL 2014, ch 266 (Supreme Court Rule 14-07), eff. July 1, 2014.



§ 16-16-12 Repealed.

16-16-12. Repealed by Supreme Court Rule 82-28.



§ 16-16-12.1 Admission without examination--Eligibility by practice.

16-16-12.1. Admission without examination--Eligibility by practice. An applicant may be eligible for admission without examination if the applicant:

(a) Meets the requirements of § 16-16-2;

(b) Furnishes satisfactory evidence of graduation from a law school accredited by the American Bar Association, and;

(c) Provides documentary evidence showing that for the last five (5) years immediately preceding the application for admission without examination, the applicant, as principal occupation, has been actively, continuously, and lawfully engaged in the practice of law, in a state or states that allow South Dakota attorneys substantially similar admission without examination, as:

(1) A sole practitioner;

(2) A member of a law firm, professional corporation or association;

(3) A judge in a court of record;

(4) An attorney for any local or state governmental entity;

(5) Inside counsel for a corporation, agency, association or trust department; and/or,

(6) An attorney with the federal government or a federal governmental agency including service as a member of the Judge Advocate General Department of one of the military branches of the United States.
Source: SL 2004, ch 324 (Supreme Court Rule 03-23), eff. Jan. 1, 2004; SL 2015, ch 272 (Supreme Court Rule 15-10), eff. July 1, 2015.



§ 16-16-12.2 Admission without examination--Application requirements.

16-16-12.2. Admission without examination--Application requirements. The application for admission without examination shall be filed with the secretary of the board of bar examiners in such form as the board shall prescribe. The failure of an applicant to furnish information or answer truthfully interrogatories of the board pertinent to the application may result in denial of the application. The application shall be accompanied by:

(a) The applicable fees;

(b) The criminal background check required by § 16-16-2.6;

(c) A certified copy of the application for admission to the bar in each jurisdiction in which the applicant has previously been admitted to practice law;

(d) A certification of admission to practice by the admitting authority in each jurisdiction that the applicant identified in (c) as having admitted the applicant to the bar;

(e) A certification from the proper authority in each jurisdiction where the applicant has been admitted stating that the applicant is in good standing;

(f) A certification by the attorney disciplinary authority in each jurisdiction where the applicant has been admitted to the bar of the applicant's disciplinary history and indicating whether the applicant is the subject of a pending complaint or charge of misconduct;

(g) A report of the National Conference of Bar Examiners as to the applicant's character; and

(h) A copy of the rule in the state or states in which the applicant has been practicing law which allows South Dakota attorneys substantially similar admission without examination.

To the extent that the state or states that allow South Dakota attorneys substantially similar admission without examination have additional requirements for South Dakota lawyers seeking admission without examination, the board of bar examiners may impose the same additional requirements for applicants seeking admission in South Dakota without examination.

Source: SL 2004, ch 325 (Supreme Court Rule 03-24), eff. Jan. 1, 2004; SL 2015, ch 273 (Supreme Court Rule 15-11), eff. July 1, 2015.



§ 16-16-12.3 Attorney licensing when spouse is a member of the armed forces.

16-16-12.3. Attorney licensing when spouse is a member of the armed forces. Notwithstanding any other provision in law, any attorney licensed to practice law in another jurisdiction within the United States, shall be admitted to practice in this state if:

(1) His or her spouse is a member of the armed forces of the United States;

(2) His or her spouse is the subject of a military transfer to South Dakota for active duty military service;

(3) He or she left employment to accompany the applicant's spouse to South Dakota; and

(4) He or she meets the requirements in § 16-16-12.4.
Source: SL 2014, ch 252 (Supreme Court Rule 13-10), eff. Sept. 10, 2013.



§ 16-16-12.4 Contents of application for licensing when spouse is a member of the armed forces.

16-16-12.4. Contents of application for licensing when spouse is a member of the armed forces. Any attorney seeking admission to practice in South Dakota under § 16-16-12.3 shall submit a sworn, written application to the Supreme Court of South Dakota containing the following:

(1) The name and post office address of the applicant;

(2) The jurisdictions in which the applicant is licensed to practice law;

(3) A statement that the applicant is a member in good standing of the bar of the jurisdictions in which he or she is licensed;

(4) A statement that the applicant has not been the subject of disciplinary action by the bar or courts of any jurisdiction during the preceding five years;

(5) A statement that the applicant has not been denied admission to the courts of any jurisdiction during the preceding five years; and

(6) A statement that the applicant is familiar with the rules of the State Bar of South Dakota and will at all times abide by and comply with the same.

Such application will be accompanied by the following:

(a) A certificate of admission to the bar in the jurisdictions in which the applicant is licensed to practice law; and

(b) A certificate from the proper courts therein that the applicant is a member in good standing.
Source: SL 2014, ch 252 (Supreme Court Rule 13-10), eff. Sept. 10, 2013.



§ 16-16-13 Fees payable with application for admission--Disposition of fees.

16-16-13. Fees payable with application for admission--Disposition of fees. An applicant for an admission on examination shall pay a fee of three hundred dollars, and a fee of one hundred seventy-five dollars for subsequent examinations. An applicant for admission without examination shall pay a fee of four hundred fifty dollars. An applicant shall also pay the National Conference of Bar Examiners the applicable fee for preparation of an initial or supplemental character report. If an applicant fails to appear for the examination, the fee paid shall only be applied to the next scheduled combined Multistate Essay Examination which includes an Indian Law question and Multistate Performance Test, and/or to the Multistate Bar Examination. The fees thus paid to the Secretary shall be retained in a special fund and shall be paid out by the state court administrator when authorized by the Secretary for the compensation and necessary expenses of the Board of Bar Examiners.

Source: SDC 1939, § 32.1112; Supreme Court Rule 11, Order No. 1, 1957; SDC Supp 1960, § 32.1111; Supreme Court Rule 75-7; Supreme Court Rule 76-5; Supreme Court Rule 81-8; Supreme Court Rule 82-26; Supreme Court Rule 83-10; Supreme Court Rule 84-14; SL 1991, ch 439 (Supreme Court Rule 91-5); SL 1998, ch 314; SL 1999, ch 281; SL 2003, ch 265 (Supreme Court Rule 03-6), eff. July 1, 2003; SL 2004, ch 323 (Supreme Court Rule 03-22), eff. Jan. 1, 2004; SL 2014, ch 267 (Supreme Court Rule 14-08), eff. July 1, 2014.



§ 16-16-14 Discrimination on account of sex prohibited.

16-16-14. Discrimination on account of sex prohibited. No person shall be refused a license under this chapter on account of sex.

Source: SL 1893, ch 21, § 1; SL 1901, ch 60, § 1; RPolC 1903, § 685; RC 1919, § 5253; Supreme Court Rule 1, 1939; SDC 1939 & Supp 1960, § 32.1101.



§ 16-16-15 Board of Bar Examiners--Applications for admission--Investigations--Hearings--Confidentiality--Disciplinary Board.

16-16-15. Board of Bar Examiners--Applications for admission--Investigations--Hearings--Confidentiality--Disciplinary Board. The Board of Bar Examiners is empowered to make inquiries and investigations concerning the character, fitness and general qualifications of applicants for admission. In the conduct of investigations and upon hearings, the board may take and hear testimony and compel, by subpoena, the attendance of witnesses and the production of books, papers and documents. Any member of the board may administer oaths and issue subpoenas.

The contents of any report received by the Board of Bar Examiners relating to the character, fitness and general qualification of an applicant as well as the author of such report, shall be privileged and confidential between the author of the report and all members of the Board of Bar Examiners, its staff, and the applicant, and as appropriate, between the author of the report and the South Dakota Supreme Court. This rule of confidentiality does not prohibit the Board of Bar Examiners from furnishing relevant information to the Disciplinary Board when the board is conducting an investigation concerning the character, fitness and general qualifications of an attorney.

Source: Supreme Court Rule 3, Order No. 1, 1957; SDC Supp 1960, § 32.1103; Supreme Court Rule 84-15; Supreme Court Rule 95-10; SL 2003, ch 266 (Supreme Court Rule 03-7), eff. July 1, 2003.



§ 16-16-16 Review by Supreme Court of bar examiners' decision as to qualifications of applicant.

16-16-16. Review by Supreme Court of bar examiners' decision as to qualifications of applicant. If an applicant be aggrieved by the decision of the Board of Bar Examiners as to his qualifications and shall so request, the secretary of the board shall transmit the applicant's file and other available information to the Supreme Court for review. The Court shall thereupon conduct such investigation as it deems necessary to a decision as to the qualifications of the applicant for admission. The decision of the Court shall be communicated by the secretary to the applicant and shall be final. Any such request for review must be filed with the Court within thirty days of the decision of the Board of Bar Examiners.

Source: Supreme Court Rule 7, Order No. 1, 1957; SDC Supp 1960, § 32.1107; Supreme Court Rule 75-7; SL 2003, ch 267 (Supreme Court Rule 03-8), eff. July 1, 2003.



§ 16-16-16.1 Review by Supreme Court of Bar Examiners' decision on ADA request.

16-16-16.1. Review by Supreme Court of Bar Examiners' decision on ADA request. If an applicant be aggrieved by the decision of the Board of Bar Examiners as to a request made under the Americans with Disabilities Act (ADA), the secretary of the board shall transmit the applicant's file and other available information to the Supreme Court for review. The Court shall thereupon conduct such proceedings as it deems necessary to a decision as to the ADA request. The decision of the Court shall be communicated by the secretary to the applicant and shall be final. Any such request for review must be filed with the Court within ten days of the decision of the Board of Bar Examiners.

Source: SL 2003, ch 270 (Supreme Court Rule 03-12).



§ 16-16-17 Recommendation to Supreme Court for admission to practice--Order and certificate of admission--State Bar membership fee.

16-16-17. Recommendation to Supreme Court for admission to practice--Order and certificate of admission--State Bar membership fee. Every applicant who has complied with the requirements of the applicable rules shall be recommended by the board to the Supreme Court for admission to practice law, provided, however, that such recommendation by the Board of Bar Examiners shall be effective for a period not exceeding one hundred twenty days. The court, for good cause shown, may extend such period of time. If the court is satisfied as to the qualifications of the applicant so recommended, the court will make an order of admission, which order shall become effective and certificate of admission from the clerk of the Supreme Court shall issue upon payment to the clerk of membership fee in the State Bar and the fee as fixed in § 16-2-29.1 for the certificate of admission and upon filing in the office of the clerk the oath of attorney. The clerk shall notify the secretary of the State Bar of such admission and remit the membership fee.

Source: Supreme Court Rule 11, 1939; SDC 1939, § 32.1111; Supreme Court Rule 9, Order No. 1, 1957; SDC Supp 1960, § 32.1109; Supreme Court Rule 82-29.



§ 16-16-17.1 Conditional admission.

16-16-17.1. Conditional admission. In its sole discretion, the Board of Bar Examiners may recommend to the Supreme Court that an applicant be admitted to the bar on a conditional basis in accordance with these Rules. The recommendation may incorporate such terms, conditions and restrictions and be for such duration as the board determines appropriate. The Supreme Court may accept, reject, or modify the recommendation.

A conditional admission shall be confidential except that the Board of Bar Examiners shall advise the secretary-treasurer of the State Bar and the secretary of the State Bar's Disciplinary Board of such conditional admission, and except as provided in §§ 16-16-15 and 16-19-99. An applicant admitted to the practice of law pursuant to this section is bound by the terms of such conditional admission. Applicants aggrieved by the decision of the Board of Bar Examiners may seek review pursuant to § 16-16-16.

Source: SL 1996, ch 318; SL 2012, ch 258 (Supreme Court Rule 12-04), eff. July 1, 2012.



§ 16-16-17.2 Limited purpose of conditional admission.

16-16-17.2. Limited purpose of conditional admission. As provided by § 16-16-7.3, conditional admission may be employed to permit an applicant who currently satisfies character and fitness requirements to practice law while his or her continued participation in an ongoing course of treatment or remediation for previous misconduct or unfitness is monitored to protect the public. Conditional admission is neither to be used as a method of achieving fitness nor as a method of monitoring the behavior of all applicants who have rehabilitated themselves from misconduct or unfitness.

Source: SL 2012, ch 259 (Supreme Court Rule 12-05), eff. July 1, 2012.



§ 16-16-17.3 Limited circumstances under which conditional admission may be considered.

16-16-17.3. Limited circumstances under which conditional admission may be considered. The Board of Bar Examiners may recommend that an applicant be admitted to the bar conditioned on the applicant's compliance with relevant conditions prescribed by the board. To be eligible for conditional admission an applicant must satisfy all requirements for admission to the bar, possess the requisite good moral character and fitness for admission, and be engaged in a sustained and effective course of treatment for or remediation of one of the following:

(a) Substance abuse or dependence;

(b) A diagnosed mental or physical impairment that, should it reoccur, would likely impair the applicant's ability to practice law or pose a threat to the public; or

(c) Neglect of financial affairs.

Conditional admission may be employed only when an applicant has been engaged in a sustained and effective course of treatment or remediation for a period of time sufficient to demonstrate his or her commitment and progress.

Source: SL 2012, ch 260 (Supreme Court Rule 12-06), eff. July 1, 2012.



§ 16-16-17.4 Report of recommendation to Supreme Court.

16-16-17.4. Report of recommendation to Supreme Court. In the event that a majority of the members of the Board of Bar Examiners votes to recommend the conditional admission of an applicant, the Board shall report to the Supreme Court the matters of concern, the nature, substance, and duration of the course of treatment or remediation in which the applicant is engaged, complete and detailed information regarding the applicant's progress in connection therewith including any lapses or failures, the board's recommendation regarding the terms and conditions of admission, any additional facts relevant to the recommendation, and confirmation of the applicant's consent to admission on a conditional basis.

Source: SL 2012, ch 261 (Supreme Court Rule 12-07), eff. July 1, 2012.



§ 16-16-17.5 Review of conditional admission.

16-16-17.5. Review of conditional admission. The Board of Bar Examiners shall review each conditional admission no later than the date specified in the Supreme Court's order granting conditional admission. The board shall recommend to the Supreme Court that:

(1) The conditional admission be terminated, resulting in loss of license; or

(2) That the conditional admission be modified and/or extended; or

(3) That full admission be granted.

The Supreme Court may accept or reject the recommendation.

Source: SL 2014, ch 268 (Supreme Court Rule 14-09), eff. July 1, 2014.



§ 16-16-18 Oath of attorney--Form and administration.

16-16-18. Oath of attorney--Form and administration. The oath of attorney shall be administered by a justice or judge of any state appellate court or court of general jurisdiction or by a justice or judge of any federal appellate or district court. The form of the oath of attorney shall be in substance as follows:

I do solemnly swear, or affirm, that:

I will support the Constitution of the United States and the Constitution of the State of South Dakota;

I will maintain the respect due to courts of justice and judicial officers;

I will not counsel or maintain any suit or proceeding which shall appear to me to be unjust, nor any defense except such as I believe to be honestly debatable under the law of the land;

I will employ for the purpose of maintaining the causes confided to me such means only as are consistent with truth and honor, and will never seek to mislead the judge or jury by any artifice or false statement of fact or law;

I will maintain the confidence and preserve inviolate the secrets of my client, and will accept no compensation in connection with a client's business except from that client or with the client's knowledge or approval;

I will abstain from all offensive personality, and advance no fact prejudicial to the honor or reputation of a party or witness, unless required by the justice of the cause with which I am charged;

I will never reject, from any consideration personal to myself, the cause of the defenseless or oppressed, or delay any person's cause for lucre or malice.

Source: SDC 1939, § 32.1111; Supreme Court Rule 9, Order No. 1, 1957; SDC Supp 1960, § 32.1109; SL 1994, ch 407; SL 1996, ch 316.



§ 16-16-19 Rights and privileges conferred by license to practice law.

16-16-19. Rights and privileges conferred by license to practice law. The license referred to in § 16-16-1 shall constitute the person receiving the same an attorney and counselor at law, and shall authorize him for and during his good behavior and his maintenance of active membership in good standing in said State Bar of South Dakota to practice in all the courts of this state and to demand and receive compensation for any services he may render as an attorney and counselor at law in this state.

Source: SL 1893, ch 21, § 1; SL 1901, ch 60, § 1; RPolC 1903, § 685; RC 1919, § 5253; Supreme Court Rule 1, 1939; SDC 1939 & Supp. 1960, § 32.1101.



§ 16-16-20 Roll of attorneys maintained by clerk of Supreme Court.

16-16-20. Roll of attorneys maintained by clerk of Supreme Court. The clerk of the Supreme Court shall maintain a permanent roll of all persons admitted to practice law. The records of his office shall show whether or not persons enrolled maintain active membership in the State Bar of South Dakota.

Source: SL 1893, ch 21, § 7; SL 1901, ch 60, § 5; RPolC 1903, § 689; RC 1919, § 5257; Supreme Court Rule 3, 1939; SDC 1939, § 32.1103; Supreme Court Rule 10, Order No. 1, 1957; SDC Supp 1960, § 32.1110.



§ 16-16-21 Reinstatement of inactive attorneys--Persons eligible.

16-16-21. Reinstatement of inactive attorneys--Persons eligible. The provisions of §§ 16-16-22 to 16-16-24, inclusive, apply only to a person who:

(1) Has been duly licensed to practice law in this state;

(2) Has not maintained status as an active member of the State Bar of South Dakota;

(3) Is of good moral character; and

(4) May under bylaws of such State Bar regain such active status and the resulting privilege of practicing law in this state only by obtaining from the Supreme Court certification of qualifications for resumption of such practice.
Source: Supreme Court Rule, Order No. 1, 1960; SL 1989, ch 30, § 48.



§ 16-16-22 Application for reinstatement--Fees and charges--Determination of eligibility.

16-16-22. Application for reinstatement--Fees and charges--Determination of eligibility. The application for certification pursuant to § 16-16-21 and the supporting proof shall be in such form as the Supreme Court may direct. The applicant shall pay to the clerk of such court and to the secretary of the Board of Bar Examiners the same fees and charges as required of applicants for a license to practice law. If the court is satisfied as to the prerequisites stated in § 16-16-21 for entertaining such application, there shall be determined as provided in § 16-16-23 the qualifications of the applicant for such certification.

Source: Supreme Court Rule, Order No. 1, 1960.



§ 16-16-23 Examination required of applicant for reinstatement--Examination dispensed with if applicant manifestly qualified.

16-16-23. Examination required of applicant for reinstatement--Examination dispensed with if applicant manifestly qualified. Except as otherwise hereinafter specifically stated, certification pursuant to § 16-16-21 shall be issued only if the applicant satisfactorily passes the examination for which provision is made in §§ 16-16-9 and 16-16-10. If, however, such court is satisfied from the proof submitted and from such independent investigation as may be made by the court that the applicant is manifestly qualified to practice law in this state, the court may, in its discretion, issue such certification without such examination. In determining whether or not the court shall certify the applicant without requiring examination the court shall take into consideration such factors as it may deem pertinent, such as the extent of the applicant's experience and practice of law; his past success in the profession; his demonstrated proficiency therein; the character of his business or professional work other than practice of law; and the extent, if at all, to which such other business or professional work has related to legal problems. If an applicant for certification pursuant to § 16-16-21 is required to take such examination and fails three times to pass the same, he may not be permitted to take another examination except by permission of the Supreme Court.

Source: Supreme Court Rule, Order No. 1, 1960.



§ 16-16-24 Notice to State Bar of reinstatement of attorney--Payment of membership fees.

16-16-24. Notice to State Bar of reinstatement of attorney--Payment of membership fees. Upon issuance of certification pursuant to § 16-16-21, the clerk of the Supreme Court shall notify the secretary of the State Bar thereof, whereupon the applicant shall be entitled to enrollment as an active member of such State Bar upon payment by him to the secretary of such State Bar of the current fees required of active members and all other membership fees, if any, owing from such applicant to such State Bar and all delinquency penalties as to any such fees.

Source: Supreme Court Rule, Order No. 1, 1960.



APPENDIX TO CHAPTER 16-16

APPENDIX A. APPENDIX TO CHAPTER 16-16

REGULATIONS OF THE BOARD OF BAR EXAMINERS

STATE OF SOUTH DAKOTA

1. Application for Admission to Practice Law.
1.1. Application for Admission Without Examination.
2. Application Forms and Payment of Fees.
3. Bar Examination Subjects.
4. Passing Score.
5. Acceptance of Multistate Bar Examination Results from Other States.
6. Transfer of Multistate Bar Examination Results to other States.
7. Places and Dates of Examinations.
7.1. Law Student Registration.
8. Appeal.
8.1. Procedure.
1. Application for Admission to Practice Law

Each applicant for admission to practice law shall file with the secretary of the Board of Bar Examiners a written application, together with five complete machine or photo copies thereof, in the form prescribed by the Board of Bar Examiners. Such application and copies thereof shall be postmarked on or before November 1 for the February examination and on or before April 1 for the July examination and shall be accompanied by the fee prescribed in the applicable rules of court and a recent photograph of the applicant, and DCI and FBI fingerprint cards.

Each applicant for admission shall also file a request for preparation of a character report and application with the National Conference of Bar Examiners. Such request and application shall be postmarked on or before November 1 for the February examination and on or before April 1 for the July examination and shall be accompanied by the fee prescribed by the National Conference of Bar Examiners.
1.1. Application for Admission Without Examination

Each applicant for admission to practice law without examination shall file with the Secretary of the Board of Bar Examiners a written application, together with five complete machine or photo copies thereof, in the form prescribed by the Board of Bar Examiners. Such application and copies thereof shall be accompanied by the applicable fees, a recent photograph of the applicant, and DCI and FBI fingerprint cards.

Each applicant for admission without examination shall also file a request for preparation of a character report and application with the National Conference of Bar Examiners. Such request and application shall be accompanied by the fee prescribed by the National Conference of Bar Examiners.
2. Application Forms and Payment of Fees

All fees shall be paid by money order or certified check. The application form shall require each applicant to waive confidentiality and privacy rights in order to allow the Board of Bar Examiners to inquire into the applicant's moral character through examination of state, federal, police, court and security records.
3. Bar Examination Subjects.

All applicants, except those applying pursuant to § 16-16-7.6, 16-16-12.1, or 16-16-12.3 are required to take the bar examination which consists of the Multistate Essay Examination (MEE), an essay question on Indian Law, the Multistate Performance Test (MPT), the Multistate Bar Examination (MBE), and the Multistate Professional Responsibility Examination (MPRE). Subject matter outlines for the MEE, MPT, MBE, and MPRE are available at the National Conference of Bar Examiners' website at
http://www.ncbex.org/
.

The MEE is a two and one half hour examination consisting of five essay questions. The MEE will test both general and South Dakota principles of law.

Indian Law includes basic principles of federal Indian law, including but not limited to civil and criminal jurisdiction, the Indian Civil Rights Act, the Indian Child Welfare Act, and the Indian Gaming Regulatory Act. It does not include tribal laws or customary laws. Indian Law is tested by one essay question after the MEE.

The MPT consists of two ninety-minute questions which test the fundamental skills of problem solving, legal analysis and reasoning, factual analysis, communication, organization and management of a legal task, and recognizing and resolving ethical dilemmas. Each question shall contain all of the resource material necessary to complete the performance examination. The MPT will test both general and South Dakota principles of law.

The MBE is an objective six-hour examination containing 200 multiple-choice test questions covering the subjects:

The MPRE consists of 50 multiple-choice test questions and measures an applicant's knowledge of the ethical standards of the legal profession.
4. Passing Score

The bar examination is comprised of three portions:

(A) The combined MPT, MEE, and Indian law portion,

(B) The MBE, and

(C) The MPRE.

An applicant must pass each portion of the examination. A general average of 75% or higher on the combined MPT, MEE, and Indian law portion of the examination shall be deemed a passing score on that portion of the examination. A scaled score of 135 or higher shall be deemed a passing score on the MBE portion of the examination. A scaled score of 85 shall be deemed a passing score on the MPRE portion of the examination. The Board of Bar Examiners shall determine the passing score on each portion of the bar examination in advance of the examination. Written notice of any deviation from the scores enumerated in this regulation will be given to the dean of the University of South Dakota School of Law and all applicants for admission to practice law by examination.

An applicant who has failed only one portion of the exam must only reapply to sit for the failed portion; however, a passing score on one portion of the examination shall only be valid for a period of two years to exempt the applicant from retaking that portion of the examination. An applicant who fails either the MPT, MEE, and Indian law portion of the examination and/or the MBE portion of the examination three times must receive Supreme Court permission pursuant to § 16-16-11 to take another examination.
5. Acceptance of Multistate Bar Examination Results from Other States

In its discretion, the Board of Bar Examiners may accept an applicant's previous scores on the MBE administered in a jurisdiction other than South Dakota if taken within two years prior to the next scheduled examination, if the score on the MBE is a scaled score of 135 or above and if the applicant passed the entire bar examination in the other jurisdiction. The Board of Bar Examiners may accept an applicant's MPRE score if taken within twenty-eight months prior to the next scheduled examination and if the score is a scaled score of 85 or above.
6. Transfer of Multistate Bar Examination Results to other States

An applicant seeking to transfer an MBE score to another jurisdiction shall apply to the National Conference of Bar Examiners for transfer and pay its fee for transfer.

Unless different times and places are fixed by the Board of Bar Examiners, the examinations will be administered at the following times and places:

The MPT, MEE, Indian Law Question and MBE are given on the last Tuesday and Wednesday of February and the last Tuesday and Wednesday of July in Pierre, South Dakota. The MPT, MEE and Indian Law Question are given Tuesday; the MBE is given on Wednesday.

The MPRE is given in March, August, and November.

Notice of the times and places shall be given to each applicant at the time of granting permission to take such examinations.
7.1. Law Student Registration

Applicants to law school and first-or second-year law students who intend to take the South Dakota bar examination following graduation may register with the Board of Bar Examiners on forms prescribed by the Board. The registration must be accompanied by the $50 South Dakota registration, fee as well as the fee required by the National Conference of Bar Examiners' law student registrant program for an initial character report. Registration under the rule is not deemed an application for permission to take the bar examination

The Board of Bar Examiners shall review the registration and character report to identify character and fitness issues that may hinder or preclude later admission. The Board will report its findings to the registrant. The Board's findings are both preliminary and non-binding in nature. Additionally, the findings will not constitute permission to take the bar examination or a waiver of the consideration of facts or conduct that are either later discovered or occur after the Board's review under this rule.
8. Appeal

The secretary of the Board of Bar Examiners shall make an initial determination regarding whether any act taken by an applicant pursuant to these rules satisfies the requirement of the rules. In addition, whenever the rules provide for a waiver of any deadline or other exercise of discretion by the Board including acceptance of results from other states the secretary of the Board of Bar Examiners shall make an initial determination which shall, within twenty days, become a final decision of the Board unless appealed as provided herein. Nothing in this rule shall prohibit the Board from sua sponte altering or reversing any initial decision of the secretary of the Board of Bar Examiners or from directing the secretary of the Board of Bar Examiners to transfer any case, issue or question directly to the Board without entering an initial decision without notice to the applicant; however, such action shall constitute final action by the Board for the purpose of review by the Supreme Court pursuant to § 16-16-16. In addition, the secretary of the Board of Bar Examiners or an applicant may submit an application or other issue directly to the Board of Bar Examiners for determination whenever an application, or acknowledgement by an applicant, discloses a facial violation of bar entry requirements. The procedures provided in Rule 8.1 will apply except that the secretary of the Board of Bar Examiners shall make a recommendation to the Board of Bar Examiners regarding the issue submitted directly to the Board. Results of examinations administered by the Board are not determined by the secretary and constitute final action by the Board.
8.1. Procedure

Whenever an applicant is aggrieved by an initial decision of the secretary of the Board of Bar Examiners the applicant shall request that the secretary reduce the determination to writing if necessary and may, within twenty days of the date of mailing of secretary's initial decision, appeal to the Board of Bar Examiners. Any applicant seeking review of the secretary's initial decision shall transmit to the board a copy of the initial decision sought to be reviewed together with such argument, authorities and evidence in the form of sworn affidavits as the applicant deems necessary. The submission may not exceed sixty pages in length and shall consist of an original and nine copies of the submission. Upon receipt of a request for review the secretary shall respond setting forth the reasons for taking the action under review. A copy of the secretary's response shall be served upon the applicant and board.

The Board of Bar Examiners in its sole discretion may seek additional evidence or explanation, including testimony under oath, from the applicant or the secretary. In addition, the board may request oral argument from the applicant. When the Board of Bar Examiners has satisfied itself that it is fully informed in the premises, it may adopt, modify and adopt as modified, or reverse the secretary's initial decision. In the event the board reverses the secretary's initial decision it shall render a final decision which shall be communicated to the applicant in writing. The foregoing shall constitute final action by the Board of Bar Examiners for the purposes of review by the Supreme Court pursuant to § 16-16-16.
NOTE: Applications for admission to practice law may be obtained from the Secretary, State Board of Bar Examiners, State Capitol, 500 East Capitol Avenue, Pierre, South Dakota 57501.

Source: SL 2004, ch 326 (Supreme Court Rule 03-25), eff. Jan. 1, 2004; SL 2007, ch 303 (Supreme Court Rule 06-71), eff. Jan. 1, 2007; SL 2014, ch 269 (Supreme 10), eff. July 1, 2014; SL 2015, ch 274 (Supreme Court Rule 15-12), eff. July 1, 2015.






Chapter 17 - The State Bar

§ 16-17-1 Bar continued as public association.

16-17-1. Bar continued as public association. The State Bar of South Dakota, hereinafter designated as the "State Bar," heretofore created and constituted by law as a public association, is hereby continued as such public association.

Source: SL 1931, ch 84, § 2; SDC 1939 & Supp 1960, § 32.1113.



§ 16-17-2 Purposes of State Bar.

16-17-2. Purposes of State Bar. The aims and objects of the State Bar shall continue to be to obtain the cooperation of all the practicing lawyers in the state in the better administration of justice, and in maintaining a high standard of professional conduct at the bar, to furnish a legal entity through which the considered judgment of its members on matters affecting the judicial system of the state may be ascertained and made available to the courts and the Legislature, to uphold the honor of the profession of the law, to encourage adequate preparation for its practice, and to promote cordial intercourse among the members of the South Dakota Bar.

Source: SL 1931, ch 84, § 3; SDC 1939 & Supp 1960, § 32.1113.



§ 16-17-3 Membership of State Bar.

16-17-3. Membership of State Bar. The membership of the State Bar shall be all persons who are now or may hereafter be entitled to practice law in this state.

Source: SL 1931, ch 84, § 4; SDC 1939 & Supp 1960, § 32.1114.



§ 16-17-4 Annual membership fee--Bylaws and rules governing fee and use of fund.

16-17-4. Annual membership fee--Bylaws and rules governing fee and use of fund. The annual membership fee for all members of the State Bar shall be such amount as the State Bar may from time to time determine. The State Bar shall continue to have power by the enactment of bylaws and rules as provided in §§ 16-17-7 and 16-17-8 to fix, determine, and change the time and manner of payment of such membership fee, the officer to receive payment thereof, the manner of disbursing the fund arising therefrom and the purposes for which such disbursements shall be made.

Source: SL 1931, ch 84, § 9; SDC 1939, § 32.1119; SL 1955, ch 128; SL 1963, ch 223.



§ 16-17-4.1 Senior emeritus status.

16-17-4.1. Senior emeritus status. Notwithstanding any provision to the contrary, there is hereby created emeritus status for members of the State Bar.

Eligibility: A member of the State Bar who is or has maintained active status in the State Bar and is retired or is retiring from the judiciary or the active practice of law.

Privileges: A lawyer taking emeritus status shall have all the rights and privileges of an active member of the State Bar except that the lawyer may not practice law except as hereinafter provided: emeritus status lawyers may represent, on a pro bono basis, only such clients as are referred to the lawyer by East River Legal Services, Dakota Plains Legal Services, Access to Justice, or such other pro bono program recognized and approved by the State Bar.*

Dues: Annual dues for emeritus status are such dues as are approved by the Supreme Court from time to time for inactive status.

Registration: Lawyers taking emeritus status shall file an emeritus registration form prepared by the Secretary-Treasurer of the State Bar, who shall thereafter advise the legal services programs, Access to Justice and other approved pro bono referral programs of the availability of the emeritus lawyer to take pro bono referrals.

* Comment: Emeritus status is intended only to allow a retired judge or lawyer to contribute to society and the profession by taking pro bono referrals from an approved legal services program. Representation of friends, neighbors and relatives, even if no fee is charged, is not permitted.

Source: SL 2008, ch 283 (Supreme Court Rule 07-04), eff. Jan. 1, 2008.



§ 16-17-5 Board of commissioners.

16-17-5. Board of commissioners. The State Bar shall continue to have power to elect a board of commissioners and to determine the number of such commissioners, their qualifications, terms of office, powers, and duties and the time, place, and manner of their election.

Source: SL 1931, ch 84, § 5; SDC 1939 & Supp 1960, § 32.1115.



§ 16-17-6 Meetings of State Bar.

16-17-6. Meetings of State Bar. Annual and special meetings of the State Bar shall be held at such times and places as its board of commissioners may designate or as may be otherwise provided by the bylaws and rules of the State Bar.

Source: SL 1931, ch 84, § 10; SDC 1939 & Supp 1960, § 32.1118.



§ 16-17-7 Bylaws and rules adopted by bar--Approval by Supreme Court.

16-17-7. Bylaws and rules adopted by bar--Approval by Supreme Court. The State Bar shall have the power at any annual or regularly called special meeting to adopt such bylaws and rules not inconsistent with the laws of this state, as may be deemed necessary for its government, which bylaws and rules shall become effective upon approval by the Supreme Court.

Source: SL 1931, ch 84, § 7; SDC 1939 & Supp 1960, § 32.1116.



§ 16-17-8 Amendment of bylaws and rules--Approval by Supreme Court.

16-17-8. Amendment of bylaws and rules--Approval by Supreme Court. Amendments to bylaws and rules of the State Bar may be adopted in like manner, at any regular or special meeting of the State Bar, and shall become effective upon approval by the Supreme Court.

Source: SL 1931, ch 84, § 8; SDC 1939 & Supp 1960, § 32.1117.



§ 16-17-9 Rules of professional conduct formulated by bar--Professional fees not regulated.

16-17-9. Rules of professional conduct formulated by bar--Professional fees not regulated. The State Bar shall continue to have power to formulate from time to time, subject to the approval of the Supreme Court, rules of professional conduct for all members. Said State Bar shall not have power or authority to fix the fees to be charged by its members for professional services.

Source: SL 1931, ch 84, § 12; SDC 1939 & Supp 1960, § 32.1122.



§ 16-17-10 Bylaws, rules, and regulations binding on members of bar--Violation as ground for discipline.

16-17-10. Bylaws, rules, and regulations binding on members of bar--Violation as ground for discipline. The bylaws, rules, and regulations heretofore adopted by the State Bar and approved by the Supreme Court, and which may hereafter be so adopted and approved as herein provided, are and shall be binding upon all members of the State Bar and the willful violation of any such bylaw, rule, or regulation by any member of the State Bar shall constitute sufficient grounds for the discipline of such member under the procedure set out in chapter 16-19.

Source: SL 1931, ch 84, § 13; SDC 1939 & Supp 1960, § 32.1123; Supreme Court Rule 78-1, Rule XX(c).



§ 16-17-11 Membership lists furnished to clerks of court by State Bar.

16-17-11. Membership lists furnished to clerks of court by State Bar. It shall be the duty of the secretary of the State Bar to furnish the clerk of courts of each organized county in the state, the clerk of the Supreme Court, and the clerk of the United States District Court for the District of South Dakota, a list of the names of active members of the State Bar in good standing, such lists to be furnished as of the fifteenth day of March of each year, and corrections and additions to such list shall be furnished as occasion may arise.

Source: State Bar Bylaws, § 21, August 26, 1932, approved by Supreme Court September 14, 1932; SDC 1939 & Supp 1960, § 32.1120.



§ 16-17-12 , 16-17-13. Repealed.

16-17-12, 16-17-13. Repealed by Supreme Court Rule 78-1, Rule XX(b).



APPENDIX TO CHAPTER 16-17

APPENDIX A. APPENDIX TO CHAPTER 16-17

THE STATE BAR OF SOUTH DAKOTA BY-LAWS

NAME.

1. Name.

MEMBERSHIP.

2. Qualifications.
3. Inactive members.
4. Judicial officers.
5. Regaining active status.

COMMISSIONERS.

6. Qualifications, number, circuits.
7. At large commissioners.
7.1. Vacancies.
8. Election.
9. Meetings.
10. Duties.
11. Secretary-Treasurer.
12. Filling vacancies.
13. Reimbursements of expenses.

OFFICERS.

14. Offices.
15. Duties.
16. Records.
17. Salary and expenses.
18. Elections.

COMMITTEES.

19. Standing committees.

FEES.

20. Active members, payment, allocation.
20. Active members, payment, allocation.
21. Inactive members.
21. Inactive members.
22. List of members.
23. Suspension upon non-payment of dues.

MEETINGS.

24. Annual meeting.
25. Special meetings.
26. Quorum.

COMPLIMENTARY MOTIONS.

27. Prohibition.

RULES OF PROFESSIONAL CONDUCT.

28. Adoption of Model Rules.

AMENDMENTS.

29. Proposed amendments submitted prior to annual meeting.

YOUNG LAWYERS SECTION.

30. Young Lawyers Section.
31. Membership in Young Lawyers Section.

CLIENT SECURITY FUND.

ACTIVE MEMBERS-QUALIFICATIONS.

33.1. Active members.

INITIATIVES AND REFERENDA.

33.2. Petition for initiative or referendum.
33.3. Time for initiating or referring.
33.4. Presentation of the petition.
33.5. Petition signatures.
33.6. Petition contents.
33.7. Election procedures.
33.8. Binding effect of the vote.
33.9. Counting the ballots.
33.10. Effective date.
33.11. Waiting period on defeat.

NAME

Section 1. Name.

The name of this association shall be "The State Bar of South Dakota."

MEMBERSHIP

Section 2. Qualifications.

The membership of the State Bar shall consist of all persons who are now, or may hereafter be, entitled to practice law in this state, and all persons who, though not engaged in the practice of law, are qualified for membership by virtue of their positions as full-time teachers in the Law School of the University of South Dakota. Every person so qualified who is engaged in the active practice of law in this state shall be required to be an active member of the State Bar.
Section 3. Inactive members.

Persons otherwise qualified to become active members of the State Bar, but who are no longer residents of the State of South Dakota, or who, though residing within the State of South Dakota, are no longer engaged in the active practice of law, may become inactive members of the State Bar by paying the annual fee prescribed for an inactive member and by requesting the Secretary of the State Bar to so enroll them.
Section 4. Judicial officers.

Supreme Court Justices, Circuit Court Judges, and Full-Time Law Trained Magistrates shall be active members of the State Bar and shall be required to pay the annual basic Bar dues, provided, however, said Justices, Judges, and Full-Time Law Trained Magistrates shall be exempt from the payment of any annual fees or dues for continuing legal education programs or other special fees, dues, or assessments.
Section 5. Regaining active status.

Any person who has been duly licensed to practice law in this state, but who has not maintained status as an active member of the State Bar, may become such active member upon establishing, as hereinafter provided, that throughout at least one of the five years immediately preceding the application for such active status, the applicant was duly admitted to practice law in the highest court of a state or territory of the United States, or of the District of Columbia, and actively and continuously engaged in such practice in such jurisdiction. Requirements hereof as to active practice shall include service in such jurisdiction as a judge of a court of record or as a member of a commission or tribunal of a quasi-judicial character and which commission or tribunal dealt with legal problems of a serious nature, and shall also include teaching of law as a full-time instructor in a reputable law school or schools in such jurisdiction. Such application shall be filed with the Secretary of the State Bar, who, with approval of the Chief Justice of the Supreme Court, shall establish rules as to the form of such application and the character and extent of required proof in support thereof, which rules, with like approval, may from time to time be amended by the Secretary. With the application the applicant shall tender the current fees required of active members of the State Bar, and also, all other membership and Client Security Fund fees, if any, which are owing from the applicant to the State Bar, together with all delinquency penalties thereon. If satisfied by such application and by such proof that requirements of this rule are met, the Secretary shall enroll such applicant as an active member of the State Bar, and notify the applicant. Otherwise the Secretary shall notify the applicant of rejection of the application. The applicant may, within thirty days after such rejection, apply to the Supreme Court for a review of the Secretary's decision, which review shall be conducted as the Court may direct, and, if satisfied on such review that the applicant meets the requirements hereinbefore stated, the Court may direct the Secretary to enroll the applicant as an active member of the State Bar. Unless such application is granted by such Secretary or by such Court on such review, the Secretary shall return to the applicant the membership and Client Security Fund fees and penalties tendered with the application. Except as otherwise hereinbefore expressly provided, and except as otherwise provided in Section 23 of these by-laws, when any person has not maintained status as an active member of the State Bar, he or she may be enrolled as such active member only by obtaining from the Supreme Court certification of adequate qualifications for resumption of practice of law in this state.

COMMISSIONERS

Section 6. Qualifications, number, circuits.

The government of the State Bar shall be vested in a Board of Commissioners which shall be composed of one member nominated from and residing within each of the judicial circuits of the State of South Dakota, and six members to be elected from the state at large, and the President and President Elect, who shall be ex officio members thereof. No two of the Commissioners at large shall reside within the same judicial circuit. Each Commissioner shall be an active member of the State Bar at the time of his election and a resident of the State of South Dakota. No Commissioner shall be eligible to hold office for two successive terms after the 1979 Bar Commission election.
Section 7. At large commissioners.

In 1979 three at large Commissioners and the third circuit Commissioner shall be elected for a three-year term, Commissioners from the first, second, fourth, sixth and seventh circuits shall be elected for one-year terms, and Commissioners from the fifth and eighth circuit and two at large Commissioners shall be elected for two-year terms. At the end of the aforesaid terms a Commissioner shall be elected and hold office for a three-year term.
Section 7.1. Vacancies.

If a Commissioner shall cease to be an active member of the State Bar, or if a Commissioner shall move his residence out of state, then that position shall be deemed vacant. If a Commissioner elected from one circuit shall change residence to another circuit, then that position shall be deemed vacant. A change in circuit boundaries does not result in a vacancy and the commissioner shall serve out the term.

If a Commissioner elected at large shall change residence to another circuit that is the residence of another Commissioner-At-Large, then the position shall be deemed vacant; otherwise, the moving Commissioner may continue in office. A change in circuit boundaries does not result in a vacancy and the commissioner shall serve out the term.
Section 8. Election.

The first election of Commissioners shall be held at the organizational meeting of the State Bar called pursuant to law. Thereafter, such election shall be held at the annual meeting of the State Bar, as provided herein. Nominations for Commissioners from judicial circuits shall be by petition, signed by at least five (5) active members of the State Bar who reside in the same judicial circuit. Nominating petitions for the Commissioners at large shall be signed by at least fifteen (15) acting members of the State Bar. Nominating petitions shall be filed with the Secretary at least ten (10) days before the date filed for the annual meeting. Further nominations may be made from the floor, as to such vacancies, at the morning session of the opening day of the annual meeting, and the name of any such nominee may be written in on the ballot by the member voting. Ballots shall be prepared under the direction of the Secretary and in such form as the Board of Commissioners may prescribe. Each Commissioner shall thereupon be elected by a plurality vote of the active members present and voting.
Section 9. Meetings.

The Board of Commissioners shall meet immediately after the adjournment of each annual meeting of the State Bar and at the place of such meeting for the transaction of any business which may properly come before it. At such meeting the Commissioners present shall constitute a quorum. At all other meetings of the Board, five (5) of the Commissioners shall constitute a quorum. Other meetings of the Board of Commissioners shall be held as and when called by the President; provided, however, that any three Commissioners shall have the right to call a meeting of the Board, in which case it shall be the duty of the President or of the Secretary, upon receipt by either of them of such call, to notify the Commissioners by mail at least five (5) days before the date fixed for such meeting, of the time and place thereof.
Section 10. Duties.

The Board of Commissioners, subject to the control of the State Bar and within the limits of the powers prescribed by the State Bar Act and these by-laws, may make such provisions and regulations and take such action as shall by them be deemed necessary or proper for the conduct of the affairs and protection and disposition of the property of the State Bar, and shall also have charge of all arrangements for all meetings.
Section 11. Secretary-Treasurer.

The Board of Commissioners shall annually select a Secretary-Treasurer.
Section 12. Filling vacancies.

Any vacancies on the Board of Commissioners occurring between elections as scheduled in Section 7 may be filled by the remaining members of the Board. Any person elected by the Board to fill any such vacancies shall hold office until the annual meeting of the State Bar when such office is to be elected and until his successor is elected.
Section 13. Reimbursements of expenses.

The members of the Board of Commissioners shall receive no compensation but shall be paid their expenses.

OFFICERS

Section 14. Offices.

The officers of the State Bar shall be a President, a President Elect, and a Secretary-Treasurer.
Section 15. Duties.

The President shall preside at all meetings of the State Bar and the Board of Commissioners, and in the President's absence or disqualification the President Elect shall perform the duties of the President. In addition, the President Elect shall be responsible for the procurement of the program and handling of all details in connection with the annual meeting. The President and the President Elect shall each have a vote at meetings of the Bar Commissioners.
Section 16. Records.

The Secretary-Treasurer shall keep a record of the proceedings of the State Bar and of such other matters as may be directed by the Board of Commissioners to be placed on its files and records; shall keep an accurate roll of officers and members and notify officers and members of committees of their election or appointment; shall issue notice of all meetings; shall collect all moneys due the State Bar and be the custodian of all the funds of the State Bar and disburse the same as directed by the Board of Commissioners; shall keep regular accounts and books belonging to the State Bar, which shall be open to the inspection of any member of the Board of Commissioners, and at the annual meeting shall make a full report of the receipts and disbursements of the past year, suitably classified. State Bar accounts shall be audited by a committee of three members of the State Bar, to be appointed by the President at the annual meeting, who shall report thereon at such annual meeting. The Secretary-Treasurer shall perform such other duties as may be prescribed by the Board of Commissioners.
Section 17. Salary and expenses.

The Secretary-Treasurer shall receive a salary to be fixed by the Board of Commissioners, and such allowances for stenographic hire and expenses as the Board may deem necessary.
Section 18. Elections.

At the conclusion of the annual meeting the President of the State Bar shall install the President Elect as President. Thereafter the President Elect shall be elected from the active members of the State Bar by a majority vote of the active members of the State Bar present and voting. Vacancies occurring in the offices of President and President Elect between annual meetings may be filled by the Board of Commissioners, and any person elected by the Board to fill any vacancy shall hold office until the next annual meeting of the State Bar until his successor is elected.

COMMITTEES

Section 19. Standing committees.

The President shall annually and as soon as possible after election appoint and name such committees to have charge of particular subjects for study, discussion, and reporting to the annual meeting as the President deems advisable for the carrying out of proper functions of the State Bar. Included in such committees to be appointed shall be the following standing committees:

Criminal Law

Disciplinary Board

Real Property, Probate and Trust Law

Unauthorized Practice of Law

Negligence and Tort Law

The Bar Commissioners may approve the creation of sections when sufficient interest is shown through a petition by interested State Bar members and if it appears such action is in the best interests of the State Bar. Any section created shall be subject to the direction of the Bar Commissioners and shall exist in lieu of any similar by-law committee.

FEES

Section 20. Active members, payment, allocation.

The annual membership fee for each member of the State Bar shall be three hundred fifteen dollars payable to the Secretary-Treasurer on or before January 1 of each year for which the fee is being paid provided, however, that in those years in which a Client Assistance Fund fee is required, said fee will be in addition to annual dues and collected and disbursed pursuant to Section 32 of the By-laws, and, further, provided, that no dues payment will be collected for the first year of admission to The State Bar of South Dakota unless the applicant has had membership in another state bar in a prior year, and, further provided, that the annual membership fee for those members who have been members of The State Bar of South Dakota or any other state bar association for five (5) years or less shall be one hundred ninety dollars for each year in which dues are collected and shall be paid and allocated as set forth hereinabove. Each active member except Supreme Court Justices, Circuit Court Judges, and Full-Time Magistrate Judges of this state, shall pay at the same time as the aforesaid annual membership fee, an additional membership fee of one hundred dollars to be used for the State Bar's continuing legal education program.

Source: SL 2008, ch 284 (Supreme Court Rule 07-05), eff. Jan. 1, 2008.

Section 21. Inactive members.

The annual membership fee for inactive members of the State Bar shall be one hundred dollars, payable on or before the first day of January of each year, and shall be paid to the Secretary.

Source: SL 2008, ch 284 (Supreme Court Rule 07-05), eff. Jan. 1, 2008.

It shall be the duty of the Secretary to furnish the Clerk of Courts of each organized county in the state, the Clerk of the Supreme Court, and the Clerk of the United States District Court for the District of South Dakota, a list of the names of active members of the State Bar in good standing, such lists to be furnished as of the fifteenth day of March of each year, and corrections and additions to such list shall be furnished as occasion may arise.
Section 23. Suspension upon non-payment of dues.

Any active member who fails to pay any membership or Client Security Fund fees and any inactive member who fails to pay any membership fee on or before the date such fee becomes due, is thereby automatically suspended from such membership in the State Bar. Such members so suspended shall at any time within five years from the date of such suspension be reinstated upon payment of all membership fees, and if an active member the Client Security Fund fees, owing as of the date of such suspension and accruing since such date, together with all delinquency penalties thereon imposed by the Board of Bar Commissioners, not exceeding double the amount of delinquent fees. After expiration of such five years, such reinstatement as an active member may be effected only as provided by Section 5 hereof. Such reinstatement of an inactive member may, however, be effected by application to the Board of Commissioners on proof satisfactory to such Board that reasonable excuse existed for such delinquency in payment of such membership fees and that fairness to the applicant requires such reinstatement should be permitted. No person shall be deemed entitled to a change of status from active membership to inactive membership, whether for purposes of computation of membership and Client Security Fund fees owed, or otherwise, unless and until he or she effects such change as provided in Section 3. If, however, any applicant for reinstatement to membership, either under this Section or Section 5, establishes by evidence satisfactory to the Secretary that in any interval prior to the effective date of this bylaw the applicant did not in fact engage in practice of law in this state, the Secretary may for such interval only reduce the required payment of fees to those at that time payable by an inactive member.

MEETINGS

Section 24. Annual meeting.

The annual meeting of the State Bar shall be held at such time and place as shall be fixed by the Board of Commissioners. Notice of such annual meeting shall be mailed by the Secretary to all active and inactive members Or the State Bar at least sixty (60) days before the date fixed for such meeting.
Section 25. Special meetings.

Special meetings of the State Bar may be called by any five members of the Board of Commissioners who shall sign a written call for such special meeting and file the same with the Secretary. It shall be the duty of the Secretary, upon the filing of such written call, to mail within ten (10) days notice of such special meeting to all the active and inactive members of the State Bar, such notices to be mailed at least thirty (30) days before the date fixed for such special meeting. The Secretary must, upon the filing of such written call, fix a date for such special meeting, not later than forty (40) days from the date of the filing of such call. The written call, together with the notice of such special meeting, shall clearly state the object and purpose of such special meeting.
Section 26. Quorum.

A quorum at any regular or special meeting of the State Bar shall consist of not less than fifty (50) active members in good standing. Any less number present may adjourn any regular or special meeting of the State Bar from hour to hour or from day to day until a quorum is present.

COMPLIMENTARY MOTIONS

Section 27. Prohibition.

No resolution or motion, complimentary to any officer or member for any service performed, paper read, or address delivered, shall be considered by the State Bar.

RULES OF PROFESSIONAL CONDUCT

The Model Rules of Professional Conduct of the American Bar Association are adopted as the Rules of Professional Conduct for all members of the State Bar, unless specifically modified by action of the State Bar and the South Dakota Supreme Court. Any changes, modifications or amendments to the Code by action of the American Bar Association will not become effective unless approved by The State Bar of South Dakota at an Annual Meeting and the South Dakota Supreme Court pursuant to SDCL 16-17-8.

AMENDMENTS

Section 29. Proposed amendments submitted prior to annual meeting.

The State Bar shall have power at any regular meeting to amend the by-laws. Any proposed amendment to the by-laws must be submitted in writing to the Secretary not later than forty-five (45) days before the opening day of the annual meeting, and shall not be voted upon until the second day of the annual meeting. All proposed amendments to the by-laws which are filed with the Secretary shall be published in any publication of the State Bar and mailed to the membership at least twenty (20) days prior to the opening day of the annual meeting and shall be read when submitted. Amendments may be made from the floor to the proposed amendment as filed and published, but all of said amendments to the amendments must pertain to the subject matter of the original proposed amendment and be in writing. No proposed amendment to the by-laws shall be adopted unless it shall receive an affirmative vote of a majority of the active members of the State Bar present and voting.

YOUNG LAWYERS SECTION

Section 30. Young Lawyers Section.

There shall be a section of the State Bar to be known as the Young Lawyers Section. The Section is formed for the purpose of fostering discussion and interchange of ideas relative to the duties, responsibilities and problems of the younger members of the profession, aiding and promoting their advancement and encouraging their interest and participation in the activities of the State Bar. It may make recommendations to the State Bar and its proceedings may be published by the authority of the Board of Commissioners.
Section 31. Membership in Young Lawyers Section.

The members of the Young Lawyers Section shall consist of all members of the State Bar who have not yet reached the age of 36 years. The Section shall elect such officers and governing board annually as its membership may determine and shall have the power to adopt regulations subject to the by-laws of the State Bar and the statutes of the State of South Dakota.

CLIENT SECURITY FUND

Section 32. Client Security Fund.

Each member of the State Bar on active status shall, subsequent to the year of admission, pay a Client Security Fund fee of twenty-five dollars. Such fee is payable in the same manner and at the same time as annual membership fees. The Secretary-Treasurer shall hold such funds in a separate Client Security Fund. The funds shall be expended only in conformity with the Rules of Procedure of the Client Security Fund Committee or for administrative expenses. Whenever the fund shall reach $100, 000.00, the Client Security fee shall not be required of State Bar members. Whenever the fund is less than $80,000.00, the Client Security Fund fee shall be required of State Bar members with the next annual membership fee payment and be continued until the fund again reaches $100,000.00. The Client Security Fund fee required pursuant to this section shall be in addition to membership dues and Continuing Legal Education fees but shall not be assessed against Federal Judges, Supreme Court Justices, Circuit Court Judges, and full-time Magistrate Judges. In the event the Bar Commissioners should determine that a group insurance policy can be purchased to advantage then they are authorized the use of the Client Security Fund to pay premiums on such a policy.

ACTIVE MEMBERS-QUALIFICATIONS

Whenever in this by-law there is a reference to active member, member or petitioning member, it shall mean a member in good standing in The State Bar of South Dakota, who is current in dues payment and is classified within the organization as an active member.

INITIATIVES AND REFERENDA

Section 33.2. Petition for initiative or referendum.

Any active member may propose an initiative or referendum to the State Bar by filing with the Secretary-Treasurer of the State Bar a petition containing in proper form the proposed initiative or referendum, signed by the required number of active members, each signer adding to his or her signature a place of residence and telephone number and the date or signing. The petition shall be verified as required for state authorized initiatives or referendums as defined in SDCL 9-20.
Section 33.3. Time for initiating or referring.

Members may initiate a measure at any time. Members may refer any action of the Bar Commissioners within thirty days after the date of the publication of the act in the State Bar Newsletter.
Section 33.4. Presentation of the petition.

Upon receiving a petition for initiative or referendum, the Secretary-Treasurer shall verify that all signatures on the petition are those of active members and that the petition bears the proper number of signatures and shall then certify those facts to the Bar Commissioners. The Secretary-Treasurer shall also present the initiative or referendum at the next regular or special meeting of the Bar Commissioners, at which time the Bar Commissioners may adopt the proposed initiative or referendum or shall refer it to a vote of the active members by mail within forth days from the date of the meeting at which it was rejected by the Bar Commissioners.
Section 33.5. Petition signatures.

A petition for initiative or referendum shall bear the signatures of at least five percent of the active members, as determined by reference to the most recent compilation of the active membership, such compilation to be prepared by the Secretary-Treasurer on April 1, and October 1, of each year.
Section 33.6. Petition contents.

A petition shall contain the whole of the initiative or referendum. The Secretary-Treasurer shall cause the proposed initiative or referendum to be published in the Newsletter next published after the meeting at which the Commissioners referred the initiative or referendum to a vote of the active members. If the initiative or referendum is exceedingly lengthy, the Secretary-Treasurer shall have the discretion to consolidate the subject matter in the Newsletter and shall, upon request, file in each judicial circuit a copy of the petition for reference by the active members.
Section 33.7. Election procedures.

Within ten days after the publication in the Newsletter, the Secretary-Treasurer shall mail to each active member a ballot and a copy of the proposed initiative or referendum (unless lengthy, see Section 33.6). The ballot shall contain the title and a brief summary of the proposed initiative or referendum. Ballots shall be returned by mail to the Secretary-Treasurer within twenty days from the day of mailing of the ballots to the active members.
Section 33.8. Binding effect of the vote.

The results of an election at which an initiative or referendum receives a favorable vote of a majority of the voting members shall be binding upon the Commissioners for two years, during which time the Commissioners shall adopt no other measure that would have the effect of compromising the vote of the majority.
Section 33.9. Counting the ballots.

The ballots shall be counted by a panel of six tellers, three of whom shall be selected by the Secretary-Treasurer from the subscribers to the petitions and three of whom shall be selected by the President of the State Bar from the membership at large. When six tellers have been selected who have agreed to act, the Secretary-Treasurer shall fix a time and place for the counting. In the event any of the six tellers shall thereafter be unable to attend and act, he or she shall name a replacement and give timely notice to the Secretary-Treasurer. Failure of a teller to appear at the time and place fixed for counting the ballots shall not invalidate the counting process, which shall be conducted by the tellers who are in attendance. Any active member of the State Bar may be present during the counting process.
Section 33.10. Effective date.

An initiative or referendum shall become effective immediately after the counting of the votes unless it involves a rule, a by-law, or an amendment thereto that is subject to supervision of the Supreme Court under SDCL 16-17. At the time of the counting of the votes, the Secretary-Treasurer shall make a report of the results and shall publish the same in the next Newsletter. When action is required by the Commissioners, such action shall be taken at the next regular or special meeting of the Commissioners. When any by-law or rule change has been effected by the initiative or referendum action, the Secretary-Treasurer shall make a report of the same to the Supreme Court for approval in accordance with SDCL 16-17-7 and SDCL 16-17-8.
Section 33.11. Waiting period on defeat.

When an initiative or referendum has been defeated, no further request for an election of the same issue as that contained in the defeated initiative or referendum may be made for one year from the time of the counting of the ballots.






Chapter 18 - Powers And Duties Of Attorneys

§ 16-18-1 License and bar membership required to practice law--Injunction to restrain violations.

16-18-1. License and bar membership required to practice law--Injunction to restrain violations. Excepting as provided by § 16-18-2, no person shall engage in any manner in the practice of law in the State of South Dakota unless such person be duly licensed as an attorney at law, and be an active member of the State Bar in good standing. Any person engaging in any manner in the practice of law in violation of this section may be restrained by permanent injunction in any court of competent jurisdiction, at the suit of the attorney general or any citizen of the state.

Source: SL 1931, ch 84, § 11; SDC 1939, § 32.1121; SL 1945, ch 143; SL 1959, ch 229.



§ 16-18-2 Attorney licensing--Non-resident attorneys--"Pro hac vice" admission on motion--Requirements.

16-18-2. Attorney licensing--Non-resident attorneys--"Pro hac vice" admission on motion--Requirements. A nonresident attorney, although not licensed to practice law in the State of South Dakota, but licensed in another jurisdiction within the United States, may, after first complying with the requirements hereinafter set forth, participate in the trial or hearing of any particular cause in this state, provided a resident practicing attorney of this state, a member of the State Bar of South Dakota, is actually employed and associated and personally participates with such nonresident attorney in such a trial or hearing. If such admission is sought to any court of this state by a nonresident attorney, the applicant shall first file with the court wherein he or she seeks admission a written sworn motion requesting admission. The motion shall contain

(1) The post-office address of the nonresident attorney;

(2) The office address of an attorney of this state with whom the nonresident attorney is associated in the trial;

(3) A statement that the nonresident attorney is a member in good standing of the bar of the state of his residence;

(4) A statement that the nonresident attorney has not been the subject of disciplinary action by the bar or courts of the state of his residence or of any state during the preceding five years;

(5) A statement that the nonresident attorney has not been denied admission to the courts of any state or to any federal court during the preceding five years;

(6) A statement that the applicant is familiar with the rules of the State Bar of South Dakota governing the conduct of members of the State Bar of South Dakota, and will at all times abide by and comply with the same so long as such trial or hearing is pending, and he or she has not withdrawn as counsel therein;

(7) A statement that the nonresident attorney:

(a) has completed an application for a South Dakota Sales and Use Tax License or that such license has been issued to the nonresident attorney by the South Dakota Department of Revenue; or

(b) is not in private practice and is appearing on behalf of an employer for whom said nonresident attorney is employed on a full time basis and that such appearance in the courts of South Dakota is part of said nonresident attorney's duties without additional compensation being paid for such appearance.

The motion of the nonresident attorney seeking admission shall be accompanied by a fee of two hundred dollars and a motion of the resident practicing attorney of this state within whom he or she shall be associated in the trial or hearing of a particular cause, which shall contain a statement that the resident attorney finds the applicant to be a reputable attorney and recommends his or her admission to practice before the court.

The judge may examine the nonresident attorney to satisfy himself that the nonresident attorney is aware of and will observe the ethical standards required of attorneys of this state. If the judge is not satisfied that the nonresident attorney is a reputable attorney and will observe the ethical standards required of attorneys in this state, he may in his discretion deny the motion. If the motion is not granted, the clerk shall refund the two hundred dollar fee. If the motion is granted, the clerk shall remit one hundred dollars to such fund as may be hereafter designated by the Supreme Court for the benefit of the Unified Judicial System and one hundred dollars to the State Bar.

If after admission to practice in this state, the nonresident attorney engages in professional misconduct as that term is defined by the rules governing the State Bar of South Dakota, the admitting judge may revoke his or her admission to practice and may cite him or her for contempt. In addition, the admitting judge may refer the matter to the disciplinary board of the State Bar or other proper authority as is deemed necessary and desirable.

The filing of a motion requesting admission to a court of this state by a nonresident attorney shall constitute his or her submission to the jurisdiction of the disciplinary board of the State Bar and the county in which the court is located shall be considered the county of his or her residence for the purpose of determining venue in any disciplinary action taken against him or her.

The appearance of a nonresident attorney, unlicensed in the State of South Dakota, in an administrative hearing under chapter 1-26 shall be in accordance with the requirements of this section and subject to the approval of the circuit court for the county in which the hearing takes place or the circuit court for Hughes County, South Dakota.

Source: SDC 1939 & Supp 1960, § 32.1102; Supreme Court Rule 75-6; Supreme Court Rule 78-1, Rule XX (a); SL 1991, ch 430 (Supreme Court Rule 90-7); SL 1995, ch 316 (Supreme Court Rule 95-9); Supreme Court Rule 95-11; SL 2004, ch 331 (Supreme Court Rule 04-04), effective July 1, 2004; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 16-18-2.1 Legal assistance by law students--Purpose of provisions.

16-18-2.1. Legal assistance by law students--Purpose of provisions. The bench and the bar are primarily responsible for providing competent legal services for all persons including those unable to pay for these services. As one means of providing assistance to lawyers and to encourage law schools to provide field placement instruction in legal work of varying kinds, §§ 16-18-2.2 to 16-18-2.10, inclusive, are adopted. For the purposes of §§ 16-18-2.1 to 16-18-2.10, "extern" means a student in a field placement program for academic credit offered by a school of law in accordance with the American Bar Association Standards for Approval of Law Schools, and "intern" means any other student providing legal assistance under the supervising lawyer.

Source: Supreme Court Order No. 3, 1969; SL 2011, ch 249 (Supreme Court Rule 11-06), eff. July 1, 2011.



§ 16-18-2.2 Requirements for participation by law student.

16-18-2.2. Requirements for participation by law student. In order to make an appearance and to participate pursuant to §§ 16-18-2.1 to 16-18-2.10, inclusive, the law student must:

(1) Be duly enrolled in or a graduate of the school of law of the University of South Dakota or a law school approved by the American Bar Association.

(2) Have completed legal studies amounting to at least four semesters or the equivalent if the school is on some basis other than a semester basis.

(3) Be certified by the dean of such law school as being of good moral character and competent legal ability, and as being adequately trained to perform as a legal intern or extern. As a part of the certificate the dean shall set forth the termination date of the certificate. No certificate shall remain in effect in excess of eighteen months after it is filed.

(4) Be introduced to the court or administrative agency in which he or she is appearing as a legal intern or extern by a lawyer authorized to practice law in this state.

(5) Neither ask nor receive any compensation or remuneration of any kind for his or her services from the person on whose behalf he or she renders services, but this shall not prevent a lawyer, legal aid bureau, law school, public defender agency, or the state from paying compensation to the legal intern, nor shall it prevent any agency from making such charges for its services as it may otherwise properly require, or prevent any agency or lawyer from reimbursing a legal intern or extern for reasonable, out-of-pocket expenses related to the field placement.

(6) Certify in writing that he or she has read and is familiar with the rules of professional conduct of the Supreme Court of South Dakota, this title and the provisions of § 19-19-502, and agree to govern his or her conduct accordingly. Such certification shall either be made part of or shall be annexed to the certification of the dean of the law school as required by subdivision (3) of this section.
Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 1; Supreme Court Rule 80-16; Supreme Court Rule 87-13, SL 1988, ch 432; SL 1989, ch 30, § 49; SL 2011, ch 240 (Supreme Court Rule 10-16), eff. July 1, 2011; SL 2011, ch 250 (Supreme Court Rule 11-07), eff. July 1, 2011.



§ 16-18-2.3 Certification of legal intern or extern by law school dean--Filing--Effective period--Withdrawal by dean or termination by Supreme Court.

16-18-2.3. Certification of legal intern or extern by law school dean--Filing--Effective period--Withdrawal by dean or termination by Supreme Court. The certification pursuant to § 16-18-2.2 by the law school dean of a law student to become and perform as a legal intern or extern:

(1) Shall be filed with the clerk of the Supreme Court and the secretary of the Board of Bar Examiners and, unless it is sooner withdrawn, it shall remain in effect until the expiration of the term fixed by the certificate of the dean, or until the announcement by the Board of Bar Examiners of this state of the results of the first bar examination following the student's graduation, whichever is earlier. Provided, that as to any student who passes such examination, the certification shall continue in effect until the date he or she is admitted to practice law pursuant to § 16-16-17; but such continuation shall not exceed three months. However, any student who fails such examination on the first occasion may apply to the dean of such law school and obtain, upon a showing of good cause in good faith, an extension certificate until the results of the next bar examination are announced. The Board of Bar Examiners announces the results of the bar examination by letter to the student informing him or her that s/he passed or failed the examination.

(2) May be withdrawn by the dean at any time by mailing a notice to that effect to the secretary of the Board of Bar Examiners and the clerk of the Supreme Court, which shall be filed by the clerk. Such withdrawal may be without notice or hearing and without any showing of cause.

(3) May be terminated by the Supreme Court at any time without notice or hearing and without any showing of cause. Notice of termination shall be filed with the clerk of the court and the secretary of the Board of Bar Examiners.

(4) May be terminated by the Board of Bar Examiners at any time without notice of hearing and without any showing of cause. Notice of termination shall be filed with the clerk of the Supreme Court.
Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 2; Supreme Court Rule 89-14; SL 2011, ch 241 (Supreme Court Rule 10-17), eff. July 1, 2011; SL 2011, ch 251 (Supreme Court Rule 11-08), eff. July 1, 2011.



§ 16-18-2.4 Consent and approval for appearance by legal intern or extern--Authority for appearance in civil and criminal matters.

16-18-2.4. Consent and approval for appearance by legal intern or extern--Authority for appearance in civil and criminal matters. A legal intern or extern may appear and participate in any proceeding in any court or before any administrative agency in this state on behalf of any person in the following matters and under the following circumstances:

(1) In any civil matter. In such matters a supervising lawyer shall certify to the court or the administrative agency, orally or in writing, that the client has consented to the appearance of the legal intern or extern. A supervising lawyer is required to be personally present in court or before the administrative agency at each appearance by a legal intern.

(2) In any criminal or quasi-criminal matter, and whether the defendant does or does not have the right to the assignment of counsel under any constitutional provision, statute, or rule of the Supreme Court of this state or of the United States. In such matters the client shall consent in writing and a supervising lawyer shall approve in writing the appearance by the legal intern or extern and the supervising lawyer shall be personally present throughout the proceedings.
Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 3; SL 2011, ch 242 (Supreme Court Rule 10-18), eff. July 1, 2011; SL 2011, ch 252 (Supreme Court Rule 11-09), eff. July 1, 2011.



§ 16-18-2.5 Appearance by legal intern or extern for state, county, or first or second class municipality.

16-18-2.5. Appearance by legal intern or extern for state, county, or first or second class municipality. A legal intern or extern may appear in any civil, criminal, or quasi-criminal matter on behalf of the state, a county, or a first or second class municipality with the written approval of the attorney general, state's attorney, or city attorney, as the case may be. The legal intern or extern shall be under the supervision of the approving attorney, or of a deputy or assistant thereof, who has the responsibility as supervising lawyer. The approval may be for a specific case or matter or may be general for a series or type of cases or matters as appears in order to the approving attorney. The approval may be withdrawn at any time by the approving attorney without notice, hearing, or cause stated; and the withdrawal shall be filed pursuant to § 16-18-2.8. Unless the court orders otherwise, the appearance by the legal intern or extern may be in the absence of the supervising lawyer.

Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 4; SL 1992, ch 60, § 2; SL 2011, ch 253 (Supreme Court Rule 11-10), eff. July 1, 2011.



§ 16-18-2.6 Preparation of pleadings, briefs, and other documents by legal intern or extern.

16-18-2.6. Preparation of pleadings, briefs, and other documents by legal intern or extern. In addition to the activities authorized under §§ 16-18-2.4 and 16-18-2.5, except as may be limited by the certificate of the dean, a legal intern or extern may engage in other activities, under the general supervision of a supervising lawyer, but outside the personal presence of that lawyer, including but not limited to preparation of pleadings, abstracts, and other documents in any matter; but any item requiring signature under rule or statute must be signed by a lawyer authorized to practice law in this state.

Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 5; SL 2011, ch 254 (Supreme Court Rule 11-11), eff. July 1, 2011.



§ 16-18-2.7 Oral argument by legal intern or extern before Supreme Court.

16-18-2.7. Oral argument by legal intern or extern before Supreme Court. A legal intern or extern may participate in oral argument before the Supreme Court but only in the presence of a supervising lawyer who shall certify to the court in his or her introduction of the legal intern or extern to the court that the client has approved the participation by the legal intern or extern.

Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 6; SL 2011, ch 243 (Supreme Court Rule 10-19), eff. July 1, 2011; SL 2011, ch 255 (Supreme Court Rule 11-12), eff. July 1, 2011.



§ 16-18-2.8 Notation of oral consent and approval of appearance by legal intern or extern--Filing of written consent.

16-18-2.8. Notation of oral consent and approval of appearance by legal intern or extern--Filing of written consent. In each case where the consent and/or approval referred to in §§ 16-18-2.4, 16-18-2.5, and 16-18-2.7 is required, any oral certification of a supervising lawyer shall be noted by the court or presiding officer of the administrative agency on its records of the case and any written consent and/or approval shall be filed in the record of the case and shall be brought to the attention of the judge of the court or the presiding officer of the administrative agency. Provided, however, a general approval by the attorney general, state's attorney, or city attorney pursuant to § 16-18-2.5 shall be filed with the clerk of the applicable court and brought to the attention of the judge thereof.

Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 7; SL 2011, ch 256 (Supreme Court Rule 11-13), eff. July 1, 2011.



§ 16-18-2.9 Qualifications of supervising lawyer--Professional responsibility.

16-18-2.9. Qualifications of supervising lawyer--Professional responsibility. A supervising lawyer under whose supervision a legal intern or extern does any of the things permitted by §§ 16-18-2.4 to 16-18-2.7, inclusive, shall be a lawyer authorized to practice law in this state, and:

(1) Shall be approved by the dean of the school of law of the University of South Dakota or by the director of the externship program of the school of law; and such approval by the dean or the director may be general, may have time, scope, or case limitations, or may be on an ad hoc case by case basis; all such as the dean or the director shall from time to time determine. The approval may be modified or withdrawn by the dean or the director at any time without notice or hearing and without any showing of cause. Such approval shall be in writing except that at the option of the dean or the director the approval may be oral for all matters relating to the externship program.

(2) Shall assume personal professional responsibility for the conduct of the legal intern or extern.
Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 8; SL 2011, ch 257 (Supreme Court Rule 11-14), eff. July 1, 2011.



§ 16-18-2.10 Other rights not affected by provisions for legal assistance by legal interns or externs.

16-18-2.10. Other rights not affected by provisions for legal assistance by legal interns or externs. Nothing contained in §§ 16-18-2.1 to 16-18-2.9, inclusive, shall affect the right of any person who is not admitted to practice law to do anything that he or she might lawfully do prior to the adoption of §§ 16-18-2.1 to 16-18-2.9, inclusive.

Source: Supreme Court Order No. 3, 1969; Supreme Court Rule 75-4, § 9; SL 2011, ch 258 (Supreme Court Rule 11-15), eff. July 1, 2011.



§ 16-18-3 to 16-18-5. Repealed .

16-18-3 to 16-18-5. Repealed by SL 1974, ch 55, § 50.



§ 16-18-5.1 Temporary waiver of admission requirements for nonresident defense counsel where county is experiencing significant increase in criminal cases.

16-18-5.1. Temporary waiver of admission requirements for nonresident defense counsel where county is experiencing significant increase in criminal cases. The Chief Justice of the South Dakota Supreme Court may waive any requirement of § 16-18-2 and admit any attorney licensed in the another jurisdiction within the United States, for a period not to exceed one year, for the limited purpose of defending any defendant charged in a county that is experiencing a significant increase in criminal cases such that the resources in that area cannot satisfy the needs of criminal defense if the Chief Justice deems that the waiver is necessary in the interest of the sound administration of justice.

Source: SL 2017, ch 42, § 2, eff. Mar. 13, 2017.



§ 16-18-6 Contracts and powers of disbarred attorney void.

16-18-6. Contracts and powers of disbarred attorney void. Any contract, power of attorney, or other instrument authorizing, directing, or empowering, or attempting to authorize, direct, or empower any person whose license to practice law in the State of South Dakota has been revoked, to institute or attempt to institute any legal proceedings in any court of this state in behalf of the person or persons executing such power of attorney, contract, or other instrument, shall be and the same is hereby declared to be null and void.

Source: SL 1919, ch 115, § 1; SDC 1939 & Supp 1960, § 32.1207.



§ 16-18-7 Solicitation, acceptance of employment, or practice by disbarred or suspended attorney as misdemeanor.

16-18-7. Solicitation, acceptance of employment, or practice by disbarred or suspended attorney as misdemeanor. Any person whose license to practice law has been revoked or suspended, who solicits or accepts any power of attorney or other instrument authorizing, directing, or empowering, or attempting to authorize, direct, or empower him to institute or attempt to institute any legal proceedings in any court of this state in behalf of the person executing such power of attorney or other instrument, or who attempts to institute any legal proceedings by virtue of the authority granted to him for such power of attorney or other instrument, or who solicits authority to act as agent for, or acts as agent for another in employing a licensed attorney at law to institute or attempt to institute legal proceedings in any court of this state in behalf of his principal, is guilty of a Class 2 misdemeanor.

Source: SL 1919, ch 115, § 1; SDC 1939, § 13.1256; SL 1979, ch 150, § 15.



§ 16-18-8 Assistance to or acceptance of employment from disbarred or suspended attorney as misdemeanor.

16-18-8. Assistance to or acceptance of employment from disbarred or suspended attorney as misdemeanor. Any licensed attorney at law who accepts employment from, or assists, or agrees to assist any person whose license to practice law has been revoked or suspended, in any proceedings instituted or attempted to be instituted in any of the courts of this state, by such person by virtue of the power of attorney or other instrument or agency referred to in § 16-18-7, is guilty of a Class 2 misdemeanor.

Source: SL 1919, ch 115, § 2; SDC 1939, § 13.1256; SL 1979, ch 150, § 16.



§ 16-18-9 Attorney's power to execute bonds and instruments for client.

16-18-9. Attorney's power to execute bonds and instruments for client. An attorney and counselor at law has power to execute in the name of his client a bond or other written instrument necessary and proper for the prosecution of an action or proceeding about to be or already commenced; or for the prosecution or defense of any right growing out of an action, proceeding, or final judgment rendered therein.

Source: PolC 1877, ch 18, § 6, subdiv 1; CL 1887, § 467, subdiv 1; RPolC 1903, § 699, subdiv 1; RC 1919, § 5263 (1); Supreme Court Rule 14, 1939; SDC 1939 & Supp 1960, § 32.1202 (1).



§ 16-18-10 Attorney not to be surety--Violation as misdemeanor.

16-18-10. Attorney not to be surety--Violation as misdemeanor. No practicing attorney and counselor at law shall be a surety in any suit or proceeding which may be instituted in any of the courts of this state. A violation of this section is a Class 2 misdemeanor.

Source: SL 1872-3, ch 48, § 1; PolC 1877, ch 18, § 8; CL 1887, § 469; RPolC 1903, § 701; RC 1919, § 5265; Supreme Court Rule 16, 1939; SDC 1939 & Supp 1960, § 32.1204; SL 1979, ch 150, § 17.



§ 16-18-11 Attorney's power to bind client by agreements--Evidence of agreement.

16-18-11. Attorney's power to bind client by agreements--Evidence of agreement. An attorney and counselor at law has power to bind his client to any agreement in respect to any proceeding within the scope of his proper duties and powers; but no evidence of any such agreement is receivable except the statement of the attorney himself, his written agreement signed and filed with the clerk, or an entry thereof upon the records of the court.

Source: PolC 1877, ch 18, § 6, subdiv 2; CL 1887, § 467, subdiv 2; RPolC 1903, § 699, subdiv 2; RC 1919, § 5263 (2); Supreme Court Rule 14, 1939; SDC 1939 & Supp 1960, § 32.1202 (2).



§ 16-18-12 Proof of authority required of attorney.

16-18-12. Proof of authority required of attorney. The court may on motion of either party and on showing of reasonable grounds therefor, require the attorney for the adverse party, or for any one of the several adverse parties, to produce or prove by his oath or otherwise the authority under which he appears, and until he does so may stay all proceedings by him on behalf of the parties for whom he assumes to appear.

Source: PolC 1877, ch 18, § 7; CL 1887, § 468; RPolC 1903, § 700; RC 1919, § 5264; Supreme Court Rule 15, 1939; SDC 1939 & Supp 1960, § 32.1203.



§ 16-18-13 Attorney's duty to respect courts.

16-18-13. Attorney's duty to respect courts. It is the duty of an attorney and counselor at law to maintain the respect due to the courts of justice and judicial officers.

Source: PolC 1877, ch 18, § 4, subdiv 1; CL 1887, § 465, subdiv 1; RPolC 1903, § 697, subdiv 1; RC 1919, § 5262 (1); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (1).



§ 16-18-14 Attorney's duty to respect reputation of parties and witnesses.

16-18-14. Attorney's duty to respect reputation of parties and witnesses. It is the duty of an attorney and counselor at law to abstain from all offensive personalities and to advance no fact prejudicial to the honor or reputation of a party or witness unless required by the justice of the cause with which he is charged.

Source: PolC 1877, ch 18, § 4, subdiv 5; CL 1887, § 465, subdiv 5; RPolC 1903, § 697, subdiv 5; RC 1919, § 5262 (5); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (5).



§ 16-18-15 Attorney not to maintain unjustified actions or defenses--Criminal defense excepted.

16-18-15. Attorney not to maintain unjustified actions or defenses--Criminal defense excepted. It is the duty of an attorney and counselor at law to counsel or maintain no other actions, proceedings, or defenses than those which appear to him legal and just, except the defense of a person charged with a public offense.

Source: PolC 1877, ch 18, § 4, subdiv 2; CL 1887, § 465, subdiv 2; RPolC 1903, § 697, subdiv 2; RC 1919, § 5262 (2); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (2).



§ 16-18-16 Attorney not to maintain action for improper motives.

16-18-16. Attorney not to maintain action for improper motives. It is the duty of an attorney and counselor at law not to encourage either the commencement or continuance of an action or proceeding from any motive of passion or interest.

Source: PolC 1877, ch 18, § 4, subdiv 6; CL 1887, § 465, subdiv 6; RPolC 1903, § 697, subdiv 6; RC 1919, § 5262 (6); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (6).



§ 16-18-17 Attorney's duty to represent the oppressed.

16-18-17. Attorney's duty to represent the oppressed. It is the duty of an attorney and counselor at law never to reject for any consideration personal to himself, the cause of the defenseless or the oppressed.

Source: PolC 1877, ch 18, § 4, subdiv 7; CL 1887, § 465, subdiv 7; RPolC 1903, § 697, subdiv 7; RC 1919, § 5262 (7); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (7).



§ 16-18-18 Attorney's duty to respect client's confidence.

16-18-18. Attorney's duty to respect client's confidence. It is the duty of an attorney and counselor at law to maintain inviolate the confidence, and at any peril to himself to preserve the secret of his client.

Source: PolC 1877, ch 18, § 4, subdiv 4; CL 1887, § 465, subdiv 4; RPolC 1903, § 697, subdiv 4; RC 1919, § 5262 (4); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (4).



§ 16-18-19 Attorney's duty to use truthful means.

16-18-19. Attorney's duty to use truthful means. It is the duty of an attorney and counselor at law to employ, for the purpose of maintaining the causes confided to him, such means only as are consistent with truth, and never to seek to mislead the judges by any artifice or false statement of fact or law.

Source: PolC 1877, ch 18, § 4, subdiv 3; CL 1887, § 465, subdiv 3; RPolC 1903, § 697, subdiv 3; RC 1919, § 5262 (3); Supreme Court Rule 13, 1939; SDC 1939 & Supp 1960, § 32.1201 (3).



§ 16-18-20 Attorney's power to receive money for client--Unauthorized discharge of claim prohibited.

16-18-20. Attorney's power to receive money for client--Unauthorized discharge of claim prohibited. An attorney and counselor at law has power to receive money claimed by his client in an action or proceeding during the pendency thereof or afterwards unless he has been previously discharged by his client, and upon payment thereof, and not otherwise to discharge the claim or acknowledge satisfaction of the judgment.

Source: PolC 1877, ch 18, § 6, subdiv 3; CL 1887, § 467, subdiv 3; RPolC 1903, § 699, subdiv 3; RC 1919, § 5263 (3); Supreme Court Rule 14, 1939; SDC 1939 & Supp 1960, § 32.1202 (3).



§ 16-18-20.1 Record of client funds--Time preserved--Failure to keep as ground for discipline.

16-18-20.1. Record of client funds--Time preserved--Failure to keep as ground for discipline. Every attorney shall maintain complete records of the handling, maintenance, and disposition of all funds, securities, and other properties of a client at any time in his possession, from the time of receipt to the time of final distribution, and shall preserve such records for a period of five years after final distribution of such funds, securities, or other properties or any portion thereof, and failure to keep such records shall be grounds for appropriate disciplinary proceedings.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 4; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XVIII.



§ 16-18-20.2 Attorney licensing--Trust accounting records and procedures.

16-18-20.2. Attorney licensing--Trust accounting records and procedures. The provisions of this rule apply to all members of the State Bar of South Dakota concerning trust funds received or disbursed by them in the course of their professional practice of law within the State of South Dakota. However, these provisions shall not apply to (1) full-time members of the Judiciary, i.e., Supreme Court Justices, Circuit Court Judges and Magistrate Judges, (2) nonresident attorneys licensed to practice in South Dakota who comply with comparable trust accounting requirements in the state wherein they maintain their office, and (3) non-profit legal services organizations that file a copy of their annual independent audit with the State Bar, (4) non-resident attorneys licensed to practice in South Dakota who have not represented a South Dakota client during the reporting period, or (5) members who have been in an inactive status for the full reporting period. In addition, all lawyers required to disclose the absence of professional liability insurance as required pursuant to Rule 1.4(c) must sign the additional verification and certification of disclosure as reflected at the end of the Certificate of Compliance and Insurance Disclosure form.
MINIMUM TRUST ACCOUNTING RECORDS

The minimum trust accounting records which shall be maintained are:

(1) A separate bank account or accounts and, if utilized, a separate savings and loan association account or accounts. Such accounts shall be located in South Dakota unless the client otherwise directs in writing. The account or accounts shall be in the name of the lawyer or law firm and clearly labeled and designated as a "trust account."

(2) Original or duplicate deposit slips and, in the case of currency or coin, an additional cash receipts book, clearly identifying:

(a) The date and source of all trust funds received; and

(b) The client or matter for which the funds were received.

(3) Original cancelled checks, or copies of both sides of the original checks produced through truncation or check imaging, or the equivalent, all of which must be numbered consecutively.

(4) Other documentary support for all disbursements and transfers from the trust account.

(5) A separate trust accounts receipts and disbursements journal, including columns for receipts, disbursements, transfers, and the account balance, and containing at least:

(a) The identification of the client or matter for which the funds were received, disbursed, or transferred;

(b) The date on which all trust funds were received, disbursed, or transferred;

(c) The check number for all disbursements; and

(d) The reason, such as "settlement," "closing" or retainer," for which all trust funds were received, disbursed, or transferred.

(6) A separate file, ledger or computer file with an individual card, page or computer document for each client or matter, showing all individual receipts, disbursements, or transfers and any unexpended balance, and containing:

(a) The identification of the client or matter for which trust funds were received, disbursed, or transferred;

(b) The date on which all trust funds were received, disbursed, or transferred;

(c) The check number of all disbursements; and

(d) The reason, such as "settlement," "closing" or "retainer," for which all trust funds were received, disbursed, or transferred.

(7) All bank or savings and loan association statements for all trust accounts.
MINIMUM TRUST ACCOUNTING PROCEDURES

The minimum trust accounting procedures which shall be followed by all attorneys practicing in South Dakota who receive or disburse trust money or property are:

(1) The lawyer shall cause to be made monthly:

(a) Reconciliations of all trust bank or savings and loan association accounts, disclosing the balance per bank, deposits in transit, outstanding checks identified by date and check number, and any other items necessary to reconcile the balance per bank with the balance per the checkbook and the cash receipts and disbursements journal; and

(b) A comparison between the total of the reconciled balances of all trust accounts and the total of the trust ledger cards, pages, or computer documents, together with specific descriptions of any difference between the two totals and reasons therefore.

(2) At least annually, a detailed listing identifying the balance of the unexpended trust money held for each client or matter.

(3) The above reconciliations, comparisons, and listing shall be retained for at least six years.

(4) The lawyer shall file with the State Bar of South Dakota a trust accounting certificate showing compliance with these rules annually, which certificate shall be filed annually between December 1 and January 31 on a form approved by the Disciplinary Board.
AUDITS

The following shall be cause for the Disciplinary Board to order an audit of a lawyer's or law firm's trust accounts:

(1) Failure to file the trust account certificate required by this rule;

(2) A trust account check is returned for insufficient funds or for uncollected funds, absent bank error;

(3) A petition for creditor relief is filed on behalf of an attorney;

(4) Felony charges are filed against an attorney;

(5) An attorney is adjudged insane or mentally incompetent;

(6) A claim against the attorney is filed with the Clients' Security Fund;

(7) When authorized by statute or court rule; or

(8) Upon court order.
COST OF AUDIT

Audits conducted in any of the circumstances enumerated above shall be at the cost of the attorney audited only when the audit reveals that the attorney was not in substantial compliance with the trust accounting requirements or when the audit was precipitated by the failure to file the trust account compliance report. It shall be the obligation of any attorney who is being audited to produce all records and papers concerning property and funds held in trust and to provide such explanations as may be required for the audit. Records of general accounts are not required to be produced except to verify that trust money has not been deposited thereto. If it has been determined that trust money has been deposited into a general account, all of the transactions pertaining to any firm account will be subject to audit.
CERTIFICATE OF COMPLIANCE
INSURANCE DISCLOSURE
TO: The Secretary-Treasurer The State Bar of South Dakota 222 East Capitol Avenue Pierre, South Dakota 57501
Dear Sir:

I (We), __________, a member(s) of the State Bar of South Dakota certify that during the twelve-month period preceding the date of this report: (check the following items where applicable and/or fill in the blanks)

1. I have engaged in the private practice of law in South Dakota as:

____ (a) a sole practitioner;

____ (b) a partner or shareholder of a firm practicing under the name of __________;

____ (c) an associate of a sole practitioner or of a firm, as the case may be, practicing under the name of __________ __________ and I maintain separate books, records and accounts showing all legal business performed by me.
____ 2. I have not engaged in the practice of law in South Dakota, and I have neither handled nor been responsible for either clients' trust funds or clients' trust property in South Dakota.
____ 3. I have practiced law in South Dakota exclusively as an employee of (designate name of government agency, corporation, or other nonmember of the Bar) __________, and I do not handle or become responsible for money or property in a lawyer-client relationship, other than money or property received in the course of official duties and disposed of in accordance with regulations and practices of (designate name of government agency) __________.

____ (a) I (we) have served as a trustee in one or more cases under Title 11 of the United States Code, and I am accountable for all funds I handled in connection therewith to the Office of the United States Trustee, which office is statutorily charged with the responsibility for reviewing and supervising my trust operations; therefore, my handling of such funds is not separately accounted for herein in connection with my private practice of law, and I further certify that I am in compliance with all such accounting requirements of said Office.
____ 4. I have engaged in the practice of law in South Dakota as an employee or as an associate of a sole practitioner or of a firm, as the case may be, practicing under the name of __________, to the best of my knowledge all legal business performed by me is shown in the books, records and accounts of such sole practitioner or firm.
__________
(Signature)
(Print or type the following information)
Full Name __________
Business Address __________
__________
Date __________

5. My trust account(s) or the trust account(s) of the firm or association of which I am a partner or shareholder is at the __________ (name and address of banking institution) and bears the following name(s) and number(s) __________.

6. During the fiscal period ended __________ to the best of my knowledge I, or the firm of which I am a member, as the case may be, maintained books, records and accounts to record all money and trust property received and disbursed in connection with my/our practice, and as a minimum I/we maintained:
Yes or No
(a) A separate bank account or accounts located in *South Dakota (__________), in the name of the lawyer or law firm and clearly labeled and designated a "trust account." __________
*An out of state member may strike "South Dakota" and insert the state where his/her trust account is located.
(b) Original or duplicate deposit slips and, in the case of currency or coin, an additional cash receipts book, clearly identifying the date and source of all trust funds received, and specific identification of the client or matter for whom the funds were received. __________
(c) Original cancelled checks or copies of both sides of the original checks produced through truncation or check imaging, or the equivalent, for all trust disbursements. __________
(d) Other documentary support for all disbursements and transfers from the trust account. __________

____ no differences between the totals, excepting those determined to be the result of bank error;

____ differences. (Give full particulars below, identifying the months in which there were differences, the amounts involved, and the reason for each item contributing to a difference. Attach additional pages if necessary.)

__________

__________

__________

9. (A) * *The undersigned lawyer(s) do not have professional liability insurance; or

(B) * The undersigned lawyer(s) have professional liability insurance, the name of the insurance carrier, policy number and limits are as follows:

__________

__________

__________

I am a member of the State Bar of South Dakota filing this report, and to the best of my knowledge and belief the facts as reported herein are accurate, and I certify that I have at all material times been in compliance with Rule 1.15 of the Rules of Professional Conduct entitled Safekeeping Property and SDCL 16-18-20.1 and 16-18-20.2.
All Responding Lawyers Signatures:
__________ __________
__________ __________
__________ __________
__________ __________
__________ __________

Source: SL 1991, ch 444 (Supreme Court Rule 91-10); SL 1992, ch 368 (Supreme Court Rule 92-2); SL 1993, ch 344, § 39X; SL 1993, ch 399 (Supreme Court Rule 93-16); SL 1998, ch 320; SL 1999, ch 270; SL 2001, ch 294, § 1; SL 2004, ch 332 (Supreme Court Rule 04-05), effective July 1, 2004.



§ 16-18-21 Attorney's lien on proceeds of action.

16-18-21. Attorney's lien on proceeds of action. An attorney and counselor at law has a lien for a general balance of compensation in and for each case upon:

(1) Any paper belonging to his client which has come into his hands in the course of his professional employment in the case for which the lien is claimed;

(2) Money in his hands belonging to his client in the case;

(3) Money due his client in the hands of the adverse party or attorney of such party, in an action or proceeding in which the attorney claiming the lien was employed, from the time of giving notice in writing to such adverse party or attorney of such party, if the money is in the possession or under the control of such attorney, which notice shall state the amount claimed and in general terms for what services; after judgment in any court of record such notice may be given and the lien made effective against the judgment debtor by entering it in the judgment docket.
Source: PolC 1877, ch 18, § 9; CL 1887, § 470; RPolC 1903, § 702; RC 1919, § 5266; SDC 1939 & Supp 1960, § 32.1205; SL 1983, ch 157, § 3.



§ 16-18-22 Bond to release attorney's lien--Bill of particulars required of attorney.

16-18-22. Bond to release attorney's lien--Bill of particulars required of attorney. Any person interested may release such lien by executing a bond in a sum double the amount claimed, or in such sum as may be fixed by a judge, payable to the attorney, with security to be approved by the clerk of courts, conditioned to pay the amount finally due the attorney for his services which amount may be ascertained by suit on the bond. Such lien will be released unless the attorney within ten days after demand therefor furnishes any party interested a full and complete bill of particulars of the services and amount claimed for each item, or written contract with the party for whom the services were rendered.

Source: PolC 1877, ch 18, § 10; CL 1887, § 471; RPolC 1903, § 703; RC 1919, § 5267; SDC 1939 & Supp 1960, § 32.1206.



§ 16-18-23 Refusal by attorney to pay money to client as misdemeanor.

16-18-23. Refusal by attorney to pay money to client as misdemeanor. An attorney who receives the money or property of his client in the course of his professional business, and refuses to pay or deliver it in a reasonable time after demand, is guilty of a Class 2 misdemeanor.

Source: PolC 1877, ch 18, § 17; CL 1887, § 478; RPolC 1903, § 705; RC 1919, § 5268; SDC 1939, § 13.1257; SL 1979, ch 150, § 18.



§ 16-18-24 Lien as justification for withholding money from client.

16-18-24. Lien as justification for withholding money from client. When the attorney claims to be entitled to a lien upon the money or property, he is not liable to the penalties of § 16-18-23 until the person demanding the money or property proffers sufficient security for the payment of the amount of the attorney's claim when it is legally ascertained.

Source: PolC 1877, ch 18, § 18; CL 1887, § 479; RPolC 1903, § 706; RC 1919, § 5269; SDC 1939, § 13.1257.



§ 16-18-25 Security given by attorney for payment to client.

16-18-25. Security given by attorney for payment to client. An attorney is not in any case liable under § 16-18-23, provided he gives sufficient security that he will pay over the whole or any portion thereof to the claimant, when he is found entitled thereto.

Source: PolC 1877, ch 18, § 19; CL 1887, § 480; RPolC 1903, § 707; RC 1919, § 5270; SDC 1939, § 13.1257.



§ 16-18-26 Misconduct by attorney as misdemeanor.

16-18-26. Misconduct by attorney as misdemeanor. Every attorney at law who:

(1) Practices any deceit or collusion, or consents to the same with intent to deceive the court or any party;

(2) Intentionally delays his client's suit with a view to his own gain;

(3) Intentionally receives any money or allowance for or on account of any money which he has not paid or become answerable for;

(4) Makes a subsequent application to a different judge to stay the same trial of any criminal prosecution with knowledge that application for such stay has been made and denied without leave reserved to renew it, before a judge authorized to grant it; or

(5) Knowingly permits any person not his general law partner or a clerk in his office to sue out any process or to prosecute or defend any action in his name;
is guilty of a Class 2 misdemeanor.

Source: PenC 1877, §§ 203, 210, 211; CL 1887, §§ 6403, 6410, 6411; RPenC 1903, §§ 206, 213, 214; RC 1919, §§ 3794, 3800, 3801; SDC 1939, § 13.1249; SL 1979, ch 150, § 19.



§ 16-18-27 Attorneys for public agencies may permit use of name or office.

16-18-27. Attorneys for public agencies may permit use of name or office. Subdivision 16-18-26(5) shall not apply where the attorney general, state's attorney, or any public prosecutor or attorney for a public body permits the use of his name or office by an attorney chosen by any party in interest to sue, prosecute, defend, or participate in any action or proceeding authorized by law to be sued, prosecuted, or defended in the name of the state, the people, or of any public officer, board, or representative group of the same or any political subdivision or public district thereof.

Source: PenC 1877, § 212; CL 1887, § 6412; RPenC 1903, § 215; RC 1919, § 3802; SDC 1939, § 13.1249.



§ 16-18-28 Liability of attorney for treble damages for misconduct.

16-18-28. Liability of attorney for treble damages for misconduct. Any attorney who violates any of the provisions of subdivision 16-18-26(1), (2), or (3) shall be liable for treble damages to the party injured, which damages may be recovered in a civil action from such attorney.

Source: PenC 1877, § 210; CL 1887, § 6410; RPenC 1903, § 213; RC 1919, § 3800; SDC 1939 & Supp 1960, § 37.1911.



§ 16-18-29 Acceptance of consideration from defendant by attorney for public agency as misdemeanor.

16-18-29. Acceptance of consideration from defendant by attorney for public agency as misdemeanor. Every attorney general, state's attorney, or other public prosecutor, or any attorney directly or indirectly connected therewith as a partner, who receives directly or indirectly from or on behalf of any defendant any valuable consideration, upon any understanding or agreement, express or implied, having relation to the defense of any action or proceeding, civil or criminal, for or in behalf of the public against such defendant, which action or proceeding is then under preparation, pending, or having theretofore been prosecuted by such attorney, is guilty of a Class 2 misdemeanor. Nothing in this section shall prohibit any attorney from acting as such on his own behalf when prosecuted either civilly or criminally.

Source: PenC 1877, §§ 730 to 732; CL 1887, §§ 6921 to 6923; RPenC 1903, §§ 754 to 756; RC 1919, §§ 4370 to 4372; SDC 1939, § 13.1250; SL 1979, ch 150, § 20.



§ 16-18-30 Repealed.

16-18-30. Repealed by SL 1979, ch 150, § 21.



§ 16-18-31 Withdrawal of attorney of record--When permitted.

16-18-31. Withdrawal of attorney of record--When permitted. No attorney who has appeared of record in any civil or criminal proceeding shall be permitted to withdraw in any pending action except by order of the court after notice to all parties concerned.

Source: Supreme Court Rule 80-9.



§ 16-18-32 Attorney authorized to remove files from offices of clerks of court--Electronic transmission of copies.

16-18-32. Attorney authorized to remove files from offices of clerks of court--Electronic transmission of copies. An attorney and counselor at law may temporarily withdraw and transport to the attorney's office at the attorney's expense, for purposes of inspection or copying, any file which is open to public inspection in the offices of the clerks of court. Any such file shall be returned if needed and requested by the court or the clerk thereof. This authorization may be suspended, in regard to any individual attorney, by the presiding judge for good cause or for previous failure to comply with the provisions of this section. In lieu of file removal, copies of the file or requested portions may be transmitted to the attorney electronically as determined by circuit policy.

Source: SL 1984, ch 153; SL 2010, ch 108, § 1.



§ 16-18-33 Repealed.

16-18-33. Repealed by SL 1989, ch 30, § 50.



§ 16-18-34 Definition of legal assistant.

16-18-34. Definition of legal assistant. Legal assistants (also known as paralegals) are a distinguishable group of persons who assist licensed attorneys in the delivery of legal services. Through formal education, training, and experience, legal assistants have knowledge and expertise regarding the legal system, substantive and procedural law, the ethical considerations of the legal profession, and the Rules of Professional Conduct as stated in chapter 16-18, which qualify them to do work of a legal nature under the employment and direct supervision of a licensed attorney. This rule shall apply to all unlicensed persons employed by a licensed attorney who are represented to the public or clients as possessing training or education which qualifies them to assist in the handling of legal matters or document preparation for the client.

Source: SL 1992, ch 370 (Supreme Court Rule 92-5); Supreme Court Rule 97-25.



§ 16-18-34.1 Minimum qualifications.

16-18-34.1. Minimum qualifications. Any person employed by a licensed attorney as a legal assistant must meet the minimum qualifications of:

(1) Successful completion of the Certified Legal Assistant (CLA) examination of the National Association of Legal Assistants, Inc.; or

(2) Graduation from an ABA approved program of study for legal assistants; or

(3) Graduation from a course of study for legal assistants which is institutionally accredited but not ABA approved, and which requires not less than the equivalent of sixty semester hours of classroom study; or

(4) Graduation from a course of study for legal assistants, other than those set forth in (2) and (3) above, plus not less than six months of in-house training as a legal assistant; or

(5) A baccalaureate degree in any field, plus not less than six months in-house training as a legal assistant; or

(6) A minimum of three years of law-related experience under the supervision of a licensed attorney, including at least six months of in-house training as a legal assistant; or

(7) Two years of in-house training as a legal assistant.

Provided, further, that any legal assistant hereunder shall have a high school diploma or general equivalency diploma (GED).

For purposes of these standards, "in-house training as a legal assistant" means legal education of the employee by a licensed attorney concerning legal assistant duties and these guidelines. In addition to review and analysis of assignments, the legal assistant should receive a reasonable amount of instruction directly related to the duties and obligations of the legal assistant and the Rules of Professional Conduct as stated in this chapter.

Source: Supreme Court Rule 97-25.



§ 16-18-34.2 Utilization of legal assistants.

16-18-34.2. Utilization of legal assistants. Utilization of legal assistants by licensed attorneys is subject to the following rules:

(1) An attorney may permit a legal assistant to assist in all aspects of the attorney's representation of a client, provided that:

(a) The status of the legal assistant is disclosed at the outset of any professional relationship with a client, other attorneys, courts or administrative agencies, or members of the general public;

(b) The attorney establishes the attorney-client relationship, is available to the client, and maintains control of all client matters;

(c) The attorney reviews the legal assistant's work product and supervises performance of the duties assigned;

(d) The attorney remains responsible for the services performed by the legal assistant to the same extent as though such services had been furnished entirely by the attorney and such actions were those of the attorney;

(e) The services performed by the legal assistant supplement, merge with and become part of the attorney's work product;

(f) The services performed by the legal assistant do not require the exercise of unsupervised legal judgment; this provision does not prohibit a legal assistant appearing and representing a client at an administrative hearing provided that the agency or board having jurisdiction does not have a rule forbidding persons other than licensed attorneys to do so and providing that the other rules pertaining to the utilization of legal assistants are met; and

(g) The attorney instructs the legal assistant concerning standards of client confidentiality.

A legal assistant may not establish the attorney-client relationship, set legal fees, give legal advice or represent a client in court; nor encourage, engage in, or contribute to any act which would constitute the unauthorized practice of law.

(2) A legal assistant may author and sign correspondence on the attorney's letterhead, provided the legal assistant's status is indicated and the correspondence does not contain legal opinions or give legal advice.

(3) An attorney may identify a legal assistant by name and title on the attorney's letterhead and on business cards identifying the attorney's firm.
Source: Supreme Court Rule 97-25.



§ 16-18-34.3 Ethical considerations.

16-18-34.3. Ethical considerations. The proper use of assistants who are not licensed attorneys significantly increases the ability of attorneys to provide quality professional services to the public at reasonable cost. An attorney cannot, however, delegate his or her ethical proscriptions by claiming that the violation was that of an employee. Thus, in order to secure compliance with the Rules of Professional Conduct more specifically as stated in chapter 16-18, the following ethical guidelines are applicable to the attorney's use of nonlicensed assistants:

(1) An attorney shall ascertain the assistant's abilities, limitations, and training, and must limit the assistant's duties and responsibilities to those that can be competently performed in view of those abilities, limitations, and training.

(2) An attorney shall educate and train assistants with respect to the ethical standards which apply to the attorney.

(3) An attorney is responsible for monitoring and supervising the work of assistants in order to assure that the services rendered by the assistant are performed competently and in a professional manner.

(4) An attorney is responsible for assuring that the assistant does not engage in the unauthorized practice of law.

(5) An attorney is responsible for the improper behavior or activities of assistants and must take appropriate action to prevent recurrence of improper behavior or activities.

(6) Assistants who deal directly with an attorney's clients must be identified to those clients as nonlawyers, and the attorney is responsible for obtaining the understanding of the clients with respect to the rule of and the limitations which apply to those assistants.

(7) A legal assistant should understand the Rules of Professional Conduct and these rules in order to avoid any action which would involve the attorney in a violation of chapter 16-18, or give the appearance of professional impropriety.

(8) An attorney takes reasonable measures to insure that all client confidences are preserved by a legal assistant.

(9) An attorney takes reasonable measures to prevent conflicts of interest resulting from a legal assistant's other employment or interest insofar as such other employment or interest would present a conflict of interest if it were that of the attorney.

(10) An attorney may include a charge for the work performed by a legal assistant in setting a charge for legal services.

(11) An attorney may not split legal fees with a legal assistant nor pay a legal assistant for the referral of legal business. An attorney may compensate a legal assistant based on the quantity and quality of the legal assistant's work and the value of that work to a law practice, but the legal assistant's compensation may not be, by advance agreement, contingent upon the profitability of the attorney's practice.

The violation of the ethical guidelines of this section by a paralegal or the supervising attorney shall be grounds for discipline of the supervising attorney under chapter 16-19.

Source: Supreme Court Rule 97-25.



§ 16-18-34.4 Certain individuals disqualified.

16-18-34.4. Certain individuals disqualified. The following persons shall not serve as a legal assistant in the State of South Dakota except upon application to and approval of the Supreme Court:

(1) Any person convicted of a felony;

(2) Any person disbarred or suspended from the practice of law in any jurisdiction;

(3) Any person placed on disability inactive status under § 16-19-48 or 16-19-92;

(4) Any person placed on temporary suspension from the practice of law under § 16-19-35.1.
Source: Supreme Court Rule 97-25.



§ 16-18-34.5 Application by disqualified persons--Requirements--Hearing--Burden of proof.

16-18-34.5. Application by disqualified persons--Requirements--Hearing--Burden of proof. The application by a person disqualified under § 16-18-34.4 must establish the applicant's good moral character, competency, education, training, or experience in the legal system, substantive and procedural law, and the Rules of Professional Conduct, and the ability to comply with the ethical considerations of § 16-18-34.3.

The applicant shall have the burden of demonstrating by clear and convincing evidence that the applicant has the moral and ethical qualifications, competency and learning in law required to act as a legal assistant in this state and that acting as a legal assistant within the state will not be detrimental to the integrity and standing of the bar or the administration of justice, or subversive of the public interest.

The Supreme Court may act upon the application or, where no recommendations have been made under § 16-18-34.7, refer the application to the Disciplinary Board if the applicant was an attorney or to a circuit judge for testimony, findings, and recommendations. The cost of such hearing will be paid as provided by § 16-19-70.1.

The Supreme Court may deny the application if it finds approval would be detrimental to the integrity and standing of the bar or the administration of justice or subversive of the public interest. If the applicant has met the burden of proof, the Supreme Court may grant the application and impose such restrictions or conditions upon the employment and supervision of legal assistants as the court deems appropriate for the protection of the public.

Source: Supreme Court Rule 97-25.



§ 16-18-34.6 Revocation of order for disqualified persons--Hearing--Burden of proof.

16-18-34.6. Revocation of order for disqualified persons--Hearing--Burden of proof. The order granting approval for a disqualified person to act as a legal assistant may be revoked by the Supreme Court upon violation of the conditions set by the court, violation of the requirements of §§ 16-18-34 to 16-18-34.5, inclusive, or the termination of employment with the supervising attorney without an approved replacement supervising attorney. The Supreme Court may act to revoke the order upon its own motion, or upon a complaint, may refer the complaint to the Disciplinary Board or a circuit judge for testimony, findings, and recommendations. The cost of such hearing will be paid as provided by § 16-19-70.1.

Source: Supreme Court Rule 97-25.



§ 16-18-34.7 Recommendations in attorney disciplinary proceedings.

16-18-34.7. Recommendations in attorney disciplinary proceedings. Any recommendation for disbarment or suspension made by the Disciplinary Board under § 16-19-67 or the referee under § 16-19-68 shall contain a recommendation as to the restrictions or conditions of employment and supervision of the accused attorney as a legal assistant.

Source: Supreme Court Rule 97-25.



APPENDIX TO CHAPTER 16-18

APPENDIX A. APPENDIX TO CHAPTER 16-18

SOUTH DAKOTA RULES OF PROFESSIONAL CONDUCT

CLIENT-LAWYER RELATIONSHIP.

1.0. Terminology.
1.1. Competence.
1.2. Scope of Representation and Allocation of Authority Between Client and Lawyer.
1.3. Diligence.
1.4. Communication.
1.5. Fees.
1.6. Confidentiality of Information.
1.7. Conflict of Interest: Current Clients.
1.8. Conflict of Interest: Current Clients, Specific Rules.
1.9. Duties to Former Clients.
1.10. Imputation of Conflicts of Interest General Rule.
1.11. Special Conflicts of Interest for Former and Current Government Officers and Employees.
1.12. Former Judge, Arbitrator, Mediator or Other Third-Party Neutral.
1.13. Organization as Client.
1.14. Client With Diminished Capacity.
1.15. Safekeeping Property.
1.16. Declining or Terminating Representation.
1.17. Sale of Law Practice.
1.18. Duties to Prospective Client.

COUNSELOR.

2.1. Advisor.
2.2. Reserved.
2.3. Evaluation for Use by Third Persons.
2.4. Lawyer Serving as Third-Party Neutral.

ADVOCATE.

3.1. Meritorious Claims and Contentions.
3.2. Expediting Litigation.
3.3. Candor Toward the Tribunal.
3.4. Fairness to Opposing Party and Counsel.
3.5. Impartiality and Decorum of the Tribunal.
3.6. Trial Publicity.
3.7. Lawyer as Witness.
3.8. Special Responsibilities of a Prosecutor.
3.9. Advocate in Nonadjudicative Proceedings.

TRANSACTIONS WITH PERSONS OTHER THAN CLIENTS.

4.1. Truthfulness in Statements to Others.
4.2. Communication with Person Represented by Counsel.
4.3. Dealing with Unrepresented Person.
4.4. Respect for Rights of Third Persons.

LAW FIRMS AND ASSOCIATIONS.

PUBLIC SERVICE.

6.1. Voluntary Pro Bono Publico Service.
6.2. Accepting Appointments.
6.3. Membership in Legal Services Organization.
6.4. Law Reform Activities Affecting Client Interests.
6.5. Nonprofit and Court-Annexed Limited Legal Services Programs.

INFORMATION ABOUT LEGAL SERVICES.

7.1. Communications Concerning a Lawyer's Services.
7.2. Advertising.
7.3. Direct Contact with Prospective Clients.
7.4. Communication of Fields of Practice and Specialization.
7.5. Firm Names and Letterheads.

MAINTAINING THE INTEGRITY OF THE PROFESSION.

8.1. Bar Admission and Disciplinary Matters.
8.2. Judicial and Legal Officials.
8.3. Reporting Professional Misconduct.
8.4. Misconduct.
8.5. Disciplinary Authority; Choice of Law.
PREAMBLE: A LAWYER'S RESPONSIBILITIES

[1] A lawyer, as a member of the legal profession, is a representative of clients, an officer of the legal system and a public citizen having special responsibility for the quality of justice.

[2] As a representative of clients, a lawyer performs various functions. As advisor, a lawyer provides a client with an informed understanding of the client's legal rights and obligations and explains their practical implications. As advocate, a lawyer zealously asserts the client's position under the rules of the adversary system. As negotiator, a lawyer seeks a result advantageous to the client but consistent with requirements of honest dealings with others. As an evaluator, a lawyer acts by examining a client's legal affairs and reporting about them to the client or to others.

[3] In addition to these representational functions, a lawyer may serve as a third-party neutral, a nonrepresentational role helping the parties to resolve a dispute or other matter. Some of these Rules apply directly to lawyers who are or have served as third-party neutrals. See, e.g., Rules 1.12 and 2.4. In addition, there are Rules that apply to lawyers who are not active in the practice of law or to practicing lawyers even when they are acting in a nonprofessional capacity. For example, a lawyer who commits fraud in the conduct of a business is subject to discipline for engaging in conduct involving dishonesty, fraud, deceit or misrepresentation. See Rule 8.4.

[4] In all professional functions a lawyer should be competent, prompt and diligent. A lawyer should maintain communication with a client concerning the representation. A lawyer should keep in confidence information relating to representation of a client except so far as disclosure is required or permitted by the Rules of Professional Conduct or other law.

[5] A lawyer's conduct should conform to the requirements of the law, both in professional service to clients and in the lawyer's business and personal affairs. A lawyer should use the law's procedures only for legitimate purposes and not to harass or intimidate others. A lawyer should demonstrate respect for the legal system and for those who serve it, including judges, other lawyers and public officials. While it is a lawyer's duty, when necessary, to challenge the rectitude of official action, it is also a lawyer's duty to uphold legal process.

[6] As a public citizen, a lawyer should seek improvement of the law, access to the legal system, the administration of justice and the quality of service rendered by the legal profession. As a member of a learned profession, a lawyer should cultivate knowledge of the law beyond its use for clients, employ that knowledge in reform of the law and work to strengthen legal education. In addition, a lawyer should further the public's understanding of and confidence in the rule of law and the justice system because legal institutions in a constitutional democracy depend on popular participation and support to maintain their authority. A lawyer should be mindful of deficiencies in the administration of justice and of the fact that the poor, and sometimes persons who are not poor, cannot afford adequate legal assistance. Therefore, all lawyers should devote professional time and resources and use civic influence to ensure equal access to our system of justice for all those who because of economic or social barriers cannot afford or secure adequate legal counsel. A lawyer should aid the legal profession in pursuing these objectives and should help the bar regulate itself in the public interest.

[7] Many of a lawyer's professional responsibilities are prescribed in the Rules of Professional Conduct, as well as substantive and procedural law. However, a lawyer is also guided by personal conscience and the approbation of professional peers. A lawyer should strive to attain the highest level of skill, to improve the law and the legal profession and to exemplify the legal profession's ideals of public service.

[8] A lawyer's responsibilities as a representative of clients, an officer of the legal system and a public citizen are usually harmonious. Thus, when an opposing party is well represented, a lawyer can be a zealous advocate on behalf of a client and at the same time assume that justice is being done. So also, a lawyer can be sure that preserving client confidences ordinarily serves the public interest because people are more likely to seek legal advice, and thereby heed their legal obligations, when they know their communications will be private.

[9] In the nature of law practice, however, conflicting responsibilities are encountered. Virtually all difficult ethical problems arise from conflict between a lawyer's responsibilities to clients, to the legal system and to the lawyer's own interest in remaining an ethical person while earning a satisfactory living. The Rules of Professional Conduct often prescribe terms for resolving such conflicts. Within the framework of these Rules, however, many difficult issues of professional discretion can arise. Such issues must be resolved through the exercise of sensitive professional and moral judgment guided by the basic principles underlying the Rules. These principles include the lawyer's obligation zealously to protect and pursue a client's legitimate interests, within the bounds of the law, while maintaining a professional, courteous and civil attitude toward all persons involved in the legal system.

[10] The legal profession is largely self-governing. Although other professions also have been granted powers of self-government, the legal profession is unique in this respect because of the close relationship between the profession and the processes of government and law enforcement. This connection is manifested in the fact that ultimate authority over the legal profession is vested largely in the courts.

[11] To the extent that lawyers meet the obligations of their professional calling, the occasion for government regulation is obviated. Self-regulation also helps maintain the legal profession's independence from government domination. An independent legal profession is an important force in preserving government under law, for abuse of legal authority is more readily challenged by a profession whose members are not dependent on government for the right to practice.

[12] The legal profession's relative autonomy carries with it special responsibilities of self-government. The profession has a responsibility to assure that its regulations are conceived in the public interest and not in furtherance of parochial or self-interested concerns of the bar. Every lawyer is responsible for observance of the Rules of Professional Conduct. A lawyer should also aid in securing their observance by other lawyers. Neglect of these responsibilities compromises the independence of the profession and the public interest which it serves.

[13] Lawyers play a vital role in the preservation of society. The fulfillment of this role requires an understanding by lawyers of their relationship to our legal system. The Rules of Professional Conduct, when properly applied, serve to define that relationship.
SCOPE

[14] The Rules of Professional Conduct are rules of reason. They should be interpreted with reference to the purposes of legal representation and of the law itself. Some of the Rules are imperatives, cast in the terms "shall" or "shall not." These define proper conduct for purposes of professional discipline. Others, generally cast in the term "may," are permissive and define areas under the Rules in which the lawyer has discretion to exercise professional judgment. No disciplinary action should be taken when the lawyer chooses not to act or acts within the bounds of such discretion. Other Rules define the nature of relationships between the lawyer and others. The Rules are thus partly obligatory and disciplinary and partly constitutive and descriptive in that they define a lawyer's professional role. Many of the Comments use the term "should." Comments do not add obligations to the Rules but provide guidance for practicing in compliance with the Rules.

[15] The Rules presuppose a larger legal context shaping the lawyer's role. That context includes court rules and statutes relating to matters of licensure, laws defining specific obligations of lawyers and substantive and procedural law in general. The Comments are sometimes used to alert lawyers to their responsibilities under such other law.

[16] Compliance with the Rules, as with all law in an open society, depends primarily upon understanding and voluntary compliance, secondarily upon reinforcement by peer and public opinion and finally, when necessary, upon enforcement through disciplinary proceedings. The Rules do not, however, exhaust the moral and ethical considerations that should inform a lawyer, for no worthwhile human activity can be completely defined by legal rules. The Rules simply provide a framework for the ethical practice of law.

[17] Furthermore, for purposes of determining the lawyer's authority and responsibility, principles of substantive law external to these Rules determine whether a client-lawyer relationship exists. Most of the duties flowing from the client-lawyer relationship attach only after the client has requested the lawyer to render legal services and the lawyer has agreed to do so. But there are some duties, such as that of confidentiality under Rule 1.6, that attach when the lawyer agrees to consider whether a client-lawyer relationship shall be established. See Rule 1.18. Whether a client-lawyer relationship exists for any specific purpose can depend on the circumstances and may be a question of fact.

[18] Under various legal provisions, including constitutional, statutory and common law, the responsibilities of government lawyers may include authority concerning legal matters that ordinarily reposes in the client in private client-lawyer relationships. For example, a lawyer for a government agency may have authority on behalf of the government to decide upon settlement or whether to appeal from an adverse judgment. Such authority in various respects is generally vested in the attorney general and the state's attorney in state government, and their federal counterparts, and the same may be true of other government law officers. Also, lawyers under the supervision of these officers may be authorized to represent several government agencies in intragovernmental legal controversies in circumstances where a private lawyer could not represent multiple private clients. These Rules do not abrogate any such authority.

[19] Failure to comply with an obligation or prohibition imposed by a Rule is a basis for invoking the disciplinary process. The Rules presuppose that disciplinary assessment of a lawyer's conduct will be made on the basis of the facts and circumstances as they existed at the time of the conduct in question and in recognition of the fact that a lawyer often has to act upon uncertain or incomplete evidence of the situation. Moreover, the Rules presuppose that whether or not discipline should be imposed for a violation, and the severity of a sanction, depend on all the circumstances, such as the willfulness and seriousness of the violation, extenuating factors and whether there have been previous violations.

[20] Violation of a Rule should not itself give rise to a cause of action against a lawyer nor should it create any presumption in such a case that a legal duty has been breached. In addition, violation of a Rule does not necessarily warrant any other nondisciplinary remedy, such as disqualification of a lawyer in pending litigation. The Rules are designed to provide guidance to lawyers and to provide a structure for regulating conduct through disciplinary agencies. They are not designed to be a basis for civil liability. Furthermore, the purpose of the Rules can be subverted when they are invoked by opposing parties as procedural weapons. The fact that a Rule is a just basis for a lawyer's self-assessment, or for sanctioning a lawyer under the administration of a disciplinary authority, does not imply that an antagonist in a collateral proceeding or transaction has standing to seek enforcement of the Rule. Nevertheless, since the Rules do establish standards of conduct by lawyers, a lawyer's violation of a Rule may be evidence of breach of the applicable standard of conduct.

[21] The Comment accompanying each Rule explains and illustrates the meaning and purpose of the Rule. The Preamble and this note on Scope provide general orientation. The Comments are intended as guides to interpretation, but the text of each Rule is authoritative.

CLIENT-LAWYER RELATIONSHIP

Rule 1.0. Terminology

(a) "Belief" or "believes" denotes that the person involved actually supposed the fact in question to be true. A person's belief may be inferred from circumstances.

(b) "Confirmed in writing," when used in reference to the informed consent of a person, denotes informed consent that is given in writing by the person or a writing that a lawyer promptly transmits to the person confirming an oral informed consent. See paragraph (e) for the definition of "informed consent." If it is not feasible to obtain or transmit the writing at the time the person gives informed consent, then the lawyer must obtain or transmit it within a reasonable time thereafter.

(c) "Firm" or "law firm" denotes a lawyer or lawyers in a law partnership, professional corporation, sole proprietorship or other association authorized to practice law; or lawyers employed in a legal services organization or the legal department of a corporation or other organization.

(d) "Fraud" or "fraudulent" denotes conduct that is fraudulent under the substantive or procedural law of the applicable jurisdiction and has a purpose to deceive.

(e) "Informed consent" denotes the agreement by a person to a proposed course of conduct after the lawyer has communicated adequate information and explanation about the material risks of and reasonably available alternatives to the proposed course of conduct.

(f) "Knowingly," "known," or "knows" denotes actual knowledge of the fact in question. A person's knowledge may be inferred from circumstances.

(g) "Partner" denotes a member of a partnership, a shareholder in a law firm organized as a professional corporation, or a member of an association authorized to practice law.

(h) "Reasonable" or "reasonably" when used in relation to conduct by a lawyer denotes the conduct of a reasonably prudent and competent lawyer.

(i) "Reasonable belief" or "reasonably believes" when used in reference to a lawyer denotes that the lawyer believes the matter in question and that the circumstances are such that the belief is reasonable.

(j) "Reasonably should know" when used in reference to a lawyer denotes that a lawyer of reasonable prudence and competence would ascertain the matter in question.

(k) "Screened" denotes the isolation of a lawyer from any participation in a matter through the timely imposition of procedures within a firm that are reasonably adequate under the circumstances to protect information that the isolated lawyer is obligated to protect under these Rules or other law.

(l) "Substantial" when used in reference to degree or extent denotes a material matter of clear and weighty importance.

(m) "Tribunal" denotes a court, an arbitrator in a binding arbitration proceeding or a legislative body, administrative agency or other body acting in an adjudicative capacity. A legislative body, administrative agency or other body acts in an adjudicative capacity when a neutral official, after the presentation of evidence or legal argument by a party or parties, will render a binding legal judgment directly affecting a party's interests in a particular matter.

(n) "Writing" or "written" denotes a tangible or electronic record of a communication or representation, including handwriting, typewriting, printing, photostating, photography, audio or video recording and e-mail. A "signed" writing includes an electronic sound, symbol or process attached to or logically associated with a writing and executed or adopted by a person with the intent to sign the writing.
Rule 1.1. Competence

A lawyer shall provide competent representation to a client. Competent representation requires the legal knowledge, skill, thoroughness and preparation reasonably necessary for the representation.
Rule 1.2. Scope of Representation and Allocation of Authority Between Client and Lawyer

(a) Subject to paragraphs (c) and (d), a lawyer shall abide by a client's decisions concerning the objectives of representation and, as required by Rule 1.4, shall consult with the client as to the means by which they are to be pursued. A lawyer may take such action on behalf of the client as is impliedly authorized to carry out the representation. A lawyer shall abide by a client's decision whether to settle a matter. In a criminal case, the lawyer shall abide by the client's decision, after consultation with the lawyer, as to a plea to be entered, whether to waive jury trial and whether the client will testify.

(b) A lawyer's representation of a client, including representation by appointment, does not constitute an endorsement of the client's political, economic, social or moral views or activities.

(c) A lawyer may limit the scope of the representation if the limitation is reasonable under the circumstances and the client gives informed consent.

(d) A lawyer shall not counsel a client to engage, or assist a client, in conduct that the lawyer knows is criminal or fraudulent, but a lawyer may discuss the legal consequences of any proposed course of conduct with a client and may counsel or assist a client to make a good faith effort to determine the validity, scope, meaning or application of the law.
Rule 1.3. Diligence

A lawyer shall act with reasonable diligence and promptness in representing a client.
Rule 1.4. Communication

(a) A lawyer shall:

(1) promptly inform the client of any decision or circumstance with respect to which the client's informed consent, as defined in Rule 1.0(e), is required by these Rules;

(2) reasonably consult with the client about the means by which the client's objectives are to be accomplished;

(3) keep the client reasonably informed about the status of the matter;

(4) promptly comply with reasonable requests for information; and

(5) consult with the client about any relevant limitation on the lawyer's conduct when the lawyer knows that the client expects assistance not permitted by the Rules of Professional Conduct or other law.

(b) A lawyer shall explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation.

(c) If a lawyer does not have professional liability insurance with limits of at least $100,000, or if during the course of representation, the insurance policy lapses or is terminated, a lawyer shall promptly disclose to a client by including as a component of the lawyer's letterhead, using the following specific language, either that:

(1) "This lawyer is not covered by professional liability insurance;" or

(2) "This firm is not covered by professional liability insurance."

(d) The required disclosure in 1.4(c) shall be included in every written communication with a client.

(e) This disclosure requirement does not apply to lawyers who are members of the following classes: § 16-18-20.2(1),(3),(4) and full-time, in-house counsel or government lawyers, who do not represent clients outside their official capacity or in-house employment.
Rule 1.5. Fees

(a) A lawyer shall not make an agreement for, charge, or collect an unreasonable amount for fees or expenses. The factors to be considered in determining the reasonableness of a fee include the following:

(1) the time and labor required, the novelty and difficulty of the questions involved, and the skill requisite to perform the legal service properly;

(2) the likelihood, if apparent to the client, that the acceptance of the particular employment will preclude other employment by the lawyer;

(3) the fee customarily charged in the locality for similar legal services;

(4) the amount involved and the results obtained;

(5) the time limitations imposed by the client or by the circumstances;

(6) the nature and length of the professional relationship with the client;

(7) the experience, reputation, and ability of the lawyer or lawyers performing the services; and

(8) whether the fee is fixed or contingent.

(b) The scope of the representation and the basis or rate of the fee and expenses for which the client will be responsible shall be communicated to the client, preferably in writing, before or within a reasonable time after commencing the representation, except when the lawyer will charge a regularly represented client on the same basis or rate. Any changes in the basis or rate of the fee or expenses shall also be communicated to the client.

(c) A fee may be contingent on the outcome of the matter for which the service is rendered, except in a matter in which a contingent fee is prohibited by paragraph (d) or other law. A contingent fee agreement shall be in writing signed by the client and shall state the method by which the fee is to be determined, including the percentage or percentages that shall accrue to the lawyer in the event of settlement, trial or appeal; litigation and other expenses to be deducted from the recovery; and whether such expenses are to be deducted before or after the contingent fee is calculated. The agreement must clearly notify the client of potential expenses for which the client will be liable whether or not the client is the prevailing party. Upon conclusion of a contingent fee matter, the lawyer shall provide the client with a written statement stating the outcome of the matter and, if there is a recovery, showing the remittance to the client and the method of its determination.

(d) A lawyer shall not enter into an arrangement for, charge, or collect:

(1) any fee in a domestic relations matter, the payment or amount of which is contingent upon the securing of a divorce or upon the amount of alimony or support, or property settlement in lieu thereof; or

(2) a contingent fee for representing a defendant in a criminal case.

(e) A division of a fee between lawyers who are not in the same firm may be made only if:

(1) the division is in proportion to the services performed by each lawyer or each lawyer assumes joint responsibility for the representation;

(2) the client agrees to the arrangement, including the share each lawyer will receive, and the agreement is confirmed in writing; and

(3) the total fee is reasonable.
Rule 1.6. Confidentiality of Information

(a) A lawyer shall not reveal information relating to the representation of a client unless the client gives informed consent except for disclosures that are impliedly authorized in order to carry out the representation or the disclosure is permitted by, and except as stated in paragraph (b).

(b) A lawyer may reveal information relating to the representation of a client to the extent the lawyer reasonably believes necessary:

(1) to prevent the client from committing a criminal act that the lawyer believes is likely to result in imminent death or substantial bodily harm;

(2) to secure legal advice about the lawyer's compliance with these Rules;

(3) to establish a claim or defense on behalf of the lawyer in a controversy between the lawyer and the client, to establish a defense to a criminal charge or civil claim against the lawyer based upon conduct in which the client was involved, or to respond to allegations in any proceeding concerning the lawyer's representation of the client;

(4) to the extent that revelation appears to be necessary to rectify the consequences of a client's criminal or fraudulent act in which the lawyer's services had been used; or

(5) to comply with other law or a court order.
Rule 1.7. Conflict of Interest: Current Clients

(a) Except as provided by paragraph (b), a lawyer shall not represent a client if the representation involves a concurrent conflict of interest. A concurrent conflict of interest exists if:

(1) the representation of one client will be directly adverse to another client; or

(2) there is a significant risk that the representation of one or more clients will be materially limited by the lawyer's responsibilities to another client, a former client or a third person or by a personal interest of the lawyer.

(b) Notwithstanding the existence of a concurrent conflict of interest under paragraph (a), a lawyer may represent a client if:

(1) the lawyer reasonably believes that the lawyer will be able to provide competent and diligent representation to each affected client;

(2) the representation is not prohibited by law;

(3) the representation does not involve the assertion of a claim by one client against another client represented by the lawyer in the same litigation or same matter before a tribunal; and

(4) each affected client gives informed consent, confirmed in writing.
Rule 1.8. Conflict of Interest: Current Clients, Specific Rules

(a) A lawyer shall not enter into a business transaction with a client or knowingly acquire an ownership, possessory, security or other pecuniary interest adverse to a client unless:

(1) the transaction and terms on which the lawyer acquires the interest are fair and reasonable to the client and are fully disclosed and transmitted in writing in a manner that can be reasonably understood by the client;

(2) the client is advised in writing of the desirability of seeking and is given a reasonable opportunity to seek the advice of independent legal counsel on the transaction; and

(3) the client gives informed consent, in a writing signed by the client, to the essential terms of the transaction and the lawyer's role in the transaction, including whether the lawyer is representing the client in the transaction.

(b) A lawyer shall not use information relating to representation of a client to the disadvantage of the client unless the client gives informed consent, except as permitted or required by these Rules.

(c) A lawyer shall not solicit any substantial gift from a client, including a testamentary gift, or prepare on behalf of a client an instrument giving the lawyer or a person related to the lawyer any substantial gift unless the lawyer or other recipient of the gift is related to the client and the gift is not significantly disproportionate to those given to other donees similarly related to donor. For purposes of this paragraph, related persons include a spouse, child, grandchild, parent, grandparent or other relative or individual with whom the lawyer or the client maintains a close, familial relationship.

(d) Prior to the conclusion of representation of a client, a lawyer shall not make or negotiate an agreement giving the lawyer literary or media rights to a portrayal or account based in substantial part on information relating to the representation.

(e) A lawyer shall not provide financial assistance to a client in connection with pending or contemplated litigation, except that:

(1) a lawyer may advance court costs and expenses of litigation, the repayment of which may be contingent on the outcome of the matter; and

(2) a lawyer representing an indigent client may pay court costs and expenses of litigation on behalf of the client.

(f) A lawyer shall not accept compensation for representing a client from one other than the client unless:

(1) the client gives informed consent;

(2) there is no interference with the lawyer's independence of professional judgment or with the client-lawyer relationship; and

(3) information relating to representation of a client is protected as required by Rule 1.6.

(g) A lawyer who represents two or more clients shall not participate in making an aggregate settlement of the claims of or against the clients, or in a criminal case an aggregated agreement as to guilty or nolo contendere pleas, unless each client gives informed consent, in a writing signed by the client. The lawyer's disclosure shall include the existence and nature of all the claims or pleas involved and of the participation of each person in the settlement.

(h) A lawyer shall not:

(1) make an agreement prospectively limiting the lawyer's liability to a client for malpractice unless the client is independently represented in making the agreement, or

(2) settle a claim or potential claim for such liability with an unrepresented client or former client unless that person is advised in writing of the desirability of seeking and is given a reasonable opportunity to seek the advice of independent legal counsel in connection therewith.

(i) A lawyer shall not acquire a proprietary interest in the cause of action or subject matter of litigation the lawyer is conducting for a client, except that the lawyer may:

(1) acquire a lien authorized by law to secure the lawyer's fee or expenses; and

(2) contract with a client for a reasonable contingent fee in a civil case.

(j) A lawyer shall not have sexual relations with a client unless a consensual sexual relationship existed between them before the client-lawyer relationship commenced.

(k) While lawyers are associated in a firm, a prohibition in the foregoing paragraphs (a) through (i) that applies to any one of them shall apply to all of them.
Rule 1.9. Duties to Former Clients

(a) A lawyer who has formerly represented a client in a matter shall not thereafter represent another person in the same or a substantially related matter in which that person's interests are materially adverse to the interests of the former client unless the former client gives informed consent, confirmed in writing.

(b) A lawyer shall not knowingly represent a person in the same or a substantially related matter in which a firm with which the lawyer formerly was associated had previously represented a client

(1) whose interests are materially adverse to that person; and

(2) about whom the lawyer had acquired information protected by Rules 1.6 and 1.9(c) that is material to the matter; unless the former client gives informed consent, confirmed in writing.

(c) A lawyer who has formerly represented a client in a matter or whose present or former firm has formerly represented a client in a matter shall not thereafter:

(1) Use information relating to the representation to the disadvantage of the former client except as these Rules would permit or require with respect to a client, or when the information has become generally known; or

(2) Reveal information relating to the representation except as these Rules would permit or require with respect to a client.
Rule 1.10. Imputation of Conflicts of Interest General Rule

(a) While lawyers are associated in a firm, none of them shall knowingly represent a client when any one of them practicing alone would be prohibited from doing so by Rules 1.7 or 1.9, unless the prohibition is based on a personal interest of the prohibited lawyer and does not present a significant risk of materially limiting the representation of the client by the remaining lawyers in the firm.

(b) When a lawyer has terminated an association with a firm, the firm is not prohibited from thereafter representing a person with interests materially adverse to those of a client represented by the formerly associated lawyer and not currently represented by the firm, unless:

(1) The matter is the same or substantially related to that in which the formerly associated lawyer represented the client; and

(2) Any lawyer remaining in the firm has information protected by Rules 1.6 and 1.9(c) that is material to the matter.

(c) A disqualification prescribed by this Rule may be waived by the affected client under the conditions stated in Rule 1.7.

(d) The disqualification of lawyers associated in a firm with former or current government lawyers is governed by Rule 1.11.
Rule 1.11. Special Conflicts of Interest for Former and Current Government Officers and Employees

(a) Except as law may otherwise expressly permit, a lawyer who has formerly served as a public officer or employee of the government:

(1) is subject to Rule 1.9(c); and

(2) shall not otherwise represent a client in connection with a matter in which the lawyer participated personally and substantially as a public officer or employee, unless the appropriate government agency gives its informed consent, confirmed in writing, to the representation.

(b) When a lawyer is disqualified from representation under paragraph (a), no lawyer in a firm with which that lawyer is associated may knowingly undertake or continue representation in such a matter unless:

(1) the disqualified lawyer is timely screened from any participation in the matter and is apportioned no part of the fee therefrom; and

(2) written notice is promptly given to the appropriate government agency to enable it to ascertain compliance with the provisions of this rule.

(c) Except as law may otherwise expressly permit, a lawyer having information that the lawyer knows is confidential government information about a person acquired when the lawyer was a public officer or employee, may not represent a private client whose interests are adverse to that person in a matter in which the information could be used to the material disadvantage of that person. As used in this Rule, the term "confidential government information" means information that has been obtained under governmental authority and which, at the time this Rule is applied, the government is prohibited by law from disclosing to the public or has a legal privilege not to disclose and which is not otherwise available to the public. A firm with which that lawyer is associated may undertake or continue representation in the matter only if the disqualified lawyer is timely screened from any participation in the matter and is apportioned no part of the fee therefrom.

(d) Except as law may otherwise expressly permit, a lawyer currently serving as a public officer or employee:

(1) is subject to Rules 1.7, 1.9, and 1.13 and

(2) shall not:

(i) participate in a matter in which the lawyer participated personally and substantially while in private practice or nongovernmental employment, unless the appropriate government agency gives its informed consent, confirmed in writing; or

(ii) negotiate for private employment with any person who is involved as a party or as lawyer for a party in a matter in which the lawyer is participating personally and substantially, except that a lawyer serving as a law clerk to a judge, other adjudicative officer or arbitrator may negotiate for private employment as permitted by Rule 1.12(b) and subject to the conditions stated in Rule 1.12(b).

(e) As used in this Rule, the term "matter" includes:

(1) any judicial or other proceeding, application, request for a ruling or other determination, contract, claim, controversy, investigation, charge, accusation, arrest or other particular matter involving a specific party or parties, and

(2) any other matter covered by the conflict of interest rules of the appropriate government agency.
Rule 1.12. Former Judge, Arbitrator, Mediator or Other Third-Party Neutral

(a) Except as stated in paragraph (d), a lawyer shall not represent anyone in connection with a matter in which the lawyer participated personally and substantially as a judge or other adjudicative officer or law clerk to such a person or as an arbitrator, mediator or other third-party neutral, unless all parties to the proceeding give informed consent, confirmed in writing.

(b) A lawyer shall not negotiate for employment with any person who is involved as a party or as lawyer for a party in a matter in which the lawyer is participating personally and substantially as a judge or other adjudicative officer or as an arbitrator, mediator or other third-party neutral. A lawyer serving as a law clerk to a judge or other adjudicative officer may negotiate for employment with a party or lawyer involved in a matter in which the clerk is participating personally and substantially, but only after the lawyer has notified the judge or other adjudicative officer.

(c) If a lawyer is disqualified by paragraph (a), no lawyer in a firm with which that lawyer is associated may knowingly undertake or continue representation in the matter unless:

(1) the disqualified lawyer is timely screened from any participation in the matter and is apportioned no part of the fee therefrom; and

(2) written notice is promptly given to the parties and any appropriate tribunal to enable them to ascertain compliance with the provisions of this rule.

(d) An arbitrator selected as a partisan of a party in a multimember arbitration panel is not prohibited from subsequently representing that party.
Rule 1.13. Organization as Client

(a) A lawyer employed or retained by an organization represents the organization acting through its duly authorized constituents.

(b) If a lawyer for an organization knows that an officer, employee or other person associated with the organization is engaged in action, intends to act or refuses to act in a matter related to the representation that is a violation of a legal obligation to the organization, or a violation of law which reasonably might be imputed to the organization, and is likely to result in substantial injury to the organization, the lawyer shall proceed as is reasonably necessary in the best interest of the organization. In determining how to proceed, the lawyer shall give due consideration to the seriousness of the violation and its consequences, the scope and nature of the lawyer's representation, the responsibility in the organization and the apparent motivation of the person involved, the policies of the organization concerning such matters and any other relevant considerations. Any measures taken shall be designed to minimize disruption of the organization and the risk of revealing information relating to the representation to persons outside the organization. Such measures may include among others:

(1) asking for reconsideration of the matter;

(2) advising that a separate legal opinion on the matter be sought for presentation to appropriate authority in the organization; and

(3) referring the matter to higher authority in the organization, including, if warranted by the seriousness of the matter, referral to the highest authority that can act on behalf of the organization as determined by applicable law.

(c) If, despite the lawyer's efforts in accordance with paragraph (b), the highest authority that can act on behalf of the organization insists upon action, or a refusal to act, that is clearly a violation of law and is likely to result in substantial injury to the organization, the lawyer may resign in accordance with Rule 1.16.

(d) In dealing with an organization's directors, officers, employees, members, shareholders or other constituents, a lawyer shall explain the identity of the client when the lawyer knows or reasonably should know that the organization's interests are adverse to those of the constituents with whom the lawyer is dealing.

(e) A lawyer representing an organization may also represent any of its directors, officers, employees, members, shareholders or other constituents, subject to the provisions of Rule 1.7. If the organization's consent to the dual representation is required by Rule 1.7, the consent shall be given by an appropriate official of the organization other than the individual who is to be represented, or by the shareholders.
Rule 1.14. Client With Diminished Capacity

(a) When a client's capacity to make adequately considered decisions in connection with a representation is diminished, whether because of minority, mental impairment or for some other reason, the lawyer shall, as far as reasonably possible, maintain a normal client-lawyer relationship with the client.

(b) When the lawyer reasonably believes that the client has diminished capacity, is at risk of substantial physical, financial or other harm unless action is taken and cannot adequately act in the client's own interest, the lawyer may take reasonably necessary protective action, including consulting with individuals or entities that have the ability to take action to protect the client and, in appropriate cases, seeking the appointment of a guardian ad litem, conservator or guardian.

(c) Information relating to the representation of a client with diminished capacity is protected by Rule 1.6. When taking protective action pursuant to paragraph (b), the lawyer is impliedly authorized under Rule 1.6(a) to reveal information about the client, but only to the extent reasonably necessary to protect the client's interests.
Rule 1.15. Safekeeping Property

(a) A lawyer shall hold property of clients or third persons that is in a lawyer's possession in connection with a representation separate from the lawyer's own property. Funds shall be kept in a separate account maintained in the state where the lawyer's office is situated, or elsewhere with the consent of the client or third party. Other property shall be identified as such and appropriately safeguarded. Complete records of such account funds and other property shall be kept by the lawyer and shall be preserved for a period of five years after termination of the representation. A lawyer may deposit the lawyer's own funds in a client trust account for the sole purpose of paying bank service charges on that account, but only in an amount necessary for that purpose. A lawyer shall deposit into a client trust account legal fees and expenses that have been paid in advance, to be withdrawn by the lawyer only as fees are earned or expenses incurred.

(b) Upon receiving funds or other property in which a client or third party has an interest, a lawyer shall promptly notify the client or third party. Except as stated in this rule or otherwise permitted by law or by agreement with the client, a lawyer shall promptly deliver to the client or third party any funds or other property that the client or third party is entitled to receive and, upon request by the client or third party, shall promptly render a full accounting regarding such property.

(c) When in the course of representation a lawyer is in possession of property in which two or more persons (one of whom may be the lawyer) claim interests, the property shall be kept separate by the lawyer until the dispute is resolved. The lawyer shall promptly distribute all portions of the property as to which the interests are not in dispute.

(d) Preserving Identity of Funds and Property of Client.

(1) All funds of clients paid to a lawyer or law firm, including advances for costs and expenses, shall be deposited in one or more identifiable bank accounts maintained in the state in which the law office is situated and no funds belonging to the lawyer or law firm shall be deposited therein except as follows:

(i) Funds reasonably sufficient to pay bank charges may be deposited therein.

(ii) Funds belonging in part to a client and in part presently or potentially to the lawyer or law firm must be deposited therein, but the portion belonging to the lawyer or law firm may be withdrawn when due unless the right of the lawyer or law firm to receive it is disputed by the client, in which event the disputed portion shall not be withdrawn until the dispute is finally resolved.

(2) A lawyer shall:

(i) Promptly notify a client of the receipt of his funds, securities, or other properties.

(ii) Identify and label securities and properties of a client promptly upon receipt and place them in a safe deposit box or other place of safekeeping as soon as practicable.

(iii) Maintain complete records of all funds, securities, and other properties of a client coming into the possession of the lawyer and render appropriate accountings to his client regarding them.

(iv) Promptly pay or deliver to the client as requested by a client the funds, securities, or other properties in the possession of the lawyer which the client is entitled to receive.

(3) A lawyer shall create and maintain an interest-bearing account for clients' funds which are nominal in amount or to be held for a short period of time in compliance with the following provisions:

(i) No earnings from such an account shall be made available to a lawyer or firm.

(ii) The account shall include all clients' funds which are nominal in amount or to be held for a short period of time.

(iii) An interest-bearing trust account shall be established with any bank authorized by federal or state law to do business in South Dakota and insured by the Federal Deposit Insurance Corporation. Funds in each interest-bearing trust account shall be subject to withdrawal upon request and without delay.

(iv) The rate of interest payable on any interest-bearing trust account shall not be less than the rate paid by the depository institution to regular, nonlawyer depositors unless reduced to offset bank administrative costs. Higher rates offered by the institution to customers whose deposits exceed certain time or quantity minima, such as those offered in the form of certificates of deposit, may be obtained by a lawyer or law firm on some or all of deposit funds so long as there is no impairment of the right to withdraw or transfer principal immediately.

(4) Lawyers or law firms depositing client funds in a trust savings account shall direct the depository institution:

(i) To remit interest or dividends, net of any service charges or fees, on the average monthly balance in the account, or as otherwise computed in accordance with an institution's standard accounting practice, at least quarterly, to the South Dakota Bar Foundation;

(ii) To transmit with each remittance to the Foundation a statement showing the name of the lawyer or law firm for whom the remittance is sent and the rate of interest applied; and

(iii) To transmit to the depositing lawyer or law firm at the same time a report showing the amount paid to the Foundation, the rate of interest applied, and the average account balance of the period for which the report is made.

(e) Considerations

(1) This is a mandatory program for lawyers and law firms, whether proprietorships, partnerships or professional corporations or other business organization for the practice of law who hold clients' or third party's funds.

(2) The program shall apply to all clients whose funds on deposit are either nominal in amount or to be held for a short period of time.

(3) The following principles shall apply to clients' funds which are held by lawyers and law firms:

(i) No earnings from the funds may be made available to any lawyer or law firm.

(ii) Upon request of the client, earnings may be made available to the client whenever possible upon deposited funds which are neither nominal in amount nor are to be held for a short period of time; however, traditional attorney-client relationships do not compel attorneys to either invest clients' funds or to advise clients to make their funds productive.

(iii) Clients' funds which are nominal in amount or to be held for a short period of time shall be retained in an interest-bearing checking or savings trust account, with the interest (net of any service charge or fees) made payable to the South Dakota Bar Foundation.

(iv) The determination of whether clients' funds are nominal in amount or to be held for a short period of time rests in the sound judgment of each attorney or law firm. Such judgment is not subject to review. In making this determination the lawyer or law firm may consider the cost of establishing, maintaining and accounting for an individual client interest bearing trust account against the anticipated interest which would accrue to the benefit of the client.

(v) Notification of clients whose funds are nominal in amount or to be held for a short period of time is unnecessary for lawyers and law firms.

(4) The following principles shall apply to those clients' funds held in individual trust accounts established by lawyers or law firms not participating in the program:

(i) No earnings from the funds may be made available to any lawyer or law firm.

(ii) Upon request of a client, earnings may be made available to client whenever possible on deposited funds which are neither nominal in amount nor to be held for a short period of time; however, traditional attorney-client relationships do not compel attorneys either to invest clients' funds or to advise clients to make their funds productive.

(iii) Clients' funds which are nominal in amount or to be held for short periods of time, and for which individual income generation and allocation is not arranged with a financial institution, must be retained in a non-interest-bearing, demand trust account.

(iv) The determination of whether clients' funds are nominal in amount or to be held for a short period of time rests in the sound judgment of each attorney or law firm.

(5) Interest paid to the South Dakota Bar Foundation will be used for the following purposes:

(i) To help prevent crime;

(ii) To facilitate and improve the delivery of civil and criminal legal services and the administration of justice;

(iii) To encourage law-related education in the schools (K-12);

(iv) To encourage law-related education of adults including seminars and programs for charitable, civic and senior citizens groups;

(v) To give the general public information about how the courts and lawyers function; and

(vi) To issue publications educating the public about the United States legal system.

(6) Nonresident attorneys licensed to practice in South Dakota who comply with applicable IOLTA requirements in the state wherein they maintain their office are exempt from paragraph (3).

(7) A lawyer or law firm may petition the Supreme Court for a one-year exemption from mandatory participation in IOLTA upon the following grounds:

(i) The expected interest to be earned on the trust account is likely to be exceeded by bank charges imposed for participating in IOLTA; and

(ii) There is no reasonable alternative bank available to the lawyer or law firm whereby the likely interest to be earned would exceed bank charges for participating in IOLTA; or

(iii) Upon convincing grounds satisfactory to the Supreme Court for an exemption.

(iv) A petition for exemption may be filed in subsequent years if the petitioning lawyer or law firm meets the requirements of sections 7 (i), and 7 (ii) or section 7 (iii).

(v) The petition shall include documents establishing the grounds for exemption.

(vi) The petition for exemption shall be submitted to the Clerk of the Supreme Court. A copy of the petition shall be mailed to the State Bar of South Dakota.
Rule 1.16. Declining or Terminating Representation

(a) Except as stated in paragraph (c), a lawyer shall not represent a client or, where representation has commenced, shall withdraw from the representation of a client if:

(1) the representation will result in violation of the Rules of Professional Conduct or other law;

(2) the lawyer's physical or mental condition materially impairs the lawyer's ability to represent the client; or

(3) the lawyer is discharged.

(b) Except as stated in paragraph (c), a lawyer may withdraw from representing a client if:

(1) withdrawal can be accomplished without material adverse effect on the interests of the client;

(2) the client persists in a course of action involving the lawyer's services that the lawyer reasonably believes is criminal or fraudulent;

(3) the client has used the lawyer's services to perpetrate a crime or fraud;

(4) the client insists upon taking action that the lawyer considers repugnant or with which the lawyer has a fundamental disagreement;

(5) the client fails substantially to fulfill an obligation to the lawyer regarding the lawyer's services and has been given reasonable warning that the lawyer will withdraw unless the obligation is fulfilled;

(6) the representation will result in an unreasonable financial burden on the lawyer or has been rendered unreasonably difficult by the client; or

(7) other good cause for withdrawal exists.

(c) A lawyer must comply with applicable law requiring notice to or permission of a tribunal when terminating a representation. When ordered to do so by a tribunal, a lawyer shall continue representation notwithstanding good cause for terminating the representation.

(d) Upon termination of representation, a lawyer shall take steps to the extent reasonably practicable to protect a client's interests, such as giving reasonable notice to the client, allowing time for employment of other counsel, surrendering papers and property to which the client is entitled and refunding any advance payment of fee or expense that has not been earned or incurred. The lawyer may retain papers relating to the client to the extent permitted by other law.
Rule 1.17. Sale of Law Practice

A lawyer or a law firm may sell or purchase a law practice, or an area of law practice, including good will, if the following conditions are satisfied:

(a) The agreement shall be in writing and may contain restrictions on the practice of law by the seller, and the seller may be the estate of a deceased lawyer.

(b) The entire practice, or the entire area of practice, is sold to one or more lawyers or law firms;

(c) The seller gives written notice to each of the seller's clients regarding:

(1) the proposed sale;

(2) the client's right to retain other counsel or to take possession of the file; and

(3) the fact that the client's consent to the transfer of the client's files will be presumed if the client does not take any action or does not otherwise object within ninety (90) days of receipt of the notice. If a client cannot be given notice, the representation of that client may be transferred to the purchaser only upon entry of an order so authorizing by a court having jurisdiction. The seller may disclose to the court in camera information relating to the representation only to the extent necessary to obtain an order authorizing the transfer of a file.

(d) The fees charged clients shall not be increased by reason of sale.
Rule 1.18. Duties to Prospective Client

(a) A person who discusses with a lawyer the possibility of forming a client-lawyer relationship with respect to a matter is a prospective client.

(b) Even when no client-lawyer relationship ensues, a lawyer who has had discussions with a prospective client shall not use or reveal information learned in the consultation, except as in Rule 1.9 would permit with respect to information of a former client.

(c) A lawyer subject to paragraph (b) shall not represent a client with interests materially adverse to those of a prospective client in the same or a substantially related matter if the lawyer received information from the prospective client that could be significantly harmful to that person in the matter, except as provided in paragraph (d). If a lawyer is disqualified from representation under this paragraph, no lawyer in a firm with which that lawyer is associated may knowingly undertake or continue representation in such a matter, except as provided in paragraph (d).

(d) When the lawyer has received disqualifying information as defined in paragraph (c), representation is permissible if:

(1) both the affected client and the prospective client have given informed consent, confirmed in writing, or:

(2) the lawyer who received the information took reasonable measures to avoid exposure to more disqualifying information than was reasonably necessary to determine whether to represent the prospective client; and

(i) the disqualified lawyer is timely screened from any participation in the matter and is apportioned no part of the fee therefrom; and

(ii) written notice is promptly given to the prospective client.

COUNSELOR

Rule 2.1. Advisor

In representing a client, a lawyer shall exercise independent professional judgment and render candid advice. In rendering advice, a lawyer may refer not only to law but to other considerations such as moral, economic, social and political factors, that may be relevant to the client's situation.
Rule 2.2. Reserved
Rule 2.3. Evaluation for Use by Third Persons

(a) A lawyer may provide an evaluation of a matter affecting a client for the use of someone other than the client if the lawyer reasonably believes that making the evaluation is compatible with other aspects of the lawyer's relationship with the client.

(b) When the lawyer knows or reasonably should know that the evaluation is likely to affect the client's interests materially and adversely, the lawyer shall not provide the evaluation unless the client gives informed consent.

(c) Except as disclosure is authorized in connection with a report of an evaluation, information relating to the evaluation is otherwise protected by Rule 1.6.
Rule 2.4. Lawyer Serving as Third-Party Neutral

(a) A lawyer serves as a third-party neutral when the lawyer assists two or more persons who are not clients of the lawyer to reach a resolution of a dispute or other matter that has arisen between them. Service as a third-party neutral may include service as an arbitrator, a mediator or in such other capacity as will enable the lawyer to assist the parties to resolve the matter.

(b) A lawyer serving as a third-party neutral shall inform unrepresented parties that the lawyer is not representing them. When the lawyer knows or reasonably should know that a party does not understand the lawyer's role in the matter, the lawyer shall explain the difference between the lawyer's role as a third-party neutral and a lawyer's role as one who represents a client.

ADVOCATE

Rule 3.1. Meritorious Claims and Contentions

A lawyer shall not bring or defend a proceeding, or assert or controvert an issue therein, unless there is a basis in law and fact for doing so that is not frivolous, which includes a good faith argument for an extension, modification or reversal of existing law. A lawyer for the defendant in a criminal proceeding, or the respondent in a proceeding that could result in incarceration, may nevertheless so defend the proceeding as to require that every element of the case be established.
Rule 3.2. Expediting Litigation

A lawyer shall make reasonable efforts to expedite litigation consistent with the interests of the client.
Rule 3.3. Candor Toward the Tribunal

(a) A lawyer shall not knowingly:

(1) make a false statement of fact or law to a tribunal or fail to timely correct a false statement of material fact or law previously made to the tribunal by the lawyer;

(2) fail to disclose to the tribunal legal authority in the controlling jurisdiction known to the lawyer to be directly adverse to the position of the client and not disclosed by opposing counsel; or

(3) offer evidence that the lawyer knows to be false. If a lawyer, the lawyer's client, or a witness called by the lawyer, has offered material evidence and the lawyer comes to know of its falsity, the lawyer shall timely take reasonable remedial measures, including, if necessary, disclosure to the tribunal. A lawyer may refuse to offer evidence, other than the testimony of a defendant in a criminal matter, that the lawyer reasonably believes is false. However, in a criminal matter, the lawyer shall not participate with the client in the presentation of the client's testimony which the lawyer knows to be false.

(b) A lawyer who represents a client in an adjudicative proceeding and who knows that a person intends to engage, is engaging or has engaged in criminal or fraudulent conduct related to the proceeding shall timely take reasonable remedial measures, including, if necessary, disclosure to the tribunal.

(c) The duties stated in paragraphs (a) and (b) continue to the conclusion of the proceeding, and apply even if compliance requires disclosure of information otherwise protected by Rule 1.6.

(d) In an ex parte proceeding, except grand juries and applications for search warrants, a lawyer shall inform the tribunal of all material facts known to the lawyer that will enable the tribunal to make an informed decision, whether or not the facts are adverse.
Rule 3.4. Fairness to Opposing Party and Counsel

A lawyer shall not:

(a) unlawfully obstruct another party's access to evidence or unlawfully alter, destroy or conceal a document or other material having potential evidentiary value. A lawyer shall not counsel or assist another person to do any such act;

(b) falsify evidence, counsel or assist a witness to testify falsely, or offer an inducement to a witness that is prohibited by law;

(c) knowingly disobey an obligation under the rules of a tribunal, except for an open refusal based on an assertion that no valid obligation exists;

(d) in pretrial procedure, make a frivolous discovery request or fail to make reasonably diligent effort to comply with a legally proper discovery request by an opposing party;

(e) in trial, allude to any matter that the lawyer does not reasonably believe is relevant or that will not be supported by admissible evidence, assert personal knowledge of facts in issue except when testifying as a witness, or state a personal opinion as to the justness of a cause, the credibility of a witness, the culpability of a civil litigant or the guilt or innocence of an accused; or

(f) request a person other than a client to refrain from voluntarily giving relevant information to another party unless:

(1) the person is a relative or an employee or other agent of a client; and

(2) the lawyer reasonably believes that the person's interests will not be adversely affected by refraining from giving such information.
Rule 3.5. Impartiality and Decorum of the Tribunal

A lawyer shall not:

(a) seek to influence a judge, juror, prospective juror or other official by means prohibited by law;

(b) communicate ex parte on the merits with such a person during the proceeding unless authorized to do so by law or court order;

(c) communicate with a juror or prospective juror after discharge of the jury if:

(1) the communication is prohibited by law or court order;

(2) the juror has made known to the lawyer a desire not to communicate; or

(3) the communication involves misrepresentation, coercion, duress or harassment; or

(d) engage in conduct intended to disrupt the tribunal.
Rule 3.6. Trial Publicity

(a) A lawyer who is participating or has participated in the investigation or litigation of a matter shall not make an extrajudicial statement that the lawyer knows or reasonably should know will be disseminated by means of public communication and if the lawyer knows or reasonably should know that it will have a substantial likelihood of materially prejudicing an adjudicative proceeding in the matter.

(b) Notwithstanding paragraph (a), a lawyer may state:

(1) the claim, offense or defense involved and, except when prohibited by law, the identity of the persons involved

(2) information contained in a public record;

(3) that an investigation of a matter is in progress;

(4) the scheduling or result of any step in litigation;

(5) a request for assistance in obtaining evidence and information necessary thereto;

(6) a warning of danger concerning the behavior of a person involved, when there is reason to believe that there exists the likelihood of substantial harm to an individual or to the public interest; and

(7) in a criminal case, in addition to subparagraphs (1) through (6):

(i) the identity, residence, occupation and family status of the accused;

(ii) if the accused has not been apprehended, information necessary to aid in apprehension of that person;

(iii) the fact, time and place of arrest; and

(iv) the identity of investigating and arresting officers or agencies and the length of the investigation.

(c) Notwithstanding paragraph (a), a lawyer may make a statement that a reasonable lawyer would believe is required to protect a client from the substantial undue prejudicial effect of recent publicity not initiated by the lawyer or the lawyer's client. A statement made pursuant to this paragraph shall be limited to such information as is necessary to mitigate the recent adverse publicity.

(d) No lawyer associated in a firm or government agency with a lawyer subject to paragraph (a) shall make a statement prohibited by paragraph (a).
Rule 3.7. Lawyer as Witness

(a) A lawyer shall not act as advocate at a trial in which the lawyer is likely to be a necessary witness unless:

(1) the testimony relates to an uncontested issue;

(2) the testimony relates to the nature and value of legal services rendered in the case; or

(3) disqualification of the lawyer would work substantial hardship on the client; or

(4) except as otherwise provided by statute.

(b) A lawyer may act as advocate in a trial in which another lawyer in the lawyer's firm is likely to be called as a witness unless precluded from doing so by Rule 1.7 or Rule 1.9.
Rule 3.8. Special Responsibilities of a Prosecutor

The prosecutor in a criminal case shall:

(a) refrain from prosecuting a charge that the prosecutor knows is not supported by probable cause;

(b) make reasonable efforts to assure that the accused has been advised of the right to, and the procedure for obtaining, counsel and has been given reasonable opportunity to obtain counsel;

(c) not seek to obtain from an unrepresented accused a waiver of important pretrial rights, such as the right to a preliminary hearing;

(d) make timely disclosure to the defense of all evidence or information known to the prosecutor that tends to exculpate the guilt of the accused, and, in connection with sentencing, disclose to the defense and to the tribunal all unprivileged exculpatory information known to the prosecutor, except when the prosecutor is relieved of this responsibility by a protective order of the tribunal;

(e) not subpoena a lawyer in a grand jury or other criminal proceeding to present evidence relating to the lawyer's representation of a past or present client unless the prosecutor reasonably believes:

(1) the information sought is not protected from disclosure by any applicable privilege;

(2) the evidence sought is essential to the successful completion of an ongoing investigation or prosecution; and

(3) there is no other feasible alternative to obtain the information;

(f) except for statements that are necessary to inform the public of the nature and extent of the prosecutor's action and that serve a legitimate law enforcement purpose, refrain from making extrajudicial comments that have a substantial likelihood of heightening public condemnation of the accused and exercise reasonable care to prevent investigators, law enforcement personnel, employees of other persons assisting or associated with the prosecutor in a criminal case from making an extrajudicial statement that the prosecutor would be prohibited from making under Rule 3.6 or this Rule.
Rule 3.9. Advocate in Nonadjudicative Proceedings

A lawyer representing a client before a legislative body or administrative agency in a nonadjudicative proceeding shall disclose that the appearance is in a representative capacity and shall conform to the provisions of Rules 3.3(a) through (c), 3.4(a) through (c), and 3.5.

TRANSACTIONS WITH PERSONS OTHER THAN CLIENTS

Rule 4.1. Truthfulness in Statements to Others

In the course of representing a client a lawyer shall not knowingly:

(a) make a false statement of material fact or law to a third person; or

(b) fail to disclose a material fact when disclosure is necessary to avoid assisting a criminal or fraudulent act by a client, unless disclosure is prohibited by Rule 1.6.
Rule 4.2. Communication with Person Represented by Counsel

In representing a client, a lawyer shall not communicate about the subject of the representation with a person the lawyer knows to be represented by another lawyer in the matter, unless the lawyer has the consent of the other lawyer or is authorized to do so by law or a court order.
Rule 4.3. Dealing with Unrepresented Person

In dealing on behalf of a client with a person who is not represented by counsel, a lawyer shall not state or imply that the lawyer is disinterested. When the lawyer knows or reasonably should know that the unrepresented person misunderstands the lawyer's role in the matter, the lawyer shall make reasonable efforts to correct the misunderstanding. The lawyer shall not give legal advice to an unrepresented person, other than the advice to secure counsel, if the lawyer knows or reasonably should know that the interests of such a person are to have a reasonable possibility of being in conflict with the interests of the client.
Rule 4.4. Respect for Rights of Third Persons

(a) In representing a client, a lawyer shall not use means that have no substantial purpose other than to embarrass, delay, or burden a third person, or use methods of obtaining evidence that violate the legal rights of such a person.

(b) A lawyer who receives a document relating to the representation of the lawyer's client and knows or reasonably should know that the document was inadvertently sent shall promptly notify the sender, and or sender's lawyer if sender is represented.

LAW FIRMS AND ASSOCIATIONS

Rule 5.1. Responsibilities of Partners, Managers, and Supervisory Lawyers

(a) A partner in a law firm, and a lawyer who individually or together with other lawyers possesses comparable managerial authority in a law firm, shall make reasonable efforts to ensure that the firm has in effect measures giving reasonable assurance that all lawyers in the firm conform to the rules of professional conduct.

(b) A lawyer having direct supervisory authority over another lawyer shall make reasonable efforts to ensure that the other lawyer conforms to the rules of professional conduct.

(c) A lawyer shall be responsible for another lawyer's violation of the rules of professional conduct if:

(1) the lawyer orders or, with knowledge of the specific conduct, ratifies the conduct involved; or

(2) the lawyer is a partner or has comparable managerial authority in the law firm in which the other lawyer practices, or has direct supervisory authority over the other lawyer, and knows of the conduct at a time when its consequences can be avoided or mitigated but fails to take reasonable remedial action.
Rule 5.2. Responsibilities of a Subordinate Lawyer

(a) A lawyer is bound by the rules of professional conduct notwithstanding that the lawyer acted at the direction of another person.

(b) A subordinate lawyer does not violate the rules of professional conduct if that lawyer acts in accordance with a supervisory lawyer's reasonable resolution of an arguable question of professional duty.
Rule 5.3. Responsibilities Regarding Nonlawyer Assistants

With respect to a nonlawyer employed or retained by or associated with a lawyer:

(a) a partner, and a lawyer who individually or together with other lawyers possesses comparable managerial authority in a law firm shall make reasonable efforts to ensure that the firm has in effect measures giving reasonable assurance that the person's conduct is compatible with the professional obligations of the lawyer;

(b) a lawyer having direct supervisory authority over the nonlawyer shall make reasonable efforts to ensure that the person's conduct is compatible with the professional obligations of the lawyer; and

(c) a lawyer shall be responsible for conduct of such a person that would be a violation of the rules of professional conduct if engaged in by a lawyer if:

(1) the lawyer orders or, with the knowledge of the specific conduct, ratifies the conduct involved; or

(2) the lawyer is a partner or has comparable managerial authority in the law firm in which the person is employed, or has direct supervisory authority over the person, and knows of the conduct at a time when its consequences can be avoided or mitigated but fails to take reasonable remedial action.
Rule 5.4. Professional Independence of a Lawyer

(a) A lawyer or law firm shall not share legal fees with a nonlawyer, except that:

(1) an agreement by a lawyer with the lawyer's firm, partner, or associate may provide for the payment of money, over a reasonable period of time after the lawyer's death, to the lawyer's estate or to one or more specified persons;

(2) a lawyer who undertakes to complete unfinished legal business of a deceased lawyer may pay to the estate of the deceased lawyer that proportion of the total compensation which fairly represents the services rendered by the deceased lawyer;

(3) a lawyer who purchases the practice of a deceased, disabled, or disappeared lawyer may, pursuant to the provisions of Rule 1.17, pay to the estate or other representative of that lawyer an agreed upon purchase price;

(4) a lawyer or law firm may include nonlawyer employees in a compensation or retirement plan, even though the plan is based in whole or in part on a profit-sharing arrangement; and.

(5) a lawyer may share court-awarded legal fees with a nonprofit 501 (c)(3) or 501 (c)(6) organization that employed, retained or recommended employment of the lawyer in the matter.

(b) A lawyer shall not form a partnership with a nonlawyer if any of the activities of the partnership consist of the practice of law.

(c) A lawyer shall not permit a person who recommends, employs, or pays the lawyer to render legal services for another to direct or regulate the lawyer's professional judgment in rendering such legal services.

(d) A lawyer shall not practice with or in the form of a professional corporation or association authorized to practice law for a profit, if:

(1) a nonlawyer owns any interest therein, except that a fiduciary representative of the estate of a lawyer may hold the stock or interest of the lawyer for a reasonable time during administration;

(2) a nonlawyer is a corporate director or officer thereof or occupies the position of similar responsibility in any form of association other than a corporation; or

(3) a nonlawyer has the right to direct or control the professional judgment of a lawyer.
Rule 5.5. Unauthorized Practice of Law; Multijurisdictional Practice of Law

(a) A lawyer shall not practice law in a jurisdiction in violation of the regulation of the legal profession in that jurisdiction, or assist another in doing so.

(b) A lawyer who is not admitted to practice in this jurisdiction shall not:

(1) except as authorized by these Rules or other law, establish an office or other systematic and continuous presence in this jurisdiction for the practice of law; or

(2) hold out to the public or otherwise represent that the lawyer is admitted to practice law in this jurisdiction.

(c) A lawyer admitted in another United States jurisdiction, and not disbarred or suspended from practice in any jurisdiction, may provide legal services on a temporary basis in this jurisdiction that:

(1) are undertaken in association with a lawyer who is admitted to practice in this jurisdiction and who actively participates in the matter;

(2) are in or reasonably related to a pending or potential proceeding before a tribunal in this or another jurisdiction, if the lawyer, or a person the lawyer is assisting, is authorized by law or order to appear in such proceeding or reasonably expects to be so authorized;

(3) are in or reasonably related to a pending or potential arbitration, mediation, or other alternative dispute resolution proceeding in this or another jurisdiction, if the services arise out of or are reasonably related to the lawyer's practice in a jurisdiction in which the lawyer is admitted to practice and are not services for which the forum requires pro hac vice admission; or

(4) are not within paragraphs (c)(2) or (c)(3) and arise out of or are reasonably related to the lawyer's practice in a jurisdiction in which the lawyer is admitted to practice, and

(5) in all cases, the lawyer obtains a South Dakota sales tax license and tenders the applicable taxes pursuant to Chapter 10-45.

(d) A lawyer admitted in another United States jurisdiction, and not disbarred or suspended from practice in any jurisdiction, may provide legal services in this jurisdiction that:

(1) are provided to the lawyer's employer or its organizational affiliates and are not services for which the forum requires pro hac vice admission; or

(2) are services that the lawyer is authorized to provide by federal law or other law of this jurisdiction, provided that the lawyer obtains a South Dakota sales tax license and tenders the applicable taxes pursuant to Chapter 10-45.
Rule 5.6. Restrictions on Right to Practice

A lawyer shall not participate in offering or making:

(a) a partnership, shareholders, operation, employment, or other similar type of agreement that restricts the right of a lawyer to practice after termination of the relationship, except an agreement concerning benefits upon retirement; or

(b) an agreement in which a restriction on the lawyer's right to practice is part of the settlement of a client controversy.
Rule 5.7. Responsibilities Regarding Law-Related Services

(a) A lawyer shall be subject to the Rules of Professional Conduct with respect to the provision of law-related services, as defined in paragraph (b), if the law-related services are provided:

(1) by the lawyer in circumstances that are not distinct from the lawyer's provision of legal services to clients; or

(2) in other circumstances by an entity controlled by the lawyer individually or with others if the lawyer fails to take reasonable measures to assure that a person obtaining the law-related services knows that the services are not legal services and that the protections of the client-lawyer relationship do not exist.

(b) The term "law-related services" denotes services that might reasonably be performed in conjunction with and in substance are related to the provision of legal services, and that are not prohibited as unauthorized practice of law when provided by a nonlawyer.

PUBLIC SERVICE

Rule 6.1. Voluntary Pro Bono Publico Service

A lawyer should render public interest legal service.

A lawyer may discharge this responsibility by:

(a) providing professional services at no fee or a reduced fee to persons of limited means or to public service or charitable groups or organizations; or

(b) by service without compensation in public interest activities that improve the law, the legal system or the legal profession; or

(c) by financial support for organizations that provide legal services to persons of limited means.

A lawyer shall not seek to avoid appointment by a tribunal to represent a person except for good cause, such as:

(a) representing the client is likely to result in violation of the rules of professional conduct or other law;

(b) representing the client is likely to result in an unreasonable financial burden on the lawyer; or

(c) the client or the cause is so repugnant to the lawyer as to be likely to impair the client-lawyer relationship or the lawyer's ability to represent the client.
Rule 6.3. Membership in Legal Services Organization

A lawyer may serve as a director, officer or member of a legal services organization, apart from the law firm in which the lawyer practices, notwithstanding that the organization serves persons having interests adverse to a client of the lawyer. The lawyer shall not knowingly participate in a decision or action of the organization:

(a) if participating in the decision or action would be incompatible with the lawyer's obligations to a client under Rule 1.7; or

(b) where the decision or action could have a material adverse effect on the representation of a client of the organization whose interests are adverse to a client of the lawyer.
Rule 6.4. Law Reform Activities Affecting Client Interests

A lawyer may serve as a director, officer or member of an organization involved in reform of the law or its administration notwithstanding that the reform may affect the interests of a client of the lawyer. When the lawyer knows that the interests of a client may be materially benefitted by a decision in which the lawyer participates, the lawyer shall disclose that fact but need not identify the client.
Rule 6.5. Nonprofit and Court-Annexed Limited Legal Services Programs

(a) A lawyer who, under the auspices of a program sponsored by a nonprofit organization or court, provides short-term limited legal services to a client without expectation by either the lawyer or the client that the lawyer will provide continuing representation in the matter:

(1) is subject to Rule 1.7 and 1.9(a) only if the lawyer knows that the representation of the client involves a conflict of interest; and

(2) is subject to Rule 1.10 only if the lawyer knows that another lawyer associated with the lawyer in a law firm is disqualified by Rule 1.7 or 1.9(a) with respect to the matter.

(b) Except as provided in paragraph (a)(2), Rule 1.10 is inapplicable to a representation governed by this Rule.

INFORMATION ABOUT LEGAL SERVICES

Rule 7.1. Communications Concerning a Lawyer's Services

(a) Definitions. For the purpose of this Rule 7.1, the following terms shall have the following meanings:

(1) "communication" means any message or offer made by or on behalf of a lawyer concerning the availability of the lawyer for professional employment which is directed to any former, present, or prospective client, including, but not limited to, the following:

(i) any use of firm name, trade name, fictitious name, or other professional designation of such lawyer;

(ii) any stationery, letterhead, business card, sign, brochure, or other comparable written material describing such lawyer;

(iii) any advertisement, regardless of medium, of such lawyer, directed to the general public or any significant portion thereof; or

(iv) any unsolicited correspondence from a lawyer directed to any person or entity; and

(2) "lawyer" means an individual lawyer and any association of lawyers for the practice of law, including a partnership, a professional corporation, limited liability company or any other association.

(b) Purpose of Communications. All communications shall be predominantly informational. As used in this Rule 7.1, "predominantly informational" means that, in both quantity and quality, the communication of factual information rationally related to the need for and selection of a lawyer predominates and that the communication includes only a minimal amount of content designed to attract attention to and create interest in the communication.

(c) False or Misleading Communications. A lawyer shall not make a false or misleading communication about the lawyer or the lawyer's services. A communication is false or misleading if it:

(1) contains a material misrepresentation of fact or law, or omits a fact necessary to make the communication considered as a whole not materially misleading;

(2) contains a prediction, warranty or guarantee regarding the future success of representation by the lawyer or is likely to create an unjustified expectation about results the lawyer can achieve;

(3) contains an opinion, representation, implication or self-laudatory statement regarding the quality of the lawyer's legal services which is not susceptible of reasonable verification by the public;

(4) contains information based on the lawyer's past success without a disclaimer that past success cannot be an assurance of future success because each case must be decided on its own merits;

(5) compares the lawyer's services with other lawyers' services, unless the comparison can be factually substantiated;

(6) states or implies that the lawyer actually represents clients in a particular area of practice when the lawyer refers a significant number of such clients to other lawyers for representation with respect to all or a significant aspect of the particular practice area;

(7) states or implies that the lawyer is experienced in a particular area of practice unless significant experience in such practice area can be factually substantiated;

(8) states or implies that the lawyer is in a position to improperly influence any court or other public body or office;

(9) states or implies the existence of a relationship between the lawyer and a government agency or instrumentality;

(10) states or implies that a lawyer has a relationship to any other lawyer unless such relationship in fact exists and is close, personal, continuous and regular;

(11) fails to contain the name and address by city or town of the lawyer whose services are described in the communication;

(12) contains a testimonial about or endorsement of the lawyer, unless the lawyer can factually substantiate the claims made in the testimonial or endorsement and unless such communication also contains an express disclaimer substantively similar to the following: "This testimonial or endorsement does not constitute a guaranty, warranty, or prediction regarding the outcome of your legal matter";

(13) contains a testimonial or endorsement about the lawyer for which the lawyer has directly or indirectly given or exchanged anything of value to or with the person making the testimonial or giving the endorsement, unless the communication conspicuously discloses that the lawyer has given or exchanged something of value to or with the person making the testimonial or giving the endorsement;

(14) contains a testimonial or endorsement which is not made by an actual client of the lawyer, unless that fact is conspicuously disclosed in the communication;

(15) contains any impersonation, dramatization, or simulation which is not predominantly informational and without conspicuously disclosing in the communication the fact that it is an impersonation, dramatization, or simulation;

(16) fails to contain disclaimers or disclosures required by this Rule 7.1 or the other Rules of Professional Conduct;

(17) contains any other material statement or claim that cannot be factually substantiated.

(d) Lawyers Responsible for Communication. Every lawyer associated in the practice of law with or employed by the lawyer which causes or makes a communication in violation of this rule may be subject to discipline for the failure of the communication to comply with the requirements of this rule.
Rule 7.2. Advertising

(a) Definition. "Lawyer" is defined in Rule 7.1(a)(2).

(b) Permitted Advertising. Subject to the requirements of Rules 7.1 and 7.3, 7.4 and 7.5, a lawyer may advertise legal services through written, recorded, internet, computer, e-mail or other electronic communication, including public media, such as a telephone directory, legal directory, newspapers or other periodicals, billboards and other signs, radio, television and other electronic media, and recorded messages the public may access by dialing a telephone number, or through other written or recorded communication. This rule shall not apply to any advertisement which is broadcast or disseminated in another jurisdiction in which the advertising lawyer is admitted if such advertisement complies with the rules governing lawyer advertising in that jurisdiction and is reasonably expected by the lawyer not to be received or disseminated in the State of South Dakota.

(c) Record of Advertising. A copy or recording of an advertisement shall be kept by the advertising lawyer for two years after its last dissemination along with a record of when and where it was used.

(d) Prohibited Payments. Except as provided in Rule 1.17 and except as provided in subparagraph (c)(13) of Rule 7.1, a lawyer shall not give anything of value to a person for recommending the lawyer's services, except that a lawyer may:

(1) pay the reasonable costs of advertisements or communications permitted by this Rule and may pay the usual charges of a not-for-profit legal service organization;

(2) pay the usual charges of a not-for-profit 501(c)(3) or 501(c)(6) qualified lawyer referral service. A qualified lawyer referral service is a lawyer referral service that has been approved by an appropriate regulatory authority;

(3) pay for a law practice in accordance with Rule 1.17.

Any communication made pursuant to this rule shall include the name and office address of at least one lawyer or law firm responsible for its content.

(e) Prohibited Cost Sharing. No lawyer shall, directly or indirectly, pay all or part of the cost of an advertisement by another lawyer with whom the nonadvertising lawyer is not associated in a partnership, professional corporation or limited liability company for the practice of law, unless the advertisement conspicuously discloses the name and address of the nonadvertising lawyer, and conspicuously discloses whether the advertising lawyer contemplates referring all or any part of the representation of a client obtained through the advertisement to the nonadvertising lawyer.

(f) Permissible Content. The following information in advertisements and written communications shall be presumed not to violate the provisions of this Rule 7.2:

(1) Subject to the requirements of Rule 7.5, the name of the lawyer, a listing of lawyers associated with the lawyer for the practice of law, office addresses and telephone numbers, office and telephone service hours, and a designation such as "lawyer," "attorney," "law firm," "partnership" or "professional corporation," or "limited liability company."

(2) Date of admission to the South Dakota bar and any other bar association and a listing of federal courts and jurisdictions where the lawyer is licensed to practice.

(3) Technical and professional licenses granted by the State of South Dakota or other recognized licensing authorities.

(4) Foreign language ability.

(5) Fields of law in which the lawyer is certified subject to the requirements of Rule 7.4.

(6) Prepaid or group legal service plans in which the lawyer participates.

(7) Acceptance of credit cards.

(8) Information concerning fees and costs, or the availability of such information on request, subject to the requirements of this Rule 7.2 and the other Rules of Professional Conduct.

(9) A listing of the name and geographic location of a lawyer as a sponsor of a public service announcement or charitable, civic or community program or event. Such listings shall not exceed the traditional description of sponsors of or contributors to the charitable, civic or community program or event or public service announcement, and such listing must comply with the provisions of this rule and the other Rules of Professional Conduct.

(10) Schools attended, with dates of graduation, degree and other scholastic distinctions.

(11) Public or quasi-public offices.

(12) Military service.

(13) Legal authorships.

(14) Legal teaching positions.

(15) Memberships, offices and committee assignments in bar associations.

(16) Memberships and offices in legal fraternities and legal societies.

(17) Memberships in scientific, technical and professional associations and societies.

(18) Names and addresses of bank references.

(19) With their written consent, names of clients regularly represented.

(20) Office and telephone answering service hours.

(g) Permissible Fee Information.

(1) Advertisements permitted under this Rule 7.2 may contain information about fees for services as follows:

(i) the fee charged for an initial consultation;

(ii) availability upon request of a written schedule of fees or an estimate of fees to be charged for specific legal services;

(iii) that the charging of a fee is contingent on outcome or that the fee will be a percentage of the recovery, provided that the advertisement conspicuously discloses whether percentages are computed before or after deduction of costs, and only if it specifically and conspicuously states that the client will bear the expenses incurred in the client's representation, regardless of outcome, except as permitted by Rule 1.8(e);

(iv) the range of fees for services, provided that the advertisement conspicuously discloses that the specific fee within the range which will be charged will vary depending upon the particular matter to be handled for each client, that the quoted fee will be available only to clients whose legal representation is within the services described in the advertisement, and the client is entitled without obligation to an estimate of the fee within the range likely to be charged;

(v) the hourly rate, provided that the advertisement conspicuously discloses that the total fee charge will depend upon the number of hours which must be devoted to the particular matter to be handled for each client, and that the client is entitled without obligation to an estimate of the fee likely to be charged;

(vi) fixed fees for specific legal services, provided that the advertisement conspicuously discloses that the quoted fee will be available only to a client seeking the specific services described.

(2) A lawyer who advertises a specific fee, range of fees or hourly rate for a particular service shall honor the advertised fee or rate for at least ninety (90) days unless the advertisement conspicuously specifies a shorter period; provided, for advertisements in the yellow pages of telephone directories or other media not published more frequently than annually, the advertised fee or range of fees shall be honored for no less than one year following publication.

(h) Electronic Media. Advertisements by electronic media, such as television and radio, may contain the same information as permitted in advertisements by print media, subject to the following requirements:

(1) if a lawyer advertises by electronic media and a person appears in the advertisement purporting to be a lawyer, such person shall in fact be the advertising lawyer or a lawyer employed full-time by the advertising lawyer; and

(2) if a lawyer advertises a particular legal service by electronic media, and a person appears in the advertisement purporting to be or implying that the person is the lawyer who will render the legal service, the person appearing in the advertisement shall be the lawyer who will actually perform the legal service advertised unless the advertisement conspicuously discloses that the person appearing in the advertisement is not the person who will perform the legal service advertised.

(3) Advertisements disseminated by electronic media shall be prerecorded and the prerecorded communication shall be reviewed and approved by the lawyer before it is broadcast.

(i) Law Directories. Nothing in this Rule 7.2 prohibits a lawyer from permitting the inclusion in reputable directories intended primarily for the use of the legal profession or institutional consumers of legal services and contains such information as has traditionally been included in such publications.

(j) Acceptance of Employment. A lawyer shall not accept employment when he knows or should know that the person who seeks his services does so as a result of conduct prohibited under this Rule 7.2.

(k) Lawyers Responsible for Advertising. Every lawyer associated in the practice of law with or employed by the lawyer which causes or makes an advertising in violation of this rule may be subject to discipline for the failure of the advertisement to comply with the requirements of this rule.

(l) Mandatory Disclosure. Every lawyer shall, in any written or media advertisements, disclose the absence of professional liability insurance if the lawyer does not have professional liability insurance having limits of at least $100,000, using the specific language required in Rule 1.4(c)(1) or (2).
Rule 7.3. Direct Contact with Prospective Clients

(a) A lawyer shall not by in-person, live telephone or real-time electronic contact solicit professional employment from a prospective client when a significant motive for the lawyer's doing so is the lawyer's pecuniary gain, unless the person contacted:

(1) is a lawyer; or

(2) has a family, close personal, or prior professional relationship with the lawyer.

(b) A lawyer shall not solicit professional employment from a prospective client by written, recorded or electronic communication or by in-person, live telephone or real-time electronic contact even when not otherwise prohibited by paragraph (a), if:

(1) The prospective client has made known to the lawyer a desire not to be solicited by the lawyer; or

(2) The solicitation involves coercion, duress, or harassment.

(c) A copy of every written or recorded communication from a lawyer soliciting professional employment from a prospective client shall be deposited no less that thirty days prior to its dissemination or publication with the Secretary-Treasurer of the South Dakota State Bar by mailing the same to the Office of the State Bar of South Dakota in Pierre, postage prepaid, return receipt requested.

(d) Every written, recorded or electronic communication from a lawyer soliciting professional employment from a prospective client known to be in need of legal services in a particular matter shall include the words "Advertising Material" on the outside envelope, if any, and at the beginning and ending of any recorded or electronic communication, unless the recipient of the communication is a person specified in paragraphs (a)(1) or (a)(2). Where the communication is written, the label shall appear in a minimum 18-point type or in type as large as the largest type otherwise used in the written communication, whichever is larger. This labeling requirement shall not apply to mailings of announcements of changes in address, firm structure or personnel, nor to mailings of firm brochures to persons selected on a basis other than prospective employment.

(e) Notwithstanding the prohibitions in paragraph (a), a lawyer may participate with a prepaid or group legal service plan operated by an organization not owned or directed by the lawyer that uses in-person or telephone contact to solicit memberships or subscriptions for the plan from persons who are not known to need legal services in a particular matter covered by the plan.
Rule 7.4. Communication of Fields of Practice and Specialization

A lawyer may communicate the fact that the lawyer does or does not practice in particular fields of law. If a lawyer practices only in certain fields, or will not accept matters except in such fields, the lawyer is permitted so to indicate. A lawyer shall not state or imply that the lawyer is a specialist except as follows:

(a) A lawyer admitted to engage in patent practice before the United States Patent and Trademark Office may use the designation "patent attorney" or a substantially similar designation.

(b) A lawyer engaged in admiralty practice may use the designation "admiralty", "proctor in admiralty" or a substantially similar designation.

(c) If a lawyer or firm practices in only certain fields and desires to advertise such limitations in the yellow pages of the telephone directory any such advertising must be accompanied by the following disclaimer appearing in a prominent and conspicuous manner in such advertising or on the same page as the advertising:

(1) Such certification is granted by an organization which has been approved by the appropriate regulatory authority to grant such certification; or

(2) Such certification is granted by an organization that has not yet been approved by, or has been denied the approval available from the appropriate regulatory authority, and the absence or denial of approval is clearly stated in the communication, and in any advertising subject to Rule 7.2, such statement appears in the same sentence that communicates the certification.

(d) Pursuant to subsection (c)(1), the South Dakota Supreme Court hereby designates the American Bar Association as the appropriate regulatory authority to accredit specialty certification programs according to such standards and criteria as the American Bar Association may from time to time establish for accreditation of specialty programs.

(e) A lawyer shall not state or imply that a lawyer is certified as a specialist in a particular field of law, unless:

(1) the lawyer has been certified as a specialist by an organization that has been approved by an appropriate state authority or that has been accredited by the American Bar Association; and

(2) the name of the certifying organization is clearly identified in the communication.
Rule 7.5. Firm Names and Letterheads

(a) A lawyer shall not use a firm name, letterhead or other professional designation that violates Rule 7.1. A trade name may be used by a lawyer in private practice if it does not imply a connection with a government agency or with a public or charitable legal services organization and is not otherwise in violation of Rule 7.1.

(b) A law firm with offices in more than one jurisdiction may use the same name or other professional designation in each jurisdiction, but identification of the lawyers in an office of the firm shall indicate the jurisdictional limitations on those not licensed to practice in the jurisdiction where the office is located.

(c) The name of a lawyer holding a public office shall not be used in the name of a law firm, or in communications on its behalf, during any substantial period in which the lawyer is not actively and regularly practicing with the firm.

(d) Lawyers may state or imply that they practice in a partnership or other organization only when that is the fact.

(e) The disclosure required in Rule 1.4(c)(1) or (2) shall be in black ink with type no smaller than the type used for showing the individual lawyer's names.

MAINTAINING THE INTEGRITY OF THE PROFESSION

Rule 8.1. Bar Admission and Disciplinary Matters

An applicant for admission to the bar, or a lawyer in connection with a bar admission application or in connection with a disciplinary matter, shall not:

(a) knowingly make a false statement of material fact; or

(b) fail to disclose a fact necessary to correct a misapprehension known by the person to have arisen in the matter, or knowingly fail to respond to a lawful demand for information from an admissions or disciplinary authority, except that this rule does not require disclosure of information otherwise protected by Rule 1.6.
Rule 8.2. Judicial and Legal Officials

(a) A lawyer shall not make a statement that the lawyer knows to be false or with reckless disregard as to its truth or falsity concerning the qualifications or integrity of a judge, adjudicatory officer or public legal officer, or of a candidate for election or appointment to judicial or legal office.

(b) A lawyer who is a candidate for judicial office shall comply with the applicable provisions of the code of judicial conduct.
Rule 8.3. Reporting Professional Misconduct

(a) A lawyer having knowledge that another lawyer has committed a violation of the Rules of Professional Conduct that raises a substantial question as to that lawyer's honesty, trustworthiness or fitness as a lawyer in other respects, shall inform the appropriate professional authority.

(b) A lawyer having knowledge that a judge has committed a violation of applicable rules of judicial conduct that raises a substantial question as to the judge's fitness for office shall inform the appropriate authority.

(c) This rule does not require disclosure of information otherwise protected by Rule 1.6 or information gained by a lawyer or judge while participating in an approved lawyers assistance program.

(d) The names, identities, and treatment of persons seeking assistance of the South Dakota Lawyers Concerned for Lawyers, Inc., or an approved lawyers assistance program, relating to alcohol abuse or chemical dependency shall be kept confidential by members of South Dakota Lawyers Concerned for Lawyers, Inc., who are so contacted.
Rule 8.4. Misconduct

It is professional misconduct for a lawyer to:

(a) violate or attempt to violate the rules of professional conduct, knowingly assist or induce another to do so, or do so through the acts of another;

(b) commit a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects;

(c) engage in conduct involving dishonesty, fraud, deceit or misrepresentation;

(d) engage in conduct that is prejudicial to the administration of justice;

(e) state or imply an ability to influence improperly a government agency or official or to achieve results by means that violate the Rules of Professional Conduct or other law; or

(f) knowingly assist a judge or judicial officer in conduct that is a violation of applicable rules of judicial conduct or other law.

(a) Disciplinary Authority. A lawyer admitted to practice in this jurisdiction is subject to the disciplinary authority of this jurisdiction, regardless of where the lawyer's conduct occurs. A lawyer not admitted in this jurisdiction is also subject to the disciplinary authority of this jurisdiction if the lawyer provides or offers to provide any legal services in this jurisdiction. A lawyer may be subject to the disciplinary authority of both this jurisdiction and another jurisdiction for the same conduct.

(b) Choice of Law. In any exercise of the disciplinary authority of this jurisdiction, the rules of professional conduct to be applied shall be as follows:

(1) for conduct in connection with a matter pending before a tribunal, the rules of the jurisdiction in which the tribunal sits, unless the rules of the tribunal provide otherwise; and

(2) for any other conduct, the rules of the jurisdiction in which the lawyer's conduct occurred, or, if the predominant effect of the conduct is in a different jurisdiction, the rules of that jurisdiction shall be applied to the conduct. A lawyer shall not be subject to discipline if the lawyer's conduct conforms to the rules of a jurisdiction in which the lawyer reasonably believes the predominant effect of the lawyer's conduct will occur.
Source: SL 2004, ch 327 (Supreme Court Rule 03-26), eff. Jan. 1, 2004; SL 2017, ch 223 (Supreme Court Rule 16-68), eff. April 1, 2017.






Chapter 19 - Discipline Of Attorneys

§ 16-19-1 Transferred.

16-19-1. Transferred to § 16-19-22.



§ 16-19-2 Repealed.

16-19-2. Repealed by Supreme Court Rule 78-1, Rule XX (b).



§ 16-19-3 Transferred.

16-19-3. Transferred to § 16-19-34.



§ 16-19-4 Repealed.

16-19-4. Repealed by Supreme Court Rule 78-1, Rule XX (b).



§ 16-19-5 to 16-19-9. Transferred.

16-19-5 to 16-19-9. Transferred to §§ 16-19-40 to 16-19-44.



§ 16-19-10 , 16-19-11. Repealed.

16-19-10, 16-19-11. Repealed by Supreme Court Rule 78-1, Rule XX(b).



§ 16-19-12 Transferred.

16-19-12. Transferred to § 16-19-45.



§ 16-19-13 Repealed.

16-19-13. Repealed by Supreme Court Rule 78-1, Rule XX (b).



§ 16-19-14 Transferred.

16-19-14. Transferred to § 16-19-57.



§ 16-19-15 to 16-19-18. Transferred.

16-19-15 to 16-19-18. Transferred to §§ 16-19-67 to 16-19-70.



§ 16-19-19 Repealed.

16-19-19. Repealed by Supreme Court Rule 78-1, Rule XX (b).



§ 16-19-20 Inherent power of Supreme Court.

16-19-20. Inherent power of Supreme Court. The Supreme Court declares that it has inherent power to supervise the conduct of attorneys who are its officers.

Source: Supreme Court Rule 78-1, Preamble.



§ 16-19-21 Attorneys subject to discipline by Supreme Court and board.

16-19-21. Attorneys subject to discipline by Supreme Court and board. Any attorney admitted to practice law in this state and any attorney specially admitted by a court of this state for a particular proceeding is subject to the inherent disciplinary jurisdiction of the Supreme Court and the board established by § 16-19-24.

Source: Supreme Court Rule 78-1, Rule I (a); SL 2016, ch 246 (Supreme Court Rule 16-07), eff. July 1, 2016.



§ 16-19-22 Supreme Court exclusive power to disbar or suspend attorney.

16-19-22. Supreme Court exclusive power to disbar or suspend attorney. The Supreme Court has the sole power to disbar and strike from the roster any attorney--or to suspend any attorney from the practice for such time not to exceed three years, to publicly censure an attorney, and to impose probation or conditions as shall seem just for cause shown.

Source: SL 1893, ch 21, § 8; SL 1899, ch 49, § 1; SL 1901, ch 60, § 8; RPolC 1903, § 692; RC 1919, § 5273; SDC 1939 & Supp 1960, § 32.1208; SDCL § 16-19-1; SL 2016, ch 246 (Supreme Court Rule 16-08), eff. July 1, 2016.



§ 16-19-23 Powers reserved to other courts to control proceedings.

16-19-23. Powers reserved to other courts to control proceedings. Nothing contained in this chapter denies any court powers necessary for that court to maintain control over proceedings conducted before it, including the power of contempt.

Source: Supreme Court Rule 78-1, Rule I (b); SL 2016, ch 246 (Supreme Court Rule 16-09), eff. July 1, 2016.



§ 16-19-24 Disciplinary board of State Bar--Appointment and terms of members--Vacancies.

16-19-24. Disciplinary board of State Bar--Appointment and terms of members--Vacancies. There is hereby established a seven member board to be known as "the disciplinary board of the State Bar of South Dakota" (hereinafter referred to as the "board"), consisting of six active members of the State Bar appointed by the President of the State Bar and one lay member who shall be a resident of South Dakota of twenty-one years of age or more, appointed by the Chief Justice. Attorney vacancies shall be filled by the President of the State Bar, and a lay vacancy shall be filled by the Chief Justice.

The term of service for members shall be one term of five years. Except as provided herein, no member shall serve for more than five years. An appointment to fill an unexpired term shall not constitute an appointment prohibiting an appointment for a subsequent term provided that the appointment for an unexpired term does not exceed three years. It is the intent of this rule to provide for the orderly and systematic rotation of board members such that not more than two lawyer members complete terms each calendar year. In the event of death, disability or resignation, resulting in multiple members completing terms in a single calendar year and in order to restore the orderly and systematic rotation of board membership, the term of appointment by the appointing person may be either shortened or extended, not to exceed two years' deviation from a five year term.

Source: Supreme Court Rule 78-1, Rule IV (a); SL 2008, ch 285 (Supreme Court Rule 07-06), eff. Jan. 1, 2008; SL 2016, ch 246 (Supreme Court Rule 16-10), eff. July 1, 2016.



§ 16-19-25 Chair and vice-chair of the board.

16-19-25. Chair and vice-chair of the board. The President of the State Bar shall designate one attorney member as chair of the board and may designate another attorney member as vice-chair.

Source: Supreme Court Rule 78-1, Rule IV (b); SL 2016, ch 246 (Supreme Court Rule 16-11), eff. July 1, 2016.



§ 16-19-26 Meetings of the board--Quorum--Vote required for action.

16-19-26. Meetings of the board-Quorum--Vote required for action. The board shall meet at least quarterly at times fixed by the chair. Four members shall constitute a quorum. The board shall act only with the concurrence of four or more members. The board may meet by the use of audio or visual medium.

Source: Supreme Court Rule 78-1, Rule IV (c), (d); Supreme Court Rule 79-5; SL 2016, ch 246 (Supreme Court Rule 16-12), eff. July 1, 2016.



§ 16-19-27 Compensation of members of the board.

16-19-27. Compensation of members of the board. Attorney members of the board shall receive no compensation for their services but may be reimbursed for their travel and other expenses incidental to the performance of their duties. The lay member shall receive compensation at the rate of one hundred dollars per day in addition to travel and other expenses incidental to the performance of his or her duties.

Source: Supreme Court Rule 78-1, Rule IV (e); SL 2016, ch 246 (Supreme Court Rule 16-13), eff. July 1, 2016.



§ 16-19-28 Disqualification of board members in particular proceedings--Ad hoc appointments to restore full membership.

16-19-28. Disqualification of board members in particular proceedings--Ad hoc appointments to restore full membership. Board members shall refrain from taking part in any proceeding in which a judge, similarly situated, would be required to abstain. In the event of recusal of attorney members of the board, the President of the State Bar shall appoint active members of the State Bar, preferably members with previous service on the board to restore the board to full membership. In the event of the recusal of the lay member, the Chief Justice shall appoint a lay person having the qualifications set forth in subdivision 16-19-24. Each such member shall fulfill all the responsibilities of the board member replaced.

Source: Supreme Court Rule 78-1, Rule IV (f); SL 2016, ch 246 (Supreme Court Rule 16-14), eff. July 1, 2016.



§ 16-19-29 Powers and duties of disciplinary board generally.

16-19-29. Powers and duties of disciplinary board generally. The board shall exercise the powers and perform the duties conferred and imposed upon it by rule of the Supreme Court, including the power and duty:

(1) To consider and investigate any alleged ground for discipline or alleged incapacity of any attorney called to its attention, or upon its own motion, and to take such action with respect thereto as shall be appropriate to effectuate the purposes of this chapter.

(2) To appoint such personnel and legal counsel as may from time to time be required to assist in the performance of the functions and duties of the board.

(3) To hold informal conferences.

(4) To privately reprimand attorneys for misconduct.

(5) To maintain permanent records of all matters processed and the disposition thereof.

(6) To prosecute all disciplinary proceedings before the Supreme Court.

(7) To prosecute all proceedings before the Supreme Court to determine the incapacity of attorneys as set forth in §§ 16-19-88 to 16-19-91, inclusive.

(8) To hear applications for approval or complaints for revocation of approval of disqualified persons to act as legal assistants under subdivisions 16-18-34.4(2) to 16-18-34.4(4), inclusive.

(9) To adopt internal rules of procedure not inconsistent with this chapter and to file the same with the clerk of the Supreme Court.

(10) Provided, however, that jurisdiction for complaints against members of the judiciary for conduct that occurred prior to becoming a member of the judiciary shall be vested with the Judicial Qualifications Commission.
Source: Supreme Court Rule 78-1, Rule IV (g); Supreme Court Rule 97-26; SL 2009, ch 282 (Supreme Court Rule 09-03), eff. July 1, 2009.



§ 16-19-30 Complaints and testimony privileged--Board and staff immune from suit.

16-19-30. Complaints and testimony privileged--Board and staff immune from suit. Complaints submitted to the board or testimony with respect thereto shall be absolutely privileged and no civil action predicated thereon may be instituted. Members of the board, the board's counsel, board staff and any personnel or legal counsel appointed by the board shall be immune from suit for any conduct in the course of their official duties.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 1; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule VI; SL 1994, ch 408; SL 2016, ch 246 (Supreme Court Rule 16-15), eff. July 1, 2016.



§ 16-19-31 License to practice law as trust--Duty to conform to standards.

16-19-31. License to practice law as trust--Duty to conform to standards. A license to practice law in this state is a privilege and a continuing proclamation by the Supreme Court that a licensed attorney is an officer of the court, is fit to be entrusted with legal and judicial matters, and to aid in the administration of justice. It is the duty of an attorney to act, both professionally and personally, in conformity with the standards of conduct governing members of the bar.

Source: Supreme Court Rule 78-1, Rule II (a); SL 2016, ch 246 (Supreme Court Rule 16-16), eff. July 1, 2016.



§ 16-19-32 Violations by attorneys as grounds for discipline.

16-19-32. Violations by attorneys as grounds for discipline. An act or omission by an attorney, individually or in concert with others, which violate the attorney's oath of office, the laws governing attorney conduct, or the Rules of Professional Conduct, or other disciplinary rules adopted by the Supreme Court, is misconduct and is grounds for discipline, whether or not the act or omission occurred in the course of an attorney-client relationship.

Source: Supreme Court Rule 78-1, Rule II (b); SL 1989, ch 30, § 51; SL 2016, ch 246 (Supreme Court Rule 16-17), eff. July 1, 2016.



§ 16-19-33 Specific grounds for discipline of attorneys.

16-19-33. Specific grounds for discipline of attorneys. The following shall similarly constitute misconduct and shall be grounds for discipline:

(1) Conviction of a crime as set forth in § 16-19-36;

(2) Disobedience to, or violation of an order of the court requiring the attorney to act or refrain from acting in a particular manner;

(3) Violation of any of the duties of an attorney or counselor as prescribed in chapter 16-18;

(4) Conviction of any of the offenses relating to attorneys or counselors set out in chapter 16-18;

(5) Violation of any bylaw, rule, or regulation duly adopted by the State Bar and approved by the Supreme Court;

(6) Engaging or attempting to engage in the practice of law in this state, not being an active member of the State Bar in good standing;

(7) Violation of the prohibitions of § 16-18-29;

(8) Violation of § 16-18-20.1 or 20.2;

(9) Violation of §§ 16-18-34 to 16-18-34.5, inclusive, by a supervising attorney or by a legal assistant under the attorney's supervision.

(10) Violation of the South Dakota Code of Judicial Conduct, appendix to chapter 16-2.
Source: SDC 1939 & Supp 1960, § 32.1209; SDCL § 16-9-2; Supreme Court Rule 78-1, Rule II (c); Supreme Court Rule 82-6; Supreme Court Rule 97-27; SL 2016, ch 246 (Supreme Court Rule 16-18), eff. July 1, 2016.



§ 16-19-34 Deceit and collusion as grounds for disbarment--Treble damages.

16-19-34. Deceit and collusion as grounds for disbarment--Treble damages. An attorney and counselor who is guilty of deceit or collusion, or consents thereto, with intent to deceive a court or judge, or party to an action or proceeding, is liable to discipline, and shall forfeit to the injured party treble damages to be recovered in a civil action.

Source: PolC 1877, ch 18, § 5; CL 1887, § 466; RPolC 1903, § 698; RC 1919, § 5272; Supreme Court Rule 18, 1939; SDC 1939 & Supp 1960, § 32.1210; SDCL § 16-19-3; SL 2016, ch 246 (Supreme Court Rule 16-19), eff. July 1, 2016.



§ 16-19-35 Kinds of discipline authorized.

16-19-35. Kinds of discipline authorized. Discipline for misconduct may be imposed as follows:

(1) Disbarment by the Supreme Court;

(2) Suspension by the Supreme Court for a specific period not to exceed three years;

(3) Placement on a probationary status by the Supreme Court for such period and with such conditions as the Supreme Court may specify;

(4) Public censure by the Supreme Court; and

(5) Private reprimand by the board.
Source: Supreme Court Rule 78-1, Rule III; SL 2016, ch 246 (Supreme Court Rule 16-20), eff. July 1, 2016.



§ 16-19-35.1 Petition by board for temporary suspension.

16-19-35.1. Petition by board for temporary suspension. The board may petition the Supreme Court to temporarily suspend an attorney from the practice of law or to impose restrictions or conditions on the attorney's practice pending full investigation and disposition, where the attorney poses a risk or danger to clients, clients' property, or the public, where the board can demonstrate a substantial likelihood that the attorney will ultimately be disciplined, and where the charges under investigation, if ultimately proven, would likely result in a suspension or disbarment. The board counsel shall serve a copy of the petition upon the respondent attorney by certified mail. The respondent attorney shall file with the Supreme Court a response within ten days of service or at such time as the Supreme Court may direct, and serve a copy of the response on the board counsel. The Supreme Court may schedule a hearing before the Supreme Court or order a hearing to be conducted by a referee. To the extent possible, these proceedings shall be conducted on an expedited basis. The Supreme Court may deny the petition, suspend the attorney pending formal proceedings, or impose such restrictions or conditions for the continued practice of law upon the respondent attorney, or enter protective and remedial orders as the Supreme Court deems appropriate.

A temporarily suspended attorney shall not practice law or act as a legal assistant except as provided by §§ 16-18-34.4 to 16-18-34.7, inclusive.

Source: 1995, ch 306 (Supreme Court Rule 94-13); ch 315 (Supreme Court Rule 95-8); Supreme Court Rule 97-28; SL 2016, ch 246 (Supreme Court Rule 16-21), eff. July 1, 2016.



§ 16-19-36 Attorney's conviction of crime to be reported to Disciplinary Board.

16-19-36. Attorney's conviction of crime to be reported to Disciplinary Board. Any attorney and the clerk of any court in this state in which an attorney is convicted of a crime, except those misdemeanor traffic offenses or traffic ordinance violations not involving the use of alcohol or drugs, shall within ten days of said conviction transmit a certificate thereof to the Disciplinary Board. If such certificate is for conviction of a serious crime as defined in § 16-19-37, the board shall promptly transmit the same to the Supreme Court.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 5 (b); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule X (b), (d); SL 2016, ch 246 (Supreme Court Rule 16-22), eff. July 1, 2016; SL 2017, ch 228 (Supreme Court Rule 17-05), eff. Jan. 19, 2017.



§ 16-19-37 Suspension from practice on conviction of serious crime--Setting aside order.

16-19-37. Suspension from practice on conviction of serious crime--Setting aside order. If any attorney has been convicted of a serious crime, the Supreme Court may enter an order immediately suspending the attorney from engaging in the practice of law, pending final disposition of a disciplinary proceeding to be commenced upon such conviction. The term "serious crime" includes any felony and any lesser crime a necessary element of which, as determined by the statutory or common law definition of such crime, involves improper conduct as an attorney, interference with the administration of justice, false swearing, misrepresentation, fraud, willful failure to file income tax returns, deceit, bribery, extortion, misappropriation, theft, or an attempt or a conspiracy or solicitation of another to commit a serious crime. Upon good cause shown, the Supreme Court may set aside such order suspending the attorney from engaging in the practice of law when it appears in the interest of justice so to do. An order suspending an attorney from the practice of law pursuant to this section is a suspension of the attorney for the purpose of §§ 16-19-74 to 16-19-82, inclusive, unless the Supreme Court shall otherwise order.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 5 (a); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule X (a), (g); SL 2016, ch 246 (Supreme Court Rule 16-23), eff. July 1, 2016; SL 2017, ch 229 (Supreme Court Rule 17-06), eff. Jan. 19, 2017.



§ 16-19-38 Reinstatement of suspended attorney on reversal of conviction--Pending proceedings unaffected.

16-19-38. Reinstatement of suspended attorney on reversal of conviction--Pending proceedings unaffected. An attorney suspended under the provisions of § 16-19-37 will be reinstated immediately upon the filing of a certificate demonstrating that the underlying conviction of a serious crime has been reversed but the reinstatement will not terminate any disciplinary proceeding then pending against the attorney.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 5 (e); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule X (f); SL 2016, ch 246 (Supreme Court Rule 16-24), eff. July 1, 2016.



§ 16-19-39 Reference for formal disciplinary proceedings on conviction of serious crime.

16-19-39. Reference for formal disciplinary proceedings on conviction of serious crime. Upon the receipt of notice of conviction of an attorney for a serious crime, the Supreme Court shall also refer the matter to the board for the institution of a formal proceeding in which the sole issue to be determined shall be the extent of the final discipline to be imposed. A disciplinary proceeding so instituted will not be brought to hearing until all appeals from the conviction are concluded.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 5 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule X (e); SL 2016, ch 246 (Supreme Court Rule 16-25), eff. July 1, 2016.



§ 16-19-40 Parties initiating investigations of attorney's conduct.

16-19-40. Parties initiating investigations of attorney's conduct. An investigation of an attorney's conduct as possible grounds for discipline may be initiated by:

(1) The Supreme Court;

(2) The board;

(3) The Attorney General; or

(4) An individual.
Source: SL 1901, ch 60, § 9; RPolC 1903, § 693; SL 1911, ch 85, §§ 1, 2; RC 1919, § 5274; Supreme Court Rule 20, 1939; SDC 1939 & Supp 1960, § 32.1212; SDCL § 16-19-15; Supreme Court Rule 78-1, Rule XX (d); SL 2016, ch 246 (Supreme Court Rule 16-26), eff. July 1, 2016.



§ 16-19-41 Reference for investigation and report in proceeding initiated by Supreme Court.

16-19-41. Reference for investigation and report in proceeding initiated by Supreme Court. If the investigation of an attorney's conduct is initiated by the Supreme Court the matter shall be referred to the board for an investigation and report as provided in this chapter.

Source: SL 1911, ch 85, § 1; RC 1919, § 5274; Supreme Court Rule 21, 1939; SDC 1939 & Supp 1960, § 32.1213; SDCL § 16-19-6; Supreme Court Rule 78-1, Rule XX (e); SL 2016, ch 246 (Supreme Court Rule 16-27), eff. July 1, 2016.



§ 16-19-42 Complaint and reference for investigation and report in proceeding initiated by Attorney General.

16-19-42. Complaint and reference for investigation and report in proceeding initiated by Attorney General. If the investigation of an attorney's conduct is initiated by the Attorney General, the Attorney General shall file a written complaint with the Supreme Court which shall refer the matter to the board for an investigation and report pursuant to §§ 16-19-45 to 16-19-64, inclusive.

Source: RC 1919, § 5274; Supreme Court Rule 22, 1939; SDC 1939 & Supp 1960, § 32.1214; SDCL § 16-19-7; Supreme Court Rule 78-1, Rule XX (f); SL 2016, ch 246 (Supreme Court Rule 16-28), eff. July 1, 2016.



§ 16-19-43 Investigation or reference for investigation and report in proceeding initiated by the board.

16-19-43. Investigation or reference for investigation and report in proceeding initiated by the board. If the investigation of an attorney's conduct is initiated by the board, it may proceed to conduct an investigation pursuant to §§ 16-19-50 to 16-19-64, inclusive.

Source: Supreme Court Rule 23, 1939; SDC 1939 & Supp 1960, § 32.1215; SDCL § 16-19-8; Supreme Court Rule 78-1, Rule XX(g); SL 2016, ch 246 (Supreme Court Rule 16-29), eff. July 1, 2016.



§ 16-19-44 Individual complaint filed with board or Supreme Court--Reference for investigation and report.

16-19-44. Individual complaint filed with board or Supreme Court--Reference for investigation and report. (A) An individual may initiate an investigation of an attorney's conduct by filing a written and signed complaint with the board secretary or designee in such form as the board may prescribe. The board shall proceed on such complaint in accordance with §§ 16-19-50 to 16-19-64, inclusive.

(B) The board secretary or designee shall dismiss complaints outside the board's jurisdiction, frivolous complaints and complaints which fail to allege facts which give rise to the board's jurisdiction utilizing summary judgment standards set forth in chapter 15-6. Conclusions, opinions, suppositions and arguments shall not be considered. Copies of such dismissals shall be provided to the board. A complainant dissatisfied with such a dismissal may, within ten days of such dismissal request in writing a review by the board which review shall be considered by the board at its next regular or special meeting.

(C) In the alternative, an individual may initiate an investigation of an attorney's conduct by filing with the clerk of the Supreme Court a written complaint. A complaint of attorney misconduct made directly to the Supreme Court shall comply with the following requirements:

(1) The complaint shall be signed and sworn to by the complainant.

(2) The complaint shall fully state all the facts relied upon by the complainant and shall identify all sources of the factual information. Conclusions, opinions, and suppositions of the complainant shall not be considered.

(3) If the alleged misconduct arose in a criminal case, the complaint shall state the county, court, and file number of the case file, whether there was a conviction, and the status of all appellate review, including pending habeas corpus or other post-conviction relief. Copies of any final decision of appellate or habeas corpus review, or post-conviction proceedings, or if pending, of the petition, shall be attached.

(4) The complaint shall state whether complainant has previously filed a complaint with the board alleging similar misconduct by the attorney. A copy of any board's disposition letter shall be attached.

(D) If the complaint fails to comply with any of the requirements of subsection (C), the clerk of the Supreme Court shall forward the complaint to the secretary-treasurer of the State Bar and the complaint shall be treated as if it had been initiated with the board pursuant to subsection 16-19-44(A).

(E) In the event that all requirements of this rule have been met, the Supreme Court shall proceed as follows:

(1) If the Supreme Court shall determine the alleged facts raise an issue of noncompliance with the Rules of Professional Conduct, the Supreme Court shall refer the matter to either the board or the Attorney General for an investigation and report pursuant to §§ 16-19-45 to 16-19-64, inclusive.

(2) Complaints that are frivolous, unfounded in fact, or fail to raise an issue of noncompliance with applicable Rules of Professional Conduct shall be dismissed.

(3) Allegations of ineffective assistance of counsel or other attorney conduct which has been raised on appeal or habeas is deemed to be res judicata to the extent addressed by the reviewing court. The complaint process is neither a substitute for nor a precursor to a habeas corpus or post-conviction petition and complaints alleging misconduct that would appropriately be alleged in a habeas corpus or post-conviction petition shall be deemed premature and dismissed.

(4) If the Supreme Court determines the board has previously investigated the complaint, the Supreme Court may, in its discretion, order the board to file a report with the court reporting the nature and results of the board's investigation. Upon receipt of the report, the Supreme Court may determine whether the complaint presents new or additional facts which warrant further investigation. If the Supreme Court determines it is warranted, it may order further investigation, or, if not warranted, may dismiss the complaint.
Source: SDC 1939 & Supp 1960, § 32.1216; SDCL § 16-19-9; Supreme Court Rule 78-1, Rule XX (h); SL 1994, ch 409; Supreme Court Rule 98-30; SL 2016, ch 246 (Supreme Court Rule 16-30), eff. July 1, 2016.



§ 16-19-45 Investigation by board on reference--Report and recommendation filed with Supreme Court.

16-19-45. Investigation by board on reference--Report and recommendation filed with Supreme Court. When an investigation of an attorney's conduct has been referred to the board for investigation it shall proceed to make a thorough investigation as provided in this chapter.

Source: SL 1911, ch 85, § 3; SL 1917, ch 139; RC 1919, § 5275; Supreme Court Rule 25, 1939; SDC 1939 & Supp 1960, § 32.1217; SDCL § 16-19-12; Supreme Court Rule 78-1, Rule XX(i); SL 2016, ch 246 (Supreme Court Rule 16-31), eff. July 1, 2016.



§ 16-19-46 Proceedings not to be abated for failure to prosecute, settlement or restitution.

16-19-46. Proceedings not to be abated for failure to prosecute, settlement or restitution. Failure of a complainant to sign a complaint or to prosecute a charge, or settlement or compromise between the complainant and the attorney, shall not justify abatement of the processing of any complaint.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 2; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule VII; SL 2016, ch 246 (Supreme Court Rule 16-32), eff. July 1, 2016.



§ 16-19-47 Processing not to be deferred because of similarity to other pending litigation.

16-19-47. Processing not to be deferred because of similarity to other pending litigation. Processing of complaints shall not be deferred or abated because of substantial similarity to the material allegations of pending criminal or civil litigation, unless authorized by the board in its discretion.

Source: Supreme Court Rule 78-1, Rule VIII.



§ 16-19-48 Transfer to inactive status of respondent pleading disability.

16-19-48. Transfer to inactive status of respondent pleading disability. If, during the course of a disciplinary proceeding, the respondent claims to suffer from a disability by reason of mental or physical infirmity or illness, or an addiction to drugs or intoxicants, which makes it impossible for the respondent to make an adequate defense, the Supreme Court shall enter an order immediately transferring the respondent to disability inactive status until a determination is made of the respondent's capacity to continue to practice law in a proceeding instituted in accordance with the provisions of § 16-19-89. An attorney transferred to disability inactive status shall not (be permitted to) practice law or act as a legal assistant except as provided by §§ 16-18-34.4 to 16-18-34.7, inclusive.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (c); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (c); Supreme Court Rule 97-29.



§ 16-19-49 Resumption of disciplinary proceedings when respondent not incapacitated.

16-19-49. Resumption of disciplinary proceedings when respondent not incapacitated. If the Supreme Court shall determine that a respondent described by § 16-19-48 is not incapacitated from practicing law, it shall take such action as it deems proper and advisable including a direction for the resumption of the disciplinary proceeding against the respondent.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (c); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (c).



§ 16-19-50 Accused attorney to be given opportunity to state position.

16-19-50. Accused attorney to be given opportunity to state position. Except in matters dismissed in accordance with subsection 16-19-44(B), no disposition shall be undertaken by the board or recommendation made by the Attorney General until the accused attorney shall have been afforded a reasonable opportunity to state the attorney's position with respect to the allegations.

Source: Supreme Court Rule 78-1, Rule V (b); SL 2016, ch 246 (Supreme Court Rule 16-33), eff. July 1, 2016.



§ 16-19-51 Procedure required in investigations by board or attorney general.

16-19-51. Procedure required in investigations by board or attorney general. Investigations by the board or by the attorney general shall be conducted as provided by §§ 16-19-52 to 16-19-62, inclusive.

Source: Supreme Court Rule 78-1, Rule V (a).



§ 16-19-52 Notice to attorney of complaint and allegations.

16-19-52. Notice to attorney of complaint and allegations. In an investigation by the board or by the Attorney General, notification shall be given to the attorney that a complaint has been made and the nature of the allegations of misconduct.

Source: Supreme Court Rule 78-1, Rule V (a) (1); SL 2016, ch 246 (Supreme Court Rule 16-34), eff. July 1, 2016.



§ 16-19-53 Methods of investigation to be used--Informal conference.

16-19-53. Methods of investigation to be used--Informal conference. An investigation by the board or by the Attorney General may entail inquiries by mail, consultation with the accused attorney, taking sworn statements or depositions, and investigation by the board's counsel or the Attorney General's staff.

Source: Supreme Court Rule 78-1, Rule V (a) (2); SL 2016, ch 246 (Supreme Court Rule 16-35), eff. July 1, 2016.



§ 16-19-54 Attorney's duty to respond to board.

16-19-54. Attorney's duty to respond to board. Every attorney shall promptly and appropriately respond to any complaint or letter provided by any member of the board. In the event of failure to respond an attorney is subject to private reprimand by the board, or, after hearing on recommendation of the board, to discipline by the Supreme Court.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 10; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XVII; SL 2016, ch 246 (Supreme Court Rule 16-36), eff. July 1, 2016.



§ 16-19-55 Subpoena power of board and Attorney General--Disobedience as contempt.

16-19-55. Subpoena power of board and Attorney General--Disobedience as contempt. A member of the board, the board secretary, its counsel or the Attorney General may issue a subpoena requiring any witness to attend at any place within the state and requiring such witness to produce pertinent books, papers, and documents, including client files and records of client funds, and may administer oaths and take testimony in regard to such matters. The willful failure of any person to respond to a subpoena, or the willful refusal of any person to testify, is a contempt against the Supreme Court and may be punished accordingly.

Source: Supreme Court Rule 78-1, Rule IX; SL 1998, ch 325; SL 2016, ch 246 (Supreme Court Rule 16-37), eff. July 1, 2016.



§ 16-19-56 Repealed.

16-19-56. Repealed by SL 2016, ch 246 (Supreme Court Rule 16-38), eff. July 1, 2016.



§ 16-19-57 Repealed.

16-19-57. Repealed by SL 1990, ch 434 (Supreme Court Rule 89-16).



§ 16-19-58 Certificate of conviction as evidence against attorney.

16-19-58. Certificate of conviction as evidence against attorney. A certificate of conviction of an attorney for any crime shall be conclusive evidence of the commission of that crime in any disciplinary proceeding based upon the conviction.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 5 (c); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule X (c); SL 2016, ch 246 (Supreme Court Rule 16-39), eff. July 1, 2016.



§ 16-19-59 Dismissal of complaint on finding not meritorious.

16-19-59. Dismissal of complaint on finding not meritorious. If the board determines after an investigation that the complaint is not meritorious, it shall dismiss the complaint and notify the complainant, the accused attorney and such other persons as the board may deem appropriate. If the Attorney General determines after an investigation that the complaint is not meritorious, the Attorney General shall report such findings to the Supreme Court and recommend dismissal.

Source: Supreme Court Rule 78-1, Rule V (a) (3); SL 2016, ch 246 (Supreme Court Rule 16-40), eff. July 1, 2016.



§ 16-19-60 Conditions imposed on attorney on finding of meritorious complaint--Dismissal on compliance.

16-19-60. Conditions imposed on attorney on finding of meritorious complaint--Dismissal on compliance. If it is determined after an investigation by the board that the complaint is meritorious, but that formal disciplinary proceedings are not warranted, the board and the attorney may agree in writing to hold the proceedings in abeyance for an appropriate period, provided the attorney throughout the period complies with specified reasonable conditions, including board access to the attorney's healthcare and medical information. Upon satisfactory compliance, the board may thereafter dismiss the proceedings and notify the complainant and such other persons as the board deems appropriate. If, after an investigation, the Attorney General finds such action warranted, the Attorney General shall report the Attorney General's findings to the Supreme Court and recommend that such action be taken by the board.

Source: Supreme Court Rule 78-1, Rule V (a) (4); SL 2016, ch 246 (Supreme Court Rule 16-41), eff. July 1, 2016.



§ 16-19-61 Notice to attorney of report and proposal for private reprimand.

16-19-61. Notice to attorney of report and proposal for private reprimand. If it is determined after an investigation and hearing that the complaint is meritorious and a private reprimand is warranted, a written report of the findings and proposed action shall be prepared and sent by certified mail to an accused attorney.

Source: Supreme Court Rule 78-1, Rule V (a) (5); SL 1987, ch 29, § 24; SL 1995, ch 301 (Supreme Court Rule 94-8); SL 2016, ch 246 (Supreme Court Rule 16-42), eff. July 1, 2016.



§ 16-19-62 Response by attorney to proposal for private reprimand--Report and findings by board.

16-19-62. Response by attorney to proposal for private reprimand--Report and findings by board. An accused attorney shall have twenty days in which to agree to, or object to the findings and proposed action and demand that formal proceedings be initiated in lieu of a private reprimand. Silence shall be deemed to be an agreement with the findings and proposed action. After twenty days or upon the accused attorney's agreement the board shall report its findings to the Supreme Court. Upon filing, the findings constitute a private reprimand.

Source: Supreme Court Rule 78-1, Rule V (a) (6); SL 1995, ch 302 (Supreme Court Rule 94-9); SL 2016, ch 246 (Supreme Court Rule 16-43), eff. July 1, 2016.



§ 16-19-63 Repealed.

16-19-63. Repealed by SL 2016, ch 246 (Supreme Court Rule 16-44), eff. July 1, 2016.



§ 16-19-64 Provisions governing formal disciplinary proceedings.

16-19-64. Provisions governing formal disciplinary proceedings. Formal disciplinary proceedings shall be conducted pursuant to §§ 16-19-67 to 16-19-70.4, inclusive.

Source: Supreme Court Rule 78-1, Rule V (a) (8).



§ 16-19-65 Consent by attorney to disbarment--Contents of affidavit.

16-19-65. Consent by attorney to disbarment--Contents of affidavit. An attorney who is the subject of an investigation into, or a pending proceeding involving allegations of misconduct may consent to disbarment, but only by delivering to the board an affidavit to be prepared by the board in the following form:

IN THE SUPREME COURT OF THE STATE OF SOUTH DAKOTA
In Re: )
__________ ) RESIGNATION
(Name) )
)
State of __________ ) ss
)
County of __________ )

I, __________, being duly sworn on oath, depose and say that my business address is __________ (Building No. and Name, if any, or Box No.), __________ (Street address, if any), __________ (City), __________ (State), ____ (Zip Code); that my residence address is __________ (No. Street), __________ (City), __________ (State), __________ (Zip Code), and that I hereby tender my resignation from membership in the State Bar of South Dakota and request and consent to my removal from the roster of those admitted to practice before the courts of this state and from membership in the State Bar.

I am aware that there is pending against me a formal complaint concerning alleged misconduct and/or that complaints, allegations or instances of alleged misconduct by me are under investigation by the State Bar Disciplinary Board and that such complaints, allegations and/or instances include:

(Brief description of alleged misconduct, including designation of provisions of the South Dakota Rules of Professional Conduct and statutes, if any, violated--and incorporation by reference of any formal complaint in a pending disciplinary proceeding.)

I do not desire to contest or defend against the above-described complaints, allegations or instances of alleged misconduct. I am aware of the rules of the Supreme Court and of the bylaws and rules of procedure of the State Bar of South Dakota with respect to admission, discipline, resignation and reinstatement of members of the State Bar, including SDCL 16-19-80. I understand that I shall not be permitted to practice law or act as a legal assistant within the State of South Dakota except as provided by §§ 16-18-34.4 to 16-18-34.7, inclusive. I understand that any future application by me for reinstatement will be treated as an application by one who has been disbarred for misconduct, and that, on such application, I shall not be entitled to a reconsideration or reexamination of the facts, complaints, allegations or instances of alleged misconduct upon which this resignation is predicated. I am aware that the Supreme Court may impose judgment for costs pursuant to SDCL 16-19-70.1.

Dated at __________, this ____ day of __________, 20 ____.
__________ (Signature of Attorney)

Subscribed and sworn to before me this ____ day of __________, 20 ____.
__________ Notary Public
My Commission Expires: __________

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 7; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XI (a); SL 1991, ch 431 (Supreme Court Rule 90-8); Supreme Court Rule 97-30; SL 2016, ch 246 (Supreme Court Rule 16-45), eff. July 1, 2016.



§ 16-19-66 Disbarment by consent--Public disclosure of order.

16-19-66. Disbarment by consent--Public disclosure of order. Upon receipt of an affidavit required by § 16-19-65, the board shall file it with the Supreme Court and the court shall enter an order disbarring the attorney on consent. The order disbarring the attorney on consent shall be a matter of public record. However, the affidavit required under the provisions of § 16-19-65 shall not be publicly disclosed or made available for use in any other proceeding except upon order of the Supreme Court. The Supreme Court shall order that the portions of the affidavit which may identify the complainant or other persons whose privacy interests have not been waived or otherwise made public be redacted by the clerk of the court before public disclosure.

Source: Supreme Court Rule 78-1, Rule XI (b), (c); Supreme Court Rule 97-31.



§ 16-19-67 Findings of fact, conclusions of law, and recommendation of investigating agency shall constitute a formal accusation.

16-19-67. Findings of fact, conclusions of law, and recommendation of investigating agency shall constitute a formal accusation. Formal disciplinary proceedings shall be conducted as follows:

(1) After investigation as provided in this chapter, the investigating agency may file with the Supreme Court, findings of fact, conclusions of law or conclusions pertaining to violations of applicable Rules of Professional Conduct, and a recommendation for formal discipline. Such filing constitutes a formal accusation against the respondent attorney.

(2) A copy of the formal accusation shall be served upon the respondent attorney by certified mail. Unless otherwise directed by the Supreme Court, the investigating agency shall continue to prosecute the formal proceedings. If the recommendation is for suspension or disbarment, it shall also include a finding as to the qualifications of the accused attorney to act as a legal assistant and a recommendation as to the restrictions or conditions of employment and supervision if the accused is allowed to act as a legal assistant under §§ 16-18-34.4 to 16-18-34.7, inclusive.

(3) The respondent attorney shall answer the formal accusation within thirty days and admit or deny the allegations therein. If the accused attorney admits the allegations or fails to answer the Supreme Court may proceed to render judgment.

(4) If the issue is joined it shall be tried by the Supreme Court which may refer the matter for the taking of testimony and the making of findings and recommendations.

(5) A reference may be to any circuit court judge or to a referee appointed by the Supreme Court in the same manner as provided for reference of cases in the circuit court so far as applicable.

(6) The reference shall include the files and records of the board's investigation of the accused attorney, including the transcript of any hearing conducted by the board.

(7) If the referee recommends suspension or disbarment the referee shall also make a finding as to the qualifications of the accused attorney to act as a legal assistant and a recommendation as to restrictions or conditions or employment and supervision if the accused is allowed to act as a legal assistant.
Source: SDC 1939 & Supp 1960, § 32.1218; SDCL § 16-19-15; Supreme Court Rule 78-1, Rule XX(k); SL 1995, ch 304 (Supreme Court Rule 94-11); Supreme Court Rule 97-32; SL 2016, ch 246 (Supreme Court Rule 16-46), eff. July 1, 2016.



§ 16-19-68 Repealed.

16-19-68. Repealed by SL 2016, ch 246 (Supreme Court Rule 16-47), eff. July 1, 2016.



§ 16-19-68.1 Accused attorney to appear before Supreme Court.

16-19-68.1. Accused attorney to appear before Supreme Court. At any hearing before the Supreme Court, the accused attorney shall appear in person unless the attorney's presence is excused by the Court.

Source: SL 2006, ch 336 (Supreme Court Rule 06-62), eff. July 1, 2006.



§ 16-19-69 Repealed.

16-19-69. Repealed by SL 1990, ch 435 (Supreme Court Rule 89-17).



§ 16-19-70 Repealed.

16-19-70. Repealed by SL 1990, ch 436 (Supreme Court Rule 89-18).



§ 16-19-70.1 Costs and expenses of disciplinary proceedings.

16-19-70.1. Costs and expenses of disciplinary proceedings. (a) State Bar of South Dakota. Costs and expenses incurred by the Disciplinary Board of the State Bar of South Dakota in the investigation or prosecution of any disciplinary or reinstatement proceeding under this chapter shall be paid by the State Bar, provided, however, that the expenses of a disciplinary proceeding may, in the discretion of the Supreme Court, be assessed against the attorney who is the subject of such proceeding.

(b) Attorney General. The Attorney General shall pay the costs and expenses his office incurs in the investigation or prosecution of any disciplinary proceeding under this chapter.

(c) Unified Judicial System. The Unified Judicial System shall pay the costs and expenses incurred by the referee, the court reporter and witnesses when a disciplinary action is referred to a referee under § 16-19-68.

Source: SL 1990, ch 439 (Supreme Court Rule 89-21); SL 2016, ch 246 (Supreme Court Rule 16-48), eff. July 1, 2016.



§ 16-19-70.2 Allowable costs and expenses.

16-19-70.2. Allowable costs and expenses. Expenses incurred by the board, the Attorney General, or the Unified Judicial System that were not covered by advance deposit and that have not been previously paid by the attorney who is the subject of a disciplinary or reinstatement proceeding may be assessed by the Supreme Court against said attorney in favor of the State of South Dakota and/or the State Bar of South Dakota according to their respective interests to cover the costs of a referee's mileage, meals, and rooms; a court reporter's mileage, meals, rooms, and transcript preparation; disciplinary counsel's mileage, meals, rooms, telephone charges, copying fees, and hourly charges for investigation and preparation for hearings, trials, and appeals, and appearances at hearings, trials, and appeals; witnesses' fees and mileage; and the board members' mileage, meals, and rooms, provided that proof of such costs shall be made as hereafter provided in § 16-19-70.3.

Source: SL 1990, ch 440 (Supreme Court Rule 89-22); SL 2016, ch 246 (Supreme Court Rule 16-49), eff. July 1, 2016.



§ 16-19-70.3 Proof of costs and expenses required.

16-19-70.3. Proof of costs and expenses required. An assessment for costs and expenses against an attorney requires the following proof:

(a) State Bar of South Dakota. A sworn statement of unreimbursed allowable costs filed with the clerk of the Supreme Court by the state bar prior to issuance of a final judgment.

(b) Attorney General and Unified Judicial System. Copies of approved expense vouchers for reimbursement of allowable costs and expenses associated with the disciplinary proceeding filed with the clerk of the Supreme Court by the attorney general or the finance office of the Unified Judicial System prior to issuance of a final judgment.
Source: SL 1990, ch 441 (Supreme Court Rule 89-23).



§ 16-19-70.4 Judgment for costs against attorney.

16-19-70.4. Judgment for costs against attorney. When judgment is rendered against an accused attorney or whenever judgment for reinstatement of an attorney is entered, said attorney may, at the discretion of the Supreme Court, be directed to make appropriate reimbursement of costs and expenses as provided in §§ 16-19-70.1 and 16-19-70.2.

Source: SL 1990, ch 442 (Supreme Court Rule 89-24).



§ 16-19-71 Advice to Supreme Court of discipline in another jurisdiction--Copy of order filed--Conclusive evidence of misconduct.

16-19-71. Advice to Supreme Court of discipline in another jurisdiction--Copy of order filed--Conclusive evidence of misconduct. All attorneys subjected to professional discipline in another jurisdiction, shall promptly inform the clerk of the Supreme Court and the board of such action. Upon being so informed, the clerk of the Supreme Court shall obtain a certified copy of such disciplinary order and file the same with the Supreme Court. Except as provided by § 16-19-74, a final adjudication in another jurisdiction that an attorney has been guilty of misconduct shall establish conclusively the misconduct for purposes of a disciplinary proceeding in this state.

Source: Supreme Court Rule 19, 1939; SDC 1939 & Supp 1960, § 32.1211; SDCL § 16-19-4; Supreme Court Rule 78-1, Rule XII (a), (e); SL 2006, ch 337 (Supreme Court Rule 06-63), eff. July 1, 2006; SL 2016, ch 246 (Supreme Court Rule 16-50), eff. July 1, 2016.



§ 16-19-72 Notice to attorney of disciplinary order from other jurisdiction.

16-19-72. Notice to attorney of disciplinary order from other jurisdiction. Upon receipt of a certified copy of an order demonstrating that an attorney admitted to practice in this state has been disciplined in another jurisdiction, the Supreme Court shall forthwith issue a notice directed to the attorney and a copy to the board containing:

(1) A copy of the order from the other jurisdiction; and

(2) An order directing that the attorney inform the Supreme Court, within thirty days from service of the notice, of any claim by the attorney predicated upon the grounds set forth in § 16-19-74 that the imposition of the identical discipline in this state would be unwarranted and the reasons therefor.

(3) Any claim by the attorney that imposition of identical discipline is unwarranted may be referred to the board for an investigation and report to the Supreme Court.

(4) In the event discipline imposed in another jurisdiction has been stayed, any reciprocal discipline in this state shall be deferred until such stay expires.
Source: Supreme Court Rule 19, 1939; SDC 1939 & Supp 1960, § 32.1211; SDCL § 16-19-4; Supreme Court Rule 78-1, Rule XII (b); SL 2006, ch 338 (Supreme Court Rule 06-64), eff. July 1, 2006; SL 2016, ch 246 (Supreme Court Rule 16-51), eff. July 1, 2016.



§ 16-19-73 Repealed.

16-19-73. Repealed by SL 2016, ch 246 (Supreme Court Rule 16-52), eff. July 1, 2016.



§ 16-19-74 Imposition of identical reciprocal discipline--Grounds for other disposition.

16-19-74. Imposition of identical reciprocal discipline--Grounds for other disposition. The Supreme Court shall impose the identical discipline unless the board or the attorney demonstrates, and the Supreme Court finds that on the record upon which the discipline is predicated it clearly appears:

(1) That the procedure was so lacking in notice or opportunity to be heard as to constitute a deprivation of due process; or

(2) That there was such an infirmity of proof establishing the misconduct as to give rise to the clear conviction that the Supreme Court could not, consistent with its duty, accept as final the conclusion on that subject; or

(3) That the misconduct established warrants substantially different discipline in this state; or

(4) That the attorney's conduct subject of discipline in another jurisdiction has been or is currently under investigation by the board.

Where the Supreme Court determines that any of said elements exist, the Supreme Court shall enter such other order as it deems appropriate.

Source: Supreme Court Rule 19, 1939; SDC 1939 & Supp 1960, § 32.1211; SDCL § 16-19-4; Supreme Court Rule 78-1, Rule XII (d); SL 2006, ch 339 (Supreme Court Rule 06-65), eff. July 1, 2006; SL 2016, ch 246 (Supreme Court Rule 16-53), eff. July 1, 2016.



§ 16-19-75 Newspaper publication of suspension or disbarment.

16-19-75. Newspaper publication of suspension or disbarment. The clerk of the Supreme Court shall cause a notice of every suspension or disbarment to be published in a newspaper of general circulation in the judicial circuit in which the disciplined attorney maintained an office for the practice of law.

Source: Supreme Court Rule 78-1, Rule XIII (e).



§ 16-19-76 Notice to courts of suspension or disbarment--Order for protection of clients.

16-19-76. Notice to courts of suspension or disbarment--Order for protection of clients. The clerk of the Supreme Court shall promptly transmit a certified copy of every order of suspension or disbarment to all judges in this state, and the presiding judge of each judicial circuit shall make such further order deemed necessary to fully protect the rights of the clients of the suspended or disbarred attorney.

Source: Supreme Court Rule 78-1, Rule XIII (f); SL 2016, ch 246 (Supreme Court Rule 16-54), eff. July 1, 2016.



§ 16-19-77 Effective date of suspension or disbarment--New matters not to be accepted--Winding up of pending business.

16-19-77. Effective date of suspension or disbarment--New matters not to be accepted--Winding up of pending business. Unless the Supreme Court shall otherwise order, orders imposing suspension or disbarment shall be effective thirty days after entry. The disbarred or suspended attorney, after entry of the order, shall not accept any new retainer or engage as an attorney for another in any new case or legal matter of any nature. However, during the period from the entry date of the order and its effective date the attorney may wind up and complete on behalf of any client, all matters which were pending on the entry date.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 8 (c); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (c); SL 2016, ch 246 (Supreme Court Rule 16-55), eff. July 1, 2016.



§ 16-19-78 Notice to office clients of disbarment or suspension.

16-19-78. Notice to office clients of disbarment or suspension. A disbarred or suspended attorney shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients being represented in pending matters, other than litigation or administrative proceedings, of the attorney's disbarment or suspension and consequent inability to act as an attorney after the effective date of the disbarment or suspension and shall advise such clients to seek legal advice of the client's own choice elsewhere.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 8 (a); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (a); SL 2016, ch 246 (Supreme Court Rule 16-56), eff. July 1, 2016.



§ 16-19-79 Notice to opposing counsel and clients involved in litigation of disbarment or suspension--Leave of court or agency to withdraw.

16-19-79. Notice to opposing counsel and clients involved in litigation of disbarment or suspension--Leave of court or agency to withdraw. A disbarred or suspended attorney shall promptly notify, or cause to be notified, by certified mail, return receipt requested, each client who is involved in pending litigation or administrative proceedings, and each attorney for an adverse party in such cases, of the disbarment or suspension and the attorney's consequent inability to act as an attorney after the effective date of the disbarment or suspension. The notice to be given to the client shall advise the client of the desirability and importance of prompt substitution of another attorney of the client's own choice.

In the event the client does not obtain substitute counsel before the effective date of the disbarment or suspension, the disbarred or suspended attorney shall move in the court or agency in which the proceeding is pending for leave to withdraw.

The notice to be given to the attorney or attorneys for an adverse party shall state the mailing address and place of residence of the client of the disbarred or suspended attorney.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 8 (b); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (b); SL 2016, ch 246 (Supreme Court Rule 16-57), eff. July 1, 2016.



§ 16-19-80 Affidavit of compliance filed by disbarred or suspended attorney.

16-19-80. Affidavit of compliance filed by disbarred or suspended attorney. Within ten days after the effective date of disbarment or suspension the disbarred or suspended attorney shall file with the Supreme Court an affidavit showing:

(1) That the attorney has fully complied with the provisions of the order and with this chapter; and with

(2) All other state, federal, and administrative jurisdictions to which the attorney is admitted to practice.

(3) Such affidavit shall also set forth the residence or other address of the disbarred or suspended attorney where communications to the attorney may thereafter be directed.
Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 8 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (d); SL 2016, ch 246 (Supreme Court Rule 16-58), eff. July 1, 2016.



§ 16-19-81 Record of compliance maintained by disbarred or suspended attorney--Condition precedent to reinstatement.

16-19-81. Record of compliance maintained by disbarred or suspended attorney--Condition precedent to reinstatement. A disbarred or suspended attorney shall keep and maintain records of the various steps taken under this chapter so that, in any subsequent proceeding, proof of compliance with this chapter and with the disbarment or suspension order will be available. Proof of compliance with this chapter is a condition precedent to any petition for reinstatement.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 8 (e); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (g); SL 2016, ch 246 (Supreme Court Rule 16-59), eff. July 1, 2016.



§ 16-19-82 Noncompliance by attorney as contempt.

16-19-82. Noncompliance by attorney as contempt. The failure of an attorney, including an attorney who has been disbarred or suspended, to comply fully and promptly with any of the provisions of this chapter or with any order or judgment entered in disciplinary proceedings shall constitute contempt and shall be punishable as such by the Supreme Court.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 11; SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XIII (h); SL 2016, ch 246 (Supreme Court Rule 16-60), eff. July 1, 2016.



§ 16-19-83 Reinstatement order required before resumption of practice--Time of application--Waiting period after denial of reinstatement.

16-19-83. Reinstatement order required before resumption of practice--Time of application--Waiting period after denial of reinstatement. No attorney suspended for more than three months or disbarred may resume practice until reinstated by order of the Supreme Court. A person who has been disbarred may not apply for reinstatement until the expiration of at least five years from the effective date of the disbarment. No petition for reinstatement under § 16-19-87 may be filed within one year following denial of a petition for reinstatement filed by or on behalf of the same person. An attorney suspended or disbarred shall not be permitted to act as a legal assistant except as provided by §§ 16-18-34.4 to 16-18-34.7, inclusive.

Source: Supreme Court Rule 78-1, Rule XIV (a), (b), (g); Supreme Court Rule 97-34; SL 2016, ch 246 (Supreme Court Rule 16-61), eff. July 1, 2016.



§ 16-19-84 Petition and hearing on reinstatement--Advance cost deposit--Burden of proof.

16-19-84. Petition and hearing on reinstatement--Advance cost deposit--Burden of proof. A petition for reinstatement by a disbarred or suspended attorney under § 16-19-87 may be filed with the secretary or designee of the board and shall be accompanied by a deposit in an amount to be set by the board to cover prior proceedings and anticipated expenses of the reinstatement proceeding. Upon receipt of the petition and the deposit the board shall promptly schedule a hearing at which the petitioner shall have the burden of demonstrating by clear and convincing evidence that the petitioner has the moral qualifications, competency and learning in law required for admission to practice law in this state and that petitioner's resumption of the practice of law within the state will not be detrimental to the integrity and standing of the bar or the administration of justice, or subversive of the public interest.

Source: Supreme Court Rule 78-1, Rule XIV (c), (e); Supreme Court Rule 89-19; SL 2016, ch 246 (Supreme Court Rule 16-62), eff. July 1, 2016.



§ 16-19-85 Participation by board counsel in hearing on reinstatement--Appearance by and examination of petitioner.

16-19-85. Participation by board counsel in hearing on reinstatement--Appearance by and examination of petitioner. In all proceedings before the board upon a petition for reinstatement, cross-examination of the witnesses and of the petitioner, and the submission of evidence, if any, in opposition to the petition shall be conducted by the board's counsel. Board members may inquire of the witnesses and of the petitioner into all matters required by § 16-19-84 for petitioner's readmission. The petitioner shall be present in person at the hearing and shall submit to such examination as the board deems proper.

Source: Supreme Court Rule 78-1, Rule XIV (c), (d); SL 1998, ch 327; SL 2016, ch 246 (Supreme Court Rule 16-63), eff. July 1, 2016.



§ 16-19-86 Board findings and recommendation on reinstatement--Placement on court calendar.

16-19-86. Board findings and recommendation on reinstatement--Placement on court calendar. After conducting a hearing on reinstatement, the board shall promptly file a report with the Supreme Court containing its findings and recommendations, together with the record. The Supreme Court shall then place the petition on the calendar for argument.

Source: Supreme Court Rule 78-1, Rule XIV (c); SL 2006, ch 340 (Supreme Court Rule 06-66), eff. July 1, 2006; SL 2016, ch 246 (Supreme Court Rule 16-64), eff. July 1, 2016.



§ 16-19-87 Dismissal of petition or order of reinstatement--Conditions imposed on petitioner.

16-19-87. Dismissal of petition or order of reinstatement--Conditions imposed on petitioner. If the Supreme Court finds the petitioner for reinstatement unfit to resume the practice of law, the petition shall be dismissed. If the Supreme Court finds the petitioner fit to resume the practice of law, the Supreme Court shall enter a judgment of reinstatement. The judgment may make reinstatement conditional upon:

(1) The payment of all or part of the expenses of the reinstatement and all prior proceedings; and

(2) The making of partial or complete restitution to parties harmed by the misconduct which led to petitioner's suspension or disbarment; and

(3) The furnishing of proof of competency as may be required in the discretion of the Supreme Court, which proof may include certification by the bar examiners of petitioner's successful completion of examinations for admission to practice after the suspension or disbarment
Source: Supreme Court Rule 78-1, Rule XIV (f); SL 1990, ch 438 (Supreme Court Rule 89-20); SL 2016, ch 246 (Supreme Court Rule 16-65), eff. July 1, 2016.



§ 16-19-88 Transfer to disability status of attorney judicially found incompetent.

16-19-88. Transfer to disability status of attorney judicially found incompetent. Where an attorney has been judicially declared incompetent or involuntarily committed on the grounds of incompetency or disability, the Supreme Court, upon proper proof of the fact, shall enter an order transferring such attorney to disability inactive status effective immediately and for an indefinite period until the further order of the court. A copy of such order shall be served upon such attorney, his guardian, and/or the director of the institution to which he has been committed in such manner as the court may direct.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (a); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (a).



§ 16-19-89 Petition by board for determination of impairment of attorney--Directions for investigation.

16-19-89. Petition by board for determination of impairment of attorney--Directions for investigation. The Disciplinary Board may petition the Supreme Court to suspend an attorney from the practice of law pending final hearing and disposition by the Supreme Court, upon good cause shown that the attorney, by reason of physical, mental, or other condition, including the abuse of drugs or alcohol, is impaired and that the impairment substantially adversely affects the attorney's ability to competently practice law. The court may take or direct such action as it deems necessary or proper to determine whether the attorney is so impaired, including the examination of the attorney by such qualified medical experts as the court shall designate.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (b); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (b); SL 1995, ch 305 (Supreme Court Rule 94-12).



§ 16-19-90 Notice to respondent of disability proceedings--Representation of respondent.

16-19-90. Notice to respondent of disability proceedings--Representation of respondent. The Supreme Court shall provide for such notice to the respondent of proceedings in the matter as it deems proper and advisable and may appoint an attorney to represent the respondent if he is without adequate representation.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (b); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (b).



§ 16-19-91 Burden of proof in disability and reinstatement proceedings.

16-19-91. Burden of proof in disability and reinstatement proceedings. In a proceeding seeking a transfer to disability inactive status under § 16-19-92, the burden of proof shall rest with the board. In a proceeding seeking an order of reinstatement to active status under § 16-19-98, the burden of proof shall rest with the attorney.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (e); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (e).



§ 16-19-92 Order transferring disabled attorney to inactive status--Pending disciplinary proceedings.

16-19-92. Order transferring disabled attorney to inactive status--Pending disciplinary proceedings. If, upon due consideration of the matter, the Supreme Court concludes that the attorney is incapacitated from continuing to practice law, it shall enter an order transferring him to disability inactive status on the grounds of such disability for an indefinite period and until the further order of the court. Any pending disciplinary proceeding against the attorney shall be held in abeyance. An attorney transferred to disability inactive status shall not be permitted to practice law or act as a legal assistant except as provided by §§ 16-18-34.4 to 16-18-34.7, inclusive.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (b); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (b); Supreme Court Rule 97-35.



§ 16-19-93 Reinstatement order required before disabled attorney resumes practice.

16-19-93. Reinstatement order required before disabled attorney resumes practice. No attorney transferred to disability inactive status under the provisions of § 16-19-88 or 16-19-92 may resume active status until reinstated by order of the Supreme Court.

Source: Supreme Court Rule 78-1, Rule XV (d).



§ 16-19-94 Petition for reinstatement by attorney in disability inactive status.

16-19-94. Petition for reinstatement by attorney in disability inactive status. Any attorney transferred to disability inactive status under the provisions of § 16-19-88 or 16-19-92 shall be entitled to petition for reinstatement to active status once a year or at such shorter intervals as the Supreme Court may direct in the order transferring the respondent to disability inactive status or any modification thereof. An attorney who has been placed on disability inactive status may not apply for reinstatement until any pending disciplinary investigation or proceeding has been concluded.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (d); Supreme Court Rule 97-36.



§ 16-19-95 Reinstatement of disabled attorney on judicial declaration of competency.

16-19-95. Reinstatement of disabled attorney on judicial declaration of competency. Where an attorney has been transferred to disability inactive status by an order in accordance with the provisions of § 16-19-88 and, thereafter, in proceedings duly taken, he has been judicially declared to be competent, the Supreme Court may dispense with further evidence that his disability has been removed and may direct his reinstatement to active status upon such terms as are deemed proper and advisable.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (d).



§ 16-19-96 Waiver of physician-patient privilege by petition for reinstatement of disabled attorney--Disclosure of names by petitioner.

16-19-96. Waiver of physician-patient privilege by petition for reinstatement of disabled attorney--Disclosure of names by petitioner. The filing of a petition for reinstatement to active status by an attorney transferred to disability inactive status because of disability shall be deemed to constitute a waiver of any doctor-patient privilege with respect to any treatment of the attorney during the period of his disability. The attorney shall be required to disclose the name of every psychiatrist, psychologist, physician, and hospital or other institution by whom or in which the attorney has been examined or treated since this transfer to disability inactive status and he shall furnish to the Supreme Court written consent to each to divulge such information and records as requested by court-appointed medical experts.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (f); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (f).



§ 16-19-97 Examination of petitioner for reinstatement--Expense of examination--Additional proof of competence required.

16-19-97. Examination of petitioner for reinstatement--Expense of examination--Additional proof of competence required. Upon application for reinstatement by an attorney in disability inactive status, the Supreme Court may take or direct such action as it deems necessary or proper to a determination of whether the attorney's disability has been removed including a direction for an examination of the attorney by such qualified medical experts as the court shall designate. In its discretion, the court may direct that the expense of such an examination shall be paid by the attorney, and that the attorney establish proof of competence and learning in law, which proof may include certification by the bar examiners of his successful completion of an examination for admission to practice.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (d).



§ 16-19-98 Order of reinstatement on removal of disability.

16-19-98. Order of reinstatement on removal of disability. A petition for reinstatement of an attorney in disability inactive status shall be granted by the Supreme Court upon a showing by clear and convincing evidence that the attorney's disability has been removed and he is fit to resume the practice of law. An attorney who has been placed on disability inactive status may not be reinstated until any pending disciplinary investigation or proceeding has been concluded.

Source: Sup. Ct. Disc. Rules Aug. 28, 1974, § 6 (d); SDCL Supp, 16-19 Appx.; Supreme Court Rule 78-1, Rule XV (d); Supreme Court Rule 97-37.



§ 16-19-99 Attorney discipline--Proceedings confidential--Violation as contempt--Exceptions.

16-19-99. Attorney discipline--Proceedings confidential--Violation as contempt--Exceptions. All proceedings involving allegations of misconduct by or the disability of an attorney shall be kept confidential until a formal complaint asking for disciplinary action is filed with the Supreme Court by the board or the attorney general, or the respondent-attorney requests that the matter be public, or the investigation is predicated upon a conviction of the respondent-attorney for a crime or, in matters involving alleged disability, the Supreme Court enters an order transferring the respondent-attorney to disability inactive status pursuant to § 16-19-88 or 16-19-92. All participants in the proceeding shall conduct themselves so as to maintain the confidentiality of the proceeding. Any violation by any person of the requirement of confidentiality shall constitute contempt and shall be punishable as such by the Supreme Court. This section shall not be construed to deny access to relevant information to authorized agencies investigating the qualifications of judicial candidates, the board of bar examiners or to other jurisdictions investigating qualifications for admission to practice, or an agency acting pursuant to order of the Chief Judge of the United States District Court for South Dakota concerning reciprocal discipline; or to law enforcement agencies investigating qualifications for government employment. In addition, the clerk of the Supreme Court shall transmit notice of all public discipline imposed by the Supreme Court on an attorney or the transfer to inactive status due to disability of an attorney to the national discipline data bank maintained by the American Bar Association.

Source: Supreme Court Rule 78-1, Rule XVI; Supreme Court Rule 95-12; SL 2009, ch 283 (Supreme Court Rule 09-04), eff. July 1, 2009.



§ 16-19-100 Retention of files and records of disbarred, suspended, or reinstated attorney.

16-19-100. Retention of files and records of disbarred, suspended, or reinstated attorney. The board shall, unless otherwise ordered by the Supreme Court, retain its files and records of any attorney who has been disbarred, suspended, placed on probationary status, publicly censured, or who has been later reinstated after a prior discipline until such time as the attorney dies, at which time the records may be expunged.

Source: SL 1991, ch 432 (Supreme Court Rule 90-9); SL 2016, ch 246 (Supreme Court Rule 16-66), eff. July 1, 2016.



APPENDIX TO CHAPTER 16-19

APPENDIX A. RULES OF PROCEDURE OF THE DISCIPLINARY BOARD OF THE STATE BAR OF SOUTH DAKOTA These rules describe the usual procedures employed by the board in the discharge of its duties to investigate complaints alleging attorney misconduct. However, procedures may vary in individual cases according to the circumstances of the matter being investigated and the conduct of the respondent attorney as the board may in its discretion determine to be appropriate. Questions or requests for variance should be addressed to the member to whom a complaint has been assigned.

1. Each complaint received by the board secretary or designee that is not dismissed pursuant 44 shall be distributed to the members of the board and board counsel for investigation and assigned by the secretary or designee to one member of the board who shall administer the initial investigation. The secretary or designee shall

(a) Acknowledge receipt and notify the complainant of the name and address of the board member to whom the complaint has been assigned;

(b) Provide a copy of the complaint to the respondent attorney who is the subject of the complaint along with the name and address of the assigned board member;

(c) Instruct the respondent attorney to respond in writing, not to exceed ten pages, to the assigned board member within ten days along with nine copies of the response for distribution; and

(d) Advise the complainant and the respondent attorney of the provisions of § 16-19-99 concerning confidentiality.

2. Upon receipt of the respondent attorney's written response the assigned board member shall distribute copies to the board members and board counsel and shall mail a copy to the complainant for a written reply.

3. The assigned member shall continue the investigation by mail or in person until the matter is ready for board determination and may engage the assistance of board counsel.

4. The board may act on the complaint by mail or at a regular or special meeting as follows:

(a) Dismiss the complaint if the alleged facts do not constitute a violation of the rules governing attorney conduct or the attorneys' oath. The board may, by a separate and unanimous vote, expunge the respondent attorney's record of the dismissed complaint.

(b) Continue the investigation or take such further action with respect to the attorney's conduct as the board deems appropriate.

5. In the event that the board deems it appropriate to have a hearing before the board concerning the respondent attorney's alleged conduct, the hearing shall be conducted in the following manner:

(a) Notice shall be given to the respondent attorney by board counsel by certified mail, return receipt requested, not less than ten days prior to the hearing and shall include a reference to these rules and to the Rules of Professional Conduct.

(b) A transcript shall be kept by a court reporter.

(c) The chair or a member designated by the chair shall conduct the hearing with a quorum of the board present.

(d) The chair shall advise the respondent attorney of the right to be heard, to offer witnesses, to be represented by counsel and to have a record of the proceedings kept. The procedure shall be as follows:

(1) The respondent attorney, after being sworn or the respondent's counsel may make a statement and may examine the respondent attorney.

(2) Witnesses on behalf of the respondent attorney may testify after being sworn. Witnesses will be first examined by respondent attorney or respondent's counsel and thereafter by board counsel and members of the board.

(3) Respondent shall be examined by board counsel and board members.

(4) The complainant or other witnesses may be called and examined by board counsel and members of the board with cross examination by respondent or respondent's counsel.

(5) Respondent or respondent's counsel or both may make a closing statement subject to such time limits as the board may require.

(6) The board shall consider the matter off the record and out of hearing of the respondent and in closed session.

(e) The board may dismiss the complaint, caution or admonish the respondent attorney, impose conditions on respondent attorney pursuant to § 16-19-60, impose a private reprimand pursuant to 16-19-61, or commence formal disciplinary proceedings pursuant to § 16-19-67, et seq.

(f) If the board's decision is within the purview of § 16-19-61 the respondent attorney may, within ten days of receipt of the board's decision file written objections. The objections will be considered by the board by means of written correspondence among the members or at a special meeting if deemed appropriate.

(g) The board shall notify the respondent attorney by mail of changes, if any, in the findings and recommendations made as a result of the objections.

(h) The board shall notify the complainant of the board's decision when it is final.
Source: SL 2016, ch 246 (Supreme Court Rule 16-67), eff. July 1, 2016.






Chapter 20 - Expanded Media Coverage Of Trial Court Proceedings

§ 16-20-1 Definitions.

16-20-1. Definitions. As used in these rules, the following terms mean:

(a) "Judicial proceeding" or "proceeding" includes all public arguments, hearings, trials, or other proceedings before a trial court, except those specifically excluded by these rules. These rules do not apply to coverage of ceremonial or nonjudicial proceedings.

(b) "Expanded media coverage" includes audio or video recording or broadcasting, televising, electronic recording, or photographing of judicial proceedings for the purpose of gathering and disseminating news and educational or instructional information to the public. Any other use, absent express written permission of the court is prohibited.

(c) "Audio media coverage" includes audio recording or broadcasting or electronic recording of judicial proceedings for the purpose of gathering and disseminating news and educational or instructional information to the public. Any other use, absent express written permission of the court is prohibited.

(d) "Trial court" or the "court" means a South Dakota circuit or magistrate court in which a judicial proceeding is taking place.

(e) "Media coordinator" means the circuit court administrator for the circuit in which judicial proceedings are taking place.

(f) "News media" means personnel of a newspaper or other periodical, news service, radio station, television station, or television network, who deliver news to the general public on a regular and consistent basis in print, electronic or digital format.
Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011; SL 2014, ch 261 (Supreme Court Rule 14-02), eff. Feb. 20, 2014.



§ 16-20-2 General.

16-20-2. General. (a) Expanded media coverage or audio media coverage must be conducted in conformity with applicable statutes, rules, and caselaw.

(b) Nothing herein shall alter the obligation of any attorney to comply with the provisions of the Rules of Professional Conduct governing trial publicity.

(c) Except as otherwise provided by these rules, electronic recording by moving camera, still camera, and audio device, and broadcasting is prohibited as to all judicial proceedings in a courtroom during sessions of a trial court. This prohibition does not apply to the use of cameras in a courtroom for courtroom security purposes, the videotaped or audio recording of proceedings to create the official record of a case, or to interactive video hearings.

(d) If the court and all parties consent in writing or on the record at least one week prior to the commencement of a judicial proceeding, the court may authorize expanded media coverage of the proceeding under the conditions and standards set forth in these rules.

(e) If the court consents in writing or on the record at least one week prior to the commencement of a judicial proceeding, it may authorize audio media coverage of the proceeding, or a portion thereof, under the conditions and standards set forth in these rules that are applicable to audio coverage.

Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-3 Conditions.

16-20-3. Conditions. (a) There shall be no audio or video recording or broadcast in cases or proceedings not accessible to the public.

(b) Audio or video recording or broadcast of judicial proceedings shall be limited to proceedings conducted within the courtroom and shall not extend to activities or events substantially related to the judicial proceedings that occur in other areas of the courthouse.

(c) There shall be no audio or video recording or broadcast of jurors at any time during any judicial proceeding, including voir dire.

(d) During or preceding a jury trial, there shall be no audio or video recording or broadcast of hearings that take place outside the presence of the jury unless the court and parties consent to coverage of such hearings. Such hearings include, but are not limited to, hearings to determine the admissibility of evidence and hearings to determine various motions such as motions to suppress evidence, for judgment of acquittal, in limine, and to dismiss.

(e) There shall be no audio or video recording or broadcast of in-chambers conferences.

(f) There shall be no audio or video recording or broadcast of conferences between the attorneys and their clients or co-counsel, or of sidebar conferences between the attorneys and the court.

(g) There shall be no audio or video recording or broadcast within or from the courtroom during recesses or any other time the trial judge is not present and presiding.

(h) There shall be no focusing on and photographing of materials on counsel or clerk tables or the judicial bench.

(i) The courtroom shall not be used to conduct interviews before or after the judicial proceedings.

(j) No media film, videotape, still photograph or audio reproduction of a judicial proceeding shall be admissible as evidence in any subsequent or collateral proceeding, including any retrial or appeal thereof, except by order of the court.

(k) The quantity and type of equipment permitted in the courtroom shall be subject to the discretion of the court within the guidelines set out in these rules.

(l) Notwithstanding the provisions of these rules, the court, upon written application, may permit the use of equipment or techniques at variance with these rules, provided the application for variance is made at least three days prior to the scheduled judicial proceeding. Variances may be allowed by the court without advance application or notice if all counsel and parties consent.

(m) It shall be the responsibility of the media to settle disputes among media representatives, facilitate pooling where necessary, and implement procedures that meet the approval of the court prior to any coverage and without disruption to the court. The media coordinator will coordinate media coverage and act as liaison between the media and the court.

(n) The court reserves the right to obtain, for historical purposes, a copy of any audio recordings, visual tape or film recordings or published photographs made of its proceedings. The media coordinator will be responsible for providing the court with this duplicate copy.

(o) All expenses incurred in expanded media coverage of the judicial proceedings, including duplication of materials to provide to the court, shall be the responsibility of the news media.

(p) Expanded media coverage or audio media coverage may be provided only by persons or organizations that are part of the news media.

(q) Under all circumstances, the court retains the discretion to exclude or terminate electronic coverage or broadcast of its proceedings. This discretion is not to be exercised in an effort to edit the proceedings, but where deemed necessary in the interests of justice or where these rules have been violated. This rule does not otherwise limit or restrict the first amendment rights of the news media to cover and report judicial proceedings.

(r) The court shall retain ultimate control of the application of these rules over the broadcasting, recording or photographing of its proceedings. Any decision made by the court under these rules is final and not subject to appeal, except as provided in § 16-20-7.

(s) These rules are designed primarily to provide guidance to media and courtroom participants and are subject to modification by the court at any time.

(t) Failure to comply with the court's rules or orders regarding coverage and broadcast is punishable by sanction or contempt proceedings pursuant to South Dakota law.

Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-4 Media coordinator.

16-20-4. Media coordinator. The court and all interested members of the media shall work, whenever possible, with and through the media coordinator regarding all arrangements for expanded media coverage or audio media coverage.

Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-5 Standards.

16-20-5. Standards. Media representatives providing expanded media coverage or audio media coverage of a judicial proceeding shall comply with the standards for conduct and attire, technical standards and standards for equipment and pooling set forth in §§ 15-24-9, 15-24-11 and 15-24-12 with the following modifications:

(a) Where those rules require approval of a matter by "the court" or the "Chief Justice," approval shall be obtained from the circuit or magistrate judge presiding over the judicial proceeding.

(b) Video cameras, still cameras, and other equipment to be used by the media in the courtroom during judicial proceedings must not produce distracting light or noise. No artificial lighting device of any kind shall be employed with a video camera or still camera.

(c) Notwithstanding § 15-24-12(a), the number of video cameras in the courtroom shall be limited to one operated by not more than one cameraperson.

(d) Notwithstanding § 15-24-12(b), the number of still camera photographers in the courtroom shall be limited to one who is allowed two camera bodies.

(e) In addition to the pooling provisions in § 15-24-12(e), if there is no advance media agreement as to pooling arrangements, the court shall prohibit the media from the audio or video recording or broadcast of the judicial proceeding.
Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-6 Hearing.

16-20-6. Hearing. Before limiting, suspending, or terminating expanded media coverage as previously consented to by all the parties or audio media coverage as previously consented to by the judge, the judge presiding in the case may hold an on-the-record hearing, if such hearing will not delay or disrupt the judicial proceeding. In the event that a hearing is not possible, affidavits may be used. Following a hearing or ruling based on affidavits, a written order must be issued.

Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.



§ 16-20-7 Appellate review.

16-20-7. Appellate review. Appellate review of a judge's order to deny, terminate, suspend, limit, or exclude expanded media coverage or audio media coverage must be in accordance with the South Dakota Rules of Appellate Procedure.

There will be no stay of a judicial proceeding pending an appeal or other request for relief from a judge's order denying, limiting, suspending, or terminating media coverage. If a judicial proceeding has ended before completion of an appeal or other request for relief, the Supreme Court may nonetheless issue a ruling for future guidance on similar issues.

Source: SL 2011, ch 233 (Supreme Court Rule 10-09), eff. July 1, 2011.






Chapter 21 - Electronic Document Management System--Official Court Record

§ 16-21-1 Definitions.

16-21-1. Definitions. (a) "Electronic Document Management System" ("EDMS") means a collection of computer software application programs and hardware devices that provide a means of organizing and controlling the creation, management and retrieval of documents through their life cycle.

(b) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means within the Unified Judicial System's EDMS.

(c) "Electronic signature" means an electronic symbol or process attached to or logically associated with a document, that can be executed or adopted by the user with the intent to sign a document.

Source: SL 2012, ch 255, § 1 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-2 Electronic document management system policy.

16-21-2. Electronic Document Management System Policy. The State Court Administrator, in consultation with the Unified Judicial System Technology Council, shall prepare and publish an Electronic Document Management System Policy specifying EDMS policy and procedure within the clerk of courts office. Such policy may be amended as necessary and appropriate to carry out the provisions of these rules establishing an EDMS.

Source: SL 2012, ch 255, § 2 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-3 EDMS conversion.

16-21-3. EDMS conversion. For those counties with EDMS capabilities, the clerk of courts office shall not maintain a paper court file in any case commenced after the effective date of this rule except as otherwise provided in the EDMS policy. The clerk of courts shall electronically scan all paper documents and convert them to electronic documents pursuant to the EDMS policy.

Source: SL 2012, ch 255, § 3 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-4 Official record.

16-21-4. Official record. (1) Whenever available, the official court record shall be the electronic file maintained by the Unified Judicial System. The official record shall also include, however, any conventional documents or exhibits filed and maintained in accordance with the policy for EDMS. The clerk of court shall maintain the official court record in an electronic format or in a combination of electronic and nonelectronic formats as required. Documents filed by traditional methods shall be electronically scanned and made part of the official record in accordance with the EDMS policy. If a document submitted by traditional methods is not of sufficient graphical quality to be legible when electronically scanned into the EDMS, the clerk shall maintain the document in paper format.

(2) An electronic transmission or print-out from the EDMS that shows the clerk's seal attesting to the document's authenticity shall be considered an official record or certified copy of the original.

(3) Any court rule requiring that a document be an original, be on paper or another tangible medium, or be in writing, is satisfied by the electronic image defined as the original document in this rule. No record or signature may be denied legal effect or enforceability solely because it is in electronic form.

(4) A requirement that a document or signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached or logically associated with the document or signature.

(5) Court personnel will electronically file all official documents entered by the court. This applies to any electronic documents generated by the court and shall include orders, judgments, memoranda, papers, notices and any other official document.
Source: SL 2012, ch 255, § 4 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-5 Signatures of judges and court officials.

16-21-5. Signatures of judges and court officials. The requirement that any court record or document be signed is met by use of an electronic signature. The submission of a document signed with an "/s/ name" or electronic image of the traditional signature when filed with the login and password of a judge or court official shall constitute an original signature for all purposes. An electronic signature is considered to be the original signature upon the court record or document for all purposes under this rule and other applicable statutes or rules.

Source: SL 2012, ch 255, § 5 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-6 Confidential information.

16-21-6. Confidential information. The confidentiality of an electronic record, or an electronic copy thereof, is the same for the equivalent paper record. Access to confidential information, regardless of form, shall only be to the extent provided by law. The EDMS shall place a visible mark identifying confidential or sealed information and restrict access accordingly.

Source: SL 2012, ch 255, § 6 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-7 Certification and authentication of court record.

16-21-7. Certification and authentication of court record. A court document may be certified as an official copy only if the original document is on file with the court. In addition to manually certifying documents with a handwritten signature, any custodian of a court document may also use an electronic signature and seal to certify or authenticate documents that are in electronic format. A raised seal on the copy from the issuing court shall not be required.

Source: SL 2012, ch 255, § 7 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-8 Public access.

16-21-8. Public access. Public access to the electronic documents filed in the EDMS shall be available at no charge at the clerk's office during regular business hours through a public access terminal or any other reasonable means to provide access to publicly available portions of an electronic record. Fees for copies of electronic documents shall be as provided by law.

Source: SL 2012, ch 255, § 8 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.



§ 16-21-9 Electronic transmission.

16-21-9. Electronic transmission. To the extent reasonably practicable, a clerk shall distribute through electronic means all communications, including orders, judgments, notices and any other communications to attorneys and self-represented litigants in any pending proceeding.

Source: SL 2012, ch 255, § 9 (Supreme Court Rule 12-01), eff. Feb. 21, 2012.






Chapter 21A - Circuit Court Electronic Filing Rules

§ 16-21A-1 Definitions.

16-21A-1. Definitions. (1) "Registered user" means an attorney or party registered with the South Dakota Odyssey® electronic filing system.

(2) "Electronic filing system" means the Odyssey® file and serve system maintained by the South Dakota Unified Judicial System.

(3) "Confidential" means any records not accessible to the public as provided by § 15-15A-7. A document marked as "confidential" means that the document will not be accessible to the public but will be accessible to court personnel and attorneys or parties in the case as permitted by applicable law or court order.

(4) "Sealed" means any record where access is restricted by order of the court. A document marked "sealed" will not be accessible to the public but will be accessible to court personnel and attorneys or parties in the case as permitted by applicable law or court order.

(5) "Electronic Signature" means an electronic symbol or process attached to or logically associated with a document executed or adopted by a user with the intent to sign a document.

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.



§ 16-21A-2 Electronic filing.

16-21A-2. Electronic filing. (1) Documents filed electronically in the circuit courts or magistrate courts, excluding small claims, shall be submitted through the Odyssey® electronic filing system in all counties where available. Any user shall be required to register with the court and designate an email address prior to using the electronic filing system. The presiding judge of a judicial circuit may direct that small claims cases be filed through the electronic filing system except as specifically exempted by these rules or court order.

(2) Effective July 1, 2014, except as specifically exempted by these rules or court order, all filings, notices, petitions, pleadings, motions, briefs or documents, with the exception of small claims, shall be filed electronically for all civil case types. For criminal case types all documents, except the initiating pleading or documents specifically exempted by these rules or court order, shall be filed electronically. Self-represented litigants may file electronically, but shall not be required to file electronically. On a showing of good cause, an attorney required to file electronically may be granted leave of court to file paper documents with the clerk of court. The service of any summons or subpoena shall follow the requirements of § 15-6-4 or 15-6-45(c) as applicable.

(3) Registered users will receive electronic notice when documents are entered into the system. Registration for electronic filing constitutes written consent to electronic service of all documents filed in accordance with these rules and the Rules of Civil Procedure. Electronic service through the electronic filing system shall be deemed service by mail for purposes of adding an additional three days to any prescribed period.

(4) Documents that will not be accepted for electronic filing, unless otherwise directed to be filed electronically by the court, include:

(a) New criminal case initiating documents;

(b) Motions requesting that a document be sealed and original sealed documents;

(c) Trial or hearing exhibits;

(d) Wills to be retained for safekeeping pursuant to § 29A-2-515;

(e) Oversized documents that cannot be scanned effectively;

(f) Documents not of sufficient graphical quality to be legible when scanned;

(g) Administrative appeal records filed with the court pursuant to § 1-26-33;

(h) Discovery documents as provided by § 15-6-5(g); and

(i) Any other documents directed by the court not to be filed electronically.

(5) A document filed or served electronically has the same legal effect as a paper document.

(6) Any signature on a document filed electronically is considered that of the attorney or party it purports to be for all purposes. If it is established that the documents were transmitted without authority, the court shall strike the filing.

(7) Documents requiring signatures of more than one party may be electronically filed either by (a) submitting a scanned document containing all necessary signatures; (b) identifying on the document the parties whose signatures are required and by the submission of a notice of endorsement by the other parties no later than seven days after filing; or (c) in any other manner approved by the court. When filing documents that require signatures from other parties, it is not permissible to insert a "/s/" for another person's signature.

(8) All paragraphs, excluding attachments, shall be numbered in all documents, except briefs, filed electronically. Reference to material in such documents shall be to paragraph number, not page number.

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.



§ 16-21A-3 Filing formats.

16-21A-3. Filing formats. Approved formats for documents filed electronically are WordPerfect (.wpd), Word (.doc or .docx), Tagged Image File (.tif) and text searchable Portable Document File (.pdf).

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.



§ 16-21A-4 Time of filing.

16-21A-4. Time of filing. (1) A document in compliance with the rules and submitted electronically to the court clerk of court by 11:59 p.m. central standard time or daylight savings time as applicable shall be considered filed on that date.

(2) After reviewing an electronically filed document, the clerk of court must inform the filer, through an e-mail generated by the Odyssey® system, whether the document has been accepted or rejected. A document may be rejected (a) if it is filed in the wrong county; (b) applicable filing fees are not paid or waived; (c) the document is incomplete or contains missing information; (d) or fails to comply with applicable statutory requirements or these rules.

(3) Any applicable fees associated with the filing must be paid at the time the document is filed. A request for the waiver of fees must accompany the filing of the document. If the request to waive such fees is denied the party must submit any applicable fee within seven days.

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.



§ 16-21A-5 Confidentiality--Sealed documents.

16-21A-5. Confidentiality--Sealed documents. (1) A party electronically filing a document that is not accessible to the public in whole or in part is responsible for redaction or designating the document as confidential or sealed before transmitting it to the court. For any redacted document a sealed version of the original unredacted document should also be filed electronically.

(2) In documents prepared for filing with the court, information that would otherwise be included in the document but required by § 15-15A-9 not to be disclosed in court documents must be separately filed on a Confidential Information Form and may be included in those documents only by reference.

(3) It is the responsibility of the parties to seek advance approval from the court for submitting a document as sealed or confidential if that document is not already declared confidential or sealed by existing law, court rules or order. The title of a sealed or confidential document will appear on any electronic register of actions for the case.

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.



§ 16-21A-6 Retention.

16-21A-6. Retention. A registered attorney electronically filing or serving a document, or any person filing a petition for mental illness commitment, is deemed to represent that the document so filed or served is a true and correct copy of the original. The original, if in hardcopy form, shall be maintained by the filing attorney or person filing a mental illness commitment for 120 days after the date of electronic filing or service, whichever is later. Self-represented litigants electronically filing or serving a document shall maintain the original document in hardcopy form for two years after the date of electronic filing and service, whichever is later. Both attorneys and self-represented litigants shall make the original document available upon request of the court, the signatories, or other parties during the required retention period. In the event of a failure to comply with this provision the court may make such orders in regard to the failure as are appropriate under the circumstances including, but not limited to, the following: order that the electronic document be considered the original document for all purposes; prohibit the party from introducing designated matters in evidence as a result of the failure to comply; strike any relevant pleadings or parts thereof; stay further proceedings until the order is obeyed; dismiss the action or proceeding or any part thereof; order the party to pay reasonable expenses, including attorney's fees, caused by the failure as the court may determine appropriate. In lieu of any of the foregoing, or in addition thereto, the court may treat such failure as a contempt of court.

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.



§ 16-21A-7 Electronic service.

16-21A-7. Electronic service. (1) A party who files a document electronically must serve the document by electronic means if the recipient consents to accept documents served electronically. All documents filed electronically must be served electronically through the Odyssey® system except for documents served on or by self-represented litigants. On a showing of good cause, an attorney may be granted leave of court to serve paper documents or to be exempt from receiving electronic service.

(2) Electronic service is not effective if the party making service learns that the attempted service did not reach the person to be served.

(3) After July 1, 2014, any party not exempt from electronic filing must designate an e-mail address for accepting electronic service and for receiving electronic service through the electronic filing system.

(4) The court may electronically file and serve on registered attorneys and parties any judgments, orders, notices or other documents prepared by the court in such cases provided the attorney or party to be served has designated an e-mail address for receiving electronic service.

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.



§ 16-21A-8 Original documents.

16-21A-8. Original documents. An original document submitted for filing in paper form may be scanned by the clerk of court and destroyed after thirty days. A party may request the return of any original document filed with the clerk of court by submitting a document request return form with the document when it is delivered for filing along with a self-addressed stamped envelope. See Appendix "Document Return Request Form."

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.



§ 16-21A-9 Technical issues--Relief.

16-21A-9. Technical issues--Relief. On a showing of good cause, the court may grant appropriate relief if electronic filing or electronic service was not completed due to technical problems.

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.



§ 16-21A-10 Scope.

16-21A-10. Scope. Unless specifically provided otherwise in this rule or inconsistent with its provisions, the Rules of Civil and Criminal Procedure shall govern electronic filings.

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.



APPENDIX TO CHAPTER 16-21A

APPENDIX TO CHAPTER 16-21A

DOCUMENT RETURN REQUEST FORM

STATE OF SOUTH DAKOTA, ) In Circuit Court
)
County of ___________________ ) _______________ Judicial Circuit
A. B., )
Plaintiff )
vs. ) DOCUMENT RETURN
C. D., ) REQUEST
Defendant )
I am requesting that the following document(s) submitted for scanning or as a trial exhibit in the above-named case be returned:
List documents to be returned
_____ I request that the document(s) be returned by mail and have enclosed a self-addressed stamped envelope.
_____ I will pick up the document(s) on __________.
Dated ____________________
Signed: ____________________ Party or Party's Attorney of Record
Address: ____________________
RETURN RECEIPT
Received document(s) this ____ day of __________, __________.
Signed: ____________________

Source: SL 2014, ch 254 (Supreme Court Rule 13-12), eff. July 1, 2014.






Chapter 22 - Public Safety Improvement Programs

§ 16-22-1 Definitions.

16-22-1. Definitions. Terms used in chapters 1-15, 1-54, 16-14, 16-22, 23A-27, 23A-47, 24-15, 24-15A, and 32-23 mean:

(1) "Alcohol or drug accountability program," the 24/7 program or the HOPE program described in §§ 16-22-8 and 16-22-9;

(2) "Board," the Board of Pardons and Paroles;

(3) "Case plan," an individualized, documented accountability and behavior change strategy that:

(a) Matches the type and intensity of supervision to the assessed risk of reoffending;

(b) Targets and prioritizes the specific criminal risk factors of the individual, with attention to addressing barriers to learning and participation; and

(c) Establishes a timetable for achieving specific behavioral goals, including a schedule for payment of victim restitution, child support, and other financial obligations;

(4) "Court-ordered financial obligation," money that an offender is required to pay and can include restitution, fines, costs, and fees, but does not include child support payments;

(5) "Criminal risk factors," characteristics and behaviors that, when addressed or changed, affect a person's risk for committing crimes. The term includes: antisocial behavior; antisocial personality; criminal thinking; criminal associates; dysfunctional family; low levels of employment or education; poor use of leisure and recreation; and substance abuse;

(6) "Department," the Department of Corrections;

(7) "Evidence-based practices," supervision policies, procedures, and practices and treatment and intervention programs and practices that scientific research demonstrates reduce recidivism among individuals under correctional supervision;

(8) "Outcome measure," a metric that captures an agency's effectiveness in impacting a condition within the population served or condition of public safety;

(9) "Oversight council," the council established by § 16-22-21;

(10) "Parolee," an offender under parole or suspended sentence supervision by the Department of Corrections;

(11) "Performance measure," a metric that captures agency performance on critical variables that are central to accomplishing the agency mission and goals within this chapter;

(12) "Recidivism," a return to prison within three years of release due to a parole or suspended sentence violation or due to a prison sentence as a result of a new felony conviction. However, for the purposes of §§ 16-22-3, 16-22-15, and 16-22-24, the term means being convicted of a felony while on probation supervision or within three years after discharge from probation;

(13) "Risk and needs assessment review," an examination of the results of a validated risk and needs assessment;

(14) "Secretary," the secretary of the Department of Corrections;

(15) "Treatment," when used in a criminal justice context, targeted interventions that focus on criminal risk factors in order to reduce the likelihood of criminal behavior and reflect evidence based practices;

(16) "Validated risk and needs assessment," an actuarial tool scientifically proven to determine a person's risk to reoffend and criminal risk factors, that when addressed, can reduce the person's likelihood of engaging in future criminal behavior.
Source: SL 2013, ch 101, § 1.



§ 16-22-2 Drug court advisory council.

16-22-2. Drug court advisory council. The Chief Justice shall establish an advisory council to address the operational, coordination, resource, information management, and evaluation needs of the drug courts.

Source: SL 2013, ch 101, § 2.



§ 16-22-3 Drug court defined.

16-22-3. Drug court defined. For the purposes of this chapter, a drug court is a court supervised alternative to incarceration and includes drug, driving under influence, and other specialty court dockets aimed at increasing offender accountability and decreasing recidivism.

Source: SL 2013, ch 101, § 3.



§ 16-22-4 Drug court program.

16-22-4. Drug court program. The Supreme Court may establish a drug court program in any court that has jurisdiction over criminal cases.

Source: SL 2013, ch 101, § 4.



§ 16-22-5 Promulgation of drug court rules.

16-22-5. Promulgation of drug court rules. The Supreme Court shall establish rules pursuant to § 16-3-1 for the eligibility criteria for participation in a drug court. No offender participating in a drug court is entitled to earned discharge on probation pursuant to § 16-22-17.

Source: SL 2013, ch 101, § 5.



§ 16-22-5.1 Key components for drug courts.

16-22-5.1. Key components for drug courts. South Dakota drug courts shall adhere to the following ten key components in order to maintain the fidelity and preserve the structural integrity of such programs:

Key Component 1: Drug courts integrate alcohol and other drug treatment services with justice system case processing.

Key Component 2: Using a non-adversarial approach, prosecution and defense counsel promote public safety while protecting participants' due process rights.

Key Component 3: Eligible participants are identified early and promptly placed in the drug court program.

Key Component 4: Drug courts provide access to a continuum of alcohol and other drug related treatment and rehabilitation services.

Key Component 5: Abstinence is monitored by frequent alcohol and other drug testing.

Key Component 6: A coordinated strategy governs drug court responses to participants' compliance.

Key Component 7: Ongoing judicial interaction with each drug court participant is essential.

Key Component 8: Monitoring and evaluation measure the achievement of program goals and gauge effectiveness.

Key component 9: Continuing interdisciplinary education promotes effective drug court planning, implementation, and operations.

Key Component 10: Forging partnerships among drug courts, public agencies, and community-based organizations generates local support and enhances drug court effectiveness.

Source: SL 2014, ch 255 (Supreme Court Rule 13-13, § 2), eff. Jan. 1, 2014.



§ 16-22-5.2 Standards and guidelines in accordance with key components.

16-22-5.2. Standards and guidelines in accordance with key components. The State Court Administrator's Office, in consultation with the Statewide Drug Court Advisory Board, shall implement statewide standards and guidelines in accordance with the ten key components to ensure the effectiveness and maintain the fidelity of the drug courts.

Source: SL 2014, ch 255 (Supreme Court Rule 13-13, § 3), eff. Jan. 1, 2014.



§ 16-22-5.3 Standards in accordance with best practices publication.

16-22-5.3. Standards in accordance with best practices publication. The State Court Administrator's Office, in consultation with the Statewide Drug Court Advisory Board, shall implement statewide standards in accordance with "Adult Drug Court Best Practice Standards," published by the National Association of Drug Court Professionals.

Source: SL 2014, ch 255 (Supreme Court Rule 13-13, § 4), eff. Jan. 1, 2014.



§ 16-22-6 Admissibility of drug court participant's statements and reports in legal proceedings.

16-22-6. Admissibility of drug court participant's statements and reports in legal proceedings. Nothing contained in this section may be construed to permit a judge to impose, modify, or reduce a sentence below the minimum sentence required by law. No statement made by a drug court participant in connection with the court's program or directives, nor any report made by the staff of the court or program connected to the court, regarding a participant's use of controlled substances is admissible as evidence against the participant in any legal proceeding or prosecution. However, if the participant violates the conditions or is terminated from drug court, the reasons for the violation or termination may be considered in sanctioning, sentencing, or otherwise disposing of the participant's case.

Source: SL 2013, ch 101, § 6.



§ 16-22-6.1 Drug court sanctions.

16-22-6.1. Drug court sanctions. For any person admitted to a drug court, as defined in § 16-22-3, a sanction may include the imposition of jail time and this sanction may be imposed irrespective of § 23A-27-18.1. However, any jail term shall be credited toward any incarceration imposed upon a subsequent revocation of a suspended execution of sentence. The Supreme Court shall promulgate rules, pursuant to chapter 16-3, defining the best practices for drug court sanctions.

Source: SL 2015, ch 119, § 1.



§ 16-22-7 Semiannual drug court performance report.

16-22-7. Semiannual drug court performance report. The Unified Judicial System shall semiannually report performance measures on drug courts to the oversight council.

Source: SL 2013, ch 101, § 7.



§ 16-22-8 HOPE probation programs.

16-22-8. HOPE probation programs. The Supreme Court is authorized to establish South Dakota HOPE probation programs in any court that has jurisdiction over criminal cases.

Source: SL 2013, ch 101, § 9, eff. Jan. 1, 2014; SL 2016, ch 113, § 1.



§ 16-22-9 Promulgation of HOPE probation program rules.

16-22-9. Promulgation of HOPE probation program rules. The Supreme Court shall establish rules pursuant to § 16-3-1 for the programs consistent with the following components, modeled after the national HOPE court initiative:

(1) Involvement and commitment of criminal justice officials including judges, state's attorneys, defense attorneys, law enforcement, court services officers, and treatment providers;

(2) Eligibility criteria focused on offenders with a high risk to reoffend, without consideration of the current offense;

(3) Judicial involvement in setting and communicating to the probationer program expectations and consequences for noncompliance;

(4) Frequent, effective, and randomized drug and or alcohol testing;

(5) Swift, certain, and proportional sanctions for noncompliance with program conditions;

(6) Swift and certain warrant service for absconding; and

(7) Compilation, evaluation, and publicly reported program results.
Source: SL 2013, ch 101, § 10, eff. Jan. 1, 2014; SL 2016, ch 113, § 2.



§ 16-22-10 Evaluation of program impact on public safety.

16-22-10. Evaluation of program impact on public safety. Each program shall be evaluated for the impact on public safety outcomes. The Unified Judicial System shall report performance measures for the programs semiannually to the oversight council.

Source: SL 2013, ch 101, § 11, eff. Jan. 1, 2014; SL 2016, ch 113, § 3.



§ 16-22-11 Promulgation of rules governing evidence-based felony probation supervision practices.

16-22-11. (Section effective October 1, 2013) Promulgation of rules governing evidence-based felony probation supervision practices. The Supreme Court shall establish rules pursuant to § 16-3-1 governing evidence-based felony probation supervision practices, including a validated risk and needs assessment, and targeting the probationer's criminal risk factors with suitable supervision and intervention, focusing resources on moderate-risk and high-risk offenders.

Source: SL 2013, ch 101, § 14, eff. Oct. 1, 2013.



§ 16-22-12 Report of probation practices and training implementation.

16-22-12. (Section effective October 1, 2013) Report of probation practices and training implementation. The Unified Judicial System shall monitor and report semiannually to the oversight council the extent to which practices of probation supervision, as adopted in rule by the Supreme Court, as well as training requirements prescribed in §§ 16-22-15 and 16-14-4 are implemented.

Source: SL 2013, ch 101, § 15, eff. Oct. 1, 2013.



§ 16-22-13 Promulgation of rules regarding graduated sanctions program.

16-22-13. (Section effective October 1, 2013) Promulgation of rules regarding graduated sanctions program. The Supreme Court shall establish rules pursuant to § 16-3-1 to develop a graduated sanctions procedure and grid to guide court services officers in determining the appropriate response to a violation of conditions of probation. The graduated sanctions program shall use short jail stays as the most severe sanction within the grid, shall collect data related to the use of sanctions and their outcomes, and shall include a process for reviewing sanctions that are challenged by the probationer. The rules shall vest statewide oversight of graduated sanctions procedure, use, and data collection with the State Court Administrator's Office.

The system of graduated sanctions shall be created with the following objectives:

(1) Responding to violations of probation quickly, consistently and proportionally, based on the nature of the violation and the risk level of the probationer;

(2) Reducing the time and resources expended by the court to respond to violations; and

(3) Reducing the commission of new crimes and revocation rates.
Source: SL 2013, ch 101, § 16, eff. Oct. 1, 2013.



§ 16-22-14 Report of graduated sanctions.

16-22-14. (Section effective October 1, 2013) Report of graduated sanctions. The State Court Administrator's Office shall report semiannually to the oversight council the number and percentage of probationers who received a graduated sanction.

Source: SL 2013, ch 101, § 17, eff. Oct. 1, 2013.



§ 16-22-15 Evidence-based practices training.

16-22-15. Evidence-based practices training. Any person who exercises supervision over a probationer pursuant to § 23A-27-12.1 or provides intervention services to any probationer shall receive sufficient training on evidence-based practices, how to target criminal risk factors to reduce recidivism, recognizing the signs and symptoms of mental health problems, and defusing mental health crises.

Source: SL 2013, ch 101, § 18, eff. Oct. 1, 2013; SL 2017, ch 109, § 29.



§ 16-22-16 Case history and risk and needs assessment of probationer.

16-22-16. (Section effective October 1, 2013) Case history and risk and needs assessment of probationer. If a probationer is sentenced to a term of imprisonment in the state penitentiary, the Unified Judicial System shall transfer the case history of the probationer including the results of a risk and needs assessment conducted on the probationer to the Department of Corrections.

Source: SL 2013, ch 101, § 19, eff. Oct. 1, 2013.



§ 16-22-17 Promulgation of rules regarding earned discharge credits.

16-22-17. Promulgation of rules regarding earned discharge credits. The Supreme Court shall establish rules pursuant to § 16-3-1 for the criteria and procedure for earning and awarding earned credits for discharge from probation.

Source: SL 2013, ch 101, § 22.



§ 16-22-18 Award of earned discharge credits.

16-22-18. Award of earned discharge credits. The State Court Administrator's Office shall oversee the award of earned discharge credits of at least fifteen days for each month a probationer is in compliance with the terms and conditions of supervision.

Source: SL 2013, ch 101, § 23.



§ 16-22-19 Eligibility for earned discharge.

16-22-19. Eligibility for earned discharge. Each offender placed on felony probation for a term of at least six months, except an offender placed on probation for a conviction of a sex offense as defined in § 22-24B-1, or a violation of sex offender registry requirements, or a violation of community safety zone requirements and who will serve time in the community under probation supervision, is eligible for earned discharge and completion of sentence under § 16-22-18.

Source: SL 2013, ch 101, § 24.



§ 16-22-20 Report of earned discharge credits.

16-22-20. Report of earned discharge credits. The State Court Administrator's Office shall provide semiannually to the oversight council the number and percent of probationers who qualify for earned discharge credits and the average amount of credits earned by offenders.

Source: SL 2013, ch 101, § 25.



§ 16-22-21 Oversight council responsible for monitoring and reporting performance and outcome measures.

16-22-21. Oversight council responsible for monitoring and reporting performance and outcome measures. There is hereby established an oversight council responsible for monitoring and reporting performance and outcome measures related to the provisions set forth in this chapter. The Unified Judicial System shall provide staff support for the council.

Source: SL 2013, ch 101, § 67.



§ 16-22-22 Membership of oversight council.

16-22-22. Membership of oversight council. The oversight council shall be composed of thirteen members. The Governor shall appoint four members, including one member from the Board of Pardons and Paroles, one member from the Department of Corrections, one member from the Department of Social Services, and one additional member who shall serve as chair. The Chief Justice shall appoint four members, one of whom shall be a defense attorney. The majority leader of the Senate shall appoint two legislative members of the Senate, one from each political party. The majority leader of the House of Representatives shall appoint two legislative members of the House of Representatives, one from each political party. The Attorney General shall appoint one member.

Source: SL 2013, ch 101, § 68.



§ 16-22-23 Meetings of oversight council--Termination--Powers and duties.

16-22-23. Meetings of oversight council--Termination--Powers and duties. The oversight council shall meet within ninety days after appointment and shall meet at least semiannually thereafter. The oversight council terminates five years after its first meeting, unless the Legislature, by joint resolution, continues the oversight council for a specified period of time.

The oversight council has the following powers and duties:

(1) Review the recommendations of the criminal justice initiative work group in the final report dated November 2012, and track implementation and evaluate compliance with this chapter;

(2) Review performance and outcome measures proposed by the Department of Corrections, Unified Judicial System, and Department of Social Services;

(3) Review performance and outcome measure reports submitted semiannually by the Department of Corrections and Unified Judicial System pursuant to §§ 1-54-9, 16-22-7, 16-22-10, 16-22-12, 16-22-14, 16-22-20, 16-22-24, 23A-47-8, 24-15A-47, 24-15A-49, and 24-15A-53 and evaluate the impact of § 23A-4-3;

(4) Review of behavioral health intervention outcomes delivered to probationers and parolees administered by Department of Social Services pursuant to § 16-22-24;

(5) Review the payments of the reinvestment fund to counties, pursuant to § 1-15-36, the number of probationers above the trend line, and the rate of felony convictions to prison and probation by each county;

(6) Review the number and length of stay of offenders admitted to the Department of Corrections, particularly in the categories included in this chapter;

(7) Review the activities of §§ 23A-27-18.1, 32-23-4.1, 32-23-4.6, and 32-23-4.9, including:

(a) The number of offenders supervised and the number of violations of the conditions pursuant to § 32-23-4.9; and

(b) The number and percent of offenders in § 23A-27-18.1 imprisoned in the county jail for more than one hundred eighty days; and

(8) Prepare and submit an annual summary report of the performance and outcome measures that are part of this chapter to the Legislature, Governor, and Chief Justice. The report should include recommendations for improvements and a summary of savings generated from this chapter.
Source: SL 2013, ch 101, § 69.



§ 16-22-24 Treatment and intervention programs.

16-22-24. Treatment and intervention programs. Treatment and intervention programs, as used in this section, mean substance abuse, mental health, or cognitive based treatment received by probationers or parolees.

All treatment and intervention programs for parolees and probationers shall be intended to reduce recidivism as demonstrated by research or documented evidence.

Payment for substance abuse or mental health treatment services may be made only if the services are recommended through an assessment conducted by a provider accredited by the Department of Social Services. Payment for cognitive based treatment services may be made only if the services are recommended through a risk and needs assessment tool used by the Department of Corrections or the Unified Judicial System.

The Department of Social Services shall collect data related to the participation, completion and treatment outcomes of all probationers and parolees receiving treatment services paid for by the Department of Social Services. The Department of Social Services shall report this information semiannually to the oversight council.

The Department of Corrections shall collect data on the recidivism outcomes of parolees receiving treatment and interventions. The Department of Corrections shall report this information semiannually to the oversight council.

The Unified Judicial System shall collect data on the recidivism outcomes of probationers receiving treatment and interventions, the number and the percentage of probationers referred for mental health assessment, the number and the percentage of probationers referred for mental health treatment, and the annual cost of probationer mental health assessments and treatment both in total and separated by funding source. The Unified Judicial System shall report this information semiannually to the oversight body established pursuant to § 16-22-21.

Source: SL 2013, ch 101, § 70; SL 2017, ch 109, § 32.



§ 16-22-25 Grant program for adult community residential services to reduce risk of recidivism.

16-22-25. Grant program for adult community residential services to reduce risk of recidivism. There is hereby established the alternative care program to be administered by the Unified Judicial System. The Unified Judicial System shall award grants to nonprofit entities within the State of South Dakota that provide indigent adults with extended residential alternative care programs designed to reduce the risk of recidivism. The grants shall be awarded for room and board costs for South Dakota residents of the program with a maximum award of thirty dollars per day per resident. Any grant award shall be distributed in quarterly installments.

Source: SL 2015, ch 120, § 1, eff. Mar. 19, 2015.



§ 16-22-26 Request for proposals .

16-22-26. Request for proposals. The Unified Judicial System shall initiate a request for proposal and publicize the availability of the grant funding and any procedures for obtaining grants pursuant to § 16-22-25.

Source: SL 2015, ch 120, § 2, eff. Mar. 19, 2015.



§ 16-22-27 Report by grant recipient.

16-22-27. Report by grant recipient. The recipient of any such grant shall prepare a report containing information on the results and outcomes for program participants including: completion rates, termination rates, graduation rates, and recidivism data. The report shall be submitted to the Legislature no later than November 15, 2016.

Source: SL 2015, ch 120, § 3, eff. Mar. 19, 2015.



§ 16-22-28 Probation and parole policies for sanctioning positive urinalysis test for controlled substance.

16-22-28. Probation and parole policies for sanctioning positive urinalysis test for controlled substance. The Unified Judicial System, for probation, and the Department of Corrections, for parole, shall each revise the respective agency's policies for probation and parole requiring a minimum sanction of some period of incarceration for a urinalysis test that is positive for a controlled substance. The sanction shall be imposed for the initial positive test. The policies may exempt a residual positive urinalysis. Any drug court or other specialty court which has an approved sanctioning grid is exempt from the provisions of this section.

Source: SL 2017, ch 92, § 1.



§ 16-22-29 Compliant discharge from probation or parole upon completion of treatment--Conditions.

16-22-29. Compliant discharge from probation or parole upon completion of treatment--Conditions. A parolee or probationer who is eligible for earned discharge credits and serving a sentence or sentences exclusively subject to presumptive probation pursuant to § 22-6-11, regardless of date of offense, shall be discharged from probation or parole supervision upon completion of all treatment programs required as a condition of the person's probation or parole provided the parolee or probationer has been on supervision for a minimum of twelve full continuous calendar months and in the twelve full continuous calendar months the parolee or probationer:

(1) Has not been under or received a sanction for violation of conditions of supervision;

(2) Has not absconded from supervision;

(3) Has not been placed in jail or prison;

(4) Has not had a probation or parole violation report submitted and does not have a pending probation or parole violation report or pending criminal offense; and

(5) Has complied with all conditions of the person's supervision including completion of any treatment program required as a condition of probation or parole.

A parolee or probationer serving an eligible South Dakota sentence in another state under the Interstate Compact for Adult Offender Supervision who meets the criteria in this section is entitled to discharge in the same manner as a parolee or probationer supervised in South Dakota. Each drug court participant who meets the criteria in this section is entitled to discharge in the same manner as a parolee or probationer if the participant has successfully completed the drug court program.

Within thirty days following a probationer or parolee meeting the criteria for discharge under this section, the supervising court services officer or parole agent shall submit a notice of compliant discharge.

The notice of compliant discharge for a parolee shall be submitted to the secretary of the Department of Corrections. If the secretary finds the parolee met the criteria for compliant discharge, the secretary shall within fifteen days of receipt of the notice from the parole agent issue a certificate of discharge pursuant to § 24-15A-7.

The notice of compliant discharge for a probationer shall be submitted to the sentencing court. If the court finds that the probationer has met the criteria for compliant discharge, the court shall enter an order discharging the probationer from probation.

A parolee or probationer who meets the criteria for a compliant discharge but, prior to the issuance of the certificate of discharge, receives a formal sanction, absconds, is placed in jail or prison, violates supervision conditions resulting in the submission of a parole or probation violation report, or who fails to comply with supervision conditions shall be removed from the compliant discharge process. The offender shall be retained on supervision or in custody.

Source: SL 2017, ch 92, § 3.



§ 16-22-30 Report to oversight council on probation and parole infractions.

16-22-30. Report to oversight council on probation and parole infractions. The Unified Judicial System and the Department of Corrections shall annually submit a report to the oversight council which includes aggregate statistics on the number of probation or parole infractions and the sanction for each. The report shall also include a summary of the incentives given to probationers or parolees under supervision.

Source: SL 2017, ch 92, § 5.



§ 16-22-31 Report of Interstate Drug Trafficking Task Force to oversight council

16-22-31. Report of Interstate Drug Trafficking Task Force to oversight council. The Interstate Drug Trafficking Task Force shall quarterly submit a report to the chair of the oversight council which includes aggregate statistics on the number of arrests made by the task force, the underlying felonies for those arrests, and the amount of drugs seized by the task force.

Source: SL 2017, ch 92, § 6.






Chapter 23 - Attorney Recruitment in Rural Counties and Municipalities

§ 16-23-1 Attorney recruitment assistance program established.

16-23-1. Attorney recruitment assistance program established. The Unified Judicial System may establish a program to assist rural counties and municipalities in recruiting attorneys.

Source: SL 2013, ch 102, § 1; SL 2017, ch 93, § 1.



§ 16-23-2 Application to participate--Assessment .

16-23-2. Application to participate--Assessment. Each interested county or municipality shall apply to the Unified Judicial System. Before making a determination of eligibility, the Unified Judicial System shall conduct a county or municipality assessment designed to evaluate the county or municipality's need for an attorney and its ability to sustain and support an attorney. The Unified Judicial System shall maintain a list of counties and municipalities that have been assessed and are eligible for participation in the recruitment assistance program established by this chapter. The Unified Judicial System may revise any county or municipality assessment or conduct a new assessment as necessary to reflect any change in conditions within a county or municipality.

Source: SL 2013, ch 102, § 2; SL 2017, ch 93, § 2.



§ 16-23-2.1 County eligibility to participate.

16-23-2.1. County eligibility to participate. A county is eligible to participate in the recruitment assistance program if the county:

(1) Has a population of ten thousand persons or less;

(2) Agrees to provide the county's portion of the incentive payment pursuant to the provisions of this chapter; and

(3) Is determined to be eligible by the Unified Judicial System.
Source: SL 2017, ch 93, § 3.



§ 16-23-2.2 Municipality eligibility to participate.

16-23-2.2. Municipality eligibility to participate. A municipality is eligible to participate in the recruitment assistance program if the municipality:

(1) Has a population of three thousand five hundred persons or less;

(2) Agrees to provide the municipality's portion of the incentive payment pursuant to the provisions of this chapter; and

(3) Is determined to be eligible by the Unified Judicial System.
Source: SL 2017, ch 93, § 4.



§ 16-23-3 Considerations for selection of participating counties and municipalities.

16-23-3. Considerations for selection of participating counties and municipalities. In making the selection of the participating counties and municipalities, the Unified Judicial System shall consider:

(1) The demographics of the county or municipality;

(2) The age and number of the current membership of the county or municipality bar;

(3) The recommendation of the presiding circuit judge;

(4) The programs of economic development within the county or municipality;

(5) The geographical location compared to other counties or municipalities receiving assistance;

(6) The evaluation of the attorney seeking assistance under the program;

(7) Any existing or previous ties of the applicant to the county or municipality; and

(8) Any prior participation by the county or municipality in the program.
Source: SL 2013, ch 102, § 3; SL 2017, ch 93, § 5.



§ 16-23-4 Attorney eligibility to participate.

16-23-4. Attorney eligibility to participate. Any attorney licensed to practice in South Dakota is eligible to participate in the recruitment assistance program established pursuant to this chapter. The attorney shall agree to practice in an eligible rural county or municipality for at least five years. No more than a total of thirty-two attorneys may participate in the program. No attorney may be added to the program after July 1, 2022.

Source: SL 2013, ch 102, § 4; SL 2015, ch 121, § 2; SL 2017, ch 93, § 6.



§ 16-23-5 Incentive payment to participating attorneys.

16-23-5. Incentive payment to participating attorneys. Any attorney who fulfills the requirements of the recruitment assistance program established pursuant to this chapter, is entitled to receive an incentive payment in five equal annual installments, each in an amount equal to ninety percent of the University of South Dakota School of Law resident tuition and fees as determined on July 1, 2013.

Source: SL 2013, ch 102, § 5; SL 2017, ch 93, § 7.



§ 16-23-6 Agreement for payment of recruitment assistance--Repayment upon breach.

16-23-6. Agreement for payment of recruitment assistance--Repayment upon breach. Any agreement for the payment of recruitment assistance pursuant to this chapter shall obligate the rural county or municipality served by the attorney to provide thirty-five percent of the total amount of the incentive payment in five equal annual installments. After the rural county or municipality certifies to the Unified Judicial System that the county or municipality has paid the attorney the annual amount and the State Bar of South Dakota or its designee has paid fifteen percent of the annual installment to the Unified Judicial System, the Unified Judicial System shall pay to the attorney the remaining balance of the total installment payment amount for that year. The Unified Judicial System shall pay the required amount out of funds appropriated pursuant to this chapter and the funds received from the State Bar of South Dakota pursuant to this chapter. A county or municipality may prepay its portion of the incentive payment at any time during the five-year period.

If an attorney has breached the agreement, the attorney shall repay all sums received pursuant to this chapter under the terms and conditions set by the Unified Judicial System. Failure to make repayment is grounds for discipline by the State Bar of South Dakota and the Supreme Court.

Source: SL 2013, ch 102, § 6; SL 2017, ch 93, § 8.



§ 16-23-7 County and municipality funding.

16-23-7. County and municipality funding. Any rural county or municipality may appropriate funds for the purpose of carrying out the provisions of this chapter. A rural county or municipality may enter an agreement with any county, municipality, school district, or nonprofit entity to assist the county or municipality in carrying out the provisions of this chapter.

Source: SL 2013, ch 102, § 7; SL 2017, ch 93, § 9.



§ 16-23-8 Filing and approval of recruitment assistance agreement.

16-23-8. Filing and approval of recruitment assistance agreement. No recruitment assistance agreement entered into pursuant to the provisions of this chapter is effective until it is filed with and approved by the Unified Judicial System. The agreement shall provide that the attorney practice law full-time in the eligible county or municipality for at least five years. The Supreme Court may promulgate rules necessary to implement the provisions of this chapter pursuant to chapter 1-26.

Source: SL 2013, ch 102, § 8; SL 2017, ch 93, § 10.



§ 16-23-9 Ineligibility for participation in other program.

16-23-9. Ineligibility for participation in other program. No person may participate in the program established pursuant to the provisions of this chapter if the person has previously participated in the program, or any other state or federal scholarship, loan repayment, or tuition reimbursement program that obligates the person to provide attorney services within an underserved area.

Source: SL 2013, ch 102, § 9.



§ 16-23-10 Annual report on status of program.

16-23-10. Annual report on status of program. The Unified Judicial System shall annually file with the Legislative Research Council a report on the status of the program.

Source: SL 2013, ch 102, § 13.



§ 16-23-11 Payments from State Bar of South Dakota.

16-23-11. Payments from State Bar of South Dakota. In order to fully fund the incentive payment, the Unified Judicial System is specially authorized to receive from the State Bar of South Dakota fifteen percent of the total amount of an incentive payment authorized pursuant to this chapter in five equal annual installments and place the funds in the Unified Judicial System other fund fiduciary fund.

Source: SL 2013, ch 102, § 14.









Title 17 - NOTICE AND PUBLICATION

Chapter 01 - Actual and Constructive Notice

§ 17-1-1 Kinds of notice.

17-1-1. Kinds of notice. Notice is either actual or constructive.

Source: CivC 1877, § 2106; CL 1887, § 4740; RCivC 1903, § 2449; RC 1919, § 12; SDC 1939, § 65.0501.



§ 17-1-2 Actual notice.

17-1-2. Actual notice. Actual notice consists in express information of a fact.

Source: CivC 1877, § 2107; CL 1887, § 4741; RCivC 1903, § 2450; RC 1919, § 13; SDC 1939, § 65.0502.



§ 17-1-3 Constructive notice.

17-1-3. Constructive notice. Constructive notice is notice imputed by the law to a person not having actual notice.

Source: CivC 1877, § 2108; CL 1887, § 4742; RCivC 1903, § 2451; RC 1919, § 14; SDC 1939, § 65.0503.



§ 17-1-4 Circumstances constituting constructive notice.

17-1-4. Circumstances constituting constructive notice. Every person who has actual notice of circumstances sufficient to put a prudent man upon inquiry as to a particular fact, and who omits to make such inquiry with reasonable diligence, is deemed to have constructive notice of the fact itself.

Source: CivC 1877, § 2109; CL 1887, § 4743; RCivC 1903, § 2452; RC 1919, § 15; SDC 1939, § 65.0504.



§ 17-1-5 False notice not validated by event.

17-1-5. False notice not validated by event. A notice which is false when given is not valid by the subsequent happening of the event.

Source: CivC 1877, § 2110; CL 1887, § 4744; RCivC 1903, § 2453; RC 1919, § 16; SDC 1939, § 65.0505.






Chapter 02 - Legal Newspapers and Publication of Notice

§ 17-2-1 Notices to be published in legal newspaper--Affidavit of publication.

17-2-1. Notices to be published in legal newspaper--Affidavit of publication. All legal and other official notices shall be published in a legal newspaper as defined in this chapter, and the affidavit of publication shall state that such newspaper is a legal newspaper, which affidavit shall be prima facie evidence of that fact; and every affidavit of publication shall state in plain terms the fees charged thereon.

Source: SL 1887, ch 51, § 3; CL 1887, § 1431; SL 1893, ch 114, § 2; RPolC 1903, §§ 1848, 1851; RC 1919, §§ 7070, 7073; SDC 1939, § 65.0507; SL 1949, ch 445, § 5.



§ 17-2-2 Repealed.

17-2-2. Repealed by SL 1985, ch 165, § 1.



§ 17-2-2.1 Requirements for legal newspaper--Language--Size--Duration and frequency of publication.

17-2-2.1. Requirements for legal newspaper--Language--Size--Duration and frequency of publication. No publication is a legal newspaper for publishing legal and other official notices unless, for at least one year prior to publication of such notices, the publication is printed in the English language and contains at least four pages per issue, with at least one hundred twenty square inches of printed matter per page; and if the publication is a daily, is distributed at least five days each week, or if not a daily, is distributed at least once each week for at least fifty weeks each year. In any week in which there is a legal holiday, no more than four issues of a daily newspaper are necessary.

Source: SL 1985, ch 165, § 2.



§ 17-2-2.2 Price and circulation requirements.

17-2-2.2. Price and circulation requirements. A legal newspaper shall, for at least one year prior to publication of legal and official notices, maintain a definite price of not less than fifty percent of its published price, and shall be paid for by no less than fifty percent of those to whom it is distributed. Such legal newspaper shall have a minimum paid circulation of at least two hundred and be intended for distribution and circulation to the general public, without regard to business, trade, or profession.

Source: SL 1985, ch 165, § 3.



§ 17-2-2.3 Content requirements.

17-2-2.3. Content requirements. A legal newspaper shall contain reports of happenings of recent occurrences of a varied nature, such as political, social, moral, and religious subjects and miscellaneous reading matter, and for at least one year prior to publication of legal and official notices devote at least twenty-five percent of its total column space in at least one-half of its issues in any calendar year to such nonpaid news content. No more than eighty percent of the space devoted to such news content may duplicate any other publication, unless the duplicated material is from recognized general news services.

Source: SL 1985, ch 165, § 4.



§ 17-2-2.4 Office and mailing permit requirements.

17-2-2.4. Office and mailing permit requirements. A legal newspaper shall, for at least one year prior to publication of legal and official notices, maintain a known office of publication in the community where its mailing permit of original entry is issued, for the purpose of gathering news, soliciting advertising, and conducting general newspaper business. The terms "printed" or "published" mean that the newspaper is published where it maintains its known office of publication as described in this section, but no newspaper may have more than one place where it is published at the same time.

Source: SL 1985, ch 165, § 5.



§ 17-2-2.5 Ownership and circulation statements--Involuntary suspension of publication--Existing legal newspapers.

17-2-2.5. Ownership and circulation statements--Involuntary suspension of publication--Existing legal newspapers. In order to maintain legal newspaper status, the newspaper shall publish and submit to the secretary of state before January first of each year a sworn statement of ownership and circulation on forms prescribed by the secretary of state. Continuous publication within the meaning of this section and §§ 17-2-2.1 to 17-2-2.4, inclusive, is not deemed to be interrupted by any involuntary suspension of publication resulting from loss, destruction, failure, or unavailability of operating facilities, equipment, or personnel from any cause, and any newspaper so affected is not disqualified as a legal newspaper if publication is resumed within one week after it again becomes possible. This section and §§ 17-2-2.1 to 17-2-2.4, inclusive, do not disqualify as a legal newspaper any publication which, prior to January 1, 1985, was a legal newspaper, so long as it continues to meet the requirements under which it previously qualified.

Source: SL 1985, ch 165, § 6.



§ 17-2-3 Status as legal newspaper unaffected by consolidation.

17-2-3. Status as legal newspaper unaffected by consolidation. The consolidation or union of any two or more newspapers, any or all of which were before such consolidation legal newspapers as defined in § 17-2-2.1, does not affect the legality of the newspaper formed by the consolidation. The consolidated newspaper shall be deemed to have complied with the requirements prescribed for a legal newspaper and to be a legal newspaper as defined in § 17-2-2.1.

Source: SL 1895, ch 131; RPolC 1903, § 1850; RC 1919, § 7069; SL 1919, ch 250; SL 1937, ch 185; SDC 1939, § 65.0508; SL 1939, ch 298; SL 1943, ch 318; SL 1968, ch 271; SL 1987, ch 29, § 8.



§ 17-2-4 Repealed.

17-2-4. Repealed by omission from SL 1968, ch 271.



§ 17-2-5 to 17-2-9. Repealed.

17-2-5 to 17-2-9. Repealed by SL 1985, ch 15, § 3.



§ 17-2-10 Publication in adjoining county if no legal newspaper published in county.

17-2-10. Publication in adjoining county if no legal newspaper published in county. Whenever publication of any kind of order or notice is required in a newspaper in a county and there is no legal newspaper published in such county at the time publication begins, and there is no specific provision as to how such publication shall in that event be made, it shall be sufficient if the publication is made in a newspaper published in an adjoining county.

Source: SL 1893, ch 114, § 3; RPolC 1903, § 1852; RC 1919, § 7071; SDC 1939, § 65.0509.



§ 17-2-11 Publication in county or nearest adjoining county if no legal newspaper published in municipality or district.

17-2-11. Publication in county or nearest adjoining county if no legal newspaper published in municipality or district. Whenever publication of any kind of order or notice is required in a newspaper in any municipality, or other district in a county and there is no legal newspaper published in such municipality, or district and there is no specific provision as to how such publication shall in that event be made, it shall be sufficient if the publication is made in any newspaper published in the county where the municipality, or district is situated, and if none is published in the county, then in any newspaper of the adjoining county, any part of the boundary line of which is nearest said municipality, or district, and if more than one county is equidistant by boundary, then in any of said counties.

Source: SL 1893, ch 114, § 3; RPolC 1903, § 1852; RC 1919, § 7071; SDC 1939, § 65.0509; SL 1992, ch 60, § 2.



§ 17-2-12 Publication in existing legal newspapers if not enough legal newspapers published in county.

17-2-12. Publication in existing legal newspapers if not enough legal newspapers published in county. Where publication is required in more than one newspaper in any municipality, county, or other district, and the required number of legal newspapers are not being published in such municipality, county, or other district at the time publication begins, publication in such newspaper or newspapers, as are actually being published in such municipality, county, or other district at the time publication begins, shall be sufficient.

Source: SDC 1939, § 65.0509; SL 1992, ch 60, § 2.



§ 17-2-13 Substitute publication where legal newspaper refuses publication--Affidavit of refusal.

17-2-13. Substitute publication where legal newspaper refuses publication--Affidavit of refusal. Whenever publication is required in any legal newspaper and the editor of such newspaper shall refuse to make the publication for any reason other than nonpayment of his fee for the same, it shall then be sufficient legal notice by publication to publish such notice in any other legal newspaper which would be qualified for publication of such notice under §§ 17-2-10 to 17-2-12, inclusive, in the event the newspaper refusing to publish such notice did not exist, or to give such notice in any legal manner available if no newspaper is then qualified to publish the same. The affidavit of any disinterested person that he presented such notice to the editor or foreman of such newspaper with request for publication and that publication was refused and stating the reason why such publication was refused if any was given, shall be attached to the proof of giving the notice as finally given and shall be prima facie evidence of its contents and the rights of any such person thereafter relying on the same in good faith, shall not be prejudiced by any claim that such publication was not in fact refused.

Source: SDC 1939, § 65.0509.



§ 17-2-14 Repealed.

17-2-14. Repealed by SL 1985, ch 15, § 3.



§ 17-2-15 Repealed.

17-2-15. Repealed by SL 1974, ch 55, § 50.



§ 17-2-16 Designation of newspaper in which execution notice published.

17-2-16. Designation of newspaper in which execution notice published. In all cases of publications of notices in connection with sales upon an execution, the plaintiff may designate the newspaper, published within the county, in which such notice shall be published.

Source: SL 1887, ch 51, § 1; CL 1887, § 1430; SL 1891, ch 66; RPolC 1903, § 1847; RC 1919, § 7072; SL 1929, ch 203; SL 1937, ch 183; SDC 1939, § 65.0512; SL 1939, ch 299; SL 1945, ch 357; SL 1957, ch 500.



§ 17-2-17 Day on which weekly publication made--Interval between publications.

17-2-17. Day on which weekly publication made--Interval between publications. Whenever in any act or statute providing for the publishing of notices, the phrase "successive weeks," "weeks successively," "consecutive weeks," or "weeks consecutively" is used, the term weeks shall be construed to mean calendar weeks, and the publication upon any day in such weeks shall be sufficient publication for that week, except that at least five days shall intervene between such publications, and all publications heretofore or hereafter made in accordance with the provisions of this section or § 17-2-18 shall be deemed legal and valid.

Source: SL 1889, ch 38; RCivC 1903, § 2445; RC 1919, § 8; SDC 1939, § 65.0506; SL 1943, ch 317.



§ 17-2-18 Weekly publication constituting publication for stated number of days.

17-2-18. Weekly publication constituting publication for stated number of days. Unless the context otherwise plainly requires, whenever publication is directed by a statute or rule of court for a stated number of days or for not less than a stated number of days before or after the event to be noticed, it shall mean the publication once where the stated number of days is ten or less and at least once a week for two consecutive weeks where the stated number of days is eleven or more and only the first publication must be made prior to the stated period of time.

Source: SDC 1939, § 65.0506; SL 1943, ch 317; SL 1972, ch 129, § 5.



§ 17-2-18.1 Time allowed for publication of proceedings and reports of political subdivisions.

17-2-18.1. Time allowed for publication of proceedings and reports of political subdivisions. It shall be the duty of publishers of official newspapers to cause publication of minutes of proceedings and reports required to be published by counties, municipal corporations and school districts to be made within ten days after receipt thereof. A publication made subsequent to such time shall not be deemed invalid but the publisher may thereby forfeit his right to payment therefor.

Source: SL 1972, ch 129, § 4.



§ 17-2-18.2 Type size required for legal publication.

17-2-18.2. Type size required for legal publication. Legal publications in official newspapers with a circulation of less than nine thousand shall be printed in not less than eight point type, and in official newspapers with a circulation of more than nine thousand in not more than six point type. A publication in violation of this section shall not invalidate any publication otherwise made in compliance with law but the newspaper printing the same may be denied payment therefor.

Source: SL 1972, ch 129, § 3; SL 1974, ch 159; SL 1977, ch 181.



§ 17-2-19 Legal publication fees not otherwise prescribed--Review and adjustment.

17-2-19. Legal publication fees not otherwise prescribed--Review and adjustment. If any legal publication of anything is required or allowed by law, and no other fee is prescribed for that publication, the Bureau of Administration shall establish, by rules promulgated pursuant to chapter 1-26, the maximum fee which may be charged for the publication. The bureau shall annually review and adjust rates to reflect changes in economic conditions within the newspaper industry and the general economy. The bureau shall consult with representatives of the daily and weekly newspaper industry and with representatives of local units of governments.

Source: PolC 1877, ch 39, § 22; SL 1887, ch 51, § 1; CL 1887, § 1430; SL 1891, ch 66; RPolC 1903, § 1847; RC 1919, § 7072; SL 1929, ch 203; SL 1937, ch 183; SDC 1939, § 65.0512; SL 1939, ch 299; SL 1945, ch 357; SL 1957, ch 500; SL 1968, ch 272; SL 1972, ch 128, § 1; SL 1973, ch 139; SL 1976, ch 151, § 1; SL 1982, ch 173, §§ 1, 2; SL 1989, ch 183, §§ 1-3; SL 2004, ch 142, § 1.



§ 17-2-20 Fees chargeable for second and subsequent publications.

17-2-20. Fees chargeable for second and subsequent publications. The rates stated by § 17-2-19 shall apply for the first insertion of a legal notice. Subsequent insertion shall be paid for at eighty percent of the stated charges.

Source: SL 1887, ch 51, § 1; CL 1887, § 1430; SL 1891, ch 66; RPolC 1903, § 1847; RC 1919, § 7072; SL 1929, ch 203; SL 1937, ch 183; SDC 1939, § 65.0512; SL 1939, ch 299; SL 1945, ch 357; SL 1957, ch 500.



§ 17-2-21 Repealed.

17-2-21. Repealed by SL 1989, ch 183, § 6.



§ 17-2-22 Notices validated despite hearing or action in same week as final publication--Rights barred by no action.

17-2-22. Notices validated despite hearing or action in same week as final publication--Rights barred by no action. All publications of notices which were made in the form, for the number of publications and length of time required by the law then applicable thereto, with the final publication on a day prior to hearing or other action pursuant to such notice and all orders and decrees entered, or other action taken, or permitted to be taken, based upon any such notice, prior to January 1, 1992, are hereby legalized and validated notwithstanding the fact that hearing was held, or other action had, or permitted to be had, in the same calendar week as the final publication of such notice.

If any person has any vested right in any real or personal property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1963, ch 468; SL 1992, ch 307, § 5.



§ 17-2-22.1 Affidavit of printer or publisher admissible in evidence--Prima facie evidence.

17-2-22.1. Affidavit of printer or publisher admissible in evidence--Prima facie evidence. The affidavit of any printer, foreman of any printer, publisher of any newspaper, published in this state, or employee of such publisher having personal knowledge of the facts stated in said affidavit, of the publication of any notice, order, or advertisement which by any law of this state is required or authorized to be published in such newspaper, is entitled to be read in evidence in all courts, and in all proceedings before any officer, board, or body, and is prima facie evidence of such publication and of the facts stated therein.

Source: CCivP 1877, § 490; CL 1887, § 5304; RCCivP 1903, § 530; RC 1919, § 2721; SL 1937, ch 184; SDC 1939 & Supp 1960, § 36.1102; SDCL, § 19-4-5; SL 1979, ch 154, § 18.



§ 17-2-23 Publication affidavits validated despite discrepancy in name of newspaper.

17-2-23. Publication affidavits validated despite discrepancy in name of newspaper. Whenever it shall appear from the affidavit of publication of a notice or of other legal or official matter which has been filed or recorded prior to July 1, 1949, in any action or proceeding or in the office of any register of deeds that the name of the newspaper in which such publication was had does not strictly conform to the name of newspaper contained in any order for the publication thereof or is not identical with the name of such newspaper, and where there is no reasonable ground for doubt as to the newspaper referred to in said affidavit and said order being one and the same newspaper, such affidavit of publication of said notice is hereby legalized and validated and said affidavit of publication and the record thereof shall have in all respects the same force and effect as though said inconsistency or discrepancy hereinbefore referred to did not exist.

Source: SL 1949, ch 445, § 3; SDC Supp 1960, § 65.0305-1 (3).



§ 17-2-24 Publication affidavits validated despite failure to describe status as legal newspaper.

17-2-24. Publication affidavits validated despite failure to describe status as legal newspaper. Any affidavit of the publication of a notice or of any other legal or official matter which has been filed or recorded prior to July 1, 1949, in any action or proceeding or in the office of any register of deeds which does not show upon its face that the newspaper in which such publication was had was a legal newspaper at the time such publication was made is hereby legalized and validated and said affidavits of publication and the record thereof shall have in all respects the same force and effect as though it did show upon its face that such newspaper was a legal newspaper at the time said publication was had.

Source: SL 1949, ch 445, § 1; SDC Supp 1960, § 65.0305-1 (1).



§ 17-2-25 Publication affidavits validated despite failure to recite statutory authority for execution.

17-2-25. Publication affidavits validated despite failure to recite statutory authority for execution. Any affidavit of the publication of a notice or of any other legal or official matter which has been filed or recorded prior to July 1, 1949, in any action or proceeding or in the office of any register of deeds which does not show upon its face that it was executed by a person authorized by statute to make such affidavit of publication but from which it shall appear that the person making such affidavit knew the facts relative to such publication at the time such affidavit was made and affirmatively states that it was so made is hereby legalized and validated and said affidavit of publication and the record thereof shall have in all respects the same force and effect as though it did show upon its face that such affidavit was executed by a person authorized by statute to make such affidavit of publication.

Source: SL 1949, ch 445, § 2; SDC Supp 1960, § 65.0305-1 (2).



§ 17-2-26 Vested rights protected against validating provisions.

17-2-26. Vested rights protected against validating provisions. If any person has any vested right in any property by reason of any affidavit of publication which is or would be legally insufficient for any of the reasons set forth in §§ 17-2-23 to 17-2-25, inclusive, or any one or more of such sections, if no action or proceeding to enforce such right was begun on or before July 1, 1950, such right shall be forever barred; and no action or proceeding so brought shall be of any force or effect, or maintainable in any court of this state unless, on or before July 1, 1950, there was recorded in the office of the register of deeds of the county in which the real estate affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1949, ch 445, § 4; SDC Supp 1960, § 65.0305-1 (4).



§ 17-2-27 Publication affidavits validated without additional affidavit as to fees.

17-2-27. Publication affidavits validated without additional affidavit as to fees. Any affidavit of the publication of a notice which has been filed or recorded before July 1, 1939, in any action or proceeding, or in the office of any register of deeds without having annexed thereto the additional affidavit contemplated by section 7074 of the Revised Code of 1919, is hereby legalized and validated, and said affidavit of publication and the record thereof shall have in all respects the same force and effect as though said additional affidavit had been duly annexed thereto.

Source: SL 1919, ch 1; SDC 1939, § 65.0305.



§ 17-2-28 Notice, minutes, bids, and other published information to list cost of publication.

17-2-28. Notice, minutes, bids, and other published information to list cost of publication. If the publication of any notice, minutes, bids, document, or other information is required by law by the state or any municipality, county, or school district, the public notice shall bear an inscription listing the approximate cost of the newspaper publication. The inscription shall be printed at the top or bottom of the public notice and in the same type size as the body of the public notice.

Source: SL 2009, ch 106, § 1.






Chapter 03 - Notice by Posting

§ 17-3-1 County commissioners to provide bulletin board--Location--Resolution of commissioners.

17-3-1. County commissioners to provide bulletin board--Location--Resolution of commissioners. The county commissioners of each county shall provide a bulletin board which is adequate for the posting of legal notices. The bulletin board shall be located either at the entrance to the county courthouse or in one of the corridors of the courthouse commonly used by the public. If a county does not have a county courthouse, or maintains a separate building for the courts and their clerk, the bulletin board shall be located in one of the most public places in the county. In either event, the exact location where the bulletin board is to be maintained shall be designated and established by resolution of the board of county commissioners.

Source: SDC 1939, § 65.0513; SL 1967, ch 348, § 1; SL 1978, ch 151, § 1.



§ 17-3-2 Posting on county bulletin board sufficient for statutory requirements--Elector to make posting.

17-3-2. Posting on county bulletin board sufficient for statutory requirements--Elector to make posting. Whenever by statute or rule, the posting of any notice or court order is required as a manner and method of giving notice, it shall be sufficient compliance, unless the context of such statute or rule otherwise plainly requires, to post a copy of such notice or order upon the bulletin board designated pursuant to § 17-3-1 and no additional postings need be made.

The posting provided by this section shall be made by an elector of the State of South Dakota.

Source: SDC 1939, § 65.0513; SL 1967, ch 348, § 1.



§ 17-3-3 Repealed.

17-3-3. Repealed by SL 1985, ch 15, § 3.



§ 17-3-4 Validation of prior notices posted on county bulletin board.

17-3-4. Validation of prior notices posted on county bulletin board. All notices posted before July 1, 1967, are validated if they are made in conformity with § 17-3-2 except as provided in § 17-3-5.

Source: SL 1967, ch 348, § 2.



§ 17-3-5 Preservation of rights against validation of prior notices.

17-3-5. Preservation of rights against validation of prior notices. Any person deeming himself aggrieved by posting which was done prior to July 1, 1967, may bring an action to enforce his claimed rights on or before July 1, 1968. Nothing herein shall be construed to mean that the Legislature deems that such notice was insufficient but merely to give him a right to assert his rights by action provided he does so within the time herein limited.

Source: SL 1967, ch 348, § 3.



§ 17-3-6 Validation of notice by posting in public building despite absence of designation by county commissioners.

17-3-6. Validation of notice by posting in public building despite absence of designation by county commissioners. If a notice posted pursuant to § 17-3-2 was posted on a bulletin board in or at a public building maintained in whole or in part by the county or utilized by the courts, and the building was commonly used by the public, then despite the absence of the designation of the bulletin board by the county commissioners or the designation by them of a bulletin board at a public place other than the county courthouse, such posting is hereby validated and legalized and is of the same force and effect as though it had been posted on a bulletin board designated in the manner specified by § 17-3-1.

Source: SL 1978, ch 150, § 1; SL 1987, ch 29, § 9.



§ 17-3-7 Time allowed for assertion of right arising from irregular posting--Lis pendens.

17-3-7. Time allowed for assertion of right arising from irregular posting--Lis pendens. If a person has a vested right in any property by reason of an omission referred to in § 17-3-6, such right shall be forever barred, if no action or proceeding to enforce such right was commenced prior to July 1, 1979. No such action or proceeding may be maintained by a court of this state, unless prior to July 1, 1979, a notice of the pendency of such action was recorded in the office of the register of deeds of the county in which the real property affected is situated, in accordance with chapter 15-10.

Source: SL 1978, ch 150, § 2.






Chapter 04 - Notice by Mail

§ 17-4-1 Certified mail equivalent of registered mail.

17-4-1. Certified mail equivalent of registered mail. Wherever any law of this state requires the service, mailing, or transmittal of an order, notice, or other thing whatsoever, by registered mail, it shall be a sufficient compliance with such law if in lieu thereof such service, mailing, or transmittal is made and done by certified mail.

Source: SL 1957, ch 509; SDC Supp 1960, § 65.0203.









Title 18 - OATHS AND ACKNOWLEDGMENTS

Chapter 01 - Notaries Public

§ 18-1-1 Appointment by secretary of state--Term of office--Application procedure--Authority.

18-1-1. Appointment by secretary of state--Term of office--Application procedure--Authority. The secretary of state shall appoint notaries public, who have residence in this state as defined in § 12-1-4. A notary public shall hold office for six years unless sooner removed by the secretary of state. An applicant to become a notary public shall complete an application form as prescribed by the secretary of state pursuant to chapter 1-26. The applicant shall submit a fee of thirty dollars. The application shall include the applicant's name, street, city, state, zip code, county, and date of birth. The applicant shall apply in the same name as that which will appear as the seal imprint. Each notary may, anywhere in this state, administer oaths and perform all other duties required by law. The secretary of state may not appoint as a notary public any person who has been convicted of a felony. The secretary of state may also appoint an applicant as a notary public if the applicant resides in a county bordering South Dakota and the applicant's place of work or business is within the State of South Dakota.

Source: SDC 1939, § 32.1301; SL 1957, ch 176; SL 1979, ch 153, § 1; SL 1997, ch 120, § 1; SL 2003, ch 8, § 6; SL 2008, ch 107, § 1; SL 2009, ch 4, § 6.



§ 18-1-2 Oath and bond of notary.

18-1-2. Oath and bond of notary. Each notary public, before performing the duties of the office, shall take an oath as required by § 3-1-5, and shall give a bond to this state, to be approved by the attorney general, in the penal sum of five thousand dollars, conditioned for the faithful discharge of the duties of the office.

Source: SL 1862, ch 62, § 2; PolC 1877, ch 17, § 2; CL 1887, § 496; RPolC 1903, § 735; RC 1919, § 5236; SDC 1939 & Supp 1960, § 32.1303; SL 1974, ch 55, § 23; SL 1997, ch 120, § 2.



§ 18-1-3 Seal, oath, and bond filed with secretary of state.

18-1-3. Seal, oath, and bond filed with secretary of state. Every notary public before entering upon the duties of his office, shall provide an official seal and file an impression of the same, together with his oath and bond, in the Office of the Secretary of State.

Source: SL 1862, ch 62, § 8; PolC 1877, ch 17, § 8; CL 1887, § 503; RPolC 1903, § 742; RC 1919, § 5243; SDC 1939 & Supp 1960, § 32.1303.



§ 18-1-3.1 Requirements of notary public seal--Commission expiration date required on notarized document.

18-1-3.1. Requirements of notary public seal--Commission expiration date required on notarized document. Each notary public shall have a seal which shall be used for the purpose of acknowledging documents. The seal shall be of a type approved by the secretary of state and shall contain at least the following:

(1) The notary's name;

(2) The words, South Dakota;

(3) The words, notary public; and

(4) A border surrounding the imprint.

In addition, rubber stamp seals shall have the word, seal.

If a seal is used by a notary public, the notary public shall write, or print by a device made for such printing, below the seal's imprint or print and if not provided by the form, the words, my commission expires, and shall provide a date therefor.

Source: SL 1988, ch 180; SL 2008, ch 107, § 2.



§ 18-1-4 Issuance of commission--Posting--Records maintained by secretary of state.

18-1-4. Issuance of commission--Posting--Records maintained by secretary of state. The secretary of state shall issue a commission to each notary public which shall be posted in a conspicuous place in the notary's office for public inspection. The secretary of state shall keep in his office a record of such appointments and the date of their expiration.

Source: SL 1889, ch 104, § 1; RPolC 1903, § 734; RC 1919, § 5235; SDC 1939 & Supp 1960, § 32.1302; SL 1979, ch 153, § 2.



§ 18-1-5 , 18-1-6. Repealed.

18-1-5, 18-1-6. Repealed by SL 1974, ch 55, § 50.



§ 18-1-7 Notarial acts valid despite notary's agency for party to transaction.

18-1-7. Notarial acts valid despite notary's agency for party to transaction. A notary public who is personally interested directly or indirectly, or as a stockholder, officer, agent, attorney, or employee of any person or party to any transaction concerning which he is exercising any function of his office as such notary public, may make any certificates, take any acknowledgments, administer any oaths, or do any other official acts as such notary public with the same legal force and effect as if he had no such interest except that he cannot do any of such things in connection with any instrument which shows upon its face that he is a principal party thereto.

Source: SL 1911, ch 197; RC 1919, § 5250; SDC 1939 & Supp 1960, § 32.1308.



§ 18-1-8 Repealed.

18-1-8. Repealed by SL 1979, ch 153, § 3.



§ 18-1-9 Fee chargeable by notary.

18-1-9. Fee chargeable by notary. A notary public may charge and receive a fee not to exceed ten dollars for each instrument notarized, except that no notary public may charge a fee for notarizing a request for an absentee ballot.

Source: SDC 1939 & Supp 1960, § 32.1312; SL 1979, ch 153, § 4; SL 1997, ch 120, § 3; SL 2004, ch 143, § 1.



§ 18-1-10 Faith and credit to notarial acts.

18-1-10. Faith and credit to notarial acts. Full faith and credit shall be given to all the protestations, attestations, and other instruments of publication, of all notaries public now in office or hereafter to be appointed under the provisions of this chapter.

Source: SL 1862, ch 62, § 11; PolC 1877, ch 17, § 11; CL 1887, § 507; RPolC 1903, § 746; RC 1919, § 5247; SDC 1939 & Supp 1960, § 32.1309.



§ 18-1-11 Notarizing without appearance by parties as misdemeanor.

18-1-11. Notarizing without appearance by parties as misdemeanor. It is a Class 2 misdemeanor for any notary public to affix his official signature to documents when the parties have not appeared before him.

Source: SL 1887, ch 116, § 1; CL 1887, § 508; RPolC 1903, § 747; RC 1919, § 5248; SDC 1939 & Supp 1960, § 32.1313; SL 1979, ch 153, § 5.



§ 18-1-12 Acting after expiration of term or disqualification as misdemeanor.

18-1-12. Acting after expiration of term or disqualification as misdemeanor. It is a Class 2 misdemeanor for any notary public to exercise the duties of his office after the expiration of his commission or when he is otherwise disqualified.

Source: SL 1887, ch 116, § 1; CL 1887, § 508; RPolC 1903, § 747; RC 1919, § 5248; SDC 1939 & Supp 1960, § 32.1313; SL 1979, ch 153, § 6.



§ 18-1-12.1 Acting without commission a violation.

18-1-12.1. Acting without commission a violation. It is a Class 1 misdemeanor for a person to act as a notary public or to affix a signature to a document as a notary public if the person has not first obtained a commission from the secretary of state pursuant to this chapter.

Source: SL 1997, ch 120, § 5.



§ 18-1-12.2 Party to transaction as notary public prohibited.

18-1-12.2. Party to transaction as notary public prohibited. It is a Class 1 misdemeanor for a person to affix a signature to a document as a notary public when the person has also signed the document as a party to the transaction proceeding.

Source: SL 1997, ch 120, § 6.



§ 18-1-13 Removal of notary from office for violation.

18-1-13. Removal of notary from office for violation. Any notary public who is convicted of committing an act which is designated as a misdemeanor in this chapter or any felony shall be removed from office by the secretary of state.

Source: SDC 1939, §§ 13.1254, 32.1313; SDC Supp 1960, § 32.1313; SL 1979, ch 153, § 7; SL 1997, ch 120, § 4.



§ 18-1-14 Notice to notary of revocation of commission.

18-1-14. Notice to notary of revocation of commission. Should the commission of any notary public be revoked, the secretary of state shall immediately notify such person by mail.

Source: PolC 1877, ch 17, § 10; CL 1887, § 506; RPolC 1903, § 745; RC 1919, § 5246; SDC 1939 & Supp 1960, § 32.1306; SL 1974, ch 55, § 24.



§ 18-1-15 to 18-1-17. Repealed.

18-1-15 to 18-1-17. Repealed by SL 1974, ch 55, § 50.






Chapter 02 - Commissioners Of South Dakota [Repealed]

§ 18-2-1 to 18-2-5. Repealed.

18-2-1 to 18-2-5. Repealed by SL 2014, ch 106, §§ 1 to 5.






Chapter 03 - Administration Of Oaths

§ 18-3-1 Officers authorized to administer oaths.

18-3-1. Officers authorized to administer oaths. The following officers may administer oaths:

(1) Supreme Court justices, circuit judges, magistrates, notaries public, the clerk and deputy clerk of the Supreme Court, and clerks and deputy clerks of the circuit court, within the state, and federal judges, and federal magistrates;

(2) Members of the Legislature, while acting as a member of any legislative committee, when examining persons before the legislative committee;

(3) The county auditor, the county treasurer, the register of deeds, and the deputy of each, within their respective county;

(4) Mayors, town board presidents, municipal finance officers, deputy municipal finance officers, and township clerks, within their respective municipality or township;

(5) Sheriffs and deputies if authorized by law to select commissioners or appraisers, or to impanel juries for the view or appraisement of property, or are directed as an official duty to have property appraised, or take the answer of garnishees;

(6) Conservation officers for the purposes of taking a written statement pursuant to § 23A-2-1 for any offense of Title 41; and

(7) Other officers in cases specifically provided by law.
Source: SDC 1939, § 48.0801; SL 1941, ch 210; SL 1979, ch 149, § 1; SL 1992, ch 60, § 2; SL 1993, ch 167; SL 1996, ch 145; SL 1998, ch 119, § 1; SL 2000, ch 92, § 2.



§ 18-3-2 Affidavits by persons in military service--Oath administered by commissioned officer.

18-3-2. Affidavits by persons in military service--Oath administered by commissioned officer. Any affidavit may be made, by any person in the military service of the United States, in the manner and form now provided by the laws of this state, or as provided in this section and § 18-3-3.

Any commissioned officer in the military service of the United States may administer an oath or affirmation and take and certify to an affidavit at any place within or without the United States.

Source: SL 1943, ch 150, §§ 2, 3; SDC Supp 1960, § 48.0801-1.



§ 18-3-3 Form of jurat for affidavit by person in military service.

18-3-3. Form of jurat for affidavit by person in military service. The jurat of the officer taking the affidavit pursuant to § 18-3-2 shall be substantially as follows:
Subscribed and sworn to before me this ________ day of ________, 19__, by __________ to me well known to be in the military service of the United States, and who stated to me that his home post office address is as follows: __________.

_________________________

Signature of officer

_________________________

Title and unit The jurat of the officer taking the affidavit pursuant to § 18-3-2 shall be

substantially as follows:

Subscribed and sworn to before me this ____ day of ____, 20__, by ____ to me well known to be in the military service of the United States, and who stated to me that his home post office address is as follows: ____.

__________ Signature of officer

__________ Title and unit

Source: SL 1943, ch 150, § 3; SDC Supp 1960, § 48.0801-1.



§ 18-3-4 Persons entitled to use military service provisions.

18-3-4. Persons entitled to use military service provisions. Persons in the military service of the United States, as used in §§ 18-3-2 and 18-3-3 shall include the following persons and no others: all members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, all officers of the Public Health Service detailed for duty with the Army, Navy, or Air Force, and any civilian persons serving with, employed by, or accompanying the armed forces hereinbefore mentioned outside of the United States.

Source: SL 1943, ch 150, § 1; SDC Supp 1960, § 48.0801-1; SL 1963, ch 290.



§ 18-3-5 Affirmation in lieu of oath.

18-3-5. Affirmation in lieu of oath. Persons conscientiously opposed to swearing may affirm, and shall be subject to the penalties of perjury as in case of swearing.

Source: SL 1867-8, ch 23, § 3; PolC 1877, ch 20, § 2; CL 1887, § 488; RPolC 1903, § 727; RC 1919, § 5252; SDC 1939, § 48.0803.



§ 18-3-6 Fee not charged for administration of oath by public officer.

18-3-6. Fee not charged for administration of oath by public officer. No fee for the administering of oaths shall be charged or taxed as costs against any person by any official authorized to administer oaths when the oath so administered is in connection with some official duty of said officer essential to the administration of his office.

Source: SL 1929, ch 205; SDC 1939, § 48.0802.






Chapter 04 - Acknowledgment And Proof Of Instruments

§ 18-4-1 Officers authorized to take proof or acknowledgment within state.

18-4-1. Officers authorized to take proof or acknowledgment within state. The proof or acknowledgment of an instrument may be made at any place within this state before a justice or the clerk of the Supreme Court or a notary public.

Source: CivC 1877, § 655; CL 1887, § 3277; RCivC 1903, § 970; SL 1907, ch 3; RC 1919, § 575; SDC 1939, § 51.1604.



§ 18-4-2 Officers authorized to take proof or acknowledgment within circuit, county, or municipality.

18-4-2. Officers authorized to take proof or acknowledgment within circuit, county, or municipality. The proof or acknowledgment of an instrument may be made anywhere in this state before a judge of the circuit court, a clerk of the circuit court, a magistrate of the circuit court, or a United States magistrate. Within a county or municipality for which the officer was elected or appointed, the proof or acknowledgment of an instrument may be made before a county auditor, a register of deeds, a mayor, or a municipal finance officer .

Source: SDC 1939, § 51.1605; SL 1979, ch 149, § 2; SL 1992, ch 60, § 2; SL 1998, ch 120, § 1; SL 2000, ch 92, § 1.



§ 18-4-3 Indian agents authorized to take acknowledgment or proof in Indian country--Recording of certificate of appointment.

18-4-3. Indian agents authorized to take acknowledgment or proof in Indian country--Recording of certificate of appointment. Indian agents or superintendents are authorized to take acknowledgments or proofs of deeds or other instruments in writing, in Indian country, and acknowledgments or proofs so taken shall have the same force and effect as if taken before a notary public. To qualify for taking such acknowledgments or proofs, such Indian agent or superintendent shall file for record in the office of the register of deeds of the county in which he is stationed, or the county to which said county is attached for judicial purposes, a certificate signed by the secretary of the interior of the United States showing his appointment and authority as such Indian agent or superintendent.

Source: SL 1911, ch 2; RC 1919, § 577; SDC 1939, § 51.1606.



§ 18-4-4 , 18-4-5. Repealed.

18-4-4, 18-4-5. Repealed by SL 2014, ch 106, §§ 6, 7.



§ 18-4-6 Acknowledgment before commissioned officer of armed forces--Place of execution need not be shown.

18-4-6. Acknowledgment before commissioned officer of armed forces--Place of execution need not be shown. In addition to the acknowledgment of instruments in the manner and form and as otherwise authorized by the laws of South Dakota, any person serving in or with the armed forces of the United States may acknowledge the execution of an instrument, wherever located, before any commissioned officer in active service of the armed forces of the United States with the rank of second lieutenant or higher in the Army, Air Force, or Marine Corps, or ensign or higher in the Navy or United States Coast Guard. The instrument shall not be rendered invalid by the failure to state therein the place of execution or acknowledgment.

Source: SL 1943, ch 148, § 1; SL 1951, ch 215; SDC Supp 1960, § 51.1608-1 (1).



§ 18-4-7 Authentication of military certificate not required--Form of certificate attached.

18-4-7. Authentication of military certificate not required--Form of certificate attached. No authentication of the officer's certificate of acknowledgment taken pursuant to § 18-4-6 shall be required but the officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in the following form:

On this the ____ day of ____, 20__, before me ____, the undersigned officer personally appeared ____, known to me (or satisfactorily proven) to be serving in or with the armed forces of the United States and to be the person whose name is subscribed to the within instrument and acknowledged that -- he executed the same for the purposes therein contained. And the undersigned does further certify that he is at the date of this certificate a commissioned officer of the rank stated below and is in the active service of the armed forces of the United States.

__________ Signature of officer

__________ Rank of officer and command to which attached.

Source: SL 1943, ch 148, § 1; SL 1951, ch 215; SDC Supp 1960, § 51.1608-1 (1).



§ 18-4-8 Acknowledgments taken by military officers before 1943.

18-4-8. Acknowledgments taken by military officers before 1943. No acknowledgment taken prior to February 6, 1943, shall be affected by anything contained in §§ 18-4-6 and 18-4-7. All affidavits and the acknowledgment of any and all written instruments taken and certified by any commissioned officer in the military or naval service of the United States, at any place within or without the United States, at any time before July 1, 1943, are hereby legalized and validated and shall be accorded the same standing as those taken and certified by a notary public within this state with his official seal attached thereto.

Source: SL 1943, ch 148, § 2; SL 1943, ch 149; SDC Supp 1960, §§ 51.1608-1 (2), 65.0324.



§ 18-4-9 Uniformity of interpretation of military provisions.

18-4-9. Uniformity of interpretation of military provisions. Sections 18-4-6 to 18-4-8, inclusive, shall be so interpreted as to make uniform the laws of those states which enact them.

Source: SL 1943, ch 148, § 3; SDC Supp 1960, § 51.1608-1 (3).



§ 18-4-10 Identity of person making acknowledgment to be known or proved to officer.

18-4-10. Identity of person making acknowledgment to be known or proved to officer. The acknowledgment of an instrument must not be taken unless the officer taking it knows or has satisfactory evidence on the oath or affirmation of a credible witness, that the person making such acknowledgment is the individual who is described in and who executed the instrument; or, if executed by a corporation, that the person making such acknowledgment is an officer of the corporation authorized to execute the instrument.

Source: CivC 1877, § 659; CL 1887, § 3281; RCivC 1903, § 974; RC 1919, § 580; SDC 1939, § 51.1609.



§ 18-4-11 Certificate of officer taking acknowledgment to be attached.

18-4-11. Certificate of officer taking acknowledgment to be attached. An officer taking the acknowledgment of an instrument must endorse thereon or attach thereto a certificate substantially in the forms prescribed in §§ 18-4-12 to 18-4-15, inclusive.

Source: CivC 1877, § 666; CL 1887, § 3288; RCivC 1903, § 981; RC 1919, § 587; SDC 1939, § 51.1615.



§ 18-4-12 Form of general certificate of acknowledgment.

18-4-12. Form of general certificate of acknowledgment. The certificate of acknowledgment of an instrument unless it is otherwise in this chapter provided must be substantially in the following form:

Territory of ____ or State of ____

County of ____ ss

On this ____ day of ____, in the year ____, before me personally appeared ____, known to me (or proved to me on the oath of ____) to be the person who is described in, and who executed the within instrument and acknowledged to me that he (or they) executed the same.

Source: CivC 1877, § 666, subdiv 1; CL 1887, § 3288, subdiv 1; RCivC 1903, § 981, subdiv 1; RC 1919, § 587 (1); SDC 1939, § 51.1615 (1).



§ 18-4-13 Form of certificate of corporate acknowledgment.

18-4-13. Form of certificate of corporate acknowledgment. The certificate of acknowledgment of an instrument executed by a corporation must be substantially in the following form:

Territory of ____ or State of ____

County of ____ ss

On this ____ day of ____, in the year ____, before me ____, personally appeared ____, known to me (or proved to me on the oath of ____) to be the ____ of the corporation that is described in and that executed the within instrument and acknowledged to me that such corporation executed the same.

Source: CivC 1877, § 666, subdiv 2; CL 1887, § 3288, subdiv 2; RCivC 1903, § 981, subdiv 2; RC 1919, § 587 (2); SL 1921, ch 2; SDC 1939, § 51.1615 (2).



§ 18-4-14 Form of certificate of acknowledgment by attorney.

18-4-14. Form of certificate of acknowledgment by attorney. The certificate of acknowledgment by an attorney in fact must be substantially in the following form:

Territory of ____ or State of ____

County of ____ ss

On this ____ day of ____, in the year ____, before me personally appeared ____, known to me (or proved to me on the oath of ____) to be the person who is described in and whose name is subscribed to the within instrument as the attorney in fact of ____, and acknowledged to me that he subscribed the name of ____ thereto as principal and his own name as attorney in fact.

Source: CivC 1877, § 666, subdiv 4; CL 1887, § 3288, subdiv 3; RCivC 1903, § 981, subdiv 3; RC 1919, § 587 (3); SDC 1939, § 51.1615 (3).



§ 18-4-15 Form of certificate of acknowledgment by deputy sheriff.

18-4-15. Form of certificate of acknowledgment by deputy sheriff. The certificate of acknowledgment by any deputy sheriff of South Dakota must be substantially in the following form:

State of South Dakota,

County of __________ ss

On this __________ day of __________, in the year ______, before me personally appeared ________, known to me (or proved to me on the oath of ________) to be the person who is described in and whose name is subscribed to the within instrument as deputy sheriff of said county and acknowledged to me that he subscribed the name of ________ thereto as sheriff of said county and his own name as deputy sheriff.
Source: SL 1887, ch 2, § 1; CL 1887, § 5162; RCivC 1903, § 981, subdiv 3; RC 1919, § 587 (3); SDC 1939, § 51.1615 (4).



§ 18-4-16 Fees chargeable for acknowledgments--Violation as petty offense.

18-4-16. Fees chargeable for acknowledgments--Violation as petty offense. Officers authorized by law to take and certify acknowledgment of deeds and other instruments are entitled to charge and receive twenty-five cents each therefor, and for administering oaths and certifying the same, ten cents. A violation of this section is a petty offense.

Source: SL 1862, ch 41, § 2; PolC 1877, ch 39, § 30; CL 1887, § 1434; RPolC 1903, § 1856; RC 1919, § 7061; SDC 1939, § 48.0606; SL 1979, ch 150, § 22.



§ 18-4-17 Means of proving instrument not acknowledged.

18-4-17. Means of proving instrument not acknowledged. Proof of the execution of an instrument, when not acknowledged, may be made either:

(1) By the party executing it, or either of them;

(2) By a subscribing witness; or

(3) By other witnesses, in cases mentioned in §§ 18-4-19 and 18-4-20, relating to proof of handwriting.
Source: CivC 1877, § 662; CL 1887, § 3283; RCivC 1903, § 976; RC 1919, § 582; SDC 1939, § 51.1610.



§ 18-4-18 Proof of instrument by subscribing witness.

18-4-18. Proof of instrument by subscribing witness. If proof of the execution of an instrument is made by a subscribing witness, such witness must be personally known to the officer taking the proof to be the person whose name is subscribed to the instrument as a witness or must be proved to be such by the oath of a credible witness. The subscribing witness must prove that the person whose name is subscribed to the instrument as a party is the person described in it and that such person executed it and that the witness subscribed his name thereto as a witness.

Source: CivC 1877, § 662; CL 1887, § 3284; RCivC 1903, § 977; RC 1919, § 583; SDC 1939, § 51.1611.



§ 18-4-19 Circumstances permitting proof of instrument by handwriting.

18-4-19. Circumstances permitting proof of instrument by handwriting. The execution of an instrument may be established by proof of the handwriting of the party and of a subscribing witness, if there is one, in the following cases:

(1) When the parties and all the subscribing witnesses are dead;

(2) When the parties and all the subscribing witnesses are nonresidents of the state;

(3) When the place of their residence is unknown to the party desiring the proof and cannot be ascertained by the exercise of due diligence;

(4) When the subscribing witness conceals himself or cannot be found by the officer by the exercise of due diligence in attempting to serve the subpoena or attachment; or

(5) In case of the continued failure or refusal of the witness to testify for the space of one hour after his appearance.
Source: CivC 1877, § 663; CL 1887, § 3285; RCivC 1903, § 978; RC 1919, § 584; SDC 1939, § 51.1612.



§ 18-4-20 Facts to be established for proof by handwriting.

18-4-20. Facts to be established for proof by handwriting. The evidence taken under § 18-4-19 must satisfactorily prove to the officer the following facts:

(1) The existence of one or more of the conditions mentioned therein;

(2) That the witness testifying knew the person whose name purports to be subscribed to the instrument as a party and is well acquainted with his signature and that it is genuine;

(3) That the witness testifying personally knew the person who subscribed the instrument as a witness and is well acquainted with his signature and that it is genuine; and

(4) The place of residence of the witness.
Source: CivC 1877, § 664; CL 1887, § 3286; RCivC 1903, § 979; RC 1919, § 585; SDC 1939, § 51.1613.



§ 18-4-21 Powers of officers authorized to take proof of instruments.

18-4-21. Powers of officers authorized to take proof of instruments. Officers authorized to take the proof of instruments are authorized in such proceedings:

(1) To administer oaths or affirmations;

(2) To employ and swear interpreters;

(3) To issue subpoenas and to punish for contempt as provided in Title 19 in regard to the means of producing witnesses.
Source: CivC 1877, § 668; CL 1887, § 3290; RCivC 1903, § 983; RC 1919, § 589; SDC 1939, § 51.1617.



§ 18-4-22 Contents of certificate of officer taking proof of instrument.

18-4-22. Contents of certificate of officer taking proof of instrument. An officer taking proof of the execution of an instrument must in his certificate endorsed thereon or attached thereto set forth all the matters required by law to be done or known by him or proved before him on the proceeding, together with the names of all the witnesses examined before him, their places of residence respectively, and the substance of their evidence.

Source: CivC 1877, § 665; CL 1887, § 3287; RCivC 1903, § 980; RC 1919, § 586; SDC 1939, § 51.1614.



§ 18-4-23 Authentication of certificates of acknowledgment or proof.

18-4-23. Authentication of certificates of acknowledgment or proof. Officers taking and certifying acknowledgments or proof of instruments for record must authenticate their certificates by affixing thereto their signatures, followed by the names of their offices; also their seals of office, if by the laws of the state, territory, or country where the acknowledgment or proof is taken or by authority of which they are acting, they are required to have official seals. Judges and clerks of courts of record must authenticate their certificates as aforesaid by affixing thereto the seal of the proper court; and mayors of first and second class municipalities, by the seal thereof.

Source: CivC 1877, § 666, subdiv 5; CL 1887, § 3288, subdiv 4; RCivC 1903, § 981, subdiv 4; RC 1919, § 587 (4); SDC 1939, § 51.1615 (5); SL 1992, ch 60, § 2.



§ 18-4-24 Clerk's certificate to accompany proof or acknowledgment taken by magistrate.

18-4-24. Clerk's certificate to accompany proof or acknowledgment taken by magistrate. The certificate of proof or acknowledgment, if made before a magistrate, if used in any county other than that in which the magistrate resides, shall be accompanied by a certificate under the hand and seal of the clerk of courts, setting forth that such magistrate at the time of taking was authorized to take such proof or acknowledgment, and that the clerk is acquainted with the magistrate's handwriting and believes that the signature to the original certificate is genuine.

Source: SDC 1939, § 51.1615(6); SL 1974, ch 153, § 34; SL 1998, ch 121, § 1.



§ 18-4-25 False certification of acknowledgment or proof as forgery.

18-4-25. False certification of acknowledgment or proof as forgery. If any officer authorized to take the acknowledgment or proof of any conveyance of real property or of any other instrument which by law may be recorded, knowingly and falsely certifies that any such conveyance or instrument was acknowledged by any party thereto or was proved by any subscribing witness, when in truth such conveyance or instrument was not acknowledged or proved as certified, he is guilty of forgery.

Source: PenC 1877, § 553; CL 1887, § 6754; RPenC 1903, § 579; RC 1919, § 4184; SDC 1939, § 13.4113.



§ 18-4-26 Action in circuit court to prove instrument defectively certified--Judgment entitles instrument to record.

18-4-26. Action in circuit court to prove instrument defectively certified--Judgment entitles instrument to record. When the acknowledgment or proof of execution of an instrument is properly made but defectively certified any party interested may have an action in the circuit court to obtain a judgment correcting the certificate.

Any person interested under an instrument entitled to be proved for record may institute an action in the circuit court against the proper parties to obtain a judgment proving such instrument.

A certified copy of the judgment in a proceeding instituted under the provisions of this section showing the proof of the instrument and attached thereto, entitles the instrument to record with like effect as if acknowledged.

Source: CivC 1877, § 667; CL 1887, § 3289; RCivC 1903, § 982; RC 1919, § 588; SDC 1939, § 51.1616.



§ 18-4-27 Prior instruments governed by prior law.

18-4-27. Prior instruments governed by prior law. The legality of the execution, acknowledgment, proof, form, or record of any conveyance or other instrument made before July 1, 1939, executed, acknowledged, proved, or recorded is not affected by anything contained in this chapter, but depends for its validity and legality, except as to seals, upon the laws in force when the act was performed except as by other statutes expressly provided.

Source: CivC 1877, § 669; CL 1887, § 3291; RCivC 1903, § 984; RC 1919, § 590; SDC 1939, § 51.1618.



§ 18-4-28 Validity of conveyances acknowledged or proved under prior law.

18-4-28. Validity of conveyances acknowledged or proved under prior law. All conveyances of real property made before July 1, 1939, and acknowledged or proved according to the laws in force at the time of such making and acknowledgment or proof, have the same force as evidence, and may be recorded in the same manner and with like effect as conveyances executed and acknowledged in pursuance of this chapter.

Source: CivC 1877, § 670; CL 1887, § 3292; RCivC 1903, § 985; RC 1919, § 591; SDC 1939, § 51.1619.






Chapter 05 - Uniform Acknowledgment Law

§ 18-5-1 Acknowledgment permitted under chapter or other law.

18-5-1. Acknowledgment permitted under chapter or other law. Any instrument may be acknowledged in the manner and form now provided by the laws of this state, or as provided by this chapter.

Source: SL 1941, ch 215, § 1; SDC Supp 1960, § 51.16A01.



§ 18-5-2 Officers permitted to take acknowledgment within state.

18-5-2. Officers permitted to take acknowledgment within state. The acknowledgment of any instrument may be made in this state before:

(1) A judge of the circuit court;

(2) A clerk or deputy clerk of the circuit court;

(3) A register of deeds;

(4) A notary public; or

(5) A magistrate.
Source: SL 1941, ch 215, § 2; SDC Supp 1960, § 51.16A02; SL 1979, ch 149, § 3.



§ 18-5-3 Officers permitted to take acknowledgment within United States.

18-5-3. Officers permitted to take acknowledgment within United States. The acknowledgment of any instrument may be made without the state but within the United States or a territory or insular possession of the United States or the District of Columbia or the Philippine Islands and within the jurisdiction of the officer, before:

(1) A clerk or deputy clerk of any federal court;

(2) A clerk or deputy clerk of any court of record of any state or other jurisdiction;

(3) A notary public;

(4) A commissioner of deeds.
Source: SL 1941, ch 215, § 3; SDC Supp 1960, § 51.16A03.



§ 18-5-4 Officers permitted to take acknowledgment in foreign country.

18-5-4. Officers permitted to take acknowledgment in foreign country. The acknowledgment of any instrument may be made without the United States before:

(1) An ambassador, minister, charge d'affaires, counselor to or secretary of a legation, consul general, consul, vice consul, commercial attache, or consular agent of the United States accredited to the country where the acknowledgment is made;

(2) A notary public of the country where the acknowledgment is made;

(3) A judge or clerk of a court of record of the country where the acknowledgment is made.
Source: SL 1941, ch 215, § 4; SDC Supp 1960, § 51.16A04.



§ 18-5-5 Identity of person making acknowledgment to be known or proved to officer.

18-5-5. Identity of person making acknowledgment to be known or proved to officer. The officer taking the acknowledgment shall know or have satisfactory evidence that the person making the acknowledgment is the person described in and who executed the instrument.

Source: SL 1941, ch 215, § 5; SDC Supp 1960, § 51.16A05.



§ 18-5-6 Acknowledgment by married person.

18-5-6. Acknowledgment by married person. An acknowledgment of a married person may be made in the same form as an unmarried person.

Source: SL 1941, ch 215, § 6; SDC Supp 1960, § 51.16A06; SL 1986, ch 27, § 6.



§ 18-5-7 Officer taking acknowledgment to endorse or attach certificate.

18-5-7. Officer taking acknowledgment to endorse or attach certificate. An officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in one of the forms in §§ 18-5-8 to 18-5-12, inclusive.

Source: SL 1941, ch 215, § 7; SDC Supp 1960, § 51.16A07.



§ 18-5-8 Form of certificate of acknowledgment by individual.

18-5-8. Form of certificate of acknowledgment by individual. The form for certificate of acknowledgment by individuals is as follows:

State of ____

County of ____

On this the ____ day of ____, 20__, before me, ____, the undersigned officer, personally appeared ____, known to me or satisfactorily proven to be the person whose name ____ subscribed to the within instrument and acknowledged that -- he -- executed the same for the purposes therein contained.

In witness whereof I hereunto set my hand and official seal.

___________________________

___________________________

Title of officer.

Source: SL 1941, ch 215, § 7; SDC Supp 1960, § 51.16A07 (1).



§ 18-5-9 Form of certificate of corporate acknowledgment.

18-5-9. Form of certificate of corporate acknowledgment. The form for certificate of acknowledgment by a corporation is as follows:

State of ____

County of ____

On this the ____ day of ____, 20__, before me, ____, the undersigned officer, personally appeared ____, who acknowledged himself to be the ____ of ____, a corporation, and that he, as such ____ being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing the name of the corporation by himself as ____.

In witness whereof I hereunto set my hand and official seal.

___________________________

___________________________

Title of officer.

Source: SL 1941, ch 215, § 7; SDC Supp 1960, § 51.16A07 (2).



§ 18-5-10 Form of certificate of acknowledgment by attorney.

18-5-10. Form of certificate of acknowledgment by attorney. The form for certificate of acknowledgment by an attorney in fact is as follows:

State of ____

County of ____

On this the ____ day of ____, 20__, before me, ____, the undersigned officer, personally appeared ____, known to me or satisfactorily proven to be the person whose name is subscribed as attorney in fact for ____, and acknowledged that he executed the same as the act of his principal for the purposes therein contained.

In witness whereof I hereunto set my hand and official seal.

___________________________

___________________________

Title of officer.

Source: SL 1941, ch 215, § 7; SDC Supp 1960, § 51.16A07 (3).



§ 18-5-11 Form of certificate of acknowledgment by public officer or fiduciary.

18-5-11. Form of certificate of acknowledgment by public officer or fiduciary. The form for certificate of acknowledgment by any public officer or deputy thereof, or by any trustee, guardian, conservator, or personal representative is as follows:

State of ________

County of ________

On this the ________ day of ________, 20____, before me, ________, the undersigned officer, personally appeared ________, of the state, county or city as the case may be of ________, known to me or satisfactorily proven to be the person described in the foregoing instrument, and acknowledged that he executed the same in the capacity therein stated and for the purposes therein contained.

In witness whereof I hereunto set my hand and official seal.

___________________________

___________________________

Title of officer.

Source: SL 1941, ch 215, § 7; SDC Supp 1960, § 51.16A07 (4); SL 1993, ch 213, § 95.



§ 18-5-12 Form of certificate of acknowledgment by partner.

18-5-12. Form of certificate of acknowledgment by partner. The form for certificate of acknowledgment by a partner is as follows:

State of ____

County of ____

On this the ____ day of ____, 20__, before me, ____, the undersigned officer, personally appeared ____, who acknowledged himself to be one of the partners of ____, a partnership, and that he, as such partner, being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing the name of the partnership by himself as a partner.

In witness whereof I hereunto set my hand and official seal.

___________________________

___________________________

Title of officer.

Source: SL 1957, ch 265; SDC Supp 1960, § 51.16A07 (5).



§ 18-5-13 Signature of certificate by officer--Endorsement and seal--Effect of failure to endorse--Facsimile on fidelity or surety bonds.

18-5-13. Signature of certificate by officer--Endorsement and seal--Effect of failure to endorse--Facsimile on fidelity or surety bonds. The certificate of the acknowledging officer shall be completed by his signature and immediately following his signature and immediately preceding his official description, he shall endorse thereon his name with a typewriter or print the same legibly with a stamp or with pen and ink, his official seal, if he has one, the title of his office, and if he is a notary public, the date his commission expires. Failure of an acknowledging officer to endorse his name on an instrument as required herein shall not render such instrument invalid, but a recording officer may refuse to accept such instrument for record until such endorsement is made.

Notwithstanding any provision in this chapter, a facsimile of the original signature and notarization may be used in lieu of an original signature when acknowledging a fidelity or surety bond in a form as required herein.

Source: SL 1941, ch 215, § 8; SL 1959, ch 279; SDC Supp 1960, § 51.16A08; SL 1980, ch 170, § 1.



§ 18-5-14 Authentication not required.

18-5-14. Authentication not required. If the acknowledgment is taken within this state or is made without the United States by an officer of the United States no authentication shall be necessary.

Source: SL 1941, ch 215, § 9; SDC Supp 1960, § 51.16A09.



§ 18-5-15 Acknowledgment recognized if valid where executed.

18-5-15. Acknowledgment recognized if valid where executed. Notwithstanding any provision in this chapter contained the acknowledgment of any instrument without this state in compliance with the manner and form prescribed by the laws of the place of its execution, if in a state, a territory or insular possession of the United States, or in the District of Columbia, or in the Philippine Islands, verified by the official seal of the officer before whom it is acknowledged, shall have the same effect as an acknowledgment in the manner and form prescribed by the laws of this state for instruments executed within this state.

Source: SL 1941, ch 215, § 10; SDC Supp 1960, § 51.16A10.



§ 18-5-16 Prior acknowledgments not affected by chapter.

18-5-16. Prior acknowledgments not affected by chapter. No acknowledgment taken prior to July 1, 1941, shall be affected by anything contained in this chapter.

Source: SL 1941, ch 215, § 11; SDC Supp 1960, § 51.16A11.



§ 18-5-17 Uniformity of interpretation of chapter.

18-5-17. Uniformity of interpretation of chapter. This chapter shall be so interpreted and construed as to make uniform the laws of those states which enact it.

Source: SL 1941, ch 215, § 12; SDC Supp 1960, § 51.16A12.



§ 18-5-18 Citation of chapter.

18-5-18. Citation of chapter. This chapter may be cited as the Uniform Acknowledgment Act.

Source: SL 1941, ch 215, § 13; SDC Supp 1960, § 51.16A13.






Chapter 06 - Uniform Unsworn Foreign Declarations Act

§ 18-6-1 Short title.

18-6-1. Short title. This chapter may be cited as the Uniform Unsworn Foreign Declarations Act.

Source: SL 2012, ch 257, § 1 (Supreme Court Rule 12-03), eff. July 1, 2012.



§ 18-6-2 Definitions.

18-6-2. Definitions. In this chapter:

(1) "Boundaries of the United States" means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

(2) "Law" includes the federal or a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order, and an administrative rule, regulation, or order.

(3) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(4) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process.

(5) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(6) "Sworn declaration" means a declaration in a signed record given under oath. The term includes a sworn statement, verification, certificate, and affidavit.

(7) "Unsworn declaration" means a declaration in a signed record that is not given under oath, but is given under penalty of perjury.
Source: SL 2012, ch 257, § 2 (Supreme Court Rule 12-03), eff. July 1, 2012.



§ 18-6-3 Applicability.

18-6-3. Applicability. This chapter applies to an unsworn declaration by a declarant who at the time of making the declaration is physically located outside the boundaries of the United States whether or not the location is subject to the jurisdiction of the United States. This chapter does not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized Indian tribe.

Source: SL 2012, ch 257, § 3 (Supreme Court Rule 12-03), eff. July 1, 2012.



§ 18-6-4 Validity of unsworn declaration.

18-6-4. Validity of unsworn declaration. (a) Except as otherwise provided in subsection (b), if a law of this state requires or permits use of a sworn declaration, an unsworn declaration meeting the requirements of this chapter has the same effect as a sworn declaration.

(b) This chapter does not apply to:

(1) A deposition under § 15-6-26;

(2) An oath of office;

(3) An oath required to be given before a specified official other than a notary public;

(4) A declaration to be recorded pursuant to Title 43; or

(5) An oath required by § 29A-2-504.
Source: SL 2012, ch 257, § 4 (Supreme Court Rule 12-03), eff. July 1, 2012.



§ 18-6-5 Required medium.

18-6-5. Required medium. If a law of this state requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.

Source: SL 2012, ch 257, § 5 (Supreme Court Rule 12-03), eff. July 1, 2012.



§ 18-6-6 Form of unsworn declaration.

18-6-6. Form of unsworn declaration. An unsworn declaration under this chapter must be in substantially the following form:

FORM OF UNSWORN DECLARATION

I declare under penalty of perjury under the law of South Dakota that the foregoing is true and correct, and that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

Executed on the ____________ day of ________________, ___________,at
(date) (month) (year)
_________________________, __________.
(city or other location, and state)(country)

___________________________________
(printed name)

___________________________________
(signature)

Source: SL 2012, ch 257, § 6 (Supreme Court Rule 12-03), eff. July 1, 2012.









Title 19 - EVIDENCE

Chapter 01 - Competency Of Witnesses

§ 19-1-1 , 19-1-2. Repealed.

19-1-1, 19-1-2. Repealed by SL 1979, ch 154, § 30



§ 19-1-3 Attorney as witness.

19-1-3. Attorney as witness. When an attorney is a witness for his client upon any trial except as to merely formal matters such as the attestation or custody of an instrument or the like, he shall not further participate in such trial. This section shall not apply when such attorney's testimony is offered in answer to evidence received on behalf of the other party and it shall appear to the satisfaction of the court that such attorney had no reason to anticipate the necessity of his being a witness. Neither shall this section apply to state's attorneys and the attorney general and their deputies when engaged in the discharge of official duties.

Source: Supreme Court Rule, Part 2, Rule 29, 1919; Supreme Court Rule 500, 1939; SDC 1939 & Supp 1960, § 36.0107.



§ 19-1-4 , 19-1-5. Repealed.

19-1-4, 19-1-5. Repealed by SL 1977, ch 189, § 126






Chapter 02 - Privileged Matters

§ 19-2-1 , 19-2-2. Repealed.

19-2-1, 19-2-2. Repealed by SL 1979, ch 154, § 30



§ 19-2-3 Physician-patient privilege waived when health of person in issue--Waiver to be closely tailored--In camera review if party objects to discovery.

19-2-3. Physician-patient privilege waived when health of person in issue--Waiver to be closely tailored--In camera review if party objects to discovery. In any action or proceeding or quasi-judicial administrative proceeding, if the physical or mental health of any person is in issue, any privilege under subdivision 19-19-503(b) is waived at trial or for the purpose of discovery under chapter 15-6 if such action or proceeding is civil in nature. However, the waiver of the privilege shall be narrow in scope, closely tailored to the time period or subject matter of the claim. If any party or the holder of the privileged records objects to the discovery of the privileged communication on the grounds that disclosure of the communication would subject the party to annoyance, embarrassment, oppression, or undue burden or expense and that the disclosure of the privileged communication is not likely to lead to the discovery of relevant evidence, the court shall conduct an in camera review of the privileged communication to determine whether the communication is discoverable.

Source: SDC 1939 & Supp 1960, § 36.0101 (3); SL 1979, ch 154, § 1; SL 1997, ch 121, § 1; SL 2001, ch 103, § 2.



§ 19-2-3.1 Repealed.

19-2-3.1. Repealed by SL 1979, ch 154, § 30



§ 19-2-3.2 Physician-patient privilege waived in criminal proceeding.

19-2-3.2. Physician-patient privilege waived in criminal proceeding. In any action or proceeding of a criminal nature, if the physical or mental condition of any person is in issue, any privilege under subdivision 19-19-503(b) shall conclusively be deemed to be waived for the purpose of proving the commission of a criminal offense or for the purpose of impeaching the testimony of the patient, at trial, grand jury proceeding, or preliminary hearing, or for the purpose of discovery under Title 23A.

Source: SL 1997, ch 121, § 2.



§ 19-2-4 , 19-2-5. Repealed.

19-2-4, 19-2-5. Repealed by SL 1979, ch 154, § 30



§ 19-2-5.1 , 19-2-5.2. Transferred.

19-2-5.1, 19-2-5.2. Transferred to §§ 19-13-21.1, 19-13-21.2



§ 19-2-6 Repealed.

19-2-6. Repealed by SL 1979, ch 154, § 30



§ 19-2-7 Repealed.

19-2-7. Repealed by SL 1979, ch 154, § 2



§ 19-2-8 Court to advise witnesses as to privileged communications and privilege against self-incrimination.

19-2-8. Court to advise witnesses as to privileged communications and privilege against self-incrimination. It shall be the duty of the court, of its own motion and without waiting for objection, to advise a witness at the appropriate time of his right to refuse to answer any question requiring the disclosure of any privileged communication or requiring or tending to require the witness to give testimony which might incriminate him, but the last clause shall not apply to a defendant in a criminal case who takes the stand to testify in his own behalf.

Source: Supreme Court Rule 498, 1939; SDC 1939 & Supp 1960, § 36.0103.



§ 19-2-9 Protection of privileges of persons not present.

19-2-9. Protection of privileges of persons not present. In all cases where it shall appear to the court that any person who is not present nor represented at the hearing should be protected in his right to have any communication made under the confidential relations provisions of §§ 19-19-502 to 19-19-505, inclusive, and § 19-19-508, excluded, it shall be the duty of the court to make such objections and orders for such purpose as to the court may seem necessary.

Source: Supreme Court Rule 498, 1939; SDC 1939 & Supp 1960, § 36.0103.



§ 19-2-10 Repealed.

19-2-10. Repealed by SL 1979, ch 154, § 30



§ 19-2-10.1 Repealed.

19-2-10.1. Repealed by SL 1979, ch 154, § 3



§ 19-2-11 Self-incrimination provisions not applicable to perjury prosecutions.

19-2-11. Self-incrimination provisions not applicable to perjury prosecutions. The various statutes, which declare that evidence obtained upon the examination of a person as a witness shall not be received against him in any criminal proceeding, do not forbid such evidence being proved against such person upon any proceedings founded upon a charge of perjury committed in such examination.

Source: PenC 1877, § 767; CL 1887, § 6959; RPenC 1903, § 806; RC 1919, § 3623; SDC 1939 & Supp 1960, § 36.0405.



§ 19-2-12 No physician-patient privilege if death or substantial bodily harm likely.

19-2-12. No physician-patient privilege if death or substantial bodily harm likely. There is no privilege under subdivision 19-19-503(b) as to any communication to a physician licensed under chapter 36-4 relevant to the physical, mental, or emotional condition of a patient if, under the circumstances, the physician reasonably believes actions by the patient are likely to result in imminent death or substantial bodily harm to another.

Source: SL 1994, ch 158.



§ 19-2-13 Medical privacy.

19-2-13. Medical privacy. The production of a record of a health care provider, whether in litigation or in contemplation of litigation, does not waive any privilege which exists with respect to the record, other than for the use in which it is produced. Any person or entity receiving such a record may not reproduce, distribute, or use it for any purpose other than for which it is produced.

This rule does not bar any person or entity from complying with any court order, or state or federal law or regulation authorizing disclosure of information that otherwise would be protected by this rule.

Source: SL 2011, ch 231 (Supreme Court Rule 10-07), eff. Oct. 1, 2010; SL 2011, ch 259 (Supreme Court Rule 11-16), eff. July 1, 2011.






Chapter 03 - Methods Of Taking Testimony

§ 19-3-1 Means of testimony enumerated.

19-3-1. Means of testimony enumerated. The testimony of witnesses is taken in three modes:

(1) By affidavit;

(2) By deposition;

(3) By oral examination.
Source: CCivP 1877, § 463; CL 1887, § 5277; RCCivP 1903, § 503; RC 1919, § 2750; Supreme Court Rule 501, 1939; SDC 1939 & Supp 1960, § 36.0201.



§ 19-3-2 Affidavit defined.

19-3-2. Affidavit defined. An affidavit is a written declaration under oath made without notice to the adverse party.

Source: CCivP 1877, § 464; CL 1887, § 5278; RCCivP 1903, § 504; RC 1919, § 2751; Supreme Court Rule 502, 1939; SDC 1939 & Supp 1960, § 36.0202.



§ 19-3-3 Deposition defined.

19-3-3. Deposition defined. A deposition is a written declaration under oath made upon notice to the adverse party for the purpose of enabling him to attend and cross-examine; or upon written interrogatories.

Source: CCivP 1877, § 465; CL 1887, § 5279; RCCivP 1903, § 505; RC 1919, § 2752; Supreme Court Rule 502, 1939; SDC 1939 & Supp 1960, § 36.0202.



§ 19-3-4 Oral examination defined.

19-3-4. Oral examination defined. An oral examination is an examination in the presence of the court, tribunal, or person authorized to take testimony.

Source: CCivP 1877, § 466; CL 1887, § 5280; RCCivP 1903, § 506; RC 1919, § 2753; Supreme Court Rule 502, 1939; SDC 1939 & Supp 1960, § 36.0202.



§ 19-3-5 Repealed.

19-3-5. Repealed by SL 1979, ch 154, § 5



§ 19-3-6 Repealed.

19-3-6. Repealed by SL 1979, ch 154, § 7



§ 19-3-7 Interpreter for witness unable to communicate in English--Compensation.

19-3-7. Interpreter for witness unable to communicate in English--Compensation. When a witness cannot communicate or understand the English language the court shall procure and appoint a disinterested interpreter or translator for him who shall be compensated for those services as the court shall certify to be reasonable and just, to be paid and collected as other costs.

Source: SL 1868-9, ch 6, § 18; PolC 1877, ch 39, § 29; CCivP 1877, § 502; CL 1887, §§ 1433, 5316; RPolC 1903, § 1855; RCCivP 1903, § 541; SL 1911, ch 187; RC 1919, §§ 2733, 5194; SDC 1939 & Supp 1960, §§ 32.0505, 36.0207; SDCL, § 16-7-14; SL 1974, ch 162, § 1.



§ 19-3-8 Repealed.

19-3-8. Repealed by SL 2012, ch 115, § 1.



§ 19-3-9 Repealed.

19-3-9. Repealed by SL 1979, ch 154, § 9



§ 19-3-10 Interpreters for deaf and mute persons--Proceedings for which required.

19-3-10. Interpreters for deaf and mute persons--Proceedings for which required. A qualified interpreter shall be appointed in the following cases for persons who are deaf or mute or both:

(1) In any grand jury proceeding, when the witness is deaf or mute, or both;

(2) In any court proceeding involving a person who is deaf or mute, or both, and such proceeding may result in the confinement of such person or the imposition of a penal sanction against such person;

(3) In any proceeding before a board, commission, agency, or licensing authority of the state or any of its political subdivisions, when the principal party in interest is deaf or mute, or both;

(4) When a person who is deaf or mute, or both, is arrested for an alleged violation of a criminal law of the state or any city ordinance. Such appointment shall be made prior to any attempt to interrogate or take a statement from such persons.
Source: SL 1974, ch 164, § 1.



§ 19-3-10.1 Interpreter prohibited from divulging certain information.

19-3-10.1. Interpreter prohibited from divulging certain information. No sign language interpreter or relay service operator who has interpreted for or relayed information for a deaf, speech impaired, or hearing impaired person may divulge to any other person any information or communication given to him in his capacity as such an interpreter or relay service operator. A violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 177, § 1.



§ 19-3-11 Repealed.

19-3-11. Repealed by SL 1979, ch 154, § 12



§ 19-3-12 Appointing authority for interpreters--Fees for services.

19-3-12. Appointing authority for interpreters--Fees for services. All interpreters appointed under the provisions of § 19-3-10 shall be appointed by the judge if the appearance is before any court or by the chairman or presiding or executive officer of any board, commission, or agency by which the proceeding involving such person is being conducted. The court or agency conducting such proceeding shall determine and fix a reasonable fee for the services of the interpreter and shall provide for the payment of such costs out of funds appropriated for the operation of such courts and agencies.

Source: SL 1974, ch 164, § 2.



§ 19-3-13 Repealed.

19-3-13. Repealed by SL 1979, ch 154, § 13



§ 19-3-14 Inherent judicial power not limited.

19-3-14. Inherent judicial power not limited. Section 19-3-10 shall not be construed to limit the inherent power of a court to appoint an interpreter in other cases.

Source: SL 1974, ch 164, § 5; SL 1979, ch 154, § 14.






Chapter 04 - Affidavits And Certificates

§ 19-4-1 Place and person before whom affidavit made.

19-4-1. Place and person before whom affidavit made. An affidavit may be made in or out of this state before any person authorized to administer an oath.

Source: CCivP 1877, § 468; SL 1885, ch 2, § 1; CL 1887, § 5282; RCCivP 1903, § 508; RC 1919, § 2755; Supreme Court Rule 503, 1939; SDC 1939 & Supp 1960, § 36.0203.



§ 19-4-2 Use of affidavits in actions and proceedings.

19-4-2. Use of affidavits in actions and proceedings. An affidavit may be used to verify a pleading, to prove the service of a summons, notice, or other process in an action, to obtain a provisional remedy, an examination of a witness, a stay of proceedings, or upon a motion, and in any other case permitted by law.

Source: CCivP 1877, § 467; CL 1887, § 5281; RCCivP 1903, § 507; RC 1919, § 2754; Supreme Court Rule 503, 1939; SDC 1939 & Supp 1960, § 36.0203.



§ 19-4-3 Title not required on affidavit.

19-4-3. Title not required on affidavit. It shall not be necessary to entitle an affidavit in the action or proceeding, but an affidavit made without a title, or with a defective title, shall be as valid and effectual, for every purpose, as if it were duly entitled, if it intelligibly refer to the action or proceeding in which it is made.

Source: CCivP 1877, § 527; CL 1887, § 5341; RCCivP 1903, § 566; RC 1919, § 2099; Supreme Court Rule 503, 1939; SDC 1939 & Supp 1960, § 36.0203.



§ 19-4-4 Repealed.

19-4-4. Repealed by SL 1979, ch 154, § 15



§ 19-4-5 Repealed.

19-4-5. Repealed by SL 1979, ch 154, § 17



§ 19-4-6 Affidavit after search of newspaper files prima facie evidence of publication of notice.

19-4-6. Affidavit after search of newspaper files prima facie evidence of publication of notice. If the affidavit of publication described in § 17-2-22.1 cannot be procured, and the files of such newspaper for the period involved are available, then any person may inspect such file and make affidavit as to the facts appearing therein, and that such newspaper was at the time a legal publication, and such affidavit shall be deemed presumptive evidence of such publication as is described in such affidavit.

Source: SDC 1939 & Supp 1960, § 36.1102.



§ 19-4-7 , 19-4-8. Repealed.

19-4-7, 19-4-8. Repealed by SL 1979, ch 154, § 30



§ 19-4-9 Statements in certification of writing for introduction into evidence--Seal.

19-4-9. Statements in certification of writing for introduction into evidence--Seal. Whenever a copy of a writing is certified for the purpose of being offered in evidence before any court or any officer, board, or tribunal, the certificate must state in substance that the copy is a correct copy of the original, or of a specified part thereof, as the case may be. The certificate must be under the official seal of the certifying officer, if there be any, or if he be the clerk of a court having a seal, under the seal of such court.

Source: CCivP 1877, § 497; CL 1887, § 5311; RCCivP 1903, § 536; RC 1919, § 2728; SDC 1939 & Supp 1960, § 36.1101.



§ 19-4-10 Foundation proof not required for certified copy--Procedure on establishment of falsity.

19-4-10. Foundation proof not required for certified copy--Procedure on establishment of falsity. No foundation proof of the signature of the certifying officer or of the seal or absence of seal shall be required to admit the certificate and copy certified in evidence, but if any party to the proceeding shall prove at any stage of the proceeding that the certificate is not the genuine certificate of the officer certifying, such record shall be stricken from the evidence and the court or other tribunal shall make such orders, deferring or amending any decision based thereon, or granting further hearing or time, and imposing terms and enforcing such other discipline upon the party offering such record as to the court may seem warranted.

Source: SDC 1939 & Supp 1960, § 36.1101.






Chapter 05 - Subpoena And Attendance Of Witnesses

§ 19-5-1 Fees and mileage payments of witnesses.

19-5-1. Fees and mileage payments of witnesses. Each witness shall receive, for each day's attendance before any court, board, or tribunal in any civil or criminal case twenty dollars and mileage at such rate as may be established pursuant to § 3-9-1. Such mileage is limited to each mile actually and necessarily traveled. In any criminal case involving violation of a state law, witness fees on the part of the state shall be paid by the proper county, and the fees of any material witness on the part of the defendant shall be paid by the county unless otherwise ordered by the court. In any case involving violation of an ordinance, the local unit of government passing the ordinance shall pay the witness fees unless otherwise ordered by the court.

However, no person may receive witness fees if serving a period of incarceration in a state, county, or municipal facility at the time that person appears as a witness.

Source: SDC 1939, § 36.0401; SL 1955, ch 134; SL 1974, ch 153, § 35; SL 1980, ch 171; SL 1983, ch 164; SL 1986, ch 169, § 1; SL 1991, ch 178; SL 1999, ch 109, § 1.



§ 19-5-2 Public officers and employees not entitled to fees when testifying for state or subdivision--Mileage payable.

19-5-2. Public officers and employees not entitled to fees when testifying for state or subdivision--Mileage payable. No officer or employee of the State of South Dakota or of any political subdivision thereof including municipalities of the first class shall be paid any fees for giving testimony or evidence in any civil or criminal proceeding or action on behalf of the state or any political subdivision thereof, including municipalities of the first class, provided, however, that whenever such person is required to testify and give evidence in a place other than that of his official residence, he shall be paid his actual and necessary expenses including mileage at the same rate currently effective in the state travel regulations adopted by the State Board of Finance for each mile necessarily traveled and provided further that this section shall not apply to any officer or employee of the state or any political subdivision thereof including municipalities of the first class whose compensation as such officer or employee is paid in whole by fees provided for by law.

Source: SL 1939, ch 142; SL 1955, ch 135; SDC Supp 1960, § 36.0406; SL 1992, ch 60, § 2.



§ 19-5-3 Witness immune from service of summons while outside county of residence under subpoena.

19-5-3. Witness immune from service of summons while outside county of residence under subpoena. A witness shall not be liable to be sued in a county in which he does not reside, by being served with a summons in such county while going, returning, or attending in obedience to a subpoena.

Source: CCivP 1877, § 460; CL 1887, § 5274; RCCivP 1903, § 500; RC 1919, § 2747; SDC 1939 & Supp 1960, § 36.0404.



§ 19-5-4 Requiring attendance of witness for deposition to be used in another jurisdiction.

19-5-4. Requiring attendance of witness for deposition to be used in another jurisdiction. Whenever under any mandate, writ, or commission issued out of any court of record in any other state, territory, district, or foreign jurisdiction, or whenever upon notice or agreement, it is required to take the testimony of a witness or witnesses in this state, witnesses may be compelled to appear and testify in the same manner and by the same process and proceedings as may be employed for the purpose of taking testimony in proceedings pending in this state.

This section may be cited as the Uniform Foreign Depositions Act.

Source: SL 1921, ch 413, §§ 1, 3; SDC 1939 & Supp 1960, § 36.0502.



§ 19-5-5 Prisoner produced for oral examination in county.

19-5-5. Prisoner produced for oral examination in county. A person confined in any prison, facility, or program under the control of the Department of Corrections pursuant to § 1-15-1.4, may, by order of any court, be required to be produced for oral examination, by the Department of Corrections, in the county where the person is imprisoned.

Source: CCivP 1877, § 458; CL 1887, § 5272; RCCivP 1903, § 498; RC 1919, § 2745; SDC 1939 & Supp 1960, § 36.0108; SL 1999, ch 110, § 1.



§ 19-5-6 Prisoners outside county to be examined by deposition--Facilities for taking deposition.

19-5-6. Prisoners outside county to be examined by deposition--Facilities for taking deposition. Except as provided by § 19-5-5, the examination of a person confined in any prison, facility, or program under the control of the Department of Corrections pursuant to § 1-15-1.4, shall be by deposition.

While an inmate's deposition is being taken, the inmate shall remain in the custody of the officer in charge of the inmate, and the officer in charge shall afford reasonable facilities for the taking of the deposition. If the court orders that an inmate be present for oral examination in a county other than where the inmate is housed, the county where the action is venued is responsible for the transport of the inmate.

Source: CCivP 1877, §§ 458, 459; CL 1887, §§ 5272, 5273; RCCivP 1903, §§ 498, 499; RC 1919, §§ 2745, 2746; SDC 1939 & Supp 1960, § 36.0108; SL 1999, ch 110, § 2.



§ 19-5-7 Disobedience of subpoena or refusal to testify as contempt.

19-5-7. Disobedience of subpoena or refusal to testify as contempt. Disobedience of a subpoena, or a refusal to be sworn, or to answer as a witness, or to subscribe a deposition, when lawfully ordered, may be punished as a contempt of the court or officer, by whom his attendance or testimony is required.

Source: CCivP 1877, § 453; CL 1887, § 5267; RCCivP 1903, § 493; RC 1919, § 2740; SDC 1939 & Supp 1960, § 36.0304.



§ 19-5-8 Attachment issued on disobedience of subpoena by witness.

19-5-8. Attachment issued on disobedience of subpoena by witness. When a witness fails to attend in obedience to a subpoena, except in case of a demand and failure to pay his fees, the court or officer before whom his attendance is required may issue an attachment to the sheriff, coroner, or constable of the county, commanding him to arrest and bring the person therein named before the court or officer, at a time and place to be fixed in the attachment, to give his testimony and answer for the contempt.

Source: CCivP 1877, § 454; CL 1887, § 5268; RCCivP 1903, § 494; RC 1919, § 2741; SDC 1939 & Supp 1960, § 36.0305.



§ 19-5-9 Seal and contents of attachment and commitment order for witness--Direction and execution of order.

19-5-9. Seal and contents of attachment and commitment order for witness--Direction and execution of order. Every attachment for the arrest or order of commitment to prison of a witness, by a court or officer, pursuant to this chapter, must be under the seal of the court or officer, if he have an official seal, and must specify particularly the cause of the arrest or commitment; and if the commitment be for refusing to answer a question, such question must be stated in the order. Such order of commitment may be directed to the sheriff, coroner, or any constable of the county where such witness resides or may be at the time, and shall be executed by committing him to the jail of such county, and delivering a copy of the order to the jailer.

Source: CCivP 1877, § 457; CL 1887, § 5271; RCCivP 1903, § 497; RC 1919, § 2744; Supreme Court Rule 508, 1939; SDC 1939 & Supp 1960, § 36.0307.



§ 19-5-10 Amount of undertaking for appearance by witness endorsed on attachment.

19-5-10. Amount of undertaking for appearance by witness endorsed on attachment. If the attachment issued pursuant to § 19-5-8 be not for immediately bringing the witness before the court or officer, a sum may be fixed in which the witness may give an undertaking with surety for his appearance. Such sum shall be endorsed on the back of the attachment, and if no such sum is fixed and endorsed, it shall be one hundred dollars.

Source: CCivP 1877, § 454; CL 1887, § 5268; RCCivP 1903, § 494; RC 1919, § 2741; SDC 1939 & Supp 1960, § 36.0305.



§ 19-5-11 Show cause order when witness not personally served.

19-5-11. Show cause order when witness not personally served. If the witness be not personally served, the court may order him to show cause why an attachment should not issue against him.

Source: CCivP 1877, § 454; CL 1887, § 5268; RCCivP 1903, § 494; RC 1919, § 2741; SDC 1939 & Supp 1960, § 36.0305.



§ 19-5-12 Punishment for contempt by witness.

19-5-12. Punishment for contempt by witness. The punishment for the contempt described in § 19-5-8 shall be as follows: when the witness fails to attend, in obedience to the subpoena, except in case of demand and failure to pay his fees, the court or officer may fine the witness in a sum not exceeding fifty dollars. In other cases the court or officer may fine a witness in a sum not exceeding fifty nor less than five dollars, or may imprison him in the county jail, there to remain until he shall submit to be sworn, testify, or give his deposition.

Source: CCivP 1877, § 455; CL 1887, § 5269; RCCivP 1903, § 495; RC 1919, § 2742; SDC 1939 & Supp 1960, § 36.0306.



§ 19-5-13 Application for discharge of imprisoned witness.

19-5-13. Application for discharge of imprisoned witness. A witness imprisoned pursuant to § 19-5-12 by an officer before whom his deposition is being taken may apply to a judge of the circuit court, who shall have the power to discharge him, if it appear that his imprisonment is illegal.

Source: CCivP 1877, § 456; CL 1887, § 5270; RCCivP 1903, § 496; RC 1919, § 2743; SDC 1939 & Supp 1960, § 36.0306.



§ 19-5-14 Civil liability of witness for failure to attend or give testimony.

19-5-14. Civil liability of witness for failure to attend or give testimony. The witness shall also be liable to the party injured for any damages occasioned by his failure to attend, or his refusal to be sworn, testify, or give his deposition.

Source: CCivP 1877, § 455; CL 1887, § 5269; RCCivP 1903, § 495; RC 1919, § 2742; SDC 1939 & Supp 1960, § 36.0306.



§ 19-5-15 Repealed.

19-5-15. Repealed by SL 1976, ch 158, § 12A-11



§ 19-5-16 Fraud or deceit to affect testimony of witness as misdemeanor.

19-5-16. Fraud or deceit to affect testimony of witness as misdemeanor. Every person who practices any fraud or deceit, or knowingly makes or exhibits any false statement, representation, token, or writing, to any witness or person about to be called as a witness, upon any trial, proceeding, inquiry, or investigation authorized by law, with intent to affect the testimony of such witness, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 167; CL 1887, § 6367; RPenC 1903, § 173; RC 1919, § 3761; SDC 1939, § 13.1247; SL 1979, ch 150, § 23.






Chapter 06 - Expert Witnesses And Reports [Repealed]

CHAPTER 19-6

EXPERT WITNESSES AND REPORTS [REPEALED]

[Repealed by SL 1979, ch 154, § 30]



Chapter 07 - Documents, Records And Judicial Proceedings

§ 19-7-1 Repealed.

19-7-1. Repealed by SL 1979, ch 154, § 30



§ 19-7-2 Repealed.

19-7-2. Repealed by SL 1979, ch 154, §§ 19, 30



§ 19-7-3 Judicial notice powers unaffected.

19-7-3. Judicial notice powers unaffected. Nothing contained in this title shall affect the power of the court to take judicial notice of the common law and statutes of other jurisdictions nor to accept proof of the same as provided in chapter 19-8.

Source: CCivP 1877, § 488; CL 1887, § 5302; RCCivP 1903, § 528; RC 1919, § 2718; Supreme Court Rule 546, 1939; SDC 1939 & Supp 1960, § 36.0701; SL 1979, ch 154, § 20.



§ 19-7-4 to 19-7-10. Repealed.

19-7-4 to 19-7-10. Repealed by SL 1979, ch 154, §§ 21 to 27



§ 19-7-11 Repealed.

19-7-11. Repealed by SL 1979, ch 154, § 30



§ 19-7-12 Photographic copies of business and public records.

19-7-12. Photographic copies of business and public records. If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation, or combination thereof, of any act, transaction, occurrence, or event, and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity or unless its preservation is required by law. Such reproduction, when satisfactorily identified is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement, or facsimile, does not preclude admission of the original.

This section shall be so interpreted and construed as to effectuate its general purpose of making uniform the law of those states which enact or adopt it.

This section may be cited as the Uniform Photographic Copies of Business and Public Records as Evidence Act.

Source: Supreme Court Rule adopted March 23, 1950; SDC Supp 1960, § 36.1003.



§ 19-7-13 Common law and statutory methods of proof unimpaired.

19-7-13. Common law and statutory methods of proof unimpaired. Nothing in this title relating to proof of laws, regulations, records, or documents shall prevent proof of the same or lack of entry therein by any other method authorized by any applicable statute or by the rules of evidence at common law.

Source: Supreme Court Rule 553, 1939; SDC 1939 & Supp 1960, § 36.1104.



§ 19-7-14 Suppression or destruction of documentary evidence as misdemeanor.

19-7-14. Suppression or destruction of documentary evidence as misdemeanor. Every person who maliciously practices any deceit or fraud or uses any force or threat with intent to prevent any party to an action, proceeding, trial, investigation, or inquiry from obtaining or producing therein any book, document, paper, record, or other matter or thing which might be evidence, or with intent to prevent any person having in his possession or control any of the same or cognizant of any fact material thereto from producing or disclosing the same; or who, knowing that any of such things is about to be produced in evidence for any such purpose, intentionally destroys the same with intent to prevent it being so produced or used is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 169; CL 1887, § 6369; RPenC 1903, § 175; RC 1919, § 3763; SDC 1939, § 13.1246; SL 1979, ch 150, § 24.



§ 19-7-15 Admissible hearing and trial transcripts.

19-7-15. Admissible hearing and trial transcripts. The only transcript of any hearing, court trial or jury trial conducted by the Unified Judicial System that is admissible in evidence shall be that prepared by an official court reporter or court recorder or freelance reporter on contract with the Unified Judicial System.

Source: SL 2010, ch 256 (Supreme Court Rule 10-03), eff. Feb. 26, 2010.






Chapter 08 - Proof Of Foreign Law

§ 19-8-1 Judicial notice of law of jurisdictions within United States.

19-8-1. Judicial notice of law of jurisdictions within United States. Every court of this state shall take judicial notice of the common law and statutes of every state, territory, and other jurisdiction of the United States.

Source: SL 1937, ch 257, § 1; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-2 Determination of foreign law made by court--Review.

19-8-2. Determination of foreign law made by court--Review. The determination of the laws referred to in § 19-8-1 shall be made by the court and not by the jury, and shall be reviewable.

Source: SL 1937, ch 257, § 3; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-3 Informing court of foreign law--Assistance by counsel.

19-8-3. Informing court of foreign law--Assistance by counsel. The court may inform itself of the laws referred to in § 19-8-1 in such manner as it may deem proper, and the court may call upon counsel to aid it in obtaining such information.

Source: SL 1937, ch 257, § 2; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-4 Evidence of foreign law--Notice of issue to adverse parties.

19-8-4. Evidence of foreign law--Notice of issue to adverse parties. Any party may also present to the trial court any admissible evidence of the laws referred to in § 19-8-1, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.

Source: SL 1937, ch 257, § 4; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-5 Law of foreign countries determined by court--Judicial notice not taken.

19-8-5. Law of foreign countries determined by court--Judicial notice not taken. The law of a jurisdiction other than those referred to in § 19-8-1 shall be an issue for the court, but shall not be subject to the provisions of §§ 19-8-1 to 19-8-4, inclusive, concerning judicial notice.

Source: SL 1937, ch 257, § 5; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-6 Citation of chapter.

19-8-6. Citation of chapter. This chapter may be cited as the Uniform Judicial Notice of Foreign Law Act.

Source: SL 1937, ch 257, § 7; Supreme Court Rule 547, 1939; SDC 1939 & Supp 1960, § 36.0702.



§ 19-8-7 Religious code.

19-8-7. Religious code. No court, administrative agency, or other governmental agency may enforce any provisions of any religious code.

Source: SL 2012, ch 116, § 1.






Chapter 09 - Rules Of Evidence--General Provisions [Transferred]

§ 19-9-1 Transferred.

19-9-1. Transferred to § 19-19-101.



§ 19-9-2 Transferred.

19-9-2. Transferred to § 19-19-102.



§ 19-9-3 to 19-9-6. Transferred.

19-9-3 to 19-9-6. Transferred to § 19-19-103.



§ 19-9-7 to 19-9-11. Transferred.

19-9-7 to 19-9-11. Transferred to § 19-19-104.



§ 19-9-12 Transferred.

19-9-12. Transferred to § 19-19-105.



§ 19-9-13 Transferred.

19-9-13. Transferred to § 19-19-106.



§ 19-9-14 Transferred.

19-9-14. Transferred to § 19-19-1101.



§ 19-9-15 Transferred.

19-9-15. Transferred to § 19-19-1102.






Chapter 10 - Judicial Notice [Transferred]

§ 19-10-1 to 19-10-7. Transferred.

19-10-1 to 19-10-7. Transferred to § 19-19-201.






Chapter 11 - Presumptions [Transferred]

§ 19-11-1 Transferred.

19-11-1. Transferred to § 19-19-301.



§ 19-11-2 to 19-11-4. Transferred.

19-11-2 to 19-11-4. Transferred to § 19-19-302.






Chapter 12 - Relevancy [Transferred]

§ 19-12-1 Transferred.

19-12-1. Transferred to § 19-19-401.



§ 19-12-2 Transferred.

19-12-2. Transferred to § 19-19-402.



§ 19-12-3 Transferred.

19-12-3. Transferred to § 19-19-403.



§ 19-12-4 , 19-12-5. Transferred.

19-12-4, 19-12-5. Transferred to § 19-19-404.



§ 19-12-6 , 19-12-7. Transferred.

19-12-6, 19-12-7. Transferred to § 19-19-405.



§ 19-12-8 Transferred.

19-12-8. Transferred to § 19-19-406.



§ 19-12-9 Transferred.

19-12-9. Transferred to § 19-19-407.



§ 19-12-10 Transferred.

19-12-10. Transferred to § 19-19-408.



§ 19-12-11 Transferred.

19-12-11. Transferred to § 19-19-409.



§ 19-12-12 Transferred.

19-12-12. Transferred to § 19-19-410.



§ 19-12-13 Transferred.

19-12-13. Transferred to § 19-19-411.



§ 19-12-14 Transferred.

19-12-14. Transferred to § 19-19-411.1.



§ 19-12-15 Transferred.

19-12-15. Transferred to § 19-19-412.






Chapter 13 - Privileges [Transferred]

§ 19-13-1 Transferred.

19-13-1. Transferred to § 19-19-501.



§ 19-13-2 to 19-13-5. Transferred.

19-13-2 to 19-13-5. Transferred to § 19-19-502.



§ 19-13-6 to 19-13-11. Transferred.

19-13-6 to 19-13-11. Transferred to § 19-19-503.



§ 19-13-12 to 19-13-15. Transferred.

19-13-12 to 19-13-15. Transferred to § 19-19-504.



§ 19-13-16 to 19-13-18. Transferred.

19-13-16 to 19-13-18. Transferred to § 19-19-505.



§ 19-13-19 Transferred.

19-13-19. Transferred to § 19-19-506.



§ 19-13-20 Transferred.

19-13-20. Transferred to § 19-19-507.



§ 19-13-21 Transferred.

19-13-21. Transferred to § 19-19-508.



§ 19-13-21.1 Transferred.

19-13-21.1. Transferred to § 19-19-508.1.



§ 19-13-21.2 Transferred.

19-13-21.2. Transferred to § 19-19-508.2.



§ 19-13-22 to 19-13-25. Transferred.

19-13-22 to 19-13-25. Transferred to § 19-19-509.



§ 19-13-26 Transferred.

19-13-26. Transferred to § 19-19-510.



§ 19-13-27 Transferred.

19-13-27. Transferred to § 19-19-511.



§ 19-13-28 Transferred.

19-13-28. Transferred to § 19-19-512.



§ 19-13-28.1 Transferred.

19-13-28.1. Transferred to § 19-19-513.



§ 19-13-29 , 19-13-30. Transferred.

19-13-29, 19-13-30. Transferred to § 19-19-512.



§ 19-13-31 Transferred.

19-13-31. Transferred to § 19-19-514.



§ 19-13-32 Transferred.

19-13-32. Transferred to § 19-19-515.



§ 19-13-33 Transferred.

19-13-33. Transferred to § 19-19-516.






Chapter 13A - Uniform Mediation Act

§ 19-13A-1 Title.

19-13A-1. Title. This chapter may be cited as the Uniform Mediation Act.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-2 Definitions.

19-13A-2. Definitions. In this chapter:

(1) "Mediation" means a process in which a mediator facilitates communication and negotiation between parties to assist them in reaching a voluntary agreement regarding their dispute.

(2) "Mediation communication" means a statement, whether oral or in a record or verbal or nonverbal, that occurs during a mediation or is made for purposes of considering, conducting, participating in, initiating, continuing, or reconvening a mediation or retaining a mediator.

(3) "Mediator" means an individual who conducts a mediation.

(4) "Nonparty participant" means a person, other than a party or mediator, that participates in a mediation.

(5) "Mediation party" means a person that participates in a mediation and whose agreement is necessary to resolve the dispute.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(7) "Proceeding" means:

(A) a judicial, administrative, arbitral, or other adjudicative process, including related pre-hearing and post-hearing motions, conferences, and discovery; or

(B) a legislative hearing or similar process.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(9) "Sign" means:

(A) to execute or adopt a tangible symbol with the present intent to authenticate a record; or

(B) to attach or logically associate an electronic symbol, sound, or process to or with a record with the present intent to authenticate a record.
Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-3 Scope.

19-13A-3. Scope. (a) Except as otherwise provided in subsection (b) or (c), this chapter applies to a mediation in which:

(1) the mediation parties are required to mediate by statute or court or administrative agency rule or referred to mediation by a court, administrative agency, or arbitrator;

(2) the mediation parties and the mediator agree to mediate in a record that demonstrates an expectation that mediation communications will be privileged against disclosure; or

(3) the mediation parties use as a mediator an individual who holds himself or herself out as a mediator or the mediation is provided by a person that holds itself out as providing mediation.

(b) The chapter does not apply to a mediation:

(1) relating to the establishment, negotiation, administration, or termination of a collective bargaining relationship;

(2) relating to a dispute that is pending under or is part of the processes established by a collective bargaining agreement, except that the chapter applies to a mediation arising out of a dispute that has been filed with an administrative agency or court;

(3) conducted by a judge who might make a ruling on the case; or

(4) conducted under the auspices of:

(A) a primary or secondary school if all the parties are students or

(B) a correctional institution for youths if all the parties are residents of that institution.

(c) If the parties agree in advance in a signed record, or a record of proceeding reflects agreement by the parties, that all or part of a mediation is not privileged, the privileges under §§ 19-13A-4 to 19-13A-6, inclusive, do not apply to the mediation or part agreed upon. However, §§ 19-13A-4 to 19-13A-6, inclusive, apply to a mediation communication made by a person that has not received actual notice of the agreement before the communication is made.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-4 Privilege against disclosure--Admissibility--Discovery.

19-13A-4. Privilege against disclosure--Admissibility--Discovery. (a) Except as otherwise provided in § 19-13A-6, a mediation communication is privileged as provided in subsection (b) and is not subject to discovery or admissible in evidence in a proceeding unless waived or precluded as provided by § 19-13A-5.

(b) In a proceeding, the following privileges apply:

(1) A mediation party may refuse to disclose, and may prevent any other person from disclosing, a mediation communication.

(2) A mediator may refuse to disclose a mediation communication, and may prevent any other person from disclosing a mediation communication of the mediator.

(3) A nonparty participant may refuse to disclose, and may prevent any other person from disclosing, a mediation communication of the nonparty participant.

(c) Evidence or information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery solely by reason of its disclosure or use in a mediation.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-5 Waiver and preclusion of privilege.

19-13A-5. Waiver and preclusion of privilege. (a) A privilege under § 19-13A-4 may be waived in a record or orally during a proceeding if it is expressly waived by all parties to the mediation and:

(1) in the case of the privilege of a mediator, it is expressly waived by the mediator; and

(2) in the case of the privilege of a nonparty participant, it is expressly waived by the nonparty participant.

(b) A person that discloses or makes a representation about a mediation communication which prejudices another person in a proceeding is precluded from asserting a privilege under § 19-13A-4, but only to the extent necessary for the person prejudiced to respond to the representation or disclosure.

(c) A person that intentionally uses a mediation to plan, attempt to commit or commit a crime, or to conceal an ongoing crime or ongoing criminal activity is precluded from asserting a privilege under § 19-13A-4.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-6 Exceptions to privilege.

19-13A-6. Exceptions to privilege. (a) There is no privilege under § 19-13A-4 for a mediation communication that is:

(1) in an agreement evidenced by a record signed by all parties to the agreement;

(2) made during a session of a mediation which is open or is required by law to be open, to the public;

(3) a threat or statement of a plan to inflict bodily injury or commit a crime of violence;

(4) intentionally used to plan a crime, attempt to commit or commit a crime, or to conceal an ongoing crime or ongoing criminal activity;

(5) sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediator;

(6) except as otherwise provided in subsection (c), sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediation party, nonparty participant, or representative of a party based on conduct occurring during a mediation; or

(7) sought or offered to prove or disprove abuse, neglect, abandonment, or exploitation in a proceeding in which a child or adult protective services agency is a party, unless the matter has been referred to mediation by a court under §§ 25-4-56 to 25-4-62, in which case the terms of those statutes shall apply.

(b) There is no privilege under § 19-13A-4 if a court, administrative agency, or arbitrator finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown that the evidence is not otherwise available, that there is a need for the evidence that substantially outweighs the interest in protecting confidentiality, and that the mediation communication is sought or offered in:

(1) a court proceeding involving a felony or Class 1 misdemeanor;

(2) except as otherwise provided in subsection (c), a proceeding to prove a claim to rescind or reform or a defense to avoid liability on an agreement arising out of the mediation.

(c) A mediator may not be compelled to provide evidence of a mediation communication referred to in subsection (a)(6) or (b)(2).

(d) If a mediation communication is not privileged under subsection (a) or (b), only the portion of the communication necessary for the application of the exception from nondisclosure may be admitted. Admission of evidence under subsection (a) or (b) does not render the evidence, or any other mediation communication, discoverable or admissible for any other purpose.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-7 Prohibited mediator reports.

19-13A-7. Prohibited mediator reports. (a) Except as required in subsection (b), a mediator may not make a report, assessment, evaluation, recommendation, finding, or other communication regarding a mediation to a court, administrative agency, or other authority that may make a ruling on the dispute that is the subject of the mediation.

(b) A mediator may disclose:

(1) whether the mediation occurred or has terminated, whether a settlement was reached and if so the terms thereof, and attendance;

(2) a mediation communication as permitted under § 19-13A-6; or

(3) a mediation communication evidencing abuse, neglect, abandonment, or exploitation of an individual to a public agency responsible for protecting individuals against such mistreatment.

(c) A communication made in violation of subsection (a) may not be considered by a court, administrative agency, or arbitrator.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-8 Confidentiality.

19-13A-8. Confidentiality. Unless subject to § 1-25-1, mediation communications are confidential to the extent agreed by the parties or provided by other law or rule of this State.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-9 Mediator's disclosure of conflicts of interest--Background.

19-13A-9. Mediator's disclosure of conflicts of interest--Background. (a) Before accepting a mediation, an individual who is requested to serve as a mediator shall:

(1) make an inquiry that is reasonable under the circumstances to determine whether there are any known facts that a reasonable individual would consider likely to affect the impartiality of the mediator, including a financial or personal interest in the outcome of the mediation and an existing or past relationship with a mediation party or foreseeable participant in the mediation; and

(2) disclose any such known fact to the mediation parties as soon as is practical before accepting a mediation.

(b) If a mediator learns any fact described in subsection (a)(1) after accepting a mediation, the mediator shall disclose it as soon as is practicable.

(c) At the request of a mediation party, an individual who is requested to serve as a mediator shall disclose the mediator's qualifications to mediate a dispute.

(d) A person that violates subsection (a) or (b) is precluded by the violation from asserting a privilege under § 19-13A-4.

(e) Subsections (a), (b), and (c), do not apply to an individual acting as a judge.

(f) This chapter does not require that a mediator have a special qualification by background or profession.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-10 Participation in mediation.

19-13A-10. Participation in mediation. An attorney or other individual designated by a party may accompany the party to and participate in a mediation. A waiver of participation given before the mediation may be rescinded.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-11 International commercial mediation.

19-13A-11. International commercial mediation. (a) In this section, "Model Law" means the Model Law on International Commercial Conciliation adopted by the United Nations Commission on International Trade Law on 28 June 2002 and recommended by the United Nations General Assembly in a resolution (A/RES/57/18) dated 19 November 2002, and "international commercial mediation" means an international commercial conciliation as defined in Article 1 of the Model Law.

(b) Except as otherwise provided in subsections (c) and (d), if a mediation is an international commercial mediation, the mediation is governed by the Model Law.

(c) Unless the parties agree in accordance with § 19-13A-3(c) that all or part of an international commercial mediation is not privileged, §§ 19-13A-4 to 19-13A-6, inclusive, and any applicable definitions in § 19-13A-2 also apply to the mediation and nothing in Article 10 of the Model Law derogates from §§ 19-13A-4 to 19-13A-6, inclusive.

(d) If the parties to an international commercial mediation agree under Article 1, subsection (7), of the Model Law that the Model Law does not apply, this chapter applies.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-12 Relation to Electronic Signatures in Global and National Commerce Act.

19-13A-12. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but this chapter does not modify, limit, or supersede Section 101(c) of that Act or authorize electronic delivery of any of the notices described in Section 103(b) of that Act.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-13 Uniformity of application and construction.

19-13A-13. Uniformity of application and construction. In applying and construing this chapter, consideration should be given to the need to promote uniformity of the law with respect to its subject matter among States that enact it.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-14 Severability clause.

19-13A-14. Severability clause. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.



§ 19-13A-15 Application to existing agreements or referrals.

19-13A-15. Application to existing agreements or referrals. (a) This chapter governs a mediation pursuant to a referral or an agreement to mediate made on or after January 1, 2008.

(b) On or after January 1, 2008, this chapter governs an agreement to mediate whenever made.

Source: SL 2008, ch 286 (Supreme Court Rule 07-07), eff. Jan. 1, 2008.






Chapter 14 - Witnesses [Transferred]

§ 19-14-1 Transferred.

19-14-1. Transferred to § 19-19-601.



§ 19-14-2 Transferred.

19-14-2. Transferred to § 19-19-602.



§ 19-14-3 Transferred.

19-14-3. Transferred to § 19-19-603.



§ 19-14-3.1 Transferred.

19-14-3.1. Transferred to § 19-19-603.1.



§ 19-14-3.2 Transferred.

19-14-3.2. Transferred to § 19-19-603.2.



§ 19-14-4 Repealed.

19-14-4. Repealed by SL 2012, ch 115, § 2.



§ 19-14-4.1 Transferred.

19-14-4.1. Transferred to § 19-19-604.



§ 19-14-5 Transferred.

19-14-5. Transferred to § 19-19-605.



§ 19-14-6 , 19-14-7. Transferred.

19-14-6, 19-14-7. Transferred to § 19-19-606.



§ 19-14-8 Transferred.

19-14-8. Transferred to § 19-19-607.



§ 19-14-9 to 19-14-11. Transferred.

19-14-9 to 19-14-11. Transferred to § 19-19-608.



§ 19-14-12 to 19-14-16. Transferred.

19-14-12 to 19-14-16. Transferred to § 19-19-609.



§ 19-14-17 Transferred.

19-14-17. Transferred to § 19-19-610.



§ 19-14-18 Transferred.

19-14-18. Transferred to § 19-19-611.



§ 19-14-18.1 Transferred.

19-14-18.1. Transferred to § 19-19-611.1.



§ 19-14-19 , 19-14-20. Transferred.

19-14-19, 19-14-20. Transferred to § 19-19-611.



§ 19-14-21 to 19-14-23. Transferred.

19-14-21 to 19-14-23. Transferred to § 19-19-612.



§ 19-14-24 , 19-14-25. Transferred.

19-14-24, 19-14-25. Transferred to § 19-19-613.



§ 19-14-26 to 19-14-28. Transferred.

19-14-26 to 19-14-28. Transferred to § 19-19-614.



§ 19-14-29 Transferred.

19-14-29. Transferred to § 19-19-615.






Chapter 15 - Opinions And Expert Testimony [Transferred]

§ 19-15-1 Transferred.

19-15-1. Transferred to § 19-19-701.



§ 19-15-2 Transferred.

19-15-2. Transferred to § 19-19-702.



§ 19-15-3 Transferred.

19-15-3. Transferred to § 19-19-703.



§ 19-15-4 Transferred.

19-15-4. Transferred to § 19-19-704.



§ 19-15-5 Transferred.

19-15-5. Transferred to § 19-19-705.



§ 19-15-5.1 to 19-15-8. Repealed.

19-15-5.1 to 19-15-8. Repealed by SL 2011, ch 238 (Supreme Court Rule 10-14), §§ 2 to 6, eff. July 1, 2011.



§ 19-15-9 to 19-15-17. Transferred.

19-15-9 to 19-15-17. Transferred to § 19-19-706.



§ 19-15-18 , 19-15-19. Transferred.

19-15-18, 19-15-19. Transferred to § 19-19-707.






Chapter 16 - Hearsay [Transferred]

§ 19-16-1 to 19-16-3. Transferred.

19-16-1 to 19-16-3. Transferred to § 19-19-801.



§ 19-16-4 Transferred.

19-16-4. Transferred to § 19-19-802.



§ 19-16-5 to 19-16-8. Transferred.

19-16-5 to 19-16-8. Transferred to § 19-19-803.



§ 19-16-8.1 Transferred.

19-16-8.1. Transferred to § 19-19-803.1.



§ 19-16-8.2 Transferred

19-16-8.2. Transferred to § 19-19-803.2.



§ 19-16-9 to 19-16-27. Transferred.

19-16-9 to 19-16-27. Transferred to § 19-19-803.



§ 19-16-28 Repealed.

19-16-28. Repealed by SL 2011, ch 239 (Supreme Court Rule 10-15), § 2, eff. July 1, 2011.



§ 19-16-29 19-16-34. Transferred.

19-16-29 to 19-16-34. Transferred to § 19-19-804.



§ 19-16-35 Repealed.

19-16-35. Repealed by SL 2011, ch 239 (Supreme Court Rule 10-15), § 3, eff. July 1, 2011.



§ 19-16-36 Transferred.

19-16-36. Transferred to § 19-19-805.



§ 19-16-37 Transferred.

19-16-37. Transferred to § 19-19-806.



§ 19-16-38 Transferred.

19-16-38. Transferred to § 19-19-806.1.



§ 19-16-39 Transferred.

19-16-39. Transferred to § 19-19-806.2.



§ 19-16-40 Transferred.

19-16-40. Transferred to § 19-19-807.






Chapter 17 - Authentication And Identification [Transferred]

§ 19-17-1 Transferred.

19-17-1. Transferred to § 19-19-901.



§ 19-17-2 to 19-17-11. Transferred.

19-17-2 to 19-17-11. Transferred to § 19-19-902.



§ 19-17-12 Transferred.

19-17-12. Transferred to § 19-19-903.






Chapter 18 - Contents Of Writings, Recordings And Photographs [Transferred]

§ 19-18-1 Transferred.

19-18-1. Transferred to § 19-19-1001.



§ 19-18-2 Transferred.

19-18-2. Transferred to § 19-19-1002.



§ 19-18-3 Transferred.

19-18-3. Transferred to § 19-19-1003.



§ 19-18-4 Transferred.

19-18-4. Transferred to § 19-19-1004.



§ 19-18-5 Transferred.

19-18-5. Transferred to § 19-19-1005.



§ 19-18-6 Transferred.

19-18-6. Transferred to § 19-19-1006.



§ 19-18-7 Transferred.

19-18-7. Transferred to § 19-19-1007.



§ 19-18-8 Transferred.

19-18-8. Transferred to § 19-19-1008.



§ 19-18-9 Transferred.

19-18-9. Transferred to § 19-19-1009.






Chapter 19 - South Dakota Rules of Evidence

§ 19-19-101 Scope--Definitions.

19-19-101. Scope--Definitions. (a) Scope. This chapter governs proceedings in the courts of this state to the extent and with the exceptions stated in § 19-19-1101.

(b) Definitions. In these rules:

(1) "Civil case" means a civil action or proceeding;

(2) "Criminal case" includes a criminal proceeding;

(3) "Public office" includes a public agency;

(4) "Record" includes a memorandum, report, or data compilation;

(5) A "rule prescribed by the Supreme Court" means a rule adopted by the Supreme Court under statutory authority; and

(6) A reference to any kind of written material or any other medium includes electronically stored information.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 101); SDCL § 19-9-1; SL 2016, ch 239 (Supreme Court Rule 15-17), eff. Jan. 1, 2016.



§ 19-19-102 Purpose.

19-19-102. Purpose. This chapter should be construed so as to administer every proceeding fairly, eliminate unjustifiable expense and delay, and promote the development of evidence law, to the end of ascertaining the truth and securing a just determination.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 102); SDCL § 19-9-2; SL 2016, ch 239 (Supreme Court Rule 15-18), eff. Jan. 1, 2016.



§ 19-19-103 Rulings on evidence.

19-19-103. Rulings on evidence. (a) Preserving a claim of error. A party may claim error in a ruling to admit or exclude evidence only if the error affects a substantial right of the party and:

(1) If the ruling admits evidence, a party, on the record:

(A) Timely objects or moves to strike; and

(B) States the specific ground, unless it was apparent from the context; or

(2) If the ruling excludes evidence, a party informs the court of its substance by an offer of proof, unless the substance was apparent from the context.

(b) Not needing to renew an objection or offer of proof. Once the court rules definitively on the record--either before or at trial--a party need not renew an objection or offer of proof to preserve a claim of error for appeal.

(c) Court's statement about the ruling; directing an offer of proof. The court may make any statement about the character or form of the evidence, the objection made, and the ruling. The court may direct that an offer of proof be made in question and answer form.

(d) Preventing the jury from hearing inadmissible evidence. To the extent practicable, the court must conduct a jury trial so that inadmissible evidence is not suggested to the jury by any means.

(e) Taking notice of plain error. A court may take notice of a plain error affecting a substantial right, even if the claim of error was not properly preserved.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 103); SL 2006, ch 341 (Supreme Court Rule 06-67); SDCL §§ 19-9-3 to 19-9-6; SL 2016, ch 239 (Supreme Court Rule 15-19), eff. Jan. 1, 2016.



§ 19-19-104 Preliminary questions.

19-19-104. Preliminary questions. (a) In general. The court must decide any preliminary question about whether a witness is qualified, a privilege exists, or evidence is admissible. In so deciding, the court is not bound by evidence rules, except those on privilege.

(b) Relevance that depends on a fact. When the relevance of evidence depends on whether a fact exists, proof must be introduced sufficient to support a finding that the fact does exist. The court may admit the proposed evidence on the condition that the proof be introduced later.

(c) Conducting a hearing so that the jury cannot hear it. The court must conduct any hearing on a preliminary question so that the jury cannot hear it if:

(1) The hearing involves the admissibility of a confession;

(2) A defendant in a criminal case is a witness and so requests; or

(3) Justice so requires.

(d) Cross-examining a defendant in a criminal case. By testifying on a preliminary question, a defendant in a criminal case does not become subject to cross-examination on other issues in the case.

(e) Evidence relevant to weight and credibility. This section does not limit a party's right to introduce before the jury evidence that is relevant to the weight or credibility of other evidence.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 104); SDCL §§ 19-9-7 to 19-9-11; SL 2016, ch 239 (Supreme Court Rule 15-20), eff. Jan. 1, 2016.



§ 19-19-105 Limiting evidence that is not admissible against other parties or for other purposes.

19-19-105. Limiting evidence that is not admissible against other parties or for other purposes. If the court admits evidence that is admissible against a party or for a purpose--but not against another party or for another purpose--the court, on timely request, must restrict the evidence to its proper scope and instruct the jury accordingly.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 105); SDCL § 19-9-12; SL 2016, ch 239 (Supreme Court Rule 15-21), eff. Jan. 1, 2016.



§ 19-19-106 Remainder of or related writings or recorded statements.

19-19-106. Remainder of or related writings or recorded statements. If a party introduces all or part of a writing or recorded statement, an adverse party may require the introduction, at that time, of any other part--or any other writing or recorded statement--that in fairness ought to be considered at the same time.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 106); SDCL § 19-9-13; SL 2016, ch 239 (Supreme Court Rule 15-22), eff. Jan. 1, 2016.



§ 19-19-201 Judicial notice of adjudicative facts.

19-19-201. Judicial notice of adjudicative facts. (a) Scope. This section governs judicial notice of an adjudicative fact only, not a legislative fact.

(b) Kinds of facts that may be judicially noticed. The court may judicially notice a fact that is not subject to reasonable dispute because it:

(1) Is generally known within the trial court's territorial jurisdiction; or

(2) Can be accurately and readily determined from sources whose accuracy cannot reasonably be questioned.

(c) Taking notice. The court:

(1) May take judicial notice on its own; or

(2) Must take judicial notice if a party requests it and the court is supplied with the necessary information.

(d) Timing. The court may take judicial notice at any stage of the proceeding.

(e) Opportunity to be heard. On timely request, a party is entitled to be heard on the propriety of taking judicial notice and the nature of the fact to be noticed. If the court takes judicial notice before notifying a party, the party, on request, is still entitled to be heard.

(f) Instructing the jury. In a civil case, the court must instruct the jury to accept the noticed fact as conclusive. In a criminal case, the court must instruct the jury that it may or may not accept the noticed fact as conclusive.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 201); SDCL §§ 19-10-1 to 19-10-7; SL 2016, ch 239 (Supreme Court Rule 15-23), eff. Jan. 1, 2016.



§ 19-19-301 Presumptions in civil cases.

19-19-301. Presumptions in civil cases. In all civil actions and proceedings, unless otherwise provided for by statute or by this chapter, a presumption imposes on the party against whom it is directed the burden of going forward with evidence to rebut or meet the presumption, but does not shift to such party the burden of proof in the sense of the risk of nonpersuasion, which remains throughout the trial upon the party on whom it was originally cast. When substantial, credible evidence has been introduced to rebut the presumption, it shall disappear from the action or proceeding, and the jury shall not be instructed thereon.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 301); SDCL § 19-11-1.



§ 19-19-302 Presumptions in criminal cases.

19-19-302. Presumptions in criminal cases. (a) Scope. Except as otherwise provided by statute, in criminal cases, presumptions against an accused, recognized at common law or created by statute, including statutory provisions that certain facts are prima facie evidence of other facts or of guilt, are governed by this section.

(b) Submission to jury. The court is not authorized to direct the jury to find a presumed fact against the accused. If a presumed fact establishes guilt or is an element of the offense or negatives a defense, the court may submit the question of guilt or of the existence of the presumed fact to the jury, but only if a reasonable juror on the evidence as a whole, including the evidence of the basic facts, could find guilt or the presumed fact beyond a reasonable doubt. If the presumed fact has a lesser effect, the question of its existence may be submitted to the jury provided the basic facts are supported by substantial evidence or are otherwise established, unless the court determines that a reasonable juror on the evidence as a whole could not find the existence of the presumed fact.

(c) Instructing the jury. Whenever the existence of a presumed fact against the accused is submitted to the jury, the court shall instruct the jury that it may regard the basic facts as sufficient evidence of the presumed fact but is not required to do so. In addition, if the presumed fact establishes guilt or is an element of the offense or negatives a defense, the court shall instruct the jury that its existence, on all the evidence, must be proved beyond a reasonable doubt.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 302); SDCL §§ 19-11-2 to 19-11-4.



§ 19-19-401 Test for relevant evidence.

19-19-401. Test for relevant evidence. Evidence is relevant if:

(a) It has any tendency to make a fact more or less probable than it would be without the evidence; and

(b) The fact is of consequence in determining the action.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 401); SDCL § 19-12-1; SL 2016, ch 239 (Supreme Court Rule 15-24), eff. Jan. 1, 2016.



§ 19-19-402 Relevant evidence generally admissible--Irrelevant evidence inadmissible.

19-19-402. Relevant evidence generally admissible--Irrelevant evidence inadmissible. All relevant evidence is admissible, except as otherwise provided by constitution or statute or by this chapter or other rules promulgated by the Supreme Court of this state. Evidence which is not relevant is not admissible.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 402); SDCL § 19-12-2.



§ 19-19-403 Excluding relevant evidence for prejudice, confusion, waste of time, or other reasons.

19-19-403. Excluding relevant evidence for prejudice, confusion, waste of time, or other reasons. The court may exclude relevant evidence if its probative value is substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 403); SDCL § 19-12-3; SL 2016, ch 239 (Supreme Court Rule 15-25), eff. Jan. 1, 2016.



§ 19-19-404 Character evidence--Crimes or other acts.

19-19-404. Character evidence--Crimes or other acts. (a) Character evidence.

(1) Prohibited uses. Evidence of a person's character or character trait is not admissible to prove that on a particular occasion the person acted in accordance with the character or trait.

(2) Exceptions for a defendant or victim in a criminal case. The following exceptions apply in a criminal case:

(A) A defendant may offer evidence of the defendant's pertinent trait, and if the evidence is admitted, the prosecutor may offer evidence to rebut it;

(B) Subject to the limitations in § 19-19-412, a defendant may offer evidence of an alleged victim's pertinent trait, and if the evidence is admitted, the prosecutor may:

(i) Offer evidence to rebut it; and

(ii) Offer evidence of the defendant's same trait; and

(C) In a homicide case, the prosecutor may offer evidence of the alleged victim's trait of peacefulness to rebut evidence that the victim was the first aggressor.

(3) Exceptions for a witness. Evidence of a witness's character may be admitted under §§ 19-19-607 to 19-19-609, inclusive.

(b) Crimes, wrongs, or other acts.

(1) Prohibited uses. Evidence of a crime, wrong, or other act is not admissible to prove a person's character in order to show that on a particular occasion the person acted in accordance with the character.

(2) Permitted uses; notice in a criminal case. This evidence may be admissible for another purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident. On request by a defendant in a criminal case, the prosecutor must:

(A) Provide reasonable notice of the general nature of any such evidence that the prosecutor intends to offer at trial; and

(B) Do so before trial--or during trial if the court, for good cause, excuses lack of pretrial notice.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 404); SDCL §§ 19-12-4, 19-12-5; SL 2016, ch 239 (Supreme Court Rule 15-26), eff. Jan. 1, 2016.



§ 19-19-405 Methods of proving character.

19-19-405. Methods of proving character. (a) By reputation or opinion. When evidence of a person's character or character trait is admissible, it may be proved by testimony about the person's reputation or by testimony in the form of an opinion. On cross-examination of the character witness, the court may allow an inquiry into relevant specific instances of the person's conduct.

(b) By specific instances of conduct. When a person's character or character trait is an essential element of a charge, claim, or defense, the character or trait may also be proved by relevant specific instances of the person's conduct.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 405); SDCL §§ 19-12-6, 19-12-7; SL 2016, ch 239 (Supreme Court Rule 15-27), eff. Jan. 1, 2016.



§ 19-19-406 Habit--Routine practice.

19-19-406. Habit--Routine practice. Evidence of a person's habit or an organization's routine practice may be admitted to prove that on a particular occasion the person or organization acted in accordance with the habit or routine practice. The court may admit this evidence regardless of whether it is corroborated or whether there was an eyewitness.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 406); SDCL § 19-12-8; SL 2016, ch 239 (Supreme Court Rule 15-28), eff. Jan. 1, 2016.



§ 19-19-407 Subsequent remedial measures.

19-19-407. Subsequent remedial measures. When measures are taken that would have made an earlier injury or harm less likely to occur, evidence of the subsequent measures is not admissible to prove:

(1) Negligence;

(2) Culpable conduct;

(3) A defect in a product or its design; or

(4) A need for a warning or instruction.

But the court may admit this evidence for another purpose, such as impeachment or--if disputed--proving ownership, control, or the feasibility of precautionary measures.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 407); SDCL § 19-12-9; SL 2016, ch 239 (Supreme Court Rule 15-29), eff. Jan. 1, 2016.



§ 19-19-408 Compromise offers and negotiations.

19-19-408. Compromise offers and negotiations. (a) Prohibited uses. Evidence of the following is not admissible--on behalf of any party--either to prove or disprove the validity or amount of a disputed claim or to impeach by a prior inconsistent statement or a contradiction:

(1) Furnishing, promising, or offering--or accepting, promising to accept, or offering to accept--a valuable consideration in compromising or attempting to compromise the claim; and

(2) Conduct or a statement made during compromise negotiations about the claim--except when offered in a criminal case and when the negotiations related to a claim by a public office in the exercise of its regulatory, investigative, or enforcement authority.

(b) Exceptions. The court may admit this evidence for another purpose, such as proving a witness's bias or prejudice, negating a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 408); SDCL § 19-12-10; SL 2016, ch 239 (Supreme Court Rule 15-30), eff. Jan. 1, 2016.



§ 19-19-409 Offers to pay medical and similar expenses.

19-19-409. Offers to pay medical and similar expenses. Evidence of furnishing, promising to pay, or offering to pay medical, hospital, or similar expenses resulting from an injury is not admissible to prove liability for the injury.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 409); SDCL § 19-12-11; SL 2016, ch 239 (Supreme Court Rule 15-31), eff. Jan. 1, 2016.



§ 19-19-410 Pleas, plea discussions, and related statements.

19-19-410. Pleas, plea discussions, and related statements. (a) Prohibited uses. In a civil or criminal case, evidence of the following is not admissible against the defendant who made the plea or participated in the plea discussions:

(1) A guilty plea that was later withdrawn;

(2) A nolo contendere plea;

(3) A statement made during a proceeding on either of those pleas under §§ 23A-7-2 to 23A-7-15, inclusive; or

(4) A statement made during plea discussions with an attorney for the prosecuting authority if the discussions did not result in a guilty plea or they resulted in a later-withdrawn guilty plea.

(b) Exceptions. The court may admit a statement described in this section in a criminal proceeding for perjury or false statement, if the defendant made the statement under oath, on the record, and with counsel present.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 410); SDCL § 19-12-12; SL 2016, ch 239 (Supreme Court Rule 15-32), eff. Jan. 1, 2016.



§ 19-19-411 Liability insurance.

19-19-411. Liability insurance. Evidence that a person was or was not insured against liability is not admissible to prove whether the person acted negligently or otherwise wrongfully. But the court may admit this evidence for another purpose, such as proving a witness's bias or prejudice or proving agency, ownership, or control.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 411); SDCL § 19-12-13; SL 2016, ch 239 (Supreme Court Rule 15-33), eff. Jan. 1, 2016.



§ 19-19-411.1 Statements and actions by health care providers not admissible to prove negligence in medical malpractice actions.

19-19-411.1. Statements and actions by health care providers not admissible to prove negligence in medical malpractice actions. No statement made by a health care provider apologizing for an adverse outcome in medical treatment, no offer to undertake corrective or remedial treatment or action, and no gratuitous act to assist affected persons is admissible to prove negligence by the health care provider in any action for damages for personal injury or death alleging malpractice against any health care provider. Nothing in this section prevents the admission, for the purpose of impeachment, of any statement constituting an admission against interest by the health care provider making such statement.

Source: SL 2005, ch 117, § 1; SDCL § 19-12-14.



§ 19-19-412 Sex-offense cases--Victim's sexual behavior or predisposition.

19-19-412. Sex-offense cases--Victim's sexual behavior or predisposition. (a) Prohibited uses. The following evidence is not admissible in a civil or criminal proceeding involving alleged sexual misconduct:

(1) Evidence offered to prove that a victim engaged in other sexual behavior; or

(2) Evidence offered to prove a victim's sexual predisposition.

(b) Exceptions.

(1) Criminal cases. The court may admit the following evidence in a criminal case:

(A) Evidence of specific instances of a victim's sexual behavior, if offered to prove that someone other than the defendant was the source of semen, injury, or other physical evidence;

(B) Evidence of specific instances of a victim's sexual behavior with respect to the person accused of the sexual misconduct, if offered by the defendant to prove consent or if offered by the prosecutor; and

(C) Evidence whose exclusion would violate the defendant's constitutional rights.

(2) Civil cases. In a civil case, the court may admit evidence offered to prove a victim's sexual behavior or sexual predisposition if its probative value substantially outweighs the danger of harm to any victim and of unfair prejudice to any party. The court may admit evidence of a victim's reputation only if the victim has placed it in controversy.

(c) Procedure to determine admissibility.

(1) Motion. If a party intends to offer evidence under this section, the party must:

(A) File a motion that specifically describes the evidence and states the purpose for which it is to be offered;

(B) Do so at least 14 days before trial unless the court, for good cause, sets a different time;

(C) Serve the motion on all parties; and

(D) Notify the victim or, when appropriate, the victim's guardian or representative.

(2) Hearing. Before admitting evidence under this rule, the court must conduct an in camera hearing and give the victim and parties a right to attend and be heard. Unless the court orders otherwise, the motion, related materials, and the record of the hearing must be and remain sealed.

(d) Definition of "victim." In this section, "victim" includes an alleged victim.

Source: SL 2011, ch 237 (Supreme Court Rule 10-13), eff. July 1, 2012; SDCL § 19-12-15; SL 2016, ch 239 (Supreme Court Rule 15-34), eff. Jan. 1, 2016.



§ 19-19-501 Privileges recognized only as provided.

19-19-501. Privileges recognized only as provided. Except as otherwise provided by constitution or statute or by this chapter or other rules promulgated by the Supreme Court of this state, no person has a privilege to:

(1) Refuse to be a witness;

(2) Refuse to disclose any matter;

(3) Refuse to produce any object or writing; or

(4) Prevent another from being a witness or disclosing any matter or producing any object or writing.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 501); SDCL § 19-13-1.



§ 19-19-502 Lawyer-client privilege.

19-19-502. Lawyer-client privilege. (a) Definitions. As used in this section:

(1) A "client" is a person, public officer, or corporation, limited liability company, association, or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from him;

(2) A representative of the client is one having authority to obtain professional legal services, or to act on advice rendered pursuant thereto, on behalf of the client;

(3) A "lawyer" is a person authorized, or reasonably believed by the client to be authorized, to engage in the practice of law in any state or nation;

(4) A "representative of the lawyer" is one employed by the lawyer to assist the lawyer in the rendition of professional legal services;

(5) A communication is "confidential" if not intended to be disclosed to third persons other than those to whom disclosure is made in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

(b) General rule of privilege. A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client:

(1) Between himself or his representative and his lawyer or his lawyer's representative;

(2) Between his lawyer and the lawyer's representative;

(3) By him or his representative or his lawyer or a representative of the lawyer to a lawyer or a representative of a lawyer representing another party in a pending action and concerning a matter of common interest therein;

(4) Between representatives of the client or between the client and a representative of the client; or

(5) Among lawyers and their representatives representing the same client.

(c) Who may claim privilege. The privilege may be claimed by the client, his guardian or conservator, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association, or other organization, whether or not in existence. The person who was the lawyer or the lawyer's representative at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the client.

(d) Exceptions. There is no privilege under this section:

(1) Furtherance of crime or fraud. If the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud;

(2) Claimants through same deceased client. As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction;

(3) Breach of duty by a lawyer or client. As to a communication relevant to an issue of breach of duty by the lawyer to his client or by the client to his lawyer;

(4) Documents attested by a lawyer. As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness;

(5) Joint clients. As to a communication relevant to a matter of common interest between or among two or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between or among any of the clients.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 502); SL 1994, ch 351, § 39; SDCL §§ 19-13-2 to 19-13-5.



§ 19-19-503 Physician and psychotherapist-patient privilege.

19-19-503. Physician and psychotherapist-patient privilege. (a) Definitions. As used in this section:

(1) A "patient" is a person who consults or is examined or interviewed by a physician or psychotherapist;

(2) A "physician" is a person authorized in any state or nation to engage in the diagnosis or treatment of any human ill, or reasonably believed by the patient so to be;

(3) A "psychotherapist" is:

(A) A person authorized to practice medicine in any state or nation, or reasonably believed by the patient so to be, while engaged in the diagnosis or treatment of a mental or emotional condition, including alcohol or drug addiction; or

(B) A person licensed or certified as a psychologist under the laws of any state or nation, while similarly engaged;

(4) A communication is "confidential" if not intended to be disclosed to third persons, except persons present to further the interest of patient in the consultation, examination, or interview, persons reasonably necessary for the transmission of the communication, or persons who are participating in the diagnosis and treatment under the direction of the physician or psychotherapist, including members of the patient's family.

(b) General rule of privilege. A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of diagnosis or treatment of his physical, mental, or emotional condition, including alcohol or drug addiction, among himself, physician, or psychotherapist, and persons who are participating in the diagnosis or treatment under the direction of the physician or psychotherapist, including members of the patient's family.

(c) Who may claim privilege. The privilege may be claimed by the patient, his guardian or conservator, or the personal representative of a deceased patient. The person who was the physician or psychotherapist at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the patient.

(d) Exceptions.

(1) Proceedings for hospitalization. There is no privilege under this section for communications relevant to an issue in proceedings to hospitalize the patient for mental illness, if the psychotherapist in the course of diagnosis or treatment has determined that the patient is in need of hospitalization.

(2) Examination by order of court. If the court orders an examination of the physical, mental, or emotional condition of a patient, whether a party or a witness, communications made in the course thereof are not privileged under this section with respect to the particular purpose for which the examination is ordered unless the court orders otherwise.

(3) The privilege under subdivision (b) as to a communication relevant to an issue of the physical, mental, or emotional condition of the patient is waived at trial or for the purpose of discovery under chapter 15-6 in any proceeding in which the condition is an element of the patient's claim or defense or, after the patient's death, in any proceeding in which any party relies upon the condition as an element of a claim or defense.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 503); SL 2001, ch 103, § 1; SL 2003, ch 121, § 1; SDCL §§ 19-13-6 to 19-13-11.



§ 19-19-504 Spousal privilege.

19-19-504. Spousal privilege. (a) Definition. A communication is confidential if it is made privately by any person to his or her spouse during their marriage and is not intended for disclosure to any other person.

(b) General rule of privilege. An accused in a criminal proceeding has a privilege to prevent his spouse from testifying as to any confidential communication between the accused and the spouse.

(c) Who may claim the privilege. The privilege may be claimed by the accused or by the spouse on behalf of the accused. The authority of the spouse to do so is presumed.

(d) Exceptions. There is no privilege under this section in a proceeding in which one spouse is charged with a crime against the person or property of:

(1) The other;

(2) A child of either;

(3) A person residing in the household of either; or

(4) A third person committed in the course of committing a crime against any of them.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 504); SDCL §§ 19-13-12 to 19-13-15.



§ 19-19-505 Religious privilege.

19-19-505. Religious privilege. (a) Definitions. As used in this section:

(1) A "clergyman" is a minister, priest, rabbi, accredited Christian Science practitioner, or other similar functionary of a religious organization, or an individual reasonably believed so to be by the person consulting him;

(2) A communication is "confidential" if made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

(b) General rule of privilege. A person has a privilege to refuse to disclose and to prevent another from disclosing a confidential communication by the person to a clergyman in his professional character as spiritual adviser.

(c) Who may claim privilege. The privilege may be claimed by the person, by his guardian or conservator, or by his personal representative if he is deceased. The person who was the clergyman at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the communicant.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 505); SDCL §§ 19-13-16 to 19-13-18.



§ 19-19-506 Vote at public election.

19-19-506. Vote at public election. Every person has a privilege to refuse to disclose the tenor of his vote at a public election conducted by secret ballot. This privilege does not apply if the court finds that the vote was cast illegally or determines that the disclosure should be compelled pursuant to the election laws of the state.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 506); SDCL § 19-13-19.



§ 19-19-507 Trade secrets.

19-19-507. Trade secrets. A person has a privilege, which may be claimed by him or his agent or employee, to refuse to disclose and to prevent other persons from disclosing a trade secret owned by him, if the allowance of the privilege will not tend to conceal fraud or otherwise work injustice. If disclosure is directed, the court shall take such protective measures as the interest of the holder of the privilege and of the parties and the interest of justice require.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 507); SDCL § 19-13-20.



§ 19-19-508 Confidential communications to public officer.

19-19-508. Confidential communications to public officer. A public officer cannot be examined as to communications made to him in an official confidence, when the public interests would suffer by the disclosure.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 508); SDCL § 19-13-21.



§ 19-19-508.1 Elementary or secondary school counselor and student--Exceptions.

19-19-508.1. Elementary or secondary school counselor and student--Exceptions. No counselor or school psychologist, certificated in accordance with the certification regulations of the South Dakota Board of Education Standards and regularly employed as counselor or school psychologist for a private or public elementary or secondary school or school system in the State of South Dakota, may divulge to any other person, or be examined concerning any information or communication given to the counselor or school psychologist in the counselor's or school psychologist's official capacity by a student unless:

(1) This privilege is waived in writing by the student; or

(2) The information or communication was made to the counselor or school psychologist for the express purpose of being communicated or of being made public; or

(3) The counselor or school psychologist has reason to suspect, as a result of that information or communication, that the student or some other persons have been subjected to child abuse or that the student's physical or mental health or the physical or mental health of other persons may be in jeopardy.
Source: SL 1972, ch 131; SL 1974, ch 161; SDCL Supp, § 19-2-5.1; SL 1998, ch 122, § 1; SDCL § 19-13-21.1; SL 2017, ch 81, § 57.



§ 19-19-508.2 College or university counselor and student--Exceptions--Qualifications of counselor.

19-19-508.2. College or university counselor and student--Exceptions--Qualifications of counselor. No counselor, regularly employed on a full-time basis as a counselor for a private or public college or university in the State of South Dakota, may divulge to any other person, or be examined concerning any information or communication given to the counselor in his official capacity by a client unless:

(1) This privilege is waived in writing by the student; or

(2) The information or communication was made to the counselor for the express purpose of being communicated or of being made public.

For the purposes of this section "counselor" and "counseling" mean service performed by persons trained in clinical counseling employed by public and private colleges and universities to provide psychological counseling services to enrolled students under stated policy guidelines of the institution.

Source: SL 1974, ch 163, §§ 1, 2; SDCL Supp, § 19-2-5.2; SDCL § 19-13-21.2.



§ 19-19-509 Identity of informer.

19-19-509. Identity of informer. (a) Rule of privilege. The United States or a state or subdivision thereof has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of a law to a law enforcement officer or member of a legislative committee or its staff conducting an investigation.

(b) Who may claim. The privilege may be claimed by an appropriate representative of the public entity to which the information was furnished.

(c) Exceptions:

(1) Voluntary disclosure; informer a witness. No privilege exists under this section if the identity of the informer or his interest in the subject matter of his communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informer's own action, or if the informer appears as a witness for the government.

(2) Testimony on relevant issue. If it appears in the case that an informer may be able to give testimony relevant to any issue in a criminal case or to a fair determination of a material issue on the merits in a civil case to which a public entity is a party, and the informed public entity invokes the privilege, the court shall give the public entity an opportunity to show in camera facts relevant to determining whether the informer can in fact, supply that testimony. The showing will ordinarily be in the form of affidavits, but the court may direct that testimony be taken if it finds that the matter cannot be resolved satisfactorily upon affidavit. If the court finds there is a reasonable probability that the informer can give the testimony, and the public entity elects not to disclose his identity, in criminal cases the court on motion of the defendant or on its own motion shall grant appropriate relief, which may include one or more of the following:

(A) Requiring the prosecuting attorney to comply;

(B) Granting the defendant additional time or a continuance;

(C) Relieving the defendant from making disclosures otherwise required of him;

(D) Prohibiting the prosecuting attorney from introducing specified evidence; and

(E) Dismissing charges.

In civil cases, the court may make any order the interests of justice require. Evidence submitted to the court shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the informed public entity. All counsel and parties are permitted to be present at every stage of proceedings under this subdivision except a showing in camera at which no counsel or party shall be permitted to be present.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 509); SDCL §§ 19-13-22 to 19-13-25.



§ 19-19-510 Waiver of privilege by voluntary disclosure.

19-19-510. Waiver of privilege by voluntary disclosure. A person upon whom this chapter confers a privilege against disclosure waives the privilege if he or his predecessor while holder of the privilege voluntarily discloses or consents to disclosure of any significant part of the privileged matter. This section does not apply if the disclosure itself is privileged.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 510); SDCL § 19-13-26.



§ 19-19-511 Privilege not waived by involuntary disclosure.

19-19-511. Privilege not waived by involuntary disclosure. A claim of privilege is not defeated by a disclosure which was:

(1) Compelled erroneously; or

(2) Made without opportunity to claim the privilege.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 511); SDCL § 19-13-27.



§ 19-19-512 Comment upon or inference from claim of privilege--Instruction.

19-19-512. Comment upon or inference from claim of privilege--Instruction. (a) Comment or inference not permitted. The claim of a privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel. No inference may be drawn therefrom.

(b) Claiming privilege without knowledge of jury. In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

(c) Jury instruction. Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 512); SDCL §§ 19-13-28, 19-13-29, 19-13-30.



§ 19-19-513 Motorist's refusal to submit to chemical test of intoxication admissible--Privilege against self-incrimination may not be claimed.

19-19-513. Motorist's refusal to submit to chemical test of intoxication admissible--Privilege against self-incrimination may not be claimed. Notwithstanding the provisions of subdivision 19-19-512(a), when a person stands trial for driving while under the influence of alcohol or drugs, as provided under § 32-23-1, and that person has refused chemical analysis, as provided in § 32-23-10, such refusal is admissible into evidence. Such person may not claim privilege against self-incrimination with regard to admission of refusal to submit to chemical analysis.

Source: SL 1980, ch 230, § 2; SDCL § 19-13-28.1.



§ 19-19-514 Sign language interpreter or relay service operator privilege.

19-19-514. Sign language interpreter or relay service operator privilege. No sign language interpreter or relay service operator who has interpreted for or relayed information for a deaf, speech impaired, or hearing impaired person may be compelled to divulge or be examined as part of any proceeding concerning any information or communication given to him in his capacity as an interpreter or relay service operator if his client is otherwise accorded a privilege under this chapter.

Source: SL 1991, ch 177, § 2; SDCL § 19-13-31.



§ 19-19-515 Mediation privilege.

19-19-515. Mediation privilege. All verbal or written information relating to the subject matter of a mediation which is transmitted between any party to a dispute and a mediator or any agent, employee, or representative of a party or a mediator is confidential. Any mediation proceeding shall be regarded as settlement negotiations, and no admission, representation, or statement made in mediation not otherwise discoverable is admissible as evidence or subject to discovery. A mediator is not subject to process requiring the disclosure of any material matter discussed during the mediation proceeding unless all the parties consent to a waiver. A meeting held to further the resolution of a dispute may be closed to the public at the discretion of the mediator. This section does not apply if a party brings an action against the mediator or if the communication was made in furtherance of a crime or fraud. This section does not apply to mediations conducted pursuant to chapter 25-4.

Source: SL 1998, ch 112, § 1; SDCL § 19-13-32.



§ 19-19-516 Communications concerning execution of inmate.

19-19-516. Communications concerning execution of inmate. The secretary of corrections, the warden of the penitentiary, penitentiary staff, and Department of Corrections staff may not be examined as to communications made to them concerning an execution of an inmate under chapter 23A-27A. The privilege described in this section may be claimed by the secretary of corrections, the warden of the penitentiary, penitentiary staff, Department of Corrections staff, or by any representative of any of the foregoing to be examined and is binding on all of them. However, the secretary of corrections and the warden of the penitentiary may personally waive the privilege described in this section.

Source: SL 2008, ch 117, § 41; SDCL § 19-13-33.



§ 19-19-601 Competency to testify in general.

19-19-601. Competency to testify in general. Every person is competent to be a witness unless otherwise provided in this chapter.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 601); SDCL § 19-14-1; SL 2016, ch 239 (Supreme Court Rule 15-35), eff. Jan. 1, 2016.



§ 19-19-602 Need for personal knowledge--Exception for expert opinion.

19-19-602. Need for personal knowledge--Exception for expert opinion. A witness may testify to a matter only if evidence is introduced sufficient to support a finding that the witness has personal knowledge of the matter. Evidence to prove personal knowledge may consist of the witness's own testimony. This rule does not apply to a witness's expert testimony under § 19-19-703.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 602); SDCL § 19-14-2; SL 2016, ch 239 (Supreme Court Rule 15-36), eff. Jan. 1, 2016.



§ 19-19-603 Oath or affirmation to testify truthfully.

19-19-603. Oath or affirmation to testify truthfully. Before testifying, a witness must give an oath or affirmation to testify truthfully. It must be in a form designed to impress that duty on the witness's conscience.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 603); SDCL § 19-14-3; SL 2016, ch 239 (Supreme Court Rule 15-37), eff. Jan. 1, 2016.



§ 19-19-603.1 Form for oath of witness.

19-19-603.1. Form for oath of witness. The following oath may be used to satisfy the requirements of § 19-19-603:

You do solemnly swear that the evidence you shall give relative to the matter in difference now in hearing between _____, plaintiff, and _____, defendant, shall be the truth, the whole truth, and nothing but the truth, so help you God.

Source: SL 1979, ch 154, § 6; SDCL § 19-14-3.1.



§ 19-19-603.2 Form for affirmation of witness.

19-19-603.2. Form for affirmation of witness. The following affirmation may be used to satisfy the requirements of § 19-19-603:

You do solemnly affirm that the evidence you shall give relative to the matter in difference now in hearing between _____, plaintiff, and _____, defendant, shall be the truth, the whole truth, and nothing but the truth under the pains and penalties of perjury.

Source: SL 1979, ch 154, § 8; SDCL § 19-14-3.2.



§ 19-19-604 Form for oath of interpreter.

19-19-604. Form for oath of interpreter. The following oath, as appropriate to the circumstances, may be used for an interpreter:

I, __________, do solemnly swear (or affirm) that I will justly, truly and impartially interpret, to the best of my skill and judgment, and will make a true interpretation to any party or witness, the oath or affirmation administered in all matters; the questions which may be asked and the answers that shall be given to such questions and all statements relative to any [court proceedings, probation activities, or any other proceeding] under consideration in which I am employed to interpret, so help me God (under the pains and penalties of perjury).

Source: SL 1979, ch 154, § 10; SL 2012, ch 115, § 3; SDCL § 19-14-4.1.



§ 19-19-605 Judge's competency as a witness.

19-19-605. Judge's competency as a witness. The presiding judge may not testify as a witness at the trial. A party need not object to preserve the issue.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 605); SDCL § 19-14-5; SL 2016, ch 239 (Supreme Court Rule 15-38), eff. Jan. 1, 2016.



§ 19-19-606 Juror's competency as a witness.

19-19-606. Juror's competency as a witness. (a) At the trial. A juror may not testify as a witness before the other jurors at the trial. If a juror is called to testify, the court must give a party an opportunity to object outside the jury's presence.

(b) During an inquiry into the validity of a verdict or indictment.

(1) Prohibited testimony or other evidence. During an inquiry into the validity of a verdict or indictment, a juror may not testify about any statement made or incident that occurred during the jury's deliberations; the effect of anything on that juror's or another juror's vote; or any juror's mental processes concerning the verdict or indictment. The court may not receive a juror's affidavit or evidence of a juror's statement on these matters.

(2) Exceptions. A juror may testify about whether:

(A) Extraneous prejudicial information was improperly brought to the jury's attention;

(B) An outside influence was improperly brought to bear on any juror; or

(C) A mistake was made in entering the verdict on the verdict form.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 606); SDCL §§ 19-14-6, 19-14-7; SL 2016, ch 239 (Supreme Court Rule 15-39), eff. Jan. 1, 2016.



§ 19-19-607 Who may impeach a witness.

19-19-607. Who may impeach a witness. Any party, including the party that called the witness, may attack the witness's credibility.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 607); SDCL § 19-14-8; SL 2016, ch 239 (Supreme Court Rule 15-40), eff. Jan. 1, 2016.



§ 19-19-608 A witness's character for truthfulness or untruthfulness.

19-19-608. A witness's character for truthfulness or untruthfulness. (a) Reputation or opinion evidence. A witness's credibility may be attacked or supported by testimony about the witness's reputation for having a character for truthfulness or untruthfulness, or by testimony in the form of an opinion about that character. But evidence of truthful character is admissible only after the witness's character for truthfulness has been attacked.

(b) Specific instances of conduct. Except for a criminal conviction under § 19-19-609, extrinsic evidence is not admissible to prove specific instances of a witness's conduct in order to attack or support the witness's character for truthfulness. But the court may, on cross-examination, allow them to be inquired into if they are probative of the character for truthfulness or untruthfulness of:

(1) The witness; or

(2) Another witness whose character the witness being cross-examined has testified about.

(c) Privilege against self-incrimination not waived by testimony on credibility. By testifying on another matter, a witness does not waive any privilege against self-incrimination for testimony that relates only to the witness's character for truthfulness.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 608); SDCL §§ 19-14-9 to 19-14-11; SL 2016, ch 239 (Supreme Court Rule 15-41), eff. Jan. 1, 2016.



§ 19-19-609 Impeachment by evidence of a criminal conviction.

19-19-609. Impeachment by evidence of a criminal conviction. (a) In general. The following rules apply to attacking a witness's character for truthfulness by evidence of a criminal conviction:

(1) For a crime that, in the convicting jurisdiction, was punishable by death or by imprisonment for more than one year, the evidence:

(A) Must be admitted, subject to § 19-19-403, in a civil case or in a criminal case in which the witness is not a defendant; and

(B) Must be admitted in a criminal case in which the witness is a defendant, if the probative value of the evidence outweighs its prejudicial effect to that defendant; and

(2) For any crime regardless of the punishment, the evidence must be admitted if the court can readily determine that establishing the elements of the crime required proving--or the witness's admitting--a dishonest act or false statement.

(b) Limit on using the evidence after 10 years. This subdivision (b) applies if more than 10 years have passed since the witness's conviction or release from confinement for it, whichever is later. Evidence of the conviction is admissible only if:

(1) Its probative value, supported by specific facts and circumstances, substantially outweighs its prejudicial effect; and

(2) The proponent gives an adverse party reasonable written notice of the intent to use it so that the party has a fair opportunity to contest its use.

(c) Effect of a pardon, annulment, or certificate of rehabilitation. Evidence of a conviction is not admissible under subdivision (a) or (b) if:

(1) The conviction has been the subject of a pardon, annulment, certificate of rehabilitation, or other equivalent procedure based on a finding that the person has been rehabilitated, and the person has not been convicted of a later crime punishable by death or by imprisonment for more than one year; or

(2) The conviction has been the subject of a pardon, annulment, or other equivalent procedure based on a finding of innocence.

(d) Juvenile adjudications. Evidence of a juvenile adjudication is admissible under subdivision (a) only if:

(1) It is offered in a criminal case;

(2) The adjudication was of a witness other than the defendant;

(3) An adult's conviction for that offense would be admissible to attack the adult's credibility; and

(4) Admitting the evidence is necessary to fairly determine guilt or innocence.

(e) Pendency of an appeal. A conviction that satisfies this rule is admissible even if an appeal is pending. Evidence of the pendency is also admissible.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 609); SDCL §§ 19-14-12 to 19-14-16; SL 2016, ch 239 (Supreme Court Rule 15-42), eff. Jan. 1, 2016.



§ 19-19-610 Religious beliefs or opinions.

19-19-610. Religious beliefs or opinions. Evidence of a witness's religious beliefs or opinions is not admissible to attack or support the witness's credibility.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 610); SDCL § 19-14-17; SL 2016, ch 239 (Supreme Court Rule 15-43), eff. Jan. 1, 2016.



§ 19-19-611 Mode and order of examining witnesses and presenting evidence.

19-19-611. Mode and order of examining witnesses and presenting evidence. (a) Control by the court; purposes. The court should exercise reasonable control over the mode and order of examining witnesses and presenting evidence so as to:

(1) Make those procedures effective for determining the truth;

(2) Avoid wasting time; and

(3) Protect witnesses from harassment or undue embarrassment.

(b) Scope of cross-examination. Cross-examination should not go beyond the subject matter of the direct examination and matters affecting the witness's credibility. The court may allow inquiry into additional matters as if on direct examination.

(c) Leading questions. Leading questions should not be used on direct examination except as necessary to develop the witness's testimony. Ordinarily, the court should allow leading questions:

(1) On cross-examination; and

(2) When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 611); SDCL §§ 19-14-18, 19-14-19, 19-14-20; SL 2016, ch 239 (Supreme Court Rule 15-44), eff. Jan. 1, 2016.



§ 19-19-611.1 Address of witness--Release in open court restricted.

19-19-611.1. Address of witness--Release in open court restricted. The courts of the State of South Dakota shall not require that witnesses, at time of questioning in open court, release their specific addresses unless it is required by due process or is in the interest of justice.

Source: SL 1985, ch 410 (Supreme Court Rule 85-5); SDCL § 19-14-18.1.



§ 19-19-612 Writing used to refresh a witness's memory.

19-19-612. Writing used to refresh a witness's memory. (a) Scope. This section gives an adverse party certain options when a witness uses a writing to refresh memory:

(1) While testifying; or

(2) Before testifying, if the court decides that justice requires the party to have those options.

(b) Adverse party's options; deleting unrelated matter. An adverse party entitled to have the writing produced at the hearing under subdivision (a) is entitled to inspect it, to cross-examine the witness about it, and to introduce in evidence any portion that relates to the witness's testimony. If the producing party claims that the writing includes unrelated matter, the court must examine the writing in camera, delete any unrelated portion, and order that the rest be delivered to the adverse party. Any portion deleted over objection must be preserved for the record.

(c) Failure to produce or deliver the writing. If a writing is not produced or is not delivered as ordered under subdivision (a) or (b), the court may issue any appropriate order. But if the prosecution does not comply in a criminal case, the court must strike the witness's testimony or--if justice so requires--declare a mistrial.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 612); SDCL §§ 19-14-21 to 19-14-23; SL 2016, ch 239 (Supreme Court Rule 15-45), eff. Jan. 1, 2016.



§ 19-19-613 Witness's prior statement.

19-19-613. Witness's prior statement. (a) Showing or disclosing the statement during examination. When examining a witness about the witness's prior statement, a party need not show it or disclose its contents to the witness. But the party must, on request, show it or disclose its contents to an adverse party's attorney.

(b) Extrinsic evidence of a prior inconsistent statement. Extrinsic evidence of a witness's prior inconsistent statement is admissible only if the witness is given an opportunity to explain or deny the statement and an adverse party is given an opportunity to examine the witness about it, or if justice so requires. This subdivision (b) does not apply to an opposing party's statement under subdivision 19-19-801(d)(2).

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 613); SDCL §§ 19-14-24, 19-14-25; SL 2016, ch 239 (Supreme Court Rule 15-46), eff. Jan. 1, 2016.



§ 19-19-614 Court's calling or examining a witness.

19-19-614. Court's calling or examining a witness. (a) Calling. The court may call a witness on its own or at a party's request. Each party is entitled to cross-examine the witness.

(b) Examining. The court may examine a witness regardless of who calls the witness.

(c) Objections. A party may object to the court's calling or examining a witness either at that time or at the next opportunity when the jury is not present.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 614); SDCL §§ 19-14-26 to 19-14-28; SL 2016, ch 239 (Supreme Court Rule 15-47), eff. Jan. 1, 2016.



§ 19-19-615 Excluding witnesses.

19-19-615. Excluding witnesses. At a party's request, the court must order witnesses excluded so that they cannot hear other witnesses' testimony. Or the court may do so on its own. But this rule does not authorize excluding:

(a) A party who is a natural person;

(b) An officer or employee of a party that is not a natural person, after being designated as the party's representative by its attorney;

(c) A person whose presence a party shows to be essential to presenting the party's claim or defense;

(d) A person authorized by statute to be present; or

(e) A victim of a crime and his parent or guardian following the victim's testimony.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 615); SL 1986, ch 193, § 4; SDCL § 19-14-29; SL 2016, ch 239 (Supreme Court Rule 15-48), eff. Jan. 1, 2016.



§ 19-19-701 Opinion testimony by lay witnesses.

19-19-701. Opinion testimony by lay witnesses. If a witness is not testifying as an expert, testimony in the form of an opinion is limited to one that is:

(a) Rationally based on the witness's perception;

(b) Helpful to clearly understanding the witness's testimony or to determining a fact in issue; and

(c) Not based on scientific, technical, or other specialized knowledge within the scope of § 19-19-702.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 701); SL 2011, ch 234 (Supreme Court Rule 10-10); SDCL § 19-15-1; SL 2016, ch 239 (Supreme Court Rule 15-49), eff. Jan. 1, 2016.



§ 19-19-702 Testimony by expert.

19-19-702. Testimony by expert. A witness who is qualified as an expert by knowledge, skill, experience, training, or education may testify in the form of an opinion or otherwise if:

(a) The expert's scientific, technical, or other specialized knowledge will help the trier of fact to understand the evidence or to determine a fact in issue;

(b) The testimony is based on sufficient facts or data;

(c) The testimony is the product of reliable principles and methods; and

(d) The expert has reliably applied the principles and methods to the facts of the case.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 702); SL 2011, ch 235 (Supreme Court Rule 10-11); SDCL § 19-15-2; SL 2016, ch 239 (Supreme Court Rule 15-50), eff. Jan. 1, 2016.



§ 19-19-703 Bases of opinion testimony by experts.

19-19-703. Bases of opinion testimony by experts. An expert may base an opinion on facts or data in the case that the expert has been made aware of or personally observed. If experts in the particular field would reasonably rely on those kinds of facts or data in forming an opinion on the subject, they need not be admissible for the opinion to be admitted. But if the facts or data would otherwise be inadmissible, the proponent of the opinion may disclose them to the jury only if their probative value in helping the jury evaluate the opinion substantially outweighs their prejudicial effect.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 703); SL 2011, ch 236 (Supreme Court Rule 10-12); SDCL § 19-15-3; SL 2016, ch 239 (Supreme Court Rule 15-51), eff. Jan. 1, 2016.



§ 19-19-704 Opinion on an ultimate issue.

19-19-704. Opinion on an ultimate issue. An opinion is not objectionable just because it embraces an ultimate issue.

Source: SL 1993, ch 401 (Supreme Court Rule 93-18); SDCL § 19-15-4; SL 2016, ch 239 (Supreme Court Rule 15-52), eff. Jan. 1, 2016.



§ 19-19-705 Disclosure of facts or data underlying expert opinion.

19-19-705. Disclosure of facts or data underlying expert opinion. Unless the court orders otherwise, an expert may state an opinion--and give the reasons for it--without first testifying to the underlying facts or data. But the expert may be required to disclose those facts or data on cross-examination.

Source: SL 2011, ch 238 (Supreme Court Rule 10-14); SDCL § 19-15-5; SL 2016, ch 239 (Supreme Court Rule 15-53), eff. Jan. 1, 2016.



§ 19-19-706 Court-appointed expert witnesses.

19-19-706. Court-appointed expert witnesses. (a) Appointment process. On a party's motion or on its own, the court may order the parties to show cause why expert witnesses should not be appointed and may ask the parties to submit nominations. The court may appoint any expert that the parties agree on and any of its own choosing. But the court may only appoint someone who consents to act.

(b) Expert's role. The court must inform the expert of the expert's duties. The court may do so in writing and have a copy filed with the clerk or may do so orally at a conference in which the parties have an opportunity to participate. The expert:

(1) Must advise the parties of any findings the expert makes;

(2) May be deposed by any party;

(3) May be called to testify by the court or any party; and

(4) May be cross-examined by any party, including the party that called the expert.

(c) Compensation. The expert is entitled to a reasonable compensation, as set by the court. The compensation is payable as follows:

(1) In a criminal case or in a civil case involving just compensation under the Fifth Amendment, from any funds that are provided by law; and

(2) In any other civil case, by the parties in the proportion and at the time that the court directs--and the compensation is then charged like other costs.

(d) Disclosing the appointment to the jury. The court may authorize disclosure to the jury that the court appointed the expert.

(e) Parties' choice of their own experts. This rule does not limit a party in calling its own experts.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 706); SDCL §§ 19-15-9 to 19-15-17; SL 2016, ch 239 (Supreme Court Rule 15-54), eff. Jan. 1, 2016.



§ 19-19-707 Experts called by parties.

19-19-707. Experts called by parties. (a) Limitation on number called. The provisions of § 19-19-706 shall not preclude any party to either a criminal or civil proceeding from calling expert witnesses, but the court may impose reasonable limitations upon the number of witnesses so called.

(b) Compensation. The fee of an expert witness called by a party but not appointed by the court shall be paid by the party by whom he was called, and the amount of such fee shall be disclosed if requested upon cross-examination.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 707); SDCL §§ 19-15-18, 19-15-19.



§ 19-19-801 Definitions that apply to this article--Exclusions from hearsay.

19-19-801. Definitions that apply to this article--Exclusions from hearsay. The following definitions apply under this article:

(a) Statement. "Statement" means a person's oral assertion, written assertion, or nonverbal conduct, if the person intended it as an assertion.

(b) Declarant. "Declarant" means the person who made the statement.

(c) Hearsay. "Hearsay" means a statement that:

(1) The declarant does not make while testifying at the current trial or hearing; and

(2) A party offers in evidence to prove the truth of the matter asserted in the statement.

(d) Statements that are not hearsay. A statement that meets the following conditions is not hearsay:

(1) A declarant-witness's prior statement. The declarant testifies and is subject to cross-examination about a prior statement, and the statement:

(A) Is inconsistent with the declarant's testimony and was given under penalty of perjury at a trial, hearing, or other proceeding or in a deposition;

(B) Is consistent with the declarant's testimony and is offered to rebut an express or implied charge that the declarant recently fabricated it or acted from a recent improper influence or motive in so testifying; or

(C) Identifies a person as someone the declarant perceived earlier.

(2) An opposing party's statement. The statement is offered against an opposing party and:

(A) Was made by the party in an individual or representative capacity;

(B) Is one the party manifested that it adopted or believed to be true;

(C) Was made by a person whom the party authorized to make a statement on the subject;

(D) Was made by the party's agent or employee on a matter within the scope of that relationship and while it existed; or

(E) Was made by the party's coconspirator during and in furtherance of the conspiracy.

The statement must be considered but does not by itself establish the declarant's authority under (C); the existence or scope of the relationship under (D); or the existence of the conspiracy or participation in it under (E).
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 801); SDCL §§ 19-16-1 to 19-16-3; SL 2016, ch 239 (Supreme Court Rule 15-55), eff. Jan. 1, 2016.



§ 19-19-802 Rule against hearsay.

19-19-802. Rule against hearsay. Hearsay is not admissible unless any of the following provide otherwise:

(1) A statute;

(2) These rules; or

(3) Other rules prescribed by the Supreme Court.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 802); SDCL § 19-16-4; SL 2016, ch 239 (Supreme Court Rule 15-56), eff. Jan. 1, 2016.



§ 19-19-803 Exceptions to the rule against hearsay--Regardless of whether the declarant is available as a witness.

19-19-803. Exceptions to the rule against hearsay--Regardless of whether the declarant is available as a witness. The statements described in this section are not excluded by the rule against hearsay, regardless of whether the declarant is available as a witness:

(1) Present sense impression. A statement describing or explaining an event or condition, made while or immediately after the declarant perceived it.

(2) Excited utterance. A statement relating to a startling event or condition, made while the declarant was under the stress of excitement that it caused.

(3) Then-existing mental, emotional, or physical condition. A statement of the declarant's then-existing state of mind (such as motive, intent, or plan) or emotional, sensory, or physical condition (such as mental feeling, pain, or bodily health), but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the validity or terms of the declarant's will.

(4) Statement made for medical diagnosis or treatment. A statement that:

(A) Is made for--and is reasonably pertinent to--medical diagnosis or treatment; and

(B) Describes medical history; past or present symptoms or sensations; their inception; or their general cause.

(5) Recorded recollection. A record that:

(A) Is on a matter the witness once knew about but now cannot recall well enough to testify fully and accurately;

(B) Was made or adopted by the witness when the matter was fresh in the witness's memory; and

(C) Accurately reflects the witness's knowledge.

If admitted, the record may be read into evidence but may be received as an exhibit only if offered by an adverse party.

(6) Records of regularly conducted business activity. A record of an act, event, condition, opinion, or diagnosis if:

(A) The record was made at or near the time by--or from information transmitted by--someone with knowledge;

(B) The record was kept in the course of a regularly conducted activity of a business, organization, occupation, or calling, whether or not for profit;

(C) Making the record was a regular practice of that activity;

(D) All these conditions are shown by the testimony of the custodian or another qualified witness, or by a certification that complies with a rule or a statute permitting certification; and

(E) The opponent does not show that the source of information or the method or circumstances of preparation indicate a lack of trustworthiness.

(7) Absence of a record of a regularly conducted activity. Evidence that a matter is not included in a record as described in subdivision (6) if:

(A) The evidence is admitted to prove that the matter did not occur or exist;

(B) A record was regularly kept for a matter of that kind; and

(C) The opponent does not show that the possible source of the information or other circumstances indicate a lack of trustworthiness.

(8) Public records. A record or statement of a public office if:

(A) It sets out:

(i) The office's activities;

(ii) A matter observed while under a legal duty to report, but not including, in a criminal case, a matter observed by law-enforcement personnel; or

(iii) In a civil case or against the government in a criminal case, factual findings from a legally authorized investigation; and

(B) The opponent does not show that the source of information or other circumstances indicate a lack of trustworthiness.

(9) Public records of vital statistics. A record of a birth, death, or marriage, if reported to a public office in accordance with a legal duty.

(10) Absence of public record. Testimony--or a certification under § 19-19-902--that a diligent search failed to disclose a public record or statement if:

(A) The testimony or certification is admitted to prove that

(i) The record or statement does not exist; or

(ii) A matter did not occur or exist, if a public office regularly kept a record or statement for a matter of that kind; and

(B) In a criminal case, a prosecutor who intends to offer a certification provides written notice of that intent at least 14 days before trial, and the defendant does not object in writing within 7 days of receiving the notice--unless the court sets a different time for the notice or the objection.

(11) Records of religious organizations concerning personal or family history. A statement of birth, legitimacy, ancestry, marriage, divorce, death, relationship by blood or marriage, or similar facts of personal or family history, contained in a regularly kept record of a religious organization.

(12) Certificates of marriage, baptism, and similar ceremonies. A statement of fact contained in a certificate:

(A) Made by a person who is authorized by a religious organization or by law to perform the act certified;

(B) Attesting that the person performed a marriage or similar ceremony or administered a sacrament; and

(C) Purporting to have been issued at the time of the act or within a reasonable time after it.

(13) Family records. A statement of fact about personal or family history contained in a family record, such as a Bible, genealogy, chart, engraving on a ring, inscription on a portrait, or engraving on an urn or burial marker.

(14) Records of documents that affect an interest in property. The record of a document that purports to establish or affect an interest in property if:

(A) The record is admitted to prove the content of the original recorded document, along with its signing and its delivery by each person who purports to have signed it;

(B) The record is kept in a public office; and

(C) A statute authorizes recording documents of that kind in that office.

(15) Statements in documents that affect an interest in property. A statement contained in a document that purports to establish or affect an interest in property if the matter stated was relevant to the document's purpose--unless later dealings with the property are inconsistent with the truth of the statement or the purport of the document.

(16) Statements in ancient documents. A statement in a document that is at least 20 years old and whose authenticity is established.

(17) Market reports and similar commercial publications. Market quotations, lists, directories, or other compilations that are generally relied on by the public or by persons in particular occupations.

(18) Statements in learned treatises, periodicals, or pamphlets. A statement contained in a treatise, periodical, or pamphlet if:

(A) The statement is called to the attention of an expert witness on cross-examination or relied on by the expert on direct examination; and

(B) The publication is established as a reliable authority by the expert's admission or testimony, by another expert's testimony, or by judicial notice.

If admitted, the statement may be read into evidence but not received as an exhibit.

(19) Reputation concerning personal or family history. A reputation among a person's family by blood, adoption, or marriage--or among a person's associates or in the community--concerning the person's birth, adoption, legitimacy, ancestry, marriage, divorce, death, relationship by blood, adoption, or marriage, or similar facts of personal or family history.

(20) Reputation concerning boundaries or general history. A reputation in a community--arising before the controversy--concerning boundaries of land in the community or customs that affect the land, or concerning general historical events important to that community, state, or nation.

(21) Reputation concerning character. A reputation among a person's associates or in the community concerning the person's character.

(22) Judgment of a previous conviction. Evidence of a final judgment of conviction if:

(A) The judgment was entered after a trial or guilty plea, but not a nolo contendere plea;

(B) The conviction was for a crime punishable by death or by imprisonment for more than a year;

(C) The evidence is admitted to prove any fact essential to the judgment; and

(D) When offered by the prosecutor in a criminal case for a purpose other than impeachment, the judgment was against the defendant.

The pendency of an appeal may be shown but does not affect admissibility.

(23) Judgments involving personal, family, or general history, or a boundary. A judgment that is admitted to prove a matter of personal, family, or general history, or boundaries, if the matter:

(A) Was essential to the judgment; and

(B) Could be proved by evidence of reputation.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 803); SDCL §§ 19-16-5 to 19-16-8, 19-16-9 to 19-16-27; SL 2016, ch 239 (Supreme Court Rule 15-57), eff. Jan. 1, 2016.



§ 19-19-803.1 Physician's written report in lieu of deposition or in-court testimony admissible.

19-19-803.1. Physician's written report in lieu of deposition or in-court testimony admissible. A report submitted by a party pursuant to § 19-19-803.2 is not excluded by § 19-19-802, even though the physician is available as a witness.

Source: SL 1984, ch 363 (Supreme Court Rule 84-9); SDCL § 19-16-8.1.



§ 19-19-803.2 Physician's written report--Affidavit--Notice--Objection.

19-19-803.2. Physician's written report--Affidavit--Notice--Objection. In personal injury and wrongful death cases if the prayer for relief does not exceed seventy-five thousand dollars and in worker's compensation proceedings, the written report of any practitioner of the healing arts as defined in chapter 36-2 may be used for all purposes in lieu of deposition or in-court testimony of such practitioner of the healing arts provided that the report so offered into evidence has attached to it an affidavit signed by the practitioner of the healing arts issuing such report which verifies that the report constitutes all of his report, and that if called upon to testify he would testify to the same facts, observations, conclusions, opinions, and other matters as set forth in such report with reasonable medical probability. The affidavit shall include or incorporate an attached exhibit by reference the qualifications of the practitioner of the healing arts whose report is being offered.

The report is not admissible unless the party offering it gives notice to all other parties of his intention to offer such report at least thirty days in advance of trial. Such notice shall be given to all parties together with a copy of any reports which are intended to be offered.

Any party may object to the receipt into evidence at trial of such report or any portion thereof on any legal ground other than hearsay. Nothing in this section restricts any party from deposing the practitioner of the healing arts whose report is sought to be offered or otherwise conducting discovery or calling such practitioner as a witness at trial.

Source: SL 1984, ch 355 (Supreme Court Rule 84-1); SL 1990, ch 153; SL 1998, ch 331; SDCL § 19-16-8.2.



§ 19-19-804 Exceptions to rule against hearsay--When declarant unavailable as witness.

19-19-804. Exceptions to rule against hearsay--When declarant unavailable as witness. (a) Criteria for being unavailable. A declarant is considered to be unavailable as a witness if the declarant:

(1) Is exempted from testifying about the subject matter of the declarant's statement because the court rules that a privilege applies;

(2) Refuses to testify about the subject matter despite a court order to do so;

(3) Testifies to not remembering the subject matter;

(4) Cannot be present or testify at the trial or hearing because of death or a then-existing infirmity, physical illness, or mental illness; or

(5) Is absent from the trial or hearing and the statement's proponent has not been able, by process or other reasonable means, to procure:

(A) The declarant's attendance, in the case of a hearsay exception under subdivision (b)(1); or

(B) The declarant's attendance or testimony, in the case of a hearsay exception under subdivision (b)(2),(3), or (4).

But this subdivision (a) does not apply if the statement's proponent procured or wrongfully caused the declarant's unavailability as a witness in order to prevent the declarant from attending or testifying.

(b) Exceptions. The following are not excluded by the rule against hearsay if the declarant is unavailable as a witness:

(1) Former testimony. Testimony that:

(A) Was given as a witness at a trial, hearing, or lawful deposition, whether given during the current proceeding or a different one; and

(B) Is now offered against a party who had--or, in a civil case, whose predecessor in interest had--an opportunity and similar motive to develop it by direct, cross-, or redirect examination.

(2) Statement under the belief of imminent death. In a prosecution for homicide or in a civil case, a statement that the declarant, while believing the declarant's death to be imminent, made about its cause or circumstances.

(3) Statement against interest. A statement that:

(A) A reasonable person in the declarant's position would have made only if the person believed it to be true because, when made, it was so contrary to the declarant's proprietary or pecuniary interest or had so great a tendency to invalidate the declarant's claim against someone else or to expose the declarant to civil or criminal liability; and

(B) Is supported by corroborating circumstances that clearly indicate its trustworthiness, if it is offered in a criminal case as one that tends to expose the declarant to criminal liability.

(4) Statement of personal or family history. A statement about:

(A) The declarant's own birth, adoption, legitimacy, ancestry, marriage, divorce, relationship by blood, adoption, or marriage, or similar facts of personal or family history, even though the declarant had no way of acquiring personal knowledge about that fact; or

(B) Another person concerning any of these facts, as well as death, if the declarant was related to the person by blood, adoption, or marriage or was so intimately associated with the person's family that the declarant's information is likely to be accurate.

(5) Decedent's statements. In actions, suits, or proceedings by or against the representatives of deceased persons including proceedings for the probate of wills, any statement of the deceased whether oral or written shall not be excluded as hearsay, provided that the trial judge shall first find as a fact that the statement was made by decedent, and that it was in good faith and on decedent's personal knowledge.

(6) Statement offered against a party that wrongfully caused the declarant's unavailability. A statement offered against a party that wrongfully caused--or acquiesced in wrongfully causing--the declarant's unavailability as a witness, and did so intending that result.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 804); SL 1979, ch 149, § 5; SDCL §§ 19-16-29 to 19-16-34; SL 2016, ch 239 (Supreme Court Rule 15-58), eff. Jan. 1, 2016.



§ 19-19-805 Hearsay within hearsay.

19-19-805. Hearsay within hearsay. Hearsay within hearsay is not excluded by the rule against hearsay if each part of the combined statements conforms with an exception to the rule.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 805); SDCL § 19-16-36; SL 2016, ch 239 (Supreme Court Rule 15-59), eff. Jan. 1, 2016.



§ 19-19-806 Attacking and supporting the declarant.

19-19-806. Attacking and supporting the declarant. When a hearsay statement--or a statement described in subdivision 19-19-801(d)(2)(C), (D), or (E)--has been admitted in evidence, the declarant's credibility may be attacked, and then supported, by any evidence that would be admissible for those purposes if the declarant had testified as a witness. The court may admit evidence of the declarant's inconsistent statement or conduct, regardless of when it occurred or whether the declarant had an opportunity to explain or deny it. If the party against whom the statement was admitted calls the declarant as a witness, the party may examine the declarant on the statement as if on cross-examination.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 806); SDCL § 19-16-37; SL 2016, ch 239 (Supreme Court Rule 15-60), eff. Jan. 1, 2016.



§ 19-19-806.1 Statement by child under age thirteen or child with developmental disability regarding sex crime, physical abuse, or neglect.

19-19-806.1. Statement by child under age thirteen or child with developmental disability regarding sex crime, physical abuse, or neglect. A statement made by a child under the age of thirteen, or by a child thirteen years of age or older who is developmentally disabled as defined in § 27B-1-18, describing any act of sexual contact or rape performed with or on the child by another, or describing any act of physical abuse or neglect of the child by another, or any act of physical abuse or neglect of another child observed by the child making the statement, not otherwise admissible by statute or court rule, is admissible in evidence in criminal proceedings against the defendant or in any proceeding under chapters 26-7A, 26-8A, 26-8B, and 26-8C in the courts of this state if:

(1) The court finds, in a hearing conducted outside the presence of the jury, that the time, content, and circumstances of the statement provide sufficient indicia of reliability; and

(2) The child either:

(a) Testifies at the proceedings; or

(b) Is unavailable as a witness.

However, if the child is unavailable as a witness, such statement may be admitted only if there is corroborative evidence of the act.

No statement may be admitted under this section unless the proponent of the statement makes known the proponent's intention to offer the statement and the particulars of it, including the name and address of the declarant to the adverse party sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet the statement.

Source: SL 1984, ch 155; SL 1985, ch 166; SL 1987, ch 157; SL 1992, ch 154, § 2; SL 2009, ch 107, § 1; SDCL § 19-16-38.



§ 19-19-806.2 Statements alleging child abuse or neglect.

19-19-806.2. Statements alleging child abuse or neglect. An out-of-court statement not otherwise admissible by statute or rule of evidence is admissible in evidence in any civil proceeding alleging child abuse or neglect or any proceeding for termination of parental rights if:

(1) The statement was made by a child under the age of thirteen years or by a child thirteen years of age or older who is developmentally disabled, as defined in § 27B-1-18;

(2) The statement alleges, explains, denies, or describes:

(a) Any act of sexual penetration or contact performed with or on the child;

(b) Any act of sexual penetration or contact with or on another child observed by the child making the statement;

(c) Any act of physical abuse or neglect of the child by another; or

(d) Any act of physical abuse or neglect of another child observed by the child making the statement;

(3) The court finds that the time, content, and circumstances of the statement and the reliability of the person to whom the statement is made provide sufficient indicia of reliability; and

(4) The proponent of the statement notifies other parties of an intent to offer the statement and the particulars of the statement sufficiently in advance of the proceeding at which the proponent intends to offer the statement into evidence, to provide the parties with a fair opportunity to meet the statement.

For purposes of this section, an out-of-court statement includes a video, audio, or other recorded statement.

Source: SL 1992, ch 154, § 1; SL 2011, ch 110, § 1; SDCL § 19-16-39.



§ 19-19-807 Residual exception.

19-19-807. Residual exception. (a) In general. Under the following circumstances, a hearsay statement is not excluded by the rule against hearsay even if the statement is not specifically covered by a hearsay exception in § 19-19-803 or 19-19-804.

(1) The statement has equivalent circumstantial guarantees of trustworthiness;

(2) It is offered as evidence of a material fact;

(3) It is more probative on the point for which it is offered than any other evidence that the proponent can obtain through reasonable efforts, and

(4) Admitting it will best serve the purposes of these rules and the interests of justice.

(b) Notice. The statement is admissible only if, before the trial or hearing, the proponent gives an adverse party reasonable notice of the intent to offer the statement and its particulars, including the declarant's name and address, so that the party has a fair opportunity to meet it.

Source: SL 2011, ch 239 (Supreme Court Rule 10-15); SDCL § 19-16-40; SL 2016, ch 239 (Supreme Court Rule 15-61), eff. Jan. 1, 2016.



§ 19-19-901 Authenticating or identifying evidence.

19-19-901. Authenticating or identifying evidence. (a) In general. To satisfy the requirement of authenticating or identifying an item of evidence, the proponent must produce evidence sufficient to support a finding that the item is what the proponent claims it is.

(b) Examples. The following are examples only--not a complete list--of evidence that satisfies the requirement:

(1) Testimony of a witness with knowledge. Testimony that an item is what it is claimed to be.

(2) Nonexpert opinion about handwriting. A nonexpert's opinion that handwriting is genuine, based on a familiarity with it that was not acquired for the current litigation.

(3) Comparison by an expert witness or the trier of fact. A comparison with an authenticated specimen by an expert witness or the trier of fact.

(4) Distinctive characteristics and the like. The appearance, contents, substance, internal patterns, or other distinctive characteristics of the item, taken together with all the circumstances.

(5) Opinion about a voice. An opinion identifying a person's voice--whether heard firsthand or through mechanical or electronic transmission or recording--based on hearing the voice at any time under circumstances that connect it with the alleged speaker.

(6) Evidence about a telephone conversation. For a telephone conversation, evidence that a call was made to the number assigned at the time to:

(A) A particular person, if circumstances, including self-identification, show that the person answering was the one called; or

(B) A particular business, if the call was made to a business and the call related to business reasonably transacted over the telephone.

(7) Evidence about public records. Evidence that:

(A) A document was recorded or filed in a public office as authorized by law; or

(B) A purported public record or statement is from the office where items of this kind are kept.

(8) Evidence about ancient documents or data compilations. For a document or data compilation, evidence that it:

(A) Is in a condition that creates no suspicion about its authenticity;

(B) Was in a place where, if authentic, it would likely be; and

(C) Is at least 20 years old when offered.

(9) Evidence about a process or system. Evidence describing a process or system and showing that it produces an accurate result.

(10) Methods provided by a statute or rule. Any method of authentication or identification allowed by a state statute or a rule prescribed by the Supreme Court.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 901); SDCL § 19-17-1; SL 2016, ch 239 (Supreme Court Rule 15-62), eff. Jan. 1, 2016.



§ 19-19-902 Evidence that is self-authenticating.

19-19-902. Evidence that is self-authenticating. The following items of evidence are self-authenticating. They require no extrinsic evidence of authenticity in order to be admitted.

(1) Domestic public documents that are sealed and signed. A document that bears:

(A) A seal purporting to be that of the United States; any state, district, commonwealth, territory, or insular possession of the United States; the former Panama Canal Zone; the Trust Territory of the Pacific Islands; a political subdivision of any of these entities; or a department, agency, or officer of any entity named above; and

(B) A signature purporting to be an execution or attestation.

(2) Domestic public documents that are not sealed but are signed and certified. A document that bears no seal if:

(A) It bears the signature of an officer or employee of an entity named in subdivision (1)(A); and

(B) Another public officer who has a seal and official duties within that same entity certifies under seal--or its equivalent--that the signer has the official capacity and that the signature is genuine.

(3) Foreign public documents. A document that purports to be signed or attested by a person who is authorized by a foreign country's law to do so. The document must be accompanied by a final certification that certifies the genuineness of the signature and official position of the signer or attester--or of any foreign official whose certificate of genuineness relates to the signature or attestation or is in a chain of certificates of genuineness relating to the signature or attestation. The certification may be made by a secretary of a United States embassy or legation; by a consul general, vice consul, or consular agent of the United States; or by a diplomatic or consular official of the foreign country assigned or accredited to the United States. If all parties have been given a reasonable opportunity to investigate the document's authenticity and accuracy, the court may, for good cause, either:

(A) Order that it be treated as presumptively authentic without final certification; or

(B) Allow it to be evidenced by an attested summary with or without final certification.

(4) Certified copies of public records. A copy of an official record--or a copy of a document that was recorded or filed in a public office as authorized by law--if the copy is certified as correct by:

(A) The custodian or another person authorized to make the certification; or

(B) A certificate that complies with subdivision (1), (2) or (3), inclusive, or complying with any law of the United States or state thereof.

(5) Official publications. A book, pamphlet, or other publication purporting to be issued by a public authority.

(6) Newspapers and periodicals. Printed material purporting to be a newspaper or periodical.

(7) Trade inscriptions and the like. An inscription, sign, tag, or label purporting to have been affixed in the course of business and indicating origin, ownership, or control.

(8) Acknowledged documents. A document accompanied by a certificate of acknowledgement that is lawfully executed by a notary public or another officer who is authorized to take acknowledgements.

(9) Commercial paper and related documents. Commercial paper, a signature on it, and related documents, to the extent allowed by general commercial law.

(10) Presumptions under a statute. A signature, document, or anything else that a statute of this state declares to be presumptively or prima facie genuine or authentic.

(11) Certified domestic records of a regularly conducted activity. The original or copy of a domestic record that meets the requirements of subdivision 19-19-803(6)(A)-(C) as shown by a certification of the custodian or another qualified person that complies with a statute or a rule prescribed by the Supreme Court. Before the trial or hearing, the proponent must give an adverse party reasonable written notice of the intent to offer the record--and must make the record and certification available for inspection--so that the party has a fair opportunity to challenge them.

(12) Certified foreign records of a regularly conducted activity. In a civil case, the original or copy of a foreign record that meets the requirements of subdivision (11), modified as follows: the certification, rather than complying with a statute or Supreme Court rule, must be signed in a manner that, if falsely made, would subject the maker to a criminal penalty in the country where the certification is signed. The proponent must also meet the notice requirements of subdivision (11).
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 902); SDCL §§ 19-17-2 to 19-17-11; SL 2016, ch 239 (Supreme Court Rule 15-63), eff. Jan. 1, 2016.



§ 19-19-903 Subscribing witnesses.

19-19-903. Subscribing witnesses. A subscribing witness's testimony is necessary to authenticate a writing only if required by the law of the jurisdiction that governs its validity.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 903); SDCL § 19-17-12; SL 2016, ch 239 (Supreme Court Rule 15-64), eff. Jan. 1, 2016.



§ 19-19-1001 Definitions that apply to this article.

19-19-1001. Definitions that apply to this article. (a) A "writing" consists of letters, words, numbers, or their equivalent set down in any form.

(b) A "recording" consists of letters, words, numbers, or their equivalent recorded in any manner.

(c) A "photograph" means a photographic image or its equivalent stored in any form.

(d) An "original" of a writing or recording means the writing or recording itself or any counterpart intended to have the same effect by the person who executed or issued it. For electronically stored information, "original" means any printout--or other output readable by sight--if it accurately reflects the information. An "original" of a photograph includes the negative or a print from it.

(e) A "duplicate" means a counterpart produced by a mechanical, photographic, chemical, electronic, or other equivalent process or technique that accurately reproduces the original.

(f) "TDD," or "TTY," any auxiliary aids or services consisting of assistive listening or transcription systems which allow the reception or transmission of aurally delivered communication and materials for the benefit of individuals with hearing, speech, or physical impairments.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 1001); SL 1993, ch 168, § 1; SDCL § 19-18-1; SL 2016, ch 239 (Supreme Court Rule 15-65), eff. Jan. 1, 2016.



§ 19-19-1002 Requirement of the original.

19-19-1002. Requirement of the original. An original writing, recording, or photograph is required in order to prove its content unless this chapter or rules adopted by the Supreme Court of this state, or a state statute provides otherwise.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 1002); SDCL § 19-18-2; SL 2016, ch 239 (Supreme Court Rule 15-66), eff. Jan. 1, 2016.



§ 19-19-1003 Admissibility of duplicates.

19-19-1003. Admissibility of duplicates. A duplicate is admissible to the same extent as the original unless a genuine question is raised about the original's authenticity or the circumstances make it unfair to admit the duplicate.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 1003); SDCL § 19-18-3; SL 2016, ch 239 (Supreme Court Rule 15-67), eff. Jan. 1, 2016.



§ 19-19-1004 Admissibility of other evidence of content.

19-19-1004. Admissibility of other evidence of content. An original is not required and other evidence of the content of a writing, recording, or photograph is admissible if:

(a) All the originals are lost or destroyed, and not by the proponent acting in bad faith;

(b) An original cannot be obtained by any available judicial process;

(c) The party against whom the original would be offered had control of the original; was at that time put on notice, by pleadings or otherwise, that the original would be a subject of proof at the trial or hearing; and fails to produce it at the trial or hearing; or

(d) The writing, recording, or photograph is not closely related to a controlling issue.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 1004); SDCL § 19-18-4; SL 2016, ch 239 (Supreme Court Rule 15-68), eff. Jan. 1, 2016.



§ 19-19-1005 Copies of public records to prove content.

19-19-1005. Copies of public records to prove content. The proponent may use a copy to prove the content of an official record--or of a document that was recorded or filed in a public office as authorized by law--if these conditions are met: the record or document is otherwise admissible; and the copy is certified as correct in accordance with subdivision 19-19-902(4) or is testified to be correct by a witness who has compared it with the original. If no such copy can be obtained by reasonable diligence, then the proponent may use other evidence to prove the content.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 1005); SDCL § 19-18-5; SL 2016, ch 239 (Supreme Court Rule 15-69), eff. Jan. 1, 2016.



§ 19-19-1006 Summaries to prove content.

19-19-1006. Summaries to prove content. The proponent may use a summary, chart, or calculation to prove the content of voluminous writings, recordings, or photographs that cannot be conveniently examined in court. The proponent must make the originals or duplicates available for examination or copying, or both, by other parties at a reasonable time and place. And the court may order the proponent to produce them in court.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 1006); SDCL § 19-18-6; SL 2016, ch 239 (Supreme Court Rule 15-70), eff. Jan. 1, 2016.



§ 19-19-1007 Testimony or statement of a party to prove content.

19-19-1007. Testimony or statement of a party to prove content. The proponent may prove the content of a writing, recording, or photograph by the testimony, deposition, or written statement of the party against whom the evidence is offered. The proponent need not account for the original.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 1007); SDCL § 19-18-7; SL 2016, ch 239 (Supreme Court Rule 15-71), eff. Jan. 1, 2016.



§ 19-19-1008 Functions of the court and jury.

19-19-1008. Functions of the court and jury. Ordinarily, the court determines whether the proponent has fulfilled the factual conditions for admitting other evidence of the content of a writing, recording, or photograph under § 19-19-1004 or 19-19-1005. But in a jury trial, the jury determines--in accordance with subdivision 19-19-104(b)--any issue about whether:

(a) An asserted writing, recording, or photograph ever existed;

(b) Another one produced at the trial or hearing is the original; or

(c) Other evidence of content accurately reflects the content.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 1008); SDCL § 19-18-8; SL 2016, ch 239 (Supreme Court Rule 15-72), eff. Jan. 1, 2016.



§ 19-19-1009 TDD and TTY communications inadmissible as evidence.

19-19-1009. TDD and TTY communications inadmissible as evidence. The writings or tapes resulting from any communication directly or indirectly through TDD or TTY are inadmissible as evidence of those communications in any court of law, legal proceeding, or administrative hearing. This section does not preclude the interception of wire communications pursuant to lawful court order pursuant to chapter 23A-35A.

Source: SL 1983, ch 168, § 2; SDCL § 19-18-9.



§ 19-19-1101 Applicability of chapter.

19-19-1101. Applicability of chapter. Except as otherwise provided in this section, this chapter applies to all actions and proceedings in the courts of this state. This chapter other than those sections with respect to privileges does not apply in the following situations:

(1) The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under subdivision 19-19-104(a).

(2) Small claims court proceedings.

(3) Proceedings for extradition or rendition.

(4) Sentencing, or granting or revoking probation.

(5) Issuance of warrants for arrest, criminal summonses, and search warrants.

(6) Proceedings with respect to release on bail or otherwise.

(7) Disposition hearings, temporary custody hearings and other hearings other than adjudicatory hearings in juvenile court.

(8) Contempt proceedings in which the court may act summarily.
Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 1101); SDCL § 19-9-14; SL 2016, ch 245 (Supreme Court Rule 16-06), eff. July 1, 2016.



§ 19-19-1102 Title.

19-19-1102. Title. This chapter shall be known and may be cited as the South Dakota Rules of Evidence.

Source: SL 1979, ch 358 (Supreme Court Rule 78-2, Rule 1102); SDCL § 19-9-15.









Title 20 - PERSONAL RIGHTS AND OBLIGATIONS

Chapter 01 - The Nature Of Obligations

§ 20-1-1 Obligation defined.

20-1-1. Obligation defined. An obligation is a legal duty by which a person is bound to do or not to do a certain thing.

Source: CivC 1877, § 798; CL 1887, § 3421; RCivC 1903, § 1114; RC 1919, § 721; SDC 1939, § 47.0101.



§ 20-1-2 Origin of obligations.

20-1-2. Origin of obligations. An obligation arises either from:

(1) The contract of the parties; or

(2) The operation of law.
Source: CivC 1877, § 799; CL 1887, § 3422; RCivC 1903, § 1115; RC 1919, § 722; SDC 1939, § 47.0102.



§ 20-1-3 Kinds of obligations arising by operation of law.

20-1-3. Kinds of obligations arising by operation of law. An obligation arising by operation of law may be either a general legal duty imposed upon all persons indifferently by law or a legal duty affixed by operation of law to a status or relationship voluntarily assumed.

Source: SDC 1939, § 47.0103.



§ 20-1-4 Joint and several obligations and rights.

20-1-4. Joint and several obligations and rights. An obligation imposed upon several persons, or a right created in favor of several persons may be:

(1) Joint;

(2) Several; or

(3) Joint and several.
Source: CivC 1877, § 801; CL 1887, § 3424; RCivC 1903, § 1117; RC 1919, § 724; SDC 1939, § 47.0104.



§ 20-1-5 Obligations and rights presumed joint and not several.

20-1-5. Obligations and rights presumed joint and not several. An obligation imposed upon several persons, or a right created in favor of several persons, is presumed to be joint, and not several, except in the special cases mentioned in §§ 53-2-4 and 53-2-5. This presumption, in the case of a right, can be overcome only by express words to the contrary.

Source: CivC 1877, § 802; CL 1887, § 3425; RCivC 1903, § 1118; RC 1919, § 725; SDC 1939, § 47.0105.



§ 20-1-6 Right of contribution on satisfaction of joint obligation.

20-1-6. Right of contribution on satisfaction of joint obligation. A party to a joint, or joint and several, obligation, who satisfies more than his share of the claim against all, may require a proportionate contribution from all the parties joined with him.

Source: CivC 1877, § 803; CL 1887, § 3426; RCivC 1903, § 1119; RC 1919, § 726; SDC 1939, § 47.0106.






Chapter 02 - Conditional Obligations

§ 20-2-1 Conditional obligation defined.

20-2-1. Conditional obligation defined. An obligation is conditional when the rights or duties of any party thereto depend upon the occurrence of an uncertain event.

Source: CivC 1877, § 804; CL 1887, § 3427; RCivC 1903, § 1120; RC 1919, § 727; SDC 1939, § 47.0107.



§ 20-2-2 Impossible or unlawful condition void.

20-2-2. Impossible or unlawful condition void. A condition in a contract, the fulfillment of which is impossible or unlawful, within the meaning of chapter 53-5 relating to the object of contracts, or which is repugnant to the nature of the interest created by the contract is void.

Source: CivC 1877, § 811; CL 1887, § 3434; RCivC 1903, § 1127; RC 1919, § 734; SDC 1939, § 47.0111.



§ 20-2-3 Strict interpretation of condition involving forfeiture.

20-2-3. Strict interpretation of condition involving forfeiture. A condition involving a forfeiture must be strictly interpreted against the party for whose benefit it is created.

Source: CivC 1877, § 812; CL 1887, § 3435; RCivC 1903, § 1128; RC 1919, § 735; SDC 1939, § 47.0112.



§ 20-2-4 Kinds and definition of conditions.

20-2-4. Kinds and definition of conditions. Conditions may be precedent, concurrent, or subsequent. A condition precedent is one which is to be performed before some right dependent thereon accrues, or some act dependent thereon is performed. Conditions concurrent are those which are mutually dependent, and are to be performed at the same time. A condition subsequent is one referring to a future event, upon happening of which the obligation becomes no longer binding upon the other party, if he chooses to avail himself of the condition.

Source: CivC 1877, §§ 805 to 808; CL 1887, §§ 3428 to 3431; RCivC 1903, §§ 1121 to 1124; RC 1919, §§ 728 to 731; SDC 1939, § 47.0108.



§ 20-2-5 Fulfillment of conditions before requiring performance.

20-2-5. Fulfillment of conditions before requiring performance. Before any party to an obligation can require another party to perform any act under it, he must fulfill all conditions precedent thereto imposed upon himself; and must be able, and offer, to fulfill all conditions concurrent, so imposed upon him, on the like fulfillment by the other party, except as provided by § 20-2-6.

Source: CivC 1877, § 809; CL 1887, § 3432; RCivC 1903, § 1125; RC 1919, § 732; SDC 1939, § 47.0109.



§ 20-2-6 Performance of conditions waived by notice of nonperformance by other party.

20-2-6. Performance of conditions waived by notice of nonperformance by other party. If a party to an obligation gives notice to another, before the latter is in default, that he will not perform the same upon his part, and does not retract such notice before the time at which performance upon his part is due, such other party is entitled to enforce the obligation without previously performing, or offering to perform, any conditions on his part, in favor of the former party.

Source: CivC 1877, § 810; CL 1887, § 3433; RCivC 1903, § 1126; RC 1919, § 733; SDC 1939, § 47.0110.






Chapter 03 - Alternative Obligations

§ 20-3-1 Alternative obligation defined--Right of selection.

20-3-1. Alternative obligation defined--Right of selection. An obligation which requires the performance of one of two acts at the option of a party is an alternative obligation. The party required to perform has the right of selection unless the terms of the obligation otherwise provide.

Source: CivC 1877, § 813; CL 1887, § 3436; RCivC 1903, § 1129; RC 1919, § 736; SDC 1939, § 47.0113.



§ 20-3-2 Unlawful or impossible alternative disregarded.

20-3-2. Unlawful or impossible alternative disregarded. If one of the alternative acts required by an obligation is such as the law will not enforce, or becomes unlawful, or impossible of performance, the obligation is to be interpreted as though the other stood alone.

Source: CivC 1877, § 816; CL 1887, § 3439; RCivC 1903, § 1132; RC 1919, § 739; SDC 1939, § 47.0116.



§ 20-3-3 Selection of alternative in entirety.

20-3-3. Selection of alternative in entirety. The party having the right of selection between alternative acts must select one of them in its entirety, and cannot select part of one and part of another, without the consent of the other party.

Source: CivC 1877, § 815; CL 1887, § 3438; RCivC 1903, § 1131; RC 1919, § 738; SDC 1939, § 47.0115.



§ 20-3-4 Selection of alternative if not exercised by party having right.

20-3-4. Selection of alternative if not exercised by party having right. If the party having the right of selection between alternative acts does not give notice of his selection to the other party within the time, if any, fixed by the obligation for that purpose, or, if none is so fixed, before the time at which the obligation ought to be performed, the right of selection passes to the other party.

Source: CivC 1877, § 814; CL 1887, § 3437; RCivC 1903, § 1130; RC 1919, § 737; SDC 1939, § 47.0114.






Chapter 04 - Performance Of Obligations

§ 20-4-1 Obligation extinguished by full performance.

20-4-1. Obligation extinguished by full performance. Full performance of an obligation, by the party whose duty it is to perform it, or by any other person on his behalf, and with his assent, if accepted by the creditor, extinguishes it.

Source: CivC 1877, § 827; CL 1887, § 3451; RCivC 1903, § 1144; RC 1919, § 751; SDC 1939, § 47.0201.



§ 20-4-2 Joint obligation extinguished by performance by one person.

20-4-2. Joint obligation extinguished by performance by one person. Performance of an obligation, by one of several persons who are jointly liable under it, extinguishes the liability of all.

Source: CivC 1877, § 828; CL 1887, § 3452; RCivC 1903, § 1145; RC 1919, § 752; SDC 1939, § 47.0202.



§ 20-4-3 Joint right extinguished by performance to one person--Deposit excepted.

20-4-3. Joint right extinguished by performance to one person--Deposit excepted. An obligation in favor of several persons is extinguished by performance rendered to any of them, except in the case of a deposit made by owners in common, or in joint ownership, which is regulated by the law on deposit.

Source: CivC 1877, § 829; CL 1887, § 3453; RCivC 1903, § 1146; RC 1919, § 753; SDC 1939, § 47.0203.



§ 20-4-4 Obligation extinguished by performance in manner directed by creditor.

20-4-4. Obligation extinguished by performance in manner directed by creditor. If a creditor, or any one of two or more joint creditors, at any time directs the debtor to perform his obligation in a particular manner, the obligation is extinguished by performance in that manner, even though the creditor does not receive the benefit of such performance.

Source: CivC 1877, § 830; CL 1887, § 3454; RCivC 1903, § 1147; RC 1919, § 754; SDC 1939, § 47.0204.



§ 20-4-5 Indivisible obligation partially extinguished by partial performance if benefit voluntarily retained--Exception.

20-4-5. Indivisible obligation partially extinguished by partial performance if benefit voluntarily retained--Exception. A partial performance of an indivisible obligation extinguishes a corresponding proportion thereof, if the benefit of such performance is voluntarily retained by the creditor, but not otherwise. If such partial performance is of such a nature that the creditor cannot avoid retaining it, without injuring his own property, his retention thereof is not presumed to be voluntary.

Source: CivC 1877, § 831; CL 1887, § 3455; RCivC 1903, § 1148; RC 1919, § 755; SDC 1939, § 47.0205.



§ 20-4-6 Performance applicable to two or more obligations.

20-4-6. Performance applicable to two or more obligations. Where a debtor, under several obligations to another, does an act by way of performance in whole or in part, which is equally applicable to two or more of such obligations, such performance must be applied as provided by §§ 20-4-7 to 20-4-9, inclusive.

Source: CivC 1877, § 833; CL 1887, § 3457; RCivC 1903, § 1150; RC 1919, § 757; SDC 1939, § 47.0207.



§ 20-4-7 Performance applied according to debtor's intent.

20-4-7. Performance applied according to debtor's intent. If, at the time of the performance by a debtor described by § 20-4-6, the intention or desire of the debtor that such performance should be applied to the extinction of any particular obligation, be manifested to the creditor, it must be so applied.

Source: CivC 1877, § 833, subdiv 1; CL 1887, § 3457, subdiv 1; RCivC 1903, § 1150, subdiv 1; RC 1919, § 757 (1); SDC 1939, § 47.0207 (1).



§ 20-4-8 Application of performance according to creditor's selection--Application to rights held individually and as trustee--Rescission of application made by creditor.

20-4-8. Application of performance according to creditor's selection--Application to rights held individually and as trustee--Rescission of application made by creditor. If no application be made pursuant to § 20-4-7, the creditor, within a reasonable time after such performance, may apply it toward the extinction of any obligation, performance of which was due to him from the debtor at the time of such performance; except that if similar obligations were due to him, both individually and as a trustee, he must, unless otherwise directed by the debtor, apply the performance to the extinction of all such obligations in equal proportion; and an application once made by the creditor cannot be rescinded without the consent of the debtor.

Source: CivC 1877, § 833, subdiv 2; CL 1887, § 3457, subdiv 2; RCivC 1903, § 1150, subdiv 2; RC 1919, § 757 (2); SDC 1939, § 47.0207 (2).



§ 20-4-9 Application of performance in absence of selection by parties.

20-4-9. Application of performance in absence of selection by parties. If neither party makes application pursuant to § 20-4-7 or § 20-4-8 within a reasonable time after performance, the performance must be applied to the extinction of obligations in the following order; and if there be more than one obligation of a particular class, to the extinction of all in that class, ratably:

(1) Of interest due at the time of the performance;

(2) Of principal due at that time;

(3) Of the obligation earliest in date of maturity;

(4) Of an obligation not secured by a lien or collateral undertaking;

(5) Of an obligation secured by a lien or collateral undertaking.
Source: CivC 1877, § 833, subdiv 3; CL 1887, § 3457, subdiv 3; RCivC 1903, § 1150, subdiv 3; RC 1919, § 757 (3); SDC 1939, § 47.0207 (3).






Chapter 05 - Offer Of Performance Of Obligations

§ 20-5-1 Obligation extinguished by offer of performance.

20-5-1. Obligation extinguished by offer of performance. An obligation is extinguished by an offer of performance, made in conformity to the rules prescribed in this chapter, and with intent to extinguish the obligation.

Source: CivC 1877, § 834; CL 1887, § 3458; RCivC 1903, § 1151; RC 1919, § 758; SDC 1939, § 47.0208.



§ 20-5-2 Offer of partial performance.

20-5-2. Offer of partial performance. An offer of partial performance is of no effect.

Source: CivC 1877, § 835; CL 1887, § 3459; RCivC 1903, § 1152; RC 1919, § 759; SDC 1939, § 47.0210.



§ 20-5-3 Offer of performance made by or on behalf of debtor.

20-5-3. Offer of performance made by or on behalf of debtor. An offer of performance must be made by the debtor, or by some person on his behalf and with his assent.

Source: CivC 1877, § 836; CL 1887, § 3460; RCivC 1903, § 1153; RC 1919, § 760; SDC 1939, § 47.0211.



§ 20-5-4 Offer of performance made to creditor or authorized person.

20-5-4. Offer of performance made to creditor or authorized person. An offer of performance must be made to the creditor, or to any one of two or more joint creditors, or to a person authorized by one or more of them to receive or collect what is due under the obligation, if such creditor or authorized person is present at the place where the offer may be made; and if not, wherever the creditor may be found.

Source: CivC 1877, § 837; CL 1887, § 3461; RCivC 1903, § 1154; RC 1919, § 761; SDC 1939, § 47.0212.



§ 20-5-5 Place of offer of performance.

20-5-5. Place of offer of performance. In the absence of an express provision to the contrary, an offer of performance may be made, at the option of the debtor:

(1) At any place appointed by the creditor;

(2) Wherever the person to whom the offer ought to be made can be found;

(3) If such person cannot, with reasonable diligence, be found within this state, and within a reasonable distance from his residence or place of business, or if he evades the debtor, then at his residence or place of business, if the same can, with reasonable diligence, be found within the state; or

(4) If this cannot be done, then at any place within the state.
Source: CivC 1877, § 838; CL 1887, § 3462; RCivC 1903, § 1155; RC 1919, § 762; SDC 1939, § 47.0213.



§ 20-5-6 Time of offer of performance.

20-5-6. Time of offer of performance. Where an obligation fixes a time for its performance, an offer of performance must be made at that time, within reasonable hours, and not before nor afterwards. Where an obligation does not fix a time for its performance, an offer of performance may be made at any time before the debtor, upon a reasonable demand, has refused to perform.

Source: CivC 1877, §§ 839, 840; CL 1887, §§ 3463, 3464; RCivC 1903, §§ 1156, 1157; RC 1919, §§ 763, 764; SDC 1939, § 47.0214.



§ 20-5-7 Delayed offer of performance with compensation for delay.

20-5-7. Delayed offer of performance with compensation for delay. Where delay in performance is capable of exact and entire compensation, and time has not been expressly declared to be of the essence of the obligation, an offer of performance accompanied with an offer of such compensation, may be made at any time after it is due, but without prejudice to any rights acquired by the creditor or by any other person in the meantime.

Source: CivC 1877, § 841; CL 1887, § 3465; RCivC 1903, § 1158; RC 1919, § 765; SDC 1939, § 47.0215.



§ 20-5-8 Good faith offer required.

20-5-8. Good faith offer required. An offer of performance must be made in good faith, and in such manner as is most likely, under the circumstances, to benefit the creditor.

Source: CivC 1877, § 842; CL 1887, § 3466; RCivC 1903, § 1159; RC 1919, § 766; SDC 1939, § 47.0216.



§ 20-5-9 Offer to be free from conditions.

20-5-9. Offer to be free from conditions. An offer of performance must be free from any condition which the creditor is not bound on his part to perform.

Source: CivC 1877, § 843; CL 1887, § 3467; RCivC 1903, § 1160; RC 1919, § 767; SDC 1939, § 47.0217.



§ 20-5-10 Ability and willingness to perform required for offer.

20-5-10. Ability and willingness to perform required for offer. An offer of performance is of no effect if the person making it is not able and willing to perform according to the offer.

Source: CivC 1877, § 844; CL 1887, § 3468; RCivC 1903, § 1161; RC 1919, § 768; SDC 1939, § 47.0218.



§ 20-5-11 Tender of delivery not required until offer accepted.

20-5-11. Tender of delivery not required until offer accepted. The thing to be delivered, if any, need not in any case be actually produced upon an offer of performance, unless the offer is accepted.

Source: CivC 1877, § 845; CL 1887, § 3469; RCivC 1903, § 1162; RC 1919, § 769; SDC 1939, § 47.0219.



§ 20-5-12 Thing offered to be separable.

20-5-12. Thing offered to be separable. A thing, when offered by way of performance, must not be mixed with other things from which it cannot be separated immediately and without difficulty.

Source: CivC 1877, § 846; CL 1887, § 3470; RCivC 1903, § 1163; RC 1919, § 770; SDC 1939, § 47.0220.



§ 20-5-13 Conditional offer permitted.

20-5-13. Conditional offer permitted. When a debtor is entitled to the performance of a condition precedent to, or concurrent with, performance on his part, he may make his offer to depend upon the due performance of such condition.

Source: CivC 1877, § 847; CL 1887, § 3471; RCivC 1903, § 1164; RC 1919, § 771; SDC 1939, § 47.0221.



§ 20-5-14 Receipt for property delivered in performance.

20-5-14. Receipt for property delivered in performance. A debtor has a right to require from his creditor a written receipt for any property delivered in performance of his obligation.

Source: CivC 1877, § 848; CL 1887, § 3472; RCivC 1903, § 1165; RC 1919, § 772; SDC 1939, § 47.0222.



§ 20-5-15 Waiver by failure to state objections to mode of offer.

20-5-15. Waiver by failure to state objections to mode of offer. All objections to the mode of an offer of performance, which the creditor has an opportunity to state at the time to the person making the offer, and which could be then obviated by him, are waived by the creditor, if not then stated.

Source: CivC 1877, § 850; CL 1887, § 3474; RCivC 1903, § 1167; RC 1919, § 774; SDC 1939, § 47.0223.



§ 20-5-16 Passage of title to thing offered in performance.

20-5-16. Passage of title to thing offered in performance. The title to a thing duly offered in performance of an obligation passes to the creditor, if the debtor at the time signifies his intention to that effect.

Source: CivC 1877, § 851; CL 1887, § 3475; RCivC 1903, § 1168; RC 1919, § 775; SDC 1939, § 47.0224.



§ 20-5-17 Retention of thing offered until acceptance by creditor.

20-5-17. Retention of thing offered until acceptance by creditor. The person offering a thing, other than money, by way of performance, must, if he means to treat it as belonging to the creditor, retain it as a depository for hire until the creditor accepts it, or until he has given reasonable notice to the creditor that he will retain it no longer; and if, with reasonable diligence, he can find a suitable depository therefor, until he has deposited it with such person.

Source: CivC 1877, § 852; CL 1887, § 3476; RCivC 1903, § 1169; RC 1919, § 776; SDC 1939, § 47.0225.



§ 20-5-18 Interest stopped by offer of performance.

20-5-18. Interest stopped by offer of performance. An offer of payment or other performance, duly made, though the title to the thing offered be not transferred to the creditor, stops the running of interest on the obligation, and has the same effect upon all its incidents as a performance thereof.

Source: CivC 1877, § 853; CL 1887, § 3477; RCivC 1903, § 1171; RC 1919, § 778; SDC 1939, § 47.0227.



§ 20-5-19 Retention by creditor of thing not accepted as performance.

20-5-19. Retention by creditor of thing not accepted as performance. If anything is given to a creditor by way of performance, which he refuses to accept as such, he is not bound to return it without demand; but if he retains it, he is gratuitous depository thereof.

Source: CivC 1877, § 854; CL 1887, § 3478; RCivC 1903, § 1172; RC 1919, § 779; SDC 1939, § 47.0228.






Chapter 06 - Excuses For Want Of Performance

§ 20-6-1 Want of performance or delay excused.

20-6-1. Want of performance or delay excused. The want of performance of an obligation, or of an offer of performance, in whole or in part, or any delay therein, is excused by the causes described in §§ 20-6-2 to 20-6-4, inclusive, to the extent to which they operate.

Source: CivC 1877, § 855; CL 1887, § 3479; RCivC 1903, § 1173; RC 1919, § 780; SDC 1939, § 47.0229.



§ 20-6-2 Uncontrollable cause excusing want or delay of performance.

20-6-2. Uncontrollable cause excusing want or delay of performance. Want of performance, or of an offer of performance, or any delay therein, is excused when it is prevented or delayed by an irresistible superhuman cause, or by the act of public enemies of this state, or of the United States, unless the parties have expressly agreed to the contrary.

Source: CivC 1877, § 855, subdiv 2; CL 1887, § 3479, subdiv 2; RCivC 1903, § 1173, subdiv 2; RC 1919, § 780 (2); SDC 1939, § 47.0229 (2).



§ 20-6-3 Want or delay of performance excused by creditor's act inducing nonperformance.

20-6-3. Want or delay of performance excused by creditor's act inducing nonperformance. Want of performance, or of an offer of performance, or any delay therein, is excused when the debtor is induced not to make it, by any act of the creditor intended or naturally tending to have that effect, done at or before the time at which such performance or offer may be made, and not rescinded before that time.

Source: CivC 1877, § 855, subdiv 3; CL 1887, § 3479, subdiv 3; RCivC 1903, § 1173, subdiv 3; RC 1919, § 780 (3); SDC 1939, § 47.0229 (3).



§ 20-6-4 Want or delay of performance excused by creditor's act or operation of law preventing performance.

20-6-4. Want or delay of performance excused by creditor's act or operation of law preventing performance. Want of performance, or of an offer of performance, or any delay therein, is excused when such performance or offer is prevented or delayed by the act of the creditor, or by the operation of law, even though there may have been a stipulation that this shall not be an excuse.

Source: CivC 1877, § 855, subdiv 1; CL 1887, § 3479, subdiv 1; RCivC 1903, § 1173, subdiv 1; RC 1919, § 780 (1); SDC 1939, § 47.0229 (1).



§ 20-6-5 Debtor entitled to benefits when performance prevented by creditor.

20-6-5. Debtor entitled to benefits when performance prevented by creditor. If the performance of an obligation be prevented by the creditor, the debtor is entitled to all the benefits, which he would have obtained, if it had been performed by both parties.

Source: CivC 1877, § 856; CL 1887, § 3480; RCivC 1903, § 1174; RC 1919, § 781; SDC 1939, § 47.0230.



§ 20-6-6 Debtor entitled to portion of benefits when performance prevented other than by creditor.

20-6-6. Debtor entitled to portion of benefits when performance prevented other than by creditor. If performance of an obligation is prevented by any cause excusing performance, other than the act of the creditor, the debtor is entitled to a ratable proportion of the consideration to which he would have been entitled upon full performance according to the benefit which the creditor receives from the actual performance.

Source: CivC 1877, § 857; CL 1887, § 3481; RCivC 1903, § 1175; RC 1919, § 782; SDC 1939, § 47.0231.



§ 20-6-7 Refusal of performance before offer equivalent to offer and refusal.

20-6-7. Refusal of performance before offer equivalent to offer and refusal. A refusal by a creditor to accept performance, made before an offer thereof, is equivalent to an offer and refusal, unless, before performance is actually due, he gives notice to the debtor of his willingness to accept it.

Source: CivC 1877, § 858; CL 1887, § 3482; RCivC 1903, § 1176; RC 1919, § 783; SDC 1939, § 47.0232.






Chapter 07 - Accord And Satisfaction, Novation And Release Of Obligations

§ 20-7-1 Accord defined.

20-7-1. Accord defined. An accord is an agreement to accept, in extinction of an obligation, something different from that to which the person agreeing to accept is entitled.

Source: CivC 1877, § 859; CL 1887, § 3483; RCivC 1903, § 1177; RC 1919, § 784; SDC 1939, § 47.0233.



§ 20-7-2 Execution of accord required to extinguish obligation.

20-7-2. Execution of accord required to extinguish obligation. Though the parties to an accord are bound to execute it, yet it does not extinguish the obligation until it is fully executed.

Source: CivC 1877, § 860; CL 1887, § 3484; RCivC 1903, § 1178; RC 1919, § 785; SDC 1939, § 47.0234.



§ 20-7-3 Acceptance of accord as satisfaction--Obligation extinguished.

20-7-3. Acceptance of accord as satisfaction--Obligation extinguished. Acceptance by the creditor, of the consideration of an accord, extinguishes the obligation and is called satisfaction.

Source: CivC 1877, § 861; CL 1887, § 3485; RCivC 1903, § 1179; RC 1919, § 786; SDC 1939, § 47.0235.



§ 20-7-4 Obligation extinguished by part performance accepted in writing as satisfaction.

20-7-4. Obligation extinguished by part performance accepted in writing as satisfaction. Part performance of an obligation, either before or after a breach thereof, when expressly accepted by the creditor in writing in satisfaction, or rendered in pursuance of an agreement in writing for that purpose, though without any new consideration, extinguishes the obligation.

Source: CivC 1877, § 862; CL 1887, § 3486; RCivC 1903, § 1180; RC 1919, § 787; SDC 1939, § 47.0236.



§ 20-7-5 Novation defined.

20-7-5. Novation defined. Novation is the substitution by contract of a new obligation for an existing one and is subject to the rules concerning contracts in general.

Source: CivC 1877, §§ 863, 865; CL 1887, §§ 3487, 3489; RCivC 1903, §§ 1181, 1183; RC 1919, §§ 788, 790; SDC 1939, § 47.0237.



§ 20-7-6 Novation by substitution of obligation.

20-7-6. Novation by substitution of obligation. Novation is made by the substitution of a new obligation between the same parties, with intent to extinguish the old obligation.

Source: CivC 1877, § 864, subdiv 1; CL 1887, § 3488, subdiv 1; RCivC 1903, § 1182, subdiv 1; RC 1919, § 789 (1); SDC 1939, § 47.0238 (1).



§ 20-7-7 Novation by substitution of debtor.

20-7-7. Novation by substitution of debtor. Novation is made by the substitution of a new debtor in place of the old one, with intent to release the latter.

Source: CivC 1877, § 864, subdiv 2; CL 1887, § 3488, subdiv 2; RCivC 1903, § 1182, subdiv 2; RC 1919, § 789 (2); SDC 1939, § 47.0238 (2).



§ 20-7-8 Novation by substitution of creditor.

20-7-8. Novation by substitution of creditor. Novation is made by the substitution of a new creditor in place of the old one, with intent to transfer the rights of the latter to the former.

Source: CivC 1877, § 864, subdiv 3; CL 1887, § 3488, subdiv 3; RCivC 1903, § 1182, subdiv 3; RC 1919, § 789 (3); SDC 1939, § 47.0238 (3).



§ 20-7-9 Rescission of satisfaction by substitution of debtor.

20-7-9. Rescission of satisfaction by substitution of debtor. When the obligation of a third person on an order upon such person is accepted in satisfaction, the creditor may rescind such acceptance if the debtor prevents such person from complying with the order, or from fulfilling the obligation; or if, at the time the obligation or order is received, such person is insolvent, and this fact is unknown to the creditor; or if, before the creditor can with reasonable diligence present the order to the person upon whom it is given, he becomes insolvent.

Source: CivC 1877, § 866; CL 1887, § 3490; RCivC 1903, § 1184; RC 1919, § 791; SDC 1939, § 47.0239.



§ 20-7-10 Obligation extinguished by release on new consideration or in writing.

20-7-10. Obligation extinguished by release on new consideration or in writing. An obligation is extinguished by a release therefrom given to the debtor by the creditor, upon a new consideration, or in writing, with or without new consideration.

Source: CivC 1877, § 867; CL 1887, § 3491; RCivC 1903, § 1185; RC 1919, § 792; SDC 1939, § 47.0240.



§ 20-7-11 Unknown claims not released by general release.

20-7-11. Unknown claims not released by general release. A general release does not extend to claims which the creditor does not know or suspect to exist in his favor at the time of executing the release, which if known by him must have materially affected his settlement with the debtor.

Source: CivC 1877, § 868; CL 1887, § 3492; RCivC 1903, § 1186; RC 1919, § 793; SDC 1939, § 47.0241.



§ 20-7-12 Joint debtors not released by release of one--Right of contribution.

20-7-12. Joint debtors not released by release of one--Right of contribution. A release of one of two or more joint debtors does not extinguish the obligations of any of the others, unless they are mere guarantors; nor does it affect their right to contribution from him.

Source: CivC 1877, § 869; CL 1887, § 3493; RCivC 1903, § 1187; RC 1919, § 794; SDC 1939, § 47.0242.






Chapter 08 - Restoration Of Things Improperly Obtained

§ 20-8-1 Obligation to restore thing obtained without consent or by unlawful exaction.

20-8-1. Obligation to restore thing obtained without consent or by unlawful exaction. One who obtains a thing without the consent of its owner, or by a consent afterwards rescinded, or by an unlawful exaction which the owner could not at the time prudently refuse, must restore it to the person from whom it was thus obtained, unless he has acquired a title thereto superior to that of such other person, or unless the transaction was corrupt and unlawful on both sides.

Source: CivC 1877, § 977; CL 1887, § 3601; RCivC 1903, § 1295; RC 1919, § 799; SDC 1939, § 47.0305.



§ 20-8-2 Demand not required for obligation to restore--Notice of mutual mistake required.

20-8-2. Demand not required for obligation to restore--Notice of mutual mistake required. The restoration required by § 20-8-1 must be made without demand except where a thing is obtained by mutual mistake, in which case the party obtaining the thing is not bound to return it until he has notice of the mistake.

Source: CivC 1877, § 978; CL 1887, § 3602; RCivC 1903, § 1296; RC 1919, § 800; SDC 1939, § 47.0306.






Chapter 09 - Liability For Torts

§ 20-9-1 Responsibility for injury by willful act or negligence--Contributory negligence.

20-9-1. Responsibility for injury by willful act or negligence--Contributory negligence. Every person is responsible for injury to the person, property, or rights of another caused by his willful acts or caused by his want of ordinary care or skill, subject in the latter cases to the defense of contributory negligence.

Source: CivC 1877, § 979; CL 1887, § 3603; RCivC 1903, § 1297; RC 1919, § 801; SDC 1939, § 47.0304.



§ 20-9-1.1 Loss of chance doctrine abrogated.

20-9-1.1. Loss of chance doctrine abrogated. The Legislature finds that in those actions founded upon an alleged want of ordinary care or skill the conduct of the responsible party must be shown to have been the proximate cause of the injury complained of. The Legislature also finds that the application of the so called loss of chance doctrine in such cases improperly alters or eliminates the requirement of proximate causation. Therefore, the rule in Jorgenson v. Vener, 2000 SD 87, 616 N.W. 2d 366 (2000) is hereby abrogated.

Source: SL 2002, ch 96, § 1.



§ 20-9-1.2 Other rules and principles not affected.

20-9-1.2. Other rules and principles not affected. The Legislature intends only to abrogate the loss of chance doctrine expressly adopted by the court, thereby returning the common law of this state to its status immediately prior to the court's decision. The Legislature does not intend to affect any other rule or principle of statutory or common law, including but not limited to, aggravation of preexisting injuries, proximate causation, and the requirement of informed consent for all medical treatment.

Source: SL 2002, ch 96, § 2.



§ 20-9-2 Comparative negligence--Reduction of damages.

20-9-2. Comparative negligence--Reduction of damages. In all actions brought to recover damages for injuries to a person or to that person's property caused by the negligence of another, the fact that the plaintiff may have been guilty of contributory negligence does not bar a recovery when the contributory negligence of the plaintiff was slight in comparison with the negligence of the defendant, but in such case, the damages shall be reduced in proportion to the amount of plaintiff's contributory negligence.

Notwithstanding Woods vs. City of Crooks, 559 N.W.2d 558 (SD 1997), the determination of whether the contributory negligence of the plaintiff was slight in comparison with the negligence of the defendant shall be made without disclosing any determination of percentage of plaintiff's fault by special interrogatory.

Source: SL 1941, ch 160; SDC Supp 1960, § 47.0304-1; SL 1964, ch 149; SL 1998, ch 125, § 1.



§ 20-9-3 Licensed medical practitioners immune from liability for emergency care.

20-9-3. Licensed medical practitioners immune from liability for emergency care. No physician, surgeon, osteopath, physician assistant, registered nurse, or licensed practical nurse, licensed under the provisions of chapters 36-4, 36-4A, and 36-9, who in good faith renders, in this state, emergency care at the scene of the emergency, shall be liable for any civil damages as a result of any acts or omissions by such person rendering the emergency care.

Source: SL 1961, ch 137, § 1; SL 1963, ch 159, § 1; SL 1976, ch 152.



§ 20-9-4 Immunity of medical practitioner licensed in another state--Acts not deemed professional practice.

20-9-4. Immunity of medical practitioner licensed in another state--Acts not deemed professional practice. No physician, surgeon, osteopath, registered nurse, or licensed practical nurse duly licensed to practice his profession in another state of the United States, who renders in this state emergency care at the scene of the emergency, shall be liable as specified in § 20-9-3, nor shall he be deemed to be practicing medicine or nursing within this state as contemplated by chapters 36-2, 36-4, and 36-9.

Source: SL 1961, ch 137, § 2; SL 1963, ch 159, § 2.



§ 20-9-4.1 Immunity from liability for emergency care--Exception.

20-9-4.1. Immunity from liability for emergency care--Exception. No peace officer, conservation officer, member of any fire department, police department and their first aid, rescue or emergency squad, or any citizen acting as such as a volunteer, or any other person is liable for any civil damages as a result of their acts of commission or omission arising out of and in the course of their rendering in good faith, any emergency care and services during an emergency which is in their judgment indicated and necessary at the time. Such relief from liability for civil damages extends to the operation of any motor vehicle in connection with any such care or services.

Nothing in this section grants any relief to any person causing any damage by his willful, wanton or reckless act of commission or omission.

Source: SL 1968, ch 193; SL 1970, ch 140; SL 1986, ch 4, § 9; SL 2013, ch 103, § 1.



§ 20-9-4.2 Physician treating minor without consent of parent or guardian--Immunity from liability--Treatments excepted.

20-9-4.2. Physician treating minor without consent of parent or guardian--Immunity from liability--Treatments excepted. A minor as defined in § 26-1-1 may be treated by a licensed physician before the minor's parent's or guardian's consent is obtained if a parent or guardian is not immediately available and if, in the opinion of the treating physician, exercising competent medical judgment, the attempt to secure the consent would result in delay of treatment which would threaten the minor's life or health.

No physician, hospital, or other person assisting in the treatment of a minor may be held liable for providing medical or surgical treatment for a minor without consent of the minor's parent or guardian, if in the opinion of the treating physician, exercising competent medical judgment, the minor's life or health would be threatened by delaying treatment.

This section does not apply to an elective abortion or to sterilization or to any device or medication for the control of birth, nor shall it be construed to constitute a modification or repeal of any other current provision of law pertaining thereto.

Source: SL 1983, ch 208, §§ 1, 2.



§ 20-9-4.3 Definition of terms.

20-9-4.3. Definition of terms. Terms used in §§ 20-9-4.3 to 20-9-4.8, inclusive, mean:

(1) "AED," an automated external defibrillator;

(2) "Person," a natural person, organization, corporation, partnership, limited partnership, joint venture, association, government entity, or any other legal or commercial entity.
Source: SL 2000, ch 93, § 1; SL 2007, ch 139, § 1.



§ 20-9-4.4 Civil immunity for emergency use or nonuse of AED.

20-9-4.4. Civil immunity for emergency use or nonuse of AED. Any person, who in good faith obtains, uses, attempts to use, or chooses not to use an AED in providing emergency care or treatment, is immune from civil liability for any injury as a result of such emergency care or treatment or as a result of an act or failure to act in providing or arranging such medical treatment.

Source: SL 2000, ch 93, § 2; SL 2007, ch 139, § 2.



§ 20-9-4.5 Repealed.

20-9-4.5. Repealed by SL 2007, ch 139, § 3.



§ 20-9-4.6 AED trainer immunity.

20-9-4.6. AED trainer immunity. Any person who provides AED training is immune from civil liability for any personal injury that occurs as a result of emergency care or treatment rendered using the AED or as a result of an act or failure to act in providing or arranging such medical treatment.

Source: SL 2000, ch 93, § 4.



§ 20-9-4.7 Repealed.

20-9-4.7. Repealed by SL 2007, ch 139, § 4.



§ 20-9-4.8 Immunity inapplicable in event of negligence or misconduct.

20-9-4.8. Immunity inapplicable in event of negligence or misconduct. The immunity from civil liability under §§ 20-9-4.3 to 20-9-4.8, inclusive, does not apply if the personal injury results from the gross negligence or willful or wanton misconduct of the person rendering such emergency care.

Source: SL 2000, ch 93, § 6.



§ 20-9-4.9 Over-the-counter AED--Application of chapter--Immunity from civil liability--Exception.

20-9-4.9. Over-the-counter AED--Application of chapter--Immunity from civil liability--Exception. The provisions of this chapter do not apply to an over-the-counter AED purchased without a written prescription. However, any person, who in good faith obtains an over-the-counter AED for use in providing emergency care or treatment or utilizes an over-the-counter AED, is immune from civil liability for any injury as a result of such emergency care or treatment or as a result of an act or failure to act in providing or arranging such emergency care or treatment. The immunity from civil liability pursuant to this section does not apply if the personal injury results from the gross negligence or willful or wanton misconduct of the person rendering such emergency care.

Source: SL 2005, ch 118, § 1.



§ 20-9-5 Repealed.

20-9-5. Repealed by SL 1987, ch 158, § 8



§ 20-9-6 Right to protection from bodily harm, insult, or injury to personal relations.

20-9-6. Right to protection from bodily harm, insult, or injury to personal relations. Every person has, subject to the limitations provided by law, the right of protection from bodily harm or restraint, from personal insult, from defamation, and from injury to his personal relations, and every person is bound, without contract, to abstain from injuring any such rights of others and to abstain from injuring the person or property of another.

Source: CivC 1877, §§ 27, 973; CL 1887, §§ 2526, 3597; RCivC 1903, §§ 27, 1291; RC 1919, §§ 93, 795; SDC 1939, § 47.0301.



§ 20-9-6.1 Claim of barratry.

20-9-6.1. Claim of barratry. Barratry is the assertion of a frivolous or malicious claim or defense or the filing of any document with malice or in bad faith by a party in a civil action. Barratry constitutes a cause of action which may be asserted by filing a pleading in the same civil action in which the claim of barratry arises or in a subsequent action. A claim of barratry shall be determined in the same manner as any other substantive cause of action asserted in that civil action.

Source: SL 1997, ch 111, § 1; SL 2001, ch 104, § 1.



§ 20-9-7 Abduction, enticement and seduction forbidden by rights of personal relation.

20-9-7. Abduction, enticement and seduction forbidden by rights of personal relation. The rights of personal relation forbid:

(1) The abduction or enticement of a husband from his wife or of a parent from a child;

(2) The abduction or enticement of a wife from her husband, of a child from a parent, or from a guardian entitled to its custody;

(3) The seduction of a wife, daughter, or orphan sister;

(4) The seduction of a husband, son, or orphan brother.
Source: SDC 1939, § 47.0302; SL 2002, ch 97, § 1.



§ 20-9-8 Right to use force in defense of persons or property.

20-9-8. Right to use force in defense of persons or property. Any necessary force may be used to protect from wrongful injury the person or property of one's self, or of a wife, husband, child, parent, or other relative, or member of one's family, or of a ward, servant, master, or guest.

Source: CivC 1877, § 33; CL 1887, § 2532; RCivC 1903, § 33; RC 1919, § 101; SDC 1939, § 47.0303.



§ 20-9-9 Product's dealers and sellers immune from strict liability except for manufacturers or those who knew of defect--Other causes of action against seller not limited.

20-9-9. Product's dealers and sellers immune from strict liability except for manufacturers or those who knew of defect--Other causes of action against seller not limited. No cause of action based on the doctrine of strict liability in tort may be asserted or maintained against any distributor, wholesaler, dealer, or retail seller of a product which is alleged to contain or possess a latent defective condition unreasonably dangerous to the buyer, user, or consumer unless said distributor, wholesaler, dealer, or retail seller is also the manufacturer or assembler of said product or the maker of a component part of the final product, or unless said dealer, wholesaler, or retail seller knew, or, in the exercise of ordinary care, should have known, of the defective condition of the final product. Nothing in this section shall be construed to limit any other cause of action from being brought against any seller of a product.

Source: SL 1979, ch 155, § 2.



§ 20-9-10 Product's manufacturer, assembler, or seller immune from strict liability for injury caused by certain alterations or modifications.

20-9-10. Product's manufacturer, assembler, or seller immune from strict liability for injury caused by certain alterations or modifications. No manufacturer, assembler, or seller of a product may be held liable for damages for personal injury, death, or property damage sustained by reason of the doctrine of strict liability in tort based on a defect in a product, or failure to warn or protect against a danger or hazard in the use or misuse of such a product, or failure to properly instruct in the use or misuse of such product, where a proximate cause of the injury, death, or damage was an alteration or modification of such product made under all of the following circumstances:

(1) The alteration or modification was made subsequent to the manufacture, assembly, or sale of the product;

(2) The alteration or modification altered or modified the purpose, use, function, design, or manner of use of the product from that originally designed, tested, or intended by the manufacturer, assembler, or seller; and

(3) It was not foreseeable by the manufacturer, assembler, or seller of the product that the alteration or modification would be made, and, if made, that it would render the product unsafe.
Source: SL 1979, ch 155, § 1.



§ 20-9-10.1 State of the art defense in product liability actions.

20-9-10.1. State of the art defense in product liability actions. In any product liability action based upon negligence or strict liability, whether the design, manufacture, inspection, testing, packaging, warning, or labeling was in conformity with the generally recognized and prevailing state of the art existing at the time the specific product involved was first sold to any person not engaged in the business of selling such a product, may be considered in determining the standard of care, whether the standard of care was breached or whether the product was in a defective condition or unreasonably dangerous to the user.

Source: SL 1995, ch 117.



§ 20-9-11 Landowners, tenants, and lessees exempt from liability for injuries on flooded land--Exceptions.

20-9-11. Landowners, tenants, and lessees exempt from liability for injuries on flooded land--Exceptions. Notwithstanding the provisions of subdivision 20-9-16(1), no cause of action may arise against the owner, tenant, or lessee of any real estate for any injury to any person or death resulting therefrom or damage to property of such person when such person is on the flooded lands of the owner, tenant, or lessee, with or without permission, unless such death or injuries were caused by the willful and wanton misconduct of the owner, tenant or lessee.

This section does not affect the doctrine of attractive nuisance or other legal doctrines relating to the liability arising from artificial conditions highly dangerous to children. This section does not preempt the standard of liability which a landowner owes to a person who has paid a charge to enter the land pursuant to subdivision 20-9-16(2).

Source: SL 1987, ch 159; SL 2001, ch 105, § 1.



§ 20-9-11.1 Trespasser defined.

20-9-11.1. Trespasser defined. For the purposes of §§ 20-9-11.2 to 20-9-11.6, inclusive, a trespasser is any person who enters on the property of another without permission and without an invitation, express or implied.

Source: SL 2011, ch 111, § 6.



§ 20-9-11.2 Person with possessory interest in land exempt from liability to trespasser--Exceptions.

20-9-11.2. Person with possessory interest in land exempt from liability to trespasser--Exceptions. No person with a possessory interest in land, including an owner, lessee, or other occupant, owes any duty of care to a trespasser nor is subject to liability for any injury to a trespasser except as provided in §§ 20-9-11.3 to 20-9-11.6, inclusive.

Source: SL 2011, ch 111, § 1.



§ 20-9-11.3 Person with possessory interest in land liable to trespasser for intentional injury.

20-9-11.3. Person with possessory interest in land liable to trespasser for intentional injury. A person with a possessory interest in land may be subject to liability if the trespasser's physical injury or death was intentionally caused, including by entrapment, and if the injury or death was not justifiable pursuant to § 22-18-4.

Source: SL 2011, ch 111, § 2.



§ 20-9-11.4 Person with possessory interest in land liable for injury to or death of young child for certain artificial conditions on land.

20-9-11.4. Person with possessory interest in land liable for injury to or death of young child for certain artificial conditions on land. A person with a possessory interest in land may be subject to liability for physical injury or death to a child thirteen years of age or younger resulting from an artificial condition on the land if:

(1) The person knew or had reason to know that children of that age were likely to trespass at the location of the artificial condition; and

(2) The condition is one the person knew or reasonably should have known involved an unreasonable risk or death or serious bodily harm to such children; and

(3) The injured child did not discover the artificial condition or realize the risk involved in the artificial condition or the risk coming within the area made dangerous by it; and

(4) The utility to the person of maintaining the artificial condition and the burden of eliminating the danger were slight as compared with the risk to the child involved; and

(5) The person failed to exercise reasonable care to eliminate the danger or otherwise protect the injured child.
Source: SL 2011, ch 111, § 3.



§ 20-9-11.5 Person with possessory interest in land liable for injury to or death under certain conditions where trespassers consistently intrude upon limited area.

20-9-11.5. Person with possessory interest in land liable for injury to or death under certain conditions where trespassers consistently intrude upon limited area. A person with a possessory interest in land may be subject to liability for physical injury or death to a trespasser if the possessor knows, or from facts within the possessor's knowledge should have known, that trespassers consistently intrude upon a limited area of the possessor's land and:

(1) The trespasser's harm was caused by the possessor's failure to carry on an activity involving a risk of death or serious bodily harm with reasonable care for the trespasser's safety; or

(2) The trespasser's harm was cause by an artificial condition and:

(a) The artificial condition was created or maintained by the person;

(b) The person knew the artificial condition was likely to cause death or serious bodily injury to such a trespasser;

(c) The artificial condition was of such a nature that the possessor had reason to believe that the trespasser would not discover it; and

(d) The person failed to exercise reasonable care to warn the trespasser of the artificial condition and the risk involved.
Source: SL 2011, ch 111, § 4.



§ 20-9-11.6 Person with possessory interest in land liable for injury to or death of certain known trespassers.

20-9-11.6. Person with possessory interest in land liable for injury to or death of certain known trespassers. A person with a possessory interest in land may be subject to liability for physical injury or death to a known trespasser if:

(1) The trespasser was harmed as a result of the person's failure to carry on dangerous activities on the land with reasonable care for the trespasser's safety;

(2) The trespasser was harmed as a result of the possessor's failure to exercise reasonable care to warn the trespasser about an artificial condition maintained by the person, the artificial condition involved a risk of death or serious bodily injury, and the artificial condition was of such a nature that the person had reason to believe the trespasser would not discover the artificial condition or realize the risk involved; or

(3) The person knew or had reason to know that the trespasser was in dangerous proximity to a moving force in the person's immediate control just before the harm occurred, and the trespasser was harmed as a result of the person's failure to exercise reasonable care so as to prevent the force from harming the trespasser or failed to exercise reasonable care to provide a warning that was reasonably adequate to allow the trespasser to avoid the harm.
Source: SL 2011, ch 111, § 5.



§ 20-9-12 Definition of terms.

20-9-12. Definition of terms. Terms used in §§ 20-9-12 to 20-9-18, inclusive, mean:

(1) "Charge," the admission price or fee asked in return for invitation or permission to enter or go upon the land. Any nonmonetary gift to an owner that is less than one hundred dollars in value may not be construed to be a charge;

(2) "Land," land, trails, water, watercourses, private ways and agricultural structures, and machinery or equipment if attached to the realty;

(3) "Outdoor recreational purpose," includes any of the following activities, or any combination thereof: hunting, fishing, swimming other than in a swimming pool, boating, canoeing, camping, picnicking, hiking, biking, off-road driving, aviation activity, nature study, water skiing, winter sports, snowmobiling, viewing, or enjoying historical, archaeological, scenic, or scientific sites;

(4) "Agritourism activity," any activity carried out on a farm, on a ranch, in a forest, or on an agribusiness operation that allows members of the general public, for recreational, entertainment, or educational purposes, to view or participate in agricultural activities, including farming, ranching, historical, cultural, harvest-your-own, or nature-based activities and attractions. An activity is an agritourism activity whether or not the participant paid to participate in the activity. An activity is not an agritourism activity if the participant is paid to participate in the activity;

(5) "Owner," the possessor of a fee interest, a tenant, lessee, occupant, or person in control of the premises.
Source: SL 1987, ch 158, § 1; SL 1990, ch 154; SL 2010, ch 109, § 1; SL 2012, ch 117, § 1.



§ 20-9-13 Landowner not obligated to keep land safe for outdoor recreation or agritourism or to give warning--Exception.

20-9-13. Landowner not obligated to keep land safe for outdoor recreation or agritourism or to give warning--Exception. Except as provided in § 20-9-16, an owner of land owes no duty of care to keep the land safe for entry or use by others for outdoor recreational purposes or agritourism activities, or to give any warning of a dangerous condition, use, structure, or activity on the owner's land to persons entering for outdoor recreational purposes.

Source: SL 1987, ch 158, § 2; SL 2010, ch 109, § 2.



§ 20-9-14 Landowner liability for invitation to use property for outdoor recreation or agritourism--Exception.

20-9-14. Landowner liability for invitation to use property for outdoor recreation or agritourism--Exception. Except as provided in § 20-9-16, an owner of land who either directly or indirectly invites or permits without charge any person to use the owner's property for outdoor recreational purposes or agritourism activities, including any person who is on the property pursuant to § 41-9-8, does not thereby:

(1) Extend any assurance that the land is safe for any purpose;

(2) Confer upon any person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for, or incur liability for, any injury to persons or property caused by an act of omission of the owner as to maintenance of the land.
Source: SL 1987, ch 158, § 3; SL 1990, ch 155; SL 1991, ch 24, § 6; SL 2010, ch 109, § 3.



§ 20-9-15 Landowner liability for land leased to state or its political subdivisions for outdoor recreation or agritourism.

20-9-15. Landowner liability for land leased to state or its political subdivisions for outdoor recreation or agritourism. Unless otherwise agreed in writing, the provisions of §§ 20-9-13 and 20-9-14 apply to the duties and liability of an owner of land leased to the state or any political subdivision of the state for outdoor recreational purposes or agritourism activities.

Source: SL 1987, ch 158, § 4; SL 2010, ch 109, § 4.



§ 20-9-16 Landowner liability for gross negligence or injury suffered where consideration charged or law violated.

20-9-16. Landowner liability for gross negligence or injury suffered where consideration charged or law violated. Nothing in §§ 20-9-12 to 20-9-18, inclusive, limits in any way any liability which otherwise exists:

(1) For gross negligence or willful or wanton misconduct of the owner;

(2) For injury suffered in any case where the owner of land charges any person who enters or goes on the land for the outdoor recreational use of the land or for agritourism activity, except that in the case of land leased to the state or a political subdivision of the state, any consideration received by the owner for the lease may not be deemed a charge within the meaning of this section nor may any incentive payment paid to the owner by the state or federal government to promote public access for outdoor recreational purposes or agritourism activities be considered a charge; or

(3) For injury suffered in any case where the owner has violated a county or municipal ordinance or state law which violation is a proximate cause of the injury.
Source: SL 1987, ch 158, § 5; SL 2010, ch 109, § 5.



§ 20-9-17 Liability for injury to persons or property or failure to exercise care in use of land for outdoor recreation or agritourism.

20-9-17. Liability for injury to persons or property or failure to exercise care in use of land for outdoor recreation or agritourism. Sections 20-9-12 to 20-9-18, inclusive, may not be construed to create a duty of care or ground of liability for injury to persons or property, or relieve any person using the land of another for outdoor recreational purposes or agritourism activities from any obligation which the person may have in the absence of §§ 20-9-12 to 20-9-18, inclusive, to exercise care in his or her use of the land and in his or her activities on the land, or from the legal consequences of failure to employ such care.

Source: SL 1987, ch 158, § 6; SL 2010, ch 109, § 6.



§ 20-9-18 Doctrine of attractive nuisance not affected.

20-9-18. Doctrine of attractive nuisance not affected. Sections 20-9-12 to 20-9-18, inclusive, does not affect the doctrine of attractive nuisance or other legal doctrines relating to liability arising from artificial conditions highly dangerous to children.

Source: SL 1987, ch 158, § 7.



§ 20-9-19 Definition of terms as to political subdivisions.

20-9-19. Definition of terms as to political subdivisions. Terms used in §§ 20-9-19 to 20-9-23, inclusive, mean:

(1) "Land," all land, trails, water, watercourses, lakes, ponds, reservoirs, or improvements to real property, except for machinery and equipment on or attached to the realty, when located on lands owned, leased, or managed by any political subdivision of South Dakota, all areas designated as snowmobile, equestrian, hiking, or other recreational trails by any political subdivision of South Dakota, all private lands leased by any political subdivision of South Dakota, for public hunting, and all lands owned, leased, or operated by any political subdivision of South Dakota and operated as a park; and

(2) "Outdoor recreational purpose," includes any of the following activities or any combination thereof: hunting, fishing, swimming other than in a swimming pool, boating, canoeing, kayaking, camping, picnicking, hiking, biking, skateboarding, in-line skating, sledding, horseback riding, off-road driving, nature study, water skiing, team sports, snowmobiling, skiing, climbing, spelunking, para-sailing, hang gliding, shooting, observing wildlife, viewing or enjoying historical, archaeological, scenic, or scientific sites, or engaging in any other form of outdoor sport or recreational activity of any sort.
Source: SL 1996, ch 147, § 1; SL 1999, ch 111, § 1.



§ 20-9-20 Political subdivisions and employees not obligated to keep land safe for entry or use--Exceptions.

20-9-20. Political subdivisions and employees not obligated to keep land safe for entry or use--Exceptions. Except as provided in § 20-9-22, any political subdivision of South Dakota, and its employees acting within the scope of their duties owe no duty of care to keep the land safe for entry or use by others for outdoor recreational purposes, or to give any warning of a dangerous condition, use, structure, or activity on the land to persons entering the land for outdoor recreational purposes.

Source: SL 1996, ch 147, § 2.



§ 20-9-21 Liability of political subdivision or employees for invitational or permissive use of land.

20-9-21. Liability of political subdivision or employees for invitational or permissive use of land. Except as provided in § 20-9-22, any political subdivision of South Dakota, and its employees, by either directly or indirectly inviting or permitting the person to use the land described for outdoor recreational purposes or by charging a fee for admittance to parks, campgrounds, or other recreational areas, do not thereby:

(1) Extend any assurance that the land is safe for any purpose; or

(2) Confer upon any person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for, or incur liability for, any injury to persons or property caused by an act of omission of the political subdivision of South Dakota, and its employees as to maintenance of the land.
Source: SL 1996, ch 147, § 3.



§ 20-9-22 Limits of political subdivision's liability.

20-9-22. Limits of political subdivision's liability. Nothing in §§ 20-9-19 to 20-9-23, inclusive, limits in any way any liability which otherwise exists:

(1) For gross negligence or willful or wanton misconduct of the political subdivision of South Dakota, or its employees; and

(2) For injury suffered in any case where the political subdivision of South Dakota, or its employees, have violated a county or municipal ordinance or state law which violation is a proximate cause of the injury.
Source: SL 1996, ch 147, § 4.



§ 20-9-23 Effect of §§ 20-9-19 to 20-9-23 on attractive nuisance or other legal doctrines.

20-9-23. Effect of §§ 20-9-19 to 20-9-23 on attractive nuisance or other legal doctrines. Nothing in §§ 20-9-19 to 20-9-23, inclusive, affects the doctrine of attractive nuisance or other legal doctrines relating to liability arising from artificial conditions unreasonably dangerous to children.

Source: SL 1996, ch 147, § 5.



§ 20-9-24 Definition of terms as to state.

20-9-24. Definition of terms as to state. Terms used in §§ 20-9-24 to 20-9-28 mean:

(1) "Land," all land, trails, water, watercourses, lakes, ponds, reservoirs, or improvements to real property, except for machinery and equipment on or attached to the realty, when located on lands owned, leased, or managed by the South Dakota Department of Game, Fish and Parks, all areas designated as snowmobile, equestrian, hiking, or other recreational trails by the State of South Dakota, and all private lands leased by the State of South Dakota for public hunting; and

(2) "Outdoor recreational purpose," includes any of the following activities or any combination thereof: hunting, fishing, swimming other than in a swimming pool, boating, canoeing, kayaking, camping, picnicking, hiking, biking, horseback riding, off-road driving, nature study, water skiing, team sports, snowmobiling, skiing, climbing, spelunking, para-sailing, hang gliding, shooting, observing wildlife, viewing or enjoying historical, archaeological, scenic or scientific sites, or engaging in any other form of outdoor sport or recreational activity of any sort.
Source: SL 1996, ch 148, § 1.



§ 20-9-25 State's duty of care to keep land safe and to warn of dangers on land used for outdoor recreational purposes.

20-9-25. State's duty of care to keep land safe and to warn of dangers on land used for outdoor recreational purposes. Except as provided in § 20-9-27, the State of South Dakota, its agencies, and its employees acting within the scope of their duties owe no duty of care to keep the land safe for entry or use by others for outdoor recreational purposes, or to give any warning of a dangerous condition, use, structure, or activity on the land to persons entering the land for outdoor recreational purposes.

Source: SL 1996, ch 148, § 2.



§ 20-9-26 Liability of state, its agencies, and employees for invitational or permissive use of land.

20-9-26. Liability of state, its agencies, and employees for invitational or permissive use of land. Except as provided in § 20-9-27, the State of South Dakota, its agencies, and employees, by either directly or indirectly inviting or permitting the person to use the land described for outdoor recreational purposes or by charging a fee for admittance to parks, campgrounds, or other recreational areas, do not thereby:

(1) Extend any assurance that the land is safe for any purpose; or

(2) Confer upon any person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for, or incur liability for, any injury to persons or property caused by an act of omission of the State of South Dakota, its agencies and employees as to maintenance of the land.
Source: SL 1996, ch 148, § 3.



§ 20-9-27 Limits of state's liability.

20-9-27. Limits of state's liability. Nothing in §§ 20-9-24 to 20-9-28, inclusive, limits in any way any liability which otherwise exists:

(1) For gross negligence or willful or wanton misconduct of the State of South Dakota, its agencies or employees; and

(2) For injury suffered in any case where the State of South Dakota, its agencies or employees, have violated a county or municipal ordinance or state law which violation is a proximate cause of the injury.
Source: SL 1996, ch 148, § 4.



§ 20-9-28 Effect of §§ 20-9-24 to 20-9-28 on attractive nuisance or other legal doctrines.

20-9-28. Effect of §§ 20-9-24 to 20-9-28 on attractive nuisance or other legal doctrines. Nothing in §§ 20-9-24 to 20-9-28, inclusive, affects the doctrine of attractive nuisance or other legal doctrines relating to liability arising from artificial conditions unreasonably dangerous to children.

Source: SL 1996, ch 148, § 5.



§ 20-9-29 Definitions.

20-9-29. Definitions. Terms used in §§ 20-9-29 to 20-9-31, inclusive, mean:

(1) "Person," any corporation, family farm corporation, limited liability corporation, cooperative association, partnership, limited partnership, limited liability partnership, joint venture, natural person, or other legally established entity of any sort;

(2) "Livestock," includes cattle, poultry, bison, sheep, swine, goats, and horses;

(3) "Ownership interest," includes any partial, fractional, or complete ownership of an interest in livestock, but does not include any lien or security interest attaching to livestock;

(4) "Environmental damages," includes all damages arising from contamination or pollution of air, water, real or personal property, livestock, wild animals, birds, fish, or other aquatic life, or injury to human beings from a location within the State of South Dakota, including contamination or pollution, as defined in Title 34A.
Source: SL 1998, ch 123, § 1; SDCL 34A-11-9.1



§ 20-9-30 Livestock owners--Control by another person.

20-9-30. Livestock owners--Control by another person. Any person who holds an ownership interest in livestock and negligently entrusts the possession or control of that livestock to another person shall be jointly and severally liable for all environmental damages which are caused by the acts or omissions of the person entrusted with those livestock and which arise from the possession or control of that livestock.

Source: SL 1998, ch 123, § 2; SDCL § 34A-11-9.2



§ 20-9-31 Livestock--Contract--Facilities.

20-9-31. Livestock--Contract--Facilities. Any person who holds an ownership interest in livestock and controls or specifies through a contract or other business relationship the design, construction, or operational instructions of the facilities which care for that livestock shall be jointly and severally liable for all environmental damages which are caused by such person's negligent design, negligent construction, or negligent operational instructions for the livestock facility.

Source: SL 1998, ch 123, § 3; SDCL 34A-11-9.3



§ 20-9-32 Civil cause of action for malicious intimidation or harassment--Damages.

20-9-32. Civil cause of action for malicious intimidation or harassment--Damages. In addition to the criminal penalty provided in § 22-19B-1, there is a civil cause of action for malicious harassment. The victim of malicious intimidation or harassment may recover both special and general damages, including damages for emotional distress, reasonable attorney fees and costs, and punitive damages. The civil cause of action for malicious intimidation or harassment is in addition to any other remedies, criminal or civil, otherwise available under law.

Source: SL 1993, ch 177, § 3; SDCL, 22-19B-3; SL 2005, ch 120, §§ 183, 185.



§ 20-9-33 Civil liability for counterfeit lien.

20-9-33. Civil liability for counterfeit lien. Any person who violates § 22-11-28 is liable in a civil action to any person for any injury, death, or loss to person or property incurred as a result of the commission of the offense and for reasonable attorney's fees, court costs, and other reasonable expenses incurred as a result of prosecuting a civil action commenced under this section. A civil action under this section is not the exclusive remedy of a person who incurs injury, death, or loss to person or property as a result of a violation of § 22-11-28.

Source: SL 1997, ch 45, § 9; SDCL, § 22-11-30; SL 2005, ch 120, § 232.



§ 20-9-34 Civil liability for harassment by threat of fraudulent legal proceedings or liens.

20-9-34. Civil liability for harassment by threat of fraudulent legal proceedings or liens. Any person who violates § 22-11-31 is liable in a civil action to any person for any injury, death, or loss to person or property incurred as a result of the commission of the offense and for reasonable attorney's fees, court costs, and other reasonable expenses incurred as a result of prosecuting a civil action commenced under this section. A civil action under this section is not the exclusive remedy of a person who incurs injury, death, or loss to person or property as a result of a violation of § 22-11-31.

Source: SL 1997, ch 45, § 12; SDCL, § 22-11-33; SL 2005, ch 120, § 232.



§ 20-9-35 Civil liability for impersonating a judicial official.

20-9-35. Civil liability for impersonating a judicial official. Any person who violates § 22-40-17 is liable in a civil action to any person for any injury, death, or loss to person or property incurred as a result of the commission of the offense and for reasonable attorney's fees, court costs, and other reasonable expenses incurred as a result of prosecuting a civil action commenced under this section. A civil action under this section is not the exclusive remedy of a person who incurs injury, death, or loss to persons or property as a result of a violation of § 22-40-17.

Source: SL 1997, ch 45, § 14; SDCL § 22-11-35; SL 2005, ch 120, § 232, eff. July 1, 2006.



§ 20-9-36 Definitions related to asbestos claims.

20-9-36. Definitions related to asbestos claims. Terms used in §§ 20-9-36 to 20-9-43, inclusive, mean:

(1) "Corporation," any corporation for profit, including a domestic corporation organized under the laws of this state or a foreign corporation organized under laws other than the laws of this state;

(2) "Successor," any corporation that assumes or incurs or has assumed or incurred successor asbestos-related liabilities and that became a successor before January 1, 1972, or any successors of that corporation;

(3) "Transferor," any corporation from which successor asbestos-related liabilities are or were assumed or incurred.
Source: SL 2010, ch 110, § 1.



§ 20-9-37 Asbestos claim defined.

20-9-37. Asbestos claim defined. For the purposes of §§ 20-9-36 to 20-9-43, inclusive, an asbestos claim is any claim, wherever or whenever made, for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos, including:

(1) The health effects of exposure to asbestos, including a claim for personal injury or death, mental or emotional injury, risk of disease or other injury, or the costs of medical monitoring or surveillance;

(2) Any claim made by or on behalf of any person exposed to asbestos, or a representative, spouse, parent, child, or other relative of the person; and

(3) Any claim for damage or loss caused by the installation, presence, or removal of asbestos.
Source: SL 2010, ch 110, § 2.



§ 20-9-38 Successor asbestos-related liabilities defined.

20-9-38. Successor asbestos-related liabilities defined. For the purposes of §§ 20-9-36 to 20-9-43, inclusive, successor asbestos-related liabilities are any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due to become due, which are related to asbestos claims and were assumed or incurred by a corporation as a result of, or in connection with, a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation with or into another corporation, or that are related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. The term includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined, pursuant to § 20-9-41, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by a successor of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this state or another jurisdiction.

Source: SL 2010, ch 110, § 3.



§ 20-9-39 Limitation on cumulative successor asbestos-related liabilities.

20-9-39. Limitation on cumulative successor asbestos-related liabilities. The cumulative successor asbestos-related liabilities of any successor corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The successor corporation does not have responsibility for successor asbestos-related liabilities in excess of this limitation.

Source: SL 2010, ch 110, § 4.



§ 20-9-40 Limitation where transferor assumed or incurred liabilities of prior transferor.

20-9-40. Limitation where transferor assumed or incurred liabilities of prior transferor. If the transferor had assumed or incurred successor asbestos-related liabilities or liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor determined as of the time of the earlier merger or consolidation shall be substituted for the limitation set forth in § 20-9-39 for purposes of determining the limitation of liability of a successor corporation.

Source: SL 2010, ch 110, § 5.



§ 20-9-41 Total gross assets defined--Determination of fair market value.

20-9-41. Total gross assets defined--Determination of fair market value. Any successor corporation may establish the fair market value of total gross assets for the purpose of the limitations under §§ 20-9-39 and 20-9-40 through any method reasonable under the circumstances, including:

(1) By reference to the going concern value of the assets or to the purchase price attributable to, or paid for, the assets in arms-length transactions; or

(2) In the absence of other readily available information from which the fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

Total gross assets include intangible assets. To the extent total gross assets include any liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, the applicability, terms, conditions, and limits of such insurance are not affected by this section, nor does this section otherwise affect the rights and obligations of an insurer, transferor, or successor under any insurance contract or any related agreements, including pre-enactment settlements resolving coverage-related disputes, and the rights of an insurer to seek payment for applicable deductibles, retrospective premiums, or self-insured retentions or to seek contribution from a successor for uninsured or self-insured periods or periods where insurance is uncollectible or otherwise unavailable. Without limiting the foregoing, to the extent total gross assets include any such liability insurance, a settlement of a dispute concerning any such liability insurance coverage entered into by a transferor successor with the insurers of the transferor before the date of enactment of §§ 20-9-36 to 20-9-43, inclusive, shall be determinative of the total coverage of such liability insurance to be included in the calculation of the transferor's total gross assets.

Source: SL 2010, ch 110, § 6.



§ 20-9-42 Adjustment of fair market value of total gross assets.

20-9-42. Adjustment of fair market value of total gross assets. The fair market value of total gross assets at the time of the merger or consolidation shall increase annually at a rate equal to the sum of the prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case any reasonable determination of the prime rate on the first day of the year may be used, plus one percent. This rate may not be compounded. The adjustment of the fair market value of total gross assets shall continue as provided in this section until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the successor corporation or a predecessor or by or on behalf of a transferor after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

No adjustment of the fair market value of total gross assets may be applied to any liability insurance that may be included in the definition of total gross assets by § 20-9-41.

Source: SL 2010, ch 110, § 7.



§ 20-9-43 Exclusions from limitation on cumulative successor asbestos-related liabilities.

20-9-43. Exclusions from limitation on cumulative successor asbestos-related liabilities. The provisions of §§ 20-9-39 and 20-9-40 do not apply to any of the following:

(1) Workers' compensation benefits paid by or on behalf of an employer to an employee under the provisions of Title 62, or a comparable workers' compensation law of another jurisdiction;

(2) Any claim against a corporation that does not constitute a successor asbestos-related liability;

(3) Any obligation under the National Labor Relations Act, 29 U.S.C. section 151, et seq., or under any collective bargaining agreement; or

(4) A successor that, after a merger or consolidation, continued in the business of mining asbestos or in the business of selling or distributing asbestos fibers or in the business of manufacturing, distributing, removing, or installing asbestos-containing products which were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.
Source: SL 2010, ch 110, § 8.



§ 20-9-44 Limitation of action for personal injury or death caused by negligence of directors and officers of nonprofit fire, ambulance, or search and rescue entity or its employees and volunteers.

20-9-44. Limitation of action for personal injury or death caused by negligence of directors and officers of nonprofit fire, ambulance, or search and rescue entity or its employees and volunteers. Any action for recovery of damages for personal injury or death caused by the negligence of directors and officers of a nonprofit fire, ambulance, or search and rescue entity organized or incorporated in the State of South Dakota, or its employees and volunteers authorized by the nonprofit organization at the time of the alleged negligent act shall be commenced within two years from the occurrence of the accident causing the injury or death. This section applies whether such person is classified, unclassified, licensed, certified, permanent, temporary, compensated, or not compensated.

Source: SL 2013, ch 103, § 2.



§ 20-9-45 Immunity from liability for nonprofit fire, ambulance, or search and rescue entity and its volunteer officers and directors.

20-9-45. Immunity from liability for nonprofit fire, ambulance, or search and rescue entity and its volunteer officers and directors. A nonprofit fire, ambulance, or search and rescue entity organized or incorporated in the State of South Dakota and its volunteer officers and directors are immune from civil liability for any action brought in any court in this state on the basis of any act or omission resulting in damage or injury if:

(1) The individual was acting in good faith and within the scope of such individual's official functions and duties for the nonprofit organization or corporation; and

(2) The damage or injury was not caused by gross negligence or willful and wanton misconduct by such individual.
Source: SL 2013, ch 103, § 3.



§ 20-9-46 Wrongful human trafficking.

20-9-46. Wrongful human trafficking. A victim of human trafficking pursuant to chapter 22-49, or any federal human trafficking offense, may bring a civil cause of action for wrongful human trafficking.

Source: SL 2014, ch 107, § 1.



§ 20-9-47 Definitions pertaining to fishing tournaments.

20-9-47. Definitions pertaining to fishing tournaments. Terms used in §§ 20-9-47 to 20-9-51, inclusive, mean:

(1) "Fishing," the riding, driving, or being a passenger in a boat or watercraft used in a fishing tournament, or any person assisting a participant or show management. The term does not include being a spectator at a fishing tournament;

(2) "Fishing tournament," an organized competition among fishermen, usually as a series of competition events centered around or on a specific body of water, with specific rules applying to each event;

(3) "Fishing tournament sponsor," any individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, that supports, organizes, or provides the facilities for a fishing tournament;

(4) "Fishing professional," any person engaged for compensation in instructing a participant or renting to a participant a boat, watercraft or other equipment for the purpose of fishing in a fishing tournament;

(5) "Inherent risks of fishing," those dangers or conditions that are an integral part of fishing, including:

(a) The unpredictability of the weather and environment in the area the fishing occurs;

(b) Certain hazards such as surface and subsurface conditions of the body of water at or on which the fishing occurs;

(c) Collisions with other boats, watercrafts, vehicles, ice shacks, or objects;

(d) If engaged in a fishing tournament, the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the boat or watercraft or not acting within the participant's ability;

(6) "Participant," any person, whether amateur or professional, who engages in a fishing tournament, whether or not a fee is paid to participate in a fishing tournament.
Source: SL 2016, ch 115, § 1.



§ 20-9-48 Limited liability of fishing tournament sponsors.

20-9-48. Limited liability of fishing tournament sponsors. No fishing tournament sponsor is liable for an injury to, or the death of, a participant resulting from the inherent risks of fishing.

Source: SL 2016, ch 115, § 2.



§ 20-9-49 Circumstances under which liability of fishing tournament sponsor and others not limited.

20-9-49. Circumstances under which liability of fishing tournament sponsor and others not limited. Nothing in §§ 20-9-47 to 20-9-51, inclusive, prevents or limits the liability of a fishing tournament sponsor, a fishing professional, or any other person if the fishing tournament sponsor, fishing professional, or other person:

(1) Provides the equipment, boat, or watercraft, and knew or should have known that the equipment, boat, or watercraft was faulty, and the equipment, boat, or watercraft was faulty to the extent that it causes the injury; or provides the equipment, boat, or watercraft and fails to make reasonable and prudent efforts to determine the proper operating licensure and ability of the participant to engage safely in the fishing tournament and determine the ability of the participant to safely manage the equipment, boat, or watercraft based on the participant's representations of the participant's ability;

(2) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustains any injury because of a dangerous latent condition that was known to the fishing tournament sponsor, fishing professional, or person and for which warning signs had not been conspicuously posted;

(3) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant and that causes the injury; or

(4) Intentionally injures the participant.
Source: SL 2016, ch 115, § 3.



§ 20-9-50 Fishing professionals and tournament sponsors liable for warranty and trespass.

20-9-50. Fishing professionals and tournament sponsors liable for warranty and trespass. Nothing in §§ 20-9-47 to 20-9-51, inclusive, prevents or limits the liability of any fishing tournament sponsor or fishing professional for any injury involving a participant if the recovery is made pursuant to warranty or trespass.

Source: SL 2016, ch 115, § 4.



§ 20-9-51 Warning sign to be posted by fishing professionals and tournament sponsors--Warning notice in contracts.

20-9-51. Warning sign to be posted by fishing professionals and tournament sponsors--Warning notice in contracts. Each fishing professional and fishing tournament sponsor shall post and maintain the following sign:

WARNING: Under South Dakota law, no fishing tournament sponsor or fishing professional is liable for an injury to, or the death of, a participant resulting from the inherent risks of fishing, pursuant to §§ 20-9-47 to 20-9-51 of the South Dakota Codified Laws.

The sign shall be placed in a clearly visible location on or near boat docks, registration tables, equipment rental stations, or where a fishing professional conducts fishing activities. The warning notice shall appear on the sign in black letters, with each letter being a minimum of one inch in height. Each written contract entered into by a fishing professional for the providing of professional services, instruction, or the rental of equipment, a boat, or watercraft to a participant, whether or not the contract involves fishing activities on or off the location or site of the fishing professional's business, shall contain in clearly readable print the warning notice provided in this section.

Source: SL 2016, ch 115, § 5.






Chapter 10 - Liability For Deceit

§ 20-10-1 Liability for damage caused by deceit.

20-10-1. Liability for damage caused by deceit. One who willfully deceives another, with intent to induce him to alter his position to his injury or risk, is liable for any damage which he thereby suffers.

Source: CivC 1877, § 974; CL 1887, § 3598; RCivC 1903, § 1292; RC 1919, § 796; SDC 1939, § 47.0401.



§ 20-10-2 Acts constituting deceit.

20-10-2. Acts constituting deceit. A deceit within the meaning of § 20-10-1 is either:

(1) The suggestion, as a fact, of that which is not true, by one who does not believe it to be true;

(2) The assertion, as a fact, of that which is not true, by one who has no reasonable ground for believing it to be true;

(3) The suppression of a fact by one who is bound to disclose it, or who gives information of other facts which are likely to mislead for want of communication of that fact; or

(4) A promise made without any intention of performing.
Source: CivC 1877, § 975; CL 1887, § 3599; RCivC 1903, § 1293; RC 1919, § 797; SDC 1939, § 47.0402.



§ 20-10-3 Fraud against public or class as fraud against individual.

20-10-3. Fraud against public or class as fraud against individual. One who practices a deceit with intent to defraud the public, or a particular class of persons, is deemed to have intended to defraud every individual in that class, who is actually misled by the deceit.

Source: CivC 1877, § 976; CL 1887, § 3600; RCivC 1903, § 1294; RC 1919, § 798; SDC 1939, § 47.0403.






Chapter 10A - Liability For Disparagement Of Agricultural Food Products

§ 20-10A-1 Definition of terms.

20-10A-1. Definition of terms. Terms used in this chapter mean:

(1) "Agricultural food product," any food product of agriculture or aquaculture that is sold or distributed in a form that will perish or decay beyond marketability within a period of time; and

(2) "Disparagement," dissemination in any manner to the public of any information that the disseminator knows to be false and that states or implies that an agricultural food product is not safe for consumption by the public or that generally accepted agricultural and management practices make agricultural food products unsafe for consumption by the public;

(3) "Generally accepted agricultural and management practices," agronomic and animal husbandry procedures used in the production of agricultural goods including tillage options, fertilizers, crop protection practices for crop production, and the feeding, transporting, housing, and health practices for livestock.
Source: SL 1994, ch 159, § 1.



§ 20-10A-2 Cause of action for damages.

20-10A-2. Cause of action for damages. Any producer of perishable agricultural food products who suffers damage as a result of another person's disparagement of any such perishable agricultural food product has a cause of action for damages and any other appropriate relief in a court of competent jurisdiction.

Source: SL 1994, ch 159, § 2.



§ 20-10A-3 Liability for damages.

20-10A-3. Liability for damages. Any person who disparages a perishable agricultural food product with intent to harm the producer is liable to the producer for treble the damages so caused.

Source: SL 1994, ch 159, § 3.



§ 20-10A-4 Limitation on actions for damages.

20-10A-4. Limitation on actions for damages. Any civil action for damages for disparagement of perishable agricultural food products shall be commenced within one year after the cause of action accrues.

Source: SL 1994, ch 159, § 4.






Chapter 11 - Liability For Defamation

§ 20-11-1 Obligation to refrain from defamation.

20-11-1. Obligation to refrain from defamation. Every person is obligated to refrain from infringing upon the right of others not to be defamed.

Source: SDC 1939, § 47.0501.



§ 20-11-2 Classes of defamation.

20-11-2. Classes of defamation. Defamation is effected by:

(1) Libel; or

(2) Slander.
Source: CivC 1877, § 28; CL 1887, § 2527; RCivC 1903, § 28; RC 1919, § 94; SDC 1939, § 47.0502.



§ 20-11-3 Libel defined.

20-11-3. Libel defined. Libel is a false and unprivileged publication by writing, printing, picture, effigy, or other fixed representation to the eye which exposes any person to hatred, contempt, ridicule, or obloquy, or which causes him to be shunned or avoided, or which has a tendency to injure him in his occupation.

Source: CivC 1877, § 29; CL 1887, § 2528; RCivC 1903, § 29; RC 1919, § 95; SDC 1939, § 47.0502.



§ 20-11-4 Slander defined.

20-11-4. Slander defined. Slander is a false and unprivileged publication, other than libel, which:

(1) Charges any person with crime, or with having been indicted, convicted, or punished for crime;

(2) Imputes to him the present existence of an infectious, contagious, or loathsome disease;

(3) Tends directly to injure him in respect to his office, profession, trade, or business, either by imputing to him general disqualification in those respects which the office or other occupation peculiarly requires, or by imputing something with reference to his office, profession, trade, or business that has a natural tendency to lessen its profit;

(4) Imputes to him impotence or want of chastity; or

(5) By natural consequence, causes actual damage.
Source: CivC 1877, § 30; CL 1887, § 2529; RCivC 1903, § 30; RC 1919, § 98; SDC 1939, § 47.0502.



§ 20-11-5 Privileged communications--Malice not inferred from publication.

20-11-5. Privileged communications--Malice not inferred from publication. A privileged communication is one made:

(1) In the proper discharge of an official duty;

(2) In any legislative or judicial proceeding, or in any other official proceeding authorized by law;

(3) In a communication, without malice, to a person interested therein, by one who is also interested, or by one who stands in such relation to the person interested as to afford a reasonable ground for supposing the motive for the communication innocent, or who is requested by the person interested to give the information;

(4) By a fair and true report, without malice, of a judicial, legislative, or other public official proceeding or of anything said in the course thereof.

In the cases provided for in subdivisions (3) and (4) of this section, malice is not inferred from the communication or publication.

Source: CivC 1877, § 31; CL 1887, § 2530; RCivC 1903, § 31; RC 1919, § 99; SDC 1939, § 47.0503.



§ 20-11-6 Radio and television stations not liable if due care exercised.

20-11-6. Radio and television stations not liable if due care exercised. The owner, licensee, or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee, or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, by one other than such owner, licensee, or operator, or agent or employee thereof, unless it shall be alleged and proved by the complaining party, that such owner, licensee, operator, or such agent or employee, has failed to exercise due care to prevent the publication or utterance of such statement in such broadcast.

Source: SL 1949, ch 206; SDC Supp 1960, § 47.0506.



§ 20-11-7 Retraction notice to newspaper--Punitive damages avoided by retraction--Candidates for office.

20-11-7. Retraction notice to newspaper--Punitive damages avoided by retraction--Candidates for office. Before any action for libel can be brought against a newspaper or the publisher, editor, or manager thereof, the party aggrieved must at least three days before the commencement of such action serve a notice on the person or persons against whom said action is to be brought specifying particularly the statement or statements claimed to be false and defamatory. If on the trial it appears that such statement or statements were written or published in good faith and with the belief founded upon reasonable grounds that the same were true, and a full and fair retraction of the erroneous matter correcting any and all misstatements of fact therein contained was published in the next issue of the paper, or in the case of a daily paper within three days after the mistake was brought to the attention of the publisher, editor, or manager in as conspicuous type as the original statement and the same position in the paper, the plaintiff will be entitled to recover no punitive damages. But if the libel is against a candidate for office the retraction must also be made editorially in the case of a daily paper at least three days and in the case of a weekly paper at least ten days before the election.

Source: SL 1915, ch 153, § 1; RC 1919, § 96; SDC 1939, § 47.0504; SL 1979, ch 149, § 9.



§ 20-11-8 Newspaper retraction as rebuttal of presumption of malice.

20-11-8. Newspaper retraction as rebuttal of presumption of malice. The publication of a full and fair retraction of the alleged defamatory statement as provided by § 20-11-7 shall, on the trial of an action for such libel, be held and considered a rebuttal of any and all presumption of malice attached to and growing out of such alleged libel.

Source: SL 1915, ch 153, § 2; RC 1919, § 97; SDC 1939, § 47.0505.






Chapter 11A - Powers And Obligations Of Persons Of Unsound Mind

§ 20-11A-1 Power to contract denied person without understanding--Liabilities for necessaries.

20-11A-1. Power to contract denied person without understanding--Liabilities for necessaries. A person entirely without understanding has no power to make a contract of any kind, but he is liable for the reasonable value of things furnished to him necessary for his support or the support of his family.

Source: CivC 1877, § 20; CL 1887, § 2519; RCivC 1903, § 20; RC 1919, § 86; SDC 1939, § 30.0801; SDCL, § 27A-2-1.



§ 20-11A-2 Contract made before adjudication of incapacity subject to rescission.

20-11A-2. Contract made before adjudication of incapacity subject to rescission. A conveyance or other contract of a person of unsound mind, but not entirely without understanding, made before his incapacity has been judicially determined, is subject to rescission as provided in chapter 21-12.

Source: CivC 1877, § 21; CL 1887, § 2520; RCivC 1903, § 21; RC 1919, § 87; SDC 1939, § 30.0802; SDCL, § 27A-2-2.



§ 20-11A-3 Disability after adjudication of incapacity--Testamentary power on actual restoration to capacity.

20-11A-3. Disability after adjudication of incapacity--Testamentary power on actual restoration to capacity. After his incapacity has been judicially determined, a person of unsound mind can make no conveyance or other contract, nor delegate any power, nor waive any right, until his restoration to capacity is judicially determined. If actually restored to capacity, he may make a will, though his restoration is not thus determined.

Source: CivC 1877, § 22; CL 1887, § 2521; RCivC 1903, § 22; RC 1919, § 88; SDC 1939, § 30.0803; SDCL, § 27A-2-3.



§ 20-11A-4 Liability for torts.

20-11A-4. Liability for torts. A person of unsound mind, of whatever degree, is civilly liable for a wrong done by him, in like manner as any other person.

Source: CivC 1877, § 23; CL 1887, § 2522; RCivC 1903, § 23; RC 1919, § 89; SDC 1939, § 30.0804; SDCL, § 27A-2-4.



§ 20-11A-5 Restriction on subjection to exemplary damages.

20-11A-5. Restriction on subjection to exemplary damages. A person of unsound mind cannot be subjected to exemplary damages, unless at the time of the act he was capable of knowing that it was wrongful.

Source: CivC 1877, § 24; CL 1887, § 2523; RCivC 1903, § 24; RC 1919, § 90; SDC 1939, § 30.0805; SDCL § 27A-2-5.






Chapter 12 - Municipal And County Protection Of Human Rights

§ 20-12-1 to 20-12-3. Repealed.

20-12-1 to 20-12-3. Repealed by SL 1978, ch 153, §§ 2 to 4



§ 20-12-4 Authority of municipality and county to investigate discriminatory practices.

20-12-4. Authority of municipality and county to investigate discriminatory practices. Any municipality or county may investigate any discriminatory practices based on sex, race, color, creed, religion, ancestry, disability, familial status, or national origin, with respect to employment, labor union membership, housing accommodations, property rights, education, public accommodations, or public services.

Source: SL 1970, ch 66, § 1; SL 1973, ch 140; SL 1975, ch 165, § 2; SL 1986, ch 170, § 1; SL 1991, ch 179, § 1.



§ 20-12-5 Commissions on human relations authorized--Purposes and powers.

20-12-5. Commissions on human relations authorized--Purposes and powers. To effectuate the foregoing policy municipalities and counties may establish a commission on human relations which may act to disseminate information, to engage in and co-operate with programs of research and education, to co-operate with persons or groups interested in similar objectives, to conduct public meetings and hearings, to mediate and conciliate in instances of alleged discrimination, and to initiate and hear complaints alleging discrimination with such investigation and inquiry as may reasonably appear necessary.

Source: SL 1970, ch 66, § 2; SL 1975, ch 165, § 3.



§ 20-12-6 Investigating powers of local commission--Affirmative action--Power coextensive with powers of state commission.

20-12-6. Investigating powers of local commission--Affirmative action--Power coextensive with powers of state commission. In the hearing of verified complaints such a commission may subpoena and examine witnesses, administer oaths, take testimony, and require the production for examination of relevant books or papers and to take such affirmative action as in the judgment of the commission will effectuate its purposes. The powers of the local commission may be coextensive with the powers of the State Human Rights Commission as set forth in § 20-13-42. All hearings under this chapter shall be conducted pursuant to contested case procedures in chapter 1-26.

Source: SL 1970, ch 66, § 3; SL 1973, ch 141; SL 1991, ch 179, § 2.



§ 20-12-6.1 Right to proceed in circuit court or before local commission--Notice as to right of election.

20-12-6.1. Right to proceed in circuit court or before local commission--Notice as to right of election. No later than twenty days after notice of a finding of probable cause by the local commission and prior to hearing, the charging party or respondent may elect to have the claims asserted in the charge decided in circuit court in lieu of a hearing before the local commission. Parties shall be notified of their right to election in the notice of finding of probable cause.

Source: SL 1991, ch 179, § 4.



§ 20-12-7 Appeal from local commission.

20-12-7. Appeal from local commission. All decisions of a commission shall be subject to appeal under the same conditions and in the manner provided under §§ 1-26-30 to 1-26-37, inclusive.

Source: SL 1970, ch 66, § 4.



§ 20-12-8 Definition of terms.

20-12-8. Definition of terms. Words defined in § 20-13-1 shall have the same meaning when used in this chapter.

Source: SL 1975, ch 165, § 1.



§ 20-12-9 Transfer of complaints to state commission.

20-12-9. Transfer of complaints to state commission. Upon the filing of any complaint under the provisions of § 20-12-5, the parties to the complaint shall be notified that any party thereto may, within fifteen days of the date of receipt of the notice of the proceeding, demand as a matter of right that the matter be transferred to the State Commission of Human Rights which shall process the complaint under the provisions of chapter 20-13. Immediately upon receipt of notice of a party's demand to transfer the complaint under this provision, the municipal or county commission on human relations shall forward the complaint to the State Division of Human Rights and shall thereafter have no further jurisdiction with regard to the complaint.

Source: SL 1983, ch 165; SL 1991, ch 179, § 3.






Chapter 13 - Human Rights

§ 20-13-1 Definition of terms.

20-13-1. Definition of terms. Terms used in this chapter mean:

(1) "Commission," the South Dakota State Commission of Human Rights;

(2) "Commissioner," a member of the commission;

(3) "Court," the circuit court in and for the judicial circuit of the State of South Dakota in which the alleged unfair or discriminatory practice occurred;

(4) "Disability," a physical or mental impairment of a person resulting from disease, injury, congenital condition of birth, or functional disorder which substantially limits one or more of the person's major life functions; a record of having such an impairment; or being regarded as having such an impairment which:

(a) For purposes of §§ 20-13-10 to 20-13-17, inclusive, is unrelated to an individual's ability to perform the major duties of a particular job or position, or is unrelated to an individual's qualifications for employment or promotion;

(b) For purposes of §§ 20-13-20 to 20-13-21.1, inclusive, is unrelated to an individual's ability to acquire, rent or maintain property;

(c) For purposes of §§ 20-13-22 to 20-13-25, inclusive, is unrelated to an individual's ability to utilize and benefit from educational opportunities, programs and facilities at an educational institution.

This term does not include current illegal use of or addiction to marijuana as defined in subdivision 22-42-1(7) or a controlled substance as defined in subdivision 22-42-1(1);

(5) "Educational institution," any public or private institution of education and includes an academy, college, elementary or secondary school, extension course, kindergarten, nursery, school system, and any business, nursing, professional, secretarial, technical, or vocational school, and includes any agent of such institutions;

(6) "Employee," any person who performs services for any employer for compensation, whether in the form of wages, salary, commission, or otherwise;

(7) "Employer," any person within the State of South Dakota who hires or employs any employee, and any person wherever situated who hires or employs any employee whose services are to be partially or wholly performed in the State of South Dakota;

(8) "Employment agency," any person regularly undertaking, with or without compensation, to procure employees for an employer or to procure for employees opportunities to work for an employer and includes any agent of such a person;

(9) "Familial status," the relationship of individuals by birth, adoption, or guardianship who are domiciled together;

(10) "Labor organization," includes any person, employee representation committee, plan in which employees participate, or other organization which exists wholly or in part for the purpose of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours, or other terms or conditions of employment;

(11) "Person," includes one or more individuals, partnerships, associations, limited liability companies, corporations, unincorporated organizations, mutual companies, joint stock companies, trusts, agents, legal representatives, trustees, trustees in bankruptcy, receivers, labor organizations, public bodies, public corporations, and the State of South Dakota, and all political subdivisions and agencies thereof;

(12) "Public accommodations," any place, establishment, or facility of whatever kind, nature, or class that caters or offers services, facilities, or goods to the general public for a fee, charge, or gratuitously. Public accommodation does not mean any bona fide private club or other place, establishment, or facility which is by its nature distinctly private, except when such distinctly private place, establishment, or facility caters or offers services, facilities, or goods to the general public for fee or charge or gratuitously, it shall be deemed a public accommodation during such period of use;

(13) "Public service," any public facility, department, agency, board, or commission, owned, operated, or managed by or on behalf of the State of South Dakota, any political subdivision thereof, or any other public corporation;

(14) "Real estate broker" and "real estate salesman," real estate broker and real estate salesman as defined by § 36-21A-6 or as licensed pursuant to § 36-21A-47;

(15) "Real property," any right, title, interest in or to the possession, ownership, enjoyment, or occupancy of any parcel of land, any building situated thereon, or any portion of such building;

(16) "Unfair or discriminatory practice," any act or attempted act which because of race, color, creed, religion, sex, ancestry, disability, or national origin accords unequal treatment or separation or segregation of any person, or denies, prevents, limits, or otherwise adversely affects, or if accomplished would deny, prevent, limit, or otherwise adversely affect, the benefit or enjoyment by any person of employment, labor union membership, housing accommodations, property rights, education, public accommodations, and public services.
Source: SL 1972, ch 11, § 2; SL 1973, ch 142, § 1; SL 1986, ch 170, §§ 2-3A; SL 1991, ch 179, § 5; SL 1994, ch 351, § 40.



§ 20-13-1.1 Probable cause defined.

20-13-1.1. Probable cause defined. For purposes of findings under this chapter, probable cause is defined as a determination that it is more likely than not that the charging party and members of a class, or both, were discriminated against based on a violation of this chapter. The likelihood that discrimination occurred is assessed based upon evidence that establishes a prima facie case, and if the respondent has provided a viable defense, whether there is evidence of pretext.

Source: SL 1996, ch 246.



§ 20-13-2 State Commission of Human Rights--Appointment of members--Terms--Vacancies--Removal.

20-13-2. State Commission of Human Rights--Appointment of members--Terms--Vacancies--Removal. The State Commission of Human Rights shall consist of five members appointed by the Governor, no more than three of whom may be from the same political party and two of whom shall, in the opinion of the Governor, be experienced in or have a favorable reputation for skill, knowledge, and experience in the management or operations of a business enterprise. Appointments shall take into consideration geographical area insofar as may be practicable. Members appointed to the commission shall serve for a term of four years expiring June thirtieth of an odd-numbered year. Vacancies on the commission shall be filled by the Governor by appointment for the unexpired part of the term of the vacancy. Any commissioner may be removed from office by the Governor for cause.

Source: SL 1972, ch 11, § 3; SL 1976, ch 19, § 9; SL 1983, ch 166, § 1; SL 2011, ch 74, § 5.



§ 20-13-2.1 Direction and supervision of commission by Department of Labor and Regulation--Independent functions retained by commission.

20-13-2.1. Direction and supervision of commission by Department of Labor and Regulation--Independent functions retained by commission. The Commission of Human Rights shall be administered under the direction and supervision of the Department of Labor and Regulation and the director thereof, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the director of human rights.

Source: SL 1973, ch 2 (Ex. Ord. 73-1), § 65; SL 2003, ch 272 (Ex. Ord. 03-1), § 30; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 20-13-3 Quorum of commission--Rules governing meetings.

20-13-3. Quorum of commission--Rules governing meetings. A quorum shall consist of three members. The commission shall adopt, amend, or rescind such rules as shall be necessary for the conduct of its meetings.

Source: SL 1972, ch 11, §§ 3, 4; SL 1989, ch 184, § 1.



§ 20-13-4 Per diem and expenses of commission members.

20-13-4. Per diem and expenses of commission members. Members shall receive per diem at the rate provided by law and shall be reimbursed for necessary travel and other expenses incurred while on official commission business.

Source: SL 1972, ch 11, § 3; SL 1973, ch 142, § 2.



§ 20-13-5 Employment of personnel by division.

20-13-5. Employment of personnel by division. The Division of Human Rights shall have the following powers and duties:

(1) To appoint and prescribe the duties of such investigators and agents as the division shall deem necessary for the enforcement of this chapter.

(2) To hire any secretarial, investigative, or other assistance that may be necessary to accomplish the commission's purposes.
Source: SL 1972, ch 11, § 5 (1), (9).



§ 20-13-6 Legal assistance to commission.

20-13-6. Legal assistance to commission. The attorney general shall render such legal assistance and counsel to the commission as may from time to time be required.

Source: SL 1972, ch 11, § 15.



§ 20-13-7 Investigation and elimination of discrimination by education and conciliation.

20-13-7. Investigation and elimination of discrimination by education and conciliation. The Division of Human Rights may investigate and study the existence, character, causes, and extent of discrimination in employment, labor unions, housing accommodations, property rights, education, public accommodations, and public services in this state and attempt to eliminate any discrimination by education and conciliation.

Source: SL 1972, ch 11, § 5 (3); SL 1981, ch 166, § 1.



§ 20-13-8 Cooperation with other agencies.

20-13-8. Cooperation with other agencies. The Division of Human Rights may cooperate with other agencies or organizations, both public and private whose purposes are consistent with those of this chapter, and in the planning and conducting of programs designed to eliminate racial, religious, cultural, and inter-group tensions.

Source: SL 1972, ch 11, § 5 (6); SL 1981, ch 166, § 2.



§ 20-13-9 Funds and grants accepted--Accounting.

20-13-9. Funds and grants accepted--Accounting. The Division of Human Rights may receive, administer, dispense, and account for any funds that may be voluntarily contributed to the division and any grants that may be awarded the division for furthering the purposes of this chapter.

Source: SL 1972, ch 11, § 5 (8); SL 1981, ch 166, § 3.



§ 20-13-10 Employer's unfair or discriminatory practices.

20-13-10. Employer's unfair or discriminatory practices. It is an unfair or discriminatory practice for any person, because of race, color, creed, religion, sex, ancestry, disability, or national origin, to fail or refuse to hire, to discharge an employee, or to accord adverse or unequal treatment to any person or employee with respect to application, hiring, training, apprenticeship, tenure, promotion, upgrading, compensation, layoff, or any term or condition of employment.

Source: SL 1972, ch 11, § 6(1); SL 1986, ch 170, § 7; SL 1991, ch 179, § 7.



§ 20-13-10.1 Blind or partially blind person--Employment discrimination restricted--Civil penalty.

20-13-10.1. Blind or partially blind person--Employment discrimination restricted--Civil penalty. No person may refuse to hire a person, discharge an employee, or accord adverse or unequal treatment to any person or employee with respect to the application, hiring, training, apprenticeship, tenure, promotion, upgrading, compensation, layoff, or any term or condition of employment because of their blindness or partial blindness unless specific vision requirements constitute demonstrated and bona fide occupational qualifications necessary for effective work performance and that person's blindness or partial blindness is related to the person's ability to perform the duties of a particular job or position. Nothing in this section requires an employer to provide any more than reasonable accommodations for a person's blindness or partial blindness. For the purpose of this section, blindness or partial blindness means legally blind which is 20/200 or less in the better eye with correction or where the field of vision subtends an angle of less than twenty degrees. A violation of this section is punishable by a civil penalty of not more than one thousand dollars.

Source: SL 1984, ch. 156; SL 1985, ch 15, § 34.



§ 20-13-11 Employment agency's unfair or discriminatory practices.

20-13-11. Employment agency's unfair or discriminatory practices. It is an unfair or discriminatory practice for any employment agency, because of race, color, creed, religion, sex, ancestry, disability, or national origin, to accord adverse or unequal treatment to any person in connection with any application for employment, any referral, or any request for assistance in procurement of employees, or to accept any listing of employment on such a basis.

Source: SL 1972, ch 11, § 6(2); SL 1986, ch 170, § 8; SL 1991, ch 179, § 8.



§ 20-13-12 Labor organization's unfair or discriminatory practices.

20-13-12. Labor organization's unfair or discriminatory practices. It is an unfair or discriminatory practice for any labor organization, because of race, color, creed, religion, sex, ancestry, disability, or national origin, to deny full and equal membership rights to an applicant for membership or to a member; to expel, suspend, or otherwise discipline a member; or to accord adverse, unlawful, or unequal treatment to any person with respect to that person's hiring, apprenticeship, training, tenure, compensation, upgrading, layoff, or any term or condition of employment.

Source: SL 1972, ch 11, § 6(3); SL 1986, ch 170, § 9; SL 1991, ch 179, § 9.



§ 20-13-13 Employment advertising deemed unfair or discriminatory.

20-13-13. Employment advertising deemed unfair or discriminatory. It is an unfair or discriminatory practice for any employer, employment agency, labor organization, or the employees, agents, or members thereof directly or indirectly to advertise or in any other manner indicate or publicize that individuals of any particular race, color, creed, religion, sex, ancestry, disability, or national origin are unwelcome, objectionable, not acceptable, or not solicited for employment or membership.

Source: SL 1972, ch 11, § 6(4); SL 1986, ch 170, § 10; SL 1991, ch 179, § 10.



§ 20-13-14 Requiring security clearance not unfair or discriminatory.

20-13-14. Requiring security clearance not unfair or discriminatory. Notwithstanding any provision of §§ 20-13-10 to 20-13-13, inclusive, it shall not be an unfair or discriminatory practice for an employer to fail or refuse to hire and employ any individual for any position, for an employer to discharge any individual from any position, or for an employment agency to fail or refuse to refer any individual for employment in any position, or for a labor organization to fail or refuse to refer any individual for employment in any position, if:

(1) The occupancy of such position, or access to the premises in or upon which any part of the duties of such position is performed or is to be performed, is subject to any requirement imposed in the interest of the national security of the United States under any security program in effect pursuant to or administered under any statute of the United States or any executive order of the President; and

(2) Such individual has not fulfilled or has ceased to fulfill that requirement.
Source: SL 1972, ch 11, § 6 (5).



§ 20-13-15 Use of ability test by employer not unfair or discriminatory.

20-13-15. Use of ability test by employer not unfair or discriminatory. Notwithstanding any provision of §§ 20-13-10 to 20-13-13, inclusive, it is not an unfair or discriminatory practice for an employer to give and to act upon the results of any professionally developed ability test if such test, its administration or action upon the results is not designed, intended or used to discriminate because of race, color, creed, religion, sex, ancestry, disability, or national origin.

Source: SL 1972, ch 11, § 6(6); SL 1973, ch 142, § 3; SL 1986, ch 170, § 11; SL 1991, ch 179, § 11.



§ 20-13-16 Seniority and merit preferences permitted--Place of work differentials.

20-13-16. Seniority and merit preferences permitted--Place of work differentials. Notwithstanding any provision of §§ 20-13-10 to 20-13-13, inclusive, it is not an unfair or discriminatory practice for an employer to apply different standards of compensation, or different terms, conditions, or privileges of employment pursuant to a bona fide seniority or merit system, or a system which measures earnings by quantity or quality of production or to employees who work in different locations, if such differences are not the result of an intention to discriminate because of race, color, creed, religion, sex, ancestry, disability, or national origin.

Source: SL 1972, ch 11, § 6(6); SL 1973, ch 142, § 4; SL 1986, ch 170, § 12; SL 1991, ch 179, § 12.



§ 20-13-17 Sex differentiation permitted when based on seniority, job description, merit or executive training systems.

20-13-17. Sex differentiation permitted when based on seniority, job description, merit or executive training systems. Notwithstanding any provision of §§ 20-13-10 to 20-13-13, inclusive, it shall not be an unfair or discriminatory practice for any employer to differentiate upon the basis of sex in determining the amount of the wages or compensation paid or to be paid to employees of such employer if such differentiation is authorized by the provisions of § 60-12-16.

Source: SL 1972, ch 11, § 6 (6).



§ 20-13-17.1 Gender preference for hires at single-sex facility not discriminatory.

20-13-17.1. Gender preference for hires at single-sex facility not discriminatory. Nothing in this chapter prevents a school district from considering the sex of an employee in relation to employment duties in a locker room or toilet facility used only by members of one sex.

Source: SL 2003, ch 122, § 1.



§ 20-13-18 Qualification based on religious purpose not unfair or discriminatory.

20-13-18. Qualification based on religious purpose not unfair or discriminatory. Sections 20-13-10 to 20-13-13, inclusive, shall not apply to any bona fide religious institution with respect to any qualifications for employment based on religion when such qualifications are related to a bona fide religious purpose.

Source: SL 1972, ch 11, § 6.



§ 20-13-19 Repealed.

20-13-19. Repealed by SL 1973, ch 142, § 7



§ 20-13-20 Unfair or discriminatory housing practices by owner or agent.

20-13-20. Unfair or discriminatory housing practices by owner or agent. It is an unfair or discriminatory practice for any owner of rights to housing or real property, or any person acting for an owner, with or without compensation, including any person licensed as a real estate broker or salesman, attorney, auctioneer, agent, or representative by power of attorney or appointment, or to any person acting under court order, deed of trust, or will:

(1) To refuse to sell, rent, lease, assign, sublease, or otherwise transfer any real property or housing accommodation or part, portion, or interest therein, to any person because of the race, color, creed, religion, sex, ancestry, disability, familial status, or national origin of the person or persons intending to reside there;

(2) To discriminate against any person because of that person's race, color, creed, religion, sex, ancestry, disability, familial status, or national origin, in the terms, conditions, or privileges of the sale, rental, lease, assignment, sublease, or other transfer of any real property or housing accommodation or any part, portion, or interest therein;

(3) To directly or indirectly advertise, or to indicate or publicize in any other manner that the purchase, rental, lease, assignment, sublease, or other transfer of any real property or housing accommodation or any part, portion or interest therein, by persons of any particular race, color, creed, religion, sex, ancestry, disability, familial status, or national origin, is unwelcome, objectionable, not acceptable, or not solicited;

(4) To refuse to permit, at the expense of the disabled person, reasonable modifications of existing property that may be necessary to afford full enjoyment of property. The landlord may, where it is reasonable to do so, condition permission for a modification on the renter's agreeing to restore the premises to the condition that existed prior to the modification, reasonable wear and tear excepted.

The provisions of subdivisions (1), (2), and (4) do not apply to rooms or units in dwellings that contain living quarters for no more than two families living independently of each other, if the owner maintains and occupies one of the living quarters as the owner's residence.

This section does not apply to dormitory residences maintained by public or private schools, colleges, and universities for the educational benefit and convenience of unmarried students or to dwellings occupied by fraternities or sororities officially recognized by such institutions. Nothing in this statute may be construed to displace federal, state, or local guidelines setting reasonable standards governing maximum numbers of occupants.

Source: SL 1972, ch 11, § 7; SL 1983, ch 167; SL 1986, ch 170, § 13; SL 1991, ch 179, § 13.



§ 20-13-20.1 Discrimination based on familial status--"Family" defined--Application to housing accommodations.

20-13-20.1. Discrimination based on familial status--"Family" defined--Application to housing accommodations. For the purposes of determining discrimination based on familial status, a family is one or more individuals under the age of eighteen who are domiciled with their parent, legal custodian, or person granted custody with permission of the parent or custodian. This definition includes a person who is pregnant or in the process of securing custody of a person under the age of eighteen years. Discrimination based on familial status applies to housing accommodations only.

Source: SL 1991, ch 179, § 6.



§ 20-13-20.2 Unfair or discriminatory housing practices based on familial status--Exemptions.

20-13-20.2. Unfair or discriminatory housing practices based on familial status--Exemptions. The provisions of § 20-13-20 as it refers to familial status do not apply to residences publicized as specifically designated for older or disabled residents and if:

(1) A state or federal program has designated the residences for the elderly;

(2) The residences are intended for and solely occupied by persons sixty-two years of age or older; or

(3) Facilities and services for the residents are designed to meet the needs of the elderly and at least eighty percent of the units are occupied or intended to be occupied by one or more persons fifty-five years of age or older.
Source: SL 1991, ch 179, § 14.



§ 20-13-21 Unfair or discriminatory housing practice by financial institution or lender.

20-13-21. Unfair or discriminatory housing practice by financial institution or lender. It is an unfair or discriminatory practice for any person, bank, banking organization, mortgage company, insurance company, or other financial institution or lender to whom application is made for financial assistance for the purchase, lease, acquisition, construction, rehabilitation, repair, or maintenance of any real property or any agent or employee thereof, to discriminate against any person or group of persons, because of the race, color, creed, religion, sex, ancestry, disability, or national origin of such person or group of persons or of the prospective occupants or tenants of such real property in the granting, withholding, extending, modifying, renewing, or in the rates, terms, conditions or privileges of any such financial assistance or in the extension of services in connection therewith.

Source: SL 1972, ch 11, § 7; SL 1986, ch 170, § 15.



§ 20-13-21.1 Housing--Modifications on behalf of disabled persons unnecessary--Disabled persons not relieved of obligations.

20-13-21.1. Housing--Modifications on behalf of disabled persons unnecessary--Disabled persons not relieved of obligations. Nothing in this chapter requires any person selling, renting, or leasing property, or any person acting for an owner, with or without compensation, including any person licensed as a real estate broker or salesman, property manager, attorney, auctioneer, agent, or representative by power of attorney or appointment, or any person acting under court order, deed of trust, or will, to modify the property in any way, incur any additional expenses or exercise a higher degree of care for a person having a disability than for a person who does not have a disability. Nor does this chapter relieve any person of any obligations generally imposed on all persons, regardless of any disability, in a written lease, rental agreement or contract of purchase or sale, or to forbid distinctions based on the inability to fulfill the terms and conditions, including financial obligations of the lease, agreement, or contract.

Source: SL 1986, ch 170, § 14; SL 1991, ch 179, § 16.



§ 20-13-21.2 Design or construction of multifamily dwellings--Access to housing units and common areas by disabled persons and wheelchairs--Prior approval of plans not required.

20-13-21.2. Design or construction of multifamily dwellings--Access to housing units and common areas by disabled persons and wheelchairs--Prior approval of plans not required. It is an unfair or discriminatory practice to design or construct any multifamily dwellings with more than four units for sale, rent, lease, assignment, sublease, or transfer that do not enable accessibility to ground-floor common areas and usability of ground-floor housing units by disabled persons or by wheelchairs. If the building has elevators, all housing units and common areas shall be usable by disabled persons and persons in wheelchairs. The accommodations may include widened doors, lowered electrical switches and outlets, lowered environmental controls, grab bars or reinforcements, kitchens and bathrooms usable by the disabled. Nothing in this law may be construed to require prior approval of plans for construction by the Division of Human Rights or the Commission of Human Rights.

Source: SL 1991, ch 179, § 15.



§ 20-13-22 Educational institutions' unfair or discriminatory practices--Exemptions.

20-13-22. Educational institutions' unfair or discriminatory practices--Exemptions. It is an unfair or discriminatory practice for any educational institution:

(1) To discriminate in any manner in its full use or in its benefits, or in its services against any individual because of race, color, creed, religion, sex, ancestry, disability, or national origin.

(2) To include, expel, limit, or otherwise discriminate against any individual seeking admission as a student, or an individual enrolled as a student because of race, color, creed, religion, sex, ancestry, disability, or national origin.

(3) To make or use a written or oral inquiry, or form of application for admission that elicits or attempts to elicit information, or to make or keep a record, concerning the race, color, creed, religion, ancestry, disability, or national origin of an applicant for admission except as may be permitted by regulations of the commission of human rights.

Segregation by sex of athletic activities offered by an educational institution does not constitute discrimination on the basis of sex in violation of this chapter if the opportunity to participate in athletic activities offered by the educational institution is substantially equal for both sexes.

This section does not apply to any bona fide religious institution which has a qualification based on religion if such qualification is related to a bona fide religious purpose.

Source: SL 1972, ch 11, § 8; SL 1973, ch 142, § 5; SL 1981, ch 166, § 4; SL 1986, ch 170, § 16.



§ 20-13-22.1 Programs and activities exempt when conducted for educational, social, or recreational purposes.

20-13-22.1. Programs and activities exempt when conducted for educational, social, or recreational purposes. The provisions of this chapter which prohibit discrimination on the basis of sex do not apply to the programs or activities of the following when conducted for any educational, social, or recreational purpose:

(1) Voluntary youth service organizations, the membership of which has been traditionally limited to members of one sex and principally to persons of nineteen years of age or less;

(2) Nationally chartered veterans organizations or any organization, agency, or corporation directly affiliated therewith;

(3) Mother-daughter or father-son activities;

(4) Social fraternities or sororities, the active membership of which consists primarily of students in attendance at institutions of higher education, where living quarters are provided to members;

(5) Any individual officers or members of such organizations or other individuals cooperating therewith in the conduct of such activities or programs as are listed in subdivisions (1) to (4), inclusive.
Source: SL 1977, ch 183, § 1; SL 1989, ch 184, § 2.



§ 20-13-22.2 Selection of students to participate in exempt programs permitted--Conduct of programs.

20-13-22.2. Selection of students to participate in exempt programs permitted--Conduct of programs. It shall not be considered an unfair or discriminatory practice for any educational institution to promote or aid in the selection of students to participate in programs or activities exempted by § 20-13-22.1 or for such program or activity to be conducted in public or private educational institutions or public accommodations.

Source: SL 1977, ch 183, § 2.



§ 20-13-23 Public accommodations--Unfair or discriminatory practices.

20-13-23. Public accommodations--Unfair or discriminatory practices. It shall be an unfair or discriminatory practice for any person engaged in the provision of public accommodations because of race, color, creed, religion, sex, ancestry, disability, or national origin, to fail or refuse to provide to any person access to the use of and benefit from the services and facilities of such public accommodations; or to accord adverse, unlawful, or unequal treatment to any person with respect to the availability of such services and facilities, the price or other consideration therefor, the scope and equality thereof, or the terms and conditions under which the same are made available, including terms and conditions relating to credit, payment, warranties, delivery, installation, and repair.

Source: SL 1972, ch 11, § 9(1); SL 1986, ch 170, § 17.



§ 20-13-23.1 Right of disabled persons to equal treatment in public accommodations.

20-13-23.1. Right of disabled persons to equal treatment in public accommodations. Any person with a disability is entitled to reasonably equal accommodations, advantages, facilities, and privileges of all hotels, lodging places, places of public accommodation, amusement or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

Source: SL 1976, ch 153, § 1; SL 1986, ch 170, § 18.



§ 20-13-23.2 Physically disabled, blind or deaf person's right to be accompanied by guide dog without extra charge--Liability for damages--Violation as misdemeanor.

20-13-23.2. Physically disabled, blind or deaf person's right to be accompanied by guide dog without extra charge--Liability for damages--Violation as misdemeanor. Any person who is totally or partially physically disabled, totally or partially blind, or totally or partially deaf may be accompanied by a service animal, especially trained for the purpose, in any of the places listed in § 20-13-23.1 without being required to pay an extra charge for the service animal. However, the person with a disability is liable for any damage done to the premises or facilities by the service animal. Failure of any owner or employee of a place listed in § 20-13-23.1 to comply with the provisions of this section is a Class 2 misdemeanor.

Source: SL 1976, ch 153, § 2; SL 1980, ch 172, § 1; SL 1994, ch 160, § 1; SL 1995, ch 118, § 1.



§ 20-13-23.3 Repealed.

20-13-23.3. Repealed by SL 1986, ch 170, § 19



§ 20-13-23.4 Right to keep guide dog in rented or leased residence--Violation as misdemeanor.

20-13-23.4. Right to keep guide dog in rented or leased residence--Violation as misdemeanor. No landlord may prohibit by lease or otherwise the keeping of a service animal by a person who is totally or partially physically disabled, totally or partially blind, or totally or partially deaf in an apartment or other rented or leased residential property. A violation of this section is a Class 2 misdemeanor.

Source: SDCL, § 20-13-23.2 as added by SL 1980, ch 172, § 1; SL 1994, ch 160, § 4; SL 1995, ch 118, § 2.



§ 20-13-23.5 Repealed.

20-13-23.5. Repealed by SL 1994, ch 160, § 2



§ 20-13-23.6 Repealed.

20-13-23.6. Repealed by SL 1994, ch 160, § 5



§ 20-13-23.7 Good faith efforts made to accommodate disabled persons.

20-13-23.7. Good faith efforts made to accommodate disabled persons. For purposes of employment, public accommodation, public service, and education or housing, good faith efforts shall be made to reasonably accommodate the disabled person unless the accommodation would impose undue hardship.

Source: SL 1986, ch 170, § 4.



§ 20-13-23.8 Repealed.

20-13-23.8. Repealed by SL 1993, ch 169



§ 20-13-23.9 Repealed.

20-13-23.9. Repealed by SL 1994, ch 160, § 3



§ 20-13-23.10 Repealed.

20-13-23.10. Repealed by SL 1994, ch 160, § 6



§ 20-13-24 Public services--Unfair or discriminatory practices.

20-13-24. Public services--Unfair or discriminatory practices. It is an unfair or discriminatory practice for any person engaged in the provision of public services, by reason of race, color, creed, religion, sex, ancestry, disability, or national origin, to fail or refuse to provide to any person access to the use of and benefit thereof, or to provide adverse or unequal treatment to any person in connection therewith.

Source: SL 1972, ch 11, § 9(2); SL 1986, ch 170, § 20.



§ 20-13-25 Advertising public accommodations or services--Unfair or discriminatory practices.

20-13-25. Advertising public accommodations or services--Unfair or discriminatory practices. It is an unfair or discriminatory practice for any person directly or indirectly to advertise or in any other manner indicate or publicize that the patronage of persons of any particular race, color, creed, religion, sex, ancestry, disability, or national origin is unwelcome, objectionable, not acceptable, or not solicited.

Source: SL 1972, ch 11, § 9(3); SL 1986, ch 170, § 21.



§ 20-13-26 Concealing, aiding, compelling, or inducing unlawful discrimination--Threats or reprisals.

20-13-26. Concealing, aiding, compelling, or inducing unlawful discrimination--Threats or reprisals. It is an unfair or discriminatory practice for any person, directly or indirectly; to conceal any unlawful discrimination; to aid, abet, compel, coerce, incite, or induce another person to discriminate; or by any means, trick, artifice, advertisement, or sign, or use any form of application, or make any record or inquiry, or device whatsoever to bring about or facilitate discrimination; or to engage in or threaten to engage in any reprisal, economic or otherwise, against any person by reason of the latter's filing a charge, testifying or assisting in the observance and support of the purposes and provisions of this chapter.

Source: SL 1972, ch 11, § 10; SL 1981, ch 166, § 5.



§ 20-13-27 Regulations for enforcement of chapter.

20-13-27. Regulations for enforcement of chapter. The commission shall promulgate rules, pursuant to chapter 1-26, consistent with and necessary for the enforcement of this chapter pertaining to:

(1) The administration of the division;

(2) Complaints, investigations, findings, answers and hearings, and orders;

(3) General commission policies;

(4) Tests in employee selection; and

(5) Discrimination based upon sex, race, religion or creed, origin, ancestry, familial status, or disability.
Source: SL 1972, ch 11, § 5(7); SL 1986, ch 22, § 19; SL 1989, ch 185; SL 1991, ch 179, § 17.



§ 20-13-28 Complaints acted upon by division.

20-13-28. Complaints acted upon by division. The Division of Human Rights may receive, investigate, and pass upon charges alleging unfair or discriminatory practices.

Source: SL 1972, ch 11, § 5 (2); SL 1978, ch 153, § 5; SL 1981, ch 166, § 6.



§ 20-13-28.1 Dismissal of charge if investigation shows no probable cause.

20-13-28.1. Dismissal of charge if investigation shows no probable cause. If the Division of Human Rights determines there is no probable cause to support the allegations of a charge after an investigation of the charge in accordance with § 20-13-28, the division shall issue an order dismissing the charge. This shall be considered a final agency action for purposes of appeal under chapter 1-26.

Source: SL 1989, ch 184, § 3.



§ 20-13-29 Charge filed with division--Requirements--Contents--Public officials may file charge.

20-13-29. Charge filed with division--Requirements--Contents--Public officials may file charge. Any person claiming to be aggrieved by a discriminatory or unfair practice may file with the Division of Human Rights a verified, written charge which shall state the name and address of the person or agency alleged to have committed the discriminatory or unfair practice. The charge shall set forth the facts upon which it is based, and shall contain any other information required by the division. The Commission of Human Rights, a commissioner, a state's attorney, or the attorney general may file a charge.

Source: SL 1972, ch 11, § 11 (1); SL 1978, ch 153, § 6; SL 1981, ch 166, § 7.



§ 20-13-30 Charge by employer or organization against employees or members.

20-13-30. Charge by employer or organization against employees or members. Any place of public accommodation, employer, labor organization, or person who has employees or members who refuse to comply with the provisions of this chapter may file with the Division of Human Rights a verified written charge asking the division for assistance to obtain compliance by conciliation or other remedial action.

Source: SL 1972, ch 11, § 11 (2); SL 1978, ch 153, § 7; SL 1981, ch 166, § 8.



§ 20-13-31 Time for filing charge.

20-13-31. Time for filing charge. Any charge filed under this chapter shall be filed within one hundred and eighty days after the alleged discriminatory or unfair practice occurred.

Source: SL 1972, ch 11, § 11 (15); SL 1981, ch 166, § 9.



§ 20-13-32 Service of charge--Investigation--Conference or conciliation to eliminate practice.

20-13-32. Service of charge--Investigation--Conference or conciliation to eliminate practice. After filing a verified charge, a true copy shall be served by registered or certified mail to the person against whom the charge is filed. A commissioner or a duly authorized Division of Human Rights agent shall promptly investigate the charge. If the investigating official determines that probable cause exists to support the allegations of the charge, the investigating official shall immediately endeavor to eliminate the discriminatory or unfair practice by conference or conciliation.

Source: SL 1972, ch 11, § 11 (3); SL 1981, ch 166, § 10; SL 1987, ch 29, § 25.



§ 20-13-32.1 Repealed.

20-13-32.1. Repealed by SL 2000, ch 94, § 1



§ 20-13-32.2 Investigative materials confidential--Access to material by parties following determination.

20-13-32.2. Investigative materials confidential--Access to material by parties following determination. Prior to the issuance of a determination under § 20-13-1.1, 20-13-28.1, or 20-13-32, information and materials regarding a charge of discrimination obtained by an investigating official are confidential. Notwithstanding §§ 1-27-29 to 1-27-32, inclusive, after the issuance of a determination and upon receipt of a written request and payment of costs for copying, all investigatory materials may be disclosed to the parties or their counsel of record.

Source: SL 2002, ch 98, § 1; SL 2004, ch 144, § 1.



§ 20-13-33 Repealed.

20-13-33. Repealed by SL 1977, ch 184



§ 20-13-34 Notice to respondent to answer charge--Time for answer.

20-13-34. Notice to respondent to answer charge--Time for answer. In case of failure to satisfactorily settle a charge by conference or conciliation, or in advance thereof if circumstances so warrant, the official may issue a written notice together with a copy of the charge, as the same may have been amended, requiring the person, employer, employment agency, or labor organization named in the charge, hereafter referred to as respondent, to answer the charge in writing within ten days after the date of the notice or within extended time the investigating official may allow.

Source: SL 1972, ch 11, § 11 (5); SL 1981, ch 166, § 11.



§ 20-13-35 Notice to answer charge after investigating official's report--Time for hearing--Hearing examiner--Right to transfer matter to circuit court.

20-13-35. Notice to answer charge after investigating official's report--Time for hearing--Hearing examiner--Right to transfer matter to circuit court. If the investigating official is satisfied that further endeavor to settle a charge by conference or conciliation is futile, the official shall report the same to the Commission of Human Rights. If the commission determines that the circumstances warrant, it shall issue a written notice requiring the respondent to answer the charge at a hearing to be set within a reasonable period of time before the commission, a commissioner, or any other person designated by the commission to conduct the hearing, hereinafter referred to as hearing examiner, and at a time and place to be specified in the notice. The notice shall include a statement informing the parties of their right to transfer the matter to circuit court as provided in § 20-13-35.1.

Source: SL 1972, ch 11, § 11 (6); SL 1981, ch 166, § 12; SL 1991, ch 179, § 18.



§ 20-13-35.1 Right to proceed by civil action in lieu of hearing--Forms of relief available.

20-13-35.1. Right to proceed by civil action in lieu of hearing--Forms of relief available. No later than twenty days after the issuance of notice requiring the respondent to answer the charge, the charging party or the respondent may elect to have the claims asserted in the charge decided in a civil action, in lieu of a hearing, under the provisions of this section. Any civil action shall be filed within one year of such election. Upon receipt of notice of election, the Division of Human Rights or the Commission of Human Rights has no further jurisdiction over the parties concerning the charge filed. The Division of Human Rights or the Commission of Human Rights shall notify the parties in writing of the election and of the one year limitation period in which to file a civil action. The limitation period in which to file a civil action begins on the date of the notice of election. In a civil action, if the court or jury finds that an unfair or discriminatory practice has occurred, it may award the charging party compensatory damages. The court may grant as relief any injunctive order, including affirmative action, to effectuate the purpose of this chapter. Punitive damages may be awarded under § 21-3-2 for a violation of §§ 20-13-20 to 20-13-21.2, inclusive, 20-13-23.4, 20-13-23.7, or 20-13-26. Attorneys' fees and costs may be awarded to the prevailing party for housing matters.

Source: SL 1991, ch 179, § 20; SL 2004, ch 144, § 2.



§ 20-13-36 Administration of oaths--Depositions.

20-13-36. Administration of oaths--Depositions. The commission, any commissioner, or any investigator, agent, or hearing examiner appointed by the division is empowered to administer oaths, and take depositions as provided by §§ 1-26-19.1 and 1-26-19.2.

Source: SL 1972, ch 11, § 5 (4); SL 1973, ch 142, § 6.



§ 20-13-37 Evidence rules inapplicable at hearings--Cross-examination--Burden of proof--Preservation of testimony.

20-13-37. Evidence rules inapplicable at hearings--Cross-examination--Burden of proof--Preservation of testimony. The Commission of Human Rights is not bound by the strict rules of evidence prevailing in courts of law or equity but the right of cross-examination shall be preserved. The charging party bears the burden of proving by a preponderance of the evidence the allegations in his charge. The testimony taken at a hearing shall be under oath, electronically recorded, or stenographically reported, or both by a commission agent, and transcribed, if ordered by the commission.

Source: SL 1972, ch 11, § 11 (11); SL 1975, ch 166, § 1; SL 1981, ch 166, § 13.



§ 20-13-38 Presentation of case--Investigating official's participation limited.

20-13-38. Presentation of case--Investigating official's participation limited. The case in support of the charge may be presented at the hearing by one of the division's attorneys or agents. The investigating official may not participate in the hearing except as a witness nor may he participate in the deliberations of the Commission of Human Rights in the case.

Source: SL 1972, ch 11, § 11 (7); SL 1978, ch 153, § 8; SL 1979, ch 156; SL 1981, ch 166, § 14.



§ 20-13-39 Respondent's answer and appearance at hearing--Charging party's intervention.

20-13-39. Respondent's answer and appearance at hearing--Charging party's intervention. The respondent may file a written verified answer to the charge, and may appear at the hearing in person, with or without counsel, and submit testimony. In the discretion of the hearing examiner, a charging party may be allowed to intervene and present testimony in person or by counsel.

Source: SL 1972, ch 11, § 11 (8); SL 1981, ch 166, § 15.



§ 20-13-40 Amendment of charge or answer.

20-13-40. Amendment of charge or answer. The Division of Human Rights or the charging party may reasonably and fairly amend any charge. The respondent may also amend his answer.

Source: SL 1972, ch 11, § 11 (10); SL 1981, ch 166, § 16.



§ 20-13-41 Proceedings on default by respondent.

20-13-41. Proceedings on default by respondent. When a respondent has failed to answer a charge at a hearing as provided by § 20-13-39 the Commission of Human Rights may enter his default. For good cause shown, the commission may set aside an entry of default within ten days after the date of the entry. If the respondent is in default, the commission may proceed to hear testimony adduced upon behalf of the charging party. After hearing testimony, the commission may enter any order the evidence warrants.

Source: SL 1972, ch 11, § 11 (9); SL 1981, ch 166, § 17.



§ 20-13-42 Finding of discriminatory or unfair practice--Cease and desist order--Affirmative action required.

20-13-42. Finding of discriminatory or unfair practice--Cease and desist order--Affirmative action required. If, upon taking into consideration all the evidence at a hearing, the commission finds that a respondent has engaged in, or is engaging in, any discriminatory or unfair practice as defined in this chapter, the commission shall state its findings of fact and shall issue and cause to be served upon such respondent an order requiring such respondent to cease and desist from such discriminatory or unfair practice and to take such affirmative action, including hiring, reinstatement, or upgrading of employees, with or without back pay; the referring of applicants for employment by any respondent employment agency; the admittance or restoration to membership by any respondent labor organization; the admission to or continuation in enrollment in an apprenticeship program or on-the-job training program; the posting of notices; the making of reports as to the manner of compliance; compensation incidental to the violation, other than pain and suffering, punitive, or consequential damages; costs allowable under chapter 15-17; any other appropriate relief; and reasonable attorneys' fees for housing matters, as in the judgment of the commission effectuates the purposes of this chapter.

Source: SL 1972, ch 11, § 11 (12); SL 1991, ch 179, § 19.



§ 20-13-43 Finding of no discriminatory or unfair practice--Dismissal of charge.

20-13-43. Finding of no discriminatory or unfair practice--Dismissal of charge. If, upon taking into consideration all of the evidence at a hearing, the Commission of Human Rights finds that a respondent has not engaged in such discriminatory or unfair practice, the commission shall state its findings of fact and serve an order dismissing the charge on the charging party and the respondent.

Source: SL 1972, ch 11, § 11 (13); SL 1981, ch 166, § 18.



§ 20-13-44 Majority of commission required for final orders.

20-13-44. Majority of commission required for final orders. All final orders of the Commission of Human Rights shall be concurred in by at least a majority of the total membership of the commission.

Source: SL 1972, ch 11, § 12; SL 1981, ch 166, § 19.



§ 20-13-45 Procedural rules.

20-13-45. Procedural rules. The commission shall establish rules to govern, expedite, and effectuate the procedures established by this chapter and its own actions thereunder.

Source: SL 1972, ch 11, § 11 (14).



§ 20-13-46 Rules governed by general law on administrative rules.

20-13-46. Rules governed by general law on administrative rules. All rules of practice under formal and informal procedures herein provided and all rules and regulations promulgated by the commission shall be in accordance with chapter 1-26.

Source: SL 1972, ch 11, § 17.



§ 20-13-47 Judicial review of commission--court order for enforcement of order.

20-13-47. Judicial review of commission--court order for enforcement of order. Any charging party or respondent claiming to be aggrieved by a final order of the Commission of Human Rights, including a refusal to issue an order, may obtain judicial review thereof under chapter 1-26.

The commission or party may obtain an order of court for the enforcement of commission orders in a proceeding as provided under chapter 21-34. The court may allow the prevailing party reasonable attorneys' fees and costs against the respondent. The court also may assess a civil penalty against the respondent in an amount not to exceed ten thousand dollars for willful or repeated violations or refusal to comply with an order of the commission.

Source: SL 1972, ch 11, § 13 (1); SL 1981, ch 166, § 20; SL 1989, ch 184, § 4; SL 1991, ch 179, §§ 21, 22.



§ 20-13-48 to 20-13-51. Repealed.

20-13-48 to 20-13-51. Repealed by SL 1989, ch 184, §§ 5 to 8



§ 20-13-52 Commission's appearance by attorney--Supervision--Exception in action against governmental agency.

20-13-52. Commission's appearance by attorney--Supervision--Exception in action against governmental agency. The commission may appear in court by its own attorney who shall be subject to the supervision, control, and direction of the attorney general, except that the commission's attorney shall not be subject to the supervision, control, and direction of the attorney general where one of the parties to the court action is a political subdivision or agency of the State of South Dakota and that political subdivision or agency is represented by the attorney general.

Source: SL 1972, ch 11, § 13 (5); SL 1973, ch 142, § 8.



§ 20-13-53 Repealed.

20-13-53. Repealed by SL 1982, ch 16, § 18



§ 20-13-54 Broad construction of chapter.

20-13-54. Broad construction of chapter. This chapter shall be construed broadly to effectuate its purposes.

Source: SL 1972, ch 11, § 14.



§ 20-13-55 Severability of provisions.

20-13-55. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect the other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 1972, ch 11, § 18.



§ 20-13-56 Citation of chapter.

20-13-56. Citation of chapter. This chapter may be known and may be cited as the "South Dakota Human Relations Act of 1972."

Source: SL 1972, ch 11, § 1.






Chapter 14 - Commission On Status Of Women [Repealed]

§ 20-14-1 to 20-14-8. Repealed by SL 2009, ch 108, §§ 1 to 8.

20-14-1 to 20-14-8. Repealed by SL 2009, ch 108, §§ 1 to 8









Title 21 - JUDICIAL REMEDIES

Chapter 01 - Actions For Damages Generally

§ 21-1-1 Right to damages for detriment from unlawful act or omission of another.

21-1-1. Right to damages for detriment from unlawful act or omission of another. Every person who suffers detriment from the unlawful act or omission of another may recover from the person in fault a compensation therefor in money, which is called damages. Detriment is a loss or harm suffered in person or property.

Source: CivC 1877, §§ 1940, 1941; CL 1887, §§ 4574, 4575; RCivC 1903, §§ 2286, 2287; RC 1919, §§ 1959, 1960; SDC 1939 & Supp 1960, § 37.1701.



§ 21-1-2 Nominal damages for breach of duty without detriment.

21-1-2. Nominal damages for breach of duty without detriment. When a breach of duty has caused no appreciable detriment to the party affected, he may yet recover nominal damages.

Source: CivC 1877, § 1986; CL 1887, § 4619; RCivC 1903, § 2331; RC 1919, § 2003; SDC 1939 & Supp 1960, § 37.1703.



§ 21-1-3 Damages to be reasonable.

21-1-3. Damages to be reasonable. Damages must in all cases be reasonable, and where an obligation of any kind appears to create a right to unconscionable and grossly oppressive damages, contrary to substantial justice, no more than reasonable damages can be recovered.

Source: CivC 1877, § 1985; CL 1887, § 4618; RCivC 1903, § 2330; RC 1919, § 2002; SDC 1939 & Supp 1960, § 37.1704.



§ 21-1-4 Exemplary or penal damages only as provided--Interest on damages.

21-1-4. Exemplary or penal damages only as provided--Interest on damages. The general remedy by damages does not include exemplary or penal damages nor interest on any damages unless expressly provided by statute.

Source: CivC 1877, § 1983; CL 1887, § 4616; RCivC 1903, § 2328; RC 1919, § 2000; SDC 1939 & Supp 1960, § 37.1705.



§ 21-1-4.1 Discovery and trial of exemplary damage claims.

21-1-4.1. Discovery and trial of exemplary damage claims. In any claim alleging punitive or exemplary damages, before any discovery relating thereto may be commenced and before any such claim may be submitted to the finder of fact, the court shall find, after a hearing and based upon clear and convincing evidence, that there is a reasonable basis to believe that there has been willful, wanton or malicious conduct on the part of the party claimed against.

Source: SL 1986, ch 161.



§ 21-1-5 Damages for breach of obligation not to exceed gain from full performance--Exceptions.

21-1-5. Damages for breach of obligation not to exceed gain from full performance--Exceptions. Notwithstanding the provisions of these statutes, no person can recover a greater amount in damages for the breach of an obligation than he could have gained by the full performance thereof on both sides, except in the cases specified in statutes providing exemplary damages or penal damages, and in statutes relating to damages for breach of promise to marry, for seduction, or wrongful injuries to animals.

Source: CivC 1877, § 1984; CL 1887, § 4617; RCivC 1903, § 2329; RC 1919, § 2001; SDC 1939 & Supp 1960, § 37.1706.



§ 21-1-6 Market value considered in estimating damage to property.

21-1-6. Market value considered in estimating damage to property. In estimating the damage to property, except in the cases prescribed in §§ 21-1-8 and 21-1-9, the value of such property to the owner is deemed to be its market value at the time and in the market nearest to the place where it was located at the time of the damage.

Source: CivC 1877, § 1979; CL 1887, § 4612; RCivC 1903, § 2324; RC 1919, § 1996; SDC 1939 & Supp 1960, § 37.1707.



§ 21-1-7 Market value considered in estimating damages for deprivation of possession of property.

21-1-7. Market value considered in estimating damages for deprivation of possession of property. In estimating damages except as provided by §§ 21-1-8 and 21-1-9 the value of property to an owner thereof deprived of its possession is deemed to be the price at which he might have bought an equivalent thing, in the market nearest to the place where the property ought to have been put into his possession and at such time after the breach of duty upon which his right to damages is founded as would suffice, with reasonable diligence, for him to make such a purchase.

Source: CivC 1877, § 1980; CL 1887, § 4613; RCivC 1903, § 2325; RC 1919, § 1997; SDC 1939 & Supp 1960, § 37.1708.



§ 21-1-8 Peculiar value of property to plaintiff considered in damages against defendant with notice or willful wrongdoer.

21-1-8. Peculiar value of property to plaintiff considered in damages against defendant with notice or willful wrongdoer. Where certain property has a peculiar value to a person recovering damages for a deprivation thereof, or injury thereto, that may be deemed to be its value against one who had notice thereof before incurring a liability to damages in respect thereof, or against a willful wrongdoer.

Source: CivC 1877, § 1981; CL 1887, § 4614; RCivC 1903, § 2326; RC 1919, § 1998; SDC 1939 & Supp 1960, § 37.1709.



§ 21-1-9 Value of instrument presumed equal to value of property represented.

21-1-9. Value of instrument presumed equal to value of property represented. For the purpose of estimating damages the value of an instrument in writing is presumed to be equal to that of the property to which it entitles its owner.

Source: CivC 1877, § 1982; CL 1887, § 4615; RCivC 1903, § 2327; RC 1919, § 1999; SDC 1939 & Supp 1960, § 37.1710.



§ 21-1-10 Damages awarded for detriment after commencement of action.

21-1-10. Damages awarded for detriment after commencement of action. Damages may be awarded in a judicial proceeding for detriment resulting after the commencement thereof, or certain to result in the future.

Source: CivC 1877, § 1942; CL 1887, § 4576; RCivC 1903, § 2288; RC 1919, § 1961; SDC 1939 & Supp 1960, § 37.1702.



§ 21-1-11 Repealed.

21-1-11. Repealed by SL 2014, ch 108, § 1.



§ 21-1-12 Acceptance of principal as waiver of interest.

21-1-12. Acceptance of principal as waiver of interest. Accepting payment of the whole principal, as such, waives all claim to interest.

Source: CivC 1877, § 1945; CL 1887, § 4579; RCivC 1903, § 2291; RC 1919, § 1964; SDC 1939 & Supp 1960, § 37.1713.



§ 21-1-13 Repealed.

21-1-13. Repealed by SL 2014, ch 108, § 2.



§ 21-1-13.1 Interest on damages--Prejudgment interest--Retroactive application.

21-1-13.1. Interest on damages--Prejudgment interest--Retroactive application. Any person who is entitled to recover damages, whether in the principal action or by counterclaim, cross claim, or third-party claim, is entitled to recover interest thereon from the day that the loss or damage occurred, except during such time as the debtor is prevented by law, or by act of the creditor, from paying the debt. Prejudgment interest is not recoverable on future damages, punitive damages, or intangible damages such as pain and suffering, emotional distress, loss of consortium, injury to credit, reputation or financial standing, loss of enjoyment of life, or loss of society and companionship. If there is a question of fact as to when the loss or damage occurred, prejudgment interest shall commence on the date specified in the verdict or decision and shall run to, and include, the date of the verdict or, if there is no verdict, the date the judgment is entered. If necessary, special interrogatories shall be submitted to the jury. Prejudgment interest on damages arising from a contract shall be at the contract rate, if so provided in the contract; otherwise, if prejudgment interest is awarded, it shall be at the Category B rate of interest specified in § 54-3-16. Prejudgment interest on damages arising from inverse condemnation actions shall be at the Category A rate of interest as specified by § 54-3-16 on the day judgment is entered. This section shall apply retroactively to the day the loss or damage occurred in any pending action for inverse condemnation. The court shall compute and award the interest provided in this section and shall include such interest in the judgment in the same manner as it taxes costs.

Source: SL 1990, ch 156, § 1; SL 2003, ch 242, § 2.



§ 21-1-13.2 Application of interest statutes.

21-1-13.2. Application of interest statutes. The provisions of § 21-1-13.1 apply to any suit commenced on or after July 1, 1990. The provisions of §§ 21-1-11 and 21-1-13 apply to any suit commenced before July 1, 1990.

Source: SL 1990, ch 156, § 2.



§ 21-1-14 Liability of issuer of bad check for collection costs--Costs included in restitution award.

21-1-14. Liability of issuer of bad check for collection costs--Costs included in restitution award. Any person who violates § 22-30A-24 or 22-30A-25 is liable, pursuant to § 57A-3-420, for damages for the reasonable costs and expenses of collecting the dishonored check. Such reasonable costs and expenses including any necessary service or handling charge paid by any merchant, shall be included in any award of restitution made by the court in any action for a violation of § 22-30A-24 or 22-30A-25.

Source: SL 1983, ch 368, § 3; SL 1986, ch 171, § 1.



§ 21-1-15 Definitions.

21-1-15. Definitions. Terms used in this section and § 21-1-16 mean:

(1) "Action," any civil lawsuit or action in contract or tort for damage or indemnity brought against a construction professional to assert a claim for damage or the loss of use of real or personal property caused by a construction defect. The term does not include a counterclaim, cross-claim, or civil action in tort alleging personal injury or wrongful death resulting from a construction defect;

(2) "Construction defect," a deficiency in or arising out of the supervision, construction, or remodeling of a residence that results from any of the following:

(a) Defective materials, products, or components used in the construction or remodeling of a residence;

(b) Violation of the applicable building, plumbing, or electrical codes in effect at the time of the construction or remodeling of a residence; or

(c) Failure to construct or remodel a residence in accordance with contract specifications or accepted trade standards;

(3) "Construction professional," a builder, contractor, or subcontractor performing or furnishing the supervision of the construction or remodeling of any residence, whether operating as a sole proprietor, partnership, corporation, or other business entity;

(4) "Home owner," any person, company, firm, partnership, corporation, or association who contracts with a construction professional for the remodeling, construction, or construction and sale of a residence. The term includes a subsequent purchaser of a residence from any home owner;

(5) "Residence," a single-family house or a unit in a multi-unit residential structure in which title to each individual unit is transferred to the owner under a condominium or cooperative system;

(6) "Serve" or "service," personal delivery or delivery by certified mail to the last known address of the addressee.
Source: SL 2007, ch 137, § 1.



§ 21-1-16 Residential construction defects--Notice and opportunity to remedy--Time for inspection and offer to repair or compensate.

21-1-16. Residential construction defects--Notice and opportunity to remedy--Time for inspection and offer to repair or compensate. Prior to commencing an action against the construction professional for a construction defect, a home owner shall:

(1) Serve on the construction professional a written notice describing the alleged construction defect; and

(2) Allow the construction professional, within thirty days after service of the notice, to inspect the alleged construction defect and serve on the home owner a written offer to repair the construction defect or compensate the owner by monetary payment.

The home owner may not commence an action against the construction professional for a construction defect until thirty days after the notice is served on the construction professional or until the construction professional refuses to remedy the alleged construction defect, whichever occurs first. Upon service of the notice, the statute of limitations set forth in chapter 15-2A is suspended for the thirty-day period or until the refusal, whichever occurs first. If the home owner commences an action against the construction professional without complying with the requirements of this section, the action shall be stayed until the home owner has complied with such requirements. No home owner is required to serve another written notice for any additional defects discovered after the home owner has served an initial written notice of a construction defect pursuant to this section. The provisions of this section do not apply to the initiation of a counterclaim or cross-claim in any action that is already properly commenced.

Source: SL 2007, ch 137, § 2.






Chapter 02 - Damages For Breach Of Contract

§ 21-2-1 General measure of damages for breach of contract--Uncertain damages not recovered.

21-2-1. General measure of damages for breach of contract--Uncertain damages not recovered. For the breach of an obligation arising from contract, the measure of damages, except where otherwise expressly provided by this code, is the amount which will compensate the party aggrieved for all the detriment proximately caused thereby, or which, in the ordinary course of things, would be likely to result therefrom. No damages can be recovered for a breach of contract which are not clearly ascertainable in both their nature and their origin.

Source: CivC 1877, §§ 1947, 1948; CL 1887, § 4581; RCivC 1903, § 2293; RC 1919, § 1966; SDC 1939 & Supp 1960, § 37.1801.



§ 21-2-2 Damages for breach of obligation to pay money.

21-2-2. Damages for breach of obligation to pay money. The detriment caused by the breach of an obligation to pay money only is deemed to be the amount due by the terms of the obligation with interest thereon.

Source: CivC 1877, § 1949; CL 1887, § 4582; RCivC 1903, § 2294; RC 1919, § 1967; SDC 1939 & Supp 1960, § 37.1802.



§ 21-2-3 Damages for breach of agreement to convey real property.

21-2-3. Damages for breach of agreement to convey real property. The detriment caused by the breach of an agreement to convey an estate in real property is deemed to be the price paid, and the expenses properly incurred in examining the title and preparing the necessary papers, with interest thereon; but adding thereto, in case of bad faith, the difference between the price agreed to be paid, and the value of the estate agreed to be conveyed, at the time of the breach, and the expenses properly incurred in preparing to enter upon the land.

Source: CivC 1877, § 1953; CL 1887, § 4586; RCivC 1903, § 2298; RC 1919, § 1970; SDC 1939 & Supp 1960, § 37.1805.



§ 21-2-4 Damages for breach of agreement to purchase real property.

21-2-4. Damages for breach of agreement to purchase real property. The detriment caused by the breach of an agreement to purchase an estate in real property, is deemed to be the excess, if any, of the amount which would have been due to the seller under the contract, over the value of the property to him.

Source: CivC 1877, § 1954; CL 1887, § 4587; RCivC 1903, § 2299; RC 1919, § 1971; SDC 1939 & Supp 1960, § 37.1806.



§ 21-2-5 Damages for breach of covenant in grant of real property.

21-2-5. Damages for breach of covenant in grant of real property. The detriment caused by the breach of a covenant of seizin, of right to convey, or warranty, or of quiet enjoyment, in a grant of an estate in real property, is deemed to be:

(1) The price paid to the grantor, or if the breach is partial only, such proportion of the price as the value of the property affected by the breach bore, at the time of the grant, to the value of the whole property;

(2) Interest thereon for the time during which the grantee derived no benefit from the property, not exceeding six years;

(3) Any expenses properly incurred by the covenantee in defending his possession.
Source: CivC 1877, § 1951; CL 1887, § 4584; RCivC 1903, § 2296; RC 1919, § 1968; SDC 1939 & Supp 1960, § 37.1803.



§ 21-2-6 Damages for breach of covenant against encumbrances.

21-2-6. Damages for breach of covenant against encumbrances. The detriment caused by the breach of a covenant against encumbrances, in a grant of an estate in real property, is deemed to be the amount which has been actually expended by the covenantee in extinguishing either the principal or interest thereof; not exceeding in the former case a proportion of the price paid to the grantor, equivalent to the relative value, at the time of the grant, of the property affected by the breach, as compared with the whole; or, in the latter case interest on a like amount.

Source: CivC 1877, § 1952; CL 1887, § 4585; RCivC 1903, § 2297; RC 1919, § 1969; SDC 1939 & Supp 1960, § 37.1804.



§ 21-2-7 Damages for breach of warranty of agent's authority.

21-2-7. Damages for breach of warranty of agent's authority. The detriment caused by the breach of a warranty of an agent's authority is deemed to be the amount which could have been recovered and collected from his principal if the warranty had been complied with, and the reasonable expenses of legal proceedings taken, in good faith, to enforce the act of the agent against his principal.

Source: CivC 1877, § 1965; CL 1887, § 4598; RCivC 1903, § 2310; RC 1919, § 1982; SDC 1939 & Supp 1960, § 37.1809.



§ 21-2-8 Damages for carrier's failure to accept freight, messages or passengers.

21-2-8. Damages for carrier's failure to accept freight, messages or passengers. The detriment caused by breach of a carrier's obligation by failure to accept freight, messages, or passengers, is deemed to be the difference between the amount he had a right to charge for the carriage and the amount it would be necessary to pay for the same service when it ought to be performed.

Source: CivC 1877, § 1962; CL 1887, § 4595; RCivC 1903, § 2307; RC 1919, § 1979; SDC 1939 & Supp 1960, § 37.1808 (1).



§ 21-2-9 Damages for carrier's failure to deliver freight.

21-2-9. Damages for carrier's failure to deliver freight. The detriment caused by breach of a carrier's obligation by failure to deliver freight, where he has not converted it to his own use, is deemed to be the value thereof at the place and on the day at which it should have been delivered, deducting the freightage to which he would have been entitled if he had completed the delivery.

Source: CivC 1877, § 1963; CL 1887, § 4596; RCivC 1903, § 2308; RC 1919, § 1980; SDC 1939 & Supp 1960, § 37.1808 (2).



§ 21-2-10 Damages for carrier's delay in delivery of freight.

21-2-10. Damages for carrier's delay in delivery of freight. The detriment caused by breach of a carrier's obligation by delay in delivery of freight, is deemed to be the depreciation in the intrinsic value of the freight during the delay, and also the depreciation, if any, in the market value thereof, otherwise than by reason of depreciation in its intrinsic value, at the place where it ought to have been delivered and between the day at which it ought to have been delivered and the day of its actual delivery.

Source: CivC 1877, § 1964; CL 1887, § 4597; RCivC 1903, § 2309; RC 1919, § 1981; SDC 1939 & Supp 1960, § 37.1808 (3).






Chapter 03 - Damages For Torts

§ 21-3-1 General measure of damages for breach of noncontractual obligation--Foreseeability not required.

21-3-1. General measure of damages for breach of noncontractual obligation--Foreseeability not required. For the breach of an obligation not arising from contract, the measure of damages, except where otherwise expressly provided by this code, is the amount which will compensate for all the detriment proximately caused thereby, whether it could have been anticipated or not.

Source: CivC 1877, § 1967; CL 1887, § 4600; RCivC 1903, § 2312; RC 1919, § 1984; SDC 1939 & Supp 1960, § 37.1901.



§ 21-3-2 Punitive damages in discretion of jury.

21-3-2. Punitive damages in discretion of jury. In any action for the breach of an obligation not arising from contract, where the defendant has been guilty of oppression, fraud, or malice, actual or presumed, or in any case of wrongful injury to animals, being subjects of property, committed intentionally or by willful and wanton misconduct, in disregard of humanity, the jury, in addition to the actual damage, may give damages for the sake of example, and by way of punishing the defendant.

Source: CivC 1877, §§ 1946, 1974; CL 1887, §§ 4580, 4607; RCivC 1903, §§ 2292, 2319; RC 1919, §§ 1965, 1991; SDC 1939 & Supp 1960, § 37.1902.



§ 21-3-3 Presumed damages for wrongful conversion of personal property--Presumptions conclusive when possession wrongful from beginning.

21-3-3. Presumed damages for wrongful conversion of personal property--Presumptions conclusive when possession wrongful from beginning. The detriment caused by the wrongful conversion of personal property is presumed to be:

(1) The value of the property at the time of the conversion, with the interest from that time;

(2) Where the action has been prosecuted with reasonable diligence, the highest market value of the property at any time between the conversion and the verdict, without interest, at the option of the injured party;

(3) A fair compensation for the time and money properly expended in pursuit of the property.

Such presumptions cannot be repelled in favor of one whose possession was wrongful from the beginning by his subsequent application of the property to the benefit of the owner, without his consent.

Source: CivC 1877, §§ 1970, 1971; SL 1885, ch 42, § 1; CL 1887, §§ 4603, 4604; RCivC 1903, §§ 2315, 2316; RC 1919, §§ 1987, 1988; SDC 1939 & Supp 1960, § 37.1910.



§ 21-3-4 Lien holder's damages for conversion of personal property.

21-3-4. Lien holder's damages for conversion of personal property. One having a mere lien on personal property cannot recover greater damages for its conversion, from one having a right thereto superior to his, after his lien is discharged, than the amount secured by the lien, and the compensation allowed by § 21-3-3, for the loss of time and expenses.

Source: CivC 1877, § 1972; CL 1887, § 4605; RCivC 1903, § 2317; RC 1919, § 1989; SDC 1939 & Supp 1960, § 37.1912.



§ 21-3-5 General measure of damages for wrongful occupation of real property.

21-3-5. General measure of damages for wrongful occupation of real property. The detriment caused by the wrongful occupation of real property, in cases not embraced in §§ 21-3-6 to 21-3-9, inclusive, is deemed to be the value of the use of the property for the time of such occupation, not exceeding six years next preceding the commencement of the action or proceeding to enforce the rights to damages, and the costs, if any, of recovering the possession.

Source: CivC 1877, § 1968; CL 1887, § 4601; RCivC 1903, § 2313; RC 1919, § 1985; SDC 1939 & Supp 1960, § 37.1903.



§ 21-3-6 Treble damages for forcible exclusion from real property.

21-3-6. Treble damages for forcible exclusion from real property. For forcibly ejecting or excluding a person from the possession of real property, the measure of damages is three times such a sum as would compensate for the detriment caused to him by the act complained of.

Source: CivC 1877, § 1977; CL 1887, § 4610; RCivC 1903, § 2322; RC 1919, § 1994; SDC 1939 & Supp 1960, § 37.1907.



§ 21-3-7 Double damages for failure of tenant to give up premises after notice of intention.

21-3-7. Double damages for failure of tenant to give up premises after notice of intention. For the failure of a tenant to give up the premises held by him, when he has given notice of his intention to do so, the measure of damages is double the rent which he ought otherwise to pay.

Source: CivC 1877, § 1975; CL 1887, § 4608; RCivC 1903, § 2320; RC 1919, § 1992; SDC 1939 & Supp 1960, § 37.1905.



§ 21-3-8 Double damages for holding over by tenant after expiration of term and notice to quit.

21-3-8. Double damages for holding over by tenant after expiration of term and notice to quit. For willfully holding over real property, by a tenant after the end of his term, and after notice to quit has been duly given, and demand of possession made, the measure of damages is double the yearly value of the property, for the time of withholding, in addition to compensation for the detriment occasioned thereby.

Source: CivC 1877, § 1976; CL 1887, § 4609; RCivC 1903, § 2321; RC 1919, § 1993; SDC 1939 & Supp 1960, § 37.1906.



§ 21-3-9 Measure of damages for holding over real property by conservator, trustee, or life tenant.

21-3-9. Measure of damages for holding over real property by conservator, trustee, or life tenant. For willfully holding over real property by a person who entered upon the same as conservator or trustee for a minor, or by right of an estate terminable with any life or lives, after the termination of the trust or particular estate, without the consent of the party immediately entitled after such termination, the measure of damages is the value of the profits received during such holding over.

Source: CivC 1877, § 1969; CL 1887, § 4602; RCivC 1903, § 2314; RC 1919, § 1986; SDC 1939 & Supp 1960, § 37.1904; SL 1993, ch 213, § 96.



§ 21-3-10 Damages for wrongful injury to trees and plants.

21-3-10. Damages for wrongful injury to trees and plants. The Guide for Plant Appraisal, Ninth Edition, as published by the International Society of Arboriculture as of January 1, 2007, shall be used as a guide to measure the actual damages for the wrongful injury to trees or plants.

Source: CivC 1877, § 1978; CL 1887, § 4611; RCivC 1903, § 2323; RC 1919, § 1995; SDC 1939 & Supp 1960, § 37.1908; SL 2007, ch 138, § 1.



§ 21-3-11 Limitation on damages for medical malpractice.

21-3-11. Limitation on damages for medical malpractice. In any action for damages for personal injury or death alleging malpractice against any physician licensed pursuant to chapter 36-4, chiropractor, optometrist, podiatrist, dentist, dental hygienist, dental assistant, hospital, critical access hospital, registered nurse, licensed practical nurse, certified registered nurse anesthetist, clinical nurse specialist, certified nurse practitioner, certified nurse midwife, or physician's assistant, or against the practitioner's corporate, limited liability partnership, or limited liability company employer based upon the acts or omissions of the practitioner, under the laws of this state, whether taken through the court system or by binding arbitration, the total general damages which may be awarded may not exceed the sum of five hundred thousand dollars. There is no limitation on the amount of special damages which may be awarded. This section applies only to causes of action arising from injuries or death occurring after July 1, 1976. However, in the case of chiropractors, it applies only to the causes of action arising from injuries or death occurring after July 1, 1978. In the case of optometrists, it applies only to causes of action arising from injuries or death occurring after July 1, 2002. In the case of podiatrists, it applies only to causes of action arising from injuries or death occurring after July 1, 2005.

Source: SL 1976, ch 154, §§ 1, 2; SL 1978, ch 154; SL 1985, ch 167; SL 1986, ch 172; SL 1997, ch 123, § 2; SL 2002, ch 99, § 1; SL 2005, ch 119, § 1; SL 2017, ch 171, § 50.



§ 21-3-11.1 Legislative findings--Revival of § 21-3-11.

21-3-11.1. Legislative findings--Revival of § 21-3-11. As a result of the decision of the South Dakota Supreme Court in Knowles vs. United States, 1996 SD 10, 544 NW2d 183 (1996), the Legislature accepts the court's analysis and finds that Chapter 167 of the Session Laws of 1985 is now and has been part of the South Dakota Codified Laws since its effective date, codified as § 21-3-11. The Legislature finds that amendment of the revived statute is necessary to recognize the evolution of levels of licensure from the time of initial passage of the statute to the present for the practitioners and entities addressed by the original version of the statute.

Source: SL 1997, ch 123, § 1.



§ 21-3-12 Evidence of special damages insurance from certain collateral sources admissible in personal injury actions for health care malpractice.

21-3-12. Evidence of special damages insurance from certain collateral sources admissible in personal injury actions for health care malpractice. In any action for damages for personal injury or death alleging health care malpractice on the part of any physician, chiropractor, dentist, hospital, registered nurse, licensed practical nurse, or other practitioner of the healing arts, whether founded upon tort or contract, if it is alleged that the claimant suffered special damages by reason of such injury or death, evidence shall be admissible which is relevant to prove that any such special damages were paid for or are payable by, in whole or in part, insurance which is not subject to subrogation and which was not purchased privately, in whole or in part, by the claimant, claimant's decedent, or a member of the immediate family of claimant or claimant's decedent, or were paid for, or are payable by, in whole or in part, state or federal governmental programs not subject to subrogation.

Source: SL 1977, ch 182.



§ 21-3-13 Limitation of damages recoverable for injury or death of rodeo contestant.

21-3-13. Limitation of damages recoverable for injury or death of rodeo contestant. No person who voluntarily participates as a contestant in any rodeo, his representative or his estate may recover damages in excess of one hundred thousand dollars for wrongful death or personal injury arising out of such participation.

Source: SL 1985, ch 168, § 1.



§ 21-3-14 Local law where personal injury occurs determines survival of claim.

21-3-14. Local law where personal injury occurs determines survival of claim. In any action arising out of an injury to the person, the local law of the state where the injury occurs determines whether a claim for damages survives the death of the party sought to be held liable or of the injured person. For purposes of this section, the place where the injury occurs is the place where the forces causing the injury first result in actionable injury to the injured person.

Source: SL 2011, ch 112, § 1.






Chapter 03A - Periodic Payments Of Certain Judgments And Settlements

§ 21-3A-1 Definition of terms.

21-3A-1. Definition of terms. Terms used in this chapter, mean:

(1) "Bodily injury," any bodily harm, sickness, disease, or death;

(2) "Economic loss," any pecuniary harm for which damages are recoverable;

(3) "Future damages," any damages arising from bodily injury which the trier of fact finds will accrue after the damages findings are made;

(4) "Noneconomic loss," any nonpecuniary harm for which damages are recoverable, but the term does not include punitive or exemplary damages;

(5) "Past damages," any damages that have accrued when the damages findings are made, including any punitive or exemplary damages allowed by law; and

(6) "Qualified insurer," any insurer, self-insurer, plan, or arrangement approved pursuant to § 21-3A-12.
Source: SL 1986, ch 163, § 1.



§ 21-3A-1.1 Purposes of chapter.

21-3A-1.1. Purposes of chapter. The purposes of this chapter are to fully and fairly compensate injured parties as well as to:

(1) Alleviate some of the practical problems incident to unpredictability of large future losses;

(2) Effectuate more precise awards of damages for actual losses;

(3) Pay damages as the trier of fact finds the losses will accrue; and

(4) Assure that payments of damages more nearly serve the purposes for which they are awarded.
Source: SL 1986, ch 163, § 15, as added by SL 1988, ch 181, § 1.



§ 21-3A-1.2 Applicability of chapter.

21-3A-1.2. Applicability of chapter. The provisions of this chapter apply only to any action against a physician, surgeon, dentist, hospital, sanitarium, registered nurse, licensed practical nurse, chiropractor, or other practitioner of the healing arts for malpractice, error, mistake or failure to cure, whether based upon contract or tort, and to the professional corporation or corporations of any such practitioner of the healing arts.

Source: SL 1986, ch 163, § 16, as added by SL 1988, ch 181, § 6.



§ 21-3A-2 Action for bodily injury--Effective election--Objection to election--Time requirements--Action not tried under chapter--Withdrawal of election.

21-3A-2. Action for bodily injury--Effective election--Objection to election--Time requirements--Action not tried under chapter--Withdrawal of election. In order to invoke this chapter, a party to an action for bodily injury shall make an effective election in accordance with this section within one hundred twenty days after service of the complaint.

The election shall be made in accordance with rules of court. Any objection to the election shall be made in accordance with rules of court within thirty days after the election has been made.

An election is effective if:

(1) All parties have consented;

(2) No timely objection is filed by any party; or

(3) A timely objection is filed; but

(a) The electing party is a claimant and shows there is a good faith claim that future damages will exceed two hundred thousand dollars; or

(b) The electing party is a party responding to a claim for future damages in excess of two hundred thousand dollars and shows that security in the amount of the claim for past and future damages or five hundred thousand dollars, whichever is less, can be provided under this chapter.

If an objecting party shows that the purposes of this chapter would not be served by conducting the trial of the claim affecting him under this chapter, the court may determine not to try the claim under this chapter even though the conditions of subsection (a) or (b) of subdivision (3) of this section are satisfied. Such determination shall be made in accordance with rules of court.

If an effective election is on file at the commencement of trial, all actions, including third-party claims, counterclaims and actions consolidated for trial, shall be tried under this chapter unless the court finds that the purposes of this chapter would not be served by doing so or in the interest of justice a separate trial or proceeding should be held on some or all of the claims that are not the subject of the election.

An effective election can be withdrawn only by consent of all parties to the claim to which the election relates.

Source: SL 1986, ch 163, § 2; SL 1988, ch 181, § 2.



§ 21-3A-3 Calculation of damages by trier of fact.

21-3A-3. Calculation of damages by trier of fact. If liability is found in a trial under this chapter, the trier of fact, in addition to other appropriate findings, shall make separate findings for each claimant specifying the amount of:

(1) Any past damages; and

(2) Any future damages and the periods over which they will accrue, on an annual basis, for each of the following types:

(a) Medical and other costs of health care;

(b) Other economic loss; and

(c) Noneconomic loss.

The calculation of future damages for types (a) and (c) described in subdivision (2) of this section shall be based on the costs and losses during the period of time the claimant will sustain those costs and losses and the calculation for type (b) shall be based on the losses during the period of time the claimant would have lived but for the injury upon which the claim is based.

Source: SL 1986, ch 163, § 3.



§ 21-3A-4 Evidence and calculation of future damages--Jury instructions concerning future damages.

21-3A-4. Evidence and calculation of future damages--Jury instructions concerning future damages. In all trials under this chapter, evidence of future damages shall be expressed in current values and those damages shall be calculated by the trier of fact without regard to future changes in the earning power or purchasing power of the dollar.

In all jury trials in which special damages findings are required under this chapter, the jury shall be informed that with respect to future damages:

(1) The law provides for adjustments to be made later to take account of future changes in the purchasing power of the dollar;

(2) The law takes into account the fact that those payments may be made in the future rather than in one lump sum now; and

(3) The jury will make their findings on the assumption that appropriate adjustments for future changes in the purchasing power of the dollar will be made later.
Source: SL 1986, ch 163, § 4.



§ 21-3A-5 Judgment entered on verdict requiring special damages.

21-3A-5. Judgment entered on verdict requiring special damages. In order to determine what judgment is to be entered on a verdict requiring findings of special damages under this chapter, the court shall proceed as follows:

(1) The court shall apply to the findings of past and future damages whether determined by the court or jury, any applicable rules of law, including setoffs, credits, comparative fault, additurs and remittiturs, in calculating the respective amounts of past and future damages each claimant is entitled to recover and each party is obligated to pay.

(2) If the total amount of future damages recoverable by a claimant in an action for bodily injury or by all of the beneficiaries in an action for wrongful death is less than two hundred thousand dollars, the court, unless the claimant or beneficiaries elect to receive a judgment of periodic installments, shall reduce the amounts payable for future damages in accordance with § 21-3A-9, to determine the equivalent lump-sum value and enter judgment for that amount plus the amounts found for past damages.

(3) If the total amount of future damages recoverable by a claimant in an action for bodily injury or by all of the beneficiaries in an action for wrongful death is two hundred thousand dollars, or more, or the claimant or beneficiaries so elect, the court shall enter judgment as follows:

(a) If a judgment for periodic installments is entered, it shall specify payment of attorney's fees and litigation expenses in a manner separate from the periodic installments payable to the claimant, either in lump sum or by periodic installments, pursuant to any agreement entered into between the claimant or beneficiary and his attorney. If any portion of future damages is payable in advance of the period to which it applies in satisfaction of the agreement, the amount of the damages is subject to discount in accordance with § 21-3A-9.

(b) Upon election of a subrogee, including an employer or insurer who provides workers' compensation, filed within the time permitted by rule of court, any part of future damages allocable to reimbursement of payments previously made by the subrogee is payable in lump sum to the subrogee and the appropriate reduction of future damages shall be calculated in accordance with § 21-3A-9.

(c) The court shall enter judgment in lump sum for past damages and for any damages payable in lump sum or otherwise under subsections (3)(a) and (3)(b). Any lump-sum payments for future damages reduce proportionately all periodic installments for future damages.

(d) After making any adjustments prescribed by the preceding subsections, the court shall reduce the remaining amounts for future damages to present value in accordance with § 21-3A-9 to determine the equivalent lump-sum value. If the equivalent lump-sum value is more than one hundred thousand dollars or the claimant or beneficiaries elect to receive a judgment for periodic installments, the court shall enter a judgment for the payment of the remaining amounts of future damages, without reduction in periodic installments in accordance with § 21-3A-1.2, otherwise, the court shall enter a judgment for the equivalent lump-sum value.

(e) In an action for wrongful death, the calculation of the equivalent lump-sum value under subsection (3)(d) of the remaining amounts for future damages shall be based on the total recovery for all beneficiaries of the action. If the lump-sum equivalent of the total is more than fifty thousand dollars, each beneficiary shall be paid in periodic installments in accordance with § 21-3A-1.2.

(4) Upon petition of a party before entry of judgment and a finding of incapacity to post the required security, the court, at the election of the claimant or beneficiaries in an action for wrongful death, shall:

(a) Enter a judgment in accordance with subdivision (3); or

(b) Reduce the amounts payable for future damages in accordance with § 21-3A-9, unless subdivision 21-3A-8(1) applies, to determine the equivalent lump-sum value and enter judgment for that amount plus the amounts found for past damages.
Source: SL 1986, ch 163, § 5; SL 1988, ch 181, § 3.



§ 21-3A-6 Judgment for periodic installments--Adjustment--Index factor--Schedule of payments.

21-3A-6. Judgment for periodic installments--Adjustment--Index factor--Schedule of payments. A judgment for periodic installments shall set out:

(1) The findings of the future damages for each calendar year; and

(2) A schedule of the base figure for each calendar year to be used in calculating future payments. The base figure is determined by discounting the findings for each calendar year in accordance with § 21-3A-9.

As of the first day of each calendar year after a judgment for periodic installments is entered, the schedule of all installments not previously due shall be adjusted by adding to the base figure for each installment, in the most recently modified schedule, a sum determined by multiplying the base figure by the index factor defined in this section.

If a judgment for periodic installments has been in effect for:

(1) One year or more at the time of adjustment, the index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment;

(2) Less than one year but more than six months at the time of adjustment, the index factor is one-half of the index factor defined in this section; and

(3) Less than six months but more than three months at the time of adjustment, the index factor is one-fourth of the index factor defined in this section.

In all other cases, no adjustment may be made.

Unless the court directs otherwise or the parties otherwise agree, payments shall be scheduled at one-month intervals. Payments for damages accruing during the scheduled intervals are due at the beginning of the intervals.

Source: SL 1986, ch 163, § 6; SL 1988, ch 181, § 4.



§ 21-3A-7 Security authorized for payment of judgment for periodic installments.

21-3A-7. Security authorized for payment of judgment for periodic installments. Security authorized or required for payment of a judgment for periodic installments entered in accordance with this chapter shall be in one or more of the following forms and approved by the court:

(1) Bond executed by a qualified insurer;

(2) Annuity contract executed by a qualified insurer;

(3) Evidence of applicable and collectible liability insurance with one or more qualified insurers;

(4) An agreement by one or more qualified insurers to guarantee payment of the judgment; or

(5) Any other satisfactory form of security.

Security complying with this section serves also as a required supersedeas bond.

Source: SL 1986, ch 163, § 7.



§ 21-3A-8 Posting of security by judgment debtor or insurer--Failure to comply--Right to lump-sum payment--Wrongful death action--Right of reimbursement.

21-3A-8. Posting of security by judgment debtor or insurer--Failure to comply--Right to lump-sum payment--Wrongful death action--Right of reimbursement. If the court enters a judgment for periodic installments, each party liable for all or a portion of the judgment, unless found to be incapable of doing so under subdivision 21-3A-5(4), shall separately or jointly with one or more others post security in an amount equal to the present lump-sum equivalent of the unpaid judgment, including past damages, in a form prescribed in § 21-3A-7, within thirty days after the date the judgment is subject to execution. A liability insurer having a contractual obligation and any other person adjudged to have an obligation to pay all or part of a judgment for periodic installments on behalf of a judgment debtor is obligated to post security to the extent of its contractual or adjudged obligation if the judgment debtor has not done so.

A judgment creditor or successor in interest and any party having rights under this section may move that the court find that security has not been posted and maintained with regard to a judgment obligation owing to the moving party. Upon so finding, the court shall calculate the lump-sum equivalent of the obligation under § 21-3A-9 and enter a judgment for that amount in favor of the moving party.

Upon motion by the claimant, or the beneficiaries in an action for wrongful death, the court, in the absence of a showing of good cause, shall enter a lump-sum judgment without applying the discount factor in § 21-3A-9 if:

(1) A responding party elects to have this chapter apply and makes the required showing as to security under § 21-3A-2, but thereafter fails to post security; or

(2) A party fails to maintain security.

If a judgment debtor who is the only person liable for a portion of a judgment for periodic installments fails to post and maintain security, the right to lump-sum payment described in this section applies only against that judgment debtor and the portion of the judgment so owed.

If more than one party is liable for all or a portion of a judgment requiring security under this chapter and the required security is posted by one or more but fewer than all of the parties liable, the security requirements are satisfied and those posting security may proceed under this section to enforce rights for security or lump-sum payment to satisfy or protect rights of reimbursement from a party not posting security.

Source: SL 1986, ch 163, § 8; SL 1988, ch 181, § 5.



§ 21-3A-9 Discount factor.

21-3A-9. Discount factor. If future damages are determined in accordance with § 21-3A-4 but are ordered to be paid in advance of the period to which they apply, or base figures are required under § 21-3A-6, the court shall apply a discount factor of three percent, compounded annually.

Source: SL 1986, ch 163, § 9.



§ 21-3A-10 Survivorship of liability for installment payments--Wrongful death action--Qualifying survivor defined.

21-3A-10. Survivorship of liability for installment payments--Wrongful death action--Qualifying survivor defined. In all cases covered by this chapter in which future damages are payable in periodic installments, the liability for payment of any installments for medical or other costs of health care or noneconomic loss not yet due at the death of a person entitled to receive these benefits terminates upon the death of that person. The liability for payment of any other installments or portions thereof not yet due at the death of the person entitled to receive them likewise terminates except as provided herein.

If, in an action for wrongful death, a judgment for periodic installments provides payments to more than one person entitled to receive benefits for losses that do not terminate under this section and one or more but fewer than all of them die, the surviving beneficiaries succeed to the shares of the deceased beneficiaries. The surviving beneficiaries are entitled to shares proportionate to their shares in the periodic installments not yet paid, but they are not entitled to receive payments beyond the respective periods specified for them in the judgment.

If, in an action other than one for wrongful death, a judgment for periodic installments is entered and a person entitled to receive benefits for losses that do not terminate under this section under the judgment dies and is survived by one or more qualifying survivors, any periodic installments not yet due at the death shall be shared equitably by those survivors. Amounts due each survivor may not exceed the survivor's economic loss resulting from the death.

Qualifying survivor means a person who, had the death been caused under circumstances giving rise to a cause of action for wrongful death, would have qualified as a beneficiary at the time of the death according to the law that would be applied in an action for wrongful death by the jurisdiction under which the issue of liability was resolved in entering the judgment for periodic installments.

Source: SL 1986, ch 163, § 10.



§ 21-3A-11 Satisfaction of judgment and discharge of debtor.

21-3A-11. Satisfaction of judgment and discharge of debtor. If security is posted in accordance with § 21-3A-8 and approved under a final judgment entered under this chapter, the judgment is satisfied and the judgment debtor on whose behalf the security is posted is discharged.

Source: SL 1986, ch 163, § 11.



§ 21-3A-12 Rules established by director of Division of Insurance.

21-3A-12. Rules established by director of Division of Insurance. The director of the Division of Insurance shall establish rules:

(1) For determining which insurers, self-insurers, plans, or arrangements are financially qualified to provide the security required under this Act and to be designated as qualified insurers;

(2) To require insurers to post security under § 21-3A-8 if found by the court to be obligated and capable of posting security; and

(3) For publishing prior to January first of each year the rate of discount per annum set out in § 21-3A-6.
Source: SL 1986, ch 163, § 12.



§ 21-3A-13 Provisions of chapter severable.

21-3A-13. Provisions of chapter severable. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 1986, ch 163, § 13.






Chapter 03B - Structured Settlements

§ 21-3B-1 Definitions.

21-3B-1. Definitions. Terms used in this chapter mean:

(1) "Annuity issuer," an insurer that has issued a contract to fund periodic payments under a structured settlement;

(2) "Dependents," a payee's spouse and any minor child and any other person for whom the payee is legally obligated to provide support, including alimony;

(3) "Discounted present value," the present value of future payments determined by discounting such payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service;

(4) "Gross advance amount," the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from such consideration;

(5) "Independent professional advice," advice of an attorney, certified public accountant, actuary, or other licensed professional advisor;

(6) "Interested parties," with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under such structured settlement;

(7) "Net advance amount," the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under § 21-3B-2(5);

(8) "Payee," an individual who is receiving tax free payments under a structured settlement and proposes to make a transfer of payment rights thereunder;

(9) "Periodic payments," includes both recurring payments and scheduled future lump sum payments;

(10) "Qualified assignment agreement," an agreement providing for a qualified assignment within the meaning of section 130 of the United States Internal Revenue Code, United States Code Title 26, as of January 1, 2001;

(11) "Responsible administrative authority," with respect to a structured settlement, any governmental authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement;

(12) "Settled claim," the original tort claim or workers' compensation claim resolved by a structured settlement;

(13) "Structured settlement," an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim;

(14) "Structured settlement agreement," the agreement, judgment, stipulation, or release embodying the terms of a structured settlement;

(15) "Structured settlement obligor," with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement;

(16) "Structured settlement payment rights," rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, if at least one of the following applies:

(a) The payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this state; or

(b) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(c) The structured settlement agreement is expressly governed by the laws of this state;

(17) "Terms of the structured settlement," include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement, and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved such structured settlement;

(18) "Transfer," any sale, assignment, pledge, hypothecation, or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration. The term, transfer, does not include the creation of perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to such insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce such blanket security interest against the structured settlement payment rights;

(19) "Transfer agreement," the agreement providing for a transfer of structured settlement payment rights;

(20) "Transfer expenses," any expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including court filing fees, attorneys fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions, and other payments to a broker or other intermediary. Transfer expenses do not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer;

(21) "Transferee," a party acquiring or proposing to acquire structured settlement payment rights through a transfer.
Source: SL 2001, ch 106, § 1.



§ 21-3B-2 Transferee to provide disclosure statement--Information required.

21-3B-2. Transferee to provide disclosure statement--Information required. Not less than three days before the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than 14 points, setting forth the following information:

(1) The amounts and due dates of the structured settlement payments to be transferred;

(2) The aggregate amount of such payments;

(3) The discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities" and the amount of the applicable federal rate used in calculating such discounted present value;

(4) The gross advance amount;

(5) An itemized listing of all applicable transfer expenses, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any such fees and disbursements;

(6) The net advance amount;

(7) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

(8) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.
Source: SL 2001, ch 106, § 2.



§ 21-3B-3 Transfer effective only upon order of court or administrative authority--Findings required.

21-3B-3. Transfer effective only upon order of court or administrative authority--Findings required. No direct or indirect transfer of structured settlement payment rights is effective and no structured settlement obligor or annuity issuer is required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on the following express findings by such court or responsible administrative authority:

(1) The transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

(2) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly waived such advice in writing; and

(3) The transfer does not contravene any applicable statute or the order of any court or other government authority.
Source: SL 2001, ch 106, § 3.



§ 21-3B-4 Rights and obligations following transfer.

21-3B-4. Rights and obligations following transfer. Following a transfer of structured settlement payment rights under this chapter:

(1) The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any liability for the transferred payments;

(2) The transferee is liable to the structured settlement obligor and the annuity issuer:

(a) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer; and

(b) For any other liabilities or costs, including reasonable costs and attorneys' fees, arising from compliance by such parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with this chapter;

(3) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees; and

(4) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this chapter.
Source: SL 2001, ch 106, § 4.



§ 21-3B-5 Application for approval of transfer to be made by transferee--Venue--Notice of proposed transfer.

21-3B-5. Application for approval of transfer to be made by transferee--Venue--Notice of proposed transfer. An application under this chapter for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in the county in which the payee resides, in the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business, or in any court or before any responsible administrative authority which approved the structured settlement agreement.

Not less than twenty days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under § 21-3B-3, the transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization, including the following with such notice:

(1) A copy of the transferee's application;

(2) A copy of the transfer agreement;

(3) A copy of the disclosure statement required under § 21-3B-2;

(4) A listing of each of the payee's dependents, together with each dependent's age;

(5) Notification that any interested party is entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(6) Notification of the time and place of the hearing and notification of the manner in which, and the time by which written responses to the application must be filed, which may not be less than fifteen days after service of the transferee's notice, in order to be considered by the court or responsible administrative authority.
Source: SL 2001, ch 106, § 5.



§ 21-3B-6 Payee may not waive provisions.

21-3B-6. Payee may not waive provisions. The provisions of this chapter may not be waived by any payee.

Source: SL 2001, ch 106, § 6.



§ 21-3B-7 Disputes decided under state law.

21-3B-7. Disputes decided under state law. Any transfer agreement entered into on or after July 1, 2001, by a payee who resides in this state shall provide that disputes under such transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. No such transfer agreement may authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

Source: SL 2001, ch 106, § 7.



§ 21-3B-8 Life-contingent payments not to be transferred--Exception.

21-3B-8. Life-contingent payments not to be transferred--Exception. No transfer of structured settlement payment rights may extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for periodically confirming the payee's survival and giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

Source: SL 2001, ch 106, § 8.



§ 21-3B-9 No payee liability for failure to comply with chapter.

21-3B-9. No payee liability for failure to comply with chapter. No payee who proposes to make a transfer of structured settlement payment rights may incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of such transfer to satisfy the conditions of this chapter.

Source: SL 2001, ch 106, § 9.



§ 21-3B-10 Effect of chapter on existing laws and transfer agreements.

21-3B-10. Effect of chapter on existing laws and transfer agreements. Nothing contained in this chapter authorizes any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to July 1, 2001, is valid or invalid.

Source: SL 2001, ch 106, § 10.



§ 21-3B-11 Transferee solely responsible for certain requirements.

21-3B-11. Transferee solely responsible for certain requirements. Compliance with the requirements set forth in § 21-3B-2 and fulfillment of the conditions set forth in § 21-3B-3 shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer bears any responsibility for, or any liability arising from, noncompliance with such requirements or failure to fulfill such conditions.

Source: SL 2001, ch 106, § 11.



§ 21-3B-12 Applicability of chapter.

21-3B-12. Applicability of chapter. This chapter applies to any transfer of structured settlement payment rights under a transfer agreement entered into on or after July 1, 2001. Nothing contained in this chapter implies that any transfer under a transfer agreement reached prior to such date is either effective or ineffective.

Source: SL 2001, ch 106, § 12.






Chapter 04 - Actions For Breach Of Promise And Seduction [Repealed]

CHAPTER 21-4

ACTIONS FOR BREACH OF PROMISE AND SEDUCTION [REPEALED]

[Repealed by SL 1991, ch 181, §§ 1 to 6; SL 1992, ch 155, § 1]



Chapter 05 - Wrongful Death Actions

§ 21-5-1 Liability for wrongful death where damages for injury could have been recovered--Unborn child.

21-5-1. Liability for wrongful death where damages for injury could have been recovered--Unborn child. Whenever the death or injury of a person, including an unborn child, shall be caused by a wrongful act, neglect, or default, and the act, neglect, or default is such as would have entitled the party injured to maintain an action and recover damages in respect thereto, if death had not ensued, then and in every such case, the corporation which, or the person who, would have been liable, if death had not ensued, or the personal representative of the estate of such person as such personal representative, shall be liable, to an action for damages, notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances as amount in law to a felony; and when the action is against such personal representative, the damages recovered shall be a valid claim against the estate of such deceased person. However, an action under this section involving an unborn child shall be for the exclusive benefit of the mother or the lawfully married parents of the unborn child.

Source: SL 1909, ch 301, § 1; RC 1919, § 2929; SDC 1939, § 37.2201; SL 1947, ch 172; SL 1984, ch 158, § 1.



§ 21-5-2 Causes of action surviving death of defendant.

21-5-2. Causes of action surviving death of defendant. Actions for wrongful death or personal injury shall survive the death of the wrongdoer whether or not the death of the wrongdoer occurred before or after the death or injury of the injured person.

Source: SDC 1939, § 37.2201 as added by SL 1947, ch 172.



§ 21-5-3 Limitation of actions.

21-5-3. Limitation of actions. Every action for wrongful death shall be commenced within three years after the death of such deceased person.

Source: SL 1909, ch 301, § 3; RC 1919, § 2931; SDC 1939, § 37.2203; SL 1947, ch 173; SL 1951, ch 193; SL 1957, ch 194; SL 1963, ch 235; SL 1967, ch 149.



§ 21-5-4 Foreign statute of limitations applicable.

21-5-4. Foreign statute of limitations applicable. Whenever the death of a citizen of this state has been caused by a wrongful act, neglect, or default in another state, territory, or foreign country for which a right to maintain an action and recover damages in respect thereto is given by a statute of such other state, territory, or foreign country, such right of action may be enforced in this state within the time prescribed for the commencement of such action, by the statute of such other state, territory, or foreign country.

Source: SL 1909, ch 301, § 2; RC 1919, § 2930; SDC 1939 & Supp 1960, § 37.2202.



§ 21-5-5 Relatives for whose benefit action brought--Personal representative to bring action.

21-5-5. Relatives for whose benefit action brought--Personal representative to bring action. Every action for wrongful death shall be for the exclusive benefit of the wife or husband and children, or if there be neither of them, then of the parents and next of kin of the person whose death shall be so caused; and it shall be brought in the name of the personal representative of the deceased person.

Source: SL 1909, ch 301, § 3; RC 1919, § 2931; SDC 1939, § 37.2203; SL 1947, ch 173; SL 1951, ch 193; SL 1957, ch 194; SL 1963, ch 235; SL 1967, ch 149.



§ 21-5-6 Settlement of claim by personal representative--Court approval required--Consent by competent beneficiaries.

21-5-6. Settlement of claim by personal representative--Court approval required--Consent by competent beneficiaries. Such personal representative may at any time before or after the commencement of a suit for wrongful death settle with the defendant the amount to be paid to him as damages for the wrongful death of the decedent. If such personal representative was appointed in this state and settlement is made before the commencement of a suit such settlement must have the approval of the court of the representative's appointment. If settlement is made at any time after the commencement of suit, whether before or after judgment therein, such settlement must have the consent and approval of the court wherein the action is pending; provided, however, that if the personal representative was appointed in this state he may make such settlement upon the consent and approval of either the court wherein the action is pending or the court of his appointment. If all the statutory beneficiaries are of full age and competent and consent in writing to the proposed settlement the same may be made at any time, before or after suit, without the consent of either court.

Source: SL 1909, ch 301, § 3; RC 1919, § 2931; SDC 1939, § 37.2203; SL 1947, ch 173; SL 1951, ch 193; SL 1957, ch 194; SL 1963, ch 235; SL 1967, ch 149.



§ 21-5-7 Damages proportionate to pecuniary injury to beneficiaries.

21-5-7. Damages proportionate to pecuniary injury to beneficiaries. In every action for wrongful death the jury may give such damages as they may think proportionate to the pecuniary injury resulting from such death to the persons respectively for whose benefit such action shall be brought.

Source: SL 1909, ch 301, § 3; RC 1919, § 2931; SDC 1939, § 37.2203; SL 1947, ch 173; SL 1951, ch 193; SL 1957, ch 194; SL 1963, ch 235; SL 1967, ch 149.



§ 21-5-8 Apportionment of damages among beneficiaries.

21-5-8. Apportionment of damages among beneficiaries. The amount received by such personal representative, whether by settlement or otherwise, shall be apportioned among the beneficiaries, unless adjusted between themselves, by the court making the appointment, in such manner as shall be fair and equitable, having reference to the age and condition of such beneficiaries.

Source: SL 1909, ch 301, § 3; RC 1919, § 2931; SDC 1939, § 37.2203; SL 1947, ch 173; SL 1951, ch 193; SL 1957, ch 194; SL 1963, ch 235; SL 1967, ch 149; SL 1984, ch 158, § 2.



§ 21-5-9 Worker's compensation law governs where applicable.

21-5-9. Worker's compensation law governs where applicable. Where applicable the law relating to worker's compensation supersedes the provisions of this chapter.

Source: RC 1919, § 2932; SDC 1939 & Supp 1960, § 37.2204.






Chapter 06 - Recovery Of Gambling Losses

§ 21-6-1 Action by loser for recovery of losses--Persons liable--Limitation of actions.

21-6-1. Action by loser for recovery of losses--Persons liable--Limitation of actions. Any person who shall lose any thing of value at any game, or by betting on any game, may recover the same or the value thereof from any other person playing at the game at which such thing was lost, or from the person with whom the bet was made, or from the proprietor of the place where the game was played, in a civil action, in which such proprietor and all persons engaged in the game may be joined as parties; provided that such action shall have been commenced within six months after the date of such loss.

Source: SL 1907, ch 155, §§ 1, 4; RC 1919, § 3927; SDC 1939, § 24.0103.



§ 21-6-2 Action by state's attorney for benefit of spouse, minor children or public schools.

21-6-2. Action by state's attorney for benefit of spouse, minor children or public schools. In case the losing party fails to bring an action under § 21-6-1 within the time allowed by said section, it shall be the duty of the state's attorney, at any time within six years from the date of the loss, to bring action to recover such thing, or the value thereof, for the benefit of the spouse or minor children of such party, or, in case there be no spouse or minor children, for the benefit of the public schools.

Source: SL 1907, ch 155, § 4; RC 1919, § 3927; SDC 1939, § 24.0103; SL 1979, ch 149, § 10.






Chapter 07 - Actions For Waste

§ 21-7-1 Action for waste against conservator or tenant--Treble damages and eviction from premises.

21-7-1. Action for waste against conservator or tenant--Treble damages and eviction from premises. If a conservator, tenant for life or years, joint tenant, or tenant in common of real property, commits waste thereon, any person aggrieved by the waste may bring an action against him, in which action there may be judgment for treble damages, forfeiture of the estate of the party offending, and eviction from the premises.

Source: SDC 1939 & Supp 1960, § 37.3601; SL 1993, ch 213, § 97.



§ 21-7-2 Extent of injury or malice required to justify forfeiture and eviction.

21-7-2. Extent of injury or malice required to justify forfeiture and eviction. Judgment of forfeiture and eviction shall only be given in favor of the person entitled to the reversion, against the tenant in possession, when the injury to the estate in reversion shall be adjudged in the action to be equal to the value of the tenant's estate or unexpired term, or to have been done maliciously.

Source: CCivP 1877, § 653; CL 1887, § 5467; RCCivP 1903, § 694; RC 1919, § 2875; SDC 1939 & Supp 1960, § 37.3602.






Chapter 08 - Injunction

§ 21-8-1 Kinds of injunctive relief.

21-8-1. Kinds of injunctive relief. Relief by injunction is either temporary or permanent. Temporary injunctions may be referred to as interlocutory injunctions, and are either temporary restraining orders or preliminary injunctions. Permanent injunctions may be referred to as final injunctions.

Source: CivC 1877, § 2014; CL 1887, § 4647; RCivC 1903, § 2359; RC 1919, § 2032; SDC 1939 & Supp 1960, § 37.4301; SL 1978, ch 155, § 5.



§ 21-8-2 Purposes for which injunction prohibited.

21-8-2. Purposes for which injunction prohibited. An injunction cannot be granted:

(1) To stay a judicial proceeding pending at the commencement of the action in which the injunction is demanded, unless such restraint is necessary to prevent a multiplicity of such proceedings;

(2) To stay proceedings in a court of the United States;

(3) To stay proceedings in another state upon a judgment of a court of that state;

(4) To prevent the execution of a public statute, by officers of the law, for public benefit;

(5) To prevent the breach of a contract, the performance of which would not be specifically enforced;

(6) To prevent the exercise of a public or private office in a lawful manner, by the person in possession;

(7) To prevent a legislative act by a municipal corporation;

(8) To enforce a penal law, except in case of nuisance or except when specifically authorized by statute;

(9) To enforce a penalty or forfeiture in any case.
Source: CivC 1877, §§ 1990, 2017; CL 1887, §§ 4623, 4650; RCivC 1903, §§ 2335, 2362; RC 1919, §§ 2031, 2035; SDC 1939 & Supp 1960, § 37.4302; SL 1978, ch 155, § 6.



§ 21-8-3 Provisional writ abolished--Temporary restraining order and preliminary injunction substituted.

21-8-3. Provisional writ abolished--Temporary restraining order and preliminary injunction substituted. The writ of injunction, as a provisional remedy, is abolished, and temporary restraining orders and preliminary injunctions by order are substituted therefor. A temporary restraining order or a preliminary injunction is obtained by order of the court.

Source: CivC 1877, § 2015; CCivP 1877, § 188; CL 1887, §§ 4648, 4984; RCivC 1903, § 2360; RCCivP 1903, § 196; RC 1919, §§ 2033, 2423; SDC 1939 & Supp 1960, §§ 37.4301, 37.4304; SL 1978, ch 155, § 7.



§ 21-8-4 , 21-8-5. Repealed.

21-8-4, 21-8-5. Repealed by SL 1978, ch 155, §§ 8, 9.



§ 21-8-6 Restraining order or preliminary injunction to prevent disposal of property during pendency of action.

21-8-6. Restraining order or preliminary injunction to prevent disposal of property during pendency of action. When, during the pendency of an action, it appears by affidavit that a party to the action threatens, or is about to remove or dispose of his property, with intent to defraud his creditors, a temporary restraining order or preliminary injunction may be granted to restrain such removal or disposition.

Source: CCivP 1877, § 189, subdiv 3; CL 1887, § 4985, subdiv 3; RCCivP 1903, § 197, subdiv 3; RC 1919, § 2424 (3); SDC 1939 & Supp 1960, § 37.4304 (3); SL 1978, ch 155, § 10.



§ 21-8-7 Notice required before restraining order or preliminary injunction to suspend corporate business.

21-8-7. Notice required before restraining order or preliminary injunction to suspend corporate business. A temporary restraining order or preliminary injunction to suspend the general and ordinary business of a corporation must not be granted without due notice of the application therefor, to the proper officer of the corporation, except when the state is a party to the proceedings.

Source: CCivP 1877, § 194; CL 1887, § 4990; RCCivP 1903, § 202; RC 1919, § 2429; SDC 1939 & Supp 1960, § 37.4308; SL 1978, ch 155, § 11.



§ 21-8-8 Repealed.

21-8-8. Repealed by SL 1978, ch 155, § 12.



§ 21-8-9 Pleading in lieu of affidavit for restraining order or preliminary injunction--Service of pleading and affidavit.

21-8-9. Pleading in lieu of affidavit for restraining order or preliminary injunction--Service of pleading and affidavit. If a complaint or other pleading is served, it may, if sufficient, be used as part of or in lieu of the affidavit for a temporary restraining order or preliminary injunction, so far as applicable, but this shall not restrict such showing by affidavit as the applicant elects to make. A copy of the complaint or other pleading, if intended as part of the showing, and a copy of any affidavit, so intended, must be served with the restraining order or injunction.

Source: CCivP 1877, §§ 190, 191; CL 1887, §§ 4986, 4987; RCCivP 1903, §§ 198, 199; RC 1919, §§ 2425, 2426; Supreme Court Rule 605, 1939; SDC 1939 & Supp 1960, § 37.4305; SL 1978, ch 155, § 13.



§ 21-8-10 , 21-8-11. Repealed.

21-8-10, 21-8-11. Repealed by SL 1978, ch 155, §§ 14, 15.



§ 21-8-12 Order granting restraining order or preliminary injunction.

21-8-12. Order granting restraining order or preliminary injunction. An order granting a temporary restraining order or preliminary injunction may be made by the court in which the action is brought, or by a judge thereof, and when made by a judge may be enforced as an order of the court.

Source: CCivP 1877, § 188; CL 1887, § 4984; RCCivP 1903, § 196; RC 1919, § 2423; SDC 1939 & Supp 1960, § 37.4304; SL 1978, ch 155, § 16.



§ 21-8-13 Repealed.

21-8-13. Repealed by SL 1978, ch 155, § 17.



§ 21-8-14 Circumstances permitting grant of permanent injunction.

21-8-14. Circumstances permitting grant of permanent injunction. Except where otherwise provided by this chapter, a permanent injunction may be granted to prevent the breach of an obligation existing in favor of the applicant:

(1) Where pecuniary compensation would not afford adequate relief;

(2) Where it would be extremely difficult to ascertain the amount of compensation which would afford adequate relief;

(3) Where the restraint is necessary to prevent a multiplicity of judicial proceedings; or

(4) Where the obligation arises from a trust.
Source: CivC 1877, § 2016; CL 1887, § 4649; RCivC 1903, § 2361; RC 1919, § 2034; SDC 1939 & Supp 1960, § 37.4303; SL 1978, ch 155, § 18.



§ 21-8-15 Permanent injunction by judgment or decree in civil action--Procedure.

21-8-15. Permanent injunction by judgment or decree in civil action--Procedure. A permanent injunction is obtained by a judgment or decree in a civil action under the procedure applicable to all civil actions and subject to the limitations of this chapter or other applicable statutes.

Source: SDC 1939 & Supp 1960, § 37.4301; SL 1978, ch 155, § 19.



§ 21-8-16 Judicial power to restrain or enjoin violations of obscenity laws.

21-8-16. Judicial power to restrain or enjoin violations of obscenity laws. The circuit courts of this state and the judges thereof, may, upon application of the attorney general, or any state's attorney or city attorney within his respective jurisdiction, issue any and all proper restraining orders, temporary and permanent injunctions, and any other writs and processes appropriate to carry out and enforce the obscenity and public decency laws of this state. Such restraining orders or injunctions may be issued to prevent any person from violating the obscenity and public decency laws of this state.

Source: SL 1974, ch 165, § 17; SDCL Supp, § 22-24-52; SL 1978, ch 164, § 10.



§ 21-8-17 Notice and trial before injunction to enforce obscenity laws--Orders to deliver and destroy obscene matter.

21-8-17. Notice and trial before injunction to enforce obscenity laws--Orders to deliver and destroy obscene matter. Notwithstanding § 21-8-16, no restraining order or injunction shall be issued without notice to the person sought to be enjoined. Such person shall be entitled to a trial of the issues within one day after the filing of his answer to the complaint, and a decision shall be rendered by the court within two days of the conclusion of the trial. If a final order or judgment of injunction is entered against the person sought to be enjoined, it shall contain a provision directing the person to surrender any obscene matter in his possession which is subject to the injunction, to the sheriff of the county in which the action was brought, and the sheriff shall be directed to seize and destroy such matter.

Source: SL 1974, ch 165, § 17; SDCL Supp, § 22-24-53; SL 1978, ch 164, § 12.



§ 21-8-18 Sale of obscene matter to adults not to be enjoined--Destruction not ordered unless matter disseminated to minors.

21-8-18. Sale of obscene matter to adults not to be enjoined--Destruction not ordered unless matter disseminated to minors. The final order or judgment of injunction shall not enjoin or prohibit a person from selling, distributing, or promoting matter which is harmful to minors, to persons other than minors, nor shall it order the seizure and destruction of matter harmful to minors unless the court finds that the person was selling, distributing, or promoting, or intends to sell, distribute, or promote such matter to minors.

Source: SL 1974, ch 165, § 22; SDCL Supp, § 22-24-54; SL 1978, ch 164, § 14.






Chapter 09 - Actions For Specific Performance

§ 21-9-1 Performance may be compelled except as provided.

21-9-1. Performance may be compelled except as provided. The specific performance of an obligation may be compelled, except as otherwise provided in the statutes relating to such remedy.

Source: CivC 1877, § 1994; CL 1887, § 4627; RCivC 1903, § 2339; RC 1919, § 2010; SDC 1939 & Supp 1960, § 37.4601.



§ 21-9-2 Obligations and agreements not specifically enforceable.

21-9-2. Obligations and agreements not specifically enforceable. The following obligations cannot be specifically enforced:

(1) An obligation to render personal service;

(2) An obligation to employ another in personal service;

(3) An agreement to submit a controversy to arbitration except as authorized in the Uniform Arbitration Act;

(4) An agreement to perform an act which the party has not power lawfully to perform when required to do so;

(5) An agreement to procure the act or consent of the spouse of the contracting party, or of any other third person;

(6) An agreement, the terms of which are not sufficiently certain, to make the precise act which is to be done clearly ascertainable.
Source: CivC 1877, § 1999; CL 1887, § 4632; RCivC 1903, § 2344; RC 1919, § 2015; SDC 1939 & Supp 1960, § 37.4602; SL 1971, ch 157, § 26; SL 1979, ch 149, § 11.



§ 21-9-3 Unfair and unreasonable contracts not specifically enforceable.

21-9-3. Unfair and unreasonable contracts not specifically enforceable. Specific performance cannot be enforced against a party to a contract in any of the following cases:

(1) If he has not received an adequate consideration for the contract;

(2) If it is not, as to him, just and reasonable;

(3) If his assent was obtained by misrepresentation, concealment, circumvention, or unfair practice of any party, to whom performance would become due under the contract, or by any promise of such party which has not been substantially fulfilled;

(4) If his assent was given under the influence of mistake, misapprehension, or surprise, except that where the contract provides for compensation in case of mistake, a mistake within the scope of such provision may be compensated for, and the contract specifically enforced in other respects, if proper to be so enforced.
Source: CivC 1877, § 2000; CL 1887, § 4633; RCivC 1903, § 2345; RC 1919, § 2016; SDC 1939 & Supp 1960, § 37.4603.



§ 21-9-4 Mutuality of remedy or full performance by plaintiff required for specific performance.

21-9-4. Mutuality of remedy or full performance by plaintiff required for specific performance. Neither party to an obligation can be compelled specifically to perform it, unless the other party thereto has performed, or is compellable specifically to perform, everything to which the former is entitled under the same obligation, either completely or nearly so, together with full compensation for any want of entire performance.

Source: CivC 1877, § 1995; CL 1887, § 4628; RCivC 1903, § 2340; RC 1919, § 2011; SDC 1939 & Supp 1960, § 37.4604.



§ 21-9-5 Performance of conditions precedent required for specific performance--Compensation for plaintiff's defaults.

21-9-5. Performance of conditions precedent required for specific performance--Compensation for plaintiff's defaults. Specific performance cannot be enforced in favor of a party who has not fully and fairly performed all the conditions precedent on his part to the obligation of the other party, except when his failure to perform is only partial, and either entirely immaterial or capable of being fully compensated; in which case specific performance may be compelled, upon full compensation being made for the default.

Source: CivC 1877, § 2001; CL 1887, § 4634; RCivC 1903, § 2346; RC 1919, § 2017; SDC 1939 & Supp 1960, § 37.4605.



§ 21-9-6 Clear title required for specific performance of agreement to purchase property.

21-9-6. Clear title required for specific performance of agreement to purchase property. An agreement for the sale of property cannot be specifically enforced in favor of a seller who cannot give to the buyer a title free from reasonable doubt.

Source: CivC 1877, § 2002; CL 1887, § 4635; RCivC 1903, § 2347; RC 1919, § 2018; SDC 1939 & Supp 1960, § 37.4610.



§ 21-9-7 Real property obligation enforceable against successor in interest--Good faith purchaser--Exoneration by conveyance.

21-9-7. Real property obligation enforceable against successor in interest--Good faith purchaser--Exoneration by conveyance. Whenever an obligation in respect to real property would be specifically enforced against a particular person, it may be in like manner enforced against any other person claiming under him by a title created subsequently to the obligation, except a purchaser or encumbrancer in good faith and for value, and except, also, that any such person may exonerate himself by conveying all his estate to the person entitled to enforce the obligation.

Source: CivC 1877, § 2003; CL 1887, § 4636; RCivC 1903, § 2348; RC 1919, § 2019; SDC 1939 & Supp 1960, § 37.4611.



§ 21-9-8 Performance or offer to perform in lieu of signature of written contract.

21-9-8. Performance or offer to perform in lieu of signature of written contract. A party who has signed a written contract may be compelled specifically to perform it, though the other party has not signed it, if the latter has performed, or offers to perform it on his part, and the case is otherwise proper for enforcing specific performance.

Source: CivC 1877, § 1997; CL 1887, § 4630; RCivC 1903, § 2342; RC 1919, § 2013; SDC 1939 & Supp 1960, § 37.4606.



§ 21-9-9 Adequacy of compensation for failure to transfer property.

21-9-9. Adequacy of compensation for failure to transfer property. It is to be presumed that the breach of an agreement to transfer real property cannot be adequately relieved by pecuniary compensation, and that the breach of an agreement to transfer personal property can be thus relieved.

Source: CivC 1877, § 1996; CL 1887, § 4629; RCivC 1903, § 2341; RC 1919, § 2012; SDC 1939 & Supp 1960, § 37.4607.



§ 21-9-10 Compelling delivery of personal property to person entitled to possession.

21-9-10. Compelling delivery of personal property to person entitled to possession. Any person having the possession or control of a particular article of personal property, of which he is not the owner, may be compelled specifically to deliver it to the person entitled to its immediate possession.

Source: CivC 1877, § 1993; CL 1887, § 4626; RCivC 1903, § 2338; RC 1919, § 2009; SDC 1939 & Supp 1960, § 37.4608.



§ 21-9-11 Specific enforcement of penalty not permitted--Contract enforceable despite penalty or liquidated damages clause.

21-9-11. Specific enforcement of penalty not permitted--Contract enforceable despite penalty or liquidated damages clause. No specific relief can be granted to enforce a penal law, except in case of nuisance, nor to enforce a penalty or forfeiture in any case; but a contract otherwise proper to be enforced specifically may be so enforced, though a penalty is imposed or the damages are liquidated for its breach, and the party in default is willing to pay the same.

Source: CivC 1877, §§ 1990, 1998; CL 1887, §§ 4623, 4631; RCivC 1903, §§ 2335, 2343; RC 1919, §§ 2006, 2014; SDC 1939 & Supp 1960, § 37.4609.






Chapter 10 - Remedies Against Nuisances

§ 21-10-1 Acts and omissions constituting nuisances.

21-10-1. Acts and omissions constituting nuisances. A nuisance consists in unlawfully doing an act, or omitting to perform a duty, which act or omission either:

(1) Annoys, injures, or endangers the comfort, repose, health, or safety of others;

(2) Offends decency;

(3) Unlawfully interferes with, obstructs, or tends to obstruct, or renders dangerous for passage, any lake or navigable river, bay, stream, canal, or basin, or any public park, square, street, or highway;

(4) In any way renders other persons insecure in life, or in the use of property.
Source: CivC 1877, § 2047; CL 1887, § 4681; RCivC 1903, § 2393; RC 1919, § 2066; SDC 1939 & Supp 1960, § 37.4701.



§ 21-10-2 Acts under statutory authority not deemed nuisance.

21-10-2. Acts under statutory authority not deemed nuisance. Nothing which is done or maintained under the express authority of a statute can be deemed a nuisance.

Source: CivC 1877, § 2050; CL 1887, § 4684; RCivC 1903, § 2396; RC 1919, § 2069; SDC 1939 & Supp 1960, § 37.4703.



§ 21-10-3 Public and private nuisances defined.

21-10-3. Public and private nuisances defined. A public nuisance is one which affects at the same time an entire community or neighborhood, or any considerable number of persons, although the extent of the annoyance or damage inflicted upon the individuals may be unequal. Every other nuisance is private.

Source: CivC 1877, §§ 2048, 2049; CL 1887, §§ 4682, 4683; RCivC 1903, §§ 2394, 2395; RC 1919, §§ 2067, 2068; SDC 1939 & Supp 1960, § 37.4702.



§ 21-10-4 Public nuisance not legalized by lapse of time.

21-10-4. Public nuisance not legalized by lapse of time. No lapse of time can legalize a public nuisance, amounting to an actual obstruction of public right.

Source: CivC 1877, § 2053; CL 1887, § 4687; RCivC 1903, § 2399; RC 1919, § 2072; SDC 1939 & Supp 1960, § 37.4704.



§ 21-10-5 Remedies against nuisances enumerated.

21-10-5. Remedies against nuisances enumerated. Remedies against any nuisance are:

(1) A civil action;

(2) Abatement; and

(3) In cases of public nuisance only, the additional remedy of indictment or information as prescribed by statute and rules relating thereto.
Source: CivC 1877, §§ 2054, 2055, 2059; CL 1887, §§ 4688, 4689, 4693; RCivC 1903, §§ 2400, 2401, 2405; RC 1919, §§ 2073, 2074, 2086; SDC 1939 & Supp 1960, § 37.4707.



§ 21-10-6 Abatement of nuisance--Notice required--Taxing cost of abatement--Civil action.

21-10-6. Abatement of nuisance--Notice required--Taxing cost of abatement--Civil action. A public nuisance may be abated without civil action by any public body or officer as authorized by law. Any municipality, county, or township may defray the cost of abating a public nuisance by taxing the cost thereof by special assessment against the real property on which the nuisance occurred. If the nuisance abated is an unsafe or dilapidated building, junk, trash, debris, or similar nuisance arising from the condition of the property, the municipality, county, or township may commence a civil action against the owner of the real property for its costs of abatement in lieu of taxing the cost by special assessment.

Any private person may also abate a public nuisance which is specially injurious to such person or any private nuisance injurious to such person by removing or if necessary destroying that which constitutes the nuisance without committing a breach of the peace or doing unnecessary injury. If a private nuisance results from a mere omission of the wrongdoer, and cannot be abated without entering upon the wrongdoer's land, reasonable notice shall be given to the wrongdoer before entering to abate it.

Source: SDC 1939 & Supp 1960, § 37.4707; SL 1981, ch 167; SL 1991, ch 182; SL 2004, ch 145, § 1.



§ 21-10-7 Damages for past injury recoverable after abatement.

21-10-7. Damages for past injury recoverable after abatement. The abatement of a nuisance does not prejudice the right of any person to recover damages for its past existence.

Source: CivC 1877, § 2052; CL 1887, § 4686; RCivC 1903, § 2398; RC 1919, § 2071; SDC 1939 & Supp 1960, § 37.4706.



§ 21-10-8 Liability of successive owners for continuing nuisance.

21-10-8. Liability of successive owners for continuing nuisance. Every successive owner of property who neglects to abate a continuing nuisance upon, or in the use of, such property, created by a former owner, is liable therefor in the same manner as the one who first created it.

Source: CivC 1877, § 2051; CL 1887, § 4685; RCivC 1903, § 2397; RC 1919, § 2070; SDC 1939 & Supp 1960, § 37.4705.



§ 21-10-9 Persons entitled to maintain civil action against nuisance--Injunction and damages recoverable.

21-10-9. Persons entitled to maintain civil action against nuisance--Injunction and damages recoverable. The remedy by civil action against public nuisance may be maintained by any public body or officer authorized thereto by law or official duty, or by any private person if it is specially injurious to himself. Such remedy also may be used by any person whose property is injuriously affected or whose personal enjoyment is lessened by any nuisance public or private. In all such actions the nuisance may be enjoined, or ordered abated, and damages recovered in addition.

Source: CivC 1877, § 2056; CCivP 1877, § 651; CL 1887, §§ 4690, 5465; RCivC 1903, § 2402; RCCivP 1903, § 692; RC 1919, §§ 2075, 2873; SDC 1939 & Supp 1960, § 37.4707.



§ 21-10-10 House of ill fame declared nuisance--Injunction and abatement.

21-10-10. House of ill fame declared nuisance--Injunction and abatement. Whoever shall own, lease, establish, maintain, or operate any place for purposes of lewdness, assignation, or prostitution, is guilty of a nuisance and the place, including ground, and all contents are declared a nuisance and shall be enjoined and abated as provided in §§ 21-10-11 to 21-10-20, inclusive.

Source: SL 1913, ch 123, § 1; RC 1919, § 2078; SDC 1939 & Supp 1960, § 37.4801.



§ 21-10-11 State's attorney or citizen entitled to maintain action for injunction against house of ill fame.

21-10-11. State's attorney or citizen entitled to maintain action for injunction against house of ill fame. Whenever a nuisance is kept, maintained, or exists, as defined in § 21-10-10, the state's attorney or any citizen of the county may maintain an action in equity in the name of the state, upon the relation of such state's attorney or citizen, perpetually to enjoin said nuisance, the person or persons conducting the same, and the owner or agent of the building or ground upon which said nuisance exists.

Source: SL 1913, ch 123, § 2; RC 1919, § 2079; SDC 1939 & Supp 1960, § 37.4802.



§ 21-10-12 Temporary injunction against house of ill fame--Proof required--Notice to defendant.

21-10-12. Temporary injunction against house of ill fame--Proof required--Notice to defendant. In an action under § 21-10-11 the court, or a judge in vacation, shall upon the presentation of a complaint alleging that the nuisance complained of exists, allow a temporary injunction without bond, if it shall be made to appear to the satisfaction of the court or judge by evidence in the form of affidavits, depositions, oral testimony, or otherwise, as the plaintiff may elect that such nuisance exists, unless the court or judge, by previous order, shall have directed the form and manner in which it shall be presented. Three days' notice in writing shall be given the defendant of the hearing of the application, and if then continued at his instance, the temporary injunction shall be granted as a matter of course.

Source: SL 1913, ch 123, § 2; RC 1919, § 2079; SDC 1939 & Supp 1960, § 37.4802.



§ 21-10-13 Binding effect on defendant of injunction against house of ill fame--Violation as contempt.

21-10-13. Binding effect on defendant of injunction against house of ill fame--Violation as contempt. When an injunction has been granted pursuant to § 21-10-12, it shall be binding on the defendant throughout the judicial circuit in which it was issued, and any violation of such injunction shall be a contempt as provided in § 21-10-20.

Source: SL 1913, ch 123, § 2; RC 1919, § 2079; SDC 1939 & Supp 1960, § 37.4802.



§ 21-10-14 Approval required for dismissal of action against house of ill fame--Substitution of parties plaintiff.

21-10-14. Approval required for dismissal of action against house of ill fame--Substitution of parties plaintiff. If the complaint in an action pursuant to § 21-10-11 is filed by a citizen, it shall not be dismissed except upon a sworn statement made by the plaintiff and his attorney setting forth the reasons why the action should be dismissed, and the dismissal approved by the state's attorney, in writing, or in open court. If the court is of the opinion that the action ought not to be dismissed, he may direct the state's attorney to prosecute said action to judgment, and if the action is continued more than one term of court, any citizen of the county or the state's attorney may be substituted for the party plaintiff and prosecute said action to judgment.

Source: SL 1913, ch 123, § 3; RC 1919, § 2080; SDC 1939 & Supp 1960, § 37.4803.



§ 21-10-15 Action against house of ill fame triable at first term of court--Evidence of reputation admissible.

21-10-15. Action against house of ill fame triable at first term of court--Evidence of reputation admissible. An action pursuant to § 21-10-11 when brought shall be triable at the first term of court after due and timely service of the notice has been given, and in such action evidence of the general reputation of the place shall be admissible for the purpose of proving the existence of such nuisance.

Source: SL 1913, ch 123, § 3; RC 1919, § 2080; SDC 1939 & Supp 1960, § 37.4803.



§ 21-10-16 Costs taxable to plaintiff on finding of no reasonable ground.

21-10-16. Costs taxable to plaintiff on finding of no reasonable ground. If an action pursuant to § 21-10-11 is brought by a citizen, and the court finds there was no reasonable ground or cause for said action, the costs may be taxed to such citizen.

Source: SL 1913, ch 123, § 3; RC 1919, § 2080; SDC 1939 & Supp 1960, § 37.4803.



§ 21-10-17 Order of abatement against house of ill fame--Removal and sale of property--Building closed--Use of building as contempt.

21-10-17. Order of abatement against house of ill fame--Removal and sale of property--Building closed--Use of building as contempt. If the existence of the nuisance be established in an action as provided in § 21-10-11, an order of abatement shall be entered as a part of the judgment in the case, which order shall direct the removal from the building or place of all fixtures, furniture, musical instruments, or movable property used in conducting the nuisance, and shall direct the sale thereof in the manner provided for the sale of chattels under execution, and the effectual closing of the building or place against its use for any purpose, and so keeping it closed for a period of one year, unless sooner released. If any person shall break and enter or use a building, erection, or place so directed to be closed, he shall be punished as for contempt as provided in § 21-10-20.

Source: SL 1913, ch 123, § 5; RC 1919, § 2082; SDC 1939 & Supp 1960, § 37.4805.



§ 21-10-18 Officer's fees for enforcing order of abatement against house of ill fame--Proceeds of sale of property.

21-10-18. Officer's fees for enforcing order of abatement against house of ill fame--Proceeds of sale of property. For removing and selling the movable property pursuant to § 21-10-17, the officer shall be entitled to charge and receive the same fees as he would for levying upon and selling like property on execution, and for closing the premises and keeping them closed, a reasonable sum shall be allowed by the court. The proceeds of the sale of the personal property, as provided in § 21-10-17, shall be applied in payment of the costs of the action and abatement, and the balance, if any, shall be paid to the defendant.

Source: SL 1913, ch 123, §§ 5, 6; RC 1919, §§ 2082, 2083; SDC 1939 & Supp 1960, § 37.4805.



§ 21-10-19 Release of property to owner on payment of costs and filing of bond--Conditions of bond--Effect of release.

21-10-19. Release of property to owner on payment of costs and filing of bond--Conditions of bond--Effect of release. If the owner appears and pays all costs of the proceeding, and files a bond with sureties to be approved by the clerk in the full value of the property, to be ascertained by the court or, in vacation by the judge, conditioned that he will immediately abate said nuisance and prevent the same from being established or kept therein within a period of one year thereafter, the court or, in vacation the judge, may, if satisfied of his good faith, order the premises closed under the order of abatement to be delivered to said owner, and said order of abatement canceled so far as the same may relate to said property; and if said bond be given and costs therein paid before judgment and order of abatement, the action shall be thereby abated as to said building only. The release of the property under the provisions of this section shall not release it from any judgment, lien, penalty, or liability to which it may be subject by law.

Source: SL 1913, ch 123, § 7; RC 1919, § 2084; SDC 1939 & Supp 1960, § 37.4806.



§ 21-10-20 Punishment of violations of injunction--Arrest and trial--Penalty.

21-10-20. Punishment of violations of injunction--Arrest and trial--Penalty. In case of the violation of any injunction granted under the provisions of §§ 21-10-10 to 21-10-19, inclusive, the court, or in vacation a judge thereof, may summarily try and punish the offender. The proceedings shall be commenced by filing with the clerk of courts, an information under oath, setting out the alleged facts constituting such violation, upon which the court or judge shall cause a warrant to issue, under which the defendant shall be arrested. The trial may be had upon affidavits, or either party may demand the production and oral examination of the witnesses. A party found guilty of contempt under the provisions of this section shall be guilty of a Class 2 misdemeanor.

Source: SL 1913, ch 123, § 4; RC 1919, § 2081; SDC 1939 & Supp 1960, § 37.4804; revised pursuant to SL 1976, ch 158, § 43-6.



§ 21-10-21 to 21-10-24. Repealed.

21-10-21 to 21-10-24. Repealed by SL 2014, ch 108, §§ 3 to 6.



§ 21-10-25 Costs assessed against plaintiff in certain farm operation nuisance actions.

21-10-25. Costs assessed against plaintiff in certain farm operation nuisance actions. If an action pursuant to § 21-10-1 is brought against a farm operation existing continuously prior to such action and located within one mile of the boundaries of the land use or occupancy of the plaintiff and the court finds there was no reasonable ground or cause for said action, the costs may be assessed to such plaintiff.

Source: SL 1987, ch 161.



§ 21-10-25.1 State policy to protect agricultural operations from nuisance suits.

21-10-25.1. State policy to protect agricultural operations from nuisance suits. It is the policy of the state to conserve, protect, and encourage the development and improvement of its agricultural land for the production of food and other agricultural products. The Legislature finds that when nonagricultural land uses extend into agricultural areas, agricultural operations often become the subject of nuisance suits. As a result, agricultural operations are sometimes forced to cease operations, and many persons may be discouraged from making investments in farm improvements. It is the purpose of §§ 21-10-25.1 to 21-10-25.6, inclusive, to reduce the loss to the state of its agricultural resources by limiting the circumstances under which agricultural operations may be deemed to be a nuisance.

Source: SL 1991, ch 183, § 1.



§ 21-10-25.2 Certain agricultural operations protected--Poultry or livestock operations--Protected status transferable.

21-10-25.2. Certain agricultural operations protected--Poultry or livestock operations--Protected status transferable. No agricultural operation or any of its appurtenances may be deemed to be a nuisance, private or public, by any changed conditions in the locality of the operation or its appurtenances after the facility has been in operation for more than one year, if the facility was not a nuisance at the time the operation began. Any agricultural operation protected pursuant to the provisions of this section may reasonably expand its operation in terms of acres or animal units without losing its protected status if all county, municipal, state, and federal environmental codes, laws, or regulations are met by the agricultural operation. The protected status of an agricultural operation, once acquired, is assignable, alienable, and inheritable. The protected status of an agricultural operation, once acquired, may not be waived by the temporary cessation of farming or by diminishing the size of the operation. The provisions of this section do not apply if a nuisance results from the negligent or improper operation of any such agricultural operation or its appurtenances.

Source: SL 1991, ch 183, § 2; SL 1994, ch 162.



§ 21-10-25.3 Agricultural operation defined.

21-10-25.3. Agricultural operation defined. As used in §§ 21-10-25.1 to 21-10-25.6, inclusive, the term "agricultural operation and its appurtenances" includes any facility used in the production or processing for commercial purposes of crops, timber, livestock, swine, poultry, livestock products, swine products, or poultry products.

Source: SL 1991, ch 183, § 3.



§ 21-10-25.4 Damages due to water pollution or land overflow not affected by protected status.

21-10-25.4. Damages due to water pollution or land overflow not affected by protected status. The provisions of §§ 21-10-25.1 and 21-10-25.2 do not affect or defeat the right of any person, firm, or corporation to recover damages for any injuries sustained by it as a result of the pollution or other change in the quantity or quality of water used by that person, firm, or corporation for private or commercial purposes, or as a result of any overflow of land owned by or in the possession of any such person, firm, or corporation.

Source: SL 1991, ch 183, § 4.



§ 21-10-25.5 Agricultural operation within municipality not protected.

21-10-25.5. Agricultural operation within municipality not protected. The provisions of §§ 21-10-25.1 and 21-10-25.2 do not apply to any nuisance resulting from an agricultural operation located within the limits of any incorporated municipality on January 1, 1991.

Source: SL 1991, ch 183, § 5.



§ 21-10-25.6 Frivolous action against agricultural operation--Costs and expenses recoverable.

21-10-25.6. Frivolous action against agricultural operation--Costs and expenses recoverable. In any nuisance action brought in which an agricultural operation is alleged to be a nuisance, and which is found to be frivolous by the court, the defendant shall recover the aggregate amount of costs and expenses determined by the court to have been reasonably incurred in his behalf in connection with the defense of such action, together with a reasonable amount for attorney's fees.

Source: SL 1991, ch 183, § 6.



§ 21-10-26 Logging slash defined.

21-10-26. Logging slash defined. For the purposes of this section and § 21-10-27, the term "logging slash" is logging debris consisting of treetops, limbs, cull logs, and other separate vegetation remaining after harvest which has no commercial value. Logging slash shall be treated by lopping and scattering the vegetation, by removal from the site or by piling and burning. Standards for lopping and scattering, abandonment, removal, or piling and burning, and procedures for the enforcement of those standards, shall be established by rules promulgated by the Division of Forestry pursuant to chapter 1-26.

Source: SL 1989, ch 187, § 1; SL 1990, ch 30, § 21.



§ 21-10-27 Abandonment of logging slash as public nuisance--Penalty.

21-10-27. Abandonment of logging slash as public nuisance--Penalty. The abandonment of untreated logging slash in a timber harvesting operation consisting of ten acres or more is a public nuisance. Abandonment of untreated logging slash in a timber harvesting operation of ten acres or more is a Class 1 misdemeanor.

Source: SL 1989, ch 187, § 2.



§ 21-10-28 Use or operation of sport shooting range.

21-10-28. Use or operation of sport shooting range. The use or operation of a sport shooting range may not be enjoined as a nuisance if the range is in compliance with those statutes, regulations, and ordinances that applied to the range and its operation at the time when the initial operation of the range commenced. The use or operation of a sport shooting range may not be enjoined as a nuisance due to any subsequent change in any local regulation or ordinance pertaining to the normal operation and use of sport shooting ranges. However, if the usage or design of the range results in a significant threat to human life or private habitations, a nuisance is constituted and an injunction may prescribe appropriate relief.

Source: SL 1999, ch 113, § 1; SL 2013, ch 104, § 1, eff. Mar. 21, 2013.



§ 21-10-28.1 Significant threat to human life or private habitations.

21-10-28.1. Significant threat to human life or private habitations. As used in § 21-10-28, a significant threat to human life or private habitations exists, if shots or ricochets from a sport shooting range not infrequently strike or pass over private property which is frequented by persons or where a private habitation exists. A significant threat to human life or private habitations continues to exist unless or until shooting protocols are altered and enforced or the shooting range is redesigned so that shots or ricochets no longer strike or pass over private property as described in this section.

Source: SL 2013, ch 104, § 2, eff. Mar. 21, 2013.



§ 21-10-29 Injunction not available to certain adversely affected property owners.

21-10-29. Injunction not available to certain adversely affected property owners. The use or operation of a sport shooting range may not be enjoined as a nuisance by a person who acquires title to real property adversely affected by the normal operation and use of a sport shooting range which commenced operation prior to the time the person acquired title.

Source: SL 1999, ch 113, § 2.



§ 21-10-30 Recovery based on negligence or willful or wanton misconduct not precluded.

21-10-30. Recovery based on negligence or willful or wanton misconduct not precluded. The provisions of §§ 21-10-28 to 21-10-34, inclusive, do not apply to any recovery for any act or omission relating to the operation or use of any sport shooting range based on negligence or willful or wanton misconduct.

Source: SL 1999, ch 113, § 3.



§ 21-10-31 Provisions inapplicable where substantial change in primary use has occurred.

21-10-31. Provisions inapplicable where substantial change in primary use has occurred. The provisions of §§ 21-10-28 to 21-10-34, inclusive, do not apply if there has been a substantial change in the primary use of a sport shooting range.

Source: SL 1999, ch 113, § 4.



§ 21-10-32 Regulation of sport shooting ranges not prohibited.

21-10-32. Regulation of sport shooting ranges not prohibited. Sections 21-10-28 to 21-10-34, inclusive, do not prohibit a local government from regulating the location and construction of sport shooting ranges after July 1, 1999.

Source: SL 1999, ch 113, § 5.



§ 21-10-33 Sport shooting range defined.

21-10-33. Sport shooting range defined. For the purposes of §§ 21-10-28 to 21-10-34, inclusive, a sport shooting range is an area designed and operated for the use of rifles, shotguns, or pistols as a means of silhouette, skeet, trap, black powder, or other sport shooting. A sport shooting range includes any shooting range located on public or private land or operated by a private entity or by a public entity, and includes a law enforcement shooting range.

Source: SL 1999, ch 113, § 6; SL 2013, ch 104, § 3, eff. Mar. 21, 2013.



§ 21-10-34 Prospective application of §§ 21-10-28 to 21-10-33.

21-10-34. Prospective application of §§ 21-10-28 to 21-10-33. The provisions of §§ 21-10-28 to 21-10-34, inclusive, apply prospectively and do not apply to any action filed before July 1, 1999.

Source: SL 1999, ch 113, § 7.






Chapter 10A - Remedies For Protection Of Environment [Transferred]

CHAPTER 21-10A

REMEDIES FOR PROTECTION OF ENVIRONMENT [TRANSFERRED]

[Transferred to Chapter 34A-10]



Chapter 11 - Revision Of Contracts

§ 21-11-1 Fraud or mistake as ground for revision.

21-11-1. Fraud or mistake as ground for revision. When through fraud or mutual mistake of the parties, or a mistake of one party which the other at the time knew or suspected, a written contract does not truly express the intention of the parties, it may be revised on the application of a party aggrieved so as to express that intention, so far as it can be done without prejudice to rights acquired by third persons, in good faith and for value.

Source: CivC 1877, § 2004; CL 1887, § 4637; RCivC 1903, § 2349; RC 1919, § 2020; SDC 1939 & Supp 1960, § 37.0601.



§ 21-11-2 Presumption of intent to make equitable agreement.

21-11-2. Presumption of intent to make equitable agreement. For the purpose of revising a contract it must be presumed that all the parties thereto intended to make an equitable and conscientious agreement.

Source: CivC 1877, § 2005; CL 1887, § 4638; RCivC 1903, § 2350; RC 1919, § 2021; Supreme Court Rule 563, 1939; SDC 1939 & Supp 1960, § 37.0603.



§ 21-11-3 Intent considered in revising instrument--Court not restricted by language.

21-11-3. Intent considered in revising instrument--Court not restricted by language. In revising a written instrument, the court may inquire what the instrument was intended to mean, and what were intended to be its legal consequences, and is not confined to the inquiry what the language of the instrument was intended to be.

Source: CivC 1877, § 2006; CL 1887, § 4639; RCivC 1903, § 2351; RC 1919, § 2022; Supreme Court Rule 562, 1939; SDC 1939 & Supp 1960, § 37.0602.



§ 21-11-4 Revision and specific enforcement in combined or separate proceedings.

21-11-4. Revision and specific enforcement in combined or separate proceedings. A contract may be revised and specifically enforced in one proceeding or in separate proceedings.

Source: CivC 1877, § 2007; CL 1887, § 4640; RCivC 1903, § 2352; RC 1919, § 2023; SDC 1939 & Supp 1960, § 37.0604.






Chapter 12 - Rescission Of Contracts

§ 21-12-1 Grounds for rescission.

21-12-1. Grounds for rescission. The rescission of a written contract may be adjudged on the application of a party aggrieved:

(1) In any of the cases mentioned in § 53-11-2;

(2) Where the contract is unlawful, for causes not apparent upon its face, and the parties were not equally in fault;

(3) When the public interest will be prejudiced by permitting it to stand.
Source: CivC 1877, § 2008; CL 1887, § 4641; RCivC 1903, § 2353; RC 1919, § 2024; SDC 1939 & Supp 1960, § 37.0701.



§ 21-12-2 Restoration to original condition required on rescission for mistake.

21-12-2. Restoration to original condition required on rescission for mistake. Rescission cannot be adjudged for mere mistake, unless the party against whom it is adjudged can be restored to substantially the same condition as if the contract had not been made.

Source: CivC 1877, § 2009; CL 1887, § 4642; RCivC 1903, § 2354; RC 1919, § 2025; SDC 1939 & Supp 1960, § 37.0702.



§ 21-12-3 Compensation required of plaintiff for rescission.

21-12-3. Compensation required of plaintiff for rescission. On adjudging the rescission of a contract, the court may require the party to whom such relief is granted to make any compensation to the other which justice may require.

Source: CivC 1877, § 2010; CL 1887, § 4643; RCivC 1903, § 2355; RC 1919, § 2026; SDC 1939 & Supp 1960, § 37.0703.






Chapter 13 - Cancellation Of Instruments

§ 21-13-1 Cancellation ordered on apprehension of injury--Invalidity apparent on face of instrument.

21-13-1. Cancellation ordered on apprehension of injury--Invalidity apparent on face of instrument. A written instrument, in respect to which there is a reasonable apprehension that if left outstanding it may cause serious injury to a person against whom it is void or voidable, may upon his application, be so adjudged and ordered to be delivered up or canceled; but if the invalidity is apparent upon its face or upon the face of another instrument necessary to its use in evidence it is not deemed capable of causing such injury.

Source: CivC 1877, §§ 2011, 2012; CL 1887, §§ 4644, 4645; RCivC 1903, §§ 2356, 2357; RC 1919, §§ 2027, 2028; SDC 1939 & Supp 1960, § 37.0801.



§ 21-13-2 Partial cancellation of instrument.

21-13-2. Partial cancellation of instrument. Where an instrument is evidence of different rights or obligations, it may be canceled in part and allowed to stand for the residue.

Source: CivC 1877, § 2013; CL 1887, § 4646; RCivC 1903, § 2358; RC 1919, § 2029; SDC 1939 & Supp 1960, § 37.0802.






Chapter 14 - Actions For Recovery Of Property

§ 21-14-1 Remedies available for recovery of property--Civil action to recover possession--Title and possessory actions combined.

21-14-1. Remedies available for recovery of property--Civil action to recover possession--Title and possessory actions combined. A person entitled to specific real or personal property by reason of a perfected title or a claim of title which ought to be perfected, may recover the same by any of the remedies provided by law and if no specific remedy is applicable, by a civil action according to the facts, and in such cases the judgment may provide for delivery of the possession by specifically commanding the person so to do, or by execution directing the proper peace officer to deliver such possession. Title may be perfected and possession ordered in the same action.

Source: CivC 1877, §§ 1991 to 1993; CL 1887, §§ 4624 to 4626; RCivC 1903, §§ 2336 to 2338; RC 1919, §§ 2007 to 2009; SDC 1939 & Supp 1960, § 37.3701.



§ 21-14-2 Order to permit entry for surveys in action involving real property--Liability for unnecessary injury to property.

21-14-2. Order to permit entry for surveys in action involving real property--Liability for unnecessary injury to property. The court in which an action is pending for the recovery of real property or for damages for an injury thereto, or a judge thereof, may, on motion, upon notice by either party, for good cause shown, grant an order allowing to such party the right to enter upon the property, and make survey and measurement thereof, and of any tunnels, shafts, or drifts thereon, for the purpose of the action, even though entry for such purpose has to be made through other lands belonging to parties to the action. The order must describe the property and a copy thereof must be served on the owner or occupant; and thereupon such party may enter upon the property, with necessary surveyors and assistants, and make such survey and measurements; but if any unnecessary injury be done to the property he is liable therefor.

Source: CCivP 1877, §§ 645, 646; CL 1887, §§ 5459, 5460; RCCivP 1903, §§ 685, 686; RC 1919, §§ 2861, 2862; SDC 1939 & Supp 1960, § 37.1520.



§ 21-14-3 Action to recover real property not prejudiced by alienation.

21-14-3. Action to recover real property not prejudiced by alienation. An action for the recovery of real property against a person in possession cannot be prejudiced by any alienation made by such person, either before or after the commencement of the action.

Source: CCivP 1877, § 648; CL 1887, § 5462; RCCivP 1903, § 688; RC 1919, § 2864; SDC 1939 & Supp 1960, § 37.1510.



§ 21-14-4 Plaintiff's right to recover real property terminated while action pending--Damages for withholding.

21-14-4. Plaintiff's right to recover real property terminated while action pending--Damages for withholding. In an action for the recovery of real property, where the plaintiff shows a right to recovery at the time the action was commenced, but it appears that his right has terminated during the pendency of the action, the verdict and judgment must be according to the fact, and the plaintiff may recover damages for withholding the property.

Source: CCivP 1877, § 640; CL 1887, § 5454; RCCivP 1903, § 680; RC 1919, § 2856; SDC 1939 & Supp 1960, § 37.1515.



§ 21-14-5 Compensation for improvements to real property made by defendant claiming in good faith.

21-14-5. Compensation for improvements to real property made by defendant claiming in good faith. In an action for the recovery of real property, upon which permanent improvements have been made by a defendant or intervener, or those under whom he claims, holding under color of title adversely to claim of plaintiff, or another defendant or intervener, in good faith, the value of such improvements must be allowed as a counterclaim by such defendant or intervener.

Source: CCivP 1877, § 641; CL 1887, § 5455; RCCivP 1903, § 681; RC 1919, § 2857; SDC 1939, § 37.1516; SL 1949, ch 140, § 1.



§ 21-14-6 Determination of title, removal of clouds and commissioner's conveyance on absence or refusal of defendant to convey real property.

21-14-6. Determination of title, removal of clouds and commissioner's conveyance on absence or refusal of defendant to convey real property. In all actions arising under chapter 21-41, in actions brought for the satisfaction of record of mortgages and other liens upon real property, and in actions for the specific performance of contracts relating to real property, whenever the defendant is not found within the jurisdiction of the court and service of summons therein is made by publication or personally without the state, or whenever any defendant refuses or neglects to make a conveyance or cancel an encumbrance pursuant to the judgment of the court, the court may, by its judgment, determine and establish the title to the property, remove all clouds therefrom, or appoint a commissioner to convey the property on behalf of such defendant.

Source: SL 1889, ch 111; RCCivP 1903, § 691; RC 1919, § 2871; SDC 1939 & Supp 1960, § 37.1509.






Chapter 15 - Claim And Delivery Of Personal Property

§ 21-15-1 Claim of immediate delivery permitted in action for possession of personal property--Time of claim.

21-15-1. Claim of immediate delivery permitted in action for possession of personal property--Time of claim. The plaintiff, in an action to recover the possession of personal property may, at the time of issuing the summons or at any time before answer, claim the immediate delivery of such property as provided in this chapter.

Source: CCivP 1877, § 176; CL 1887, § 4972; RCCivP 1903, § 184; RC 1919, § 2411; SDC 1939 & Supp 1960, § 37.3801.



§ 21-15-2 Contents of plaintiff's affidavit.

21-15-2. Contents of plaintiff's affidavit. When an immediate delivery is claimed, an affidavit must be made by the plaintiff or by someone on his behalf, stating:

(1) That the plaintiff is the owner of the property claimed, particularly describing it, or is lawfully entitled to the possession thereof, by virtue of a special property therein, the facts in respect to which shall be set forth;

(2) That the property is wrongfully detained by the defendant;

(3) The alleged cause of the detention thereof, according to his best knowledge, information, and belief;

(4) That the same has not been taken for a tax, assessment, or fine, pursuant to a statute, or seized under an execution or attachment against the property of the plaintiff, or, if so seized, that it is, by statute, exempt from such seizure;

(5) The actual value of the property.
Source: CCivP 1877, § 177; CL 1887, § 4973; RCCivP 1903, § 185; RC 1919, § 2412; Supreme Court Rule 594, 1939; SDC 1939 & Supp 1960, § 37.3802.



§ 21-15-3 Order to defendant to show cause against delivery of property to plaintiff--Procedure in hearing.

21-15-3. Order to defendant to show cause against delivery of property to plaintiff--Procedure in hearing. Upon filing the summons and complaint, and the affidavit pursuant to § 21-15-2, the judge of the court having jurisdiction shall by order, require cause to be shown at a specified time and place, after reasonable notice to the defendant, why the plaintiff should not have delivery of the property claimed. Except as inconsistent with the provisions of this chapter, chapter 15-6 shall apply to the conduct of the hearing.

Source: CCivP 1877, § 178; CL 1887, § 4974; RCCivP 1903, § 186; RC 1919, § 2413; Supreme Court Rule 594, 1939; SDC 1939 & Supp 1960, § 37.3802; SL 1973, ch 145, § 1.



§ 21-15-4 Undertaking required of plaintiff--Contents--Waiver.

21-15-4. Undertaking required of plaintiff--Contents--Waiver. Before possession of any property may be taken, there must be furnished a written undertaking with one or more sufficient sureties approved by the sheriff, or a cash deposit, in double the value as stated in the affidavit, securing return of the property to the defendant if return thereof be adjudged, and the payment to the defendant of any such sum as may, for any cause, be recovered against the plaintiff. The court may waive the undertaking if the ownership of the property is not in question and the plaintiff is or has been a tenant of the defendant.

Source: SDC 1939 & Supp 1960, § 37.3803; SL 1993, ch 170.



§ 21-15-5 Cash in lieu of undertaking deposited with clerk or judge--Terms of deposit.

21-15-5. Cash in lieu of undertaking deposited with clerk or judge--Terms of deposit. If cash is deposited it shall be with the clerk or a judge of the court having jurisdiction, and his receipt taken therefor and such deposit shall thereupon remain in the custody of the court until legal order of the court disposing of it, as security for all of the obligations of the party depositing it under this chapter, the same as if a written undertaking had been furnished specifically assuming said obligations.

Source: SDC 1939 & Supp 1960, § 37.3807.



§ 21-15-6 Seizure of property by sheriff--Safekeeping and delivery.

21-15-6. Seizure of property by sheriff--Safekeeping and delivery. Upon receipt of the affidavit, endorsement, undertaking, and order authorizing delivery specified in §§ 21-15-2 to 21-15-4, inclusive, the sheriff shall forthwith take the property described in the affidavit, if it be in the possession of the defendant or his agent, and retain it in his custody. He shall keep it in a safe place and deliver it to the party entitled thereto upon receiving his lawful fees and necessary expenses for keeping the same.

Source: CCivP 1877, § 185; CL 1887, § 4981; RCCivP 1903, § 193; RC 1919, § 2420; SDC 1939 & Supp 1960, § 37.3804; SL 1973, ch 145, § 2.



§ 21-15-7 Seizure of property kept in building.

21-15-7. Seizure of property kept in building. If the property, or any part thereof, be concealed in a building or enclosure, the sheriff shall publicly demand its delivery. If it be not forthwith delivered, he shall cause the building or enclosure to be broken open, and take the property into his possession and if necessary he may call to his aid the power of his county.

Source: CCivP 1877, § 184; CL 1887, § 4980; RCCivP 1903, § 192; RC 1919, § 2419; SDC 1939 & Supp 1960, § 37.3804.



§ 21-15-8 Papers served on defendant when property seized.

21-15-8. Papers served on defendant when property seized. The sheriff shall at the time of taking any property serve on the defendant a copy of the affidavit, endorsement, and undertaking or receipt for cash bond, and notice of levy showing the property taken by delivering the same to the defendant personally, if he can be conveniently found, or to his agent from whose possession the property is taken or if neither can be found, by leaving them at the usual place of abode of either, with some person of suitable age and discretion.

Source: CCivP 1877, § 179; CL 1887, § 4975; RCCivP 1903, § 187; RC 1919, § 2414; SDC 1939 & Supp 1960, § 37.3804.



§ 21-15-9 Defendant's exception to sufficiency of plaintiff's sureties--Failure to except as waiver.

21-15-9. Defendant's exception to sufficiency of plaintiff's sureties--Failure to except as waiver. The defendant may, within three days after the service of a copy of the affidavit and undertaking, give notice to the sheriff that he excepts to the sufficiency of the sureties. If he fail to do so, he shall be deemed to have waived all objection to them.

Source: CCivP 1877, § 180; CL 1887, § 4976; RCCivP 1903, § 188; RC 1919, § 2415; SDC 1939 & Supp 1960, § 37.3807.



§ 21-15-10 Justification by plaintiff's sureties--Responsibility of sheriff--Exceptions waive right to retain property.

21-15-10. Justification by plaintiff's sureties--Responsibility of sheriff--Exceptions waive right to retain property. When the defendant excepts, the sureties shall justify on notice as set out in §§ 21-15-10.1 to 21-15-10.4, inclusive. The sheriff shall be responsible for the sufficiency of the sureties, until the objection to them is either waived as above provided, or until they shall justify, or new sureties shall be substituted and justify. If the defendant except to the sureties, he cannot retain the property, as provided in § 21-15-12.

Source: CCivP 1877, § 180; CL 1887, § 4976; RCCivP 1903, § 188; RC 1919, § 2415; SDC 1939 & Supp 1960, § 37.3807; SL 1984, ch 159, § 1.



§ 21-15-10.1 Notice of justification--Additional surety--Time and place of hearing.

21-15-10.1. Notice of justification--Additional surety--Time and place of hearing. On receipt of notice the sheriff or defendant shall, within ten days thereafter, give to the plaintiff by whom the surety is subscribed, or to plaintiff's attorney, notice of the justification of surety. In case additional surety is given there shall be a new undertaking in the form prescribed. The notice shall specify a time not less than five nor more than ten days after service thereof and a place within the county where the action is pending, where hearing on the justification will be held, and that it will be held before the judge of the court, naming him, within such county.

Source: SL 1984, ch 159, § 2.



§ 21-15-10.2 Appearance and examination of sureties.

21-15-10.2. Appearance and examination of sureties. For the purpose of justification, each of the sureties shall appear before the judge at the time and place mentioned in the notice, and may be examined on oath on the part of the defendant or the sheriff, or both, touching his sufficiency, in such manner as the judge, in his discretion, may think proper.

Source: SL 1984, ch 159, § 3.



§ 21-15-10.3 Allowance by judge--Effect.

21-15-10.3. Allowance by judge--Effect. If the judge finds the surety sufficient, he shall endorse his allowance thereon, and cause it to be filed with the clerk; and the sheriff thereupon shall be exonerated from liability.

Source: SL 1984, ch 159, § 4.



§ 21-15-10.4 Costs of justification.

21-15-10.4. Costs of justification. The costs of the justification shall be paid by the plaintiff if the same is found not sufficient, but if sufficient, then the defendant shall pay the costs of the justification. The costs of such justification shall be taxed by the court as other costs are taxed.

Source: SL 1984, ch 159, § 5.



§ 21-15-11 Qualifications and justification of plaintiff's sureties.

21-15-11. Qualifications and justification of plaintiff's sureties. The qualifications of sureties and their justification shall be as prescribed in § 21-15-11.1, except that one personal surety, or a surety company authorized to do business in this state, or a cash deposit, shall be sufficient.

Source: CCivP 1877, § 183; CL 1887, § 4979; RCCivP 1903, § 191; RC 1919, § 2418; SDC 1939 & Supp 1960, § 37.3807; SL 1984, ch 159, § 6.



§ 21-15-11.1 Qualifications of bail.

21-15-11.1. Qualifications of bail. The qualifications of bail are as follows:

(1) Each of them shall be a resident and freeholder within the State of South Dakota;

(2) They shall each be worth double the amount of the undertaking, exclusive of property exempt from execution; but the court may allow more than one surety to justify severally in amounts less than that of the undertaking, if the whole justification is equivalent to that of two sufficient sureties.
Source: SL 1984, ch 159, § 7.



§ 21-15-12 Defendant's undertaking or deposit to retain possession--Terms.

21-15-12. Defendant's undertaking or deposit to retain possession--Terms. At any time before delivery of the property to the plaintiff, the defendant may, if he does not except to the sureties of the plaintiff, require the return thereof, upon giving to the sheriff a written undertaking, or receipt for cash deposit, as in this chapter provided, in amount and sufficiency as required on the undertaking of the plaintiff for the immediate delivery, and securing the plaintiff for delivery of the property if such delivery be adjudged and for the payment to the plaintiff of such sum as may for any cause be recovered against the defendant.

Source: CCivP 1877, § 181; CL 1887, § 4977; RCCivP 1903, § 189; RC 1919, § 2416; SDC 1939 & Supp 1960, § 37.3806.



§ 21-15-13 Justification by defendant's sureties and delivery of property--Responsibility of sheriff--Delivery to plaintiff on failure to justify.

21-15-13. Justification by defendant's sureties and delivery of property--Responsibility of sheriff--Delivery to plaintiff on failure to justify. The defendant's sureties, upon a notice to the plaintiff of not less than two nor more than six days, shall justify in the same manner as upon bail on arrest; upon such justification the sheriff shall deliver the property to the defendant. The sheriff shall be responsible for the sufficiency of the defendant's sureties until they justify, or until justification is completed or expressly waived, and may retain the property until that time; but if they, or others in their place, fail to justify at the time and place appointed, he shall deliver the property to the plaintiff.

Source: CCivP 1877, § 182; CL 1887, § 4978; RCCivP 1903, § 190; RC 1919, § 2417; SDC 1939 & Supp 1960, § 37.3807.



§ 21-15-14 Delivery of property to plaintiff if return not required by defendant.

21-15-14. Delivery of property to plaintiff if return not required by defendant. If a return of the property be not required pursuant to § 21-15-12 within three days after the taking and service of papers on defendant, it shall be delivered to the plaintiff unless claimed in the meantime by a third person in the manner provided by this chapter.

Source: CCivP 1877, § 181; CL 1887, § 4977; RCCivP 1903, § 189; RC 1919, § 2416; SDC 1939 & Supp 1960, § 37.3806.



§ 21-15-15 Notice to sheriff of third-party claim to property--Indemnity required of plaintiff.

21-15-15. Notice to sheriff of third-party claim to property--Indemnity required of plaintiff. If the property taken be claimed by any other person than the defendant or his agent, and such person shall make affidavit of his title thereto and right to the possession thereof, stating the grounds of such right and title, and serve the same upon the sheriff, the sheriff shall not be bound to keep the property or deliver it to the plaintiff, unless the plaintiff, on demand of him or his agent, shall indemnify the sheriff against such claim by an undertaking or deposit, in amount and sufficiency as required in the original affidavit for the delivery. No claim to such property by any other person than the defendant or his agent shall be valid against the sheriff, unless made as aforesaid; and notwithstanding such claim, when so made, he may retain the property a reasonable time to demand such indemnity.

Source: CCivP 1877, § 186; CL 1887, § 4982; RCCivP 1903, § 194; RC 1919, § 2421; SDC 1939 & Supp 1960, § 37.3805.



§ 21-15-16 Sheriff's report of proceedings--Papers attached--Contempt and amercement or civil action for failure or neglect.

21-15-16. Sheriff's report of proceedings--Papers attached--Contempt and amercement or civil action for failure or neglect. Within twenty days after taking the property, the sheriff shall make a verified report of his proceedings in taking and disposing of it, and file the same together with the original affidavit, order authorizing delivery, undertaking, or receipt, and a copy of his notice of levy, with the clerk of the court in which the action is pending.

The failure or neglect of the sheriff to make such verified report of his proceedings and file the same in the office of the clerk with the other documents above specified in the manner and within the time above required shall not however void his proceedings under the affidavit and endorsement but shall render him liable to punishment by the court as for contempt and liable by amercement or civil action to any person thereby injured in like manner as is provided with reference to writs, warrants and executions by § 15-18-44.

Source: CCivP 1877, § 187; CL 1887, § 4983; RCCivP 1903, § 195; RC 1919, § 2422; Supreme Court Rule 595, 1939; SDC 1939, § 37.3808; SL 1951, ch 196; SL 1973, ch 145, § 3.






Chapter 16 - Forcible Entry And Detainer

§ 21-16-1 Grounds for maintenance of action.

21-16-1. Grounds for maintenance of action. An action of forcible entry and detainer, or of detainer only, is maintainable:

(1) If a party has by force, intimidation, fraud, or stealth, entered upon the prior actual possession of real property or the occupied structure of another, and detains the same;

(2) If a party, after entering peaceably upon real property or an occupied structure, turns out by force, threats, or menacing conduct, the party in possession;

(3) If a party by force or by menaces and threats of violence unlawfully holds and keeps the possession of any real property, or occupied structure, whether the same was acquired peaceably or otherwise;

(4) If a lessee in person or by subtenants holds over after the termination of his lease or expiration of his term, or fails to pay his rent for three days after the same shall be due;

(5) If a party continues in possession after a sale of the real property or occupied structure under mortgage, execution, order, or any judicial process, after the expiration of the time fixed by law for redemption, and after the execution and delivery of a deed or instrument of ownership;

(6) If a party continues in possession after a judgment in partition, or after a sale under an order or decree of a circuit court;

(7) If a lessee commits waste upon the leased premises, or does or fails to perform any act which, under the terms of the lease operates to terminate the same.

The term, occupied structure, used in this chapter is defined in subdivision 22-1-2(28).

Source: SDC 1939 & Supp 1960, § 37.3902; SL 1992, ch 156, § 1.



§ 21-16-2 Notice to quit required before commencement of proceedings--Service and return.

21-16-2. Notice to quit required before commencement of proceedings--Service and return. In all cases arising under subdivisions 21-16-1(4), (5), and (6), three days' written notice to quit must be given to the lessee, subtenant, or party in possession, before proceedings can be instituted, and may be served and returned in like manner as a summons is served and returned. On the second service attempt, at least six hours after the previous service attempt, the notice to quit may be posted in a conspicuous place on the property, and also delivered to a person there residing, if such person can be found; and also sent by first class mail addressed to the tenant at the place where the property is situated.

Source: JustC 1877, § 35; CL 1887, § 6074; RJustC 1903, § 45; RC 1919, § 2172; SDC 1939 & Supp 1960, § 37.3903; SL 1986, ch 173.



§ 21-16-3 Jurisdiction of courts.

21-16-3. Jurisdiction of courts. Any circuit court or magistrate court presided over by a magistrate judge has jurisdiction in any case of forcible entry and detainer, or of detainer only, of real property or an occupied structure within its county.

Source: SDC 1939 & Supp 1960, § 37.3901; SL 1974, ch 153, § 38; SL 1992, ch 156, § 2.



§ 21-16-4 Joinder of actions.

21-16-4. Joinder of actions. An action under the provisions of this chapter cannot be brought in connection with any other except for rents and profits or damages but the plaintiff may bring separate actions for the same if he so desire.

Source: SL 1881, ch 87, § 2; CL 1887, § 6080; RJustC 1903, § 51; RC 1919, § 2178; Supreme Court Rule 596, 1939; SDC 1939 & Supp 1960, § 37.3906.



§ 21-16-5 Survival of cause despite death of plaintiff.

21-16-5. Survival of cause despite death of plaintiff. The legal representative of a person who might have been plaintiff, if alive, may bring an action under this chapter after his death.

Source: JustC 1877, § 36; CL 1887, § 6075; RJustC 1903, § 46; RC 1919, § 2173; SDC 1939 & Supp 1960, § 37.3904.



§ 21-16-6 Verified complaint required--Service with summons--Procedure as in other actions.

21-16-6. Verified complaint required--Service with summons--Procedure as in other actions. The complaint must be in writing and verified by the plaintiff or his agent or signed by his attorney, and served with a summons, and the procedure, except as otherwise provided, shall be the same as in other actions in the court where the action is pending.

Source: JustC 1877, § 37; CL 1887, § 6076; RJustC 1903, § 47; RC 1919, § 2174; SDC 1939 & Supp 1960, § 37.3905.



§ 21-16-7 Time allowed for appearance by defendant--Undertaking required for adjournment.

21-16-7. Time allowed for appearance by defendant--Undertaking required for adjournment. The time for appearance and pleading shall be four days from the time of service on the defendant, and no adjournment or continuance shall be made for more than five days, unless the defendant applying therefor shall give an undertaking to the plaintiff with good and sufficient surety to be approved by the court, conditioned for the payment of the rent that may accrue, together with costs if judgment be rendered against the defendant.

Source: JustC 1877, § 38; CL 1887, § 6077; RJustC 1903, § 48; RC 1919, § 2175; Supreme Court Rule 597, 1939; SDC 1939, § 37.3907; Court Rule adopted September 29, 1945.



§ 21-16-8 Time action brought on for trial--Special venire in jury cases.

21-16-8. Time action brought on for trial--Special venire in jury cases. An action under this chapter may be brought on for trial upon two days' notice after issue is joined. If a jury trial be demanded and no jury is in attendance on the day the action is noticed for trial, the court shall cause a special venire to issue as in cases where extra jurors are required, and proceed to impanel a jury and try the action as in other civil cases.

Source: SL 1907, ch 191, § 20; SL 1909, ch 176, § 7; SL 1911, ch 196, § 6; SL 1913, ch 278, § 4; RC 1919, § 2246; Supreme Court Rule 597, 1939; SDC 1939, § 37.3907; Court Rule Adopted September 29, 1945.



§ 21-16-9 Certification to circuit court of title and boundary questions raised in magistrate court.

21-16-9. Certification to circuit court of title and boundary questions raised in magistrate court. If the title to or boundary of the real property or the title to an occupied structure in any wise comes in question, in magistrate court, the case shall be certified to the circuit court as provided by rule of the Supreme Court.

Source: 1939 & Supp 1960, § 37.3905; SL 1974, ch 153, § 39; SL 1992, ch 156, § 3.



§ 21-16-10 Judgment for plaintiff--Elements included.

21-16-10. Judgment for plaintiff--Elements included. If the finding of the court or the verdict of the jury be in favor of the plaintiff, the judgment shall be for the delivery of possession to the plaintiff, and for rents and profits or damages, where the same are claimed in the complaint, and for costs.

Source: SL 1881, ch 87, § 1; CL 1887, § 6078; RJustC 1903, § 49; RC 1919, § 2176; SDC 1939 & Supp 1960, § 37.3908.



§ 21-16-11 Attorney fees taxed as costs.

21-16-11. Attorney fees taxed as costs. In any case of forcible entry and detainer, or detainer only, the court may tax as a part of the costs in the case, to the prevailing party, reasonable attorney fees, whether a trial is had or not, if prevailing party is represented by a licensed attorney.

Source: SL 1883, ch 51, § 1; CL 1887, § 6079; RJustC 1903, § 50; RC 1919, § 2177; SDC 1939 & Supp 1960, § 37.3909; SL 2000, ch 95, § 1.



§ 21-16-12 Time of serving execution.

21-16-12. Time of serving execution. No execution for possession can be served except in the daytime.

Source: SL 1881, ch 87, § 2; CL 1887, § 6080; RJustC 1903, § 51; RC 1919, § 2178; SDC 1939 & Supp 1960, § 37.3908.






Chapter 17 - Attachment Of Property [Repealed]

CHAPTER 21-17

ATTACHMENT OF PROPERTY [REPEALED]

[Repealed by SL 1983, ch 168, § 33]



Chapter 17A - Attachment Of Property

§ 21-17A-1 Attachment by creditor.

21-17A-1. Attachment by creditor. A creditor may attach the property of his debtor, in the cases, upon the conditions, and in the manner prescribed in this chapter.

Source: SL 1983, ch 168, § 1.



§ 21-17A-2 Issuance and direction of writ--Contents.

21-17A-2. Issuance and direction of writ--Contents. A writ of attachment shall be issued on the request of a plaintiff any time after a summons and a complaint is filed but before final judgment. It shall be directed to the sheriff or constable of a county in which property of the defendant is supposed to be, and shall require him to attach all the property of the defendant within his county or so much thereof as may be sufficient to satisfy the plaintiff's demand, together with costs and expenses. It shall be in the name of the court and be sealed with its seal and signed by its judge.

Source: SL 1983, ch 168, § 2.



§ 21-17A-3 Affidavit required for execution in debt action--Contents.

21-17A-3. Affidavit required for execution in debt action--Contents. Before a writ of attachment for a debt may be executed, the plaintiff or someone on his behalf shall make and attach thereto an affidavit, stating that the defendant is indebted to the plaintiff in a sum exceeding fifty dollars, specifying the amount above all setoffs, and that the debt is due upon express or implied contract or upon a judgment, and that the affiant knows or has good reason to believe any of the following:

(1) The defendant is absent from this state, or is concealed here so that summons cannot be served on him;

(2) The defendant has disposed of or concealed or is about to dispose of or conceal his property or some part thereof with intent to defraud his creditors;

(3) The defendant has removed or is about to remove property from this state with intent to defraud his creditors;

(4) The defendant fraudulently incurred the obligation respecting which the action is brought;

(5) The defendant is not a resident of this state;

(6) The defendant is a foreign corporation, or, if domestic, that no officer or agent thereof on whom to serve the summons exists or resides in this state or can be found;

(7) The action is against a defendant as principal on an official bond to recover money due the state or to some political subdivision thereof, or that the action is against the defendant as principal upon a bond or other instrument given as evidence of debt for or to secure the payment of money embezzled or misappropriated by the defendant as an officer of the state or of a political subdivision thereof;

(8) The action is against a defendant to recover purchase money for personal property sold to the defendant, in which case the property shall be specifically described, if one of the conditions under subdivision (1), (5), or (9) of this section and one of the conditions under subdivision (2) or (3) of this section is also alleged;

(9) The defendant is about to remove his residence from the county where he resides with the intention of permanently changing it and fails or neglects on demand to give security for the debt upon which the action is commenced;

(10) The action is against the owner of any motor vehicle for damages alleged to have been caused by the negligence of such owner or his duly authorized agent, the motor vehicle alleged to have been driven, occupied or owned by a negligent driver or owner thereof, at the time of such accident, may be attached, if one of the conditions under subdivision (1) or (5) of this section and one of the conditions under subdivision (2) or (3) of this section is also alleged.
Source: SL 1983, ch 168, § 3.



§ 21-17A-4 Affidavit required for execution in tort action--Contents.

21-17A-4. Affidavit required for execution in tort action--Contents. Before a writ of attachment may be executed in a tort action, the plaintiff or someone on his behalf shall make and attach thereto an affidavit, stating that a cause of action in tort exists in favor of the plaintiff and against the defendant, that the damages sustained exceed fifty dollars specifying the amount claimed and either:

(1) The defendant is not a resident of this state; or that his residence is unknown and cannot with due diligence be ascertained; or

(2) The defendant is a foreign corporation.
Source: SL 1983, ch 168, § 4.



§ 21-17A-5 Action and writ on demand not due--Grounds--Affidavit--Bond--Damages and costs for defendant.

21-17A-5. Action and writ on demand not due--Grounds--Affidavit--Bond--Damages and costs for defendant. An action may be maintained and a writ of attachment issued on a demand not yet due in any case mentioned in § 21-17A-3 or 21-17A-4, except the cases mentioned in subdivision 21-17A-3(5), (6), or (7) and the same proceedings in the action shall be had and the same affidavit shall be required as in actions upon matured demands except that the affidavit shall state that the debt is to become due. The bond specified in § 21-17A-7 shall be for three times the amount demanded. In case an attachment is issued before the maturity of the debt and a defense to such attachment is sustained the court shall render a judgment for damages and costs against the plaintiff.

Source: SL 1983, ch 168, § 5.



§ 21-17A-6 Amendment of affidavit.

21-17A-6. Amendment of affidavit. The affidavit required by §§ 21-17A-3 to 21-17A-5, inclusive, may be amended any time before the trial by the substitution of a new affidavit containing allegations of facts existing at the time of making the former affidavit.

Source: SL 1983, ch 168, § 6.



§ 21-17A-7 Bond required of plaintiff--Amount--Terms--Affidavit of surety--Exemption of state and subdivisions.

21-17A-7. Bond required of plaintiff--Amount--Terms--Affidavit of surety--Exemption of state and subdivisions. Before a writ of attachment may be executed, a bond on the part of the plaintiff in the sum of at least five hundred dollars executed by sufficient surety shall be delivered to the sheriff or constable, to the effect that if the defendant recover judgment the plaintiff shall pay all costs that may be awarded to the defendant and all damages which he may sustain by reason of the attachment. The affidavit of the surety annexed to the bond shall state that he is a resident of this state and worth double the sum specified in the bond in property above his debts and exclusive of property exempt from execution. No bond is necessary if the state or a political subdivision is the plaintiff.

Source: SL 1983, ch 168, § 7.



§ 21-17A-8 Additional security--Application by defendant--Joint sureties.

21-17A-8. Additional security--Application by defendant--Joint sureties. If a defendant is not satisfied with the amount specified in the bond or with the surety he may, upon five days' notice to the plaintiff, apply to a judge for additional security. The judge may require the plaintiff to give and file another bond, to be approved by him, in such sum as he may deem proper, not exceeding the appraised value of the property attached. The surety shall justify as provided in § 21-17A-7, but if there is more than one surety they may be accepted if they are jointly responsible for the required sum.

Source: SL 1983, ch 168, § 8.



§ 21-17A-9 Return--Papers filed--Time allowed.

21-17A-9. Return--Papers filed--Time allowed. The sheriff or constable executing the writ shall return thereon all his proceedings and shall file the writ, affidavit and bond with the clerk of the court within ten days from receipt of the bond.

Source: SL 1983, ch 168, § 9.



§ 21-17A-10 Service on defendant--Appraisal--Inventory--Lien created--Multiple writs executed on same property.

21-17A-10. Service on defendant--Appraisal--Inventory--Lien created--Multiple writs executed on same property. The sheriff or constable shall without delay serve copies of the writ, affidavit and bond on the defendant in the same manner as the summons. In the case of a nonresident or a foreign corporation, the sheriff or constable shall serve such copies on any agent of the defendant in the county, if any are known to him. He shall cause all real and personal property or so much thereof as shall satisfy the writ to be appraised by two disinterested residents of the county, who shall be first sworn by him to make a true appraisal. The appraisal shall be signed by them and the appraisal and inventory shall be returned with the writ. Copies of the appraisal and inventory shall be served on the defendant. Service of the writ, affidavit and bond in the foregoing manner shall create a lien in favor of the attaching party, perfected without further action, for the amount of the plaintiff's or attaching party's demand, together with costs and expenses.

If two or more writs against the same defendant are executed on the same property, an inventory and appraisal shall be made for only one of the actions, and the sheriff or constable shall endorse on the copy served on the defendant in the other action a notice that the property attached is the property attached in the action in which the inventory and appraisal are made, giving the title of such action; and such officer shall state in his return the fact of such endorsement.

Source: SL 1983, ch 168, § 10.



§ 21-17A-11 Seizure of property.

21-17A-11. Seizure of property. At the time of service of a writ of attachment, the sheriff or constable shall seize, in his county, so much of the property of the defendant as will satisfy the demand of the plaintiff with costs and expenses.

Source: SL 1983, ch 168, § 11.



§ 21-17A-12 Real property attached by filing.

21-17A-12. Real property attached by filing. To attach real estate, the sheriff or constable shall file, in the office of the register of deeds, a copy of the writ with his certificate that by virtue of the original writ he has attached all the interest of the named defendant in such real estate, describing the property.

Source: SL 1983, ch 168, § 12.



§ 21-17A-13 Property subject to attachment--Personal property.

21-17A-13. Property subject to attachment--Personal property. All the property of the defendant, not exempt from execution, may be attached. Personal property shall be attached as upon an execution and the provisions respecting the levy of an execution thereon are applicable to an attachment.

Source: SL 1983, ch 168, § 13.



§ 21-17A-14 Indemnification--Officer requiring.

21-17A-14. Indemnification--Officer requiring. If there is reasonable doubt as to the ownership of property or as to its liability to be attached, the sheriff or constable may require sufficient security from the plaintiff to indemnify him for attaching such property.

Source: SL 1983, ch 168, § 14.



§ 21-17A-15 Sale of attached property--Grounds--Proceeds held in lieu of property.

21-17A-15. Sale of attached property--Grounds--Proceeds held in lieu of property. If any property taken on a writ of attachment is likely to depreciate in value before the end of the action or if the keeping thereof could cause much loss or expense, the court or a judge may order it sold in such manner as the best interests of the parties demand, and the money realized shall be held by the sheriff or constable in lieu of the property sold.

Source: SL 1983, ch 168, § 15.



§ 21-17A-16 Keeping of property by officer--Collections--Legal proceedings.

21-17A-16. Keeping of property by officer--Collections--Legal proceedings. The sheriff or constable shall keep the property seized by him and the proceeds of such as shall have been sold to answer any judgment which may be recovered in such action; and shall, subject to the direction of the court or judge, collect and receive into his possession all the debts, credits and effects of the defendant. The sheriff or constable may also take such legal proceedings, either in his own name or in the name of the defendant, as may be necessary for that purpose and discontinue the same at such times and on such terms as the court or judge may direct.

Source: SL 1983, ch 168, § 16.



§ 21-17A-17 Defendant's bond for release from attachment--Justification of sureties.

21-17A-17. Defendant's bond for release from attachment--Justification of sureties. The defendant may, at any time before judgment, deliver to the sheriff or constable who attached his property a corporate surety bond or a bond executed by two sureties, to the effect that they shall, on demand, pay to the plaintiff the amount of the judgment, with all costs, that may be recovered against the defendant in the action, not exceeding the sum specified in the bond with interest. The bond shall be in the amount alleged by the plaintiff to be due. The sureties shall justify as provided in § 21-17A-7, and may be accepted if they are jointly responsible for the required sum.

Source: SL 1983, ch 168, § 17.



§ 21-17A-18 Copy of defendant's bond to plaintiff--Objection to sureties--Responsibility of officer.

21-17A-18. Copy of defendant's bond to plaintiff--Objection to sureties--Responsibility of officer. The sheriff or constable shall without delay give the plaintiff a copy of the bond received pursuant to § 21-17A-17 with notice of the time when the same was delivered to him. The plaintiff shall, within three days thereafter, give notice to the sheriff or constable that he objects to the sureties or he waives all objections to them. If the plaintiff objects, the sureties shall justify as provided in § 21-17A-7. The sheriff or constable is responsible for the sufficiency of the sureties and may retain possession of the attached property until they justify, or until the objection is waived. Thereafter, the sheriff or constable shall deliver the property attached to the defendant. If real estate is attached, the sheriff or constable shall file a certificate of the discharge thereof in the office of the register of deeds. If judgment is for the plaintiff, all his costs and disbursements on the attachment shall be included in the judgment.

Source: SL 1983, ch 168, § 18.



§ 21-17A-19 Modification of writ--Notice of motion--Combining motions.

21-17A-19. Modification of writ--Notice of motion--Combining motions. The court may, at any time before the trial of the action or a release of the property under § 21-17A-18, modify the writ of attachment for irregularity or other sufficient cause, on three days' notice of motion. The motion therefor may be combined with a motion to increase the plaintiff's security under § 21-17A-8.

Source: SL 1983, ch 168, § 19.



§ 21-17A-20 Motion to quash writ and release property--Service of notice of motion.

21-17A-20. Motion to quash writ and release property--Service of notice of motion. A defendant whose property has been attached pursuant to a writ issued under this chapter may, on three days' notice of motion, apply for an order that the writ of attachment be quashed, and any property levied on pursuant to the writ be released. The application shall be made by filing with the court and serving on the plaintiff a notice of motion.

Source: SL 1983, ch 168, § 20.



§ 21-17A-21 Contents of notice of motion--Affidavit--Grounds.

21-17A-21. Contents of notice of motion--Affidavit--Grounds. The notice of motion shall state the grounds on which the motion is based and shall be accompanied by an affidavit supporting any factual issues raised and points and authorities supporting any legal issues raised. It is not grounds to set aside an order that the plaintiff would not have suffered great or irreparable injury if issuance of the writ had been delayed until the matter could have been heard on notice.

Source: SL 1983, ch 168, § 21.



§ 21-17A-22 Hearing on motion--Order of court.

21-17A-22. Hearing on motion--Order of court. At the hearing on the motion, the court shall determine whether the plaintiff is entitled to the writ of attachment. If the court finds that the plaintiff is not entitled to the writ, it shall order the writ quashed, and any property levied on pursuant to the writ released.

Source: SL 1983, ch 168, § 22.



§ 21-17A-23 Basis of determination--Additional evidence--Continuance.

21-17A-23. Basis of determination--Additional evidence--Continuance. The court's determinations shall be made upon the basis of the pleadings and other papers in the record; but upon good cause shown, the court may receive and consider at the hearing additional evidence, oral or documentary, and additional points and authorities, or it may continue the hearing for the production of such additional evidence or points and authorities.

Source: SL 1983, ch 168, § 23.



§ 21-17A-24 Priority of hearing on motion to quash.

21-17A-24. Priority of hearing on motion to quash. The hearing provided for in § 21-17A-22 shall take precedence over all other civil matters on the calendar except older matters of the same character.

Source: SL 1983, ch 168, § 24.



§ 21-17A-25 Findings and order of court on hearing--Costs taxed--Damages assessed at trial.

21-17A-25. Findings and order of court on hearing--Costs taxed--Damages assessed at trial. If the court finds for the defendant on a motion pursuant to § 21-17A-20, the judge presiding shall tax the defendant's costs for the hearing, and an order shall be entered dismissing the writ or that the property attached be delivered to the defendant; and the jury or the court shall, on the trial of the action or thereafter, assess the damages sustained by the defendant by reason of the taking and detention or sale of the property attached or by reason of any injury thereto. The same, together with the costs so taxed, shall be a setoff to the plaintiff's demand, and if in excess of it, or the plaintiff fails to recover, the defendant shall have judgment for the amount due. If the court on the hearing held pursuant to § 21-17A-22 finds for the plaintiff, the judge shall tax the plaintiff's costs for the trial, and the amount so taxed shall, if he recovers, be taxed by the clerk as disbursement in the action. If the defendant or his assignee recovers judgment in the action, the costs and the judgment shall be offset.

Source: SL 1983, ch 168, § 25.



§ 21-17A-26 Judgment for damages to defendant.

21-17A-26. Judgment for damages to defendant. If the defendant prevails in the action or if the action is discontinued, he shall have judgment for the damages sustained by him for any damages to his property by reason of the taking and detention or sale.

Source: SL 1983, ch 168, § 26.



§ 21-17A-27 Delivery of property on judgment for defendant--Action on plaintiff's bond.

21-17A-27. Delivery of property on judgment for defendant--Action on plaintiff's bond. If the defendant recovers judgment, all the money or property held by any writ of attachment shall be delivered to him, subject to the plaintiff's rights on appeal, and he may maintain an action on the plaintiff's bond for the assessed damages sustained by reason of the writ of attachment. Upon the entry of final judgment in favor of the defendant or on satisfaction of a plaintiff's judgment, if real estate was attached, the fact of such judgment or satisfaction shall be recorded by the prevailing party with the register of deeds in any county in which attached lands are situated.

Source: SL 1983, ch 168, § 27; SL 1987, ch 162.



§ 21-17A-28 Satisfaction of judgment for plaintiff--Delivery of remaining property.

21-17A-28. Satisfaction of judgment for plaintiff--Delivery of remaining property. If a plaintiff recovers judgment in the action, the sheriff or constable shall satisfy the same out of the property attached, if sufficient therefor:

(1) By paying all money attached or received on sales of property, or on any debts or credits, or so much thereof as shall be necessary to the plaintiff;

(2) By selling, under such execution as may be issued on such judgment, so much of the attached property, real or personal, as is necessary to satisfy the unpaid balance, according to the provisions regulating sales upon execution, except as provided in subdivision (4) of this section;

(3) If any of the attached property belonging to the defendant is not in the sheriff's or constable's hands, without having been sold or converted into money, by repossessing the same, and for that purpose, the sheriff or constable has the same authority which he had to seize the same under the writ of attachment. Any person who intentionally conceals or withholds such property from the sheriff or constable is liable to double damages at the suit of the party injured;

(4) Until the judgment against the defendant has been paid, the sheriff or constable shall collect the evidences of debt that may have been seized or attached by virtue of the writ of attachment, and prosecute any bond he may have taken in the course of such proceedings, and apply the proceeds thereof to the payment of the judgment and costs. When the judgment and all costs of the proceedings have been paid, the sheriff or constable, upon reasonable demand, shall deliver the residue of the property attached, or the proceeds thereof, to the defendant.
Source: SL 1983, ch 168, § 28.



§ 21-17A-29 Plaintiff prosecuting actions officer authorized to bring--Indemnification of officer.

21-17A-29. Plaintiff prosecuting actions officer authorized to bring--Indemnification of officer. The actions authorized by this chapter to be brought by a sheriff or constable may be prosecuted by the plaintiff or under his direction, upon the delivery by him to the sheriff or constable of an undertaking, with two sufficient sureties, to the effect that the plaintiff shall indemnify him for all damages, costs and expenses thereon not exceeding five hundred dollars in any one action. The sureties shall, if required by the sheriff or constable, justify by making an affidavit that each is worth double the amount of the penalty named in the undertaking over and above all debts and exemptions.

Source: SL 1983, ch 168, § 29.



§ 21-17A-30 Death of defendant--Satisfaction of judgment for plaintiff.

21-17A-30. Death of defendant--Satisfaction of judgment for plaintiff. If a defendant whose property is attached dies and the judgment is in favor of the plaintiff, the property attached shall be applied to the payment of the judgment and execution may be issued on the judgment and satisfied out of the attached property in the same manner as if the defendant were living.

Source: SL 1983, ch 168, § 30.



§ 21-17A-31 Third party's property--Application for release.

21-17A-31. Third party's property--Application for release. Any person not a party to the action, whose property is attached, may, at any time, either before or after judgment, be made a party on his application for the purpose of removing or discharging the attachment. The court may grant such summary relief as shall be just, and may in proper cases try appropriate issues by jury.

Source: SL 1983, ch 168, § 31.



§ 21-17A-32 Injunction not precluded.

21-17A-32. Injunction not precluded. Nothing in this chapter precludes the granting of relief pursuant to chapter 21-8.

Source: SL 1983, ch 168, § 32.






Chapter 18 - Garnishment Of Debts And Property

§ 21-18-1 Actions or small claims proceedings in which garnishment available--Persons and agencies subject to garnishment.

21-18-1. Actions or small claims proceedings in which garnishment available--Persons and agencies subject to garnishment. In any action or small claims proceeding to recover damages founded upon contract, express or implied, or pursuant to judgment or decree, any creditor is entitled to proceed by garnishment in any court having jurisdiction of the subject of the action, against any person, as defined in § 15-7-1, including the state and any municipal or public corporation, and including any corporation organized or authorized to be organized by or under the laws of any state or of the United States, which has the power to sue or be sued who shall be indebted to or have any property, real or personal, in its possession or under its control belonging to such creditor's debtor, in the cases, upon the conditions, and in the manner prescribed in this chapter.

Source: SDC 1939, § 37.2801; SL 1939, ch 143; SL 1990, ch 157, § 1; SL 2001, ch 107, § 1.



§ 21-18-2 Plaintiff and defendant defined.

21-18-2. Plaintiff and defendant defined. The term, plaintiff, is used in this chapter to include every judgment creditor, and the term, defendant, every judgment debtor.

Source: SL 1909, ch 156, § 1; RC 1919, § 2453; SL 1925, ch 182, § 1; SDC 1939, § 37.2801; SL 1939, ch 143.



§ 21-18-2.1 Earnings subject to garnishment.

21-18-2.1. Earnings subject to garnishment. The term, earnings, as used in this chapter means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments.

Source: SL 1972, ch 133, § 1; SL 2016, ch 116, § 1.



§ 21-18-3 Plaintiff's affidavit for garnishment--Contents.

21-18-3. Plaintiff's affidavit for garnishment--Contents. In any action where garnishment is permitted, the plaintiff, or some person on the plaintiff's behalf, may make an affidavit stating that the plaintiff believes that a named person is indebted to, or has property, real or personal, in the person's possession or under the person's control belonging to the defendant, or either or any of the defendants in the action, naming him, and that such defendant has no property in this state other than property subject to garnishment under this chapter sufficient to satisfy the plaintiff's demand, and that the indebtedness or property mentioned in such affidavit is, to the best of the knowledge and belief of the person making such affidavit, not by law exempt, and the amount of the claim sued upon.

Source: SDC 1939, § 37.2802; SL 1939, ch 144; SL 1990, ch 157, § 2; SL 2016, ch 116, § 2.



§ 21-18-3.1 Garnishment prohibited before judgment.

21-18-3.1. Garnishment prohibited before judgment. Garnishment prior to obtaining final judgment in the principal action is prohibited.

Source: SL 1972, ch 133, § 2; SL 1990, ch 157, § 3; SL 2016, ch 116, § 3.



§ 21-18-4 Affidavit covering more than one garnishee--Joint and several proceedings.

21-18-4. Affidavit covering more than one garnishee--Joint and several proceedings. Any number of garnishees may be embraced in the same affidavit, but if a joint liability is claimed against any, it shall be so stated, and the garnishee named as jointly liable shall be deemed jointly proceeded against; otherwise the several garnishees shall be deemed severally proceeded against.

Source: SL 1909, ch 156, § 2; RC 1919, § 2454; SDC 1939, § 37.2802; SL 1939, ch 144.



§ 21-18-5 Repealed.

21-18-5. Repealed by SL 2016, ch 116, § 18.



§ 21-18-6 Garnishee summons annexed to affidavit--Form.

21-18-6. Garnishee summons annexed to affidavit--Form. The plaintiff shall annex or subjoin to the garnishment affidavit a garnishee summons, which shall be in substantially the following form:

State of South Dakota,
County of __________ ss.

________ Court

A. B., Plaintiff, vs.

C. D., Defendant, and

E. F., Garnishee.
The State of South Dakota to the said Garnishee:

You are hereby summoned pursuant to the annexed affidavit, as a garnishee of the defendant, C. D., and required within thirty days after the service of this summons upon you, exclusive of the day of service, to answer, according to law, whether you are indebted to or have in your possession or under your control any property, real or personal, belonging to such defendant, and to serve a copy of your answer on the undersigned at ________ in the county of ________; and in case of your failure so to do, you will be liable to further proceedings according to law; of which the said defendant will also take notice.

___________________________

Attorney for Plaintiff

P. O. Address ________ County, S. Dak.

Source: SL 1909, ch 156, § 3; RC 1919, § 2455; SDC 1939 & Supp 1960, § 37.2803.



§ 21-18-7 Service of summons, affidavit, and garnishment disclosure on garnishee.

21-18-7. Service of summons, affidavit, and garnishment disclosure on garnishee. The garnishee summons, affidavit, and garnishment disclosure shall be served on each of the several garnishees named, in the manner provided for service of a summons in an action, by certified mail, or by registered mail pursuant to § 21-18-11.

Source: SDC 1939 & Supp 1960, § 37.2805; SL 1966, ch 123; SL 1967, ch 150; SL 1988, ch 182, § 1; SL 2016, ch 116, § 4.



§ 21-18-8 Service of summons, affidavit, and garnishment disclosure when state is garnishee.

21-18-8. Service of summons, affidavit, and garnishment disclosure when state is garnishee. If the state is a garnishee, the garnishee summons, affidavit, and garnishment disclosure shall be served on the state auditor or his deputy only.

Source: SDC 1939 & Supp 1960, § 37.2805; SL 1966, ch 123; SL 1967, ch 150; SL 1988, ch 182, § 2.



§ 21-18-9 Fee paid to garnishee for expense of garnishment disclosure.

21-18-9. Fee paid to garnishee for expense of garnishment disclosure. If a garnishee summons, affidavit, and garnishment disclosure is served, the garnishee shall be paid the sum of fifteen dollars to reimburse the garnishee for the expense of preparing the garnishment disclosure which sum shall be taxed as a part of plaintiff's costs. If the garnishee is not paid, the garnishment proceeding is void. The return of service of the garnishee summons shall include a statement that the sum was paid. The garnishment disclosure shall be returned to the plaintiff and filed with the court.

Source: SDC 1939, § 37.2804; SL 1959, ch 238; SL 1988, ch 182, § 3; SL 1998, ch 126, § 1; SL 2016, ch 116, § 5.



§ 21-18-10 Service of garnishee summons and affidavit on defendant.

21-18-10. Service of garnishee summons and affidavit on defendant. The garnishee summons and affidavit shall also be served on the defendant to the action, either before or within thirty days after service on a garnishee, unless service of the summons in the action is made without the state or by publication, or by registered mail pursuant to § 21-18-11. If the defendant appears in the action by attorney, service may be made upon the attorney or upon the defendant.

Source: SL 1909, ch 156, § 5; RC 1919, § 2457; SL 1925, ch 182, § 2; SDC 1939 & Supp 1960, § 37.2805; SL 1966, ch 123; SL 1967, ch 150; SL 2001, ch 108, § 1; SL 2009, ch 109, § 2; SL 2016, ch 116, § 6.



§ 21-18-11 Time and manner of service of summons, affidavit, and garnishment disclosure--Return--Payment or retention of property by garnishee.

21-18-11. Time and manner of service of summons, affidavit, and garnishment disclosure--Return--Payment or retention of property by garnishee. Such garnishee summons, affidavit, and garnishment disclosure may be served by certified mail, return receipt requested, or personally by the sheriff of the county where any garnishee or defendant may be found, or by any other person not a party to the action. The person subscribing such garnishee summons may, at his option, by an endorsement thereon fix a time for the service thereof, and the service shall then be made accordingly. The service shall be made and the same returned, with proof of the service, to the person whose name is subscribed thereto, with reasonable diligence. If, after reasonable diligence, service by certified mail or personal service by the sheriff is unsuccessful within the time period provided for in § 21-18-10, the plaintiff may file an affidavit stating that fact and may serve such garnishee summons, affidavit, and garnishment disclosure on the defendant by mailing a copy of the documents, together with a copy to the garnishee, to the defendant's last known address by registered mail. The garnishee may proceed by complying with either § 21-18-32 or 21-18-33 and, by such compliance, is exonerated from any further liability to any party to the garnishment.

Source: SDC 1939, § 37.2804; SL 1959, ch 238; SL 1988, ch 182, § 4; SL 2009, ch 109, § 1; SL 2016, ch 116, § 7.



§ 21-18-12 Liability of garnishee to plaintiff after service of summons.

21-18-12. Liability of garnishee to plaintiff after service of summons. From the time of the service of the summons upon the garnishee, the garnishee is liable to the plaintiff to the amount of the property, money, credits, and effects in the garnishee's possession or under the garnishee's control belonging to the defendant, or in which the garnishee is interested, to the extent of the garnishee's right or interest therein, and of all debts due to the defendant, except such as may be by law exempt from execution.

Source: SL 1909, ch 156, § 17; RC 1919, § 2470; SDC 1939 & Supp 1960, § 37.2807; SL 2016, ch 116, § 8.



§ 21-18-13 Property held under void title included in garnishee's liability.

21-18-13. Property held under void title included in garnishee's liability. Any property, moneys, credits, and effects held by a conveyance or title void as to the creditors of the defendant shall be embraced in the liability provided by § 21-18-12.

Source: SL 1909, ch 156, § 17; RC 1919, § 2470; SDC 1939 & Supp 1960, § 37.2807.



§ 21-18-14 Repealed.

21-18-14. Repealed by SL 2016, ch 116, § 19.



§ 21-18-14.1 Continuing lien on wages--Caption of garnishee summons--Disclosure forms.

21-18-14.1. Continuing lien on wages--Caption of garnishee summons--Disclosure forms. The plaintiff may obtain a one hundred twenty-day continuing lien on wages by garnishment. If a lien is to be obtained, the plaintiff shall mark on the caption of the garnishee summons "continuing lien" and all disclosure forms shall include the following:

Garnishee will continue to withhold the nonexempt portion of the defendant's earnings as they accrue through the last payroll period ending on or before one hundred twenty days from the effective date of the garnishee summons, or until the sum held equals the amount stated in the garnishee summons, or until the employment relationship terminates, whichever first occurs.

At the time of the expected termination of the lien, the plaintiff shall mail to garnishee an additional copy of the disclosure form upon which the garnishee within ten days shall make further disclosure.

Source: SL 1988, ch 182, § 7; SL 2010, ch 111, § 1; SL 2016, ch 116, § 9.



§ 21-18-14.2 Repealed.

21-18-14.2. Repealed by SL 1990, ch 157, § 4.



§ 21-18-15 Judgment not rendered on garnishee's liability on negotiable instrument.

21-18-15. Judgment not rendered on garnishee's liability on negotiable instrument. No judgment shall be rendered upon a liability of the garnishee arising by reason of his having drawn, accepted, made, endorsed, or guaranteed any negotiable bill, draft, note, or other security.

Source: SL 1909, ch 156, § 18; RC 1919, § 2471; SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (1).



§ 21-18-16 Judgment not rendered on foreign corporation's liability paid by negotiable instrument.

21-18-16. Judgment not rendered on foreign corporation's liability paid by negotiable instrument. No judgment shall be rendered upon a liability of the garnishee arising by reason of any money or indebtedness due and owing to the principal defendant from a foreign corporation, which such corporation shall have paid, or for which it shall have issued its negotiable check, draft, or bill of exchange, prior to actual notice to said corporation of service of summons in garnishment.

Source: SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (5).



§ 21-18-17 Judgment not rendered on carrier's liability for property in interstate commerce.

21-18-17. Judgment not rendered on carrier's liability for property in interstate commerce. No judgment shall be rendered upon a liability of the garnishee arising by reason of any property in the possession of any common carrier when such property was at the time of service of the garnishee summons and affidavit actually in transit in interstate commerce, provided that such transit in interstate commerce shall not be deemed to have commenced until property has actually left the initial billing station.

Source: SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (6).



§ 21-18-18 Judgment not rendered against officer for property collected on legal process.

21-18-18. Judgment not rendered against officer for property collected on legal process. No judgment shall be rendered upon a liability of the garnishee arising by reason of any money or other thing received or collected by him as sheriff, or other officer, by force of an execution or other legal process in favor of the defendant.

Source: SL 1909, ch 156, § 18; RC 1919, § 2471; SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (2).



§ 21-18-19 Judgment not rendered on money accountable by public officer.

21-18-19. Judgment not rendered on money accountable by public officer. No judgment shall be rendered upon a liability of the garnishee arising by reason of any money in his hands as a public officer and for which he is accountable to the defendant merely as such officer.

Source: SL 1909, ch 156, § 18; RC 1919, § 2471; SL 1925, ch 183; SDC 1939 & Supp 1960, § 37.2819 (3).



§ 21-18-20 to 21-18-22. Repealed.

21-18-20 to 21-18-22. Repealed by SL 2016, ch 116, §§ 20 to 22.



§ 21-18-23 Partial release of garnished funds on application by defendant.

21-18-23. Partial release of garnished funds on application by defendant. The principal defendant may upon order to show cause, apply to the court in which the garnishment proceedings are pending for an order releasing such part of the funds as the court shall direct without waiting for the disposition of the action on its merits, and upon receipt of such certified copy of the order the garnishee defendant may pay over the amount authorized thereby without the necessity of waiting for the time of appeal to expire.

Source: SL 1927, ch 135, § 4; SDC 1939 & Supp 1960, § 37.2809.



§ 21-18-24 Subsequent proceedings against additional or discharged garnishees--Summons and trial in other counties.

21-18-24. Subsequent proceedings against additional or discharged garnishees--Summons and trial in other counties. The plaintiff may in like manner subsequently proceed within the period limited against other garnishees, or against the same garnishees after they shall have once been discharged, upon a new affidavit, if he shall have reason to believe they have subsequently become liable; and he may summon garnishees resident in other counties than that in which the action is pending; but if an issue for trial shall be joined between the plaintiff and such garnishee, the court may on motion change the place of trial of such issue to the county of the garnishee's residence.

Source: SL 1909, ch 156, § 6; RC 1919, § 2458; SDC 1939 & Supp 1960, § 37.2810.



§ 21-18-25 Actions by principal defendant against garnishee prohibited during garnishment--Stay of pending proceedings.

21-18-25. Actions by principal defendant against garnishee prohibited during garnishment--Stay of pending proceedings. No action shall be commenced by the defendant or his assignee against a garnishee upon any claim or demand liable to garnishment, or to recover any property garnished, nor execution be issued upon a judgment in favor of the defendant against such garnishee subsequent to the service of the garnishee summons upon him, until the termination of the garnishee action; and, if an action shall have been commenced or an execution issued, it shall be stayed by the court or a judge thereof upon the garnishee's application, except that upon cause shown, the court or judge may by order permit the commencement of such an action, or the issuing of an execution, or the further prosecution of one stayed.

Source: SL 1909, ch 156, § 19; RC 1919, § 2472; SDC 1939 & Supp 1960, § 37.2822.



§ 21-18-26 Garnishee's affidavit denying liability--Form.

21-18-26. Garnishee's affidavit denying liability--Form. Within thirty days from the service of such garnishee summons the garnishee may, if the truth warrants, file with the clerk of the court in which the action is pending, and serve a copy thereof upon the plaintiff, his affidavit in substantially the following form:

State of South Dakota,
County of __________ ss.

________ Court

A. B., Plaintiff, vs.

C. D., Defendant,

E. F., Garnishee.

E. F., being duly sworn, says that on the ____ day of ________, 20____, he was served with a garnishee summons in the above entitled action; that he was then in no manner and upon no account whatever indebted or under liability to the defendant (naming him), and that he then had in his possession or under his control, no real estate and no personal property, effects, or credits of any description whatever, belonging to said defendant or in which he had any interest; and is in no manner liable as garnishee in this action.

___________________________

Subscribed and sworn to before me this ____ day of ________, 20____.

Source: SL 1909, ch 156, § 8; RC 1919, § 2460; Supreme Court Rule 588, 1939; SDC 1939 & Supp 1960, § 37.2811.



§ 21-18-27 Garnishee's garnishment disclosure liability--Time of filing--Contents.

21-18-27. Garnishee's garnishment disclosure liability--Time of filing--Contents. Unless the garnishee makes the affidavit provided for in § 21-18-26, he shall within thirty days from the service of the garnishee summons file and serve in like manner a garnishment disclosure in which he shall state:

(1) Whether he was at the time of service of the garnishee summons indebted or under any liability to the defendant named in the garnishee summons, in any manner, upon any account, specifying, if indebted or liable, the amount, the interest thereon, the manner in which evidenced, when payable, whether an absolute or contingent liability, and all the facts and circumstances necessary to a complete understanding of such indebtedness or liability. If the garnishee is in doubt respecting any such liability or indebtedness, he may set forth all the facts and circumstances concerning the liability or indebtedness and submit the question to the court;

(2) Whether he held at the time aforesaid the title or possession of any real estate, or any interest in land of any description, or of any personal property, effects, or credits, or any instruments or papers relating to such, belonging to the defendant or in which he was in any way interested. If he admits any such or is in any doubt respecting the same, he shall set forth the description of such property and all the facts and circumstances concerning the same, and the title, interest, or claim of the defendant in or to the same.

If the garnishee claims any setoff or defense to any indebtedness or liability or any lien on or claim to the property, he shall set forth the facts and circumstances thereof fully.

The garnishee may state any claim of exemption from execution on the part of the defendant, or other objection known to him against the right of plaintiff to apply upon his demands the indebtedness or property disclosed.

If the garnishee discloses any indebtedness, or the possession of any property to which the defendant, and any other person as well, has a claim, he shall provide the names and residences of such claimants and so far as known the nature of their claims.

Source: SDC 1939 & Supp 1960, § 37.2812; SL 1988, ch 182, § 5.



§ 21-18-27.1 Service of garnishment disclosure form on garnishee--Contents of form.

21-18-27.1. Service of garnishment disclosure form on garnishee--Contents of form. A garnishment disclosure form shall be served upon the garnishee. The disclosure shall be substantially in the following form:

State of South Dakota ) In _______________ Court
) ss.
County of __________ ) __________
__________
Plaintiff
vs.
__________
Defendant
and Garnishment Disclosure
__________
Garnishee

I am the ______________ of the garnishee and duly authorized to disclose for the garnishee.

On the ______ day of ______________, 20____, the time of service of garnishee summons on the garnishee, there was due and owing the defendant from the garnishee the following:

1. Earnings. For the purposes of garnishment, "earnings" means compensation payable for personal service whether called wages, salary, commission, bonus or otherwise, and includes periodic payments. "Earnings" does not include social security benefits or veterans' disability pension benefits, except when the benefits are subject to garnishment to enforce any order for the support of a dependent child. "Earnings" includes military retirement pay. "Disposable earnings" means that part of the earnings of an individual remaining after the deduction from those earnings of amounts required by law to be withheld (such as FICA, Medicare, social security taxes, and child support). If the garnishee summons was served upon you at a time when earnings from a prior completed pay period were owing but not paid, complete the following disclosure for earnings from both the past pay period and the current pay period.

a. Enter on the line below the amount of disposable earnings earned or to be earned by the defendant within the defendant's pay periods which may be subject to garnishment.

___________________________________________________

b. Enter on the line below forty times the hourly federal minimum wage (or state minimum wage, if greater) times the number of workweeks within the defendant's pay periods which may be subject to garnishment plus twenty-five dollars per week for each dependent family member residing with the garnishment debtor other than the garnishment debtor himself or herself. When pay periods consist of other than a whole number of workweeks, each day of a pay period in excess of the number of completed workweeks shall be counted as a fraction of a workweek equal to the number of workdays divided by the number of workdays in the normal workweek.

___________________________________________________

c. Enter on the line below the difference obtained (never less than zero) when line b is subtracted from line a.

___________________________________________________

d. Enter on the line below twenty percent (1/5) of line a.

___________________________________________________

e. Enter on the line below the lesser of line c and line d.

___________________________________________________

2. Money. Enter on the line below any amounts due and owing defendant, except earnings, from the garnishee.

___________________________________________________

3. Property. Describe on the line below any personal property, instruments or papers belonging to the defendant and in the possession of the garnishee.

___________________________________________________

4. Setoff. Enter on the line below the amount of any setoff, defense, lien or claim which the garnishee claims against the amount set forth on lines 1(e), 2 and 3. Allege the facts by which the setoff, defense, lien or claim is claimed. (Any indebtedness to a garnishee-employer incurred by the judgment debtor within ten days prior to the receipt of the first garnishment on a debt is void and should be disregarded.)

___________________________________________________

5. Adverse Interest. Enter on the line below any amounts claimed by other persons by reason of ownership or interest in the defendant's property. State the names and addresses of the persons and the nature of their claim, if known. (Any assignment of wages made by the defendant within ten days prior to the receipt of the first garnishment on a debt is void and should be disregarded.)

___________________________________________________

6. Enter on the line below the total of lines 4 and 5.

___________________________________________________

7. Enter on the line below the difference obtained (never less than zero) when line 6 is subtracted from the sum of line 1(e), 2 and 3.

___________________________________________________

8. Enter on the line below one hundred five percent of the amount set forth in the Affidavit of Garnishment.

___________________________________________________

9. Enter on the line below the lesser of line 7 and line 8. As garnishee, you are hereby instructed to retain this amount only if it is $25.00 or more. The balance shall be remitted to the debtor in a timely manner.

__________________________________
Signature ______________________________________________________
Authorized Representative of Garnishee
______________________________________________________
Title
Subscribed and sworn to before me this ________ day of ______________, 20____.
________________________
Notary Public

Source: SL 1988, ch 182, § 6; SL 1991, ch 24, § 7; SL 2016, ch 116, § 10.



§ 21-18-28 Disclosure of liability when state is garnishee.

21-18-28. Disclosure of liability when state is garnishee. In all cases in which the State of South Dakota is made garnishee defendant, it is not necessary for the state to file a formal disclosure, but it is a sufficient disclosure for the state auditor to notify the plaintiff or the plaintiff's attorney stating what amount, if any, is due to the principal defendant at the time of the service of summons in garnishment upon the state auditor. It is the duty of the state auditor to notify the plaintiff or the plaintiff's attorney within the time for making a return in garnishment and the state auditor shall mail a copy of the notice to the clerk of courts of the county in which the action was pending. No taking of issue is permitted on any return or disclosure made by the state auditor.

Source: SL 1927, ch 135, § 2; SDC 1939 & Supp 1960, § 37.2813; SL 2016, ch 116, § 11.



§ 21-18-29 Disclosure by garnishee not made on information and belief--State excepted.

21-18-29. Disclosure by garnishee not made on information and belief--State excepted. No answer or disclosure in garnishment except by the State of South Dakota shall be made upon information and belief. The answer or disclosure of the garnishee may be made by an agent or attorney having knowledge of the facts.

Source: SL 1909, ch 156, § 13; RC 1919, § 2465; SL 1923, ch 149; Supreme Court Rule 625, 1939; SDC 1939 & Supp 1960, § 37.2814.



§ 21-18-30 Garnishee's answer conclusive unless issue taken--Trial of issues.

21-18-30. Garnishee's answer conclusive unless issue taken--Trial of issues. The answer of the garnishee shall in all cases be conclusive of the truth of the facts therein stated, and if it denies liability the proceeding against such garnishee shall be deemed discontinued, unless the plaintiff shall within thirty days serve upon the garnishee a notice in writing that he elects to take issue on his answer. In such case the issue shall stand for trial as a civil action in which the affidavit on the part of the plaintiff shall be deemed a complaint and the garnishee's affidavit the answer thereto. Nothing herein contained, however, shall permit raising of any issue when the state is garnishee defendant.

Source: SL 1909, ch 156, § 12; RC 1919, § 2464; SL 1927, ch 135, § 2; SDC 1939 & Supp 1960, § 37.2815.



§ 21-18-31 Motion for order on answer of garnishee and defendant--Affidavit.

21-18-31. Motion for order on answer of garnishee and defendant--Affidavit. The plaintiff may in all cases move the court upon the answer of the garnishee and of the defendant, if the defendant shall also answer, for such order as the plaintiff is entitled to thereon. Such order is not a bar beyond the facts stated in such answers. The plaintiff shall attach an affidavit to the motion setting forth:

(1) Amount that is owed on judgment and accrued interest;

(2) Additional costs claimed;

(3) Credit for any payments made;

(4) Net balance due;

(5) Specific request for payment of the garnished amount sufficient to satisfy judgment; and

(6) Any surplus shall be returned to defendant.
Source: SL 1909, ch 156, § 12; RC 1919, § 2464; SDC 1939 & Supp 1960, § 37.2815; SL 2009, ch 110, § 1.



§ 21-18-32 Payment to officer or clerk by garnishee--Discharge.

21-18-32. Payment to officer or clerk by garnishee--Discharge. In case the answer of the garnishee shall show indebtedness to the defendant, he may pay the amount thereof to the officer having a levy, or to the clerk of the court; and the officer to whom such payment is made shall give him a receipt specifying the facts and such receipt shall be a complete discharge of all liability to any party for the amount so paid.

Source: SDC 1939 & Supp 1960, § 37.2816; SL 1990, ch 157, § 6.



§ 21-18-33 Retention of property disclosed by garnishee until expiration of garnishment, levy, release, or court order--Return of property to defendant.

21-18-33. Retention of property disclosed by garnishee until expiration of garnishment, levy, release, or court order--Return of property to defendant. If the answer of the garnishee discloses any money, credits, or other property, real or personal, in the possession or under the control of the garnishee, the garnishee shall retain money, credits, or property in the garnishee's possession until the expiration of one hundred eighty days from the date of service of the garnishee summons upon the garnishee; the plaintiff causes a copy of a levy to be served upon the garnishee; the defendant authorizes release to the plaintiff; or the order of the court thereon. If, within one hundred eighty days, a levy has not been served upon the garnishee, no agreement has been made for payment or no order of the court for payment, the garnishment shall end, and any property, money, or credits held by the garnishee shall be returned to the defendant if the defendant is otherwise entitled to the money, credits, or property.

Source: SDC 1939 & Supp 1960, § 37.2816; SL 1988, ch 182, § 9.



§ 21-18-34 Payment to clerk by state as garnishee--Exoneration of state.

21-18-34. Payment to clerk by state as garnishee--Exoneration of state. The state auditor may, in the state auditor's discretion, at any time, pay to the clerk of courts of the county in which the action is brought any moneys that may be due to the principal defendant or the part thereof as was determined or due at the time of the service of the summons in garnishment upon the state. Upon the payment of any money to the clerk of courts, or upon notification by the state auditor to the plaintiff or the plaintiff's attorney of the amount, if any, due the defendant, the state auditor or any other state official and the state is absolutely exonerated from all liability.

Source: SL 1927, ch 135, § 5; SDC 1939 & Supp 1960, § 37.2816; SL 2016, ch 116, § 12.



§ 21-18-35 Order to interplead adverse claimant disclosed by garnishee--Payment by garnishee and discharge--Service of notice on claimant.

21-18-35. Order to interplead adverse claimant disclosed by garnishee--Payment by garnishee and discharge--Service of notice on claimant. When the answer of the garnishee shall disclose that any other person than the defendant claims the indebtedness or property in his hands, and the name and residence of such claimant, the court may on motion order that such claimant be made a defendant to the garnishee action; and that notice thereof, setting forth the facts, with a copy of such order, in such form as the court shall direct, be served upon him, and that after such service shall have been made, the garnishee may pay or deliver to the officer or the clerk such indebtedness or property, and have a receipt therefor, which shall be a complete discharge from all liability to any party for the amount so paid or property so delivered. Such notice shall be served in the manner required for service of a summons in a civil action, and may be made without the state or by publication thereof if the order shall so direct.

Source: SL 1909, ch 156, § 16; RC 1919, § 2469; SDC 1939 & Supp 1960, § 37.2821.



§ 21-18-36 Answer or defense by adverse claimant--Judgment on default.

21-18-36. Answer or defense by adverse claimant--Judgment on default. Upon service being made pursuant to § 21-18-35 such claimant shall be deemed a defendant in the garnishee action and within thirty days shall answer, setting forth his claim or any defense which the garnishee might have made. In case of default, judgment may be rendered which shall conclude any claim upon the part of such defendant.

Source: SL 1909, ch 156, § 16; RC 1919, § 2469; SDC 1939 & Supp 1960, § 37.2821.



§ 21-18-37 Answer by other parties to affirmative claim set up by adverse claimant.

21-18-37. Answer by other parties to affirmative claim set up by adverse claimant. When an adverse claimant is made a garnishee defendant by notice as provided in this chapter and sets up an affirmative claim to the fund or property involved, any of the other parties to the garnishment may answer the same within thirty days after service thereof.

Source: Supreme Court Rule 590, 1939; SDC 1939 & Supp 1960, § 37.2823; SL 2016, ch 116, § 13.



§ 21-18-38 Default judgment for adverse claimant--Trial of issues on adverse claim.

21-18-38. Default judgment for adverse claimant--Trial of issues on adverse claim. If no answer is made pursuant to § 21-18-37, the claimant shall be entitled to default judgment as in ordinary cases of failure to answer.

If issue be raised upon such claim, the court shall determine the order of trial and procedure at the commencement of the trial or upon motion of any party prior thereto.

Source: SL 1909, ch 156, § 15; RC 1919, § 2468; SDC 1939 & Supp 1960, § 37.2824.



§ 21-18-39 Judgment against garnishee on failure to answer.

21-18-39. Judgment against garnishee on failure to answer. If any garnishee, except the state, is summoned and fails to answer as required by this chapter, the court may render judgment against the garnishee for the amount of any judgment, including costs, which the plaintiff has recovered in the principal action, together with the costs of the garnishee action.

Source: SL 1909, ch 156, § 10; RC 1919, § 2462; SDC 1939 & Supp 1960, § 37.2817; SL 2016, ch 116, § 14.



§ 21-18-40 Judgment not entered against state as garnishee--Summons of state operating as assignment.

21-18-40. Judgment not entered against state as garnishee--Summons of state operating as assignment. No judgment shall be entered against the State of South Dakota, nor shall any actual liability be incurred by the state in any garnishment proceeding. Any judgment entered against the principal defendant when the state is garnishee shall be paid only out of moneys due such principal defendant at the time of the service of the summons in garnishment and service of such summons on the state shall be of the same force and effect only as an assignment of the sum claimed or as much thereof as may be due the defendant from the state.

Source: SL 1927, ch 135, § 3; SDC 1939 & Supp 1960, § 37.2817.



§ 21-18-41 Order for payment by state as garnishee after judgment against principal defendant--Service and payment by state auditor.

21-18-41. Order for payment by state as garnishee after judgment against principal defendant--Service and payment by state auditor. In all cases where judgment is obtained against the principal defendant and if in the opinion of the court in which the action is pending there are funds under the control of the state treasurer subject to garnishment, the court shall direct in its order or judgment that the state auditor shall issue his warrant for such part of the moneys in the state treasury which may be affected by said garnishment proceedings and the state auditor is hereby authorized upon the receipt of a certified copy of such judgment to issue his warrant for the amount specified in the judgment or such as may have been due to the principal defendant at the time of the service of the summons in garnishment. A certified copy of such judgment and order shall be served upon the principal defendant and the state auditor shall be authorized to issue his warrant as herein specified after ten days after the service of such order and the state auditor shall be thereby fully released from all liability on account of any irregularity or invalidity of the judgment against the principal defendant.

Source: SL 1927, ch 135, § 5; SDC 1939 & Supp 1960, § 37.2818.



§ 21-18-42 Defense of garnishment proceedings by principal defendant--Grounds.

21-18-42. Defense of garnishment proceedings by principal defendant--Grounds. The principal defendant may in all cases by answer duly verified, to be served within thirty days from the service of the garnishee summons on him, defend the proceeding against any garnishee upon the ground that the indebtedness of the garnishee, or any property held by him, is exempt from execution against such defendant or for any other reason is not liable to garnishment; or upon any ground upon which a garnishee might defend the same; and may participate in the trial of any issue between the plaintiff and garnishee for the protection of his interests.

Source: SL 1909, ch 156, § 14; RC 1919, § 2466; SDC 1939 & Supp 1960, § 37.2820.



§ 21-18-43 Defense of action by garnishee.

21-18-43. Defense of action by garnishee. The garnishee may defend the defendant if the latter does not, but is under no obligation so to do.

Source: SL 1909, ch 156, § 14; RC 1919, § 2466; SDC 1939 & Supp 1960, § 37.2820; SL 2016, ch 116, § 15.



§ 21-18-44 Garnishment proceedings deemed civil action--Procedural rules applicable.

21-18-44. Garnishment proceedings deemed civil action--Procedural rules applicable. The proceedings against a garnishee shall be deemed an action by the plaintiff against the garnishee and defendant as parties defendant, and all provisions of law relating to proceedings in civil actions at issue, including examination of the parties, amendments, and relief from default or proceedings taken and appeals and all provisions for enforcing judgments, shall be applicable thereto.

Source: SL 1909, ch 156, § 15; RC 1919, § 2468; Supreme Court Rule 590, 1939; SDC 1939 & Supp 1960, § 37.2823.



§ 21-18-45 Repealed.

21-18-45. Repealed by SL 2016, ch 116, § 23.



§ 21-18-46 Right to jury trial in garnishment proceedings.

21-18-46. Right to jury trial in garnishment proceedings. Any party to an issue in the garnishment proceeding shall be entitled to a jury trial in all cases where jury trials are allowed in ordinary civil actions.

Source: SDC 1939 & Supp 1960, § 37.2824.



§ 21-18-47 Terms of judgment on garnishment proceedings--Orders for sale or disposition of property.

21-18-47. Terms of judgment on garnishment proceedings--Orders for sale or disposition of property. The court shall render such judgment in all cases as shall be just to all the parties, and properly protect their respective interests, and may adjudge the recovery of an indebtedness, the conveyance, transfer, or delivery to the sheriff, or any officer appointed by the judgment, of any real estate or personal property disclosed or found to be liable to be applied to the plaintiff's demand, or by the judgment pass the title thereto; and may therein or by its order, when proper, direct the manner of making sale and disposing of the proceeds thereof, or of any money or other thing paid over or delivered to the clerk or officer.

Source: SL 1909, ch 156, § 15; RC 1919, § 2468; SDC 1939 & Supp 1960, § 37.2825.



§ 21-18-48 Judgment against garnishee as discharge of liability to defendant.

21-18-48. Judgment against garnishee as discharge of liability to defendant. The judgment against a garnishee shall acquit and discharge him from all demands by the defendant, or his representative, for all money, goods, effects, or credits paid, delivered, or accounted for by the garnishee by force of such judgment.

Source: SL 1909, ch 156, § 15; RC 1919, § 2468; SDC 1939 & Supp 1960, § 37.2825.



§ 21-18-49 Costs awarded in garnishment action.

21-18-49. Costs awarded in garnishment action. In case of the trial of an issue between the plaintiff and any garnishee, costs are awarded to the plaintiff and against the garnishee in addition to the garnishee's liability if the plaintiff recovers more than the garnishee admitted by the garnishee's answer; and if the plaintiff does not, the garnishee shall recover costs of the plaintiff. In all other cases under this chapter not expressly provided for, the court may award costs in favor of or against any party in its discretion. When no issue is tried the costs of the garnishee action shall be taxed for the plaintiff in the garnishment action.

Source: SL 1909, ch 156, § 21; RC 1919, § 2474; SDC 1939, § 37.2826; SL 1947, ch 174; SL 2016, ch 116, § 16.



§ 21-18-50 Storage and maintenance expenses allowed to garnishee--Possessory lien.

21-18-50. Storage and maintenance expenses allowed to garnishee--Possessory lien. In all cases the garnishee shall be allowed the reasonable cost of the warehousing, storing, care, or keep of the property garnished in the hands of the garnishee. And the garnishee shall have a possessory lien on the property garnished until the same is paid.

Source: SDC 1939, § 37.2826 as added by SL 1947, ch 174.



§ 21-18-51 Maximum amount subject to garnishment.

21-18-51. Maximum amount subject to garnishment. The maximum part of the aggregate disposable earnings of a wage earner for any workweek which is subject to garnishment may not exceed the lesser of:

(1) Twenty percent of disposable earnings for that week;

(2) The amount by which disposable earnings for that week exceed forty times the federal minimum hourly wage prescribed by 29 U.S.C. 206(a)(1) as amended and in effect on July 24, 2009, or applicable state minimum wage if greater, or any equivalent multiple thereof prescribed by regulation by the secretary of labor and regulation in case of earnings for any pay period other than a week, in effect at the time the earnings are payable less twenty-five dollars per week for each dependent family member residing with the garnishment debtor other than the garnishment debtor himself or herself.

The restrictions of subdivisions (1) and (2) do not apply in the case of any order of any court for the support of any person or any order of any court of bankruptcy under Title 11 of the United States Code.

Source: SL 1989, ch 189, § 1; SL 1990, ch 157, § 10; SL 1991, ch 366, § 2; SL 1993, ch 171; SL 1997, ch 124, § 1; SL 1998, ch 127, § 1; SL 2009, ch 111, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2016, ch 116, § 17.



§ 21-18-52 Maximum garnishment allowed for support of any person.

21-18-52. Maximum garnishment allowed for support of any person. The maximum part of the aggregate disposable earnings of an individual for any work week which is subject to garnishment to enforce any order for the support of any person may not exceed:

(1) If the individual is supporting a spouse or dependent child other than a spouse or child with respect to whose support the order is used, fifty percent of the individual's disposable earnings for that week; and

(2) If the individual is not supporting a spouse or dependent child other than a spouse or child with respect to whose support the order is used, sixty percent of the individual's disposable earnings for that week;
except that with respect to the disposable earnings of any individual for any workweek, the fifty percent specified in subdivision (1) shall be deemed to be fifty-five percent and the sixty percent specified in subdivision (2) shall be deemed to be sixty-five percent, if and to the extent that the earnings are subject to garnishment to enforce a support order with respect to a period which is prior to the twelve week period which ends with the beginning of the workweek.

No court of this state may make, execute, or enforce any order or process in violation of this section.

Source: SL 1989, ch 189, § 2.



§ 21-18-53 Extent of debtor exemption.

21-18-53. Extent of debtor exemption. The earnings of a debtor are exempt from process or levy only to the extent provided in §§ 21-18-51 and 21-18-52.

Source: SL 1990, ch 157, § 5.






Chapter 19 - Claim Of Homestead And Personal Property Exemptions

§ 21-19-1 Definition of terms.

21-19-1. Definition of terms. As used in this chapter unless the context otherwise plainly requires:

(1) "Absolute exemptions" means property which, under chapters 43-31 and 43-45, is absolutely exempt from levy;

(2) "Additional exemptions" means additional property which may be claimed as exempt under chapter 43-45;

(3) "Claim" means a claim of exemptions as provided in this chapter;

(4) "Claimant" means a debtor or a dependent of debtor making claim of exemptions;

(5) "Court" means the court wherein the action is brought in which action the levy is made;

(6) "Creditor" means a person for whose benefit any such process is used;

(7) "Debtor" means a person on whose property levy has been made;

(8) "Levy" means any garnishment, attachment, or any seizure or levy whatsoever under execution or any other judicial process for the purpose of satisfying or securing the claim or demand of a creditor;

(9) "Officer" means a person making such levy;

(10) "Property" means any property whether real, personal, or mixed.
Source: SDC 1939 & Supp 1960, § 37.4901.



§ 21-19-2 Affidavit required to levy on homestead in excess of exemption--Contents--Filing and service of notice of levy and affidavit.

21-19-2. Affidavit required to levy on homestead in excess of exemption--Contents--Filing and service of notice of levy and affidavit. No levy shall be made on any homestead to reach the valuation thereof in excess of the homestead exemption set by subdivision 43-45-3(2), whether on attachment, execution, or other process, except as provided in this section. In the event the creditor claims such valuation exceeds such exemption he shall deliver to the officer holding the process, an affidavit, by himself or his attorney, setting forth the legal description of such homestead if real property, or the descriptive data contained on the certificate of title if a mobile home, the claim as to valuation thereof, and all encumbrances according to the affiant's best knowledge, information, and belief. If it appears from such affidavit that the value of debtor's equity exceeds such homestead exemption, the officer must file in the office of the register of deeds of the county where the homestead is situated, a notice of levy on such homestead with the said affidavit attached thereto, which notice and affidavit shall be duly recorded and shall be forthwith served upon the debtor in the same manner as provided by this code as to other notices. From the time of such filing and such service, such notice shall be effective as a levy only on the excess over and above the homestead exemption.

Source: SDC 1939, § 37.4914; SL 1957, ch 186, § 4; SL 1972, ch 233, § 2; SL 1977, ch 185, § 1; SL 1978, ch 156, § 1.



§ 21-19-3 Notice of levy on property--Contents--Statement as to claim of exemptions.

21-19-3. Notice of levy on property--Contents--Statement as to claim of exemptions. A notice of levy may be given by the creditor or the officer and shall set forth:

(1) A brief description of the process under which the levy was made, with the names of the parties to the action;

(2) The date of the levy and the name and official designation of the officer making the levy;

(3) A list of the property on which the levy was made;

(4) A statement that the debtor, within five days after service of the notice or within eight days after actual mailing thereof in the event of service by registered or certified mail, may claim exemptions allowed by law in addition to his absolute exemptions and that any dependent of a debtor may make such claim within five days after expiration of the period within which the debtor may make such claim, and that unless such debtor or such dependent makes such claim within such time, such failure to make such claim except as otherwise specifically provided by law, will be deemed a waiver of such additional exemptions.
Source: CCivP 1877, § 331; CL 1887, § 5135; SL 1893, ch 19; RCCivP 1903, § 360; RC 1919, § 2667; SDC 1939 & Supp 1960, § 37.4902.



§ 21-19-4 Service on debtor of notice of levy.

21-19-4. Service on debtor of notice of levy. Notice of levy under § 21-19-3 may be served upon the debtor or his attorney, or if the debtor is not represented by an attorney of record in the action or proceeding and if the debtor cannot be found within the county where the action or proceeding is pending, the notice may be served on the debtor by registered or certified mail addressed to the debtor's last known post office address.

Source: CCivP 1877, § 331; CL 1887, § 5135; SL 1893, ch 19; RCCivP 1903, § 360; RC 1919, § 2667; SDC 1939 & Supp 1960, § 37.4902.



§ 21-19-5 Effect of levy made without notice--Time allowed for claim of exemptions--Restoration on claim of exemptions without notice of levy.

21-19-5. Effect of levy made without notice--Time allowed for claim of exemptions--Restoration on claim of exemptions without notice of levy. The notice of levy provided by § 21-19-3 shall not be essential to the validity of any levy, and any levy made without giving such notice shall be valid and shall have full force and effect except as otherwise specifically provided in this section, but the time in which a debtor or any dependent of a debtor may make claim of exemptions as provided in § 21-19-9, shall not commence to run unless and until such notice is given, and in the absence of such notice such claim may be made by such debtor or dependent at any time within ninety days of actual knowledge of such levy, or thereafter by permission of the court, if the court finds there was reasonable excuse for not making such claim within such ninety days. In the event any such claim is made in a case where no notice has been given under § 21-19-3 the court must require any property set aside to the debtor as exempt or its fair value to be restored by the creditor to the debtor.

Source: CCivP 1877, § 331; CL 1887, § 5135; SL 1893, ch 19; RCCivP 1903, § 360; RC 1919, § 2667; SDC 1939 & Supp 1960, § 37.4902.



§ 21-19-6 Court order for substitute method of making service.

21-19-6. Court order for substitute method of making service. In any case when it fairly appears upon application to the court that it is not practicable or feasible to make service of any notice or paper on any creditor or debtor in the manner provided in this chapter, the court may make an order directing that some other manner or method of making such service be used, the method or manner so fixed to be such as the court determines and which will be most likely under the circumstances to give effective notice to the party to be served.

Source: SDC 1939 & Supp 1960, § 37.4913.



§ 21-19-7 Retention of property levied after notice to debtor.

21-19-7. Retention of property levied after notice to debtor. Except as provided in §§ 21-19-8 and 21-19-17 the officer must retain in his possession all money and property levied upon for at least fifteen days after notice to the debtor of the levy.

Source: SDC 1939 & Supp 1960, § 37.4910.



§ 21-19-8 Sale of perishable property seized--Retention of proceeds.

21-19-8. Sale of perishable property seized--Retention of proceeds. As to perishable property either the creditor, the debtor, or the officer may make application to the court for an order for the immediate sale thereof, the procedure on such sale to be as directed by the court. If such sale of perishable property is made, the proceeds thereof must be retained by such officer until the expiration of fifteen days from the date of notice of such levy.

Source: SDC 1939 & Supp 1960, § 37.4910.



§ 21-19-9 Time allowed for claim of exemptions--Claim by debtor's dependent.

21-19-9. Time allowed for claim of exemptions--Claim by debtor's dependent. Whenever a debtor upon whose property a levy has been made desires to claim as exempt any of such property, he may do so at any time after the levy and within five days after notice of such levy; or within eight days after actual mailing of such notice when the service is by registered or certified mail. Such claim shall be made by filing the same with the court and service upon the creditor and officer. If the debtor does not make such claim within such time, any dependent of debtor may make such claim within five days after expiration of the period within which the debtor may make such claim.

Source: CCivP 1877, §§ 326, 329; SL 1885, ch 55, § 1; CL 1887, §§ 5130, 5133; RCCivP 1903, §§ 355, 358; RC 1919, §§ 2662, 2665; SDC 1939 & Supp 1960, § 37.4903.



§ 21-19-10 Contents of claim of exemptions--Schedule of property.

21-19-10. Contents of claim of exemptions--Schedule of property. The claim of exemptions under § 21-19-9 shall set forth the facts relevant to such claim, and if the claimant does not reside within the county where the levy is made, must show the name and address of a person residing within such county on whom any paper may be served with the same force as if served on the claimant. Such claim shall also set forth a schedule of all of debtor's property of every kind and character, including money on hand, debts due and owing the debtor, earnings of the debtor, property held by others for the debtor's use and benefit, and all of the debtor's property rights of every kind and description with the fair value of every item of property scheduled. Encumbrances, if any, and the amounts thereof shall be disclosed as to each item of property. At the conclusion of such schedule there shall be set forth all items of property claimed as exempt whether or not levy has been made thereon and showing what items are claimed as exempt whether or not levy has been made thereon and showing what items are claimed as absolute exemptions and what items are claimed as additional exemptions.

Source: CCivP 1877, § 326; SL 1885, ch 55, § 1; CL 1887, § 5130; RCCivP 1903, § 355; RC 1919, § 2662; SDC 1939 & Supp 1960, § 37.4903.



§ 21-19-11 Verification of claim required.

21-19-11. Verification of claim required. The claim of exemptions under § 21-19-9 must be verified by the claimant, if available, and if not, by the agent or attorney for the claimant with statement of the reasons why the verification was not made by the claimant.

Source: CCivP 1877, § 326; SL 1885, ch 55, § 1; CL 1887, § 5130; RCCivP 1903, § 355; RC 1919, § 2662; SDC 1939 & Supp 1960, § 37.4903.



§ 21-19-12 Failure to claim additional exemptions as waiver.

21-19-12. Failure to claim additional exemptions as waiver. Failure of a debtor or a dependent to make a claim of additional exemptions as provided in §§ 21-19-9 to 21-19-11, inclusive, shall be deemed a waiver thereof by the debtor and his dependents unless and until relief from the default is granted.

Source: SDC 1939 & Supp 1960, § 37.4904.



§ 21-19-13 Relief from default in claiming exemptions--Effect on prior proceedings.

21-19-13. Relief from default in claiming exemptions--Effect on prior proceedings. Default in the making of a claim of exemptions may be relieved at any time while such levy remains in force upon notice to the creditor, and upon showing satisfactory to the court of reasonable excuse. Relief from such default shall not in any manner whatever affect the validity of any proceedings previously had except:

(1) As to any sales made under such levy to any person who is in effect acting for the creditor or in collusion with the creditor, property so sold shall be treated as if in the possession of the creditor;

(2) As to any property still in possession of the officer or in the possession of the creditor, whether through sales or otherwise or deemed in the possession of the creditor under subdivision (1) of this section; and as to proceeds of any sales other than sales specified in subdivision (1), the same shall be subject to claim of exemptions only upon such terms as the court deems just, which terms must be such that the creditor shall be reimbursed for all expenses, including reasonable attorney's fees necessarily incurred subsequent to the time when such claim for exemptions should have been made as provided in § 21-19-9.
Source: SDC 1939 & Supp 1960, § 37.4903.



§ 21-19-14 Procedure for claim exclusive except as to absolute exemptions.

21-19-14. Procedure for claim exclusive except as to absolute exemptions. Except as to absolute exemptions no property shall be exempt unless claimed as exempt as provided in §§ 21-19-9 to 21-19-13, inclusive.

Source: CCivP 1877, § 326; SL 1885, ch 55, § 1; CL 1887, § 5130; RCCivP 1903, § 355; RC 1919, § 2662; SDC 1939 & Supp 1960, § 37.4903.



§ 21-19-15 Absolute exemptions not waived by failure to claim--Proceedings to reach homestead exceeding exemption.

21-19-15. Absolute exemptions not waived by failure to claim--Proceedings to reach homestead exceeding exemption. Failure to claim absolute exemptions shall not constitute a waiver, and no rights whatsoever shall be acquired through or by any levy on property absolutely exempt. But proceedings may be had as provided by this chapter to reach under levy any part of the debtor's homestead which is in excess of the homestead exemption as provided by law.

Source: SDC 1939 & Supp 1960, § 37.4904.



§ 21-19-16 Retention of property claimed as exempt until final determination.

21-19-16. Retention of property claimed as exempt until final determination. If the debtor or a dependent makes claim of exemptions, the officer must retain in his possession all property claimed as exempt until final determination of such claim.

Source: SDC 1939 & Supp 1960, § 37.4910.



§ 21-19-17 Application and order for immediate release of items of definite value--Earnings necessary for support of debtor and family.

21-19-17. Application and order for immediate release of items of definite value--Earnings necessary for support of debtor and family. If claim for exemptions is made under §§ 21-19-9 to 21-19-13, inclusive, the claimant may, upon three days' notice to the creditor, apply to the court for an order for immediate release from said levy of any property claimed as exempt in said claim, as to which property the valuation is definite and fixed and not open to dispute, meaning such items as money, bank accounts, earnings owing to debtor, and similar items. Upon hearing such application the court may order the immediate release from such levy of such items if satisfied that the same are clearly within the limitations of the additional exemptions as provided by law, the amount so set aside to be charged against the total amount of additional exemptions to be allowed to the claimant. Such releases where clearly within the limitations of the additional exemptions shall always be ordered when applied for as to earnings of debtor and similar items immediately necessary for the support of debtor and his family.

Source: CCivP 1877, § 331; CL 1887, § 5135; SL 1893, ch 19; RCCivP 1903, § 360; SL 1913, ch 228; RC 1919, § 2467; SDC 1939 & Supp 1960, § 37.4910.



§ 21-19-18 Release of exempt property on failure of creditor to answer.

21-19-18. Release of exempt property on failure of creditor to answer. Unless the creditor within three days of service on him of a claim under §§ 21-19-9 to 21-19-13, inclusive, files and serves on the claimant an answer to such claim, the court shall forthwith and ex parte make an order allowing the exemptions as claimed and directing the release of such exempt property from the levy.

Source: SDC 1939 & Supp 1960, § 37.4905.



§ 21-19-19 Creditor's answer to claim of exemptions--Specification of disputed facts and valuations.

21-19-19. Creditor's answer to claim of exemptions--Specification of disputed facts and valuations. If the creditor disputes the facts as stated in the claim or questions the valuations of property as stated in such claim, he must, within three days of service upon him of such claim, file and serve on claimant an answer thereto. Such answer must specify the alleged facts in such claim which the creditor disputes, and the items of property claimed as additional exemptions as to which the valuations alleged by the claimant are disputed by the creditor.

Source: SDC 1939 & Supp 1960, § 37.4906.



§ 21-19-20 Disputed valuation of homestead--Demand for appraisal.

21-19-20. Disputed valuation of homestead--Demand for appraisal. If the debtor is the owner of a homestead as defined by law, the creditor may take issue with the valuation thereof claimed by the debtor. If the debtor owns such homestead, but has not made a claim for exemptions, or has not valued such homestead in such claim, the creditor may at any time file and serve upon the debtor a demand for appraisal of such homestead.

Source: SDC 1939 & Supp 1960, § 37.4906.



§ 21-19-21 Appointment of appraisers.

21-19-21. Appointment of appraisers. In such answer or such demand as the case may be the creditor must designate one appraiser. The claimant must within three days after such service file and serve upon the creditor a designation of one appraiser. The two appraisers so selected must select a third appraiser, and if they fail to agree thereon, such third appraiser must be selected by the court. If the appraiser designated by either party is unable to act the vacancy may be filled by the party who originally made such designation. If either party fails to make an appointment which he is entitled to make, the court may make such appointment. Appointment of any appraiser by the court must be on application by the debtor, claimant, or creditor, upon such notice as the court deems reasonable.

Source: CCivP 1877, § 327; CL 1887, § 5131; RCCivP 1903, § 356; RC 1919, § 2663; SDC 1939, § 37.4906.



§ 21-19-22 Specification of items to be appraised--Undisputed valuations--Appraisal of homestead.

21-19-22. Specification of items to be appraised--Undisputed valuations--Appraisal of homestead. Upon the three appraisers being selected the court shall make an order specifying the property to be appraised. Such order shall specify for appraisal the items of property claimed as additional exemptions as to which items the creditor disputes the valuations alleged by the claimant. As to any items of property claimed as additional exemptions as to which the creditor does not dispute the valuations alleged by the claimant, such valuations shall be accepted as a verity. If the creditor has demanded an appraisal of the homestead or has taken issue with the valuation thereof alleged by the claimant, the order shall also direct the appraisal of the homestead.

Source: SDC 1939 & Supp 1960, § 37.4907.



§ 21-19-23 Appraisement at fair market value--Completion and filing of appraisement.

21-19-23. Appraisement at fair market value--Completion and filing of appraisement. The three appraisers must thereupon, and as soon as may be, proceed with the appraisement of the property specified in the order to be appraised, which appraisement must be at the actual fair market value of each item at the place where situated as nearly as can be determined. The appraisement when completed must be subscribed by at least two of the three appraisers which two appraisers must make oath that such appraisement was honestly and impartially made and that the values fixed represent the best judgment of such appraisers. Such appraisement must then be duly filed with the court.

Source: CCivP 1877, § 328; SL 1885, ch 55, § 2; CL 1887, § 5132; RCCivP 1903, § 357; RC 1919, § 2664; SDC 1939, § 37.4907.



§ 21-19-24 Hearing on appraisement--Valuations accepted unless questioned--Recitals in court order on appraisement.

21-19-24. Hearing on appraisement--Valuations accepted unless questioned--Recitals in court order on appraisement. Upon such appraisement being filed either the claimant or the creditor may bring such matter on for hearing upon reasonable notice to be fixed by the court. Upon such hearing the court shall determine the disputed questions of fact relevant to the debtor's right to be allowed exemptions and evidence in the form of affidavits may be received. Valuations where disputed shall be accepted as fixed by the appraisement, if the court approves the appraisement, which shall be accepted as correct, unless questioned by one of the parties in which event the party questioning the appraisement shall have the burden of showing it should not be approved. If the court disapproves the appraisement, the court shall determine from evidence offered the valuations which are in dispute. The court need not make any formal findings of fact or conclusions of law as to disputed questions, but the court's order, provided for in § 21-19-26, must recite briefly the court's findings on disputed issues.

Source: SDC 1939 & Supp 1960, § 37.4908.



§ 21-19-25 Amendment of papers filed.

21-19-25. Amendment of papers filed. At any time prior to final determination of any claim of exemptions, the court may, for good cause shown, allow amendments to any papers filed.

Source: SDC 1939 & Supp 1960, § 37.4911.



§ 21-19-26 Order releasing exempt property--Amended claim where exemptions claimed exceed limitations.

21-19-26. Order releasing exempt property--Amended claim where exemptions claimed exceed limitations. If the claimant, on the basis of facts as shown by the claim and answer and as found by the court and on the basis of the valuations as determined, has not claimed as additional exemptions any more than allowed by law, the court shall order the same set aside and released from the levy. If the additional exemptions as claimed exceed the limitations provided by law, the claimant shall be allowed to make an amended claim within the limitations provided by law.

Source: SDC 1939, § 37.4909; SL 1957, ch 186, § 3.



§ 21-19-27 Valuation of additional property to permit full benefit of exemptions--Selection and release of additional property.

21-19-27. Valuation of additional property to permit full benefit of exemptions--Selection and release of additional property. If, to do substantial justice to the debtor with reference to allowing him to select property to the full amount of his additional exemptions as provided by law, it is necessary to fix the value of items of property not included in property originally claimed as exempt, and the parties cannot agree as to valuations, the court may determine the value of such items. If the debtor fails or refuses to make a new selection of additional exemptions, the court shall make it for him. Upon the selection being finally made the court shall order the additional exemptions set aside and released from the levy.

Source: SDC 1939, § 37.4909; SL 1957, ch 186, § 3.



§ 21-19-28 Division and setting aside homestead exceeding limitations--Court order where division not feasible.

21-19-28. Division and setting aside homestead exceeding limitations--Court order where division not feasible. If the net value of the debtor's homestead being determined is more than the homestead exemption set by subdivision 43-45-3(2), the court shall determine whether it is feasible to divide such homestead so that the debtor retains his full homestead exemption as provided by law, which division, if feasible, shall be ordered made and the order shall provide that only that portion not set aside to the debtor is subject to levy. If the court finds that such division is not feasible, the court shall make an order to the effect that only that portion of the debtor's homestead represented by the valuation of such homestead exemption plus any encumbrances is subject to levy.

Source: SL 1890, ch 86, § 1; RCCivP 1903, § 345; RC 1919, § 2658; SDC 1939, § 37.4909; SL 1957, ch 186, § 3; SL 1977, ch 185, § 2; SL 1978, ch 156, § 2.



§ 21-19-29 Sale of homestead--Disposition of proceeds--Postponement of sale to permit payment by debtor.

21-19-29. Sale of homestead--Disposition of proceeds--Postponement of sale to permit payment by debtor. If the levy is upon execution, the order shall direct a sale in accordance with this section. If the levy is not upon execution, the order shall provide that if and when execution issues, that such sale shall be made. Such sale shall be of the entire homestead, provided the price offered at such sale exceeds the sum of the homestead exemption set by subdivision 43-45-3(2) plus the costs of sale for the equity of the debtor, and from the purchase price, the officer must pay the amount of such homestead exemption to the debtor, the balance of the sale price to be distributed as provided by law as to execution sales of nonexempt real estate. The order must further provide unless waived by the debtor that sale of the homestead be not had for sixty days, and that at any time prior to the sale the debtor may, at his option, pay to the officer the surplus of the determined valuation of said homestead over and above such homestead exemption plus all encumbrances.

Source: SL 1890, ch 86, § 1; RCCivP 1903, § 345; RC 1919, § 2658; SDC 1939, § 37.4909; SL 1957, ch 186, § 3; SL 1977, ch 185, § 3; SL 1978, ch 156, § 3.



§ 21-19-30 Stay of proceedings on appeal from order--Security required.

21-19-30. Stay of proceedings on appeal from order--Security required. In the event of an appeal from any order in a proceeding for setting aside of exemptions the order shall be stayed only upon the court or the appellate court being satisfied that there is a substantial doubt as to the result of such appeal and upon the appellant furnishing adequate security to be approved by the court granting the stay that the order appealed from will be fully complied with in the event it is affirmed and fully protecting the respondent as to all damages of any nature whatsoever resulting from the delay. Such security may be furnished in the same undertaking as the cost bond upon appeal.

Source: CL 1887, § 5135; SL 1893, ch 19; RCCivP 1903, § 360; SL 1913, ch 228; RC 1919, § 2467; SDC 1939 & Supp 1960, § 37.4912.






Chapter 20 - Relief Against Oppressive Levies

§ 21-20-1 Levy against earnings prohibited within six months after determination of exemption--Change of financial status--Civil penalty for violations.

21-20-1. Levy against earnings prohibited within six months after determination of exemption--Change of financial status--Civil penalty for violations. When garnishment or levy under any judicial process has been used to reach earnings of a party to any action or proceeding to secure or satisfy any claim, and such earnings have been duly determined to be exempt, further earnings of such party shall not, for a period of six months, be garnished or levied upon in connection with such claim, unless with the good faith belief, and with good reason for such belief, that such party's financial status has changed to the extent that property of such party in excess of all his exemptions whatsoever, can be reached to secure or satisfy such claim, wholly or in part. Any person who violates the provisions of this section shall be liable to the party whose earnings are garnished or levied upon in violation of this section, for a penalty of fifty dollars, recoverable in a civil action.

Source: SDC 1939 & Supp 1960, § 37.5001.



§ 21-20-2 Civil penalty against attorney or agent for levy on earnings after determination of exemption.

21-20-2. Civil penalty against attorney or agent for levy on earnings after determination of exemption. Any attorney or agent who as such has caused garnishment or levy under judicial process to be made upon the earnings of any person, and such earnings have been duly determined to be exempt, and who within six months thereafter, as such attorney or agent, whether in behalf of the same or another claimant, causes another garnishment or levy to be made upon earnings of the same person, unless with the good faith belief, and with good reason for such belief, that such party's financial status has changed to the extent that property of such party, in excess of all exemptions whatsoever, can be reached to secure or satisfy such claim, wholly or in part, shall be liable to such person whose earnings are garnished or levied upon, for a penalty of fifty dollars recoverable in a civil action.

Source: SDC 1939 & Supp 1960, § 37.5002.



§ 21-20-3 One penalty for one levy.

21-20-3. One penalty for one levy. Under the provisions of this chapter only one penalty can be recovered for any one garnishment or levy.

Source: SDC 1939 & Supp 1960, § 37.5003.






Chapter 21 - Receivership

§ 21-21-1 Pending actions in which receivership authorized to prevent loss of property.

21-21-1. Pending actions in which receivership authorized to prevent loss of property. A receiver may be appointed by the court in which an action is pending, or by the judge thereof, on the application of the plaintiff or of any party whose right to or interest in the property, funds, or proceeds thereof is probable, and where it is shown that the property or fund is in danger of being lost, removed, or materially injured, in any of the following actions:

(1) By a vendor to vacate a fraudulent purchase of property;

(2) By a creditor to subject any property or fund to his claim;

(3) Between partners or others jointly owning or interested in any property or fund.
Source: CCivP 1877, § 219, subdiv 1; CL 1887, § 5015, subdiv 1; RCCivP 1903, § 227, subdiv 1; RC 1919, § 2475 (1); SDC 1939 & Supp 1960, § 37.2601 (1).



§ 21-21-2 Receivership in foreclosure actions to prevent loss to mortgaged property.

21-21-2. Receivership in foreclosure actions to prevent loss to mortgaged property. A receiver may be appointed by the court in which the action is pending, or by the judge thereof, in an action by a mortgagee for the foreclosure of his mortgage and sale of the mortgaged property, where it appears that the mortgaged property is in danger of being lost, removed, or materially injured, or that the conditions of the mortgage have not been performed, and that the property is probably insufficient to discharge the mortgage debt.

Source: CCivP 1877, § 219, subdiv 2; CL 1887, § 5015, subdiv 2; RCCivP 1903, § 227, subdiv 2; RC 1919, § 2475 (2); SDC 1939 & Supp 1960, § 37.2601 (2).



§ 21-21-3 Receivership where corporation dissolved, insolvent or unable to function.

21-21-3. Receivership where corporation dissolved, insolvent or unable to function. A receiver may be appointed by the court in which an action is pending, or by the judge thereof, in the cases where a corporation has been dissolved, or is insolvent, or is in imminent danger of insolvency, or has forfeited its corporate rights; or is unable to exercise its corporate functions because of continued dissension between or neglect by its stockholders, directors and officers.

Source: CCivP 1877, § 219, subdiv 5; CL 1887, § 5015, subdiv 5; RCCivP 1903, § 227, subdiv 5; RC 1919, § 2475 (5); SDC 1939 & Supp 1960, § 37.2601 (5).



§ 21-21-4 Grounds for receivership after judgment.

21-21-4. Grounds for receivership after judgment. A receiver may be appointed after judgment by the court in which the judgment was entered, or by the judge thereof:

(1) To carry the judgment into effect;

(2) To dispose of the property according to the judgment or to preserve it during the pendency of an appeal;

(3) In proceedings in aid of execution, when an execution has been returned unsatisfied; or

(4) When the judgment debtor refuses to apply his property in satisfaction of the judgment.
Source: CCivP 1877, § 219, subdiv 3, 4; CL 1887, § 5015, subdiv 3, 4; RCCivP 1903, § 227, subdiv 3, 4; RC 1919, § 2475 (3), (4); SDC 1939 & Supp 1960, § 37.2601 (3), (4).



§ 21-21-5 Receivership under usages of equity.

21-21-5. Receivership under usages of equity. A receiver may be appointed by the court in which an action is pending, or by the judge thereof, in all other cases where receivers have heretofore been appointed by the usages of courts of equity.

Source: CCivP 1877, § 219, subdiv 6; CL 1887, § 5015, subdiv 6; RCCivP 1903, § 227, subdiv 6; RC 1919, § 2475 (6); SDC 1939 & Supp 1960, § 37.2601 (6).



§ 21-21-6 Undertaking required of applicant on ex parte appointment of receiver--Amount and terms--Additional undertaking.

21-21-6. Undertaking required of applicant on ex parte appointment of receiver--Amount and terms--Additional undertaking. If a receiver be appointed upon an ex parte application, the court, before making the order, may require from the applicant an undertaking, with sufficient sureties, in an amount to be fixed by the court, to the effect that the applicant will pay to the defendant all damages he may sustain by reason of the appointment of such receiver and the entry by him upon his duties, in case the applicant shall have procured such appointment wrongfully, maliciously, or without sufficient cause; and the court may, in its discretion, at any time after said appointment, require an additional undertaking.

Source: CCivP 1877, § 221; CL 1887, § 5017; RCCivP 1903, § 229; RC 1919, § 2477; SDC 1939 & Supp 1960, § 37.2603.



§ 21-21-7 Party not to be receiver except by consent.

21-21-7. Party not to be receiver except by consent. No party or person interested in an action can be appointed receiver therein, without the written consent of the parties, filed with the clerk.

Source: CCivP 1877, § 221; CL 1887, § 5017; RCCivP 1903, § 229; RC 1919, § 2477; SDC 1939 & Supp 1960, § 37.2603.



§ 21-21-8 Oath and undertaking of receiver.

21-21-8. Oath and undertaking of receiver. Before entering upon his duties the receiver must be sworn to perform them faithfully, and, with one or more sureties, approved by the court or judge, execute an undertaking to such person and in such sum as the court or judge may direct, to the effect that he will faithfully discharge the duties of receiver in the action, and obey the orders of the court therein.

Source: CCivP 1877, § 222; CL 1887, § 5018; RCCivP 1903, § 230; RC 1919, § 2478; SDC 1939 & Supp 1960, § 37.2603.



§ 21-21-9 Powers of receiver in collection and management of property.

21-21-9. Powers of receiver in collection and management of property. The receiver has, under the control of the court, power to bring and defend actions in his own name as receiver, to take and keep possession of the property, to receive rents, collect debts, to compound for and compromise the same, to make transfers, and generally to do such acts respecting the property as the court may authorize.

Source: CCivP 1877, § 223; CL 1887, § 5019; RCCivP 1903, § 231; RC 1919, § 2479; SDC 1939 & Supp 1960, § 37.2604.



§ 21-21-10 Investment of receivership funds--Consent of parties.

21-21-10. Investment of receivership funds--Consent of parties. Funds in the hands of a receiver may be invested upon interest, by order of the court, but no such order can be made except upon the consent of all the parties to the action.

Source: CCivP 1877, § 224; CL 1887, § 5020; RCCivP 1903, § 232; RC 1919, § 2480; SDC 1939 & Supp 1960, § 37.2605.






Chapter 22 - Administration Of Trust Estates

§ 21-22-1 Definition of terms.

21-22-1. Definition of terms. Terms used in this chapter mean:

(1) "Beneficiary," any person beneficially interested in the trust, as defined in subdivision 55-1-24(1) or who has a direct financial interest in the trust, including a creditor or claimant with any rights or claimed rights against the trust estate if the creditor or claimant demonstrates a previously asserted specific claim against the trust estate;

(2) "Court trust," any trust which is established or confirmed by the judgment, decree, or order of any court of record of this state or any foreign jurisdiction, or one which is established or confirmed by a personal representative's instrument of distribution or a personal representative's deed of distribution;

(3) "Fiduciary," a trustee, custodian, trust advisor, trust protector, or trust committee, as named in the governing instrument or order of court, regardless of whether such person is acting in a fiduciary or nonfiduciary capacity;

(4) "Other trust," any trust which is not a court trust;

(5) "Supervision," the supervision of the circuit court over the administration of a trust as provided in this chapter;

(6) "Trustee," the trustee or trustees of any trust which may be supervised under this chapter.
Source: Supreme Court Rule 237, 1939; SDC 1939 & Supp 1960, § 33.2601; SL 2010, ch 232, § 24; SL 2014, ch 226, § 6; SL 2015, ch 240, § 21; SL 2017, ch 204, § 23.



§ 21-22-2 Application of chapter and §§ 55-3-24 to 55-3-48.

21-22-2. Application of chapter and §§ 55-3-24 to 55-3-48. This chapter applies to all trusts if any part of the trust estate has its situs within this state or if the trustee or a beneficiary resides in this state, except as otherwise specifically provided by statute or rule of court, the intent being to exclude therefrom such trusts as a statutory assignment for the benefit of creditors, probate administrations, conservatorships, and all other trusts as to which specific provision is made for court supervision. The provisions of §§ 55-3-24 to 55-3-48, inclusive, are applicable to actions or proceedings relating to trusts supervised or administered under this chapter.

Source: SDC 1939 & Supp 1960, § 33.2602; SL 1993, ch 213, § 98; SL 2000, ch 229, § 19; SL 2016, ch 231, § 27.



§ 21-22-3 Inventory and documents filed by court trustee--Contents.

21-22-3. Inventory and documents filed by court trustee--Contents. Within thirty days after entering upon his or her duties, any trustee under a court trust shall, if a resident of this state or if any of the trust estate has its situs in this state, file in the office of the clerk of the circuit court of the county specified in § 21-22-5 an inventory of all the trust estate, a copy of any personal representative's instrument of distribution, a copy of any recorded personal representative's deed of distribution, a duly certified copy of any other court order or clerk's statement establishing or confirming the trust, a true and correct copy of the governing instrument and all amendments and modifications made thereto, if any, on which the trust is based, a statement showing the names, residences and post office addresses of all persons, including conservators or other trustees interested in the trust, so far as known to the trustee, and the ages of such of them as are minors. Such inventory shall show a list and description of all the trust property, an estimate by the trustee of the value of each item, the encumbrances, if any, on each item, and all claims against the trust estate with the amount of each claim and the name and post office address of the claimant. Such inventory and such statement shall be duly verified by the trustee.

Source: SDC 1939 & Supp 1960, § 33.2603; SL 1993, ch 213, § 99; SL 2010, ch 232, § 25; SL 2014, ch 226, § 7.



§ 21-22-4 Appointment by nonresident trustee of agent to receive process.

21-22-4. Appointment by nonresident trustee of agent to receive process. With the papers required by § 21-22-3 the trustee shall also file, if not a resident of this state, an appointment of a resident of this state as his agent for the service of process and of all papers relative to the administration of such trust.

Source: Supreme Court Rule, Part 3, Rule 2, September, 1923; Supreme Court Rule 239, 1939; SDC 1939 & Supp 1960, § 33.2603.



§ 21-22-5 County in which trustee's inventory and attached papers filed.

21-22-5. County in which trustee's inventory and attached papers filed. The papers provided in §§ 21-22-3 and 21-22-4 shall be filed in the office of the clerk of the circuit court of the county where the trust estate or some part thereof has its situs, or if none of the trust estate has its situs in this state, in a county where a beneficiary resides, and if no beneficiary resides in this state, then in the county where the trustee resides.

Source: Supreme Court Rule, Part 3, Rule 1, September, 1923; Supreme Court Rule 239, 1939; SDC 1939 & Supp 1960, § 33.2603.



§ 21-22-6 Commencement of supervision by court.

21-22-6. Commencement of supervision by court. Immediately upon the filing of the papers required by §§ 21-22-3 and 21-22-4, supervision by the court shall be deemed to commence.

Source: Supreme Court Rule 239, 1939; SDC 1939 & Supp 1960, § 33.2603.



§ 21-22-7 Petition, hearing and order dispensing with court supervision.

21-22-7. Petition, hearing and order dispensing with court supervision. At any time after the filing of the papers required by §§ 21-22-3 and 21-22-4 a fiduciary, the trustor, or any beneficiary under such court trust, if the fiduciary, trustor, or beneficiary considers court supervision unnecessary or impractical and involving unnecessary burden and expense, may petition the court to dispense with the supervision. Upon the petition being filed, the court shall fix the time and place for hearing, unless the conditions of § 21-22-21 have been met, and cause notice thereof to be given as provided pursuant to this chapter. Upon the hearing the supervision may not be dispensed with if any fiduciary, trustor, or any beneficiary with a substantial interest in the trust objects to dispensing therewith. If there is no objection and the court is satisfied that supervision is impractical or unnecessary and would involve unnecessary burden and expense, an order may be entered dispensing with the supervision.

Source: Supreme Court Rule 240, 1939; SDC 1939 & Supp 1960, § 33.2604; SL 2014, ch 226, § 8; SL 2015, ch 240, § 22.



§ 21-22-7.1 Notice of entry of order--Requirements.

21-22-7.1. Notice of entry of order--Requirements. Notice of entry as required by § 15-26A-6 shall require only that notice that an order has been entered has been served. Absent a court order to the contrary, there is no requirement that the order be attached to the notice of entry.

Source: SL 2002, ch 100, § 7.



§ 21-22-8 Petition, hearing, and order resuming court supervision.

21-22-8. Petition, hearing, and order resuming court supervision. At any time during the existence of the trust, after supervision has been dispensed with pursuant to § 21-22-7, any fiduciary, trustor, or beneficiary may petition for a resumption of the supervision in which event the court shall, upon notice as provided pursuant to this chapter, conduct a hearing and the supervision shall be resumed unless good cause to the contrary is shown.

Source: Supreme Court Rule 240, 1939; SDC 1939 & Supp 1960, § 33.2604; SL 2014, ch 226, § 9; SL 2015, ch 240, § 23.



§ 21-22-9 Petition, hearing, and order for court supervision of other trust--Information.

21-22-9. Petition, hearing, and order for court supervision of other trust--Information. Any fiduciary, trustor, or beneficiary of any other trust may, if the trustee is a resident of this state or if any of the trust estate has its situs in this state, at any time petition the circuit court, the county where such petition is to be filed to be determined the same as in the case of a court trust, to exercise supervision. Upon the petition being filed, the court shall fix a time and place for hearing thereon, unless notice and a hearing are waived in writing by all fiduciaries and beneficiaries, and notice shall be given as provided pursuant to this chapter, and, upon such hearing, enter an order assuming supervision unless good cause to the contrary is shown. Thereupon the trustee shall within thirty days, file the information required pursuant to § 21-22-3 by a trustee under a court trust, and, at all times thereafter, the court shall have the same powers as over a court trust. If the petition for court supervision includes the information required pursuant to § 21-22-3, the fiduciary, trustor, or beneficiary may, in the same petition, request court action as to any matter relevant to the administration of the trust, including the termination of court supervision. Upon the hearing on the petition, the court shall enter an order assuming supervision unless good cause to the contrary is shown. The court shall make such order approving the relief requested by the petition, give such directions to a fiduciary as the court shall determine, or resolve objections filed by an interested party pursuant to § 21-22-16.

Source: SDC 1939 & Supp 1960, § 33.2605; SL 2002, ch 100, § 8; SL 2004, ch 312, § 10; SL 2014, ch 226, § 10; SL 2015, ch 240, § 24.



§ 21-22-10 Fixing terms of trustee's bond--Amount and conditions--Sureties--Time of filing--New bond.

21-22-10. Fixing terms of trustee's bond--Amount and conditions--Sureties--Time of filing--New bond. Unless the trustee is exempted by the terms of the instrument creating the trust from furnishing a bond or unless the instrument itself provides the amount and condition of such bond, the trustee shall, upon commencement of court supervision, petition the court to fix the amount and conditions of bond unless the conditions of § 21-22-21 have been met. The court shall then fix a time and place for hearing and direct notice thereof to be given as provided in this chapter. The bond shall be conditioned that the trustee will faithfully perform the trustee's trust and duly account for all money and property received, and the amount of the bond shall be fixed by the court in a sum which in the opinion of the court shall be sufficient to protect the interest of the beneficiaries. The bond shall be either with a corporate surety or with at least two personal sureties to be approved by the court who are residents and freeholders of this state and who together are worth in excess of all their liabilities and property exempt from execution, at least the amount of the bond. The trustee shall file the bond within ten days after entry of the order requiring that the bond be filed. If it appears that the proper administration of the trust requires that a new bond be given, the court may require such new bond.

Source: Supreme Court Rule, Part 3, Rule 9, September, 1923; Supreme Court Rule 248, 1939; SDC 1939, § 33.2612; Supreme Court Rule adopted Feb. 11, 1952; SL 2014, ch 226, § 11.



§ 21-22-11 Bond required despite terms of trust instrument.

21-22-11. Bond required despite terms of trust instrument. When the instrument creating the trust exempts the trustee from furnishing a bond or limits the amount thereof, or the court shall determine that the bond ordered to be filed is insufficient, the court may if it concludes that a bond be necessary or that a bond of a larger amount is necessary, require the furnishing of such bond.

Source: Supreme Court Rule, Part 3, Rule 9, September, 1923; Supreme Court Rule 248, 1939; SDC 1939, § 33.2612; Supreme Court Rule adopted February 11, 1952.



§ 21-22-12 Appointment of successor on death, resignation, or removal of trustee--Temporary trustee.

21-22-12. Appointment of successor on death, resignation, or removal of trustee--Temporary trustee. In case of the death, resignation, or removal of the trustee, unless the instrument creating the trust names the successor, such successor shall be appointed by the court upon hearing and notice as provided in this chapter. In case of necessity the court may appoint a temporary trustee pending a permanent appointment.

Source: Supreme Court Rule, Part 3, Rule 10, September, 1923; Supreme Court Rule 249, 1939; SDC 1939 & Supp 1960, § 33.2613.



§ 21-22-13 Petitions relevant to trust administration--Hearing--Order.

21-22-13. Petitions relevant to trust administration--Hearing--Order. The trustor, a fiduciary, or a beneficiary of any trust under court supervision may at any time petition the court for its action as to any matter relevant to the administration of the trust, including particularly the requiring of special reports from a fiduciary, the exercise of any discretion vested in a fiduciary, and as to any matter as to which courts of equity have heretofore exercised jurisdiction over fiduciaries. Upon the filing of the petition the court shall fix a time and place for hearing unless the conditions of § 21-22-21 have been met and cause notice to be given as required by this chapter. Upon the hearing the court shall make such order, give such directions to a fiduciary as the court shall determine, or resolve objections filed by an interested party pursuant to § 21-22-16.

Source: SDC 1939 & Supp 1960, § 33.2607; SL 2002, ch 100, § 9; SL 2014, ch 226, § 12; SL 2015, ch 240, § 25.



§ 21-22-14 Annual verified report of trustee--Optional calendar year basis.

21-22-14. Annual verified report of trustee--Optional calendar year basis. Within one hundred twenty days after the expiration of each year from the commencement of court supervision over a trust, the trustee shall file a verified report showing in detail its receipts, disbursements, and acts during the year.

The trustee may at its election make its annual report during the first four months of any year covering its administration during the preceding year ending December thirty-first.

Source: Supreme Court Rule, Part 3, Rule 3, adopted September, 1923; Supreme Court Rule 242, 1939; SDC 1939 & Supp 1960, § 33.2606; SL 2006, ch 243, § 12.



§ 21-22-15 Final report of trustee--Contents.

21-22-15. Final report of trustee--Contents. When the trust estate has been disposed of or the provisions of the instrument creating the trust have been complied with, the trustee must file his final report duly verified by him and which may by reference incorporate thereinto previous reports made and which, supplementing such previous reports, must contain a complete and itemized statement of all the receipts and disbursements of the trustee and all of his acts with relation to the trust.

Source: Supreme Court Rule, Part 3, Rule 4, September, 1923; Supreme Court Rule 244, 1939; SDC 1939 & Supp 1960, § 33.2608.



§ 21-22-16 Objections to report of fiduciary or beneficiary--Adjournment of hearing--Order.

21-22-16. Objections to report of fiduciary or beneficiary--Adjournment of hearing--Order. If any objection is made to any report or petition filed by a fiduciary or beneficiary, the objection shall be filed in writing and be made at or prior to the hearing on the report or petition. If the initial hearing does not resolve all objections, the court shall adjourn the hearing to a specified time and place to resolve all issues of fact and all issues of law. Following the initial hearing, the court may enter any order it deems appropriate, which order may:

(1) Resolve any issues the court deems proper if all matters included in the petition, which are not objected to at the initial hearing, are approved;

(2) Determine the scope of discovery; and

(3) Set a schedule for further proceedings for the prompt resolution of the matter.
Source: Supreme Court Rule, Part 3, Rule 7, September, 1923; Supreme Court Rule 245, 1939; SDC 1939 & Supp 1960, § 33.2609; SL 2015, ch 240, § 26.



§ 21-22-17 Contents of notice of hearings--Trustee's account attached.

21-22-17. Contents of notice of hearings--Trustee's account attached. Notice of all hearings on all reports of the trustee and on all petitions filed shall be given as provided in this chapter. The court shall fix the time and place of the hearing. Notice of the time and place of the hearing, along with the nature of the hearing, shall be given as provided in this chapter. When the hearing is on an account of the trustee a copy of the account shall be served with the notice.

Source: Supreme Court Rule, Part 3, Rule 7, September, 1923; Supreme Court Rule 246, 1939; SDC 1939, § 33.2610; Supreme Court Rule adopted November 4, 1941; Supreme Court Rule adopted October 14, 1957; SL 2006, ch 243, § 7.



§ 21-22-18 Parties served with notice--Personal, mail, or electronic service.

21-22-18. Parties served with notice--Personal, mail, or electronic service. The notice provided by § 21-22-17 shall be served upon fiduciaries, beneficiaries, and attorneys of record, except as otherwise provided in chapter 55-18. Notice shall be served personally, by mail, postage prepaid, addressed to each person at the last known post office address as shown by the records and files in the proceeding, or electronically in accordance with § 15-6-5(d) and applicable local rules, at least fourteen days prior to the hearing unless the court for good cause shown directs a shorter period.

Source: SDC 1939, § 33.2610; Supreme Court Rule adopted November 4, 1941; Supreme Court Rule adopted October 14, 1957; SL 1982, ch 174, § 2; SL 1998, ch 282, § 38; SL 2014, ch 226, § 13; SL 2017, ch 208, § 27.



§ 21-22-19 Publication of notice in lieu of personal service.

21-22-19. Publication of notice in lieu of personal service. When the number of persons to be served is large and the expense of service provided by § 21-22-18 would be burdensome, the court may, if it deems advisable, order, in lieu of service as provided in § 21-22-18, that such notice be published once each week for three successive weeks in a legal newspaper of the county prior to such hearing.

Source: Supreme Court Rule 246, 1939; SDC 1939, § 33.2610; Supreme Court Rule adopted November 4, 1941; Supreme Court Rule adopted October 14, 1957.



§ 21-22-20 Proof of service by affidavit.

21-22-20. Proof of service by affidavit. Proof of the service of notices or other papers in the manner provided by this chapter shall be made by affidavit of the person making the same, such affidavit to be filed in the office of the clerk of courts.

Source: Supreme Court Rule, Part 3, Rule 12, September, 1923; Supreme Court Rule 251, 1939; SDC 1939 & Supp 1960, § 33.2615.



§ 21-22-21 Notice dispensed with by consent of parties.

21-22-21. Notice dispensed with by consent of parties. If all beneficiaries of the trust join in a petition or report, or signify in writing their approval thereof, the notice required by § 21-22-17 may be dispensed with and the hearing may be had at any time.

Source: Supreme Court Rule adopted November 4, 1941; Supreme Court Rule adopted October 14, 1957; SDC Supp 1960, § 33.2610.



§ 21-22-22 Testimony and examination of reports--Questions considered.

21-22-22. Testimony and examination of reports--Questions considered. At all hearings the court shall take testimony in the same manner as at hearings on other proceedings and shall examine all reports and accounts filed, regardless of whether or not objections are made thereto, and shall also consider and pass upon all acts of a fiduciary, regardless of whether any question is raised with reference thereto.

Source: Supreme Court Rule, Part 3, Rule 8, September, 1923; Supreme Court Rule 247, 1939; SDC 1939 & Supp 1960, § 33.2611; SL 2014, ch 226, § 14.



§ 21-22-23 Examination of trustee's reports by court.

21-22-23. Examination of trustee's reports by court. No order approving a report or account of the trustee in whole or in part shall be made by the court until it shall have made a detailed examination of the items and satisfied itself sufficiently to render its own judgment thereon, that the report is in all things true and complete, and the acts done have been in compliance with the trust and for the advantage and best interests thereof.

Source: Supreme Court Rule 247, 1939; SDC 1939 & Supp 1960, § 33.2611; SL 1981, ch 168, § 1.



§ 21-22-24 Referee or accountant appointed to assist in examination of reports--Report confidential.

21-22-24. Referee or accountant appointed to assist in examination of reports--Report confidential. If the report or account or other proceeding is of such length as to require assistance for the court, the court may in its discretion appoint a disinterested referee or employ an accountant or investigator at the expense of the trust to examine the same and report to the court thereon independently. Such report may be held by the court as confidential and for its own information, if the court so elects.

Source: Supreme Court Rule 247, 1939; SDC 1939 & Supp 1960, § 33.2611.



§ 21-22-25 Attendance of witnesses and production of evidence at investigations and hearings.

21-22-25. Attendance of witnesses and production of evidence at investigations and hearings. Upon any such examinations or hearings on reports the court, or the referee or the accountant or agent whom it may appoint, may require the attendance of witnesses and the production of documents and other evidence and make such inquiry and investigations as are necessary to pass upon the report or other act correctly.

Source: Supreme Court Rule 247, 1939; SDC 1939 & Supp 1960, § 33.2611.



§ 21-22-26 Fiduciary's liability for failure to comply--Forfeiture of compensation--Fiduciary's acts not invalidated.

21-22-26. Fiduciary's liability for failure to comply--Forfeiture of compensation--Fiduciary's acts not invalidated. Any fiduciary who fails or neglects to comply with the provisions of this chapter is subject to removal by the court and is liable to any beneficiary for all damages sustained by the beneficiary resulting from such noncompliance and shall also forfeit all right to compensation as the fiduciary during the period of such noncompliance unless it is shown, to the satisfaction of the court fixing such compensation, that such failure to comply was inadvertent and not intentional and was with reasonable excuse and that the fiduciary has performed his or her duties diligently, faithfully, and efficiently. Failure or neglect as to such compliance does not invalidate any act of the fiduciary.

Source: Supreme Court Rule 250, 1939; SDC 1939 & Supp 1960, § 33.2614; SL 2014, ch 226, § 15.



§ 21-22-27 Prior settlement and distribution decrees validated--Assertion of vested rights.

21-22-27. Prior settlement and distribution decrees validated--Assertion of vested rights. All decrees of any court of this state made prior to January 1, 2010, settling accounts of trustees or distributing in whole or in part trust estates are hereby legalized, cured, and validated, notwithstanding any defects, omissions, or irregularities in the form of the petition, account, or the notice of the application therefor or in the manner, form, or method of giving or serving such notice.

If a person has a vested right in any real or personal property by reason of a defect, omission, or irregularity referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 2011, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in a court of this state, unless prior to July 1, 2011, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1983, ch 222, § 1; SL 1992, ch 307, § 6; SL 2010, ch 232, § 26.



§ 21-22-28 Protection of privacy--Sealing and availability of documents.

21-22-28. Protection of privacy--Sealing and availability of documents. The privacy of those who have established a court trust or other trust shall be protected in any court proceeding concerning the trust. Upon the filing of any petition, the instrument on which the trust is based, briefs, and the entire court file including a trust's inventory, statement filed by any fiduciary, annual verified report of a fiduciary, final report of a fiduciary, and all petitions relevant to trust administration and all court orders thereon shall be sealed upon filing and may not be made a part of the public record of the proceeding, but are available to the court, to the trustor, to any fiduciary, to any beneficiary, to their attorneys, and to such other interested persons as the court may order upon a showing of the need.

Source: SL 1998, ch 282, § 30; SL 2002, ch 100, § 1; SL 2014, ch 226, § 16; SL 2016, ch 231, § 28; SL 2017, ch 204, § 24.



§ 21-22-29 Repealed.

21-22-29. Repealed by SL 2002, ch 100, § 2.



§ 21-22-30 Court approval of trustee's accounting is conclusive--Accounting defined .

21-22-30. Court approval of trustee's accounting is conclusive--Accounting defined. An accounting by a trustee of a court supervised trust and the final approval thereof by a court, whether or not such accounting is contested, is conclusive against all persons in any way interested in the trust, and the trustee, absent fraud, intentional misrepresentation, or material omission, shall be released and discharged from any and all liability as to all matters set forth in the accounting. For purposes of this section, the term, accounting, means any annual, interim, or final report or other statement provided by a trustee reflecting all transactions, receipts, and disbursements during the reporting period and a list of assets as of the end of the period covered by the report or statement.

Source: SL 2000, ch 229, § 3; SL 2017, ch 204, § 25.



§ 21-22-31 Rules of civil procedure applicable.

21-22-31. Rules of civil procedure applicable. A proceeding brought pursuant to this chapter is considered an action for purposes of title 15. Unless specifically provided to the contrary in this chapter or unless inconsistent with its provisions, the rules of civil procedure, including the rules concerning vacation of orders and appellate review, apply to all trusts governed by this chapter. If a conflict between chapter 15-6 and title 55, the provisions of title 55 shall be controlling.

Source: SL 2015, ch 240, § 27; SL 2017, ch 204, § 26.



§ 21-22-32 Title 55 governs actions of trustee as party to transaction.

21-22-32. Title 55 governs actions of trustee as party to transaction. Notwithstanding the application of the principles of conflict of laws to the terms of a transaction involving a trust, whether a purchase of property by, or a sale of property to, a trust administered by a qualified person in South Dakota, as defined in § 55-3-41, the laws of this state as set forth in title 55 shall govern the actions of the trustee as a party thereto. South Dakota shall be considered the situs of the transaction.

Source: SL 2017, ch 204, § 27.






Chapter 23 - Judicial Sales

§ 21-23-1 Scope of chapter.

21-23-1. Scope of chapter. This chapter is intended to cover, and provide uniform procedure in all proceedings to sell property in court trusts, receiverships, and any other cases where property is in the custody of an officer of the court and no specific provisions of law exist prescribing judicial procedure in ordering and confirming the sale of such property.

Source: Supreme Court Order No. 2 (1) adopted October 12, 1944; SDC Supp 1960, § 33.26A01.



§ 21-23-2 Application by court officer or trustee for sale of property.

21-23-2. Application by court officer or trustee for sale of property. Any court officer or trustee who has in his possession or custody real or personal property and who deems it necessary or desirable and in the interest of the persons entitled to receive such property or beneficially interested therein, may apply to the court having jurisdiction of the proceeding affecting such property for authority to sell the same.

Source: Supreme Court Order No. 2 (2) adopted October 12, 1944; SDC Supp 1960, § 33.26A02.



§ 21-23-3 Application for sale verified--Contents.

21-23-3. Application for sale verified--Contents. The application for leave to sell shall be verified and shall state the following particulars:

(1) The name of the case, trust, or proceeding, and the name of the court having jurisdiction thereof;

(2) The name of the receiver or other officer having custody of the property, with reference to the court order or decree giving him possession and custody thereof;

(3) The name of the persons beneficially interested in such property and the nature of their interests so far as known to the applicant; whenever there has been filed in the trust or proceeding a list of the names of the persons beneficially interested, the petitioner may refer to such list and by reference incorporate it in the petition without setting out therein the names of all persons beneficially interested;

(4) A description of the property as to which sale is desired;

(5) A statement of its value, and whether an appraisal thereof has been made by order of court and the date of such appraisal, if any;

(6) The reason why a sale is desired or necessary.
Source: Supreme Court Order No. 2 (3) adopted October 12, 1944; SDC Supp 1960, § 33.26A03.



§ 21-23-4 Perishable property ordered sold without hearing--Report of sale.

21-23-4. Perishable property ordered sold without hearing--Report of sale. Perishable property in the hands of such court officer may be ordered sold on his application, without hearing thereon. A written report of such sale containing the matters required in § 21-23-12 shall be submitted to the court.

Source: Supreme Court Order No. 2 (9) adopted October 12, 1944; SDC Supp 1960, § 33.26A09.



§ 21-23-5 Time and place of hearing on application to sell property.

21-23-5. Time and place of hearing on application to sell property. On the filing of an application for sale, except as provided by § 21-23-4, the court shall by order fix a time and place for hearing such application. The place shall be that most convenient for the persons interested in the property, and the time such as to permit adequate notice of the hearing to be given.

Source: Supreme Court Order No. 2 (4) adopted October 12, 1944; SDC Supp 1960, § 33.26A04.



§ 21-23-6 Notice to parties of hearing on application--Manner of service prescribed by court.

21-23-6. Notice to parties of hearing on application--Manner of service prescribed by court. The court to which the application for leave to sell property is addressed shall direct such notice to be given as will reasonably notify and inform the interested parties that an application to sell the property is pending. Ordinarily, such notice should be by the service on the interested parties of an appropriate notice of hearing, but where the number of persons beneficially interested is great, or some or all of them cannot conveniently be reached for personal service the court may direct that notice be given by publication in a legal newspaper, or by mailing, either by registered or certified mail, or otherwise, copies of the notice to the interested persons, or by posting copies of the notice at or about the place where the property is situated, the intention of this provision being that the court in its discretion shall prescribe such notice as can be given economically with reasonable likelihood that it will come to the attention of the interested parties.

Source: Supreme Court Order No. 2 (5) adopted October 12, 1944; SDC Supp 1960, § 33.26A05.



§ 21-23-7 Order for appraisal of property.

21-23-7. Order for appraisal of property. If, in the opinion of the court, it is necessary in order to inform the court fully in the matter or to safeguard the rights of interested parties, the court may order an appraisal of such property to be made and filed before the hearing on the application to sell, and prescribe the time when the same shall be filed.

Source: Supreme Court Order No. 2 (6) adopted October 12, 1944; SDC Supp 1960, § 33.26A06.



§ 21-23-8 Court order after hearing on application to sell.

21-23-8. Court order after hearing on application to sell. On hearing the application to sell, the court may make such order as in the discretion of the court will best protect the rights of all persons interested in the property.

Source: Supreme Court Order No. 2 (7) adopted October 12, 1944; SDC Supp 1960, § 33.26A07.



§ 21-23-9 Time and notice of sale--Order in which items offered--Upset price.

21-23-9. Time and notice of sale--Order in which items offered--Upset price. If a sale be ordered the court shall fix the time of sale, prescribe the notice thereof to be given, and in appropriate cases may direct the order in which the several items of property shall be offered for sale, and may fix an upset price upon any or all of the property.

Source: Supreme Court Order No. 2 (7) adopted October 12, 1944; SDC Supp 1960, § 33.26A07.



§ 21-23-10 Bond required of applicant to sell property.

21-23-10. Bond required of applicant to sell property. Whenever, in the opinion of the court to whom an application to sell property under the provisions of this chapter is addressed, the bond of the person applying is inadequate fully to protect the rights of all persons beneficially interested in such property, the court may, in the order for the sale of such property, require the applicant for leave to sell to give a bond in such amount and containing such conditions as the court may prescribe and the court may require corporate surety on such.

Source: Supreme Court Order No. 2 (8) adopted October 12, 1944; SDC Supp 1960, § 33.26A08.



§ 21-23-11 Cash sale at public auction--Terms and security when deferred payments permitted.

21-23-11. Cash sale at public auction--Terms and security when deferred payments permitted. Unless for good cause the court orders otherwise, all sales of property shall be at public auction for cash. If any portion of the purchase price is to be upon deferred payments, the order of the court shall require adequate security and shall fix the time within which payments are to be made and prescribe the rate of interest.

Source: Supreme Court Order No. 2 (7) adopted October 12, 1944; SDC Supp 1960, § 33.26A07.



§ 21-23-12 Report of sale to court for confirmation--Contents of report.

21-23-12. Report of sale to court for confirmation--Contents of report. All sales shall be reported to the court for confirmation. Such reports shall be in writing, shall specify when the property was sold, the name of the purchaser, the terms of sale, if the sale was other than for cash, the amount bid for each item of property, the expense of sale; and such report shall state that the provision of this chapter relative to the sale of such property, and the requirements of the court order, have been complied with.

Source: Supreme Court Order No. 2 (7) adopted October 12, 1944; SDC Supp 1960, § 33.26A07.



§ 21-23-13 Report for confirmation of sale authorized by trust instrument.

21-23-13. Report for confirmation of sale authorized by trust instrument. Whenever a trustee is duly empowered by the instrument which creates the trust, or otherwise, to make a sale of any property which is a part of the trust estate, whether real or personal, he shall not be required to obtain any authorization of the court as a prerequisite to such sale, but may, if he desires, report such sale to the court for confirmation.

Source: Supreme Court Order No. 2 (1) adopted October 12, 1944; SDC Supp 1960, § 33.26A01.



§ 21-23-14 Examination of report of sale--Order and notice for formal hearing.

21-23-14. Examination of report of sale--Order and notice for formal hearing. On receiving a report of sale the court shall determine on an inspection of the same and of the files of the case or proceeding, whether a hearing on said report is necessary for the protection of the rights of persons beneficially interested in the property sold. Ordinarily such hearing should be had, but where the court is satisfied that such hearing is unnecessary, or will serve no useful purpose, or will occasion delay which will interfere with the sale of the property, or the cost of giving notice because of the large number of persons involved will entail a large and disproportionate expense the court may by order dispense with a hearing upon notice, and make such order confirming or rejecting the sale as to the court seems appropriate.

If the court determines that there must be a formal hearing on application to confirm a sale it shall so order and fix a time for such hearing, and by such order prescribe the notice thereof to be given.

Source: Supreme Court Order No. 2 (10) adopted October 12, 1944; SDC Supp 1960, § 33.26A10.



§ 21-23-15 Consideration of new offers on hearing to confirm sale--Confirmation and conveyance of property.

21-23-15. Consideration of new offers on hearing to confirm sale--Confirmation and conveyance of property. On the hearing to confirm sale the court shall consider any new offers which exceed the offer set forth in the report of sale by at least five percent, and shall likewise consider any other offers made at the time of the hearing, and shall confirm the sale and direct the transfer of title, or conveyance of property, to the person submitting the best offer.

Source: Supreme Court Order No. 2 (10) adopted October 12, 1944; SDC Supp 1960, § 33.26A10.






Chapter 24 - Declaratory Judgment

§ 21-24-1 Power of courts to provide declaratory relief--Form and effect of declarations.

21-24-1. Power of courts to provide declaratory relief--Form and effect of declarations. Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect; and such declaration shall have the force and effect of a final judgment or decree.

Source: SL 1925, ch 214, § 1; SDC 1939 & Supp 1960, § 37.0101.



§ 21-24-2 Person including business associations and public agencies.

21-24-2. Person including business associations and public agencies. The word, person, wherever used in this chapter shall be construed to mean any person, partnership, joint stock company, unincorporated association, or society, or municipal, public or other corporation of any character whatsoever.

Source: SL 1925, ch 214, § 13; SDC 1939 & Supp 1960, § 37.0113.



§ 21-24-3 Construction and determination of validity of written instruments, legislative acts, and franchises.

21-24-3. Construction and determination of validity of written instruments, legislative acts, and franchises. Any person interested under a deed, will, written contract, or other writing constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.

Source: SL 1925, ch 214, § 2; SDC 1939 & Supp 1960, § 37.0102.



§ 21-24-4 Contract construed before or after breach.

21-24-4. Contract construed before or after breach. A contract may be construed either before or after there has been a breach thereof.

Source: SL 1925, ch 214, § 3; SDC 1939 & Supp 1960, § 37.0103.



§ 21-24-5 Determination of rights under trust or decedent's estate.

21-24-5. Determination of rights under trust or decedent's estate. Any person interested as or through a personal representative, trustee, conservator, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust in the administration of a trust, or of the estate of a decedent, minor, protected person, or insolvent, may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others;

(2) To direct the personal representatives or trustees to do or abstain from doing any particular act in their fiduciary capacity;

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.
Source: SDC 1939 & Supp 1960, § 37.0104; SL 1993, ch 213, § 100.



§ 21-24-6 Declaratory relief powers not limited by specific enumeration.

21-24-6. Declaratory relief powers not limited by specific enumeration. The enumeration in §§ 21-24-3 to 21-24-5, inclusive, does not limit or restrict the exercise of the general powers conferred in § 21-24-1, in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.

Source: SL 1925, ch 214, § 5; SDC 1939 & Supp 1960, § 37.0105.



§ 21-24-7 Parties to be joined in action for declaratory relief.

21-24-7. Parties to be joined in action for declaratory relief. When declaratory relief is sought all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding.

Source: SL 1925, ch 214, § 11; SDC 1939 & Supp 1960, § 37.0111.



§ 21-24-8 Municipality joined in proceeding involving ordinance or franchise--Attorney general joined when constitutional question involved.

21-24-8. Municipality joined in proceeding involving ordinance or franchise--Attorney general joined when constitutional question involved. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party and shall be entitled to be heard, and if the statute, ordinance, or franchise is alleged to be unconstitutional, the attorney general of the state shall also be served with a copy of the proceeding and be entitled to be heard.

Source: SL 1925, ch 214, § 11; SDC 1939 & Supp 1960, § 37.0111.



§ 21-24-9 Trial of issues of fact.

21-24-9. Trial of issues of fact. When a proceeding under this chapter involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.

Source: SL 1925, ch 214, § 9; SDC 1939 & Supp 1960, § 37.0109.



§ 21-24-10 Judgment refused where controversy would not be terminated.

21-24-10. Judgment refused where controversy would not be terminated. The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

Source: SL 1925, ch 214, § 6; SDC 1939 & Supp 1960, § 37.0106.



§ 21-24-11 Award of costs.

21-24-11. Award of costs. In any proceeding under this chapter the court may make such award of costs as may seem equitable and just.

Source: SL 1925, ch 214, § 10; SDC 1939 & Supp 1960, § 37.0110.



§ 21-24-12 Further relief after declaratory judgment--Application and order to show cause.

21-24-12. Further relief after declaratory judgment--Application and order to show cause. Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.

Source: SL 1925, ch 214, § 8; SDC 1939 & Supp 1960, § 37.0108.



§ 21-24-13 Review of declaratory orders and judgments.

21-24-13. Review of declaratory orders and judgments. All orders, judgments, and decrees under this chapter may be reviewed as other orders, judgments, and decrees.

Source: SL 1925, ch 214, § 7; SDC 1939 & Supp 1960, § 37.0107.



§ 21-24-14 Chapter declared remedial--Liberal construction.

21-24-14. Chapter declared remedial--Liberal construction. This chapter is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations; and is to be liberally construed and administered.

Source: SL 1925, ch 214, § 12; SDC 1939 & Supp 1960, § 37.0112.



§ 21-24-15 Severability of provisions.

21-24-15. Severability of provisions. The several sections and provisions of this chapter except §§ 21-24-1 and 21-24-3 are hereby declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of the chapter invalid or inoperative.

Source: SL 1925, ch 214, § 14; SDC 1939 & Supp 1960, § 37.0114.



§ 21-24-16 Citation of chapter.

21-24-16. Citation of chapter. This chapter may be cited as the Uniform Declaratory Judgments Act.

Source: SL 1925, ch 214, § 16; SDC 1939 & Supp 1960, § 37.0115.






Chapter 25 - Submission Of Stipulated Case [Repealed]

§ 21-25-1 to 21-25-4. Repealed.

21-25-1 to 21-25-4. Repealed by SL 2014, ch 108, §§ 7 to 10.






Chapter 25A - Enforcement Of Arbitration Agreements

§ 21-25A-1 Enforceability of arbitration clauses in written contracts--Labor contracts.

21-25A-1. Enforceability of arbitration clauses in written contracts--Labor contracts. A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract. This chapter also applies to arbitration agreements between employers and employees or between their respective representatives.

Source: SL 1971, ch 157, § 1; SL 1976, ch 155, § 1.



§ 21-25A-2 Chapter prospective only.

21-25A-2. Chapter prospective only. This chapter applies only to agreements made subsequent to June 30, 1971.

Source: SL 1971, ch 157, § 21.



§ 21-25A-3 Insurance policies not covered--Arbitration agreements void.

21-25A-3. Insurance policies not covered--Arbitration agreements void. This chapter does not apply to insurance policies and every provision in any such policy requiring arbitration or restricting a party thereto or beneficiary thereof from enforcing any right under it by usual legal proceedings in ordinary tribunals or limiting the time to do so is void and unenforceable. However, nothing in this chapter may be deemed to impair the enforcement of or invalidate a contractual provision for arbitration entered into between insurance companies.

Source: SL 1971, ch 157, § 24; SL 1976, ch 155, § 2; SL 1997, ch 125, § 1.



§ 21-25A-4 Circuit court jurisdiction of proceedings.

21-25A-4. Circuit court jurisdiction of proceedings. The term, court, means a circuit court of this state. The making of an agreement described in § 21-25A-1 providing for arbitration in this state confers jurisdiction on the court to enforce the agreement under this chapter and to enter judgment on an award thereunder.

Source: SL 1971, ch 157, § 18.



§ 21-25A-5 Application to compel arbitration--Order to arbitrate or denial of application.

21-25A-5. Application to compel arbitration--Order to arbitrate or denial of application. On application of a party showing an agreement described in § 21-25A-1, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party, otherwise, the application shall be denied.

Source: SL 1971, ch 157, § 2.



§ 21-25A-6 Merits of claim not considered on application to compel arbitration.

21-25A-6. Merits of claim not considered on application to compel arbitration. An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or because any fault or grounds for the claim sought to be arbitrated have not been shown.

Source: SL 1971, ch 157, § 2.



§ 21-25A-7 Stay of judicial proceedings on arbitrable issue--Severance of issues.

21-25A-7. Stay of judicial proceedings on arbitrable issue--Severance of issues. Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under § 21-25A-5 or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

Source: SL 1971, ch 157, § 2.



§ 21-25A-8 Application to stay arbitration--Order to arbitrate or staying arbitration--Venue of application.

21-25A-8. Application to stay arbitration--Order to arbitrate or staying arbitration--Venue of application. On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under § 21-25A-5, the application shall be made therein. Otherwise and subject to § 21-25A-34, the application may be made in any court of competent jurisdiction.

Source: SL 1971, ch 157, § 2; SL 1976, ch 155, § 3.



§ 21-25A-9 Appointment of arbitrators according to agreement--Appointment by court.

21-25A-9. Appointment of arbitrators according to agreement--Appointment by court. Except as provided by chapter 21-25B, if the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and his successor has not been duly appointed, the court on application of a party shall appoint one or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.

Source: SL 1971, ch 157, § 3; SL 1976, ch 155, § 4.



§ 21-25A-10 Arbitrators acting by majority.

21-25A-10. Arbitrators acting by majority. The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this chapter.

Source: SL 1971, ch 157, § 4.



§ 21-25A-11 Time and place of hearing--Notice to parties--Waiver of notice.

21-25A-11. Time and place of hearing--Notice to parties--Waiver of notice. Unless otherwise provided by the agreement, the arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered or certified mail not less than five days before the hearing. Appearance at the hearing waives such notice.

Source: SL 1971, ch 157, § 5 (1); SL 1987, ch 29, § 26.



§ 21-25A-12 Subpoenas issued by arbitrators--Service and enforcement.

21-25A-12. Subpoenas issued by arbitrators--Service and enforcement. The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, and enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

Source: SL 1971, ch 157, § 7.



§ 21-25A-13 Depositions permitted by arbitrators--Compelling testimony.

21-25A-13. Depositions permitted by arbitrators--Compelling testimony. On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing. All provisions of law compelling a person under subpoena to testify are applicable.

Source: SL 1971, ch 157, § 7.



§ 21-25A-14 Hearing by all arbitrators--Continuation when arbitrator ceases to act.

21-25A-14. Hearing by all arbitrators--Continuation when arbitrator ceases to act. Unless otherwise provided by the agreement, the hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

Source: SL 1971, ch 157, § 5 (3).



§ 21-25A-15 Evidence presented by parties--Cross-examination.

21-25A-15. Evidence presented by parties--Cross-examination. Unless otherwise provided by the agreement, the parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

Source: SL 1971, ch 157, § 5 (2).



§ 21-25A-16 Right to representation by counsel--Waiver ineffective.

21-25A-16. Right to representation by counsel--Waiver ineffective. A party has the right to be represented by an attorney at any proceeding or hearing under this chapter. A waiver thereof prior to the proceeding or hearing is ineffective.

Source: SL 1971, ch 157, § 6.



§ 21-25A-17 Adjournment or postponement of hearing--Failure of party to appear--Court order to proceed promptly.

21-25A-17. Adjournment or postponement of hearing--Failure of party to appear--Court order to proceed promptly. Unless otherwise provided by the agreement, the arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

Source: SL 1971, ch 157, § 5 (1).



§ 21-25A-18 Witness fees.

21-25A-18. Witness fees. Fees for attendance as a witness shall be the same as for a witness in the circuit courts of this state.

Source: SL 1971, ch 157, § 7.



§ 21-25A-19 Time for making award--Extension of time.

21-25A-19. Time for making award--Extension of time. An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.

Source: SL 1971, ch 157, § 8.



§ 21-25A-20 Award in writing--Delivery to parties.

21-25A-20. Award in writing--Delivery to parties. The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered or certified mail, or as provided in the agreement.

Source: SL 1971, ch 157, § 8; SL 1987, ch 29, § 27.



§ 21-25A-21 Modification or correction of award--Application--Notice.

21-25A-21. Modification or correction of award--Application--Notice. On application of a party or, if an application to the court is pending under §§ 21-25A-23 to 21-25A-30, inclusive, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in subdivisions 21-25A-28(1) and (3), for the purpose of clarifying the award. The application shall be made within twenty days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating that he must serve his objections thereto, if any, within ten days from the notice. The award so modified or corrected is subject to the provisions of §§ 21-25A-23 to 21-25A-30, inclusive.

Source: SL 1971, ch 157, § 9.



§ 21-25A-22 Payment of expenses of proceedings.

21-25A-22. Payment of expenses of proceedings. Except as provided in §§ 21-25B-22 and 21-25B-25, unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of arbitration, shall be paid as provided in the award.

Source: SL 1971, ch 157, § 10; SL 1976, ch 155, § 5.



§ 21-25A-23 Judicial confirmation of award.

21-25A-23. Judicial confirmation of award. Upon application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in §§ 21-25A-24 to 21-25A-30, inclusive.

Source: SL 1971, ch 157, § 11.



§ 21-25A-24 Grounds for vacation of award.

21-25A-24. Grounds for vacation of award. Upon application of a party, the court shall vacate an award where:

(1) The award was procured by corruption, fraud, or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of §§ 21-25A-11 to 21-25A-17, inclusive, as to prejudice substantially the rights of a party;

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under §§ 21-25A-5 to 21-25A-8, inclusive, and the party did not participate in the arbitration hearing without raising the objection; or

(6) Conduct of a hearing officer which would prejudice substantially the rights of a party; provided that, the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.
Source: SL 1971, ch 157, § 12; SL 1976, ch 155, § 6.



§ 21-25A-25 Time for application to vacate award.

21-25A-25. Time for application to vacate award. An application under § 21-25A-24 shall be made within ninety days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud, or other undue means, it shall be made within ninety days after such grounds are known or should have been known, but in no case more than one year after delivery of a copy of the award to the applicant.

Source: SL 1971, ch 157, § 13; SL 1976, ch 155, § 7.



§ 21-25A-26 Confirmation of award on denial of application to vacate.

21-25A-26. Confirmation of award on denial of application to vacate. If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

Source: SL 1971, ch 157, § 13.



§ 21-25A-27 Rehearing ordered after vacation of award--Time allowed for award on rehearing.

21-25A-27. Rehearing ordered after vacation of award--Time allowed for award on rehearing. In vacating the award on grounds other than stated in subdivision 21-25A-24(5), the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with § 21-25A-9, or, if the award is vacated on grounds set forth in subdivisions 21-25A-24(3) and (4) the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with § 21-25A-9. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

Source: SL 1971, ch 157, § 13.



§ 21-25A-28 Grounds for modification or correction of award.

21-25A-28. Grounds for modification or correction of award. Upon application made within ninety days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing, or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.
Source: SL 1971, ch 157, § 14.



§ 21-25A-29 Alternative application to modify, correct, or vacate.

21-25A-29. Alternative application to modify, correct, or vacate. An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

Source: SL 1971, ch 157, § 14.



§ 21-25A-30 Confirmation of award after determining application to correct or modify.

21-25A-30. Confirmation of award after determining application to correct or modify. If the application to modify or correct an award is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

Source: SL 1971, ch 157, § 14.



§ 21-25A-31 Judgment or decree on confirmed award--Costs.

21-25A-31. Judgment or decree on confirmed award--Costs. Upon the granting of an order confirming, modifying, or correcting an award, judgment, or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and the proceedings subsequent thereto, and disbursements may be awarded by the court.

Source: SL 1971, ch 157, § 15.



§ 21-25A-32 Filing and docketing of judgment or decree.

21-25A-32. Filing and docketing of judgment or decree. On entry of judgment or decree, the clerk shall file the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) The order confirming, modifying, or correcting the award; and

(4) The judgment or decree.

The judgment or decree may be docketed as if rendered in an action.

Source: SL 1971, ch 157, § 16; SL 1990, ch 149, § 12.



§ 21-25A-33 Applications by motion--Service of notices.

21-25A-33. Applications by motion--Service of notices. Except as otherwise provided, an application to the court under this chapter shall be by motion and shall be heard in the manner and upon the notice provided by law for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in a civil action.

Source: SL 1971, ch 157, § 17.



§ 21-25A-34 Venue of applications.

21-25A-34. Venue of applications. An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if he has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application.

Source: SL 1971, ch 157, § 19.



§ 21-25A-35 Appeals from orders, judgments, and decrees.

21-25A-35. Appeals from orders, judgments, and decrees. An appeal may be taken from:

(1) An order denying an application to compel arbitration made under § 21-25A-5;

(2) An order granting an application to stay arbitration made under § 21-25A-8;

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to the provisions of this chapter.

The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

Source: SL 1971, ch 157, § 20.



§ 21-25A-36 Uniformity of construction of chapter.

21-25A-36. Uniformity of construction of chapter. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1971, ch 157, § 22.



§ 21-25A-37 Severability of provisions.

21-25A-37. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 1971, ch 157, § 23.



§ 21-25A-38 Citation of chapter.

21-25A-38. Citation of chapter. This chapter may be cited as the Uniform Arbitration Act.

Source: SL 1971, ch 157, § 25.






Chapter 25B - Arbitration Agreements Relating To Medical Services

§ 21-25B-1 Services covered by arbitration agreements between hospitals or physicians and patients--Termination as to future services--Effect.

21-25B-1. Services covered by arbitration agreements between hospitals or physicians and patients--Termination as to future services--Effect. Voluntary agreements pursuant to § 21-25A-1 between hospitals or physicians and patients relating to services provided to the patient may, by their terms, provide for past and future services by and between the parties to the agreement; provided, however, that any party to such an agreement may terminate it as to future services by giving written notice to all other parties thereto, and such termination shall in no way affect or alter the arbitration of controversies arising as to services rendered prior to the giving of such notice.

Source: SDCL, § 21-25A-1 as added by SL 1976, ch 155, § 1.



§ 21-25B-2 Parents and fiduciaries authorized to enter arbitration agreements on behalf of others--Nonliability.

21-25B-2. Parents and fiduciaries authorized to enter arbitration agreements on behalf of others--Nonliability. Natural parents having custody of a minor child and personal representatives of an estate, or a guardian or conservator for a ward may, notwithstanding other statutes to the contrary, enter into a binding arbitration agreement on behalf of the person, estate, beneficiary, ward or heirs at law that they represent for the purposes of this chapter only; and, such natural parents having custody of a minor child and personal representatives of an estate and guardian or conservator are not liable to the person, estate, beneficiary or heirs at law for entering into such binding arbitration agreement.

Source: SL 1976, ch 155, § 26; SL 1993, ch 213, § 101.



§ 21-25B-3 Warning clause required in arbitration agreement.

21-25B-3. Warning clause required in arbitration agreement. The arbitration agreement between hospitals or physicians and patients shall contain the following provision in twelve-point boldface type immediately above the space for signature of the parties: The agreement to arbitrate is not a prerequisite to health care or treatment. By signing this contract you are agreeing to have any issue of medical malpractice decided by neutral arbitration and you are giving up your right to a jury or court trial.

Source: SDCL, § 21-25A-1 as added by SL 1976, ch 155, § 1.



§ 21-25B-4 Health care services arbitration panel created--Composition--Terms--Selection--Replacements.

21-25B-4. Health care services arbitration panel created--Composition--Terms--Selection--Replacements. There is hereby created a health care services arbitration panel. The president of the State Bar of South Dakota shall select fifteen lawyers to serve on the panel. Each lawyer selected shall serve a three-year term. The president of the State Medical Association shall select fifteen physicians licensed by the State Board of Medical and Osteopathic Examiners in the same manner, and the president of the State Hospital Association shall also select fifteen members in the same manner. When a panel member's term expires he shall continue to serve until a replacement is named.

Source: SL 1976, ch 155, §§ 8, 9; SL 1984, ch 160, § 1.



§ 21-25B-5 Health care services arbitration account created--Payment required of claimant prior to commencement of arbitration action--Credit to account.

21-25B-5. Health care services arbitration account created--Payment required of claimant prior to commencement of arbitration action--Credit to account. There is hereby created a health care services arbitration account of the general fund in the state treasurer's office. Prior to the commencement of any arbitration action before the health care services arbitration panel, the claimant shall remit the sum of one hundred dollars to the state treasurer who shall credit such funds to the health care services arbitration account.

Source: SL 1976, ch 155, §§ 8, 18.



§ 21-25B-6 Institution of claim--Written statement and receipt--Contents of statement.

21-25B-6. Institution of claim--Written statement and receipt--Contents of statement. A claimant shall institute his claim by filing a written statement of his case with the presiding judge of the circuit court in which the controversy occurred along with a receipt showing that the one hundred dollars has been paid to the health care services arbitration account. These statements may be informal in nature but shall set forth the pertinent facts and claims upon which responsibility or lack of responsibility is alleged, and shall specify all injuries for which the defendant is alleged to be responsible. The statement shall also set forth the amount of damages claimed by the claimant, including loss of wages and payments for medical expenditures.

Source: SL 1976, ch 155, § 19.



§ 21-25B-7 Joinder of subrogee--Segregation of damages or costs.

21-25B-7. Joinder of subrogee--Segregation of damages or costs. Any subrogee of a patient or anyone claiming by or through the patient who has entered into an arbitration agreement under this chapter may join their claim with that of such patient with the same force and effect as though brought by such patient and in any award or judgment based thereon or by separate award and judgment the damages or costs may be segregated between such party and the patient as the arbitration panel shall determine.

Source: SL 1976, ch 155, § 27.



§ 21-25B-8 Time for commencement of claims--Time for commencement of action in circuit court.

21-25B-8. Time for commencement of claims--Time for commencement of action in circuit court. Claims filed with the health care services arbitration panel may be commenced only within the time prescribed for actions for medical malpractice, error, mistake, or failure to cure, but if the circuit court determines that the matter is not one to be heard by the panel, the claimant shall have thirty days from the date of the decision of the court, or the time remaining under the limitation of action provisions for medical, error, mistake, or failure to cure, whichever is longer, to commence an action in circuit court.

Source: SL 1976, ch 155, § 25.



§ 21-25B-9 Claimant bound by arbitration agreement when claim is filed--Defendant bound after twenty days.

21-25B-9. Claimant bound by arbitration agreement when claim is filed--Defendant bound after twenty days. Any person who files a claim pursuant to the provisions of § 21-25B-6 cannot thereafter petition the court to set aside the arbitration agreement. The defendant in any claim may file an application under § 21-25A-8 anytime within twenty days after being served with the claim and if he fails to do so he cannot thereafter petition the court to set aside the arbitration agreement.

Source: SDCL, § 21-25A-8 as added by SL 1976, ch 155, § 3.



§ 21-25B-10 Appointment of arbitration officer--Qualifications--Filing of papers with officer.

21-25B-10. Appointment of arbitration officer--Qualifications--Filing of papers with officer. The presiding judge of the circuit court shall, within ten days after institution as a claim pursuant to § 21-25B-6, appoint an arbitration officer to sit with the health care services arbitration panel. The arbitration officer shall be an individual licensed to practice law in the State of South Dakota. The written statement of the complainant and all other papers in the case shall be filed with the arbitration officer until the work of the panel has been completed.

Source: SL 1976, ch 155, §§ 15, 19.



§ 21-25B-11 Duties of arbitration officer.

21-25B-11. Duties of arbitration officer. The duties of the arbitration officer are:

(1) To act as liaison between the health care services arbitration panel and the presiding judge of the circuit court;

(2) To advise the health care services arbitration panel on questions of law and procedure and rule on admissibility of evidence as provided in § 21-25B-23;

(3) To arrange for court reporters, hearing rooms, and the other logistical needs of the health care services arbitration panel;

(4) To prepare and serve notices for the panel;

(5) To oversee the selection of the members of the panel;

(6) To reduce the decision of the panel on liability and damages to writing and to serve it upon the parties to the controversy;

(7) To assist members of the panel in submitting their claims for compensation from the health care services arbitration account;

(8) At the request of a party or a member of the panel, to issue subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence; and

(9) To perform any other assignments which are consistent with the intent of this chapter made by either the presiding judge of the circuit court or the health care services arbitration panel.
Source: SL 1976, ch 155, § 20.



§ 21-25B-12 Service of claim on defendant--Defendant's statement submitted to arbitration officer--Copy to claimant.

21-25B-12. Service of claim on defendant--Defendant's statement submitted to arbitration officer--Copy to claimant. The arbitration officer shall, within five days of appointment, serve a copy of the written statement of claim upon the defendant or defendants by registered or certified mail. The defendant shall, within twenty days following receipt of a copy of the written statement of the claim, submit a written statement of his own case to the arbitration officer with a copy to the claimant.

Source: SL 1976, ch 155, § 19; SL 1987, ch 29, § 28.



§ 21-25B-13 Three-member panel selected for small claims--Selection process.

21-25B-13. Three-member panel selected for small claims--Selection process. If the damages sought do not exceed ten thousand dollars, the arbitration panel shall consist of three members. Each party may select one member from the panel. If a party does not wish to select his member from the panel, he may petition the presiding judge of the circuit court in which the controversy occurred to appoint some other person of his choice, subject to the objection of the opposing party. Once these two members of the panel have been selected, these two members in turn shall select a third member which may or may not be from the panel. If they cannot agree within fifteen days, then the presiding judge of the circuit court shall, within fifteen days, appoint the third member.

Source: SL 1976, ch 155, § 12; SL 1984, ch 160, § 2.



§ 21-25B-14 Five-member panel for large claims--Selection process.

21-25B-14. Five-member panel for large claims--Selection process. If the damages claimed exceed ten thousand dollars, the panel shall consist of five members. In that event, each party may select two members from the panel and the same selection process that is set forth regarding the three-member panel shall be followed.

Source: SL 1976, ch 155, § 12; SL 1984, ch 160, § 3.



§ 21-25B-15 Five-member panel for multiple parties--Selection process.

21-25B-15. Five-member panel for multiple parties--Selection process. In all cases, if there is more than one plaintiff or defendant a five-member panel shall be appointed regardless of the amount of damages involved. If there are two plaintiffs or defendants, each may select one member of the panel in the same manner as provided in § 21-25B-13. If there are more than two plaintiffs or defendants, then all plaintiffs or defendants shall agree upon their selections to the panel. If one or both of the panel members have not been selected by the plaintiffs or defendants within fifteen days, then the presiding judge of the circuit court shall appoint one or two members for the plaintiffs or defendants as the case may be.

Source: SL 1976, ch 155, § 13.



§ 21-25B-16 Striking selections for five-member panel.

21-25B-16. Striking selections for five-member panel. In the case of a five-member panel each party may strike one choice of the other party. In such case the party whose choice has been struck shall make another selection. In the case of multiple plaintiffs or defendants, any panel member to be struck shall be mutually agreed to by all such plaintiffs or defendants. A request to strike a panel choice shall be made by a party by giving notice to the arbitration officer within five days of receipt from him of the other party's choices. The name of any person struck from the panel shall not be made public.

Source: SL 1976, ch 155, § 12.



§ 21-25B-17 Refusal to serve as panel member or arbitration officer--Withdrawal after agreement to serve.

21-25B-17. Refusal to serve as panel member or arbitration officer--Withdrawal after agreement to serve. Any individual who is selected as a member of any health care services arbitration panel or as an arbitration officer may, without cause, refuse to serve. However, once he has agreed to serve he cannot then refuse to serve unless his withdrawal is agreed to by all parties to the controversy or his withdrawal is approved by the presiding judge of the circuit court.

Source: SL 1976, ch 155, § 11.



§ 21-25B-18 Continuation of panel member's service until determination of existing controversy.

21-25B-18. Continuation of panel member's service until determination of existing controversy. Any member serving on a health care services arbitration panel selected to consider an existing controversy shall continue to serve on such panel as to such controversy until it has been finally determined irrespective of whether his term of office has expired.

Source: SL 1976, ch 155, § 10.



§ 21-25B-19 Disability or disqualification of panel member--Petition for court-appointed replacement--Prior exhibits and testimony available--Recommendation by originally appointing party.

21-25B-19. Disability or disqualification of panel member--Petition for court-appointed replacement--Prior exhibits and testimony available--Recommendation by originally appointing party. If any person serving on a health care services arbitration panel becomes disabled or is disqualified from service thereon for any reason, the presiding judge of the circuit court shall, upon petition of any party to the arbitration agreement on the controversy under consideration, within fifteen days appoint someone to fill such vacancy. The person appointed to fill a vacancy shall have made available to him all exhibits and testimony heard or introduced prior to his appointment. If the vacancy is a position originally appointed by one of the parties to the controversy, on making such appointment the court shall consider persons recommended by the party originally making the nomination for the position vacated, but the court shall not be bound by any such recommendation.

Source: SL 1976, ch 155, § 14.



§ 21-25B-20 Panel members to receive copies of statements.

21-25B-20. Panel members to receive copies of statements. The arbitration officer shall send copies of the written statements of claim and of the defendant's case to the panel members upon their selection.

Source: SL 1976, ch 155, § 19.



§ 21-25B-21 Two-stage hearings--Waiting period between stages.

21-25B-21. Two-stage hearings--Waiting period between stages. Hearings before the health care services arbitration panel shall be in two stages. The first stage shall be a hearing to determine whether or not there is any liability on behalf of the defendant or defendants. If the panel does find liability, there shall be a thirty-day waiting period during which the parties may agree as to damages. At the end of thirty days, if the damage question has not been settled, the panel shall reconvene to determine the amount of damages, if any, the claimant shall be awarded.

Source: SL 1976, ch 155, § 22.



§ 21-25B-22 Transcription of hearing--Expert witnesses--Expenses of panel members.

21-25B-22. Transcription of hearing--Expert witnesses--Expenses of panel members. The hearing before the health care services arbitration panel shall be transcribed by a court reporter. The panel may retain expert witnesses to aid in its determination. Expenses incurred by the panel shall be paid out of the health care services arbitration account.

Source: SL 1976, ch 155, § 17.



§ 21-25B-23 Discovery procedures--Evidence--Privilege and confidentiality--Hearings closed to public.

21-25B-23. Discovery procedures--Evidence--Privilege and confidentiality--Hearings closed to public. The discovery rules contained in the South Dakota Rules of Civil Procedure shall apply to proceedings before the health care services arbitration panel. Any motion for relief arising out of the use of such discovery procedures shall be decided by the arbitration officer. Irrelevant, immaterial, or unduly repetitious evidence shall be excluded. The panel shall give effect to rules of privilege and confidentiality recognized by law. All hearings before the arbitration panel shall be closed to the public.

Source: SL 1976, ch 155, §§ 21, 24.



§ 21-25B-24 Records and files of panel closed to public until judgment--Court order for disclosure--Record filed with clerk of courts.

21-25B-24. Records and files of panel closed to public until judgment--Court order for disclosure--Record filed with clerk of courts. Records and files of proceedings before the health care services arbitration panel shall not, until the entry of judgment therein, be open to public inspection or examination, and the parties thereto or the subject thereof shall not be identified or disclosed except to the parties to such proceedings, their counsel of record, or members of the arbitration panel, or except upon order of the circuit court of the circuit in which such proceedings are venued, upon a showing of good cause therefor. When all proceedings are completed, the arbitration officer shall file the record with the clerk of courts.

Source: SL 1976, ch 155, §§ 19, 24.



§ 21-25B-25 Per diem and expenses of panel members--Compensation of arbitration officer--Payments from health care services arbitration account.

21-25B-25. Per diem and expenses of panel members--Compensation of arbitration officer--Payments from health care services arbitration account. Each member of the panel shall receive one hundred dollars per day plus expenses at the same rate as other state officers as compensation for his services on the panel. The presiding judge of the circuit court shall fix the compensation of the arbitration officer. All compensation shall be paid out of the health care services arbitration account.

Source: SL 1976, ch 155, § 16.



§ 21-25B-26 Immunity of panel members and arbitration officers for official actions or recommendations.

21-25B-26. Immunity of panel members and arbitration officers for official actions or recommendations. No member of the health services arbitration panel nor the arbitration officer shall be liable in damages for any action taken or recommendation made by such panel member or arbitration officer acting within his official capacity as a member of the health services arbitration panel or as the arbitration officer.

Source: SL 1976, ch 155, § 23.






Chapter 26 - Confession Of Judgment

§ 21-26-1 Causes for which judgment may be entered.

21-26-1. Causes for which judgment may be entered. A judgment by confession may be entered without action, either for money due or to become due, or to secure any person against contingent liability on behalf of the defendant, or both, in the manner prescribed by this chapter.

Source: CCivP 1877, § 715; CL 1887, § 5537; RCCivP 1903, § 784; RC 1919, § 3023; SDC 1939 & Supp 1960, § 37.0301.



§ 21-26-2 Defendant's verified statement--Amount of judgment and authorization included.

21-26-2. Defendant's verified statement--Amount of judgment and authorization included. A statement in writing must be made, signed by the defendant, and verified by his oath. It must state the amount for which judgment may be entered, and authorize the entry of judgment therefor.

Source: CCivP 1877, § 716, subdiv 1; CL 1887, § 5538, subdiv 1; RCCivP 1903, § 785, subdiv 1; RC 1919, § 3024 (1); Supreme Court Rule 554, 1939; SDC 1939 & Supp 1960, § 37.0302 (1).



§ 21-26-3 Facts included in defendant's statement on judgment for money due or to become due.

21-26-3. Facts included in defendant's statement on judgment for money due or to become due. If the judgment to be confessed be for money due or to become due, the defendant's verified statement must state concisely the facts out of which the debt arose, and must show that the sum confessed therefor is justly due, or to become due.

Source: CCivP 1877, § 716, subdiv 2; CL 1887, § 5538, subdiv 2; RCCivP 1903, § 785, subdiv 2; RC 1919, § 3024 (2); Supreme Court Rule 554, 1939; SDC 1939 & Supp 1960, § 37.0302 (2).



§ 21-26-4 Facts stated in defendant's statement on judgment to secure against contingent liability.

21-26-4. Facts stated in defendant's statement on judgment to secure against contingent liability. If the judgment to be confessed be for the purpose of securing the plaintiff against a contingent liability, the defendant's verified statement must state concisely the facts constituting the liability, and must show that the sum confessed therefor does not exceed the amount of such liability.

Source: CCivP 1877, § 716, subdiv 3; CL 1887, § 5538, subdiv 3; RCCivP 1903, § 785, subdiv 3; RC 1919, § 3024 (3); Supreme Court Rule 554, 1939; SDC 1939 & Supp 1960, § 37.0302 (3).



§ 21-26-5 Presentation of defendant's statement to judge--Docket of judgment.

21-26-5. Presentation of defendant's statement to judge--Docket of judgment. The defendant's verified statement shall be presented to the court or a judge thereof, and if it is found sufficient, the court or judge shall render judgment accordingly, whereupon it may be filed in the office of the clerk who shall docket it.

Source: SDC 1939 & Supp 1960, § 37.0303; SL 1990, ch 149, § 8.



§ 21-26-6 Execution on judgment.

21-26-6. Execution on judgment. Execution may be issued and enforced on the judgment in the same manner as upon judgments in other cases in such court.

Source: CCivP 1877, § 717; CL 1887, § 5539; RCCivP 1903, § 786; RC 1919, § 3025; Supreme Court Rule 555, 1939; SDC 1939 & Supp 1960, § 37.0303.



§ 21-26-7 Execution for installment payments--Judgment and execution for later installments.

21-26-7. Execution for installment payments--Judgment and execution for later installments. When the debt for which the judgment is recovered is not all due, or is payable in installments and the installments are not all due, the execution may issue upon such judgment for the collection of such installments as have become due, and shall be in the usual form, but shall have endorsed thereon, by the attorney or person issuing the same, a direction to the sheriff to collect the amount due on such judgment, with interest and costs, which amount shall be stated, with interest thereon, and the costs of said judgment. Notwithstanding the issue and collection of such execution, the judgment shall remain as security for the installments thereafter to become due, and whenever any further installments become due, execution may in like manner be issued for the collection and enforcement of the same.

Source: CCivP 1877, § 717; CL 1887, § 5539; RCCivP 1903, § 786; RC 1919, § 3025; Supreme Court Rule 555, 1939; SDC 1939 & Supp 1960, § 37.0303.






Chapter 27 - Habeas Corpus

§ 21-27-1 Right of person detained or imprisoned to apply for writ.

21-27-1. Right of person detained or imprisoned to apply for writ. Any person committed or detained, imprisoned or restrained of his liberty, under any color or pretense whatever, civil or criminal, except as provided herein, may apply to the Supreme or circuit court, or any justice or judge thereof, for a writ of habeas corpus.

Source: CCrimP 1877, §§ 671, 672; CL 1887, §§ 7839, 7840; RCCrimP 1903, §§ 771, 772; RC 1919, §§ 4978, 4979; SDC 1939 & Supp 1960, § 37.5501; SL 1983, ch 169, § 1.



§ 21-27-1.1 Penal institution disciplinary sanctions--Writ not available remedy.

21-27-1.1. Penal institution disciplinary sanctions--Writ not available remedy. A writ of habeas corpus is not a remedy available to an applicant who is incarcerated or detained under a lawful order, or judgment and sentence to seek relief from sanctions imposed upon an applicant or administrative decisions made with regard to such application arising out of disciplinary or administrative actions of the penal institution where the applicant is being confined.

Source: SL 1983, ch 169, § 2.



§ 21-27-2 Inquiry into delay in bringing criminal prosecution to trial--Powers of court on return of writ.

21-27-2. Inquiry into delay in bringing criminal prosecution to trial--Powers of court on return of writ. Any person committed for a criminal offense and not brought to trial, as provided by the provisions of this code, is entitled to have the delay inquired into upon a writ of habeas corpus, and the court or judge, upon the return of such writ, shall have power to remand or discharge the applicant or to admit him to bail, with or without sureties as the case may be.

Source: CCrimP 1877, § 678; CL 1887, § 7846; RCCrimP 1903, § 778; RC 1919, § 4984; SDC 1939 & Supp 1960, § 37.5502.



§ 21-27-3 Contents of application for writ--Documentary authority for commitment attached--Identification of prior applications.

21-27-3. Contents of application for writ--Documentary authority for commitment attached--Identification of prior applications. An application for a writ of habeas corpus shall be in writing and signed by the applicant or some person on his behalf, setting forth the facts concerning his detention and in whose custody he is detained, and shall be accompanied by a copy of the warrant of commitment or other documentary authority, if any, or by an affidavit that such copy has been demanded of the person in whose custody he is detained and by him refused or not given. The application shall identify any previous applications made pursuant to this chapter, together with the grounds therein asserted.

Source: CCrimP 1877, §§ 671, 672; CL 1887, §§ 7839, 7840; RCCrimP 1903, §§ 771, 772; RC 1919, §§ 4978, 4979; SDC 1939 & Supp 1960, § 37.5501; SL 1983, ch 169, § 3.



§ 21-27-3.1 Time for application.

21-27-3.1. Time for application. Proceedings under this chapter cannot be maintained while an appeal from the applicant's conviction and sentence is pending or during the time within which such appeal may be perfected.

Source: SL 1983, ch 169, § 4; SL 2012, ch 118, § 1.



§ 21-27-3.2 Repealed.

21-27-3.2. Repealed by SL 2012, ch 118, § 2.



§ 21-27-3.3 Two-year statute of limitation.

21-27-3.3. Two-year statute of limitation. A two-year statute of limitation applies to all applications for relief under this chapter. This limitation period shall run from the latest of:

(1) The date on which the judgment became final by the conclusion of direct review or the expiration of the time for seeking such review;

(2) The date on which the impediment to filing an application created by state action in violation of the constitution or laws of the United States or of this state is removed, if such impediment prevented the applicant from filing;

(3) The date on which the constitutional right asserted in the application was initially recognized by the Supreme Court of the United States or the Supreme Court of this state if the right has both been newly recognized and is retroactively applicable to cases on collateral review; or

(4) The date on which the factual predicate of the claim or claims presented could have been discovered through the exercise of due diligence.
Source: SL 2012, ch 118, § 3.



§ 21-27-4 Counsel appointed for indigent applicant--Counsel fees--Ineffective assistance of counsel.

21-27-4. Counsel appointed for indigent applicant--Counsel fees--Ineffective assistance of counsel. If a person has been committed, detained, imprisoned, or restrained of liberty, under any color or pretense whatever, civil or criminal, and if upon application made in good faith to the court or judge thereof, having jurisdiction, for a writ of habeas corpus, it is satisfactorily shown that the person is without means to prosecute the proceeding, the court or judge shall, if the judge finds that such appointment is necessary to ensure a full, fair, and impartial proceeding, appoint counsel for the indigent person pursuant to chapter 23A-40. Such counsel fees or expenses shall be a charge against and be paid by the county from which the person was committed, or for which the person is held as determined by the court. Payment of all such fees or expenses shall be made only upon written order of the court or judge issuing the writ. The ineffectiveness or incompetence of counsel, whether retained or appointed, during any collateral post-conviction proceeding is not grounds for relief under this chapter.

Source: SL 1943, ch 126; SDC Supp 1960, § 37.5504-1; SL 1969, ch 163; SL 1983, ch 169, § 5; SL 2012, ch 118, § 4.



§ 21-27-5 Writ awarded unless application shows no right to relief.

21-27-5. Writ awarded unless application shows no right to relief. The court or judge to whom the application for a writ of habeas corpus is made, shall forthwith award the writ, unless it shall appear from the application itself or from any document annexed thereto, that the applicant can neither be discharged nor admitted to bail, nor in any other manner relieved.

Source: CCrimP 1877, §§ 671, 672; CL 1887, §§ 7839, 7840; RCCrimP 1903, §§ 771, 772; RC 1919, §§ 4978, 4979; SDC 1939 & Supp 1960, § 37.5501.



§ 21-27-5.1 Second or subsequent application for writ--Leave to file--Dismissal.

21-27-5.1. Second or subsequent application for writ--Leave to file--Dismissal. A claim presented in a second or subsequent habeas corpus application under this chapter that was presented in a prior application under this chapter or otherwise to the courts of this state by the same applicant shall be dismissed.

Before a second or subsequent application for a writ of habeas corpus may be filed, the applicant shall move in the circuit court of appropriate jurisdiction for an order authorizing the applicant to file the application.

The assigned judge shall enter an order denying leave to file a second or successive application for a writ of habeas corpus unless:

(1) The applicant identifies newly discovered evidence that, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no reasonable fact finder would have found the applicant guilty of the underlying offense; or

(2) The application raises a new rule of constitutional law, made retroactive to cases on collateral review by the United States Supreme Court and the South Dakota Supreme Court, that was previously unavailable. The grant or denial of an authorization by the circuit court to file a second or subsequent application shall not be appealable.
Source: SL 2012, ch 118, § 5.



§ 21-27-6 Forfeiture by judge for refusal or delay in issuing writ--Liability for damages unimpaired.

21-27-6. Forfeiture by judge for refusal or delay in issuing writ--Liability for damages unimpaired. Any judge empowered by this chapter to issue writs of habeas corpus, who shall corruptly refuse to issue such writ, when legally applied to, in a case where such writ may lawfully issue, or who shall, for the purpose of oppression, unreasonably delay the issuing of such writ, shall, for every such offense, forfeit to the prisoner or person aggrieved a sum not exceeding five hundred dollars. Recovery of the penalty provided herein shall be no bar to a civil suit for damages.

Source: CCrimP 1877, §§ 681, 688; CL 1887, §§ 7849, 7856; RCCrimP 1903, §§ 781, 788; RC 1919, §§ 4985, 4990; SDC 1939 & Supp 1960, § 37.5507.



§ 21-27-7 Writ used to produce prisoners for testimony in criminal proceedings.

21-27-7. Writ used to produce prisoners for testimony in criminal proceedings. The Supreme and circuit courts and the judges thereof shall have power to issue writs of habeas corpus for the purpose of bringing any person imprisoned in any prison before any court or magistrate, to testify in any criminal action or proceeding in any county of the state, and returning such person to such prison.

Source: CCrimP 1877, § 689; CL 1887, § 7857; RCCrimP 1903, § 789; RC 1919, § 4991; SDC 1939 & Supp 1960, § 37.5503.



§ 21-27-8 Signature and direction of writ--Endorsement by Habeas Corpus Act.

21-27-8. Signature and direction of writ--Endorsement by Habeas Corpus Act. The writ of habeas corpus, if issued by the court, shall be under the seal of the court, or if by a judge, under his hand; and shall be directed to the person in whose custody the applicant is detained. To the end that no officer, sheriff, jailer, keeper, or other person to whom such writ is directed may pretend ignorance thereof, every such writ shall be endorsed with these words, By the Habeas Corpus Act.

Source: CCrimP 1877, § 671; CL 1887, § 7839; RCCrimP 1903, § 771; RC 1919, § 4978; SDC 1939 & Supp 1960, § 37.5501; SL 1983, ch 169, § 6.



§ 21-27-9 Repealed.

21-27-9. Repealed by SL 1983, ch 169, § 7.



§ 21-27-9.1 Server of writ--Eligibility--Powers--Liability--Manner of service--Persons served.

21-27-9.1. Server of writ--Eligibility--Powers--Liability--Manner of service--Persons served. The writ of habeas corpus may be served by the sheriff, coroner, or any person appointed for that purpose by the court or judge by whom the writ is entered; if served by a person not an officer, he has the same power, and is liable to the same penalty for nonperformance of his duty, as though he were sheriff. Service shall be made by leaving a copy of the order with the person to whom it is directed, or with any of his subordinates who may be at the place where the applicant is detained. If the respondent does not have the applicant imprisoned or restrained in custody, the service may be made upon any person who has the applicant in custody with the same effect as though he had been made a respondent. Concurrent service of the writ of habeas corpus shall be made upon the state's attorney of the county in which the application is made.

Source: SL 1983, ch 169, § 8; SL 1984, ch 161, § 1.



§ 21-27-9.2 Production of applicant--Payment of expenses--Applicant in state hospital or penitentiary.

21-27-9.2. Production of applicant--Payment of expenses--Applicant in state hospital or penitentiary. The officer or person upon whom the writ of habeas corpus is served shall produce the body of the applicant before the court at the hearing of the cause of imprisonment or detainer. If the applicant is in the custody of a civil officer, the court or judge who granted the writ shall determine the expense of bringing the applicant to court, which shall be paid prior to the hearing. Security shall be given to pay the charges for carrying him back, if he is remanded. If the applicant is confined in the state penitentiary or state hospital, an order shall be issued commanding the sheriff of the county in which the application is made to take custody of the applicant during the pendency of any proceedings before the court and to transport the applicant from and return the applicant to the state penitentiary or state hospital if he is not released.

Source: SL 1983, ch 169, § 9; SL 1984, ch 161, § 2.



§ 21-27-9.3 Return to writ--Time for filing--Content.

21-27-9.3. Return to writ--Time for filing--Content. The state's attorney of the county in which the writ of habeas corpus was issued shall file a return to the writ within fifteen days unless for good cause additional or less time, is granted. The return shall state the true cause or authority for the detention.

Source: SL 1983, ch 169, § 10; SL 1984, ch 161, § 3.



§ 21-27-10 Contempt and forfeiture by sheriff or jailer for failure to return writ and produce applicant--Liability for damages unaffected.

21-27-10. Contempt and forfeiture by sheriff or jailer for failure to return writ and produce applicant--Liability for damages unaffected. If any officer, sheriff, jailer, keeper, or other person to whom any writ of habeas corpus is directed shall neglect or refuse to make the return, or to bring the body of the applicant according to the command of such writ, he shall be punished as for contempt and shall also forfeit to the prisoner or person aggrieved a sum not exceeding five hundred dollars. Recovery of the penalties provided herein shall be no bar to a civil suit for damages.

Source: CCrimP 1877, §§ 682, 688; CL 1887, §§ 7850, 7856; RCCrimP 1903, §§ 782, 788; RC 1919, §§ 4986, 4990; SDC 1939 & Supp 1960, § 37.5507.



§ 21-27-11 Transfer or concealment of applicant to avoid writ as felony.

21-27-11. Transfer or concealment of applicant to avoid writ as felony. Anyone having a person in his custody or under his restraint, power, or control for whose relief a writ of habeas corpus is issued who, with intent to avoid the effect of such writ, shall transfer such person to the custody, or place him or her under the control of another, or shall conceal him or her, or change the place of his or her confinement, with intent to avoid the operation of such writ, or with intent to remove him or her out of this state, is guilty of a Class 5 felony.

Source: CCrimP 1877, § 683; CL 1887, § 7851; RCCrimP 1903, § 783; RC 1919, § 4987; SDC 1939 & Supp 1960, § 37.9905; SL 1979, ch 150, § 26.



§ 21-27-12 Day set for hearing of cause.

21-27-12. Day set for hearing of cause. Upon the return of the writ of habeas corpus, a day shall be set for the hearing of the cause of imprisonment or detainer, not exceeding thirty days thereafter, unless for good cause additional or less time is allowed.

Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504; SL 1983, ch 169, § 11.



§ 21-27-13 Denials and new allegations in applicant's answer to return of writ--Amendment of return and suggestions against return.

21-27-13. Denials and new allegations in applicant's answer to return of writ--Amendment of return and suggestions against return. The applicant for a writ of habeas corpus may deny any of the material facts set forth in the return or may allege any fact to show, either that the imprisonment or detention is unlawful or that he is then entitled to his discharge, which allegations or denials shall be made on oath. The return may be amended by leave of the court or judge, before or after the same is filed, as also may all suggestions made against it, in order that all material facts may be ascertained.

Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504.



§ 21-27-14 Hearing and disposition of cause by judge.

21-27-14. Hearing and disposition of cause by judge. The court or judge shall proceed in a summary way to settle the facts by hearing the evidence and arguments, as well of all persons interested civilly, if any there be, as of the applicant and the person who holds him in custody, and shall dispose of the applicant as the case may require.

Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504.



§ 21-27-14.1 Judge to hear application.

21-27-14.1. Judge to hear application. The application shall be heard before any judge of the court in which the conviction took place. A record of the proceedings shall be made and kept. There may be no proceedings on an application by a judge who imposed sentence on the applicant or who otherwise denied him relief concerning the subject matter involved in the application.

Source: SL 1983, ch 169, § 12.



§ 21-27-15 Judgment not inquired into on writ.

21-27-15. Judgment not inquired into on writ. No court or judge, on the return of a writ of habeas corpus, shall in any other manner inquire into the legality or justice of a judgment or decree of a court legally constituted.

Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504.



§ 21-27-16 Causes for discharge of applicant committed on judicial process.

21-27-16. Causes for discharge of applicant committed on judicial process. If it appears on the return of a writ of habeas corpus that the applicant is in custody by virtue of process from any court legally constituted, he can be discharged only for one or more of the following causes:

(1) When the court has exceeded the limit of its jurisdiction, either as to the matter, place, sum, or person;

(2) Where, though the original imprisonment was lawful, yet by some act, omission, or event, which has subsequently taken place, the party has become entitled to his discharge;

(3) Where the process is defective in some substantial form required by law;

(4) Where the process, though in proper form, has been issued in a case or under circumstances where the laws do not allow process or orders for imprisonment or arrest to issue;

(5) When, although in proper form, the process has been issued or executed by a person either unauthorized to issue or execute the same, or where the person having the custody of the applicant, under the process, is not the person empowered by law to detain him;

(6) Where the process appears to have been obtained by fraud, false pretense, or bribery;

(7) Where there is no general law nor any judgment, order, or decree of a court to authorize the process, if in a civil suit, nor any conviction, if in a criminal proceeding.
Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; SL 1915, ch 145; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504.



§ 21-27-16.1 Repealed.

21-27-16.1. Repealed by SL 2012, ch 118, § 6.



§ 21-27-17 New commitment in criminal case to remedy defects in previous commitment--Admission of applicant to bail.

21-27-17. New commitment in criminal case to remedy defects in previous commitment--Admission of applicant to bail. In all cases where the imprisonment is in a criminal, or supposed criminal matter, if it shall appear to the court or judge that there is sufficient legal cause for the commitment of the applicant, although such commitment may have been informally made or without due authority, or the process may have been executed by a person not authorized, the court or judge shall make a new commitment in proper form, directed to the proper officer, or shall admit the applicant to bail, if the case be bailable, as upon a preliminary examination.

Source: CCrimP 1877, § 673; CL 1887, § 7841; RCCrimP 1903, § 773; RC 1919, § 4980; SDC 1939 & Supp 1960, § 37.5504.



§ 21-27-18 Admission to bail of applicant in custody under judicial process.

21-27-18. Admission to bail of applicant in custody under judicial process. Sections 21-27-19 to 21-27-24, inclusive, shall control the admission to bail where the application for the writ of habeas corpus is by or in behalf of a person in custody under judicial process.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509.



§ 21-27-18.1 Review by Supreme Court--Certificate of probable cause required--Motion for issuance of certificate--Appeal.

21-27-18.1. Review by Supreme Court--Certificate of probable cause required--Motion for issuance of certificate--Appeal. A final judgment or order entered under this chapter may not be reviewed by the Supreme Court of this state on appeal unless the circuit judge who renders the judgment or a justice of the Supreme Court issues a certificate of probable cause that an appealable issue exists. A motion seeking issuance of a certificate of probable cause shall be filed within thirty days from the date the final judgment or order is entered. The issuance or refusal to issue a certificate of probable cause is not appealable. However, a party may, upon the circuit court judge's refusal to issue a certificate of probable cause, file a separate motion for issuance of a certificate of probable cause with the Supreme Court within twenty days of the entry of the circuit judge's refusal. Any party filing a motion with the Supreme Court shall serve a copy of the motion upon the opposing party, who shall have ten days to respond. The applying party shall then have five days to reply to such response. If a certificate of probable cause is issued the appeal may be brought by an applicant or the state within thirty days after entry of the certificate of probable cause.

Service of either a motion for a certificate of probable cause or of an appeal must be made upon both the attorney general and the appropriate state's attorney when the motion is made or the appeal is taken by the party seeking the habeas corpus relief.

Source: SL 1983, ch 169, § 14; SL 1986, ch 174; Supreme Court Rule 89-15; SL 2002, ch 250, § 3.



§ 21-27-19 Admission to bail on grant of writ.

21-27-19. Admission to bail on grant of writ. When the writ of habeas corpus is granted, the court or judge granting the writ may, within its discretion, admit the prisoner to bail, pending further order of the court.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (1).



§ 21-27-20 Supreme Court order required for admission to bail pending application for writ or pending appellate review.

21-27-20. Supreme Court order required for admission to bail pending application for writ or pending appellate review. The prisoner shall not be admitted to bail pending application for the writ of habeas corpus, or pending appellate review of an order refusing the writ, except by order of the Supreme Court or one of the judges thereof.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (2).



§ 21-27-21 Remand to custody or admission to bail pending review of order discharging writ.

21-27-21. Remand to custody or admission to bail pending review of order discharging writ. Pending appellate review of an order discharging a writ of habeas corpus after it has been issued, the prisoner may be remanded to the custody from which he was taken by the writ, or detained in other appropriate custody, or admitted to bail, as to the court or judge rendering the decision may appear fitting in the circumstances of the particular case.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (3).



§ 21-27-22 Bail without surety pending review of order discharging prisoner.

21-27-22. Bail without surety pending review of order discharging prisoner. Pending appellate review of an order discharging a prisoner on habeas corpus, he shall be admitted to bail without surety.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (4).



§ 21-27-23 Admission to bail by Supreme Court pending review.

21-27-23. Admission to bail by Supreme Court pending review. Where the writ of habeas corpus is refused, or where the writ is discharged after having been issued, and the prisoner has been denied bail, he may be admitted to bail by the Supreme Court or one of the judges thereof, pending appellate review.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (5).



§ 21-27-24 Terms of bond given on admission to bail--Surety.

21-27-24. Terms of bond given on admission to bail--Surety. When the prisoner is admitted to bail, he shall furnish a bond in such sum as the court directs, conditioned that he shall render himself amenable to all orders and process of the court or judge and that he will forthwith comply with any order directing his return to custody. Except as to the bond of a prisoner whose discharge has been ordered, the bond must be with the same surety as required on a bail bond of a defendant in a criminal action.

Source: Supreme Court Rule 623, 1939; SDC 1939 & Supp 1960, § 37.5509 (6).



§ 21-27-25 Order for temporary custody of person not held under judicial process--Security required of person granted custody.

21-27-25. Order for temporary custody of person not held under judicial process--Security required of person granted custody. Where a writ of habeas corpus is granted in proceedings involving the custody of a person not held under judicial process, the court shall have discretion to make a proper order concerning the temporary custody of such person pending final determination of the proceeding or pending appeal and may, as a condition of such order, require from the person granted such custody security, through bond or otherwise, for the production of such person at such time and place as the court orders, and for the safety and well-being of such person during such temporary custody.

Source: Supreme Court Rule 622, 1939; SDC 1939 & Supp 1960, § 37.5508.



§ 21-27-26 Order remanding applicant to custody--Conclusive on second application for writ.

21-27-26. Order remanding applicant to custody--Conclusive on second application for writ. When any person shall be remanded in any habeas corpus proceeding, it shall be the duty of the court or judge remanding him to make out and deliver to the sheriff or other person to whose custody he shall be remanded an order in writing stating the cause or causes of remanding him. If such person shall obtain a second writ of habeas corpus, it shall be the duty of such sheriff, or other person to whom the same shall be directed, to return therewith the order aforesaid, and if it shall appear that such person was remanded for any offense adjudged not bailable, it shall be taken and received as conclusive and the applicant shall be remanded without further proceedings.

Source: CCrimP 1877, § 675; CL 1887, § 7843; RCCrimP 1903, § 775; RC 1919, § 4981; SDC 1939 & Supp 1960, § 37.5505.



§ 21-27-27 Discharge on second writ unlawful where crime charged--Admission to bail or remand to custody.

21-27-27. Discharge on second writ unlawful where crime charged--Admission to bail or remand to custody. It shall not be lawful for any court or judge, on a second writ of habeas corpus, to discharge any person, if he is clearly and specifically charged in the warrant of commitment with a criminal offense; but the court or judge shall, on the return of such second writ, have power only to admit such person to bail, where the offense is bailable by law, or remand him to prison where the offense is not bailable, or where such person shall fail to give the bail required.

Source: CCrimP 1877, § 676; CL 1887, § 7844; RCCrimP 1903, § 776; RC 1919, § 4982; SDC 1939 & Supp 1960, § 37.5505.



§ 21-27-28 Second imprisonment on same cause prohibited after discharge on writ--Circumstances justifying second imprisonment.

21-27-28. Second imprisonment on same cause prohibited after discharge on writ--Circumstances justifying second imprisonment. No person who has been discharged by order of a court or judge upon a writ of habeas corpus shall be again imprisoned, restrained, or kept in custody for the same cause, unless he be afterward prosecuted for the same offense; nor unless by the legal order or process of the court wherein he is bound by recognizance to appear. The following shall not be deemed to be the same cause:

(1) If after a discharge for a defect of proof, or on any material defect in the commitment in a criminal case, such person should be again arrested on sufficient proof, and committed by legal process for the same offense;

(2) If in a civil suit such person has been discharged for any illegality in the judgment or process, and is afterward imprisoned by legal process for the same cause of action;

(3) Generally, whenever the discharge has been ordered on account of the nonobservance of any of the forms required by law, such person may be a second time imprisoned, if the cause be legal, and the forms required by law observed.
Source: CCrimP 1877, § 677; CL 1887, § 7845; RCCrimP 1903, § 777; RC 1919, § 4983; SDC 1939 & Supp 1960, § 37.5506.



§ 21-27-29 Forfeiture for new arrest or detention after discharge on writ--Liability for damages unaffected.

21-27-29. Forfeiture for new arrest or detention after discharge on writ--Liability for damages unaffected. Any person who, knowing that another has been discharged by order of a competent judge or tribunal on a writ of habeas corpus, shall, contrary to the provisions of this chapter, arrest or detain him again for the same cause which was shown on the return of such writ, shall forfeit to the prisoner or person aggrieved five hundred dollars for the first offense and one thousand dollars for every subsequent offense. Recovery of the penalties provided herein shall be no bar to a civil suit for damages.

Source: CCrimP 1877, §§ 685, 688; CL 1887, §§ 7853, 7856; RCCrimP 1903, §§ 785, 788; RC 1919, §§ 4989, 4990; SDC 1939 & Supp 1960, § 37.5507.






Chapter 28 - Remedies In Nature Of Quo Warranto And Scire Facias

§ 21-28-1 Civil action available in lieu of writ and proceedings by information.

21-28-1. Civil action available in lieu of writ and proceedings by information. The remedies formerly attained by a writ of scire facias, writ of quo warranto, and proceedings by information in the nature of quo warranto, may be obtained by civil actions under the provisions of this chapter.

Source: CCivP 1877, § 531; CL 1887, § 5345; RCCivP 1903, § 570; RC 1919, § 2781; SL 1919, ch 289, § 1; SDC 1939 & Supp 1960, § 37.0501.



§ 21-28-2 Persons entitled to bring action--Grounds for action.

21-28-2. Persons entitled to bring action--Grounds for action. An action may be brought by any state's attorney in the name of the state, upon his own information or upon the complaint of a private party, or an action may be brought by any person who has a special interest in the action, on leave granted by the circuit court or judge thereof, against the party offending in the following cases:

(1) When any person shall usurp, intrude into, or unlawfully hold or exercise any public office, civil or military, or any franchise within this state, or any office in a corporation created by the authority of this state;

(2) When any public officer, civil or military, shall have done or suffered an act which, by the provisions of law, shall make a forfeiture of his office;

(3) When any association or number of persons shall act within this state as a corporation, without being duly incorporated.
Source: CCivP 1877, § 534; CL 1887, § 5348; RCCivP 1903, § 573; RC 1919, § 2784; SL 1919, ch 289, § 4; SDC 1939 & Supp 1960, § 37.0509.



§ 21-28-3 Designation of parties plaintiff.

21-28-3. Designation of parties plaintiff. When the action described by § 21-28-1 is prosecuted by the state's attorney, the State of South Dakota shall be plaintiff; when it is prosecuted by a private person, such person shall be the plaintiff therein and the proceedings in such action shall be the same as in an action by a private person except as otherwise specially provided.

Source: SL 1919, ch 289, § 1; SDC 1939 & Supp 1960, § 37.0501.



§ 21-28-4 Relator joined with state as party--Security required to indemnify state.

21-28-4. Relator joined with state as party--Security required to indemnify state. When an action shall be brought by the state's attorney by virtue of this chapter, on the relation or information of a person having an interest in the question, the name of such person shall be joined with the state as relator, and in every such case the state's attorney may require, as a condition for bringing such action, that satisfactory security shall be given to indemnify the state against costs and expenses to be incurred thereby.

Source: CCivP 1877, § 535; CL 1887, § 5349; RCCivP 1903, § 574; RC 1919, § 2785; SDC 1939 & Supp 1960, § 37.0511.



§ 21-28-5 Joinder of several claimants as defendants.

21-28-5. Joinder of several claimants as defendants. Where several persons claim to be entitled to the same office or franchise, one action may be brought against all such persons, in order to try their respective rights to such office or franchise.

Source: CCivP 1877, § 541; CL 1887, § 5355; RCCivP 1903, § 580; RC 1919, § 2791; Supreme Court Rule 561, 1939; SDC 1939 & Supp 1960, § 37.0512.



§ 21-28-6 Name of person entitled to office set forth in complaint.

21-28-6. Name of person entitled to office set forth in complaint. Whenever such action shall be brought against a person for usurping an office, the state's attorney or person having a special interest in the action, in addition to the statement of the cause of action, may also set forth in the complaint, the name of the person rightfully entitled to the office, with a statement of his right thereto.

Source: CCivP 1877, § 536; CL 1887, § 5350; RCCivP 1903, § 575; RC 1919, § 2786; SL 1919, ch 289, § 5; SDC 1939 & Supp 1960, § 37.0510.



§ 21-28-7 Arrest and holding to bail of defendant who has received emoluments of office.

21-28-7. Arrest and holding to bail of defendant who has received emoluments of office. In an action against a person for usurping an office, upon proof by affidavit that the defendant has received fees or emoluments belonging to the office and by means of his usurpation thereof, an order may be granted by a judge of the court for the arrest of such defendant, and holding him to bail; and thereupon he shall be arrested and held to bail, in the manner and with the same effect, and subject to the same rights and liabilities as in other civil actions where the defendant is subject to arrest.

Source: CCivP 1877, § 536; CL 1887, § 5350; RCCivP 1903, § 575; RC 1919, § 2786; SL 1919, ch 289, § 5; SDC 1939 & Supp 1960, § 37.0510.



§ 21-28-8 Judgment on defendant's right to office and right of person allegedly entitled.

21-28-8. Judgment on defendant's right to office and right of person allegedly entitled. In every such case judgment shall be rendered upon the right of the defendant, and also upon the right of the party alleged to be entitled as provided by § 21-28-6, or only upon the right of the defendant, as justice shall require.

Source: CCivP 1877, § 537; CL 1887, § 5351; RCCivP 1903, § 576; RC 1919, § 2787; SDC 1939 & Supp 1960, § 37.0513.



§ 21-28-9 Execution of office by person adjudged to be entitled--Demand of books and papers from defendant.

21-28-9. Execution of office by person adjudged to be entitled--Demand of books and papers from defendant. If the judgment be rendered upon the right of the person so alleged to be entitled, and the same be in favor of such person, he shall be entitled, after taking the oath of office and executing such official bond as may be required by law, to take upon himself the execution of the office; and it shall be his duty immediately thereafter, to demand of the defendant in the action all the books and papers in his custody or within his control belonging to the office from which he shall have been excluded.

Source: CCivP 1877, § 538; CL 1887, § 5352; RCCivP 1903, § 577; RC 1919, § 2788; SDC 1939 & Supp 1960, § 37.0514.



§ 21-28-10 Failure to deliver books and papers to successful claimant as misdemeanor--Proceedings to compel delivery.

21-28-10. Failure to deliver books and papers to successful claimant as misdemeanor--Proceedings to compel delivery. No person shall refuse or neglect to deliver the books or papers of any office pursuant to the demand of the successful claimant to the office after the judgment in such action. The same proceedings shall be had and with the same effect to compel delivery of such books and papers as may be otherwise prescribed by law. A violation of this section is a Class 2 misdemeanor.

Source: CCivP 1877, § 539; CL 1887, § 5353; RCCivP 1903, § 578; RC 1919, § 2789; SDC 1939 & Supp 1960, §§ 37.0516, 37.9901; SL 1979, ch 150, § 27.



§ 21-28-11 Action for damages by successful claimant of office.

21-28-11. Action for damages by successful claimant of office. If judgment be rendered upon the right of the person so alleged to be entitled, in favor of such person, he may recover, by action, the damages which he shall have sustained by reason of the usurpation by the defendant of the office from which such defendant has been excluded.

Source: CCivP 1877, § 540; CL 1887, § 5354; RCCivP 1903, § 579; RC 1919, § 2790; SDC 1939 & Supp 1960, § 37.0515.



§ 21-28-12 Action to vacate corporate charter or articles--Persons entitled to bring action--Grounds.

21-28-12. Action to vacate corporate charter or articles--Persons entitled to bring action--Grounds. An action may be brought by any state's attorney in the name of the state or by any person who has a special interest in the action, on leave granted by the circuit court or judge thereof, for the purpose of vacating the charter or articles of incorporation, or for annulling the existence of corporations other than municipal, whenever such corporation shall:

(1) Offend against any of the laws creating, altering, or renewing such corporation;

(2) Violate the provisions of any law, by which such corporation shall have forfeited its charter or articles of incorporation by abuse of its power;

(3) Have forfeited its privileges of franchises by a failure to exercise its powers;

(4) Have done or omitted any act which amounts to a surrender of its corporate rights, privileges, and franchises;

(5) Exercise a franchise or privilege not conferred upon it by law.
Source: CCivP 1877, § 532; CL 1887, § 5346; RCCivP 1903, § 571; RC 1919, § 2782; SL 1919, ch 289, § 2; SDC 1939 & Supp 1960, § 37.0502.



§ 21-28-13 Leave to bring action against corporation--Notice and hearing of corporation and officers.

21-28-13. Leave to bring action against corporation--Notice and hearing of corporation and officers. Leave to bring the action may be granted upon the application of any state's attorney or of any person who has a special interest in the action, and the court or judge may, at its discretion, direct notice of such application to be given to the corporation or its officers, previous to granting such leave, and may hear the corporation in opposition thereto.

Source: CCivP 1877, § 533; CL 1887, § 5347; RCCivP 1903, § 572; RC 1919, § 2783; SL 1919, ch 289, § 3; SDC 1939 & Supp 1960, § 37.0503.



§ 21-28-14 Duty of state's attorney to bring action against corporation--Security to indemnify state.

21-28-14. Duty of state's attorney to bring action against corporation--Security to indemnify state. It shall be the duty of any state's attorney, whenever he shall have reason to believe that any of the acts or omissions described in § 21-28-12 can be established by proof, to apply for leave, and upon leave granted, to bring an action in every case of public interest and also in every other case in which security shall be given to indemnify the state against the costs and expenses to be incurred thereby.

Source: CCivP 1877, § 532; CL 1887, § 5346; RCCivP 1903, § 571; RC 1919, § 2782; SL 1919, ch 289, § 2; SDC 1939 & Supp 1960, § 37.0502.



§ 21-28-15 Judgment for dissolution of corporation.

21-28-15. Judgment for dissolution of corporation. If it shall be adjudged that a corporation against which an action shall have been brought, pursuant to this chapter, has by neglect, abuse, or surrender, forfeited its corporate rights, privileges, and franchises, judgment shall be rendered that the corporation be excluded from such corporate rights, privileges, and franchises, and that the corporation be dissolved.

Source: CCivP 1877, § 543; CL 1887, § 5357; RCCivP 1903, § 582; RC 1919, § 2793; SDC 1939 & Supp 1960, § 37.0504.



§ 21-28-16 Costs awarded in action against corporation--Collection from directors or officers.

21-28-16. Costs awarded in action against corporation--Collection from directors or officers. If judgment be rendered in such action against a corporation or against a person claiming to be a corporation, the court may cause the costs therein to be collected by execution against the person claiming to be a corporation, or by attachment or process against the directors or other officers of such corporation.

Source: CCivP 1877, § 544; CL 1887, § 5358; RCCivP 1903, § 583; RC 1919, § 2794; SDC 1939 & Supp 1960, § 37.0505.



§ 21-28-17 Injunction, receivership, and distribution on judgment against corporation.

21-28-17. Injunction, receivership, and distribution on judgment against corporation. When such judgment shall be rendered against a corporation, the court has power to restrain the corporation, to appoint a receiver of its property, and to take an account and make distribution thereof among its creditors; and the state's attorney must, immediately after the rendition of such judgment, institute proceedings for that purpose.

Source: CCivP 1877, § 545; CL 1887, § 5359; RCCivP 1903, § 584; RC 1919, § 2795; SDC 1939 & Supp 1960, § 37.0506.



§ 21-28-18 Recording by secretary of state of judgment against corporation.

21-28-18. Recording by secretary of state of judgment against corporation. Upon the rendition of such judgment against a corporation, the state's attorney must cause a copy of the judgment to be forthwith filed in the Office of the Secretary of State, whose duty it shall be to record the same.

Source: CCivP 1877, § 546; CL 1887, § 5360; RCCivP 1903, § 585; RC 1919, § 2796; SDC 1939 & Supp 1960, § 37.0507.



§ 21-28-19 Judgment of exclusion against claimant to office or corporation--Costs--Pecuniary penalty.

21-28-19. Judgment of exclusion against claimant to office or corporation--Costs--Pecuniary penalty. When a defendant, whether a natural person or a corporation, against whom a civil action authorized by this chapter shall have been brought shall be adjudged guilty of usurping or intruding into, or unlawfully holding or exercising any office, franchise, or privilege, judgment shall be rendered that such defendant be excluded from such office, franchise, or privilege, and also that the plaintiff recover costs against such defendant. The court may also, in its discretion, assess a penalty not exceeding five hundred dollars against the defendant which penalty may be collected as a part of the judgment and the defendant shall be subject to body execution for collection of the same, and which when collected shall be paid into the treasury of the state.

Source: CCivP 1877, § 542; CL 1887, § 5356; RCCivP 1903, § 581; RC 1919, § 2792; SDC 1939 & Supp 1960, § 37.0517.



§ 21-28-20 Action for recovery of property forfeited to state.

21-28-20. Action for recovery of property forfeited to state. Whenever, by the provisions of law, any property, real or personal, shall be forfeited to the state, or to any officer for its use, an action for the recovery of such property, alleging the ground of the forfeiture, may be brought by the state's attorney in the circuit court for the county where the property is situated.

Source: CCivP 1877, § 547; CL 1887, § 5361; RCCivP 1903, § 586; RC 1919, § 2797; SDC 1939 & Supp 1960, § 37.0508.






Chapter 29 - Writ Of Mandamus

§ 21-29-1 Power to issue writ--Purposes for which used.

21-29-1. Power to issue writ--Purposes for which used. The writ of mandamus may be issued by the Supreme and circuit courts, to any inferior tribunal, corporation, board, or person, to compel the performance of an act which the law specially enjoins as a duty resulting from an office, trust, or station; or to compel the admission of a party to the use and enjoyment of a right or office to which he is entitled, and from which he is unlawfully precluded by such inferior tribunal, corporation, board, or person.

Source: CCivP 1877, § 695; CL 1887, § 5517; RCCivP 1903, § 764; RC 1919, § 3006; SDC 1939 & Supp 1960, § 37.4501.



§ 21-29-2 Writ issued when ordinary remedy inadequate--Application and affidavit.

21-29-2. Writ issued when ordinary remedy inadequate--Application and affidavit. The writ of mandamus must be issued in all cases where there is not a plain, speedy, and adequate remedy, in the ordinary course of law. It must be issued upon affidavit, upon the application of the party beneficially interested.

Source: CCivP 1877, § 696; CL 1887, § 5518; RCCivP 1903, § 765; RC 1919, § 3007; SDC 1939 & Supp 1960, § 37.4502.



§ 21-29-3 Alternative and peremptory writs--Terms of writ.

21-29-3. Alternative and peremptory writs--Terms of writ. The writ of mandamus may be either alternative or peremptory. The alternative writ must state generally the allegation against the party to whom it is directed, and command such party, immediately upon the receipt of the writ, or at some other specified time, to do the act required to be performed, or to show cause before the court, at a specified time and place, why he has not done so. The peremptory writ must be in a similar form, except that the words requiring the party to show cause why he has not done the command, must be omitted, and a return day inserted.

Source: CCivP 1877, § 697; CL 1887, § 5519; RCCivP 1903, § 766; RC 1919, § 3008; Supreme Court Rule 611, 1939; SDC 1939 & Supp 1960, § 37.4503.



§ 21-29-4 Grant of writ on default prohibited.

21-29-4. Grant of writ on default prohibited. The writ of mandamus cannot be granted by default. The case must be heard by the court, whether the adverse party appear or not.

Source: CCivP 1877, § 698; CL 1887, § 5520; RCCivP 1903, § 767; RC 1919, § 3009; Supreme Court Rule 611, 1939; SDC 1939 & Supp 1960, § 37.4503.



§ 21-29-5 Alternative writ issued without notice--Minimum notice required for peremptory writ.

21-29-5. Alternative writ issued without notice--Minimum notice required for peremptory writ. When the application for writ of mandamus to the court is made without notice to the adverse party, and the writ be allowed, the alternative writ must be first issued; but if the application be upon due notice, and the writ be allowed, the peremptory writ may be issued in the first instance. The notice of the application, when given, must be at least ten days.

Source: CCivP 1877, § 698; CL 1887, § 5520; RCCivP 1903, § 767; RC 1919, § 3009; Supreme Court Rule 611, 1939; SDC 1939 & Supp 1960, § 37.4503.



§ 21-29-6 Service of writ--Service on majority of board.

21-29-6. Service of writ--Service on majority of board. The writ of mandamus must be served in the same manner as a summons in a civil action, except when otherwise expressly directed by order of the court. Service upon a majority of the members of any board or body is service upon the board or body, whether at the time of the service the board was in session or not.

Source: CCivP 1877, § 706; CL 1887, § 5528; RCCivP 1903, § 775; RC 1919, § 3017; SDC 1939 & Supp 1960, § 37.4504.



§ 21-29-7 Answer to show cause against writ.

21-29-7. Answer to show cause against writ. On the return of the alternative writ of mandamus, or the day on which the application for the writ is noticed, the party on whom the writ or notice has been served may show cause by answer, under oath, made in the same manner as an answer to a complaint in a civil action.

Source: CCivP 1877, § 699; CL 1887, § 5521; RCCivP 1903, § 768; RC 1919, § 3010; Supreme Court Rule 612, 1939; SDC 1939 & Supp 1960, § 37.4505.



§ 21-29-8 Hearing by court when no answer made or no questions of fact raised.

21-29-8. Hearing by court when no answer made or no questions of fact raised. If no answer be made, the case must be heard on the papers of the applicant. If the answer raises only questions of law, or puts in issue only immaterial statements, not affecting the substantial rights of the parties, the court must proceed to hear, or fix a day for hearing the case.

Source: CCivP 1877, § 704; CL 1887, § 5526; RCCivP 1903, § 773; RC 1919, § 3015; Supreme Court Rule 613, 1939; SDC 1939 & Supp 1960, § 37.4506.



§ 21-29-9 Objections and proof countervailing answer introduced by applicant at trial.

21-29-9. Objections and proof countervailing answer introduced by applicant at trial. On the trial the applicant is not precluded by the answer from any valid objection to its sufficiency and may countervail it by proof, either in direct denial or by way of avoidance.

Source: CCivP 1877, § 701; CL 1887, § 5523; RCCivP 1903, § 770; RC 1919, § 3012; Supreme Court Rule 614, 1939; SDC 1939 & Supp 1960, § 37.4507.



§ 21-29-10 Discretionary jury trial and postponement--Statement of question to be tried--Assessment of damages.

21-29-10. Discretionary jury trial and postponement--Statement of question to be tried--Assessment of damages. If an answer be made which raises a question as to a matter of fact essential to the determination of the motion, and affecting the substantial rights of the parties, and upon the supposed truth of which allegation the application for the writ is based, the court may, in its discretion, order the question to be tried before a jury, and postpone the hearing until such trial can be had and the verdict certified to the court. The question to be tried must be distinctly stated in the order for trial, and the county must be designated in which the same shall be had. The order may also direct the jury to assess any damages which the applicant may have sustained, in case they find for him.

Source: CCivP 1877, § 700; CL 1887, § 5522; RCCivP 1903, § 769; RC 1919, § 3011; Supreme Court Rule 615, 1939; SDC 1939 & Supp 1960, § 37.4508.



§ 21-29-11 Verdict transmitted to court--Hearing on application.

21-29-11. Verdict transmitted to court--Hearing on application. If no notice of a motion for a new trial be given or, if given, the motion be denied, the clerk, within five days after rendition of the verdict or denial of the motion, must transmit to the court in which the application for the writ is pending a certified copy of the verdict attached to the order of trial, after which either party may bring on the hearing on the application, upon reasonable notice to the adverse party.

Source: CCivP 1877, § 703; CL 1887, § 5525; RCCivP 1903, § 772; RC 1919, § 3014; Supreme Court Rule 616, 1939; SDC 1939 & Supp 1960, § 37.4509.



§ 21-29-12 Elements included in judgment.

21-29-12. Elements included in judgment. If judgment be given for the applicant, he may recover the damages which he has sustained, as found by the jury or as may be determined by the court or referee, upon a reference to be ordered, together with costs; and for such damages and costs execution may issue; and a peremptory mandamus must also be awarded without delay. If judgment shall be for the defendant, costs in his favor shall be taxed as a part thereof.

Source: CCivP 1877, § 705; CL 1887, § 5527; RCCivP 1903, § 774; RC 1919, § 3016; SDC 1939 & Supp 1960, § 37.4510.



§ 21-29-13 Motion for new trial.

21-29-13. Motion for new trial. The motion for a new trial must be made in the court in which the issue of fact is made.

Source: CCivP 1877, § 702; CL 1887, § 5524; RCCivP 1903, § 771; RC 1919, § 3013; SDC 1939 & Supp 1960, § 37.4511.



§ 21-29-14 Fine for disobedience of peremptory writ--Imprisonment on persistent disobedience.

21-29-14. Fine for disobedience of peremptory writ--Imprisonment on persistent disobedience. When a peremptory mandamus has been issued and directed to any inferior tribunal, corporation, board, or person, if it appear to the court that any member of such tribunal, corporation, board, or any person upon whom the writ has been personally served, has, without just excuse, refused or neglected to obey the same, the court may, upon motion, impose a fine not exceeding one thousand dollars. In case of persistence in a refusal of obedience, the court may order the party to be imprisoned until the writ is obeyed, and may make any orders necessary and proper for the complete enforcement of the writ.

Source: CCivP 1877, § 707; CL 1887, § 5529; RCCivP 1903, § 776; RC 1919, § 3018; SDC 1939 & Supp 1960, § 37.4512.






Chapter 30 - Writ Of Prohibition

§ 21-30-1 Counterpart of mandamus--Purposes for which writ used.

21-30-1. Counterpart of mandamus--Purposes for which writ used. The writ of prohibition is the counterpart of the writ of mandamus. It arrests the proceedings, administrative or judicial, of any tribunal, corporation, board, or person, when such proceedings are without or in excess of the jurisdiction of such tribunal, corporation, board, or person, or are without or in excess of the powers of authority conferred by law upon such tribunal, corporation, board, or person.

Source: CCivP 1877, § 708; CL 1887, § 5530; RCCivP 1903, § 777; RC 1919, § 3019; SL 1921, ch 424; SDC 1939 & Supp 1960, § 37.4401.



§ 21-30-2 Power to issue writ where ordinary remedy inadequate.

21-30-2. Power to issue writ where ordinary remedy inadequate. The writ of prohibition may be issued by the Supreme and circuit courts, to an inferior tribunal, or to a corporation, board, or person, in all cases where there is not a plain, speedy, and adequate remedy in the ordinary course of law.

Source: CCivP 1877, § 709; CL 1887, § 5531; RCCivP 1903, § 778; RC 1919, § 3020; SDC 1939 & Supp 1960, § 37.4402.



§ 21-30-3 Affidavit and application for writ.

21-30-3. Affidavit and application for writ. The writ of prohibition may be issued upon affidavit on application of the person beneficially interested.

Source: CCivP 1877, § 709; CL 1887, § 5531; RCCivP 1903, § 778; RC 1919, § 3020; Supreme Court Rule 608, 1939; SDC 1939 & Supp 1960, § 37.4403.



§ 21-30-4 Alternative and peremptory writs--Terms of writ.

21-30-4. Alternative and peremptory writs--Terms of writ. The writ of prohibition must be alternative or peremptory. The alternative writ must state generally the allegation against the party to whom it is directed, and command such party to desist or refrain from further proceedings in the action or matter specified therein, until further order of the court from which it is issued, and to show cause before such court, at a specified time and place, why such party should not be absolutely restrained from any further proceedings in such action or matter. The peremptory writ must be in a similar form, except that the words requiring the party to show cause why he should not be absolutely restrained must be omitted and a return day inserted.

Source: CCivP 1877, § 710; CL 1887, § 5532; RCCivP 1903, § 779; RC 1919, § 3021; Supreme Court Rule 609, 1939; SDC 1939 & Supp 1960, § 37.4404.



§ 21-30-5 Proceedings as for mandamus.

21-30-5. Proceedings as for mandamus. The provisions for proceedings in mandamus apply to this proceeding, except where inconsistent therewith.

Source: CCivP 1877, § 711; CL 1887, § 5533; RCCivP 1903, § 780; RC 1919, § 3022; Supreme Court Rule 610, 1939; SDC 1939 & Supp 1960, § 37.4405.






Chapter 31 - Certiorari

§ 21-31-1 Power to grant writ--Purposes for which used.

21-31-1. Power to grant writ--Purposes for which used. A writ of certiorari may be granted by the Supreme and circuit courts, when inferior courts, officers, boards, or tribunals have exceeded their jurisdiction, and there is no writ of error or appeal nor, in the judgment of the court, any other plain, speedy, and adequate remedy.

Source: CCivP 1877, § 685; CL 1887, § 5507; RCCivP 1903, § 754; RC 1919, § 2996; SDC 1939 & Supp 1960, § 37.0401.



§ 21-31-2 Application for writ on affidavit--Notice to adverse party--Order to show cause.

21-31-2. Application for writ on affidavit--Notice to adverse party--Order to show cause. The application for a writ of certiorari must be made on affidavit by the party beneficially interested, and the court may require a notice of the application to be given to the adverse party, or may grant an order to show cause why it should not be allowed, or may grant the writ without notice.

Source: CCivP 1877, § 686; CL 1887, § 5508; RCCivP 1903, § 755; RC 1919, § 2997; Supreme Court Rule 556, 1939; SDC 1939 & Supp 1960, § 37.0402.



§ 21-31-3 Agency or person to whom writ directed.

21-31-3. Agency or person to whom writ directed. The writ of certiorari may be directed to the inferior court, tribunal, board, or officer, or to any other person having the custody of the records or proceedings to be certified.

Source: CCivP 1877, § 687; CL 1887, § 5509; RCCivP 1903, § 756; RC 1919, § 2998; Supreme Court Rule 557, 1939; SDC 1939 & Supp 1960, § 37.0403.



§ 21-31-4 Direction to certify record--Stay of proceedings.

21-31-4. Direction to certify record--Stay of proceedings. The writ of certiorari shall command the party to whom it is directed to certify fully to the court issuing the writ, at a specified time and place, and annex to the writ a transcript of the record and proceedings, describing or referring to them, with convenient certainty, that the same may be reviewed by the court, and requiring the party in the meantime, to desist from further proceedings in the matter to be reviewed.

Source: CCivP 1877, § 688; CL 1887, § 5510; RCCivP 1903, § 757; RC 1919, § 2999; Supreme Court Rule 588, 1939; SDC 1939 & Supp 1960, § 37.0404.



§ 21-31-5 Omission of stay of proceedings discretionary with court.

21-31-5. Omission of stay of proceedings discretionary with court. If a stay of proceedings be not intended, the words requiring the stay must be omitted from the writ of certiorari; these words may be inserted or omitted, in the sound discretion of the court, but if omitted, the power of the inferior court or officer is not suspended or the proceedings stayed.

Source: CCivP 1877, § 689; CL 1887, § 5511; RCCivP 1903, § 758; RC 1919, § 3000; Supreme Court Rule 559, 1939; SDC 1939 & Supp 1960, § 37.0405.



§ 21-31-6 Service of writ.

21-31-6. Service of writ. The writ of certiorari must be served in the same manner as a summons in a civil action, except when otherwise expressly directed by the court.

Source: CCivP 1877, § 690; CL 1887, § 5512; RCCivP 1903, § 759; RC 1919, § 3001; Supreme Court Rule 560, 1939; SDC 1939 & Supp 1960, § 37.0406.



§ 21-31-7 Further return if return of writ defective--Hearing and judgment by court.

21-31-7. Further return if return of writ defective--Hearing and judgment by court. If the return of the writ of certiorari be defective the court may order a further return to be made. When a full return has been made the court must hear the parties, or such of them as may attend for that purpose, and may thereupon, give judgment either affirming or annulling or modifying the proceedings below.

Source: CCivP 1877, § 692; CL 1887, § 5514; RCCivP 1903, § 761; RC 1919, § 3003; SDC 1939 & Supp 1960, § 37.0408.



§ 21-31-8 Scope of review on writ.

21-31-8. Scope of review on writ. The review upon writ of certiorari cannot be extended further than to determine whether the inferior court, tribunal, board, or officer, has regularly pursued the authority of such court, tribunal, board, or officer.

Source: CCivP 1877, § 691; CL 1887, § 5513; RCCivP 1903, § 760; RC 1919, § 3002; SDC 1939 & Supp 1960, § 37.0407.



§ 21-31-9 Judgment roll.

21-31-9. Judgment roll. A copy of the judgment, signed by the clerk, entered upon or attached to the writ and return, constitute the judgment roll.

Source: CCivP 1877, § 694; CL 1887, § 5516; RCCivP 1903, § 763; RC 1919, § 3005; SDC 1939 & Supp 1960, § 37.0410.



§ 21-31-10 Transmittal of judgment to inferior court or agency.

21-31-10. Transmittal of judgment to inferior court or agency. A copy of the judgment, signed by the clerk, must be transmitted to the inferior court, tribunal, board, or officer, having the custody of the record or proceeding certified up.

Source: CCivP 1877, § 693; CL 1887, § 5515; RCCivP 1903, § 762; RC 1919, § 3004; SDC 1939 & Supp 1960, § 37.0409.






Chapter 32 - Remedies Against The State

§ 21-32-1 Office of Commissioner of Claims created--Appointment of circuit judge to act.

21-32-1. Office of Commissioner of Claims created--Appointment of circuit judge to act. There is hereby created the Office of Commissioner of Claims. The presiding circuit judge for the county in this state in which an alleged claim on contract or tort against the state has arisen shall appoint a circuit judge from the circuit for the county in which the action arose lies to act ex officio as the commissioner.

Source: SL 1947, ch 156, § 1; SDC Supp 1960, § 33.4301; SL 1978, ch 157, § 1.



§ 21-32-2 Limitation of actions on claims against the state.

21-32-2. Limitation of actions on claims against the state. Action on any claim on contract or tort against the state shall be commenced within one year after same has arisen.

Source: SL 1947, ch 156, § 7; SDC Supp 1960, § 33.4307.



§ 21-32-3 Filing of petition on claim for which no appointment--Certification to presiding circuit judge--Appointment of commissioner--Filing if claim arose, or petitioner resides, out of state.

21-32-3. Filing of petition on claim for which no appointment--Certification to presiding circuit judge--Appointment of commissioner--Filing if claim arose, or petitioner resides, out of state. Upon the filing with the clerk of courts of the county in which such claim arose of a petition in form of a complaint duly verified, setting forth, among other things that the petitioner has a just and meritorious claim against the State of South Dakota for the payment of which no appropriation exists, the clerk of courts, upon payment of his fees, shall certify under his seal to the presiding circuit judge of the circuit in which such county lies the said petition whereupon the said presiding circuit judge shall appoint a circuit judge who shall act as such commissioner of claims as provided in this chapter. If the claim arose, or was otherwise reduced to judgment, in a jurisdiction outside of South Dakota, the petition shall be filed with the clerk of courts of the county where the petitioner resides or, if the petitioner does not reside in South Dakota, with the clerk of courts of Hughes County.

Source: SL 1947, ch 156, § 2; SDC Supp 1960, § 33.4302; SL 1978, ch 157, § 2; SL 1992, ch 167.



§ 21-32-4 Service of petition on attorney general--Answer and defense by attorney general.

21-32-4. Service of petition on attorney general--Answer and defense by attorney general. Within five days after the filing of said petition with the clerk of courts the petitioner shall cause to be served upon the attorney general of the state, in the manner required for service of a summons in civil actions, a certified copy of such petition. Within thirty days after the service of such petition the attorney general may file with the clerk of courts his answer thereto; provided, the failure of the attorney general to file an answer shall not preclude him from participating in any hearing herein provided for and urging any defense or objection thereto he may deem proper.

Source: SL 1947, ch 156, § 3; SDC Supp 1960, § 33.4303.



§ 21-32-5 Time and place fixed for hearing claim--Notice to attorney general.

21-32-5. Time and place fixed for hearing claim--Notice to attorney general. At any time after thirty days after the service of such petition upon the attorney general and upon ten days' notice by either party the commissioner shall fix a time and place for hearing said claim, due notice of which shall at least ten days prior to the day fixed for hearing be given in writing to the attorney general.

Source: SL 1947, ch 156, § 4; SDC Supp 1960, § 33.4304.



§ 21-32-6 Evidence received at hearing on claim--Adjournment of hearing.

21-32-6. Evidence received at hearing on claim--Adjournment of hearing. At such hearing the commissioner shall hear and consider evidence in support or in opposition to such claim. The testimony presented at such hearing shall be under oath and such hearing may be adjourned from time to time as the commissioner may deem necessary to afford the persons interested a full opportunity to present all of the necessary, relevant, and pertinent facts in connection with the merits of such claim in conformity with the rules of evidence in civil proceedings.

Source: SL 1947, ch 156, § 5; SDC Supp 1960, § 33.4305.



§ 21-32-7 Filing of commissioner's findings on claim against the state--Submission to Governor and Legislature--Findings advisory only.

21-32-7. Filing of commissioner's findings on claim against the state--Submission to Governor and Legislature--Findings advisory only. After the conclusion of such hearing, the commissioner shall prepare his findings, fully itemized, in respect to the amount of the claim or damages. Such findings shall be filed in the office of the clerk of courts of the county in which the petition was filed and a duplicate thereof filed in the Office of the Governor, who shall submit the same to the next session of the Legislature for consideration, compromise, settlement, or rejection by appropriate action. The findings of the commissioner shall be advisory only, and shall not be construed or considered as an acknowledgment of liability in any manner or extent on the part of the state.

Source: SL 1947, ch 156, § 6; SDC Supp 1960, § 33.4306.



§ 21-32-8 State as defendant in actions involving property.

21-32-8. State as defendant in actions involving property. In any and all actions to determine adverse claims to real or personal property, or involving the possession of real or personal property, or to foreclose mortgages or other liens upon real or personal property, or to partition the same, the State of South Dakota may be sued and made defendant in the courts of this state.

Source: SL 1919, ch 156, § 1; SL 1923, ch 141; SDC 1939 & Supp 1960, § 33.0403.



§ 21-32-9 Service on attorney general in property action involving state--Appearance and representation of state.

21-32-9. Service on attorney general in property action involving state--Appearance and representation of state. When the State of South Dakota is made defendant pursuant to § 21-32-8, service shall be made upon it by the service of a copy of the summons and complaint upon the attorney general, who shall represent the state in the action and protect its rights and interest, if any it has in said real or personal property and he may require the state's attorney of the county where said property is situated to assist him in such litigation.

Source: SL 1919, ch 156, § 2; SL 1923, ch 141; SDC 1939 & Supp 1960, § 33.0403.



§ 21-32-10 Original action in Supreme Court on claim disallowed by state auditor--Filing of complaint.

21-32-10. Original action in Supreme Court on claim disallowed by state auditor--Filing of complaint. It shall be competent for any person deeming himself aggrieved by the refusal of the state auditor to allow any just claim against the state, to commence an action against the state by filing with the clerk of the Supreme Court in accordance with chapter 15-25 a complaint setting forth fully and particularly the nature of the claim.

Source: SL 1890, ch 1, § 1; RCCivP 1903, § 25; RC 1919, § 2109; SDC 1939 & Supp 1960, § 33.0604.



§ 21-32-11 Undertaking for costs filed by plaintiff in Supreme Court action.

21-32-11. Undertaking for costs filed by plaintiff in Supreme Court action. At the time a complaint is filed pursuant to § 21-32-10, the plaintiff shall file an undertaking in the penal sum of five hundred dollars, with two or more sureties, to be approved by the state treasurer, to the effect that he will indemnify the state against all costs that may accrue in such action, and pay to the clerk of the Supreme Court all costs in case he shall fail to prosecute his action, or to obtain a judgment against the state; and thereupon the action shall be placed upon the calendar of said court.

Source: SL 1890, ch 1, § 1; RCCivP 1903, § 25; RC 1919, § 2109; SDC 1939 & Supp 1960, § 33.0604.



§ 21-32-12 Service of complaint and notice to plead on attorney general--Pleading by attorney general.

21-32-12. Service of complaint and notice to plead on attorney general--Pleading by attorney general. The plaintiff, within ten days after having filed the complaint and undertaking, pursuant to §§ 21-32-10 and 21-32-11, shall serve a copy of the complaint upon the attorney general and the state auditor, together with a notice to plead or answer thereto within thirty days after the service of such complaint and notice, exclusive of the day of service; and the attorney general shall thereupon be required to answer or plead within the time specified in such notice.

Source: SL 1890, ch 1, § 2; RCCivP 1903, § 26; SL 1913, ch 166; RC 1919, § 2110; SDC 1939 & Supp 1960, § 33.0604.



§ 21-32-13 Trial of action in Supreme Court.

21-32-13. Trial of action in Supreme Court. The trial of such action shall be conducted in accordance with chapter 15-25 and any special rule or order made for trial of the particular case by the Supreme Court.

Source: SL 1890, ch 1, § 3; RCCivP 1903, § 27; RC 1919, § 2111; SDC 1939 & Supp 1960, § 33.0604.



§ 21-32-14 Execution not issued against state--Judgment certified to state auditor--Payment of damages.

21-32-14. Execution not issued against state--Judgment certified to state auditor--Payment of damages. No execution shall issue against the state on any judgment, but whenever final judgment against the state shall have been obtained in any action under §§ 21-32-10 to 21-32-13, inclusive, the clerk of the Supreme Court shall make and furnish to the state auditor a duly certified transcript of such judgment, and the auditor shall thereupon audit the amount of damages and costs therein awarded, and the same shall be paid out of the state treasury.

Source: SL 1890, ch 1, § 4; RCCivP 1903, § 28; RC 1919, § 2112; SDC 1939 & Supp 1960, § 33.0604.



§ 21-32-15 Liability insurance--Purchase by state.

21-32-15. Liability insurance--Purchase by state. The State of South Dakota, through the commissioner of administration, may obtain and pay for public liability insurance to the extent and for the purposes considered expedient by the commissioner for the purpose of insuring the liability of the state, its officers, agents, or employees.

Source: SL 1981, ch 169, § 1; SL 1984, ch 162.



§ 21-32-16 Waiver of immunity to extent of insurance coverage--Consent to suit.

21-32-16. Waiver of immunity to extent of insurance coverage--Consent to suit. To the extent such liability insurance is purchased pursuant to § 21-32-15 and to the extent coverage is afforded thereunder, the state shall be deemed to have waived the common law doctrine of sovereign immunity and consented to suit in the same manner that any other party may be sued.

Source: SL 1981, ch 169, § 2.



§ 21-32-17 Immunity of state officers, employees, and agents.

21-32-17. Immunity of state officers, employees, and agents. Except as provided in § 21-32-16, any employee, officer, or agent of the state, while acting within the scope of his employment or agency, whether such acts are ministerial or discretionary, is immune from suit or liability for damages brought against him in either his individual or official capacity.

Source: SL 1983, ch 16, § 1.



§ 21-32-18 Service on attorney general required for waiver--Judgment void without service.

21-32-18. Service on attorney general required for waiver--Judgment void without service. In order for waiver of sovereign immunity in § 21-32-16 to be effective in an action against a state official, employee, or agent; notice of the action shall be given to the attorney general as provided in § 15-6-4(d). The attorney general shall within thirty days after the receipt of service, sign and date the admission of service and mail it to the sender. Any judgment rendered in an action involving waiver of sovereign immunity pursuant to § 21-32-16 is void unless service has been made as provided herein.

Source: SL 1984, ch 144, § 2.



§ 21-32-19 Payment of certain medical and property damage claims against state--Rules.

21-32-19. Payment of certain medical and property damage claims against state--Rules. The commissioner of administration may adopt rules pursuant to chapter 1-26 establishing a policy for the payment of, and may pay for, property damage and medical claims made against the state up to an amount of two thousand dollars. Any rules adopted by the commissioner pursuant to §§ 21-32-19 to 21-32-21, inclusive, shall provide for approval of claims by the attorney general prior to payment, require a release of all claims against the state or any employee or agent thereof arising from the incident, require a written statement of any state employee involved in an incident regarding the facts involved, allow payment only when the settled law of this state would impose liability upon the state or its employee in the absence of governmental or sovereign immunity and provide that any payment be reduced by any amount owed to the state or any of its agencies by the claimant.

Source: SL 1988, ch 183, § 1.



§ 21-32-20 Sovereign immunity not waived.

21-32-20. Sovereign immunity not waived. Neither §§ 21-32-19 to 21-32-21, inclusive, nor any rules promulgated thereunder may be deemed a waiver or alteration of the doctrine of governmental or sovereign immunity.

Source: SL 1988, ch 183, § 1A.



§ 21-32-21 Effectiveness of § 21-32-19.

21-32-21. Effectiveness of § 21-32-19. The provisions of § 21-32-19 and any rules adopted thereunder are not effective while the state participates in the liability coverage program for public entities pursuant to chapter 3-22 or to the extent coverage is afforded under any contract of insurance the state may purchase.

Source: SL 1988, ch 183, § 2.






Chapter 32A - Remedies Against Public Entities

§ 21-32A-1 Waiver of sovereign immunity to extent of risk sharing pool or insurance coverage.

21-32A-1. Waiver of sovereign immunity to extent of risk sharing pool or insurance coverage. To the extent that any public entity, other than the state, participates in a risk sharing pool or purchases liability insurance and to the extent that coverage is afforded thereunder, the public entity shall be deemed to have waived the common law doctrine of sovereign immunity and shall be deemed to have consented to suit in the same manner that any other party may be sued. The waiver contained in this section and §§ 21-32A-2 and 21-32A-3 is subject to the provisions of § 3-22-17.

Source: SL 1986, ch 175, § 1; SL 1987, ch 163, § 1.



§ 21-32A-2 Immunity of employees, officers, or agents--Affirmative defense.

21-32A-2. Immunity of employees, officers, or agents--Affirmative defense. Except insofar as a public entity, including the state, participates in a risk sharing pool or insurance is purchased pursuant to § 21-32A-1, any employee, officer, or agent of the public entity, including the state, while acting within the scope of his employment or agency, whether such acts are ministerial or discretionary, is immune from suit or liability for damages brought against him in either his individual or official capacity. The immunity recognized herein may be raised by way of affirmative defense.

Source: SL 1986, ch 175, § 2; SL 1987, ch 163, § 2; SL 1991, ch 184.



§ 21-32A-3 Immunity of public entities--Affirmative defense.

21-32A-3. Immunity of public entities--Affirmative defense. Except insofar as a public entity participates in a risk sharing pool or insurance is purchased pursuant to § 21-32A-1, any public entity is immune from liability for damages whether the function in which it is involved is governmental or proprietary. The immunity recognized herein may be raised by way of affirmative defense.

Source: SL 1986, ch 175, § 3; SL 1987, ch 163, § 3.






Chapter 33 - Appeals From Administrative Agencies [Repealed]

CHAPTER 21-33

APPEALS FROM ADMINISTRATIVE AGENCIES [REPEALED]

[Repealed by SL 1975, ch 17, § 13]



Chapter 34 - Administrative Process Enforced Under Contempt Powers

§ 21-34-1 Administrative actions enforceable under chapter--Statutory violation defined as contempt.

21-34-1. Administrative actions enforceable under chapter--Statutory violation defined as contempt. Whenever it is provided in any statute in substance to the effect, that the failure to obey the process, subpoena, order, rule, regulation, judgment, or other legal command of any public officer, department, commission, board, or tribunal, or that violation of any statute may be punished as a contempt of court, or that obedience to anything may be commanded or violation of anything punished as a contempt of court and no other method is specifically provided for invoking the contempt process of the court, the same may be done as provided by this chapter.

Source: SDC 1939, § 65.0107.



§ 21-34-2 Certificate of facts showing violation prepared by officer--Contents.

21-34-2. Certificate of facts showing violation prepared by officer--Contents. The officer who issued, or the party to a proceeding seeking enforcement of, the process, subpoena, order, rule, regulation, judgment, or other legal command referred to in § 21-34-1 or who is vested with the duty of enforcing the obedience or stopping the violation of the statute, or in case of a department, commission, or board, either the presiding officer thereof or a majority of the members, shall prepare a notarized certificate of the facts showing the obedience which it desires to enforce or the violation which it desires to stop so that the jurisdiction of the court will appear; showing also the date of the occurrence or condition involved, the name, address, and location so far as known of the person against whom it desires to invoke the contempt process; and showing all relevant facts necessary to establish the right and charge and to specify the relief which it desires to obtain by such contempt process.

Source: SDC 1939, § 65.0107; SL 1985, ch 171, § 1.



§ 21-34-3 Judge to whom certificate of facts directed.

21-34-3. Judge to whom certificate of facts directed. The certificate described in § 21-34-2 shall be directed or addressed to the circuit court having jurisdiction over the county in which the events occurred or the condition exists wherein it is desired to enforce obedience or stop violations, or over the county of the residence of the person against whom the contempt process is sought, as the agency, or party seeking to invoke such process may elect.

Source: SDC 1939, § 65.0107; SL 1985, ch 171, § 2.



§ 21-34-4 Presentation of certificate to judge--Service of process and copy of certificate on offender.

21-34-4. Presentation of certificate to judge--Service of process and copy of certificate on offender. The original, and a copy of the certificate for each person against whom contempt process is sought, shall be filed in the office of the clerk of courts of the county in which jurisdiction is laid and shall be served, together with a summons, citation, or order to show cause or similar process requiring the person or persons to appear and answer or show cause at a time and place specified therein, as the court may decide in the same manner as a complaint in a civil proceeding.

Source: SDC 1939, § 65.0107; SL 1985, ch 171, § 3.



§ 21-34-5 Procedural matters prescribed by court.

21-34-5. Procedural matters prescribed by court. In any and all cases under this chapter the court shall have jurisdiction to make such orders fixing the procedure, time, and place of hearing, notice to parties, appearances, requirements of pleading, taking evidence by deposition or otherwise, and other administrative details as to it may appear warranted for the purpose of a full hearing and presentation of the facts and laws involved, in person or by counsel, so that the matter may be fairly and correctly determined.

Source: SDC 1939, § 65.0107.



§ 21-34-6 Power of court to compel obedience and punish violations--Maximum penalties.

21-34-6. Power of court to compel obedience and punish violations--Maximum penalties. In any and all cases under this chapter, the court shall have jurisdiction by order, judgment, or decree to compel the obedience or stop or punish the violation which is certified and to fix such time within which obedience may be made or violation stopped and to order, adjudge, or decree and enforce a penalty not exceeding a fine of five thousand dollars or confinement in any county jail or state prison not exceeding one year, or both such fine and imprisonment.

Source: SDC 1939, § 65.0107.



§ 21-34-7 Officers empowered to serve process and carry out orders of court.

21-34-7. Officers empowered to serve process and carry out orders of court. All wardens, sheriffs, marshals, policemen, and peace officers of the state shall have jurisdiction to serve the papers, process, and otherwise carry out the orders and process of any court, lawfully made pursuant to the provisions of this chapter.

Source: SDC 1939, § 65.0107.



§ 21-34-8 Source of payment for expenses of officials.

21-34-8. Source of payment for expenses of officials. The expenses of officials in making service or performing other legal duties under this chapter for which expense no fee is allowed by law, shall be paid by the county or from the public funds under control of the public officer, department, commission, or board which may be available for the purpose, as the court may order.

Source: SDC 1939, § 65.0107.



§ 21-34-9 Costs awarded.

21-34-9. Costs awarded. Costs including attorneys fees may be ordered in the discretion of the court for or against any party involved and paid as other expenses of the proceeding.

Source: SDC 1939, § 65.0107; SL 1985, ch 171, § 4.



§ 21-34-10 Remissions, suspension, and purging of contempt.

21-34-10. Remissions, suspension, and purging of contempt. An order, judgment, or decree under this chapter may provide for such remissions or suspension of fine and confinement upon performance or purging of the contempt as the court may decide to incorporate therein. Or, the court may make any such remission or suspension thereafter by supplemental order, judgment, or decree as to it may seem warranted.

Source: SDC 1939, § 65.0107.



§ 21-34-11 Reinvoking contempt process on continuing violation.

21-34-11. Reinvoking contempt process on continuing violation. Nothing contained in this chapter shall prevent reinvoking such contempt process if disobedience or violation continues after payment of the fine or service of the confinement sentence has been completed.

Source: SDC 1939, § 65.0107.



§ 21-34-12 Judicial power to enforce own order unaffected.

21-34-12. Judicial power to enforce own order unaffected. Nothing contained in this chapter shall affect or regulate the power of any court to punish contempts of such court for violation of any of its own rules, regulations, orders, judgments, decrees, commands, or judicial functions in cases where such jurisdiction inheres in the court as part of its judicial powers or jurisdiction, or is otherwise given to it as original contempt jurisdiction by statute, but the procedure in such cases shall be according to such inherent jurisdiction or statutory jurisdiction of such court as otherwise provided.

Source: SDC 1939, § 65.0107.



§ 21-34-13 Appeal to Supreme Court.

21-34-13. Appeal to Supreme Court. From any order, judgment, decree, or other command of the court made pursuant to the jurisdiction or in excess of the jurisdiction given to it by this chapter, an appeal may be taken to the Supreme Court of this state within the time and in the manner provided by law for taking appeals from other orders, judgments, decrees, or commands of a circuit court.

Source: SDC 1939, § 65.0107.



§ 21-34-14 Stay of execution pending appeal to Supreme Court.

21-34-14. Stay of execution pending appeal to Supreme Court. Stay of execution in cases appealed pursuant to § 21-34-13 shall be in the discretion of the circuit court, but subject to right of application by any party interested to the Supreme Court on the matter of such stay of execution for such modification of any order granting or refusing the same as to the Supreme Court may seem warranted.

Source: SDC 1939, § 65.0107.






Chapter 35 - Condemnation Under Power Of Eminent Domain

§ 21-35-1 Condemnors covered by chapter--Petition for ascertainment of compensation by jury.

21-35-1. Condemnors covered by chapter--Petition for ascertainment of compensation by jury. In all cases where any person, group, or corporation, public or private, including the owners of water rights, ditches, flumes, reservoirs, and mining property under the provisions of the laws of Congress, invested with the privilege of taking or damaging private property for public use, in making, constructing, repairing, or using any work or improvement allowed by law, shall determine to exercise such privilege, it shall file a petition in the circuit court for the county in which the property to be taken or damaged is situated, praying that the just compensation to be made for such property may be ascertained by a jury.

Source: SL 1891, ch 94, § 1; RCCivP 1903, § 863; RC 1919, § 2938; SDC 1939 & Supp 1960, § 37.4001.



§ 21-35-1.1 Trans-state transmission line construction--Eminent domain.

21-35-1.1. Trans-state transmission line construction--Eminent domain. A utility constructing a transmission line in this state that has obtained a permit pursuant to chapter 49-41B and approval by legislative enactment as required pursuant to § 49-41B-4.1, is entitled to the power of eminent domain as provided by this chapter. However, such action shall not be construed to constitute approval of the use of federal eminent domain.

Source: SL 1980, ch 327, § 6.



§ 21-35-2 Contents of petition for ascertainment of compensation.

21-35-2. Contents of petition for ascertainment of compensation. A petition filed pursuant to § 21-35-1 shall name the person, group, or corporation desiring to take or damage private property as plaintiff, and all persons having interest in or liens upon the property affected by the proceeding as defendants, so far as they shall be known at the time of filing the same. It shall contain a description of the property to be taken or damaged. The purpose for which the property is to be taken or damaged shall be clearly set forth in the petition. It shall not be necessary to specify the interests or claims of the several defendants in the land or property affected by the proceeding.

Source: SL 1891, ch 94, § 2; RCCivP 1903, § 864; RC 1919, § 2939; SDC 1939 & Supp 1960, § 37.4001.



§ 21-35-3 Amendment of petition and notice.

21-35-3. Amendment of petition and notice. If any person who is a proper party defendant to a proceeding under this chapter, or any property affected thereby, shall have been omitted from said petition or notice, the plaintiff may file amendments to the same, which amendments from the filing thereof shall have the same effect as though contained in said petition and notice.

Source: SL 1891, ch 94, § 4; RCCivP 1903, § 866; RC 1919, § 2941; Supreme Court Rule 599, 1939; SDC 1939 & Supp 1960, § 37.4004.



§ 21-35-4 Verification of petition--Statement of good faith.

21-35-4. Verification of petition--Statement of good faith. Said petition shall be signed or verified in the manner provided by law for the signing or verification of complaints in actions in the circuit court, and the affidavit of verification shall contain the further statement that the proceeding is in good faith for the purposes specified in the petition.

Source: SL 1891, ch 94, § 2; RCCivP 1903, § 864; RC 1919, § 2939; SDC 1939 & Supp 1960, § 37.4001.



§ 21-35-5 Attachment of document authorizing condemnation.

21-35-5. Attachment of document authorizing condemnation. In all cases where any resolution, ordinance, or other proceeding of any corporation is required by law before taking private property, a copy of such resolution, ordinance, or proceeding shall be attached to such petition.

Source: SL 1891, ch 94, § 2; RCCivP 1903, § 864; RC 1919, § 2939; SDC 1939 & Supp 1960, § 37.4001.



§ 21-35-6 Additional pleadings not required.

21-35-6. Additional pleadings not required. No pleading other than the petition shall be required in a proceeding under this chapter, unless ordered by the court.

Source: SL 1891, ch 94, § 9; RCCivP 1903, § 871; RC 1919, § 2946; Supreme Court Rule 598, 1939; SDC 1939 & Supp 1960, § 37.4003.



§ 21-35-7 Interpleader of adverse claimants to compensation.

21-35-7. Interpleader of adverse claimants to compensation. If there be adverse claimants for the compensation, the court may require such adverse claimants to interplead, so as to determine fully the rights and interests in such compensation.

Source: SL 1891, ch 94, § 12; RCCivP 1903, § 874; RC 1919, § 2949; Supreme Court Rule 598, 1939; SDC 1939 & Supp 1960, § 37.4003.



§ 21-35-8 Notice of pendency of action filed with register of deeds--Effect of recording.

21-35-8. Notice of pendency of action filed with register of deeds--Effect of recording. At any time after the filing of the petition the plaintiff may file for record in the office of the register of deeds of the county in which the petition is filed a notice of the pendency of the proceeding, containing the names of the parties plaintiff and defendant, a statement of the purpose of the proceeding, and a description of the property through or over which the proposed improvement is to be constructed, which notice shall be recorded and indexed in the same manner as provided by law for the recording and indexing of notices of the pendency of actions in the circuit court, and from the date of the filing thereof shall be notice to all subsequent purchasers or encumbrancers of the property therein described.

Source: SL 1891, ch 94, § 3; RCCivP 1903, § 865; RC 1919, § 2940; SDC 1939 & Supp 1960, § 37.4006.



§ 21-35-9 Summons to defendants--Contents.

21-35-9. Summons to defendants--Contents. At any time after the filing of the petition the plaintiff may issue a summons to the defendants, which shall be entitled in the action or proceeding, and state the time and place of filing the petition, the nature of the proceeding, and contain a notice to the effect that if the defendants do not appear in said proceeding within thirty days from the service thereof, exclusive of the day of service, the plaintiff will apply to the court for an order to impanel a jury and ascertain the just compensation for the property proposed to be taken or damaged in such proceeding.

The summons may be served as in civil actions unless otherwise provided in this chapter.

Source: SL 1891, ch 94, § 5; RCCivP 1903, § 867; RC 1919, § 2942; Supreme Court Rule 601, 1939; SDC 1939 & Supp 1960, § 37.4007; SL 1976, ch 157, § 4.



§ 21-35-10 Publication of summons to unknown or nonresident owners--Personal service outside state.

21-35-10. Publication of summons to unknown or nonresident owners--Personal service outside state. If there are unknown owners or persons interested in the property to be taken or damaged, or if any of the defendants are not residents of the state, the plaintiff may apply to the court upon affidavit setting forth the nature of the proceeding, and the facts in relation to such unknown persons or nonresident defendants, for an order of publication of such summons, whereupon the court shall grant such order. The summons as published shall have annexed thereto a notice that if the defendants as to whom publication has been ordered do not appear in said proceeding within thirty days from the first publication thereof, the plaintiff will make application to the court for the order mentioned in the body of the summons. Such summons shall be published for thirty days at least once in each week in some newspaper published and of general circulation in the county where the proceeding is had, and each publication of the same shall show at the top thereof the date of the first publication; and except as modified by this section, the proceeding of publication of the summons shall in all respects be governed by the provisions of Title 15 relating to publication of summons. Personal service on any defendant outside of the state shall be of the same effect as service within the state and shall dispense with necessity of publication as to such defendant.

Source: SL 1891, ch 94, § 6; RCCivP 1903, § 868; RC 1919, § 2943; Supreme Court Rule 601, 1939; SDC 1939 & Supp 1960, § 37.4007.



§ 21-35-10.1 Hearing on right to take--Time for demand--Waiver of right to question necessity--Finding of necessity as binding.

21-35-10.1. Hearing on right to take--Time for demand--Waiver of right to question necessity--Finding of necessity as binding. Within thirty days from the date the summons described in § 21-35-9 is served, the defendant may demand a hearing in circuit court on the petitioner's right to take. Failure to make such demand or to consent in writing to the taking, within the thirty-day period, shall constitute a waiver of the right to question the necessity of the taking. The finding of necessity by the plaintiff, unless based upon fraud, bad faith, or an abuse of discretion, shall be binding on all persons.

Source: SL 1976, ch 157, § 1; SL 1977, ch 186.



§ 21-35-11 Offer to deposit compensation with clerk--Evidence of offer not admissible--Costs avoided.

21-35-11. Offer to deposit compensation with clerk--Evidence of offer not admissible--Costs avoided. When the remedy is exercised under the provisions of this chapter, the plaintiff may at the time of service of the summons on any defendant serve upon him an offer in writing to the effect that the plaintiff will deposit with the clerk of the court in which the action is pending a sum of money specified, with costs, to be paid to defendant or other parties entitled thereto as compensation for all of the property taken or damaged. If the defendant fails to accept the offer by filing notice of acceptance with the clerk of the court within ten days after service of the offer upon him, it is deemed to be withdrawn, and cannot be given in evidence; and if the defendant fails to obtain a judgment for a greater sum of money than offered by the plaintiff, he cannot recover costs, and each party shall pay his own costs.

Source: SL 1937, ch 125; SDC 1939 & Supp 1960, § 37.4002.



§ 21-35-11.1 Mediation.

21-35-11.1. Mediation. The parties may by agreement refer a dispute that is the subject of a proceeding under this chapter for resolution by mediation using the services of a mediator selected by the parties.

Source: SL 2016, ch 117, § 1.



§ 21-35-12 Order to summon jury on default.

21-35-12. Order to summon jury on default. If no appearance be made by any defendant within the time specified in the summons, the plaintiff, upon affidavit of the default, may apply to the court for an order directing the clerk of courts to draw and summon eighteen jurors to attend at the courthouse or place of holding the circuit court of the county, at a time to be specified in such order. Said jurors shall be drawn and summoned in the same manner as jurors are drawn and summoned for a regular or special term of the circuit court.

Source: SL 1891, ch 94, § 7; SL 1893, ch 113; RCCivP 1903, § 869; SL 1913, ch 169; RC 1919, § 2944; SDC 1939 & Supp 1960, § 37.4008.



§ 21-35-13 Special term of court for jury trial--Challenge of jurors--Conduct of trial--Default by plaintiff.

21-35-13. Special term of court for jury trial--Challenge of jurors--Conduct of trial--Default by plaintiff. At the time and place specified in the order made pursuant to § 21-35-12, a special term of the court shall be held, at which the proceedings in impanelling the jury, trial and rendering of the verdict or verdicts shall be conducted in the same manner as in civil actions, except that every defendant shall have the same rights and privileges, upon such trial, to challenge jurors and examine and cross-examine witnesses and participate therein, by himself or attorney, as a defendant in a civil action who has appeared and answered. As to all the defendants who appear within the time specified in the summons, the proceeding shall be conducted in like manner, except that three days' notice of the time and place of trial may be given by either party and the case brought on for trial at any regular or special term of court called for such purpose, and on the failure of the plaintiff, after such notice, to proceed with the trial, said petition shall be dismissed as to such defendant, and any lis pendens involving the title of property of such defendant shall be discharged and no other proceeding for the same purpose shall be brought by the plaintiff against such defendant until after the expiration of one year, and then only by leave of the court upon good cause shown and upon the condition that the plaintiff will, in good faith, prosecute such proceeding against such defendant with reasonable diligence.

Source: SL 1891, ch 94, §§ 7, 8; SL 1893, ch 113; RCCivP 1903, §§ 869, 870; SL 1913, ch 169; RC 1919, §§ 2944, 2945; SL 1921, ch 218; SDC 1939 & Supp 1960, § 37.4008.



§ 21-35-14 Continuance of proceedings as to defendants not served.

21-35-14. Continuance of proceedings as to defendants not served. As to all defendants not served before the trial said proceedings shall be continued as the court may direct, for the purpose of serving the summons on such defendants.

Source: SL 1891, ch 94, § 14; RCCivP 1903, § 876; RC 1919, § 2951; Supreme Court Rule 602, 1939; SDC 1939 & Supp 1960, § 37.4009.



§ 21-35-15 Issue tried by jury.

21-35-15. Issue tried by jury. The only issue that shall be tried by the jury upon the petition shall be the amount of compensation to be paid for the property taken or damaged.

Source: SL 1891, ch 94, § 12; RCCivP 1903, § 874; RC 1919, § 2949; Supreme Court Rule 598, 1939; SDC 1939 & Supp 1960, § 37.4003.



§ 21-35-16 View of premises by jury.

21-35-16. View of premises by jury. Upon the demand of any party to the proceeding, if the court shall deem it necessary, the jury may view the premises under the rules of law for viewing by the jury.

Source: SL 1891, ch 94, § 10; RCCivP 1903, § 872; RC 1919, § 2947; Supreme Court Rule 603, 1939; SDC 1939 & Supp 1960, § 37.4010.



§ 21-35-17 Benefits of municipal improvement considered by jury.

21-35-17. Benefits of municipal improvement considered by jury. In all cases of taking or damaging private property by a municipal corporation, the jury shall take into consideration the benefits which may accrue to the owner thereof as the result of the proposed improvement.

Source: SL 1891, ch 94, § 11; RCCivP 1903, § 873; RC 1919, § 2948; Supreme Court Rule 603, 1939; SDC 1939 & Supp 1960, § 37.4010.



§ 21-35-18 Compensation determined for each parcel.

21-35-18. Compensation determined for each parcel. If the compensation for all the property taken or damaged is ascertained by the jury upon one trial, they shall ascertain and return in their verdict the compensation to be paid for each distinct lot or parcel of land or property taken or damaged.

Source: SL 1891, ch 94, § 11; RCCivP 1903, § 873; RC 1919, § 2948; Supreme Court Rule 603, 1939; SDC 1939 & Supp 1960, § 37.4010.



§ 21-35-19 Recording of verdict--Judgment on verdict.

21-35-19. Recording of verdict--Judgment on verdict. Upon the return of the verdict the court shall order the same to be recorded, and shall enter such judgment thereon as the nature of the case may require, and that the plaintiff pay to the persons entitled thereto the amount of compensation ascertained by the verdict or deposit the same as the court may direct.

Source: SL 1891, ch 94, § 13; RCCivP 1903, § 875; RC 1919, § 2950; SDC 1939 & Supp 1960, § 37.4011.



§ 21-35-20 Appeal to Supreme Court--Improvement not delayed--Security for payment of award.

21-35-20. Appeal to Supreme Court--Improvement not delayed--Security for payment of award. Appeals shall be allowed in all cases provided for in this chapter to the Supreme Court, the same as in other civil actions, but the prosecution of such an appeal shall not prevent or delay the work or improvement involved; provided the plaintiff shall deposit with the clerk of courts, for the use and benefit of the appellant such sum as shall be awarded by the verdict and shall give to the appellant a bond in such sum as the court shall direct, to secure the payment of any additional sum which may be awarded to the appellant in the future proceedings therein.

Source: RCCivP 1903, § 877; RC 1919, § 2952; SDC 1939 & Supp 1960, § 37.4012.



§ 21-35-21 Highway provisions not affected--Proceeding cumulative.

21-35-21. Highway provisions not affected--Proceeding cumulative. Nothing in this chapter shall be so construed as to impair any provision of this code relating to the establishment, alteration, or improvement of streets, alleys, roads, or other public highways; but the proceeding herein provided for shall be construed as additional and cumulative to any special proceeding relating to such public highway.

Source: RCCivP 1903, § 878; RC 1919, § 2953; Supreme Court Rule 600, 1939; SDC 1939 & Supp 1960, § 37.4005.



§ 21-35-22 Defendant's expenses paid by plaintiff on dismissal.

21-35-22. Defendant's expenses paid by plaintiff on dismissal. If any eminent domain proceedings are commenced to take or damage any private property for public use within this state and are thereafter dismissed with or without prejudice, the plaintiff seeking to be condemnor is liable for and shall pay to the defendant all court costs, expenses and fees, including reasonable attorney fees, as are determined by the court having jurisdiction over the proceedings.

Source: SL 1983, ch 170, § 1.



§ 21-35-23 Allowance of expenses where judgment greatly exceeds offer.

21-35-23. Allowance of expenses where judgment greatly exceeds offer. If the amount of compensation awarded to the defendant by final judgment in proceedings pursuant to this chapter is twenty percent greater than the plaintiff's final offer which shall be filed with the court having jurisdiction over the action at the time trial is commenced, and if that total award exceeds seven hundred dollars, the court shall, in addition to such taxable costs as are allowed by law, allow reasonable attorney fees and compensation for not more than two expert witnesses, all as determined by the court.

Source: SL 1983, ch 170, § 2.



§ 21-35-24 Railroad or gas or electric utility property condemned for coal pipelines--Declaration of taking--Contents.

21-35-24. Railroad or gas or electric utility property condemned for coal pipelines--Declaration of taking--Contents. In proceedings initiated under this chapter against corporations, associations, or other entities engaged in the operation of electric utilities, gas utilities, or railroads and when those proceedings are for the purpose of constructing pipelines designed to carry water for the transportation of coal, the petitioner may file any time before final judicial determination of the rights of the parties, a declaration of taking, signed by the petitioner, declaring the extent of the property interest taken for the use of the petitioner. The declaration of taking shall contain:

(1) A statement of the authority under which and the use for which the property interest is taken;

(2) A description of the property interest taken sufficient for identification thereof;

(3) A legal description of the lands subject to the taking;

(4) The name of all persons or entities claiming an interest in the said lands, and a description of the interest claimed by each;

(5) A statement of the sum of money estimated by the acquiring authority to be just compensation for the property interest taken and damaged; and

(6) A detailed appraisal upon which the amount of the petitioner's deposit is based.
Source: SL 1983, ch 171, § 1.



§ 21-35-25 Vesting of title to property and right to compensation.

21-35-25. Vesting of title to property and right to compensation. Title to the property interest specified in the declaration shall vest in the petitioner and the property interest shall be deemed condemned and taken for the use of the petitioner. The right to just compensation for the property interest shall vest in the persons entitled thereto either on the date the decision is rendered at the hearing provided in § 21-35-10.1 or the date the hearing is waived.

Source: SL 1983, ch 171, § 2.



§ 21-35-26 Terms of surrender of possession--Notice--Hearing--Orders of court.

21-35-26. Terms of surrender of possession--Notice--Hearing--Orders of court. Upon filing of a declaration of taking pursuant to § 21-35-24, the court has power to fix the time within which and the terms upon which the parties in possession are required to surrender possession to the petitioner. A notice shall be issued stating that if the defendants do not appear in or respond to the proceedings within thirty days after service of the notice, exclusive of the day of service, the petitioner shall apply to the court for an order of possession. A notice of hearing shall then be issued by the court and served as provided in § 21-35-27 upon the recorded owners of all lands sought to be acquired or damaged. The notice shall state a time and place for hearing not less than thirty days from the date of service, unless the waiver of hearing provided by § 21-35-10.1 is filed, in which case the hearing may be held sooner. The court may make orders in respect to encumbrances, liens, rents, taxes, assessments, insurance, and other charges, if any, as are just and equitable.

Source: SL 1983, ch 171, § 3.



§ 21-35-27 Service of declaration of taking on defendants.

21-35-27. Service of declaration of taking on defendants. A copy of the declaration of taking filed pursuant to § 21-35-24 and any amendments thereto shall be served with the condemnation petition or by mailing a copy thereof to each of the known defendants by registered or certified mail at his last known post office address.

Source: SL 1983, ch 171, § 4; SL 1987, ch 29, § 29.



§ 21-35-28 Amendment of declaration of taking.

21-35-28. Amendment of declaration of taking. If any person who is a proper party defendant or any affected property is omitted from the declaration of taking filed pursuant to § 21-35-24, the plaintiff may file amendments to include them. The amendments from the time of filing have the same force and effect as if they were included in the original proceedings. The naming or omission of defendants' names does not defer the effect of the declaration of taking.

Source: SL 1983, ch 171, § 5.



§ 21-35-29 Deposit with court required.

21-35-29. Deposit with court required. If the petitioner elects to utilize the procedures set forth in §§ 21-35-24 to 21-35-28, inclusive, for possession of property, the petitioner shall deposit with the court the money required by § 21-35-25 as a condition to the exercise of such power. In that case, the court and the attorneys shall expedite the proceedings for the distribution of the money so deposited and for the ascertainment and payment of just compensation. However, the defendant may demand a hearing on the petitioner's right to take as provided in § 21-35-10.1.

Source: SL 1983, ch 171, § 6.



§ 21-35-30 Order for payment from deposit--Judgment for amount by which final award exceeds deposit.

21-35-30. Order for payment from deposit--Judgment for amount by which final award exceeds deposit. Upon application of the parties in interest, the court may order that all of the money deposited in court pursuant to § 21-35-29, or any part thereof, be paid for or on account of the just compensation to be awarded in the proceeding. If the compensation finally awarded for the property interest taken, or any parcel thereof, exceeds the amount of money received by any person so entitled, the court shall enter judgment against the petitioner for the amount of the deficiency.

Source: SL 1983, ch 171, § 7.



§ 21-35-31 Entry on private property for examination and survey of project requiring siting permit from Public Utilities Commission.

21-35-31. Entry on private property for examination and survey of project requiring siting permit from Public Utilities Commission. The provisions of this section only apply to a project which requires a siting permit pursuant to chapter 49-41B. Each person vested with authority to take private property for public use may cause an examination and survey to be made as necessary for its proposed facilities. The person or the person's agents and officers may enter the private property for the purpose of the examination and survey. Any person seeking to cause an examination or survey, where permission for examination or survey has been denied, shall:

(1) Have filed a siting permit application with the Public Utilities Commission pursuant to § 49-41B-11;

(2) Give thirty days written notice, including the filing and expected dates of entry, to the owner and any tenant in possession of the private property; and

(3) Make a payment to the owner, or provide sufficient security for the payment, for any actual damage done to the property by the entry.

This section does not apply to the state or its political subdivisions. This section is in addition to and not in derogation of other existing law.

Source: SL 2016, ch 118, § 1.






Chapter 36 - Actions For Escheat Of Property

§ 21-36-1 Power of state to maintain actions and proceedings--Prosecution by attorney general or state's attorney.

21-36-1. Power of state to maintain actions and proceedings--Prosecution by attorney general or state's attorney. Whenever the title to any real or personal property, situate in this state, shall fail through defect of heirs and escheat to the state, the state may thereupon maintain any action, suit, or proceeding necessary to recover the possession of any such property, or for the enforcement or protection of its rights thereto, or on account thereof, and may sue with like effect as a natural person. Such action, suit, or proceeding shall be prosecuted by the attorney general or by the state's attorney of the county wherein the property or some part thereof is situated.

Source: SL 1909, ch 104, § 1; RC 1919, § 3049; SDC 1939 & Supp 1960, § 37.4201.



§ 21-36-2 Report by state's attorneys and circuit judges of possible escheats.

21-36-2. Report by state's attorneys and circuit judges of possible escheats. It shall be the duty of state's attorneys and circuit judges to report to the Governor or to the attorney general all cases coming to their attention wherein there is reason to believe that any real or personal property has escheated or may escheat to the state, and all cases wherein there is reason to believe that the whole of the estate of a decedent may pass either by succession or by devise to any person or persons other than the surviving spouse, issue, father, mother, brother, or sister of the decedent.

Source: SL 1909, ch 104, § 2; RC 1919, § 3050; SL 1921, ch 228, § 1; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-3 Investigation and bringing of action by attorney general.

21-36-3. Investigation and bringing of action by attorney general. Upon the receipt of a report pursuant to § 21-36-2, it shall be the duty of the attorney general to conduct an investigation, and if it appears that there is any property of the estate of the decedent that may escheat to the state, and that any persons who may be asserting their claims to such estate as heirs, devisees, legatees, or otherwise are not lawfully entitled thereto, then it shall be his duty to cause an action to be brought in the name of the state for the recovery of such property or its reduction into the possession of the state.

Source: SL 1909, ch 104, § 2; RC 1919, § 3050; SL 1921, ch 228, § 1; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-4 Intervention in probate proceedings in lieu of bringing action.

21-36-4. Intervention in probate proceedings in lieu of bringing action. In any of the cases enumerated in §§ 21-36-2 and 21-36-3, if it shall appear to the attorney general that the condition of the estate is such as will permit the question of the right of succession thereto, including the rights of the state as the ultimate heir of the decedent, to be determined in the course of probate proceedings in the manner provided by law, then the attorney general shall be authorized to institute or to intervene in any probate proceedings affecting such estate, in lieu of the proceedings provided for by this chapter.

Source: SL 1909, ch 104, § 2; RC 1919, § 3050; SL 1921, ch 228, § 1; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-5 Direction by Governor for institution of proceedings.

21-36-5. Direction by Governor for institution of proceedings. If the Governor of this state shall have reason to believe that any real or personal property has escheated through defect of other heirs, he may direct the attorney general or any state's attorney of any county in which the whole or any part thereof is situated to institute such proceedings as may be necessary and proper to protect and enforce the rights of the state with respect thereto.

Source: SL 1909, ch 104, § 2; RC 1919, § 3050; SL 1921, ch 228, § 1; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-6 State's attorney to assist on request by attorney general.

21-36-6. State's attorney to assist on request by attorney general. Whenever requested by the attorney general, the state's attorney of any county shall assist in the investigation, preparation, and trial of any escheat proceedings or appeals involving the same in the circuit or Supreme Court, when property located in his county is involved.

Source: SL 1909, ch 104, § 3; RC 1919, § 3051; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-7 Complaint filed to bring action--Parties defendant.

21-36-7. Complaint filed to bring action--Parties defendant. An action for the recovery of escheated property or its reduction into the possession of the state shall be brought in the name of the state as plaintiff, entitled in the court in which the action is brought, by filing a complaint in which all parties in possession of said property or any part thereof and all adverse claimants thereto, if known, and all persons having or claiming to have any interest therein shall be named as defendants.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-8 Allegations required in complaint for escheat.

21-36-8. Allegations required in complaint for escheat. It shall only be necessary to allege in the complaint the name of the person last seized, a general description of the estate and its approximate value, the names of the occupants or the persons in possession and claiming such estate, if known, their last-known residence and post office address, and the facts and circumstances in consequence of which the estate is claimed to have escheated, with an allegation that by reason thereof the State of South Dakota has a right by law to such estate.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-9 Summons filed--Persons to whom directed--Contents.

21-36-9. Summons filed--Persons to whom directed--Contents. With the complaint shall be filed a summons, entitled in the action, directed to the defendants named and to all persons generally who have or claim to have any interest in said estate, or claims against the same, as heirs, creditors, or otherwise, requiring them to appear and answer the said complaint within thirty days after the service of the summons, exclusive of the day of service, and to set forth the nature of their claims.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-10 Publication of summons and complaint--Personal service--Service by mail.

21-36-10. Publication of summons and complaint--Personal service--Service by mail. Upon the filing of said summons and complaint the court shall make its order that the summons be published in some newspaper to be designated in said order as the newspaper most likely to give notice of the pendency of the action, at least once in each week for six successive weeks. The summons and complaint shall be personally served upon each defendant known to be a resident in this state and a copy of the summons and complaint shall be mailed and directed to each nonresident defendant at his last-known place of residence, with the postage thereon prepaid.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-11 Answer to complaint--Reply.

21-36-11. Answer to complaint--Reply. Any person named as a defendant, and any person who may claim any interest in and to said estate, may answer to said complaint, setting forth the nature of his claim with a prayer for such relief as he may deem himself entitled to. The plaintiff may thereupon, within thirty days from the service of any answer, reply thereto.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-12 Receiver appointed on application by state.

21-36-12. Receiver appointed on application by state. Upon the filing of said complaint, the court may, upon application of the state's attorney or attorney general, either before or after answer, upon notice to the party claiming such estate, if known, sufficient cause therefor being shown, appoint a receiver to take charge of said estate, and receive the rents and profits of the same until the rights of the parties are finally determined.

Source: SL 1909, ch 104, § 5; RC 1919, § 3053; SDC 1939 & Supp 1960, § 37.4204.



§ 21-36-13 Concurrent remedies by action and participation in probate proceedings.

21-36-13. Concurrent remedies by action and participation in probate proceedings. The right of action created by this chapter shall be concurrent with and in addition to the right of the state to conduct or participate in probate proceedings affecting the same property, and the two methods of procedure hereby authorized may be conducted without interference with each other, subject to the provisions of §§ 21-36-14 to 21-36-16, inclusive.

Source: SL 1909, ch 104, § 2; RC 1919, § 3050; SL 1921, ch 228, § 1; SDC 1939 & Supp 1960, § 37.4202.



§ 21-36-14 Retention of jurisdiction by circuit court for payment of claims and conservation of estate--Surrender of property to receiver--Stay of proceedings in circuit court.

21-36-14. Retention of jurisdiction by circuit court for payment of claims and conservation of estate--Surrender of property to receiver--Stay of proceedings in circuit court. In all cases where the circuit court, exercising probate jurisdiction, has acquired jurisdiction by the appointment of a personal representative for an estate prior to the filing of the complaint in the circuit court pursuant to § 21-36-7, such court may retain jurisdiction for the purpose of paying claims against and conserving said estate until the settlement of the final account and the said estate is ready for final distribution; whereupon the possession of the property belonging to said estate shall be surrendered by personal representative to the receiver appointed by the circuit court; and pending the administration of said estate the proceedings commenced pursuant to § 21-36-7 shall be stayed.

Source: SL 1909, ch 104, § 5; RC 1919, § 3053; SDC 1939 & Supp 1960, § 37.4204.



§ 21-36-15 Circuit court not to settle estate unless state has intervened.

21-36-15. Circuit court not to settle estate unless state has intervened. The circuit court shall make no order in any manner disposing of or distributing the property belonging to an estate, except for the purpose of paying claims of creditors, unless the attorney general has instituted, or intervened in such probate proceedings, in which case settlement of the estate shall be completed, subject to the right of appeal by any interested party including the state.

Source: SL 1909, ch 104, § 5; RC 1919, § 3053; SDC 1939 & Supp 1960, § 37.4204; SL 1995, ch 167, § 95.



§ 21-36-16 Claims to distributive shares determined in circuit court--Practice and procedure rules.

21-36-16. Claims to distributive shares determined in circuit court--Practice and procedure rules. In all cases brought under the provisions of this chapter, all claims as heirs to any distributive share or portion of said estate shall be determined in the action in the circuit court. All matters of practice and procedure not otherwise provided herein shall be governed by the laws, practice, and rules applicable to appeals on question of both law and fact from a circuit court.

Source: SL 1909, ch 104, § 5; RC 1919, § 3053; SDC 1939 & Supp 1960, § 37.4204.



§ 21-36-17 Judgment for state if no answer or motion served--Proof required.

21-36-17. Judgment for state if no answer or motion served--Proof required. If, in an action brought under the provisions of this chapter, no answer or motion be served within the time required by § 21-36-9 the plaintiff may apply to the court for judgment in accordance with the prayer of the complaint, but no judgment shall be given or made except upon proofs adduced in open court.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-18 Placement on trial calendar if issue joined.

21-36-18. Placement on trial calendar if issue joined. If the issue be joined by the service of an answer by any defendant, the cause shall be placed upon the trial calendar of the next regular term of said court by the service of notice of trial as provided by law and the rules of court.

Source: SL 1909, ch 104, § 4; RC 1919, § 3052; SDC 1939 & Supp 1960, § 37.4203.



§ 21-36-19 Pleadings and testimony in prior proceedings admissible in evidence.

21-36-19. Pleadings and testimony in prior proceedings admissible in evidence. Upon the trial of said action in the circuit court, the original or a duly certified copy of any petition, pleading, order, finding, or judgment, and the official or proven copy of the testimony of any witness, or other evidence received upon any former hearing in any court of record of this state, wherein any party to said action shall have appeared and asserted any claim or interest in such property or estate, shall be admissible in evidence for or against him.

Source: SL 1909, ch 104, § 5; RC 1919, § 3053; SDC 1939 & Supp 1960, § 37.4204.



§ 21-36-20 Hearing and judgment--Costs.

21-36-20. Hearing and judgment--Costs. Upon the trial of the action, after issue joined, or upon the hearing of proofs on the part of the state in cases of default, the court shall make its findings and render judgment in accordance with the facts and the law of the case, which judgment shall be final and conclusive as to the title of the property of the estate, real or personal, subject only to the right of appeal as provided in § 21-36-28. The cost of suit shall be taxed as other actions in the circuit court.

Source: SL 1909, ch 104, §§ 7, 9; RC 1919, §§ 3055, 3057; SDC 1939 & Supp 1960, § 37.4205.



§ 21-36-21 Recording of judgment where title to real property determined.

21-36-21. Recording of judgment where title to real property determined. In case the title to real property is determined, a certified copy of the judgment of the court shall be recorded in the office of the register of deeds of the county in which such real estate is situated.

Source: SL 1909, ch 104, § 7; RC 1919, § 3055; SDC 1939 & Supp 1960, § 37.4205.



§ 21-36-22 Personal property sold--Proceeds held in special fund--Fixtures treated as personal property--Credit to school fund.

21-36-22. Personal property sold--Proceeds held in special fund--Fixtures treated as personal property--Credit to school fund. Personal property, other than money, shall be converted into cash by the receiver appointed by the court, or the administrator of the estate, under the direction of the court, and the proceeds thereof together with all moneys recovered, after first deducting the costs and expenses of the suit, shall be delivered to the commissioner of school and public lands to be by him placed in a special fund pending the expiration of the time in which the right of recovery under the provisions of § 21-36-24 shall continue; provided, that for the purposes of this section all permanent fixtures on said real estate of an appraised value less than one thousand dollars, as determined by the Board of Appraisal provided for in § 5-9-3, shall be deemed personal property.

Upon the expiration of the time in which such right of recovery shall exist all moneys so recovered and all accruals and additions thereto shall be placed to the credit of the school fund.

Source: SL 1909, ch 104, § 8; RC 1919, § 3056; SL 1929, ch 119, § 1; SDC 1939, § 37.4206; SL 1945, ch 164.



§ 21-36-23 Real property managed by commissioner of school and public lands--Sale of property--Disposition of proceeds.

21-36-23. Real property managed by commissioner of school and public lands--Sale of property--Disposition of proceeds. Any real estate recovered under the provisions of this chapter shall be surrendered by the receiver, or administrator to the commissioner of school and public lands and shall be leased and managed by him subject to the rights of recovery as provided by this chapter, and after the expiration of such right of recovery may be sold in the manner provided by law for the sale of other school and public lands; provided, that when such real estate is of an appraised value of less than one thousand dollars as determined by the Board of Appraisal provided for by § 5-9-3, and in the opinion of the commissioner it will be to the best interest of the state that the same be sold and converted into money, he may cause the same to be sold upon the notice and in the manner provided in §§ 5-9-36 to 5-9-38, inclusive, for the sale of improvements on public lands and the proceeds therefrom placed by the commissioner in the said special fund provided for in § 21-36-22 in case of sale of escheated personal property pending the expiration of the right of recovery as provided in § 21-36-24.

Source: SL 1909, ch 104, § 8; RC 1919, § 3056; SL 1929, ch 119, § 1; SDC 1939, § 37.4206; SL 1945, ch 164.



§ 21-36-24 Action by heirs to recover property escheated--Time for bringing action.

21-36-24. Action by heirs to recover property escheated--Time for bringing action. In all cases where property has or may be hereafter escheated to the State of South Dakota by proceedings had in any court of this state, any person or persons who may be legally entitled to the same or an heir or heirs of the deceased person whose property was escheated by such proceedings, who was not a party or privy to such proceedings and who had no notice or knowledge thereof, may bring an action against the State of South Dakota for the recovery of such property within ten years from the entry of the decree or the judgment of escheat.

Source: SL 1909, ch 104, § 10; RC 1919, § 3058; SL 1929, ch 119, § 2; SDC 1939 & Supp 1960, § 37.4207.



§ 21-36-25 Summons and complaint of adverse claimant--Answer and trial.

21-36-25. Summons and complaint of adverse claimant--Answer and trial. The adverse claimant or claimants may serve and file a summons and a complaint in the circuit court for the county where such action was brought, alleging his claim or right to said property or the proceeds thereof. A copy of such summons and complaint shall be served upon the state's attorney of the county, and the attorney general, who shall within thirty days thereafter answer the same, and the court thereupon must try the issue as in the original action.

Source: SL 1909, ch 104, § 10; RC 1919, § 3058; SL 1929, ch 119, § 2; Supreme Court Rule 604, 1939; SDC 1939 & Supp 1960, § 37.4208.



§ 21-36-26 Judgment for claimant to escheated property--Restoration of property--Interest not included in judgment.

21-36-26. Judgment for claimant to escheated property--Restoration of property--Interest not included in judgment. If judgment shall be awarded the claimant, the court must order the property if not sold, to be delivered to him by the receiver, administrator, or the commissioner of school and public lands, or if it has been sold and the proceeds paid into the state treasury as a part of the school fund, the Legislature shall provide for the payment of the same. No judgment shall be rendered in favor of such person for a sum in excess of the principal received into the school fund, exclusive of interest, rents, and profits; it being the intent of this section that any interest or profits derived from said principal shall be retained in said school fund as compensation for the care and preservation of said property.

Source: SL 1909, ch 104, § 10; RC 1919, § 3058; SL 1929, ch 119, § 2; Supreme Court Rule 604, 1939; SDC 1939 & Supp 1960, § 37.4208.



§ 21-36-27 Claims to escheated property barred by limitations--Persons under disability.

21-36-27. Claims to escheated property barred by limitations--Persons under disability. All persons who fail to appear and file their complaint within the time limited by this chapter are forever barred, saving, however, to infants and persons of unsound mind the right to appear and file their complaint within one year after their respective disabilities cease.

Source: SL 1909, ch 104, § 10; RC 1919, § 3058; SL 1929, ch 119, § 2; Supreme Court Rule 604, 1939; SDC 1939 & Supp 1960, § 37.4208.



§ 21-36-28 Appeal to Supreme Court.

21-36-28. Appeal to Supreme Court. Any party to any action or proceeding under this chapter may appeal from the judgment of the circuit court to the Supreme Court, in the manner provided by law and the rules of court for appeals from the circuit court.

Source: SL 1909, ch 104, § 11; RC 1919, § 3059; SDC 1939 & Supp 1960, § 37.4209.



§ 21-36-29 Escheated property credited to school fund.

21-36-29. Escheated property credited to school fund. All property recovered under the provisions of this chapter shall, after the expiration of the time in which the right to bring an action for the recovery of such property shall have expired, be placed to the credit of the school fund for the maintenance of the public schools of this state.

Source: SL 1909, ch 104, § 8; RC 1919, § 3056; SL 1929, ch 119, § 1; SDC 1939, § 37.4206; SL 1945, ch 164.






Chapter 37 - Change Of Name

§ 21-37-1 Circuit court power to change names--Pending proceedings and existing rights unaffected.

21-37-1. Circuit court power to change names--Pending proceedings and existing rights unaffected. The circuit court shall have authority to change the names of persons, municipalities, and the name of any recorded plat or map of land situated within the limits of any municipality, as provided in this chapter. The change of names shall in no manner affect or alter any pending action or legal proceeding, nor any right, title, or interest whatsoever.

Source: CCivP 1877, §§ 734, 737; CL 1887, §§ 5556, 5559; RCCivP 1903, §§ 803, 806; SL 1903, ch 183; RC 1919, §§ 3042, 3045; SDC 1939 & Supp 1960, § 37.1001; SL 1992, ch 60, § 2.



§ 21-37-2 Residence required for change of name of person--Proceedings.

21-37-2. Residence required for change of name of person--Proceedings. Any person who has been a bona fide resident of any county of this state for a period of six months next preceding the filing of the petition required in § 21-37-3, may change his or her name by proceeding as provided by §§ 21-37-3 to 21-37-5, inclusive.

Source: CCivP 1877, § 735; CL 1887, § 5557; RCCivP 1903, § 804; RC 1919, § 3043; Supreme Court Rule 568, 1939; SDC 1939 & Supp 1960, § 37.1002.



§ 21-37-3 Petition for change of name of person--Contents.

21-37-3. Petition for change of name of person--Contents. A petition for change of name of a person must be filed in the office of the clerk of courts of the county of petitioner's said residence, entitled in the circuit court for said county and stating that the petitioner has been a bona fide resident citizen of such county for at least six months prior to filing the petition; the cause for which change of petitioner's name is sought; and the name asked for.

Source: CCivP 1877, § 735; CL 1887, § 5557; RCCivP 1903, § 804; RC 1919, § 3043; Supreme Court Rule 568, 1939; SDC 1939 & Supp 1960, § 37.1002 (1).



§ 21-37-3.1 Single petition for certain family members.

21-37-3.1. Single petition for certain family members. Persons who are married pursuant to § 25-1-1 and any natural or adopted child of either person may file one petition for change of name.

Source: SL 1998, ch 128, § 1.



§ 21-37-4 Notice of hearing on change of name of person.

21-37-4. Notice of hearing on change of name of person. The petitioner shall give notice of the hearing on change of name of a person, stating the time and place and object thereof with the old and proposed names of the petitioner, by publishing the notice once each week for four successive weeks in any legal newspaper of the county of petitioner's residence. In any action where the change of name sought involves a minor child, the petitioner shall also give notice in the same manner as is required for service of a summons pursuant to § 15-6-4 to any parent that is not a party to the petition and whose parental rights have not been terminated.

Source: CCivP 1877, § 735; CL 1887, § 5557; RCCivP 1903, § 804; RC 1919, § 3043; Supreme Court Rule 568, 1939; SDC 1939 & Supp 1960, § 37.1002 (2); SL 2015, ch 123, § 1.



§ 21-37-5 Hearing and order changing name of person.

21-37-5. Hearing and order changing name of person. At the time and place specified in the notice and upon proof in open court to the satisfaction of the judge thereof that notice of the hearing has been given as required in § 21-37-4 and that the allegations of the petition are true, and that there exists proper and reasonable cause for changing the name of the petitioner, the court or judge shall make an order directing a change of the name of the petitioner and directing that such order be entered by the clerk.

Source: CCivP 1877, § 735; CL 1887, § 5557; RCCivP 1903, § 804; RC 1919, § 3043; Supreme Court Rule 568, 1939; SDC 1939 & Supp 1960, § 37.1002 (3).



§ 21-37-5.1 Exception to notice and open court hearing requirements for name change of minor.

21-37-5.1. Exception to notice and open court hearing requirements for name change of minor. The court may grant an order changing the name of a minor child without publication of notice or a hearing in open court if all of the following conditions are met:

(1) It appears from the pleadings that the minor child has been a resident of the county in which the petition is filed for at least six months;

(2) The minor child's parents whose parental rights have not been terminated, and any other person having legal rights to custody or guardianship of the minor child, give written consent to the name change;

(3) The minor child, if twelve years of age or older, gives written consent to the name change; and

(4) It appears to the court that the name change is in the minor child's best interests.
Source: SL 2016, ch 119, § 1.



§ 21-37-6 Change of name of municipality or platted portion--Proceedings.

21-37-6. Change of name of municipality or platted portion--Proceedings. Whenever it may be desirable to change the name of any municipality or platted or mapped portion thereof, any person interested in proposing such change may proceed as provided by §§ 21-37-7 to 21-37-9, inclusive.

Source: CCivP 1877, § 736; CL 1887, § 5558; RCCivP 1903, § 805; RC 1919, § 3044; Supreme Court Rule 569, 1939; SDC 1939 & Supp 1960, § 37.1003.



§ 21-37-7 Petition for change of name of municipality or platted portion.

21-37-7. Petition for change of name of municipality or platted portion. A petition for change of name under § 21-37-6 shall be filed in the office of the clerk of the circuit court for the county in which the municipality is situated setting forth the cause why such change of name is desirable, and the name asked to be substituted.

Source: CCivP 1877, § 736; CL 1887, § 5558; RCCivP 1903, § 805; RC 1919, § 3044; Supreme Court Rule 569, 1939; SDC 1939 & Supp 1960, § 37.1003 (1).



§ 21-37-8 Publication of notice of hearing on change of name of municipality of platted portion.

21-37-8. Publication of notice of hearing on change of name of municipality of platted portion. Notice of the hearing on change of name under § 21-37-6, stating the time and place of hearing, object of hearing, and proposed name shall be given by publishing the same once each week for at least two successive weeks in some legal newspaper published in the municipality involved or if none is published therein, then in any legal newspaper of the county, in which the municipality is situated.

Source: CCivP 1877, § 736; CL 1887, § 5558; RCCivP 1903, § 805; RC 1919, § 3044; Supreme Court Rule 569, 1939; SDC 1939 & Supp 1960, § 37.1003 (2); SL 1972, ch 51, § 5.



§ 21-37-9 Hearing and order on change of name of municipality or platted portion--Proof of voters' desire required--Duplication of names avoided.

21-37-9. Hearing and order on change of name of municipality or platted portion--Proof of voters' desire required--Duplication of names avoided. At the time and place specified in the notice and upon proof in open court to the satisfaction of the judge thereof that notice of the hearing has been given as provided in § 21-37-8 and that two-thirds of the legal voters of such municipality desire such change of name, and that there is no other municipality in the state of the name asked for, or in the case of proposed change of name of a platted or mapped portion of a municipality, that there is no other platted or mapped portion of the same name as proposed in said municipality, unless the portion is being added to a portion with the name to which change is sought, the court or judge may order and direct such change of name and direct the clerk to enter such order.

Source: CCivP 1877, § 736; CL 1887, § 5558; RCCivP 1903, § 805; RC 1919, § 3044; Supreme Court Rule 569, 1939; SDC 1939 & Supp 1960, § 37.1003 (3).



§ 21-37-10 Judgment for costs against petitioner.

21-37-10. Judgment for costs against petitioner. All proceedings under this chapter shall be at the cost of the petitioner and judgment may be entered against him for costs as in other civil actions.

Source: CCivP 1877, § 737; CL 1887, § 5559; RCCivP 1903, § 806; RC 1919, § 3045; SDC 1939 & Supp 1960, § 37.1001.






Chapter 38 - Restoration Of Public Records

§ 21-38-1 Court records and register of deeds records subject to restoration procedure.

21-38-1. Court records and register of deeds records subject to restoration procedure. Whenever the loss or destruction of any record or any part thereof, of any circuit or magistrate court, or of any record in the office of the register of deeds of an instrument affecting the title to real property in this state shall have happened, or shall hereafter happen, and the original instrument from which said record was made, or a duly certified copy thereof cannot be produced, the record of such instrument may be established and restored as provided in this chapter.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; SDC 1939 & Supp 1960, § 37.1101.



§ 21-38-2 Venue of restoration proceedings.

21-38-2. Venue of restoration proceedings. The venue of proceedings to establish or restore a lost public record shall be:

(1) Court records: in the court whose record is sought to be established or restored;

(2) Register of deeds records: in the circuit court for the county in which the office whose record is sought to be restored is situated.
Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; SDC 1939 & Supp 1960, § 37.1102.



§ 21-38-3 Title of application for restoration.

21-38-3. Title of application for restoration. The application for restoration of a public record under the provisions of this chapter shall be entitled in the court having jurisdiction and in the name of the person making the application and shall designate in its title in general terms the name of the instrument or record sought to be restored.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (1).



§ 21-38-4 Substance and proposed copy of record shown in application for restoration.

21-38-4. Substance and proposed copy of record shown in application for restoration. The application for restoration of a public record shall show the substance of the instrument or record as the applicant desires to have restored, together with a proposed copy of such instrument or record as the applicant claims it should be.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (4).



§ 21-38-5 Interest of applicant shown in application for restoration.

21-38-5. Interest of applicant shown in application for restoration. The application for restoration of a public record shall show the interest of the applicant in having said instrument or record restored, and the reason or necessity therefor, and the injury, if any, that may result to him if said instrument or record is not restored.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (5).



§ 21-38-6 Circumstances of loss or destruction shown in application for restoration.

21-38-6. Circumstances of loss or destruction shown in application for restoration. The application for restoration of a public record shall show the loss or destruction of the instrument or record and the cause and approximate date thereof, and such other relevant facts as the applicant may be able to show.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (2).



§ 21-38-7 Loss or destruction without fault of applicant shown in application for restoration.

21-38-7. Loss or destruction without fault of applicant shown in application for restoration. The application for restoration of a public record shall show that such loss or destruction happened without willful act, neglect, or connivance of the applicant.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (3).



§ 21-38-8 Signing and verification of application for restoration.

21-38-8. Signing and verification of application for restoration. The application for restoration of a public record shall be signed by a licensed attorney of this state or by the applicant. If signed by an attorney, his signature shall be of the same effect as the signature to a complaint in a civil action. If signed by the applicant it must be verified or supported by his affidavit.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 570, 1939; SDC 1939 & Supp 1960, § 37.1103 (6).



§ 21-38-9 Time and place of hearing on restoration of record--Notice.

21-38-9. Time and place of hearing on restoration of record--Notice. Upon the filing of an application for restoration of a public record with the clerk of the court having jurisdiction, the court shall by order fix a time and place for hearing the same and direct such notice thereof as to the court may seem warranted in each particular case. In case publication is required, the court shall designate the newspaper most likely to give notice to persons who may be interested. In case the proceeding was in rem, and no personal service was made, the instrument or record may be restored upon like notice as nearly as may be as in the original proceeding.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; SDC 1939 & Supp 1960, § 37.1104.



§ 21-38-10 Hearing on restoration of record--Proof required.

21-38-10. Hearing on restoration of record--Proof required. At the time and place fixed in the notice, the court shall first require proof of the giving of the notice in accordance with its order and a showing of any appearances or protestations or objections, if any, which have been made. The court shall then proceed to hear the proof of the applicant which may be by testimony or affidavit, certificate, or other methods of proof permitted in this title, and the court shall likewise hear any interested persons in opposition to the application.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; Supreme Court Rule 571, 1939; SDC 1939 & Supp 1960, § 37.1105.



§ 21-38-11 Findings and judgment on restoration of record.

21-38-11. Findings and judgment on restoration of record. If the application is contested the court shall make findings, conclusions, and judgment as in any civil action tried to the court. If there is no contest the court shall by its judgment establish the instrument or record or the parts thereof in accordance with the application and the proof adduced and the instrument or record as so established shall be incorporated in the judgment as a part thereof or as an exhibit thereto, and thereafter the same shall be of the same legal force and effect as the original instrument or record.

Source: SL 1893, ch 142, § 1; RCCivP 1903, § 879; SL 1903, ch 193; RC 1919, §§ 3047, 3048; SDC 1939 & Supp 1960, § 37.1106.






Chapter 39 - Determination Of Heirship

§ 21-39-1 Circuit court jurisdiction to determine heirs under federal land laws.

21-39-1. Circuit court jurisdiction to determine heirs under federal land laws. Whenever a patent shall have been issued direct to the heirs of a deceased person under the homestead or any other laws of the United States, the circuit court for the county in which such lands, or any part thereof, so patented are situated shall have original jurisdiction in a civil action brought for that purpose to determine who are such heirs and to determine the respective shares of such heirs in and to the lands so patented.

Source: SL 1913, ch 231, § 1; RC 1919, § 2869; SL 1921, ch 182; SDC 1939 & Supp 1960, § 37.1503.



§ 21-39-2 County court decrees prior to 1959 validated.

21-39-2. County court decrees prior to 1959 validated. In all cases prior to July 1, 1959, where patent has issued to the heirs of a decedent under the laws of the United States and the county court of the county wherein such patented land is situated has determined who were the heirs of such decedent and their respective shares in and to said patented land, such decrees of said county court establishing and declaring such heirship and such shares shall have the same force, effect, and validity as though made by the circuit court for said county.

Source: SL 1925, ch 4, § 2; SDC 1939, § 65.0314; SL 1959, ch 459.






Chapter 40 - Boundary Determinations

§ 21-40-1 Action against adjoining landowner to determine boundary.

21-40-1. Action against adjoining landowner to determine boundary. An action may be brought in the circuit court by any person owning land or any interest therein against the owner or persons interested in adjoining land to have the boundary lines thereof established.

Source: SL 1923, ch 140, § 1; SDC 1939 & Supp 1960, § 37.1301.



§ 21-40-2 Action to determine boundaries of tracts dependent on common landmark.

21-40-2. Action to determine boundaries of tracts dependent on common landmark. When the boundary lines of two or more tracts depend upon any common point, line, or landmark, an action may be brought by the owner or any person interested in any of such tracts, against the owners or persons interested in the other tracts, to have all of such boundary lines established.

Source: SL 1923, ch 140, § 1; SDC 1939 & Supp 1960, § 37.1301.



§ 21-40-3 Addition of parties defendant for more complete settlement.

21-40-3. Addition of parties defendant for more complete settlement. When in any action under this chapter it appears to the court that any owner, lien holder, or person interested in any of the tracts involved ought, for a full settlement and adjudication of all the questions involved, to be made a party, the court shall stay the proceedings in said action and order that they be made parties defendant and be served with the summons therein.

Source: SL 1923, ch 140, § 2; Supreme Court Rule 577, 1939; SDC 1939 & Supp 1960, § 37.1302.



§ 21-40-4 Practice and procedural rules.

21-40-4. Practice and procedural rules. Actions to determine boundary lines shall be governed by the general rules relating to pleadings, practice, and procedure in civil actions as near as may be, except as otherwise provided in this chapter.

Source: SL 1923, ch 140, § 2; Supreme Court Rule 577, 1939; SDC 1939 & Supp 1960, § 37.1302.



§ 21-40-5 Determination of adverse claims--Survey ordered.

21-40-5. Determination of adverse claims--Survey ordered. The court shall determine any adverse claims in respect to any portion of the land involved which it may be necessary to determine for a complete settlement of the boundary lines and the marking thereof and may order a survey to be made by a competent surveyor of such boundary lines between such lands.

Source: SL 1923, ch 140, § 1; SDC 1939 & Supp 1960, § 37.1301.



§ 21-40-6 Judgment to refer to permanent landmarks--Survey--Specifications for judicial landmark.

21-40-6. Judgment to refer to permanent landmarks--Survey--Specifications for judicial landmark. Upon the trial of an action under this chapter, the court shall make its judgment locating and defining the boundary lines involved by reference to well-known, permanent landmarks, if any there be, or if none, then to such landmarks as may be placed or established for that purpose by the surveyor engaged in such work, and if it shall be deemed for the interest of the parties after the entry of judgment, the court may order a registered land surveyor to establish and mark such boundaries. Such landmarks so established, located, and placed in the earth shall have distinctly marked thereon the words, judicial landmark or J. L., with the date that it was so placed and the name or initial letters of the name and the registration number of the surveyor who placed the landmark.

Source: SL 1923, ch 140, § 3; SDC 1939 & Supp 1960, § 37.1303; SL 2011, ch 70, § 2.



§ 21-40-7 Filing and recording of report on survey and landmarks--Incorporation of report in judgment.

21-40-7. Filing and recording of report on survey and landmarks--Incorporation of report in judgment. The surveyor shall make a full and complete report of his action to the court and therein accurately describe the landmarks so placed and define their location as nearly as practicable. Such report shall be filed with the clerk as one of the records of the action and a certified copy of the same may be filed in the office of the register of deeds of any county in which any of the land affected is located and thereafter shall be constructive notice of its contents. The judgment shall contain a recital approving such report in whole or in part and may adopt said report as a part of the judgment by incorporating it therein or attaching it as an exhibit thereto.

Source: SL 1923, ch 140, § 3; SDC 1939 & Supp 1960, § 37.1303.



§ 21-40-8 Costs and expenses of survey.

21-40-8. Costs and expenses of survey. The court shall make such order respecting the costs and disbursements including the costs and expenses of a survey thereof and of the establishing of any markings of such boundaries between the parties to such action as it shall deem just.

Source: SL 1923, ch 140, § 1; SDC 1939 & Supp 1960, § 37.1301.






Chapter 41 - Actions To Quiet Title To Real Property

§ 21-41-1 Action authorized--Purposes of action--Persons authorized to maintain action--Parties defendant.

21-41-1. Action authorized--Purposes of action--Persons authorized to maintain action--Parties defendant. An action may be maintained by any person or persons having or claiming to have an estate or interest in or lien or encumbrance upon any real property, whether in or out of possession thereof and whether such property is vacant or occupied, against any person or persons claiming an estate or interest in or lien or encumbrance upon the same or any part thereof for the purpose of determining such adverse interest, estate, lien, or encumbrance, and against all persons who appear from the records in the office of the register of deeds, the county treasurer, clerk of courts, or other public records in the county where such land lies to have or ever to have had any estate or interest in or lien or encumbrance upon such real property or any part thereof and against personal representatives, heirs at law, devisees, legatees, and creditors of any such person or persons who may be deceased, whether such personal representatives, heirs at law, devisees, legatees, and creditors be known or unknown, and generally against all persons unknown who may have or claim to have any estate or interest in or lien or encumbrance upon such real property or any part thereof for the purpose of quieting the title to such real property and of determining such estate, interest, lien, or encumbrance, and in such action any number of persons may be joined as plaintiffs, whether holding as tenants in common, joint tenants, partners, or in severalty, where the relief demanded in the complaint is common to all of such plaintiffs.

Source: CCivP 1877, § 635; CL 1887, § 5449; RCCivP 1903, § 675; SL 1903, ch 194, § 1; SL 1905, ch 81; SL 1917, ch 199; RC 1919, § 2846; SDC 1939, § 37.1501; SL 1945, ch 162.



§ 21-41-2 Joinder of causes of action as to different tracts or parcels--Common interest required.

21-41-2. Joinder of causes of action as to different tracts or parcels--Common interest required. The plaintiff or plaintiffs may join in one cause of action as many tracts, parcels, or lots of real estate wherever situated within the state as they may elect, provided they all have a common interest in obtaining the relief demanded in all real estate included in the action and regardless of whether or not the interests of the defendants are common to all of such real estate.

Source: Supreme Court Rule 580, 1939; SDC 1939 & Supp 1960, § 37.1504.



§ 21-41-3 Request before action for quitclaim deed--Expense tendered--Costs and attorney fee taxed if plaintiff successful in action.

21-41-3. Request before action for quitclaim deed--Expense tendered--Costs and attorney fee taxed if plaintiff successful in action. If a party, twenty days or more before bringing suit to quiet a title to real estate shall request of the person holding an apparent adverse interest or right therein the execution of a quitclaim deed or other instrument necessary to divest said person of such apparent adverse interest therein, and shall also tender to him one dollar and twenty-five cents to cover the expense of the execution and delivery of the deed or such other instrument, and if he shall refuse or neglect to comply therewith, the filing of a disclaimer of interest or right shall not avoid the costs in an action afterwards brought, and the court may in its discretion, if the plaintiff succeeds, tax in addition to the ordinary costs of court, an attorney fee for plaintiff's attorney not exceeding forty dollars.

Source: SL 1913, ch 170; RC 1919, § 2867; SDC 1939 & Supp 1960, § 37.1523.



§ 21-41-4 Joinder of parties plaintiff.

21-41-4. Joinder of parties plaintiff. Any number of persons may be joined as plaintiffs in an action brought pursuant to § 21-41-1, where one or more defendants are proper defendants as to all such plaintiffs, without regard to whether all plaintiffs have an interest in all real estate involved, and the finding of the court in said action that one or more defendants are proper defendants as to all such plaintiffs shall be conclusive upon that question; the provisions of this section shall be so construed that it will in no matter limit any rights which would have existed under § 21-41-1 as to the joinder of plaintiffs if this section had not been enacted.

Source: SDC 1939, § 37.1501 as added by SL 1945, ch 162.



§ 21-41-5 Joinder of known claimants as defendants.

21-41-5. Joinder of known claimants as defendants. In such action all persons who have or claim to have or who appear of record to have ever had any interest or estate in, claim to, or lien or encumbrance upon the premises described in the summons and complaint or any part thereof or if dead, their heirs, devisees, legatees, personal representatives, or creditors or any or either of them, may be made defendants by name, if known.

Source: SL 1903, ch 194, § 2; SL 1905, ch 81; RC 1919, § 2847; SDC 1939 & Supp 1960, § 37.1505.



§ 21-41-6 Joinder of unknown claimants as defendants--Proof of want of knowledge.

21-41-6. Joinder of unknown claimants as defendants--Proof of want of knowledge. If not known, the persons named in § 21-41-5 may be made defendants by designating them in the summons and complaint as, all persons unknown who have or claim to have any interest or estate in or lien or encumbrance upon the premises described in the complaint. In case unknown parties are so made defendants, the complaint shall state and the proof show that if there are any persons whomsoever who have any interest or estate in, claim to, or lien or encumbrance upon the premises other than the defendants named, they were unknown at the time of the commencement of the action.

Source: SL 1903, ch 194, § 2; SL 1905, ch 81; RC 1919, § 2847; SDC 1939 & Supp 1960, § 37.1505.



§ 21-41-7 Filing of complaint and summons--Form for summons.

21-41-7. Filing of complaint and summons--Form for summons. The action shall be commenced by the filing of a complaint in the office of the clerk of courts of the county in which the real estate or some part thereof is situated, and the issuance of a summons, which, after the title of the action, shall be substantially in the following form: The State of South Dakota, to the Above Named Defendants:

You are hereby summoned and required to answer the complaint of the plaintiff, which was filed in the office of the clerk of this court, at ________ in ________ county, South Dakota, on the ________ day of ________, 20__, and which prays for a judgment quieting the title to and the determination of all adverse claims against the premises described in the complaint, (or which prays for a judgment determining all interests in and liens against the premises described in the complaint as the case may be), situate in said county, to wit: ________, and to serve a copy of your answer to said complaint on the undersigned at their office in ________, within thirty days after the completed service of this summons upon you, exclusive of the day of such service; and if you fail to answer said complaint within that time, the plaintiff will apply to the court for the relief demanded in the complaint.

_____________________________

Attorneys for Plaintiff.

Source: SL 1903, ch 194, § 5; SL 1905, ch 81; RC 1919, § 2850; Supreme Court Rule 582, 1939; SDC 1939 & Supp 1960, § 37.1511.



§ 21-41-8 Service of summons on named defendants.

21-41-8. Service of summons on named defendants. The summons shall be served upon all defendants specified by name in the title to the action, either personally or by publication as provided by statute or rules of court for such service.

Source: SL 1903, ch 194, § 6; SL 1905, ch 81; RC 1919, § 2851; SDC 1939 & Supp 1960, § 37.1512.



§ 21-41-9 Service by publication on unknown defendants--Mail service not required--Effect of service by publication.

21-41-9. Service by publication on unknown defendants--Mail service not required--Effect of service by publication. The court may grant an order for the service of the summons upon defendants who are unknown, whether heirs, devisees, legatees, personal representatives, or creditors or any other unknown person, by publication upon the filing of an affidavit by the plaintiff, his agent or attorney, stating that if there are any persons other than those named as defendants in the summons and complaint who have or claim to have any interest or estate in or claim to, or lien or encumbrance upon the premises adverse to plaintiff, such persons are unknown. No deposit of a copy of the summons and complaint in the post office for unknown defendants shall be required, and service shall be complete as to all unknown defendants at the expiration of the publication of the summons as ordered and shall be taken and accepted as personal service on all parties unknown who have or claim to have any such interest, estate, claim, lien, or encumbrance in, to, or upon the property described in the complaint.

Source: SL 1903, ch 194, § 6; SL 1905, ch 81; RC 1919, § 2852; SDC 1939 & Supp 1960, § 37.1512.



§ 21-41-10 Validation of prior judgments based on personal service outside state--Rights barred by no action.

21-41-10. Validation of prior judgments based on personal service outside state--Rights barred by no action. In any action to determine adverse claims to real property in the circuit court in which personal service was made of the summons or summons and complaint, on any nonresident defendant, in lieu of service by publication, by an officer of such foreign state and where proof of such service was made by the certificate of service of such officer making such personal service and judgment and decree was made and entered quieting the title to such real property, prior to January 1, 1992, such proof of service is hereby legalized and validated as fully as though such proof of service had been by affidavit. Any judgment or decree quieting the title to real estate based upon such proof of service shall be legal, valid, complete and effective as of the date on which said judgment and decree was filed, if otherwise properly signed and attested.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1945, ch 166; SDC Supp 1960, § 65.0323; SL 1992, ch 307, § 7.



§ 21-41-11 Contents of complaint.

21-41-11. Contents of complaint. In an action brought pursuant to 21-41-1 it shall be necessary for the plaintiff to state in his complaint in general terms only that he has or claims title in fee to the property, or a lien upon or interest therein as the case may be, which property must be described with sufficient certainty to enable an officer on execution to identify it; that the defendants are proper parties under the provisions of this chapter, and that the action is brought for the purpose of determining all adverse claims to such property and of quieting title thereto in the plaintiff, or of determining the liens or interest of all parties in and to such property, as the case may be. The plaintiff may also allege that he is entitled to the possession of the property and may allege any facts concerning the use and occupation and the rents, issues, and profits of the property and the value thereof which may be pertinent. The complaint shall also contain a prayer for the relief to which the plaintiff deems himself entitled, and shall call upon the defendants to set forth all their adverse claims to the property described.

Source: SL 1903, ch 194, § 3; SL 1905, ch 81; RC 1919, § 2848; Supreme Court Rule 581, 1939; SDC 1939 & Supp 1960, § 37.1507.



§ 21-41-12 Lis pendens notice filed with register of deeds--Constructive notice--Destruction of records.

21-41-12. Lis pendens notice filed with register of deeds--Constructive notice--Destruction of records. Immediately after the filing of the complaint in the circuit court, the plaintiff must record in the office of the register of deeds of the county or of several counties in which the property is situated, a notice of the pendency of the action, containing the title and object of the action and a description of the property to be affected thereby. From the time of filing the notice for record all persons shall be deemed to have notice of the pendency of the action. However, the register of deeds may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1903, ch 194, § 7; SL 1905, ch 81; RC 1919, § 2853; SDC 1939 & Supp 1960, § 37.1513; SL 1981, ch 45, § 17.



§ 21-41-13 Disclaimer by defendant to avoid costs.

21-41-13. Disclaimer by defendant to avoid costs. If the defendant in an action to determine adverse claims disclaim in his answer any interest or estate in the property or suffer judgment to be taken against him without answer, the plaintiff cannot recover costs except as provided in § 21-41-3.

Source: CCivP 1877, § 636; CL 1887, § 5450; RCCivP 1903, § 676; RC 1919, § 2866; SDC 1939 & Supp 1960, § 37.1523.



§ 21-41-14 Contents of defendant's answer--Counterclaim permitted.

21-41-14. Contents of defendant's answer--Counterclaim permitted. The defendant in his answer must set forth fully and particularly the origin, nature, and extent of his claim to the property; and may set forth his rights in the property as a counterclaim and demand affirmative relief.

Source: SL 1903, ch 194, § 3; SL 1905, ch 81; RC 1919, § 2848; Supreme Court Rule 581, 1939; SDC 1939 & Supp 1960, § 37.1507.



§ 21-41-15 Counterclaim for improvements to include value of land and improvements--Issue and findings on valuation.

21-41-15. Counterclaim for improvements to include value of land and improvements--Issue and findings on valuation. Any counterclaim filed pursuant to § 21-14-5 must set forth, among other things, the value of the land aside from the improvements thereon, and also as accurately as practicable the improvements upon the land and the value thereof. Issues may be joined and tried as in other actions, and the value of the land aside from the value of the improvements thereon, and the separate value of the improvements, must be specifically found by the verdict of the jury, the report of the referee, or the findings of the court.

Source: CCivP 1877, §§ 642, 643; CL 1887, §§ 5456, 5457; RCCivP 1903, §§ 682, 683; RC 1919, §§ 2858, 2859; Supreme Court Rules 583, 584, 1939; SDC 1939 & Supp 1960, §§ 37.1517, 37.1518.



§ 21-41-16 Judgment on counterclaim for improvements--Payment for land on default by plaintiff.

21-41-16. Judgment on counterclaim for improvements--Payment for land on default by plaintiff. The judgment of the court upon such findings, if in favor of the plaintiff for the recovery of the real property, and in favor of the defendant for the counterclaim, shall require such plaintiff to pay to the defendant the value of the improvements as determined by such findings, within sixty days from the rendition of such judgment less the amount of the damages, if any recovered, for withholding the land and for waste committed upon said land by the defendant; and until such payment, or tender and deposit in the office of the clerk of courts in which such action is pending, no execution or other process shall issue in such action to dispossess such defendant, his heirs, or assigns; and in default of such payment by the plaintiff, the defendant shall pay to the plaintiff the value of said land as determined by such findings, and the damages, if any recovered, for withholding the same and for waste committed upon said land by him.

Source: CCivP 1877, § 644; CL 1887, § 5458; SL 1893, ch 68; RCCivP 1903, § 684; RC 1919, § 2860; SDC 1939 & Supp 1960, § 37.1519.



§ 21-41-17 Enforcement against property of claim against deceased defendant.

21-41-17. Enforcement against property of claim against deceased defendant. Any creditor of any deceased person, made a party defendant to an action brought pursuant to § 21-41-1, may set forth in his answer, his claim against such decedent, and if the amount and validity of such claim be established upon the trial and it be also established that the estate of said decedent has never been administered and that the premises involved in the action are subject to the payment of such claim, such claimant may have judgment in the action for the amount of his claim and taxable costs against the premises involved in the action, and unless the same shall be paid by the plaintiff or some other party to the action having the right to pay the same within such time as shall be prescribed by the judgment of the court, said premises may be sold to pay the same, upon the notice and in the manner provided by law for sales of real property on execution.

Source: SL 1903, ch 194, § 8; SL 1905, ch 81; RC 1919, § 2854; SDC 1939 & Supp 1960, § 37.1506.



§ 21-41-18 Jurisdiction of court to determine rights in decedents' estates.

21-41-18. Jurisdiction of court to determine rights in decedents' estates. The court shall have jurisdiction in such action to determine who are the heirs at law, devisees, and legatees of any deceased person who had in his lifetime any interest in or lien or encumbrance on the premises involved between themselves, as well as with respect to the rights of the plaintiff, and to make an adjudication upon the rights of such heirs, devisees and legatees and of all creditors of such deceased persons in and to such premises, which shall be valid and binding upon them and upon all the world, and if such heirs at law, devisees, and legatees of such deceased person and the creditors of such deceased person and the unknown defendants in said action, or any of them, shall fail to appear in such action and set forth and assert their interest in or claim to the premises involved, they shall be by the judgment and decree of the court forever barred and enjoined from thereafter claiming or asserting any title or interest in or lien or encumbrance upon or claim to the premises involved in the action.

Source: SL 1903, ch 194, § 4; SL 1905, ch 81; RC 1919, § 2849; SDC 1939 & Supp 1960, § 37.1508.



§ 21-41-19 Jurisdiction of decedent's estate from time of publication of summons.

21-41-19. Jurisdiction of decedent's estate from time of publication of summons. From the time of the publication of the summons, as directed in §§ 21-41-8 and 21-41-9, the circuit court shall have jurisdiction of the estate of any deceased person described in § 21-41-18, to make final settlement thereof, so far as may be necessary to a complete determination of the title to the premises involved, or of the interest or lien of any party or parties therein.

Source: SL 1903, ch 194, § 4; SL 1905, ch 81; RC 1919, § 2849; SDC 1939 & Supp 1960, § 37.1508.



§ 21-41-20 Inheritance tax determination in action--Service on Department of Revenue--Judgment of freedom from inheritance tax.

21-41-20. Inheritance tax determination in action--Service on Department of Revenue--Judgment of freedom from inheritance tax. In an action to determine adverse claims to real estate any person desiring to have a determination of inheritance tax that may be chargeable against any property involved in such action may obtain a judicial determination as to such taxability and amount of tax, if any, under the provisions of the inheritance tax laws of this state by serving a copy of the summons and complaint on the Department of Revenue and supplying said Department of Revenue with the information prescribed by § 10-41-17.

If, in such action to determine adverse claims to real estate, proof is presented to the court that there are no deceased parties involved, who died on or after July 1, 1943, the court may enter its order or judgment declaring such property free from inheritance tax and the Department of Revenue need not be served with a copy of the summons and complaint and the information prescribed by § 10-41-17.

Source: SDC 1939, § 37.1524 as enacted by SL 1947, ch 171; SL 1955, ch 136; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-41-22 Allowance of plaintiff's claim for improvements--Value alleged in complaint.

21-41-22. Allowance of plaintiff's claim for improvements--Value alleged in complaint. In an action brought to determine adverse claims to real estate, under the provisions of this chapter, affecting real estate upon which permanent improvements have been made by a plaintiff, or those under whom he claims, holding under color of title adversely to the claim of a defendant or intervenor, in good faith, if such plaintiff is unsuccessful, the value of such improvements must be allowed as a claim in favor of such plaintiff. In order to be entitled to maintain such claim, said plaintiff, either in his original complaint, or by amended complaint, must set forth, among other things, the value of the land aside from the improvements thereon, and also as accurately as practicable the improvements upon the land and the value thereof. In such case, said action shall proceed as provided in § 21-41-15.

Source: SL 1949, ch 140, § 2; SDC Supp 1960, § 37.1516-1.



§ 21-41-23 Judgment for defendant requiring payment for plaintiff's improvements--Payment for land on default by defendant.

21-41-23. Judgment for defendant requiring payment for plaintiff's improvements--Payment for land on default by defendant. The judgment of the court upon findings pursuant to § 21-41-22, if in favor of the defendant or intervenor, for the recovery of the real property, and in favor of the plaintiff or intervenor for the value of such improvements, shall require the person found entitled to recover said real property to pay to the person entitled to recover for such improvements the value of the improvements as determined by such findings, within sixty days from the rendition of such judgment, less the amount of the damages, if any, recovered, for withholding the land, and for waste committed upon said land by the party adjudged entitled to recover the value of such improvements; and until such payment, or a tender of deposit in the office of the clerk of courts in which such action is pending, no execution or other process shall issue in such action to dispossess the person entitled to the value of such improvements, his heirs or assigns; and in default of such payment by the person entitled to recover said real property, the person entitled to the value of the improvements shall pay to the person entitled to recover the real property the value of said land as determined by such findings, and the damages, if any, recovered, for withholding same and for waste committed upon said land by him.

Source: SL 1949, ch 140, § 3; SDC Supp 1960, § 37.1516-2.



§ 21-41-24 Bond required to indemnify against defenses permitted after judgment.

21-41-24. Bond required to indemnify against defenses permitted after judgment. Before the entry of judgment in such action, the plaintiff must execute a bond of indemnity to the defendants in the action who shall be served by publication, with sufficient surety to be approved by the court, in such sum as the court shall direct, conditioned that if any defendant shall be permitted to defend after judgment, as provided in § 21-41-25, and such defense shall be successful, that the plaintiff will pay to such defendant the value of his interest in said premises, and his costs of defending the action. Provided, however, that personal service of the summons and complaint outside of this state, in the manner provided by the laws of this state, shall, for the purposes of this section, be deemed personal service and not service by publication.

Source: SL 1903, ch 194, § 9; SL 1905, ch 81; RC 1919, § 2855; SDC 1939, § 37.1514; SL 1943, ch 138.



§ 21-41-25 Relief from default judgment--Rights of good faith purchaser preserved.

21-41-25. Relief from default judgment--Rights of good faith purchaser preserved. The court may, in its discretion and upon such terms as may be just, at any time within two years after the entry of judgment, relieve a defendant in such action from the judgment, if taken against him through his mistake, inadvertence, surprise, or excusable neglect, and allow such party to defend the action, but the defense, if successful, shall be without prejudice to the rights of a purchaser or encumbrancer in good faith of the premises from the plaintiff after the entry of such judgment, and before the making of the order permitting such defendant to defend.

Source: SL 1903, ch 194, § 9; SL 1905, ch 81; RC 1919, § 2855; SDC 1939, § 37.1514; SL 1943, ch 138.






Chapter 42 - Actions To Quiet Tax Title

§ 21-42-1 Tax purchasers entitled to bring action--Purpose of action.

21-42-1. Tax purchasers entitled to bring action--Purpose of action. In addition to and not in lieu of the method otherwise provided by the statutes of this state for the taking of tax deeds any purchaser of property at tax sale, or his assigns, including the county where property is bid in by the county treasurer for lack of bidders, desiring a tax deed for any such property or desiring to quiet the title to property already covered by tax deeds may bring an action in the circuit court for the county within which such real property is situated, which said action shall be brought as an action in equity, and except as herein provided, shall be prosecuted the same as in other civil actions.

Source: SL 1941, ch 161, § 1; SL 1943, ch 140; SDC Supp 1960, § 37.16A01.



§ 21-42-2 Time of bringing action.

21-42-2. Time of bringing action. Said action may be commenced at any time after the expiration of four years from the date of the tax certificate or certificates and in cases where the action be commenced upon existing tax deeds, said action may be commenced at any time.

Source: SL 1941, ch 161, § 1; SL 1943, ch 140; SDC Supp 1960, § 37.16A01.



§ 21-42-3 Delinquent taxes paid before action brought.

21-42-3. Delinquent taxes paid before action brought. Before bringing such action, the plaintiff, unless it be the county, shall pay delinquent taxes assessed subsequent to the date he procured the certificate of sale which may then be due to the county.

Source: SL 1941, ch 161, § 1; SL 1943, ch 140; SDC Supp 1960, § 37.16A01.



§ 21-42-4 Commencement by summons and complaint--Party plaintiff--Known and unknown parties defendant.

21-42-4. Commencement by summons and complaint--Party plaintiff--Known and unknown parties defendant. The action shall be commenced by the filing of a summons and complaint as in other civil actions as required by the statutes of the State of South Dakota in which the party or parties so commencing the same shall be named as plaintiff, or plaintiffs, and all persons who have or claim to have, or who appear of record to have any interest or estate in, claim to, or lien or encumbrance upon the premises described in the summons and complaint, or any part thereof, or if dead, their heirs, devisees, legatees, personal representatives, or creditors, known or unknown, or any or either of them, and all persons unknown who may have or claim to have any estate or interest in or lien or encumbrance upon such real property or any part thereof, shall be named as defendants; if the county is the applicant, the action shall be brought in the name of the county.

Source: SL 1941, ch 161, § 2; SL 1943, ch 140; SDC Supp 1960, § 37.16A02.



§ 21-42-5 Joinder of different tracts in same action--Joinder of parties defendant.

21-42-5. Joinder of different tracts in same action--Joinder of parties defendant. Several tracts of land, contiguous or noncontiguous, and whether owned by different defendants and whether sold at the same time or different times, may be set forth in one complaint and all persons claiming any title to, or interest in or lien upon, any of said premises, or any part thereof, although their said claims are independent and not in common and do not cover the same tracts may be joined as defendants.

Source: SL 1941, ch 161, § 2; SL 1943, ch 140; SDC Supp 1960, § 37.16A02.



§ 21-42-6 Contents of complaint.

21-42-6. Contents of complaint. The complaint shall, among other things, set forth the description of the real property involved, the year in which the delinquent taxes were assessed, the amount for which the property was sold, the amount of taxes subsequently paid, the date of the sale of said property, the person to whom sold, the nature of the interest in each separate part of said land held by the respective defendants, or any of them and the amount of money necessary to redeem said lands from said sale.

Source: SL 1941, ch 161, § 2; SL 1943, ch 140; SDC Supp 1960, § 37.16A02.



§ 21-42-7 Procedural rules not exclusive of other procedures to perfect tax title.

21-42-7. Procedural rules not exclusive of other procedures to perfect tax title. The rules of procedure outlined by §§ 21-42-4 to 21-42-6, inclusive, shall apply to actions hereafter brought to procure tax deeds under the provisions of this chapter, or to perfect titles under existing tax deeds, but shall not be exclusive of any other statutory procedure to procure tax deeds and to quiet title upon tax deeds.

Source: SL 1941, ch 161, § 2; SL 1943, ch 140; SDC Supp 1960, § 37.16A02.



§ 21-42-8 Summons and complaint in same form as for civil actions--Service as in quiet title actions.

21-42-8. Summons and complaint in same form as for civil actions--Service as in quiet title actions. The summons and complaint must be of the same form and substance as otherwise provided by the laws of this state for the commencement of civil actions, and shall be served in the same manner as provided by §§ 21-41-8 and 21-41-9.

Source: SL 1941, ch 161, § 4; SL 1943, ch 140; SDC Supp 1960, § 37.16A04.



§ 21-42-9 Lis pendens notice recorded by register of deeds--Destruction of records.

21-42-9. Lis pendens notice recorded by register of deeds--Destruction of records. Upon the filing of the summons and complaint, a notice of pendency of the action shall be recorded in the office of the register of deeds of the county in which the action is pending; the lis pendens so recorded shall be filed and recorded by the register of deeds in the same manner and as required by law for the recording of instruments concerning real property. However, the register of deeds may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1941, ch 161, § 3; SL 1943, ch 140; SDC Supp 1960, § 37.16A03; SL 1981, ch 45, § 18.



§ 21-42-10 Redemption of land by defendant--Certificate of redemption--Apportionment of taxes assessed--Personal property taxes.

21-42-10. Redemption of land by defendant--Certificate of redemption--Apportionment of taxes assessed--Personal property taxes. Any defendant to an action may make redemption of the lands from tax sales by paying the total amount of delinquent taxes, penalties and interest thereon at the Category D rate of interest as established in § 54-3-16, which shall have been paid by the plaintiff or which is due the county, if the county is plaintiff, together with costs of the action. Upon payment, a certificate of redemption shall be issued by the county treasurer of the county to the defendant and the action shall be dismissed. If a defendant desires to redeem from a tax sale and pay all subsequent taxes and costs upon any lot, piece, or parcel of real estate, the county treasurer shall permit redemption and payment in all cases where tax deeds have not been issued prior to July 1, 1941. If the real estate has been assessed together with other real estate, then the county treasurer shall compute and apportion the tax that should have been assessed against the real estate sought to be redeemed as if the property had been separately assessed. In cases which have undivided interests in real property so assessed as shown of record, the county treasurer shall compute and apportion the tax according to the interests sought to be redeemed. Any personal property taxes which are a lien upon the real estate shall be computed and apportioned on the same percentage basis as the tax assessed against the real estate is apportioned.

Source: SL 1941, ch 161, § 5; SL 1943, ch 140; SDC Supp 1960, § 37.16A05; SL 1983, ch 28, § 38; SL 1984, ch 319, § 19.



§ 21-42-11 Appearance by defendant--Defenses permitted.

21-42-11. Appearance by defendant--Defenses permitted. Any defendant may appear in said action within the time provided by law for appearances in civil actions and may set up any defense to said action he may have, and may therein question the legality, validity, or sufficiency of any act had in connection with the assessment thereof, the tax levy thereon, or sale of said land.

Source: SL 1941, ch 161, § 5; SL 1943, ch 140; SDC Supp 1960, § 37.16A05.



§ 21-42-12 Venue of action.

21-42-12. Venue of action. Such action shall be tried in the circuit court for the county in which said premises are situated.

Source: SL 1941, ch 161, § 6; SL 1943, ch 140; SDC Supp 1960, § 37.16A06.



§ 21-42-13 Proof required on default judgment--Treasurer's certificate as prima facie evidence.

21-42-13. Proof required on default judgment--Treasurer's certificate as prima facie evidence. No judgment shall be entered against any defendant in default without proof of the allegations of the complaint, but the treasurer's certificate of sale shall be prima facie evidence of the validity, legality, and sufficiency of all of the proceedings leading up to the issuance of such certificate in all cases.

Source: SL 1941, ch 161, § 6; SL 1943, ch 140; SDC Supp 1960, § 37.16A06.



§ 21-42-14 Findings of fact and conclusions of law.

21-42-14. Findings of fact and conclusions of law. The court shall make findings of fact and conclusions of law and in its conclusions of law determine the fair and reasonable value of the land; that the land was subject to taxation and was duly and legally assessed; the year for which it was assessed; the amount of the assessment thereof; that said land was sold for delinquent taxes; that due notice of the sale of the land was given as provided by law; the date of the sale thereof; the person to whom sold; the amount for which it was sold; the fact of the assignment of the certificate of sale, if assigned; that the said land or any part thereof has not been redeemed from said sale, if such be the case; that the defendants named were proper parties to said action, and that if there are any persons other than those named who should have been named as defendants in said action, they were wholly unknown to the plaintiff at the time of the commencement of the action, and determine the amount of the bond as provided in § 21-42-15 to be given.

Source: SL 1941, ch 161, § 7; SL 1943, ch 140; SL 1945, ch 165, § 1; SDC Supp 1960, § 37.16A07.



§ 21-42-15 Bond required of plaintiff to indemnify against successful defense after judgment.

21-42-15. Bond required of plaintiff to indemnify against successful defense after judgment. Before the entry of judgment in such action, the plaintiff, if other than the county, must execute a bond of indemnity to the defendants in the action who shall have been served by publication, with sufficient surety to be approved by the court, in such sum as the court shall direct in its findings of fact, conditioned that if any defendant so served by publication shall be permitted to defend after judgment, as provided in § 21-42-19, and such defense shall be successful, that the plaintiff will pay to such defendant the value of his interest in said premises, and his costs of defending the action, provided that the value of the interest of such defendant cannot exceed and must be based upon the value of the premises as found by the court in said judgment.

Source: SL 1941, ch 161, § 8; SL 1943, ch 140; SDC Supp 1960, § 37.16A08.



§ 21-42-16 Contents of judgment--Direction to issue deed--Costs.

21-42-16. Contents of judgment--Direction to issue deed--Costs. The judgment entered on the findings of fact and conclusions of law in all cases under the provisions of this chapter, shall decree that such judgment is binding and conclusive upon the defendants named and served therein, and upon all defendants who are unknown to the plaintiff at the time of the commencement of said action, and that all defendants are forever barred and enjoined from claiming or asserting any claim, right, title or interest of any kind whatsoever in and to the property described in said judgment, or any part thereof; said judgment by its terms shall order and direct the county treasurer of said county to issue a deed of conveyance in the name of the State of South Dakota to the plaintiff for said land and decree that said deed shall vest in the plaintiff the title to said premises in fee simple, free and clear of all cloud on the title thereof by reason of any claim or any estate or interest in or lien or encumbrance upon said premises, or any part thereof, by any persons known or unknown and made defendants in said action. The court shall allow the successful party his costs.

Source: SL 1941, ch 161, §§ 6, 7; SL 1943, ch 140; SL 1945, ch 165, § 1; SDC Supp 1960, §§ 37.16A06, 37.16A07.



§ 21-42-17 Tax deed issued by treasurer--Form--Acknowledgment.

21-42-17. Tax deed issued by treasurer--Form--Acknowledgment. Upon filing with the county treasurer of a certified copy of the decree and judgment hereinbefore provided by § 21-42-16, he must issue a tax deed to the real estate described in the judgment which deed in substance shall be as follows:

"Whereas, ________ did on the ________ day of ________, 20____, produce to the undersigned, ________, treasurer of the county of ________, in the State of South Dakota, a certified copy of a judgment and decree entered by the circuit court of the ________ Judicial Circuit of the State of South Dakota, for the county of ________, in an action wherein ________ was plaintiff, and ________, defendant, which certified copy has been filed in the office of the county treasurer of the said county, from which it appears that the said property, hereinafter described was sold to ________ for the sum of ________, being the amount due thereon for the nonpayment of taxes, penalties, interest, and costs for the year 20____ and certificate of tax sale was duly issued and filed as required by law, and it further appearing that by virtue of the judgment and decree hereinbefore referred to that a conveyance of said lands be issued to the said ________.

Now, therefore, this indenture made this ________ day of ________, 20____, between the State of South Dakota, by ________, treasurer of said county, party of the first part, and the said ________ of the second part. Witnesseth: that the said party of the first part, for and in consideration of the premises and the sum of one dollar in hand paid, has granted, bargained and sold and by these presents does grant, bargain, sell, and convey unto the said party of the second part, ________ heirs and assigns, forever, the following described real property situated in the county of ________ in the State of South Dakota, to wit: (describe the land), to have and to hold with the appurtenances thereto belonging to the said party of the second part, ________ heirs and assigns forever.

In testimony whereof the said ________, treasurer of said county of ________ has hereunto set his hand on the day and year first above written.

________________________________
Treasurer of __________ County

Attest:
______________________________
Auditor __________ County"'
(SEAL)

Source: SL 1941, ch 161, § 9; SL 1943, ch 140; SDC Supp 1960, § 37.16A09.



§ 21-42-18 Estate vested in grantee by deed.

21-42-18. Estate vested in grantee by deed. A deed issued pursuant to this chapter shall vest in the grantee an absolute estate in fee simple in such real property, subject, however, to all claims which the state may have therein for taxes, liens, or encumbrances.

Source: SL 1941, ch 161, § 10; SL 1943, ch 140; SDC Supp 1960, § 37.16A10.



§ 21-42-19 Relief from default judgment.

21-42-19. Relief from default judgment. The court may, in its discretion and upon such terms as may be just, at any time within one year after the entry of judgment, relieve a defendant in such action, served by publication of the summons, from the judgment, if taken against him through his mistake, inadvertence, surprise, or excusable neglect, and allow such party to defend the action, but the defense, if successful, shall not affect the title of the plaintiff, or his successors in interest to, or valid encumbrancers of, said premises.

Source: SL 1941, ch 161, § 8; SL 1943, ch 140; SDC Supp 1960, § 37.16A08.



§ 21-42-20 Bond not required of county--Liability on successful defense after judgment.

21-42-20. Bond not required of county--Liability on successful defense after judgment. The county as plaintiff shall not be required to furnish a bond pursuant to § 21-42-15, but shall be liable for the value of the interest of a defendant served by publication and permitted to defend to the same extent and for the same length of time and under the same provisions as set out in § 21-42-19 in cases where the county is not the plaintiff.

Source: SL 1941, ch 161, § 8; SL 1943, ch 140; SDC Supp 1960, § 37.16A08.



§ 21-42-21 Employment of additional counsel to assist state's attorney.

21-42-21. Employment of additional counsel to assist state's attorney. In counties where it shall be determined by the board of county commissioners of such county that the state's attorney of such county is unable to handle the work required in the prosecution of the action or actions as herein authorized by reason of the additional work imposed upon him by the adoption of this chapter, then and in such cases, the state's attorney is hereby authorized to contract with additional counsel to prosecute and bring such action or actions herein authorized, which additional counsel shall be by the state's attorney appointed as an assistant state's attorney, the contract with such additional counsel to be approved by the county commissioners, and his compensation paid out of the appropriate fund of said county.

Source: SL 1941, ch 161, § 6; SL 1943, ch 140; SDC Supp 1960, § 37.16A06.






Chapter 43 - Actions To Determine Claims To Personalty And To Release Surety

§ 21-43-1 Action to determine adverse claim to money, property or chose in action.

21-43-1. Action to determine adverse claim to money, property or chose in action. An action may be brought by one person against another, for the purpose of determining an adverse claim which the latter makes against the former, for money or property including a chose in action upon an alleged obligation.

Source: SL 1903, ch 118; RC 1919, § 2872; SDC 1939 & Supp 1960, § 37.1601.



§ 21-43-2 Action by surety to compel satisfaction of debt.

21-43-2. Action by surety to compel satisfaction of debt. An action may be brought against two or more persons for the purpose of compelling one to satisfy a debt due to the other, for which plaintiff is bound as a surety.

Source: SL 1903, ch 118; RC 1919, § 2872; SDC 1939 & Supp 1960, § 37.1601.



§ 21-43-3 Procedure.

21-43-3. Procedure. The procedure for actions under this chapter shall be according to the provisions of Title 15, but such of the provisions of chapters 21-14 and 21-41 as are not inconsistent with those of Title 15 shall be applicable to actions under this chapter.

Source: SDC 1939 & Supp 1960, § 37.1602.






Chapter 44 - Termination Of Life Estates

§ 21-44-1 Definition of terms.

21-44-1. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Life tenant," any person who under the terms of any will, deed, grant, mortgage, assignment, or other instrument holds during his lifetime any right, title, or interest in, or lien or encumbrance upon, real estate or personal property within this state, which right, title, or interest or lien or encumbrance, by the terms of such will, deed, grant, mortgage, assignment, or other instrument, terminates upon and by reason of his death, and by such terms thereupon passes to some other designated person or persons; and including an interest as a joint tenant or joint owner as distinguished from a tenant in common or owner in common of such real estate, or such lien or encumbrance;

(2) "Remainderman," any person or persons to whom by such terms of such will, deed, grant, mortgage, assignment, or other instrument, such right, title, or interest or lien or encumbrance, or any part or portion thereof, passes upon the death of the life tenant, and including a surviving joint tenant or surviving joint owner, and the successor in interest of any of them.
Source: Supreme Court Rule 572, 1939; SDC 1939 & Supp 1960, § 37.1201.



§ 21-44-2 Recording of death certificate for joint tenant or life tenant--Prima facie evidence--Recording of inheritance tax determination--Affidavit identifying property involved.

21-44-2. Recording of death certificate for joint tenant or life tenant--Prima facie evidence--Recording of inheritance tax determination--Affidavit identifying property involved. In all cases of joint tenancy in lands or personal property, and in all cases where any estate, title or interest in, or lien upon, lands or personal property has been or may be created, which estate, title, interest, or lien was or is to continue only during the life of any person named or described in the instrument by which such estate, title, interest or lien was created, a copy of the record of the death of any such joint tenant or of the person upon whose life such estate, title, interest, or lien was or is limited, duly certified by any officer who is required by the laws of the state or county in which such record is made, to keep a record of the death of persons occurring within the jurisdiction of such officer, may be recorded in the office of the register of deeds of the county in which such lands are situated or in the proper office for filing as to such personal property. The record of such certified copy shall be prima facie evidence of the death of such person and the termination of such joint tenancy and of all such estate, title, interest, and lien as was or is limited upon the life of such person. In the case of any person dying prior to July 1, 2001, there shall also be recorded at the same time, a certified copy of an order made by the circuit court having jurisdiction determining that there is no inheritance tax due on the estate of the deceased person or an order made by the court reciting that the tax due on the estate of the deceased person or on a particular transfer has been determined and proof of the payment of the tax has been filed in the office of the clerk of the court. In order to identify the property affected by the death of such person, the person causing the certificate to be recorded shall attach thereon an affidavit setting out the legal descriptions of the property involved.

This section shall not be treated or construed as exclusive of any other remedy authorized by law or rule of court but shall be cumulative to such other remedy.

Source: SL 1957, ch 198; SDC Supp 1960, § 37.1214; SL 2001, ch 109, § 1.



§ 21-44-3 Proceeding for termination of life estate--Contents of verified petition.

21-44-3. Proceeding for termination of life estate--Contents of verified petition. Any person who claims that a life tenant is deceased may file in the circuit court for the county in which is situated the real estate or personal property involved or some portion thereof, his duly verified petition setting forth:

(1) A description of the real estate or personal property involved;

(2) A complete identification of the instrument which is the basis of the proceeding, and a statement of the book and place of record thereof within this state;

(3) The fact as to the date and place of death of the life tenant;

(4) The last known post office address of the life tenant;

(5) The names and post office addresses, so far as known to the petitioner, of the surviving heirs or heirs at law of the life tenant;

(6) A statement of the names and addresses of the remaindermen entitled to such property on the expiration of the life estate.
Source: Supreme Court Rule 573, 1939; SDC 1939, § 37.1203; Supreme Court Rule adopted August 10, 1943.



§ 21-44-4 Joinder of proceedings as to two or more life tenants.

21-44-4. Joinder of proceedings as to two or more life tenants. In any proceeding under the provisions of this chapter, or any other statute or rule of court pertaining to the termination of life estates as defined in § 21-44-1, where it is claimed that two or more life tenants are deceased, each of whom had an interest in the property involved, or part thereof, all such life tenancies may be included in one proceeding.

Source: Supreme Court Order No. 4, 1957; SDC Supp 1960, § 37.1213 (1).



§ 21-44-5 Joinder of proceedings as to all property held by life tenant.

21-44-5. Joinder of proceedings as to all property held by life tenant. In any proceeding under the provisions of this chapter, or any other statute or rule of court pertaining to the termination of life estates as defined in § 21-44-1, all property in which an interest was held by any life tenant may be included in one proceeding notwithstanding the fact that the remaindermen may be different, in whole or in part, as to any such property.

Source: Supreme Court Order No. 4, 1957; SDC Supp 1960, § 37.1213 (2).



§ 21-44-6 Life estates in personal property subject to termination--Joinder with proceedings as to real property.

21-44-6. Life estates in personal property subject to termination--Joinder with proceedings as to real property. In any proceeding under the provisions of this chapter, or any other statute or rule of court pertaining to the termination of life estates as defined in § 21-44-1, the right of a life tenant in personal property may be terminated either as the sole purpose of the proceeding or in connection with the termination of an interest in real estate, for which purpose the designation of real property in any such statute or rule of court shall be deemed to include personal property, and reference therein to recording data or recording as applying to real property shall be construed to include filing data or filing as may be applicable to personal property.

Source: Supreme Court Order No. 4, 1957; SDC Supp 1960, § 37.1213 (3).



§ 21-44-7 Lis pendens notice required if property in another county affected.

21-44-7. Lis pendens notice required if property in another county affected. If a petition filed pursuant to § 21-44-3 describes real estate or personal property situated in any county other than that in which such petition is filed, immediately after the filing of such petition, there shall be recorded in the office of the register of deeds of such other county or counties or in the proper office for filing with respect to such personal property a notice of the pendency of the proceeding, containing the title and the object of the proceeding and a description of the property to be affected thereby.

Source: Supreme Court Rule adopted August 10, 1943; Supreme Court Rule adopted April 19, 1948; SDC Supp 1960, § 37.1205.



§ 21-44-8 Order fixing time and place for hearing on petition--Contents.

21-44-8. Order fixing time and place for hearing on petition--Contents. Upon the filing of the petition, the court shall enter an order which shall set forth the name of the petitioner, the name of the life tenant, a description of the real estate or personal property involved, the date of the death of the life tenant, as set forth in the petition, and the nature of the right, title, or interest, or lien or encumbrance as to which the petition prays the termination, and the time and place for hearing.

Source: Supreme Court Rule 574, 1939; SDC 1939, § 37.1204; Supreme Court Rule, Order No. 3, 1954; SL 1982, ch 174, § 3.



§ 21-44-9 Publication of notice of hearing--Mail notice to parties--Other notice ordered by court.

21-44-9. Publication of notice of hearing--Mail notice to parties--Other notice ordered by court. Notice of the hearing shall be given by publication of the order for hearing in a legal newspaper of the county in which such petition is filed, once a week for three successive weeks prior to the hearing, and by mailing by regular mail true copies of the order addressed to the life tenant at the life tenant's last known post office address, to the Department of Social Services in Pierre, South Dakota, to the remaindermen entitled to the property on the expiration of the life estate, and to the heirs or heirs at law of the life tenant at their respective post office addresses as set forth in the petition, at least fourteen days prior to the date of the hearing. The court may, in the order for hearing, require any other or further notice to be given which the court deems reasonable. The department need not be specifically named in the notice and may file a claim for any indebtedness owed pursuant to §§ 28-6-23 to 28-6-27, inclusive, at or before the hearing.

Source: SDC 1939, § 37.1205; Supreme Court Rule adopted August 10, 1943; Supreme Court Rule adopted April 19, 1948; SL 1982, ch 174, § 4; SL 1994, ch 229, § 11.



§ 21-44-10 Proceedings for determination of inheritance tax due--Inventory--Service on Department of Revenue--Jurisdiction to determine tax.

21-44-10. Proceedings for determination of inheritance tax due--Inventory--Service on Department of Revenue--Jurisdiction to determine tax. If a proceeding for the termination of a life estate under the provisions of this chapter involves the termination of a joint tenancy in which the only surviving joint tenant is the spouse of the decedent, the decedent held no assets other than in joint tenancy with the surviving spouse or life insurance payable to the surviving spouse and the decedent died after June 30, 1980, the court in which the proceeding is pending shall have jurisdiction to determine and decree that, under § 10-40-23.1, no inheritance tax is due by reason of the death of the joint tenant. However, in any other proceeding for the termination of a life estate under the provisions of this chapter, any person desiring to have a determination of inheritance tax chargeable against the property or the surviving life tenant or tenants by reason of the death of the life tenant, may obtain in the proceeding a judicial determination as to whether or not any such tax is due and, if so, the amount which is due, by serving upon the Department of Revenue of the State of South Dakota at least fourteen days prior to the date of hearing a copy of the order for hearing provided for by § 21-44-8, and at the same time filing with the clerk of the court where the proceedings are pending an inventory and report directed to the Department of Revenue furnishing the information prescribed by § 10-41-17 and serving a copy of the inventory and report with proof of the filing of the original upon the Department of Revenue. The Department of Revenue shall file promptly with the clerk of court a formal receipt for the inventory and report. The receipt may be withheld until the furnishing of further information if the inventory and report are not complete. Upon the filing of the receipt, the court shall have jurisdiction to determine and decree whether or not any inheritance tax is due by reason of the death of the life tenant and the coming in of the surviving life tenant or tenants and, if so, the amount of tax due.

Source: SDC 1939, § 37.1212 as enacted by SL 1953, ch 207, § 1; SL 1964, ch 214, § 3; SL 1982, ch 174, § 5; SL 1986, ch 176; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-44-11 Validation of prior inheritance tax determinations in circuit court.

21-44-11. Validation of prior inheritance tax determinations in circuit court. All proceedings had prior to July 1, 1953, in any of the circuit courts of this state for the termination of a life estate, or life estates, wherein

(1) An inheritance tax report has been filed with the Department of Revenue of the State of South Dakota; and

(2) His receipt therefor has been issued; and

(3) A stipulation has been made by him as to whether or not any inheritance tax is due the State of South Dakota, and if so, the amount thereof, upon which the court has issued and entered its order declaring whether or not any inheritance tax is due the state, and if so the amount thereof; are hereby legalized, cured and validated; and all such proceedings are hereby declared to be in all respects of like force and effect as though the determination of such inheritance tax was had in the county court.
Source: SL 1953, ch 207, § 2; SDC Supp 1960, § 65.0345; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-44-12 Persons permitted to appear at hearing on termination of estate.

21-44-12. Persons permitted to appear at hearing on termination of estate. Upon the hearing ordered pursuant to § 21-44-8 any person interested may appear and be heard on the question of whether the relief prayed for in the petition is to be granted.

Source: Supreme Court Rule 576, 1939; SDC 1939, § 37.1206; Supreme Court Rule adopted August 10, 1943.



§ 21-44-13 Procedure on contested petitions.

21-44-13. Procedure on contested petitions. If the petition is contested, the procedure shall be the same as upon other trials to the court, and the court must make findings of fact and conclusions of law unless the same are waived by any method of waiver provided by law.

Source: SDC 1939 & Supp 1960, § 37.1207.



§ 21-44-14 Inquiry and proof required on uncontested petition.

21-44-14. Inquiry and proof required on uncontested petition. Whether or not such petition is opposed, the court must inquire into the matters set forth and shall grant the prayer of such petition only if satisfied that the life tenant is in fact deceased, and that his right, title, or interest in, or lien or encumbrance upon, the real estate or personal property involved, has terminated by reason of his death.

Source: Supreme Court Rule 576, 1939; SDC 1939, § 37.1206; Supreme Court Rule adopted August 10, 1943.



§ 21-44-15 Clear and convincing proof required--Adjournment to secure additional evidence--Affidavits to establish death of life tenant.

21-44-15. Clear and convincing proof required--Adjournment to secure additional evidence--Affidavits to establish death of life tenant. Clear and convincing proof of the identity and death of the life tenant must be submitted. If the court is not satisfied with the proof offered at the hearing whether it be contested or not, the court may adjourn such hearing to a convenient future date, and require the petitioner at such adjourned hearing to produce a certified copy of the death certificate of the life tenant, if he died within a state where such certificates are a matter of public record, or in lieu thereof, the affidavits of two or more persons, that they knew the life tenant in his lifetime, and after his death saw his body.

If such affidavits are made outside South Dakota, they must be accompanied by a statement of an officer of the state or country where such affidavits are made, that he personally knows affiants, that they are persons having a good reputation for truth and veracity, and as law abiding citizens.

Source: Supreme Court Rule adopted August 10, 1943; SDC Supp 1960, § 37.1206.



§ 21-44-16 Statement or affidavit establishing death of person in military service.

21-44-16. Statement or affidavit establishing death of person in military service. If the life tenant was in the military service at the time of his death, the written statement of his commanding officer giving the facts of his death, signed by such commanding officer with his rank and organization, or the affidavit of one or more soldiers who knew the fact of his death, may be accepted in lieu of any of the proof required by § 21-44-15.

Source: Supreme Court Rule adopted August 10, 1943; SDC Supp 1960, § 37.1206.



§ 21-44-17 Presumption of death after seven years' absence.

21-44-17. Presumption of death after seven years' absence. If any person upon whose life any estate or interest in property depends, remains without the United States or absents himself in the state or elsewhere for seven years together, such person must be accounted naturally dead in any action or special proceeding concerning any such property in which his death shall come in question unless sufficient proof be made in such case that he is living.

Source: CCivP 1877, § 498; CL 1887, § 5312; RCCivP 1903, § 537; RC 1919, § 2729; SDC 1939, § 36.0205; SL 1957, ch 191.



§ 21-44-18 Denial of petition if proof insufficient--Order to proceed in quiet title action.

21-44-18. Denial of petition if proof insufficient--Order to proceed in quiet title action. If the court is not satisfied with the proof finally offered, the court may deny the petition or order the petitioner to proceed under chapter 21-41.

Source: Supreme Court Rule adopted August 10, 1943; SDC Supp 1960, § 37.1206.



§ 21-44-19 Judgment finding life tenant deceased and terminating life estate--Effect of judgment.

21-44-19. Judgment finding life tenant deceased and terminating life estate--Effect of judgment. Upon the completion of the hearing and compliance with the procedure and proof required by this chapter, the court may make an order or judgment, finding as a fact upon the question of the death of the life tenant and adjudicating upon the termination of the life tenant's right, title, interest, lien, or claim upon the property involved. The order or judgment of the court shall be of the same force and effect and finality of other judgments of the circuit court. If the court shall find or adjudge as a fact that the life tenant is deceased, such adjudication terminates all right, title, interest, lien, or claim of such life tenant and those claiming under him adversely to the remainderman or his successor in interest, unless the same is asserted as provided in § 21-44-24.

Source: SDC 1939 & Supp 1960, § 37.1207.



§ 21-44-20 Validation of prior proceedings as to personal property.

21-44-20. Validation of prior proceedings as to personal property. All proceedings had prior to July 1, 1957, for the termination of life estates in personal property pursuant to the provisions of this chapter, where such proceedings evidence a compliance with such chapter in every respect except that where real property is indicated therein reference is made to such personal property, or to both real and personal property upon a consolidation of proceedings, are hereby legalized, cured and validated, and all such life estates are deemed to be and are terminated.

Source: SL 1957, ch 504; SDC Supp 1960, § 65.0336.



§ 21-44-21 Validation of prior proceedings joining different claims as to personal property--Protection of vested rights.

21-44-21. Validation of prior proceedings joining different claims as to personal property--Protection of vested rights. All proceedings for termination of life estate conducted prior to July 1, 1957, in which personal property has been involved, in which two or more life tenants were named, or in which the remaindermen were not identical as to all property involved, are hereby legalized, cured, and validated, and all such proceedings are hereby declared to be in all respects of like force and effect as if expressly authorized by the law in effect at the time such proceeding was conducted.

If any person had any vested right in any property, or other rights of any kind, by reason of any of the matters referred to in paragraph one hereof, if no action or proceeding to enforce such right was begun prior to July 1, 1958, such rights shall be forever barred; and no action or proceeding so brought is of any force or effect, or maintainable in any court of this state, unless, prior to July 1, 1958, there was recorded in the office of the register of deeds of the county in which the property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1957, ch 503; SDC Supp 1960, § 65.0335.



§ 21-44-22 Validation of prior proceedings where notice or allegations were insufficient.

21-44-22. Validation of prior proceedings where notice or allegations were insufficient. In all instances where an order terminating a life estate of any person in and to any real property has been made by the circuit court as provided by this chapter, any and all such orders for hearing and all orders and decrees made and entered in any such proceedings in the circuit court aforesaid, where the hearing has been had at the time and place as specified in the order for hearing, notwithstanding the fact that less than three weeks intervened between the date of the first publication of notice and the date of hearing, and notwithstanding any failure in any or either of said proceedings to state the date of the death of the life tenant are hereby legalized and validated.

Source: SL 1953, ch 495; SL 1957, ch 502; SDC Supp 1960, § 65.0334.



§ 21-44-23 Recording of judgment terminating estate--Prima facie evidence.

21-44-23. Recording of judgment terminating estate--Prima facie evidence. A certified copy of the order or judgment of the circuit court must be filed in the office of the register of deeds of the county wherein the real estate involved, or any portion sought to be affected by the judgment is situated. Thirty days after such recording the same shall constitute prima facie evidence of the fact of the death of the life tenant and of all other matters set forth in such order.

Source: SDC 1939 & Supp 1960, § 37.1208.



§ 21-44-24 Action to set aside judgment terminating estate--Bona fide purchaser or encumbrancer protected.

21-44-24. Action to set aside judgment terminating estate--Bona fide purchaser or encumbrancer protected. Any person interested who questions the fact of such death may at any time commence an action in the circuit court to set aside the judgment or order of the court and file for record in the office of such register of deeds, a notice subscribed and verified by him, giving the description of the real estate or personal property involved, and the basis and reasons as to his raising such question as to the fact of death, but no purchaser or encumbrancer of such real estate or personal property, or any part thereof, in good faith and for value, more than thirty days after the recording of the certified copy of the order or judgment shall be subject to any claim growing out of the rights of the life tenant.

Source: SDC 1939 & Supp 1960, § 37.1208.



§ 21-44-25 Prospective and retrospective application of chapter.

21-44-25. Prospective and retrospective application of chapter. This chapter shall apply regardless of whether the death of the life tenant is claimed to have occurred prior or subsequent to the enactment of this code.

Source: SDC 1939 & Supp 1960, § 37.1202.



§ 21-44-26 Remedy not exclusive.

21-44-26. Remedy not exclusive. The remedy provided by this chapter is not exclusive, and any remainderman or his successor in interest may resort to any other remedy provided by this code, for the establishment of any rights growing out of the claimed death of the life tenant.

Source: SDC 1939 & Supp 1960, § 37.1209.



§ 21-44-27 Termination of spousal joint tenancy by any interested person.

21-44-27. Termination of spousal joint tenancy by any interested person. If the spouse of a decedent is the sole surviving joint tenant in real property, any interested person may terminate the joint tenancy by furnishing the register of deeds of the county where the property is located with an affidavit setting forth the following:

(1) The name and date of death of the deceased joint tenant;

(2) The legal description of the real property held in joint tenancy;

(3) The name of the surviving spouse of the deceased joint tenant;

(4) That the surviving spouse of the deceased joint tenant is the sole surviving joint tenant in the real property.

The affidavit shall be accompanied by a certified copy of the death certificate of the deceased joint tenant. The affidavit may be filed in lieu of the report required by § 10-41-17.

Source: SL 1995, ch 119; SL 1996, ch 149; SL 1999, ch 114, § 1.






Chapter 45 - Partition And Sale Of Real Estate

§ 21-45-1 Property subject to partition or sale--Persons entitled to bring action.

21-45-1. Property subject to partition or sale--Persons entitled to bring action. When several cotenants hold and are in possession of real property as partners, joint tenants, or tenants in common, in which one or more of them have an estate of inheritance or for life or lives or for years, an action may be brought by one or more of such persons for a partition thereof according to the respective rights of the persons interested therein and for a sale of such property or a part thereof, if it appear that a partition cannot be made without great prejudice to the owners.

Source: CCivP 1877, § 548; CL 1887, § 5362; RCCivP 1903, § 587; RC 1919, § 2798; SDC 1939 & Supp 1960, § 37.1401.



§ 21-45-2 Consent by conservator to partition without action.

21-45-2. Consent by conservator to partition without action. The conservator of any minor or protected person, who is interested in real property held in joint tenancy or in common or in any other manner so as to authorize his being made a party to an action for the partition thereof, may consent to partition without action and agree upon the share to be set off to such minor or protected person entitled and may execute a release on his behalf to the owners of the shares of the parts to which they may be respectively entitled upon an order of the court.

Source: SDC 1939 & Supp 1960, § 37.1402; SL 1993, ch 213, § 102.



§ 21-45-3 Persons to whom summons directed--General direction to unknown persons.

21-45-3. Persons to whom summons directed--General direction to unknown persons. The summons in an action brought pursuant to § 21-45-1 must be directed to all the joint tenants and tenants in common, and all persons having an interest in, or any lien of record by mortgage, judgment, or otherwise, upon the property or upon any particular portion thereof; and if it appears necessary to adjudicate the rights of unknown claimants of any kind, it may contain a general direction as follows: to all persons unknown who have or claim to have, any interest in the property described in the complaint.

Source: CCivP 1877, § 552; CL 1887, § 5366; RCCivP 1903, § 591; RC 1919, § 2802; SDC 1939 & Supp 1960, § 37.1406.



§ 21-45-4 Grantees and lien holders need not be joined unless claim recorded.

21-45-4. Grantees and lien holders need not be joined unless claim recorded. No person having a conveyance of, or claiming a lien on the property, or some part of it, need be made a party to the action, unless such conveyance or lien appear of record.

Source: CCivP 1877, § 550; CL 1887, § 5364; RCCivP 1903, § 589; RC 1919, § 2800; SDC 1939 & Supp 1960, § 37.1404.



§ 21-45-5 Service of summons--Description included when served by publication.

21-45-5. Service of summons--Description included when served by publication. The summons must be served in the manner prescribed for service of summons in actions to determine adverse claims to real estate, and when the summons is served by publication, it must contain a description of the property.

Source: CCivP 1877, § 553; CL 1887, § 5367; RCCivP 1903, § 592; RC 1919, § 2803; SDC 1939 & Supp 1960, § 37.1407.



§ 21-45-6 Interests of parties set forth in complaint--Allegations as to unknown and contingent interests.

21-45-6. Interests of parties set forth in complaint--Allegations as to unknown and contingent interests. The interests of all persons in the property, whether such persons be known or unknown, must be set forth in the complaint specifically and particularly, as far as known to the plaintiff; and if one or more of the parties, or the share or quantity of interest of any of the parties, be unknown to the plaintiff or be uncertain or contingent, or the ownership of the inheritance depend upon an executory devise, or the remainder of a contingent remainder, so that such parties cannot be named, that fact must be set forth in the complaint.

Source: CCivP 1877, § 549; CL 1887, § 5363; RCCivP 1903, § 588; RC 1919, § 2799; Supreme Court Rule 578, 1939; SDC 1939 & Supp 1960, § 37.1403.



§ 21-45-7 Lis pendens notice required--Constructive notice.

21-45-7. Lis pendens notice required--Constructive notice. Immediately after filing the complaint in the circuit court, the plaintiff must record in the office of the register of deeds of the county or of the several counties in which the property is situated, a notice of the pendency of the action, containing the names of the parties, so far as known, the object of the action, and a description of the property to be affected thereby. From the time of filing such notice for record all persons shall be deemed to have notice of the pendency of the action.

Source: CCivP 1877, § 551; CL 1887, § 5365; RCCivP 1903, § 590; RC 1919, § 2801; SDC 1939 & Supp 1960, § 37.1405.



§ 21-45-8 Lien holders and encumbrancers of record joined by order of court--Referee to determine status of liens and encumbrances.

21-45-8. Lien holders and encumbrancers of record joined by order of court--Referee to determine status of liens and encumbrances. If it appears to the court by the certificate of the register of deeds or clerk of courts, or by the verified statement of any person who may have examined or searched the records, that there are outstanding liens or encumbrances of record upon such real property, or any part or portion thereof, which existed and were of record at the time of the commencement of the action, and the persons holding such liens are not made parties to the action, the court must either order such persons to be made parties to the action, by an amendment or supplemental complaint, or appoint a referee to ascertain whether or not such liens or encumbrances have been paid or, if not paid, what amount remains due thereon, and their order among the liens or encumbrances severally held by such persons and the parties to the action, and whether the amount remaining due thereon has been secured in any manner, and if secured, the nature and extent of the security.

Source: CCivP 1877, § 557; CL 1887, § 5371; RCCivP 1903, § 596; RC 1919, § 2807; SDC 1939 & Supp 1960, § 37.1411.



§ 21-45-9 Notice to lien holders to appear before referee--Service of notice--Report of referee.

21-45-9. Notice to lien holders to appear before referee--Service of notice--Report of referee. The plaintiff must cause a notice to be served, a reasonable time previous to the day for appearance before the referee appointed on each person having outstanding liens of record, who is not a party to the action, to appear before the referee at a specified time and place, to make proof, by his own affidavit or otherwise, of the amount due or to become due contingently or absolutely thereon. In case such person be absent, or his residence be unknown, service may be made by publication or notice to his agent, under the direction of the court, in such manner as may be proper. The report of the referee thereon must be made to the court and must be confirmed, modified, or set aside and a new reference ordered, as the justice of the case may require.

Source: CCivP 1877, § 558; CL 1887, § 5372; RCCivP 1903, § 597; RC 1919, § 2808; SDC 1939 & Supp 1960, § 37.1411.



§ 21-45-10 Validation of prior appearances by personal representatives.

21-45-10. Validation of prior appearances by personal representatives. In all partition proceedings including sales conducted before July 1, 1947 in the circuit courts of this state, in which any duly appointed, qualified and acting personal representative shall have appeared as a party plaintiff, or defendant, and the heirs or devisees therein were not named as parties or served with process, the appearance of such personal representative in his official capacity shall be deemed to have been an appearance on behalf of all the heirs or devisees, and where such proceedings including sales shall have been duly confirmed, the same is hereby legalized, cured and validated and the authority of such personal representative to appear as a party plaintiff or defendant on behalf of the heirs or devisees is hereby confirmed.

Source: SL 1947, ch 166; SDC Supp 1960, § 65.0322.



§ 21-45-11 Contents of answer.

21-45-11. Contents of answer. The defendants who have been served with process in the action, or who have appeared without such service, must set forth in their answers, fully and particularly, the origin, nature, and extent of their respective interests in the property; and if such defendants claim a lien on the property by mortgage, judgment, or otherwise, they must state the original amount and date of same, and the sum remaining due thereon; also whether the same has been secured in any other way or not; and if secured, the nature and extent of such security, or they are deemed to have waived their right to such lien.

Source: CCivP 1877, § 554; CL 1887, § 5368; RCCivP 1903, § 593; RC 1919, § 2804; Supreme Court Rule 579, 1939; SDC 1939 & Supp 1960, § 37.1408.



§ 21-45-12 Trial and determination of rights of parties in property--Rights of unknown persons.

21-45-12. Trial and determination of rights of parties in property--Rights of unknown persons. The rights of the several parties, plaintiff as well as defendant, may be put in issue, tried, and determined in such action; and when a sale of the premises is necessary, the title must be ascertained by proof to the satisfaction of the court, before the judgment of sale can be made; and where service of the complaint has been made by publication, like proof must be required of the right of the absent or unknown parties before such judgment is rendered; except that where there are several unknown persons having an interest in the property, their rights may be considered together in the action, as not between themselves.

Source: CCivP 1877, § 555; CL 1887, § 5369; RCCivP 1903, § 594; RC 1919, § 2805; SDC 1939 & Supp 1960, § 37.1409.



§ 21-45-13 Abstract of title or title insurance policy--Notice of availability--Custody and inspection--Allowance as costs.

21-45-13. Abstract of title or title insurance policy--Notice of availability--Custody and inspection--Allowance as costs. If it appears to the court that it was necessary to have made an abstract of the title to the property to be partitioned, and such abstract shall have been procured by the plaintiff, or if the plaintiff shall have failed to have the same made before the commencement of the action, and any of the defendants shall have had such abstract afterwards made, the cost of the abstract, with interest thereon from the time the same is subject to the inspection of the respective parties, must be allowed and taxed. Whenever such abstract is produced by the plaintiff before the commencement of the action, he must file with his complaint a notice that an abstract of the title has been made and is subject to the inspection and use of all the parties to the action, designating therein where the abstract will be kept for inspection. But if the plaintiff shall have failed to procure such abstract before commencing the action, and any defendant shall procure the same to be made, he shall, as soon as he has directed it to be made, file a notice thereof in the action with the clerk of courts, stating who is making the same, and where it will be kept when finished. The court, or the judge thereof, may direct, from time to time, during the progress of the action, who shall have the custody of the abstract. For purposes of this section, a title insurance policy may be submitted in lieu of an abstract.

Source: CCivP 1877, § 594; CL 1887, § 5408; RCCivP 1903, § 633; RC 1919, § 2844; SDC 1939 & Supp 1960, § 37.1441; SL 2015, ch 124, § 1.



§ 21-45-14 Interest allowed on disbursements directed by court.

21-45-14. Interest allowed on disbursements directed by court. Whenever, during the progress of the action for partition, any disbursements shall have been made under the direction of the court or the judge thereof, by a party thereto, interest must be allowed thereon from the time of making such disbursements.

Source: CCivP 1877, § 596; CL 1887, § 5410; RCCivP 1903, § 635; RC 1919, § 2845; SDC 1939 & Supp 1960, § 37.1440.



§ 21-45-15 Order directing partition of property--Referees appointed.

21-45-15. Order directing partition of property--Referees appointed. Except as provided by § 21-45-28, upon requisite proof being made, the court must order partition of the property in kind according to the respective rights of the parties, as ascertained by the court, and must designate the portion to remain undivided for the owners whose interests remain unknown or are not ascertained. For partition in kind the court must appoint three referees unless the parties file written consent for one, in which case one only shall be appointed and may perform all of the duties required of three.

Source: CCivP 1877, §§ 559, 593; CL 1887, §§ 5373, 5407; RCCivP 1903, §§ 598, 632; RC 1919, §§ 2809, 2843; SDC 1939 & Supp 1960, § 37.1412.



§ 21-45-16 Partition by original cotenancies--Further partition or cotenancy.

21-45-16. Partition by original cotenancies--Further partition or cotenancy. Whenever from any cause it is, in the opinion of the court, impracticable or highly inconvenient to make a complete partition, in the first instance, among all the parties in interest, the court may first ascertain and determine the shares or interest respectively held by the original cotenants, and thereupon adjudge and cause a partition to be made, as if such original cotenants were the parties and sole parties in interest, and the only parties to the action; and thereafter may proceed in like manner to adjudge and make partition separately of each share or portion so ascertained or allotted as between those claiming under the original tenant to whom the same shall have been so set apart, or may allow them to remain tenants in common thereof, as they may desire.

Source: CCivP 1877, § 556; CL 1887, § 5370; RCCivP 1903, § 595; RC 1919, § 2806; SDC 1939 & Supp 1960, § 37.1410.



§ 21-45-17 Partition according to respective rights of parties--Surveys and landmarks.

21-45-17. Partition according to respective rights of parties--Surveys and landmarks. In making the partition, the referees must divide the property and allot the several portions thereof to the respective parties, quality and quantity relatively considered, according to the respective rights of the parties as determined by the court, pursuant to the provisions of this chapter, designating the several portions by proper landmarks, and may employ a surveyor with the necessary assistants to aid them.

Source: CCivP 1877, § 560; CL 1887, § 5374; RCCivP 1903, § 599; RC 1919, § 2810; SDC 1939 & Supp 1960, § 37.1413.



§ 21-45-18 Road or street set aside before partition or sale.

21-45-18. Road or street set aside before partition or sale. Before making partition or sale, the referees may, whenever it will be for the advantage of those interested, set apart a portion of the property for a way, road, or street, and the portion so set apart shall not be assigned to any of the parties or sold, but shall remain an open and public way, road, or street, unless the referees shall set the same apart as a private way for the use of the parties interested, or some of them, their heirs, or assigns, in which case it shall remain such private way.

Source: CCivP 1877, § 560; CL 1887, § 5374; RCCivP 1903, § 599; RC 1919, § 2810; SDC 1939 & Supp 1960, § 37.1413.



§ 21-45-19 Unequal division with compensatory payments between parties.

21-45-19. Unequal division with compensatory payments between parties. When it appears that the partition cannot be made equal between the parties according to their respective rights, without prejudice to the rights and interests of some of them, and a partition be ordered, the court may adjudge compensation to be made by one party to another, on account of the inequality; but such compensation shall not be required to be made to others by owners unknown, nor by an infant, unless it appears that such infant has personal property sufficient for that purpose, and that his interest will be promoted thereby. In all cases the court has power to make compensatory adjustment between the respective parties, according to the ordinary principles of equity.

Source: CCivP 1877, § 588; CL 1887, § 5402; RCCivP 1903, § 627; RC 1919, § 2838; SDC 1939 & Supp 1960, § 37.1427.



§ 21-45-20 Report of referees on partition made.

21-45-20. Report of referees on partition made. The referees must make a report of their proceedings, specifying therein the manner in which they executed their trust, and describing the property divided and the share allotted to each party, with a particular description of each share.

Source: CCivP 1877, § 561; CL 1887, § 5375; RCCivP 1903, § 600; RC 1919, § 2811; SDC 1939 & Supp 1960, § 37.1414.



§ 21-45-21 Expenses and fees apportioned among parties.

21-45-21. Expenses and fees apportioned among parties. The expenses of the referees, including those of a surveyor and his assistants, when employed, must be ascertained and allowed by the court, and the amount thereof, together with the fees allowed by the court, in its discretion, to the referees, must be apportioned among the different parties to the action, equitably.

Source: CCivP 1877, § 564; CL 1887, § 5378; RCCivP 1903, § 603; RC 1919, § 2814; SDC 1939 & Supp 1960, § 37.1415.



§ 21-45-22 Court action on referees' report--Appointment of new referees.

21-45-22. Court action on referees' report--Appointment of new referees. The court may confirm, change, modify, or set aside the report, and if necessary, appoint new referees.

Source: CCivP 1877, § 562; CL 1887, § 5376; RCCivP 1903, § 601; RC 1919, § 2812; SDC 1939 & Supp 1960, § 37.1416.



§ 21-45-23 Judgment of partition--Persons bound by judgment.

21-45-23. Judgment of partition--Persons bound by judgment. Upon the report being confirmed, judgment must be rendered that such partition be effectual forever, which judgment is binding and conclusive:

(1) On all persons named as parties to the action, and their legal representatives, who have at the time any interest in the property divided, or any part thereof, as owners in fee, or as tenants for life or for years, or as entitled to the reversion, remainder, or the inheritance of such property, or any part thereof, after the determination of a particular estate therein, and who by any contingency may be entitled to a beneficial interest in the property, or who have an interest in any undivided share thereof as tenants for years or for life;

(2) On all persons interested in the property, who may be unknown, to whom notice has been given in the action for partition by publication;

(3) On all other persons claiming from such parties or persons, or either of them.
Source: CCivP 1877, § 562; CL 1887, § 5376; RCCivP 1903, § 601; RC 1919, § 2812; SDC 1939 & Supp 1960, § 37.1416.



§ 21-45-24 Costs apportioned among parties by judgment--Lien and execution against property--Expense of litigation between some of parties.

21-45-24. Costs apportioned among parties by judgment--Lien and execution against property--Expense of litigation between some of parties. The costs of partition, including reasonable counsel fees, expended by the plaintiff or either of the defendants, for the common benefit, fees of referees, and other disbursements, must be paid by the parties respectively entitled to share in the lands divided, in proportion to their respective interests therein, and may be included and specified in the judgment. In that case they shall be a lien on the several shares, and the judgment may be enforced by execution against such shares, and against other property held by the respective parties. When, however, litigation arises between some of the parties only, the court may require the expense of such litigation to be paid by the parties thereto, or any of them.

Source: CCivP 1877, § 592; CL 1887, § 5406; RCCivP 1903, § 631; RC 1919, § 2842; SDC 1939 & Supp 1960, § 37.1442.



§ 21-45-25 Tenants for years not affected by judgment.

21-45-25. Tenants for years not affected by judgment. The judgment of partition does not affect tenants for years less than ten, to the whole of the property which is the subject of the partition.

Source: CCivP 1877, § 563; CL 1887, § 5377; RCCivP 1903, § 602; RC 1919, § 2813; SDC 1939 & Supp 1960, § 37.1417.



§ 21-45-26 Judgment survives death of party.

21-45-26. Judgment survives death of party. No judgment is invalidated by reason of the death of any party before final judgment or decree; but such judgment or decree is as conclusive against the heirs, legal representatives, or assigns of such decedent, as if it had been entered before his death.

Source: CCivP 1877, § 562; CL 1887, § 5376; RCCivP 1903, § 601; RC 1919, § 2812; SDC 1939 & Supp 1960, § 37.1416.



§ 21-45-27 Lien on undivided interest chargeable to share allocated--Partition costs preferred.

21-45-27. Lien on undivided interest chargeable to share allocated--Partition costs preferred. When a lien is on an undivided interest or estate of any of the parties, such lien, if a partition be made, shall thenceforth be a charge only on the share assigned to such party; but such share must first be charged with its just proportion of the costs of the partition, in preference to such lien.

Source: CCivP 1877, § 565; CL 1887, § 5379; RCCivP 1903, § 604; RC 1919, § 2815; SDC 1939 & Supp 1960, § 37.1428.



§ 21-45-28 Sale ordered when partition not practical--Appointment of referees.

21-45-28. Sale ordered when partition not practical--Appointment of referees. If it appear to the satisfaction of the court that the property, or any part of it, is so situated that partition cannot be made without great prejudice to the owners, the court may order a sale thereof, for which purpose it may appoint one or more, but not exceeding three referees, in its discretion.

Source: CCivP 1877, §§ 559, 593; CL 1887, §§ 5373, 5407; RCCivP 1903, §§ 598, 632; RC 1919, §§ 2809, 2843; SDC 1939 & Supp 1960, § 37.1412.



§ 21-45-29 Estate for life or years set off in part of property not sold.

21-45-29. Estate for life or years set off in part of property not sold. When a part of the property only is ordered to be sold, if there be an estate for life or years in an undivided share of the whole property, such estate may be set off in any part of the property, not ordered to be sold.

Source: CCivP 1877, § 566; CL 1887, § 5380; RCCivP 1903, § 605; RC 1919, § 2816; SDC 1939 & Supp 1960, § 37.1429.



§ 21-45-30 Sale at public auction to highest bidder--Publication of notice of sale.

21-45-30. Sale at public auction to highest bidder--Publication of notice of sale. All sales of real property, made by referees, under this chapter must be made at public auction to the highest bidder, upon notice published in the manner required for the sale of real property on execution, except that the sale may be held at the site of the property when so ordered by the court. The notice must state the terms of sale, and if the property, or any part of it, is to be sold subject to a prior estate, charge or lien, that must be stated in the notice.

Source: CCivP 1877, § 571; CL 1887, § 5385; RCCivP 1903, § 610; RC 1919, § 2821; SDC 1939, § 37.1430; SL 1943, ch 137, § 1; SL 1957, ch 193.



§ 21-45-31 Order for sale at site of property--Reservation of power to receive higher bid at hearing.

21-45-31. Order for sale at site of property--Reservation of power to receive higher bid at hearing. In the order for sale the court may provide for a sale at the site of the property upon a showing that it would be advantageous to have the sale where the property is located, and shall also provide that the sale may not be confirmed should a higher and better bid, in an amount to be specified in said order, be filed in writing at the hearing upon the report of sale by the referee.

Source: SDC 1939, § 37.1430 as added by SL 1943, ch 137, § 1; SL 1957, ch 193.



§ 21-45-32 Credit terms ordered by court and announced at sale--Separate sale of distinct tracts.

21-45-32. Credit terms ordered by court and announced at sale--Separate sale of distinct tracts. In all cases of sales of property, the terms must be made known at the time, and if the premises consist of distinct farms or lots, they must be sold separately. The court must, in the order for sale, direct the terms of credit which may be allowed for the purchase money of any portion of the real property, of which it may direct a sale on credit, and for that portion of which the purchase money is required to be invested for the benefit of unknown owners, infants, or parties out of the state.

Source: CCivP 1877, §§ 572, 578; CL 1887, §§ 5386, 5392; RCCivP 1903, §§ 611, 617; RC 1919, §§ 2822, 2828; SDC 1939, § 37.1430; SL 1943, ch 137, § 1; SL 1957, ch 193.



§ 21-45-33 Referees and conservators disqualified from purchasing at sale.

21-45-33. Referees and conservators disqualified from purchasing at sale. None of the referees, nor any person for the benefit of any of them, can be interested in any purchase; nor can a conservator of a minor party be interested in the purchase of any real property being the subject of the action except for the benefit of the minor. All sales contrary to the provisions of this section are void.

Source: SDC 1939 & Supp 1960, § 37.1434; SL 1993, ch 213, § 103.



§ 21-45-34 Purchase by cotenant or lien holder.

21-45-34. Purchase by cotenant or lien holder. When a party entitled to a share of the property, or an encumbrancer entitled to have his lien paid out of the sale, becomes a purchaser, the referees may take his receipt for so much of the proceeds of the sale as belongs to him.

Source: CCivP 1877, § 582; CL 1887, § 5396; RCCivP 1903, § 621; RC 1919, § 2832; SDC 1939 & Supp 1960, § 37.1435.



§ 21-45-35 Payment to guardian of proceeds of sale.

21-45-35. Payment to guardian of proceeds of sale. If the share of a minor is sold, the proceeds of the sale may be paid by the referee making the sale to his guardian, or the guardian ad litem appointed for him in the action, upon giving the security required by law, or directed by order of the court.

Source: SDC 1939 & Supp 1960, § 37.1425; SL 1993, ch 213, § 104.



§ 21-45-36 Undertaking required of conservator receiving proceeds of sale.

21-45-36. Undertaking required of conservator receiving proceeds of sale. The conservator of a minor or protected person whose interest in real property has been sold, may receive in behalf of such person his share of the proceeds of such real property from the referees, on executing, with sufficient sureties, an undertaking, approved by a judge of the court, that he will faithfully discharge the trust imposed in him, and will render a true and just account to the person entitled thereto, or to his legal representative.

Source: SDC 1939 & Supp 1960, § 37.1426; SL 1993, ch 213, § 105.



§ 21-45-37 Security taken by referees delivered to parties for agreed or adjudicated shares--Filing of agreement and receipt.

21-45-37. Security taken by referees delivered to parties for agreed or adjudicated shares--Filing of agreement and receipt. When security is taken by the referees on a sale and the parties interested in such security, by an instrument in writing, under their hands, delivered to the referees, agree upon the shares and proportions to which they are respectively entitled, or when shares and proportions have been previously adjudged by the court, such securities must be taken in the names of and payable to the parties respectively entitled thereto, and must be delivered to such parties upon their receipts therefor. Such agreement and receipt must be returned and filed with the clerk.

Source: CCivP 1877, § 586; CL 1887, § 5400; RCCivP 1903, § 625; RC 1919, § 2836; SDC 1939 & Supp 1960, § 37.1433.



§ 21-45-38 Separate securities taken in names of parties by referees.

21-45-38. Separate securities taken in names of parties by referees. The referees may take separate mortgages and other securities for the whole or convenient portions of the purchase money, or such parts of the property as are directed by the court to be sold on credit, for the shares of any known owner of full age, in the name of such owner; and for the shares of a minor, in the name of the conservator of such minor; and for other shares in the name of the clerk of courts, and his successors in office.

Source: SDC 1939 & Supp 1960, § 37.1431; SL 1993, ch 213, § 106.



§ 21-45-39 Distribution by referees of proceeds of sale--Payment into court.

21-45-39. Distribution by referees of proceeds of sale--Payment into court. The proceeds of sale and the securities taken by the referees, or any part thereof, must be distributed by them to the persons entitled thereto, wherever the court so directs. But in case no direction be given, all of such proceeds and securities must be paid into court, or deposited therein, or as directed by the court.

Source: CCivP 1877, § 569; CL 1887, § 5383; RCCivP 1903, § 608; RC 1919, § 2819; SDC 1939 & Supp 1960, § 37.1420.



§ 21-45-40 Clerk of courts to take and hold security and investment of proceeds.

21-45-40. Clerk of courts to take and hold security and investment of proceeds. When the security of the proceeds of the sale is taken, or when an investment of any such proceeds is made, it must be done, except as herein otherwise provided, in the name of the clerk of courts of the county where the papers are filed, and his successors in office, who must hold the same for the use and benefit of the parties interested, subject to the order of the court.

Source: CCivP 1877, § 585; CL 1887, § 5399; RCCivP 1903, § 624; RC 1919, § 2835; SDC 1939 & Supp 1960, § 37.1432.



§ 21-45-41 Report of sale filed with clerk of courts--Contents.

21-45-41. Report of sale filed with clerk of courts--Contents. Within ten days after the sale of the property, or any part thereof, ordered to be sold, a report thereof, duly verified by the person making the same, shall be filed in the office of the clerk of courts of the county in which the action is pending, and shall

(1) Refer to the order for sale of the property sold;

(2) State when and where the property was sold, and that the sale was in all respects lawfully, honestly, and fairly conducted;

(3) Submit proof of the publication of the notice of sale by attaching the affidavit of publication thereof;

(4) Contain a description of the property sold;

(5) Contain the name and address of the highest bidder for each part of the property sold and the amount of the bid;

(6) Contain a statement and account of the sale fully itemized to show receipts therefrom and all items of costs, fees, disbursements and expenses.
Source: CCivP 1877, § 580; CL 1887, § 5394; RCCivP 1903, § 619; RC 1919, § 2830; SDC 1939, § 37.1436; SL 1947, ch 169.



§ 21-45-42 Exceptions to return of sale--Order fixing time and place for hearing.

21-45-42. Exceptions to return of sale--Order fixing time and place for hearing. At any time within ten days after such return has been filed, any person interested may file exceptions thereto in writing, and no order confirming said sale shall be made until an order of the court has been made fixing a time and place for a hearing upon said report of sale and the exceptions filed thereto, and which shall be done in the same manner and upon the same notice as a hearing upon an order to show cause.

Source: SDC 1939, § 37.1436 as added by SL 1947, ch 169.



§ 21-45-43 Higher and better bid filed before confirmation of sale.

21-45-43. Higher and better bid filed before confirmation of sale. The making of a higher and better bid subsequent to said sale shall not operate as the filing of an exception to the report of sale.

If a higher and better bid is made and filed at any time before the confirmation of sale, then the procedure shall be as prescribed by § 21-45-44.

Source: SDC 1939, § 37.1436 as added by SL 1947, ch 169.



§ 21-45-44 Sale not confirmed if higher and better bid filed--Successive bids at hearing--Order directing conveyance to highest bidder.

21-45-44. Sale not confirmed if higher and better bid filed--Successive bids at hearing--Order directing conveyance to highest bidder. Such sale shall not be confirmed as to any property for which a higher and better bid in writing, equal to or exceeding the amount specified in the order of sale, shall have been filed, prior to or at the hearing upon the return of sale, and successive bids may be received at such hearing. At the close of said bidding the court shall enter an order directing the execution and delivery of a proper conveyance to and the taking of security, if any, from the person filing or making the highest and best bid.

Source: SDC 1939, § 37.1437 as added by SL 1943, ch 137, § 2; SL 1945, ch 161, § 1; SL 1947, ch 170.



§ 21-45-45 Confirmation ex parte when no exceptions or higher bids filed--Order for conveyance.

21-45-45. Confirmation ex parte when no exceptions or higher bids filed--Order for conveyance. If no exceptions be filed to the report of sale, and such fact is made to appear by the certificate of the clerk of courts in whose office the same is filed, and no higher or better bid is filed with said clerk, which likewise is made to appear by the certificates of said clerk, the report of sale may be presented to the court for confirmation and determined ex parte. And if the court shall find that the sale has, in all respects, been made in conformity to the law and the order of the court for the sale, an order shall be made confirming the sale and authorizing and directing the execution and delivery of a proper conveyance and the taking of any security authorized and directed to be taken.

Source: CCivP 1877, § 581; CL 1887, § 5395; RCCivP 1903, § 620; RC 1919, § 2831; SDC 1939, § 37.1437; SL 1943, ch 137, § 2; SL 1945, ch 161, § 1; SL 1947, ch 170.



§ 21-45-46 Sale valid from time of confirmation--Recording of certified copy of order.

21-45-46. Sale valid from time of confirmation--Recording of certified copy of order. The sale is confirmed and valid from the time of the order confirming it, and a certified copy of the order shall be recorded in the office of the register of deeds of the county wherein the property or some part thereof is situated.

Source: SDC 1939, § 37.1437 as added by SL 1947, ch 170.



§ 21-45-47 Validation of prior proceedings in which sales confirmed--Rights barred by no action.

21-45-47. Validation of prior proceedings in which sales confirmed--Rights barred by no action. All sales of real property made pursuant to partition proceedings which were confirmed by an order or judgment of the court in which said sales were held prior to January 1, 1992, are hereby in all things legalized, cured, and validated as fully as if said sale and the partition proceedings in reference thereto had been made in full compliance with all existing laws.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1967, ch 354; SL 1968, ch 275; SL 1972, ch 134; SL 1992, ch 307, § 8.



§ 21-45-48 Recording of conveyance--Persons barred by recorded conveyance.

21-45-48. Recording of conveyance--Persons barred by recorded conveyance. The conveyance must be recorded in the county where the premises are situated, and shall be a bar against all persons interested in the property in any way, who shall have been named as parties in the action; and against all such parties and persons as were unknown if the summons was served by publication, and against all persons claiming under them or either of them and against all persons having unrecorded deeds or liens, at the commencement of the action.

Source: CCivP 1877, § 583; CL 1887, § 5397; RCCivP 1903, § 622; RC 1919, § 2833; SDC 1939 & Supp 1960, § 37.1438.



§ 21-45-49 Disposition of proceeds directed by order confirming sale.

21-45-49. Disposition of proceeds directed by order confirming sale. The order confirming a sale may also make provision directing and authorizing the disposition to be made of the proceeds of a sale.

Source: CCivP 1877, § 581; CL 1887, § 5395; RCCivP 1903, § 620; RC 1919, § 2831; SDC 1939, § 37.1437; SL 1943, ch 137, § 2; SL 1945, ch 161, § 1; SL 1947, ch 170.



§ 21-45-50 Continuation of action between parties when proceeds of sale paid into court--Hearing of further testimony.

21-45-50. Continuation of action between parties when proceeds of sale paid into court--Hearing of further testimony. When the proceeds of the sale of any share or parcel belonging to persons who are parties to the action, and who are known, are paid into court, the action may be continued as between such parties, for the determination of their respective claims thereto, which must be ascertained and adjudged by the court. Further testimony may be taken in court, or by a referee, in the discretion of the court, and the court may, if necessary, require such parties to present the facts or law in controversy by pleadings as in an original action.

Source: CCivP 1877, § 570; CL 1887, § 5384; RCCivP 1903, § 609; RC 1919, § 2820; SDC 1939 & Supp 1960, § 37.1421.



§ 21-45-51 Application of proceeds of sale of encumbered property.

21-45-51. Application of proceeds of sale of encumbered property. The proceeds of the sale of encumbered property must be applied under the direction of the court as follows:

(1) To pay its just proportion of the general costs of the action;

(2) To pay the costs of the reference;

(3) To satisfy and cancel of record the several liens in their order or priority, by payment of the sums due and to become due; the amount due to be verified by affidavit at the time of payment;

(4) The residue among the owners of the property sold, according to their respective shares therein.
Source: CCivP 1877, § 567; CL 1887, § 5381; RCCivP 1903, § 606; RC 1919, § 2817; SDC 1939 & Supp 1960, § 37.1418.



§ 21-45-52 Lien holder required to resort to other secured property.

21-45-52. Lien holder required to resort to other secured property. Whenever any party to an action who holds a lien upon the property or any part thereof, has other securities for the payment of the amount of such lien, the court may, in its discretion, order such security to be exhausted before distribution of the proceeds of sale, or may order a just deduction to be made from the amount of the lien on the property on account thereof.

Source: CCivP 1877, § 568; CL 1887, § 5382; RCCivP 1903, § 607; RC 1919, § 2818; SDC 1939 & Supp 1960, § 37.1419.



§ 21-45-53 Compensation of tenant for life or years--Consent or adjudication of amount payable--Protection of unknown tenant.

21-45-53. Compensation of tenant for life or years--Consent or adjudication of amount payable--Protection of unknown tenant. The person entitled to a tenancy for life or years, whose estate has been sold, is entitled to receive such sum as may be deemed a reasonable satisfaction for such estate, and which the person so entitled may consent to accept instead thereof, by an instrument in writing, filed with the clerk of courts. Upon the filing of such consent, the clerk must enter the same in the minutes of the court. If such consent be not given, filed, and entered at or before the time a judgment of sale is rendered, the court must ascertain and determine what proportion of the proceeds of the sale, after deducting expenses, will be a just and reasonable sum to be allowed on account of such estate, and must order the same to be paid to such party, or deposited in court for him, as the case may require. If the person entitled to such estate for life or years be unknown, the court must provide for the protection of his rights in the same manner, as far as may be, as if he were known and had appeared.

Source: CCivP 1877, §§ 574 to 576; CL 1887, §§ 5388 to 5390; RCCivP 1903, §§ 613 to 615; RC 1919, §§ 2824 to 2826; SDC 1939 & Supp 1960, § 37.1422.



§ 21-45-54 Compensation for future estate--Payment or investment of compensatory share.

21-45-54. Compensation for future estate--Payment or investment of compensatory share. In all cases of sales, where it appears that any person has a vested or contingent future right or estate in any of the property sold, the court must ascertain and settle the proportionate value of such contingent or vested right or estate, and must direct such proportion of the proceeds of the sale to be invested, secured, or paid over, in such manner as to protect the rights and interests of the parties.

Source: CCivP 1877, § 577; CL 1887, § 5391; RCCivP 1903, § 616; RC 1919, § 2827; SDC 1939 & Supp 1960, § 37.1423.



§ 21-45-55 Investment of proceeds of sale for unknown or nonresident owner.

21-45-55. Investment of proceeds of sale for unknown or nonresident owner. When there are proceeds of a sale belonging to an unknown owner, or to a person without the state who has no legal representative within it, the same must be invested in bonds of the United States for the benefit of the persons entitled thereto.

Source: CCivP 1877, § 584; CL 1887, § 5398; RCCivP 1903, § 623; RC 1919, § 2834; SDC 1939 & Supp 1960, § 37.1424.



§ 21-45-56 Receipt and deposit by clerk of courts of securities and investments for parties--Accounting.

21-45-56. Receipt and deposit by clerk of courts of securities and investments for parties--Accounting. The clerk of courts, in whose name a security is taken, or by whom an investment is made, and his successor in office, must receive the interest and principal as it becomes due, and apply and invest the same as the court may direct; and must deposit with the county treasurer all securities taken, and keep an account in a book provided and kept for that purpose in the clerk's office, free for inspection by all persons, of investments and moneys received by him thereon and the disposition thereof.

Source: CCivP 1877, § 587; CL 1887, § 5401; RCCivP 1903, § 626; RC 1919, § 2837; SDC 1939 & Supp 1960, § 37.1439.






Chapter 46 - Partition And Sale Of Personal Property

§ 21-46-1 Property subject to partition or sale--Persons entitled to bring action.

21-46-1. Property subject to partition or sale--Persons entitled to bring action. When several persons hold and are in possession of personal property as partners, joint tenants, or tenants in common, in which one or more of them have an estate of inheritance or for life or lives or for years, an action may be brought by one or more of such persons for a partition thereof according to the respective rights of the persons interested therein and for a sale of such property or a part thereof, if it appears that a partition cannot be made without great prejudice to the owners.

Source: SL 1953, ch 208, § 1; SDC Supp 1960, § 37.14A01.



§ 21-46-2 Venue of action.

21-46-2. Venue of action. The venue of such action shall be the county in which such property or a part thereof is located.

Source: SL 1953, ch 208, § 2; SDC Supp 1960, § 37.14A01.



§ 21-46-3 Procedure for partition or sale.

21-46-3. Procedure for partition or sale. The procedure to be followed shall be the same as provided in chapter 21-45, for the partition of real estate.

Source: SL 1953, ch 208, § 3; SDC Supp 1960, § 37.14A02.



§ 21-46-4 Consolidation of real property and personal property actions.

21-46-4. Consolidation of real property and personal property actions. Where real and personal property are owned by the same persons in substantially like interests, the court, in its discretion, may permit the consolidation of the personal property action established by this chapter with the real property action established by chapter 21-45 to be consolidated into one action.

Source: SL 1953, ch 208, § 4; SDC Supp 1960, § 37.14A03.






Chapter 47 - Actions To Foreclose Real Property Mortgages

§ 21-47-1 Venue of foreclosure actions--Service outside county on nonresident defendant.

21-47-1. Venue of foreclosure actions--Service outside county on nonresident defendant. Actions for the foreclosure or satisfaction of mortgages may be brought in the circuit court for the county where the mortgaged real property or some portion thereof is situated, and in case any defendant be not a resident of the county, process may be served on him in any other county within the state.

Source: CCivP 1877, § 616; CL 1887, § 5430; RCCivP 1903, § 655; RC 1919, § 2897; SDC 1939, § 37.2901; SL 1943, ch 139.



§ 21-47-2 Service by publication on nonresident, absent or unknown defendants.

21-47-2. Service by publication on nonresident, absent or unknown defendants. If the defendant be a nonresident of the state, or absent or concealed or if he be a resident of the state and after due diligence cannot be found in the state, service may be made by publication in the manner prescribed by statute or rule of court in ordinary civil actions but no additional lien on or seizure of property other than that contained in the mortgage or resulting from commencing foreclosure thereof shall be necessary to obtain jurisdiction of the persons served with process by publication. If the mortgagor or any other proper party defendant is deceased, service upon unknown heirs, devisees, legatees, personal representatives, creditors, and other unknown persons, who might have a right of redemption from the mortgage, may be made by publication, as provided by § 15-9-9.

Source: CCivP 1877, § 616; CL 1887, § 5430; RCCivP 1903, § 655; RC 1919, § 2897; SDC 1939, § 37.2901; SL 1943, ch 139.



§ 21-47-3 Joinder as party defendant of person liable on debt secured--Deficiency judgment against persons liable.

21-47-3. Joinder as party defendant of person liable on debt secured--Deficiency judgment against persons liable. If the mortgage debt be secured by the obligation, or other evidence of debt, of any other person than the mortgagor, the plaintiff may make such other person a party to the action, and the court may render judgment for the balance of such debt remaining unsatisfied, after a sale of the mortgaged premises, as well against such other person as against the mortgagor, and may enforce such judgment as in other cases by execution or other process.

Source: CCivP 1877, § 619; CL 1887, § 5433; RCCivP 1903, § 658; RC 1919, § 2900; SDC 1939 & Supp 1960, § 37.2902.



§ 21-47-4 Previous actions for collection of debt to be disclosed by complaint.

21-47-4. Previous actions for collection of debt to be disclosed by complaint. In an action for the foreclosure or satisfaction of a mortgage, the complaint shall state whether any proceedings have been had at law or otherwise for the recovery of the debt secured by such mortgage or any part thereof; and if there has, whether any and what part thereof has been collected.

Source: CCivP 1877, § 620; CL 1887, § 5434; RCCivP 1903, § 659; RC 1919, § 2901; Supreme Court Rule 591, 1939; SDC 1939 & Supp 1960, § 37.2903.



§ 21-47-5 Foreclosure not permitted after money judgment unless execution returned unsatisfied.

21-47-5. Foreclosure not permitted after money judgment unless execution returned unsatisfied. If it appear that any judgment has been obtained in an action at law for the moneys demanded by such complaint, or any part thereof, no proceedings shall be had in such case unless an execution against the property of the defendant in such judgment has been issued, and the sheriff or other officer shall have made return that the execution is unsatisfied in whole or in part, and that the defendant has no property whereon to satisfy such execution.

Source: CCivP 1877, § 621; CL 1887, § 5435; RCCivP 1903, § 660; RC 1919, § 2902; SDC 1939 & Supp 1960, § 37.2905.



§ 21-47-6 Proceedings at law not had while foreclosure action pending.

21-47-6. Proceedings at law not had while foreclosure action pending. After action for foreclosure shall be commenced, while the same is pending, no proceedings at law shall be had for the recovery of the debt secured by the mortgage, or any part thereof, unless authorized by the court.

Source: CCivP 1877, § 618; CL 1887, § 5432; RCCivP 1903, § 657; RC 1919, § 2899; SDC 1939 & Supp 1960, § 37.2904.



§ 21-47-7 Injunction to restrain injury to property during existence of lien or foreclosure.

21-47-7. Injunction to restrain injury to property during existence of lien or foreclosure. The court may by injunction, on good cause shown, restrain the party in possession from doing any act to the injury of real property during the existence of a lien or foreclosure of a mortgage thereon, and until the expiration of the time allowed for redemption.

Source: CCivP 1877, § 634; CL 1887, § 5448; RCCivP 1903, § 674; RC 1919, § 2913; SDC 1939 & Supp 1960, § 37.2906.



§ 21-47-8 Dismissal of complaint on payment into court of installments then due.

21-47-8. Dismissal of complaint on payment into court of installments then due. Whenever an action shall be commenced for the foreclosure of a mortgage upon which there shall be due any interest or any portion or installment of the principal, and there shall be other portions or installments to become due subsequently, the complaint shall be dismissed upon the defendant bringing into court at any time before entry of judgment the principal and interest due, with costs and disbursements.

Source: CCivP 1877, § 626; CL 1887, § 5440; RCCivP 1903, § 666; RC 1919, § 2906; SDC 1939 & Supp 1960, § 37.2907.



§ 21-47-9 Examination of premises on judgment for plaintiff.

21-47-9. Examination of premises on judgment for plaintiff. If the defendant shall not bring into court the amount due, with costs, or if, for any other cause, a judgment or decree shall be entered for the plaintiff, the court may appoint a referee to ascertain and report the situation of the mortgaged premises, or may determine the same on oral or other testimony.

Source: CCivP 1877, § 628; CL 1887, § 5442; RCCivP 1903, § 668; RC 1919, § 2908; SDC 1939 & Supp 1960, § 37.2909.



§ 21-47-10 Stay of further proceedings on payment before sale of installments then due--Enforcement of judgment on subsequent default.

21-47-10. Stay of further proceedings on payment before sale of installments then due--Enforcement of judgment on subsequent default. If any time before sale, the defendant shall bring into court the principal and interest due, with costs, the proceedings in the foreclosure action shall be stayed until a further default, and in case of a subsequent default in the judgment of any of the installments, or any part thereof, of such mortgage, the court may enforce by order or other process the collection of such subsequent installment.

Source: CCivP 1877, § 627; CL 1887, § 5441; RCCivP 1903, § 667; RC 1919, § 2907; SDC 1939 & Supp 1960, § 37.2908.



§ 21-47-11 Sale by parcels to pay delinquent installments--Subsequent sales on later default.

21-47-11. Sale by parcels to pay delinquent installments--Subsequent sales on later default. If it shall appear that the mortgaged premises can be sold in parcels without injury to the interests of the parties, the decree must direct so much of the mortgaged premises to be sold as will be sufficient to pay the amount then due on such mortgage, with costs, and such judgment or decree shall remain as security for any subsequent default. In such case if there shall be any default subsequent to such judgment or decree, in the payment of any portion or installment of the principal, or of any interest due upon such mortgage, the court may, upon the application of the plaintiff, by a further order founded upon such first judgment or decree, direct the sale of so much of the mortgaged premises to be made, under such decree, as will be sufficient to satisfy the amount so due, with costs of the application and the subsequent proceeding thereon; and the same proceedings may be had as often as a default happens.

Source: CCivP 1877, §§ 628, 629; CL 1887, §§ 5442, 5443; RCCivP 1903, §§ 668, 669; RC 1919, §§ 2908, 2909; SDC 1939 & Supp 1960, § 37.2909.



§ 21-47-12 Sale of entire tract and payment of installments due--Investment and payment of subsequent installments to plaintiff--Surplus for benefit of defendant.

21-47-12. Sale of entire tract and payment of installments due--Investment and payment of subsequent installments to plaintiff--Surplus for benefit of defendant. If, in any of the foregoing cases, it shall appear to the court that the mortgaged premises are so situated that a sale of the whole will be most beneficial to the parties, the judgment or decree must, in the first instance, be entered for the sale of the whole premises accordingly. In such case the proceeds of such sale must be applied as well to the interest or portion or installment of the principal due as toward the whole or residue of the sum secured by such mortgage and not due and payable at the time of such sale, and if such residue do not bear interest, then the court may direct the same to be paid with a rebate of the legal interest for the time during which such residue shall not be due and payable, or the court may direct the balance of the proceeds of such sale, after paying the sum due, with costs, to be put out at interest for the benefit of the plaintiff, to be paid to him as the installments or portions of the principal or interest may become due, and the surplus for the benefit of the defendant, his representative, or assigns, to be paid to them by order of the court.

Source: CCivP 1877, §§ 630, 631; CL 1887, §§ 5444, 5445; RCCivP 1903, §§ 670, 671; RC 1919, §§ 2910, 2911; SDC 1939 & Supp 1960, § 37.2910.



§ 21-47-13 Judgment of foreclosure and sale of premises--Sale by parcels--Delivery of possession deferred during period of redemption.

21-47-13. Judgment of foreclosure and sale of premises--Sale by parcels--Delivery of possession deferred during period of redemption. Whenever an action shall be brought for the foreclosure or satisfaction of a mortgage, the court shall have power to render a judgment against the mortgagor for the amount of the mortgage debt due at the time of the rendition of such judgment, and the costs of the action, and to order and decree a sale of the mortgaged premises, or such part thereof as may be sufficient to pay the amount adjudged to be due, and costs of sale, and shall have power to direct in what parcels the premises shall be offered, and the order in which they shall be offered and further to direct that if there be no bid for any parcel or parcels offered, such parcel or parcels may be sold with any other parcel not yet sold, in one parcel; and shall have power to order and compel the delivery of the possession of the premises to the purchaser; but in no case under this chapter shall the possession of the premises so sold be delivered to the purchaser or person entitled thereto, until after the expiration of the period of redemption.

Source: CCivP 1877, § 617; CL 1887, § 5431; RCCivP 1903, § 656; RC 1919, § 2898; SL 1929, ch 178; SDC 1939 & Supp 1960, § 37.2911.



§ 21-47-14 Officer by whom sale made--Place and notice of sale--Levy on execution not required.

21-47-14. Officer by whom sale made--Place and notice of sale--Levy on execution not required. All sales of mortgaged premises under an order and decree of foreclosure must be made by a referee, sheriff, or his deputy, of the county where the court in which the judgment is rendered is held, or other person appointed by the court for that purpose, and must be made in the county where the premises, or some part of them, are situated, and shall be made upon like notice and in the same manner as provided by law for the sale of real property upon execution. No levy on mortgaged real estate under the execution, however, shall be required and the officer may proceed to advertise and sell it upon receipt of the execution without further proceedings.

Source: CCivP 1877, § 622; CL 1887, § 5436; RCCivP 1903, § 661; RC 1919, § 2903; Supreme Court Rule 592, 1939; SDC 1939 & Supp 1960, § 37.2912.



§ 21-47-15 Purchase by mortgagee at sale--Fair and reasonable bid required.

21-47-15. Purchase by mortgagee at sale--Fair and reasonable bid required. In any foreclosure of a mortgage upon real estate by action, the holder of the mortgage may purchase the mortgaged premises, or any part thereof, at such foreclosure sale, if the holder of the mortgage bids fairly and in good faith, and bids the fair and reasonable value thereof, less the sum of the balances due, as of the date of sale, on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments. In no event may the holder of the mortgage be required to bid a sum in excess of the debt adjudged by the court to be due, with costs and disbursements taxed in the action in which the sale is made, and costs and expenses of the sale.

Source: SL 1939, ch 146, § 1; SDC Supp 1960, § 37.2911-1; SL 1989, ch 191, § 1.



§ 21-47-16 Proof required of mortgagee bidding less than amount of debt--Court decree permitting bid--Execution for deficiency.

21-47-16. Proof required of mortgagee bidding less than amount of debt--Court decree permitting bid--Execution for deficiency. If the holder of such mortgage is not willing at such sale to bid the full amount of the judgment debt, such mortgage holder shall establish at the time of the trial by competent proof to the satisfaction of the court, the fair and reasonable value of the mortgaged premises, and the court shall determine the same in its decree. If the court shall find such fair and reasonable value, less the sum of the balances due as of the date of judgment on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments, to be less than the sum due on said mortgage, with costs and disbursements, and costs and expenses of sale, it may by such decree authorize such mortgage holder to bid not less than the fair and reasonable value as thus determined, less the sum of the balances due, as of the date of sale, on any prior liens and encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments; and if a deficiency remains after the foreclosure sale, such mortgage holder shall be entitled to a general execution for such deficiency only upon application to the court in which the judgment was rendered.

Source: SL 1939, ch 146, § 2; SDC Supp 1960, § 37.2911-1; SL 1989, ch 191, § 2.



§ 21-47-17 Foreclosure as complete satisfaction of debt--Exception.

21-47-17. Foreclosure as complete satisfaction of debt--Exception. Except as provided by § 21-47-16, a foreclosure by action of a mortgage upon real estate operates as a complete extinguishment, satisfaction and payment of the debt secured by the mortgage. However, a foreclosure may not be considered to be satisfaction of an assignment of rents agreement under the mortgage.

Source: SL 1939, ch 146, § 2; SDC Supp 1960, § 37.2911-1; SL 1983, ch 172.



§ 21-47-18 Application of proceeds of sale--Investment of unclaimed surplus.

21-47-18. Application of proceeds of sale--Investment of unclaimed surplus. It shall be the duty of every officer or person who conducts any such sale to apply the proceeds as follows:

(1) To the payment of the costs and expenses of the sale;

(2) To the payment of the costs and disbursements taxed in the action in which the sale is made;

(3) To the discharge of the debt adjudged by the court to be due;

(4) To pay the surplus, if any, into court for the use of the defendant or the person entitled thereto, subject to the order of the court.

If such surplus or any part thereof shall remain in court for the term of three months without being applied for, the court may direct the same to be put out at interest for the benefit of the defendant, his representatives, or assigns, subject to the order of the court.

Source: CCivP 1877, §§ 624, 625; CL 1887, §§ 5438, 5439; SL 1893, ch 118; RCCivP 1903, §§ 663 to 665; RC 1919, § 2905; SDC 1939 & Supp 1960, § 37.2913.



§ 21-47-19 Cancellation or endorsement of evidence of debt on application of proceeds of sale.

21-47-19. Cancellation or endorsement of evidence of debt on application of proceeds of sale. When the proceeds of sale are sufficient to pay the costs and disbursements and the entire debt adjudged to be due, the officer or person making the sale, or the clerk of the court, shall cancel the note, bond, mortgage, or other evidences of the debt upon which the judgment is founded, by a plain and legible notation on the face thereof, and such note or evidences shall be attached to and filed with the return upon the execution; when the proceeds are insufficient for that purpose, the amount applied on the debt shall be endorsed on such note or other evidences, with the date of the application, by the officer or person making the sale, or by the clerk of the court, and such note or other evidences, so endorsed, shall be attached to and made a part of the return on the execution.

Source: SL 1893, ch 118; RCCivP 1903, § 664; RC 1919, § 2905; SDC 1939 & Supp 1960, § 37.2913.



§ 21-47-20 Execution for balance unsatisfied by proceeds of sale.

21-47-20. Execution for balance unsatisfied by proceeds of sale. Subject to the provisions of §§ 21-47-15 to 21-47-17, inclusive, the court may direct the issuing of an execution for the balance that may remain unsatisfied, after applying the proceeds of such sale.

Source: CCivP 1877, § 617; CL 1887, § 5431; RCCivP 1903, § 656; RC 1919, § 2898; SL 1929, ch 178; SDC 1939 & Supp 1960, § 37.2911.



§ 21-47-21 Certificate of sale issued to purchaser.

21-47-21. Certificate of sale issued to purchaser. Whenever any real property shall be sold under an order, decree, or judgment of foreclosure, under the provisions of this chapter, the officer or other person making the sale must give to the purchaser a certificate of sale, as provided in the statutes relating to foreclosure of real estate mortgages by advertisement and sale.

Source: CCivP 1877, § 623; CL 1887, § 5437; RCCivP 1903, § 662; RC 1919, § 2904; SDC 1939 & Supp 1960, § 37.2914.



§ 21-47-22 Prior certificates validated despite delay in recording--Rights barred by no action.

21-47-22. Prior certificates validated despite delay in recording--Rights barred by no action. All certificates of mortgage foreclosure sale of real property by action recorded prior to January 1, 1992, and the records of such certificates, are hereby legalized, cured, and validated, and such certificates and the record thereof are made and declared to be in every manner and respect of like force and effect as though such certificates had been recorded within ten days from the date of sale as required by § 21-48-19.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SDC 1939, § 65.0304; SL 1992, ch 307, § 9.



§ 21-47-23 Redemption procedure.

21-47-23. Redemption procedure. The redemption of real property sold upon foreclosure of mortgages by order, judgment, or decree of court shall be as provided by statute relating to redemption from mortgage foreclosure sales by advertisement and sale under power of sale.

Source: CCivP 1877, § 633; CL 1887, § 5447; RCCivP 1903, § 673; RC 1919, § 2912; SDC 1939 & Supp 1960, § 37.2915.



§ 21-47-24 Deed issued on expiration of time for redemption--Persons barred by deed--Mortgagor entitled to harvest crops planted before issuance of deed.

21-47-24. Deed issued on expiration of time for redemption--Persons barred by deed--Mortgagor entitled to harvest crops planted before issuance of deed. At the expiration of the time for the redemption of such mortgaged premises, if the same is not redeemed, the person or officer making the sale, or his successor in office, or other person appointed by the court, must make to the purchaser or purchasers, their heirs or assigns, or to any person acquiring the title of such purchaser, by redemption or otherwise, a deed or deeds to such premises which shall vest in the purchaser, or other party entitled thereto, the same estate that was vested in the mortgagor at the time of the execution and delivery of the mortgage, or at any time thereafter; and such deed shall be as valid as if executed by the mortgagor and mortgagee, and shall be a complete bar against each of them, and against all the parties to the action in which the judgment for such sale was rendered, and against their heirs respectively, and all persons claiming under such heirs. Whenever crops have been sown on the mortgaged premises, before the issuance of a sheriff's deed, the mortgagor shall be entitled to the crops grown thereon and the right to enter on the premises to harvest the crops after the issuance of the deed.

Source: CCivP 1877, § 623; CL 1887, § 5437; RCCivP 1903, § 662; RC 1919, § 2904; SDC 1939 & Supp 1960, § 37.2914; SL 1986, ch 177, § 2.



§ 21-47-24.1 Lien priority in crops determined by Uniform Commercial Code.

21-47-24.1. Lien priority in crops determined by Uniform Commercial Code. Notwithstanding anything in §§ 15-19-17.1, 21-47-24 and 21-48-21 to the contrary, the lien priority of a secured party in crops shall be determined by the provisions of Title 57A.

Source: SL 1986, ch 177, § 4.



§ 21-47-25 Prior foreclosure sales validated despite defects--Rights barred by no action.

21-47-25. Prior foreclosure sales validated despite defects--Rights barred by no action. All mortgage foreclosure sales of real property by action, under power of sale contained in such mortgages, made before January 1, 1992, the sheriff's deed thereof having been executed and delivered to the purchaser of such real property before January 1, 1992, notwithstanding any defect of notice, acknowledgment of any instrument or the recording thereof, or any other defect in the action or proceeding, are hereby cured, legalized, and validated as fully as if such foreclosure proceedings had been made in full compliance with all existing statutes or laws.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1975, ch 167; SL 1992, ch 307, § 10.






Chapter 48 - Foreclosure Of Real Property Mortgage By Advertisement

§ 21-48-1 Foreclosure by advertisement available if mortgage contains power of sale.

21-48-1. Foreclosure by advertisement available if mortgage contains power of sale. Every mortgage of real property containing therein a power of sale, upon default being made in the conditions of said mortgage, may be foreclosed by advertisement.

Source: CCivP 1877, § 597; SL 1883, ch 61, § 1; CL 1887, § 5411; RCCivP 1903, § 636; RC 1919, § 2876; SL 1927, ch 163; SL 1933, ch 135; SDC 1939 & Supp 1960, § 37.3001; SL 1961, ch 199.



§ 21-48-2 Recording of mortgage and assignments required before foreclosure.

21-48-2. Recording of mortgage and assignments required before foreclosure. To entitle any party to foreclose by advertisement, it shall be necessary that the mortgage containing such power of sale has been duly recorded and, if it shall have been assigned, that all the assignments thereof have been duly recorded in the county where such mortgaged premises are situated.

Source: CCivP 1877, § 598, subdiv 3; CL 1887, § 5412, subdiv 3; RCCivP 1903, § 637, subdiv 3; RC 1919, § 2877 (3); SDC 1939 & Supp 1960, § 37.3002 (3).



§ 21-48-3 Default required before foreclosure.

21-48-3. Default required before foreclosure. To entitle any party to foreclose by advertisement, it shall be necessary that some default in a condition of such mortgage shall have accrued, by which the power to sell has become operative.

Source: CCivP 1877, § 598, subdiv 1; CL 1887, § 5412, subdiv 1; RCCivP 1903, § 637, subdiv 1; RC 1919, § 2877 (1); SDC 1939 & Supp 1960, § 37.3002 (1).



§ 21-48-4 Foreclosure not permitted after action at law to recover debt unless execution returned unsatisfied.

21-48-4. Foreclosure not permitted after action at law to recover debt unless execution returned unsatisfied. To entitle any party to foreclose by advertisement, it shall be necessary that no action or proceeding shall have been instituted at law to recover the debt then remaining secured by such mortgage, or any part thereof; or, if any action or proceeding has been instituted, that the same has been discontinued, or that an execution upon the judgment rendered therein has been returned unsatisfied, in whole or in part.

Source: CCivP 1877, § 598, subdiv 2; CL 1887, § 5412, subdiv 2; RCCivP 1903, § 637, subdiv 2; RC 1919, § 2877 (2); SDC 1939 & Supp 1960, § 37.3002 (2).



§ 21-48-5 Mortgage for installments deemed separate mortgage for each installment--Effect of redemption by installments.

21-48-5. Mortgage for installments deemed separate mortgage for each installment--Effect of redemption by installments. In cases of mortgages given to secure the payment of money by installments, each of the installments mentioned in such mortgage, after the first, shall be taken and deemed to be a separate and independent mortgage, and such mortgage, for each of such installments, may be foreclosed in the same manner, and with like effect, as if such separate mortgage were given for each subsequent installment; and a redemption of any such sale shall have like effect as if the sale for such installment had been made upon a prior, independent mortgage.

Source: CCivP 1877, § 599; CL 1887, § 5413; RCCivP 1903, § 638; RC 1919, § 2878; SDC 1939 & Supp 1960, § 37.3003.



§ 21-48-6 Publication of notice of foreclosure--Contents of notice.

21-48-6. Publication of notice of foreclosure--Contents of notice. Notice that such mortgage will be foreclosed by sale of the mortgaged premises, or some part of them, shall be given, by publishing the notice at least once each week for four successive weeks in a legal newspaper of the county where the premises intended to be sold, or some of them, are situated, if there be one in the county, and if not, in the nearest newspaper in the state. Every notice shall specify:

(1) The names of the mortgagor and mortgagee, and the assignee, if any;

(2) The date of the mortgage;

(3) The amount claimed to be due on the mortgage at the date of the notice;

(4) A description of the mortgaged premises, conforming substantially to that contained in the mortgage;

(5) The time and place of sale;

(6) A description of the default;

(7) That the mortgagor can apply for foreclosure by action pursuant to § 21-48-9;

(8) The name and address of all persons claiming a lien, encumbrance, or other recorded ownership interest in the property.
Source: CCivP 1877, §§ 600, 601; CL 1887, §§ 5414, 5415; RCCivP 1903, §§ 639, 640; RC 1919, §§ 2879, 2880; SL 1929, ch 177; SL 1931, ch 178; SDC 1939 & Supp 1960, § 37.3004; SL 2002, ch 101, § 1.



§ 21-48-6.1 Written notice of foreclosure sale required--Time--Parties.

21-48-6.1. Written notice of foreclosure sale required--Time--Parties. At least twenty-one days prior to the date set for sale, the foreclosing creditor shall serve a written copy of the notice of foreclosure sale on the mortgagor and any lien holder or encumbrancer whose interest in the property being foreclosed would be affected by the foreclosure.

Source: SL 2002, ch 101, § 3.



§ 21-48-7 Validation of prior foreclosures by receivers and personal representatives--Rights barred by no action.

21-48-7. Validation of prior foreclosures by receivers and personal representatives--Rights barred by no action. All mortgage foreclosure sales of real property by advertisement, under power of sale contained in such mortgages, made before January 1, 1992, by any receiver or personal representative, appointed by a court of competent jurisdiction, acting for and on behalf of the trust or estate for which such receiver or personal representative was appointed, or any like foreclosure made by the assignee of any such receiver or personal representative, and where such receiver or personal representative acquired title to such mortgage or mortgages by virtue of such appointment, and not by assignment, are hereby legalized, cured, and validated as fully as if such mortgage or mortgages had been assigned by the owner thereof to such receiver or personal representative, and such assignment duly acknowledged and recorded, as required by § 43-11-29, relating to power of sale in mortgages, in whom such power vests by assignment and record thereof.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1939, ch 147; SDC Supp 1960, § 65.0304-2; SL 1992, ch 307, § 11.



§ 21-48-8 Continuation of foreclosure proceedings despite changes in county boundaries or status.

21-48-8. Continuation of foreclosure proceedings despite changes in county boundaries or status. When a foreclosure has been legally and properly commenced in any county by first publication of the notice of sale it may be carried on to full completion and issue of sheriff's deed or redemption, in such county, regardless of any change which may take place in the boundaries, name, legal, or political status of such county.

Source: SL 1917, ch 8, § 1; RC 1919, § 2896; SDC 1939 & Supp 1960, § 37.3013.



§ 21-48-9 Application by mortgagor or other interested party to require foreclosure by action--Injunction against foreclosure by advertisement--Service on mortgagee.

21-48-9. Application by mortgagor or other interested party to require foreclosure by action--Injunction against foreclosure by advertisement--Service on mortgagee. If the mortgagee or the mortgagee's assignee has commenced foreclosure by advertisement, the mortgagor, the mortgagor's successor in interest, or any other person claiming a lien, encumbrance, or recorded ownership interest in the real property that is the subject of the foreclosure, may require the owner and holder of the mortgage to foreclose by action and for that purpose shall present to the court having jurisdiction thereof an application describing the mortgage and stating the applicant's interest and stating why the mortgage should be foreclosed by action without necessity of stating any reasons, and upon such application the judge of such court shall, by an order to that effect, enjoin the mortgagee or the mortgagee's assignee from foreclosing such mortgage by advertisement, and direct that all further proceedings for the foreclosure be had in the circuit court properly having jurisdiction of the subject matter. For the purpose of carrying out the provisions of this section, service may be made upon the attorney or agent of the mortgagee or assignee.

Source: SL 1883, ch 61, § 1; CL 1887, § 5411; RCCivP 1903, § 636; RC 1919, § 2876; SL 1927, ch 163; SL 1933, ch 135; SDC 1939 & Supp 1960, § 37.3001; SL 1961, ch 199; SL 2002, ch 101, § 2.



§ 21-48-10 Time and place of sale--Officer making sale.

21-48-10. Time and place of sale--Officer making sale. A sale under this chapter must be at public auction between the hours of nine o'clock in the forenoon and five o'clock in the afternoon on that day, in the county in which the premises to be sold, or some part thereof, are situated, and must be made by the sheriff of such county, or his deputy, to the highest bidder.

Source: CCivP 1877, § 602; CL 1887, § 5416; SL 1891, ch 84; RCCivP 1903, § 641; RC 1919, § 2881; SDC 1939 & Supp 1960, § 37.3005.



§ 21-48-11 Postponement of sale--Notice.

21-48-11. Postponement of sale--Notice. Such sale may be postponed, from time to time, by inserting a notice of such postponement, as soon as practicable, in the newspaper in which the original advertisement was published, and continuing such publication until the time to which such sale shall be postponed, at the expense of the party requesting such postponement.

Source: CCivP 1877, § 603; CL 1887, § 5417; RCCivP 1903, § 642; RC 1919, § 2882; SDC 1939 & Supp 1960, § 37.3005.



§ 21-48-12 Sale by parcels--Sale terminated when sufficient amount raised.

21-48-12. Sale by parcels--Sale terminated when sufficient amount raised. If the mortgaged premises consist of distinct farms, tracts, or lots, they must be sold separately, unless the same consist of platted lots having a structure partly upon each, in which case the lots must be sold as one tract; provided that whenever there be a paramount lien upon two or more lots or parcels of land not contiguous which paramount lien covers two or more of such separate lots or parcels, the separate lots or parcels may be sold in one parcel subject to such paramount lien. Except as are hereinbefore provided, no more farms, tracts, or lots must be sold than shall be necessary to satisfy the amount due on such mortgage at the date of the notice of sale, with interest, and the costs and expenses allowed by law.

Source: CCivP 1877, § 604; CL 1887, § 5418; RCCivP 1903, § 643; RC 1919, § 2883; SL 1929, ch 179; SDC 1939 & Supp 1960, § 37.3005.



§ 21-48-13 Purchase by mortgagee at sale.

21-48-13. Purchase by mortgagee at sale. The mortgagee, his assigns, or their legal representatives, may, fairly and in good faith, purchase the premises so advertised, or any part thereof, at such sale.

Source: CCivP 1877, § 605; CL 1887, § 5419; RCCivP 1903, § 644; RC 1919, § 2884; SDC 1939 & Supp 1960, § 37.3005.



§ 21-48-14 Proof of value required for deficiency judgment after purchase by mortgagee--Other purchasers unaffected--Negotiability of instruments protected.

21-48-14. Proof of value required for deficiency judgment after purchase by mortgagee--Other purchasers unaffected--Negotiability of instruments protected. When any sale of real estate has been made by a mortgagee, trustee, or other person authorized to make the same at which the mortgagee, payee, or other holder of the obligation thereby secured becomes the purchaser and takes title, either directly or indirectly, before such mortgagee, payee, or other holder of the secured obligation as aforesaid, shall be entitled to any deficiency judgment against the mortgagor, trustor, or other maker of any such obligation whose property has been so purchased, he shall first establish to the satisfaction of the court in which such action for a deficiency judgment is pending that the property covered by such mortgage sold at foreclosure sale for its true market value or more at the time of such sale, and in adjudging any such deficiency the court in arriving at the amount of such judgment shall deduct from the amount of the mortgage indebtedness remaining unsatisfied after the sale of the mortgaged property the difference between the true market value of said property at the time of such sale and the amount for which it sold, if such amount was less than the true market value at the time of sale.

This section shall not affect nor apply to the rights of other purchasers or of innocent third parties nor shall it be held to affect or defeat the negotiability of any note, bond, or other obligation secured by such mortgage, deed of trust, or other instrument.

This section shall not apply to foreclosure sales made pursuant to an order or decree of court nor to any judgment sought or rendered in any foreclosure by action nor to any sale confirmed prior to July 1, 1937.

Source: SL 1937, ch 208; SDC 1939 & Supp 1960, § 37.3007.



§ 21-48-15 Costs, disbursements and attorney fees allowed from proceeds of sale.

21-48-15. Costs, disbursements and attorney fees allowed from proceeds of sale. The party foreclosing a mortgage by advertisement shall be entitled to his costs and disbursements, including any attorney fees allowed by law, out of the proceeds of the sale.

Source: CCivP 1877, § 615; SL 1887, ch 28, § 1; CL 1887, § 5429; RCCivP 1903, § 654; RC 1919, § 2895; SDC 1939 & Supp 1960, § 37.3014.



§ 21-48-16 Surplus proceeds of sale paid to clerk of court--Notice to mortgagor and junior lien holders of deposit of surplus.

21-48-16. Surplus proceeds of sale paid to clerk of court--Notice to mortgagor and junior lien holders of deposit of surplus. It shall be the duty of every officer who conducts any such sale to apply the proceeds thereof as provided in § 21-47-18, except that the surplus, if any, shall be paid to the clerk of the circuit court and he shall give his receipt therefor. The sheriff shall forthwith give notice by mail to the mortgagor, his personal representatives or assigns, and to all persons holding junior encumbrances or liens, of the deposit of such surplus with the clerk.

Source: CCivP 1877, § 610; SL 1887, ch 27, § 1; CL 1887, § 5424; SL 1893, ch 118; RCCivP 1903, §§ 649, 664; RC 1919, § 2885; SL 1923, ch 222; SDC 1939 & Supp 1960, § 37.3006.



§ 21-48-17 Investment of surplus proceeds deposited with clerk.

21-48-17. Investment of surplus proceeds deposited with clerk. If such surplus, or any part thereof, shall remain with the clerk of said court for a term of three months without the rights thereto being fully determined, the clerk may deposit the same in some bank in said county and take an interest-bearing certificate of deposit therefor, and hold the same for the benefit of the person or persons who may be entitled thereto until the rights of the parties thereto have been fully determined.

Source: SL 1923, ch 222; SDC 1939 & Supp 1960, § 37.3006.



§ 21-48-18 Cancellation or endorsement of evidence of debt on application of proceeds of sale.

21-48-18. Cancellation or endorsement of evidence of debt on application of proceeds of sale. If the amount realized at the sale was sufficient to satisfy the mortgage debt and all other sums due at date of sale, the officer shall cancel the evidence of the debt by permanent endorsement thereon and return it to the person primarily liable thereon upon demand of such person or his attorney but if no such demand be made prior to the time deed or redemption under the foreclosure is made, the officer shall be no longer responsible for such return. If the amount realized at such sale is not sufficient to pay the sums due as aforesaid, the officer shall endorse on the evidence of the debt in permanent form, the amount of the sale and the amount remaining due on the debt, and return the evidence of the debt to the mortgagee, assignee, or other owner thereof. The officer making such endorsements shall date and sign the same.

Source: SDC 1939 & Supp 1960, § 37.3006.



§ 21-48-19 Certificate of sale given to purchaser--Contents--Execution and recording.

21-48-19. Certificate of sale given to purchaser--Contents--Execution and recording. The officer making such real estate mortgage foreclosure sale shall give to the purchaser a certificate of sale, containing:

(1) A recital of the fact of the sale, stating the time and place, and the name of the purchaser;

(2) A particular description of the real property sold;

(3) The price bid for each distinct lot or parcel;

(4) The whole price paid; which certificate must be executed and acknowledged and shall be recorded in the office of the register of deeds where the mortgage is recorded within ten days from the date of sale, and shall have the same validity and effect as a certificate of sale of real property under execution.
Source: CCivP 1877, § 606; CL 1887, § 5420; RCCivP 1903, § 645; SL 1907, ch 189; RC 1919, § 2886; SL 1925, ch 222; SDC 1939, § 37.3008; SL 1949, ch 141, § 1.



§ 21-48-20 Prior certificates validated despite delay in recording--Rights barred by no action.

21-48-20. Prior certificates validated despite delay in recording--Rights barred by no action. All certificates of mortgage foreclosure sale of real property by advertisement under power of sale recorded prior to January 1, 1992, and the records of such certificates, are hereby legalized, cured, and validated, and such certificates and the record thereof are made and declared to be in every manner and respect of like force and effect as though such certificates had been recorded within ten days from the date of sale as required by § 21-48-19.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SDC 1939, § 65.0304; SL 1992, ch 307, § 12.



§ 21-48-21 Deed given on expiration of time for redemption--Mortgagor entitled to harvest crops planted before issuance of deed.

21-48-21. Deed given on expiration of time for redemption--Mortgagor entitled to harvest crops planted before issuance of deed. If such mortgaged premises are not redeemed, the officer or his successor in office, or some other person appointed by the circuit court for that purpose, shall complete such sale, by executing a deed of the premises so sold to the original purchaser, his heirs, or assigns, or to any person who may have acquired the title and interest of such purchaser by redemption or otherwise. Whenever crops have been sown on the mortgaged premises, before the issuance of a sheriff's deed, the mortgagor shall be entitled to the crops grown thereon and the right to enter on the premises to harvest the crops after the issuance of the deed.

Source: CCivP 1877, § 609; CL 1887, § 5423; RCCivP 1903, § 648; SL 1909, ch 78; SL 1913, ch 269; RC 1919, § 2890; SDC 1939 & Supp 1960, § 37.3011; SL 1986, ch 177, § 1.



§ 21-48-22 Validation of prior proceedings on which deed issued--Time allowed for protection of existing rights.

21-48-22. Validation of prior proceedings on which deed issued--Time allowed for protection of existing rights. All proceedings of mortgage foreclosure sale of real property by advertisement, and completed by issuance of sheriff's deed prior to July 1, 1941, and which proceedings were irregular or defective, are hereby legalized, cured and validated as fully as if such foreclosure proceedings had been wholly regular and as by law provided.

The provisions of this section shall not apply to any action involving real property which was pending on July 1, 1951, or which was commenced prior to July 1, 1952, as to which a notice of the pendency of such action was recorded prior to July 1, 1952, as provided herein.

If any person has any vested right in any real property, or any part thereof, by reason of any mortgage foreclosure sale such as is referred to herein, if no action or proceeding to enforce such right was begun prior to July 1, 1952, such rights shall be forever barred; and no action or proceeding so brought shall be of any force or effect, or maintainable in any court of this state, unless, prior to July 1, 1952, there was recorded in the office of the register of deeds of the county in which the real estate affected is situated a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1951, ch 197; SDC Supp 1960, § 65.0304-1.



§ 21-48-22.1 Prior foreclosure sales validated despite defects--Rights barred by no action.

21-48-22.1. Prior foreclosure sales validated despite defects--Rights barred by no action. All mortgage foreclosure sales of real property by advertisement, under power of sale contained in such mortgages, made before January 1, 1992, the sheriff's deed thereof having been executed and delivered to the purchaser of such real property before January 1, 1975, notwithstanding any defect of notice, acknowledgment of any instrument or the recording thereof, or any other defect in the proceeding, are hereby cured, legalized, and validated as fully as if such foreclosure proceedings had been made in full compliance with all existing statutes or laws.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1975, ch 167; SL 1992, ch 307, § 13.



§ 21-48-23 Record of foreclosure sale--Affidavits and certificate recorded--Notation by register of deeds.

21-48-23. Record of foreclosure sale--Affidavits and certificate recorded--Notation by register of deeds. A record of foreclosure sale must be made as follows:

(1) An affidavit of the publication of the notice of sale and of any notice of postponement must be made by the printer or publisher of the newspaper in which such notice was published, or some person in his employ knowing the facts;

(2) An affidavit by the person foreclosing the mortgage, or his attorney, or someone knowing the facts, setting forth the facts relating to the military service status of the owner of the mortgaged premises at the time of sale which affidavit, where such may be required, may also set forth the fact of service of notice of sale upon the secretary of the treasury of the United States of America or his delegate in accordance with the provisions of subsection (c)(1) of section 7425 of the Internal Revenue Code of 1954 as amended by Public Law 89-719, known as the Federal Tax Lien Act of 1966, and as amended through January 1, 1987;

(3) An affidavit executed by the person foreclosing the mortgage, that person's attorney or someone knowing the facts, stating that the mortgagor and any person who is required to receive notice under § 21-48-6.1 have been given notice of the foreclosure and that no request for foreclosure by action has been made;

(4) Such affidavits and the certificate of sale hereinabove provided for, must be recorded at length by the register of deeds of the county in which the real property is situated in a book kept for that purpose, and such original instruments, or the records thereof, or certified copies of such records, shall be prima facie evidence of the facts therein contained;

(5) A note shall be made by the register of deeds in the margin of the record of any mortgage which has been foreclosed, showing the book and page where the evidence of such foreclosure sale is recorded.
Source: SDC 1939, § 37.3012; SL 1949, ch 141, § 2; SL 1957, ch 197; SL 1967, ch 151; SL 1987, ch 29, § 78; SL 2002, ch 101, § 4.



§ 21-48-24 Affidavits recorded to show compliance with federal acts.

21-48-24. Affidavits recorded to show compliance with federal acts. The affidavit provided for in subdivision 21-48-23(2) may be made and filed for record for the purpose of complying with the provisions of the Servicemembers Civil Relief Act of 2003, 54 Stat. 1178, 50 App. U.S.C.A. 501-48 and 560-591, as amended to January 1, 2007, and if required, for the purpose of showing compliance with the Federal Tax Lien Act, as amended to January 1, 2007. The affidavit may be made and filed for record at any time after the mortgage foreclosure sale, whether the sale was heretofore or is hereafter made.

Source: SDC 1939, § 37.3012 as added by SL 1957, ch 197; SL 1967, ch 151; SL 2007, ch 187, § 234.



§ 21-48-25 Interest vested in purchaser by recording of instruments.

21-48-25. Interest vested in purchaser by recording of instruments. A record of the instruments described in § 21-48-23 and the deed executed upon the sale of the real property, shall vest in the purchaser or person acquiring title thereto by redemption or otherwise, the same interest as a deed upon foreclosure of a real estate mortgage by action in court.

Source: CCivP 1877, § 614; CL 1887, § 5428; RCCivP 1903, § 653; RC 1919, § 2894; SDC 1939, § 37.3012; SL 1949, ch 141, § 2; SL 1957, ch 197; SL 1967, ch 151.



§ 21-48-26 Validation of sales prior to January 1, 1982--Pending proceedings.

21-48-26. Validation of sales prior to January 1, 1982--Pending proceedings. All mortgage foreclosure sales of real property by advertisement under power of sale contained in such mortgages, in which the sheriff's certificate of sale therefor was executed and recorded before January 1, 1992, in the office of the register of deeds of the county, or counties, where the real estate affected thereby is situated, are, notwithstanding any defect or irregularity therein, hereby cured, legalized, and validated.

The provisions of this section do not apply to any action or proceeding involving real property pending on July 1, 1993, or commenced prior to July 1, 1993, if a notice of the pendency of such action or proceeding was recorded prior to July 1, 1993.

If anyone has any right in any real property, or any part thereof, adversely affected by a mortgage foreclosure sale referred to in this section, and no action or proceeding to enforce such right is commenced prior to July 1, 1993, such right shall be forever barred, and no action or proceeding so brought may be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, a notice of the pendency of such action or proceeding was recorded in accordance with the provisions of chapter 15-10 in the office of the register of deeds of the county, or counties, where any real property affected thereby is situated.

Source: SL 1982, ch 175; SL 1992, ch 307, § 14.






Chapter 48A - Nonjudicial Voluntary Foreclosure

§ 21-48A-1 Voluntary foreclosure procedure--Notice.

21-48A-1. Voluntary foreclosure procedure--Notice. Upon the mutual written agreement of the mortgagor and mortgagee, a real estate mortgage may be foreclosed pursuant to this chapter by doing all of the following:

(1) The mortgagor shall convey to the mortgagee, subject to acceptance, all interest in the real property subject to the mortgage;

(2) The mortgagee shall accept the mortgagor's conveyance and waive any rights to a deficiency against the mortgagor arising from the mortgage;

(3) The mortgagee shall have immediate possession of the real property;

(4) The mortgagor and mortgagee shall file a jointly executed document with the register of deeds stating that the mortgagor and mortgagee have elected to follow the alternative voluntary foreclosure procedures pursuant to this chapter;

(5) The mortgagee shall send by certified mail a notice of the election to all junior lienholders as of the date of the conveyance under subdivision (1) of this section, determined from the records of the applicable clerk of courts and register of deeds, stating that the junior lienholders have sixty days from the date of mailing to exercise any rights of redemption. Such notice shall also include the sum necessary to redeem the premises. Such sum may include the principal debt, interest thereon at the applicable rate, and all other payments made by the mortgagee and reasonably incurred to protect the first mortgagee's mortgage, and to preserve and protect the property, including reasonable attorney's fees;

(6) On the date of the written agreement provided in this section, the mortgagee shall furnish the mortgagor a completed form in duplicate, captioned "Disclosure and Notice of Cancellation". The form shall be attached to said written agreement, shall be in conspicuous type and shall be in the following general form:
"DISCLOSURE AND NOTICE OF CANCELLATION

_________________________

(enter date of transaction)

South Dakota foreclosure law requires that you have the right to redeem your property from foreclosure. If you agree to this voluntary foreclosure you will be giving up your right to redeem your real estate.

Under foreclosure law, if your mortgage lender does not receive enough money to cover what you owe when the property is sold, you could be required to pay the deficiency. If your mortgage lender receives more money than you owe, the difference must be paid to you. If you agree to this voluntary foreclosure you will not have to pay any deficiency but you also will not be paid any excess, if any.

NOTE: There may be other advantages and disadvantages, including an effect on your income tax liability. If you have any question or doubts, you are encouraged to obtain competent advice.

You may cancel this transaction, without penalty or obligation, within five business days from the above date.

This transaction is entirely voluntary. You cannot be required to sign the attached foreclosure agreement.

This voluntary foreclosure agreement will become final unless you sign and deliver or mail this notice of cancellation to
__________________ before midnight of __________________
(name of mortgagee) (enter proper date).
I HEREBY CANCEL THIS TRANSACTION.
______________________________ _____________________________________
DATE SIGNATURE"

Source: SL 1991, ch 185, § 1.



§ 21-48A-2 Lien released upon failure of junior lienholder to redeem.

21-48A-2. Lien released upon failure of junior lienholder to redeem. A junior lienholder may redeem the real property pursuant to § 21-48A-5. If a junior lienholder fails to redeem its lien as provided in this chapter, its lien shall be released from the property.

Source: SL 1991, ch 185, § 2.



§ 21-48A-3 Possession of property by mortgagee.

21-48A-3. Possession of property by mortgagee. Until the completion of foreclosure pursuant to this chapter, the mortgagee shall possess the real property subject to liens of record at the time of the conveyance by the mortgagor. However, the lien of the mortgagee shall remain prior to liens which were junior to the mortgage at the time of conveyance by the mortgagor to the mortgagee.

Source: SL 1991, ch 185, § 3.



§ 21-48A-4 Judicial foreclosure action by junior lienholder before redemption period.

21-48A-4. Judicial foreclosure action by junior lienholder before redemption period. Any junior lien holder may commence a judicial foreclosure pursuant to chapter 21-47, if commenced before the redemption period provided in § 21-48A-1.

Source: SL 1991, ch 185, § 4.



§ 21-48A-5 Redemption of real property by junior lienholder--Quit claim deed.

21-48A-5. Redemption of real property by junior lienholder--Quit claim deed. A lienholder of record may redeem real property which has been foreclosed by a mortgagee pursuant to this chapter. The redemption shall be made pursuant to § 21-52-14. Upon payment, the mortgagee shall convey the property by quit claim deed to the redeeming junior lienholder.

Source: SL 1991, ch 185, § 5.






Chapter 49 - Short-Term Redemption Mortgages

§ 21-49-1 to 21-49-10. Repealed.

21-49-1 to 21-49-10. Repealed by SL 1977, ch 187, § 31.



§ 21-49-11 Foreclosure alternatives available on small tracts subject to chapter--Mortgages under earlier law.

21-49-11. Foreclosure alternatives available on small tracts subject to chapter--Mortgages under earlier law. Any mortgage made pursuant to this chapter on real property of an area of not more than forty acres containing therein a power of sale, upon default being made in the conditions of the mortgage, may be foreclosed as provided in chapter 21-47 or 21-48 or as provided in this chapter. Any mortgage made pursuant to §§ 21-49-1 to 21-49-10 prior to July 1, 1977 may be foreclosed as provided therein or as provided in this section.

Source: SL 1963, ch 236, § 1; SDCL, § 21-49-1; SL 1972, ch 135; SL 1977, ch 187, § 1; SL 1979, ch 157, § 1.



§ 21-49-12 Clause subjecting mortgage to chapter--Caption required--Mortgagor's right to possession of property during redemption period.

21-49-12. Clause subjecting mortgage to chapter--Caption required--Mortgagor's right to possession of property during redemption period. Any mortgage containing the following statement in printed or typed capital letters: "THE PARTIES AGREE THAT THE PROVISIONS OF THE ONE HUNDRED EIGHTY DAY REDEMPTION MORTGAGE ACT GOVERN THIS MORTGAGE," shall be subject to the provisions of this chapter. Any mortgage executed under this chapter shall be entitled in printed or typed capital letters: "MORTGAGE--ONE HUNDRED EIGHTY DAY REDEMPTION." No mortgage made pursuant to this chapter shall contain any provisions whereby the mortgagor is denied the right to possession of the mortgaged property during the redemption period as provided in this chapter.

Source: SL 1963, ch 236, § 5; SDCL, § 21-49-2; SL 1977, ch 187, § 2.



§ 21-49-13 Provisions includable in mortgage--Satisfaction of notice requirements.

21-49-13. Provisions includable in mortgage--Satisfaction of notice requirements. In particular, but without limitation, any mortgage subject to the provisions of this chapter, may contain provisions relating to:

(1) In the case of default in the payment of the principal sum of money, or any part thereof, or interest thereon at the time specified for payment thereof, or in the case of nonpayment of any taxes, assessments, or insurance as required, or of breach of any covenant or agreement contained in the mortgage, then, the total debt, principal and interest, shall at the option of the holder of the mortgage, immediately become due and payable, upon twenty days' notice to the mortgagor. The notice may be given concurrently with any notice of the mortgagor's right to cure existing defaults. Thereafter the mortgage may be foreclosed, as provided in this chapter;

(2) In the case of foreclosure, that the holder of the mortgage shall recover reasonable attorney fees and actual disbursements necessarily incurred;

(3) In the case of foreclosure, that the holder of the mortgage is authorized to appoint a receiver to take possession of the mortgaged premises, if the premises are abandoned, or to have a receiver appointed by the circuit court upon sufficient proof being established therefor;

(4) An agreement for the collection of installment payments for taxes and insurance to be held in escrow, in an account with the mortgagee, until the due dates thereof;

(5) In the case of foreclosure, and during the period of redemption, that the mortgagor assigns all his rights and interest to the rental or income of the mortgaged premises;

(6) In the case of foreclosure, that the mortgagor shall pay to the holder of the mortgage the difference between the net proceeds of sale, if less than the total debt due;

(7) If the mortgaged premises are sold without the prior consent of the mortgagee, that the entire balance owing may at the option of the mortgagee be declared immediately due and payable upon sixty days notice to the mortgagor, and the mortgage foreclosed as provided in this chapter; or

(8) That in the case of foreclosure by action, the holder of the certificate of sale may apply to the court for a reduction of the redemption period if the property has been abandoned by the mortgagor. If, after notice to the parties as the court directs, the court finds the property has been abandoned, the redemption period may be reduced. The redemption period may not be reduced to less than sixty days from the date of recording the certificate of sale.

The notice requirements of this section shall be satisfied when the notice is deposited in the United States mail, registered or certified mail, return receipt requested, and addressed to the last known address of the mortgagor.

Source: SL 1977, ch 187, § 3; SL 1981, ch 170, § 1; SL 1987, ch 29, § 30; SL 1988, ch 184, § 1.



§ 21-49-14 Forms of mortgages authorized--Address and description requirements not applicable.

21-49-14. Forms of mortgages authorized--Address and description requirements not applicable. Real estate mortgages, in any form, including but not limited to, open end mortgages, collateral real estate mortgages, renegotiated rate mortgages, shared appreciation mortgages, and variable rate mortgages are authorized under the provisions of this chapter. The provisions of § 7-9-7 shall not be applicable to proceedings under this chapter.

Source: SL 1977, ch 187, § 4; SL 1981, ch 170, § 2.



§ 21-49-15 Commencement of foreclosure or satisfaction action--Service of process on nonresident defendant--Required defendants.

21-49-15. Commencement of foreclosure or satisfaction action--Service of process on nonresident defendant--Required defendants. Any action for the foreclosure or satisfaction of mortgages under this chapter shall be commenced in the circuit court for the county where the mortgaged property, or some portion thereof, is situated. If a defendant is not a resident of the county, process may be served on him in any other county within the state. All persons having an interest in, or lien on, the mortgaged property as of the date of filing the action shall be named as defendants in the action.

Source: SL 1977, ch 187, § 5; SL 1981, ch 170, § 3.



§ 21-49-16 Service by publication.

21-49-16. Service by publication. If the defendant is a nonresident of the state, or absent or concealed, or if he is a resident of the state and after due diligence cannot be found in the state, service may be made by publication in the manner prescribed by statute or rule of court in ordinary civil actions. If any proper party defendant is deceased, service upon unknown heirs, devisees, legatees, personal representatives, creditors, and other unknown persons who might have a right of redemption from the mortgage, may be made by publication, as provided by § 15-9-9.

Source: SL 1977, ch 187, § 6.



§ 21-49-17 Joinder of other persons liable--Judgment and enforcement of judgment as against mortgagor.

21-49-17. Joinder of other persons liable--Judgment and enforcement of judgment as against mortgagor. If the mortgage debt is secured by the obligation, or other evidence of debt, of any person other than the mortgagor, the plaintiff may make such other person a party to the action, and the court may render judgment for the balance of such debt remaining unsatisfied, after a sale of the mortgaged property, as well as against such other person as against the mortgagor, and may enforce such judgment as in other cases by execution or other process.

Source: SL 1977, ch 187, § 7.



§ 21-49-18 Other recovery proceedings to be stated in complaint.

21-49-18. Other recovery proceedings to be stated in complaint. In an action for the foreclosure or satisfaction of a mortgage, the complaint shall state whether any proceedings have been had at law or otherwise for the recovery of the debt secured by such mortgage or any part thereof; and if a recovery has been had, whether any and what part thereof has been collected.

Source: SL 1977, ch 187, § 8.



§ 21-49-19 Money judgment as precluding foreclosure unless execution remains unsatisfied.

21-49-19. Money judgment as precluding foreclosure unless execution remains unsatisfied. If it appears that any judgment has been obtained in an action at law for the moneys demanded by such complaint, or any part thereof, no foreclosure proceedings shall be commenced in such case unless an execution against the property of the defendant in such judgment has been issued, and the sheriff or other officer shall have made return that the execution is unsatisfied in whole or in part, and that the defendant has no property other than property mortgaged under this chapter whereon to satisfy such execution.

Source: SL 1977, ch 187, § 9.



§ 21-49-20 Recovery proceedings not allowed pending foreclosure action.

21-49-20. Recovery proceedings not allowed pending foreclosure action. After action for foreclosure shall be commenced, and while it is pending, no proceedings at law shall be had for the recovery of the debt secured by the mortgage.

Source: SL 1977, ch 187, § 10.



§ 21-49-21 Time for defendant's answer.

21-49-21. Time for defendant's answer. A defendant in an action for foreclosure shall serve his answer to the complaint of the plaintiff within thirty days after service of the summons.

Source: SL 1977, ch 187, § 11.



§ 21-49-22 Injunction against injury to property--Duration.

21-49-22. Injunction against injury to property--Duration. The court may by injunction, on good cause shown, restrain the party in possession from doing any act to the injury of the mortgaged property during the existence of a lien or the foreclosure of a mortgage thereon, and until the expiration of the time allowed for redemption.

Source: SL 1977, ch 187, § 12.



§ 21-49-23 Judgment rendered for amount due and costs--Sale of property and delivery to purchaser--Lien priorities.

21-49-23. Judgment rendered for amount due and costs--Sale of property and delivery to purchaser--Lien priorities. In an action for foreclosure or satisfaction, a court may:

(1) Render a judgment against the mortgagor for the amount of the mortgage debt due at the time of the rendition of such judgment, and the costs of the action, including reasonable attorney fees and actual disbursements made,

(2) Order and decree a sale of the mortgaged property, or such part thereof as may be sufficient to pay the amount adjudged to be due, and costs of sale,

(3) If deemed necessary, direct in what parcels the property shall be offered, and the order in which they shall be offered and further to direct that if there be no bid for any parcel, such parcel may be sold with any other parcel, not yet sold, in one parcel; and

(4) Order and compel the delivery of possession of the property to the purchaser.

In no case under this chapter shall the possession of the property so sold be delivered to the person entitled thereto, until after the expiration of the period of redemption, subject however to the rights of any person under a valid assignment of rents, and a receiver in possession thereof. There shall be added to the amount of any such judgment all sums reasonably expended by the mortgagee for the protection and preservation of the mortgaged property or the mortgagee's interest therein. The court shall further determine the priority of any other liens, the owners of which were made a party to the action, and shall have the further power to determine the rights of subsequent liens filed after the commencement of suit.

Source: SL 1977, ch 187, § 13; SL 1981, ch 170, § 4.



§ 21-49-24 Sale by court-appointed officer--Levy not required.

21-49-24. Sale by court-appointed officer--Levy not required. Any sale of mortgaged property shall be made by a person appointed by the court, and shall be made as the court shall direct, in the county where the property, or some part is located. No levy on mortgaged property under the judgment shall be required and the officer may proceed to advertise and sell it upon receipt of the judgment without further proceedings.

Source: SL 1977, ch 187, § 14.



§ 21-49-25 Notice of sale--Contents.

21-49-25. Notice of sale--Contents. Notice of the sale of such mortgaged property shall be given by publishing it at least once a week for at least two successive weeks in a legal newspaper of general circulation in each of the counties where the property is located. Each notice shall specify:

(1) The name of the mortgagor, and any assignee;

(2) The amount claimed to be due;

(3) The date of the mortgage;

(4) A description of the property, as described in the mortgage;

(5) The time, manner and place of sale, as directed by the court; and

(6) Any other matter as ordered by the court.
Source: SL 1977, ch 187, § 15.



§ 21-49-26 Mortgagee may purchase at sale--Bid required.

21-49-26. Mortgagee may purchase at sale--Bid required. The holder of the mortgage may purchase the premises or any part thereof at the foreclosure sale if the holder bids therefor the full amount of the judgment debt, less the sum of the balances due, as of the date of sale, on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments. In no event, however, may the holder of the mortgage be required to bid a sum in excess of the debt adjudged to be due, with the costs included in the judgment upon which sale was made, and expenses of sale.

Source: SL 1977, ch 187, § 15; SL 1989, ch 191, § 3.



§ 21-49-27 Bid of less than full debt amount--Requirements--Execution for deficiency.

21-49-27. Bid of less than full debt amount--Requirements--Execution for deficiency. If the holder of the mortgage is not willing to bid the full amount of the judgment debt, and if foreclosure has been commenced by action, such holder shall establish at the time of the trial to the satisfaction of the court, the fair and reasonable value of the mortgaged premises, and the court shall determine the value less the sum of the balances due, as of the date of judgment, on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments. If the court shall find such fair and reasonable value, less the sum of the balances due, as of the date of judgment, on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments, to be less than the sum due on the mortgage with costs and disbursements, and expense of sale, the court may by such judgment authorize such holder to bid not less than the value as thus determined, less the sum of the balances due, as of the date of sale, on any prior liens or encumbrances upon the mortgaged premises, including liens or charges for real property taxes and special assessments. If foreclosure has been commenced by advertisement, the mortgagee may seek a deficiency in accordance with § 21-48-14. If foreclosure has been commenced by action and a deficiency remains after the foreclosure sale, such holder shall be entitled to a general execution for such deficiency only upon application to the court.

Source: SL 1977, ch 187, § 16; SL 1981, ch 170, § 5; SL 1989, ch 191, § 4.



§ 21-49-28 Foreclosure as complete satisfaction of debt.

21-49-28. Foreclosure as complete satisfaction of debt. Except as provided in § 21-49-27, such foreclosure shall operate as a complete satisfaction of the debt secured by a mortgage and judgment issued under this chapter.

Source: SL 1977, ch 187, § 17.



§ 21-49-29 Application of sale proceeds.

21-49-29. Application of sale proceeds. It shall be the duty of any officer who conducts any such sale to apply the proceeds in the following priority:

(1) To the payment of the expenses of sale;

(2) To the payment of the costs included in the judgment upon which sale was made;

(3) To the discharge of the debt adjudged to be due;

(4) To pay the surplus, if any, into court for the use of the defendants subject to the order of the court.
Source: SL 1977, ch 187, § 18.



§ 21-49-30 Certificate of sale to purchaser--Contents--Recording--Commencement of redemption period.

21-49-30. Certificate of sale to purchaser--Contents--Recording--Commencement of redemption period. The person making such sale shall give to the purchaser a certificate of sale, containing:

(1) A recital of the fact of the sale, stating the time, and place, and the name of the purchaser;

(2) The legal description of the property sold;

(3) The price bid for each distinct parcel; and

(4) The whole price paid.

The certificate shall be executed and acknowledged and shall be recorded in the office of the register of deeds where the property is located within twenty days from the date of sale. The period of redemption as provided in this chapter shall commence on the date that the certificate is recorded.

Source: SL 1977, ch 187, § 19.



§ 21-49-31 Redemption defined.

21-49-31. Redemption defined. Redemption as provided in this chapter is the right to repay the total amount of the judgment, and any deficiency as determined by the court, together with such additional sums as prescribed by § 21-49-34.

Source: SL 1977, ch 187, § 20.



§ 21-49-32 Waste of property restrained during redemption period.

21-49-32. Waste of property restrained during redemption period. Until the expiration of the time for redemption, the court may restrain the commission of waste on the property upon the application of the purchaser or the judgment creditor.

Source: SL 1977, ch 187, § 21.



§ 21-49-33 Right of judgment debtor and lien holders to redeem.

21-49-33. Right of judgment debtor and lien holders to redeem. The judgment debtor or successor, and the holders of any lien, legal or equitable, subsequent and junior to that from which redemption is to be made, on the property sold, or any part thereof, shall have the right to redeem from such sale during the redemption period.

Source: SL 1977, ch 187, § 22.



§ 21-49-34 Payments by persons redeeming.

21-49-34. Payments by persons redeeming. Such persons may redeem from the purchaser by paying the person making the sale the amount of the purchase price, plus any sums paid by the purchaser to protect his interest in such property in particular, but not in limitation thereof, for such items as taxes, insurance, maintenance expenses reasonably incurred to preserve the value of the mortgaged premises, or payments on a superior lien, together with interest on the total judgment at the same rate of interest as provided in the mortgage. If the purchaser also is the holder of another lien upon the property foreclosed, or part thereof, other than the mortgage upon which sale was made, which additional lien is superior to the lien of the person redeeming, the person redeeming shall likewise pay the amount of such additional lien including interest at the rate provided by the lien or at the legal rate to the date of payment.

Source: SL 1977, ch 187, § 23.



§ 21-49-35 Notice of redemption--Form--Recording.

21-49-35. Notice of redemption--Form--Recording. A written notice of redemption shall be served on the purchaser and the person making the sale by the person seeking to redeem. If such person redeem as holder of a judgment, notice shall be a certified copy thereof. If such person redeem as holder of a mortgage or other lien, notice shall be a certified copy of the record thereof, together with a certified copy of any assignment to establish his claim, and an affidavit showing the amount then actually due on the lien; and at the same time shall pay to the person making the sale the amount prescribed by § 21-49-34. If such person redeem as a successor in interest of a judgment debtor, notice shall be proof of interest in such property.

A duplicate of the notice of redemption with proof of service shall be forthwith filed for record with the register of deeds of the counties where the property is located.

Source: SL 1977, ch 187, § 24.



§ 21-49-36 Certificate of redemption--Contents.

21-49-36. Certificate of redemption--Contents. Upon such redemption, the person who made the sale shall execute and deliver to the person making redemption a certificate of redemption duly acknowledged setting forth the fact of such redemption, the amount paid, specifying the items required to be paid under the terms of this chapter and the date of such redemption.

Source: SL 1977, ch 187, § 25.



§ 21-49-37 Recording certificate of redemption.

21-49-37. Recording certificate of redemption. The certificate of redemption shall be filed for record in the office of register of deeds of the counties where the property is located.

Source: SL 1977, ch 187, § 26.



§ 21-49-38 Deed issued after short redemption or abandonment period--Maximum period.

21-49-38. Deed issued after short redemption or abandonment period--Maximum period. Unless the property is redeemed from the sale within one hundred eighty days or within sixty days if the property is abandoned, from the recording of the certificate of sale, it is the duty of the person who made the sale to execute and deliver a deed of the property sold to the purchaser, or to any person who may have acquired the title and interest of the purchaser. In no event may redemption be extended beyond the period of one hundred eighty consecutive days, computed from the date the certificate is recorded.

Source: SL 1963, ch 236, § 4; SDCL, § 21-49-9; SL 1977, ch 187, § 27; SL 1988, ch 184, § 2.



§ 21-49-39 Repealed.

21-49-39. Repealed by SL 1992, ch 148, § 27.



§ 21-49-40 Citation of chapter.

21-49-40. Citation of chapter. This chapter may be cited as the "One Hundred Eighty Day Redemption Mortgage Act."

Source: SL 1963, ch 236, § 5; SDCL, § 21-49-10; SL 1977, ch 187, § 29.






Chapter 50 - Foreclosure Of Real Estate Contracts

§ 21-50-1 Foreclosure action brought on default in executory contract.

21-50-1. Foreclosure action brought on default in executory contract. Whenever default has occurred in the performance of any of the terms and conditions of an executory contract for the sale or exchange of real property, an action may be brought in the circuit court for the county in which such property, or some part thereof, is situated for a foreclosure of all rights under such contract asserted adversely to the plaintiff in such action.

Source: SL 1913, ch 138, § 1; RC 1919, § 2914; SDC 1939 & Supp 1960, § 37.3101.



§ 21-50-2 Repealed.

21-50-2. Repealed by SL 1992, ch 157.



§ 21-50-3 Time allowed by judgment for compliance with terms of contract--Final judgment barring rights on failure to comply.

21-50-3. Time allowed by judgment for compliance with terms of contract--Final judgment barring rights on failure to comply. Upon the trial of an action under this chapter the court shall have power to and by its judgment shall fix the time within which the party or parties in default must comply with the terms of such contract on his or their part, which time shall be not less than ten days from the rendition of such judgment, and unless the parties against whom such judgment is rendered shall fully comply therewith within the time specified, such judgment shall be and become final without further order of the court, and all rights asserted under the contract sued on shall thereupon be forever barred and foreclosed.

Source: SL 1913, ch 138, § 1; RC 1919, § 2914; SDC 1939 & Supp 1960, § 37.3101.



§ 21-50-4 Costs and attorney fee awarded in judgment.

21-50-4. Costs and attorney fee awarded in judgment. Costs including a reasonable attorney fee to be fixed by the court may be awarded in such actions in the discretion of the court.

Source: SL 1913, ch 138, § 3; RC 1919, § 2916; SDC 1939 & Supp 1960, § 37.3102.



§ 21-50-5 Receipt or affidavit establishing record of compliance with judgment.

21-50-5. Receipt or affidavit establishing record of compliance with judgment. Record of compliance with the judgment must be made by filing in the office of the clerk of the court where the judgment is docketed a receipt or other satisfaction from the party or his attorney of record to whom payment or other performance is due, or by the affidavit of the party or his attorney of record from whom payment or other performance is due, showing that he has complied with the judgment and the reason that no receipt or other satisfaction is filed.

Source: SDC 1939 & Supp 1960, § 37.3101.



§ 21-50-6 Clerk's certificate as to noncompliance with judgment--Conclusive evidence of facts.

21-50-6. Clerk's certificate as to noncompliance with judgment--Conclusive evidence of facts. Unless such record of compliance with the judgment is made on or before the date fixed for such compliance in the judgment, the clerk of the court shall certify that the time for compliance with said judgment has expired and that no compliance has been made and that the same has become the final judgment of the court, which certificate may be endorsed upon or attached to the judgment, and shall be dated, signed, sealed, and filed by the clerk of the court and shall be conclusive evidence of the facts necessary to establish the judgment as final so far as the rights of subsequent purchasers and encumbrancers in good faith and for value are concerned.

Source: SDC 1939 & Supp 1960, § 37.3101.



§ 21-50-7 Remedy not exclusive.

21-50-7. Remedy not exclusive. This chapter shall not be treated or construed as exclusive of any other remedy authorized by law but as cumulative merely.

Source: SL 1913, ch 138, § 4; RC 1919, § 2917; SDC 1939 & Supp 1960, § 37.3103.






Chapter 51 - Discharge Of Recorded Liens And Real Estate Contracts

§ 21-51-1 Limitation of actions on real property contract--Contract void after fifteen years.

21-51-1. Limitation of actions on real property contract--Contract void after fifteen years. An action upon a contract or bond for the purchase or sale of real property, or for the recovery of the consideration payable thereunder must be commenced within fifteen years after the cause of action shall have accrued, or within fifteen years after the last payment thereunder shall have become due and payable, and, if not so commenced, such action shall be forever barred, and such contract or bond shall become null and void and if there be no conveyance of record from the vendor or his successor in interest to the purchaser or his successor in interest, such contract or bond shall be conclusively presumed to have been terminated, and such contract or bond shall cease to be notice of any rights of the purchaser and said period of fifteen years shall not be extended by nonresidence, legal disability or partial payment. This section shall apply to all such contracts or bonds affecting real estate in this state, both those heretofore executed and those hereafter executed.

Source: SL 1920 (SS), ch 67, § 1; SDC 1939, § 37.0902; SL 1957, ch 192.



§ 21-51-2 Judicial discharge of lien or contract permitted if holder cannot be served in state--Proof required for discharge of contract.

21-51-2. Judicial discharge of lien or contract permitted if holder cannot be served in state--Proof required for discharge of contract. The circuit court for any county in which a mortgage or other lien is filed or recorded or in which any real estate under contract or bond for purchase or sale is located, may, on application of any person having an interest in or lien upon the property affected and notice as hereinafter provided, make an order discharging such contract, bond, mortgage, or lien of record, on proof to the satisfaction of the court that the mortgage or lien has been fully paid or satisfied, and that the mortgagee, assignee, or lien holder is deceased and has no acting representative of his estate in this state or, if a domestic corporation, that it has been dissolved and has no acting officer, trustee, or receiver of its property or, if a foreign corporation that it has not complied with the laws of this state applying to foreign corporations and has no one in this state upon whom service can be made as provided by law.

In the case of real estate subject to a contract or bond for sale or purchase of the same, the proof must show that the conditions prescribed by § 21-51-1 exist.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; SDC 1939 & Supp 1960, § 37.0901.



§ 21-51-3 Petition or complaint for discharge of record--Contents and allegations required.

21-51-3. Petition or complaint for discharge of record--Contents and allegations required. Any person having an interest in or lien or encumbrance upon any property described in any instrument referred to in §§ 21-51-1 and 21-51-2 may present his application, petition, or complaint to the circuit court for the county in which the property involved or any part thereof is situated, setting forth sufficient facts to show that the instrument or record thereof is subject to the provisions of this chapter together with such other facts, exhibits, or statements as the party in interest may desire to submit. The application, petition, or complaint shall identify the instrument or record sought to be discharged by naming the parties thereto, description of the property involved, date of the instrument, and book and page of record, if any.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; Supreme Court Rule 564, 1939; SDC 1939, § 37.0903; Supreme Court Rule adopted October 20, 1947.



§ 21-51-4 Joinder of two or more applications for discharge.

21-51-4. Joinder of two or more applications for discharge. The application, petition, or complaint may join in one application, petition, or complaint two or more applications for the discharge of an expired contract, bond, mortgage, or lien of record.

Source: Supreme Court Rule adopted October 20, 1947; SDC Supp 1960, § 37.0903.



§ 21-51-5 Signature and verification of petition or complaint.

21-51-5. Signature and verification of petition or complaint. The application, petition, or complaint shall be signed by an attorney licensed to practice in this state or by the party in interest and if signed by the party in interest, it shall also be verified by him.

Source: Supreme Court Rule 564, 1939; SDC 1939, § 37.0903; Supreme Court Rule adopted October 20, 1947.



§ 21-51-6 Order fixing time for hearing on petition or complaint--Notice.

21-51-6. Order fixing time for hearing on petition or complaint--Notice. Upon the filing of the application, petition, or complaint in the office of the clerk of the court, the court shall by order fix a time and place for hearing the same and direct notice thereof to be given, which time shall be not less than thirty days from the first publication or posting of the notice as hereinafter provided.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; Supreme Court Rule 565, 1939; SDC 1939 & Supp 1960, § 37.0904.



§ 21-51-7 Publication and posting of notice of hearing.

21-51-7. Publication and posting of notice of hearing. Notice of hearing the application, petition, or complaint shall be given by publishing the same once each week for a period of three weeks preceding the hearing in some legal newspaper of the county to be designated in the order of the court as most likely to give notice to the persons interested. If no legal newspaper is published in such county, a notice shall be given by publishing the same in some legal newspaper in the state in an adjoining county and designated by the court as most likely to give notice to the persons interested and also by posting notice of such hearing at the front door of the courthouse of the county wherein the action is pending.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; Supreme Court Rule 566, 1939; SDC 1939 & Supp 1960, § 37.0905.



§ 21-51-8 Proof required on hearing--Objections to relief requested.

21-51-8. Proof required on hearing--Objections to relief requested. At the time and place of hearing, the court shall require proof of publication or publication and posting of the notice and may require such other proof as to it may seem necessary and shall hear any persons interested in the matter who may appear or file written objections against granting the relief requested.

Source: SL 1920 (SS), ch 67, § 2; Supreme Court Rule 567, 1939; SDC 1939 & Supp 1960, § 37.0906.



§ 21-51-9 Judgment discharging instrument and record--Contents and effect of judgment.

21-51-9. Judgment discharging instrument and record--Contents and effect of judgment. The court may render judgment upon the record and proof required by this chapter canceling and discharging the instrument involved and any public record thereof. The judgment shall describe the instrument and the property involved and the book and page of the record of the instrument, if any, and such judgment shall be filed, entered, and docketed by the clerk and shall thereafter have the same force and effect as any other judgment of the court.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; Supreme Court Rule 567, 1939; SDC 1939 & Supp 1960, § 37.0906.



§ 21-51-10 Recording of judgment--Effect as discharge.

21-51-10. Recording of judgment--Effect as discharge. A certified copy of the judgment may be filed in the office of any register of deeds or other public official of the state and shall have the effect of canceling or discharging said record according to the terms of said judgment and shall be of the same effect as a discharge or release of such instrument duly executed and acknowledged by the lawful holder thereof.

Source: SL 1901, ch 108; RCCivP 1903, § 880; SL 1913, ch 272, § 1; RC 1919, § 3046; SL 1920 (SS), ch 67, § 2; Supreme Court Rule 567, 1939; SDC 1939 & Supp 1960, § 37.0906.



§ 21-51-11 Remedy not exclusive.

21-51-11. Remedy not exclusive. The remedy provided by this chapter shall be cumulative and not exclusive of any other actions or remedies provided by law whereby the relief or any part thereof provided by this remedy might be obtained.

Source: SDC 1939 & Supp 1960, § 37.0907.



§ 21-51-12 Removal of counterfeit lien--Filing of action.

21-51-12. Removal of counterfeit lien--Filing of action. A person who is the purported debtor or obligor or who owns real or personal property or an interest in real or personal property and who has reason to believe that the document purporting to create a lien or a claim against the real or personal property or an interest in the real or personal property previously recorded is counterfeit pursuant to chapter 22-11, may file an action in circuit court pursuant to § 20-9-33 or 20-9-34 to have the purported lien removed. The filing of such an action does not bar the injured party from recovering damages as part of the action, in addition to fees, costs, or expenses allowed by those sections.

Source: SL 1998, ch 41, § 2.



§ 21-51-13 Counterfeit document--Vacation of judgment.

21-51-13. Counterfeit document--Vacation of judgment. A person against whom a purported judgment was rendered who has reason to believe that a document previously filed is counterfeit pursuant to § 22-11-29, may file an action in circuit court pursuant to § 20-9-34 to have the purported judgment vacated. The filing of such an action does not bar the injured party from recovering damages as part of the action, in addition to any fees, costs, or expenses allowed by that section.

Source: SL 1998, ch 41, § 4.






Chapter 52 - Redemption From Sale On Execution Or Foreclosure

§ 21-52-1 Redemption defined--Sales subject to redemption.

21-52-1. Redemption defined--Sales subject to redemption. Redemption is the right to repay the amount paid for real property or any interest thereon, sold on foreclosure of a real estate mortgage or on special or general execution against the property of a judgment debtor, or upon the foreclosure of any lien upon such real property other than a lien for taxes or special assessment.

Source: SL 1949, ch 142, § 1; SDC Supp 1960, § 37.5601.



§ 21-52-2 Waste restrained during period of redemption--Uses of property not considered waste.

21-52-2. Waste restrained during period of redemption--Uses of property not considered waste. Until the expiration of the time for redemption, the court may restrain the commission of waste on the property, by order granted with or without notice, on the application of the purchaser or the judgment creditor.

It is not waste for the person in possession of the property at the time of the sale, or entitled to possession afterwards, during the period allowed for redemption, to continue to use it in the same manner in which it was previously used, or in the ordinary course of husbandry; or to use timber or other material on the property for the necessary repair of buildings or fences thereon or fuel for his family while he occupies the property.

Source: SL 1949, ch 142, § 16; SDC Supp 1960, § 37.5616.



§ 21-52-3 Estates subject to redemption.

21-52-3. Estates subject to redemption. Only real property held in fee, or by life estate, or by leasehold extending more than two years beyond the date of sale shall be subject to redemption.

Source: SL 1949, ch 142, § 2; SDC Supp 1960, § 37.5602.



§ 21-52-4 Foreclosure and execution sales subject to redemption.

21-52-4. Foreclosure and execution sales subject to redemption. The interests in real property described in § 21-52-3, sold on foreclosure of a real estate mortgage or on special or general execution against the property of a judgment debtor, including special executions upon the foreclosure of any lien upon real property other than a lien for taxes or assessments shall be sold subject to redemption.

Source: SL 1949, ch 142, § 4; SDC Supp 1960, § 37.5604.



§ 21-52-5 Persons entitled to redeem.

21-52-5. Persons entitled to redeem. The owner, mortgagor, judgment debtor, or the successors of either, having any interest in the property sold and the holders of any lien, legal or equitable, subsequent and junior to that from which redemption is to be made, on the property sold, or any part thereof, or any share or interest therein, shall have the right to redeem from a sale of such property described in § 21-52-1, in the manner hereinafter described. Such persons are denominated redemptioners.

Source: SL 1949, ch 142, § 3; SDC Supp 1960, § 37.5603.



§ 21-52-6 Distinction between redemptioners abolished.

21-52-6. Distinction between redemptioners abolished. Except as provided in §§ 21-52-7 and 21-52-24, all distinction between owners and other redemptioners is abolished.

Source: SL 1949, ch 142, § 7; SDC Supp 1960, § 37.5607 (1).



§ 21-52-7 Owner's final right of redemption--Time allowed after expiration of other redemption periods.

21-52-7. Owner's final right of redemption--Time allowed after expiration of other redemption periods. The owner, his grantee, or successor in interest shall at all times have the final right to redeem after any and all redemptions as hereinafter provided shall have been made; and that right may be exercised by the owner, his grantee, or his successor in interest within fifteen days after the expiration of all other rights to redeem. The purpose of this section is to provide that the owner, any person to whom he has conveyed his title during the redemption period, and, in the event of his death, his successors in interest, shall possess a final right to redeem.

Source: SL 1949, ch 142, § 7; SDC Supp 1960, § 37.5607 (3).



§ 21-52-8 Action to redeem separate tract sold in combined sale--Determination of amount required for redemption.

21-52-8. Action to redeem separate tract sold in combined sale--Determination of amount required for redemption. When the property sold on foreclosure of a mortgage, or upon general or special execution, consists of two or more separate farms, tracts, lots, or parcels of land, which at the time of sale are owned by two or more separate owners, or are subject to separate liens, giving to any person the right to redeem a separate property from the sale, and the property has not been sold separately, either under the provisions of § 21-48-12, or otherwise, any person having the right to redeem one or more of the tracts so sold, but less than the whole property sold, may bring an action in the circuit court of the county wherein the lands he seeks to redeem, or a portion of them, are situated, to have a determination of the amount properly to be paid by him to redeem the properties as to which he claims the right of redemption. Such action must be commenced within six months after the date of the sale of the property. In such action there shall be named as defendants the holder of the certificate of sale, the officer making the sale, and the record owners of all the tracts sold at such foreclosure or execution sale.

Source: SL 1949, ch 142, § 15; SDC Supp 1960, § 37.5615.



§ 21-52-9 Redemptioner to redeem entire property.

21-52-9. Redemptioner to redeem entire property. No owner or lien holder shall have the right under § 21-52-8 to redeem less than the whole of the property owned by him or subject to his lien.

Source: SL 1949, ch 142, § 15; SDC Supp 1960, § 37.5615.



§ 21-52-10 Hearing and determination of amount required to redeem separate tract--Certificate of redemption--Credit on price paid at sale.

21-52-10. Hearing and determination of amount required to redeem separate tract--Certificate of redemption--Credit on price paid at sale. The court shall hear an action brought under § 21-52-8 at a regular or special term, shall have the power to extend all time of redemption pending the determination of such action, and by its decree shall determine the amount required to redeem the lands described in plaintiff's complaint; and adjudge that upon payment of such sum, a certificate of redemption shall issue to plaintiff and the amount paid by him shall be credited upon the price paid by the purchaser at foreclosure or execution sale, and the amount required to redeem the balance of the property shall be reduced accordingly.

Source: SL 1949, ch 142, § 15; SDC Supp 1960, § 37.5615.



§ 21-52-11 Minimum time allowed for redemption--Exception for short-term redemption mortgage.

21-52-11. Minimum time allowed for redemption--Exception for short-term redemption mortgage. All persons entitled to redeem shall in all cases have one year from the date of sale in which to redeem, except as to any one hundred eighty day redemption mortgage given either prior to or subsequent to July 1, 1977.

Source: SL 1949, ch 142, § 12; SDC Supp 1960, § 37.5612 (1); SL 1979, ch 157, § 2.



§ 21-52-12 Methods of extending time for redemption--Execution and recording of agreement for extension--Redemptioners affected by agreement.

21-52-12. Methods of extending time for redemption--Execution and recording of agreement for extension--Redemptioners affected by agreement. As to any redemptioner the right of redemption shall exist for one year after the sale of the property. The period of redemption herein limited may be extended in the manner described in §§ 21-52-13, 21-52-22 and 21-52-23 and may also be extended by a written agreement between the purchaser of the property at a judicial sale of the class described in § 21-52-1, and any redemptioner, provided such agreement is in writing, signed and acknowledged by the purchaser at such sale and recorded in the office of the register of deeds where the certificate of sale was recorded, within one year from the date of sale, or within such further period as may be provided by §§ 21-52-13, 21-52-22 and 21-52-23. When the time for redemption is extended by written contract as herein provided, it shall be extended in favor of all redemptioners whether they are parties to such agreement or not.

Source: SL 1949, ch 142, § 5; SDC Supp 1960, § 37.5605.



§ 21-52-13 Extension of redemption period by payment of amounts then due--Certificate of payment--Recording.

21-52-13. Extension of redemption period by payment of amounts then due--Certificate of payment--Recording. If at or prior to the expiration of one year from the date of sale, any redemptioner shall make all of the following payments:

(1) All taxes due on the land and any other sums paid by the purchaser to protect his interest in the property including the payment of insurance premiums, installments of principal or interest upon a superior lien, together with interest at the legal rate from the date of the payment of any of such sums;

(2) All interest due on the mortgage or judgment at the date of sale;

(3) Interest upon the principal of the mortgage, or the amount of the judgment, for one year from the date of sale and in addition for one year in advance, at the legal rate in the case of a judgment, and at the rate originally provided for in the mortgage before maturity in case of mortgages;

(4) All costs of foreclosure, if made by advertisement, and all costs of sale if made on general or special execution;
then the time of redemption shall be extended for an additional one year from the expiration date of the initial one-year redemption period, and such extension shall operate in favor of all redemptioners.

Such payment shall be evidenced by the certificate of the sheriff or holder of the certificate of sale, duly acknowledged, which shall be recorded in the office of the register of deeds where the certificate of sale was recorded, and such certificate, or the record thereof, or a certified copy of the record, shall be conclusive proof of such payment.

Source: SL 1949, ch 142, § 6; SDC Supp 1960, § 37.5606; SL 1981, ch 171.



§ 21-52-14 Amounts required for redemption from sale--Superior lien of purchaser included.

21-52-14. Amounts required for redemption from sale--Superior lien of purchaser included. Any redemptioner may redeem from the purchaser at any sale described in § 21-52-1, by paying to the sheriff or other person appointed by a court to make the sale, the amount of the purchase price, plus any sums paid by the purchaser to protect his interest in such property for taxes, insurance, installments of principal or interest upon a superior lien, with interest at the legal rate as specified in § 54-3-5.1 from date of sale upon the purchase price of the property, and from the date of the payment of any sum paid for taxes, insurance or installments of principal or interest on a prior lien. If the purchaser is the holder of a lien upon real property other than that under which sale was made, which is superior to the lien of the redemptioner, the redemptioner shall likewise pay the amount of the additional lien, including interest to the date of payment.

Source: SL 1949, ch 142, § 9; SDC Supp 1960, § 37.5609; SL 1983, ch 173.



§ 21-52-15 Expenses of annual assessment work on mining claims included in redemption price--Time of performing annual labor.

21-52-15. Expenses of annual assessment work on mining claims included in redemption price--Time of performing annual labor. In all redemptions from sales of unpatented mining claims under execution or mortgage foreclosure, there shall be added to the total amount otherwise required to redeem such sum or sums, if any, as may be necessarily and actually expended by the purchaser or redemptioner, after such sale and before the redemption, in performing or completing the annual assessment work, not exceeding one hundred dollars for any one claim sold.

This section shall not apply to claim or claims on which the owner or redemptioner shall himself have performed the necessary annual labor during the period above specified. It shall not be deemed necessary under this section for the purchaser to perform the annual labor on such claims until after the first day of November of each year.

Source: SL 1949, ch 142, § 17; SDC Supp 1960, § 37.5617.



§ 21-52-16 Notice of redemption served on purchaser or sheriff--Contents--Payment--Recording of notice.

21-52-16. Notice of redemption served on purchaser or sheriff--Contents--Payment--Recording of notice. A redemptioner must serve upon the purchaser from whom he seeks to redeem, or upon his successor in interest, and upon the sheriff or officer making the sale, or his successor, a written notice of redemption, and

(1) If he redeem as holder of a judgment, a copy of the judgment upon which he claims the right to redeem, certified by the clerk of courts of the county where docketed; or

(2) If he redeem as holder of a mortgage or other lien, a copy of the record thereof certified by the register of deeds, together with a certified copy of any assignment necessary to establish his claim, and an affidavit by himself or his agent, showing the amount then actually due on the lien;
and at the same time shall pay to the sheriff or other officer or the purchaser direct, or their respective successors or assigns, the amount prescribed by § 21-52-14. A duplicate of the notice of redemption with proof of the required service shall be forthwith filed for record with the register of deeds of the county in which the foreclosure or judicial sale is pending, which officer shall record the same.

Source: SL 1949, ch 142, § 10; Supreme Court Rule, Order No. 2, 1956; SDC Supp 1960, § 37.5610.



§ 21-52-17 Proof of interest not required of party of record.

21-52-17. Proof of interest not required of party of record. No person named as a mortgagor in any mortgage, or as judgment debtor in any judgment of foreclosure of a lien, or in any general or special execution, need serve upon the officer or person from whom he seeks to redeem, any proof of his interest in the real property to be redeemed.

Source: SL 1949, ch 142, § 8; SDC Supp 1960, § 37.5608 (1).



§ 21-52-18 Proof of interest required of successor in interest.

21-52-18. Proof of interest required of successor in interest. The successor in interest of any person described in § 21-52-17 must serve upon the officer or person from whom he seeks to redeem proof of his interest in such real property.

Source: SL 1949, ch 142, § 8; SDC Supp 1960, § 37.5608 (2).



§ 21-52-19 Successive redemptions by junior lien holders.

21-52-19. Successive redemptions by junior lien holders. In like manner holders of junior liens may redeem from a prior redemptioner, making payments required in § 21-52-14, and paying, in addition, the amounts of any liens senior to their own, on which successive prior redemptions have been made, including any sums advanced for taxes, insurance, and installments of principal or interest, by such senior redemptioner, if he shall have filed in the office of the register of deeds an affidavit setting forth the amounts of such advances for principal and interest, taxes and insurance. Redemptioners need not redeem in the order of priority of their liens.

Source: SL 1949, ch 142, § 11; SDC Supp 1960, § 37.5611.



§ 21-52-20 Amounts payable to junior lien holders.

21-52-20. Amounts payable to junior lien holders. No person shall be required to pay the amount of a lien junior to his own, but he shall pay to the holder of any junior lien who has made redemption the amount paid by him to make redemption, interest thereon, and any sums advanced by such junior lien holder for the protection of such real property for taxes, insurance, or installments of interest or principal on a prior lien.

Source: SL 1949, ch 142, § 11; SDC Supp 1960, § 37.5611.



§ 21-52-21 Amounts payable on partial redemptions.

21-52-21. Amounts payable on partial redemptions. If there has been a partial redemption as provided by § 21-52-13, redemptioners are not required to pay to the owner, mortgagor, or judgment creditor any sum paid by him on such partial redemption; but they are required to pay such sum to any other redemptioner, who shall have a partial redemption.

Source: SL 1949, ch 142, § 11; SDC Supp 1960, § 37.5611.



§ 21-52-22 Successive extensions of time on successive redemptions.

21-52-22. Successive extensions of time on successive redemptions. If a redemption be made less than sixty days before the right, or extended right, of redemption expires, all holders of liens junior to that under which redemption is made have sixty days from such redemption in which to redeem, even after the expiration of the full period of redemption; and the property may, as often as any party having the right to redeem is disposed, be redeemed within sixty days after the last preceding redemption. The right of redemption given by this section need not be exercised in the order of priority of liens, but may be exercised by any person having the right to redeem.

Source: SL 1949, ch 142, § 12; SDC Supp 1960, § 37.5612 (2).



§ 21-52-23 Time allowed for exercise of owner's final right of redemption.

21-52-23. Time allowed for exercise of owner's final right of redemption. After the expiration of sixty days from any redemption made under § 21-52-22, the owner may exercise his final right of redemption within fifteen days as prescribed in § 21-52-7.

Source: SL 1949, ch 142, § 12; SDC Supp 1960, § 37.5612 (3).



§ 21-52-24 Effect of sale terminated on final redemption by owner.

21-52-24. Effect of sale terminated on final redemption by owner. Where there has been full and final redemption by the owner, effect of the sale is terminated, except in case of redemption by cotenants.

Source: SL 1949, ch 142, § 7; SDC Supp 1960, § 37.5607 (2).



§ 21-52-25 Certificate of redemption issued by sheriff--Contents of certificate--Statement of amount required for further redemption.

21-52-25. Certificate of redemption issued by sheriff--Contents of certificate--Statement of amount required for further redemption. Upon making each redemption the sheriff shall execute to the person making the redemption a certificate setting forth the fact of such redemption, the amount paid by the redemptioner, including the debt for which the property was sold and any subsequent liens which the redemptioner was required under the terms of this chapter to pay, together with interest thereon, and the amounts of principal and interest, insurance, and taxes paid as required by this chapter, which certificate shall include a specific statement of the whole amount required to be paid on redemption from such redemptioner.

Source: SL 1949, ch 142, § 13; SDC Supp 1960, § 37.5613 (1).



§ 21-52-26 Certificate of final redemption.

21-52-26. Certificate of final redemption. If the debtor, his grantee, or successor in interest redeem, the sheriff must execute and deliver to him a certificate of redemption duly acknowledged, reciting the fact of such redemption.

Source: SL 1949, ch 142, § 13; SDC Supp 1960, § 37.5613 (2).



§ 21-52-27 Recording of certificates of redemption.

21-52-27. Recording of certificates of redemption. Any such certificate of redemption must be recorded in the office of the register of deeds of the county in which the property or part thereof is situated.

Source: SL 1949, ch 142, § 13; SDC Supp 1960, § 37.5613 (3).



§ 21-52-28 Redemption by cotenant--Other cotenants obligated to contribute.

21-52-28. Redemption by cotenant--Other cotenants obligated to contribute. When title to real property subject to redemption is held by cotenants one or more of such cotenants may redeem, by paying the whole sum required to effect redemption. When redemption is made by one or more cotenants, all other cotenants of the property become obligated to contribute their proportionate shares of the sum paid by the redeeming cotenants, to effect redemption.

Source: SL 1949, ch 142, § 14; SDC Supp 1960, § 37.5614 (1).



§ 21-52-29 Service of notice and demand by cotenant making redemption--Notice of foreclosure by failure to contribute.

21-52-29. Service of notice and demand by cotenant making redemption--Notice of foreclosure by failure to contribute. Cotenants making redemption shall forthwith serve upon all other cotenants notice of the fact of such redemption together with a statement of the whole amount paid to redeem and the proportionate amount each cotenant is required to pay to contribute his full share of the funds required to effect redemption, which notice shall contain a demand that such cotenant within sixty days from service of notice or within the remainder of the year of redemption, whichever is longer, pay the amount of their proportionate shares of such redemption to the cotenant who has made redemption, and a further notice that if they shall fail so to do, they shall, at the expiration of sixty days or the remainder of the year of redemption, whichever is longer, be foreclosed of all right to or interest in the common property, and the cotenant making redemption shall, as against all cotenants failing to contribute, be entitled at the expiration of such period to a sheriff's deed to the common property.

Source: SL 1949, ch 142, § 14; SDC Supp 1960, § 37.5614 (1).



§ 21-52-30 Recording and service of notice by cotenant making redemption--Constructive notice.

21-52-30. Recording and service of notice by cotenant making redemption--Constructive notice. The cotenant serving the notice required in § 21-52-29 shall forthwith record the same, with proof of service thereof, in the office of the register of deeds in the county where the judicial sale or foreclosure was made. Such notice shall be served in like manner as a summons in a civil action is served. From the date of recording such notice, all persons shall be presumed to have notice of the fact of such redemption by one or more joint owners.

Source: SL 1949, ch 142, § 14; SDC Supp 1960, § 37.5614 (2).



§ 21-52-31 Delivery and recording of certificate to cotenant making contribution.

21-52-31. Delivery and recording of certificate to cotenant making contribution. Whenever a cotenant, pursuant to the notice mentioned in § 21-52-29, shall have paid his proportionate share pursuant to such notice, the cotenant receiving such payment shall deliver to the cotenant making such payment a certificate reciting the fact of such payment and shall record a duplicate thereof in the office of the register of deeds of the county in which the foreclosure or judicial sale was made.

Source: SL 1949, ch 142, § 14; SDC Supp 1960, § 37.5614 (3).



§ 21-52-32 Restoration of estate to cotenant making contribution.

21-52-32. Restoration of estate to cotenant making contribution. A cotenant paying his proportionate share terminates as to his interest in the property the effect of the sale and he stands restored to his estate in the property sold.

Source: SL 1949, ch 142, § 14; SDC Supp 1960, § 37.5614 (4).






Chapter 53 - Actions To Foreclose Liens On Personal Property

§ 21-53-1 Liens subject to foreclosure--Jurisdiction and venue of action.

21-53-1. Liens subject to foreclosure--Jurisdiction and venue of action. An action to foreclose a lien on personal property may be maintained by any person having a lien thereon by common law, statute, or contract. The action may be maintained in any court which would have jurisdiction of the amount secured by the lien, and in the county where the personal property or some part thereof is located, or in the county of the residence of the owner of such property.

Source: CCivP 1877, §§ 674, 675; CL 1887, §§ 5496, 5497; RCCivP 1903, §§ 743, 744; RC 1919, §§ 2919, 2920; SDC 1939 & Supp 1960, § 37.3301.



§ 21-53-2 Description of lien in judgment--Directions for sale of property.

21-53-2. Description of lien in judgment--Directions for sale of property. A judgment in favor of the plaintiff must specify the amount and nature of the lien and direct a sale of the property, or sufficient thereof if the same is divisible conveniently, to satisfy the judgment and costs. It shall direct sale by the sheriff or other proper officer of the court in like manner as when the sheriff sells property under execution, and the application by him of the proceeds of the sale, less his fees and expenses, to the payment of the judgment and costs.

Source: CCivP 1877, § 674; CL 1887, § 5496; RCCivP 1903, § 743; RC 1919, § 2919; SDC 1939 & Supp 1960, § 37.3301.



§ 21-53-3 Provisions in judgment for payment and safekeeping of surplus.

21-53-3. Provisions in judgment for payment and safekeeping of surplus. The judgment must also provide for the payment of any surplus to the owner of the property, or other person shown to be legally entitled thereto, and for the safekeeping of such surplus, until it is claimed by and paid to the person entitled thereto.

Source: CCivP 1877, § 674; CL 1887, § 5496; RCCivP 1903, § 743; RC 1919, § 2919; SDC 1939 & Supp 1960, § 37.3301.



§ 21-53-4 Remedy cumulative as to other remedies.

21-53-4. Remedy cumulative as to other remedies. This remedy shall be cumulative to any other existing right or remedy to foreclose or enforce a lien on personal property.

Source: CCivP 1877, § 675; CL 1887, § 5497; RCCivP 1903, § 744; RC 1919, § 2920; SDC 1939 & Supp 1960, § 37.3301.






Chapter 54 - Foreclosure Of Personal Property Liens And Pledges By Advertisement

§ 21-54-1 Remedy available where no other summary procedure provided.

21-54-1. Remedy available where no other summary procedure provided. In all cases where no other procedure is provided for summary foreclosure of any personal property lien, or pledge, the same may be foreclosed as hereinafter provided in this chapter.

Source: SDC 1939 & Supp 1960, § 37.3401.



§ 21-54-2 Pledges foreclosed in manner prescribed by contract--Chapter applicable if procedure not prescribed.

21-54-2. Pledges foreclosed in manner prescribed by contract--Chapter applicable if procedure not prescribed. Pledges may be foreclosed in the manner prescribed in the contract of pledge; or if no manner is prescribed, or the manner prescribed is insufficient, the provisions of this chapter shall apply so far as consistent with the contract of pledge and the law of this state.

Source: SDC 1939 & Supp 1960, § 37.3409.



§ 21-54-3 Owner's affidavit of defense to summary foreclosure--Injunction requiring foreclosure by action--Costs taxed if defense not established.

21-54-3. Owner's affidavit of defense to summary foreclosure--Injunction requiring foreclosure by action--Costs taxed if defense not established. In all cases where foreclosure of any personal property lien except conditional sales contracts has been commenced by summary proceedings, the property owner or any person claiming right of possession or any other encumbrancer, may at any time before the sale of the property under such summary proceedings present to the circuit judge and file in the office of the clerk of courts for any county where such summary proceeding is pending, an affidavit stating that he has a defense to such foreclosure and desires to have the same conducted by court procedure. Thereupon the circuit judge shall issue an injunctional order directed to the lien holder and any agent conducting the proceeding, enjoining further summary procedure and requiring foreclosure of the lien in court. The order may be enforced the same as any other injunction of the court. If the defense shall not be established the costs incurred in the summary proceedings may be taxed as additional costs in the court proceeding against the party asserting the defense.

Source: SDC 1939 & Supp 1960, § 37.3410.



§ 21-54-4 Affidavit of lien recorded if lien not previously recorded.

21-54-4. Affidavit of lien recorded if lien not previously recorded. If any lien or pledge sought to be foreclosed under this chapter is not duly on file or of record in the office of the register of deeds of the county in which the foreclosure is to be conducted, the person desiring to foreclose such lien must first file in the office of such register of deeds a sworn statement of the lien as required in Title 44 for giving notice of lien claims.

Source: SDC 1939 & Supp 1960, § 37.3402.



§ 21-54-5 Notice of sale issued--Contents.

21-54-5. Notice of sale issued--Contents. The person desiring to foreclose such lien, shall issue a notice of sale, signed by himself, agent, or attorney, and stating:

(1) The names and addresses of the owner of the property and of all lien claimants, as shown by the files of the register of deeds of the county where the foreclosure is to be conducted and also those otherwise known to the lien claimant;

(2) A description of the property sufficient for identification of it;

(3) The location of the property;

(4) Statement of the grounds on which the lien is claimed, and reference to its filing in the office of register of deeds;

(5) The nature of the default under which foreclosure is sought;

(6) The amount claimed to be due at the date of the notice;

(7) The time and place of sale.
Source: Supreme Court Rule 593, 1939; SDC 1939 & Supp 1960, § 37.3405.



§ 21-54-6 Service of notice of sale--Mailing, publication and posting.

21-54-6. Service of notice of sale--Mailing, publication and posting. Notice of the sale shall be given by mailing copies of the same to the property owner and all other lien claimants at their addresses as shown by the notice of sale and by publishing such notice for at least one issue in a legal newspaper published in the county nearest the place of sale, or if no such newspaper is published in the county, by mailing and posting one copy of the notice on the bulletin board at the front door of the courthouse, or if there be no courthouse, at the place where circuit court was last held in the county, all to be done at least ten days before the date fixed for the sale.

Source: SL 1929, ch 174; SDC 1939 & Supp 1960, § 37.3406.



§ 21-54-7 Place of sale--Notice of public access.

21-54-7. Place of sale--Notice of public access. Foreclosures under this chapter may be held at any public place in any of the municipalities or villages of the county in which the foreclosure is to be held, but in case of heavy or bulky articles or materials which cannot be conveniently or practicably moved, the sale may be held where they are located provided the public is afforded free right of access for inspection and bidding. In such cases notice of all such facts and definite description of the place, and reason for holding the sale there and of the public's right of access must be stated in the notice of sale.

Source: SDC 1939 & Supp 1960, § 37.3404; SL 1992, ch 60, § 2.



§ 21-54-8 Time of sale--Adjournment to following day.

21-54-8. Time of sale--Adjournment to following day. Any foreclosure sale under this chapter may be held on any day of the week except Sunday or other legal holiday and shall be held between the hours of ten o'clock in the forenoon and five o'clock in the afternoon, except that when a sale has been commenced and cannot be completed by five o'clock it may be continued for another hour on the same day and if not then completed, adjourned until ten o'clock on the following day, and so continuing until completed.

Source: SDC 1939 & Supp 1960, § 37.3403.



§ 21-54-9 Sale of property in parts--Order of sale--Termination when sufficient amount raised.

21-54-9. Sale of property in parts--Order of sale--Termination when sufficient amount raised. If the property is conveniently and practicably divisible, the owner or any other lien holder may require it to be sold in parts and direct the order of such sale. In such cases the owner shall have the preference right to direct the order of sale, and the other lien holders shall have such preference in order of their respective priorities, if those preceding shall have failed to exercise such right.

If it is sold in parts, no more of the property shall be sold than is necessary to satisfy the lien and the costs and expenses of the proceedings.

Source: SDC 1939 & Supp 1960, § 37.3407.



§ 21-54-10 Sale at auction to highest bidder--Purchase by lien holder.

21-54-10. Sale at auction to highest bidder--Purchase by lien holder. The sale shall be made at public auction to the highest bidder for cash. The lien holder may bid and purchase and have the amount of his bid credited on his lien.

Source: SDC 1939 & Supp 1960, § 37.3407.



§ 21-54-11 Purchaser's title absolute and beyond redemption--Certificate or bill of sale--Evidence sufficient for registration of title.

21-54-11. Purchaser's title absolute and beyond redemption--Certificate or bill of sale--Evidence sufficient for registration of title. The title of a purchaser at any such sale shall be absolute and beyond redemption and it may be evidenced by a certificate or bill of sale from the party making the sale or from the report of sale as filed, and the report of sale shall be prima facie evidence of its contents. In the case of motor vehicles or other articles of which public registry of title is required by law, any such evidence of conveyance shall be sufficient to require registration of such vehicles or articles and for the issue of new title or other certificate accordingly.

Source: SDC 1939 & Supp 1960, § 37.3408.



§ 21-54-12 Surplus paid to owner or clerk of courts.

21-54-12. Surplus paid to owner or clerk of courts. If there be any surplus it may be paid direct to the person entitled thereto and his receipt taken and filed with the report, or it may be paid into the office of the clerk of courts of the county for the benefit of the persons entitled thereto and receipt of such clerk taken and filed with the report of the sale.

Source: SDC 1939 & Supp 1960, § 37.3408.



§ 21-54-13 Civil action for deficiency.

21-54-13. Civil action for deficiency. If there be any deficiency, the lien claimant may recover therefor by civil action or otherwise as his rights may appear.

Source: SDC 1939 & Supp 1960, § 37.3408.



§ 21-54-14 Report of proceedings--Contents and time of filing.

21-54-14. Report of proceedings--Contents and time of filing. The lien holder, or his agent, or attorney duly authorized shall make a sworn report of the proceedings showing:

(1) Proof by affidavits of giving notice of the sale as required by this chapter, including a copy of the notice;

(2) An account of the sale, showing the items sold, amounts bid and paid, and, names and addresses of the purchasers;

(3) The amount due on the lien, together with the costs and disbursements of the sale and the surplus or deficiency remaining, if any.

The report of the sale shall be filed in the office of the register of deeds of the county within five days after the sale.

Source: SDC 1939 & Supp 1960, § 37.3408.



§ 21-54-15 Sale of abandoned mobile or manufactured home by real property owner--Notice to mobile or manufactured home owner of intent to sell.

21-54-15. Sale of abandoned mobile or manufactured home by real property owner--Notice to mobile or manufactured home owner of intent to sell. If a mobile home or manufactured home as defined in chapter 32-7A has been abandoned and left on leased real property, the owner of real property may sell the mobile home or manufactured home under the provisions of this chapter. A mobile home or manufactured home is considered abandoned if the owner of the mobile home or manufactured home has not removed the home from the real property owner's land within thirty days of the court issuing a writ of possession as provided in chapter 21-16. Upon issuance of the writ of possession by the court, the owner of real property shall give the owner of the mobile home or manufactured home and any lienholder with a lien properly noted pursuant to chapter 32-3, written notice of intent to sell the home pursuant to this chapter if the home is not removed from the real property owner's property within thirty days. The notice shall be sent to the owner of the mobile home or manufactured home at the owner's last known address. The Department of Revenue shall promulgate rules pursuant to chapter 1-26 to prescribe a form for the written notice. Any written notice shall be sent by certified mail. The sale is subject to any taxes owed on the home and unpaid lot rent but such unpaid lot rent lien may not exceed two month's lot rent at the price previously agreed to by the owner of real property and owner of the mobile home or manufactured home.

Source: SL 2007, ch 140, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-54-16 Notice to county treasurer of intent to sell.

21-54-16. Notice to county treasurer of intent to sell. After the owner of the abandoned mobile home or manufactured home has been provided thirty days written notice, and before the owner of real property proceeds with the sale of the abandoned mobile home or manufactured home, the owner of the real property shall provide written notice of intent to sell the abandoned property to the county treasurer where the home is located. The Department of Revenue shall promulgate rules pursuant to chapter 1-26 to prescribe a form for the written notice. If the treasurer has not issued a distress warrant and informed the owner of real property of such issuance within thirty days of the notice required by this section or the mobile home or manufactured home has not been removed by its owner or any lien holder within thirty days of the notice provided by § 21-54-15, the owner of real property may proceed with the sale pursuant to this chapter.

Source: SL 2007, ch 140, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-54-17 Disposition of abandoned mobile home or manufactured home that fails to sell--Abandoned title.

21-54-17. Disposition of abandoned mobile home or manufactured home that fails to sell--Abandoned title. If an abandoned mobile home or manufactured home fails to sell at a sale held pursuant to this chapter, title to the mobile home or manufactured home is irrevocably vested with the owner of the real property. The owner of the real property on which the mobile home or manufactured home resides, may obtain an abandoned title without payment or obligation to pay any taxes owed on the home or any lien on the home at the time of acquisition. However, if the owner of the real property intends any use of the abandoned mobile home or manufactured home other than disposal, the owner of the real property may obtain an abandoned title after paying any taxes owed on the home. The department shall promulgate rules pursuant to chapter 1-26 to prescribe a form that shall be used to apply for the abandoned title.

Source: SL 2007, ch 140, § 3.



§ 21-54-18 Permit to move abandoned mobile home or manufactured home.

21-54-18. Permit to move abandoned mobile home or manufactured home. If an owner of the real property obtains a title to a mobile home or manufactured home pursuant to § 21-54-17, the owner of the real property shall obtain a permit pursuant to § 32-5-16.3 to move the abandoned mobile home or manufactured home. If the owner of the real property files an affidavit with the county treasurer stating that the owner is going to move the abandoned mobile home or manufactured home for the sole purpose of disposal, the county treasurer shall issue the permit provided by § 32-5-16.3 without receiving payment of the current year's taxes. The Department of Revenue shall promulgate rules pursuant to chapter 1-26 to prescribe a form for the affidavit.

Source: SL 2007, ch 140, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 21-54-19 Abatement of taxes owed on abandoned mobile home or manufactured home.

21-54-19. Abatement of taxes owed on abandoned mobile home or manufactured home. The county treasurer shall deliver the affidavit filed pursuant to § 21-54-18 to the board of county commissioners after issuance of the permit. Upon receipt of the affidavit, the board of county commissioners shall abate any taxes owed on the mobile home or manufactured home.

Source: SL 2007, ch 140, § 5.



§ 21-54-20 Voluntary transfer of title to mobile home or manufactured home to real property owner for disposal--Affidavit--Permit--Surrender of title to county treasurer.

21-54-20. Voluntary transfer of title to mobile home or manufactured home to real property owner for disposal--Affidavit--Permit--Surrender of title to county treasurer. An owner of an unencumbered, except for taxes owed, mobile home or manufactured home may voluntarily transfer title of the mobile home or manufactured home, for the sole purpose of disposal, to the owner of the real property upon which the mobile home or manufactured home is located. The treasurer shall issue a title to the owner of the real property on which the mobile home or manufactured home is located, without payment or obligation to pay any taxes owed on the home at the time of acquisition.

Prior to disposal, the owner of the real property shall submit an affidavit for disposal of the mobile home or manufactured home, and the properly endorsed title, to the county treasurer verifying that title was transferred for disposal purposes only and that no consideration was exchanged.

If the owner of the real property is moving the mobile home or manufactured home as part of the disposal process, the county treasurer shall issue the permit provided by § 32-5-16.3 to move the mobile home or manufactured home for disposal purposes without receiving payment of taxes owed on the mobile home or manufactured home.

The owner of the real property has ninety days from the date of the affidavit to dispose of the mobile home or manufactured home and to surrender the title to the county treasurer. The county treasurer may allow an additional sixty days for disposal upon request by the owner of the mobile home or manufactured home upon good cause shown for such additional days. If the title is not timely surrendered to the county treasurer, the owner of the real property is liable for all taxes owed on the mobile home or manufactured home.

The Department of Revenue shall prescribe the form for the affidavit required by this section.

Source: SL 2015, ch 125, § 1.



§ 21-54-21 Abatement of taxes on mobile home or manufactured home upon filing of affidavit and surrender of title.

21-54-21. Abatement of taxes on mobile home or manufactured home upon filing of affidavit and surrender of title. The county treasurer shall deliver the affidavit filed pursuant to § 21-54-20 to the board of county commissioners after issuance of the permit. Upon receipt of the affidavit, the board of county commissioners shall abate any taxes owed on the mobile home or manufactured home pursuant to the provisions of § 21-54-19. However, if the owner of the real property failed to timely surrender the title to the county treasurer, the board may not abate any taxes owed on the mobile home or manufactured home.

Source: SL 2015, ch 125, § 2.






Chapter 55 - Actions For Wrongful Life Prohibited

§ 21-55-1 Action or damages for conception or birth prohibited--"Conception" defined.

21-55-1. Action or damages for conception or birth prohibited--"Conception" defined. There shall be no cause of action or award of damages on behalf of any person based on the claim of that person that, but for the conduct of another, he would not have been conceived or, once conceived, would not have been permitted to have been born alive. The term "conception," as used in this section, means the fertilization of a human ovum by a human sperm, which occurs when the sperm has penetrated the cell membrane of the ovum.

Source: SL 1981, ch 172, § 1.



§ 21-55-2 Action or damages for birth of another prohibited.

21-55-2. Action or damages for birth of another prohibited. There shall be no cause of action or award of damages on behalf of any person based on the claim that, but for the conduct of another, a person would not have been permitted to have been born alive.

Source: SL 1981, ch 172, § 2.



§ 21-55-3 Consideration of failure to prevent live birth restricted in actions.

21-55-3. Consideration of failure to prevent live birth restricted in actions. The failure or the refusal of any person to prevent the live birth of a person may not be considered in awarding damages or in imposing a penalty in any action. The failure or the refusal of any person to prevent the live birth of a person is not a defense in any action.

Source: SL 1981, ch 172, § 3.



§ 21-55-4 Limited effect of chapter.

21-55-4. Limited effect of chapter. The provisions of this chapter do not prohibit a cause of action or the awarding of damages, except as specifically provided in this chapter, by or on behalf of any person based on the claim that a person is liable for injury caused by such person's willful acts or caused by such person's want of ordinary care or skill.

Source: SL 1981, ch 172, § 4.






Chapter 56 - General Provisions

§ 21-56-1 Time and place of hearing--Fixing by judge or clerk.

21-56-1. Time and place of hearing--Fixing by judge or clerk. Wherever a provision is made in this title for the fixing of a time and place of hearing or the issuance of a notice, a judge or clerk of courts may fix the time and place for the hearing. The notice may be signed by the judge, the clerk of courts, or the attorney for the petitioner.

Source: SL 1982, ch 174, § 1; SL 2006, ch 243, § 8.






Chapter 57 - Recovery Of Damages For Instruments Not Paid Upon Presentment

§ 21-57-1 Liability for dishonored checks, drafts, or orders--Minimum and maximum amounts--Court costs and interest--Satisfaction.

21-57-1. Liability for dishonored checks, drafts, or orders--Minimum and maximum amounts--Court costs and interest--Satisfaction. In any civil action brought for the purpose of collecting a check, draft, or order of payment, any person who makes, draws, or issues any check, draft, or order of payment that is dishonored and is not paid within thirty days after mailing of a notice of dishonor sent in compliance with §§ 21-57-4 and 21-57-5 is liable to the holder or assignee for collection for an amount equal to three times the face amount of the check. However, in no case, including any combination pursuant to § 21-57-6, may the liability for damages be less than one hundred dollars nor greater than two hundred dollars. The maker, drawer, or issuer is also liable to the holder or assignee for allowable court costs, filing fees, and interest computed at the legal rate from the date of the check, draft, or order that payment was issued. Subsequent to the commencement of an action as provided for in this section, but prior to the court hearing, the maker, drawer, or issuer may tender to the holder or assignee, as satisfaction of the claim, an amount of money equal to the face amount of the check together with the returned check fee as provided for under § 57A-3-421 together with accrued interest and incurred court costs.

Source: SL 1999, ch 112, § 1.



§ 21-57-2 Final judgment required before liability asserted.

21-57-2. Final judgment required before liability asserted. No holder or assignee for collection may assert that any maker, drawer, or issuer has any liability pursuant to § 21-57-1 unless such liability has been determined by entry of a final judgment by a court of competent jurisdiction.

Source: SL 1999, ch 112, § 2.



§ 21-57-3 No liability in certain circumstances.

21-57-3. No liability in certain circumstances. The maker, drawer, or issuer is not liable for the damages and costs specified in § 21-57-1 if:

(1) The account contained sufficient funds or credit to cover the check, draft, or order at the time the check, draft, or order was issued, plus all other checks, drafts, and orders on the account then outstanding and unpaid; or

(2) The check, draft, or order was not paid because a paycheck, deposited in the account in an amount sufficient to cover the check, draft, or order, was not paid upon presentation; or

(3) Funds sufficient to cover the check, draft, or order were garnished, attached, or setoff and the maker, drawer, or issuer had no notice of such garnishment, attachment, or setoff at the time the check, draft, or order was issued; or

(4) The maker of the check, draft, or order was not competent or of full age to enter into a legal contractual obligation at the time the check, draft, or order was issued; or

(5) The making of the check, draft, or order was induced by fraud or duress; or

(6) The transaction which gave rise to the obligation for which the check, draft, or order was given lacked consideration or was illegal.
Source: SL 1999, ch 112, § 3.



§ 21-57-4 Notice of dishonor--Writing--Service.

21-57-4. Notice of dishonor--Writing--Service. Notice that a check, draft, or order has not been paid upon presentment shall be in writing and given in person and receipted for, or by personal service, or by depositing the notice by certified mail, return receipt requested and postage prepaid, in the United States mail and addressed to such person at the address shown on the check or at the most recent address known to the sender. If the notice is mailed and not returned as undeliverable by the United States Postal Service, notice shall be conclusively presumed to have been given on the date of mailing. For the purposes of this section, the term, undeliverable, does not include unclaimed or refused.

Source: SL 1999, ch 112, § 4.



§ 21-57-5 Notice of dishonor--Information required.

21-57-5. Notice of dishonor--Information required. The notice given pursuant to § 21-57-4 shall include the following information regarding the unpaid check, draft, or order:

(1) The date the check, draft, or order was issued;

(2) The name of the bank, depository, person, firm, or corporation on which it was drawn;

(3) The name of the payee;

(4) The face amount;

(5) A statement of total amount claimed, which shall be itemized and may not exceed the amount permitted pursuant to 21-57-1;

(6) A statement that the maker has thirty days from the date notice was given to make payment in full of the total amount claimed; and

(7) A statement that, if the total amount is not paid within thirty days after the date notice was given, the maker is liable in a civil action for three times the face amount of the check but not less than one hundred dollars nor greater than two hundred dollars and that, in such civil action, the court may award court costs to the payee, holder, or assignee for collection.
Source: SL 1999, ch 112, § 5.



§ 21-57-6 Instruments and actions for recovery may be combined--Venue.

21-57-6. Instruments and actions for recovery may be combined--Venue. If the same person is the maker, drawer, or issuer of two or more checks, drafts, or orders, such instruments may be combined. An action for their recovery pursuant to § 21-57-1 may be brought in any county in which one of the dishonored checks, drafts, or orders were issued or in the county in which the check writer resides. A cause of action under this section may be brought in small claims court, if the amount of the demand does not exceed the jurisdiction of that court, or in any other appropriate court.

Source: SL 1999, ch 112, § 6.



§ 21-57-7 Criminal prosecution not precluded.

21-57-7. Criminal prosecution not precluded. Nothing in §§ 21-57-1 to 21-57-7, inclusive, prevents the criminal prosecution of the person who makes, draws, or issues a dishonored check, draft, or order.

Source: SL 1999, ch 112, § 7.






Chapter 58 - Limited Liability For Manufacture, Distribution Or Sale Of Firearms

§ 21-58-1 Legislative findings as to firearms.

21-58-1. Legislative findings as to firearms. The Legislature finds that the unlawful use of firearms, rather than their lawful manufacture, distribution, or sale, is the proximate cause of any injury arising from their unlawful use.

Source: SL 1999, ch 116, § 1.



§ 21-58-2 Firearms manufacturers, distributors, and sellers not liable for injury caused by firearms.

21-58-2. Firearms manufacturers, distributors, and sellers not liable for injury caused by firearms. No firearm manufacturer, distributor, or seller who lawfully manufactures, distributes, or sells a firearm is liable to any person or entity, or to the estate, successors, or survivors of either, for any injury suffered, including wrongful death and property damage, because of the use of such firearm by another.

Source: SL 1999, ch 116, § 2.



§ 21-58-3 Associations of licensed firearms importers, manufacturers, or dealers not liable for injury caused by firearms.

21-58-3. Associations of licensed firearms importers, manufacturers, or dealers not liable for injury caused by firearms. No association of persons who hold licenses under Section 923 of Chapter 44 of Title 18, United States Code, as in effect on January 1, 1999, is liable to any person or entity, or to the estate, successors, or survivors of either, for any injury suffered, including wrongful death and property damage, because of the use of a firearm sold or manufactured by any licensee who is a member of such association.

Source: SL 1999, ch 116, § 3.



§ 21-58-4 No limitation on liability for certain actions--Firearm's potential to cause injury not a defective condition.

21-58-4. No limitation on liability for certain actions--Firearm's potential to cause injury not a defective condition. The provisions of §§ 21-58-1 to 21-58-4, inclusive, do not apply to actions for deceit, breach of contract, or expressed or implied warranties, or for injuries resulting from failure of firearms to operate in a normal or usual manner due to defects or negligence in design or manufacture. The provisions of §§ 21-58-1 to 21-58-4, inclusive, do not apply to actions arising from the unlawful sale or transfer of firearms, or to instances where the transferor knew, or should have known, that the recipient would engage in the unlawful sale or transfer of the firearm, or would use, or purposely allow the use of, the firearm in an unlawful, negligent, or improper fashion.

For purposes of this section, the potential of a firearm to cause serious injury, damage, or death as a result of normal function does not constitute a defective condition of the product. A firearm may not be deemed defective on the basis of its potential to cause serious injury, damage, or death when discharged.

Source: SL 1999, ch 116, § 4.






Chapter 59 - Limited Liability For Year 2000 Litigation [Repealed]

§ 21-59-1 to 21-59-3. Repealed by SL 2009, ch 112, §§ 1 to 3.

21-59-1 to 21-59-3. Repealed by SL 2009, ch 112, §§ 1 to 3.






Chapter 60 - Action For Destruction Of Field Crops, Animals And Organisms

§ 21-60-1 Destruction of field crops, animals, or organisms prohibited--Liability--Exceptions.

21-60-1. Destruction of field crops, animals, or organisms prohibited--Liability--Exceptions. No person other than the owner may, willfully and knowingly, damage or destroy any field crop, animal, or organism product that is grown for personal or commercial purposes, or for testing or research purposes, in the context of a product development program in conjunction or coordination with a private research facility or a university or any federal, state, or local government agency. Any person who violates this provision is liable for twice the value of the crop, animal, or organism damaged or destroyed. However, this section does not apply to crops, animals, or organism damaged or destroyed by emergency vehicles and personnel acting in a reasonable and prudent manner.

Source: SL 2001, ch 110, § 1.



§ 21-60-2 Calculation of damages.

21-60-2. Calculation of damages. In awarding damages under this chapter, the court shall consider the market value of the crop, animal, or organism prior to damage or destruction, and production, research, testing, replacement, and development costs directly related to the crop, animal, or organism that has been damaged or destroyed as part of the value.

Source: SL 2001, ch 110, § 2.



§ 21-60-3 Limitation on damages.

21-60-3. Limitation on damages. Damages available under this chapter are limited to twice the market value of the crop, animal, or organism prior to damage or destruction plus twice the actual damages involving production, research, testing, replacement, and development costs directly related to the crop, animal, or organism that has been damaged or destroyed.

Source: SL 2001, ch 110, § 3.






Chapter 61 - Commonsense Consumption

§ 21-61-1 Definition of terms.

21-61-1. Definition of terms. Terms used in this chapter mean:

(1) "Livestock," cattle, bison, swine, sheep, goats, horses, ratites, and captive cervidae;

(2) "Livestock producer," any producer of livestock;

(3) "Long-term consumption," the cumulative effect of the consumption of any qualified product and not the effect of a single instance of consumption;

(4) "Qualified product," any food or drink as defined in section 201(f) of the Federal Food Drug and Cosmetic Act (21 U.S.C. § 321(f)), in effect as of January 1, 2004, and specifically including meat and meat products from livestock;

(5) "Seller," any person or entity lawfully engaged in the business of marketing, distributing, advertising, or selling a qualified product;

(6) "Trade association," any association or business organization that is not operated for profit, if two or more members are manufacturers, marketers, distributors, livestock producers, advertisers, or sellers of a qualified product.
Source: SL 2004, ch 146, § 1.



§ 21-61-2 Prohibition on recovery based on claims of weight gain, obesity, or health condition resulting from long-term consumption of qualified product.

21-61-2. Prohibition on recovery based on claims of weight gain, obesity, or health condition resulting from long-term consumption of qualified product. No manufacturer, seller, trade association, livestock producer, or retailer of a qualified product is subject to civil liability for injury or death in any case in which liability is based on the individual's weight gain, obesity, or a health condition related to weight gain or obesity, and the weight gain, obesity, or health condition results from the individual's long-term consumption of a qualified product.

Source: SL 2004, ch 146, § 2.



§ 21-61-3 Application of chapter to pending claims.

21-61-3. Application of chapter to pending claims. Any civil action regarding a claim as set forth in § 21-61-2 that is governed by the laws of South Dakota and that is pending on the date of the enactment of this chapter shall be subject to the terms of this chapter.

Source: SL 2004, ch 146, § 3.



§ 21-61-4 Short title of chapter.

21-61-4. Short title of chapter. This chapter may be cited as the Commonsense Consumption Act.

Source: SL 2004, ch 146, § 4.






Chapter 62 - Prisoners' Actions

§ 21-62-1 Prisoner defined.

21-62-1. Prisoner defined. For the purposes of this chapter, the term, prisoner, means any person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for violations of criminal law or the terms of parole, probation, pretrial release, or diversionary program.

Source: SL 2010, ch 112, § 1.



§ 21-62-2 Exhaustion of administrative remedies or grievance procedures.

21-62-2. Exhaustion of administrative remedies or grievance procedures. No civil action may be brought by any prisoner confined to any jail, prison, or other correctional facility until such administrative remedies or grievance procedures as are available are exhausted. Compliance with this section does not toll any applicable statutory notice period or statute of limitations.

Source: SL 2010, ch 112, § 2.



§ 21-62-3 Actions for mental or emotional injury prohibited.

21-62-3. Actions for mental or emotional injury prohibited. No civil action may be brought by a prisoner confined in a jail, prison, or other correctional facility for mental or emotional injury suffered in custody that is not caused by a physical injury.

Source: SL 2010, ch 112, § 3.



§ 21-62-4 Dismissal of actions regarding prison conditions.

21-62-4. Dismissal of actions regarding prison conditions. A court shall, on its own motion or on the motion of a party, dismiss any action brought with respect to prison conditions by a prisoner confined to any jail, prison, or other correctional facility if the court determines that the action is frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks relief from a defendant who is immune from such relief. A court may dismiss an action pursuant to this section without first requiring the exhaustion of administrative remedies.

Source: SL 2010, ch 112, § 4.



§ 21-62-5 Application of chapter.

21-62-5. Application of chapter. The provisions of this chapter do not apply to proceedings pursuant to chapter 21-27 or to any civil action that does not arise from the terms or conditions of a prisoner's confinement.

Source: SL 2010, ch 112, § 5.



§ 21-62-6 Lack of administrative remedy no basis for action.

21-62-6. Lack of administrative remedy no basis for action. The failure to adopt an administrative remedy or grievance procedure does not constitute the basis for any action or relief.

Source: SL 2010, ch 112, § 6.






Chapter 63 - Aviation Product Liability

§ 21-63-1 Definition of terms.

21-63-1. Definition of terms. Terms used in this chapter mean:

(1) "Aviation product," any product or component designed, manufactured, fabricated, assembled, produced, or constructed for aviation purposes, including aircraft, parts produced primarily for use in aircraft, aviation navigation aids, aircraft instrumentation, aircraft testing products, aircraft components, aircraft support and maintenance products or components, aircraft materials production, aircraft materials testing, and aircraft safety products;

(2) "Aviation product liability claim," includes any claim or action brought for harm caused by the manufacture, production, making, construction, fabrication, design, formula, preparation, assembly, installation, testing, warnings, instructions, marketing, packaging, storage, or labeling of the relevant aviation product. The term includes any action based on, strict liability in tort, negligence, breach of express or implied warranty, breach of, or failure to, discharge a duty to warn or instruct, whether negligent or innocent, misrepresentation, concealment, or nondisclosure, whether negligent or innocent, or under any other substantive legal theory;

(3) "Harm," includes damage to property, personal physical injuries, illness, and death, mental anguish or emotional harm attendant to personal physical injuries, illness, or death. The term does not include direct or consequential economic loss;

(4) "Manufacturer," includes an aviation product seller who designs, produces, creates, assembles, installs, makes, fabricates, constructs, or remanufactures the relevant product or component part of an aviation product before its sale to a user or consumer. The term includes a product seller or entity not otherwise a manufacturer that holds itself out as a manufacturer, or that is owned in whole or in part by the manufacturer;

(5) "Product seller," any person or entity that is engaged in the business of selling aviation products, whether the sale is for resale, or for use or consumption. The term includes a manufacturer, wholesaler, distributor, or retailer of the relevant aviation product; and

(6) "Time of delivery," the time of delivery of an aviation product to its first purchaser or lessee who was not engaged in the business of either selling such products or using them as component parts of another product to be sold.
Source: SL 2011, ch 113, § 1.



§ 21-63-2 No product liability beyond useful safe life.

21-63-2. No product liability beyond useful safe life. Except as provided in § 21-63-4, no aviation product seller is liable in an aviation product liability claim if the product seller proves by a preponderance of the evidence that the harm was caused after the aviation product's useful safe life had expired. Useful safe life begins at the time of delivery of the aviation product and extends for the time during which the product would normally perform.

Source: SL 2011, ch 113, § 2.



§ 21-63-3 Factors in determining useful safe life.

21-63-3. Factors in determining useful safe life. Factors to be considered in determining whether an aviation product's useful safe life has expired include:

(1) The amount of wear and tear to which the aviation product had been subject;

(2) The effect of deterioration from natural causes and from climate and other conditions under which the aviation product was used or stored;

(3) The normal practices of the user, similar users, and the aviation product seller with respect to the circumstances, frequency, and purposes of the product's use, and with respect to repairs, renewals, and replacements;

(4) Any representations, instructions, or warnings made by the aviation product seller concerning proper maintenance, storage, and use of the product or the expected useful safe life of the product; and

(5) Any modification or alteration of the aviation product by a user or third party.
Source: SL 2011, ch 113, § 3.



§ 21-63-4 Express warranty beyond useful safe life.

21-63-4. Express warranty beyond useful safe life. An aviation product seller may be subject to liability for harm caused by an aviation product used beyond the product's useful safe life to the extent that the aviation product seller has expressly warranted the aviation product for a longer period.

Source: SL 2011, ch 113, § 4.



§ 21-63-5 Time for bringing aviation product liability claim--Indemnity.

21-63-5. Time for bringing aviation product liability claim--Indemnity. The provisions of § 15-2-12.2 notwithstanding, any claim that involves harm caused more than ten years after the time of delivery is barred regardless of the date the defect or harm is discovered or the disability or minority of the person harmed.

Nothing contained in this section affects the right of any person liable under an aviation product liability claim to seek and obtain indemnity from any other person who is responsible for the harm which gave rise to the aviation product liability claim.

Source: SL 2011, ch 113, § 5.



§ 21-63-6 Product in compliance with legislative or administrative regulatory safety standards.

21-63-6. Product in compliance with legislative or administrative regulatory safety standards. If the injury-causing aspect of the aviation product was, at the time of manufacture, in compliance with legislative or administrative regulatory safety standards relating to design or performance, the aviation product is deemed not defective by reason of design or performance. If the standard addressed warnings or instructions, the aviation product is deemed not defective by reason of warnings or instructions.

Source: SL 2011, ch 113, § 6.



§ 21-63-7 Product not in compliance with legislative or administrative regulatory safety standards.

21-63-7. Product not in compliance with legislative or administrative regulatory safety standards. If the injury-causing aspect of the aviation product was not, at the time of manufacture, in compliance with legislative or administrative regulatory safety standards relating to design, performance, warnings, or instructions, no presumption exists and the burdens of proof applicable to nonaviation products liability actions apply.

Source: SL 2011, ch 113, § 7.



§ 21-63-8 Product in compliance with mandatory government contract specification.

21-63-8. Product in compliance with mandatory government contract specification. If the injury-causing aspect of the aviation product was, at the time of manufacture, in compliance with a mandatory government contract specification relating to design, this is an absolute defense and the aviation product is deemed not defective for that reason. If the specification related to warnings or instructions, the aviation product is deemed not defective for that reason.

Source: SL 2011, ch 113, § 8.



§ 21-63-9 Product not in compliance with mandatory government contract specification.

21-63-9. Product not in compliance with mandatory government contract specification. If the injury-causing aspect of the aviation product was not, at the time of manufacture, in compliance with a mandatory government contract specification relating to design, or if the specification related to warnings or instructions that were not in compliance with a mandatory government contract specification relating to warnings or instruction, no presumption exists and the burdens of proof applicable to nonaviation products liability actions apply.

Source: SL 2011, ch 113, § 9.



§ 21-63-10 Duty to warn or instruct.

21-63-10. Duty to warn or instruct. In any aviation product liability claim, any duty on the part of the aviation product seller to warn or protect against a danger or hazard which could or did arise in the use or misuse of such aviation product and any duty to have properly instructed in the use of such aviation product, does not extend:

(1) To any warning protecting against or instructing with regard to those safeguards, precautions, and actions which a reasonable user or consumer of the aviation product, with the training, experience, education, and any special knowledge the user or consumer did, should, or was required to possess, could and should have taken for such user or consumer or others, under all the facts and circumstances;

(2) To any situation where the safeguards, precautions, and actions could or should have been taken by a reasonable user or consumer of the aviation product similarly situated exercising reasonable care, caution, and procedure; or

(3) To any warnings protecting against or instructing with regard to dangers, hazards, or risks which are patent, open, or obvious and which should have been realized by a reasonable user or consumer of the aviation product.
Source: SL 2011, ch 113, § 10.



§ 21-63-11 Sections 20-9-10 and 20-9-10.1 unaffected.

21-63-11. Sections 20-9-10 and 20-9-10.1 unaffected. No provision contained within this chapter abrogates or limits protections afforded aviation product manufacturers, sellers, or assemblers contained in §§ 20-9-10 and 20-9-10.1.

Source: SL 2011, ch 113, § 11.



§ 21-63-12 Evidence of advancements, changes, or subsequent measures.

21-63-12. Evidence of advancements, changes, or subsequent measures. In an aviation product liability claim, the following evidence is not admissible for any purpose:

(1) Evidence of any advancements or changes in technical or other knowledge or techniques; in design theory or philosophy; in manufacturing or testing knowledge; in techniques or processes in labeling; or warning of risks or hazards; or, in instructions for the use of the aviation product, if the advancements or changes have been made, learned, or placed into common use subsequent to the time the aviation product in issue was designed, formulated, tested, manufactured, or sold by the manufacturer; and

(2) Evidence of any changes made in the designing, planning, formulating, testing, preparing, manufacturing, packaging, warning, labeling, or instructing for use of, or with regard to, the aviation product in issue, or any similar product, which any change was made subsequent to the time the aviation product in issue was designed, formulated, tested, manufactured, or sold by the manufacturer.

This section does not require the exclusion of evidence of a subsequent measure if offered to impeach a witness for the manufacturer or seller of an aviation product who has expressly denied the feasibility of such a measure.

Source: SL 2011, ch 113, § 12.






Chapter 64 - Unauthorized Commercial Use Of Personality's Right Of Publicity

§ 21-64-1 Definitions.

21-64-1. Definitions. Terms used in this chapter mean:

(1) "Commercial purpose," the use of an aspect of a personality's right of publicity in connection with a product, merchandise, goods, service, or commercial activity; for advertising or soliciting purchases of a product, merchandise, goods, service, or for promoting a commercial activity; or for the purpose of fund-raising;

(2) "Personality," a living or deceased natural person who is a citizen of this state, or who died domiciled in this state whose name, voice, signature, photograph, image, likeness, distinctive appearance, gesture, or mannerism identifies a specific person and has commercial value, whether or not the person uses or authorizes the use of the person's rights of publicity for a commercial purpose that serves to identify a specific person;

(3) "Right of publicity," a personality's property interest in the personality's name, voice, signature, photograph, image, likeness, distinctive appearance, gesture, or mannerism.
Source: SL 2015, ch 126, § 1.



§ 21-64-2 Use of personality's right of publicity for commercial purpose without consent prohibited.

21-64-2. Use of personality's right of publicity for commercial purpose without consent prohibited. No person may use any aspect of a personality's right of publicity for a commercial purpose during the personality's lifetime or for seventy years after the death of the personality without the express written consent of the personality, or if the personality is deceased without the express written consent of the personality's next of kin or other person or entity that owns the right of publicity.

Source: SL 2015, ch 126, § 2.



§ 21-64-3 Application of chapter.

21-64-3. Application of chapter. The provisions of this chapter apply to a personality who is deceased prior to July 1, 2015.

Source: SL 2015, ch 126, § 3.



§ 21-64-4 Termination of personality's right of publicity.

21-64-4. Termination of personality's right of publicity. A personality's right of publicity terminates if the personality is deceased and there is no living next of kin of the personality and the personality has not assigned his or her rights.

Source: SL 2015, ch 126, § 4.



§ 21-64-5 Cause of action for violation of personality's right of publicity.

21-64-5. Cause of action for violation of personality's right of publicity. The personality, or if the personality is deceased, the personality's next of kin or other owner of the right of publicity, has a cause of action for a violation of a personality's right of publicity against the person for any violation of § 21-64-2. If the court finds a violation of § 21-64-2, the court may order:

(1) Temporary or permanent injunctive relief;

(2) Damages in the amount of one thousand dollars or the actual damages, including profits derived from the unauthorized use, whichever amount is greater;

(3) In determining a defendant's profits, the plaintiff is required to prove the gross revenue attributable to the unauthorized use, and the defendant is required to prove properly deductible expenses; and

(4) If the court finds that the violation of § 21-64-2 was knowing, willful, or intentional, treble, but not computed on the defendant's profits, or punitive damages, as the plaintiff elects.
Source: SL 2015, ch 126, § 5.



§ 21-64-6 Permitted uses of personality's right of publicity.

21-64-6. Permitted uses of personality's right of publicity. The provisions of this chapter do not apply to the use of a personality's name, voice, signature, photograph, image, likeness, distinctive appearance, gestures, or mannerisms in any:

(1) Literary work, theatrical work, musical composition, audio visual work, film, radio, or television program;

(2) Material that has political or newsworthy value;

(3) Original work of fine art;

(4) Promotional material or advertisement, for a news reporting or entertainment medium, that uses all or part of a past edition of the medium's original broadcast and does not convey or suggest that the personality endorses the news reporting or entertainment medium;

(5) An advertisement of commercial announcement for a use described in this section; and

(6) Any use of a right of publicity before December 31, 2014.
Source: SL 2015, ch 126, § 6.



§ 21-64-7 Permitted use of name to truthfully identify personality as author or performer.

21-64-7. Permitted use of name to truthfully identify personality as author or performer. The provisions of this chapter do not apply to the use of a personality's name to truthfully identify the personality as the author of a written work or a performer of a recorded performance if the written work or recorded performance is otherwise rightfully reproduced, exhibited, or broadcast.

Source: SL 2015, ch 126, § 7.



§ 21-64-8 Permitted use in connection with broadcast or reporting of event or topic of public interest.

21-64-8. Permitted use in connection with broadcast or reporting of event or topic of public interest. The provisions of this chapter do not apply to the use of a personality's name, voice, signature, photograph, image, likeness, distinctive appearance, gesture, or mannerism in connection with a broadcast or reporting of an event or a topic of general or public interest including unauthorized biographies.

Source: SL 2015, ch 126, § 8.



§ 21-64-9 Permitted use where commercial value results from formal charges or conviction of crime.

21-64-9. Permitted use where commercial value results from formal charges or conviction of crime. The provisions of this chapter do not apply to a personality whose name, voice, signature, photograph, image, likeness, distinctive appearance, gesture, or mannerism has commercial value solely because the personality has been formally charged with or convicted of a crime.

Source: SL 2015, ch 126, § 9.



§ 21-64-10 Registration prerequisite to recovery by successor in interest.

21-64-10. Registration prerequisite to recovery by successor in interest. A successor in interest to the right of publicity of a deceased personality pursuant to this chapter or a licensee thereof may not recover damages or equitable relief for a use prohibited pursuant to this chapter that occurs before the successor in interest registers a claim of right of publicity pursuant to § 21-64-11.

Source: SL 2015, ch 126, § 10.



§ 21-64-11 Registration of claim of right of publicity by successor in interest--Posting on secretary of state's website.

21-64-11. Registration of claim of right of publicity by successor in interest--Posting on secretary of state's website. Any person claiming to be a successor in interest to the right of publicity of a deceased personality pursuant to this chapter or a licensee thereof may register that claim with the secretary of state on a form prescribed by the secretary of state and upon payment of a one hundred dollar filing fee to the secretary of state. The form shall be verified and shall include the name and date of death of the deceased personality, the name and address of the claimant, the basis of the claim, and the rights claimed.

Upon receipt and after filing of any document pursuant to this section, the secretary of state shall post the document along with the entire registry of persons claiming to be a successor in interest to the right of publicity of a deceased personality or a registered licensee pursuant to this section on the secretary of state's website.

The secretary of state may microfilm or reproduce by other technique, any filing or document filed pursuant to this section and may then destroy the original filing or document. The secretary of state may destroy the microfilm or other reproduction of the filing or document seventy years after the death of the personality named therein.

A claim registered pursuant to this section is a public record.

Source: SL 2015, ch 126, § 11.



§ 21-64-12 Exclusive remedy.

21-64-12. Exclusive remedy. The provisions of this chapter constitute the sole and exclusive bases regarding a misappropriation of name, image, or likeness of a personality and the personality's right of publicity, and any remedy for a violation of such rights.

Source: SL 2015, ch 126, § 12.






Chapter 65 - Protection of Vulnerable Adults

§ 21-65-1 Definitions .

21-65-1. Definitions. Terms used in this chapter mean, unless the context otherwise requires:

(1) "Attorney in fact," an agent under a power of attorney pursuant to chapter 59-2 or an attorney in fact under a durable power of attorney pursuant to § 59-7-2.1;

(2) "Caretaker," a related or nonrelated person who has the responsibility for the health or welfare of a vulnerable adult as a result of assuming the responsibility voluntarily, by contract, by receipt of payment for care, or by order of the court;

(3) "Conservator," as defined in subdivision 29A-5-102(2);

(4) "Vulnerable adult abuse," any of the following:

(a) Physical abuse as defined in subdivision 22-46-1(7);

(b) Emotional and psychological abuse as defined in subdivision 22-46-1(4);

(c) Neglect as defined in subdivision 22-46-1(6) and § 22-46-1.1; or

(d) Financial exploitation;

(5) "Family or household member," a spouse, a person cohabiting with the vulnerable adult, a parent, or a person related to the vulnerable adult by consanguinity or affinity, but does not include children of the vulnerable adult who are less than eighteen years of age;

(6) "Fiduciary," a person or entity with the legal responsibility to make decisions on behalf of and for the benefit of a vulnerable adult and to act in good faith and with fairness. The term, fiduciary, includes an attorney in fact, a guardian, or a conservator;

(7) "Financial exploitation," exploitation as defined in subdivision 22-46-1(5) when committed by a person who stands in a position of trust or confidence;

(8) "Guardian," as defined in subdivision 29A-5-102(4);

(9) "Peace officer," as defined in subdivision 23A-45-9(13);

(10) "Petitioner," a vulnerable adult who files a petition pursuant to this chapter, and includes a substitute petitioner who files a petition on behalf of a vulnerable adult pursuant to this chapter;

(11) "Present danger of vulnerable adult abuse," a situation in which the respondent has recently threatened the vulnerable adult with initial or additional abuse or neglect or the potential for misappropriation, misuse, or removal of the funds, benefits, property, resources, belongings, or assets of the vulnerable adult combined with reasonable grounds to believe that abuse, neglect, or exploitation is likely to occur;

(12) "Pro se," a person proceeding on the person's own behalf without legal representation;

(13) "Stands in a position of trust or confidence," the person has any of the following relationships relative to the vulnerable adult:

(a) Is a parent, spouse, adult child, or other relative by consanguinity or affinity of the vulnerable adult;

(b) Is a caretaker for the vulnerable adult; or

(c) Is a person who is in a confidential relationship with the vulnerable adult. A confidential relationship does not include a legal, fiduciary, or ordinary commercial or transactional relationship the vulnerable adult may have with a bank incorporated pursuant to the provisions of any state or federal law; any savings and loan association or savings bank incorporated pursuant to the provisions of any state or federal law; any credit union organized pursuant to the provisions of any state or federal law; any attorney licensed to practice law in this state; or any agent, agency, or company regulated under title 58 or chapter 36-21A;

(14) "Substitute petitioner," a family or household member, guardian, conservator, attorney in fact, or guardian ad litem for a vulnerable adult, or other interested person who files a petition pursuant to this chapter; and

(15) "Vulnerable adult," a person sixty-five years of age or older who is unable to protect himself or herself from abuse as a result of age or a mental or physical condition, or an adult with a disability as defined in § 22-46-1.



§ 21-65-2 Petition for relief from vulnerable adult abuse--Affidavit--Contents.

21-65-2. Petition for relief from vulnerable adult abuse--Affidavit--Contents. A vulnerable adult or a substitute petitioner may seek relief from vulnerable adult abuse by filing a petition and affidavit in the circuit court or in a magistrate court with a magistrate judge presiding. Venue is where either party resides. The petition and affidavit shall include all of the following:

(1) The name of the vulnerable adult and the name and address of the vulnerable adult's attorney, if any. If the vulnerable adult is proceeding pro se, the petition shall include a mailing address for the vulnerable adult;

(2) The name of the substitute petitioner if the petition is being filed on behalf of a vulnerable adult, and the name and address of the attorney of the substitute petitioner. If the substitute petitioner is proceeding pro se, the petition shall include a mailing address for the substitute petitioner;

(3) The name and address, if known, of the respondent;

(4) The relationship of the vulnerable adult to the respondent;

(5) The nature of the alleged vulnerable adult abuse, including specific facts and circumstances of the abuse;

(6) The name and age of any other individual whose welfare may be affected; and

(7) The desired relief, including a request for temporary or emergency orders. A petition for relief may be made whether or not there is a pending lawsuit, complaint, petition, or other action between the parties. However, if there is any other lawsuit, complaint, petition, or other action pending between the parties, any new petition made pursuant to this section shall be made to the judge previously assigned to the pending lawsuit, petition, or other action, unless good cause is shown for the assignment of a different judge.

If a petition for a protection order alleging the existence of vulnerable adult abuse is filed with the court pursuant to this section and if the court, upon an initial review, determines that the allegations do not support the existence of vulnerable adult abuse, but that the allegations do support the existence of stalking or physical injury pursuant to § 22-19A-8 or domestic abuse pursuant to § 25-10-3, the court may hear and act upon the petition as though the petition had been filed under § 22-19A-8 or § 25-10-3 and subject to the provisions of the respective chapters.

Source: SL 2016, ch 120, § 4.



§ 21-65-3 Ex parte temporary protection order.

21-65-3. Ex parte temporary protection order. If an affidavit filed with a petition under § 21-65-2 alleges that the vulnerable adult is in present danger of vulnerable adult abuse before an adverse party or his or her attorney can be heard in opposition, the court may grant an ex parte temporary protection order pending a full hearing and grant relief as the court deems proper, including an order:

(1) Restraining any person from committing vulnerable adult abuse; and

(2) Excluding any person from the dwelling or the residence of the vulnerable adult.
Source: SL 2016, ch 120, § 5.



§ 21-65-4 Rights of vulnerable adult in action brought by substitute petitioner .

21-65-4. Rights of vulnerable adult in action brought by substitute petitioner. If a substitute petitioner files a petition pursuant to § 21-65-2 on behalf of a vulnerable adult, the vulnerable adult retains the right to all of the following:

(1) To contact and retain counsel;

(2) To have access to personal records;

(3) To file objections to the protection order;

(4) To request a hearing on the petition; and

(5) To present evidence and cross-examine witnesses at the hearing.
Source: SL 2016, ch 120, § 6.



§ 21-65-5 Forms for pro se actions.

21-65-5. Forms for pro se actions. By July 1, 2016, the Unified Judicial System shall prescribe standard forms to be used by a vulnerable adult or substitute petitioner seeking a protection order by proceeding pro se in an action pursuant to this chapter.

The clerk of the circuit court shall furnish the required forms to any person seeking a protection order through pro se proceedings pursuant to this chapter.

Source: SL 2016, ch 120, § 7.



§ 21-65-6 Guardian ad litem .

21-65-6. Guardian ad litem. Pursuant to § 15-6-17(c), the court may on its own motion or on the motion of a party appoint a guardian ad litem for a vulnerable adult if justice requires. The vulnerable adult's attorney may not also serve as the guardian ad litem.

Source: SL 2016, ch 120, § 8.



§ 21-65-7 Hearing on petition--Service of process.

21-65-7. Hearing on petition--Service of process. Upon receipt of the petition, if sufficient grounds are alleged for relief, the court shall order a hearing which shall be held not later than thirty days from the date of the order unless the court grants a continuance for good cause. Personal service of the petition, affidavit, and notice for hearing shall be made on the respondent not less than five days prior to the hearing.

Upon application of a party, the court shall issue subpoenas requiring attendance and testimony of witnesses and production of papers.

The court shall exercise its discretion in a manner that protects the vulnerable adult from traumatic confrontation with the respondent.

Hearings shall be recorded.

Upon application, notice to all parties, and hearing, the court may modify the terms of an existing protection order.

Source: SL 2016, ch 120, § 9.



§ 21-65-8 Continuance of ex parte temporary protection order .

21-65-8. Continuance of ex parte temporary protection order. An ex parte temporary protection order is effective for a period of thirty days except as provided in § 21-65-9 unless the court grants a continuance for good cause. No continuance may exceed thirty days unless the court finds good cause for the additional continuance and:

(1) The parties stipulate to an additional continuance; or

(2) The court finds that law enforcement is unable to locate the respondent for purposes of service of the ex parte protection order.
If a continuance is granted, the court by order shall extend the ex parte temporary protection order until the rescheduled hearing date. The respondent shall be personally served with a copy of the ex parte order along with a copy of the petition, affidavit, and notice of the date set for the hearing. The ex parte order shall be served without delay under the circumstances of the case including service of the ex parte order on a Sunday or holiday. The law enforcement agency serving the order shall notify the petitioner by telephone or written correspondence when the order is served if the petitioner has provided to the law enforcement agency either a telephone number or address, or both, where the petitioner may be contacted. The law enforcement agency and any officer of the law enforcement agency is immune from civil and criminal liability if the agency or the officer makes a good faith attempt to notify the petitioner in a manner consistent with the provisions of this section.

Source: SL 2016, ch 120, § 10.



§ 21-65-9 Temporary protection order effective until protection order served.

21-65-9. Temporary protection order effective until protection order served. If an ex parte temporary protection order is in effect and the court issues a protection order pursuant to this chapter, the ex parte temporary protection order remains effective until the order issued pursuant to this chapter is served on the respondent.

Source: SL 2016, ch 120, § 11.



§ 21-65-10 Persons who may make showing for protection order.

21-65-10. Persons who may make showing for protection order. The showing required pursuant to § 21-65-11 may be made by any of the following:

(1) The vulnerable adult;

(2) The guardian, conservator, attorney in fact, or guardian ad litem of the vulnerable adult;

(3) A witness to the vulnerable adult abuse; or

(4) An adult protective services worker who has conducted an investigation.
Source: SL 2016, ch 120, § 12.



§ 21-65-11 Relief available for vulnerable adult abuse.

21-65-11. Relief available for vulnerable adult abuse. Upon a finding by a preponderance of the evidence that vulnerable adult abuse has occurred, the court may order any of the following:

(1) That the respondent be required to move from the residence of the vulnerable adult if both the vulnerable adult and the respondent are titleholders or contract holders of record of the real property, are named as tenants in the rental agreement concerning the use and occupancy of the dwelling unit, are living in the same residence, or are married to each other;

(2) That the respondent provide suitable alternative housing for the vulnerable adult;

(3) That a peace officer accompany the party who is leaving or has left the party's residence to remove essential personal effects of the party;

(4) That the respondent be restrained from vulnerable adult abuse;

(5) That the respondent be restrained from entering or attempting to enter on any premises when it appears to the court that restraint is necessary to prevent the respondent from committing vulnerable adult abuse;

(6) That the respondent be restrained from exercising any powers on behalf of the vulnerable adult through a court-appointed guardian, conservator, or guardian ad litem, an attorney in fact, or another third party; and

(7) In addition to the relief provided in § 21-65-12, other relief that the court considers necessary to provide for the safety and welfare of the vulnerable adult.

Any relief granted by the order for protection shall be for a fixed period and may not exceed five years.

Source: SL 2016, ch 120, § 13.



§ 21-65-12 Relief available for financial exploitation .

21-65-12. Relief available for financial exploitation. If the court finds that the vulnerable adult has been the victim of financial exploitation, the court may order the relief the court considers necessary to prevent or remedy the financial exploitation, including any of the following:

(1) Directing the respondent to refrain from exercising control over the funds, benefits, property, resources, belongings, or assets of the vulnerable adult;

(2) Requiring the respondent to return custody or control of the funds, benefits, property, resources, belongings, or assets to the vulnerable adult;

(3) Requiring the respondent to follow the instructions of the guardian, conservator, or attorney in fact of the vulnerable adult; and

(4) Prohibiting the respondent from transferring the funds, benefits, property, resources, belongings, or assets of the vulnerable adult to any person other than the vulnerable adult.
Source: SL 2016, ch 120, § 14.



§ 21-65-13 Limitations on protection order .

21-65-13. Limitations on protection order. The court may not use an order issued pursuant to this chapter to do any of the following:

(1) To allow any person other than the vulnerable adult to assume responsibility for the funds, benefits, property, resources, belongings, or assets of the vulnerable adult; or

(2) For relief that is more appropriately obtained in a proceeding filed pursuant to chapter 29A-5 including giving control and management of the funds, benefits, property, resources, belongings, or assets of the vulnerable adult to a conservator for any purpose other than the relief granted pursuant to § 21-65-12.
Source: SL 2016, ch 120, § 15.



§ 21-65-14 Term of protection order--Amendment or extension .

21-65-14. Term of protection order--Amendment or extension. A protection order shall be for a fixed period of time not to exceed five years. The court may amend or extend an order at any time upon a petition filed by either party and after notice and a hearing. The court may extend an order if the court, after a hearing at which the respondent has the opportunity to be heard, finds that the respondent continues to pose a threat to the safety of the vulnerable adult, a person residing with the vulnerable adult, or a member of the vulnerable adult's immediate family, or continues to present a risk of financial exploitation of the vulnerable adult. The number of extensions that the court may grant is not limited.

Source: SL 2016, ch 120, § 16.



§ 21-65-15 Attorney's fees and court costs .

21-65-15. Attorney's fees and court costs. The court may order that the respondent pay the attorney's fees and court costs of the vulnerable adult and substitute petitioner.

Source: SL 2016, ch 120, § 17.



§ 21-65-16 Title to real property unaffected .

21-65-16. Title to real property unaffected. An order pursuant to this chapter does not affect title to real property.

Source: SL 2016, ch 120, § 18.



§ 21-65-17 Delivery of protection order to law enforcement .

21-65-17. Delivery of protection order to law enforcement. The petitioner may deliver an order within twenty-four hours to the local law enforcement agency having jurisdiction over the residence of the vulnerable adult. Each law enforcement agency shall make available to other law enforcement officers information as to the existence and status of any order for protection issued pursuant to this chapter.

Source: SL 2016, ch 120, § 19.



§ 21-65-18 Right to relief unaffected by leaving home to avoid abuse .

21-65-18. Right to relief unaffected by leaving home to avoid abuse. The petitioner's right to relief under this chapter is not affected by the vulnerable adult leaving home to avoid vulnerable adult abuse.

Source: SL 2016, ch 120, § 20.






Chapter 66 - Asbestos Trust Claims

§ 21-66-1 Definitions .

21-66-1. Definitions. Terms used in this chapter mean:

(1) "Asbestos," chrysotile, amosite, crocidolite, tremolite asbestos, anthophyllite asbestos, actinolite asbestos, asbestiform winchite, asbestiform richterite, asbestiform amphibole minerals, or any of these minerals that have been chemically treated or altered, including any mineral defined as asbestos in 29 C.F.R. § 1910 at the time an asbestos action is filed;

(2) "Asbestos action," a claim for damages or other civil or equitable relief presented in a civil action arising out of, based on, or related to the health effects of exposure to asbestos, including loss of consortium, wrongful death, mental or emotional injury, risk or fear of disease or other injury, costs of medical monitoring or surveillance, and any other derivative claim made by or on behalf of a person exposed to asbestos or a representative, spouse, parent, child, or other relative of that person. The term does not include a claim for workers' compensation or veterans' benefits;

(3) "Asbestos trust," a government-approved or court-approved trust, qualified settlement fund, compensation fund, or claims facility created as a result of an administrative or legal action, a court-approved bankruptcy, or pursuant to 11 U.S.C. § 524(g) or 11 U.S.C. § 1121(a) or any other law, that is intended to provide compensation to claimants arising out of, based on, or related to the health effects of exposure to asbestos;

(4) "Plaintiff," any person who brings an asbestos action, including a personal representative for any asbestos action that is brought by an estate, or a conservator or next friend for any asbestos action that is brought on behalf of a minor or a legally incapacitated person;

(5) "Trust claims material," any final executed proof of claim, any other document or information submitted to an asbestos trust, including a claim form or supplementary material, affidavit, deposition or trial testimony, work history, medical or health record, document reflecting the status of a claim against an asbestos trust, or if the trust claim has settled, any document submitted to or received from an asbestos trust relating to the settlement of the trust claim; and

(6) "Trust governance document," any document that relates to eligibility or payment levels, including a claims payment matrix, trust distribution procedure, or plan for reorganization, for an asbestos trust.
Source: SL 2017, ch 94, § 1.



§ 21-66-2 Sworn statement identifying asbestos trust claims to be provided to parties.

21-66-2. Sworn statement identifying asbestos trust claims to be provided to parties. Not more than one hundred twenty days prior to the date set for trial for each asbestos action filed in this state, the plaintiff shall provide each party with a sworn statement identifying any asbestos trust claim that has been filed by the plaintiff or by anyone on the plaintiff's behalf, including a claim regarding asbestos-related conditions other than those that are the basis for the asbestos action or that potentially could be filed by the plaintiff against an asbestos trust.

Source: SL 2017, ch 94, § 2.



§ 21-66-3 Contents of sworn statement.

21-66-3. Contents of sworn statement. For each asbestos trust claim or potential asbestos trust claim identified in the sworn statement under § 21-66-2, the statement shall include:

(1) The name, address and contact information for the asbestos trust, the amount claimed or to be claimed by the plaintiff, the date the plaintiff filed the claim, the disposition of the claim and whether there has been a request to defer, delay, suspend, or toll the claim; and

(2) An attestation from the plaintiff, under penalty of perjury, that the sworn statement is complete and based on a good faith investigation of any potential claim against an asbestos trust.
Source: SL 2017, ch 94, § 3.



§ 21-66-4 Availability of trust claims material--Supplementation .

21-66-4. Availability of trust claims material--Supplementation. The plaintiff shall make available to each party any trust claims material for each asbestos trust claim that has been filed by the plaintiff or by anyone on the plaintiff's behalf against an asbestos trust, including any asbestos-related disease. The plaintiff shall supplement the information and material provided pursuant to this section within ninety days after the plaintiff files an additional asbestos trust claim, supplements an existing asbestos trust claim, or receives additional information or material related to any claim or potential claim against an asbestos trust. Failure by the plaintiff to make available to all parties any trust claims material required under this section constitutes grounds for the court to extend the trial date in an asbestos action.

Source: SL 2017, ch 94, § 4.



§ 21-66-5 Admissibility of trust claims material and trust governance document--Discovery.

21-66-5. Admissibility of trust claims material and trust governance document--Discovery. Every trust claims material or trust governance document is presumed to be relevant and authentic and is admissible in evidence. Claims of privilege do not apply to any trust claims material or trust governance document. A defendant in an asbestos action may seek discovery from an asbestos trust. The plaintiff may not claim privilege or confidentiality to bar discovery and shall provide consent or other expression of permission that may be required by the asbestos trust to release information or material sought by a defendant.

Source: SL 2017, ch 94, § 5.



§ 21-66-6 Grounds for stay of action .

21-66-6. Grounds for stay of action. A court shall stay an asbestos action if the court finds that the plaintiff has failed to make any disclosure required under this chapter within one hundred twenty days before the trial date. If, in any disclosure required under this chapter, a plaintiff identifies a potential asbestos trust claim, the judge may stay the asbestos action until the plaintiff files the asbestos trust claim and provides all parties with any trust claims material for the claim. The plaintiff shall also state whether there has been a request to defer, delay, suspend, or toll the claim against the asbestos trust.

Source: SL 2017, ch 94, § 6.



§ 21-66-7 Conference regarding additional trust claim--Motion for order to file asbestos trust claim.

21-66-7. Conference regarding additional trust claim--Motion for order to file asbestos trust claim. If, not less than ninety days before trial, a defendant identifies an asbestos trust claim not previously identified by the plaintiff that the defendant reasonably believes the plaintiff may file, the defendant shall confer with the plaintiff regarding any additional asbestos trust claim that may be filed by the plaintiff. The defendant may move the court for an order to require the plaintiff to file any additional asbestos trust claim following the meeting under this section. The defendant shall produce or describe any documentation the defendant possesses or of which the defendant is aware in support of the motion.

Source: SL 2017, ch 94, § 7.



§ 21-66-8 Response to motion for order to file asbestos trust claim .

21-66-8. Response to motion for order to file asbestos trust claim. Within ten days following receipt of the defendant's motion under § 21-66-7, the plaintiff shall for each asbestos trust claim identified by the defendant:

(1) File the asbestos trust claim;

(2) File a written response with the court setting forth any reason why there is insufficient evidence for the plaintiff to file the asbestos trust claim; or

(3) File a written response with the court requesting a determination that the plaintiff's expenses, or attorney's fees and expenses, to prepare and file the asbestos trust claim identified in the defendant's motion exceed the plaintiff's reasonably anticipated recovery from the trust.
Source: SL 2017, ch 94, § 8.



§ 21-66-9 Court order regarding filing of additional asbestos trust claim.

21-66-9. Court order regarding filing of additional asbestos trust claim. If the court determines that there is sufficient basis for the plaintiff to file an additional asbestos trust claim identified by the defendant pursuant to § 21-66-7, the court shall order the plaintiff to file the asbestos trust claim and shall stay the asbestos action until the plaintiff files the asbestos trust claim and provides all parties with any trust claims material within thirty days before the trial date. If the court determines that the plaintiff's expenses, or attorney's fees and expenses, to prepare and file the asbestos trust claim identified in the defendant's motion under § 21-66-7 exceed the plaintiff's reasonably anticipated recovery from the asbestos trust, the court shall stay the asbestos action until the plaintiff files with the court and provides each party with a verified statement of the plaintiff's history of exposure, usage, or any other connection to asbestos covered by the asbestos trust.

Source: SL 2017, ch 94, § 9.



§ 21-66-10 Admissibility of unresolved asbestos trust claim.

21-66-10. Admissibility of unresolved asbestos trust claim. If a plaintiff proceeds to trial in an asbestos action before an asbestos trust claim is resolved, the filing of the asbestos trust claim may be considered relevant and admissible evidence.

Source: SL 2017, ch 94, § 10.



§ 21-66-11 Sanctions for failure to provide required information .

21-66-11. Sanctions for failure to provide required information. A plaintiff who fails to provide any information required under this chapter is subject to a sanction as provided in the South Dakota Rules of Civil Procedure and any other relief for a defendant that the court considers just and proper.

Source: SL 2017, ch 94, § 11.









Title 22 - CRIMES

Chapter 01 - Definitions And General Provisions

§ 22-1-1 Common-law rule of strict construction abrogated.

22-1-1. Common-law rule of strict construction abrogated. The rule of the common law that penal statutes are to be strictly construed has no application to this title. All its criminal and penal provisions and all penal statutes shall be construed according to the fair import of their terms, with a view to effect their objects and promote justice.

Source: SDC 1939, § 13.0101; SL 1977, ch 189, § 1; SL 2005, ch 120, § 356.



§ 22-1-2 Definition of terms.

22-1-2. Definition of terms. Terms used in this title mean:

(1) If applied to the intent with which an act is done or omitted:

(a) The words, "malice, maliciously," and all derivatives thereof import a wish to intentionally vex, annoy, or injure another person, established either by proof or presumption of law;

(b) The words, "intent, intentionally," and all derivatives thereof, import a specific design to cause a certain result or, if the material part of a charge is the violation of a prohibition against conduct of a certain nature, regardless of what the offender intends to accomplish thereby, a specific design to engage in conduct of that nature;

(c) The words, "knowledge, knowingly," and all derivatives thereof, import only a knowledge that the facts exist which bring the act or omission within the provisions of any statute. A person has knowledge if that person is aware that the facts exist which bring the act or omission within the provisions of any statute. Knowledge of the unlawfulness of such act or omission is not required;

(d) The words, "reckless, recklessly," and all derivatives thereof, import a conscious and unjustifiable disregard of a substantial risk that the offender's conduct may cause a certain result or may be of a certain nature. A person is reckless with respect to circumstances if that person consciously and unjustifiably disregards a substantial risk that such circumstances may exist;

(e) The words, "neglect, negligently," and all words derived thereof, import a want of attention to the nature or probable consequences of an act or omission which a prudent person ordinarily bestows in acting in his or her own concerns;

(f) If the section defining an offense provides that negligence suffices to establish an element thereof, then recklessness, knowledge, intent, or malice also constitutes sufficient culpability for such element. If recklessness suffices to establish an element of the offense, then knowledge, intent or malice also constitutes sufficient culpability for such element. If knowledge suffices to establish an element of an offense, then intent or malice also constitutes sufficient culpability for such element. If intent suffices to establish an element of an offense, then malice also constitutes sufficient culpability for such element;

(2) "Actor," the person who takes the active part in a transaction;

(3) "Affirmative defense," an issue involving an alleged defense to which, unless the state's evidence raises the issue, the defendant, to raise the issue, must present some credible evidence. If the issue involved in an affirmative defense is raised, then the guilt of the defendant must be established beyond a reasonable doubt as to that issue as well as all other elements of the offense;

(4) "Antique firearm," any firearm, including any firearm with a matchlock, flintlock, percussion cap or similar type of ignition system, manufactured before 1899, and any replica of any firearm described in this section if such replica is not designed or redesigned for using rimfire or conventional centerfire fixed ammunition or if it uses rimfire or conventional centerfire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade;

(5) "Check," any check, draft, order or other commercial device which orders a financial institution to pay a sum certain of money on its presentment;

(6) "Concealed," any firearm that is totally hidden from view. If any part of the firearm is capable of being seen, it is not concealed;

(7) "Consideration," any type of property or thing of legal value, whether delivered in the past, present or to be delivered in the future. The term includes an unfulfilled promise to deliver. The term may include an advantage or benefit to the promisor or a loss or detriment to the promisee. Any amount, advantage or inconvenience, no matter how trifling, is sufficient to constitute consideration;

(8) "Controlled weapon" includes any firearm silencer, machine gun, or short shotgun, as those terms are defined in subdivisions (17), (23), and (46) of this section;

(9) "Crime of violence," any of the following crimes or an attempt to commit, or a conspiracy to commit, or a solicitation to commit any of the following crimes: murder, manslaughter, rape, aggravated assault, riot, robbery, burglary in the first degree, arson, kidnapping, felony sexual contact as defined in § 22-22-7, felony child abuse as defined in § 26-10-1, or any other felony in the commission of which the perpetrator used force, or was armed with a dangerous weapon, or used any explosive or destructive device;

(10) "Dangerous weapon" or "deadly weapon," any firearm, stun gun, knife, or device, instrument, material, or substance, whether animate or inanimate, which is calculated or designed to inflict death or serious bodily harm, or by the manner in which it is used is likely to inflict death or serious bodily harm;

(11) "Dealer in stolen property," any person who:

(a) Is found in possession or control of property stolen from two or more persons on separate occasions; or

(b) Has received stolen property in another transaction within the year preceding the commencement of the prosecution; or

(c) Trades in property similar to the type of stolen property received and acquires such property for a consideration which that person knows is substantially below its reasonable value;

(12) "Deprive," to take or to withhold property of another or to dispose of property of another so as to make it unlikely that the owner will receive it;

(13) "Destructive device,"

(a) Any bomb, grenade, explosive missile, or similar device or any launching device therefor; or

(b) Any breakable container which contains a flammable liquid with a flashpoint of one hundred and fifty degrees Fahrenheit or less and has a wick or similar device capable of being ignited;

(c) The term does not include "permissible fireworks," defined by § 34-37-5; any device which is neither designed nor redesigned for use as a weapon; any device, although originally designed for use as a weapon, which is redesigned for use as a signaling, pyrotechnic, line throwing, safety or similar device; surplus ordnance sold, loaned or given by the secretary of the army pursuant to the provisions of 10 U.S.C. §§ 4684(2), 4685, or 4686; or any other device which is an antique or is a rifle which the owner intends to use solely for sporting purposes;

(14) "Explosive," any substance, or combination of substances, that is used for the purpose of detonation and which, upon exposure to any external or internal force or condition, is capable of a relatively instantaneous release of gas and heat. The term does not include "permissible fireworks," as defined by § 34-37-5;

(15) "Financial institution," a bank, insurance company, credit union, savings and loan association, investment trust, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment;

(16) "Firearm," any weapon from which a projectile or projectiles may be discharged by gunpowder. As used in this subdivision, the term, gunpowder, includes any propellant that upon oxidization emits heat and light and is commonly used in firearms cartridges;

(17) "Firearm silencer," any instrument, attachment, weapon or appliance for causing the firing of any gun, revolver, pistol, or other firearm to be silent, or intended to lessen or muffle the noise of the firing of any such weapon;

(18) "Government," the United States, any state, county, municipality, school district, or other political unit, or any department, agency, or subdivision of any of the foregoing, or any corporation or other association carrying out the functions of any of the foregoing;

(19) "Immediate family," any spouse, child, parent, or guardian of the victim;

(20) "Insanity," the condition of a person temporarily or partially deprived of reason, upon proof that at the time of committing the act, the person was incapable of knowing its wrongfulness, but not including an abnormality manifested only by repeated unlawful or antisocial behavior;

(21) "Intoxication," a disturbance of mental or physical capacities resulting from the introduction of substances into the body. Intoxication is not, in itself, a mental disease or defect;

(22) "Law enforcement officer," any officer, prosecutor, or employee of the state or any of its political subdivisions or of the United States, or, while on duty, an agent or employee of a railroad or express company or security personnel of an airline or airport, who is responsible for the prevention, detection, or prosecution of crimes, for the enforcement of the criminal or highway traffic laws of the state, or for the supervision of confined persons or those persons on supervised release or probation;

(23) "Machine gun," any firearm, whatever its size and usual designation, that automatically discharges two or more cartridges by a single function of the firing device;

(24) "Mental illness," any substantial psychiatric disorder of thought, mood or behavior which affects a person at the time of the commission of the offense and which impairs a person's judgment, but not to the extent that the person is incapable of knowing the wrongfulness of such act. Mental illness does not include abnormalities manifested only by repeated criminal or otherwise antisocial conduct;

(25) "Moral turpitude," an act done contrary to justice, honesty, principle, or good morals, as well as an act of baseness, vileness, or depravity in the private and social duties which a person owes to his fellow man or to society in general;

(26) "Motor vehicle," any automobile, motor truck, motorcycle, house trailer, trailer coach, cabin trailer, or any vehicle propelled by power other than muscular power;

(27) "Obtain,"

(a) In relation to property, to bring about a transfer or purported transfer of a legal interest in the property, whether to the actor or another; or

(b) In relation to labor or service, to secure performance thereof;

(28) "Occupied structure," any structure:

(a) Which is the permanent or temporary habitation of any person, whether or not any person is actually present;

(b) Which at the time is specially adapted for the overnight accommodation of any person, whether or not any person is actually present; or

(c) In which at the time any person is present;

(29) "Offense" or "public offense," any crime, petty offense, violation of a city or county ordinance, or act prohibited by state or federal law;

(30) "Pass," to utter, publish or sell or to put or send forth into circulation. The term includes any delivery of a check to another for value with intent that it shall be put into circulation as money;

(31) "Person," any natural person, unborn child, association, limited liability company, corporation, firm, organization, partnership, or society. If the term is used to designate a party whose property may be the subject of a crime or petty offense, it also includes the United States, any other country, this state, and any other state or territory of the United States, and any of their political subdivisions, agencies, or corporations;

(32) "Pistol," any firearm with a barrel less than sixteen inches in length, designed to expel a projectile or projectiles by the action of an explosive;

(33) "Private place," a place where one may reasonably expect to be safe from casual or hostile intrusion or surveillance, but does not include a place to which the public or a substantial group thereof has access;

(34) "Process," any writ, warrant, summons, or order issued in the course of judicial proceedings;

(35) "Property," anything of value, including, but not limited to, motor vehicles, real estate, tangible and intangible personal property, contract rights, choses-in-action, and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, food and drink, electric or other power, services, and signatures which purport to create, maintain, or extinguish any legal obligation;

(36) "Property of another," property in which any person other than the actor has an interest upon which the actor is not privileged to infringe, regardless of the fact that the actor also has an interest in the property and regardless of the fact that the other person might be precluded from civil recovery because the property was used in an unlawful transaction or was subject to forfeiture as contraband. Property in possession of an actor may not be deemed property of another who has only a security interest therein, even if legal title is in the creditor pursuant to a conditional sales contract or other security agreement;

(37) "Public employee," any person employed by the state or any of its political subdivisions, who is not a public officer;

(38) "Public office," the position held by a public officer or employee;

(39) "Public officer," any person who holds a position in the state government or in any of its political subdivisions, by election or appointment, for a definite period, whose duties are fixed by law, and who is invested with some portion of the sovereign functions of government;

(40) "Public record," any official book, paper, or record created, received, or used by or in any office or agency of the state or of any of its political subdivisions;

(41) "Publish," to disseminate, circulate or place before the public in any way, other than by speech which is not mechanically or electronically amplified;

(42) "Receive," to acquire possession, control or title, or to lend or borrow on the security of the property;

(43) "Service," labor that does not include a tangible commodity. The term includes, but is not limited to: labor; professional advice; telephone, cable television and other utility service; accommodations in hotels, restaurants or elsewhere; admissions to exhibits and entertainments; the use of machines designed to be operated by coin or other thing of value; and the use of rental property;

(44) "Seller," any person or employee engaged in the business of selling pistols at retail;

(44A) "Serious bodily injury," such injury as is grave and not trivial, and gives rise to apprehension of danger to life, health, or limb;

(45) "Short rifle," any rifle having a barrel less than sixteen inches long, or an overall length of less than twenty-six inches;

(46) "Short shotgun," any shotgun having a barrel less than eighteen inches long or an overall length of less than twenty-six inches;

(47) "Signature," any name, mark or sign written with intent to authenticate any instrument or writing;

(48) Deleted by SL 2005, ch 120, § 357

(49) "Structure," any house, building, outbuilding, motor vehicle, watercraft, aircraft, railroad car, trailer, tent, or other edifice, vehicle or shelter, or any portion thereof;

(50) "Stun gun," any battery-powered, pulsed electrical device of high voltage and low or no amperage that can disrupt the central nervous system and cause temporary loss of voluntary muscle control of a person;

(50A) "Unborn child," an individual organism of the species homo sapiens from fertilization until live birth;

(51) "Unoccupied structure," any structure which is not an occupied structure;

(52) "Vessel," if used with reference to shipping, any ship of any kind and every structure adapted to be navigated from place to place;

(53) "Victim," any natural person against whom the defendant in a criminal prosecution has committed or attempted to commit a crime;

(54) "Voluntary intoxication," intoxication caused by substances that an actor knowingly introduces into his or her body, the tendency of which is to cause intoxication;

(55) "Written instrument," any paper, document, or other instrument containing written or printed matter or the equivalent thereof, used for purposes of reciting, embodying, conveying, or recording information, and any money, credit card, token, stamp, seal, badge, trade mark, service mark or any evidence or symbol of value, right, privilege or identification, which is capable of being used to the advantage or disadvantage of some person.
Source: Preliminary clause: SDC 1939, § 13.0102; SL 1976, ch 158, § 1-1; SL 1977, ch 189, § 2; SL 1994, ch 351, § 41. Subd. (1): SDC 1939, § 13.0102 (1); SL 1976, ch 158, § 1-1 (1); SL 1977, ch 189, § 3; SL 1978, ch 158, § 1; SL 2005, ch 120, § 357. Subds. (2), (3): SL 1976, ch 158, § 1-1 (2), (3). Subd. (4): SL 1985, ch 190, § 3. Subd. (5): SL 1976, ch 158, § 1-1 (5); SL 2005, ch 120, § 357. Subd. (6): SL 1985, ch 190, § 4. Subd. (7): SL 1976, ch 158, § 1-1 (6). Subd. (8): SL 1976, ch 158, § 14-1; SL 1977, ch 189, § 4; SL 2005, ch 120, § 357. Subd. (9): SL 1976, ch 158, § 1-1 (7); SL 1977, ch 189, § 5; 1 158, § 2; SL 1978, ch 169, § 9; SL 1988, ch 185; SL 1992, ch 165; SL 2001, ch 145, § 2; SL 2002, ch 102, § 1; SL 2005, ch 120, § 357; SL 2007, ch 141, § 1. Subd. (10): SL 1976, ch 158, § 1-1 (8); SL 2005, ch 120, § 357. Subd. (11): SL 1976, ch 158, § 30A-1 (1); SL 1977, ch 189, § 6; SL 2005, ch 120, § 357. Subd. (12): SL 1976, ch 158, § 30A-1 (2). Subd. (13): SL 1972, ch 140, § 1 (a); SDCL Supp, § 22-14A-1 1976, ch 158, § 1-1 (9); SL 1977, ch 189, § 7. Subd. (14): SL 1972, ch 140, § 1 (b), (c); SDCL Supp, §§ 22 22-14A-3; SL 1976, ch 158, § 1-1 (10). Subd. (15): SL 1976, ch 158, § 1-1 (11). Subd. (16): SL 1976, ch 158, § 1-1 (12); SL 1977, ch 189, § 8; SL 2005, ch 120, § 357. Subd. (17): SL 1976, ch 158, § 14-1 (1). Subd. (18): SL 1976, ch 158, § 30A-1 (3). Subd. (19): SL 1986, ch 192, § 2; SL 2005, ch 120, § 357. Subd. (20): SL 1983, ch 174, § 2; SL 2005, ch 120, § 357. Subd. (21): SL 1976, ch 158, § 1-1 (14). Subd. (22): SL 1976, ch 158, § 1-1 (15); SL 1977, ch 189, § 9; SL 2005, ch 120, § 357; SL 2011, ch 114, § 1. Subd. (23): SL 1976, ch 158, § 14-1 (2); SL 1977, ch 189, § 10 Subd. (24): SL 1976, ch 158, § 1-1 (16); SL 1977, ch 189, § 11; SL 1983, ch 174, § 1; SL 2005, ch 120, § 357. Subd. (25): SL 1976, ch 158, § 1-1 (17). Subd. (26): SL 1976, ch 158, § 1-1 (18); SL 1977, ch 189, § 12; SL 2005, ch 120, § 357. Subd. (27): SL 1976, ch 158, § 30A-1 (4). Subds. (28) to (30): SL 1976, ch 158, § 1-1 (19) to (21). Subd. (31): SDC 1939, § 13.0102 (4); SL 1976, ch 158, § 1-1 (22); SL 1995, ch 122, § 2; SL 2005, ch 120, § 357. Subds. (32) to (35): SL 1976, ch 158, § 1-1 (23) to (26); SL 2005, ch 120, § 357. Subd. (36): SL 1976, ch 158, § 30A-1 (5); SL 2005, ch 120, § 357. Subds. (37) to (41): SL 1976, ch 158, § 1-1 (27) to (31); SL 2005, ch 120, § 357. Subd. (42): SL 1976, ch 158, § 30A-1 (6). Subd. (43): SL 1976, ch 158, § 1-1 (32); SL 1977, ch 189, § 13. Subd. (44): SL 1985, ch 190, § 5. Subd. (44A): SL 2005, ch 120, § 114. Subd. (45): SL 1976, ch 158, § 14-1 (3); SL 2005, ch 120, § 357. Subd. (46): SL 1976, ch 158, § 14-1 (4); SL 2005, ch 120, § 357. Subd. (47): SDC 1939, § 13.0102 (5); SL 1976, ch 158, § 1-1 (32); SL 2005, ch 120, § 357. Subd. (48): SL 1976, ch 158, § 30A-1 (7); SL 2005, ch 120, § 357. Subd. (49): SL 1976, ch 158, § 1-1 (33); SL 2005, ch 120, § 357. Subd. (50): SL 1985, ch 175, § 1. Subd. (50A): SL 1995, ch 122, § 1. Subd. (51): SL 1976, ch 158, § 1-1 (34). Subd. (52) SDC 1939, § 13.0102 (6); SL 1976, ch 158, § 1-1 (35); SL 2005, ch 120, § 357. Subd. (53): SL 1986, ch 192, § 2. Subd. (54): SL 1976, ch 158, § 1-1 (36); SL 2005, ch 120, § 357. Subd. (55): SDC 1939, § 13.4102; SDCL § 22-39-34; SL 1976, ch 158, § 1980, ch 264, § 1.



§ 22-1-3 Repealed.

22-1-3. Repealed by SL 2005, ch 120, § 358, eff. July 1, 2006.



§ 22-1-4 Felony and misdemeanor distinguished.

22-1-4. Felony and misdemeanor distinguished. Any crime is either a felony or a misdemeanor. A felony is a crime which is or may be punishable by imprisonment in the state penitentiary. Every other crime is a misdemeanor.

Source: SDC 1939, § 13.0103; SL 1976, ch 158, § 1-7; SL 2005, ch 120, § 359.



§ 22-1-5 Repealed.

22-1-5. Repealed by SL 1977, ch 189, § 126



§ 22-1-6 Performance of required act by another.

22-1-6. Performance of required act by another. No person may be convicted for the failure to perform an act if the act has been performed by another person, acting on the other person's behalf, who is competent by law to perform it.

Source: SDC 1939, § 13.0106; SL 1976, ch 158, § 1-4; SL 2005, ch 120, § 360.



§ 22-1-7 Completion of crime involving dispatch of letter.

22-1-7. Completion of crime involving dispatch of letter. In the various cases in which the sending of a letter is made criminal by the statutes of this state, the offense is deemed complete from the time when such letter is deposited in any post office or any other place or delivered to any person with intent that it be forwarded.

Source: SDC 1939, § 13.0107; SL 1976, ch 158, § 1-8; SL 2005, ch 120, § 361.



§ 22-1-8 Act not deemed criminal unless prohibited by statute.

22-1-8. Act not deemed criminal unless prohibited by statute. No act or omission may be deemed criminal or punishable except as prescribed or authorized by this title or by some other statute of this state.

Source: SDC 1939, § 13.0103; SL 2005, ch 120, § 362.



§ 22-1-9 Official possession of prohibited objects permitted.

22-1-9. Official possession of prohibited objects permitted. If the possession of an object is made an offense, no law enforcement officer may be convicted of that offense if that law enforcement officer came into and retained possession of that object in the course of performing official duties.

Source: SL 1976, ch 158, § 1-5; SL 2005, ch 120, § 363.



§ 22-1-10 to 22-1-12. Transferred.

22-1-10 to 22-1-12. Transferred to §§ 23A-28C-7 to 23A-28C-9 by SL 2005, ch 120, § 366, eff. July 1, 2006.






Chapter 02 - Remedies Other Than Criminal Prosecution

§ 22-2-1 Civil remedy not affected by failure to affirm civil liability.

22-2-1. Civil remedy not affected by failure to affirm civil liability. The omission to specify or affirm in this title any liability to any damages, penalty, forfeiture, or other remedy imposed by law and allowed to be recovered or enforced in any civil action or proceeding for any act or omission declared punishable in this title does not affect any right to recover or enforce the same.

Source: SDC 1939, § 13.0110; SL 2005, ch 120, § 367.



§ 22-2-2 Remedies against public officer not affected by failure to specify forfeiture.

22-2-2. Remedies against public officer not affected by failure to specify forfeiture. The omission to specify or affirm in this title any ground of forfeiture of a public office or other trust or special authority conferred by law to impeach, remove, depose, or suspend any public officer or other person holding any trust, appointment, or other special authority conferred by law does not affect such forfeiture or power or any proceeding authorized by law to carry into effect such impeachment, removal, deposition, or suspension.

Source: SDC 1939, § 13.0111.



§ 22-2-3 Acts punishable under law of different sovereign.

22-2-3. Acts punishable under law of different sovereign. No act or omission declared punishable by any statute of this state is less so because it is also punishable under the laws of another state, government, or country, unless the contrary is expressly declared by statute.

Source: SDC 1939, § 13.0108; SL 2005, ch 120, § 368.



§ 22-2-4 Acts punishable by military authorities.

22-2-4. Acts punishable by military authorities. This title does not affect any power conferred by law upon any court martial or other military authority or officer to impose or inflict punishment upon offenders.

Source: SDC 1939, § 13.0112.



§ 22-2-5 Power to punish by contempt.

22-2-5. Power to punish by contempt. This title does not affect any power conferred by law upon any public body, tribunal, or officer to impose or inflict punishment for a contempt.

Source: SDC 1939, § 13.0112.



§ 22-2-6 Acts declared criminal as also punishable by contempt.

22-2-6. Acts declared criminal as also punishable by contempt. No criminal act is less punishable as a crime because it is also declared to be punishable as contempt.

Source: SDC 1939, § 13.0109; SL 2005, ch 120, § 369.



§ 22-2-7 Repealed.

22-2-7. Repealed by SL 1976, ch 158, § 2-1






Chapter 03 - Parties To Crimes

§ 22-3-1 Persons capable of committing crimes--Exceptions.

22-3-1. Persons capable of committing crimes--Exceptions. Any person is capable of committing a crime, except those included in the following classes:

(1) Any child under the age of ten years;

(2) Any child of the age of ten years , but under the age of fourteen years, in the absence of proof that at the time of the committing the act or neglect charged, the child knew its wrongfulness;

(3) Any person who committed the act or made the omission charged under ignorance or mistake of fact which disproves any criminal intent. However, ignorance of the law does not excuse a person from punishment for its violation;

(4) Any person who committed the act charged without being conscious thereof; or

(5) Any person who committed the act or made the omission charged while under involuntary subjection to the power of superiors.
Source: SDC 1939, § 13.0201; SL 1968, ch 28, §§ 1, 2; SL 1976, ch 158, §§ 3-1, 3-5; SL 1983, ch 174, § 3; SL 1985, ch 192, § 10; SL 2005, ch 120, § 370.



§ 22-3-1.1 Voluntary consumption of alcohol or controlled substance not causing insanity.

22-3-1.1. Voluntary consumption of alcohol or controlled substance not causing insanity. No person who is under the influence of voluntarily consumed or injected alcohol or controlled substances at the time of committing the act charged is for that reason insane.

Source: SL 1983, ch 174, § 4; SL 2005, ch 120, § 371.



§ 22-3-2 Repealed.

22-3-2. Repealed by SL 1976, ch 158, § 3-5



§ 22-3-3 Aiding, abetting or advising--Accountability as principal.

22-3-3. Aiding, abetting or advising--Accountability as principal. Any person who, with the intent to promote or facilitate the commission of a crime, aids, abets, or advises another person in planning or committing the crime, is legally accountable, as a principal to the crime.

Source: SDC 1939, § 13.0203; SL 1976, ch 158, § 3-2; SL 2005, ch 120, § 372.



§ 22-3-3.1 Distinction between accessory before the fact and principal abrogated.

22-3-3.1. Distinction between accessory before the fact and principal abrogated. The distinction between an accessory before the fact and a principal, and between principals in the first and second degree, in cases of felony, is abrogated. Any person connected with the commission of a felony, whether that person directly commits the act constituting the offense or aids and abets in its commission, though not present, shall be prosecuted, tried, and punished as a principal.

Source: SDC 1939 & Supp 1960, § 34.0504; SDCL, § 23-10-3; SL 1978, ch 185, § 2; SL 2005, ch 120, § 373.



§ 22-3-4 Repealed.

22-3-4. Repealed by SL 1976, ch 158, § 3-5



§ 22-3-5 Accessories to crime--Misdemeanors excepted.

22-3-5. Accessories to crime--Misdemeanors excepted. A person is an accessory to a crime, if, with intent to hinder, delay, or prevent the discovery, detection, apprehension, prosecution, conviction, or punishment of another for the commission of a felony, that person renders assistance to the other person. There are no accessories to misdemeanors.

The term, render assistance, means to:

(1) Harbor or conceal the other person;

(2) Warn the other person of impending discovery or apprehension, other than a warning given in an effort to bring the other person into compliance with the law;

(3) Provide the other person with money, transportation, a weapon, a disguise, or any other thing to be used in avoiding discovery or apprehension;

(4) Obstruct anyone by force, intimidation, or deception in the performance of any act which might aid in the discovery, detection, apprehension, prosecution, conviction, or punishment of the other person; or

(5) Conceal, destroy, or alter any physical evidence that might aid in the discovery, detection, apprehension, prosecution, conviction, or punishment of the other person.

A violation of this section is a Class 5 felony.

Source: SDC 1939, § 13.0203; SL 1976, ch 158, § 3-3; SL 2005, ch 120, § 374.



§ 22-3-5.1 Accessory punishable though principal not tried or acquitted.

22-3-5.1. Accessory punishable though principal not tried or acquitted. An accessory to the commission of a felony may be prosecuted, tried, and punished, even if the principal is not prosecuted or tried, or even if the principal was acquitted.

Source: SDC 1939 & Supp 1960, § 34.0505; SDCL, § 23-10-5; SL 1978, ch 185, § 3; SL 2005, ch 120, § 375.



§ 22-3-6 , 22-3-7. Repealed.

22-3-6, 22-3-7. Repealed by SL 1976, ch 158, § 3-5



§ 22-3-8 Conspiracy to commit offense--Punishment.

22-3-8. Conspiracy to commit offense--Punishment. If two or more persons conspire, either to commit any offense against the State of South Dakota, or to defraud the State of South Dakota, or any county, township, school district, or municipal corporation in any manner or for any purpose, and one or more of the parties do any act to effect the object of the conspiracy, each of the parties to such conspiracy is guilty of conspiracy and may be punished up to the maximum penalty which may be imposed for a crime which is one level below the penalty prescribed for the crime underlying the conspiracy. However, it is not a crime to conspire to commit a Class 2 misdemeanor or a petty offense.

Source: SL 1941, ch 45, § 1; SDC Supp 1960, § 13.0306; SL 1976, ch 158, § 3-4; SL 2005, ch 120, § 376.



§ 22-3-9 Liability to punishment for act outside state aiding injury within state.

22-3-9. Liability to punishment for act outside state aiding injury within state. Any person who, while out of the state, causes, aids, advises, or encourages another person to injure any person or property in this state by means of any act or neglect which is a crime in this state, is liable to punishment under the laws of this state.

Source: SDC 1939, § 13.0602 (4); SDCL, § 23-9-15; SL 1978, ch 185, § 1.






Chapter 04 - Attempts To Commit Crime

§ 22-4-1 Attempt--Punishment.

22-4-1. Attempt--Punishment. Unless specific provision is made by law, any person who attempts to commit a crime and, in the attempt, does any act toward the commission of the crime, but fails or is prevented or intercepted in the perpetration of that crime, is punishable for such attempt at maximum sentence of one-half of the penalty prescribed for the underlying crime. However, any person who attempts to commit a Class A, Class B, or Class C felony is guilty of a Class 2 felony.

Source: SDC 1939, § 13.0401; SL 1972, ch 137; SL 1976, ch 158, § 4-1; SL 2005, ch 120, § 377.



§ 22-4-2 Attempt resulting in commission of other crime.

22-4-2. Attempt resulting in commission of other crime. The provisions of § 22-4-1 do not protect a person who, in attempting unsuccessfully to commit a crime, commits another and different crime, whether greater or less in guilt, from suffering the punishment prescribed by law for the crime committed.

Source: SDC 1939, § 13.0402; SL 2005, ch 120, § 378.






Chapter 04A - Solicitation

§ 22-4A-1 Criminal solicitation--Penalty.

22-4A-1. Criminal solicitation--Penalty. Any person who, with the intent to promote or facilitate the commission of a crime, commands, hires, requests, or solicits another person to engage in specific conduct which would constitute the commission of such offense or an attempt to commit such offense, is guilty of criminal solicitation.

Criminal solicitation is a:

(1) Class 1 felony if the offense solicited is a Class A, B or C felony;

(2) Class 2 felony if the offense solicited is a Class 1 felony;

(3) Class 3 felony if the offense solicited is a Class 2 felony;

(4) Class 4 felony if the offense solicited is a Class 3 felony;

(5) Class 5 felony if the offense solicited is a Class 4 felony;

(6) Class 6 felony if the offense solicited is a Class 5 felony; or

(7) Class 1 misdemeanor if the offense solicited is a Class 6 felony.
Source: SL 2005, ch 120, § 438.



§ 22-4A-2 Fact offense not committed or attempted not a defense.

22-4A-2. Fact offense not committed or attempted not a defense. It is not a defense to prosecution for criminal solicitation that the person solicited neither committed or attempted to commit the offense solicited nor was capable of committing or attempting to commit the offense solicited.

Source: SL 2005, ch 120, § 439.



§ 22-4A-3 Proof required for conviction of criminal solicitation.

22-4A-3. Proof required for conviction of criminal solicitation. No person may be convicted of criminal solicitation upon the uncorroborated testimony of the person allegedly solicited, and there must be proof of circumstances corroborating both the solicitation and the defendant's intent.

Source: SL 2005, ch 120, § 440.



§ 22-4A-4 Renunciation of criminal intent--Requirements.

22-4A-4. Renunciation of criminal intent--Requirements. No person may be convicted of criminal solicitation if, under circumstances manifesting a voluntary and complete renunciation of the defendant's criminal intent, the defendant:

(1) Notified the person solicited of his or her renunciation; and

(2) Gave timely and adequate warning to the law enforcement authorities or otherwise made a substantial effort to prevent the commission of the criminal conduct solicited.

The burden of injecting this issue is on the defendant, but this does not shift the burden of proof.

Source: SL 2005, ch 120, § 441.






Chapter 05 - Defenses

§ 22-5-1 Conduct forced or under threat of force.

22-5-1. Conduct forced or under threat of force. No person may be convicted of a crime based upon conduct in which that person engaged because of the use or threatened use of unlawful force upon himself, herself, or another person, which force or threatened use of force a reasonable person in that situation would have been lawfully unable to resist.

Source: SDC 1939, § 13.0501; SL 1976, ch 158, § 5-1; SL 1977, ch 189, § 14; SL 1978, ch 158, § 3; SL 2005, ch 120, § 379.



§ 22-5-2 to 22-5-4. Repealed.

22-5-2 to 22-5-4. Repealed by SL 1976, ch 158, § 5-2



§ 22-5-5 Voluntary intoxication--Crimes involving motive or intent.

22-5-5. Voluntary intoxication--Crimes involving motive or intent. No act committed by a person while in a state of voluntary intoxication may be deemed less criminal by reason of such condition. But if the actual existence of any particular purpose, motive, or intent is a necessary element to constitute any particular species or degree of crime, the jury may take into consideration the fact that the accused was intoxicated at the time in determining the purpose, motive, or intent with which the accused committed the act.

Source: SDC 1939, § 13.0504; SL 2005, ch 120, § 380.



§ 22-5-6 Repealed.

22-5-6. Repealed by SL 1976, ch 158, § 5-2



§ 22-5-7 Morbid propensity to commit crime.

22-5-7. Morbid propensity to commit crime. A morbid propensity to commit prohibited acts existing in the mind of a person who is not shown to have been incapable of knowing the wrongfulness of such acts forms no defense to a prosecution therefor.

Source: SDC 1939, § 13.0505; repealed SL 1976, ch 158, § 5-2; re-enacted SL 1977, ch 189, § 15.



§ 22-5-8 Repealed.

22-5-8. Repealed by SL 1978, ch 178, § 577



§ 22-5-9 Resistance to public offenses permitted.

22-5-9. Resistance to public offenses permitted. Any person may lawfully resist, by force or violence, the commission of any public offense as follows:

(1) Any person, upon reasonable apprehension of threat of bodily injury, may make sufficient resistance to prevent an offense against his or her person or the person of any family or household member, or to prevent an illegal attempt by force to take or injure property in his or her lawful possession; and

(2) Any person may make sufficient resistance in aid or defense of any other person, threatened with bodily injury, to prevent such offense.
Source: SDC 1939 & Supp 1960, § 34.0101; SDCL, § 23-13-3; SL 1978, ch 185, § 4; SL 2005, ch 120, § 382; SL 2006, ch 116, § 1.



§ 22-5-10 Insanity as affirmative defense--Burden of proof.

22-5-10. Insanity as affirmative defense--Burden of proof. Insanity is an affirmative defense to a prosecution for any criminal offense. Mental disease or defect does not otherwise constitute a defense. The defendant has the burden of proving the defense of insanity by clear and convincing evidence.

Source: SL 1985, ch 192, § 11.






Chapter 06 - Authorized Punishments

§ 22-6-1 Felony classes and penalties--Restitution--Habitual criminal sentences.

22-6-1. Felony classes and penalties--Restitution--Habitual criminal sentences. Except as otherwise provided by law, felonies are divided into the following nine classes which are distinguished from each other by the following maximum penalties which are authorized upon conviction:

(1) Class A felony: death or life imprisonment in the state penitentiary. A lesser sentence than death or life imprisonment may not be given for a Class A felony. In addition, a fine of fifty thousand dollars may be imposed;

(2) Class B felony: life imprisonment in the state penitentiary. A lesser sentence may not be given for a Class B felony. In addition, a fine of fifty thousand dollars may be imposed;

(3) Class C felony: life imprisonment in the state penitentiary. In addition, a fine of fifty thousand dollars may be imposed;

(4) Class 1 felony: fifty years imprisonment in the state penitentiary. In addition, a fine of fifty thousand dollars may be imposed;

(5) Class 2 felony: twenty-five years imprisonment in the state penitentiary. In addition, a fine of fifty thousand dollars may be imposed;

(6) Class 3 felony: fifteen years imprisonment in the state penitentiary. In addition, a fine of thirty thousand dollars may be imposed;

(7) Class 4 felony: ten years imprisonment in the state penitentiary. In addition, a fine of twenty thousand dollars may be imposed;

(8) Class 5 felony: five years imprisonment in the state penitentiary. In addition, a fine of ten thousand dollars may be imposed; and

(9) Class 6 felony: two years imprisonment in the state penitentiary or a fine of four thousand dollars, or both.

If the defendant is under the age of eighteen years at the time of the offense and found guilty of a Class A, B, or C felony, the maximum sentence may be a term of years in the state penitentiary, and a fine of fifty thousand dollars may be imposed.

The court, in imposing sentence on a defendant who has been found guilty of a felony, shall order in addition to the sentence that is imposed pursuant to the provisions of this section, that the defendant make restitution to any victim in accordance with the provisions of chapter 23A-28.

Nothing in this section limits increased sentences for habitual criminals under §§ 22-7-7, 22-7-8, and 22-7-8.1.

Source: SDC 1939, § 13.0606; SL 1976, ch 158, §§ 6-1, 6-4; SL 1977, ch 189, § 16; SL 1978, ch 158, § 4; SL 1979, ch 160, § 1; SL 1980, ch 173, § 8; SL 1985, ch 192, § 2; SL 1997, ch 143, § 5; SL 2005, ch 120, § 148; SL 2013, ch 105, § 1; SL 2016, ch 121, § 1.



§ 22-6-1.1 Sentence to jail in lieu of penitentiary in minor felonies.

22-6-1.1. Sentence to jail in lieu of penitentiary in minor felonies. If a person is convicted of a Class 5 or Class 6 felony, the court may sentence the person so convicted to imprisonment in the county jail of the county where such person was convicted, for a term of not more than one year.

Source: SDC 1939, § 13.0604; SL 1963, ch 55; SDCL, § 23-48-20; SL 1978, ch 185, § 16; SL 1989, ch 192, § 1.



§ 22-6-1.2 Minimum sentence for subsequent felony sex crime conviction.

22-6-1.2. Minimum sentence for subsequent felony sex crime conviction. If an adult has a previous conviction for a felony sex crime as defined by § 22-24B-1, any subsequent felony conviction for a sex crime as defined by subdivisions 22-24B-1(1) to (15), inclusive, and (19) shall result in a minimum sentence of imprisonment equal to the maximum term allowable under § 22-6-1, up to twenty-five years. The court may suspend a portion of the prison sentence required under this section.

Source: SL 2006, ch 121, § 3.



§ 22-6-1.3 Life imprisonment not imposed on defendant under eighteen years of age.

22-6-1.3. Life imprisonment not imposed on defendant under eighteen years of age. The penalty of life imprisonment may not be imposed upon any defendant for any offense committed when the defendant was less than eighteen years of age.

Source: SL 2016, ch 121, § 2.



§ 22-6-2 Misdemeanor classes and penalties--Restitution--Misdemeanor when no penalty imposed.

22-6-2. Misdemeanor classes and penalties--Restitution--Misdemeanor when no penalty imposed. Misdemeanors are divided into two classes which are distinguished from each other by the following maximum penalties which are authorized upon conviction:

(1) Class 1 misdemeanor: one year imprisonment in a county jail or two thousand dollars fine, or both;

(2) Class 2 misdemeanor: thirty days imprisonment in a county jail or five hundred dollars fine, or both.

The court, in imposing sentence on a defendant who has been found guilty of a misdemeanor, shall order, in addition to the sentence that is imposed pursuant to the provisions of this section, that the defendant make restitution to any victim in accordance with the provisions of chapter 23A-28.

Except in Titles 1 to 20, inclusive, 22, 25 to 28, inclusive, 32 to 36, inclusive, 40 to 42, inclusive, 47 to 54, inclusive, and 58 to 62, inclusive, if the performance of an act is prohibited by a statute, and no penalty for the violation of such statute is imposed by a statute, the doing of such act is a Class 2 misdemeanor.

Source: SDC 1939, §§ 13.0105, 13.0607; SDCL § 22-1-5; SL 1976, ch 158, §§ 1-3, 6-2, 6-5; SL 1977, ch 189, § 17; SL 1978, ch 158, § 5; SL 1985, ch 192, § 3; SL 1989, ch 255, § 2; SL 1990, ch 158, § 1; SL 1991, ch 186, § 2; SL 1991, ch 187, § 4; SL 1991, ch 337, § 1; SL 1992, ch 158, § 1; SL 1993, ch 172, § 1; SL 1994, ch 161; SL 1995, ch 120, § 1; SL 1997, ch 126, § 1; SL 1997, ch 143, § 6; SL 2005, ch 120, § 173.



§ 22-6-3 to 22-6-5. Repealed.

22-6-3 to 22-6-5. Repealed by SL 1976, ch 158, § 6-6



§ 22-6-5.1 Double sentence for crime by prisoner-Exception.

22-6-5.1. Double sentence for crime by prisoner-Exception. A court may sentence any person convicted of a crime committed while that person was a prisoner as defined by § 22-11A-1, to a term of not more than twice the maximum term allowed by the statute for the commission of the same crime by a person not so confined. However, the provisions of this section do not apply if, for the same offense, the prisoner is subject to an enhanced penalty as an habitual offender.

Source: SL 1961, ch 50, § 2; SDCL, § 23-48-42; SL 1978, ch 185, § 18; SL 2005, ch 120, § 429; SL 2006, ch 117, § 4.



§ 22-6-5.2 Enhanced penalty for second, third, or subsequent violations--Limitation.

22-6-5.2. Enhanced penalty for second, third, or subsequent violations--Limitation. No enhanced penalty may be imposed for any second, third, or subsequent violation, except for an offense pursuant to the provisions of chapter 32-23, unless the defendant was convicted of or plead guilty or nolo contendere to the prior offense previous in time to committing the relevant second, third, or subsequent offense.

Source: SL 2005, ch 120, § 430; SL 2012, ch 119, § 1.



§ 22-6-6 Repealed.

22-6-6. Repealed by SL 2005, ch 120, § 431, eff. July 1, 2006.



§ 22-6-6.1 Concurrent or consecutive sentences at discretion of court.

22-6-6.1. Concurrent or consecutive sentences at discretion of court. If a defendant is convicted of two or more offenses, regardless of when the offenses were committed or when the judgment or sentence is entered, the judgment or sentence may be that the imprisonment on any of the offenses or convictions may run concurrently or consecutively at the discretion of the court.

Source: SDC 1939 & Supp 1960, § 34.3705; SDCL, § 23-48-22; SL 1978, ch 185, § 17; SL 1983, ch 175; SL 2001, ch 111, § 1; SL 2005, ch 120, § 432.



§ 22-6-7 Petty offense actions--Procedure.

22-6-7. Petty offense actions--Procedure. Actions for violations of petty offenses are civil proceedings in which the state is the plaintiff. Such actions are governed by chapter 23-1A.

Source: SL 1976, ch 158, § 6-3; SL 1977, ch 193, § 26; SL 2005, ch 120, § 433.



§ 22-6-8 Restitution to victims at discretion of court.

22-6-8. Restitution to victims at discretion of court. Notwithstanding § 22-6-1 or 22-6-2, if there is an insurer, self insurance, reciprocal insurance, or an insurance pool available to compensate the victim by means of a civil liability determination, the court in imposing sentence on a defendant who has been found guilty of a misdemeanor or felony may order that the defendant make restitution to a victim in accordance with the provisions of chapter 23A-28.

Source: SL 1998, ch 129, § 1; SL 2005, ch 120, § 434.



§ 22-6-9 Protection order in cases of assault or crimes of violence--Affidavit of injury--Procedures.

22-6-9. Protection order in cases of assault or crimes of violence--Affidavit of injury--Procedures. Any person who has suffered physical injury as a result of an assault or a crime of violence as defined in subdivision 22-1-2(9) may petition the court for a protection order. The petition shall be accompanied by an affidavit made under oath stating the specific facts and circumstances of the injury and the acts which caused the injury. The petition shall be governed by the procedures and penalties described in §§ 22-19A-8 to 22-19A-16, inclusive.

Source: SL 2000, ch 101, § 1.



§ 22-6-10 Application of penalties provided in SL 2005, ch 120 to offenses committed prior to effective date prohibited.

22-6-10. Application of penalties provided in SL 2005, ch 120 to offenses committed prior to effective date prohibited. Nothing in SL 2005, chapter 120 may be construed to permit the imposition of any lesser or greater penalty that may be provided for in SL 2005, chapter 120 as punishment for any offense which was committed prior in time to July 1, 2006 regardless of when the sentence for such offense may be imposed.

Source: SL 2005, ch 120, § 435.



§ 22-6-11 Presumptive sentence of probation or fully suspended penitentiary sentence--Departure for aggravating circumstances.

22-6-11. Presumptive sentence of probation or fully suspended penitentiary sentence--Departure for aggravating circumstances. The sentencing court shall sentence an offender convicted of a Class 5 or Class 6 felony, except those convicted under §§ 22-11A-2.1, 22-14-15, 22-18-1, 22-18-1.05, 22-18-26, 22-18-29, 22-19A-1, 22-19A-2, 22-19A-3, 22-19A-7, 22-19A-16, 22-22A-2, 22-22A-4, 22-24A-3, 22-22-24.3, subdivision 22-23-2(2), 22-24-1.2, 22-24B-2, 22-24B-12, 22-24B-12.1, 22-24B-23, 22-30A-46, 22-42-7, subdivision 24-2-14(1), 32-34-5, and any person ineligible for probation under § 23A-27-12, to a term of probation. If the offender is under the supervision of the Department of Corrections, the court shall order a fully suspended penitentiary sentence pursuant to § 23A-27-18.4. The sentencing court may impose a sentence other than probation or a fully suspended penitentiary sentence if the court finds aggravating circumstances exist that pose a significant risk to the public and require a departure from presumptive probation under this section. If a departure is made, the judge shall state on the record at the time of sentencing the aggravating circumstances and the same shall be stated in the dispositional order. Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest.

Source: SL 2013, ch 101, § 53; SL 2016, ch 137, § 4; SL 2017, ch 95, § 1; SL 2017, ch 98, § 4.






Chapter 07 - Habitual Offenders

§ 22-7-1 to 22-7-5. Repealed.

22-7-1 to 22-7-5. Repealed by SL 1976, ch 158, § 7-9



§ 22-7-6 Repealed.

22-7-6. Repealed by SL 1977, ch 189, § 126



§ 22-7-7 One or two prior felony convictions--Sentence increased--Limitation--Felony determination.

22-7-7. One or two prior felony convictions--Sentence increased--Limitation--Felony determination. If a defendant has been convicted of one or two prior felonies under the laws of this state or any other state or the United States, in addition to the principal felony, the sentence for the principal felony shall be enhanced by changing the class of the principal felony to the next class which is more severe, but in no circumstance may the enhancement exceed the sentence for a Class C felony. The determination of whether a prior offense is a felony for purposes of this chapter shall be determined by whether the prior offense was a felony under the laws of this state or under the laws of the United States at the time of conviction of such prior offense. For the purpose of this section, if the principal felony is not classified it shall be enhanced to the class which has an equal maximum imprisonment. For the purposes of this section, if the maximum imprisonment for the principal felony falls between two classifications, the principal felony shall be enhanced to the class which has the less severe maximum authorized imprisonment.

Source: SDC 1939, § 13.0611; SDCL, § 22-7-1; SL 1976, ch 158, § 7-2; SL 1977, ch 189, § 18; SL 2005, ch 120, § 383.



§ 22-7-8 Three or more additional felony convictions including one or more crimes of violence--Enhancement of sentence.

22-7-8. Three or more additional felony convictions including one or more crimes of violence--Enhancement of sentence. If a defendant has been convicted of three or more felonies in addition to the principal felony and one or more of the prior felony convictions was for a crime of violence as defined in subdivision 22-1-2(9), the sentence for the principal felony shall be enhanced to the sentence for a Class C felony.

Source: SDC 1939, § 13.0611; SDCL, § 22-7-1; SL 1976, ch 158, § 7-3; SL 1977, ch 189, § 19; SL 1981, ch 13, § 4; SL 1984, ch 166, § 1; SL 2005, ch 120, § 384.



§ 22-7-8.1 Three or more additional felony convictions not including a crime of violence--Enhancement of sentence--Limitation--Parole.

22-7-8.1. Three or more additional felony convictions not including a crime of violence--Enhancement of sentence--Limitation--Parole. If a defendant has been convicted of three or more felonies in addition to the principal felony and none of the prior felony convictions was for a crime of violence as defined in subdivision § 22-1-2(9), the sentence for the principal felony shall be enhanced by two levels but in no circumstance may the enhancement exceed the sentence for a Class C felony. A defendant sentenced pursuant to this section is eligible for consideration for parole pursuant to § 24-15A-32 if the defendant receives a sentence of less than life in prison.

Source: SL 1984, ch 166, § 2; SL 2005, ch 120, § 385; SL 2006, ch 117, § 1.



§ 22-7-9 Criteria for consideration of prior convictions.

22-7-9. Criteria for consideration of prior convictions. No prior conviction may be considered under either § 22-7-7 or 22-7-8 unless the defendant was, on such prior conviction, discharged from prison, jail, probation, or parole within fifteen years of the date of the commission of the principal offense. Moreover, only one prior conviction arising from the same transaction may be considered.

Source: SL 1976, ch 158, § 7-4; SL 1977, ch 189, § 20; SL 2005, ch 120, § 386.



§ 22-7-10 Duty of law enforcement personnel to report knowledge of prior convictions.

22-7-10. Duty of law enforcement personnel to report knowledge of prior convictions. Whenever any jailer, warden, or prison, probation, parole, or law enforcement officer has knowledge that any person charged with a felony has been previously convicted within the meaning of this chapter, that person shall provide that information to the state's attorney.

Source: SDC 1939, § 13.0611 (3); SDCL, § 22-7-2; SL 1976, ch 158, § 7-8; SL 2005, ch 120, § 387.



§ 22-7-11 Habitual criminal information--Filing--Contents--Proof.

22-7-11. Habitual criminal information--Filing--Contents--Proof. Any allegation that a defendant is an habitual criminal shall be filed as a separate information at the time of, or before, arraignment. However, the court may, upon motion, permit the separate information to be filed after the arraignment, but no less than thirty days before the commencement of trial or entry of a plea of guilty or nolo contendre. The information shall state the times, places, and specific crimes alleged to be prior convictions and shall be signed by the prosecutor. An official court record under seal or a criminal history together with fingerprints certified by the public official having custody thereof is sufficient to be admitted in evidence, without further foundation, to prove the allegation that the defendant is an habitual criminal.

Source: SL 1959, ch 234; SDC Supp 1960, § 343009-1; SL 1961, ch 183; SDCL, § 23-32-9; SL 1976, ch 158, § 7-5; SL 2004, ch 147, § 1; SL 2005, ch 120, § 388.



§ 22-7-12 Defendant to receive copy of information--Contents kept from jury until conviction--Right to jury trial.

22-7-12. Defendant to receive copy of information--Contents kept from jury until conviction--Right to jury trial. The defendant shall be apprised of the contents of the habitual offender information and shall receive a copy of it. The habitual offender information may not be divulged to the jury in any manner unless and until the defendant has been convicted of the principal offense.

The defendant shall also be informed of the right to a trial by jury on the issue of whether the defendant is the same person as alleged in the habitual criminal information.

Source: SL 1959, ch 234; SDC Supp 1960, § 34.3009-1; SL 1961, ch 183; SDCL, § 23-32-10; SL 1976, ch 158, § 7-6; SL 2005, ch 120, § 389.






Chapter 08 - Terrorism

§ 22-8-1 , 22-8-2. Repealed.

22-8-1, 22-8-2. Repealed by SL 2005, ch 120, §§ 186, 187, eff. July 1, 2006.



§ 22-8-3 to 22-8-11. Repealed.

22-8-3 to 22-8-11. Repealed by SL 1976, ch 158, § 8-1



§ 22-8-12 Act of terrorism--Felony.

22-8-12. Act of terrorism--Felony. Any person who commits a crime of violence, as defined by subdivision 22-1-2(9), or an act dangerous to human life involving any use of chemical, biological, or radioactive material, or any explosive or destructive device, with the intent to do any of the following:

(1) Intimidate or coerce a civilian population;

(2) Influence the policy or conduct of any government or nation;

(3) Affect the conduct of any government or nation by assassination or kidnaping; or

(4) Substantially impair or interrupt public communications, public transportation, common carriers, public utilities, or other public services;
is guilty of an act of terrorism. A violation of this section is a Class C felony.

Source: SL 2002, ch 103, § 1; SL 2005, ch 120, § 188.



§ 22-8-13 Terrorist threat--Felony.

22-8-13. Terrorist threat--Felony. Any person who threatens to commit a crime of violence, as defined by subdivision 22-1-2(9), or an act dangerous to human life involving any use of chemical, biological, or radioactive material, or any explosive or destructive device, with the intent to:

(1) Intimidate or coerce a civilian population;

(2) Influence the policy or conduct of any government or nation;

(3) Affect the conduct of any government or nation; or

(4) Substantially impair or interrupt public communications, public transportation, common carriers, public utilities, or other public services;
is guilty of making a terrorist threat. A violation of this section is a Class 5 felony.

Source: SL 2005, ch 120, § 189.






Chapter 09 - Misuse Of Flags

§ 22-9-1 Desecration of flag.

22-9-1. Desecration of flag. Any person who knowingly mutilates, defaces, physically defiles, burns, maintains on the floor or ground, or tramples upon any flag of the United States or flag of the State of South Dakota is guilty of a Class 1 misdemeanor.

The term, flag of the United States, as used in this section includes any flag, standard, or colors, or any part thereof, made of any substance and of any size evidently purporting to be the flag, standard, or colors of the United States of America.

The term, flag of the State of South Dakota, as used in this section includes any flag, standard, or colors, or any part thereof, made of any substance and of any size evidently purporting to be the flag, standard, or colors of the flag of the State of South Dakota.

Source: SDC 1939, §§ 13.0805, 65.0601; SDCL, § 22-9-6; SL 1976, ch 158, § 9-1; SL 1985, ch 172; SL 1990, ch 159.



§ 22-9-2 to 22-9-13. Repealed.

22-9-2 to 22-9-13. Repealed by SL 1976, ch 158, § 9-2






Chapter 10 - Riot And Unlawful Assembly

§ 22-10-1 Riot--Felony.

22-10-1. Riot--Felony. Any use of force or violence or any threat to use force or violence, if accompanied by immediate power of execution, by three or more persons, acting together and without authority of law, is riot. Riot is a Class 4 felony.

Source: SDC 1939, § 13.1402; SL 1976, ch 158, § 10-1; SL 2005, ch 120, § 345.



§ 22-10-2 to 22-10-4. Repealed.

22-10-2 to 22-10-4. Repealed by SL 1976, ch 158, § 10-8



§ 22-10-5 Aggravated riot as felony.

22-10-5. Aggravated riot as felony. Any person who carries a dangerous weapon while participating in a riot is guilty of aggravated riot. Aggravated riot is a Class 3 felony.

Source: SDC 1939, § 13.1404 (3); SL 1976, ch 158, § 10-2.



§ 22-10-5.1 Attempted riot or attempted aggravated riot.

22-10-5.1. Attempted riot or attempted aggravated riot. There is no offense of attempted riot or attempted aggravated riot.

Source: SL 2005, ch 120, § 346.



§ 22-10-6 Encouraging or soliciting violence in riot--Felony.

22-10-6. Encouraging or soliciting violence in riot--Felony. Any person who participates in any riot and who directs, advises, encourages, or solicits other persons participating in the riot to acts of force or violence is guilty of a Class 2 felony.

Source: SDC 1939, § 13.1404 (4); SL 1976, ch 158, § 10-3; SL 2005, ch 120, § 347.



§ 22-10-6.1 Encouraging or soliciting violence in riot without participating--Felony.

22-10-6.1. Encouraging or soliciting violence in riot without participating--Felony. Any person who does not personally participate in any riot but who directs, advises, encourages, or solicits other persons participating in the riot to acts of force or violence is guilty of a Class 5 felony.

Source: SL 1976, ch 158, § 10-4; SL 2005, ch 120, § 348.



§ 22-10-7 , 22-10-8. Repealed.

22-10-7, 22-10-8. Repealed by SL 1976, ch 158, § 10-8



§ 22-10-9 Unlawful assembly--Misdemeanor.

22-10-9. Unlawful assembly--Misdemeanor. Any person who assembles with two or more persons for the purpose of engaging in conduct constituting riot or aggravated riot or who, being present at an assembly that either has or develops such a purpose, remains there, with intent to advance that purpose, is guilty of unlawful assembly. Unlawful assembly is a Class 1 misdemeanor.

Source: SDC 1939, § 13.1402; SL 1976, ch 158, § 10-5; SL 2005, ch 120, § 349.



§ 22-10-10 Repealed.

22-10-10. Repealed by SL 1976, ch 158, § 10-8



§ 22-10-11 Refusal to disperse or refrain from riot or unlawful assembly--Misdemeanor.

22-10-11. Refusal to disperse or refrain from riot or unlawful assembly--Misdemeanor. Any person who, during a riot or unlawful assembly, intentionally disobeys a reasonable public safety order to move, disperse, or refrain from specified activities in the immediate vicinity of the riot, is guilty of a Class 1 misdemeanor. A public safety order is any order, the purpose of which is to prevent or control disorder or promote the safety of persons or property, issued by a law enforcement officer or a member of the fire or military forces concerned with the riot or unlawful assembly.

Source: SDC 1939, § 13.1407; SL 1976, ch 158, § 10-6; SL 2005, ch 120, § 350.



§ 22-10-12 Repealed.

22-10-12. Repealed by SL 1976, ch 158, § 10-8



§ 22-10-13 Transferred.

22-10-13. Transferred to § 1-7-16 by SL 2005, ch 120, § 351, eff. July 1, 2006.



§ 22-10-14 to 22-10-16. Transferred.

22-10-14 to 22-10-16. Transferred to §§ 22-10A-1 to 22-10A-3 by SL 2005, ch 120, § 355, eff. July 1, 2006.






Chapter 10A - Street Gang Activity

§ 22-10A-1 Definitions.

22-10A-1. Definitions. Terms used in §§ 22-10A-1 to 22-10A-3, inclusive, mean:

(1) "Street gang," any formal or informal ongoing organization, association, or group of three or more persons who have a common name or common identifying signs, colors, or symbols and have members or associates who, individually or collectively, engage in or have engaged in a pattern of street gang activity;

(2) "Street gang member," any person who engages in a pattern of street gang activity and who meets two or more of the following criteria:

(a) Admits to gang membership;

(b) Is identified as a gang member by a documented reliable informant;

(c) Resides in or frequents a particular gang's area and adopts its style of dress, its use of hand signs or its tattoos and associates with known gang members;

(d) Is identified as a gang member by an informant of previously untested reliability if such identification is corroborated by independent information;

(e) Has been arrested more than once in the company of identified gang members for offenses which are consistent with usual gang activity;

(f) Is identified as a gang member by physical evidence, such as photographs or other documentation; or

(g) Has been stopped in the company of known gang members four or more times; and

(3) "Pattern of street gang activity," the commission, attempted commission, or solicitation by any member or members of a street gang of two or more felony or violent misdemeanor offenses on separate occasions within a three-year period for the purpose of furthering gang activity.
Source: SL 1992, ch 159, § 1; SDCL, § 22-10-14; SL 2005, ch 120, §§ 352, 355.



§ 22-10A-2 Reclassification of offense if part of street gang activity.

22-10A-2. Reclassification of offense if part of street gang activity. The penalty for conviction of any offense shall be reclassified to the next highest classification in the penalty schedule if the commission of such offense is part of a pattern of street gang activity.

Source: SL 1992, ch 159, § 2; SDCL, § 22-10-15; SL 2005, ch 120, §§ 353, 355.



§ 22-10A-3 Allegation of gang membership filed as separate information.

22-10A-3. Allegation of gang membership filed as separate information. An allegation that a defendant is a street gang member shall be filed as a separate information at the time of, or before, arraignment. The separate information shall state those criteria, as set forth in subdivision 22-10A-1(2), which allegedly identify the defendant as a street gang member, and shall be signed by the prosecutor.

Source: SL 1992, ch 159, § 3; SDCL, § 22-10-16; SL 2005, ch 120, §§ 354, 355.






Chapter 11 - Obstruction Of The Administration Of Government

§ 22-11-1 Resisting execution or service of process.

22-11-1. Resisting execution or service of process. Any person who resists the execution or service of any legal process is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1408; SL 1976, ch 158, § 11-1; SL 1977, ch 189, § 24.



§ 22-11-2 Obstructing officer in charge of personal property.

22-11-2. Obstructing officer in charge of personal property. Any person who intentionally injures or destroys, takes or attempts to take, or assists any other person in taking or attempting to take, from the custody of any law enforcement officer or other person, any personal property, which such officer or person has in charge under any process of law, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1224; SL 1976, ch 158, § 11-4; SL 2005, ch 120, § 191.



§ 22-11-3 Obstructing certain public officers or employees--Misdemeanor.

22-11-3. Obstructing certain public officers or employees--Misdemeanor. Any person who intentionally obstructs or attempts to obstruct a public officer or employee, not a law enforcement officer, firefighter, or emergency medical technician in the performance of any official duty, or who resists a public officer in performance of that duty, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 13.1106, 13.1302; SDCL, §§ 3-15-2, 3-15-3; SL 1976, ch 158, § 11-22; SL 2005, ch 120, § 192.



§ 22-11-3.1 Repealed.

22-11-3.1. Repealed by SL 2005, ch 120, § 193, eff. July 1, 2006.



§ 22-11-4 Resisting arrest--Misdemeanor.

22-11-4. Resisting arrest--Misdemeanor. Any person who intentionally prevents or attempts to prevent a law enforcement officer, acting under color of authority, from effecting an arrest of the actor or another, by:

(1) Using or threatening to use physical force or violence against the law enforcement officer or any other person; or

(2) Using any other means which creates a substantial risk of causing physical injury to the law enforcement officer or any other person;
is guilty of resisting arrest. Resisting arrest is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 11-2; SL 2005, ch 120, § 194.



§ 22-11-5 Unlawful arrest no defense if officer acting under color of authority with reasonable force--Color of authority for law enforcement officer, firefighter, or emergency medical technician.

22-11-5. Unlawful arrest no defense if officer acting under color of authority with reasonable force--Color of authority for law enforcement officer, firefighter, or emergency medical technician. It is no defense to a prosecution under § 22-11-4 that the law enforcement officer was attempting to make an arrest which in fact was unlawful, if the law enforcement officer was acting under color of authority and, in attempting to make the arrest, the law enforcement officer was not resorting to unreasonable or excessive force giving rise to the right of self-defense. A law enforcement officer, firefighter, or emergency medical technician acts under color of authority if, in the regular course of assigned duties, he or she is called upon to make, and does make, a judgment in good faith based upon surrounding facts and circumstances.

Source: SL 1976, ch 158, § 11-2; SL 2005, ch 120, § 195.



§ 22-11-6 Obstructing law enforcement officer, firefighter, or emergency management personnel--Misdemeanor.

22-11-6. Obstructing law enforcement officer, firefighter, or emergency management personnel--Misdemeanor. Except as provided in §§ 22-11-4 and 22-11-5, any person who, by using or threatening to use violence, force, or physical interference or obstacle, intentionally obstructs, impairs, or hinders the enforcement of the criminal laws or the preservation of the peace by a law enforcement officer or jailer acting under color of authority, or intentionally obstructs, impairs, or hinders the prevention, control, or abatement of fire by a firefighter acting under color of authority, or intentionally obstructs emergency management personnel acting under color of authority, is guilty of obstructing a law enforcement officer, firefighter, or emergency medical technician. Obstructing a law enforcement officer, jailer, firefighter, or emergency medical technician is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 11-3; SL 2005, ch 120, § 196.



§ 22-11-6.1 Repealed.

22-11-6.1. Repealed by SL 2005, ch 120, § 197, eff. July 1, 2006.



§ 22-11-7 Illegality of officer, firefighter, or emergency medical technician acts no defense if under color of authority.

22-11-7. Illegality of officer, firefighter, or emergency medical technician acts no defense if under color of authority. It is no defense to a prosecution under § 22-11-6 that the law enforcement officer, firefighter, or emergency medical technician was acting in an illegal manner, if the law enforcement officer, firefighter, or emergency medical technician was acting under the color of authority as defined in § 22-11-5.

Source: SL 1976, ch 158, § 11-3; SL 2005, ch 120, § 198.



§ 22-11-8 Transferred.

22-11-8. Transferred to § 22-40-16 by SL 2005, ch 120, § 200, eff. July 1, 2006.



§ 22-11-9 False reporting to authorities--Misdemeanor.

22-11-9. False reporting to authorities--Misdemeanor. Any person who:

(1) Except as provided in § 22-11-9.2, knowingly causes a false fire or other emergency alarm to be transmitted to, or within, any fire department, ambulance service, or other government agency which deals with emergencies involving danger to life or property;

(2) Makes a report or intentionally causes the transmission of a report to law enforcement authorities of a crime or other incident within their official concern, knowing that it did not occur; or

(3) Makes a report or intentionally causes the transmission of a report to law enforcement authorities which furnishes information relating to an offense or other incident within their official concern, knowing that such information is false;
is guilty of false reporting to authorities. False reporting to authorities is a Class 1 misdemeanor.

Source: SL 1975, ch 171, §§ 1, 2; SDCL Supp, § 22-13-16; SL 1976, ch 158, § 11-23; SL 2005, ch 120, § 201.



§ 22-11-9.1 False fire alarm causing serious bodily injury or death--Felony.

22-11-9.1. False fire alarm causing serious bodily injury or death--Felony. Any person who intentionally gives any false alarm of fire, by any means, is guilty of a Class 5 felony, if, as a result, any other person dies or sustains serious bodily injury.

Source: SL 1973, ch 150, § 2; SDCL Supp, § 34-35A-2; SL 1977, ch 190, § 96; SL 2005, ch 120, § 202.



§ 22-11-9.2 Falsely reporting a threat--Felony--Restitution--Minor to perform public service.

22-11-9.2. Falsely reporting a threat--Felony--Restitution--Minor to perform public service. Any person who makes a false report, with intent to deceive, mislead, or otherwise misinform any person, concerning the placing or planting of any bomb, dynamite, explosive, destructive device, dangerous chemical, biological agent, poison or harmful radioactive substance, is guilty of falsely reporting a threat. Falsely reporting a threat is a Class 6 felony. Any person found guilty of falsely reporting a threat shall pay restitution for any expense incurred as a result of the crime. If the person making the false report prohibited by this section is a minor, the court, in addition to such other disposition as the court may impose, shall require the minor to perform at least fifty hours of public service unless tried as an adult.

Source: SL 1970, ch 142; SL 1972, ch 140, § 18; SDCL Supp, § 22-34-26; SL 1976, ch 158, § 14A-9; SL 1989, ch 193; SL 1997, ch 128, § 1; SL 2002, ch 105, § 4; SDCL, § 22-14A-22; SL 2005, ch 120, §§ 278, 279.



§ 22-11-10 Compounding a felony or misdemeanor.

22-11-10. Compounding a felony or misdemeanor. Any person who accepts, or offers or agrees to accept, any pecuniary benefit as consideration for:

(1) Refraining from seeking prosecution of an offender; or

(2) Refraining from reporting to law enforcement authorities the commission or suspected commission of any crime or any information relating to a crime;
is guilty of compounding. Compounding a felony is a Class 6 felony. Compounding a misdemeanor is a Class 1 misdemeanor.

Source: SDC 1939, §§ 13.0304, 13.0305; SDCL, §§ 22-3-6, 22-3-7; SL 1976, ch 158, § 11-5; SL 2005, ch 120, § 203.



§ 22-11-11 Acceptance of restitution as defense.

22-11-11. Acceptance of restitution as defense. It is an affirmative defense to prosecution pursuant to § 22-11-10 that the benefit received by the defendant did not exceed an amount which the defendant reasonably believed to be due as restitution or indemnification for harm caused by the crime.

Source: SL 1976, ch 158, § 11-5; SL 2005, ch 120, § 204.



§ 22-11-12 Misprision of felony--Misdemeanor.

22-11-12. Misprision of felony--Misdemeanor. Any person who, having knowledge, which is not privileged, of the commission of a felony, conceals the felony, or does not immediately disclose the felony, including the name of the perpetrator, if known, and all of the other relevant known facts, to the proper authorities, is guilty of misprision of a felony. Misprision of a felony is a Class 1 misdemeanor. There is no misprision of misdemeanors, petty offenses, or any violation of § 22-42-5.1.

Source: SL 1976, ch 158, § 11-6; SL 2005, ch 120, § 205; SL 2013, ch 101, § 59.



§ 22-11-13 Repealed.

22-11-13. Repealed by SL 1977, ch 189, § 126



§ 22-11-14 Judicial officer defined.

22-11-14. Judicial officer defined. As used in this chapter, the term, judicial officer, includes any referee, arbitrator, judge, hearing officer, or any other person authorized by law to hear or determine a controversy.

Source: SL 1976, ch 158, § 11-9.



§ 22-11-15 Threatening or intimidating judicial or ministerial officers or others.

22-11-15. Threatening or intimidating judicial or ministerial officers or others. Any person who, directly or indirectly, utters or addresses any threat or intimidation to any judicial or ministerial officer, juror, member of the Board of Pardons and Paroles, or other person authorized by law to hear or determine any controversy, or any court services officer, with intent to induce the person either to do any act not authorized by law, or to omit or delay the performance of any duty imposed upon the person by law, or for having performed any duty imposed upon the person by law, is guilty of a Class 5 felony.

Source: SDC 1939, § 13.1206; SDCL § 16-15-9; SL 1976, ch 158, § 11-10; SL 1977, ch 189, § 25; SL 2003, ch 123, § 1; SL 2011, ch 114, § 2.



§ 22-11-15.1 Transferred.

22-11-15.1. Transferred to § 22-11-15.5 by SL 2005, ch 120, § 208, eff. July 1, 2006.



§ 22-11-15.2 Threatening constitutional officer or family--Felony.

22-11-15.2. Threatening constitutional officer or family--Felony. Any person who, knowingly and intentionally, deposits for conveyance in the mail or for a delivery from any post office or by any messenger any letter, paper, writing, print, or document containing any threat to take the life of or to inflict bodily harm upon a constitutional officer or former constitutional officer of the state, or a member of the constitutional officer's immediate family, or who, knowingly and intentionally, otherwise makes any threat to take the life of or to inflict bodily harm upon a constitutional officer or former constitutional officer or a member of the constitutional officer's immediate family is guilty of a Class 5 felony.

Source: SL 1985, ch 173; SL 2005, ch 120, § 209.



§ 22-11-15.3 Threatening juror or juror's family--Violation as felony.

22-11-15.3. Threatening juror or juror's family--Violation as felony. Any person who, directly or indirectly, threatens or intimidates any person who has served as a juror, or any member of such person's immediate family, because of such person's jury service, is guilty of a Class 5 felony.

Source: SL 1991, ch 188.



§ 22-11-15.4 Transferred.

22-11-15.4. Transferred to § 22-11-15.6 by SL 2005, ch 120, § 208, eff. July 1, 2006.



§ 22-11-15.5 Threatening law enforcement officer or family--Violation as felony--Provisions superseded.

22-11-15.5. Threatening law enforcement officer or family--Violation as felony--Provisions superseded. Any person who, knowingly and intentionally, deposits for conveyance in the mail or for a delivery from any post office or by any messenger, any letter, paper, writing, print, or document containing any threat to take the life of or to inflict serious bodily harm upon a law enforcement officer of the state or a member of the officer's immediate family is guilty of a Class 5 felony. However, if any such threat is made which otherwise would constitute a violation of § 22-11-4 or 22-18-1.1, the provisions of such sections supersede the provisions of this section, and the penalties provided in § 22-11-4 or 22-18-1.1 apply.

Source: SL 1985, ch 174; SL 2004, ch 149, § 1; SDCL, § 22-11-15.1; SL 2005, ch 120, §§ 207, 208.



§ 22-11-15.6 Threatening law enforcement officer or family--Violation as misdemeanor--Provisions superseded.

22-11-15.6. Threatening law enforcement officer or family--Violation as misdemeanor--Provisions superseded. Any person who, knowingly and intentionally, communicates any threat not subject to § 22-11-15.5 to take the life of or to inflict serious bodily harm upon a law enforcement officer of the state or a member of the officer's immediate family, is guilty of a Class 1 misdemeanor. However, if any such threat is made which otherwise would constitute a violation of § 22-11-4 or 22-18-1.1, the provisions of such sections supersede the provisions of this section, and the penalties provided in § 22-11-4 or 22-18-1.1 apply.

Source: SL 2004, ch 149, § 2; SDCL, § 22-11-15.4; SL 2005, ch 120, §§ 208, 210.



§ 22-11-16 Transferred.

22-11-16. Transferred to § 22-12A-12 by SL 2005, ch 120, § 217, eff. July 1, 2006.



§ 22-11-17 Repealed.

22-11-17. Repealed by SL 2005, ch 120, § 212, eff. July 1, 2006.



§ 22-11-18 Transferred.

22-11-18. Transferred to § 22-12A-13 by SL 2005, ch 120, § 217, eff. July 1, 2006.



§ 22-11-19 Tampering with a witness--Felony.

22-11-19. Tampering with a witness--Felony. Any person who injures, or threatens to injure, any person or property, or, with intent to influence a witness, offers, confers, or agrees to confer any benefit on a witness or prospective witness in an official proceeding to induce the witness to:

(1) Testify falsely;

(2) Withhold any testimony, information, document, or thing;

(3) Elude legal process summoning the witness to testify or supply evidence; or

(4) Absent himself or herself from an official proceeding to which the witness has been legally summoned;
is guilty of tampering with a witness. Any person who injures, or threatens to injure, any person or property in retaliation for that person testifying in an official proceeding, or for cooperating with law enforcement, government officials, investigators, or prosecutors, is guilty of tampering with a witness. Tampering with a witness is a Class 4 felony.

Source: SDC 1939, § 13.1246; SDCL, § 19-5-15; SL 1976, ch 158, §§ 11-14; SL 1978, ch 158, § 6; SL 1986, ch 179; SL 2004, ch 148, § 1; SL 2005, ch 120, § 213.



§ 22-11-19.1 Repealed.

22-11-19.1. Repealed by SL 2005, ch 120, § 214, eff. July 1, 2006.



§ 22-11-20 to 22-11-22. Transferred.

22-11-20 to 22-11-22. Transferred to §§ 22-12A-14 to 22-12A-16 by SL 2005, ch 120, § 217, eff. July 1, 2006.



§ 22-11-23 Falsification of public records--Misdemeanor.

22-11-23. Falsification of public records--Misdemeanor. Any person who knowingly makes a false entry in any public record, or falsely alters any public record is guilty of a Class 2 misdemeanor. However, if the false entry or alteration is committed by a public officer or employee having custody of the record, the offense is a Class 1 misdemeanor.

Source: SDC 1939, § 13.1306; SDCL § 4-3-19 (3); SL 1976, ch 158, § 11-18; SL 2005, ch 120, § 218.



§ 22-11-23.1 Transferred.

22-11-23.1. Transferred to § 22-11-28.1 by SL 2005, ch 120, § 226, eff. July 1, 2006.



§ 22-11-23.2 Authorization of debtor required for filing of financing statement--Violation as misdemeanor.

22-11-23.2. Authorization of debtor required for filing of financing statement--Violation as misdemeanor. No person may file a financing statement with the secretary of state knowing that the debtor did not authorize the filing of that financing statement. A violation of this section is a Class 1 misdemeanor.

Source: SL 2002, ch 104, § 1.



§ 22-11-24 Destruction or impairment of public record--Felony.

22-11-24. Destruction or impairment of public record--Felony. Any person who, without the authority to do so, knowingly and intentionally destroys, mutilates, conceals, removes, or impairs the availability of any public record is guilty of a Class 6 felony. However, if the provisions of this section are violated by a public officer or employee having custody of the record, the offense is a Class 5 felony.

Source: SDC 1939, § 13.1306; SDCL § 4-3-19 (4); SL 1976, ch 158, § 11-19; SL 2005, ch 120, § 220.



§ 22-11-25 Unlawful retention of public record--Misdemeanor.

22-11-25. Unlawful retention of public record--Misdemeanor. Any person who, lacking the authority to retain a public record in his or her possession, knowingly refuses to deliver it up upon proper request of any person lawfully entitled to receive such record, is guilty of a Class 2 misdemeanor. However, if the knowing refusal to deliver is committed by a public officer or employee having custody of the record, the offense is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 11-20; SL 2005, ch 120, § 221.



§ 22-11-26 Forfeiture of public officer's office for record violations--Discharge of public employee--Refusal to discharge employee--Misdemeanor.

22-11-26. Forfeiture of public officer's office for record violations--Discharge of public employee--Refusal to discharge employee--Misdemeanor. Any public officer found guilty of violating §§ 22-11-23 to 22-11-25, inclusive, shall forfeit the office unless the office is subject to impeachment.

Any public employee found guilty of violating any provision of §§ 22-11-23 to 22-11-25, inclusive, shall be discharged. Any public officer having authority to discharge a public employee, who refuses to comply with this section, is guilty of a Class 2 misdemeanor.

Source: SL 1976, ch 158, § 11-21; SL 2005, ch 120, § 222.



§ 22-11-27 Transferred.

22-11-27. Transferred to § 22-30A-39 by SL 2005, ch 120, § 224, eff. July 1, 2006.



§ 22-11-28 Counterfeit lien as a misdemeanor--Second offense a felony.

22-11-28. Counterfeit lien as a misdemeanor--Second offense a felony. Any person who offers a counterfeit lien for filing, registering, or recording in a public office knowing or having reason to know that the lien is counterfeit is guilty of a Class 1 misdemeanor. A second or subsequent conviction for a violation of this section is a Class 6 felony. Lack of belief in the jurisdiction or authority of the state or of the United States is no defense to a prosecution under this section.

Source: SL 1997, ch 45, § 7; SL 2005, ch 120, § 225.



§ 22-11-28.1 Offering false or forged instrument for filing, registering, or recording--Felony.

22-11-28.1. Offering false or forged instrument for filing, registering, or recording--Felony. Any person who offers any false or forged instrument, knowing that the instrument is false or forged, for filing, registering, or recording in a public office, which instrument, if genuine, could be filed, registered, or recorded under any law of this state or of the United States, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1245; SDCL, § 22-39-31; SL 1976, ch 158, § 39-5; SDCL Supp, § 22-39-39; SL 1978, ch 158, § 7; SDCL, § 22-11-23.1; SL 2005, ch 120, §§ 219, 226.



§ 22-11-29 Offers defined--Counterfeit lien defined.

22-11-29. Offers defined--Counterfeit lien defined. For purposes of § 22-11-28, the term, offers, includes the mailing of the instrument to a public office with the knowledge or belief that the instrument will be filed with, registered, or recorded in, or otherwise become a part of, the records of the public office.

For purposes of § 22-11-28, the term, counterfeit lien, means a lien that:

(1) Is not provided for by a specific state or federal statute;

(2) Does not depend upon the consent of the owner of the property affected for its existence; and

(3) Is not an equitable or constructive lien imposed by a court recognized under the U.S. Constitution, federal laws, or the constitution or laws of this state.
Source: SL 1997, ch 45, § 8; SL 2005, ch 120, § 227.



§ 22-11-30 Transferred.

22-11-30. Transferred to § 20-9-33 by SL 2005, ch 120, § 232, eff. July 1, 2006.



§ 22-11-31 Harassment by threat of fraudulent legal proceedings or liens prohibited--Misdemeanor--Subsequent violation felony.

22-11-31. Harassment by threat of fraudulent legal proceedings or liens prohibited--Misdemeanor--Subsequent violation felony. Any person who harasses any other person by sending or delivering, or causing to be sent or delivered, any letter, paper, document, notice of intent to bring suit, or other notice or demand that simulates any form of court or legal process and that threatens the other person, directly or indirectly, with incarceration, monetary fines, or penalties, or with the imposition of a counterfeit lien on the real or personal property of the other person is guilty of a Class 1 misdemeanor. A second or subsequent conviction for a violation of this section is a Class 6 felony. Lack of belief in the jurisdiction or authority of the state or of the United States is no defense to a prosecution under this section.

Source: SL 1997, ch 45, § 10; SL 2005, ch 120, § 228.



§ 22-11-32 Harass defined--Course of conduct defined.

22-11-32. Harass defined--Course of conduct defined. For purposes of § 22-11-31, the term, harasses, means a knowing and willful course of conduct directed at any person which seriously alarms or annoys the person and which serves no legitimate legal purpose.

For purposes of § 22-11-31, the term, course of conduct, means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose.

Source: SL 1997, ch 45, § 11; SL 2005, ch 120, § 229.



§ 22-11-33 Transferred.

22-11-33. Transferred to § 20-9-34 by SL 2005, ch 120, § 232, eff. July 1, 2006.



§ 22-11-34 Transferred.

22-11-34. Transferred to § 22-40-17 by SL 2005, ch 120, § 231, eff. July 1, 2006.



§ 22-11-35 Transferred.

22-11-35. Transferred to § 20-9-35 by SL 2005, ch 120, § 232, eff. July 1, 2006.



§ 22-11-36 Killing, injury, or interference with a law enforcement support animal prohibited--Felony or misdemeanor.

22-11-36. Killing, injury, or interference with a law enforcement support animal prohibited--Felony or misdemeanor. If any person intentionally and unjustifiably kills a law enforcement animal, the person is guilty of a Class 6 felony. If any person intentionally and unjustifiably causes physical injury to, torments, strikes, disables, or tampers with a law enforcement support animal, the person is guilty of Class 1 misdemeanor. If any person harasses, taunts, or provokes a law enforcement support animal; interferes with a law enforcement support animal while the animal is working; or interferes with the individual handling the animal, the person is guilty of Class 2 misdemeanor. For purposes of this section, the term, law enforcement support animal, means any animal that is on duty which is being used by or on behalf of a law enforcement officer in the performance of the officer's functions and duties.

This section does not apply to a law enforcement officer or a veterinarian who terminates the life of a law enforcement support animal to relieve the animal of undue suffering and pain.

Source: SL 2010, ch 113, § 1.



§ 22-11-37 Failure to notify law enforcement that child is missing--Misdemeanor.

22-11-37. Failure to notify law enforcement that child is missing--Misdemeanor. Any parent, legal guardian, or caretaker who knowingly fails to notify law enforcement within forty-eight hours of learning that a child, in his or her care and less than thirteen years of age, is missing is guilty of a Class 1 misdemeanor.

Source: SL 2012, ch 120, § 1.



§ 22-11-38 Failure to notify law enforcement of death of child--Felony.

22-11-38. Failure to notify law enforcement of death of child--Felony. Any parent, legal guardian, or caretaker who knowingly fails to notify law enforcement within six hours of learning of the death of a minor child in his or her care is guilty of a Class 5 felony. This section does not apply to any health care provider or to any facility licensed pursuant to chapter 34-12.

Source: SL 2012, ch 120, § 2.






Chapter 11A - Escape

§ 22-11A-1 Definition of terms.

22-11A-1. Definition of terms. The term, prisoner, as used in this chapter, includes every person who is in custody by being under arrest or by being under process of law issued from a court of competent jurisdiction, whether civil or criminal. A prisoner at the time of escape need not be in a place designated for the keeping of prisoners.

The term, escape, as used in this chapter, means the departure without lawful authority or the failure to return to custody following an assignment or temporary leave granted for a specific purpose or limited period.

The term, nonsecure correctional facility, as used in this chapter, means a correctional facility or placement that, while it may be locked at night, is generally not locked and not secured by a fence, external wall, or security perimeter and used for the housing of persons who are authorized to have unescorted access to the community for a specific purpose or limited period.

The term, secure correctional facility, as used in this chapter, means a locked or secured correctional facility with a perimeter wall or fence and locked entrances and exits.

Source: SDC 1939, § 13.1225; SDCL § 23-25-1; SL 1978, ch 185, § 9; SDCL Supp, § 24-12-8; SL 2005, ch 120, § 317; SL 2009, ch 113, § 1.



§ 22-11A-2 First degree escape--Felony.

22-11A-2. First degree escape--Felony. Any escape by a prisoner constitutes first degree escape if the prisoner effects the escape:

(1) By means of the use or threat of violence;

(2) From a secure correctional facility; or

(3) From the immediate custody of a law enforcement officer or Department of Corrections employee.

First degree escape is a Class 4 felony.

Source: SDC 1939, §§ 13.1226, 13.1227; SL 1955, ch 25, §§ 1, 2; SL 1957, ch 31; SDCL §§ 24-12-1, 24-12-2; SL 1977, ch 201, §§ 1, 2; SL 1978, ch 185, § 10; SDCL Supp, § 24-12-9; SL 2004, ch 164, § 2; SL 2005, ch 120, § 318; SL 2009, ch 113, § 2.



§ 22-11A-2.1 Second degree escape--Felony.

22-11A-2.1. Second degree escape--Felony. Any escape by a prisoner constitutes second degree escape if the prisoner effects the escape by means of failure to return to custody following an assignment or temporary leave granted for a specific purpose or limited period or leaves a nonsecure correctional facility without authorization. Second degree escape is a Class 5 felony.

Source: SL 2005, ch 120, § 319; SL 2009, ch 113, § 3.



§ 22-11A-3 Repealed.

22-11A-3. Repealed by SL 2005, ch 120, § 320, eff. July 1, 2006.



§ 22-11A-4 Pursuit of escaped prisoner--Breaking structure permitted.

22-11A-4. Pursuit of escaped prisoner--Breaking structure permitted. If a prisoner escapes, the person from whose custody that prisoner escaped may immediately pursue and retake that prisoner at any time and in any place in the state. To retake a prisoner, the person pursuing may, after notice of intention and refusal of admittance, break open an outer or inner door or window of a dwelling house or other structure.

Source: SDC 1939 & Supp 1960, § 34.1612; SDCL, § 23-25-5; SL 1978, ch 185, § 12; SDCL Supp, § 24-12-11; SL 2005, ch 120, § 321.



§ 22-11A-5 Concealment of escaped prisoner--Felony.

22-11A-5. Concealment of escaped prisoner--Felony. Any person who conceals any prisoner knowing that the prisoner has escaped is guilty of a Class 5 felony.

Source: SDC 1939, § 13.1228; SDCL, § 24-12-5; SL 1978, ch 185, § 13; SDCL Supp, § 24-12-12; SL 2005, ch 120, § 322.



§ 22-11A-6 , 22-11A-7. Transferred.

22-11A-6, 22-11A-7. Transferred to §§ 24-12A-1 and 24-12A-2 by SL 2005, ch 120, § 323, eff. July 1, 2006.



§ 22-11A-8 to 22-11A-10. Repealed.

22-11A-8 to 22-11A-10. Repealed by SL 2005, ch 120, §§ 325 to 327, eff. July 1, 2006.






Chapter 12 - Abuse Of Judicial Process

§ 22-12-1 Barratry--Misdemeanor.

22-12-1. Barratry--Misdemeanor. Barratry is the offense of maliciously bringing or causing to be brought any groundless judicial proceeding. Barratry is a Class 2 misdemeanor. The fact that an accused was personally a party in interest or upon the record to any proceedings at law complained of is not a defense.

Source: SDC 1939, § 13.1252; SL 1976, ch 158, § 12-1; SL 1977, ch 189, § 26; SL 2005, ch 120, § 233.



§ 22-12-2 to 22-12-4. Repealed.

22-12-2 to 22-12-4. Repealed by SL 1976, ch 158, § 12-7



§ 22-12-5 Uttering simulated process--Misdemeanor.

22-12-5. Uttering simulated process--Misdemeanor. Any person who, for the purpose of obtaining anything of value, circulates or offers for sale, prints for the purpose of sale or distribution, sends or delivers, or causes to be sent or delivered, any letter, paper, document, notice of intent to bring suit, or other notice or demand which simulates any form of court or legal process or any official demand, notice or other paper of a federal, state, or municipal agency, the intention of which document is to lead the recipient or addressee to believe that it is a genuine court or legal process or official demand, notice, or other paper of a federal, state, or municipal agency, is guilty of uttering simulated process. Uttering simulated process is a Class 1 misdemeanor.

Source: SL 1964, ch 34, § 1; SL 1967, ch 29; SL 1976, ch 158, § 12-2; SL 2005, ch 120, § 234.



§ 22-12-6 Validity of obligation no defense to simulated process charge.

22-12-6. Validity of obligation no defense to simulated process charge. It is no defense to a charge of uttering simulated process, that the document bears any statement that the thing of value sought to be obtained was to apply as payment on a valid obligation.

Source: SL 1964, ch 34, § 2; SL 1976, ch 158, § 12-3; SL 2005, ch 120, § 235.



§ 22-12-7 Deposit in post office or delivery for forwarding as proof of uttering.

22-12-7. Deposit in post office or delivery for forwarding as proof of uttering. In prosecutions for any violation of § 22-12-5, the prosecution may show that the simulating document was deposited in the post office for mailing or was delivered to any person with intent to be forwarded, and such showing is sufficient proof of the sending or delivery.

Source: SL 1964, ch 34, § 3; SL 2005, ch 120, § 236.



§ 22-12-8 Genuine legal forms not prohibited.

22-12-8. Genuine legal forms not prohibited. Nothing in §§ 22-12-5 to 22-12-7, inclusive, prevents the printing, publication, sale, or distribution of genuine legal forms.

Source: SL 1964, ch 34, § 4; SL 1976, ch 158, § 12-4; SL 2005, ch 120, § 237.



§ 22-12-9 Repealed.

22-12-9. Repealed by SL 1976, ch 158, § 12-7



§ 22-12-10 Arrest or seizure of property without process--Misdemeanor.

22-12-10. Arrest or seizure of property without process--Misdemeanor. Any public officer or person pretending to be a public officer, who under the pretense or color of any process or other legal authority, arrests any person, or detains any person against that person's will, or seizes or levies upon any property, or dispossesses any person of any lands or tenements without due and legal process, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1233; SL 1976, ch 158, § 12-5; SL 2005, ch 120, § 238.



§ 22-12-11 Repealed.

22-12-11. Repealed by SL 2005, ch 120, § 239, eff. July 1, 2006.



§ 22-12-12 Repealed.

22-12-12. Repealed by SL 1976, ch 158, § 12-7



§ 22-12-13 Malicious procurement of search warrant--Misdemeanor.

22-12-13. Malicious procurement of search warrant--Misdemeanor. Any person who, maliciously and without probable cause, procures a search warrant to be issued and executed is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1213; SDC 1939 & Supp 1960 § 34.9904; SDCL, § 23-15-11; SL 1978, ch 185, § 5; SL 2005, ch 120, § 240.



§ 22-12-14 Excessive or malicious exercise of authority in executing search warrant--Misdemeanor.

22-12-14. Excessive or malicious exercise of authority in executing search warrant--Misdemeanor. Any law enforcement officer who, in executing a search warrant, intentionally exceeds his or her authority, or exercises such authority maliciously, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1234; SDC 1939 & Supp 1960, § 34.9905; SDCL, § 23-15-17; SL 1978, ch 185, § 6; SL 2005, ch 120, § 241.



§ 22-12-15 Delay in taking arrested person before magistrate--Misdemeanor.

22-12-15. Delay in taking arrested person before magistrate--Misdemeanor. Any law enforcement officer or other person, who, having arrested a person on a criminal charge, intentionally delays taking that person before a committing magistrate for further proceedings, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1220; SDCL, § 23-22-21; SL 1978, ch 185, § 7; SL 2005, ch 120, § 242.






Chapter 12A - Improprieties And Bribery In Public Office

§ 22-12A-1 Giving consideration for appointment to or performance of duties of public office--Misdemeanor.

22-12A-1. Giving consideration for appointment to or performance of duties of public office--Misdemeanor. Any person who gives, or agrees or offers to give, any gratuity or reward in consideration that that person or any other person be appointed to any public office, or be permitted to exercise, perform, or discharge the prerogatives or duties of any public office, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1109; SDCL, § 3-15-6; SL 1973, ch 23, § 24; SDCL Supp, § 3-6A-45; SL 1976, ch 158, § 12A-1; SL 2005, ch 120, § 329.



§ 22-12A-2 Receiving consideration for appointment to or employment in public office--Misdemeanor.

22-12A-2. Receiving consideration for appointment to or employment in public office--Misdemeanor. Any person who, directly or indirectly, asks or receives any consideration for appointing another person or procuring the employment of another person in any public office, or for permitting or agreeing to permit any other person to exercise any of the prerogatives or duties of a public office, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1110; SDCL, § 3-15-7; SL 1973, ch 23, § 24; SDCL Supp, § 3-6A-45; SL 1976, ch 158, § 12A-2; SL 2005, ch 120, § 330.



§ 22-12A-3 Unlawful appointments or employments void--Official acts not invalidated by subsequent conviction.

22-12A-3. Unlawful appointments or employments void--Official acts not invalidated by subsequent conviction. Any appointment or employment to a public office made contrary to § 22-12A-1 or 22-12A-2 is void. However, no official act performed prior to conviction of any offense prohibited by such sections is invalid.

Source: SDC 1939, § 13.1110; SDCL, § 3-15-8; SL 1976, ch 158, § 12A-3; SL 2005, ch 120, § 331.



§ 22-12A-4 Bribery or unlawful influence of legislators--Felony.

22-12A-4. Bribery or unlawful influence of legislators--Felony. Any person who gives, or offers to give, a bribe to any member of the Legislature, or attempts, directly or indirectly, by menace, deceit, suppression of truth, or any other corrupt means, to influence a member to give or to withhold the member's vote, or to not attend the legislative session, or any committee thereof, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1008; SDCL, § 2-4-11; SL 1976, ch 158, § 12A-4; SL 2005, ch 120, § 332.



§ 22-12A-5 Solicitation of bribes by legislators--Felony.

22-12A-5. Solicitation of bribes by legislators--Felony. Any member of the Legislature who asks, receives, or agrees to receive any bribe upon any understanding that the member's official vote, opinion, judgment, or action be influenced thereby, or who is given any bribe in any manner upon any particular side of any question or matter upon which the member may be required to act in an official capacity, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1009; SDCL, § 2-4-12; SL 1976, ch 158, § 12A-5; SL 2005, ch 120, § 333.



§ 22-12A-6 Bribery of public officer--Felony.

22-12A-6. Bribery of public officer--Felony. Any person who gives or offers a bribe to a public officer or employee with intent to influence the officer or employee in respect to any act, decision, vote, opinion, or other proceeding for which the officer or employee is responsible, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1107; SL 1953, ch 35, § 1; SDCL, § 3-15-4; SL 1976, ch 158, § 12A-6; SL 2005, ch 120, § 334.



§ 22-12A-7 Solicitation of bribe by public officer--Felony.

22-12A-7. Solicitation of bribe by public officer--Felony. Any public officer or employee, who asks, receives, or agrees to receive a bribe upon an agreement or understanding that his or her vote, opinion, or action upon any matter then pending, or which may by law be brought before him or her in a public capacity, be influenced thereby, is guilty of a Class 4 felony.

Source: SDC 1939, §§ 13.1108, 45.1509; SL 1953, ch 35, § 2; SDCL, §§ 3-15-5, 9-14-38; SL 1976, ch 158, § 12A-7; SL 2005, ch 120, § 335.



§ 22-12A-8 Solicitation of unauthorized fee for doing official act--Misdemeanor.

22-12A-8. Solicitation of unauthorized fee for doing official act--Misdemeanor. Any public officer or employee who asks or receives any fee or consideration for any official service which has not been rendered, except charges for prospective costs or fees demandable in advance, if allowed by law, or who asks or receives any emolument, gratuity, reward, or other consideration excepting as authorized by law, for doing any official act, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1111; SDCL, § 3-15-9; SL 1976, ch 158, § 12A-8; SL 2005, ch 120, § 336.



§ 22-12A-9 Solicitation of compensation for omission of official duty.

22-12A-9. Solicitation of compensation for omission of official duty. Any public officer or employee who asks or receives any emolument, gratuity, reward, or other consideration for omitting or deferring the performance of any official duty, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1112; SDCL, § 3-15-10; SL 1976, ch 158, § 12A-9.



§ 22-12A-10 Forfeiture of public office for violation--Disqualification from holding other office.

22-12A-10. Forfeiture of public office for violation--Disqualification from holding other office. The public office of any public officer or employee who is convicted of violating any provision contained in this chapter is forfeit. Moreover, such public officer or employee is forever disqualified from holding any public office in this state.

Source: SL 1976, ch 158, § 12A-10; SL 2005, ch 120, § 337.



§ 22-12A-11 Bribery of judicial officer or juror--Felony--Forfeiture of office--Disqualification.

22-12A-11. Bribery of judicial officer or juror--Felony--Forfeiture of office--Disqualification. Any person who:

(1) Gives or offers to give a bribe to any judicial officer or juror or to any person who may be authorized by law to hear or determine any question or controversy, with intent to influence that person's vote, opinion, or decision upon any matter or question which is or may be brought before that person for decision; or

(2) While acting as a judicial officer or juror, asks, receives or agrees to receive a bribe upon any agreement or understanding that that person's vote, opinion, or decision upon any matter or question which is or may be brought before that person for decision shall be influenced thereby,
is guilty of a Class 4 felony.

In addition, the office of any judicial officer convicted under subdivision (2) of this section is forfeit. Moreover, such judicial officer is forever disqualified from holding any public office under this state.

Source: SDC 1939, §§ 13.1201 to 13.1203; SDCL, §§ 16-15-12 to 16-15-14; SL 1976, ch 158, § 11-7; SL 2005, ch 120, § 338.



§ 22-12A-12 Attempt to influence jurors, arbitrators, or referees--Felony.

22-12A-12. Attempt to influence jurors, arbitrators, or referees--Felony. Any person who attempts to influence a juror, or any person summoned or drawn as a juror, or chosen an arbitrator or appointed a referee, in respect to any verdict or decision in any cause or matter pending, or about to be brought before such person:

(1) By means of any communication, oral or written, had with such person, except in the regular course of proceedings upon the trial of the cause;

(2) By means of any book, paper, or instrument exhibited otherwise than in the regular course of proceedings upon the trial of the cause; or

(3) By publishing any statement, argument, or observation relating to the cause;
is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1207; SDCL, § 16-15-10; SL 1976, ch 158, § 11-11; SDCL, § 22-11-16; SL 2005, ch 120, §§ 211, 217.



§ 22-12A-13 Agreement to give particular effect.

22-12A-13. Agreement to give particular verdict. Any juror, or person drawn or summoned as a juror, or judicial officer, who makes any promise or agreement to give a verdict for or against any party is guilty of a Class 6 felony.

Source: SL 1976, ch 158, § 11-13; SDCL, § 22-11-18; SL 2005, ch 120, § 217.



§ 22-12A-14 Solicitations and agreements by witnesses--Felony.

22-12A-14. Solicitations and agreements by witnesses--Felony. Any person who, as a witness or prospective witness in an official proceeding, knowingly solicits, accepts, or agrees to accept any benefit upon the representation or understanding that such person will do any thing described in subdivisions 22-11-19(1) to (4), inclusive, is guilty of a Class 6 felony.

Source: SL 1976, ch 158, § 11-15; SDCL, § 22-11-20; SL 2005, ch 120, §§ 215, 217.



§ 22-12A-15 Offer of forged or fraudulent evidence--Felony.

22-12A-15. Offer of forged or fraudulent evidence--Felony. Any person who, in any trial, proceeding, inquiry, or investigation authorized by law, offers in evidence as genuine, any book, paper, document, record, or other instrument in writing, knowing that it has been forged or fraudulently altered, is guilty of a Class 5 felony.

Source: SL 1939, § 13.1244; SDCL, § 22-39-30; SL 1976, ch 158, § 11-16; SDCL, § 22-11-21; SL 2005, ch 120, §§ 216, 217.



§ 22-12A-16 Falsification of evidence.

22-12A-16. Falsification of evidence. Any person who prepares any false book, paper, record, instrument in writing, or other matter or thing with intent to produce it or allow it to be produced as genuine in any trial, proceeding, inquiry, or investigation authorized by law, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1243; SDCL, § 22-39-29; SL 1976, ch 158, § 11-17; SDCL, § 22-11-22; SL 2005, ch 120, § 217.



§ 22-12A-17 Fraudulent alteration of bill or resolution as felony.

22-12A-17. Fraudulent alteration of bill or resolution as felony. Any person who fraudulently alters the draft of any bill or resolution which has been presented to either house of the Legislature to be passed or adopted, with intent to procure it to be passed or adopted by either house, or certified by the presiding officer of either house, in language different from that intended by such house, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1006; SL 1980, ch 24, § 24; SL 1985, ch 17, § 10; SDCL, § 2-7-16; SL 2005, ch 120, § 427.



§ 22-12A-18 Fraudulent alteration of bill after passage as felony.

22-12A-18. Fraudulent alteration of bill after passage as felony. Any person who fraudulently alters a bill which has been passed by the Legislature of this state, with intent to have it approved by the Governor, certified by the secretary of state, or printed or published by the printer of the statutes, in language different from that in which it was passed by the Legislature, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1007; SL 1979, ch 15, § 7; SDCL, § 2-7-21; SL 2005, ch 120, §§ 427, 428; SL 2006, ch 130, § 5.






Chapter 13 - Breach Of The Peace

§ 22-13-1 Transferred.

22-13-1. Transferred to § 22-18-35 by SL 2005, ch 120, § 131, eff. July 1, 2006.



§ 22-13-2 , 22-13-3. Repealed.

22-13-2, 22-13-3. Repealed by SL 1976, ch 158, § 13-3



§ 22-13-4 Repealed.

22-13-4. Repealed by SL 1974, ch 240, § 20



§ 22-13-5 to 22-13-14. Repealed.

22-13-5 to 22-13-14. Repealed by SL 1976, ch 158, § 13-3



§ 22-13-15 Repealed.

22-13-15. Repealed by SL 1977, ch 189, § 126



§ 22-13-16 Repealed.

22-13-16. Repealed by SL 1976, ch 158, § 13-3



§ 22-13-17 Picketing of funeral services prohibited--Violation as misdemeanor.

22-13-17. Picketing of funeral services prohibited--Violation as misdemeanor. No person may engage in any act of picketing at any funeral service during the period from one hour before the scheduled commencement of the funeral services until one hour after the actual completion of the funeral services.

Any violation of this section is a Class 2 misdemeanor. Each day on which a person violates this section constitutes a separate offense.

Source: SL 2006, ch 118, § 1.



§ 22-13-18 Injunction, damages award, or other relief for repeated violations.

22-13-18. Injunction, damages award, or other relief for repeated violations. Notwithstanding the criminal penalties provided in § 22-13-17, the circuit court may enjoin conduct proscribed by § 22-13-17 and may in any such proceeding award damages, including attorney fees, or other appropriate relief against any person who is repeatedly found guilty under §§ 22-13-17 to 22-13-20, inclusive.

Source: SL 2006, ch 118, § 2.



§ 22-13-19 Picketing defined.

22-13-19. Picketing defined. For the purpose of §§ 22-13-17 to 22-13-20, inclusive, the term, picketing, means protest activities engaged in by any person stationed within one thousand feet of a funeral service within one hour prior to, during, and one hour following the commencement of any funeral service.

Source: SL 2006, ch 118, § 3.



§ 22-13-20 Funeral services defined.

22-13-20. Funeral services defined. For the purposes of §§ 22-13-17 to 22-13-20, inclusive, funeral services are any ceremony, procession, or memorial held in connection with the burial or cremation of a deceased person.

Source: SL 2006, ch 118, § 4.






Chapter 14 - Unlawful Use Of Weapons

§ 22-14-1 to 22-14-4. Repealed.

22-14-1 to 22-14-4. Repealed by SL 1976, ch 158, § 14-14



§ 22-14-5 Possession of firearm with altered serial number--Felony--Exception.

22-14-5. Possession of firearm with altered serial number--Felony--Exception. Any person who possesses any firearm on which the manufacturer's serial number has been changed, altered, removed, or obliterated is guilty of a Class 6 felony.

The provisions of this section do not apply to persons who have applied for a new serial number pursuant to § 23-7-43.

Source: SDC 1939, § 21.0114; SDCL, § 23-7-21; SL 1976, ch 158, § 14-4; SL 1985, ch 190, § 2; SL 2005, ch 120, § 243.



§ 22-14-6 Possession of controlled weapon--Felony--Exceptions.

22-14-6. Possession of controlled weapon--Felony--Exceptions. Any person who knowingly possesses a controlled weapon is guilty of a Class 6 felony. However, the provisions of this section do not apply to any person who:

(1) Is a law enforcement officer or member of the armed forces of the United States or South Dakota National Guard acting in the lawful discharge of duties;

(2) Has a valid state or federal license issued pursuant to law for such weapon or has registered such weapon with the proper state or federal authority pursuant to law;

(3) Possesses a controlled weapon briefly after having found it or taken it from an offender; or

(4) Possesses a controlled weapon, except a machine gun or short shotgun, under circumstances which negate any purpose or likelihood that the weapon would be used unlawfully.
Source: SL 1976, ch 158, § 14-2; SL 1977, ch 189, § 27; SL 2005, ch 120, § 244.



§ 22-14-7 Reckless discharge of firearm or shooting of bow and arrow--Leaving trip device--Possession of loaded firearm while intoxicated--Misdemeanor.

22-14-7. Reckless discharge of firearm or shooting of bow and arrow--Leaving trip device--Possession of loaded firearm while intoxicated--Misdemeanor. Any person who:

(1) Recklessly discharges a firearm or recklessly shoots a bow and arrow;

(2) Sets a device designed to activate a weapon upon being tripped or approached, and leaves the device unmarked or unattended by a competent person; or

(3) Has in personal possession a loaded firearm while intoxicated;
is guilty of a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 14-3; SL 2005, ch 120, § 245.



§ 22-14-8 Concealment of weapon with intent to commit felony--Felony.

22-14-8. Concealment of weapon with intent to commit felony--Felony. Any person who conceals on or about his or her person a controlled or dangerous weapon with intent to commit a felony is guilty of a Class 5 felony.

Source: SL 1976, ch 158, § 14-5; SL 1977, ch 189, § 28; SL 2005, ch 120, § 246.



§ 22-14-9 Carrying concealed pistol or revolver without a permit--Misdemeanor.

22-14-9. Carrying concealed pistol or revolver without a permit--Misdemeanor. Any person, other than a law enforcement officer as defined in § 22-1-2 acting under color of authority, who:

(1) Carries a pistol or revolver, loaded or unloaded, concealed on or about his or her person without a permit as provided in chapter 23-7; or

(2) Carries a pistol or revolver, loaded or unloaded, concealed in any vehicle while operating the vehicle, without a permit as provided in chapter 23-7;
is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 21.0105; SDCL § 23-7-5; SL 1976, ch 158, § 14-6; SL 1977, ch 189, § 29; SL 1985, ch 190, § 20; SL 2005, ch 120, § 247; SL 2009, ch 114, § 1; SL 2016, ch 122, § 1.



§ 22-14-9.1 Person possessing concealed pistol to have physical possession of valid permit--Violation as petty offense--Charge dismissed.

22-14-9.1. Person possessing concealed pistol to have physical possession of valid permit--Violation as petty offense--Charge dismissed. No person may possess a concealed pistol in accordance with chapter 23-7 or this chapter unless that person also has in his or her physical possession a valid South Dakota permit to carry a concealed pistol or a permit effective pursuant to § 23-7-7.3. Any violation of this section is a petty offense. However, if within twenty-four hours of being charged with a violation of this section, the person produces a permit to carry a concealed pistol which was valid at the time of the alleged offense in the office of the officer making the demand, the charge shall be dismissed.

Source: SL 2002, ch 118, § 2; SL 2005, ch 120, § 248.



§ 22-14-9.2 Holders of permits from reciprocal states subject to South Dakota laws--Misdemeanor.

22-14-9.2. Holders of permits from reciprocal states subject to South Dakota laws--Misdemeanor. Any person who is permitted to carry a concealed pistol in a state with which the secretary of state has entered into a reciprocity agreement pursuant to §§ 23-7-7.3, 22-14-9.1, 22-14-9.2, 23-7-7, 23-7-7.1, and 23-7-8 may carry a concealed pistol in this state if the permit holder carries the pistol in compliance with the laws of this state. Any violation of this section is a Class 1 misdemeanor.

Source: SL 2002, ch 118, § 3; SL 2005, ch 120, § 249.



§ 22-14-10 Lawful uses of unloaded pistols or revolvers--Concealment--Exempt from permit requirement.

22-14-10. Lawful uses of unloaded pistols or revolvers--Concealment--Exempt from permit requirement. The provisions of § 22-14-9 do not apply to any person carrying any unloaded pistol or revolver for the purpose of, or in connection with, any lawful use, if the unloaded pistol or revolver is carried:

(1) In the trunk or other closed compartment of a vehicle; or

(2) In a closed container which is too large to be effectively concealed on the person or within the person's clothing. The container may be carried in a vehicle or in any other manner.

No person who complies with this section may be required to obtain a permit for the lawful uses described in this section.

Source: SDC 1939, § 21.0106; SDCL, § 23-7-6; SL 1976, ch 158, § 14-6; SL 1977, ch 189, § 30; SL 1985, ch 190, § 21; SL 2005, ch 120, § 250.



§ 22-14-11 License not required for weapon in own home, business, or property.

22-14-11. License not required for weapon in own home, business, or property. The provisions of § 22-14-9 do not apply to any person who possesses a pistol or revolver in his or her own dwelling house or place of business or on land owned or rented by himself or herself or by a member of his or her household.

Source: SDC 1939, § 21.0106; SDCL, § 23-7-6; SL 1976, ch 158, § 14-7; SL 1977, ch 189, § 31; SL 2005, ch 120, § 251.



§ 22-14-12 Commission of felony while armed with firearms--Felony--Minimum sentences--Consecutive sentencing--Execution of sentence.

22-14-12. Commission of felony while armed with firearms--Felony--Minimum sentences--Consecutive sentencing--Execution of sentence. Any person who commits or attempts to commit any felony while armed with a firearm, including a machine gun or short shotgun, is guilty of a Class 2 felony for the first conviction. A second or subsequent conviction is a Class 1 felony. The sentence imposed for a first conviction under this section shall carry a minimum sentence of imprisonment in the state penitentiary of five years. In case of a second or subsequent conviction under this section such person shall be sentenced to a minimum imprisonment of ten years in the penitentiary.

Any sentence imposed under this section shall be consecutive to any other sentences imposed for a violation of the principal felony. The court may not place on probation, suspend the execution of the sentence, or suspend the imposition of the sentence of any person convicted of a violation of this section.

Source: SDC 1939, § 21.9902; SDCL, § 23-7-37; SL 1976, ch 158, § 14-8; SL 1977, ch 189, § 32; SL 1985, ch 192, § 48; SL 2005, ch 120, § 252.



§ 22-14-13 Repealed.

22-14-13. Repealed by SL 1985, ch 192, § 49



§ 22-14-13.1 Repealed.

22-14-13.1. Repealed by SL 2005, ch 120, § 253, eff. July 1, 2006.



§ 22-14-14 Armed felony to be charged separately from principal felony charge--No offense charged when dangerous weapon an element of principal felony.

22-14-14. Armed felony to be charged separately from principal felony charge--No offense charged when dangerous weapon an element of principal felony. A violation of § 22-14-12 shall be charged in the indictment or information as a separate count in addition to the principal felony or attempted felony alleged to have been committed. No offense may be charged under those sections if the use of a dangerous weapon is a necessary element of the principal felony alleged to have been committed or attempted.

Source: SL 1976, ch 158, § 14-8; SL 2005, ch 120, § 254.



§ 22-14-15 Possession of firearm by one with prior violent crime conviction or certain drug-related conviction--Felony--Fifteen-year period.

22-14-15. Possession of firearm by one with prior violent crime conviction or certain drug-related conviction--Felony--Fifteen-year period. No person who has been convicted in this state or elsewhere of a crime of violence or a felony pursuant to § 22-42-2, 22-42-3, 22-42-4, 22-42-7, 22-42-8, 22-42-9, 22-42-10 or 22-42-19, may possess or have control of a firearm. A violation of this section is a Class 6 felony. The provisions of this section do not apply to any person who was last discharged from prison, jail, probation, or parole more than fifteen years prior to the commission of the principal offense.

Source: SL 1976, ch 158, § 14-9; SL 1977, ch 189, § 34; SL 1998, ch 130, § 1; SL 2005, ch 120, § 255.



§ 22-14-15.1 Possession of firearm by one with prior drug conviction--Felony--Exception.

22-14-15.1. Possession of firearm by one with prior drug conviction--Felony--Exception. No person who has been convicted of a felony under chapter 22-42 or of a felony for a crime with the same elements in another state may possess or have control of a firearm. A violation of this section is a Class 6 felony. The provisions of this section do not apply to any person who was last discharged from prison, jail, probation, or parole, for a felony under chapter 22-42 more than five years prior to the commission of the principal offense and is not subject to the restrictions in § 22-14-15.

Source: SL 1998, ch 130, § 2; SDCL, § 22-14-30; SL 2005, ch 120, §§ 267, 268.



§ 22-14-15.2 Possession of firearm by one convicted of misdemeanor crime involving domestic violence--Misdemeanor--Civil rights restored--Repeal of section--Order restoring rights.

22-14-15.2. Possession of firearm by one convicted of misdemeanor crime involving domestic violence--Misdemeanor--Civil rights restored--Repeal of section--Order restoring rights. No person who has been convicted of any misdemeanor crime involving an act of domestic violence may possess or have control of a firearm for a period of one year from the date of conviction. Any violation of this section is a Class 1 misdemeanor. At the end of the one year period, any civil rights lost as a result of this provision shall be restored. Any person who has lost their right to possess or have control of a firearm as a result of a misdemeanor conviction involving an act of domestic violence, prior to July 1, 2005, shall be restored to those civil rights one year after July 1, 2005. This section shall be repealed on the date when any federal law restricting the right to possess firearms for misdemeanor domestic violence convictions is repealed.

Once eligible under the statute, a person convicted under this section may petition the convicting court for an order reflecting the restoration of any firearm rights lost, if the person has not been convicted within the prior year of a crime for which firearm rights have been lost. A petition filed under this section shall be verified by the petitioner and served upon the states attorney in the county where the conviction occurred. Thirty days after service upon the states attorney, the court shall enter the order, if the court finds that the petitioner is eligible for relief under this section. (This section is repealed under its own terms on the date when any federal law restricting the right to possess firearms for misdemeanor domestic violence convictions is repealed.)

Source: SL 2005, ch 120, § 269.



§ 22-14-15.3 Firearm defined for §§ 22-14-15 and 22-14-15.1.

22-14-15.3. Firearm defined for §§ 22-14-15 and 22-14-15.1. For purposes of §§ 22-14-15 and 22-14-15.1, the term, firearm, includes any antique firearm as defined in subdivision 22-1-2(4) and any muzzle loading rifle, muzzle loading shotgun, or muzzle loading pistol, including muzzle loading weapons that are designed to use black powder or a black powder substitute and cannot use fixed ammunition.

Source: SL 2012, ch 121, § 1.



§ 22-14-16 Providing firearm to person with known prior violent crime conviction--Felony.

22-14-16. Providing firearm to person with known prior violent crime conviction--Felony. Any person who knows that another person is prohibited by § 22-14-15 or 22-14-15.1 from possessing a firearm, and who knowingly gives, loans, or sells a firearm to that person is guilty of a Class 6 felony.

Source: SL 1972, ch 144, § 4; SDCL Supp, § 23-7-3.1; SL 1976, ch 158, § 14-10; SL 1977, ch 189, § 35; SL 2005, ch 120, § 256.



§ 22-14-17 Firearms incapable of discharge exempt.

22-14-17. Firearms incapable of discharge exempt. The provisions of this chapter do not apply to any firearm which has been permanently altered so it is incapable of being discharged.

Source: SL 1976, ch 158, § 14-11; SL 1985, ch 190, § 6; SL 1998, ch 131, § 1; SL 2005, ch 120, § 257.



§ 22-14-18 Repealed.

22-14-18. Repealed by SL 1983, ch 188, § 1



§ 22-14-19 Repealed.

22-14-19. Repealed by SL 2005, ch 120, § 258, eff. July 1, 2006.



§ 22-14-20 Discharge of firearm at occupied structure or motor vehicle--Felony.

22-14-20. Discharge of firearm at occupied structure or motor vehicle--Felony. Any person who willfully, knowingly, and illegally discharges a firearm at an occupied structure or motor vehicle is guilty of a Class 3 felony.

Source: SL 1992, ch 160, § 1; SL 2005, ch 120, § 259.



§ 22-14-21 Discharge of firearm from moving motor vehicle within municipality--Felony.

22-14-21. Discharge of firearm from moving motor vehicle within municipality--Felony. Any person who willfully, knowingly, and illegally discharges a firearm from a moving motor vehicle within the incorporated limits of a municipality under circumstances not constituting a violation of § 22-14-20 is guilty of a Class 6 felony.

Source: SL 1992, ch 160, § 2; SL 2005, ch 120, § 260.



§ 22-14-22 County courthouse defined.

22-14-22. County courthouse defined. For the purposes of §§ 22-14-23 to 22-14-28, inclusive, the term, county courthouse, means the state capitol or any building occupied for the public sessions of a circuit court, with its various offices. The term includes any building appended to or used as a supplementary structure to a county courthouse.

Source: SL 1993, ch 173, § 1; SL 2005, ch 120, § 261.



§ 22-14-23 Possession in county courthouse--Misdemeanor.

22-14-23. Possession in county courthouse--Misdemeanor. Except as provided in § 22-14-24, any person who knowingly possesses or causes to be present any firearm or other dangerous weapon, in any county courthouse, or attempts to do so, is guilty of a Class 1 misdemeanor.

Source: SL 1993, ch 173, § 2; SL 2005, ch 120, § 262.



§ 22-14-24 Exceptions to penalty for possession in a county courthouse.

22-14-24. Exceptions to penalty for possession in a county courthouse. The provisions of § 22-14-23 do not apply to:

(1) The lawful performance of official duties by an officer, agent, or employee of the United States, the state, political subdivision thereof, or a municipality, who is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of law or an officer of the court;

(2) Possession by a judge or magistrate;

(3) The possession of a firearm or other dangerous weapon by a federal or state official or member of the armed services if such possession is authorized by law; or

(4) The lawful carrying of firearms, or other dangerous weapons in a county courthouse incident to hunting, or gun safety course or to other lawful purposes.
Source: SL 1993, ch 173, § 3.



§ 22-14-25 Power of court to punish and promulgate rules.

22-14-25. Power of court to punish and promulgate rules. Nothing in this chapter limits the power of a court to punish for contempt or to promulgate rules or orders regulating, restricting, or prohibiting the possession of weapons, within any building housing such court or any of its proceedings, or upon any grounds pertinent to such building.

Source: SL 1993, ch 173, § 4; SL 2005, ch 120, § 263.



§ 22-14-26 Notice of provisions to be posted at county courthouse.

22-14-26. Notice of provisions to be posted at county courthouse. Notice of the provisions of § 22-14-23 shall be posted conspicuously at each public entrance to each county courthouse.

Source: SL 1993, ch 173, § 5; SL 2005, ch 120, § 264.



§ 22-14-27 Concealed weapons permit not a defense.

22-14-27. Concealed weapons permit not a defense. It is not a defense to a prosecution under § 22-14-23 that the defendant was the holder of a concealed weapons permit issued pursuant to §§ 23-7-7 and 23-7-7.1.

Source: SL 1993, ch 173, § 6.



§ 22-14-28 Waiver of provisions.

22-14-28. Waiver of provisions. By a majority of the members-elect, the county commission in any county may elect to waive the provisions of § 22-14-23.

Source: SL 1993, ch 173, § 7; SL 2005, ch 120, § 265.



§ 22-14-29 Repealed.

22-14-29. Repealed by SL 2005, ch 120, § 266, eff. July 1, 2006.



§ 22-14-30 Transferred.

22-14-30. Transferred to § 22-14-15.1 by SL 2005, ch 120, § 268, eff. July 1, 2006.






Chapter 14A - Explosives And Destructive Devices

§ 22-14A-1 to 22-14A-3. Repealed.

22-14A-1 to 22-14A-3. Repealed by SL 1976, ch 158, § 14A-14



§ 22-14A-4 Sale, transportation, or possession of destructive device--Felony.

22-14A-4. Sale, transportation, or possession of destructive device--Felony. Any person who knowingly sells, offers for sale, transports, or possesses any destructive device is guilty of a Class 4 felony. If such person has been previously convicted of a crime of violence in this state or elsewhere, the offense is a Class 3 felony.

Source: SL 1972, ch 140, § 2; SL 1976, ch 158, § 14A-1; SL 1977, ch 189, § 37; SL 2005, ch 120, § 270.



§ 22-14A-5 Carrying or placing explosive or device on vehicle or in baggage--Felony.

22-14A-5. Carrying or placing explosive or device on vehicle or in baggage--Felony. Any person who, with intent to injure or to threaten to injure any person or property:

(1) Carries any explosive or destructive device on any vessel, aircraft, motor vehicle, or other vehicle that transports passengers for hire;

(2) Places or carries any explosive or destructive device, while on board any such vessel, aircraft, motor vehicle, or other vehicle, in any hand baggage, roll, or other container with intent to conceal the explosive or destructive device;

(3) Places any explosive or destructive device in any baggage which is later checked with any common carrier;
is guilty of a Class 2 felony.

Source: SL 1972, ch 140, § 3; SL 1976, ch 158, § 14A-2; SL 2005, ch 120, § 271.



§ 22-14A-6 Possession of explosive or device with intent to injure, intimidate, or destroy property--Felony.

22-14A-6. Possession of explosive or device with intent to injure, intimidate, or destroy property--Felony. Any person who has in his or her possession any explosive or destructive device under circumstances not described in § 22-14A-5, with intent to injure, intimidate, or terrify any person, or with intent to wrongfully injure or destroy any property, is guilty of a Class 3 felony.

Source: SL 1972, ch 140, § 4; SL 1976, ch 158, § 14A-3; SL 1977, ch 189, § 38; SL 2005, ch 120, § 272.



§ 22-14A-7 Repealed.

22-14A-7. Repealed by SL 1977, ch 189, § 126



§ 22-14A-8 to 22-14A-10. Repealed.

22-14A-8 to 22-14A-10. Repealed by SL 1976, ch 158, § 14A-14



§ 22-14A-11 Intentional use of device or explosive to cause serious bodily injury--Felony.

22-14A-11. Intentional use of device or explosive to cause serious bodily injury--Felony. Any person who explodes or ignites any destructive device or explosive with intent to cause serious bodily injury and which results in serious bodily injury is guilty of a Class 2 felony.

Source: SL 1972, ch 140, §§ 7 to 9; SDCL Supp, §§ 22-14A-9, 22-14A-10; SL 1976, ch 158, § 14A-5; SL 2005, ch 120, § 273.



§ 22-14A-12 Repealed.

22-14A-12. Repealed by SL 1976, ch 158, § 14A-14



§ 22-14A-13 Unauthorized possession of substances with intent to make destructive device as felony.

22-14A-13. Unauthorized possession of substances with intent to make destructive device as felony. Any person who possesses any substance, material, or any combination of substances or materials, with the intent to make a destructive device without first obtaining a permit from the Department of Public Safety to make such device, is guilty of a Class 5 felony.

Source: SL 1972, ch 140, § 11; SL 1976, ch 158, § 14A-6; SL 1977, ch 189, § 39.



§ 22-14A-14 , 22-14A-15. Repealed.

22-14A-14, 22-14A-15. Repealed by SL 1977, ch 189, § 126



§ 22-14A-16 Armed forces, national guard, law enforcement agencies, and licensed sellers or users of explosives and destructive devices exempt.

22-14A-16. Armed forces, national guard, law enforcement agencies, and licensed sellers or users of explosives and destructive devices exempt. The provisions of this chapter do not apply to the armed forces of the United States, the national guard, any law enforcement agency or any officer, agent, employee, or member thereof, acting in a lawful capacity, and any person possessing a valid seller's permit or user's permit from the United States federal government for explosive and destructive devices.

Source: SL 1972, ch 140, § 22; SL 1976, ch 159; SL 2005, ch 120, § 274.



§ 22-14A-17 Repealed.

22-14A-17. Repealed by SL 1976, ch 158, § 14A-14



§ 22-14A-18 Use of explosive or device to destroy another's property--Felony.

22-14A-18. Use of explosive or device to destroy another's property--Felony. Any person who intentionally destroys or attempts to destroy by the use of any explosive or destructive device, any property real or personal, not the property of such person, although done under such circumstances as not to endanger the life or safety of any human being, is guilty of a Class 4 felony. This section does not apply to any property destroyed under the direction of any firefighter or any law enforcement officer of any municipality to prevent the spread of a fire.

Source: SDC 1939, § 13.1605; SDCL § 22-34-22; SL 1972, ch 140, § 15; SL 1976, ch 158, § 14A-10; SL 1992, ch 60, § 2; SL 2005, ch 120, § 275.



§ 22-14A-19 Use of explosive or device to endanger human life or safety--Felony.

22-14A-19. Use of explosive or device to endanger human life or safety--Felony. Any person who intentionally, by the use of an explosive or destructive device, destroys or injures any occupied or unoccupied structure, motor vehicle, street, highway, railway, bridge, dam, dike, or other structure, by means of which the life or safety of any human being is endangered, is guilty of a Class 3 felony.

Source: SDC 1939, § 13.1604; SDCL, § 22-34-23; SL 1972, ch 140, § 16; SL 1976, ch 158, § 14A-11; SL 2005, ch 120, § 276.



§ 22-14A-20 Placement of explosive or device as to endanger human life or safety--Felony.

22-14A-20. Placement of explosive or device as to endanger human life or safety--Felony. Any person who takes into, upon, under, against, or near to any occupied or unoccupied structure, motor vehicle, street, highway, railway, bridge, dam, dike, or other structure, any explosive or destructive device, with intent to destroy or injure such structure, under circumstances that if such intent were accomplished, human life or safety would be endangered thereby, is guilty of a Class 4 felony. It is no defense to a prosecution under this section that no damage is done.

Source: SDC 1939, § 13.1603; SDCL, § 22-34-24; SL 1972, ch 140, § 17; SL 1976, ch 158, § 14A-12; SL 2005, ch 120, § 277.



§ 22-14A-21 Possession of registered or licensed destructive devices permitted.

22-14A-21. Possession of registered or licensed destructive devices permitted. Any person may possess destructive devices that are registered with, or licensed by, the state or federal government pursuant to law.

Source: SL 1976, ch 158, § 14A-13; SL 1977, ch 189, § 40.



§ 22-14A-22 Transferred.

22-14A-22. Transferred to § 22-11-9.2 by SL 2005, ch 120, § 279, eff. July 1, 2006.



§ 22-14A-23 Use of or placing hazardous or injurious devices on public land--Misdemeanor--Hazardous or injurious device defined.

22-14A-23. Use of or placing hazardous or injurious devices on public land--Misdemeanor--Hazardous or injurious device defined. No person may, with the intent to cause bodily injury to another person, use or place a hazardous or injurious device on any land owned or leased by the State of South Dakota, including any highway, road, or right-of-way. A violation of this section is a Class 1 misdemeanor.

For the purposes of this section, the term, a hazardous or injurious device, means any device, which when assembled or placed, is capable of causing bodily injury, or damage to property, by the action of any person making contact with such device subsequent to the assembly or placement. The term includes guns attached to trip wires or other triggering mechanisms, ammunition attached to trip wires or other triggering mechanisms, or explosive devices attached to trip wires or other triggering mechanisms, sharpened stakes, lines or wires, lines or wires with hooks attached, nails, or other such devices placed so that the sharpened ends are positioned in an upright manner, or tree spiking devices including spikes, nails, or other objects hammered, driven, fastened, or otherwise placed into or on any timber, whether or not severed from the stump. However, the term does not include puncture strips placed by law enforcement officers in an immediate attempt to stop a fleeing vehicle.

Source: SL 2000, ch 96, §§ 1, 2; SL 2005, ch 120, § 280.



§ 22-14A-24 Use of substance or device to communicate felonious threat--Felony.

22-14A-24. Use of substance or device to communicate felonious threat--Felony. Any person who intentionally communicates a threat by leaving a substance or device, thereby causing either serious public inconvenience, or the evacuation or serious disruption of a building, place of assembly, facility of public or school transport, or a school related event, is guilty of communicating a felonious threat. For the purposes of this section, a substance or device includes any actual or apparently dangerous weapon, destructive device, dangerous chemical, biological agent, poison, or harmful radioactive substance. A violation of this section is a Class 4 felony.

Source: SL 2002, ch 105, § 1; SL 2005, ch 120, § 281.



§ 22-14A-25 Use of hoax substance or device to cause fear--Felony.

22-14A-25. Use of hoax substance or device to cause fear--Felony. Any person who intentionally possesses, transports, uses, or places any hoax substance or hoax destructive device with the intent of causing anxiety, unrest, fear, or personal discomfort is guilty of a Class 6 felony. A hoax substance is any substance that would cause a person to reasonably believe that it is a dangerous chemical or biological agent, a poison, a harmful radioactive substance, or a similar substance. A hoax destructive device is any device that would cause a person to reasonably believe that it is a dangerous explosive or incendiary device or a similar destructive device.

Source: SL 2002, ch 105, § 2; SL 2005, ch 120, § 282.



§ 22-14A-26 Persons convicted of certain crimes may be ordered to make restitution.

22-14A-26. Persons convicted of certain crimes may be ordered to make restitution. The court may, after conviction or adjudication of any violation of § 22-11-9.2, 22-14A-24, or 22-14A-25, conduct a hearing to ascertain the extent of costs incurred, damages, and financial loss suffered by local, county, or state public safety agencies, and the amount of property damage caused as a result of the crime. A person found guilty of violating § 22-11-9.2, 22-14A-24, or 22-14A-25, may upon conviction, be ordered to make restitution to the local, county, or state public service agency for any cost incurred, damages, and financial loss or property damage sustained as a result of the commission of the crime.

Source: SL 2002, ch 105, § 3; SL 2005, ch 120, § 283.



§ 22-14A-27 No cause of action against good faith response to felonious threat.

22-14A-27. No cause of action against good faith response to felonious threat. The provisions of § 22-11-9.2, 22-14A-24, or 22-14A-25 may not be construed to create any cause of action against any person based upon or arising out of any act or omission relating to any good faith response to a felonious threat or an attempted felonious threat.

Source: SL 2002, ch 105, § 5; SL 2005, ch 120, § 284.






Chapter 15 - Dueling [Repealed]

CHAPTER 22-15

DUELING [REPEALED]

[Repealed by SL 1976, ch 158, § 15-1]



Chapter 16 - Homicide And Suicide

§ 22-16-1 Homicide defined.

22-16-1. Homicide defined. Homicide is the killing of one human being, including an unborn child, by another. Homicide is either:

(1) Murder;

(2) Manslaughter;

(3) Excusable homicide;

(4) Justifiable homicide; or

(5) Vehicular homicide.
Source: SDC 1939, § 13.2001; SL 1985, ch 176; SL 1995, ch 122, § 10; SL 2005, ch 120, § 150.



§ 22-16-1.1 Fetal homicide--Felony--Application.

22-16-1.1. Fetal homicide--Felony--Application. Homicide is fetal homicide if the person knew, or reasonably should have known, that a woman bearing an unborn child was pregnant and caused the death of the unborn child without lawful justification and if the person:

(1) Intended to cause the death of or do serious bodily injury to the pregnant woman or the unborn child; or

(2) Knew that the acts taken would cause death or serious bodily injury to the pregnant woman or her unborn child; or

(3) If perpetrated without any design to effect death by a person engaged in the commission of any felony.

Fetal homicide is a Class B felony.

This section does not apply to acts which cause the death of an unborn child if those acts were committed during any abortion, lawful or unlawful, to which the pregnant woman consented.

Source: SL 1995, ch 122, § 3; SL 2005, ch 120, § 151.



§ 22-16-2 Corpus delicti--Proof beyond reasonable doubt.

22-16-2. Corpus delicti--Proof beyond reasonable doubt. No person may be convicted of murder or manslaughter, or of aiding suicide, unless the death of the person alleged to have been killed, and the fact of the killing by the accused are each established as independent facts beyond a reasonable doubt.

Source: SDC 1939, § 13.2006; SL 2005, ch 120, § 152.



§ 22-16-3 Relationship between accused and victim bearing on degree of homicide.

22-16-3. Relationship between accused and victim bearing on degree of homicide. If the degree of homicide is made to depend upon its having been committed under circumstances evidencing a depraved mind or unusual cruelty, or in a cruel manner, the jury may take into consideration any domestic or confidential relationship which existed between the accused and the person killed.

Source: SDC 1939, § 13.2005; SL 1976, ch 158, § 16-1; SL 2005, ch 120, § 153.



§ 22-16-4 Homicide as murder in the first degree.

22-16-4. Homicide as murder in the first degree. Homicide is murder in the first degree :

(1) If perpetrated without authority of law and with a premeditated design to effect the death of the person killed or of any other human being, including an unborn child; or

(2) If committed by a person engaged in the perpetration of, or attempt to perpetrate, any arson, rape, robbery, burglary, kidnapping, or unlawful throwing, placing, or discharging of a destructive device or explosive.

Homicide is also murder in the first degree if committed by a person who perpetrated, or who attempted to perpetrate, any arson, rape, robbery, burglary, kidnapping or unlawful throwing, placing or discharging of a destructive device or explosive and who subsequently effects the death of any victim of such crime to prevent detection or prosecution of the crime.

Source: SDC 1939, § 13.2007 (1); SL 1979, ch 160, § 2; SL 1980, ch 173, § 9; SL 1992, ch 161; SL 2005, ch 120, § 154.



§ 22-16-5 Premeditated design to effect the death defined.

22-16-5. Premeditated design to effect the death defined. The term, premeditated design to effect the death, means an intention, purpose, or determination to kill or take the life of the person killed, distinctly formed and existing in the mind of the perpetrator before committing the act resulting in the death of the person killed. A premeditated design to effect death sufficient to constitute murder may be formed instantly before committing the act.

Source: SDC 1939, § 13.2008; SL 1978, ch 158, § 8; SL 2005, ch 120, § 155.



§ 22-16-6 Anger or voluntary intoxication not reducing degree of crime.

22-16-6. Anger or voluntary intoxication not reducing degree of crime. Homicide committed with a design to effect death is not the less murder because the perpetrator was in a state of anger or voluntary intoxication at the time.

Source: SDC 1939, § 13.2009.



§ 22-16-7 Homicide as murder in the second degree.

22-16-7. Homicide as murder in the second degree. Homicide is murder in the second degree if perpetrated by any act imminently dangerous to others and evincing a depraved mind, without regard for human life, although without any premeditated design to effect the death of any particular person, including an unborn child.

Source: SDC 1939, § 13.2007 (2); SL 1980, ch 173, § 10; SL 2005, ch 120, § 156.



§ 22-16-8 Lack of intent to injure not reducing degree of crime.

22-16-8. Lack of intent to injure not reducing degree of crime. Homicide perpetrated by an act imminently dangerous to others and evincing a depraved mind, without regard for human life, is not the less murder because there was no actual intent to injure others.

Source: SDC 1939, § 13.2007 (4); SL 2005, ch 120, § 157.



§ 22-16-9 Repealed.

22-16-9. Repealed by SL 2005, ch 120, § 158, eff. July 1, 2006.



§ 22-16-10 , 22-16-11. Repealed.

22-16-10, 22-16-11. Repealed by SL 1976, ch 158, § 16-9



§ 22-16-12 Classification of murder.

22-16-12. Classification of murder. Murder in the first degree is a Class A felony. Murder in the second degree is a Class B felony.

Source: SDC 1939, § 13.2012; SL 1939, ch 30; SL 1955, ch 28; SL 1976, ch 158, § 16-2; SL 1978, ch 349, § 9; SL 1980, ch 173, § 12.



§ 22-16-13 , 22-16-14. Repealed.

22-16-13, 22-16-14. Repealed by SL 1976, ch 158, § 16-9



§ 22-16-15 Homicide as manslaughter in first degree--Felony.

22-16-15. Homicide as manslaughter in first degree--Felony. Homicide is manslaughter in the first degree if perpetrated:

(1) Without any design to effect death, including an unborn child, while engaged in the commission of any felony other than as provided in § 22-16-4(2);

(2) Without any design to effect death, including an unborn child, and in a heat of passion, but in a cruel and unusual manner;

(3) Without any design to effect death, including an unborn child, but by means of a dangerous weapon;

(4) Unnecessarily, either while resisting an attempt by the person killed to commit a crime or after such attempt has failed.

Manslaughter in the first degree is a Class C felony.

Source: SDC 1939, §§ 13.2013, 13.2015; SDCL, §§ 22-16-16, 22-16-17, 22-16-19; SL 1976, ch 158, § 16-3; SL 1977, ch 189, § 41; SL 1995, ch 122, § 11; SL 2005, ch 120, § 160.



§ 22-16-16 to 22-16-19. Repealed.

22-16-16 to 22-16-19. Repealed by SL 1976, ch 158, § 16-9



§ 22-16-20 Manslaughter in the second degree.

22-16-20. Manslaughter in the second degree. Any reckless killing of one human being, including an unborn child, by the act or procurement of another which, under the provisions of this chapter, is neither murder nor manslaughter in the first degree, nor excusable nor justifiable homicide, is manslaughter in the second degree. Manslaughter in the second degree is a Class 4 felony.

Source: SDC 1939, §§ 13.2016, 13.2023; SDCL, § 22-16-29; SL 1968, ch 32; SL 1976, ch 158, § 16-4; SL 1977, ch 189, § 42; SL 1995, ch 122, § 12.



§ 22-16-20.1 Lesser included offenses.

22-16-20.1. Lesser included offenses. Murder in the second degree is a lesser included offense of murder in the first degree. Manslaughter in the first degree is a lesser included offense of murder in the first degree and murder in the second degree. Manslaughter in the second degree is a lesser included offense of murder in the first degree, murder in the second degree, and manslaughter in the first degree.

Source: SL 2005, ch 120, § 436.



§ 22-16-20.2 Lesser included offense instruction.

22-16-20.2. Lesser included offense instruction. A lesser included offense instruction shall be given at any homicide trial whenever any facts are submitted to the trier of fact which would support such an offense pursuant to this chapter. The state and the defendant each have the separate right to request a lesser included offense instruction. The failure to request a lesser included offense instruction constitutes a waiver of the right to such an instruction.

Source: SL 2005, ch 120, § 437.



§ 22-16-21 to 22-16-29. Repealed.

22-16-21 to 22-16-29. Repealed by SL 1976, ch 158, § 16-9



§ 22-16-30 Excusable homicide--Lawful acts.

22-16-30. Excusable homicide--Lawful acts. Homicide is excusable if committed by accident and misfortune in doing any lawful act, with usual and ordinary caution.

Source: SDC 1939, § 13.2002 (1); SL 1976, ch 158, § 16-5; SL 2005, ch 120, § 161.



§ 22-16-31 Excusable homicide--Heat of passion--Provocation--Sudden combat--Limitations.

22-16-31. Excusable homicide--Heat of passion--Provocation--Sudden combat--Limitations. Homicide is excusable if committed by accident and misfortune in the heat of passion, upon sudden and sufficient provocation, or upon a sudden combat. However, to be excusable, no undue advantage may be taken nor any dangerous weapon used and the killing may not be done in a cruel or unusual manner.

Source: SDC 1939, § 13.2002 (2); SL 2005, ch 120, § 162.



§ 22-16-32 Justifiable homicide-Law enforcement officers or at command of officer--Overcoming resistance--Capturing or arresting fleeing felons.

22-16-32. Justifiable homicide-Law enforcement officers or at command of officer--Overcoming resistance--Capturing or arresting fleeing felons. Homicide is justifiable if committed by a law enforcement officer or by any person acting by command of a law enforcement officer in the aid and assistance of that officer:

(1) If necessarily committed in overcoming actual resistance to the execution of some legal process, or to the discharge of any other legal duty; or

(2) If necessarily committed in retaking felons who have been rescued or who have escaped; or

(3) If necessarily committed in arresting felons fleeing from justice.
Source: SDC 1939, § 13.2004; SL 1976, ch 158, § 16-9; SL 1977, ch 189, § 43; SL 2005, ch 120, § 163.



§ 22-16-33 Justifiable homicide--Apprehending felon--Suppressing riot--Preserving peace.

22-16-33. Justifiable homicide--Apprehending felon--Suppressing riot--Preserving peace. Homicide is justifiable if necessarily committed in attempting by lawful ways and means to apprehend any person for any felony committed, or in lawfully suppressing any riot, or in lawfully keeping and preserving the peace.

Source: SDC 1939, § 13.2003 (3); SL 2005, ch 120, § 164.



§ 22-16-34 Justifiable homicide--Resisting attempted murder--Resisting felony on person or in dwelling house.

22-16-34. Justifiable homicide--Resisting attempted murder--Resisting felony on person or in dwelling house. Homicide is justifiable if committed by any person while resisting any attempt to murder such person, or to commit any felony upon him or her, or upon or in any dwelling house in which such person is.

Source: SDC 1939, § 13.2003 (1); SL 2005, ch 120, § 165.



§ 22-16-35 Justifiable homicide--Defense of person--Defense of other persons in household.

22-16-35. Justifiable homicide--Defense of person--Defense of other persons in household. Homicide is justifiable if committed by any person in the lawful defense of such person, or of his or her husband, wife, parent, child, master, mistress, or servant if there is reasonable ground to apprehend a design to commit a felony, or to do some great personal injury, and imminent danger of such design being accomplished.

Source: SDC 1939, § 13.2003 (2); SL 2005, ch 120, § 166.



§ 22-16-36 Suicide defined.

22-16-36. Suicide defined. Suicide is the intentional taking of one's own life.

Source: SDC 1939, § 13.1901; SL 1968, ch 31, § 1.



§ 22-16-37 Aiding and abetting suicide--Felony.

22-16-37. Aiding and abetting suicide--Felony. Any person who intentionally in any manner advises, encourages, abets, or assists another person in taking or in attempting to take his or her own life is guilty of a Class 6 felony.

Source: SDC 1939, §§ 13.1902, 13.1903; SDCL, § 22-16-38; SL 1968, ch 31, § 1; SL 1976, ch 158, § 16-7; SL 2005, ch 120, § 167.



§ 22-16-37.1 to 22-16-37.7. Transferred.

22-16-37.1 to 22-16-37.7. Transferred to §§ 34-12D-23 to 34-12D-29 by SL 2005, ch 120, § 170, eff. July 1, 2006.



§ 22-16-38 Repealed.

22-16-38. Repealed by SL 1968, ch 31, § 1



§ 22-16-39 Incapability of suicide no defense.

22-16-39. Incapability of suicide no defense. It is no defense to a prosecution for aiding suicide that the person who committed or attempted to commit suicide was not a person deemed capable of committing crime.

Source: SDC 1939, § 13.1903 as enacted by SL 1968, ch 31, § 1.



§ 22-16-40 Duty of law officers to report suicide attempts.

22-16-40. Duty of law officers to report suicide attempts. Any law enforcement officer who has knowledge that any party has attempted to take his or her own life shall immediately notify the state's attorney.

Source: SL 1968, ch 31, § 2; SL 1976, ch 158, § 16-8; SL 2005, ch 120, § 171.



§ 22-16-41 Vehicular homicide.

22-16-41. Vehicular homicide. Any person who, while under the influence of alcohol, drugs, or substances in a manner and to a degree prohibited by § 32-23-1, without design to effect death, operates or drives a vehicle of any kind in a negligent manner and thereby causes the death of another person, including an unborn child, is guilty of vehicular homicide. Vehicular homicide is a Class 3 felony. In addition to any other penalty prescribed by law, the court shall order that the driver's license of any person convicted of vehicular homicide be revoked for a period of not less than ten years from the date sentence is imposed or ten years from the date of initial release from imprisonment, whichever is later. In the event the person is returned to imprisonment prior to the completion of the period of driver's license revocation, time spent imprisoned does not count toward fulfilling the period of revocation.

Source: SL 1983, ch 176, § 1; SL 1988, ch 186; SL 1993, ch 174, § 1; SL 1995, ch 122, § 8; SL 2000, ch 97, § 1; SL 2000, ch 98, § 1; SL 2006, ch 165, § 5; SL 2006, ch 168, § 16; SL 2009, ch 115, § 1.



§ 22-16-42 Transferred.

22-16-42. Transferred to § 22-18-36 by SL 2005, ch 120, § 172, eff. July 1, 2006.






Chapter 17 - Unauthorized Abortion

§ 22-17-1 Repealed.

22-17-1. Repealed by SL 1977, ch 189, § 126



§ 22-17-1.1 to 22-17-4. Repealed.

22-17-1.1 to 22-17-4. Repealed by SL 1976, ch 158, § 17-2



§ 22-17-5 Unauthorized abortion as felony.

22-17-5. Unauthorized abortion as felony. Any person who performs, procures or advises an abortion other than authorized by chapter 34-23A is guilty of a Class 6 felony. (This section is repealed pursuant to SL 2005, ch 187, § 5. Section 7 of SL 2005, ch 187, as amended by SL 2005, ch 188, § 1, provides: "This Act is effective on the date that the states are recognized by the United States Supreme Court to have the authority to prohibit abortion at all stages of pregnancy.")

Source: SL 1977, ch 189, § 44.



§ 22-17-5.1 Procurement of abortion prohibited--Exception to preserve life of pregnant female--Felony.

22-17-5.1. (Section effective on the date states are recognized by the United States Supreme Court to have the authority to prohibit abortion at all stages of pregnancy) Procurement of abortion prohibited--Exception to preserve life of pregnant female--Felony. Any person who administers to any pregnant female or who prescribes or procures for any pregnant female any medicine, drug, or substance or uses or employs any instrument or other means with intent thereby to procure an abortion, unless there is appropriate and reasonable medical judgment that performance of an abortion is necessary to preserve the life of the pregnant female, is guilty of a Class 6 felony. (Section 7 of SL 2005, ch 187, as amended by SL 2005, ch 188, § 1, provides: "This Act is effective on the date that the states are recognized by the United States Supreme Court to have the authority to prohibit abortion at all stages of pregnancy.")

Source: SL 2005, ch 187, § 6.



§ 22-17-6 Intentional killing of human fetus by unauthorized injury to mother.

22-17-6. Intentional killing of human fetus by unauthorized injury to mother. Any person who intentionally kills a human fetus by causing an injury to its mother, which is not authorized by chapter 34-23A, is guilty of a Class 4 felony.

Source: SL 1977, ch 189, § 45.



§ 22-17-7 to 22-17-12. Rejected.

22-17-7 to 22-17-12. Rejected by referendum.






Chapter 18 - Assaults And Personal Injuries

§ 22-18-1 Simple assault--Misdemeanor--Felony for subsequent offenses.

22-18-1. Simple assault--Misdemeanor--Felony for subsequent offenses. Any person who:

(1) Attempts to cause bodily injury to another and has the actual ability to cause the injury;

(2) Recklessly causes bodily injury to another;

(3) Negligently causes bodily injury to another with a dangerous weapon;

(4) Attempts by physical menace or credible threat to put another in fear of imminent bodily harm, with or without the actual ability to harm the other person; or

(5) Intentionally causes bodily injury to another which does not result in serious bodily injury;
is guilty of simple assault. Simple assault is a Class 1 misdemeanor. However, if the defendant has been convicted of, or entered a plea of guilty to, two or more violations of § 22-18-1, 22-18-1.1, 22-18-26, or 22-18-29 within ten years of committing the current offense, the defendant is guilty of a Class 6 felony for any third or subsequent offense.

Source: SDC 1939, §§ 13.2401, 13.2403; SDCL § 22-18-8; SL 1973, ch 147; SL 1976, ch 158, § 18-1; SL 1980, ch 173, § 2; SL 1981, ch 174; SL 1998, ch 132, § 1; SL 1999, ch 117, § 1; SL 2005, ch 120, § 1; SL 2011, ch 115, § 1.



§ 22-18-1.05 Simple or aggravated assault against law enforcement officer, Department of Corrections employee or person under contract, or other public officer.

22-18-1.05. Simple or aggravated assault against law enforcement officer, Department of Corrections employee or person under contract, or other public officer. Simple assault, as provided in § 22-18-1, if committed against a law enforcement officer, Department of Corrections employee or person under contract assigned to the Department of Corrections, or other public officer, which assault occurred while such officer or employee was engaged in the performance of the officer's or employee's duties, is a Class 6 felony.

Aggravated assault, as provided in § 22-18-1.1, if committed against a law enforcement officer, Department of Corrections employee or person under contract assigned to the Department of Corrections, or other public officer, which assault occurred while such officer or employee was engaged in the performance of the officer's or employee's duties, is a Class 2 felony.

Source: SL 2005, ch 120, § 3.



§ 22-18-1.1 Aggravated assault--Felony.

22-18-1.1. Aggravated assault--Felony. Any person who:

(1) Attempts to cause serious bodily injury to another, or causes such injury, under circumstances manifesting extreme indifference to the value of human life;

(2) Attempts to cause, or knowingly causes, bodily injury to another with a dangerous weapon;

(3) Deleted by SL 2005, ch 120, § 2;

(4) Assaults another with intent to commit bodily injury which results in serious bodily injury;

(5) Attempts by physical menace with a deadly weapon to put another in fear of imminent serious bodily harm; or

(6) Deleted by SL 2005, ch 120, § 2;

(7) Deleted by SL 2012, ch 123, § 4;

(8) Attempts to induce a fear of death or imminent serious bodily harm by impeding the normal breathing or circulation of the blood of another person by applying pressure on the throat or neck, or by blocking the nose and mouth;
is guilty of aggravated assault. Aggravated assault is a Class 3 felony.

Source: SDC 1939, §§ 13.1601, 13.2101, 13.2202, 13.2302, 13.2404; SL 1941, ch 46; SDCL §§ 22-18-9 to 22-18-11, 22-18-15, 22-18-21; SL 1976, ch 158, § 18-2; SL 1977, ch 189, §§ 46, 47; SL 1980, ch 173, § 3; SL 1981, ch 13, § 5; SL 1986, ch 180; SL 1997, ch 130, § 4; SL 2002, ch 106, § 1; SL 2005, ch 120, § 2; SL 2012, ch 122, § 1; SL 2012, ch 123, § 4.



§ 22-18-1.2 Criminal battery of an unborn child--Misdemeanor.

22-18-1.2. Criminal battery of an unborn child--Misdemeanor. Any person who assaults a pregnant woman and inflicts bodily injury on an unborn child who is subsequently born alive is guilty of criminal battery of an unborn child. Criminal battery of an unborn child is a Class 1 misdemeanor. For the purposes of this section, the term, bodily injury, does not include the inducement of the unborn child's birth if done for bona fide medical purposes.

Source: SL 1995, ch 122, § 7; SL 2005, ch 120, § 4; SL 2012, ch 123, § 2.



§ 22-18-1.3 Aggravated criminal battery of an unborn child--Felony.

22-18-1.3. Aggravated criminal battery of an unborn child--Felony. Any person who assaults a pregnant woman and inflicts serious bodily injury on an unborn child who is subsequently born alive is guilty of aggravated criminal battery of an unborn child. Aggravated criminal battery of an unborn child is a Class 3 felony.

Source: SL 1995, ch 122, § 6; SL 2005, ch 120, § 5; SL 2012, ch 123, § 3.



§ 22-18-1.4 Aggravated battery of an infant--Felony.

22-18-1.4. Aggravated battery of an infant--Felony. Any person who intentionally or recklessly causes serious bodily injury to an infant, less than three years old, by causing any intracranial or intraocular bleeding, or swelling of or damage to the brain, whether caused by blows, shaking, or causing the infant's head to impact with an object or surface is guilty of aggravated battery of an infant. Aggravated battery of an infant is a Class 2 felony. A second or subsequent violation of this section is a Class 1 felony.

Source: SL 2012, ch 123, § 1.



§ 22-18-1.5 Assaults with intent to cause serious permanent disfigurement--Felony.

22-18-1.5. Assaults with intent to cause serious permanent disfigurement--Felony. Any person, who assaults another with the intent to cause serious permanent disfigurement and causes serious permanent disfigurement, is guilty of a Class 2 felony.

Assault with intent to cause serious permanent disfigurement as set forth in this section may be charged in the alternative as aggravated assault, as set forth in § 22-18-1.1.

Source: SL 2017, ch 96, § 1.



§ 22-18-2 Justifiable force used by public officer in performance of duty--Assistance or direction of officer.

22-18-2. Justifiable force used by public officer in performance of duty--Assistance or direction of officer. To use or attempt to use or offer to use force or violence upon or toward the person of another is not unlawful if necessarily committed by a public officer in the performance of any legal duty or by any other person assisting the public officer or acting by the public officer's direction.

Source: SDC 1939, § 13.2402 (1); SL 2005, ch 120, § 6.



§ 22-18-3 Lawful force in arrest and delivery of felon.

22-18-3. Lawful force in arrest and delivery of felon. To use or attempt to use or offer to use force or violence upon or toward the person of another is not unlawful if necessarily committed by any person in arresting someone who has committed any felony or in delivering that person to a public officer competent to receive him or her in custody.

Source: SDC 1939, § 13.2402 (2); SL 2005, ch 120, § 7.



§ 22-18-4 Justifiable use of force to protect property--Use of deadly force--Duty to retreat.

22-18-4. Justifiable use of force to protect property--Use of deadly force--Duty to retreat. Any person is justified in the use of force or violence against another person when the person reasonably believes that such conduct is necessary to prevent or terminate the other person's trespass on or other criminal interference with real property or personal property lawfully in his or her possession or in the possession of another who is a member of his or her immediate family or household or of a person whose property he or she has a legal right to protect. However, the person is justified in the use of deadly force only as provided in §§ 22-16-34 and 22-16-35. A person does not have a duty to retreat if the person is in a place where he or she has a right to be.

Source: SDC 1939, § 13.2402 (3); SL 2005, ch 120, § 8; SL 2006, ch 116, § 2.



§ 22-18-5 Reasonable force used by parent, guardian, or teacher in correcting child, pupil, or ward.

22-18-5. Reasonable force used by parent, guardian, or teacher in correcting child, pupil, or ward. To use or attempt to use or offer to use force upon or toward the person of another is not unlawful if committed by a parent or the authorized agent of any parent, or by any guardian, teacher, or other school official, in the exercise of a lawful authority to restrain or correct the child, pupil, or ward and if restraint or correction has been rendered necessary by the misconduct of the child, pupil, or ward, or by the child's refusal to obey the lawful command of such parent, or authorized agent, guardian, teacher, or other school official, and the force used is reasonable in manner and moderate in degree.

Source: SDC 1939, § 13.2402 (4); SL 1976, ch 158, § 18-3; SL 1977, ch 189, § 48; SL 1990, ch 128, § 2; SL 2005, ch 120, § 9.



§ 22-18-6 Reasonable force used by carrier to expel passenger--Vehicle stopped.

22-18-6. Reasonable force used by carrier to expel passenger--Vehicle stopped. A carrier of passengers or the authorized agent or servant of such carrier or any person assisting such person at his or her request, may use or attempt to use or offer to use force to expel any passenger who refuses to obey a lawful and reasonable regulation prescribed for the conduct of passengers if the vehicle carrying the passenger has first been stopped and the force used is not more than is sufficient to expel the offending passenger with reasonable regard for the passenger's personal safety.

Source: SDC 1939, § 13.2402 (5); SL 1976, ch 158, § 18-4; SL 2005, ch 120, § 10.



§ 22-18-7 to 22-18-25. Repealed.

22-18-7 to 22-18-25. Repealed by SL 1976, ch 158, § 18-5



§ 22-18-26 Assault by convicted or incarcerated person under Department of Corrections jurisdiction--Intentionally causing contact with bodily fluids or human waste--Felony.

22-18-26. Assault by convicted or incarcerated person under Department of Corrections jurisdiction--Intentionally causing contact with bodily fluids or human waste--Felony. Any convicted person or any incarcerated person under the jurisdiction of the Department of Corrections who intentionally throws, smears, spits, or otherwise causes blood, vomit, saliva, mucus, semen, excrement, urine, or human waste to come in contact with a Department of Corrections employee, or visitor, or other person authorized by the Department of Corrections to be on the premises, is guilty of a Class 6 felony.

Source: SL 1997, ch 130, § 1; SL 2005, ch 120, § 11.



§ 22-18-26.1 Intentionally causing contact with bodily fluids or human waste--Assault upon any other person--Misdemeanor.

22-18-26.1. Intentionally causing contact with bodily fluids or human waste--Assault upon any other person--Misdemeanor. Any person who, with the intent to assault, throws, smears, spits, or causes human blood, vomit, saliva, mucus, semen, excrement, urine, or human waste to come in contact with any other person, is guilty of a Class 1 misdemeanor.

Source: SL 2002, ch 107, § 1; SL 2003, ch 124, § 1; SL 2005, ch 120, § 12.



§ 22-18-27 , 22-18-28. Repealed.

22-18-27, 22-18-28. Repealed by SL 2005, ch 120, §§ 13, 14, eff. July 1, 2006.



§ 22-18-29 Assault by adult prisoner in county or municipal jail--Intentionally causing contact with bodily fluids or human waste--Felony.

22-18-29. Assault by adult prisoner in county or municipal jail--Intentionally causing contact with bodily fluids or human waste--Felony. Any adult confined in a county or municipal jail who intentionally throws, smears, spits, or otherwise causes blood, vomit, saliva, mucus, semen, excrement, urine, or human waste to come in contact with a county or municipal jail employee, or visitor, or other person authorized by the county or municipal jail to be on the premises, is guilty of a Class 6 felony.

Source: SL 1997, ch 130, § 6; SL 1998, ch 133, § 1; SL 1999, ch 118, § 1; SL 2005, ch 120, § 15.



§ 22-18-29.1 Assault by juvenile confined in detention facility or juvenile corrections facility--Intentionally causing contact with bodily fluids or human waste--Felony.

22-18-29.1. Assault by juvenile confined in detention facility or juvenile corrections facility--Intentionally causing contact with bodily fluids or human waste--Felony. Any juvenile confined in a juvenile detention facility or a juvenile corrections facility established and maintained in accordance with § 26-11A-1 who intentionally throws, smears, spits, or otherwise causes blood, vomit, saliva, mucus, semen, excrement, urine, or human waste to come in contact with a juvenile detention or juvenile corrections facility employee, or visitor, or other person authorized by the juvenile detention or juvenile corrections facility to be on the premises, is guilty of a Class 6 felony.

Source: SL 1999, ch 118, § 2; SL 2005, ch 120, § 16.



§ 22-18-30 Violation as third or subsequent offense--Use of offense in another state.

22-18-30. Violation as third or subsequent offense--Use of offense in another state. Any conviction for, or plea of guilty to, an offense in another state which, if committed in this state, would constitute a violation of § 22-18-1, 22-18-1.1, 22-18-26, or 22-18-29, and which occurs within ten years prior to the date of the violation being charged, shall be used to determine if the violation to be charged is a third or subsequent offense pursuant to § 22-18-1.

Source: SL 1999, ch 117, § 2; SL 2012, ch 124, § 1.



§ 22-18-31 Intentional exposure to HIV infection a felony.

22-18-31. Intentional exposure to HIV infection a felony. Any person who, knowing himself or herself to be infected with HIV, intentionally exposes another person to infection by:

(1) Engaging in sexual intercourse or other intimate physical contact with another person;

(2) Transferring, donating, or providing blood, tissue, semen, organs, or other potentially infectious body fluids or parts for transfusion, transplantation, insemination, or other administration to another in any manner that presents a significant risk of HIV transmission;

(3) Dispensing, delivering, exchanging, selling, or in any other way transferring to another person any nonsterile intravenous or intramuscular drug paraphernalia that has been contaminated by himself or herself; or

(4) Throwing, smearing, or otherwise causing blood or semen, to come in contact with another person for the purpose of exposing that person to HIV infection; is guilty of criminal exposure to HIV.

Criminal exposure to HIV is a Class 3 felony.

Source: SL 2000, ch 99, § 1; SL 2005, ch 120, § 17.



§ 22-18-32 Definition of terms.

22-18-32. Definition of terms. Terms used in §§ 22-18-31 to 22-18-34, inclusive, mean:

(1) "HIV," the human immunodeficiency virus or any other identified causative agent of acquired immunodeficiency syndrome;

(2) "Intimate physical contact," bodily contact which exposes a person to the body fluid of the infected person in any manner that presents a significant risk of HIV transmission; and

(3) "Intravenous or intramuscular drug paraphernalia," any equipment, product, or material of any kind which is peculiar to and marketed for use in injecting a substance into the human body.
Source: SL 2000, ch 99, § 2.



§ 22-18-33 Informed consent of person exposed to HIV an affirmative defense.

22-18-33. Informed consent of person exposed to HIV an affirmative defense. It is an affirmative defense to prosecution pursuant to § 22-18-31, if it is proven by a preponderance of the evidence, that the person exposed to HIV knew that the infected person was infected with HIV, knew that the action could result in infection with HIV, and gave advance consent to the action with that knowledge.

Source: SL 2000, ch 99, § 3; SL 2005, ch 120, § 18.



§ 22-18-34 Actual transmission of HIV not required for criminal exposure.

22-18-34. Actual transmission of HIV not required for criminal exposure. Nothing in §§ 22-18-31 to 22-18-34, inclusive, may be construed to require the actual transmission of HIV in order for a person to have committed the offense of criminal exposure to HIV.

Source: SL 2000, ch 99, § 4.



§ 22-18-35 Disorderly conduct--Misdemeanor.

22-18-35. Disorderly conduct--Misdemeanor. Any person who intentionally causes serious public inconvenience, annoyance, or alarm to any other person, or creates a risk thereof by:

(1) Engaging in fighting or in violent or threatening behavior;

(2) Making unreasonable noise;

(3) Disturbing any lawful assembly or meeting of persons without lawful authority; or

(4) Obstructing vehicular or pedestrian traffic;
is guilty of disorderly conduct. Disorderly conduct is a Class 2 misdemeanor. However, if the defendant has been convicted of, or entered a plea of guilty to, three or more violations of this section, within the preceding ten years, the defendant is guilty of a Class 1 misdemeanor for any fourth or subsequent offense.

Source: SDC 1939, §§ 13.1401, 13.1409, 13.1421; SDCL §§ 22-13-2, 22-13-3; SL 1976, ch 158, § 13-1; SL 1984, ch 164; SDCL § 22-13-1; SL 2005, ch 120, §§ 130, 131; SL 2007, ch 142, § 1.



§ 22-18-36 Vehicular battery.

22-18-36. Vehicular battery. Any person who, while under the influence of alcohol, drugs, or substances in a manner and to a degree prohibited by § 32-23-1, without design to effect serious bodily injury, operates or drives a motor vehicle of any kind in a negligent manner and thereby causes the serious bodily injury of another person, including an unborn child, is guilty of vehicular battery. Vehicular battery is a Class 4 felony. In addition to any other penalty prescribed by law, the court shall order that the driver's license of any person convicted of vehicular battery be revoked for a period of not less than three years from the date sentence is imposed or three years from the date of initial release from imprisonment, whichever is later. In the event the person is returned to imprisonment prior to the completion of the period of driver's license revocation, time spent imprisoned does not count toward fulfilling the period of revocation.

Source: SL 1993, ch 174, § 2; SL 1995, ch 122, § 9; SL 2000, ch 98, § 2; SDCL § 22-16-42; SL 2005, ch 120, § 172; SL 2006, ch 168, § 17; SL 2009, ch 115, § 2.



§ 22-18-37 Female genital mutilation--Felony.

22-18-37. Female genital mutilation--Felony. It is a Class 4 felony for any person:

(1) To knowingly circumcise, excise, mutilate, or infibulate, in whole or in part, the labia majora, labia minora, or clitoris of a female under the age of eighteen years;

(2) Who is a parent, guardian, or has immediate custody or control of a female under the age of eighteen years to knowingly consent to or permit the circumcision, excision, mutilation, or infibulation, in whole or in part, of the labia majora, labia minora, or clitoris of such female; or

(3) To knowingly remove, cause, or permit the removal of a female under the age of eighteen years from this state for the purpose of circumcising, excising, mutilating, or infibulating, in whole or in part, the labia majora, labia minora, or clitoris of such female.
Source: SL 2015, ch 127, § 1, eff. Mar. 10, 2015.



§ 22-18-38 Religion, custom, or consent not a defense to female genital mutilation .

22-18-38. Religion, custom, or consent not a defense to female genital mutilation. It is not a defense to the provisions of § 22-18-37 that the conduct described is required as a matter of religion, custom, ritual, or standard practice, or that the individual on whom the conduct is performed, or the parent or guardian of the individual consented to the procedure.

Source: SL 2015, ch 127, § 2, eff. Mar. 10, 2015.



§ 22-18-39 Certain surgical procedures permitted.

22-18-39. Certain surgical procedures permitted. A surgical procedure is not a violation of § 22-18-37 if the procedure is:

(1) Necessary to the health of the individual on whom it is performed and the procedure is performed by a licensed medical practitioner in a licensed medical facility; or

(2) Performed on an individual in labor or who has just given birth and the procedure is performed for medical purposes connected with that labor or birth and the procedure is performed by a licensed medical practitioner.
Source: SL 2015, ch 127, § 3, eff. Mar. 10, 2015.



§ 22-18-40 Standing on highway with intent to impede or stop traffic--Misdemeanor.

22-18-40. Standing on highway with intent to impede or stop traffic--Misdemeanor. Unless otherwise directed by law enforcement or other emergency personnel or to seek assistance for an emergency or inoperable vehicle, no person may stand upon the paved or improved or main-traveled portion of any highway with intent to impede or stop the flow of traffic. A violation of this section is a Class 1 misdemeanor.

Source: SL 2017, ch 42, § 4, eff. Mar. 13, 2017.






Chapter 19 - Kidnapping

§ 22-19-1 Kidnapping--Aggravated kidnapping in the first degree--Class of felony.

22-19-1. Kidnapping--Aggravated kidnapping in the first degree--Class of felony. Any person who, either unlawfully removes another person from the other's place of residence or employment, or who unlawfully removes another person a substantial distance from the vicinity where the other was at the commencement of the removal, or who unlawfully confines another person for a substantial period of time, with any of the following purposes:

(1) To hold for ransom or reward, or as a shield or hostage; or

(2) To facilitate the commission of any felony or flight thereafter; or

(3) To inflict bodily injury on or to terrorize the victim or another; or

(4) To interfere with the performance of any governmental or political function; or

(5) To take or entice away a child under the age of fourteen years with intent to detain and conceal such child;
is guilty of kidnapping in the first degree. Kidnapping in the first degree is a Class C felony, unless the person has inflicted serious bodily injury on the victim, in which case it is aggravated kidnapping in the first degree and is a Class B felony.

Source: SDC 1939, § 13.2701; SL 1939, ch 31, § 1; SL 1955, ch 29, § 1; SL 1957, ch 32, § 1; SL 1976, ch 158, § 19-1; SL 1979, ch 160, § 3; SL 1993, ch 175, § 1; SL 2005, ch 120, § 115.



§ 22-19-1.1 Kidnapping in the second degree.

22-19-1.1. Kidnapping in the second degree. Any person who unlawfully holds or retains another person with any of the following purposes:

(1) To hold for ransom or reward, or as a shield or hostage; or

(2) To facilitate the commission of any felony or flight thereafter; or

(3) To inflict bodily injury on or to terrorize the victim or another; or

(4) To interfere with the performance of any governmental or political function; or

(5) To take or entice away a child under the age of fourteen years with intent to detain and conceal such child;
is guilty of kidnapping in the second degree. Kidnapping in the second degree is a Class 3 felony, unless the person has inflicted serious bodily injury on the victim in which case it is aggravated kidnapping in the second degree and is a Class 1 felony.

Source: SL 2005, ch 120, § 447.



§ 22-19-2 to 22-19-5. Repealed.

22-19-2 to 22-19-5. Repealed by SL 1976, ch 158, § 19-5



§ 22-19-6 Possession of ransom or reward--Felony.

22-19-6. Possession of ransom or reward--Felony. Any person who receives, possesses, or disposes of any money or other property which has, at any time, been delivered as ransom or reward in connection with a kidnapping and who knows that the money or property is ransom or reward in connection with a kidnapping, is guilty of a Class 3 felony.

Source: SDC 1939, § 13.2703; SL 1976, ch 158, § 19-2; SL 2005, ch 120, § 116.



§ 22-19-7 Repealed.

22-19-7. Repealed by SL 1993, ch 175 § 2



§ 22-19-7.1 Enticing away a child--Misdemeanor--Subsequent violation felony.

22-19-7.1. Enticing away a child--Misdemeanor--Subsequent violation felony. No person may attempt, by any means, to take, allure, or entice away a child under the age of sixteen for any illegal purpose. A violation of this section is a Class 1 misdemeanor. Any subsequent violation is a Class 6 felony.

Source: SL 1997, ch 136, § 1; SL 2005, ch 120, § 117.



§ 22-19-8 Substitution of infant with intent to deceive.

22-19-8. Substitution of infant with intent to deceive. Any person to whom an infant has been confided, who, with intent to deceive the parent or guardian of the child, substitutes or produces another child in the place of the one so confided, is guilty of a Class 5 felony.

Source: SL 1976, ch 158, § 19-4.



§ 22-19-9 Taking, enticing away, or keeping of unmarried minor child by parent--Misdemeanor--Subsequent violation felony.

22-19-9. Taking, enticing away, or keeping of unmarried minor child by parent--Misdemeanor--Subsequent violation felony. Any parent who takes, entices away, or keeps his or her unmarried minor child from the custody or visitation of the other parent, or any other person having lawful custody or right of visitation, in violation of a custody or visitation determination entitled to enforcement by the courts of this state, without prior consent is guilty of a Class 1 misdemeanor. Any subsequent violation of this section is a Class 6 felony.

Source: SL 1979, ch 171, § 7; SL 1980, ch 174, § 1; SL 1985, ch 178, § 1; SL 2005, ch 120, § 118.



§ 22-19-10 Removal of child from state--Felony.

22-19-10. Removal of child from state--Felony. Any parent who violates § 22-19-9 and causes the unmarried minor child, taken, enticed, or kept from the child's lawful custodian, to be removed from the state is guilty of a Class 5 felony.

Source: SL 1980, ch 174, § 2; SL 1985, ch 178, § 2; SL 2005, ch 120, § 119.



§ 22-19-11 Failure to report offense as complete defense.

22-19-11. Failure to report offense as complete defense. It is a complete defense to a prosecution for a violation of §§ 22-19-9 and 22-19-10 that the person having lawful custody or right of visitation failed to report the offense to law enforcement authorities within ninety days of the offense.

Source: SL 1980, ch 174, § 3.



§ 22-19-12 Expense of child's return.

22-19-12. Expense of child's return. The state or any other unit of government incurring financial expense for the return of the child may charge that cost against the person extradited if that person is found guilty of a violation of § 22-19-10. Such expense may be charged against the person filing the charge if the person extradited is found not guilty of a violation of § 22-19-10.

Source: SL 1981, ch 175; SL 2005, ch 120, § 120.



§ 22-19-13 to 22-19-16. Transferred.

22-19-13 to 22-19-16. Transferred to §§ 26-17-1 to 26-17-4 by SL 2005, ch 120, § 125, eff. July 1, 2006.



§ 22-19-17 False imprisonment--Misdemeanor.

22-19-17. False imprisonment--Misdemeanor. Any person who knowingly and purposely restrains another person unlawfully so as to substantially interfere with such person's liberty is guilty of false imprisonment. False imprisonment is a Class 1 misdemeanor.

Source: SL 2005, ch 120, § 126.






Chapter 19A - Stalking

§ 22-19A-1 Stalking as a misdemeanor--Second offense a felony.

22-19A-1. Stalking as a misdemeanor--Second offense a felony. No person may:

(1) Willfully, maliciously, and repeatedly follow or harass another person;

(2) Make a credible threat to another person with the intent to place that person in reasonable fear of death or great bodily injury; or

(3) Willfully, maliciously, and repeatedly harass another person by means of any verbal, electronic, digital media, mechanical, telegraphic, or written communication.

A violation of this section constitutes the crime of stalking. Stalking is a Class 1 misdemeanor. However, any second or subsequent conviction occurring within ten years of a prior conviction under this section is a Class 6 felony.

Source: SL 1992, ch 162, § 1; SL 1993, ch 176, § 1; SL 1997, ch 132, § 1; SL 2001, ch 112, § 1; SL 2002, ch 109, § 5; SL 2006, ch 120, § 1.



§ 22-19A-2 Violation of restraining order, injunction, protection order, or no contact order as felony.

22-19A-2. Violation of restraining order, injunction, protection order, or no contact order as felony. Any person who violates § 22-19A-1 when there is a temporary restraining order, or an injunction, or a protection order, or a no contact order issued pursuant to § 25-10-23 or 25-10-25 in effect prohibiting the behavior described in § 22-19A-1 against the same party, is guilty of a Class 6 felony.

Source: SL 1992, ch 162, § 2; SL 1993, ch 176, § 2; SL 1994, ch 164; SL 2013, ch 120, § 2.



§ 22-19A-3 Subsequent convictions as felony.

22-19A-3. Subsequent convictions as felony. A second or subsequent conviction occurring within seven years of a prior conviction under § 22-19A-1, 22-19A-2, or 22-19A-7 against the same victim, and involving an act of violence, or a credible threat of violence, is guilty of a Class 5 felony.

Source: SL 1992, ch 162, § 3; SL 1993, ch 176, § 3.



§ 22-19A-4 Harasses defined.

22-19A-4. Harasses defined. For the purposes of this chapter, harasses means a knowing and willful course of conduct directed at a specific person which seriously alarms, annoys, or harasses the person, and which serves no legitimate purpose.

Source: SL 1992, ch 162, § 4; SL 1993, ch 176, § 4.



§ 22-19A-5 Course of conduct defined.

22-19A-5. Course of conduct defined. For the purposes of this chapter, course of conduct means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose. Constitutionally protected activity is not included within the meaning of course of conduct.

Source: SL 1992, ch 162, § 5.



§ 22-19A-6 A credible threat defined.

22-19A-6. A credible threat defined. For the purposes of this chapter, a credible threat means a threat made with the intent and the apparent ability to carry out the threat. A credible threat need not be expressed verbally.

Source: SL 1992, ch 162, § 6; SL 1993, ch 176, § 5.



§ 22-19A-7 Stalking a child twelve or younger--Felony.

22-19A-7. Stalking a child twelve or younger--Felony. Any person who willfully, maliciously, and repeatedly follows or harasses a child twelve years of age or younger or who makes a credible threat to a child twelve years of age or younger with the intent to place that child in reasonable fear of death or great bodily injury or with the intent to cause the child to reasonably fear for the child's safety is guilty of the crime of felony stalking. Felonious stalking is a Class 6 felony.

Source: SL 1993, ch 176, § 6; SL 2002, ch 108, § 1.



§ 22-19A-8 Petition for protection order--Procedures.

22-19A-8. Petition for protection order--Procedures. There exists an action known as a petition for a protection order in cases of stalking, in cases of physical injury as a result of an assault, or in cases of a crime of violence as defined in subdivision 22-1-2(9). Procedures for the action are as follows:

(1) A petition under this section may be made against any person who violates § 22-19A-1 or against any other person against whom stalking or physical injury as a result of an assault or in cases where a crime of violence is alleged;

(2) A petition shall allege the existence of (a) stalking or (b) physical injury as a result of an assault or (c) a crime of violence, and shall be accompanied by an affidavit made under oath stating the specific facts and circumstances of the stalking or the physical injury as a result of an assault or crime of violence;

(3) A petition for relief may be made whether or not there is a pending lawsuit, complaint, petition, or other action between the parties.

The clerk of the circuit court shall make available standard petition forms with instructions for completion to be used by a petitioner. The attorney general shall prepare the standard petition form.

Source: SL 1997, ch 131, § 1; SL 2000, ch 101, § 2; SL 2002, ch 129, § 2; SL 2007, ch 143, § 1.



§ 22-19A-8.1 Petition for protection order in which allegations support domestic abuse rather than stalking or physical injury.

22-19A-8.1. Petition for protection order in which allegations support domestic abuse rather than stalking or physical injury. If a petition for a protection order alleging the existence of stalking or physical injury is filed with the court pursuant to § 22-19A-8 and, if the court, upon an initial review, determines that the allegations do not support the existence of stalking or physical injury, but that the allegations do support the existence of domestic abuse pursuant to § 25-10-3, the court, in its discretion, may hear and act upon the petition as though the petition had been filed under § 25-10-3 and subject to the provisions of chapter 25-10.

Source: SL 2014, ch 126, § 2.



§ 22-19A-9 Filing petition for protection--Venue.

22-19A-9. Filing petition for protection--Venue. A petition for relief under §§ 22-19A-8 to 22-19A-16, inclusive, may be filed in circuit court or in a magistrate court with a magistrate judge presiding. Venue lies where any party to the proceedings resides.

Source: SL 1997, ch 131, § 2; SL 2008, ch 108, § 1, eff. Feb. 19, 2008.



§ 22-19A-10 Hearing on petition for protection--Time--Service on respondent.

22-19A-10. Hearing on petition for protection--Time--Service on respondent. Upon receipt of the petition, if sufficient grounds are alleged for relief, the court shall order a hearing which shall be held not later than thirty days from the date of the order unless for good cause the court grants a continuance. Personal service of the petition, affidavit, and notice for hearing shall be made on the respondent not less than five days prior to the hearing.

Source: SL 1997, ch 131, § 3; SL 2009, ch 131, § 2.



§ 22-19A-11 Relief granted by protection order.

22-19A-11. Relief granted by protection order. Upon notice and a hearing, if the court finds by a preponderance of the evidence that stalking has taken place, the court may provide relief as follows:

(1) Restrain any party from committing acts of stalking or physical injury as a result of an assault or a crime of violence as defined in subdivision 22-1-2(9);

(2) Order other relief as the court deems necessary for the protection of the person seeking the protection order, including orders or directives to law enforcement officials.

Any relief granted by the order for protection shall be for a fixed period and may not exceed five years.

Source: SL 1997, ch 131, § 4; SL 2000, ch 101, § 3; SL 2007, ch 161, § 2.



§ 22-19A-12 Ex parte temporary order pending full hearing on petition for protection.

22-19A-12. Ex parte temporary order pending full hearing on petition for protection. If an affidavit filed with an application under § 22-19A-8 alleges that immediate and irreparable injury, loss, or damage is likely to result before an adverse party or the party's attorney can be heard in opposition, the court may grant an ex parte temporary protection order pending a full hearing and granting relief as the court deems proper, including an order restraining any person from committing acts of stalking or physical injury as a result of an assault or a crime of violence as defined in subdivision 22-1-2(9). An ex parte temporary protection order is effective for a period of thirty days unless for good cause the court grants a continuance. No continuance may exceed thirty days unless the court finds good cause for the additional continuance and:

(1) The parties stipulate to an additional continuance; or

(2) The court finds that law enforcement is unable to locate the respondent for purposes of service of the ex parte protection order.

If a continuance is granted, the court by order shall extend the ex parte temporary protection order until the rescheduled hearing date. The respondent shall be personally served without delay with a copy of the ex parte order along with a copy of the petition, affidavit, and notice of the date set for the hearing.

Source: SL 1997, ch 131, § 5; SL 2000, ch 101, § 4; SL 2009, ch 132, § 2; SL 2016, ch 142, § 2.



§ 22-19A-13 Exceptional circumstances required before security authorized.

22-19A-13. Exceptional circumstances required before security authorized. The court may not require an undertaking or other security of any party to a petition for an order of protection other than in exceptional circumstances.

Source: SL 1997, ch 131, § 6.



§ 22-19A-14 Modification of terms of protection order.

22-19A-14. Modification of terms of protection order. Upon application, notice to all parties, and hearing, the court may modify the terms of an existing order for protection.

Source: SL 1997, ch 131, § 7.



§ 22-19A-15 Delivery of protection order to law enforcement agency--Notice of order to officers.

22-19A-15. Delivery of protection order to law enforcement agency--Notice of order to officers. The petitioner may deliver an order for protection granted pursuant to §§ 22-19A-8 to 22-19A-16, inclusive, within twenty-four hours to the local law enforcement agency having jurisdiction over the residence of the petitioner. Each appropriate law enforcement agency shall make available to other law enforcement officers information as to the existence and status of any order for protection issued pursuant to §§ 22-19A-8 to 22-19A-16, inclusive.

Source: SL 1997, ch 131, § 8.



§ 22-19A-16 Violation of protection order--Penalties.

22-19A-16. Violation of protection order--Penalties. If a temporary protection order or a protection order is granted pursuant to §§ 22-19A-8 to 22-19A-16, inclusive, and the respondent or person to be restrained knows of the order, violation of the order is a Class 1 misdemeanor. If any violation of this section constitutes an assault pursuant to § 22-18-1.1, the violation is a Class 6 felony. If a respondent or person to be restrained has been convicted of, or entered a plea of guilty to, two or more violations of this section or § 25-10-13, the factual basis for which occurred after the date of the second conviction, and occurred within ten years of committing the current offense, the respondent or person to be restrained is guilty of a Class 6 felony for any third or subsequent offense. Any proceeding under §§ 22-19A-8 to 22-19A-16, inclusive, is in addition to other civil or criminal remedies.

Source: SL 1997, ch 131, § 9; SL 2004, ch 150, § 1; SL 2015, ch 128, § 1.



§ 22-19A-17 Defendant prohibited from contacting victim prior to court appearance--Misdemeanor.

22-19A-17. Defendant prohibited from contacting victim prior to court appearance--Misdemeanor. While in custody after arrest for assault or stalking, no defendant may have or be permitted any contact or communications, either directly or by means of a third party, with the victim or the family or household members of the victim, until the defendant's initial court appearance or until such contact or communication is specifically authorized by the court. Willful violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 102, § 1; SL 2010, ch 114, § 2.



§ 22-19A-18 Bond--No contact terms--Misdemeanor.

22-19A-18. Bond--No contact terms--Misdemeanor. If bond for the defendant in any assault or stalking action is authorized, a condition of no contact with the victim shall be stated and incorporated into the terms of the bond. Willful violation of any such no contact provision is a Class 1 misdemeanor.

Source: SL 2010, ch 114, § 1.






Chapter 19B - Hate Crimes

§ 22-19B-1 Malicious intimidation or harassment--Felony.

22-19B-1. Malicious intimidation or harassment--Felony. No person may maliciously and with the specific intent to intimidate or harass any person or specific group of persons because of that person's or group of persons' race, ethnicity, religion, ancestry, or national origin:

(1) Cause physical injury to another person; or

(2) Deface any real or personal property of another person; or

(3) Damage or destroy any real or personal property of another person; or

(4) Threaten, by word or act, to do the acts prohibited if there is reasonable cause to believe that any of the acts prohibited in subdivision (1), (2), or (3) of this section will occur.

A violation of this section is a Class 6 felony.

Source: SL 1993, ch 177, § 1; SL 2005, ch 120, § 181.



§ 22-19B-2 Deface defined.

22-19B-2. Deface defined. For purposes of this chapter, the term, deface, includes cross-burnings or the placing of any word or symbol commonly associated with racial, religious, or ethnic terrorism on the property of another person without that person's permission.

Source: SL 1993, ch 177, § 2; SL 2005, ch 120, § 182.



§ 22-19B-3 Transferred.

22-19B-3. Transferred to § 20-9-32 by SL 2005, ch 120, § 185, eff. July 1, 2006.



§ 22-19B-4 Preventing practice of religion--Misdemeanor.

22-19B-4. Preventing practice of religion--Misdemeanor. Any person who, by threats or violence, intentionally prevents another person from performing any lawful act enjoined upon or recommended by the religion which such person professes is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1702; SL 1976, ch 158, § 27-1; SDCL, § 22-27-1; SL 2005, ch 120, §§ 286, 288.



§ 22-19B-5 Compelling practice of religion--Misdemeanor.

22-19B-5. Compelling practice of religion--Misdemeanor. Any person who intentionally attempts, by threats or violence, to compel another person to adopt, practice, or profess any particular form of religious belief is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1703; SL 1976, ch 158, § 27-2; SDCL, § 22-27-2; SL 2005, ch 120, §§ 287, 288.






Chapter 20 - Hypnotism [Repealed]

CHAPTER 22-20

HYPNOTISM [REPEALED]

[Repealed by SL 1976, ch 158, § 20-1]



Chapter 21 - Invasions Of Privacy

§ 22-21-1 Trespassing to eavesdrop--Installation or use of unauthorized eavesdropping device_Drones.

22-21-1. Trespassing to eavesdrop--Installation or use of unauthorized eavesdropping device--Drones. Any person who, except as authorized by law:

(1) Trespasses on property with intent to subject anyone to eavesdropping or other surveillance in a private place;

(2) Installs in any private place, without the consent of the person or persons entitled to privacy there, any device for observing, photographing, recording, amplifying, or broadcasting sounds or events in such place, or uses any such unauthorized installation;

(3) Intentionally uses a drone to photograph, record, or otherwise observe another person in a private place where the person has a reasonable expectation of privacy; or

(4) Lands a drone on the lands or waters of another resident provided the resident owns the land beneath the water body in its entirety without the owner's consent, except in the case of forced landing and the owner or lessee of the drone will be liable for any damage resulting from a forced landing;
is guilty of a Class 1 misdemeanor. Subdivisions (2) and (3) do not apply to law enforcement officers, or to those acting under the direction of a law enforcement officer, while engaged in the performance of the officer's lawful duties. These restrictions do not apply to a drone operator operating a drone for commercial or agricultural purposes pursuant to or in compliance with federal aviation administration regulations, authorizations, and exemptions nor do they apply to an emergency management worker operating a drone within the scope of the worker's duties.

Source: SDC 1939, § 13.1425; SL 1976, ch 158, § 21-1; SL 1977, ch 189, § 49; SL 2017, ch 202, § 5.



§ 22-21-2 Repealed.

22-21-2. Repealed by SL 1976, ch 158, § 21-3



§ 22-21-3 Window peeking on private property of another--Violation as misdemeanor.

22-21-3. Window peeking on private property of another--Violation as misdemeanor. No person may enter the private property of another and peek in the door or window of any inhabited building or structure located thereon, without having lawful purpose with the owner or occupant thereof. A violation of this section is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 21-2; SL 1977, ch 189, § 50; SL 1992, ch 163.



§ 22-21-4 Use or dissemination of visual recording or photographic device without consent and with intent to self-gratify, harass, or embarrass--Misdemeanor or felony.

22-21-4. Use or dissemination of visual recording or photographic device without consent and with intent to self-gratify, harass, or embarrass--Misdemeanor or felony. No person may use or disseminate in any form any visual recording or photographic device to photograph or visually record any other person without clothing or under or through the clothing, or with another person depicted in a sexual manner, for the purpose of viewing the body of, or the undergarments worn by, that other person, without the consent or knowledge of that other person, with the intent to self-gratify, to harass, or embarrass and invade the privacy of that other person, under circumstances in which the other person has a reasonable expectation of privacy. A violation of this section is a Class 1 misdemeanor. However, a violation of this section is a Class 6 felony if the victim is seventeen years of age or younger and the perpetrator is at least twenty-one years old.

Source: SL 2004, ch 151, § 1; SL 2011, ch 116, § 1; SL 2016, ch 123, § 1.



§ 22-21-5 Service providers not liable.

22-21-5. Service providers not liable. Nothing in § 22-21-4 shall be construed to impose liability on a provider of an electronic communication service, an information service, a mobile service, including a commercial mobile service, a telecommunication service, an interactive computer service, or a cable service as those terms are defined under federal law.

Source: SL 2016, ch 123, § 2.






Chapter 22 - Sex Offenses

§ 22-22-1 Rape--Degrees--Felony--Statute of limitations.

22-22-1. Rape--Degrees--Felony--Statute of limitations. Rape is an act of sexual penetration accomplished with any person under any of the following circumstances:

(1) If the victim is less than thirteen years of age; or

(2) Through the use of force, coercion, or threats of immediate and great bodily harm against the victim or other persons within the victim's presence, accompanied by apparent power of execution; or

(3) If the victim is incapable, because of physical or mental incapacity, of giving consent to such act; or

(4) If the victim is incapable of giving consent because of any intoxicating, narcotic, or anesthetic agent or hypnosis; or

(5) If the victim is thirteen years of age, but less than sixteen years of age, and the perpetrator is at least three years older than the victim.

A violation of subdivision (1) of this section is rape in the first degree, which is a Class C felony. A violation of subdivision (2) of this section is rape in the second degree which is a Class 1 felony. A violation of subdivision (3) or (4) of this section is rape in the third degree, which is a Class 2 felony. A violation of subdivision (5) of this section is rape in the fourth degree, which is a Class 3 felony. Notwithstanding the provisions of § 23A-42-2, no statute of limitations applies to any charge brought pursuant to subdivisions (1) or (2) of this section. Otherwise a charge brought pursuant to this section may be commenced at any time prior to the time the victim becomes of age twenty-five or within seven years of the commission of the crime, whichever is longer.

Source: SDC 1939, §§ 13.2801, 13.2803; SDCL § 22-22-5; SL 1972, ch 154, § 21; SL 1975, ch 169, §§ 1, 5; SL 1976, ch 158, § 22-1; SL 1977, ch 189, § 51; SL 1978, ch 158, § 10; SL 1980, ch 175; SL 1982, ch 176, § 1; SL 1984, ch 165, § 1; SL 1984, ch 167, § 2; SL 1985, ch 179; SL 1985, ch 181, § 1; SL 1988, ch 187; SL 1989, ch 194, § 2; SL 1990, ch 161, § 2; SL 1990, ch 162, § 1; SL 1991, ch 24, § 8; SL 1994, ch 165, § 2; SL 1994, ch 166, § 2; SL 2000, ch 100, § 1; SL 2005, ch 120, § 390; SL 2012, ch 125, § 1.



§ 22-22-1.1 Repealed.

22-22-1.1. Repealed by SL 1990, ch 161, § 1



§ 22-22-1.2 Minimum sentences for rape or sexual contact with child.

22-22-1.2. Minimum sentences for rape or sexual contact with child. If any adult is convicted of any of the following violations, the court shall impose the following minimum sentences:

(1) For a violation of subdivision 22-22-1(1), fifteen years for a first offense; and

(2) For a violation of § 22-22-7 if the victim is less than thirteen years of age, ten years for a first offense.
Source: SL 1992, ch 164, § 1; SL 2005, ch 120, § 392; SL 2006, ch 121, § 1.



§ 22-22-1.3 Contents of presentence investigation report for person convicted of sex crime..

22-22-1.3. Contents of presentence investigation report for person convicted of sex crime. Any person convicted of a felony violation as provided in subdivisions 22-24B-1(1) to (15), inclusive, and (19) shall have included in the offender's presentence investigation report a psycho-sexual assessment including the following information: the offender's sexual history; an identification of precursor activities to sexual offending; intellectual, adaptive and academic functioning; social and emotional functioning; previous legal history; previous treatment history; victim selection and age; risk to the community; and treatment options recommended. If a presentence investigation is not prepared, the court shall order a psycho-sexual assessment which shall be made available to the court prior to sentencing. If the offender is sentenced to the state penitentiary, the psycho-sexual assessment shall be attached to the official statement and supplied to the Board of Pardons and Paroles and the warden.

Source: SL 1992, ch 164, § 2; SL 2005, ch 120, § 393; SL 2006, ch 121, § 2.



§ 22-22-1.4 Exception for mitigating circumstances--Factual basis relied upon in writing.

22-22-1.4. Exception for mitigating circumstances--Factual basis relied upon in writing. The sentencing court may impose a sentence other than that which is required by §§ 22-22-1.2 and 22-6-1.2 if the court finds that mitigating circumstances exist which require a departure from the mandatory sentence imposed by § 22-22-1.2 or 22-6-1.2. The court's finding of mitigating circumstances and the factual basis relied upon by the court shall be in writing.

Source: SL 1992, ch 164, § 3; SL 2005, ch 120, § 394; SL 2006, ch 121, § 4.



§ 22-22-2 Sexual penetration defined--Acts constituting sodomy--Medical practitioners excepted.

22-22-2. Sexual penetration defined--Acts constituting sodomy--Medical practitioners excepted. Sexual penetration means an act, however slight, of sexual intercourse, cunnilingus, fellatio, anal intercourse, or any intrusion, however slight, of any part of the body or of any object into the genital or anal openings of another person's body. All of the foregoing acts of sexual penetration, except sexual intercourse, are also defined as sodomy. Practitioners of the healing arts lawfully practicing within the scope of their practice, which determination shall be conclusive as against the state and shall be made by the court prior to trial, are not included within the provisions of this section. In any pretrial proceeding under this section, the prosecution has the burden of establishing probable cause.

Source: SDC 1939, § 13.2802; SL 1975, ch 169, § 2; SL 1980, ch 176, §§ 1, 2; SL 1986, ch 181; SL 1993, ch 178, § 4; SL 1997, ch 133, § 1.



§ 22-22-3 , 22-22-4. Repealed.

22-22-3, 22-22-4. Repealed by SL 1975, ch 169, § 8



§ 22-22-5 Repealed.

22-22-5. Repealed by SL 2005, ch 120, § 395, eff. July 1, 2006.



§ 22-22-6 Repealed.

22-22-6. Repealed by SL 1976, ch 158, § 22-8



§ 22-22-7 Sexual contact with child under sixteen--Felony or misdemeanor.

22-22-7. Sexual contact with child under sixteen--Felony or misdemeanor. Any person, sixteen years of age or older, who knowingly engages in sexual contact with another person, other than that person's spouse if the other person is under the age of sixteen years is guilty of a Class 3 felony. If the victim is at least thirteen years of age and the actor is less than five years older than the victim, the actor is guilty of a Class 1 misdemeanor. Notwithstanding § 23A-42-2, a charge brought pursuant to this section may be commenced at any time before the victim becomes age twenty-five or within seven years of the commission of the crime, whichever is longer.

Source: SL 1950 (SS), ch 3, §§ 1, 2; SL 1955, ch 27; SDC Supp 1960, § 13.1727; SDCL § 22-22-8; SL 1976, ch 158, § 22-3; SL 1977, ch 189, § 52; SL 1981, ch 176; SL 1982, ch 176, § 2; SL 1984, ch 165, § 2; SL 1985, ch 181, § 2; SL 1989, ch 194, § 1; SL 1989, ch 195, § 1; SL 1990, ch 162, § 2; SL 1994, ch 166, § 3; SL 2006, ch 121, § 5; SL 2010, ch 115, § 1.



§ 22-22-7.1 Sexual contact defined--Exception when within the scope of medical practice.

22-22-7.1. Sexual contact defined--Exception when within the scope of medical practice. As used in this chapter, the term, sexual contact, means any touching, not amounting to rape, whether or not through clothing or other covering, of the breasts of a female or the genitalia or anus of any person with the intent to arouse or gratify the sexual desire of either party. Practitioners of the healing arts lawfully practicing within the scope of their practice, which determination shall be conclusive as against the state and shall be made by the court prior to trial, are not included within the provisions of this section. In any pretrial proceeding under this section, the prosecution has the burden of establishing probable cause.

Source: SL 1976, ch 158, § 22-4; SL 1982, ch 177, § 2; SL 1993, ch 178, § 5; SL 1997, ch 133, § 2; SL 2004, ch 152, § 1.



§ 22-22-7.2 Sexual contact with person incapable of consenting--Felony.

22-22-7.2. Sexual contact with person incapable of consenting--Felony. Any person, fifteen years of age or older, who knowingly engages in sexual contact with another person if the other person is sixteen years of age or older and the other person is incapable, because of physical or mental incapacity, of consenting to sexual contact, is guilty of a Class 4 felony.

Source: SL 1985, ch 182; SL 2005, ch 120, § 396; SL 2013, ch 106, § 1.



§ 22-22-7.3 Sexual contact with child under sixteen years of age--Violation as misdemeanor.

22-22-7.3. Sexual contact with child under sixteen years of age--Violation as misdemeanor. Any person, younger than sixteen years of age, who knowingly engages in sexual contact with another person, other than his or her spouse, if such other person is younger than sixteen years of age, is guilty of a Class 1 misdemeanor.

Source: SL 1989, ch 195, § 2; SL 1990, ch 163; SL 2005, ch 120, § 397.



§ 22-22-7.4 Sexual contact without consent with person capable of consenting as misdemeanor.

22-22-7.4. Sexual contact without consent with person capable of consenting as misdemeanor. No person fifteen years of age or older may knowingly engage in sexual contact with another person other than his or her spouse who, although capable of consenting, has not consented to such contact. A violation of this section is a Class 1 misdemeanor.

Source: SL 1991, ch 189; SL 2005, ch 120, § 398.



§ 22-22-7.5 Safety zone of child victim of sex crime.

22-22-7.5. Safety zone of child victim of sex crime. The court, upon the conviction of any person of a violation of the provisions of chapter 22-22 in which the victim was a child or upon an adjudication of a juvenile as a delinquent child for a violation of the provisions of chapter 22-22 in which the victim was a child, may, as a part of the sentence or adjudication, order that the defendant or delinquent child not:

(1) Reside within one mile of the victim's residence unless the person is residing in a juvenile detention facility, jail, or state corrections facility;

(2) Knowingly or willfully come within one thousand feet of the victim;

(3) Attend the same school as the victim; or

(4) Have any contact with the victim, whether direct or indirect or through a third party.

No condition imposed pursuant to this section applies once the victim attains the age of majority. A violation of any condition imposed pursuant to this section is a Class 6 felony.

Source: SL 1997, ch 137, § 1; SL 2005, ch 120, § 399.



§ 22-22-7.6 Sexual acts between jail or juvenile correctional facility employees and detainees--Felony.

22-22-7.6. Sexual acts between jail or juvenile correctional facility employees and detainees--Felony. Any person employed at any jail or juvenile correctional facility, who knowingly engages in an act of sexual contact or sexual penetration with another person who is in detention and under the custodial, supervisory, or disciplinary authority of the person so engaging, and which act of sexual contact or sexual penetration does not otherwise constitute a felony pursuant to the provisions of chapter 22-22, is guilty of a Class 6 felony if the victim is an adult and a Class 4 felony if the victim is a juvenile.

A juvenile correctional facility pursuant to this section is a juvenile detention facility as defined in subdivision 26-7A-1(16) or a juvenile facility operated by the Department of Corrections under § 1-15-1.4.

Source: SL 2000, ch 103, §§ 1, 2; SL 2013, ch 107, § 1.



§ 22-22-7.7 Subsequent conviction of rape of or sexual contact with a child under sixteen as felony.

22-22-7.7. Subsequent conviction of rape of or sexual contact with a child under sixteen as felony. If an adult has a previous conviction for violation of subdivision 22-22-1(5), or a previous conviction for a felony violation of § 22-22-7, or a previous misdemeanor conviction of § 22-22-7 for a violation committed as an adult, any subsequent conviction of subdivision 22-22-1(5) or § 22-22-7, is a Class 2 felony.

Source: SL 2010, ch 115, § 2.



§ 22-22-8 to 22-22-10. Repealed.

22-22-8 to 22-22-10. Repealed by SL 1976, ch 158, § 22-8



§ 22-22-11 Repealed.

22-22-11. Repealed by SL 2005, ch 120, § 400, eff. July 1, 2006.



§ 22-22-12 to 22-22-14. Repealed.

22-22-12 to 22-22-14. Repealed by SL 1975, ch 169, § 8



§ 22-22-15 Transferred.

22-22-15. Transferred to § 22-22A-1 by SL 2005, ch 120, § 23, eff. July 1, 2006.



§ 22-22-16 to 22-22-18. Repealed.

22-22-16 to 22-22-18. Repealed by SL 1976, ch 158, § 22-8



§ 22-22-19 Repealed.

22-22-19. Repealed by SL 1984, ch 167, § 1



§ 22-22-19.1 Repealed.

22-22-19.1. Repealed by SL 2005, ch 120, § 22, eff. July 1, 2006.



§ 22-22-20 , 22-22-21. Repealed.

22-22-20, 22-22-21. Repealed by SL 1976, ch 158, § 22-8



§ 22-22-22 Repealed.

22-22-22. Repealed by SL 2002, ch 109, § 1



§ 22-22-23 , 22-22-23.1. Repealed.

22-22-23, 22-22-23.1. Repealed by SL 2002, ch 109, §§ 2, 3



§ 22-22-24 to 22-22-24.2. Transferred.

22-22-24 to 22-22-24.2. Transferred to §§ 22-24A-1 to 22-24A-3 by SL 2005, ch 120, § 407, eff. July 1, 2006.



§ 22-22-24.3 Sexual exploitation of a minor--Felonies--Assessment.

22-22-24.3. Sexual exploitation of a minor--Felonies--Assessment. A person is guilty of sexual exploitation of a minor if the person causes or knowingly permits a minor to engage in an activity or the simulation of an activity that:

(1) Is harmful to minors;

(2) Involves nudity; or

(3) Is obscene.

Consent to performing these proscribed acts by a minor or a minor's parent, guardian, or custodian, or mistake as to the minor's age is not a defense to a charge of violating this section.

A violation of this section is a Class 6 felony. If a person is convicted of a second or subsequent violation of this section within fifteen years of the prior conviction, the violation a Class 5 felony.

The court shall order an assessment pursuant to § 22-22-1.3 of any person convicted of violating this section.

Source: SL 2002, ch 109, § 8; SL 2005, ch 120, § 401; SL 2006, ch 121, § 7.



§ 22-22-24.4 to 22-22-25. Transferred.

22-22-24.4 to 22-22-25. Transferred to §§ 22-24A-4 to 22-24A-20 by SL 2005, ch 120, § 407, eff. July 1, 2006.



§ 22-22-26 Payment for rape or sexual offense examinations--Reimbursement by convicted defendant.

22-22-26. Payment for rape or sexual offense examinations--Reimbursement by convicted defendant. If a physician, hospital, or clinic examines the victim of an alleged rape or sexual offense the examination shall be provided without cost to the victim. The physician, hospital, or clinic shall be paid for the cost of the examination by the county where the alleged rape or sexual offense occurred, which shall be reimbursed by any defendant if convicted.

Source: SL 1986, ch. 182; SL 2005, ch 120, § 402; SL 2012, ch 126, § 1; SL 2013, ch 108, § 1.



§ 22-22-27 Definition of terms--Sex offenses by psychotherapists.

22-22-27. Definition of terms--Sex offenses by psychotherapists. Terms used in §§ 22-22-28 and 22-22-29 mean:

(1) "Emotional dependency," a condition of the patient brought about by the nature of the patient's own emotional condition or the nature of the treatment provided by the psychotherapist which is characterized by significant impairment of the patient's ability to withhold consent to sexual acts or contact with the psychotherapist and which the psychotherapist knows or has reason to know exists;

(2) "Patient," any person who seeks or obtains psychotherapeutic services from a psychotherapist on a regular and ongoing basis;

(3) "Psychotherapist," any physician, psychologist, nurse, chemical dependency counselor, social worker, member of the clergy, marriage and family therapist, mental health service provider, or other person, whether or not licensed or certified by the state, who performs or purports to perform psychotherapy; and

(4) "Psychotherapy," the professional treatment, assessment, or counseling of a mental or emotional illness, symptom, or condition.
Source: SL 1993, ch 178, § 1; SL 2005, ch 120, § 403.



§ 22-22-28 Sexual contact by psychotherapist--Felony.

22-22-28. Sexual contact by psychotherapist--Felony. Any psychotherapist who knowingly engages in sexual contact, as defined in § 22-22-7.1, with a person who is not his or her spouse and who is a patient who is emotionally dependent on the psychotherapist at the time of contact, commits a Class 5 felony. Consent by the patient is not a defense.

Source: SL 1993, ch 178, § 2; SL 2005, ch 120, § 404.



§ 22-22-29 Sexual penetration by psychotherapist--Felony.

22-22-29. Sexual penetration by psychotherapist--Felony. Any psychotherapist who knowingly engages in an act of sexual penetration, as defined in § 22-22-2, with a person who is not his or her spouse and who is a patient who is emotionally dependent on the psychotherapist at the time that the act of sexual penetration is committed, commits a Class 4 felony. Consent by the patient is not a defense.

Source: SL 1993, ch 178, § 3; SL 2005, ch 120, § 405.



§ 22-22-30 Transferred.

22-22-30. Transferred to § 22-24B-1 by SL 2005, ch 120, § 415, eff. July 1, 2006.



§ 22-22-30.1 Repealed.

22-22-30.1. Repealed by SL 2005, ch 120, § 391, eff. July 1, 2006.



§ 22-22-31 , 22-22-31.1. Transferred.

22-22-31, 22-22-31.1. Transferred to §§ 22-24B-2 and 22-24B-5 by SL 2005, ch 120, § 415, eff. July 1, 2006.



§ 22-22-31.2 Repealed.

22-22-31.2. Repealed by SL 2005, ch 120, § 418, eff. July 1, 2006.



§ 22-22-31.3 to 22-22-34. Transferred.

22-22-31.3 to 22-22-34. Transferred to §§ 22-24B-6 to 22-24B-11 by SL 2005, ch 120, § 415, eff. July 1, 2006.



§ 22-22-35 Repealed.

22-22-35. Repealed by SL 1995, ch 126, § 2



§ 22-22-36 Transferred.

22-22-36. Transferred to § 22-24B-12 by SL 2005, ch 120, § 415, eff. July 1, 2006.



§ 22-22-37 Repealed.

22-22-37. Repealed by SL 2003, ch 126, § 2



§ 22-22-38 to 22-22-41. Transferred.

22-22-38 to 22-22-41. Transferred to §§ 22-24B-13 to 22-24B-16 by SL 2005, ch 120, § 415, eff. July 1, 2006.



§ 22-22-42 Bestiality--Acts constituting--Commission a felony.

22-22-42. Bestiality--Acts constituting--Commission a felony. No person, for the purpose of that person's sexual gratification, may:

(1) Engage in a sexual act with an animal; or

(2) Coerce any other person to engage in a sexual act with an animal; or

(3) Use any part of the person's body or an object to sexually stimulate an animal; or

(4) Videotape a person engaging in a sexual act with an animal; or

(5) Kill or physically abuse an animal.

Any person who violates any provision of this section is guilty of the crime of bestiality. Bestiality is a Class 6 felony. However, if the person has been previously convicted of a sex crime pursuant to § 22-24B-1, any subsequent violation of this section is a Class 5 felony.

Source: SL 2003, ch 127, § 1; SL 2005, ch 120, § 406.



§ 22-22-43 Sexual act with an animal defined--Proof.

22-22-43. Sexual act with an animal defined--Proof. For the purposes of § 22-22-42, the term, sexual act with an animal, means any act between a person and an animal involving direct physical contact between the genitals of one and the mouth or anus of the other, or direct physical contact between the genitals of one and the genitals of the other. A sexual act with an animal may be proved without evidence of penetration.

Source: SL 2003, ch 127, § 2.



§ 22-22-44 Provisions of § 22-22-42 not applicable to accepted practices.

22-22-44. Provisions of § 22-22-42 not applicable to accepted practices. The provisions of § 22-22-42 do not apply to or prohibit normal, ordinary, or accepted practices involved in animal husbandry, artificial insemination, or veterinary medicine.

Source: SL 2003, ch 127, § 3.



§ 22-22-45 Threatening to commit a sexual offense--Felony.

22-22-45. Threatening to commit a sexual offense--Felony. Any person who has been convicted of a felony sex offense as defined in § 22-24B-1 who directly threatens or communicates specific intent to commit further felony sex offenses is guilty of threatening to commit a sexual offense. Threatening to commit a sexual offense is a Class 4 felony.

Source: SL 2006, ch 121, § 15.



§ 22-22-46 Assisting, harboring, concealing, or providing false information about sex offender--Felony.

22-22-46. Assisting, harboring, concealing, or providing false information about sex offender--Felony. Any person who knowingly assists, harbors, or conceals a sex offender in eluding law enforcement or provides false information regarding the residence or whereabouts of a sex offender is guilty of a Class 5 felony.

Source: SL 2006, ch 121, § 12.



§ 22-22-47 Repealed.

22-22-47. Repealed by SL 2014, ch 132, § 1.






Chapter 22A - Offenses Against The Family

§ 22-22A-1 Bigamy--Exceptions--Felony.

22-22A-1. Bigamy--Exceptions--Felony. Any person who, while married to another presently living person, marries any other person, is guilty of bigamy. The provisions of this section do not apply to:

(1) Any person, if that person's husband or wife has been absent for five successive years and is not known to be living by such person;

(2) Any person, if that person's husband or wife has absented himself or herself from such spouse by being outside the United States, continuously for at least five years;

(3) Any person, if that person's marriage has been pronounced void, annulled, or dissolved by a competent court; or

(4) Any person, presently married, who believes, in good faith, and has reason to believe, that the marriage has been pronounced void, annulled, or dissolved by a competent court.

Bigamy is a Class 6 felony.

Source: SDC 1939, § 13.1713; SL 1976, ch 158, § 22-6; SL 2000, ch 104, § 1; SDCL, § 22-22-15; SL 2005, ch 120, §§ 19, 23.



§ 22-22A-2 Incest--Prohibited sexual contact--Felony.

22-22A-2. Incest--Prohibited sexual contact--Felony. Any persons, eighteen years of age or older, who knowingly engage in a mutually consensual act of sexual penetration with each other:

(1) Who are not legally married; and

(2) Who are within degrees of consanguinity within which marriages are, by the laws of this state, declared void pursuant to § 25-1-6;
are guilty of incest. Incest is a Class 5 felony.

Source: SL 2005, ch 120, § 20.



§ 22-22A-3 Aggravated incest_Related child--Felony.

22-22A-3. Aggravated incest--Related child--Felony. Any person who knowingly engages in an act of sexual penetration with a person who is less than eighteen years of age and is either:

(1) The child of the perpetrator or the child of a spouse or former spouse of the perpetrator; or

(2) Related to the perpetrator within degrees of consanguinity within which marriages are, by the laws of this state, declared void pursuant to § 25-1-6;
is guilty of aggravated incest. Aggravated incest is a Class 3 felony.

Source: SL 2005, ch 120, § 21; SL 2008, ch 109, § 1.



§ 22-22A-3.1 Aggravated incest--Foster child--Felony.

22-22A-3.1. Aggravated incest--Foster child--Felony. Any person eighteen years of age or older, who knowingly engages in an act of sexual penetration with a person who is less than eighteen years of age and who, at the time of the offense, has been placed, and resides, in a licensed foster home is guilty of aggravated incest if the perpetrator is:

(1) The licensed foster care provider; or

(2) A resident of the licensed foster care provider's home and related to the licensed foster care provider by blood or marriage.

Aggravated incest is a Class 3 felony.

Source: SL 2008, ch 109, § 2.



§ 22-22A-4 Removal of minor from state for adoption prohibited until parents' consent or termination of rights--Violation as felony.

22-22A-4. Removal of minor from state for adoption prohibited until parents' consent or termination of rights--Violation as felony. No person other than a legal or putative parent may remove or aid in the removal of any minor from the State of South Dakota for the purpose of adoption until a valid consent to adopt or termination of parental rights has been obtained from all legal and putative parents. A violation of this section is a Class 6 felony.

Source: SL 1977, ch 205, § 4; SL 1992, ch 158, § 5; SDCL, § 25-5A-7.1; SL 2006, ch 130, § 9.






Chapter 23 - Prostitution

§ 22-23-1 Prostitution--Misdemeanor.

22-23-1. Prostitution--Misdemeanor. Any person aged sixteen years or older who engages in or offers to engage in sexual activity for a fee is guilty of prostitution. Prostitution is a Class 1 misdemeanor.

Source: SDC 1939, § 13.1717; SL 1976, ch 158, § 23-1; SL 1977, ch 189, § 53; SL 1985, ch 183, § 1; SL 2005, ch 120, § 175; SL 2017, ch 97, § 1.



§ 22-23-1.1 Sexual activity defined.

22-23-1.1. Sexual activity defined. As used in this chapter the term, sexual activity, references both sexual penetration, as defined in § 22-22-2, and sexual contact, as defined in § 22-22-7.1.

Source: SDCL, § 22-23-1 as added by SL 1976, ch 158, § 23-1; SL 2005, ch 120, § 176.



§ 22-23-1.2 Affirmative defense of compulsion.

22-23-1.2. Affirmative defense of compulsion. It is an affirmative defense to a charge of prostitution under § 22-23-1 if the defendant proves by a preponderance of the evidence that the defendant is a victim of human trafficking under chapter 22-49 or that the defendant committed the act only under compulsion by another person who, by implicit or explicit threat, created a reasonable apprehension in the mind of the defendant that if the defendant did not commit the act, the person would inflict bodily harm upon the defendant.

Source: SL 2012, ch 127, § 1.



§ 22-23-2 Promoting prostitution--Felony.

22-23-2. Promoting prostitution--Felony. Any person who:

(1) Encourages, induces, procures, or otherwise purposely causes another to become or remain a prostitute;

(2) Promotes the prostitution of a minor; or

(3) Promotes the prostitution of his or her spouse, child, ward, or other dependant person;
is guilty of promoting prostitution. Promoting prostitution is a Class 5 felony.

Source: SDC 1939, § 13.2706; SL 1976, ch 158, § 23-3; SL 1977, ch 189, § 54; SL 2005, ch 120, § 177.



§ 22-23-3 Repealed.

22-23-3. Repealed by SL 1977, ch 189, § 126



§ 22-23-4 Repealed.

22-23-4. Repealed by SL 2005, ch 120, § 178, eff. July 1, 2006.



§ 22-23-5 to 22-23-7. Repealed.

22-23-5 to 22-23-7. Repealed by SL 1976, ch 158, § 23-7



§ 22-23-8 Pimping--Renting for prostitution--Felony.

22-23-8. Pimping--Renting for prostitution--Felony. Any person who:

(1) Solicits another person to patronize a prostitute;

(2) Procures a prostitute for a patron;

(3) Transports a person into or within this state to engage in prostitution, or procures or pays for transportation for that purpose;

(4) Knowingly permits a place owned, managed, supervised, or controlled by himself or herself, alone, or in association with others, to be regularly used for prostitution or the promotion of prostitution, or fails to make reasonable effort to abate such use by ejecting the tenant, notifying law enforcement authorities, or using other legally available means; or

(5) Solicits, receives, or agrees to receive any benefit for doing or agreeing to do anything prohibited by this section;
is guilty of a Class 6 felony.

Source: SL 1976, ch 158, § 23-4; SL 1977, ch 189, § 55; SL 2005, ch 120, § 179.



§ 22-23-9 Hiring for sexual activity--Misdemeanor.

22-23-9. Hiring for sexual activity--Misdemeanor. Any person who hires or attempts to hire another person for a fee to engage in sexual activity is guilty of a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 23-5; SL 1977, ch 189, § 56; SL 1985, ch 183, § 2; SL 1987, ch 166; SL 2005, ch 120, § 180.






Chapter 24 - Obscenity And Public Indecency

§ 22-24-1 Repealed.

22-24-1. Repealed by SL 1998, ch 136, § 1



§ 22-24-1.1 Public indecency--Misdemeanor.

22-24-1.1. Public indecency--Misdemeanor. A person commits the crime of public indecency if the person, under circumstances in which that person knows that his or her conduct is likely to annoy, offend, or alarm some other person, exposes his or her anus or genitals in a public place where another may be present who will be annoyed, offended, or alarmed by the person's act. A violation of this section is a Class 2 misdemeanor.

Source: SL 1998, ch 136, § 2; SL 2005, ch 120, § 298.



§ 22-24-1.2 Indecent exposure--Misdemeanor or felony.

22-24-1.2. Indecent exposure--Misdemeanor or felony. A person commits the crime of indecent exposure if, with the intent to arouse or gratify the sexual desire of any person, the person exposes his or her genitals in a public place, or in the view of a public place, under circumstances in which that person knows that person's conduct is likely to annoy, offend, or alarm another person. A violation of this section is a Class 1 misdemeanor. However, if such person has been previously convicted of a felony violation of § 22-22-1, 22-22-7, or 22-24A-3, that person is guilty of a Class 6 felony. Any person convicted of a third or subsequent violation of this section is guilty of a Class 6 felony.

Source: SL 1998, ch 136, § 3; SL 2005, ch 120, § 299; SL 2009, ch 116, § 2.



§ 22-24-1.3 Indecent exposure involving a child--Felony.

22-24-1.3. Indecent exposure involving a child--Felony. If any person, eighteen years of age or older, with the intent to arouse or gratify the sexual desire of any person, intentionally exposes his or her genitals to a child, thirteen years of age or younger, that person is guilty of the crime of indecent exposure involving a child. Indecent exposure involving a child is a Class 6 felony. A second or subsequent conviction for indecent exposure involving a child is a Class 5 felony.

Source: SL 2002, ch 111, § 1; SL 2005, ch 120, § 300; SL 2009, ch 116, § 1.



§ 22-24-1.4 Private indecent exposure--Misdemeanor.

22-24-1.4. Private indecent exposure--Misdemeanor. A person commits the crime of private indecent exposure if:

(1) The person exposes the genitals of the person with the intent to arouse or gratify the sexual desire of the person or another person;

(2) The person is in a place where another person has a reasonable expectation of privacy;

(3) The person is in view of the other person;

(4) The exposure reasonably would be expected to annoy, offend, or alarm the other person; and

(5) The person knows that the other person did not consent to the exposure.

Private indecent exposure is a Class 1 misdemeanor.

This section does not apply to a person who commits the act described in this section if the person cohabits with or is involved in a sexually intimate relationship with the other person.

Source: SL 2009, ch 116, § 3.



§ 22-24-2 , 22-24-2.1. Repealed.

22-24-2, 22-24-2.1. Repealed by SL 1976, ch 158, § 24-11



§ 22-24-3 Repealed.

22-24-3. Repealed by SL 1968, ch 29, § 16



§ 22-24-4 Repealed.

22-24-4. Repealed by SL 1972, ch 139, § 1



§ 22-24-5 Repealed.

22-24-5. Repealed by SL 1968, ch 29, § 16



§ 22-24-6 , 22-24-7. Repealed.

22-24-6, 22-24-7. Repealed by SL 1976, ch 158, § 24-11



§ 22-24-8 Repealed.

22-24-8. Repealed by SL 2005, ch 120, § 301, eff. July 1, 2006.



§ 22-24-9 , 22-24-10. Repealed.

22-24-9, 22-24-10. Repealed by SL 1976, ch 158, § 24-11



§ 22-24-11 to 22-24-24. Repealed.

22-24-11 to 22-24-24. Repealed by SL 1974, ch 165, § 24



§ 22-24-25 Municipal and county power to regulate obscene materials or obscene live conduct not preempted.

22-24-25. Municipal and county power to regulate obscene materials or obscene live conduct not preempted. Except as provided in § 22-24-37, nothing contained in this chapter limits any county or municipality from regulating obscene material or obscene live conduct within its jurisdiction.

Source: SL 1968, ch 29, § 14; SL 1974, ch 61, § 2; SL 1976, ch 158, § 24-2; SL 1978, ch 162; SL 1994, ch 167, § 1; SL 1998, ch 137, § 1.



§ 22-24-25.1 County or municipal ordinance establishing contemporary community standards test.

22-24-25.1. County or municipal ordinance establishing contemporary community standards test. Any county or municipality may provide, by ordinance, for a contemporary community standards test to regulate the sale, distribution, and use of obscene material and to regulate obscene live conduct in any commercial establishment or public place within its jurisdiction.

Source: SDCL, § 22-24-25 as added by SL 1978, ch 162; SL 1994, ch 167, § 2; SL 2004, ch 155, § 1; SL 2005, ch 120, § 302.



§ 22-24-27 Definition of terms.

22-24-27. Definition of terms. Terms used in §§ 22-24-25 to 22-24-37, inclusive, mean:

(1) "Contemporary community standard," the contemporary community standard of the state in which the question of obscenity is to be tested, by the average person, of the state;

(2) "Distributed," to transfer possession of, whether with or without consideration;

(3) "Exhibit," to show or display;

(4) "Harmful to minors," includes in its meaning the quality of any material or of any performance or of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sado-masochistic abuse, if it:

(a) Predominantly appeals to the prurient, shameful, or morbid interest of minors; and

(b) Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors; and

(c) Is without serious literary, artistic, political, or scientific value;

(5) "Magistrate," any circuit court or magistrate judge;

(6) "Material," anything tangible which is harmful to minors, whether derived through the medium of reading, observation, or sound;

(7) "Matter" or "material," any book, magazine, newspaper, or other printed or written material; or any picture, drawing, photograph, motion picture, or other pictorial representation; or any statue or other figure; or recording, transcription or mechanical, chemical, or electrical reproduction; or any other articles, equipment, machines, or materials;

(8) "Minor," any person less than eighteen years of age;

(9) "Nudity," within the meaning of subdivision (4) of this section, the showing of the human male or female genitals, pubic area, or buttocks with less than a full opaque covering, or the showing of the female breast with less than a full opaque covering or any portion thereof below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state;

(10) "Obscene live conduct," any physical human body activity, whether performed or engaged in alone or with other persons, including singing, speaking, dancing, acting, simulation, or pantomiming, where:

(a) The dominant theme of such conduct, taken as a whole, appeals to a prurient interest;

(b) The conduct is patently offensive because it affronts contemporary community standards relating to the description or representation of sexual matters; and

(c) The conduct is without serious literary, artistic, political, or scientific value.

In prosecutions under §§ 22-24-27 to 22-24-37, inclusive, if circumstances of production, presentation, advertising, or exhibition indicate that live conduct is being commercially exploited by the defendant for the sake of its prurient appeal, such evidence is probative with respect to the nature of the conduct;

(11) "Obscene material," material:

(a) The dominant theme of which, taken as a whole, appeals to the prurient interest;

(b) Which is patently offensive because it affronts contemporary community standards relating to the description or representation of sado-masochistic abuse or sexual conduct; and

(c) Lacks serious literary, artistic, political, or scientific value.

In prosecutions under §§ 22-24-27 to 22-24-37, inclusive, if circumstances of production, presentation, sale, dissemination, or publicity indicate that the matter is being commercially exploited by the defendant for the sake of its prurient appeal, such evidence is probative with respect to the nature of the matter;

(12) "Prurient interest," a shameful or morbid interest in nudity, sex, or excretion, which goes substantially beyond customary limits of candor in description or representation of such matters. If it appears from the character of the material or the circumstances of its dissemination that the subject matter is designed for a specially susceptible audience or clearly defined deviant sexual group, the appeal of the subject matter shall be judged with reference to such audience or group;

(13) "Sado-masochistic abuse," flagellation or torture by or upon a person who is nude or clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound, or otherwise physically restrained on the part of one who is nude or so clothed;

(14) "Sexual conduct," within the meaning of subdivision (4) of this section, any act of masturbation, homosexuality, sexual intercourse, or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or if such person be a female, the breast;

(15) "Sexual excitement," the condition of human male or female genitals when in a state of sexual stimulation or arousal.
Source: SL 1968, ch 29, § 1; SDCL Supp, § 22-24-11; SL 1974, ch 165, § 1; SL 1976, ch 158, §§ 24-3 to 24-5; SL 1994, ch 167, § 3; SL 2005, ch 120, § 303.



§ 22-24-28 Disseminating material harmful to minors as misdemeanor.

22-24-28. Disseminating material harmful to minors as misdemeanor. Any person who disseminates material harmful to minors is guilty of a Class 1 misdemeanor.

Source: SL 1968, ch 29, §§ 3, 9 (b); SDCL Supp, §§ 22-24-13, 22-24-20; SL 1974, ch 165, § 18; SL 1976, ch 158, § 24-6.



§ 22-24-29 Possession, sale, or loan as disseminating material harmful to minors.

22-24-29. Possession, sale, or loan as disseminating material harmful to minors. A person is guilty of disseminating material harmful to minors if that person knowingly gives or makes available to a minor or promotes or possesses with intent to promote to minors, or if that person knowingly sells or loans to a minor for monetary consideration any material described in subdivision § 22-24-27(4).

Source: SL 1974, ch 165, § 18 (1); SL 2005, ch 120, § 304.



§ 22-24-29.1 Publications containing obscene material to be wrapped and sealed while on display--Misdemeanor.

22-24-29.1. Publications containing obscene material to be wrapped and sealed while on display--Misdemeanor. No person may knowingly distribute, display, sell, or exhibit for sale in any public place any magazine, book, or newsprint displaying or containing obscene material on its cover or material unless the magazine, book, or newsprint is wrapped and sealed so that no more than its title, name, price, or date is exposed to the public and the magazine, book, or newsprint cannot be viewed or examined without breaking the seal, wrapping, or covering. Any person who violates this section is guilty of a Class 1 misdemeanor.

Source: SL 1978, ch 161; SL 2005, ch 120, § 305.



§ 22-24-30 Admission to show or exhibition as disseminating material harmful to minors.

22-24-30. Admission to show or exhibition as disseminating material harmful to minors. A person is guilty of disseminating material harmful to minors if, with reference to a motion picture, show, or other presentation which depicts nudity, sexual conduct, or sado-masochistic abuse, and which is harmful to minors, that person knowingly:

(1) Exhibits such motion picture, show, or other presentation to a minor;

(2) Sells or gives to a minor an admission ticket or pass to premises whereon there is exhibited such motion picture, show, or other presentation; or

(3) Admits a minor for a monetary consideration to premises whereon there is exhibited or to be exhibited such motion picture, show, or other presentation.
Source: SL 1974, ch 165, § 18 (2); SL 2005, ch 120, § 306.



§ 22-24-31 Defenses for disseminating materials harmful to minors.

22-24-31. Defenses for disseminating materials harmful to minors. In any prosecution for disseminating material harmful to minors, it is an affirmative defense that:

(1) The defendant had reasonable cause to believe that the minor involved was eighteen years old or more. A draft card, driver's license, birth certificate, or other official or apparently official document is evidence establishing that the minor was eighteen years of age or older;

(2) The minor involved was accompanied by a parent or guardian, or by an adult and the adult represented that he or she was the minor's parent or guardian or an adult and the adult signed a written statement to that effect;

(3) The defendant was the parent or guardian of the minor involved; or

(4) The defendant was a bona fide school, college, university, museum, or public library, or was acting in the capacity of an employee of such an organization or a retail outlet affiliated with and serving the educational purposes of such an organization.
Source: SL 1974, ch 165, § 20; SL 1993, ch 213, § 107; SL 2005, ch 120, § 307.



§ 22-24-32 Misrepresentation to obtain admission of minor--Misdemeanor.

22-24-32. Misrepresentation to obtain admission of minor--Misdemeanor. A person is guilty of a Class 1 misdemeanor if that person knowingly misrepresents that he or she is a parent or guardian of a minor for the purpose of obtaining admission of any minor to any motion picture, show, or other presentation which is harmful to minors.

Source: SL 1974, ch 165, § 19 (1); SL 1976, ch 158, § 24-7; SL 2005, ch 120, § 308.



§ 22-24-33 Misrepresentation of age by minor--Misdemeanor.

22-24-33. Misrepresentation of age by minor--Misdemeanor. A minor is guilty of a Class 2 misdemeanor if that minor misrepresents his or her age for the purpose of obtaining admission to any motion picture, show, or other presentation which is harmful to minors.

Source: SL 1974, ch 165, § 19 (2); SL 1976, ch 158, § 24-8; SL 2005, ch 120, § 309.



§ 22-24-34 Dissemination of separate articles as separate offenses.

22-24-34. Dissemination of separate articles as separate offenses. If more than one article or item of material prohibited under §§ 22-24-27 to 22-24-37, inclusive, is sold, given, advertised for sale, distributed commercially, or promoted, by the same person, after a hearing and determination that probable cause exists to believe such article or material is harmful to minors, each such sale, gift, advertisement, distribution, or promotion constitutes a separate offense.

Source: SL 1974, ch 165, § 21; SL 2005, ch 120, § 310.



§ 22-24-35 Repealed.

22-24-35. Repealed by SL 1976, ch 158, § 24-11



§ 22-24-36 Repealed.

22-24-36. Repealed by SL 1998, ch 137, § 2



§ 22-24-37 Activities and persons excepted.

22-24-37. Activities and persons excepted. The provisions of §§ 22-24-27 to 22-24-37, inclusive, do not apply to any persons who may possess or distribute obscene matter or participate in conduct, otherwise proscribed by those sections, if such possession, distribution, or conduct occurs:

(1) In the course of law enforcement and judicial activities;

(2) In the course of bona fide school, college, university, museum, or public library activities or in the course of employment of such an organization or retail outlet affiliated with and serving the educational purposes of such an organization; or

(3) In the course of employment as a moving picture machine operator, or assistant operator, in a motion picture theater in connection with a motion picture film or show exhibited in such theater if such operator or assistant operator has no financial interest in the motion picture theater wherein that operator or assistant operator is so employed other than wages received or owed;
or like circumstances of justification if the possession, distribution, or conduct is not limited to the subject matter's appeal to prurient interests.

Source: SL 1973, ch 148; SDCL Supp, § 22-24-12.1; SL 1974, ch 165, § 2; SL 2005, ch 120, § 311.



§ 22-24-38 to 22-24-51. Repealed.

22-24-38 to 22-24-51. Repealed by SL 1978, ch 178, § 577



§ 22-24-52 to 22-24-54. Repealed.

22-24-52 to 22-24-54. Repealed by SL 1978, ch 164, §§ 9, 11, 13



§ 22-24-55 Public schools to restrict access to obscene materials on public access computers.

22-24-55. Public schools to restrict access to obscene materials on public access computers. Any public school that provides a public access computer shall do one or both of the following:

(1) Equip the computer with software that will limit minors' ability to gain access to obscene materials or purchase internet connectivity from an internet service provider that provides filter services to limit access to obscene materials; or

(2) Develop and implement, by January 1, 2001, a local policy that establishes measures to restrict minors from computer access to obscene materials.
Source: SL 1999, ch 76, § 1; SL 2005, ch 120, § 312.



§ 22-24-56 Public libraries to restrict access to obscene materials on public access computers.

22-24-56. Public libraries to restrict access to obscene materials on public access computers. Any public library that provides a public access computer shall develop and implement, by January 1, 2001, a local policy that establishes measures to restrict minors from computer access to obscene materials.

Source: SL 1999, ch 76, § 2.



§ 22-24-57 Complying public school or library not liable for damages.

22-24-57. Complying public school or library not liable for damages. No public school that complies with § 22-24-55 or any public library that complies with § 22-24-56 may be held liable for any damages that may arise from a minor gaining access to obscene materials through the use of a public access computer that is owned or controlled by the public school or public library.

Source: SL 1999, ch 76, § 3; SL 2005, ch 120, § 313.



§ 22-24-58 Obscene material defined.

22-24-58. Obscene material defined. For the purposes of §§ 22-24-55 to 22-24-59, inclusive, obscene material is defined pursuant to subdivision 22-24-27(11).

Source: SL 1999, ch 76, § 4; SL 2005, ch 120, § 314.



§ 22-24-59 Public access computer defined.

22-24-59. Public access computer defined. For the purposes of §§ 22-24-55 to 22-24-59, inclusive, a public access computer is any computer that is located in a public school or public library.

Source: SL 1999, ch 76, § 5.



§ 22-24-60 Prepaid adult entertainment card defined.

22-24-60. Prepaid adult entertainment card defined. For the purposes of §§ 22-24-60 to 22-24-68, inclusive, a prepaid adult entertainment card is a product, either sold at wholesale, retail, or distributed gratis as a promotion, which permits the cardholder to access one or more erotic or pornographic internet sites by means of a predetermined user identification and password unique to each card.

Source: SL 2002, ch 112, § 1.



§ 22-24-61 Sale or distribution of prepaid adult entertainment card to minors as misdemeanor.

22-24-61. Sale or distribution of prepaid adult entertainment card to minors as misdemeanor. It is a Class 1 misdemeanor to sell, give, or distribute any prepaid adult entertainment card or any prepaid adult entertainment telephone card to any person under eighteen years of age.

Source: SL 2002, ch 112, § 2.



§ 22-24-62 Prepaid adult entertainment telephone card defined.

22-24-62. Prepaid adult entertainment telephone card defined. A prepaid adult entertainment telephone card is a product, either sold at wholesale, retail, or distributed gratis as a promotion, which permits the cardholder to access one or more adult entertainment telephone services for a predetermined number of minutes by means of a telephone number and an access code or password unique to each card.

Source: SL 2002, ch 112, § 3.



§ 22-24-63 Persons violating § 22-24-61 liable for civil damages.

22-24-63. Persons violating § 22-24-61 liable for civil damages. Any person who knowingly participates in any conduct proscribed by §§ 22-24-60 to 22-24-68, inclusive, is liable for civil damages.

Source: SL 2002, ch 112, § 4.



§ 22-24-64 Persons who may bring actions for damages.

22-24-64. Persons who may bring actions for damages. Any of the following persons may bring an action for damages caused by another person's conduct as proscribed by §§ 22-24-60 to 22-24-68, inclusive:

(1) The victimized minor;

(2) Any parent, legal guardian, or sibling of a victimized minor; or

(3) Any person injured as a result of the willful, reckless, or negligent actions of a person who knowingly participated in conduct proscribed by §§ 22-24-60 to 22-24-68, inclusive.

If the parent or guardian is named as a defendant in the action, the court shall appoint a special guardian to bring the action on behalf of the minor.

Source: SL 2002, ch 112, § 5; SL 2005, ch 120, § 315.



§ 22-24-65 Persons from whom damages may be sought.

22-24-65. Persons from whom damages may be sought. Any person entitled to bring an action under § 22-24-64 may seek damages from any person who knowingly participated in the sale or in the chain of distribution of any prepaid adult entertainment card or any prepaid adult entertainment telephone card proscribed by §§ 22-24-60 to 22-24-68, inclusive.

Source: SL 2002, ch 112, § 6.



§ 22-24-66 Damages that may be recovered.

22-24-66. Damages that may be recovered. Any person entitled to bring an action under § 22-24-64 may recover the following damages:

(1) Economic damages, including the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the proscribed conduct;

(2) Noneconomic damages, including physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other nonpecuniary losses proximately caused by the proscribed conduct;

(3) Exemplary damages;

(4) Attorneys' fees; and

(5) Disbursements.
Source: SL 2002, ch 112, § 7; SL 2005, ch 120, § 316.



§ 22-24-67 Statute of limitations.

22-24-67. Statute of limitations. Any action for damages under §§ 22-24-60 to 22-24-68, inclusive, shall be commenced within six years of the time the plaintiff knew, or had reason to know, of any injury caused by violations of §§ 22-24-60 to 22-24-68, inclusive. The knowledge of a parent, guardian, or custodian may not be imputed to the minor.

For a plaintiff, the statute of limitations under this section is tolled while any potential plaintiff is incapacitated by minority.

Source: SL 2002, ch 112, § 8.



§ 22-24-68 Prepaid adult entertainment cards subject to seizure and destruction.

22-24-68. Prepaid adult entertainment cards subject to seizure and destruction. As a public nuisance, all prepaid adult entertainment cards and prepaid adult entertainment telephone cards are subject to seizure and destruction without compensation by any law enforcement agency with appropriate jurisdiction.

Source: SL 2002, ch 112, § 9.






Chapter 24A - Child Pornography

§ 22-24A-1 Sale of child pornography--Felony.

22-24A-1. Sale of child pornography--Felony. Any person who sells, or displays for sale, any book, magazine, pamphlet, slide, photograph, film, or electronic or digital media image depicting a minor engaging in a prohibited sexual act, or engaging in an activity that involves nudity, or in the simulation of any such act is guilty of a Class 4 felony.

Source: SL 1978, ch 159, § 4; SL 2002, ch 109, § 4; SDCL § 22-22-24; SL 2005, ch 120, § 407; SL 2016, ch 124, § 1.



§ 22-24A-2 Definitions.

22-24A-2. Definitions. Terms used in §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, mean:

(1) "Adult," any person eighteen years of age or older;

(2) "Child pornography," any image or visual depiction of a minor engaged in prohibited sexual acts;

(3) "Child" or "minor," any person under the age of eighteen years;

(4) "Computer," any electronic, magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions and includes any data storage facility or communications facility directly related to or operating in conjunction with such device, including wireless communication devices such as cellular phones. The term also includes any on-line service, internet service, or internet bulletin board;

(5) Deleted by SL 2005, ch 120, § 408

(6) "Digital media," any electronic storage device, including a floppy disk or other magnetic storage device or any compact disc that has memory and the capacity to store audio, video, or written materials;

(7) "Harmful to minors," any reproduction, imitation, characterization, description, visual depiction, exhibition, presentation, or representation, of whatever kind or form, depicting nudity, sexual conduct, or sexual excitement if it:

(a) Predominantly appeals to the prurient, shameful, or morbid interest of minors;

(b) Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors; and

(c) Taken as a whole, is without serious literary, artistic, political, or scientific value for minors.

This term does not include a mother's breast-feeding of her baby;

(8) "Masochism," sexual gratification achieved by a person through, or the association of sexual activity with, submission or subjection to physical pain, suffering, humiliation, torture, or death;

(9) "Nudity," the showing or the simulated showing of the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering; or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple; or the depiction of covered male genitals in a discernibly turgid state for the purpose of creating sexual excitement. This term does not include a mother's breast-feeding of her baby irrespective of whether or not the nipple is covered during or incidental to feeding;

(10) "Obscene," the status of material which:

(a) The average person, applying contemporary community standards, would find, taken as a whole, appeals to the prurient interest;

(b) Depicts or describes, in a patently offensive way, prohibited sexual acts; and

(c) Taken as a whole, lacks serious literary, artistic, political, or scientific value.

This term does not include a mother's breast-feeding of her baby;

(11) "Person," includes individuals, children, firms, associations, joint ventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries, corporations, and all other groups or combinations;

(12) "Sadism," sexual gratification achieved through, or the association of sexual activity with, the infliction of physical pain, suffering, humiliation, torture, or death;

(13) "Sadomasochistic abuse," flagellation or torture by or upon a minor, or the condition of being fettered, bound, or otherwise physically restrained, for the purpose of deriving sexual satisfaction, or satisfaction brought about as a result of sadistic violence, from inflicting harm on another or receiving such harm oneself;

(14) "Sexual battery," oral, anal, or vaginal penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any other object. This term does not include an act done for a bona fide medical purpose;

(15) "Sexual bestiality," any sexual act, actual or simulated, between a person and an animal involving the sex organ of the one and the mouth, anus, or vagina of the other;

(16) "Prohibited sexual act," actual or simulated sexual intercourse, sadism, masochism, sexual bestiality, incest, masturbation, or sadomasochistic abuse; actual or simulated exhibition of the genitals, the pubic or rectal area, or the bare feminine breasts, in a lewd or lascivious manner; actual physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or, if such person is a female, breast with the intent to arouse or gratify the sexual desire of either party; defecation or urination for the purpose of creating sexual excitement in the viewer; or any act or conduct which constitutes sexual battery or simulates that sexual battery is being or will be committed. The term includes encouraging, aiding, abetting or enticing any person to commit any such acts as provided in this subdivision. The term does not include a mother's breast-feeding of her baby;

(17) "Sexual excitement," the condition of the human male or female genitals if in a state of sexual stimulation or arousal;

(18) "Sexually oriented material," any book, article, magazine, publication, visual depiction or written matter of any kind or any drawing, etching, painting, photograph, motion picture film, or sound recording that depicts sexual activity, actual or simulated, involving human beings or human beings and animals, that exhibits uncovered human genitals or the pubic region in a lewd or lascivious manner, or that exhibits human male genitals in a discernibly turgid state, even if completely and opaquely covered;

(19) "Simulated," the explicit depiction of conduct described in subdivision (16) of this section that creates the appearance of such conduct and that exhibits any uncovered portion of the breasts, genitals, or anus;

(20) "Visual depiction," any developed and undeveloped film, photograph, slide and videotape, and any photocopy, drawing, printed or written material, and any data stored on computer disk, digital media, or by electronic means that are capable of conversion into a visual image.
Source: SL 2002, ch 109, § 6; SDCL, § 22-22-24.1; SL 2005, ch 120, §§ 407, 408; SL 2006, ch 122, § 1.



§ 22-24A-3 Possessing, manufacturing, or distributing child pornography--Felonies_Assessment.

22-24A-3. Possessing, manufacturing, or distributing child pornography--Felonies--Assessment. A person is guilty of possessing, manufacturing, or distributing child pornography if the person:

(1) Creates any visual depiction of a minor engaging in a prohibited sexual act, or in the simulation of such an act;

(2) Causes or knowingly permits the creation of any visual depiction of a minor engaged in a prohibited sexual act, or in the simulation of such an act; or

(3) Knowingly possesses, distributes, or otherwise disseminates any visual depiction of a minor engaging in a prohibited sexual act, or in the simulation of such an act.

Consent to performing these proscribed acts by a minor or a minor's parent, guardian, or custodian, or mistake as to the minor's age is not a defense to a charge of violating this section.

A violation of this section is a Class 4 felony. If a person is convicted of a second or subsequent violation of this section within fifteen years of the prior conviction, the violation is a Class 3 felony.

The court shall order an assessment pursuant to § 22-22-1.3 of any person convicted of violating this section.

Source: SL 2002, ch 109, § 7; SDCL, § 22-22-24.2; SL 2005, ch 120, §§ 407, 409; SL 2006, ch 121, § 6.



§ 22-24A-4 Minor and solicit defined.

22-24A-4. Minor and solicit defined. Terms used in § 22-24A-5 mean:

(1) "Minor," a person fifteen years of age or younger; and

(2) "Solicit," to seduce, lure, entice or persuade, or attempt to seduce, lure, entice or persuade a specific person by telephone, in person, by letter, by using a computer or any other electronic means.
Source: SL 2002, ch 109, § 9; SDCL, § 22-22-24.4; SL 2005, ch 120, § 407.



§ 22-24A-5 Solicitation of a minor--Felony--Assessment.

22-24A-5. Solicitation of a minor--Felony--Assessment. A person is guilty of solicitation of a minor if the person eighteen years of age or older:

(1) Solicits a minor, or someone the person reasonably believes is a minor, to engage in a prohibited sexual act; or

(2) Knowingly compiles or transmits by means of a computer; or prints, publishes or reproduces by other computerized or any other electronic means; or buys, sells, receives, exchanges or disseminates, any notice, statement or advertisement of any minor's name, telephone number, place of residence, physical characteristics or other descriptive or identifying information for the purpose of soliciting a minor or someone the person reasonably believes is a minor to engage in a prohibited sexual act.

The fact that an undercover operative or law enforcement officer was involved in the detection and investigation of an offense under this section does not constitute a defense to a prosecution under this section.

Consent to performing a prohibited sexual act by a minor or a minor's parent, guardian, or custodian, or mistake as to the minor's age is not a defense to a charge of violating this section.

A violation of this section is a Class 4 felony.

The court shall order an assessment pursuant to § 22-22-1.3 of any person convicted of violating this section.

Nothing contained in this section shall be construed to impose liability on a provider of an electronic communication service, an information service, a mobile service, including a commercial mobile service, a telecommunication service, an interactive computer service, or a cable service.

Source: SL 2002, ch 109, § 10; SDCL § 22-22-24.5; SL 2005, ch 120, §§ 407, 410; SL 2006, ch 121, § 8; SL 2010, ch 116, § 1; SL 2016, ch 124, § 2.



§ 22-24A-6 Nonresident violating child protection laws subject to state court jurisdiction--Service of process.

22-24A-6. Nonresident violating child protection laws subject to state court jurisdiction--Service of process. Any person, not a citizen or resident of this state, whose actions or conduct constitute a violation of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, 43-43B-1 to 43-43B-3, inclusive, and 22-23-2, 22-23-8, and 22-23-9 and whose actions or conduct involve a child residing in this state, or someone the person reasonably believes is a child residing in this state, or with an adult in this state in violation of § 22-23-2, 22-23-8, or 22-23-9 is for the purpose of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, 43-43B-1 to 43-43B-3, inclusive, and 22-23-2, 22-23-8, and 22-23-9 deemed to be transacting business in this state and by that act:

(1) Submits to the jurisdiction of the courts of this state in any civil proceeding commenced under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, 43-43B-1 to 43-43B-3, inclusive, and 22-23-2, 22-23-8, and 22-23-9; and

(2) Constitutes the secretary of state as agent for service of legal process in any civil proceeding commenced under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, 43-43B-1 to 43-43B-3, inclusive, and 22-23-2, 22-23-8, and 22-23-9; and consents that service of legal process shall be made by serving a copy upon the secretary of state or by filing a copy in the secretary of state's office, and that this service shall be sufficient service if, within one day after service, notice of the service and a copy of the process are sent by registered mail by plaintiff to the person at the person's last-known address and proof of such mailing filed with the clerk of court within one day after mailing.

The service of legal process upon any person who is subject to the jurisdiction of the courts of this state, as provided in this section, may also be made by personally serving the summons upon the person outside this state with the same force and effect as though summons had been personally served within this state. The service shall be made in like manner as service within this state. No order of court is required. An affidavit of the server shall be filed stating the time, manner and place of service. The court may consider the affidavit, or any other competent proofs, in determining whether service has been properly made.

Source: SL 2002, ch 109, § 13; SDCL § 22-22-24.6; SL 2005, ch 120, § 407; SL 2014, ch 109, § 19; SL 2015, ch 129, § 3.



§ 22-24A-7 Liability for civil damages.

22-24A-7. Liability for civil damages. Any person, except a minor, who knowingly participates in any conduct proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, is liable for civil damages.

Source: SL 2002, ch 109, § 14; SDCL § 22-22-24.7; SL 2005, ch 120, § 407; SL 2014, ch 109, § 20.



§ 22-24A-8 Persons who may bring action for damages.

22-24A-8. Persons who may bring action for damages. Any of the following persons may bring an action for damages caused by another person's conduct as proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, 22-49-1 to 22-49-3, inclusive, and 43-43B-1 to 43-43B-3, inclusive:

(1) The child;

(2) Any parent, legal guardian, or sibling of a victimized child;

(3) Any medical facility, insurer, governmental entity, employer, or other entity that funds a treatment program or employee assistance program for the child or that otherwise expended money or provided services on behalf of the child;

(4) Any person injured as a result of the willful, reckless, or negligent actions of a person who knowingly participated in conduct proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive.

If the parent or guardian is named as a defendant in the action, the court shall appoint a special guardian to bring the action on behalf of the child.

Source: SL 2002, ch 109, § 15; SDCL § 22-22-24.8; SL 2005, ch 120, §§ 407, 411; SL 2014, ch 109, § 21.



§ 22-24A-9 Persons from whom damages may be sought.

22-24A-9. Persons from whom damages may be sought. Any person entitled to bring an action under § 22-24A-8 may seek damages from any person, except a minor, who knowingly participated in the production or in the chain of distribution of any visual depiction proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive.

Source: SL 2002, ch 109, § 16; SDCL § 22-22-24.9; SL 2005, ch 120, § 407; SL 2014, ch 109, § 22.



§ 22-24A-10 Damages recoverable.

22-24A-10. Damages recoverable. Any person entitled to bring an action under § 22-24A-8 may recover all of the following damages:

(1) Economic damages, including the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the proscribed conduct;

(2) Noneconomic damages, including physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other nonpecuniary losses proximately caused by the proscribed conduct;

(3) Exemplary damages;

(4) Attorneys' fees; and

(5) Disbursements.
Source: SL 2002, ch 109, § 17; SDCL, § 22-22-24.10; SL 2005, ch 120, § 407.



§ 22-24A-11 Joinder of plaintiffs--Joinder of defendants.

22-24A-11. Joinder of plaintiffs--Joinder of defendants. Two or more persons may join in one action under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, as plaintiffs if their respective actions have at least one common occurrence of proscribed conduct under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, and if any portion of the period of such conduct overlaps with the period for every other plaintiff. Two or more persons may be joined in one action under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, as defendants if those persons are liable to at least one plaintiff.

Source: SL 2002, ch 109, § 18; SDCL § 22-22-24.11; SL 2005, ch 120, § 407; SL 2014, ch 109, § 23.



§ 22-24A-12 Judgment debtor ineligible to exempt property from levy or execution--Assets subject to forfeiture.

22-24A-12. Judgment debtor ineligible to exempt property from levy or execution--Assets subject to forfeiture. Any person against whom a judgment has been rendered under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, 43-43B-1 to 43-43B-3, inclusive, and 22-23-2, 22-23-8, and 22-23-9 is not eligible to exempt any property, of whatever kind, from process to levy or process to execute on the judgment. Any assets sought to satisfy a judgment under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, 43-43B-1 to 43-43B-3, inclusive, and 22-23-2, 22-23-8, and 22-23-9 that are named in a forfeiture action or have been seized for forfeiture by any state or federal agency may not be used to satisfy a judgment unless and until the assets have been released following the conclusion of the forfeiture action or released by the agency that seized the assets.

Source: SL 2002, ch 109, § 19; SDCL § 22-22-24.12; SL 2005, ch 120, § 407; SL 2014, ch 109, § 24; SL 2015, ch 129, § 2.



§ 22-24A-13 Statute of limitations.

22-24A-13. Statute of limitations. Any action for damages under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, shall be commenced within six years of the time the plaintiff knew, or had reason to know, of any injury caused by violations of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive. The knowledge of a parent, guardian, or custodian may not be imputed to the minor.

For a plaintiff, the statute of limitations under this section is tolled while any potential plaintiff is incapacitated by minority.

Source: SL 2002, ch 109, § 20; SDCL § 22-22-24.13; SL 2005, ch 120, § 407; SL 2014, ch 109, § 25.



§ 22-24A-14 Civil action stayed pending completion of criminal action--Statute of limitations tolled.

22-24A-14. Civil action stayed pending completion of criminal action--Statute of limitations tolled. On motion by a governmental agency involved in an investigation or prosecution, any civil action brought under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for a stay of the action. The statute of limitations as provided in § 22-24A-13 shall be tolled for the time any such stay is in effect.

Source: SL 2002, ch 109, § 21; SDCL, § 22-22-24.14; SL 2005, ch 120, § 407.



§ 22-24A-15 Property subject to forfeiture.

22-24A-15. Property subject to forfeiture. Any person who is convicted of an offense under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, 43-43B-1 to 43-43B-3, inclusive, and 22-23-2, 22-23-8, and 22-23-9, or under 18 U.S.C. §§ 1466A, 1470, 1591, 2251, 2251A, 2252, 2252A, 2252B, 2252C, 2260, 2421, 2422, and 2423, as of January 1, 2016, shall forfeit to the state, pursuant to chapter 23A-49, the person's interest in the following and no property right exists in them:

(1) Any photograph, film, videotape, book, digital media or visual depiction that has been manufactured, distributed, purchased, possessed, acquired, or received in violation of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive;

(2) Any material, product, and equipment of any kind that is used or intended for use in manufacturing, processing, publishing, selling, possessing, or distributing any visual depiction proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive;

(3) Any property that is used, or intended for use, as a container for property described in subdivisions (1) and (2) of this section, including any computers and digital media;

(4) Any conveyances including aircraft, vehicles, or vessels, that transport, possess, or conceal, or that is used, or intended for use, to transport, or in any manner facilitate any activity proscribed under §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive;

(5) Any book, record, and research, including microfilm, tape, and data that is used, or intended for use, in violation of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive;

(6) Any funds or other things of value used for the purposes of unlawfully carrying out any activity proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, 43-43B-1 to 43-43B-3, inclusive, and 22-23-2, 22-23-8, and 22-23-9; and

(7) Any asset, interest, profit, income, and proceed acquired or derived from the unlawful activity proscribed by §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, 43-43B-1 to 43-43B-3, inclusive, and 22-23-2, 22-23-8, and 22-23-9.

Any property described in subdivision (1) of this section shall be deemed contraband and shall be summarily forfeited to the state. Property described in subdivisions (2), (3), (5), (6), and (7) is subject to forfeiture under the terms of § 23A-49-14, and property described in subdivision (4) is subject to forfeiture under the terms of § 23A-49-15.

Source: SL 2002, ch 109, § 22; SDCL § 22-22-24.15; SL 2005, ch 120, §§ 407, 412; SL 2014, ch 109, § 1; SL 2015, ch 129, § 1; SL 2016, ch 125, § 1; SL 2016, ch 138, § 22.



§ 22-24A-15.1 to 22-24A-15.5. Repealed.

22-24A-15.1 to 22-24A-15.5. Repealed by SL 2016, ch 138, §§ 40 to 44.



§ 22-24A-16 Internet service providers to report suspected violations of child pornography laws--Permitting subscriber to use service for child pornography prohibited--Misdemeanor.

22-24A-16. Internet service providers to report suspected violations of child pornography laws--Permitting subscriber to use service for child pornography prohibited--Misdemeanor. Any person working at or for an internet service provider or other electronic communication service who has knowledge of or observes, within the scope of the person's professional capacity or employment, a visual depiction that depicts a minor whom the person knows or reasonably should know to be under the age of eighteen, engaged in prohibited sexual acts or in the simulation of prohibited sexual acts, shall report the depiction to his or her employer or supervisor. The depiction shall then be reported to an appropriate law enforcement agency as soon as reasonably possible. The provider need not report to law enforcement depictions involving mere nudity of the minor, but shall report visual depictions involving prohibited sexual acts. This section may not be construed to require a provider to review all visual depictions received by subscribers or handled by the provider within the provider's professional capacity or employment.

It is unlawful for any owner or operator of a computer on-line service, internet service, or local internet bulletin board service knowingly to permit a subscriber to utilize the service to produce or reproduce visual depictions of prohibited sexual acts with a minor.

A violation of this section is a Class 1 misdemeanor. However, a violation of this section does not constitute grounds for a civil action for damages against any person.

Source: SL 2002, ch 109, § 23; SDCL, § 22-22-24.16; SL 2005, ch 120, § 407.



§ 22-24A-17 Film processors to report suspected violations of child pornography laws--Permitting use of services for child pornography prohibited--Misdemeanor.

22-24A-17. Film processors to report suspected violations of child pornography laws--Permitting use of services for child pornography prohibited--Misdemeanor. Any person working at or for a commercial film and photograph print processor who has knowledge of or observes, within the scope of the processor's professional capacity or employment, a film, photograph, video tape, negative, slide or other visual depiction that depicts a minor whom the processor knows or reasonably should know to be under the age of eighteen, engaged in prohibited sexual acts or in the simulation of prohibited sexual acts, shall report the depiction to his or her employer or supervisor. The depiction shall then be reported to an appropriate law enforcement agency as soon as reasonably possible. The processor need not report to law enforcement depictions involving mere nudity of the minor, but shall report visual depictions involving prohibited sexual acts. This section may not be construed to require a processor to review all films, photographs, videotapes, negatives, or slides delivered to the processor within the processor's professional capacity or employment.

It is unlawful for any owner or operator of a photography or film studio, photograph or film developing service, photograph or film reproducing service, or video to film reproducing service knowingly to permit any person to utilize photograph or film reproduction or development services to produce or reproduce visual depictions of prohibited sexual acts with a minor.

A violation of this section is a Class 1 misdemeanor. However, a violation of this section does not constitute grounds for a civil action for damages against any person.

Source: SL 2002, ch 109, § 24; SDCL, § 22-22-24.17; SL 2005, ch 120, § 407.



§ 22-24A-18 Computer repair technicians to report suspected violations of child pornography laws--Misdemeanor.

22-24A-18. Computer repair technicians to report suspected violations of child pornography laws--Misdemeanor. Any commercial computer repair technician who has knowledge of or observes, within the scope of the technician's professional capacity or employment, a film, photograph, video tape, negative, slide or other visual depiction of a minor whom the technician knows or reasonably should know to be under the age of eighteen, engaged in prohibited sexual acts or in the simulation of prohibited sexual acts, shall report the depiction to an appropriate law enforcement agency as soon as reasonably possible. The computer repair technician need not report to law enforcement depictions involving mere nudity of the minor, but shall report visual depictions involving prohibited sexual acts. This section may not be construed to require a computer repair technician to review all data, disks, or tapes delivered to the computer repair technician within the computer repair technician's professional capacity or employment.

A violation of this section is a Class 1 misdemeanor. However, a violation of this section does not constitute grounds for a civil action for damages against any person.

Source: SL 2002, ch 109, § 25; SDCL, § 22-22-24.18; SL 2005, ch 120, § 407.



§ 22-24A-19 Certain child protection laws inapplicable to performance of official duties or bona fide treatment or professional education program.

22-24A-19. Certain child protection laws inapplicable to performance of official duties or bona fide treatment or professional education program. The provisions of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, 23A-27-14.1, and 43-43B-1 to 43-43B-3, inclusive, do not apply to the performance of official duties by any law enforcement officer, court employee, attorney, licensed physician, psychologist, social worker, or any person acting at the direction of a licensed physician, psychologist, or social worker in the course of a bona fide treatment or professional education program.

Source: SL 2002, ch 109, § 26; SDCL § 22-22-24.19; SL 2005, ch 120, §§ 407, 413; SL 2014, ch 109, § 26.



§ 22-24A-20 Exemption of publications with redeeming social value.

22-24A-20. Exemption of publications with redeeming social value. The provisions of §§ 22-22-24.3, 22-24A-1, 22-24A-3, and 22-24A-5 do not apply to the selling, lending, distributing, exhibiting, giving away, showing, possessing, or making of films, photographs, or other materials involving only nudity, if the materials are made for and have a serious literary, artistic, educational, or scientific value.

Source: SL 1978, ch 159, § 5; SL 2002, ch 109, § 33; SDCL, § 22-22-25; SL 2005, ch 120, §§ 407, 414.



§ 22-24A-21 to 22-24A-34. Repealed.

22-24A-21 to 22-24A-34. Repealed by SL 2016, ch 138, §§ 45 to 58.






Chapter 24B - Sex Offender Registry

§ 22-24B-1 Sex crimes defined.

22-24B-1. Sex crimes defined. For the purposes of §§ 22-24B-2 to 22-24B-14, inclusive, a sex crime is any of the following crimes regardless of the date of the commission of the offense or the date of conviction:

(1) Rape as set forth in § 22-22-1;

(2) Felony sexual contact with a minor under sixteen as set forth in § 22-22-7 if committed by an adult;

(3) Sexual contact with a person incapable of consenting as set forth in § 22-22-7.2;

(4) Incest if committed by an adult;

(5) Possessing, manufacturing, or distributing child pornography as set forth in § 22-24A-3;

(6) Sale of child pornography as set forth in § 22-24A-1;

(7) Sexual exploitation of a minor as set forth in § 22-22-24.3;

(8) Kidnapping, as set forth in § 22-19-1, if the victim of the criminal act is a minor;

(9) Promotion of prostitution of a minor as set forth in subdivision 22-23-2(2);

(10) Criminal pedophilia as previously set forth in § 22-22-30.1;

(11) Felony indecent exposure as previously set forth in former § 22-24-1 or felony indecent exposure as set forth in § 22-24-1.2;

(12) Solicitation of a minor as set forth in § 22-24A-5;

(13) Felony indecent exposure as set forth in § 22-24-1.3;

(14) Bestiality as set forth in § 22-22-42;

(15) An attempt, conspiracy, or solicitation to commit any of the crimes listed in this section;

(16) Any crime, court martial offense, or tribal offense committed in a place other than this state that constitutes a sex crime under this section if committed in this state;

(17) Any federal crime, court martial offense, or tribal offense that constitutes a sex crime under federal law;

(18) Any crime committed in another state if that state also requires anyone convicted of that crime register as a sex offender in that state;

(19) If the victim is a minor:

(a) Any sexual acts between a jail employee and a detainee as set forth in § 22-22-7.6;

(b) Any sexual contact by a psychotherapist as set forth in § 22-22-28; or

(c) Any sexual penetration by a psychotherapist as set forth in § 22-22-29;

(20) Intentional exposure to HIV infection as set forth in subdivision (1) of § 22-18-31;

(21) First degree human trafficking as set forth in § 22-49-2 if the victim is a minor; or

(22) Second degree human trafficking as set forth in § 22-49-3 involving the prostitution of a minor.
Source: SL 1994, ch 174, § 1; SL 1995, ch 123, § 1; SL 1997, ch 134, § 1; SL 1998, ch 136, § 4; SL 2002, ch 109, § 11; SL 2002, ch 110, § 1; SL 2003, ch 127, § 4; SL 2004, ch 153, § 1; SDCL § 22-22-30; SL 2005, ch 120, §§ 415, 416; SL 2006, ch 123, § 1; SL 2008, ch 110, § 1; SL 2010, ch 117, § 1; SL 2010, ch 119, § 9; SL 2015, ch 130, § 1; SL 2016, ch 126, § 1.



§ 22-24B-1.1 Business day defined.

22-24B-1.1. Business day defined. For the purposes of this chapter, the term, business day, is defined to mean the same as subdivision 37-24-1(2).

Source: SL 2010, ch 118, § 5.



§ 22-24B-2 Registration of convicted sex offenders--Time limit--Violation as felony--Discharge.

22-24B-2. Registration of convicted sex offenders--Time limit--Violation as felony--Discharge. Any person who has been convicted for commission of a sex crime, as defined in § 22-24B-1, shall register in person as a sex offender. The term, convicted, includes a verdict or plea of guilty, a plea of nolo contendere, and a suspended imposition of sentence which has not been discharged pursuant to § 23A-27-14 before July 1, 1995.

Any juvenile fourteen years or older at the time of the offense shall register as a sex offender if that juvenile has been adjudicated of rape as defined in subdivision 22-24B-1(1), or of an out-of-state or federal offense that is comparable to the elements of the crime of rape or any crime committed in another state if the state also requires a juvenile adjudicated of that crime to register as a sex offender in that state. The term, adjudicated, includes a court's finding of delinquency, an admission, and a suspended adjudication of delinquency which has not been discharged pursuant to § 26-8C-4 before July 1, 2009.

The sex offender shall register within three business days of coming into any county to reside, temporarily domicile, attend school, attend postsecondary education classes, or work. Registration shall be with the chief of police of the municipality or the sheriff of the county in which the sex offender resides, temporarily domiciles, attends school, attends postsecondary education classes, or works. The sex offender shall notify the chief of police or sheriff if there is a change where the sex offender resides, attends school, or works. If the sex offender is not otherwise registered in the state, the sex offender shall register within three business days of coming into any county when the sex offender applies for or receives a South Dakota driver license, registers a motor vehicle, establishes a postal address, or registers to vote. A violation of this section is a Class 6 felony. Any person whose sentence is discharged pursuant to § 23A-27-14 after July 1, 1995, shall forward a certified copy of the formal discharge by certified mail to the Division of Criminal Investigation and to local law enforcement where the person is then registered under this section. Upon receipt of the notice, the person shall be removed from the sex offender registry open to public inspection and shall be relieved of further registration requirements under this section.

Any juvenile whose suspended adjudication is discharged pursuant to § 26-8C-4 after July 1, 2009, shall forward a certified copy of the formal discharge by certified mail to the Division of Criminal Investigation and to local law enforcement where the juvenile is then registered under this section. Upon receipt of the notice, the juvenile shall be removed from the sex offender registry open to public inspection and shall be relieved of further registration requirements under this section.

Source: SL 1994, ch 174, § 2; SL 1995, ch 123, § 2; SL 1997, ch 135, § 1; SL 2002, ch 110, § 2; SDCL § 22-22-31; SL 2005, ch 120, §§ 415, 417; SL 2006, ch 123, § 2; SL 2009, ch 117, § 1; SL 2010, ch 118, § 1; SL 2010, ch 119, § 8; SL 2015, ch 131, § 1; SL 2016, ch 126, § 2.



§ 22-24B-2.1 Sex offender registry consists of three tiers.

22-24B-2.1. Sex offender registry consists of three tiers. The sex offender registry shall consist of three tiers as provided for in §§ 22-24B-19 to 22-24B-19.2, inclusive. Placement in Tier III requires registrants to register throughout their lifetime. Placement in Tier II requires registrants to register for a minimum of twenty-five years. Placement in Tier I requires registrants to register for a minimum of ten years.

Source: SL 2010, ch 119, § 7.



§ 22-24B-3 Work defined.

22-24B-3. Work defined. As used in § 22-24B-2, the term, work, includes employment that is full-time or part-time for a period of time exceeding fourteen days or for an aggregate period of time exceeding thirty days during any calendar year, whether financially compensated, volunteered, or for the purpose of government or educational benefit.

Source: SL 2005, ch 120, § 424.



§ 22-24B-4 Attends school and attends classes defined.

22-24B-4. Attends school and attends classes defined. As used in § 22-24B-2, the term, attends school, and the term, attends classes, refer to any person who is enrolled on a full-time or part-time basis, in any public or private educational institution, including any secondary school, trade, or professional institution, or institution of higher education.

Source: SL 2005, ch 120, § 425.



§ 22-24B-5 Annual verification form mailed to registered offender--Return of form--Failure to return form_Violation as felony.

22-24B-5. Annual verification form mailed to registered offender--Return of form--Failure to return form--Violation as felony. The Division of Criminal Investigation shall mail a nonforwardable verification form at least once annually to the last reported address of each person registered under § 22-24B-2. The person shall return the verification form to the Division of Criminal Investigation within ten days after receipt of any such form. The verification form shall be signed by the person required to register and shall state that the person still resides at the address last reported to the Division of Criminal Investigation. If the person fails to return the verification form to the Division of Criminal Investigation within ten days after receipt of the form, the person is in violation of this section. Nonreceipt of a registration verification does not constitute a defense to failure to comply with this section. A violation of this section is a Class 6 felony.

Source: SL 1995, ch 123, § 3; SL 2002, ch 110, § 3; SDCL, § 22-22-31.1; SL 2005, ch 120, § 415; SL 2006, ch 123, § 3.



§ 22-24B-6 Commencement or change in enrollment or employment--Report to local law enforcement--Time limit--Violation as felony.

22-24B-6. Commencement or change in enrollment or employment--Report to local law enforcement--Time limit--Violation as felony. Any person who is registered as required by § 22-24B-2 and who is employed, carries on a vocation, or attends postsecondary classes at an institution of higher education, institution of higher learning, or technical institute in this state shall, within three business days of any commencement and within three business days of termination of such enrollment or employment or change in employer, report to the chief of police or county sheriff where the institution is located and complete a registration update form. A violation of this section is a Class 6 felony.

Source: SL 2003, ch 125, § 1; SDCL § 22-22-31.3; SL 2005, ch 120, § 415; SL 2006, ch 123, § 5; SL 2010, ch 118, § 2.



§ 22-24B-7 Registration every six months--Violation as felony.

22-24B-7. Registration every six months--Violation as felony. Any person who is subject to the provisions of § 22-24B-2 shall reregister every six months in the same manner as may be provided by law for initial registration. Such person shall reregister during the calendar month during which the registrant was born and six months following the person's birth month.

A violation of this section is a Class 6 felony.

Source: SL 2003, ch 126, § 1; SDCL, § 22-22-31.4; SL 2005, ch 120, § 415; SL 2006, ch 123, § 6.



§ 22-24B-8 Information required for sex offender registration--DNA sample--Violation as felony.

22-24B-8. Information required for sex offender registration--DNA sample--Violation as felony. The registration shall include the following information which, unless otherwise indicated, shall be provided by the offender:

(1) Name, date of birth, and all aliases used;

(2) Complete description, photographs, fingerprints and palm prints collected and provided by the registering agency;

(3) Residence, length of time at that residence including the date the residence was established, and length of time expected to remain at that residence;

(4) The type of sex crime convicted of;

(5) The date of commission and the date of conviction of any sex crime committed;

(6) Social Security number on a separate confidential form;

(7) Driver license or identification card number, state of issuance, and a photocopy of the driver license or identification card;

(8) Whether or not the registrant is receiving or has received any sex offender treatment;

(9) Employer name, address, and phone number or school name, address, and phone number;

(10) Length of employment or length of attendance at school;

(11) Occupation or vocation;

(12) Vehicle license plate number of any vehicle owned or regularly operated by the offender;

(13) Information identifying any internet accounts of the offender as well as any user names, screen names, and aliases that the offender uses on the internet;

(14) A listing of all felony convictions, in any jurisdiction, for crimes committed as an adult and sex offense convictions and adjudications subject to sex offender registry provided by the offender and confirmed by the registering agency;

(15) A description of the offense, provided by the prosecuting attorney;

(16) Acknowledgment whether the offender is currently an inmate, parolee, juvenile in department of corrections placement or under aftercare supervision, county or city jail inmate or detainee in a juvenile detention center, provided by the offender and confirmed by the administering body of the correctional facility;

(17) Acknowledgment whether the offender is subject to community safety zone restrictions, provided by the registering agency;

(18) The name, address and phone number of two local contacts, who have regular interaction with the offender and the name, address and phone number of the offender's next of kin;

(19) Passport and any document establishing immigration status, including the document type and number along with a photocopy of the passport or immigration document; and

(20) Any professional, occupational, business or trade license from any jurisdiction.

In addition, at the time of the offender's registration, the registering agency will collect a DNA sample and submit the sample to the South Dakota State Forensic Laboratory in accordance with procedures established by the South Dakota State Forensic Laboratory. The collection of DNA at the time of the registration is not required if the registering agency can confirm that DNA collection and submission to the South Dakota State Forensic Laboratory has already occurred.

Any failure by the offender to accurately provide the information required by this section is a Class 6 felony.

Source: SL 1994, ch 174, § 3; SL 1998, ch 134, § 2; SL 2003, ch 125, § 2; SDCL § 22-22-32; SL 2005, ch 120, § 415; SL 2006, ch 123, § 7; SL 2011, ch 117, § 3; SL 2016, ch 126, § 3.



§ 22-24B-8.1 Annual confirmation by law enforcement of residence address.

22-24B-8.1. Annual confirmation by law enforcement of residence address. The chief of police in the municipality in which the sex offender resides, or if no chief of police exists, the sheriff of the county, shall annually confirm that the address listed on the sex offender registry matches the residence of each registered sex offender. Such confirmation shall be submitted to the Division of Criminal Investigation.

Source: SL 2006, ch 123, § 4.



§ 22-24B-9 Information from sex offender registry--Specifics included.

22-24B-9. Information from sex offender registry--Specifics included. When a law enforcement official provides information from the sex offender registry, the information shall include the offender's name, address, the type of sex crime convicted of, and the date of the commission of the crime and the date of conviction of any sex crime committed.

Source: SL 1998, ch 134, § 1; SDCL, § 22-22-32.1; SL 2005, ch 120, § 415.



§ 22-24B-10 Registration forwarded to Division of Criminal Investigation--Files open to public--Exceptions.

22-24B-10. Registration forwarded to Division of Criminal Investigation--Files open to public--Exceptions. Within three days of registering a person pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, the registering law enforcement agency shall forward the information to the Division of Criminal Investigation. The Division of Criminal Investigation shall maintain a file of all the registrations and shall make them available to state, county, and municipal law enforcement agencies on a twenty-four hour basis. An offender's registration compliance status and registration information, other than the registrant's social security number, victim name, DNA sample, and the names, addresses, and phone numbers for local contacts and next of kin are public information. The provisions of §§ 23-5-11 and 23-6-14 do not apply to providing files pursuant to §§ 22-24B-1 to 22-24B-14, inclusive.

Source: SL 1994, ch 174, § 4; SL 1995, ch 123, § 4; SDCL, § 22-22-33; SL 2005, ch 120, § 415; SL 2006, ch 123, § 8.



§ 22-24B-11 Availability of sex offenders' files--Participation in National Sex Offender Public Registry.

22-24B-11. Availability of sex offenders' files--Participation in National Sex Offender Public Registry. The Division of Criminal Investigation may make the file available to any regional or national registry of sex offenders and shall participate in the National Sex Offender Public Registry maintained by the United States Department of Justice. The division shall accept files from any regional or national registry of sex offenders and shall make such files available when requested pursuant to §§ 22-24B-1 to 22-24B-14, inclusive.

Source: SL 1994, ch 174, § 4A; SDCL, § 22-22-34; SL 2005, ch 120, § 415; SL 2006, ch 124, § 2.



§ 22-24B-12 Written notice of new location or address required--Time limit--Violation as felony.

22-24B-12. Written notice of new location or address required--Time limit--Violation as felony. Any person required to register pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, who moves to a different location or residence address shall inform the law enforcement agency with whom the person last registered of the new location or address, in writing, within three business days. The law enforcement agency shall, within three days of receipt, forward the information to the Division of Criminal Investigation and to the law enforcement agency having jurisdiction of the new location or residence. A failure to register pursuant to this section is a Class 6 felony.

Source: SL 1994, ch 174, § 5; SL 2002, ch 110, § 4; SDCL § 22-22-36; SL 2005, ch 120, § 415; SL 2006, ch 123, § 9; SL 2008, ch 111, § 1; SL 2011, ch 117, § 1.



§ 22-24B-12.1 Second or subsequent convictions.

22-24B-12.1. Second or subsequent convictions. Any person who has been convicted of, or entered a plea of guilty to, one or more violations of § 22-24B-2, 22-24B-5, 22-24B-6, 22-24B-7, 22-24B-8 or 22-24B-12 is guilty of a Class 5 felony for any second or subsequent conviction of § 22-24B-2, 22-24B-5, 22-24B-6, 22-24B-7, 22-24B-8 or 22-24B-12.

Source: SL 2006, ch 123, § 10.



§ 22-24B-13 Duty of institutions to inform convicted sex offenders of registration requirements and community safety zone restrictions.

22-24B-13. Duty of institutions to inform convicted sex offenders of registration requirements and community safety zone restrictions. Any person required to register pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, who is discharged or paroled or temporarily released from an institution of the Department of Corrections or the Department of Human Services or the Department of Social Services or from any jail or other facility in this state where the person was confined because of a conviction of an offense as described in § 22-24B-1 shall, prior to discharge, parole, furlough, work release, or similar program outside the facility, or release, be informed of the duty to register under §§ 22-24B-1 to 22-24B-14, inclusive, and informed of community safety zone restrictions, by the institution in which the person was confined. The institution shall require the person to read and sign any forms as may be required by the Division of Criminal Investigation stating that the duty to register, community safety zone restrictions, and the procedure for registration have been explained. The institution shall obtain the address where the person plans to reside upon discharge, parole, furlough, work release, or similar program outside the facility, or release and shall report the address to the Division of Criminal Investigation. The institution shall give one copy of the form to the person and shall send one copy to the Division of Criminal Investigation and one copy to the law enforcement agency having jurisdiction where the person plans to reside upon discharge, parole, furlough, work release, or similar program outside the facility, or release, and one copy to the office of the state's attorney in the county in which the person was convicted.

Source: SL 1994, ch 174, § 7; SL 1995, ch 123, § 9; SDCL § 22-22-38; SL 2005, ch 120, § 415; SL 2006, ch 125, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011.



§ 22-24B-14 Duty of court to inform sexual offenders of registration requirement and community safety zone restrictions.

22-24B-14. Duty of court to inform sexual offenders of registration requirement and community safety zone restrictions. Any person required to register pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, who is released on probation because of the commission or attempt to commit one of the offenses as described in § 22-24B-1 shall, prior to release be informed of the duty to register under §§ 22-24B-1 to 22-24B-14, inclusive, and informed of community safety zone restrictions, by the court in which the person was convicted. The court shall require the person to read and sign any forms as may be required by the Division of Criminal Investigation stating that the duty to register, community safety zone restrictions, and the procedure for registration have been explained. The court shall obtain the address where the person plans to reside upon release and shall report the address to the Division of Criminal Investigation. The court shall give one copy of the form to the person and shall send one copy to the Division of Criminal Investigation and one copy to the law enforcement agency having jurisdiction where the person plans to reside upon release.

Source: SL 1994, ch 174, § 8; SL 1995, ch 123, § 10; SDCL, § 22-22-39; SL 2005, ch 120, § 415; SL 2006, ch 125, § 9.



§ 22-24B-15 Registration records and lists as public records--Confidentiality of victim identifying information.

22-24B-15. Registration records and lists as public records--Confidentiality of victim identifying information. Any registration record collected by local law enforcement agencies pursuant to this chapter, registration lists provided to local law enforcement by the Division of Criminal Investigation, and records collected by institutions pursuant to § 22-24B-13 for those persons required to register under the provisions of §§ 22-24B-1 to 22-24B-14, inclusive, is a public record as provided in chapter 1-27.

Nothing in this section permits the release of the name or any identifying information regarding the victim of the crime to any person other than law enforcement agencies, and such victim identifying information is confidential.

Source: SL 1995, ch 123, § 5; SDCL, § 22-22-40; SL 2005, ch 120, §§ 415, 419.



§ 22-24B-16 Penalties for crime committed as result of information from sex offender registry.

22-24B-16. Penalties for crime committed as result of information from sex offender registry. Any person who commits any crime as a result of information gained through the sex offender registry or through public information kept pursuant to § 22-24B-15 is guilty of a Class 6 felony. Such liability is in addition to any other civil or criminal penalties.

Source: SL 1995, ch 123, § 6; SDCL, § 22-22-41; SL 2005, ch 120, § 415.



§ 22-24B-17 Petition for removal from the sex offender registry--Service--Response.

22-24B-17. Petition for removal from the sex offender registry--Service--Response. Any person required to register under this chapter who is eligible to seek removal from the registry as provided for in § 22-24B-19 or 22-24B-19.1 may petition the circuit court in the county where the person resides for an order terminating the person's obligation to register. If the person seeking removal from the registry is not a resident of this state, but is required to register under other requirements of § 22-24B-2, then the person may petition the circuit court of any county of this state where the person is currently registered. The offender shall serve the petition and all supporting documentation on the state's attorney in the county where the offender is currently registered, the office of the prosecutor in the jurisdiction where the offense occurred, and the Attorney General. The Attorney General's office shall respond to each petition to request removal from the sex offender registry.

No person petitioning the court under this section for an order terminating the person's obligation to register is entitled to court appointed counsel, experts, or publicly funded witnesses.

Source: SL 2005, ch 120, § 420; SL 2010, ch 119, § 6.



§ 22-24B-18 Petition and documentation--Contents.

22-24B-18. Petition and documentation--Contents. The petition and documentation to support the request for removal from the sex offender registry shall include:

(1) The information required for registration of convicted sex offenders in § 22-24B-8;

(2) A detailed description of the sex crime that was the basis for the offender to register;

(3) A certified copy of judgment of conviction or other sentencing document; and

(4) The offender's criminal record and a detailed description of those offenses.
Source: SL 2005, ch 120, § 421.



§ 22-24B-19 Criteria for removal from registry as Tier I offender.

22-24B-19. Criteria for removal from registry as Tier I offender. To be eligible for removal from the registry as a Tier I offender, the petitioner shall show, by clear and convincing evidence, that all of the following criteria have been met:

(1) At least five years have elapsed since the date the petitioner first registered pursuant to this chapter;

(2) The crime requiring registration was for:

(a) Statutory rape under subdivision 22-22-1(5), or an attempt to commit statutory rape under subdivision 22-22-1(5), but only if the petitioner was twenty-one years of age or younger at the time the offense was committed or attempted;

(b) A juvenile adjudication for a sex crime as defined in subdivision 22-24B-1(1);

(c) Sexual contact under § 22-22-7 if the victim was between the ages of thirteen and sixteen and the petitioner was at least three years older than the victim, but only if the petitioner was twenty-one years of age or younger at the time the offense was committed; or

(d) An out-of-state, federal or court martial offense that is comparable to the elements of the crimes listed in (a), (b), or (c);

(3) The circumstances surrounding the crime requiring registration did not involve a child under the age of thirteen;

(4) The petitioner is not a recidivist sex offender;

(5) The petitioner has substantially complied in good faith with the registration and re-registration requirements imposed under chapter 22-24B; and

(6) Petitioner demonstrates to the satisfaction of the court that he or she does not pose a risk or danger to the community.

For purposes of this section, any period of time during which the petitioner was incarcerated or during which the petitioner was confined in a mental health facility does not count toward the five-year calculation, regardless of whether such incarceration or confinement was for the sex offense requiring registration or for some other offense.

Source: SL 2005, ch 120, § 422; SL 2010, ch 119, § 1; SL 2016, ch 127, § 1.



§ 22-24B-19.1 Criteria for removal from registry as Tier II offender.

22-24B-19.1. Criteria for removal from registry as Tier II offender. To be eligible for removal from the registry as a Tier II offender, the petitioner shall show, by clear and convincing evidence, that all of the following criteria have been met:

(1) At least twenty-five years have elapsed since the date the petitioner first registered pursuant to this chapter;

(2) The crime requiring registration was for:

(a) Incest as defined in § 22-22A-2; or

(b) An out-of-state, federal or court martial offense that is comparable to the elements of incest as defined in § 22-22A-2; or

(c) Bestiality as set forth in § 22-22-42;

(3) The circumstances surrounding the crime requiring registration did not involve a child under the age of thirteen;

(4) The petitioner is not a recidivist sex offender;

(5) The petitioner has substantially complied in good faith with the registration and re-registration requirements imposed under chapter 22-24B; and

(6) Petitioner demonstrates to the satisfaction of the court that he or she does not pose a risk or danger to the community.

For purposes of this section, any period of time during which the petitioner was incarcerated or during which the petitioner was confined in a mental health facility does not count toward the twenty-five year calculation, regardless of whether such incarceration or confinement was for the sex offense requiring registration or for some other offense.

Source: SL 2010, ch 119, § 2.



§ 22-24B-19.2 Tier III offender defined.

22-24B-19.2. Tier III offender defined. Any person, who is on the sex offender registry and who is not eligible for removal pursuant to §§ 22-24B-19 and 22-24B-19.1, is a Tier III offender.

Source: SL 2010, ch 119, § 3.



§ 22-24B-19.3 Recidivist sex offender defined.

22-24B-19.3. Recidivist sex offender defined. A recidivist sex offender is a person who has been convicted or adjudicated for more than one sex crime listed in § 22-24B-1, regardless of when those convictions or adjudications occurred. However, no person is a recidivist sex offender unless the person committed the second sex crime after having been convicted or adjudicated of a previous sex crime. For purposes of this section, a conviction or adjudication includes a verdict or plea of guilty; a verdict or plea of guilty but mentally ill; a plea of nolo contendere; a suspended imposition of sentence granted under § 23A-27-13, regardless of whether it has been discharged; a deferred prosecution agreement entered by a prosecutor; and a determination made in another state, federal jurisdiction, or courts martial that is comparable to any of these events.

Source: SL 2010, ch 119, § 4.



§ 22-24B-20 Order for removal of name from sex offender registry--Denial of petition.

22-24B-20. Order for removal of name from sex offender registry--Denial of petition. If the court finds that all of the criteria described in § 22-24B-19 or 22-24B-19.1 have been met and that the petitioner is not likely to offend again, then the court may, in its discretion, enter an order terminating the petitioner's obligation to register in this state and require the removal of petitioner's name from the registry. However, if the court finds that the offender has provided false, misleading, or incomplete information in support of the petition, or failed to serve the petition and supporting documentation upon the respondent, then the petition may be denied. If the petition is denied, the petitioner may not file a subsequent petition for at least two years from the date the previous petition was denied.

Source: SL 2005, ch 120, § 423; SL 2010, ch 119, § 5.



§ 22-24B-21 Internet site with sex offender registration information--Division and registering agency not liable for good faith conduct.

22-24B-21. Internet site with sex offender registration information--Division and registering agency not liable for good faith conduct. The Division of Criminal Investigation shall post and maintain on an internet site sex offender registration information including offender name, physical description and photograph, address, type of sex crime convicted of, previous convictions requiring registration as defined in § 22-24B-1, dates of commission and the dates of conviction of any sex crime committed, community safety zone restrictions, offense description, and the offender's status as an inmate, parolee, or person who has completed their correctional placement.

The division shall update sex offender registration information on the internet site within three business days of receipt from the registering agency. The division and the registering agency are not civilly or criminally liable for good faith conduct under this section or § 22-24B-11.

Source: SL 2006, ch 124, § 1; SL 2011, ch 117, § 2.



§ 22-24B-22 Definitions.

22-24B-22. Definitions. Terms used in §§ 22-24B-22 to 22-24B-28, inclusive, mean:

(1) "Community safety zone," the area that lies within five hundred feet from the facilities and grounds of any school, public park, public playground, or public pool, including the facilities and grounds itself;

(2) "Loiter," to remain for a period of time and under circumstances that a reasonable person would determine is for the primary purpose of observing or contacting minors;

(3) "School," any public, private, denominational, or parochial school offering preschool, kindergarten, or any grade from one through twelve;

(4) "Residence," the address an offender lists for purposes of the sex offender registry as provided for in subdivision 22-24B-8(3).
Source: SL 2006, ch 125, § 1.



§ 22-24B-23 Restrictions on residence within community safety zone--Violation as felony.

22-24B-23. Restrictions on residence within community safety zone--Violation as felony. No person who is required to register as a sex offender pursuant to this chapter may establish a residence or reside within a community safety zone unless:

(1) The person is incarcerated in a jail or prison or other correctional placement which is located within a community safety zone;

(2) The person is on parole or probation and has been assigned to a halfway house or supervised living center within a community safety zone;

(3) The person is homeless and has been admitted to a community homeless shelter within a community safety zone by an appropriate community official;

(4) The person is placed in a health care facility licensed pursuant to chapter 34-12, or certified under Title XVIII or XIX of the Social Security Act as amended to December 31, 2001, or receiving services from a community service provider accredited or certified by the Department of Human Services or the Department of Social Services, which is located within a community safety zone;

(5) The person was under age eighteen at the time of the offense and the offender was not tried and convicted of the offense as an adult;

(6) The person established the residence prior to July 1, 2006;

(7) The school, public park, public pool, or public playground was built or established subsequent to the person's establishing residence at the location; or

(8) The circuit court has entered an order pursuant to § 22-24B-28 exempting the offender from the provisions of §§ 22-24B-22 to 22-24B-28, inclusive.

A violation of this section is a Class 6 felony. Any subsequent violation is a Class 5 felony.

Source: SL 2006, ch 125, § 2; SL 2010, ch 120, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011; SL 2012, ch 128, § 1.



§ 22-24B-24 Loitering within community safety zone or public library prohibited--Exception--Violation as felony.

22-24B-24. Loitering within community safety zone or public library prohibited--Exception--Violation as felony. No person who is required to register as a sex offender as defined in this chapter may loiter within a community safety zone or a public library unless the person was under age eighteen at the time of the offense and the offender was not tried and convicted of the offense as an adult or the circuit court has entered an order pursuant to § 22-24B-28 exempting the offender from the provisions of §§ 22-24B-22 to 22-24B-28, inclusive.

A violation of this section is a Class 6 felony. Any subsequent violation is a Class 5 felony.

Source: SL 2006, ch 125, § 3; SL 2014, ch 110, § 1.



§ 22-24B-25 Inconsistent local ordinances on residence and community access prohibited.

22-24B-25. Inconsistent local ordinances on residence and community access prohibited. No city, county, municipality, or township may, by local ordinance, restrict or mitigate residence or community access for convicted sex offenders inconsistent with the provisions of §§ 22-24B-22 to 22-24B-28, inclusive.

Source: SL 2006, ch 125, § 4.



§ 22-24B-26 Petition for order of exemption from safety zone restrictions--Contents--Service--Response.

22-24B-26. Petition for order of exemption from safety zone restrictions--Contents--Service--Response. An offender subject to community safety zone restrictions pursuant to §§ 22-24B-22 to 22-24B-28, inclusive, who is eligible to seek exemption from these restrictions as provided for in § 22-24B-27 may petition the circuit court in the county where the person resides for an order to terminate the person's obligation to comply with the community safety zone restrictions. The offender shall serve the petition and all supporting documentation on the state's attorney in the county where the offender currently resides, the office of the prosecutor in the jurisdiction where the offense occurred, and the Office of the Attorney General. The state's attorney in the county where the offender currently resides shall respond to each petition to request exemption from the community safety zone restrictions.

No person petitioning the court under this section for an order terminating the persons's obligation to comply with community safety zone restrictions is entitled to court appointed counsel, publicly funded experts, or publicly funded witnesses.

The petition and documentation to support the request for exemption from the community safety zone restrictions shall include:

(1) All information required for registration of convicted sex offenders in § 22-24B-8;

(2) A detailed description of the sex crime that was the basis for the offender to be subject to community safety zone restrictions;

(3) A certified copy of judgment of conviction or other sentencing document; and

(4) The offender's criminal record.

The court may request that the petitioner provide additional information if the information provided is incomplete or if the court desires more information relative to the request for exemption.

Source: SL 2006, ch 125, § 5.



§ 22-24B-27 Eligibility for exemption from community safety zone restrictions.

22-24B-27. Eligibility for exemption from community safety zone restrictions. To be eligible for exemption from the community safety zone restrictions, the petitioner shall show, by clear and convincing evidence, the following:

(1) That at least ten years have elapsed since the date the petitioner was convicted of the offense that subjected the petitioner to community safety zone restrictions pursuant to §§ 22-24B-22 to 22-24B-28, inclusive. For purposes of this subdivision, any period of time during which the petitioner was incarcerated or during which the petitioner was confined in a mental health facility or during which the petitioner was on probation or parole supervision does not count toward the ten-year calculation, regardless of whether such incarceration, confinement or community supervision was for the sex offense requiring registration or for some other offense;

(2) That the petitioner is not a recidivist sex offender. A recidivist sex offender is a person who has been convicted or adjudicated for more than one sex crime listed in subdivisions 22-24B-1(1) to (19), inclusive, regardless of when those convictions or adjudications occurred. For purposes of this subdivision and subdivision (1) of this section, a conviction or adjudication includes a verdict or plea of guilty; a verdict or plea of guilty but mentally ill; a plea of nolo contendere; a suspended imposition of sentence granted under § 23A-27-13, regardless of whether it has been discharged; a deferred prosecution agreement entered by a prosecutor; and a determination made in another state, federal jurisdiction, or courts martial that is comparable to any of these events;

(3) That the petitioner has completely and truthfully complied with the registration and reregistration requirements imposed under this chapter;

(4) That the petitioner has actually resided in South Dakota at least ten consecutive years immediately prior to the filing of the petition. Residence as used in this subdivision does not mean the registration address of an incarcerated sex offender; and

(5) The circumstances of the crime subjecting the offender to community safety zone restrictions did not involve a child under age thirteen.
Source: SL 2006, ch 125, § 6.



§ 22-24B-28 Order granting or denying petition--Restrictions on subsequent petition.

22-24B-28. Order granting or denying petition--Restrictions on subsequent petition. If the court finds that all of the criteria provided for in § 22-24B-27 have been met and that the petitioner is not likely to offend again, then the court may, in its discretion, enter an order terminating the petitioner's obligation to comply with the community safety zone restrictions of this state. However, if the court finds that the offender has provided false or misleading information in support of the petition, or failed to serve the petition and supporting documentation upon the parties provided for in § 22-24B-26, then the petition shall be denied. If the petition is denied, the petitioner may not file a subsequent petition for at least two years from the date the previous petition was denied. The court shall forward any order terminating the petitioner's obligation to comply with community safety zone restrictions to the Division of Criminal Investigation.

Source: SL 2006, ch 125, § 7.



§ 22-24B-29 Summary description of offense forwarded to or developed by Division of Criminal Investigation.

22-24B-29. Summary description of offense forwarded to or developed by Division of Criminal Investigation. If any person is convicted of a sex crime as defined in § 22-24B-1 that is subject to sex offender registration requirements as defined in §§ 22-24B-2 to 22-24B-14, inclusive, the prosecuting attorney shall prepare a summary description of the offense and forward this to the Division of Criminal Investigation for inclusion on the sex offender registry.

Any person who, on July 1, 2006, is subject to sex offender registration or is subject to sex offender registration as a result of a foreign criminal conviction, may have a summary description of the offense developed by the Division of Criminal Investigation and entered on the registry, if the information is available.

The term, foreign criminal conviction, as used in this section and § 22-24B-31, means any conviction issued by a court of competent jurisdiction of another state, federal court, Indian tribe, the District of Columbia, or a commonwealth, territory, or possession of the United States which is enforceable as if the order was issued by a court in this state.

Nothing in this section allows the release of the name of the victim of the crime to any person other than law enforcement agencies, and the name of the victim is confidential.

Source: SL 2006, ch 121, § 9.



§ 22-24B-30 Inmate and juvenile offender registration--Time limit--Submission to Division of Criminal Investigation--Notice of change of status.

22-24B-30. Inmate and juvenile offender registration--Time limit--Submission to Division of Criminal Investigation--Notice of change of status. Any person required to register pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, who is incarcerated or is a juvenile offender committed to the Department of Corrections, shall register within three business days of admission to the correctional facility or commitment to the Department of Corrections.

The Department of Corrections or administering authority of the county or city jail or juvenile detention center shall submit required sex offender registrations to the Division of Criminal Investigation.

The administering authority of the correctional facility shall notify the Division of Criminal Investigation if a person required to register changes status from an inmate to parolee or probationer or if an inmate is transferred to a different address, informing the division of the date of transfer and address of the new location.

Source: SL 2006, ch 121, § 10; SL 2010, ch 118, § 3.



§ 22-24B-31 Foreign criminal conviction registration--Time limit--Violation as felony.

22-24B-31. Foreign criminal conviction registration--Time limit--Violation as felony. Any person with a foreign criminal conviction, which requires the person to register either as a sex offender pursuant to § 22-24B-2, pursuant to the laws of the state where the conviction took place, or pursuant to any court order, shall be required to register within three business days of their arrival in South Dakota. A violation of this section is a Class 4 felony.

Source: SL 2006, ch 121, § 11; SL 2010, ch 118, § 4.



§ 22-24B-32 Immunity from liability for certain good faith conduct.

22-24B-32. Immunity from liability for certain good faith conduct. No law enforcement agency, employee of any law enforcement agency, employee or official of any state and county agency and person contracting or appointed to perform services under §§ 22-24B-2, 22-24B-5 to 22-24B-8.1, inclusive, 22-24B-10, 22-24B-12, 23A-27-12.1, or 24-15A-24 is civilly or criminally liable for good faith conduct under §§ 22-24B-2, 22-24B-5 to 22-24B-8.1, inclusive, 22-24B-10, 22-24B-12, 23A-27-12.1, or 24-15A-24.

Source: SL 2006, ch 123, § 14.



§ 22-24B-33 Eligibility for removal from registry of registrant who has committed out-of-state offense.

22-24B-33. Eligibility for removal from registry of registrant who has committed out-of-state offense. No sex offender registrant, who has committed a registerable offense in some other state is eligible to petition to request removal from the sex offender registry in South Dakota unless the sex offender registrant is also eligible to petition, under substantially equivalent provisions, to request removal from the sex offender registry in the state in which the registerable offense occurred.

Source: SL 2010, ch 121, § 1.



§ 22-24B-34 Eligibility of registrant who has committed out-of-state offense to establish in-state residence.

22-24B-34. Eligibility of registrant who has committed out-of-state offense to establish in-state residence. No sex offender registrant, who has committed a registerable offense in some other state is eligible to establish a residence or reside outside a community safety zone in South Dakota unless the sex offender registrant would also be eligible to establish a residence or reside in a substantially equivalent location in the state in which the offense occurred pursuant to the community safety zone statutes in the state in which the offense occurred.

Source: SL 2010, ch 121, § 2.



§ 22-24B-35 Registered sex offender not eligible to circulate certain nominating petitions.

22-24B-35. Registered sex offender not eligible to circulate certain nominating petitions. No registered sex offender is eligible to circulate certain nominating petitions pursuant to §§ 12-1-32 to 12-1-34, inclusive.

Source: SL 2012, ch 80, § 4.



§ 22-24B-36 Sex offender to report change in vehicle registration.

22-24B-36. Sex offender to report change in vehicle registration. A sex offender shall report, within three business days, any change in the registration status of a vehicle the offender owns, to the authority specified in § 22-24B-2. A violation of this section is a Class 1 misdemeanor.

Source: SL 2015, ch 132, § 1.



§ 22-24B-37 Report of intention to travel outside United States--Violation as misdemeanor.

22-24B-37. Report of intention to travel outside United States--Violation as misdemeanor. A sex offender shall report his or her intention to travel outside of the United States at least twenty-one days in advance of the travel to the chief of police or county sheriff. The law enforcement officer shall complete a notification of international travel of sex offender form and forward the form to the Division of Criminal Investigation. The division shall forward the form to the United States marshals service national sex offender targeting center. A violation of this section is a Class 1 misdemeanor.

Source: SL 2016, ch 126, § 4.






Chapter 25 - Gambling And Lotteries

§ 22-25-1 Gambling defined--Keeping gambling establishment--Letting building for gambling--Misdemeanor.

22-25-1. Gambling defined--Keeping gambling establishment--Letting building for gambling--Misdemeanor. Any person who engages in gambling in any form with cards, dice, or other implements or devices of any kind wherein anything valuable is wagered upon the outcome, or who keeps any establishment, place, equipment, or apparatus for such gambling or any agents or employees for such purpose, or any person who knowingly lets any establishment, structure, place, equipment, or apparatus for such gambling is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 24.9903; SL 1976, ch 158, § 25-1.



§ 22-25-2 Repealed.

22-25-2. Repealed by SL 1976, ch 158, § 25-10



§ 22-25-3 Repealed.

22-25-3. Repealed by SL 2005, ch 120, § 285, eff. July 1, 2006.



§ 22-25-4 , 22-25-5. Repealed.

22-25-4, 22-25-5. Repealed by SL 1976, ch 158, § 25-10



§ 22-25-6 Unlawful betting on animal races as common nuisance--Petty offense.

22-25-6. Unlawful betting on animal races as common nuisance--Petty offense. All racing or trials of speed between horses or other animals for any bet, stake, or reward, except such as is specifically authorized by law is a common nuisance. A violation of this section is a petty offense.

Source: SDC 1939, §§ 24.0301, 24.9911; SL 1976, ch 158, § 25-3.



§ 22-25-7 to 22-25-12. Repealed.

22-25-7 to 22-25-12. Repealed by SL 1976, ch 158, § 25-10



§ 22-25-13 Keeping slot machines--Free play machines excepted--Misdemeanor--Manufacture not prohibited.

22-25-13. Keeping slot machines--Free play machines excepted--Misdemeanor--Manufacture not prohibited. No person may have in his possession, custody, or under his control or permit to be kept in any place under his possession or control, any slot machine or device. A slot machine or device is any machine upon the action of which anything of value is staked and which is operated by placing therein or thereon any coins, checks, slugs, balls, chips, tokens, or other articles, or in any other manner as a result of such operation anything of value is won or lost by the operation of such machine, when the result of such operation is dependent upon chance. This section does not extend to coin-operated nonpayout pin tables and arcade amusements, with free play features. A violation of this section is a Class 1 misdemeanor.

This section does not prohibit the manufacture, or any act appurtenant to the manufacture, of slot machines or devices in this state for distribution and sale.

Source: SDC 1939, §§ 24.0204, 24.9909; SL 1974, ch 166; SL 1976, ch 158, § 25-4; SL 1989, ch 197, § 1.



§ 22-25-14 Slot machine and premises public nuisance--Manufacture not prohibited.

22-25-14. Slot machine and premises public nuisance--Manufacture not prohibited. All slot machines capable of being used for gambling and places where they are kept or operated together with all property of any kind kept or used in connection with operation of the same, are hereby declared to be public nuisances.

This section does not prohibit the manufacture, or any act appurtenant to the manufacture, of slot machines, or devices in this state for distribution and sale.

Source: SDC 1939, § 24.0205; SL 1989, ch 197, § 2.



§ 22-25-14.1 Antique slot machine operated for nongambling purposes as defense--Preservation and return of antique machines.

22-25-14.1. Antique slot machine operated for nongambling purposes as defense--Preservation and return of antique machines. It is a defense to any prosecution under §§ 22-25-13 and 22-25-14 if the defendant shows that the slot machine is an antique slot machine and was not operated for gambling purposes while in the defendant's possession. For the purposes of this section, a slot machine shall be conclusively presumed an antique slot machine if it is twenty-five or more years old. Whenever such defense is offered, no slot machine seized from any defendant may be destroyed or otherwise altered until after a final court determination including review upon appeal, if any, that such defense is not applicable. If the defense is applicable, any such slot machine shall be returned pursuant to provisions of law providing for the return of property. It is the purpose of this section to protect the collection and restoration of antique slot machines not presently utilized for gambling purposes because of their esthetic interest and importance in South Dakota history.

Source: SL 1977, ch 191; SL 1994, ch 168.



§ 22-25-15 to 22-25-18. Repealed.

22-25-15 to 22-25-18. Repealed by SL 1973, ch 149, § 6



§ 22-25-19 , 22-25-20. Repealed.

22-25-19, 22-25-20. Repealed by SL 1976, ch 158, § 25-10



§ 22-25-21 Repealed.

22-25-21. Repealed by SL 1973, ch 149, § 6



§ 22-25-22 Repealed.

22-25-22. Repealed by SL 1976, ch 158, § 25-10



§ 22-25-23 Bingo defined.

22-25-23. Bingo defined. As used in this chapter, the term, bingo, is that game in which each player is supplied a card, board, or electronic bingo device containing five adjoining horizontal and vertical rows with five spaces in each row each containing a number or figure therein, except for the central row with four spaces, each containing a number or figure therein and the word, free, marked in the center space thereof. Upon announcement by the person conducting the game of any number or figure appearing on the player's card, board, or electronic bingo device, the space containing the figure or number is covered by the player. If the player covers all five spaces in any horizontal or vertical row, covers four spaces and the free space in a five space diagonal row, or covers the required combination of spaces in some other preannounced pattern or arrangement, the combination of spaces covered constitutes bingo. The player to first announce bingo is awarded money, merchandise, or some other consideration by the person conducting the game. For purposes of this section, an electronic bingo device does not include any device which may be activated for play by a player inserting coins, tokens, tickets, vouchers, or similar objects of value or which is capable of dispensing coins, tokens, vouchers, tickets, or any similar object of value.

Source: SL 1970, ch 247, § 2; SL 1973, ch 149, § 2; SL 1976, ch 158, § 25-6; SL 2009, ch 118, § 1.



§ 22-25-24 Lottery defined.

22-25-24. Lottery defined. As used in this chapter, lottery or lotteries means a plan whereby for a valuable consideration money is raised by selling chances to share in the distribution of prizes.

Source: SL 1970, ch 247, § 3; SL 1973, ch 149, § 3; SL 1976, ch 158, § 25-7.



§ 22-25-25 Bingo and lotteries permitted for restricted purposes--Conditions.

22-25-25. Bingo and lotteries permitted for restricted purposes--Conditions. The game, bingo, as defined in § 22-25-23, or lottery, as defined in § 22-25-24, may not be construed as gambling or as a lottery within the meaning of § 22-25-1, if:

(1) The bingo game or lottery is conducted by a bona fide congressionally chartered veterans' organization; a religious, charitable, educational, or fraternal organization; a local civic or service club; a political party; a volunteer fire department; a local industrial development corporation as defined in § 5-14-23; or a political action committee or political committee on behalf of any candidate for a political office which exists under the laws of the State of South Dakota;

(2) The proceeds therefrom do not inure to the benefit of any individual;

(3) No separate organization or professional person is employed to conduct the bingo game or lottery or assist therein;

(4) No compensation of any kind in excess of the state minimum wage per hour or sixty dollars, whichever is greater, in value is paid to any person for services rendered during any bingo session in connection with the conduct of the bingo game or in consideration of any lottery. However, the provisions of this subdivision do not apply to games or lotteries conducted in connection with any of the following events: a county fair conducted pursuant to § 7-27-3, the state fair conducted pursuant to chapter 1-21, or a civic celebration recognized by resolution or other similar official action of the governing body of a county, municipality, or village;

(5) No prize in excess of two thousand dollars is awarded at any one play of bingo;

(5A) The actual value of any lottery prize is stated before any chances for the lottery are sold. A lottery prize of a stated amount of dollars in value may be given to a person who sells a winning lottery ticket or share as long as the winning lottery ticket or share is selected at random;

(6) The organizations authorized under subdivision (1) of this section, before conducting a bingo game or before selling any chances for a lottery give thirty days' written notice of the time and place thereof to the governing body or designated administrative official of the county or municipality in which it intends to conduct the bingo game or lottery, and the governing body does not pass a resolution objecting thereto. However, any organization that conducts a lottery and tickets or shares for such lottery are sold state-wide shall provide written notice of such lottery pursuant to this subdivision only to the secretary of state and to the governing body where the drawing for such lottery is held. A municipality pursuant to § 9-29-5 may by ordinance prohibit within the municipality the sale of lottery tickets or shares for such lottery issued pursuant to this section; and

(7) No organization authorized to conduct a bingo game or lottery under subdivision (1) of this section may enter into any lease or agreement with any other person or organization to provide equipment or services associated with the conduct of a bingo game or lottery. However, this subdivision does not apply to any lease or agreement with a distributor licensed pursuant to §§ 22-25-28 to 22-25-51, inclusive, to provide bingo or lottery equipment and supplies.
Source: SL 1970, ch 247, § 4 (1); SL 1973, ch 149, § 4; SL 1976, ch 158, § 25-8; SL 1984, ch 168; SL 1985, ch 184; SL 1987, ch 167; SL 1989, ch 198, § 1; SL 1991, ch 191; SL 1991, ch 192; SL 1992, ch 60, § 2; SL 2001, ch 113, § 1; SL 2006, ch 127, § 1; SL 2010, ch 122, § 1; SL 2013, ch 109, § 1.



§ 22-25-25.1 Congressionally chartered veterans' organization defined.

22-25-25.1. Congressionally chartered veterans' organization defined. Any veterans' organization which has applied for a congressional charter prior to July 1, 1989, shall be deemed a congressionally chartered veterans' organization pursuant to § 22-25-25 until such application is denied or until July 1, 1995, whichever occurs first.

Source: SL 1989, ch 198, § 2.



§ 22-25-26 Unauthorized bingo or lottery as misdemeanor.

22-25-26. Unauthorized bingo or lottery as misdemeanor. Any person who conducts bingo or lottery in violation of § 22-25-25 is guilty of a Class 2 misdemeanor.

Source: SL 1970, ch 247, § 4 (2); SL 1973, ch 149, § 5; SL 1976, ch 158, § 25-9.



§ 22-25-27 Provision of chapter not applicable to state lottery.

22-25-27. Provision of chapter not applicable to state lottery. The provisions of this chapter do not apply to a lottery owned and operated by this state.

Source: SL 1987, ch 313, § 40.



§ 22-25-28 Distributor license required for sale of bingo and lottery equipment and supplies--Purchase or lease permitted from licensed distributors only--Annual license fee--Renewal of license--Distributor defined--Exemption for rental of noncommercial use.

22-25-28. Distributor license required for sale of bingo and lottery equipment and supplies--Purchase or lease permitted from licensed distributors only--Annual license fee--Renewal of license--Distributor defined--Exemption for rental of noncommercial use. No person may sell, offer for sale, or otherwise furnish bingo or lottery equipment and supplies without being licensed as a distributor pursuant to §§ 22-25-28 to 22-25-51, inclusive. Any person, organization, or other entity which conducts bingo games or lotteries may purchase or lease bingo or lottery equipment and supplies or pull-tabs only from persons licensed pursuant to this chapter. The annual distributor license fee is five thousand dollars. All distributor licenses shall be renewed on January first of each year. For the purpose of this section, a distributor is any person who purchases bingo or lottery equipment or supplies from a manufacturer and sells, offers for sale, or otherwise furnishes bingo or lottery equipment or supplies in this state. Any person who rents bingo equipment to another for noncommercial recreational use is exempt from the licensing requirement imposed in this section and the tax imposed in § 22-25-48. For the purposes of this section, the term, noncommercial recreational use, means games played for amusement only, not for gain or profit, and not conducted by any person or organization which receives compensation for sponsoring or operating bingo games.

Source: SL 1988, ch 188, § 1; SL 1991, ch 193.



§ 22-25-29 Manufacturer license required of manufacturers selling bingo and lottery equipment and supplies--Annual license fee--Renewal of license--Sales from manufacturers to distributors--Manufacturer defined.

22-25-29. Manufacturer license required of manufacturers selling bingo and lottery equipment and supplies--Annual license fee--Renewal of license--Sales from manufacturers to distributors--Manufacturer defined. No manufacturer may sell, offer for sale, or otherwise furnish bingo or lottery equipment and supplies without being licensed as a manufacturer pursuant to §§ 22-25-28 to 22-25-51, inclusive. The annual manufacturer license fee is two thousand five hundred dollars. All manufacturer licenses shall be renewed on January first of each year. No person licensed as a manufacturer may be licensed as a distributor. A manufacturer may sell bingo and lottery equipment and supplies only to a distributor licensed under §§ 22-25-28 to 22-25-51, inclusive, and a distributor may purchase bingo and lottery equipment and supplies only from a manufacturer licensed under §§ 22-25-28 to 22-25-51, inclusive. For the purpose of this section, a manufacturer is any person who assembles from raw materials or subparts completed pieces of bingo or lottery equipment or supplies.

Source: SL 1988, ch 188, § 1A.



§ 22-25-30 Application for license--Forms--Verification.

22-25-30. Application for license--Forms--Verification. Application for a distributor's or manufacturer's license shall be made to the Department of Revenue. The application shall be on forms provided by the secretary of revenue. Such forms shall include at least the following information:

(1) The name of the person responsible for completing the application;

(2) The name of the business;

(3) The mailing address of the business;

(4) The office address if different than the mailing address;

(5) The telephone number of the business;

(6) The official position of the person completing the application;

(7) Whether the applicant is a corporation, partnership or sole proprietorship;

(8) A list of the owners, partners, officers, directors, and people in supervisory and management positions. A distributor personnel form shall be completed for each of these individuals;

(9) The address of the facility in South Dakota into which all bingo or lottery equipment and supplies is unloaded prior to sale in this state;

(10) A statement that the applicant is not a wholesale distributor of alcoholic beverages;

(11) A statement that the owners, partners, officers, directors, and people in supervisory and management positions are of good moral character and have never been convicted of a crime regarding moral turpitude; and

(12) A statement of consent authorizing law enforcement officers or the secretary of revenue or his agents to enter upon and inspect any site where bingo or lottery equipment or supplies are stored by the distributor and authorizing inspection at any location of any records of the distributor connected to the sale of bingo and lottery equipment in the state, without warrant or court process.

The chief executive officer or owner shall verify under oath the statements made in the application.

Source: SL 1988, ch 188, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 22-25-31 Distributor personnel form--Verification.

22-25-31. Distributor personnel form--Verification. The distributor personnel form shall include the following information:

(1) The name of the person completing the form;

(2) The name of the distributor;

(3) The address, date of birth, and name of the spouse of the person completing the form;

(4) All other current occupations along with the employer's name, address, type of business, and the position held within that business;

(5) The names of any organizations conducting bingo or lotteries under the provisions of § 22-25-25 of which the person completing this form is a member;

(6) All criminal convictions, or pending criminal charges, if any, the dates of those convictions and the location of the court imposing sentence; and

(7) A list of all the places of residence in the last ten years.

Information on this form shall be verified under oath by the person completing it.

Source: SL 1988, ch 188, § 3.



§ 22-25-32 Certain organizations not to be distributors or manufacturers.

22-25-32. Certain organizations not to be distributors or manufacturers. No organization that conducts bingo or lotteries under the provisions of § 22-25-25 may be a distributor or manufacturer.

Source: SL 1988, ch 188, § 4.



§ 22-25-33 Certain persons not to have interest in distributorship or manufacturer.

22-25-33. Certain persons not to have interest in distributorship or manufacturer. No person who is an officer, director, manager, or gambling manager of any organization conducting bingo or lotteries under the provisions of § 22-25-25 may be an officer, director, shareholder, directly or indirectly, proprietor, or employee of a distributorship or manufacturer, nor may the person have any direct or indirect financial interest in such distributorship or in such manufacturer.

Source: SL 1988, ch 188, § 5.



§ 22-25-34 Additional persons who may not have interest in distributorship or manufacturer.

22-25-34. Additional persons who may not have interest in distributorship or manufacturer. No person who is an officer, director, shareholder, directly or indirectly, partner, or proprietor of a wholesale alcoholic beverage distributorship may be an officer, director, shareholder, partner, proprietor, or employee of a distributorship or manufacturer, nor may the person have any direct or indirect financial interest in the distributorship or in such manufacturer.

Source: SL 1988, ch 188, § 6.



§ 22-25-35 Distributors, manufacturers, and persons with interest therein not to lease premises to organizations conducting bingo or lotteries.

22-25-35. Distributors, manufacturers, and persons with interest therein not to lease premises to organizations conducting bingo or lotteries. No distributor, manufacturer, or person having a direct or indirect financial interest in a distributorship or in such manufacturer may be a lessor of premises, directly or indirectly, to an organization conducting bingo or lotteries.

Source: SL 1988, ch 188, § 7.



§ 22-25-36 Filing of change in information.

22-25-36. Filing of change in information. If any information submitted in the application changes, the changes shall be filed with the secretary of revenue within ten days after the change.

Source: SL 1988, ch 188, § 8.



§ 22-25-37 Maintenance of records and sales invoices--Form and contents.

22-25-37. Maintenance of records and sales invoices--Form and contents. Each distributor and manufacturer shall maintain for five years records relative to the purchase and sale, lease, rental, or loan of bingo or lottery equipment and supplies at the distributor's place of business within this state or in the case of a manufacturer at the manufacturer's place of business. Sales invoices shall be maintained by a distributor for all bingo or lottery equipment and supplies distributed, whether by sale, lease, rental, or loan, to all qualified organizations. Sales invoices shall be maintained by manufacturers for all bingo or lottery equipment and supplies distributed, whether by sale, lease, rental, or loan, to all qualified organizations or distributors. Bingo or lottery equipment and supplies provided to all qualifying organizations or distributors at no charge shall be recorded on a sales invoice. The sales invoices shall be on a standard form prescribed by the secretary of revenue and shall have the following information as a minimum:

(1) The license number of the distributor or manufacturer;

(2) The complete business name and address of the organization or distributor;

(3) The sales tax license number of the organization or distributor;

(4) The invoice number;

(5) The invoice date;

(6) The date shipped;

(7) The quantity by the number of deals for pull-tabs;

(8) A full description of each item of bingo or lottery equipment and supplies sold;

(9) The ideal gross receipts for each different type of pull-tab; and

(10) The ideal net receipts for each different type of pull-tab.
Source: SL 1988, ch 188, § 9.



§ 22-25-38 Examination of books and records.

22-25-38. Examination of books and records. The secretary of revenue may examine or cause to be examined the books and records of any distributor or manufacturer to the extent that such books and records relate to any transaction connected to the sale of bingo or lottery equipment and supplies in this state. No distributor or manufacturer may prohibit, interfere with, or otherwise impede such examination, but shall cooperate and assist with the examination and provide such information as may be required.

Source: SL 1988, ch 188, § 10.



§ 22-25-39 Sales to out-of-state customers.

22-25-39. Sales to out-of-state customers. Bingo or lottery equipment and supplies sold by distributors to out-of-state customers for use out of state shall either be shipped to the out-of-state site or the distributor shall verify that the purchaser is from out of state.

Source: SL 1988, ch 188, § 11.



§ 22-25-40 Delivery of equipment and supplies sold for in-state use.

22-25-40. Delivery of equipment and supplies sold for in-state use. Bingo or lottery equipment and supplies, sold for in-state use shall be delivered to the purchaser's address or his authorized representative.

Source: SL 1988, ch 188, § 12.



§ 22-25-41 Sale of coin-operated machines and mechanical pull-tab dispensing devices prohibited--Exceptions.

22-25-41. Sale of coin-operated machines and mechanical pull-tab dispensing devices prohibited--Exceptions. No coin-operated machine or mechanical pull-tab dispensing device may be sold or otherwise furnished to any organization in this state by a distributor or manufacturer licensed pursuant to §§ 22-25-28 to 22-25-51, inclusive. However, a licensed distributor or manufacturer may sell or furnish a coin or bill operated mechanical pull-tab dispensing device if the device is only sold or furnished to and only used by a fraternal or charitable organization, local civic or service club, volunteer fire department, or a congressionally chartered veteran's organization that qualifies under § 22-25-25.1.

Source: SL 1988, ch 188, § 13; SL 1994, ch 169; SL 2004, ch 156, § 1; SL 2012, ch 129, § 1.



§ 22-25-42 Separate statement of rebates and discounts.

22-25-42. Separate statement of rebates and discounts. Rebates of purchase prices or discounts allowed by a distributor or manufacturer shall be separately stated on the original purchase invoice or separately invoiced on a credit memo referenced to the original sales invoice.

Source: SL 1988, ch 188, § 14.



§ 22-25-43 Limit on gifts, premiums, and prizes from distributors and manufacturers.

22-25-43. Limit on gifts, premiums, and prizes from distributors and manufacturers. No distributor or manufacturer may directly or indirectly give gifts, trips, prizes, loans of money, excluding credit, premiums, or other gratuities to qualified organizations or distributors, or their employees, other than nominal gifts, premiums, or prizes not to exceed a value of twenty-five dollars per organization or distributor, including employees, in a calendar year.

Source: SL 1988, ch 188, § 15.



§ 22-25-44 Use of deal of pull-tabs as sales promotion.

22-25-44. Use of deal of pull-tabs as sales promotion. No distributor or manufacturer may use as a sales promotion any statement, demonstration, or implication that any certain portion of a deal of pull-tabs contains more winners than other portions of the deal or that any deal of pull-tabs may be sold by the organization in a particular manner that would give the organization any advantage in selling more of the pull-tabs before having to pay out winners.

Source: SL 1988, ch 188, § 16.



§ 22-25-45 Return of equipment, supplies, and pull-tabs--Recordation of transaction.

22-25-45. Return of equipment, supplies, and pull-tabs--Recordation of transaction. No distributor or manufacturer may sell, issue, or accept returned bingo or lottery equipment and supplies or pull-tabs to or from an organization without first recording the transaction on a sales invoice.

Source: SL 1988, ch 188, § 17.



§ 22-25-46 Requirements for deal of pull-tabs.

22-25-46. Requirements for deal of pull-tabs. No distributor or manufacturer may knowingly possess, display, put out for play, sell, or otherwise furnish to any person or organization any deal of pull-tabs:

(1) In which the winning pull-tabs have not been completely and randomly distributed and mixed among all other pull-tabs in the deal;

(2) In which the location, or approximate location, of any of the winning pull-tabs can be determined in advance of opening the pull-tabs in any manner or by any device, including but not limited to, any pattern in the manufacture, assembly, or packaging of the pull-tabs by the manufacturer, by any marking on the pull-tabs or by the use of a light;

(3) Which does not conform in any respect to the requirements of this section, as to assembly, or packaging of pull-tabs;

(4) In which each individual pull-tab manufactured does not conspicuously set forth on it the name of the manufacturer or a label or trademark which identifies its manufacturer.
Source: SL 1988, ch 188, § 18.



§ 22-25-47 Numbering of disposable bingo cards.

22-25-47. Numbering of disposable bingo cards. Each set of disposable bingo cards shall be consecutively numbered from the first card to the last card, or from the first sheet of cards to the last sheet of cards, or be consecutively numbered through the set. Each card or sheet shall have printed on its face both its individual card or sheet number, and the series number assigned by the manufacturer to the set of disposable bingo cards.

Source: SL 1988, ch 188, § 19.



§ 22-25-48 Tax imposed on distributors--Payment.

22-25-48. Tax imposed on distributors--Payment. All distributors shall pay a tax to the Department of Revenue of five percent of the distributor's gross sales of bingo or lottery equipment and supplies or pull-tabs for use in South Dakota. The tax shall be paid by the fifteenth day of the month following the month in which the sales invoice was prepared on a form provided by the Department of Revenue.

Source: SL 1988, ch 188, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 22-25-49 Promulgation of rules.

22-25-49. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 to implement the provisions of §§ 22-25-28 to 22-25-51, inclusive.

Source: SL 1988, ch 188, § 21.



§ 22-25-50 Violation as misdemeanor--Second or subsequent violation as felony.

22-25-50. Violation as misdemeanor--Second or subsequent violation as felony. Any person who violates any provision of §§ 22-25-28 to 22-25-51, inclusive, is guilty of a Class 1 misdemeanor. Any person convicted of a second or subsequent violation of the provisions of §§ 22-25-28 to 22-25-51, inclusive, is guilty of a Class 6 felony.

Source: SL 1988, ch 188, § 22.



§ 22-25-51 Inapplicability of §§ 22-25-28 to 22-25-51, inclusive, to state lottery.

22-25-51. Inapplicability of §§ 22-25-28 to 22-25-51, inclusive, to state lottery. The provisions of §§ 22-25-28 to 22-25-51, inclusive, do not apply to a lottery owned and operated by the State of South Dakota.

Source: SL 1988, ch 188, § 23.



§ 22-25-52 Maximum duration of lottery--Refund of ticket price--Remittance of unclaimed refund--Deceptive trade practice.

22-25-52. Maximum duration of lottery--Refund of ticket price--Remittance of unclaimed refund--Deceptive trade practice. No lottery may continue for longer than eighteen months after the date on which the first ticket is sold. If an organization determines that a drawing cannot be held within eighteen months, the organization shall within thirty days notify all purchasers that the lottery cannot be completed or prize awarded, and that each purchaser is entitled to a full refund of the ticket price upon the submission of a request for refund. If a purchaser fails to contact the organization and request a refund within one hundred eighty days after the notice was given, the organization shall remit the unclaimed refund amount to the Office of State Treasurer as unclaimed property pursuant to chapter 43-41B.

A violation of the provisions of this section constitutes a deceptive act or practice pursuant to the provisions of § 37-24-6.

Source: SL 2015, ch 133, § 1.






Chapter 25A - Internet Gambling

§ 22-25A-1 Bet or wager defined.

22-25A-1. Bet or wager defined. For the purposes of this chapter, the term, bet or wager, means to directly or indirectly take, receive, or accept money or any valuable thing with the understanding or agreement that the money or valuable thing will be paid or delivered to a person if the payment or delivery is contingent upon the result of a race, contest, or game or upon the happening of an event not known to be certain. Bet or wager does not include the purchase, sale, or trade of securities or commodities under state or federal law.

Source: SL 2000, ch 106, § 1.



§ 22-25A-2 Gambling business defined.

22-25A-2. Gambling business defined. For the purposes of this chapter, the term, gambling business, means a business that is conducted at a gambling establishment or involves the placing, receiving, or making of bets or wagers or offers to engage in the placing, receiving, or making of bets or wagers.

Source: SL 2000, ch 106, § 2.



§ 22-25A-3 Internet defined.

22-25A-3. Internet defined. For the purposes of this chapter, the term, internet, means the international computer network of both federal and nonfederal interoperable packet switched data networks.

Source: SL 2000, ch 106, § 3.



§ 22-25A-4 Interactive computer service defined.

22-25A-4. Interactive computer service defined. For the purposes of this chapter, the term, interactive computer service, means a service, system, or network or access software provider that uses public communication infrastructure or operates to provide or enable computer access by multiple users to a computer server, including a service or system that provides access to the internet.

Source: SL 2000, ch 106, § 4.



§ 22-25A-5 Person defined.

22-25A-5. Person defined. For the purposes of this chapter, the term, person, means an individual, association, partnership, joint venture, corporation, or a director, executive, or officer of an association, partnership, joint venture, or corporation, a political subdivision of this state, or a department, agency, or instrumentality of this state, or any other government, organization, or entity, including an Indian tribe.

Source: SL 2000, ch 106, § 5.



§ 22-25A-6 State defined.

22-25A-6. State defined. For the purposes of this chapter, the term, state, means this state, including a territory, possession, county, and land owned, occupied, or held in trust for an Indian tribe, whether or not federally recognized as an Indian tribe.

Source: SL 2000, ch 106, § 6.



§ 22-25A-7 Internet betting by person engaged in gambling business prohibited.

22-25A-7. Internet betting by person engaged in gambling business prohibited. Except as provided in § 22-25A-15, no person engaged in a gambling business may use the internet or an interactive computer service to bet or wager.

Source: SL 2000, ch 106, § 7.



§ 22-25A-8 Establishment of internet gambling business prohibited.

22-25A-8. Establishment of internet gambling business prohibited. Except as provided in § 22-25A-15, no person may establish a location or site in this state from which to conduct a gambling business on or over the internet or an interactive computer service.

Source: SL 2000, ch 106, § 8.



§ 22-25A-9 Violation if gambling originates or terminates in state--Each bet a separate violation.

22-25A-9. Violation if gambling originates or terminates in state--Each bet a separate violation. A violation of § 22-25A-7 or 22-25A-8 occurs if the violation originates or terminates, or both, in this state. Each individual bet or wager offered in violation of § 22-25A-7 or from a location or site that violates § 22-25A-8 constitutes a separate violation.

Source: SL 2000, ch 106, § 9.



§ 22-25A-10 Violation a felony.

22-25A-10. Violation a felony. Any person who violates § 22-25A-7 or § 22-25A-8 is guilty of a felony as follows:

(1) For a first offense, a Class 6 felony;

(2) For a second or subsequent offense, a Class 5 felony.
Source: SL 2000, ch 106, § 10.



§ 22-25A-11 Prosecution of violations.

22-25A-11. Prosecution of violations. The attorney general or the state's attorney for the county in which a violation under this chapter occurred, may prosecute violations of this chapter.

Source: SL 2000, ch 106, § 11.



§ 22-25A-12 Notification of illegal web site and penalties.

22-25A-12. Notification of illegal web site and penalties. The attorney general may notify a gambling business that its web site is illegal in this state and list the penalties for violating this section.

Source: SL 2000, ch 106, § 12.



§ 22-25A-13 Preliminary restraining order available as condition of bond.

22-25A-13. Preliminary restraining order available as condition of bond. The attorney general or state's attorney may seek, and the court may enter, a preliminary restraining order enjoining a person from transmitting bets or wagers or information to assist in the placing of bets or wagers as a condition of bond pending trial or other disposition of the case.

Source: SL 2000, ch 106, § 13.



§ 22-25A-14 Permanent injunction available against guilty party.

22-25A-14. Permanent injunction available against guilty party. If a person is found guilty or pleads guilty to a charge brought under this chapter, the attorney general or states attorney may seek, and the court may enter, a permanent injunction against the person or gambling business enjoining the person or gambling business from transmitting bets or wagers or information to assist in the placing of bets or wagers.

Source: SL 2000, ch 106, § 14.



§ 22-25A-15 Inapplicability of chapter to state lottery or commission on gaming.

22-25A-15. Inapplicability of chapter to state lottery or commission on gaming. This chapter does not apply to the South Dakota Lottery and its licensees, who are engaged in conduct in furtherance of activity expressly authorized, licensed, and regulated under the provisions of chapter 42-7A or to the South Dakota Commission on Gaming and its licensees, who are engaged in conduct in furtherance of activity expressly authorized, licensed, and regulated under the provisions of chapters 42-7 and 42-7B.

Source: SL 2000, ch 106, § 15.






Chapter 26 - Sabbath Breaking [Repealed]

CHAPTER 22-26

SABBATH BREAKING [REPEALED]

[Repealed by SL 1976, ch 158, § 26-1]



Chapter 27 - Interference With Religious Practices [Repealed And Transferred]

§ 22-27-1 , 22-27-2. Transferred.

22-27-1, 22-27-2. Transferred to §§ 22-19B-4 and 22-19B-5 by SL 2005, ch 120, § 288, eff. July 1, 2006.



§ 22-27-3 Repealed.

22-27-3. Repealed by SL 1976, ch 158, § 27-3






Chapter 28 - Libel And False Publications [Repealed]

CHAPTER 22-28

LIBEL AND FALSE PUBLICATIONS [REPEALED]

[Repealed by SL 1976, ch 158, § 28-1]



Chapter 29 - Perjury And False Official Statements

§ 22-29-1 Perjury--Violation.

22-29-1. Perjury--Violation. Any person who, having taken an oath to testify, declare, depose, or certify truly, before any competent tribunal, officer, or person, in any state or federal proceeding or action in which such an oath may by law be administered, states, intentionally and contrary to the oath, any material matter which the person knows to be false, is guilty of perjury.

Source: SDC 1939, § 13.1237; SL 1976, ch 158, § 29-1; SL 2002, ch 113, § 1; SL 2005, ch 120, § 30.



§ 22-29-2 Statement not known to be true.

22-29-2. Statement not known to be true. Any unqualified statement of that which a person does not know or reasonably believe to be true is equivalent to a statement of that which a person knows to be false.

Source: SDC 1939, § 13.1240; SL 2005, ch 120, § 31.



§ 22-29-3 Incompetence of witness no defense.

22-29-3. Incompetence of witness no defense. It is no defense to a prosecution for perjury that the accused was not competent to give the testimony, deposition, or certificate of which falsehood is alleged. It is sufficient that the accused actually was required to give such testimony or made such deposition or certificate.

Source: SDC 1939, § 13.1242; SL 2005, ch 120, § 32.



§ 22-29-4 Lack of knowledge of materiality of statement no defense.

22-29-4. Lack of knowledge of materiality of statement no defense. It is no defense to a prosecution for perjury that the accused did not know the materiality of the false statement, or that the false statement did not in fact affect the proceeding in or for which the false statement was made. It is sufficient that the false statement was material and might have been used to affect such proceeding.

Source: SDC 1939, § 13.1242; SL 2005, ch 120, § 33.



§ 22-29-5 Felony classes of perjury.

22-29-5. Felony classes of perjury. Perjury:

(1) If committed in any trial for felony, is a Class 3 felony;

(2) If committed in any other trial, court proceeding, deposition, or administrative proceeding conducted under oath, is a Class 5 felony;

(3) If committed in any other manner proscribed by law, is a Class 6 felony.
Source: SDC 1939, § 13.1238; SL 1976, ch 158, § 29-2; SL 2005, ch 120, § 34; SL 2007, ch 145, § 1.



§ 22-29-6 Subornation of perjury--Violation--Punishment.

22-29-6. Subornation of perjury--Violation--Punishment. Any person who intentionally procures another person to commit any perjury is guilty of subornation of perjury. Subornation of perjury is punishable in the same manner as perjury, and as if the suborner were personally guilty of the perjury procured.

Source: SDC 1939, § 13.1237; SL 1976, ch 158, § 29-3; SL 2005, ch 120, § 35.



§ 22-29-7 Repealed.

22-29-7. Repealed by SL 2005, ch 120, § 36, eff. July 1, 2006.



§ 22-29-8 Oath defined--Irregular oath.

22-29-8. Oath defined--Irregular oath. The term, oath, as used in this chapter, includes any affirmation, and every other mode of attesting the truth of that which is stated, which is authorized by law. It is no defense that the oath was administered or taken in an irregular manner.

Source: SDC 1939, § 13.1239; SL 1976, ch 158, § 29-4; SL 2005, ch 120, § 37.



§ 22-29-9 Oath relating to future performance of official duty.

22-29-9. Oath relating to future performance of official duty. So much of an oath of office as relates to future performance of official duty is not sufficient to constitute perjury or subornation.

Source: SDC 1939, § 13.1239.



§ 22-29-9.1 Oath required on certain documents to obtain state benefits--Statement in lieu of oath--Perjury.

22-29-9.1. Oath required on certain documents to obtain state benefits--Statement in lieu of oath--Perjury. Any person who submits any petition, application, information, or other document for the purpose of obtaining benefits or any other privilege from the State of South Dakota shall verify, under oath, that such petition, application, or information is true and correct. However, it is sufficient if the claimant, in lieu of verification under oath, signs a statement printed or written thereon in the form following: "I declare and affirm under the penalties of perjury that this claim (petition, application, information) has been examined by me, and to the best of my knowledge and belief, is in all things true and correct." Any person who signs such statement as provided for in this section, knowing the statement to be false or untrue, in whole or in part, is guilty of perjury.

Source: SL 2002, ch 113, § 3; SL 2005, ch 120, § 39.



§ 22-29-10 Deposition or certificate as complete upon delivery--Intent.

22-29-10. Deposition or certificate as complete upon delivery--Intent. The making of any deposition or certificate is deemed to be complete, within the provisions of this chapter, from the time when it is delivered by the accused to any other person with intent that it be uttered or published as true.

Source: SDC 1939, § 13.1241; SL 2005, ch 120, § 40.



§ 22-29-11 Obtaining money, property, or assistance by fraud from social services or related programs prohibited.

22-29-11. Obtaining money, property, or assistance by fraud from social services or related programs prohibited. No person may knowingly make or execute a false statement, instrument, document, or representation, or to use any other fraudulent device, and thereby obtain money, property, or other assistance to which that person is not entitled, from any program provided for by Title 26, 27A, 27B, or 28, of the South Dakota Codified Laws, or otherwise administered by the South Dakota Department of Social Services.

Source: SL 1977, ch 225, § 1; SL 2005, ch 120, § 41.



§ 22-29-12 Failure to report changed circumstances affecting eligibility for assistance.

22-29-12. Failure to report changed circumstances affecting eligibility for assistance. No person may knowingly fail to report any change in circumstances which would affect that person's eligibility for money, property, or other assistance, and thereby obtain money, property, or other assistance to which that person is not entitled, from any program provided for by Title 26, 27A, 27B, or 28, of the South Dakota Codified Laws, or otherwise administered by the South Dakota Department of Social Services.

Source: SL 1977, ch 225, § 2; SL 2005, ch 120, § 42.



§ 22-29-13 Receipt of assistance on behalf of another as personal receipt.

22-29-13. Receipt of assistance on behalf of another as personal receipt. For the purposes of §§ 22-29-11 to 22-29-17, inclusive, any person who receives money, property, or services, on behalf of any other person, from any program covered by such sections, shall be considered to have received such money for himself or herself.

Source: SL 1977, ch 225, § 6; SL 2005, ch 120, § 43.



§ 22-29-14 Unsuccessful attempt to obtain assistance as misdemeanor.

22-29-14. Unsuccessful attempt to obtain assistance as misdemeanor. Any person who attempts to obtain any money, property, or other assistance, in violation of § 22-29-11 or 22-29-12, but does not thereby obtain any such money, property, or services, is guilty of a Class 1 misdemeanor.

Source: SL 1977, ch 225, § 5; SL 2005, ch 120, § 44.



§ 22-29-15 Obtaining assistance with value of two hundred dollars or less as misdemeanor.

22-29-15. Obtaining assistance with value of two hundred dollars or less as misdemeanor. Any person who violates § 22-29-11 or 22-29-12 and thereby obtains money, property, or other assistance to which such person is not entitled with a value of two hundred dollars or less is guilty of a Class 1 misdemeanor.

Source: SL 1977, ch 225, § 3; SL 2005, ch 120, § 45.



§ 22-29-16 Obtaining assistance with value of more than two hundred dollars as felony.

22-29-16. Obtaining assistance with value of more than two hundred dollars as felony. Any person who violates § 22-29-11 or 22-29-12 and thereby obtains money, property, or other assistance to which such person is not entitled with a value of more than two hundred dollars is guilty of a Class 6 felony.

Source: SL 1977, ch 225, § 4; SL 2005, ch 120, § 46.



§ 22-29-17 Aggregation of amounts from violations with one scheme or course of conduct.

22-29-17. Aggregation of amounts from violations with one scheme or course of conduct. Amounts involved in violations of § 22-29-11 or 22-29-12, or both, committed pursuant to one scheme or course of conduct, may be aggregated in determining the degree of the offense.

Source: SL 1977, ch 225, § 7; SL 2005, ch 120, § 47.



§ 22-29-18 Sufficiency of evidence for conviction.

22-29-18. Sufficiency of evidence for conviction. It is sufficient for a conviction of any offense under this chapter that a finding of guilt is based upon admissible evidence. No minimum number of witnesses is required. In reviewing the sufficiency of the evidence of a conviction under this chapter, the court shall only consider whether there is evidence in the record which, if believed by the trier of fact, is sufficient to sustain a finding of guilty beyond a reasonable doubt.

Source: SL 1984, ch 169; SL 2005, ch 120, § 48.



§ 22-29-19 False statement on application to state agency for loan, grant, or other financial assistance for business or agriculture--Felony.

22-29-19. False statement on application to state agency for loan, grant, or other financial assistance for business or agriculture--Felony. Any person who knowingly makes any material false statement or report, or willfully overvalues any land, property or other security, for the purpose of influencing an action of the Board of Economic Development, the Economic Development Finance Authority, any other loan or grant administered by the Governor's Office of Economic Development, the Value Added Finance Authority, the Department of Agriculture, the Department of Environment and Natural Resources, or any other agency, instrumentality, board, commission, or authority of or created by the State of South Dakota, upon any application for a loan, grant, or other financial assistance for a business or agricultural purpose, or the renewal, extension, or modification thereof, is guilty of a Class 6 felony.

Source: SL 2012, ch 130, § 1.






Chapter 30 - Robbery

§ 22-30-1 Robbery defined.

22-30-1. Robbery defined. Robbery is the intentional taking of personal property, regardless of value, in the possession of another from the other's person or immediate presence, and against the other's will, accomplished by means of force or fear of force, unless the property is taken pursuant to law or process of law.

Source: SDC 1939, § 13.2601; SL 1976, ch 158, § 30-1, 1978, ch 158, § 11; SL 2005, ch 120, § 24.



§ 22-30-2 Requisite force or fear--Force or fear to escape--Degree of force immaterial.

22-30-2. Requisite force or fear--Force or fear to escape--Degree of force immaterial. To constitute robbery, force or fear of force must be employed either to obtain or retain possession of the property or to prevent or overcome resistance to the taking. If employed merely as a means of escape, it does not constitute robbery. The degree of force employed to constitute robbery is immaterial.

Source: SDC 1939, § 13.2602; SL 2005, ch 120, § 25.



§ 22-30-3 Fear of force necessary to robbery.

22-30-3. Fear of force necessary to robbery. The fear of force which constitutes an element of the offense of robbery may be either:

(1) The fear of an injury, immediate or future, to the person or property of the person robbed, or of any relative or family member of the person robbed; or

(2) The fear of an immediate injury to the person or property of anyone in the company of the person robbed at the time of the robbery.
Source: SDC 1939, § 13.2602; SL 1976, ch 158, § 30-2; SL 2005, ch 120, § 26.



§ 22-30-4 Taking without knowledge of victim not robbery.

22-30-4. Taking without knowledge of victim not robbery. The taking of property from the person of another or in the immediate presence of the person is not robbery if it clearly appears that the taking was fully completed without the person's knowledge.

Source: SDC 1939, § 13.2601; SL 1976, ch 158, § 30-3; SL 2005, ch 120, § 27.



§ 22-30-5 Repealed.

22-30-5. Repealed by SL 1976, ch 158, § 30-5



§ 22-30-6 Degrees of robbery.

22-30-6. Degrees of robbery. Robbery, if accomplished by the use of a dangerous weapon, or by the use of a physical object simulating a dangerous weapon, is robbery in the first degree. Robbery, if accomplished in any other manner, is robbery in the second degree.

Source: SDC 1939, § 13.2603; SL 2005, ch 120, § 28; SL 2007, ch 146, § 1.



§ 22-30-7 Felony classes of robbery.

22-30-7. Felony classes of robbery. Robbery in the first degree is a Class 2 felony. Robbery in the second degree is a Class 4 felony.

Source: SDC 1939, § 13.2603; SL 1976, ch 158, § 30-4.



§ 22-30-8 to 22-30-10. Repealed.

22-30-8 to 22-30-10. Repealed by SL 1976, ch 158, § 30-5



§ 22-30-11 Repealed.

22-30-11. Repealed by SL 2005, ch 120, § 29, eff. July 1, 2006.






Chapter 30A - Theft

§ 22-30A-1 Theft--Violation.

22-30A-1. Theft--Violation. Any person who takes, or exercises unauthorized control over, property of another, with intent to deprive that person of the property, is guilty of theft.

Source: SDC 1939, § 13.3801; SDCL, § 22-37-1; SL 1976, ch 158, § 30A-7; SL 2005, ch 120, § 49.



§ 22-30A-2 Transfer of another's property as theft.

22-30A-2. Transfer of another's property as theft. Any person who transfers property of another, or any interest in the property of another, with intent to benefit the transferor or another who is not entitled thereto, is guilty of theft.

Source: SL 1976, ch 158, § 30A-8; SL 2005, ch 120, § 50.



§ 22-30A-2.1 Repealed.

22-30A-2.1. Repealed by SL 2005, ch 120, § 51, eff. July 1, 2006.



§ 22-30A-3 Theft by deception.

22-30A-3. Theft by deception. Any person who obtains property of another by deception is guilty of theft. A person deceives if, with intent to defraud, that person:

(1) Creates or reinforces a false impression, including false impressions as to law, value, intention, or other state of mind. However, as to a person's intention to perform a promise, deception may not be inferred from the fact alone that that person did not subsequently perform the promise;

(2) Prevents another from acquiring information which would affect the other person's judgment of a transaction;

(3) Fails to correct a false impression which the deceiver previously created or reinforced, or which the deceiver knows to be influencing another to whom the deceiver stands in a fiduciary or confidential relationship; or

(4) Fails to disclose a known lien, adverse claim, or other legal impediment to the enjoyment of property which the deceiver transfers or encumbers in consideration for property the deceiver obtains, whether such impediment is or is not valid, or is or is not a matter of official record.

The term, deceive, does not, however, include falsity as to matters having no pecuniary significance or puffing by statements unlikely to deceive reasonable persons.

Source: SL 1976, ch 158, § 30A-9; SL 2005, ch 120, § 52.



§ 22-30A-3.1 to 22-30A-3.3. Transferred.

22-30A-3.1 to 22-30A-3.3. Transferred to §§ 22-40-8 to 22-40-10 by SL 2005, ch 120, §§ 80 and 83, eff. July 1, 2006.



§ 22-30A-4 Theft by threat.

22-30A-4. Theft by threat. A person is guilty of theft if the person obtains property of another by threatening to:

(1) Inflict bodily injury on anyone or commit any criminal offense;

(2) Accuse anyone of a criminal offense;

(3) Expose any secret tending to subject any person to hatred, contempt, or ridicule, or to impair any person's credit or business repute;

(4) Take or withhold action as an official, or cause an official to take or withhold action;

(5) Bring about or continue a strike, boycott, or other collective unofficial action, if the property is not demanded or received for the benefit of the group in whose interest the actor purports to act;

(6) Testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or

(7) Inflict any other harm which would not benefit the person making the threat.
Source: SDC 1939, §§ 13.3901, 13.3902, 13.3907; SDCL, §§ 22-31-1, 22-31-2, 22-31-5; SL 1976, ch 158, § 30A-10; SL 2005, ch 120, § 53.



§ 22-30A-5 Repealed.

22-30A-5. Repealed by SL 1977, ch 189, § 126



§ 22-30A-6 Theft of lost or mislaid property.

22-30A-6. Theft of lost or mislaid property. Any person who comes into control of property of another that the person knows to have been lost, estrayed, mislaid, or delivered under a mistake as to the nature or amount of the property or the identity of the recipient, is guilty of theft if, with intent to deprive the owner thereof, the person fails to take reasonable measures to restore the property to a person entitled to have the property.

Source: SDC 1939, § 13.3807; SDCL, § 22-37-11; SL 1976, ch 158, § 30A-11; SL 2005, ch 120, § 54.



§ 22-30A-7 Receiving stolen property.

22-30A-7. Receiving stolen property. Any person who receives, retains, or disposes of property of another knowing that the property has been stolen, or believing that the property has probably been stolen, unless the property is received, retained, or disposed of with the intent to restore the property to the owner, is guilty of theft.

Source: SDC 1939, § 13.3813; SL 1961, ch 41; SL 1965, ch 33; SL 1966, ch 34; SDCL, § 22-37-18; SL 1976, ch 158, § 30A-12; SL 2005, ch 120, § 55.



§ 22-30A-8 Obtaining property or services without paying.

22-30A-8. Obtaining property or services without paying. Any person is guilty of theft if that person intentionally obtains property or service which that person knows is available only for compensation, by deception, threat, or other means to avoid payment for the service or property.

Source: SDC 1939, § 13.4206; SDCL, § 22-41-15; SL 1972, ch 143; SL 1976, ch 158, § 30A-13; SL 1977, ch 189, § 60; SL 2005, ch 120, § 56.



§ 22-30A-8.1 Obtaining property or services with false debit or credit card.

22-30A-8.1. Obtaining property or services with false debit or credit card. Any person who, by use of a debit card or credit card issued to another person, without the consent of the person to whom issued, or by use of a debit card or credit card which has been revoked or canceled or has expired, or by use of a falsified, mutilated, altered, or counterfeit debit card or credit card obtains property or services, is guilty of theft.

Source: SL 1977, ch 189, § 59; SL 2005, ch 120, § 57; SL 2014, ch 191, § 5.



§ 22-30A-8.2 to 22-30A-8.5. Transferred.

22-30A-8.2 to 22-30A-8.5. Transferred to §§ 22-40-11 to 22-40-14 by SL 2005, ch 120, § 85, eff. July 1, 2006.



§ 22-30A-9 Diverting services of another.

22-30A-9. Diverting services of another. Any person who, having control over the disposition of services of others, to which that person is not entitled, diverts such services to his or her own benefit or to the benefit of another not entitled thereto, is guilty of theft.

Source: SL 1976, ch 158, § 30A-14; SL 2005, ch 120, § 58.



§ 22-30A-10 Embezzlement of property received in trust.

22-30A-10. Embezzlement of property received in trust. Any person, who has been entrusted with the property of another and who, with intent to defraud, appropriates such property to a use or purpose not in the due and lawful execution of his or her trust, is guilty of theft. A distinct act of taking is not necessary to constitute theft pursuant to this section.

Source: SDC 1939, §§ 13.1236, 13.1305, 13.4001, 13.4003 to 13.4007; SDCL, §§ 3-16-4, 3-16-5, 22-38-1 to 22-38-7; SL 1976, ch 158, § 30A-15; SL 1977, ch 189, § 61; SL 2005, ch 120, § 59.



§ 22-30A-10.1 Return of stolen property considered in mitigation of punishment--Return not a defense.

22-30A-10.1. Return of stolen property considered in mitigation of punishment--Return not a defense. If any person, who has been accused of theft, restores or returns the property allegedly stolen before an indictment or information is laid before a magistrate, such fact may be considered in mitigation of punishment. The restoration or return of the property is not a defense nor may it be considered by the finder of fact.

Source: SL 1977, ch 189, § 58; SL 1986, ch 183, § 1; SL 2005, ch 120, § 60.



§ 22-30A-11 Disqualification from public office.

22-30A-11. Disqualification from public office. Any person convicted of theft under § 22-30A-10 for unlawfully obtaining property of this state, of any of its political subdivisions, or of any agency or fund in which the state or its people are interested shall, in addition to the punishment prescribed by § 22-30A-17 and chapter 22-6 and that may also be prescribed under § 3-23-5 or 3-23-9, be disqualified from holding any public office, elective or appointive, under the laws of this state.

Source: SDC 1939, § 48.0207; SDCL § 3-16-6; SL 1976, ch 158, § 30A-15; SL 2005, ch 120, § 61; SL 2017, ch 31, § 17.



§ 22-30A-12 Unauthorized operation of vehicle or vessel as misdemeanor.

22-30A-12. Unauthorized operation of vehicle or vessel as misdemeanor. Any person who, without the intent to deprive the owner thereof, operates another's motor vehicle or vessel without the consent of the owner, is guilty of a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 30A-17; SL 2005, ch 120, § 62.



§ 22-30A-13 Theft by conversion of rented personalty after notice of termination.

22-30A-13. Theft by conversion of rented personalty after notice of termination. Any person who intentionally converts to his or her own use any leased or rented personal property, after receiving proper notice demanding the return of the property following expiration of the lease or rental agreement, is guilty of theft. For the purposes of this section, the term, proper notice, means a written demand for the return of the property addressed and mailed by certified or registered mail to the lessee or renter or personal service of such written demand in the manner provided for service of a summons.

Source: SL 1976, ch 158, §§ 30A-19, 30A-20; SL 1981, ch 178; SL 2005, ch 120, § 63.



§ 22-30A-14 Affirmative defense to conversion of leased or rented personalty.

22-30A-14. Affirmative defense to conversion of leased or rented personalty. The following factors, taken as a whole, constitute an affirmative defense to a prosecution commenced under § 22-30A-13:

(1) That the lessee accurately stated his or her name and address at the time of rental;

(2) That the lessee's failure to return the item at the expiration date of the rental contract was lawful;

(3) That the lessee failed to receive the lessor's notice personally; and

(4) That the lessee returned the personal property to the owner or lessor within forty-eight hours of receiving notice of the commencement of prosecution, together with any charges for the overdue period and the value of damages to the personal property, if any.
Source: SL 1976, ch 158, § 30A-21; SL 2005, ch 120, § 64.



§ 22-30A-15 Theft as single offense incorporating previous separate offenses--Terms used in alleging theft.

22-30A-15. Theft as single offense incorporating previous separate offenses--Terms used in alleging theft. Conduct constituting theft pursuant to this chapter constitutes a single offense including any separate offenses committed or charged before the effective date of this chapter and known as larceny, embezzlement, extortion, fraudulent conversion, false pretense, and receiving stolen property. An accusation of theft may be supported by evidence that the theft was committed in any manner that would be theft under this chapter, notwithstanding the specification of a different manner in the indictment or information, subject only to the power of a court to ensure a fair trial by granting a continuance or other appropriate relief if the conduct of the defense would be prejudiced by lack of fair notice or by surprise.

Source: SL 1976, ch 158, § 30A-2; SL 2005, ch 120, § 65.



§ 22-30A-16 Ignorance and honest claim of right as affirmative defenses to theft.

22-30A-16. Ignorance and honest claim of right as affirmative defenses to theft. It is an affirmative defense to a prosecution for theft that the defendant:

(1) Was unaware that the property taken was that of another; or

(2) Acted under an honest and reasonable claim of right to the property involved or that the defendant had a right to acquire or dispose of the property as he or she did.
Source: SDC 1939, § 13.4009; SDCL, § 22-38-10; SL 1976, ch 158, § 30A-5; SL 1977, ch 189, § 62; SL 2005, ch 120, § 66.



§ 22-30A-17 Grand theft--Felony.

22-30A-17. Grand theft--Felony. Grand theft is a Class 6 felony, if the property stolen:

(1) Exceeds one thousand dollars in value but is less than or equal to two thousand five hundred dollars;

(2) Is a firearm with a value of less than or equal to two thousand five hundred dollars;

(3) Is taken from the person of another with a value of less than or equal to two thousand five hundred dollars; or

(4) The property stolen is cattle, horses, mules, sheep, goats, buffalo, or captive nondomestic elk with a value of less than or equal to two thousand five hundred dollars.

Grand theft is a Class 5 felony if the value of the property is more than two thousand five hundred dollars but less than or equal to five thousand dollars.

Grand theft is a Class 4 felony if the value of the property is more than five thousand dollars but less than or equal to one hundred thousand dollars.

Grand theft is a Class 3 felony if the value of the property is more than one hundred thousand dollars but less than or equal to five hundred thousand dollars.

Source: SDC 1939, §§ 13.3802 to 13.3803, 13.4008; SL 1959, ch 39; SL 1961, ch 40; SDCL §§ 22-37-2, 22-37-3, 22-37-6, 22-38-12; SL 1976, ch 158, § 30A-3; SL 1977, ch 189, §§ 63, 64; SL 1978, ch 158, § 72; SL 1982, ch 178; SL 1990, ch 165, § 2; SL 1997, ch 139, § 1; SL 2001, ch 114, § 1; SL 2005, ch 120, § 67; SL 2013, ch 101, § 60; SL 2013, ch 110, § 1.



§ 22-30A-17.1 Aggravated grand theft--Felony.

22-30A-17.1. Aggravated grand theft--Felony. Theft is aggravated grand theft, if the value of the property stolen exceeds five hundred thousand dollars. Aggravated grand theft is a Class 2 felony.

Source: SL 2005, ch 120, § 68; SL 2013, ch 101, § 61.



§ 22-30A-17.2 Petty theft in the first degree--Misdemeanor.

22-30A-17.2. Petty theft in the first degree--Misdemeanor. Theft is petty theft in the first degree, if the value of the property stolen exceeds four hundred dollars but does not exceed one thousand dollars. Petty theft in the first degree is a Class 1 misdemeanor.

Source: SL 2005, ch 120, § 69.



§ 22-30A-17.3 Petty theft in the second degree--Misdemeanor.

22-30A-17.3. Petty theft in the second degree--Misdemeanor. Theft is petty theft in the second degree, if the value of the property stolen is four hundred dollars or less. Petty theft in the second degree is a Class 2 misdemeanor.

Source: SL 2005, ch 120, § 70.



§ 22-30A-18 Aggregation of related thefts to determine degree of offense.

22-30A-18. Aggregation of related thefts to determine degree of offense. Amounts involved in thefts, whether from the same person or several persons, committed pursuant to one scheme or course of conduct, may be aggregated in determining the degree of the offense.

Source: SL 1976, ch 158, § 30A-4; SL 2005, ch 120, § 71.



§ 22-30A-19 Repealed.

22-30A-19. Repealed by SL 1989, ch 199, § 5



§ 22-30A-19.1 Liability of shoplifter to owner or seller--Penalty.

22-30A-19.1. Liability of shoplifter to owner or seller--Penalty. Any adult, or any emancipated minor as defined in § 25-5-24, or any parent or guardian of any unemancipated minor, who takes possession of any goods, wares, or merchandise displayed or offered for sale by a store or other mercantile establishment without the consent of the owner or seller, and with the intention of converting the goods to the person's own use without having paid the purchase price, is liable to the owner or seller for the retail value of the merchandise, regardless of whether or not the merchandise has been recovered in undamaged condition by the owner or seller. In addition, the owner or seller is entitled to a penalty of four times the retail value of the merchandise, or one hundred dollars, whichever is greater.

Source: SL 1989, ch 199, § 1; SL 1993, ch 213, § 108; SL 1994, ch 179, § 1; SL 1997, ch 138, § 1; SL 2005, ch 120, § 72.



§ 22-30A-19.2 Detention of suspected shoplifter--Reasonableness--Grounds.

22-30A-19.2. Detention of suspected shoplifter--Reasonableness--Grounds. Any owner or seller of merchandise, who has reasonable grounds to believe that a person has committed retail theft pursuant to § 22-30A-19.1, may detain such person, on or off the premises of a retail mercantile establishment, in a reasonable manner and for a reasonable length of time:

(1) To request identification;

(2) To verify such identification;

(3) To make reasonable inquiry as to whether such person has in his or her possession unpurchased merchandise and, to make reasonable investigation of the ownership of such merchandise;

(4) To inform a law enforcement officer of the detention of the person and surrender that person to the custody of a law enforcement officer; and

(5) In the case of a minor, to inform a law enforcement officer, a parent, guardian, or other private person interested in the welfare of the detained minor and to surrender custody of the minor to such person.

An owner or seller of merchandise may make a detention as permitted in this section off the premises of a retail mercantile establishment only if such detention is pursuant to the immediate pursuit of such person.

Source: SL 1989, ch 199, § 2; SL 2005, ch 120, § 73.



§ 22-30A-19.3 Demand for payment by victim of retail theft.

22-30A-19.3. Demand for payment by victim of retail theft. Any owner or seller of merchandise who is the victim of retail theft pursuant to § 22-30A-19.1 may make a written demand for the amount for which any person is liable pursuant to § 22-30A-19.1. Except for a sole proprietorship, a member of management, other than the initial detaining person, shall evaluate the validity of the accusation that an act of retail theft was committed and shall approve the accusation before a written demand for payment is issued. The demand for payment shall be mailed by certified mail to the person from whom payment is demanded or served personally on the person from whom payment is demanded. Personal service shall be accomplished in the same manner as the service of a summons.

Source: SL 1989, ch 199, § 3; SL 1997, ch 138, § 3; SL 2005, ch 120, § 74.



§ 22-30A-19.4 Failure to pay liability for theft--Penalty doubled.

22-30A-19.4. Failure to pay liability for theft--Penalty doubled. If the person to whom a written demand is made pursuant to § 22-30A-19.3 complies by making full payment of the amount required by the written demand within thirty days after its receipt, that person incurs no further civil liability to the owner or seller of the merchandise. However, if the person to whom a written demand is made fails to make full payment pursuant to that written demand, then the penalty allowed in § 22-30A-19.1 may be doubled.

Source: SL 1989, ch 199, § 4; SL 1997, ch 138, § 2; SL 2005, ch 120, § 75.



§ 22-30A-20 Unauthorized possession of federal Department of Agriculture commodities transferred to state.

22-30A-20. Unauthorized possession of federal Department of Agriculture commodities transferred to state. Any person who receives, retains, or disposes of United States Department of Agriculture commodities which have been transferred to the State of South Dakota, who is not entitled to possess those commodities, either as an eligible recipient of commodities pursuant to 7 CFR 250.3 as effective on January 1, 1981, or as a purchaser of commodities which have been released for sale due to condition or damage and have been plainly marked as available for sale to the public, is guilty of theft.

Source: SL 1981, ch 179, § 1; SL 2005, ch 120, § 76.



§ 22-30A-21 Law enforcement officer retaining seized property as theft.

22-30A-21. Law enforcement officer retaining seized property as theft. No state, county, or municipal law enforcement officer may retain or dispose of property that has been seized or confiscated unless the law enforcement officer retains or disposes of such property pursuant to law or a court order. A violation of this section constitutes theft pursuant to § 22-30A-1.

Source: SL 1983, ch 177; SL 2005, ch 120, § 77.



§ 22-30A-22 , 22-30A-23. Repealed.

22-30A-22, 22-30A-23. Repealed by SL 2005, ch 120, §§ 78, 79, eff. July 1, 2006.



§ 22-30A-24 Theft by insufficient funds check--Degrees according to amount--Aggregation of checks.

22-30A-24. Theft by insufficient funds check--Degrees according to amount--Aggregation of checks. Any person who, for himself or herself or as agent or representative of another, for a present consideration, with intent to defraud, passes a check drawn on a financial institution knowing at the time of such passing that there are not sufficient funds in the account on which the check was drawn in the financial institution for the payment of such check and all other checks upon such funds then outstanding, in full upon its presentation, although no express representation is made with reference thereto, is guilty of theft by insufficient funds check. Theft by insufficient funds check is punishable as theft pursuant to chapter 22-30A. In determining the degree of theft, the value of the property stolen or attempted to be stolen is the same as the face amount of the insufficient funds check. Any series of insufficient funds checks within any thirty-day period may be aggregated in amount to determine the degree of theft of such course of conduct.

Source: SDC 1939, § 13.4204; SL 1959, ch 40; SL 1967, ch 27; SL 1973, ch 153, §§ 1, 6; SDCL Supp, § 22-41-1.1; SL 1976, ch 158, § 41-1; SL 1977, ch 189, § 74; SL 1978, ch 158, § 15; SL 1990, ch 165, § 1; SDCL, § 22-41-1; SL 2005, ch 120, §§ 132, 139.



§ 22-30A-25 Theft by no account check--Degrees according to amount--Aggregation of checks.

22-30A-25. Theft by no account check--Degrees according to amount--Aggregation of checks. Any person who, for himself or herself or as an agent or representative of another, for present consideration, with intent to defraud, passes a check drawn on a financial institution knowing at the time of such passing that neither the check passer or the check passer's principal has an account with such financial institution, is guilty of theft by no account check. Theft by no account check is punishable as theft pursuant to chapter 22-30A. In determining the degree of theft, the value of the property stolen or attempted to be stolen is the same as the face amount of the no account check. Any series of no account checks within any thirty-day period may be aggregated in amount to determine the degree of theft of such course of conduct.

It is a defense to prosecution pursuant to this section that the check passer's or the check passer's principal's account was closed without the check passer's knowledge. Evidence that the financial institution mailed a notice by certified or registered mail to the person in whose name the account was listed at the last address contained in the financial institution's records is prima facie proof that the check passer had knowledge that such account was closed.

Source: SL 1973, ch 153, § 4; SL 1976, ch 158, § 41-2; SL 1977, ch 189, § 75; SDCL, § 22-41-1.2; SL 2005, ch 120, §§ 133, 139.



§ 22-30A-26 Return of property or payment of check and the costs and expenses prohibits criminal prosecution.

22-30A-26. Return of property or payment of check and the costs and expenses prohibits criminal prosecution. If any person, who has been accused of a violation of § 22-30A-24 or 22-30A-25, restores or returns the property allegedly obtained as consideration or makes payment of the check and the costs and expenses provided for in § 57A-3-421 to the holder within thirty days of the mailing or delivery of the notice of dishonor, no criminal prosecution may occur in regard to the check.

Source: SL 1986, ch 183, § 2; SDCL, § 22-41-1.3; SL 2005, ch 120, §§ 134, 139.



§ 22-30A-27 Passing insufficient funds check as prima facie evidence of knowledge of insufficiency.

22-30A-27. Passing insufficient funds check as prima facie evidence of knowledge of insufficiency. The passing of a check, described in § 22-30A-24, is prima facie evidence that the person who passed the check had knowledge of insufficient funds in the account on which the check was drawn in the financial institution.

Source: SDC 1939, § 13.4204; SL 1959, ch 40; SL 1967, ch 27; SL 1973, ch 153, § 2; repealed SL 1976, ch 158, § 41-11; re-enacted SL 1977, ch 189, § 76; SDCL, § 22-41-2; SL 2005, ch 120, §§ 135, 139.



§ 22-30A-28 Goods, services, taxes, and other obligations as present consideration.

22-30A-28. Goods, services, taxes, and other obligations as present consideration. Present consideration includes goods which are delivered or constructively delivered, and services which are completed, seven days, exclusive of the date of such delivery or completion and exclusive of legal holidays and Sundays, before or after payment therefor. Present consideration also includes payment made for goods and services, if the goods and services are obtained under an understanding that the goods and services would be paid for at a specific time by written agreement or under an established method of payment of accounts. In addition, payment of taxes and any other obligation due the State of South Dakota or any of its political subdivisions and payment of alimony or child support constitutes present consideration for the purposes of this chapter.

Source: SL 1973, ch 153, § 3; SL 1976, ch 158, § 41-3; SL 1977, ch 189, § 77; SL 1980, ch 177; SL 1986, ch 184; SL 1993, ch 180; SDCL, § 22-41-2.1; SL 2005, ch 120, §§ 136, 139.



§ 22-30A-29 Postdated check not in violation.

22-30A-29. Postdated check not in violation. The making of a postdated or hold check, knowingly received as such, or a check issued under an agreement with the payee that the check would not be presented for payment for a specified time, does not constitute a violation of § 22-30A-24.

Source: SL 1973, ch 153, § 7; SL 1987, ch 169; SDCL, § 22-41-2.2; SL 2005, ch 120, §§ 137, 139.



§ 22-30A-30 Prosecution for passing check against insufficient funds--Establishment of probable cause-Testimony of official not necessary.

22-30A-30. Prosecution for passing check against insufficient funds--Establishment of probable cause-Testimony of official not necessary. For purposes of establishing probable cause that a criminal offense has been committed in violation of § 22-30A-24 or 22-30A-25, probable cause is established if the prosecution has presented as evidence at the preliminary hearing, or before the grand jury, a check bearing reasonable indicia that the check has been presented for payment and that the check has not been paid or honored by the financial institution because of insufficient funds in the account upon which the check was drawn or that the account did not exist. Upon the offer and acceptance of the check as evidence at the preliminary hearing, or before the grand jury, it is not necessary for an official or employee of the financial institution to testify at the preliminary hearing, or before the grand jury, concerning the financial institution's records with respect to the account upon which the check has been drawn.

Source: SL 1987, ch 170; SL 1991, ch 194; SL 1992, ch 26, § 4; SDCL, § 22-41-2.3; SL 2005, ch 120, §§ 138, 139.



§ 22-30A-31 Passing check as prima facie evidence.

22-30A-31. Passing check as prima facie evidence. The passing of a check, described in § 22-30A-24, that bears the name and address of an account holder and bears a signature, purporting to be that of the account holder, is prima facie evidence that an account holder executed the check.

Source: SL 1998, ch 138, § 1; SDCL, § 22-41-2.4; SL 2005, ch 120, § 139.



§ 22-30A-32 Notice of dishonor required before prosecution for theft by insufficient funds--Check or theft by no account check--Presumption of service--Waiting period.

22-30A-32. Notice of dishonor required before prosecution for theft by insufficient funds--Check or theft by no account check--Presumption of service--Waiting period. The holder of an insufficient funds check or no account check shall, before presenting the check to the state's attorney for prosecution, serve a notice of dishonor upon the writer of the check, by registered or certified mail, return receipt requested, or by first class mail, supported by an affidavit of mailing sworn and retained by the sender, in the United States mail and addressed to the recipient's most recent address known to the sender. If the notice is mailed, and not returned as undeliverable by the United States Postal Service, notice is conclusively presumed to have been given on the date of mailing. The holder of the dishonored check, whether it be a no account check or insufficient funds check, shall, upon return of the receipt, hold the check for a period of at least thirty days if notice is given by first class mail, and upon the expiration of that period shall present the check with the attached bank return, return receipt or affidavit of mailing, and copy of the dishonor notice to the state's attorney for prosecution.

Source: SL 1973, ch 153, § 8; SL 1976, ch 158, § 41-4; SL 2003, ch 128, § 1; SDCL, § 22-41-3.1; SL 2005, ch 120, §§ 139, 140.



§ 22-30A-33 Additional civil penalty for failure to pay amount of check and fees and costs--Prosecution.

22-30A-33. Additional civil penalty for failure to pay amount of check and fees and costs--Prosecution. If the drawer of a check does not pay the fees and costs provided for in § 57A-3-421 and the amount of the check to the holder of the check within thirty days of the mailing of the notice of dishonor, the drawer shall owe to the holder of the check an additional civil penalty equal to twice the amount of the check. The state's attorney may then prosecute the dishonor. No state's attorney may collect a civil penalty for prosecuting the dishonor. No state's attorney may assign a check for civil collection for violation of § 22-30A-24 or 22-30A-25.

Source: SL 2005, ch 120, § 442; SL 2006, ch 128, § 1.



§ 22-30A-34 Contents of notice of dishonor.

22-30A-34. Contents of notice of dishonor. The notice of dishonor required by § 22-30A-32 shall be in substantially the following form:
Date ________________________________________________________________
Name of issuer ________________________________________________________
Bank on which drawn ___________________________________________________
Date of check _________________________________________________________
Amount of check _______________________________________________________
Holder of the check _____________________________________________________

You are hereby notified that your check described above has been dishonored and is now being held by the above holder for a period of thirty days from the date of the mailing of this notice. Civil liability incurred by a check issuer pursuant to SDCL 57A-3-420 is not a defense to a violation of this chapter. If you do not pay the amount of the check and the costs and expenses provided for by SDCL 57A-3-421 within thirty days of the mailing of this notice of dishonor to you, your check will be delivered to the state's attorney for criminal prosecution for theft, and you will be liable to the holder of the check for an additional civil penalty of an amount equal to twice the amount of the check in addition to the amount of the check and the costs and expenses provided for by SDCL 57A-3-421.

Source: SL 1973, ch 153, § 8; SL 1983, ch 368, § 2; SDCL, § 22-41-3.2; SL 2005, ch 120, §§ 139, 444.



§ 22-30A-35 Proof of notice not required--Payment of check, costs, and expenses bar to prosecution.

22-30A-35. Proof of notice not required--Payment of check, costs, and expenses bar to prosecution. The service of a notice of dishonor in accordance with §§ 22-30A-32 and 22-30A-34 is not an element of the crime of theft by insufficient funds check or theft by no account check, nor is it an element of proof thereof or a defense to any prosecution therefor.

If the notice required by §§ 22-30A-32 and 22-30A-34 is returned undelivered, or if it appears to the state's attorney that there is reasonable cause to believe that the writer of the check intends to remove himself or herself from the jurisdiction of the court, the state's attorney may elect to prosecute without such notice. However, if the insufficient funds check or no account check is paid by the drawer to the holder, along with the costs and expenses provided for in § 57A-3-421, within the thirty days after the notice is mailed or delivered to the drawer, the check may not be prosecuted.

Source: SL 1973, ch 153, § 8; SL 1975, ch 170; SL 1976, ch 158, § 41-5; SL 1977, ch 189, § 78; SDCL, § 22-41-3.3; SL 2005, ch 120, §§ 139, 141; SL 2006, ch 117, § 3.



§ 22-30A-36 Limitation of theft by insufficient funds check and theft by no account check prosecutions.

22-30A-36. Limitation of theft by insufficient funds check and theft by no account check prosecutions. Any criminal prosecution under § 22-30A-24 or 22-30A-25 shall be commenced within six months after the holder of a check receives notice of its dishonor. Failure to prosecute a complaint within six months constitutes a bar to any criminal action under those sections.

Source: SL 1973, ch 153, § 5; SL 1976, ch 158, § 41-6; SL 1977, ch 189, § 79; SDCL, § 22-41-3.4; SL 2005, ch 120, §§ 139, 142.



§ 22-30A-37 Circumstances under which maker, drawer, or issuer not criminally or civilly liable for damages and costs.

22-30A-37. Circumstances under which maker, drawer, or issuer not criminally or civilly liable for damages and costs. The maker, drawer, or issuer is not criminally liable or civilly liable for damages and costs specified in this chapter if:

(1) The account contained sufficient funds or credit to cover the check, draft, or order at the time the check, draft, or order was issued, plus all other checks, drafts, and orders on the account then outstanding and unpaid; or

(2) The check, draft, or order was not paid because a paycheck, deposited in the account in an amount sufficient to cover the check, draft, or order, was not paid upon presentation; or

(3) Funds sufficient to cover the check, draft, or order were garnished, attached, or setoff, and the maker, drawer, or issuer had no notice of such garnishment, attachment, or setoff at the time the check, draft, or order was issued; or

(4) The maker of the check, draft, or order was not competent or of full age to enter into a legal contractual obligation at the time the check, draft, or order was issued; or

(5) The making of the check, draft, or order was induced by fraud or duress; or

(6) The transaction which gave rise to the obligation for which the check, draft, or order was given lacked consideration or was illegal.
Source: SL 2005, ch 120, § 445.



§ 22-30A-38 Combination of instruments--Court.

22-30A-38. Combination of instruments--Court. If the same person is the maker, drawer, or issuer of two or more checks, drafts, or orders, such instruments may be combined. An action for their recovery pursuant to this chapter may be brought in any county in which one of the dishonored checks, drafts, or orders were issued or in the county in which the check writer resides. A cause of action under this chapter may be brought in small claims court, if the amount of the demand does not exceed the jurisdiction of that court, or in any other appropriate court.

Source: SL 2005, ch 120, § 446.



§ 22-30A-39 Alteration or removal of serial number--Possession of property with altered serial number--Felony.

22-30A-39. Alteration or removal of serial number--Possession of property with altered serial number--Felony. Any person who, without consent of the owner, intentionally alters, obliterates, or removes a serial number or other identifying mark on personal property, or possesses any personal property knowing that the property has a serial number or identifying mark which has been intentionally obliterated, altered, or removed, which number or marking may be used to determine ownership of the property, is guilty of a Class 6 felony.

Source: SL 1977, ch 189, § 23; SDCL, § 22-11-27; SL 2005, ch 120, §§ 223, 224.



§ 22-30A-40 Liability for cost of motor fuel received--Service charge.

22-30A-40. Liability for cost of motor fuel received--Service charge. The owner of a motor vehicle who has not paid for the motor fuel received is liable to the motor fuel retailer for the cost of the motor fuel. If notice of a service charge is conspicuously displayed on the premises when the motor fuel was received, the motor fuel retailer may impose a service charge not to exceed thirty dollars for any collection cost.

Source: SL 2005, ch 121, § 1.



§ 22-30A-41 Request for vehicle owner information--Format and content--Response by law enforcement.

22-30A-41. Request for vehicle owner information--Format and content--Response by law enforcement. If a motor fuel retailer provides, in writing, the license plate number of any motor vehicle owner who failed to pay for the motor fuel received to any law enforcement officer, the law enforcement officer shall provide the motor vehicle owner's name and addresses, recorded pursuant to § 32-5-3, to the retailer. The written request for the vehicle owner information may only be submitted by the registered owner or corporate officer of the motor fuel business. The owner or corporate officer shall enclose a self-addressed and stamped envelope with the written request. The format for the request shall be prescribed by the Department of Public Safety and include the following information:

(1) The name and signature of the employee witnessing the theft;

(2) The name and signature of the owner or corporate officer;

(3) The address and telephone number of the owner or corporate officer;

(4) License plate number of the motor vehicle; and

(5) Reference to the applicable provisions of §§ 22-30A-40 to 22-30A-44, inclusive.

The law enforcement officer shall respond, in writing, to the owner or corporate officer of the motor fuel business.

Source: SL 2005, ch 121, § 2.



§ 22-30A-42 Demand for payment from motor vehicle owner for motor fuel received--Content of notice.

22-30A-42. Demand for payment from motor vehicle owner for motor fuel received--Content of notice. A motor fuel retailer may, within thirty days of the occurrence, demand payment from the motor vehicle owner for the motor fuel received by sending a notice by certified mail, return receipt requested. The notice shall be prescribed by the Department of Public Safety and include the following information:

(1) The name, address, and license plate number of the motor vehicle owner;

(2) Date the act occurred;

(3) Type of motor fuel;

(4) The unpaid dollar amount;

(5) The service charge;

(6) A citation of §§ 22-30A-40 and 22-30A-43; and

(7) The employee's and employer's signature.
Source: SL 2005, ch 121, § 3.



§ 22-30A-43 Payment or dispute of claim--Court action--Service charge and expenses .

22-30A-43. Payment or dispute of claim--Court action--Service charge and expenses. The motor vehicle owner shall pay the motor fuel retailer the full amount due within thirty-three days after receiving notice demanding payment pursuant to § 22-30A-42. The motor vehicle owner may dispute the motor fuel retailer's claim by sending a notice by certified mail, return receipt requested, to the motor fuel retailer within the thirty-three day period. If the motor vehicle owner disputes or fails to pay the retailer's claim, the retailer may take the claim to court. The court may award the retailer the unpaid dollar amount for the motor fuel, the service charge, and reasonable court expenses. If the motor vehicle owner does not dispute the claim and fails to pay the claim within the thirty-three day period, the court may award the retailer the unpaid dollar amount for the motor fuel, the service charge, and reasonable court expenses.

Source: SL 2005, ch 121, § 4.



§ 22-30A-44 Criminal action prohibited if retailer receives payment or court award.

22-30A-44. Criminal action prohibited if retailer receives payment or court award. If a motor fuel retailer receives payment or a court award pursuant to §§ 22-30A-40 to 22-30A-44, inclusive, the motor fuel retailer may not initiate or pursue a criminal action against the motor vehicle owner because of that loss.

Source: SL 2005, ch 121, § 5.



§ 22-30A-45 Public official defined.

22-30A-45. Public official defined. For the purposes of § 22-30A-46, the term, public official, means any elected official, appointed official, officer, employee, authority member, board member, commission member, fiscal agent, executive of a local service agency, or any other person subject to the provisions of chapter 3-16, 3-23, 5-18A, or 6-1.

Source: SL 2017, ch 98, § 1.



§ 22-30A-46 Public official's use of public funds for official's financial benefit as theft.

22-30A-46. Public official's use of public funds for official's financial benefit as theft. Any public official who knowingly uses funds or property that has been entrusted to the public official in violation of the public trust and that results in a direct financial benefit to the public official commits a direct criminal conflict of interest.

Any public official who commits a direct criminal conflict of interest is guilty of theft.

Source: SL 2017, ch 98, § 2.






Chapter 31 - Extortion [Repealed]

CHAPTER 22-31

EXTORTION [REPEALED]

[Repealed by SL 1976, ch 158, § 31-1]



Chapter 32 - Burglary And Unlawful Entry

§ 22-32-1 First degree burglary--Felony.

22-32-1. First degree burglary--Felony. Any person who enters or remains in an occupied structure, with intent to commit any crime, unless the premises are, at the time, open to the public or the person is licensed or privileged to enter or remain, is guilty of first degree burglary if:

(1) The offender inflicts, or attempts or threatens to inflict, physical harm on another;

(2) The offender is armed with a dangerous weapon; or

(3) The offense is committed in the nighttime.

First degree burglary is a Class 2 felony.

Source: SDC 1939, §§ 13.3701, 13.3705 (1); SDCL, § 22-32-2; SL 1976, ch 158, § 32-1; SL 1989, ch 200, § 1; SL 2005, ch 120, § 107.



§ 22-32-2 Repealed.

22-32-2. Repealed by SL 1976, ch 158, § 32-5



§ 22-32-3 Second degree burglary--Felony.

22-32-3. Second degree burglary--Felony. Any person who enters or remains in an occupied structure with intent to commit any crime, unless the premises are, at the time, open to the public or the person is licensed or privileged to enter or remain, under circumstances not amounting to first degree burglary, is guilty of second degree burglary. Second degree burglary is a Class 3 felony.

Source: SDC 1939, §§ 13.3702 (1), 13.3705 (2); SDCL, § 22-32-7; SL 1976, ch 158, § 32-2; SL 1989, ch 200, § 2; SL 2005, ch 120, § 108.



§ 22-32-4 to 22-32-7. Repealed.

22-32-4 to 22-32-7. Repealed by SL 1976, ch 158, § 32-5



§ 22-32-8 Third degree burglary--Felony.

22-32-8. Third degree burglary--Felony. Any person who enters or remains in an unoccupied structure, other than a motor vehicle, with intent to commit any crime, unless the premises are, at the time, open to the public or the person is licensed or privileged to enter or remain, is guilty of third degree burglary. Third degree burglary is a Class 5 felony.

Source: SDC 1939, §§ 13.3703 (1), 13.3705 (3); SL 1941, ch 47; SDCL § 22-32-10; SL 1976, ch 158, § 32-3; SL 1989, ch 200, § 3; SL 2005, ch 120, § 109; SL 2013, ch 101, § 62.



§ 22-32-9 to 22-32-14. Repealed.

22-32-9 to 22-32-14. Repealed by SL 1976, ch 158, § 32-5



§ 22-32-15 Nighttime defined.

22-32-15. Nighttime defined. The term, nighttime, as used in this chapter, means the period between thirty minutes past sunset and thirty minutes before sunrise.

Source: SDC 1939, § 13.3708; SL 2005, ch 120, § 110.



§ 22-32-16 Repealed.

22-32-16. Repealed by SL 1984, ch 170, § 1



§ 22-32-17 Possession of weapon or tools with intent to commit burglary--Felony.

22-32-17. Possession of weapon or tools with intent to commit burglary--Felony. Any person who has in his or her possession any weapon or instrument specifically designed or adapted for the commission of a burglary or any explosive useful for the commission of a burglary, with the intent to commit a burglary, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.3707; SL 1972, ch 141, § 1; SL 1976, ch 158, § 32-4; SL 2005, ch 120, § 111.



§ 22-32-18 Repealed.

22-32-18. Repealed by SL 1976, ch 158, § 32-5



§ 22-32-19 Aggravated criminal entry of a motor vehicle--Felony.

22-32-19. Aggravated criminal entry of a motor vehicle--Felony. Any person who forcibly enters a motor vehicle with intent to commit any crime in that motor vehicle is guilty of aggravated criminal entry of a motor vehicle. Aggravated criminal entry of a motor vehicle is a Class 6 felony.

Source: SL 1993, ch 179; SL 2005, ch 120, § 112.



§ 22-32-20 Criminal entry of a motor vehicle--Misdemeanor.

22-32-20. Criminal entry of a motor vehicle--Misdemeanor. Any person who enters a motor vehicle without the use of force or who remains in a motor vehicle after forming an intent to commit any crime in that motor vehicle is guilty of criminal entry of a motor vehicle. Criminal entry of a motor vehicle is a class 1 misdemeanor.

Source: SL 2005, ch 120, § 113.






Chapter 33 - Arson

§ 22-33-1 to 22-33-4. Repealed.

22-33-1 to 22-33-4. Repealed by SL 2005, ch 120, §§ 91 to 94, eff. July 1, 2006.



§ 22-33-5 to 22-33-8. Repealed.

22-33-5 to 22-33-8. Repealed by SL 1976, ch 158, § 33-7



§ 22-33-9 Repealed.

22-33-9. Repealed by SL 2005, ch 120, § 95, eff. July 1, 2006.



§ 22-33-9.1 First degree arson--Felony.

22-33-9.1. First degree arson--Felony. Any person who starts a fire or causes an explosion with the intent to destroy any occupied structure of another is guilty of first degree arson. First degree arson is a Class 2 felony.

Source: SL 2005, ch 120, § 86.



§ 22-33-9.2 Second degree arson--Felony.

22-33-9.2. Second degree arson--Felony. Any person who starts a fire or causes an explosion with the intent to:

(1) Destroy any unoccupied structure of another; or

(2) Destroy or damage any property, whether his or her own or another's, to collect insurance for such loss;
is guilty of second degree arson. Second degree arson is a Class 4 felony.

Source: SL 2005, ch 120, § 87.



§ 22-33-9.3 Reckless burning or exploding--Felony.

22-33-9.3. Reckless burning or exploding--Felony. Any person who intentionally starts a fire or causes an explosion, whether on his or her own property or another's, and thereby recklessly:

(1) Places another person in danger of death or serious bodily injury; or

(2) Places a building or occupied structure of another in danger of damage or destruction;
is guilty of reckless burning or exploding. Reckless burning or exploding is a Class 4 felony.

Source: SL 2005, ch 120, § 88.



§ 22-33-9.4 Failure to control or report dangerous fire--Misdemeanor.

22-33-9.4. Failure to control or report dangerous fire--Misdemeanor. Any person who knows that a fire is endangering life or a substantial amount of property of another and fails to take reasonable measures to put out or control the fire, if such person can do so without substantial risk to himself or herself, or to give a prompt fire alarm, if:

(1) Such person knows that he or she is under an official, contractual, or other legal duty to prevent or combat the fire; or

(2) The fire was started, albeit lawfully, by or with the assent of himself or herself, or on property in his or her custody or control;
is guilty of failure to control or report a dangerous fire. Failure to control or report a dangerous fire is a Class 1 misdemeanor.

Source: SL 2005, ch 120, § 89.



§ 22-33-9.5 Occupied structure defined.

22-33-9.5. Occupied structure defined. For the purposes of chapter 22-33, the term, occupied structure, means any structure, vehicle, or place adapted for overnight accommodation of persons, or for carrying on business therein, whether or not a person is actually present. Property is that of another, for the purposes of this section, if anyone other than the actor has a possessory or proprietary interest in the property. If a building or structure is divided into separately occupied units, any unit not occupied by the actor is an occupied structure of another.

Source: SL 2005, ch 120, § 90.



§ 22-33-10 Burning within a structure where person is lawfully confined--Felony.

22-33-10. Burning within a structure where person is lawfully confined--Felony. Any person who intentionally and without authorization of the person in charge of a place of confinement, sets fire to, burns, or causes to be burned any material, object, or substance within a structure knowing there is lawfully confined therein any person, is guilty of a Class 6 felony.

Source: SL 1981, ch 180; SL 2005, ch 120, § 96.






Chapter 34 - Vandalism And Injuries To Property

§ 22-34-1 Intentional damage to property--Degree of offense according to value.

22-34-1. Intentional damage to property--Degree of offense according to value. Any person who, with specific intent to do so, injures, damages, or destroys:

(1) Public property without the lawful consent of the appropriate governing body having jurisdiction thereof; or

(2) Private property in which any other person has an interest, without the consent of the other person;
is guilty of intentional damage to property. Intentional damage to property is a Class 2 misdemeanor if the damage to property is four hundred dollars or less. Intentional damage to property is a Class 1 misdemeanor if the damage to property is one thousand dollars or less, but more than four hundred dollars. Intentional damage to property is a Class 6 felony if the damage to property is two thousand five hundred dollars or less, but more than one thousand dollars. Intentional damage to property is a Class 5 felony if the damage to property is five thousand dollars or less, but more than two thousand five hundred dollars. Intentional damage to property is a Class 4 felony if the damage to property is one hundred thousand dollars or less, but more than five thousand dollars. Intentional damage to property is a Class 3 felony if the damage to property is five hundred thousand dollars or less, but more than one hundred thousand dollars. Intentional damage to property is aggravated intentional damage to property if the damage to property is more than five hundred thousand dollars. Aggravated intentional damage to property is a Class 2 felony.

The provisions of this section do not apply if the intentional damage to property was accomplished by arson or reckless burning or exploding pursuant to chapter 22-33.

Source: SDC 1939, § 13.4501; SL 1967, ch 28; SL 1971, ch 159; SDCL Supp, § 22-34-3.1; SL 1976, ch 158, § 34-1; SL 1977, ch 189, § 70; SL 1978, ch 158, § 12; SL 1990, ch 164, § 1; SL 2005, ch 120, § 97; SL 2014, ch 111, § 1.



§ 22-34-1.1 Aggregation of injuries, damages, or destruction permissible.

22-34-1.1. Aggregation of injuries, damages, or destruction permissible. The injuries, damages, or destruction resulting from violations of § 22-34-1 committed pursuant to one scheme or course of conduct may be aggregated to determine the degree of the offense regardless of whether such injuries, damage, or destruction affected the property of one or more persons.

Source: SL 1990, ch 164, § 2; SL 2005, ch 120, § 98.



§ 22-34-2 Repealed.

22-34-2. Repealed by SL 2005, ch 120, § 99, eff. July 1, 2006.



§ 22-34-3 to 22-34-17. Repealed.

22-34-3 to 22-34-17. Repealed by SL 1976, ch 158, § 34-5



§ 22-34-18 Repealed.

22-34-18. Repealed by SL 1973, ch 151



§ 22-34-19 to 22-34-24. Repealed.

22-34-19 to 22-34-24. Repealed by SL 1976, ch 158, § 34-5



§ 22-34-25 Repealed.

22-34-25. Repealed by SL 1973, ch 150, § 5



§ 22-34-26 Repealed.

22-34-26. Repealed by SL 1976, ch 158, § 34-5



§ 22-34-27 Throwing substance upon public ways or at vehicles as misdemeanor.

22-34-27. Throwing substance upon public ways or at vehicles as misdemeanor. Any person who, with intent to cause damage, deposits, throws, or propels any substance upon any highway, roadway, runway, or railroad tracks, or at any vehicle while such vehicle is either in motion or stationary, is guilty of a Class 1 misdemeanor.

Source: SL 1975, ch 168; SDCL Supp, § 22-18-25; SL 1976, ch 158, § 34-3.



§ 22-34-28 Knowingly damages or tampers with property causing interruption of communications, transportation, or utility service--Felony.

22-34-28. Knowingly damaging or tampering with property causing interruption of communications, transportation, or utility service--Felony. Any person who, by any means, knowingly damages or tampers with any property and, as a direct result:

(1) Causes a substantial interruption or impairment: in television, radio, telephone, telegraph, or other mass communications service; in police, fire, or other public service communications; in radar, radio, or other electronic aids to air or marine navigation or communications; or in amateur or citizens band radio communications being used for public service or emergency communications; or

(2) Causes a substantial interruption or impairment in public transportation, water supply, gas, power, or other utility service;
is guilty of a Class 6 felony.

Source: SL 1976, ch 158, § 34-4; SL 2005, ch 120, § 101.



§ 22-34-29 Repealed.

22-34-29. Repealed by SL 2005, ch 120, § 102, eff. July 1, 2006.






Chapter 35 - Criminal Trespass

§ 22-35-1 to 22-35-4. Repealed.

22-35-1 to 22-35-4. Repealed by SL 1976, ch 158, § 35-4



§ 22-35-5 Entering or remaining in building--Misdemeanor.

22-35-5. Entering or remaining in building--Misdemeanor. Any person who, knowing that he or she is not privileged to do so, enters or remains in any building or structure surreptitiously, is guilty of criminal trespass. Criminal trespass is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 35-1; SL 1984, ch 170, § 2; SL 2005, ch 120, § 289.



§ 22-35-6 Entering or refusing to leave property after notice--Misdemeanor.

22-35-6. Entering or refusing to leave property after notice--Misdemeanor. Any person who, knowing that he or she is not privileged to do so, enters or remains in any place where notice against trespass is given by:

(1) Actual communication to the person who subsequently commits the trespass;

(2) Posting in a manner reasonably likely to come to the attention of trespassers; or

(3) Fencing or other enclosure which a reasonable person would recognize as being designed to exclude trespassers;
is guilty of a Class 2 misdemeanor. However, if such trespasser defies an order to leave, personally communicated to him or her by the owner of the premises or by any other authorized person, the trespasser is guilty of criminal trespass, which is a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 35-2; SL 1977, ch 189, § 71; SL 2005, ch 120, § 290.



§ 22-35-7 Affirmative defenses to unlawful occupancy.

22-35-7. Affirmative defenses to unlawful occupancy. It is an affirmative defense to prosecution under § 22-35-5 or 22-35-6 that:

(1) The premises were at the time open to members of the public and the person complied with all lawful conditions imposed concerning access to or the privilege of remaining on the premises; or

(2) The person reasonably believed that the owner of the premises, or other person permitted to license access to the premises, would have permitted him or her to enter or remain.
Source: SL 1976, ch 158, § 35-3; SL 1977, ch 189, § 72; SL 2005, ch 120, § 291.



§ 22-35-8 Defiance of emergency management order restricting area--Misdemeanor.

22-35-8. Defiance of emergency management order restricting area--Misdemeanor. If a person defies an order issued pursuant to chapter 34-48A not to enter an area defined in that chapter and a notice not to enter is posted, the person is guilty of criminal trespass. A violation of this section is a Class 1 misdemeanor.

Source: SL 2017, ch 42, § 5, eff. Mar. 13, 2017.






Chapter 36 - Public Nuisances

§ 22-36-1 Nuisances for which punishment not otherwise prescribed--Failure to remove public nuisance--Misdemeanor.

22-36-1. Nuisances for which punishment not otherwise prescribed--Failure to remove public nuisance--Misdemeanor. Any person who maintains or commits any public nuisance, the punishment for which is not otherwise prescribed, or who intentionally does not perform any legal duty relating to the removal of a public nuisance, is guilty of a Class 2 misdemeanor. However, if any person has been served with personal notice by a law enforcement agency concerning the condition of such person's property and that person fails to abate the public nuisance within sixty days of receipt of the personal notice, such person is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1432; SL 1976, ch 158, § 36-1; SL 2004, ch 145, § 2.



§ 22-36-2 to 22-36-4. Repealed

22-36-2 to 22-36-4. Repealed by SL 2009, ch 171, §§ 8 to 10, eff. Nov. 10, 2010.






Chapter 37 - Larceny And Misappropriation Of Property [Repealed]

CHAPTER 22-37

LARCENY AND MISAPPROPRIATION OF PROPERTY [REPEALED]

[Repealed by SL 1973, ch 152; SL 1976, ch 158, § 37-5]



Chapter 38 - Embezzlement [Repealed]

CHAPTER 22-38

EMBEZZLEMENT [REPEALED]

[Repealed by SL 1976, ch 158, § 38-1]



Chapter 39 - Forgery And Counterfeiting

§ 22-39-1 to 22-39-35. Repealed.

22-39-1 to 22-39-35. Repealed by SL 1976, ch 158, § 39-6



§ 22-39-36 Forgery--Felony.

22-39-36. Forgery--Felony. Any person who, with intent to defraud, falsely makes, completes, or alters a written instrument of any kind, or passes any forged instrument of any kind is guilty of forgery. Forgery is a Class 5 felony.

Source: SDC 1939, §§ 13.1243, 13.1248, 13.4101, 13.4104 to 13.4106, 13.4108 to 13.4112, 13.4114 to 13.4120, 13.4124; SDCL, §§ 4-10-12, 22-39-1 to 22-39-7, 22-39-11 to 22-39-14, 22-39-16 to 22-39-18, 22-39-20, 22-39-23 to 22-39-26, 22-39-29, 22-39-32; SL 1976, ch 158, § 39-2; SL 2005, ch 120, § 103.



§ 22-39-37 Transferred.

22-39-37. Transferred to § 22-40-15 by SL 2005, ch 120, § 106.



§ 22-39-38 Possessing a forged instrument--Knowledge--Intent--Felony.

22-39-38. Possessing a forged instrument--Knowledge--Intent--Felony. Any person who, with the intent to defraud, possesses any forged instrument with the knowledge that the instrument has been forged is guilty of possessing a forged instrument. Possessing a forged instrument is a Class 6 felony.

Source: SDC 1939, §§ 13.4101 (2), (4), 13.4107; SDCL, §§ 22-39-11, 22-39-20, 22-39-27, 22-39-28; SL 1976, ch 158, § 39-4; SL 2005, ch 120, § 104.



§ 22-39-39 Repealed.

22-39-39. Repealed by SL 1978, ch 158, § 13






Chapter 40 - Identity Crimes

§ 22-40-1 Impersonation with intent to deceive law enforcement officer--Misdemeanor.

22-40-1. Impersonation with intent to deceive law enforcement officer--Misdemeanor. No person may impersonate any other person, which includes offering a fictitious name or false date of birth, with intent to deceive a law enforcement officer. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, §§ 13.4208, 13.4209; SDCL, § 22-40-2; SL 1976, ch 158, § 40-1; SL 1977, ch 189, § 73; SL 1978, ch 158, § 14; SL 2005, ch 120, § 293; SL 2006, ch 129, § 1.



§ 22-40-2 to 22-40-7. Repealed.

22-40-2 to 22-40-7. Repealed by SL 1976, ch 158, § 40-2



§ 22-40-8 Identity theft--Felony.

22-40-8. Identity theft--Felony. If any person, without the authorization or permission of another person and with the intent to deceive or defraud:

(1) Obtains, possesses, transfers, uses, attempts to obtain, or records identifying information not lawfully issued for that person's use; or

(2) Accesses or attempts to access the financial resources of that person through the use of identifying information;
such person commits the crime of identity theft. Identity theft committed pursuant to this section is a Class 6 felony.

Source: SL 2000, ch 107, § 1; SDCL, § 22-30A-3.1; SL 2005, ch 120, §§ 80, 83.



§ 22-40-9 Identifying information defined.

22-40-9. Identifying information defined. For the purposes of §§ 22-40-8 to 22-40-10, inclusive, identifying information includes:

(1) Birth certificate or passport information;

(2) Driver's license numbers or tribal identification card information;

(3) Social security or other taxpayer identification numbers;

(4) Checking account numbers;

(5) Savings account numbers;

(6) Credit card numbers;

(7) Debit card numbers;

(8) Personal identification numbers, passwords, or challenge questions;

(9) User names or identifications;

(10) Biometric data; or

(11) Any other numbers, documents, or information which can be used to access another person's financial resources.
Source: SL 2000, ch 107, § 2; SDCL § 22-30A-3.2; SL 2005, ch 120, §§ 81, 83; SL 2011, ch 13, § 3.



§ 22-40-10 Physical presence in county not necessary to commission of identity theft.

22-40-10. Physical presence in county not necessary to commission of identity theft. In any criminal proceeding brought pursuant to § 22-40-8, the crime may be considered to have been committed in any county in which any part of the identity theft took place, regardless of whether the defendant was ever actually in such county.

Source: SL 2000, ch 107, § 3; SDCL, § 22-30A-3.3; SL 2005, ch 120, §§ 82, 83.



§ 22-40-11 Reencoder and scanning device defined.

22-40-11. Reencoder and scanning device defined. Terms used in §§ 22-40-11 to 22-40-14, inclusive, mean:

(1) "Reencoder," any electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card;

(2) "Scanning device," any scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.
Source: SL 2003, ch 131, § 1; SDCL, § 22-30A-8.2; SL 2005, ch 120, §§ 84, 85.



§ 22-40-12 Use of scanning device on payment card--Intent--Felony.

22-40-12. Use of scanning device on payment card--Intent--Felony. No person may use a scanning device to access, read, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card with the intent to defraud. A violation of this section is a Class 6 felony.

Source: SL 2003, ch 131, § 2; SDCL, § 22-30A-8.3; SL 2005, ch 120, § 85.



§ 22-40-13 Use of reencoder with payment card data--Intent--Felony.

22-40-13. Use of reencoder with payment card data--Intent--Felony. No person may use a reencoder to place information encoded on the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card without the permission of the authorized user of the card from which the information is being reencoded and with the intent to defraud. A violation of this section is a Class 6 felony.

Source: SL 2003, ch 131, § 3; SDCL, § 22-30A-8.4; SL 2005, ch 120, § 85.



§ 22-40-14 Possession of scanning device or reencoder with intent to defraud--Misdemeanor.

22-40-14. Possession of scanning device or reencoder with intent to defraud--Misdemeanor. No person may own or possess a scanning device or a reencoder with the intent to use such scanning device or reencoder to defraud. A violation of this section is a Class 1 misdemeanor.

Source: SL 2003, ch 131, § 4; SDCL, § 22-30A-8.5; SL 2005, ch 120, § 85.



§ 22-40-15 Making or possessing forgery or counterfeiting devices--Felony.

22-40-15. Making or possessing forgery or counterfeiting devices--Felony. Any person who:

(1) Makes or possesses, with knowledge of its character, any plate, die, or other device, apparatus, equipment, or article specifically designated for use in counterfeiting, unlawfully simulating, or otherwise forging, written instruments;

(2) Makes or possesses any device, apparatus, equipment, or article capable of or adaptable to a use specified in subdivision (1) of this section, with intent to use it or to aid or permit another to use it, for the purpose of forgery; or

(3) Possesses a genuine plate, die, or other device used in the production of written instruments, with intent to defraud;
is guilty of a Class 6 felony.

Source: SDC 1939, §§ 13.4101 (2), 13.4123; SDCL, §§ 22-39-9, 22-39-11; SL 1976, ch 158, § 39-3; SDCL, § 22-39-37; SL 2005, ch 120, § 105, 106.



§ 22-40-16 Impersonation of officer, employee, firefighter, or person causing injury or fraud--Misdemeanor.

22-40-16. Impersonation of officer, employee, firefighter, or person causing injury or fraud--Misdemeanor. Any person who intentionally impersonates any public officer or employee, civil or military, or any firefighter or any person having special authority by law to perform any act affecting the rights or interests of another, or assumes, without authority, any uniform or badge by which such officer, employee, firefighter, or person is usually distinguished, and in such assumed character does any act whereby another person is injured or defrauded, is guilty of a Class 1 misdemeanor.

Source: SL 1976, ch 158, § 11-24; SDCL, § 22-11-8; SL 2005, ch 120, §§ 199, 200.



§ 22-40-17 Impersonating a judicial official--Misdemeanor.

22-40-17. Impersonating a judicial official--Misdemeanor. Any person who, without authority under the U.S. Constitution, federal law, or the constitution or laws of this state, acts as a supreme court justice, a circuit court judge, a magistrate judge, a lay magistrate, a clerk of court or deputy, a juror, or other official holding authority to determine a controversy or adjudicate the rights or interests of any other person, or signs a document in such capacity, is guilty of a Class 1 misdemeanor. It is no defense to a prosecution under this section that the judicial office that the person pretended to hold did not exist.

Source: SL 1997, ch 45, § 13; SDCL, § 22-11-34; SL 2005, ch 120, §§ 230, 231.



§ 22-40-18 Misuse of tribal identification card.

22-40-18. Misuse of tribal identification card. No person may:

(1) Possess any cancelled, fictitious, fraudulently altered, or fraudulently obtained tribal identification card;

(2) Lend the person's tribal identification card to any other person or knowingly permit its use by another;

(3) Display or represent a tribal identification card not issued to the person as being the person's card;

(4) Photograph, duplicate, or in any way reproduce a tribal identification card or facsimile thereof in such a manner that it could be mistaken for a valid identification card;

(5) Use a tribal identification card that was obtained by false swearing, fraud, or false statement of any kind or in any form.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2011, ch 13, § 2.






Chapter 41 - Fraud And Misrepresentations [Repealed And Transferred]

§ 22-41-1 Transferred.

22-41-1. Transferred to § 22-30A-24 by SL 2005, ch 120, § 139, eff. July 1, 2006.



§ 22-41-1.1 Repealed.

22-41-1.1. Repealed by SL 1976, ch 158, § 41-11



§ 22-41-1.2 to 22-41-2.4. Transferred.

22-41-1.2 to 22-41-2.4. Transferred to §§ 22-30A-25 to 22-30A-31 by SL 2005, ch 120, § 139, eff. July 1, 2006.



§ 22-41-3 Repealed.

22-41-3. Repealed by SL 1973, ch 153, § 9



§ 22-41-3.1 to 22-41-3.4. Transferred.

22-41-3.1 to 22-41-3.4. Transferred to §§ 22-30A-32 and 22-30A-34 to 22-30A-36 by SL 2005, ch 120, § 139, eff. July 1, 2006.



§ 22-41-4 to 22-41-9. Repealed.

22-41-4 to 22-41-9. Repealed by SL 1976, ch 158, § 41-11



§ 22-41-10 to 22-41-12. Repealed.

22-41-10 to 22-41-12. Repealed by Sl 2005, ch 120, §§ 143 to 145, eff. July 1, 2006.



§ 22-41-13 Repealed.

22-41-13. Repealed by SL 1976, ch 158, § 41-11



§ 22-41-14 Repealed.

22-41-14. Repealed by SL 2005, ch 120, § 146, eff. July 1, 2006.



§ 22-41-15 to 22-41-21. Repealed.

22-41-15 to 22-41-21. Repealed by SL 1976, ch 158, § 41-11






Chapter 42 - Controlled Substances And Marijuana

§ 22-42-1 Definition of terms.

22-42-1. Definition of terms. Terms used in this chapter mean:

(1) "Controlled drug or substance," a drug or substance, or an immediate precursor of a drug or substance, listed in Schedules I through IV. The term includes an altered state of a drug or substance listed in Schedules I through IV absorbed into the human body;

(2) "Counterfeit substance," a controlled drug or substance which, or the container of labeling of which, without authorization, bears the trade-mark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person or persons who manufactured, distributed, or dispensed such substance and which thereby falsely purports or is represented to be the product of, or to have been distributed by, such other manufacturer, distributor, or dispenser;

(3) "Deliver" or "delivery," the actual or constructive transfer of a controlled drug, substance, or marijuana whether or not there exists an agency relationship;

(4) "Dispense," to deliver a controlled drug or substance to the ultimate user or human research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for such delivery, and a dispenser is one who dispenses;

(5) "Distribute," to deliver a controlled drug, substance, or marijuana. Distribution means the delivery of a controlled drug, substance, or marijuana;

(6) "Manufacture," the production, preparation, propagation, compounding, or processing of a controlled drug or substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis. A manufacturer includes any person who packages, repackages, or labels any container of any controlled drug or substance, except practitioners who dispense or compound prescription orders for delivery to the ultimate user;

(7) "Marijuana," all parts of any plant of the genus cannabis, whether growing or not, in its natural and unaltered state, except for drying or curing and crushing or crumbling. The term includes an altered state of marijuana absorbed into the human body. The term does not include fiber produced from the mature stalks of such plant, or oil or cake made from the seeds of such plant;

(8) "Practitioner," a doctor of medicine, osteopathy, podiatry, dentistry, optometry, or veterinary medicine licensed to practice his profession, or pharmacists licensed to practice their profession; physician's assistants certified to practice their profession; government employees acting within the scope of their employment; and persons permitted by certificates issued by the Department of Health to distribute, dispense, conduct research with respect to, or administer a substance controlled by chapter 34-20B;

(9) "Precursor" or "immediate precursor," a substance which the Department of Health has found to be and by rule designates as being a principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used, in the manufacture of a controlled drug or substance, the control of which is necessary to prevent, curtail, or limit such manufacture;

(10) "Schedule I," "Schedule II," "Schedule III," and "Schedule IV," those schedules of drugs, substances, and immediate precursors listed in chapter 34-20B;

(11) "Ultimate user," a person who lawfully possesses a controlled drug or substance for that person's own use or for the use of a member of that person's household or for administration to an animal owned by that person or by a member of that person's household.
Source: SL 1976, ch 158, § 42-1; SL 1977, ch 189, § 88; SL 1984, ch 239, § 2; SL 1985, ch 185, § 1; SL 1986, ch 306, § 5; SL 2001, ch 116, § 1.



§ 22-42-2 Unauthorized manufacture, distribution, counterfeiting or possession of Schedule I or II substances as felony--Mandatory sentences.

22-42-2. Unauthorized manufacture, distribution, counterfeiting or possession of Schedule I or II substances as felony--Mandatory sentences. Except as authorized by this chapter or chapter 34-20B, no person may manufacture, distribute, or dispense a substance listed in Schedules I or II; possess with intent to manufacture, distribute, or dispense a substance listed in Schedules I or II; create or distribute a counterfeit substance listed in Schedules I or II; or possess with intent to distribute a counterfeit substance listed in Schedules I or II. A violation of this section is a Class 4 felony. However, a violation of this section is a Class 3 felony if the person is in possession of three or more of the following:

(1) Three hundred dollars or more in cash;

(2) A firearm or other weapon pursuant to §§ 22-14-6, 22-14-15, 22-14-15.1, 22-14-15.3, and subdivision 22-1-2(8);

(3) Bulk materials used for the packaging of controlled substances;

(4) Materials used to manufacture a controlled substance including recipes, precursor chemicals, laboratory equipment, lighting, ventilating or power generating equipment; or

(5) Drug transaction records or customer lists.

The distribution of a substance listed in Schedules I or II to a minor is a Class 2 felony. A first conviction under this section shall be punished by a mandatory sentence in the state penitentiary of at least one year, which sentence may not be suspended. Probation, suspended imposition of sentence, or suspended execution of sentence may not form the basis for reducing the mandatory time of incarceration required by this section. A second or subsequent conviction under this section shall be punished by a mandatory sentence in the state penitentiary of at least ten years, which sentence may not be suspended. Probation, suspended imposition of sentence, or suspended execution of sentence may not form the basis for reducing the mandatory time of incarceration required by this section. However, a first conviction for distribution to a minor under this section shall be punished by a mandatory sentence in the state penitentiary of at least five years, which sentence may not be suspended. Probation, suspended imposition of sentence, or suspended execution of sentence may not form the basis for reducing the mandatory time of incarceration required by this section. A second or subsequent conviction for distribution to a minor under this section shall be punished by a mandatory sentence in the state penitentiary of at least fifteen years, which sentence may not be suspended. Probation, suspended imposition of sentence, or suspended execution of sentence, may not form the basis for reducing the mandatory time of incarceration required by this section.

A civil penalty may be imposed, in addition to any criminal penalty, upon a conviction of a violation of this section not to exceed ten thousand dollars. A conviction for the purposes of the mandatory sentence provisions of this chapter is the acceptance by a court of any plea, other than not guilty, including nolo contendere, or a finding of guilt by a jury or court.

Source: SL 1970, ch 229, § 10 (a) (1), (2), (b) (1); SL 1971, ch 225, § 1; SDCL Supp, §§ 39-17-88 to 39-17-90; SL 1976, ch 158, § 42-2; SL 1977, ch 189, § 89; SL 1982, ch 179, § 1; SL 1983, ch 178, § 1; SL 1986, ch 185, § 1; SL 1989, ch 201, § 1; SL 2013, ch 101, § 55.



§ 22-42-2.1 Written prescription required to dispense Schedule II substance--Refills prohibited--Felony.

22-42-2.1. Written prescription required to dispense Schedule II substance--Refills prohibited--Felony. No person other than a practitioner who is not a pharmacist, may dispense a controlled drug or substance included in Schedule II to an ultimate user without the written prescription of a practitioner who is not a pharmacist. No prescription for a Schedule II drug or substance shall be refilled. A violation of this section is a Class 4 felony.

Source: SL 1970, ch 229, § 9 (k); SDCL, § 39-17-83; SL 1977, ch 189, § 80.



§ 22-42-2.2 Oral prescription permitted for Schedule II substance under specified conditions.

22-42-2.2. Oral prescription permitted for Schedule II substance under specified conditions. Notwithstanding § 22-42-2.1, a pharmacist may dispense a controlled drug or substance included in Schedule II upon receipt of an oral prescription of a practitioner who is not a pharmacist, if the practitioner states that:

(1) Immediate administration of the controlled substance is necessary for proper treatment of the intended ultimate user;

(2) No appropriate alternative treatment is available, including administration of a drug which is not a controlled substance under Schedule II; and

(3) It is not reasonably possible for the prescribing practitioner to provide a written prescription to be presented to the person dispensing the substance prior to the dispensing, and the pharmacist reduces the prescription and the information contained in subdivisions (1) to (3) of this section to writing and retains it in conformance with § 34-20B-39.
Source: SL 1970, ch 229, § 9 (k); SDCL Supp, § 39-17-83; SL 1977, ch 189, § 81.



§ 22-42-2.3 Mitigating circumstances--Departure from mandatory sentence.

22-42-2.3. Mitigating circumstances--Departure from mandatory sentence. The sentencing court may impose a sentence other than that which is required by § 22-42-2 if the court finds that mitigating circumstances exist which require a departure from the mandatory sentence imposed by § 22-42-2. The court's finding of mitigating circumstances allowed by this section and the factual basis relied upon by the court shall be in writing.

Source: SL 1989, ch 201, § 2.



§ 22-42-2.4 Conspiracy to commit violation of § 22-42-2--Punishment same as provided under that section.

22-42-2.4. Conspiracy to commit violation of § 22-42-2--Punishment same as provided under that section. Notwithstanding subdivision 22-3-8(1), the punishment for conspiracy to commit a violation of § 22-42-2 is the same as the punishment for violating § 22-42-2.

Source: SL 1989, ch 202.



§ 22-42-3 Unauthorized manufacture, distribution, counterfeiting or possession of Schedule III substances as felony--Mandatory sentences.

22-42-3. Unauthorized manufacture, distribution, counterfeiting or possession of Schedule III substances as felony--Mandatory sentences. Except as authorized by this chapter or chapter 34-20B, no person may manufacture, distribute, or dispense a controlled drug or substance listed in Schedule III; possess with intent to manufacture, distribute, or dispense a substance listed in Schedule III; create or distribute a counterfeit substance listed in Schedule III; or possess with intent to distribute a counterfeit substance listed in Schedule III. A violation of this section is a Class 5 felony. However, the distribution of a substance listed in Schedule III to a minor is a Class 3 felony. A first conviction under this section shall be punished by a mandatory sentence in the state penitentiary or county jail of at least thirty days, which sentence may not be suspended. A second or subsequent conviction under this section shall be punished by a mandatory penitentiary or county jail sentence of at least one year, which sentence may not be suspended. However, a first conviction for distribution to a minor under this section shall be punished by a mandatory sentence in the state penitentiary or county jail of at least ninety days, which sentence may not be suspended. A second or subsequent conviction for distribution to a minor under this section shall be punished by a mandatory sentence in the state penitentiary of at least two years, which sentence may not be suspended. A civil penalty may be imposed, in addition to any criminal penalty, upon a conviction of a violation of this section not to exceed ten thousand dollars.

Source: SL 1970, ch 229, § 10 (a) (1), (2), (b) (2); SL 1971, ch 225, § 2; SDCL Supp, §§ 39-17-88, 39-17-89, 39-17-91; SL 1976, ch 158, § 42-3; SL 1977, ch 189, § 90; SL 1982, ch 179, § 2; SL 1983, ch 178, § 2; SL 1986, ch 185, § 2; SL 2013, ch 101, § 56.



§ 22-42-4 Unauthorized manufacture, distribution, counterfeiting or possession of Schedule IV substances as felony--Mandatory sentences.

22-42-4. Unauthorized manufacture, distribution, counterfeiting or possession of Schedule IV substances as felony--Mandatory sentences. Except as authorized by this chapter or chapter 34-20B, no person may manufacture, distribute, or dispense a controlled drug or substance listed in Schedule IV; possess with intent to manufacture, distribute, or dispense a substance listed in Schedule IV; create or distribute a counterfeit substance listed in Schedule IV; or possess with intent to distribute a counterfeit substance listed in Schedule IV. A violation of this section is a Class 6 felony. However, the distribution of a substance listed in Schedule IV to a minor is a Class 4 felony. A first conviction under this section shall be punished by a mandatory sentence in the state penitentiary or county jail of at least thirty days, which sentence may not be suspended. A second or subsequent conviction under this section shall be punished by a mandatory penitentiary or county jail sentence of at least one year, which sentence may not be suspended. A civil penalty may be imposed, in addition to any criminal penalty, upon a conviction of a violation of this section not to exceed ten thousand dollars. Notwithstanding any other provision of this section, a violation of this section with respect to distribution of Flunitrazepam to a minor is a Class 4 felony, but in all other cases under this section is a Class 5 felony.

Source: SL 1970, ch 229, § 10 (a) (1), (2), (b) (3); SL 1973, ch 261; SDCL Supp, §§ 39-17-88, 39-17-89, 39-17-92; SL 1976, ch 158, § 42-4; SL 1977, ch 189, § 91; SL 1982, ch 179, § 3; SL 1983, ch 178, § 3; SL 1986, ch 185, § 3; SL 1999, ch 174, § 3; SL 2013, ch 101, § 57.



§ 22-42-4.1 Prescription required to dispense Schedule III or Schedule IV substance--Refill restricted--Felony.

22-42-4.1. Prescription required to dispense Schedule III or Schedule IV substance--Refill restricted--Felony. Except when dispensed directly by a practitioner, other than a pharmacist, to an ultimate user, no controlled drug or substance included in Schedule III or Schedule IV may be dispensed without a written or oral prescription. Such prescription may not be filled or refilled more than six months after the date thereof or be refilled more than five times after the date of the prescription, unless renewed by the practitioner. A violation of this section is a Class 5 felony.

Source: SL 1970, ch 229, § 9 (1); SL 1971, ch 224, § 3; SDCL Supp, §§ 39-17-84, 39-17-85; SL 1974, ch 268, § 1; SL 1977, ch 189, § 82.



§ 22-42-4.2 Schedule II, III, or IV substances to be distributed only for a medical purpose.

22-42-4.2. Schedule II, III, or IV substances to be distributed only for a medical purpose. No controlled drug or substance included in Schedule II, III, or IV may be distributed or dispensed other than for a medical purpose.

Source: SL 1970, ch 229, § 9 (m); SDCL Supp, § 39-17-85; SL 1977, ch 189, § 83; SL 1980, ch 178.



§ 22-42-5 Unauthorized possession of controlled drug or substance as felony.

22-42-5. Unauthorized possession of controlled drug or substance as felony. No person may knowingly possess a controlled drug or substance unless the substance was obtained directly or pursuant to a valid prescription or order from a practitioner, while acting in the course of the practitioner's professional practice or except as otherwise authorized by chapter 34-20B. A charge for unauthorized possession of controlled substance when absorbed into the human body as set forth in subdivision 22-42-1(1) shall only be charged under the provisions of § 22-42-5.1. A violation of this section for a substance in Schedules I or II is a Class 5 felony. A violation of this section for a substance in Schedule III and IV is a Class 6 felony.

Source: SL 1970, ch 229, § 10 (c); SL 1971, ch 225, § 3; SDCL Supp, § 39-17-95; SL 1976, ch 158, § 42-5; SL 1985, ch 186; SL 1998, ch 139, § 1; SL 2013, ch 101, § 58.



§ 22-42-5.1 Unauthorized ingestion of controlled drug or substance as felony.

22-42-5.1. Unauthorized ingestion of controlled drug or substance as felony. No person may knowingly ingest a controlled drug or substance or have a controlled drug or substance in an altered state in the body unless the substance was obtained directly or pursuant to a valid prescription or order from a practitioner, while acting in the course of the practitioner's professional practice or except as otherwise authorized by chapter 34-20B. A violation of this section for a substance in Schedules I or II is a Class 5 felony. A violation of this section for a substance in Schedules III or IV is a Class 6 felony.

Source: SL 2013, ch 101, § 54.



§ 22-42-6 Possession of marijuana prohibited--Degrees according to amount.

22-42-6. Possession of marijuana prohibited--Degrees according to amount. No person may knowingly possess marijuana. It is a Class 1 misdemeanor to possess two ounces of marijuana or less. It is a Class 6 felony to possess more than two ounces of marijuana but less than one-half pound of marijuana. It is a Class 5 felony to possess one-half pound but less than one pound of marijuana. It is a Class 4 felony to possess one to ten pounds of marijuana. It is a Class 3 felony to possess more than ten pounds of marijuana. A civil penalty may be imposed, in addition to any criminal penalty, upon a conviction of a violation of this section not to exceed ten thousand dollars.

Source: SL 1970, ch 229, § 10 (c); SL 1971, ch 225, § 3; SL 1974, ch 269; SDCL Supp, §§ 39-17-95, 39-17-96; SL 1976, ch 158, § 42-6; SL 1977, ch 189, § 92; SL 1978, ch 158, § 16; SL 1983, ch 179; SL 1985, ch 187; SL 1986, ch 185, § 4; SL 1990, ch 166; SL 1998, ch 139, § 2.



§ 22-42-7 Distribution or possession with intent to distribute specified amounts of marijuana.

22-42-7. Distribution or possession with intent to distribute specified amounts of marijuana. The distribution, or possession with intent to distribute, of less than one-half ounce of marijuana without consideration is a Class 1 misdemeanor; otherwise, the distribution, or possession with intent to distribute, of one ounce or less of marijuana is a Class 6 felony. The distribution, or possession with intent to distribute, of more than one ounce but less than one-half pound of marijuana is a Class 5 felony. The distribution, or possession with intent to distribute, of one-half pound but less than one pound of marijuana is a Class 4 felony. The distribution, or possession with intent to distribute, of one pound or more of marijuana is a Class 3 felony. The distribution, or possession with intent to distribute, of less than one-half ounce of marijuana to a minor without consideration is a Class 6 felony; otherwise, the distribution, or possession with intent to distribute, of one ounce or less of marijuana to a minor is a Class 5 felony. The distribution, or possession with intent to distribute, of more than one ounce but less than one-half pound of marijuana to a minor is a Class 4 felony. The distribution, or possession with intent to distribute, of one-half pound but less than one pound of marijuana to a minor is a Class 3 felony. The distribution, or possession with intent to distribute, of one pound or more of marijuana to a minor is a Class 2 felony. A first conviction of a felony under this section shall be punished by a mandatory sentence in the state penitentiary or county jail of at least thirty days, which sentence may not be suspended. A second or subsequent conviction of a felony under this section shall be punished by a mandatory sentence of at least one year. Conviction of a Class 1 misdemeanor under this section shall be punished by a mandatory sentence in county jail of not less than fifteen days, which sentence may not be suspended. A civil penalty, not to exceed ten thousand dollars, may be imposed, in addition to any criminal penalty, upon a conviction of a felony violation of this section.

Source: SL 1970, ch 229, § 10 (a) (1), (2), (b) (1); SL 1971, ch 225, § 1; SDCL Supp, §§ 39-17-88 to 39-17-90; SL 1976, ch 158, § 42-7; SL 1977, ch 189, § 93; SL 1982, ch 179, § 4; SL 1984, ch 171; SL 1986, ch 185, § 5; SL 1998, ch 139, § 3; SL 2003, ch 129, § 1; SL 2008, ch 112, § 1.



§ 22-42-8 Obtaining possession of controlled substance by theft, misrepresentation, forgery, or fraud.

22-42-8. Obtaining possession of controlled substance by theft, misrepresentation, forgery, or fraud. Any person who knowingly obtains possession of a controlled drug or substance by theft, misrepresentation, forgery, fraud, deception, or subterfuge is guilty of a Class 4 felony.

Source: SL 1970, ch 229, § 10 (e) (3); SDCL Supp, § 39-17-106; SL 1977, ch 189, § 85; SL 1984, ch 239, § 3; SL 1990, ch 167; SL 1998, ch 139, § 4.



§ 22-42-9 Manufacture, distribution, or possession of equipment for making counterfeit controlled substance as felony.

22-42-9. Manufacture, distribution, or possession of equipment for making counterfeit controlled substance as felony. Any person who knowingly makes, distributes, or possesses any punch, die, plate, or other thing designed to print or reproduce the trademark, trade name, or other identifying mark of another on any drug, or container or label thereof so as to make such drug a counterfeit controlled drug or substance is guilty of a Class 5 felony.

Source: SL 1970, ch 229, § 10 (e) (5); SDCL Supp, § 39-17-108; SL 1977, ch 189, § 86.



§ 22-42-10 Keeping place for use or sale of controlled substances as felony.

22-42-10. Keeping place for use or sale of controlled substances as felony. Any person who keeps or maintains a place which is resorted to by persons using controlled drugs and substances for the purpose of using such substances, or which is used for the keeping or selling of such substances, is guilty of a Class 5 felony.

Source: SL 1970, ch 229, § 10 (d) (6); SDCL Supp, § 39-17-102; SL 1977, ch 189, § 84.



§ 22-42-11 Inhabiting room where controlled substances illegally stored or used as misdemeanor.

22-42-11. Inhabiting room where controlled substances illegally stored or used as misdemeanor. Any person who inhabits a room knowing that any controlled drug or substance is being illegally stored or used therein, is guilty of a Class 1 misdemeanor.

Source: SL 1970, ch 229, § 10 (j); SDCL Supp, § 39-17-110; SL 1977, ch 189, § 87.



§ 22-42-12 Civil fine for violation of regulatory provisions--Additional fine remitted to drug abuse or rehabilitation program.

22-42-12. Civil fine for violation of regulatory provisions--Additional fine remitted to drug abuse or rehabilitation program. Any person who violates any provision of §§ 22-42-2.1, 22-42-4.1, 22-42-4.2, and 22-42-10, is punishable by a civil fine of not more than ten thousand dollars. The court may, however, impose an additional fine of not more than ten thousand dollars, which shall be remitted to a drug abuse prevention and rehabilitation program authorized under § 34-3B-1.

Source: SL 1970, ch 229, § 10 (d) (7); SDCL Supp, § 39-17-103; SL 1977, ch 189, § 119; SL 1978, ch 158, § 17; SL 1995, ch 125.



§ 22-42-13 Criminal penalties in addition to civil and administrative penalties.

22-42-13. Criminal penalties in addition to civil and administrative penalties. Any penalty imposed for a violation of any provision of §§ 22-42-2 to 22-42-6, inclusive, or §§ 22-42-8 to 22-42-10, inclusive, shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law.

Source: SL 1970, ch 229, § 10 (g); SDCL Supp, § 39-17-112; SL 1977, ch 189, § 123.



§ 22-42-14 Repealed.

22-42-14. Repealed by SL 1982, ch 262, § 1



§ 22-42-15 Ingesting substance, except alcoholic beverages, for the purpose of becoming intoxicated as misdemeanor--Venue for violation.

22-42-15. Ingesting substance, except alcoholic beverages, for the purpose of becoming intoxicated as misdemeanor--Venue for violation. Any person who intentionally ingests, inhales, or otherwise takes into the body any substance, except alcoholic beverages as defined in § 35-1-1, for purposes of becoming intoxicated, unless such substance is prescribed by a practitioner of the medical arts lawfully practicing within the scope of the practitioner's practice, is guilty of a Class 1 misdemeanor. The venue for a violation of this section exists in either the jurisdiction in which the substance was ingested, inhaled, or otherwise taken into the body or the jurisdiction in which the substance was detected in the body of the accused.

Source: SL 1981, ch 182, § 1; SL 1982, ch 180; SL 2001, ch 117, § 1.



§ 22-42-15.1 Possession, sale, or distribution of certain substances for the purpose of intoxication as misdemeanor.

22-42-15.1. Possession, sale, or distribution of certain substances for the purpose of intoxication as misdemeanor. Any person who possesses, possesses with intent to distribute, sells, or distributes a substance knowing that it is to be used in violation of § 22-42-15 is guilty of a Class 1 misdemeanor.

Source: SL 2011, ch 118, § 1.



§ 22-42-16 Delivery or manufacture of noncontrolled substance represented to be controlled substance as felony.

22-42-16. Delivery or manufacture of noncontrolled substance represented to be controlled substance as felony. No person may deliver or possess with intent to deliver or knowingly manufacture any noncontrolled substance which the person represents to be a substance controlled under the provisions of this chapter. Any person who violates this section is guilty of a Class 6 felony.

Source: SL 1981, ch 183; SL 1982, ch 181; SL 1982, ch 182; SL 1998, ch 139, § 5.



§ 22-42-17 Controlled substances obtained concurrently from different medical practitioners--Misdemeanor.

22-42-17. Controlled substances obtained concurrently from different medical practitioners--Misdemeanor. Any person who knowingly obtains a controlled substance from a medical practitioner and who knowingly withholds information from that medical practitioner that he has obtained a controlled substance of similar therapeutic use in a concurrent time period from another medical practitioner is guilty of a Class 1 misdemeanor.

Source: SL 1990, ch 168.



§ 22-42-18 Definitions of terms used in §§ 22-42-19 to 22-42-21, inclusive.

22-42-18. Definitions of terms used in §§ 22-42-19 to 22-42-21, inclusive. Terms used in §§ 22-42-19 to 22-42-21, inclusive, mean:

(1) "Playground," any outdoor facility, including any appurtenant parking lot, intended for recreation, open to the public, any portion of which contains apparatus intended for the recreation of children such as slides, swing sets, and teeterboards;

(2) "Video arcade facility," any facility legally accessible to persons under eighteen years of age, which provides for the use of pinball and video machines for amusement and which contains one or more such machines; and

(3) "Youth center," any recreational facility or gymnasium, including any appurtenant parking lot, intended primarily for use by persons under eighteen years of age, which regularly provides athletic, civic, or cultural activities.
Source: SL 1992, ch 168, § 1.



§ 22-42-19 Drug free zones created--Violation as felony--Sentence--Defense.

22-42-19. Drug free zones created--Violation as felony--Sentence--Defense. Any person who commits a violation of § 22-42-2, 22-42-3, or 22-42-4, or a felony violation of § 22-42-7, if such activity has taken place:

(1) In, on, or within one thousand feet of real property comprising a public or private elementary or secondary school or a playground; or

(2) In, on, or within five hundred feet of real property comprising a public or private youth center, public swimming pool, or video arcade facility; is guilty of a Class 4 felony. The sentence imposed for a conviction under this section carries a minimum sentence of imprisonment in the state penitentiary of five years. Any sentence imposed under this section shall be consecutive to any other sentence imposed for the principal felony. The court may not place on probation, suspend the execution of the sentence, or suspend the imposition of the sentence of any person convicted of a violation of this section. However, the sentencing court may impose a sentence other than that specified in this section if the court finds that mitigating circumstances exist which require a departure from the mandatory sentence provided for in this section. The court's finding of mitigating circumstances allowed by this section and the factual basis relied upon by the court shall be in writing.

It is not a defense to the provisions of this section that the defendant did not know the distance involved. It is not a defense to the provisions of this section that school was not in session.

Source: SL 1992, ch 168, § 2; SL 1998, ch 140, § 1.



§ 22-42-20 Violation of drug-free zones as separate count in indictment.

22-42-20. Violation of drug-free zones as separate count in indictment. A violation of § 22-42-19 shall be charged in the indictment or information as a separate count in addition to the principal felony charged to have been committed.

Source: SL 1992, ch 168, § 3.



§ 22-42-21 Lack of knowledge as to age of minor not a defense.

22-42-21. Lack of knowledge as to age of minor not a defense. It is not a defense to the provisions of this chapter regarding distribution of a controlled substance or marijuana to a minor that the defendant did not know that the recipient was a minor, even if such lack of knowledge was reasonable.

Source: SL 1992, ch 168, § 4.



§ 22-42-22 Possession of Salvia divinorum or salvinorin A prohibited--Felony or misdemeanor.

22-42-22. Possession of Salvia divinorum or salvinorin A prohibited--Felony or misdemeanor. No person may knowingly possess Salvia divinorum or salvinorin A. It is a Class 1 misdemeanor to possess two ounces or less of Salvia divinorum or salvinorin A. It is a Class 6 felony to possess more than two ounces of Salvia divinorum or salvinorin A.

Source: SL 2009, ch 119, § 1, eff. Mar. 10, 2009.






Chapter 42A - Drug Paraphernalia

§ 22-42A-1 Drug paraphernalia defined.

22-42A-1. Drug paraphernalia defined. The term, drug paraphernalia, means any equipment, products, and materials of any kind which are primarily used, intended for use, or designed for use by the person in possession of them, in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body any controlled substance or marijuana in violation of the provisions of this chapter. It includes, but is not limited to:

(1) Kits used, intended for use, or designed for use in planting, propagating, cultivating, growing, or harvesting of any species of plant which is a controlled substance or marijuana or from which a controlled substance can be derived;

(2) Kits used, intended for use, or designed for use in manufacturing, compounding, converting, producing, processing, or preparing controlled substances;

(3) Isomerization devices used, intended for use, or designed for use in increasing the potency of marijuana or any species of plant which is a controlled substance;

(4) Scales and balances used, intended for use, or designed for use in weighing or measuring controlled substances;

(5) Diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose, and lactose, used, intended for use, or designed for use in cutting controlled substances;

(6) Separation gins and sifters used, intended for use, or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana;

(7) Capsules, balloons, envelopes, and other containers used, intended for use, or designed for use in packaging small quantities of controlled substances or marijuana;

(8) Containers and other objects used, intended for use, or designed for use in storing or concealing controlled substances or marijuana;

(9) Hypodermic syringes, needles, and other objects used, intended for use, or designed for use in parenterally injecting controlled substances into the human body; and

(10) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

(a) Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(b) Water pipes;

(c) Carburetion tubes and devices;

(d) Smoking and carburetion masks;

(e) Roach clips: meaning objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand;

(f) Miniature cocaine spoons and cocaine vials;

(g) Chamber pipes;

(h) Carburetor pipes;

(i) Electric pipes;

(j) Air-driven pipes;

(k) Chillums;

(l) Bongs; and

(m) Ice pipes or chillers.
Source: SL 1983, ch 180, § 1; SL 1984, ch 172, § 1.



§ 22-42A-2 Factors considered in determining whether an object is drug paraphernalia.

22-42A-2. Factors considered in determining whether an object is drug paraphernalia. In determining whether an object is drug paraphernalia as defined in § 22-42A-1, a court or other authority shall consider, in addition to all other logically relevant factors, the following:

(1) Statements by an owner or by anyone in control of the object concerning its use;

(2) The proximity of the object, in time and space, to a direct violation of this article;

(3) The proximity of the object to controlled substances or marijuana;

(4) The existence of any residue of controlled substances or marijuana on the object;

(5) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to any person whom he knows, or should reasonably know, intends to use the object to facilitate a violation of this article;

(6) Instructions, oral or written, provided with the object concerning its use;

(7) Descriptive materials accompanying the object which explain or depict its use;

(8) National and local advertising concerning its use;

(9) The manner in which the object is displayed for sale;

(10) Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community;

(11) Direct or circumstantial evidence of the ratio of sales of the object to the total sales of the business enterprise;

(12) The existence and scope of legitimate uses for the object in the community; and

(13) Expert testimony concerning its use.
Source: SL 1983, ch 180, § 2; SL 1984, ch 172, § 2.



§ 22-42A-3 Use or possession of drug paraphernalia as misdemeanor.

22-42A-3. Use or possession of drug paraphernalia as misdemeanor. No person, knowing the drug related nature of the object, may use or to possess with intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body any controlled substance or marijuana in violation of this chapter. Any person who violates any provision of this section is guilty of a Class 2 misdemeanor.

Source: SL 1983, ch 180, § 3; SL 1984, ch 172, § 3; SL 1998, ch 139, § 6.



§ 22-42A-4 Delivery of drug paraphernalia as felony.

22-42A-4. Delivery of drug paraphernalia as felony. No person, knowing the drug related nature of the object, may deliver, possess with intent to deliver, or manufacture with intent to deliver, drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance or marijuana in violation of this chapter. Any person who violates any provision of this section is guilty of a Class 6 felony.

Source: SL 1983, ch 180, § 4; SL 1984, ch 172, § 4; SL 1998, ch 139, § 7.






Chapter 43 - Commercial Bribery

§ 22-43-1 Commercial bribery--Misdemeanor.

22-43-1. Commercial bribery--Misdemeanor. Any person who confers, or agrees to confer, directly or indirectly, any benefit upon any employee, agent, or fiduciary without the consent of the latter's employer or principal, with intent to influence the employee's, agent's, or fiduciary's conduct in relation to that person's employer's or principal's affairs, is guilty of commercial bribery. Commercial bribery is a Class 1 misdemeanor.

Source: SL 1980, ch 173, § 6; SL 2005, ch 120, § 296.



§ 22-43-2 Receiving a commercial bribe--Misdemeanor.

22-43-2. Receiving a commercial bribe--Misdemeanor. Any employee, agent, or fiduciary who, without consent of that person's employer or principal, solicits, accepts, or agrees to accept any benefit, directly or indirectly, from another person upon an agreement or understanding that such benefit will influence his or her conduct in relation to that person's employer's or principal's affairs, is guilty of receiving a commercial bribe. Receiving a commercial bribe is a Class 1 misdemeanor.

Source: SL 1980, ch 173, § 7; SL 2005, ch 120, § 297.






Chapter 44 - Cable Television And Multipoint Distribution Systems

§ 22-44-1 Obstruction of community antenna television system transmissions as misdemeanor.

22-44-1. Obstruction of community antenna television system transmissions as misdemeanor. No person may intentionally prevent or obstruct the transmission, distribution, or receipt of programming material carried by the equipment of a community antenna television system. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 173, § 1.



§ 22-44-2 Equipment for receiving services without payment--Installation or possession as misdemeanor.

22-44-2. Equipment for receiving services without payment--Installation or possession as misdemeanor. No person may knowingly install, maintain, or possess any equipment, device, or instrument designed, intended, or used solely for the purpose of unlawfully facilitating the interception, decoding, or receipt of the services of any community antenna television system, multipoint distribution system, multichannel multipoint distribution system, or any programming service delivered by satellite with intent to allow any person to obtain such service and avoid the lawful payment of the charges therefor. A violation of this section is a Class 2 misdemeanor. A subsequent violation of this section is a Class 1 misdemeanor.

Source: SL 1984, ch 173, § 2; SL 1990, ch 169, § 1.



§ 22-44-2.1 Manufacture, sale, or distribution of equipment for receiving service without payment as misdemeanor.

22-44-2.1. Manufacture, sale, or distribution of equipment for receiving service without payment as misdemeanor. No person may knowingly manufacture, sell, offer for sale, or distribute any equipment, device, or instrument designed, intended, or used solely for the purpose of unlawfully facilitating the interception, decoding, or receipt of the services of any community antenna television system, multipoint distribution system, multichannel multipoint distribution system, or any programming service delivered by satellite with intent to allow any person to obtain such service and avoid the lawful payment of the charges therefor. A violation of this section is a Class 1 misdemeanor.

Source: SL 1990, ch 169, § 2.



§ 22-44-3 Seizure of equipment.

22-44-3. Seizure of equipment. Any equipment, device, or instrument possessed in violation of § 22-44-2 may be seized as contraband after a conviction of the owner or possessor of the equipment for a violation of this chapter.

Source: SL 1984, ch 173, § 3.



§ 22-44-4 Multipoint distribution system and multichannel multipoint distribution system defined.

22-44-4. Multipoint distribution system and multichannel multipoint distribution system defined. Multipoint distribution system and multichannel multipoint distribution system mean a subscription television, audio, or other data service, using the 2.5 gigahertz frequency band and the receiving device or decoder which is necessary for reception of the services provided by the system.

Source: SL 1984, ch 173, § 4; SL 1990, ch 169, § 3.






Chapter 45 - Unlawfully Obtaining Benefits Or Payments From Medical Assistance Program

§ 22-45-1 Definition of terms.

22-45-1. Definition of terms. Terms as used in this chapter mean:

(1) "Benefit," any benefit authorized under the medical services program of the State Department of Social Services;

(2) "Claim," any communication, whether oral, written, electronic, or magnetic, which is utilized to identify a good, item, or service as reimbursable under the program;

(3) "Person," any individual, corporation, limited liability company, partnership, association, or other legal entity;

(4) "Program," the medical assistance program authorized by Title XIX of the Federal Social Security Act and implemented by the medical services program of the State Department of Social Services;

(5) "Provider," any person who has applied to participate or who participates in the program as a provider of a good or a service;

(6) "Recipient," any individual who receives benefits under the program;

(7) "Records," any medical, professional, or business records relative to the treatment or care of any recipient, or to a good or a service provided to any such recipient, or to rates paid for such a good or a service, and any records required to be kept by regulations of the program;

(8) "Sign," to affix a signature directly or indirectly by means of handwriting, typewriter, signature stamp, computer impulse, or other means; and

(9) "Single state agency," the state agency which administers the program, or any person who by virtue of a contract or agreement with the state administers any part of the program, or processes or pays claims for the program.
Source: SL 1986, ch 187, § 1; SL 1994, ch 351, § 42.



§ 22-45-2 Action by which claimant commits an offense--Violation a felony.

22-45-2. Action by which claimant commits an offense--Violation a felony. A person commits an offense if he:

(1) Makes or causes to be made a claim, knowing the claim to be false, in whole or in part, by commission or omission; or

(2) Makes or causes to be made a statement or representation for use in obtaining or seeking to obtain authorization to provide a good or a service, knowing the statement or representation to be false, in whole or in part, by commission or omission; or

(3) Makes or causes to be made a statement or representation for use by another in obtaining a good or a service under the program, knowing the statement or representation to be false, in whole or in part, by commission or omission; or

(4) Makes or causes to be made a statement or representation for use in qualifying as a provider of a good or a service under the program, knowing the statement or representation to be false, in whole or in part, by commission or omission.

A violation of this section is a Class 5 felony.

Source: SL 1986, ch 187, § 2.



§ 22-45-3 Application to participate as provider--Perjury for submitting false statements--Violation a felony.

22-45-3. Application to participate as provider--Perjury for submitting false statements--Violation a felony. Each application to participate as a provider in the program, each report stating income or expense upon which rates of payment are or may be based, and each invoice for payment for a good or a service provided to the recipient shall contain a statement that all matters stated therein are true and accurate, signed by the individual responsible for the provider, under the penalty of perjury. A person commits perjury if he signs or submits, or causes to be signed or submitted, such a statement, and he knows, or should have known, that the application, report, or invoice containing information is false, in whole or in part, by commission or omission. A violation of this section is a Class 5 felony.

Source: SL 1986, ch 187, § 3.



§ 22-45-4 Action of person aiding provider with goods or services or referring individuals to provider for which additional value received an offense--Violation a felony.

22-45-4. Action of person aiding provider with goods or services or referring individuals to provider for which additional value received an offense--Violation a felony. A person commits an offense if he:

(1) Acting on behalf of a provider, purchases or leases goods, services, materials, or supplies for which payment may be made, in whole or in part, under the program and solicits or accepts anything of additional value in return for or in connection with such purchase or lease; or

(2) Sells or leases to or for the use of provider, goods, services, materials, or supplies for which payment may be made, in whole or in part, under the program, and offers, transfers, or pays anything of additional value in connection with or in return for such sale or lease; or

(3) Refers an individual to a provider for the provision of a good or a service for which payment may be made, in whole or in part, under the program, and solicits or accepts anything of value in connection with such referral.

It is an exception to subdivisions (1) and (2) of this section that the additional value transferred is a refund or discount made in the ordinary course of business and reflected by the books and records of the individual, corporation, or association.

A violation of this section is a Class 5 felony.

Source: SL 1986, ch 187, § 4.



§ 22-45-5 Offense of acceptance of amount in addition to amount legally payable under program--Violation a felony.

22-45-5. Offense of acceptance of amount in addition to amount legally payable under program--Violation a felony. A person commits an offense if he, acting on behalf of a provider providing a good or a service to a recipient under the program, charges, solicits, accepts, or receives anything of additional value in addition to the amount legally payable under the program in connection with a provision of such a good or a service.

A violation of this section is a Class 5 felony.

Source: SL 1986, ch 187, § 5.



§ 22-45-6 Failure to keep necessary records upon which claim is based--Violation a misdemeanor.

22-45-6. Failure to keep necessary records upon which claim is based--Violation a misdemeanor. A person commits an offense if he:

(1) Having submitted a claim for or received payment for a good or a service under the program, intentionally fails to maintain such records as are necessary to disclose fully the nature of all a good or a service for which a claim was submitted or payment was received, or such records as are necessary to disclose fully all income and expenditures upon which rates of payment were based, for a period of at least six years following the date on which payment was received; or

(2) Knowingly destroys such records within six years from the date payment was received.

A violation of this section is a Class 1 misdemeanor.

Source: SL 1986, ch 187, § 6.



§ 22-45-7 Liability for receipt of payment by person not entitled thereto.

22-45-7. Liability for receipt of payment by person not entitled thereto. Any person who receives payment for furnishing a good or a service under the program, which the person is not entitled to receive by reason of offenses under §§ 22-45-2 to 22-45-6, inclusive, may in addition to any other penalties provided by law, be liable for civil penalties of:

(1) Payment of interest on the amount of the excess payment at the rate provided for pursuant to the official state interest rates under § 54-3-16, category B, from the date upon which payment was made to the date upon which repayment is made to the program; and

(2) Payment of up to three times the amount of damages sustained, including the cost of investigation and litigation; and

(3) Payment in the sum of two thousand dollars for each false or fraudulent claim, statement, or representation submitted for providing a good or a service.

A criminal action need not be brought against the person for liability to attach under this section.

Source: SL 1986, ch 187, § 7.



§ 22-45-8 Suspension or exclusion from participation as provider of person convicted of committing offense.

22-45-8. Suspension or exclusion from participation as provider of person convicted of committing offense. Any person providing a good or a service under the program who has been determined to have committed an offense under §§ 22-45-2 to 22-45-7, inclusive, may be suspended or excluded from participation as a provider or an employee of a provider for a period to be determined by the single-state agency. A criminal action need not be brought against the person before suspension or exclusion under this section.

Source: SL 1986, ch 187, § 8.



§ 22-45-9 Access to records by attorney general, state medicaid control unit, and grand jury.

22-45-9. Access to records by attorney general, state medicaid control unit, and grand jury. The attorney general and the state medicaid fraud control unit, upon reasonable request, and the grand jury, upon subpoena therefore, shall have full access to all records held by a provider or by any other person on his behalf, which could be relevant in any manner to the determination of the existence of offenses under §§ 22-45-2 to 22-45-6, inclusive, or related crimes, or the existence of patient abuse, mistreatment or neglect, or the theft of patient funds.

Upon issuance of a summons for such records, the grand jury shall take possession of the records for use by the grand jury and the attorney general in the investigation of offenses under this chapter and related crimes.

In examining such records, the attorney general and grand jury shall safeguard the privacy rights of recipients, avoiding unnecessary disclosure of personal information concerning named recipients. However, the attorney general may transmit such information as he deems appropriate to the single-state agency and to other agencies concerned of the regulation of health facilities or health professionals.

No persons holding such records may refuse to provide the attorney general or the grand jury with access to such records for the purposes described in this chapter on the basis that release would violate any recipient's right of privacy, any recipient's privileges against disclosure or use, or any professional or other privilege right.

Source: SL 1986, ch 187, § 9.



§ 22-45-10 Use of other civil or criminal remedy not precluded.

22-45-10. Use of other civil or criminal remedy not precluded. The provisions of this chapter are not intended to be exclusive remedies and do not preclude the use of any other criminal or civil remedy.

Source: SL 1986, ch 187, § 10.



§ 22-45-11 Limitation on civil action.

22-45-11. Limitation on civil action. No civil action may be brought under this chapter more than six years after the cause of action accrues.

Source: SL 1986, ch 187, § 11.






Chapter 46 - Abuse, Neglect, Or Exploitation Of Elders Or Adults With Disabilities

§ 22-46-1 Definition of terms.

22-46-1. Definition of terms. Terms used in this chapter mean:

(1) "Adult with a disability," a person eighteen years of age or older who has a condition of intellectual disability, infirmities of aging as manifested by organic brain damage, advanced age, or other physical dysfunctioning to the extent that the person is unable to protect himself or herself or provide for his or her own care;

(2) "Caretaker," a person or entity who is entrusted with the property of an elder or adult with a disability, or who is responsible for the health or welfare of an elder or adult with a disability, and who assumes the position of trust or responsibility voluntarily, by contract, by receipt of payment, or by order of the court;

(3) "Elder," a person sixty-five years of age or older;

(4) "Emotional and psychological abuse," a caretaker's willful, malicious, and repeated infliction of:

(a) A sexual act or the simulation of a sexual act directed at and without the consent of the elder or adult with a disability that involves nudity or is obscene;

(b) Unreasonable confinement;

(c) Harm or damage or destruction of the property of an elder or adult with a disability, including harm to or destruction of pets; or

(d) Ridiculing or demeaning conduct, derogatory remarks, verbal harassment, or threats to inflict physical or emotional and psychological abuse, directed at an elder or adult with a disability;

(5) "Exploitation," the wrongful taking or exercising of control over property of an elder or adult with a disability with intent to defraud the elder or adult with a disability;

(6) "Neglect," harm to the health or welfare of an elder or an adult with a disability, without reasonable medical justification, caused by a caretaker, within the means available for the elder or adult with a disability, including the failure to provide adequate food, clothing, shelter, or medical care; and

(7) "Physical abuse," physical harm, bodily injury, attempt to cause physical harm or injury, or fear of imminent physical harm or bodily injury.
Source: SL 1986, ch 186, § 1; SL 1990, ch 171, § 1; SL 2005, ch 120, § 339; SL 2007, ch 147, § 1; SL 2013, ch 125, § 4; SL 2016, ch 120, § 1.



§ 22-46-1.1 Neglect--Exclusions from definition.

22-46-1.1. Neglect--Exclusions from definition. For the purposes of this chapter, the term, neglect, does not include a decision that is made to not seek medical care for an elder or disabled adult upon the expressed desire of the elder or disabled adult; a decision to not seek medical care for an elder or disabled adult based upon a previously executed declaration, do-not-resuscitate order, or a power of attorney for health care; a decision to not seek medical care for an elder or disabled adult if otherwise authorized by law; or the failure to provide goods and services outside the means available for the elder or disabled adult.

Source: SL 2007, ch 147, § 2.



§ 22-46-2 Abuse or neglect of elder or adult with a disability--Felony or misdemeanor.

22-46-2. Abuse or neglect of elder or adult with a disability--Felony or misdemeanor. Any person who physically abuses or neglects an elder or adult with a disability in a manner which does not constitute aggravated assault is guilty of a Class 6 felony.

Any person who emotionally or psychologically abuses an elder or adult with a disability is guilty of a Class 1 misdemeanor.

Source: SL 1986, ch 186, § 2; SL 1990, ch 171, § 2; SL 2005, ch 120, § 341; SL 2007, ch 147, § 3; SL 2016, ch 120, § 2.



§ 22-46-3 Theft by exploitation--Penalty.

22-46-3. Theft by exploitation--Penalty. Any person who, having assumed the duty voluntarily, by written contract, by receipt of payment for care, or by order of a court to provide for the support of an elder or an adult with a disability, and having been entrusted with the property of that elder or adult with a disability, with intent to defraud, appropriates such property to a use or purpose not in the due and lawful execution of that person's trust, is guilty of theft by exploitation. Theft by exploitation is punishable as theft pursuant to chapter 22-30A.

Source: SL 1986, ch 186, § 3; SL 1989, ch 30, § 53; SL 2005, ch 120, § 342; SL 2007, ch 147, § 4; SL 2016, ch 120, § 21.



§ 22-46-4 Repealed.

22-46-4. Repealed by SL 1990, ch 171, § 3



§ 22-46-5 Investigation of report of abuse, neglect or exploitation.

22-46-5. Investigation of report of abuse, neglect or exploitation. The person or agency that receives, pursuant to § 22-46-7, a report of abuse, neglect, or exploitation of an elder or adult with a disability shall also forward the report to the Office of the Attorney General, if the person or agency determines that reasonable suspicion exists to support further investigation. In investigating a violation of this chapter, law enforcement agencies shall cooperate with and assist the Department of Human Services. Upon receiving a report made pursuant to this chapter, the law enforcement agency shall evaluate whether a criminal investigation is appropriate.

Source: SL 1990, ch 171, § 4; SL 2016, ch 120, § 24; SL 2017, ch 230 (Ex. Ord. 17-1), § 22, eff. Apr. 13, 2017.



§ 22-46-6 Transferred.

22-46-6. Transferred to § 34-12-51 by SL 2005, ch 120, § 344, eff. July 1, 2006.



§ 22-46-7 Report of abuse, neglect, or exploitation.

22-46-7. Report of abuse, neglect, or exploitation. A report of abuse, neglect, or exploitation under this chapter may be made orally or in writing to the state's attorney of the county in which the elder or disabled adult resides or is present, to the Department of Human Services, or to the law enforcement officer. The state's attorney or law enforcement officer, upon receiving a report, shall immediately notify the Department of Human Services.

Source: SL 2007, ch 147, § 5; SL 2017, ch 230 (Ex. Ord. 17-1), § 23, eff. Apr. 13, 2017.



§ 22-46-8 Immunity from liability for reporting abuse, neglect, or exploitation.

22-46-8. Immunity from liability for reporting abuse, neglect, or exploitation. Any person who, in good faith, makes a report of abuse, neglect, or exploitation of any elder or disabled adult, is immune from any civil or criminal liability that might otherwise be incurred or imposed, and has the same immunity with respect to participation in any judicial proceeding resulting from the report. This immunity extends in a like manner to any public official involved in the investigation of abuse, neglect, or exploitation of any elder or disabled adult, or to any person or institution who in good faith cooperates with any public official in an investigation. The provisions of this section do not extend to any person alleged to have committed any act of abuse or neglect of any elder or disabled adult or to any person who has aided and abetted any such act.

Source: SL 2007, ch 147, § 7.



§ 22-46-9 Mandatory reporting of abuse, neglect, or exploitation--Violation as misdemeanor.

22-46-9. Mandatory reporting of abuse, neglect, or exploitation--Violation as misdemeanor. Any:

(1) Physician, dentist, doctor of osteopathy, chiropractor, optometrist, podiatrist, religious healing practitioner, hospital intern or resident, nurse, paramedic, emergency medical technician, social worker, or any health care professional;

(2) Psychologist, licensed mental health professional, or counselor engaged in professional counseling; or

(3) State, county, or municipal criminal justice employee or law enforcement officer;
who knows, or has reasonable cause to suspect, that an elder or adult with a disability has been or is being abused, neglected, or exploited, shall, within twenty-four hours, report such knowledge or suspicion orally or in writing to the state's attorney of the county in which the elder or adult with a disability resides or is present, to the Department of Human Services, or to a law enforcement officer. Any person who knowingly fails to make the required report is guilty of a Class 1 misdemeanor.

A person described in this section is not required to report the abuse, neglect, or exploitation of an elder or adult with a disability if the person knows that another person has already reported to a proper agency the same abuse, neglect, or exploitation that would have been the basis of the person's own report.

Source: SL 2011, ch 119, § 1; SL 2016, ch 120, § 22; SL 2016, ch 128, § 1; SL 2017, ch 230 (Ex. Ord. 17-1), § 24, eff. Apr. 13, 2017.



§ 22-46-10 Mandatory reporting of abuse or neglect by staff and by person in charge of residential facility or entity providing services to elderly or disabled adult--Violation as misdemeanor.

22-46-10. Mandatory reporting of abuse or neglect by staff and by person in charge of residential facility or entity providing services to elderly or disabled adult--Violation as misdemeanor. Any staff member of a nursing facility, assisted living facility, adult day care center, or community support provider, or any residential care giver, individual providing homemaker services, victim advocate, or hospital personnel engaged in the admission, examination, care, or treatment of elderly or disabled adults who knows, or has reasonable cause to suspect, that an elderly or disabled adult has been or is being abused or neglected, shall, within twenty-four hours, notify the person in charge of the institution where the elderly or disabled adult resides or is present, or the person in charge of the entity providing the service to the elderly or disabled adult, of the suspected abuse or neglect. The person in charge shall report the information in accordance with the provisions of § 22-46-9. Any person who knowingly fails to make the required report is guilty of a Class 1 misdemeanor.

Source: SL 2011, ch 119, § 2.



§ 22-46-11 Voluntary reporting of abuse, neglect, or exploitation.

22-46-11. Voluntary reporting of abuse, neglect, or exploitation. Any person who knows or has reason to suspect that an elder or adult with a disability has been abused, neglected, or exploited as defined in §§ 22-46-1 to 22-46-3, inclusive, may report that information, regardless of whether that person is one of the mandatory reporters listed in §§ 22-46-9 and 22-46-10.

Source: SL 2011, ch 119, § 3; SL 2016, ch 120, § 25.



§ 22-46-12 Information provided by report of abuse, neglect, or exploitation.

22-46-12. Information provided by report of abuse, neglect, or exploitation. The person making a report as required by § 22-46-9 and as permitted by § 22-46-11 shall provide, or a proper agency receiving the report shall acquire, to the extent possible, the following information:

(1) The name, age, physical address, and contact information of the elder or adult with a disability;

(2) The name, age, physical address, and contact information of the person making the report;

(3) The name, age, physical address, and contact information of the caretaker of the elder or adult with a disability;

(4) The name of the alleged perpetrator;

(5) The nature and extent of the elder or adult with a disability's injury, whether physical or financial, if any;

(6) The nature and extent of the condition that required the report to be made; and

(7) Any other pertinent information.
Source: SL 2016, ch 120, § 23.



§ 22-46-13 Action against perpetrator for exploitation--Compensatory and punitive damages--Attorney's fees.

22-46-13. Action against perpetrator for exploitation--Compensatory and punitive damages--Attorney's fees. A court may find that an elder or adult with a disability has been exploited as defined in § 22-46-1 or 22-46-3. If a court finds exploitation occurred, the elder or adult with a disability has a cause of action against the perpetrator and may recover actual and punitive damages for the exploitation. The action may be brought by the elder or adult with a disability, or that person's guardian, conservator, by a person or organization acting on behalf of the elder or adult with a disability with the consent of that person or that person's guardian or conservator, or by the personal representative of the estate of a deceased elder or adult with a disability without regard to whether the cause of death resulted from the exploitation. The action may be brought in any court of competent jurisdiction to enforce the action. A party who prevails in the action may recover reasonable attorney's fees, costs of the action, compensatory damages, and punitive damages.

Source: SL 2016, ch 120, § 28.



§ 22-46-14 Additional penalties against perpetrator for exploitation.

22-46-14. Additional penalties against perpetrator for exploitation. In addition to the damages prescribed in § 22-46-13, the court may impose the following penalties:

(1) Revoke, in whole or in part, any revocable:

(a) Provision by the elder or adult with a disability that is contained in a governing instrument that confers a general or nongeneral power of appointment on the perpetrator; and

(b) Nomination or appointment by the elder or adult with a disability that is contained in a governing instrument that nominates or appoints the perpetrator to serve in any fiduciary or representative capacity, including serving as a personal representative, executor, guardian, conservator, trustee, attorney in fact, or agent;

(2) Sever the interests of the elder or adult with a disability and the perpetrator in any property that is held by them at the time of the violation as joint tenants with the right of survivorship and transform the interests of the elder or adult with a disability and the perpetrator into tenancies in common. To the extent that the perpetrator did not provide adequate consideration for the jointly held interest, the court may cause the person's interest in the subject property to be forfeited in whole or in part.
Source: SL 2016, ch 120, § 29.



§ 22-46-15 Third party property interest acquired for value and in good faith unaffected by severance of perpetrator's property interest.

22-46-15. Third party property interest acquired for value and in good faith unaffected by severance of perpetrator's property interest. A severance pursuant to subdivision 22-46-14(2) does not affect any third party interest in property that was acquired for value and in good faith reliance on apparent title by survivorship in the perpetrator unless a writing declaring the severance has been noted, registered, filed, or recorded in records that are appropriate to the kind and location of the property and that are relied on as evidence of ownership in the ordinary course of transactions involving that property.

Source: SL 2016, ch 120, § 30.



§ 22-46-16 Effect of revocation of provision of instrument.

22-46-16. Effect of revocation of provision of instrument. If the court imposes a revocation pursuant to subdivision 22-46-14(1), provisions of the governing instrument shall be given effect as if the perpetrator disclaimed all provisions revoked by the court or, in the case of a revocation of a nomination in a fiduciary or representative capacity, the perpetrator predeceased the decedent.

Source: SL 2016, ch 120, § 31.



§ 22-46-17 Additional remedies for violation.

22-46-17. Additional remedies for violation. The court may authorize remedies provided in § 21-65-12 for violations under § 22-46-3 or 22-46-13.

Source: SL 2016, ch 120, § 32.



§ 22-46-18 Remedies cumulative with other legal and administrative remedies.

22-46-18. Remedies cumulative with other legal and administrative remedies. The remedies provided in §§ 22-46-13 to 22-46-17, inclusive, are in addition to and cumulative with other legal and administrative remedies available to an elder or adult with a disability.

Source: SL 2016, ch 120, § 33.






Chapter 47 - Debt Adjusting [Transferred]

§ 22-47-1 to 22-47-3. Transferred.

22-47-1 to 22-47-3. Transferred to §§ 37-34-1 to 37-34-3 by SL 2005, ch 120, § 295, eff. July 1, 2006.






Chapter 48 - Victim Immunity

§ 22-48-1 Definitions.

22-48-1. Definitions. Terms used in this chapter mean:

(1) "Convicted," includes a finding of guilt, whether or not the adjudication of guilt is stayed or executed, an unwithdrawn judicial admission of guilt or guilty plea, a no contest plea, a judgment of conviction, an adjudication as a delinquent child, or an admission to a juvenile delinquency petition;

(2) "Course of criminal conduct," includes the acts or omissions of the perpetrator in carrying out the crime of which convicted or of a victim in resisting criminal conduct;

(3) "Crime," includes an offense named in §§ 22-11-3, 22-11-4, 22-11-6, 22-11-9.1, 22-16-4, 22-16-7, 22-16-15, 22-16-20, 22-18-1, 22-18-1.1, 22-19-1, 22-19A-1, 22-19A-2, 22-22-1, 22-22-7, 22-30-1, 22-30A-4, 22-32-1, 22-32-3, 22-32-8, chapter 22-33, or an attempt to commit any of these offenses. The term includes a crime in other states which would have been within this definition if the crime had been committed in this state;

(4) "Perpetrator," any person who has been convicted of a crime as defined in subdivision (3);

(5) "Victim," a person who was the object of a perpetrator's criminal conduct and includes a person at the scene of an emergency who gives reasonable assistance to another person who is exposed to or has suffered grave physical harm.
Source: SL 1998, ch 124, § 1; SL 2003, ch 130, § 1.



§ 22-48-2 Perpetrator's assumption of risk--Victim immune from liability--Victim's duty--Exception.

22-48-2. Perpetrator's assumption of risk--Victim immune from liability--Victim's duty--Exception. A perpetrator assumes the risk of loss, injury, or death resulting from or arising out of a course of criminal conduct involving a crime, as defined in this chapter, engaged in by the perpetrator or a person who aids or abets the perpetrator, as defined in § 22-3-3, and the crime victim is immune from and not liable for any damages as a result of acts or omissions of the victim if the victim used reasonable force. However, the perpetrator's assumption of risk does not eliminate the crime victim's duty to protect against conditions upon the premises which the crime victim knows or has reason to know may create an unreasonable risk of harm or which may cause a foreseeable trespass by minors, nor does the assumption of risk apply to perpetrators who are mentally incompetent.

Source: SL 1998, ch 124, § 2.



§ 22-48-2.1 Claim of use of unreasonable force by victim--Hearing to determine reasonable basis for claim.

22-48-2.1. Claim of use of unreasonable force by victim--Hearing to determine reasonable basis for claim. If the perpetrator claims that the victim used unreasonable force, before any discovery relating to the claim may be commenced and before the claim may be submitted to the trier of fact, the court, after hearing, must find, based on clear and convincing evidence, that there is a reasonable basis to believe that the victim used unreasonable force.

Source: SL 2003, ch 130, § 2.



§ 22-48-3 Proof of assumption of risk.

22-48-3. Proof of assumption of risk. Notwithstanding other evidence that the victim may adduce relating to the perpetrator's conviction of the crime involving the parties to a claim for relief, a certified copy of a guilty plea, a court judgment of guilt, a court record of conviction, or an adjudication as a delinquent child is conclusive proof of the perpetrator's assumption of the risk.

Source: SL 1998, ch 124, § 3.



§ 22-48-4 Court awards.

22-48-4. Court awards. If the perpetrator does not prevail in a claim for relief that is subject to this section, the court may award reasonable expenses, including attorney's fees and disbursements, to the victim.

Source: SL 1998, ch 124, § 4.



§ 22-48-5 Motion for stay of proceedings.

22-48-5. Motion for stay of proceedings. Except to the extent needed to preserve evidence, any claim for relief in which the defense set forth in this section is raised shall be stayed by the court on the motion of the defendant during the pendency of any criminal action against the plaintiff based on the alleged crime.

Source: SL 1998, ch 124, § 5.






Chapter 49 - Human Trafficking

§ 22-49-1 Human trafficking prohibited.

22-49-1. Human trafficking prohibited. No person may recruit, harbor, transport, provide, receive, or obtain, by any means, another person knowing that force, fraud, or coercion will be used to cause the person to engage in prostitution, forced labor, or involuntary servitude. No person may benefit financially or by receiving anything of value from participation in a venture that has engaged in acts set forth in this section. Any violation of this section constitutes the crime of human trafficking. If the victim is under eighteen years of age, the crime of human trafficking need not involve force, fraud, or coercion.

Source: SL 2011, ch 120, § 1; SL 2016, ch 129, § 1; SL 2017, ch 99, § 1.



§ 22-49-2 First degree human trafficking--Felony.

22-49-2. First degree human trafficking--Felony. If the acts or the venture set forth in § 22-49-1:

(1) Involve committing or attempting to commit kidnapping;

(2) Involve a victim under the age of eighteen years;

(3) Involve prostitution or procurement for prostitution; or

(4) Result in the death of a victim;
any person guilty has committed human trafficking in the first degree, which is a Class 2 felony.

Source: SL 2011, ch 120, § 2; SL 2016, ch 129, § 2.



§ 22-49-3 Second degree human trafficking--Felony.

22-49-3. Second degree human trafficking--Felony. A person is guilty of human trafficking in the second degree if that person:

(1) Recruits, harbors, transports, provides, or obtains, by any means, another person knowing that force, fraud, or coercion will be used to cause the person to engage in prostitution, forced labor, or involuntary servitude; or

(2) Benefits financially or by receiving anything of value from participation in a venture that has engaged in acts set forth in this section.

Human trafficking in the second degree is a Class 4 felony.

Source: SL 2011, ch 120, § 3.



§ 22-49-4 Hiring person forced to engage in sexual activity--Felony.

22-49-4. Hiring person forced to engage in sexual activity--Felony. It is a Class 6 felony for a person to hire or attempt to hire another person for a fee to engage in sexual activity, as defined in § 22-23-1.1, if the person knew or should have known the other person was being forced to engage in the activity through human trafficking.

Source: SL 2016, ch 129, § 3.









Title 23 - LAW ENFORCEMENT

Chapter 01 - Definitions And General Provisions [Repealed]

CHAPTER 23-1

DEFINITIONS AND GENERAL PROVISIONS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 01A - Petty Offense Procedure

§ 23-1A-1 Petty offense procedures used by all law enforcement and judicial officers.

23-1A-1. Petty offense procedures used by all law enforcement and judicial officers. The procedures set forth in this chapter shall be used by all law enforcement and judicial officers for the disposition of petty offense cases.

Source: SL 1977, ch 193, § 1.



§ 23-1A-2 Complaint and summons forms--Uniform traffic ticket--Contents.

23-1A-2. Complaint and summons forms--Uniform traffic ticket--Contents. The attorney general shall promulgate, pursuant to chapter 1-26, a uniform form or forms to be used for petty or misdemeanor complaints and summons regarding traffic offenses. The form shall be designed to serve as a uniform traffic ticket. The attorney general shall designate those law enforcement agencies which would use the uniform traffic ticket.

The title on the complaint shall be "The State of South Dakota vs. (defendant's name)." The summons or complaint shall inform the defendant of the information set forth in §§ 23-1A-11, 23-1A-12, 23-1A-13, 23-1A-16, and 23-1A-18, and of the amount required for the authorized deposit.

Source: SL 1977, ch 193, § 2; SL 1991, ch 252, § 23.



§ 23-1A-2.1 Ticket form for juvenile cited violations.

23-1A-2.1. Ticket form for juvenile cited violations. The attorney general may revise the uniform traffic ticket created pursuant to chapter 23-1A to be used for juvenile cited violations.

Source: SL 2015, ch 152, § 41, eff. Jan. 1, 2016.



§ 23-1A-3 State's attorney as attorney for plaintiff.

23-1A-3. State's attorney as attorney for plaintiff. The attorney for the plaintiff in the trial of a petty offense shall be the state's attorney of the county which has jurisdiction of the case.

Source: SL 1977, ch 193, § 14.



§ 23-1A-4 Complaint and summons as only complaint necessary.

23-1A-4. Complaint and summons as only complaint necessary. Whenever the complaint and summons promulgated pursuant to § 23-1A-2 are used, the attorney for the plaintiff need not make or file any other complaint for the offense charged.

Source: SL 1977, ch 193, § 3.



§ 23-1A-5 Signature under oath on complaint--Traffic ticket issued by law enforcement officer.

23-1A-5. Signature under oath on complaint--Traffic ticket issued by law enforcement officer. Any person may sign a petty offense complaint for an offense which occurred in his presence. A petty offense complaint shall be signed under oath. It is sufficient if a law enforcement officer, in lieu of signing the petty offense complaint under oath, signs the following statement printed or written on a complaint or summons for a petty offense on a uniform traffic ticket: "I declare and affirm under the penalties of perjury that this complaint or summons has been examined by me, and to the best of my knowledge and belief, is in all things true and correct." Any person who signs this statement as provided for in this section, knowing the statement to be false or untrue, in whole or in part, is guilty of perjury.

Source: SL 1977, ch 193, § 4; SL 2015, ch 134, § 1.



§ 23-1A-6 Minor defendant--Guardian ad litem not required--Trial as juvenile delinquent.

23-1A-6. Minor defendant--Guardian ad litem not required--Trial as juvenile delinquent. A minor may be sued for the commission of a petty offense without the appointment of a guardian ad litem. A state's attorney may dismiss a petty offense complaint issued to a minor any time before judgment is entered and try the minor instead as a juvenile delinquent.

Source: SL 1977, ch 193, § 19.



§ 23-1A-7 Detention of violator to issue complaint and summons--Not an arrest--Summons or arrest for other public offense.

23-1A-7. Detention of violator to issue complaint and summons--Not an arrest--Summons or arrest for other public offense. A law enforcement officer may halt and detain a person who has committed a petty offense in the law enforcement officer's presence or to serve a previously issued petty offense complaint and summons, for the period of time necessary to issue a petty offense complaint and summons and to complete § 23-1A-10. Such a detention is not an arrest. If during this period of detention the officer determines that there is probable cause to believe that the person detained has committed or is committing a public offense other than a petty offense, the officer shall issue a complaint and summons, or arrest the person, for the other public offense.

Source: SL 1977, ch 193, § 5; SL 1984, ch 12, § 17.



§ 23-1A-8 Hearing within ten days specified in summons--Earlier date if requested--Place of hearing.

23-1A-8. Hearing within ten days specified in summons--Earlier date if requested--Place of hearing. The petty offense summons shall specify a time for a hearing on the complaint, which shall be within ten days of its issuance. A defendant may request an earlier hearing. The hearing shall be before a judge or magistrate of the county in which the offense was committed, except as provided in § 23-1A-11.

Source: SL 1977, ch 193, § 6.



§ 23-1A-9 Resisting service or refusal to give information as misdemeanor.

23-1A-9. Resisting service or refusal to give information as misdemeanor. Any person who resists the service of a petty offense complaint and summons or who refuses to give a law enforcement officer the information necessary to complete a petty offense summons and complaint is guilty of a Class 2 misdemeanor.

Source: SL 1977, ch 193, § 7.



§ 23-1A-10 Defendant's options for disposal of case.

23-1A-10. Defendant's options for disposal of case. A person to whom a petty offense complaint has been issued may dispose of the case, by, at his option, either:

(1) Signing a written promise to appear in accordance with § 23-1A-11;

(2) Signing an admission and filing it with a deposit in accordance with § 23-1A-12;

(3) Filing a deposit in accordance with § 23-1A-13; or

(4) Appearing in court for a hearing on the complaint.
Source: SL 1977, ch 193, § 8.



§ 23-1A-11 Written promise to appear--Admission and deposit--Immediate hearing if alternatives refused--Violation of promise to appear as misdemeanor.

23-1A-11. Written promise to appear--Admission and deposit--Immediate hearing if alternatives refused--Violation of promise to appear as misdemeanor. Any person who has been served with a petty offense complaint for a violation of a statute relating to the operation and use of a motor vehicle may, if he has a valid South Dakota driver's license in his possession or if the arresting officer is shown satisfactory proof that the person does have a valid South Dakota driver's license although not in his immediate possession, give a written promise to appear at the hearing to the officer who served the complaint on him.

If he does not have a valid South Dakota driver's license, he may immediately either sign an admission and give a deposit in accordance with § 23-1A-12 or file a deposit in accordance with § 23-1A-13. If he refuses either alternative, he shall be taken immediately to the nearest or most accessible judge or magistrate for a hearing on the complaint.

Any person who intentionally violates his written promise to appear, given in accordance with the provisions of this section, is guilty of a Class 2 misdemeanor.

Source: SL 1977, ch 193, § 9.



§ 23-1A-12 Admission of other than traffic violation in lieu of court appearance--Filing with deposit.

23-1A-12. Admission of other than traffic violation in lieu of court appearance--Filing with deposit. A person to whom a petty offense complaint and summons has been issued for an offense other than a violation of traffic laws may, in lieu of appearing in court for the hearing on the complaint, make a stipulation admitting the allegations in the complaint. Such admission shall be filed with the deposit specified in § 23-1A-13. The admission and deposit shall be filed at the office of the clerk of courts in the county in which the complaint was issued by the last working day prior to the hearing. As used in this section, a working day is any day in which the clerk's office is actually open for the transaction of business.

Source: SL 1977, ch 193, § 10.



§ 23-1A-13 Deposit in lieu of court appearance--Methods--Failure to appear as admission and forfeiture.

23-1A-13. Deposit in lieu of court appearance--Methods--Failure to appear as admission and forfeiture. A person to whom a petty offense complaint and summons has been issued for an offense other than a violation of traffic laws may, in lieu of appearing in court for a hearing on the complaint, immediately file a deposit by either:

(1) In the law enforcement officer's presence, mailing a deposit to the office of the clerk of courts; or

(2) In the company of the officer, going to the office of the clerk of courts and personally making a deposit.

The issuing officer shall notify the alleged violator, in writing, and obtain a receipt therefor, that if he fails to appear in court at the time fixed in the summons, he will be deemed to have tendered an admission to the allegations contained in the complaint and an agreement to a forfeiture not to exceed the amount of the deposit, which the court will accept.

Source: SL 1977, ch 193, § 11.



§ 23-1A-14 Receipt for deposit--Check as receipt--Stop payment and failure to appear as misdemeanor.

23-1A-14. Receipt for deposit--Check as receipt--Stop payment and failure to appear as misdemeanor. A person receiving a deposit shall furnish a numbered receipt to the defendant if requested. A person receiving a deposit may allow a defendant to submit a check for the amount of the deposit, and such check shall be considered to be the receipt required by this section. Such check shall be deemed to have been issued for present consideration. Any person who issues a "stop payment" order on such a check and fails to appear in court on the date set for hearing by the summons, is guilty of a Class 2 misdemeanor.

Source: SL 1977, ch 193, § 12.



§ 23-1A-15 Appearance not required after admission or deposit--Judgment for plaintiff--Deposit as payment.

23-1A-15. Appearance not required after admission or deposit--Judgment for plaintiff--Deposit as payment. If a defendant files a stipulation and deposit pursuant to § 23-1A-12 or makes a deposit pursuant to § 23-1A-13 he need not appear in court. In such instances, the clerk shall record on the court appearance date, a judgment in favor of the plaintiff and enter the deposit as payment of the judgment.

Source: SL 1977, ch 193, § 13.



§ 23-1A-16 Relief from admission by appearing in court--Matter set for trial.

23-1A-16. Relief from admission by appearing in court--Matter set for trial. A person who has filed a stipulation under § 23-1A-12 may appear in court on the appearance date and the court may, on motion, with or without notice, for cause shown, relieve such person from the stipulation and the effects thereof, and set the matter for trial.

Source: SL 1977, ch 193, § 15.



§ 23-1A-17 Acceptance of admission in court and entry of judgment--Trial if allegations denied--Procedure--Deposit required for continuance.

23-1A-17. Acceptance of admission in court and entry of judgment--Trial if allegations denied--Procedure--Deposit required for continuance. If a defendant appears in court, personally or by his attorney, he shall be asked whether he admits or denies the commission of the offense alleged in the complaint. If he admits the commission of the alleged offense, the court shall accept his admission and enter a judgment against him for the amount established by § 23-1A-22. If a defendant denies the allegations in a complaint, the case may be tried at that time. A jury trial may not be granted for petty offenses, but conduct for the trial of a petty offense shall otherwise be governed by the rules of civil procedure. If either the defendant or plaintiff requests a continuance, a court may set a later date for trial, which may not exceed thirty days from the date of the initial appearance. A defendant's request for a continuance may not be granted unless he deposits with the court a sum equal to the amount set by § 23-1A-22.

Source: SL 1977, ch 193, § 16; SL 1980, ch 26, § 29; SL 1984, ch 12, § 14.



§ 23-1A-18 Failure to appear after deposit or admission--Judgment entered.

23-1A-18. Failure to appear after deposit or admission--Judgment entered. If the defendant fails to appear in court at the time set in his summons or set by subsequent postponement, and he has previously made a deposit, he shall be deemed to have tendered an admission to the allegations contained in the complaint and to have agreed to use the deposit for payment of the judgment. The court shall accept the admission and enter judgment accordingly.

If a defendant fails to appear, and has made a stipulation of admission to the allegations in his complaint, the court shall enter judgment against the defendant.

Source: SL 1977, ch 193, § 17.



§ 23-1A-19 Failure to appear without deposit or admission as misdemeanor--Default judgment--Warrant for arrest.

23-1A-19. Failure to appear without deposit or admission as misdemeanor--Default judgment--Warrant for arrest. Any defendant who fails to appear in court and who has not made a deposit, or stipulation and deposit, is guilty of a Class 2 misdemeanor. The court shall enter a default judgment against the defendant in the amount established by § 23-1A-22 and issue a summons or warrant for his arrest.

Source: SL 1977, ch 193, § 18; SL 1980, ch 26, § 30; SL 1984, ch 12, § 15.



§ 23-1A-20 Motor vehicle violation--Certification of judgment forwarded to Department of Public Safety.

23-1A-20. Motor vehicle violation--Certification of judgment forwarded to Department of Public Safety. If the offense alleged in a complaint is a violation of a statute relating to the operation and use of a motor vehicle, then within five working days after the entry of a judgment against a defendant, the court shall forward to the Department of Public Safety a certification of the entry of judgment, judgment of forfeiture, or default judgment.

Source: SL 1977, ch 193, § 20.



§ 23-1A-21 Effect of judgment same as for other civil judgments--Execution, levy, and liens.

23-1A-21. Effect of judgment same as for other civil judgments--Execution, levy, and liens. A judgment in a petty offense case has the same effect as any other civil judgment and may be executed, levied on, and become a lien on the property of a defendant accordingly.

Source: SL 1977, ch 193, § 24.



§ 23-1A-22 Amount of judgment for plaintiff--Reduction or elimination in interest of justice--No award to defendant--Amount of deposit.

23-1A-22. Amount of judgment for plaintiff--Reduction or elimination in interest of justice--No award to defendant--Amount of deposit. If the plaintiff prevails in a petty offense case, the plaintiff shall be granted a judgment of twenty-five dollars. If the plaintiff prevails in a petty offense case under § 32-26-47, the plaintiff shall be granted a judgment of one hundred dollars. However, the trial court may reduce or eliminate the award in the interest of justice. No award may be granted a defendant in a petty offense case. If a deposit is required by this chapter, it shall be the amount set by this section.

Source: SL 1977, ch 193, § 31; SL 1978, ch 165, § 2; SL 1980, ch 26, § 31; SL 1984, ch 12, § 16; SL 2008, ch 113, § 1; SL 2014, ch 153, § 5.



§ 23-1A-23 Judgment proceeds deposited in county treasuries.

23-1A-23. Judgment proceeds deposited in county treasuries. All moneys received as payment for petty offense judgments shall be deposited in the treasury of the county where the offense occurred.

Source: SL 1977, ch 193, § 22.






Chapter 02 - Basic Rights Of Defendants [Repealed]

CHAPTER 23-2

BASIC RIGHTS OF DEFENDANTS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 03 - Law Enforcement Agencies

§ 23-3-1 Police in municipalities--Law governing--Size of force.

23-3-1. Police in municipalities--Law governing--Size of force. The organization and regulation of police in municipalities of this state are governed by the provisions of the Title 9, "Municipal Government" in this code.

The mayor or other officer having the direction of the police in a municipality must order a force sufficient to preserve the peace to attend any public meeting, when he is satisfied that a breach of the peace may be reasonably apprehended.

Source: SDC 1939 & Supp 1960, § 34.0103; SL 1992, ch 60, § 2.



§ 23-3-2 Repealed.

23-3-2. Repealed by SL 2011, ch 2, § 104.



§ 23-3-3 Attorney general--Jurisdiction concurrent with state's attorneys.

23-3-3. Attorney general--Jurisdiction concurrent with state's attorneys. In any and all criminal proceedings in any and all courts of this state and in any county or part of the state, the attorney general shall have concurrent jurisdiction with the state's attorney or state's attorneys of the several counties of the state.

Source: SDC 1939 & Supp 1960, § 34. 403.



§ 23-3-4 Papers filed and appearances by attorney general.

23-3-4. Papers filed and appearances by attorney general. The attorney general shall have authority to sign, file, and present any and all complaints, informations, presentments, indictments, subpoenas, affidavits, motions, process, and papers of any kind which the state's attorney might do in any criminal proceeding, and to appear before all magistrates, grand juries, courts, commissions, or tribunals in any criminal proceeding in the state, the same as the state's attorney might do, or in conjunction with said state's attorney.

Source: SDC 1939 & Supp 1960, § 34.0403.



§ 23-3-5 Duties of state's attorney in criminal matters unaffected by authority of attorney general.

23-3-5. Duties of state's attorney in criminal matters unaffected by authority of attorney general. Nothing contained in § 23-3-3 or 23-3-4, however, shall relieve the state's attorneys from any duty now enjoined upon them by law nor relieve them from the duty of assisting state officials in conduct of criminal proceedings in their respective counties.

Source: SDC 1939 & Supp 1960, § 34.0403.



§ 23-3-6 Division of Criminal Investigation--Control by attorney general.

23-3-6. Division of Criminal Investigation--Control by attorney general. The Division of Criminal Investigation heretofore established by law shall continue under the superintendency and control of the attorney general as a division of his department. The records and equipment for such division heretofore transferred to or acquired by the attorney general shall be under the custody and control of the attorney general.

Source: SDC 1939, § 55.1601.



§ 23-3-7 Personnel of division--Employment by attorney general--Compensation.

23-3-7. Personnel of division--Employment by attorney general--Compensation. The attorney general shall have authority to employ such personnel as he may require to perform the duties of the Division of Criminal Investigation. Such personnel, other than the chief agent, shall be selected from those persons so classified as eligible in pursuance to § 3-7-6, and shall be compensated for their services as provided in § 3-7-7.

Source: SDC 1939, § 55.1601; SL 1966, ch 161, § 1.



§ 23-3-8 Equipment purchase by attorney general.

23-3-8. Equipment purchase by attorney general. The attorney general may purchase such equipment, through the Bureau of Administration, as may be necessary for the purposes of this chapter and chapters 1-13 and 23-5.

Source: SDC 1939, § 55.1601; SL 1966, ch 161, § 1; SL 2004, ch 157, § 1.



§ 23-3-9 Expenditures of division limited to appropriation.

23-3-9. Expenditures of division limited to appropriation. Nothing contained in this chapter, however, shall authorize the attorney general to expend more than the appropriation provided by law for the maintenance and operation of the Division of Criminal Investigation.

Source: SDC 1939, § 55.1601 as added by SL 1966, ch 161, § 1.



§ 23-3-10 Police powers of division personnel.

23-3-10. Police powers of division personnel. The assistants appointed by the attorney general shall have, in any part of the state, the same powers with respect to the enforcement of law as sheriffs, constables, police, and peace officers and may execute any warrant of arrest issued by any magistrate or court of competent jurisdiction within the state. It shall be the duty of said assistants of the attorney general to act in all parts of the state in the detection, apprehension, arrest, and prosecution of anyone violating any of the criminal laws of the state when so directed by the attorney general, except as provided by § 23-3-11.

Source: SDC 1939, § 55.1602.



§ 23-3-11 Personnel of division--Direction of operations by Governor.

23-3-11. Personnel of division--Direction of operations by Governor. When in the judgment of the Governor the public good may require, the Governor may order and direct the agents and assistants appointed by the attorney general or any one or more of them, to any part of the state in the performance of their duties and which said order and direction of the Governor shall take precedence over and be superior to any other order and direction regarding said agents and assistants; and from the time of the making of said order and direction and until otherwise ordered by the Governor, said agents and assistants shall be subject to the exclusive control and direction of the Governor.

Source: SDC 1939, § 55.1602.



§ 23-3-12 Duty of division to prevent and detect violations.

23-3-12. Duty of division to prevent and detect violations. It shall be the duty of the Division of Criminal Investigation to prevent and detect violations of the laws of the state.

Source: SDC 1939, § 55.1603 (1).



§ 23-3-13 Apprehension of criminals and fugitives by division.

23-3-13. Apprehension of criminals and fugitives by division. It shall be the duty of the Division of Criminal Investigation to apprehend criminals and fugitives.

Source: SDC 1939, § 55.1603 (2).



§ 23-3-14 Cooperation of division with local peace officers.

23-3-14. Cooperation of division with local peace officers. It shall be the duty of the Division of Criminal Investigation to cooperate with the various sheriffs, constables, policemen, and other peace officers of this state in performance of their duties relating to crime and criminal proceedings.

Source: SDC 1939, § 55.1603 (3).



§ 23-3-15 Cooperation of division with federal government and agencies of other states.

23-3-15. Cooperation of division with federal government and agencies of other states. It shall be the duty of the Division of Criminal Investigation to cooperate with similar divisions, bureaus, or departments of other states or of the Bureau of Investigation of the Department of Justice in Washington, D.C.

Source: SDC 1939, § 55.1603 (4).



§ 23-3-15.1 Cooperation with Sisseton-Wahpeton Sioux Tribe--Certain positions to have criminal history checks.

23-3-15.1. Cooperation with Sisseton-Wahpeton Sioux Tribe--Certain positions to have criminal history checks. The Division of Criminal Investigation may, upon the request of the Sisseton-Wahpeton Sioux Tribe, obtain national criminal history record information on any applicant for or holder of a position:

(1) As a member of the tribal council or a district council;

(2) As judge of the tribal court;

(3) On tribal commissions and boards;

(4) A tribal conservation officer;

(5) As an executive officer of a tribal commercial enterprise;

(6) As a faculty member or administrator of any tribal educational institution or program;

(7) With tribal child protection and youth program responsibilities, to the extent that such criminal history record information is not available through the Bureau of Indian Affairs by means of the Indian Child Protection and Family Violence Act;

(8) To work with tribal juvenile delinquents and offenders;

(9) As a tribal gaming licensee for whom criminal history background screening is not available through the National Indian Gaming Commission; and

(10) As a tribal foster parent or prospective adoptive parent.
Source: SL 1998, ch 144, § 1.



§ 23-3-15.2 Fingerprint check of applicants for certain tribal positions--Fee.

23-3-15.2. Fingerprint check of applicants for certain tribal positions--Fee. In order to determine the suitability of any applicant for or holder of a position listed in § 23-3-15.1, the Sisseton-Wahpeton Sioux Tribe shall require a background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation, of each applicant or position holder. The tribe shall submit completed fingerprint cards to the Division of Criminal Investigation. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. The tribe, or, if required by the tribe, the applicant or position holder shall pay all processing fees required either by the Division of Criminal Investigation or the Federal Bureau of Investigation.

Source: SL 1998, ch 144, § 2.



§ 23-3-15.3 Exchange of information.

23-3-15.3. Exchange of information. The information obtained from the state or national criminal history record check conducted pursuant to §§ 23-3-15.1 to 23-3-15.3, inclusive, may be exchanged with and used by the tribe to determine the applicant's eligibility to hold a position specified in § 23-3-15.1.

Source: SL 1998, ch 144, § 3.



§ 23-3-16 System of criminal identification and investigation--Maintenance by division.

23-3-16. System of criminal identification and investigation--Maintenance by division. It shall be the duty of the Division of Criminal Investigation to establish, develop, and carry on a system of criminal identification and investigation.

Source: SDC 1939, § 55.1603 (5).



§ 23-3-17 Assistance by division in establishing local bureaus of identification.

23-3-17. Assistance by division in establishing local bureaus of identification. It shall be the duty of the Division of Criminal Investigation to offer assistance and instructions when practicable to sheriffs, chiefs of police, and other peace officers in establishing efficient local bureaus of identification in their respective subdivisions.

Source: SDC 1939, § 55.1603 (6); SL 1966, ch 161, § 2.



§ 23-3-18 Division as official agency to train law enforcement and peace officers--Intra-departmental training encouraged.

23-3-18. Division as official agency to train law enforcement and peace officers--Intra-departmental training encouraged. In order to supplement the provisions of § 23-3-17 the Division of Criminal Investigation is hereby designated as the official agency to coordinate and administer the training of all law enforcement officers and peace officers within this state. By such designation it is not the intention to interfere with or to abolish any intra-department training program sponsored by state, county, or local law enforcement agencies, but rather it is the intention to encourage such intra-departmental training.

Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2.



§ 23-3-18.1 Division to coordinate missing persons and runaway assistance.

23-3-18.1. Division to coordinate missing persons and runaway assistance. The director of the Division of Criminal Investigation shall prepare guidelines and uniform procedures for the reporting of and investigation of missing persons and runaways. Such guidelines shall be distributed by the director to law enforcement agencies within the state. The director of the Division of Criminal Investigation may further establish training programs in the area of missing persons and runaway assistance for the education of law enforcement personnel within the state.

Source: SL 1986, ch 188.



§ 23-3-19 Performance by division of other required duties.

23-3-19. Performance by division of other required duties. It shall be the duty of the Division of Criminal Investigation to perform such other duties as may be prescribed by law or the orders of the Governor or attorney general in carrying out an effective plan for the investigation, detection, prevention of crime, and apprehension of criminals, fugitives, or persons charged with violation of law.

Source: SDC 1939, § 55.1603 (7).



§ 23-3-19.1 State Forensic Laboratory created--Assignment to criminal investigation division--Employees.

23-3-19.1. State Forensic Laboratory created--Assignment to criminal investigation division--Employees. There is created in the Office of the Attorney General a State Forensic Laboratory. The attorney general may assign the State Forensic Laboratory to the Division of Criminal Investigation. The employees of the laboratory serve at the will of the attorney general, except those employees who are agents of the Division of Criminal Investigation.

Source: SL 1979, ch 158, §§ 1, 2, 4; SL 1985, ch 188, § 1.



§ 23-3-19.2 Scientific examinations conducted by laboratory.

23-3-19.2. Scientific examinations conducted by laboratory. The State Forensic Laboratory shall conduct scientific examinations to assist law enforcement officers in criminal investigations.

Source: SL 1979, ch 158, § 3; SL 1985, ch 188, § 2.



§ 23-3-19.3 Copy of statement of laboratory's or certified chemist's findings as prima facie evidence of facts therein--Force and effect--Personal testimony at accused's request.

23-3-19.3. Copy of statement of laboratory's or certified chemist's findings as prima facie evidence of facts therein--Force and effect--Personal testimony at accused's request. A copy of a statement of the methods and findings of any examination or analysis conducted by employees of the State Forensic Laboratory or by a certified chemist employed by a law enforcement agency within the state, authenticated under oath by the employee, is prima facie evidence in all grand jury, court, parole, probation, and contested case proceedings in the State of South Dakota of the facts contained therein reciting the methods and findings.

The statement has the same force and effect as if the person who performed the analysis or examination had testified in person. An accused person or the accused's attorney may request that the person in the State Forensic Laboratory or the certified chemist employed by a law enforcement agency within the state, who conducted the examination testify in person at a criminal trial, parole revocation, or probation revocation, concerning the examination or analysis.

Source: SL 1979, ch 158, § 5; SL 1985, ch 188, § 3; SL 1996, ch 152; SL 2006, ch 132, § 1.



§ 23-3-20 to 23-3-25. Repealed.

23-3-20 to 23-3-25. Repealed by SL 1970, ch 145, § 10



§ 23-3-26 Training of law enforcement officers--Findings and policy.

23-3-26. Training of law enforcement officers--Findings and policy. The Legislature finds that the administration of criminal justice is of state-wide concern, and that law enforcement work is important to the health, safety, and welfare of the people of this state and is of such a nature as to require education and training of a professional character. It is in the public interest that such education and training be made available to persons who seek to become law enforcement officers, persons who are serving as such officers in a temporary or probationary capacity, and persons already in regular service.

Source: SL 1970, ch 145, § 1.



§ 23-3-27 Law enforcement officer defined.

23-3-27. Law enforcement officer defined. Law enforcement officer means any employee or officer of the state or any political subdivision thereof and who is responsible for the prevention and detection of crime and the enforcement of the criminal or highway traffic laws of this state.

Source: SL 1970, ch 145, § 2.



§ 23-3-28 Law Enforcement Officers Standards Commission--Appointment and terms of members.

23-3-28. Law Enforcement Officers Standards Commission--Appointment and terms of members. There is hereby created a Law Enforcement Officers Standards Commission in the Office of the Attorney General. This commission shall consist of eleven members, eight of whom shall be appointed by the attorney general as follows: one person from the Division of Highway Patrol; one person who is a duly elected, qualified, and acting sheriff of this state; one person who is a duly appointed, qualified, and acting member of a municipal police department of this state; one member who is an enrolled tribal member and a certified law enforcement officer; one person who is a member of the State Bar of South Dakota; one member recommended by the executive director of the Board of Regents; one member recommended by the South Dakota Municipal League; and one member recommended by the South Dakota County Commissioners Association.

The attorney general on the first appointments shall appoint three members for terms of one year and four members for a term of two years; thereafter all appointments shall be for two years. An appointee is eligible to be reappointed.

Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2; SDCL § 23-3-21; SL 1970, ch 145, § 3 (a); SL 2011, ch 121, § 1.



§ 23-3-28.1 Commission supported by attorney general's office.

23-3-28.1. Commission supported by attorney general's office. The law enforcement officers standards commission shall be attached to the Office of the Attorney General and be provided with staff assistance and support from that office.

Source: SL 1973, ch 156, § 2.



§ 23-3-29 Death, resignation, or incapacity of commission member--Appointment of successor.

23-3-29. Death, resignation, or incapacity of commission member--Appointment of successor. In the event of death, resignation, or other disability, which shall result in any appointee under § 23-3-28 being removed from that capacity in which he was appointed to such commission, his membership on such commission shall immediately terminate and the attorney general shall appoint a qualified successor to complete such term of office.

Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2; SDCL, § 23-3-21; SL 1970, ch 145, § 3 (a).



§ 23-3-30 Ex officio members of commission.

23-3-30. Ex officio members of commission. In addition to the appointive members described in § 23-3-28, the following persons shall be members of such commission, to wit: the chief agent of the Division of Criminal Investigation, who shall serve as chairman of such commission: the special agent in charge, Federal Bureau of Investigation, who is in charge of the district in which South Dakota is located; and the attorney general.

Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2; SDCL, § 23-3-21; SL 1970, ch 145, § 3 (a).



§ 23-3-31 Commission membership compatible with other office.

23-3-31. Commission membership compatible with other office. Notwithstanding any provision of any statute, ordinance, local law, or charter provision to the contrary, membership on the commission shall not disqualify any member from holding any other public office or employment, or cause the forfeiture thereof.

Source: SL 1970, ch 145, § 3 (b).



§ 23-3-32 Meetings of commission.

23-3-32. Meetings of commission. The commission shall hold no less than four regular meetings a year. Subject to the requirements of this section, the chairman shall fix the times and places of meetings, either on his own motion or upon written request of any five members of the commission.

Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2; SDCL, § 23-3-23; SL 1970, ch 145, § 3 (d).



§ 23-3-33 Reports of commission.

23-3-33. Reports of commission. The commission shall report annually to the attorney general, the Governor, and the Legislature on its activities, and may make such other reports as it deems desirable.

Source: SL 1970, ch 145, § 3 (e).



§ 23-3-34 Repealed.

23-3-34. Repealed by SL 1971, ch 23, § 2



§ 23-3-35 Powers of commission.

23-3-35. Powers of commission. In addition to powers conferred upon the Law Enforcement Officers Standards Commission elsewhere in this chapter, the commission may:

(1) Promulgate rules for the administration of §§ 23-3-26 to 23-3-47, inclusive, including the authority to require the submission of reports and information by law enforcement agencies within this state;

(2) Establish minimum educational and training standards for admission to employment as a law enforcement officer:

(a) In permanent positions; and

(b) In temporary or probationary status;

(3) Certify persons as being qualified under the provisions of §§ 23-3-26 to 23-3-47, inclusive, to be law enforcement officers, and by rule to establish criteria and procedure for the revocation or suspension of the certification of officers who have been convicted of a felony or misdemeanor involving moral turpitude, have intentionally falsified any application or document to achieve certification, or have been discharged from employment for cause, or have engaged in conduct unbecoming of a law enforcement officer;

(4) Establish minimum curriculum requirements for preparatory, in-service, and advanced courses and programs for schools operated by or for the state or any political subdivisions of the state for the specific purpose of training recruits or other law enforcement officers;

(5) Consult and cooperate with counties, municipalities, agencies of this state, other governmental agencies, and with universities, colleges, junior colleges, and other institutions concerning the development of law enforcement training schools and programs or courses of instruction;

(6) Approve institutions and facilities for school operation by or for the state or any political subdivision of the state for the specific purpose of training law enforcement officers and recruits;

(7) Make or encourage studies of any aspect of police administration;

(8) Conduct and stimulate research by public and private agencies which is designed to improve police administration and law enforcement;

(9) Make recommendations concerning any matter within its purview pursuant to §§ 23-3-26 to 23-3-47, inclusive;

(10) Make such evaluations as may be necessary to determine if governmental units are complying with the provisions of §§ 23-3-26 to 23-3-47, inclusive;

(11) Adopt and amend bylaws, consistent with law, for its internal management and control;

(12) Enter into contracts or do such things as may be necessary and incidental to the administration of its authority pursuant to §§ 23-3-26 to 23-3-47, inclusive;

(13) License and regulate the activities of private or law enforcement polygraph and computer voice stress analyzer examiners;

(14) Certify canine teams; and

(15) Establish minimum educational and training standards for newly selected county coroners and advanced training standards for incumbent county coroners;

(16) Establish minimum educational and training standards for school sentinels authorized in § 13-64-1.
Source: SDC 1939, § 55.1603 (6) as added by SL 1966, ch 161, § 2; SDCL § 23-3-25; SL 1970, ch 145, § 4; SL 1976, ch 160; SL 1984, ch 174, § 1; SL 1998, ch 141, § 1; SL 2003, ch 132, § 4; SL 2004, ch 158, § 1; SL 2010, ch 123, § 1; SL 2013, ch 93, § 7.



§ 23-3-35.1 Definitions.

23-3-35.1. Definitions. Terms used in §§ 23-3-35 to 23-3-35.3, inclusive, mean:

(1) "Computer voice stress analyzer" or "CVSA," an instrument that detects, measures, and displays changes in voice frequency, which can be recorded permanently and simultaneously;

(2) "CVSA examiner," a person who uses a computer voice stress analyzer to question individuals for the purpose of detecting deception.
Source: SL 2003, ch 132, § 1.



§ 23-3-35.2 License required to question person using CVSA--Violation a misdemeanor.

23-3-35.2. License required to question person using CVSA--Violation a misdemeanor. No person may question any individual using a computer voice stress analyzer for the purpose of detecting deception unless the person is a licensed CVSA examiner. A violation of this section is a Class 2 misdemeanor.

Source: SL 2003, ch 132, § 2.



§ 23-3-35.3 Requirements for license as CVSA examiner.

23-3-35.3. Requirements for license as CVSA examiner. A person may receive a license as a CVSA examiner if the person:

(1) Establishes that he or she is a person of good moral character;

(2) Has satisfactorily completed a sixty-hour course of study in the use of a computer voice stress analyzer in the detection of deception; and

(3) Submits an application to the Office of the Attorney General along with a nonrefundable twenty-five dollar license fee.
Source: SL 2003, ch 132, § 3.



§ 23-3-35.4 Law enforcement canine team certification--Specialties.

23-3-35.4. Law enforcement canine team certification--Specialties. Each law enforcement canine team in the state shall be initially certified and annually recertified in one or more of the following specialties:

(1) The detection of the odors of drugs and controlled substances;

(2) The detection of the odors of explosive materials, explosive devices, and materials which can be used to construct an explosive device;

(3) The detection of odors of any other substance or material which can be used with criminal intent;

(4) Apprehension or search skills including tracking, building suspect search, article recovery, evidence search, and suspect apprehension.
Source: SL 2004, ch 158, § 2.



§ 23-3-35.5 Canine certification standards and criteria--Rules--Fees.

23-3-35.5. Canine certification standards and criteria--Rules--Fees. The commission shall, by rules promulgated pursuant to chapter 1-26, establish standards and criteria for canine certification and recertification. The commission may also, by rules promulgated pursuant to chapter 1-26, establish a certification fee and recertification fee to cover the reasonable costs of developing, implementing, and administering the canine certification program. However, the certification fee may not exceed three hundred dollars and the recertification fee may not exceed one hundred dollars.

Source: SL 2004, ch 158, § 3.



§ 23-3-36 Commission supported by appropriations.

23-3-36. Commission supported by appropriations. Except as otherwise specifically provided in §§ 23-3-37 and 23-3-38, the commission shall be supported only by appropriations made by the Legislature.

Source: SL 1970, ch 145, § 7 (a).



§ 23-3-37 Acceptance of donations and grants--Report and deposit.

23-3-37. Acceptance of donations and grants--Report and deposit. The commission may accept for any of its purposes and functions under §§ 23-3-26 to 23-3-47, inclusive, any and all donations, both real and personal, and grants of money from any governmental unit or public agency, or from any institution, person, firm, or corporation, and may receive, utilize, and dispose of the same. Any arrangements pursuant to this section shall be detailed in the annual report of the commission. Such report shall include the identity of the donor, the nature of the transaction, and the conditions, if any. Any moneys received by the commission pursuant to this section shall be deposited in the state treasury to the account of the commission.

Source: SDC 1939, § 55.1603 (8) as added by SL 1966, ch 161, § 3; SDCL, § 23-3-20; SL 1970, ch 145, § 7 (b).



§ 23-3-38 Administration of grants--Efficiency in operation.

23-3-38. Administration of grants--Efficiency in operation. The commission, by rules and regulations, shall provide for the administration of the grant program authorized by § 23-3-37. In promulgating such rules, the commission shall promote the most efficient and economical program for law enforcement training, including the maximum utilization of existing facilities and programs for the purpose of avoiding duplication.

Source: SL 1970, ch 145, § 7 (c).



§ 23-3-39 Establishment and maintenance of training programs.

23-3-39. Establishment and maintenance of training programs. The commission shall establish and maintain law enforcement training programs through such agencies and institutions as the commission may deem appropriate.

Source: SL 1970, ch 145, § 6 (a).



§ 23-3-39.1 Airport security training to be provided--Maximum duration.

23-3-39.1. Airport security training to be provided--Maximum duration. Notwithstanding §§ 23-3-41 and 23-3-42, the Law Enforcement Officers Standards Commission shall establish a training and certification program for any employee or officer of the state or its political subdivisions responsible for providing law enforcement support within the confines of airport property. Such training program shall not exceed five days in duration.

Source: SL 1978, ch 167.



§ 23-3-39.2 Criteria for accepting person not employed as an officer in training program.

23-3-39.2. Criteria for accepting person not employed as an officer in training program. The Law Enforcement Officers Standards Commission may establish criteria for acceptance into any of its training programs of any resident of the State of South Dakota who is not employed as a law enforcement officer when he applies for admission to the program.

Source: SL 1983, ch 181, § 1.



§ 23-3-39.3 Fee for person not employed as officer for training program.

23-3-39.3. Fee for person not employed as officer for training program. The Law Enforcement Officers Standards Commission may establish by rule a fee to be paid by those residents admitted to a training program under § 23-3-39.2. The fee shall be reasonably related to the cost the State of South Dakota incurs in providing the training to the trainee.

Source: SL 1983, ch 181, § 2.



§ 23-3-39.4 Domestic abuse training for law enforcement officers.

23-3-39.4. Domestic abuse training for law enforcement officers. A law enforcement officer shall attend training on the following issues pertaining to domestic abuse: enforcement of criminal laws in domestic abuse situations; availability of community resources; and protection of the victim. After initial training, an officer shall attend further training at least once every four years.

Source: SL 1994, ch 171, § 1.



§ 23-3-39.5 Initial training to include domestic abuse.

23-3-39.5. Initial training to include domestic abuse. The initial training of law enforcement officers shall include domestic abuse training as described in § 23-3-39.4.

Source: SL 1994, ch 171, § 1A.



§ 23-3-39.6 Domestic abuse and mental health training for state's attorney or deputy state's attorney.

23-3-39.6. Domestic abuse and mental health training for state's attorney or deputy state's attorney. Each state's attorney or deputy state's attorney shall receive training on evidence-based practices, as defined in subdivision 16-22-1(7); mental health and available mental health services; and the following issues pertaining to domestic abuse: enforcement of criminal laws in domestic abuse situations; availability of community resources; and protection of the victim. After initial training, each state's attorney or deputy state's attorney shall attend further training at least once every four years.

Source: SL 1994, ch 171, § 2; SL 2017, ch 92, § 7; SL 2017, ch 109, § 8.



§ 23-3-39.7 Domestic abuse training to utilize law enforcement officer training fund.

23-3-39.7. Domestic abuse training to utilize law enforcement officer training fund. The attorney general's office shall provide the training as required in § 23-3-39.5 utilizing the law enforcement officer training fund.

Source: SL 1994, ch 171, § 2A.



§ 23-3-39.8 Policies on response to domestic abuse situations.

23-3-39.8. Policies on response to domestic abuse situations. Each law enforcement agency shall adopt and implement written policies on its response to domestic abuse situations. The policies shall include standards of a felony, misdemeanor, and citizen's arrest; verification and enforcement of restraining and stay away orders; cite and release policies; emergency assistance to victims including medical care, transportation to shelter, and police standbys for removing personal property; assistance to victims in pursuing criminal prosecution; notification to victims of their rights; and incident report writing.

Source: SL 1994, ch 171, § 3.



§ 23-3-40 Reimbursement of expenses of officers in training.

23-3-40. Reimbursement of expenses of officers in training. The commission is authorized to reimburse each political subdivision a percentage of the salary and of the living and traveling expenses incurred by the officers in attendance at approved training programs, providing that such political subdivisions or state agencies do in fact adhere to the selection and training standards established by the commission, and providing funds for this purpose are available.

Source: SL 1970, ch 145, § 6 (b).



§ 23-3-41 Probationary appointment of officers until training completed--Maximum probationary employment.

23-3-41. Probationary appointment of officers until training completed--Maximum probationary employment. At the earliest practicable time, the commission shall provide, by regulation, that no person shall be appointed as a law enforcement officer, except on a temporary or probationary basis, unless such person has satisfactorily completed a preparatory program of law enforcement training at a school approved by the commission. No law enforcement officer who lacks the education and training qualifications required by the commission may have his temporary or probationary employment extended beyond one year by renewal of appointment or otherwise. However, in municipalities of the third class, the probationary period may be extended for one additional year.

Source: SL 1970, ch 145, § 5 (b); SL 1981, ch 184.



§ 23-3-42 Qualifications prescribed for law enforcement officers.

23-3-42. Qualifications prescribed for law enforcement officers. In addition to the requirements of § 23-3-41, the commission, by rules promulgated pursuant to chapter 1-26, shall fix other qualifications for the employment and training of appointed law enforcement officers, including minimum age, education, physical and mental standards, citizenship, good moral character, experience, and such other matters as relate to the competence and reliability of persons to assume and discharge the various responsibilities of law enforcement officers. The commission shall also prescribe the means for presenting evidence of fulfillment of these requirements. Notwithstanding §§ 23A-27-14 and 23A-27-17, any person seeking certification as a law enforcement officer who has received an order pursuant to § 23A-27-13 may have his or her application refused. Notwithstanding §§ 26-7A-105 and 26-7A-106, any person seeking certification as a law enforcement officer who has received an adjudication or disposition pursuant to chapter 26-7A or 26-8C may have his or her application refused if the adjudication or disposition was for a crime which, if committed by an adult, would constitute a crime under chapter 22-42 that is punishable as a felony, a sex crime as defined in § 22-24B-1, or a crime of violence as defined in subdivision 22-1-2(9).

Source: SL 1970, ch 145, § 5 (c); SL 1992, ch 169, § 3; SL 2004, ch 159, § 1.



§ 23-3-42.1 Training in domestic abuse issues required.

23-3-42.1. Training in domestic abuse issues required. The minimum training required of each law enforcement officer for certification shall include a minimum total of four hours on the following issues pertaining to domestic abuse:

(1) Enforcement of criminal laws in domestic abuse situations;

(2) Availability of community resources; and

(3) Protection of the victim.
Source: SL 1989, ch 203.



§ 23-3-42.2 Unified Judicial System to provide access to juvenile adjudications and dispositions.

23-3-42.2. Unified Judicial System to provide access to juvenile adjudications and dispositions. The Unified Judicial System shall provide such access about any adjudication or disposition pursuant to chapter 26-7A or 26-8C to the Law Enforcement Officers Standards Commission as may be necessary to effectuate the purposes of § 23-3-42.

Source: SL 2004, ch 159, § 2.



§ 23-3-43 Elected county sheriffs not exempt from prescribed qualifications--Education and training required.

23-3-43. Elected county sheriffs not exempt from prescribed qualifications--Education and training required. No person may be elected or appointed as a county sheriff who does not meet the same qualifications provided by § 23-3-42 for the employment of appointed law enforcement officers. All elected or appointed sheriffs shall successfully complete the same education and training program required by the commission for appointed law enforcement officers. The education and training program shall be completed within twelve months after the officer has been appointed or elected and qualified.

Source: SL 1970, ch 145, § 5 (d); SL 1977, ch 195; SL 1992, ch 169, § 1.



§ 23-3-43.1 Certification of qualification of candidate for county sheriff.

23-3-43.1. Certification of qualification of candidate for county sheriff. Any candidate for election to the office of county sheriff shall file with the county auditor by the last Tuesday of March of the election year a certification of qualification issued by the law enforcement officers standards commission that the candidate meets the qualifications provided in § 23-3-43. However, any candidate appointed to fill a vacancy by a party central committee pursuant to § 12-6-56 shall file with the county auditor a certification of qualification by the second Tuesday in August. Any candidate who files an independent nominating petition shall file with the county auditor a certification of qualification by the first Tuesday after the first Monday of June. A sheriff appointed to fill a vacancy by the county commission shall file with the county auditor a certification of qualification within thirty days of the appointment. Failure to file a certification shall prevent the candidate's name from being placed on the ballot.

Source: SL 1992, ch 169, § 2; SL 2002, ch 74, § 6; SL 2005, ch 87, § 6; SL 2009, ch 69, § 1; SL 2015, ch 77, § 11 rejected Nov. 8, 2016.



§ 23-3-44 Certification of qualified officer trained in another state.

23-3-44. Certification of qualified officer trained in another state. The commission shall issue a certificate evidencing satisfaction of the requirements of §§ 23-3-41 and 23-3-42 to any applicant who presents such evidence as may be required by its rules and regulations of satisfactory completion of a program or course of instruction in another jurisdiction equivalent in content and quality to that required by the commission for approved law enforcement education and training programs in this state.

Source: SL 1970, ch 145, § 5 (e).



§ 23-3-45 Exemption of officers already serving.

23-3-45. Exemption of officers already serving. Law enforcement officers, elected or appointed, who are already serving on July 1, 1970, shall not be required to meet any requirement of §§ 23-3-41 and 23-3-42 as a condition of tenure or continued employment. The Legislature finds, and it is hereby declared to be the policy of §§ 23-3-26 to 23-3-47, inclusive, that such law enforcement officers have satisfied such requirements by their experience.

Source: SL 1970, ch 145, § 5 (a).



§ 23-3-46 Division of Criminal Investigation to administer programs--Personnel.

23-3-46. Division of Criminal Investigation to administer programs--Personnel. The Division of Criminal Investigation, Office of Attorney General, is hereby designated as the agency in state government to coordinate and administer all programs under §§ 23-3-26 to 23-3-47, inclusive, and §§ 34-45-22 to 34-45-32, inclusive.

Selection and payment of personnel to implement training and other programs authorized by these sections is the responsibility of the Division of Criminal Investigation, from the 911 telecommunicator training fund.

Source: SL 1970, ch 145, § 8; SL 1998, ch 142, § 14.



§ 23-3-47 Severability.

23-3-47. Severability. The provisions of §§ 23-3-26 to 23-3-46, inclusive, shall be severable and if any phrase, clause, sentence, or provision of said sections is declared to be contrary to the Constitution or laws of this state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of said sections and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.

Source: SL 1970, ch 145, § 9.



§ 23-3-48 Legislative finding of necessity for law enforcement training center and other law enforcement facilities.

23-3-48. Legislative finding of necessity for law enforcement training center and other law enforcement facilities. The South Dakota Legislature finds and declares that a state-wide law enforcement training center for the use of all criminal justice personnel in South Dakota to be necessary to provide adequate training for law enforcement officials in an increasingly complex, modern society; to provide office and laboratory space for the Division of Criminal Investigation; and to provide operations, office, and shop space for the State Police Radio System.

Source: SL 1972, ch 286, § 1.



§ 23-3-49 Attorney general to accept gifts for training center and facilities.

23-3-49. Attorney general to accept gifts for training center and facilities. The attorney general is authorized to accept and expend, in addition to any amounts appropriated and for the purpose stated in § 23-3-48, any funds which may be obtained from federal funds and any gifts or contributions from any source for said purpose.

Source: SL 1972, ch 286, § 4.



§ 23-3-50 Division of Criminal Investigation to provide training and operate center--Supervision by attorney general.

23-3-50. Division of Criminal Investigation to provide training and operate center--Supervision by attorney general. The Division of Criminal Investigation shall, pursuant to §§ 23-3-26 to 23-3-50, inclusive, continue to provide law enforcement training programs and to occupy and operate the law enforcement training center under the superintendency and control of the attorney general of the State of South Dakota.

Source: SL 1972, ch 286, § 5; SL 1973, ch 156, § 1.



§ 23-3-51 Law enforcement officers training fund created.

23-3-51. Law enforcement officers training fund created. There is hereby created in the Office of the State Treasurer a law enforcement officers training fund.

Source: SL 1977, ch 194, § 1.



§ 23-3-52 Liquidated costs assessed for law enforcement and judicial expenses for personnel, training, and facilities--Amount.

23-3-52. Liquidated costs assessed for law enforcement and judicial expenses for personnel, training, and facilities--Amount. In addition to any other penalty, assessment, or fine provided by law, there shall be levied liquidated costs in the amount of forty dollars for partial reimbursement to state government and its subdivisions for law enforcement and judicial expenses incurred in providing the personnel, training, and facilities relative to the criminal justice system and to the 911 emergency reporting system, on each conviction for the following:

(1) Violation of state statutes or regulations having criminal penalties; or

(2) Violation of county or municipal ordinances.

If a fine is suspended in whole or in part, the liquidated costs for law enforcement and training may not be reduced, except that the judge may waive all or any part of the payment of liquidated costs which would work a hardship on the person convicted or on the person's immediate family.

Source: SL 1977, ch 194, §§ 3, 5; SL 1978, ch 165, § 3; SL 1982, ch 186, § 1; SL 1987, ch 171, § 1; SL 1991, ch 171; SL 1992, ch 170, § 1; SL 1998, ch 142, § 10; SL 1998, ch 143, § 1; SL 2000, ch 110, § 1; SL 2003, ch 120, § 4; SL 2004, ch 160, § 1; SL 2007, ch 148, § 1.



§ 23-3-53 Collection by clerk of courts--Transmittal to state treasurer--Disposition.

23-3-53. Collection by clerk of courts--Transmittal to state treasurer--Disposition. After a determination by the court of the amount due, the clerk of courts shall collect the amount due and transmit such amount monthly to the state treasurer. The state treasurer shall place thirty dollars of the forty dollar fee into the law enforcement officers training fund, six dollars of the forty dollar fee into the court appointed attorney and public defender payment fund, two dollars of the forty dollar fee into the court appointed special advocates fund, one dollar of the forty dollar fee into the 911 telecommunicator training fund, and one dollar of the forty dollar fee into the abused and neglected child defense fund.

Source: SL 1977, ch 194, § 1; SL 1982, ch 186, § 5; SL 1988, ch 189, § 1; SL 1991, ch 197, § 1; SL 1992, ch 170, § 2; SL 1998, ch 142, § 12; SL 1998, ch 143, § 2; SL 2000, ch 110, § 2; SL 2003, ch 120, § 5; SL 2004, ch 160, § 2; SL 2007, ch 148, § 2.



§ 23-3-54 Repealed.

23-3-54. Repealed by SL 1988, ch 189, § 2



§ 23-3-55 Annual appropriation from fund--Allocation.

23-3-55. Annual appropriation from fund--Allocation. Moneys in the law enforcement officers training fund shall be annually appropriated by the Legislature to be used with any other moneys otherwise appropriated to pay necessary costs of law enforcement, law enforcement training, and judicial training and to pay expenses for the operation of the Law Enforcement Officers Standards Commission. The funds shall be allocated for: law enforcement training programs conducted by the Office of the Attorney General through the Law Enforcement Officers Standards Commission; highway safety law enforcement training; the operation of a statewide drug enforcement unit; state law enforcement equipment; the State Forensic Laboratory; the training of prosecutors and Unified Judicial System personnel; and other law enforcement and training purposes.

Source: SL 1977, ch 194, § 2; SL 1982, ch 186, § 2; SL 1985, ch 188, § 4; SL 1987, ch 171, § 2; SL 1988, ch 189, § 3.



§ 23-3-56 to 23-3-63. Repealed.

23-3-56 to 23-3-63. Repealed by SL 1982, ch 183, §§ 1 to 8



§ 23-3-65 to 23-3-69. Repealed.

23-3-65 to 23-3-69. Repealed by SL 2012, ch 23, § 10.



§ 23-3-70 Immunity from civil liability for certain good faith conduct .

23-3-70. Immunity from civil liability for certain good faith conduct. No law enforcement agency, employee of a law enforcement agency, employee or official of a state or county agency and any individual contracting or appointed to perform services under § 22-22-1.3, 22-24B-29, 22-24B-30, 24-15A-32.1, or 24-15A-32 may be civilly liable for good faith conduct under § 22-22-1.3, 22-24B-29, 22-24B-30, 24-15A-32.1, or 24-15A-32.

Source: SL 2006, ch 121, § 16.



§ 23-3-71 County coroner training program.

23-3-71. County coroner training program. The Law Enforcement Officers Standards Commission shall establish a training program for county coroners. The county coroner training shall include training programs concerning scene investigation and death registration. The commission shall establish and maintain a county coroner training program in consultation with the Department of Health and the county coroners and through such agencies and institutions as the commission may deem appropriate.

Source: SL 2010, ch 123, § 2.



§ 23-3-72 Affidavit alleging fraud, bribery, or gifts violation by public official--Investigation--Referral to state's attorney or attorney general.

23-3-72. Affidavit alleging fraud, bribery, or gifts violation by public official--Investigation--Referral to state's attorney or attorney general. Any person may file a sworn affidavit with the Division of Criminal Investigation alleging:

(1) Fraud by an elected official, public officer, or public employee in the performance of any duty imposed by law on the elected official, public officer, or public employee pursuant to § 22-30A-10;

(2) Bribery in public office pursuant to § 2-12-9, 22-12A-7, or 22-12A-11; or

(3) An intentional violation of any limit on gifts to public officials under chapter 2-12.

The person filing the affidavit with the Division of Criminal Investigation shall provide the subject of the affidavit with a copy of the affidavit by certified mail. The division shall review the facts alleged in the sworn affidavit and may initiate and conduct an investigation to determine if a law has been violated. If the division has cause to believe that a law has been violated, the division shall refer the matter to a state's attorney or the attorney general for prosecution and shall notify the subject of the affidavit of the referral by certified mail.

Source: SL 2017, ch 73, § 3.



§ 23-3-73 Referral to Government Operations and Audit Committee, secretary of state, or Judicial Qualifications Commission.

23-3-73. Referral to Government Operations and Audit Committee, secretary of state, or Judicial Qualifications Commission. If an investigation authorized under § 23-3-72 does not reveal sufficient facts to support a criminal prosecution, the Division of Criminal Investigation may determine that no further action is required, or refer the matter to:

(1) The Government Operations and Audit Committee for review of a matter involving a legislator or legislative employee;

(2) The secretary of state for a matter involving a candidate for the Legislature or statewide office who shall resolve the matter in a reasonable time; or

(3) The Judicial Qualifications Commission for a matter involving a judicial officer.

A sworn affidavit alleging any misconduct, breach of statutory duty, or malfeasance shall be signed and sworn to by the affiant, fully state any fact on which the affiant relied and identify any source of factual information.

Source: SL 2017, ch 73, § 4.






Chapter 04 - Safeguard Of Law Enforcement Radio Communications

§ 23-4-1 Repealed.

23-4-1. Repealed by SL 2015, ch 135, § 2.



§ 23-4-2 Possession by felon of police radio as misdemeanor--Radio stations unaffected.

23-4-2. Possession by felon of police radio as misdemeanor--Radio stations unaffected. No person who has been convicted of a felony in this state or elsewhere within the past ten years shall possess any frequency modulation receiving equipment capable of being so adjusted or tuned as to receive messages or signals on frequencies assigned by the Federal Communications Commission to local or state law enforcement officers, or to the state or any of its agencies. Any person who violates this section is guilty of a Class 2 misdemeanor. Nothing in this section shall be construed to affect any radio station licensed by the Federal Communications System.

Source: SL 1965, ch 223, § 6; SDCL, § 23-4-6; SL 1976, ch 161; SL 1978, ch 169, §§ 1, 19.



§ 23-4-3 Repealed.

23-4-3. Repealed by SL 2015, ch 135, § 3.



§ 23-4-4 Federal licensees exempt from chapter.

23-4-4. Federal licensees exempt from chapter. This chapter does not apply to any holders of a valid amateur radio operator or station license issued by the Federal Communications Commission.

Source: SL 1965, ch 233, § 4.



§ 23-4-5 Repealed.

23-4-5. Repealed by SL 2015, ch 135, § 4.



§ 23-4-6 Transferred.

23-4-6. Transferred to § 23-4-2



§ 23-4-7 Possession of device receiving law enforcement or emergency dispatch communications while committing felony--Misdemeanor.

23-4-7. Possession of device receiving law enforcement or emergency dispatch communications while committing felony--Misdemeanor. Any person who possesses any device actively receiving law enforcement or emergency dispatch audio or emergency dispatch text while committing a felony is guilty of a Class 1 misdemeanor.

Source: SL 2015, ch 135, § 1.






Chapter 05 - Criminal Identification

§ 23-5-1 Criminal identifying information--Procurement and filing by attorney general.

23-5-1. Criminal identifying information--Procurement and filing by attorney general. The attorney general shall procure and file for record, photographs, pictures, descriptions, fingerprints, measurements, and such other information as may be pertinent of all persons who may hereafter be taken into custody for offenses other than those arising solely out of the violation of the fish, game, conservation, or traffic laws of this state with the exception of those persons charged with driving a motor vehicle while under the influence of alcoholic beverages, and also of all criminals wheresoever the same may be procured. It shall be the duty of the person in charge of any state institution to furnish any such information to the attorney general upon his request.

Source: SDC 1939, § 55.1606; SL 1966, ch 161, § 5.



§ 23-5-2 Cooperation of attorney general with law enforcement officers to establish complete state system.

23-5-2. Cooperation of attorney general with law enforcement officers to establish complete state system. The attorney general shall also cooperate with, and assist sheriffs, chiefs of police, and other law enforcement officers to the end that a complete state system of criminal identification, investigation, and statistical information may be established.

Source: SDC 1939, § 55.1606; SL 1966, ch 161, § 5.



§ 23-5-3 Criminal records of inmates of penal institutions--Procuring and filing.

23-5-3. Criminal records of inmates of penal institutions--Procuring and filing. The attorney general shall procure and file for record the fingerprint impressions and other means of identification and statistical information of all persons contained in any workhouse, jail, reformatory, penitentiary, or other penal institutions, together with such other information as he may require from the law enforcement officers of the state and its subdivisions.

Source: SDC 1939, § 55.1606; SL 1966, ch 161, § 5.



§ 23-5-4 Fingerprints to be taken and forwarded on arrests--Failure of officer to take and report as misdemeanor.

23-5-4. Fingerprints to be taken and forwarded on arrests--Failure of officer to take and report as misdemeanor. The sheriffs, chiefs of police, marshals of the municipalities, and any other law enforcement officers and peace officers of the state, immediately upon the arrest of any person for a felony or misdemeanor, exclusive of those exceptions set forth in § 23-5-1, shall take such person's fingerprints according to the fingerprint system of identification established by the Division of Criminal Investigation, on forms furnished by the division and shall forward the fingerprints together with other descriptions as may be required with a history of the offense alleged to have been committed, to the division for classification and filing. However, in the case of a Class 2 misdemeanor, exclusive of those exceptions set forth in § 23-5-1, if the arresting officer reasonably believes that the person arrested does not present a danger to self or others and will appear in response to a summons, the arresting officer may, without complying with the provisions of this section, release the person arrested with a summons to appear; and the person arrested shall present himself or herself to the law enforcement agency issuing the summons for fingerprinting prior to the initial court appearance. Any person who fails to appear for fingerprinting in compliance with this section shall be proceeded against by warrant. A copy of the fingerprints of the person arrested, shall be transmitted forthwith by the arresting officer to the Federal Bureau of Investigation in Washington, D.C.

Any officer required by this section to take and report fingerprint records, who fails to take and report the records required by this section, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 55.1607, 55.9906; SL 1966, ch 161, § 6; SL 1979, ch 150, § 28; SL 1992, ch 60, § 2; SL 1995, ch 128.



§ 23-5-5 Fingerprints taken on arrest--Comparison with files--Information on previous criminal record.

23-5-5. Fingerprints taken on arrest--Comparison with files--Information on previous criminal record. The attorney general shall compare the description received pursuant to § 23-5-4 with those already on file in the Division of Criminal Investigation and if he finds the person arrested has a criminal record or is a fugitive from justice, he shall at once inform the arresting officer of such fact.

Source: SDC 1939, § 55.1607; SL 1966, ch 161, § 6.



§ 23-5-6 Identification records made by wardens and superintendents of penal institutions.

23-5-6. Identification records made by wardens and superintendents of penal institutions. The warden or superintendent of any penal or reformatory institution in this state, the attorney general or his authorized assistants or agents, the sheriff of any county in this state, or the chief of police of any municipality in the state is hereby authorized and empowered, when in his judgment such proceeding shall be necessary for the purpose of identifying any person accused or convicted of crime, or for the purpose of preventing the escape or of facilitating the recapture of any such person, to cause to be taken or made and preserved such photographs, impressions, measurements, descriptions, and records as may in the judgment of any of said officials be deemed necessary.

Source: SL 1921, ch 186, § 1; SDC 1939 & Supp 1960, § 34.1614.



§ 23-5-7 Identification records to be filed and preserved--Restrictions as to use.

23-5-7. Identification records to be filed and preserved--Restrictions as to use. Any department or institution that makes or takes any photograph, impression, measurement, description, or record including confidential criminal investigative information, taken or made as provided for in § 23-5-6 shall be filed and preserved by the department or institution. The department or institution may not publish, transfer, or circulate any impression, measurement, description, record, or photograph, except a criminal booking photograph, for a crime classified as a felony pursuant to § 22-6-1 outside the department or institution except to a duly authorized law enforcement officer. If the subject of a measurement, description, or other record becomes a fugitive from justice, or escapes from a penal institution then the measurement, description, or record may be exhibited to the public. This section does not apply to the release of information allowed pursuant to § 24-2-20. Any criminal booking photograph for a crime classified as a felony pursuant to § 22-6-1 is a public record pursuant to chapter 1-27.

Nothing in this section requires any law enforcement agency to provide or reproduce a criminal booking photograph older than six months from the date the criminal booking photograph was taken. An agency requested to provide or reproduce a criminal booking photograph is entitled to recover costs of retrieval or reproduction pursuant to § 1-27-35.

Source: SDC 1939 & Supp 1960, § 34.1614; SL 2001, ch 118, § 1; SL 2017, ch 100, § 1.



§ 23-5-8 Warden of penitentiary--Furnishing of identification of inmates, transmission to Division of Criminal Investigation.

23-5-8. Warden of penitentiary--Furnishing of identification of inmates, transmission to Division of Criminal Investigation. The warden of the penitentiary shall furnish photographs, fingerprints, and other identifying information of all inmates received at such institution and shall transmit the same to the Division of Criminal Investigation.

Source: SDC 1939, § 55.1605; SL 1966, ch 161, § 4.



§ 23-5-9 Repealed.

23-5-9. Repealed by SL 1974, ch 55, § 50



§ 23-5-10 Definition of terms.

23-5-10. Definition of terms. Terms used in §§ 23-5-10 to 23-5-13, inclusive, mean:

(1) "Confidential criminal justice information," criminal identification information compiled pursuant to chapter 23-5, criminal intelligence information, criminal investigative information, criminal statistics information made confidential pursuant to § 23-6-14, and criminal justice information otherwise made confidential by law;

(2) "Criminal history information," arrest information, conviction information, disposition information and correction information compiled by the attorney general pursuant to chapter 23-5, commonly referred to as a "rap sheet";

(3) "Criminal intelligence information," information associated with an identifiable individual, group, organization, or event compiled by a law enforcement agency: in the course of conducting an investigation into a criminal conspiracy, projecting a potential criminal operation, or producing an estimate of future criminal activities; or in relation to the reliability of information derived from reports of informants or investigators or from any type of surveillance;

(4) "Criminal investigative information," information associated with an individual, group, organization, or event compiled by a law enforcement agency in the course of conducting an investigation of a crime or crimes. This includes information about a crime or crimes derived from reports of officers, deputies, agents, informants, or investigators or from any type of surveillance;

(5) "Call for service," an event occurring in or near the jurisdiction of a law enforcement agency that requires law enforcement response, evaluation, action, or documentation.
Source: SL 1986, ch 189, § 1; SL 2004, ch 161, § 1.



§ 23-5-11 Confidential criminal justice information not subject to inspection--Exception.

23-5-11. Confidential criminal justice information not subject to inspection--Exception. Confidential criminal justice information and criminal history information are specifically exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive, and may be withheld by the lawful custodian of the records. Information, if maintained, about calls for service revealing the date, time, and general location and general subject matter of the call is not confidential criminal justice information and shall be released to the public unless the information contains criminal intelligence, identity information that would jeopardize an ongoing investigation, or identity information associated with a mental health or a chemical dependency or abuse intervention. The provisions of this section do not supersede more specific provisions regarding public access or confidentiality elsewhere in state or federal law.

Source: SL 1986, ch 189, § 2; SL 2004, ch 161, § 2; SL 2009, ch 10, § 18; SL 2014, ch 112, § 1.



§ 23-5-12 Examination of own criminal history information--Written request--Authorization of release to others--Waiver of liability.

23-5-12. Examination of own criminal history information--Written request--Authorization of release to others--Waiver of liability. Any person may examine criminal history information filed with the attorney general that refers to that person. The person requesting such information shall supply the attorney general with a written request together with fingerprint identification. The person may also authorize the attorney general to release his criminal history information to other individuals or organizations. The attorney general may require the person to sign a waiver releasing the state, its employees or agents from any liability before releasing criminal history information.

Source: SL 1986, ch 189, § 3.



§ 23-5-12.1 Criminal record check by schools, child welfare agencies or certified social worker on prospective employee or parent.

23-5-12.1. Criminal record check by schools, child welfare agencies or certified social worker on prospective employee or parent. The superintendent of any public school or nonpublic school or the owner or operator of any child welfare agency as defined in § 26-6-1 or a certified social worker eligible to engage in private independent practice as defined in § 36-26-17 may submit the name of any person being considered for employment by the school or agency or as an adoptive or foster parent, either directly or by contract, to the Division of Criminal Investigation for a criminal record check. If the division determines the person has a record of criminal convictions, the division shall notify the superintendent, owner, operator, or social worker of the criminal offenses.

Source: SL 1995, ch 126, § 1; SL 2002, ch 116, § 1.



§ 23-5-13 Costs of providing information--Special revenue fund.

23-5-13. Costs of providing information--Special revenue fund. Any costs collected pursuant to § 1-11-13 for providing information requested under § 23-5-12 shall be deposited in a special revenue fund for reimbursement to the Office of the Attorney General for the costs of administering the procedure authorized in § 23-5-12.

Source: SL 1986, ch 189, § 4.



§ 23-5-14 to 23-5-18. Repealed.

23-5-14 to 23-5-18. Repealed by SL 2003, ch 133, §§ 33 to 37






Chapter 05A - DNA Samples

§ 23-5A-1 Definition of terms.

23-5A-1. Definition of terms. Terms used in this chapter mean:

(1) "CODIS," the Federal Bureau of Investigation's Combined DNA Index System that allows the storage and exchange of DNA records submitted by federal, state, and local forensic DNA laboratories. The term includes the national DNA identification index administered and operated by the Federal Bureau of Investigation;

(2) "Conviction," includes a finding of guilt by a jury or a court, guilty plea, plea of nolo contendere, or finding of not guilty by reason of insanity or mental disease or defect. A finding of not guilty by reason of insanity or mental disease or defect is considered a conviction solely for purposes of this chapter insofar as such finding requires a person to provide a DNA sample;

(3) "Criminal justice agency," an agency or institution of a federal, state, or local government, other than the office of the public defender, which performs as part of its principal function, activities relating to the apprehension, investigation, prosecution, adjudication, incarceration, supervision, or rehabilitation of criminal offenders;

(4) "DNA," deoxyribonucleic acid;

(5) "DNA record," the DNA identification information stored in the State DNA Database or CODIS for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The DNA record is the result obtained from the DNA analysis. The DNA record is comprised of the characteristics of a DNA sample which are of value in establishing the identity of individuals. The results of all DNA identification analyses on an individual's DNA sample are also collectively referred to as the DNA profile of an individual;

(6) "DNA sample," a biological sample provided by any person with respect to offenses covered by this chapter or submitted to the South Dakota State Forensic Laboratory pursuant to this chapter for analysis or storage or both;

(7) "FBI," the Federal Bureau of Investigation;

(8) "Qualifying offense," any felony offense under the laws of this state, a crime of violence as defined in § 22-1-2 , or a violation of chapter 22-22.
Source: SL 2003, ch 133, § 1.

23-5A-1. Definition of terms. Terms used in this chapter mean:

(1) "CODIS," the Federal Bureau of Investigation's Combined DNA Index System that allows the storage and exchange of DNA records submitted by federal, state, and local forensic DNA laboratories. The term includes the national DNA identification index administered and operated by the Federal Bureau of Investigation;

(2) "Conviction," includes a finding of guilt by a jury or a court, guilty plea, plea of nolo contendere, or finding of not guilty by reason of insanity or mental disease or defect. A finding of not guilty by reason of insanity or mental disease or defect is considered a conviction solely for purposes of this chapter insofar as such finding requires a person to provide a DNA sample;

(3) "Criminal justice agency," an agency or institution of a federal, state, or local government, other than the office of the public defender, which performs as part of its principal function, activities relating to the apprehension, investigation, prosecution, adjudication, incarceration, supervision, or rehabilitation of criminal offenders;

(4) "DNA," deoxyribonucleic acid;

(5) "DNA record," the DNA identification information stored in the State DNA Database or CODIS for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The DNA record is the result obtained from the DNA analysis. The DNA record is comprised of the characteristics of a DNA sample which are of value in establishing the identity of individuals. The results of all DNA identification analyses on an individual's DNA sample are also collectively referred to as the DNA profile of an individual;

(6) "DNA sample," a biological sample provided by any person with respect to offenses covered by this chapter or submitted to the South Dakota State Forensic Laboratory pursuant to this chapter for analysis or storage or both;

(7) "FBI," the Federal Bureau of Investigation;

(8) "Qualifying offense," any felony offense under the laws of this state, a crime of violence as defined in § 22-1-2 , or a violation of chapter 22-22.
Source: SL 2003, ch 133, § 1.



§ 23-5A-2 Establishment of State DNA Database and State DNA Databank--Purpose--Compatibility with FBI procedures--Capabilities.

23-5A-2. Establishment of State DNA Database and State DNA Databank--Purpose--Compatibility with FBI procedures--Capabilities. There is hereby established under the administration of the South Dakota State Forensic Laboratory the State DNA Database and State DNA Databank. The South Dakota State Forensic Laboratory shall provide DNA records to the Federal Bureau of Investigation for the searching of DNA records nationwide and storage and maintenance by CODIS. The State DNA Databank shall serve as the repository for DNA samples obtained pursuant to this chapter. The State DNA Database shall be compatible with the procedures specified by the Federal Bureau of Investigation, including use of comparable test procedures, laboratory and computer equipment, supplies, and computer platform and software. The State DNA Database shall have the capability provided by computer software and procedures administered by the South Dakota State Forensic Laboratory to store and maintain DNA records related to:

(1) Crime scene evidence and forensic casework;

(2) Convicted offenders and juveniles adjudicated delinquent who are required to provide a DNA sample under this chapter;

(3) Unidentified persons or body parts;

(4) Relatives of missing persons; and

(5) Anonymous DNA profiles used for forensic validation, forensic protocol development, or quality control purposes or establishment of a population statistics database.
Source: SL 2003, ch 133, § 2.

23-5A-2. Establishment of State DNA Database and State DNA Databank--Purpose--Compatibility with FBI procedures--Capabilities. There is hereby established under the administration of the South Dakota State Forensic Laboratory the State DNA Database and State DNA Databank. The South Dakota State Forensic Laboratory shall provide DNA records to the Federal Bureau of Investigation for the searching of DNA records nationwide and storage and maintenance by CODIS. The State DNA Databank shall serve as the repository for DNA samples obtained pursuant to this chapter. The State DNA Database shall be compatible with the procedures specified by the Federal Bureau of Investigation, including use of comparable test procedures, laboratory and computer equipment, supplies, and computer platform and software. The State DNA Database shall have the capability provided by computer software and procedures administered by the South Dakota State Forensic Laboratory to store and maintain DNA records related to:

(1) Crime scene evidence and forensic casework;

(2) Convicted offenders and juveniles adjudicated delinquent who are required to provide a DNA sample under this chapter;

(3) Unidentified persons or body parts;

(4) Relatives of missing persons; and

(5) Anonymous DNA profiles used for forensic validation, forensic protocol development, or quality control purposes or establishment of a population statistics database.
Source: SL 2003, ch 133, § 2.



§ 23-5A-3 Duties of State Forensic Laboratory.

23-5A-3. Duties of State Forensic Laboratory. The South Dakota State Forensic Laboratory shall:

(1) Administer the State DNA Identification Record System to support law enforcement agencies and other criminal justice agencies;

(2) Promulgate rules, pursuant to chapter 1-26, regarding DNA evidence collection, storage, and transfer, and the dissemination of information relating to the DNA evidence;

(3) Provide for liaison with the FBI and other criminal justice agencies relating to the state's participation in CODIS and the National DNA Identification Index or in any DNA database designated by the South Dakota State Forensic Laboratory.
Source: SL 2003, ch 133, § 3.

23-5A-3. Duties of State Forensic Laboratory. The South Dakota State Forensic Laboratory shall:

(1) Administer the State DNA Identification Record System to support law enforcement agencies and other criminal justice agencies;

(2) Promulgate rules, pursuant to chapter 1-26, regarding DNA evidence collection, storage, and transfer, and the dissemination of information relating to the DNA evidence;

(3) Provide for liaison with the FBI and other criminal justice agencies relating to the state's participation in CODIS and the National DNA Identification Index or in any DNA database designated by the South Dakota State Forensic Laboratory.
Source: SL 2003, ch 133, § 3.



§ 23-5A-4 Persons convicted or adjudicated delinquent for qualifying offense required to provide DNA sample.

23-5A-4. Persons convicted or adjudicated delinquent for qualifying offense required to provide DNA sample. Any person convicted or adjudicated delinquent for a qualifying offense on or after July 1, 2003, shall provide a DNA sample upon intake or as determined by the supervising agency. However, this requirement does not apply if the person's DNA sample is included in the State DNA Database. A person who has been convicted or adjudicated delinquent for a qualifying offense before July 1, 2003, and who is still incarcerated or under supervision as of July 1, 2003, shall provide a DNA sample as determined by the supervising agency or institution.

Source: SL 2003, ch 133, § 4; SL 2008, ch 114, § 2.

23-5A-4. Persons convicted or adjudicated delinquent for qualifying offense required to provide DNA sample. Any person convicted or adjudicated delinquent for a qualifying offense on or after July 1, 2003, shall provide a DNA sample upon intake or as determined by the supervising agency. However, this requirement does not apply if the person's DNA sample is included in the State DNA Database. A person who has been convicted or adjudicated delinquent for a qualifying offense before July 1, 2003, and who is still incarcerated or under supervision as of July 1, 2003, shall provide a DNA sample as determined by the supervising agency or institution.

Source: SL 2003, ch 133, § 4; SL 2008, ch 114, § 2.



§ 23-5A-5 Persons convicted or adjudicated delinquent for qualifying offense required to provide DNA sample.

23-5A-5. Persons convicted or adjudicated delinquent for qualifying offense required to provide DNA sample. Any person who is convicted or adjudicated delinquent for a qualifying offense on or after July 1, 2003, shall provide a DNA sample as follows:

(1) Any person who is sentenced or receives a delinquency disposition to a period of incarceration shall provide a DNA sample upon intake to a prison, jail, juvenile detention facility, mental health facility, or any other detention facility or institution. If the person is already confined at the time of sentencing or adjudication, the person shall provide a DNA sample immediately after the sentencing or adjudication;

(2) Any person who is convicted or adjudicated delinquent for a qualifying offense shall provide a DNA sample as a condition for any sentence or adjudication which disposition will not involve a period of incarceration. The agency supervising the person shall determine the time for collection of the DNA sample; and

(3) Under no circumstances may any person who is convicted or adjudicated delinquent for a qualifying offense be released in any manner after such disposition unless and until that person has provided a DNA sample.
Source: SL 2003, ch 133, § 5.

23-5A-5. Persons convicted or adjudicated delinquent for qualifying offense required to provide DNA sample. Any person who is convicted or adjudicated delinquent for a qualifying offense on or after July 1, 2003, shall provide a DNA sample as follows:

(1) Any person who is sentenced or receives a delinquency disposition to a period of incarceration shall provide a DNA sample upon intake to a prison, jail, juvenile detention facility, mental health facility, or any other detention facility or institution. If the person is already confined at the time of sentencing or adjudication, the person shall provide a DNA sample immediately after the sentencing or adjudication;

(2) Any person who is convicted or adjudicated delinquent for a qualifying offense shall provide a DNA sample as a condition for any sentence or adjudication which disposition will not involve a period of incarceration. The agency supervising the person shall determine the time for collection of the DNA sample; and

(3) Under no circumstances may any person who is convicted or adjudicated delinquent for a qualifying offense be released in any manner after such disposition unless and until that person has provided a DNA sample.
Source: SL 2003, ch 133, § 5.



§ 23-5A-5.1 Registered sex offenders required to provide DNA sample.

23-5A-5.1. Registered sex offenders required to provide DNA sample. Any person who is required to register as a sex offender pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, shall provide a DNA sample as required in this chapter.

Source: SL 2006, ch 123, § 11.

23-5A-5.1. Registered sex offenders required to provide DNA sample. Any person who is required to register as a sex offender pursuant to §§ 22-24B-1 to 22-24B-14, inclusive, shall provide a DNA sample as required in this chapter.

Source: SL 2006, ch 123, § 11.



§ 23-5A-5.2 Adult arrested for qualifying offense required to provide DNA sample.

23-5A-5.2. Adult arrested for qualifying offense required to provide DNA sample. Any person eighteen years of age or older who is arrested for a qualifying offense shall provide a DNA sample upon booking or as determined by the supervising agency. If it is determined that the person's DNA sample is included in the State DNA Database, no additional sample is required.

Source: SL 2008, ch 114, § 1.

23-5A-5.2. Adult arrested for qualifying offense required to provide DNA sample. Any person eighteen years of age or older who is arrested for a qualifying offense shall provide a DNA sample upon booking or as determined by the supervising agency. If it is determined that the person's DNA sample is included in the State DNA Database, no additional sample is required.

Source: SL 2008, ch 114, § 1.



§ 23-5A-6 Incarcerated or supervised persons to provide DNA sample--Release contingent upon provision of sample.

23-5A-6. Incarcerated or supervised persons to provide DNA sample--Release contingent upon provision of sample. Any person who has been convicted or adjudicated delinquent for a qualifying offense before July 1, 2003, and who is still serving a period of incarceration or is still under supervised release on July 1, 2003, shall provide a DNA sample as determined by the custodial institution or supervising agency and may not be released in any manner prior to the expiration of the person's maximum term of incarceration or supervised release unless and until that person has provided a DNA sample.

Source: SL 2003, ch 133, § 6.

23-5A-6. Incarcerated or supervised persons to provide DNA sample--Release contingent upon provision of sample. Any person who has been convicted or adjudicated delinquent for a qualifying offense before July 1, 2003, and who is still serving a period of incarceration or is still under supervised release on July 1, 2003, shall provide a DNA sample as determined by the custodial institution or supervising agency and may not be released in any manner prior to the expiration of the person's maximum term of incarceration or supervised release unless and until that person has provided a DNA sample.

Source: SL 2003, ch 133, § 6.



§ 23-5A-7 Interjurisdictional provisions to provide DNA sample.

23-5A-7. Interjurisdictional provisions to provide DNA sample. If the state accepts a person from another state under any interstate compact, or under any other reciprocal agreement with any county, state, or federal agency, or any other provision of law, whether or not the person is confined or released, the acceptance is conditional on the person providing a DNA sample if the person was convicted of an offense in any other jurisdiction which would be considered a qualifying offense as defined in § 23-5A-1 if committed in this state, or if the person was convicted of an equivalent offense in any other jurisdiction. The person shall provide the DNA sample in accordance with the rules of the custodial institution or supervising agency.

Source: SL 2003, ch 133, § 7.

23-5A-7. Interjurisdictional provisions to provide DNA sample. If the state accepts a person from another state under any interstate compact, or under any other reciprocal agreement with any county, state, or federal agency, or any other provision of law, whether or not the person is confined or released, the acceptance is conditional on the person providing a DNA sample if the person was convicted of an offense in any other jurisdiction which would be considered a qualifying offense as defined in § 23-5A-1 if committed in this state, or if the person was convicted of an equivalent offense in any other jurisdiction. The person shall provide the DNA sample in accordance with the rules of the custodial institution or supervising agency.

Source: SL 2003, ch 133, § 7.



§ 23-5A-8 Application of this chapter to persons on probation or parole--Application to persons sentenced to death, life or indeterminate sentences--Other application.

23-5A-8. Application of this chapter to persons on probation or parole--Application to persons sentenced to death, life or indeterminate sentences--Other application. The requirements of this chapter apply regardless of whether a court advises a person that a DNA sample must be provided to the State DNA Databank and Database as a condition of probation or parole. No person who has been sentenced to death or life without the possibility of parole, or to any life or indeterminate term of incarceration is exempt from the requirements of this chapter. Any person subject to this chapter, who has not provided a DNA sample for any reason, including the person's release prior to July 1, 2003, an oversight or error, or because of the person's transfer from another jurisdiction, shall give a DNA sample for inclusion in the State DNA Database after being notified by the South Dakota Division of Criminal Investigation. If a person's DNA sample is not adequate for any reason, the person shall provide another DNA sample for analysis.

Source: SL 2003, ch 133, § 8.

23-5A-8. Application of this chapter to persons on probation or parole--Application to persons sentenced to death, life or indeterminate sentences--Other application. The requirements of this chapter apply regardless of whether a court advises a person that a DNA sample must be provided to the State DNA Databank and Database as a condition of probation or parole. No person who has been sentenced to death or life without the possibility of parole, or to any life or indeterminate term of incarceration is exempt from the requirements of this chapter. Any person subject to this chapter, who has not provided a DNA sample for any reason, including the person's release prior to July 1, 2003, an oversight or error, or because of the person's transfer from another jurisdiction, shall give a DNA sample for inclusion in the State DNA Database after being notified by the South Dakota Division of Criminal Investigation. If a person's DNA sample is not adequate for any reason, the person shall provide another DNA sample for analysis.

Source: SL 2003, ch 133, § 8.



§ 23-5A-9 Agencies or institutions may contract with third parties to collect samples.

23-5A-9. Agencies or institutions may contract with third parties to collect samples. The agency or institution having custody or control or the agency providing supervision of persons convicted or adjudicated delinquent for qualifying offenses, as appropriate, may contract with third parties to provide for the collection of the DNA samples described in §§ 23-5A-5, 23-5A-6, and 23-5A-7.

Source: SL 2003, ch 133, § 9.

23-5A-9. Agencies or institutions may contract with third parties to collect samples. The agency or institution having custody or control or the agency providing supervision of persons convicted or adjudicated delinquent for qualifying offenses, as appropriate, may contract with third parties to provide for the collection of the DNA samples described in §§ 23-5A-5, 23-5A-6, and 23-5A-7.

Source: SL 2003, ch 133, § 9.



§ 23-5A-10 Fingerprints to be provided as identification of person.

23-5A-10. Fingerprints to be provided as identification of person. A fingerprint or fingerprints shall be provided from a person convicted of, or adjudicated delinquent for, a qualifying offense for the purpose of verifying the identity of that person.

Source: SL 2003, ch 133, § 10.

23-5A-10. Fingerprints to be provided as identification of person. A fingerprint or fingerprints shall be provided from a person convicted of, or adjudicated delinquent for, a qualifying offense for the purpose of verifying the identity of that person.

Source: SL 2003, ch 133, § 10.



§ 23-5A-11 DNA samples to be forwarded to State Forensic Laboratory.

23-5A-11. DNA samples to be forwarded to State Forensic Laboratory. DNA samples collected pursuant to this chapter shall be forwarded to the South Dakota State Forensic Laboratory in accordance with procedures established by the South Dakota State Forensic Laboratory.

Source: SL 2003, ch 133, § 11.

23-5A-11. DNA samples to be forwarded to State Forensic Laboratory. DNA samples collected pursuant to this chapter shall be forwarded to the South Dakota State Forensic Laboratory in accordance with procedures established by the South Dakota State Forensic Laboratory.

Source: SL 2003, ch 133, § 11.



§ 23-5A-12 Immunity from liability of persons collecting DNA samples.

23-5A-12. Immunity from liability of persons collecting DNA samples. No person authorized to collect DNA samples may be held civilly or criminally liable for the collection of a DNA sample pursuant to this chapter if such person performs these duties in good faith and in a reasonable manner according to generally accepted medical or other professional practices.

Source: SL 2003, ch 133, § 12.

23-5A-12. Immunity from liability of persons collecting DNA samples. No person authorized to collect DNA samples may be held civilly or criminally liable for the collection of a DNA sample pursuant to this chapter if such person performs these duties in good faith and in a reasonable manner according to generally accepted medical or other professional practices.

Source: SL 2003, ch 133, § 12.



§ 23-5A-13 Reasonable force allowed in collection of DNA sample--Immunity from liability.

23-5A-13. Reasonable force allowed in collection of DNA sample--Immunity from liability. Duly authorized law enforcement and corrections personnel may employ reasonable force in cases if an individual refuses to provide a DNA sample required under this chapter. No such employee may be held civilly or criminally liable for the use of such reasonable force.

Source: SL 2003, ch 133, § 13.

23-5A-13. Reasonable force allowed in collection of DNA sample--Immunity from liability. Duly authorized law enforcement and corrections personnel may employ reasonable force in cases if an individual refuses to provide a DNA sample required under this chapter. No such employee may be held civilly or criminally liable for the use of such reasonable force.

Source: SL 2003, ch 133, § 13.



§ 23-5A-14 Refusal to supply sample a felony.

23-5A-14. Refusal to supply sample a felony. Any person who is subject to the requirements of this chapter, and who, after receiving notification of the requirement to provide a DNA sample, knowingly refuses to provide such DNA sample, is guilty of a Class 5 felony.

Source: SL 2003, ch 133, § 14.

23-5A-14. Refusal to supply sample a felony. Any person who is subject to the requirements of this chapter, and who, after receiving notification of the requirement to provide a DNA sample, knowingly refuses to provide such DNA sample, is guilty of a Class 5 felony.

Source: SL 2003, ch 133, § 14.



§ 23-5A-15 Mistaken collection or placement of sample does not invalidate sample's use in database.

23-5A-15. Mistaken collection or placement of sample does not invalidate sample's use in database. The detention, arrest, or conviction of a person based upon a database match or database information is not invalidated if it is determined that the sample was obtained or placed in the database by mistake.

Source: SL 2003, ch 133, § 15.

23-5A-15. Mistaken collection or placement of sample does not invalidate sample's use in database. The detention, arrest, or conviction of a person based upon a database match or database information is not invalidated if it is determined that the sample was obtained or placed in the database by mistake.

Source: SL 2003, ch 133, § 15.



§ 23-5A-16 Promulgation of rules for collection, analysis, storage, etc.

23-5A-16. Promulgation of rules for collection, analysis, storage, etc.. The attorney general's office may promulgate rules pursuant to chapter 1-26, for the collection, submission, identification, analysis, storage, and disposition of the DNA samples and DNA records collected under this chapter. The DNA records shall be securely stored in the State DNA Database consistent with the procedures established by the FBI. These procedures shall also require compliance with national quality assurance standards to ensure that the DNA records satisfy standards for acceptance of such records into the national DNA identification index.

Source: SL 2003, ch 133, § 16.

23-5A-16. Promulgation of rules for collection, analysis, storage, etc.. The attorney general's office may promulgate rules pursuant to chapter 1-26, for the collection, submission, identification, analysis, storage, and disposition of the DNA samples and DNA records collected under this chapter. The DNA records shall be securely stored in the State DNA Database consistent with the procedures established by the FBI. These procedures shall also require compliance with national quality assurance standards to ensure that the DNA records satisfy standards for acceptance of such records into the national DNA identification index.

Source: SL 2003, ch 133, § 16.



§ 23-5A-17 Permissible uses of DNA analyses.

23-5A-17. Permissible uses of DNA analyses. The analyses to be performed on each DNA sample collected pursuant to this chapter shall be used only for law enforcement identification purposes, to assist in the recovery or identification of human remains or missing persons, or subject to the conditions of subdivision 23-5A-25(4). Analyses of DNA samples obtained pursuant to this chapter are not authorized for identification of any medical or genetic disorder.

Source: SL 2003, ch 133, § 17; SL 2010, ch 124, § 1.

23-5A-17. Permissible uses of DNA analyses. The analyses to be performed on each DNA sample collected pursuant to this chapter shall be used only for law enforcement identification purposes, to assist in the recovery or identification of human remains or missing persons, or subject to the conditions of subdivision 23-5A-25(4). Analyses of DNA samples obtained pursuant to this chapter are not authorized for identification of any medical or genetic disorder.

Source: SL 2003, ch 133, § 17; SL 2010, ch 124, § 1.



§ 23-5A-18 Uses of DNA samples remaining after analyses.

23-5A-18. Uses of DNA samples remaining after analyses. All or part of the remainder of the DNA sample stored in the State DNA Databank may be used only for forensic validation studies and forensic protocol development purposes and to create a statistical database provided that no personally identifying information is included or for retesting to validate or update the original analysis or for quality control purposes.

Source: SL 2003, ch 133, § 18.

23-5A-18. Uses of DNA samples remaining after analyses. All or part of the remainder of the DNA sample stored in the State DNA Databank may be used only for forensic validation studies and forensic protocol development purposes and to create a statistical database provided that no personally identifying information is included or for retesting to validate or update the original analysis or for quality control purposes.

Source: SL 2003, ch 133, § 18.



§ 23-5A-19 Use of analyses performed on persons adjudicated delinquent--Includes adult prosecution.

23-5A-19. Use of analyses performed on persons adjudicated delinquent--Includes adult prosecution. The results of any analyses conducted pursuant to this chapter from a person adjudicated delinquent may be used for any law enforcement identification purpose, including adult prosecutions.

Source: SL 2003, ch 133, § 19.

23-5A-19. Use of analyses performed on persons adjudicated delinquent--Includes adult prosecution. The results of any analyses conducted pursuant to this chapter from a person adjudicated delinquent may be used for any law enforcement identification purpose, including adult prosecutions.

Source: SL 2003, ch 133, § 19.



§ 23-5A-20 Revocation of license of public DNA laboratory.

23-5A-20. Revocation of license of public DNA laboratory. The South Dakota State Forensic Laboratory may revoke the right of any public forensic DNA laboratory within the state to access and contribute DNA records to the State DNA Database if the required disclosure and quality assurance standards required by this chapter are not met.

Source: SL 2003, ch 133, § 20.

23-5A-20. Revocation of license of public DNA laboratory. The South Dakota State Forensic Laboratory may revoke the right of any public forensic DNA laboratory within the state to access and contribute DNA records to the State DNA Database if the required disclosure and quality assurance standards required by this chapter are not met.

Source: SL 2003, ch 133, § 20.



§ 23-5A-21 Third party contractors--Subject to restrictions and requirements of this chapter.

23-5A-21. Third party contractors--Subject to restrictions and requirements of this chapter. The South Dakota State Forensic Laboratory may contract with third parties for the purposes of implementing this chapter. Any other party contracting to carry out the functions of this chapter is subject to the same restrictions and requirements of this chapter, insofar as applicable, as the South Dakota State Forensic Laboratory, as well as any additional restrictions imposed by the South Dakota State Laboratory.

Source: SL 2003, ch 133, § 21.

23-5A-21. Third party contractors--Subject to restrictions and requirements of this chapter. The South Dakota State Forensic Laboratory may contract with third parties for the purposes of implementing this chapter. Any other party contracting to carry out the functions of this chapter is subject to the same restrictions and requirements of this chapter, insofar as applicable, as the South Dakota State Forensic Laboratory, as well as any additional restrictions imposed by the South Dakota State Laboratory.

Source: SL 2003, ch 133, § 21.



§ 23-5A-22 Confidentiality of records--Disclosure prohibited.

23-5A-22. Confidentiality of records--Disclosure prohibited. Any DNA record or DNA sample submitted to the South Dakota State Forensic Laboratory pursuant to this chapter is confidential and may not be disclosed to or shared with any person or agency unless disclosure is authorized by this chapter.

Source: SL 2003, ch 133, § 22.

23-5A-22. Confidentiality of records--Disclosure prohibited. Any DNA record or DNA sample submitted to the South Dakota State Forensic Laboratory pursuant to this chapter is confidential and may not be disclosed to or shared with any person or agency unless disclosure is authorized by this chapter.

Source: SL 2003, ch 133, § 22.



§ 23-5A-23 Records not public.

23-5A-23. Records not public. Any DNA record or DNA sample submitted to the South Dakota State Forensic Laboratory pursuant to this chapter is confidential and is not a public record under chapter 1-27.

Source: SL 2003, ch 133, § 23.

23-5A-23. Records not public. Any DNA record or DNA sample submitted to the South Dakota State Forensic Laboratory pursuant to this chapter is confidential and is not a public record under chapter 1-27.

Source: SL 2003, ch 133, § 23.



§ 23-5A-24 Discovery rules govern access to DNA records.

23-5A-24. Discovery rules govern access to DNA records. In the case of a criminal proceeding, requests to access a person's DNA record shall be in accordance with the rules for criminal discovery under Title 23A.

Source: SL 2003, ch 133, § 24.

23-5A-24. Discovery rules govern access to DNA records. In the case of a criminal proceeding, requests to access a person's DNA record shall be in accordance with the rules for criminal discovery under Title 23A.

Source: SL 2003, ch 133, § 24.



§ 23-5A-25 Release of record or sample for certain authorized purposes.

23-5A-25. Release of record or sample for certain authorized purposes. Any DNA record or DNA sample submitted to the South Dakota State Forensic Laboratory may only be released for the following authorized purposes:

(1) For law enforcement identification purposes, including the identification of human remains, to federal, state, or local criminal justice agencies;

(2) For criminal defense and appeal purposes, to a defendant, who shall have access to samples and analyses performed in connection with the case in which such defendant is charged or was convicted;

(3) If personally identifiable information is removed, for forensic validation studies, forensic protocol development or quality control purposes and for establishment or maintenance of a population statistics database, to federal, state, or local forensic laboratories or law enforcement agencies; and

(4) If ordered by the court for determination of parentage and if there is no other available DNA sample and all other reasonable opportunities to locate a known sample have been exhausted.
Source: SL 2003, ch 133, § 25; SL 2010, ch 124, § 2.

23-5A-25. Release of record or sample for certain authorized purposes. Any DNA record or DNA sample submitted to the South Dakota State Forensic Laboratory may only be released for the following authorized purposes:

(1) For law enforcement identification purposes, including the identification of human remains, to federal, state, or local criminal justice agencies;

(2) For criminal defense and appeal purposes, to a defendant, who shall have access to samples and analyses performed in connection with the case in which such defendant is charged or was convicted;

(3) If personally identifiable information is removed, for forensic validation studies, forensic protocol development or quality control purposes and for establishment or maintenance of a population statistics database, to federal, state, or local forensic laboratories or law enforcement agencies; and

(4) If ordered by the court for determination of parentage and if there is no other available DNA sample and all other reasonable opportunities to locate a known sample have been exhausted.
Source: SL 2003, ch 133, § 25; SL 2010, ch 124, § 2.



§ 23-5A-26 Disclosure to unauthorized person or agency a felony--Unauthorized use or tampering a felony.

23-5A-26. Disclosure to unauthorized person or agency a felony--Unauthorized use or tampering a felony. Any person who knowingly or intentionally discloses any DNA record or the results of a forensic DNA analysis, to a person or agency other that one authorized to have access to such records under this chapter; or knowingly or intentionally uses or receives DNA records, or the results of a forensic DNA analysis, for purposes other than those authorized under this chapter; or knowingly or intentionally tampers or attempts to tamper with any DNA sample or the collection container without lawful authority, is guilty of a Class 5 felony.

Source: SL 2003, ch 133, § 26.

23-5A-26. Disclosure to unauthorized person or agency a felony--Unauthorized use or tampering a felony. Any person who knowingly or intentionally discloses any DNA record or the results of a forensic DNA analysis, to a person or agency other that one authorized to have access to such records under this chapter; or knowingly or intentionally uses or receives DNA records, or the results of a forensic DNA analysis, for purposes other than those authorized under this chapter; or knowingly or intentionally tampers or attempts to tamper with any DNA sample or the collection container without lawful authority, is guilty of a Class 5 felony.

Source: SL 2003, ch 133, § 26.



§ 23-5A-27 Confidentiality of software and databases used by state laboratory.

23-5A-27. Confidentiality of software and databases used by state laboratory. The computer software and database structures used by the South Dakota State Forensic Laboratory to implement this chapter are confidential.

Source: SL 2003, ch 133, § 27.

23-5A-27. Confidentiality of software and databases used by state laboratory. The computer software and database structures used by the South Dakota State Forensic Laboratory to implement this chapter are confidential.

Source: SL 2003, ch 133, § 27.



§ 23-5A-28 Request for expungement--Grounds.

23-5A-28. Request for expungement--Grounds. Any person whose DNA record or DNA profile has been included in the State DNA Database in accordance with this chapter may request expungement on the grounds that the arrest that led to the inclusion of the person's DNA record or DNA profile has not resulted in a felony charge within one year; has been resolved by a dismissal, acquittal, or misdemeanor conviction; or has not resulted in a felony conviction; or the conviction or delinquency adjudication on which the authority for including that person's DNA record or DNA profile was based has been reversed and the case dismissed.

Source: SL 2003, ch 133, § 28; SL 2008, ch 114, § 3.

23-5A-28. Request for expungement--Grounds. Any person whose DNA record or DNA profile has been included in the State DNA Database in accordance with this chapter may request expungement on the grounds that the arrest that led to the inclusion of the person's DNA record or DNA profile has not resulted in a felony charge within one year; has been resolved by a dismissal, acquittal, or misdemeanor conviction; or has not resulted in a felony conviction; or the conviction or delinquency adjudication on which the authority for including that person's DNA record or DNA profile was based has been reversed and the case dismissed.

Source: SL 2003, ch 133, § 28; SL 2008, ch 114, § 3.



§ 23-5A-29 Expungement of record--Receipt of court order--Exception.

23-5A-29. Expungement of record--Receipt of court order--Exception. Upon receipt of written request for expungement; certified copy of the final court order reversing and dismissing the conviction or delinquency adjudication; and any other information necessary to ascertain the validity of the request, the South Dakota State Forensic Laboratory shall expunge all DNA records and identifiable information in the database pertaining to the person and destroy the DNA sample from the person, unless the South Dakota State Forensic Laboratory determines that the person has otherwise become obligated to submit a DNA sample.

Source: SL 2003, ch 133, § 29.

23-5A-29. Expungement of record--Receipt of court order--Exception. Upon receipt of written request for expungement; certified copy of the final court order reversing and dismissing the conviction or delinquency adjudication; and any other information necessary to ascertain the validity of the request, the South Dakota State Forensic Laboratory shall expunge all DNA records and identifiable information in the database pertaining to the person and destroy the DNA sample from the person, unless the South Dakota State Forensic Laboratory determines that the person has otherwise become obligated to submit a DNA sample.

Source: SL 2003, ch 133, § 29.



§ 23-5A-30 Expungement not required if certain other evidence would be destroyed.

23-5A-30. Expungement not required if certain other evidence would be destroyed. The South Dakota State Forensic Laboratory is not required to destroy an item of physical evidence obtained from a sample if evidence relating to another person would thereby be destroyed.

Source: SL 2003, ch 133, § 30.

23-5A-30. Expungement not required if certain other evidence would be destroyed. The South Dakota State Forensic Laboratory is not required to destroy an item of physical evidence obtained from a sample if evidence relating to another person would thereby be destroyed.

Source: SL 2003, ch 133, § 30.



§ 23-5A-31 Failure to expunge not grounds for invalidation.

23-5A-31. Failure to expunge not grounds for invalidation. Any identification, warrant, probable cause to arrest, or arrest based upon a database match is not invalidated due to a failure to expunge or a delay in expunging records.

Source: SL 2003, ch 133, § 31.

23-5A-31. Failure to expunge not grounds for invalidation. Any identification, warrant, probable cause to arrest, or arrest based upon a database match is not invalidated due to a failure to expunge or a delay in expunging records.

Source: SL 2003, ch 133, § 31.



§ 23-5A-32 Liberal construction of chapter--Other laws.

23-5A-32. Liberal construction of chapter--Other laws. The provisions of this chapter shall be liberally construed and shall be held to in addition to, and not in substitution for or a limitation of, the provisions of any other law.

Source: SL 2003, ch 133, § 32.

23-5A-32. Liberal construction of chapter--Other laws. The provisions of this chapter shall be liberally construed and shall be held to in addition to, and not in substitution for or a limitation of, the provisions of any other law.

Source: SL 2003, ch 133, § 32.






Chapter 05B - DNA Testing Of Persons Convicted Of Felonies

§ 23-5B-1 Order upon motion for DNA testing of person convicted of felony--Requirements.

23-5B-1. Order upon motion for DNA testing of person convicted of felony--Requirements. Upon a written motion by any person who has been convicted of a felony offense, the court that entered the judgment of conviction for the felony offense shall order DNA testing of specific evidence if the court finds that all of the following apply:

(1) The petitioner asserts, under penalty of perjury, that the petitioner is actually innocent of the felony offense for which the petitioner is under a sentence of imprisonment or death;

(2) The petitioner's conviction is final under chapter 23A-32;

(3) The petitioner has exhausted any claim for relief under chapter 21-27 or 28 U.S.C. § 2254;

(4) The specific evidence to be tested was secured in relation to the investigation or prosecution of the felony offense for which the petitioner was convicted;

(5) The specific evidence was either:

(a) Not previously subjected to DNA testing and the petitioner did not:

(i) Knowingly and voluntarily waive the right to request DNA testing of that evidence in a court proceeding after the date of enactment of this chapter; or

(ii) Knowingly fail to request DNA testing of that evidence in a prior petition for relief under chapter 21-27 or 28 U.S.C. § 2254; or

(b) Previously subjected to DNA testing and the petitioner is requesting DNA testing using a new method or technology that is substantially more probative than the prior DNA testing;

(6) The petitioner shows good cause for the failure to request DNA testing of the specific evidence at the time of trial;

(7) The specific evidence to be tested exists, is in the possession of the state, and has been subject to a chain of custody and retained under conditions sufficient to ensure that such evidence has not been substituted, contaminated, tampered with, replaced, or altered in any respect material to the proposed DNA testing;

(8) The proposed DNA testing is reasonable in scope, uses scientifically sound methods, and is consistent with accepted forensic practices;

(9) The petitioner identifies a theory of defense that:

(a) Is consistent with an affirmative defense presented at trial; or

(b) Would establish the actual innocence of the petitioner of the felony offense referenced in the petitioner's assertion under subdivision (1); and

(10) If the petitioner was convicted following a trial, the identity of the perpetrator was at issue in the trial.
Source: SL 2009, ch 120, § 1.



§ 23-5B-2 Notice to attorney general and state's attorney of motion for testing--Response.

23-5B-2. Notice to attorney general and state's attorney of motion for testing--Response. Upon the receipt of the petitioner's written motion filed under § 23-5B-1, the court shall:

(1) Notify the attorney general and the state's attorney who prosecuted the case resulting in the petitioner's conviction; and

(2) Allow the state twenty days from the receipt of notice to respond to the motion.
Source: SL 2009, ch 120, § 2.



§ 23-5B-3 Referral of indigent petitioner's request for testing to Innocence Project or volunteer attorney.

23-5B-3. Referral of indigent petitioner's request for testing to Innocence Project or volunteer attorney. The court may not appoint counsel for an indigent petitioner under this chapter. However, the court may refer requests for DNA testing to the Innocence Project in South Dakota or such volunteer attorney as the State Bar of South Dakota may designate.

Source: SL 2009, ch 120, § 3.



§ 23-5B-4 Petitioner may retain counsel.

23-5B-4. Petitioner may retain counsel. Nothing in this chapter precludes a petitioner from proceeding with privately retained counsel.

Source: SL 2009, ch 120, § 4.



§ 23-5B-5 Preservation of evidence in state custody.

23-5B-5. Preservation of evidence in state custody. Upon receiving notice from the court that a written motion has been made, the attorney general or the state's attorney who prosecuted the case, shall take all reasonable actions necessary to ensure that all evidence which was collected in connection with the investigation or prosecution of the case, and which remains in the actual or constructive custody of the state or any of its political subdivisions, is preserved pending completion of the proceedings under this chapter.

Source: SL 2009, ch 120, § 5.



§ 23-5B-6 Testing laboratory.

23-5B-6. Testing laboratory. The court shall direct that any DNA testing ordered pursuant to § 23-5B-1 be carried out by the South Dakota Division of Criminal Investigation. However, the court may order DNA testing by another qualified laboratory if the court makes all necessary orders to ensure the integrity of the specific evidence and the reliability of the testing process and test results.

Source: SL 2009, ch 120, § 6.



§ 23-5B-7 Testing by agreement.

23-5B-7. Testing by agreement. Nothing in this chapter prohibits a convicted person and the state from consenting to and conducting post-conviction DNA testing by agreement of the parties, without filing a motion for post-conviction DNA testing pursuant to this chapter.

Source: SL 2009, ch 120, § 7.



§ 23-5B-8 Disclosure of test results.

23-5B-8. Disclosure of test results. The results of any DNA testing ordered pursuant to § 23-5B-1 shall be disclosed to the court, the petitioner, and the state.

Source: SL 2009, ch 120, § 8.



§ 23-5B-9 Submission of test results to State DNA Database.

23-5B-9. Submission of test results to State DNA Database. The state shall submit any test results relating to the DNA of the petitioner to the State DNA Database.

Source: SL 2009, ch 120, § 9.



§ 23-5B-10 Inconclusive test results or match between DNA sample and DNA evidence.

23-5B-10. Inconclusive test results or match between DNA sample and DNA evidence. If the DNA test results obtained pursuant to this chapter are inconclusive or show that the petitioner was the source of the DNA evidence, the DNA sample of the petitioner shall be retained in the State DNA Database.

Source: SL 2009, ch 120, § 10.



§ 23-5B-11 Match between DNA sample and other offense.

23-5B-11. Match between DNA sample and other offense. If the DNA test results obtained pursuant to this chapter exclude the petitioner as the source of the DNA evidence, and a comparison of the DNA sample of the petitioner results in a match between the DNA sample of the petitioner and another offense, the attorney general shall notify the appropriate agency and preserve the DNA sample of the petitioner.

Source: SL 2009, ch 120, § 11.



§ 23-5B-12 Denial of relief upon inconclusive test results.

23-5B-12. Denial of relief upon inconclusive test results. If DNA test results obtained pursuant to this chapter are inconclusive, the circuit court shall deny the petitioner relief.

Source: SL 2009, ch 120, § 12.



§ 23-5B-13 Effect of match between DNA sample and DNA evidence.

23-5B-13. Effect of match between DNA sample and DNA evidence. If DNA test results obtained pursuant to this chapter show that the petitioner was the source of the DNA evidence, the court shall:

(1) Deny the petitioner relief; and

(2) On motion of the state:

(a) Assess the petitioner the cost of any DNA testing carried out pursuant to this chapter; and

(b) Order that the finding be forwarded to the South Dakota Board of Pardons and Paroles so that the board may consider the finding in reviewing any subsequent parole application submitted by the petitioner.
Source: SL 2009, ch 120, § 13.



§ 23-5B-14 Sentencing in prosecution for false assertions.

23-5B-14. Sentencing in prosecution for false assertions. In any prosecution of the petitioner pursuant to this chapter for false assertions or other conduct in proceedings pursuant to this chapter, the court, upon conviction of the petitioner, shall sentence the petitioner to a sentence that runs consecutively to any other term of imprisonment the petitioner is serving.

Source: SL 2009, ch 120, § 14.



§ 23-5B-15 Motion for new trial where testing excludes petitioner as source of DNA evidence.

23-5B-15. Motion for new trial where testing excludes petitioner as source of DNA evidence. If DNA test results obtained pursuant to this chapter exclude the petitioner as the source of the DNA evidence, the petitioner may file a motion for a new trial. The court shall establish a reasonable schedule for the petitioner to file such motion for a new trial and for the state to respond to the motion for a new trial.

Source: SL 2009, ch 120, § 15.



§ 23-5B-16 Grounds for new trial.

23-5B-16. Grounds for new trial. The court shall grant the motion of the petitioner for a new trial if the DNA test results, when considered with all other evidence in the case, establish by compelling evidence that a new trial would result in the acquittal of the felony offense, as referenced in § 23-5B-1, for which the petitioner is under a sentence of imprisonment.

Source: SL 2009, ch 120, § 16.



§ 23-5B-17 Habeas corpus.

23-5B-17. Habeas corpus. Nothing in this chapter provides a basis for relief in any state or federal habeas corpus proceeding.

Source: SL 2009, ch 120, § 17.






Chapter 05C - Sexual Assault Kits For Testing

§ 23-5C-1 Definitions.

23-5C-1. Definitions. Terms used in this chapter mean:

(1) "Accredited laboratory," a DNA laboratory that has received formal recognition that it meets or exceeds a list of standards, including the FBI director's quality assurance standards, to perform specific tests;

(2) "DNA," deoxyribonucleic acid;

(3) "DNA record," the DNA identification information stored in the state DNA database or CODIS for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The DNA record is the result obtained from the DNA analysis. The DNA record is comprised of the characteristics of a DNA sample which are of value in establishing the identity of individuals. The results of all DNA identification analyses on an individual's DNA sample are also collectively referred to as the DNA profile of an individual;

(4) "Health care facility," any institution, sanitarium, birth center, ambulatory surgery center, chemical dependency treatment facility, hospital, nursing facility, assisted living center, rural primary care hospital, adult foster care home, inpatient hospice, residential hospice, place, building, or agency in which any accommodation is maintained, furnished, or offered for the hospitalization, nursing care, or supervised care of the sick or injured; and

(5) "Sexual assault kit," a set of swabs, slides, envelopes, instructions, and forms specifically designed to collect and preserve physical evidence that can be used in a criminal sexual assault investigation.
Source: SL 2016, ch 130, § 1.



§ 23-5C-2 Health care facility notice to law enforcement agency of consent to release kit evidence.

23-5C-2. Health care facility notice to law enforcement agency of consent to release kit evidence. Any health care facility administering a sexual assault kit that has obtained written consent to release the kit evidence shall notify the investigating law enforcement agency, if known, or the law enforcement agency with local jurisdiction, within twenty-four hours after obtaining the consent.

Source: SL 2016, ch 130, § 2.



§ 23-5C-3 Kit evidence storage where consent to release not obtained--Information to person from whom evidence collected.

23-5C-3. Kit evidence storage where consent to release not obtained--Information to person from whom evidence collected. Any health care facility that has not obtained consent to release any sexual assault kit evidence shall inform the person from which the evidence was collected of its sexual assault kit evidence storage policy. Any information provided under this section shall include the period of time for which that evidence shall be stored before it is destroyed, and how the person may have the evidence released to the investigating law enforcement agency at a later point. Any evidence not released to a law enforcement agency shall be stored for a minimum of one year before it is destroyed.

Source: SL 2016, ch 130, § 3.



§ 23-5C-4 Submission of kit evidence to Division of Criminal Investigation or other laboratory for analysis.

23-5C-4. Submission of kit evidence to Division of Criminal Investigation or other laboratory for analysis. A law enforcement agency that receives notice that sexual assault kit evidence has been released shall take possession of the evidence from the health care facility within fourteen days of receiving the notice. The agency that takes possession of the evidence shall follow standard protocol to submit the evidence to the Division of Criminal Investigation or another accredited laboratory for analysis within fourteen days of receiving the evidence.

Source: SL 2016, ch 130, § 4.



§ 23-5C-5 Time for analysis of kit evidence.

23-5C-5. Time for analysis of kit evidence. Any sexual assault kit evidence that is submitted to the Division of Criminal Investigation or another accredited laboratory shall be analyzed within ninety days after all necessary evidence is received by the division or the laboratory.

Source: SL 2016, ch 130, § 5.



§ 23-5C-6 DNA records in state and national databases.

23-5C-6. DNA records in state and national databases. The DNA records for any sexual assault kit evidence analyzed under this chapter shall be uploaded only into those databases at the state and national levels specified by the Division of Criminal Investigation.

Source: SL 2016, ch 130, § 6.



§ 23-5C-7 Use of kit evidence in court.

23-5C-7. Use of kit evidence in court. Any failure to comply with the requirements of this chapter does not constitute grounds in any criminal proceeding for challenging the validity of a DNA database match or of any database information. No evidence of that DNA record may be excluded by a court on those grounds.

Source: SL 2016, ch 130, § 7.






Chapter 06 - Criminal Statistics

§ 23-6-1 Bureau of Criminal Statistics--Establishment in Office of Attorney General.

23-6-1. Bureau of Criminal Statistics--Establishment in Office of Attorney General. There is hereby established, in the Office of the Attorney General a Bureau of Criminal Statistics, hereinafter called the bureau.

Source: SL 1939, ch 138, § 1; SDC Supp 1960, § 55.15A01.



§ 23-6-2 Attorney general as director of bureau--Seal--No salary.

23-6-2. Attorney general as director of bureau--Seal--No salary. The bureau shall function through a director. The attorney general shall, by virtue of his office, be the director. The director shall have a seal of office in such form as he shall prescribe. The attorney general shall not receive a salary as such director.

Source: SL 1939, ch 138, § 2; SDC Supp 1960, § 55.15A02.



§ 23-6-3 Work of bureau--Assignment of deputies and clerks--Expenses paid from department appropriation.

23-6-3. Work of bureau--Assignment of deputies and clerks--Expenses paid from department appropriation. The attorney general shall assign for the work of the bureau such deputies and clerical assistants in his department as he may from time to time find necessary. The compensation of the clerical assistants assigned to the bureau and all other expenses of the bureau shall be paid out of the appropriation for the department of the attorney general when approved by him.

Source: SL 1939, ch 138, § 2; SDC Supp 1960, § 55.15A02.



§ 23-6-4 Statistical information--Compilation by director--Misdemeanor.

23-6-4. Statistical information--Compilation by director--Misdemeanor. The director shall collect and compile information, statistical and otherwise, which will, as far as practicable, present an accurate survey of the number and character of crimes committed in the state, the extent and character of delinquency, the operations of the police, prosecuting attorneys, courts and other public agencies of criminal justice, and the operations of penal and reformatory institutions, probation, parole, and other public agencies concerned with the punishment or treatment of criminal offenders. He shall include such information as may be useful in the study of crime and delinquency and the causes thereof, for the administration of criminal justice, and for the apprehension, punishment and treatment of criminal offenders. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 3, 15; SDC Supp 1960, §§ 55.15A03, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-5 Information as to particular offenders--Gathering by director--Misdemeanor.

23-6-5. Information as to particular offenders--Gathering by director--Misdemeanor. The director shall also gather such information concerning particular criminal offenders as in his judgment may be helpful to other public officials or agencies dealing with them. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 3, 15; SDC Supp 1960, §§ 55.15A03, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-6 Classification of crimes and offenders--Promulgation by director--Misdemeanor.

23-6-6. Classification of crimes and offenders--Promulgation by director--Misdemeanor. The director shall promulgate classifications and shall prepare forms for the statistical classification of crimes, of offenders, of their punishment and treatment and of all other pertinent information, to conform, as far as practicable, with those promulgated by the appropriate agency in the United States Department of Justice, and by the Federal Bureau of the Census. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 4, 15; SDC Supp 1960, §§ 55.15A04, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-7 Authority of director to enter prisons and penal institutions--Misdemeanor.

23-6-7. Authority of director to enter prisons and penal institutions--Misdemeanor. The director, or any person deputized by the director, upon exhibiting specific written authorization by the director, is empowered to enter any prison, jail, penal, or reformatory institution in this state, and to take or cause to be taken fingerprints or photographs, or both, and to make investigation relative to any person, confined therein, who has been accused or convicted of a crime, for the purpose of obtaining information which may lead to the identification of criminals. The officials in charge of all such institutions are hereby required to render the director, and all persons so deputized by him, the needed assistance to that end. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 8, 15; SDC Supp 1960, §§ 55.15A08, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-8 Information received by bureau--Filing by director--Form and classification of records, preservation.

23-6-8. Information received by bureau--Filing by director--Form and classification of records, preservation. The director shall file, or cause to be filed, all information received by the bureau and shall make, or cause to be made, a complete and systematic record and index thereof, to provide a convenient method of reference and consultation. As far as practicable all such records shall coincide in form and classification with those of the appropriate agency in the United States Department of Justice, and with those of similar bureaus in other states, in order to permit easy interchange of information and records. Information and records received by the bureau may not be destroyed except as provided by § 23-6-8.1.

Source: SL 1939, ch 138, §§ 9, 15; SDC Supp 1960, §§ 55.15A09, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2; SL 1979, ch 158, § 6.



§ 23-6-8.1 Destruction of records of certain persons, incidents, and offenses.

23-6-8.1. Destruction of records of certain persons, incidents, and offenses. The director of the Bureau of Criminal Statistics may authorize the destruction of information and records of:

(1) Persons who are dead;

(2) Persons seventy-five years of age or older unless a violation has occurred within the last ten years;

(3) Incidents that are no longer considered crimes under the laws of the State of South Dakota;

(4) Misdemeanor offenses whose final date of disposition occurred at least ten years prior to authorized destruction date.
Source: SL 1979, ch 158, § 7; SL 1984, ch 176.



§ 23-6-9 Copy of available information--Furnishing to law enforcement agencies--Misdemeanor.

23-6-9. Copy of available information--Furnishing to law enforcement agencies--Misdemeanor. Upon request therefor and payment of the reasonable cost, the director shall furnish a copy of all available information and of records pertaining to the identification and history of any person or persons of whom the bureau has a record, to any similar governmental bureau, sheriff, chief of police, prosecuting attorney, attorney general, or any officer of similar rank and description of the federal government, or of any state or territory of the United States or of any insular possession thereof, or of the District of Columbia, or of any foreign country, or to the judge of any court, before whom such person is being prosecuted, or has been tried and convicted, or by whom such person may have been paroled. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 10, 15; SDC Supp 1960, §§ 55.15A10, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-10 Reports by director--Contents--Distribution--Misdemeanor.

23-6-10. Reports by director--Contents--Distribution--Misdemeanor. Annually, and at such other times as he may determine, the director shall prepare and publish reports reflecting the crime situation in this state, the operation of public agencies engaged in the administration of criminal justice and in the conduct of the punishment or treatment of criminals. The director shall point out what he considers to be significant features regarding crime, the administration of criminal justice and the punishment or treatment of criminals, and may recommend such measures as he may consider desirable or constructive with reference thereto. Upon request therefor and payment of the reasonable cost, the director shall furnish copies of such reports to officers of the United States, and to any public police, prosecution, judicial, punishment, or treatment official or agency of this or any other state, or territory, or country. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 12, 15; SDC Supp 1960, §§ 55.15A12, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-11 Access of director to public records--Misdemeanor.

23-6-11. Access of director to public records--Misdemeanor. Every person having custody or charge of public or official records or documents, from which information is sought for the purposes of this chapter, shall grant to the director, or to any person deputized by him, access thereto, for the purpose of obtaining such information. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 7, 15; SDC Supp 1960, §§ 55.15A07, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-12 Cooperation of bureau with federal government and other states--Development of international system of criminal identification--Misdemeanor.

23-6-12. Cooperation of bureau with federal government and other states--Development of international system of criminal identification--Misdemeanor. The bureau shall cooperate with the appropriate agency of the federal government and with similar agencies in other states, territories, and countries, toward the end of developing and carrying on a complete and uniform interstate, national, and international system of criminal identification. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 11, 15; SDC Supp 1960, §§ 55.15A11, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-14 Access to files and records of bureau.

23-6-14. Access to files and records of bureau. The Governor, and persons specifically authorized by the director, shall have access to the files and records of the bureau. No such file or record of information shall be given out or made public except as provided in this chapter, or except by order of court, or except as may be necessary in connection with any criminal investigation in the judgment of the Governor or director, for the apprehension, identification or trial of a person, or persons, accused of crime, or for the identification of deceased persons, or for the identification of property.

Source: SL 1939, ch 138, § 14; SDC Supp 1960, § 55.15A14.



§ 23-6-15 Acceptance of rewards by director or employees prohibited.

23-6-15. Acceptance of rewards by director or employees prohibited. No rewards for the apprehension or conviction of any person or for the recovery of any property may be accepted by the director, or by any employee of the bureau, but any such reward, if paid to the director or an employee of the bureau shall be paid into the state treasury and credited to the general fund of the state.

Source: SL 1939, ch 138, § 16; SDC Supp 1960, § 55.15A15.



§ 23-6-16 Officials dealing with persons charged with crime--Reports required by director--Misdemeanor.

23-6-16. Officials dealing with persons charged with crime--Reports required by director--Misdemeanor. It shall be the duty of the clerk of every court, of the chief or head of every police department, or other police agency, of every sheriff and constable, of every prosecuting attorney, of every probation or parole officer, and of the head of every department or institution, state, county, or local, which deals with criminals, or persons charged with crime, and it shall be the duty of every other official who, by reason of his office, is qualified to furnish information and reports, to prepare and send in writing to the director quarterly, semiannually, or annually, as the director may designate all reports and information requested by the director, to enable him to perform the duties provided in this chapter; but nothing herein shall preclude the gathering, by any public official, of information in addition to that required by the director. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 5, 15; SDC Supp 1960, §§ 55.15A05, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-17 Coroners--Transmission of information required by director--Misdemeanor.

23-6-17. Coroners--Transmission of information required by director--Misdemeanor. It shall be the duty of all coroners to transmit promptly to the director reports and information, as required by the director, regarding autopsies performed and inquests conducted, together with the verdict of the coroner's jury. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 138, §§ 6, 15; SDC Supp 1960, §§ 55.15A06, 55.9933; SDCL, § 23-6-18; SL 1978, ch 169, § 2.



§ 23-6-18 Superseded.

23-6-18. Superseded and executed



§ 23-6-19 Uniformity of interpretation of chapter.

23-6-19. Uniformity of interpretation of chapter. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1939, ch 138, § 17; SDC Supp 1960, § 55.15A16.



§ 23-6-20 Citation of chapter.

23-6-20. Citation of chapter. This chapter may be cited as the Uniform Criminal Statistics Act.

Source: SL 1939, ch 138, § 19; SDC Supp 1960, § 55.15A17.






Chapter 07 - Firearms Control

§ 23-7-1 Definitions applicable to chapter.

23-7-1. Definitions applicable to chapter. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Antique firearm," a firearm as defined in subdivision § 22-1-2(4);

(2) "Concealed," a firearm as defined in subdivision § 22-1-2(6);

(3) "Crime of violence," an action as defined in subdivision § 22-1-2(9);

(4) "Pistol," a firearm as defined in subdivision § 22-1-2(32);

(5) "Seller," a person as defined in subdivision § 22-1-2(44).
Source: SDC 1939, §§ 21.0101, 21.0201; SL 1963, ch 131; SL 1972, ch 144, § 1; SL 1976, ch 158, § 43-1; SL 1978, ch 169, § 10; SL 1984, ch 177, § 1; SL 1985, ch 190, § 7.



§ 23-7-1.1 Antique or nondischargeable firearms excepted.

23-7-1.1. Antique or nondischargeable firearms excepted. This chapter shall not apply to antique firearms or to firearms which have been permanently altered so they are incapable of being discharged.

Source: SL 1979, ch 150, § 40.



§ 23-7-2 Repealed.

23-7-2. Repealed by SL 1978, ch 169, § 11



§ 23-7-3 Repealed.

23-7-3. Repealed by SL 1978, ch 158, § 18



§ 23-7-3.1 to 23-7-6. Repealed.

23-7-3.1 to 23-7-6. Repealed by SL 1976, ch 158, § 14-14



§ 23-7-7 Permit to carry concealed pistol--Statewide validity--Background investigation.

23-7-7. Permit to carry concealed pistol--Statewide validity--Background investigation. A permit to carry a concealed pistol shall be issued to any person by the sheriff of the county in which the applicant resides. The permit shall be valid throughout the state and shall be issued pursuant to § 23-7-7.1. Prior to issuing the permit, the sheriff shall execute a background investigation, including a criminal history check, of every applicant for the purposes of verifying the qualifications of the applicant pursuant to the requirements of § 23-7-7.1. For the purposes of this section, a background investigation is defined as a computer check of available on-line records.

Source: SDC 1939, § 21.0107; SL 1972, ch 145, § 1; SL 1985, ch 190, § 8; SL 2002, ch 118, § 4.



§ 23-7-7.1 Requirements for issuance of temporary permit--Time requirement--Appeal of denial.

23-7-7.1. Requirements for issuance of temporary permit--Time requirement--Appeal of denial. A temporary permit to carry a concealed pistol shall be issued within five days of application to a person if the applicant:

(1) Is eighteen years of age or older;

(2) Has never pled guilty to, nolo contendere to, or been convicted of a felony or a crime of violence;

(3) Is not habitually in an intoxicated or drugged condition;

(4) Has no history of violence;

(5) Has not been found in the previous ten years to be a "danger to others" or a "danger to self" as defined in § 27A-1-1 or is not currently adjudged mentally incompetent;

(6) Has physically resided in and is a resident of the county where the application is being made for at least thirty days immediately preceding the date of the application;

(7) Has had no violations of chapter 23-7, 22-14, or 22-42 constituting a felony or misdemeanor in the five years preceding the date of application or is not currently charged under indictment or information for such an offense;

(8) Is a citizen or legal resident of the United States; and

(9) Is not a fugitive from justice.

A person denied a permit may appeal to the circuit court pursuant to chapter 1-26.

Source: SL 1985, ch 190, § 9; SL 1986, ch 190; SL 1989, ch 210, § 1; SL 1993, ch 182, § 2; SL 1995, ch 127; SL 2002, ch 118, § 5; SL 2009, ch 121, § 2; SL 2011, ch 123, § 1.



§ 23-7-7.2 Liability of issuing authority.

23-7-7.2. Liability of issuing authority. No issuing authority, that has issued the permit in conformity with this chapter, is civilly liable to any injured person or his estate for any injury suffered, including any action for any wrongful death or property damage suffered, because of the issuance of a concealed weapons permit, or temporary permit, to any person. For purposes of this section, the Division of Criminal Investigation is considered an issuing authority when issuing a certificate of completion pursuant to § 23-7-59.

Source: SL 1989, ch 210, § 2; SL 2015, ch 137, § 8.



§ 23-7-7.3 Reciprocity with other states--Conditions.

23-7-7.3. Reciprocity with other states--Conditions. The attorney general shall compare South Dakota permit issuance statutes with the permit issuance statutes in states with which reciprocity is sought or requested in order to determine whether the laws of the other state meet or exceed the requirements of this chapter for the issuance of a permit. The secretary of state may enter into reciprocity agreements with other states after the attorney general has notified the secretary of state that the other states' laws meet or exceed the provisions of this chapter.

Source: SL 2002, ch 118, § 1.



§ 23-7-7.4 Nonresident permit to carry concealed pistol--Validity in South Dakota--Application.

23-7-7.4. Nonresident permit to carry concealed pistol--Validity in South Dakota--Application. Any valid permit to carry a concealed pistol, issued to a nonresident of South Dakota, is valid in South Dakota according to the terms of its issuance in the state of its issue, but only to the extent that the terms of issuance comply with any appropriate South Dakota statute or promulgated rule. However, if the holder of such a nonresident permit to carry a concealed pistol becomes, at any time, a legal resident of South Dakota, the provisions of this section no longer apply.

Source: SL 2005, ch 123, § 1.



§ 23-7-7.5 Active duty military personnel and spouses.

23-7-7.5. Active duty military personnel and spouses. Any person who is active duty military, or the spouse of a person who is active duty military, with a home of record in South Dakota is considered to have met the provisions of subdivision 23-7-7.1(6).

Source: SL 2009, ch 121, § 3; SL 2015, ch 136, § 1.



§ 23-7-7.6 Time requirement for INTERPOL check .

23-7-7.6. Time requirement for INTERPOL check. Notwithstanding the five day requirement provided in § 23-7-7.1, if the background investigation under § 23-7-7 requires an international criminal history check through INTERPOL, the sheriff shall issue a temporary permit to carry a concealed pistol within three business days of receiving a response from INTERPOL if the applicant otherwise meets the requirements of § 23-7-7.1.

Source: SL 2011, ch 123, § 2.



§ 23-7-8 Application for permit, enhanced permit, or gold card permit to carry concealed pistol .

23-7-8. Application for permit, enhanced permit, or gold card permit to carry concealed pistol. The application for a permit to carry a concealed pistol, enhanced permit to carry a concealed pistol, or a gold card permit to carry a concealed pistol shall be filed either electronically or in triplicate on a form prescribed by the secretary of state. The application shall require the applicant's complete name, address, occupation, place and date of birth, country of citizenship, physical description, a statement that the applicant has never pled guilty to, nolo contendere to, or been convicted of a crime of violence, a sworn statement that the information on the application is true and correct, and the applicant's signature. If the applicant is not a United States citizen, the application shall require any alien or admission number issued by the United States Bureau of Immigration and Customs Enforcement. If filed in triplicate, the original shall be delivered to the applicant as the temporary permit, the duplicate shall within seven days be sent by first class mail to the secretary of state who shall issue the official permit, and the triplicate shall be preserved for five years by the authority issuing the permit. If the application is filed electronically, two copies shall be made and each shall be signed by the applicant. One copy shall be delivered to the applicant as the temporary permit, and the other copy shall be preserved for five years by the authority issuing the permit.

Source: SDC 1939, § 21.0107; SL 1972, ch 145, § 2; SL 1985, ch 190, § 10; SL 2002, ch 117, § 1; SL 2002, ch 118, § 6; SL 2015, ch 137, § 9; SL 2016, ch 131, § 1; SL 2016, ch 132, § 1, eff. Jan. 1, 2017.



§ 23-7-8.1 Form and contents of permit, enhanced permit, and gold card permit.

23-7-8.1. Form and contents of permit, enhanced permit, and gold card permit. The secretary of state shall prescribe the form of the permit to carry a concealed pistol, the form of the enhanced permit to carry a concealed pistol, and the form of the gold card permit to carry a concealed pistol pursuant to § 23-7-8. Each permit shall list the applicant's name, address, the expiration date, and the issuance date of the permit. The enhanced permit to carry a concealed pistol must clearly designate that the permit is enhanced and the gold card permit must clearly designate that it is a gold card permit to carry a concealed pistol. The holder of a permit may carry a concealed pistol anywhere in South Dakota except in any licensed on-sale malt beverage or alcoholic beverage establishment that derives over one-half of its total income from the sale of malt or alcoholic beverages. Nothing in this section prevents law enforcement officers, Department of Corrections employees, parole agents, security guards employed on the premises, and other public officials with the written permission of the sheriff from carrying concealed weapons in the performance of their duties or prevents home or business owners from carrying concealed weapons on their property pursuant to § 22-14-11.

Source: SL 1985, ch 190, § 11; SL 1989, ch 210, § 3; SL 2009, ch 114, § 2; SL 2015, ch 137, § 10; SL 2016, ch 122, § 2; SL 2016, ch 132, § 2, eff. Jan. 1, 2017.



§ 23-7-8.2 Duration of permit--Fee.

23-7-8.2. Duration of permit--Fee. The permit to carry a concealed pistol is valid for a period of five years from the date of issuance. The fee for issuing the permit is ten dollars. The local authority shall collect the fee. Seven dollars of the fee shall be remitted to the secretary of state and three dollars shall be deposited in the general fund of the county or municipality issuing the permit.

Source: SL 1985, ch 190, § 12; SL 1993, ch 182, § 1; SL 1994, ch 177, § 1; SL 1997, ch 141, § 1; SL 2013, ch 111, § 1.



§ 23-7-8.3 Permit issued to specific person--Transfer prohibited.

23-7-8.3. Permit issued to specific person--Transfer prohibited. A permit to carry a concealed pistol shall be issued to a specific person only and may not be transferred from one person to another.

Source: SL 1985, ch 190, § 13.



§ 23-7-8.4 Revocation of permit--Procedure.

23-7-8.4. Revocation of permit--Procedure. A prosecuting attorney, upon application of a law enforcement officer, may apply to the circuit court for an order to show cause why a person's permit to carry a concealed pistol should not be revoked. Upon order of the court, after hearing, the permit shall be revoked and the holder of the permit shall immediately surrender the permit to the sheriff of the county in which he resides.

Source: SL 1985, ch 190, § 14.



§ 23-7-8.5 Repealed.

23-7-8.5. Repealed by SL 2005, ch 124, § 3.



§ 23-7-8.6 List, record, or registry of privately owned firearms, owners of firearms, or holders of permits prohibited.

23-7-8.6. List, record, or registry of privately owned firearms, owners of firearms, or holders of permits prohibited. No state agency, political subdivision, official, agent, or employee of any state agency or political subdivision may knowingly keep or cause to be kept any list, record, or registry of privately owned firearms or any list, record, or registry of the owners of those firearms, or any list, record, or registry of holders of permits to carry a concealed pistol.

Source: SL 2005, ch 124, § 1; SL 2006, ch 133, § 2.



§ 23-7-8.7 Application of firearm confidentiality provisions.

23-7-8.7. Application of firearm confidentiality provisions. The provisions of § 23-7-8.6 do not apply to:

(1) Records of firearms that have been used in committing any crime;

(2) Permits to carry a concealed pistol records relating to any person who has been convicted of a felony;

(3) Records of the serial numbers of firearms that have been reported stolen that are retained for a period not in excess of ten days after such firearms are recovered and returned to the lawful owner. However, official documentation recording the theft of a recovered weapon may be maintained no longer than the balance of the year entered and two additional years;

(4) Firearm records that must be retained by firearm dealers under federal law, including copies of such records transmitted to law enforcement agencies;

(5) Any on duty law enforcement officer while conducting routine verification of the validity of a permit to carry a concealed pistol;

(6) The secretary of state for the issuance of concealed pistol permits pursuant to chapter 23-7 and any access reasonably necessary to verify information with regard to specific permits individually; and

(7) The preservation of the triplicate copy of the application for a permit to carry a concealed pistol by the authority issuing the permit as required by § 23-7-8.
Source: SL 2005, ch 124, § 2; SL 2009, ch 121, § 1.



§ 23-7-8.8 Law enforcement officer not restricted in performance of official duty under specified circumstances.

23-7-8.8. Law enforcement officer not restricted in performance of official duty under specified circumstances. The provisions of §§ 23-7-8.6 to 23-7-8.9, inclusive, do not restrict any law enforcement officer in the performance of any official duty if the law enforcement officer is in the immediate physical presence of a permit holder who has either presented a permit to the officer or declared to the officer that he or she is a permit holder.

Source: SL 2005, ch 124, § 4.



§ 23-7-8.9 Retention of data by law enforcement officer limited .

23-7-8.9. Retention of data by law enforcement officer limited. The provisions of §§ 23-7-8.6 to 23-7-8.9, inclusive, do specifically prohibit any law enforcement officer from retaining any notes, data, or pieces of information, either collectively or individually, unless the retention of such notes, data, or pieces of information is pertinent to a specific ongoing investigation or prosecution. Access by law enforcement to information necessary to perform a periodic National Instant Criminal Background Check of gold card or enhanced pistol permit holders under § 23-7-68 is authorized.

Source: SL 2005, ch 124, § 5; SL 2016, ch 132, § 6, eff. Jan. 1, 2017.



§ 23-7-8.10 Access restricted to application, record, or registry of holders of permits.

23-7-8.10. Access restricted to application, record, or registry of holders of permits. No state agency, political subdivision, official, agent, employee of any state agency or political subdivision, may knowingly release or permit access to any application, list, record or registry of applicants or holders of permits to carry a concealed pistol to any person except another law enforcement agency or the secretary of state.

Source: SL 2006, ch 133, § 1.



§ 23-7-8.11 Renewal of regular permit to carry concealed pistol.

23-7-8.11. Renewal of regular permit to carry concealed pistol. The holder of the regular permit to carry a concealed pistol may renew the permit through the sheriff of the county where the holder resides for a period beginning ninety days before the permit expires. The holder shall pay a ten dollar renewal fee and pass a background investigation, including a criminal history check of available online records, pursuant to § 23-7-7 prior to the renewal of the permit. The renewal fee shall be distributed as set forth in § 23-7-8.2.

Source: SL 2017, ch 102, § 1.



§ 23-7-8.12 Renewal of regular concealed carry permit by deployed military service member.

23-7-8.12. Renewal of regular concealed carry permit by deployed military service member. If a South Dakota resident holds a regular concealed carry permit issued in accordance with § 23-7-7 and is a member of a state National Guard unit, the Armed Forces of the United States, or the Armed Forces Reserves of the United States and the holder's permit expires during an active duty military assignment or deployment outside of the holder's state of residence, the holder may request a renewal form application from the Office of the Secretary of State. The Office of the Secretary of State shall prescribe the contents of the application form and any accompanying materials. The application must be accompanied by documentation of the deployment, including dates and location of the deployment if available for disclosure; an affidavit signed by the holder's commanding officer or unit commander attesting to the identity of the holder and the fact the holder is unable to return to the state to renew; and a copy of a current, valid, government-issued identification card with a photograph of the holder. The Office of the Secretary of State shall specify the contents of the affidavit. The holder shall mail the application, containing original signatures in ink, to the sheriff in the holder's county of residence. The sheriff will conduct the background investigation, including a criminal history check of available online records pursuant to § 23-7-7, within five days of receipt of the military application renewal form. The original signature of the applicant on the renewal form shall serve as the applicant's signature for the temporary permit.

Source: SL 2017, ch 101, § 1.



§ 23-7-8.13 Grace period for renewal of permit--Warning ticket for carrying concealed pistol with expired permit.

23-7-8.13. Grace period for renewal of permit--Warning ticket for carrying concealed pistol with expired permit. Upon the expiration of a permit to carry a concealed pistol that was issued pursuant to this chapter, the permit holder has a sixty-day grace period to renew the permit. During the grace period, the permit holder may continue to carry a concealed pistol and the permit holder is not in violation of § 22-14-9.

Notwithstanding this provision, a law enforcement officer may issue a warning ticket to any permit holder during the grace period who is carrying a concealed pistol with an expired permit. The warning ticket shall provide notification that the permit holder's permit is expired and that the permit holder has sixty days from the expiration date to renew the permit.

Source: SL 2017, ch 103, § 1.



§ 23-7-8.14 Grace period not applicable to certain permit holders.

23-7-8.14. Grace period not applicable to certain permit holders. The grace period provided in § 23-7-8.13 does not apply to any permit holder who committed a crime that would make it unlawful for the permit holder to own or possess a gun, or a permit holder who attempted to renew the holder's permit, but was denied renewal upon application for a reason provided in § 23-7-7.1.

Source: SL 2017, ch 103, § 2.



§ 23-7-9 Pistol to be delivered wrapped and unloaded--Violation as misdemeanor.

23-7-9. Pistol to be delivered wrapped and unloaded--Violation as misdemeanor. When a pistol is delivered, the pistol shall be securely wrapped and shall be unloaded. A pistol that is securely wrapped and delivered to a purchaser pursuant to this section is not a concealed weapon under § 22-14-9. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, §§ 21.0109, 21.9901; SDCL § 23-7-24; SL 1969, ch 89, § 2; SL 1972, ch 144, § 3; SL 1978, ch 169, § 18; SL 1985, ch 190, § 15; SL 2005, ch 122, § 1; SL 2009, ch 122, § 1.



§ 23-7-10 Repealed.

23-7-10. Repealed by SL 2009, ch 121, § 4.



§ 23-7-11 Regulation does not apply to sale of pistols at wholesale.

23-7-11. Regulation does not apply to sale of pistols at wholesale. Sections 23-7-7 to 23-7-12, inclusive, do not apply to sales at wholesale.

Source: SDC 1939, § 21.0109; SL 1985, ch 190, § 17.



§ 23-7-12 False information or false evidence of identity to secure pistol or permit as felony.

23-7-12. False information or false evidence of identity to secure pistol or permit as felony. No person, in purchasing or otherwise securing delivery of a pistol or in applying for a permit to carry a concealed pistol, may give false information or offer false evidence of his identity. A violation of this section is a Class 6 felony.

Source: SDC 1939, §§ 21.0113, 21.9901; SDCL, § 23-7-24; SL 1969, ch 89, § 2; SL 1972, ch 144, § 3; SL 1978, ch 169, § 18; SL 1985, ch 190, § 18.



§ 23-7-13 to 23-7-17. Repealed.

23-7-13 to 23-7-17. Repealed by SL 1978, ch 169, §§ 12 to 16



§ 23-7-18 Sale of pistol by retail dealer--Restrictions--Misdemeanor.

23-7-18. Sale of pistol by retail dealer--Restrictions--Misdemeanor. No pistol shall be sold in violation of any provisions of this chapter, nor shall a pistol be sold under any circumstances unless the purchaser is personally known to the seller or shall present clear evidence of his identity. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, §§ 21.0111 (3), 21.9901; SDCL, § 23-7-24; SL 1969, ch 89, § 2; SL 1972, ch 144, § 3; SL 1978, ch 169, § 18.



§ 23-7-19 Repealed.

23-7-19. Repealed by SL 1985, ch 190, § 19



§ 23-7-20 Repealed.

23-7-20. Repealed by SL 1978, ch 169, § 17



§ 23-7-21 to 23-7-23. Repealed.

23-7-21 to 23-7-23. Repealed by SL 1976, ch 158, § 14-14



§ 23-7-24 Superseded.

23-7-24. Superseded and executed



§ 23-7-25 to 23-7-39. Repealed.

23-7-25 to 23-7-39. Repealed by SL 1976, ch 158, § 14-14



§ 23-7-40 , 23-7-41. Repealed.

23-7-40, 23-7-41. Repealed by SL 2011, ch 122, §§ 1, 2.



§ 23-7-42 Repealed.

23-7-42. Repealed by SL 1981, ch 185



§ 23-7-43 New serial number engraved or stamped on firearm.

23-7-43. New serial number engraved or stamped on firearm. Upon application by an owner of a firearm, the director of the Division of Criminal Investigation shall engrave or stamp a new serial number on any firearm on which the manufacturer's serial number has been changed, altered, removed, or obliterated.

Source: SL 1985, ch 190, § 1.



§ 23-7-44 Possession of pistols by minors prohibited--Misdemeanor.

23-7-44. Possession of pistols by minors prohibited--Misdemeanor. No person under the age of eighteen years may knowingly possess a pistol. A violation of this section is a Class 1 misdemeanor.

Source: SL 1994, ch 172, § 1.



§ 23-7-45 Exceptions to prohibition against possession of pistols by minors.

23-7-45. Exceptions to prohibition against possession of pistols by minors. The provisions of § 23-7-44 or to a criminal prosecution brought after transfer pursuant to chapter 26-11, do not apply to any minor who has the consent of the minor's parent or guardian to possess such pistol, and:

(1) That the minor was in the presence of the minor's parent or guardian;

(2) That the minor was on premises owned or leased by the minor or the minor's parent, guardian, or immediate family member;

(3) That the minor was in the presence of a licensed or accredited gun safety instructor; or

(4) That the pistol was being used for farming, ranching, hunting, trapping, target shooting, or gun safety instruction.
Source: SL 1994, ch 172, § 2.



§ 23-7-46 Prohibited transfer of firearms and ammunition to juveniles--Felony.

23-7-46. Prohibited transfer of firearms and ammunition to juveniles--Felony. No person may sell, transfer, give, loan, furnish, or deliver a firearm or firearm ammunition to any person under the age of eighteen years if such person knows or reasonably believes that the minor recipient of the transfer intended, at the time of transfer, to use the firearm or ammunition in the commission or attempted commission of a crime of violence as defined in subdivision 22-1-2(9). The affirmative defenses contained in chapter 23-7 do not apply to a prosecution under this section. A violation of this section is a Class 5 felony.

Source: SL 1994, ch 173.



§ 23-7-47 Prosecuting attorney's report to attorney general of certain names for reporting to National Instant Criminal Background Check System.

23-7-47. Prosecuting attorney's report to attorney general of certain names for reporting to National Instant Criminal Background Check System. The prosecuting attorney shall report to the attorney general for reporting to the National Instant Criminal Background Check System the name and other identifying information of any person who is acquitted of a crime by reason of insanity pursuant to § 23A-26-5 or who is determined to be incompetent to stand trial pursuant to § 23A-10A-4. The prosecuting attorney shall submit the report to the attorney general, in the manner and form prescribed by the attorney general, within seven working days after the date of the verdict acquitting for insanity or the adjudication of incompetency. The report may not include information relating to the person's diagnosis or treatment.

Source: SL 2014, ch 113, § 2.



§ 23-7-48 Attorney general's transmission of certain names to National Instant Criminal Background Check System.

23-7-48. Attorney general's transmission of certain names to National Instant Criminal Background Check System. The attorney general shall transmit to the National Instant Criminal Background Check System administered by the Federal Bureau of Investigation the name and other identifying information of any person who is prohibited from possessing a firearm under 18 U.S.C. 922(g)(4) because the person was acquitted of a crime by reason of insanity pursuant to § 23A-26-5, the person was determined to be incompetent to stand trial pursuant to § 23A-10A-4, or the person was involuntarily committed pursuant to chapter 27A-10 based on a finding that the person is a danger to self as defined in subdivision 27A-1-1(7)(a) or a danger to others as defined in subdivision 27A-1-1(6).

Source: SL 2014, ch 113, § 3.



§ 23-7-49 Petition for restoration of right to possess firearm.

23-7-49. Petition for restoration of right to possess firearm. A person who is prohibited from possessing a firearm pursuant to the provisions of 18 U.S.C. 922(g)(4) because of a commitment or adjudication that occurred in this state may petition the court of the county in which the person resides for the restoration of the right to possess or receive a firearm. The petitioner shall serve a copy of the petition for restoration on the state's attorney of the county in which the petition is filed. The state's attorney shall represent the state at the hearing on the petition.

Source: SL 2014, ch 113, § 4.



§ 23-7-50 Hearing for restoration of right to possess firearm--Confidentiality of record--Order.

23-7-50. Hearing for restoration of right to possess firearm--Confidentiality of record--Order. Within sixty days after the date of filing the petition for restoration, the court shall conduct a hearing to determine whether the petitioner's right to possess a firearm should be restored. The record of the hearing is confidential and may only be disclosed to the parties and the Supreme Court in the event of an appeal. If the court finds, based on the preponderance of the evidence presented at the hearing, that the petitioner is not a danger to self as defined in subdivision 27A-1-1(7)(a) or a danger to others as defined in subdivision 27A-1-1(6), the court shall enter an order restoring the petitioner's right to possess a firearm and directing the attorney general to report to the National Instant Criminal Background Check System that the petitioner is no longer prohibited from possessing a firearm under 18 U.S.C. 922(g)(4).

Source: SL 2014, ch 113, § 5.



§ 23-7-51 Submission of order restoring right to possess firearm for reporting to National Instant Criminal Background Check System.

23-7-51. Submission of order restoring right to possess firearm for reporting to National Instant Criminal Background Check System. If the court enters an order restoring the petitioner's right to possess a firearm, the state's attorney shall submit a copy of the order to the attorney general within seven working days after the order becomes final. The attorney general shall, within seven working days after receiving the order, report to the National Instant Criminal Background Check System that the petitioner is no longer prohibited from possessing a firearm under 18 U.S.C 922(g)(4).

Source: SL 2014, ch 113, § 6.



§ 23-7-52 Repealed.

23-7-52. Repealed by SL 2016, ch 133, § 1, eff. Mar. 10, 2016.



§ 23-7-53 Optional enhanced permit to carry concealed pistol--Contents of application .

23-7-53. Optional enhanced permit to carry concealed pistol--Contents of application. An applicant may submit an application to the sheriff of the county in which the applicant resides for an optional enhanced permit to carry a concealed pistol. The application shall include:

(1) The application for the optional enhanced permit to carry a concealed pistol;

(2) A copy of the applicant's fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information, for a state, national, and international criminal history background check;

(3) An authorization to run a fingerprint background check;

(4) A separate payment for the cost of processing the fingerprint background check;

(5) A separate application fee of one hundred dollars for the optional permit to carry a concealed pistol which shall be distributed fifty percent to the sheriff and fifty percent to the secretary of state to be used by the secretary of state to administer the concealed carry program; and

(6) Proof that the applicant has successfully completed a qualifying handgun course as defined in § 23-7-58 within the preceding twelve months or proof that the applicant is a current or former South Dakota law enforcement officer.

The sheriff shall forward the copy of the applicant's fingerprints, the applicant's authorization for processing a fingerprint background check, and the payment for the fingerprint background check to the Division of Criminal Investigation for processing.

Source: SL 2015, ch 137, § 1; SL 2016, ch 131, § 2.



§ 23-7-54 Temporary enhanced permit to carry concealed pistol--Requirements--Records .

23-7-54. Temporary enhanced permit to carry concealed pistol--Requirements--Records. The sheriff shall retain the application and other documents until the sheriff receives the results of the background checks required pursuant to § 23-7-53. Within seven days following receipt of a confirmation that the applicant passed each criminal background check required pursuant to this section and § 23-7-53, the sheriff shall file the application with the secretary of state pursuant to § 23-7-8.

If the applicant submits an application pursuant to § 23-7-53, meets the requirements of § 23-7-7.1, is not otherwise prohibited by state law, 18 U.S.C. 922(g) as amended to October 26, 2005, or 18 U.S.C. 922(n) as amended to October 26, 2005, from receiving, possessing, or transporting a firearm, passes the required fingerprint background check, and passes a National Instant Criminal Background Check, the sheriff of the county where the applicant submitted the application shall, within thirty days of application, issue the applicant a temporary enhanced permit to carry a concealed pistol. The temporary permit must clearly designate that the permit is enhanced.

Source: SL 2015, ch 137, § 2; SL 2016, ch 132, § 3, eff. Jan. 1, 2017.



§ 23-7-54.1 Fingerprint and background check for holder of enhanced permit to carry concealed pistol issued from July 1, 2015, to December 31, 2016 .

23-7-54.1. Fingerprint and background check for holder of enhanced permit to carry concealed pistol issued from July 1, 2015, to December 31, 2016. For any person holding an enhanced concealed carry permit, issued from July 1, 2015, to December 31, 2016, inclusive, an additional fingerprint background check and National Instant Criminal Background Check may be conducted through the sheriff of the county in which the person resides. The additional background check shall be conducted pursuant to § 23-7-54. Following receipt of the confirmation that the person passed each criminal background check pursuant to §§ 23-7-53 and 23-7-54, the sheriff shall submit an authorization to reissue the person's enhanced concealed carry permit with the secretary of state. The permit shall be reissued with a new issue date and is valid for a period of five years from the date of reissuance.

Source: SL 2017, ch 104, § 3, eff. Mar. 10, 2017.



§ 23-7-55 Duration of enhanced permit to carry concealed pistol--Identification required.

23-7-55. Duration of enhanced permit to carry concealed pistol--Identification required. An enhanced permit to carry a concealed pistol is valid for five years and is only valid if carried with a government issued form of identification that includes a picture of the permit holder.

Source: SL 2015, ch 137, § 3.



§ 23-7-56 Renewal of enhanced permit to carry concealed pistol .

23-7-56. Renewal of enhanced permit to carry concealed pistol. The holder of the permit may renew the permit through the sheriff of the county where the holder resides for a period beginning ninety days before the permit expires and ending thirty days after expiration of the permit, if the holder pays the fifty dollar renewal fee and passes a fingerprint background check and a National Instant Criminal Background Check pursuant to § 23-7-54. If the holder of the enhanced permit to carry a concealed pistol does not renew the permit within thirty days of expiration of the permit, the holder shall reapply for an enhanced permit to carry a concealed pistol pursuant to § 23-7-53. The renewal fee shall be distributed fifty percent to the sheriff and fifty percent to the secretary of state to be used by the secretary of state to administer the concealed carry program.

Source: SL 2015, ch 137, § 4; SL 2016, ch 131, § 3; SL 2017, ch 104, § 1, eff. Mar. 10, 2017.



§ 23-7-57 References, rights, and responsibilities related to permit to carry concealed pistol apply to enhanced permit and gold card permit.

23-7-57. References, rights, and responsibilities related to permit to carry concealed pistol apply to enhanced permit and gold card permit. Unless otherwise specified, the references, rights, and responsibilities in this chapter related to a permit to carry a concealed pistol also apply to an enhanced permit to carry a concealed pistol and a gold card permit to carry a concealed pistol.

Source: SL 2015, ch 137, § 5; SL 2016, ch 132, § 4, eff. Jan. 1, 2017.



§ 23-7-58 Qualifying handgun course.

23-7-58. Qualifying handgun course. A qualifying handgun course is any handgun course that is taught by a National Rifle Association certified instructor who also holds a current certificate of completion from the South Dakota Division of Criminal Investigation on the use of force. The qualifying handgun course must include instruction in each of the following:

(1) South Dakota law relating to firearms and the use of force;

(2) The basic concepts of the safe and responsible use of handguns;

(3) Self-defense principles; and

(4) Live fire training including the firing of at least ninety-eight rounds of ammunition by the student.
Source: SL 2015, ch 137, § 6.



§ 23-7-59 Use of force course for instructors.

23-7-59. Use of force course for instructors. The Division of Criminal Investigation shall offer at least one course focused on the use of force, including applicable state laws, per year, open to National Rifle Association certified instructors. The Division of Criminal Investigation shall develop the use of force course and may promulgate rules pursuant to chapter 1-26 to establish the course standards for the issuance of a certificate of completion, establish a fee for the course not to exceed one hundred fifty dollars, and to implement the course.

Source: SL 2015, ch 137, § 7.



§ 23-7-60 Application for gold card permit to carry concealed pistol.

23-7-60. Application for gold card permit to carry concealed pistol. An applicant may submit an application to the sheriff of the county in which the applicant resides for a gold card permit to carry a concealed pistol. The application shall include:

(1) The application for the gold card permit to carry a concealed pistol;

(2) A copy of the applicant's fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information, for a state, national, and international criminal history background check;

(3) An authorization to run a fingerprint background check;

(4) A separate payment for the cost of processing the fingerprint background check; and

(5) A separate application fee of seventy dollars for the gold card permit to carry a concealed pistol. Thirty dollars of the fee shall be distributed to the sheriff, thirty-four dollars shall be distributed to the Department of Public Safety, and six dollars to the secretary of state to be used by the secretary of state to administer the concealed carry program.

The sheriff shall forward the copy of the applicant's fingerprints, the applicant's authorization for processing a fingerprint background check, and the payment for the fingerprint background check to the Division of Criminal Investigation for processing.

Source: SL 2016, ch 132, § 7, eff. Jan. 1, 2017.



§ 23-7-61 Temporary gold card permit to carry concealed pistol--Requirements--Records.

23-7-61. Temporary gold card permit to carry concealed pistol--Requirements--Records. The sheriff shall retain the application and other documents until the sheriff receives the results of the background checks required pursuant to § 23-7-60. Within seven days following receipt of a confirmation that the applicant passed each criminal background check required pursuant to this section and § 23-7-60, the sheriff shall file the application with the secretary of state pursuant to § 23-7-8.

If the applicant submits an application pursuant to § 23-7-8, meets the requirements of § 23-7-7.1, is not otherwise prohibited by state law, 18 U.S.C. 922(g) as amended to October 26, 2005, or 18 U.S.C. 922(n) as amended to October 26, 2005, from receiving, possessing, or transporting a firearm, passes the required fingerprint background check, and passes a National Instant Criminal Background Check, the sheriff of the county of the application shall, within thirty days of application, issue the applicant a temporary gold card permit to carry a concealed pistol. The temporary permit must clearly designate that the permit is a gold card permit.

Source: SL 2016, ch 132, § 8, eff. Jan. 1, 2017.



§ 23-7-62 Renewal of gold card permit to carry concealed pistol.

23-7-62. Renewal of gold card permit to carry concealed pistol. The holder of the gold card permit to carry a concealed pistol may renew the permit through the sheriff of the county where the holder resides, no earlier than ninety days prior to the expiration of the permit. The holder shall pay a seventy dollar renewal fee and pass a fingerprint background check and a National Instant Criminal Background Check pursuant to § 23-7-61 prior to the renewal of the permit. The renewal fee shall be distributed as set forth in subdivision 23-7-60(5).

Source: SL 2016, ch 132, § 9, eff. Jan. 1, 2017; SL 2017, ch 104, § 2, eff. Mar. 10, 2017.



§ 23-7-63 Duration of gold card permit to carry concealed pistol.

23-7-63. Duration of gold card permit to carry concealed pistol. The gold card permit to carry a concealed pistol is valid for a period of five years from the date of issuance.

Source: SL 2016, ch 132, § 10, eff. Jan. 1, 2017.



§ 23-7-64 Revocation of gold card or enhanced permit to carry concealed pistol--Sheriff to secure return of permit--Petition for return of permit.

23-7-64. Revocation of gold card or enhanced permit to carry concealed pistol-Sheriff to secure return of permit--Petition for return of permit. A gold card permit to carry a concealed pistol or an enhanced permit to carry a concealed pistol is automatically revoked upon failure to maintain the requirements under § 23-7-7.1 or if the gold card or enhanced permit holder becomes prohibited by state law, 18 U.S.C. 922(g) as amended to October 26, 2005, or 18 U.S.C. 922(n) as amended to October 26, 2005, from receiving, possessing, or transporting a firearm.

Upon such occurrence, the permit holder shall immediately return the gold card or enhanced concealed pistol permit to the county sheriff of the permit holder's county of residence. If the permit has not been returned, upon learning that a permit holder is ineligible for a gold card or enhanced permit for any violent crime or for a crime punishable by more than one year of incarceration, the sheriff of the permit holder's county of residence shall secure the possession and return of the gold card or enhanced permit forthwith. For any other disqualifying offense set forth above the sheriff of the permit holder's county of residence shall secure the possession and return of the gold card or enhanced permit as soon as reasonably possible after being notified of the holders ineligibility. A gold card or enhanced permit holder whose permit has been secured by law enforcement under this section may petition the circuit court for the return of the gold card or enhanced permit if the permit holder believes the gold card or enhanced permit was unlawfully secured. Law enforcement may communicate with federally licensed firearms dealers relative to revoked gold card or enhanced permits.

Source: SL 2016, ch 132, § 11, eff. Jan. 1, 2017.



§ 23-7-65 Possession of revoked gold card or enhanced concealed pistol permit as misdemeanor.

23-7-65. Possession of revoked gold card or enhanced concealed pistol permit as misdemeanor. It is a Class 1 misdemeanor for anyone that is ineligible to possess a gold card or enhanced concealed pistol permit to possess or present a revoked gold card or enhanced concealed pistol permit.

Source: SL 2016, ch 132, § 12, eff. Jan. 1, 2017.



§ 23-7-66 Surrender to court of revoked gold card or enhanced concealed pistol permits.

23-7-66. Surrender to court of revoked gold card or enhanced concealed pistol permits. If any person is convicted of any offense which results in the automatic revocation of a gold card or enhanced permit to carry a concealed pistol under this chapter, the court entering the conviction shall require the surrender to the court of all gold card or enhanced concealed pistol permits held by the person convicted. The court shall forward all gold card and enhanced concealed pistol permits to the sheriff of the defendant's county of residence.

Source: SL 2016, ch 132, § 13, eff. Jan. 1, 2017.



§ 23-7-67 Failure or refusal to surrender revoked gold card or enhanced permit as misdemeanor.

23-7-67. Failure or refusal to surrender revoked gold card or enhanced permit as misdemeanor. It is a Class 1 misdemeanor for a person to fail or refuse to surrender to the county sheriff of the person's county of residence, upon lawful demand, a gold card or enhanced permit to carry a concealed pistol that has been revoked. If a person fails to return a gold card or enhanced permit to the sheriff of the person's county of residence after lawful demand, the sheriff shall direct a law enforcement officer to secure its possession and return in compliance with § 23-7-64. The law enforcement officer shall receive ten dollars and fifty cents plus mileage, at a rate established by the State Board of Finance, to be paid by the violator. Failure to pay the fee and mileage is a Class 2 misdemeanor.

Source: SL 2016, ch 132, § 14, eff. Jan. 1, 2017.



§ 23-7-68 National Instant Criminal Background Check of gold card or enhanced concealed pistol permit holders.

23-7-68. National Instant Criminal Background Check of gold card or enhanced concealed pistol permit holders. Law enforcement may periodically perform a National Instant Criminal Background Check of gold card or enhanced concealed pistol permit holders for the purposes of determining whether the permit holder remains eligible for the permit under § 23-7-7.1, 18 U.S.C. 922(g) as amended to October 26, 2005, and 18 U.S.C. 922(n) as amended to October 26, 2005.

Source: SL 2016, ch 132, § 15, eff. Jan. 1, 2017.






Chapter 08 - Limitation Of Criminal Actions [Repealed]

CHAPTER 23-8

LIMITATION OF CRIMINAL ACTIONS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 09 - Territorial Jurisdiction And Venue Of Prosecution [Repealed]

CHAPTER 23-9

TERRITORIAL JURISDICTION AND VENUE OF PROSECUTION [REPEALED]

[Repealed by SL 1978, ch 178, § 577; SL 1978, ch 185, § 19]



Chapter 10 - Persons Subject To Criminal Proceedings [Repealed]

CHAPTER 23-10

PERSONS SUBJECT TO CRIMINAL PROCEEDINGS [REPEALED]

[Repealed by SL 1978, ch 178, § 577; SL 1978, ch 185, § 19]



Chapter 11 - Riots And Resistance Of Process [Repealed]

CHAPTER 23-11

RIOTS AND RESISTANCE OF PROCESS [REPEALED]

[Repealed by SL 1976, ch 158, § 10-8]



Chapter 12 - Peace Bond [Repealed]

CHAPTER 23-12

PEACE BOND [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 13 - Prevention And Investigation Of Crimes

§ 23-13-1 Prevention of offenses by officers of justice--Methods.

23-13-1. Prevention of offenses by officers of justice--Methods. Public offenses may be prevented by the intervention of the officers of justice:

(1) By requiring security to keep the peace;

(2) By forming a police in municipalities, and by requiring their attendance in exposed places;

(3) By suppressing riots.
Source: SDC 1939 & Supp 1960, § 34.0102; SL 1992, ch 60, § 2.



§ 23-13-2 Prevention of offenses by officers of justice--Assistance by other persons.

23-13-2. Prevention of offenses by officers of justice--Assistance by other persons. When the officers of justice are authorized to act in the prevention of public offenses, other persons, who by their command act in their aid, are justified in so doing.

Source: SDC 1939 & Supp 1960, § 34.0102.



§ 23-13-3 Repealed.

23-13-3. Repealed by SL 1978, ch 185, § 19



§ 23-13-4 Enforcement of gambling laws--Duties of public officers.

23-13-4. Enforcement of gambling laws--Duties of public officers. It shall be the duty of all sheriffs, police officers, town marshals, constables, and other peace officers and the state's attorneys in each county and the deputies or assistants of any of them to cooperate in the enforcement of all the provisions of chapter 22-25.

Source: SDC 1939, § 24.0101.



§ 23-13-5 Neglect of gambling investigation and enforcement--Investigation and prosecution by attorney general.

23-13-5. Neglect of gambling investigation and enforcement--Investigation and prosecution by attorney general. The attorney general shall have authority and it shall be his duty whenever any peace officer or state's attorney of any county has neglected the investigation and enforcement of chapter 22-25, to make the investigations and complaints and conduct the prosecutions the same as the state's attorney might do, and for such services there shall be paid into the state treasury by the county where the offense was committed the sum of fifty dollars for each case so prosecuted and such sum shall be deducted from the salary of the state's attorney neglecting such duty.

Source: SDC 1939, § 24.0101.



§ 23-13-6 Neglect of gambling investigation and enforcement as petty offense.

23-13-6. Neglect of gambling investigation and enforcement as petty offense. Any public official referred to in §§ 23-13-4 and 23-13-5 who has knowledge sufficient to put an ordinary person on inquiry as to existence of any forms of gambling nuisance prohibited by this code and who fails thereafter diligently to secure and prepare the available evidence and to prosecute the violations found to exist, commits a petty offense.

Source: SDC 1939, § 24.9901; SL 1979, ch 150, § 29.



§ 23-13-7 Transcription and filing of testimony taken by prosecuting attorney.

23-13-7. Transcription and filing of testimony taken by prosecuting attorney. A prosecuting attorney may, whenever necessary in his investigations, have the testimony taken by him written out in questions and answers and filed with the papers in the case.

Source: SDC 1939 & Supp 1960, § 34.1505; SL 1978, ch 169, § 3.



§ 23-13-8 , 23-13-9. Repealed.

23-13-8, 23-13-9. Repealed by SL 1978, ch 171, §§ 10, 12



§ 23-13-10 Report to sheriff of gunshot wounds treated.

23-13-10. Report to sheriff of gunshot wounds treated. Any person treating any bullet wound, gunshot wound, powder burn, or any other injury arising from or caused by the discharge of any firearm, shall report such treatment to the sheriff of the county in which the wound is treated.

Source: SL 1967, ch 111, § 1; SL 1978, ch 169, § 4.



§ 23-13-11 Oral report of gunshot wound as soon as possible.

23-13-11. Oral report of gunshot wound as soon as possible. The report shall be made orally as soon as possible by any available means, to the sheriff of the county in which the wound is examined, dressed, or otherwise treated.

Source: SL 1967, ch 111, § 2; SL 1978, ch 169, § 5.



§ 23-13-12 Immunity from liability for report.

23-13-12. Immunity from liability for report. Any person making a report pursuant to §§ 23-13-10 and 23-13-11 shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed, and shall have the same immunity when participating in any judicial proceeding resulting from such report.

Source: SL 1967, ch 111, § 3; SL 1978, ch 169, § 6.



§ 23-13-13 Claim of confidential relation privilege prohibited.

23-13-13. Claim of confidential relation privilege prohibited. Any confidential relation privilege set forth in subdivisions 19-19-503(b) and 19-19-504(b) may not be claimed in any judicial proceeding relating to a report concerning an injury from a firearm made pursuant to §§ 23-13-10 and 23-13-11.

Source: SL 1967, ch 111, § 4; SL 1978, ch 169, § 7.



§ 23-13-14 Failure to report bullet wound--Misdemeanor.

23-13-14. Failure to report bullet wound--Misdemeanor. Any person described in § 23-13-10 who knowingly fails to make the reports required by §§ 23-13-10 and 23-13-11 is guilty of a Class 1 misdemeanor.

Source: SL 1967, ch 111, § 5; SL 1978, ch 169, § 8.



§ 23-13-15 , 23-13-16. Repealed.

23-13-15, 23-13-16. Repealed by SL 1978, ch 164, §§ 1, 3



§ 23-13-17 Repealed.

23-13-17. Repealed by SL 1979, ch 149, § 4






Chapter 13A - Interception Of Wire Or Oral Communications [Transferred And Repealed]

§ 23-13A-1 Transferred.

23-13A-1. Transferred to § 23A-35A-1



§ 23-13A-2 Repealed.

23-13A-2. Repealed by SL 1980, ch 181, § 1



§ 23-13A-3 , 23-13A-4. Transferred.

23-13A-3, 23-13A-4. Transferred to §§ 23A-35A-2, 23A-35A-3



§ 23-13A-5 Transferred.

23-13A-5. Transferred to § 23A-35A-5



§ 23-13A-6 to 23-13A-10. Transferred.

23-13A-6 to 23-13A-10. Transferred to §§ 23A-35A-15 to 23A-35A-19



§ 23-13A-11 Repealed.

23-13A-11. Repealed by SL 1980, ch 181, § 9






Chapter 14 - Coroner's Inquests

§ 23-14-1 Duty of coroner to inquire into cause of death.

23-14-1. Duty of coroner to inquire into cause of death. The coroner shall hold an inquest upon the dead bodies of such persons only as are supposed to have died by unlawful means.

Source: SDC 1939 & Supp 1960, § 34.1001.



§ 23-14-2 Repealed.

23-14-2. Repealed by SL 2003, ch 134, § 1



§ 23-14-3 Summons of jury for coroner's inquest.

23-14-3. Summons of jury for coroner's inquest. When the coroner has notice of the dead body of a person supposed to have died by unlawful means, found or being in his county, he shall issue a warrant to the sheriff of his county, requiring him to summon forthwith three electors having the qualifications of jurors of the county to appear before the coroner at a time and place named in the warrant. When the services of such sheriff cannot be conveniently procured, then the coroner may summon such electors from the bystanders, and any elector impaneled as juror shall be allowed the same fees as in cases before the circuit court.

Source: SDC 1939 & Supp 1960, § 34.1001; SL 1978, ch 171, § 2.



§ 23-14-4 Repealed.

23-14-4. Repealed by SL 1978, ch 171, § 3



§ 23-14-5 Bystander as juror--Juror failing to appear.

23-14-5. Bystander as juror--Juror failing to appear. If any juror fails to appear, the coroner shall cause the proper number to be summoned and returned from the bystanders and immediately proceed to impanel them.

Source: SDC 1939 & Supp 1960, § 34.1004.



§ 23-14-6 Repealed.

23-14-6. Repealed by SL 1978, ch 171, § 4



§ 23-14-7 Witnesses to be subpoenaed--Fees--Compelling attendance--Contempt.

23-14-7. Witnesses to be subpoenaed--Fees--Compelling attendance--Contempt. The coroner may issue subpoenas for witnesses or records, returnable forthwith or at such time and place as the coroner shall direct, and witnesses shall be allowed the same fees as in cases before a magistrate. The coroner has the same authority as a magistrate to enforce the attendance of witnesses and to punish them and jurors for contempt in disobeying the process.

Source: SDC 1939 & Supp 1960, § 34.1008; SL 1974, ch 153, § 42; SL 1998, ch 145, § 1.



§ 23-14-8 Repealed.

23-14-8. Repealed by SL 1978, ch 171, § 5



§ 23-14-9 Physician summoned to make examination--Compensation.

23-14-9. Physician summoned to make examination--Compensation. In any such inquisition by a coroner, when he or the jury deem it requisite, he may summon one or more physicians or surgeons to make an examination, and shall allow in such case a reasonable compensation instead of witness fees.

Source: SDC 1939 & Supp 1960, § 34.1007.



§ 23-14-9.1 Autopsy ordered by state's attorney, sheriff, or coroner.

23-14-9.1. Autopsy ordered by state's attorney, sheriff, or coroner. If a state's attorney or a sheriff or a coroner has reason to believe that a deceased person may have died in his or her jurisdiction by unlawful means, the state's attorney, sheriff, or coroner may order and direct a physician or surgeon to perform an autopsy. If in the public interest, the county coroner may order an autopsy on those deaths falling within the county coroner's jurisdiction mentioned in subdivisions 23-14-18(1) to (5), inclusive.

Source: SL 1951, ch 188, § 1; SDC Supp 1960, § 34.1015; SL 1961, ch 184, § 1; SL 1967, ch 103, § 2; SDCL § 23-13-8; SL 1978, ch 171, § 11; SL 1985, ch 191, § 4; SL 2009, ch 123, § 1.



§ 23-14-9.2 Autopsy fees--Coroner performing autopsy--County of residence to pay for autopsy.

23-14-9.2. Autopsy fees--Coroner performing autopsy--County of residence to pay for autopsy. A physician or surgeon appointed under § 23-14-9.1 shall receive a reasonable fee for his services to be ascertained and approved by the board of county commissioners and paid out of the general fund of the county. If the coroner is a physician or surgeon, he may personally perform such autopsy; and he shall receive a reasonable fee for his services to be ascertained and approved by the board of county commissioners and paid out of the general fund of the county. If the death or autopsy occurs in a county other than the decedents' county of residence, the county of residence shall reimburse the county where the autopsy occurred for the cost of the autopsy, provided that the county of residence either requested the autopsy or is the site where the accident or injury leading to the death occurred.

Source: SL 1951, ch 188, § 1; SDC Supp 1960, § 34.1015; SL 1961, ch 184, § 1; SL 1967, ch 103, § 2; SDCL, § 23-13-9; SL 1978, ch 171, § 13; SL 1987, ch 172.



§ 23-14-10 Testimony in writing--Subscribing by witnesses.

23-14-10. Testimony in writing--Subscribing by witnesses. The testimony shall be reduced to writing under the coroner's order, and be subscribed by the witnesses.

Source: SDC 1939 & Supp 1960, § 34.1009.



§ 23-14-11 Repealed.

23-14-11. Repealed by SL 1978, ch 171, § 6



§ 23-14-12 Inquest not made public until arrest directed.

23-14-12. Inquest not made public until arrest directed. If the inquisition find that a crime has been committed on the deceased, and name the person whom the jury believe committed it, the inquest shall not be made public until after the arrest directed in § 23-14-13.

Source: SDC 1939 & Supp 1960, § 34.1011.



§ 23-14-13 Arrest of person charged--Coroner's warrant.

23-14-13. Arrest of person charged--Coroner's warrant. If the person charged is present the coroner may order his arrest by a law enforcement officer or any other person present, and shall then make a warrant requiring the law enforcement officer or other person to take him before a committing magistrate. If the person charged is not present, and the coroner believes he can be taken, the coroner may issue a warrant to the law enforcement officers of the county, requiring them to arrest the person and take him before a committing magistrate.

Source: SDC 1939 & Supp 1960, § 34.1012; SL 1978, ch 171, § 7.



§ 23-14-14 Coroner's warrant equal to magistrate's warrant--Proceedings as on complaint.

23-14-14. Coroner's warrant equal to magistrate's warrant--Proceedings as on complaint. The warrant of a coroner in such case shall be of equal authority with that of a committing magistrate, and when the person charged is brought before the committing magistrate the same proceedings shall be had as in other cases started by a complaint, and he shall be dealt with in the usual form of criminal cases.

Source: SDC 1939 & Supp 1960, § 34.1013; SL 1978, ch 171, § 8.



§ 23-14-15 Recitals in coroner's warrant--Foundation for commitment proceedings.

23-14-15. Recitals in coroner's warrant--Foundation for commitment proceedings. The warrant of the coroner shall recite substantially the transactions before him, and the verdict of the jury of inquest leading to the arrest, and such warrant shall be sufficient foundation for the proceedings of the committing magistrate instead of a complaint.

Source: SDC 1939 & Supp 1960, § 34.1013; SL 1978, ch 171, § 9.



§ 23-14-16 Papers returned to circuit court.

23-14-16. Papers returned to circuit court. The coroner shall then return to the circuit court the inquisition, the written evidence, and a list of the witnesses who testified to material matters.

Source: SDC 1939 & Supp 1960, § 34.1014.



§ 23-14-17 Forms to be promulgated--Publication--Effect of forms.

23-14-17. Forms to be promulgated--Publication--Effect of forms. The attorney general shall promulgate forms, pursuant to chapter 1-26, implementing this chapter. The code commission shall publish such forms as an appendix to this chapter when it publishes the pocket parts or revised volumes of the South Dakota Codified Laws. Such forms shall be illustrative and not mandatory.

Source: SL 1978, ch 171, § 14.



§ 23-14-18 Deaths to be investigated by coroner.

23-14-18. Deaths to be investigated by coroner. The county coroner shall investigate any human death if a determination of the cause and manner of death is in the public interest. Nothing in the provisions of this section, § 23-14-9.1, 23-14-19, 23-14-20, 34-26-2, 34-26-5, or 34-26-14 supersedes the obligation of any county sheriff to pursue and apprehend all felons pursuant to § 7-12-1. Deaths which are in the public interest, without limitation, are:

(1) All deaths by unnatural means or if there is a suspicion of unnatural means, including all deaths of accidental, homicidal, suicidal, and undetermined manner, regardless of suspected criminal involvement in the death;

(2) All deaths where the identity of the victim is unknown or the body is unclaimed;

(3) All deaths of inmates of any state, county, or municipally operated correctional facility, mental institution, or special school;

(4) All deaths believed to represent a public health hazard;

(5) At the discretion of the coroner, all deaths of children under two years of age resulting from an unknown cause or if the circumstances surrounding the death indicate that sudden infant death syndrome may be the cause of death; and

(6) All natural deaths if the decedent is not under the care of a physician, physician's assistant, or certified nurse practitioner or if the decedent's physician, physician's assistant, or certified nurse practitioner does not feel qualified to sign the death certificate. However, the lack of an attending physician may not be construed to require an investigation or autopsy solely because the decedent was under treatment by prayer or spiritual means alone in accordance with the tenets and practices of a recognized church or religious denomination.
Source: SL 1985, ch 191, § 1; SL 1990, ch 170, § 2; SL 1991, ch 198, § 1; SL 2017, ch 171, § 50.



§ 23-14-18.1 Designation of special death investigators.

23-14-18.1. Designation of special death investigators. The secretary of health may designate physicians, physician's assistants, or certified nurse practitioners with competency in the field of forensic pathology as special death investigators.

Source: SL 1989, ch 204, § 1; SL 1991, ch 198, § 2; SL 2017, ch 171, § 50.



§ 23-14-18.2 Jurisdiction and duties of special death investigators.

23-14-18.2. Jurisdiction and duties of special death investigators. At the request of a county coroner having jurisdiction over a dead body, or at the request of a state's attorney in deaths which may have occurred by unlawful means, the special death investigator may directly assume jurisdiction over any dead body when determination of the cause and manner of death may be in the public interest, with the same duties and responsibilities as a county coroner. With the concurrence of the county coroner, a special death investigator may issue subpoenas for witnesses or records pertaining to deaths investigated pursuant to § 23-14-18.

Source: SL 1989, ch 204, § 2; SL 1998, ch 145, § 2.



§ 23-14-18.3 Investigation of uncertified deaths.

23-14-18.3. Investigation of uncertified deaths. The secretary of health may direct a special death investigator to investigate and certify deaths remaining uncertified for more than three months after the death occurred or was reported.

Source: SL 1989, ch 204, § 3.



§ 23-14-18.4 Compensation of special death investigators.

23-14-18.4. Compensation of special death investigators. The special death investigator shall be compensated only by the agency requesting his services on a direct fee-for-service basis.

Source: SL 1989, ch 204, § 4.



§ 23-14-19 Joint custody of dead bodies and effects--Movement prohibited--Violation as misdemeanor.

23-14-19. Joint custody of dead bodies and effects--Movement prohibited--Violation as misdemeanor. As to any death, the cause and manner of which is in the public interest, the county coroner and law enforcement agency exercising investigative control over such death shall jointly take charge of and exercise complete control over all dead bodies and all effects affixed thereto to determine the physiological cause of death. The investigating law enforcement officers, including the state's attorney or attorney general shall have control over all other elements of evidence demonstrating a potential criminal circumstance of death. No dead body subject to control by the coroner having investigative control may be moved from the scene of death without the coroner's permission unless the body directly obstructs a public transportation right-of-way or poses an immediate health hazard. No dead body subject to coroner control under this section may be embalmed without the express authority of the investigating coroner. A violation of this section is a Class 2 misdemeanor.

Source: SL 1985, ch 191, § 2.



§ 23-14-20 Certificate prepared by coroner.

23-14-20. Certificate prepared by coroner. The county coroner shall prepare a medical certificate in conformance with chapter 34-25 for all deaths over which he assumes jurisdiction.

Source: SL 1985, ch 191, § 3.






Chapter 15 - Search Warrant [Repealed]

CHAPTER 23-15

SEARCH WARRANT [REPEALED]

[Repealed by SL 1978, ch 178, § 577; SL 1978, ch 185, § 19]



Chapter 16 - Disposition Of Property Seized [Repealed]

CHAPTER 23-16

DISPOSITION OF PROPERTY SEIZED [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 17 - Destruction Of Gambling Devices [Repealed]

CHAPTER 23-17

DESTRUCTION OF GAMBLING DEVICES [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 18 - Suppression Of Obscene Objects [Repealed]

CHAPTER 23-18

SUPPRESSION OF OBSCENE OBJECTS [REPEALED]

[Repealed by SL 1968, ch 29, § 16]



Chapter 19 - Complaints And Preliminary Information [Repealed]

CHAPTER 23-19

COMPLAINTS AND PRELIMINARY INFORMATION [REPEALED]

[Repealed by SL 1978, ch 164, § 5; SL 1978, ch 178, § 577]



Chapter 20 - Filing Of Information [Repealed]

CHAPTER 23-20

FILING OF INFORMATION [REPEALED]

[Repealed by SL 1978, ch 164, § 7; SL 1978, ch 178, § 577]



Chapter 21 - Warrants For Arrest [Repealed]

CHAPTER 23-21

WARRANTS FOR ARREST [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 22 - Arrest And Delivery To Magistrate [Repealed]

CHAPTER 23-22

ARREST AND DELIVERY TO MAGISTRATE [REPEALED]

[Repealed by SL 1978, ch 178, § 577; SL 1978, ch 185, § 19]



Chapter 23 - Arrests By Officers Of Other States [Repealed]

CHAPTER 23-23

ARRESTS BY OFFICERS OF OTHER STATES [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 24 - Extradition Proceedings

§ 23-24-1 Definition of terms.

23-24-1. Definition of terms. Where appearing in this chapter, the term "Governor" includes any person performing the functions of Governor by authority of the law of this state. The term "executive authority" includes the Governor, and any person performing the functions of Governor in a state other than this state, and the term "state," referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

Source: SDC 1939, § 34.1701; SL 1953, ch 200, § 1.



§ 23-24-2 Fugitives from other states--Governor to cause arrest and delivery.

23-24-2. Fugitives from other states--Governor to cause arrest and delivery. Subject to the provisions of this chapter, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.

Source: SDC 1939, § 34.1702; SL 1953, ch 200, § 2.



§ 23-24-3 Form of demand for extradition to another state.

23-24-3. Form of demand for extradition to another state. No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under § 23-24-7, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation, or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

Source: SDC 1939, § 34.1703; SL 1953, ch 200, § 3.



§ 23-24-4 Investigation by Governor.

23-24-4. Investigation by Governor. When a demand shall be made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

Source: SDC 1939, § 34.1704; SL 1953, ch 200, § 4.



§ 23-24-5 Agreement for return of fugitive to this state after trial or sentence in another state.

23-24-5. Agreement for return of fugitive to this state after trial or sentence in another state. When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

Source: SL 1953, ch 200, § 5; SDC Supp 1960, § 34.1705.



§ 23-24-6 Fugitive from another state who departed therefrom involuntarily.

23-24-6. Fugitive from another state who departed therefrom involuntarily. The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in §§ 23-24-29 to 23-24-32, inclusive, with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

Source: SL 1953, ch 200, § 5; SDC Supp 1960, § 34.1705.



§ 23-24-7 Fugitive from another state who was absent therefrom at the time of the commission of the crime.

23-24-7. Fugitive from another state who was absent therefrom at the time of the commission of the crime. The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in § 23-24-3 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this chapter not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

Source: SDC 1939, § 34.1706; SL 1953, ch 200, § 6.



§ 23-24-8 Governor's warrant of arrest--Issuance--Recitals.

23-24-8. Governor's warrant of arrest--Issuance--Recitals. If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

Source: SDC 1939, § 34.1707; SL 1953, ch 200, § 7.



§ 23-24-9 Manner and place of execution.

23-24-9. Manner and place of execution. The Governor's warrant of arrest shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this chapter to the duly authorized agent of the demanding state.

Source: SDC 1939, § 34.1708; SL 1953, ch 200, § 8.



§ 23-24-10 Authority of arresting officer.

23-24-10. Authority of arresting officer. Every such peace officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

Source: SDC 1939, § 34.1709; SL 1953, ch 200, § 9.



§ 23-24-11 Rights of accused person before delivery to agent for extradition--Violation as misdemeanor.

23-24-11. Rights of accused person before delivery to agent for extradition--Violation as misdemeanor. No person arrested on a Governor's warrant shall be delivered to the agent appointed to receive him until he has been first taken to a judge of the circuit court in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel. Any officer who delivers to the agent for extradition of the demanding state a person in his custody under the Governor's warrant, in intentional disobedience of this section is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 34.1710, 34.9907; SL 1953, ch 200, §§ 10, 11; SDC Supp 1960, § 34.9908; SL 1979, ch 150, § 30.



§ 23-24-12 Application for habeas corpus to test legality of arrest.

23-24-12. Application for habeas corpus to test legality of arrest. If a prisoner taken before a judge pursuant to § 23-24-11 or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.

Source: SDC 1939, § 34.1710; SL 1953, ch 200, § 10.



§ 23-24-13 Confinement in jail when necessary.

23-24-13. Confinement in jail when necessary. The officer or persons executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or first or second class municipality through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

Source: SDC 1939, § 34.1711; SL 1953, ch 200, § 12; SL 1992, ch 60, § 2.



§ 23-24-14 Taking prisoner from another state to demanding state through this state--Confinement in jail.

23-24-14. Taking prisoner from another state to demanding state through this state--Confinement in jail. The officer or agent of a demanding state to whom a prisoner may have been delivered following the extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or first or second class municipality through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

Source: SL 1953, ch 200, § 12; SDC Supp 1960, § 34.1711; SL 1992, ch 60, § 2.



§ 23-24-15 Arrest prior to requisition.

23-24-15. Arrest prior to requisition. Whenever any person within this state shall be charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and, except in cases arising under § 23-24-7, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation, or parole, or whenever complaint shall have been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under § 23-24-7, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation, or parole and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge, magistrate, or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

Source: SDC 1939, § 34.1712; SL 1953, ch 200, § 13.



§ 23-24-16 Arrest without a warrant.

23-24-16. Arrest without a warrant. The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or incarceration for a term one year or greater, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against the accused under oath setting forth the ground for the arrest as in § 23-24-15; and thereafter the accused's answer shall be heard as if the accused had been arrested on a warrant.

Source: SDC 1939, § 34.1713; SL 1953, ch 200, § 14; SL 2015, ch 138, § 1.



§ 23-24-17 Commitment to await requisition.

23-24-17. Commitment to await requisition. If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under § 23-24-7, that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in § 23-24-18, or until he shall be legally discharged.

Source: SDC 1939, § 34.1714; SL 1953, ch 200, § 15.



§ 23-24-18 Bail pending proceedings--Conditions of bond.

23-24-18. Bail pending proceedings--Conditions of bond. Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the Governor of this state.

Source: SDC 1939, § 34.1715; SL 1953, ch 200, § 16.



§ 23-24-19 Failure to arrest under Governor's warrant within specified time--Discharge or recommitment--New bail.

23-24-19. Failure to arrest under Governor's warrant within specified time--Discharge or recommitment--New bail. If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed sixty days, or a judge or magistrate judge may again take bail for his appearance and surrender as provided in § 23-24-18, but within a period not to exceed sixty days after the date of such new bond.

Source: SDC 1939, § 34.1716; SL 1953, ch 200, § 17.



§ 23-24-20 Forfeiture of bail.

23-24-20. Forfeiture of bail. If a prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge, or magistrate by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

Source: SDC 1939, § 34.1717; SL 1953, ch 200, § 18.



§ 23-24-21 Persons under criminal prosecution in this state at time of requisition.

23-24-21. Persons under criminal prosecution in this state at time of requisition. If a criminal prosecution has been instituted against such person under the laws of this state and is still pending the Governor, in his discretion, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.

Source: SDC 1939, § 34.1718; SL 1953, ch 200, § 19.



§ 23-24-22 Identifying prisoner as the person charged with the crime--No other inquiry concerning guilt.

23-24-22. Identifying prisoner as the person charged with the crime--No other inquiry concerning guilt. The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided by § 23-24-3 shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.

Source: SDC 1939, § 34.1719; SL 1953, ch 200, § 20.



§ 23-24-23 Governor may recall warrant or issue alias.

23-24-23. Governor may recall warrant or issue alias. The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.

Source: SDC 1939, § 34.1720; SL 1953, ch 200, § 21.



§ 23-24-24 Written waiver of extradition proceedings.

23-24-24. Written waiver of extradition proceedings. Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in §§ 23-24-8 and 23-24-9 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he consents to return to the demanding state; provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in § 23-24-12.

Source: SL 1953, ch 200, § 25; SDC Supp 1960, § 34.1724.



§ 23-24-25 Consent to return to demanding state--Execution--Filing--Effect.

23-24-25. Consent to return to demanding state--Execution--Filing--Effect. If and when consent under § 23-24-24 has been duly executed it shall forthwith be forwarded to the Office of the Governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent.

Source: SL 1953, ch 200, § 25; SDC Supp 1960, § 34.1724.



§ 23-24-26 Voluntary return without formality.

23-24-26. Voluntary return without formality. Nothing in § 23-24-24 or 23-24-25 shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights, or duties of the officers of the demanding state or of this state.

Source: SL 1953, ch 200, § 25; SDC Supp 1960, § 34.1724.



§ 23-24-27 Nonwaiver by this state.

23-24-27. Nonwaiver by this state. Nothing in this chapter contained shall be deemed to constitute a waiver by this state of its right, power, or privilege to try such demanded person for crime committed within this state, or of its right, power, or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence, or punishment for any crime committed within this state, nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges, or jurisdiction in any way whatsoever.

Source: SL 1953, ch 200, § 26; SDC Supp 1960, § 34.1725.



§ 23-24-28 Fugitives from this state--Governor to issue warrant.

23-24-28. Fugitives from this state--Governor to issue warrant. Whenever the Governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation, or parole in this state, from the executive authority of any other state, or from the Chief Justice or an associate justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.

Source: SDC 1939, § 34.1721; SL 1953, ch 200, § 22.



§ 23-24-29 Application for Governor's requisition from another state--Person charged with crime--Contents--Certification by prosecuting attorney.

23-24-29. Application for Governor's requisition from another state--Person charged with crime--Contents--Certification by prosecuting attorney. When the return to this state of a person charged with a crime in this state is required, the prosecuting attorney shall present to the Governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place, and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein at the time the application is made and certifying that, in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

Source: SDC 1939, § 34.1722; SL 1953, ch 200, § 23; SDC Supp 1960, § 34.1722 (1).



§ 23-24-30 Person convicted of escaping or violating bail, probation or parole--Application for requisition, by whom made, contents.

23-24-30. Person convicted of escaping or violating bail, probation or parole--Application for requisition, by whom made, contents. When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his bail, probation, or parole, the prosecuting attorney of the county in which the offense was committed, the Board of Pardons and Paroles, or the warden of the institution or sheriff of the county, from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement, or of the breach of the terms of his bail, probation, or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.

Source: SL 1953, ch 200, § 23; SDC Supp 1960, § 34.1722 (2).



§ 23-24-31 Application for Governor's requisition--Verification--Accompanying documents.

23-24-31. Application for Governor's requisition--Verification--Accompanying documents. An application under § 23-24-29 or 23-24-30 shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, Board of Pardons and Paroles, warden, or sheriff may also attach such further affidavits and other documents in duplicate as he or it shall deem proper to be submitted with such application.

Source: SDC 1939, § 34.1722; SL 1953, ch 200, § 23; SDC Supp 1960, § 34.1722 (3).



§ 23-24-32 Disposition of copies of application and accompanying documents.

23-24-32. Disposition of copies of application and accompanying documents. One copy of the application described in § 23-24-31, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the Office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.

Source: SDC 1939, § 34.1722; SL 1953, ch 200, § 23; SDC Supp 1960, § 34.1722 (3).



§ 23-24-33 Immunity from civil process.

23-24-33. Immunity from civil process. A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is being or has been returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

Source: SDC 1939, § 34.1724; SL 1953, ch 200, § 24; SDC Supp 1960, § 34.1723.



§ 23-24-34 No immunity as to prosecution for other crimes.

23-24-34. No immunity as to prosecution for other crimes. After a person has been brought back to this state by, or after waiver of extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

Source: SDC 1939, § 34.1725; SL 1953, ch 200, § 27; SDC Supp 1960, § 34.1726.



§ 23-24-35 Compensation in extradition cases--Authorization by Governor required--Unauthorized asking or receiving as misdemeanor--Officer defined.

23-24-35. Compensation in extradition cases--Authorization by Governor required--Unauthorized asking or receiving as misdemeanor--Officer defined. Any officer of this state who asks or receives any compensation, fee, or reward of any kind for any service rendered or expense incurred in procuring from the Governor of this state a demand on the executive authority of a state or territory of the United States, or on a foreign government, for the surrender of a fugitive from justice, or for any service rendered or expense incurred in procuring the surrender of such fugitive, for conveying him to this state, or for detaining him therein, except when requested by the Governor of this state, and on an account audited and paid out of the state treasury, is guilty of a Class 2 misdemeanor.

The term "officer" in this section means any executive or administrative officer of the State of South Dakota or any officer of any county, municipality, township, school district, district, board, bureau, commission, department, or other body or office, exercising executive or administrative powers as part of the government, or any arm of the government, of the State of South Dakota.

Source: SDC 1939, §§ 13.1101, 13.1113; SL 1979, ch 150, § 31; SL 1992, ch 60, § 2.



§ 23-24-36 Custody and restraint of person in South Dakota by agent of foreign state.

23-24-36. Custody and restraint of person in South Dakota by agent of foreign state. Any peace officer or extradition agent of another state bringing any person within this state or transporting such person through the state under a warrant of arrest or extradition warrant issued in another state or the officer of any penal institution of another state conveying or transporting a prisoner of such institution into or through this state shall have the same authority as to the custody and restraint of such person while in the State of South Dakota as duly constituted peace officers of this state have in making an arrest under the process issued by the courts of this state or under the laws of this state.

Source: SL 1923, ch 187; SDC 1939 & Supp 1960, § 34.1625.



§ 23-24-37 Uniformity of interpretation.

23-24-37. Uniformity of interpretation. The provisions of this chapter shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

Source: SL 1953, ch 200, § 28; SDC Supp 1960, § 34.1727.



§ 23-24-38 Severability of provisions.

23-24-38. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1953, ch 200, § 29; SDC Supp 1960, § 34.1728.



§ 23-24-39 Citation of uniform provision.

23-24-39. Citation of uniform provision. Sections 23-24-1 to 23-24-34, inclusive, may be cited as the Uniform Criminal Extradition Act.

Source: SL 1953, ch 200, § 30; SDC Supp 1960, § 34.1729.






Chapter 24A - Interstate Agreement On Detainers

§ 23-24A-1 Findings, policy, and purpose of party states.

23-24A-1. Findings, policy, and purpose of party states. The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations, or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations, or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Source: SL 1972, ch 150, § 1.



§ 23-24A-2 Definition of terms.

23-24A-2. Definition of terms. Terms as used in this agreement mean:

(1) "Appropriate court," with reference to the courts of this state, any court with criminal jurisdiction in the matter involved;

(2) "Detainer," any written instrument lodged by an appropriate prosecuting authority having a lawful basis therefor against a prisoner to make disposition of an extraditable offense upon his release from present custody;

(3) "Receiving state," the state in which trial is to be had on an indictment, information, or complaint pursuant to §§ 23-24A-3 to 23-24A-14, inclusive;

(4) "Sending state," a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to § 23-24A-3 or at the time that a request for custody or availability is initiated pursuant to § 23-24A-12;

(5) "State," a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the commonwealth of Puerto Rico.
Source: SL 1972, ch 150, § 2.



§ 23-24A-3 Notice by prisoner of place of imprisonment and request for final disposition--Time for trial--Continuance.

23-24A-3. Notice by prisoner of place of imprisonment and request for final disposition--Time for trial--Continuance. Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information, or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information, or complaint: provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

Source: SL 1972, ch 150, § 3.



§ 23-24A-4 Prisoner to be informed of detainer and right to final disposition.

23-24A-4. Prisoner to be informed of detainer and right to final disposition. The warden, commissioner of corrections, or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information, or complaint on which the detainer is based.

Source: SL 1972, ch 150, § 5.



§ 23-24A-5 Prisoner's notice and request delivered to custodial officer--Forwarding to prosecuting officials.

23-24A-5. Prisoner's notice and request delivered to custodial officer--Forwarding to prosecuting officials. The written notice and request for final disposition referred to in § 23-24A-3 shall be given or sent by the prisoner to the warden, commissioner of corrections, or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

Source: SL 1972, ch 150, § 4.



§ 23-24A-6 Certificate of custodial official to accompany prisoner's request for final disposition--Contents.

23-24A-6. Certificate of custodial official to accompany prisoner's request for final disposition--Contents. The request of the prisoner referred to in § 23-24A-3 shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

Source: SL 1972, ch 150, § 3.



§ 23-24A-7 Notice by custodial officer to prosecuting officers and courts of prisoner's request for final disposition.

23-24A-7. Notice by custodial officer to prosecuting officers and courts of prisoner's request for final disposition. The warden, commissioner of corrections, or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this section shall be accompanied by copies of the prisoner's written notice, request, and the certificate.

Source: SL 1972, ch 150, § 6.



§ 23-24A-8 Request for final disposition as waiver of extradition--Consent to court appearance--Concurrent sentence.

23-24A-8. Request for final disposition as waiver of extradition--Consent to court appearance--Concurrent sentence. Any request for final disposition made by a prisoner pursuant to § 23-24A-3 shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of § 23-24A-10, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this section shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

Source: SL 1972, ch 150, § 8.



§ 23-24A-9 Escape voids request for final disposition.

23-24A-9. Escape voids request for final disposition. Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in § 23-24A-3 shall void the request.

Source: SL 1972, ch 150, § 9.



§ 23-24A-10 Request for disposition includes all untried accusations.

23-24A-10. Request for disposition includes all untried accusations. Any request for final disposition made by a prisoner pursuant to § 23-24A-3 shall operate as a request for final disposition of all untried indictments, informations, or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed.

Source: SL 1972, ch 150, § 6.



§ 23-24A-11 Dismissal of accusations not tried before return to place of imprisonment.

23-24A-11. Dismissal of accusations not tried before return to place of imprisonment. If trial is not had on any indictment, information, or complaint contemplated by § 23-24A-3 or 23-24A-10 prior to the return of the prisoner to the original place of imprisonment, such indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Source: SL 1972, ch 150, § 7.



§ 23-24A-12 State's request for temporary custody and availability--Approval by court of requesting state--Time for action by Governor of sending state--Notice to prisoner.

23-24A-12. State's request for temporary custody and availability--Approval by court of requesting state--Time for action by Governor of sending state--Notice to prisoner. The appropriate officer of the jurisdiction in which an untried indictment, information, or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with § 23-24A-17 upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: provided that the court having jurisdiction of such indictment, information, or complaint shall have duly approved, recorded, and transmitted the request: and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the Governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner; and, the prisoner shall receive immediate notice of a request and shall be informed of his right to petition the Governor of the sending state to disapprove the request.

Source: SL 1972, ch 150, § 10.



§ 23-24A-13 Custodial officer's certificate as to terms of imprisonment--Contents--Notice to other agencies in requesting state.

23-24A-13. Custodial officer's certificate as to terms of imprisonment--Contents--Notice to other agencies in requesting state. Upon receipt of the officer's written request as provided in § 23-24A-12, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

Source: SL 1972, ch 150, § 11.



§ 23-24A-14 Time for trial after return to requesting state--Continuance.

23-24A-14. Time for trial after return to requesting state--Continuance. In respect of any proceeding made possible by §§ 23-24A-12 and 23-24A-13, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

Source: SL 1972, ch 150, § 12.



§ 23-24A-15 Tolling of time periods for trial.

23-24A-15. Tolling of time periods for trial. In determining the duration and expiration dates of the time periods provided in §§ 23-24A-3 and 23-24A-14, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

Source: SL 1972, ch 150, § 23.



§ 23-24A-16 Right of prisoner to contest legality of delivery.

23-24A-16. Right of prisoner to contest legality of delivery. Nothing contained in § 23-24A-12, 23-24A-13, or 23-24A-14 shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in § 23-24A-12, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

Source: SL 1972, ch 150, § 13.



§ 23-24A-17 Delivery of temporary custody by sending state--Offer to accompany prisoner's request for final disposition--Federal prisoner.

23-24A-17. Delivery of temporary custody by sending state--Offer to accompany prisoner's request for final disposition--Federal prisoner. In response to a request made under § 23-24A-3 or 23-24A-12, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information, or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in § 23-24A-3. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

Source: SL 1972, ch 150, § 15.



§ 23-24A-18 Documents required of officer accepting temporary custody.

23-24A-18. Documents required of officer accepting temporary custody. The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information, or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.
Source: SL 1972, ch 150, § 16.



§ 23-24A-19 Duty of custodial officer to give over person of inmate.

23-24A-19. Duty of custodial officer to give over person of inmate. It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the agreement on detainers.

Source: SL 1972, ch 150, § 31.



§ 23-24A-20 Limitation on purpose of temporary custody--Type of jail used for prisoner.

23-24A-20. Limitation on purpose of temporary custody--Type of jail used for prisoner. The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations, or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for this attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

Source: SL 1972, ch 150, § 18.



§ 23-24A-21 Escape while in another state.

23-24A-21. Escape while in another state. Escape from custody while in another state pursuant to the agreement on detainers shall constitute an offense against the laws of this state to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provisions of the agreement on detainers and shall be punishable in the same manner as an escape from said institution.

Source: SL 1972, ch 150, § 30.



§ 23-24A-22 Dismissal of accusation on failure to accept custody or try case--Detainer void.

23-24A-22. Dismissal of accusation on failure to accept custody or try case--Detainer void. If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information, or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in § 23-24A-3 or 23-24A-14, the appropriate court of the jurisdiction where the indictment, information, or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

Source: SL 1972, ch 150, § 17.



§ 23-24A-23 Running of sentence during temporary custody--Good time earned.

23-24A-23. Running of sentence during temporary custody--Good time earned. During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

Source: SL 1972, ch 150, § 20.



§ 23-24A-24 Prisoner deemed in custody and jurisdiction of sending state--Escape from temporary custody.

23-24A-24. Prisoner deemed in custody and jurisdiction of sending state--Escape from temporary custody. For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

Source: SL 1972, ch 150, § 21.



§ 23-24A-25 Responsibilities of receiving state--Supplementary agreement for allocation of costs and responsibilities--Internal relationships in state not altered.

23-24A-25. Responsibilities of receiving state--Supplementary agreement for allocation of costs and responsibilities--Internal relationships in state not altered. From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations, or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping, and returning the prisoner. The provisions of this section shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies, and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Source: SL 1972, ch 150, § 22.



§ 23-24A-26 Dismissal of accusation not tried before return to imprisonment.

23-24A-26. Dismissal of accusation not tried before return to imprisonment. If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to § 23-24A-27, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Source: SL 1972, ch 150, § 14.



§ 23-24A-27 Return of prisoner to sending state.

23-24A-27. Return of prisoner to sending state. At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

Source: SL 1972, ch 150, § 19.



§ 23-24A-28 Mentally ill persons not covered.

23-24A-28. Mentally ill persons not covered. No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Source: SL 1972, ch 150, § 24.



§ 23-24A-29 Habitual offenders law not covered.

23-24A-29. Habitual offenders law not covered. Nothing in this chapter or in the agreement on detainers shall be construed to require the application of the habitual offenders law to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of said agreement.

Source: SL 1972, ch 150, § 29.



§ 23-24A-30 Designation of officer in party states to implement agreement.

23-24A-30. Designation of officer in party states to implement agreement. Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Source: SL 1972, ch 150, § 25.



§ 23-24A-31 Attorney general as central administrator or information agent--Rules and regulations subject to administrative procedure law.

23-24A-31. Attorney general as central administrator or information agent--Rules and regulations subject to administrative procedure law. The attorney general shall serve as central administrator or information agent for the agreement on detainers. In promulgating rules and regulations under § 23-24A-30, the attorney general shall do so pursuant to chapter 1-26.

Source: SL 1972, ch 150, § 32.



§ 23-24A-32 Enforcement and cooperation by state agencies and political subdivisions.

23-24A-32. Enforcement and cooperation by state agencies and political subdivisions. All courts, departments, agencies, officers, and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.

Source: SL 1972, ch 150, § 28.



§ 23-24A-33 Agreement in force on enactment into law--Withdrawal by party state.

23-24A-33. Agreement in force on enactment into law--Withdrawal by party state. This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Source: SL 1972, ch 150, § 26.



§ 23-24A-34 Liberal construction of agreement--Severability of provisions.

23-24A-34. Liberal construction of agreement--Severability of provisions. This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Source: SL 1972, ch 150, § 27.






Chapter 24B - Extradition Of Fugitive Indians

§ 23-24B-1 Extradition to tribe of Indian fugitive found within state's jurisdiction.

23-24B-1. Extradition to tribe of Indian fugitive found within state's jurisdiction. If any Indian charged with an offense by an Indian tribe is a fugitive from justice from such tribe and is found within the jurisdiction of this state, he may be extradited to the tribe from which he fled, pursuant to the provisions of this chapter.

Source: SL 1976, ch 162, § 1; SL 1978, ch 172, § 1.



§ 23-24B-2 Compact with tribe required for extradition.

23-24B-2. Compact with tribe required for extradition. No extradition shall be available under the provisions of this chapter unless both the State of South Dakota and the Indian tribe involved have mutually and formally entered into an extradition compact whereby either party may exercise the power of extradition.

Source: SL 1976, ch 162, § 2.



§ 23-24B-3 Written request required--Contents--Copy of arrest warrant and judgment--Sworn statement from reservation judicial officer.

23-24B-3. Written request required--Contents--Copy of arrest warrant and judgment--Sworn statement from reservation judicial officer. No demand for extradition of an Indian charged with an offense by an Indian tribe in this state shall be recognized by this state unless the provisions of § 23-24B-2 have been met and a written request for extradition is received by the attorney general. The request shall state that the accused person was present on the demanding reservation at the time of the commission of the alleged crime and that thereafter he fled from the reservation to avoid prosecution. The request shall be accompanied by a copy of any arrest warrant issued for the individual, by a copy of any judgment of conviction or sentence imposed, if applicable, and by a sworn statement from a reservation judicial officer that the person claimed has escaped or evaded confinement, or broken the terms of his probation, bail, or parole, and that the individual has been charged with committing a specific offense under the laws of the tribe.

Source: SL 1976, ch 162, § 3; SL 1978, ch 172, § 2.



§ 23-24B-3.1 Extradition or prosecution of state charges against fugitive Indian.

23-24B-3.1. Extradition or prosecution of state charges against fugitive Indian. If a criminal prosecution has been instituted under the laws of this state against a person demanded by a tribe for extradition, and the prosecution is still pending, the attorney general, in his discretion, may either commence extradition proceedings on tribal demand or hold him until he has been tried and discharged or convicted and punished in this state.

Source: SL 1978, ch 172, § 9.



§ 23-24B-3.2 Submission of documents to circuit judge--Warrant of arrest.

23-24B-3.2. Submission of documents to circuit judge--Warrant of arrest. The attorney general shall submit the documents specified in § 23-24B-3 to any circuit court judge. If the judge decides that the extradition demand should be complied with, he shall issue a warrant of arrest directed to any law enforcement officer.

Source: SL 1978, ch 172, § 3.



§ 23-24B-4 Proceedings conducted between circuit judge and tribal judge or magistrate.

23-24B-4. Proceedings conducted between circuit judge and tribal judge or magistrate. Extradition proceedings under this chapter shall be conducted between the respective state circuit court presiding judge and Indian tribal court judge or magistrate involved in the request for extradition.

Source: SL 1976, ch 162, § 5.



§ 23-24B-4.1 Investigation and report to judge by attorney general.

23-24B-4.1. Investigation and report to judge by attorney general. The circuit court judge may call upon the attorney general to investigate the demand for extradition and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

Source: SL 1978, ch 172, § 4.



§ 23-24B-4.2 Scope of circuit judge's inquiry.

23-24B-4.2. Scope of circuit judge's inquiry. The guilt or innocence of an accused as to the crime of which he is charged may not be inquired into by a circuit court judge in any extradition proceeding except as it may be necessary to identify the person held as being the person charged with the crime.

Source: SL 1978, ch 172, § 10.



§ 23-24B-5 Governor's participation not required.

23-24B-5. Governor's participation not required. The formal requirements of chapter 23-24, relating to the Governor of the State of South Dakota, shall not apply to extradition proceedings under this chapter.

Source: SL 1976, ch 162, § 6.



§ 23-24B-5.1 Taking fugitive before magistrate--Advice as to rights--Violation as misdemeanor.

23-24B-5.1. Taking fugitive before magistrate--Advice as to rights--Violation as misdemeanor. No person arrested on the judge's warrant shall be delivered to an agent appointed by the demanding tribe to receive him until he is first taken before a committing magistrate in this state, who shall inform him of the demand for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel. Any person violating this section is guilty of a Class 1 misdemeanor.

Source: SL 1978, ch 172, § 5.



§ 23-24B-6 Habeas corpus provisions applicable.

23-24B-6. Habeas corpus provisions applicable. The provisions of § 23-24-12 shall apply to all extradition requests made under this chapter for return of an Indian to an Indian tribal court.

Source: SL 1976, ch 162, § 4; SL 1978, ch 172, § 6.



§ 23-24B-7 Waiver of extradition--Advice as to rights.

23-24B-7. Waiver of extradition--Advice as to rights. Formal extradition proceedings under this chapter may be waived if the person making the waiver, knowingly, and in the presence of a committing magistrate, signs a statement that he consents to his return to the demanding authority. However, before such waiver may be executed, the committing magistrate shall inform the person of his rights and shall inform him of the procedures available under § 23-24-12.

Source: SL 1976, ch 162, § 7; SL 1978, ch 172, § 7.



§ 23-24B-8 Temporary detention of fugitive being transported--Expense.

23-24B-8. Temporary detention of fugitive being transported--Expense. The law enforcement officer or person executing the judge's warrant of arrest, or the agent of the demanding tribe to whom the prisoner may have been delivered may, if necessary, confine the prisoner in the jail of any county or first or second class municipality through which he may pass, and the keeper of such jail shall receive and safely keep the prisoner until the law enforcement officer or person having charge of him is ready to proceed on his route. The governmental unit which employs the law enforcement officer or person having custody of the prisoner shall be charged with the expense of keeping the prisoner.

Source: SL 1978, ch 172, § 8; SL 1992, ch 60, § 2.






Chapter 25 - Escapes And Rescues [Repealed]

CHAPTER 23-25

ESCAPES AND RESCUES [REPEALED]

[Repealed by SL 1978, ch 185, § 19]



Chapter 26 - Bail In Criminal Cases [Repealed And Transferred]

§ 23-26-1 to 23-26-13. Repealed.

23-26-1 to 23-26-13. Repealed by SL 1978, ch 178, § 577



§ 23-26-13.1 Transferred.

23-26-13.1. Transferred to § 23A-43-25.1



§ 23-26-14 to 23-26-16. Repealed.

23-26-14 to 23-26-16. Repealed by SL 1978, ch 178, § 577






Chapter 26A - Rendition Of Accused Persons

§ 23-26A-1 Request by another state for arrest of accused who has violated terms of release--Documents filed with magistrate.

23-26A-1. Request by another state for arrest of accused who has violated terms of release--Documents filed with magistrate. If a person who has been charged with a crime in another state and released from custody prior to final judgment, including the final disposition of any appeal, is alleged to have violated the terms and conditions of his release, and is present in this state, a designated agent of the court, judge, or magistrate which authorized the release may request the issuance of a warrant for the arrest of the person and an order authorizing his return to the demanding court, judge, or magistrate. Before the warrant is issued, the designated agent must file with a committing magistrate of this state the following documents:

(1) An affidavit stating the name and whereabouts of the person whose removal is sought, the crime with which the person was charged, and the status of the proceedings against him;

(2) A certified copy of the order or other document specifying the terms and conditions under which the person was released from custody; and

(3) A certified copy of an order of the demanding court, judge, or magistrate stating the manner in which the terms and the conditions of the release have been violated and designating the affiant its agent for seeking removal of the person.
Source: SL 1978, ch 174, § 1.



§ 23-26A-2 Warrant for arrest of accused person.

23-26A-2. Warrant for arrest of accused person. Upon initially determining that the affiant is a designated agent of the demanding court, judge, or magistrate, and that there is probable cause for believing that the person whose removal is sought has violated the terms or conditions of his release, the committing magistrate shall issue a warrant to a law enforcement officer of this state for the person's arrest.

Source: SL 1978, ch 174, § 2.



§ 23-26A-3 Magistrate's direction to prosecuting attorney to investigate.

23-26A-3. Magistrate's direction to prosecuting attorney to investigate. The committing magistrate shall notify the prosecuting attorney of his action and shall direct him to investigate the case to ascertain the validity of the affidavits and documents required by § 23-26A-1 and the identity and authority of the affiant.

Source: SL 1978, ch 174, § 3.



§ 23-26A-4 Arrested person taken before magistrate--Advice as to rights.

23-26A-4. Arrested person taken before magistrate--Advice as to rights. The person whose removal is sought shall be brought before the committing magistrate immediately upon arrest pursuant to the warrant; whereupon the committing magistrate shall set a time and place for hearing, and shall advise the person of his right to have the assistance of counsel, to confront the witnesses against him, and to produce evidence in his own behalf at the hearing.

Source: SL 1978, ch 174, § 4.



§ 23-26A-5 Waiver of hearing by person arrested.

23-26A-5. Waiver of hearing by person arrested. The person whose removal is sought may at this time in writing waive the hearing and agree to be returned to the demanding court, judge, or magistrate. If a waiver is executed, the committing magistrate shall issue an order pursuant to § 23-26A-7.

Source: SL 1978, ch 174, § 5.



§ 23-26A-6 Release of accused person pending hearing.

23-26A-6. Release of accused person pending hearing. The committing magistrate may impose conditions of release authorized by the laws of this state which will reasonably assure the appearance at the hearing of the person whose removal is sought.

Source: SL 1978, ch 174, § 6.



§ 23-26A-7 Hearing and order for return to other state--Findings required.

23-26A-7. Hearing and order for return to other state--Findings required. The prosecuting attorney shall appear at the hearing and report to the committing magistrate the results of his investigation. If the committing magistrate finds that the affiant is a designated agent of the demanding court, judge, or magistrate and that the person whose removal is sought was released from custody by the demanding court, judge, or magistrate, and that the person has violated the terms or conditions of his release, the committing magistrate shall issue an order authorizing the return of the person to the custody of the demanding court, judge, or magistrate forthwith.

Source: SL 1978, ch 174, § 7.



§ 23-26A-8 Uniformity of construction.

23-26A-8. Uniformity of construction. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1978, ch 174, § 9.



§ 23-26A-9 Severability of provisions.

23-26A-9. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 1978, ch 174, § 8.



§ 23-26A-10 Citation of chapter.

23-26A-10. Citation of chapter. This chapter may be cited as the Uniform Rendition of Accused Persons Act.

Source: SL 1978, ch 174, § 10.






Chapter 27 - Preliminary Examination By Magistrate [Repealed]

CHAPTER 23-27

PRELIMINARY EXAMINATION BY MAGISTRATE [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 28 - Change Of Venue [Repealed]

§ 23-28-3 to 23-28-6. Repealed.

23-28-3 to 23-28-6. Repealed by SL 1976, ch 163, § 2



§ 23-28-7 Repealed.

23-28-7. Repealed by SL 1978, ch 178, § 577



§ 23-28-9 to 23-28-14. Repealed.

23-28-9 to 23-28-14. Repealed by SL 1978, ch 178, § 577






Chapter 29 - Grand Jury [Repealed]

CHAPTER 23-29

GRAND JURY [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 30 - Investigations By Grand Jury [Repealed]

CHAPTER 23-30

INVESTIGATIONS BY GRAND JURY [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 31 - Indictments And Presentments [Repealed]

CHAPTER 23-31

INDICTMENTS AND PRESENTMENTS [REPEALED]

[Repealed by SL 1974, ch 167, § 2; SL 1978, ch 178, § 577]



Chapter 32 - Form And Contents Of Pleadings [Repealed]

CHAPTER 23-32

FORM AND CONTENTS OF PLEADINGS [REPEALED]

[Repealed by SL 1976, ch 158, § 7-9; SL 1978, ch 178, § 577]



Chapter 33 - Compromise Of Misdemeanor Without Trial [Repealed]

CHAPTER 23-33

COMPROMISE OF MISDEMEANOR WITHOUT TRIAL [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 34 - Dismissal Of Actions Without Trial [Repealed]

CHAPTER 23-34

DISMISSAL OF ACTIONS WITHOUT TRIAL [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 35 - Arraignment And Pleas [Repealed]

CHAPTER 23-35

ARRAIGNMENT AND PLEAS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 36 - Defensive Motions, Demurrers And Objections To Introduction Of Evidence [Repealed]

CHAPTER 23-36

DEFENSIVE MOTIONS, DEMURRERS AND OBJECTIONS TO INTRODUCTION OF

EVIDENCE [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 37 - Pretrial Notice Of Special Defenses [Repealed]

§ 23-37-1 to 23-37-5.1. Repealed.

23-37-1 to 23-37-5.1. Repealed by SL 1978, ch 178, § 577






Chapter 38 - Inquiry Into Defendant's Mental Competency To Proceed [Transferred]

CHAPTER 23-38

INQUIRY INTO DEFENDANT'S MENTAL COMPETENCY TO PROCEED

[TRANSFERRED]

[Transferred to ch 23A-10A]



Chapter 39 - Defects In Pleadings Or Jurisdiction [Repealed]

CHAPTER 23-39

DEFECTS IN PLEADINGS OR JURISDICTION [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 40 - Subpoena And Attendance Of Witnesses [Repealed]

CHAPTER 23-40

SUBPOENA AND ATTENDANCE OF WITNESSES [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 41 - Depositions [Repealed]

CHAPTER 23-41

DEPOSITIONS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 42 - Conduct Of Trial In Circuit Court [Repealed]

CHAPTER 23-42

CONDUCT OF TRIAL IN CIRCUIT COURT [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 43 - Trial Jury [Repealed]

CHAPTER 23-43

TRIAL JURY [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 44 - Evidence And Issues Of Fact [Repealed And Transferred]

§ 23-44-1 Repealed.

23-44-1. Repealed by SL 1978, ch 178, § 577



§ 23-44-2 , 23-44-3. Repealed.

23-44-2, 23-44-3. Repealed by SL 1973, ch 155



§ 23-44-4 to 23-44-16.1. Repealed.

23-44-4 to 23-44-16.1. Repealed by SL 1978, ch 178, § 577



§ 23-44-16.2 Transferred.

23-44-16.2. Transferred to § 23A-22-15.1



§ 23-44-17 to 23-44-21. Repealed.

23-44-17 to 23-44-21. Repealed by SL 1978, ch 178, § 577






Chapter 45 - Jury Deliberations And Verdict [Repealed]

CHAPTER 23-45

JURY DELIBERATIONS AND VERDICT [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 46 - Trial Record And Exceptions [Repealed]

CHAPTER 23-46

TRIAL RECORD AND EXCEPTIONS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 47 - Arrest Of Judgment [Repealed]

CHAPTER 23-47

ARREST OF JUDGMENT [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 48 - Judgment And Sentence [Repealed]

CHAPTER 23-48

JUDGMENT AND SENTENCE [REPEALED]

[Repealed by SL 1978, ch 178, § 577; SL 1978, ch 185, § 19]



Chapter 48A - Restitution For Victims Of Crime [Repealed]

CHAPTER 23-48A

RESTITUTION FOR VICTIMS OF CRIME [REPEALED]

[Repealed by SL 1978, ch 177, § 6]



Chapter 49 - Capital Punishment [Repealed]

CHAPTER 23-49

CAPITAL PUNISHMENT [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 50 - New Trial [Repealed]

CHAPTER 23-50

NEW TRIAL [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 51 - Appeal To Supreme Court [Repealed]

CHAPTER 23-51

APPEAL TO SUPREME COURT [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 52 - Post-Conviction Proceedings [Repealed]

CHAPTER 23-52

POST-CONVICTION PROCEEDINGS [REPEALED]

[Repealed by SL 1978, ch 178, § 577]



Chapter 53 - County Court Procedure [Repealed]

CHAPTER 23-53

COUNTY COURT PROCEDURE [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 54 - Justice Court Procedure [Repealed]

CHAPTER 23-54

JUSTICE COURT PROCEDURE [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 55 - Appeals From Justice Court [Repealed]

CHAPTER 23-55

APPEALS FROM JUSTICE COURT [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 56 - Municipal Court Procedure [Repealed]

CHAPTER 23-56

MUNICIPAL COURT PROCEDURE [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 57 - Suspension Of Sentence And Judicial Clemency [Repealed And Transferred]

§ 23-57-1 to 23-57-9. Repealed.

23-57-1 to 23-57-9. Repealed by SL 1978, ch 178, § 577



§ 23-57-10 Transferred.

23-57-10. Transferred to § 23A-27-12.1



§ 23-57-11 Transferred.

23-57-11. Transferred to § 24-15-1



§ 23-57-12 Repealed.

23-57-12. Repealed by SL 1978, ch 178, § 577






Chapter 58 - Board Of Pardons And Paroles [Repealed]

CHAPTER 23-58

BOARD OF PARDONS AND PAROLES [REPEALED]

[Repealed by SL 1978, ch 186, § 44]



Chapter 59 - Executive Clemency [Repealed]

CHAPTER 23-59

EXECUTIVE CLEMENCY [REPEALED]

[Repealed by SL 1978, ch 186, § 44]



Chapter 60 - Paroles From The Penitentiary [Repealed]

CHAPTER 23-60

PAROLES FROM THE PENITENTIARY [REPEALED]

[Repealed by SL 1975, ch 174, § 2; SL 1978, ch 186, § 44]



Chapter 61 - Paroles From State Training School [Repealed]

CHAPTER 23-61

PAROLES FROM STATE TRAINING SCHOOL [REPEALED]

[Repealed by SL 1974, ch 179, § 13]



Chapter 62 - Interstate Parolee Supervision [Transferred]

CHAPTER 23-62

INTERSTATE PAROLEE SUPERVISION [TRANSFERRED]

[Transferred to Chapter 24-16]






Title 23A - CRIMINAL PROCEDURE

Chapter 01 - Scope And Purpose Of Title

§ 23A-1-1 (Rule 1) Proceedings governed by title.

23A-1-1. (Rule 1) Proceedings governed by title. This title shall govern the procedure to be used in the courts of this state in all criminal proceedings and in all proceedings for violations of ordinances and bylaws of units of local government of this state.

Source: SL 1978, ch 178, § 1.



§ 23A-1-2 (Rule 2) Purposes of title--Construction.

23A-1-2. (Rule 2) Purposes of title--Construction. This title is intended to provide for the just determination of every criminal proceeding. It shall be construed to secure simplicity in procedure, fairness in administration, and the elimination of unjustifiable expense and delay.

Source: SL 1978, ch 178, § 2.






Chapter 02 - Complaint, Warrant And Summons

§ 23A-2-1 Complaint as statement of offense--Signature under oath--Traffic ticket issued by law enforcement officer.

23A-2-1. Complaint as statement of offense--Signature under oath--Traffic ticket issued by law enforcement officer. A complaint is a written statement of the essential facts constituting an offense charged. The complaint shall be signed under oath before a person authorized to administer oaths in the State of South Dakota. A law enforcement officer, in lieu of signing a complaint for a misdemeanor or felony under oath, may sign a statement printed or written on a complaint or summons on a uniform traffic ticket stating: "I declare and affirm under the penalties of perjury that this complaint or summons has been examined by me, and to the best of my knowledge and belief, is in all things true and correct." Any person who signs a statement as required by this section, knowing the statement to be false or untrue, in whole or in part, is guilty of perjury.

Source: SDC 1939 & Supp 1960, § 34.1501; SDCL § 23-19-2; SL 1978, ch 178, § 3; SL 2015, ch 134, § 2; SL 2017, ch 105, § 1.



§ 23A-2-2 (Rule 4(a)) Warrant or summons issued on complaint--Sworn oral testimony--Failure of defendant to respond to summons.

23A-2-2. (Rule 4(a)) Warrant or summons issued on complaint--Sworn oral testimony--Failure of defendant to respond to summons. If it appears from a complaint, or from an affidavit or affidavits filed with a complaint, that there is probable cause to believe that an offense has been committed and that a particular person has committed it, a warrant for the arrest of that person, if requested by the prosecuting attorney, shall be issued to any officer authorized by law to execute it. If circumstances make it reasonable to do so in the absence of a written affidavit, an arrest warrant may be issued upon sworn oral testimony of a person who is not in the physical presence of a committing magistrate if the committing magistrate is satisfied that probable cause exists for the issuance of the warrant. The sworn oral testimony may be communicated to the magistrate by telephone or other appropriate means and shall be recorded and transcribed. After transcription the statement shall be certified by the magistrate and filed with the court. This statement shall be deemed to be an affidavit and complaint for purposes of this section. In cases of alleged rape, incest, or sexual contact, if the victim is a minor, the court may limit access to the affidavit pursuant to § 23A-6-22.1. Upon the request of the prosecuting attorney, a summons instead of a warrant shall be used. More than one warrant or summons may be issued on the same complaint. If a defendant fails to appear in response to a summons, a warrant shall be issued.

Source: CCrimP 1877, § 95; CL 1887, § 7120; RCCrimP 1903, § 92; RC 1919, § 4528; SDC 1939 & Supp 1960, § 34.1615; SDCL § 23-21-5; SL 1978, ch 178, § 4; SL 1992, ch 171; SL 2011, ch 124, § 3.



§ 23A-2-3 (Rule 4(b)) Evidence furnishing probable cause for warrant or summons.

23A-2-3. (Rule 4(b)) Evidence furnishing probable cause for warrant or summons. The finding of probable cause for the issuance of a summons or warrant of arrest may be based upon hearsay evidence in whole or in part. The committing magistrate may require nonhearsay evidence to be submitted prior to the issuance of a summons or warrant of arrest.

Source: SL 1978, ch 178, § 5.



§ 23A-2-4 (Rule 4(c)(1)) Contents and signature of arrest warrant--Endorsement as to bail.

23A-2-4. (Rule 4(c)(1)) Contents and signature of arrest warrant--Endorsement as to bail. Each arrest warrant shall be dated and contain its place of issuance. It shall be signed by a committing magistrate. It shall contain the name of the defendant or, if his name is unknown, any name or description by which he can be identified with reasonable certainty. It shall command that the defendant be brought before the nearest available committing magistrate. The committing magistrate who signs the warrant shall also endorse the amount of bail on it.

Source: CCrimP 1877, § 97; CL 1887, § 7122; RCCrimP 1903, § 94; RC 1919, § 4530; SDC 1939 & Supp 1960, § 34.1616; SDCL, § 23-21-2; SL 1978, ch 178, § 6.



§ 23A-2-5 Copies of warrant sent to law enforcement officers.

23A-2-5. Copies of warrant sent to law enforcement officers. A copy or an abstract of a warrant containing the information required by § 23A-2-4 may be sent by any means to one or more law enforcement officers. Such copy shall confer the same authority to any law enforcement officer within his jurisdiction as the original warrant.

Source: SDC 1939, § 34.1621 as added by SL 1966, ch 119; SDCL, § 23-22-31; SL 1978, ch 178, § 9.



§ 23A-2-5.1 Facsimile transmission of complaint or indictment--Issue of arrest warrant--Proof of magistrate's signature.

23A-2-5.1. Facsimile transmission of complaint or indictment--Issue of arrest warrant--Proof of magistrate's signature. A committing magistrate may, by means of facsimile transmission, receive a complaint or indictment in request of the issuance of an arrest warrant and may issue an arrest warrant by the same method. All applicable procedural and statutory requirements for the issuance of an arrest warrant shall be met. For all procedural and statutory purposes, the facsimile shall have the same force and effect as the original. The original documents shall be filed with the court within five working business days.

The officer executing the arrest warrant shall receive proof that the committing magistrate has signed the warrant before the warrant is executed. Proof that the committing magistrate has signed the warrant may consist of receipt of the facsimile of the arrest warrant.

Source: SL 1991, ch 451 (Supreme Court Rule 91-17).



§ 23A-2-6 (Rule 4(c)(2)) Contents and signature of summons.

23A-2-6. (Rule 4(c)(2)) Contents and signature of summons. A summons shall be in the same form as a warrant of arrest except that it shall summon the defendant to appear before a committing magistrate at a stated time and place. In addition, a summons shall state that if the defendant does not appear, a warrant will be issued for his arrest. A summons must be signed by a committing magistrate.

Source: SL 1978, ch 178, § 8.



§ 23A-2-7 (Rule 4(d)(1)) Execution of warrant or summons by law enforcement officer.

23A-2-7. (Rule 4(d)(1)) Execution of warrant or summons by law enforcement officer. A warrant or summons shall be executed by any law enforcement officer who is authorized by law to execute the same. This section shall not be construed to extend the territorial jurisdiction of any law enforcement officer.

Source: SL 1978, ch 178, § 10.



§ 23A-2-8 (Rule 4(d)(2)) Place of service of warrant or summons--Restriction when for violation of local ordinance or bylaw.

23A-2-8. (Rule 4(d)(2)) Place of service of warrant or summons--Restriction when for violation of local ordinance or bylaw. Except as provided in this section and § 23A-3-7, a warrant may be executed or a summons may be served at any place within the state.

A warrant or summons issued for the violation of a municipal ordinance may be executed or served at any place within a county in which such municipality is located, except that a warrant or summons issued for a parking violation may be executed or served only within the territorial jurisdiction of such unit of local government.

Source: SL 1978, ch 178, § 11; SL 1979, ch 159, § 1A.



§ 23A-2-9 (Rule 4(d)(3)) Warrant executed by arrest--Advice to defendant as to warrant--Manner of service of summons.

23A-2-9. (Rule 4(d)(3)) Warrant executed by arrest--Advice to defendant as to warrant--Manner of service of summons. A warrant is executed by the arrest of the defendant. A law enforcement officer need not have the warrant in his possession at the time of the arrest, but upon request he shall show the warrant to the defendant as soon as possible. If the law enforcement officer does not have the warrant in his possession at the time of the arrest, he shall then inform the defendant of the offense charged and of the fact that a warrant has been issued.

A summons shall be served upon a defendant at least five days before the day of appearance fixed therein by delivering a copy to him personally or by leaving it at his dwelling house or usual place of abode with some person over the age of fourteen years then residing therein.

Source: CCrimP 1877, § 119; CL 1887, § 7144; RCCrimP 1903, § 116; RC 1919, § 4549; SDC 1939 & Supp 1960, § 34.1603; SDCL, § 23-22-6; SL 1978, ch 178, § 12.



§ 23A-2-10 Time of execution of warrant.

23A-2-10. Time of execution of warrant. A warrant issued for a felony may be executed on any day, at any time of the day or night. A warrant issued for a misdemeanor shall not be executed at night unless an authorization for a night arrest is endorsed upon the warrant by the committing magistrate.

Source: CCrimP 1877, § 116; CL 1887, § 7141; RCCrimP 1903, § 113; RC 1919, § 4546; SDC 1939 & Supp 1960, § 34.1604; SDCL, § 23-22-13; SL 1978, ch 178, § 12.



§ 23A-2-11 Service of summons on corporate defendant.

23A-2-11. Service of summons on corporate defendant. No warrant of arrest may be issued against a corporation. A summons directed to a corporation shall be served at least five days before the day of appearance fixed therein by delivering it to the president or other head of the corporation, or to its secretary, treasurer, managing agent, or authorized agent for service of process.

Source: SDC 1939 & Supp 1960, § 34.3801; SDCL, § 23-27-27; SL 1978, ch 178, § 12.



§ 23A-2-12 (Rule 4(d)(4)) Return of warrant or summons to committing magistrate--Cancellation or delivery to another of unexecuted process.

23A-2-12. (Rule 4(d)(4)) Return of warrant or summons to committing magistrate--Cancellation or delivery to another of unexecuted process. The law enforcement officer executing a warrant shall make return thereof to the committing magistrate before whom the defendant is brought pursuant to § 23A-4-1. At the request of the prosecuting attorney any unexecuted warrant may be returned to the committing magistrate who issued it and may be cancelled by him. On or before the return day the person to whom a summons was delivered for service shall make return thereof to the committing magistrate to whom the summons is returnable. At the request of the prosecuting attorney made at any time while the complaint is pending, a warrant returned unexecuted and not cancelled or a summons returned unserved, or a duplicate thereof, may be delivered by the committing magistrate to an authorized person for execution or service.

Source: SL 1978, ch 178, § 13.



§ 23A-2-13 Transferred.

23A-2-13. Transferred to § 25-10-34



§ 23A-2-14 Transferred.

23A-2-14. Transferred to § 25-10-37






Chapter 03 - (Rule 4.1) Arrest

§ 23A-3-1 Definition of arrest.

23A-3-1. Definition of arrest. An arrest is the taking of a person into custody so that he may be held to answer for the alleged commission of a public offense.

Source: SDC 1939 & Supp 1960, § 34.1601; SDCL, § 23-22-1; SL 1978, ch 178, § 14.



§ 23A-3-2 Law enforcement officer's power to arrest without warrant.

23A-3-2. Law enforcement officer's power to arrest without warrant. A law enforcement officer may, without a warrant, arrest a person:

(1) For a public offense, other than a petty offense, committed or attempted in his presence; or

(2) Upon probable cause that a felony or Class 1 misdemeanor has been committed and the person arrested committed it, although not in the officer's presence.
Source: SDC 1939 & Supp 1960, § 34.1609; SDCL, § 23-22-7; SL 1978, ch 178, § 15; SL 1979, ch 159, § 1.



§ 23A-3-2.1 Circumstances permitting warrantless arrests.

23A-3-2.1. Circumstances permitting warrantless arrests. Unless the provisions of § 22-18-5 apply, a law enforcement officer shall arrest and take into custody, pending release on bail, personal recognizance, or court order, any person, without a warrant, at any time that the opportunity presents itself, if the officer has probable cause to believe that:

(1) An order has been issued under chapter 25-10 protecting the victim and the terms of the order prohibiting acts or threats of abuse or excluding the person from a residence have been violated; or

(2) An order has been issued under chapter 22-19A protecting the victim and the terms of the order prohibiting acts of stalking or physical injury have been violated; or

(3) The person is eighteen years or older and within the preceding forty-eight hours has assaulted a person in a relationship as defined in § 25-10-3.1;
and the officer believes that an aggravated assault has occurred; an assault has occurred which has resulted in bodily injury to the victim, whether the injury is observable by the responding officer or not; or an attempt by physical menace has been made to put another in fear of imminent serious bodily harm.

Source: SL 1989, ch 207, § 1; SL 1996, ch 153; SL 1998, ch 146, § 1; SL 2001, ch 119, § 1; SL 2006, ch 134, § 1; SL 2015, ch 139, § 1.



§ 23A-3-2.2 Transferred.

23A-3-2.2. Transferred to § 25-10-35



§ 23A-3-3 Citizen's arrest.

23A-3-3. Citizen's arrest. Any person may arrest another:

(1) For a public offense, other than a petty offense, committed or attempted in his presence; or

(2) For a felony which has been in fact committed although not in his presence, if he has probable cause to believe the person to be arrested committed it.
Source: SDC 1939 & Supp 1960, § 34.1608; SDCL, § 23-22-14; SL 1978, ch 178, § 16.



§ 23A-3-4 Advice as to authority and cause of arrest without warrant.

23A-3-4. Advice as to authority and cause of arrest without warrant. When arresting a person without a warrant, the person making the arrest must inform the person to be arrested of his authority and the cause of the arrest, and require him to submit, except when the person to be arrested is engaged in the actual commission of an offense or when he is arrested on pursuit immediately after its commission.

Source: SDC 1939 & Supp 1960, §§ 34.1608, 34.1609; SDCL, §§ 23-22-9, 23-22-15; SL 1978, ch 178, § 17.



§ 23A-3-5 Manner of making arrest--Physical restraint--Weapons and contraband property--Breaking structure to make arrest.

23A-3-5. Manner of making arrest--Physical restraint--Weapons and contraband property--Breaking structure to make arrest. An arrest is made by an actual or attempted restraint of the person arrested or by his submission to the custody of the person making the arrest. No person shall subject an arrested person to more physical restraint than is reasonably necessary to effect the arrest. Any person making an arrest may take from the arrested person all dangerous weapons and property as defined in § 23A-35-3 which the arrested person may have about his person.

Any law enforcement officer having authority to make an arrest may break open an outer or inner door or window of a dwelling house or other structure for the purpose of making the arrest if, after giving reasonable notice of his intention, he is refused admittance, and if:

(1) The law enforcement officer has obtained an arrest warrant; or

(2) Exigent circumstances justify a warrantless arrest.
Source: SDC 1939 & Supp 1960, §§ 34.1603, 34.1605, 34.1606; SDCL, §§ 23-22-4, 23-22-17, 23-22-18; SL 1978, ch 178, § 18; SL 1985, ch 193.



§ 23A-3-6 Aid to law enforcement officer on request.

23A-3-6. Aid to law enforcement officer on request. Every person must aid a law enforcement officer in making an arrest if the officer requests his aid.

Source: SDC 1939 & Supp 1960, § 34.1601; SDCL, § 23-22-3; SL 1978, ch 178, § 19.



§ 23A-3-7 Restriction on place of arrest for violation of local ordinance or bylaw.

23A-3-7. Restriction on place of arrest for violation of local ordinance or bylaw. No arrest for the violation of an ordinance or bylaw of any unit of local government may be made beyond the territorial jurisdiction of that unit of local government, except as otherwise provided in § 23A-2-8.

Source: SL 1978, ch 178, § 20; SL 1979, ch 159, § 1B.



§ 23A-3-8 Receipts given for property taken from person arrested.

23A-3-8. Receipts given for property taken from person arrested. When money or property, other than that seized pursuant to chapters 23A-35 to 23A-37, inclusive, is taken from a defendant arrested upon a charge of having committed a public offense, the law enforcement officer taking it must, at the time, make duplicate receipts therefor, specifying particularly the amount of money or the kind of property taken. One of the receipts shall be given to the defendant.

Source: SDC 1939 & Supp 1960, § 34.0601; SDCL, § 23-16-1; SL 1978, ch 178, § 21.



§ 23A-3-9 Fresh pursuit misdemeanor arrest by officer of another state.

23A-3-9. Fresh pursuit misdemeanor arrest by officer of another state. Any member of a duly organized state, county, or municipal law enforcing unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest the person on the ground that the person is believed to have committed a misdemeanor in such other state, shall have the same authority to arrest and hold such person in custody, as has any member of any duly organized state, county, or municipal law enforcing unit of this state, to arrest and hold in custody a person on the ground that the person is believed to have committed a misdemeanor in this state. The term "fresh pursuit" as used in this section shall include the pursuit of a person who has committed a misdemeanor in the presence of a law enforcement officer, and such officer is in instant pursuit.

Source: SL 1978, ch 178, §§ 23, 28.



§ 23A-3-10 Fresh pursuit felony arrest by officer of another state.

23A-3-10. Fresh pursuit felony arrest by officer of another state. Any member of a duly organized state, county, or municipal law enforcing unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest the person on the ground that the person is believed to have committed a felony in such other state, shall have the same authority to arrest and hold such person in custody, as has any member of any duly organized state, county, or municipal law enforcing unit of this state, to arrest and hold in custody a person on the ground that the person is believed to have committed a felony in this state.

Source: SL 1939, ch 139, §§ 1, 3; SDC Supp 1960, §§ 34.16B01, 34.16B03; SDCL, § 23-23-4; SL 1978, ch 178, § 22.



§ 23A-3-11 Other powers of arrest unimpaired by fresh pursuit authority.

23A-3-11. Other powers of arrest unimpaired by fresh pursuit authority. Neither § 23A-3-9 nor 23A-3-10 shall be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

Source: SL 1939, ch 139, §§ 1, 3; SDC Supp 1960, §§ 34.16B01, 34.16B03; SDCL, § 23-23-4; SL 1978, ch 178, § 25.



§ 23A-3-12 Taking before magistrate of person arrested by officer of another state--Commitment to await extradition--Discharge if arrest unlawful.

23A-3-12. Taking before magistrate of person arrested by officer of another state--Commitment to await extradition--Discharge if arrest unlawful. If an arrest is made in this state by an officer of another state in accordance with the provisions of § 23A-3-9 or 23A-3-10, the officer shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful the magistrate shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this state or admit the person to bail for such purpose. If the magistrate determines that the arrest was unlawful the magistrate shall discharge the person arrested.

Source: SL 1939, ch 139, § 2; SDC Supp 1960, § 34.16B02; SDCL, §§ 23-23-5, 23-23-6; SL 1978, ch 178, § 24.



§ 23A-3-13 District of Columbia treated as state.

23A-3-13. District of Columbia treated as state. For the purposes of §§ 23A-3-9 to 23A-3-15, inclusive, the word "state" shall include the District of Columbia.

Source: SL 1939, ch 139, § 4; SDC Supp 1960, § 34.16B04; SDCL, § 23-23-3; SL 1978, ch 178, § 26.



§ 23A-3-14 Definition of fresh pursuit for interstate felony arrest.

23A-3-14. Definition of fresh pursuit for interstate felony arrest. The term "fresh pursuit" as used in §§ 23A-3-10 to 23A-3-14, inclusive, shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit as used in this title shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

Source: SL 1939, ch 139, § 5; SDC Supp 1960, § 34.16B05; SDCL, § 23-23-2; SL 1978, ch 178, § 27.



§ 23A-3-15 Citation of provisions on interstate pursuit.

23A-3-15. Citation of provisions on interstate pursuit. Sections 23A-3-10 to 23A-3-14, inclusive, may be cited as the Uniform Act on Interstate Fresh Pursuit.

Source: SL 1978, ch 178, § 29.



§ 23A-3-16 Arrest for misdemeanor on intrastate fresh pursuit.

23A-3-16. Arrest for misdemeanor on intrastate fresh pursuit. Any law enforcement officer of this state in fresh pursuit of a person who has committed a misdemeanor in the presence of the law enforcement officer shall have authority to arrest and hold in custody such person anywhere in this state. This section shall not make unlawful an arrest which would otherwise be lawful. The term "fresh pursuit" as used in this section shall include fresh pursuit of a person who has committed a misdemeanor in the presence of a law enforcement officer, and the law enforcement officer is in instant pursuit.

Source: SL 1978, ch 178, §§ 31, 34.



§ 23A-3-17 Arrest for felony on intrastate fresh pursuit.

23A-3-17. Arrest for felony on intrastate fresh pursuit. Any law enforcement officer of this state in fresh pursuit of a person who is reasonably believed by him to have committed a felony in this state shall have the authority to arrest and hold in custody such person anywhere in this state. This section shall not make unlawful an arrest which would otherwise be lawful.

Source: SL 1941, ch 153, §§ 1, 4; SDC Supp 1960, §§ 34.16A02, 34.16A05; SDCL, § 23-22-39; SL 1978, ch 178, § 30.



§ 23A-3-18 Disposition of prisoner taken on intrastate fresh pursuit.

23A-3-18. Disposition of prisoner taken on intrastate fresh pursuit. If an arrest under § 23A-3-17 is made in obedience to a warrant, the disposition of the prisoner shall be as in other cases of arrest under a warrant; if the arrest is without a warrant, the prisoner shall without unnecessary delay be taken before a magistrate of the county where the arrest was made, and the court shall admit the prisoner to bail, if the offense is bailable, by taking security by way of recognizance for the appearance of the prisoner before the court having jurisdiction of the criminal offense.

Source: SL 1941, ch 153, § 2; SDC Supp 1960, § 34.16A03; SDCL, § 23-22-40; SL 1978, ch 178, § 32.



§ 23A-3-19 Definition of fresh pursuit in intrastate felony arrests.

23A-3-19. Definition of fresh pursuit in intrastate felony arrests. The term "fresh pursuit" as used in §§ 23A-3-17 to 23A-3-19, inclusive, shall include fresh pursuit as defined by the common law and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony in this state. It shall also include the pursuit of a person suspected of having committed a supposed felony in this state, though no felony has actually been committed, if there is reasonable ground for so believing. Fresh pursuit as used here shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

Source: SL 1941, ch 153, § 3; SDC Supp 1960, § 34.16A04; SDCL, § 23-22-38; SL 1978, ch 178, § 33.



§ 23A-3-20 Citation of provisions on intrastate fresh pursuit.

23A-3-20. Citation of provisions on intrastate fresh pursuit. Sections 23A-3-17 to 23A-3-19, inclusive, may be called the "Uniform Law on Intrastate Fresh Pursuit."

Source: SL 1941, ch 153, § 5; SDC Supp 1960, § 34.16A01; SDCL, § 23-22-41; SL 1978, ch 178, § 35.



§ 23A-3-21 Transferred.

23A-3-21. Transferred to § 25-10-36



§ 23A-3-22 , 23A-3-23. Transferred.

23A-3-22, 23A-3-23. Transferred to §§ 25-10-38, 25-10-39



§ 23A-3-24 Federal law enforcement officer defined.

23A-3-24. Federal law enforcement officer defined. For the purposes of § 23A-3-25, the term, federal law enforcement officer, means any officer or employee of the Federal Bureau of Investigation, the Drug Enforcement Administration, the United States Marshall Service, the Internal Revenue Service, the Secret Service, the Bureau of Alcohol, Tobacco, and Firearms, the United States Postal Inspection Service, the Federal Protective Service, the United States Fish and Wildlife Service, the United States Forest Service, the Immigration and Customs Enforcement Office of Investigations, or the National Park Service, who is responsible for the prevention or detection of crimes or for the enforcement of the United States Code and who is authorized to arrest, with or without a warrant, any person for a violation of the United States Code.

Source: SL 1994, ch 175, § 1; SL 2005, ch 125, § 1; SL 2006, ch 135, § 1; SL 2008, ch 115, § 1; SL 2010, ch 125, § 1.



§ 23A-3-25 Authority of federal law enforcement officer.

23A-3-25. Authority of federal law enforcement officer. Any federal law enforcement officer holds the same authority as a state or local law enforcement officer in this state when making an arrest for a nonfederal crime under any of the following circumstances:

(1) The officer has reasonable grounds to believe that a state felony has been committed and that the person arrested committed such felony;

(2) The officer is rendering assistance to a state or local law enforcement officer in an emergency or at the request of the state or local law enforcement officer; or

(3) The officer is participating in a task force composed of state or local law enforcement officers and federal law enforcement officers.
Source: SL 1994, ch 175, § 2.



§ 23A-3-26 Definition of expungement.

23A-3-26. Definition of expungement. Terms used in §§ 23A-3-27 to 23A-3-33, inclusive, mean:

(1) "Expungement," the sealing of all records on file within any court, detention or correctional facility, law enforcement agency, criminal justice agency, or Department of Public Safety concerning a person's detection, apprehension, arrest, detention, trial or disposition of an offense within the criminal justice system. Expungement does not imply the physical destruction of records.
Source: SL 2010, ch 126, § 1.



§ 23A-3-27 Motion for expungement of arrest record.

23A-3-27. Motion for expungement of arrest record. An arrested person may apply to the court that would have jurisdiction over the crime for which the person was arrested, for entry of an order expunging the record of the arrest:

(1) After one year from the date of any arrest if no accusatory instrument was filed;

(2) After one year from the date the prosecuting attorney formally dismisses the entire criminal case on the record; or

(3) At any time after an acquittal.
Source: SL 2010, ch 126, § 2; SL 2012, ch 131, § 1; SL 2015, ch 140, § 1.



§ 23A-3-28 Service of motion--Fee.

23A-3-28. Service of motion--Fee. At least fourteen days before any hearing on a motion for expungement, a copy of the motion shall be served upon the office of the prosecuting attorney who prosecuted the crime or violation, or who had authority to prosecute the charge if there was no accusatory instrument filed. The prosecuting attorney may contest the motion in writing and at the hearing on the motion.

When a defendant or arrested person makes a motion under this section, the defendant or arrested person shall pay to the clerk of courts in the county where the motion is filed a fee equal to the filing fee for a civil action. If the defendant or arrested person establishes to the court's satisfaction that the person is indigent and unable to pay the fee, the court may waive the filing fee.

Source: SL 2010, ch 126, § 3.



§ 23A-3-29 Hearing on motion for expungement.

23A-3-29. Hearing on motion for expungement. The court may fix a time and place for a hearing on the motion unless waived by the defendant, arrested person, prosecuting attorney, and victim. The court may require the filing of such affidavits and may require the taking of such evidence as it deems proper.

Source: SL 2010, ch 126, § 4.



§ 23A-3-30 Order of expungement.

23A-3-30. Order of expungement. The court may enter an order of expungement upon a showing by the defendant or the arrested person by clear and convincing evidence that the ends of justice and the best interest of the public as well as the defendant or the arrested person will be served by the entry of the order.

Source: SL 2010, ch 126, § 5; SL 2015, ch 140, § 2.



§ 23A-3-31 Report to Division of Criminal Investigation--Retention and use of nonpublic records--Sealing of records.

23A-3-31. Report to Division of Criminal Investigation--Retention and use of nonpublic records--Sealing of records. Any order of expungement shall be reported to the Division of Criminal Investigation pursuant to chapters 23-5 and 23-6. The court shall forward a nonpublic record of disposition to the Division of Criminal Investigation which shall be retained solely for use by law enforcement agencies, prosecuting attorneys, and courts in sentencing the defendant or arrested person for subsequent offenses.

As part of any order of expungement, the court shall order that all official records, other than the nonpublic records to be retained by the Division of Criminal Investigation, be sealed along with all records relating to the defendant or arrested person's arrest, detention, indictment or information, trial, and disposition.

Source: SL 2010, ch 126, § 6.



§ 23A-3-32 Effect of order of expungement.

23A-3-32. Effect of order of expungement. The effect of an order of expungement is to restore the defendant or arrested person, in the contemplation of the law, to the status the person occupied before the person's arrest or indictment or information. No person as to whom an order of expungement has been entered shall be held thereafter under any provision of any law to be guilty of perjury or of giving a false statement by reason of the person's failure to recite or acknowledge the person's arrest, indictment or information, or trial in response to any inquiry made of the person for any purpose.

Source: SL 2010, ch 126, § 7.



§ 23A-3-33 No time limitation for making application.

23A-3-33. No time limitation for making application. A court may issue an order of expungement for arrests that occurred before, as well as those that occurred after, July 1, 2010. There is no statute of limitation for making an application.

Source: SL 2010, ch 126, § 8.



§ 23A-3-34 Automatic removal of certain charges or convictions from background check record--Case record available to court personnel.

23A-3-34. Automatic removal of certain charges or convictions from background check record--Case record available to court personnel. Any charge or conviction resulting from a case where a petty offense, municipal ordinance violation, or a Class 2 misdemeanor was the highest charged offense shall be automatically removed from a defendant's public record after ten years if all court-ordered conditions on the case have been satisfied. However, the case record will remain available to court personnel or as authorized by order of the court.

Source: SL 2016, ch 134, § 1.






Chapter 04 - Preliminary Proceedings Before Magistrate

§ 23A-4-1 (Rule 5(a)) Arrested person taken before magistrate--Complaint filed on arrest without warrant.

23A-4-1. (Rule 5(a)) Arrested person taken before magistrate--Complaint filed on arrest without warrant. A law enforcement officer shall, without unnecessary delay, take the arrested person before the nearest available committing magistrate. Any person, other than a law enforcement officer, making an arrest shall, without unnecessary delay, take the arrested person before the nearest available committing magistrate or deliver him to the nearest available law enforcement officer. If a person arrested without a warrant is brought before a committing magistrate, a complaint shall be filed forthwith. When a person, arrested with or without a warrant or given a summons, appears initially before a committing magistrate, the committing magistrate shall proceed in accordance with the applicable provisions of §§ 23A-4-2 to 23A-4-5, inclusive.

Source: SDC 1939 & Supp 1960, §§ 34.1608, 34.1619, 34.1620; SDCL, §§ 23-22-16, 23-22-20, 23-22-22; SL 1978, ch 178, § 36; SL 1989, ch 209; SL 1990, ch 174.



§ 23A-4-2 (Rule 5(b)) Procedure on minor offenses cognizable by magistrate court.

23A-4-2. (Rule 5(b)) Procedure on minor offenses cognizable by magistrate court. If the charge against a defendant is cognizable by a magistrate pursuant to § 16-12B-8, the magistrate shall proceed in accordance with that section.

Source: SL 1978, ch 178, § 37.



§ 23A-4-3 (Rule 5(c)) Advice to defendant at initial appearance on charge requiring preliminary hearing--Charges requiring preliminary hearing--Waiver or scheduling of hearing--Extension of time.

23A-4-3. (Rule 5(c)) Advice to defendant at initial appearance on charge requiring preliminary hearing--Charges requiring preliminary hearing--Waiver or scheduling of hearing--Extension of time. If a charge against a defendant requires a preliminary hearing, the defendant may not be called on to plead. The committing magistrate shall inform the defendant of the complaint against the defendant and of any affidavit filed therewith, of the defendant's right to retain counsel and to request assignment of counsel if the defendant is unable to obtain counsel, and of the general circumstances under which the defendant may secure pretrial release. The committing magistrate shall inform the defendant that the defendant is not required to make a statement and that any statement made by the defendant may be used against the defendant. The committing magistrate shall also inform the defendant of the defendant's right to a preliminary hearing. The committing magistrate shall allow the defendant reasonable time and opportunity to consult counsel and shall admit the defendant to bail in the amount set pursuant to § 23A-2-4 or chapter 23A-43, or as otherwise provided by law. If the offense charged is a Class 1 misdemeanor, and the circuit in which the offense is charged has a magistrate court presided over by a magistrate judge, the defendant shall be held to answer before the magistrate judge or the circuit court.

No defendant is entitled to a preliminary hearing unless charged with an offense punishable as a felony. If the defendant waives the preliminary hearing, the committing magistrate shall forthwith hold the defendant to answer in circuit court if the offense charged is a felony. If the defendant does not waive the preliminary hearing, the committing magistrate shall schedule a preliminary hearing. The hearing shall be held within a reasonable time, but in any event not later than fifteen days following the initial appearance if the defendant is in custody, and not later than forty-five days if the defendant is not in custody. However, the preliminary hearing may not be held if the defendant is indicted before the date set for the preliminary hearing. With the consent of the defendant and with a showing of good cause, taking into account the public interest and the proper disposition of criminal cases, time limits specified in this section may be extended one or more times by the committing magistrate. In the absence of consent by the defendant, time limits may be extended by the committing magistrate only upon a showing that extraordinary circumstances exist and that delay is indispensable to the interests of justice.

Source: SDC 1939 & Supp 1960, § 34.1401; SDCL § 23-27-1; SL 1978, ch 178, § 38; SL 1991, ch 187, § 5; SL 2000, ch 263 (Supreme Court Rule 00-9); SL 2007, ch 304 (Supreme Court Amended Rule 06-72), eff. Nov. 1, 2006; SL 2013, ch 101, § 52.



§ 23A-4-4 Advice to defendant and admission to bail when initial appearance before another magistrate--Initial appearance without warrant--Transmittal of files to appropriate court.

23A-4-4. Advice to defendant and admission to bail when initial appearance before another magistrate--Initial appearance without warrant--Transmittal of files to appropriate court. Subject to §§ 23A-17-1 to 23A-17-4, inclusive, if a defendant is taken before a committing magistrate who did not issue the warrant, or in case no warrant has been issued, the committing magistrate shall inform him of the matters set out in § 23A-4-3 and admit the defendant to bail as provided by § 23A-2-4 or chapter 23A-43. Within three days thereafter, the committing magistrate shall transmit the minutes of the proceedings and all papers in the case, including bail if posted, to the court which issued the warrant. If no warrant has been issued, the transcript and papers shall be transmitted to the court where the complaint is filed or to the court in which the venue of the offense lies.

Source: SDC 1939 & Supp 1960, §§ 34.1623, 34.1624; SDCL, §§ 23-22-27 to 23-22-30; SL 1978, ch 178, § 39.



§ 23A-4-5 Transfer to magistrate judge or circuit court for preliminary hearing.

23A-4-5. Transfer to magistrate judge or circuit court for preliminary hearing. Either the defendant or the prosecuting attorney may, at any time prior to the commencement of a preliminary hearing before a lay magistrate, make a motion that the proceedings be transferred to a magistrate judge or to the circuit court. Upon such a motion the lay magistrate shall transmit a certified statement of all proceedings and papers connected with the action to the magistrate judge or the circuit court. Thereafter the action shall proceed as if it had been commenced therein before the magistrate judge or a circuit court judge. A preliminary hearing is commenced at the time the first witness is sworn.

Source: SL 1966, ch 118; SL 1976, ch 163, § 1; SDCL Supp, § 23-27-11; SL 1978, ch 178, § 40; SL 1989, ch 205.



§ 23A-4-6 (Rule 5.1(a)) Holding for trial when probable cause shown on preliminary hearing--Evidence received.

23A-4-6. (Rule 5.1(a)) Holding for trial when probable cause shown on preliminary hearing--Evidence received. If from the evidence it appears that there is probable cause to believe that an offense has been committed and that the defendant committed it, the committing magistrate shall forthwith hold him to answer in the trial court of the county having jurisdiction of the offense. The defendant may cross-examine witnesses against him and may introduce evidence in his own behalf. The rules of evidence shall apply, except that an objection to evidence on the ground that it was acquired by unlawful means is not properly made at the preliminary hearing. Motions to suppress such evidence must be made to the trial court as provided in §§ 23A-8-3 to 23A-8-9, inclusive.

Source: SDC 1939 & Supp 1960, §§ 34.1404, 34.1407; SDCL, §§ 23-27-9, 23-27-16; SL 1978, ch 178, § 41; SL 1979, ch 159, § 2.



§ 23A-4-7 (Rule 5.1(b)) Discharge and dismissal in absence of probable cause--Subsequent prosecution on same offense.

23A-4-7. (Rule 5.1(b)) Discharge and dismissal in absence of probable cause--Subsequent prosecution on same offense. If from the evidence it appears that there is not probable cause to believe that an offense has been committed or that the defendant committed it, the committing magistrate shall dismiss the complaint and discharge the defendant. The discharge of a defendant does not preclude a prosecuting attorney from instituting a subsequent prosecution for the same offense.

Source: SDC 1939 & Supp 1960, § 34.1406; SDCL, § 23-27-13; SL 1978, ch 178, § 42.



§ 23A-4-8 (Rule 5.1(c)) Record of proceedings on preliminary hearing--Cost--Transmittal of papers to trial court--Limitation of access to record.

23A-4-8. (Rule 5.1(c)) Record of proceedings on preliminary hearing--Cost--Transmittal of papers to trial court--Limitation of access to record. A verbatim record of the proceeding in each preliminary hearing shall be made under the direction of the committing magistrate upon request of either the prosecuting attorney or the defendant. A copy of the transcript of the record of the proceeding shall be furnished to the defendant and to the prosecuting attorney if either requests it. If a transcript is requested by the defendant and the committing magistrate finds that the defendant is indigent, its cost shall be borne by the county where the venue of the alleged offense was originally laid. In such case the committing magistrate shall follow the procedures set forth in chapter 23A-40. At the conclusion of the preliminary hearing the committing magistrate shall forthwith transmit to the clerk of the trial court having jurisdiction of the offense, all papers of the proceeding, any bail taken by him, and all exhibits received in the hearing. The circuit court may, for good cause shown, limit access to the record of the proceeding.

Source: SDC 1939, §§ 34.1405, 34.1409; SL 1957, ch 180; SDCL, §§ 23-27-12, 23-27-21; SL 1978, ch 178, § 43.






Chapter 05 - (Rule 6) The Grand Jury

§ 23A-5-1 (Rule 6(a)) Circuit court order for grand juries--Number of members--Summons of jurors.

23A-5-1. (Rule 6(a)) Circuit court order for grand juries--Number of members--Summons of jurors. The circuit court shall order one or more grand juries to be summoned only when it appears to the circuit judge's satisfaction that a grand jury is necessary or desirable for the investigation of public offenses or misconduct in office. A grand jury shall consist of not less than six nor more than ten members. The court shall direct that a sufficient number of legally qualified persons be summoned to meet this requirement.

Source: SDC 1939, § 34.1201; SL 1959, ch 233; SDCL, § 23-29-1; SL 1978, ch 178, § 44; SL 1979, ch 159, § 4; SL 1994, ch 176.



§ 23A-5-2 New grand jury ordered after discharge of original jury--Other causes.

23A-5-2. New grand jury ordered after discharge of original jury--Other causes. If a grand jury is discharged by an allowance of a challenge to the panel, or if an offense is committed during the sitting of the court after the discharge of a grand jury, or if after such discharge a new indictment becomes requisite by reason of an arrest of judgment or by the setting aside of an indictment, or if for any other good and sufficient cause another grand jury may become necessary, a court may in its discretion order that another grand jury be summoned, and the court may to that end make an order to summon another grand jury according to the provisions of chapter 16-13.

Source: CCrimP 1877, § 175; CL 1887, § 7202; RCCrimP 1903, § 174; RC 1919, § 4668; SDC 1939 & Supp 1960, § 34.1202; SDCL, § 23-29-15; SL 1978, ch 178, § 44.



§ 23A-5-3 (Rule 6(b)(1)) Grounds for challenge to array or individual jurors--Trial of challenge.

23A-5-3. (Rule 6(b)(1)) Grounds for challenge to array or individual jurors--Trial of challenge. Either the prosecuting attorney or a defendant may challenge the array of grand jurors on the ground that a grand jury was not selected, drawn or summoned in accordance with law and may challenge an individual grand juror on the ground that the juror is not legally qualified. Challenges shall be made before the administration of the oath to the jurors and shall be tried by the circuit court.

Source: SDC 1939 & Supp 1960, §§ 34.1204, 34.1205; SDCL, §§ 23-29-2, 23-29-5; SL 1978, ch 178, § 46.



§ 23A-5-4 Summons of new jurors after challenge--Oath of jurors chosen for particular case.

23A-5-4. Summons of new jurors after challenge--Oath of jurors chosen for particular case. Whenever challenges to individual grand jurors are allowed, the court shall make an order to the sheriff, deputy sheriff, or coroner, to summon without delay, from the residents of the county, a sufficient number of persons to complete or to form a grand jury. A grand jury formed and impaneled as to and in a particular case, after a challenge or challenges to individual grand jurors have been allowed, shall be sworn to act only in such particular case, and as to all other cases at the same term of that grand jury, the grand jury shall be formed in the usual manner provided by law.

Source: SDC 1939 & Supp 1960, §§ 34.1203, 34.1209; SDCL, §§ 23-29-8, 23-29-16; SL 1978, ch 178, § 46.



§ 23A-5-5 (Rule 6(b)(2)) Dismissal of indictment because grand jurors not qualified.

23A-5-5. (Rule 6(b)(2)) Dismissal of indictment because grand jurors not qualified. A motion to dismiss an indictment may be based on objections to the array or on the lack of legal qualifications of an individual juror, if not previously determined upon challenge. An indictment shall not be dismissed on the ground that one or more members of the grand jury were not legally qualified if it appears from the record kept pursuant to § 23A-5-6 that five or more jurors, after deducting from the affirmative votes the number not legally qualified, concurred in finding the indictment.

Source: SL 1978, ch 178, § 47.



§ 23A-5-6 (Rule 6(c)) Foreman and deputy foreman of grand jury--Powers and duties--Clerk of grand jury--Record of proceedings.

23A-5-6. (Rule 6(c)) Foreman and deputy foreman of grand jury--Powers and duties--Clerk of grand jury--Record of proceedings. The court shall appoint one of the jurors to be foreman and another to be deputy foreman. The foreman shall have power to administer oaths and affirmations and shall sign all indictments. During the absence of the foreman, the deputy foreman shall act as foreman and shall have the same powers and duties as the foreman.

The grand jury must appoint one of its members as clerk, who must preserve minutes of its proceedings and of the evidence given before it. The clerk shall keep a record of the number of the jurors concurring in the finding of every indictment, but not the votes of the individual members, and shall file the record with the clerk of the court, but the record shall not be made public except on the order of the court.

Source: SDC 1939 & Supp 1960, §§ 34.1210, 34.1213, 34.1224, 34.1233; SL 1967, ch 144; SDCL, §§ 23-29-9, 23-29-13, 23-30-9, 23-31-6; SL 1978, ch 178, § 48.



§ 23A-5-7 Oath of grand jurors.

23A-5-7. Oath of grand jurors. The following oath shall be administered to the foreperson of the grand jury: Do you, as foreperson of the grand jury, swear or affirm that you will diligently inquire into and make indictments of all public offenses against the state about which you have or can obtain evidence and which were committed or are triable in this county; that you will keep confidential the deliberations, remarks and actions of the jury, the testimony of the witnesses, and the manner in which any member of the jury voted on any matter; that you will not act against any person because of malice, hatred or ill-will or fail to act on a charge because of fear, favor, affection, or anticipation of reward; and that in all of your indictments you will present only the truth to the best of your skill, knowledge and understanding, so help you God? The following oath shall be immediately administered to the other grand jurors: Having heard the oath taken by the foreperson, do you, and each of you, swear or affirm that you will act in accordance with the obligations of that oath in your role as a member of the grand jury, so help you God?

Source: SDC 1939 & Supp 1960, §§ 34.1210, 34.1211; SDCL §§ 23-29-10, 23-29-11; SL 1978, ch 178, § 49; SL 2007, ch 131, § 3.



§ 23A-5-8 Charge to grand jury by court--Commencement of inquiries.

23A-5-8. Charge to grand jury by court--Commencement of inquiries. After the grand jury is impaneled and sworn, it must be charged by the court. In doing so, the court shall give the members such information as it may deem proper as to the nature of their duties, and as to any charges for public offenses returned to the court or likely to come before the grand jury. The grand jury must then retire to a private room and inquire into the offenses cognizable by it.

Source: SDC 1939 & Supp 1960, § 34.1212; SDCL, § 23-29-12; SL 1978, ch 178, § 50.



§ 23A-5-9 General powers of grand jury--Access to prisons and records.

23A-5-9. General powers of grand jury--Access to prisons and records. The grand jury has power, and it is its duty, to inquire into all public offenses committed or triable in its county, and to present them to the circuit court by indictment. A grand jury is entitled to free access at all reasonable times to public prisons, and to the examination, without charge, of all public records in its county.

Source: SDC 1939 & Supp 1960, §§ 34.1215, 34.1223; SDCL, §§ 23-30-1, 23-30-6; SL 1978, ch 178, § 45.



§ 23A-5-10 Advice sought from court or prosecuting attorney.

23A-5-10. Advice sought from court or prosecuting attorney. The grand jury may at all reasonable times ask the advice of the court or of the prosecuting attorney.

Source: SDC 1939 & Supp 1960, § 34.1222; SDCL, § 23-30-7; SL 1972, ch 147, § 1; SL 1978, ch 178, § 51.



§ 23A-5-11 (Rule 6(d)) Appearance by prosecuting attorneys before grand jury--Presence of other persons--Counsel advising witnesses.

23A-5-11. (Rule 6(d)) Appearance by prosecuting attorneys before grand jury--Presence of other persons--Counsel advising witnesses. Prosecuting attorneys may at all times appear before the grand jury for the purpose of giving information or advice or interrogating witnesses relative to any matter cognizable by it. Prosecuting attorneys, the witness under examination and his counsel, interpreters if needed, the victim under examination and the victim or witness assistant and, for the purpose of taking the evidence if authorized by the grand jury, a stenographer or operator of a recording device may be present when the grand jury is in session, but no person other than the jurors may be present while the grand jury is deliberating or voting. The role of counsel appearing with a witness shall be limited to advising the witness. The prosecuting attorney may not be present during the consideration of any charge against himself, except that the grand jury may summon him as a witness.

Source: SDC 1939 & Supp 1960, § 34.1222; SDCL, § 23-30-7; SL 1972, ch 147, § 1; SL 1978, ch 178, § 52; SL 1986, ch 193, § 2.



§ 23A-5-11.1 Recording of testimony of witness before grand jury.

23A-5-11.1. Recording of testimony of witness before grand jury. The testimony of any witness appearing before a grand jury in any case shall be recorded. Such testimony may be recorded by means of an electronic recording device.

Source: SL 1987, ch 173; SL 1998, ch 147, § 1.



§ 23A-5-12 Testimony before grand jury by subject of investigation--Waiver of immunity.

23A-5-12. Testimony before grand jury by subject of investigation--Waiver of immunity. The subject of a grand jury investigation may, at the discretion of the grand jury or prosecuting attorney, be given the opportunity to testify before the grand jury, provided he waives immunity orally on the record or in writing.

Source: SL 1978, ch 178, § 53.



§ 23A-5-13 Notice of rights to subject appearing before grand jury.

23A-5-13. Notice of rights to subject appearing before grand jury. Before testifying or providing other evidence at any proceeding before a grand jury impaneled before a circuit court, the subject of the grand jury investigation shall be given adequate and reasonable notice of:

(1) His right to counsel as provided in § 23A-5-11;

(2) His privilege against self-incrimination;

(3) The fact that anything he says can and will be used against him in a court of law; and

(4) The fact that if he cannot afford an attorney, an attorney will be appointed by the court for him.
Source: SL 1978, ch 178, § 60.



§ 23A-5-14 Removal and replacement of attorney for witness appearing before grand jury.

23A-5-14. Removal and replacement of attorney for witness appearing before grand jury. The court shall have the power to remove a witness' attorney and order the witness to obtain new counsel, when it finds that the attorney has violated § 23A-5-11 or that such removal and replacement is necessary to ensure that the activities of a grand jury are not unduly delayed or impeded. Nothing in this section shall affect the power of the court to punish for contempt or impose other appropriate sanctions.

Source: SL 1978, ch 178, § 59.



§ 23A-5-15 Evidence heard by grand jury--Order for production of evidence.

23A-5-15. Evidence heard by grand jury--Order for production of evidence. The rules of evidence shall apply to proceedings before the grand jury. A grand jury is not bound to hear evidence for a defendant, but it is its duty to weigh all the evidence submitted to it. When it has reason to believe that there is other evidence, it may order such evidence to be produced, and for that purpose the prosecuting attorney may issue process for the witnesses.

Source: SDC 1939 & Supp 1960, § 34.1225; SDCL, § 23-30-12; SL 1978, ch 178, § 55.



§ 23A-5-16 (Rule 6(e)) Restrictions on disclosure of grand jury proceedings--Immunity of jurors--Sealing of indictments.

23A-5-16. (Rule 6(e)) Restrictions on disclosure of grand jury proceedings--Immunity of jurors--Sealing of indictments. Disclosure of matters occurring before a grand jury, other than its deliberations and the vote of any juror, may be made to prosecuting attorneys for use in the performance of their duties. Otherwise a juror, attorney, witness, interpreter, stenographer, operator of a recording device, or any typist who transcribes recorded testimony may disclose matters occurring before the grand jury only if directed by the court preliminary to, or in connection with, a judicial proceeding or if permitted by the court at the request of a defendant upon a showing that grounds may exist for a motion to dismiss an indictment because of matters occurring before a grand jury. A grand juror cannot be questioned for anything that the grand juror may say or any vote that the grand juror may give in the grand jury proceedings relative to a matter legally pending before it, except for perjury of which the grand juror may have been guilty in making an accusation or giving testimony to his or her fellow jurors. No obligation of secrecy may be imposed upon any person except in accordance with this section. A court may direct that an indictment shall be kept secret until the defendant is in custody or has given bail. In that event the clerk shall seal the indictment, and no person may disclose the finding of the indictment unless necessary for the issuance and execution of a warrant or summons.

Source: SDC 1939 & Supp 1960, §§ 34.1226, 34.1227; SDCL, §§ 23-30-13, 23-30-14, 23-30-16; SL 1972, ch 147, § 2; SL 1978, ch 178, § 54; SL 2005, ch 126, § 1.



§ 23A-5-17 Disclosure by prosecuting attorney of evidence received by grand jury.

23A-5-17. Disclosure by prosecuting attorney of evidence received by grand jury. The prosecuting attorney may disclose evidence received before the grand jury or heard before the grand jury in the performance of his official duties.

Source: SL 1978, ch 178, § 54A.



§ 23A-5-18 (Rule 6(f)) Quorum of grand jury--Votes required for indictment--Witnesses named on indictment--Dismissal of charge on failure to indict.

23A-5-18. (Rule 6(f)) Quorum of grand jury--Votes required for indictment--Witnesses named on indictment--Dismissal of charge on failure to indict. A quorum of six grand jurors must be present before any evidence or testimony may be received or any other business conducted. An indictment may be found only if there is probable cause to believe that an offense has been committed and that the defendant committed it. An indictment may be found only upon the concurrence of six or more jurors. The names of only those witnesses examined before the grand jury in relation to the particular indictment shall be listed on that indictment before it is filed with the court. An indictment shall be returned by the grand jury to a circuit judge in open court, or, if no circuit judge is available, filed with the clerk of courts, endorsed a true bill.

If six grand jurors do not concur in finding an indictment against a defendant who is in custody but who has not had a preliminary hearing, the complaint or information and the certified record of the proceedings before the committing magistrate transmitted to them shall be returned to the court, with an endorsement thereon, signed by the foreman, that the charge is dismissed. The dismissal of the charge does not prevent its being again submitted to a grand jury as often as a court may direct, but without such direction it cannot again be submitted.

Source: SDC 1939 & Supp 1960, §§ 34.1219, 34.1220, 34.1233, 34.1234; SDCL, §§ 23-31-3 to 23-31-8; SL 1978, ch 178, § 56; SL 2001, ch 120, § 1.



§ 23A-5-19 Report filed when indictment not issued.

23A-5-19. Report filed when indictment not issued. The grand jury, with the permission of the prosecuting attorney, may file a report as to any case in which an investigation has taken place and an indictment has not been issued. The court may excise any portion of the report that is filed in the interests of justice.

Source: SL 1978, ch 178, § 60A.



§ 23A-5-20 (Rule 6(g)) Term of service of grand jury--Excuse and replacement of jurors.

23A-5-20. (Rule 6(g)) Term of service of grand jury--Excuse and replacement of jurors. A grand jury shall serve until discharged by the court which convened it, but no grand jury may serve more than eighteen months. The tenure and powers of a grand jury are not affected by the beginning or expiration of a term of court. At any time for cause shown the court may excuse a juror either temporarily or permanently, and in the latter event the court may impanel another person in place of the excused juror in the same manner as the original juror was impaneled.

Source: SDC 1939 & Supp 1960, § 34.1214; SDCL, § 23-29-14; SL 1978, ch 178, § 57.






Chapter 06 - Indictment And Information

§ 23A-6-1 (Rule 7(a)) Indictment or information required for prosecution of offense--Exceptions.

23A-6-1. (Rule 7(a)) Indictment or information required for prosecution of offense--Exceptions. Every public offense must be prosecuted by an indictment or by an information signed by a prosecuting attorney except:

(1) A proceeding for the removal of a civil officer of this state;

(2) An offense arising under the laws, rules, and regulations relating to the national guard;

(3) An offense arising under the laws of this state which is a Class 2 misdemeanor or petty offense or which is punishable by a fine not exceeding two hundred dollars, or by imprisonment not exceeding thirty days, or by both such fine and imprisonment;

(4) An offense arising from the violation of an ordinance or bylaw of a unit of local government of this state.
Source: SDC 1939 & Supp 1960, § 34.2904; SDCL, § 23-2-5; SL 1978, ch 178, § 61; SL 1991, ch 187, § 6.



§ 23A-6-3 Preliminary hearing required for filing felony information--Exceptions.

23A-6-3. Preliminary hearing required for filing felony information--Exceptions. An information may be filed without a preliminary hearing against a fugitive from justice. No other information may be filed against any person for any felony until that person has had a preliminary hearing, unless that person waived his or her right to a preliminary hearing. All informations shall be filed with the court having jurisdiction of the offense by the prosecuting attorney prior to arraignment.

Source: SDC 1939 & Supp 1960, § 34.1503; SDCL §§ 23-20-2, 23-20-3; SL 1978, ch 178, § 63; SL 2014, ch 114, § 1.



§ 23A-6-4 (Rule 7(c)(1)) Allegations contained in indictment or information--Incorporation by reference--Citation of law--Error in citation.

23A-6-4. (Rule 7(c)(1)) Allegations contained in indictment or information--Incorporation by reference--Citation of law--Error in citation. The indictment or the information shall be a plain, concise, and definite written statement of the essential facts constituting the offense charged. The information must be signed by the prosecuting attorney to be valid. It need not contain a formal commencement, a formal conclusion or any other matter not necessary to such statement.

Allegations made in one count may be incorporated by reference in another count. It may be alleged in a single count that the means by which the defendant committed the offense are unknown, but, if it is alleged that he committed it by more than one specified means, each means shall be stated in a separate count.

The indictment or information shall state for each count the official or customary citation of the statute, rule, regulation, or other provision of law which the defendant is alleged to have violated. Error in the citation or its omission shall not be ground for dismissal of the indictment or information or for reversal of a conviction if the error or omission did not mislead the defendant to his prejudice.

Source: Supreme Court Rule 365, 1939; SDC 1939 & Supp 1960, § 34.3008; SDCL, § 23-32-5; SL 1978, ch 178, § 64.



§ 23A-6-6 Additional allegations not required against accessory before fact.

23A-6-6. Additional allegations not required against accessory before fact. No additional facts need be alleged in an indictment or information against an accessory before the fact than are required in an indictment against his principal.

Source: SDC 1939 & Supp 1960, § 34.0504; SDCL, § 23-10-4; SL 1978, ch 178, § 66.



§ 23A-6-7 Contents required for sufficiency of indictment or information.

23A-6-7. Contents required for sufficiency of indictment or information. An indictment or information is sufficient if it can be understood therefrom:

(1) That it is entitled in a court having authority to receive it, although the name of the court is not stated;

(2) That the indictment was found by a grand jury of the county in which the public offense was committed;

(3) That the defendant is named or, if his name is unknown, that he is described by a fictitious name with a statement that his true name is unknown to the grand jury or prosecuting attorney;

(4) That the offense charged was committed within the jurisdiction of the county; and

(5) That the offense charged is designated in such a manner as to enable a person of common understanding to know what is intended.
Source: CCrimP 1877, § 222; CL 1887, § 7249; RCCrimP 1903, § 229; SL 1913, ch 242; RC 1919, § 4725; Supreme Court Rule 367, 1939; SDC 1939 & Supp 1960, § 34.3010; SDCL, § 23-32-12; SL 1978, ch 178, § 67.



§ 23A-6-8 Presumptions need not be stated--Judicial notice.

23A-6-8. Presumptions need not be stated--Judicial notice. Neither presumptions of law, nor matters of which judicial notice is taken, need be stated in an indictment or information.

Source: SDC 1939 & Supp 1960, § 34.3004; SDCL, § 23-32-21; SL 1978, ch 178, § 72.



§ 23A-6-9 Precise time of offense need not be stated.

23A-6-9. Precise time of offense need not be stated. The precise time at which an offense was committed need not be stated in an indictment or information, but it may be alleged to have been committed at any time before the filing thereof, except when the time is a material element of the offense.

Source: Supreme Court Rule 368, 1939; SDC 1939 & Supp 1960, § 34.3011; SDCL, § 23-32-17; SL 1978, ch 178, § 71.



§ 23A-6-10 Endorsement of witnesses on information--Calling other witnesses.

23A-6-10. Endorsement of witnesses on information--Calling other witnesses. The prosecuting attorney shall endorse upon each information the names of the witnesses known to him at the time of its filing. Any further endorsement of names upon the information shall be done only with permission of the court. This section shall not preclude calling any witnesses whose names or the materiality of whose testimony is first learned by the prosecuting attorney during the trial. This section does not require the endorsement of names of witnesses which are to be used only in rebuttal.

Source: SL 1978, ch 178, § 64.



§ 23A-6-11 Allegation as to money or securities stolen.

23A-6-11. Allegation as to money or securities stolen. In an indictment or information for the theft of money, bank notes, certificates of stock, or securities, or for a conspiracy to commit the theft of any such property, it is sufficient to allege the theft, or the conspiracy to commit theft, to be of money, bank notes, certificates of stock, or securities, without specifying the coin, number, denomination, or kind thereof.

Source: Supreme Court Rule 374, 1939; SDC 1939 & Supp 1960, § 34.3017; SDCL, § 23-32-15; SL 1978, ch 178, § 68.



§ 23A-6-12 Description of money taken by robbery or theft.

23A-6-12. Description of money taken by robbery or theft. In a prosecution for robbery or theft of money, it is sufficient to allege generally in the indictment or information a robbery or theft of money, and it is sufficient to maintain the charge in the indictment or information that money was obtained by robbery or theft without regard to a particular description of the money stolen or obtained.

Source: Supreme Court Rule 373, 1939; SDC 1939 & Supp 1960, § 34.3016; SDCL, § 23-32-16; SL 1978, ch 178, § 69.



§ 23A-6-13 Allegations in indictment or information for perjury.

23A-6-13. Allegations in indictment or information for perjury. In an indictment or information for perjury or subornation of perjury, it is sufficient to set forth the substance of the controversy or matter in which the offense was committed, the court or person before whom the oath alleged to be false was taken, and that the court or person before whom it was taken had authority to administer it, with proper allegations of the falsity of the matter on which the perjury is assigned; but the indictment or information need not set forth the pleadings, record, or proceedings with which the oath is connected, nor the commission or authority of the court or person before whom the perjury was committed.

Source: CCrimP 1877, § 229; CL 1887, § 7256; RCCrimP 1903, § 236; RC 1919, § 4732; Supreme Court Rule 376, 1939; SDC 1939 & Supp 1960, § 34.3019; SDCL, § 23-32-25; SL 1978, ch 178, § 70.



§ 23A-6-14 (Rule 7(c)(3)) Sufficiency of indictment or information despite nonprejudicial defect.

23A-6-14. (Rule 7(c)(3)) Sufficiency of indictment or information despite nonprejudicial defect. No indictment or information is insufficient, nor can the trial, judgment, or other proceeding thereon be affected, by reason of a defect or imperfection in its form, which does not prejudice the substantial rights of the defendant.

Source: SDC 1939 & Supp 1960, § 34.3002; SDCL, § 23-32-20; SL 1978, ch 178, § 73.



§ 23A-6-15 Erroneous allegation as to victim of offense.

23A-6-15. Erroneous allegation as to victim of offense. When an offense involves the commission of, or an attempt to commit, a theft or other private injury, and is described with sufficient certainty in other respects to identify the act, an erroneous allegation as to the person injured or intended to be injured, or the ownership of the property taken, is not material.

Source: Supreme Court Rule 370, 1939; SDC 1939 & Supp 1960, § 34.3013; SDCL, § 23-32-14; SL 1978, ch 178, § 74.



§ 23A-6-16 Unavailability of instrument on indictment or information for forgery.

23A-6-16. Unavailability of instrument on indictment or information for forgery. When an instrument, which is the subject of an indictment or information for forgery, has been destroyed or withheld by the act or procurement of the defendant, and the fact of the destruction or withholding is alleged in the indictment or information and established during the trial, any misdescription of the instrument is immaterial.

Source: Supreme Court Rule 375, 1939; SDC 1939 & Supp 1960, § 34.3018; SDCL, § 23-32-24; SL 1978, ch 178, § 75.



§ 23A-6-17 Statutory words not required in indictment or information--Interpretation of words and phrases.

23A-6-17. Statutory words not required in indictment or information--Interpretation of words and phrases. Words used in a statute to describe a public offense need not be strictly recited in an indictment or information, but other words conveying the same meaning may be used. Words used in an indictment or information shall be interpreted according to their usual meaning in common language, except words and phrases defined by law, which shall be interpreted according to their legal meaning.

Source: SDC 1939 & Supp 1960, §§ 34.3003, 34.3005; SDCL, §§ 23-32-18, 23-32-19; SL 1978, ch 178, § 76.



§ 23A-6-18 (Rule 7(d)) Surplusage stricken on motion.

23A-6-18. (Rule 7(d)) Surplusage stricken on motion. A circuit court upon motion may strike surplusage from an indictment or information.

Source: SL 1978, ch 178, § 77.



§ 23A-6-19 (Rule 7(e)) Amendment of information before trial--Allegation of new offense--Amendment during trial.

23A-6-19. (Rule 7(e)) Amendment of information before trial--Allegation of new offense--Amendment during trial. If trial has not commenced, a prosecuting attorney may amend an information to allege, or to change the allegations regarding, any offense arising out of the same alleged conduct of the defendant that gave rise to any offense alleged in the original information. If the change alleges a new offense, the defendant has the right to a preliminary hearing on the new offense.

After commencement of a trial, the trial court may permit the prosecuting attorney to amend the information at any time before a verdict or finding is made, if no additional or different offense is charged and substantial rights of the defendant are not thereby prejudiced. An amendment may charge an additional or different offense with the express consent of the defendant.

Source: Supreme Court Rule 397, 1939; SDC 1939 & Supp 1960, § 34.3628; SDCL, § 23-39-1; SL 1978, ch 178, § 78.



§ 23A-6-20 Amendment to correct name of defendant.

23A-6-20. Amendment to correct name of defendant. When a defendant is prosecuted by a fictitious name, and in any stage of the proceedings his true name is discovered, it must be inserted in the subsequent proceedings, with reference to the fact that he was prosecuted by the name mentioned in the indictment, information, or complaint. When a defendant is prosecuted by an erroneous name, and in any stage of the proceedings his correct name is discovered, it must be inserted in the subsequent proceedings without reference to the fact that he was prosecuted by any other name.

Source: Supreme Court Rule 369, 1939; SDC 1939 & Supp 1960, § 34.3012; SDCL, § 23-32-13; SL 1978, ch 178, § 78.



§ 23A-6-22 Suppression of names and details in rape, incest, or sexual contact prosecution.

23A-6-22. Suppression of names and details in rape, incest, or sexual contact prosecution. Upon the request of the victim in a prosecution for rape, incest, or sexual contact, the court shall order that the names of the victim or the accused or the details of the alleged offense be suppressed until:

(1) The accused is arraigned;

(2) The charge is dismissed; or

(3) The case is otherwise concluded;
whichever occurs first.

Source: SL 1975, ch 169, § 4; SDCL Supp, § 23-32-28; SL 1978, ch 178, § 81; SL 1983, ch 182; SL 1996, ch 154.



§ 23A-6-22.1 Suppression of name of minor victim of rape, incest, or sexual contact and details of alleged acts.

23A-6-22.1. Suppression of name of minor victim of rape, incest, or sexual contact and details of alleged acts. Notwithstanding the provisions of § 23A-6-22, upon the request of any minor victim or the minor victim's parent or guardian in a prosecution for rape, incest, or sexual contact, the court shall order that the name of the minor and the specific details of the alleged acts be suppressed if the trial court finds a compelling interest after consideration of the following factors: the minor victim's age, psychological maturity and understanding, the nature of the crime, the desires of the victim, and the interests of the parents and relatives.

Source: SL 1995, ch 131; SL 2011, ch 124, § 1.



§ 23A-6-23 (Rule 8(a)) Joinder of related offenses in same indictment or information.

23A-6-23. (Rule 8(a)) Joinder of related offenses in same indictment or information. Two or more offenses may be charged in the same indictment or information in separate counts for each offense, if the offenses charged, whether felonies or misdemeanors or both, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

Source: Supreme Court Rule 366, 1939; SDC 1939 & Supp 1960, § 34.3009; SDCL, § 23-32-6; SL 1978, ch 178, § 82.



§ 23A-6-24 (Rule 8(b)) Joinder of two or more defendants in same indictment or information.

23A-6-24. (Rule 8(b)) Joinder of two or more defendants in same indictment or information. Two or more defendants may be charged in the same indictment or information, if they are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses. Such defendants may be charged in one or more counts together or separately, and all of the defendants need not be charged in each count.

Source: SL 1978, ch 178, § 83.



§ 23A-6-25 Election between offenses or counts not required--Separate statements in verdict.

23A-6-25. Election between offenses or counts not required--Separate statements in verdict. The prosecuting attorney shall not be required to elect between different offenses or counts set forth in an indictment or information, but a defendant may be convicted of any number of offenses charged, and each offense upon which a defendant is convicted must be stated in the verdict.

Source: Supreme Court Rule 366, 1939; SDC 1939 & Supp 1960, § 34.3009; SDCL, § 23-32-7; SL 1978, ch 178, § 84.



§ 23A-6-26 (Rule 9(a)) Warrant or summons on indictment--Delivery for execution--Warrant on defendant's failure to respond to summons.

23A-6-26. (Rule 9(a)) Warrant or summons on indictment--Delivery for execution--Warrant on defendant's failure to respond to summons. Upon request of a prosecuting attorney, a circuit court judge, in the case of a felony, and a magistrate judge, in the case of a misdemeanor or at the direction of the presiding judge of the circuit in the case of a felony, may issue a warrant for each defendant named in an indictment. A circuit court judge, or magistrate judge in an appropriate case, may issue a summons instead of a warrant upon the request of a prosecuting attorney. Upon like request or direction a court may issue more than one warrant or summons for the same defendant. The warrant or summons shall be delivered to a law enforcement officer or other person authorized by law to execute or serve it. If a defendant fails to appear in response to a summons, a warrant shall be issued.

Source: SDC 1939 & Supp 1960, § 34.1235; SDCL, § 23-31-9; SL 1978, ch 178, § 85; SL 1999, ch 121, § 2.



§ 23A-6-27 (Rule 9(b)(1)) Form of warrant--Contents--Endorsement as to bail.

23A-6-27. (Rule 9(b)(1)) Form of warrant--Contents--Endorsement as to bail. A warrant shall be in the form prescribed by § 23A-2-4. It shall describe the offense charged in the indictment, and it shall command that the defendant be arrested and brought before the court. The amount of bail, if any, shall be fixed by the court and endorsed on the warrant.

Source: SL 1978, ch 178, § 86; SL 1999, ch 121, § 3.



§ 23A-6-28 (Rule 9(b)(2)) Form and contents of summons--Time of required appearance--Signature.

23A-6-28. (Rule 9(b)(2)) Form and contents of summons--Time of required appearance--Signature. A summons shall be in the same form as a warrant except that it shall summon the defendant to appear before a circuit court judge or magistrate judge, as the case may be, at a stated time and place. The time stated may not be more than ten days from the date the indictment was presented to the court. The summons shall be signed by the judge.

Source: SL 1978, ch 178, § 87; SL 1999, ch 121, § 4.



§ 23A-6-29 (Rule 9(c)(1)) Execution or service of warrant or summons--Arrested person brought before court.

23A-6-29. (Rule 9(c)(1)) Execution or service of warrant or summons--Arrested person brought before court. A warrant shall be executed or a summons served as provided in §§ 23A-2-7 to 23A-2-11, inclusive. The officer executing a warrant shall bring the arrested person promptly before the court for the purpose of admission to bail.

Source: SDC 1939 & Supp 1960, § 34.1231; SDCL, § 23-31-15; SL 1978, ch 178, § 88.



§ 23A-6-29.1 Powers granted magistrate judge.

23A-6-29.1. Powers granted magistrate judge. If directed to do so by the presiding judge of the circuit, a magistrate judge may set bail and take not guilty pleas in felony cases.

Source: SL 1999, ch 121, § 1.



§ 23A-6-30 (Rule 9(c)(2)) Return of warrant or summons to court--Cancellation or delivery to another of unexecuted warrant or summons.

23A-6-30. (Rule 9(c)(2)) Return of warrant or summons to court--Cancellation or delivery to another of unexecuted warrant or summons. A law enforcement officer executing a warrant shall make return thereof to the court. At the request of a prosecuting attorney any unexecuted warrant may be returned and canceled by the court. On or before the return day the person to whom a summons was delivered for service shall make a return thereof. At the request of a prosecuting attorney made at any time while an indictment is pending, a warrant returned unexecuted and not canceled or a summons returned unserved, or a duplicate thereof, may be delivered to a law enforcement officer or other person for execution or service.

Source: SL 1978, ch 178, § 89; SL 1999, ch 121, § 5.






Chapter 07 - Arraignment And Pleas

§ 23A-7-1 (Rule 10) Arraignment in open court--Procedure--Verification or correction of name--Copy given to defendant.

23A-7-1. (Rule 10) Arraignment in open court--Procedure--Verification or correction of name--Copy given to defendant. An arraignment shall be conducted in open court, except that an arraignment for a Class 2 misdemeanor may be conducted in chambers, and shall consist of reading the indictment, information, or complaint, as is applicable, to the defendant or stating to him the substance of the charge and calling on him to plead thereto.

A defendant must be informed that if the name in the indictment, information, or complaint is not his true name, he must then declare his true name or be proceeded against by the name given in the indictment, information, or complaint. If he gives no other name, the court may proceed accordingly. If he alleges that another name is his true name, he shall be proceeded against pursuant to § 23A-6-20. He shall be given a copy of the indictment, information, or complaint, as is applicable, before he is called upon to plead.

Source: SDC 1939 & Supp 1960, §§ 34.2301, 34.3507; SDCL, §§ 23-35-12, 23-35-13, 23-35-18; SDCL Supp, § 23A-7-6; SL 1978, ch 178, §§ 91, 96; SL 1979, ch 159, § 5.



§ 23A-7-2 (Rule 11(a)) Pleas permitted to defendant--Requirements for plea of guilty or nolo contendere.

23A-7-2. (Rule 11(a)) Pleas permitted to defendant--Requirements for plea of guilty or nolo contendere. A defendant may plead:

(1) Not guilty;

(2) Not guilty and not guilty by reason of insanity;

(3) Guilty;

(4) Nolo contendere; or

(5) Guilty but mentally ill.

Except as otherwise specifically provided, a plea of guilty or nolo contendere can only be entered by a defendant himself in open court. If a defendant refuses to plead, or if the court refuses to accept a plea of guilty or nolo contendere, the court shall enter a plea of not guilty. The court may not enter a judgment unless it is satisfied that there is a factual basis for any plea except a plea of nolo contendere.

Source: Supreme Court Rule 389, 1939; SDC 1939 & Supp 1960, § 34.3520; SDCL, § 23-35-16; SL 1978, ch 178, § 92; SL 1980, ch 179, § 1; SL 1983, ch 174, § 5.



§ 23A-7-3 (Rule 11(b)) Consent required for nolo contendere plea--Considerations by court.

23A-7-3. (Rule 11(b)) Consent required for nolo contendere plea--Considerations by court. A defendant may plead nolo contendere only with the consent of the court. Such a plea shall be accepted by the court only after due consideration of the views of the parties and the interests of the public in the effective administration of justice.

Source: SL 1978, ch 178, § 93.



§ 23A-7-4 (Rule 11(c)) Advice as to rights to defendant pleading guilty or nolo contendere.

23A-7-4. (Rule 11(c)) Advice as to rights to defendant pleading guilty or nolo contendere. Before accepting a plea of guilty or nolo contendere a court must address the defendant personally in open court, subject to the exception stated in § 23A-7-5, and inform him of, and determine that he understands, the following:

(1) The nature of the charge to which the plea is offered, the mandatory minimum penalty provided by law, if any, and the maximum possible penalty provided by law;

(2) If the defendant is not represented by an attorney, that he has the right to be represented by an attorney at every stage of the proceedings against him and, if necessary, one will be appointed to represent him;

(3) That he has the right to plead not guilty or to persist in that plea if it has already been made, and that he has the right to assistance of counsel, the right to confront and cross-examine witnesses against him, and the right not to be compelled to incriminate himself;

(4) That if he pleads guilty or nolo contendere there will not be a further trial of any kind, so that by pleading guilty or nolo contendere he waives the right to a trial, the right to confront and cross-examine witnesses against him, and the right not to be compelled to incriminate himself; and

(5) That if he pleads guilty or nolo contendere, the court may ask him questions about the offense to which he has pleaded, and if he answers these questions under oath, on the record, and in the presence of counsel, his answers may later be used against him in a prosecution for perjury.
Source: SL 1978, ch 178, § 94.



§ 23A-7-5 (Rule 11(d)) Ascertainment of voluntary nature of guilty or nolo contendere plea--Pleading by attorney to misdemeanor--Imposition of sentence.

23A-7-5. (Rule 11(d)) Ascertainment of voluntary nature of guilty or nolo contendere plea--Pleading by attorney to misdemeanor--Imposition of sentence. A court, except as provided in this section, shall not accept a plea of guilty or nolo contendere without first, by addressing the defendant personally in open court, determining that the plea is voluntary and not the result of force or threats or of promises apart from a plea agreement. It shall also inquire as to whether the defendant's willingness to plead guilty or nolo contendere results from prior discussions between the prosecuting attorney and the defendant or his attorney.

If a defendant is charged with a misdemeanor, his attorney may enter a plea of guilty, nolo contendere, or not guilty for him. The court shall inquire into whether the attorney has advised the defendant of the contents of § 23A-7-4. If the court is satisfied that the defendant has been advised, the plea may be accepted. If the plea is guilty or nolo contendere, sentence may be imposed at that time and is binding upon the defendant.

Source: SL 1913, ch 161, § 2; RC 1919, § 4741; SDC 1939 & Supp 1960, § 34.2302; SDCL, § 23-35-19; SL 1978, ch 178, § 95.



§ 23A-7-6 Repealed.

23A-7-6. Repealed by SL 1979, ch 159, § 6



§ 23A-7-7 Pleading to habitual offender information--Jury trial.

23A-7-7. Pleading to habitual offender information--Jury trial. When an habitual offender information has been filed, after a finding of guilty on the principal offense, an admission or denial shall be made and, if necessary, an election on a jury trial shall be made on the habitual offender information. Any trial may be had to another jury, at the request of the defendant.

Source: SL 1959, ch 234; SDC Supp 1960, § 34.3009-1; SL 1961, ch 183; SDCL, § 23-32-11; SL 1976, ch 158, § 7-7; SL 1978, ch 178, § 97.



§ 23A-7-8 (Rule 11(e)(1)) Plea bargaining permitted--Concessions by prosecutor permitted--Notice to victims.

23A-7-8. (Rule 11(e)(1)) Plea bargaining permitted--Concessions by prosecutor permitted--Notice to victims. A prosecuting attorney and an attorney for a defendant or a defendant when acting pro se may engage in discussions, with a view toward reaching an agreement that, upon the entering of a plea of guilty or nolo contendere to a charged offense or to a lesser or related offense, the prosecuting attorney will do any one or more of the following:

(1) Move for dismissal of other charges or not file additional charges arising out of a different occurrence;

(2) Make a recommendation, or agree not to oppose the defendant's request, for a particular sentence, with the understanding that such recommendation or request shall not be binding upon the court;

(3) Agree that a specific sentence is the appropriate disposition of the case; or

(4) Perform other specified acts to be made a part of the agreement.

A court shall not participate in such discussions. The prosecuting attorney shall make a reasonable effort to provide each victim of a crime of violence or an offense pursuant to chapter 22-22, his designee, or closest next of kin if victim is deceased, of the defendant's crime with an opportunity to comment on the terms of the plea agreement to the prosecuting attorney. If the victim is a minor, the victim's parent or guardian may comment on the terms of the plea agreement to the prosecuting attorney.

Source: SL 1978, ch 178, § 98; SL 1983, ch 183, § 1; SL 1985, ch 194, § 1.



§ 23A-7-8.1 Victim's failure to comment--Effect.

23A-7-8.1. Victim's failure to comment--Effect. If a victim or his designee fails to exercise the right granted by § 23A-7-8 or 23A-7-9, the failure is not grounds for an appeal of a conviction by a defendant or for any court to set aside, reverse, or remand a criminal conviction.

Source: SL 1985, ch 194, § 3.



§ 23A-7-9 (Rule 11(e)(2)) Disclosure of plea agreement and victims' comments to court--Acceptance or rejection--Report by prosecuting attorney.

23A-7-9. (Rule 11(e)(2)) Disclosure of plea agreement and victims' comments to court--Acceptance or rejection--Report by prosecuting attorney. If a plea agreement has been reached by the parties, the court shall, on the record, require the disclosure of the agreement in open court, or on a showing of good cause, in chambers, at the time the plea is offered. The prosecuting attorney shall disclose on the record any comments on the plea agreement made by the victim, or his designee, of the defendant's crime to the prosecuting attorney. Thereupon the court may accept or reject the agreement, or may defer its decision as to the acceptance or rejection until there has been an opportunity to consider the presentence report. If the court accepts a plea agreement involving any felony charge, the prosecuting attorney shall file a brief written report, which includes the terms of the plea agreement and the ultimate reasons therefor, with the division of criminal investigation and, if the defendant is incarcerated in the state penitentiary, also with the warden thereof.

Source: SL 1978, ch 178, § 100; SL 1983, ch 183, § 2; SL 1985, ch 194, § 2.



§ 23A-7-10 (Rule 11(e)(3)) Advice to defendant as to acceptance of plea agreement.

23A-7-10. (Rule 11(e)(3)) Advice to defendant as to acceptance of plea agreement. If a court accepts the plea agreement, it shall inform the defendant that it will embody in the judgment and sentence the disposition provided for in the plea agreement.

Source: SL 1978, ch 178, § 101.



§ 23A-7-11 (Rule 11(e)(4)) Advice to parties as to rejection of plea agreement--Withdrawal of plea by defendant.

23A-7-11. (Rule 11(e)(4)) Advice to parties as to rejection of plea agreement--Withdrawal of plea by defendant. If a court rejects the plea agreement, it shall, on the record, inform the parties of this fact, advise the defendant personally in open court or, on a showing of good cause, in chambers, that the court is not bound by the plea agreement, afford the defendant the opportunity to then withdraw his plea, if a plea has been entered, and advise him that if he persists in his guilty plea or plea of nolo contendere the disposition of the case may be less favorable to him than that contemplated by the plea agreement.

Source: SL 1978, ch 178, § 102.



§ 23A-7-12 (Rule 11(e)(5)) Time of notification to court of plea agreement.

23A-7-12. (Rule 11(e)(5)) Time of notification to court of plea agreement. Notification to the court of the existence of a plea agreement shall be given at the arraignment or at such other time, prior to trial, as may be fixed by the court.

Source: SL 1978, ch 178, § 103.



§ 23A-7-13 (Rule 11(e)(6)) Evidence of guilty or nolo contendere plea inadmissible after withdrawal--Exception in perjury prosecutions.

23A-7-13. (Rule 11(e)(6)) Evidence of guilty or nolo contendere plea inadmissible after withdrawal--Exception in perjury prosecutions. Except as provided in this section, evidence of a plea of guilty or nolo contendere which was later withdrawn, of an offer to plead guilty or nolo contendere to the crime charged or any other crime, or of statements made in connection with, and relevant to, any of the foregoing pleas or offers, is not admissible in any civil or criminal proceeding against the person who made the plea or offer. However, evidence of a statement made in connection with, and relevant to a plea of guilty or nolo contendere, later withdrawn, or an offer to plead guilty or nolo contendere to the crime charged or any other crime, is admissible in a criminal proceeding for perjury if the statement was made by the defendant under oath, on the record, and in the presence of counsel.

Source: SL 1978, ch 178, § 104.



§ 23A-7-14 (Rule 11(f)) Factual basis required before acceptance of plea other than nolo contendere.

23A-7-14. (Rule 11(f)) Factual basis required before acceptance of plea other than nolo contendere. The court shall defer acceptance of any plea except a plea of nolo contendere until it is satisfied that there is a factual basis for the offense charged or to which the defendant pleads.

Source: SL 1978, ch 178, § 105; SL 1980, ch 179, § 2.



§ 23A-7-15 (Rule 11(g)) Record of proceedings at which plea entered--Contents.

23A-7-15. (Rule 11(g)) Record of proceedings at which plea entered--Contents. A verbatim record of the proceedings at which a defendant enters a plea shall be made and, if there is a plea of guilty or nolo contendere, the record shall include, without limitation, the court's advice to the defendant, the inquiry into the voluntariness of the plea including any plea agreement, and the inquiry into the factual basis of a guilty plea. A verbatim record of a proceeding at which a defendant enters a plea to a misdemeanor need not be taken unless requested by the prosecuting attorney or the defendant.

Source: SL 1978, ch 178, § 106; SL 1979, ch 159, § 7.



§ 23A-7-16 Guilty but mentally ill plea--Prerequisites to acceptance.

23A-7-16. Guilty but mentally ill plea--Prerequisites to acceptance. In addition to the requirements of §§ 23A-7-4 and 23A-7-5, if a defendant charged with a felony pleads guilty but mentally ill, the court may not accept the plea until the defendant has been examined by a licensed psychiatrist or a court-approved licensed psychologist and the court has examined the reports. The court shall hold a hearing on the defendant's mental condition and, if there is a factual basis on which the court can conclude that the defendant was mentally ill at the time of the offense, the plea shall be accepted.

Source: SL 1983, ch 174, § 6; SL 2016, ch 135, § 1.






Chapter 08 - (Rule 12) Pleadings And Pretrial Motions

§ 23A-8-1 (Rule 12(a)) Pleadings enumerated--Motions replacing previous forms of pleadings.

23A-8-1. (Rule 12(a)) Pleadings enumerated--Motions replacing previous forms of pleadings. Except for those offenses triable under § 23A-4-2, pleadings in criminal proceedings are the complaint, the indictment, and the information. The pleas are not guilty, not guilty and not guilty by reason of insanity, guilty but mentally ill, guilty, and nolo contendere. All other pleas and demurrers and motions to quash are abolished, and defenses and objections raised before trial which heretofore could have been raised by one or more of them shall be raised only by a motion to dismiss or to grant appropriate relief as provided in this title.

Source: SDC 1939 & Supp 1960, § 34.3006; SDCL, § 23-32-3; SL 1978, ch 178, § 107; SL 1983, ch 174, § 7.



§ 23A-8-2 Grounds for dismissal of indictment or information on motion.

23A-8-2. Grounds for dismissal of indictment or information on motion. Upon motion of a defendant made pursuant to subdivision 23A-8-3(1), (2), or (3), the court must dismiss an indictment or information in any of the following cases:

(1) When it is not found, endorsed, and presented or filed as prescribed by this title;

(2) When the names of the witnesses are not inserted at the foot of the indictment or information or endorsed thereon;

(3) When it does not substantially conform to the requirements of this title;

(4) When more than one offense is charged in a single count;

(5) When it does not describe a public offense;

(6) When it contains matter which, if true, would constitute a legal justification or excuse of the offense charged, or other bar to the prosecution;

(7) When the grand jury which filed the indictment had no legal authority to inquire into the offense charged because it was not within the jurisdiction of the grand jury or because the court was without jurisdiction of the offense charged;

(8) When a person was permitted to be present during the session of the grand jury while the charge embraced in the indictment was under consideration, except as provided in § 23A-5-11; or

(9) When a defendant charged by information did not have or waive a preliminary hearing before the information was filed.
Source: Supreme Court Rule 382, 385, 1939; SDC 1939 & Supp 1960, §§ 34.3509, 34.3514; SDCL, §§ 23-36-1, 23-36-8; SL 1978, ch 178, § 107-A; SL 1979, ch 159, § 46.



§ 23A-8-3 (Rule 12(b)) Defenses and objections raised by motion--Issues that must be raised before trial.

23A-8-3. (Rule 12(b)) Defenses and objections raised by motion--Issues that must be raised before trial. Any defense, objection, or request which is capable of determination without the trial of the general issue may be raised before trial by motion. Motions may be written or oral at the discretion of the judge. The following must be raised prior to trial:

(1) Defenses and objections based on defects in the institution of the prosecution;

(2) Defenses and objections based upon prior conviction or acquittal;

(3) Defenses and objections based on defects in the indictment or information (other than that it fails to show jurisdiction in the court or to charge an offense which objections shall be noticed by the court at any time during the pendency of the proceedings);

(4) Motions to suppress evidence;

(5) Requests for discovery under chapter 23A-13; or

(6) Requests for a severance of charges or defendants under § 23A-11-2.
Source: SL 1978, ch 178, § 108.



§ 23A-8-4 (Rule 12(c)) Setting time for making and hearing motions.

23A-8-4. (Rule 12(c)) Setting time for making and hearing motions. A court may at the time of an arraignment or as soon thereafter as practicable, set a time for the making of pretrial motions or requests and, if required, a later date of hearing.

Source: SL 1978, ch 178, § 109.



§ 23A-8-5 Subsequent hearing on motion to suppress newly discovered evidence.

23A-8-5. Subsequent hearing on motion to suppress newly discovered evidence. A court may set a subsequent hearing after the hearing set pursuant to § 23A-8-4 for the purpose of hearing motions to suppress newly discovered evidence.

Source: SL 1978, ch 178, § 112.



§ 23A-8-6 (Rule 12(d)(1)) Notice to defendant of prosecutor's intention to use specified evidence.

23A-8-6. (Rule 12(d)(1)) Notice to defendant of prosecutor's intention to use specified evidence. At an arraignment, or as soon thereafter as is practical, the prosecuting attorney may give notice to the defendant of his intention to use specified evidence at the trial, in order to afford the defendant an opportunity to raise objections to such evidence prior to the trial in accordance with subdivision § 23A-8-3(4).

Source: SL 1978, ch 178, § 110; SL 1979, ch 159, § 47.



§ 23A-8-8 (Rule 12(e)) Determination of motions before trial--Deferment to trial--Findings as to fact.

23A-8-8. (Rule 12(e)) Determination of motions before trial--Deferment to trial--Findings as to fact. A motion made before a trial shall be determined before the trial unless the court, for good cause, orders that it be deferred for determination at the trial of the general issue or until after the verdict, but no such determination shall be deferred if a party's right to appeal is adversely affected. Where factual issues are involved in determining a motion, the court shall state its essential findings on the record.

Source: SL 1978, ch 178, § 113.



§ 23A-8-9 (Rule 12(f)) Waiver of defenses or objections by failure to raise before trial--Relief from waiver.

23A-8-9. (Rule 12(f)) Waiver of defenses or objections by failure to raise before trial--Relief from waiver. Failure by a party to raise defenses or objections or to make requests which must be made prior to trial, at the time set by a court pursuant to § 23A-8-4, or prior to any extension thereof made by the court, shall constitute a waiver thereof, but the court for cause shown may grant relief from the waiver.

Source: Supreme Court Rule 382, 1939; SDC 1939 & Supp 1960, § 34.3509; SDCL, § 23-36-2; SL 1978, ch 163; SL 1978, ch 178, § 114.



§ 23A-8-10 (Rule 12(g)) Record of hearing on motions.

23A-8-10. (Rule 12(g)) Record of hearing on motions. A verbatim record shall be made of all proceedings at the hearing, including any findings of fact and conclusions of law which are made orally.

Source: SL 1978, ch 178, § 115.



§ 23A-8-11 (Rule 12(h)) Continuation in custody or on bail after grant of defendant's motion--Subsequent prosecution for same offense--Limitation statutes.

23A-8-11. (Rule 12(h)) Continuation in custody or on bail after grant of defendant's motion--Subsequent prosecution for same offense--Limitation statutes. If a court grants a motion based on a defect in the institution of the prosecution or in the indictment or information, it may also order that the defendant be continued in custody or that his bail be continued for a specified time pending the filing of a new indictment or information. An order setting aside an indictment or information pursuant to this section is no bar to a further prosecution for the same offense. Nothing in this section shall be deemed to affect the provisions of any statute relating to periods of limitations.

Source: SDC 1939 & Supp 1960, §§ 34.3512, 34.3513; SDCL, §§ 23-36-6, 23-36-7; SL 1978, ch 178, § 116.






Chapter 09 - (Rule 12.1) Notice Of Alibi

§ 23A-9-1 (Rule 12.1(a)) Time of notice to prosecutor of alibi defense--Contents.

23A-9-1. (Rule 12.1(a)) Time of notice to prosecutor of alibi defense--Contents. Within the time specified in § 23A-8-4 for pretrial motions, upon written demand of the prosecuting attorney stating the time, date, and place at which the alleged offense was committed, a defendant shall serve within ten days, or at such different time as the court may direct, upon the prosecuting attorney a written notice of his intention to offer a defense of alibi. The notice shall state the specific place or places where the defendant claims he was at the time of the alleged offense and the names and addresses of the witnesses upon whom he intends to rely to establish such alibi.

Source: Supreme Court Rule 362, 1939; SDC 1939 & Supp 1960, § 34.2801; SDCL, § 23-37-5; SL 1974, ch 168, § 1; SL 1978, ch 178, § 117.



§ 23A-9-2 (Rule 12.1(b)) Notice to defendant of rebuttal witnesses on alibi defense.

23A-9-2. (Rule 12.1(b)) Notice to defendant of rebuttal witnesses on alibi defense. Within ten days thereafter, but in no event less than ten days before trial, unless the court otherwise directs, the prosecuting attorney shall serve upon the defendant or his attorney a written notice stating the names and addresses of the witnesses upon whom the state intends to rely to establish the defendant's presence at the scene of the alleged offense and any other witnesses to be relied on to rebut testimony of any of the defendant's alibi witnesses.

Source: SDCL, § 23-37-6 as enacted by SL 1974, ch 168, § 2; SDCL Supp, § 23-37-5.1; SL 1978, ch 178, § 118.



§ 23A-9-3 (Rule 12.1(c)) Notice to adverse party of newly discovered witness on alibi.

23A-9-3. (Rule 12.1(c)) Notice to adverse party of newly discovered witness on alibi. If prior to or during trial, a party learns of an additional witness whose identity, if known, should have been included in the information furnished under § 23A-9-1 or 23A-9-2, he shall promptly notify the other party or his attorney of the existence and identity of such additional witness.

Source: SL 1978, ch 178, § 119.



§ 23A-9-4 (Rule 12.1(d)) Exclusion of testimony of undisclosed alibi witness--Defendant's right to testify.

23A-9-4. (Rule 12.1(d)) Exclusion of testimony of undisclosed alibi witness--Defendant's right to testify. Upon the failure of either party to comply with the requirements of § 23A-9-1, 23A-9-2, or 23A-9-3, the court shall exclude the testimony of any undisclosed witness offered by such party as to the defendant's absence from or presence at, the scene of the alleged offense. This section shall not limit the right of a defendant to testify in his own behalf.

Source: Supreme Court Rule 362, 1939; SDC 1939 & Supp 1960, § 34.2801; SDCL, § 23-37-6; SL 1974, ch 168, § 1; SDCL Supp, § 23-37-5; SL 1978, ch 178, § 120; SL 1979, ch 159, § 8.



§ 23A-9-5 (Rule 12.1(e)) Exception granted to notice requirements.

23A-9-5. (Rule 12.1(e)) Exception granted to notice requirements. For good cause shown, a court may grant an exception to any of the requirements of §§ 23A-9-1 to 23A-9-4, inclusive.

Source: SL 1978, ch 178, § 121.



§ 23A-9-6 (Rule 12.1(f)) Evidence of alibi notice inadmissible after withdrawal.

23A-9-6. (Rule 12.1(f)) Evidence of alibi notice inadmissible after withdrawal. Evidence of an intention to rely upon an alibi defense, later withdrawn, or of statements made in connection with such intention, is not admissible in any civil or criminal proceeding against the person who gave notice of the intention.

Source: SL 1978, ch 178, § 122.






Chapter 10 - (Rule 12.2) Notice Of Mental Illness Defense

§ 23A-10-2 Form of plea raising defense.

23A-10-2. Form of plea raising defense. A defendant in a criminal case raising the defense of insanity shall, at his arraignment, specially plead "not guilty and not guilty by reason of insanity."

Source: SL 1953, ch 201, § 1; SDC Supp 1960, § 34.20A01; SDCL, § 23-37-1; SL 1978, ch 178, § 124; SL 1983, ch 174, § 8.



§ 23A-10-3 (Rule 12.2(b)) Notice to prosecutor of intention to use expert testimony relating to mental condition--Additional time allowed.

23A-10-3. (Rule 12.2(b)) Notice to prosecutor of intention to use expert testimony relating to mental condition--Additional time allowed. If a defendant intends to introduce expert testimony relating to mental illness or insanity relevant to the issue of whether he had the mental state required for the offense charged, he shall, not less than thirty days prior to the date set for trial or at any later time as the court may direct, notify the prosecuting attorney in writing of his intention and file a copy of the notice with the clerk of the court. The court may for cause shown allow late filing of the notice or grant additional time to the parties to prepare for trial or make any other order as is appropriate.

Source: SL 1978, ch 178, § 125; SL 1983, ch 174, § 9.



§ 23A-10-4 (Rule 12.2(c)) Order to defendant to submit to psychiatric examination--Court appointment of experts--Statements by accused privileged.

23A-10-4. (Rule 12.2(c)) Order to defendant to submit to psychiatric examination--Court appointment of experts--Statements by accused privileged. In an appropriate case a court shall, upon motion of a prosecuting attorney, order the defendant to submit to a psychiatric examination by a psychiatrist designated for this purpose by the prosecuting attorney in an order of the court. The court may also appoint medical experts and require that the defendant submit himself for examination by such court-appointed medical experts. No statement made by an accused in the course of any examination provided for by this section, whether the examination was with or without the consent of the accused, shall be admitted in evidence against him on the issue of guilt in any criminal proceeding except for the purpose of impeaching the defendant.

Source: SL 1953, ch 201, § 1; SDC Supp 1960, § 34.20A01; SDCL, § 23-37-2; SL 1978, ch 178, § 126; SL 1979, ch 159, § 9.



§ 23A-10-5 (Rule 12.2(d)) Exclusion of testimony on failure to give notice or submit to examination.

23A-10-5. (Rule 12.2(d)) Exclusion of testimony on failure to give notice or submit to examination. If the defendant fails to give notice when required by § 23A-10-3 or to submit to an examination when ordered under § 23A-10-4, a court shall exclude the testimony of any witness offered by a defendant on the issue of his mental state.

Source: SL 1978, ch 178, § 127; SL 1983, ch 174, § 11.



§ 23A-10-6 Mistrial when defense raised without pleading--Subsequent trial.

23A-10-6. Mistrial when defense raised without pleading--Subsequent trial. If, during the trial of a criminal case, where the plea of "not guilty and not guilty by reason of insanity" has not been made, a court deems that a substantial suggestion of a defendant's sanity was raised as a defense, the defendant shall be deemed to have consented to a mistrial. Former jeopardy may not attach on a subsequent trial of the same case. In those circumstances, a second trial shall be had as soon as is practical and without regard for regular terms of court and the court shall, in advance of the second trial, require the defendant to submit himself for examination as prescribed by § 23A-10-4.

Source: SL 1953, ch 201, § 3; SDC Supp 1960, § 34.20A03; SDCL, § 23-37-4; SL 1978, ch 178, § 128; SL 1983, ch 174, § 12.



§ 23A-10-7 Independent psychiatric examination--Court approval--Notice--Cost.

23A-10-7. Independent psychiatric examination--Court approval--Notice--Cost. Subject to court approval, the defendant may be examined at an approved community health center by a psychiatrist of his own choosing at his own expense or, if indigent, at county expense. Examination of the defendant shall be on the issue of his insanity when the offense occurred. Notice of the independent examination shall be given to the prosecuting attorney at least five days before the examination date. A psychiatrist who examines an indigent defendant may receive a reasonable fee.

Source: SL 1983, ch 174, § 10.






Chapter 10A - Inquiry Into Defendant's Mental Competency To Proceed

§ 23A-10A-1 Definition of mental incompetency.

23A-10A-1. Definition of mental incompetency. The term, "mentally incompetent to proceed," as used in this chapter, means the condition of a person who is suffering from a mental disease, developmental disability, as defined in § 27B-1-18, or psychological, physiological, or etiological condition rendering him mentally incompetent to the extent that he is unable to understand the nature and consequences of the proceedings against him or to assist properly in his defense.

Source: SL 1978, ch 175, § 2; SDCL Supp, § 23-38-1.1; SL 1985, ch 192, § 47; SL 1991, ch 199, § 1.



§ 23A-10A-2 Incompetent person cannot be tried, sentenced or punished.

23A-10A-2. Incompetent person cannot be tried, sentenced or punished. A person cannot be tried, sentenced, or punished for any public offense while he is mentally incompetent to proceed.

Source: CCrimP 1877, § 514; CL 1887, § 7564; RCCrimP 1903, § 543; RC 1919, § 4793; SDC 1939 & Supp 1960, § 34.2001; SDCL, § 23-38-1; SL 1978, ch 175, § 1.



§ 23A-10A-3 Hearing on mental condition--Mental examination and report.

23A-10A-3. Hearing on mental condition--Mental examination and report. At any time after the commencement of a prosecution for an offense and prior to the sentencing of the defendant, the defendant or the prosecuting attorney may file a motion for a hearing to determine the mental competency of the defendant. The court shall grant the motion, or shall order such a hearing on its own motion, if there is reasonable cause to believe that the defendant may presently be suffering from a mental disease or developmental disability, or other conditions set forth in § 23A-10A-1, rendering the defendant mentally incompetent to the extent that the defendant is unable to understand the nature and consequences of the proceeding against the defendant or to assist properly in the defendant's defense. Prior to the date of hearing, the court may order that a psychiatric or psychological examination of the defendant be conducted, and that a psychiatric or psychological report be filed with the court, pursuant to the provisions of §§ 23A-46-1 and 23A-46-2. The examination shall be completed within twenty-one days of the court order, unless for good cause the court grants a continuance. The hearing shall be conducted pursuant to the provisions of § 23A-46-3.

Source: SL 1978, ch 175, § 4; SDCL Supp, § 23-38-2.1; SL 1985, ch 192, § 38; SL 1991, ch 199, § 4; SL 2017, ch 109, § 16.



§ 23A-10A-4 Commitment--Finding required--Duration.

23A-10A-4. Commitment--Finding required--Duration. If, after the hearing, the court finds by a preponderance of the evidence that the defendant is presently suffering from a mental disease or developmental disability, or other conditions set forth in § 23A-10A-1, rendering him mentally incompetent to the extent that he is unable to understand the nature and consequences of the proceedings against him or to assist properly in his defense, the court shall commit the defendant to the custody of an approved facility having residential capability. The facility shall have custody and treat the defendant for such a reasonable period of time, not to exceed four months, as is necessary to determine whether there is a substantial probability that in the foreseeable future he will attain the capacity to permit the trial to proceed. No commitment may be made to an approved facility which is not owned by the state without first obtaining the consent of the administrator of the privately owned facility.

Source: SDC 1939 & Supp 1960, § 34.2002; SDCL, § 23-38-2; SL 1978, ch 175, § 3; SL 1985, ch 192, § 39; SL 1991, ch 199, § 5.



§ 23A-10A-4.1 Recovery of defendant--Notice--Hearing--Discharge--Bail.

23A-10A-4.1. Recovery of defendant--Notice--Hearing--Discharge--Bail. If the director of the facility in which the defendant is being treated pursuant to § 23A-10A-4 determines that the defendant has recovered to such an extent that he is able to understand the nature and consequences of the proceedings against him and to assist properly in his defense, he shall promptly file a certificate to that effect with the clerk of the court that ordered the commitment. The court shall send a copy of the certificate to the defendant's counsel and to the prosecuting attorney. The court shall hold a hearing, conducted pursuant to the provisions of § 23A-46-3, to determine the competency of the defendant. If, after the hearing, the court finds by a preponderance of the evidence that the defendant has recovered to such an extent that he is capable of understanding the nature and consequences of the proceedings against him and to assist properly in his defense, the court shall order his immediate discharge from the facility in which he is hospitalized and shall set the date for trial. Upon discharge, the defendant is subject to the provisions of chapter 23A-43. If, after the hearing, the court does not find by a preponderance of the evidence that the defendant has recovered to such an extent that he is capable of understanding the nature and consequences of the proceedings against him and to assist properly in his defense, the court shall order him to again be placed in an approved facility for a term consistent with this section and §§ 23A-10A-14 and 23A-10A-15.

Source: SL 1985, ch 192, § 40; SL 1991, ch 199, § 6.



§ 23A-10A-4.2 Findings as to mental competence not prejudicing insanity defense--Inadmissible.

23A-10A-4.2. Findings as to mental competence not prejudicing insanity defense--Inadmissible. A finding by the court that the defendant is mentally competent to stand trial may not prejudice the defendant in raising the issue of his insanity as a defense to the offense charged, and may not be admissible as evidence in a trial for the offense charged.

Source: SL 1985, ch 192, § 41.



§ 23A-10A-5 Suspension of proceedings pending determination of defendant's competency.

23A-10A-5. Suspension of proceedings pending determination of defendant's competency. The trial of the indictment or information or the sentencing, as the case may be, shall be suspended until the question of mental competency is determined by the court.

Source: SDC 1939 & Supp 1960, § 34.2002; SDCL, § 23-38-3; SL 1978, ch 175, § 5; SL 1991, ch 199, § 10; SL 1991, ch 200.



§ 23A-10A-6 Rules governing competency proceedings.

23A-10A-6. Rules governing competency proceedings. The proceedings on the question of mental competency shall be conducted according to the rules of criminal procedure.

Source: SDC 1939 & Supp 1960, § 34.2003; SDCL, § 23-38-4; SL 1978, ch 175, § 6.



§ 23A-10A-6.1 Burden and standard of proof.

23A-10A-6.1. Burden and standard of proof. If the defendant, state, or court asserts that a defendant is mentally incompetent to proceed, the state has the burden of proving the mental competence of the defendant by a preponderance of the evidence.

Source: SL 1984, ch 178; SL 1988, ch 190.



§ 23A-10A-7 to 23A-10A-9. Repealed.

23A-10A-7 to 23A-10A-9. Repealed by SL 1985, ch 192, §§ 42 to 44



§ 23A-10A-10 Expense of maintenance of defendant committed.

23A-10A-10. Expense of maintenance of defendant committed. The expenses of keeping a defendant in the approved facility is chargeable and collectible in the same manner as when a mentally ill person not charged with a public offense is committed thereto.

Source: SDC 1939 & Supp 1960, § 34.2005; SDCL, § 23-38-8; SL 1978, ch 175, § 10; SL 1991, ch 199, § 12.



§ 23A-10A-11 , 23A-10A-12. Repealed.

23A-10A-11, 23A-10A-12. Repealed by SL 1985, ch 192, §§ 45, 46



§ 23A-10A-13 Approved facility defined.

23A-10A-13. Approved facility defined. The term, approved facility, as used in this chapter, means the Human Services Center; the state developmental centers; a community support provider; a mental health center, as defined by subdivision 27A-1-1(13), or any other facility approved by the Department of Human Services or the Department of Social Services for placement or treatment of mentally ill or developmentally disabled persons.

Source: SL 1991, ch 199, § 2; SL 2009, ch 138, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011.



§ 23A-10A-14 Facility's report--Probability that defendant will become competent within a year--Length of commitment determined by court--Review after one-year commitment.

23A-10A-14. Facility's report--Probability that defendant will become competent within a year--Length of commitment determined by court--Review after one-year commitment. After four months of evaluation, pursuant to § 23A-10A-4, if the facility has not certified that the defendant is competent to proceed, pursuant to § 23A-10A-4.1, the director of the approved facility shall issue a report to the circuit court evaluating whether there is a substantial probability that within the next year the defendant will become competent to proceed. After receipt of that report by the circuit court, the court shall set a time for hearing to determine whether or not the defendant is reasonably likely to become competent to proceed within the next year.

If the court finds there is a reasonable likelihood that the defendant will become competent to proceed within the next year, it shall order the defendant committed to an approved facility for an additional specified period of time, not to exceed one year, or until the director of the facility issues a certificate of recovery pursuant to § 23A-10A-4.1.

If the court finds there is no reasonable likelihood that the defendant will become competent to proceed within one year, it shall review the defendant's condition to determine appropriate placement and order the defendant committed to an approved facility for a term consistent with § 23A-10A-15.

If the one year provided for in this section has run without a certificate of recovery being issued, the director of the approved facility shall notify the court that one year has expired since the order of detention, and the court shall order a hearing to review the defendant's condition to determine appropriate placement and order the defendant's commitment to an approved facility for a term consistent with § 23A-10A-15.

Source: SL 1991, ch 199, § 7.



§ 23A-10A-15 Length of detention for Class A or B felony.

23A-10A-15. Length of detention for Class A or B felony. If the most serious charge against the defendant is a Class A or B felony, the order of detention shall be for any period of time deemed reasonable by the court or until the charges have been dismissed by the prosecution. The order for detention may not exceed the maximum penalty allowable for the most serious charge facing the defendant. Upon expiration of the order of detention, or after the expiration of the longest time the defendant could have been sentenced, whichever is longest, the criminal charges against the defendant shall be dismissed. If the prosecutor believes that there is probable cause to believe that the defendant is a danger to himself or others at the time of such dismissal, he may file a petition pursuant to chapter 27A-10 or 27A-11A or Title 27B, for further treatment.

Every twelve months thereafter the director of the approved facility shall notify the court if the defendant is still in the approved facility pursuant to this chapter, and the circuit court shall hold a hearing to review any order of detention to determine if the defendant has become competent to proceed.

Source: SL 1991, ch 199, §§ 8, 9.



§ 23A-10A-16 Time in approved facility credited to term of imprisonment

23A-10A-16. Time in approved facility credited to term of imprisonment. Time spent by a defendant in an approved facility as a result of an evaluation, treatment, or detention pursuant to this chapter, shall be credited to the term of imprisonment, if any, for which the defendant is sentenced in the criminal case which was suspended pursuant to § 23A-10A-5.

Source: SL 1991, ch 199, § 11.



§ 23A-10A-17 Statistical report on competency examinations.

23A-10A-17. Statistical report on competency examinations. The Unified Judicial System shall collect and report to the oversight council the average number of days from court order to the completion of competency examinations, and the number of competency examination continuances for good cause requested and granted.

Source: SL 2017, ch 109, § 17.






Chapter 11 - Joinder For Trial

§ 23A-11-1 (Rule 13) Joinder for trial of indictments, informations, or defendants.

23A-11-1. (Rule 13) Joinder for trial of indictments, informations, or defendants. A court may order two or more indictments or informations, or both, to be tried together if the offenses, and the defendants, if there is more than one, could have been joined in a single indictment or information. The procedure shall be the same as if the prosecution were under a single indictment or information.

Source: Supreme Court Rule 395, 1939; SDC 1939 & Supp 1960, § 34.3625; SDCL, § 23-42-4; SL 1978, ch 178, § 129.



§ 23A-11-2 (Rule 14) Relief from prejudicial joinder of offenses or defendants.

23A-11-2. (Rule 14) Relief from prejudicial joinder of offenses or defendants. If it appears that a defendant or the state is prejudiced by a joinder of offenses or of defendants in an indictment or information or by such joinder for trial together, the court may order an election or separate trials of counts, grant a severance of defendants or provide whatever other relief justice requires. In ruling on a motion by a defendant for severance the court may order the prosecuting attorney to deliver to the court for inspection in camera any statements or confessions made by the defendants which the state intends to introduce in evidence at the trial.

Source: Supreme Court Rules 366, 395, 1939; SDC 1939 & Supp 1960, §§ 34.3009, 34.3625; SDCL, §§ 23-32-8, 23-42-4; SL 1978, ch 178, § 130.






Chapter 12 - (Rule 15) Depositions

§ 23A-12-1 (Rule 15 (a)) Depositions ordered only as specifically authorized--Order to preserve testimony for trial--Production of other evidence--Witness committed on failure to give bail.

23A-12-1. (Rule 15 (a)) Depositions ordered only as specifically authorized--Order to preserve testimony for trial--Production of other evidence--Witness committed on failure to give bail. Depositions shall not be ordered for discovery or any other purpose except as specifically provided by statute or rule.

Whenever due to exceptional circumstances of the case it is in the interest of justice that the testimony of a prospective witness of a party be taken and preserved for use at trial, the court may upon motion of such party and notice to the parties order that testimony of such witness be taken by deposition and that any designated book, paper, document, record, recording, or other material not privileged, be produced at the same time and place. If a witness is committed for failure to give bail to appear to testify at a trial or hearing, the court on written motion of the witness and upon notice to the parties may direct that his deposition be taken. After the deposition has been subscribed the court may discharge the witness.

Source: SL 1978, ch 178, § 131; SL 1979, ch 159, § 10.



§ 23A-12-2 (Rule 15(b)) Notice to parties of time and place of deposition--Production of defendant in custody--Defendant's right to attend.

23A-12-2. (Rule 15(b)) Notice to parties of time and place of deposition--Production of defendant in custody--Defendant's right to attend. The party at whose instance a deposition is to be taken in the state shall give to every party reasonable written notice of the time and place for taking the deposition. The notice shall state the name and address of each person to be examined. On motion of a party upon whom the notice is served, the court for cause shown may extend or shorten the time for taking the deposition. The officer having custody of a defendant shall be notified of the time and place set for the examination and shall, unless the defendant waives in writing the right to be present, produce him at the examination and keep him in the presence of the witness during the examination, unless, after being warned by the court that disruptive conduct will cause him to be removed from the place of the taking of the deposition, he persists in conduct which is such as to justify his being excluded from that place. A defendant not in custody shall have the right to be present at the examination upon request subject to such terms as may be fixed by the court, but his failure, absent good cause shown, to appear after notice and tender of expenses in accordance with § 23A-12-3 shall constitute a waiver of that right and of any objection to the taking and use of the deposition based upon that right.

Source: SL 1978, ch 178, § 132.



§ 23A-12-3 (Rule 15(c)) Governmental payment of defendant's expenses for deposition.

23A-12-3. (Rule 15(c)) Governmental payment of defendant's expenses for deposition. Whenever a deposition is taken at the instance of the prosecuting attorney, or whenever a deposition is taken at the instance of a defendant who is unable to bear the expenses of the taking of the deposition, the court may direct that the expense of travel and subsistence of the defendant and his attorney for attendance at the examination and the cost of the transcript of the deposition shall be paid by the appropriate governmental unit.

Source: SL 1978, ch 178, § 133.



§ 23A-12-4 (Rule 15(d)) Manner of taking and filing deposition--Disclosure to defense of prior statements of witness.

23A-12-4. (Rule 15(d)) Manner of taking and filing deposition--Disclosure to defense of prior statements of witness. Subject to such additional conditions as the court may provide, a deposition shall be taken and filed in the manner provided in civil actions except as otherwise provided in this title; provided that:

(1) In no event shall a deposition be taken of a party defendant without his consent; and

(2) The scope and manner of examination and cross-examination shall be such as would be allowed in the trial itself.

The prosecuting attorney shall make available to the defendant or his counsel for examination and use at the taking of the deposition any statement of the witness being deposed which is in the possession of the prosecuting attorney and to which the defendant would be entitled at the trial.

Source: SL 1978, ch 178, § 134.



§ 23A-12-5 Sealing and endorsement of deposition--Transmittal to court.

23A-12-5. Sealing and endorsement of deposition--Transmittal to court. A deposition taken pursuant to this chapter shall be enclosed, sealed, and endorsed with the title of the action and the name of the officer taking it. Such officer shall address and transmit it to the clerk of the court where the action is pending. It shall remain under seal until opened by the clerk by order of the court, or at the request of a party to the action or his attorney or the prosecuting attorney.

Source: SDC 1939 & Supp 1960, § 34.2703; SDCL, § 23-41-19; SL 1978, ch 178, § 135.



§ 23A-12-6 (Rule 15(e)) Circumstances permitting use of deposition at trial--Use for impeachment--Parts of deposition used.

23A-12-6. (Rule 15(e)) Circumstances permitting use of deposition at trial--Use for impeachment--Parts of deposition used. At a trial or any hearing, a part or all of a deposition, so far as otherwise admissible under the rules of evidence, may be used if it appears:

(1) That a witness is dead;

(2) That the witness is out of the state, unless it appears that the absence of the witness was procured by the party offering the deposition;

(3) That the witness is unable to attend or testify because of sickness or infirmity; or

(4) That the witness is confined in jail or prison outside the state.

When a deposition has once been taken, it may be read in any stage of the same action and on any trial thereof. Any deposition may also be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness. If only a part of a deposition is offered in evidence by a party, an adverse party may require him to offer all of it which is relevant to the part offered, and any party may offer other parts.

Source: SDC 1939 & Supp 1960, §§ 34.2606, 34.2704; SDCL, §§ 23-41-13, 23-41-20; SL 1978, ch 178, § 136.



§ 23A-12-7 (Rule 15(f)) Time of objecting to testimony in deposition--Objections to receiving in evidence.

23A-12-7. (Rule 15(f)) Time of objecting to testimony in deposition--Objections to receiving in evidence. Objections to deposition testimony or evidence or parts thereof and the grounds for the objection shall be stated at the time of the taking of the deposition. Objections to receiving in evidence a deposition or part thereof may be made on the basis that the conditions of § 23A-12-6 are no longer applicable.

Source: SL 1978, ch 178, § 137.



§ 23A-12-8 (Rule 15(g)) Agreement of parties as to taking or use of deposition.

23A-12-8. (Rule 15(g)) Agreement of parties as to taking or use of deposition. Nothing in this chapter shall preclude the taking of a deposition, for use at trial, orally or upon written questions, or the use of a deposition, by agreement of the parties with the consent of the court.

Source: SL 1978, ch 178, § 138.



§ 23A-12-9 Videotape of young sex crime victim's testimony at preliminary hearing or deposition--Use at trial.

23A-12-9. Videotape of young sex crime victim's testimony at preliminary hearing or deposition--Use at trial. If a defendant has been charged with a violation of subdivision 22-22-1(1), (5), or (6) or § 22-22-7, where the victim is less than sixteen years of age, the prosecuting attorney or defense attorney may apply for an order that the victim's testimony at the preliminary hearing or at a deposition, in addition to being stenographically recorded, be recorded and preserved on videotape. The scope and manner of the examination and cross-examination shall be such as would be allowed at the trial. Notice of any such deposition pursuant to this section shall conform in all respects to the notice requirements contained in § 23A-12-2.

The application for the order shall be in writing and made at least three days before the preliminary hearing or deposition.

Upon timely receipt of the application, the court may order that the testimony of the victim given at the preliminary hearing or deposition be taken and preserved on videotape. The videotape shall be transmitted to the clerk of the court in which the action is pending.

If at the time of trial the court finds that the victim is otherwise unavailable within the meaning of subdivision 19-19-804(a), or that such testimony would in the opinion of the court be substantially detrimental to the well-being of the victim, the court may admit the videotape of the victim's testimony at the preliminary hearing or deposition as former testimony under subdivision 19-19-804(b)(1).

Source: SL 1983, ch 184, § 1; SL 1985, ch 195; SL 1986, ch 191, § 1; SL 2008, ch 118, § 2.



§ 23A-12-10 Hearing to videotape testimony as to additional evidence.

23A-12-10. Hearing to videotape testimony as to additional evidence. Upon timely receipt of a notice that additional evidence has been newly discovered and for good cause shown, the court may order an additional hearing to videotape the victim's testimony relevant to the newly discovered evidence.

Source: SL 1983, ch 184, § 2.






Chapter 13 - (Rule 16) Discovery

§ 23A-13-1 (Rule 16(a)(1)(A)) Prosecution evidence discoverable by defendant--Statements of employees of corporate defendants.

23A-13-1. (Rule 16(a)(1)(A)) Prosecution evidence discoverable by defendant--Statements of employees of corporate defendants. Upon written request of a defendant the prosecuting attorney shall permit the defendant to inspect and copy or photograph:

(1) Any relevant written or recorded statements made by the defendant or copies thereof, within the possession, custody, or control of the state, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney;

(2) The substance of any oral statement, which the prosecuting attorney intends to offer in evidence at the trial, made by the defendant whether before or after arrest in response to interrogation by any person then known to the defendant to be an employee of a law enforcement agency; and

(3) Notwithstanding § 23A-5-16, recorded testimony of the defendant before a grand jury which relates to the offense charged.

Where the defendant is a corporation, partnership, association, or labor union, the court may grant the defendant, upon its motion, discovery of relevant recorded testimony of any witness before a grand jury who was, at the time of his testimony, so situated as an officer or employee as to have been able legally to bind the defendant in respect to conduct constituting the offense, or who was at the time of the offense, personally involved in the alleged conduct constituting the offense and so situated as an officer or employee as to have been able legally to bind the defendant in respect to that alleged conduct in which he was involved.

Source: SL 1978, ch 178, § 140.



§ 23A-13-2 (Rule 16(a)(1)(B)) Copy of prior criminal record furnished to defendant on request.

23A-13-2. (Rule 16(a)(1)(B)) Copy of prior criminal record furnished to defendant on request. Upon written request of the defendant, the prosecuting attorney shall furnish to the defendant such copy of his prior criminal record, if any, as is within the possession, custody, or control of the prosecuting attorney, and the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney.

Source: SL 1978, ch 178, § 142.



§ 23A-13-3 (Rule 16(a)(1)(C)) Defendant's right to inspect and copy documentary and tangible evidence.

23A-13-3. (Rule 16(a)(1)(C)) Defendant's right to inspect and copy documentary and tangible evidence. Upon written request of the defendant, the prosecuting attorney shall permit the defendant to inspect and copy or photograph books, papers, documents, photographs, tangible objects, buildings, or places, or copies or portions thereof, which are within the possession, custody, or control of the prosecuting attorney and which are material to the preparation of his defense or intended for use by the prosecuting attorney as evidence in chief at the trial, or were obtained from or belong to the defendant.

Source: SL 1978, ch 178, § 143.



§ 23A-13-4 (Rule 16(a)(1)(D)) Defendant's right to inspect and copy results of examinations or scientific tests.

23A-13-4. (Rule 16(a)(1)(D)) Defendant's right to inspect and copy results of examinations or scientific tests. Upon written request of a defendant, the prosecuting attorney shall permit a defendant to inspect and copy or photograph any results or reports of physical or mental examinations, and of scientific tests or experiments, or copies thereof, which are within the possession, custody, or control of the prosecuting attorney, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney, and which are material to the preparation of the defense or are intended for use by a prosecuting attorney as evidence in chief at the trial.

Source: SL 1978, ch 178, § 144.



§ 23A-13-5 Work product protected from discovery by defendant.

23A-13-5. Work product protected from discovery by defendant. Except as provided in §§ 23A-13-1, 23A-13-2, and 23A-13-4, this chapter does not authorize the discovery or inspection of reports, memoranda, or other internal prosecution documents made by the prosecuting attorney or other employees of law enforcement agencies in connection with the investigation or prosecution of the case, or of statements made by the prosecution witnesses or prospective prosecution witnesses except as provided in §§ 23A-13-7 to 23A-13-10, inclusive.

Source: SL 1978, ch 178, § 145.



§ 23A-13-6 Statement by witness not discoverable until testimony in preliminary hearing or trial.

23A-13-6. Statement by witness not discoverable until testimony in preliminary hearing or trial. In any criminal prosecution, no statement in the possession of the prosecuting attorney, which was made by a prosecution witness or prospective prosecution witness (other than the defendant), shall be the subject of subpoena, discovery, or inspection until such witness has testified on direct examination in the preliminary hearing or in the trial of the case.

Source: SL 1978, ch 178, § 146; SL 1979, ch 159, § 10A.



§ 23A-13-7 Prior statements of prosecution witnesses subject to discovery after direct examination.

23A-13-7. Prior statements of prosecution witnesses subject to discovery after direct examination. After a witness called by the prosecuting attorney has testified on direct examination, the court shall, on motion of the defendant, order the prosecuting attorney to produce any statement, as defined in § 23A-13-10, of the witness in the possession of the prosecuting attorney which relates to the subject matter as to which the witness has testified. If the entire contents of any such statement relate to the subject matter of the testimony of the witness, the court shall order it to be delivered directly to the defendant for his examination and use.

Source: SL 1978, ch 178, § 147.



§ 23A-13-8 Excision from statement of prosecution witness of matter not testified to--Delivery to defendant--Preservation of entire statement for appeal--Recess to permit examination by defendant.

23A-13-8. Excision from statement of prosecution witness of matter not testified to--Delivery to defendant--Preservation of entire statement for appeal--Recess to permit examination by defendant. If the prosecuting attorney claims that any statement ordered to be produced under §§ 23A-13-6 to 23A-13-10, inclusive, contains matter which does not relate to the subject matter of the testimony of the witness, the court shall order the prosecuting attorney to deliver such statement for the inspection of the court in camera. Upon such delivery the court shall excise the portions of such statement which do not relate to the subject matter of the testimony of the witness. With such material excised, the court shall then direct delivery of such statement to the defendant for his use. If, pursuant to such procedure, any portion of such statement is withheld from the defendant and the defendant objects to such withholding, and the trial is continued to an adjudication of the guilt of the defendant, the entire text of such statement shall be preserved by the prosecuting attorney and, in the event the defendant appeals, shall be made available to the appellate court for the purpose of determining the correctness of the ruling of the trial judge. Whenever any statement is delivered to a defendant pursuant to this section, the court in its discretion, upon application of the defendant, may recess proceedings in the trial for such time as it may determine to be reasonably required for the examination of the statement by the defendant and his preparation for its use in the trial.

Source: SL 1978, ch 178, § 148.



§ 23A-13-9 Testimony stricken when prosecution elects not to produce prior statement--Mistrial.

23A-13-9. Testimony stricken when prosecution elects not to produce prior statement--Mistrial. If the prosecuting attorney elects not to comply with an order of the court under §§ 23A-13-7 and 23A-13-8 to deliver to the defendant any such statement, or such portion thereof as the court may direct, the court shall strike from the record the testimony of the witness, and the trial shall proceed unless the court in its discretion shall determine that the interests of justice require that a mistrial be declared.

Source: SL 1978, ch 178, § 148-A.



§ 23A-13-10 Kinds of prior statements subject to discovery by defendant.

23A-13-10. Kinds of prior statements subject to discovery by defendant. The term "statement," as used in §§ 23A-13-7 to 23A-13-9, inclusive, in relation to any witness called by the prosecuting attorney, means:

(1) A written statement made by such witness and signed or otherwise adopted or approved by him;

(2) A stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by such witness and recorded contemporaneously with the making of such oral statement;

(3) A statement, however taken or recorded, or a transcription thereof, if any, made by such witness to a grand jury;

(4) A summary of an oral declaration made by someone other than the witness that has been reduced to writing.
(SL 2017, ch 106, §§ 1, 2 repeal this section effective January 1, 2018, subject to the Supreme Court's adoption of a new rule substantially similar to Federal Rule of Criminal Procedure 26.2(f) relating to producing a statement of a witness subject to discovery.)

Source: SL 1978, ch 178, § 148-B; SL 1979, ch 159, § 10B.



§ 23A-13-11 (Rule 16(a)(3)) Grand jury proceedings not discoverable--Exceptions.

23A-13-11. (Rule 16(a)(3)) Grand jury proceedings not discoverable--Exceptions. Except as provided in chapter 23A-5, § 23A-13-1, and subdivision 23A-13-10(3), this title does not relate to discovery or inspection of the recorded proceedings of a grand jury.

Source: SL 1978, ch 178, § 149.



§ 23A-13-12 (Rule 16(b)(1)(A)) Defendant's documentary and tangible evidence discoverable by prosecution.

23A-13-12. (Rule 16(b)(1)(A)) Defendant's documentary and tangible evidence discoverable by prosecution. If the defendant requests disclosure under § 23A-13-3 or 23A-13-4, upon compliance with such request by the prosecuting attorney, the defendant, on written request of the prosecuting attorney, shall permit the prosecuting attorney to inspect and copy or photograph books, papers, documents, photographs, tangible objects, or copies or portions thereof, which are within the possession, custody, or control of the defendant and which the defendant intends to introduce as evidence in chief at the trial.

Source: SL 1978, ch 178, § 151.



§ 23A-13-13 Results of examinations and scientific tests discoverable by prosecution.

23A-13-13. Results of examinations and scientific tests discoverable by prosecution. If the defendant requests disclosure under § 23A-13-3 or 23A-13-4, upon compliance with such request by the prosecuting attorney, the defendant, on written request of the prosecuting attorney, shall permit the prosecuting attorney to inspect and copy or photograph any results or reports of physical or mental examinations and of scientific tests or experiments made in connection with the particular case, or copies thereof, within the possession or control of the defendant, which the defendant intends to introduce as evidence in chief at the trial or which were prepared by a witness whom the defendant intends to call at the trial when the results or reports relate to his testimony.

Source: SL 1978, ch 178, § 152.



§ 23A-13-14 (Rule 16(b)(2)) Defense work product protected from discovery.

23A-13-14. (Rule 16(b)(2)) Defense work product protected from discovery. Except as to scientific or medical reports, § 23A-13-12 or 23A-13-13 does not authorize the discovery or inspection of reports, memoranda, or other internal defense documents made by the defendant, or his attorneys or agents in connection with the investigation or defense of the case, or of statements made by the defendant, or by prosecution or defense witnesses, or by prospective prosecution or defense witnesses, to the defendant, his agents or attorneys.

Source: SL 1978, ch 178, § 153.



§ 23A-13-15 (Rule 16(c)) Notice to adverse party of newly discovered evidence subject to discovery.

23A-13-15. (Rule 16(c)) Notice to adverse party of newly discovered evidence subject to discovery. If, prior to or during trial, a party discovers additional evidence or material previously requested or ordered, which is subject to discovery or inspection under §§ 23A-13-1 to 23A-13-14, inclusive, he shall promptly notify the other party or his attorney or the court of the existence of the additional evidence or material.

Source: SL 1978, ch 178, § 162.



§ 23A-13-16 (Rule 16(d)(1)) Restriction of rights of discovery or inspection--Preservation of entire statement for appellate record.

23A-13-16. (Rule 16(d)(1)) Restriction of rights of discovery or inspection--Preservation of entire statement for appellate record. Upon a sufficient showing the court may at any time order that the discovery or inspection be denied, restricted, or deferred, or make such other order as is appropriate. Upon motion by a party, the court may permit the party to make such showing, in whole or in part, in the form of a written statement to be inspected by the judge alone. If the court enters an order granting relief following such ex parte showing, the entire text of the party's statement shall be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal.

Source: SL 1978, ch 178, § 173.



§ 23A-13-17 (Rule 16(d)(2)) Remedies on failure of party to comply with discovery requirements--Manner of discovery and inspection.

23A-13-17. (Rule 16(d)(2)) Remedies on failure of party to comply with discovery requirements--Manner of discovery and inspection. If, at any time during the course of a proceeding, it is brought to the attention of a court that a party has failed to comply with an applicable discovery provision, the court may order such party to permit the discovery or inspection, grant a continuance, or prohibit the party from introducing evidence not disclosed, or it may enter such other order as it deems just under the circumstances. The court may specify the time, place, and manner of making the discovery and inspection and may prescribe such terms and conditions as are just.

Source: SL 1978, ch 178, § 174.



§ 23A-13-18 (Rule 16(e)) Discovery of alibi witnesses.

23A-13-18. (Rule 16(e)) Discovery of alibi witnesses. Discovery of alibi witnesses is governed by chapter 23A-9.

Source: SL 1978, ch 178, § 176.






Chapter 14 - (Rule 17) Subpoena And Attendance Of Witnesses

§ 23A-14-2 Attorneys' subpoena for witnesses within state.

23A-14-2. Attorneys' subpoena for witnesses within state. A prosecuting attorney may issue subpoenas, subscribed by him, for witnesses within the state, in support of a prosecution, or for such witnesses as a grand jury may direct. An attorney for a defendant may issue subpoenas subscribed by him for witnesses the defendant may require.

Source: SDC 1939 & Supp 1960, § 34.2401; SDCL, § 23-40-3; SL 1978, ch 178, § 178.



§ 23A-14-3 (Rule 17(b)) Subpoenas for indigent defendant--Payment of costs.

23A-14-3. (Rule 17(b)) Subpoenas for indigent defendant--Payment of costs. If a defendant has received court appointed counsel pursuant to chapter 23A-40, the court shall order at any time that a subpoena be issued upon the application of the defendant to the court. The defendant must state that he is financially unable to pay the fees of the witness and that the presence of the witness is necessary to an adequate defense. If the court orders the subpoena to be issued, the costs incurred by the process and the fees of the witness so subpoenaed by the process shall be paid in the same manner in which similar costs and fees are paid in the case of a witness subpoenaed in behalf of the state. Such motion may be made ex parte.

Source: SL 1978, ch 178, § 179.



§ 23A-14-4 Committing magistrate's subpoenas for witnesses within state--Blank subpoenas issued by clerk of court.

23A-14-4. Committing magistrate's subpoenas for witnesses within state--Blank subpoenas issued by clerk of court. A committing magistrate before whom a complaint is laid shall, when requested, issue subpoenas, subscribed by him, for witnesses within the state, either on behalf of the state or the defendant.

The clerk of the court at which an indictment or information is to be tried shall issue a subpoena without charge, signed and sealed but otherwise blank, to a party requesting it, who shall fill in the blanks before it is served.

Source: SDC 1939 & Supp 1960, § 34.2401; SDCL, §§ 23-40-2, 23-40-4; SL 1978, ch 178, § 178.



§ 23A-14-5 (Rule 17(c)) Documentary or tangible evidence required by subpoena--Modification--Inspection rights.

23A-14-5. (Rule 17(c)) Documentary or tangible evidence required by subpoena--Modification--Inspection rights. A subpoena may also command the person to whom it is directed to produce books, papers, documents, or other objects designated therein. A court on motion made promptly may quash or modify a subpoena if compliance would be unreasonable or oppressive. A court may direct that books, papers, documents, or objects designated in a subpoena be produced before the court at a time prior to the trial or prior to the time when they are to be offered in evidence and may upon their production permit the books, papers, or documents, or objects or portions thereof to be inspected by the parties and their attorneys.

Source: SL 1978, ch 178, § 180.



§ 23A-14-6 (Rule 17(d)) Service of subpoena--Tender of fees and mileage.

23A-14-6. (Rule 17(d)) Service of subpoena--Tender of fees and mileage. A subpoena may be served by a sheriff, by his deputy, or by any other person who is not a party and who is not less than eighteen years of age. Service of a subpoena shall be made by delivering a copy thereof to the person named and by tendering to him the fee for one day's attendance and the mileage allowed by law. Fees and mileage need not be tendered to a witness upon service of a subpoena issued on behalf of the state, on behalf of a person residing within the county in which the action is pending, or on behalf of a defendant who has received court appointed counsel pursuant to chapter 23A-40.

Source: SDC 1939 & Supp 1960, § 34.2403; SDCL, §§ 23-40-7, 23-40-8; SL 1978, ch 178, § 181.



§ 23A-14-7 (Rule 17(e)(1)) Place of service of subpoena.

23A-14-7. (Rule 17(e)(1)) Place of service of subpoena. A subpoena requiring the attendance of a witness at a hearing or trial may be served at any place within the state.

Source: SL 1978, ch 178, § 182.



§ 23A-14-7.1 Expenses paid for out-of-county or indigent witness produced by state pursuant to subpoena or undertaking.

23A-14-7.1. Expenses paid for out-of-county or indigent witness produced by state pursuant to subpoena or undertaking. When a person attends before a magistrate, grand jury, or court, as a witness on behalf of the state, upon a subpoena or pursuant to an undertaking, and it appears that he has come from a place out of the county or that he is indigent, the court, if the attendance of a witness is for a trial, by an order entered upon its minutes, or in any other case, the circuit judge, by a written order, may direct the county treasurer to pay the witness a reasonable sum, to be specified in the order, for his expenses. Upon the production of the order, or a certified copy thereof, the county treasurer must pay the witness the sum specified therein, out of the county treasury.

Source: SL 1979, ch 159, § 11.



§ 23A-14-9 (Rule 17(f)(1)) Authority for subpoena for deposition.

23A-14-9. (Rule 17(f)(1)) Authority for subpoena for deposition. An order to take a deposition authorizes the issuance by the clerk of the court for the circuit in which the deposition is to be taken of subpoenas for the persons named or described therein.

Source: SL 1978, ch 178, § 184.



§ 23A-14-10 (Rule 17(f)(2)) Place attendance required for deposition.

23A-14-10. (Rule 17(f)(2)) Place attendance required for deposition. The witness whose deposition is to be taken may be required by subpoena to attend at any place designated by the trial court, taking into account the convenience of the witness and the parties.

Source: SL 1978, ch 178, § 185.



§ 23A-14-11 John Doe subpoena for examination before magistrate--Compelling obedience.

23A-14-11. John Doe subpoena for examination before magistrate--Compelling obedience. Whenever a complaint verified positively or upon information and belief by a prosecuting attorney is laid before a committing magistrate that a criminal offense has been committed in this state and asking for an investigation of the same, such magistrate shall issue his subpoena requiring any person he may deem proper to attend before him at the time and place mentioned in such subpoena and submit to an examination and give testimony concerning any violation of law about which he may be questioned. No witness shall refuse to comply with such subpoena because his fee therefor has not been paid in advance and his attendance may be compelled by attachment as in the case of other witnesses.

Source: SDC 1939 & Supp 1960, § 34.0901; SDCL, § 23-20-10; SL 1978, ch 178, § 483.



§ 23A-14-12 Advice as to rights given to John Doe witness--Immunity provisions applicable.

23A-14-12. Advice as to rights given to John Doe witness--Immunity provisions applicable. Any witness examined under § 23A-14-11 shall be informed that he has a right to be advised by counsel and that he may not be required to make any statement which will incriminate him. The provisions of § 23A-14-29 relating to immunity shall apply to proceedings held pursuant to § 23A-14-11.

Source: SL 1978, ch 178, § 483.



§ 23A-14-13 Record of John Doe testimony--Warrant for arrest of offender.

23A-14-13. Record of John Doe testimony--Warrant for arrest of offender. The testimony of a witness attending pursuant to § 23A-14-11 shall be reduced to writing by the committing magistrate or some person under his direction. If the offense complained of appears to have been committed, a warrant for the arrest of the offender shall be issued and further proceedings shall then be had as provided by law.

Source: SDC 1939 & Supp 1960, § 34.0901; SDCL, § 23-20-11; SL 1978, ch 178, § 484.



§ 23A-14-14 Interstate summons of witnesses--Definition of terms.

23A-14-14. Interstate summons of witnesses--Definition of terms. Terms used in §§ 23A-14-14 to 23A-14-24, inclusive, mean:

(1) "Witness," a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution, or proceeding;

(2) "State," any state or territory of the United States and the District of Columbia;

(3) "Summons," a summons, subpoena, order, or other notice requiring the appearance of a witness.
Source: SL 1937, ch 259, § 1; SDC 1939 & Supp 1960, § 34.2501; SDCL, § 23-40-14; SL 1978, ch 178, § 186.



§ 23A-14-15 Hearing on certification from another state as to witness required from this state.

23A-14-15. Hearing on certification from another state as to witness required from this state. If a judge of a court of record in any state which by its laws has made provisions commanding persons within that state to attend and testify in this state, certifies under the seal of such court that there is a criminal prosecution pending in that court, or that a grand jury investigation has commenced or is about to commence, that a person in this state is a material witness in such prosecution or grand jury investigation, and that his presence will be required for a specified number of days, a South Dakota circuit judge of the county in which such person is, shall, upon presentation of such certificate, fix a time and place for a hearing, and shall make an order directing the witness to appear at the hearing.

Source: SDC 1939 & Supp 1960, § 34.2502; SDCL, § 23-40-15; SL 1978, ch 178, § 187.



§ 23A-14-16 Summons to appear in another state issued after hearing--Protection accorded witness.

23A-14-16. Summons to appear in another state issued after hearing--Protection accorded witness. If a hearing is ordered pursuant to § 23A-14-15 and a judge determines that a witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where the grand jury investigation has commenced or is about to commence, at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

Source: SDC 1939 & Supp 1960, § 34.2502; SDCL, § 23-40-16; SL 1978, ch 178, § 188.



§ 23A-14-17 Placement of witness in custody of officer from other state.

23A-14-17. Placement of witness in custody of officer from other state. If the certificate described in § 23A-14-16 recommends that a witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, the judge to whom the certificate is presented may, in lieu of notification of the hearing, direct that the witness be forthwith brought before him for the hearing. If the judge at the hearing is satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, he may in lieu of issuing a subpoena or summons, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state.

Source: SDC 1939 & Supp 1960, § 34.2502; SDCL, § 23-40-17; SL 1978, ch 178, § 189.



§ 23A-14-18 Punishment for contempt by witnesses summoned for appearance in another state--Fees to which entitled.

23A-14-18. Punishment for contempt by witnesses summoned for appearance in another state--Fees to which entitled. A witness, who has been summoned pursuant to §§ 23A-14-15 to 23A-14-17, inclusive, who has been paid or offered, by a properly authorized person, twenty-one cents for each mile by the ordinarily traveled route to and from the court where the prosecution is pending, twenty dollars for each day that he is required to travel and attend as a witness, and twenty-five dollars for each night he is required to remain away from his residence, and who fails without good cause to attend and testify as directed in the summons, shall be punished in the manner provided by § 23A-38-1 or 23A-38-2.

Source: SDC 1939 & Supp 1960, § 34.2502; SDCL, § 23-40-18; SL 1978, ch 178, § 190; SL 1986, ch 169, § 2.



§ 23A-14-19 Certificate by judge or magistrate for summons of witness from another state--Recommendation for immediate custody.

23A-14-19. Certificate by judge or magistrate for summons of witness from another state--Recommendation for immediate custody. A circuit judge or a magistrate judge may issue a certificate under the seal of his court stating that a person in another state is a material witness in a prosecution pending in a court presided over by a circuit court judge or magistrate judge or in a grand jury investigation which has commenced or is about to commence in this state, if that state has made provisions in its laws for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this state. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state. This certificate shall be presented to a judge of a court of record in the jurisdiction in which the witness is found.

Source: SDC 1939 & Supp 1960, § 34.2503; SDCL, § 23-40-19; SL 1978, ch 178, § 191.



§ 23A-14-20 Fees tendered to witness summoned from another state.

23A-14-20. Fees tendered to witness summoned from another state. If the witness described in § 23A-14-19 is summoned to attend and testify in this state, he shall be offered twenty-one cents for each mile by the ordinarily traveled route to and from the court where the prosecution is pending, twenty dollars for each day that he is required to travel and attend as a witness, and twenty-five dollars for each night he is required to remain away from his residence.

Source: SDC 1939 & Supp 1960, § 34.2503; SDCL, § 23-40-20; SL 1978, ch 178, § 192; SL 1986, ch 169, § 3.



§ 23A-14-21 Duration of stay required of witness summoned from another state.

23A-14-21. Duration of stay required of witness summoned from another state. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain in this state for a longer period of time than the period mentioned in the certificate, unless otherwise ordered by a court.

Source: SL 1933, ch 205, § 2; SL 1937, ch 259, § 3; SDC 1939 & Supp 1960, § 34.2503; SDCL, § 23-40-21; SL 1978, ch 178, § 193.



§ 23A-14-22 Immunity from process of witness summoned from another state.

23A-14-22. Immunity from process of witness summoned from another state. If a witness comes into this state in obedience to a summons directing him to attend and testify in this state he shall not while in this state pursuant to such summons be subject to arrest or the service of civil or criminal process in connection with matters which arose before his entrance into this state under the summons.

Source: SDC 1939 & Supp 1960, § 34.2504; SDCL, § 23-40-23; SL 1978, ch 178, § 195.



§ 23A-14-23 Immunity from process of witness passing through under interstate summons.

23A-14-23. Immunity from process of witness passing through under interstate summons. If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of civil or criminal process in connection with matters which arose before his entrance into this state under summons.

Source: SDC 1939 & Supp 1960, § 34.2504; SDCL, § 23-40-24; SL 1978, ch 178, § 196.



§ 23A-14-24 Punishment for contempt by witness summoned from another state.

23A-14-24. Punishment for contempt by witness summoned from another state. If a witness described in § 23A-14-19 comes into this state and fails without good cause to attend and testify as directed in his summons, he shall be punished in the manner provided by § 23A-38-1 or 23A-38-2.

Source: SDC 1939 & Supp 1960, § 34.2503; SDCL, § 23-40-22; SL 1978, ch 178, § 194.



§ 23A-14-25 (Rule 17(g)) Disobedience of subpoena as contempt of court.

23A-14-25. (Rule 17(g)) Disobedience of subpoena as contempt of court. Failure by any person without adequate excuse to obey a subpoena served upon him may be deemed a contempt of the court from which the subpoena issued.

Source: SDC 1939 & Supp 1960, § 34.2405; SDCL, § 23-40-10; SL 1978, ch 178, § 203.



§ 23A-14-26 Motions relating to subpoena--Hearing.

23A-14-26. Motions relating to subpoena--Hearing. A motion relating to a subpoena may be made at any time prior to, during, or when appropriate, subsequent to the appearance of any witness before he testifies. Such motions shall be heard in chambers and on the record.

Source: SL 1978, ch 178, § 200.



§ 23A-14-27 Stay of subpoena until ruling on motion.

23A-14-27. Stay of subpoena until ruling on motion. If a motion is made under § 23A-14-26 before the day on which the person subpoenaed has been ordered to appear, or books, records, or documents have been ordered to be produced, the appearance of such person, or the production of such documents, shall upon appropriate order, be stayed until the court has ruled on such motion.

Source: SL 1978, ch 178, § 201.



§ 23A-14-28 Sanctions for oppressive subpoenas.

23A-14-28. Sanctions for oppressive subpoenas. The court may impose appropriate sanctions including the quashing of a subpoena upon a showing by the subpoenaed person that:

(1) If called for any purpose, compliance with the subpoena would be for punitive purposes;

(2) If called before a grand jury, a primary purpose or effect of requiring such person to so testify or to produce such objects to the grand jury is or will be to secure for trial testimony or to secure other information regarding the activities of any person who is already under indictment for those activities in this state, or of any person who is held to answer by information for those activities.
Source: SL 1978, ch 178, § 202.



§ 23A-14-29 Self-incriminating testimony required under promise of immunity--Restrictions on use of information.

23A-14-29. Self-incriminating testimony required under promise of immunity--Restrictions on use of information. No witness may be excused on the basis of his privilege against self-incrimination from testifying or providing other information in a proceeding before a court, grand jury, administrative agency, or legislative committee of this state for a civil, criminal, or administrative action whenever the prosecuting attorney or attorney general has granted the witness immunity pursuant to this section or whenever the magistrate or circuit court judge presiding over the proceeding has ordered such testimony. No testimony or other information compelled under an order or a grant of immunity, or any information directly or indirectly derived from such testimony, may be used against the witness in any criminal proceeding, except a prosecution for perjury, giving a false statement, or otherwise failing to comply with the order.

Source: SDC 1939 & Supp 1960, § 34.2406; SDCL, § 23-40-12; SL 1978, ch 178, § 481; SL 1985, ch 196, § 1.






Chapter 14A - Uniform Rendition Of Prisoners As Witnesses In Criminal Proceedings Act

§ 23A-14A-1 Definitions.

23A-14A-1. Definitions. Terms used in §§ 23A-14A-1 to 23A-14A-10, inclusive, mean:

(1) "Witness," a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by grand jury or in any criminal action before a court;

(2) "Penal institution," includes any jail, prison, penitentiary, house of correction, or other place of penal detention;

(3) "State," includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory of the United States.
Source: SL 2002, ch 119, § 1.



§ 23A-14A-2 Summoning prisoner in this state to testify in another state--Certificate of out-of-state judge--Hearing.

23A-14A-2. Summoning prisoner in this state to testify in another state--Certificate of out-of-state judge--Hearing. Any judge of a state court of record in another state, which by its laws has made provisions for commanding persons confined in penal institutions within that state to attend and testify in this state, may certify:

(1) That there is a criminal proceeding or investigation by a grand jury or a criminal action pending in a court;

(2) That a person who is confined in a penal institution in this state may be a material witness in the proceeding, investigation, or action; and

(3) That the person's presence will be required during a specified time.

Upon presentation of the certificate to any judge having jurisdiction over the person confined or to any judge having jurisdiction in the location where the person is confined, and upon notice to the attorney general, the judge in this state shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before the judge at the hearing.

Source: SL 2002, ch 119, § 2.



§ 23A-14A-3 Issuance of order to attend.

23A-14A-3. Issuance of order to attend. If at the hearing the judge determines:

(1) That the witness may be material and necessary;

(2) That the witness's attending and testifying are not adverse to the interests of this state or to the health or legal rights of the witness;

(3) That the laws of the state in which the witness is required to testify will give the witness protection from arrest and the service of civil and criminal process because of any act committed prior to the witness's arrival in the state under the order; and

(4) That as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which the witness may pass; the judge shall issue an order, with a copy of the certificate attached, directing the witness to attend and testify, directing the person having custody of the witness to produce the witness in the court where the criminal action is pending, or where the grand jury investigation is pending, at a time and place specified in the order, and prescribing such conditions as the judge shall determine.
Source: SL 2002, ch 119, § 3.



§ 23A-14A-4 Terms and conditions for return, custody--Costs.

23A-14A-4. Terms and conditions for return, custody--Costs. The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of the witness's testimony, proper safeguards on the witness's custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe such other conditions as the judge thinks proper or necessary. Mileage and expenses shall be allowed as provided for state employees. The order does not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.

Source: SL 2002, ch 119, § 4.



§ 23A-14A-5 Exceptions.

23A-14A-5. Exceptions. Sections 23A-14A-1 to 23A-14A-10, inclusive, do not apply to any person in this state confined as mentally ill or under sentence of death.

Source: SL 2002, ch 119, § 5.



§ 23A-14A-6 Prisoner from another state summoned to testify in this state--Certificate.

23A-14A-6. Prisoner from another state summoned to testify in this state--Certificate. If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this state, a circuit court judge or magistrate may certify:

(1) That there is a criminal proceeding or investigation by a grand jury or a criminal action pending in this court;

(2) That a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation, or action; and

(3) That the person's presence will be required during a specified time.

The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined, and a notice shall be given to the attorney general of the state in which the prisoner is confined.

Source: SL 2002, ch 119, § 6.



§ 23A-14A-7 Order of compliance with terms and conditions prescribed by out-of-state judge.

23A-14A-7. Order of compliance with terms and conditions prescribed by out-of-state judge. The court may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.

Source: SL 2002, ch 119, § 7.



§ 23A-14A-8 Exemption of prisoner from another state from arrest or service of process.

23A-14A-8. Exemption of prisoner from another state from arrest or service of process. If a witness from another state comes into or passes through this state under an order directing the witness to attend and testify in this or another state, the witness is not subject, while in this state pursuant to the order, to arrest or the service of process, civil or criminal, because of any act committed prior to this arrival in this state under the order.

Source: SL 2002, ch 119, § 8.



§ 23A-14A-9 Uniformity of interpretation.

23A-14A-9. Uniformity of interpretation. The provisions of §§ 23A-14A-1 to 23A-14A-10, inclusive, shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them.

Source: SL 2002, ch 119, § 9.



§ 23A-14A-10 Citation.

23A-14A-10. Citation. Sections 23A-14A-1 to 23A-14A-10, inclusive, may be cited as the Uniform Rendition of Prisoners as Witnesses in Criminal Proceedings Act.

Source: SL 2002, ch 119, § 10.






Chapter 15 - (Rule 17.1) Pretrial Conference

§ 23A-15-1 Order for conference to consider preliminary matters--Defendant not represented by counsel.

23A-15-1. Order for conference to consider preliminary matters--Defendant not represented by counsel. Any time after the filing of an indictment or information a court upon motion of any party or upon its own motion may order one or more conferences to consider such matters as will promote a fair and expeditious trial. This section shall not be invoked in a case where a defendant is not represented by counsel.

Source: SL 1978, ch 178, § 204.



§ 23A-15-2 Memorandum of matters agreed upon at conference.

23A-15-2. Memorandum of matters agreed upon at conference. At the conclusion of a conference the court shall prepare and file a memorandum of the matters agreed upon.

Source: SL 1978, ch 178, § 204.



§ 23A-15-3 Verbal admissions at conference not used against defendant.

23A-15-3. Verbal admissions at conference not used against defendant. No admissions made by a defendant or his attorney at a conference shall be used against him unless the admissions are reduced to writing and signed by the defendant and his attorney.

Source: SL 1978, ch 178, § 204.






Chapter 16 - Jurisdiction And Venue Of Offenses And Proceedings

§ 23A-16-1 Concurrent state jurisdiction of offenses on Indian reservations within state.

23A-16-1. Concurrent state jurisdiction of offenses on Indian reservations within state. Whenever any acts in violation of the penal laws of the United States committed by any person upon any Indian reservation within this state shall constitute a crime under any law of the State of South Dakota, concurrent jurisdiction is hereby expressly reserved to the State of South Dakota to arrest, prosecute, convict, and punish any person committing any offense under the laws of the State of South Dakota, even though the acts constituting such offense may also constitute an offense under the laws of the United States of America.

Source: SDC 1939, § 34.0502; SL 1951, ch 187; SDCL, § 23-9-6; SL 1978, ch 178, § 220.



§ 23A-16-2 State jurisdiction of offense commenced outside state and consummated within state.

23A-16-2. State jurisdiction of offense commenced outside state and consummated within state. When the commission of a public offense commenced outside this state is consummated within this state, the defendant may be punished in this state, even if he were out of the state at the time of the commission of the offense charged, if he consummated it in this state through the intervention of an innocent or guilty agent or by any other means proceeding directly from himself.

Source: SDC 1939 & Supp 1960, § 34.0801; SDCL, § 23-9-10; SL 1978, ch 178, § 208.



§ 23A-16-3 (Rule 18) Right to speedy trial by impartial jury--Venue in county where offense committed.

23A-16-3. (Rule 18) Right to speedy trial by impartial jury--Venue in county where offense committed. The accused has the right to a speedy public trial by an impartial jury of the county in which the offense is alleged to have been committed.

Source: SDC 1939 & Supp 1960, § 34.2905 (5); SDCL, § 23-2-11; SL 1978, ch 178, § 205.



§ 23A-16-5 Proceedings taken within judicial circuit--Issues of fact determined within county--Circuit judge orders in chambers.

23A-16-5. Proceedings taken within judicial circuit--Issues of fact determined within county--Circuit judge orders in chambers. All actions, special proceedings, motions, and applications of a criminal nature, arising under the laws of this state of which a circuit court has jurisdiction may be heard and determined at any place in the judicial circuit in which is situated the county where the same is brought or pending; but issues of fact in any criminal action must be tried in the county in which the same is brought or to which the place of trial is changed by order of court. Neither this section nor § 23A-45-11 shall prevent the judge of any circuit court from making an order in chambers at any place within the state in any criminal matter properly before him.

Source: SL 1887, ch 81, § 1; CL 1887, § 4828; RCCivP 1903, § 33; RC 1919, § 4654; SDC 1939 & Supp 1960, § 34.0401; SDCL, §§ 23-9-2, 23-9-3; SL 1978, ch 178, § 207.



§ 23A-16-6 Repealed.

23A-16-6. Repealed by SL 1985, ch 15, § 3



§ 23A-16-7 Venue of offense commenced outside state.

23A-16-7. Venue of offense commenced outside state. When a person commences an offense outside this state and consummates it within this state, and this state has jurisdiction of the offense pursuant to § 23A-16-2, the venue is in the county in which the offense is consummated.

Source: SDC 1939 & Supp 1960, § 34.0801; SDCL, § 23-9-10; SL 1978, ch 178, § 209.



§ 23A-16-8 Venue of offense committed partly in one county and partly in another.

23A-16-8. Venue of offense committed partly in one county and partly in another. When a public offense is committed partly in one county and partly in another county, or the acts or effects thereof constituting or requisite to the offense occur in two or more counties, the venue is in either county.

Source: SDC 1939 & Supp 1960, § 34.0804; SDCL, § 23-9-17; SL 1978, ch 178, § 210.



§ 23A-16-9 Venue of offense on or near county boundary.

23A-16-9. Venue of offense on or near county boundary. When a public offense is committed on the boundary of two or more counties, or within five hundred yards thereof, the venue is in either county.

Source: SDC 1939 & Supp 1960, § 34.0804; SDCL, § 23-9-18; SL 1978, ch 178, § 211.



§ 23A-16-10 Venue of offense on state boundary water--Change of venue.

23A-16-10. Venue of offense on state boundary water--Change of venue. When an offense is committed in this state on a boundary water between this state and another state, the venue is in any county which bounds on the body of water. Upon a showing of good cause, the court in which such prosecution is commenced may order the case transferred to any other county bounding on the body of water as is more appropriate under the general venue provisions of § 23A-16-5.

Source: SDC 1939 & Supp 1960, § 34.0805; SDCL, § 23-9-19; SL 1978, ch 178, § 214.



§ 23A-16-11 Venue of homicide prosecution in county where fatal injury inflicted.

23A-16-11. Venue of homicide prosecution in county where fatal injury inflicted. The venue of a prosecution for murder or manslaughter, when the injury which caused the death was inflicted in one county and the person injured dies in another county or out of state, is in the county where the injury was inflicted.

Source: SDC 1939 & Supp 1960, § 34.0809; SDCL, § 23-9-24; SL 1978, ch 178, § 218.



§ 23A-16-12 Venue when stolen property taken from one county to another.

23A-16-12. Venue when stolen property taken from one county to another. When property taken in one county by burglary or theft is brought into another, the venue of the offense is in either of the counties where the prosecution is first commenced.

Source: SDC 1939 & Supp 1960, § 34.0806; SDCL, § 23-9-20; SL 1978, ch 178, § 212.



§ 23A-16-13 Venue of offense by sending letter from one county to another.

23A-16-13. Venue of offense by sending letter from one county to another. When the sending of a letter is made a public offense by the statutes of this state, the venue of the offense is in any county where the letter is deposited or delivered or where it is received by the person to whom it is addressed.

Source: SDC 1939, § 13.0107; SDCL, § 22-1-7; SL 1976, ch 158, § 1-6; SDCL Supp, § 23-9-17.1; SL 1978, ch 178, § 213.



§ 23A-16-14 Venue of offense by use of mails.

23A-16-14. Venue of offense by use of mails. Where the commission of a public offense involves the use of the mails, the venue of the offense is in any county where the letter is deposited or delivered, or where it is received by the person to whom it is addressed.

Source: SL 1978, ch 178, § 213-A.



§ 23A-16-15 Venue of prosecution of principal not present at commission of offense.

23A-16-15. Venue of prosecution of principal not present at commission of offense. The venue in the case of a principal in the commission of a public offense, who was not present at the commission of the offense, is in the same county in which it would be under this title if he had been present and aiding and abetting therein.

Source: SDC 1939 & Supp 1960, § 34.0807; SDCL, § 23-9-21; SL 1978, ch 178, § 215.



§ 23A-16-16 Venue of prosecution of accessory where principal offense committed in another county.

23A-16-16. Venue of prosecution of accessory where principal offense committed in another county. In the case of an accessory in the commission of a public offense as defined in § 22-3-5, where the principal offense is committed in one county and the offense of the accessory is committed in another county, the venue is in either of the counties where the prosecution is first commenced.

Source: SDC 1939 & Supp 1960, § 34.0807; SDCL, § 23-9-22; SL 1978, ch 178, § 216.



§ 23A-16-17 County seat municipality which lies in more than one county.

23A-16-17. County seat municipality which lies in more than one county. A county seat municipality which lies in more than one county is considered to be a district under the provisions of S.D. Const., Art. VI, § 7.

Source: SL 1984, ch 51.



§ 23A-16-18 Venue of prosecution of perjury.

23A-16-18. Venue of prosecution of perjury. Perjury may be prosecuted in the circuit court for either the county where the proceeding or action is venued or where the act of perjury was committed.

Source: SL 2002, ch 113, § 2.






Chapter 17 - Transfer Of Proceedings From County

§ 23A-17-1 (Rule 20(a)) Consent by defendant to waive trial and accept disposition in county where arrested or held--Approval by prosecuting attorneys--Transmittal of papers.

23A-17-1. (Rule 20(a)) Consent by defendant to waive trial and accept disposition in county where arrested or held--Approval by prosecuting attorneys--Transmittal of papers. A defendant arrested, held, or present in a county other than that in which the indictment, information, or complaint is pending against him may state in writing that he wishes to plead guilty or nolo contendere, to waive trial in the county in which the indictment, information, or complaint is pending and to consent to disposition of the case in the county in which he was arrested, is held, or is present, subject to the approval of the prosecuting attorney for each county. Upon receipt of the defendant's statement and of the written approval of the prosecuting attorney, the clerk of the court or the court in which the indictment, information, or complaint is pending shall transmit the papers in the proceeding or certified copies thereof to the clerk of the court or court for the county in which the defendant is held and the prosecution shall continue in that county.

Source: SL 1978, ch 178, § 221.



§ 23A-17-3 (Rule 20(c)) Return of papers to original county when defendant pleads not guilty.

23A-17-3. (Rule 20(c)) Return of papers to original county when defendant pleads not guilty. If, after the proceeding has been transferred pursuant to § 23A-17-1, the defendant pleads not guilty, the clerk of the court or the court shall return the papers to the court in which the prosecution was commenced and the proceeding shall be restored to the docket of that court. The defendant's statement that he wishes to plead guilty or nolo contendere shall not be used against him without his consent.

Source: SL 1978, ch 178, § 223.



§ 23A-17-5 (Rule 21(a)) Change of county when fair trial impossible in original county.

23A-17-5. (Rule 21(a)) Change of county when fair trial impossible in original county. A court upon motion of a defendant shall transfer his proceedings to another county if the court is satisfied that there exists, in the county where the prosecution is pending, so great a prejudice against the defendant that he cannot obtain a fair and impartial trial at any place fixed by law for holding court in that county.

Source: SDC 1939 & Supp 1960, § 34.0817; SDCL, § 23-28-7; SL 1978, ch 178, § 225.



§ 23A-17-6 (Rule 21(b)) Change of county for convenience on consent of parties.

23A-17-6. (Rule 21(b)) Change of county for convenience on consent of parties. Upon the consent of both parties and for the convenience of parties and witnesses, and in the interest of justice, a court may transfer proceedings or any one or more of the counts thereof to another county.

Source: SL 1978, ch 178, § 226.



§ 23A-17-7 (Rule 21(c)) Transmittal of papers on change of counties.

23A-17-7. (Rule 21(c)) Transmittal of papers on change of counties. When a transfer is ordered the clerk of courts of the original county shall transmit to the clerk of the court to which the proceeding is transferred all papers in the proceeding or duplicates thereof and any bail taken, and the prosecution shall continue in that county.

Source: SDC 1939 & Supp 1960, §§ 34.0818, 34.0819; SDCL, §§ 23-28-9, 23-28-10; SL 1978, ch 178, § 227.



§ 23A-17-8 (Rule 22) Time for motion to transfer.

23A-17-8. (Rule 22) Time for motion to transfer. A motion to transfer under this title may be made at or before arraignment or at such other time as the court or this title may prescribe.

Source: SL 1978, ch 178, § 229.



§ 23A-17-9 Costs and fees on transferred case paid by original county.

23A-17-9. Costs and fees on transferred case paid by original county. The payment of all costs and fees incurred as a result of a transfer and all subsequent proceedings shall be paid by the county where the prosecution was commenced.

Source: SL 1978, ch 178, § 228.






Chapter 18 - (Rule 23) Trial By Jury Or Court

§ 23A-18-1 (Rule 23(a)) Trial by jury unless waived by parties.

23A-18-1. (Rule 23(a)) Trial by jury unless waived by parties. Cases required to be tried by a jury shall be so tried unless the defendant waives a jury trial in writing or orally on the record with the approval of the court and the consent of the prosecuting attorney.

Source: SL 1978, ch 178, § 230.



§ 23A-18-2 (Rule 23(b)) Number of jurors--Stipulation for smaller jury.

23A-18-2. (Rule 23(b)) Number of jurors--Stipulation for smaller jury. Juries shall consist of twelve members but at any time before verdict the parties may stipulate in writing or orally on the record with the approval of the court that the jury shall consist of any number less than twelve.

Source: SDC 1939 & Supp 1960, § 34.3607; SL 1963, ch 227; SDCL, § 23-43-20; SL 1978, ch 178, § 231.



§ 23A-18-3 (Rule 23(c)) Findings of fact in trial without jury.

23A-18-3. (Rule 23(c)) Findings of fact in trial without jury. In a case tried without a jury a court shall make a general finding and shall in addition, on request made before submission of the case to the court for decision, find facts specially. Such findings may be oral. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.

Source: SL 1978, ch 178, § 232; SL 1979, ch 159, § 12.






Chapter 19 - The Jury Panel

§ 23A-19-1 Panel defined.

23A-19-1. Panel defined. A panel is a list of jurors drawn pursuant to chapter 16-13 to serve at a particular court or for the trial of a particular action.

Source: SDC 1939 & Supp 1960, § 34.3610; SDCL, § 23-43-9; SL 1978, ch 178, § 262.



§ 23A-19-2 Challenge to panel defined.

23A-19-2. Challenge to panel defined. A challenge to a panel is an objection made to all the trial jurors drawn, and may be taken by either party.

Source: SDC 1939 & Supp 1960, § 34.3610; SDCL, § 23-43-10; SL 1978, ch 178, § 263.



§ 23A-19-3 Grounds for challenge to panel--Bias of officer summoning additional jurors as ground.

23A-19-3. Grounds for challenge to panel--Bias of officer summoning additional jurors as ground. A challenge to a panel can be based only on a material departure from the procedure prescribed by law for the drawing and return of the jury, or on the intentional omission of the board of jury selectors or sheriff to summon one or more of the jurors drawn. However, if the panel is composed of any persons who were summoned to serve as jurors pursuant to § 16-13-42, a challenge may be taken to the panel based upon the alleged bias of the officer who summoned them if such bias would be sufficient grounds for a challenge to an individual juror under § 23A-20-12. Such challenge must be determined in the same manner as if made to an individual juror for bias.

Source: SDC 1939 & Supp 1960, §§ 34.3611, 34.3612; SDCL, §§ 23-43-11, 23-43-14; SL 1978, ch 178, § 264.



§ 23A-19-4 Time for challenge to panel--Ground stated.

23A-19-4. Time for challenge to panel--Ground stated. A challenge to a panel must be taken before a juror is sworn, and must be in writing, specifying plainly and distinctly the facts constituting the ground of challenge.

Source: SDC 1939 & Supp 1960, § 34.3611; SDCL, § 23-43-12; SL 1978, ch 178, § 265.



§ 23A-19-5 Challenge to panel when several defendants tried together.

23A-19-5. Challenge to panel when several defendants tried together. When several defendants are tried together, any individual defendant may challenge the panel, but if more than one defendant challenges the panel, the challenges must be tried together.

Source: SDC 1939 & Supp 1960, § 34.3611; SDCL, § 23-43-13; SL 1978, ch 178, § 266.



§ 23A-19-6 Objection to challenge--Entry and trial.

23A-19-6. Objection to challenge--Entry and trial. An objection to a challenge need not be in writing, but must be entered upon the court minutes and thereupon the court must try the challenge.

Source: SDC 1939 & Supp 1960, § 34.3613; SDCL, § 23-43-15; SL 1978, ch 178, § 267.



§ 23A-19-7 Trial of sufficiency of challenge--Trial of fact issues.

23A-19-7. Trial of sufficiency of challenge--Trial of fact issues. A court must first try the sufficiency of a challenge, assuming the facts alleged therein to be true. If the court determines that the facts alleged, if true, constitute sufficient grounds for challenge to the panel, the objecting party may then deny the facts alleged in the challenge. The denial may be oral and must be entered on the record. The court must then proceed to try the issue of fact.

Source: SDC 1939 & Supp 1960, § 34.3613; SDCL, §§ 23-43-15, 23-43-16; SL 1978, ch 178, § 268.



§ 23A-19-8 Examination of officers on trial of challenge to panel.

23A-19-8. Examination of officers on trial of challenge to panel. Upon the trial of a challenge to the panel, the officers, whether judicial or ministerial, whose irregularity is complained of, as well as any other persons, may be examined to prove or disprove the facts alleged as the ground of the challenge.

Source: SDC 1939 & Supp 1960, § 34.3613; SDCL, § 23-43-18; SL 1978, ch 178, § 269.



§ 23A-19-9 New jury on allowance of challenge to panel--Jury impaneled if challenge disallowed.

23A-19-9. New jury on allowance of challenge to panel--Jury impaneled if challenge disallowed. If a challenge to a panel is allowed, the judge shall order a jury to be drawn and summoned in the regular manner. If it is disallowed, the court must direct the jury to be impaneled.

Source: SDC 1939 & Supp 1960, § 34.3614; SDCL, § 23-43-19; SL 1978, ch 178, § 270.



§ 23A-19-10 Calling of jurors' names when case ready for trial--Attachment for absent jurors.

23A-19-10. Calling of jurors' names when case ready for trial--Attachment for absent jurors. When a case is called for trial, and before drawing the jury, either party may require the names of all the jurors in the panel to be called, and the court in its discretion may order that an attachment issue against those who are absent; but the court may, in its discretion, wait for the return of the attachment.

Source: SDC 1939 & Supp 1960, § 34.3604; SDCL, § 23-43-2; SL 1978, ch 178, § 271.



§ 23A-19-11 Drawing of names of jurors.

23A-19-11. Drawing of names of jurors. At the opening of court the clerk shall randomly draw the names of the persons summoned as jurors by an electronic process or prepare separate ballots, containing the names of the persons summoned as jurors and deposit the ballots in a suitable container.

If an electronic process is not used, the clerk shall, under the direction of the court, publicly draw out of the container the appropriate number of ballots to form the jury. Before the name of any juror is drawn, the container shall be closed and the contents shall be intermingled. The clerk shall then, without looking at the ballots, draw them from the container.

Source: SDC 1939 & Supp 1960, §§ 34.3605, 34.3606; SDCL, §§ 23-43-5, 23-43-6; SL 1978, ch 178, § 272; SL 2003, ch 115, § 3.



§ 23A-19-12 Repealed.

23A-19-12. Repealed by SL 2003, ch 115, § 4






Chapter 20 - (Rule 24) The Trial Jury

§ 23A-20-1 Jurors summoned for civil actions used for criminal trials.

23A-20-1. Jurors summoned for civil actions used for criminal trials. Jurors drawn and summoned for the trial of civil actions are also the jurors for the trial of criminal actions.

Source: SDC 1939 & Supp 1960, § 34.3604; SDCL, § 23-43-1; SL 1978, ch 178, § 233.



§ 23A-20-2 Alternative methods of selecting jurors.

23A-20-2. Alternative methods of selecting jurors. When prospective jurors are called for examination, the court shall allow selection by either § 23A-20-3 or 23A-20-4.

Source: SL 1978, ch 178, § 234.



§ 23A-20-3 Call of jurors equal to number required including challenges.

23A-20-3. Call of jurors equal to number required including challenges. When prospective jurors are called for examination, the court shall call to the jury box a number of prospective jurors equal to the number of jurors to be impaneled, the number of peremptory challenges allowed the parties, and number of alternates, if any.

Source: SL 1978, ch 178, § 235.



§ 23A-20-4 Formation of trial jury as in civil actions.

23A-20-4. Formation of trial jury as in civil actions. Trial juries for criminal actions may be formed in the same manner as trial juries in § 15-14-10.

Source: SDC 1939 & Supp 1960, § 34.3604; SDCL, § 23-43-2; SL 1978, ch 178, § 236; Supreme Court Rule 97-39.



§ 23A-20-6 Examination of prospective jurors by parties and court.

23A-20-6. Examination of prospective jurors by parties and court. The defense attorney or the defendant, if appearing pro se, and the prosecuting attorney shall conduct examination of prospective jurors. Prior to the examination the court may conduct a general examination of the prospective jurors. The court may in its discretion allow examination of one or more jurors apart from the other jurors.

Source: SL 1978, ch 178, § 238.



§ 23A-20-7 Oath of panel members.

23A-20-7. Oath of panel members. All members of the panel shall swear or affirm that they will answer truthfully all questions concerning their qualifications by taking the following oath.

Do you swear or affirm that you will truthfully answer all questions asked of you by the court or counsel concerning your qualifications to sit as jurors on this case, so help you God?

Source: SL 1978, ch 178, § 239; SL 2007, ch 131, § 2.



§ 23A-20-7.1 Affirmation permitted in lieu of oath.

23A-20-7.1. Affirmation permitted in lieu of oath. Any person required to take an oath pursuant to §§ 15-14-11, 23A-5-7, 23A-20-7, and 23A-25-5.1, who, having conscientious scruples against oath-taking, shall be allowed to make affirmation. Such person may also substitute the words, "under pains and penalties of perjury," for the words "so help you God."

Source: SL 2007, ch 131, § 5.



§ 23A-20-8 Excuse and replacement of juror disqualified for cause--Challenges for cause on record.

23A-20-8. Excuse and replacement of juror disqualified for cause--Challenges for cause on record. At any time that cause for disqualifying a juror appears, the court shall excuse him and call another member of the panel to take his place in the jury box and on the clerk's list of jurors. Challenges for cause may be made out of hearing of the jurors, but shall be made on the record.

Source: SL 1978, ch 178, § 242.



§ 23A-20-9 Kinds of challenge for cause--Taken by either party.

23A-20-9. Kinds of challenge for cause--Taken by either party. A challenge for cause is an objection to a particular juror. It may be taken either by the state or a defendant.

Source: SDC 1939 & Supp 1960, § 34.3617; SDCL, § 23-43-29; SL 1978, ch 178, § 242; SL 1999, ch 282.



§ 23A-20-10 Order of taking challenges for cause--Grounds.

23A-20-10. Order of taking challenges for cause--Grounds. All challenges for cause to an individual juror must be taken, first by the defendant and then by the state, and each party must exhaust all his challenges for cause before the other begins.

If new jurors are called to the panel to replace jurors dismissed for cause, the procedure in this section shall be followed in exercising challenges for cause to the substituted jurors.

Source: SDC 1939 & Supp 1960, §§ 34.3622, 34.3623; SDCL, §§ 23-43-40, 23-43-42; SL 1978, ch 178, § 243; SL 1999, ch 283.



§ 23A-20-11 Repealed.

23A-20-11. Repealed by SL 1999, ch 284



§ 23A-20-12 Repealed.

23A-20-12. Repealed by SL 1999, ch 285



§ 23A-20-13 Repealed.

23A-20-13. Repealed by SL 1999, ch 286



§ 23A-20-13.1 Challenges for cause in criminal cases.

23A-20-13.1. Challenges for cause in criminal cases. Challenges for cause may be taken on any of the following grounds:

(1) The prospective juror does not meet one of the qualifications required by § 16-13-10 or is disqualified under that section.

(2) The prospective juror is related by consanguinity or affinity within the sixth degree, as defined by § 23A-20-30 to the defendant, alleged victim or complainant.

(3) The prospective juror is a member of the family of the defendant, alleged victim or complainant or one of the attorneys in the case.

(4) The prospective juror has a relationship of guardian and ward, master and servant, employer and employee, landlord and tenant, or principal and agent with an attorney or the defendant, alleged victim or complainant in the case.

(5) The prospective juror is a partner or associate in business with an attorney or the defendant, alleged victim or complainant in the case.

(6) The prospective juror is a surety on a bond or an obligation with an attorney or the defendant, alleged victim or complainant in the case.

(7) The prospective juror, presently, has a relationship of attorney and client with one of the attorneys in the case or has had such a relationship within one year previously.

(8) The prospective juror is an officer, agent, or employee of a corporation, between which corporation and an attorney in the case, the relationship of attorney and client exists.

(9) The prospective juror is the spouse of an attorney in the case.

(10) The prospective juror is the spouse of any other prospective juror who would be subject to a challenge for cause under this section.

(11) The prospective juror has knowledge of some or all of the material facts of the case and has an unqualified opinion or belief as to the merits of the case.

(12) The prospective juror has a state of mind evincing enmity against, or bias to or against an attorney, the defendant, the prosecution, the alleged victim or complainant in the case.

(13) Within two years prior to being summoned, the prospective juror served as a juror in the county during a prior term of jury service pursuant to § 16-13-22.

(14) The prospective juror is a defendant in a criminal prosecution pending in the county.

(15) The prospective juror is a party adverse to the defendant in a civil action, or has complained against or been accused by the defendant in a criminal action.

(16) The prospective juror served on a grand jury that found the indictment, or on a coroner's jury that inquired into the death of a person whose death is the subject of the prosecution.

(17) The prospective juror served on a jury trial that tried another person for the offense charged in the indictment or information.

(18) The prospective juror was a member of a jury formerly sworn to try the indictment, information, or complaint, and whose verdict was set aside or which was discharged without a verdict.

(19) The prospective juror served as a juror in a civil action brought against the defendant for the act charged as an offense.

(20) If a talesman, the prospective juror applied directly or indirectly to a sheriff, deputy sheriff, or coroner of the county to be summoned for jury duty.

(21) A challenge for actual bias showing the existence of a state of mind on the part of a prospective juror, in reference to the case or to the defendant, the prosecution, alleged victim, or complainant that satisfies the court, in the exercise of sound discretion, that the juror cannot try the issue impartially, without prejudice to the substantial rights of the party challenging.
Source: SL 1999, ch 287; SL 2002, ch 251, § 4.



§ 23A-20-14 Entry in minutes of challenge to individual juror.

23A-20-14. Entry in minutes of challenge to individual juror. A challenge to an individual juror may be oral, but must be entered upon the minutes of the court.

Source: SDC 1939 & Supp 1960, § 34.3620; SDCL, § 23-43-36; SL 1978, ch 178, § 240.



§ 23A-20-15 Objections to challenge of jurors--Denial of facts.

23A-20-15. Objections to challenge of jurors--Denial of facts. An adverse party or counsel may object to a challenge in the manner specified in §§ 23A-19-6 to 23A-19-9, inclusive, and the same proceedings must be had thereon, except that if an objection is allowed the juror must be excluded. An adverse party may also orally deny facts alleged as a ground for challenge.

Source: Supreme Court Rule 394, 1939; SDC 1939 & Supp 1960, § 34.3621; SDCL, § 23-43-37; SL 1978, ch 178, § 247.



§ 23A-20-16 Trial by court of challenges.

23A-20-16. Trial by court of challenges. All challenges, whether to a panel or to an individual juror, shall be tried by the court.

Source: Supreme Court Rule 394, 1939; SDC 1939 & Supp 1960, § 34.3621; SDCL, § 23-43-37; SL 1978, ch 178, § 247.



§ 23A-20-17 Examination as witness of challenged juror--Evidence received.

23A-20-17. Examination as witness of challenged juror--Evidence received. When a challenge to an individual juror is tried, the juror challenged may be examined as a witness to prove or disprove the challenge, and is bound to answer every question pertinent to the inquiry therein. Other witnesses may also be examined on either side, and the rules of evidence applicable to the trial of other issues govern the admission or exclusion of evidence on the trial of the challenge.

Source: Supreme Court Rule 394, 1939; SDC 1939 & Supp 1960, § 34.3621; SDCL, § 23-43-38; SL 1978, ch 178, § 248.



§ 23A-20-18 Allowance or disallowance of challenge to individual juror.

23A-20-18. Allowance or disallowance of challenge to individual juror. When a challenge to an individual juror is tried, the court must either allow or disallow the challenge and direct an entry accordingly upon the minutes.

Source: Supreme Court Rule 394, 1939; SDC 1939 & Supp 1960, § 34.3621; SDCL, § 23-43-39; SL 1978, ch 178, § 249.



§ 23A-20-19 Peremptory challenge defined--Either party.

23A-20-19. Peremptory challenge defined--Either party. A peremptory challenge is an objection to a juror for which no reason need be given. It can be taken by either party and may be oral. A court must exclude a juror on a peremptory challenge.

Source: SDC 1939 & Supp 1960, § 34.3615; SDCL, § 23-43-27; SL 1978, ch 178, § 250.



§ 23A-20-20 (Rule 24(b)) Number of peremptory challenges allowed.

23A-20-20. (Rule 24(b)) Number of peremptory challenges allowed. If an offense charged is a Class A, Class B, Class C, or Class 1 felony, the prosecution and the defense each have twenty peremptory challenges. In all other felony cases, the prosecution and the defense each have ten peremptory challenges. In misdemeanor cases, the prosecution and the defense each have three peremptory challenges.

Source: SDC 1939 & Supp 1960, § 34.3616; SDCL § 23-43-28; SL 1978, ch 178, § 251; SL 1979, ch 159, § 13; SL 1981, ch 186, § 1; SL 2009, ch 124, § 1.



§ 23A-20-21 Additional challenges granted by court.

23A-20-21. Additional challenges granted by court. For good cause shown, a court may grant such additional challenges as it, in its discretion, believes necessary and proper.

Source: SL 1978, ch 178, § 252.



§ 23A-20-22 Challenges allowed when more than one defendant.

23A-20-22. Challenges allowed when more than one defendant. If there is more than one defendant a court may, upon good cause shown, allow the parties additional challenges and permit them to be exercised separately or jointly, as it, in its discretion, believes necessary and proper.

Source: SL 1978, ch 178, § 253.



§ 23A-20-23 Time of motion for additional challenges.

23A-20-23. Time of motion for additional challenges. A motion made pursuant to § 23A-20-21 or 23A-20-22 must be made at least one week in advance of the first scheduled trial date or within such other time as may be provided by the rules of the circuit court.

Source: SL 1978, ch 178, § 254.



§ 23A-20-24 Alternative methods of exercising peremptory challenges.

23A-20-24. Alternative methods of exercising peremptory challenges. If prospective jurors are called for examination pursuant to § 23A-20-3, the manner of exercising a peremptory challenge shall be as found in § 23A-20-25. If prospective jurors are called for examination pursuant to § 23A-20-4 the manner of exercising a peremptory challenge shall be as found in § 23A-20-26.

Source: SL 1978, ch 178, § 255.



§ 23A-20-25 Alternating peremptory challenges.

23A-20-25. Alternating peremptory challenges. Following examination of the jurors called for examination pursuant to § 23A-20-3, the parties, commencing with the prosecuting attorney, shall alternately exercise their peremptory challenges on the clerk's list. A peremptory challenge may not be waived.

Source: CCrimP 1877, § 342; CL 1887, § 7369; RCCrimP 1903, § 349; RC 1919, § 4867; SDC 1939 & Supp 1960, § 34.3622; SDCL, § 23-43-41; SL 1978, ch 178, § 256.



§ 23A-20-26 Peremptory challenges exercised as in civil trials.

23A-20-26. Peremptory challenges exercised as in civil trials. When prospective jurors are called for examination pursuant to § 23A-20-4, peremptory challenges shall be exercised in the same manner prescribed in § 15-14-10.

Source: SL 1978, ch 178, § 257; Supreme Court Rule 97-40.



§ 23A-20-27 Trial jury constituted after peremptory challenges--Last jurors chosen as alternates.

23A-20-27. Trial jury constituted after peremptory challenges--Last jurors chosen as alternates. The persons remaining after both parties have exercised their peremptory challenges constitute the jurors for the trial. The jurors remaining who were last called under § 23A-20-3, 23A-20-4, or 23A-20-8 to make up the full jury box shall be the alternate jurors.

Source: SL 1978, ch 178, § 258.



§ 23A-20-28 (Rule 24(c)) Impaneling of alternate jurors--Replacement of regular jurors--Qualifications and oaths.

23A-20-28. (Rule 24(c)) Impaneling of alternate jurors--Replacement of regular jurors--Qualifications and oaths. A court may direct that not more than six jurors in addition to the regular jury members be called and impaneled to sit as alternate jurors. Alternate jurors, in the order in which they were called, shall replace jurors who, prior to the time the jury retires to consider its verdict, become or are found to be disqualified, discharged, or unable to perform their duties. Alternate jurors shall be drawn at the same time and in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath and shall have the same functions, powers, facilities, and privileges as regular jurors. An alternate juror who does not replace a regular juror shall be discharged after the jury retires to consider its verdict.

Source: SL 1923, ch 150; SL 1929, ch 100; SDC 1939 & Supp 1960, § 34.3607; SL 1963, ch 227; SDCL, §§ 23-43-21, 23-43-22; SL 1978, ch 178, § 259; SL 1979, ch 159, § 49.



§ 23A-20-28.1 Additional methods of choosing alternate jurors.

23A-20-28.1. Additional methods of choosing alternate jurors. In addition to the method of choosing or seating an alternate juror provided by §§ 23A-20-27 and 23A-20-28, the judge may choose the alternate jurors by lot, or by such other means as the parties agree on the record.

Source: Supreme Court Rule 1997-38.



§ 23A-20-29 Grounds for excuse of juror during trial.

23A-20-29. Grounds for excuse of juror during trial. If, before the jury retires, a juror or alternate or a member of his immediate family dies, or if he or a member of his immediate family becomes ill, or upon other good cause shown to the court, the court may order him discharged.

Source: SDC 1939 & Supp 1960, § 34.3607; SL 1963, ch 227; SDCL, § 23-43-24; SL 1978, ch 178, § 260; SL 1979, ch 159, § 50.



§ 23A-20-30 Degree of kindred--Direct and collateral line--Descending and ascending direct line--Degrees in collateral line.

23A-20-30. Degree of kindred--Direct and collateral line--Descending and ascending direct line--Degrees in collateral line. The degree of kindred is established by the number of generations, and each generation is called a degree. The series of degrees form the line; the series of degrees between persons who descend from one another is called direct or lineal consanguinity; and the series of degrees between persons who do not descend from one another, but spring from a common ancestor, is called the collateral line or collateral consanguinity.

The direct line is divided into a direct line descending and a direct line ascending. The first is that which connects the ancestor with those who descend from that ancestor. The second is that which connects a person with those from whom that person descends. In the direct line there are as many degrees as there are generations. Thus the son is, with regard to the father, in the first degree; the grandson in the second; and vice versa with regard to the father and grandfather toward the sons and grandsons.

In the collateral line the degrees are counted by generations from one of the relations up to the common ancestor, and from the common ancestor to the other relations. In such computation the person whose consanguinity or affinity is being determined is excluded, the relative included, and the ancestor counted but once. Thus brothers are related in the second degree, uncle and nephew in the third degree, cousins germane in the fourth degree, and so on.

Source: SL 1998, ch 148, § 3.






Chapter 21 - (Rule 25) Disability Or Disqualification Of Judge

§ 23A-21-1 Disqualification as in civil actions.

23A-21-1. Disqualification as in civil actions. A judge or magistrate may be disqualified in the manner specified in chapter 15-12.

Source: SL 1943, ch 131; SDC Supp 1960, § 34.1404-1; SDCL, § 23-27-10; SL 1978, ch 178, § 276.



§ 23A-21-2 Magistrate pro tempore to replace magistrate disqualified for bias or prejudice.

23A-21-2. Magistrate pro tempore to replace magistrate disqualified for bias or prejudice. If a defendant or prosecuting attorney in a criminal action prosecuted by information or complaint in a magistrate court makes an affidavit that he cannot have an impartial trial by reason of the bias or prejudice of the magistrate, the presiding circuit judge of the circuit in which the magistrate court is situated shall appoint a magistrate pro tempore for the trial of such action. The magistrate pro tempore shall preside at the trial and do any other act with reference thereto, as though he were the presiding magistrate of that magistrate court.

Source: SL 1978, ch 178, § 277.



§ 23A-21-3 (Rule 25(a)) Replacement of judge disabled during jury trial.

23A-21-3. (Rule 25(a)) Replacement of judge disabled during jury trial. If by reason of death, sickness, or other disability a judge before whom a jury trial has commenced is unable to proceed with the trial, any other judge in the circuit, upon certifying that he has familiarized himself with the record of the trial, may proceed with and finish the trial.

Source: SL 1978, ch 178, § 274.



§ 23A-21-4 (Rule 25(b)) Assignment to replace judge disabled after verdict or conviction--New trial.

23A-21-4. (Rule 25(b)) Assignment to replace judge disabled after verdict or conviction--New trial. If by reason of absence, death, sickness, or other disability a judge before whom a defendant has been tried is unable to perform the duties to be performed by a court after a verdict or finding of guilt, any other judge assigned by the Chief Justice of the Supreme Court of South Dakota to the court may perform those duties. If the other judge is satisfied that he cannot perform those duties because he did not preside at the trial or for any other reason, he may in his discretion grant a new trial.

Source: SL 1978, ch 178, § 275.






Chapter 22 - Evidence

§ 23A-22-2 Civil rules applicable except as provided.

23A-22-2. Civil rules applicable except as provided. The rules of evidence in civil cases are applicable also to criminal cases, except as otherwise provided in this title.

Source: Supreme Court Rule 399, 1939; SDC 1939 & Supp 1960, § 34.3631; SDCL, § 23-44-9; SL 1978, ch 178, § 279.



§ 23A-22-3 Innocence presumed--Reasonable doubt requires acquittal.

23A-22-3. Innocence presumed--Reasonable doubt requires acquittal. A defendant in a criminal action is presumed to be innocent until the contrary is proved, and in case of a reasonable doubt as to whether his guilt is satisfactorily shown, he is entitled to be acquitted.

Source: SDC 1939 & Supp 1960, § 34.3635; SDCL, § 23-44-5; SL 1978, ch 178, § 281.



§ 23A-22-4 Facts put in issue by not guilty plea.

23A-22-4. Facts put in issue by not guilty plea. A plea of not guilty puts in issue every material fact constituting an offense charged in an indictment, information, or complaint.

Source: Supreme Court Rule 390, 1939; SDC 1939 & Supp 1960, § 34.3521; SDCL, § 23-35-23; SL 1978, ch 178, § 280.



§ 23A-22-5 Burden of proof as to mitigation or excuse in homicide prosecution.

23A-22-5. Burden of proof as to mitigation or excuse in homicide prosecution. In prosecutions for murder, after the prosecution has proved that a defendant committed the homicide, the burden of proving circumstances of mitigation, or that justify or excuse it, passes to the defendant, unless the proof of the prosecution shows that the crime committed only amounts to manslaughter or that the defendant was justified or excused.

Source: Supreme Court Rule 402, 1939; SDC 1939 & Supp 1960, § 34.3642; SDCL, § 23-44-15; SL 1978, ch 178, § 289.



§ 23A-22-6 Defendant's right to testify--No presumption from failure to testify.

23A-22-6. Defendant's right to testify--No presumption from failure to testify. In a trial of all indictments, informations, complaints, and other proceedings before any court or magistrate, against persons charged with the commission of any crime, the person charged shall, at his own request, but not otherwise, be a competent witness. His failure to make such request does not create any presumption against him.

Source: SDC 1939 & Supp 1960, § 34.3633; SDCL, § 23-44-1; SL 1978, ch 178, § 282.



§ 23A-22-7 Discharge of defendant to testify against codefendant.

23A-22-7. Discharge of defendant to testify against codefendant. When two or more persons are included in the same indictment or information, a court may on the application of the prosecuting attorney, at any time before the defendants have gone into their defense, direct any defendant to be discharged from the indictment or information, in order that he may be a witness for the prosecution.

Source: SDC 1939 & Supp 1960, § 34.3626; SDCL, § 23-44-7; SL 1978, ch 178, § 290.



§ 23A-22-8 Corroboration of accomplice's testimony required for conviction.

23A-22-8. Corroboration of accomplice's testimony required for conviction. A conviction cannot be had upon the testimony of an accomplice unless it is corroborated by other evidence which tends to connect the defendant with the commission of the offense. The corroboration is not sufficient if it merely shows the commission of the offense, or the circumstances thereof.

Source: SDC 1939 & Supp 1960, § 34.3636; SDCL, § 23-44-10; SL 1978, ch 178, § 284.



§ 23A-22-9 (Rule 26.1) Notice of issue concerning law of foreign country--Sources considered--Determination as question of law.

23A-22-9. (Rule 26.1) Notice of issue concerning law of foreign country--Sources considered--Determination as question of law. A party who intends to raise an issue concerning the law of a foreign country shall give reasonable written notice. A court, in determining foreign law, may consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under rules of evidence. The court's determination shall be treated as a ruling on a question of law.

Source: SL 1978, ch 178, § 293.



§ 23A-22-10 (Rule 27) Proof of official record or lack of record.

23A-22-10. (Rule 27) Proof of official record or lack of record. An official record or any entry therein or the lack of such a record may be proved in the same manner as in civil actions.

Source: SL 1978, ch 178, § 294.



§ 23A-22-11 (Rule 28) Appointment and compensation of interpreter.

23A-22-11. (Rule 28) Appointment and compensation of interpreter. A court may appoint an interpreter or translator of its own selection and may set reasonable compensation for him.

Source: SL 1978, ch 178, § 296.



§ 23A-22-12 Dying declarations defined--Admissibility in homicide prosecutions--Admissibility for defense.

23A-22-12. Dying declarations defined--Admissibility in homicide prosecutions--Admissibility for defense. Dying declarations are statements of material facts concerning the cause and circumstances constituting the res gestae of any felony made by the victim voluntarily while not mentally ill and under the fixed and solemn belief that his death is inevitable and near at hand.

In all prosecutions for manslaughter or murder, all dying declarations are always admissible in evidence, if the deceased would have been a competent witness if living.

All such declarations are also admissible in behalf of the defense.

Source: SDC 1939 & Supp 1960, § 34.3632; SDCL, § 23-44-4; SL 1975, ch 169, § 7; SL 1976, ch 324; SL 1978, ch 178, § 283.



§ 23A-22-13 Overt acts required for conspiracy conviction.

23A-22-13. Overt acts required for conspiracy conviction. In prosecutions for conspiracy in a case where an overt act is necessary to constitute the offense, a defendant cannot be convicted unless one or more overt acts are expressly alleged in the indictment or information, and unless one or more of the acts alleged are proved, but any other overt act, not alleged in the indictment or information, may be received as evidence.

Source: SDC 1939 & Supp 1960, § 34.3637; SDCL, § 23-44-12; SL 1978, ch 178, § 285.



§ 23A-22-14 Proof of incorporation of bank not required in forgery or counterfeiting prosecution--Expert testimony as to forgery or counterfeiting.

23A-22-14. Proof of incorporation of bank not required in forgery or counterfeiting prosecution--Expert testimony as to forgery or counterfeiting. In prosecutions for forging a bill or note of an incorporated company or bank, or for passing or attempting to pass, or having in possession with intent to pass, any such forged bill or note, it is not necessary to prove the incorporation of the bank or company by its charter or act of incorporation, but it may be proved by general reputation, and persons of skill are competent witnesses to prove that such bill or note is forged or counterfeited.

Source: Supreme Court Rule 401, 1939; SDC 1939 & Supp 1960, § 34.3641; SDCL, § 23-44-14; SL 1978, ch 178, § 286.



§ 23A-22-15 , 23A-22-15.1. Repealed.

23A-22-15, 23A-22-15.1. Repealed by SL 2012, ch 132, §§ 1, 2.



§ 23A-22-16 Proof of marriages in bigamy prosecutions.

23A-22-16. Proof of marriages in bigamy prosecutions. In prosecutions for bigamy, it is not necessary to prove either of the marriages by the register, certificate, or other record evidence thereof, but they may be proved by such evidence as is admissible to prove a marriage in other cases, and when the second marriage took place out of this state, proof of that fact, accompanied with proof of cohabitation thereafter in this state, is sufficient to sustain the charge.

Source: Supreme Court Rule 400, 1939; SDC 1939 & Supp 1960, § 34.3640; SDCL, § 23-44-11; SL 1978, ch 178, § 288.



§ 23A-22-17 View of place of offense by jury--Protection of jury from unlawful communication.

23A-22-17. View of place of offense by jury--Protection of jury from unlawful communication. When, in the opinion of a court, it is proper that a jury should view the place where an offense is alleged to have been committed, or where any other material fact occurred, it may order the jury to be conducted in a body, in the custody of proper officers, to the place, which must be shown to them by a person appointed by the court for that purpose. The officers must be sworn to prevent any person from speaking to or communicating with the jury, and not to do so themselves, on any subject connected with the trial, and to return them into court without unnecessary delay or at a specified time.

Source: SDC 1939 & Supp 1960, § 34.3648; SDCL, § 23-44-18; SL 1978, ch 178, § 292.






Chapter 23 - (Rule 29) Motion For Judgment Of Acquittal

§ 23A-23-1 (Rule 29(a)) Motion for directed verdict abolished--Judgment of acquittal entered with or without motion on close of evidence for either side--Defendant's right to offer evidence after denial of motion.

23A-23-1. (Rule 29(a)) Motion for directed verdict abolished--Judgment of acquittal entered with or without motion on close of evidence for either side--Defendant's right to offer evidence after denial of motion. Motions for directed verdict are abolished and motions for judgment of acquittal shall be used in their place. A court on motion of a defendant or on its own motion shall order the entry of judgment of acquittal of one or more offenses charged in an indictment or information after the evidence on either side is closed, if the evidence is insufficient to sustain a conviction of the offense or offenses. If a defendant's motion for judgment of acquittal at the close of the evidence offered by the prosecuting attorney is not granted, the defendant may offer evidence without having reserved the right.

Source: SDC 1939 & Supp 1960, § 34.3650; SDCL, § 23-45-5; SL 1978, ch 178, § 297.



§ 23A-23-2 (Rule 29(b)) Reservation of decision on motion made at close of trial--Time of ruling.

23A-23-2. (Rule 29(b)) Reservation of decision on motion made at close of trial--Time of ruling. If a motion for judgment of acquittal is made at the close of all the evidence, a court may reserve decision on the motion, submit the case to the jury and decide the motion either before the jury returns a verdict or after it returns a verdict of guilty or is discharged without having returned a verdict.

Source: SL 1978, ch 178, § 298.



§ 23A-23-3 (Rule 29(c)) Motion made after discharge of jury--Setting aside guilty verdict--Prior motion not required.

23A-23-3. (Rule 29(c)) Motion made after discharge of jury--Setting aside guilty verdict--Prior motion not required. If a jury returns a verdict of guilty or is discharged without having returned a verdict, a motion for judgment of acquittal may be made or renewed within ten days after the jury is discharged or within such further time as the court may fix during the ten-day period. If a verdict of guilty is returned a court may on such motion set aside the verdict and enter judgment of acquittal. If no verdict is returned a court may enter judgment of acquittal. In order to make such a motion it is not necessary to have made a similar motion prior to the submission of the case to the jury.

Source: SL 1978, ch 178, § 299.



§ 23A-23-4 Renewal of motion not required for review on appeal.

23A-23-4. Renewal of motion not required for review on appeal. Once a motion for judgment of acquittal is made it need not be renewed to be reviewed on appeal.

Source: SL 1978, ch 178, § 300.






Chapter 24 - Conduct Of Trial

§ 23A-24-2 Order of proceedings at trial.

23A-24-2. Order of proceedings at trial. After a jury has been impaneled and sworn, a trial must proceed in the following order:

(1) If the indictment or information is for a felony, the clerk or prosecuting attorney must read it and state the plea of the defendant to the jury. In all other cases this formality may be dispensed with;

(2) The prosecuting attorney or other counsel for the state must make an opening statement and offer the evidence in support of the indictment or information;

(3) The defendant or his counsel may then open his defense and offer his evidence in support thereof. However, the defendant or his counsel may make his opening statement immediately after the prosecuting attorney's opening statement;

(4) The parties may then, respectively, offer rebutting evidence only, unless the court, for good reason, in furtherance of justice or to correct an evident oversight, permits them to offer evidence upon their original case;

(5) The judge must then charge the jury; he may state the issues and must declare the law, but must not instruct the jury in respect to matters of fact; and except as otherwise specially provided in this title all instructions and requests for instructions shall be governed by the law relating thereto in civil actions, except that all requests for instructions must be made before argument to the jury is begun and all objections to the giving or refusing of any instructions must be taken and called to the attention of the court before the jury retires, unless the court shall otherwise direct; and

(6) When the evidence is concluded, unless the case is submitted to the jury on either side, or on both sides, without argument, the prosecuting attorney shall open and the defendant or his counsel shall follow; then the prosecuting attorney shall conclude the argument to the jury.
Source: Supreme Court Rule 396, 1939; SDC 1939 & Supp 1960, § 34.3627; SDCL, § 23-42-6; SL 1978, ch 178, § 302.



§ 23A-24-3 Departure from order of proceedings for good cause.

23A-24-3. Departure from order of proceedings for good cause. When the state of the pleadings requires it or in any case for good reasons and in the sound discretion of the court, the order of trial and argument prescribed in § 23A-24-2 may be departed from.

Source: Supreme Court Rule 396, 1939; SDC 1939 & Supp 1960, § 34.3627; SDCL, § 23-42-7; SL 1978, ch 178, § 303.



§ 23A-24-4 Separation or segregation of jurors before submission of case--Oath of officers in charge of jury.

23A-24-4. Separation or segregation of jurors before submission of case--Oath of officers in charge of jury. At any time before the submission of a case to the jury, a court, in its discretion, may allow the jurors to separate or shall have them kept in charge of proper officers who must be sworn to keep the jurors together until the next meeting of the court, to allow no person (including the officers themselves) to communicate with the jurors on any subject connected with the trial, and to return the jurors to court at the time directed by the court.

Source: SDC 1939 & Supp 1960, § 34.3647; SDCL, § 23-43-44; SL 1978, ch 178, § 304.



§ 23A-24-5 Admonition to jurors on each adjournment of court.

23A-24-5. Admonition to jurors on each adjournment of court. Jurors shall, at each adjournment of court, whether permitted to separate or kept in charge of officers, be admonished by the court as follows: You are reminded that you are not to discuss any aspect of this case among yourselves or with anyone else and that you should not form or express any opinion on the case until it is given to you for decision.

Source: Supreme Court Rule 403, 1939; SDC 1939 & Supp 1960, § 34.3649; SDCL § 23-43-45; SL 1978, ch 178, § 305; SL 2007, ch 149, § 1.



§ 23A-24-6 Minor's testimony as to sexual offense involving child--Open only to certain persons--Exception for grand jury proceedings.

23A-24-6. Minor's testimony as to sexual offense involving child--Open only to certain persons--Exception for grand jury proceedings. Any portion of criminal proceedings, with the exception of grand jury proceedings, at which a minor is required to testify concerning rape of a child, sexual contact with a child, child abuse involving sexual abuse, or any other sexual offense involving a child may be closed to all persons except the parties' attorneys, the victim or witness assistant, the victim's parents or guardian, and officers of the court and authorized representatives of the news media, unless the court, after proper hearing, determines that the minor's testimony should be closed to the news media or the victim's parents or guardian in the best interest of the minor.

Source: SL 1983, ch 211, § 1; SL 1986, ch 193, § 1.



§ 23A-24-7 Removal of victim and parent or guardian from courtroom.

23A-24-7. Removal of victim and parent or guardian from courtroom. The victim of a crime and his parent or guardian may not be excluded from a courtroom due to a request which is made pursuant to § 19-19-615. However, a judge may remove a victim and his parent or guardian from a trial or hearing or any portion of the trial or hearing for the same causes and in the same manner as the rules of court or law provide for the exclusion or removal of the defendant.

Source: SL 1986, ch 193, § 3.



§ 23A-24-8 Victim unable to attend trial or hearing--Selection of representative.

23A-24-8. Victim unable to attend trial or hearing--Selection of representative. If a victim is unable to attend the trial or hearing or any portion of the trial or hearing due to death; disability; hardship; incapacity; physical, mental, or emotional condition or age, the victim, his parent, guardian, or his immediate family may select a representative to exercise the rights granted to the victim by §§ 19-49-29, 23A-5-11, and 23A-24-6 to 23A-24-9, inclusive.

Source: SL 1986, ch 193, § 5.



§ 23A-24-9 Failure of victim to exercise rights not grounds for appeal, reversal or remand.

23A-24-9. Failure of victim to exercise rights not grounds for appeal, reversal or remand. If a victim fails to exercise any right granted by §§ 19-19-615, 23A-5-11, and 23A-24-6 to 23A-24-9, inclusive, the failure is not grounds for an appeal of a conviction by a defendant or for any court to set aside, reverse, or remand a criminal conviction.

Source: SL 1986, ch 193, § 6.






Chapter 25 - Jury Instructions And Deliberations

§ 23A-25-2 Duty to receive law laid down by court.

23A-25-2. Duty to receive law laid down by court. Although jurors have the power to find a general verdict, which includes questions of law as well as of fact, they are bound, nevertheless, to receive as law that which is laid down as such by the court.

Source: SDC 1939 & Supp 1960, § 34.3629; SDCL, § 23-44-21; SL 1978, ch 178, § 308.



§ 23A-25-3 Statements of law included in charge--Exclusive judges of fact.

23A-25-3. Statements of law included in charge--Exclusive judges of fact. In charging jurors, a court must state to them all matters of law which it deems necessary for their information in giving their verdict. It must also inform the jurors that they are the exclusive judges of all questions of fact.

Source: Supreme Court Rule 404, 1939; SDC 1939 & Supp 1960, § 34.3651; SDCL, § 23-45-1; SL 1978, ch 178, § 309.



§ 23A-25-3.1 Instruction on presumption of innocence required.

23A-25-3.1. Instruction on presumption of innocence required. In each criminal case, the judge shall instruct the jury that the defendant is presumed innocent.

Source: SL 1984, ch 179.



§ 23A-25-4 Preparation and settlement of instructions--Reading to jury--Comment during argument--Filing and endorsement of requested instructions.

23A-25-4. Preparation and settlement of instructions--Reading to jury--Comment during argument--Filing and endorsement of requested instructions. All requested instructions shall be prepared and presented by the parties and handled and settled by the court in accordance with the provisions of § 15-6-51. Instructions shall be settled out of the presence of the jury at the close of the evidence but prior to final argument. Before final argument the court shall read its instructions to the jury and shall furnish a copy to each of the parties. The instructions may be read to the jury and commented upon by counsel during the argument. They shall be taken by the jury when it retires. All instructions requested by the parties, or given by the court, shall be filed with the clerk and, with the endorsement thereon indicating the action of the court, shall be a part of the record of the case.

Source: SL 1978, ch 178, § 307.



§ 23A-25-5 Officers sworn to protect privacy of jury--Overnight sequestration or separation--Prevention of communication--Return to court on reaching verdict.

23A-25-5. Officers sworn to protect privacy of jury--Overnight sequestration or separation--Prevention of communication--Return to court on reaching verdict. Before the jurors retire for deliberation, one or more officers shall be sworn to keep the jurors together in some private and convenient place, with such suitable food and drink as the court shall direct. The court may, in its discretion, either sequester the jurors during the adjournment of court overnight, under supervision of such officers, or allow the jurors to separate overnight during the adjournment of the court without supervision after proper admonishment. While supervising the jurors, the officers may not permit any person (including themselves) to communicate with the jurors or to ask whether the jurors have agreed upon a verdict except by order of court. The officers shall return the jurors into court when the jury has agreed upon a verdict.

Source: SDC 1939, § 34.3652; SL 1955, ch 130; SDCL, § 23-43-46; SL 1978, ch 178, § 312; SL 2003, ch 135, § 1.



§ 23A-25-5.1 Oath of officers to protect privacy of jury.

23A-25-5.1. Oath of officers to protect privacy of jury. Before any officer may enter upon duties pursuant to § 23A-25-5, the following oath shall be administered to each officer: Do you solemnly swear or affirm that you will take this jury to a private and convenient place, that you will not allow any person, including yourself, to communicate with the jurors except by order of the court, until they have reached a verdict, and that when a verdict has been reached you will return them into the court, so help you God?

Source: SL 2007, ch 131, § 4.



§ 23A-25-6 Retirement for deliberation--Room provided--Food and lodging during deliberation.

23A-25-6. Retirement for deliberation--Room provided--Food and lodging during deliberation. After hearing the charge, the jury shall retire for deliberation. A suitable room, equipped for such purpose, must be provided by each county for the use of a jury upon its retirement for deliberation. While a jury is kept together, either during the progress of a trial or after its retirement for deliberation, the jurors must be provided with suitable and sufficient food and lodging by the bailiff upon an order of court, at the expense of the county.

Source: SDC 1939 & Supp 1960, § 34.3653; SDCL, § 23-43-47; SL 1978, ch 178, §§ 311, 313.



§ 23A-25-7 Evidence and instructions kept by jury during deliberation.

23A-25-7. Evidence and instructions kept by jury during deliberation. Upon retiring for deliberation, a jury may take all exhibits and all papers which have been received as evidence in the case. Copies may be substituted for original documents when, in the opinion of a court, such documents should not be taken from the person possessing them. A jury must also take the instructions of the court.

Source: SDC 1939 & Supp 1960, § 34.3654; SDCL, § 23-45-2; SL 1978, ch 178, § 314.



§ 23A-25-8 Request by jury for further instructions--Notice to and presence of parties.

23A-25-8. Request by jury for further instructions--Notice to and presence of parties. After jurors have retired for deliberation, if there is a disagreement among them as to any part of the testimony or if they desire to be informed upon a point of law arising in the case, they shall ask the officer having them in charge to convey their written request to the court. Any information allowed by the court must be given in the presence of, or after notice to, the prosecuting attorney and the defendant or his counsel, and must be taken down by the court reporter.

Source: SDC 1939 & Supp 1960, § 34.3655; SDCL, § 23-45-3; SL 1978, ch 178, § 315.



§ 23A-25-9 Discharge of jury on disability of member--Exception.

23A-25-9. Discharge of jury on disability of member--Exception. If, after the retirement of a jury, one of them becomes so sick as to prevent the continuance of his duty, or any other accident or cause occurs to prevent its being kept together for deliberation, it may be discharged, except as provided in § 23A-18-2.

Source: SDC 1939 & Supp 1960, § 34.3656; SDCL, § 23-43-48; SL 1978, ch 178, § 316.



§ 23A-25-10 Jury not discharged until verdict rendered--Exceptions.

23A-25-10. Jury not discharged until verdict rendered--Exceptions. Except as provided in § 23A-25-9, a jury cannot be discharged after a case is submitted to it until its members have agreed upon their verdict and rendered it in open court, except by the consent of both parties entered on the record, or unless at the expiration of such time as the court deems proper, it satisfactorily appears that there is no reasonable probability that the jurors can agree.

Source: SDC 1939 & Supp 1960, § 34.3657; SDCL, § 23-43-49; SL 1978, ch 178, § 317.



§ 23A-25-11 New trial when jury discharged before verdict.

23A-25-11. New trial when jury discharged before verdict. In all cases where a jury is discharged or prevented from giving a verdict, by reason of an accident or other cause except where the defendant is discharged during the progress of the trial or after the case is submitted to them, the case may be again tried at the same or another term, as the court may direct.

Source: SDC 1939 & Supp 1960, § 34.3658; SDCL, § 23-42-9; SL 1978, ch 178, § 318.



§ 23A-25-12 Court open for other business during jury deliberations--Discharge of jury by final adjournment.

23A-25-12. Court open for other business during jury deliberations--Discharge of jury by final adjournment. While a jury is absent a court may adjourn from time to time to conduct other business, but it is nevertheless deemed open for every purpose connected with a case submitted to a jury until a verdict is rendered or the jury is discharged. Final adjournment of a court discharges the jury.

Source: SDC 1939 & Supp 1960, § 34.3659; SDCL, § 23-45-4; SL 1978, ch 178, § 319.



§ 23A-25-13 Guilty but mentally ill verdict--Forms furnished--Instructions.

23A-25-13. Guilty but mentally ill verdict--Forms furnished--Instructions. If a defense of insanity or mental illness has been presented during a trial, the court shall provide the jury with a special verdict form of "guilty but mentally ill" for each offense. The court shall instruct the jury that a special verdict of "guilty but mentally ill" may be returned instead of a general verdict. The court shall also instruct the jury that the special verdict requires a finding beyond a reasonable doubt by the jury that the defendant committed the offense but that he was mentally ill at the time he committed the offense.

Source: SL 1983, ch 174, § 13; SL 1988, ch 191.






Chapter 26 - (Rule 31) Verdict

§ 23A-26-1 (Rule 31(a)) Unanimous verdict required--Return in open court.

23A-26-1. (Rule 31(a)) Unanimous verdict required--Return in open court. A jury verdict shall be unanimous. It shall be returned by the jury to the judge or magistrate in open court. When the jurors appear, they must be asked by the court or the clerk whether they have agreed upon their verdict. If the foreman answers in the affirmative, they must, on being required, declare the same.

Source: SDC 1939 & Supp 1960, § 34.3660; SDCL, § 23-45-8; SL 1978, ch 178, § 320.



§ 23A-26-2 (Rule 31(b)) Return of verdict as to one of two or more defendants--Retrial of defendants as to whom verdict not reached.

23A-26-2. (Rule 31(b)) Return of verdict as to one of two or more defendants--Retrial of defendants as to whom verdict not reached. If there are two or more defendants, a jury at any time during its deliberation may return a verdict or verdicts with respect to a defendant or defendants as to whom it has agreed. If a jury cannot agree with respect to all, the defendant or defendants as to whom it does not agree may be tried again.

Source: SDC 1939 & Supp 1960, § 34.3670; SDCL, § 23-45-24; SL 1978, ch 178, § 326.



§ 23A-26-3 General verdict required--Special verdict permitted.

23A-26-3. General verdict required--Special verdict permitted. Except as provided in this section, jurors shall render a general verdict. Special verdicts are hereby abolished, except the verdicts of "guilty but mentally ill" and "not guilty by reason of insanity."

Source: Supreme Court Rule 405, 1939; SDC 1939 & Supp 1960, § 34.3661; SDCL, § 23-45-9; SL 1978, ch 178, § 321; SL 1983, ch 174, § 14.



§ 23A-26-4 Form of general verdict on not guilty plea.

23A-26-4. Form of general verdict on not guilty plea. A general verdict on a plea of not guilty is either "guilty" or "not guilty" which imports a conviction or acquittal of the offense charged.

Source: Supreme Court Rule 406, 1939; SDC 1939 & Supp 1960, § 34.3662; SDCL, § 23-45-10; SL 1978, ch 178, § 322.



§ 23A-26-5 Form of verdict acquitting for insanity.

23A-26-5. Form of verdict acquitting for insanity. If a defendant is acquitted because he was insane when he committed the offense charged, the verdict shall be "not guilty by reason of insanity."

Source: Supreme Court Rule 406, 1939; SDC 1939 & Supp 1960, § 34.3662; SDCL, § 23-45-12; SL 1978, ch 178, § 323; SL 1983, ch 174, § 15.



§ 23A-26-6 Direction to reconsider improper verdict.

23A-26-6. Direction to reconsider improper verdict. If a jury renders a verdict which is not a general verdict in accordance with § 23A-26-4 or 23A-26-5, a court may, with proper instructions as to the law, direct the jury to reconsider it.

Source: SDC 1939 & Supp 1960, § 34.3667; SDCL, § 23-45-18; SL 1978, ch 178, § 324.



§ 23A-26-7 Verdict as to degree of crime--Lowest degree found on reasonable doubt.

23A-26-7. Verdict as to degree of crime--Lowest degree found on reasonable doubt. Whenever a crime is distinguished by degrees, a jury, if it convicts an accused, shall find the degree of the crime of which he is guilty and include that finding in its verdict. When there is a reasonable ground of doubt as to which of two or more degrees an accused is guilty, he can be convicted of only the lowest degree.

Source: SDC 1939, § 13.0104; SDC 1939 & Supp 1960, §§ 34.3635, 34.3671; SDCL, §§ 23-44-6, 23-45-22; SL 1978, ch 178, § 325.



§ 23A-26-8 (Rule 31(c)) Conviction of included offense or attempt.

23A-26-8. (Rule 31(c)) Conviction of included offense or attempt. A defendant may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein if such attempt is an offense.

Source: SDC 1939 & Supp 1960, § 34.3669; SDCL, § 23-45-23; SL 1978, ch 178, § 327.



§ 23A-26-9 Appearance of defendant--When required for verdict.

23A-26-9. Appearance of defendant--When required for verdict. If an indictment or information is for a felony, the defendant must, before the verdict is received, appear in person. If it is for a misdemeanor, the verdict may, in the discretion of the court, be rendered in his absence. In any case, if a defendant flees the jurisdiction of a court, the verdict may be returned in his absence.

Source: SDC 1939 & Supp 1960, § 34.3660; SDCL, § 23-45-7; SL 1978, ch 178, § 320.



§ 23A-26-10 (Rule 31(d)) Polling of jury after verdict returned--Further deliberation or discharge if not unanimous.

23A-26-10. (Rule 31(d)) Polling of jury after verdict returned--Further deliberation or discharge if not unanimous. After a verdict is returned but before it is recorded, the jury shall be polled at the request of any party or upon the court's own motion. If upon the poll there is not unanimous concurrence, the jury may be directed to retire for further deliberations or may be discharged.

Source: SDC 1939 & Supp 1960, § 34.3673; SDCL, § 23-45-25; SL 1978, ch 178, § 328.



§ 23A-26-11 Recording of verdict--Inquiry of jury.

23A-26-11. Recording of verdict--Inquiry of jury. When a verdict is given which a court may receive, the clerk must promptly record it in full in the minutes, and must read it to the jurors and inquire of them whether it is their verdict. If any juror disagrees, the fact must be entered in the minutes and the jury must again be sent out. If no disagreement is expressed, the verdict is complete and the jury must be discharged from the case.

Source: SDC 1939 & Supp 1960, § 34.3674; SDCL, § 23-45-26; SL 1978, ch 178, § 329.



§ 23A-26-12 Remand to custody on verdict of guilty or guilty but mentally ill--Commitment hearing on acquittal for insanity.

23A-26-12. Remand to custody on verdict of guilty or guilty but mentally ill--Commitment hearing on acquittal for insanity. If a verdict of guilty or "guilty but mentally ill" is returned against the defendant, he shall be remanded, if in custody, to the proper officer of the county to await the judgment of the court upon the verdict. When the jury has returned a verdict acquitting the defendant upon the ground of insanity, the court shall order that the defendant be committed to the human services center until such time as he is eligible for release pursuant to § 23A-26-12.5.

Source: SDC 1939 & Supp 1960, §§ 13.0605, 34.3676; SDCL, §§ 23-45-21, 23-48-2; SL 1978, ch 178, § 330; SL 1983, ch 174, § 17; SL 1985, ch 192, § 12.



§ 23A-26-12.1 Mental examination and report before hearing.

23A-26-12.1. Mental examination and report before hearing. Prior to the date of hearing, pursuant to § 23A-26-12.2, the court may order that a psychiatric or psychological examination of the defendant be conducted, and that a psychiatric or psychological report be filed with the court, pursuant to §§ 23A-46-1 and 23A-46-2.

Source: SL 1985, ch 192, § 13.



§ 23A-26-12.2 Hearing.

23A-26-12.2. Hearing. A hearing shall be conducted pursuant to the provisions of § 23A-46-3, and shall take place not later than forty days following the special verdict.

Source: SL 1985, ch 192, § 14.



§ 23A-26-12.3 Burden of proof.

23A-26-12.3. Burden of proof. In a hearing pursuant to § 23A-26-12.2, a person found not guilty only by reason of insanity of an offense involving bodily injury to, or serious damage to the property of, another person, or involving a substantial risk of such injury or damage, has the burden of proving by clear and convincing evidence that his release would not create a substantial risk of bodily injury to another person or serious damage of property of another due to a present mental illness or defect. With respect to any other offense, the person has the burden of such proof by a preponderance of the evidence.

Source: SL 1985, ch 192, § 15.



§ 23A-26-12.4 Commitment--Duration.

23A-26-12.4. Commitment--Duration. If, after the hearing, the court fails to find by the standard specified in § 23A-26-12.3 that the person's release would not create a substantial risk of bodily injury to another person or serious damage to property of another due to a present mental disease or defect, the court shall order that the defendant be committed to the human services center for treatment until the person's mental condition is such that his release, or his conditional release under a prescribed regimen of medical, psychiatric, or psychological care or treatment, would not create a substantial risk of bodily injury to another person or serious damage to property of another.

Source: SL 1985, ch 192, § 16.



§ 23A-26-12.5 Release--Procedure--Compliance with prescribed regimen as condition.

23A-26-12.5. Release--Procedure--Compliance with prescribed regimen as condition. When the administrator of the Human Services Center determines that the person has recovered from his mental disease or defect to such an extent that his release, or his conditional release under a prescribed regimen of medical, psychiatric, or psychological care or treatment, would no longer create a substantial risk of bodily injury to another person or serious damage to property of another, he shall promptly file a certificate to that effect with the clerk of the court that ordered the commitment. The clerk shall send a copy of the certificate to the person's counsel and to the prosecuting attorney. The court shall order the discharge of the acquitted person, or, on the motion of the prosecuting attorney or on its own motion, shall hold a hearing, conducted pursuant to the provisions of § 23A-46-3, to determine whether he should be released. If, after the hearing, the court finds by the standards specified in § 23A-26-12.3 that the person has recovered from his mental disease or defect to such an extent that:

(1) His release would no longer create a substantial risk of bodily injury to another person or serious damage to property of another, the court shall order that he be immediately discharged; or

(2) His conditional release under a prescribed regimen of medical, psychiatric, or psychological care or treatment would not create a substantial risk of bodily injury to another person or serious damage to property of another, the court shall:

(a) Order that he be conditionally discharged under a prescribed regimen of medical, psychiatric, or psychological care or treatment that has been prepared for him, that has been certified to the court as appropriate by the administrator of the Human Services Center and that has been found by the court to be appropriate; and

(b) Order, as an explicit condition of release, that he comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment.

The court at any time may, after hearing, employing the same criteria, modify or eliminate the regimen of medical, psychiatric, or psychological care or treatment.

Source: SL 1985, ch 192, § 17.



§ 23A-26-12.6 Failure to comply with regimen--Notice--Arrest--Court determination.

23A-26-12.6. Failure to comply with regimen--Notice--Arrest--Court determination. The director of a medical facility responsible for administering the regimen imposed on an acquitted person conditionally discharged under § 23A-26-12.5 shall notify the prosecuting attorney and the court having jurisdiction over the person of any failure of the person to comply with the regimen. Upon such notice, or upon other probable cause to believe that the person has failed to comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment, the person may be arrested, and, upon arrest, shall be taken without unnecessary delay before the court having jurisdiction over him. The court shall, after hearing, determine whether the person should be remanded to a suitable facility on the ground that, in light of his failure to comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment, his continued release would create a substantial risk of bodily injury to another person or serious damage to property of another.

Source: SL 1985, ch 192, § 18.



§ 23A-26-14 Guilty but mentally ill verdict--Required findings.

23A-26-14. Guilty but mentally ill verdict--Required findings. If the defendant raises the defense of "not guilty and not guilty by reason of insanity," he may be found "guilty but mentally ill" if the trier of fact finds all of the following beyond a reasonable doubt:

(1) The defendant is guilty of an offense; and

(2) The defendant was mentally ill when he committed the offense.
Source: SL 1983, ch 174, § 16; SL 1986, ch 25.






Chapter 27 - Sentence And Judgment

§ 23A-27-1 (Rule 32(a)(1)) Time of imposition of sentence--Hearing in mitigation or aggravation of punishment--Presentence hearing for juvenile--Restitution.

23A-27-1. (Rule 32(a)(1)) Time of imposition of sentence--Hearing in mitigation or aggravation of punishment--Presentence hearing for juvenile--Restitution. Sentences shall be imposed without unreasonable delay, but not within forty-eight hours after determination of guilt. A defendant may waive the forty-eight hour delay. Before imposing a sentence, a court may order a hearing in mitigation or aggravation of punishment. If the defendant is a juvenile convicted as an adult of a Class A or Class B felony, prior to imposing a sentence, the court shall conduct a presentence hearing. At such hearing, the court shall allow the defense counsel an opportunity to speak on behalf of the defendant and shall address the defendant personally and ask him if he wishes to make a statement in his own behalf and to present any information in mitigation of punishment. The prosecuting attorney shall have an equivalent opportunity to speak to the court. The circumstances must be presented by the testimony of witnesses examined in open court, except that a witness' deposition may be taken by a magistrate in accordance with chapter 23A-12. In imposing a sentence, the court shall enter an order of restitution in accordance with chapter 23A-28.

Source: Supreme Court Rule 410, 1939; SDC 1939 & Supp 1960, §§ 34.3701, 34.3703, 34.3704; SL 1966, ch 120; SDCL §§ 23-48-5, 23-48-11, 23-48-16; SL 1978, ch 178, § 332; SL 1985, ch 192, § 1; SL 2013, ch 105, § 2.



§ 23A-27-1.1 Victim's oral impact statement to court before sentence imposed--Response of defendant--Victim defined.

23A-27-1.1. Victim's oral impact statement to court before sentence imposed--Response of defendant--Victim defined. If a defendant has been convicted of an A, B, or C felony, upon request to the court by a victim and before imposing sentence on a defendant, the victim has the right to orally address the court concerning the emotional, physical, and monetary impact of the defendant's crime upon the victim and the victim's family, and may comment upon the sentence which may be imposed upon the defendant.

If a defendant has been convicted of any other felony or misdemeanor, upon request to the court by a victim and before imposing sentence on a defendant, the victim, in the discretion of the court, may orally address the court concerning the emotional, physical, and monetary impact of the defendant's crime upon the victim and the victim's family, and may comment upon the sentence which may be imposed upon the defendant.

The defendant shall be permitted to respond to such statements orally or by presentation of evidence and shall be granted a reasonable continuance to refute any inaccurate or false charges or statements.

For the purpose of this section, the term, victim, means the actual victim or the parent, spouse, next of kin, legal or physical custodian, guardian, foster parent, case worker, victim advocate, or mental health counselor of any actual victim who is incompetent by reason of age or physical condition, who is deceased, or whom the court finds otherwise unable to comment.

Source: Supreme Court Rule 86-21; SL 2004, ch 162, § 1; SL 2005, ch 129, § 1; SL 2012, ch 133, § 1; SL 2013, ch 105, § 4.



§ 23A-27-1.2 Notice to victim of hearing to reduce sentence--Address to court by victim--Response by defendant--Continuance.

23A-27-1.2. Notice to victim of hearing to reduce sentence--Address to court by victim--Response by defendant--Continuance. If a reduction of a previously imposed sentence requiring time to be served in the penitentiary is proposed for consideration, the state's attorney in the county where the offense was committed shall notify the victim, at the victim's last known address, of the hearing. Upon request to the court by a victim and before reducing any sentence, the victim, in the discretion of the court, may address the court concerning the emotional, physical, and monetary impact of the crime upon the victim and may comment upon the proposed reduction of the sentence.

The defendant may respond to the victim's statements orally or by presentation of evidence and may be granted a reasonable continuance to refute any inaccurate or false charges or statements.

For the purpose of this section the term "victim" is defined as in § 23A-27-1.1.

Source: SL 1987, ch 174.



§ 23A-27-1.3 Victim's written impact statement to court before sentence imposed--Response of defendant--Victim defined.

23A-27-1.3. Victim's written impact statement to court before sentence imposed--Response of defendant--Victim defined. If a defendant has been convicted of an A, B, or C felony, upon request to the court by a victim and before imposing sentence on a defendant, a victim has a right to address the court in writing concerning the emotional, physical, and monetary impact of the defendant's crime upon the victim and the victim's family, and may comment upon the sentence which may be imposed upon the defendant.

If a defendant has been convicted of any other felony or misdemeanor, upon request to the court by a victim and before imposing sentence on a defendant, the victim, in the discretion of the court, may address the court in writing concerning the emotional, physical, and monetary impact of the defendant's crime upon the victim and the victim's family, and may comment upon the sentence which may be imposed upon the defendant.

The defendant shall be permitted to respond to such statements and shall be granted a reasonable continuance to refute any inaccurate or false charges or statements.

For the purpose of this section, the term, victim, means anyone adversely impacted emotionally, physically, or monetarily by the defendant's crime.

Source: SL 2012, ch 133, § 2; SL 2013, ch 105, § 5.



§ 23A-27-2 No forfeiture of property unless expressly imposed.

23A-27-2. No forfeiture of property unless expressly imposed. No conviction of any person for a public offense works any forfeiture of any property except in cases in which a forfeiture is expressly imposed by law.

Source: SDC 1939, § 13.0614; SDCL, § 23-48-29; SL 1978, ch 178, § 333.



§ 23A-27-3 (Rule 32(a)(2)) Advice as to appeal rights after sentence on not guilty plea.

23A-27-3. (Rule 32(a)(2)) Advice as to appeal rights after sentence on not guilty plea. After imposing a sentence in a case which has gone to trial on a plea of not guilty, the court shall advise the defendant of his right to appeal and of the right of a person who is unable to pay the cost of an appeal to apply for assignment of counsel under chapter 23A-40. There is no duty on a court to advise a defendant of any right of appeal after sentence is imposed following a plea of guilty or nolo contendere.

Source: SL 1978, ch 178, § 335.



§ 23A-27-4 (Rule 32(b)(1)) Contents of judgment--Imprisonment in state penitentiary--Multiple convictions--Discharge--Signature--Filing--Crime qualifier defined.

23A-27-4. (Rule 32(b)(1)) Contents of judgment--Imprisonment in state penitentiary--Multiple convictions--Discharge--Signature--Filing--Crime qualifier defined. In felony and Class 1 misdemeanor cases, the judgment of conviction shall set forth the plea, the verdict or findings, and the adjudication and sentence. If the judgment is for imprisonment in the state penitentiary, the judgment of conviction shall include the defendant's name, the county of conviction, the judge, the prosecuting attorney, the defense attorney, the docket number, the South Dakota Codified Law citation of the crime, any crime qualifier and any habitual offender enhancement, the date of the offense, date of conviction, date of sentence, the sentence term, any suspended time, any jail time credit granted and, in the case of multiple crimes, if the sentences are to be served concurrently or consecutively. In addition, the judgment of conviction involving a sentence to the state penitentiary shall indicate if the penitentiary term is a condition of a suspended imposition or execution of sentence or condition of a term of probation as allowed under § 23A-27-18.1. In the case of multiple convictions arising from different transactions, a separate judgment of conviction shall be entered for each conviction. If a defendant is found not guilty or for any other reason is entitled to be discharged, the judgment therefor shall be entered forthwith. Judgments of conviction shall be signed by the judge and filed with the clerk.

The term, crime qualifier, as used in this section means the offenses of accessory to a crime pursuant to § 22-3-5; aiding, abetting, or advising in planning or committing a crime pursuant to § 22-3-3; an attempt to commit a crime pursuant to § 22-4-1; conspiracy to commit an offense pursuant to § 22-3-8; or criminal solicitation pursuant to § 22-4A-1.

Source: SDC 1939, § 34.3709; SL 1943, ch 129; SDCL § 23-48-14; SL 1978, ch 178, § 336; SL 1984, ch 180, § 1; SL 1987, ch 175; SL 2007, ch 150, § 1.



§ 23A-27-4.1 Relief from judgment--Grounds--Time of motion.

23A-27-4.1. Relief from judgment--Grounds--Time of motion. Within a reasonable time but not more than one year after final judgment, a court on motion of a defendant or upon its own motion may relieve a defendant from final judgment if required in the interest of justice. If the original trial was by a court without a jury, the court on motion of a defendant or upon its own motion, may vacate the judgment if entered, order a new trial or take additional testimony and direct the entry of a new judgment.

A motion under this section does not affect the finality of a judgment or suspend its operation.

If an appeal is pending, the court may grant a motion under this section only upon remand of the case.

Source: SL 1987, ch 410 (Supreme Court Rule 86-36).



§ 23A-27-5 (Rule 32(c)(1)) Presentence investigation and report--Contents not disclosed unless defendant convicted.

23A-27-5. (Rule 32(c)(1)) Presentence investigation and report--Contents not disclosed unless defendant convicted. A presentence investigation may be ordered in the discretion of a court. The court services officer of a court shall make a presentence investigation and report to the court before the imposition of sentence or the granting of probation unless, with the permission of the court, the defendant waives a presentence investigation and report, or the court finds there is in the record information sufficient to enable the meaningful exercise of sentencing discretion, and the court explains this finding on the record.

The report shall not be submitted to a court or its contents disclosed to anyone unless the defendant has pleaded guilty or nolo contendere or has been found guilty, except that a judge may, with the written consent of the defendant, inspect a presentence report at any time.

Source: SDC 1939, § 34.3704 as added by SL 1966, ch 120; SDCL, §§ 23-48-17, 23-48-18; SL 1977, ch 198, §§ 7, 8; SL 1978, ch 178, § 337; SL 1982, ch 28, § 20.



§ 23A-27-6 (Rule 32(c)(2)) Contents of report of presentence investigation.

23A-27-6. (Rule 32(c)(2)) Contents of report of presentence investigation. The report of a presentence investigation shall contain any prior criminal record of the defendant and such information about his characteristics, his financial condition, and the circumstances affecting his behavior as may be helpful in imposing sentence or in granting probation or in the correctional treatment of the defendant, and such other information as may be required by the court.

Source: SDC 1939, § 34.3704 as added by SL 1966, ch 120; SDCL, § 23-48-18; SL 1977, ch 198, § 8; SL 1978, ch 178, § 338.



§ 23A-27-7 (Rule 32(c)(3)(A)) Parties' access to presentence report before sentence imposed--Material kept from defendant--Comments and other evidence received.

23A-27-7. (Rule 32(c)(3)(A)) Parties' access to presentence report before sentence imposed--Material kept from defendant--Comments and other evidence received. Before imposing sentence a court shall disclose the report of the presentence investigation to the defendant, the defendant's counsel, if represented by counsel, and the prosecuting attorney, but the court may exclude any recommendation as to sentence, and other material that, in the opinion of the court, contains a diagnostic opinion which might seriously disrupt a program of rehabilitation, sources of information obtained upon a promise of confidentiality, or any other information which, if disclosed, might result in harm, physical or otherwise, to the defendant or other persons. The court shall afford the defendant, the defendant's counsel, or the prosecuting attorney an opportunity to comment thereon and, in the discretion of the court, to introduce testimony or other information relating to any alleged factual inaccuracy contained in the presentence report.

Source: SL 1978, ch 178, § 339; SL 1979, ch 159, § 14; SL 1997, ch 142, § 1.



§ 23A-27-8 (Rule 32(c)(3)(B)) Summary given to defendant in lieu of presentence report--Comments received.

23A-27-8. (Rule 32(c)(3)(B)) Summary given to defendant in lieu of presentence report--Comments received. If a court is of the view that there is information in a presentence report which should not be disclosed under § 23A-27-7, the court in lieu of making the report or part thereof available shall state orally or in writing a summary of the factual information contained therein to be relied on in determining sentence, and shall give the defendant, his counsel, or the prosecuting attorney an opportunity to comment thereon. The statement may be made to the parties in chambers.

Source: SL 1978, ch 178, § 340.



§ 23A-27-9 (Rule 32(c)(3)(C)) Disclosures from presentence report same for both parties.

23A-27-9. (Rule 32(c)(3)(C)) Disclosures from presentence report same for both parties. Any material disclosed to a defendant or his counsel shall also be disclosed to the prosecuting attorney. Any material disclosed to the prosecuting attorney shall also be disclosed to the defendant or his counsel.

Source: SL 1978, ch 178, § 341; SL 1979, ch 159, § 15.



§ 23A-27-10 (Rule 32(c)(3)(D)) Return of presentence report to court services officer--Filing with board of pardons and paroles, penitentiary sheriffs and jail administrators--Use of information upon written order of judge.

23A-27-10. (Rule 32(c)(3)(D)) Return of presentence report to court services officer--Filing with board of pardons and paroles, penitentiary sheriffs and jail administrators--Use of information upon written order of judge. Any presentence investigation report made available to a defendant or the defendant's counsel and the prosecuting attorney shall be returned to the court services officer immediately following the imposition of sentence or the granting of probation. When a person is sentenced to the penitentiary, a copy of the person's presentence report shall be filed with the Board of Pardons and Paroles and the penitentiary. Penitentiary officials and the Board of Pardons and Paroles may utilize information contained in the report, including any pre-plea report being used as the presentence investigation report, for the development of a rehabilitation program for the individual. If a person is sentenced to jail on felony charges, a copy of the presentence report shall be filed with the sheriff or administrator of the jail. Jail officials may utilize information contained in the report, including any pre-plea report being used as the presentence investigation report for the safety and protection of the inmate, rehabilitation programs for the inmate, and assignments to various programs offered by the jail. However, the contents of the reports may not be disclosed to the individual without a written order from the sentencing judge or the sentencing judge's successor.

Source: SL 1978, ch 178, § 342; SL 1987, ch 176; SL 1995, ch 133.



§ 23A-27-11 (Rule 32(d)) Time for withdrawal of plea of guilty or nolo contendere.

23A-27-11. (Rule 32(d)) Time for withdrawal of plea of guilty or nolo contendere. A motion to withdraw a plea of guilty or nolo contendere may be made only before sentence is imposed or imposition of sentence is suspended; but to correct manifest injustice a court after sentence may set aside a judgment of conviction and permit the defendant to withdraw his plea.

Source: Supreme Court Rule 391, 1939; SDC 1939 & Supp 1960, § 34.3522; SDCL, § 23-35-22; SL 1978, ch 178, § 343.



§ 23A-27-12 (Rule 32(e)) Placement on probation--Exception.

23A-27-12. (Rule 32(e)) Placement on probation--Exception. After conviction of an offense not punishable by death or life imprisonment, a defendant may be placed on probation. No person who has been previously convicted for a crime of violence as defined in subdivision § 22-1-2(9) may be placed on probation if his second or subsequent felony conviction is for a crime of violence as defined in subdivision § 22-1-2(9).

Source: SDC 1939, § 13.5201; SDCL, § 23-57-1; SL 1978, ch 178, § 344; SL 1979, ch 159, § 16; SL 1987, ch 177, § 1.



§ 23A-27-12.1 Supervision of probationers--Performance of special conditions--Payment of costs.

23A-27-12.1. Supervision of probationers--Performance of special conditions--Payment of costs. Upon receipt of an order that a defendant has been placed on probation to the court service department, the chief court services officer shall immediately assign the defendant to a court services officer for probation supervision.

All such probationers shall cooperate fully with the court services officer and comply with all directives thereby issued in their regard. If the sentencing judge has provided special conditions, including limited areas of residence or community access, required participation in treatment, enhanced reporting requirements, and use of electronic monitoring or global positioning units, for either a probationer or one released on a suspended sentence, then such person shall comply with such special conditions, and the court services officer is hereby charged with the responsibility for effecting compliance with such conditions.

Whenever the sentencing judge assesses probation costs as a condition of probation, the costs shall be paid to the clerk of the court who shall forward such costs on a monthly basis to the county treasurer for deposit in the county general fund.

Source: SDC 1939, § 13.5304 as added by SL 1955, ch 31, § 2; SL 1964, ch 33, § 6; SDCL, § 23-57-10; SL 1977, ch 198, § 10; SL 1981, ch 187; SL 2006, ch 123, § 12.



§ 23A-27-12.2 Order suspending imposition of misdemeanor sentence and placing defendant on probation--Eligibility--Revocation of suspension.

23A-27-12.2. Order suspending imposition of misdemeanor sentence and placing defendant on probation--Eligibility--Revocation of suspension. Upon receiving a verdict or plea of guilty for a misdemeanor, a court having jurisdiction of the defendant, if satisfied that the ends of justice and the best interest of the public as well as the defendant will be served thereby, may, without entering a judgment of guilt, and with the consent of the defendant, suspend the imposition of sentence and place the defendant on probation for such period and upon such terms and conditions as the court may deem best. No person who has previously been granted, whether in this state or any other, a suspended imposition of sentence for a misdemeanor, is eligible to be granted a second suspended imposition of sentence for a misdemeanor. A court may revoke such suspension at any time during the probationary period and impose and execute sentence without diminishment or credit for any of the probationary period.

Source: SL 2016, ch 136, § 2.



§ 23A-27-13 Order suspending imposition of felony sentence and placing defendant on probation--Eligibility--Revocation of suspension.

23A-27-13. Order suspending imposition of felony sentence and placing defendant on probation--Eligibility--Revocation of suspension. Upon receiving a verdict or plea of guilty for a felony not punishable by death or life imprisonment by a person never before convicted of a crime which at the time of conviction thereof would constitute a felony in this state, a court having jurisdiction of the defendant, if satisfied that the ends of justice and the best interest of the public as well as the defendant will be served thereby, may, without entering a judgment of guilt, and with the consent of the defendant, suspend the imposition of sentence and place the defendant on probation for such period and upon such terms and conditions as the court may deem best. No person who has previously been granted, whether in this state or any other, a suspended imposition of sentence for a felony, is eligible to be granted a second suspended imposition of sentence for a felony. A court may revoke such suspension at any time during the probationary period and impose and execute sentence without diminishment or credit for any of the probationary period.

Source: SL 1953, ch 202; SL 1957, ch 181; SDC Supp 1960, § 34.3708-2; SL 1961, ch 186; SDCL § 23-57-4; SL 1972, ch 149; SL 1976, ch 158, § 43-3; SL 1977, ch 197; SL 1978, ch 178, § 345; SL 1979, ch 159, § 16A; SL 2010, ch 128, § 1; SL 2016, ch 136, § 1.



§ 23A-27-13.1 Copy of suspension order forwarded to criminal investigation division.

23A-27-13.1. Copy of suspension order forwarded to criminal investigation division. Within fifteen days of the filing of a written order suspending imposition of sentence pursuant to § 23A-27-13 the court shall forward a nonpublic record of the sentence to the Division of Criminal Investigation pursuant to chapters 23-5 and 23-6 which shall be retained until discharged pursuant to § 23A-27-14.

Source: SL 1983, ch 186.



§ 23A-27-14 Discharge and dismissal of probationer on completion of conditions--No judgment entered--Limitation to one time.

23A-27-14. Discharge and dismissal of probationer on completion of conditions--No judgment entered--Limitation to one time. Upon completion of the observance of all conditions imposed pursuant to § 23A-27-13, the court services officer assigned to defendant's case shall bring the matter to the attention of the court, whereupon the defendant shall be discharged by the court. A formal entry of such discharge shall be entered by the clerk of courts. Discharge and dismissal under this section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. Discharge and dismissal under this section may occur only once with respect to any person.

Source: SL 1953, ch 202; SL 1957, ch 181; SDC Supp 1960, § 34.3708-2; SL 1961, ch 186; SDCL, § 23-57-4; SL 1972, ch 149; SL 1976, ch 158, § 43-3; SL 1977, ch 197; SL 1978, ch 178, § 345; SL 1979, ch 159, § 17; SL 1982, ch 28, § 20.



§ 23A-27-14.1 Revocation or refusal of certificate of teacher, administrator, or other educational professional.

23A-27-14.1. Revocation or refusal of certificate of teacher, administrator, or other educational professional. Notwithstanding §§ 23A-27-14 and 23A-27-17, any person who has received an order pursuant to § 23A-27-13 who is licensed or seeks to be licensed pursuant to chapter 13-42 may have the person's application refused or license revoked as provided in chapters 13-42 and 13-43.

Source: SL 1984, ch 123, § 2; SL 2002, ch 109, § 12; SL 2015, ch 98, § 28.



§ 23A-27-14.2 Revocation or refusal of gaming or racing license--Conditional license.

23A-27-14.2. Revocation or refusal of gaming or racing license--Conditional license. Notwithstanding §§ 23A-27-14 and 23A-27-17, a person who has received an order pursuant to the provisions of § 23A-27-13 for a felony offense, who is licensed or seeks to be licensed by the South Dakota Commission on Gaming pursuant to the provisions of § 42-7B-22 or subdivision 42-7-56(12), shall have an application refused or a license revoked after a hearing as provided pursuant to chapter 1-26 unless the person has successfully completed the probationary period imposed by the court. However, the commission may grant a conditional license during the probationary period imposed by the court if the applicant or licensee proves by clear and convincing evidence to the satisfaction of the commission that the person is suitable to hold the license.

Source: SL 2000, ch 114, § 1; SL 2015, ch 220, § 4.



§ 23A-27-15 Suspension of sentence as conviction for purposes of habitual offender law.

23A-27-15. Suspension of sentence as conviction for purposes of habitual offender law. For the sole purposes of consideration of the sentence of a defendant for subsequent offenses or the determination of whether the defendant is an habitual offender under chapter 22-7, the fact of suspension of imposition of sentence under § 23A-27-13, whether or not discharge and dismissal have occurred, shall be considered a prior conviction.

Source: SDCL, § 23-57-4; SL 1977, ch 197; SL 1978, ch 178, § 345.



§ 23A-27-16 Report to criminal investigation division of discharge and dismissal of probationer--Limited purpose of record.

23A-27-16. Report to criminal investigation division of discharge and dismissal of probationer--Limited purpose of record. Any discharge and dismissal under § 23A-27-14 shall be reported to the Division of Criminal Investigation pursuant to chapters 23-5 and 23-6. The court shall forward a nonpublic record of disposition to the Division of Criminal Investigation which shall be retained solely for use by law enforcement agencies, prosecuting attorneys, and courts in sentencing such person for subsequent offenses and in determining whether or not, in subsequent proceedings, a person qualifies for suspension under § 23A-27-13 or chapter 22-7.

Source: SDCL, § 23-57-4; SL 1976, ch 158, § 43-3; SL 1977, ch 197; SL 1978, ch 178, § 345.



§ 23A-27-17 Sealing of records on discharge of probationer--Effect of order--Future statements by defendant as to conviction.

23A-27-17. Sealing of records on discharge of probationer--Effect of order--Future statements by defendant as to conviction. Upon the discharge and dismissal of a person pursuant to § 23A-27-14, a court shall order that all official records, other than the nonpublic records to be retained by the Division of Criminal Investigation, be sealed along with all records relating to the person's arrest, indictment or information, trial, finding of guilt, and dismissal and discharge. The effect of such order is to restore such person, in the contemplation of the law, to the status he occupied before his arrest or indictment or information. No person as to whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or of giving a false statement by reason of his failure to recite or acknowledge such arrest, indictment or information, or trial in response to any inquiry made of him for any purpose.

Source: SL 1975, ch 257, § 2; SDCL Supp, § 23-57-4.1; SL 1976, ch 158, § 43-4; SL 1978, ch 178, § 346.



§ 23A-27-18 Suspension of execution of sentence--Conditions.

23A-27-18. Suspension of execution of sentence--Conditions. Upon conviction, the sentencing court may suspend the execution of any sentence imposed during good behavior, subject to such conditions or restitutions as the court may impose. The suspension order or judgment can be made only by the court in which the conviction occurred. A defendant given a suspended execution of sentence shall remain under the jurisdiction of the court. A penitentiary sentence may be imposed as a condition of a suspended execution of sentence as authorized in § 23A-27-18.1.

Source: SDC 1939, § 34.3708; SL 1939, ch 132; SL 1943, ch 128; SDCL § 23-57-5; SL 1978, ch 178, § 347; SL 1987, ch 177, § 2; SL 2010, ch 129, § 2.



§ 23A-27-18.1 Imprisonment as condition of probation or suspension of sentence--Credit for time.

23A-27-18.1. Imprisonment as condition of probation or suspension of sentence--Credit for time. The conditions of probation imposed pursuant to § 23A-27-12 or 23A-27-13 or the conditions of suspension of execution imposed pursuant to § 23A-27-18, may include the requirement that the defendant be imprisoned in the county jail for no more than one hundred eighty days, except as otherwise specified in this section, or in the state penitentiary for no more than one hundred eighty days or the sentence which was imposed or which may be imposed by law, whichever is less. However, for persons sentenced pursuant to § 32-23-4.6, the conditions of probation imposed pursuant to § 23A-27-12 or 23A-27-13 or the conditions of suspension of execution imposed pursuant to § 23A-27-18, may include the requirement that the defendant be imprisoned in the county jail for a specific period not exceeding three hundred sixty-five days. The imprisonment may be further restricted to certain days specified by the court as part of such conditions. The required period of imprisonment for a county jail or state penitentiary term should not exceed sixty consecutive days to ensure the court retains authority to impose additional days of imprisonment, if necessary, during the term of supervision pursuant to § 16-22-13. The court retains jurisdiction to raise or lower the required period of imprisonment within the sentence otherwise allowed by law. Any such imprisonment, either in the county jail or state penitentiary, shall be credited toward any incarceration imposed upon any subsequent revocation of a suspended imposition or execution of sentence. During any such imprisonment the defendant shall be subject to all policies, rules, and regulations of the county jail or state penitentiary.

Source: SL 1979, ch 159, § 18; SL 1983, ch 185; SL 1984, ch 180, § 2; SL 1999, ch 122, § 1; SL 2013, ch 101, § 66.



§ 23A-27-18.2 Supervision of person sentenced to county jail or state penitentiary as condition of suspension.

23A-27-18.2. Supervision of person sentenced to county jail or state penitentiary as condition of suspension. A person who is sentenced to a county jail as a condition of suspended imposition of sentence, suspended sentence, or suspended execution of sentence, is under the supervision of the court services officer assigned by the court having jurisdiction of the person. A person sentenced to the state penitentiary as a condition of suspended imposition of sentence or suspended execution of sentence is under the supervision of the court services officer assigned by the court having jurisdiction of the person upon that person's release from the state penitentiary after completion of the penitentiary term imposed pursuant to § 23A-27-18.1.

Source: SL 1979, ch 159, § 20; SL 1982, ch 28, § 20; SL 2010, ch 129, § 4.



§ 23A-27-18.3 Conditions required on probation or suspension of sentence.

23A-27-18.3. Conditions required on probation or suspension of sentence. The conditions of probation imposed pursuant to § 23A-27-12 or 23A-27-13 or the conditions of a suspension of execution imposed pursuant to § 23A-27-18 shall provide in addition to any other conditions, as an explicit condition of probation, suspended imposition of sentence, or suspended execution of sentence that the defendant not commit another federal, state, or local crime during the term of probation or suspension.

The conditions of probation imposed pursuant to § 23A-27-12 or 23A-27-13 or the conditions of a suspension of execution imposed pursuant to § 23A-27-18 may provide in addition to any other conditions, as an explicit condition of probation, suspended imposition of sentence, or suspended execution of sentence that the defendant:

(1) Pay a fine or perform community service work as directed by the court; or

(2) Receive treatment for chemical dependency at any South Dakota treatment facility accredited pursuant to § 34-20A-27 and reimburse the county for costs of treatment ordered by the court; or

(3) Make restitution pursuant to the provisions of chapter 23A-28.
Source: SL 1985, ch 192, § 4; SL 1987, ch 178.



§ 23A-27-18.4 Suspension of penitentiary sentence--Conditions--Supervision.

23A-27-18.4. Suspension of penitentiary sentence--Conditions--Supervision. Upon conviction, the sentencing court may suspend any portion of a penitentiary sentence subject to conditions or restrictions as the court may impose. The suspension order or judgment can be made only in the court in which the conviction occurred. A defendant with a partially suspended penitentiary sentence is under the supervision of the Department of Corrections and the Board of Pardons and Paroles. The board is charged with the responsibility for enforcing the conditions imposed by the sentencing judge, and the board retains jurisdiction to revoke the suspended portion of the sentence for violation of the terms of parole or the terms of the suspension.

A defendant with an entirely suspended penitentiary sentence is under the supervision of the sentencing court unless the entirely suspended penitentiary sentence is concurrent or consecutive to an additional penitentiary sentence in which case, the defendant is under the supervision of the Board of Pardons and Paroles.

Source: SL 2010, ch 129, § 3.



§ 23A-27-18.5 Continuing jurisdiction to revoke probation or suspended execution of sentence.

23A-27-18.5. Continuing jurisdiction to revoke probation or suspended execution of sentence. Any court granting probation or a suspended execution of sentence retains jurisdiction to revoke the probation or suspended execution of sentence for violation of its terms and conditions.

Source: SL 2010, ch 129, § 1.



§ 23A-27-18.6 Maintenance of good disciplinary record and compliance with program requirements.

23A-27-18.6. Maintenance of good disciplinary record and compliance with program requirements. In addition to any conditions imposed by the sentencing judge, an inmate under the supervision of the Department of Corrections and the Board of Pardons and Paroles pursuant to § 23A-27-18.4 or 23A-27-19 shall maintain a good disciplinary record and comply with all programming required by the Department of Corrections and the Board of Pardons and Paroles. A suspended sentence may be revoked by the Board of Pardons and Paroles for failure to comply with these requirements.

Source: SL 2016, ch 137, § 2.



§ 23A-27-18.7 Inmate under suspended sentence considered parolee.

23A-27-18.7. Inmate under suspended sentence considered parolee. If an inmate is under the supervision of the Department of Corrections and the Board of Pardons and Paroles as directed in §§ 23A-27-18.4 and 23A-27-19, the inmate is considered a parolee and is governed by the supervision and revocation provisions of chapters 24-15 and 24-15A.

Source: SL 2016, ch 137, § 3.



§ 23A-27-19 Continuing jurisdiction to suspend sentence--Notice to prosecuting attorney and victim--Supervision--Revocation.

23A-27-19. Continuing jurisdiction to suspend sentence--Notice to prosecuting attorney and victim--Supervision--Revocation. The sentencing court retains jurisdiction for the purpose of suspending any sentence for a period of two years from the effective date of the judgment of conviction, notwithstanding the fact that the time for an appeal from such judgment is limited to a shorter period of time. The court shall notify the attorney who prosecuted the person or the successor in office of the prosecuting attorney at least fourteen days in advance of the suspension. Notice shall be provided to any victim by the prosecuting attorney or the successor in office pursuant to the provisions of § 23A-27-1.2. Any person whose sentence is suspended pursuant to this section is under the supervision of the Board of Pardons and Paroles, except as provided in § 23A-27-18.2. The board is charged with the responsibility for enforcing the conditions imposed by the sentencing judge, and the board retains jurisdiction to revoke the suspended portion of the sentence for violation of the terms of parole or the terms of the suspension.

Source: SL 1945, ch 149; SDC Supp 1960, § 34.3708-1; SDCL § 23-57-8; SL 1978, ch 178, § 349; SL 1979, ch 159, § 19; SL 1985, ch 197; SL 1986, ch 195; SL 1988, ch 192; SL 1988, ch 193; SL 2005, ch 127, § 1; SL 2010, ch 129, § 5; SL 2016, ch 137, § 1.



§ 23A-27-19.1 Suspension of probationary period--Conditions.

23A-27-19.1. Suspension of probationary period--Conditions. The running of a probationer's probationary period shall be suspended under the following conditions:

(1) If the probationer absconds from supervision;

(2) If the probationer is in violation of any of the terms and conditions of probation unless a sanction has been imposed for the violation pursuant to the graduated response grid established pursuant to § 16-22-13 and the probationer has fully complied with the sanction;

(3) Upon the filing of any probation violation report and during the pendency of any revocation or modification proceedings; or

(4) Upon arrest of a probationer pursuant to § 23A-27-21 if such arrest is followed by a revocation or modification hearing.
Source: SL 1979, ch 159, § 20A; SL 2014, ch 115, § 1.



§ 23A-27-20 (Rule 32(f)) Hearing required to revoke probation or suspension of sentence--Bail pending hearing.

23A-27-20. (Rule 32(f)) Hearing required to revoke probation or suspension of sentence--Bail pending hearing. A court shall not revoke a probation or a suspension of imposition of sentence, except after a hearing at which the defendant shall be present and apprised of the grounds on which such action is proposed. A defendant may be admitted to bail pending such hearing.

Source: SL 1978, ch 178, § 350.



§ 23A-27-20.1 Modification of terms and conditions of probation.

23A-27-20.1. Modification of terms and conditions of probation. The court, upon notice to the probationer, a hearing and good cause, shown, may modify the terms and conditions of a probation which may include extending the probationary period.

Source: SL 1979, ch 159, § 20B.



§ 23A-27-21 Report on failure to meet conditions of suspension or probation--Arrest and detention for hearing--Disposition by court.

23A-27-21. Warrantless arrest and taking into custody of person on probation or with suspended sentence--Conditions. A court services officer may arrest and take into custody a person on probation or suspended sentence without a warrant if that court services officer has probable cause to believe that:

(1) The person has violated the terms and conditions of suspension or probation;

(2) The person has failed to comply with the court services officer's documented directives;

(3) The purpose or objects of suspension or probation are not being served; or

(4) The arrest or taking into custody appears necessary in order to prevent escape or enforce discipline.
Source: SDC 1939, § 13.5304 as added by SL 1955, ch 31, § 2; SL 1957, ch 36, § 1; SL 1964, ch 33, § 6; SDCL, § 23-57-12; SL 1977, ch 198, § 12; SL 1978, ch 178, § 351; SL 1982, ch 28, § 20; SL 2005, ch 128, § 1.



§ 23A-27-21.1 Court services officer--Order authorizing law enforcement officer to aid in arrest or taking into custody.

23A-27-21.1. Court services officer--Order authorizing law enforcement officer to aid in arrest or taking into custody. A court services officer may issue a verbal or written order authorizing a law enforcement officer to aid a court services officer in making an arrest or taking a person into custody pursuant to § 23A-27-21.

Source: SL 2005, ch 128, § 2.



§ 23A-27-21.2 Detainer authorizing detention of probationer to obtain warrant, revocation, bond hearing, or court order.

23A-27-21.2. Detainer authorizing detention of probationer to obtain warrant, revocation, bond hearing, or court order. If a court services officer has probable cause to believe a person on probation has violated the terms and conditions of probation, the court services officer may issue a detainer authorizing anyone having the person in custody to detain the person for up to forty-eight hours, excluding Saturdays, Sundays, and holidays, for the purpose of obtaining a warrant, revocation, bond hearing, or court order. The person shall be released after forty-eight hours, excluding Saturdays, Sundays, and holidays, unless a warrant or court order for further detention has been issued.

Source: SL 2005, ch 128, § 3.



§ 23A-27-22 , 23A-27-23. Repealed.

23A-27-22, 23A-27-23. Repealed by SL 1989, ch 211, §§ 1, 2



§ 23A-27-24 Execution against property of organization for collection of fine--Duty of officers to pay.

23A-27-24. Execution against property of organization for collection of fine--Duty of officers to pay. When a fine is imposed upon an organization, it may be collected by virtue of the sentence imposing it, by the sheriff of the county, out of the real and personal property of the organization, in the same manner as upon execution in a civil action. It is the duty of the individuals authorized to make disbursements of the assets of the organization to pay the fine.

Source: SDC 1939 & Supp 1960, § 34.3805; SDCL, § 23-48-25; SL 1978, ch 178, § 366.



§ 23A-27-25 Fines and penalties paid into county treasury--Exceptions--Use for schools.

23A-27-25. Fines and penalties paid into county treasury--Exceptions--Use for schools. All fines and pecuniary penalties, other than forfeitures provided for in § 23A-43-23, costs as provided in §§ 23-3-52, 23A-27-26, and 23A-27-27, restitution and civil penalties assessed under the state's environmental laws, for the violation of any state law, when collected, shall be paid into the treasury of the proper county, the net proceeds of which shall be applied and used each year for the benefit of the public schools of this state.

Source: SDC 1939, § 13.0113; SDCL, § 23-48-30; SL 1975, ch 162, § 14; SL 1978, ch 178, § 367; SL 1982, ch 186, § 3; SL 1988, ch 291, § 25; SL 1989, ch 211, § 3.



§ 23A-27-25.1 Provisions for payment of fines, costs and restitution, etc.--Community service.

23A-27-25.1. Provisions for payment of fines, costs and restitution, etc.--Community service. If a defendant sentenced to be imprisoned or jailed has part or all of his imprisonment or jail time suspended upon conditions that include payment of a fine, costs, and restitution, or any of them, or if a defendant is sentenced to pay a fine, costs, and restitution, or any of them, the lay magistrate, the magistrate judge or circuit court judge may require:

(1) Execution by the defendant of a wage assignment if he is employed in this state, which assignment shall direct his employer to withhold and remit that amount to the clerk of courts up to the total of the fine, costs, and restitution;

(2) A payment schedule. The magistrate judge or circuit court may require the defendant to personally appear before the court or an officer of the court as designated, from time to time, to pay such installments or justify the failure to timely do so. Failure to so appear is a prima facie violation of the suspended sentence of imprisonment, jail, or contempt;

(3) Community service under terms and conditions established by the court. For purposes of computing community service time, eight hours shall be equal to one day of imprisonment. The community service time may not exceed the maximum time authorized for the offense charged.
The provisions of this section shall not apply to suspensions of drivers' licenses pursuant to § 32-12-49.

Subdivisions (1) to (3), inclusive, are not exclusive as to conditions which may be imposed. A defendant is any person who has been convicted of a criminal offense or who has been granted a suspended imposition of sentence.

Source: SL 1989, ch 211, § 4.



§ 23A-27-25.2 Costs and restitution designated as punishment.

23A-27-25.2. Costs and restitution designated as punishment. In any case in which they are imposed, costs and restitution are a portion of the punishment.

Source: SL 1989, ch 211, § 5.



§ 23A-27-25.3 Failure to comply with conditions of suspended sentence--Defendant to show cause.

23A-27-25.3. Failure to comply with conditions of suspended sentence--Defendant to show cause. If a defendant sentenced to be imprisoned or jailed has part or all of the imprisonment or jail time suspended upon conditions that include that he pay a fine, costs, or restitution and fails to comply with any of these conditions, the court may, upon its own motion or upon motion of the state's attorney, require the defendant to show cause why he should not be imprisoned or jailed for failure to comply with the conditions of the sentence. The court may issue a warrant of arrest, bench warrant, or order to show cause for the convicted defendant's appearance.

Source: SL 1989, ch 211, § 6.



§ 23A-27-25.4 Default in payment of fine or costs and restitution.

23A-27-25.4. Default in payment of fine or costs and restitution. If a defendant sentenced to pay a fine, costs, or restitution, defaults in the timely payment thereof, the court may, upon its own motion or upon motion of the state's attorney, require the defendant to show cause why he should not be imprisoned or jailed for nonpayment. The court may issue a warrant of arrest, bench warrant, or order to show cause for the defendant's appearance.

Source: SL 1989, ch 211, § 7.



§ 23A-27-25.5 Hearing required prior to imprisonment or jailing for failure to pay fine, costs, and restitution--Burden of proof--Computation of time to be served.

23A-27-25.5. Hearing required prior to imprisonment or jailing for failure to pay fine, costs, and restitution--Burden of proof--Computation of time to be served. No defendant may be imprisoned or jailed for failure to pay a fine, costs, or restitution or have any suspended prison or jail sentence revoked without a prior hearing. At the hearing, the defendant has the burden of proof to establish to the reasonable satisfaction of the magistrate or circuit judge that the defendant did not willfully fail to pay the fine, costs, or restitution or that the defendant did make a bona fide effort to pay the fine, costs, or restitution.

Failure by the defendant to make such a showing is grounds for being imprisoned or jailed. If the sentence provided for payment of fine or costs only, the term of jail or imprisonment may be no longer than the number of days equal to the total amount of the fine or costs imposed divided by sixty. For purposes of making this computation, any fraction of less than one day shall be dropped from the term of imprisonment. In no event may such imprisonment for failure to pay the fine, costs, and restitution together with all other time served or to be served exceed the maximum allowed by statute.

If the defendant establishes that nonpayment was not willful or that the defendant did make a bona fide effort to pay, the defendant may not be imprisoned or jailed for nonpayment. The magistrate or circuit judge shall consider other alternatives which take into account the state's interest in punishment and deterrence.

The court shall make findings in its decision.

Source: SL 1989, ch 211, § 8; SL 2004, ch 163, § 1; SL 2010, ch 130, § 1.



§ 23A-27-25.6 Fine, costs, or restitution as a lien in civil action--No discharge from imprisonment until full amount paid.

23A-27-25.6. Fine, costs, or restitution as a lien in civil action--No discharge from imprisonment until full amount paid. If the sentence includes a fine, costs, or restitution, execution may issue thereon as a judgment against the convicted defendant in a civil action. Such a judgment is a lien and may be docketed and collected in the same manner. If the defendant is in default on payment, the levy or execution for the collection of the fine, costs, or restitution, do not discharge a defendant committed to imprisonment for contempt pursuant to this chapter until the amount due has actually been collected.

Source: SL 1989, ch 211, § 9.



§ 23A-27-26 Judgment against defendant for costs--Items excluded--Enforcement as civil judgment.

23A-27-26. Judgment against defendant for costs--Items excluded--Enforcement as civil judgment. In all criminal actions, upon conviction of the defendant, the court may adjudge that the defendant pay the whole or any part of the costs of that particular prosecution in addition to the liquidated costs provided by § 23-3-52. However, the costs shall not include items of governmental expense such as juror's fees, bailiff's fees, salaries and expenses of special agents, and reporter's per diem. Payment of costs may be enforced as a civil judgment against the defendant.

Source: SDC 1939, § 34.3709; SL 1943, ch 129; SDCL, § 23-48-31; SL 1978, ch 178, § 368; SL 1982, ch 186, § 3.



§ 23A-27-27 Fees and costs included in judgment for costs against defendant.

23A-27-27. Fees and costs included in judgment for costs against defendant. The statutory fees of the sheriff incurred in connection with the prosecution and witnesses' fees and mileage paid or ordered paid by the county including fees of witnesses, cost of transcripts, court appointed counsel fees, filing fees, breathalyzer test fees, blood test fees, and other chemical test fees may be included in the judgment for costs.

Source: SDC 1939, § 34.3709 as added by SL 1943, ch 129; SDCL, § 23-48-32; SL 1978, ch 178, § 369.



§ 23A-27-28 Entry and docketing of judgment for costs against defendant.

23A-27-28. Entry and docketing of judgment for costs against defendant. The clerk of courts shall enter judgment for the amount of costs taxed by the court and docket the same as a part of the judgment and such entry and docketing shall be of the same force and effect as if done by the court.

Source: SDC 1939, § 34.3709 as added by SL 1943, ch 129; SDCL, § 23-48-33; SL 1978, ch 178, § 370.



§ 23A-27-29 Copy of judgment for costs furnished to officer for execution.

23A-27-29. Copy of judgment for costs furnished to officer for execution. When a judgment has been rendered, a certified copy thereof must forthwith, unless otherwise ordered by the court, be furnished to the officer whose duty it is to execute the judgment, and no other warrant or authority is necessary to justify or require its execution.

Source: SDC 1939, § 34.3712; SL 1939, ch 133; SDCL, § 23-48-40; SL 1978, ch 178, § 371.



§ 23A-27-30 Delivery of defendant and judgment to penitentiary.

23A-27-30. Delivery of defendant and judgment to penitentiary. If the judgment is for imprisonment in the state penitentiary, the sheriff of the county shall, upon receipt of a certified copy of the judgment, take and deliver the defendant to the warden of the state penitentiary. He shall also deliver to the warden or other proper officer a certified copy of the judgment containing the information required pursuant to § 23A-27-4.

Source: SDC 1939 & Supp 1960, § 34.3715; SDCL § 23-48-36; SL 1978, ch 178, § 372; SL 1999, ch 35, § 2; SL 2007, ch 150, § 2.



§ 23A-27-31 Sheriff requiring assistance while conveying defendant to prison.

23A-27-31. Sheriff requiring assistance while conveying defendant to prison. The sheriff or his deputy, while conveying the defendant to his proper prison in execution of a judgment of imprisonment, has the same authority to request the assistance of any citizen in securing the defendant and in retaking him if he escapes, as if the sheriff were in his own county; and every person who refuses or neglects to assist the sheriff, when so requested, is punishable as if the sheriff were in his own county.

Source: SDC 1939 & Supp 1960, § 34.3716; SDCL, § 23-48-41; SL 1978, ch 178, § 373.



§ 23A-27-32 Restitution plan and statement of crime provided--Presentence investigation report in lieu of statement.

23A-27-32. Restitution plan and statement of crime provided--Presentence investigation report in lieu of statement. Whenever any person is convicted of a felony, the judge before whom such person is convicted shall furnish the Board of Pardons and Parole with a plan of restitution pursuant to chapter 23A-28. The state's attorney of the county in which the person is convicted shall furnish the warden of the penitentiary with an official statement of the facts and circumstances constituting the crime whereof the convict has been convicted, with all the information accessible to them in regard to the career of the convict prior to the commission of the crime of which he is convicted, relating to the habits, associates, disposition, and reputation of such convict and any other facts or circumstances which may tend to throw any light upon the question as to whether he is capable of again becoming a law-abiding citizen. If a presentence investigation report has been prepared by a court services officer and contains all information otherwise provided by an official statement, it shall be furnished in lieu of an official statement.

Source: SDC 1939 & Supp 1960, § 34.3711; SDCL, § 23-48-37; SL 1978, ch 178, § 374; SL 1981, ch 188; SL 1986, ch 196, § 7.



§ 23A-27-33 Duties of court reporter and clerk on execution of sentence to penitentiary.

23A-27-33. Duties of court reporter and clerk on execution of sentence to penitentiary. It shall be the duty of the court reporter, when directed by the judge, to write the official statements of the judge and state's attorney referred to in § 23A-27-32.

It shall be the duty of the clerk of the court to cause such official statements to be attached to the certified copy of the judgment of conviction to be delivered by the sheriff to the warden of the penitentiary at the time of the delivery of the convict.

Source: SDC 1939 & Supp 1960, § 34.3711; SDCL, § 23-48-38; SL 1978, ch 178, § 375.



§ 23A-27-34 Filing by warden of official statements--Inspection by secretary and Governor.

23A-27-34. Filing by warden of official statements--Inspection by secretary and Governor. The warden, upon receipt of an inmate, shall safely keep and record the official statements referred to in § 23A-27-32 and have the same at all times ready for the inspection of the secretary of corrections and the Governor.

Source: SDC 1939 & Supp 1960, § 34.3711; SDCL, § 23-48-39; SL 1978, ch 178, § 376; SL 1989, ch 20, § 67.



§ 23A-27-35 Suspension of civil rights on sentence to penitentiary--Prisoner as witness--Restoration of rights--Voting rights.

23A-27-35. Suspension of civil rights on sentence to penitentiary--Prisoner as witness--Restoration of rights--Voting rights. A sentence of imprisonment in the state penitentiary for any term suspends the right of the person so sentenced to hold public office, to become a candidate for public office, and to serve on a jury. Any such person so sentenced forfeits all public offices and all private trusts, authority, or power during the term of such imprisonment. Any person who is serving a term in any penitentiary shall be a competent witness in any action now pending or hereafter commenced in the courts of this state, and the person's deposition may be taken in the same manner prescribed by statute or rule relating to taking of depositions. After a suspension of sentence pursuant to § 23A-27-18, upon the termination of the time of the original sentence or the time extended by order of the court, a defendant's rights withheld by this section are restored. However, the voting rights of any person sentenced to imprisonment in the state penitentiary shall be governed by Title 12.

Source: SDC 1939, § 34.3708 as added by SL 1939, ch 132; SL 1943, ch 128; SDCL §§ 23-48-35, 23-57-7; SL 1978, ch 178, § 352; SL 2012, ch 82, § 2.



§ 23A-27-36 Repealed.

23A-27-36. Repealed by SL 2004, ch 164, § 1



§ 23A-27-36.1 Sentence to commence after expiration of last sentence of imprisonment.

23A-27-36.1. Sentence to commence after expiration of last sentence of imprisonment. If a person is convicted of a crime committed while confined in a county or municipal jail, upon conviction, the sentence does not commence to run until the expiration of the last sentence of imprisonment, unless the sentencing court specifically orders otherwise.

Source: SL 2004, ch 164, § 6.



§ 23A-27-37 Repealed.

23A-27-37. Repealed by SL 2004, ch 165, § 1



§ 23A-27-38 Guilty but mentally ill finding or plea--Sentence--Treatment.

23A-27-38. Guilty but mentally ill finding or plea--Sentence--Treatment. If a defendant is found "guilty but mentally ill" or enters that plea and the plea is accepted by the court, the court shall impose any sentence which could be imposed upon a defendant pleading or found guilty of the same charge. If the defendant is sentenced to the state penitentiary, he shall undergo further examination and may be given the treatment that is psychiatrically indicated for his mental illness. If treatment is available, it may be provided through facilities under the jurisdiction of the Department of Social Services. The secretary of corrections may transfer the defendant from the penitentiary to other facilities under the jurisdiction of the Department of Social Services, with the consent of the secretary of social services, and return the defendant to the penitentiary after completion of treatment for the balance of the defendant's sentence.

Source: SL 1983, ch 174, § 18; SL 1989, ch 21, § 47; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 23A-27-39 Discharge of guilty but mentally ill defendant by treating facility--Report.

23A-27-39. Discharge of guilty but mentally ill defendant by treating facility--Report. If a treating facility discharges a defendant pursuant to § 23A-27-38 prior to the expiration of his sentence, the facility shall forward to the Board of Pardons and Paroles a report on the condition of the defendant. The report shall contain the clinical facts, the diagnosis, the course of treatment, and the prognosis for remission of symptoms.

Source: SL 1983, ch 174, § 19.



§ 23A-27-40 Probation for defendant guilty but mentally ill--Treatment as condition.

23A-27-40. Probation for defendant guilty but mentally ill--Treatment as condition. If a defendant is found "guilty but mentally ill" and is placed on probation, the sentencing court, upon recommendation of a licensed psychiatrist, shall make treatment a condition of probation. Reports as specified by the sentencing court shall be filed with the court service department and the sentencing court. The defendant's failure to continue treatment, except by agreement with the treating agency and the sentencing court, is basis for commencing a probation revocation hearing and grounds for probation revocation.

Source: SL 1983, ch 174, § 21.



§ 23A-27-41 Facilities providing treatment for mentally ill probationer--Payment of expense.

23A-27-41. Facilities providing treatment for mentally ill probationer--Payment of expense. The treatment required by § 23A-27-40 shall be provided by local mental health agencies, if available, or by a facility under the jurisdiction of the Department of Social Services. The defendant is responsible for payment for his treatment unless he is indigent. If the defendant is indigent and no other source of payment is available, payment for his treatment shall be paid by the county of his residence. With the court's approval, treatment at the defendant's expense may be provided by private agencies, private physicians, or other mental health personnel.

Source: SL 1983, ch 174, § 22; SL 1989, ch 21, § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 23A-27-42 Presentence hearing on mental condition.

23A-27-42. Presentence hearing on mental condition. A defendant found guilty of an offense, or the prosecuting attorney may, within ten days after the defendant is found guilty, and prior to the time the defendant is sentenced, file a motion for a hearing on the present mental condition of the defendant if the motion is supported by substantial information indicating that the defendant may presently be suffering from a mental disease or defect for which he is in need of custody for care and treatment in a suitable facility. The court shall grant the motion, or at any time prior to the sentencing of the defendant shall order such a hearing on its own motion, if it is of the opinion that there is reasonable cause to believe that the defendant may presently be suffering from a mental disease or defect for which he is in need of custody for care or treatment in a suitable facility.

Source: SL 1985, ch 192, § 19.



§ 23A-27-43 Mental examination and report before hearing.

23A-27-43. Mental examination and report before hearing. Prior to the date of hearing, the court may order that a psychiatric or psychological examination of the defendant be conducted, and that a psychiatric or psychological report be filed with the court pursuant to §§ 23A-46-1 and 23A-46-2. If the report includes an opinion by the examiner that the defendant is presently suffering from a mental disease or defect but that it is not such as to require his custody for care or treatment in a suitable facility, then the report shall also include an opinion by the examiner concerning the sentencing alternatives that best accord the defendant the kind of treatment he does need.

Source: SL 1985, ch 192, § 20; SL 1986, ch 27, § 7.



§ 23A-27-44 Conduct of hearing.

23A-27-44. Conduct of hearing. The hearing shall be conducted pursuant to the provisions of § 23A-46-3.

Source: SL 1985, ch 192, § 21.



§ 23A-27-45 Commitment--Finding--Provisional sentence.

23A-27-45. Commitment--Finding--Provisional sentence. If, after hearing, the court finds by a preponderance of the evidence that the defendant is presently suffering from a mental disease or defect and that he should, in lieu of being sentenced to imprisonment, be committed to a suitable facility for care or treatment, the court shall commit the defendant to the custody of the Human Services Center. The Human Services Center shall hospitalize the defendant for care or treatment. Such a commitment constitutes a provisional sentence of imprisonment to the maximum term authorized by law for the offense for which the defendant was found guilty.

Source: SL 1985, ch 192, § 22.



§ 23A-27-46 Recovery of defendant--Notice--Final sentencing.

23A-27-46. Recovery of defendant--Notice--Final sentencing. When the administrator of the human services center determines that the defendant has recovered from his mental disease or defect to such an extent that he is no longer in need of custody for care or treatment in such a facility, he shall promptly file a certificate to that effect with the clerk of the court that ordered the commitment. The clerk shall send a copy of the certificate to defendant's counsel and to the prosecuting attorney. If, at the time of the filing of the certificate, the provisional sentence imposed pursuant to § 23A-27-45 has not expired, the court shall proceed finally to sentencing and may modify the provisional sentence.

Source: SL 1985, ch 192, § 23.



§ 23A-27-47 Confidentiality of records.

23A-27-47. Confidentiality of records. Records prepared or maintained by court services officers are confidential. However, such records may be inspected by, or disclosed to, justices, judges, magistrates, and employees of the Unified Judicial System in the course of their duties and to persons specifically authorized by order of the court.

Source: SL 1994, ch 217, § 2.



§ 23A-27-48 Repealed.

23A-27-48. Repealed by SL 2011, ch 125, § 1.



§ 23A-27-49 Posthumous sentencing of certain defendants.

23A-27-49. Posthumous sentencing of certain defendants. Upon the death of a defendant who has not been sentenced but who has entered a plea of guilty or nolo contendere or has been found guilty at trial, the court shall enter a judgment of conviction pursuant to § 23A-27-4. Any sentence imposed shall be limited to restitution, court costs, and costs of prosecution.

Source: SL 2008, ch 116, § 1.



§ 23A-27-50 Substitution of personal representative for appeal purposes.

23A-27-50. Substitution of personal representative for appeal purposes. If a defendant dies following the entry of a plea of guilty or nolo contendere or a finding of guilt at trial and the time for taking an appeal has not expired, the court may order substitution of the proper parties for the purpose of an appeal. The personal representative of the defendant's estate may make a motion for substitution, together with a notice of hearing, and shall serve the same on the prosecuting attorney.

Source: SL 2008, ch 116, § 2.



§ 23A-27-51 Procedure for delayed appeal where applicant unconstitutionally denied right of appeal.

23A-27-51. Procedure for delayed appeal where applicant unconstitutionally denied right of appeal. If the court finds that an applicant was denied the right to an appeal from an original conviction in violation of the Constitution of the United States or the Constitution of South Dakota, the court shall issue a new judgment and impose the same sentence if such relief is requested within a reasonable time and an adequate record of the original trial proceeding is available for review. The court shall advise the applicant of the following:

(1) The rights associated with an appeal from a criminal conviction; and

(2) The time for filing a notice of appeal from the reimposed judgment and sentence.
Nothing in this section limits an applicant's right to habeas corpus.

Source: SL 2010, ch 131, § 1.



§ 23A-27-52 Defendant serving in military or veteran.

23A-27-52. Defendant serving in military or veteran. If a defendant appears in court and pleads guilty or no contest to a crime punishable as a felony or Class 1 misdemeanor, the court shall inquire whether the defendant is currently serving in or is a veteran of, the United States Armed Forces. If the defendant is currently serving in the military or is a military veteran, the court may:

(1) Order that a court services officer consult with the United States Department of Veterans Affairs or another agency or person with suitable knowledge or experience, for the purpose of providing the court with information regarding treatment options available to the defendant, including federal, state, and local programming; and

(2) Consider the treatment recommendations of any diagnosing or treating mental health or substance abuse professionals together with the treatment options available to the defendant in imposing sentence.
Source: SL 2013, ch 101, § 8.



§ 23A-27-53 Probation or parole for violation of § 22-42-5 or 22-42-5.1--Treatment--Revocation.

23A-27-53. Probation or parole for violation of § 22-42-5 or 22-42-5.1--Treatment--Revocation. After receiving a plea of guilty for a violation of § 22-42-5 or 22-42-5.1, a court that has jurisdiction of the defendant may, without entering a judgment of guilt, and with the consent of the defendant, defer the imposition of sentence and place the defendant on probation or fully suspend a penitentiary sentence and place the defendant on parole for a period, terms, and conditions as the court deems best. The conditions shall include that the defendant complete a drug and alcohol evaluation and complete any recommended course of treatment. If after one year, the defendant has successfully completed the course of treatment and complied with all conditions of probation or parole, the court shall dismiss the charge under § 22-42-5 or 22-42-5.1 upon the defendant pleading guilty to ingestion under § 22-42-15 or possession under § 22-42-15.1. If the defendant violates any conditions of probation or parole, the court or the Board of Pardons and Paroles shall revoke the deferred imposition of sentence and impose and execute the sentence. No person who has previously been granted a deferred imposition of sentence is eligible to be granted a second deferred imposition of sentence. A defendant is ineligible for the deferred imposition of sentence under this section if aggravating circumstances exist as defined by § 22-6-11.

Source: SL 2017, ch 92, § 2.






Chapter 27A - Capital Punishment

§ 23A-27A-1 Mitigating and aggravating circumstances considered by judge or jury.

23A-27A-1. Mitigating and aggravating circumstances considered by judge or jury. Pursuant to §§ 23A-27A-2 to 23A-27A-6, inclusive, in all cases for which the death penalty may be authorized, the judge shall consider, or shall include in instructions to the jury for it to consider, any mitigating circumstances and any of the following aggravating circumstances which may be supported by the evidence:
(1) The offense was committed by a person with a prior record of conviction for a Class A or Class B felony, or the offense of murder was committed by a person who has a felony conviction for a crime of violence as defined in subdivision 22-1-2(9);
(2) The defendant by the defendant's act knowingly created a great risk of death to more than one person in a public place by means of a weapon or device which would normally be hazardous to the lives of more than one person;
(3) The defendant committed the offense for the benefit of the defendant or another, for the purpose of receiving money or any other thing of monetary value;
(4) The defendant committed the offense on a judicial officer, former judicial officer, prosecutor, or former prosecutor while such prosecutor, former prosecutor, judicial officer, or former judicial officer was engaged in the performance of such person's official duties or where a major part of the motivation for the offense came from the official actions of such judicial officer, former judicial officer, prosecutor, or former prosecutor;
(5) The defendant caused or directed another to commit murder or committed murder as an agent or employee of another person;
(6) The offense was outrageously or wantonly vile, horrible, or inhuman in that it involved torture, depravity of mind, or an aggravated battery to the victim. Any murder is wantonly vile, horrible, and inhuman if the victim is less than thirteen years of age;
(7) The offense was committed against a law enforcement officer, employee of a corrections institution, or firefighter while engaged in the performance of such person's official duties;
(8) The offense was committed by a person in, or who has escaped from, the lawful custody of a law enforcement officer or place of lawful confinement;
(9) The offense was committed for the purpose of avoiding, interfering with, or preventing a lawful arrest or custody in a place of lawful confinement, of the defendant or another; or
(10) The offense was committed in the course of manufacturing, distributing, or dispensing substances listed in Schedules I and II in violation of § 22-42-2.
Source: SL 1979, ch 160, § 7; SL 1981, ch 186, § 3; SL 1989, ch 206; SL 1992, ch 173, § 2; SL 1994, ch 178, § 1; SL 1995, ch 132.



§ 23A-27A-2 Presentence hearing required--Relevant evidence.

23A-27A-2. Presentence hearing required--Relevant evidence. In all cases in which the death penalty may be imposed and which are tried by a jury, upon a return of a verdict of guilty by the jury, the court shall resume the trial and conduct a presentence hearing before the jury. Such hearing shall be conducted to hear additional evidence in mitigation and aggravation of punishment. At such hearing the jury shall receive all relevant evidence, including:

(1) Evidence supporting any of the aggravating circumstances listed under § 23A-27A-1;

(2) Testimony regarding the impact of the crime on the victim's family;

(3) Any prior criminal or juvenile record of the defendant and such information about the defendant's characteristics, the defendant's financial condition, and the circumstances of the defendant's behavior as may be helpful in imposing sentence;

(4) All evidence concerning any mitigating circumstances.
Source: SL 1979, ch 160, § 5; SL 1994, ch 178, § 2.



§ 23A-27A-3 Jury to determine existence of mitigating or aggravating circumstances--Instructions to jury.

23A-27A-3. Jury to determine existence of mitigating or aggravating circumstances--Instructions to jury. Upon the conclusion of the evidence, the judge shall give the jury appropriate instructions. After arguments of counsel, the jury shall retire to determine whether any mitigating or aggravating circumstances, as defined in § 23A-27A-1, exist. The instructions as determined by the trial judge to be warranted by the evidence shall be given in his charge and in writing to the jury for its deliberation.

Source: SL 1979, ch 160, § 5; SL 1990, ch 175.



§ 23A-27A-4 Aggravating circumstance and recommendation of death penalty required for Class A felony death sentencing--Life imprisonment--Bench trial or guilty plea.

23A-27A-4. Aggravating circumstance and recommendation of death penalty required for Class A felony death sentencing--Life imprisonment--Bench trial or guilty plea. If, upon a trial by jury, a person is convicted of a Class A felony, a sentence of death shall not be imposed unless the jury verdict at the presentence hearing includes a finding of at least one aggravating circumstance and a recommendation that such sentence be imposed. If an aggravating circumstance is found and a recommendation of death is made, the court shall sentence the defendant to death. If a sentence of death is not recommended by the jury, the court shall sentence the defendant to life imprisonment. The provisions of this section shall not affect a sentence when the case is tried without a jury or when a court accepts a plea of guilty.

Source: SL 1979, ch 160, § 4.



§ 23A-27A-5 Written designation of aggravating circumstances required.

23A-27A-5. Written designation of aggravating circumstances required. The jury, if its verdict is a recommendation of death, shall designate in writing, signed by the foreman of the jury, the aggravating circumstance or circumstances which it found beyond a reasonable doubt. Upon the findings of the jury, the judge shall fix a sentence of death.

Source: SL 1979, ch 160, § 5.



§ 23A-27A-6 Designation by judge in nonjury cases--At least one aggravating circumstance required for death penalty imposition.

23A-27A-6. Designation by judge in nonjury cases--At least one aggravating circumstance required for death penalty imposition. In nonjury cases the judge shall, after conducting the presentence hearing as provided in § 23A-27A-2, designate, in writing, the aggravating circumstance or circumstances, if any, which he found beyond a reasonable doubt. Unless at least one of the statutory aggravating circumstances enumerated in § 23A-27A-1 is so found, the death penalty shall not be imposed.

Source: SL 1979, ch 160, § 6.



§ 23A-27A-7 Sentence of death--Copies of judgment provided to officials.

23A-27A-7. Sentence of death--Copies of judgment provided to officials. Upon a verdict or judgment of death made by a jury or a judge, the judge presiding at the trial shall sentence the convicted person to death and make the sentence in writing. The judgment of death shall be filed with the papers in the case against the convicted person and certified copies provided to the Governor, the secretary of corrections, the sheriff of the county where the crime was committed, and the warden.

Source: SL 1979, ch 160, § 8; SL 2008, ch 117, § 1.



§ 23A-27A-8 Accumulation of prior capital felony records by Supreme Court--Staff and methods.

23A-27A-8. Accumulation of prior capital felony records by Supreme Court--Staff and methods. The Supreme Court shall accumulate the records of all capital felony cases that the court deems appropriate.

The court may employ an appropriate staff and such methods to compile the data as are deemed by the Chief Justice to be appropriate and relevant to the statutory questions concerning the validity of the sentence.

Source: SL 1979, ch 160, § 13; SL 1982, ch 185.



§ 23A-27A-9 Review by Supreme Court required when death penalty imposed--Procedure.

23A-27A-9. Review by Supreme Court required when death penalty imposed--Procedure. If the death penalty is imposed, and if the judgment becomes final in the trial court, the sentence shall be reviewed on the record by the South Dakota Supreme Court. The clerk of the trial court, within ten days after receiving the transcript, shall transmit the entire record and transcript to the Supreme Court together with a notice prepared by the clerk and a report prepared by the trial judge. The notice shall set forth the title and docket number of the case, the name of the defendant and the name and address of his attorney, a narrative statement of the judgment, the offense, and the punishment prescribed. The Supreme Court shall consider the punishment as well as any errors enumerated by way of appeal.

Source: SL 1939, ch 137, §§ 1 to 3; SDC Supp 1960, § 34.37A16; SDCL, §§ 23-49-31, 23-49-32; SL 1979, ch 160, § 9.



§ 23A-27A-10 Sentence review consolidated with direct appeal--Decision.

23A-27A-10. Sentence review consolidated with direct appeal--Decision. The sentence review shall be in addition to direct appeal, if taken, and the review and appeal shall be consolidated for consideration. The court shall render its decision on legal errors enumerated, the factual substantiation of the verdict, and the validity of the sentence.

Source: SL 1979, ch 160, § 14.



§ 23A-27A-11 Procedure on appeal from capital punishment case--Briefs--Oral argument.

23A-27A-11. Procedure on appeal from capital punishment case--Briefs--Oral argument. Except as provided in this chapter, the procedure on appeal from a decision in which capital punishment has been imposed shall be the same as is prescribed by law or Supreme Court rule in other criminal cases. Both the defendant and the state shall have the right to submit briefs within the time provided by the court, and to present oral argument to the court.

Source: SL 1939, ch 137, § 4; SDC Supp 1960, § 34.37A16; SDCL, § 23-49-33; SL 1979, ch 160, §§ 11, 15.



§ 23A-27A-12 Factors reviewed by Supreme Court regarding sentence.

23A-27A-12. Factors reviewed by Supreme Court regarding sentence. With regard to the sentence, the Supreme Court shall determine:

(1) Whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor; and

(2) Whether the evidence supports the jury's or judge's finding of a statutory aggravating circumstance as enumerated in § 23A-27A-1; and

(3) Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.
Source: SL 1979, ch 160, § 10.



§ 23A-27A-13 Reference to similar cases to be included in decision--Death sentence affirmed or set aside--Similar-case records provided to resentencing judge.

23A-27A-13. Reference to similar cases to be included in decision--Death sentence affirmed or set aside--Similar-case records provided to resentencing judge. The court shall include in its decision a reference to those similar cases which it took into consideration. In addition to its authority regarding correction of errors, the court, with regard to review of death sentences, shall be authorized to:

(1) Affirm the sentence of death; or

(2) Set the sentence aside and remand the case for resentencing by the trial judge based on the record and argument of counsel. The records of those similar cases referred to by the Supreme Court in its decision, and the extracts prepared as hereinafter provided for, shall be provided to the resentencing judge for his consideration.
Source: SL 1979, ch 160, § 12.



§ 23A-27A-14 Life imprisonment when death penalty held unconstitutional.

23A-27A-14. Life imprisonment when death penalty held unconstitutional. In the event the death penalty for a Class A felony is held to be unconstitutional by the South Dakota Supreme Court or the United States Supreme Court, the court having jurisdiction over a person previously sentenced to death for a Class A felony shall have such person brought before the court, and the court shall sentence such person to life imprisonment.

Source: SL 1979, ch 160, § 16.



§ 23A-27A-15 Warrant of death sentence and execution--Time of execution.

23A-27A-15. Warrant of death sentence and execution--Time of execution. Whenever judgment of death is rendered, the judge shall also sign and provide to the Governor, the secretary of corrections, the sheriff of the county where the crime was committed, and the warden a warrant of death sentence and execution, along with a brief statement of the facts and circumstances of the case, duly attested by the clerk under the seal of the court. The warrant of death sentence and execution shall describe the conviction and sentence and appoint the week within which the sentence shall be executed. The warrant of death sentence and execution shall be directed to the warden of the state penitentiary at Sioux Falls, commanding the warden to execute the sentence on some day within the week appointed.

Source: SL 1939, ch 135, § 1; SDC Supp 1960, § 34.37A01; SDCL § 23-49-1; SL 1979, ch 160, § 17; SL 2008, ch 117, § 2.



§ 23A-27A-16 Delivery of defendant with warrant to penitentiary.

23A-27A-16. Delivery of defendant with warrant to penitentiary. Within ten days after the issuing of a warrant of death sentence and execution under § 23A-27A-15, the sheriff shall deliver the defendant together with certified copies of the warrant of death sentence and execution and the judgment of conviction to the penitentiary.

Source: SL 1939, ch 135, § 1; SDC Supp 1960, § 34.37A01; SDCL § 23-49-2; SL 1979, ch 160, § 18; SL 2008, ch 117, § 3.



§ 23A-27A-17 Date and time of execution--Warden to make public announcement.

23A-27A-17. Date and time of execution--Warden to make public announcement. The week so appointed shall be not less than six months nor more than eight months after the date of judgment of death. The time of execution within the week shall be left to the discretion of the warden to whom the warrant is directed. The warden shall cause the execution to be performed on some day of such week. Not less than forty-eight hours prior to the execution, the warden shall make a public announcement of the scheduled day and hour of the execution.

Source: SL 1939, ch 135, § 2; SDC Supp 1960, § 34.37A02; SDCL § 23-49-3; SL 1979, ch 160, § 19; SL 1999, ch 123, § 1; SL 2008, ch 117, § 4.



§ 23A-27A-18 Repealed.

23A-27A-18. Repealed by SL 2008, ch 117, § 5.



§ 23A-27A-19 Investigation by Governor.

23A-27A-19. Investigation by Governor. The Governor may make such investigation of the case as the Governor may deem proper and may require the assistance of the attorney general.

Source: SL 1939, ch 135, § 4; SDC Supp 1960, § 34.27A04; SDCL § 23-49-5; SL 1979, ch 160, § 21; SL 2008, ch 117, § 6.



§ 23A-27A-20 Reprieve or suspension of sentence by Governor during investigation.

23A-27A-20. Reprieve or suspension of sentence by Governor during investigation. The Governor may reprieve or suspend the execution of the sentence for such reasonable time as the Governor may see fit for the purpose of completing an investigation or other like proper purpose but the period of reprieve or suspension shall not in any event, exceed ninety days.

Source: SL 1939, ch 135, § 4; SDC Supp 1960, § 34.37A04; SDCL § 23-49-7; SL 1979, ch 160, § 22; SL 2008, ch 117, § 7.



§ 23A-27A-21 Power to reprieve or suspend sentence limited to Governor--Exception.

23A-27A-21. Power to reprieve or suspend sentence limited to Governor--Exception. No judge, officer, commission, or board, other than the Governor, may reprieve or suspend the execution of a judgment of death. However, the warden or deputy warden of the penitentiary is authorized so to do in a case and in the manner prescribed in this chapter or as provided in §§ 23A-27A-24 and 23A-27A-28. This section does not apply to a stay of proceedings upon appeal or to the issuance of a writ of habeas corpus, certiorari, or other original remedial writ of the Supreme Court.

Source: SL 1939, ch 135, § 5; SDC Supp 1960, § 34.37A05; SDCL § 23-49-8; SL 1979, ch 160, § 23; SL 2008, ch 117, § 8.



§ 23A-27A-22 Mental incompetence of defendant--Notice to Governor, secretary of corrections, and sentencing court.

23A-27A-22. Mental incompetence of defendant--Notice to Governor, secretary of corrections, and sentencing court. If a defendant confined under sentence of death does not appear to be mentally competent to be executed, the warden having custody of the defendant shall notify the Governor, the secretary of corrections, and the sentencing court.

Source: SL 1939, ch 135, § 6; SDC Supp 1960, § 34.37A06; SDCL § 23-49-9; SL 1979, ch 160, § 24; SL 2002, ch 135, § 2; SL 2008, ch 117, § 9.



§ 23A-27A-22.1 Hearings and examinations regarding mental competence of defendant--Change in circumstances.

23A-27A-22.1. Hearings and examinations regarding mental competence of defendant--Change in circumstances. If the warden notifies the sentencing court that a defendant under a sentence of death does not appear to be mentally competent to be executed, or if the prosecuting attorney or the defense attorney moves for a determination of whether the defendant is mentally competent to be executed, and the sentencing court determines that there is a substantial threshold showing of incompetence to be executed, the sentencing court shall conduct hearings and order mental examinations pursuant to this section and §§ 23A-27A-22.2 to 23A-27A-22.5, inclusive. Prior to the date of the hearing, the court may order that a psychiatric examination of the defendant be conducted pursuant to § 23A-27A-22.2, and that a psychiatric report be filed with the court, pursuant to § 23A-27A-22.3. The state has the burden of proving the mental competence of the defendant by a preponderance of the evidence. A defendant is mentally competent to be executed if the defendant is aware of the impending execution and the reason for it. If the defendant has previously been determined to be competent to be executed under this chapter and there is a subsequent motion to the sentencing court that the defendant no longer appears to be mentally competent to be executed, there shall be a prima facie showing of a substantial change in circumstances raising a significant question of the defendant's competence to be executed before the sentencing court conducts any further hearing.

Source: SL 2008, ch 117, § 10.



§ 23A-27A-22.2 Psychiatric examination.

23A-27A-22.2. Psychiatric examination. Any psychiatric examination ordered pursuant to § 23A-27A-22.1 shall be conducted by a licensed or certified psychiatrist, or, if the court finds it appropriate, by more than one such psychiatrist. Each psychiatrist shall be designated by the court. For the purposes of a psychiatric examination ordered pursuant to § 23A-27A-22.1, the defendant shall remain confined under the physical custody of the Department of Corrections.

Source: SL 2008, ch 117, § 11.



§ 23A-27A-22.3 Psychiatric report.

23A-27A-22.3. Psychiatric report. Any psychiatric report ordered pursuant to § 23A-27A-22.1 shall be prepared by the psychiatrist designated to conduct the psychiatric examination, shall be filed with the court with copies provided to the counsel for the defendant and to the prosecuting attorney, and shall include:

(1) The defendant's history and present symptoms;

(2) A description of the psychiatric, psychological, and medical tests that were employed and their results; and

(3) The psychiatrist's determination whether the defendant is mentally competent to be executed as defined in § 23A-27A-22.1.
Source: SL 2008, ch 117, § 12.



§ 23A-27A-22.4 Video tape record of psychiatric examination.

23A-27A-22.4. Video tape record of psychiatric examination. Upon written request of defense counsel, the court may order a video tape record made of the defendant's psychiatric examination conducted pursuant to § 23A-27A-22.1. Either the prosecuting attorney or the defendant's counsel may request a copy of the video tape record. The video tape record shall be submitted to the court along with the psychiatric report, pursuant to § 23A-27A-22.3.

Source: SL 2008, ch 117, § 13.



§ 23A-27A-22.5 Counsel for defendant--Rights afforded at hearing.

23A-27A-22.5. Counsel for defendant--Rights afforded at hearing. At any hearing ordered pursuant to § 23A-27A-22.1, the defendant shall be represented by counsel and, if financially unable to obtain adequate representation, counsel shall be appointed for the defendant. The defendant shall be afforded an opportunity to testify, to present evidence, to subpoena witnesses on the defendant's behalf, and to confront and cross-examine witnesses who appear at the hearing.

Source: SL 2008, ch 117, § 14.



§ 23A-27A-23 Repealed.

23A-27A-23. Repealed by SL 2008, ch 117, § 17.



§ 23A-27A-24 Defendant incompetent to be executed--Suspension of sentence--Confinement--Periodic review.

23A-27A-24. Defendant incompetent to be executed--Suspension of sentence--Confinement--Periodic review. If the sentencing court finds the defendant is not mentally competent to be executed the sentencing court shall suspend the execution of sentence until the defendant is mentally competent to be executed. The defendant shall remain confined under the physical custody of the Department of Corrections. The sentencing court shall review the defendant's mental condition at least once every six months during the period that the execution of sentence is suspended.

Source: SL 1939, ch 135, § 6; SDC Supp 1960, § 34.37A06; SDCL § 23-49-11; SL 1979, ch 160, § 26; SL 2008, ch 117, § 15.



§ 23A-27A-25 Repealed.

23A-27A-25. Repealed by SL 2008, ch 117, § 18.



§ 23A-27A-26 Defendant mentally competent to be executed--Warrant of death sentence and execution--Time of execution.

23A-27A-26. Defendant mentally competent to be executed--Warrant of death sentence and execution--Time of execution. If the sentencing court determines the defendant is mentally competent to be executed, the sentencing court shall certify the fact to the Governor, the secretary of corrections, and the warden having custody of the defendant. The sentencing court, upon determination the defendant is mentally competent to be executed, shall issue a warrant of death sentence and execution appointing a week beginning within a period of not less than thirty nor more than ninety days from the date of the warrant, for the execution of the defendant pursuant to the defendant's sentence unless the sentence has been commuted or the defendant pardoned. In no case may the appointed week of execution be sooner than the week appointed by the sentencing court pursuant to § 23A-27A-15.

Source: SL 1939, ch 135, § 8; SDC Supp 1960, § 34.37A08; SDCL § 23-49-14; SL 1979, ch 160, § 28; SL 2008, ch 117, § 16.



§ 23A-27A-26.1 Death penalty not to be imposed on person mentally retarded when crime committed.

23A-27A-26.1. Death penalty not to be imposed on person mentally retarded when crime committed. Notwithstanding any other provision of law, the death penalty may not be imposed upon any person who was mentally retarded at the time of the commission of the offense and whose mental retardation was manifested and documented before the age of eighteen years.

Source: SL 2000, ch 112, § 1.



§ 23A-27A-26.2 Mental retardation defined.

23A-27A-26.2. Mental retardation defined. As used in §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive, mental retardation means significant subaverage general intellectual functioning existing concurrently with substantial related deficits in applicable adaptive skill areas. An intelligence quotient exceeding seventy on a reliable standardized measure of intelligence is presumptive evidence that the defendant does not have significant subaverage general intellectual functioning.

Source: SL 2000, ch 112, § 2.



§ 23A-27A-26.3 Procedures for establishing mental retardation of defendant.

23A-27A-26.3. Procedures for establishing mental retardation of defendant. Not later than ninety days prior to the commencement of trial, the defendant may upon a motion alleging reasonable cause to believe the defendant was mentally retarded at the time of the commission of the offense, apply for an order directing that a mental retardation hearing be conducted prior to trial. If, upon review of the defendant's motion and any response thereto, the court finds reasonable cause to believe the defendant was mentally retarded, it shall promptly conduct a hearing without a jury to determine whether the defendant was mentally retarded. If the court finds after the hearing that the defendant was not mentally retarded at the time of the commission of the offense, the court shall, prior to commencement of trial, enter an order so stating, but nothing in this paragraph precludes the defendant from presenting mitigating evidence of mental retardation at the sentencing phase of the trial. If the court finds after the hearing that the defendant established mental retardation by a preponderance of the evidence, the court shall prior to commencement of trial, enter an order so stating. Unless the order is reversed on appeal, a separate sentencing proceeding under this section may not be conducted if the defendant is thereafter convicted of murder in the first degree. If a separate sentencing proceeding is not conducted, the court, upon conviction of a defendant for the crime of murder in the first degree, shall sentence the defendant to life imprisonment without parole.

Source: SL 2000, ch 112, § 3.



§ 23A-27A-26.4 Appeal by state.

23A-27A-26.4. Appeal by state. If the court enters an order pursuant to § 23A-27A-26.3 finding that the defendant was mentally retarded at the time of the commission of the offense, the state may appeal as of right from the order. Upon entering such an order, the court shall afford the state a reasonable period of time, which may not be less than ten days, to determine whether to take an appeal from the order finding that the defendant was mentally retarded. The taking of an appeal by the state stays the effectiveness of the court's order and any order fixing a date for trial.

Source: SL 2000, ch 112, § 4.



§ 23A-27A-26.5 Examination of defendant by state--Videotaped recording--Defendant's statements inadmissible except as to mental retardation.

23A-27A-26.5. Examination of defendant by state--Videotaped recording--Defendant's statements inadmissible except as to mental retardation. If a defendant serves notice pursuant to § 23A-27A-26.3, the state may make application, upon notice to the defendant, for an order directing that the defendant submit to an examination by a psychiatrist, licensed psychologist, or licensed psychiatric social worker designated by the state's attorney, for the purpose of rebutting evidence offered by the defendant. Counsel for the state and the defendant have the right to be present at the examination. A videotaped recording of the examination shall be made available to the defendant and the state's attorney promptly after its conclusion. The state's attorney shall promptly serve on the defendant a written copy of the findings and evaluation of the examiner. If a defendant is subjected to an examination pursuant to an order issued in accordance with this section, any statement made by the defendant for the purpose of the examination is inadmissible in evidence against the defendant in any criminal action or proceeding on every issue other than that of whether the defendant was mentally retarded at the time of the commission of the offense, but such statement is admissible upon such an issue whether or not it would otherwise be deemed a privileged communication.

Source: SL 2000, ch 112, § 5.



§ 23A-27A-26.6 Applicability of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive.

23A-27A-26.6. Applicability of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive. The provisions of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive, apply only to offenses alleged to have been committed by the defendant after July 1, 2000.

Source: SL 2000, ch 112, § 6.



§ 23A-27A-26.7 Inseparability of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive.

23A-27A-26.7. Inseparability of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive. The provisions of §§ 23A-27A-26.1 to 23A-27A-26.7, inclusive, are essentially and inseparably connected and interdependent.

Source: SL 2000, ch 112, § 7.



§ 23A-27A-27 Pregnancy of defendant--Examination--Report.

23A-27A-27. Pregnancy of defendant--Examination--Report. If there is reasonable ground to believe that a female defendant sentenced to death is pregnant, the warden having her in custody shall arrange for an examination of the defendant to determine her condition. Upon the completion of the examination, the warden shall make a report in writing over the warden's signature, stating the facts, and submit the report to the secretary of corrections, the sentencing court, and the Governor.

Source: SL 1939, ch 135, § 9; SDC Supp 1960, § 34.37A09; SDCL § 23-49-15; SL 1979, ch 160, § 29; SL 2008, ch 117, § 19.



§ 23A-27A-28 Suspension of sentence if defendant pregnant.

23A-27A-28. Suspension of sentence if defendant pregnant. If the examination under § 23A-27A-27 finds that the defendant is pregnant the execution of the sentence shall be suspended by the sentencing court. The defendant may not be executed until a new warrant of death sentence and execution is received from the sentencing court so directing.

Source: SL 1939, ch 135, § 9; SDC Supp 1960, § 34.37A09; SDCL § 23-49-16; SL 1979, ch 160, § 30; SL 2008, ch 117, § 20.



§ 23A-27A-29 Defendant no longer pregnant--Execution warrant issued.

23A-27A-29. Defendant no longer pregnant--Execution warrant issued. If the execution of a sentence is suspended pursuant to § 23A-27A-28, as soon as the sentencing court is satisfied the defendant is no longer pregnant, the sentencing court shall forthwith issue a warrant of death sentence and execution appointing a week for her execution, pursuant to her sentence. The week for the execution shall be within a period of not less than thirty nor more than ninety days from the date of the warrant of death sentence and execution. In no case may the appointed week of execution be sooner than the week appointed by the sentencing court pursuant to § 23A-27A-15.

Source: SL 1939, ch 135, § 9; SDC Supp 1960, § 34.37A09; SDCL § 23-49-17; SL 1979, ch 160, § 31; SL 2008, ch 117, § 21.



§ 23A-27A-30 Repealed.

23A-27A-30. Repealed by SL 2008, ch 117, § 22.



§ 23A-27A-31 Warrant appointing new time for execution issued by sentencing court if defendant not executed within original time period.

23A-27A-31. Warrant appointing new time for execution issued by sentencing court if defendant not executed within original time period. If the time period for the execution of any defendant in a capital case has passed by reason of a stay of proceedings incident to appellate review or by reason of the issuance of a writ of habeas corpus, certiorari, or other original remedial writ of the Supreme Court, or for any other reason, the sentencing court shall issue a warrant of death sentence and execution in accordance with § 23A-27A-15 appointing a new week for the execution of the original sentence without requiring the defendant to be brought before the sentencing court. Upon its issuance, the clerk of the court in which the sentence was pronounced shall immediately send a certified copy of the warrant of death sentence and execution to all attorneys of record, to the warden having custody of the defendant, to the secretary of corrections, and to the Governor. The warden shall execute the warrant of death sentence and execution accordingly. This procedure applies to any case in which the time period for carrying out the original warrant of death sentence and execution has elapsed without regard to whether the original warrant was issued prior or subsequent to July 1, 1998.

Source: SL 1939, ch 135, § 10; SDC Supp 1960, § 34.37A10; SDCL § 23-49-19; SL 1979, ch 160, § 33; SL 1998, ch 149, § 1; SL 2008, ch 117, § 23.



§ 23A-27A-31.1 Segregation of defendant from other inmates--Access to defendant by others limited.

23A-27A-31.1. Segregation of defendant from other inmates--Access to defendant by others limited. From the time of delivery to the penitentiary until the infliction of the punishment of death upon the defendant, unless lawfully discharged from such imprisonment, the defendant shall be segregated from other inmates at the penitentiary. No other person may be allowed access to the defendant without an order of the trial court except penitentiary staff, Department of Corrections staff, the defendant's counsel, members of the clergy if requested by the defendant, and members of the defendant's family. Members of the clergy and members of the defendant's family are subject to approval by the warden before being allowed access to the defendant.

Source: SL 2008, ch 117, § 24.



§ 23A-27A-31.2 Confidentiality of identity of person or entity supplying or administering intravenous injection substance--Violation as misdemeanor.

23A-27A-31.2. Confidentiality of identity of person or entity supplying or administering intravenous injection substance--Violation as misdemeanor. The name, address, qualifications, and other identifying information relating to the identity of any person or entity supplying or administering the intravenous injection substance or substances under chapter 23A-27A are confidential. Disclosure of the foregoing information may not be authorized or ordered. Disclosure of confidential information pursuant to this section concerning the execution of an inmate under chapter 23A-27A is a Class 1 misdemeanor.

Source: SL 2008, ch 117, § 25; SL 2013, ch 113, § 1.



§ 23A-27A-32 Place and manner of execution--Qualifications to administer intravenous injection--Substances dispensed to warden without prescription.

23A-27A-32. Place and manner of execution--Qualifications to administer intravenous injection--Substances dispensed to warden without prescription. The punishment of death shall be inflicted within the walls of some building at the state penitentiary. The punishment of death shall be inflicted by the intravenous injection of a substance or substances in a lethal quantity. The warden, subject to the approval of the secretary of corrections, shall determine the substances and the quantity of substances used for the punishment of death. An execution carried out by intravenous injection shall be performed by persons trained to administer the injection who are selected by the warden and approved by the secretary of corrections. The persons administering the intravenous injection need not be physicians, registered nurses, licensed practical nurses, or other medical professionals licensed or registered under the laws of this or any other state. Any infliction of the punishment of death by intravenous injection of a substance or substances in the manner required by this section may not be construed to be the practice of medicine. Any pharmacist or pharmaceutical supplier is authorized to dispense to the warden the substance or substances used to inflict the punishment of death without prescription, for carrying out the provisions of this section, notwithstanding any other provision of law.

Source: SL 1939, ch 135, § 11; SDC Supp 1960, § 34.37A11; SDCL § 23-49-20; SL 1979, ch 160, § 34; SL 1984, ch 181; SL 2007, ch 151, § 1; SL 2008, ch 117, § 26.



§ 23A-27A-32.1 Execution of persons convicted before July 1, 2007--Choice of manner of execution.

23A-27A-32.1. Execution of persons convicted before July 1, 2007--Choice of manner of execution. Any person convicted of a capital offense or sentenced to death prior to July 1, 2007 may choose to be executed in the manner provided in § 23A-27A-32 or in the manner provided by South Dakota law at the time of the person's conviction or sentence. The person shall choose by indicating in writing to the warden not less than seven days prior to the scheduled week of execution the manner of execution chosen. If the person fails or refuses to choose in the time provided under this section, then the person shall be executed as provided in § 23A-27A-32.

Source: SL 2007, ch 151, § 2.



§ 23A-27A-33 Place for persons and equipment provided at penitentiary.

23A-27A-33. Place for persons and equipment provided at penitentiary. The Department of Corrections shall arrange for and provide a proper and suitable place at the state penitentiary for the custody of persons awaiting sentence of death and for the execution of the death sentence together with any and all proper equipment and appliances for the infliction of such punishment.

Source: SL 1939, ch 135, § 12; SDC Supp 1960, § 34.37A12; SDCL, § 23-49-21; SL 1979, ch 160, § 35; SL 1989, ch 20, § 68.



§ 23A-27A-34 Attendance at execution by attorney general, sentencing judge, state's attorney, sheriff, representatives of victim, news media, and additional citizens approved by warden.

23A-27A-34. Attendance at execution by attorney general, sentencing judge, state's attorney, sheriff, representatives of victim, news media, and additional citizens approved by warden. The warden of the penitentiary shall request, by at least two days' previous notice, the presence of the attorney general, the trial judge before whom the conviction was had or the judge's successor in office, the state's attorney and sheriff of the county where the crime was committed, representatives of the victim, at least one member of the news media, and a number of reputable adult citizens to be determined by the warden. All witnesses and persons present at an execution are subject to approval by the warden.

Source: SL 1939, ch 135, § 13; SL 1939, ch 136; SDC Supp 1960, § 34.37A13; SDCL § 23-49-22; SL 1979, ch 160, § 36; SL 2007, ch 152, § 1; SL 2008, ch 117, § 27.



§ 23A-27A-34.1 Attendance at execution by person trained to pronounce death, corrections staff, and law enforcement officers.

23A-27A-34.1. Attendance at execution by person trained to pronounce death, corrections staff, and law enforcement officers. The warden shall arrange for the attendance of a person trained to examine the defendant and pronounce death and for the attendance of such penitentiary staff, Department of Corrections staff, and law enforcement officers as deemed necessary to perform the execution and maintain security.

Source: SL 2008, ch 117, § 29.



§ 23A-27A-34.2 Witnesses permitted to defendant at execution.

23A-27A-34.2. Witnesses permitted to defendant at execution. The defendant is permitted to have up to five witnesses present at the execution. Witnesses for the defendant may include counsel, members of the clergy, relatives, or friends.

Source: SL 2008, ch 117, § 30.



§ 23A-27A-35 Repealed.

23A-27A-35. Repealed by SL 2008, ch 117, § 28.



§ 23A-27A-36 Other persons not permitted to attend.

23A-27A-36. Other persons not permitted to attend. The warden may not permit any person to be present at the execution other than those designated in §§ 23A-27A-32, 23A-27A-34, 23A-27A-34.1, and 23A-27A-34.2 and may not permit the presence of any person under the age of eighteen years.

Source: SL 1939, ch 135, § 13; SL 1939, ch 136; SDC Supp 1960, § 34.37A13; SDCL § 23-49-24; SL 1979, ch 160, § 38; SL 2008, ch 117, § 31.



§ 23A-27A-37 Secrecy of execution time--Disclosure as misdemeanor.

23A-27A-37. Secrecy of execution time--Disclosure as misdemeanor. Prior to the announcement required in § 23A-27A-17, the scheduled day and time fixed by the warden for the execution shall be kept secret and in no manner divulged except privately to the persons invited or requested to be present as provided by §§ 23A-27A-32, 23A-27A-34, 23A-27A-34.1, and 23A-27A-34.2. It is a Class 2 misdemeanor for any person to divulge such invitation to anyone or in any manner disclose the scheduled day and time of the execution prior to the announcement required in § 23A-27A-17.

Source: SL 1939, ch 135, § 13; SL 1939, ch 136; SDC Supp 1960, § 34.37A13; SDCL § 23-49-25; SL 1979, ch 160, § 39; SL 2008, ch 117, § 32.



§ 23A-27A-37.1 Disability of warden--Appointment of deputy or other officer.

23A-27A-37.1. Disability of warden--Appointment of deputy or other officer. In case of disability of the warden to whom the warrant of death sentence and execution is directed, the secretary of corrections shall appoint the deputy warden or such other officer of the Department of Corrections as may be necessary to carry out the warrant of death sentence and execution and to perform all other duties imposed upon the warden by this chapter.

Source: SL 2008, ch 117, § 34.



§ 23A-27A-37.2 Postmortem examination by county coroner.

23A-27A-37.2. Postmortem examination by county coroner. After the execution, the county coroner shall conduct a postmortem examination of the body of the defendant. The county coroner shall report in writing the result of the examination, stating the nature thereof and the finding made. The report shall be annexed to the certificate of execution mentioned in § 23A-27A-40.1 and filed therewith.

Source: SL 2008, ch 117, § 35.



§ 23A-27A-37.3 Autopsy.

23A-27A-37.3. Autopsy. Following the death of the defendant by execution, the body may be subject to an autopsy pursuant to § 24-1-27 and chapter 23-14. Any final autopsy report shall be annexed to and filed with the certificate of execution mentioned in § 23A-27A-40.1.

Source: SL 2008, ch 117, § 36.



§ 23A-27A-38 Repealed.

23A-27A-38. Repealed by SL 2007, ch 152, § 2.



§ 23A-27A-39 Interment of body unless claimed by relative.

23A-27A-39. Interment of body unless claimed by relative. After the postmortem examination and any autopsy, the body of the defendant, unless claimed by some relative, shall be interred in a cemetery within the county where the penitentiary is situated.

Source: SL 1939, ch 135, § 13; SL 1939, ch 136; SDC Supp 1960, § 34.37A13; SDCL § 23-49-27; SL 1979, ch 160, § 41; SL 2007, ch 152, § 3; SL 2008, ch 117, § 37.



§ 23A-27A-40 Repealed.

23A-27A-40. Repealed by SL 2008, ch 117, § 38.



§ 23A-27A-40.1 Certificate of execution.

23A-27A-40.1. Certificate of execution. The warden or corrections official attending and in charge of the execution shall prepare and sign a certificate of execution setting forth the date, time, place, and manner of execution, and that the defendant was executed in conformity to the judgment of the court and the provisions of this chapter. The certificate of execution document shall be signed by each of the witnesses of the execution attending as allowed in § 23A-27A-34 and § 23A-27A-34.2. The warden or corrections official shall cause the certificate of execution to be filed in the office of the clerk of the sentencing court within ten days after the execution. The original or a certified copy of the death certificate, postmortem examination, and any autopsy report shall be filed with the clerk of the sentencing court within ten days of receipt by the warden or corrections official.

Source: SL 2008, ch 117, § 39.



§ 23A-27A-41 Repealed.

23A-27A-41. Repealed by SL 2008, ch 117, § 33.



§ 23A-27A-42 Death penalty prohibited for defendant younger than eighteen when offense committed.

23A-27A-42. Death penalty prohibited for defendant younger than eighteen when offense committed. The penalty of death may not be imposed upon any defendant for any offense committed when the defendant was less than eighteen years of age.

Source: SL 2004, ch 166, § 1.



§ 23A-27A-43 Immunity of persons participating and cooperating in execution.

23A-27A-43. Immunity of persons participating and cooperating in execution. Any person or party participating in good faith in the execution of an inmate under this chapter is immune from any liability, civil or criminal, that might otherwise be incurred or imposed, and has the same immunity for participation in any judicial proceeding resulting from the execution. Immunity also extends in the same manner to any persons who in good faith cooperate in the execution of an inmate under this chapter.

Source: SL 2008, ch 117, § 40.



§ 23A-27A-44 Effect of amendment and repeal of sections.

23A-27A-44. Effect of amendment and repeal of sections. As to any defendant who has been sentenced to death and who is awaiting execution prior to July 1, 2008, the amendment and repeal of existing sections and enactment of new sections in this chapter do not impair or affect any act done, offense committed, or right accruing, accrued, or acquired, or liability, penalty, forfeiture, or punishment incurred prior to July 1, 2008. However, the provisions of existing statute may be asserted, enforced, prosecuted, or inflicted, as fully and to the same extent as if the amendment and repeal of existing sections and enactment of new sections in this chapter had not been subsequently enacted.

Source: SL 2008, ch 117, § 42.






Chapter 28 - Restitution To Victims Of Crime

§ 23A-28-1 Policy of state--Enforcement of order.

23A-28-1. Policy of state--Enforcement of order. It is the policy of this state that restitution shall be made by each violator of the criminal laws to the victims of the violator's criminal activities to the extent that the violator is reasonably able to do so. An order of restitution may be enforced by the state or a victim named in the order to receive the restitution in the same manner as a judgment in a civil action.

Source: SL 1978, ch 178, § 355; SL 1985, ch 192, § 50; SL 1997, ch 143, § 1.



§ 23A-28-2 Definition of terms.

23A-28-2. Definition of terms. Terms used by this chapter mean:

(1) "Community service restitution," public service work provided under court order that benefits the general public which includes: charitable agencies, governmental agencies, educational institutions, the handicapped, the elderly, the ecology, the church of the offender's choice, and any other agencies that the sentencing judge deems reasonably rehabilitative to the offender. No work service may result in gain to any private individual or to a private corporation;

(2) "Criminal activities," includes any crime for which there is a plea of guilty or verdict of guilty upon which a judgment of conviction may be rendered and any other crime committed after June 30, 1979, which is admitted by the defendant, whether or not prosecuted. However, the term does not include petty offenses;

(3) "Pecuniary damages," all damages which a victim could recover against the defendant in a civil action arising out of the same facts or event, except punitive damages and damages for pain, suffering, mental anguish, and loss of consortium. Without limitation, the term includes damages for wrongful death;

(4) "Restitution," full or partial payment of pecuniary damages to a victim;

(5) "Victim," any person, as defined in subdivision 22-1-2(31), who has suffered pecuniary damages as a result of the defendant's criminal activities, including any person who has by contract or by statute undertaken to indemnify another or to pay or provide a specified or determinable amount or benefit upon determinable contingencies. Any victim who has suffered pecuniary damages has priority of claim as opposed to any person who has a claim to indemnity or subrogation as a result of the same defendant's criminal activity.
Source: SL 1978, ch 177, § 1; SDCL Supp, § 23-48A-1; SL 1978, ch 178, § 354; SL 1979, ch 159, § 21; SL 1981, ch 191, § 1; SL 1994, ch 157, § 5; SL 1995, ch 135.



§ 23A-28-3 Plan of restitution--Present inability to make restitution--No pecuniary damages suffered--Hearing--Condition of parole.

23A-28-3. Plan of restitution--Present inability to make restitution--No pecuniary damages suffered--Hearing--Condition of parole. If the sentencing court orders the defendant to the county jail, suspended imposition of sentence, suspended sentence, or probation, the court may require as a condition that the defendant, in cooperation with the court services officer assigned to the defendant, promptly prepare a plan of restitution, including the name and address of each victim, a specific amount of restitution to each victim, and a schedule of restitution payments. If the defendant is presently unable to make any restitution, but there is a reasonable possibility that the defendant may be able to do so at some time during the defendant's probation period, the plan of restitution shall also state the conditions under which or the event after which the defendant will make restitution. If the defendant believes that no person suffered pecuniary damages as a result of the defendant's criminal activities, the defendant shall so state. If the defendant contests the amount of restitution recommended by the court services officer, the defendant is entitled to a hearing at which the court shall determine the amount. If the sentencing court orders the defendant to the state penitentiary and does not suspend the sentence, the court shall set forth in the judgment the names and specific amount of restitution owed each victim. The Department of Corrections shall establish the collection schedule for court-ordered restitution while the defendant is in the penitentiary and on parole. The Board of Pardons and Paroles shall require, as a condition of parole, that the defendant pay restitution ordered by the court.

Source: SL 1978, ch 177, § 2; SDCL Supp, §§ 23-48A-2, 23-48A-3; SL 1978, ch 178, § 356; SL 1985, ch 192, § 5; SL 1986, ch 196, § 1; SL 1987, ch 179, § 1; SL 1997, ch 143, § 2; SL 1999, ch 124, § 1.



§ 23A-28-4 Submission of restitution plan to court--Approval or modification.

23A-28-4. Submission of restitution plan to court--Approval or modification. The defendant's plan of restitution and the comments of defendant's court services officer shall be submitted promptly to the court. The court shall promptly enter an order approving the plan or modifying it and providing for restitution payments to the extent that the defendant is or may become reasonably able to make restitution, taking into account the factors enumerated in § 23A-28-5. The court thereafter may modify the plan at any time upon the defendant's request or upon the court's own motion.

Source: SL 1978, ch 177, § 5; SDCL Supp, § 23-48A-4; SL 1978, ch 178, § 357; SL 1982, ch 28, § 20.



§ 23A-28-5 Factors considered in formulating restitution plan.

23A-28-5. Factors considered in formulating restitution plan. The court services officer when assisting the defendant in preparing the plan of restitution and the court before approving or modifying the plan of restitution shall consider the physical and mental health and condition of the defendant, the defendant's age, the defendant's education, the defendant's employment circumstances, the defendant's potential for employment and vocational training, the defendant's family circumstances, the defendant's financial condition, the number of victims, the pecuniary damages of each victim, what plan of restitution will most effectively aid the rehabilitation of the defendant, and each victim, and such other factors as may be appropriate.

Source: SL 1978, ch 177, § 2; SDCL Supp, § 23-48A-3; SL 1978, ch 178, § 357; SL 1986, ch 196, § 2; SL 1987, ch 179, § 2; SL 1999, ch 124, § 2.



§ 23A-28-6 Notice to victims of restitution plan--Civil action against defendant.

23A-28-6. Notice to victims of restitution plan--Civil action against defendant. The court services officer shall provide each known victim a copy of the court's order approving or modifying the plan of restitution for any defendant not serving his sentence in the state penitentiary. The executive director of the Board of Pardons and Paroles shall provide each known victim a copy of the schedule of restitution for each inmate placed on parole. If the victim is not satisfied with the approved or modified plan of restitution, the victim's exclusive remedy is a civil action against the defendant, which, if successful, may include attorney's fees.

Source: SL 1978, ch 178, § 359; SL 1979, ch 159, § 2; SL 1986, ch 196, § 3; SL 1987, ch 179, § 3; SL 1999, ch 124, § 3.



§ 23A-28-7 Compliance with restitution plan as condition of probation or suspension--Payments to clerk.

23A-28-7. Compliance with restitution plan as condition of probation or suspension--Payments to clerk. Compliance with the plan of restitution as approved or modified by the court shall be a condition of the defendant's probation or suspension. Restitution payments shall be made to the office of the clerk unless otherwise ordered by the court.

Source: SL 1978, ch 177, § 2; SDCL Supp, § 23-48A-2; SL 1978, ch 178, § 357.



§ 23A-28-8 Failure to comply as violation of conditions of probation--Modification of plan by court--Contempt.

23A-28-8. Failure to comply as violation of conditions of probation--Modification of plan by court--Contempt. Failure of the defendant to comply with § 23A-28-3 or to comply with the plan of restitution as approved or modified by the court constitutes a violation of the conditions of probation. Without limitation, the court may modify the plan of restitution or extend the period of time for restitution, regardless of whether the defendant is no longer on probation. If the defendant fails to make payment as ordered by the court, the defendant may be held in contempt of the court's order.

Source: SL 1978, ch 177, § 4; SDCL Supp, § 23-48A-6; SL 1978, ch 178, § 360; SL 2001, ch 121, § 1.



§ 23A-28-9 Civil remedies of victims unimpaired--Restitution payments set off.

23A-28-9. Civil remedies of victims unimpaired--Restitution payments set off. Proceedings under this chapter do not limit or impair the rights of victims to sue and recover damages from the defendant in a civil action. However, any restitution payment by the defendant to a victim shall be set off against any judgment in favor of the victim in a civil action arising out of the same facts or event.

Source: SL 1978, ch 178, § 361; SL 1986, ch 196, § 4.



§ 23A-28-10 Repealed.

23A-28-10. Repealed by SL 1986, ch 196, § 5



§ 23A-28-11 Community service restitution--Plan preparation, approval and modification--Recipients exempt from providing unemployment compensation and workers' compensation insurance and certain civil liability.

23A-28-11. Community service restitution--Plan preparation, approval and modification--Recipients exempt from providing unemployment compensation and workers' compensation insurance and certain civil liability. If the sentencing court orders suspended imposition of sentence, suspended sentence, or probation, the court may require as a condition that the defendant, in cooperation with the court services officer assigned to the defendant, promptly prepare a plan of community service restitution, including the number of work hours to be performed, where the community service work is to be performed, and the time necessary for completion of the community service work. The plan of community service restitution shall be submitted promptly to the court. The court may enter an order approving the plan or modifying it. Any defendant sentenced to community service restitution is not an agent or employee of the recipients of these services. Any recipient of community service restitution, described in subdivision § 23A-28-2(1), does not have to provide the defendant with unemployment compensation insurance pursuant to Title 61 nor with workers' compensation insurance pursuant to Title 62. Recipients and their officers, agents, and employees are immune from any cause of action for civil damages brought by the defendant or any third party if the cause of action arises from any act of commission or omission by the recipient or any of its officers, agents, or employees or any act of commission or omission by the defendant and the acts arise out of or are in connection with a community service restitution plan, except when the cause of action is the result of gross negligence or willful and wanton misconduct of the recipient or its officers, agents, or employees and except to the extent that the recipient has purchased liability insurance. Nothing in this section relieves individual defendants from responsibility for their individual acts.

Source: SL 1981, ch 191, § 2; SL 1986, ch 197.



§ 23A-28-12 Minor victim's medical, psychological or psychiatric treatment or foster care--Sentence requiring payment.

23A-28-12. Minor victim's medical, psychological or psychiatric treatment or foster care--Sentence requiring payment. Anyone convicted under § 26-10-1 or 22-22-7, or subdivision 22-22-1(1) or (5), shall be required as part of the sentence imposed by the court to pay all or part of the cost of any necessary medical, psychological, or psychiatric treatment, or foster care of the minor resulting from the act or acts for which the defendant is convicted.

Source: SL 1984, ch 182; SL 1996, ch 155; SL 1997, ch 143, § 3.



§ 23A-28-13 Unlawful taking of money from store or mercantile establishment.

23A-28-13. Unlawful taking of money from store or mercantile establishment. Any adult or emancipated minor as defined in § 25-5-24 or the parents or guardian of any unemancipated minor, or any employee of any store or mercantile establishment who takes possession of any money belonging to the store or other mercantile establishment without the consent of the owner and with the intention of converting the money to the person's own use is liable to the owner for the amount taken. In addition, the merchant is entitled to the amount of money taken, or fifty dollars, whichever is greater, and attorney fees and costs.

Source: SL 1994, ch 179, § 2.



§ 23A-28-14 Release of certain information to victims of delinquent act of juvenile.

23A-28-14. Release of certain information to victims of delinquent act of juvenile. Upon written request of the victim of any act of juvenile delinquency, the prosecuting attorney shall provide the name and address of any child adjudicated to have committed the delinquent act and the name and address of the child's parents, guardian, or custodian.

The term, victim, means a person who is defined as a victim in subdivision 22-1-2(53) or in § 23A-28C-4, or, if the victim is a child, the victim's parents, guardian, or custodian.

Upon further written application and demonstration of need, the court may, in its discretion, order specified additional information to be disclosed to the victim.

Source: SL 1995, ch 136.






Chapter 28A - Profits From Crime--Restitution

§ 23A-28A-1 Contracts with accused or convicted persons for publications regarding crime--Attorney general to receive copy of contract and moneys owed.

23A-28A-1. Contracts with accused or convicted persons for publications regarding crime--Attorney general to receive copy of contract and moneys owed. Every person, firm, corporation, limited liability company, partnership, association, or other legal entity contracting with any person or the representative or assignee of any person, accused or convicted of a crime in this state, with respect to the reenactment of such crime, by way of any movie, book, magazine article, tape recording, phonograph record, radio, or television presentation, live entertainment of any kind, or from the expression by the accused or convicted person's thoughts, feelings, opinion, or motions regarding such crime, shall submit a copy of such contract to the attorney general and pay over to the attorney general any moneys or other personal property which would otherwise, by terms of such contract, be owing to the person so accused or convicted, the person's representatives or assignees.

Source: SL 1982, ch 184, § 1; SL 1994, ch 351, § 43.



§ 23A-28A-2 Attorney general's proceedings under escrow provisions--Notice to accused or convicted person--Application by accused or convicted person for hearing--Orders by court.

23A-28A-2. Attorney general's proceedings under escrow provisions--Notice to accused or convicted person--Application by accused or convicted person for hearing--Orders by court. When any contract described in § 23A-28A-1 is submitted to the attorney general or the attorney general receives information of the existence of such a contract, notice of intent to proceed under the provisions of this chapter shall be given by the attorney general, if he contends such contract is within the purview of this chapter, to any accused or convicted person who is a party in interest to the contract and to all other persons known to have any interest in the contract. Within thirty days after service of notice, any accused or convicted person claiming the right to possession of such moneys or other personal property under the contract may make application to any circuit court for permission to show cause why said moneys or other personal property should not be paid over to the attorney general and placed in escrow under the terms of this chapter. Any show cause proceedings shall be set for hearing on a day not more than thirty days therefrom; at the hearing any accused person, convicted person, or party in interest who has made application may show by competent evidence that the money or personal property is not subject to being escrowed under the terms of this chapter. If the court finds that the moneys and personal property are not subject to the escrow provisions under this chapter, the court shall order that the escrow provisions of this chapter do not apply; and the court shall order the escrowing of the moneys if it determines that such moneys and personal property are subject to the escrow provisions of this chapter. The procedure governing any proceedings, except as herein provided, shall be conducted pursuant to Title 15.

Source: SL 1982, ch 184, § 1A.



§ 23A-28A-3 Escrow account for benefit of victim--Civil action by victim.

23A-28A-3. Escrow account for benefit of victim--Civil action by victim. The attorney general shall deposit such moneys in an escrow account and shall escrow such personal property in an appropriate manner for the benefit of and payable to any victim or legal representative of any victim of crimes committed by such convicted person, or by such accused person, but only if such accused person is eventually convicted of the crime and provided that such victim, within five years of the date of the establishment of such escrow account, brings a civil action in a court of competent jurisdiction and recovers a money judgment for damages against such person or his representatives.

Source: SL 1982, ch 184, § 2.



§ 23A-28A-4 Notices of escrow moneys held by attorney general.

23A-28A-4. Notices of escrow moneys held by attorney general. The attorney general, at least once every year for five years from the date he received such moneys or other properties, shall cause to have published a legal notice in newspapers of general circulation in the county wherein the crime was committed advising victims that escrow moneys or other property are now available to satisfy money judgments pursuant to this chapter. The attorney general may, in his discretion, provide for such additional notice as he deems necessary.

Source: SL 1982, ch 184, § 3.



§ 23A-28A-5 Failure of victim to bring civil action--Action by governmental entity for costs of prosecution and imprisonment.

23A-28A-5. Failure of victim to bring civil action--Action by governmental entity for costs of prosecution and imprisonment. If a victim or legal representative of any victim of crimes committed by such convicted person fails to bring a civil action after four years from the date of legal publication, any governmental entity incurring the cost of prosecuting and convicting the accused, or incurring the cost of the convicted person's imprisonment has one year in which to bring a civil action in a court of competent jurisdiction and recover money judgment for damages against such person or his representatives, to be paid or satisfied from the escrow account.

Source: SL 1982, ch 184, § 4.



§ 23A-28A-6 Reimbursement of governmental entities for costs of prosecution and imprisonment--Crediting of proceeds.

23A-28A-6. Reimbursement of governmental entities for costs of prosecution and imprisonment--Crediting of proceeds. Moneys or personal property obtained by governmental entities pursuant to this chapter shall be reimbursement for actual costs of prosecution and imprisonment and shall be reimbursed to the agency account from which funds were originally expended.

Source: SL 1982, ch 184, § 13.



§ 23A-28A-7 Acquittal of accused person--Payment of escrowed moneys.

23A-28A-7. Acquittal of accused person--Payment of escrowed moneys. Upon dismissal of charges or acquittal of any accused person the attorney general shall immediately pay over or satisfy to such accused person the moneys or other property in the escrow account established on behalf of such accused person.

Source: SL 1982, ch 184, § 5.



§ 23A-28A-8 No actions brought against escrowed moneys--Payment to convicted person.

23A-28A-8. No actions brought against escrowed moneys--Payment to convicted person. Upon a showing by any convicted person that five years have lapsed from the establishment of such escrow account and further that no actions are pending against such convicted person pursuant to this chapter, the attorney general shall immediately pay over or satisfy any moneys or other property in the escrow account to such person or his legal representatives.

Source: SL 1982, ch 184, § 6.



§ 23A-28A-9 Person not guilty as result of mental illness deemed convicted person.

23A-28A-9. Person not guilty as result of mental illness deemed convicted person. For purposes of this chapter, a person determined to be not guilty as a result of the defense of mental illness or defect pursuant to chapter 23A-10 of the criminal procedure laws shall be deemed to be a convicted person.

Source: SL 1982, ch 184, § 7.



§ 23A-28A-10 Person unfit for trial as result of mental illness--Action by attorney general to determine disposition of escrow account.

23A-28A-10. Person unfit for trial as result of mental illness--Action by attorney general to determine disposition of escrow account. If it is found pursuant to chapter 23A-10A, that a person accused of a crime is unfit to proceed as a result of mental illness or defect because such person lacks the capacity to understand the proceedings against him or to assist in his own defense, the attorney general shall bring an action under the civil procedure laws and rules of this state to determine the disposition of the escrow account.

Source: SL 1982, ch 184, § 8.



§ 23A-28A-11 Commencement of five-year period for bringing action.

23A-28A-11. Commencement of five-year period for bringing action. Notwithstanding any inconsistent provision of the civil procedure laws and rules with respect to the timely bringing of an action, the five-year period provided for in this chapter does not begin to run until an escrow account has been established.

Source: SL 1982, ch 184, § 9.



§ 23A-28A-12 Charges and costs of attorney general deducted from escrow account.

23A-28A-12. Charges and costs of attorney general deducted from escrow account. Notwithstanding the foregoing provisions of this chapter, the attorney general may deduct from the escrow account, a sum equal to the service charges for the account and the actual costs of publication incurred by the attorney general prior to any other distribution of moneys or other property.

Source: SL 1982, ch 184, § 10.



§ 23A-28A-13 Legal representation of accused or convicted person--Use of escrowed moneys.

23A-28A-13. Legal representation of accused or convicted person--Use of escrowed moneys. Notwithstanding the foregoing provisions of this chapter, the attorney general shall transfer proceeds from an escrow account to any person accused or convicted of a crime upon the order of a court of competent jurisdiction after a showing by such person that the proceeds shall be used for the exclusive purpose of retaining legal representation at any stage of the proceedings against such person, including the appeals process, after first making adequate provisions to protect the victims of the crime pursuant to § 23A-28A-4.

Source: SL 1982, ch 184, § 11.



§ 23A-28A-14 Acts by accused or convicted person to defeat purpose of chapter void.

23A-28A-14. Acts by accused or convicted person to defeat purpose of chapter void. Any action taken by any person accused or convicted of a crime, whether by way of execution of a power of attorney, creation of corporate entities or otherwise, to defeat the purpose of this chapter is void as against the public policy of this state.

Source: SL 1982, ch 184, § 12.






Chapter 28B - Crime Victims' Compensation Program

§ 23A-28B-1 Definition of terms.

23A-28B-1. Definition of terms. Terms used in this chapter mean:

(1) "Claimant," any person entitled to apply for compensation pursuant to this chapter;

(2) "Commission," the South Dakota Crime Victims' Compensation Commission as established by § 23A-28B-3;

(3) "Crime," conduct that occurs or is attempted in this state, including that arising from domestic violence and acts of terrorism, as defined in 18 USC § 2331 as of January 1, 1997, which conduct results in personal injury or death and is punishable as a felony or misdemeanor, or would be so punishable except that the person engaging in the conduct lacked the capacity to commit the crime under the laws of this state. However, the term does not include conduct arising out of the ownership, maintenance, or use of a motor vehicle, boat, or aircraft unless the conduct was intended to cause or did recklessly cause personal injury or death or unless the conduct constitutes a violation of § 32-23-1, 22-16-41, or 22-18-36;

(4) "Department," Department of Social Services;

(5) "Dependent," any spouse, parent, grandparent, stepparent, child, stepchild, adopted child, grandchild, brother, sister, half brother, half sister, or parent of the spouse of a deceased victim who was wholly or partially dependent upon the victim's income at the time of the victim's death, including any child of the victim born after the victim's death;

(6) "Economic loss," medical and hospital expenses, loss of earnings, loss of future earnings, funeral and burial expenses, homicide scene cleanup expenses, limited personal property losses, mileage, security devices, and loss of economic benefits or support to dependents, including home maintenance and child care expenses;

(7) "Fund," the crime victims' compensation fund established by § 23A-28B-40;

(8) "Law enforcement officer," any person as defined in § 22-1-2;

(9) "Medical expense," the cost of all medical and dental services, mental health counseling, dental and prosthetic devices, eyeglasses or other corrective lenses, including services rendered in accordance with any method of healing recognized by the laws of this state or the United States;

(10) "Person," any natural person;

(11) "Personal injury," actual bodily harm or emotional distress;

(12) "Victim," any person who suffers personal injury or death as a direct result of:

(a) A crime, including a federal crime occurring in this state;

(b) A good faith effort by the person to prevent the commission of a crime; or

(c) A good faith effort by the person to apprehend a person suspected of engaging in a crime;

(13) "Homicide scene cleanup expenses," the cost of cleaning the scene of a homicide, if the scene is a residence or an automobile, including removing, or attempting to remove, from the crime scene, blood, dirt, stains, or other debris caused by the crime or the processing of the crime scene. Compensation may be paid for services provided by persons who are not members of the immediate family of the victim, including the victim's spouse, parents, siblings and children, or persons who were not living with the victim at the time of the crime;

(14) "Personal Property losses," the replacement value of property, including clothing and bedding, used for evidentiary purposes;

(15) "Security devices," the cost to repair or install locks, door eyeholes, security lights, or other similar security and safety measures necessary to ensure the safety of the victim.
Source: SL 1991, ch 201, § 1; SL 1993, ch 183, § 2; SL 1994, ch 180, § 1; SL 1997, ch 144, § 1; SL 1997, ch 145, § 1; SL 2001, ch 122, §§ 1, 2.



§ 23A-28B-2 Rights of resident victim of out-of-state crime.

23A-28B-2. Rights of resident victim of out-of-state crime. If a resident of South Dakota is a victim of a crime as defined in § 23A-28B-1, but the crime occurred outside the boundaries of this state, the resident has the same rights under the provisions of this chapter as if the crime had occurred within this state upon a showing that the state, territory, country, or political subdivision of a country in which the crime occurred does not have a crime victims' compensation law which covers the injury or death suffered by the resident.

Source: SL 1991, ch 201, § 2.



§ 23A-28B-3 Crime Victims' Compensation Commission--Apportionment of members.

23A-28B-3. Crime Victims' Compensation Commission--Apportionment of members. There is created the South Dakota Crime Victims' Compensation Commission, which shall consist of five residents of the state, three of whom shall be appointed by the Governor as follows:

(1) One member shall be a law enforcement officer with a minimum of five years' experience in a law enforcement agency which has among its primary duties the investigation of violent crimes;

(2) One member shall be a physician or a person who, in the opinion of the Governor, has experience or knowledge in the processing and evaluation of medical claims; and

(3) One member shall be a person with experience in providing victim assistance services, either through employment with a governmental agency which provides such services or as an officer, employee, or volunteer of a nonprofit, charitable crime victims' organization established pursuant to the laws of this state.

One member of the commission shall be appointed by the Chief Justice of the state Supreme Court. One member of the commission shall be appointed by the attorney general.

Source: SL 1991, ch 201, § 3; SL 2011, ch 74, § 6.



§ 23A-28B-4 Duties of commission.

23A-28B-4. Duties of commission. The commission shall:

(1) Hear and determine claims for compensation as provided in § 23A-28B-32;

(2) Promulgate rules, pursuant to chapter 1-26, governing conduct of hearings before the commission;

(3) Assist the department in publicizing the availability of and procedures for obtaining compensation pursuant to the provisions of this chapter; and

(4) Assist the department in developing, implementing, and evaluating effective crime victim compensation policies and procedures.
Source: SL 1991, ch 201, § 4; SL 1998, ch 150, § 1.



§ 23A-28B-5 Membership of commission--Terms of office--Vacancies.

23A-28B-5. Membership of commission--Terms of office--Vacancies. The term of office of any member of the commission is three years or until the member's successor is appointed and qualified. However, initial appointments shall be as follows: one member shall be appointed by the Governor for one year, one member shall be appointed by the Governor for two years, one member shall be appointed by the Governor for three years, one member shall be appointed by the Chief Justice of the Supreme Court for two years, and one member shall be appointed by the attorney general for three years.

Any vacancy arising from other than natural expiration of a term shall be filled for the remainder of the unexpired term only. Such appointee shall meet the qualifications prescribed by law for the vacated position. Any appointment to the commission becomes effective on the thirty-first day of October, unless an appointment is for an unexpired term. The appointee's term shall expire on October thirtieth in the third year of appointment. Any member may be removed by the Governor for cause. If any member is removed by the Governor for cause, the officer who appointed the member shall appoint the replacement. A chair of the commission shall be chosen annually from the membership of the commission by a majority of the members.

Source: SL 1991, ch 201, § 5; SL 2004, ch 167, § 1; SL 2012, ch 16, § 10.



§ 23A-28B-6 Administration of commission.

23A-28B-6. Administration of commission. The commission shall be administered under the direction and supervision of the department and the secretary thereof, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative, and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the secretary of the department.

Source: SL 1991, ch 201, § 6.



§ 23A-28B-7 Commission meetings--Quorum.

23A-28B-7. Commission meetings--Quorum. The commission shall meet as necessary to carry out its functions pursuant to the provisions of this chapter. A meeting may be called by the chairman or upon the request of any three members of the commission. Any meeting shall be held at a place and time fixed by the chairman. A majority of the duly appointed members of the commission constitutes a quorum to transact its business.

Source: SL 1991, ch 201, § 7.



§ 23A-28B-8 Compensation and expenses for commission members.

23A-28B-8. Compensation and expenses for commission members. Each member of the commission shall be paid mileage at the same rate as allowed for state employees and shall receive per diem compensation and allowable expense reimbursement in an amount set pursuant to § 4-7-10.4 for time spent attending commission meetings. However, no per diem may be paid to any commission member who is a state employee. The per diem shall be paid on vouchers verified and approved by the secretary of the department.

Source: SL 1991, ch 201, § 8.



§ 23A-28B-9 Preponderance of evidence required for receipt of compensation.

23A-28B-9. Preponderance of evidence required for receipt of compensation. The department or commission, as applicable, shall award victims' compensation as authorized by the provisions of this chapter if it finds by a preponderance of the evidence that the requirements for compensation have been met.

Source: SL 1991, ch 201, § 9.



§ 23A-28B-10 No right to compensation--Availability of funds.

23A-28B-10. No right to compensation--Availability of funds. The provisions of this chapter do not create a right to receive victims' compensation. Such compensation is only payable to the extent that funds for such purpose are available within the crime victims' compensation fund.

Source: SL 1991, ch 201, § 10.



§ 23A-28B-11 Application for compensation.

23A-28B-11. Application for compensation. An application for compensation shall be on a form prescribed by the department which sets forth:

(1) The victim's name and address, the claimant's name and address, and the relationship of the claimant to the victim;

(2) If the victim is deceased, the name and address of each dependent of the victim and the extent to which each is dependent;

(3) The date and the nature of the crime underlying the claim;

(4) The law enforcement agency or officer to whom the crime was reported and the date of the report;

(5) The nature and extent of the injuries sustained by the victim, the name and address of any person who gave medical treatment to the victim, and the name and address of any hospital where the victim received medical treatment;

(6) The total amount of economic loss that the victim, a dependent, or the claimant sustained as a result of the crime;

(7) The amount of benefits or advantages that the victim, a dependent, or other claimant has received or may be entitled to receive from any collateral source for economic loss resulting from the crime, including the name of each collateral source;

(8) Whether the claimant is a spouse, parent, child, brother or sister of the offender, or an accomplice of the offender who committed the crime;

(9) A release authorizing the department to obtain any report, document, or other information relating to the claim; and

(10) Any additional information which the department deems necessary.
Source: SL 1991, ch 201, § 11; SL 1997, ch 145, § 2; SL 2002, ch 120, § 1.



§ 23A-28B-12 Furnishing application forms.

23A-28B-12. Furnishing application forms. The department shall furnish law enforcement agencies with victims' compensation application forms. A law enforcement agency investigating a crime shall provide forms to any person who may be eligible to file a claim pursuant to this chapter.

Source: SL 1991, ch 201, § 12.



§ 23A-28B-13 Documentation required with application--Notice of rejection.

23A-28B-13. Documentation required with application--Notice of rejection. The department may require that documentation substantiating the facts stated in an application for compensation be submitted with the application. If the department determines that an application does not contain the required information or that the facts stated in the application have not been substantiated, it shall notify the applicant in writing of the specific additional documentation required and that the applicant has thirty days from the date of the notice in which to furnish such information to the department. The department shall reject the application of a claimant who fails to file the requested information within the time specified unless the applicant requests, and the department grants, an extension of time in which to furnish such information.

Source: SL 1991, ch 201, § 13.



§ 23A-28B-14 Amended application--Additional material.

23A-28B-14. Amended application--Additional material. A claimant may file an amended application or additional substantiating materials to correct inadvertent errors or omissions at any time before the department or the commission disposes of the original application. Any additional material filed pursuant to this section shall be considered to have been filed at the same time as the original application.

Source: SL 1991, ch 201, § 14.



§ 23A-28B-15 Application for compensation on behalf of minor or incompetent.

23A-28B-15. Application for compensation on behalf of minor or incompetent. An application for compensation may be made on a minor's behalf by the minor's parent, guardian, or conservator. An application by a protected person may be made on the protected person's behalf by the person's guardian or conservator.

Source: SL 1991, ch 201, § 15; SL 1993, ch 213, § 109; SL 2004, ch 167, § 2.



§ 23A-28B-16 State and local agencies to provide information to Department of Social Services.

23A-28B-16. State and local agencies to provide information to Department of Social Services. Upon request by the department, any state or local agency, including a law enforcement agency, shall complete and return to the department a certification form to provide any information requested by the department to help decide whether a person is eligible to receive an award of compensation under this chapter. If requested by the department, an agency shall also make available all reports, files and other appropriate information to assist the department in making an eligibility decision.

Source: SL 1991, ch 201, § 16.



§ 23A-28B-17 Subpoenas authorized for investigation of eligibility.

23A-28B-17. Subpoenas authorized for investigation of eligibility. The department or commission may issue subpoenas for persons or documents as provided by § 15-6-45 for any investigation or hearing conducted pursuant to this chapter. Failure to comply with a subpoena issued pursuant to this chapter is punishable as contempt in court as provided by chapter 21-34.

Source: SL 1991, ch 201, § 17.



§ 23A-28B-18 Circumstances permitting compensation.

23A-28B-18. Circumstances permitting compensation. The department may order payment of compensation:

(1) For the benefit of the injured person;

(2) In the event of personal injury to or death of the victim, to any person responsible for maintenance of the victim who has suffered pecuniary loss or incurred expenses as a result of such injury or death; and

(3) In the event of death of the victim, for the benefit of one or more dependents of the victim. If two or more such dependents are entitled to an award of compensation, the award shall be apportioned by the department among the dependents in a manner which the department determines to be fair and equitable.
Source: SL 1991, ch 201, § 18.



§ 23A-28B-19 Compensation for economic losses due to personal injury or death.

23A-28B-19. Compensation for economic losses due to personal injury or death. The department or commission, as applicable, may order payment of victims' compensation in accordance with the provisions of this chapter for reasonable economic losses incurred as a direct result of personal injury to or death of a victim, including any economic loss as defined in § 23A-28B-1.

Source: SL 1991, ch 201, § 19.



§ 23A-28B-20 Calculating compensation--Standard.

23A-28B-20. Calculating compensation--Standard. For the purpose of calculating compensation to be awarded pursuant to this chapter, the department shall establish uniform standards for compensation under this chapter, taking into consideration the rates and amounts of compensation payable for injuries and for death under the laws of this state and the United States and availability of funds under this chapter. Standards for compensation shall be established by rules promulgated by the department pursuant to chapter 1-26. Loss of earnings, loss of future earnings, and loss of support shall be determined on the basis of the victim's average monthly earnings for the six months immediately preceding the date of injury, or the monthly minimum wage as of the date of the crime underlying the claim, whichever is less. The monthly minimum wage shall be based upon the federal hourly minimum wage in effect as of the date of the crime multiplied by 173.2 hours per month.

Source: SL 1991, ch 201, § 20; SL 1997, ch 145, § 3.



§ 23A-28B-21 Limit of compensation.

23A-28B-21. Limit of compensation. Compensation granted to any claimant suffering economic loss as the result of injury to or death of any one victim may not exceed fifteen thousand dollars.

Source: SL 1991, ch 201, § 21; SL 1999, ch 125, § 1.



§ 23A-28B-22 Compensation reduced by amount of collateral payment.

23A-28B-22. Compensation reduced by amount of collateral payment. Any award of victims' compensation made pursuant to this chapter shall be reduced by the amount of any payment received, or to be received, by the victim from any collateral source as a result of the conduct giving rise to the application for compensation. For purposes of this section, the term, collateral source, means a source of income or other benefits or advantages for economic loss which is otherwise compensable under the provisions of this chapter and which the victim or claimant has received, or which is readily available from:

(1) The offender or any third party who is liable for the offender's conduct;

(2) The government of the United States or any agency thereof, a state or any of its political subdivisions, or an instrumentality of two or more states, unless the law providing for such benefits mandates that they be excess or secondary to benefits available under this chapter;

(3) Social security, medicare, and medicaid;

(4) Temporary nonoccupational disability insurance;

(5) Workers compensation;

(6) Any wage continuation program of an employer;

(7) Any proceeds of a contract of insurance payable to the victim for economic loss sustained as a result of the crime; or

(8) Any contract providing prepaid hospital or other health care services or benefits for disability.
Source: SL 1991, ch 201, § 22.



§ 23A-28B-23 Conviction of person for criminal conduct not required for award of compensation.

23A-28B-23. Conviction of person for criminal conduct not required for award of compensation. An award of compensation may be made without regard to whether any person is prosecuted or convicted for the criminal conduct that is the basis of the award. Proof of conviction of a person whose conduct gives rise to a claim is conclusive evidence that the crime was committed, unless an application for rehearing, an appeal of the conviction or a petition for certiorari is pending, or a rehearing or new trial has been ordered. The department may suspend proceedings under this chapter for any period it deems appropriate on the grounds that a prosecution for the conduct giving rise to a claim has been commenced or is imminent.

Source: SL 1991, ch 201, § 23.



§ 23A-28B-24 Payment of compensation--Lump sum--Exception for protracted disability--Award not subject to process.

23A-28B-24. Payment of compensation--Lump sum--Exception for protracted disability--Award not subject to process. An award of victims' compensation under this chapter shall be paid in a lump sum. However, in a case involving death or protracted disability, an award may be paid in periodic payments. The department may pay any portion of an award directly to the provider of any service which is the basis for that portion of the award. An award is not subject to execution, attachment, garnishment, or other process. However, an award for compensation toward a related expense is not exempt from a claim by a creditor to the extent that the creditor provided products, services, or accommodations, the costs of which are recognized and included in the award.

Source: SL 1991, ch 201, § 24.



§ 23A-28B-25 Circumstances not permitting award of compensation.

23A-28B-25. Circumstances not permitting award of compensation. No claim for compensation may be awarded:

(1) Unless an application for compensation is filed with the department within one year after the date of the personal injury or death and the personal injury or death was the result of a crime which had been reported to a law enforcement officer or agency within five days of its occurrence or, if the crime could not reasonably have been reported within such period, within five days of the date when a report could reasonably have been made. The department may waive the one year application requirement for good cause shown;

(2) If the victim:

(a) Engaged in conduct which substantially contributed to the infliction of the victim's injury or death or engaged in conduct which the victim should reasonably have foreseen could lead to the injury or death. However, this subsection does not apply to any victim defined in subsections 23A-28B-1(12)(b) and (c);

(b) Committed or otherwise participated in a crime which caused or contributed to the victim's injury or death;

(c) Fails or refuses to cooperate fully with any appropriate law enforcement officer or agency or with the department in the administration of this chapter. If a claimant other than a victim fails or refuses to cooperate pursuant to this subsection, no compensation may be awarded to that claimant; or

(3) To any claimant, if the award would unjustly benefit an offender or an accomplice.
Source: SL 1991, ch 201, § 25.



§ 23A-28B-26 Relative or household member of offender eligible for compensation.

23A-28B-26. Relative or household member of offender eligible for compensation. No victim or dependent may be denied compensation solely because he is a relative of the offender or was living with the offender as a family or household member at the time of the personal injury or death.

Source: SL 1991, ch 201, § 26.



§ 23A-28B-27 Emergency award of compensation--Amount--Excess amount repaid.

23A-28B-27. Emergency award of compensation--Amount--Excess amount repaid. If the department concludes that an award of compensation is likely and that undue hardship will result to a claimant if an immediate award is not made, the department may grant an emergency award of compensation. The amount of such emergency award shall be based upon the claimant's immediate and verifiable needs as a result of loss of income or support, upon emergency medical treatment expenses or upon funeral and burial expenses. The amount of an emergency award may not exceed one thousand dollars. Any emergency award granted pursuant to this section shall be deducted from any final compensation award made to the claimant. Any excess of the amount of any emergency award over the amount of the final award, or the full amount of any emergency award if no final award is made, shall be repaid by the claimant to the department for reimbursement to the fund.

Source: SL 1991, ch 201, § 27.



§ 23A-28B-28 Department recommendation or order upon review and investigation of application--Notice.

23A-28B-28. Department recommendation or order upon review and investigation of application--Notice. The department shall receive, review, and investigate, any application for victims' compensation which has been properly filed. Following such review and investigation the department shall issue an order pursuant to § 23A-28B-31. The department shall file any such order with the commission and shall serve notice of such by mailing a copy to the claimant.

Source: SL 1991, ch 201, § 28; SL 1998, ch 150, § 2.



§ 23A-28B-29 Repealed.

23A-28B-29. Repealed by SL 1998, ch 150, § 3



§ 23A-28B-30 Fees and mileage allowance for witness in compensation hearing.

23A-28B-30. Fees and mileage allowance for witness in compensation hearing. Fees and mileage for attendance as a witness in a compensation hearing before the commission shall be identical to those allowed in circuit court.

Source: SL 1991, ch 201, § 30.



§ 23A-28B-31 Order entered on all claims submitted under chapter--Content.

23A-28B-31. Order entered on all claims submitted under chapter--Content. For all claims submitted under the provisions of this chapter, the department shall enter an order which shall include:

(1) Findings of fact;

(2) The amount of compensation, if any, payable under the provisions of this chapter;

(3) The name of any person to whom such compensation is payable;

(4) A notice that the claimant may request commission review of the order in accordance with § 23A-28B-32; and

(5) Any other information which the department deems necessary.
Source: SL 1991, ch 201, § 31; SL 1998, ch 150, § 4; SL 2004, ch 167, § 3.



§ 23A-28B-32 Request for review of department order--Hearing.

23A-28B-32. Request for review of department order--Hearing. If a claimant disagrees with an order entered by the department, the claimant, within fifteen days from the date of service of the order, may request a review of the claim by the commission. A request for review shall be in writing in a form prescribed by the commission. Upon receipt of a request for review, the commission shall treat the department order as a recommendation by the department and shall hold a hearing to decide the claim. The hearing shall be held upon at least thirty days notice to the claimant and any other interested persons. The commission shall consider the order of the department and any objections to the order by the claimant. In addition, the commission may subpoena persons or documents, administer oaths or affirmations, and receive any additional relevant evidence which the commission deems necessary to decide the compensability of the claim. Based upon evidence presented at the hearing, the commission may adopt, modify, or reject the order of the department. A record of all proceedings at the hearing shall be kept. Any hearing held pursuant to this section may not be deemed a contested case hearing and the provisions of §§ 1-26-16 to 1-26-37, inclusive, governing contested cases and appeals therefrom do not apply. However, the commission shall adopt procedural rules pursuant to chapter 1-26 governing hearings held pursuant to this section. If no request for review is received within fifteen days, the department order shall become final with no further action by the commission and compensation shall be paid in accordance therewith.

Source: SL 1991, ch 201, § 32; SL 1998, ch 150, § 5.



§ 23A-28B-32.1 Department permitted to amend commission order.

23A-28B-32.1. Department permitted to amend commission order. Upon request of the claimant and subject to the limitations set forth in this chapter, including any rules promulgated pursuant to § 23A-28B-20, the department may amend an order entered by the commission pursuant to § 23A-28B-32. However, such amendments may not exceed five percent of the total amount authorized by the commission. The department may not award compensation for the claim if the commission denied compensation.

Source: SL 1998, ch 150, § 6.



§ 23A-28B-33 Promulgation of rules for administration of chapter.

23A-28B-33. Promulgation of rules for administration of chapter. The department may promulgate rules, pursuant to chapter 1-26, relating to administration of this chapter, which rules may include:

(1) Procedures for investigating a claim to determine whether compensation eligibility requirements have been satisfied;

(2) Procedures for verifying claimed losses or expenses;

(3) Standards for compensation, as provided in § 23A-28B-20;

(4) Standards to insure that payment of an award will not unjustly benefit an offender or an accomplice; and

(5) Procedures to be utilized to decide requests for emergency awards.
Source: SL 1991, ch 201, § 33.



§ 23A-28B-34 Department subrogated to claimant's cause of action--Action against party liable for claimant's injury.

23A-28B-34. Department subrogated to claimant's cause of action--Action against party liable for claimant's injury. If an award of compensation has been paid pursuant to this chapter, the department is subrogated to the cause of action of a claimant against the person responsible for the injury or death and the department may bring an action against such person in the amount of the damages sustained by the claimant. The department is also subrogated to the cause of action of the claimant against one or more third parties liable for the acts of the person responsible for such injury or death. If the department brings an action pursuant to this section and the judgment is greater than the amount of compensation paid to the claimant plus the costs incurred by the department in pursuing such action, the balance of the judgment shall be paid to the claimant.

In addition to the authority of the department to bring an action under this section, the claimant may bring an action to recover damages. In any such action, the department holds subrogation rights and the claimant shall join the department as a party to such action.

If any judgment or verdict pursuant to an action under this section indicates separate awards for economic loss and noneconomic loss, payments on such judgment or verdict shall be allocated between the losses in proportion to the amounts indicated. In any such action, the judge, upon timely motion, shall direct the jury to return a special verdict, which verdict shall indicate separately the awards for noneconomic loss, punitive damages, and economic loss.

Source: SL 1991, ch 201, § 34.



§ 23A-28B-35 Fraudulent claim prohibited--Violation as misdemeanor or felony.

23A-28B-35. Fraudulent claim prohibited--Violation as misdemeanor or felony. No person may submit a fraudulent application or claim for a victims' compensation award, may intentionally make or cause to be made any false statement or representation of a material fact in a claim, or may intentionally conceal or fail to disclose information affecting the amount of or the initial or continued right to any such claim or award when reasonably requested to provide such information by the department or the commission.

Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor if the application or claim is in an amount of one thousand dollars or less. Any person who violates the provisions of this section is guilty of a Class 4 felony if the application or claim is in an amount exceeding one thousand dollars.

Any person who violates the provisions of this section forfeits any benefit received under this chapter and shall reimburse the state for any such payments received or paid to or on behalf of that person.

The state has a civil cause of action for relief against any person who violates this section in the amount of damages which the state has sustained as a result of such violation and, in addition, for punitive damages in an amount not more than double the amount of damages which the state has sustained, together with interest, plus the cost of such suit.

Source: SL 1991, ch 201, § 35; SL 2006, ch 130, § 6.



§ 23A-28B-36 Confidentiality of records and reports.

23A-28B-36. Confidentiality of records and reports. Any record or report obtained by the department or commission, the confidentiality of which is protected by any law or administrative rule, shall remain confidential.

Source: SL 1991, ch 201, § 36.



§ 23A-28B-37 Application hearing open to public--Exceptions.

23A-28B-37. Application hearing open to public--Exceptions. Any hearing held on an application is open to the public. The record of such hearing is a public record, unless the commission determines that a closed hearing is necessary because:

(1) The alleged offender has not been brought to trial and a public hearing would adversely affect the alleged offender's apprehension or trial;

(2) The victim or alleged offender is a minor;

(3) A public hearing would cause trauma for the victim; or

(4) A public hearing would frustrate rather than further the interests of justice.
Source: SL 1991, ch 201, § 37; SL 2004, ch 167, § 4.



§ 23A-28B-38 Privileged communications.

23A-28B-38. Privileged communications. No privilege exists, except that privilege arising from the attorney-client relationship, with regard to communications or records relevant to an issue regarding the physical, mental, or emotional condition of a claimant or victim in a proceeding under this chapter if such condition is an element.

Source: SL 1991, ch 201, § 38.



§ 23A-28B-39 Assistant attorney general to advise department and commission--Litigation assistance.

23A-28B-39. Assistant attorney general to advise department and commission--Litigation assistance. The attorney general shall appoint an assistant attorney general to act as legal advisor to the department and to the commission toward administration of this chapter. Upon request by the department or commission, such assistant attorney general shall represent the department or commission in litigation in which the department or commission is a party or has an interest.

Source: SL 1991, ch 201, § 39.



§ 23A-28B-40 Crime victims' compensation fund created.

23A-28B-40. Crime victims' compensation fund created. There is established within the state treasury the crime victims' compensation fund, into which shall be deposited surcharges collected pursuant to § 23A-28B-42, deductions from prison industries revenues or inmate wages pursuant to subdivision 24-7-3(1), contributions, grants, payments ordered by the court, interest received on moneys in the fund, and all other fees and moneys collected for the purposes of this chapter. This fund shall be used for the purposes of paying compensation awards and administering the crime victims' compensation program as provided for in this chapter.

Source: SL 1991, ch 201, § 40; SL 1993, ch 183, § 1.



§ 23A-28B-41 Payments from fund--Warrants--Vouchers.

23A-28B-41. Payments from fund--Warrants--Vouchers. Expenditures authorized by this chapter from the crime victims' compensation fund shall be paid on warrants drawn by the state auditor on vouchers approved by the secretary of the department.

Source: SL 1991, ch 201, § 41.



§ 23A-28B-42 Compensation surcharge for certain crimes--Waiver.

23A-28B-42. Compensation surcharge for certain crimes--Waiver. In any criminal action for a violation of state law or county or municipal ordinance, in addition to any other liquidated cost, penalty, assessment, surcharge, or fine provided by law, there shall be levied a crime victims' compensation surcharge on each Class 2 misdemeanor, Class 1 misdemeanor, or felony conviction of two dollars and fifty cents.

However, the surcharge imposed by this section does not apply to violations relating to parking of vehicles. In a case of clear financial hardship when a fine is suspended in whole or in part, the surcharge provided for in this section may be waived.

Source: SL 1991, ch 201, § 42.



§ 23A-28B-43 Collection of compensation surcharge--Disbursement.

23A-28B-43. Collection of compensation surcharge--Disbursement. The clerk of courts of each county shall collect any surcharge levied under § 23A-28B-42 and shall transmit such collected surcharges within thirty days to the state treasurer who shall place such money received in the crime victims' compensation fund. For administration of surcharge collection, the Unified Judicial System shall receive three percent of the surcharge funds collected, to be deposited in the court automation fund. The department shall receive twenty-seven percent of surcharge funds collected for costs associated with administering claims and for providing administrative services to the commission. Such expenditures authorized from the fund shall be paid on warrants drawn by the state auditor on vouchers approved by the secretary of the department.

Source: SL 1991, ch 201, § 43.



§ 23A-28B-44 Consideration of application postponed.

23A-28B-44. Consideration of application postponed. No application for compensation may be considered by the department or commission until July 1, 1992. No award of compensation may be made for a crime that occurs prior to July 1, 1992.

Source: SL 1991, ch 201, § 44.






Chapter 28C - Crime Victims' Act

§ 23A-28C-1 Rights of crime victim.

23A-28C-1. Rights of crime victim. Consistent with § 23A-28C-4, victims of the crime, including victims of driving under the influence vehicle accidents, have the following rights:

(1) To be notified of scheduled bail hearings and release from custody, to be notified by the prosecutor's office when the case is received and to whom the case is assigned, and to be notified in advance of the date of preliminary hearing and trial;

(2) To be informed of what the charges mean and the elements necessary for conviction;

(3) To testify at scheduled bail or bond hearings regarding any evidence indicating whether the offender represents a danger to the victim or the community if released;

(4) To be protected from intimidation by the defendant, including enforcement of orders of protection;

(5) To offer written input into whether plea bargaining or sentencing bargaining agreements should be entered into;

(6) To be present during all scheduled phases of the trial or hearings, except where otherwise ordered by the judge hearing the case or by contrary policy of the presiding circuit judge;

(7) To be prepared as a witness, including information about basic rules of evidence, cross-examination, objections, and hearsay;

(8) To provide to the court a written or oral victim impact statement prior to sentencing regarding the financial and emotional impact of the crime on the victim and his or her family as well as recommendations for restitution and sentencing and § 23A-28-8 notwithstanding, the right to appear at any hearing during which a change in the plan of restitution is to be considered;

(9) To receive restitution, whether the convicted criminal is probated or incarcerated, unless the court or parole board provides to the victim on the record specific reasons for choosing not to require it;

(10) To provide written input at parole and clemency hearings or with respect to clemency by the Governor, should those options be considered;

(11) In a case in which the death penalty may be authorized, to provide to the court or to the jury, as appropriate, testimony about the victim and the impact of the crime on the victim's family;

(12) To be notified of the defendant's release from custody, which notice includes:

(a) Notice of the defendant's escape from custody and return to custody following escape;

(b) Notice of any other release from custody, including placement in an intensive supervision program or other alternative disposition, and any associated conditions of release;

(c) Notice of parole; and

(d) Notice of pending release of an inmate due to expiration of sentence;

(13) To be notified of the victim's right to request testing for infection by blood-borne pathogens pursuant to § 23A-35B-2;

(14) To be provided a copy of any report of law enforcement that is related to the crime, at the discretion of the state's attorney, or upon motion and order of the court. However, no victim may be given the criminal history of any defendant or any witness; and

(15) To be notified of a petition by the sex offender for removal from the sex offender registry and to provide written input with respect to the removal request.
Source: SL 1991, ch 202, § 1; SL 1992, ch 173, § 1; SL 1995, ch 137, § 1; SL 1996, ch 156; SL 1997, ch 143, § 4; SL 2003, ch 136, § 1; SL 2005, ch 120, § 426; SL 2012, ch 138, § 2.



§ 23A-28C-1.1 Notice defined.

23A-28C-1.1. Notice defined. For the purposes of this chapter, the term, notice, means either written notification or electronic notification.

Source: SL 2014, ch 116, § 1.



§ 23A-28C-1.2 Electronic notification and SAVIN system defined.

23A-28C-1.2. Electronic notification and SAVIN system defined. For the purposes of this chapter, the term, electronic notification, means any telephonic, electronic mail, text messaging, and facsimile transmittal notification or any notification as produced by the statewide automated victim information notification system as established pursuant to § 23A-28C-10. For purposes of this chapter, the term, SAVIN system, means the statewide automated victim information and notification system.

Source: SL 2014, ch 116, § 2; SL 2017, ch 107, § 1.



§ 23A-28C-2 Notice of rights--Victim registration with SAVIN system--Confidentiality.

23A-28C-2. Notice of rights--Victim registration with SAVIN system--Confidentiality. At the commencement of a criminal proceeding subject to the terms of this chapter, the prosecutor, by first class mail or electronic mail notification, shall advise the victim of the rights set forth in this chapter. In order to take advantage of the rights, the victim shall advise the prosecutor of a desire to participate. A victim may choose to participate only in certain enumerated phases of the proceedings. A victim wishing to participate shall register with the SAVIN system, as defined by this chapter, where notifications, including electronic notification, required under this chapter are to be made, and of any changes in the place of notification. A prosecutor receiving notification of a victim's wish to participate shall approve the victim's status and shall keep record of that notification through the time of the defendant's final discharge from the criminal justice system in the SAVIN system. If the defendant is sentenced to the state prison system, the Department of Corrections shall keep a record of the request for notification in the SAVIN system until the defendant's final discharge from prison and parole. A victim's request for notification and the place of notification is confidential and may not be disclosed to the defendant.

Source: SL 1991, ch 202, § 2; SL 1995, ch 137, § 2; SL 1999, ch 126, § 4; SL 2014, ch 116, § 7; SL 2017, ch 107, § 2.



§ 23A-28C-3 Violation of chapter--Complaint--No relief from conviction.

23A-28C-3. Violation of chapter--Complaint--No relief from conviction. No cause of action exists against any person for a failure to comply with the terms of this chapter. If a victim as defined in § 23A-28C-4 alleges in writing that a violation of this chapter has occurred and files the same with the court having jurisdiction over the criminal matter, the court, in its discretion, may determine whether additional hearings or orders are necessary to ensure compliance with the chapter. A violation of any right set forth in § 23A-28C-1 does not constitute grounds for an appeal from conviction by a defendant or for any other relief from such conviction.

Source: SL 1991, ch 202, § 3.



§ 23A-28C-4 Victim defined.

23A-28C-4. Victim defined. For the purposes of this chapter, the term, victim, means any person being the direct subject of an alleged act, which would constitute a crime of violence as defined by subdivision 22-1-2(9), simple assault between persons in a relationship described in § 25-10-3.1, stalking as defined in chapter 22-19A, a violation of chapter 22-22, or a driving under the influence vehicle accident, under the laws of South Dakota or the laws of the United States. If the victim does not survive such act or is unable to comment, the term, victim, means the members of the immediate family of the primary victim.

Source: SL 1991, ch 202, § 4; SL 1994, ch 181; SL 1999, ch 127, § 1; SL 2014, ch 125, § 10.



§ 23A-28C-5 Notice of incarcerated offender's change of status.

23A-28C-5. Notice of incarcerated offender's change of status. Any institution under the control of the Department of Corrections or the Department of Human Services or the Department of Social Services, or any jail or other facility where a person is incarcerated due to the commission of a crime, shall provide notice, as soon as possible, if any of the following occur:

(1) Upon the person's escape from custody and return to custody following escape;

(2) Of any release from custody, including placement in an intensive supervision program or other alternative disposition, such notice to include associated conditions of release;

(3) Upon the granting of parole or revocation of parole;

(4) Prior to the defendant's release from custody due to expiration of sentence;

(5) Of any removal from an intensive supervision program or other alternative disposition;

(6) Of any furlough; and

(7) Of the offender's death.
Source: SL 1995, ch 137, § 3; SL 1999, ch 126, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011; SL 2014, ch 116, § 8.



§ 23A-28C-6 Notice to be provided by Department of Corrections or state's attorney.

23A-28C-6. Notice to be provided by Department of Corrections or state's attorney. Notice as required in § 23A-28C-5 shall be provided directly to the victim by the Department of Corrections through the SAVIN system if the defendant is incarcerated in an institution under the control of the Department of Corrections. If the defendant is incarcerated in an institution under the control of the Department of Social Services, or in any jail or in other facility due to the commission of a crime, notice as required in § 23A-28C-5 shall be provided to the victim by the state's attorney in the county where the person was convicted of that crime.

Source: SL 1999, ch 126, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2017, ch 107, § 3.



§ 23A-28C-7 Victim or witness assistant--Appointment and compensation.

23A-28C-7. Victim or witness assistant--Appointment and compensation. The board of county commissioners may appoint, with the concurrence of the state's attorney or county sheriff, a victim or witness assistant to assist victims of crime if authorized by the board of county commissioners by resolution entered upon its minutes. The board of county commissioners shall set the compensation for the victim or witness assistant.

Source: SL 1986, ch 192, § 1; SDCL § 22-1-10; SL 2005, ch 120, § 366.



§ 23A-28C-8 Victim or witness assistant--Duties.

23A-28C-8. Victim or witness assistant--Duties. The victim or witness assistant shall:

(1) Advise the victim about the legal proceedings in which the victim will be involved;

(2) Advise the victim concerning any required appearance at any proceeding and if the proceeding is continued or postponed;

(3) Assist the state's attorney, court services officer, and the victim to determine the amount of monetary damages suffered by the victim and advise the victim about restitution;

(4) Advise, if the victim is less than sixteen years of age and the victim of certain crimes, the victim and one of the victim's immediate family that the preliminary hearing or deposition testimony of the victim may be videotaped pursuant to § 23A-12-9;

(5) Advise the victim or one of the victim's immediate family if the defendant is released from custody and the defendant's bail conditions.

The victim or witness assistant may accompany the victim in any criminal proceeding.

Source: SL 1986, ch 192, § 3; SDCL § 22-1-11; SL 2005, ch 120, §§ 364, 366.



§ 23A-28C-9 Notification of immediate family.

23A-28C-9. Notice to immediate family. No person, other than in the performance of official duties, may disclose the identity and biographical information concerning a victim of a crime of violence or of a violation of § 22-22-7 until reasonable efforts have been made to provide notice to one of the immediate family.

Source: SL 1986, ch 178; SDCL § 22-1-12; SL 2005, ch 120, §§ 365, 366; SL 2014, ch 116, § 9.



§ 23A-28C-10 Statewide automated victim information and notification system.

23A-28C-10. Statewide automated victim information and notification system. The Office of the Attorney General shall oversee the establishment of a statewide automated victim information and notification (SAVIN) system within the criminal justice system and shall serve as the coordinating agency for the development, implementation and maintenance of any such system. All agencies within the state shall cooperate with the Office of the Attorney General in order to establish the SAVIN system, undergo any required training, and report into the system as required. The Office of the Attorney General shall establish guidelines by rules promulgated pursuant to chapter 1-26 and in accordance with the provisions of § 23A-28C-2, to ensure any victim is properly notified of the SAVIN system and advised as to how the victim may gain access.

Source: SL 2013, ch 101, § 76, eff. July 1, 2014.



§ 23A-28C-11 Notice of clemency hearing--Contents.

23A-28C-11. Notice of clemency hearing--Contents. Upon the scheduling of a clemency hearing pursuant to chapter 24-14, the Department of Corrections shall provide notice to the victim. Notice of a clemency hearing shall be made at least two weeks prior to the hearing. The notice shall provide the offender's clemency hearing date, time, and location and shall advise the victim that the victim may be present at the hearing and may state an opinion regarding clemency. The victim shall be notified if clemency is recommended.

Source: SL 2014, ch 116, § 3.



§ 23A-28C-12 Notice of discretionary parole hearing--Contents.

23A-28C-12. Notice of discretionary parole hearing--Contents. The Department of Corrections, through the SAVIN system, shall provide notice to the victim before the date of a discretionary parole hearing. The notice shall provide the inmate's parole eligibility date and the parole hearing date. The notice shall advise the victim that the victim may be present at the hearing and may state an opinion regarding the possible parole of the inmate.

Source: SL 2014, ch 116, § 4; SL 2017, ch 107, § 4.



§ 23A-28C-13 Victim request for notification.

23A-28C-13. Victim request for notification. The victim may request to be notified by the Department of Corrections through the SAVIN system if:

(1) The offender is considered for early final discharge or partial early final discharge from parole;

(2) The offender is placed on or removed from work release, a global positioning system, or a community transition program; or

(3) The offender on parole absconds supervision.
Source: SL 2014, ch 116, § 5; SL 2017, ch 107, § 5.



§ 23A-28C-14 Request for notification by parent or guardian.

23A-28C-14. Request for notification by parent or guardian. If the victim is a minor, the victim's parent or guardian may request notification pursuant to this chapter.

Source: SL 2014, ch 116, § 6.






Chapter 29 - (Rule 33) New Trial

§ 23A-29-1 Time for motion for new trial--Rulings thereon--Extension of time.

23A-29-1. Time for motion for new trial--Rulings thereon--Extension of time. A motion for new trial may be made under the same conditions specified and in the same manner as provided by § 15-6-59(b), except that said motion shall be served and filed not later than ten days after filing of the judgment.

Source: SDC 1939 & Supp 1960, §§ 34.4003, 34.4004; SDCL, §§ 23-50-3, 23-50-4; SL 1978, ch 178, § 377; SL 1987, ch 411 (Supreme Court Rule 86-37); SL 1988, ch 433 (Supreme Court Rule 87-14).



§ 23A-29-2 Effect of grant of new trial--Evidence received.

23A-29-2. Effect of grant of new trial--Evidence received. The granting of a new trial places the parties in the same position as if no trial had been had. All evidence must be produced anew, and the former verdict cannot be used or referred to, either in evidence or in argument.

Source: SDC 1939 & Supp 1960, § 34.4001; SDCL, § 23-50-12; SL 1978, ch 178, § 380.






Chapter 30 - (Rule 34) Arrest Of Judgment

§ 23A-30-1 (Rule 34) Grounds for arrest of judgment--Time for motion.

23A-30-1. (Rule 34) Grounds for arrest of judgment--Time for motion. A court shall arrest judgment if an indictment or information does not charge an offense or if the court does not have jurisdiction of the offense charged. Any party may move to arrest judgment, but such motion must be made within ten days after the verdict or finding of guilty or after a plea of guilty or nolo contendere, or within such further time as the court may fix during the ten-day period.

Source: Supreme Court Rule 409, 1939; SDC 1939 & Supp 1960, § 34.3677; SDCL, § 23-47-1; SL 1978, ch 178, § 381.



§ 23A-30-2 Effect of arrest of judgment.

23A-30-2. Effect of arrest of judgment. The effect of allowing a motion in arrest of judgment is to place the defendant in the same situation in which he was before the indictment or information was filed.

Source: Supreme Court Rule 409, 1939; SDC 1939 & Supp 1960, § 34.3677; SDCL, § 23-47-2; SL 1978, ch 178, § 382.



§ 23A-30-3 Recommitment or admission to bail after arrest of judgment--Discharge if evidence insufficient.

23A-30-3. Recommitment or admission to bail after arrest of judgment--Discharge if evidence insufficient. If from the evidence introduced at a trial there is probable cause to believe a defendant is guilty, and a new indictment or information can be framed upon which he may be convicted, a court may order him to be recommitted to the officer of the proper county or admitted to bail anew to answer the new indictment or information. If there is probable cause to believe him guilty of another offense, he must be committed or held thereon. If no evidence appears sufficient to charge him with any offense, he must, if in custody, be discharged or, if admitted to bail, have his bail exonerated.

Source: SDC 1939 & Supp 1960, § 34.3678; SDCL, § 23-47-4; SL 1978, ch 178, § 383.






Chapter 31 - Correction Of Proceedings

§ 23A-31-1 (Rule 35) Correction or reduction of sentence--Time permitted--Post-conviction remedies unimpaired.

23A-31-1. (Rule 35) Correction or reduction of sentence--Time permitted--Post-conviction remedies unimpaired. A court may correct an illegal sentence at any time and may correct a sentence imposed in an illegal manner within the time provided in this section for the reduction of sentence. A court may reduce a sentence:

(1) Within two years after the sentence is imposed;

(2) Within one hundred twenty days after receipt by the court of a remittitur issued upon affirmance of the judgment or dismissal of the appeal; or

(3) Within one hundred twenty days after entry of any order or judgment of the Supreme Court denying review of, or having the effect of upholding, a judgment of conviction;
whichever is later. A court may also reduce a sentence upon revocation of probation or suspension of sentence as provided by law. The remedies provided by this section are not a substitute for nor do they affect any remedies incident to post-conviction proceedings.

Source: SL 1978, ch 178, § 384; SL 2005, ch 127, § 2.



§ 23A-31-2 (Rule 36) Correction of clerical mistakes.

23A-31-2. (Rule 36) Correction of clerical mistakes. Clerical mistakes in judgments, orders, or other parts of a record and errors in a record arising from oversight or omission may be corrected by a court at any time and after such notice, if any, as the court orders.

Source: SL 1978, ch 178, § 385.



§ 23A-31-3 Reduction of sentence for substantial assistance in investigating or prosecuting another.

23A-31-3. Reduction of sentence for substantial assistance in investigating or prosecuting another. Upon the motion of the prosecuting attorney, the court may reduce a sentence if the defendant has provided substantial assistance in investigating or prosecuting another person.

Whenever granting a sentence reduction pursuant to this section, the court is not prohibited from reducing the sentence to a level below the minimum sentence provided in statute.

Source: SL 2009, ch 125, § 1.






Chapter 32 - Appeals To Supreme Court

§ 23A-32-1 Transcript prepared when necessary to protect defendant's rights.

23A-32-1. Transcript prepared when necessary to protect defendant's rights. In any criminal action or proceeding in which the court deems it essential to the protection of the substantial rights of the defendant, it shall order such transcript and copies of the shorthand reporter's notes of the evidence and proceedings upon the trial as may be necessary properly to present a motion in arrest of judgment, an application for a new trial or to perfect an appeal to the Supreme Court to be furnished to defendant's counsel at the county's expense.

Source: SDC 1939 & Supp 1960, § 34.3903; SDCL, § 23-46-3; SL 1978, ch 178, § 401.



§ 23A-32-2 Defendant's right to appeal.

23A-32-2. Defendant's right to appeal. An appeal to the Supreme Court may be taken by the defendant from final judgment of conviction.

Source: SDC 1939 & Supp 1960, § 34.4101; SDCL, § 23-51-1; SL 1978, ch 178, § 398.



§ 23A-32-3 Reproduction of brief for indigent defendant--Form and contents.

23A-32-3. Reproduction of brief for indigent defendant--Form and contents. In any case provided for in § 23A-40-6, brought before the Supreme Court upon appeal, the brief shall be reproduced as specified in subdivision 15-26A-68(2). In such case, the defendant must file with the clerk of the Supreme Court, the original and fourteen copies of the brief, which brief in all other respects, except that the original may be typewritten, shall conform to the provisions of chapter 15-26A as to the form and contents of the briefs.

Source: Supreme Court Rule 415, 1939; SDC 1939 & Supp 1960, §§ 34.1902, 34.4110; SDCL, §§ 23-51-8, 23-51-9; Supreme Court Rule No. 1, 1972; SL 1978, ch 178, §§ 399, 400; SL 1988, ch 434 (Supreme Court Rule 87-15); SL 1989, ch 30, § 54.



§ 23A-32-4 Appeal by prosecution from judgment setting aside verdict, dismissal, arrest of judgment, new trial, or deviation from mandatory sentence.

23A-32-4. Appeal by prosecution from judgment setting aside verdict, dismissal, arrest of judgment, new trial, or deviation from mandatory sentence. An appeal by a prosecuting attorney in a criminal case may be taken to the Supreme Court, as a matter of right, from a judgment, or order of a circuit court setting aside a verdict and entering judgment of acquittal, sustaining a motion to dismiss an indictment or information on statutory grounds or otherwise, or granting a motion for arrest of judgment or a motion for a new trial, or an order finding mitigating circumstances to exist in deviating from the mandatory sentencing provisions of § 22-42-2. However, any appeal does not bar or preclude another prosecution of the defendant for the same offense, unless the dismissal is affirmed by the Supreme Court.

Source: SDC 1939 & Supp 1960, § 34.4101; SDCL § 23-51-2; SL 1978, ch 178, § 402; SL 1979, ch 159, § 23; SL 1989, ch 201, § 3; SL 2013, ch 112, § 1.



§ 23A-32-5 Appeal by prosecution from suppression order or dismissal of complaint.

23A-32-5. Appeal by prosecution from suppression order or dismissal of complaint. An appeal by a prosecuting attorney may be taken to the Supreme Court from:

(1) An order of a circuit court or a magistrate suppressing or excluding evidence or requiring the return of seized property in a criminal proceeding;

(2) An order of a circuit court or a magistrate sustaining a motion to dismiss a complaint on statutory grounds or otherwise.

An appeal under this section may not be taken after a defendant has been put in jeopardy and is not a matter of right but of sound judicial discretion. Appeals from such orders shall be taken in the same manner as intermediate appeals in subdivision § 15-26A-3(6). No appeal taken under this section shall delay any trial unless a stay be granted in the discretion of the Supreme Court.

Source: SL 1978, ch 178, § 403; SL 1979, ch 159, § 24.



§ 23A-32-6 Time for appeal by prosecution.

23A-32-6. Time for appeal by prosecution. An appeal under § 23A-32-4 or 23A-32-5 must be taken within ten days after written notice of entry of the judgment or order.

Source: SL 1978, ch 178, § 404; SL 1979, ch 159, § 25.



§ 23A-32-7 Release on bail pending appeal by prosecution.

23A-32-7. Release on bail pending appeal by prosecution. Pending the prosecution and determination of an appeal authorized by § 23A-32-4 or 23A-32-5, a defendant may be released in accordance with chapter 23A-43.

Source: SL 1978, ch 178, § 405.



§ 23A-32-9 Scope of review by Supreme Court.

23A-32-9. Scope of review by Supreme Court. On an appeal from a judgment the Supreme Court may review any order, ruling, or determination of the trial court, involving the merits and necessarily affecting the judgment and appearing upon the record including an order denying a new trial, and whether any such order, ruling, or determination is made before or after judgment. When the appeal is from an order subject to appeal, the Supreme Court may review all matters appearing on the record relevant to the question of whether the order appealed from is erroneous.

Source: SDC 1939 & Supp 1960, § 34.4109; SDCL, §§ 23-51-16, 23-51-19; SL 1978, ch 178, § 387.



§ 23A-32-10 New trial motion not required to preserve grounds for appeal.

23A-32-10. New trial motion not required to preserve grounds for appeal. Such of the matters specified in § 23A-29-1 as may have been timely presented to the trial court by motion for judgment of acquittal, or other apt motion, offer, or objection may be reviewed on appeal from the judgment without necessity for an application for a new trial.

Source: SDC 1939 & Supp 1960, §§ 34.4007, 34.4109; SDCL, §§ 23-51-3, 23-51-18; SL 1978, ch 178, § 388.



§ 23A-32-11 Scope of review when denial of new trial assigned as error.

23A-32-11. Scope of review when denial of new trial assigned as error. When an order denying a new trial is assigned as error, the Supreme Court may on such assignment, review all matters properly and timely presented to the trial court by the application for new trial.

Source: SDC 1939 & Supp 1960, § 34.4109; SDCL, § 23-51-17; SL 1978, ch 178, § 389.



§ 23A-32-12 Discretionary appeal from intermediate order before trial--Procedure.

23A-32-12. Discretionary appeal from intermediate order before trial--Procedure. As to any intermediate order made before trial, as to which an appeal is not allowed as a matter of right, either the state or the defendant may be permitted to appeal to the Supreme Court, not as a matter of right, but of sound judicial discretion, such appeal to be allowed by the Supreme Court only when the court considers that the ends of justice will be served by the determination of the questions involved without awaiting the final determination of the action. The procedure as to the taking of such appeal, petition for allowance thereof, and allowance thereof, shall be as set forth in §§ 15-26A-13 to 15-26A-17, inclusive, so far as the same are applicable.

Source: SDC 1939 & Supp 1960, § 34.4103; SDCL, § 23-51-5; SL 1978, ch 178, § 390; SL 1980, ch 26, § 22.



§ 23A-32-13 Constitutional issue first raised on appeal.

23A-32-13. Constitutional issue first raised on appeal. The issue of the constitutionality of any statute under which the defendant has been convicted may be raised on appeal regardless of whether it was first raised in any lower court.

Source: SL 1971, ch 160; SDCL Supp, § 23-51-7.1; SL 1978, ch 178, § 391.



§ 23A-32-14 Provisions as to civil appeals applicable unless otherwise provided.

23A-32-14. Provisions as to civil appeals applicable unless otherwise provided. Except as otherwise expressly provided in this chapter, all provisions of Title 15 with reference to settlement of the record, certification, and transmission thereof to the clerk of the Supreme Court, laying the foundation for appellate review of alleged errors, preparing, serving, and filing of briefs, and presentation and argument of the appeal, shall apply to appeals under this title except to the extent that such provisions by their context are clearly inapplicable.

Source: SDC 1939 & Supp 1960, § 34.4105; SDCL, § 23-51-7; SL 1978, ch 178, § 392.



§ 23A-32-15 Time of taking appeal.

23A-32-15. Time of taking appeal. Except as provided in § 23A-32-4, 23A-32-5, or 23A-32-6, any appeal other than from a judgment must be taken within thirty days after written notice of the filing of the order shall have been given to the party appealing. An appeal from the judgment must be taken within thirty days after the judgment is signed, attested, and filed.

The running of the time for filing a notice of appeal is terminated by a timely motion filed in the circuit court pursuant to § 23A-29-1, and the full time for appeal fixed by this section commences to run and is to be computed from the attestation and filing of an order made pursuant to such motion or if the circuit court fails to take action on such motion or fails to enter an order extending the time for taking action on such motion within the time prescribed, then the date shall be computed from the date on which the time for action by the circuit court expires.

Source: SDC 1939, § 34.4104; SL 1943, ch 130; SL 1945, ch 148; SL 1961, ch 187; SDCL, § 23-51-6; SL 1976, ch 149, § 1; SL 1978, ch 178, § 393; SL 1987, ch 412 (Supreme Court Rule 86-38).



§ 23A-32-16 Notice of appeal--Service on adverse parties--Perfection of appeal--Fee not required of indigent defendant.

23A-32-16. Notice of appeal--Service on adverse parties--Perfection of appeal--Fee not required of indigent defendant. Appeal to the Supreme Court shall be taken by a written notice of appeal, signed by the appellant or his attorney, specifying the order or judgment, or both, appealed from and whether the appeal is taken from the whole or a part thereof, and if from a part only, specifying the part appealed from. Notice of such appeal, when by the defendant shall be served upon the attorney general and upon the prosecuting attorney of the county where the judgment was entered and, when by the state, upon the defendant or his attorney. The appeal shall be deemed perfected by filing the notice with the clerk together with proof of service thereof, and by depositing the appeal fee for the clerk of the Supreme Court, as in civil cases, except that when the appeal is by the state, no such fee shall be required. Whenever an appeal is taken by an indigent, assigned counsel pursuant to § 23A-40-6, no filing fee need be paid and no undertaking need be furnished to perfect such appeal.

Source: SDC 1939 & Supp 1960, § 34.4102; SDCL, § 23-51-4; SL 1978, ch 178, § 394; SL 1980, ch 26, § 23.



§ 23A-32-17 Service of notice of appeal and papers on attorney general--Control of case by attorney general.

23A-32-17. Service of notice of appeal and papers on attorney general--Control of case by attorney general. When an appeal is taken, the notice of appeal and all briefs, papers, and notices, either in the Supreme Court or trial court, shall be served on the attorney general as well as the prosecuting attorney, but after the appeal is perfected the attorney general shall otherwise control the case in behalf of the state, and thereafter no stipulation shall be valid unless made in writing with the attorney general and filed with the clerk of the Supreme Court within ten days after the date thereof.

Source: SDC 1939 & Supp 1960, § 34.4111; SDCL, § 23-51-10; SL 1978, ch 178, § 395; SL 1980, ch 26, § 24.



§ 23A-32-18 Remand to trial court for new trial motion.

23A-32-18. Remand to trial court for new trial motion. The Supreme Court, after an appeal has been perfected, may, under the conditions specified and in the same manner as provided by § 15-30-1, remand the record to the trial court for the purpose of entertaining a motion for new trial.

Source: SDC 1939 & Supp 1960, § 34.4112; SDCL, § 23-51-15; SL 1978, ch 178, § 396.



§ 23A-32-19 Disposition of case directed by Supreme Court.

23A-32-19. Disposition of case directed by Supreme Court. The Supreme Court by its judgment may reverse, affirm, or modify the judgment or order appealed from, and may direct a new trial, or when the appeal is from a judgment and the defendant assigns as error a ruling of the court denying a motion for a judgment of acquittal and the court determines that such motion should have been granted, the court may order that such judgment of acquittal be entered.

Source: SDC 1939 & Supp 1960, § 34.4109; SDCL, § 23-51-20; SL 1978, ch 178, § 397.



§ 23A-32-20 Time for appeal by personal representative of deceased defendant's estate.

23A-32-20. Time for appeal by personal representative of deceased defendant's estate. The personal representative of a deceased defendant's estate, if substituted as a party pursuant to chapter 23A-27, may commence an appeal on behalf of the defendant subject to the time limits of § 23A-32-15.

Source: SL 2008, ch 116, § 3.



§ 23A-32-21 Continuation by personal representative of pending appeal--Substitution--Time limits.

23A-32-21. Continuation by personal representative of pending appeal--Substitution--Time limits. The personal representative of a deceased defendant, if substituted as a party, may continue a pending appeal on behalf of the deceased defendant to the extent that the claim is not extinguished by the death. The personal representative of the defendant's estate may make a motion for substitution, together with a notice of hearing, and shall serve the same on the prosecuting attorney and the attorney general within sixty days of the defendant's death. The court may dismiss any appeal of a deceased defendant in which a motion for substitution, together with notice of hearing and proof of service has not been filed with the clerk of the Supreme Court within sixty days of the defendant's death.

Source: SL 2008, ch 116, § 4.



§ 23A-32-22 Discretionary appeals of illegal sentences.

23A-32-22. Discretionary appeals of illegal sentences. An appeal to the Supreme Court may be taken by the state or the defendant from an order granting or denying a motion to correct an illegal sentence or an order granting or denying a motion to correct a sentence imposed in an illegal manner. An appeal under this section is not a matter of right but of sound judicial discretion. An appeal from an illegal sentence shall be taken in the same manner as an intermediate appeal pursuant to subdivision 15-26A-3(6).

Source: SL 2015, ch 141, § 1.






Chapter 33 - Relief Pending Appeal

§ 23A-33-1 Stay of execution by trial court on notice of intent to appeal.

23A-33-1. Stay of execution by trial court on notice of intent to appeal. After a judgment of conviction has been rendered but before execution of the sentence thereon, a trial court may in its discretion, if the defendant states that he desires to appeal, stay execution of the sentence for a period not to exceed thirty days.

Source: SL 1907, ch 120, § 3; SL 1915, ch 146, § 3; SL 1917, ch 200, § 1; RC 1919, § 5036; SDC 1939 & Supp 1960, § 34.4106; SDCL, § 23-51-11; SL 1978, ch 178, § 406.



§ 23A-33-2 (Rule 38(a)(2)) Stay of imprisonment on appeal--Transfer of prisoner to facilitate preparation of appeal.

23A-33-2. (Rule 38(a)(2)) Stay of imprisonment on appeal--Transfer of prisoner to facilitate preparation of appeal. A sentence of imprisonment shall be stayed if an appeal is taken and the defendant is admitted to bail. If the defendant is not admitted to bail, the trial court upon request of the defendant, may order that the defendant be retained at, or transferred to, a place of confinement near the place of trial or some other convenient place, for a period reasonably necessary to permit the defendant to assist in the preparation of his appeal to the Supreme Court.

Source: SL 1978, ch 178, § 407.



§ 23A-33-3 Stay of further proceedings on appeal from order before judgment.

23A-33-3. Stay of further proceedings on appeal from order before judgment. An appeal from an order made before final judgment shall stay further proceedings only by order of the trial court or by order of the Supreme Court. A trial court, however, shall have no power to stay further proceedings on an appeal provided for by § 23A-32-5 or 23A-32-12.

Source: SDC 1939 & Supp 1960, § 34.4106; SDCL, § 23-51-12; SL 1978, ch 178, § 408.



§ 23A-33-4 (Rule 38(a)(3)) Stay of fine pending appeal--Security required of defendant.

23A-33-4. (Rule 38(a)(3)) Stay of fine pending appeal--Security required of defendant. A sentence to pay a fine or a fine and costs, if an appeal is taken, may be stayed by a trial court or by the Supreme Court upon such terms as the court deems proper. A court may require a defendant pending appeal to deposit the whole or any part of his fine and costs with the clerk of the trial court, to give bond for the payment thereof, or to submit to an examination of assets, and it may make any appropriate order to restrain the defendant from dissipating his assets.

Source: SL 1978, ch 178, § 409.



§ 23A-33-5 (Rule 38(a)(4)) Stay of order for probation.

23A-33-5. (Rule 38(a)(4)) Stay of order for probation. An order placing a defendant on probation may be stayed if an appeal is taken. If not stayed, the court shall specify when the term of probation shall commence. If an order is stayed the court shall fix the terms of the stay.

Source: SL 1978, ch 178, § 410.



§ 23A-33-6 Bail pending appeal.

23A-33-6. Bail pending appeal. Admission to bail shall be as provided in chapter 23A-43.

Source: SL 1978, ch 178, § 411.






Chapter 34 - Post-Conviction Proceedings [Repealed]

CHAPTER 23A-34

POST-CONVICTION PROCEEDINGS [REPEALED]

[Repealed by SL 1983, ch 169, § 15]



Chapter 35 - (Rule 41) Search And Seizure

§ 23A-35-1 Definition of search warrant.

23A-35-1. Definition of search warrant. A search warrant is a written order, issued in the name of the state, signed by a committing magistrate, directed to a law enforcement officer, commanding him to search for designated personal property and to bring it to the magistrate.

Source: SDC 1939 & Supp 1960, § 34.1101; SDCL, § 23-15-1; SL 1978, ch 178, § 438.



§ 23A-35-2 (Rule 41(a)) Magistrate issuing warrant--Officer requesting.

23A-35-2. (Rule 41(a)) Magistrate issuing warrant--Officer requesting. A search warrant authorized by this chapter may be issued by a committing magistrate in the county where the property sought is located, on the request of a law enforcement officer or prosecuting attorney.

Source: SL 1978, ch 178, § 439.



§ 23A-35-3 (Rule 41(b)) Property for which warrant may be issued.

23A-35-3. (Rule 41(b)) Property for which warrant may be issued. A warrant may be issued under this chapter to search for and seize any:

(1) Property that constitutes evidence of the commission of a criminal offense;

(2) Contraband, the fruits of crime, or things otherwise criminally possessed; or

(3) Property designed or intended for use in, or which is or has been used as the means of, committing a criminal offense.
Source: SDC 1939 & Supp 1960, § 34.1103 (1) to (3); SDCL, §§ 23-15-3 to 23-15-5; SL 1978, ch 178, § 440.



§ 23A-35-4 (Rule 41(c)(1)) Affidavits furnishing probable cause for warrant--Examination of witnesses by magistrate--Record of proceedings--Contents of warrant.

23A-35-4. (Rule 41(c)(1)) Affidavits furnishing probable cause for warrant--Examination of witnesses by magistrate--Record of proceedings--Contents of warrant. A warrant shall be issued only on evidence set forth in an affidavit or affidavits presented to a committing magistrate, which establishes the grounds for issuing the warrant. If the committing magistrate is satisfied that grounds for the application exist or that there is probable cause to believe that they exist, he shall issue a warrant identifying the property to be seized and naming or describing the person or place to be searched. The finding of probable cause may be based upon hearsay evidence in whole or in part. Before ruling on a request for a warrant the committing magistrate may require the affiant to appear personally and may examine under oath the affiant and any witnesses he may produce. Such proceeding shall be taken down by a court reporter, stenographer, or recording equipment and made part of the affidavit. The warrant shall be directed to a law enforcement officer. It shall command the officer to search, within a specified period of time not to exceed ten days, the person or place named for the property specified. The warrant shall be served in the daytime, unless the committing magistrate, by appropriate provision in the warrant, and for reasonable cause shown, authorizes its execution at night. It shall designate a committing magistrate to whom it shall be returned.

Source: SDC 1939 & Supp 1960, §§ 34.1102, 34.1105, 34.1106, 34.1108; SDCL, §§ 23-15-2, 23-15-9, 23-15-12, 23-15-16; SL 1970, ch 229, § 11 (c) (1); SDCL Supp, § 39-17-124; SL 1972, ch 146, § 1; SDCL, § 34-20B-65; SL 1978, ch 178, § 441.



§ 23A-35-4.1 Filing of affidavit--Sealing of affidavit.

23A-35-4.1. Filing of affidavit--Sealing of affidavit. If not filed earlier, any affidavit in support of a search warrant shall be filed with the court when the warrant and inventory are returned. Upon filing the warrant and supporting documents, the law enforcement officer may apply by separate affidavit to the court to seal the supporting affidavit from public inspection or disclosure. The court, for reasonable cause shown, may order the contents of the affidavit sealed from public inspection or disclosure but may not prohibit disclosure that a supporting affidavit was filed, the contents of the warrant, the return of the warrant, nor the inventory. The court may order that the supporting affidavit be sealed until the investigation is terminated or an indictment or information is filed. In cases of alleged rape, incest, or sexual contact, if the victim is a minor, the court may limit access to an affidavit pursuant to § 23A-6-22.1. However, a court order sealing a supporting affidavit may not affect the right of any defendant to discover the contents of the affidavit under chapter 23A-13.

Source: SL 1987, ch 180; SL 2011, ch 124, § 2.



§ 23A-35-4.2 Electronic transmission of affidavit in support of search warrant--Issue of search warrant--Proof of magistrate's signature.

23A-35-4.2. Electronic transmission of affidavit in support of search warrant--Issue of search warrant--Proof of magistrate's signature. A committing magistrate may, by means of electronic transmission, receive an affidavit in support of the issuance of a search warrant and may issue a search warrant by the same method. All applicable procedural and statutory requirements for the issuance of a warrant shall be met. For all procedural and statutory purposes, the electronic document shall have the same force and effect as the original. Any electronic document transmitted pursuant to this section shall be filed with the court within five business days.

The officer executing the warrant shall receive proof that the committing magistrate has signed the warrant before the warrant is executed. Proof that the committing magistrate has signed the warrant may consist of receipt of the electronic copy of the warrant.

Source: SL 1991, ch 452 (Supreme Court Rule 91-18); SL 2014, ch 259 (Supreme Court Rule 13-17), eff. Nov. 8, 2013.



§ 23A-35-4.3 Search warrant for installation, use, and maintenance of tracking devices.

23A-35-4.3. Search warrant for installation, use, and maintenance of tracking devices. (a) Tracking Device Defined. As used in this section the term tracking device means an electronic or mechanical device which permits the tracking of the movement of a person or object.

(b) Contents. A search warrant for a tracking device may be issued by any magistrate authorized in § 23A-35-2 for the installation, use, and maintenance of a tracking device. There must be probable cause to search and seize property as set forth in this chapter and that such installation and use of this device will lead to the discovery of evidence under § 23A-35-3. The tracking-device warrant must identify the person or property to be tracked, designate the magistrate to whom it must be returned, and specify a reasonable length of time that the device may be used. The time may not exceed 45 days from the date the warrant was issued. The court may, for good cause, grant one or more extensions for a reasonable period not to exceed 45 days each. The warrant must command the officer to complete any installation authorized by the warrant within a specified time no longer than 10 days.

(c) Scope. Any tracking-device warrant issued under this section may authorize the use of the tracking device within the jurisdiction of the magistrate, and outside that jurisdiction if the tracking device is installed within the magistrate's jurisdiction. The executing officer must perform any installation authorized by the warrant during the daytime, unless the magistrate for good cause expressly authorizes installation at another time.

(d) Return. The tracking-device warrant must command the executing officer to return the warrant to the magistrate designated in the warrant. The officer executing a tracking-device warrant must enter on it the exact time and date the device was installed and the period during which it was used.

(e) Service. Within 10 days after the use of the tracking-device has ended, the officer executing a tracking-device warrant must serve a copy of the warrant on the person who was tracked or whose property was tracked. Service may be accomplished by delivering a copy to the person who, or whose property, was tracked; or by leaving a copy at the person's residence or usual place of abode with an individual of suitable age and discretion who resides at that location and by mailing a copy to the person's last known address. Upon request of the state, the judge may delay notice for reasons set forth in subsection (f).

(f) Sealing of Contents of Warrant. With respect to the issuance of any warrant under this section, a judge may, upon a showing of good cause, seal the contents of a warrant and supporting documents until the termination of an investigation, an indictment or information is filed, or as otherwise ordered by the court for purpose of preventing

(1) endangerment of life or physical safety of an individual;

(2) flight from prosecution;

(3) destruction of or tampering with evidence;

(4) intimidation of potential witnesses; or

(5) if failure to seal would otherwise seriously jeopardize an investigation or unduly delay a trial.
Source: SL 2013, ch 265 (Supreme Court Rule 13-04), eff. Feb. 14, 2013.



§ 23A-35-5 (Rule 41(c)(2)) Oral testimony as basis for warrant--Transcription, certification and filing with court.

23A-35-5. (Rule 41(c)(2)) Oral testimony as basis for warrant--Transcription, certification and filing with court. When circumstances make it reasonable to do so in the absence of a written affidavit, a search warrant may be issued upon sworn oral testimony of a person who is not in the physical presence of a committing magistrate if the committing magistrate is satisfied that probable cause exists for the issuance of the warrant. The sworn oral testimony may be communicated to the magistrate by telephone or other appropriate means and shall be recorded and transcribed. After transcription the statement must be certified by the magistrate and filed with the court. This statement shall be deemed to be an affidavit for purposes of § 23A-35-4.

Source: SL 1978, ch 178, § 442.



§ 23A-35-6 (Rule 41(c)(2)(A)) Grounds for warrant on oral testimony--Verbatim contents of warrant--Signature of duplicate by requesting officer--Preparation of original by magistrate.

23A-35-6. (Rule 41(c)(2)(A)) Grounds for warrant on oral testimony--Verbatim contents of warrant--Signature of duplicate by requesting officer--Preparation of original by magistrate. The grounds for issuance and the contents of a warrant issued pursuant to § 23A-35-5 shall be the same as are required by § 23A-35-4. Prior to approval of a warrant issued pursuant to § 23A-35-5, the committing magistrate shall require the law enforcement officer or the prosecuting attorney who is requesting the warrant to read to him verbatim the contents of the warrant. The magistrate may direct that specific modifications be made in the warrant. Upon approval, the magistrate shall direct the law enforcement officer or the prosecuting attorney who is requesting the warrant to sign the magistrate's name on the warrant. This warrant shall be called a duplicate original warrant and is a warrant for purposes of this chapter. In such cases, the magistrate shall have an original warrant made. The magistrate shall enter the exact time of issuance of the duplicate original warrant on the face of the original warrant.

Source: SL 1978, ch 178, § 443.



§ 23A-35-7 (Rule 41(c)(2)(B)) Return of warrant issued on oral testimony--Signature by person establishing grounds for issuance.

23A-35-7. (Rule 41(c)(2)(B)) Return of warrant issued on oral testimony--Signature by person establishing grounds for issuance. The return of a duplicate original warrant and its original warrant shall be in conformity with §§ 23A-35-8 to 23A-35-10, inclusive. Upon the return, the magistrate shall require the person who gave the sworn oral testimony establishing the grounds for issuance of the warrant, to sign a copy of it.

Source: SL 1978, ch 178, § 444.



§ 23A-35-8 Breaking in to execute warrant after refusal of admittance--Liberation of person executing warrant.

23A-35-8. Breaking in to execute warrant after refusal of admittance--Liberation of person executing warrant. The officer executing a search warrant may break open any building, structure, or container or anything therein to execute the warrant if, after giving notice of his authority and purpose, he is refused admittance. An officer executing a search warrant may break open any building, structure, or container or anything therein for the purpose of liberating a person who, having entered to aid him in the execution of a warrant, is detained therein, or when necessary for his own liberation.

Source: SDC 1939 & Supp 1960, § 34.1107; SDCL, §§ 23-15-14, 23-15-15; SL 1978, ch 178, § 445.



§ 23A-35-9 Grounds for no-knock warrant--Powers of officer executing.

23A-35-9. Grounds for no-knock warrant--Powers of officer executing. If a committing magistrate who has been asked to issue a search warrant is satisfied that there is probable cause to believe that if notice were given prior to its execution, the property sought in the case may be easily and quickly destroyed or disposed of, or that danger to the life or limb of the officer or another may result, he may include in the warrant a direction that the officer executing it is not required to give the notice required by § 23A-35-8. In such case, the officer who executes the warrant may, without notice of his authority and purpose, enter any structure, portion of a structure or vehicle, or anything therein, by whatever means, including breaking therein.

Source: SL 1970, ch 229, § 11 (c) (2); SDCL Supp, § 39-17-125; SDCL, § 34-20B-66; SL 1978, ch 178, § 446.



§ 23A-35-10 (Rule 41(d)) Receipt and copy of warrant given to person from whom property taken--Inventory filed with return of warrant--Copies of inventory.

23A-35-10. (Rule 41(d)) Receipt and copy of warrant given to person from whom property taken--Inventory filed with return of warrant--Copies of inventory. An officer taking property under a warrant shall give to the person from whom or from whose premises the property was taken, a copy of the warrant and a receipt for the property taken or shall leave the copy and receipt at the place from which the property was taken. The return shall be made promptly and shall be accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the applicant for the warrant and the person from whose possession or premises the property was taken, if they are present, or in the presence of at least one credible person other than the applicant for the warrant or the person from whose possession or premises the property was taken, and shall be signed under oath by the officer. The committing magistrate shall upon request deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

Source: SDC 1939 & Supp 1960, § 34.1109; SDCL, § 23-15-18; SL 1978, ch 178, § 447.



§ 23A-35-11 (Rule 41(e)) Motion in circuit court for return of property illegally seized--Restoration of property--Treatment as motion to suppress evidence.

23A-35-11. (Rule 41(e)) Motion in circuit court for return of property illegally seized--Restoration of property--Treatment as motion to suppress evidence. A person aggrieved by an unlawful search and seizure may move the circuit court for the county in which the property was seized for the return of the property on the ground that he is entitled to lawful possession of the property which was illegally seized. The court shall receive evidence on any issue of fact necessary to the decision of the motion. If the motion is granted the property shall be restored and it shall not be admissible in evidence at any hearing or trial. If a motion for return of property is made or comes on for hearing in the county of the trial after an indictment or information is filed, it shall be treated also as a motion to suppress under chapter 23A-8.

Source: SL 1978, ch 178, § 448.



§ 23A-35-12 (Rule 41(f)) Motion to suppress evidence in trial court.

23A-35-12. (Rule 41(f)) Motion to suppress evidence in trial court. A motion to suppress evidence may be made in the court of the county of trial as provided in chapter 23A-8.

Source: SL 1978, ch 178, § 449.



§ 23A-35-13 (Rule 41(g)) Papers filed with clerk of court by magistrate to whom warrant returned.

23A-35-13. (Rule 41(g)) Papers filed with clerk of court by magistrate to whom warrant returned. A committing magistrate to whom a warrant is returned shall attach to the warrant a copy of the return, inventory, and all other papers in connection therewith and shall file them with the clerk of the circuit court for the county in which the property was seized.

Source: SDC 1939 & Supp 1960, § 34.1111; SDCL, § 23-15-20; SL 1978, ch 178, § 450.



§ 23A-35-14 (Rule 41(h)) Special provisions for search unimpaired--Property defined.

23A-35-14. (Rule 41(h)) Special provisions for search unimpaired--Property defined. This chapter does not modify any inconsistent provision of this code regulating search, seizure, and the issuance and execution of search warrants in circumstances for which special provision is made. The term "property" as used in this chapter includes documents, books, papers, and any other tangible objects.

Source: SL 1978, ch 178, § 451.






Chapter 35A - Interception Of Wire, Electronic, Or Oral Communications

§ 23A-35A-1 Definition of terms.

23A-35A-1. Definition of terms. Terms used in this chapter mean:

(1) "Aggrieved person," a person who was a party to any intercepted wire, electronic, or oral communication or a person against whom the interception was directed;

(2) "Attorney general," the attorney general of the State of South Dakota;

(3) "Chapter 119 of the United States Code," Chapter 119 of Part I of Title 18, United States Code, being Public Law 90-351, the Omnibus Crime Control and Safe Streets Act of 1968;

(4) "Communications common carrier," the meaning given to the term, common carrier, by section 153 of Title 47 of the United States Code;

(5) "Contents," with respect to any wire, electronic, or oral communication, any information concerning the identity of the parties to the communication or the existence, substance, purport, or meaning of that communication;

(6) "Eavesdropping device," any electronic, mechanical, or other apparatus which is intentionally used to intercept a wire, electronic, or oral communication other than:

(a) Any telephone, telegraph instrument, or electronic communication device, equipment, or facility, or any component thereof, (i) furnished to the subscriber or user by a communications common carrier in the ordinary course of business and being used by the subscriber or user in the ordinary course of business; or (ii) being used by a communications common carrier in the ordinary course of business, or by an investigative or law enforcement officer in the ordinary course of duty; or

(b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal;

(7) "Intercept," the aural acquisition of the contents of any wire, electronic, or oral communication through the use of any eavesdropping device;

(8) "Investigative or law enforcement officer," any officer of the State of South Dakota or any political subdivision of this state who is empowered by the laws of this state to conduct investigations of or to make arrests for offenses designated and enumerated in this chapter, any law enforcement officer of the United States and any attorney authorized by the laws of this state to prosecute or participate in the prosecution of offenses designated and enumerated in this chapter;

(9) "Judge," or "judge of competent jurisdiction," the judge of any circuit court of the State of South Dakota;

(10) "Oral communication," any oral communication uttered by a person exhibiting an expectation that the communication is not subject to interception under circumstances justifying the expectation;

(11) "Pen register," a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the communication system that the device is attached. The term does not include any device used by a provider or customer of a wire communication service for billing, or recording as an incident to billing, for communications services provided by the provider or customer of a wire communication service for cost accounting or other similar purposes in the ordinary course of business;

(12) "Person," any employee, or agent of the United States or any state or political subdivision thereof, and any individual, partnership, limited liability company, association, joint stock company, trust, or corporation;

(13) "State's attorney," the state's attorney of any county of the State of South Dakota;

(14) "Trap and trace device," a device that captures incoming electronic or other impulses that identify the originating number of an instrument or device from which a wire or electronic communication was transmitted;

(15) "Wire communication," any communication made through the use of facilities for the transmission of communications by the aid of wire, cable, radio, or other connection between the point of origin and the point of reception furnished or operated by any person engaged as a common carrier in providing or operating the facilities for the transmission of interstate or foreign communications;

(16) "Electronic communication," any transfer of signs, signals, writings, images, sounds, data, or intelligence of any nature transmitted by a wire, radio, electromagnetic, electronic, or optical system.
Source: SL 1969, ch 158, § 1; SDCL Supp, § 23-13A-1; SL 1983, ch 187, § 1; SL 1988, ch 194, § 1; SL 1994, ch 351, § 44; SL 2006, ch 136, § 2; SL 2017, ch 108, § 1.



§ 23A-35A-2 Offenses for which order of interception of communications may be granted.

23A-35A-2. Offenses for which order of interception of communications may be granted. Any order authorizing or approving the interception of wire, electronic, or oral communications may be granted, subject to the provisions of this chapter, if the interception may provide or has provided evidence of the commission of, or of any conspiracy to commit, the following offenses as otherwise defined by the laws of this state: murder; kidnapping; gambling; robbery; bribery; theft; unlawful use of a computer; unauthorized manufacturing, distribution or counterfeiting of controlled substances or marijuana; and rape.

Source: SL 1969, ch 158, § 6; SDCL Supp, § 23-13A-3; SL 1980, ch 181, § 2; SL 1981, ch 177, § 3; SL 1984, ch 183; SL 2017, ch 108, § 2.



§ 23A-35A-3 Authority of attorney general or state's attorney to apply for order for interception of communications.

23A-35A-3. Authority of attorney general or state's attorney to apply for order for interception of communications. The attorney general or any state's attorney may apply to any circuit judge for an order to authorize or approve the interception of wire, electronic, or oral communications by an investigative or law enforcement officer having the responsibility of investigating the offense for which the application is made and any offense pursuant to § 23A-35A-2. The attorney general or the state's attorney applying may designate a deputy or assistant to make any subsequent applications or presentations necessary to implement the order or comply with any of the provisions of this chapter.

Source: SL 1969, ch 158, § 4; SDCL Supp, § 23-13A-4; SL 1980, ch 181, § 3; SL 1983, ch 187, § 2; SL 2017, ch 108, § 3.



§ 23A-35A-4 Application to intercept communications--Form and contents.

23A-35A-4. Application to intercept communications--Form and contents. The attorney general or state's attorney shall make an application pursuant to § 23A-35A-3 in writing and upon the oath or affirmation of the applicant. The application shall include:

(1) The name and title of the applicant;

(2) A full and complete statement of the facts and circumstances relied upon by the applicant, including the supporting oath or affirmation of the investigating officer of any police department of the state or any political subdivision thereof, or the investigating sheriff or deputy of any county, to justify the belief that an order should be issued, including:

(a) Details as to the particular crime that has been, is being, or is about to be committed;

(b) The identity of the person, if known, believed to be committing the offense and whose communications are to be intercepted;

(c) A particular description of the type of communications sought to be intercepted;

(d) A particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted; and

(e) In the case of a telegraphic, electronic, or telephonic communication, identifying the particular telephone number or telegraph line involved;

(3) A full and complete statement as to if other investigative procedures have been tried and failed, why other investigative procedures reasonably appear to be unlikely to succeed if tried, or to be too dangerous;

(4) A statement of the period of time the interception is required to be maintained. If the nature of the investigation is such that authorization to intercept should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur after the first communication obtained;

(5) A full and complete statement of the facts concerning all previous applications known to the person authorizing and making the application, made to any judge for authorization to intercept, or for approval of interceptions of, wire, electronic, or oral communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each such application; and

(6) If the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.
Source: SL 1980, ch 181, § 10; SL 2017, ch 108, § 4.



§ 23A-35A-5 Circuit judge to authorize interception.

23A-35A-5. Circuit judge to authorize interception. Only a judge of a circuit court of the State of South Dakota may grant orders authorizing the interception of wire, electronic, or oral communications.

Source: SL 1969, ch 158, § 3; SDCL Supp, § 23-13A-5; SL 1980, ch 181, § 4; SL 2017, ch 108, § 5.



§ 23A-35A-6 Ex parte order authorizing wiretapping or eavesdropping--Probable cause required for entry.

23A-35A-6. Ex parte order authorizing wiretapping or eavesdropping--Probable cause required for entry. Upon proper application, a judge may enter an ex parte order, as requested or with any appropriate modifications, authorizing wiretapping or eavesdropping if the judge determines based on the facts submitted by the applicant that:

(1) There is probable cause to believe that a person is committing, has committed, or is about to commit a particular crime pursuant to § 23A-35A-2;

(2) There is probable cause to believe that particular communications concerning that offense will be obtained through the interception;

(3) Normal investigative procedures have been tried and have failed, reasonably appear to be unlikely to succeed if tried, or to be too dangerous; and

(4) There is probable cause to believe that the facilities from which or the place where the wire, electronic, or oral communications are to be used, in connection with the commission of the offense, or are leased to, listed in the name of or commonly used by the person.
Source: SL 1980, ch 181, § 11; SL 2017, ch 108, § 6.



§ 23A-35A-7 Contents of order.

23A-35A-7. Contents of order. Each order authorizing the interception of any wire, electronic, or oral communication shall specify:

(1) The identity of the person, if known, whose communications are to be intercepted;

(2) The nature and location of the communications facilities as to which, or the place where authority to intercept is granted;

(3) A particular description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates;

(4) The identity of the agency authorized to intercept the communications, and of the person authorizing the application;

(5) The period of time the interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained; and

(6) That the authorization for wiretapping or eavesdropping be executed as soon as practicable; that the wiretapping or eavesdropping be conducted in such a way as to minimize interception of communications not otherwise subject to interception under this section; and that the wiretapping or eavesdropping shall terminate upon attainment of the authorized objective, or on the date specified, whichever comes first.
Source: SL 1980, ch 181, § 12; SL 2017, ch 108, § 7.



§ 23A-35A-8 Cooperation and technical assistance required of carriers, landlords, and others--Compensation.

23A-35A-8. Cooperation and technical assistance required of carriers, landlords, and others--Compensation. Any order authorizing wiretapping or eavesdropping shall, upon the request of the applicant, direct that the common carrier, landlords, custodians, or other persons furnish the applicant forthwith all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such carrier is according the person whose communications are to be intercepted.

Any common carrier, or other person furnishing such facilities or technical assistance shall be compensated therefor by the applicant at the prevailing rates.

Source: SL 1980, ch 181, § 18.



§ 23A-35A-9 Progress reports to issuing judge.

23A-35A-9. Progress reports to issuing judge. The order may require written reports to be made to the issuing judge at specified intervals showing the progress made toward achieving the authorized objective and the need for continued interception.

Source: SL 1980, ch 181, § 19.



§ 23A-35A-10 Duration of order--Extensions.

23A-35A-10. Duration of order--Extensions. No order entered under this section may authorize the interception of any wire, electronic, or oral communication for any period longer than is necessary to achieve the objective of the authorization, in any event no longer than thirty days. Any extension of any order may be granted, but only upon application for an extension made in accordance with § 23A-35A-4 and the judge makes the required findings pursuant to § 23A-35A-6. The period of extension may not be longer than the authorizing judge deems necessary to achieve the purposes for which the extension was granted and in no event for longer than thirty days.

Source: SL 1980, ch 181, § 13; SL 2017, ch 108, § 8.



§ 23A-35A-11 Authority for eavesdropping--Retention of orders and papers by applicant--Copy of order retained by judge.

23A-35A-11. Authority for eavesdropping--Retention of orders and papers by applicant--Copy of order retained by judge. Any ex parte order for wiretapping and eavesdropping, together with the papers upon which the application was based, shall be delivered to and retained by the applicant during the duration of the wiretap as authority for the eavesdropping authorized therein. A true copy of such order shall at all times be retained by the judge or justice issuing the same.

Source: SL 1980, ch 181, § 14.



§ 23A-35A-12 Sealing of applications and orders--Custody--Disclosure for good cause.

23A-35A-12. Sealing of applications and orders--Custody--Disclosure for good cause. After the termination of the authorized eavesdropping, applications made and orders granted under this statute shall within ten days be returned to and sealed by the judge. Custody of the applications and orders shall be wherever the judge directs. Such applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction or as otherwise provided.

Source: SL 1980, ch 181, § 15.



§ 23A-35A-13 Recording of intercepted communications if possible--Sealing of recordings.

23A-35A-13. Recording of intercepted communications if possible--Sealing of recordings. The contents of any wire, electronic, or oral communication intercepted by any means authorized by this statute shall, if possible, be recorded. The recording of the contents of any wire, electronic, or oral communication under this section shall be done in a way to protect the recording from editing or alteration. Immediately upon the expiration of the period of the order or extension, the recordings shall be made available to the judge issuing the order or extension and sealed under the judge's direction.

Source: SL 1980, ch 181, § 16; SL 2017, ch 108, § 9.



§ 23A-35A-14 Disclosures to interested parties--Inspection of intercepted communications, application, or order--Postponement of notice.

23A-35A-14. Disclosures to interested parties--Inspection of intercepted communications, application, or order--Postponement of notice. Within ninety days after an application under § 23A-35A-3 is denied, or the period of an order or extension expires, the issuing or denying judge shall cause the persons named in the order or application and any other parties to intercepted communications as the judge may determine the interests of justice require, to be served with an inventory including notice of:

(1) The fact of the entry of the order or the application;

(2) The date of the entry and the period of authorized interception, or the denial of the application; and

(3) The fact that during the period wire, electronic, or oral communications were or were not intercepted.

On motion, the judge may make available to the person or the person's counsel for inspection the portions of the intercepted communications, applications, and order as the judge determines to be in the interest of justice. On an ex parte showing of good cause to the judge, the serving of the notice required by this section may be postponed.

Source: SL 1980, ch 181, § 17; SL 2017, ch 108, § 10.



§ 23A-35A-15 Disclosure of contents of intercepted communications among investigative or law enforcement officers.

23A-35A-15. Disclosure of contents of intercepted communications among investigative or law enforcement officers. Any investigative or law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, electronic, or oral communication, or evidence derived from the contents, may disclose the contents to another investigative or law enforcement officer to the extent that a disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

Source: SL 1969, ch 158, § 5 (1); SDCL Supp, § 23-13A-6; SL 1980, ch 181, § 5; SL 2017, ch 108, § 11.



§ 23A-35A-16 Appropriate use of contents of intercepted communication by investigative or law enforcement officer.

23A-35A-16. Appropriate use of contents of intercepted communication by investigative or law enforcement officer. Any investigative or law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, electronic, or oral communication or evidence derived from the contents may use the contents to the extent appropriate to the proper performance of the officer's official duties.

Source: SL 1969, ch 158, § 5 (2); SDCL Supp, § 23-13A-7; SL 1980, ch 181, § 6; SL 2017, ch 108, § 12.



§ 23A-35A-17 Disclosure of contents of intercepted communication in court or grand jury proceeding.

23A-35A-17. Disclosure of contents of intercepted communication in court or grand jury proceeding. Any person, who has received, by any means authorized by this chapter or chapter 119 of the United States Code, or a like statute of another state, any information concerning the contents of a wire, electronic, or oral communication, or evidence derived from the contents, intercepted in accordance with the provisions of this chapter may disclose the contents of that communication or any derivative evidence while giving testimony under oath or affirmation in any proceeding in any court in this state, before any grand jury in this state, in any court of the United States or of any other state, or in any federal or state grand jury proceeding.

Source: SL 1969, ch 158, § 5 (3); SDCL Supp, § 23-13A-8; SL 2017, ch 108, § 13.



§ 23A-35A-18 Interception of communications relating to offenses other than specified in order--Use of contents.

23A-35A-18. Interception of communications relating to offenses other than specified in order--Use of contents. If an investigative or law enforcement officer, while engaged in intercepting wire, electronic, or oral communications in the manner authorized by this chapter, intercepts wire, electronic, or oral communications relating to offenses not specified in the order of authorization or approval, the contents of the communication, and evidence derived from the communication, may be disclosed or used as provided in §§ 23A-35A-15 and 23A-35A-16. The contents and any evidence derived from the contents may be used under § 23A-35A-17 if authorized or approved by a circuit court judge where the judge finds on subsequent application, made as soon as practicable, that the contents were otherwise intercepted in accordance with the provisions of this chapter.

Source: SL 1969, ch 158, § 5 (5); SDCL Supp, § 23-13A-9; SL 1980, ch 181, § 7; SL 2017, ch 108, § 14.



§ 23A-35A-19 Privileged communications.

23A-35A-19. Privileged communications. No otherwise privileged wire, electronic, or oral communication intercepted in accordance with, or in violation of, the provisions of this chapter may lose its privileged character.

Source: SL 1969, ch 158, § 5 (4); SDCL Supp, § 23-13A-10; SL 1980, ch 181, § 8; SL 2017, ch 108, § 15.



§ 23A-35A-20 Overhearing or recording communications, conversations, or jury deliberations by means of eavesdropping device as felony.

23A-35A-20. Overhearing or recording communications, conversations, or jury deliberations by means of eavesdropping device as felony. Except as provided in § 23A-35A-21, a person is guilty of a Class 5 felony who is not:

(1) A sender or receiver of a communication who intentionally and by means of an eavesdropping device overhears or records a communication, or aids, authorizes, employs, procures, or permits another to overhear or record, without the consent of either a sender or receiver of the communication;

(2) A person present during a conversation or discussion who intentionally and by means of an eavesdropping device overhears or records the conversation or discussion, or aids, authorizes, employs, procures, or permits another to overhear or record, without the consent of a party to the conversation or discussion; or

(3) A member of a jury who intentionally records or listens to by means of an eavesdropping device the deliberations of the jury or aids, authorizes, employs, procures, or permits another to record or listen.
Source: SL 1980, ch 181, § 20; SL 2006, ch 136, § 1; SL 2017, ch 108, § 16.



§ 23A-35A-21 Exemptions from chapter.

23A-35A-21. Exemptions from chapter. The following is exempt from the provisions of this chapter:

(1) Wiretapping and eavesdropping pursuant to an ex parte order granted pursuant to § 23A-35A-6;

(2) The normal use of services, equipment, and facilities provided by a common carrier pursuant to tariffs on file with the Public Utilities Commission of the State of South Dakota or the federal communications commission;

(3) The normal functions of any operator of a switchboard;

(4) Any officer, agent, or employee of a communications common carrier engaged in the business of providing service, equipment, and facilities for communication who performs acts otherwise prohibited by this chapter in providing such communication services, equipment, and facilities or in constructing, maintaining, repairing, operating, or using same, including the obtaining of billing and accounting information, the protecting of the communication services, equipment, and facilities from illegal use in violation of tariffs on file with the corporation commission of this state or the federal communications commission and the protecting of the common carrier from the commission of fraud against it;

(5) The providing of requested information or other response to a subpoena or other order issued by a court of competent jurisdiction or on demand of other lawful authority; and

(6) Any officer, agent, or employee of a communications common carrier, or any common carrier, who provides information, facilities, or technical assistance to an investigative or law enforcement officer authorized to intercept or eavesdrop pursuant to an ex parte order granted pursuant to § 23A-35A-6.
Source: SL 1980, ch 181, § 21; SL 1984, ch 12, § 18; SL 2017, ch 108, § 17.



§ 23A-35A-22 Use of pen register or trap and trace device without court order prohibited--Violation as misdemeanor.

23A-35A-22. Use of pen register or trap and trace device without court order prohibited--Violation as misdemeanor. Except as provided in § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive, no person may install or use a pen register or a trap or trace device without first obtaining a court order under § 23A-35A-27. A violation of this section is a Class 1 misdemeanor.

Source: SL 1988, ch 194, § 2.



§ 23A-35A-23 Application of prohibition to provider of wire or electronic communication service.

23A-35A-23. Application of prohibition to provider of wire or electronic communication service. The prohibition in § 23A-35A-22 does not apply with respect to the use of a pen register or a trap and trace device by a provider of wire or electronic communication service:

(1) Relating to the operation, maintenance, and testing of a wire or electronic communication service or to the protection of the rights or property of the provider, or to the protection of users of that service from abuse of service or unlawful use of service;

(2) To record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful, or abusive use of service; or

(3) If the consent of the user of that service has been obtained.
Source: SL 1988, ch 194, § 3; SL 2017, ch 108, § 18.



§ 23A-35A-24 Application for order authorizing use of pen register or trap and trace device.

23A-35A-24. Application for order authorizing use of pen register or trap and trace device. An investigative or law enforcement officer may apply for an order or an extension of an order under § 23A-35A-27, authorizing or approving the installation and use of a pen register or a trap and trace device under §§ 23A-35A-1 and 23A-35A-22 to 23A-35A-34, inclusive, in writing under oath or equivalent affirmation, to a judge of competent jurisdiction.

Source: SL 1988, ch 194, § 4.



§ 23A-35A-25 Contents of application.

23A-35A-25. Contents of application. An application under § 23A-35A-24 shall include the identity of the law enforcement or investigative officer making the application and the identity of the law enforcement agency conducting the investigation and a certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency.

Source: SL 1988, ch 194, § 5.



§ 23A-35A-26 Issuance of ex parte order authorizing use of pen register or trap and trace device.

23A-35A-26. Issuance of ex parte order authorizing use of pen register or trap and trace device. Upon an application made under §§ 23A-35A-24 and 23A-35A-25, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the jurisdiction of the court if the court finds that the law enforcement or investigative officer has certified to the court that the information likely to be obtained by the installation and use is relevant to an ongoing criminal investigation.

Source: SL 1988, ch 194, § 6.



§ 23A-35A-27 Contents of ex parte order authorizing use of pen register or trap and trace device.

23A-35A-27. Contents of ex parte order authorizing use of pen register or trap and trace device. An order issued under § 23A-35A-26:

(1) Shall specify the identity, if known, of the person whose name is listed on the telephone line or electronic communication device that the pen register or trap and trace device is to be attached; the identity, if known, of the person who is the subject of the criminal investigation; the number and, if known, the physical location of the telephone line or electronic communication device that the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order; and a statement of the offense the information likely to be obtained by the pen register or trap and trace device relates to; and

(2) Shall direct, upon the request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under §§ 23A-35A-30 to 23A-35A-33, inclusive.
Source: SL 1988, ch 194, § 7; SL 2017, ch 108, § 19.



§ 23A-35A-28 Time limitation on use of pen register or trap and trace device--Extension.

23A-35A-28. Time limitation on use of pen register or trap and trace device--Extension. An order issued under § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive, shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty days. Extensions of an order may be granted, but only upon an application for an order under §§ 23A-35A-24 and 23A-35A-25 and upon the judicial finding required by § 23A-35A-26. The period of extension shall be for a period not to exceed sixty days.

Source: SL 1988, ch 194, § 8.



§ 23A-35A-29 Order sealed--Disclosure of existence of pen register or trap and trace device prohibited.

23A-35A-29. Order sealed--Disclosure of existence of pen register or trap and trace device prohibited. An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

(1) The order be sealed until otherwise ordered by the court; and

(2) The person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the judge.
Source: SL 1988, ch 194, § 9.



§ 23A-35A-30 Persons required to assist installation of pen register.

23A-35A-30. Persons required to assist installation of pen register. Upon the request of a prosecuting attorney or an officer of a law enforcement agency authorized to install and use a pen register under § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive, a provider of wire or electronic communication service, landlord, custodian, or other person shall furnish the investigative or law enforcement officer immediately all information, facilities, and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the assistance is directed by a court order as provided in § 23A-35A-27.

Source: SL 1988, ch 194, § 10.



§ 23A-35A-31 Installation of trap and trace device--Assistance--Results given to law enforcement officer.

23A-35A-31. Installation of trap and trace device--Assistance--Results given to law enforcement officer. Upon the request of a prosecuting attorney or an officer of a law enforcement agency authorized to receive the results of a trap and trace device under § 23A-35A-1 or §§ 23A-35A-22 to 23A-35A-34, inclusive, a provider of a wire or electronic communication service, landlord, custodian, or other person shall install the device immediately on the appropriate line or electronic device and shall furnish the investigative or law enforcement officer all additional information, facilities, and technical assistance including installation and operation of the device unobtrusively and with minimal interference with the services the person ordered by the court provides the party with respect to the installation and use is to take place, if the installation and assistance is directed by a court order as provided in § 23A-35A-27. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the officer of a law enforcement agency, designated in the court order, at reasonable intervals during regular business hours for the duration of the order.

Source: SL 1988, ch 194, § 11; SL 2017, ch 108, § 20.



§ 23A-35A-32 Reasonable compensation for assistance.

23A-35A-32. Reasonable compensation for assistance. A provider of a wire or electronic communication service, landlord, custodian, or other person who furnishes facilities or technical assistance pursuant to this section shall be reasonably compensated for the reasonable expenses incurred in providing the facilities and assistance.

Source: SL 1988, ch 194, § 12.



§ 23A-35A-33 Persons providing assistance immune.

23A-35A-33. Persons providing assistance immune. No cause of action may lie in any court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order under § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive.

Source: SL 1988, ch 194, § 13.



§ 23A-35A-34 Good faith reliance on court order as complete defense.

23A-35A-34. Good faith reliance on court order as complete defense. A good faith reliance on a court order, a legislative authorization, or a statutory authorization is a complete defense against any civil or criminal action brought under § 23A-35A-1 or 23A-35A-22 to 23A-35A-34, inclusive, or any other law.

Source: SL 1988, ch 194, § 14.






Chapter 35B - Blood-Borne Pathogen Testing Of Defendants, Juveniles, And Source Individuals

§ 23A-35B-1 Definitions.

23A-35B-1. Definitions. Terms used in this chapter mean:

(1) "Assault," an offense described in § 22-18-1, in which the facts show a possibility of exchange of bodily fluids;

(2) "Blood-borne pathogens," any of a family of pathogenic micro-organisms that are present in and may be transmitted by human blood, including hepatitis B and HIV;

(3) "Crime of violence," any of the offenses described in subdivision 22-1-2(9);

(4) "Defendant," a person as described in subdivision 23A-45-9(4);

(5) "Emergency medical services person," a person who renders emergency care or assistance including:

(a) A person employed or receiving compensation to provide out-of-hospital emergency medical services such as a firefighter, paramedic, emergency medical technician, licensed nurse, rescue squad person, or other person who serves as an employee or volunteer of an ambulance service or other first responder, who provides out-of-hospital emergency medical services during the performance of the person's duties;

(b) A person employed as a law enforcement officer;

(c) A person employed as a coroner or a funeral director;

(d) A person employed as a forensic crime laboratory worker while working outside the laboratory and involved in a criminal investigation; or

(e) A person who renders emergency care or assistance at the scene of an emergency or while an injured person is being transported to receive medical care and who is acting as an unpaid volunteer also known as a good samaritan;

(6) "HIV," the human immunodeficiency virus or any other identified causative agent of acquired immune deficiency syndrome (AIDS);

(7) "Juvenile," a minor charged in juvenile court with being a delinquent child as the result of actions that would constitute a sexual assault, an assault or a crime of violence in criminal court;

(8) "Law enforcement officer," any person described in subdivision 23A-45-9(9) or (14);

(9) "Sexual assault," an offense described in chapter 22-22 in which the facts show a possibility of exchange of bodily fluids;

(10) "Source individual," any person, living or dead, whose blood, tissue, or potentially infectious body fluids may be a source of blood-borne pathogen exposure to an emergency medical services person;

(11) "Test," "testing," any medically recognized test for determining the presence of blood-borne pathogens; and

(12) "Victim," any person who is the direct subject of an alleged act which would constitute a crime of violence as defined by subdivision 22-1-2(9), a violation of chapter 22-22, an assault as defined by § 22-18-1, a violation of § 22-18-26, or a motor vehicle accident which involved a violation of chapter 32-23 or the parent or guardian of such a person if the person is under age eighteen. Except for § 23A-35B-3, a victim also includes any emergency medical services person who has potentially been exposed to a blood-borne pathogen while rendering aid to a source individual. If a victim is unable to make a request, a member of the victim's immediate family may make such request upon the victim's behalf.
Source: SL 1991, ch 203, § 1; SL 1992, ch 172, § 1; SL 1993, ch 184, § 1; SL 2002, ch 121, § 1; SL 2010, ch 132, § 1.



§ 23A-35B-2 Victim's request for testing of self.

23A-35B-2. Victim's request for testing of self. A victim may request that the Department of Health provide counseling, testing for infection by blood-borne pathogens, and referral for appropriate health care and support services to the victim through its public health services. Such referral does not include any requirement that the Department of Health bear any responsibility for provision of such health care or support services to the victim.

Source: SL 1991, ch 203, § 1A; SL 1993, ch 184, § 2.



§ 23A-35B-3 Victim's request for testing of defendant or juvenile--Hearing--Search warrant for blood sample--Time for testing.

23A-35B-3. Victim's request for testing of defendant or juvenile--Hearing--Search warrant for blood sample--Time for testing. A victim or a law enforcement officer may request in writing to the state's attorney that the defendant or the juvenile be tested for blood-borne pathogen infection by the Department of Health and that a search warrant be obtained for the purpose of taking a blood sample from the defendant or the juvenile for testing for such infection. The written request shall state that the victim or law enforcement officer believes there was an exchange of blood, semen, or other bodily fluids from the defendant or the juvenile to the victim or law enforcement officer and shall state the factual basis for believing there was such an exchange. The court shall hold a hearing at which both the victim or law enforcement officer and the defendant or the juvenile may be present. If the court finds probable cause to believe that the defendant or the juvenile committed the offense and that there was an exchange of blood, semen, or other bodily fluids from the defendant or the juvenile to the victim or from the defendant or the juvenile to the law enforcement officer, the court may order a search warrant for the purpose of taking a blood sample from the defendant or the juvenile for testing for blood-borne pathogen infection. If the court orders a search warrant, the Department of Health shall initiate the test for blood-borne pathogen infection within forty-eight hours after the department receives the blood sample.

Source: SL 1991, ch 203, § 2; SL 1992, ch 172, § 3; SL 1993, ch 184, § 3; SL 2009, ch 126, § 1.



§ 23A-35B-4 Testing procedure--Notification of victim as to results--Payment for testing.

23A-35B-4. Testing procedure--Notification of victim as to results--Payment for testing. A health professional licensed or certified to do so shall take the blood samples required for testing for blood-borne pathogen infection and forward them to the Department of Health for testing. The testing shall take place under a test protocol determined by the Department of Health. A licensed physician designated by the victim or the law enforcement officer to receive the results of the test shall notify the victim or the law enforcement officer of the results of the victim's or law enforcement officer's test and shall notify the victim or the law enforcement officer and the defendant or the juvenile of the results of the defendant's or the juvenile's test within forty-eight hours after receipt. The county in which the alleged crime of violence, assault, sexual assault, or equivalent juvenile offense occurred shall pay for the services of the licensed or certified health professionals involved in the counseling and the testing, and a defendant, if convicted, shall reimburse the county for the costs of the testing. If the defendant is an inmate under the jurisdiction of the Department of Corrections, the costs of the testing shall be taken from the inmate's account pursuant to § 24-2-29.

Source: SL 1991, ch 203, § 3; SL 1992, ch 172, § 4; SL 1993, ch 184, § 4; SL 2002, ch 121, § 2.



§ 23A-35B-5 Confidentiality--Test results unavailable to establish guilt or innocence.

23A-35B-5. Confidentiality--Test results unavailable to establish guilt or innocence. All persons involved in carrying out the provisions of this chapter shall act in a manner that will protect the confidentiality of the victim, the source individual, and the defendant or juvenile, including sealing relevant court records. The results of the test for infection by blood-borne pathogens may not be used to establish a defendant's guilt or innocence of the charge and may not be used to determine a juvenile's status as a delinquent child.

Source: SL 1991, ch 203, § 4; SL 1993, ch 184, § 5; SL 2010, ch 132, § 3.



§ 23A-35B-6 Testing or counseling for officer upon possible exchange of bodily fluids with suspect.

23A-35B-6. Testing or counseling for officer upon possible exchange of bodily fluids with suspect. Any law enforcement officer who has reason to believe that in a crime of violence case, an assault, a violation of chapter 32-23 or a case of resisting arrest, or in an equivalent juvenile delinquency adjudication, there may have been an exchange of blood or other bodily fluids from the defendant or the juvenile to the officer, the officer may request that the Department of Health provide counseling, testing for infection by blood-borne pathogens, and referral for appropriate health care and support services to the officer through its public health services. Such referral does not include any requirement that the Department of Health bear any responsibility for provision of such health care or support services to the officer.

Source: SL 1992, ch 172, § 2; SL 1993, ch 184, § 6.



§ 23A-35B-7 Emergency medical services person's request for information or testing of source individual.

23A-35B-7. Emergency medical services person's request for information or testing of source individual. An emergency medical services person who is a victim may request in writing to the source individual, or if the source individual is deceased, to a relative of the source individual or to the source individual's estate, for medical records or information concerning blood-borne pathogens. If the source individual, a relative, or the estate denies the request or does not provide a response within three business days, the emergency medical services person may file a petition with the circuit court to require the source individual to provide the information or to be tested for blood-borne pathogens by the Department of Health and that an order be obtained for the purpose of taking a blood sample from the source individual for testing. The petition shall state that the emergency medical services person believes there was an exchange of blood, semen, or other bodily fluids from the source individual to the emergency medical services person and shall state the factual basis for believing there was such an exchange. The court shall hold a hearing at which both the emergency medical services person and the source individual, a relative, or the estate may be present. If the court finds probable cause to believe that there was an exchange of blood, semen, or other bodily fluids from the source individual to the emergency medical services person, the court may issue an order for the purpose of taking a blood sample from the source individual for testing for blood-borne pathogens. If the source individual is not available for testing, the court may order a release of medical information from the source individual's medical providers to the emergency medical services person.

Source: SL 2010, ch 132, § 2.



§ 23A-35B-8 Mandatory HIV testing of persons convicted of prostitution or solicitation of prostitution.

23A-35B-8. Mandatory HIV testing of persons convicted of prostitution or solicitation of prostitution. Any person convicted of prostitution or solicitation of prostitution shall be required, with or without that person's consent, to undergo a standard diagnostic test for human immunodeficiency virus (HIV) under the testing protocol of the Department of Health.

Source: SL 2012, ch 134, § 1.



§ 23A-35B-9 Time for HIV testing.

23A-35B-9. Time for HIV testing. After conviction, but prior to sentencing, the court shall order the convicted person to submit to an HIV test and shall issue a warrant to collect a blood sample from that person. A health professional licensed or certified to do so shall take the blood samples required for testing and forward them to the Department of Health. The Department of Health shall initiate the test for HIV within forty-eight hours after the department receives the blood sample. If the screening test required by this section indicates the presence of antibodies to HIV, the court shall order the person to undergo a confirmatory test.

Source: SL 2012, ch 134, § 2.



§ 23A-35B-10 Convicted person to pay cost of testing.

23A-35B-10. Convicted person to pay cost of testing. The court shall order the convicted person to pay the cost of the testing. The cost shall be treated as any other court cost or fine under chapter 23A-27. If the person tested is an inmate under the jurisdiction of the Department of Corrections, the cost of testing shall be taken from the person's inmate account pursuant to § 24-2-29.

Source: SL 2012, ch 134, § 3.



§ 23A-35B-11 Confidentiality of test results.

23A-35B-11. Confidentiality of test results. The final test results shall be reported to the person tested along with precautionary, medical care, and counseling information. Except as provided in § 23A-35B-12, the results of the test shall remain confidential.

Source: SL 2012, ch 134, § 4.



§ 23A-35B-12 Petition for release of test results--Hearing.

23A-35B-12. Petition for release of test results--Hearing. Any person who may have had sexual relations with or otherwise exchanged bodily fluids with the tested person may petition the court to receive the results of the HIV test. The petition shall state that the petitioner believes there was an exchange of blood, semen, or other bodily fluids with the tested person and shall state the factual basis for believing there was such an exchange. The court shall hold a hearing at which both the petitioner and the tested person may be present. If the court finds probable cause that there was an exchange of blood, semen, or other bodily fluids, the court may issue an order releasing the test results to the petitioner.

Source: SL 2012, ch 134, § 5.



§ 23A-35B-13 Test results not to be used in criminal prosecution--Confidentiality.

23A-35B-13. Test results not to be used in criminal prosecution--Confidentiality. The results of the test may not be used as evidence in any criminal prosecution. All persons involved in carrying out the provisions of §§ 23A-35B-8 to 23A-35B-12, inclusive, shall act in a manner that will protect the confidentiality of the petitioner and the person tested, including sealing relevant court records as provided in § 23A-35B-5.

Source: SL 2012, ch 134, § 6.






Chapter 36 - Seizure And Disposition Of Obscene Material

§ 23A-36-1 Determination by magistrate whether probable cause exists for search warrant--Notice of hearing to person in possession.

23A-36-1. Determination by magistrate whether probable cause exists for search warrant--Notice of hearing to person in possession. Upon the filing of an affidavit for a search warrant to search for obscene material, the magistrate shall determine, by examination of the matter sought to be seized, if attached, by an examination of the affidavit describing the matter, or by such other manner or means that he deems necessary, if probable cause exists for a hearing upon the question of the issuance of a search warrant. If the magistrate determines that probable cause exists for a hearing, he shall issue notice to the person or persons in possession of the matter, setting a time and place for a hearing to determine if a search warrant shall issue.

Source: SL 1974, ch 165, § 7; SDCL Supp, § 22-24-39; SL 1978, ch 178, § 452.



§ 23A-36-2 Hearing on search warrant for obscene material--Evidence received.

23A-36-2. Hearing on search warrant for obscene material--Evidence received. The hearing on the affidavit for the issuance of a search warrant shall be at such time and upon such reasonable notice given in such manner as the magistrate may direct. The magistrate's order as to notice and hearing shall give the adverse party the right to appear and produce the matter described in the affidavit for a search warrant, but shall not in any manner require him to produce the said matter.

Source: SL 1974, ch 165, § 8; SDCL Supp, § 22-24-40; SL 1978, ch 178, § 453.



§ 23A-36-3 Magistrate's orders to prevent removal of material pending hearing.

23A-36-3. Magistrate's orders to prevent removal of material pending hearing. The magistrate shall further have authority to render such orders as are reasonable and necessary, to protect the court's jurisdiction over the matter described in the affidavit for a search warrant and may issue orders requiring that the matter not be removed from its location as described in the affidavit for a search warrant or to make any change, alteration, or destruction of the matter until such time as a hearing has been conducted and the search warrant executed or the request therefor denied.

Source: SL 1974, ch 165, § 9; SDCL Supp, § 22-24-41; SL 1978, ch 178, § 454.



§ 23A-36-4 Hearing on obscenity or nonobscenity of material--Determination of probable cause for search warrant.

23A-36-4. Hearing on obscenity or nonobscenity of material--Determination of probable cause for search warrant. At the time of the hearing on the issuance of a search warrant, the magistrate shall hear evidence concerning the obscenity of the matter and shall examine the matter or any copy of the same, if produced in court, and shall afford any person in possession of the matter sought to be seized or claiming ownership of or interest in the matter an opportunity to be heard as to the obscenity or nonobscenity of the matter. At the close of the hearing, the magistrate shall make a determination of whether probable cause exists to believe that the matter is obscene or nonobscene and shall determine if probable cause exists for the immediate issuance of a search warrant for its seizure.

Source: SL 1974, ch 165, § 11; SDCL Supp, § 22-24-43; SL 1978, ch 178, § 455.



§ 23A-36-5 Issuance of search warrant on finding of probable cause.

23A-36-5. Issuance of search warrant on finding of probable cause. If the magistrate finds that probable cause exists to believe that the matter is obscene and that probable cause exists for the immediate issuance of a search warrant, then he shall issue a search warrant ordering the seizure of the matter described in the affidavit for a search warrant.

Source: SL 1974, ch 165, § 12; SDCL Supp, § 22-24-44; SL 1978, ch 178, § 456.



§ 23A-36-6 Notice alleging nonobscenity of material seized--Time of hearing.

23A-36-6. Notice alleging nonobscenity of material seized--Time of hearing. In the event that a search warrant is issued and matter alleged to be obscene is seized, any person alleged to be in possession of the matter or claiming ownership of the matter at the time of its possession or seizure may file a notice in writing with the magistrate within ten days of the date of the seizure alleging that the matter is not obscene and the magistrate shall set a hearing within one day after request therefor, or at such time as the requesting party might agree.

Source: SL 1974, ch 165, § 13; SDCL Supp, § 22-24-46; SL 1978, ch 178, § 457.



§ 23A-36-7 Hearing on obscenity of material seized--Return to owner if not obscene.

23A-36-7. Hearing on obscenity of material seized--Return to owner if not obscene. At a hearing pursuant to § 23A-36-6, evidence may be presented as to the obscenity or nonobscenity of the matter seized and at the conclusion of such additional hearing, the magistrate shall make a further determination of whether probable cause exists to believe that the matter is obscene or nonobscene. If at such hearing the magistrate finds that no probable cause exists to believe that the matter is obscene, then the matter shall be returned to the person or persons from whom it was seized.

Source: SL 1974, ch 165, § 13; SDCL Supp, § 22-24-47; SL 1978, ch 178, § 458.



§ 23A-36-8 Expert testimony not required in obscenity hearing--Evidence of community standards.

23A-36-8. Expert testimony not required in obscenity hearing--Evidence of community standards. In the prosecution for a violation of the provisions of this chapter, neither the prosecution nor the defense shall be required to introduce expert witness testimony concerning the obscene or harmful character of the matter which is the subject of any such prosecution. Any evidence which tends to establish contemporary community standards of appeal to prurient interest or of customary limits of candor in the description or representation of nudity, sex, or excretion, or which bears upon the question of serious literary, artistic, political, or scientific value shall be admissible when offered by either the prosecution or the defense.

Source: SL 1974, ch 165, § 5; SDCL Supp, § 22-24-49; SL 1978, ch 178, § 459.



§ 23A-36-9 Verdict on obscenity of material seized.

23A-36-9. Verdict on obscenity of material seized. The jury, or the court, if a jury trial is waived, shall render a general verdict. In the verdict that is rendered, a determination as to whether the material is obscene shall also be made.

Source: SL 1968, ch 29, § 8; SDCL Supp, § 22-24-18; SL 1974, ch 165, § 4; SDCL Supp, § 22-24-50; SL 1978, ch 178, § 460.



§ 23A-36-10 Order for destruction of obscene material seized.

23A-36-10. Order for destruction of obscene material seized. Upon the conviction of the accused, the court may, when the conviction becomes final, order any matter in respect whereof the accused stands convicted, and which remains in the possession or under the control of the prosecuting attorney or any law enforcement agency, to be destroyed, and the court may cause to be destroyed any such material in its possession or under its control.

Source: SL 1968, ch 29, § 12; SDCL Supp, § 22-24-23; SL 1974, ch 165, § 16; SDCL Supp, § 22-24-51; SL 1978, ch 178, § 461.






Chapter 37 - Disposition Of Seized Property

§ 23A-37-1 Property subject to chapter.

23A-37-1. Property subject to chapter. For the purposes of this chapter, "seized property" means all property seized with or without a warrant by any law enforcement officer.

Source: SL 1978, ch 178, § 462.



§ 23A-37-2 Safekeeping of seized property.

23A-37-2. Safekeeping of seized property. Seized property shall be safely kept and may not be taken from its custodian as long as it is required as evidence in any trial without an order of such court.

Source: SL 1978, ch 178, § 463.



§ 23A-37-3 Transfer to another court of property required as evidence.

23A-37-3. Transfer to another court of property required as evidence. Where seized property is no longer required as evidence the court may transfer such property to the jurisdiction of any other court, including courts of another state or federal courts, where it is shown to the satisfaction of the court that such property is required as evidence in any prosecution in such other court.

Source: SL 1978, ch 178, § 464.



§ 23A-37-4 Application for return of property to person with right to possession.

23A-37-4. Application for return of property to person with right to possession. Any person claiming the right to possession of such property may make application for its return in the office of the clerk of courts for the county in which it is being held.

Source: SL 1978, ch 178, § 465.



§ 23A-37-5 Time of hearing on claim for return of seized property.

23A-37-5. Time of hearing on claim for return of seized property. All claims for the return of seized property shall be set for a hearing which shall be held not less than five nor more than thirty days after the filing of the first claim.

Source: SL 1978, ch 178, § 467.



§ 23A-37-6 Notice of hearing on disposition of seized property.

23A-37-6. Notice of hearing on disposition of seized property. The clerk of courts shall issue a notice of a hearing containing a reasonable description of the property and the time, place, and cause of its seizure. Such notice shall be reasonably calculated to apprise the affected person of the pendency of the hearing.

Source: SL 1978, ch 178, § 466.



§ 23A-37-7 Money restored to owner--Gambling money paid into county treasury.

23A-37-7. Money restored to owner--Gambling money paid into county treasury. Money shall be restored to the owner unless it was used in unlawful gambling or lotteries in which case it shall be paid into the county treasury pursuant to § 16-2-28.

Source: SL 1978, ch 178, § 469; SL 1982, ch 170, §§ 1 and 3.



§ 23A-37-8 Conditions for release of seized property to owner.

23A-37-8. Conditions for release of seized property to owner. The court shall release all property to its rightful owner, if:

(1) The owner is not prohibited by law from possessing such property;

(2) The property is not needed as evidence in any judicial proceeding;

(3) Satisfactory arrangements have been made to return such property to the court if subsequently needed as evidence.

Upon completion of the proceeding, the circuit court or magistrate judge shall make arrangements for the return or disposition of all property used as evidence.

Source: CCrimP 1877, §§ 539 to 541; CL 1887, §§ 7590 to 7592; RCCrimP 1903, §§ 571 to 573; RC 1919, §§ 4648 to 4650; SDC 1939 & Supp 1960, § 34.0603; SDCL § 23-16-3; SL 1978, ch 178, § 468; SL 1983, ch 189; SL 2014, ch 117, § 1.



§ 23A-37-9 Destruction of contraband and illegal property--Sale of articles capable of lawful use--Controlled weapons or firearms.

23A-37-9. Destruction of contraband and illegal property--Sale of articles capable of lawful use--Controlled weapons or firearms. Articles of contraband or property of an illegal nature shall be destroyed, except that any articles which are capable of lawful use may in the discretion of the court be sold and the proceeds disposed of as provided in § 23A-37-10. However, the provisions of § 23A-37-13 apply to any controlled weapon or firearm.

Source: SL 1978, ch 178, § 469; SL 1979, ch 159, § 25A; SL 1985, ch 188, § 5; SL 1999, ch 128, § 1.



§ 23A-37-10 Sale or transfer of unclaimed property.

23A-37-10. Sale or transfer of unclaimed property. If there is no claimant or if the right to possession of seized property cannot be determined after a reasonable period of time, the law enforcement agency collecting such property, through an order of the court, may:

(1) Transfer ownership of the property to any governmental agency having a legitimate need for such property; or

(2) Sell the property and deliver the proceeds of the sale to the appropriate finance officer of the city, county, or state employing such law enforcement agency.
Source: SDC 1939 & Supp 1960, § 34.0604; SDCL, § 23-16-4; SL 1978, ch 178, § 470; SL 1982, ch 170, §§ 1 and 3; SL 2000, ch 113, § 1.



§ 23A-37-11 Controlled substances exempt from chapter.

23A-37-11. Controlled substances exempt from chapter. Chapter 34-20B is specifically exempted from this chapter.

Source: SL 1978, ch 178, § 471.



§ 23A-37-12 Chapter supplemental--Disposition as directed by court.

23A-37-12. Chapter supplemental--Disposition as directed by court. The provisions of this chapter shall not be exclusive, but shall be supplemental to other laws on the subject. Unless otherwise provided by law, all other property shall be disposed of in such manner as the court shall direct.

Source: SL 1978, ch 178, § 471.



§ 23A-37-13 Controlled weapons and firearms disposal.

23A-37-13. Controlled weapons and firearms disposal. Any controlled weapon or firearm used in violation of chapter 22-14 shall be disposed of as follows:

(1) If it is stolen, it shall be returned to the lawful owner upon proof of ownership;

(2) If it is illegal, it shall be destroyed pursuant to law; or

(3) If it is neither stolen nor illegal, it shall be delivered to the arresting agency or, at the direction of the attorney general, to the South Dakota Forensic Laboratory for scientific examination purposes, for lawful use or disposal.

In the case of a disposition pursuant to subdivision (3), the arresting agency or forensic laboratory may use, trade-in, destroy, or sell, as provided in chapter 5-24A or § 6-13-6, the controlled weapon or firearm.

Source: SL 1983, ch 188, § 2; SL 1998, ch 151, § 1; SL 1999, ch 128, § 2; SL 2006, ch 137, § 1; SL 2011, ch 2, § 131.



§ 23A-37-13.1 Money from sale to be deposited in law enforcement officers training fund.

23A-37-13.1. Money from sale to be deposited in law enforcement officers training fund. Any moneys derived by the South Dakota Forensic Laboratory from the sale of weapons or firearms pursuant to § 23A-37-13 shall be deposited in the law enforcement officers training fund.

Source: SL 2006, ch 137, § 2.



§ 23A-37-14 Photographing and return of property of victim seized as evidence--Admissibility of photographs.

23A-37-14. Photographing and return of property of victim seized as evidence--Admissibility of photographs. Any property, which is not contraband, seized or confiscated by law enforcement personnel, ostensibly for use as evidence in a criminal prosecution, shall be preserved, maintained, or stored at the expense of the county where the criminal offense occurred. If the property is not contraband and is owned by a victim of the crime being investigated, the property shall be photographed by the appropriate law enforcement personnel and returned to the victim of the crime within thirty days of completion of forensic analysis unless the prosecuting attorney deems it essential to the prosecution of the case to retain the evidence. The photographs shall accurately and correctly represent the property and are admissible evidence pursuant to article X of chapter 19-19 in any resulting criminal proceeding.

Source: SL 1985, ch 198, § 1.



§ 23A-37-15 Notice to defendant of return--Motion not to release.

23A-37-15. Notice to defendant of return--Motion not to release. Before any property is returned to the owner pursuant to § 23A-37-14, the law enforcement personnel in possession of the property shall notify the defendant that the property will be returned to the owner. Upon a motion made by the defendant and upon good cause shown that the property contains exculpatory evidence of the defendant's innocence, the court may order the law enforcement personnel in possession of the property not to release it to the owner.

Source: SL 1985, ch 198, § 2.






Chapter 38 - (Rule 42) Contempt

§ 23A-38-1 (Rule 42(a)) Summary punishment of contempt in presence of court--Contents and signature of order--Maximum punishment.

23A-38-1. (Rule 42(a)) Summary punishment of contempt in presence of court--Contents and signature of order--Maximum punishment. Criminal contempt may be punished summarily if a judge or magistrate judge certifies that he saw or heard the conduct constituting the contempt and that it was committed in the actual presence of the court. An order of contempt shall recite the facts and shall be signed by the judge or magistrate judge and entered of record. Contempt prosecuted under this section shall be punishable by imprisonment of not more than thirty days in the county jail or a fine not exceeding one hundred dollars, or both.

Source: SL 1978, ch 178, § 472; SL 1979, ch 159, § 27.



§ 23A-38-2 (Rule 42(b)) Notice and hearing on criminal contempt out of presence of court--Disqualification of judge--Jury trial--Punishment as misdemeanor.

23A-38-2. (Rule 42(b)) Notice and hearing on criminal contempt out of presence of court--Disqualification of judge--Jury trial--Punishment as misdemeanor. Criminal contempt, except as provided in § 23A-38-1, shall be prosecuted after notice is given to the defendant. The notice shall state the time and place of hearing, allowing a reasonable time for the preparation of the defense, and shall state the essential facts constituting the criminal contempt charged and describe it as such. The notice may be given orally by a judge in open court in the presence of the defendant or, on application of a prosecuting attorney or of an attorney appointed by the court for that purpose, by an order to show cause or an order of arrest. If the contempt charged involves disrespect to or criticism of a judge, that judge is disqualified from presiding at the trial or hearing on the contempt charge except with the defendant's consent. The defendant has a right to a jury trial. Upon a verdict or finding of guilt the court shall enter an order fixing the punishment. Contempt prosecuted under this section shall be punished as a Class 1 misdemeanor.

Source: SL 1978, ch 178, § 473; SL 1979, ch 159, § 28.



§ 23A-38-3 Order to witness before grand jury to show cause against contempt.

23A-38-3. Order to witness before grand jury to show cause against contempt. Whenever a witness in any proceeding before a grand jury of this state refuses without just cause to comply with an order to testify or provide other information, the prosecuting attorney may apply to the court for an order directing the witness to show cause why the witness should not be held in contempt.

Source: SL 1978, ch 178, § 476.



§ 23A-38-4 Notice of hearing on contempt by grand jury witness.

23A-38-4. Notice of hearing on contempt by grand jury witness. No hearing under § 23A-38-3 shall be held unless seventy-two hours' notice is given to the witness who has refused to comply with the court order, except that a witness may be given a shorter notice if the court, upon a showing of special need, so orders.

Source: SL 1978, ch 178, § 477.



§ 23A-38-5 Order holding grand jury witness in contempt.

23A-38-5. Order holding grand jury witness in contempt. After submission of an application pursuant to § 23A-38-3, and a hearing, at which the witness is entitled to be represented by counsel, the court may, upon a finding that such refusal was without just cause, hold the witness in contempt as provided in § 23A-38-2.

Source: SL 1978, ch 178, § 478.



§ 23A-38-6 Counsel for indigent defendants in contempt cases.

23A-38-6. Counsel for indigent defendants in contempt cases. In any proceeding conducted under § 23A-38-1, 23A-38-2, or 23A-38-5, including all necessary appeals, counsel shall be appointed as provided in chapter 23A-40.

Source: SL 1978, ch 178, § 480.



§ 23A-38-7 Bail pending appeal from order of confinement--Expeditious disposition of appeal.

23A-38-7. Bail pending appeal from order of confinement--Expeditious disposition of appeal. Any person confined pursuant to § 23A-38-1 or 23A-38-2 shall be admitted to bail or released in accordance with chapter 23A-43, pending the determination of an appeal taken by him from the order of his confinement unless it affirmatively appears that the appeal is frivolous or taken for delay. Any appeal from an order of confinement under this section shall be disposed of as soon as practicable, and in no event more than thirty days from the filing of such appeal.

Source: SL 1978, ch 178, § 475.



§ 23A-38-8 Place of confinement of person held in contempt.

23A-38-8. Place of confinement of person held in contempt. Any confinement shall be at a suitable correctional facility within the circuit in which the sentencing court is located. Upon a showing of need or hardship the court ordering confinement may grant a request by the witness to be imprisoned at a suitable correctional facility near the place of residence or employment of the witness, or the witness' family or relatives or the attorney of the witness.

Source: SL 1978, ch 178, § 474.



§ 23A-38-9 Subsequent punishment for contempt permitted on subsequent refusal to provide information.

23A-38-9. Subsequent punishment for contempt permitted on subsequent refusal to provide information. A person fined or imprisoned under § 23A-38-2 or 23A-38-5 for refusal to testify or provide other information concerning any transaction, set of transactions, event, or events in a proceeding before a court or grand jury of this state, may be again fined, imprisoned, or both, under § 23A-38-2 or 23A-38-5 for a subsequent refusal to testify or provide other information concerning the same transaction, set of transactions, event, or events.

Source: SL 1978, ch 178, § 479.



§ 23A-38-10 Service of prisoner's sentence tolled for refusal to testify in certain proceedings--Prisoner defined.

23A-38-10. Service of prisoner's sentence tolled for refusal to testify in certain proceedings--Prisoner defined. If a prisoner is confined for contempt pursuant to § 23A-38-1, 23A-38-2, or 23A-38-5 for refusal, without just cause, to comply with an order to testify or provide other information in a proceeding before a court or grand jury, the period during which the prisoner remains in contempt may not be deemed service of the prisoner's sentence. The term "prisoner" as used in this section includes any person incarcerated for the purpose of serving a sentence after conviction of a criminal offense.

Source: SL 1988, ch 195.






Chapter 39 - (Rule 43) Presence Of The Defendant

§ 23A-39-1 (Rule 43 (a)) Presence required at all times except as provided.

23A-39-1. (Rule 43 (a)) Presence required at all times except as provided. A defendant shall be present at his arraignment, at the time of his plea, at every stage of his trial including the impaneling of the jury and the return of the verdict, and at the imposition of sentence, except as provided by §§ 23A-39-2 and 23A-39-3.

Source: SDC 1939 & Supp 1960, §§ 34.3501, 34.3602; SDCL, §§ 23-35-2, 23-42-1; SL 1978, ch 178, § 485.



§ 23A-39-2 (Rule 43(b)) Voluntary absence of defendant from trial--Conduct justifying exclusion.

23A-39-2. (Rule 43(b)) Voluntary absence of defendant from trial--Conduct justifying exclusion. The further progress of a trial to and including the return of a verdict shall not be prevented whenever a defendant who was initially present:

(1) In noncapital cases, voluntarily absents himself after the trial has commenced; or

(2) Engages in conduct which justifies his being excluded from the courtroom.
Source: SL 1978, ch 178, § 486.



§ 23A-39-3 (Rule 43(c)) Corporation appearing by counsel--Presence not required in misdemeanor prosecutions--Hearing to reduce sentence.

23A-39-3. (Rule 43(c)) Corporation appearing by counsel--Presence not required in misdemeanor prosecutions--Hearing to reduce sentence. A defendant need not be present in the following situations:

(1) A corporation may appear by counsel for all purposes;

(2) In prosecutions for misdemeanors, a court may permit arraignment, the preliminary hearing, plea, trial, and imposition of sentence in the defendant's absence. If, however, the presence of the defendant is necessary for the purpose of identification, a court may, upon application by the prosecuting attorney, order his personal attendance at the trial; or

(3) The defendant's presence is not required at any hearing to reduce a sentence pursuant to § 23A-31-1.
Source: SDC 1939 & Supp 1960, §§ 34.3501, 34.3602, 34.3701; SDCL, §§ 23-35-2, 23-42-2, 23-48-6; SL 1978, ch 178, § 487; SL 1979, ch 159, § 29.



§ 23A-39-4 Bench warrant for defendant failing to appear after release on bail--Costs assessed against defendant.

23A-39-4. Bench warrant for defendant failing to appear after release on bail--Costs assessed against defendant. If the defendant has been released on bail in accordance with any provision of chapter 23A-43 and does not appear when so ordered by the court, the court, in addition to the forfeiture of bail, may direct the clerk of the court to issue a bench warrant for his arrest. The clerk, on application of the prosecuting attorney, may, at any time after the order, whether the court be sitting or not, issue a bench warrant, and may assess costs of such issuance against the defendant in the sum of ten dollars.

Source: SDC 1939 & Supp 1960, § 34.3702; SDCL, § 23-48-8; SL 1978, ch 178, § 488; SL 1987, ch 181, § 1.



§ 23A-39-5 Service of bench warrant.

23A-39-5. Service of bench warrant. The bench warrant issued pursuant to § 23A-39-4 may be served in any county, in the same manner as a warrant of arrest.

Source: SDC 1939 & Supp 1960, § 34.3702; SDCL, § 23-48-10; SL 1978, ch 178, § 489.






Chapter 40 - (Rule 44) Counsel For Indigent Defendant

§ 23A-40-3 to 23A-40-5. Repealed.

23A-40-3 to 23A-40-5. Repealed by SL 1979, ch 159, §§ 30 to 32



§ 23A-40-6 Arrest or detention without formal charge--Assignment of counsel--Certification of indigency required.

23A-40-6. Arrest or detention without formal charge--Assignment of counsel--Certification of indigency required. In any criminal investigation or in any criminal action or action for revocation of suspended sentence or probation in the circuit or magistrate court or in a final proceeding to revoke a parole, if it is satisfactorily shown that the defendant or detained person does not have sufficient money, credit, or property to employ counsel and pay for the necessary expenses of his representation, the judge of the circuit court or the magistrate shall, upon the request of the defendant, assign, at any time following arrest or commencement of detention without formal charges, counsel for his representation, who shall appear for and defend the accused upon the charge against him, or take other proper legal action to protect the rights of the person detained without formal charge.

In each case, the indigent person, subject to the penalties for perjury, shall certify in writing or by other record such material factors relating to his ability to pay as the court prescribes.

Source: SDC 1939, §§ 34.1901, 34.3506; SL 1957, ch 182; SDCL, §§ 23-2-1, 23-35-11; SL 1968, ch 147; SL 1969, ch 155; SL 1978, ch 178, § 492; SDCL Supp, § 23A-40-3; SL 1979, ch 159, § 33; SL 1983, ch 190, § 1.



§ 23A-40-6.1 Assigned counsel not required where defendant not deprived of liberty--Statement of judge required.

23A-40-6.1. Assigned counsel not required where defendant not deprived of liberty--Statement of judge required. At the time of arraignment for a violation of a Class 2 misdemeanor or a violation of an ordinance or at the time of the hearing for a petty offense, the circuit court judge or magistrate may conclude and state on the record, in the defendant's presence, that the defendant will not be deprived of his liberty if he is convicted. The circuit court judge's or magistrate's statement that the defendant will not be deprived of his liberty if he is convicted shall be made before the defendant enters his plea. If the defendant is not in custody and if the court has concluded that he will not be deprived of his liberty if he is convicted, an indigent defendant charged with violating a Class 2 misdemeanor, an ordinance not having a penalty greater than a Class 2 misdemeanor or a petty offense, is not entitled to court assigned counsel.

Source: SL 1983, ch 190, § 2.



§ 23A-40-7 Representation provided by county or municipality for indigents detained without formal charge.

23A-40-7. Representation provided by county or municipality for indigents detained without formal charge. The board of county commissioners of each county and the governing body of any municipality shall provide for the representation of indigent persons described in § 23A-40-6. The board or body shall provide this representation by any or all of the following:

(1) Establishing and maintaining an office of a public defender;

(2) Arranging with the courts in the county to appoint attorneys on an equitable basis through a systematic, coordinated plan; or

(3) Contracting with any attorney licensed to practice law in this state.

In those counties which have established an office of public defender, any proceedings after judgment may be assigned to the public defender. The provisions of chapter 5-18A do not apply to this section.

Source: SL 1979, ch 159, §§ 34, 35; SL 1998, ch 152, § 1; SL 2011, ch 2, § 132.



§ 23A-40-8 Compensation of assigned counsel.

23A-40-8. Compensation of assigned counsel. Counsel assigned pursuant to § 23A-40-6 and subdivision 23A-40-7(2) shall, after the disposition of the cause, be paid by the county in which the action is brought, or, in case of a parole revocation, by the county from which the inmate was sentenced, a reasonable and just compensation for his services and for necessary expenses and costs incident to the proceedings in an amount to be fixed by a judge of the circuit court or a magistrate judge within guidelines established by the presiding judge of the circuit court.

Source: SDC 1939, § 34.1901; SL 1957, ch 182; SDCL, §§ 23-2-2, 23-2-3; SL 1968, ch 147; SL 1969, ch 155; SL 1978, ch 178, § 493; SDCL Supp, § 23A-40-4; SL 1979, ch 159, § 34; SL 1983, ch 191, § 1.



§ 23A-40-9 Compensation of assigned counsel for services after judgment and conviction.

23A-40-9. Compensation of assigned counsel for services after judgment and conviction. If proceedings after judgment and conviction are taken, by motion in arrest of judgment, motion for a new trial or any presentence or post-sentence proceedings, or an appeal to the Supreme Court, an allowance for a sum as may be reasonable and just for the services rendered and for necessary expenses and cost incident to the proceedings shall be allowed to counsel assigned by the court pursuant to § 23A-40-6 and subdivision 23A-40-7(2), in an amount to be set by a judge of the circuit court or a magistrate judge within guidelines established by the presiding judge of the circuit court.

Source: SDC 1939, § 34.1901; SL 1957, ch 182; SDCL, §§ 23-2-2, 23-2-3; SL 1968, ch 147; SL 1969, ch 155; SL 1978, ch 178, § 493; SDCL Supp, § 23A-40-4; SL 1979, ch 159, § 35; SL 1983, ch 191, § 2.



§ 23A-40-10 Funds available from or on behalf of defendant--Order for reimbursement--Applicability--Credit against lien.

23A-40-10. Funds available from or on behalf of defendant--Order for reimbursement--Applicability--Credit against lien. If the court finds that funds are available for payment from or on behalf of a defendant to carry out, in whole or in part, the provisions of this chapter, the court may order that the funds be paid, as court costs or as a condition of probation, to the court for deposit with the county or municipal treasurer, to be placed in the county or municipal general fund or in the public defender fund in those counties establishing the office pursuant to subdivision 23A-40-7(1) as a reimbursement to the county or municipality to carry out the provisions of this section. The court may also order payment to be made in the form of installments or wage assignments, in amounts set by a judge of the circuit court or a magistrate judge, either during the time a charge is pending or after the disposition of the charge, regardless of whether the defendant has been acquitted or the case has been dismissed by the prosecution or by order of the court. The provisions of this section also apply to persons who have had counsel appointed under chapters 26-7A, 26-8A, 26-8B, and 26-8C. The reimbursement is a credit against any lien created by the provisions of this chapter against the property of the defendant.

Source: SL 1979, ch 159, § 40; SL 1983, ch 192, § 1; SL 1997, ch 146, § 1; SL 2001, ch 123, § 1.



§ 23A-40-11 Lien created against property of person for whom counsel provided--Limitation.

23A-40-11. Lien created against property of person for whom counsel provided--Limitation. A lien, enforceable as provided by this chapter, upon all the property, both real and personal, of any person, including the parents of a minor child, for whom legal counsel or a public defender has been appointed under the provisions of § 23A-40-6, subdivisions 23A-40-7(2) and (3), or § 26-7A-31 may be filed. The services rendered and expenses incurred are a claim against the person and that person's estate, enforceable according to law in an amount to be determined by a judge of the circuit court or a magistrate judge and paid by the county or municipality chargeable for them. A lien on the parents of a minor child pursuant to this section may not exceed one thousand five hundred dollars plus an amount equal to any taxable court costs.

Source: SL 1969, ch 156, § 1; SDCL Supp, § 23-2-3.1; SL 1978 ch 178, § 494; SDCL Supp, § 23A-40-5; SL 1979, ch 159, § 36; SL 1983, ch 191, § 3; SL 1983, ch 192, § 2; SL 1989, ch 227, § 2; SL 1991, ch 217, § 167; SL 1998, ch 152, § 2; SL 2002, ch 122, § 1.



§ 23A-40-12 Public defender's lien.

23A-40-12. Public defender's lien. If the legal services have been provided by a public defender or an attorney with whom a contract has been entered into to provide services in lieu of a public defender, a public defender's lien shall be set by a judge of the circuit court or magistrate judge at a reasonable amount for the services rendered.

Source: SL 1969, ch 156, § 1; SDCL Supp, § 23-2-3.1; SL 1978, ch 178, § 494; SDCL Supp, § 23A-40-5; SL 1979, ch 159, § 36; SL 1983, ch 191, § 4; SL 1998, ch 152, § 3.



§ 23A-40-13 Statement of claim filed--Enforceability of lien.

23A-40-13. Statement of claim filed--Enforceability of lien. Immediately upon payment by the chargeable county or municipality, or upon the setting of the public defender's lien by a circuit court judge or magistrate judge, a statement of claim showing the name and residence of the recipient shall be filed by the county auditor or municipal, finance officer in the office of the register of deeds in the county where the recipient resides. A certified copy of the lien may be filed in any other county in which the recipient may have or may acquire an interest in real or personal property. The lien is enforceable, until satisfied or compromised.

Source: SL 1979, ch 159, § 37; SL 1980, ch 182; SL 1983, ch 191, § 5; SL 1983, ch 192, § 3.



§ 23A-40-14 Enforcement or disposition of lien.

23A-40-14. Enforcement or disposition of lien. The board of county commissioners of the county or the governing board of the municipality filing the lien may enforce, foreclose, satisfy, compromise, settle, subordinate, release, or otherwise dispose of the lien.

Source: SL 1979, ch 159, § 38; SL 1983, ch 192, § 4.



§ 23A-40-15 Foreclosure prohibited upon homestead or exempt personal property.

23A-40-15. Foreclosure prohibited upon homestead or exempt personal property. No lien provided for in this chapter shall be foreclosed upon the homestead, as defined by chapter 43-31, of the recipient or his family, nor upon any personal property which is exempt from process under chapter 43-45.

Source: SL 1979, ch 159, § 39.



§ 23A-40-16 Correction of mistake in lien record at request of adversely affected person.

23A-40-16. Correction of mistake in lien record at request of adversely affected person. If, in the record of a lien made under the provisions of this chapter, the name of the person or persons for whose benefit any payment was made, or the name of a person or persons against whose property a lien may appear to have been created, is shown or stated to have been made by mistake or incorrectly or in such manner as not to identify easily the owner or owners of property, or the amount of such lien is incorrectly stated or recorded, any person whose interests are adversely affected thereby may apply to the board of county commissioners for correction of the record to conform to the facts. The board may grant the relief sought and direct the correction of the record accordingly.

Source: SL 1979, ch 159, § 38.



§ 23A-40-17 Court appointed attorney and public defender payment fund established.

23A-40-17. Court appointed attorney and public defender payment fund established. There is hereby created in the Office of the State Treasurer a court appointed attorney and public defender payment fund.

Source: SL 1982, ch 186, § 6.



§ 23A-40-18 , 23A-40-19. Repealed.

23A-40-18, 23A-40-19. Repealed by SL 1988, ch 189, §§ 4, 5



§ 23A-40-20 Annual distribution of moneys in fund--Determination of pro rata payments to counties.

23A-40-20. Annual distribution of moneys in fund--Determination of pro rata payments to counties. All moneys in the court appointed attorney and public defender payment fund shall be annually distributed by the state treasurer to the counties on a pro rata basis. The state treasurer shall, within sixty days of the end of the fiscal year, determine and verify from receipts and expenditure records the total expenditures by all counties in the state for court appointed attorneys and public defender offices. He shall then establish a percentage ratio between moneys collected in the fund for the past fiscal year and the total expenditures by counties for court appointed attorneys and public defender offices. That percentage ratio shall then be applied to each county's gross expenditure for court appointed attorneys and public defender offices to determine its respective payment from the fund.

Source: SL 1982, ch 186, § 9; SL 1991, ch 197, § 4.



§ 23A-40-21 Training on mental illness and services.

23A-40-21. (Text of section effective July 1, 2018) Training on mental illness and services. Each court-appointed defense attorney shall receive training on mental illness, available mental health services, eligibility criteria and referral processes, and forensic evaluations.

Source: SL 2017, ch 109, § 25, eff. July 1, 2018.






Chapter 41 - (Rule 45) Time Allowed

§ 23A-41-1 (Rule 45(a)) Days included and excluded in computing time--Adjustment for weekends and holidays.

23A-41-1. (Rule 45(a)) Days included and excluded in computing time--Adjustment for weekends and holidays. In computing any period of time, the day of the act, event, or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday or, when the act to be done is the filing of a paper in court, a day on which weather or other conditions have made the office of the clerk of court inaccessible, in which event the period runs until the end of the next day which is not one of the aforementioned days. When a period of time prescribed or allowed is less than eleven days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation. As used in this section, a "legal holiday" is any day designated as a holiday in § 1-5-1.

Source: SL 1978, ch 178, § 495; SL 2010, ch 253 (Supreme Court Rule 09-09), eff. Sept. 24, 2009.



§ 23A-41-2 (Rule 45(b)) Extension of time by court--Permitting action after expiration of period--Exceptions.

23A-41-2. (Rule 45(b)) Extension of time by court--Permitting action after expiration of period--Exceptions. When an act is required or allowed to be done at or within a specified time, a court for cause shown may at any time in its discretion:

(1) With or without motion or notice, order the period extended if a request therefor is made before the expiration of the period originally prescribed or as extended by a previous order; or

(2) Upon motion made after the expiration of the specified period, permit the act to be done if the failure to act was the result of excusable neglect.

However, a court may not extend the time for taking an action under chapter 23A-23, chapter 23A-29, chapter 23A-30, or § 23A-31-1, except to the extent and under the conditions stated in those chapters and section.

Source: SL 1978, ch 178, § 496.



§ 23A-41-4 (Rule 45(d)) Minimum time between notice and hearing on motion--Service of affidavits supporting and opposing motions.

23A-41-4. (Rule 45(d)) Minimum time between notice and hearing on motion--Service of affidavits supporting and opposing motions. A written motion, other than one which may be heard ex parte, and notice of the hearing thereon must be served at least five days before the time specified for the hearing unless a different period is fixed by rule or order of court. For cause shown such an order may be made on ex parte application. When a motion is supported by an affidavit, the affidavit must be served with the motion; and opposing affidavits must be served at least one day before the hearing unless the court permits them to be served at a later time.

Source: SL 1978, ch 178, § 498.



§ 23A-41-5 (Rule 45 (e)) Time added when papers served by mail.

23A-41-5. (Rule 45 (e)) Time added when papers served by mail. Whenever a party has the right or is required to do an act within a prescribed period after the service of a notice or other paper upon him and the notice or other paper is served upon him by mail, three days shall be added to the prescribed period.

Source: SL 1978, ch 178, § 499.






Chapter 42 - Limitation Of Criminal Prosecutions

§ 23A-42-1 No limitation on prosecution for Class A, Class B, or Class C felonies.

23A-42-1. No limitation on prosecution for Class A, Class B, or Class C felonies. There is no limitation on the time within which a prosecution for Class A, Class B, or Class C felony must be commenced.

Source: SDC 1939 & Supp 1960, § 34.0701; SDCL, § 23-8-1; SL 1978, ch 178, § 500; SL 1981, ch 186, § 2; SL 2005, ch 120, § 149.



§ 23A-42-2 Seven-year limitation on other prosecutions.

23A-42-2. Seven-year limitation on other prosecutions. In all other prosecutions for a public offense and all proceedings of a quasi-criminal or penal nature, including the forfeiture of existing rights, the proceedings shall be commenced within seven years after the commission of the offense or crime which is the basis of the prosecution or proceedings, except as provided in § 23A-42-3.

Source: SDC 1939 & Supp 1960, § 34.0703; SDCL, § 23-8-3; SL 1975, ch 279, § 2; SL 1978, ch 178, § 501.



§ 23A-42-3 Limitation period on forgery or theft commences at time of discovery--Proof as to failure of discovery.

23A-42-3. Limitation period on forgery or theft commences at time of discovery--Proof as to failure of discovery. When the defendant is charged with forgery or theft, an action described in § 23A-42-2 shall be commenced at any time within seven years after the discovery of the crime. The failure of discovery, if more than seven years has elapsed at the time of prosecution, shall in all cases be pleaded and proven in the same manner as other elements of the offense.

Source: SL 1927, ch 91; SDC 1939 & Supp 1960, § 34.0703; SDCL, § 23-8-4; SL 1978, ch 178, § 502.



§ 23A-42-4 Prosecution commenced by filing of complaint, information or indictment.

23A-42-4. Prosecution commenced by filing of complaint, information or indictment. All actions referred to in §§ 23A-42-1 to 23A-42-3, inclusive, shall be deemed commenced by the filing of a complaint, information or indictment with any committing magistrate or clerk of any court having jurisdiction of the offense.

Source: SL 1927, ch 91; SDC 1939 & Supp 1960, § 34.0703; SDCL, § 23-8-5; SL 1978, ch 178, § 503.



§ 23A-42-5 Tolling of limitation period while defendant out of state.

23A-42-5. Tolling of limitation period while defendant out of state. If when or after the offense is committed the defendant is out of the state, the indictment, information, or complaint may be filed within the period prescribed by §§ 23A-42-1 to 23A-42-3, inclusive, after his coming within the state, and no time during which the defendant is not an inhabitant within the state is part of the limitation.

Source: SDC 1939 & Supp 1960, § 34.0704; SDCL, § 23-8-6; SL 1978, ch 178, § 504.






Chapter 43 - Bail

§ 23A-43-2 Release of defendant on personal recognizance or unsecured bond--Exceptions.

23A-43-2. Release of defendant on personal recognizance or unsecured bond--Exceptions. Except for a defendant charged with an offense punishable by death or a defendant who is currently released on personal recognizance bond, a defendant shall, at his appearance before a committing magistrate or court be ordered released pending trial on his personal recognizance or upon the execution of an unsecured appearance bond in an amount specified by the committing magistrate or court, unless the magistrate or court determines in the exercise of his discretion, that such a release will not reasonably assure the appearance of the defendant as required or that the defendant may pose a danger to any other person or to the community.

Source: SL 1978, ch 178, § 506; SL 1980, ch 183, § 1; SL 1982, ch 187.



§ 23A-43-2.1 Defendants charged with offense punishable by death.

23A-43-2.1. Defendants charged with offense punishable by death. A person who is charged with an offense punishable by death shall be treated in accordance with the provisions of § 23A-43-3, unless the committing magistrate has reason to believe that no one or more conditions of release will reasonably assure that the person will not flee or pose a danger to any other person or to the community. If such a risk of flight or danger is believed to exist, the person may be ordered detained.

Source: SL 1980, ch 183, § 2.



§ 23A-43-3 Additional conditions of release imposed when necessary to assure appearance for trial.

23A-43-3. Additional conditions of release imposed when necessary to assure appearance for trial. If a determination is made that a release pursuant to § 23A-43-2 will not reasonably assure the appearance of the defendant as required, the committing magistrate or court shall, either in lieu of or in addition to the methods of release described in § 23A-43-2, impose the first of the following conditions of release which will reasonably assure the appearance of the defendant for trial or, if no single condition gives that assurance, any combination of the following conditions:

(1) Place the defendant in the custody of a designated person or organization agreeing to supervise him;

(2) Place restrictions on the travel, association, or place of abode of the defendant during the period of release;

(3) Require the defendant to complete a mental health assessment by a specified date and follow any treatment recommendations. The court shall consider available funding sources before imposing this condition of release;

(4) Require an appearance bond in a specified amount. The bond shall be executed by depositing with the clerk of the court, in cash or other security, as directed, a sum not to exceed ten percent of the amount of the bond. The deposit shall be returned upon the performance of the conditions of release;

(5) Require the execution of a bail bond with sufficient solvent sureties, or the deposit of cash in lieu of a bail bond; or

(6) Impose any other condition reasonably necessary to assure the defendant's appearance as required, including a condition requiring that the defendant return to custody after specified hours.
Source: SL 1978, ch 178, § 506; SL 2017, ch 109, § 9.



§ 23A-43-3.1 Report of noncompliance with mental health treatment.

23A-43-3.1. Report of noncompliance with mental health treatment. If a court has imposed conditions of release that require a defendant to follow any treatment recommendations pursuant to subdivision 23A-43-3(3), the provider of those treatment services shall report any noncompliance to the court that has imposed the condition of release.

Source: SL 2017, ch 109, § 10.



§ 23A-43-3.2 Rules regarding noncompliance with mental health treatment.

23A-43-3.2. Rules regarding noncompliance with mental health treatment. The Supreme Court may establish rules, pursuant to § 16-3-1, regarding the definition of noncompliance in § 23A-43-3.1 and how noncompliance may be reported to the court.

Source: SL 2017, ch 109, § 11.



§ 23A-43-4 Factors considered in determining conditions of release to be imposed.

23A-43-4. Factors considered in determining conditions of release to be imposed. In determining which conditions of release will reasonably assure appearance, a committing magistrate or court shall, on the basis of available information, take into account the nature and circumstances of the offense charged, the weight of the evidence against the defendant, the defendant's family ties, employment, financial resources, character and mental condition, the results of any mental health assessment, the length of the defendant's residence in the community, the defendant's record of convictions, the defendant's record of appearance at court proceedings or of flight to avoid prosecution or failure to appear at court proceedings, and the risk that the defendant will flee or pose a danger to any person or to the community.

Source: SL 1978, ch 178, § 509; SL 1980, ch 179, § 3; SL 2017, ch 109, § 12.



§ 23A-43-4.1 , 23A-43-4.2. Transferred.

23A-43-4.1, 23A-43-4.2. Transferred to §§ 25-10-40, 25-10-41



§ 23A-43-5 (Rule 46(b)) Conditions of release and bond continued unless ordered increased--Statement of reasons for adding conditions.

23A-43-5. (Rule 46(b)) Conditions of release and bond continued unless ordered increased--Statement of reasons for adding conditions. A defendant released before trial shall continue on release until a plea or verdict of guilty has been entered, under the same terms and conditions as were previously imposed unless the committing magistrate or court determines that other terms and conditions or termination of his release are necessary to insure the orderly and expeditious progress of the trial. After conviction but prior to the entry of judgment, the defendant may be released pursuant to § 23A-43-16. If a person has been arrested on a complaint and is indicted before an information has been filed on the complaint, any bond posted from the original arrest shall continue and be the bond for the same offense, unless otherwise ordered by the court. If the terms and conditions are increased in severity or if the termination of release is ordered, the committing magistrate or court shall state the reasons therefor on the record.

Source: SL 1978, ch 178, § 507; SL 1985, ch 200, § 1.



§ 23A-43-6 Order stating conditions of release--Advice to defendant as to results of violation.

23A-43-6. Order stating conditions of release--Advice to defendant as to results of violation. A committing magistrate or court authorizing the release of a defendant under § 23A-43-2, 23A-43-3, or 23A-43-5 shall issue an appropriate order containing a statement of the conditions imposed, if any, shall inform the defendant of the penalties for a violation of the conditions of his release and shall advise him that a warrant for his arrest will be issued immediately upon any such violation.

Source: SL 1978, ch 178, § 510.



§ 23A-43-7 Amendment of order to impose additional or different conditions of release--Review on inability of defendant to meet additional conditions.

23A-43-7. Amendment of order to impose additional or different conditions of release--Review on inability of defendant to meet additional conditions. A committing magistrate or court ordering the release of a defendant on any condition specified in § 23A-43-2 or 23A-43-3 may at any time amend his or its order to impose additional or different conditions of release. If, however, the imposition of such additional or different conditions results in the detention of the defendant as a result of his inability to meet such conditions or in the release of the defendant on a condition requiring him to return to custody after specified hours, the provisions of §§ 23A-43-8 to 23A-43-10, inclusive, shall apply.

Source: SL 1978, ch 178, § 512.



§ 23A-43-8 Review of conditions when defendant unable to meet conditions for release--Statement by magistrate of reasons for conditions.

23A-43-8. Review of conditions when defendant unable to meet conditions for release--Statement by magistrate of reasons for conditions. A defendant for whom conditions of release are imposed and who after twenty-four hours from the time of the release hearing, continues to be detained as a result of his inability to meet the conditions of release, may, upon application, have the conditions reviewed by the committing magistrate, the court that imposed them, or a circuit court having jurisdiction of the defendant and the offense charged. Unless the conditions of release are amended and the person is thereupon released, the committing magistrate or court shall set forth in writing the reasons for requiring the conditions imposed.

Source: SL 1978, ch 178, § 511; SL 1983, ch 193.



§ 23A-43-9 Review of conditions requiring return to custody after specified hours--Statement by magistrate of reasons for requirement.

23A-43-9. Review of conditions requiring return to custody after specified hours--Statement by magistrate of reasons for requirement. A defendant who is ordered released on a condition which requires that he return to custody after specified hours shall, upon application, be entitled to a review by the committing magistrate or court that imposed the condition. Unless the requirement is removed and the person is thereupon released on another condition, the committing magistrate or court shall set forth in writing the reasons for continuing the requirement.

Source: SL 1978, ch 178, § 511.



§ 23A-43-10 Review by another magistrate when committing magistrate unavailable.

23A-43-10. Review by another magistrate when committing magistrate unavailable. If the magistrate or court that imposed the conditions of release is not available for review pursuant to § 23A-43-8 or 23A-43-9, any other committing magistrate or court in the circuit may review such conditions.

Source: SL 1978, ch 178, § 511.



§ 23A-43-11 Continuation of conditions to insure subjection to another court where charges pending--Transmittal of papers to other jurisdiction.

23A-43-11. Continuation of conditions to insure subjection to another court where charges pending--Transmittal of papers to other jurisdiction. If at any time during the course of a prosecution it appears that a defendant who has been conditionally released is not subject to the jurisdiction of the court imposing such conditions, and it appears that he is subject to prosecution in another court, the committing magistrate or court that imposed such conditions shall, following the procedure specified in §§ 23A-43-2 and 23A-43-3, continue such conditions of release, or alter them if necessary, in such manner as will insure that he, within such time as the committing magistrate or court shall specify, will render himself amenable to a warrant for his arrest from the proper court, and if not sooner arrested thereon, will go to the office of the sheriff of the county where the prosecution had been initiated, at a time specified in the order, to surrender himself upon the warrant if issued. The clerk of the court imposing such continued or altered conditions of release shall within ten days transmit all papers in the action filed with him, including bail if posted, to the prosecuting attorney of the proper jurisdiction.

Source: SL 1978, ch 178, § 508.



§ 23A-43-12 Information considered in bail proceedings need not conform to rules of evidence.

23A-43-12. Information considered in bail proceedings need not conform to rules of evidence. Information stated in, or offered in connection with, any order entered pursuant to §§ 23A-43-1 to 23A-43-13, inclusive, need not conform to the rules pertaining to the admissibility of evidence in a court of law.

Source: SL 1978, ch 178, § 513.



§ 23A-43-13 Disposition of cases by forfeiture of collateral not prohibited.

23A-43-13. Disposition of cases by forfeiture of collateral not prohibited. Nothing contained in §§ 23A-43-1 to 23A-43-12, inclusive, shall be construed to prevent the disposition of any case or class of cases by forfeiture of collateral security where such disposition is authorized by the court.

Source: SL 1978, ch 178, § 514.



§ 23A-43-14 Motion for amendment by circuit judge of conditions of release.

23A-43-14. Motion for amendment by circuit judge of conditions of release. A defendant who is detained, or whose release on a condition requiring him to return to custody after specified hours is continued, after review of his application pursuant to § 23A-43-7, 23A-43-8, 23A-43-9, or 23A-43-10 by a committing magistrate, other than a judge of the court having original jurisdiction over the offense with which he is charged or a justice of the Supreme Court, may move the circuit court having original jurisdiction over the offense with which he is charged to amend the order.

Source: SL 1978, ch 178, § 515.



§ 23A-43-15 Appeal to Supreme Court for amendment of conditions of release--Disposition by court.

23A-43-15. Appeal to Supreme Court for amendment of conditions of release--Disposition by court. In any case in which a defendant is detained after a court denies a motion under § 23A-43-14 to amend an order imposing conditions of release, or after conditions of release have been imposed or amended by a judge of the court having original jurisdiction over the offense charged, an appeal may be taken to the Supreme Court. Any order so appealed shall be affirmed if it is supported by the proceedings below. If the order is not so supported, the Supreme Court may remand the case for a further hearing, or may, with or without additional evidence, order the defendant released pursuant to §§ 23A-43-2 and 23A-43-3.

Source: SL 1978, ch 178, § 516.



§ 23A-43-16 Release pending judgment or appeal--Criteria considered--Right to judicial review of conditions.

23A-43-16. Release pending judgment or appeal--Criteria considered--Right to judicial review of conditions. On motion of a defendant who has been convicted of an offense, the court in which the conviction was had may release the defendant prior to the entry of judgment, pending the expiration of time for filing notice of appeal, and pending the outcome of the appeal. The court in determining the eligibility of the defendant for release shall consider the criteria as set forth in § 23A-43-4, the risk that the defendant will flee or pose a danger to any person or to the community, and in the case of an appeal, whether the appeal is frivolous or taken for purposes of delay. If the court in its discretion determines that the defendant is eligible for release, the court shall release the defendant in accordance with §§ 23A-43-2 and 23A-43-3. If, however, the judgment imposes only a fine, conditional release under this section is a matter of right. The provisions of §§ 23A-43-14 and 23A-43-15 do not apply to persons described in this section; however, other rights to judicial review of conditions of release or orders of detention are not affected.

Source: SDC 1939 & Supp 1960, § 34.1803; SDCL, § 23-26-4; SL 1978, ch 178, § 517; SL 1985, ch 200, § 2.



§ 23A-43-17 (Rule 46(c)) Burden of proof as to risk of flight or danger.

23A-43-17. (Rule 46(c)) Burden of proof as to risk of flight or danger. On a motion pursuant to § 23A-43-16, the burden of establishing that a defendant will not flee or pose a danger to any other person or to the community rests with the defendant.

Source: SL 1978, ch 178, § 518; SL 1985, ch 200, § 3.



§ 23A-43-18 Conditions of release imposed on material witness--Release after deposition taken.

23A-43-18. Conditions of release imposed on material witness--Release after deposition taken. If it appears by affidavit that the testimony of a person is material in any criminal proceeding, and if it is shown that it may become impracticable to secure his presence by subpoena, a committing magistrate or court shall impose conditions of release upon him pursuant to §§ 23A-43-2 and 23A-43-3. No material witness shall be detained because of his inability to comply with any condition of release if his testimony can adequately be secured by deposition, and further detention is not necessary to prevent a failure of justice, but his release may be delayed for a reasonable period of time until his deposition can be taken pursuant to chapter 23A-12.

Source: SDC 1939 & Supp 1960, § 34.1410; SDCL, §§ 23-27-22, 23-27-23; SL 1978, ch 178, § 519.



§ 23A-43-19 Order for commitment or better security from person about to abscond--Order of arrest.

23A-43-19. Order for commitment or better security from person about to abscond--Order of arrest. When proof is made to any committing magistrate that a person previously released on the execution of an appearance bail bond with one or more sureties is about to abscond, and that his bail is insufficient, the committing magistrate shall require such person to give better security or, for default thereof, cause him to be committed. An order for his arrest may be endorsed on the former commitment, or a new warrant therefor may be issued, by such committing magistrate, setting forth the cause thereof.

Source: SDC 1939 & Supp 1960, § 34.1807; SDCL, § 23-26-8; SL 1978, ch 178, § 520.



§ 23A-43-20 (Rule 46(d)) Justification by sureties--Findings as to financial responsibility--Attorney not to be surety.

23A-43-20. (Rule 46(d)) Justification by sureties--Findings as to financial responsibility--Attorney not to be surety. Every surety, except a corporate surety authorized by chapter 58-21, shall justify by affidavit and may be required to describe in the affidavit the property by which he proposes to justify and the encumbrances on it, the number and amount of other bonds and undertakings for bail entered into by him and remaining undischarged and all his other liabilities. No bond shall be approved unless the surety or sureties, in the opinion of the judge, or magistrate authorized to admit to bail, are financially responsible in at least the amount of the bond. No practicing attorney shall be a surety on any bond.

Source: CCrimP 1877, § 555; CL 1887, § 7607; RCCrimP 1903, § 588; RC 1919, § 4598; SDC 1939 & Supp 1960, § 34.1805; SDCL, § 23-26-6; SL 1978, ch 178, § 521.



§ 23A-43-21 (Rule 46(e)(1)) Forfeiture of bond and revocation of release on breach of condition--Warrant for arrest.

23A-43-21. (Rule 46(e)(1)) Forfeiture of bond and revocation of release on breach of condition--Warrant for arrest. Upon a showing that there has been a material breach of a condition of release without good cause, the court shall declare a forfeiture of the bond, if any, and shall enter an order revoking the conditions of release. If the defendant is not in custody, the court shall direct the clerk to issue a warrant for the defendant's arrest. The defendant shall remain in custody until discharged by due course of law.

Source: SDC 1939 & Supp 1960, § 34.1809; SDCL, § 23-26-11; SL 1978, ch 178, § 522; SL 1979, ch 159, § 41.



§ 23A-43-22 (Rule 46(e)(2)) Setting aside forfeiture of bail.

23A-43-22. (Rule 46(e)(2)) Setting aside forfeiture of bail. A court may direct that a forfeiture be set aside, upon such conditions as it may impose, if it appears that justice does not require enforcement of the forfeiture.

Source: CCrimP 1877, § 559; CL 1887, § 7611; RCCrimP 1903, § 592; RC 1919, § 4602; SDC 1939 & Supp 1960, § 34.1809; SDCL, § 23-26-12; SL 1978, ch 178, § 523.



§ 23A-43-23 (Rule 46(e)(3)) Default judgment on forfeiture--Enforcement of liability on motion--Notice of motion.

23A-43-23. (Rule 46(e)(3)) Default judgment on forfeiture--Enforcement of liability on motion--Notice of motion. When a forfeiture has not been set aside, a court shall on motion enter a judgment of default, and execution may issue thereon. By entering into a bond the obligors submit themselves to the jurisdiction of the circuit court and irrevocably appoint the clerk of the court of the county as their agent upon whom any papers affecting their liability may be served. Their liability may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies to the obligors at their last known addresses.

Source: SL 1978, ch 178, § 524.



§ 23A-43-24 (Rule 46(e)(4)) Remission of bond after entry of judgment.

23A-43-24. (Rule 46(e)(4)) Remission of bond after entry of judgment. After entry of such judgment, a court may remit the bond in whole or in part under such conditions as it may impose, if it appears that justice does not require the enforcement of the forfeiture.

Source: SL 1978, ch 178, § 526.



§ 23A-43-25 Proceeding against bail after forfeiture of undertaking--Payment into county treasury of money deposit forfeited--Bonds for traffic or other misdemeanor violations excluded.

23A-43-25. Proceeding against bail after forfeiture of undertaking--Payment into county treasury of money deposit forfeited--Bonds for traffic or other misdemeanor violations excluded. After the forfeiture of recognizance, bond or undertaking of bail, including an appearance bond, the prosecuting attorney shall proceed, with all due diligence, by action against the bail upon the instrument so forfeited. If money deposited instead of bail, including an appearance bond, is forfeited, the clerk of the court or other officer with whom it is deposited, shall monthly pay the money deposited to the county treasurer who shall deposit it in the county treasury. This section is not to be construed to include bonds assessed for violations of traffic or other misdemeanor violations included on an approved fine and bond schedule adopted by a circuit court for use by lay magistrates and law enforcement officials for purposes of levying a fine and costs to permit a violator to submit a power of attorney in lieu of a court appearance. Bonds which have been submitted in payment of such violations, accompanied by either a signed or unsigned power of attorney, shall be deposited in accordance with state laws governing the deposit of such fines, liquidated court costs and surcharges.

Source: SDC 1939 & Supp 1960, § 34.1809; SDCL, § 23-26-13; SL 1974, ch 158, § 5; SL 1978, ch 173, § 1; SL 1978, ch 178, § 525; SL 1979, ch 159, § 42; SL 1982, ch 170, § 6; SL 1996, ch 157.



§ 23A-43-25.1 Reinstated bond or undertaking paid to officer with whom originally deposited.

23A-43-25.1. Reinstated bond or undertaking paid to officer with whom originally deposited. Upon order of the court for the reinstatement of bond or undertaking of bail, previously forfeited, the county treasurer shall pay to the clerk of court or other officer with whom it was originally deposited such bond or undertaking of bail.

Source: SL 1978, ch 173, § 2; SDCL Supp, § 23-26-13.1; SL 1979, ch 159, § 43.



§ 23A-43-26 (Rule 46(f)) Exoneration of obligors and release of bail--Cash deposit or surrender of defendant exonerating.

23A-43-26. (Rule 46(f)) Exoneration of obligors and release of bail--Cash deposit or surrender of defendant exonerating. When the condition of a bond has been satisfied or the forfeiture of a bond has been set aside or remitted, a court shall exonerate the obligors and release any bail. A surety may be exonerated by a deposit of cash in the amount of the bond or by a timely surrender of the defendant into custody.

Source: SL 1978, ch 178, § 527.



§ 23A-43-27 Exoneration of bail on commitment under sentence.

23A-43-27. Exoneration of bail on commitment under sentence. When a defendant is committed pursuant to § 23A-26-12, the court shall exonerate his bail pursuant to § 23A-43-24.

Source: CCrimP 1877, § 410; CL 1887, § 7437; RCCrimP 1903, § 417; RC 1919, § 4934; SDC 1939 & Supp 1960, § 34.3676; SDCL, § 23-48-2; SL 1978, ch 178, § 528.



§ 23A-43-28 Exoneration of bail on commitment as mentally ill.

23A-43-28. Exoneration of bail on commitment as mentally ill. If a defendant is committed as mentally ill, the court shall exonerate his bail pursuant to § 23A-43-24.

Source: SDC 1939 & Supp 1960, § 34.2004; SDCL, § 23-38-7; SL 1978, ch 175, § 9; SL 1978, ch 178, § 529.



§ 23A-43-29 Arrest of defendant by surety on violation of conditions--Recommitment and discharge of surety.

23A-43-29. Arrest of defendant by surety on violation of conditions--Recommitment and discharge of surety. Any defendant who is released on the execution of an appearance bail bond with one or more sureties may, if he violates the conditions of his release, in vacation, be arrested by his surety, delivered to a law enforcement officer, and brought before any committing magistrate. At the request of such surety, the committing magistrate shall recommit the defendant to the custody of the law enforcement officer, and endorse on the recognizance, or certified copy thereof, the discharge and exoneretur of the surety. The person so committed shall be held in custody until discharged by due course of law.

Source: SDC 1939 & Supp 1960, § 34.1808; SDCL, §§ 23-26-9, 23-26-10; SL 1978, ch 178, § 530.



§ 23A-43-30 (Rule 46(g)) Court supervision to eliminate unnecessary detention.

23A-43-30. (Rule 46(g)) Court supervision to eliminate unnecessary detention. A court shall exercise supervision over the detention of defendants and witnesses pending trial for the purpose of eliminating all unnecessary detention.

Source: SL 1978, ch 178, § 531.



§ 23A-43-31 Failure to appear after release as forfeiture of security--Felony or misdemeanor.

23A-43-31. Failure to appear after release as forfeiture of security--Felony or misdemeanor. Any person who, having been released pursuant to this chapter, fails to appear before any court or judicial officer as required or fails to comply with the provisions of § 25-10-41 shall, subject to the provisions of this title, forfeit any security which was given or pledged for such person's release and, in addition, shall:

(1) If such person was released in connection with a charge of a felony, an alleged felony violation of § 32-23-1, or fails to report for a jail or penitentiary sentence for any offense, be guilty of a Class 6 felony;

(2) If such person was released in connection with a charge of a misdemeanor, be guilty of a Class 1 misdemeanor; or

(3) If such person was released for appearance as a material witness, be guilty of a Class 1 misdemeanor.
Source: SL 1976, ch 158, § 43-2; SDCL Supp, §§ 23-26-14 to 23-26-16; SL 1978, ch 178, § 533; SL 1994, ch 182; SL 1998, ch 153, § 1; SL 2006, ch 130, § 7.



§ 23A-43-32 Contempt powers of courts unimpaired.

23A-43-32. Contempt powers of courts unimpaired. Nothing in this chapter shall interfere with or prevent the exercise by any court of its power to punish for contempt.

Source: SL 1978, ch 178, § 532.






Chapter 44 - Miscellaneous Administrative Provisions

§ 23A-44-1 (Rule 47) Application for order to be by motion--When writing required--Contents--Supporting affidavit.

23A-44-1. (Rule 47) Application for order to be by motion--When writing required--Contents--Supporting affidavit. An application to a court for an order shall be by motion. A motion other than one made during a trial or hearing shall be in writing unless the court permits it to be made orally. It shall state the grounds upon which it is made and shall set forth the relief or order sought. It may be supported by an affidavit.

Source: SL 1978, ch 178, § 534.



§ 23A-44-2 (Rule 48(a)) Dismissal of charges by prosecution--Defendant's consent required during trial.

23A-44-2. (Rule 48(a)) Dismissal of charges by prosecution--Defendant's consent required during trial. A prosecuting attorney may file a dismissal of an indictment, information, or complaint and the prosecution shall thereupon terminate. Such a dismissal may not be filed during a trial without the consent of the defendant.

Source: SDC 1939 & Supp 1960, § 34.2204; SDCL, § 23-34-7; SL 1978, ch 178, § 535.



§ 23A-44-3 Dismissal of charges for unnecessary delay in prosecution.

23A-44-3. Dismissal of charges for unnecessary delay in prosecution. If there is unnecessary delay in presenting a charge to a grand jury or in filing an information against a defendant who has been held to answer to a circuit court, or if there is unnecessary delay in bringing a defendant to trial, a court may dismiss his indictment, information or complaint.

Source: SDC 1939 & Supp 1960, §§ 34.2201, 34.2202; SDCL, §§ 23-34-1, 23-34-2; SL 1978, ch 178, § 536.



§ 23A-44-4 Discharge of defendant and release of bail on dismissal of charges.

23A-44-4. Discharge of defendant and release of bail on dismissal of charges. If a court directs an action to be dismissed, the defendant must, if in custody, be discharged, or if admitted to bail, his bail must be exonerated or money deposited instead of bail must be refunded to him.

Source: SDC 1939 & Supp 1960, § 34.2203; SDCL, § 23-34-5; SL 1978, ch 178, § 537.



§ 23A-44-5 Subsequent prosecution not barred by dismissal.

23A-44-5. Subsequent prosecution not barred by dismissal. A dismissal under § 23A-44-2, 23A-44-3, or 23A-44-4 is not a bar to another prosecution for the same offense.

Source: SDC 1939 & Supp 1960, § 34.2203; SDCL, § 23-34-6; SL 1978, ch 178, § 538.



§ 23A-44-5.1 Time allowed for disposition of criminal case--Periods excluded--Dismissal.

23A-44-5.1. Time allowed for disposition of criminal case--Periods excluded--Dismissal. (1) Every person indicted, informed or complained against for any offense shall be brought to trial within one hundred eighty days, and such time shall be computed as provided in this section.

(2) Such one hundred eighty day period shall commence to run from the date the defendant has first appeared before a judicial officer on an indictment, information or complaint.

(3) If such defendant is to be tried again following a mistrial, an order for a new trial, or an appeal or collateral attack, such period shall commence to run from the date of the mistrial, filing of the order granting a new trial, or the filing of the mandate on remand.

(4) The following periods shall be excluded in computing the time for trial:

(a) The period of delay resulting from other proceedings concerning the defendant, including but not limited to an examination and hearing on competency and the period during which he is incompetent to stand trial; the time from filing until final disposition of pretrial motions of the defendant, including motions brought under § 23A-8-3; motions for a change of venue; and the time consumed in the trial of other charges against the defendant;

(b) The period of delay resulting from a continuance granted at the request or with the consent of the defendant or his counsel provided it is approved by the court and a written order filed. A defendant without counsel shall not be deemed to have consented to a continuance unless he has been advised by the court of his right to a speedy trial and the effect of his consent;

(c) The period of delay resulting from a continuance granted by the court at the request of the prosecuting attorney if the continuance is granted because of the unavailability of evidence material to the state's case, when the prosecuting attorney has exercised due diligence to obtain such evidence and there are reasonable grounds to believe that such evidence will be available at the later date and provided a written order is filed;

(d) The period of delay resulting from the absence or unavailability of the defendant;

(e) A reasonable period of delay when the defendant is joined for trial with a codefendant as to whom the time for trial has not run and there is good cause for not granting a severance. In all other cases the defendant shall be granted a severance so that he may be tried within the time limits applicable to him;

(f) The period of delay resulting from a change of judge or magistrate obtained by the defendant under chapter 15-12; and

(g) Other periods of delay not specifically enumerated herein, but only if the court finds that they are for good cause. A motion for good cause need not be made within the one hundred eighty day period.

(5) If a defendant is not brought to trial before the running of the time for trial, as extended by excluded periods, the defendant shall be entitled to a dismissal with prejudice of the offense charged and any other offense required by law to be joined with the offense charged.
Source: Supreme Court Rule 85-4; SL 1991, ch 445 (Supreme Court Rule 91-11); SL 2012, ch 263 (Supreme Court Rule 12-09), eff. July 1, 2012.



§ 23A-44-6 Trial in one county as bar to prosecution in another.

23A-44-6. Trial in one county as bar to prosecution in another. When an offense is in the jurisdiction of two or more counties, a conviction or acquittal thereof in one county is a bar to a prosecution thereof in another.

Source: SDC 1939 & Supp 1960, § 34.0813; SDCL, § 23-2-13; SL 1978, ch 178, § 539.



§ 23A-44-7 Service on parties of motions, notices, and similar papers.

23A-44-7. Service on parties of motions, notices, and similar papers. Written motions, other than those which are heard ex parte, written notices and similar papers shall be served upon each of the parties.

Source: SL 1978, ch 178, § 540.



§ 23A-44-8 (Rule 49(b)) Service on attorney for party--Service as in civil proceedings.

23A-44-8. (Rule 49(b)) Service on attorney for party--Service as in civil proceedings. Whenever under this title or by a court order, service is required or permitted to be made upon a party represented by an attorney, the service shall be made upon the attorney unless service upon the party himself is ordered by the court. Service upon an attorney or upon a party shall be made in the manner provided in § 15-6-5(b).

Source: SL 1978, ch 178, § 541.



§ 23A-44-10 (Rule 49(d)) Filing with court of papers to be served--Filing as in civil proceedings.

23A-44-10. (Rule 49(d)) Filing with court of papers to be served--Filing as in civil proceedings. Papers required to be served shall be filed with the court. Papers shall be filed in the manner provided in § 15-6-5(d).

Source: SL 1978, ch 178, § 543.



§ 23A-44-11 (Rule 50(a)) Placement on calendars--Preference to criminal proceedings.

23A-44-11. (Rule 50(a)) Placement on calendars--Preference to criminal proceedings. Each court may provide for placing criminal proceedings upon appropriate calendars. Preference shall be given to criminal proceedings as far as practicable.

Source: SL 1978, ch 178, § 544.



§ 23A-44-13 (Rule 51) Exceptions not required to preserve objection--Objection not required when no opportunity.

23A-44-13. (Rule 51) Exceptions not required to preserve objection--Objection not required when no opportunity. Exceptions to rulings or orders of a court are unnecessary and for all purposes for which an exception has heretofore been necessary it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and the grounds therefor, but if a party has no opportunity to object to a ruling or order the absence of an objection does not thereafter prejudice him.

Source: Supreme Court Rule 414, 1939; SDC 1939 & Supp 1960, § 34.3902; SDCL, § 23-46-2; SL 1978, ch 178, § 546.



§ 23A-44-14 (Rule 52(a)) Defects not affecting substantial rights disregarded.

23A-44-14. (Rule 52(a)) Defects not affecting substantial rights disregarded. Any error, defect, irregularity, or variance which does not affect substantial rights shall be disregarded.

Source: SDC 1939 & Supp 1960, §§ 34.2902, 34.3002; SDCL, §§ 23-1-2, 23-32-20; SL 1978, ch 178, § 547.



§ 23A-44-15 (Rule 52(b)) Plain error noticed though not brought to court's attention.

23A-44-15. (Rule 52(b)) Plain error noticed though not brought to court's attention. Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of a court.

Source: SL 1978, ch 178, § 548.



§ 23A-44-16 Repealed.

23A-44-16. Repealed by SL 2008, ch 118, § 1.



§ 23A-44-17 Content of record.

23A-44-17. Content of record. The record of any hearing, court trial or jury trial shall consist of the transcript prepared by an official court reporter or court recorder or freelance reporter on contract with the Unified Judicial System, the exhibits offered in evidence and jury instructions.

Source: SL 2010, ch 255 (Supreme Court Rule 10-02), eff. Feb. 26, 2010.






Chapter 45 - Definitions And General Provisions

§ 23A-45-1 Criminal proceedings defined.

23A-45-1. Criminal proceedings defined. A criminal proceeding is one prosecuted by the state as a party, against a person charged with a criminal offense for the punishment thereof. A proceeding for the violation of an ordinance, bylaw, or police regulation is one prosecuted by a unit of local government as a party, against a person charged with a public offense, for the punishment thereof.

Source: SDC 1939 & Supp 1960, § 34.2901; SDCL, § 23-1-1; SL 1978, ch 178, § 551.



§ 23A-45-2 (Rule 54(a)) Proceedings to which title applies.

23A-45-2. (Rule 54(a)) Proceedings to which title applies. This title applies to all criminal proceedings and to all proceedings for the violation of an ordinance, bylaw, or police regulation of a unit of local government in this state before the circuit courts and the magistrate courts except in cases of those minor offenses triable under § 23A-4-2.

Source: SL 1978, ch 178, § 550.



§ 23A-45-7 (Rule 54(b)(5)) Proceedings to which title not applicable.

23A-45-7. (Rule 54(b)(5)) Proceedings to which title not applicable. This title is not applicable to the following proceedings in the South Dakota Codified Laws:

(1) Chapter 21-27, habeas corpus;

(2) Chapter 23-13, prevention and investigation of crimes;

(3) Chapter 23A-35A, interception of communications;

(4) Chapter 23-14, coroners' inquests;

(5) Chapter 23-24, extradition proceedings;

(6) Chapter 23-24A, interstate agreement on detainers;

(7) Chapter 24-13, Board of Pardons and Paroles;

(8) Chapter 24-14, executive clemency;

(9) Chapter 24-15, paroles from the penitentiary;

(10) Chapter 24-16, interstate parolee supervision;

(11) Chapter 26-11, criminal proceedings against minors.
Source: SL 1978, ch 178, § 540; SL 1985, ch 15, § 35.



§ 23A-45-8 Conflicts between title and other portions of code.

23A-45-8. Conflicts between title and other portions of code. Whenever any provision of the code is inconsistent or in conflict with this title or any part of it, the other statutory provision shall be reconciled and harmonized with this title as much as possible, and if such provision cannot be so harmonized and reconciled, then this title shall apply.

Source: SL 1978, ch 178, § 541.



§ 23A-45-9 (Rule 54(c)) Definition of terms.

23A-45-9. (Rule 54(c)) Definition of terms. Terms used in this title, unless the context plainly requires otherwise, shall mean:

(1) "Class 1 misdemeanor," any misdemeanor which has been classified as a Class 1 misdemeanor or any unclassified misdemeanor which may be punished by a maximum imprisonment of more than thirty days;

(2) "Class 2 misdemeanor," any misdemeanor which has been classified as a Class 2 misdemeanor or any unclassified misdemeanor which may be punished by a maximum imprisonment of thirty days or less;

(3) "Committing magistrate," any of the following persons:

(a) A justice of the Supreme Court;

(b) A judge of the circuit court;

(c) A magistrate judge;

(d) A nonlaw-trained magistrate when acting within the authority conferred by § 16-12A-13 or 16-12A-14;

(4) "Defendant," the party prosecuted in a criminal proceeding or a proceeding for the violation of an ordinance, bylaw, or police regulation of a unit of local government. A person becomes a defendant when he is arrested or summoned pursuant to § 23A-2-9, 23A-2-11, or 23A-3-1;

(5) "Former acquittal," a plea to prevent a criminal action, stating that the defendant has been charged and tried for the same alleged offense and has been acquitted. If a defendant was formerly acquitted on the ground of variance between an indictment or information and the proof, or if an indictment or information was dismissed upon an objection to its form or substance, without a judgment of acquittal, it is not an acquittal of the same offense;

(6) "Held to answer," the time at which an indictment or information is filed against a person;

(7) "In camera," the judge viewing material in private, without either of the parties present;

(8) "In chambers," the judge and the parties determining a matter in the private office of the judge;

(9) "Law enforcement officer," an officer or employee of the state or any of its units of local government, or of the United States, or an employee of a railroad or express company while on duty, who is responsible for the prevention or detection of crimes or for the enforcement of the criminal or highway traffic laws of the state. This definition shall not be construed as extending the territorial jurisdiction, statutory jurisdiction, or statutory authority of any law enforcement officer included in this definition;

(10) "Night," the period from 8:00 p.m. to 8:00 a.m., local time;

(11) "Oath," an oath or an affirmation;

(12) "Ordinance, bylaw or police regulation," any rule of conduct promulgated by a unit of local government which may be punished by imprisonment or a fine, or both, for its violation. As used in this subdivision, the word "fine" does not include deposits for services to be rendered, licensing fees, or fees imposed for late payments for services rendered;

(13) "Peace officer," a law enforcement officer;

(14) "Prosecuting attorney," the attorney general, an assistant attorney general, a special assistant attorney general, a state's attorney or an assistant state's attorney, a special prosecutor appointed by a court, a city attorney or any of his deputies, or any attorney engaged by the state or a unit of local government to prosecute a criminal proceeding or a proceeding for the violation of an ordinance, bylaw, or police regulation of a unit of local government;

(15) "State," the State of South Dakota and any of its units of local government;

(16) "Subpoena," the process by which the attendance of a witness before a court, magistrate, or grand jury, or for the purpose of being deposed, is required;

(17) "Unit of local government," a chartered governmental unit, county, township, municipality, and any other subdivision of the state which may enforce its ordinances, bylaws, or regulations by bringing a court action which may result in a fine or imprisonment being imposed on the defendant thereof.
Source: SDC 1939 & Supp 1960, §§ 34.1302, 34.1618, 34.2401, 34.2904; SDCL, §§ 23-2-6, 23-21-4, 23-21-7, 23-40-1; SL 1978, ch 178, § 557; SL 1980, ch 173, § 5.



§ 23A-45-10 (Rule 55) Records kept as prescribed by Supreme Court.

23A-45-10. (Rule 55) Records kept as prescribed by Supreme Court. Clerks of courts and such other personnel as are prescribed by rule shall keep such records in criminal proceedings as the Supreme Court may prescribe.

Source: SL 1978, ch 178, § 558.



§ 23A-45-11 (Rule 56) Circuit court always open--Hours when clerk's office open.

23A-45-11. (Rule 56) Circuit court always open--Hours when clerk's office open. A circuit court is always open for the purpose of filing any proper paper, of issuing and returning process, and of making motions and orders. A clerk's office with the clerk or a deputy in attendance shall be open for a reasonable time during business hours on all days except Saturdays, Sundays, and days specified as holidays in § 1-5-1, but a court may provide by local rule or order that its clerk's office shall be open for specified hours on Saturdays or particular legal holidays.

Source: SDC 1939 & Supp 1960, § 34.0401; SDCL, § 23-9-1; SL 1978, ch 178, § 559; SL 1979, ch 159, § 44.



§ 23A-45-12 (Rule 57(a)) Circuit court rules adopted by presiding judge--Consistent with title--Copies furnished to Supreme Court and code counsel--Publication of rules.

23A-45-12. (Rule 57(a)) Circuit court rules adopted by presiding judge--Consistent with title--Copies furnished to Supreme Court and code counsel--Publication of rules. A majority of the judges in each circuit court may make and amend rules governing practice not inconsistent with the rules contained in this chapter. Notice of the intent to adopt, amend or repeal any rule shall be given by filing a copy of the proposed rule, amendment or repeal in the office of the clerk of courts in each county within the circuit to be affected and by giving notice indicating the purpose of the proposed rule, amendment, or repeal in general terms and fixing a time and place, not sooner than thirty days following the date of the notice, at which any person may appear and be heard regarding the proposed adoption, amendment, or repeal. Notice of the proposed adoption, amendment, or repeal of several rules may be given at one time and in one notice. The notice required by this rule may be given by mailing to all of the active members of the state bar within the circuit.

Any rule, or amendment or repeal thereof, adopted pursuant to this section shall become effective upon being filed with and approved by the Supreme Court. Upon being approved, all such rules, amendments, or repeals thereof shall be filed by the Supreme Court with the code counsel who shall publish them as an appendix to Title 23A of the code. Any rules heretofore adopted pursuant to this section are hereby nullified. Clerks of courts shall make appropriate arrangements, subject to the approval of the Supreme Court, to make copies of all rules promulgated pursuant to this section available to the public.

Source: SL 1978, ch 178, § 560; SL 1979, ch 159, § 45; SL 1991, ch 433 (Supreme Court Rule 90-10).



§ 23A-45-13 (Rule 57(b)) Procedure not specifically prescribed by statute or rule.

23A-45-13. (Rule 57(b)) Procedure not specifically prescribed by statute or rule. If no procedure is specifically prescribed by statute or rule, a court may proceed in any lawful manner not inconsistent with this title or with any other applicable statute.

Source: SL 1978, ch 178, § 561.



§ 23A-45-14 (Rule 58) Forms drawn up by attorney general--Publication by code commission--Not mandatory.

23A-45-14. (Rule 58) Forms drawn up by attorney general--Publication by code commission--Not mandatory. The attorney general shall draw up forms to implement this title. The code commission shall publish such forms as an appendix to this title. Such forms shall be illustrative and not mandatory.

Source: SL 1978, ch 178, § 562.



§ 23A-45-15 (Rule 60) Citation of title--Citation of Rules of Criminal Procedure.

23A-45-15. (Rule 60) Citation of title--Citation of Rules of Criminal Procedure. This title may be known and cited as the South Dakota Code of Criminal Procedure. Sections of this title preceded by a rule number may be known and cited as the South Dakota Rules of Criminal Procedure.

Source: SL 1978, ch 178, § 564.






Chapter 46 - Mental Examinations And Hearings

§ 23A-46-1 Conduct of psychiatric or psychological examination--Appointment of examiners--Additional examiners--Commitment for examination.

23A-46-1. Conduct of psychiatric or psychological examination--Appointment of examiners--Additional examiners--Commitment for examination. A psychiatric or psychological examination ordered pursuant to this chapter, §§ 23A-10A-3 to 23A-10A-4.2, inclusive, 23A-26-12 to 23A-26-12.6, inclusive, or 23A-27-42 to 23A-27-46, inclusive, shall be conducted by:

(1) A licensed or certified psychiatrist;

(2) A licensed clinical psychologist;

(3) A certified social worker licensed for private independent practice with two years of supervised clinical experience in a mental health setting and with training on how to conduct and score competency evaluations;

(4) A certified nurse practitioner or clinical nurse specialist with current psychiatric certification and with training on how to conduct and score competency evaluations;

(5) A licensed professional counselor-mental health with training on how to conduct and score competency evaluations; or

(6) If the court finds it appropriate, by more than one examiner.

Each examiner shall be designated by the court, except that if the examination is ordered under § 23A-27-43 or 23A-46-9, upon the request of the defendant an additional examiner may be selected by the defendant. For the purposes of an examination pursuant to an order under § 23A-10-4, 23A-10A-3, 23A-26-12.1, 23A-27-43, or 23A-46-9, the court may commit the person to be examined for a reasonable period to the custody of a suitable facility.

Source: SL 1985, ch 192, § 30; SL 2017, ch 109, § 18.



§ 23A-46-1.1 List of professionals qualified to conduct evaluations.

23A-46-1.1. List of professionals qualified to conduct evaluations. The licensing board of each professional listed in § 23A-46-1 shall maintain a list of each professional licensed under their authority qualified to conduct competency evaluations. The Department of Social Services shall maintain a list of those evaluators for use by the courts in coordination with Department of Health, as needed.

Source: SL 2017, ch 109, § 19.



§ 23A-46-2 Report by examiner--Contents.

23A-46-2. Report by examiner--Contents. A psychiatric or psychological report ordered pursuant to this chapter, §§ 23A-10A-3 to 23A-10A-4.2, inclusive; 23A-26-12 to 23A-26-12.6, inclusive; or 23A-27-42 to 23A-27-46, inclusive, shall be prepared by the examiner designated to conduct the psychiatric or psychological examination, shall be filed with the court with copies provided to the counsel for the person examined and to the prosecuting attorney and shall include:

(1) The person's history, if applicable, and present symptoms;

(2) A description of the psychiatric, psychological, and medical tests that were employed and their results;

(3) The examiner's findings; and

(4) The examiner's opinions as to diagnosis, prognosis and:

(a) If the examination is ordered under § 23A-10A-3, whether the person is suffering from a mental disease or defect rendering the person mentally incompetent to the extent that the person is unable to understand the nature and consequences of the proceedings against the person or to assist properly in the person's defense;

(b) If the examination is ordered under § 23A-10-4, whether the person was insane at the time of the offense charged;

(c) If the examination is ordered under § 23A-46-9, whether the person is suffering from a mental disease or defect as a result of which the person's release would create a substantial risk of bodily injury to another person or serious damage to property of another;

(d) If the examination is ordered under § 23A-26-12.1 or 23A-27-43, whether the person is suffering from a mental disease or defect as a result of which the person is in need of custody for care or treatment in a suitable facility; and

(e) If the examination is ordered as a part of a presentence investigation, any recommendation the examiner may have as to how the mental condition of the defendant should affect the sentence.
Source: SL 1985, ch 192, § 31; SL 2017, ch 109, § 20.



§ 23A-46-3 Hearing--Representation of subject--Opportunity to present evidence.

23A-46-3. Hearing--Representation of subject--Opportunity to present evidence. At a hearing ordered pursuant to this chapter, §§ 23A-10A-3 to 23A-10A-4.2, inclusive, 23A-26-12 to 23A-26-12.6, inclusive, or 23A-27-42 to 23A-27-46, inclusive, the person whose mental condition is the subject of the hearing shall be represented by counsel and, if he is financially unable to obtain adequate representation, counsel shall be appointed for him. The person shall be afforded an opportunity to testify, to present evidence, to subpoena witnesses on his behalf and to confront and cross-examine witnesses who appear at the hearing.

Source: SL 1985, ch 192, § 32.



§ 23A-46-4 Reports of director of facility where person hospitalized.

23A-46-4. Reports of director of facility where person hospitalized. The director of the facility in which a person is hospitalized pursuant to:

(1) Section 23A-10-4, shall prepare semiannual reports; or

(2) Section 23A-26-12.1, 23A-27-43, or 23A-46-9, shall prepare an annual report concerning the mental condition of the person and containing recommendations concerning the need for his continued hospitalization. The reports shall be submitted to the court that ordered the person's commitment to the facility and copies of the report shall be submitted to such other persons as the court may direct.
Source: SL 1985, ch 192, § 33.



§ 23A-46-5 Video tape of defendant's testimony or interview.

23A-46-5. Video tape of defendant's testimony or interview. Upon written request of defense counsel, the court may order a video tape record made of the defendant's testimony or interview upon which the periodic report is based pursuant to § 23A-46-4. Such video tape record shall be submitted to the court along with the periodic report.

Source: SL 1985, ch 192, § 34.



§ 23A-46-6 Habeas corpus proceeding not precluded.

23A-46-6. Habeas corpus proceeding not precluded. Nothing contained in § 23A-26-12 or 23A-46-10 precludes a person who is committed under either of such sections from establishing by writ of habeas corpus the illegality of his detention.

Source: SL 1985, ch 192, § 35.



§ 23A-46-7 Hearing on discharge of person--Time for requesting.

23A-46-7. Hearing on discharge of person--Time for requesting. Regardless of whether the director of the facility in which a person is hospitalized has filed a certificate as provided in this chapter, §§ 23A-10A-3 to 23A-10A-4.2, inclusive, 23A-26-12 to 23A-26-12.6, inclusive, or 23A-27-42 to 23A-27-46, inclusive, counsel for the person or his guardian may, at any time during such person's hospitalization, file with the court that ordered the commitment a motion for a hearing to determine whether the person should be discharged from such facility, but no such motion may be filed within one hundred eighty days of a court determination that the person should continue to be hospitalized. A copy of the motion shall be sent to the director of the facility in which the person is hospitalized and to the prosecuting attorney.

Source: SL 1985, ch 192, § 36; SL 1993, ch 213, § 110.



§ 23A-46-8 Notice that release of hospitalized person would create substantial risk--Stay of release.

23A-46-8. Notice that release of hospitalized person would create substantial risk--Stay of release. If the director of a facility in which a person is hospitalized certifies that a person whose sentence is about to expire or who has been committed to the custody of the Human Services Center pursuant to § 23A-10A-4, or against whom all criminal charges have been dismissed solely for the reasons related to the mental condition of the person, is presently suffering from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to property of another, he shall transmit a certificate to that effect to the clerk of the court which had jurisdiction over the person. The clerk shall send a copy of the certificate to the person's counsel and to the prosecuting attorney. The court shall order a hearing to determine whether the person is presently suffering from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to property of another. A certificate filed under this section shall stay the release of the person pending completion of the procedures contained in §§ 23A-46-9 to 23A-46-13, inclusive.

Source: SL 1985, ch 192, § 24.



§ 23A-46-9 Mental examination and report--Conduct of hearing.

23A-46-9. Mental examination and report--Conduct of hearing. Prior to the date of hearing, the court may order that a psychiatric or psychological examination of the defendant be conducted and that a psychiatric or psychological report be filed with the court, pursuant to §§ 23A-46-1 and 23A-46-2. The hearing shall be conducted pursuant to the provisions of § 23A-46-3.

Source: SL 1985, ch 192, § 25.



§ 23A-46-10 Commitment--Finding.

23A-46-10. Commitment--Finding. If, after the hearing, the court finds by clear and convincing evidence that the person is presently suffering from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to property of another, the court shall commit the person to the Human Services Center for treatment until the person's mental condition is such that his release or conditional release under a prescribed regimen of medical, psychiatric, psychological care or treatment would not create a substantial risk of bodily injury to another person or serious damage to property of another.

Source: SL 1985, ch 192, § 26.



§ 23A-46-11 Recovery--Release procedure--Compliance with prescribed regimen as condition.

23A-46-11. Recovery--Release procedure--Compliance with prescribed regimen as condition. When the director of the facility in which a person is hospitalized pursuant to § 23A-46-10 determines that the person has recovered from his mental disease or defect to such an extent that his release would no longer create a substantial risk of bodily injury to another person or serious damage to property of another, he shall promptly file a certificate to that effect with the clerk of the court that ordered the commitment. The clerk shall send a copy of the certificate to the person's counsel and to the prosecuting attorney. The court shall order the discharge of the person, or on motion of the prosecuting attorney or on its own motion, shall hold a hearing, conducted pursuant to the provisions of § 23A-46-3, to determine whether or not he should be released. If, after the hearing, the court finds by a preponderance of the evidence that the person has recovered from his mental disease or defect to the extent that:

(1) His release would no longer create a substantial risk of bodily injury to another person or serious damage to property of another, the court shall order that he be immediately discharged; or

(2) His conditional release under a prescribed regimen of medical, psychiatric, or psychological care or treatment would no longer create a substantial risk of bodily injury to another person or serious damage to property of another, the court shall:

(a) Order that he be conditionally discharged under a prescribed regimen of medical, psychiatric, or psychological care or treatment that has been prepared for him, that has been certified to the court as appropriate by the director of the facility in which he is committed and that has been found by the court to be appropriate; and

(b) Order, as an explicit condition of release, that he comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment. The court at any time may, after a hearing employing the same criteria, modify or eliminate the regimen of medical, psychiatric, or psychological care or treatment.
Source: SL 1985, ch 192, § 27.



§ 23A-46-12 Failure to comply with regimen--Notice--Arrest--Court determination.

23A-46-12. Failure to comply with regimen--Notice--Arrest--Court determination. The director of the medical facility responsible for administering the regimen imposed on a person conditionally discharged under § 23A-46-11 shall notify the prosecuting attorney and the court having jurisdiction over the person of any failure of the person to comply with the regimen. On such notice, or upon other probable cause to believe that the person has failed to comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment, the person may be arrested and, upon arrest, shall be taken without unnecessary delay before the court having jurisdiction over him. The court shall, after a hearing, determine whether the person should be remanded to a suitable facility on the ground that, in light of his failure to comply with a prescribed regimen of medical, psychiatric, or psychological care or treatment, his continued release would create a substantial risk of bodily injury to another person or serious damage to property of another.

Source: SL 1985, ch 192, § 28.



§ 23A-46-13 Hospitalized person against whom charges dismissed--Notice of risk--Civil proceedings.

23A-46-13. Hospitalized person against whom charges dismissed--Notice of risk--Civil proceedings. If the administrator of the facility in which a person is hospitalized pursuant to this chapter, §§ 23A-10A-3 to 23A-10A-4.2, inclusive, 23A-26-12 to 23A-26-12.6, inclusive, or 23A-27-42 to 23A-27-46, inclusive, certifies that the person, against whom all charges have been dismissed for reasons not related to the mental condition of the person, is presently suffering from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to property of another, the administrator shall refer the matter to the prosecuting attorney for proceedings for civil commitment.

Source: SL 1985, ch 192, § 29.






Chapter 47 - Administrative Financial Accounting System

§ 23A-47-1 Placement into administrative financial accountability system.

23A-47-1. Placement into administrative financial accountability system. The Department of Corrections or the Unified Judicial System may place any adult offender with an outstanding court-ordered financial obligation into the administrative financial accountability system.

Source: SL 2013, ch 101, § 43, eff. Jan. 1, 2014.



§ 23A-47-2 Management of parolee, inmate, or probationer by administrative financial accountability system.

23A-47-2. Management of parolee, inmate, or probationer by administrative financial accountability system. A parolee, inmate, or probationer, who is discharged from supervision but has outstanding, court-ordered financial obligations, shall be managed by the administrative financial accountability system, as administered pursuant to § 23A-47-3, in order to satisfy all court-ordered financial obligations.

Source: SL 2013, ch 101, § 44, eff. Jan. 1, 2014; SL 2015, ch 142, § 1.



§ 23A-47-3 Monitoring and tracking of payments.

23A-47-3. Monitoring and tracking of payments. The administrative financial accountability system shall be administered by the Unified Judicial System pursuant to § 23A-28-3 and shall monitor and track payments within the system.

Source: SL 2013, ch 101, § 45, eff. Jan. 1, 2014; SL 2015, ch 142, § 2.



§ 23A-47-4 Promulgation of rules for collection of outstanding court-ordered financial obligations.

23A-47-4. Promulgation of rules for collection of outstanding court-ordered financial obligations. The Supreme Court shall promulgate rules for the collection of outstanding court-ordered financial obligations through the administrative financial accountability system. The rules shall include graduated responses to noncompliance and a policy for the termination or adjustment of the financial obligations.

Source: SL 2013, ch 101, § 46, eff. Jan. 1, 2014; SL 2015, ch 142, § 3.



§ 23A-47-5 Termination of financial obligation.

23A-47-5. Termination of financial obligation. Pursuant to rules established by the Supreme Court, any financial obligation from an order more than twenty-five years old, deemed uncollectible, or following the death of an offender may be terminated.

Source: SL 2013, ch 101, § 47, eff. Jan. 1, 2014.



§ 23A-47-6 Failure to comply with plan of restitution or plan for financial obligations.

23A-47-6. Failure to comply with plan of restitution or plan for financial obligations. Failure of any individual in this system to comply with the plan of restitution or plan for financial obligations as approved or modified by the court constitutes a violation of the conditions within this system. Without limitation, the court may modify the plan of restitution or financial obligation, extend the period of time for restitution or financial obligation, or continue the individual in the administrative financial accountability system. If the individual fails to make payment as ordered by the court, the individual may be held in contempt of the court's order.

Source: SL 2013, ch 101, § 48, eff. Jan. 1, 2014; SL 2015, ch 142, § 4.



§ 23A-47-7 Contempt or review hearings.

23A-47-7. Contempt or review hearings. The original sentencing court shall be the court of competent jurisdiction pursuant to § 23A-47-6 for contempt or review hearings, if necessary, as part of the financial accountability collections system.

Source: SL 2013, ch 101, § 49, eff. Jan. 1, 2014; SL 2015, ch 142, § 5.



§ 23A-47-8 Report on administrative financial accountability system.

23A-47-8. Report on administrative financial accountability system. The Unified Judicial System shall semiannually report the implementation and outcomes of the administrative financial accountability system to the oversight council.

Source: SL 2013, ch 101, § 50, eff. Jan. 1, 2014.






Chapter 48 - Probation Supervision, Response to Violation of Conditions, and Discharge

§ 23A-48-1 Evidence-based probation supervision practices.

23A-48-1. Evidence-based probation supervision practices. Adult probation supervision shall use evidence-based practices and shall target the probationer's criminal risk and need factors with appropriate supervision and intervention, focusing resources on moderate-risk and high-risk offenders.

Source: SL 2014, ch 256 (Supreme Court Rule 13-14, § 1), eff. Jan. 1, 2014.



§ 23A-48-2 Methods used in adult probation supervision.

23A-48-2. Methods used in adult probation supervision. Adult probation supervision shall include:

(1) Use of a normed and validated risk and needs assessment measuring criminal risk factors, specific individual needs and driving variable supervision levels;

(2) Use of assessment results to guide targeted supervision responses consistent with evidence-based practices as to the level of supervision and the practices used to reduce recidivism;

(3) Collateral and personal contacts, including unscheduled contacts, with the offender and community and with a frequency consistent with the probationer's supervision level and risk of re-offense, staying informed of the probationer's conduct, compliance with conditions, and progress in community based intervention;

(4) Use of adult probation change plans for each probationer assessed as medium-risk, high-risk or intensive risk to reoffend;

(5) Use of an automated call-in system for each probationer assessed as administrative or low risk to reoffend unless otherwise approved by the chief court services officer for the judicial circuit; and

(6) Use of practical and suitable supervision methods that are consistent with evidence-based practices to aid and encourage the probationer to improve his or her conduct and circumstances and to reduce the risk of recidivism through the use of incentives and rewards for positive behavior and swift and certain sanctions for noncompliance.
Source: SL 2014, ch 256 (Supreme Court Rule 13-14, § 2), eff. Jan. 1, 2014.



§ 23A-48-3 Adult probation change plan defined.

23A-48-3. Adult probation change plan defined. "Adult probation change plan" means an individualized, documented accountability and behavior change strategy that:

(1) Matches the type and intensity of supervision to the assessed risk of reoffending;

(2) Targets and prioritizes the specific criminal risk factors of the individual, with attention to addressing barriers to learning and participation;

(3) Engages the probationer in the development of the plan; and

(4) Establishes a timetable for achieving specific behavioral goals, including a schedule for payments of restitution, child support, and other financial obligations.
Source: SL 2014, ch 256 (Supreme Court Rule 13-14, § 3), eff. Jan. 1, 2014.



§ 23A-48-4 Graduated response grid for violation of conditions of probation.

23A-48-4. Graduated response grid for violation of conditions of probation. Pursuant to § 16-22-13, the Supreme Court hereby adopts the following graduated response grid and rules to guide court services officers in determining the appropriate response to a violation of conditions of probation. It is the policy of the Unified Judicial System that violations of probation be addressed in a timely, consistent and reasonable manner by use of a graduated response grid. The use of graduated sanctions and incentives is intended to achieve public safety by holding offenders accountable for their behavior and reinforcing positive behavior.

Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 1), eff. Jan. 1, 2014.



§ 23A-48-5 Statewide utilization of grid for adult cases.

23A-48-5. Statewide utilization of grid for adult cases. The response grid in Appendix A to this chapter is hereby adopted for statewide use by court services officers. The response grid shall be utilized statewide for all adult cases supervised through court services. Sections 23A-48-4 to 23A-48-14, inclusive, do not apply to probationers supervised as part of a drug court as defined by § 16-22-3.

Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 2), eff. Jan. 1, 2014.



§ 23A-48-6 Incentives for compliance.

23A-48-6. Incentives for compliance. Court services officers are encouraged to provide incentives for compliance with the conditions of probation and acknowledge achievements to reinforce positive behavior.

Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 3), eff. Jan. 1, 2014.



§ 23A-48-7 Response grid to be standard condition of probation--Review of moderate or serious sanctions.

23A-48-7. Response grid to be standard condition of probation--Review of moderate or serious sanctions. Except as stated in § 23A-48-5 the response grid shall be made a standard condition of probation and a probationer shall be informed that they may seek review of any moderate or serious sanction imposed by requesting review by the chief court services officer for the judicial circuit. In the event the supervising court services officer is the chief court services officer, the probationer may request review of such determination by a chief court services officer from another judicial circuit which shall be assigned by the director of trial court services. The decision made by the chief court services officer concerning the imposition of a sanction is final.

Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 4), eff. Jan. 1, 2014.



§ 23A-48-8 Arrest for misdemeanor or felony--Petition to modify or revoke probation--Report.

23A-48-8. Arrest for misdemeanor or felony--Petition to modify or revoke probation--Report. The response grid applies to conduct that is a violation of the terms and conditions of probation including an arrest for a misdemeanor offense. If a probationer is arrested for a felony, the court services officer shall submit a probation violation report to the prosecuting attorney. The court services officer may file a petition to modify or revoke probation with the court at any time. If a probationer's conduct demonstrates a significant risk to public safety the court services officer shall immediately submit a probation violation report.

Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 5), eff. Jan. 1, 2014.



§ 23A-48-9 Application of grid.

23A-48-9. Application of grid. A court services officer shall respond to a violation through the application of the grid by utilizing the appropriate cells based on the probationer's risk level and the type of violation. The imposition of sanctions within a grid cell is vested to the discretion of the supervising court services officer. A court services officer may deviate up or down from the grid cell with supervisor approval. Not all responses in each grid cell may be appropriate for all violations or for all probationers. Graduated responses may be used individually or in combination and include formal and informal responses to probation violations. The imposition of any sanction or incentive shall be documented by the court services officer.

Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 6), eff. Jan. 1, 2014.



§ 23A-48-10 Factors for imposition of sanction.

23A-48-10. Factors for imposition of sanction. Court services officers shall consider the risk the probationer poses to the community, the severity of any violation, prior history on probation, previous violations or sanctions, and the deterrent effect when imposing a sanction. The court services officer shall also employ positive reinforcement for a probationer's compliance with the conditions of supervision and completion of benchmarks during the term of supervision.

Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 7), eff. Jan. 1, 2014.



§ 23A-48-11 Court services officer response to violation of conditions of probation.

23A-48-11. Court services officer response to violation of conditions of probation. In response to a violation of the conditions of probation the court services officer may:

(1) Modify the conditions of community supervision for the limited purpose of imposing graduated sanctions.

(2) Place a probationer who violates the terms of supervision in a local correctional or detention facility for a period of time up to forty-eight hours with review and prior approval of the chief court services officer for the judicial circuit.

(3) Impose any sanction with consideration to the probationers' employment schedule while still preserving public safety and maintaining the purpose and integrity of the sanctioning process.
Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 8), eff. Jan. 1, 2014.



§ 23A-48-12 Term of probation.

23A-48-12. Term of probation. A sanction cannot extend the term of probation.

Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 9), eff. Jan. 1, 2014.



§ 23A-48-13 Response grid oversight committee.

23A-48-13. Response grid oversight committee. There is hereby established a response grid oversight committee to consider recommendations to the graduated response grid and make such changes as the committee determines appropriate by majority vote. The committee shall be appointed by the Chief Justice of the South Dakota Supreme Court. The committee shall consist of nine members and be composed of two judges, two chief court services officers, one deputy chief court services officer, two court services officers that are not chief or deputy chief court services officers, one state's attorney and one defense attorney. The director of trial court services shall also serve as a non-voting member of the committee. The committee shall meet within 180 days from appointment and at least annually thereafter.

Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 10), eff. Jan. 1, 2014.



§ 23A-48-14 Sentencing court authority to respond to violation or modify conditions.

23A-48-14. Sentencing court authority to respond to violation or modify conditions. Nothing in §§ 23A-48-4 to 23A-48-14, inclusive, shall be construed to limit the sentencing court's ability to respond to a probation violation or modify the terms and conditions of probation.

Source: SL 2014, ch 258 (Supreme Court Rule 13-16, § 11), eff. Jan. 1, 2014.



§ 23A-48-15 Earned discharge policy established.

23A-48-15. Earned discharge policy established. Pursuant to the South Dakota Public Safety Improvement Act the Supreme Court establishes the following criteria and procedure for awarding earned credits for discharge from probation.

Source: SL 2014, ch 257 (Supreme Court Rule 13-15, § 1), eff. Jan. 1, 2014.



§ 23A-48-16 Definitions pertaining to earned discharge credits.

23A-48-16. Definitions pertaining to earned discharge credits. Definitions for the purposes of determining earned discharge credits:

A. Absconded. The term absconded means to be absent from the offender's approved place of residence or employment with the intent of avoiding supervision. When there is reason to believe that an offender has absconded, verification of absence is obtained by conducting a field contact at the last known approved place of residence, contacting the last known approved place of employment, if applicable, and contacting known family members and collateral contacts.

B. Probationer. A probationer is defined as any person convicted of a felony or receiving a suspended imposition under § 23A-27-13 on a felony charge and sentenced by a South Dakota court to a term of supervised probation exceeding six months. A probationer for the purpose of §§ 23A-48-15 to 23A-48-22, inclusive, does not include a person sentenced to drug court, a minor on juvenile court probation, or a person serving probation only on a misdemeanor offense under the laws of the State of South Dakota.

C. Probation Violation. A probation violation is defined as any written report submitted to the prosecuting attorney by a supervising court service's officer, or any petition to modify or revoke probation filed with the court by a state's attorney, the attorney general or court services officer alleging that a probationer has violated the terms of supervised probation.

D. Supervised Probation. Supervised probation under §§ 23A-48-15 to 23A-48-22, inclusive, shall mean a period of probation, exceeding six months, imposed upon a probationer who has entered into a written agreement for probation with a court services officer that has been approved and filed with the court. Supervised probation does not include supervision through case-service monitoring or through the financial accountability collections system.
Source: SL 2014, ch 257 (Supreme Court Rule 13-15, § 2), eff. Jan. 1, 2014.



§ 23A-48-17 Certain probationers ineligible for earned discharged credits.

23A-48-17. Certain probationers ineligible for earned discharged credits. Any probationer serving a term of supervised probation as the result of a sex offense under § 22-24B-1, a violation of the sex offender registry requirements, or a violation of community safety zone requirements is not eligible for earned discharge credits under §§ 23A-48-15 to 23A-48-22, inclusive.

Source: SL 2014, ch 257 (Supreme Court Rule 13-15, § 3), eff. Jan. 1, 2014.



§ 23A-48-18 Eligibility for earned discharge credit.

23A-48-18. Eligibility for earned discharge credit. Except as set forth in § 23A-48-17, a probationer who has a term of supervised probation of six months or more as of January 1, 2014 shall be eligible for earned discharge credit as set forth in § 23A-48-19 regardless of the date of conviction.

Source: SL 2014, ch 257 (Supreme Court Rule 13-15, § 4), eff. Jan. 1, 2014.



§ 23A-48-19 Criteria for awarding earned discharge credits.

23A-48-19. Criteria for awarding earned discharge credits. A probationer shall be awarded earned discharge credits while on supervised probation as follows:

(1) For each full calendar month of compliance with the terms of supervised probation an earned discharge credit of 30 days shall be awarded to a probationer. Each earned discharge credit shall reduce the term of supervised probation by 30 days. No earned discharge credit may be awarded for a partial month or the last full month of supervised probation. No earned discharge credit may be awarded for any month, or portion of a month, during which the probationer is incarcerated.

(2) A probationer shall not receive an earned discharge credit for any month(s) during which a probation violation is pending before the court. If the court does not sustain the probation violation, the court may enter a written order awarding earned discharge credits to the probationer for the months the probation violation was pending before the court. Absent such an order the probationer shall not be entitled to any earned discharge credit for such period of time.

(3) Earned discharge credits shall not be awarded to a probationer for any month(s) in which a probationer is absconded. Additionally, a probationer shall not be awarded earned discharge credit for any month in which the probationer was sanctioned for conduct that disqualifies the probationer from receiving earned discharge credits as provided by the graduated response grid.

(4) A South Dakota probationer placed on supervised probation who is supervised in another state under the Interstate Compact for Adult Offender Supervision is eligible for earned discharge credits pursuant to §§ 23A-48-15 to 23A-48-22, inclusive.

(5) Earned discharge credits shall be applied to the probation term within fifteen days after the end of the month in which any credit was earned. A probationer who is eligible for earned discharge credits shall be notified of their probation discharge date on a semi-annual basis.
Source: SL 2014, ch 257 (Supreme Court Rule 13-15, § 5), eff. Jan. 1, 2014; SL 2015, ch 275 (Supreme Court Rule 15-13), eff. July 1, 2015.



§ 23A-48-20 Reports to chief court services officer.

23A-48-20. Reports to chief court services officer. Within ten days following the end of the month, a supervising court services officer shall report to the chief court services officer for the judicial circuit the name of any probationer eligible for an award of earned discharge credit and whether an earned discharge credit was awarded for the previous month.

Source: SL 2014, ch 257 (Supreme Court Rule 13-15, § 6), eff. Jan. 1, 2014.



§ 23A-48-21 Review of denial of earned discharge credit.

23A-48-21. Review of denial of earned discharge credit. A probationer who objects to a supervising court services officer's determination that the probationer is ineligible for the award of earned discharge credit may seek review of that decision with the chief court services officer for the judicial circuit. Review of the denial of earned discharge credit may be made by filing a notice of review with the chief court services officer within 10 days from receiving notice of the denial. In the event the supervising court services officer is the chief court services officer, the probationer may request review of such determination by a chief court services officer from another judicial circuit which will be assigned by the director of trial court services. The decision made by the chief court services officer concerning the award of earned discharge credits is final.

Source: SL 2014, ch 257 (Supreme Court Rule 13-15, § 7), eff. Jan. 1, 2014.



§ 23A-48-22 Irrevocability of discharge credits--Sentencing court authority to modify probation.

23A-48-22. Irrevocability of discharge credits--Sentencing court authority to modify probation. Earned discharge credits are not revocable once awarded. However, nothing in §§ 23A-48-15 to 23A-48-22, inclusive, limits the sentencing court's authority to modify the terms and conditions of probation.

Source: SL 2014, ch 257 (Supreme Court Rule 13-15, § 8), eff. Jan. 1, 2014.



APPENDIX

APPENDIX TO CHAPTER 23A-48

Appendix A. Graduated Response Grid

South Dakota's Application of Supervisory Responses (ASR): Responding to the Public Safety Improvement Act

Source: SL 2014, ch 257 (Supreme Court Rule 13-15, § 8), eff. Jan. 1, 2014.






Chapter 49 - Civil Forfeiture for Crime

§ 23A-49-1 Real property subject to forfeiture for crime listed in chapter 34-20B or 22-24A.

23A-49-1. Real property subject to forfeiture for crime listed in chapter 34-20B or 22-24A. All real property, including any right, title, and interest in the whole of any platted lot or tract of land which is measured in three hundred twenty acre increments, or all of any smaller amount and any appurtenances or improvements, which is used, or intended to be used, in any manner or part, to commit or to facilitate the commission of a violation of any crime listed in chapter 34-20B or 22-24A, is subject to forfeiture under this section. Forfeiture under this chapter of real property encumbered by a bona fide security interest is subject to the interest of the secured party unless the secured party had actual knowledge of the act upon which the forfeiture is based. Notice of forfeiture proceedings shall be given each owner or secured party whose right, title, or interest is of record, at the time of the seizure, with the secretary of state or the register of deeds in the county where the real property is located. A person claiming a security interest bears the burden of establishing that interest by a preponderance of the evidence. No real property may be forfeited under the provisions of this chapter by reason of any act committed by a person other than an owner of the property unless that owner had actual knowledge that the real property was used or intended for use in any of the manners set forth in the chapters listed in § 23A-49-20.

Source: SL 2016, ch 138, § 1.



§ 23A-49-2 Conveyance used in common carrier business not subject to forfeiture--Exception.

23A-49-2. Conveyance used in common carrier business not subject to forfeiture--Exception. Notwithstanding the provisions of subdivision 34-20B-70(4) or 22-24A-15(4), no conveyance used by any person as a common carrier in the transaction of business as a common carrier may be forfeited under the provisions of this chapter, unless it appears that the owner or other person in charge of the conveyance was a consenting party or privy to a violation of any crime in the chapters listed in § 23A-49-20.

Source: SL 2016, ch 138, § 2.



§ 23A-49-3 Stolen and leased conveyances not subject to forfeiture--Exception.

23A-49-3. Stolen and leased conveyances not subject to forfeiture--Exception. Notwithstanding the provisions of subdivision 34-20B-70(4) or 22-24A-15(4), no conveyance may be forfeited under the provisions of this chapter, by reason of any act or omission established by the owner of the conveyance to have been committed or omitted by any person other than the owner while the conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States, or of any state, or while the conveyance was rented or leased from a motor vehicle dealer or a leasing or rental agency and the dealer or agency had no knowledge that the conveyance was being used or intended for use, to transport or in any manner facilitate the commission of any crime in the chapters listed in § 23A-49-20.

Source: SL 2016, ch 138, § 3.



§ 23A-49-4 Conveyance not subject to forfeiture for acts or omissions of nonowner--Exception.

23A-49-4. Conveyance not subject to forfeiture for acts or omissions of nonowner--Exception. Notwithstanding the provisions of subdivision 34-20B-70(4) or 22-24A-15(4), no conveyance may be forfeited under the provisions of this chapter, by reason of any act committed or omitted by a person other than an owner of the conveyance unless the owner knew or in the exercise of ordinary care should have known that the conveyance was being used or was intended for use to facilitate the commission of any crime in the chapters listed in § 23A-49-20.

Source: SL 2016, ch 138, § 4.



§ 23A-49-5 Item not subject to forfeiture for act or omission without owner's knowledge or consent.

23A-49-5. Item not subject to forfeiture for act or omission without owner's knowledge or consent. To the extent of the interest of an owner, a thing of value is not subject to forfeiture under this chapter by reason of any act or omission that is established by the owner of the item to have been committed or omitted without the owner's knowledge or consent.

Source: SL 2016, ch 138, § 5.



§ 23A-49-6 Victim protected against forfeiture by victim immunity.

23A-49-6. Victim protected against forfeiture by victim immunity. Any victim of a crime as described in the provisions of §§ 22-19A-1, 22-24A-1 to 22-24A-20, inclusive, 22-24B-1, 22-49-1 to 22-49-3, inclusive, and 43-43B-1 to 43-43B-3, inclusive, is protected against loss of property through forfeiture by victim immunity as described in § 22-48-2.

Source: SL 2016, ch 138, § 6.



§ 23A-49-7 Seizure of property by court process.

23A-49-7. Seizure of property by court process. Any property subject to forfeiture under this chapter may be seized by any law enforcement officer or designated agent of the Division of Criminal Investigation upon process issued by any court having jurisdiction over the property.

Source: SL 2016, ch 138, § 7.



§ 23A-49-8 Seizure of property without court process.

23A-49-8. Seizure of property without court process. The seizure of any property subject to forfeiture under this chapter may be made without process issued under § 23A-49-7 if:

(1) The seizure is incident to an arrest or a search under a search warrant or to an inspection under an administrative inspection warrant;

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding under this chapter;

(3) The law enforcement officer or agent has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(4) The law enforcement officer or agent has probable cause to believe that the property has been used or intended to be used in violation of crimes in the chapters listed in § 23A-49-20.
Source: SL 2016, ch 138, § 8.



§ 23A-49-9 Time for instituting proceedings.

23A-49-9. Time for instituting proceedings. If a seizure pursuant to § 23A-49-7 or subdivisions 23A-49-8(1), (3), or (4) occurs, the attorney general shall institute, within sixty days of the seizure, the proceedings pursuant to § 23A-49-14 or 23A-49-15.

Source: SL 2016, ch 138, § 9.



§ 23A-49-10 Seized property subject only to order of court or official.

23A-49-10. Seized property subject only to order of court or official. No property taken or detained pursuant to this chapter is replevinable or subject to an action in claim and delivery. However, the property is deemed to be in the custody of the attorney general, subject only to the orders and decrees of the court or the official having jurisdiction over the property.

Source: SL 2016, ch 138, § 10.



§ 23A-49-11 Attorney general action with respect to seized property.

23A-49-11. Attorney general action with respect to seized property. If property is seized under the provisions of this chapter, the attorney general may:

(1) Place the property under seal;

(2) Remove the property to a place designated by the attorney general; or

(3) Take custody of the property and remove it to an appropriate location for disposition in accordance with law.
Source: SL 2016, ch 138, § 11.



§ 23A-49-12 Property subject to security interest--Action by attorney general.

23A-49-12. Property subject to security interest--Action by attorney general. Any property, as described in subdivisions 34-20B-70(4), (6), and (7) or 22-24A-15(4), (6), and (7), or § 23A-49-1, that is subject to a bona fide perfected security interest at the time of seizure of the personal property, at the time the offense was committed, and is forfeited under the provisions of §§ 23A-49-7 to 23A-49-19, inclusive, shall be taken by the attorney general subject to the security interest. The attorney general shall, within sixty days of the forfeiture of the property:

(1) Return the property to the possession of the secured party;

(2) Satisfy fully all indebtedness to the secured party secured by the property; or

(3) Return the property to the possession of the secured party and require the secured party to sell the property within sixty days of receipt of the property from the attorney general at public or private sale and retain all proceeds necessary to satisfy fully all indebtedness of the secured party secured by the property together with all reasonable costs of the sale and remit to the attorney general all excess proceeds within thirty days of the sale.

If the secured party knew or should have known, that the property was being used or intended for use to facilitate in the commission of a crime, the provisions of this section do not apply to the property.

Source: SL 2016, ch 138, § 12.



§ 23A-49-13 Civil action--Standard of proof.

23A-49-13. Civil action--Standard of proof. Any forfeiture proceeding is a civil action against the property seized and the standard of proof shall be preponderance of the evidence.

Source: SL 2016, ch 138, § 13.



§ 23A-49-14 Procedure in forfeiture proceedings involving property other than real property or conveyances.

23A-49-14. Procedure in forfeiture proceedings involving property other than real property or conveyances. If property described in subdivisions 34-20B-70(2), (3), (5), (6), and (7) or 22-24A-15(2), (3), (5), (6), and (7) is seized, the attorney general shall file a summons and complaint for forfeiture of the property in circuit court for the county in which the property was seized or is being held. The proceedings shall be brought in the name of the state. The complaint shall describe the property, and state the property's location, the property's present custodian, the name of each owner if known, the name of each party in interest if known or of legal record, and allege the essential elements of the violation that is claimed to exist. The complaint shall conclude with a prayer to enforce the forfeiture. Notice of a forfeiture proceeding shall be given to each known owner and known party in interest by serving a copy of the summons and complaint in accordance with § 23A-49-15. The procedure governing the proceedings, except as provided in this section, shall be the same as that prescribed for civil proceedings by chapter 15-6.

Source: SL 2016, ch 138, § 14.



§ 23A-49-15 Procedure in forfeiture proceedings involving real property or conveyances.

23A-49-15. Procedure in forfeiture proceedings involving real property or conveyances. If property described in § 23A-49-1 or subdivision 34-20B-70(4) or 22-24A-15(4) is seized, the attorney general shall file a summons and complaint for forfeiture of the property in circuit court of the county in which the property was seized or is being held. The proceedings shall be brought in the name of the state. The complaint shall describe the property, and state the property's location, the property's present custodian, the name of each owner if known, the name of each party in interest if known or of legal record, and allege the essential elements of the violation that is claimed to exist. The complaint shall conclude with a prayer to enforce the forfeiture. The procedure governing the proceedings, except as provided by this section, shall be the same as that prescribed for civil proceedings by chapter 15-6. Notice of forfeiture proceedings shall be given to each owner and party in interest whose right, title, or interest is of record as provided in § 23A-49-1 or to the Department of Revenue or the Division of Aeronautics or a similar department of another state if the records are maintained in that state by serving a copy of the summons and complaint upon each known owner and known party in interest in accordance with title 15.

Source: SL 2016, ch 138, § 15.



§ 23A-49-16 Service of process by mail where person released on bail.

23A-49-16. Service of process by mail where person released on bail. If a person as described in §§ 23A-49-14 and 23A-49-15 is released on bail as provided by chapter 23A-43, a summons and complaint for forfeiture of the property may be served by mailing the summons and complaint by certified mail, no return receipt required, to the address left by the person upon release from confinement.

Source: SL 2016, ch 138, § 16.



§ 23A-49-17 Answer by party in interest.

23A-49-17. Answer by party in interest. Within thirty days after the service of the notice pursuant to § 23A-49-14 or 23A-49-15, the owner of the seized property and any other party in interest or claimant may file a verified answer to the claims described in the complaint instituting the forfeiture proceedings.

Source: SL 2016, ch 138, § 17.



§ 23A-49-18 Disposition of property by court where no appearance made.

23A-49-18. Disposition of property by court where no appearance made. If at the end of thirty days after the notice has been served there is no verified answer on file and no claimant has appeared to defend the complaint, the court shall order the disposition of the seized property as requested in the complaint.

Source: SL 2016, ch 138, § 18.



§ 23A-49-19 Trial--Disposition of property by court.

23A-49-19. Trial--Disposition of property by court. If a verified answer is filed, the forfeiture proceedings shall be set for a trial on a day not more than one hundred eighty days from the date of the filing. Any party may demand a trial by jury for the forfeiture proceedings pursuant to § 15-6-38(b). At the trial, the state shall establish probable cause for instituting the forfeiture action following which any owner, party in interest, or claimant who has filed a verified answer has the burden of proving that the property seized is not subject to forfeiture under this chapter. If the court or a jury finds that the property is not subject to forfeiture under this chapter, the court shall order the property released to the owner, party in interest, or claimant according to the person's right, title, or interest. The court shall order the property forfeited if the court or a jury determines that the property was subject to forfeiture.

Source: SL 2016, ch 138, § 19.



§ 23A-49-20 Attorney general's disposition of forfeited property.

23A-49-20. Attorney general's disposition of forfeited property. If property is forfeited under this chapter, the attorney general may:

(1) Retain the property for official use;

(2) Sell any forfeited property which is not required to be destroyed by law and which is not harmful to the public, provided that the proceeds be disposed of for payment of all proper expenses of the proceedings for forfeiture and sale including expenses of seizure, maintenance of custody, advertising, and court costs. All money seized or remaining proceeds from the sale of any forfeited property shall be paid into the following funds:

(a) If seized pursuant to a violation of chapters 34-20B or 22-42, proceeds shall go to the drug control fund;

(b) If seized pursuant to a violation of chapters 22-24A, 22-23, 22-19A, 22-24B, 43-43B, or 23A-27, proceeds shall be used to reimburse the actual costs of the criminal investigation and prosecution, and any amount over those costs shall be used to satisfy any civil judgments received by the victims. All remaining proceeds shall be paid to the South Dakota internet crimes against children fund; and

(c) If not otherwise specified by this chapter, proceeds shall go to the general fund; or

(3) If property is seized pursuant to a violation of chapters 34-20B or 22-42, the attorney general may forward it to the Division of Criminal Investigation for disposition. Such disposition may include delivery for medical or scientific use to any federal or state agency under regulations of the United States attorney general.
Source: SL 2016, ch 138, § 20.






Chapter 50 - Mental Health Procedures in Criminal Justice

§ 23A-50-1 Definitions.

23A-50-1. Definitions. Terms used in this chapter and §§ 23A-10A-17, 23A-46-1, and 24-11-55 to 24-11-59, inclusive, mean:

(1) "Mental health response team," a support team tasked with finding viable community resources to help persons with severe mental illness involved in the court system;

(2) "Mental health screening tool," a brief, routine process using a standardized instrument that has been validated with offender populations to identify indicators of mental health issues that is used to determine a need for further mental health assessment or evaluation;

(3) "Oversight council," the council established by § 23A-50-12;

(4) "Performance measure," a metric that captures performance on critical variables central to accomplishing the mission and goals within this chapter;

(5) "Psychiatric certification," a credential obtained by passing the psychiatric-mental health nursing board certification through the American Nurses Credentialing Center;

(6) "Telehealth," a mode of delivering healthcare services that utilizes information and communication technologies to enable the diagnosis, consultation, treatment, education, care management, and self-management of patients at a distance from health care providers.
Source: SL 2017, ch 109, § 1.



§ 23A-50-2 Crisis services grant program.

23A-50-2. Crisis services grant program. The Department of Social Services shall create a crisis services grant program to any municipality, county, or groups of counties for the purposes of encouraging the establishment of new crisis response services or the expansion of existing crisis response services. The grant program shall be in existence until the grant program funding is exhausted. The department shall collect data on the number of applications for the grant program, the number and percentage of applications accepted, the amount awarded to each grantee, and the location, purpose, and population served by the crisis response services. The department shall report this information semiannually to the oversight council until the program ends.

Source: SL 2017, ch 109, § 7.



§ 23A-50-3 Report on mental health conditions of bond.

23A-50-3. Report on mental health conditions of bond. The Unified Judicial System shall collect and report to the oversight council the number and percent of defendants for whom mental health assessment and mental health treatment is required as a condition of bond, and the number and percent of those with assessment and treatment as a condition of bond who comply with conditions.

Source: SL 2017, ch 109, § 13.



§ 23A-50-4 Report on mental health court referrals and requirements.

23A-50-4. (Text of section effective July 1, 2018) Report on mental health court referrals and requirements. The Unified Judicial System shall report semiannually to the oversight council the number of persons referred to any mental health court, the number and the percentage admitted to any mental health court, the number and the percentage of those admitted who complete mental health court requirements, and the number and the percentage of persons convicted of a new crime within one to three years of completing mental health court requirements.

Source: SL 2017, ch 109, § 14, eff. July 1, 2018.



§ 23A-50-5 Fund for assisting counties with cost of court-ordered competency evaluations of defendants.

23A-50-5. Fund for assisting counties with cost of court-ordered competency evaluations of defendants. The Association of County Commissioners, formed pursuant to § 7-7-28, may create and administer a fund for the purpose of assisting counties with the cost of competency evaluations for defendants for whom an evaluation has been ordered by the court. The Department of Social Services may contract with the association to reallocate funds used at the Human Services Center on contractual services for forensic evaluations to be administered through this fund. The fund may also receive and distribute money from any other source. The association board of directors shall provide procedures for the equitable distribution of money from this fund to the counties utilizing court-ordered competency evaluations and provide for the payment of an administrative fee and other reasonable expenses related to the administration of the fund. The association shall report to the oversight council the amount distributed annually in total and by county and the number of competency evaluations completed with funds from the program. The liability of the association related to the administration of this fund shall be limited to the money as is available for such purposes in the fund.

Source: SL 2017, ch 109, § 15.



§ 23A-50-6 Appointment of mental health response teams--Confidentiality of records.

23A-50-6. Appointment of mental health response teams--Confidentiality of records. The presiding judge of each judicial circuit may appoint one or more mental health response teams. Each team appointed shall include a court services officer for the jurisdiction where the team is to operate, a mental health provider, and a member of law enforcement and may also include a representative that works with jail administration and one or more representatives from the public. The Unified Judicial System shall maintain a record of the membership of each team and report nonidentifying data to the oversight council. The team may operate telephonically or through electronic communications.

The records prepared or maintained by the team are confidential. Notwithstanding, the records may be inspected by or disclosed to justices, judges, magistrates, and employees of the Unified Judicial System in the course of their duties or to any person specifically authorized by order of the court.

Source: SL 2017, ch 109, § 21.



§ 23A-50-7 Establishment of mental health response team processes.

23A-50-7. Establishment of mental health response team processes. The mental health response team may establish a process for identifying eligible persons through assessment; a documented process for referral to treatment; a team approach to the development and modification of individualized treatment plans and ongoing coordination to ensure plan effectiveness; a process for information sharing among the team members; and planning and coordination, including referrals for nonmental health services and resources.

Source: SL 2017, ch 109, § 22.



§ 23A-50-8 Report regarding mental health response teams.

23A-50-8. Report regarding mental health response teams. The Unified Judicial System shall collect and report to the oversight council the name of any circuits that establish mental health response teams, the number of persons meeting the mental health response team criteria, and the number and the percentage of persons meeting the criteria who are released from jail pretrial and referred for mental health assessment or treatment.

Source: SL 2017, ch 109, § 23.



§ 23A-50-9 Rules on team formation and procedures.

23A-50-9. Rules on team formation and procedures. The Supreme Court may establish rules, pursuant to § 16-3-1, regarding formation of a mental health response team and the procedures to be followed by the team.

Source: SL 2017, ch 109, § 24.



§ 23A-50-10 Rules regarding procedures for court-appointed defense attorney training.

23A-50-10. (Text of section effective July 1, 2018) Rules regarding procedures for court-appointed defense attorney training. The Supreme Court may establish rules, pursuant to § 16-3-1, regarding procedures for court-appointed defense attorney training on mental illness.

Source: SL 2017, ch 109, § 26, eff. July 1, 2018.



§ 23A-50-11 List of services available through community mental health system.

23A-50-11. List of services available through community mental health system. The Department of Social Services shall annually compile a list of services available through the community mental health system and eligibility criteria for each service to distribute to judges, court services officers, and jails. The department shall coordinate with the Unified Judicial System and sheriffs to disseminate this information.

Source: SL 2017, ch 109, § 31.



§ 23A-50-12 Oversight council established.

23A-50-12. Oversight council established. There is hereby established an oversight council responsible for monitoring and reporting performance and outcome measures related to the provisions set forth in this chapter and §§ 24-11-55, 24-11-58, 23A-10A-17, and 24-11-58. The Unified Judicial System shall provide staff support for the council.

Source: SL 2017, ch 109, § 33, eff. Mar. 15, 2017.



§ 23A-50-13 Membership of oversight council.

23A-50-13. Membership of oversight council. The oversight council shall be composed of fourteen members. The Governor shall appoint the following four members: a member from the Department of Social Services; a member from law enforcement; a member from a mental health provider; and one at-large member. The Chief Justice shall appoint the following four members: a member who is a criminal defense attorney; a member who is a judge; one member who is a county commissioner; and one at-large member. The majority leader of the Senate shall appoint two senators, one from each political party. The majority leader of the House of Representatives shall appoint two representatives, one from each political party. The attorney general shall appoint two members, one of whom shall be a state's attorney.

Source: SL 2017, ch 109, § 34, eff. Mar. 15, 2017.



§ 23A-50-14 Meetings of oversight council--Powers and duties.

23A-50-14. Meetings of oversight council--Powers and duties. The oversight council shall meet within ninety days after appointment and shall meet at least semiannually thereafter. The oversight council terminates five years after its first meeting, unless the Legislature, by Joint Resolution, continues the oversight council for a specified period of time.

The oversight council has the following powers and duties:

(1) Review the recommendations of the task force on community justice and mental illness early intervention from the final report dated November 2016 and track implementation and evaluate compliance with SL 2017, chapter 109;

(2) Review data and reporting required by SL 2017, chapter 109;

(3) Review compliance with the training required by SL 2017, chapter 109;

(4) Calculate costs averted by the provisions in SL 2017, chapter 109;

(5) Establish a statewide crisis intervention training review team. The review team shall analyze and make recommendations to the oversight council on the ongoing need for a crisis intervention training coordinator to provide training and technical assistance to cities, counties, or regions across the state; build local capacity for crisis intervention; and expand the number of crisis intervention trained law enforcement officers. The crisis intervention training review team shall collect and report semiannually to the oversight council data on the number of requests for assistance from the crisis intervention training coordinator, the names of the agencies submitting the requests for assistance, the number of requests granted, the number of law enforcement officers trained, and training adherence to the Memphis crisis intervention team model or other evidence-based model. The crisis intervention review team shall, upon completion of the first year of the crisis intervention training coordinator funding, make a recommendation to the oversight council as to the continued funding of the crisis intervention training coordinator. The review team shall terminate upon the recommendation of the oversight council;

(6) Review the recommendations of the crisis intervention team training review team;

(7) Review the crisis response grants distributed pursuant to § 23A-50-2;

(8) Review the Division of Criminal Investigation's development of training on mental illness;

(9) Evaluate the need for and feasibility of a statewide crisis call center or regional call centers for persons in crisis;

(10) Track progress and make recommendations to improve the implementation of mental health screenings in jails pursuant to §§ 24-11-55 to 24-11-58, inclusive;

(11) Establish a work group to make recommendations to the council to create a process for the completion of a mental health assessment following a jail mental health screening. The work group shall estimate the cost of assessments needed following screening at the time of jail intake, using data from the jail mental health screening pilot program; examine payment options including cost-sharing between state and counties; determine improvements to information sharing between jails and mental health providers; and consider whether an individual with a screening indicating the need for assessment has a pre-existing relationship with a mental health provider;

(12) Review the payments to counties for mental competency examinations and reports pursuant to § 23A-50-5;

(13) Evaluate the need for and feasibility of forensic assertive community treatment teams;

(14) Establish a work group that includes representatives from sheriffs, jail administrators, jail mental health staff providers, and community mental health providers to make recommendations to the council to improve information sharing among jails and mental health providers and improve coordination among jails and mental health providers to refer persons released from jail to mental health services;

(15) Monitor the competency evaluation funding program;

(16) Study and make recommendations to improve the recruitment and retention of mental health professionals;

(17) Study and make recommendations to expand access to mental health services for criminal justice populations;

(18) Evaluate the need for and feasibility and cost effectiveness of telehealth options for jail mental health assessments, consultations for law enforcement officers who encounter persons in crisis, crisis response during law enforcement encounters with persons in crisis, mental health services for persons on probation, and mental health services for persons in jail;

(19) Make recommendations to the Governor and Legislature regarding pilot programs for needed and feasible telehealth options to provide mental health services to persons with mental illness in the criminal justice system; and

(20) Prepare and submit an annual summary report of the performance and outcome measures that are part of SL 2017, chapter 109 to the Legislature, Governor, and Chief Justice. The report shall include recommendations for improvements and a summary of savings generated from SL 2017, chapter 109.
Source: SL 2017, ch 109, § 35, eff. Mar. 15, 2017.






Appendix - Appendix

APPENDIX A. APPENDIX OF FORMS

Form
Form 1.Complaint
Form 2.Arrest Warrant and Return
Form 3.Summons
Form 4.Receipt for Property Taken from Defendant
Form 5.Order Holding the Defendant to Answer Criminal Charges in Circuit Court/Order of Discharge of Defendant
Form 6.Order to Summon Grand Jury
Form 7.Information
Form 8.Indictment
Form 9.Warrant of Arrest after Indictment
Form 10.Summons Issued after Indictment
Form 11.Information for Habitual Offender
Form 12.Motion and Order Pertaining to Filing of Pretrial Motions & Setting a Trial Date
Form 13.Order for Psychiatric Exam
Form 14.Subpoena
Form 15.Subpoena to Produce Documents
Form 16.Consent to Transfer of Case for Plea & Sentence
Form 17.Affidavit for Change of Judge
Form 18.Judgment of Conviction (plea)
Form 19.Judgment of Conviction (trial) Judgment of Acquittal (trial)
Form 20.Defendant's Approval to Institute a Presentence Investigation before Conviction or Plea of Guilty
Form 21.Defendant's Consent to the Court's Inspection of Presentence Report Prior to Plea of Guilty, Nolo Contendere, or Finding of Guilt
Form 22.Defendant's Waiver of Preparation of Presentence Investigation and Report
Form 23.Order for Presentence Investigation
Form 24.Order Suspending Imposition of Sentence
Form 25.Judgment of Conviction and Order Suspending Sentence
Form 26.Order of Discharge from Probation Supervision
Form 27.Order of Dismissal and Discharge (Suspended Imposition of Sentence)
Form 28.Notice of Preliminary Hearing on Revocation of Probation
Form 29.Waiver of Preliminary Hearing on Revocation of Probation
Form 30.Summons
Form 31.Notice of Probation Revocation Hearing
Form 32.Warrant of Arrest
Form 33.Petition for Revocation of Probation
Form 34.Official Statement
Form 35.Affidavit in Support of Request for Search Warrant
Form 36.Search Warrant
Form 37.Search Warrant Issued Upon Oral Testimony Original
Form 38.Search Warrant Issued Upon Oral Testimony Duplicate Original
Form 39.Verified Inventory
Form 40.Application and Order for Court Appointed Counsel
Form 41.Application for Court Appointed Counsel Instructions
Form 42.Personal Recognizance Bond and Appearance Bond
Form 43.Waiver of Extradition Rights
Form 44.Order Specifying Methods and Conditions of Release

Form 1. Complaint

(SDCL 23A-2-1, 23A-2-2)

STATE OF SOUTH DAKOTA ) IN CIRCUIT COURT
) ss. (MAGISTRATE DIVISION)
COUNTY OF __________ ) _______ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA, )
Plaintiff, ) COMPLAINT FOR ________
v. ) VIOLATION OF
__________, ) (SDCL ________)
Defendant. )

The undersigned being duly sworn upon oath charges:

That on or about the ____ day of ____, 20__, in the County of ____, State of South Dakota, ____ did commit the public offense(s) of ____ (SDCL ____) in that (s)he did ____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
contrary to statute in such case made and provided against the peace and dignity of the State of South Dakota.

That the complainant states that this Complaint is based upon ________________________
__________________________________________________________________________

(Incorporate any affidavits by reference).

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

Complainant

_______________________________________

(Official Title)

Subscribed and sworn to before me, a ____, on this ____ day of ____, 20__.

_______________________________________

(Magistrate)(Circuit Judge)(Notary)

REQUEST FOR (ARREST WARRANT)(SUMMONS)

____, the undersigned prosecuting attorney, hereby requests a(n) (Arrest Warrant)(Summons) to be issued based upon the above Complaint.

_______________________________________

Prosecuting Attorney

Form 2. Arrest Warrant and Return

(SDCL 23A-2-4, 23A-2-10, 23A-2-12)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss. (MAGISTRATE DIVISION)
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. WARRANT OF ARREST
________,

Defendant.

TO ANY LAW ENFORCEMENT OFFICER OF THIS STATE:

Complaint upon oath having been this date laid before me that the crime(s) of ____ (SDCL ____), (____ count(s)), (has)(have) been committed and accusing ____ thereof;

You are therefore commanded forthwith to arrest the above-named ____ and bring (him)(her) before me at the courtroom of the ____ County Magistrate Court, or in case of my absence or inability to act, before the nearest or most accessible Magistrate.

Bond in the above matter shall be set in the sum of $____.

This Warrant of Arrest may be served: ____ (PLACE INITIALS IN APPROPRIATE BLANK)

___ At any time of the day or night.

___ Only during the daytime (8:01 a.m. to 7:59 p.m.).

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

(Magistrate)(Circuit Court Judge

STATE OF SOUTH DAKOTA
ss. RETURN
COUNTY OF ________

I hereby certify that a copy of the above Warrant was received by me on the ____ day of ____, 20__. I executed the same on the ____ day of ____, 20__, by delivering a copy to ____ at ____.

_______________________________________

Law Enforcement Officer

Form 3. Summons

(SDCL 23A-2-6)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss. (MAGISTRATE DIVISION)
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. SUMMONS
________,
Defendant.
TO: ______________________________
(Include address if known)

Complaint upon oath having been this date laid before me that the crime(s) of ____ (SDCL ____), (____ count(s)), (has)(have) been committed and accusing you thereof;

You are therefore hereby summoned to appear before me at the courtroom of the ____ County Magistrate Court in the city of ____, State of South Dakota, on the ____ day of ____, at __.m., to answer the Complaint that has been filed against you.

Bond in the above matter shall be set in the sum of $____.

If you fail to appear, a warrant will be issued for your arrest.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

(Magistrate)(Circuit Judge)

STATE OF SOUTH DAKOTA
ss. RETURN
COUNTY OF ________

I hereby certify that a copy of the above Summons was received by me on the ____ day of ____, 20__. I executed the same on the ____ day of ____, 20__, by delivering a copy to ____ at ____.

_______________________________________

Law Enforcement Officer

This Summons was received by me on the ____ day of ____, 20__.

_______________________________________

Defendant

Form 4. Receipt for property taken from defendant

(SDCL 23A-3-8)
RECEIPT FOR PROPERTY TAKEN FROM DEFENDANT
Describe Fully
__________________________________________________________________________
SURNAME FIRST MIDDLE DATE A.M. ____ BOOKING NO.
P.M. ____
__________________________________________________________________________
ALIAS
__________________________________________________________________________
ADDRESS CITY STATE PHONE NO. SOC. SEC. OR GOV'T
SERIAL NUMBER
__________________________________________________________________________
BILLFOLD OR PURSE WATCH JEWELRY RINGS
__________________________________________________________________________
TIE PIN CUFF LINKS KNIFE PENS
__________________________________________________________________________
PAPERS TIE BELT KEYS
__________________________________________________________________________
WEAPONS SERIAL #S NCIC CHECK
____POS. ____NEG.
__________________________________________________________________________
WEAPONS SERIAL #S NCIC CHECK
____POS. ____NEG.
__________________________________________________________________________
CASH AND CURRENCY STATEMENT OTHER PROPERTY
BILLS TOTAL __________________
$100 ______________ ________ __________________
50 ______________ ________ __________________
20 ______________ ________ __________________
10 ______________ ________ __________________
5 ______________ ________ __________________
1 ______________ ________ __________________
SILVER ______________ ________ __________________
GRAND TOTAL $________ __________________
THE ABOVE DESCRIBED PROPERTY HAS BEEN TAKEN THIS DATE FROM THE ABOVE NAMED DEFENDANT.
__________________________________________________________________________
SIGNATURE TITLE ____ A.M.
DATE/ / ____ P.M.
__________________________________________________________________________
I HEREBY ACKNOWLEDGE THAT I HAVE RECEIVED ALL PROPERTY LISTED ABOVE, EXCEPT AS HEREINAFTER LISTED:
__________________________________________________________________________
__________________________________________________________________________

Form 5. Order holding the defendant to answer criminal charges in circuit court/order of

discharge of defendant

(SDCL 23A-4-6, 23A-4-7)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss. (MAGISTRATE DIVISION)
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA, (ORDER HOLDING THE
Plaintiff, DEFENDANT TO ANSWER
v. CRIMINAL CHARGES IN
________, CIRCUIT COURT) (ORDER
Defendant. DISMISSING COMPLAINT)

A Preliminary Hearing was held before me on the ____ day of ____, 20__, at the ____ County Courthouse, at ____, South Dakota. The State was represented by ____, as prosecuting attorney, and the Defendant was present with his counsel, ____.
(PLACE INITIALS IN THE APPROPRIATE BLANK)

* * * * * * * * * * * * * * * *

____ It appearing to me from the evidence that there is probable cause to believe that (a) criminal offense(s) (has)(have) been committed and that the Defendant committed the offense(s), it is

ORDERED, that the Defendant be held to answer in Circuit Court for the following offense(s):
Bond will (continue as previously ordered)(be in the amount of $____).

* * * * * * * * * * * * * * * *

____ It appearing to me that the evidence presented does not sustain probable cause that (a) criminal offense(s) (has)(have) been committed and that the Defendant committed the offense(s), it is, therefore,

ORDERED that the Defendant be discharged and the complaint dismissed and bond, if any, will be refunded to the Defendant.

* * * * * * * * * * * * * * * *

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

(Magistrate)(Circuit Judge

ATTEST:
______________________________
Clerk of Court

Form 6. Order to summon grand jury

(SDCL 23A-5-1)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF ________ ________ JUDICIAL CIRCUIT
IN THE MATTER OF THE ss
________, ORDER SUMMONING
COUNTY GRAND JURY GRAND JURY

It appearing to the satisfaction of the undersigned, that it is desirable to draw and summon a Grand Jury within and for this County of the State of South Dakota for the investigation (of public offenses within said county)(of misconduct in office) it is

ORDERED, that the Clerk of this Court draw and summon a Grand Jury within and for this County of the State of South Dakota in the manner prescribed by the statutes of this State pertaining thereto; and it is further

ORDERED, that said Grand Jury shall be summoned to attend at the sitting of this Court on the ____ day of ____, 20__, at the hour of __.m., then and there to be sworn and receive the charge of this Court and to commence its duties.

Dated this ____ day of ____, 20__, at ____, South Dakota.

BY THE COURT:

_______________________________________

Circuit Court Judge

ATTEST:
______________________________
Clerk of Court
(SEAL)

Form 7. Information

(SDCL 23A-6-4, 23A-6-10, 23A-9-1)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, INFORMATION FOR
v. ________
________, (SDCL ________)
Defendant.

____, as prosecuting attorney, in the name of and by the authority of the State of South Dakota, makes and files this Information against ____, and charges as to:
COUNT I

That on or about the ____ day of ____, 20__, in the County of ____, State of South Dakota, ____ did commit the public offense of ____ (SDCL ____) in that ____ did __________, contrary to the statute in such case made and provided against the peace and dignity of the State of South Dakota.

Dated this ____ day of ____, 20__, in ____, South Dakota.

_______________________________________

Prosecuting Attorney

STATE OF SOUTH DAKOTA
ss.
COUNTY OF ________

____, being first duly sworn, states that he is the prosecuting attorney for the above matter, that he has read the foregoing Information, and the same is true to his own best knowledge, information and belief.

_______________________________________

Prosecuting Attorney

Subscribed and sworn to before me this ____ day of ____, 20__.

_______________________________________

_______________________________________

Title

WITNESSES KNOWN TO THE PROSECUTING ATTORNEY AT THE TIME OF THE FILING OF THIS INFORMATION:

WITNESSES WHO BECAME KNOWN TO THE PROSECUTING ATTORNEY AFTER THE FILING OF THE INFORMATION AND ENDORSED WITH THE PERMISSION OF THE COURT:
STATE OF SOUTH DAKOTA NOTICE OF DEMAND
ss.
COUNTY OF ________ FOR ALIBI DEFENSE

I, ____, prosecuting attorney in the above matter, hereby state that the alleged offense was committed at ____ __.m. on the ____ day of ____, 20__, at ____, South Dakota. I hereby request that Defendant or his attorney serve upon me a written notice of his intention to offer a defense of alibi within ten days as provided in SDCL 23A-9-1. Failure to provide such notice of an alibi defense may result in exclusion of any testimony pertaining to an alibi defense.

_______________________________________

Prosecuting Attorney

Form 8. Indictment

(SDCL 23A-5-18, 23A-6-4, 23A-6-26, 23A-9-1)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. INDICTMENT FOR ________
________, (SDCL ________)
Defendant.

THE ____ COUNTY GRAND JURY CHARGES:

COUNT I

That on or about the ____ day of ____, 20__, in the County of ____, State of South Dakota, ____ did commit the public offense of ____ (SDCL ____) in that ____ did __________, contrary to statute in such case made and provided against the peace and dignity of the State of South Dakota.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

"A TRUE BILL"

THIS INDICTMENT IS MADE WITH THE CONCURRENCE OF AT LEAST SIX GRAND JURORS.

_______________________________________

Grand Jury Foreman

WITNESSES WHO TESTIFIED BEFORE THE GRAND JURY IN REGARD TO THIS INDICTMENT:

STATE OF SOUTH DAKOTA REQUEST FOR (WARRANT)
ss.
COUNTY OF ________ (SUMMONS)
I, ________, prosecuting attorney in the above matter do hereby request a (Warrant) (Summons) to be issued against the above Defendant(s).
Dated this ________ day of ________, 20____.

_______________________________________

Prosecuting Attorney

STATE OF SOUTH DAKOTA NOTICE OF DEMAND
ss.
COUNTY OF ________ FOR ALIBI DEFENSE

I, ____, prosecuting attorney in the above matter hereby state that the alleged offense was committed at ____ __.m. on the ____ day of ____, 20__, at ____, South Dakota. I hereby request that Defendant and his attorney serve upon me a written notice of his intention to offer a defense of alibi within ten days as provided in SDCL 23A-9-1. Failure to provide such notice of an alibi defense may result in exclusion of any testimony pertaining to an alibi defense.

_______________________________________

Prosecuting Attorney

Form 9. Warrant of arrest after indictment

(SDCL 23A-6-26, 23A-6-27)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. WARRANT OF ARREST
________, AFTER INDICTMENT
Defendant.

TO: ANY LAW ENFORCEMENT OFFICER IN SOUTH DAKOTA

An Indictment having been this day laid before me that the crime(s) of ____ (SDCL ____) (has)(have) been committed and accusing ____ thereof;

You are therefore commanded forthwith to arrest the Defendant and bring (him)(her) before me at the courthouse in the city of ____, State of South Dakota, or, in the case of my absence or inability to act, before the nearest or most accessible Magistrate. This Warrant of Arrest may be served at any time of the day or night.

The Defendant shall be admitted to bail in the amount of $____.

Dated this ____ day of ____, 20__, at ____, South Dakota.

BY THE COURT:

_______________________________________

Circuit Court Judge

ATTEST:
____________________________
Clerk of Court
(SEAL)
STATE OF SOUTH DAKOTA RETURN OF LAW
ss.
COUNTY OF ________ ENFORCEMENT OFFICER

I hereby certify that the above Warrant of Arrest came in my possession on the ____ day of ____, 20__. I executed the same on the ____ day of ____, 20__, by delivering a copy to ____ at ____.

_______________________________________

Law Enforcement Officer

Form 10. Summons issued after indictment

(SDCL 23A-6-26, 23A-6-28)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. SUMMONS ISSUED
________, AFTER INDICTMENT
Defendant.

On the ____ day of ____, 20__, an Indictment was filed with this Court charging you, ____, with the crime(s) of ____ in violation of SDCL ____. You are hereby summoned to appear before the Circuit Court of the ____ Judicial Circuit at the ____ County Courthouse in the city of ____, South Dakota, on the ____ * day of ____, at ____ __.m., to answer the Indictment that has been filed against you.
* This date must not be more than 10 days after the date of the Indictment.

Bond in the above matter shall be set in the sum of $____.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

Circuit Court Judge

STATE OF SOUTH DAKOTA
ss. RETURN
COUNTY OF ________

I certify that the above Summons came into my possession on the ____ day of ____, 20__. I executed the same on the ____ day of ____, 20__.

_______________________________________

Law Enforcement Office

STATE OF SOUTH DAKOTA
ss.
COUNTY OF ________
This Summons was received by me at ________ on the ________ day of ________, 20____.

_______________________________________

Defendant

Form 11. Information for habitual offender

(SDCL 23A-7-7, 22-7-7, 22-7-11)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, PART II.
v. INFORMATION FOR
________ HABITUAL OFFENDER
Defendant. (SDCL 22-7-7)

____, as prosecuting attorney in the name of and by the authority of the State of South Dakota, upon his oath informs this Court, that ____ is a Habitual Offender, as that term is defined by SDCL 22-7-7 in that ____ has on (a) prior occasion(s) been convicted of (a) felony(ies), said felony(ies) being as follows:

(State time, place, court of adjudication, and specific crime with corresponding statute for each

felony)
contrary to the statute in such case made and provided against the peace and dignity of the State of South Dakota.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

Prosecuting Attorney

STATE OF SOUTH DAKOTA
COUNTY OF ________

I, ____ prosecuting attorney in the above case, being duly sworn upon oath depose and state that I have read the foregoing Information (Part II) and the same is true to the best of my knowledge, information and belief.

_______________________________________

Prosecuting Attorney

Subscribed and sworn to before me this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

_______________________________________

Title

WITNESSES KNOWN TO THE STATE AT THE TIME AND THE FILING OF THIS INFORMATION:

WITNESSES KNOWN TO THE STATE AFTER THE FILING OF THE INFORMATION AND ENDORSED WITH THE PERMISSION OF THE COURT:

ATTEST:
______________________________ Clerk of Court
(SEAL)

Form 12. Motion and order pertaining to filing of pretrial motions and setting a trial date

(SDCL 23A-8-4)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA, MOTION AND ORDER
Plaintiff, PERTAINING TO FILING
v. OF PRETRIAL MOTIONS
________, AND SETTING
Defendant. A TRIAL DATE

____, prosecuting attorney, in and for the State of South Dakota, respectfully moves this Court to set a date certain for filing of pretrial motions and to schedule a trial date in the above matter.

Dated this ____ day of ____, 20__.

_______________________________________

Prosecuting Attorney

ORDER

Pursuant to the above motion and SDCL 23A-8-4, it is

ORDERED, that all pretrial motions in this case shall be filed on or before the ____ day of ____, 20__ with appropriate notice given to counsel as provided by the South Dakota Code of Criminal Procedure. It is further

ORDERED that any pretrial motions filed will be heard on the ____ day of ____, 20__, at ____, South Dakota at ____ __.m., or as soon thereafter as counsel may be heard. It is further

ORDERED, that the trial in this matter is to commence on the ____ day of ____, 20__, at ____ __.m., at the ____ County Courthouse, ____, South Dakota.

Dated this ____ day of ____, 20__.

_______________________________________

Circuit Court Judge

ATTEST:
______________________________ Clerk of Court
(SEAL)

Form 13. Order for psychiatric exam

(SDCL 23A-10-4)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. ORDER FOR PSYCHIATRIC
________ EXAMINATION
Defendant.

A motion has been made by ____, the prosecuting attorney in this case, requesting the Defendant to submit to a psychiatric examination and the Defendant has entered a plea of not guilty and not guilty by reason of mental illness to the charges against (him)(her). It is, therefore,

ORDERED, that the Defendant be committed to ____ at ____, South Dakota for examination to determine the following:

1. Whether the Defendant has the present ability to understand the nature and purpose of the proceedings taken against (him)(her) as to be able to conduct (his)(her) own defense in a rational manner and to assist (his)(her) counsel in so doing;

2. Whether (assuming the commission of the acts charged for purposes of such examination) at the time and place thereof the Defendant was capable of knowing the wrongfulness of that act.

IT IS FURTHER ORDERED that such determination be promptly communicated to me only. It is further

ORDERED that the Sheriff of this County transport and convey said Defendant, ____, to ____ at ____, South Dakota and deliver (him)(her) into the custody of ____ or his representative and that said Defendant remain in the custody of ____ until the examination is completed, at which time (he)(she) will be returned to ____ by the Sheriff of this County. No statement made by an accused in the course of any examination provided for by this section, whether the examination was with or without the consent of the accused, shall be admitted in evidence against him on the issue of guilt in any criminal proceeding except for impeachment purposes.

Dated this ____ day of ____, 20__.
BY THE COURT:

_______________________________________

Circuit Court Judge

ATTEST:
______________________________ Clerk of Court
(SEAL)

Form 14. Subpoena

(SDCL 23A-14-2)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT

You are commanded to appear before (____ County Grand Jury)(Magistrate ____)(Circuit Court Judge ____) at the ____ County Courthouse, in ____, South Dakota, on the ____ day of ____, 20__, at ____ __.m., as a witness in a criminal action prosecuted by the State of South Dakota.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

Prosecuting Attorney

STATE OF SOUTH DAKOTA
RETURN
COUNTY OF ________

I, ____, do hereby certify that the above subpoena came into my possession on the ____ day of ____, 20__. I delivered the above subpoena to the above-named witness on the ____ day of ____, 20__.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

Signature

Form 15. Subpoena to produce documents

(SDCL 23A-14-2)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. SUBPOENA TO PRODUCE
________, DOCUMENTS
Defendant.

TO: ____________________________
(Name and Address)

You are commanded to appear before (____ County Grand Jury)(Magistrate ____)(Circuit Court Judge ____) at ____, in ____, South Dakota, on the ____ day of ____, 20__, at ____ __.m., to testify and give evidence as a witness in the above-entitled criminal case.

You are required to bring with you and produce at the aforesaid time and place the following: _________________________________________________________
__________________________________________________________________________
__________________________________________________________________________

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

Prosecuting Attorney

STATE OF SOUTH DAKOTA
RETURN
COUNTY OF ________

I, ____, do hereby certify that the above subpoena came into my possession on the ____ day of ____, 20__. I delivered the above subpoena to the above-named witness on the ____ day of ____, 20__.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

Signature

Form 16. Consent to transfer of case for plea and sentence

(SDCL 23A-17-1)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. CONSENT TO TRANSFER
________ OF CASE FOR
Defendant. PLEA AND SENTENCE

I, ____, Defendant have been informed that a(n) ____ (Indictment)(Information)(Complaint) is pending against me in the above case in the County of ____. I wish to plead (guilty)(nolo contendere) to the offense(s) charged and to consent to the disposition of the case in the County of ____ in which I am (under arrest), (held) or (present) and to waive any trial in the above matter.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

Defendant

_______________________________________

Counsel for Defendant

APPROVED
____________________________

____________________________

Prosecuting Attorney for the

Prosecuting Attorney for the

County of ________

County of ________

Form 17. Affidavit for change of judge

(SDCL 23A-21-1, 15-12-26)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. AFFIDAVIT FOR
________ CHANGE OF JUDGE
Defendant.

I, ____, Prosecuting Attorney in and for the County of ____, State of South Dakota, being duly sworn upon oath state:

1. That this affidavit is being submitted for a change of judge pursuant to SDCL 15-12-26.

2. That this affidavit is being made in good faith for a change of judge and not for the purpose of securing delay.

3. That in the ordinary course of litigation of this action or some issue(s) therein, I expect trial to be had before the Honorable ____ who is sought to be disqualified.

4. That I have good reason to believe and do actually believe that the State of South Dakota cannot have a fair and impartial trial before the Honorable ____.

Dated this ____ day of ____, 20__.

_______________________________________

Prosecuting Attorney

ATTEST:
____________________________
Clerk of Court
(SEAL)

Form 18. Judgment of conviction (plea)

(SDCL 23A-27-4, 23A-27-27)
(PLEA)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA
Plaintiff,
v. JUDGMENT OF CONVICTION
________,
Defendant.

An (Information)(Indictment) was filed with this Court on the ____ day of ____, 20__, charging the Defendant with the crime(s) of ____ (SDCL ____). The Defendant was arraigned on said (Information)(Indictment) on the ____ day of ____, 20__. The Defendant, the Defendant's attorney, ____, and ____, prosecuting attorney, appeared at the Defendant's arraignment. The Court advised the Defendant of all constitutional and statutory rights pertaining to the charge(s) that had been filed against the Defendant. The Defendant pled (guilty)(nolo contendere) to the charge(s) of ____ (SDCL ____).

It is the determination of this Court that the Defendant has been regularly held to answer for said offense(s); that said plea was voluntary, knowing and intelligent; that the Defendant was represented by competent counsel; and that a factual basis existed for the plea.

It is, therefore, the JUDGMENT of this Court that the Defendant is guilty of ____ in violation of SDCL ____.
SENTENCE

On the ____ day of ____, 20__, the Court asked the Defendant if any legal cause existed to show why Judgment should not be pronounced. There being no cause offered, the Court thereupon pronounced the following sentence:
ORDERED that the Defendant ________________________________________________
__________________________________________________________________________
_________________________________________________________________________.

It is further
(PLACE INITIALS IN APPROPRIATE BLANK(S) IF ANY OF THE FOLLOWING ARE DESIRED)

____ * ORDERED that the costs of prosecution shall be paid by the Defendant in the amount of $____.

____ ** ORDERED that the execution of the sentence is stayed for an optional period of ____ days. At the conclusion of said period the Defendant will surrender to ____ at ____ __.m., at ____, South Dakota.

Dated this ____ day of ____, 20__, at ____, South Dakota.

BY THE COURT:

_______________________________________

Circuit Court Judge

Form 19. Judgment of conviction (Trial)--Judgment of acquittal (Trial)

(SDCL 23A-27-4)
(TRIAL)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, (JUDGMENT OF
v. CONVICTION)
________, (JUDGMENT OF
Defendant. ACQUITTAL)

An (Information)(Indictment) was filed in this Court on the ____ day of ____, 20__, charging the Defendant with the crime(s) of ____(SDCL ____). The Defendant was arraigned on said (Information)(Indictment) on the ____ day of ____, 20__. The Defendant, the Defendant's attorney, ____, and ____, prosecuting attorney, appeared at the Defendant's arraignment. The Court advised the Defendant of all constitutional and statutory rights pertaining to the charge(s) against the Defendant. The Defendant pled not guilty to the charge(s) in the (Information)(Indictment). The Defendant requested a (jury)(court) trial on the charge(s) contained in the (Information)(Indictment).

A trial commenced on the ____ day of ____, 20__, in ____, South Dakota on the charge(s). On the ____ day of ____, 20__, the ____ returned a verdict of: ___________________________________
___________________________________________________________________________________________________________________________________________________________.
It is, therefore,

ORDERED that a Judgment of (guilty) (acquittal) is entered as to the following: __________________________________________________________________
_________________________________________________________________________.
SENTENCE *

On ____, 20__, the Court asked the Defendant whether any legal cause existed to show why Judgment should not be pronounced. There being no cause offered, the Court thereupon pronounced the following sentence:

ORDERED that the Defendant ________________________________________________
__________________________________________________________________________
_________________________________________________________________________.

It is further

(PLACE INITIALS IN APPROPRIATE BLANK(S) IF ANY OF THE FOLLOWING ARE

DESIRED)

____ ** ORDERED that the cost of prosecution shall be paid by the Defendant in the amount of $____.

____ *** ORDERED that the execution of the sentence is stayed for an optional period of ____ days. At the conclusion of said period, the Defendant will surrender to ____ at ____ __.m., at ____, South Dakota.

Dated this ____ day of ____, 20__, at ____, South Dakota.

BY THE COURT:

_______________________________________

Circuit Court Judge

ATTEST:
____________________________
Clerk of Court
* If a guilty verdict is returned, insert the following.
** The costs of prosecution may be included pursuant to SDCL 23A-27-26 and 23A-27-27.
*** 23A-33-1 allows a stay of up to 30 days if the Defendant indicates a desire to appeal.

Form 20. Defendant's approval to institute a presentence investigation before conviction or plea

of guilty

(SDCL 23A-27-5)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA, DEFENDANT'S APPROVAL
Plaintiff, TO INSTITUTE A
v. PRESENTENCE
________, INVESTIGATION
Defendant. BEFORE CONVICTION
OR PLEA

I, ____, hereby consent to a presentence investigation by the Court Services Officer of this Circuit. This investigation is for the purpose of obtaining information useful to the Court in the event that I should hereafter plead guilty or nolo contendere or be found guilty. By this consent, I do not admit any guilt or waive any right. I understand that any report prepared can be shown to the Court at any time before I have been found guilty only if I so agree in writing. Otherwise, I understand that any report prepared will not be shown to anyone unless I have been found guilty or entered a plea of nolo contendere or guilty.

I have read, or had read to me, the foregoing consent and fully understand it. No promise has been made to me as to what final disposition will be made in my case.

Dated this ____ day of ____, 20__.
____________________________

_____________________________

Date

Signature of Defendant

____________________________

_____________________________

Date

Defendant's Attorney

ATTEST:
____________________________
Clerk of Court

Form 21. Defendant's consent to the court's inspection of presentence report prior to plea of

guilty, nolo contendere, or finding of guilt

(SDCL 23A-27-5)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA, DEFENDANT'S CONSENT TO
Plaintiff, THE COURT'S INSPECTION

I, ____, hereby consent to review of my presentence report by a judge at any time, including the time prior to entry of a plea of guilty or nolo contendere or a finding of guilt.

I have read, or had read to me, the foregoing consent and fully understand it. No promise has been made to me as to what the final disposition of my case will be.
____________________________

_____________________________

Date

Signature of Defendant

____________________________

_____________________________

Date

Defendant's Attorney

ATTEST:
____________________________
Clerk of Court

Form 22. Defendant's waiver of preparation of presentence investigation and report

(SDCL 23A-27-5)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA DEFENDANT'S WAIVER
Plaintiff, OF PREPARATION
v. OF PRESENTENCE
________, INVESTIGATION
Defendant. AND REPORT

I, ____, hereby waive my right to have a Court Services Officer of the Circuit Court of South Dakota conduct a presentence investigation for presentation to the sentencing court. This investigation and report which I now forego is for the purpose of obtaining information useful to the Court in setting sentence.

I have read, or had read to me, and fully understand the preceding waiver form.
____________________________

_____________________________

Date

Signature of Defendant

____________________________

_____________________________

Date

Defendant's Attorney

ATTEST:
____________________________
Clerk of Court

Form 23. Order for presentence investigation

(SDCL 23A-27-5, 23A-7-9)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, ORDER FOR
v. PRESENTENCE
________, INVESTIGATION

The Defendant having (entered a plea of guilty) (a verdict of guilty rendered against (him) (her)) (indicated a desire to enter a plea of guilty) for the offense(s) of __________________
__________________________________________________________________________
__________________________________________________________________________

and the Court desiring a presentence investigation (and the Defendant consenting thereto) it is, therefore,

ORDERED that the Court Services Department of this Judicial Circuit Court submit a presentence investigation report regarding said Defendant to this Court, and it is further

ORDERED that the (sentencing)(arraignment) of said Defendant be postponed pending receipt of such report by the Court. The time of (sentencing)(arraignment) is set for the ____ day of ____, 20__, at ____ __.m., at the courtroom of this Court at ____, South Dakota.

Dated this ____ day of ____, 20__.

BY THE COURT:

_______________________________________

Circuit Court Judge

ATTEST:
____________________________
Clerk of Court

Form 24. Order suspending imposition of sentence

(SDCL 23A-27-13)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA
Plaintiff,
v. ORDER SUSPENDING
________, IMPOSITION OF SENTENCE
Defendant.

An (Information)(Indictment) was filed in this Court on the ____ day of ____, 20__, charging the Defendant with the crime(s) of ____(SDCL ____). The Defendant was arraigned on said (Information)(Indictment) on the ____ day of ____, 20__. The Defendant, the Defendant's attorney, ____, and ____, the prosecuting attorney appeared at the Defendant's arraignment. The Court advised the Defendant of (his)(her) constitutional and statutory rights pertaining to the charges that had been filed against the Defendant. The Defendant pled (guilty)(not guilty) to the charge(s) of ____ (SDCL____).
(PLACE INITIALS IN APPROPRIATE BLANK)

____ It is the determination of this Court that the Defendant has been regularly held to answer for said offense(s); that said plea was voluntary, knowing and intelligent; that the Defendant was represented by competent counsel; and that a factual basis existed for the plea.

____On the ____ day of ____, 20__, a verdict of guilty was returned as to the charge(s) of ____(SDCL ____).

Upon this ____ day of ____, 20__, the Court being satisfied that the ends of justice and the best interests of the public as well as the Defendant will be served thereby and the Court receiving a (plea)(verdict) of guilty to a crime that is not punishable by life imprisonment and the Defendant never before having been convicted of a crime which would constitute a felony in this state, this Court exercises its judicial clemency under SDCL 23A-27-13 and with the consent of the Defendant suspends the imposition of the sentence upon the Defendant. It is, therefore,

ORDERED, that the imposition of sentence is suspended pursuant to SDCL 23A-27-13 and the Defendant is placed on probation for a period of ____, upon the following terms and conditions:

(1) That the Defendant shall be placed under the supervision of the Chief Court Service Officer of this Judicial Circuit, or his representative thereof, for a period of ____.

(2) That the Defendant obey all of the conditions placed upon him by the Court Service Officer (said conditions to be attached and incorporated by reference with this Order and to be signed by the Defendant).

(3) Additional provisions: ____________________________________________________
__________________________________________________________________________
_________________________________________________________________________.

It is further

ORDERED that the Court expressly reserves control and jurisdiction over the Defendant for the period of sentence imposed and that this Court may revoke the suspension at any time and reinstate the sentence without diminishment or credit for any of the time that the Defendant was on probation. It is further

ORDERED, that the Court reserves the right to amend any or all of the terms of this Order at any time.

Dated this ____ day of ____, 20__, at ____, South Dakota.

BY THE COURT:

_______________________________________

Circuit Court Judge

ATTEST:
____________________________
Clerk of Court

The undersigned hereby admits service of the above Order and acknowledges receiving a copy of the conditions of probation and further consents to all conditions and terms set out therein.

Dated this ____ day of ____, 20__.

Dated this ________ day of ________, 20____.

_______________________________________

Defendant

_______________________________________

Defendant's Attorney

Form 25. Judgment of conviction and order suspending sentence

(SDCL 23A-27-18)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, JUDGMENT OF CONVICTION
v. AND ORDER SUSPENDING
________, SENTENCE
Defendant.

An (Information)(Indictment) was filed in this Court on the ____ day of ____, 20__. The Defendant was arraigned on said (Information)(Indictment) on the ____ day of ____, 20__. The Defendant, and the Defendant's attorney, ____, and ____, prosecuting attorney, appeared at the Defendant's arraignment. The Court advised the Defendant of (his)(her) constitutional and statutory rights pertaining to the charges filed against the Defendant.
(PLACE INITIALS IN APPROPRIATE BLANK)

____The Defendant pled not guilty to the offense(s) of ____ (SDCL ____).

____The Defendant plead (guilty)(nolo contendere) to the offense(s) of ____ (SDCL ____).

____The Defendant was found guilty by verdict of the offense(s) of ____ (SDCL ____ on the ____ day of ____, 20__).

____It was the determination of this Court that the Defendant has been regularly held to answer for said offense(s); that the plea was voluntary, knowing, and intelligent; that the Defendant was represented by competent counsel, and that a factual basis exists for the plea.

It is, therefore the

JUDGMENT of this Court that the Defendant is guilty of ____ in violation of SDCL ____.
SENTENCE

On the ____ day of ____, 20__, the Court asked whether any legal cause existed to show why sentence should not be pronounced. There being no cause offered, the Court thereupon pronounced the following sentence:

ORDERED, that the Defendant, __________ __________ __________.

It is further

ORDERED that the above sentence be suspended for a period of _____ and Defendant is placed on probation on the following conditions: __________ __________ __________.

It is further

ORDERED that the Court expressly reserves control and jurisdiction over the Defendant for the period of sentence imposed and that this Court may revoke the suspension any time and reinstate the sentence without diminishment or credit for any of the time that the Defendant was on probation. It is further

ORDERED, that the Court reserves the right to amend any or all of the terms of this Order at any time.

Dated this ____ day of ____, 20__, at ____, South Dakota.

BY THE COURT:

_______________________________________

Circuit Court Judge

ATTEST:
____________________________
Clerk of Court
(SEAL)

The undersigned admits receiving a copy of the above and consents to all conditions as set forth above and agrees to obey all conditions.

Dated this ____ day of ____, 20__.

_______________________________________

(Defendant's Signature)

Form 26. Order of discharge from probation supervision

(SDCL 23A-27-14)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, ORDER OF
v. DISCHARGE FROM
________, SUPERVISED PROBATION
Defendant.

It appearing to the Court that the Defendant has complied with the terms and conditions of probation it is, therefore,

ORDERED that the Defendant be and hereby is, released from supervised probation on the condition that (he) (she), abide by all federal and State laws, and municipal ordinances, (and further condition that (he) (she)) ________________________________________________
__________________________________________________________________________
_________________________________________________________________________.
Dated this ________ day of ________, 20____.
BY THE COURT:

_______________________________________

Circuit Court Judge

ATTEST:
____________________________
Clerk of Court

Form 27. Order of dismissal and discharge (Suspended imposition of sentence)

(SDCL 23A-27-14)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, ORDER OF DISMISSAL
v. AND DISCHARGE
________, OF SUSPENDED
Defendant. IMPOSITION OF SENTENCE

The Defendant (pled guilty)(was found guilty by verdict) on the ____ day of ____, 20__, of the offense(s) of ____ (SDCL ____). This Court suspended the imposition of sentence and placed the Defendant on probation on the ____ day of ____, 20__, pursuant to SDCL 23A-27-13. It appearing to the Court upon proper showing that the Defendant has observed all the conditions of probation imposed by the Court, it is

ORDERED that the above-entitled action be and is hereby dismissed and the Defendant discharged. It is further

ORDERED that all official records in this action be sealed along with all recordation relating to the Defendant's arrest, indictment or information, trial, and dismissal and discharge. It is further

ORDERED that a non-public copy of this Order be forwarded to the South Dakota Division of Criminal Investigation, Office of the Attorney General, Pierre, South Dakota. It is further

ORDERED that the fingerprinting contributor request from the Federal Bureau of Investigation, the return to the contributor all fingerprint identifying data submitted to the Federal Bureau of Investigation for purposes of disqualifications or disabilities imposed by law for convictions of a crime.

Dated this ____ day of ____, 20__, at ____, South Dakota.

BY THE COURT:

_______________________________________

Circuit Court Judge

ATTEST:
____________________________
Clerk
By:________________________
Deputy
COPIES TO:

Form 28. Notice of preliminary hearing on revocation of probation

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, NOTICE OF PRELIMINARY
v. HEARING ON REVOCATION
________, OF PROBATION
Defendant.

TO: ____, DEFENDANT, PLEASE TAKE NOTICE:

That a hearing will be held before the ____ at ____, South Dakota, commencing at ____, __.m. on the ____ day of ____, 20__, to determine whether there is probable cause to revoke your probation. Copies of the Order placing you on probation and the petition for revocation of your probation are attached hereto and made a part hereof.

You are accused of having violated the terms and conditions of your probation by:
__________________________________________________________________________
__________________________________________________________________________
__________________________________________________________________________

You have the following rights:

1. To be present at such hearing and to speak on your own behalf;

2. To be present when witnesses testify against you and to cross-examine them;

3. To require that persons who have given adverse information on which this probation revocation proceeding is based be made available for questioning in your presence, unless the hearing officer determines that a particular informant would be subjected to risk of harm if his identity were disclosed;

4. To present any relevant evidence you may have in the form of letters, affidavits, documents and other writings; and

5. To compel persons to attend the hearing and to testify and produce evidence in your behalf.

The inquiry at the hearing will be directed to the question of whether there is probable cause to believe that you did in fact violate any of the terms and conditions of your probation.

If, at the conclusion of the hearing, the hearing officer determines that there is probable cause to believe that you have violated any of the terms and conditions of your probation, or, in the event that you should waive your right to such a preliminary hearing, a final hearing on revocation will be held to determine whether your probation should be revoked. Otherwise, these revocation proceedings will be dismissed and you will continue on your probation.

Dated at ____, South Dakota, this ____ day of ____, 20__.

_______________________________________

Hearing Officer

ADMISSION OF SERVICE

Receipt of a true copy of the above and foregoing Notice of Preliminary Hearing on Revocation of Probation is hereby acknowledged at ____ this ____ day of ____, 20__.

_______________________________________

Defendant

Witness:

Form 29. Waiver of preliminary hearing on revocation of probation

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, WAIVER OF PRELIMINARY
v. HEARING ON REVOCATION
________, OF PROBATION
Defendant.

I, ____, the above-named Defendant, have been fully advised of my right to have a preliminary hearing to determine whether there is probable cause to believe that I have violated the terms and conditions of my probation as alleged in the attached Petition for Revocation of Probation of which I have been furnished a true copy; and of my rights to appear at such a hearing and speak on my own behalf, to require persons who have given adverse information on which said petition is based to be made available (unless the hearing officer determines that a particular informant would be subjected to risk of harm if his identity were disclosed), to be present when witnesses testify against me and to cross-examine them, to present relevant evidence in the form of letters, affidavits, documents and other writings, and to compel persons to attend the hearing to and testify and produce evidence in my behalf.

With a full understanding of these rights and not acting under any threat, fear, coercion or promise and acting of my own free will, I hereby waive my right to a preliminary hearing on revocation of my probation and request that I be taken before the Honorable ____, Judge at ____ for a final hearing on the attached Petition for Revocation of Probation.

Dated at ____, South Dakota, this ____ day of ____, 20__.

_______________________________________

Defendant

Witness:
____________________________

Form 30. Summons

SUMMONS

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. SUMMONS
________,
Defendant.

THE STATE OF SOUTH DAKOTA TO THE ABOVE NAMED DEFENDANT:

You are hereby summoned and ordered to appear before the Honorable ____, Circuit Judge, at the ____ County Courthouse at ____, South Dakota, at the hour of ____ p.m. on the ____ day of ____, 20__, pursuant to the attached Notice of Probation Revocation Hearing, to answer the charges of probation violations as set forth in the attached Petition for Revocation of Probation.

Dated this ____ day of ____, 20__.

_______________________________________

Circuit Judge

ADMISSION OF SERVICE

Receipt of a true copy of the above and foregoing Summons is hereby acknowledged at ____, this ____ day of ____, 20__.

_______________________________________

Defendant

Witness:
____________________________

Form 31. Notice of probation revocation hearing

NOTICE OF PROBATION REVOCATION HEARING

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. NOTICE OF PROBATION
________, REVOCATION HEARING
Defendant.
TO: ____, DEFENDANT, PLEASE TAKE NOTICE:

That a hearing will be held before the Honorable ____, at the ____, in ____, South Dakota, commencing at ____, __.m. on the ____ day of ____, 20__, to determine whether your probation should be revoked and sentence imposed for your conviction of the crime of ____.

You are accused of having violated the terms and conditions of your probation as set forth in the attached Petition for Revocation of Probation.

You have the right to be present at such hearing and to defend in person and by counsel. If you do not have the financial means with which to hire an attorney of your choice and desire the assistance of an attorney, one will be appointed by the Court to represent you at public expense. However, if counsel is appointed for you, the fees and expenses paid by the county to such an attorney on behalf will become a lien against your property as provided by South Dakota Code of Criminal Procedure.

In addition you also have the following rights:

1. To be present when witnesses testify against you and to cross-examine them;

2. To require that persons who have given adverse information on which this probation revocation inquiry is based be made available for questioning in your presence, unless the judge determines that a particular informant would be subjected to risk of harm if his identity were disclosed;

3. To present any relevant evidence you may have in the form of letters, affidavits, documents and other writings;

4. To compel persons to attend the hearing and to testify and produce evidence in your behalf.

The inquiry at the hearing will be directed to the questions of whether you did in fact violate any of the terms and conditions of your probation, and, if so, whether your probation should be revoked.

If it is decided that you have violated your probation, either you will be continued on probation on the same or modified terms and conditions or your probation will be revoked and sentence imposed.

Dated at ____, South Dakota, this ____ day of ____, 20__.

_______________________________________

Judge

ADMISSION OF SERVICE

Receipt of a true copy of the above and foregoing Notice of Probation Revocation Hearing is hereby acknowledged at ____, South Dakota, this ____ day of ____, 20__.
____________________________

_____________________________

Witness

Defendant

Form 32. Warrant of arrest

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. WARRANT OF ARREST
________,
Defendant

THE STATE OF SOUTH DAKOTA TO ANY SHERIFF OR OTHER PEACE OFFICER IN THIS STATE:

A Petition for Revocation of Probation having been this day laid before me charging that the above-named Defendant, ____, has violated the terms and conditions of his probation;

You are therefore commanded forthwith to arrest the above-named Defendant, ____, and bring him before me at ____, or in case of my absence or inability to act, before the nearest or most accessible circuit judge or magistrate judge in this county.

Dated at ____, South Dakota, this ____ day of ____, 20__.

_______________________________________

Circuit Judge

____________________________
Commission Note.

Form 33. Petition for revocation of probation

STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, PETITION FOR
v. REVOCATION
________, OF PROBATION
Defendant.

____, being first duly sworn upon his oath states and charges that:

____, the above-named Defendant was placed on probation on the ____ day of ____, 20__, pursuant to this Court's order of probation, a copy of which is attached hereto and made a part hereof by reference.

Said defendant has violated the terms and conditions of his probation by: _______________
__________________________________________________________________________
__________________________________________________________________________

WHEREFORE, Petitioner prays that the above-named Defendant, ____, be required to appear before this court forthwith and that a hearing be held to determine whether the order of probation herein should be revoked and sentence be imposed.

_______________________________________

Prosecuting Attorney

Subscribed and sworn to before me this ____ day of ____, 20__.

(SEAL)
ADMISSION OF SERVICE

Receipt of a true copy of the above and foregoing Petition for Revocation of Probation is hereby acknowledged at ____, South Dakota, this ____ day of ____, 20__.

_______________________________________

Defendant

Witness:
____________________________

Form 34. Official statement

(SDCL 23A-27-32)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. OFFICIAL STATEMENT
________,
Defendant.
CHARGE: ________________________________________________________________
COMMITTED AS FOLLOWS, TO-WIT: That on the ________ day of ________, 20____, the above-named Defendant ___________________________________________
__________________________________________________________________________
__________________________________________________________________________
PLEADS: __________________________ VERDICT _____________________________
__________________________________________________________________________
__________________________________________________________________________
ASSOCIATES _____________________________________________________________
HABITS __________________________________________________________________
REPUTATION ____________________________________________________________
CRIMINAL RECORD ______________________________________________________
__________________________________________________________________________
__________________________________________________________________________
DISPOSITION BEHAVIOR WHILE AWAITING TRIAL __________________________
__________________________________________________________________________
__________________________________________________________________________
JUDGE'S COMMENTS: _____________________________________________________
__________________________________________________________________________
__________________________________________________________________________
Dated this ________ day of ________, 20____, at ________, South Dakota.

_______________________________________

Judge of the Circuit Court

_______________________________________

Prosecuting Attorney

ATTEST:
____________________________
Clerk of Court

Form 35. Affidavit in support of request for search warrant

The undersigned, being duly sworn upon oath, respectfully requests a Search Warrant to be issued for the following property (describe with particularity): __________ __________ __________

The undersigned respectfully requests that the Search Warrant be issued to permit a search at the following premises for the above-described property (Describe premises or area with legal description and particularity): ________________________________________________________________
__________________________________________________________________________
__________________________________________________________________________

The undersigned requests a Search Warrant to be issued because the above-described property is:
(PLACE INITIALS IN THE APPROPRIATE BLANK)

____Property that constitutes evidence of the commission of a criminal offense;

____Contraband, the fruits of crime, or things otherwise criminally possessed;

____Property designed or intended for use in, or which is or has been used as the means of, committing a criminal offense.

The undersigned further requests:
(PLACE INITIALS IN THE APPROPRIATE BLANK)

____Execution of Search Warrant at night pursuant to 23A-35-4;

____That no notice be given prior to the execution of the Search Warrant pursuant to SDCL 23A-35-9;

____Authorization to serve the Search Warrant on Sunday;

____Execution of the Search Warrant during the daytime.

The facts in support of the issuance of a Search Warrant are as follows: __________________________________________________________________________
__________________________________________________________________________
__________________________________________________________________________

_______________________________________

Signature of Affiant

_______________________________________

(Official Title)

Subscribed to and sworn before me, in my presence this ____ day of ____, 20__.
____________________________
(Magistrate)(Circuit Court Judge)
(Notary)

Form 36. Search warrant

(SDCL 23A-35-4)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
MAGISTRATE DIVISION

TO ANY LAW ENFORCEMENT OFFICER IN THE COUNTY OF ____

Proof by Affidavit(s) has been made before me by ____ that there is probable cause to believe that the property described herein may be found at the location set forth herein and the property is:
(PLACE INITIALS IN APPROPRIATE BLANK)

____Property that constitutes evidence of the commission of a criminal offense;

____Contraband, the fruits of crime, or things otherwise criminally possessed;

____Property designed or intended for use in, or which is or has been used as the means of, committing a criminal offense.

YOU ARE THEREFORE commanded to search (describe premises or area with legal description and particularity) ________________________________________________
__________________________________________________________________________
__________________________________________________________________________
for the following property (describe with particularity):_____________________________
__________________________________________________________________________
______________________________________________________________. It is further

ORDERED, that this Search Warrant shall be executed within ten (10) days after the signing of this Warrant pursuant to SDCL 23A-35-4.

This Warrant may be executed in accordance with my initials placed below:
(YOU MUST INITIAL AT LEAST ONE BLANK)

____You may serve this Warrant at any time of day or night because reasonable cause has been shown to authorize a nighttime execution pursuant to SDCL 23A-35-4.

____You may serve this Warrant only during the daytime. Night is that period from 8:00 p.m. to 8:00 a.m. local time.

____You may execute this Warrant without notice of execution required by SDCL 23A-35-8 in that probable cause exists to demonstrate to me that if notice were given prior to execution (that the property sought may be easily and quickly destroyed or disposed of), (that danger of life or limb of the officer or another may result).

____You may serve this warrant on Sunday.

If the above-described property be seized, it should be returned to me at the Courthouse of this Court.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

(Magistrate)(Circuit Judge)

Form 37. Search warrant issued upon oral testimony original

(SDCL 23A-35-4)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
MAGISTRATE DIVISION
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, SEARCH WARRANT ISSUED
v. UPON ORAL TESTIMONY
________, ORIGINAL

(In the Matter of ________)

TO ANY LAW ENFORCEMENT OFFICER IN THE COUNTY OF ____:

Oral testimony having been communicated to me by ____ that there is probable cause to believe that the property described herein may be found at the locations set forth herein and the property is:
(PLACE INITIALS IN APPROPRIATE BLANK)

____Property that constitutes evidence of the commission of a criminal offense;

____Contraband, the fruits of crime, or things otherwise criminally possessed;

____Property designed or intended for use in, or which is or has been used as the means of, committing a criminal offense.

YOU ARE THEREFORE commanded to search (describe premises or area with legal description and particularity): __________________________________________________
__________________________________________________________________________
__________________________________________________________________________
for the following property (describe with particularity):_____________________________
__________________________________________________________________________
______________________________________________________________. It is further

ORDERED, that this Search Warrant shall be executed within ten (10) days after the signing of this Warrant pursuant to SDCL 23A-35-4.

This Warrant may be executed in accordance with my initials placed below:
(YOU MUST INITIAL AT LEAST ONE BLANK)

____You may serve this Warrant at any time of day or night because reasonable cause has been shown to authorize a nighttime execution pursuant to SDCL 23A-35-4.

____You may serve this Warrant only during the daytime. Night is that period from 8:00 p.m. to 8:00 a.m. local time.

____You may execute this Warrant without notice of execution required by SDCL 23A-35-8 in that probable cause exists to demonstrate to me that if notice were given prior to execution (that the property sought may be easily and quickly destroyed or disposed of), (that danger of life or limb of the officer or another may result).

____You may execute this Warrant on Sunday.

If the above-described property be seized, it should be returned to me at the Courthouse of this Court.

I am satisfied that the circumstances are such as to make it reasonable to dispense with the written affidavit. The grounds for application for issuance of the Search Warrant exist as a communication orally made to me in a statement which has been electronically recorded and upon the return of the Warrant will be transcribed and certified as accurate and attached hereto.

The exact time of the issuance of the Duplicate Warrant was ____ __.m. on the ____ day of ____, 20__.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

(Magistrate)(Circuit Judge)

Form 38. Search warrant issued upon oral testimony duplicate original

(SDCL 23A-35-4)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
MAGISTRATE DIVISION
COUNTY ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, SEARCH WARRANT ISSUED

(In the Matter of ________)

TO ANY LAW ENFORCEMENT OFFICER IN THE COUNTY OF ____:

Oral testimony having been communicated to me by ____ that there is probable cause to believe that the property described herein may be found at the locations set forth herein and the property is:
(PLACE INITIALS IN APPROPRIATE BLANK)

____Property that constitutes evidence of the commission of a criminal offense;

____Contraband, the fruits of crime, or things otherwise criminally possessed;

____Property designed or intended for use in, or which is or has been used as the means of, committing a criminal offense.

YOU ARE THEREFORE commanded to search (describe premises or area with legal description and particularity) __________________________________________________
__________________________________________________________________________
__________________________________________________________________________
for the following property (describe with particularity):_____________________________
__________________________________________________________________________
______________________________________________________________. It is further

ORDERED, that this Search Warrant shall be executed within ten (10) days after the signing of this Warrant pursuant to SDCL 23A-35-4.

This Warrant may be executed in accordance with my initials placed below:
(YOU MUST INITIAL AT LEAST ONE BLANK)

____You may serve this Warrant at any time of day or night because reasonable cause has been shown to authorize a nighttime execution pursuant to SDCL 23A-35-4.

____You may serve this Warrant only during the daytime. Night is that period from 8:00 p.m. to 8:00 a.m. local time.

____You may execute this Warrant without notice of execution required by SDCL 23A-35-8 in that probable cause exists to demonstrate to me that if notice were given prior to execution (that the property sought may be easily and quickly destroyed or disposed of), (that danger to life or limb of the officer or another may result).

____You may execute this Warrant on Sunday.

If the above-described property be seized, it should be returned to me at the Courthouse of this Court.

I am satisfied that the circumstances are such as to make it reasonable to dispense with the written affidavit. The grounds for application for issuance of the Search Warrant exist as a communication orally made to me in a statement which has been electronically recorded and upon the return of the Warrant will be transcribed and certified as accurate and attached hereto.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

(Magistrate)(Circuit Judge)

_______________________________________

(Title)

By: ______________________________

(Law Enforcement Officer)

(Prosecuting Attorney

Form 39. Verified inventory

(SDCL 23A-35-10)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT

I, ______, a law enforcement officer of the State of South Dakota, executed a Search Warrant dated ______, issued by the Honorable ______, and do swear that the following inventory contains a true and detailed account of all property taken by me during the execution of the above-described Warrant: __________________________________________________________________
__________________________________________________________________________
__________________________________________________________________________

Dated this ____ day of ____, 20___, at ____, South Dakota.

_______________________________________

Law Enforcement Officer

Subscribed to and sworn to before me, a Notary Public, on this ____ day of ____, 20__.
____________________________
(Notary Public)

* I the (Undersigned)(Applicant for Search Warrant) do hereby state that the above inventory was taken in my presence and is true and correct.
____________________________
(Notary Public)

Subscribed to and sworn to before me, a Notary Public, on this ____ day of ____, 20__.
____________________________
(Notary Public)
* A search warrant issued upon oral testimony must have the inventory signed by the Applicant pursuant to 23A-35-7.

Form 40. Application and order for court appointed counsel

(SDCL 23A-40)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, APPLICATION & ORDER
v. FOR COURT
________, APPOINTED COUNSEL
Defendant.
APPLICATION

I, the above Defendant, (being the subject of a criminal investigation)(having been charged with the offense of ____ a (felony)(misdemeanor)), having (an action pending to revoke probation)(suspended sentence)(suspended imposition of sentence)(a final proceeding to revoke a parole) do hereby, and having been duly sworn upon oath under the penalties of perjury state as follows:
1. I am financially unable to hire counsel to represent me in this matter and desire an attorney to be appointed.
2. I am (employed)(unemployed)(self-employed). If employed or self-employed, my weekly income is $____ and my place of business is ____
3. I have ____ number of dependents.
4. My gross income for the past two years is ____.
5. That the following amounts accurately represent my assets and debts (including joint assets and joint debts):
ASSETS
Cash on hand and in banks

$. . . . . . . . . .

Accounts and notes receivable

$. . . . . . . . . .

Investments (bonds, stocks, etc.)

$. . . . . . . . . .

Real estate

$. . . . . . . . . .

Automobile (type & year)

$. . . . . . . . . .

Household goods

$. . . . . . . . . .

Other personal property

. $. . . . . . . . . .

Any other assets

$. . . . . . . . . .

TOTAL ASSETS

$. . . . . . . . . .

DEBTS
Debts to banks

. $. . . . . . . . . .

Debts to others

$. . . . . . . . . .

Mortgages on real estate

$. . . . . . . . . .

Other debts

$. . . . . . . . . .

TOTAL DEBTS

$. . . . . . . . . .

6. Any anticipated receivables, such as land sales, gifts, inheritances, allotments, etc. $__________

Dated this ____ day of ____, 20__.

_______________________________________

Defendant

Subscribed and sworn to before me this ____ day of ____, 20__.

_______________________________________

(Magistrate)(Circuit Judge)

(Notary Public)

ORDER

Upon reading the above and foregoing application and the Court being satisfied that the defendant is indigent and financially unable to obtain counsel. It is

ORDERED that ____ of ____, South Dakota, being a member of the Bar is hereby appointed to represent the Defendant in all matters pertaining to this action unless or until relieved by this Court.

Dated this ____ day of ____, 20__.

BY THE COURT:

_______________________________________

Judge

ATTEST:
____________________________
Clerk of Court

Form 41. Application for court appointed counsel instructions

READ THIS BEFORE FILLING OUT APPLICATION FOR COURT-APPOINTED COUNSEL

In any criminal investigation or in any criminal action or action for revocation of suspended sentence or probation in the circuit or magistrate court or in a final proceeding to revoke a parole, where it is satisfactorily shown that the defendant is without means and unable to employ counsel and pay for the necessary expenses of his representation without undue hardship, the judge of the circuit court or the magistrate shall assign, at any time following his arrest or commencement of detention without formal charges, counsel for his representation, who shall appear for and defend the accused upon the charge against him, or take other proper legal action to protect the rights of the person detained without formal charge.

There is hereby created a lien, enforceable as upon all the property, both real and personal, of any person, including the parents of a minor child, for whom legal counsel or a public defender has been appointed. The services rendered and expenses incurred thereunder shall constitute a claim against such person and his estate, enforceable according to law in an amount to be determined by the presiding judge of the circuit court and paid by the county chargeable therefor.

Counsel so assigned pursuant to SDCL 23A-40-6 shall, after the disposition of said cause, be paid by the county in which such action is brought a reasonable and just compensation for such services and for necessary expenses and costs incident to the proceedings in an amount to be fixed by the judge of the circuit court or the magistrate.

Immediately upon payment by the chargeable county, a statement of claim showing the name and residence of the recipient shall be filed for record by the county auditor in the office of register of deeds in the county where the recipient resides and a certified copy of such lien may be, then and thereafter filed in any other county in which such recipient may have or acquire an interest in real or personal property. Such lien shall be enforceable unless satisfied for a period of ten years from the date of such lien at which time such lien shall expire and be null and void.

The board of county commissioners of the county filing such lien is authorized to enforce, foreclose, satisfy, compromise, settle, subordinate, release, or otherwise dispose of any lien hereby imposed.

Whenever the court finds that funds are available for payment from or on behalf of a defendant to carry out, in whole or in part, the provisions of this chapter, the court may authorize that such funds be paid to the court for deposit with the county treasurer, to be placed in the county general fund as a reimbursement to the county to carry out the provisions of this section. Such reimbursement shall be a credit against any lien created by the provisions of this chapter against the property of such defendant.

I hereby certify that I have read each and every one of the provisions printed above and, understanding each and every one of them, I hereby make this a part of my application for court appointed counsel.

Dated at ____, South Dakota, this ____ day of ____, 20__.
__________

Signature of applicant.

WITNESS to signature:

_______________________________________

Signature of applicant.

Form 42. Personal recognizance bond and appearance bond

(SDCL 23A-43-2)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, PERSONAL RECOGNIZANCE
v. BOND AND
________, APPEARANCE BOND
Defendant.
Non-surety: ________ I, the undersigned Defendant, acknowledge that I and (my) ________

The conditions of this Bond are:

(1) That the Defendant, ____, is to appear before ____, (Judge)(Magistrate) of the ____ Judicial Circuit at ____ South Dakota, at the ____ County Courthouse on the ____ day of ____, 20__, at __.m., and in such other places as Defendant may be required to appear in accordance with any and all orders and directions relating to the Defendant's appearance in the above-entitled matter as may be given or issued by the Magistrate or the Circuit Court Judge of the ____ Judicial Circuit or any other Circuit Court to which the Defendant may be removed, or the cause transferred;

(2) The Defendant is not to depart from the ____ Judicial Circuit or the jurisdiction of any other Circuit Court in the State of South Dakota to which the Defendant may be removed or the cause transferred after he has appeared in such other Court pursuant to the terms of this Bond, except in accordance with the Orders or Warrants as may be issued by the Magistrate or the Circuit Court Judge of the ____ Judicial Circuit or a Circuit Court Judge of any other Judicial Circuit in South Dakota;

(3) That the Defendant is to abide by any judgment entered in any such matter by surrendering himself to serve any sentence imposed and obeying any order or direction in connection with such judgment as the court imposing it may prescribe.

(4) That the Defendant will not violate a state or federal law or municipal ordinance;

(5) That the Defendant will keep the court or (his)(her) attorney, if represented by counsel, advised of (her)(his) whereabouts at all times.

If the Defendant appears as ordered and otherwise obeys and performs the foregoing conditions of this Bond, then this Bond is to be void. If the defendant fails to obey or perform any of the conditions, payment of the amount of this Bond shall be due forthwith. Forfeiture of this Bond for any breach of its conditions may be declared by any Judge or Magistrate having cognizance of the above-entitled matter at the time of such breach. If the Bond is forfeited and if the forfeiture is not set aside or remitted, judgment may be entered upon motion in such Court of this State against each debtor jointly and severally for the amount above stated, together with interest and costs. Execution may be issued and payment secured as provided by the South Dakota Code of Criminal Procedure and other laws of the State of South Dakota.

It is agreed and understood that this is a continuing Bond (including any proceeding on appeal or review) which shall continue in full force and effect until such time as the undersigned are duly exonerated.

FAILURE TO APPEAR AT THE TIMES REQUESTED MAY RESULT IN THE CONVICTION OF A CLASS 5 FELONY (5 Years imprisonment in the State Penitentiary and/or a fine of $5,000 may be imposed) IF THE FAILURE TO APPEAR OCCURRED IN A FELONY CASE. FAILURE TO APPEAR IN A MISDEMEANOR CASE MAY RESULT IN A PENALTY OF ONE YEAR IN THE COUNTY JAIL OR $1,000 FINE OR BOTH.

This Bond is signed on this ____ day of ____, 20__ at ____, South Dakota.

_______________________________________

Defendant

_______________________________________

Surety

_______________________________________

Surety

Name of Defendant __________

Address __________

Name of Surety __________

Address __________

Name of Surety __________

Address __________

Based upon the above, it is

ORDERED that Defendant be released upon signing the agreement below.

_______________________________________

(Magistrate)(Circuit Judge)

-----
1 Where no deposit is required delete the remainder of this paragraph.
2 Where no sureties are required, indicate full amount of cash deposited with clerk.
3 If a form of security other than cash is deposited, describe.
4 If the amount ordered to be paid exceeds 10% of the bond, delete.
DEFENDANT'S AGREEMENT TO CONDITIONS OF BOND

I, ____, understand the methods and conditions for my release which are specified above and the penalties and forfeitures applicable in the event I violate any condition or fail to appear as required.

I agree to comply fully with each of the conditions imposed upon my release, and to notify the Court promptly in the event I change the address indicated below.

Dated this ____ day of ____, 20__.

_______________________________________

Defendant's Signature

WITNESS:
____________________________

Def. Name ________

Address ________

________

Phone No. ________

S. D. Driver's License No. ________

Approved ________, 20____.
By ________
Title ________
JUSTIFICATION OF SURETIES

I, the undersigned, under oath say that I reside at ____; and that my net worth is the sum of ____ Dollars ($ ).

I further say that:

_______________________________________

Surety

Sworn to and subscribed before me this ____ day of ____, 20__.

_______________________________________

(Notary Public) (Magistrate)

(Circuit Court Judge)

I, the undersigned surety, under oath say that I reside at ____; and that my net worth is the sum of ____ Dollars ($ ).

I further say that:

_______________________________________

Surety

Sworn to and subscribed before me this ____ day of ____, 20__.

_______________________________________

(Notary Public)(Magistrate)(Circuit

Court Judge)

Form 43. Waiver of extradition rights

STATE OF SOUTH DAKOTA IN ________ COURT
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. WAIVER OF
________, EXTRADITION RIGHTS
Defendant.

As a condition of the acceptance by the court of a(n)(appearance bond)(personal recognizance bond) signed by the Defendant whereunder the Defendant asks the court to approve and release said Defendant on (his)(her) own recognizance and as (his)(her) own surety, the Defendant does hereby expressly waive and forego any and all rights whatsoever that (he)(she) may have under the provisions of the South Dakota Uniform Criminal Extradition Act, and acts amendatory thereto, and under the provisions of any Tribal By-law or Ordinance under which the Defendant may reside that pertains to or purports to give the said Defendant any right or rights to apply to the Tribal Court for extradition procedures from the jurisdiction of the said tribe to the jurisdiction of the said State of South Dakota, and Defendant does hereby expressly affirm and agree as follows:

(1) to surrender (himself)(herself) to the sheriff of this County or to any of his authorized deputies, or to any law enforcement officer of the State of South Dakota, or to any authorized officer of the Bureau of Indian Affairs or to any Indian Tribe, for the purpose of securing the return of the Defendant to jurisdiction of the State of South Dakota;

(2) that should it be necessary, for any reason, to arrest the Defendant, or otherwise take (him)(her) into physical custody to effect (his)(her) return to the jurisdiction of the State of South Dakota, the Defendant does hereby agree to hold harmless any such law enforcement officer or police officer exercising any power of arrest under this instrument.

The Defendant by signing this instrument hereby acknowledges (his)(her) understanding of the terms of this instrument and acknowledges (he)(she) has executed the same for the purpose of securing (his)(her) release on (his)(her) personal recognizance or on a bond with (himself)(herself) as the sole surety or with others, to answer the charges contained in a criminal case pending against (him)(her) in the above-entitled court.

Signed and dated at ____, South Dakota, this ____ day of ____, 20__.

_______________________________________

Defendant's Signature

WITNESS:
____________________________

Form 44. Order specifying methods and conditions of release

(SDCL 23A-43-6)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, ORDER SPECIFYING
v. METHODS AND
________, CONDITIONS OF RELEASE

Part I-Preferred Methods of Release

Part II-Conditions of Release

SIGNED: __________________

Custodian or Proxy

Part III-Appearance and Penalties

Part IV-Acknowledgment by Defendant

__________________________

Defendant

__________________________

Address

__________________________

City/State Telephone

_______________________________________

(Magistrate)(Circuit Court Judge)

COPIES TO:
Appropriate Law Enforcement Officer
Prosecuting Attorney
Defendant

Form 45. Order issuing a bench warrant

(SDCL 23A-43-21)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. ORDER ISSUING
________, A BENCH WARRANT
Defendant.

On the ____ day of ____, 20__, the Defendant ____, was released pursuant to SDCL 23A-43. It appearing to me by (motion)(affidavit) that the Defendant has materially breached a condition of release without good cause, it is

ORDERED, that forfeiture of the bail be declared and the Clerk of Courts is directed to issue a warrant for the Defendant's arrest.

Dated this ____ day of ____, 20__.

BY THE COURT:

_______________________________________

(Circuit Court Judge)(Magistrate)

ATTEST:
____________________________
Clerk of Court

Form 46. Bench warrant

(SDCL 23A-27-21)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss.
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff,
v. BENCH WARRANT
________,
Defendant.

TO: ANY LAW ENFORCEMENT OFFICER OF THE STATE OF SOUTH DAKOTA

On the ____ day of ____, 20__, the Defendant ____ was charged by (Indictment)(Information)(Complaint) with the offense(s) of ____ (SDCL ____). On the ____ day of ____, 20__, the Honorable ____ issued an Order directing the arrest of the Defendant for a breach of the conditions of (his)(her) release prior to the disposition of the charges that have been filed against (him)(her).

You are therefore commended to arrest the above-named ____ and bring (him)(her) before the Honorable ____ or in (his)(her) absence or inability to act, the nearest or most accessible Magistrate.

Dated this ____ day of ____, 20__, at ____, South Dakota.

BY THE COURT:

_______________________________________

Clerk of Courts

(SEAL)

Form 47. Dismissal of (Complaint) (Indictment) (Information)

(SDCL 23A-44-2)
STATE OF SOUTH DAKOTA IN CIRCUIT COURT
ss. (MAGISTRATE DIVISION)
COUNTY OF ________ ________ JUDICIAL CIRCUIT
STATE OF SOUTH DAKOTA,
Plaintiff, DISMISSAL OF
v. (COMPLAINT)(INDICTMENT)
________, (INFORMATION)
Defendant.

Pursuant to SDCL 23A-44-2, ____ prosecuting attorney, dismisses the (Complaint)(Information)(Indictment) that has been filed in this case.

Dated this ____ day of ____, 20__, at ____, South Dakota.

_______________________________________

Prosecuting Attorney

ATTEST:
____________________________
Clerk of Court

SEAL






Title 24 - PENAL INSTITUTIONS, PROBATION AND PAROLE

Chapter 01 - Management Of State Penitentiary

§ 24-1-1 Penitentiary as general state prison.

24-1-1. Penitentiary as general state prison. The state penitentiary is the general prison of this state for the punishment and reformation of offenders to which such offenders as may be committed, according to law, by any court of this state, shall be confined, employed, and governed in the manner provided by law.

Source: SDC 1939, § 13.4701; SL 2004, ch 168, § 1.



§ 24-1-2 , 24-1-3. Repealed.

24-1-2, 24-1-3. Repealed by SL 1979, ch 161, § 12



§ 24-1-4 Government of penitentiary by Department of Corrections.

24-1-4. Government of penitentiary by Department of Corrections. The state penitentiary and its ancillary facilities shall be under the direction and government of the Department of Corrections.

Source: SDC 1939, § 13.4703; SL 1989, ch 20, § 69.



§ 24-1-5 Repealed.

24-1-5. Repealed by SL 1989, ch 20, § 70



§ 24-1-6 Appointment and removal of warden.

24-1-6. Appointment and removal of warden. The warden shall be appointed by the secretary of corrections, and the secretary may remove the warden at the secretary's discretion.

Source: SDC 1939, § 13.4704; SL 1945, ch 45; SL 1951, ch 39; SL 1953, ch 37; SL 1961, ch 43; SL 1979, ch 161, § 2; SL 1989, ch 20, § 71.



§ 24-1-7 Repealed.

24-1-7. Repealed by SL 1979, ch 161, § 12



§ 24-1-8 Salary of warden.

24-1-8. Salary of warden. The warden of the penitentiary shall receive a salary to be fixed by the secretary of corrections, any part of which may be paid out of the prison industries revolving fund.

Source: SDC 1939, § 13.4704; SL 1945, ch 45; SL 1951, ch 39; SL 1953, ch 37; SL 1961, ch 43; SL 1979, ch 161, § 3; SL 1989, ch 20, § 72.



§ 24-1-9 Repealed.

24-1-9. Repealed by SL 1989, ch 20, § 73



§ 24-1-10 Repealed.

24-1-10. Repealed by SL 1979, ch 161, § 12



§ 24-1-11 Warden as general supervisor of other officers--Standards of personal conduct for officers and employees.

24-1-11. Warden as general supervisor of other officers--Standards of personal conduct for officers and employees. All officers and persons employed by the state penitentiary shall perform such duties as may be required of them by the warden, in conformity with law and the rules, policies and procedures of the penitentiary. The Department of Corrections may promulgate rules pursuant to chapter 1-26 establishing standards of personal conduct for penitentiary officers and employees. The standards shall be consistent with those standards of personal conduct required of law enforcement personnel.

Source: SDC 1939, § 13.4709; SL 1983, ch 199, § 4; SL 1989, ch 20, § 74.



§ 24-1-12 Service of process within penitentiary--Officers exempt from jury duty.

24-1-12. Service of process within penitentiary--Officers exempt from jury duty. All process to be served within the precincts of the state penitentiary, either upon inmates or upon persons or officers employed within the precincts thereof, except upon the warden, shall be served and returned by the warden, personally or by a designee. All officers and employees of the penitentiary are exempt from serving upon juries in any state court.

Source: SDC 1939, § 13.4702; SL 1980, ch 184; SL 2004, ch 168, § 2.



§ 24-1-13 Warden as custodian of all penitentiary property.

24-1-13. Warden as custodian of all penitentiary property. The warden, under the supervision of the secretary of corrections, shall have charge and custody of the state penitentiary, with all lands, buildings, furniture, tools, equipment, implements, stock and provisions, and all other property pertaining thereto or within the precincts thereof.

Source: SDC 1939, § 13.4708; SL 1981, ch 193, § 1; SL 1989, ch 20, § 75.



§ 24-1-14 , 24-1-15. Repealed.

24-1-14, 24-1-15. Repealed by SL 1979, ch 161, § 12



§ 24-1-16 Penitentiary purchases.

24-1-16. Penitentiary purchases. The warden may make all purchases for the penitentiary on such conditions and in such manner as in the warden's opinion will best promote the interest of the state.

Source: SDC 1939, § 13.4711; SL 2004, ch 168, § 3.



§ 24-1-17 to 24-1-24. Repealed.

24-1-17 to 24-1-24. Repealed by SL 1979, ch 161, § 12



§ 24-1-25 Penitentiary employees prohibited from having interest in penitentiary contracts or business.

24-1-25. Penitentiary employees prohibited from having interest in penitentiary contracts or business. No person employed by the penitentiary may have any pecuniary interest in any contract or business conducted by the penitentiary.

Source: SDC 1939, § 13.4710; SL 1989, ch 20, § 76.



§ 24-1-26 Penitentiary employees prohibited from involvement in procuring clemencies.

24-1-26. Penitentiary employees prohibited from involvement in procuring clemencies. No person employed by the state penitentiary may engage in procuring clemency for any inmate confined therein, except as provided for in § 24-2-20.

Source: SDC 1939, § 13.4709; SL 1989, ch 20, § 77.



§ 24-1-26.1 Sexual acts prohibited between prison employees and prisoners.

24-1-26.1. Sexual acts prohibited between prison employees and prisoners. Any person, employed by the state, or employed within any state prison or other detention facility, who knowingly engages in an act of sexual penetration with another person who is in detention and under the custodial, supervisory, or disciplinary authority of the person so engaging, is guilty of a Class 6 felony.

Source: SL 1996, ch 151, § 1.



§ 24-1-27 Disposition of body of dead inmate--Notice to next of kin.

24-1-27. Disposition of body of dead inmate--Notice to next of kin. Upon notification of the death of any inmate who has not been released on parole or suspended sentence, an official of the penitentiary shall contact the county coroner who shall proceed in accordance with the provisions of chapter 23-14. An official of the penitentiary shall also attempt to contact the person designated by the inmate prior to death or the next of kin, if known, and offer the body to be delivered to such person at that person's expense. If attempts to contact such persons fail or if the offer of delivery is declined, the warden, after forty-eight hours, shall make arrangements for the disposition of the body.

Source: SDC 1939, § 13.4725; SL 1989, ch 20, § 78.



§ 24-1-28 to 24-1-31. Repealed.

24-1-28 to 24-1-31. Repealed by SL 1989, ch 20, §§ 79 to 82



§ 24-1-32 Repealed.

24-1-32. Repealed by SL 1975, ch 176, § 5



§ 24-1-33 Repealed.

24-1-33. Repealed by SL 1989, ch 20, § 83



§ 24-1-34 Repealed.

24-1-34. Repealed by SL 1982, ch 188, § 6



§ 24-1-35 Contract with local jail for custody and care of prisoners.

24-1-35. Contract with local jail for custody and care of prisoners. The Department of Corrections may contract with any local jail in the state for the custody and care of prisoners committed to the state penitentiary at a rate to be negotiated by the secretary of corrections.

Source: SL 1989, ch 192, § 2.



§ 24-1-36 Notice to sentencing judge of inmate's change of status.

24-1-36. Notice to sentencing judge of inmate's change of status. The sentencing judge may request to be notified by the Department of Corrections if an inmate who was convicted of committing a crime escapes, is released from prison, is placed on furlough or work release pursuant to chapter 24-8, is returned from escape, or is removed from work release. Any notice pursuant to this section shall be made through the statewide automated victim information and notification (SAVIN) system.

Source: SL 2014, ch 116, § 10; SL 2017, ch 107, § 6.






Chapter 02 - Care And Discipline Of Penitentiary Inmates

§ 24-2-1 Inmates under custody of warden--Delegation of powers.

24-2-1. Inmates under custody of warden--Delegation of powers. All inmates under confinement in the state penitentiary are under the charge and custody of the warden, who shall govern, superintend, house, discipline and employ them in the manner prescribed by law, the rules and the institutional policies of the Department of Corrections. The warden may delegate administrative decision making to various staff members or committees consisting of staff members. However, any decision made by such staff member or committee is subject to the final approval of the warden.

Source: SDC 1939, § 13.4713; SL 1981, ch 193, § 2; SL 1983, ch 199, § 7; SL 1989, ch 20, § 84.



§ 24-2-2 Delivery of inmate to warden--Warden's receipt.

24-2-2. Delivery of inmate to warden--Warden's receipt. If an inmate, with a certified copy of the judgment of conviction and the required official statements, is delivered to the warden of the penitentiary, the warden shall mail to the clerk of courts of the sentencing county a receipt in which the warden acknowledges having received the inmate.

Source: SDC 1939, § 13.4713; SL 1996, ch 53, § 2; SL 2007, ch 150, § 4.



§ 24-2-2.1 Certified judgment containing certain information required for acceptance of delivery.

24-2-2.1. Certified judgment containing certain information required for acceptance of delivery. The warden may not accept delivery of a defendant to the state penitentiary without a certified copy of the judgment containing the information required pursuant to § 23A-27-4.

Source: SL 2007, ch 150, § 3.



§ 24-2-3 Repealed.

24-2-3. Repealed by SL 1979, ch 161, § 12



§ 24-2-4 Repealed.

24-2-4. Repealed by SL 1989, ch 20, § 85



§ 24-2-5 Disposition of inmate's personal effects.

24-2-5. Disposition of inmate's personal effects. All effects, except money, in possession of each inmate when committed to the penitentiary shall be mailed to the destination of the inmate's choice at the expense of the inmate. Money shall be deposited in the inmate's personal penitentiary account.

Source: SDC 1939, § 13.4721; SL 1981, ch 193, § 3; SL 1989, ch 20, § 86.



§ 24-2-6 Maintenance of order--Prevention of escapes.

24-2-6. Maintenance of order--Prevention of escapes. Officers and employees may use any necessary means, including reasonable force, to maintain order in any adult correctional facility, to enforce obedience, suppress insurrections and prevent escapes, even at the hazard of life.

Source: SDC 1939, § 13.4717; SL 1979, ch 161, § 4; SL 1989, ch 20, § 87; SL 1990, ch 178.



§ 24-2-7 , 24-2-8. Repealed.

24-2-7, 24-2-8. Repealed by SL 1979, ch 161, § 12



§ 24-2-9 Disciplinary sanctions authorized--Corporal punishment prohibited.

24-2-9. Disciplinary sanctions authorized--Corporal punishment prohibited. Any inmate violating the rules or institutional policies is subject to any one or more of the following disciplinary sanctions:

(1) Withholding of statutory time for good conduct;

(2) Punitive confinement;

(3) Imposition of fines;

(4) Restriction of privileges;

(5) Loss of work or school privileges;

(6) Additional labor without compensation;

(7) Referral to various programs;

(8) Transfer to a more secure housing unit;

(9) Change in classification status.

No corporal punishment may be inflicted upon inmates in the penitentiary.

Source: SDC 1939, § 13.4715; SL 1981, ch 193, § 5; SL 1989, ch 20, § 88; SL 1990, ch 179, § 1; SL 1994, ch 187, § 2; SL 2004, ch 168, § 4.



§ 24-2-10 Unauthorized injury to inmate--Punishment.

24-2-10. Unauthorized injury to inmate--Punishment. Any person sentenced to imprisonment in the state penitentiary is under the protection of the law, and any injury to such person not authorized by law is punishable in the same manner as if the person were not convicted or sentenced.

Source: SDC 1939, § 13.0204; SL 1989, ch 20, § 89; SL 2004, ch 168, § 5.



§ 24-2-11 Repealed.

24-2-11. Repealed by SL 1979, ch 161, § 12



§ 24-2-12 Punitive confinement--Forfeiture of good conduct time.

24-2-12. Punitive confinement--Forfeiture of good conduct time. Any inmate against whom the disciplinary sanction of punitive confinement has been given for violating any of the rules or policies of the Department of Corrections, unless otherwise determined by the secretary of corrections, shall be housed in a segregation section of the penitentiary for such period as may be necessary for the best interests of discipline, justice, rehabilitation, and the protection of the inmate and others. The disciplinary board, established by rules promulgated by the Department of Corrections, may take away time granted for good conduct pursuant to § 24-5-1 for violating any of the rules or policies of the Department of Corrections, following a hearing and subject to the approval of the warden.

Source: SDC 1939, § 13.4716; SL 1981, ch 193, § 6; SL 1989, ch 20, § 90; SL 1990, ch 179, § 2; SL 1994, ch 189, § 3; SL 2004, ch 168, § 6.



§ 24-2-12.1 Earning back forfeited good conduct time.

24-2-12.1. Earning back forfeited good conduct time. Any inmate having forfeited time granted for good conduct pursuant to § 24-2-12 may earn such forfeited time back by petitioning the classification board, established by the rules promulgated by the Department of Corrections, for restoration of good conduct time if the inmate has remained free of disciplinary sanctions for three full calendar months succeeding the termination of the imposed disciplinary sanction. The Department of Corrections may promulgate rules, pursuant to chapter 1-26, regarding the restoration of forfeited good conduct time. This section does not apply to the forfeiture of time granted for good conduct pursuant to § 24-2-18.

Source: SL 1981, ch 193, § 7; SL 1987, ch 29, § 79; SL 1989, ch 20, § 91; SL 1990, ch 179, § 3.



§ 24-2-12.2 Restoration of good conduct time.

24-2-12.2. Restoration of good conduct time. Upon the recommendation of the warden, the secretary of the Department of Corrections may, at any time prior to the inmate's final discharge, restore time granted for good conduct which has been forfeited pursuant to § 24-2-12. This section does not apply to the forfeiture of time granted for good conduct pursuant to § 24-2-18.

Source: SL 1990, ch 179, § 4; SL 1994, ch 189, § 4.



§ 24-2-13 Repealed.

24-2-13. Repealed by SL 1989, ch 20, § 92



§ 24-2-14 Alcoholic beverages, drugs, weapons, or articles of indulgence prohibited--Exception--Felony.

24-2-14. Alcoholic beverages, drugs, weapons, or articles of indulgence prohibited--Exception--Felony. No alcoholic beverage, marijuana, or weapon, as defined in subdivision 22-1-2(10), may be possessed by any inmate of the state penitentiary. No prescription or nonprescription drugs, controlled substance as defined by chapter 34-20B, or any article of indulgence may be possessed by any inmate of the state penitentiary except by order of a physician, physician assistant, or certified nurse practitioner, as defined in chapters 36-4, 36-4A, and 36-9A, respectively, which order shall be in writing and for a definite period. Any violation of this section constitutes a felony pursuant to the following schedule:

(1) Possession of any alcoholic beverage or marijuana is a Class 6 felony;

(2) Possession of any prescription or nonprescription drug or controlled substance is a Class 4 felony;

(3) Possession of a weapon as defined in subdivision 22-1-2(10) is a Class 2 felony.
Source: SDC 1939, § 13.4720; SL 1981, ch 193, § 8; SL 1985, ch 192, § 51; SL 1987, ch 183; SL 1989, ch 20, § 93; SL 2001, ch 127, § 2; SL 2004, ch 168, § 7; SL 2017, ch 171, § 50.



§ 24-2-15 Diminution of period of confinement for good behavior, failing health, or other reason in the interest of justice.

24-2-15. Diminution of period of confinement for good behavior, failing health, or other reason in the interest of justice. If any inmate, convicted under the laws of this state, has demonstrated continued exceptional good behavior, or is in failing health, or for some other good and sufficient reason in the interest of justice, the Governor, upon the recommendation of the secretary of corrections, may diminish the inmate's period of confinement.

Source: SDC 1939, § 13.4719; SL 1981, ch 193, § 9; SL 1989, ch 20, § 94; SL 2004, ch 168, § 8.



§ 24-2-16 Repealed.

24-2-16. Repealed by SL 1979, ch 161, § 12



§ 24-2-17 Record of inmate conduct and infractions--Notice--Challenge to findings or sanctions--Investigation--Modification--Use of record.

24-2-17. Record of inmate conduct and infractions--Notice--Challenge to findings or sanctions--Investigation--Modification--Use of record. The warden shall keep a true record of the conduct of each inmate and shall specify each infraction of the rules of discipline. Each inmate shall be notified of every entry on the inmate's record of each such infraction of the rules of discipline and shall have thirty days to challenge the validity of the finding that the inmate committed the rule infraction or the disciplinary sanction imposed by notifying the warden. After investigation, the warden may determine that the inmate did not commit the rule infraction and revise the record accordingly. The warden may also modify the imposed disciplinary sanction or rule infraction. The record shall be used whenever the question of any inmate's eligibility for parole or discharge arises pursuant to § 24-5-1.

Source: SDC 1939, § 13.4706; SL 1939, ch 32; SL 1974, ch 170, § 1; SL 1981, ch 193, § 10; SL 1989, ch 20, § 95; SL 2004, ch 168, § 9; SL 2009, ch 128, § 2.



§ 24-2-18 Warden's recommendation respecting good conduct time--Hearing and decision by secretary.

24-2-18. Warden's recommendation respecting good conduct time--Hearing and decision by secretary. The warden may, at any time prior to an inmate's final discharge, consider recommendations of the disciplinary committee pertaining to the withholding of statutory time granted for good conduct and may recommend to the secretary of corrections that the reduction of time for good conduct pursuant to § 24-5-1 be withheld in full or in part. The warden may also, at any time prior to the inmate's final discharge, recommend to the secretary of corrections that the reduction of time for good conduct pursuant to § 24-5-1 be withheld in full or in part for conduct evincing an intent to reoffend or commit further offenses when discharged or for any person convicted of a sex crime within the meaning of § 22-24B-1 who fails to fully cooperate with all treatment offered.

The secretary shall, after hearing, fix the amount of time earned by good conduct to be withheld, which decision is final.

Source: SDC 1939, § 13.4706 as added by SL 1939, ch 32; SL 1974, ch 170, § 2; SL 1981, ch 193, § 11; SL 1989, ch 20, § 96; SL 1993, ch 186; SL 1995, ch 138; SL 2004, ch 168, § 10.



§ 24-2-19 Documentation of pertinent information regarding inmates.

24-2-19. Documentation of pertinent information regarding inmates. Written documentation shall be maintained of each inmate's institutional adjustment, rehabilitative progress, medical history, and any other facts considered pertinent by the warden.

Source: SDC 1939, § 13.4714; SL 1989, ch 20, § 97.



§ 24-2-20 Records and information furnished court, secretary, board, or Governor--Information that may be released for certain other purposes.

24-2-20. Records and information furnished court, secretary, board, or Governor--Information that may be released for certain other purposes. Notwithstanding the provisions of § 24-1-26, when requested, regarding the fitness of any inmate, sentenced as an adult, for a modification of sentence, parole, pardon, or early release, the warden shall furnish only to the sentencing court, the secretary of corrections, the Board of Pardons and Parole, or the Governor, respectively, any requested record, fact, or opinion in the warden's possession or knowledge. The Department of Corrections may release the following information on any inmate or parolee sentenced as an adult for purposes of community and victim notification pursuant to subdivisions 23A-28C-1(10) and (12) and § 23A-28C-5, and to other governmental entities as defined in § 24-2-20.1:

(1) Name and any known aliases;

(2) Date of birth or age;

(3) Race and gender;

(4) Location of incarceration;

(5) Community of residence;

(6) Custody status and conditions of supervision;

(7) Any Department of Corrections sentence identification number;

(8) Any crime of conviction;

(9) Number of felony convictions;

(10) Sentence, time suspended, jail time credit, and revoked good-time credits;

(11) Offense, sentence, admission, release, and parole eligibility dates;

(12) Dates of pending hearings and final determinations of parole, suspended sentence, pardon, and commutation hearings;

(13) Status as an inmate, parolee, or person who has completed a prison term;

(14) County of conviction;

(15) Plea;

(16) Citizenship status;

(17) Birth town, state, and country; and

(18) Identification photograph and physical description.
The department is not civilly liable for good faith conduct under this section.

Source: SDC 1939, § 13.4714; SL 1983, ch 199, § 6; SL 1989, ch 20, § 98; SL 2001, ch 118, § 4; SL 2004, ch 168, § 11; SL 2011, ch 126, § 1.



§ 24-2-20.1 "Governmental entities" defined.

24-2-20.1. "Governmental entities" defined. As used in § 24-2-20, the term, governmental entities, means any department, division, or other public agency of any municipal, county, state, or national government.

Source: SL 2001, ch 118, § 5; SL 2004, ch 168, § 12.



§ 24-2-21 Repealed.

24-2-21. Repealed by SL 1979, ch 161, § 12



§ 24-2-22 Possession of unauthorized articles with intent to deliver to prisoner as felony.

24-2-22. Possession of unauthorized articles with intent to deliver to prisoner as felony. Any employee or other person who delivers or procures to be delivered, or possesses with the intention to deliver, to any inmate in the state penitentiary, or deposits or conceals in or around any facility or place used to house inmates, or in any mode of transport entering upon the grounds of any facility or place and its ancillary facilities used to house inmates, any article which is unlawful for an inmate to possess pursuant to state law or the rules of the Department of Corrections with the intent that any inmate obtain or receive such article, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1229 as added by SL 1947, ch 49; SL 1979, ch 150, § 33; SL 1989, ch 20, § 99; SL 1990, ch 180, § 4; SL 2004, ch 168, § 13.



§ 24-2-23 Repealed.

24-2-23. Repealed by SL 1989, ch 20, § 100



§ 24-2-24 Repealed.

24-2-24. Repealed by SL 1981, ch 193, § 12



§ 24-2-25 Extension of confinement limits to permit visits to designated places.

24-2-25. Extension of confinement limits to permit visits to designated places. The warden of the state penitentiary may extend the limits of the place of confinement of an inmate, if the warden has reasonable cause to believe that the inmate will honor the warden's prescribed conditions to visit or be housed in specifically designated places within the state.

Source: SL 1973, ch 157; SL 1989, ch 20, § 101; SL 2004, ch 168, § 14.



§ 24-2-26 Confiscation and disposition of unauthorized articles and money in inmate's possession.

24-2-26. Confiscation and disposition of unauthorized articles and money in inmate's possession. The warden may confiscate and dispose of, in the manner as in the opinion of the secretary of corrections will best promote the interest of the state, any article in the personal possession of any inmate which is unlawful for an inmate to possess pursuant to state law or the rules of the Department of Corrections. Any unauthorized money which is confiscated shall be deposited in the state general fund.

Source: SL 1981, ch 193, § 4; SL 1989, ch 20, § 102; SL 2004, ch 168, § 15.



§ 24-2-27 Facilities, programs, or services outside penitentiary--Contracts with other agencies for care of inmates--No right or court order for housing in particular facility or participation in specific program or services--Escape.

24-2-27. Facilities, programs, or services outside penitentiary--Contracts with other agencies for care of inmates--No right or court order for housing in particular facility or participation in specific program or services--Escape. The Department of Corrections may establish and maintain facilities, programs, or services outside the precincts of the penitentiary proper and contract with other governmental entities for the care and maintenance of inmates committed to the penitentiary. However, the court may not order that an inmate be housed in any particular facility nor may the court order that an inmate be placed in a specific program or receive specific services. No inmate has any implied right or expectation to be housed in any particular facility, participate in any specific program, or receive any specific service. Each inmate is subject to transfer from any one facility, program, or service at the discretion of the warden of the penitentiary. Any escape from the penitentiary or from a facility, program, or service maintained outside the penitentiary is a violation of § 22-11A-2 or 22-11A-2.1. Venue for a prosecution for an escape from any facility is the county where the acts constituting the escape take place.

Source: SL 1983, ch 199, § 5; SL 1984, ch 138, § 2; SL 1985, ch 192, § 54; SL 1986, ch 198; SL 1986, ch 200; SL 1989, ch 20, § 103; SL 2004, ch 168, § 16; SL 2017, ch 110, § 1.



§ 24-2-27.1 Halfway house defined.

24-2-27.1. Halfway house defined. The term, halfway house, means a residential facility that provides services and supervision of inmates for the purpose of reintegrating inmates into the community. Each halfway house shall be operated by a unit of local government, the Department of Corrections, or any private individual, partnership, corporation, or association. A halfway house may provide:

(1) Monitoring of the activities of inmates;

(2) Oversight of victim restitution and community service by inmates;

(3) Day reporting programs; and

(4) Programs and services to aid inmates in obtaining and holding regular employment, enrolling in and maintaining academic courses, participating in vocational training programs, utilizing the resources of the community, meeting the personal and family needs of inmates, obtaining appropriate treatment for inmates, and participating in whatever specialized programs exist within the community and other services and programs as may be appropriate to aid in inmate rehabilitation and public safety.
Source: SL 2016, ch 139, § 1.



§ 24-2-28 Costs of confinement and services--Liability of inmate.

24-2-28. Costs of confinement and services--Liability of inmate. Each inmate under the jurisdiction of the Department of Corrections is liable for the cost of the inmate's confinement which includes room and board charges; medical, dental, optometric, and psychiatric services charges; vocational education training; and alcoholism treatment charges.

However, if the secretary of corrections determines after considering the net income, net worth, number of dependents, and any existing obligations of the inmate, that the inmate is unable to pay, the secretary may waive all or part of the payment for the costs of the inmate's confinement.

Source: SL 1985, ch 192, § 55; SL 1989, ch 20, § 104; SL 1994, ch 188, § 2; SL 2004, ch 168, § 17.



§ 24-2-29 Inmate's liability for court-ordered fines, costs, fees, sanctions, and restitution and obligations incurred under Department of Corrections jurisdiction--Disbursement from inmate's account.

24-2-29. Inmate's liability for court-ordered fines, costs, fees, sanctions, and restitution and obligations incurred under Department of Corrections jurisdiction--Disbursement from inmate's account. Each inmate is liable for court-ordered fines, costs, fees, sanctions, and restitution and any obligation incurred while under the jurisdiction of the Department of Corrections including those provided for in §§ 24-2-28, 24-7-3, 24-8-9, 24-15-11, 24-15A-24, and 23A-35B-4 and any other charge owed to the state. Disbursement shall be made from an inmate's institutional account to defray the inmate's obligation, regardless of the source of the inmate's funds, including moneys in the inmate's institutional account pursuant to § 24-2-5 and wages earned by the inmate pursuant to §§ 24-4-9, 24-7-3(3), 24-7-6, and 24-8-8.

Source: SL 1994, ch 188, § 1; SL 1997, ch 147, § 3; SL 1997, ch 149, § 5; SL 2002, ch 121, § 3; SL 2004, ch 168, § 18.



§ 24-2-29.1 Rules authorizing sanctions for inmate abuse of court system.

24-2-29.1. Rules authorizing sanctions for inmate abuse of court system. The secretary of corrections shall develop department rules which allow an inmate to be sanctioned pursuant to §§ 24-2-9 and 24-15A-4 for each instance that a court finds that the inmate has done any of the following while in the custody of the Department of Corrections:

(1) Filed a false, frivolous, or malicious action or claim with the court;

(2) Brought an action or claim with the court solely or primarily for delay or harassment;

(3) Unreasonably expanded or delayed a judicial proceeding;

(4) Testified falsely or otherwise submitted false evidence or information to the court;

(5) Attempted to create or obtain a false affidavit, testimony, or evidence; or

(6) Abused the discovery process in any judicial action or proceeding.

The violation of such rules may be considered in parole release decisions pursuant to subdivision 24-13-7(6) and shall be considered in determining substantive compliance or noncompliance with the inmate's individual program directive pursuant to §§ 24-15A-35 and 24-15A-39.

Source: SL 1997, ch 147, § 1.



§ 24-2-30 Policy on inmate work.

24-2-30. Policy on inmate work. It is the policy of the State of South Dakota that each inmate of a Department of Corrections facility shall be employed or work in some productive capacity if there is a suitable work situation. Any inmate may be required to work without compensation as a condition of confinement.

Source: SL 1994, ch 187, § 1; SL 2004, ch 168, § 19.



§ 24-2-31 Contracts for inmate health care services exempt from state insurance regulations.

24-2-31. Contracts for inmate health care services exempt from state insurance regulations. Any person who enters into a contract with the Department of Corrections to provide health care services for inmates is not subject to the requirements of Title 58 for the provision of those services to inmates. However, any activity of such a person outside the scope of the contract with the Department of Corrections is not exempt from provisions of Title 58.

Source: SL 1995, ch 139.



§ 24-2-32 Involuntary treatment with psychotropic medication for severe mental illness.

24-2-32. Involuntary treatment with psychotropic medication for severe mental illness. An inmate may be involuntarily treated with psychotropic medication if it is determined that the inmate suffers from a severe mental illness, as defined in § 27A-1-1, which is likely to improve with treatment, and that without treatment the inmate poses the likelihood of serious harm to self or others.

Source: SL 1996, ch 159, § 1.



§ 24-2-33 Hearing required prior to treatment with psychotropic medication.

24-2-33. Hearing required prior to treatment with psychotropic medication. Prior to involuntary treatment with psychotropic medication, the inmate shall receive a hearing before a panel consisting of a psychiatrist, a physician, and a representative of the warden, none of whom may have participated in the inmate's current diagnosis, evaluation, or treatment. The inmate has the right to notice of the hearing, the right to attend the hearing, and the right to present evidence and cross-examine witnesses, and the right to representation by a disinterested lay advisor knowledgeable about psychological issues. The panel may order involuntary treatment with psychotropic medication by majority vote of the panel if the psychiatrist is in the majority. The inmate may appeal the decision of the panel to the secretary of corrections. The inmate may appeal the decision of the secretary to circuit court pursuant to chapter 1-26.

Source: SL 1996, ch 159, § 2.



§ 24-2-34 Periodic review of psychotropic treatment.

24-2-34. Periodic review of psychotropic treatment. If involuntary treatment of an inmate with psychotropic medication is to exceed thirty days, a physician who is not the attending physician shall review the inmate's case at intervals not to exceed thirty days and make a written determination whether involuntary treatment with psychotropic medication may be continued.

Source: SL 1996, ch 159, § 3.



§ 24-2-35 Emergency treatment with psychotropic medication .

24-2-35. Emergency treatment with psychotropic medication. In an emergency, involuntary treatment of an inmate with psychotropic medication may be administered without panel review for up to ten days if the treatment is ordered by two physicians, one of whom shall be a psychiatrist.

Source: SL 1996, ch 159, § 4.



§ 24-2-36 Records of involuntary treatment with psychotropic medication.

24-2-36. Records of involuntary treatment with psychotropic medication. The Department of Corrections shall maintain records of any involuntary treatment with psychotropic medication. The records shall include the frequency of use of this treatment and any available medical history of a prisoner's prior mental illness, and may include such other information as deemed necessary by the Department of Corrections to facilitate its management of prisoners.

Source: SL 1996, ch 159, § 5.



§ 24-2-37 Training on symptoms of mental health problems and defusing mental health crises.

24-2-37. Training on symptoms of mental health problems and defusing mental health crises. Officers within any state prison shall receive training on recognizing the signs and symptoms of mental health problems and defusing mental health crises. After initial training, each officer shall attend further training at least once every four years.

Source: SL 2017, ch 109, § 27.






Chapter 03 - Interstate Contracts For Confinement Of Prisoners [Repealed]

CHAPTER 24-3

INTERSTATE CONTRACTS FOR CONFINEMENT OF PRISONERS [REPEALED]

[Repealed by SL 1977, ch 4]



Chapter 04 - Employment Of Penitentiary Inmates

§ 24-4-1 , 24-4-2. Repealed.

24-4-1, 24-4-2. Repealed by SL 1979, ch 161, § 12



§ 24-4-3 , 24-4-4. Repealed.

24-4-3, 24-4-4. Repealed by SL 1989, ch 20, §§ 105, 106



§ 24-4-5 , 24-4-6. Repealed.

24-4-5, 24-4-6. Repealed by SL 1979, ch 161, § 12



§ 24-4-7 Inmate employment on any state work--Provisions for control.

24-4-7. Inmate employment on any state work--Provisions for control. Inmate labor may be used on any work in which the State of South Dakota or any of its political subdivisions are engaged or has an interest, or by executive order pursuant to § 34-48A-5, at any place within the state. The secretary and the warden shall make such provision for the custody, control, and maintenance of inmates engaged in such work as may be necessary or advisable.

Source: SDC 1939, § 13.4722; SL 1989, ch 20, § 107.



§ 24-4-8 Report by custodian of an inmate's unauthorized absence--Return of inmate.

24-4-8. Report by custodian of an inmate's unauthorized absence--Return of inmate. Any person who has custody of an inmate pursuant to § 24-4-7 shall immediately report the unauthorized absence of any inmate and shall promptly return any inmate to the custody of the warden if ordered to do so.

Source: SDC 1939, § 13.4722; SL 1989, ch 20, § 108; SL 2004, ch 168, § 20.



§ 24-4-9 Inmates' compensation authorized.

24-4-9. Inmates' compensation authorized. The warden may authorize monetary compensation to inmates for work performed under the provisions of § 24-4-7.

Source: SDC 1939, § 13.4723; SL 1989, ch 20, § 109.



§ 24-4-10 Repealed.

24-4-10. Repealed by SL 1979, ch 161, § 12






Chapter 05 - Discharge Of Inmates From Penitentiary

§ 24-5-1 Graduated scale of reductions from sentence for good conduct.

24-5-1. Graduated scale of reductions from sentence for good conduct. Every inmate sentenced for any term less than life, or who has had an indeterminate sentence set at a term of years, or who has had a life sentence commuted to a term of years, and subject to the provisions of §§ 24-2-17 and 24-2-18, is entitled to a deduction of four months from his or her sentence for each year and pro rata for any part of a year for the first year to the tenth, and six months for the tenth year and for each year thereafter until the expiration of the period of the sentence as pronounced by the court, for good conduct.

Source: SDC 1939, § 13.4718; SL 1939, ch 33; SL 1943, ch 47; SL 1959, ch 41, § 1; SL 1965, ch 34; SL 1988, ch 196, § 1; SL 2004, ch 168, § 21.



§ 24-5-2 Restoration to citizenship on discharge--Certificate issued by secretary of corrections--Copy to clerk of court.

24-5-2. Restoration to citizenship on discharge--Certificate issued by secretary of corrections--Copy to clerk of court. If any inmate has been discharged under the provisions of § 24-5-1, 24-5-7, or 24-15A-8.1, the inmate shall, at the time of discharge, be considered as restored to the full rights of citizenship. At the time of the discharge of any inmate under the provisions of this chapter, the inmate shall receive from the secretary of corrections a certificate stating that the inmate has been restored to the full rights of a citizen. If an inmate is on parole at the time the inmate becomes eligible for discharge, the secretary of corrections shall issue a like certificate stating that the inmate has been restored to the full rights of a citizen.

The secretary of corrections shall mail a copy of the certificate to the clerk of court for the county from which the inmate was sentenced.

Source: SDC 1939, § 13.4718; SL 1939, ch 33; SL 1943, ch 47; SL 1959, ch 41, § 1; SL 1965, ch 34; SL 1978, ch 181; SL 1989, ch 20, § 110; SL 1990, ch 180, § 5; SL 2004, ch 168, § 22; SL 2011, ch 128, § 3.



§ 24-5-3 Clothing, money, and transportation provided on discharge.

24-5-3. Clothing, money, and transportation provided on discharge. Every inmate, when discharged from the penitentiary, whether by parole, suspended sentence, or final discharge, if not already provided, shall be provided with suitable clothing, a sum of money to be determined by the secretary of corrections, and transportation to the place where the inmate received sentence or an equivalent distance.

Source: SDC 1939, § 13.4726; SL 1953, ch 38; SL 1959, ch 42; SL 1961, ch 44; SL 1972, ch 151; SL 1981, ch 193, § 15; SL 1989, ch 20, § 111; SL 2004, ch 168, § 23; SL 2013, ch 114, § 1.



§ 24-5-4 Repealed.

24-5-4. Repealed by SL 1989, ch 20, § 112



§ 24-5-5 Funds in inmate's institutional accounts upon discharge, death, or escape--Application--Refund.

24-5-5. Funds in inmate's institutional accounts upon discharge, death, or escape--Application--Refund. If any inmate of the penitentiary dies, is discharged, or escapes, leaving at the penitentiary funds in the inmate's institutional account or other tangible personal property of value, the warden shall apply these funds towards the inmate's obligations as provided for in § 24-2-29. At the warden's discretion, tangible personal property of value may be sold, donated to charity, discarded, returned to an heir, or used for the benefit of the penitentiary. If the funds exceed the inmate's obligations as provided for in § 24-2-29, the excess balance shall be given back to the inmate or an heir of the inmate. Otherwise, the excess balance shall be deposited in the state general fund.

Source: SL 1987, ch 184, § 1; SL 2004, ch 169, § 1.



§ 24-5-6 Closing of inmate's institutional account with negative balance.

24-5-6. Closing of inmate's institutional account with negative balance. If any inmate of the state penitentiary dies or is discharged from the penitentiary with a negative balance in the inmate's institutional account, the warden may close out that account.

Source: SL 1987, ch 184, § 2; SL 2004, ch 169, § 2.



§ 24-5-7 Board authorized to grant early final discharge from supervision--Certificate of discharge--Prisoner not entitled to early discharge.

24-5-7. Board authorized to grant early final discharge from supervision--Certificate of discharge--Prisoner not entitled to early discharge. Upon recommendation of the supervising agent, the Board of Pardons and Paroles may grant an early final discharge from supervision for a parolee or person serving a suspended sentence under supervision of the board if the board is satisfied that an early final discharge would be in the best interests of society and the inmate. At the time of early final discharge from supervision, the secretary of corrections shall issue a certificate of discharge pursuant to § 24-5-2. No inmate is entitled to an early final discharge. Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any inmate.

Source: SL 1988, ch 197, § 1; SL 1992, ch 177, § 1; SL 2004, ch 168, § 24.






Chapter 06 - State Reformatory [Repealed]

CHAPTER 24-6

STATE REFORMATORY [REPEALED]

Repealed by SL 1989, ch 20, §§ 113 to 120]



Chapter 06A - Mike Durfee State Prison

§ 24-6A-1 Mike Durfee State Prison.

24-6A-1. Mike Durfee State Prison. The Mike Durfee State Prison, located at Springfield in Bon Homme County, is under the control of the Department of Corrections. The secretary of corrections shall appoint and set a salary for the warden of the facility. The warden of the Mike Durfee State Prison, under the supervision of the secretary, shall have charge and custody of the facility, with all lands, buildings, furniture, tools, equipment, implements, stock, and provisions, and all other property pertaining thereto or within the precincts thereof. All officers and employees of the Mike Durfee State Prison shall perform duties as may be required of them by the warden of the facility.

Source: SL 1971, ch 135, §§ 1 to 4; SDCL Supp, §§ 13-57-23 to 13-57-26; SL 1975, ch 128, § 355; SL 1984, ch 138, § 1; SL 1985, ch 202; SL 1989, ch 20, § 121; SL 1994, ch 189, § 1; SL 2004, ch 168, § 25.



§ 24-6A-2 to 24-6A-5. Repealed.

24-6A-2 to 24-6A-5. Repealed by SL 2004, ch 168, §§ 26 to 29






Chapter 07 - State Prison Industries

§ 24-7-1 State prison industries--Operation--New industry.

24-7-1. State prison industries--Operation--New industry. The South Dakota State Prison Industries constitutes the operating organization for all of the industries now established at the state penitentiary, including the license plate plant, furniture shop, bookbindery, and sign shop. The prison industries shall also embrace any new industry that is established by the Department of Corrections at the state penitentiary or any other facility for the employment of inmate labor.

Source: SL 1947, ch 265, § 1; SL 1959, ch 43; SDC Supp 1960, § 13.47A01; SL 1966, ch 35; SL 1984, ch 138, § 3; SL 1987, ch 29, § 80; SL 1989, ch 20, § 122; SL 2004, ch 168, § 30.



§ 24-7-2 Repealed.

24-7-2. Repealed by SL 1989, ch 20, § 123



§ 24-7-3 Furnishing prison labor to private enterprise authorized--Rules.

24-7-3. Furnishing prison labor to private enterprise authorized--Rules. The Department of Corrections may contract prison labor to private enterprises and may establish new industries beyond the use and purpose of furnishing goods, products, and services to the federal government, state governments, and their political subdivisions.

The Department of Corrections may promulgate rules pursuant to chapter 1-26 to implement the provisions of this section, which shall require:

(1) Deductions from prison industries revenues or inmate wages to be contributed to a crime victim assistance or compensation program as administered by the State of South Dakota;

(2) Consultation with representatives of local labor organizations and local businesses prior to the use of inmate workers in the production of goods for sale in interstate commerce or to the federal government;

(3) The payment of wages to inmate workers at a rate which is not less than the prevailing wage for work of a similar nature in private industry;

(4) Some form of workmen's compensation for inmate workers;

(5) Voluntary inmate participation; and

(6) Any other conditions or requirements of the private sector/prison industry enhancement certification program of the Federal Bureau of Justice Assistance.
Source: SL 1947, ch 265, § 1; SL 1959, ch 43; SDC Supp 1960, § 13.47A01; SL 1966, ch 35; SL 1989, ch 20, § 124; SL 1990, ch 182.



§ 24-7-4 General supervision by secretary of corrections.

24-7-4. General supervision by secretary of corrections. The prison industries shall be controlled, operated, maintained, and improved and buildings for its use erected and remodeled under the supervision of the secretary of corrections.

Source: SL 1947, ch 265, § 2; SL 1955, ch 30; SDC Supp 1960, § 13.47A02; SL 1989, ch 20, § 125.



§ 24-7-5 Appointment of director of prison industries.

24-7-5. Appointment of director of prison industries. The secretary of corrections may appoint a director of prison industries who shall supervise the operation of the various prison industries.

Source: SL 1947, ch 265, § 2; SL 1955, ch 30; SDC Supp 1960, § 13.47A02; SL 1989, ch 20, § 126; SL 1991, ch 206, § 1.



§ 24-7-6 Use of inmate labor--Wages.

24-7-6. Use of inmate labor--Wages. The director of prison industries shall use such inmate labor as may be necessary in the operation of the prison industries and pay wages within limits fixed by the secretary of corrections.

Source: SL 1947, ch 265, § 2; SL 1955, ch 30; SDC Supp 1960, § 13.47A02; SL 1989, ch 20, § 127.



§ 24-7-7 Prison industries revolving fund moneys available.

24-7-7. Prison industries revolving fund moneys available. The prison industries revolving fund shall be available for the operation of the various prison industries.

Source: SL 1947, ch 265, § 3; SDC Supp 1960, § 13.47A03; SL 1989, ch 20, § 128.



§ 24-7-8 Separate account for each prison industry.

24-7-8. Separate account for each prison industry. Separate accounts shall be kept by the director of prison industries to clearly show the financial condition of each separate prison industry.

Source: SL 1947, ch 265, § 3; SDC Supp 1960, § 13.47A03; SL 1984, ch 30, § 13; SL 1989, ch 20, § 129.



§ 24-7-9 Surplus in prison industries revolving fund transferred to general fund.

24-7-9. Surplus in prison industries revolving fund transferred to general fund. At the end of the fiscal year the state treasurer shall transfer any cash balance in excess of five hundred thousand dollars from the prison industries revolving fund to the general fund.

Source: SDC 1939, § 13.4805; SL 1947, ch 265, § 3; SDC Supp 1960, § 13.47A03; SL 1984, ch 30, § 14; SL 1989, ch 20, § 130; SL 2016, ch 140, § 2.



§ 24-7-10 Director as custodian of all moneys and property--Duty to keep accounts--Authority to install accounting systems--Bond required.

24-7-10. Director as custodian of all moneys and property--Duty to keep accounts--Authority to install accounting systems--Bond required. The director of prison industries shall be the custodian of all moneys and property of the prison industries and shall keep accurate account of all its proceedings and transactions, make all reports, requisitions, and statements, may install such systems of accounting as will meet the demands of the secretary of corrections most expeditiously and shall perform all such other duties and file such bond as may be required by the secretary.

Source: SL 1947, ch 265, § 3; SDC Supp 1960, § 13.47A03; SL 1989, ch 20, § 131.



§ 24-7-11 , 24-7-12. Repealed.

24-7-11, 24-7-12. Repealed by SL 1984, ch 30, §§ 15, 16



§ 24-7-13 Repealed.

24-7-13. Repealed by SL 1989, ch 214



§ 24-7-14 Repealed.

24-7-14. Repealed by SL 1984, ch 30, § 18



§ 24-7-15 Contracts by director of prison industries with approval of secretary.

24-7-15. Contracts by director of prison industries with approval of secretary. All contracts for material used in a manufactured product, containers, machinery, repairs, and services shall be made and executed by the director of prison industries with the approval of the secretary of corrections.

Source: SL 1947, ch 265, § 4; SDC Supp 1960, § 13.47A04; SL 1989, ch 20, § 133; SL 1991, ch 206, § 2.



§ 24-7-16 Sale of products.

24-7-16. Sale of products. The director of prison industries shall sell the products and services of the various prison industries to the federal government, states and subdivisions thereof, and to individuals. The director, with the approval of the secretary of corrections, may execute such contracts on behalf of the prison industries as may best promote the successful operation thereof.

Source: SL 1947, ch 265, § 4; SDC Supp 1960, § 13.47A04; SL 1989, ch 20, § 134; SL 1991, ch 206, § 3.



§ 24-7-17 to 24-7-19. Repealed.

24-7-17 to 24-7-19. Repealed by SL 2012, ch 4, §§ 5 to 7.



§ 24-7-20 to 24-7-29. Repealed.

24-7-20 to 24-7-29. Repealed by SL 1974, ch 171



§ 24-7-30 , 24-7-31. Repealed.

24-7-30, 24-7-31. Repealed by SL 1989, ch 20, §§ 138, 139



§ 24-7-32 State departments required to purchase from license plant--License plant required to sell at cost.

24-7-32. State departments required to purchase from license plant--License plant required to sell at cost. All state departments shall buy license plates and licensing decals from the prison industries if the prison industries are able to furnish such license plates and licensing decals. The prison industries shall furnish such license plates and licensing decals at the actual cost of production, plus fifteen percent.

Source: SDC 1939, § 55.1708; SL 1941, ch 300; SL 1947, ch 265, § 11; SDC Supp 1960, § 13.47A11; SL 1971, ch 163; SL 1989, ch 20, § 140; SL 1993, ch 187, § 1; SL 2004, ch 168, § 33.



§ 24-7-33 Payment for goods--Disposition of moneys.

24-7-33. Payment for goods--Disposition of moneys. Any state department contracting for any of the products provided for by prison industries shall pay for such goods as provided by law. All money received for the manufacturing of products shall be deposited to the credit of the revolving fund provided for in this chapter.

Source: SDC 1939, § 55.1708; SL 1941, ch 300; SL 1947, ch 265, § 11; SDC Supp 1960, § 13.47A11; SL 2004, ch 168, § 34.



§ 24-7-34 Repealed.

24-7-34. Repealed by SL 1989, ch 20, § 141



§ 24-7-35 , 24-7-36. Repealed.

24-7-35, 24-7-36. Repealed by SL 1981, ch 193, §§ 16, 17



§ 24-7-37 Annual report of activities of prison industries.

24-7-37. Annual report of activities of prison industries. The secretary shall submit an annual report to the Governor and the Legislature setting out all the activities of prison industries that were engaged in the previous year. The secretary shall include in the report financial summaries of all activities of prison industries, a listing of all contracts with private organizations and individuals, and a summary of the planned activities for the next year. The report shall be filed on or before the first legislative day of each session.

Source: SL 1991, ch 206, § 5.



§ 24-7-38 Repealed.

24-7-38. Repealed by SL 1996, ch 160, § 1






Chapter 08 - Work Release Programs

§ 24-8-1 Conditional release of penitentiary inmates--Continued supervision and paid employment--Educational programs--Termination of release.

24-8-1. Conditional release of penitentiary inmates--Continued supervision and paid employment--Educational programs--Termination of release. The Department of Corrections may conditionally release selected inmates and may extend the limits of the place of confinement of such inmates of the state penitentiary. If the warden determines that the character and attitude of an inmate reasonably indicate that the inmate may be so trusted, the warden may release and provide for continued supervision of such an inmate to work at paid employment, to seek employment, or to participate in vocational training or other educational programs in the community after such employment or program has been investigated and approved pursuant to rules promulgated by the Department of Corrections. The warden may, with or without cause, terminate or suspend any such release.

Source: SL 1967, ch 32, § 1; SL 1973, ch 158, § 1; SL 1989, ch 20, § 142; SL 2004, ch 168, § 35.



§ 24-8-2 Repealed.

24-8-2. Repealed by SL 1973, ch 158, § 2



§ 24-8-3 Confinement during nonwork periods.

24-8-3. Confinement during nonwork periods. Any inmate released pursuant to § 24-8-1 shall be confined in the institution from which released or some other suitable place of confinement approved by the warden. Such confinement shall be for such periods of time that such inmate is not actually working at his or her employed job, seeking employment, or engaging in a vocational training or other educational program.

Source: SL 1967, ch 32, § 1; SL 1989, ch 20, § 143; SL 2004, ch 168, § 36.



§ 24-8-4 Participation by other correctional institutions--Agreements with other state agencies for housing employed inmates.

24-8-4. Participation by other correctional institutions--Agreements with other state agencies for housing employed inmates. The secretary of corrections may designate state correctional institutions other than the penitentiary for participation in the program established by this chapter and such institutions so designated shall provide housing and supervision of inmates participating in this program. The secretary of corrections may enter into agreements with other agencies of the state and the political subdivisions for the confinement and the providing of other services for those inmates whose employment or vocational training or other educational programs so require, and such agencies of the state and the political subdivisions may enter into such agreements.

Source: SL 1967, ch 32, § 2; SL 1989, ch 20, § 144.



§ 24-8-5 Rules for administration of release program.

24-8-5. Rules for administration of release program. The Department of Corrections may promulgate rules, pursuant to chapter 1-26, for the placement, supervision, and confinement of inmates and for the administration of the programs authorized by this chapter.

Source: SL 1967, ch 32, § 3; SL 1989, ch 20, § 145.



§ 24-8-6 Failure of inmate to report constitutes escape.

24-8-6. Failure of inmate to report constitutes escape. The failure of an inmate to report to or return from planned employment, the seeking of employment, or vocational training constitutes escape, and such inmate shall be charged therefor.

Source: SL 1967, ch 32, § 4; SL 2004, ch 168, § 37.



§ 24-8-7 Repealed.

24-8-7. Repealed by SL 1989, ch 20, § 147



§ 24-8-8 Disposition of inmate's earnings.

24-8-8. Disposition of inmate's earnings. The earnings of inmates released under this chapter shall be assigned and paid to the Department of Corrections.

Source: SL 1967, ch 32, § 5; SL 1989, ch 20, § 148; SL 2006, ch 138, § 1.



§ 24-8-9 Disbursements to defray inmate's obligations--Priority of disbursements.

24-8-9. Disbursements to defray inmate's obligations--Priority of disbursements. The Department of Corrections shall place all earnings in the inmate's account and make disbursements therefrom in the priority set forth below:

(1) The board and room charges of the inmate;

(2) Necessary travel expenses and other incidental expenses of the inmate related to the inmate's release program;

(3) Support of the inmate's legal dependents;

(4) Payments on fines and restitution;

(5) Payments of personal debts and obligations upon proper proof and at the discretion of the inmate;

(6) The balance, if any, to be retained in the inmate's account and paid to the inmate upon parole or discharge.
Source: SL 1967, ch 32, § 5; SL 1989, ch 20, § 149; SL 2004, ch 168, § 38; SL 2006, ch 138, § 2.



§ 24-8-9.1 Operation of motor vehicle by inmate.

24-8-9.1. Operation of motor vehicle by inmate. No inmate engaged in work-release activities may drive or operate a motor vehicle unless the inmate has established to the satisfaction of the sheriff or warden that the inmate is in compliance with § 32-35-113.

Source: SL 1989, ch 215; SL 2004, ch 168, § 39.



§ 24-8-10 Earnings exempt from seizure.

24-8-10. Earnings exempt from seizure. The earnings of inmates under this chapter are not subject to garnishment, attachment, or execution either in the hands of the employer or an agent authorized to hold or transmit such moneys.

Source: SL 1967, ch 32, § 5; SL 2004, ch 168, § 40.



§ 24-8-11 Charges for room and board--Disposition of amounts received.

24-8-11. Charges for room and board--Disposition of amounts received. The secretary of corrections shall determine the amount to be paid for board and room by each work release inmate. If special circumstances warrant or for a just and reasonable cause, the secretary of corrections may waive the payment of board and room charges.

All the board and room charges paid to the Department of Corrections for confinement shall be deposited in the general fund.

Source: SL 1967, ch 32, § 6; SL 1989, ch 20, § 150; SL 2006, ch 138, § 3; SL 2016, ch 140, § 1.



§ 24-8-12 Repealed.

24-8-12. Repealed by SL 1989, ch 20, § 151



§ 24-8-13 Conditionally released inmate not agent of state.

24-8-13. Conditionally released inmate not agent of state. No inmate being employed or trained in the community under the provisions of this chapter is an agent, employee, or involuntary servant of the Department of Corrections while released pursuant to the provisions of this chapter.

Source: SL 1967, ch 32, § 4; SL 1989, ch 20, § 152.



§ 24-8-14 Repealed.

24-8-14. Repealed by SL 1982, ch 16, § 19






Chapter 09 - State Training Schools [Repealed And Transferred]

§ 24-9-1 Transferred.

24-9-1. Transferred to § 26-11A-1.2



§ 24-9-2 , 24-9-3. Repealed.

24-9-2, 24-9-3. Repealed by SL 1979, ch 161, § 12



§ 24-9-4 to 24-9-6. Repealed.

24-9-4 to 24-9-6. Repealed by SL 1996, ch 172, §§ 32 to 34



§ 24-9-7 Repealed.

24-9-7. Repealed by SL 1979, ch 161, § 12



§ 24-9-8 , 24-9-9. Repealed.

24-9-8, 24-9-9. Repealed by SL 1996, ch 172, §§ 35, 36



§ 24-9-10 Repealed.

24-9-10. Repealed by SL 1979, ch 161, § 12



§ 24-9-11 Repealed.

24-9-11. Repealed by SL 1989, ch 20, § 157



§ 24-9-12 to 24-9-17. Repealed.

24-9-12 to 24-9-17. Repealed by SL 1996, ch 172, §§ 37 to 42



§ 24-9-18 , 24-9-19. Repealed.

24-9-18, 24-9-19. Repealed by SL 1979, ch 161, § 12



§ 24-9-20 Repealed.

24-9-20. Repealed by SL 1996, ch 172, § 43



§ 24-9-21 , 24-9-22. Repealed.

24-9-21, 24-9-22. Repealed by SL 1979, ch 161, § 12






Chapter 10 - Youth Forestry Camps [Repealed And Transferred]

§ 24-10-1 Transferred.

24-10-1. Transferred to § 26-11A-1.3



§ 24-10-2 to 24-10-5. Repealed.

24-10-2 to 24-10-5. Repealed by SL 1996, ch 172, §§ 45 to 49






Chapter 11 - Jails

§ 24-11-1 Jail defined--Classification of jails.

24-11-1. Jail defined--Classification of jails. The term, jail, as used in this chapter includes any building or place provided or used by any county, municipality, or civil township for the detention of adult persons convicted or accused of the violation of any law of this state, any ordinance or bylaw of any municipality or civil township, or any rule or regulation of any board, commission, or public officer having the effect of law; or for the detention of adult persons held as witnesses or committed for contempts, except juvenile detention facilities located outside jails and lockups and approved collocated detention facilities operated by counties. The governing body or commission responsible for the operation of a jail shall classify its jails based upon the types of persons detained therein and the maximum length of detention of persons in such jails.

Source: SDC 1939, § 13.4601; SL 1981, ch 195, § 1; SL 1983, ch 198, § 1; SL 1992, ch 60, § 2; SL 2003, ch 149, § 9.



§ 24-11-2 Establishment of county jail at expense of county.

24-11-2. Establishment of county jail at expense of county. There shall be established and maintained in every county, by authority of the board of county commissioners and at the expense of the county, a jail for the purposes stated in this chapter, except as provided in § 24-11-3.

Source: SDC 1939, § 13.4602; SL 1963, ch 57.



§ 24-11-3 Counties without jails or juvenile detention facilities--Overcrowded or unsafe jails and facilities--Confinement in adjoining political subdivision--Expenses.

24-11-3. Counties without jails or juvenile detention facilities--Overcrowded or unsafe jails and facilities--Confinement in adjoining political subdivision--Expenses. If there is no jail or juvenile detention facility in the county, or if the jail or juvenile detention facility in the county is crowded, unsafe, or otherwise insufficient to conform to the requirements of this chapter, every judicial or executive officer of the county who has the power to order, sentence, or deliver any person to the county jail or juvenile detention facility may order, sentence, or deliver such person to the jail or juvenile detention facility of any near or adjoining state, Indian reservation, county, organized township, or municipality, pursuant to a written agreement to house such prisoner. The written agreement shall contain provisions addressing liability issues and facility standards and shall also contain appropriate provisions assuring that the agency housing the prisoner shall release the prisoner to the county from which the prisoner was committed within two days of receiving a request from the committing county. Any written agreement with a federally recognized Indian tribe shall receive approval from the Bureau of Indian Affairs prior to the delivery of any prisoner. The county from which the prisoner was committed shall pay to the agency housing the prisoner all expenses of keeping and maintaining the prisoner in the jail or juvenile detention facility, including the cost of building depreciation, administration, and a reasonable charge for obsolescence of the facility and all other tangible and intangible costs.

Source: SDC 1939, § 13.4602; SL 1963, ch 57; SL 1986, ch 202, § 3; SL 1993, ch 188, § 2; SL 2001, ch 124, § 1; SL 2003, ch 139, § 1.



§ 24-11-4 Agreements between political subdivisions for use of jails--Termination of agreement.

24-11-4. Agreements between political subdivisions for use of jails--Termination of agreement. Any organized township, municipality, or county of the state is hereby authorized, upon passage of an affirmative resolution by each of the governing bodies of two or more such subdivisions of the state, to enter into a mutually acceptable contract, or to amend or terminate such contract, by which a jail may be used, owned, constructed, maintained, or operated, or any of the foregoing relationships may be established, by such two or more subdivisions.

Source: SDC 1939, § 13.4602 as added by SL 1963, ch 57.



§ 24-11-4.1 Creation of area jail or juvenile detention facility compact--Liquidated damages for withdrawal without consent--Acquisition of facilities--Funding--Operation--Lease with compact.

24-11-4.1. Creation of area jail or juvenile detention facility compact--Liquidated damages for withdrawal without consent--Acquisition of facilities--Funding--Operation--Lease with compact. Any combination of counties or municipalities of this state may enter into an agreement pursuant to chapter 1-24 for the creation of an area jail or juvenile detention facility compact which may be a separate legal entity. In addition to the provisions of chapter 1-24, an agreement pursuant to this section may be for any period of time and may provide for liquidated damages to be imposed upon any party withdrawing without the consent of all other parties to the agreement. The liquidated damages may not exceed the minimum contribution agreed to by the withdrawing party to termination of the agreement reduced to present value. The compact may own, purchase, construct or otherwise acquire ownership of jail or juvenile detention facilities located within any of the parties. The compact may issue revenue bonds, enter into lease, lease-purchase and sale, and lease-back agreements, either as lessee or lessor, in the manner provided in §§ 7-25-19 and 7-25-20, or take any other steps necessary to assist in funding jail or juvenile detention facilities. Operation of the jail or juvenile detention facility shall remain under the authority of the county where the facility is located or by agreement with a municipality. Any county or municipality may enter into lease or lease-purchase agreements with an area jail or juvenile detention facility compact pursuant to §§ 7-25-19 and 7-25-20.

Source: SL 1986, ch 202, § 1; SL 1987, ch 185, § 1; SL 1993, ch 188, § 1.



§ 24-11-4.2 Annual prisoner rate for members--Additional compensation to sheriff--Daily prisoner rate for nonmembers.

24-11-4.2. Annual prisoner rate for members--Additional compensation to sheriff--Daily prisoner rate for nonmembers. The compact agreement shall provide for annual minimum fees for providing facilities for specified numbers of prisoners by each member. The compact agreement may further provide for additional compensation payable to the sheriff of the county in which the facility is located, provided that the sheriff is the person in charge of the facility, equal to ten percent of the authorized salary in § 7-12-15. This amount shall be paid to the sheriff in addition to the amount set forth in § 7-12-15. In addition, the agreement shall provide a daily prisoner rate for nonmembers which may not exceed five times the daily rate charged to members.

Source: SL 1986, ch 202, § 2.



§ 24-11-4.3 Money collected for housing prisoners--Distribution to member operating facility and compact debts--Excess funds.

24-11-4.3. Money collected for housing prisoners--Distribution to member operating facility and compact debts--Excess funds. Notwithstanding § 24-11-8, in the case of jail facilities located in a county participating in a compact pursuant to §§ 24-11-4.1 to 24-11-4.3, inclusive, money collected for housing prisoners shall be paid to the officer designated by the agreement who shall distribute the money so received to the member operating the facility under the terms of the agreement and shall apply remaining funds to retirement of the compact's financial obligations. Excess funds, if any, shall be held by the compact and may be used by the compact to make capital improvements to existing facilities or for the creation of new facilities.

Source: SL 1986, ch 202, § 5.



§ 24-11-5 Confinement of fugitive from justice--Compensation.

24-11-5. Confinement of fugitive from justice--Compensation. Any county jail may be used for the safekeeping of any fugitive from justice in this state, in accordance with the provisions of any act of Congress, and the jailer shall in such case be entitled to reasonable compensation for the support and custody of such fugitive from the officer having him in custody.

Source: SDC 1939, § 13.4611.



§ 24-11-6 Confinement of federal prisoners--Compensation--Penalty for violation.

24-11-6. Confinement of federal prisoners--Compensation--Penalty for violation. All sheriffs or officers having charge of any jail to whom any person shall be sent or committed by virtue of legal process issued by or under the authority of the United States, shall receive such person into custody and safely keep him until he is discharged by due course of the laws of the United States.

The United States shall be liable to pay for the support and keeping of such prisoners at such rates as may be negotiated between the United States and the local jail authority.

Any sheriff or other officer violating the provisions of this section shall be subject to the same penalties and shall be liable in like manner as if such person has been committed to their custody by legal process issued under the authority of this state.

Source: SDC 1939, §§ 13.4610, 13.4622; SL 1981, ch 195, § 2.



§ 24-11-7 Sheriff's calendar of federal prisoners in custody--Transmission to federal district judge--Allowance and payment for keeping prisoners.

24-11-7. Sheriff's calendar of federal prisoners in custody--Transmission to federal district judge--Allowance and payment for keeping prisoners. Before every stated term of the United States court to be held within this state, the sheriffs or officers having charge of jails shall make, under oath, a calendar of prisoners in their custody under the authority of the United States, with the date of their commitment, by whom committed, and for what offense, and transmit the same to the judge of the district court of the United States for the proper district, and at the end of every six months they shall transmit to the United States marshal of the proper district, for allowance and payment, their account, if any, against the United States, for the support and keeping of such prisoners.

Source: SDC 1939, § 13.4610.



§ 24-11-8 Charges for prisoners confined by authority other than county in which jail located--Amount fixed by county--Special jail building fund.

24-11-8. Charges for prisoners confined by authority other than county in which jail located--Amount fixed by county--Special jail building fund. If any person is confined in any county jail by authority of the United States or of any state or territory other than this state or any county other than the county in which the county jail is located, the sheriff or other person in charge of the jail, may charge and collect a sum fixed by the county in addition to the charges allowed by law for any person confined by authority of the county, a sum necessary to fully compensate and reimburse the county for money actually and necessarily expended for utilities and other expenses in the keeping of the person, including the expense of building depreciation, administration, and a reasonable charge for obsolescence of the facility and all other tangible and intangible costs, to the county. The amount of the expense shall be fixed by the board of county commissioners and collected by the sheriff or other person in charge of the county jail in the manner and at the time other charges provided by law are collected. Upon collection of the money, the money collected for building depreciation, and tangible and intangible costs may be deposited into a special jail building fund. Moneys in the special jail building fund may only be used to make capital improvements to the existing jail or for the building of a new jail.

Source: SDC 1939, § 12.1006; SL 1986, ch 202, § 4; SL 2012, ch 135, § 1.



§ 24-11-9 Repealed.

24-11-9. Repealed by SL 1985, ch 15



§ 24-11-10 Required fireproofing for designated jail.

24-11-10. Required fireproofing for designated jail. All buildings designed for the purposes mentioned in § 24-11-1 and erected after July 1, 1911, shall be constructed with fireproof floors, and interior wall surfaces.

Source: SDC 1939, § 13.4601.



§ 24-11-11 Heat and furnishings for jail--Expense.

24-11-11. Heat and furnishings for jail--Expense. The board of county commissioners or the governing body of any municipality shall provide suitable means for warming each jail and its cells and apartments, provide beds and bedding, and such permanent fixtures and repairs as may be required by the policies and procedures provided for in § 24-11-23 or directed by the judge of the circuit court at the expense of the municipality, as the case may be.

Source: SDC 1939, § 13.4608; SL 1983, ch 198, § 2; SL 1992, ch 60, § 2.



§ 24-11-12 Appointment of jail physician--Physician's reports.

24-11-12. Appointment of jail physician--Physician's reports. The board of county commissioners or governing body of the municipality may appoint a physician for the jail or jails within its jurisdiction and provide for the payment of his services, which physician shall make a report in writing to such board or governing body or to the judge of the circuit court whenever requested so to do.

Source: SDC 1939, § 13.4608; SL 1992, ch 60, § 2.



§ 24-11-13 Officer in charge of jail--Conformance to policies and procedures.

24-11-13. Officer in charge of jail--Conformance to policies and procedures. The sheriff or other officer designated by law or ordinance shall have charge of the jail of his county or municipality and of all persons by law confined therein.

The officer in charge of any jail shall conform in all respects to the policies and procedures required by § 24-11-23.

Source: SDC 1939, § 13.4605; SL 1981, ch 195, § 3; SL 1983, ch 198, § 3.



§ 24-11-14 Removal of prisoners in case of fire--Alternate place of confinement not deemed escape.

24-11-14. Removal of prisoners in case of fire--Alternate place of confinement not deemed escape. If any jail or building adjacent thereto shall be on fire and the prisoners shall be exposed to danger by such fire, the keeper may remove such prisoners to a place of safety and there confine them so long as may be necessary to avoid such danger, and such removal and confinement shall not be deemed an escape of such prisoners.

Source: SDC 1939, § 13.4613.



§ 24-11-15 Repealed.

24-11-15. Repealed by SL 1979, ch 161, § 12



§ 24-11-16 Jail records to be maintained.

24-11-16. Jail records to be maintained. The sheriff or other officer having charge of any jail shall keep jail records. These records shall be carefully kept and preserved and delivered to such officer's successor in office. The officer shall exhibit these records to any judge of the circuit court, if requested to do so, and to the Department of Corrections for the purposes on monitoring compliance with the requirements of the Juvenile Justice and Delinquency Prevention Act pursuant to § 1-15-28.

Source: SDC 1939, § 13.4606; SL 1981, ch 195, § 4; SL 1983, ch 198, § 4; SL 2003, ch 149, § 10.



§ 24-11-17 Duty of sheriff to keep commitment orders and like documents--Copies of returns--Return as prima facie evidence of right to confine prisoner.

24-11-17. Duty of sheriff to keep commitment orders and like documents--Copies of returns--Return as prima facie evidence of right to confine prisoner. All instruments of every kind, or attested copies thereof, by which a prisoner is committed or liberated, shall be regularly endorsed, filed, and safely kept by the sheriff or officer acting as jailer, and shall be delivered to his successor in office.

When a prisoner is confined by virtue of any process directed to the sheriff or other officer, and which shall require to be returned to the court whence it issued, such sheriff or officer shall keep a copy of the same, together with his return made thereon, which copy, duly certified by such sheriff or other officer, shall be prima facie evidence of his right to retain such prisoner in custody.

Source: SDC 1939, § 13.4607.



§ 24-11-18 Repealed.

24-11-18. Repealed by SL 1981, ch 195, § 5



§ 24-11-19 Separation of sexes.

24-11-19. Separation of sexes. All jails shall confine persons of different sexes apart from each other.

Source: SDC 1939, § 13.4601; SL 1981, ch 195, § 6.



§ 24-11-20 Failure to separate sexes as misdemeanor.

24-11-20. Failure to separate sexes as misdemeanor. It is a Class 2 misdemeanor for any officer having charge of any jail to keep together in the same cell block male and female prisoners, except husband and wife.

Source: SDC 1939, §§ 13.4609, 13.4621; SL 1979, ch 150, § 36; SL 1981, ch 195, § 7.



§ 24-11-21 Furnishing prisoner necessaries--Receipt of medical treatment as assignment of insurance proceeds, etc.--Unrecovered payments as lien.

24-11-21. Furnishing prisoner necessaries--Receipt of medical treatment as assignment of insurance proceeds, etc.--Unrecovered payments as lien. The governing body or board of county commissioners is responsible for securing bedclothing, laundry, board, nursing when required, and all necessaries for the comfort and welfare of the prisoners.

If a prisoner or any person under arrest receives medical treatment pursuant to this section for which the governing board or board of county commissioners is liable, the receipt of such medical treatment shall, as to the person receiving such treatment, operate as an assignment by operation of law of any rights to medical support, insurance proceeds, or both, that the prisoner or person under arrest may have for himself. Any rights or amounts so assigned shall be applied against the cost of medical care paid under this section. Any payments made under this section for medical care not recovered shall constitute a lien pursuant to § 28-14-1.

Source: SDC 1939, § 13.4608; SL 1985, ch 204, § 1; SL 1988, ch 199.



§ 24-11-21.1 Medical provider to submit claim for services to insurer before submitting claim to county.

24-11-21.1. Medical provider to submit claim for services to insurer before submitting claim to county. If an inmate of a county jail requires medical, dental, optometric, chiropractic, or psychiatric care, the medical provider shall submit the claim for costs of the services to any available insurer, prior to submitting the claim to the county. If the claim is denied, or no insurer is available, the medical provider may submit the claim to the county for payment with any applicable proof of denial. If the county pays the claim, it is entitled to seek payment pursuant to § 24-11-21.

Source: SL 2015, ch 143, § 1.



§ 24-11-22 Repealed.

24-11-22. Repealed by SL 1979, ch 150, § 37; SL 1979, ch 161, § 12



§ 24-11-23 Policies and procedures--Adoption--Contents.

24-11-23. Policies and procedures--Adoption--Contents. The governing body or commission responsible for the operation of a jail shall adopt written policies and procedures for the regulation of the jail on the following subjects:

(1) The cleanliness of the prisoners;

(2) The classification of prisoners by sex, age, crime, and mental illness;

(3) Beds and clothing;

(4) Warming, lighting, and ventilation of the jail;

(5) The employment of medical and surgical aid when necessary;

(6) Employment, temperance, and instruction of the prisoners;

(7) The communication between prisoners and their counsel and other persons; however, no mail censorship is to be allowed of inmates' correspondence to and from their counsel, or their designated agents;

(8) The punishment of prisoners for violation of the policies and procedures of the jail;

(9) The twenty-four hour supervision of the jail when it houses any inmate population which policies and procedures may provide for supervision by means other than the continuous personal presence of jail personnel;

(10) The training of the jailors;

(11) Such other policies and procedures to ensure the fair and humane treatment of and to promote the welfare of the prisoners; provided, that such policies and procedures shall not be contrary to the laws of this state.
Source: SDC 1939, § 13.4603; SL 1979, ch 161, § 10; SL 1980, ch 185, § 1; SL 1983, ch 198, § 5.



§ 24-11-24 Posting and distribution of policies and procedures.

24-11-24. Posting and distribution of policies and procedures. The sheriff or officer in charge of each jail shall, on the receipt of such policies and procedures, cause them to be posted and kept posted in some conspicuous place accessible to all prisoners in the jail or provide a copy to each prisoner upon admission.

Source: SDC 1939, § 13.4603; SL 1981, ch 195, § 8; SL 1983, ch 198, § 6.



§ 24-11-25 Repealed.

24-11-25. Repealed by SL 1983, ch 198, § 7



§ 24-11-26 Repealed.

24-11-26. Repealed by SL 2015, ch 58, § 4.



§ 24-11-27 Power of circuit judge to visit jail and make order--Violation of order as contempt.

24-11-27. Power of circuit judge to visit jail and make order--Violation of order as contempt. The judge of the circuit court may visit, inspect, and supervise all the jails in his circuit and all county and municipal officers shall comply with the orders of such court relating to jails or inmates therein, in accordance with law and the policies and procedures provided for in § 24-11-23, and the violation of any such order may be punished as a contempt of court.

Source: SDC 1939, § 13.4604; SL 1957, ch 33; SL 1983, ch 198, § 8.



§ 24-11-28 Work required of certain prisoners--Determination by sentencing court whether prisoner should work--Particular work permissible.

24-11-28. Work required of certain prisoners--Determination by sentencing court whether prisoner should work--Particular work permissible. Every able-bodied prisoner over eighteen and not more than fifty years of age confined in any jail under the judgment of any court authorized to imprison upon conviction for the violation of any law of this state, an ordinance or bylaw of any municipality, or civil township, or any rule or regulation of any board, commission, or public officer having the effect of law, may be required to labor during the whole or some part of each day of his sentence, but not more than eight hours in any one day. Such court, when passing judgment of imprisonment, shall determine and specify whether such confinement shall be at hard labor or not. Such labor may be in the jail or jailyard, upon public roads or streets, public buildings, public grounds, or elsewhere in the county.

Source: SDC 1939, § 13.4615; SL 1979, ch 149, § 12; SL 1987, ch 29, § 81; SL 1992, ch 60, § 2.



§ 24-11-29 Inmates requesting work.

24-11-29. Inmates requesting work. All persons confined in any jail may be allowed upon request to perform the labor described by § 24-11-28.

Source: SDC 1939, § 13.4615.



§ 24-11-30 Sentence for violation of state law--Work performed under direction of county board and for county.

24-11-30. Sentence for violation of state law--Work performed under direction of county board and for county. Whenever a sentence is for violation of a state law, and the prisoner is confined in a county jail, the labor described by §§ 24-11-28 and 24-11-29 shall be performed under the direction of the board of county commissioners and superintended by the sheriff, who shall furnish necessary materials and tools at the expense of the county, and the county shall be entitled to the benefit thereof subject to the provisions of this chapter.

Source: SDC 1939, § 13.4616.



§ 24-11-31 Sentence for violation of local law--Labor performed under local governing body for its benefit.

24-11-31. Sentence for violation of local law--Labor performed under local governing body for its benefit. When sentence is for a violation of an ordinance, bylaw, or regulation of a municipality or civil township, the labor described by §§ 24-11-28 and 24-11-29 shall be performed under the direction of its governing body, who shall furnish the materials at the expense of the municipality, or civil township entitled to the benefit thereof, subject to the provisions of this chapter.

Source: SDC 1939, § 13.4616; SL 1992, ch 60, § 2.



§ 24-11-32 Prisoner's compensation for work--Payment to dependents--Allowance by board of county commissioners.

24-11-32. Prisoner's compensation for work--Payment to dependents--Allowance by board of county commissioners. Each prisoner performing labor may be paid a reasonable compensation by the county, municipality, or civil township benefited thereby. The provisions of § 60-11-3 do not apply to prisoners. Such compensation or such portion thereof as the court or tribunal shall direct may be paid to the spouse, family, or dependents of such prisoner, or such other person as the court or tribunal may direct, and shall be in such amount as such court or tribunal shall determine upon application of the person or officer under whose superintendency the work shall be performed, and shall be allowed by the board of county commissioners or governing body of the municipality, or civil township, upon the order of such court or tribunal.

Source: SDC 1939, § 13.4617; SL 1979, ch 149, § 13; SL 1992, ch 60, § 2.



§ 24-11-32.1 Charge against work release pay for maintenance cost--Waiver by commissioners.

24-11-32.1. Charge against work release pay for maintenance cost--Waiver by commissioners. The board of county commissioners may require by resolution that a sum not to exceed the average daily prisoner cost may be charged to work release inmates of county jails as restitution to be applied toward prisoner maintenance cost, including but not limited to, room and board. In instances of undue hardship, the commissioners may reduce or waive the charges.

Source: SL 1978, ch 184; SL 1981, ch 195, § 9.



§ 24-11-33 Crediting work against fine imposed.

24-11-33. Crediting work against fine imposed. In addition to the compensation provided by § 24-11-32, for each day's labor the prisoner shall be credited two dollars on any judgment for fine, and when imprisoned in default of payment of a fine, he shall be discharged whenever he has performed sufficient labor at such rate to pay the same.

Source: SDC 1939, § 13.4617.



§ 24-11-34 Repealed.

24-11-34. Repealed by SL 2014, ch 118, § 1.



§ 24-11-35 Prevention of escape while working.

24-11-35. Prevention of escape while working. The officer in charge of prisoners sentenced to labor pursuant to § 24-11-28 may use all reasonable means necessary to prevent escape or to enforce obedience.

Source: SDC 1939, § 13.4619.



§ 24-11-36 Protection of working prisoners from public annoyance.

24-11-36. Protection of working prisoners from public annoyance. The officer in charge of prisoners sentenced to labor shall protect them from insult and annoyance while at labor or going to and returning therefrom.

Source: SDC 1939, § 13.4619.



§ 24-11-37 Communication with working prisoner as petty offense.

24-11-37. Communication with working prisoner as petty offense. Any person who insults, annoys, or communicates with prisoners engaged in any labor, after being commanded by any officer in charge of such prisoners to desist, commits a petty offense.

Source: SDC 1939, § 13.4623; SL 1979, ch 150, § 38.



§ 24-11-38 Malfeasance by jail officials--Misdemeanor.

24-11-38. Malfeasance by jail officials--Misdemeanor. Any officer or person having charge of any jail who refuses or intentionally neglects to perform any duty required by the provisions of this chapter or the policies and procedures implemented through the provisions of § 24-11-23, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.4620; SL 1979, ch 161, § 11; SL 1980, ch 185, § 3; SL 1983, ch 198, § 9.



§ 24-11-39 Municipality, county, or jail compact authorized to construct, lease, operate, purchase, maintain, or manage correctional facilities--Contract with private entity.

24-11-39. Municipality, county, or jail compact authorized to construct, lease, operate, purchase, maintain, or manage correctional facilities--Contract with private entity. Any municipality, county, or jail compact established pursuant to § 24-11-4.1, may construct, lease, operate, purchase, maintain, or manage a jail, correctional facility, detention center, work camp, or related facility, either for its own inmate or prisoner needs or for the inmate or prisoner needs of the Department of Corrections or any other municipality, county, state, or federal agency, whether within the State of South Dakota or outside the State of South Dakota. Any such facility may be operated by a private entity under contract with the compact, municipality, or county. In addition, the authority granted to counties in §§ 7-25-19 and 7-25-20 applies to this section and §§ 24-11-40 to 24-11-44, inclusive.

Source: SL 1991, ch 207, § 1.



§ 24-11-40 Contract for placement of inmates or prisoners--Certain private entities excepted.

24-11-40. Contract for placement of inmates or prisoners--Certain private entities excepted. The governing body of any compact, municipality, or county may contract with a private entity to place inmates or prisoners in a detention facility, jail, correctional facility, work camp, or related facility operated by a private entity. The governing body of the compact, municipality, or county may not contract with a private entity in which a member of the governing body of the compact, municipality, or county or an elected or appointed peace officer who serves in the municipality or county has a financial interest.

Source: SL 1991, ch 207, § 2.



§ 24-11-41 Requests for proposals by public notice--Written approval of law enforcement official for contracts.

24-11-41. Requests for proposals by public notice--Written approval of law enforcement official for contracts. The governing body of any compact, municipality, or county may contract with a private entity to provide for the financing, design, construction, leasing, operation, purchase, maintenance or management of a jail, correctional facility, detention center, work camp, or related facility. The governing body of any compact, municipality, or county may not award a contract under this section unless it requests proposals by public notice and not less than thirty days from such notice receives a proposal that meets or exceeds the requirements specified in the request for proposals. Before the governing body of any compact, municipality, or county enters into a contract under this section, the governing body of the compact, municipality, or county shall receive the written approval of the sheriff or other designated law enforcement official of such municipality or county, which written approval shall not be unreasonably withheld.

Source: SL 1991, ch 207, § 3.



§ 24-11-42 Requirements of contract for correctional facility.

24-11-42. Requirements of contract for correctional facility. A contract made under § 24-11-41 shall:

(1) Require the private entity to operate the facility in compliance with minimum standards, to the extent such standards may be applicable, adopted by the Department of Corrections or any other applicable state agency having jurisdiction with respect thereto and, to the extent otherwise required, receive and retain a certification of compliance from such agency;

(2) Provide for regular, on-site monitoring by the sheriff or other designated law enforcement official;

(3) If the contract includes construction, require a performance bond approved by the governing body that is adequate and appropriate for the proposed construction contract;

(4) Provide for assumption of liability by the private entity for all claims arising from the services performed under the contract by the private entity;

(5) Provide for an adequate plan of insurance for the private entity and its officers, guards, employees, and agents against all claims, including claims based on violations of civil rights, arising from the services performed under the contract by the private entity;

(6) Provide for a plan for the purchase and assumption of operations by the compact, municipality, or county in the event of the bankruptcy of the private entity;

(7) If the contract involves conversion of an existing correctional facility to provide private entity operation, require the private entity to give preferential consideration in hiring to employees at the existing facility who meet or exceed the private entity's qualifications and standards for employment in available positions;

(8) Require the private entity to provide health care benefits comparable to that of the compact, municipality, or county;

(9) Provide for an adequate plan of insurance to protect the compact, municipality, or county against all claims arising from the services performed under the contract by the private entity and to protect the compact, municipality, or county from actions by a third party against the private entity, its officers, guards, employees, and agents as a result of the contract; and

(10) Contain comprehensive standards for conditions of confinement and annual review of the programs for compliance.
Source: SL 1991, ch 207, § 4.



§ 24-11-43 Liability of private entity contracting for correctional facility.

24-11-43. Liability of private entity contracting for correctional facility. A private entity operating under a contract authorized by § 24-11-40 or 24-11-41 is not entitled to claim sovereign immunity in a suit arising from the services performed under the contract by the private entity. However, this section does not deprive the private entity or the compact, municipality, or county of any benefits of any law limiting exposure to liability, setting a limit on damages or establishing defenses to liability.

Source: SL 1991, ch 207, § 5.



§ 24-11-44 Sections 24-11-39 to 24-11-43 liberally construed.

24-11-44. Sections 24-11-39 to 24-11-43 liberally construed. Sections 24-11-39 to 24-11-43, inclusive, shall be liberally construed for the public purpose of providing additional jails, correctional facilities, detention centers, work camps, or related facilities and for authorizing contracts with private parties in connection therewith.

Source: SL 1991, ch 207, § 6.



§ 24-11-45 Prisoner liable for costs of confinement--Waiver.

24-11-45. Prisoner liable for costs of confinement--Waiver. A prisoner confined to any jail while serving a sentence is liable for the cost of the prisoner's confinement including room and board charges; medical, dental, optometric, and psychiatric services charges; vocational education training; and chemical dependency treatment charges. If, after considering the prisoner's net income, net worth, number of dependents, and any existing obligations, the judge who sentenced the prisoner to jail determines that the prisoner is unable to pay, the judge may waive all or part of the payment for the costs of the inmate's confinement.

Source: SL 1995, ch 141, § 1.



§ 24-11-45.1 County has lien for costs of confinement--Exception.

24-11-45.1. County has lien for costs of confinement--Exception. Whenever any county pays for the costs of confining a prisoner serving a sentence in a county jail, the county shall have a lien pursuant to chapter 28-14, unless all or part of such costs or charges are waived pursuant to § 24-11-45.

Source: SL 1999, ch 129, § 1.



§ 24-11-46 Prisoner liable for fines, restitution, and obligation.

24-11-46. Prisoner liable for fines, restitution, and obligation. A prisoner confined to any jail while serving a sentence is liable for court-ordered fines and restitution and any obligation incurred while under the custody of the sheriff or officer having charge of the jail. Disbursement shall be made from a prisoner's account to defray the prisoner's obligation, regardless of the source of the prisoner's funds, including moneys in the prisoner's account from wages earned by the prisoner pursuant to § 24-11-32.

Source: SL 1995, ch 141, § 2.



§ 24-11-47 Possession of alcoholic beverages, controlled substances, marijuana, or weapons as felony.

24-11-47. Possession of alcoholic beverages, controlled substances, marijuana, or weapons as felony. No alcoholic beverages, controlled substances as defined by chapter 34-20B, marijuana, or weapons as defined in subdivision 22-1-2(10), may be possessed by any inmate of a jail. No prescription drugs may be possessed by any inmate of a jail except by order of a physician, physician assistant, or certified nurse practitioner, as defined in chapters 36-4, 36-4A, and 36-9A, respectively and such an order shall be in writing and for a definite period. For purposes of this section, prescription drugs include nonprescription medication items that have not been authorized by the sheriff and which are not available to inmates except through authorized jail personnel or the inmate commissary system. A violation of this section constitutes a felony pursuant to the following schedule:

(1) Possession of alcoholic beverages or marijuana is a Class 6 felony;

(2) Possession of prescription or nonprescription drugs or controlled substances is a Class 4 felony;

(3) Possession of a weapon as defined in subdivision 22-1-2(10) is a Class 2 felony.
Source: SL 1995, ch 121, § 1; SL 2001, ch 127, § 3; SL 2014, ch 119, § 2; SL 2017, ch 171, § 50.



§ 24-11-47.1 Possession of electronic communications devices, tobacco products, or other unauthorized items as misdemeanor.

24-11-47.1. Possession of electronic communications devices, tobacco products, or other unauthorized items as misdemeanor. No cellular telephone, electronic communications device, tobacco product, or any other item not provided by or authorized by the operator of the jail facility may be possessed by an inmate of a jail. No item provided by or authorized by the operator of the jail facility may be possessed by an inmate of a jail if the item has been altered to accommodate a use other than the originally intended use of the item. A violation of this section constitutes a Class 1 misdemeanor.

Source: SL 2014, ch 119, § 1.



§ 24-11-48 Delivery of prohibited items to inmate as misdemeanor or felony.

24-11-48. Delivery of prohibited items to inmate as misdemeanor or felony. No employee or other person may deliver or procure to be delivered, or have in such person's possession with intent to deliver, to any person incarcerated in a jail or a juvenile detention facility, or deposit or conceal in or around any jail or in or around a juvenile detention facility, or in any mode of transport entering the grounds of any jail or juvenile detention facility and its ancillary facilities used to house inmates or juveniles, any article or thing prohibited pursuant to § 24-11-47 or 24-11-47.1 with intent that any inmate obtain or receive the same. A violation of this section carries the same penalty as the possession of the same item as defined in § 24-11-47 or 24-11-47.1.

Source: SL 1995, ch 121, § 2; SL 2001, ch 127, § 1; SL 2006, ch 130, § 8; SL 2014, ch 119, § 3.



§ 24-11-49 Involuntary treatment of prisoners with psychotropic medication.

24-11-49. Involuntary treatment of prisoners with psychotropic medication. A prisoner may be involuntarily treated with psychotropic medication if it is determined, pursuant to the provisions of this chapter, that the prisoner suffers from a severe mental illness as defined in § 27A-1-1, which is likely to improve with treatment, and that without treatment the inmate poses a likelihood of serious harm to self or others.

Source: SL 2013, ch 115, § 1.



§ 24-11-50 Hearing prior to treatment--Panel--Rights of prisoner--Order--Appeal.

24-11-50. Hearing prior to treatment--Panel--Rights of prisoner--Order--Appeal. Prior to involuntary treatment with psychotropic medication, the prisoner shall receive a hearing before a panel consisting of two medical representatives and a representative appointed by the county sheriff. The medical representatives may include a physician, physician assistant, or certified nurse practitioner; however, at least one shall be a physician. No panel member may have participated in the prisoner's current diagnosis, evaluation, or treatment. The prisoner has the right to notice of the hearing at least forty-eight hours in advance, the right to attend the hearing, the right to present evidence and cross-examine witnesses, and the right to representation by a disinterested lay advisor knowledgeable about psychological issues. The panel may order involuntary treatment with psychotropic medication by majority vote of the panel if the physician is in the majority. The prisoner may appeal the decision of the panel to the circuit court pursuant to chapter 1-26.

Source: SL 2013, ch 115, § 2; SL 2017, ch 171, § 50.



§ 24-11-51 Periodic review of involuntary treatment.

24-11-51. Periodic review of involuntary treatment. If the involuntary treatment of a prisoner with psychotropic medication is to exceed thirty days, a physician who is not the attending physician shall review the inmate's medical record at least every thirty days and make a written determination whether involuntary treatment with psychotropic medication may be continued.

Source: SL 2013, ch 115, § 3.



§ 24-11-52 Emergency involuntary treatment.

24-11-52. Emergency involuntary treatment. In an emergency, involuntary treatment of a prisoner with psychotropic medication may be administered without panel review for up to a maximum of ten days if the treatment is ordered by two physicians.

Source: SL 2013, ch 115, § 4.



§ 24-11-53 Records of involuntary treatment .

24-11-53. Records of involuntary treatment. The county sheriff shall maintain records of any involuntary treatment with psychotropic medication. The records shall include the frequency of use of the treatment and any available medical history of a prisoner's prior mental illness, and may include such other information as deemed necessary by the county sheriff to facilitate the management of prisoners.

Source: SL 2013, ch 115, § 5.



§ 24-11-54 Immunity from liability for involuntary treatment.

24-11-54. Immunity from liability for involuntary treatment. No person who serves on the hearing panel, who is the attending physician or who orders or participates in the involuntary treatment with psychotropic medication of a prisoner may be held civilly or criminally liable for the treatment pursuant to this chapter if the person performs these duties in good faith and in a reasonable manner according to generally accepted medical or other professional practices.

Source: SL 2013, ch 115, § 6.



§ 24-11-55 Jail mental health screening pilot program.

24-11-55. Jail mental health screening pilot program. The South Dakota Sheriffs' Association shall develop a jail mental health screening pilot program and convene at least four jail administrators and at least two mental health providers to select a mental health screening tool for the pilot program. The pilot program shall include at least four jails. The jails in the pilot program shall utilize a mental health screening tool the during the jail intake process and shall collect and report data to the oversight council on the number of persons screened and the number of persons screening positive for signs and symptoms of acute psychiatric disturbance and disorder.

Source: SL 2017, ch 109, § 2.



§ 24-11-56 Training to administer jail mental health screening tool.

24-11-56. Training to administer jail mental health screening tool. The South Dakota Sheriffs' Association shall coordinate training for jails to administer the jail mental health screening tool.

Source: SL 2017, ch 109, § 3.



§ 24-11-57 Statewide mental health screening tool.

24-11-57. (Text of section effective July 1, 2018) Statewide mental health screening tool. The South Dakota Sheriffs' Association shall coordinate with the jails in the jail mental health screening pilot program to develop a process to implement a mental health screening tool statewide.

Source: SL 2017, ch 109, § 4, eff. July 1, 2018.



§ 24-11-58 Annual report to oversight council.

24-11-58. (Text of section effective July 1, 2018) Annual report to oversight council. Each jail shall report annually to the oversight council on the number and percentage of persons screened at intake using a mental health screening tool and the number and percentage of positive screenings.

Source: SL 2017, ch 109, § 5, eff. July 1, 2018.



§ 24-11-59 Screening results provided to committing court.

24-11-59. (Text of section effective July 1, 2018) Screening results provided to committing court. Any jail using a mental health screening tool shall provide the screening results to the circuit committing magistrate or court.

Source: SL 2017, ch 109, § 6, eff. July 1, 2018.



§ 24-11-60 Training on symptoms of mental health problems and defusing mental health crises.

24-11-60. (Text of section effective July 1, 2018) Training on symptoms of mental health problems and defusing mental health crises. Officers within any jail, as defined in § 24-11-1, shall receive training developed by the Division of Criminal Investigation on recognizing the signs and symptoms of mental health problems and defusing mental health crises. After initial training, each officer shall attend further training at least once every four years.

Source: SL 2017, ch 109, § 28, eff. July 1, 2018.






Chapter 11A - Adult Community Corrections Facilities [Repealed]

§ 24-11A-1 to 24-11A-20. Repealed.

24-11A-1 to 24-11A-20. Repealed by SL 2012, ch 4, §§ 8 to 11.






Chapter 11B - Prisoner Involuntary Feeding and Hydration

§ 24-11B-1 Prisoner involuntary feeding or hydration--Determination of severe harm--Exceptions.

24-11B-1. Prisoner involuntary feeding or hydration--Determination of severe harm--Exceptions. The supervisor of a jail, as defined in § 24-11-1, or a prison warden may attempt to prevent a prisoner from causing severe harm or death to himself or herself by refusing sufficient nutrition or hydration. A prisoner may be involuntarily fed or hydrated if it is determined, pursuant to the provisions of this chapter, that the prisoner is likely to cause severe harm to himself or herself by refusing sufficient nutrition or hydration. No supervisor of a jail or prison warden may prevent medically imposed fasts for the purpose of conducting medical tests or procedures or religious fasts for a reasonable length of time.

Source: SL 2005, ch 131, § 1.



§ 24-11B-2 Hearing before panel--Panel members--Prisoner rights.

24-11B-2. Hearing before panel--Panel members--Prisoner rights. Prior to involuntary feeding or hydration, the prisoner shall receive a hearing before a panel consisting of two medical representatives and a representative of the jail or prison. The medical representatives shall be a physician, physician assistant, or certified nurse practitioner. No panel member may have participated in the prisoner's current diagnosis, evaluation, or treatment. The prisoner has the right to notice of the hearing at least forty-eight hours in advance, the right to attend the hearing, the right to present evidence and cross-examine witnesses, and the right to representation by a disinterested lay advisor.

Source: SL 2005, ch 131, § 2; SL 2017, ch 171, § 50.



§ 24-11B-3 Duties and powers of hearing panel.

24-11B-3. Duties and powers of hearing panel. The hearing panel:

(1) Shall engage in a confidential review of the prisoner's medical records;

(2) Shall receive a description of the proposed course of treatment for the involuntary feeding or hydration of the prisoner and testimony of the circumstances of the situation from the attending physician; and

(3) May ask for testimony or written statement concerning the circumstances of the prisoner's lack of nutrition or hydration.
Source: SL 2005, ch 131, § 3.



§ 24-11B-4 Order upon majority vote of panel--Written decision--Appeals.

24-11B-4. Order upon majority vote of panel--Written decision--Appeals. The panel may order involuntary feeding or hydration by a majority vote. The panel shall provide its decision in writing to the attending physician, the supervisor of the jail or prison warden, and the prisoner. The prisoner may appeal an adverse decision of the panel to the supervisor of the jail in which the prisoner is confined or the secretary of corrections if the prisoner is confined in a Department of Corrections facility. The prisoner may appeal the decision of the jail supervisor or secretary of corrections to circuit court pursuant to chapter 1-26.

Source: SL 2005, ch 131, § 4.



§ 24-11B-5 Emergency involuntary feeding or hydration without panel review--Limitation.

24-11B-5. Emergency involuntary feeding or hydration without panel review--Limitation. In an emergency, involuntary feeding or hydration of a prisoner may be administered without panel review for up to three days if two medical representatives who are a physician, physician assistant, or certified nurse practitioner order the treatment. Involuntary feeding for a greater length of time requires the approval of the panel.

Source: SL 2005, ch 131, § 5; SL 2017, ch 171, § 50.



§ 24-11B-6 Continuation of feeding or hydration--Determination by physician.

24-11B-6. Continuation of feeding or hydration--Determination by physician. If involuntary feeding or hydration of a prisoner exceeds ten days, a physician who is not the attending physician shall review the prisoner's current case and at subsequent intervals not to exceed three days, make a written determination whether the involuntary feeding or hydration shall be continued. The physician's written determination shall be provided to the attending physician, the supervisor of the jail or prison warden, and the prisoner.

Source: SL 2005, ch 131, § 6.



§ 24-11B-7 Records--Content.

24-11B-7. Records--Content. A jail or prison shall maintain records of any involuntary feeding or hydration of prisoners. The records shall include any available medical history of a prisoner's prior refusal of adequate nutrition or hydration, current and prior illnesses, and may include such other information as deemed necessary by the jail or prison to facilitate management of prisoners.

Source: SL 2005, ch 131, § 7.



§ 24-11B-8 Liability for involuntary feeding or hydration of prisoner.

24-11B-8. Liability for involuntary feeding or hydration of prisoner. No person who serves on the hearing panel, who is the attending physician, who is the supervisor of the jail or prison warden, or who orders or participates in the involuntarily feeding or hydrating of a prisoner may be held civilly or criminally liable for the involuntarily feeding or hydrating of a prisoner pursuant to this chapter if the person performs these duties in good faith and in a reasonable manner according to generally accepted medical or other professional practices.

Source: SL 2005, ch 131, § 8.






Chapter 12 - Escapes And Rescues [Repealed And Transferred]

§ 24-12-1 to 24-12-7. Repealed.

24-12-1 to 24-12-7. Repealed by SL 1978, ch 185, § 19



§ 24-12-8 to 24-12-14. Transferred.

24-12-8 to 24-12-14. Transferred to §§ 22-11A-1 to 22-11A-7






Chapter 12A - Escapee Recapture Expenses

§ 24-12A-1 State reimbursement of county for expense of recapture of escapees from Department of Corrections' custody.

24-12A-1. State reimbursement of county for expense of recapture of escapees from Department of Corrections' custody. Any county of this state, which is compelled to incur expense for the apprehension and detention of escapees from the custody of the Department of Corrections, including sheriff's mileage and expense, the costs and expenses of a trial, and damage or injury resulting to county property, shall be reimbursed by the state for the expense incurred and for any actual damage or injury suffered.

Source: SL 1955, ch 315, § 1; SDC Supp 1960, § 12.1919; SL 1968, ch 20; SDCL, § 24-12-6; SL 1978, ch 185, § 14; SDCL Supp, § 24-12-13; SL 1990, ch 160, § 1; SDCL, § 22-11A-6; SL 2005, ch 120, § 323.



§ 24-12A-2 Voucher and warrant for state reimbursement of county.

24-12A-2. Voucher and warrant for state reimbursement of county. In order to obtain reimbursement pursuant to § 24-12A-1, the chair of the board of county commissioners of the county shall present a claim on a voucher to be approved by the secretary of corrections for all of the actual expenses paid by the county. When the voucher is presented to the state auditor, the state auditor shall examine it and, if the claim is just and valid, the state auditor shall issue a warrant for payment to be made from funds appropriated for that purpose, and the state treasurer shall then pay the sum to the treasurer of the county.

Source: SL 1955, ch 315, §§ 1, 2; SDC Supp 1960, § 12.1919; SL 1968, ch 20; SDCL, § 24-12-7; SL 1978, ch 185, § 15; SDCL Supp, § 22-12-14; SL 1989, ch 20, § 66; SDCL, § 22-11A-7; SL 2005, ch 120, §§ 323, 324.






Chapter 13 - Board Of Pardons And Paroles

§ 24-13-1 Composition of board--Appointment of members.

24-13-1. Composition of board--Appointment of members. The Board of Pardons and Paroles shall consist of nine members. Three members shall be appointed by the Governor; at least one shall be an attorney. Three members shall be appointed by the attorney general; at least one shall be an attorney. Three members shall be appointed by the Supreme Court; at least one shall be an attorney. Each member of the board shall be a resident of South Dakota and be appointed with the advice and consent of the Senate.

Source: SL 1961, ch 46, § 1; SDCL, § 23-58-1; SL 1978, ch 186, § 2; SL 1992, ch 177, § 2; SL 2002, ch 123, § 1.



§ 24-13-2 Terms of board members--Vacancies--Training.

24-13-2. Terms of board members--Vacancies--Training. The members of the board shall serve for terms of four years. Members are eligible for reappointment. The Governor, the attorney general, and the Supreme Court each shall appoint three members, whose terms shall expire on the third Monday in January of the fourth year after appointment. Each member shall serve until a successor takes office as provided by law. In case of a vacancy, the appointing power shall make an interim appointment to expire at the end of the next legislative session. Each member of the board shall complete annual training developed in consideration of information from the National Institute of Corrections, the Association of Paroling Authorities International, or the American Probation and Parole Association and shall be compensated for the training at a rate to be determined by the Department of Corrections. Each first-time appointee of the board shall, within sixty days of appointment, complete training for first-time parole board members developed in consideration of information from the National Institute of Corrections, the Association of Paroling Authorities, or the American Probation and Parole Association. Training components shall include the use of a validated risk and needs assessment and the use of data guided by evidence-based practices for making parole decisions.

Source: SL 1961, ch 46, § 1; SDCL § 23-58-1; SL 1978, ch 186, § 3; SL 1992, ch 177, § 3; SL 2002, ch 123, § 2; SL 2013, ch 101, § 34.



§ 24-13-3 Direction and supervision of Board of Pardons and Paroles--Records and reports--Coordination of programs.

24-13-3. Direction and supervision of Board of Pardons and Paroles--Records and reports--Coordination of programs. The Board of Pardons and Paroles shall be administered under the direction and supervision of the Department of Corrections but shall retain the quasi-judicial, quasi-legislative, advisory, and other nonadministrative functions otherwise vested in it, and shall exercise those functions independently of the Department of Corrections. The Board of Pardons and Paroles shall submit records, information, and reports in the form and at such times as required by the secretary of corrections, except that the Board of Pardons and Paroles shall report at least annually. The Board of Pardons and Paroles shall also coordinate programs under its jurisdiction with related programs under the jurisdiction of the Department of Corrections.

Source: SL 1973, ch 2, § 85; SL 1977, ch 198, § 13; SDCL Supp, § 23-58-1.1; SL 1978, ch 186, § 1; SL 1989, ch 20, § 169.



§ 24-13-4 Chair of board--Meetings.

24-13-4. Chair of board--Meetings. At the first meeting in each year, the board shall select one of its members as chair. The board shall meet at the times and places prescribed by its rules and whenever called together by the chair.

Source: SL 1961, ch 46, §§ 1, 3; SDCL, § 23-58-4; SL 1978, ch 186, § 7; SL 1979, ch 164, § 1; SL 1990, ch 183, § 1; SL 1992, ch 177, § 5; SL 2004, ch 168, § 41.



§ 24-13-4.1 Quorum.

24-13-4.1. Quorum. A majority of the members shall constitute a quorum for official administrative business.

Source: SL 1992, ch 177, § 6.



§ 24-13-4.2 to 24-13-4.5. Repealed.

24-13-4.2 to 24-13-4.5. Repealed by SL 2005, ch 132, §§ 1 to 4.



§ 24-13-4.6 Majority vote required for certain recommendations.

24-13-4.6. Majority vote required for certain recommendations. No recommendation for the commutation of a sentence or for a pardon including an exceptional pardon authorized by § 24-14-8, may be made by less than the majority vote of all members of the Board of Pardons and Paroles.

Source: SL 1992, ch 177, § 11; SL 2004, ch 168, § 45.



§ 24-13-5 Compensation and expenses of board members.

24-13-5. Compensation and expenses of board members. Each member of the Board of Pardons and Paroles shall receive compensation and expense reimbursement set pursuant to § 4-7-10.4 for attending meetings or performing duties of the board.

Source: SL 1961, ch 46, § 1; SDCL, § 23-58-2; SL 1978, ch 186, § 4.



§ 24-13-6 Meetings at department facilities to consider clemency and paroles--Facilities--Cooperation by penitentiary personnel.

24-13-6. Meetings at department facilities to consider clemency and paroles--Facilities--Cooperation by penitentiary personnel. The Board of Pardons and Paroles shall meet in open session at facilities provided by the Department of Corrections at least every three months to hear applications for parole, to grant the privilege of parole to deserving inmates, for the discussion and adoption of policy, for revocation and recension decisions, to review agenda items and upon request of the Governor, make recommendation for pardon, commutation, reprieve, or remission of fines or forfeitures. A properly furnished room shall be made available by the Department of Corrections for hearings before the board. All officers and employees of the Department of Corrections shall at all times cooperate with the Board of Pardons and Paroles and the executive director of the board, give access to all inmates, and furnish such information as the board or the director may request pertaining to the performance of their duties. Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any prisoner.

Source: SL 1961, ch 46, § 3; SDCL, § 23-58-5; SL 1978, ch 186, § 8; SL 1985, ch 205, § 2; SL 1989, ch 20, § 171; SL 1992, ch 177, § 12.



§ 24-13-7 Procedural rules of board--Consideration in granting or denying parole.

24-13-7. Procedural rules of board--Consideration in granting or denying parole. Pursuant to chapter 1-26, the Board of Pardons and Paroles may promulgate procedural rules for the effective enforcement of chapters 24-13 to 24-15, inclusive, and for the exercise of powers and duties conferred upon it. Additionally, the Board of Pardons and Paroles may utilize the following standards in granting or denying paroles or in assisting inmates in an assessment of their rehabilitation needs:

(1) The inmate's personal and family history;

(2) The inmate's attitude, character, capabilities, and habits;

(3) The nature and circumstances of the inmate's offense;

(4) The number, nature, and circumstances of the inmate's prior offenses;

(5) The successful completion or revocation of previous probation or parole granted to the inmate;

(6) The inmate's conduct in the institution, including efforts directed towards self-improvement;

(7) The inmate's understanding of his or her own problems and the willingness to work towards overcoming them;

(8) The inmate's total personality as it reflects on the possibility that the inmate will lead a law-abiding life without harm to society;

(9) The inmate's family and marital circumstances and the willingness of the family and others to help the inmate upon release on parole from the institution;

(10) The soundness of the parole program and whether it will promote the rehabilitation of the inmate;

(11) The inmate's specific employment and plans for further formal education or training;

(12) The inmate's plan for additional treatment and rehabilitation while on parole;

(13) The effect of the inmate's release on the community;

(14) The effect of the inmate's release on the administration of justice; and

(15) The effect of the inmate's release on the victims of crimes committed by the inmate.

Neither this section or its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any prisoner.

Source: SL 1961, ch 46, § 4; SDCL, § 23-58-7; SL 1978, ch 186, § 11; SL 1985, ch 205, § 3; SL 2004, ch 168, § 46.



§ 24-13-8 Board process for witnesses and evidence--Administration of oaths.

24-13-8. Board process for witnesses and evidence--Administration of oaths. The Board of Pardons and Paroles may issue process requiring the presence of any person before it and require the production of papers, records, and exhibits in any matter pending before it. Any member of the board may administer oaths to witnesses appearing before it.

Source: SL 1961, ch 46, § 5; SDCL, § 23-58-8; SL 1978, ch 186, § 12.



§ 24-13-9 Appointment and salary of executive director.

24-13-9. Appointment and salary of executive director. The secretary of corrections, after consulting with the Board of Pardons and Paroles, shall appoint an executive director for the Board of Pardons and Paroles to serve at the secretary's pleasure, who shall receive an annual salary fixed by the secretary.

Source: SL 1961, ch 46, § 2; SDCL, § 23-58-3; SL 1978, ch 186, § 5; SL 1989, ch 20, § 170; SL 1992, ch 177, § 13.



§ 24-13-10 Duties of executive director.

24-13-10. Duties of executive director. The executive director shall:

(1) Keep minutes of all proceedings of the Board of Pardons and Paroles, keep a record of every application for a pardon, commutation, reprieve, or remission of a fine or forfeiture filed with the board and of all findings of the board and the disposition of each application;

(2) Transmit to the Governor a copy of the board's recommendation for any pardon, commutation, reprieve, or remission of a fine or forfeiture, together with related papers and exhibits;

(3) Keep a record of all paroles granted;

(4) Keep all files, accounts, and records of the board;

(5) Transmit the decisions and orders of the board to the Department of Corrections such that the department may fulfill its duties in supervising parolees;

(6) Cooperate and coordinate with any employee of the Department of Corrections designated by the secretary to supervise parolees;

(7) Supervise all administrative staff of the Board of Pardons and Parolees; and

(8) Perform such other duties as the board and the secretary may prescribe.
Source: SL 1961, ch 46, § 2; SDCL, § 23-58-6; SL 1978, ch 186, § 10; SL 1989, ch 20, § 172; SL 1992, ch 177, § 14.



§ 24-13-11 Hearings by teleconference--Electronic document transfer.

24-13-11. Hearings by teleconference--Electronic document transfer. The Board of Pardons and Paroles may conduct hearings by teleconference during a regularly scheduled hearing. The board may receive documentary evidence via facsimile machines or other electronic means of document transfer.

Source: SL 1990, ch 183, § 2; SL 1992, ch 177, § 15; SL 1997, ch 148, § 1; SL 2001, ch 125, § 1; SL 2012, ch 137, § 4.



§ 24-13-12 Inapplicability of certain evidence rules.

24-13-12. Inapplicability of certain evidence rules. The provisions of articles I to IV, inclusive, and articles VI to XI, inclusive, of chapter 19-19 do not apply in proceedings before the Board of Pardons and Paroles.

Source: SL 2009, ch 127, § 1.



§ 24-13-13 Former board member service as auxiliary member.

24-13-13. Former board member service as auxiliary member. A former member of the Board of Pardons and Paroles is eligible, upon the request of the chair of the Board of Pardons and Paroles, to serve as an auxiliary member for a period of four years following the former member's service on the board. An auxiliary member has the same statutory powers and privileges, unless otherwise excluded pursuant to §§ 24-13-14 to 24-13-16, inclusive, as a member of the Board of Pardons and Paroles. Service as an auxiliary member does not require appointment pursuant to § 24-13-1.

Source: SL 2015, ch 144, § 1.



§ 24-13-14 Restrictions on service of auxiliary member.

24-13-14. Restrictions on service of auxiliary member. No more than one auxiliary member may serve on a single hearing panel pursuant to § 24-15A-10. No auxiliary member may serve as a hearing officer pursuant to § 24-15A-9.

Source: SL 2015, ch 144, § 2.



§ 24-13-15 Maximum number of members conducting hearing or taking action.

24-13-15. Maximum number of members conducting hearing or taking action. The Board of Pardons and Paroles may not have more than nine members, including auxiliary members, conducting a hearing or taking action on a parole or clemency matter.

Source: SL 2015, ch 144, § 3.



§ 24-13-16 Auxiliary member not to serve as chair.

24-13-16. Auxiliary member not to serve as chair. No auxiliary member may serve as chair of the Board of Pardons and Paroles.

Source: SL 2015, ch 144, § 4.






Chapter 14 - Executive Clemency

§ 24-14-1 Delegation of authority by Governor.

24-14-1. Delegation of authority by Governor. The Governor may, by executive order, delegate to the Board of Pardons and Paroles the authority to hear applications for pardon, commutation, reprieve, or remission of fines and forfeitures, and to make its recommendations to the Governor.

Source: SL 1978, ch 186, § 9; SL 2004, ch 168, § 47.



§ 24-14-2 Forms of clemency.

24-14-2. Forms of clemency. The term, clemency, means either a pardon, commutation, reprieve, or remission of a fine or forfeiture.

Source: SL 1978, ch 186, § 34; SL 2004, ch 168, § 48.



§ 24-14-3 Notice to prosecuting attorney, sentencing judge, attorney general, and law enforcement of hearing for clemency.

24-14-3. Notice to prosecuting attorney, sentencing judge, attorney general, and law enforcement of hearing for clemency. The executive director shall notify the attorney who prosecuted the person applying for clemency, or the attorney' s successor in office, the sentencing judge, the attorney general, and the sheriff or local law enforcement agency where the offense was committed, at least thirty days prior to a hearing by the board.

Source: SDC 1939, § 13.5105; SL 1964, ch 33, § 2; SDCL, § 23-59-5; SL 1978, ch 186, § 36; SL 1988, ch 200, § 1; SL 2004, ch 168, § 49; SL 2005, ch 132, § 5.



§ 24-14-4 Publication of notice of application for clemency.

24-14-4. Publication of notice of application for clemency. Any applicant shall, upon notice of hearing from the board for clemency consideration, publish once each week for three consecutive weeks in one of the official newspapers designated by the county where the offense was committed, the name of the person on whose behalf the application is made, the public offense for which the person was convicted, the time of the person's conviction, and the term of imprisonment. The last publication shall be published at least twenty days before the hearing. The affidavit of the publisher of the paper showing that notice has been published shall accompany the application. This notice requirement does not apply to an applicant requesting an exceptional pardon.

Source: SDC 1939, § 13.5105; SL 1964, ch 33, § 2; SDCL, § 23-59-6; SL 1978, ch 186, § 37; SL 1988, ch 200, § 2; SL 2003, ch 140, § 2; SL 2005, ch 132, § 6.



§ 24-14-4.1 Repealed.

24-14-4.1. Repealed by SL 2014, ch 116, § 11.



§ 24-14-5 Submission to board of applications for clemency--Governor not bound by board recommendations.

24-14-5. Submission to board of applications for clemency--Governor not bound by board recommendations. The Governor may submit an application for clemency to the Board of Pardons and Paroles for its recommendation. The Governor may, by executive order, delegate to the board the authority to consider applications for clemency and make recommendations to the Governor. The Governor is not bound to follow any recommendation returned by the board.

Source: SL 1978, ch 186, § 35; SL 2004, ch 168, § 50.



§ 24-14-6 Appearance before board to object to recommendation for clemency.

24-14-6. Appearance before board to object to recommendation for clemency. Any person feeling aggrieved by an application for clemency may appear in person before the Board of Pardons and Paroles during its consideration to show cause by written or oral testimony why a recommendation for clemency should not be granted.

Source: SDC 1939, § 13.5107; SL 1964, ch 33, § 3; SDCL, § 23-59-7; SL 1978, ch 186, § 38.



§ 24-14-7 Recommendation for clemency to be in writing--Record of findings and reasons.

24-14-7. Recommendation for clemency to be in writing--Record of findings and reasons. Whenever the Board of Pardons and Paroles recommends clemency to the Governor, the recommendation shall be in writing. The board shall keep a record of its findings and the reasons for its recommendation.

Source: SL 1961, ch 46, § 6; SDCL, § 23-59-8; SL 1978, ch 186, § 39.



§ 24-14-8 Application for exceptional pardon--Persons eligible.

24-14-8. Application for exceptional pardon--Persons eligible. Upon the expiration of five years following the release of an applicant from a Department of Corrections facility who was convicted of not more than one felony, which was not an offense punishable by life imprisonment, the applicant may apply to the Board of Pardons and Paroles for an exceptional pardon. If an applicant was convicted of a crime that did not result in the applicant subsequently serving a prison sentence, the applicant may apply for an exceptional pardon if at least five years have passed from the date of the applicant's offense, if the applicant was not convicted of more than one felony, and if the offense was not punishable by life imprisonment.

Source: SL 1974, ch 169, § 2; SDCL Supp, § 23-59-11; SL 1978, ch 186, § 41; SL 2005, ch 132, § 7.



§ 24-14-9 Notice requirements on application for exceptional pardon--Reference by Governor.

24-14-9. Notice requirements on application for exceptional pardon--Reference by Governor. Applications for exceptional pardons shall be in accordance with §§ 24-14-3 and 24-14-5. The notice requirement contained in § 24-14-4 does not apply to exceptional pardons.

Source: SL 1974, ch 169, § 3; SDCL Supp, § 23-59-12; SL 1978, ch 186, § 42; SL 2003, ch 140, § 4.



§ 24-14-10 Recommendations for exceptional pardon.

24-14-10. Recommendations for exceptional pardon. The Board of Pardons and Paroles may recommend exceptional pardons to the Governor.

Source: SL 1974, ch 169, § 1; SDCL Supp, § 23-59-10; SL 1978, ch 186, § 40.



§ 24-14-11 Effects of pardon--Disabilities removed--Records sealed--Filing of document making pardon public--Failure to acknowledge proceedings not perjury--Prior conviction for habitual offender law.

24-14-11. Effects of pardon--Disabilities removed--Records sealed--Filing of document making pardon public--Failure to acknowledge proceedings not perjury--Prior conviction for habitual offender law. Any person who has been granted a pardon under the provisions of this chapter shall be released from all disabilities consequent on the person's conviction. Upon the granting of a pardon under the provisions of this chapter, the Governor shall order that all official records relating to the pardoned person's arrest, indictment or information, trial, finding of guilt, application for a pardon, and the proceedings of the Board of Pardons and Paroles shall be sealed. The Governor shall file a public document with the secretary of state certifying that the Governor has pardoned the person in compliance with the provisions of this chapter. The document shall remain a public document for five years and after five years that document shall be sealed. The receipt of any pardon, which was granted without following the provisions of this chapter, may not be sealed. The pardon restores the person, in the contemplation of the law, to the status the person occupied before arrest, indictment, or information. No person as to whom such order has been entered may be held thereafter under any provision of any law to be guilty of perjury or of giving a false statement by reason of such person's failure to recite or acknowledge such arrest, indictment, information, or trial in response to any inquiry made of such person for any purpose.

For the sole purpose of consideration of the sentence of a defendant for subsequent offenses or the determination of whether the defendant is a habitual offender under chapter 22-7 or whether the defendant has prior driving under the influence convictions pursuant to chapter 32-23, the pardoned offense shall be considered a prior conviction.

The court shall forward a nonpublic record of disposition to the Division of Criminal Investigation. The nonpublic record shall be retained solely for use by law enforcement agencies, prosecuting attorneys, and courts in sentencing such person for any subsequent offense and in determining whether or not, in any subsequent proceeding, the person is a habitual offender under chapter 22-7 or the determination of whether the defendant has prior driving under the influence convictions pursuant to chapter 32-23.

Source: SL 1983, ch 199, § 3; SL 2003, ch 140, § 1.



§ 24-14-12 Application of § 22-14-15 to person granted pardon by Governor.

24-14-12. Application of § 22-14-15 to person granted pardon by Governor. Notwithstanding the provisions of § 24-14-11, the provisions of § 22-14-15 continue to apply to any person granted a pardon by the Governor, unless the Governor specifies otherwise in the order granting the pardon.

Source: SL 1986, ch 203.






Chapter 15 - Paroles From The Penitentiary

§ 24-15-1 Files and case histories of inmates--Purposes--Access to file.

24-15-1. Files and case histories of inmates--Purposes--Access to file. If a defendant is sentenced to the state penitentiary, the Department of Corrections shall develop a file which shall contain a complete history of that person. The executive director of the Board of Pardons and Paroles shall generate an adequate case history of each inmate of the state penitentiary to enable the executive director to make recommendations to the Board of Pardons and Paroles. The case history shall include results of risk and needs assessments of the inmate conducted by the department and other agencies as available and copies of documents relevant to supervision, treatment, and violation decisions in the inmate's prior prison, probation and parole custodies. The case history shall be transferred and kept as a permanent record of the Department of Corrections, solely for the proper supervision of the inmate by the Department of Corrections and as a guide to the inmate's needs. Except for the information authorized for release pursuant to § 24-2-20, no person other than members of the Board of Pardons and Paroles, its executive director, the secretary of corrections, or any person specifically delegated for such access by the secretary of corrections, may inspect such file unless otherwise ordered by a circuit court or subpoena after notice to the secretary of corrections and an opportunity for a hearing on any objections to inspection. The secretary shall have ten days after receipt of the notice to inform the court if the secretary requests a hearing.

Source: SDC 1939, § 13.5304 as added by SL 1955, ch 31, § 2; SL 1964, ch 33, § 6; SDCL §§ 23-57-11, 23-60-1, 23-60-2; SL 1977, ch 198, § 11; SL 1978, ch 186, § 16; SL 1987, ch 13, § 2; SL 1989, ch 20, § 173; SL 1991, ch 209, § 1; SL 1992, ch 177, § 16; SL 2001, ch 118, § 2; SL 2004, ch 168, § 51; SL 2011, ch 127, § 1; SL 2013, ch 101, § 30.



§ 24-15-1.1 Parole defined--Prisoner not required to accept parole--No right to parole.

24-15-1.1. Parole defined--Prisoner not required to accept parole--No right to parole. Parole is the discretionary conditional release of an inmate from actual penitentiary custody before the expiration of the inmate's term of imprisonment. The prisoner remains an inmate under the legal custody of the Department of Corrections until the expiration of the inmate's term of imprisonment. A prisoner is not required to accept a conditional parole. A prisoner is never entitled to parole. However, parole may be granted if in the judgment of the Board of Pardons and Paroles granting a parole would be in the best interests of society and the prisoner.

Neither this section or its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any prisoner.

Source: SL 1985, ch 205, § 1; SL 1989, ch 20, § 174; SL 2004, ch 168, § 52.



§ 24-15-1.2 Prior felonies--Determination and effect on parole eligibility.

24-15-1.2. Prior felonies--Determination and effect on parole eligibility. The determination of whether a prior offense is a felony for the purposes of this chapter shall be determined by whether it is a felony under the laws of this state, any other state, or the United States at the time of conviction of the offense. Any felony conviction in this state, any other state, or the United States shall be considered to determine parole eligibility under §§ 24-15-4 and 24-15-5.

Source: SL 1986, ch 204.



§ 24-15-2 Contents and sources for case histories.

24-15-2. Contents and sources for case histories. The executive director of the Board of Pardons and Paroles in preparing each case history shall:

(1) Adopt and implement a procedure by which a report shall be completed to contain the life history of each inmate;

(2) Receive from the Department of Corrections a copy of the true record of each inmate which specifies each infraction of rules and the disciplinary action taken; and

(3) Enlist the services of any sheriff, state's attorney, circuit judge, or other officer who may have knowledge concerning each inmate, or circumstances surrounding the commission of the crime for which the inmate was sentenced, or the inmate's previous history.
Source: SDC 1939, § 13.5304 as added by SL 1955, ch 31, § 2; SL 1964, ch 33, § 6; SDCL, § 23-60-3; SL 1978, ch 186, § 17; SL 1992, ch 177, § 17; SL 2004, ch 168, § 53.



§ 24-15-3 Establishment of date of parole consideration eligibility--Change--Hearing--Completion of history--Findings regarding inmate.

24-15-3. Establishment of date of parole consideration eligibility--Change--Hearing--Completion of history--Findings regarding inmate. Whenever any person becomes an inmate of the penitentiary, the director shall immediately establish in the record the date when the inmate will be eligible for consideration for parole. Such consideration for a parole eligibility date is subject to change upon receipt of information regarding a change in the number of prior felony convictions or any subsequent felony convictions. Any inmate who is aggrieved by the established parole consideration eligibility date may apply for a hearing before the Board of Pardons and Paroles for a final determination of the true and correct parole consideration eligibility date. Between the date a person becomes an inmate of the penitentiary and the date on which the person becomes eligible for consideration for parole, the director shall complete the history of the inmate and shall study the life, habits, previous environment, and nature of the inmate to determine the advisability of recommending the inmate for parole when the inmate becomes eligible to be considered. At least ten days before the date of eligibility the director shall submit to the board the findings regarding the inmate.

Source: SDC 1939, § 13.5304 as added by SL 1955, ch 31, § 2; SL 1964, ch 33, § 6; SDCL § 23-60-4; SL 1978, ch 186, § 19; SL 1984, ch 180, § 3; SL 1986, ch 205, § 4; SL 1986, ch 206; SL 2004, ch 168, § 54; SL 2014, ch 116, § 12.



§ 24-15-4 Person under life sentence not eligible for parole.

24-15-4. Person under life sentence not eligible for parole. No inmate sentenced to life imprisonment is eligible for parole by the Board of Pardons and Paroles.

Source: SDC 1939, § 13.5302; SL 1964, ch 33, § 5; SDCL, § 23-60-15; SL 1978, ch 186, § 21; SL 2004, ch 168, § 55.



§ 24-15-5 Time of eligibility for parole.

24-15-5. Time of eligibility for parole. An inmate is eligible for parole, subject to § 24-15-4, after deducting from the inmate's sentence the statutory time granted for good conduct pursuant to § 24-5-1:

(1) If convicted of a felony for the first time, when the inmate has served one-fourth of the time remaining;

(2) If convicted of a felony for the second time, when the inmate has served three-eighths of the time remaining; or

(3) If convicted of a felony three or more times, when the inmate has served one-half of the time remaining.
Source: SDC 1939, § 13.5301; SL 1939, ch 34; SL 1964, ch 33, § 4; SDCL, §§ 23-60-6 to 23-60-9; SL 1975, ch 174, § 1; SL 1978, ch 186, § 20; SL 1988, ch 196, § 2; SL 2004, ch 168, § 56.



§ 24-15-6 Effect of concurrent sentences on eligibility for parole.

24-15-6. Effect of concurrent sentences on eligibility for parole. In the determination of an inmate's eligibility for parole, two or more convictions arising from the same transaction, for which the sentences are made to run concurrently, shall be considered as one conviction. Two or more sentences arising from different transactions for which the sentences are made to run concurrently shall be considered as separate convictions.

Source: SDC 1939, § 13.5301 as added by SL 1939, ch 34; SL 1964, ch 33, § 4; SDCL, § 23-60-10; SL 1978, ch 186, § 22.



§ 24-15-7 Effect of consecutive sentences on eligibility for consideration for parole.

24-15-7. Effect of consecutive sentences on eligibility for consideration for parole. In the determination of an inmate's eligibility for consideration for parole, two or more convictions arising from the same transaction, for which the sentences are made to run consecutively, shall be considered as one conviction. Two or more sentences arising from different transactions for which the sentences are made to run consecutively shall be considered as separate convictions. In determining the eligibility date for a person receiving two or more sentences which are made to run consecutively, the sentences shall be added together and the total number of convictions shall then determine the total amount of time to be served before becoming eligible for consideration for parole subject to the provisions of § 24-15-5.

Source: SL 1978, ch 186, § 23; SL 1983, ch 199, § 2; SL 1986, ch 207.



§ 24-15-7.1 Effect of consecutive sentence for offense committed as an inmate.

24-15-7.1. Effect of consecutive sentence for offense committed as an inmate. Any person convicted of a felony while an inmate under the custody of the warden of the penitentiary and for which the sentence is made to run consecutively is not eligible for consideration for parole until serving the last of all such consecutive sentences. In such cases the parole consideration eligibility date shall be established subject to the provisions of subdivisions 24-15-5(2) and (3).

Source: SL 1984, ch 180, § 4.



§ 24-15-8 Right of eligible inmate to hearing before board--Decline of parole--Waiver of hearing--Criteria for parole.

24-15-8. Right of eligible inmate to hearing before board--Decline of parole--Waiver of hearing--Criteria for parole. When an inmate becomes eligible for consideration for parole, the inmate is entitled to a hearing with the Board of Pardons and Paroles to present the inmate's application for parole. An inmate may decline parole consideration and waive the right to a hearing. The board may issue an order to the Department of Corrections that the inmate shall be paroled if it is satisfied that:

(1) The inmate has been confined in the penitentiary for a sufficient length of time to accomplish the inmate's rehabilitation;

(2) The inmate will be paroled under the supervision and restrictions provided by law for parolees, without danger to society; and

(3) The inmate has secured suitable employment or beneficial occupation of the inmate's time likely to continue until the end of the period of the inmate's parole in some suitable place within or without the state where the inmate will be free from criminal influences.

Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any prisoner.

Source: SDC 1939, §§ 13.5301, 13.5302; SL 1939, ch 34; SDC Supp 1960, § 13.5304; SL 1955, ch 31, § 2; SL 1957, ch 36, § 2; SL 1964, ch 33, §§ 4 to 6; SDCL §§ 23-60-11, 23-60-12, 23-60-14; SL 1978, ch 186, § 24; SL 1985, ch 205, § 4; SL 1986, ch 208; SL 1992, ch 177, § 18; SL 2002, ch 124, § 1; SL 2012, ch 137, § 5.



§ 24-15-8.1 to 24-15-8.3. Repealed.

24-15-8.1 to 24-15-8.3. Repealed by SL 2014, ch 116, §§ 13 to 15.



§ 24-15-9 Transfer of inmate to Human Services Center--Return to penitentiary.

24-15-9. Transfer of inmate to Human Services Center--Return to penitentiary. The Board of Pardons and Paroles may order the Department of Corrections to transfer any inmate to the Human Services Center. The director of the human services center shall notify the Department of Corrections when the inmate is ready to be transferred back to the state penitentiary. Upon receipt of the notice, the Department of Corrections shall within five days bring the inmate back to the state penitentiary.

Source: SL 1967, ch 31; SDCL, §§ 23-60-28 to 23-60-30; SL 1978, ch 186, § 15; SL 1992, ch 177, § 20.



§ 24-15-10 Waiting period for new application after denial of parole or clemency.

24-15-10. Waiting period for new application after denial of parole or clemency. If an inmate's application for parole is denied, the inmate may not again present an application before the board for a period of eight months. A continuance of an application for parole is not a denial. An application for clemency may not be heard for one year after the date of the judgment. If an application for clemency is denied, an inmate may not again present an application for clemency for a period of one year.

Source: SL 1978, ch 186, § 25; SL 1985, ch 205, § 5; SL 2004, ch 168, § 59.



§ 24-15-11 Restrictions on parolee--Bond--Restitution--Child support--Supervision fees.

24-15-11. Restrictions on parolee--Bond--Restitution--Child support--Supervision fees. The board may place reasonable restrictions upon a parolee which are designed to continue the parolee's rehabilitation. The board and the department may require the parolee to post a bond to assure the parolee's appearance and compliance with the conditions and restrictions of parole. The board, upon granting parole, shall require the implementation of a restitution plan and payment of supervision fees, if reasonably possible. The prior obligations of child support and restitution payments take precedence over collection of supervision fees. All restrictions shall be in writing, and the agreement shall be signed by the parolee.

Source: SDC 1939, § 13.5307; SL 1955, ch 31, § 5; SL 1957, ch 36, § 3; SL 1964, ch 33, § 8; SDCL § 23-60-17; SL 1978, ch 186, § 26; SL 1986, ch 196, § 6; SL 1997, ch 149, § 1; SL 2010, ch 133, § 1.



§ 24-15-11.1 Substituting community service for supervision fees.

24-15-11.1. Substituting community service for supervision fees. The Board of Pardons and Paroles and the Department of Corrections may allow inmates required to pay supervision fees pursuant to § 24-15-11 or 24-15A-24 to substitute community service work hours for supervision fees.

Source: SL 1997, ch 149, § 3.



§ 24-15-11.2 Revenue to general fund.

24-15-11.2. Revenue to general fund. Any revenue collected pursuant to §§ 24-15-11 and 24-15A-24 as supervision fees shall be deposited in the state general fund.

Source: SL 1997, ch 149, § 4; SL 1998, ch 154, § 1.



§ 24-15-11.3 Promulgation of rules establishing supervision fees.

24-15-11.3. Promulgation of rules establishing supervision fees. The Department of Corrections may promulgate rules, pursuant to chapter 1-26, to establish supervision fee rates to be imposed pursuant to §§ 24-15-11 and 24-15A-24.

Source: SL 1997, ch 149, § 6.



§ 24-15-12 Clothing and travel expense for parolee.

24-15-12. Clothing and travel expense for parolee. When the Board of Pardons and Paroles grants a parole to an inmate, the Department of Corrections shall provide the parolee, if not already provided for, with necessary clothing not exceeding a cost of one hundred dollars, with necessary traveling expenses not exceeding fifty dollars, and with transportation to the county of commitment or an equivalent distance.

Source: SDC 1939, § 13.5309; SL 1964, ch 33, § 9; SDCL, § 23-60-24; SL 1978, ch 186, § 27; SL 1992, ch 177, § 21; SL 2004, ch 168, § 60.



§ 24-15-13 Legal custody of parolee--Conviction remains in effect.

24-15-13. Legal custody of parolee--Conviction remains in effect. Each parolee shall at all times be considered confined, in the legal custody of the Department of Corrections, and shall remain under conviction for the crime for which the parolee was convicted and sentenced.

Source: SDC 1939, § 13.5306; SL 1964, ch 33, § 7; SDCL, § 23-60-21; SL 1978, ch 186, § 28; SL 1992, ch 177, § 22; SL 2004, ch 168, § 61.



§ 24-15-14 Supervision of parolees--Employment of personnel.

24-15-14. Supervision of parolees--Employment of personnel. The Department of Corrections shall exercise supervision over all paroled prisoners, and shall, subject to chapter 3-6A, employ or appoint such officers and employees as may be necessary to accomplish the proper supervision of parolees, persons on parole under a suspended sentence, and inmates on work release or house arrest.

Source: SL 1961, ch 46, § 8; SDCL, § 23-58-10; SL 1977, ch 198, § 14; SL 1978, ch 186, § 6; SL 1987, ch 13, § 3; SL 1989, ch 20, § 175.



§ 24-15-15 Out-of-state employment of parolee--Supervision by other state--State laws remaining applicable.

24-15-15. Out-of-state employment of parolee--Supervision by other state--State laws remaining applicable. The Board of Pardons and Paroles may, in the board's discretion, permit a parolee to leave this state and go to any other state, if satisfied that suitable employment or beneficial occupation of the parolee's time has been secured in the other state where the parolee will be free from criminal influences, and that a parole agency or department of the other state will undertake supervision of the parolee within the other state in conformity with the laws of South Dakota relating to parolees. The parolee is subject to all the laws of South Dakota relating to parolees, in the same manner and to the same extent as if the parolee had not been permitted to leave this state.

Source: SDC 1939, § 13.5301; SL 1939, ch 34; SL 1964, ch 33, § 4; SDCL, § 23-60-13; SL 1978, ch 186, § 29; SL 1987, ch 13, § 4; SL 2004, ch 168, § 62.



§ 24-15-16 Interstate agreements for supervision and return of parolees unimpaired.

24-15-16. Interstate agreements for supervision and return of parolees unimpaired. Nothing in this chapter affects the authority of the Governor to enter into compacts with other states, through their duly constituted authorities, for reciprocal supervision of persons placed on probation or released on parole and for the reciprocal return of such persons to the contracting states for violation of the terms of their parole or probation.

Source: SL 1978, ch 186, § 18; SL 2004, ch 168, § 63.



§ 24-15-17 , 24-15-18. Repealed.

24-15-17, 24-15-18. Repealed by SL 1983, ch 200, §§ 1, 2



§ 24-15-19 Powers of Department of Corrections when purposes of parole not being subserved.

24-15-19. Powers of Department of Corrections when purposes of parole not being subserved. If the purposes or objects of parole are not being served, the Department of Corrections and its parole agents may use any necessary means to establish discipline, arrest, or take custody and control of the parolee pending the issuance of a warrant of arrest by the executive director.

Source: SL 1978, ch 186, § 32; SL 1987, ch 13, § 5; SL 1989, ch 20, § 176.



§ 24-15-20 Order to show cause against parole revocation--Grounds.

24-15-20. Order to show cause against parole revocation--Grounds. The executive director of the Board of Pardons and Paroles may issue an order to show cause why parole should not be revoked whenever the executive director or the board is satisfied that:

(1) A parolee is violating or has violated the regulations or restrictions placed upon the parolee by the board;

(2) A parolee has failed to report to his or her assigned parole agent;

(3) A parolee has failed to answer inquiries made by a parole agent; or

(4) The purposes or objects of parole are not being served.
Source: SL 1978, ch 186, § 30; SL 1987, ch 13, § 6; SL 2004, ch 168, § 64.



§ 24-15-21 Director's warrant to return parolee to penitentiary--Suspension of parole supervision time--Time credited.

24-15-21. Director's warrant to return parolee to penitentiary--Suspension of parole supervision time--Time credited. If the executive director of the board is satisfied that any provision of § 24-15-20 has been violated, the executive director may issue a warrant to the Department of Corrections, any law enforcement officer, or any parole agent, directing that the parolee named be arrested. Pursuant to the provisions of § 24-15-23, the parolee may be returned to the state penitentiary. Upon the issuance of the warrant, the running of the parole supervision time shall be suspended until the board has entered its final order on the revocation. The board shall credit the inmate with time spent in custody as a direct result of the parole violation.

Source: SDC 1939, §§ 13.5306, 13.5307; SL 1955, ch 31, §§ 4, 5; SL 1964, ch 33, §§ 7, 8; SDCL, §§ 23-60-22, 23-60-23; SL 1978, ch 186, § 31; SL 1986, ch 209; SL 1987, ch 13, § 7; SL 1992, ch 177, § 25.



§ 24-15-22 Records and report to board on return of parolee to penitentiary.

24-15-22. Records and report to board on return of parolee to penitentiary. Immediately upon the return of a parolee to the penitentiary the supervising agent shall immediately furnish to the Board of Pardons and Paroles the permanent records and a report containing all the facts connected with the return of the parolee.

Source: SDC 1939, § 13.5306; SL 1955, ch 31, § 4; SL 1964, ch 33, § 7; SDCL, § 23-60-23; SL 1978, ch 186, § 33; SL 1987, ch 13, § 8.



§ 24-15-23 Preliminary hearing on parole violation--Waiver of preliminary hearing--Detention for board hearing--Waiver of appearance at revocation hearing.

24-15-23. Preliminary hearing on parole violation--Waiver of preliminary hearing--Detention for board hearing--Waiver of appearance at revocation hearing. Subject to the provisions of §§ 24-15-23.1 and 24-15-23.2, within ten working days of the arrest of the parolee, a preliminary hearing shall be held. The preliminary hearing shall be held before an independent hearing officer to determine if there is probable cause to believe that the parolee has violated the terms and conditions of the parolee's parole status. The parolee has the right to waive this preliminary hearing at any time after the order for arrest has been issued by the executive director of the Board of Pardons and Paroles. If probable cause is found to exist, the parolee is to be returned to the penitentiary, there to be held, for a hearing to be held before the Board of Pardons and Paroles to determine whether the parole should be revoked. If the parolee wishes to admit to an alleged violation of conditions of parole, the parolee may waive an appearance at the revocation hearing with the board.

Source: SL 1978, ch 186, § 31; SL 2002, ch 124, § 2; SL 2004, ch 170, § 1; SL 2012, ch 137, § 6.



§ 24-15-23.1 Preliminary hearing on parole violation not required under certain conditions.

24-15-23.1. Preliminary hearing on parole violation not required under certain conditions. A preliminary hearing as provided for in § 24-15-23 is not required if:

(1) The parolee is under arrest and being held on an order issued by a jurisdiction other than the Board of Pardons and Paroles;

(2) The parolee left the state or other approved jurisdiction without authorization and was apprehended outside of that jurisdiction; or

(3) The parolee was convicted of a felony or misdemeanor in a South Dakota court or a court of another state or a federal court.
Source: SL 2004, ch 170, § 2.



§ 24-15-23.2 Failure to provide preliminary hearing prior to return to facility--Hearing required after return.

24-15-23.2. Failure to provide preliminary hearing prior to return to facility--Hearing required after return. If a preliminary hearing under § 24-15-23 is required and a parolee fails to receive a preliminary hearing prior to the parolee's return to a Department of Corrections facility, the parolee shall receive a preliminary hearing within ten working days of the parolee's return to a Department of Corrections facility.

Source: SL 2004, ch 170, § 3.



§ 24-15-24 Revocation or modification of parole.

24-15-24. Revocation or modification of parole. If the Board of Pardons and Paroles is satisfied that any provision of § 24-15-20 has been violated, it may revoke the parole and reinstate the terms of the original sentence and conviction or it may modify conditions of parole and restore parole status. In addition, the board may order the reduction of time in full or in part for good conduct granted under § 24-5-1 and withdraw time granted toward a partial early final discharge. If the board does not find that the provisions of § 24-15-20 have been violated, the board may restore the parolee to the original or modified terms and conditions of parole.

Source: SDC 1939, § 13.5307; SL 1955, ch 31, § 5; SL 1957, ch 36, § 3; SL 1964, ch 33, § 8; SDCL § 23-60-22; SL 1978, ch 186, § 31; SL 1983, ch 201; SL 1986, ch 210; SL 2004, ch 168, § 65; SL 2011, ch 128, § 7.



§ 24-15-25 Parole of mentally ill inmate--Continuation of treatment as condition.

24-15-25. Parole of mentally ill inmate--Continuation of treatment as condition. If the Board of Pardons and Paroles considers an inmate sentenced pursuant to § 23A-27-38 for parole, the board shall consult with the treating facility at which the inmate is being treated or from which the inmate has been discharged concerning the information required by § 23A-27-39. If the inmate is placed on parole by the board, treatment recommended by the treating facility shall be made a condition of parole. An inmate's failure to continue treatment, except by agreement of the treating facility and the board, is basis for commencing a parole revocation hearing and grounds for parole revocation.

Source: SL 1983, ch 174, § 20; SL 1992, ch 177, § 26.



§ 24-15-26 Arrest of parolee--Notification to executive director.

24-15-26. Arrest of parolee--Notification to executive director. If the Department of Corrections and its parole agents arrest or take a parolee into custody, the executive director shall be notified of the action and the cause for the action.

Source: SL 1992, ch 177, § 23.



§ 24-15-27 Request to modify parole agreement.

24-15-27. Request to modify parole agreement. If the parolee, the Department of Corrections, or the agent wish to modify board-ordered terms, conditions, restrictions, and requirements contained within a parolee's parole agreement, the request shall be forwarded to the executive director for submission to a panel or board. No board-ordered terms, conditions, restrictions, or requirements in a parole agreement may be modified without the concurrence of two board members.

Source: SL 1992, ch 177, § 24; SL 2004, ch 171, § 1.



§ 24-15-28 Reimbursement of county for expenses incurred in detention of parole violator.

24-15-28. Reimbursement of county for expenses incurred in detention of parole violator. The state shall reimburse any county of this state for expenses the county incurs for the detention of a parolee pursuant to §§ 24-15-19 and 24-15-21. The reimbursement may not exceed seventy dollars per day. Upon receipt of the bill, the state shall make reimbursement within thirty days. No county may be reimbursed by the state for costs incurred from detaining a parolee held for criminal charges unrelated to the parolee's current conviction and sentence.

Source: SL 1994, ch 191, § 1; SL 1999, ch 130, § 1; SL 2014, ch 120, § 2.



§ 24-15-29 Voucher to claim reimbursement for county's expenses in detaining parole violator--Limit on amount.

24-15-29. Voucher to claim reimbursement for county's expenses in detaining parole violator--Limit on amount. In order to obtain reimbursement pursuant to § 24-15-28, the chair of the board of county commissioners of the county shall present a claim on a voucher to be approved by the secretary of corrections for detention expenses paid by the county, not to exceed seventy dollars per day. When the voucher is presented to the state auditor, the state auditor shall examine it and if the claim is just and valid, the state auditor shall issue a warrant for payment to be made from funds appropriated for that purpose, and the state treasurer shall then pay the sum to the treasurer of the county.

Source: SL 1994, ch 191, § 2; SL 2004, ch 168, § 66; SL 2014, ch 120, § 1.



§ 24-15-30 Written waiver of right to hearing or appearance.

24-15-30. Written waiver of right to hearing or appearance. A request for waiver of a right to a parole hearing or an appearance at a parole hearing pursuant to § 24-15-8, 25-15-23, 24-15A-39, or 24-15A-41 shall be submitted in writing to the Board of Pardons and Paroles by the inmate or parolee.

Source: SL 2002, ch 124, § 5; SL 2012, ch 137, § 7.






Chapter 15A - Adult Prison Parole System

§ 24-15A-1 Application of chapter.

24-15A-1. Application of chapter. The provisions of this chapter do not apply to persons sentenced to prison for crimes committed prior to July 1, 1996, except the provisions in §§ 24-15A-18 and 24-15A-19 involving multiple sentences occurring both prior and subsequent to the enactment of this chapter and the provisions of §§ 24-15A-8.1, 24-15A-9, 24-15A-10, 24-15A-11, 24-15A-11.1, 24-15A-31, 24-15A-37, 24-15A-40, 24-15A-41.1, 24-15A-45, 24-15A-48, 24-15A-50, 24-15A-51, 24-15A-52, and 24-15A-54.

Source: SL 1996, ch 158, § 1; SL 2004, ch 171, § 2; SL 2005, ch 132, § 8; SL 2011, ch 128, § 4; SL 2012, ch 137, § 9; SL 2013, ch 101, § 41.



§ 24-15A-2 Definition of terms.

24-15A-2. Definition of terms. Terms used in this chapter mean:

(1) "Board," the Board of Pardons and Paroles;

(2) "Department," the Department of Corrections;

(3) "Secretary," the secretary of the Department of Corrections.
Source: SL 1996, ch 158, § 1A.



§ 24-15A-3 Crimes committed after July 1, 1996.

24-15A-3. Crimes committed after July 1, 1996 . The provisions of §§ 24-2-9, 24-2-12, 24-2-12.1, 24-2-12.2, 24-2-17, 24-2-18, 24-5-1, 24-5-2, 24-5-7, 24-13-6, 24-13-7, 24-13-10, 24-15-1, 24-15-1.1, 24-15-1.2, 24-15-2, 24-15-3, 24-15-5, 24-15-6, 24-15-7, 24-15-7.1, 24-15-8, 24-15-10, 24-15-11, 24-15-12, 24-15-15, 24-15-20, 24-15-24, and 24-15-25 do not apply to any person sentenced to prison for a crime committed after July 1, 1996.

Source: SL 1996, ch 158, § 2; SL 2004, ch 171, § 3; SL 2012, ch 138, § 3.



§ 24-15A-4 Disciplinary sanctions--Corporal punishment.

24-15A-4. Disciplinary sanctions--Corporal punishment. Any inmate violating the rules or institutional policies is subject to any of the following disciplinary sanctions:

(1) Disciplinary segregation;

(2) Imposition of fines;

(3) Loss of privileges;

(4) Additional labor without compensation;

(5) Referral to various programs;

(6) Transfer to a more secure housing unit;

(7) Change in classification status.

No corporal punishment may be inflicted upon inmates in the penitentiary.

Source: SL 1996, ch 158, § 3.



§ 24-15A-5 Record of inmate conduct and infractions--Notice--Challenge to findings or sanctions--Investigation--Modification--Use of record.

24-15A-5. Record of inmate conduct and infractions--Notice--Challenge to findings or sanctions--Investigation--Modification--Use of record. The warden shall keep a true record of the conduct of each inmate specifying in the record each infraction of the rules of discipline. Each inmate shall be notified of every entry on the inmate's record of each such infraction of the rules of discipline. The inmate shall have thirty days to challenge, by notifying the warden, the validity of the finding that the inmate committed the rule infraction or the disciplinary sanction imposed. After investigation, the warden may determine that the inmate did not commit the rule infraction and revise the record accordingly. The warden may also modify the imposed disciplinary sanction or rule infraction. The record shall be used by the warden and board in determining the inmate's compliance with the inmate's individual program directive at the time of the inmate's initial parole date. This record may also be used by the board in the determination of discretionary parole releases.

Source: SL 1996, ch 158, § 4; SL 2009, ch 128, § 1.



§ 24-15A-6 Sentence discharge dates--Jurisdiction over inmate.

24-15A-6. Sentence discharge dates--Jurisdiction over inmate. The department shall establish the sentence discharge date for each inmate based on the total sentence length, minus court ordered jail time credit. Each inmate shall be under the jurisdiction of the department, either incarcerated or under parole release or a combination, for the entire term of the inmate's total sentence length unless the board grants an early final discharge pursuant to § 24-15A-8, a partial early final discharge pursuant to § 24-15A-8.1, the court modifies the sentence, the inmate receives earned discharge credits pursuant to § 24-15A-50, the inmate receives a compliant discharge pursuant to § 16-22-29, or the sentence is commuted.

Source: SL 1996, ch 158, § 5; SL 2011, ch 128, § 2; SL 2017, ch 92, § 4.



§ 24-15A-7 Status of inmate upon discharge--Certificate to inmate upon discharge or parole--Mailing to clerk of court.

24-15A-7. Status of inmate upon discharge--Certificate to inmate upon discharge or parole--Mailing to clerk of court. Whenever any inmate has been discharged under the provisions of § 24-15A-6, the inmate shall at the time of discharge be considered as restored to the full rights of citizenship. At the time of the discharge of any inmate under the provisions of this chapter, the inmate shall receive from the secretary a certificate stating that the inmate has been restored to the full rights of a citizen. If an inmate is on parole at the time the inmate becomes eligible for discharge, the secretary shall issue a like certificate, which is due notice that the inmate has been restored to the full rights of a citizen.

The secretary shall mail a copy of the certificate to the clerk of court for the county from which the inmate was sentenced.

Source: SL 1996, ch 158, § 6.



§ 24-15A-8 Early final discharge--Certificate of discharge.

24-15A-8. Early final discharge--Certificate of discharge. Upon recommendation of the supervising agent, the board may grant an early final discharge from supervision for a parolee or person serving a suspended sentence under supervision of the board if the board is satisfied that an early final discharge would be in the best interests of society and the inmate. At the time of early final discharge from supervision, the secretary shall issue a certificate of discharge pursuant to § 24-15A-7. An inmate is not entitled to an early final discharge. Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any inmate.

Source: SL 1996, ch 158, § 7.



§ 24-15A-8.1 Partial early final discharge.

24-15A-8.1. Partial early final discharge. Upon the recommendation of the supervising agent, the board may grant a partial early final discharge for a parolee or person serving a suspended sentence under supervision of the board if the board is satisfied that a partial early final discharge would be in the best interests of society and the inmate. A partial early final discharge is a reduction of the sentence term in an amount less than the amount to discharge the inmate from supervision. A partial early final discharge shall impact the inmate's sentence discharge date pursuant to §§ 24-15A-6 and 24-5-1. There is no entitlement to a partial early final discharge. Neither this section nor its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any inmate.

Source: SL 2011, ch 128, § 1.



§ 24-15A-9 Designation of hearing officers--Written recommendation.

24-15A-9. Designation of hearing officers--Written recommendation. The chair of the board may designate individual parole board members as hearing officers who may conduct hearings pursuant to this chapter and chapters 24-13, 24-14, and 24-15, take testimony, and make recommendations to the board. The recommendation shall be in writing and reviewed by the board or a panel of the board who may adopt, modify, or reject the recommendations.

Source: SL 1996, ch 158, § 8; SL 2004, ch 168, § 67; SL 2005, ch 132, § 9.



§ 24-15A-10 Designation of panels to conduct hearings--Final action--Exception.

24-15A-10. Designation of panels to conduct hearings--Final action--Exception. The chair of the board may designate panels of two or more board members to conduct hearings pursuant to this chapter and chapters 24-13, 24-14, and 24-15, take testimony, and take final action, exclusive of a clemency recommendation to the Governor in accordance with § 24-13-4.6.

Source: SL 1996, ch 158, § 9; SL 2004, ch 168, § 68; SL 2005, ch 132, § 10.



§ 24-15A-11 Parole decisions by concurrence of two board members.

24-15A-11. Parole decisions by concurrence of two board members. No person may be paroled or denied parole nor may a person's parole be revoked or rescinded without the concurrence of two board members.

Source: SL 1996, ch 158, § 10; SL 2005, ch 132, § 11.



§ 24-15A-11.1 Appeal of panel's decisions--Authority of panel.

24-15A-11.1. Appeal of panel's decisions--Authority of panel. No decision made by a panel of two or more board members may be appealed to the Board of Pardons and Paroles. Any panel designated by the chair shall exercise the same authority and assume the same responsibilities as the full Board of Pardons and Paroles in those actions that the panel is authorized to take.

Source: SL 2005, ch 132, § 12.



§ 24-15A-12 Parole hearings.

24-15A-12. Parole hearings. The board shall meet in open session at facilities provided by the department at least every three months to conduct parole hearings pursuant to §§ 24-15A-39 and 24-15A-41, for the discussion and adoption of policy, for revocation and recession decisions, to review agenda items, and upon request of the Governor, make recommendation for pardon, commutation, reprieve, or remission of fines or forfeitures. A properly furnished room shall be made available by the department for hearings before the board. All officers and employees of the department shall at all times cooperate with the board and the executive director of the board, give access to all inmates, and furnish such information as the board and the director may request pertaining to the performance of their duties.

Source: SL 1996, ch 158, § 11.



§ 24-15A-13 Duties of executive director of board.

24-15A-13. Duties of executive director of board. The executive director of the board shall:

(1) Keep minutes of all proceedings of the board, keep a record of every application for a pardon, commutation, reprieve, or remission of a fine or forfeiture filed with the board and of all findings of the board and the disposition of each application;

(2) Transmit to the Governor a copy of the board's recommendation for any pardon, commutation, reprieve, or remission of a fine or forfeiture, together with related papers and exhibits;

(3) Keep a record of all parole hearings and the results of these hearings;

(4) Keep all files, accounts, and records of the board;

(5) Transmit the decisions and orders of the board to the department such that the department may fulfill its duties in supervising parolees;

(6) Cooperate and coordinate with any employee of the department designated by the secretary to supervise parolees;

(7) Supervise all administrative staff of the board; and

(8) Perform such other duties as the board and the secretary may prescribe.
Source: SL 1996, ch 158, § 12.



§ 24-15A-14 File containing history of inmate--Purposes--Access to file.

24-15A-14. File containing history of inmate--Purposes--Access to file. If a defendant is sentenced to prison, the department shall develop a file which shall contain a complete history of that person. Except for the information authorized for release pursuant to § 24-2-20, the record shall be a permanent record of the department, solely for the proper supervision of the inmate by the department and as a guide to the inmate's needs. No person other than members of the board, its executive director, the secretary, and any person specifically delegated for such access by the secretary, may inspect the file unless otherwise ordered by a circuit court or subpoena after notice to the secretary and an opportunity for a hearing on any objections to inspection. The secretary shall have ten days after receipt of the notice to inform the court if the secretary requests a hearing.

Source: SL 1996, ch 158, § 13; SL 2001, ch 118, § 3; SL 2004, ch 168, § 69; SL 2011, ch 127, § 2.



§ 24-15A-15 Parole.

24-15A-15. Parole. Parole is the conditional release of an inmate from actual penitentiary custody before the expiration of the inmate's term of imprisonment. The prisoner remains an inmate under the legal custody of the department until the expiration of the inmate's term of imprisonment. A prisoner is not required to accept parole.

Source: SL 1996, ch 158, § 14.



§ 24-15A-16 Determination of whether prior offense constitutes felony--Effect of determination.

24-15A-16. Determination of whether prior offense constitutes felony--Effect of determination. The determination of whether a prior offense is a felony for the purposes of this chapter shall be determined by whether it is a felony under the laws of this state, any other state, or the United States at the time of conviction of the offense. Any felony conviction in this state, any other state, or the United States shall be considered to determine an initial parole date under §§ 24-15-4 and 24-15A-32.

Source: SL 1996, ch 158, § 15.



§ 24-15A-16.1 Suspended imposition of sentence--Effect on parole eligibility.

24-15A-16.1. Suspended imposition of sentence--Effect on parole eligibility. If a person receives a suspended imposition of sentence for an offense committed on or after July 1, 2008, and that offense constitutes a felony under the laws of the state, any other state, or the United States at the time of the suspension of imposition, that offense, whether or not discharge and dismissal have occurred, shall be considered a prior felony conviction for purposes of establishment of an initial parole date pursuant to this chapter. The date of the first order suspending the imposition of sentence, whether or not discharge and dismissal have occurred, shall be the date of conviction for purposes of establishment of the number of felony convictions needed to calculate an initial parole date pursuant to this chapter.

Source: SL 2008, ch 119, § 1; SL 2010, ch 134, § 2.



§ 24-15A-17 Preparation for parole hearing.

24-15A-17. Preparation for parole hearing. The executive director of the board in preparing for each parole hearing shall receive from the department:

(1) A true record of each inmate which specifies each infraction of rules and the disciplinary action taken;

(2) The warden's report of substantive noncompliance with the individual program directive or subsequent progress and conduct;

(3) A report of any conduct on the inmate's part evincing an intent to reoffend; and

(4) In the case of a discretionary parole hearing following a revocation or finding of noncompliance, a report of the nature and seriousness of the parole violation or basis for noncompliance, results of risk and needs assessments of the inmate conducted by the department and other agencies as available and copies of documents related to supervision, treatment, and violation decisions in the inmate's prior prison, probation, and parole custodies as available.
Source: SL 1996, ch 158, § 16; SL 2013, ch 101, § 31.



§ 24-15A-18 Concurrent sentencing--Determination of initial parole date.

24-15A-18. Concurrent sentencing--Determination of initial parole date. In the determination of an inmate's initial parole date, two or more convictions arising from the same transaction, for which the sentences are made to run concurrently, shall be considered as one conviction. Two or more sentences arising from different transactions for which the sentences are made to run concurrently shall be considered as separate convictions. The first parole date shall be figured on the concurrent sentence with the longest time to serve to parole. If there are different transactions with at least one occurring prior to July 1, 1996, and at least one occurring on or after July 1, 1996, the inmate shall be subject to parole provisions effective at the time of the offense with the longest time to parole eligibility or initial parole.

Source: SL 1996, ch 158, § 17.



§ 24-15A-19 Consecutive sentencing--Determination of initial parole date.

24-15A-19. Consecutive sentencing--Determination of initial parole date. In the determination of an inmate's initial parole date, two or more convictions arising from the same transaction, for which the sentences are made to run consecutively, shall be considered as one conviction. Two or more sentences arising from different transactions for which the sentences are made to run consecutively shall be considered as separate convictions. For a person receiving two or more sentences which are made to run consecutively, time to serve to initial parole shall be calculated individually for each sentence then added to determine actual first parole date. In cases of different transactions, at least one occurring prior to July 1, 1996, and at least one occurring on or after July 1, 1996, time to initial parole shall be calculated by adding the time to serve to initial parole on transactions occurring on or after July 1, 1996, to the parole eligibility date of the transactions occurring prior to July 1, 1996, unless the subsequent transaction is a result of a crime committed as an inmate pursuant to § 24-15A-20.

In cases of different transactions, where at least one transaction has a discretionary parole date as a result of a parole revocation pursuant to § 24-15-24, § 24-15A-29, or as a result of noncompliance pursuant to § 24-15A-39, and at least one transaction has an initial parole date pursuant to § 24-15A-32, time to initial parole shall be calculated by adding the time to serve to parole on transactions with an initial parole date to the parole eligibility date on transactions with a discretionary date. Parole eligibility as used in this section is the date the inmate is next eligible for a parole hearing based on transactions with a discretionary date.

Source: SL 1996, ch 158, § 18; SL 2007, ch 153, § 1.



§ 24-15A-20 Consecutive sentencing--Parole eligibility.

24-15A-20. Consecutive sentencing--Parole eligibility. If a person is convicted of a felony while an inmate under the custody of the warden of the penitentiary, the sentence shall run consecutively and the person is not eligible for consideration for parole until serving the last of all such consecutive sentences, unless the sentencing court specifically orders otherwise. The parole date shall be established subject to the provisions of § 24-15A-32. This section does not apply to a person who commits a felony while on parole as defined in § 24-15A-15.

Source: SL 1996, ch 158, § 19; SL 2004, ch 164, § 3.



§ 24-15A-21 Repealed.

24-15A-21. Repealed by SL 2012, ch 137, § 3.



§ 24-15A-22 Repealed.

24-15A-22. Repealed by SL 2014, ch 116, § 16.



§ 24-15A-23 Application for clemency.

24-15A-23. Application for clemency. An application for clemency may not be heard by the board for one year after the date of the judgment. If an application for clemency is denied, an inmate may not again present an application for clemency for a period of one year.

Source: SL 1996, ch 158, § 22.



§ 24-15A-23.1 Eligibility for clemency.

24-15A-23.1. Eligibility for clemency. An inmate is ineligible to apply for clemency if the inmate reaches the initial parole date set pursuant to § 24-15A-32. If an inmate is released on parole or the inmate's sentence has been discharged pursuant to § 24-15A-7, the inmate may apply for clemency pursuant to § 24-15A-23.

Source: SL 1999, ch 131, § 1.



§ 24-15A-24 Restrictions on parolee--Bond--Restitution--Child support--Supervision fees.

24-15A-24. Restrictions on parolee--Bond--Restitution--Child support--Supervision fees. The board and the department may place reasonable restrictions upon a parolee which are designed to continue the parolee's rehabilitation, including limited areas of residence or community access, required participation in treatment, enhanced reporting requirements, and use of electronic monitoring or global positioning units. The board and the department may require the parolee to post a bond to assure the parolee's appearance and compliance with the conditions and restrictions of parole. The board and the department shall require the implementation of a restitution plan and payment of supervision fees, if reasonably possible. The prior obligations of child support and restitution payments take precedence over collection of supervision fees. All restrictions shall be in writing, and the agreement shall be signed by the parolee.

Source: SL 1996, ch 158, § 23; SL 1997, ch 149, § 2; SL 2006, ch 123, § 13; SL 2010, ch 133, § 2.



§ 24-15A-25 Parolee release--Necessities.

24-15A-25. Parolee release--Necessities. If an inmate is released on parole, the department shall provide the parolee, if the parolee is not already provided for, with necessary clothing not to exceed a cost of one hundred dollars, with necessary traveling expenses not to exceed fifty dollars, and with transportation to the county of commitment or an equivalent distance.

Source: SL 1996, ch 158, § 24.



§ 24-15A-26 Parolee release to other state--Supervision.

24-15A-26. Parolee release to other state--Supervision. The board and the department may permit a parolee to leave this state and go to any other state, if satisfied that suitable employment or beneficial occupation of the parolee's time has been secured in the other state where the parolee will be free from criminal influences, and that a parole agency or department of the other state will undertake supervision of the parolee within the other state in conformity with the laws of South Dakota relating to parolees, in the same manner and to the same extent as if the parolee had not been permitted to leave the state.

Source: SL 1996, ch 158, § 25.



§ 24-15A-27 Show cause parole revocation order.

24-15A-27. Show cause parole revocation order. The executive director of the board may issue an order to show cause why parole should not be revoked if the director or the board is satisfied that:

(1) A parolee is violating or has violated the regulations or restrictions that are placed upon the parolee by the board, the department, or the sentencing court;

(2) A parolee has failed to report to the parolee's assigned parole agent;

(3) A parolee has failed to answer inquiries made by a parole agent; or

(4) The purposes or objects of parole are not being served.
Source: SL 1996, ch 158, § 26.



§ 24-15A-28 Revocation or modification of parole.

24-15A-28. Revocation or modification of parole. If the board is satisfied that any provision of § 24-15A-27 has been violated, it may revoke the parole and reinstate the terms of the original sentence and conviction or it may modify conditions of parole and restore parole status. In addition, the board may order the denial of credit for time served on parole and withdraw time granted toward a partial early final discharge. If the board does not find that the provisions of § 24-15A-27 have been violated, the board may restore the parolee to the original or modified terms and conditions of the parolee's parole.

Source: SL 1996, ch 158, § 27; SL 2004, ch 168, § 70; SL 2011, ch 128, § 8.



§ 24-15A-29 Discretionary parole date established on revocation--Discretionary hearings--Parole date on revocation of suspended sentence.

24-15A-29. Discretionary parole date established on revocation--Discretionary hearings--Parole date on revocation of suspended sentence. If a parole is revoked, the board shall establish a discretionary parole date of not more than two years from the date of revocation. Subsequent discretionary hearings shall be held at intervals of not more than two years. The board is not required to see an inmate for a discretionary parole hearing at two-year intervals following a revocation if the inmate receives an additional felony sentence or has a suspended sentence imposed which carries a first parole date longer than two years from the revocation. If a suspended sentence is revoked and the sentence is imposed, a parole date shall be calculated based on the imposed term. If a suspended sentence is revoked and imposed prior to the initial parole date on the incarceration term of the sentence prior to the imposition of the suspended sentence, the parole date calculated on the imposed sentence is an initial parole date with parole release subject to § 24-15A-38. If a suspended sentence is revoked and imposed after the inmate has been released on parole, or found noncompliant under § 24-15A-39, the parole date is a discretionary date.

Source: SL 1996, ch 158, § 28; SL 2010, ch 134, § 1; SL 2013, ch 116, § 1.



§ 24-15A-30 Parole release of inmate requiring treatment.

24-15A-30. Parole release of inmate requiring treatment. If an inmate sentenced pursuant to § 23A-27-38 becomes eligible for parole release, the department shall consult with the treating facility at which the inmate is being treated, or from which the inmate has been discharged concerning the information required by § 23A-27-39. If the inmate is released on parole, treatment recommended by the treating facility shall be made a condition of parole. An inmate's failure to continue treatment except by agreement of the treating facility and the department, is basis for commencing a parole revocation hearing and grounds for parole revocation.

Source: SL 1996, ch 158, § 29.



§ 24-15A-31 Modification of parole agreement.

24-15A-31. Modification of parole agreement. If the parolee or the parole agent wish to modify the terms, conditions, restrictions, and requirements contained within a parolee's parole agreement, the request shall be forwarded to the executive director of the board for approval.

Source: SL 1996, ch 158, § 30.



§ 24-15A-32 Establishment of initial parole date--Calculation of parole date--Certain crimes deemed violent for purposes of parole--Minimum time to be served.

24-15A-32. Establishment of initial parole date--Calculation of parole date--Certain crimes deemed violent for purposes of parole--Minimum time to be served . Each inmate sentenced to a penitentiary term, except those under a sentence of life or death, or determined to be ineligible for parole as authorized in § 24-15A-32.1, shall have an initial parole date set by the department. This date shall be calculated by applying the percentage indicated in the following grid to the full term of the inmate's sentence pursuant to § 22-6-1. The following crimes or an attempt to commit, or a conspiracy to commit, or a solicitation to commit, any of the following crimes shall be considered a violent crime for purposes of setting an initial parole date: murder, manslaughter, rape, aggravated assault, riot, robbery, burglary in the first degree or burglary in the second degree if committed before July 1, 2006, arson, kidnapping, felony sexual contact as defined in §§ 22-22-7 and 22-22-19.1, child abuse, felony sexual contact as defined in § 22-22-7.2, felony stalking as defined in §§ 22-19A-2 and 22-19A-3, photographing a child in an obscene act, felony assault as defined in § 22-18-26, felony simple assault as defined in § 22-18-1, commission of a felony while armed as defined in §§ 22-14-12 and 22-14-13.1, discharging a firearm at an occupied structure or motor vehicle as defined in § 22-14-20, discharging a firearm from a moving vehicle as defined in § 22-14-21, criminal pedophilia as defined in § 22-22-30.1, threatening to commit a sexual offense as defined in § 22-22-45, abuse or neglect of a disabled adult as defined in § 22-46-2, and aggravated incest as defined in §§ 22-22A-3 and 22-22A-3.1:

Felony Convictions

Felony Class

First

Second

Third

Violent

Each inmate shall serve at least sixty days prior to parole release. Inmates with life sentences are not eligible for parole. An initial parole date through the application of this grid may be applied to a life sentence only after the sentence is commuted to a term of years. A Class A or B felony commuted to a number of years shall be applied to the Class C violent column of the grid. An inmate convicted of a Class A or B felony who was a juvenile at the time of the offense and receives a sentence of less than life shall be applied to the Class C violent column of the grid.

Source: SL 1996, ch 158, § 31; SL 2001, ch 126, § 1; SL 2004, ch 168, § 71; SL 2006, ch 117, § 2; SL 2006, ch 121, § 14; SL 2007, ch 141, § 2; SL 2007, ch 153, § 2; SL 2012, ch 136, § 1; SL 2013, ch 105, § 3; SL 2013, ch 116, § 2.



§ 24-15A-32.1 Withholding of parole eligibility of sex offender based upon history, treatment, and risk factors.

24-15A-32.1. Withholding of parole eligibility of sex offender based upon history, treatment, and risk factors. Upon recommendation of sex offender treatment program staff and following a review of the inmate's history, treatment status, risk of re-offense, and psycho-sexual assessment, the warden may, at any time prior to the inmate's final discharge, recommend to the Board of Pardons and Paroles that parole eligibility pursuant to § 24-15A-32 be withheld on an inmate convicted of a felony sex offense as defined in § 22-24B-1.

The board may, after a hearing, determine if parole eligibility is to be withheld. The decision of the board to withhold parole eligibility is final.

Source: SL 2006, ch 121, § 13.



§ 24-15A-33 Change in initial parole date.

24-15A-33. Change in initial parole date. An inmate's initial parole date is subject to change upon receipt of information regarding a change in the number of prior felony convictions or any subsequent felony convictions. Any inmate who is aggrieved by the established parole date may apply for a review of the date with the board for a determination of the true and correct parole date.

Source: SL 1996, ch 158, § 32.



§ 24-15A-34 Individual program directives for inmates.

24-15A-34. Individual program directives for inmates. Within thirty days of admission to the department, the department shall establish an individual program directive for each inmate which may include the following:

(1) Required work, school, or program participation;

(2) Refraining from conduct evincing an intent to reoffend; and

(3) Required conduct in accordance with the rules and policies of the department and its institutions.

The individual program directive may be modified by a classification board for reasons including program completion, changes in classification or housing status, medical or mental health needs or resource availability. Each inmate shall be notified in writing of the inmate's individual program directive and any modifications to it.

Source: SL 1996, ch 158, § 33.



§ 24-15A-35 Notification of inmate's substantive compliance, noncompliance, or undetermined compliance with program directive.

24-15A-35. Notification of inmate's substantive compliance, noncompliance, or undetermined compliance with program directive. At least thirty days prior to an inmate's initial parole date, the warden shall notify the board in writing of the inmate's substantive compliance or noncompliance with the inmate's individual program directive. If there is insufficient information for the warden to determine substantive compliance or noncompliance, the warden shall report a finding of undetermined compliance to the board. The warden shall also notify the inmate in writing of the warden's report of substantive compliance, noncompliance, or undetermined compliance. At least thirty days prior to an inmate's subsequent, discretionary parole hearing, the warden shall submit to the board an updated report of the inmate's conduct and progress since the last hearing.

Source: SL 1996, ch 158, § 34; SL 2012, ch 137, § 1.



§ 24-15A-36 Inmate to submit parole release plan.

24-15A-36. Inmate to submit parole release plan. At least thirty days prior to an inmate's parole date, the inmate shall submit a parole release plan to the executive director of the board. This plan will include the inmate's proposed residence, employment, or means of support, and any specialized treatment, counseling, or educational services the inmate proposes to be involved with upon parole. This plan is subject to approval by the executive director of the board. The executive director may require an inmate to modify a release plan prior to approval.

Source: SL 1996, ch 158, § 35.



§ 24-15A-37 Parole agreement on conditions of supervision.

24-15A-37. Parole agreement on conditions of supervision. As a condition of parole release, each inmate shall be required to sign an agreement setting forth the conditions of supervision placed on the inmate by the board and the department. The agreement shall be developed by the executive director of the board.

Source: SL 1996, ch 158, § 36.



§ 24-15A-38 Inmate release to parole supervision--Conditions.

24-15A-38. Inmate release to parole supervision--Conditions. Each inmate shall be released from incarceration to parole supervision, without a hearing with the board, at the time of the inmate's initial parole date, if the inmate has substantively met the requirements of the individual program directive established by the department, agreed to the conditions of supervision and has an approved parole release plan.

Source: SL 1996, ch 158, § 37.



§ 24-15A-39 Hearing to determine compliance with parole release standards--Waiver of appearance--Determinations of board--Discretionary hearings.

24-15A-39. Hearing to determine compliance with parole release standards--Waiver of appearance--Determinations of board--Discretionary hearings. Any inmate whom the warden reports has not substantively complied with the individual program directive or for whom there is insufficient information for the warden to determine substantive compliance or noncompliance shall have a hearing with the board to determine the inmate's compliance with the individual program directive. However, if the inmate wishes to admit to noncompliance with the individual program directive, the inmate may waive an appearance at this hearing.

The board may determine the inmate has substantively complied with the individual program directive and release the inmate at the inmate's initial parole date or as soon as reasonably possible following the initial parole date and hearing. The board may also determine the inmate has not substantively met the requirements of the individual program directive, deny release at the initial parole date and set the time for a subsequent discretionary parole hearing. If an inmate does not have an individual program directive, the board shall utilize the standards contained in § 24-15A-42 in making its determination. Any inmate appeal of a finding of noncompliance by the board shall be filed pursuant to chapter 1-26 in the county in which the inmate is confined or in Minnehaha County if the inmate is housed outside the State of South Dakota.

Any inmate not released at the time of the inmate's initial parole date shall have a discretionary parole hearing at least every two years.

Source: SL 1996, ch 158, § 38; SL 1999, ch 132, § 1; SL 2002, ch 124, § 3; SL 2012, ch 137, § 2.



§ 24-15A-40 Right of review.

24-15A-40. Right of review. Any inmate objecting to conditions of parole supervision or a required modification of a release plan may seek a review of the plan or conditions with the board. The board may determine if the proposed conditions or release plan modifications are acceptable or the board may remove or modify proposed conditions or release plan provisions. This review may be of the inmate's record, release plan, or release conditions. A personal appearance of the inmate is not required. An inmate shall agree to parole conditions and have an acceptable release plan prior to parole release.

Source: SL 1996, ch 158, § 39.



§ 24-15A-41 Subsequent parole after hearing.

24-15A-41. Subsequent parole after hearing. Any inmate not released at the time of the inmate's first parole date or any inmate whose parole has been revoked may be subsequently paroled, based on the discretion of the board after a hearing. An inmate may decline parole consideration and waive the right to a hearing.

Neither this section or its application may be the basis for establishing a constitutionally protected liberty, property, or due process interest in any prisoner.

Source: SL 1996, ch 158, § 40; SL 2002, ch 124, § 4.



§ 24-15A-41.1 Parole of inmate to custody of another state or federal jurisdiction.

24-15A-41.1. Parole of inmate to custody of another state or federal jurisdiction. Notwithstanding an inmate's statutory right to refuse parole or waive parole consideration, the Board of Pardons and Paroles may parole an inmate to the custody of another state or federal jurisdiction for the purpose of confinement and or deportation if it is in the best interest of the citizens of South Dakota.

Source: SL 2012, ch 137, § 8.



§ 24-15A-42 Procedural rules--Parole release standards.

24-15A-42. Procedural rules--Parole release standards. Pursuant to chapter 1-26, the board may promulgate procedural rules for the effective enforcement of this chapter and for the exercise of the powers and duties conferred upon it. Additionally, the board shall utilize the following standards in determining if the inmate has substantively met the requirements for parole release at the initial parole date:

(1) The inmate's compliance with work, school, and program directives;

(2) The inmate's compliance with the rules and policies of the department;

(3) Conduct by the inmate evincing an intent to reoffend; and

(4) Mitigating factors impacting the warden's determination of substantive noncompliance.

The board may also use standards in subdivisions (1) to (3), inclusive, of this section in discretionary parole decisions. In addition, in considering a discretionary parole for an inmate who previously violated parole, the board may consider the nature and seriousness of the conduct leading to the parole revocation.

Source: SL 1996, ch 158, § 41.



§ 24-15A-43 Repealed.

24-15A-43. Repealed by SL 2012, ch 138, § 1.



§ 24-15A-44 Effect of validity of chapter.

24-15A-44. Effect of validity of chapter. If the provisions of this chapter are found invalid, good time and parole eligibility provisions shall revert to those in effect at the time of the passage of this chapter.

Source: SL 1996, ch 158, § 43.



§ 24-15A-45 Evidence-based practices targeting parolee's criminal risk and need factors.

24-15A-45. Evidence-based practices targeting parolee's criminal risk and need factors. Parolee supervision shall use evidence-based practices and shall target the parolee's criminal risk and need factors with appropriate supervision and intervention, focusing resources on moderate-risk and high-risk offenders.

Parole supervision shall include:

(1) Use of validated risk and needs assessments of the parolee measuring criminal risk factors, specific individual needs and driving variable supervision levels;

(2) Use of assessment results to guide supervision responses consistent with evidence-based practices as to the level of supervision and the practices used to reduce recidivism;

(3) Collateral and personal contacts, some unscheduled, with the offender and community and with a frequency consistent with the parolee's supervision level and risk of re-offense, staying informed of the parolee's conduct, compliance with conditions, and progress in community based intervention;

(4) Case planning for each parolee assessed as moderate-risk to high-risk to reoffend; and

(5) Use of practical and suitable methods that are consistent with evidence-based practices to aid and encourage the parolee to improve his or her conduct and circumstances and to reduce the risk of recidivism.
Source: SL 2013, ch 101, § 27.



§ 24-15A-46 Training on evidence-based practices and criminal risk factors.

24-15A-46. Training on evidence-based practices and criminal risk factors. Any employee who exercises supervision over a parolee pursuant to § 24-15-14 or provides intervention services to any parolee shall receive annual training on evidence-based practices and criminal risk factors, as well as instruction on how to target these factors to reduce recidivism.

Source: SL 2013, ch 101, § 28.



§ 24-15A-47 Report on implementation of supervision practices and training.

24-15A-47. Report on implementation of supervision practices and training. The department shall monitor and report semiannually to the oversight council the extent to which practices of parole supervision pursuant to § 24-15A-45 and training requirements pursuant to sections §§ 24-13-2 and 24-15A-46 are implemented with fidelity.

Source: SL 2013, ch 101, § 29.



§ 24-15A-48 Response to violation of supervision conditions.

24-15A-48. Response to violation of supervision conditions. The department shall respond to each known violation of supervision conditions established pursuant to §§ 24-15A-37, 24-15-11, and 24-15A-24. The response to a violation shall reflect the parolee's supervision level, the severity of the violation, and consideration of previous violations. The response to a violation and the sanctioning options shall be standardized and reflect graduated responses and sanctions including informal and formal responses to violations.

Formal response to a violation shall be documented and may include the following:

(1) Written reprimand by the agent, agent supervisor, or executive director of the board;

(2) Referral to community based programming;

(3) Additional substance use testing or monitoring, or both;

(4) Community service work without pay;

(5) Placement in custody through house arrest or jailing;

(6) Required participation in an alcohol or drug accountability program; and

(7) Submission of a violation report to the board for the return of the parolee to prison and the revocation of the parolee's supervision.
Source: SL 2013, ch 101, § 32.



§ 24-15A-49 Report of graduated sanction.

24-15A-49. Report of graduated sanction. The Department of Corrections shall report semiannually to the oversight council the number and percentage of parolees who received a graduated sanction.

Source: SL 2013, ch 101, § 33.



§ 24-15A-50 Award of earned discharge credits.

24-15A-50. Award of earned discharge credits. Each parolee shall be awarded earned discharge credits as follows:

(1) For each full calendar month of compliance with the terms of supervision, an earned discharge credit of the number of days in that month shall be deducted from the parolee's sentence discharge date established in §§ 24-15A-6 and 24-5-1. No earned discharge credit may be awarded for partial months or for the first full calendar month of parole supervision in the community;

(2) A parolee is deemed to be compliant with the terms of supervision and shall be awarded earned discharge credits for the month if there was no violation of conditions of supervision during the month at the level warranting formal response per standardized department directive. A parolee may not receive earned discharge credits for the month if the parolee had a violation of conditions resulting in a formal response;

(3) No earned discharge credit may accrue for a calendar month in which a violation report has been submitted, the parolee has absconded from supervision, the parolee is under sanction of jailing or detainment, or for the months between the submission of the violation report and the final action on the violation report by the board. If the board does not find that the provisions of § 24-15A-27 or 24-15-20 have been violated, the board may include an award of earned discharge credits for the months the violation report was pending in the board's order to restore the parolee to the original or modified terms and conditions of parole;

(4) A parolee serving a sentence for a conviction of a sex offense as defined in § 22-24B-1 or a violation of sex offender registry requirements or a violation of community safety zone requirements is not eligible for earned discharge credits on any sex offense, sex offender registry violation, or community safety zone violation sentence;

(5) Earned discharge credits shall be applied to the sentence discharge date within thirty days of the end of the month in which the credits were earned. At least every six months, a parolee who is serving a sentence eligible for earned discharge credits shall be notified of the current sentence discharge date; and

(6) A parolee serving an eligible South Dakota prison sentence in any community in another state under the Interstate Compact for Adult Offender Supervision is eligible for earned discharge credits pursuant to this chapter.
Source: SL 2013, ch 101, § 36.



§ 24-15A-51 Report of eligibility for award of discharge credits.

24-15A-51. Report of eligibility for award of discharge credits. Within fifteen days following the end of the month, a supervising parole agent shall report to the department the name of any supervised parolee eligible for the award of discharge credits earned in the previous month.

Source: SL 2013, ch 101, § 37.



§ 24-15A-52 Review of ineligibility determination.

24-15A-52. Review of ineligibility determination. A parolee who objects to a parole agent's determination that the parolee is ineligible for the award of earned discharge credits may seek a review with the board. The board may determine if the parolee is eligible for the award of earned discharge credits and order that the credits be applied to the parolee's sentence discharge date. The board may also determine if the parolee is ineligible for the award of earned discharge credits. This review may be of the parolee's record. A personal appearance of the parolee is not required. The decision of the board is final.

Source: SL 2013, ch 101, § 38.



§ 24-15A-53 Report of parolees qualifying for earned discharge credits.

24-15A-53. Report of parolees qualifying for earned discharge credits. The department shall provide semiannually to the oversight council the number and percentage of parolees who qualify for earned discharge credits and the average amount of credits a parolee earned within the year.

Source: SL 2013, ch 101, § 39.



§ 24-15A-54 Transfer to administrative financial accountability system.

24-15A-54. Transfer to administrative financial accountability system. Each inmate discharging pursuant to § 24-15A-7 or 24-5-2 who owes court-ordered financial obligations on the sentence or sentences discharging shall be transferred by the department to the administrative financial accountability system pursuant to § 23A-47-2.

Source: SL 2013, ch 101, § 40.






Chapter 16 - Interstate Parolee Supervision [Repealed]

§ 24-16-1 to 24-16-5. Repealed.

24-16-1 to 24-16-5. Repealed by SL 2001, ch 128, § 2, eff. June 19, 2002.






Chapter 16A - Interstate Compact For Adult Offender Supervision

§ 24-16A-1 Interstate Compact for Adult Offender Supervision.

24-16A-1. Interstate Compact for Adult Offender Supervision.

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

In addition, this compact will: create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law;

(2) "By-laws" mean those by-laws established by the Interstate Commission for it governance, or for directing or controlling the Interstate Commission's actions or conduct;

(3) "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the state council under this compact;

(4) "Compacting state" means any state which has enacted the enabling legislation for this compact;

(5) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

(6) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact;

(7) "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner;

(8) "Noncompacting state" means any state which has not enacted the enabling legislation for this compact;

(9) "Offender" means an adult placed under or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies;

(10) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private;

(11) "Rules" means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states;

(12) "State" means a state of the United States, the District of Columbia, and any other territorial possessions of the United States;

(13) "State council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

ARTICLE III

THE COMPACT COMMISSION

The compacting states hereby create the "Interstate Commission for Adult Offender Supervision." The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The Interstate Commission shall consist of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state.

In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the Intestate Commission shall be ex-officio, nonvoting members. The Interstate Commission may provide in its by-laws for such additional ex-officio, nonvoting members as it deems necessary.

Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

The Interstate Commission shall establish an Executive Committee, which shall include commission officers, members, and others as shall be determined by the by-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rule making, amendment, or both to the compact. The Executive Committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the Interstate Commission and performs other duties as directed by commission or set forth in the by-laws.

ARTICLE IV

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Adult Offender Supervision, which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators. Each compacting state retains the right to determine the qualifications of the Compact Administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the Judiciary. In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

(1) To adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission;

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the compact commission;

(4) To enforce compliance with compact provisions, Interstate Commission rules, and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process;

(5) To establish and maintain offices;

(6) To purchase and maintain insurance and bonds;

(7) To borrow, accept, or contract for services of personnel, including members and their staffs;

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder;

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same;

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed;

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(13) To establish a budget and make expenditures and levy dues as provided in Article X of this compact;

(14) To sue and be sued;

(15) To provide for dispute resolution among compacting states;

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission;

(18) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity;

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. By-laws

The Interstate Commission shall, by a majority of the members, within twelve months of the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee and such other committees as may be necessary; providing reasonable standards and procedures:

(a) For the establishment of committees; and

(b) Governing any general or specific delegation of any authority or function of the Interstate Commission;

(3) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(4) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(5) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the by-laws shall exclusively govern the personnel policies and programs of the Interstate Commission;

(6) Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment reserving of all its debts and obligations or both;

(7) Providing transition rules for "start up" administration of the compact;

(8) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the by-laws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

Section C. Corporate Records of the Interstate Commission

The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

Section D. Qualified Immunity, Defense, and Indemnification

The members, officers, executive director, and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities. However, nothing in this paragraph shall be construed to protect any such person from suit or liability, or both for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person. The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission's representatives or employee, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, if the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgement obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII

ACTIVITIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

Except as otherwise provided in this compact and unless a greater percentage is required by the by-laws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The by-laws may provide for member' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it is determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigatory records complied for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating,or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

(9) Specifically related to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its by-laws and rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII

RULE MAKING FUNCTIONS OF THE INTERSTATE COMMISSION

The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Rule making shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rule making shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app.2, section 1 et seq., as may be amended (hereinafter "APA"). All rules and amendments shall become binding as of the date specified in each rule or amendment.

If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have not further force and effect in any compacting state.

When promulgating a rule, the Interstate Commission shall publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule; allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available; provide an opportunity for an informal hearing; and promulgate a final rule and its effective date, if appropriate, based on the rule making record.

No later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principle office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rule making record, the court shall hold the rule unlawful and set it aside. Subjects to be addressed within twelve months after the first meeting must at a minimum include:

(1) Notice to victims and opportunity to be heard;

(2) Offender registration and compliance;

(3) Violations/returns;

(4) Transfer procedures and forms;

(5) Eligibility for transfer;

(6) Collection of restitution and fees from offenders;

(7) Data collection and reporting;

(8) The level of supervision to be provided by the receiving state;

(9) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(10) Mediation, arbitration, and dispute resolution.

The existing rules governing the operation of the previous compact superceded by this Act shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rule making procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE

COMMISSION

Section A. Oversight

The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states, which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceedings for all purposes.

Section B. Dispute Resolution

The compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

The Interstate Commission shall enact a by-law or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C. Enforcement

The Interstate Commission, in the reasonable exercise of its' discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B of this compact.

ARTICLE X

FINANCE

The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and on-going activities.

The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

The Interstate Commission shall not incur any obligation of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XI

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

Any state, as defined in Article II of this compact, is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

Once effective, the compact shall continue in force and remain binding upon each and every compacting state. However, a compacting state may withdraw from the compact (withdrawing state) by enacting a statute specifically repealing the statute which enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Default

If the Interstate Commission determines that any compacting state has at any time defaulted (defaulting state) in the performance of any of its obligations or responsibilities under this compact, the by-laws or any duly promulgated rules the Interstate Commission may impose any or all of the following penalties: fines, fees, costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; remedial training and technical assistance as directed by the Interstate Commission; suspension and termination of membership in the compact.

Suspension shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice, or Chief Judicial Officer of the state; the majority and minority leaders of the defaulting state's Legislature, and the state council.

The grounds for default include but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission by-laws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice, or Chief Judicial Officer and the Majority and Minority Leaders of the defaulting state's Legislature and the state council of such termination.

The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys' fees.

Section D. Dissolution of Compact

The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces the membership in the compact to one compacting state.

Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of the Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

Source: SL 2001, ch 128, § 1, eff. June 19, 2002.









Title 25 - DOMESTIC RELATIONS

Chapter 01 - Validity And Performance Of Marriages

§ 25-1-1 Marriage defined--Consent and solemnization required.

25-1-1. Marriage defined--Consent and solemnization required. Marriage is a personal relation, between a man and a woman, arising out of a civil contract to which the consent of parties capable of making it is necessary. Consent alone does not constitute a marriage; it must be followed by a solemnization.

Source: SDC 1939, § 14.0101; SL 1959, ch 50, § 1; SL 1996, ch 161.



§ 25-1-2 Present consent to marriage required.

25-1-2. Present consent to marriage required. The consent to a marriage must be to one commencing instantly, and not an agreement to marry afterwards.

Source: SDC 1939, § 14.0104.



§ 25-1-3 , 25-1-4. Repealed.

25-1-3, 25-1-4. Repealed by SL 1992, ch 155, §§ 2, 3



§ 25-1-5 Manifestation and proof of consent and consummation of marriage.

25-1-5. Manifestation and proof of consent and consummation of marriage. Consent to and subsequent consummation of marriage may be manifested in any form and may be proved under the same general rules of evidence as facts in other cases.

Source: SDC 1939, § 14.0105.



§ 25-1-6 Incestuous marriages void.

25-1-6. Incestuous marriages void. Marriages between parents and children, ancestors and descendants of every degree, and between brothers and sisters of the half as well as the whole blood, and between uncles and nieces, or aunts and nephews, and between cousins of the half as well as of the whole blood, are null and void from the beginning, whether the relationship is legitimate or illegitimate. The relationships provided for in this section include such relationships that arise through adoption.

Source: SDC 1939, § 14.0106 (1); SL 1994, ch 165, § 1.



§ 25-1-7 Marriage with stepchild void.

25-1-7. Marriage with stepchild void. Every marriage of a stepfather with a stepdaughter or a stepmother with a stepson is null and void from the beginning.

Source: SDC 1939, § 14.0106 (2).



§ 25-1-8 Bigamous marriage void--Former spouse absent or believed dead.

25-1-8. Bigamous marriage void--Former spouse absent or believed dead. A subsequent marriage contracted by any person during the life of a former husband or wife of such person with any person other than such former husband or wife, is null and void from the beginning, unless the former marriage has been annulled or dissolved, or unless such former husband or wife was absent and not known to such person to be living for the space of five successive years immediately preceding such subsequent marriage, or was generally reputed and was believed by such person to be dead at the time such subsequent marriage was contracted, in either of which cases the subsequent marriage is valid until its nullity is adjudged by a competent tribunal.

Source: SDC 1939, § 14.0106 (3).



§ 25-1-9 Age of consent to marriage with and without parental consent.

25-1-9. Age of consent to marriage with and without parental consent. Any unmarried applicant for a marriage license who is eighteen years old or older, and who is not otherwise disqualified, is capable of consenting to and consummating a marriage. If either applicant for a marriage license is between the age of sixteen and eighteen, that applicant shall submit to the register of deeds a notarized statement of consent to marry from one parent or legal guardian of the applicant.

Source: SDC 1939, § 14.0109; SL 1961, ch 52; SL 1975, ch 178, § 1; SL 1993, ch 191, § 2.



§ 25-1-10 License required for marriage--Fee--Disposition of fees--Form--Certified copies--Fee.

25-1-10. License required for marriage--Fee--Disposition of fees--Form--Certified copies--Fee. Previous to any marriage within this state, a license shall be obtained from the county register of deeds of any county, the fee for which is forty dollars. Ten dollars of the marriage license fee shall be retained by the county in which the fee is collected and placed in the county general fund. Thirty dollars of the marriage license fee shall be deposited in the county domestic abuse program fund. The license and record of marriage form shall be prescribed and furnished by the Department of Health. Certified copies of the marriage record shall be furnished by the county register of deeds for a fee established pursuant to § 34-25-52 and such fee shall be retained by the county in which the fee is collected and placed in the county general fund.

Source: SDC 1939, §§ 12.1406, 14.0111; SL 1957, ch 39; SDCL, § 16-10-8 (37), (38); SL 1968, ch 15; SL 1974, ch 55, § 25; SL 1978, ch 187, § 1; SL 1983, ch 202; SL 1983, ch 204, § 4; SL 1988, ch 202, § 1; SL 1993, ch 192, § 1; SL 1996, ch 162; SL 2003, ch 142, § 1.



§ 25-1-10.1 Application for marriage license--Proof of age required.

25-1-10.1. Application for marriage license--Proof of age required. To obtain a marriage license, each applicant shall sign the application in person in the presence of the register of deeds or in the presence of a person duly appointed by the register to act in the register's behalf. Each applicant shall provide proof of age prior to issuance of the marriage license. Proof of age may be satisfied by providing a certified copy of a birth certificate or any photographic identification which includes the applicant's name and date of birth. No person may use a power of attorney to obtain a marriage license.

Source: SL 1993, ch 191, § 1.



§ 25-1-10.2 Application for marriage license--Required statement.

25-1-10.2. Application for marriage license--Required statement. The application for a marriage license shall contain the following statement:

"The laws of this state affirm your right to enter into this marriage and at the same time to live within the marriage free from violence and abuse. Neither of you is the property of the other. Physical abuse, sexual abuse, battery, and assault of a spouse or other family member, as well as other provisions of the criminal laws of this state, are applicable to spouses and other family members and violations thereof are punishable by law."

The application shall contain a separate line for the signatures of the applicants verifying that the applicants have read and understand the statement.

Source: SL 1998, ch 155, § 1.



§ 25-1-11 Issuance of license to unqualified persons prohibited.

25-1-11. Issuance of license to unqualified persons prohibited. Such license must not in any case be granted where either party is under the age necessary to render the marriage absolutely valid nor where the condition of either party is such as to disqualify him from making any other civil contract nor in any case where the marriage would be void under the provisions of §§ 25-1-6 to 25-1-8, inclusive.

Source: SDC 1939, § 14.0112.



§ 25-1-12 Repealed.

25-1-12. Repealed by SL 1993, ch 191, § 3



§ 25-1-13 Consent of parent or guardian required for marriage of minor--Memorandum in record book.

25-1-13. Consent of parent or guardian required for marriage of minor--Memorandum in record book. If either party is a minor, no marriage license shall be granted unless the written consent of the parent or guardian, duly acknowledged by the parent or guardian, or proved to be genuine, is filed in the office of the county register of deeds prior to issuing the license, and a memorandum of the facts shall be entered in the marriage record book with the other records of the marriage license.

Source: SDC 1939, § 14.0113; SL 1988, ch 202, § 3.



§ 25-1-14 Repealed.

25-1-14. Repealed by SL 1993, ch 191, § 4



§ 25-1-15 Unlawful issuance of license as misdemeanor.

25-1-15. Unlawful issuance of license as misdemeanor. Any register of deeds who grants a marriage license contrary to the provisions of this title is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 14.9902; SL 1974, ch 55, § 26; SL 1988, ch 202, § 5.



§ 25-1-16 Repealed.

25-1-16. Repealed by SL 1976, ch 168, § 11



§ 25-1-18 to 25-1-23. Repealed.

25-1-18 to 25-1-23. Repealed by SL 1984, ch 187, §§ 1 to 6



§ 25-1-24 Time allowed after license for solemnization of marriage.

25-1-24. Time allowed after license for solemnization of marriage. Marriage licenses issued under the provisions of this chapter shall become void and of no effect unless the marriage be solemnized within twenty days following the issuance thereof.

Source: SDC 1939, § 14.0123 (7) as enacted by SL 1939, ch 36.



§ 25-1-26 , 25-1-27. Repealed.

25-1-26, 25-1-27. Repealed by SL 1978, ch 187, §§ 3, 4



§ 25-1-28 Repealed.

25-1-28. Repealed by SL 2001, ch 129, § 3



§ 25-1-28.1 Distribution of HIV educational material before license issued.

25-1-28.1. Distribution of HIV educational material before license issued. At the time the application for a marriage license is filed, the register of deeds shall distribute to each applicant educational materials prepared and provided at no cost to the counties by the Department of Health on topics related to sexually transmitted disease, HIV transmission, and prenatal care. The information shall include a list of locations where counseling and testing services are available.

Source: SL 1993, ch 193.



§ 25-1-29 Solemnization and recording of marriages required--Common-law marriages prior to 1959 not invalidated.

25-1-29. Solemnization and recording of marriages required--Common-law marriages prior to 1959 not invalidated. Marriage must be solemnized, authenticated, and recorded as provided in this chapter provided, however, that noncompliance with its provisions does not invalidate any lawful marriage consented to and subsequently consummated prior to July 1, 1959.

Source: SDC 1939, § 14.0110; SL 1959, ch 50, § 2.



§ 25-1-30 Persons authorized to solemnize marriages.

25-1-30. Persons authorized to solemnize marriages. Marriage may be solemnized by a justice of the Supreme Court, a judge of the circuit court, a magistrate, a mayor, either within or without the corporate limits of the municipality from which the mayor was elected, or any person authorized by a church to solemnize marriages.

Source: SDC 1939, § 14.0110; SL 1959, ch 50, § 2; SL 1976, ch 30, § 2; SL 2003, ch 143, § 1.



§ 25-1-31 Solemnization of marriage without license as misdemeanor.

25-1-31. Solemnization of marriage without license as misdemeanor. If any marriage is solemnized without the license required by this title being procured, the parties so married and all persons aiding in such marriage are guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 14.9903.



§ 25-1-32 Identity and ages of parties to be established before solemnization of marriage.

25-1-32. Identity and ages of parties to be established before solemnization of marriage. Before performing the marriage ceremony, the person solemnizing a marriage shall ascertain by personal knowledge or by requesting a photographic identification:

(1) The identity of the parties;

(2) Their real and full names and places of residence; and

(3) The names and places of residence of the two witnesses.
Source: SDC 1939, § 14.0116; SL 1993, ch 191, § 5.



§ 25-1-33 Solemnization of marriage between unauthorized persons as misdemeanor.

25-1-33. Solemnization of marriage between unauthorized persons as misdemeanor. A person who solemnizes any marriage where either of the parties is known to him to be under the age of legal consent and without the consent of his or her parents or guardian or persons having charge of him or her, or where either of the parties is known to him to be of unsound mind, or any marriage to which, within his knowledge, any legal impediment exists, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 14.9906; SL 1984, ch 12, § 26.



§ 25-1-34 Repealed.

25-1-34. Repealed by SL 1978, ch 187, § 5



§ 25-1-35 Certificate delivered to parties--Return to register of deeds.

25-1-35. Certificate delivered to parties--Return to register of deeds. After performing the ceremony, the person solemnizing the marriage shall deliver the marriage certificate to the persons married and return, within ten days, the license and record of marriage to the county register of deeds.

Source: SDC 1939, §§ 14.0117, 14.9904; SL 1978, ch 187, § 6; SL 1980, ch 186; SL 1988, ch 202, § 7; SL 1993, ch 191, § 6.



§ 25-1-36 Return of marriage performed without person authorized to perform--Failure as petty offense.

25-1-36. Return of marriage performed without person authorized to perform--Failure as petty offense. Persons married in accordance with the creed or custom of any sect or denomination to which they belong which dispenses with the services of any minister or other person authorized to perform marriages by § 25-1-30 are themselves required to make return of such marriage within thirty days thereafter to the county register of deeds. It is a petty offense for a husband and wife to fail to make the return of a certificate of a marriage made under this section.

Source: SDC 1939, §§ 14.0119, 14.9905; SL 1984, ch 12, § 27; SL 1988, ch 202, § 8.



§ 25-1-37 Record maintained by Department of Health--Entry as evidence of marriage--Local registrar to file records with department.

25-1-37. Record maintained by Department of Health--Entry as evidence of marriage--Local registrar to file records with department. The Department of Health shall maintain marriage licenses issued and records of marriages solemnized in South Dakota. A duly certified copy of the recorded marriage license shall be received as competent evidence of the marriage. The local registrar shall file monthly, or more frequently if required by the department, a record of all marriages occurring in the local registrar's county with the Department of Health by electronic means, if available. If electronic means are not available, the registrar shall file such record of all marriages on a form prescribed by the department.

Source: SDC 1939, § 14.0122; SL 1974, ch 55, § 29; SL 1988, ch 202, § 9; SL 1993, ch 191, § 7; SL 2001, ch 129, § 1.



§ 25-1-38 Validity of marriages contracted outside state--Same-sex marriages excluded.

25-1-38. Validity of marriages contracted outside state--Same-sex marriages excluded. Any marriage contracted outside the jurisdiction of this state, except a marriage contracted between two persons of the same gender, which is valid by the laws of the jurisdiction in which such marriage was contracted, is valid in this state.

Source: SDC 1939, § 14.0103; SL 2000, ch 115, § 1.



§ 25-1-39 Marriage voidable if party physically incapable or consent obtained by fraud or force.

25-1-39. Marriage voidable if party physically incapable or consent obtained by fraud or force. If either party to a marriage be incapable from physical causes of entering into the marriage state or if the consent of either be obtained by fraud or force, the marriage is voidable.

Source: SDC 1939, § 14.0107.



§ 25-1-40 Marital rights not restored by pardon from life sentence.

25-1-40. Marital rights not restored by pardon from life sentence. No pardon granted to any person sentenced to imprisonment for life in this state restores such person to the rights of any previous marriage or to the guardianship of any issue of such marriage.

Source: SDC 1939, § 14.0108.






Chapter 02 - Rights And Obligations Of Marriage

§ 25-2-1 Respect, fidelity, and support.

25-2-1. Respect, fidelity, and support. Husband and wife contract toward each other obligations of mutual respect, fidelity, and support.

Source: SDC 1939, § 14.0201.



§ 25-2-2 Repealed.

25-2-2. Repealed by SL 1974, ch 173



§ 25-2-3 Joint tenancies and tenancies in common.

25-2-3. Joint tenancies and tenancies in common. A husband and wife may hold real or personal property together as joint tenants or tenants in common.

Source: SDC 1939, § 14.0204.



§ 25-2-4 Rights in separate property.

25-2-4. Rights in separate property. Neither husband nor wife has any interest in the property of the other, excepting their respective rights for support as specifically provided by law, and except that neither can be excluded from the other's dwelling.

Source: SDC 1939, § 14.0203.



§ 25-2-5 Recording inventory of spouse's separate property--Prima facie evidence.

25-2-5. Recording inventory of spouse's separate property--Prima facie evidence. A full and complete inventory of the separate personal property of a husband or wife, or both, may be made out and signed by him or her, or both, under oath, and recorded in the office of the register of deeds of the county in which the parties reside.

The filing of the inventory in the register's office is notice and prima facie evidence of the title of each spouse.

Source: SDC 1939, § 14.0204; SL 1984, ch 12, § 39.



§ 25-2-6 Separate property not liable for debts of spouse.

25-2-6. Separate property not liable for debts of spouse. The separate property of a spouse is not liable for the debts of the other spouse contracted before or after the marriage.

Source: SDC 1939, § 14.0206; SL 1984, ch 12, § 40.



§ 25-2-7 Property rights and powers of spouse.

25-2-7. Property rights and powers of spouse. Each spouse shall have and retain after marriage all the civil and property rights of a single person. Each may buy and sell, receive and convey, or dispose of by will, or otherwise dispose of any real or personal property belonging to him or her or in which he or she may have an interest, without joining the name of the spouse except for the homestead.

Source: SDC 1939, § 14.0207; SL 1984, ch 12, § 41.



§ 25-2-8 Conveyance of spouse's separate property.

25-2-8. Conveyance of spouse's separate property. A person may without the consent of his or her spouse convey his or her separate property.

Source: SDC 1939, § 14.0204; SL 1984, ch 12, § 42.



§ 25-2-9 Repealed.

25-2-9. Repealed by SL 2014, ch 121, § 1.



§ 25-2-10 Property transactions of husband or wife--Transactions between spouses.

25-2-10. Property transactions of husband or wife--Transactions between spouses. Either husband or wife may enter into any engagement or transaction with the other, or with any other person, respecting property, which either might, if unmarried, subject, in transactions between themselves, to the general rules which control the actions of persons occupying confidential relations with each other, as prescribed by law.

Source: SDC 1939, § 14.0202.



§ 25-2-11 Joint and several liability for necessaries.

25-2-11. Joint and several liability for necessaries. Every husband and wife shall be jointly and severally liable for the purchase price, if such price be stated or agreed upon at the time of purchase, and if not so stated or agreed upon, for the reasonable value of all the necessaries of life, consisting of food, clothing, and fuel purchased by either husband or wife for their family while they are living together as husband and wife.

Source: SDC 1939, § 14.0206.



§ 25-2-12 Right to spouse's earnings--Earnings of minor children.

25-2-12. Right to spouse's earnings--Earnings of minor children. The earnings of a spouse are not liable for the debts of the other spouse. The earnings and accumulations of a spouse and of his or her minor children living with him or her or in his or her custody while he or she is living separate from the other spouse are his or her separate property.

Source: SDC 1939, § 14.0206; SL 1984, ch 12, § 43.



§ 25-2-13 Alteration of legal relations by husband and wife--Separation and support agreements.

25-2-13. Alteration of legal relations by husband and wife--Separation and support agreements. A husband and wife cannot by any contract with each other alter their legal relations, except as to property, and except that they may agree in writing to an immediate separation and may make provision for the support of either of them and of their children during such separation. The mutual consent of the parties is sufficient consideration for such separation agreement.

Source: SDC 1939, § 14.0202.



§ 25-2-14 Responsibility for acts of spouse.

25-2-14. Responsibility for acts of spouse. Neither husband nor wife as such is answerable for the acts of the other.

Source: SDC 1939, § 14.0206.



§ 25-2-15 Spouse's power to sue.

25-2-15. Spouse's power to sue. For any injury to his or her reputation, person, or property, a person may sue in his or her own name without joining his or her spouse as a party plaintiff. Actions founded upon a person's separate contracts or torts or relating to his or her individual property may be brought without joining his or her spouse as a party defendant.

Source: SDC 1939, § 14.0207; SL 1984, ch 12, § 44.



§ 25-2-16 Definitions.

25-2-16. Definitions. Terms as used in §§ 25-2-16 to 25-2-25, inclusive, mean:

(1) "Premarital agreement," an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage;

(2) "Property," any interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.
Source: SL 1989, ch 216, § 1.



§ 25-2-17 Formalities.

25-2-17. Formalities. A premarital agreement shall be in writing and signed by both parties. It is enforceable without consideration.

Source: SL 1989, ch 216, § 2.



§ 25-2-18 Content.

25-2-18. Content. (a) Parties to a premarital agreement may contract with respect to:

(1) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(2) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(3) The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(4) The making of a will, trust, or other arrangement to carry out the provisions of the agreement;

(5) The ownership rights in and disposition of the death benefit from a life insurance policy;

(6) The choice of law governing the construction of the agreement; and

(7) Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(b) The right of a child to support may not be adversely affected by a premarital agreement.

Source: SL 1989, ch 216, § 3.



§ 25-2-19 Effect of marriage.

25-2-19. Effect of marriage. A premarital agreement becomes effective upon marriage.

Source: SL 1989, ch 216, § 4.



§ 25-2-20 Amendment--Revocation.

25-2-20. Amendment--Revocation. After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration.

Source: SL 1989, ch 216, § 5.



§ 25-2-21 Enforcement.

25-2-21. Enforcement. (a) A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

(1) That party did not execute the agreement voluntarily; or

(2) The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

(i) Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(ii) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(iii) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

Source: SL 1989, ch 216, § 6.



§ 25-2-22 Enforcement--Void marriage.

25-2-22. Enforcement--Void marriage. If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.

Source: SL 1989, ch 216, § 7.



§ 25-2-23 Limitation of actions.

25-2-23. Limitation of actions. Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

Source: SL 1989, ch 216, § 8.



§ 25-2-24 Application and construction.

25-2-24. Application and construction. Sections 25-2-16 to 25-2-25, inclusive, shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the Uniform Premarital Agreement Act among states enacting it.

Source: SL 1989, ch 216, § 9.



§ 25-2-25 Short title.

25-2-25. Short title. Sections 25-2-16 to 25-2-25, inclusive, may be cited as the Uniform Premarital Agreement Act.

Source: SL 1989, ch 216, § 10.






Chapter 03 - Annulment Of Marriage

§ 25-3-1 Former marriage as ground--Party bringing action--Time of action.

25-3-1. Former marriage as ground--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if the former husband or wife of either party was living at the time of the marriage, and the marriage with such former husband or wife was then in force. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by either party during the life of the other, or by such former husband or wife.

Source: SDC 1939, §§ 14.0601 (2), 14.0602 (2).



§ 25-3-2 Unsound mind as ground--Party bringing action--Time of action.

25-3-2. Unsound mind as ground--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if either party was of unsound mind at the time of the marriage, unless such party, after coming to reason, freely cohabitated with the other as husband or wife. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by the party injured, or relative or guardian of the party of unsound mind, at any time before the death of either party.

Source: SDC 1939, §§ 14.0601 (3), 14.0602 (3).



§ 25-3-3 Legitimacy of children after annulment for former marriage or mental illness.

25-3-3. Legitimacy of children after annulment for former marriage or mental illness. Where the marriage is annulled on the ground that a former husband or wife was living, or on the ground of mental illness, children begotten before the judgment are legitimate and succeed to the estate of both parents.

Source: SDC 1939, § 14.0603.



§ 25-3-4 Annulment of underage marriage--Party bringing action--Time of action.

25-3-4. Annulment of underage marriage--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if the party in whose behalf it is sought to have the marriage annulled was under the age of legal consent at the time of the marriage, and such marriage was contracted without the consent of his or her parents or guardian or person having charge of him or her, unless, after attaining the age of consent, such party for any time freely cohabitated with the other as husband or wife. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by the party to the marriage who was married under the age of legal consent, within four years after arriving at the age of consent, or by a parent, guardian, or other person having charge of such nonaged male or female, at any time before such married minor has arrived at the age of legal consent.

Source: SDC 1939, §§ 14.0601 (1), 14.0602 (1).



§ 25-3-5 Forced consent as ground--Party bringing action--Time of action.

25-3-5. Forced consent as ground--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if, at the time of the marriage, the consent of either party was obtained by force, unless such party afterwards freely cohabitated with the other as husband or wife. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by the injured party, within four years after the marriage.

Source: SDC 1939, §§ 14.0601 (5), 14.0602 (5).



§ 25-3-6 Fraud as ground--Party bringing action--Time of action.

25-3-6. Fraud as ground--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if, at the time of the marriage, the consent of either party was obtained by fraud, unless such party afterwards, with full knowledge of the facts constituting the fraud, freely cohabitated with the other as husband or wife. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by the party injured, within four years after the discovery of the facts constituting the fraud.

Source: SDC 1939, §§ 14.0601 (4), 14.0602 (4).



§ 25-3-7 Repealed.

25-3-7. Repealed by SL 1978, ch 189, § 3



§ 25-3-8 Physical incapacity as ground for annulment--Party bringing action--Time of action.

25-3-8. Physical incapacity as ground for annulment--Party bringing action--Time of action. A marriage may be annulled by an action in the circuit court to obtain a decree of nullity if either party was at the time of the marriage physically incapable of entering into the marriage state, and such incapacity continues and appears to be incurable. An action to obtain a decree of nullity of marriage for causes mentioned in this section must be commenced by the injured party, within four years after the marriage.

Source: SDC 1939, §§ 14.0601 (6), 14.0602 (6).



§ 25-3-9 Parties bound by annulment.

25-3-9. Parties bound by annulment. A judgment of nullity of marriage is conclusive only as against the parties to the action and those claiming under them.

Source: SDC 1939, § 14.0605.



§ 25-3-10 Provision for maintenance--Vacation or modification.

25-3-10. Provision for maintenance--Vacation or modification. When an annulment is granted pursuant to this chapter, the court may provide for such maintenance of a former spouse as the court may deem just and may, at any time, vacate or modify such maintenance.

Source: SL 1978, ch 189, § 1.



§ 25-3-11 Provisions for child custody and support--Vacation or modification.

25-3-11. Provisions for child custody and support--Vacation or modification. In an action for annulment the court may, before or after judgment, give such direction for the custody, care, and education of the children of the marriage as may seem necessary or proper, and may at any time vacate and modify the same.

Source: SDC 1939, § 14.0604; SDCL, § 25-3-7; SL 1978, ch 189, § 2.



§ 25-3-12 Report to Department of Health on annulments.

25-3-12. Report to Department of Health on annulments. The clerk of court in every county shall report information of each annulment of marriage filed in the office of the clerk of court, on forms prescribed and furnished by the Department of Health and approved by the state court administrator of the Unified Judicial System. The forms shall be mailed or delivered to the South Dakota Department of Health within forty days after the entry of the final order or decree of the circuit court.

Source: SL 1978, ch 188.






Chapter 04 - Divorce And Separate Maintenance

§ 25-4-1 Marriage dissolved only by death or divorce--Status of parties after divorce.

25-4-1. Marriage dissolved only by death or divorce--Status of parties after divorce. Marriage is dissolved only:

(1) By the death of one of the parties; or

(2) By the judgment of a court of competent jurisdiction decreeing a divorce of the parties. The effect of such judgment is to restore the parties to the state of unmarried persons.
Source: SDC 1939, § 14.0701.



§ 25-4-2 Grounds for divorce.

25-4-2. Grounds for divorce. Divorces may be granted for any of the following causes:

(1) Adultery;

(2) Extreme cruelty;

(3) Willful desertion;

(4) Willful neglect;

(5) Habitual intemperance;

(6) Conviction of felony;

(7) Irreconcilable differences.
Source: SDC 1939, § 14.0703 (1) to (6); SL 1985, ch 207, § 3.



§ 25-4-3 Adultery defined.

25-4-3. Adultery defined. Adultery is the voluntary sexual intercourse of a married person with one of the opposite sex to whom he or she is not married.

The effective date of this section is July 1, 1984.

Source: SDC 1939, § 14.0704; repealed SL 1976, ch 158, § 22-8; re-enacted SL 1984, ch 12, § 38; SL 1985, ch 15, § 36.



§ 25-4-4 Extreme cruelty defined.

25-4-4. Extreme cruelty defined. Extreme cruelty is the infliction of grievous bodily injury or grievous mental suffering upon the other, by one party to the marriage.

Source: SDC 1939, § 14.0708.



§ 25-4-5 Willful desertion defined--Special conditions applicable.

25-4-5. Willful desertion defined--Special conditions applicable. Willful desertion is the voluntary separation of one of the married parties from the other with intent to desert.

The special conditions or circumstances set forth in §§ 25-4-8 to 25-4-14, inclusive, shall also apply in establishing desertion under the provisions of this title.

Source: SDC 1939, § 14.0709.



§ 25-4-6 , 25-4-7. Repealed.

25-4-6, 25-4-7. Repealed by SL 1974, ch 173



§ 25-4-8 Refusal of intercourse as desertion--Refusal to live together.

25-4-8. Refusal of intercourse as desertion--Refusal to live together. Persistent refusal to have reasonable matrimonial intercourse as husband and wife when health or physical condition does not make such refusal reasonably necessary, or the refusal of either party to dwell in the same house with the other party when there is no just cause for such refusal, is desertion.

Source: SDC 1939, § 14.0709 (1).



§ 25-4-9 Desertion by departure during absence of spouse induced by fraud.

25-4-9. Desertion by departure during absence of spouse induced by fraud. When one party is induced by the stratagem or fraud of the other party to leave the family dwelling place or to be absent, and during such absence the offending party departs with intent to desert the other, it is desertion by the party committing the stratagem or fraud and not by the other.

Source: SDC 1939, § 14.0709 (2).



§ 25-4-10 Desertion by cruelty or threats causing departure of spouse.

25-4-10. Desertion by cruelty or threats causing departure of spouse. Departure or absence of one party from the family dwelling place caused by cruelty or by threats of bodily harm from which danger would be reasonably apprehended from the other is not desertion by the absent party, but it is desertion by the other party.

Source: SDC 1939, § 14.0709 (3).



§ 25-4-11 Separation by consent not desertion.

25-4-11. Separation by consent not desertion. Separation by consent with or without the understanding that one of the parties will apply for a divorce is not desertion.

Source: SDC 1939, § 14.0709 (4).



§ 25-4-12 Intent to desert formed during proper absence.

25-4-12. Intent to desert formed during proper absence. Absence or separation proper in itself becomes a desertion whenever the intent to desert is fixed during such absence or separation.

Source: SDC 1939, § 14.0709 (5).



§ 25-4-13 Desertion by refusal of reconciliation after separation.

25-4-13. Desertion by refusal of reconciliation after separation. Consent to a separation is a revocable act and if one of the parties afterwards in good faith seeks a reconciliation and restoration, but the other refuses it, such refusal is desertion.

Source: SDC 1939, § 14.0709 (6).



§ 25-4-14 Offer to return curing desertion--Refusal of offer as desertion.

25-4-14. Offer to return curing desertion--Refusal of offer as desertion. If one party deserts the other and, before the expiration of the statutory period required to make the desertion a cause of divorce, returns and offers in good faith to fulfill the marriage contract and solicits condonation, the desertion is cured. If the other party refuses such offer and condonation, the refusal shall be deemed and treated as desertion by such party from the time of the refusal.

Source: SDC 1939, § 14.0709 (7).



§ 25-4-15 Willful neglect defined.

25-4-15. Willful neglect defined. Willful neglect is the neglect of a person to provide the common necessaries of life for his or her spouse, when having the ability to do so; or it is the failure to do so by reason of idleness, profligacy, or dissipation.

Source: SDC 1939, § 14.0710; SL 1984, ch 12, § 45.



§ 25-4-16 Habitual intemperance defined.

25-4-16. Habitual intemperance defined. Habitual intemperance is that degree of intemperance from the use of intoxicating drinks which disqualifies the person a great portion of the time from properly attending to business, or which would reasonably inflict a course of great mental anguish upon the innocent party.

Source: SDC 1939, § 14.0711.



§ 25-4-17 Continuous period of desertion, neglect, or intemperance required.

25-4-17. Continuous period of desertion, neglect, or intemperance required. Willful desertion, willful neglect, or habitual intemperance must continue for one year before either is a ground for divorce.

Source: SDC 1939, § 14.0712.



§ 25-4-17.1 Irreconcilable differences defined.

25-4-17.1. Irreconcilable differences defined. Irreconcilable differences are those grounds which are determined by the court to be substantial reasons for not continuing the marriage and which make it appear that the marriage should be dissolved.

Source: SL 1985, ch 207, § 1.



§ 25-4-17.2 Dissolution of marriage--Legal separation--Continuance--Orders during continuance--Consent of parties.

25-4-17.2. Dissolution of marriage--Legal separation--Continuance--Orders during continuance--Consent of parties. If from the evidence at the hearing, the court finds that there are irreconcilable differences, which have caused the irremediable breakdown of the marriage, it shall order the dissolution of the marriage or a legal separation. If it appears that there is a reasonable possibility of reconciliation, the court shall continue the proceeding for a period not to exceed thirty days. During the period of the continuance, the court may enter any order for the support and maintenance of the parties, the custody, support, maintenance, and education of the minor children of the marriage, attorney fees, and for the preservation of the property of the parties. At any time after the termination of the thirty-day period, either party may move for the dissolution of the marriage or a legal separation, and the court may enter its judgment decreeing the dissolution or separation.

The court may not render a judgment decreeing the legal separation or divorce of the parties on the grounds of irreconcilable differences without the consent of both parties unless one party has not made a general appearance.

Source: SL 1985, ch 207, § 2; SL 1986, ch 213.



§ 25-4-17.3 Use of affidavits to establish jurisdiction and grounds for divorce.

25-4-17.3. Use of affidavits to establish jurisdiction and grounds for divorce. In any action for divorce or separate maintenance in which the parties have consented to the use of irreconcilable differences, the court may grant the divorce based on the affidavits of the parties establishing the requisite jurisdiction and grounds for the divorce or separate maintenance action without requiring their personal appearance.

Source: SL 1987, ch 187, § 1.



§ 25-4-17.4 Validation of divorce granted without personal appearance.

25-4-17.4. Validation of divorce granted without personal appearance. Any divorce or separate maintenance which has been granted without the personal appearance of a party is hereby legalized and validated.

Source: SL 1987, ch 187, § 2.



§ 25-4-18 Chronic mental illness as discretionary ground.

25-4-18. Chronic mental illness as discretionary ground. In case of incurable, chronic mania or dementia of either spouse having existed for five years or more, while under confinement by order of a court of record or of the Board of Mental Illness as provided by law, the court may in its discretion grant a divorce.

Source: SDC 1939, § 14.0703 (7).



§ 25-4-19 Grounds for denial of divorce.

25-4-19. Grounds for denial of divorce. Divorces must be denied upon showing:

(1) Connivance;

(2) Collusion;

(3) Condonation; or

(4) Limitation and lapse of time.
Source: SDC 1939, § 14.0713; SL 1973, ch 161.



§ 25-4-20 Connivance defined.

25-4-20. Connivance defined. Connivance is the corrupt consent of one party to the commission of the acts of the other, constituting the cause of divorce. Corrupt consent is manifested by passive permission, with intent to connive at or actively procure the commission of the acts complained of.

Source: SDC 1939, § 14.0714.



§ 25-4-21 Collusion defined.

25-4-21. Collusion defined. Collusion is an agreement between husband and wife that one of them shall commit or appear to have committed or to be represented in court as having committed acts constituting a cause of divorce, for the purpose of enabling the other to obtain a divorce.

Source: SDC 1939, § 14.0715.



§ 25-4-22 Condonation defined--Required elements.

25-4-22. Condonation defined--Required elements. Condonation is the conditional forgiveness of a matrimonial offense constituting a cause of divorce.

The following requirements are necessary to condonation:

(1) A knowledge on the part of the condoner of the facts constituting the cause of divorce;

(2) Reconciliation and remission of the offense by the injured party;

(3) Restoration of the offending party to all marital rights.
Source: SDC 1939, § 14.0716.



§ 25-4-23 Condonation not implied by endurance of continuing conduct constituting ground for divorce.

25-4-23. Condonation not implied by endurance of continuing conduct constituting ground for divorce. Where the cause of divorce consists of a course of offensive conduct, or arises in cases of cruelty from excessive acts of ill-treatment, which may aggregately constitute the offense, cohabitation, or passive endurance, or conjugal kindness shall not be evidence of condonation of any of the acts constituting such cause, unless accompanied by an express agreement to condone. In such cases, condonation can be made only after the cause of divorce has become complete, as to the acts complained of.

Source: SDC 1939, § 14.0716.



§ 25-4-24 Fraudulent concealment of ground of divorce avoiding condonation.

25-4-24. Fraudulent concealment of ground of divorce avoiding condonation. A fraudulent concealment by the condonee of facts constituting a different cause of divorce from the one condoned, and existing at the time of condonation, avoids such condonation.

Source: SDC 1939, § 14.0716.



§ 25-4-25 Conjugal kindness as condition subsequent to condonation.

25-4-25. Conjugal kindness as condition subsequent to condonation. Condonation implies a condition subsequent that the forgiving party must be treated with conjugal kindness.

Source: SDC 1939, § 14.0716.



§ 25-4-26 Revocation of condonation and revival of ground for divorce.

25-4-26. Revocation of condonation and revival of ground for divorce. Condonation is revoked and the original cause of divorce revived:

(1) When the condonee commits acts constituting a like or other cause of divorce; or

(2) When the condonee is guilty of great conjugal unkindness, not amounting to a cause of divorce, but sufficiently habitual and gross to show that the conditions of condonation had not been accepted in good faith or not fulfilled.
Source: SDC 1939, § 14.0717.



§ 25-4-27 , 25-4-28. Repealed.

25-4-27, 25-4-28. Repealed by SL 1973, ch 161



§ 25-4-29 Repealed.

25-4-29. Repealed by SL 2014, ch 121, § 2.



§ 25-4-30 Residence requirements for divorce or separate maintenance.

25-4-30. Residence requirements for divorce or separate maintenance. The plaintiff in an action for divorce or separate maintenance must, at the time the action is commenced, be a resident of this state, or be stationed in this state while a member of the armed services. Subsequently, the plaintiff need not maintain that residence or military presence to be entitled to the entry of a decree or judgment of divorce or separate maintenance.

Source: SDC 1939, § 14.0720; SL 1961, ch 53; SDCL § 25-4-32; SL 1974, ch 174, § 1; SL 2008, ch 121, § 1.



§ 25-4-30.1 Venue of action--Change by defendant.

25-4-30.1. Venue of action--Change by defendant. An action for divorce or separate maintenance may be commenced in the county of residence of either party, subject to the right of the defendant to have the place of trial changed to the county where the defendant resides.

Source: SDC 1939, § 14.0720; SDCL, § 25-4-30; SL 1974, ch 174, § 2.



§ 25-4-31 , 25-4-32. Repealed.

25-4-31, 25-4-32. Repealed by SL 1974, ch 174, § 3



§ 25-4-33 No presumption as to same domicile of parties--Separate domiciles after separation.

25-4-33. No presumption as to same domicile of parties--Separate domiciles after separation. In actions for divorce there is no presumption of law that the domicile of either party is the domicile of the other. After separation each party may have a separate domicile, depending for proof upon actual residence, and not upon legal presumption.

Source: SDC 1939, § 14.0721.



§ 25-4-33.1 Automatic temporary restraining order upon service.

25-4-33.1. Automatic temporary restraining order upon service. Upon the filing of a summons and complaint for divorce or separate maintenance by the plaintiff, and upon personal service of the summons and complaint on the defendant, a temporary restraining order shall be in effect against both parties until the final decree is entered, the complaint dismissed, or until further order of the court:

(1) Restraining both parties from transferring, encumbering, concealing, or in any way dissipating or disposing of any marital assets, without the written consent of the other party or an order of the court, except as may be necessary in the usual course of business or for the necessities of life, and requiring each party to notify the other party of any proposed extraordinary expenditures and to account to the court for all extraordinary expenditures made after the temporary restraining order is in effect;

(2) Restraining both parties from molesting or disturbing the peace of the other party;

(3) Restraining both parties from removing any minor child of the parties from the state without the written consent of the other party or an order of the court; and

(4) Restraining both parties from making any changes to any insurance coverage for the parties or any child of the parties without the written consent of the other party or an order of the court unless the change under the applicable insurance coverage increases the benefits, adds additional property, persons, or perils to be covered, or is required by the insurer.

The provisions of the temporary restraining order shall be printed upon the summons and shall become an order of the court upon fulfillment of the requirements of service. However, nothing in this section precludes either party from applying to the court for any further relief or for the modification or revocation of any order.

Source: SL 1986, ch 212; SL 2011, ch 130, § 1.



§ 25-4-34 Waiting period before trial of divorce and separate maintenance actions--Temporary orders and preliminary proceedings during waiting period.

25-4-34. Waiting period before trial of divorce and separate maintenance actions--Temporary orders and preliminary proceedings during waiting period. An action for divorce or separate maintenance shall not be heard, tried, or determined by the court until at least sixty days have elapsed from the completed service of the plaintiff's summons and complaint therein. During said waiting period the court may issue all orders required to effectuate the purposes expressed in §§ 25-4-38 and 25-4-45 or to protect any of the parties to the action during the pendency thereof.

This section shall not be construed to prohibit the taking of depositions, examination of parties before trial, the granting of orders respecting discovery, or proceedings to perpetuate testimony, prior to the hearing or trial of said action by the court.

Nothing in this section shall operate to nullify any action or proceeding for divorce commenced prior to July 1, 1964, notwithstanding the fact that the final judgment or decree in such action or proceeding is entered therein after said date.

Source: SL 1959, ch 232, §§ 1 to 3; SDC Supp 1960, § 14.0729; SL 1964, ch 35, §§ 1, 2.



§ 25-4-34.1 Validation of prior decrees granted on sixtieth day--Deadline for contesting validity.

25-4-34.1. Validation of prior decrees granted on sixtieth day--Deadline for contesting validity. All divorce decrees granted on the sixtieth day after service of the summons and complaint, on or before December 12, 1979, are hereby legalized, cured, and validated as if they were granted on the sixty-first day following service of the summons and complaint.

Any person claiming that a divorce is not valid must have commenced action to adjudicate his or her claim on or before July 1, 1981. In case of his or her failure to do so by July 1, 1981, his or her right of action shall have expired and shall be barred.

Source: SL 1980, ch 187.



§ 25-4-35 Validity of proceedings on service by publication under prior law.

25-4-35. Validity of proceedings on service by publication under prior law. All actions or proceedings had before July 1, 1959, for divorce pursuant to chapter 179 of the Session Laws of 1957, and all actions or proceedings commenced pursuant thereto prior to said date, and completed thereafter by entry of judgment or decree therein, are hereby legalized, cured, and validated, notwithstanding that service of the summons therein was by publication or in any other manner provided by statute.

Source: SL 1959, ch 232, § 4; SDC Supp 1960, § 65.0341.



§ 25-4-36 , 25-4-37. Repealed.

25-4-36, 25-4-37. Repealed by SL 1974, ch 173; SL 1974, ch 174, § 2



§ 25-4-38 Alimony pending action.

25-4-38. Alimony pending action. While an action for divorce is pending, the court may in its discretion require one spouse to pay as alimony any money necessary to support the other spouse or the children of the parties, or to prosecute or defend the action.

Source: SDC 1939, § 14.0725; SL 1979, ch 165, § 1.



§ 25-4-39 Separate maintenance granted on denial of divorce.

25-4-39. Separate maintenance granted on denial of divorce. Though judgment of divorce is denied, the court may in an action for divorce provide for maintenance of a spouse and the children of the parties, or any of them, by the other spouse.

Source: SDC 1939, § 14.0727; SL 1979, ch 165, § 2.



§ 25-4-40 Action for separate maintenance without divorce--Alimony and support.

25-4-40. Action for separate maintenance without divorce--Alimony and support. An action for separate maintenance may be maintained without request for divorce, upon any grounds which would be grounds for divorce, and in such cases the court shall have power to award temporary alimony, suit money, and permanent support for a spouse and the children of the parties, or any of them, by the other spouse.

Source: SDC 1939, § 14.0727; SL 1979, ch 165, § 3.



§ 25-4-41 Allowance for support when divorce granted.

25-4-41. Allowance for support when divorce granted. Where a divorce is granted, the court may compel one party to make such suitable allowance to the other party for support during the life of that other party or for a shorter period, as the court may deem just, having regard to the circumstances of the parties represented; and the court may from time to time modify its orders in these respects.

Source: SDC 1939, § 14.0726; SL 1977, ch 203, § 1.



§ 25-4-42 Security for payments required of spouse--Receivership--Allowance withheld when recipient's estate sufficient.

25-4-42. Security for payments required of spouse--Receivership--Allowance withheld when recipient's estate sufficient. The court may require a spouse to give reasonable security for providing maintenance, or making any payments required under the provisions of this chapter, and may enforce the same by the appointment of a receiver, or by any other remedy applicable to the case. But when a spouse has a separate estate sufficient to give that spouse proper support, the court in its discretion may withhold any allowance to that spouse out of the separate property of the other spouse.

Source: SDC 1939, § 14.0728; SL 1979, ch 165, § 4.



§ 25-4-43 Support payments through clerk of courts--Payment to social services when assignment made to state--Back support--Accounting.

25-4-43. Support payments through clerk of courts--Payment to social services when assignment made to state--Back support--Accounting. When a divorce is granted or a decree for separate maintenance entered or thereafter, and when the court has provided for the maintenance of the children of the marriage, all payments so required by the order of the court may by order of the court be paid to the clerk of courts in the amount and at the time specified in said order, and the clerk shall forthwith disburse the money so received to the party entitled thereto. Upon receipt of written notice of assignment of support obligations to the State of South Dakota the clerk of courts shall pay the support to the Department of Social Services rather than to a family as long as such assignment remains in existence. When the department has no authorization to receive the current support, the department shall notify the clerk to stop sending current support payments to the state. However, back support due and owing prior to termination of public assistance shall be paid to the state. Thereupon adequate accounting records showing receipts and disbursements shall be maintained by the clerk of courts, and the clerk of courts shall maintain a fact sheet in the original case file showing chronologically the date of receipts, dates of disbursements, and names of recipients.

Source: SDC 1939, § 14.0726 as added by SL 1963, ch 64; SL 1977, ch 204.



§ 25-4-44 Division of property between parties.

25-4-44. Division of property between parties. When a divorce is granted, the courts may make an equitable division of the property belonging to either or both, whether the title to such property is in the name of the husband or the wife. In making such division of the property, the court shall have regard for equity and the circumstances of the parties.

Source: SDC 1939, § 14.0726; SL 1988, ch 203.



§ 25-4-45 Child custody provisions--Modification--Preference of child.

25-4-45. Child custody provisions--Modification--Preference of child. In an action for divorce, the court may, before or after judgment, give such direction for the custody, care, and education of the children of the marriage as may seem necessary or proper, and may at any time vacate or modify the same. In awarding the custody of a child, the court shall be guided by consideration of what appears to be for the best interests of the child in respect to the child's temporal and mental and moral welfare. If the child is of a sufficient age to form an intelligent preference, the court may consider that preference in determining the question. As between parents adversely claiming the custody, neither parent may be given preference over the other in determining custody.

Source: SDC 1939, § 14.0724; SL 1994, ch 192.



§ 25-4-45.1 Fault not considered in awarding property or child custody--Exceptions.

25-4-45.1. Fault not considered in awarding property or child custody--Exceptions. Fault shall not be taken into account with regard to the awarding of property or the awarding of child custody, except as it may be relevant to the acquisition of property during the marriage or to the fitness of either parent in awarding the custody of children.

Source: SL 1976, ch 165.



§ 25-4-45.2 Intervention by attorney general or state's attorney when support assigned to state.

25-4-45.2. Intervention by attorney general or state's attorney when support assigned to state. In all cases where child support has been assigned to the state, the attorney general or the state's attorney shall have the right to intervene pursuant to § 15-6-24(a) in ongoing divorce actions to obtain child support, or to petition the court to modify existing court orders for child support.

Source: SDCL, § 25-4-45 as added by SL 1977, ch 203, § 2.



§ 25-4-45.3 Adoption of fee schedule for home studies or investigations ordered by court in custody proceedings.

25-4-45.3. Adoption of fee schedule for home studies or investigations ordered by court in custody proceedings. The secretary of social services may, pursuant to chapter 1-26, adopt a schedule of fees for home studies or investigations ordered by the court in custody proceedings. The fees may not exceed actual costs and shall be based on the ability of the parties involved to pay for the home studies or investigations. The fees so adopted shall apply only to custody issues relating to or resulting from divorce or separate maintenance proceedings and shall not impose any fee or charges against the Unified Judicial System.

Source: SL 1987, ch 188.



§ 25-4-45.4 Counsel appointed for child in certain divorce or custody proceedings--Duty of counsel--Assistance--Costs.

25-4-45.4. Counsel appointed for child in certain divorce or custody proceedings--Duty of counsel--Assistance--Costs. Notwithstanding the provisions of § 26-7A-31, if the court determines mediation as provided in § 25-4-56 is not feasible the court may appoint counsel for any child involved in any divorce or custody proceeding, in which the child is alleged to be neglected or abused, or if a parent, guardian, or custodian request counsel be appointed in such proceeding and if the court determines that it is in the best interest of the child to have counsel appointed for the child. The counsel shall be charged with representation of the child's best interests and may not be counsel for any other party involved. The court may designate other persons who may or may not be attorneys to assist in the performance of the counsel's duties. The court shall allocate the cost of the appointed counsel between the parents, guardian, or custodian of the child.

Source: SL 1990, ch 199; SDCL, § 26-10-17.1.



§ 25-4-45.5 Consideration of domestic abuse and assault conviction in custody award.

25-4-45.5. Consideration of domestic abuse and assault conviction in custody award. In awarding custody involving a minor, the court shall consider:

(1) A conviction of domestic abuse as defined in subdivision 25-10-1(1); or

(2) A conviction of assault against a person as defined in subdivision 25-10-1(2), except against any person related by consanguinity, but not living in the same household; or

(3) A history of domestic abuse.
The conviction or history of domestic abuse creates a rebuttable presumption that awarding custody to the abusive parent is not in the best interest of the minor. A history of domestic abuse may only be proven by greater convincing force of the evidence.

Source: SL 1997, ch 156, § 1; SL 2008, ch 122, § 1.



§ 25-4-45.6 Consideration of conviction for death of other parent in custody award.

25-4-45.6. Consideration of conviction for death of other parent in custody award. In awarding custody or granting rights of visitation involving a minor, the court shall consider a conviction, excluding vehicular homicide, of a parent for the death of the other parent. A conviction for the death of the other parent creates a rebuttable presumption that awarding custody or granting visitation to the convicted parent is not in the best interests of the minor.

Source: SL 1997, ch 156, § 2.



§ 25-4-45.7 Protective orders and arrest reports considered in determining existence of history of domestic abuse.

25-4-45.7. Protective orders and arrest reports considered in determining existence of history of domestic abuse. For purposes of this chapter, in determining whether a history of domestic abuse exists, the court's consideration may include the issuance of a protection order against a parent or any arrest report of a parent following the response of law enforcement to a report of domestic abuse as defined in subdivision 25-10-1(1).

Source: SL 2008, ch 122, § 2.



§ 25-4-45.8 Consideration of reporting abuse falsely or without good cause in custody award.

25-4-45.8. Consideration of reporting abuse falsely or without good cause in custody award. In determining what is in the best interest of any particular child, the court shall consider whether the person whose conduct is under review has ever attempted to influence a child custody hearing by, falsely or without good cause, reporting pursuant to chapter 26-8A that some other person has committed sexual abuse, physical abuse, or abuse and neglect against the child or a sibling of the child. Nothing in this section effects the confidentiality of records and files relating to reports of child abuse or neglect maintained by the Department of Social Services pursuant to chapter 26-8A.

Source: SL 2010, ch 137, § 1.



§ 25-4-46 Alimony, support, property, and child custody provisions subject to review on appeal.

25-4-46. Alimony, support, property, and child custody provisions subject to review on appeal. The disposition of the homestead by the court, and all orders and decrees touching the alimony and maintenance of a spouse, and for the custody, education, and support of the children as above provided are subject to revision on appeal in all particulars, including those which are stated to be in the discretion of the court.

Source: SDC 1939, § 14.0728; SL 1979, ch 165, § 5.



§ 25-4-47 Restoration of former name to wife--Validation of prior decrees.

25-4-47. Restoration of former name to wife--Validation of prior decrees. Whenever a decree of divorce is granted, the trial court may, in its discretion or upon the application of either party by the terms of the decree, restore to the woman her maiden name or the name she legally bore prior to her marriage to the husband in the divorce suit. All decrees of divorce previously entered restoring to the divorced woman her former name under this section are declared legal and valid and effective from their date of entry.

Source: SDC 1939, § 14.0702; SL 1983, ch 205.



§ 25-4-48 , 25-4-49. Repealed.

25-4-48, 25-4-49. Repealed by SL 2014, ch 121, §§ 3, 4.



§ 25-4-50 Repealed.

25-4-50. Repealed by SL 1973, ch 162



§ 25-4-51 Report of divorces to department of health.

25-4-51. Report of divorces to department of health. The clerk of court in every county shall report information of each dissolution of marriage or divorce filed in the office of the clerk of court, on forms prescribed and furnished by the Department of Health and approved by the state court administrator of the Unified Judicial System. The forms shall be mailed or delivered to the South Dakota Department of Health within forty days after the entry of the final order or decree of the circuit court.

Source: SL 1978, ch 188.



§ 25-4-52 Visitation rights for grandparents--Enforcement by circuit court.

25-4-52. Visitation rights for grandparents--Enforcement by circuit court. The circuit court may grant grandparents reasonable rights of visitation with their grandchild, with or without petition by the grandparents, if the visitation is in the best interests of the grandchild and:

(1) If the visitation will not significantly interfere with the parent- child relationship; or

(2) If the parent or custodian of the grandchild has denied or prevented the grandparent reasonable opportunity to visit the grandchild.

The circuit court shall issue any orders necessary to enforce or to protect visitation rights granted pursuant to this section.

As used in this section, the term grandparents includes great-grandparents.

Source: SL 1982, ch 191, § 1; SL 2001, ch 130, § 1; SL 2003, ch 144, § 1; SL 2004, ch 172, § 1.



§ 25-4-53 Repealed.

25-4-53. Repealed by SL 1990, ch 184



§ 25-4-54 Visitation rights of grandparents--Child placed for adoption.

25-4-54. Visitation rights of grandparents--Child placed for adoption. The provisions of §§ 25-4-52 to 25-4-54, inclusive, do not apply if the child has been placed for adoption with a person other than the child's stepparent or grandparent. Any grandparent visitation rights granted pursuant to §§ 25-4-52 to 25-4-54, inclusive, prior to placement for adoption of the child with persons other than the child's stepparent or grandparent shall terminate upon the placement of the child for adoption.

Source: SL 1982, ch 191, § 3.



§ 25-4-55 Exclusion of child from custody proceedings.

25-4-55. Exclusion of child from custody proceedings. In proceedings under this chapter involving contested custody of a child, upon request of counsel for either party, the court may, for good cause and at its discretion, exclude the child from the proceedings.

Source: SL 1983, ch 203.



§ 25-4-56 Custody and visitation disputes--Mediation order--Exceptions--Investigation--Allocation of costs.

25-4-56. Custody and visitation disputes--Mediation order--Exceptions--Investigation--Allocation of costs. In any custody or visitation dispute between parents, the court shall order mediation to assist the parties in formulating or modifying a plan, or in implementing a plan, for custody or visitation and shall allocate the cost of the mediation between the parties. However, mediation shall not be ordered if:

(1) One of the parents has been convicted of domestic abuse as defined in subdivision 25-10-1(1); or

(2) One of the parents has been convicted of assault against a person as defined in subdivision 25-10-1(2), except against any person related by consanguinity, but not living in the same household; or

(3) One of the parents has a history of domestic abuse; or

(4) Mediation is not readily available or the court determines that mediation is not appropriate based on the facts and circumstances of the case.
The court may also direct that an investigation be conducted to assist the court in making a custody or visitation determination and shall allocate the costs of such investigation between the parties. A history of domestic abuse may only be proven by greater convincing force of the evidence.

Source: SL 1989, ch 218; SDCL Supp, § 26-5A-31; SL 1994, ch 193; SL 2008, ch 123, § 1.



§ 25-4-57 Court appointment of mediator.

25-4-57. Court appointment of mediator. For any mediation ordered pursuant to § 25-4-56 the court shall appoint a mediator from a list of qualified mediators approved by the court.

Source: SL 1996, ch 163, § 1.



§ 25-4-58 Adoption of court rules establishing minimum qualifications of mediator.

25-4-58. Adoption of court rules establishing minimum qualifications of mediator. The Supreme Court shall adopt rules establishing the minimum qualifications of a mediator. To be included on a list of qualified mediators approved by the court, a person must possess the minimum qualifications.

Source: SL 1996, ch 163, § 2.



§ 25-4-58.1 Minimum Qualifications for Family Court Mediators.

25-4-58.1. Minimum qualifications for family court mediators. To be eligible as a court appointed family court mediator under § 25-4-56, a mediator must have the following minimum qualifications:

(1) A mediator must file an approved application on the prescribed form with the presiding judge for the circuit or circuits in which the mediator will conduct mediations. See prescribed form attached as Exhibit A.

(2) A mediator must have both a minimum of forty (40) hours mediation training, plus experience in actual mediation sessions by consulting with a mediator approved under this rule for at least three mediation sessions. In place of forty (40) hours' training and consultation, a person may, with court approval, qualify as a mediator if that person has had five years' experience in mediating custody and visitation issues with a minimum of twenty (20) mediations during that period. A mediator must have competence in the following areas:

(a) General knowledge of the South Dakota court system and its procedures in contested family matters;

(b) General knowledge of South Dakota family law, especially as applied to custody and visitation issues;

(c) Knowledge of child development and specifically the impact of divorce or separation on family members;

(d) Knowledge of resources available in the state to which the parties and the children can be referred for assistance;

(e) Knowledge of interviewing and mediation techniques applicable to the family setting.

(3) A mediator must be committed to and participate in continuing education courses.
EXHIBIT A

MEDIATOR APPLICATION FORM
UNIFIED JUDICIAL SYSTEM OF SOUTH DAKOTA
____________________________ CIRCUIT COURT

Name: ___________________________________________________________
Address: _________________________________________________________
______________________________________________________________________
Day time Phone: ________________________________________________________
Instructions: Please complete the following questionnaire as specified under each section. If additional space is needed, attach a sheet for each area making sure to indicate the section of the questionnaire to which you are responding. This form must be filed with the Presiding Judge for each circuit in which you intend to participate in court appointed mediation.
1) Provide your professional background including degree(s), certificate(s), practice specialization(s), years of experience and special training:
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
2) Provide a full and complete disclosure of all professional employment experiences whether in the field of mediation or in any other field:
________________________________________________________________________
________________________________________________________________________

Source: Supreme Court Rule 96-7; Supreme Court Rule 97-41; SL 2012, ch 262 (Supreme Court Rule 12-08), eff. July 1, 2012.



§ 25-4-58.2 Conduct of Family Court Mediators.

25-4-58.2. Conduct of Family Court Mediators. Mediators are expected to conduct themselves by the highest ethical standards. Mediators should conduct themselves and mediations according to the following general principles:

(1) A mediator should recognize that mediation is based on participation and self-determination by the parties. A mediator shall conduct the mediation process fairly, diligently, impartially and in a manner consistent with assisting the parties in reaching a voluntary, uncoerced agreement on the issues outstanding between them.

(2) A mediator shall fully disclose to all parties involved in the mediation any actual or potential conflicts of interest. A mediator shall not accept or shall withdraw from any mediation in which the mediator has reason to believe he or she cannot conduct the mediation in an impartial manner. After full disclosure of an actual or potential conflict of interest to the parties, the mediator shall withdraw from the mediation if requested by any party to do so.

(3) A mediator should maintain confidentiality at all times except as provided by law or court order. A mediator may otherwise disclose information regarding the mediation only with the expressed consent of the parties.

(4) A mediator shall fully disclose to the parties and explain the basis of compensation, fees, and other charges to the parties. This disclosure should occur at the first meeting of the mediator and the parties.
Source: Supreme Court Rule 96-7; Supreme Court Rule 97-42.



§ 25-4-59 Privacy of mediation proceedings.

25-4-59. Privacy of mediation proceedings. The mediator shall conduct the mediation proceedings in private. The mediator may exclude counsel from participation in the mediation proceedings.

Source: SL 1996, ch 163, § 3.



§ 25-4-60 Confidentiality of mediation communications and mediator's work product.

25-4-60. Confidentiality of mediation communications and mediator's work product. Any communication, oral or written, in a mediation proceeding pursuant to § 25-4-56 is confidential and inadmissible as evidence in any proceeding. A mediator appointed pursuant to § 25-4-56 may not be a witness, and the notes and work product of the mediator are not subject to discovery or subpoena in the proceeding in which the contested child custody or visitation is at issue.

Source: SL 1996, ch 163, § 4.



§ 25-4-61 Written mediated agreement--Signing--Court approval.

25-4-61. Written mediated agreement--Signing--Court approval. The mediator shall reduce to writing any agreement of the parties. The mediator shall inform the parties of their right to review the agreement with counsel before they sign the agreement. After the agreement is signed by the parties, the mediator shall present the agreement to the court. The agreement is not binding upon the parties until approved by order of the court.

Source: SL 1996, ch 163, § 5.



§ 25-4-62 Recommendation by mediator to court upon parties' failure to agree.

25-4-62. Recommendation by mediator to court upon parties' failure to agree. The mediator may report to the court at any time that the parties are unable to reach an agreement. The mediator may recommend to the court that the full hearing on the custody or visitation issue be held within thirty days. The mediator may not make a substantive recommendation to the court concerning the contested issue of custody or visitation.

Source: SL 1996, ch 163, § 6.



§ 25-4-63 Custody and visitation disputes--Appointment of parenting coordinator.

25-4-63. Custody and visitation disputes--Appointment of parenting coordinator. In any custody or visitation dispute between parents, the court may appoint a parenting coordinator to assist the parents in resolving contested issues. The Supreme Court may promulgate rules pursuant to § 16-3-1 to prescribe the authority, duties, appointment, and compensation of parenting coordinators.

Source: SL 2008, ch 124, § 1.



§ 25-4-64 Parenting coordinator appointment at party request or on court's own motion.

25-4-64. Parenting coordinator appointment at party request or on court's own motion. At the request of either party, or on the court's own motion, a parenting coordinator may be appointed in any custody or visitation proceeding. The parties may agree to use a parenting coordinator, subject to approval by the court, or the court may designate a parenting coordinator for the parties.

Source: SL 2013, ch 268, § 1 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-65 Qualifications of parenting coordinator.

25-4-65. Qualifications of parenting coordinator. A parenting coordinator must satisfy the following minimum qualifications:

(1) A parenting coordinator must file an approved application on the prescribed form with the presiding judge for the circuit in which the parenting coordinator will provide parenting coordinator services;

(2) A parenting coordinator shall have a minimum of four hours of domestic violence training;

(3) A parenting coordinator must have a minimum of forty (40) hours parenting coordination training. In place of forty (40) hours training, a person may, with court approval, qualify as a parenting coordinator if that person has had five years' experience in parenting coordination with a minimum of twenty (20) cases during that period. A parenting coordinator must have competence in the following areas:

(a) General knowledge of the South Dakota court system and its procedures in contested family matters;

(b) General knowledge of South Dakota family law, especially as applied to custody and visitation issues;

(c) Knowledge of child development and specifically the impact of divorce or separation on family members;

(d) Knowledge of resources available in the state to which the parties and the children can be referred for assistance;

(e) Knowledge of interviewing and problem-solving techniques applicable to the family setting.

(4) A parenting coordinator must be committed to and participate in continuing education courses.

(5) A parenting coordinator must either be an attorney who is licensed to practice law in South Dakota; a psychologist who is licensed to practice in South Dakota; a psychiatrist who is licensed to practice in South Dakota; a social worker, family therapist or substance abuse counselor licensed to practice in South Dakota; or any other South Dakota licensed or certified professional with education, experience and specialized expertise relevant to the duties of a parenting coordinator.
Source: SL 2013, ch 268, § 2 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-66 Appointment upon consent of parties.

25-4-66. Appointment upon consent of parties. Persons not meeting the requirements of § 25-4-65 may be appointed as a parenting coordinator by the court upon consent of the parties.

Source: SL 2013, ch 268, § 3 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-67 Parenting coordinator application form.

25-4-67. Parenting coordinator application form. The prescribed form for a person seeking approval as a parenting coordinator is as follows:

PARENTING COORDINATOR APPLICATION FORM

UNIFIED JUDICIAL SYSTEM OF SOUTH DAKOTA

Instructions: To be considered for approval as a parenting coordinator an applicant must complete this application form fully and accurately. This information must be filed with the Presiding Judge for the circuit in which the parenting coordinator will provide parenting coordinator services. You will be notified if any additional information is required and if your application is approved.
Name:
________________________________________________________
Address:
________________________________________________________
Daytime Phone: __________________________________________
Fax Number: _____________________________________________
Email: __________________________________________________
(1) Provide your professional background including degree(s), certificate(s), practice specialization(s), years of experience, special training, and any licensures held and dates obtained:
(2) Provide a full and complete description of your experience in the following areas:

(a) knowledge of the South Dakota court system and its procedures in contested family matters;

(b) knowledge of South Dakota family law, especially as applied to custody and visitation issues;

(c) knowledge of child development and specifically the impact of divorce or separation on family members;

(d) knowledge of resources available in the state to which the parties and the children can be referred for assistance;

(e) knowledge of interviewing and problem-solving techniques applicable to the family setting.
(3) Provide a full and complete disclosure of all professional employment experiences whether related to the role of a parenting coordinator or in any other field:
(4) Provide complete information regarding any training, seminars, workshops, etc., you deem pertinent to family law, custody and visitation disputes, interviewing and dispute resolution techniques, child-rearing, child development, domestic violence or abuse or any other areas relevant to the services of a parenting coordinator that you have received:
(5) Provide the number of proceedings in which you have been involved as a family court mediator or parenting coordinator giving approximate dates if available:
(6) Describe your approach to resolving high-conflict situations and the methods of dispute resolution you have used:
(7) Please describe how fees and costs will be calculated for your services as a parenting coordinator:
(8) Please describe the requirements for payment of fees:
(9) Please indicate if you are willing to accept pro bono cases or cases at a reduced rate. If so, please explain:
I am aware of and agree to abide by the rules for parenting coordinators as promulgated by the Supreme Court of South Dakota.
I understand that being approved and placed on the roster does not guarantee or ensure my appointment to any specific case or cases.

__________ ________________________________________________________
Signature Date
NOTE: This form must be updated as changes to the information occur or at least annually.
Approved:
__________ ________________________________________________________
Presiding Judge Date



§ 25-4-68 Term of parenting coordinator--Resignation--Discharge.

25-4-68. Term of parenting coordinator--Resignation--Discharge. The term of the parenting coordinator will be designated in the order of appointment. The parenting coordinator may resign upon notice to the parties and the court. Absent an order of the court, one or both parties cannot discharge a parenting coordinator. The court may terminate the service of the parenting coordinator at any time.

Source: SL 2013, ch 268, § 5 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-69 Parenting coordinator fees and costs.

25-4-69. Parenting coordinator fees and costs. A parenting coordinator shall disclose how fees and costs will be calculated for any services rendered and such fees and costs are subject to the approval of the court. The fees and costs for any parenting coordinator shall be at the sole expense of the parties. The court will determine the allocation of any fees between the parties in the order of appointment and may through subsequent court order change the allocation of fees and reallocate fees already paid based on the circumstances of any particular case.

Source: SL 2013, ch 268, § 6 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-70 Duties of parenting coordinator.

25-4-70. Duties of parenting coordinator. The court order appointing the parenting coordinator shall specify the scope of the appointment and authority of the parenting coordinator. Additionally, a parenting coordinator may be ordered to do one or more of the following:

(1) Inform the parties of the role of the parenting coordinator;

(2) Monitor implementation of a voluntary or court-ordered parenting plan, the schedule, or parenting time issues provided such resolution does not involve a substantive change to the court's order;

(3) Recommend strategies for implementing the parenting plan or resolving other parenting issues that may be impacting the parenting plan;

(4) Assist the parties in developing communication and cooperation for the purpose of effective co-parenting of the children;

(5) Assist with implementation of court orders and make recommendations to the court regarding implementation, clarification, modification, and enforcement of any temporary or permanent parenting time orders;

(6) Exclude counsel for the parties from participating in any parenting coordinator sessions;

(7) Implement domestic violence safeguards as the court deems necessary. For example, ordering no direct communications or no joint meetings, ensuring compliance with all provisions of any protection order or order in a criminal proceeding;

(8) Document the services provided and record agreements reached;

(9) Recommend appropriate community resources to one or both parents;

(10) Educate the parties to effectively parent in a manner that minimizes conflict, develops appropriate parenting skills, identifies sources of conflict, and works to lessen the effect of conflict on the children;

(11) Make recommendations on the day-to-day issues experienced by the parties;

(12) Act to empower the parties in resuming parental controls and decision-making, and minimize the degree of conflict between the parties for the best interests of the children;

(13) Facilitate the ability of both parents to maintain ongoing relationships with the children;

(14) Only with the prior consent of the court as specified in the order of appointment, make limited decisions subject to review by the court upon motion of the parties as specified in the order of appointment. By way of example only, these issues include disagreements around exchanges, time-sensitive issues, holiday scheduling, discipline, health issues, school and extracurricular activities, and managing problematic behaviors by the parents or children; and

(15) Interview law enforcement, social workers, health care providers, daycare providers, teachers and family members as necessary to fulfill the terms of the court order. The parties shall be required to sign releases authorizing the parenting coordinator to speak to specific third parties about specific events.

A parenting coordinator shall not have the authority to make any decision affecting child support, a change of custody, or a substantial change in parenting time.

The order appointing the parenting coordinator shall provide direction to the parenting coordinator regarding information or records, if any, which the parenting coordinator is to file with the court. The parenting coordinator shall not engage in ex-parte communication with the court and all documents sent to or filed with the court shall also be sent to the parties in the case.

Source: SL 2013, ch 268, § 7 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-71 Attorney and parenting coordinator fees related to motion.

25-4-71. Attorney and parenting coordinator fees related to motion. The court may award attorney fees and allocate the fees of the parenting coordinator related to any motion of the parties.

Source: SL 2013, ch 268, § 8 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-72 Authority of court.

25-4-72. Authority of court. The appointment of a parenting coordinator does not divest the court of its exclusive jurisdiction to determine fundamental issues of custody, visitation and support, and the authority to exercise management and control of the case.

Source: SL 2013, ch 268, § 9 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-73 Standards of conduct for parenting coordinators.

25-4-73. Standards of conduct for parenting coordinators. Parenting coordinators are expected to conduct themselves by the highest ethical standards. Parenting coordinators should conduct themselves according to the following general principles:

(1) A parenting coordinator should recognize that success is based on participation and self-determination by the parties. A parenting coordinator shall conduct any session fairly, diligently, impartially and in a manner consistent with assisting the parties under the direction of the court's order and in the best interests of the children.

(2) A parenting coordinator shall fully disclose to all parties involved any actual or potential conflict of interest. A parenting coordinator shall not accept or shall withdraw from any matter in which the parenting coordinator has reason to believe he or she cannot proceed in an impartial manner. After full disclosure of an actual or potential conflict of interest to the parties, the parenting coordinator shall withdraw from the case if requested by any party to do so within ten days of the disclosure.

(3) A parenting coordinator shall maintain impartiality in the process of parenting coordination. Impartiality means freedom from favoritism or bias in word, action or appearance, and includes a commitment to assist all parties, as opposed to any one individual. A parenting coordinator shall withdraw if the parenting coordinator determines he or she cannot act in an impartial or objective manner.

(4) A parenting coordinator shall not provide any other professional services to either party or the minor children while serving as a parenting coordinator. A parenting coordinator shall also ensure that any prior history of involvement with the parties does not conflict with the role of parenting coordinator, and shall not assume a role subsequent to acting as parenting coordinator which conflicts with the prior role of parenting coordinator.

(5) Incidents of suspected child or adult abuse or neglect that meet the mandatory reporting standards under South Dakota law shall be reported by the Parenting Coordinator to the appropriate authorities.

(6) A parenting coordinator should make a conscious effort to recognize violence or abuse by or against the parties or children. A parenting coordinator shall consider the safety of all involved when structuring the parenting coordination process and may recommend that parenting coordination is not appropriate for the parties.
Source: SL 2013, ch 268, § 10 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-74 Communications with parenting coordinator not confidential.

25-4-74. Communications with parenting coordinator not confidential. Parenting coordination is not a confidential process. There is also no evidentiary privilege for communications made as part of the parenting coordination process. The parenting coordinator may be called to testify if ordered by the court in the case.

Source: SL 2013, ch 268, § 11 (Supreme Court Rule 13-07), eff. July 1, 2013.



§ 25-4-75 Motion to reopen case to divide assets omitted from property division.

25-4-75. Motion to reopen case to divide assets omitted from property division. Any court that has entered an original decree of marital annulment, dissolution, or legal separation and determined a division of the property shall reopen the case upon the motion of either party to the original decree if the moving party alleges all of the following regarding any assets belonging to either or both of the parties:

(1) The assets existed at the time of the entry of the decree;

(2) The assets were not encompassed by the original decree; and

(3) The assets are currently more than de minimus assets.
Source: SL 2013, ch 118, § 1.



§ 25-4-76 Equitable division of inadvertently omitted assets.

25-4-76. Equitable division of inadvertently omitted assets. If the court finds the assets were inadvertently omitted from the division of property, the court shall make an equitable division of the omitted assets. The court shall make an equitable division of the omitted assets, whether the titles to the assets are in the name of the husband or the wife. The court shall consider equity, the circumstances of the parties at the time of the original decree, and the circumstances of the parties when a motion for omitted assets is filed.

Source: SL 2013, ch 118, § 2.



§ 25-4-77 Remedies for intentional concealment of omitted assets.

25-4-77. Remedies for intentional concealment of omitted assets. If the court finds the omitted assets were intentionally concealed by the nonmoving party or the nonmoving party's agent, the court may order an equitable division of the omitted assets' appreciated value, a forfeiture of the omitted assets to the moving party, or any other appropriate distribution. In addition, the court may award either compensatory damages or punitive damages, or both, to the moving party.

Source: SL 2013, ch 118, § 3.



§ 25-4-78 Attorneys fees for motion for omitted assets.

25-4-78. Attorneys fees for motion for omitted assets. The court may award attorney fees for a motion for inadvertently omitted assets filed pursuant to §§ 25-4-75 to 25-4-83, inclusive. The court shall award attorney fees to the moving party if the court finds the omitted assets were intentionally concealed by the nonmoving party or the nonmoving party's agent.

Source: SL 2013, ch 118, § 4.



§ 25-4-79 Jurisdiction over motions for omitted assets when court of this state entered original decree.

25-4-79. Jurisdiction over motions for omitted assets when court of this state entered original decree. Any court of this state that has entered an original decree of marital annulment, dissolution, or legal separation and determined the division of property has exclusive, continuing jurisdiction over the subsequent motions for omitted assets unless the court that entered the original decree determines a court of another state is a more convenient forum.

Source: SL 2013, ch 118, § 5.



§ 25-4-80 Jurisdiction over motions for omitted assets when court of another state entered original decree.

25-4-80. Jurisdiction over motions for omitted assets when court of another state entered original decree. A court of this state may adjudicate a motion for omitted assets when a court of another state entered the original decree of marital annulment, dissolution, or legal separation and determined the division of property only if the court of the other state that entered the original decree determines it does not have exclusive, continuing jurisdiction or determines a court of this state is a more convenient forum. However, if the omitted asset is real property that lies in this state, a court of this state may adjudicate a motion for omitted assets regardless of whether a court of another state entered the original decree.

Source: SL 2013, ch 118, § 6.



§ 25-4-81 Time for filing motion for inadvertently omitted assets.

25-4-81. Time for filing motion for inadvertently omitted assets. A motion for omitted assets alleging inadvertent omission of assets must be filed within two years after the date of discovery of the omission, but no later than three years after the entry of the original decree.

Source: SL 2013, ch 118, § 7.



§ 25-4-82 Time for filing motion for intentional concealment of assets.

25-4-82. Time for filing motion for intentional concealment of assets. A motion for omitted assets alleging intentional concealment of assets must be filed within two years after the date of discovery of the omission, but no later than ten years after the entry of the original decree.

Source: SL 2013, ch 118, § 8.



§ 25-4-83 Nonexclusive remedies.

25-4-83. Nonexclusive remedies. The provisions of §§ 25-4-75 to 25-4-82, inclusive, are not intended to be exclusive remedies and do not preclude the use of any other criminal or civil remedy.

Source: SL 2013, ch 118, § 9.






Chapter 04A - Custody And Visitation Rights

§ 25-4A-1 Custody or visitation rights enforceable by contempt proceedings.

25-4A-1. Custody or visitation rights enforceable by contempt proceedings. After notice and hearing, any decree or order of the court relating to custody of or visitation with a child may be enforced by contempt.

Source: SL 1994, ch 195, § 1.



§ 25-4A-2 Written request for order to show cause for violation of visitation or custody decree--Hearing date.

25-4A-2. Written request for order to show cause for violation of visitation or custody decree--Hearing date. Any party granted visitation or custody rights to a child by a court decree may request the court to enter an order to show cause why the other party should not be held in contempt of court for violation of the decree relating to visitation or custody of the child. Upon receipt of a written request for an order to show cause, the court may issue such an order and forthwith schedule a hearing date not less than thirty days in the future. No particular formality may be required of the moving party in making a written request for an order to show cause.

Source: SL 1994, ch 195, § 2.



§ 25-4A-3 Affirmative inquiry into contempt--Contemnor's rights.

25-4A-3. Affirmative inquiry into contempt--Contemnor's rights. At the hearing, the court shall affirmatively inquire into the matters of visitation and custody and enter any orders the court deems appropriate. The alleged contemnor has the right to remain silent and the right to counsel.

Source: SL 1994, ch 195, § 3.



§ 25-4A-4 Affirmative defense by contemnor.

25-4A-4. Affirmative defense by contemnor. An alleged contemnor may plead and prove that the movant voluntarily relinquished the actual care, control, and possession of the child for time encompassed by the court-ordered periods of possession. Such a relinquishment is an affirmative defense in whole or part to the order to show cause.

Source: SL 1994, ch 195, § 4.



§ 25-4A-5 Violation of custody or visitation decree--Sanctions.

25-4A-5. Violation of custody or visitation decree--Sanctions. If the court finds that any party has willfully violated or willfully failed to comply with any provisions of a custody or visitation decree, the court shall impose appropriate sanctions to punish the offender or to compel the offender to comply with the terms of the custody or visitation decree.

Sanctions which the court may, in its discretion, order include:

(1) To require the offender to provide the other party with make up time with the child equal to the time missed with the child, due to the offender's noncompliance;

(2) To require the offender to pay, to the other party, court costs and reasonable attorney's fees incurred as a result of the noncompliance;

(3) To require the offender to pay a civil penalty of not more than the sum of one thousand dollars;

(4) To require the offender to participate satisfactorily in counseling or parent education classes;

(5) To require the offender to post bond or other security with the court conditional upon future compliance with the terms of the custody or visitation decree or any ancillary court order;

(6) To impose a jail sentence on the offender of not more than three days.

The provisions of this section do not prohibit the court from imposing any other sanction appropriate to the facts and circumstances of the case.

Source: SL 1994, ch 195, § 5; SL 2008, ch 125, § 1.



§ 25-4A-6 Probation for contemnor.

25-4A-6. Probation for contemnor. The contemnor may be placed on probation for a period of time, not to exceed five years or until discharge. The probation, if warranted, may be supervised by a probation officer who shall, if directed by the court, require reports from the contemnor and visit with the contemnor at the contemnor's home.

Source: SL 1994, ch 195, § 6.



§ 25-4A-7 Motion to revoke probation of contemnor.

25-4A-7. Motion to revoke probation of contemnor. Any violation of the terms and conditions of the probation imposed by the court may be brought before the court by a motion to revoke probation. The motion to revoke probation may be made by the original moving party, the attorney general, or the state's attorney. If the motion to revoke probation alleges a prima facie case that the probationer has violated a term or condition of probation, the court may cause the probationer's arrest by warrant. An arrested probationer shall be brought promptly before the court causing the arrest.

Source: SL 1994, ch 195, § 7.



§ 25-4A-8 Application of section 23A-38-2 to proceedings for custody or visitation decree violations.

25-4A-8. Application of section 23A-38-2 to proceedings for custody or visitation decree violations. The provisions of § 23A-38-2 do not apply to §§ 25-4A-1 to 25-4A-7, inclusive.

Source: SL 1994, ch 195, § 8.



§ 25-4A-9 Standard guidelines defined.

25-4A-9. Standard guidelines defined. For the purposes of §§ 25-4A-9 to 25-4A-16, inclusive, the term, standard guidelines, means the parenting guidelines established by court rules promulgated by the South Dakota Supreme Court pursuant to § 25-4A-10.

Source: SL 2002, ch 125, § 1; SL 2008, ch 126, § 1.



§ 25-4A-10 Supreme Court to promulgate guidelines for noncustodial parenting time.

25-4A-10. Supreme Court to promulgate guidelines for noncustodial parenting time. The South Dakota Supreme Court shall promulgate court rules establishing standard guidelines to be used statewide for minimum noncustodial parenting time in divorce or separate maintenance actions or any other custody action or proceeding. The standard guidelines shall provide a framework for noncustodial parenting time including frequency and time for noncustodial parenting time; hours or days of noncustodial parenting time; definitions for weekends, holidays, birthdays, and other special occasions; and time periods for summer noncustodial parenting time. In establishing the standard guidelines, the court may consider varying ages and circumstances of children and treat varying ages and circumstances differently.

Source: SL 2002, ch 125, § 2; SL 2008, ch 126, § 2.



§ 25-4A-11 Plaintiff in custody action to file and serve guidelines--Guidelines as court order--Custody of minors.

25-4A-11. Plaintiff in custody action to file and serve guidelines--Guidelines as court order--Custody of minors. Upon the filing of a summons and complaint for divorce or separate maintenance or any other custody action or proceeding, the plaintiff shall also file and serve upon the defendant a copy of the standard guidelines. The standard guidelines attached to the summons shall become an order of the court upon fulfillment of the requirements of service. Any minor child of the marriage shall remain in the custody of the parent who has been the primary caregiver for the minor child for the majority of time in the twelve months preceding the filing of the summons and complaint, unless the parties agree otherwise. The standard guidelines shall apply and continue in effect, unless the parties agree, or the court orders otherwise. Imposition of the standard guidelines creates no presumption as to who may be awarded custody at any hearing.

Source: SL 2002, ch 125, § 3; SL 2008, ch 127, § 1.



§ 25-4A-12 Visitation agreement other than standard guidelines--Requirements.

25-4A-12. Visitation agreement other than standard guidelines--Requirements. Any agreement by the parties for visitation other than the standard guidelines shall be in writing, signed by both parties and filed with the court. The agreed plan shall be approved by court order and replace the standard guidelines or any plan previously filed.

Source: SL 2002, ch 125, § 4.



§ 25-4A-13 Objections to custody or visitation order--Hearing--Temporary order.

25-4A-13. Objections to custody or visitation order--Hearing--Temporary order. If either party objects to the initial custody arrangement in § 25-4A-11 or the standard guidelines, the court shall order a hearing which shall be held not later than thirty days after the date of the objection. The court shall issue its temporary custody and visitation order after considering the best interests of the child consistent with the provisions of § 25-4-45.

Source: SL 2002, ch 125, § 5.



§ 25-4A-14 Standard guidelines subject to certain court orders.

25-4A-14. Standard guidelines subject to certain court orders. The standard guidelines are subject to any provision established by a South Dakota state court in the following: a temporary or permanent domestic protection order, an order arising out of an abuse or neglect proceeding, a bond condition arising out of a criminal case, and an order in any other proceeding affecting child custody or support.

Source: SL 2002, ch 125, § 6.



§ 25-4A-15 Attorney fees and costs.

25-4A-15. Attorney fees and costs. The court may order either party to pay attorney fees and costs in an action filed under §§ 25-4A-9 to 25-4A-16, inclusive, in accordance with § 15-17-38 or any other applicable statute.

Source: SL 2002, ch 125, § 7.



§ 25-4A-16 Parents responsible for child support.

25-4A-16. Parents responsible for child support. The parents are responsible for payment of child support in accordance with § 25-7-6.1.

Source: SL 2002, ch 125, § 8.



§ 25-4A-16.1 Request for implementation of standard visitation guidelines--Objection--Hearing--Order.

25-4A-16.1. Request for implementation of standard visitation guidelines--Objection--Hearing--Order. Subject to the jurisdictional and procedural provisions of chapter 26-5B, any parent subject to a court order of this state or subject to the jurisdiction of a court of this state pursuant to chapter 26-5B relating to visitation, custody, or child support may request the court to enter an order implementing the standard visitation guidelines. If the request is made in a child support proceeding, compliance with chapter 26-5B, including appropriate notice and an opportunity to be heard, if not previously provided, is required. The request shall be in writing and shall include a copy of the existing order establishing custody, visitation, or support and provide a current address of the responding party. Upon filing of the written request, the moving party shall serve a copy of the standard guidelines, together with a copy of the request and provide notice that absent an objection, the guideline visitation shall be imposed. The notice shall provide instructions as to the manner in which objections may be made. The service of such notice shall be deemed complete when an affidavit of the service of such notice and of the particular mode thereof, duly signed and verified by the person or officer making the service, shall have been filed with the court and such record or affidavit shall be presumptive evidence of the completed service of the notice herein required. If a party objects to the imposition of the standard guidelines within ten days of service, the court shall conduct an expedited hearing as soon as practical. Based upon the evidence presented at the hearing, the court may order the parties to abide by the standard visitation guidelines or may order any other relief as it deems appropriate.

Source: SL 2006, ch 140, § 1; SL 2008, ch 128, § 1; SL 2009, ch 278 (Supreme Court Rule 08-08), eff. Nov. 1, 2008; SL 2012, ch 140, § 1.



§ 25-4A-17 Notice required before relocating child--Exceptions.

25-4A-17. Notice required before relocating child--Exceptions. If an existing custody order or other enforceable agreement does not expressly govern the relocation of the principal residence of a child, a parent who intends to change his or her principal residence shall, provide reasonable written notice by certified mail or admission of service to the other legal parent of the child. Reasonable notice is notice that is given at least forty-five days before relocation or a shorter period if reasonable under the specific facts giving rise to the relocation. Proof of the notice shall be filed with the court of record unless notice is waived by the court.

No notice need be provided pursuant to this section if:

(1) The relocation results in the child moving closer to the noncustodial parent; or

(2) The relocation is within the boundaries of the child's current school district; or

(3) There is an existing valid protection order in favor of the child or the custodial parent against the noncustodial parent unless the noncustodial parent has a valid order for parenting time established either in the protection order file or another custody proceeding subsequent to the entry of the protection order; or

(4) Within the preceding twelve months, the nonrelocating parent has been convicted of violation of a protection order, criminal assault, child abuse, or other domestic violence and either the child or the custodial parent was the victim of the crime or violation unless the noncustodial parent has a valid order for parenting time established subsequent to the conviction.
Source: SL 2004, ch 173, § 1; SL 2016, ch 141, § 1.



§ 25-4A-18 Contents of notice of relocation.

25-4A-18. Contents of notice of relocation. The notice required in § 25-4A-17 shall contain the following:

(1) The address and telephone number, if known, of the new residence;

(2) The purpose for relocating;

(3) Why the relocation is in the best interest of the child; and

(4) The relocating party's proposed visitation plan for the nonrelocating parent upon relocation.

If a relocating parent is giving notice of relocation in compliance with subdivisions 25-4A-17(3) or (4), the address requirement in subdivision (1) of this section is fulfilled if the notice contains the city and state of the new residence.

Source: SL 2004, ch 173, § 2; SL 2016, ch 141, § 2.



§ 25-4A-19 Request for hearing on relocation--Presumption of consent.

25-4A-19. Request for hearing on relocation--Presumption of consent. At the request of the nonrelocating parent, made within thirty days of the notice of relocation, the court shall hold a hearing on the relocation. If no request for hearing is made within thirty days of notice, the relocation is presumed to be consented to by the nonrelocating parent.

Source: SL 2004, ch 173, § 3.



§ 25-4A-20 Prohibition, revocation, or restriction of visitation rights of person causing conception by rape or incest.

25-4A-20. Prohibition, revocation, or restriction of visitation rights of person causing conception by rape or incest. If it is in the best interest of the child, the court may prohibit, revoke, or restrict visitation rights to a child for any person who has caused the child to be conceived as a result of rape or incest.

Source: SL 2006, ch 139, § 2.



§ 25-4A-21 Joint physical custody--Consideration upon application--Findings.

25-4A-21. Joint physical custody--Consideration upon application--Findings. In any custody dispute between parents, upon application of either parent, the court shall consider granting joint physical custody of a minor child.

The court shall consider the factors set forth in § 25-4A-24, and shall make written findings of fact and conclusions of law regarding the best interests of the minor child, unless waived by both parties.

Source: SL 2014, ch 122, § 1.



§ 25-4A-22 Rebuttable presumption upon finding of history of domestic abuse or assault.

25-4A-22. Rebuttable presumption upon finding of history of domestic abuse or assault. A finding by the court that a parent has a history of committing domestic abuse or has an assault conviction as defined in § 25-4-45.5, creates a rebuttable presumption that joint physical custody is not in the best interests of the child.

Source: SL 2014, ch 122, § 2.



§ 25-4A-23 Home study or custody evaluation--Mediation.

25-4A-23. Home study or custody evaluation--Mediation. Prior to ruling on a joint physical custody petition the court may require the parties to participate in a home study or a custody evaluation. Prior to the court ruling on a joint physical custody petition, either parent may request mediation pursuant to § 25-4-56.

In any case where the court orders the parties to participate in a home study, custody evaluation, or custody mediation, the court shall allocate the costs of the same between the parties.

Source: SL 2014, ch 122, § 3.



§ 25-4A-24 Factors for consideration on request for joint physical custody.

25-4A-24. Factors for consideration on request for joint physical custody. In considering a contested request for joint physical custody, in addition to the traditional factors for determining the best interests of a child, the court shall consider the following factors:

(1) Whether each parent is a suitable physical custodian for the child;

(2) Whether each parent has an appropriate dwelling to support physical custody of the child;

(3) Whether the psychological and emotional needs and the development of the child will suffer due to lack of active contact with, and attention from, both parents if joint physical custody is not granted;

(4) Whether one parent has denied, without just cause, the child the opportunity for continuing contact with the other parent. Facts supporting an application of the presumption in § 25-4-45.5 constitute just cause;

(5) Whether the parents can show mutual respect for and effectively communicate with each other regarding the child's needs. When considering this factor, the court shall include a determination of the degree to which the parents are in general agreement about their approach to daily child rearing matters;

(6) The extent to which both parents actively care for the child;

(7) Whether each parent can support the other parent's relationship with the child. When considering this factor, the court shall include a determination of conflict between the parents, as joint physical custody requires substantial and regular interaction between the parents on a myriad of issues;

(8) Whether the joint physical custody arrangement is in accord with the child's wishes or whether the child has strong opposition to joint physical custody, taking into consideration the child's age, maturity, and reason for the objection;

(9) Whether a parent has intentionally alienated or interfered with the other parent's relationship with the child;

(10) Whether one or both parents are opposed to joint physical custody. A parent's opposition to joint physical custody is not determinative in itself, but only one factor for the court to consider;

(11) The geographic proximity of the parents;

(12) Whether the safety of the child, other children, or the other parent will be jeopardized by an award of joint physical custody;

(13) Whether a parent allows another person custody or control of, or unsupervised access to, a child after knowing the person is required to register or is on the sex offender registry as a sex offender under chapter 22-24B;

(14) Whether a parent has attempted to influence a custody determination by alleging, falsely or without good cause, that the child or the sibling of the child has been subjected to physical or sexual abuse or abuse and neglect, as set forth in § 25-4-45.8.
Source: SL 2014, ch 122, § 4.



§ 25-4A-25 Parental agreement for joint physical custody.

25-4A-25. Parental agreement for joint physical custody. If both parents agree to joint physical custody of a child, the court is not required to consider the factors set forth in § 25-4A-24.

Source: SL 2014, ch 122, § 5.



§ 25-4A-26 No presumption of joint physical custody.

25-4A-26. No presumption of joint physical custody. Nothing in §§ 25-4A-21 to 25-4A-27, inclusive, creates a presumption of joint physical custody. The court shall determine the appropriate physical care, custody, and control of a minor child based on a determination of the best interests of the child.

Source: SL 2014, ch 122, § 6.



§ 25-4A-27 Modification of existing orders.

25-4A-27. Modification of existing orders. The enactment of §§ 25-4A-21 to 25-4A-27, inclusive, does not constitute a substantial change in circumstances justifying the modification of existing custody orders, but the provisions of §§ 25-4A-21 to 25-4A-27, inclusive, shall apply to modification proceedings which are otherwise properly before the court.

Source: SL 2014, ch 122, § 7.



APPENDIX TO CHAPTER 25-4A

APPENDIX A. APPENDIX TO CHAPTER 25-4A

SOUTH DAKOTA PARENTING GUIDELINES

Introduction

A powerful cause of stress, suffering, and maladjustment in children of divorce or separation is not simply the divorce or separation itself, but rather the continuing conflict between their parents before, during, and after the divorce and/or separation. To minimize harm to their children, parents should agree on a parenting arrangement that is most conducive to the children having frequent and meaningful contact with both parents, with as little conflict as possible. When parental maturity, personality, and communication skills are adequate, the ideal arrangement is reasonable time with the noncustodial parent upon reasonable notice, since that provides the greatest flexibility. The next best arrangement is a detailed parenting agreement made by the parents to fit their particular needs and, more importantly, the needs of their children. It is recommended that an annual calendar be prepared so that the parents and the children are aware of the parenting schedule. If the parents are unable to agree on their own Parenting Plan, however, these Guidelines become mandatory and will 10, 25-4A-11. In the event a parent's time with the children becomes an issue in court, the judge will set whatever Parenting Plan best meets the needs of the children.

Source: SL 2004, ch 313 (Supreme Court Rule 02-07), eff. July 1, 2002; SL 2013, ch 261, (Supreme Court Rule 12-10), eff. Apr. 18, 2012.

Guideline 1. General Rules

A parent must always avoid speaking negatively about the other parent and must firmly discourage such conduct by relatives or friends. Each parent should speak in positive terms about the other parent in the presence of the children. Each parent must encourage the children to respect the other parent. Children should never be used by one parent to spy or report on the other parent. The basic rules of conduct and discipline established by the custodial parent should be the baseline standard for both parents and any step-parents, and consistently enforced by all caregivers, so that the children do not receive mixed messages.

Children will benefit from continued contact with all relatives and friends on both sides of the family for whom they feel affection. Such relationships must be protected and encouraged. But relatives, like parents, need to avoid being critical of either parent in front of the children. Parents should have their children maintain ties with both the maternal and paternal relatives. Usually the children will visit the paternal relatives during times when the children are with their father and the maternal relatives during times when they are with their mother.

In cases where both parents reside in the same community at the time of separation, and then one parent leaves the area, thus changing the Parenting Plan, the court will consider imposing on the parent who moved the travel costs for the children necessary to facilitate future time with the children; however, the court will also consider other factors such as the economic circumstances of the parents and the reasons prompting the move. Before relocating the children, the custodial parent five-day written notice requirements. SDCL 25- 4A-17.
1.1. Parental Communication. Parents must always keep each other advised of their home and work addresses and telephone numbers. Whenever feasible, all communication concerning the children must be conducted directly between the parents in person, or by telephone, or at their residences, or via email or text message. Absent an emergency, communication should not occur at a parent's place of employment.
1.2. Grade Reports and Medical Information. The custodial parent must provide the noncustodial parent with the name, address, and telephone number of the school where any child attends and must authorize the noncustodial parent to communicate concerning the child directly with the school and with the child's doctors and other professionals, outside the presence of the custodial parent. The noncustodial parent also has an obligation to contact the school to ensure receipt of school report cards, notices, etc., so that he/she can remain involved with their child's education. Both parents will be listed on all of the child's records. Each parent must immediately notify the other parent of any medical emergencies or serious illnesses of a child. Access to records and information pertaining to a minor child, including, but not limited to, medical, dental, orthodontia and similar health care, and school records must be made equally available to both parents. Counseling, psychiatric, psychotherapy, and other records subject to confidentiality or privilege must only be released in accordance with state and federal law; but, if available to one parent, must be available to both. The parents must make reasonable efforts to ensure that the name and address of the other parent is listed on all such records. If the child is taking medications, the custodial parent must provide a sufficient amount and appropriate instructions. If either parent enrolls the child in any social, beneficent, religious, or peer group activity, service, benefit, or program for which written application is required, the enrolling parent must provide the name and address of the other parent on, or supplementary to, the application. [This provision does not apply to insurance or annuities.] The parent enrolling the child shall advise the other parent of the name of the coach, director, and organization providing the activity along with their contact information. The custodial parent must notify the noncustodial parent of all school or other events (for example, church and sports) involving parental participation. The noncustodial parent also has an obligation to contact the activity director to ensure receipt of information such as practice schedules, games, etc.
1.3. Clothing. The custodial parent will send an appropriate supply of children's clothing with the children, which must be returned clean (when reasonably possible) with the children by the noncustodial parent. The noncustodial parent must advise, as far in advance as possible, of any special activities so that appropriate clothing belonging to the children may be sent. It is recommended that the noncustodial parent have some basic clothing available in his/her home to ensure that all of the children's basic needs are met.
1.4. Withholding Support or Time With the Children. Neither time with the children nor child support is to be withheld because of either parent's failure to comply with a court order. Only the court may enter sanctions for non-compliance. Children have a right both to support and, absent abuse or other safety concerns, time with the noncustodial parent, neither of which is dependent upon the other. In other words, no support does not mean the children will spend no time with the noncustodial parent, and no time with the noncustodial parent does not mean no support needs to be paid to the custodial parent. If there is a violation of either the parenting order or a support order, the exclusive remedy is to apply to the court for appropriate sanctions.
1.5. Adjustments in Parenting Plan. Although this is a specific schedule, the parents are expected to fairly modify the Parenting Plan when family necessities, illnesses, or commitments reasonably so require. The requesting parent must act in good faith and give as much notice as circumstances permit.
1.6. Parent's Vacation with Children. Unless otherwise specified in a court order or agreed upon by the parents, each parent is entitled to a vacation with the children for a reasonable period of time, usually equal. The custodial parent should plan a vacation during the time when the other parent is not scheduled to spend time with the children. Parents are encouraged to coordinate vacation plans.
1.7. Insurance Forms. The parent who has medical insurance coverage on the children must supply to the other parent an insurance card and, as applicable, insurance forms and a list of insurer-approved or HMO-qualified health care providers in the area where the other parent is residing. Except in emergencies, the parent taking the children to a doctor, dentist, or other provider not so approved or qualified may be required to pay the additional cost thus created. However, when there is a change in insurance, which requires a change in medical care providers and a child has a chronic illness, thoughtful consideration should be given by the parents to what is more important, i.e., allowing the child to remain with the original provider or the economic consequences of changing carriers. When there is an obligation to pay medical expenses, the parent responsible for paying must be promptly furnished with the bill, and where applicable, the explanation of benefits, by the other parent. The parents must cooperate in submitting bills to the appropriate insurance carrier. Thereafter, the parent responsible for paying the balance of the bill must make arrangements directly with the health care provider and will inform the other parent of such arrangements. Insurance refunds must be promptly turned over to the parent who paid the bill for which the refund was received.
1.8. Child Support Abatement. Unless a court order otherwise provides, child support will not abate during any period when the children are with the noncustodial parent. South Dakota law allows for child support abatements and offsets under certain circumstances. See generally SDCL 25-7. However, no abatement or offset may be taken unless there is a court order authorizing it.
1.9. Noncustodial Parent's Missed Time With the Children. When scheduled time with the children cannot occur due to events beyond either parent's control, such as illness of the parent exercising time with the children, then a mutually agreeable substituted date will be arranged, as quickly as possible. Each parent must timely advise the other parent when scheduled time with the children cannot be exercised. Missed time with the children must not be unreasonably accumulated.
1.10. Children of Different Ages. Except with very young children and adolescents, it usually makes sense for all the children to share the same schedule of parenting time with the noncustodial parent. Having brothers or sisters along can be an important support for children. Infants have special needs that may well prevent a parent from being with both the infant and the older children at the same time. Teenagers' special needs for peer involvement and for some control of their own lives may place them on different schedules from their younger brothers and sisters. Because it is intended that the noncustodial parent's time with the children be a shared experience between siblings and, unless these guidelines, a court order, or circumstances such as age, illness, or a particular event suggests otherwise, all the children should participate together in spending time with the noncustodial parent.
1.11. Communication with Children. Either parent may call, text, email, or Skype (or use similar technology) to communicate with the children at reasonable times and with reasonable frequency during those periods the children are with the other parent. The children may, of course, call, text, email, or Skype (or use similar technology) to communicate with either parent, at reasonable hours and with reasonable frequencies. Parents are cautioned that communication between the parent and the children should not be so excessive as to interfere with the other parent's time, nor used to undermine the other parent's authority. During long vacations, the parent with whom the children are on vacation is required to make the children available for telephone calls with the other parent at least every three days. At all other times, the parent the children are with must not refuse to answer the other parent's telephone calls or turn off the telephone in order to deny the other parent telephone contact. If a parent uses an answering machine or cell phone voicemail, messages left should be returned by a telephone call to that parent as soon as possible. Parents should agree on a specified time for calls to the children so that the children will be made available. A parent may wish to provide an older child with a cell phone to facilitate these communications. In such instances, it is not appropriate for a parent to use restrictions from talking to the other parent on that cell phone as a means of punishing the child. Communication between a parent and child must not be censored, recorded, or monitored, absent a court order. With older children, establishing an email account for communication with the other parent is recommended and should likewise not be read or monitored by the other parent without court permission. Email communication or text messaging between parents is also helpful in keeping the other parent informed about the children. Abuse, neglect, criminal activity, or protection orders may impact access to information regarding the custodial parent or the children.
1.12. Other Contact. Parents have an unrestricted right to send cards, letters, packages, audio and video cassettes, CDs, or similar items, to their children. Children also have the same right to send items to their parents. Neither parent will interfere with this right. A parent may wish to provide the children with self-addressed, stamped envelopes for the children's use in corresponding with that parent.
1.13. Privacy of Residence. A parent may not enter the residence of the other parent except by express invitation of the resident parent, regardless of whether a parent retains a property interest in the residence. The children must be picked up at and returned to the front entrance of the other parent's residence. The parent dropping off the children must not leave until the children are safely inside the other parent's residence. Parents must refrain from surprise visits to the other parent's home. A parent's time with the children is his/her own, and the children's time with the other parent is equally private.
1.14. Special Considerations for Adolescents. While children never get to choose where they live, within reason, the parents should honestly and fairly consider their teenager's wishes on time with a parent. Neither parent should attempt to pressure their teenager to make a decision on time with a parent adverse to the other parent. Teenagers should explain the reasons for their wishes directly to the affected parent, without intervention by the other parent.
1.15. Day Care Providers. When parents reside in the same community, they should use the same day care provider. To the extent feasible, the parents should rely on each other to care for the children when the other parent is unavailable.
1.16. Special Circumstances:

A. Child Abuse. When child abuse has been established and a continuing danger is shown to exist, all time with the abusive parent must cease or only be allowed under supervision, depending on the circumstances. Court intervention is usually required in child abuse cases.

B. Domestic Abuse. Witnessing domestic abuse has long-term, emotionally detrimental effects on children. A person who loses control and acts impulsively with the other parent may be capable of doing so with children as well. Depending on the nature of the spousal abuse and when it occurred, the court may require an abusive parent to successfully complete appropriate counseling before being permitted unsupervised time with the children.

C. Substance Abuse. Time with the children must not occur when a parent is abusing substances.

D. Long Interruption of Contact. In those situations where the noncustodial parent has not had an ongoing relationship with the children for an extended period, time with the children should begin with brief parenting time and a gradual transition to the Parenting Plan in these guidelines.

E. Abduction Threats. Noncustodial parents who have threatened to abduct or hide the children will have either no time with the children or only supervised time.

F. Breastfeeding Child. Parents must be sensitive to the special needs of breastfeeding children. A child's basic sleep, feeding, and waking cycles should be maintained to limit disruption in the child's routine. Forcibly changing these routines due to the upheaval of parental disagreement is detrimental to the physical health and emotional well-being of the child. On the other hand, it is important that the child be able to bond with both parents.

(a) For children being exclusively breastfed, the nursing child can still have frequent parenting time with the father. The amount of time will be dictated by the infant's feeding schedule, progressing to more time as the child grows older. Yet where both parents have been engaged in an ongoing caregiving routine with a nursing child, the same caregiving arrangement should be continued as much as possible to maintain stability for the child. If the father has been caring for the child overnight or for twenty-four hour periods while the nursing mother sleeps or works, then these guidelines encourage that arrangement to continue.

(b) A mother may not use breastfeeding as a means to deprive the father of time with the child. If, for example, a nursing mother uses day care or a babysitter for the child, the same accommodations (i.e., bottle feeding with breast milk or formula, or increased time between breast feeding sessions) used with the day care provider or babysitter will be used with the father, if the father is capable of personally providing the same caregiving.

G. A Parent's New Relationship. Parents should be sensitive to the danger of exposing the children too quickly to new relationships while they are still adjusting to the trauma of their parents' separation and/or divorce.

H. Religious Holidays and Native American Ceremonies. Parents must respect their children's needs to be raised in their faith and to maintain their cultural heritage and must cooperate with each other to achieve these goals. However, religious holidays and Native American ceremonies should not be used to unreasonably deprive the noncustodial parent of time with the children.

I. Other. The court will limit or deny time with the children to parents who show neglectful, impulsive, immoral, criminal, assaultive, or other risk-taking behavior with or in the presence of the children.
Source: SL 2004, ch 313 (Supreme Court Rule 02-07), eff. July 1, 2002; SL 2013, ch 261, (Supreme Court Rule 12-10), eff. Apr. 18, 2012.

Guideline 2. Noncustodial Parenting Time With Children Under Age Five
2.1. Children Under Age Five Generally. Newborns (birth to three months) and infants (three to six months) have a great need for continuous contact with their primary caregiver, but also frequent contact with both parents who provide a sense of security, nurturing, and predictability. Generally, overnights for a very young child is not recommended unless the noncustodial parent is very closely attached to the child and is able personally to provide primary care, the child is adaptable, and the parents are cooperative. Older children are able to tolerate more and longer separations from one parent or the other. The following guidelines for children under age five are designed to take into account childhood developmental milestones. Since children mature at different rates, these may need to be adjusted to fit a child's individual circumstances. These guidelines will not apply in those instances where the parents are truly sharing equally all the caregiving responsibilities for the children and the children are equally attached to both parents. In those situations where the custodial parent has been the primary caregiver and the noncustodial parent has maintained a continuous relationship with the children, but has not shared equally in child caregiving, the following guidelines generally apply.
2.2. Newborns - Birth to Three Months. Three, two-hour custodial periods per week and one weekend custodial period for six hours at the custodial parent's residence or another agreed location. No overnights, except in circumstances described in 1.16 F(a) and (b) (noncustodial parent caring for infant in accord with previous arrangements). Breastfeeding must be accommodated, but the parents must cooperate in working out alternatives. See Paragraph 1.16 F (breastfeeding).
2.3. Infants - Three to Six Months. Alternative Parenting Plans: (1) Three, three hour custodial periods per week, with one weekend day for six hours. Breast feeding must be accommodated. Or (2) Three, three-hour custodial periods per week, with one overnight on a weekend for no longer than a twelve-hour period, if the child is not breastfeeding and the noncustodial parent is capable of personally providing primary care. See exceptions in Paragraph 1.16 F(a) and (b).
2.4. Babies - Six to Twelve Months. Alternative Parenting Plans: (1) Three custodial periods per week of up to four hours each with one weekend day for six hours; or (2) Three custodial periods per week of up to four hours each with one weekend day for six hours, but with one overnight not to exceed twelve hours, if the child is not breastfeeding, and the noncustodial parent is capable of providing personal primary care; or (3) Child spends time in alternate homes, but spends significantly more time in one parent's home and no more than one to two overnights spaced regularly throughout the week at the other parent's home, if the child is not breastfeeding. As to arrangements (1), (2), and (3), see exceptions in Paragraph 1.16 F(a) and (b). Arrangement (3) should be considered only for mature, adaptable children and cooperative parents.
2.5. Toddlers - Twelve to Thirty-six Months. Alternative Parenting Plans: (1) Three custodial periods per week of up to eight hours each on a predictable schedule; or (2) Three custodial periods per week of up to eight hours each on a predictable schedule in addition to one overnight per week; or (3) Child spends time in alternate homes, but with significantly more time in one parent's home with one or two overnights spaced regularly throughout the week. Arrangement (3) requires an adaptable child and cooperative parents.
2.6. Preschoolers - Three to Five Years. Alternative Parenting Plans: (1) One overnight custodial period and one midweek custodial period with the child returning to the custodial parent's home at least one hour before bedtime; or (2) Two or three nights at one home, spaced throughout the week, the remaining time at the other parent's home. Arrangement (2) requires an adaptable child and cooperative parents. In addition, a vacation of no longer than two weeks with the noncustodial parent.
2.7. Children in Day Care. In families where a child has been in day care before the parental separation, the child may be able to tolerate more time with the noncustodial parent earlier because the child is more accustomed to separations from both parents. The noncustodial parent of a child under age five should not during his/her time place the child with a babysitter or day care provider. If the noncustodial parent cannot be with the child personally, the child should be returned to the custodial parent. Allowing the child to visit with relatives for short periods of time may be appropriate, if the relatives are not merely serving as babysitters. While a child is in day care, the noncustodial parent may remove the child to have parenting time, provided that suitable prior arrangements are made with both the custodial parent and the day care provider. This parenting time must also not jeopardize the provision of the day care by that provider. The noncustodial parent must be available to provide direct care and at least one day's notice is given to the custodial parent. The parent removing the child is either to take the child to the other parent at the regular pick up time, or see that the child is returned to day care prior to the pick up time. Parental responsibility for day care costs will remain the same.
2.8. Holidays and Summer. For toddlers and preschool-age children, when the parents celebrate the holiday in the same or a nearby community, the parents will alternate Christmas Eve and Christmas Day each year so that the children spend equal time with each parent during this holiday period. Other major holidays should also be divided between the parents. With children ages three to five, a vacation of up to two weeks of uninterrupted time in the summer upon thirty days advance written notice (by mail, email, or text message) is reasonable. Parents are encouraged to coordinate vacation plans.

Source: SL 2004, ch 313 (Supreme Court Rule 02-07), eff. July 1, 2002; SL 2013, ch 261, (Supreme Court Rule 12-10), eff. Apr. 18, 2012.

Guideline 3. Noncustodial Parenting Time for Children Over Age Five When There Is Sole Custody or Primary Physical Custody and the Parents Reside No More Than 200 Miles Apart
3.1. Weekends. Parenting time will consist of alternate weekends from Friday at 5:30 p.m. to Sunday at 7:00 p.m., or an equivalent period of time if the noncustodial parent is unavailable on weekends and the children do not miss school. The starting and ending times may change to fit the parents' schedules. In addition, if time and distance allow, the noncustodial parent may spend time on a regular schedule with the children once or twice per week for two or three hours, or have one midweek overnight time. In most cases, it is a positive experience for the children to have the noncustodial parent involved in taking the children to and from school, and it is recommended that the noncustodial parent extend the alternating weekends by picking up the children from school on Friday and taking the children to school on Monday. All transportation for the midweek custodial periods is the responsibility of the parent exercising them.
3.2. Mother's Day - Father's Day. The children shall be with their mother each Mother's Day and with their father each Father's Day from 9:00 a.m. to 8:00 p.m. Conflicts between these special days and regular parenting time will be resolved under Paragraph 1.9.
3.3. Summer Vacation. The children will be with each parent for one-half of the school summer vacation. At the option of the noncustodial parent, the time may be consecutive or it may be split into two or more blocks of time. If the children go to summer school and it is impossible for the noncustodial parent to schedule this time other than during summer school, the noncustodial parent may elect to take the time when the children are in summer school and transport the children to the summer school sessions at the children's school or an equivalent summer school session in the noncustodial parent's community.
3.4. Winter (Christmas) Vacation. The children will spend with each parent one-half of the school winter vacation, a period that begins the evening the children are released from school and continues to the evening of the day before the children will return to school. If the parents cannot agree on the division of this period, the noncustodial parent will have the first half in even-numbered years. Holidays, such as Christmas, are extremely important times of shared enjoyment, family tradition, and meaning. Families living in the same or nearby communities must work out ways for the children to spend part of each important holiday at both homes. If the parents are unable to work out a shared arrangement for the Christmas/ New Year holiday and they celebrate the holidays in the same or a nearby community, in those years when Christmas does not fall in a parent's week, the children will be with the other parent from 11:00 a.m. to 8:00 p.m. on Christmas Day.
3.5. Holiday Weekends. Parents will alternate the following holiday weekends: Martin Luther King, Jr. Day; President's Day; Easter; the 4th of July; Native Americans' Day; and Thanksgiving. Thanksgiving will begin on Wednesday evening and end on Sunday evening; Easter weekend will begin on Thursday evening and end on Sunday evening; Martin Luther King Jr. Day, President's Day, and Native Americans' Day weekends will begin on the preceding Friday evening and end on Monday evening; the 4th of July will begin the evening of July 3 at 5:00 p.m. and end the morning of July 5 at 10: 00 a.m. Unless otherwise specified, holiday weekends begin at 5:30 p.m. and end at 7:00 p.m. on the designated days. The noncustodial parent will have Memorial Day weekend and the custodial parent will have Labor Day weekend.
3.6. Children's Birthdays. As with holidays, a child's birthday will be alternated annually between the parents. If a child's birthday falls on a weekend, it will be celebrated with the noncustodial parent from 11:00 a.m. to 8:00 p.m. (or so much of the period as the noncustodial parent elects to use). In some instances, the parents may agree to share the child's birthday, with each parent spending a few hours with the child.
3.7. Parent's Birthdays. The children will spend the day with the parent on the parent's birthday, unless it interferes with the other parent's scheduled time during a vacation or a major holiday. If a parent's birthday falls on a holiday, that parent may elect to exercise parenting time on another day during that month, upon sufficient advance notice to the other parent.
3.8. Conflicts Between Regular and Holiday Weekends. When there is a conflict between a holiday weekend and the regularly scheduled weekend time with the parent, the holiday takes precedence. Unless mutually agreed, there will be no makeup parenting time in conflicts between holiday weekend and the regularly scheduled weekend time.
3.9. Parenting Time Before and During Summer Periods. The custodial parent will have the weekend before the beginning and the weekend after the end of the noncustodial parent's summer period, regardless of whose weekend it may be. Weekend time "missed" during the summer period will not be "made up." During the noncustodial parent's extended summer time with the children of more than three consecutive weeks, it will be the noncustodial parent's duty to arrange for a mutually convenient 48-hour continuous period of time for the custodial parent to spend with the children, unless impractical because of distance.
3.10. Notice of Canceled Time With the Children. Whenever possible, the noncustodial parent will give a minimum of three days notice of intent not to exercise all or part of the scheduled time with the children. When such notice is not reasonably possible, the maximum notice permitted by the circumstances, and the explanation, will be provided to the other parent. Custodial parents will give the same type of notice when events beyond their control make the cancellation or modification of the scheduled time with the noncustodial parent necessary. If the custodial parent cancels or modifies the noncustodial parent's time with the children because the children have a scheduling conflict, the noncustodial parent will be given the opportunity to take the children to the scheduled event or appointment.
3.11. Pick Up and Return of Children. When the parents live in the same community, the responsibility for picking up and returning the children will be shared. Usually the parent who receives the children will handle the transportation. The person picking up or returning the children has an obligation to be punctual, to arrive at the agreed-upon time, not substantially earlier or later. Repeated, unjustified violations of this provision may subject the offender to court sanctions.
3.12. Additional Time With the Noncustodial Parent. The children's time with the noncustodial parent should be liberal and flexible. For many parents, these guidelines should be considered only a minimum direction for interaction with the children. These guidelines are not meant to foreclose the parents from agreeing to modify the Parenting Plan as they find reasonable and in the best interests of their children at any given time.

Source: SL 2004, ch 313 (Supreme Court Rule 02-07), eff. July 1, 2002; SL 2013, ch 261, (Supreme Court Rule 12-10), eff. Apr. 18, 2012.

Guideline 4. Noncustodial Parenting Time With Children Over Age Five When Parents Reside More Than 200 Miles Apart
4.1. Summer and Holidays. This parenting time will consist of all but three weeks of the school summer vacation period. It is recommended that the time start one week after school is out and end two weeks before school begins so that the child will be well prepared to recommence school. In addition, where distance and finances permit, on an alternating basis, the Thanksgiving break, school winter (Christmas) break, and spring break will be with the noncustodial parent.
4.2. Priority of Summer Time With Noncustodial Parent. Summer time with the noncustodial parent takes precedence over summer activities (such as sports) when the noncustodial parent's time cannot be reasonably scheduled around such events. Even so, the conscientious noncustodial parent will often be able to enroll the child in a similar activity in the noncustodial parent's community.
4.3. Notice. At least sixty (60) days written notice (by mail, email, or text message) must be given by the noncustodial parent of the date for commencing extended summer parenting time with the children so that the most efficient means of transportation may be obtained and the parents and the children may arrange their schedules. Failure to give the precise number of days notice does not entitle the custodial parent the right to deny the noncustodial parent parenting time with the children.
4.4. Additional Time with the Noncustodial Parent. Where distance and finances permit, additional parenting time for the noncustodial parent, such as holiday weekends or special events, is encouraged. When the noncustodial parent is in the area where the children reside, or the children are in the area where the noncustodial parent resides, liberal time with the children must be allowed and because the noncustodial parent does not get weekly time with the children, the children can miss some school to spend time with the noncustodial parent, so long as it does not substantially impair the children's scholastic progress.

Guideline 5. Shared Parenting Plan

South Dakota law allows parents to agree in writing to a detailed Shared Parenting Plan, which provides that the children will reside no less than one hundred eighty nights per calendar year in each parent's home, and that the parents will share the duties and responsibilities of parenting the children and the expenses of the children in proportion to their incomes. Such Shared Parenting Plan must 6.27. A Shared Parenting Plan requires adaptable children and cooperative parents.

Source: SL 2013, ch 261, (Supreme Court Rule 12-10), eff. Apr. 18, 2012.






Chapter 04B - Uniform Deployed Parents Custody And Visitation Act

§ 25-4B-101 Short title.

25-4B-101. Short title. This chapter may be cited as the Uniform Deployed Parents Custody and Visitation Act.

Source: SL 2014, ch 123, § 1.



§ 25-4B-102 Definitions.

25-4B-102. Definitions. Terms used in this chapter mean:

(1) "Adult," an individual who has attained eighteen years of age or an emancipated minor;

(2) "Caretaking authority," the right to live with and care for a child on a day-to-day basis. The term includes physical custody, parenting time, right to access, and visitation;

(3) "Child,":

(a) An unemancipated individual who has not attained eighteen years of age; or

(b) An adult son or daughter by birth or adoption, or under law of this state other than this chapter, who is the subject of a court order concerning custodial responsibility;

(4) "Court," a tribunal, including an administrative agency, authorized under law of this state other than this chapter to make, enforce, or modify a decision regarding custodial responsibility;

(5) "Custodial responsibility," includes all powers and duties relating to caretaking authority and decision-making authority for a child. The term includes physical custody, legal custody, parenting time, right to access, visitation, and authority to grant limited contact with a child;

(6) "Decision-making authority," the power to make important decisions regarding a child, including decisions regarding the child's education, religious training, health care, extracurricular activities, and travel. The term does not include the power to make decisions that necessarily accompany a grant of caretaking authority;

(7) "Deploying parent," a servicemember, who is deployed or has been notified of impending deployment and is:

(a) A parent of a child under law of this state other than this chapter; or

(b) An individual who has custodial responsibility for a child under law of this state other than this chapter;

(8) "Deployment," the movement or mobilization of a servicemember for more than ninety days but less than eighteen months pursuant to uniformed service orders that:

(a) Are designated as unaccompanied;

(b) Do not authorize dependent travel; or

(c) Otherwise do not permit the movement of family members to the location to which the servicemember is deployed;

(9) "Family member," a sibling, aunt, uncle, cousin, stepparent, or grandparent of a child or an individual recognized to be in a familial relationship with a child under law of this state other than this chapter;

(10) "Limited contact," the authority of a nonparent to visit a child for a limited time. The term includes authority to take the child to a place other than the residence of the child;

(11) "Nonparent," an individual other than a deploying parent or other parent;

(12) "Other parent," an individual who, in common with a deploying parent, is:

(a) A parent of a child under law of this state other than this chapter; or

(b) An individual who has custodial responsibility for a child under law of this state other than this chapter;

(13) "Record," information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(14) "Return from deployment," the conclusion of a servicemember's deployment as specified in uniformed service orders;

(15) "Servicemember," a member of a uniformed service;

(16) "Sign," with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic symbol, sound, or process;

(17) "State," a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(18) "Uniformed service,":

(a) Active and reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States;

(b) The United States Merchant Marine;

(c) The commissioned corps of the United States Public Health Service;

(d) The commissioned corps of the National Oceanic and Atmospheric Administration of the United States; or

(e) The National Guard of a state.
Source: SL 2014, ch 123, § 2.



§ 25-4B-103 Remedies for noncompliance.

25-4B-103. Remedies for noncompliance. In addition to other remedies under law of this state other than this chapter, if a court finds that a party to a proceeding under this chapter has acted in bad faith or intentionally failed to comply with this chapter or a court order issued under this chapter, the court may assess reasonable attorney's fees and costs against the party and order other appropriate relief.

Source: SL 2014, ch 123, § 3.



§ 25-4B-104 Jurisdiction.

25-4B-104. Jurisdiction. (a) A court may issue an order regarding custodial responsibility under this chapter only if the court has jurisdiction under chapter 26-5B.

(b) If a court has issued a temporary order regarding custodial responsibility pursuant to Article 3, the residence of the deploying parent is not changed by reason of the deployment for the purposes of chapter 26-5B during the deployment.

(c) If a court has issued a permanent order regarding custodial responsibility before notice of deployment and the parents modify that order temporarily by agreement pursuant to Article 2, the residence of the deploying parent is not changed by reason of the deployment for the purposes of chapter 26-5B.

(d) If a court in another state has issued a temporary order regarding custodial responsibility as a result of impending or current deployment, the residence of the deploying parent is not changed by reason of the deployment for the purposes of chapter 26-5B.

(e) This section does not prevent a court from exercising temporary emergency jurisdiction under chapter 26-5B.

Source: SL 2014, ch 123, § 4.



§ 25-4B-105 Notification required of deploying parent.

25-4B-105. Notification required of deploying parent. (a) Except as otherwise provided in subsection (d) and subject to subsection (c), a deploying parent shall notify in a record the other parent of a pending deployment not later than seven days after receiving an official order to deploy unless reasonably prevented from doing so by the circumstances of service. If the circumstances of service prevent giving notification within the seven days, the deploying parent shall give the notification as soon as reasonably possible.

(b) Except as otherwise provided in subsection (d) and subject to subsection (c), each parent shall provide in a record the other parent with a plan for fulfilling that parent's share of custodial responsibility during deployment. Each parent shall provide the plan as soon as reasonably possible after notification of deployment is given under subsection (a).

(c) If a court order currently in effect prohibits disclosure of the address or contact information of the other parent, notification of deployment under subsection (a), or notification of a plan for custodial responsibility during deployment under subsection (b), may be made only to the issuing court. If the address of the other parent is available to the issuing court, the court shall forward the notification to the other parent. The court shall keep confidential the address or contact information of the other parent.

(d) Notification in a record under subsection (a) or (b) is not required if the parents are living in the same residence and both parents have actual notice of the deployment or plan.

(e) In a proceeding regarding custodial responsibility, a court may consider the reasonableness of a parent's efforts to comply with this section.

Source: SL 2014, ch 123, § 5.



§ 25-4B-106 Duty to notify of change of address.

25-4B-106. Duty to notify of change of address. (a) Except as otherwise provided in subsection (b), an individual to whom custodial responsibility has been granted during deployment pursuant to Articles 2 or 3 shall notify the deploying parent and any other individual with custodial responsibility of a child of any change of the individual's mailing address or residence until the grant is terminated. The individual shall provide the notice to any court that has issued a custody or child support order concerning the child which is in effect.

(b) If a court order currently in effect prohibits disclosure of the address or contact information of an individual to whom custodial responsibility has been granted, a notification under subsection (a) may be made only to the court that issued the order. The court shall keep confidential the mailing address or residence of the individual to whom custodial responsibility has been granted.

Source: SL 2014, ch 123, § 6.



§ 25-4B-107 General consideration in custody proceeding of parent's military service

25-4B-107. General consideration in custody proceeding of parent's military service. In a proceeding for custodial responsibility of a child of a servicemember, a court may not consider a parent's past deployment or possible future deployment in itself in determining the best interest of the child. However, if upon return from the deployment either the servicemember or child exhibits a substantial and material change in circumstances that adversely affects the servicemember's ability to adequately care for the child, the best interests of the child shall be determinative.

Source: SL 2014, ch 123, § 7.



§ 25-4B-201 Form of agreement.

25-4B-201. Form of agreement. (a) The parents of a child may enter into a temporary agreement under this Article granting custodial responsibility during deployment.

(b) An agreement under subsection (a) must be:

(1) In writing; and

(2) Signed by both parents and any nonparent to whom custodial responsibility is granted.

(c) Subject to subsection (d), an agreement under subsection (a), if feasible, must:

(1) Identify the destination, duration, and conditions of the deployment that is the basis for the agreement;

(2) Specify the allocation of caretaking authority among the deploying parent, the other parent, and any nonparent;

(3) Specify any decision-making authority that accompanies a grant of caretaking authority;

(4) Specify any grant of limited contact to a nonparent;

(5) If under the agreement custodial responsibility is shared by the other parent and a nonparent, or by other nonparents, provide a process to resolve any dispute that may arise;

(6) Specify the frequency, duration, and means, including electronic means, by which the deploying parent will have contact with the child, any role to be played by the other parent in facilitating the contact, and the allocation of any costs of contact;

(7) Specify the contact between the deploying parent and child during the time the deploying parent is on leave or is otherwise available;

(8) Acknowledge that any party's child support obligation cannot be modified by the agreement, and that changing the terms of the obligation during deployment requires modification in the appropriate court;

(9) Provide that the agreement will terminate according to the procedures under Article 4 after the deploying parent returns from deployment; and

(10) If the agreement must be filed pursuant to § 25-4B-205, specify which parent is required to file the agreement.

(d) The omission of any of the items specified in subsection (c) does not invalidate an agreement under this section.

Source: SL 2014, ch 123, § 8.



§ 25-4B-202 Nature of authority created by agreement.

25-4B-202. Nature of authority created by agreement. (a) An agreement under this Article is temporary and terminates pursuant to Article 4 after the deploying parent returns from deployment, unless the agreement has been terminated before that time by court order or modification under § 25-4B-203. The agreement does not create an independent, continuing right to caretaking authority, decision-making authority, or limited contact in an individual to whom custodial responsibility is given.

(b) A nonparent who has caretaking authority, decision-making authority, or limited contact by an agreement under this Article has standing to enforce the agreement until it has been terminated by court order, by modification under § 25-4B-203, or under Article 4.

Source: SL 2014, ch 123, § 9.



§ 25-4B-203 Modification of agreement.

25-4B-203. Modification of agreement. (a) By mutual consent, the parents of a child may modify an agreement regarding custodial responsibility made pursuant to this Article.

(b) If an agreement is modified under subsection (a) before deployment of a deploying parent, the modification must be in writing and signed by both parents and any nonparent who will exercise custodial responsibility under the modified agreement.

(c) If an agreement is modified under subsection (a) during deployment of a deploying parent, the modification must be agreed to in a record by both parents and any nonparent who will exercise custodial responsibility under the modified agreement.

Source: SL 2014, ch 123, § 10.



§ 25-4B-204 Power of attorney.

25-4B-204. Power of attorney. A deploying parent, by power of attorney, may delegate all or part of custodial responsibility to an adult nonparent for the period of deployment if no other parent possesses custodial responsibility under law of this state other than this chapter, or if a court order currently in effect prohibits contact between the child and the other parent. The deploying parent may revoke the power of attorney by signing a revocation of the power.

Source: SL 2014, ch 123, § 11.



§ 25-4B-205 Filing agreement or power of attorney with court

25-4B-205. Filing agreement or power of attorney with court. An agreement or power of attorney under this Article must be filed within a reasonable time with any court that has entered an order on custodial responsibility or child support that is in effect concerning the child who is the subject of the agreement or power. The case number and heading of the pending case concerning custodial responsibility or child support must be provided to the court with the agreement or power.

Source: SL 2014, ch 123, § 12.



§ 25-4B-301 Close and substantial relationship defined.

25-4B-301. Close and substantial relationship defined. In this Article, "close and substantial relationship" means a relationship in which a significant bond exists between a child and a nonparent.

Source: SL 2014, ch 123, § 13.



§ 25-4B-302 Proceeding for temporary custody order.

25-4B-302. Proceeding for temporary custody order. (a) After a deploying parent receives an official order to deploy and until the deployment terminates, a court may issue a temporary order granting custodial responsibility unless prohibited by the Servicemembers Civil Relief Act, 50 U.S.C. Appendix Sections 521 and 522. A court may not issue a permanent order granting custodial responsibility without the consent of the deploying parent.

(b) At any time after a deploying parent receives an official order to deploy, either parent may file a motion regarding custodial responsibility of a child during deployment. The motion must be filed in a pending proceeding for custodial responsibility in a court with jurisdiction under § 25-4B-104, or if there is no pending proceeding in a court with jurisdiction under § 25-4B-104, in a new action for granting custodial responsibility during deployment.

Source: SL 2014, ch 123, § 14.



§ 25-4B-303 Expedited hearing.

25-4B-303. Expedited hearing. If a motion to grant custodial responsibility is filed under subsection 25-4B-302(b) before a deploying parent deploys, the court shall conduct an expedited hearing.

Source: SL 2014, ch 123, § 15.



§ 25-4B-304 Testimony by electronic means.

25-4B-304. Testimony by electronic means. In a proceeding under this Article, a party or witness who is not reasonably available to appear personally may appear, provide testimony, and present evidence by electronic means unless the court finds good cause to require a personal appearance.

Source: SL 2014, ch 123, § 16.



§ 25-4B-305 Effect of prior judicial order or agreement.

25-4B-305. Effect of prior judicial order or agreement. In a proceeding for a grant of custodial responsibility pursuant to this Article, the following rules apply:

(1) A prior judicial order designating custodial responsibility in the event of deployment is binding on the court unless the circumstances meet the requirements of law of this state other than this chapter for modifying a judicial order regarding custodial responsibility;

(2) The court shall enforce a prior written agreement between the parents for designating custodial responsibility in the event of deployment, including an agreement executed under Article 2, unless the court finds that the agreement is contrary to the best interest of the child.
Source: SL 2014, ch 123, § 17.



§ 25-4B-306 Grant of caretaking or decision-making authority to nonparent.

25-4B-306. Grant of caretaking or decision-making authority to nonparent. (a) On motion of a deploying parent and in accordance with law of this state other than this chapter, if it is in the best interest of the child, a court may grant caretaking authority to a nonparent who is an adult family member of the child or an adult with whom the child has a close and substantial relationship.

(b) Unless a grant of caretaking authority to a nonparent under subsection (a) is agreed to by the other parent, the grant is limited to an amount of time not greater than:

(1) The amount of time granted to the deploying parent under a permanent custody order, but the court may add unusual travel time necessary to transport the child; or

(2) In the absence of a permanent custody order that is currently in effect, the amount of time that the deploying parent habitually cared for the child before being notified of deployment, but the court may add unusual travel time necessary to transport the child.

(c) A court may grant part of a deploying parent's decision-making authority, if the deploying parent is unable to exercise that authority, to a nonparent who is an adult family member of the child or an adult with whom the child has a close and substantial relationship. If a court grants the authority to a nonparent, the court shall specify the decision-making powers granted, including decisions regarding the child's education, religious training, health care, extracurricular activities, and travel.

Source: SL 2014, ch 123, § 18.



§ 25-4B-307 Grant of limited contact.

25-4B-307. Grant of limited contact. On motion of a deploying parent, and in accordance with law of this state other than this chapter, unless the court finds that the contact would be contrary to the best interest of the child, a court shall grant limited contact to a nonparent who is a family member of the child or an individual with whom the child has a close and substantial relationship.

Source: SL 2014, ch 123, § 19.



§ 25-4B-308 Nature of authority created by temporary custody order.

25-4B-308. Nature of authority created by temporary custody order. (a) A grant of authority under this Article is temporary and terminates under Article 4 after the return from deployment of the deploying parent, unless the grant has been terminated before that time by court order. The grant does not create an independent, continuing right to caretaking authority, decision-making authority, or limited contact in an individual to whom it is granted.

(b) A nonparent granted caretaking authority, decision-making authority, or limited contact under this Article has standing to enforce the grant until it is terminated by court order or under Article 4.

Source: SL 2014, ch 123, § 20.



§ 25-4B-309 Content of temporary custody order.

25-4B-309. Content of temporary custody order. (a) An order granting custodial responsibility under this Article must:

(1) Designate the order as temporary; and

(2) Identify to the extent feasible the destination, duration, and conditions of the deployment.

(b) If applicable, an order for custodial responsibility under this Article must:

(1) Specify the allocation of caretaking authority, decision-making authority, or limited contact among the deploying parent, the other parent, and any nonparent;

(2) If the order divides caretaking or decision-making authority between individuals, or grants caretaking authority to one individual and limited contact to another, provide a process to resolve any dispute that may arise;

(3) Provide for liberal communication between the deploying parent and the child during deployment, including through electronic means, unless contrary to the best interest of the child, and allocate any costs of communications;

(4) Provide for liberal contact between the deploying parent and the child during the time the deploying parent is on leave or otherwise available, unless contrary to the best interest of the child;

(5) Provide for reasonable contact between the deploying parent and the child after return from deployment until the temporary order is terminated, even if the time of contact exceeds the time the deploying parent spent with the child before entry of the temporary order; and

(6) Provide that the order will terminate pursuant to Article 4 after the deploying parent returns from deployment.
Source: SL 2014, ch 123, § 21.



§ 25-4B-310 Order for child support.

25-4B-310. Order for child support. If a court has issued an order granting caretaking authority under this Article, or an agreement granting caretaking authority has been executed pursuant to Article 2, the court may enter a temporary order for child support consistent with law of this state other than this chapter if the court has jurisdiction pursuant to chapter 25-9C.

Source: SL 2014, ch 123, § 22; SL 2015, ch 148, § 79.



§ 25-4B-311 Modifying or terminating grant of custodial responsibility to nonparent

25-4B-311. Modifying or terminating grant of custodial responsibility to nonparent. (a) Except for an order under § 25-4B-305, except as otherwise provided in subsection (b), and consistent with the Servicemembers Civil Relief Act, 50 U.S.C. Appendix Sections 521 and 522, on motion of a deploying or other parent or any nonparent to whom caretaking authority, decision-making authority, or limited contact has been granted, the court may modify or terminate the grant if the modification or termination is consistent with this Article and it is in the best interest of the child. A modification is temporary and terminates pursuant to Article 4 after the deploying parent returns from deployment, unless the grant has been terminated before that time by court order.

(b) On motion of a deploying parent, the court shall terminate a grant of limited contact.

Source: SL 2014, ch 123, § 23.



§ 25-4B-401 Procedure for terminating temporary grant of custodial responsibility established by agreement.

25-4B-401. Procedure for terminating temporary grant of custodial responsibility established by agreement. (a) At any time after return from deployment, a temporary agreement granting custodial responsibility under Article 2 may be terminated by an agreement to terminate signed by the deploying parent and the other parent.

(b) A temporary agreement under Article 2 granting custodial responsibility terminates:

(1) If an agreement to terminate under subsection (a) specifies a date for termination, on that date; or

(2) If the agreement to terminate does not specify a date, on the date the agreement to terminate is signed by the deploying parent and the other parent.

(c) In the absence of an agreement under subsection (a) to terminate, a temporary agreement granting custodial responsibility terminates under Article 2 sixty days after the deploying parent gives notice to the other parent that the deploying parent returned from deployment.

(d) If a temporary agreement granting custodial responsibility was filed with a court pursuant to § 25-4B-205 or a temporary order for child support was entered pursuant to § 25-4B-310, an agreement to terminate the temporary agreement also must be filed with that court within a reasonable time after the signing of the agreement. The case number and heading of the case concerning custodial responsibility or child support must be provided to the court with the agreement to terminate.

Source: SL 2014, ch 123, § 24.



§ 25-4B-402 Consent procedure for terminating temporary grant of custodial responsibility established by court order.

25-4B-402. Consent procedure for terminating temporary grant of custodial responsibility established by court order. At any time after a deploying parent returns from deployment, the deploying parent and the other parent may file with the court an agreement to terminate a temporary order for custodial responsibility issued under Article 3. After an agreement has been filed, the court shall issue an order terminating the temporary order effective on the date specified in the agreement. If a date is not specified, the order is effective immediately.

Source: SL 2014, ch 123, § 25.



§ 25-4B-403 Visitation before termination of temporary grant of custodial responsibility.

25-4B-403. Visitation before termination of temporary grant of custodial responsibility. After a deploying parent returns from deployment until a temporary agreement or order for custodial responsibility established under Articles 2 or 3 is terminated, the court shall issue a temporary order granting the deploying parent reasonable contact with the child unless it is contrary to the best interest of the child, even if the time of contact exceeds the time the deploying parent spent with the child before deployment.

Source: SL 2014, ch 123, § 26.



§ 25-4B-404 Termination by operation of law of temporary grant of custodial responsibility established by court order

25-4B-404. Termination by operation of law of temporary grant of custodial responsibility established by court order. (a) If an agreement between the parties to terminate a temporary order for custodial responsibility under Article 3 has not been filed, the order terminates sixty days after the deploying parent gives notice to the other parent and any nonparent granted custodial responsibility that the deploying parent has returned from deployment.

(b) A proceeding seeking to prevent termination of a temporary order for custodial responsibility is governed by law of this state other than this chapter.

Source: SL 2014, ch 123, § 27.



§ 25-4B-501 Uniformity of application and construction.

25-4B-501. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2014, ch 123, § 28.



§ 25-4B-502 Relation to Electronic Signatures in Global and National Commerce Act.

25-4B-502. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, or supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

Source: SL 2014, ch 123, § 29.



§ 25-4B-503 Savings clause.

25-4B-503. Savings clause. This chapter does not affect the validity of a temporary court order concerning custodial responsibility during deployment which was entered before July 1, 2014.

Source: SL 2014, ch 123, § 30.






Chapter 05 - Parent And Child

§ 25-5-1 , 25-5-2. Repealed.

25-5-1, 25-5-2. Repealed by SL 1991, ch 210, §§ 1, 2



§ 25-5-3 Presumption of parentage.

25-5-3. Presumption of parentage. The husband and wife are presumed to be the parents of any child born to the wife during the marriage or within ten months after the dissolution of the marriage.

Source: SDC 1939, § 14.0301; SL 1991, ch 210, § 3; SL 1994, ch 194.



§ 25-5-4 , 25-5-5. Repealed.

25-5-4, 25-5-5. Repealed by SL 1991, ch 210, §§ 4, 5



§ 25-5-6 Parental control of child's property.

25-5-6. Parental control of child's property. The parent, as such, has no control over the property of the child.

Source: SDC 1939, § 14.0318.



§ 25-5-7 Parents equally entitled to custody and earnings of child born in wedlock.

25-5-7. Parents equally entitled to custody and earnings of child born in wedlock. Subject to the court's right to award custody of the child to either parent, considering the best interest of the child as to its temporal, mental, and moral welfare the father and mother of any minor child born in wedlock are equally entitled to the child's custody, service, and earnings.

Source: SDC 1939, § 14.0303; SL 1991, ch 210, § 6; SL 2008, ch 131, § 1.



§ 25-5-7.1 Joint legal custody order--Factors for court's consideration--Joint physical custody.

25-5-7.1. Joint legal custody order--Factors for court's consideration--Joint physical custody. In any custody dispute between parents, the court may order joint legal custody so that both parents retain full parental rights and responsibilities with respect to their child and so that both parents must confer on, and participate in, major decisions affecting the welfare of the child. In ordering joint legal custody, the court may consider the expressed desires of the parents and may grant to one party the ultimate responsibility over specific aspects of the child's welfare or may divide those aspects between the parties based on the best interest of the child. If it appears to the court to be in the best interest of the child, the court may order, or the parties may agree, how any such responsibility shall be divided. Such areas of responsibility may include the child's primary physical residence, child care, education, extracurricular activities, medical and dental care, religious instruction, the child's use of motor vehicles, and any other responsibilities which the court finds unique to a particular family or in the best interest of the child. If the court awards joint legal custody, it may also order joint physical custody in such proportions as are in the best interests of the child, notwithstanding the objection of either parent.

Source: SL 1989, ch 217, § 1; SL 2011, ch 131, § 1; SL 2012, ch 141, § 1.



§ 25-5-7.2 Residential parent to make routine decisions concerning child.

25-5-7.2. Residential parent to make routine decisions concerning child. During the time a child, over whom the court has ordered joint legal custody to both parents, resides with either parent, that parent shall decide all routine matters concerning the child.

Source: SL 1989, ch 217, § 2.



§ 25-5-7.3 Parents to have equal access to records pertaining to child--Name and address of both parents to be listed.

25-5-7.3. Parents to have equal access to records pertaining to child--Name and address of both parents to be listed. Access to records and information pertaining to a minor child, including, but not limited to, medical, dental, orthodontia, optometric and similar health care, and school records shall be made equally available to both parents. Counseling, psychiatric, psychotherapy, and other records subject to confidentiality or privilege shall only be released in accordance with state and federal law; but, if available to one parent, shall be available to both. The parents shall make reasonable efforts to ensure that the name and address of the other parent is listed on all such records.

Source: SL 1989, ch 217, § 3; SL 2008, ch 129, § 1.



§ 25-5-7.4 Written applications to enroll child in activity or program to provide name and address of other parent.

25-5-7.4. Written applications to enroll child in activity or program to provide name and address of other parent. If either parent enrolls the child in any social, beneficent, religious, or peer group activity, service, benefit, or program for which written application is required, the enrolling parent shall provide the name and address of the other parent on, or supplementary to, the application. The provisions of this section do not apply to any written application for any type of annuity or insurance.

Source: SL 2008, ch 129, § 2.



§ 25-5-7.5 Access to records and application requirements not applicable to certain parents.

25-5-7.5. Access to records and application requirements not applicable to certain parents. The provisions of §§ 25-5-7.3 and 25-5-7.4 do not apply in any case in which a court has:

(1) Terminated the rights of either parent; or

(2) Restrained either parent, by court order, from contact with the child.

Moreover, a court of competent jurisdiction may determine that the application of § 25-5-7.3 or 25-5-7.4, or both, is inappropriate under the facts and circumstances of any particular case.

Source: SL 2008, ch 129, § 3.



§ 25-5-7.6 Parent sharing custody to foster other parent's relationship with child.

25-5-7.6. Parent sharing custody to foster other parent's relationship with child. Each parent sharing joint legal custody of their child shall foster the other parent's relationship with the child.

Source: SL 2011, ch 131, § 2.



§ 25-5-8 Father's rights not superior to mother's while separated.

25-5-8. Father's rights not superior to mother's while separated. The husband and father, as such, has no rights superior to those of the wife and mother in regard to the care, custody, education, and control of the children of the marriage, while such husband and wife live separate and apart from each other.

Source: SDC 1939, § 14.0305.



§ 25-5-9 Habeas corpus to award child custody when parents separated without divorce--Rules of law governing.

25-5-9. Habeas corpus to award child custody when parents separated without divorce--Rules of law governing. When husband and wife live separate and apart from each other without being divorced, the circuit court or judge thereof, upon application of either, may grant a writ of habeas corpus to inquire into the custody of any minor unmarried child of the marriage, and may award the custody of such child to either for such time and under such regulations as the case may require. The decision of the court or judge must be guided by the rules provided by law for awarding custody of a minor or appointing guardians.

Source: SDC 1939, § 14.0305.



§ 25-5-10 Custody and earnings of children born out of wedlock.

25-5-10. Custody and earnings of children born out of wedlock. The mother of an unmarried minor born out of wedlock is entitled to its custody, services, and earnings subject to the court's right to award custody of the child to either parent, considering the best interests of the child as to its temporal, mental, and moral welfare.

Source: SDC 1939, § 14.0304; SL 1982, ch 192; SL 1991, ch 210, § 7.



§ 25-5-10.1 Best interest of child not presumed--Change of custody.

25-5-10.1. Best interest of child not presumed--Change of custody. Notwithstanding any initial entitlement to custody pursuant to § 25-5-10, there is no legal presumption that such custody is in the best interest of the child, nor is a change of circumstances required for a change of the initial custody as determined by § 25-5-10.

Source: SL 2008, ch 131, § 2.



§ 25-5-11 Wages of minor payable to minor or conservator.

25-5-11. Wages of minor payable to minor or conservator. The wages of a minor employed in service may be paid to the minor or to the minor's conservator.

Source: SDC 1939, § 14.0319; SL 1983, ch 206; SL 1993, ch 213, § 113.



§ 25-5-12 Relinquishment of child control and earnings--Abandonment by parent.

25-5-12. Relinquishment of child control and earnings--Abandonment by parent. The parent, whether solvent or insolvent, may relinquish to the child the right of controlling him and receiving his earnings. Abandonment by the parent is presumptive evidence of such relinquishment.

Source: SDC 1939, § 14.0319.



§ 25-5-13 Power to change residence of child--Restraining power of circuit court.

25-5-13. Power to change residence of child--Restraining power of circuit court. A parent entitled to the custody of a child has the right to change his residence, subject to the power of the circuit court to restrain a removal which would prejudice the rights or welfare of the child.

Source: SDC 1939, § 14.0306.



§ 25-5-14 Parent and child not answerable for act of other.

25-5-14. Parent and child not answerable for act of other. Except as provided by § 25-5-15, neither parent nor child is answerable as such, for the act of the other.

Source: SDC 1939, § 14.0309.



§ 25-5-15 Parental liability for willful acts of child--Limitation of recovery--Motor vehicle cases excepted--Specific findings in disputed cases.

25-5-15. Parental liability for willful acts of child--Limitation of recovery--Motor vehicle cases excepted--Specific findings in disputed cases. Any person, firm, association, private or public corporation, including the State of South Dakota and its political subdivisions, suffering damages to real, personal, or mixed property, or personal injury, through any malicious and willful act of a minor child under the age of eighteen years while residing with the child's parents, has a cause of action against and may recover from the parents of such child. In each case the amount of recovery against one or both of the parents is limited to actual damages of two thousand five hundred dollars and the taxable court costs, and does not apply to damages proximately caused through the operation of a motor vehicle by the minor child. If the issue is disputed, any determination that a parent is not responsible for the full amount of actual damages and costs authorized by this section shall be justified in a specific finding, in writing or on the record.

Source: SL 1957, ch 41; SDC Supp 1960, § 14.0309-1; SL 1979, ch 166; SL 1980, ch 188; SL 1993, ch 194; SL 2010, ch 136, § 1.



§ 25-5-16 Judicial cognizance of parental abuses--Freeing child from parental dominion.

25-5-16. Judicial cognizance of parental abuses--Freeing child from parental dominion. The abuse of parental authority is the subject of judicial cognizance in a civil action in the circuit court, brought by the child or by its relatives within the third degree, or by the officers of the poor where the child resides; and when the abuse is established, the child may be freed from the dominion of the parent and the duty of support and education enforced.

Source: SDC 1939, § 14.0307.



§ 25-5-17 , 25-5-18. Repealed.

25-5-17, 25-5-18. Repealed by SL 1991, ch 211, §§ 7, 8



§ 25-5-18.1 Parental duty to support child.

25-5-18.1. Parental duty to support child. The parents of any child are under a legal duty to support their child in accordance with the provisions of § 25-7-6.1, until the child attains the age of eighteen, or until the child attains the age of nineteen if the child is a full-time student in a secondary school. If it is determined by the court that the child support obligation survives the death of the parent, the amount due may be modified, revoked, or commuted to a lump sum payment by the court, taking into consideration all factors deemed relevant, including the financial resources of the child and the other parent and the needs of the decedent's family.

Source: SL 1986, ch 218, § 68; SL 1989, ch 220, §§ 1, 19; SL 2001, ch 133, § 6.



§ 25-5-18.2 Parental duty to support certain grandchildren.

25-5-18.2. Parental duty to support certain grandchildren. The parents of a minor mother or minor father may be required to contribute to the support of their grandchild according to their financial means until they are no longer legally responsible to support the minor mother or minor father in accordance with § 25-5-18.1.

Source: SL 1995, ch 142.



§ 25-5-19 Emancipation by express agreement--Approval of circuit court.

25-5-19. Emancipation by express agreement--Approval of circuit court. Emancipation is express when it is by agreement of both parents if living, and if not, the surviving parent and the child. Any such express agreement of emancipation shall be presented to the circuit court of the county in which the child resides for approval. The court shall issue a declaration of emancipation if it finds the emancipation would not be contrary to the child's best interest. The declaration of emancipation and a copy of the agreement shall be filed by the clerk of courts.

Source: SDC 1939, § 14.0308 (4); SL 1991, ch 211, § 9.



§ 25-5-20 Repealed.

25-5-20. Repealed by SL 1991, ch 211, § 10



§ 25-5-21 Duty of emancipated child to parent.

25-5-21. Duty of emancipated child to parent. The legal duty of an emancipated child to his parent is the same as that of a child who has reached his majority.

Source: SDC 1939, § 14.0308 (4).



§ 25-5-22 Repealed.

25-5-22. Repealed by SL 1991, ch 211, § 11



§ 25-5-23 Foster parents' liability to foster children.

25-5-23. Foster parents' liability to foster children. Foster parents shall be liable for personal injuries sustained by foster children only to the extent natural parents are liable to their children.

Source: SL 1980, ch 189.



§ 25-5-23.1 Foster parents' liability for acts of foster child--Motor vehicle cases excepted--No costs to be assessed if child adjudicated delinquent or in need of supervision.

25-5-23.1. Foster parents' liability for acts of foster child--Motor vehicle cases excepted--No costs to be assessed if child adjudicated delinquent or in need of supervision. No foster parent is liable for the acts of his or her foster child. However, this section does not apply to any action based on agency or negligent entrustment of a motor vehicle. No costs or fees may be charged or assessed against a foster parent as a result of a foster child in their care being adjudicated under § 26-8B-6 or 26-8C-7.

Source: SL 2001, ch 131, § 1.



§ 25-5-24 Emancipated minor defined.

25-5-24. Emancipated minor defined. Any person under the age of eighteen years who:

(1) Has entered into a valid marriage, whether or not such marriage was terminated by dissolution; or

(2) Is on active duty with any of the armed forces of the United States of America; or

(3) Has received a declaration of emancipation pursuant to § 25-5-26;
is an emancipated minor.

Source: SL 1991, ch 211, § 1.



§ 25-5-25 Age of majority for certain purposes--Parent or guardian liability.

25-5-25. Age of majority for certain purposes--Parent or guardian liability. An emancipated minor shall be considered as being over the age of majority for the following purposes:

(1) For the purpose of consenting to medical, chiropractic, optometric, dental, or psychiatric care, without parental consent, knowledge or liability;

(2) For the purpose of his capacity to enter into a binding contract;

(3) For the purpose of his capacity to sue and be sued in his own name;

(4) For the purpose of his right to support by his parents;

(5) For purposes of the rights of his parents to his earnings, and to control him;

(6) For the purpose of establishing his own residence;

(7) For the purpose of buying or selling real property;

(8) For the purpose of ending all vicarious liability of the minor's parents or guardian for the minor's torts; and

(9) For the purpose of enrolling in any school or college.

Nothing in this section may be construed to relieve the minor's parents or guardian from any liability for the torts of an emancipated minor if the liability arises out of an agency relationship, out of the operation of a motor vehicle as provided in § 25-5-15 or some other principle of law other than the parent-child relationship.

Source: SL 1991, ch 211, § 2.



§ 25-5-26 Petition for emancipation--Procedure.

25-5-26. Petition for emancipation--Procedure. A minor may petition the circuit court of the county in which he resides for a declaration of emancipation. The petition shall be verified and shall set forth with specificity all of the following:

(1) That he is at least sixteen years of age;

(2) That he willingly lives separate and apart from his parents or guardian with the consent or acquiescence of his parents or guardian;

(3) That he is managing his own financial affairs;

(4) That the source of his income is not derived from any activity declared to be a crime by the laws of the State of South Dakota or the laws of the United States.

Before the petition is heard, such notice as the court deems reasonable shall be given to the minor's parents, guardian, or other person entitled to the custody of the minor, or proof made to the court that their addresses are unknown, or that for other reasons such notice cannot be given. If a minor is a ward or dependent child of the state, notice shall be given to the appropriate state agency.

The court shall sustain the petition if it finds that the minor is a person that fulfills the requirements of this section and that emancipation would not be contrary to his best interest.

If the petition is sustained, the court shall forthwith issue a declaration of emancipation, which shall be filed by the clerk of court.

If the petition is denied, the minor may appeal to the Supreme Court.

If the petition is sustained, the parents or guardian may appeal to the Supreme Court if they have appeared in the proceeding and opposed the granting of the petition.

A declaration is conclusive evidence that the minor is emancipated.

Source: SL 1991, ch 211, § 3; SL 1993, ch 213, § 114.



§ 25-5-27 Rescission of declaration of emancipation.

25-5-27. Rescission of declaration of emancipation. A minor declared emancipated under § 25-5-26 or 25-5-19 or his conservator may petition the circuit court of the county in which he resides to rescind the declaration.

Before the petition is heard, such notice as the court deems reasonable shall be given to the minor's parents or guardian or proof made to the court that their addresses are unknown, or that for other reasons such notice cannot be given. However, no liability may accrue to any parent or guardian not given actual notice, as a result of rescission of the declaration of emancipation, until such parent or guardian is given actual notice.

The court shall sustain the petition and rescind the declaration of emancipation if it finds that the minor is indigent and has no means of support.

If the petition is sustained, the court shall forthwith issue a court order rescinding the declaration of emancipation granted under § 25-5-26, which shall be filed by the clerk of court.

Rescission of the declaration of emancipation does not alter any contractual obligations or rights or any property rights or interests which arose during the period that the declaration was in effect.

Source: SL 1991, ch 211, § 4.



§ 25-5-28 Declaration obtained by fraud voidable--Proceedings.

25-5-28. Declaration obtained by fraud voidable--Proceedings. A declaration of emancipation obtained by fraud or by the withholding of material information is voidable. The voiding of any such declaration pursuant to this section does not alter any contractual obligations or rights or any property rights or interests which arose during the period that the declaration was in effect.

A proceeding under this section may be commenced by any person or by any public or private agency. Notice of the commencement of such a proceeding and of any order declaring the declaration of emancipation to be void shall be consistent with the requirements of § 25-5-27.

Source: SL 1991, ch 211, § 5.



§ 25-5-29 Person other than parent permitted to seek custody of child--Parent's presumptive right to custody--Rebuttal.

25-5-29. Person other than parent permitted to seek custody of child--Parent's presumptive right to custody--Rebuttal. Except for proceedings under chapter 26-7A, 26-8A, 26-8B, or 26-8C, the court may allow any person other than the parent of a child to intervene or petition a court of competent jurisdiction for custody or visitation of any child with whom he or she has served as a primary caretaker, has closely bonded as a parental figure, or has otherwise formed a significant and substantial relationship. It is presumed to be in the best interest of a child to be in the care, custody, and control of the child's parent, and the parent shall be afforded the constitutional protections as determined by the United States Supreme Court and the South Dakota Supreme Court. A parent's presumptive right to custody of his or her child may be rebutted by proof:

(1) That the parent has abandoned or persistently neglected the child;

(2) That the parent has forfeited or surrendered his or her parental rights over the child to any person other than the parent;

(3) That the parent has abdicated his or her parental rights and responsibilities; or

(4) That other extraordinary circumstances exist which, if custody is awarded to the parent, would result in serious detriment to the child.
Source: SL 2002, ch 126, § 1.



§ 25-5-30 Circumstances suggesting serious detriment to child.

25-5-30. Circumstances suggesting serious detriment to child. Serious detriment to a child may exist whenever there is proof of one or more of the following extraordinary circumstances:

(1) The likelihood of serious physical or emotional harm to the child if placed in the parent's custody;

(2) The extended, unjustifiable absence of parental custody;

(3) The provision of the child's physical, emotional, and other needs by persons other than the parent over a significant period of time;

(4) The existence of a bonded relationship between the child and the person other than the parent sufficient to cause significant emotional harm to the child in the event of a change in custody;

(5) The substantial enhancement of the child's well-being while under the care of a person other than the parent;

(6) The extent of the parent's delay in seeking to reacquire custody of the child;

(7) The demonstrated quality of the parent's commitment to raising the child;

(8) The likely degree of stability and security in the child's future with the parent;

(9) The extent to which the child's right to an education would be impaired while in the custody of the parent; or

(10) Any other extraordinary circumstance that would substantially and adversely impact the welfare of the child.
Source: SL 2002, ch 126, § 2.



§ 25-5-31 No right created on behalf of stepparent.

25-5-31. No right created on behalf of stepparent. Nothing in § 25-5-29 creates any right on behalf of a stepparent to seek custody or visitation with a stepchild who has lived with that stepparent merely because the stepparent was married to or living with the child's parent.

Source: SL 2002, ch 126, § 3.



§ 25-5-32 Parental rights need not be terminated if custody awarded to person other than parent.

25-5-32. Parental rights need not be terminated if custody awarded to person other than parent. If a court determines that a person other than a parent should be awarded custody or visitation, the court need not terminate either parent's parental rights over the child. A judgment awarding to a person other than a parent custodial rights may award the parent visitation rights with the child.

Source: SL 2002, ch 126, § 4.



§ 25-5-33 Child support, parent's duty to provide for child when custody awarded to person other than parent.

25-5-33. Child support, parent's duty to provide for child when custody awarded to person other than parent. If a court awards a person other than a parent custodial rights to a child, the court may set child support in whatever amount it deems appropriate, and notwithstanding the provisions of any other statute to the contrary, may waive the parent's duty to provide monetary or other support for his or her child.

Source: SL 2002, ch 126, § 5.



§ 25-5-34 Applicability of §§ 25-5-29 to 25-5-34.

25-5-34. Applicability of §§ 25-5-29 to 25-5-34. It is the express legislative intent that §§ 25-5-29 to 25-5-34, inclusive, apply to all pending matters involving disputed custody of a child between a parent and a person other than a parent meeting the standing provisions of § 25-5-29, and all subsequent custody disputes involving a person other than a parent.

Source: SL 2002, ch 126, § 6.



§ 25-5-35 Breastfeeding permitted in certain locations.

25-5-35. Breastfeeding permitted in certain locations. A mother may breastfeed her child in any location, public or private, where the mother and child are otherwise authorized to be present as long as the mother is in compliance with all other state and municipal laws. However, no municipality may outright ban breast feeding in public places.

Source: SL 2015, ch 145, § 1.






Chapter 05A - Voluntary Termination Of Parental Relations

§ 25-5A-1 Definition of terms.

25-5A-1. Definition of terms. Terms in this chapter mean:

(1) "Authorized agency," the Department of Social Services of South Dakota or any agency licensed by the department to place children for adoption;

(2) "Child," any minor;

(3) "Parents," the mother and father, if living, of a child;

(4) "Putative father," any person who claims to be, or is named as, the biological father or a possible biological father of a child, and whose paternity of the child has not been judicially determined.
Source: SL 1971, ch 165, § 1; SL 1972, ch 154, § 6; SL 1973, ch 163, § 1; SL 1995, ch 143, § 1.



§ 25-5A-2 Purposes of termination procedure.

25-5A-2. Purposes of termination procedure. The procedure for the voluntary termination of parental rights for the purpose of adoption or, if a suitable adoption plan cannot be effected, for the purpose of providing for the care of the child by some other plan which may or may not contemplate the continued possibility of eventual adoption, may be initiated whenever it appears that the parent or parents of any child desires to relinquish such parental rights.

Source: SL 1971, ch 165, § 3; SL 1973, ch 163, § 2.



§ 25-5A-3 Parent entitled to petition for termination.

25-5A-3. Parent entitled to petition for termination. A petition for the voluntary termination of parental rights may be filed by a parent.

Source: SL 1971, ch 165, § 4; SL 1973, ch 163, § 7.



§ 25-5A-4 Waiting period for filing petition.

25-5A-4. Waiting period for filing petition. No petition may be filed under this chapter prior to five days after the birth of the child.

Source: SL 1971, ch 165, § 2.



§ 25-5A-5 Circuit court jurisdiction--Venue.

25-5A-5. Circuit court jurisdiction--Venue. The circuit court shall have jurisdiction of proceedings under this chapter to terminate parental rights. A petition for voluntary termination of parental rights may be filed in the circuit court for any of the following counties:

(1) The county in which the petitioner resides;

(2) The county of the location of the authorized agency having care, custody, or control, whether legal or physical, of the child involved;

(3) The county in which the child involved resides or is present.
Source: SL 1971, ch 165, § 2.



§ 25-5A-6 Verified petition--Contents.

25-5A-6. Verified petition--Contents. The petition for the voluntary termination of parental rights under this chapter shall be verified and contain the:

(1) Name and place of residence of the petitioner or petitioners;

(2) Name, sex, race, citizenship, and date of birth of the child;

(3) Relationship of the petitioner or petitioners to the child;

(4) Name, address, race, religion, and citizenship of the parent or parents of the child;

(5) Reasons for desiring the termination of parental rights;

(6) Name and address of the person or persons or of the authorized agency to whom or to which parental rights are sought to be transferred;

(7) Consent of the petitioner or petitioners to the termination of parental rights;

(8) Consent executed by the person or persons or authorized agency to whom or to which parental rights are to be transferred;

(9) Statement that no temporary assistance for needy families benefits were ever received on behalf of the minor child from the State of South Dakota or any other state.
Source: SL 1971, ch 165, § 5; SL 1973, ch 163, § 3; SL 1995, ch 143, § 3.



§ 25-5A-7 Consent not invalidated by minority.

25-5A-7. Consent not invalidated by minority. If the individual in whom the right exists under this chapter to petition or to execute waivers or consents has not reached majority, this fact shall not affect the validity of such petition, consent or waiver notwithstanding any statutory provisions to the contrary.

Source: SL 1971, ch 165, § 10.



§ 25-5A-7.1 Transferred.

25-5A-7.1. Transferred to § 22-22A-4 by SL 2006, ch 130, § 9.



§ 25-5A-7.2 Medical and social history form required prior to termination--Filing--Copy available to adoptive parent--Failure to comply does not void termination.

25-5A-7.2. Medical and social history form required prior to termination--Filing--Copy available to adoptive parent--Failure to comply does not void termination. Prior to the giving of consent to voluntary termination of parental rights, the parent shall complete a medical and social history form which shall be supplied by the Department of Social Services. When completed such form shall be filed with the court of the state where the medical history portion of the adoption proceedings shall take place. A copy of the completed form shall be made available to the adoptive parent prior to finalization of the adoption and to the adoptee upon reaching the age of eighteen years upon written request and proper proof of identification. No voluntary termination of parental rights heretofore or hereafter entered by any circuit court is void or inoperative due to failure to comply with this section.

Source: SL 1977, ch 205, § 3; SL 1982, ch 193; SL 1994, ch 196, § 1.



§ 25-5A-7.3 Rules and regulations adopted by department for securing medical and social history.

25-5A-7.3. Rules and regulations adopted by department for securing medical and social history. The Department of Social Services shall adopt rules and regulations pursuant to chapter 1-26 to carry out § 25-5A-7.2. Such rules and regulations shall only provide for securing the minimum amount of information to adequately describe the physical, social, and medical background and history of the minor child.

Source: SL 1977, ch 205, § 5.



§ 25-5A-7.4 Violation of medical and social history provisions as misdemeanor involving moral turpitude.

25-5A-7.4. Violation of medical and social history provisions as misdemeanor involving moral turpitude. Any violation of § 25-5A-7.2 shall be a Class 1 misdemeanor and shall be considered a misdemeanor involving moral turpitude.

Source: SL 1977, ch 205, § 6.



§ 25-5A-8 Hearing procedure.

25-5A-8. Hearing procedure. The hearing procedure under this chapter shall be as provided in §§ 25-5A-9 to 25-5A-16, inclusive.

Source: SL 1971, ch 165, § 6.



§ 25-5A-9 Time and place of hearing--Notice.

25-5A-9. Time and place of hearing--Notice. If a petition for the voluntary termination of parental rights is filed, the court shall set a date for a hearing thereon, and shall cause notice of the time, place, and purpose of the hearing to be served upon the parent or parents. No such notice is necessary if a waiver executed by the parent or parents has been filed with the petition. The court may require notice to be served upon any other person or organization and shall require notice to be served upon the Department of Social Services if the petition indicated that temporary assistance for needy families benefits were ever received on behalf of the minor child in accordance with subdivision 25-5A-6(9). Any failure to provide notice to the Department of Social Services pursuant to this section does not invalidate the proceedings.

Source: SL 1971, ch 165, § 6 (1); SL 1995, ch 143, § 4.



§ 25-5A-10 Repealed.

25-5A-10. Repealed by SL 1973, ch 163, § 8



§ 25-5A-11 Service of notice in person or by publication--Time of service.

25-5A-11. Service of notice in person or by publication--Time of service. A notice required pursuant to § 25-5A-9, may be served by any person authorized by the laws of this state to serve a summons in a civil action. Such notice shall be personally served upon every person required to be served if such person resides within the state and may be served upon such person, if without the state, by like personal service or by publication as provided in § 25-5A-12. Such service, whether personally or by publication, shall be made at least five days prior to the time for hearing.

Source: SL 1971, ch 165, § 6 (6); SL 1973, ch 164, § 1.



§ 25-5A-12 Service by publication and mail.

25-5A-12. Service by publication and mail. If the court finds that personal service as provided in § 25-5A-11 cannot be accomplished, the court shall publish notice of the time, place, and purpose of the hearing as provided in § 26-7A-48. The form and wording of notice shall be prescribed by the court.

Source: SL 1971, ch 165, § 6 (4); SL 1973, ch 164, § 2; SL 1991, ch 217, § 168.



§ 25-5A-13 Private hearings--Opening to public.

25-5A-13. Private hearings--Opening to public. All hearings shall be held before the court, privately, but for reasons appearing sufficient to the court, the hearing in any particular case may be made public.

Source: SL 1971, ch 165, § 6 (7).



§ 25-5A-14 Personal presence of parent required--Appearance by telephone--Power of attorney--Indian Child Welfare Act.

25-5A-14. Personal presence of parent required--Appearance by telephone--Power of attorney--Indian Child Welfare Act. The personal presence of one parent at the hearing is required for jurisdictional purposes. However, for good cause shown, and upon notice to any other person or authorized agency whose consent is required pursuant to § 25-5A-6, the court may permit a parent to appear telephonically if the parent is incarcerated, the parent appears telephonically in the physical presence of a law enforcement or correctional officer designated by the court to monitor the parent's appearance, and the parental rights of the other parent have been terminated or the other parent is deceased. Any other person whose consent is necessary may appear by filing with the court a power of attorney. If the Department of Social Services or a licensed child placement agency has custody of a child by written agreement of a parent with power of attorney to consent, the secretary or an authorized agent may appear and consent. Notwithstanding the foregoing provisions of this section, due regard shall be given to the Indian Child Welfare Act (25 U.S.C. §§ 1901 to 1963, inclusive,) as in effect on January 1, 2005, if applicable.

Source: SL 1971, ch 165, § 6 (2); SL 1974, ch 175; SL 1997, ch 151, § 1; SL 2005, ch 133, § 1.



§ 25-5A-15 Hearings informal--Best interest of child.

25-5A-15. Hearings informal--Best interest of child. Hearings shall be informal in nature and the best interest of the child shall be considered paramount.

Source: SL 1971, ch 165, § 6 (5).



§ 25-5A-16 Determination that petitioners know consequences.

25-5A-16. Determination that petitioners know consequences. At the time of the hearing the court, after full and complete inquiry, shall determine whether the petitioner or petitioners are fully aware of the purpose of the proceedings and the consequences of their act.

Source: SL 1971, ch 165, § 6 (8).



§ 25-5A-17 Record of proceedings.

25-5A-17. Record of proceedings. The court shall make a verbatim record of all proceedings under this chapter.

Source: SL 1971, ch 165, § 11.



§ 25-5A-18 Order terminating parental rights--Consent to adoption--Child support arrearages.

25-5A-18. Order terminating parental rights--Consent to adoption--Child support arrearages. Upon proof of the notice required by § 25-5A-9 and personal service as required by §§ 25-5A-11 and 25-5A-12 to all parents and putative fathers of a child, if, after the court determines that the parents have consented or have waived consent pursuant to § 25-6-4, the court finds that the termination of parental rights and the transfer of parental rights to be in the best interests of the child, and finds that the petitioner or petitioners are fully aware of the purpose of the proceedings and the consequences of their act, the court shall make an order terminating all parental rights and obligations in the parent or parents in which they have existed and releasing the child from all legal obligations to the parents, even though the proceeding for termination is brought by only one parent. The court shall also order that the parental rights are transferred to some other person or persons, or authorized agency as may, in the opinion of the court, be best qualified to receive them. The order may contain the power by the person or persons or authorized agency to consent to the adoption of the child, as provided for in § 25-6-12, without further notice to the child's parent or parents or any other person having parental rights over the child. The court may specifically terminate the parental rights of all parents and putative fathers regardless of whether they are personally present in court except as required in § 25-5A-14. Any existing child support arrearages shall be addressed by the court in the order terminating parental rights.

Source: SL 1971, ch 165, § 7; SL 1995, ch 143, § 2; SL 1996, ch 164, § 1; SL 2013, ch 119, § 19.



§ 25-5A-19 Order conclusive--Appeal to supreme court.

25-5A-19. Order conclusive--Appeal to supreme court. Any order entered under this chapter is conclusive and binding on all parties. However, an appeal may be taken to the Supreme Court from a judgment, decree, or order of the circuit court under this chapter within thirty days from the date of its filing. The appeal shall be taken in the manner provided in chapter 15-26A. Initials shall appear in place of the name of the child on the record on appeal.

Source: SL 1971, ch 165, § 8; SL 1991, ch 217, § 169.



§ 25-5A-20 Records confidential.

25-5A-20. Records confidential. The files and records of the court in proceedings under this chapter, and all matters therein, shall remain confidential and shall not be open to inspection or copy by any person, except under order of the court expressly permitting inspection or copy.

Source: SL 1971, ch 165, § 9.



§ 25-5A-21 Remedy cumulative.

25-5A-21. Remedy cumulative. This chapter shall not be treated or construed as exclusive of any other remedy authorized by law but as cumulative merely.

Source: SL 1971, ch 165, § 12.



§ 25-5A-22 Counseling before termination of parental rights.

25-5A-22. Counseling before termination of parental rights. Any birthparent who plans to petition the court for the voluntary termination of parental rights shall obtain counseling regarding the termination from a licensed child-placement agency as defined in § 26-6-14, the Department of Social Services, or either a certified social worker eligible to engage in private independent practice as defined in § 36-26-17, a licensed counselor, or a licensed psychologist, each of whom must have at least two years of experience in adoption practice.

Source: SL 1994, ch 197, § 1.



§ 25-5A-23 Scope of counseling.

25-5A-23. Scope of counseling. Any person providing counseling pursuant to § 25-5A-22 shall make every reasonable effort to meet with the birthparents at least fifteen days before termination of parental rights for the purpose of counseling the birthparents. The counseling shall include the following:

(1) Verification that the motivation to relinquish is voluntary without undue influence of others, and the birthparent is not under the influence of any substance which affects judgment;

(2) Discussion of the alternatives and resources available, the permanency of the decision, the emotional issues involved in termination, and the legal rights of a birthparent to legal counsel, if indicated; and

(3) Assessment of the ability of the birthparent to understand the consequences of the decision.
Source: SL 1994, ch 197, § 2.



§ 25-5A-24 Written report of counseling--Copy to Department of Social Services.

25-5A-24. Written report of counseling--Copy to Department of Social Services. A written report of the counseling shall be submitted directly to the court, and a copy shall be mailed to the Department of Social Services. The report shall contain the following information regarding the birthparent counseled:

(1) A statement signed by the birthparent that certifies that each of the points listed in § 25-5A-24 were covered and fully understood;

(2) Identifying information of the birthparent, which includes the full name, address, and birth date of the birthparent; a summary of social history of the birthparent; and the reason for relinquishment;

(3) The name, address, agency affiliation, or credentials of the social worker;

(4) The dates and number of hours that counseling occurred;

(5) The total number of hours of counseling;

(6) Documentation of the discussion of the topics listed in § 25-5A-23;

(7) Documentation of efforts to locate the alleged, legal, or presumed father or birthmother and the cooperation or lack of cooperation of that parent;

(8) The cost of the counseling and who has or is expected to pay for the counseling.
Source: SL 1994, ch 197, § 3; SL 1996, ch 165.



§ 25-5A-25 Failure to receive counseling.

25-5A-25. Failure to receive counseling. Failure to comply with §§ 25-5A-22 to 25-5A-24, inclusive, may not be considered a basis for setting aside a voluntary termination of parental rights or an adoption.

Source: SL 1994, ch 197, § 4.



§ 25-5A-26 Termination of parental rights--Validated--Limitation on claims.

25-5A-26. Termination of parental rights--Validated--Limitation on claims. Except in any case involving fraud, any proceeding for the termination of parental rights commenced by a parent under chapter 25-5A is in all things legalized, cured, and validated two years after the proceeding is finalized. If any person has a claim or right arising from the termination of parental rights finalized, that person shall initiate any action to enforce such right or claim no later than two years of the date when the proceeding is finalized.

Source: SL 1994, ch 198; SL 2000, ch 116, § 1.



§ 25-5A-27 Voluntary delivery of child 60 days of age or younger--Actions to protect child authorized.

25-5A-27. Voluntary delivery of child 60 days of age or younger--Actions to protect child authorized. An emergency medical services provider or licensed child placement agency shall take possession of a child who appears to be sixty days of age or younger if the child is voluntarily delivered to the provider or agency by the child's parent and the parent does not express an intent to return for the child. Any provider or agency who takes possession of a child pursuant to this section shall perform any act necessary to protect the physical health and safety of the child.

Source: SL 2001, ch 132, § 1.



§ 25-5A-28 Delivery of unharmed child not a crime.

25-5A-28. Delivery of unharmed child not a crime. It is not a crime for a parent to deliver a child to an emergency medical services provider or a licensed child placement agency if the child has not been harmed prior to being left with the emergency medical services provider or a licensed child placement agency.

Source: SL 2001, ch 132, § 2.



§ 25-5A-29 Termination of parental rights to delivered child.

25-5A-29. Termination of parental rights to delivered child. If a parent of a child relinquishes custody of the child to an emergency medical services provider or a licensed child placement agency as provided in § 25-5A-27, then, after fourteen days, by operation of law:

(1) All of that parent's rights with respect to the child are terminated; and

(2) The child becomes a ward of the state or licensed child placement agency.
Source: SL 2001, ch 132, § 3.



§ 25-5A-30 Questions concerning child's medical history--No parental obligation to provide information.

25-5A-30. Questions concerning child's medical history--No parental obligation to provide information. Any emergency medical services provider or licensed child placement agency that accepts custody of a child pursuant to § 25-5A-27 may ask the child's parent for pertinent medical information relating to the child's medical history. However, the parent leaving the child is not required to provide any information, including the name of the parents.

Source: SL 2001, ch 132, § 4.



§ 25-5A-31 No liability for entity accepting custody of delivered child.

25-5A-31. No liability for entity accepting custody of delivered child. Any emergency medical services provider or licensed child placement agency that accepts physical custody of a child pursuant to § 25-5A-27 is immune from civil, criminal, and administrative liability for any act of commission or omission in connection with the acceptance of that custody or the provision of care for the child while the child is in the provider's or agency's custody.

Source: SL 2001, ch 132, § 5.



§ 25-5A-32 Notification to Department of Social Services upon possession of child--Assumption of care, custody and control of child--Investigation of parent restricted.

25-5A-32. Notification to Department of Social Services upon possession of child--Assumption of care, custody and control of child--Investigation of parent restricted. The emergency medical services provider or a licensed child placement agency shall immediately notify the Department of Social Services that the provider or agency has taken possession of the child. The department or licensed child placement agency shall assume the care, custody, and control of the child immediately upon receipt of the notice. However, a licensed child placement agency that has taken possession of a child may assume the care, custody, and control of the child. The department or licensed child placement agency may not attempt to identify, contact, or investigate the parent who voluntarily delivered the child to an emergency medical services provider or a licensed child placement agency unless it appears the child has been harmed.

Source: SL 2001, ch 132, § 6.



§ 25-5A-33 Provisions for custody action by nonrelinquishing parent.

25-5A-33. Provisions for custody action by nonrelinquishing parent. If one parent of a child relinquishes custody of the child to an emergency medical services provider or a licensed child placement agency as provided in § 25-5A-27, the other parent may file an action for custody of the child. The nonrelinquishing parent shall file such an action within thirty days after the provider or agency accepts custody of the child from the relinquishing parent. In such an action, the nonrelinquishing parent shall prove the following by a preponderance of the evidence:

(1) He or she is the parent of the child; and

(2) He or she did not consent to relinquishment of the child's custody to the provider or agency.
Source: SL 2001, ch 132, § 7.



§ 25-5A-34 Emergency medical services provider defined.

25-5A-34. Emergency medical services provider defined. For the purposes of §§ 25-5A-27 to 25-5A-35, inclusive, an emergency medical services provider is a licensed health care facility or a clinic, any agent of a licensed health care facility or a clinic, a law enforcement officer, an emergency medical technician, or a firefighter.

Source: SL 2001, ch 132, § 8.



§ 25-5A-35 Parental rights termination hearing for voluntarily delivered child.

25-5A-35. Parental rights termination hearing for voluntarily delivered child. Sixty days after the emergency medical services provider or licensed child placement agency takes possession of the child a hearing shall be held in circuit court to terminate parental rights.

Source: SL 2001, ch 132, § 9; SL 2004, ch 2, § 7.



§ 25-5A-36 Due regard to be afforded Indian Child Welfare Act.

25-5A-36. Due regard to be afforded Indian Child Welfare Act. Due regard shall be afforded to the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963), as amended to January 1, 2004, if that Act is applicable.

Source: SL 2004, ch 2, § 8.






Chapter 06 - Adoption Of Children

§ 25-6-1 Adoption of illegitimate child by acknowledgment and conduct of father--Legitimation from birth.

25-6-1. Adoption of illegitimate child by acknowledgment and conduct of father--Legitimation from birth. The father of an illegitimate child by publicly acknowledging it as his own, receiving it as such into his family, with the consent of his wife if he is married and otherwise treating it as if it were a legitimate child, thereby adopts it as such, and such child is thereupon deemed for all purposes legitimate from the time of its birth. The other provisions of law relating to adoption shall not apply in such cases.

Source: SDC 1939, § 14.0408.



§ 25-6-1.1 Father of illegitimate child not entitled to notice unless acknowledged.

25-6-1.1. Father of illegitimate child not entitled to notice unless acknowledged. Notwithstanding any other provision of law or court rule the father of an illegitimate child shall, as a requirement of due process, have no rights to the service of process in adoption, dependency, delinquency, or termination of parental rights proceedings unless he is known and identified by the mother or unless he, prior to the entry of a final order, in any of the three proceedings, shall have acknowledged the child as his own by affirmatively asserting paternity, within sixty days after the birth of the child:

(1) As outlined in § 25-6-1; or

(2) By causing his name to be affixed to the birth certificate as provided by § 34-25-13.2; or

(3) Otherwise by commencing a judicial proceeding claiming a parental right.
Source: SL 1974, ch 176.



§ 25-6-2 Adoption of minor child permitted--Minimum difference in ages--Best interests of child.

25-6-2. Adoption of minor child permitted--Minimum difference in ages--Best interests of child. Any minor child may be adopted by any adult person. However, the person adopting the child must be at least ten years older than the person adopted.

In an adoption proceeding or in any proceeding that challenges an order of adoption or order terminating parental rights, the court shall give due consideration to the interests of the parties to the proceedings, but shall give paramount consideration to the best interests of the child.

Source: SDC 1939, § 14.0401; SL 1994, ch 199.



§ 25-6-3 Consent of spouse required for adoption.

25-6-3. Consent of spouse required for adoption. A married man not lawfully separated from his wife cannot adopt a child without the consent of his wife, nor can a married woman, not thus separated from her husband, without his consent, provided the husband or wife not consenting is capable of giving such consent.

Source: SDC 1939, § 14.0402.



§ 25-6-4 Consent of child's parents required for adoption--Court waiver of consent.

25-6-4. Consent of child's parents required for adoption--Court waiver of consent. No child may be adopted without the consent of the child's parents. However, if it is in the best interest of the child, the court may waive consent from a parent or putative father who:

(1) Has been convicted of any crime punishable by imprisonment in the penitentiary for a period that, in the opinion of the court, will deprive the child of the parent's companionship for a critical period of time;

(2) Has, by clear and convincing evidence, abandoned the child for six months or more immediately prior to the filing of the petition;

(3) Has substantially and continuously or repeatedly neglected the child and refused to give the child necessary parental care and protection;

(4) Being financially able, has willfully neglected to provide the child with the necessary subsistence, education, or other care necessary for the child's health, morals, or welfare or has neglected to pay for such subsistence, education, or other care if legal custody of the child is lodged with others and such payment ordered by the court;

(5) Is unfit by reason of habitual abuse of intoxicating liquor or narcotic drugs;

(6) Has been judicially deprived of the custody of the child, if the adjudication is final on appeal to the court of last resort or the time for an appeal has expired;

(6A) Has caused the child to be conceived as a result of rape or incest; or

(7) Does not appear personally or by counsel at the hearing to terminate parental rights after notice pursuant to §§ 25-5A-11 and 25-5A-12 which was received at least thirty days prior to the hearing.
Source: SDC 1939, § 14.0403; SL 1973, ch 163, § 4; SL 1984, ch 188; SL 1996, ch 164, § 2; SL 1997, ch 152, § 1; SL 2006, ch 139, § 1.



§ 25-6-4.1 Compelling, coercing, or forcing adoption as felony.

25-6-4.1. Compelling, coercing, or forcing adoption as felony. It shall be unlawful to compel, coerce, or force by any means, any person to release, sell, place, relinquish, or give up for adoption any minor child. A violation of this section shall be a Class 6 felony.

Source: SL 1977, ch 205, § 2.



§ 25-6-4.2 Offering, giving, or receiving unauthorized consideration for adoption as felony.

25-6-4.2. Offering, giving, or receiving unauthorized consideration for adoption as felony. Any person who offers, gives, or receives any money or other consideration or thing of value in connection with the placing of any child for adoption, or relating to the consent to adoption, or with the petition for adoption except such charges as are approved by the court and fees charged by agencies licensed pursuant to chapter 26-6, is guilty of a Class 6 felony.

Source: SL 1977, ch 205, § 1.



§ 25-6-5 Consent of child over twelve required.

25-6-5. Consent of child over twelve required. The consent of the child, if over the age of twelve years, is necessary to its adoption.

Source: SDC 1939, § 14.0404.



§ 25-6-6 Jurisdiction of circuit court--Appeal.

25-6-6. Jurisdiction of circuit court--Appeal. The circuit court is vested with the jurisdiction to hear, try, and determine all matters relative to the adoption of children, subject to the right of appeal in the same form and manner as appeals are taken from the circuit court.

Source: SDC 1939, § 14.0405; SL 1951, ch 42, § 1.



§ 25-6-7 Venue of adoption proceedings.

25-6-7. Venue of adoption proceedings. The circuit court for the county of the child's legal residence or of the adopting parent's legal residence according to where petition is first filed shall have the original jurisdiction.

Source: SDC 1939, § 14.0405; SL 1951, ch 42, § 1.



§ 25-6-8 Joinder of proceedings as to two or more children--Separate orders required.

25-6-8. Joinder of proceedings as to two or more children--Separate orders required. The adoption of two or more children by the same adopting parent or parents may be included in one proceeding, provided, that a separate order of adoption shall be made and filed by the court as to each child adopted.

Source: SDC 1939, § 14.0405 as added by SL 1951, ch 42, § 1.



§ 25-6-9 Period of residence in home required before petition granted.

25-6-9. Period of residence in home required before petition granted. No petition for adoption shall be granted until the child shall have lived within the proposed foster home for a period of at least six months.

Source: SDC 1939, § 14.0406; SL 1945, ch 47, § 1; SL 1947, ch 54.



§ 25-6-9.1 Home study report required--Criminal record check and central registry screening to be included--Violation as misdemeanor.

25-6-9.1. Home study report required--Criminal record check and central registry screening to be included--Violation as misdemeanor. No person may place a child in a home for adoption until a home study has been completed by a licensed child placement agency as defined in § 26-6-14, the Department of Social Services, or a certified social worker eligible to engage in private independent practice as defined in § 36-26-17. Any person who submitted home studies under this section or under § 26-4-15 prior to July 1, 1990, may continue to submit home study reports without meeting the above requirements. A home study shall include a fingerprint based criminal record check completed by the Division of Criminal Investigation and a central registry screening completed by the Department of Social Services. In addition, no child who is in the custody of the Department of Social Services may be placed in a home for adoption until a fingerprint based criminal record check has been completed by the Federal Bureau of Investigation for each adopting parent. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SL 1986, ch 214, §§ 2, 3; SL 1990, ch 185, § 1; SL 1992, ch 180, § 1; SL 2002, ch 116, § 2; SL 2003, ch 145, § 1; SL 2007, ch 156, § 1; SL 2008, ch 130, § 1.



§ 25-6-9.2 Effective date.

25-6-9.2. Effective date. The provisions of §§ 25-6-9.1 and 25-6-15 apply to any child placement made after July 1, 1986.

Source: SL 1986, ch 214, § 4.



§ 25-6-10 Time of hearing on petition fixed--Investigation ordered by court.

25-6-10. Time of hearing on petition fixed--Investigation ordered by court. Whenever a person, or a husband and wife jointly, petition the circuit court for leave to adopt a minor child, the judge of the circuit court shall fix a time for hearing not less than ten days from the filing of such petition. The petition may be filed with the circuit court before the six-month period required by § 25-6-9 has passed. The circuit court may, in the case of a stepparent adopting a stepchild, and shall in all other cases, direct a court services officer or other officer of the court or an agent of the Department of Social Services or some other discreet and competent person to make a careful and thorough investigation of the matter and report such findings in writing to the court. A history of any previous child support obligations of each prospective adoptive parent shall be included in the investigative report.

Source: SDC 1939, § 14.0406; SL 1945, ch 47, § 1; SL 1947, ch 54; SL 1979, ch 167, § 1; SL 1990, ch 186; SL 2000, ch 117, § 1.



§ 25-6-11 Notice to Department of Social Services--Recommendation of department--Appearance.

25-6-11. Notice to Department of Social Services--Recommendation of department--Appearance. Upon the filing of a petition for the adoption of a minor child the petitioner therein shall notify the Department of Social Services, by mailing to the department a copy of the petition. The petitioner also shall notify the department of the date fixed for hearing the petition, or mail to the department a copy of the order fixing the date of the hearing. The department shall make a recommendation as to the desirability of the adoption. The department may appear in any procedure the same as the party in interest, and may request a postponement of hearing on the petition in the event more time is needed for its investigation. This section only applies to a child in the custody of the department.

Source: SL 1939, ch 168, § 10; SDC Supp 1960, § 55.3715; SL 1979, ch 167, § 2; SL 1979, ch 168; SL 2007, ch 156, § 2.



§ 25-6-12 Execution of consent and agreement by parties--Appearances at hearing.

25-6-12. Execution of consent and agreement by parties--Appearances at hearing. Before the hearing on a petition for adoption, the person adopting a child, the child adopted, and the other persons whose consent is necessary, shall execute their consent in writing, and the person adopting shall execute an agreement to the effect that the child adopted shall be treated in all respects as his or her own. The consent forms and the agreement of the person adopting shall be filed with the court. At the time of the hearing on the petition, the person adopting a child and the child to be adopted shall appear in court or by other means as may be allowed by the court. All persons whose consent is necessary, except the child and the person adopting the child, unless a different means of appearance is allowed by the court, may appear by a person filing with the court a power of attorney, or a guardian may appear on behalf of the child, or a duly incorporated home or society for the care of dependent or neglected children may by its authorized officer or agent, consent to the adoption of a child surrendered to such home or society by a court of competent jurisdiction. The Department of Social Services may appear in court and consent to the adoption of a child surrendered to it by any court of competent jurisdiction, or, if the department has custody of a child by written agreement of a parent or parents with power of attorney to consent to adoption, by the officer of the department holding such power of attorney.

Source: SDC 1939, § 14.0406; SL 1945, ch 47, § 1; SL 1947, ch 54; SL 1973, ch 165; SL 1989, ch 219; SL 1993, ch 213, § 117; SL 2012, ch 142, § 1.



§ 25-6-13 Examination of witnesses and investigations by court--Order of adoption--Contents.

25-6-13. Examination of witnesses and investigations by court--Order of adoption--Contents. The circuit judge must examine all persons appearing separately and if satisfied from such examination and the report of the investigation that the child is suitable for adoption and the petitioning foster parent or parents financially able and morally fit to have the care and training of such child, that all requirements of the law have been met and that interests of the child will be promoted by the adoption, he must make an order declaring that the child thenceforth shall be the adopted child of the person adopting and shall be regarded and treated in all respects as the child of such person; and which order, among other things, shall contain the following:

(1) The full adoptive name, date of birth, sex, color or race, and place of birth, of the adopted child; and

(2) The full name, date of birth, citizenship, residence, color or race, birthplace, and occupation of both adoptive persons.
Source: SDC 1939, § 14.0406; SL 1945, ch 47, § 1; SL 1947, ch 54.



§ 25-6-14 Repealed.

25-6-14. Repealed by SL 1972, ch 194, § 45



§ 25-6-15 Restrictions on access to court records in adoption proceedings--Court order required for disclosure of information--Notice of hearing to department or adoption agency--Disclosure not contested nor supported.

25-6-15. Restrictions on access to court records in adoption proceedings--Court order required for disclosure of information--Notice of hearing to department or adoption agency--Disclosure not contested nor supported. The files and records of the court in adoption proceedings are not open to inspection or copy by persons other than the parents by adoption and their attorneys, representatives of the Department of Social Services, and the child when he reaches maturity, except upon order of the court expressly permitting inspection or copy. No person having charge of any adoption records may disclose the names of any parents, or parents by adoption, or any other matter, appearing in such records, or furnish certified copies of any such records, except upon order of the court for the county in which the adoption took place or other court of competent jurisdiction except as otherwise provided by this section and §§ 25-6-15.1 to 25-6-15.3, inclusive. The court may not order disclosure of any matter appearing in adoption records unless the Department of Social Services or the licensed adoption agency has received notice of the petition for disclosure of such information and of the date fixed for hearing the petition. The Department of Social Services or the licensed adoption agency shall neither contest nor support the petition for disclosure during its hearing.

Source: SL 1939, ch 168, § 11; SDC Supp 1960, § 55.3716; SL 1985, ch 208, § 4; SL 1986, ch 214, § 1; SL 1986, ch 215.



§ 25-6-15.1 Confidentiality of records.

25-6-15.1. Confidentiality of records. All papers, records, and information pertaining to an adoption whether part of the permanent file in the Department of Social Services or in a child placement agency are confidential and may be disclosed only in accordance with §§ 25-6-15 to 25-6-15.3, inclusive.

Source: SL 1985, ch 208, § 1.



§ 25-6-15.2 Nonidentifying information--Release to adoptive parent or adoptee.

25-6-15.2. Nonidentifying information--Release to adoptive parent or adoptee. Nonidentifying information, if known, shall be made available to the adoptive parent, or to the adoptee upon reaching the age of eighteen, upon written request and proper proof of identification. This information or any part thereof may be withheld only if it is of such a nature that it would tend to identify a biological relative of the adoptee.

For the purposes of §§ 25-6-15 to 25-6-15.3, inclusive, nonidentifying information is:

(1) The age of the natural parents at the time of the birth of the adoptee. However, this does not include the dates of birth of the parents;

(2) The heritage of the natural parents, which includes nationality, ethnic background, and race;

(3) The education, which shall be number of years of school completed by the natural parents at the time of the birth of the adoptee;

(4) The general physical appearance of the natural parents at the time of the birth of the adoptee in terms of height, weight, color of hair, eyes, skin, and other information of a similar nature;

(5) The talents, hobbies, and special interests of the natural parents;

(6) The existence of any other children born to either natural parent before the birth of the adoptee;

(7) Whether it was a voluntary or involuntary termination of parental rights;

(8) The religion of the natural parents;

(9) The occupation of natural parents in general terms;

(10) The health history of natural parents and blood relatives; and

(11) The relationship between the natural parents.
Source: SL 1985, ch 208, § 2.



§ 25-6-15.3 Registry of consents to release of identifying information.

25-6-15.3. Registry of consents to release of identifying information. The Department of Social Services shall maintain a voluntary registry of those adoptees and natural parents who have presented a consent regarding the release of identifying information about themselves. Any consent shall indicate to whom the information may be released and whether the adoptee desires release of this identifying information after his death. A person who uses this voluntary register may revoke his consent at any time.

Source: SL 1985, ch 208, § 3.



§ 25-6-16 Change of name by adopted child--Relationship with adoptive parent.

25-6-16. Change of name by adopted child--Relationship with adoptive parent. A child, when adopted, may take the family name of the person adopting. After adoption the two shall sustain towards each other the legal relation of parent and child and have all the rights and be subject to all the duties of that relation.

Source: SDC 1939, § 14.0407; SL 1943, ch 50; SL 1945, ch 47, § 2.



§ 25-6-17 Rights and duties of natural parents terminated on adoption--Exceptions.

25-6-17. Rights and duties of natural parents terminated on adoption--Exceptions. The natural parents of an adopted child are from the time of the adoption, relieved of all parental duties towards, and of all responsibility for the child so adopted, and have no right over it. Adoption of a child shall be final and unconditional except as otherwise provided by § 25-6-21. The natural parents of an adopted child shall retain no rights or privileges to have visitation or other post-adoption contact with the child, except in cases where a natural parent consents to the adoption of a child by the child's stepfather or stepmother who is the present spouse of the natural parent or in cases of voluntary termination where there is a written pre-adoption agreement between the natural parent or parents and the adoptive parents. Any existing child support arrearages shall be addressed by the court in the order terminating parental rights. The South Dakota Supreme Court decision, People in Interest of S.A.H., 537 N.W.2d 1 (S.D. 1995), is abrogated by the South Dakota Legislature in so far as the case gave circuit courts the option to order an open adoption or post-termination visitation. Post-adoption visitation is an extraordinary remedy and may be exercised only by the adoptive parents when in the child's best interests. This section does not apply to pre-adoption agreements entered into before July 1, 1997.

Source: SDC 1939, § 14.0407; SL 1943, ch 50; SL 1945, ch 47, § 2; SL 1997, ch 153, § 1; SL 2013, ch 119, § 20.



§ 25-6-18 Petition for adoption of adult--Consent--Residence with adoptive parent during minority.

25-6-18. Petition for adoption of adult--Consent--Residence with adoptive parent during minority. An adult may adopt another adult by filing a petition requesting the adoption with the judge of the circuit court, together with an agreement in writing that the person being adopted shall be treated in all respects as a natural child of the petitioner. Written consent of the adopted person shall also be required. It shall be a further prerequisite that the person being adopted shall have lived in the home of the adoptive parent during the person's minority for a period of at least six months, and this fact shall appear in the petition. If the person being adopted is the biological child of the adoptive parent, the prerequisite of living in the home of the adoptive parent during the person's minority is waived.

Source: SDC 1939, § 14.0406 as added by SL 1961, ch 216; SL 2015, ch 146, § 1.



§ 25-6-19 Order for adoption of adult.

25-6-19. Order for adoption of adult. If the documents required by § 25-6-18 are in proper form and show the proper facts, upon the filing of same the judge of the circuit court shall enter an order allowing the petition for adoption of an adult and declaring the adoption completed.

Source: SDC 1939, § 14.0406 as added by SL 1961, ch 216.



§ 25-6-20 Jurisdictional provisions applicable to adoption of adults--Effect of adoption--New birth certificate optional.

25-6-20. Jurisdictional provisions applicable to adoption of adults--Effect of adoption--New birth certificate optional. The provisions of §§ 25-6-6 to 25-6-8, inclusive, and of §§ 25-6-16 and 25-6-17 shall be applicable to adult adoption, but a new birth certificate shall be issued only if requested in the petition.

Source: SDC 1939, § 14.0406 as added by SL 1961, ch 216.



§ 25-6-21 Care of past irregularities in proceedings.

25-6-21. Cure of past irregularities in proceedings. Except in any case involving fraud or any case controlled by the Indian Child Welfare Act, (25 U.S.C. §§ 1901 to 1963, inclusive), as amended to January 1, 2012, any proceeding for the adoption of a child commenced under chapter 25-6 shall be in all things legalized, cured, and validated one year after the proceeding is finalized. If any person has a claim or right arising from any adoption proceeding, that person shall initiate any action to enforce such right or claim within one year of the date when the proceeding is finalized unless a two year statute of limitations is imposed by the Indian Child Welfare Act, (25 U.S.C. §§ 1901 to 1963, inclusive), as amended to January 1, 2012.

Source: SL 1994, ch 200; SL 1996, ch 166; SL 2012, ch 143, § 1.



§ 25-6-22 Medical information on adoptee's birthparent available to adoptee or adoptee's legal guardian--Written request--Proof.

25-6-22. Medical information on adoptee's birthparent available to adoptee or adoptee's legal guardian--Written request--Proof. An adoptee or the adoptee's legal guardian having knowledge of a hospital or clinic with medical information of an adoptee's birth parent may provide a written request to the hospital or clinic for that information. The adoptee shall send a copy of the written request to the Department of Social Services in Pierre. The adoptee or the adoptee's legal guardian shall provide to the hospital or clinic proof that the person whose medical information is being sought is a birth parent of the adoptee seeking the information. When a hospital or clinic receives a written request and the proof as required by this section, it shall release the medical information to the Department of Social Services. Upon receipt of the medical information from the hospital or clinic, the department shall forward the information to the adoptee or the adoptee's legal guardian. A hospital's or clinic's compliance with this section may not be construed as a violation of subdivision 19-19-503(b) or § 34-12-15.

Source: SL 1994, ch 196, § 2.



§ 25-6-23 Medical and social history form filed in adoption of abused or neglected child--Availability to adoptive parents and adoptee--Failure to comply.

25-6-23. Medical and social history form filed in adoption of abused or neglected child--Availability to adoptive parents and adoptee--Failure to comply. When a child is adjudicated to be abused or neglected and a court enters a decree terminating parental rights, the parent shall complete a medical and social history form which shall be supplied by the Department of Social Services. When completed such form shall be filed with the court of the state where the adoption proceedings shall take place. A copy of the medical history portion of the completed form shall be made available to the adoptive parent prior to finalization of the adoption and to the adoptee upon reaching the age of eighteen years upon written request and proper proof of identification. No involuntary termination of parental rights heretofore or hereafter entered by any circuit court is void or inoperative due to failure to comply with this section.

Source: SL 1994, ch 196, § 3.



§ 25-6-24 Due regard to be afforded Indian Child Welfare Act.

25-6-24. Due regard to be afforded Indian Child Welfare Act. Due regard shall be afforded to the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963), as amended to January 1, 2004, if that Act is applicable.

Source: SL 2004, ch 2, § 9.



§ 25-6-25 Effect of adoption orders of another jurisdiction or nation.

25-6-25. Effect of adoption orders of another jurisdiction or nation. Any order of adoption entered in compliance with the laws of another jurisdiction or nation shall have the same effect as an order for adoption entered in this state.

Source: SL 2007, ch 157, § 1.






Chapter 06A - Interstate Compact On Adoption And Medical Assistance

§ 25-6A-1 Repealed.

25-6A-1. Repealed by SL 1990, ch 187, § 13



§ 25-6A-2 Administration of compact.

25-6A-2. Administration of compact. The Governor may appoint a compact administrator. The administration of the compact shall be in the Department of Social Services.

Source: SL 1986, ch 216, § 2.



§ 25-6A-3 Participation by Department of Social Services.

25-6A-3. Participation by Department of Social Services. The Department of Social Services may develop, participate in the development of, negotiate, and enter into one or more interstate compacts on behalf of this state with other states to implement the purposes set forth in this chapter.

Source: SL 1990, ch 187, § 1.



§ 25-6A-4 "State" defined.

25-6A-4. "State" defined. For the purposes of this chapter, the term "state," means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of or administered by the United States.

Source: SL 1990, ch 187, § 2.



§ 25-6A-5 "Adoption assistance state" defined.

25-6A-5. "Adoption assistance state" defined. For the purposes of this chapter, the term, adoption assistance state, means any state that is signatory to an adoption assistance agreement in a particular case.

Source: SL 1990, ch 187, § 3.



§ 25-6A-6 "Residence state" defined.

25-6A-6. "Residence state" defined. For the purposes of this chapter, the term, residence state, means the state of which the child is a resident by virtue of the residence of the adoptive parents.

Source: SL 1990, ch 187, § 4.



§ 25-6A-7 Required content of compact.

25-6A-7. Required content of compact. A compact entered into pursuant to this chapter shall have the following content:

(1) A provision making it available for joinder by all states;

(2) A provision for withdrawal from the compact upon written notice to the parties, but with a period of one year between the date of the notice and the effective date of the withdrawal;

(3) A requirement that the protections afforded by or pursuant to the compact continue in force for the duration of the adoption assistance and be applicable to all children and their adoptive parents who on the effective date of the withdrawal are receiving adoption assistance from a party state other than the one in which they are resident and have their principal place of abode;

(4) A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance and that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents and the state agency providing the adoption assistance; and

(5) Such other provisions as may be appropriate to implement the proper administration of the compact.
Source: SL 1990, ch 187, § 5.



§ 25-6A-8 Allowable provisions.

25-6A-8. Allowable provisions. Any compact entered into pursuant to this chapter may contain the following:

(1) Provisions establishing procedures and entitlements to medical, developmental, child care, or other social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for or providing the services or the funds to defray part or all of the costs thereof; and

(2) Such other provisions as may be appropriate or incidental to the proper administration of the compact.
Source: SL 1990, ch 187, § 6.



§ 25-6A-9 Medical assistance identification for special needs child.

25-6A-9. Medical assistance identification for special needs child. Any resident child with special needs who is the subject of an adoption assistance agreement with another state is entitled to receive a medical assistance identification from this state upon the filing in the Department of Social Services of a certified copy of the adoption assistance agreement obtained from the adoption assistance state. In accordance with regulations of the Department of Social Services, promulgated pursuant to chapter 1-26, the adoptive parents shall at least annually show that the agreement is still in force or has been renewed.

Source: SL 1990, ch 187, § 7.



§ 25-6A-10 Process and payment of medical assistance claims.

25-6A-10. Process and payment of medical assistance claims. The Department of Social Services shall consider the holder of a medical assistance identification pursuant to § 25-6A-9, as any other holder of a medical assistance identification under the laws of this state. The department shall process and make payment on claims on account of such holder in the same manner and pursuant to the same conditions and procedures as for other recipients of medical assistance.

Source: SL 1990, ch 187, § 8.



§ 25-6A-11 Coverage and benefits for out-of-state child--Reimbursement to adoptive parents--Rules of procedure.

25-6A-11. Coverage and benefits for out-of-state child--Reimbursement to adoptive parents--Rules of procedure. The Department of Social Services shall provide coverage and benefits for a child who is in another state and who is covered by an adoption assistance agreement made by the department for the coverage or benefits, if any, not provided by the residence state. To this end, the adoptive parents acting for the child may submit evidence of payment for services or benefit amounts not payable in the residence state. The department shall reimburse the adoptive parents for such services or benefit amounts. However, there may be no reimbursement for services or benefit amounts covered under any insurance or other third-party medical contract or arrangement held by the child or the adoptive parents. The department shall promulgate rules pursuant to chapter 1-26 to require the necessary information and establish procedures necessary to implement this section. The rules shall include procedures to be followed in obtaining prior approvals for services in those instances when required for the assistance. The additional coverages and benefit amounts provided pursuant to this section shall be for services to the cost of which there is no federal contribution, or which, if federally aided, are not provided by the residence state.

Source: SL 1990, ch 187, § 9.



§ 25-6A-12 Fraudulent claims.

25-6A-12. Fraudulent claims. The submission of any claim for payment or reimbursement for services or benefits pursuant to §§ 25-6A-10 and 25-6A-11, or the making of any statement in connection therewith, which claim or statement the maker knows or should know to be false, misleading or fraudulent shall be a crime as defined by chapters 22-29 and 22-45.

Source: SL 1990, ch 187, § 10.



§ 25-6A-13 Application of §§ 25-6A-9 to 25-6A-12, inclusive.

25-6A-13. Application of §§ 25-6A-9 to 25-6A-12, inclusive. The provisions of §§ 25-6A-9 to 25-6A-12, inclusive, apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this state under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this state. All other children entitled to medical assistance pursuant to adoption assistance agreements entered into by this state are eligible to receive it in accordance with the laws and procedures applicable thereto.

Source: SL 1990, ch 187, § 11.



§ 25-6A-14 Application of federal law.

25-6A-14. Application of federal law. Consistent with federal law, the Department of Social Services, in connection with the administration of this chapter or any compact entered into pursuant to § 25-6A-3, shall include in any state plan made pursuant to the Adoption Assistance and Child Welfare Act of 1980 (P.L. 96-272), Titles IV(e) and XIX of the Social Security Act and any other applicable federal laws, the provision of adoption assistance and medical assistance for which the federal government pays some or all of the cost. The department shall apply for and administer all relevant federal aid in accordance with law.

Source: SL 1990, ch 187, § 12.






Chapter 07 - Support Obligations

§ 25-7-1 Duty to support spouse.

25-7-1. Duty to support spouse. A person shall support himself or herself and his or her spouse out of his or her property or by his or her labor.

Source: SDC 1939, § 14.0209; SL 1984, ch 12, § 46.



§ 25-7-2 Liability for necessaries supplied to spouse.

25-7-2. Liability for necessaries supplied to spouse. If a person neglects to make adequate provision for the support of his or her spouse, any other person may in good faith supply the spouse with reasonable necessaries for the spouse's support and recover the reasonable value thereof from that person, except in cases where by law the person is not liable for the spouse's support.

Source: SDC 1939, § 14.0210; SL 1984, ch 12, § 47.



§ 25-7-3 Abandonment or separation of spouses--Liability for support.

25-7-3. Abandonment or separation of spouses--Liability for support. A person abandoned by his or her spouse is not liable for the spouse's support until the spouse offers to return, unless the spouse was justified by the person's misconduct in abandoning him or her. A person is not liable for a spouse's support when the spouse is living separate by agreement, unless support is stipulated in the agreement.

Source: SDC 1939, § 14.0211; SL 1984, ch 12, § 48.



§ 25-7-4 Failure to support spouse as felony.

25-7-4. Failure to support spouse as felony. Every person with sufficient ability to provide for his or her spouse's support, or who is able to earn the means of the spouse's support, who intentionally abandons and leaves his or her spouse in a destitute condition, or who refuses or neglects to provide such spouse with necessary food, clothing, shelter, or medical attendance, unless, by the spouse's misconduct, he or she is justified in abandoning the spouse or failing to so provide is guilty of a Class 6 felony.

Source: SDC 1939, § 13.3205 as enacted by SL 1963, ch 56, § 1; SL 1984, ch 12, § 49.



§ 25-7-5 Duty to support spouse.

25-7-5. Duty to support spouse. A person shall support his or her spouse, when the spouse has not deserted him or her, out of his or her separate property, when the spouse has no separate property and the spouse is unable from infirmity to support himself or herself.

Source: SDC 1939, § 14.0209; SL 1984, ch 12, § 50.



§ 25-7-6 Repealed.

25-7-6. Repealed by SL 1991, ch 212



§ 25-7-6.1 Obligation of parents to support child--Liability of absent parent--"Continued absence from the home".

25-7-6.1. Obligation of parents to support child--Liability of absent parent--"Continued absence from the home". The parents of a child are jointly and severally obligated for the necessary maintenance, education, and support of the child in accordance with their respective means. Until established by a court order, the minimum child support obligation of a parent who fails to furnish maintenance, education, and support for his child, following a continued absence from the home, is the obligor's share of the amount shown in the support guidelines, commencing on the first day of the absence. For the purposes of this section, "continued absence from the home," means that the parent or child is physically absent from the home for a period of at least thirty consecutive days, and that the nature of the absence constitutes family dissociation because of a substantial severance of marital and family ties and responsibilities, resulting in the child losing or having a substantial reduction of physical care, communication, guidance, and support from the parent.

Source: SL 1989, ch 220, § 1; SL 1992, ch 182, § 1.



§ 25-7-6.2 Support obligation schedule.

25-7-6.2. Support obligation schedule. The child support obligation shall be established in accordance with the following schedule subject to the revisions or deviations as permitted by this chapter. Except as provided in this chapter, the combined monthly net incomes of both parents shall be used in determining the obligation which shall be divided proportionately between the parents based upon their respective net incomes. The noncustodial parent's proportionate share establishes the amount of the child support order.

If the obligation using only the noncustodial parent's monthly net income is an obligation within the emboldened areas of the schedule, that amount shall be compared to the noncustodial parent's proportionate share using both parents' monthly net incomes. The lesser amount establishes the noncustodial parent's child support order.

Net

Income

One

Child

Two

Children

Three

Children

Four

Children

Five

Children

Six

Children

The share of the custodial parent is presumed to be spent directly for the benefit of the child.

Source: SL 1989, ch 220, § 2; SL 1997, ch 154, § 1; SL 2001, ch 133, § 1; SL 2009, ch 130, § 1; SL 2017, ch 111, § 1.



§ 25-7-6.3 Determination of parents' monthly net income--Sources of income.

25-7-6.3. Determination of parents' monthly net income--Sources of income. The monthly net income of each parent shall be determined by the parent's gross income less allowable deductions, as set forth in this chapter. The monthly gross income of each parent includes amounts received from the following sources:

(1) Compensation paid to an employee for personal services, whether salary, wages, commissions, bonus, or otherwise designated;

(2) Self-employment income including gain, profit, or loss from a business, farm, or profession;

(3) Periodic payments from pensions or retirement programs, including social security or veteran's benefits, disability payments, or insurance contracts;

(4) Interest, dividends, rentals, royalties, or other gain derived from investment of capital assets;

(5) Gain or loss from the sale, trade, or conversion of capital assets;

(6) Unemployment insurance benefits;

(7) Worker's compensation benefits; and

(8) Benefits in lieu of compensation including military pay allowances.

Overtime wages, commissions, and bonuses may be excluded if the compensation is not a regular and recurring source of income for the parent. Income derived from seasonal employment shall be annualized to determine a monthly average income.

Source: SL 1989, ch 220, § 3; SL 2001, ch 133, § 5; SL 2009, ch 130, § 2.



§ 25-7-6.4 Rebuttable presumption of employment at minimum wage.

25-7-6.4. Rebuttable presumption of employment at minimum wage. Except in cases of physical or mental disability, it is presumed for the purposes of determination of child support that a parent is capable of being employed a minimum of one thousand eight hundred twenty hours per year, including while incarcerated, and the parent's child support obligation shall be calculated at a rate not less than one thousand eight hundred twenty hours at the state minimum wage. Evidence to rebut this presumption may be presented by either parent.

Source: SL 1989, ch 220, § 4; SL 2009, ch 130, § 3; SL 2017, ch 111, § 2.



§ 25-7-6.5 Assets considered when income insufficient.

25-7-6.5. Assets considered when income insufficient. If a child's needs are not being met through the income of the parents, assets shall be considered. If the parents have savings, life insurance, or other assets in amounts unrelated to income, these holdings shall be considered. The parents' ability to borrow may be used to determine financial ability.

Source: SL 1989, ch 220, § 5.



§ 25-7-6.6 Profits or losses shown on federal income tax schedules as gross income--Court allowance of deduction.

25-7-6.6. Profits or losses shown on federal income tax schedules as gross income--Court allowance of deduction. Gross income from a business, profession, farming, rentals, royalties, estates, trusts, or other sources, are the net profits or gain, or net losses shown on any or all schedules filed as part of the parents' federal income tax returns or as part of any federal income tax returns for any business with which he is associated, except that the court may allow or disallow deductions for federal income taxation purposes which do not require the expenditure of cash, including, but not limited to, depreciation or depletion allowances, and may further consider the extent to which household expenses, automobile expenses, and related items are deductible or partially deductible for income tax purposes. In the event a court disallows depreciation, it may consider necessary capital expenditures which enhance the parent's current income for child support purposes.

Source: SL 1989, ch 220, § 6.



§ 25-7-6.7 Allowable deductions from monthly gross income.

25-7-6.7. Allowable deductions from monthly gross income. Deductions from monthly gross income shall be allowed as follows:

(1) Income taxes payable based on the applicable tax rate for a single taxpayer with one withholding allowance and a monthly payroll period rather than the actual tax rate;

(2) Social security and medicare taxes based on the applicable tax rate for an employee or a self-employed taxpayer;

(3) Contributions to an IRS qualified retirement plan not exceeding ten percent of gross income;

(4) Actual business expenses of an employee, incurred for the benefit of his employer, not reimbursed;

(5) Payments made on other support and maintenance orders.
Source: SL 1989, ch 220, § 7; SL 1997, ch 154, § 4; SL 2001, ch 133, § 3; SL 2005, ch 134, § 2.



§ 25-7-6.8 Schedule used for child support obligations--Sex of obligor disregarded.

25-7-6.8. Schedule used for child support obligations--Sex of obligor disregarded. The schedule in § 25-7-6.2 shall be used to set child support obligations, and shall be applied regardless of the sex of the obligor.

Source: SL 1989, ch 220, § 8.



§ 25-7-6.9 Income above the schedule--Child support adjusted to appropriate level.

25-7-6.9. Income above the schedule--Child support adjusted to appropriate level. For a combined net income above the schedule in § 25-7-6.2, the child support obligation shall be established at an appropriate level, taking into account the actual needs and standard of living of the child.

Source: SL 1989, ch 220, § 9.



§ 25-7-6.10 Factors considered for deviation from schedule.

25-7-6.10. Factors considered for deviation from schedule. Deviation from the schedule in § 25-7-6.2 shall be considered if raised by either party and made only upon the entry of specific findings based upon any of the following factors:

(1) The income of a subsequent spouse or contribution of a third party to the income or expenses of that parent but only if the application of the schedule works a financial hardship on either parent;

(2) Any financial condition of either parent which would make application of the schedule inequitable. If the total amount of the child support obligation, including any adjustments for health insurance and child care costs, exceeds fifty percent of the obligor's monthly net income, it is presumed that the amount of the obligation imposes a financial hardship on the obligor. This presumption may be rebutted based upon other factors set forth in this section;

(3) Any necessary education or health care special needs of the child;

(4) The effect of agreements between the parents regarding extra forms of support for the direct benefit of the child;

(5) The obligation of either parent to provide for subsequent natural children, adopted children, or stepchildren. However, an existing support order may not be modified solely for this reason; or

(6) The voluntary and unreasonable act of a parent which causes the parent to be unemployed or underemployed, unless the reduction of income is due to incarceration.
Source: SL 1989, ch 220, § 10; SL 1997, ch 154, § 3; SL 2001, ch 133, § 7; SL 2005, ch 134, § 10; SL 2007, ch 158, § 1; SL 2009, ch 130, § 4.



§ 25-7-6.11 Periodic adjustments in support.

25-7-6.11. Periodic adjustments in support. The court setting the support shall have the authority to require periodic adjustments in the support.

Source: SL 1989, ch 220, § 11.



§ 25-7-6.12 Review and amendment of schedule.

25-7-6.12. Review and amendment of schedule. The Governor shall, commencing in the year 2000, establish quadrennially a commission on child support. The commission shall review the provisions of this chapter, shall report its findings to the Governor and the Legislature, and may propose amendment thereof to the Legislature.

Source: SL 1989, ch 220, § 12; SL 1997, ch 154, § 5.



§ 25-7-6.13 Modification of prior orders of support.

25-7-6.13. Modification of prior orders of support. All orders for support entered and in effect prior to July 1, 2017, may be modified in accordance with this chapter without requiring a showing of a change in circumstances from the entry of the order.

Source: SL 1989, ch 220, § 13; SL 1997, ch 154, § 6; SL 2001, ch 133, § 8; SL 2005, ch 134, § 4; SL 2009, ch 130, § 5; SL 2017, ch 111, § 3.



§ 25-7-6.14 Abatement of portion of child support--Modification.

25-7-6.14. Abatement of portion of child support--Modification. If the child resides with the obligor ten or more nights in a month pursuant to a custody order, the court may, if deemed appropriate under the circumstances, grant an abatement of not less than thirty-eight percent nor more than sixty-six percent of the basic child support obligation for the nights the child resides with the obligor. The order granting the abatement shall specify the number of nights for which the abatement is allowed and the amount of the abatement. In deciding whether an abatement is appropriate, the court shall consider whether it would have a substantial negative effect on the child's standard of living. The court shall allow the abatement to the obligor in the month in which the parenting time is ordered or apportion the abatement over a period of twelve months. It shall be presumed that the parenting time is exercised. If the parenting time exercised substantially deviates from the parenting time ordered, either party may petition the court for modification of the support order without showing any other change in circumstances.

Source: SL 1989, ch 220, § 14; SL 1997, ch 154, § 7; SL 2001, ch 133, § 2; SL 2005, ch 134, § 3; SL 2009, ch 130, § 6.



§ 25-7-6.15 Allocation of travel costs by court.

25-7-6.15. Allocation of travel costs by court. If travel costs are substantial due to the distance between the parents, the court may order the allocation of such costs, taking into consideration the circumstances of the respective parties as well as which parent moved and the reason that the move was made.

Source: SL 1989, ch 220, § 15; SL 1997, ch 154, § 8.



§ 25-7-6.16 Medical support--Insurance--Computation of costs--Apportionment between parents.

25-7-6.16. Medical support--Insurance--Computation of costs--Apportionment between parents. The court shall enter an order addressing how the child's health care needs will be met by medical support to be provided by one or both of the parents. The medical support order shall include a provision for medical insurance if the insurance is accessible for the child and available to a parent at reasonable cost. Medical insurance is considered accessible if a medical insurance benefit plan is available and provides coverage for the child residing within the geographic area covered by the insurance policy. Medical insurance is considered reasonable in cost if the cost attributable to the child is equal to or less than eight percent of the parent's net income as determined under this chapter, after proportionate medical support credit is applied, and the amount shall be specified in the order for support.

The cost of the insurance attributable to the child is the cost of adding the child to existing coverage, the difference between self-only coverage and family coverage, or the cost of private medical insurance for the child. The cost attributable to the child under family coverage is the difference between self-only coverage and family coverage divided by the number of individuals, excluding the parent, enrolled in the family coverage. The cost so computed shall be apportioned between the parents on the basis of income or income imputed as provided in this chapter. If one parent pays the entire amount, that parent shall either be reimbursed by the other parent for that parent's portion of the payment or shall receive a credit against his or her support obligation, whichever is appropriate. Any additional, reasonable health care costs, including medical, optometric, dental or orthodontic, or counseling costs for each minor child which exceed two hundred fifty dollars in any year and are not covered by insurance, shall be apportioned between the parents in proportion to the support obligation of each parent. The parent that has primary physical custody of the child is responsible for the first two hundred fifty dollars of health care costs each calendar year.

Source: SL 1989, ch 220, § 16; SL 1997, ch 154, § 9; SL 2009, ch 130, § 7; SL 2013, ch 119, § 1.



§ 25-7-6.17 Large adjustment in support phased in.

25-7-6.17. Large adjustment in support phased in. In cases resulting in an adjustment of more than twenty-five percent in the support award, the court may phase in the adjustment over time.

Source: SL 1989, ch 220, § 17.



§ 25-7-6.18 Order allocating child care expenses.

25-7-6.18. Order allocating child care expenses. The court may enter an order allocating the reasonable child care expenses for the child, which are due to employment of either parent, job search of either parent, or the training or education of either parent necessary to obtain a job or enhance earning potential. The court may consider whether the federal child care tax credit for such minor child is available as a benefit to the custodial parent. If the federal child care tax credit is available to the custodial parent, it shall be calculated at twenty-five percent of the eligible expense.

Source: SL 1997, ch 154, § 2.



§ 25-7-6.19 Credit for child support arrearages for parent with primary physical custody during period of custody.

25-7-6.19. Credit for child support arrearages for parent with primary physical custody during period of custody. Notwithstanding the provisions of § 25-7A-17 or 25-7-7.3, if, by agreement of the parties, the obligor had primary physical custody of the child for more than four consecutive months, the court may credit the obligor for child support arrearages which accumulated during the period the obligor had actual physical custody of the child.

Source: SL 1997, ch 154, § 10.



§ 25-7-6.20 Lien on payment or installment of support under an order of support--Notice.

25-7-6.20. Lien on payment or installment of support under an order of support--Notice. Any payment or installment of support under an order for support, as defined by § 25-7A-1, whether entered by a court or an administrative entity of this state or any other state or jurisdiction, which is unpaid after the date it is due, is a lien by operation of law, with the full force and effect and attributes of a lien of this state, including enforceability, and is entitled, as a lien, to full faith and credit in this state.

In order to preserve such lien, any Title IV-D agency may perfect and enforce a lien authorized by this section in the same manner as liens are perfected for the specific type of real and personal property upon which the lien is claimed. The priority of the lien shall be established as of its date of filing. The register of deeds office is not entitled to any fee for registering or filing any lien under this section.

However, no lien is attached to any real or personal property which the obligor has transferred to another person who has purchased the property in good faith, for value, prior to the time that the Title IV-D agency's lien on the property has been perfected in the manner provided by law.

Source: SL 1997, ch 155, § 1; SL 1998, ch 156, § 1.



§ 25-7-6.21 Credit on monthly support obligation for social security or veteran's dependent benefits.

25-7-6.21. Credit on monthly support obligation for social security or veteran's dependent benefits. If the child receives social security or veteran's dependent benefits as a result of the obligor's disability, or social security retirement benefits from the obligor, the obligor is entitled to a credit to the amount of the monthly support obligation.

Source: SL 2005, ch 134, § 1.



§ 25-7-6.22 Rebuttable presumption that second job income not to be considered in establishing support obligation.

25-7-6.22. Rebuttable presumption that second job income not to be considered in establishing support obligation. If a parent has annual primary employment earnings that equal or exceed the current state minimum hourly wage multiplied by one thousand eight hundred twenty hours, there is a rebuttable presumption that a parent's second job income is not to be considered in establishing a support obligation.

Source: SL 2005, ch 134, § 5; SL 2009, ch 130, § 8; SL 2017, ch 111, § 4.



§ 25-7-6.23 Offset of support obligation when each parent has primary physical custody of at least one child--Computation--Assistance from department.

25-7-6.23. Offset of support obligation when each parent has primary physical custody of at least one child--Computation--Assistance from department. If the parents have two or more children between them and each parent has primary physical custody of at least one child, the child support obligation shall be determined by computing the amount of each parent's respective support obligation for the children in the other parent's physical custody, and the support obligations shall be offset in determining a monthly support obligation. If one or more of the children are receiving assistance from the department as provided in § 28-7A-7, and in lieu of the offset, each parent shall be obligated to pay the respective support obligation amount to the other parent.

Source: SL 2005, ch 134, § 6.



§ 25-7-6.24 Change of physical custody of child without court approval--Order to pay child support.

25-7-6.24. Change of physical custody of child without court approval--Order to pay child support. If the parents of a child have agreed to a change in the physical custody of the child without the court's approval, the parent who relinquished physical custody may be ordered to pay child support to the parent who gained physical custody of the child even though the custody order has not been modified to reflect the change in custody.

Source: SL 2005, ch 134, § 11.



§ 25-7-6.25 Form to request reimbursement of medical or health care costs from parent--Small claims procedure.

25-7-6.25. Form to request reimbursement of medical or health care costs from parent--Small claims procedure. The department shall create and distribute a standardized form to allow a parent, guardian, or other custodian to request reimbursement of any medical or health care costs from the responsible parent. A parent, guardian, or custodian shall also be entitled to use the small claims procedure of chapter 15-39 as a means to collect unreimbursed medical or health care costs from the responsible parent.

Source: SL 2005, ch 134, § 12.



§ 25-7-6.26 Effect of failure to furnish financial information.

25-7-6.26. Effect of failure to furnish financial information. If a parent in a child support establishment or modification proceeding fails to furnish income or other financial information, the parent is in default, and that parent's income for purposes of determining child support shall be computed at a rate not less than the most recent annual pay standard as reported by the Department of Labor and Regulation unless good cause is shown to set support at a lower amount.

Source: SL 2009, ch 130, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2013, ch 119, § 2.



§ 25-7-6.27 Shared parenting child support cross credit.

25-7-6.27. Shared parenting child support cross credit. If a custody order by the court, contains a detailed shared parenting plan which provides that the child will reside no less than one hundred eighty nights per calendar year in each parent's home, and that the parents will share the duties and responsibilities of parenting the child and the expenses of the child in proportion to their incomes, the court may, if deemed appropriate under the circumstances, grant a cross credit on the amount of the child support obligation based on the number of nights the child resides with each parent. The shared parenting child support cross credit shall be calculated as follows:

(1) Multiply the parents' combined child support obligation under the schedule by 1.5 to establish the parents' combined shared parenting child support obligation;

(2) Multiply the combined shared parenting child support obligation by each parent's percentage share of the parents' combined net incomes to establish each parent's shared parenting child support obligation;

(3) Multiply each parent's shared parenting child support obligation by the percentage of nights the child resides with each parent based on a three hundred sixty-five day calendar year to establish each parent's prorated shared parenting child support obligation;

(4) Offset the parents' prorated shared parenting child support obligations; and

(5) The parent with the larger prorated shared parenting child support obligation shall pay the difference between these amounts.

In deciding whether a shared parenting child support cross credit is appropriate, the court shall consider whether it would have a substantial negative effect on the child's standard of living.

It is presumed that the parenting time is exercised. If the parenting time exercised substantially deviates from the parenting time ordered, either party may petition the court for a modification of the support order without showing any other change in circumstances.

Source: SL 2009, ch 130, § 10; SL 2015, ch 147, § 1.



§ 25-7-6.28 Child residence with parent for a night--Residence for days.

25-7-6.28. Child residence with parent for a night--Residence for days. For the purposes of §§ 25-7-6.14 and 25-7-6.27, a child resides with a parent for a night if the child sleeps:

(1) At the residence of that parent at night, whether or not the parent is present; or

(2) In the company of the parent, if the child does not sleep at a parent's residence.

If, in a calendar year, due to a parent's nighttime work schedule, a child resides with a parent for days, but not nights, the court may condition the abatement on the required days rather than nights. In those instances, on a school day, the child is treated as residing at the primary residence registered with the school.

Source: SL 2009, ch 130, § 11.



§ 25-7-7 Repealed.

25-7-7. Repealed by SL 1989, ch 220, § 19



§ 25-7-7.1 Continuation of duty to support.

25-7-7.1. Continuation of duty to support. A parent's duty to support his child continues if the child is placed with the Department of Social Services for custody, for temporary guardianship, or for care and placement.

Source: SL 1987, ch 189, § 1.



§ 25-7-7.2 Expenses incurred on child's behalf--Fee schedule.

25-7-7.2. Expenses incurred on child's behalf--Fee schedule. The secretary of social services may, pursuant to chapter 1-26, establish a fee schedule for all expenses incurred on a child's behalf while in the care of the department. Such fees may not exceed actual costs.

Source: SL 1987, ch 189, § 2.



§ 25-7-7.3 Previously ordered support payments not subject to modification--Exception.

25-7-7.3. Previously ordered support payments not subject to modification--Exception. Any previously ordered support payments that have become due, whether paid or unpaid, are not subject to modification by a court or administrative entity of this state, except those accruing in any period in which there is pending a petition for modification of the support obligation, but only from the date that notice of hearing of the petition has been given to the obligee, the obligor, and any other parties having an interest in such matter.

Source: SL 1987, ch 190; SL 2013, ch 119, § 3.



§ 25-7-7.4 Unpaid payment or installment of support as judgment.

25-7-7.4. Unpaid payment or installment of support as judgment. Any payment or installment of support under an order for support, as defined by § 25-7A-1, whether entered by a court or an administrative entity of this state or of any other state or jurisdiction, which is unpaid after the date it is due, is a judgment by operation of law, with the full force, effect, and attributes of a judgment of this state, including enforceability, and is entitled, as a judgment, to full faith and credit in this state.

Source: SL 1987, ch 191, § 1.



§ 25-7-7.5 Filing of sworn statement or certificate of unpaid support due--Effective date of judgment.

25-7-7.5. Filing of sworn statement or certificate of unpaid support due--Effective date of judgment. In order to preserve such judgment against subsequent mortgages, purchasers, or judgment creditors for value and without actual notice of the lien on any property situated in a county, the support obligee or the secretary of the Department of Social Services may give notice of the judgment by filing in the office of the clerk of courts of the county in which the order for support is filed, or in any county in which a transcript of the order is filed and docketed, a sworn statement or certificate showing the amount of unpaid support due under the order. The clerk of courts shall file and docket the statement or certificate with the order for support or transcript thereof, as evidence of the amount of the judgment for support, as provided in chapter 15-16. The judgment shall be effective from the date and time of docketing the statement or certificate in the office of the clerk of courts.

Source: SL 1987, ch 191, § 2.



§ 25-7-7.6 Court may order payment of arrearages.

25-7-7.6. Court may order payment of arrearages. If, at any time, unpaid child support arrearages exist, the court may order the support obligor to pay towards the arrearages such sums as are ordered by the court, in addition to any other remedies of the support obligee.

Source: SL 2001, ch 133, § 4.



§ 25-7-7.7 Termination of child support order upon disestablishment of paternity.

25-7-7.7. Termination of child support order upon disestablishment of paternity. If a presumed or legally determined father has a child support order and disestablishes his paternity pursuant to § 25-8-64, the child support order is automatically terminated from entry of the disestablishment order. The disestablished father continues to be responsible for any child support that accrued prior to the date of entry of the disestablishment order. However, nothing in this section precludes the disestablished father from bringing a separate cause of action for recovery of previously ordered child support.

Source: SL 2013, ch 119, § 4.



§ 25-7-8 Stepparent's duty to support spouse's children.

25-7-8. Stepparent's duty to support spouse's children. A stepparent shall maintain his spouse's children born prior to their marriage and is responsible as a parent for their support and education suitable to his circumstances, but such responsibility shall not absolve the natural or adoptive parents of the children from any obligation of support.

Source: SDC 1939, § 14.0311; SL 1971, ch 164; SL 1980, ch 190.



§ 25-7-9 Adult child supported by parent.

25-7-9. Adult child supported by parent. Except as provided in § 25-5-18.1, if a child, after attaining majority continues to serve and to be supported by the parent, neither party is entitled to compensation in the absence of an agreement therefor.

Source: SDC 1939, § 14.0317; SL 1987, ch 192.



§ 25-7-10 Liability of parent for necessaries supplied to child.

25-7-10. Liability of parent for necessaries supplied to child. If a parent neglects to provide articles necessary for his child who is under his charge, according to his circumstances, a third person may in good faith supply such necessaries and recover the reasonable value thereof from the parent.

Source: SDC 1939, § 14.0313.



§ 25-7-11 Repealed.

25-7-11. Repealed by SL 1992, ch 182, § 2



§ 25-7-12 Allowances to parent out of child's property.

25-7-12. Allowances to parent out of child's property. The circuit court may direct an allowance to be made to a parent of a child, out of its property, for its past or future support and education, on such conditions as may be proper, whenever such direction is for its benefit.

Source: SDC 1939, § 14.0314.



§ 25-7-13 Support of spouse and children out of property of absentee, prisoner or mentally ill person--Application to circuit court--Notice--Trial and judgment.

25-7-13. Support of spouse and children out of property of absentee, prisoner or mentally ill person--Application to circuit court--Notice--Trial and judgment. In case the husband or wife abandon the other and remove from the state and remain absent therefrom one year or more, or be sentenced to imprisonment in the county jail or state penitentiary for a period of one year or more, or become mentally ill and be committed to the South Dakota Human Services Center, and the husband or wife of such person so imprisoned, mentally ill, or guilty of abandonment be without means of support, the circuit court for the county in which such husband or wife resides, upon application duly verified and supported by such evidence as the court deems sufficient, may, by order or decree, authorize and direct the applicant or some other suitable person to manage, control, sell, or encumber the property of such imprisoned, mentally ill, or offending person in order to make suitable provision for the support and maintenance of his or her husband or wife and minor children during the period of such abandonment, imprisonment, or mental illness. Notice of such application must be served in the same manner as the summons in civil actions and in case of appearance by the opposite party, trials and other proceedings may be had as in case of civil actions and all orders, judgments, and decrees entered shall have the same force and effect.

Source: SDC 1939, § 14.0205.



§ 25-7-14 Reimbursement of county from deceased parent's estate for support provided child.

25-7-14. Reimbursement of county from deceased parent's estate for support provided child. If a parent chargeable with the support of a child dies leaving it chargeable upon the county, and leaving an estate sufficient for its support, the officers of the poor, in the name of the county, may claim provision for its support from the parent's estate by civil action, and for this purpose may have the same remedies as creditors against the estate and against the heirs, devisees, and next of kin of the parent.

Source: SDC 1939, § 14.0315.



§ 25-7-15 Desertion of child under ten as felony.

25-7-15. Desertion of child under ten as felony. The parent of any child under the age of ten years and any person to whom any such child has been confided for nurture or education who deserts such child in any place with intent to wholly abandon the child, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.3201; SL 1977, ch 189, § 94; SL 2006, ch 130, § 10.



§ 25-7-16 Nonsupport of child by parent as misdemeanor--Felony where parent leaves state--Spiritual treatment--Unemployment.

25-7-16. Nonsupport of child by parent as misdemeanor--Felony where parent leaves state--Spiritual treatment--Unemployment. A parent of a minor child who intentionally omits without lawful excuse to furnish necessary food, clothing, shelter, medical attendance, other remedial care, or other means of support for the person's child is guilty of a Class 1 misdemeanor. If a parent, during a violation, leaves the state and is absent for more than thirty days, the person is guilty of a Class 6 felony. If a child is under treatment solely by spiritual means, the court may, as provided under § 26-8A-22, order that medical treatment be provided for the child. For the purposes of this section, unemployment without justifiable excuse or without verifiability of searching for employment is not a lawful excuse for noncompliance.

Source: SDC 1939, § 13.3204 as enacted by SL 1963, ch 56, § 1; SL 1977, ch 189, § 95; SL 1981, ch 196; SL 1990, ch 170, § 3; SL 1991, ch 217, § 170; SL 1994, ch 201.



§ 25-7-16.1 Cash bond for nonsupport applied to child support arrearages.

25-7-16.1. Cash bond for nonsupport applied to child support arrearages. Notwithstanding any provision of chapter 23A-43 to the contrary, any cash bond deposited with the court, whether or not personally posted by the defendant, to assure appearance of an individual charged with nonsupport of a child under § 25-7-15 or 25-7-16 or subject to civil proceedings to enforce child support obligations, may, at the discretion of the court, be ordered paid to the Department of Social Services or the support obligee and applied to child support arrearages either as a condition imposed by the court or as a result of the individual's failure to appear as required by the court.

Source: SL 2012, ch 144, § 1.



§ 25-7-17 Abandonment or nonsupport of child by parent as prima facie evidence of intent.

25-7-17. Abandonment or nonsupport of child by parent as prima facie evidence of intent. Proof of abandonment or desertion of a child by a parent, or the omission by a parent to furnish necessary food, clothing, shelter, medical attendance, other remedial care, or other means of support for his child is prima facie evidence that the abandonment, desertion, or omission is intentional and without lawful excuse.

Source: SDC 1939, § 13.3204 as enacted by SL 1963, ch 56, § 1; SL 1982, ch 195, § 1.



§ 25-7-17.1 Parent's choice of health services permitted in legitimate practice of religious beliefs not violation of support requirements.

25-7-17.1. Parent's choice of health services permitted in legitimate practice of religious beliefs not violation of support requirements. However, any parent who chooses nonmedical remedial health services recognized or permitted under state law in the legitimate practice of religious beliefs in lieu of medical attendance is not for that reason alone in violation of §§ 25-7-17 and 25-7-20.

Source: SL 1982, ch 195, § 4.



§ 25-7-18 Repealed.

25-7-18. Repealed by SL 1982, ch 195, § 2



§ 25-7-19 Marital status and divorce decrees immaterial to criminal liability--Status of unborn child.

25-7-19. Marital status and divorce decrees immaterial to criminal liability--Status of unborn child. The provisions of §§ 25-7-16 to 25-7-20, inclusive, are applicable whether the parents of such child are married or divorced, and regardless of any decree made in any divorce action relative to alimony or to the support of the child. A child conceived but not yet born is to be deemed an existing person insofar as said sections are concerned.

Source: SDC 1939, § 13.3204 as enacted by SL 1963, ch 56, § 1.



§ 25-7-20 Parent's criminal liability not relieved by other parent's custody or support provided by others.

25-7-20. Parent's criminal liability not relieved by other parent's custody or support provided by others. This chapter may not be construed to relieve one parent from the criminal liability defined in § 25-7-16 for an omission because the other parent of the child is legally entitled to the custody of the child nor because the other parent of the child, or any other person, or organization, voluntarily or involuntarily furnishes necessary food, clothing, shelter, medical attendance, other remedial care, or other means of support for the child.

Source: SDC 1939, § 13.3204 as enacted by SL 1963, ch 56, § 1; SL 1982, ch 195, § 3.



§ 25-7-20.1 Complaint for nonsupport signed by representative of department.

25-7-20.1. Complaint for nonsupport signed by representative of department. When any payment of public moneys has been made by the Department of Social Services, under the provisions of this chapter for the support or aid of any person, any representative of the department may sign a criminal complaint against that person for any violation of the provisions of this chapter.

Source: SL 1963, ch 332; SDCL, § 23-19-3; SL 1978, ch 164, § 6.



§ 25-7-21 Proof of nonpaternity of husband.

25-7-21. Proof of nonpaternity of husband. In any prosecution under §§ 25-7-16 to 25-7-20, inclusive, it shall be competent for the people to prove nonaccess of husband to wife or any other fact establishing nonpaternity of a husband.

Source: SDC 1939, § 13.3207 as enacted by SL 1963, ch 56, § 1.



§ 25-7-22 Communications not privileged in nonsupport prosecutions--Husband and wife as witnesses.

25-7-22. Communications not privileged in nonsupport prosecutions--Husband and wife as witnesses. In all prosecutions under § 25-7-4 or under §§ 25-7-16 to 25-7-20, inclusive, any existing provisions of law prohibiting the disclosure of confidential communications between husband and wife shall not apply, and both husband and wife shall be competent to testify to any and all relevant matters, including the fact of marriage and the parentage of a child or children.

Source: SDC 1939, § 13.3207 as enacted by SL 1963, ch 56, § 1.



§ 25-7-23 Abandonment and nonsupport of spouse or children as prima facie evidence of intent.

25-7-23. Abandonment and nonsupport of spouse or children as prima facie evidence of intent. Proof of the abandonment and nonsupport of a spouse, or of the omission to furnish necessary food, clothing, shelter, or of medical attendance for a child or children is prima facie evidence that such abandonment and nonsupport or omission to furnish necessary food, clothing, shelter, or medical attendance is intentional.

Source: SDC 1939, § 13.3207 as enacted by SL 1963, ch 56, § 1; SL 1984, ch 12, § 51.



§ 25-7-24 Release on undertaking to support spouse or child--Amount and terms of undertaking.

25-7-24. Release on undertaking to support spouse or child--Amount and terms of undertaking. If after arrest and before trial or after conviction and before sentence, the party arrested or convicted pursuant to § 25-7-4 or §§ 25-7-16 to 25-7-20, inclusive, shall appear before the court in which the case is pending or the conviction had and enter into an undertaking to the state in a sum to be fixed by the court, which may not exceed two thousand dollars, with or without sureties as may be determined by the court, conditioned that the party will furnish his or her spouse with necessary and proper home, food, care, and clothing, or that the party will furnish his or her child with a proper home, food, care, and clothing, then the court may release the defendant.

Source: SDC 1939, § 13.3203; SL 1963, ch 56, § 3; SL 1984, ch 12, § 52.



§ 25-7-25 Cancellation of undertaking for support on demonstration of good faith.

25-7-25. Cancellation of undertaking for support on demonstration of good faith. The undertaking shall remain in force so long as the court deems necessary, but whenever it shall appear to the court, by affidavit or otherwise, that the defendant is then, and for a reasonable time prior thereto has been in good faith, furnishing his or her spouse or child with a necessary and proper home, food, care, and clothing, the court may cancel the undertaking.

Source: SDC 1939, § 13.3203; SL 1963, ch 56, § 3; SL 1984, ch 12, § 53.



§ 25-7-26 Arrest and forfeiture of undertaking on failure to comply--Trial--Commitment or release on new undertaking.

25-7-26. Arrest and forfeiture of undertaking on failure to comply--Trial--Commitment or release on new undertaking. If a defendant fails to comply with the undertaking, he or she may be arrested on a warrant issued from the court in which the case is pending or the conviction was had. The court may thereupon order a forfeiture of the undertaking and that the defendant be tried or committed in execution of the sentence, or for good cause shown, may release the defendant upon a new undertaking.

Source: SDC 1939, § 13.3203; SL 1963, ch 56, § 3; SL 1984, ch 12, § 54.



§ 25-7-26.1 Posting bond by obligor--Notice.

25-7-26.1. Posting bond by obligor--Notice. In any civil or administrative action provided by law for the enforcement of support, any person owing the support may be required to give security, or post a bond or undertaking to secure payment of the overdue support. Notice shall be sent to the obligor regarding the proposed action to enforce the overdue support obligation, the requirement of posting bond and the procedures available for contesting the bonding requirement.

Source: SL 1986, ch 218, § 55.



§ 25-7-27 Adult child's duty to support parent when necessary--Notice required.

25-7-27. Adult child's duty to support parent when necessary--Notice required. Any adult child, having the financial ability to do so, shall provide necessary food, clothing, shelter, or medical attendance for a parent who is unable to provide for oneself. However, no claim may be made against such adult child until the adult child is given written notice that the child's parent is unable to provide for oneself, and such adult child has refused to provide for the child's parent. Notice required by this section shall be given within ninety days after the necessary food, clothing, shelter, or medical attendance, claimed in the notice, was first provided for the parent. However, in the case of fraud or misrepresentation, notice shall be provided within ninety days after such fraud or misrepresentation is known or should have been known. If the parent or someone acting on behalf of the parent makes application for assistance pursuant to chapter 28-13, the county shall give the written notice required herein within ninety days after it receives the application or notice required under § 28-13-1, 28-13-32.3, 28-13-32.4, or 28-13-34.1, whichever is sooner.

Source: SDC 1939, § 14.0320 as enacted by SL 1963, ch 61; SL 2000, ch 118, § 1.



§ 25-7-28 Adult child's right of contribution from brothers and sisters for support of parent--Notice required.

25-7-28. Adult child's right of contribution from brothers and sisters for support of parent--Notice required. In the event necessary food, clothing, shelter, or medical attendance is provided for a parent by a child, he shall have the right of contribution from his adult brothers and sisters, who refuse or do not assist in such maintenance, on a pro rata share to the extent of their ability to so contribute to such support; provided that no right of contribution for support shall accrue except from and after notice in writing is given by the child so providing for his parent.

Source: SDC 1939, § 14.0312 as added by SL 1963, ch 62.



§ 25-7-29 Repealed.

25-7-29. Repealed by SL 1992, ch 26, § 5



§ 25-7-30 Proof of marriage and parentage.

25-7-30. Proof of marriage and parentage. No other evidence shall be required to prove marriage of husband and wife, or that a person is the lawful father or mother of a child or children, than is or shall be required to prove such facts in a civil action.

Source: SDC 1939, § 13.3207 as enacted by SL 1963, ch 56, § 1.



§ 25-7-31 to 25-7-36. Repealed.

25-7-31 to 25-7-36. Repealed by SL 1986, ch 218, §§ 62 to 67



§ 25-7-37 Chronically delinquent defined.

25-7-37. Chronically delinquent defined. For the purposes of § 25-7-38, the term, chronically delinquent, means the child support is paid ten or more days after the date the child support is due in each of three or more months in any twelve-month consecutive period, or the child support paid is less than ninety percent of the amount due in each of three or more months in any twelve-month consecutive period.

Source: SL 2009, ch 135, § 1.



§ 25-7-38 Late fee for certain chronically delinquent child support payments.

25-7-38. Late fee for certain chronically delinquent child support payments. An obligor found to be chronically delinquent in child support payments or installments as required under an order for support, as defined in § 25-7A-1, is subject to a late payment fee equal to ten percent of the ordered child support or fifty dollars, whichever is greater, for each month in the preceding twelve months that the payment was ten or more days delinquent or the payment was less than ninety percent of the ordered child support. Any obligee seeking the late payment fee shall file in the office of the clerk of courts of the county in which the order was filed, or in a county in which a transcript of the order is filed and docketed, a petition showing the date of receipt of each month of delinquent payment, the amount received, and the amount due and requesting that a late fee be ordered. Upon filing of the petition, the obligee shall serve, by certified mail or as otherwise provided by law, a copy of the petition to the obligor. The service of such notice shall be deemed complete when proof of the service is filed with the court. The obligor has ten days from service to object to the imposition of a late fee. If a party objects within ten days of service the court shall conduct a hearing as soon as practical. The obligor has the burden of showing an inability to timely pay child support payments or installments as required under an order of support. Based upon the evidence presented at the hearing, the court may order the obligor to pay a late fee or may order any other relief as it deems appropriate.

Source: SL 2009, ch 135, § 2.






Chapter 07A - Collection Of Child Support

§ 25-7A-1 Definition of terms.

25-7A-1. Definition of terms. Terms used in this chapter mean:

(1) "Administrative order," a judgment or order of an agency of the executive branch of state government, or an agency of comparable jurisdiction of another state, ordering payment of a set or determinable amount of support money, or ordering withholding of income;

(2) "Arrearage," the total amount of unpaid support obligations;

(3) "Assistance," money payments made by the Department of Social Services which are paid to, or for the benefit of, any dependent child, including payments made so that food, shelter, medical care, clothing, transportation, education, or other necessary goods, services, or items may be provided, and payments made to compensate for the provision of those necessities;

(4) "Court order," a judgment or order of a circuit court of this state or a court of comparable jurisdiction of another state ordering payment of a set or determinable amount of support money;

(4A) "Custodian," a person who has either legal or physical custody, or both, of a dependent child;

(5) "Delinquency," any payment under an order for support which becomes due and remains unpaid;

(6) "Department," the Department of Social Services;

(7) "Dependent child," a needy child under the age of eighteen or under the age of nineteen and a full-time student in a secondary school if, before the child attains the age of nineteen, it is determined that the child may reasonably be expected to complete the program at the secondary school, who has been deprived of support or care by a natural parent, an adoptive parent, or a stepparent, by reason of the death, continued absence from the home, or physical or mental incapacity of a parent, or who is a child of an unemployed parent and who is living with a person in a place of residence maintained by such person as his home;

(8) "Income," any form of payment to a person, regardless of source, including wages, salary, commission, bonuses, compensation as an independent contractor, workers' compensation, unemployment compensation, disability, annuity and retirement benefits, gift or inheritance, all gain derived from capital or labor, profit gained through the sale or conversion of capital assets, and any other payments, including personal property, money and credits on deposit with or in the possession of, or made by any person, private entity, federal or state government, any unit of local government, school district or any entity created by public act. However, for the purposes of income withholding, income excludes:

(a) Any amount required by law or as a condition of employment to be withheld, other than creditor claims, including federal, state, and local taxes, social security, and other retirement contributions;

(b) Any amount exempted by federal law; and

(c) Public assistance payments;

(9) "Need," the necessary costs of food, clothing, shelter, education, and medical care for the support of a dependent child;

(9A) "Noncustodial parent," the parent who does not have primary care, custody, or control of the child, and has an obligation to pay child support;

(10) "Obligee," any person or entity to whom a duty of support is owed;

(11) "Obligor," any person who owes a duty to make payments under an order for support;

(12) "Order for support," a judgment, decree, or order, whether temporary, final, or subject to modification, issued by a court or an administrative agency of competent jurisdiction, which provides for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or of the parent with whom the child is living, which provides for monetary support, health care, medical support, arrearages, or reimbursement, and which may include costs and fees, interest, and penalties, income withholding, attorney's fees, and other relief;

(13) "Parent," the natural parent, adoptive parent, or stepparent of a dependent child;

(14) "Payor," any person or other entity owing income or having personal property or money and credits belonging to an obligor;

(15) "Person," a natural person, firm, limited liability company, corporation, association, political subdivision, or agency of government;

(16) "Secretary," the secretary of social services;

(17) Deleted by SL 2013, ch 119, § 5;

(18) "Standard of need," the need established by the Department of Social Services;

(19) "Support enforcement services," establishing and enforcing support obligations, locating support obligors, and establishing paternity under the Title IV-D state plan;

(20) "Title IV-D agency," the agency established by Part D of Title IV of the Social Security Act (42 U.S.C. §§ 651 to 667) for the purpose of administering the state's plan for establishing and enforcing support obligations, locating support obligors, and establishing paternity;

(21) "Medical support," the provision of a health insurance benefit plan or cash medical support payment, including any employer sponsored group health plan or self-insured plan, or any individual health insurance policy, to meet the medical needs of a dependent child including the cost of any premium required by such a health insurance benefit plan, an amount ordered to be paid toward the cost of health insurance provided by a public entity or by another parent through employment or otherwise, or for other medical costs not covered by insurance;

(22) "Business day," a day on which state offices are open for regular business;

(23) "Employee," any person who is an employee within the meaning of chapter 24 of the Internal Revenue Code of 1986, 26 U.S.C. § 3401-3406, as of January 1, 1997;

(24) "Employer," any person or entity who is an employer as defined in section 3401(d) of the Internal Revenue Code of 1986, 26 U.S.C. § 3401-3406, as of January 1, 1997, and includes any governmental entity and any labor organization;

(25) "Labor organization," the meaning given the term in section 2(5) of the National Labor Relations Act, 29 U.S.C. § 151 et seq., as of January 1, 1997, and includes any entity or hiring hall which is used by the organization and an employer to carry out the requirements described in section 8(f)(3) of the act;

(26) "Date of hire," the date a person first provides services for an employer for pay;

(27) "Newly hired employee" or "new hire," any person hired to provide services for an employer and required to provide an Internal Revenue Service W-4 form to the employer, including a person who is rehired, reemployed, or reinstated following thirty consecutive days of termination or layoff even if the person does not provide a new or revised W-4 form to the employer;

(28) "Recreational or sporting license," any state issued hunting or fishing license.
Source: SL 1982, ch 196, § 1; SL 1986, ch 218, § 1; SL 1989, ch 220, § 18; SL 1994, ch 351, § 45; SL 1994, ch 387, § 15; SL 1997, ch 155, § 5; SL 1998, ch 157, § 1; SL 2009, ch 130, § 12; SL 2013, ch 119, § 5.



§ 25-7A-2 Public assistance to dependent child deemed debt of person responsible for support--Establishment of amount of debt--Public assistance recipient does not incur debt.

25-7A-2. Public assistance to dependent child deemed debt of person responsible for support--Establishment of amount of debt--Public assistance recipient does not incur debt. Any payment of public assistance made to or for the benefit of any dependent child creates a debt due to the state, by the person or persons who are responsible for support of the children, in an amount equal to the amount of public assistance money paid. If there is a court order, administrative order, or final decree of divorce, the debt is limited to the amount of the order or decree including the full amount of all payments in arrears under the order or decree. The secretary of social services may, if the debt is not established by order, limit the debt to an amount consistent with the debtor's ability to pay, both as to amounts accrued and accruing during any period in which public assistance payments are made. The Department of Social Services may petition the appropriate court for modification of a court order on the same grounds as either party to the cause. A person receiving public assistance for the benefit of a dependent child does not incur a debt under this chapter for the period the person received assistance.

Source: SL 1982, ch 196, § 2; SL 1986, ch 218, § 2.



§ 25-7A-3 Subrogation right of department.

25-7A-3. Subrogation right of department. The Department of Social Services is a party in interest and is subrogated to the right of any dependent child or custodian to prosecute or maintain any support action or execute any administrative remedy existing under the laws of this state to obtain reimbursement of public money expended for or on behalf of the child. If a court order, administrative order, or final decree of divorce enters judgment for an amount of support to be paid by a parent or other responsible person, the department is subrogated to the debt created by such order, and any money judgment shall be in favor of the department.

Source: SL 1982, ch 196, § 3; SL 1986, ch 218, § 3; SL 2013, ch 119, § 6.



§ 25-7A-3.1 Designation of Department of Social Services as state child support case registry--Duties.

25-7A-3.1. Designation of Department of Social Services as state child support case registry--Duties. Beginning October 1, 1998, the Department of Social Services is designated as the state child support case registry, and shall collect, maintain, update, and monitor child support enforcement records by use of an automated system, for all child support orders being enforced by the department and all support orders entered or modified in the state on or after October 1, 1998.

The state case registry shall extract, share, compare, and receive child support information from other data bases, and furnish and exchange information with the federal case registry of child support orders, the federal parent locator service, other state agencies, and other states to facilitate the establishment or enforcement of child support orders.

The department may adopt rules pursuant to chapter 1-26 to implement the provisions of this section.

Source: SL 1997, ch 155, § 2; SL 1998, ch 157, § 2.



§ 25-7A-3.2 Designation of Department of Social Services as state child disbursement unit--Collection and disbursement procedures.

25-7A-3.2. Designation of Department of Social Services as state child disbursement unit--Collection and disbursement procedures. Beginning October 1, 1998, the Department of Social Services is designated as the state child support disbursement unit. The department shall use automated procedures for the collection and disbursement of child support payments for all support orders being enforced by the department; all support orders subject to withholding of income; and, all other support orders as directed by a court of competent jurisdiction.

The department may adopt rules pursuant to chapter 1-26 to implement the provisions of this section.

Source: SL 1997, ch 155, § 3.



§ 25-7A-3.3 State directory of new hires--Reporting requirements--Multistate employers--Use of information by department.

25-7A-3.3. State directory of new hires--Reporting requirements--Multistate employers--Use of information by department. By October 1, 1997, the Department of Social Services shall establish a state directory of new hires. The department may enter into cooperative agreements with other state agencies to satisfy the provisions of this section. Effective October 1, 1997, every employer within the state shall furnish to the directory of new hires a report of any newly hired employee which includes the name, address, and social security number of the employee, and the employer's name, address, and identification number as assigned by the Internal Revenue Service.

The report shall be transmitted by the employer to the state directory of new hires no later than twenty days after the date the employer hires the employee, or if the employer transmits the report magnetically or electronically, by two monthly transmissions, not less than twelve days nor more than sixteen days apart. Each report shall be made on a W-4 form or an equivalent form, and may be transmitted by first class mail, magnetically, or electronically. No report may be filed with respect to any employee of a state or local agency performing intelligence or counterintelligence functions, if the head of the agency has determined that filing of the report could endanger the safety of the employee or compromise an ongoing investigation or mission.

Multistate employers which have employees who are employed in two or more states and which transmit reports magnetically or electronically may comply with the requirements of this section by designating one state in which the employer will transmit the required report. Any multistate employer who elects to report in this manner shall notify the secretary of the Department of Health and Human Services in writing as to which state the employer will transmit the report.

The department shall use all information received from employers to locate any person for purposes of establishing paternity; establishing, modifying, or enforcing child support obligations; furnishing information to the national directory of new hires; verifying eligibility for the department's programs; and, shall provide state agencies operating employment security and workers' compensation programs with access to any information reported by employers. Any employer who intentionally fails to comply with any duties imposed by this section commits a petty offense. The Department of Social Services or the Department of Labor and Regulation, or both, may adopt rules pursuant to chapter 1-26 to implement the provisions of this section.

Source: SL 1997, ch 155, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 25-7A-4 Statement required of certain parents.

25-7A-4. Statement required of certain parents. Upon demand by the Department of Social Services, any parent in the state, whose absence from the home is the basis upon which the department is paying public assistance on behalf of a dependent child, shall complete a statement, under oath, of the noncustodial parent's current monthly income, the noncustodial parent's total income over the past thirty-six months, the number of dependents the noncustodial parent is supporting, the amount the noncustodial parent is contributing regularly toward the support of all children for whom application for assistance is made, the noncustodial parent's current monthly living expenses, and all other pertinent information to determine the noncustodial parent's ability to support the noncustodial parent's children. This section also applies to a parent who owes support to a custodian who has applied for support enforcement services, and to both the noncustodial parent and the custodian in a petition for modification filed pursuant to § 25-7A-22.

Source: SL 1982, ch 196, § 4; SL 1986, ch 218, § 4; SL 2013, ch 119, § 7.



§ 25-7A-5 Notice of support debt--Service on parent--Contents of notice.

25-7A-5. Notice of support debt--Service on parent--Contents of notice. The secretary of social services may initiate an action for support by issuing a notice of a support debt, which shall be served without summons or other pleadings on the alleged responsible parent in the manner provided for service of a summons in a civil action or by certified mail, return receipt requested. The notice, whether based on subrogation power of attorney, assignment of a support obligation established by a court, administrative order, or judgment, or based on the furnishing of assistance by the Department of Social Services for any dependent child or custodian, or based on the obligation fixed by chapter 25-7, or support due to a custodian or another state who has applied for support enforcement services, shall contain the following statements:

(1) The name of the dependent child or custodian for whom support is owed;

(2) The monthly support for which the parent is responsible, including a statement of the debt accrued and accruing, and the monthly payment to be made on the state debt accrued, or due to a custodian or another state who has applied for support enforcement services, as established by:

(a) Subrogation to or assignment of a court or administrative order, judgment or decree establishing a set or determinable amount of child or spousal support; or

(b) Payment of assistance by the department for a dependent child or custodian where there is no court or administrative order, judgment or decree;

(3) A statement that if the parent does not request a hearing within ten days from the day of service, the secretary:

(a) Shall request the court enter an order establishing the amount of child support, accrued and accruing, which the parent is responsible for and the amount of the total monthly payment due on the accrued debt to the state, or to a custodian or another state who has applied for support enforcement services, and on the monthly support obligation;

(b) Shall request that the court enter an order for medical support;

(c) May request that the court enter an order for genetic testing costs; and

(d) May request that the court enter an order adjudicating paternity and custody of the child;

(4) A statement that the parent served with a notice of support debt may, within ten days of the day of service of the notice of support debt, submit a written response to the notice objecting to all or any part of the notice and requesting a hearing;

(5) A statement that an order entered under subdivision (3) of this section, establishing the payment obligation of the parent is subject to collection action, including an order for income withholding under this chapter, levy and execution under the laws of this state or any other collection actions authorized by law;

(6) A reference to this chapter;

(7) A statement that an order for support entered under this chapter is filed with the appropriate clerk of courts and is a lien as provided by law;

(8) A statement that if the parent has any questions the parent may telephone or visit the nearest department office or consult an attorney;

(9) A statement that the parent has an obligation to report any change of address or employment to the department; and

(10) Any other information the secretary finds appropriate.
Source: SL 1982, ch 196, § 5; SL 1986, ch 218, § 6; SL 1989, ch 175, § 3; SL 1995, ch 144, § 1; SL 1997, ch 155, § 6; SL 2001, ch 134, § 1; SL 2009, ch 130, § 13; SL 2013, ch 119, § 8.



§ 25-7A-6 Hearing requested by parent--Referee's report--Objections--Order of court--Service--Objection to court's modification.

25-7A-6. Hearing requested by parent--Referee's report--Objections--Order of court--Service--Objection to court's modification. If a parent served with a notice of support debt under § 25-7A-5 makes a timely request for a hearing, the secretary of social services shall file the notice of support debt, proof of service thereof, and response thereto in the office of the clerk of the circuit court in the county of residence of that parent. The matter shall be set for hearing before a referee who is a member in good standing of the State Bar Association and is appointed by the court, pursuant to statute, and after due notice to all parties by first class mail. The referee shall make a report to the court, recommending the amount of the debt due to the state, if any, and the monthly support obligation of the parent and the arrearage debt due to the obligee or another state who has applied for support enforcement services, the provision of medical support, or genetic testing costs.

The referee shall file the report with the court and cause copies thereof to be served by mailing to the parties and the secretary. Any party shall have ten days from the date of service of the report in which to file objections to the report. If a party files an objection, the other party shall have an additional five days from the date of service of the objections to file additional objections. If no objection is filed, the circuit court may thereafter, and without further notice, enter its order. If any objection is filed, the circuit court shall fix a date for hearing on the report, the hearing to be solely on the record established before the referee. The circuit court may thereafter adopt the referee's report, or may modify it, or may reject and remand it with instructions or for further hearing. The secretary shall serve the parent the court's order by certified mail, return receipt requested, at the parent's last known address, and shall file proof of service.

If the circuit court's order modifies the referee's report and no hearing was held before the court before entry of its order, any party has ten days from the date of service of the order in which to file an objection to that modification. If an objection is filed, the circuit court shall fix a date for hearing on the objection and after the hearing shall enter its order. The secretary shall serve the order by certified mail, return receipt requested, at the parent's last known address, and shall file proof of service.

Source: SL 1982, ch 196, § 6; SL 1986, ch 218, § 7; SL 1989, ch 175, § 4; SL 1991, ch 213, § 1; SL 1995, ch 144, § 2; SL 2005, ch 134, § 7; SL 2009, ch 130, § 14.



§ 25-7A-6.1 Notice to department of parent's address and employment information.

25-7A-6.1. Notice to department of parent's address and employment information. An order for support shall include a provision requiring each parent to notify the department of the parent's current address and the name and address of the parent's current employer. The order shall also require each parent to notify the department of a change in the parent's address or employment within seven business days of the change. A child support referee may mail any notice required by §§ 25-7A-6 and 25-7A-22 to a parent's last known address on file with the department.

Source: SL 2013, ch 119, § 12.



§ 25-7A-6.2 Time for furnishing documents required by referee--Inspection and copying by parties.

25-7A-6.2. Time for furnishing documents required by referee--Inspection and copying by parties. The parties to a child support proceeding under §§ 25-7A-6 and 25-7A-22 shall provide all financial and legal documents required by the referee at least five days prior to the hearing date set by the referee. Failure to provide such information five days prior to the hearing may lead to exclusion of the evidence or the application of § 25-7-6.26.

The parties may inspect and obtain a copy of the financial documents, including confidential information as defined in § 15-15A-8, that are received by the referee in connection with the child support proceeding. This information is to be held confidential and may not be released for any purpose outside of the child support proceeding. The referee may charge a fee not to exceed twenty-five cents per page for reproducing any document requested. If the actual duplication cost exceeds twenty-five cents per page, the referee may request a court order approving a fee of more than twenty-five cents per page. The referee may also charge for the cost of mailing any document requested by a party.

Source: SL 2013, ch 119, § 13.



§ 25-7A-7 Secretary's application for support order--Court order--Service.

25-7A-7. Secretary's application for support order--Court order--Service. If a parent is served with a notice of support debt under § 25-7A-5 and does not request a hearing within ten days, the secretary of social services shall file, in the office of the appropriate clerk of the circuit court, the notice of support debt, proof of service thereof, and an application for an order for support. The court shall enter an order for support in accordance with the child support guidelines set by statute, establishing the amount of child support, accrued and accruing, for which the parent is responsible and the amount of the total monthly payment due on the accrued debt to the state, or to an obligee or another state who has applied for support enforcement services, and on the monthly support obligation. The court shall enter an order for medical support, and may enter an order for genetic testing costs, adjudicating the paternity of the child, or establishing custody of the child. The secretary shall serve the parent an order by certified mail, return receipt requested, at the parent's last known address, and shall file proof of service.

Source: SL 1982, ch 196, § 7; SL 1986, ch 218, § 8; SL 1989, ch 175, § 5; SL 1995, ch 144, § 3; SL 2001, ch 134, § 2; SL 2009, ch 130, § 15.



§ 25-7A-8 Circuit court action to contest paternity or custody.

25-7A-8. Circuit court action to contest paternity or custody. If a person served with a notice of support debt under § 25-7A-5 contests paternity or custody of the child, and the person is presumed to be the parent of the child in accordance with the provisions of chapter 25-8, the secretary shall inform the responding party that an action must be commenced in circuit court in accordance with chapter 25-8 in order to establish that the person is not the father of the child or to establish custody. The notice of support debt, proof of service, and the response shall be filed for the purpose of establishing the support obligation as provided in § 25-7A-6. The establishment and enforcement of the obligation may not be stayed pending the action for paternity or custody determination commenced by the respondent.

Source: SL 1982, ch 196, § 8; SL 1986, ch 218, § 9; SL 1989, ch 175, § 6; SL 1994, ch 204, § 12; SL 2001, ch 134, § 3.



§ 25-7A-9 Repealed.

25-7A-9. Repealed by SL 1986, ch 218, § 10



§ 25-7A-10 Repealed.

25-7A-10. Repealed by SL 1989, ch 175, § 12



§ 25-7A-10.1 Filing of action involving previous support order.

25-7A-10.1. Filing of action involving previous support order. If the proceedings for enforcement of child support involve amendment of a previous support order as fixed by a decree of divorce, judgment in a paternity action or prior enforcement proceedings which have been held in any court in this state, the action shall be filed in the office of the clerk of the circuit court for the county in which such previous order was entered.

Source: SL 1989, ch 175, § 10.



§ 25-7A-11 Repealed.

25-7A-11. Repealed by SL 1989, ch 175, § 13



§ 25-7A-12 , 25-7A-13. Repealed.

25-7A-12, 25-7A-13. Repealed by SL 1986, ch 218, §§ 14, 15



§ 25-7A-14 Interest on support debt or judgment.

25-7A-14. Interest on support debt or judgment. The Department of Social Services or any support obligee may collect interest on the unpaid principal balance of a support debt or judgment for support at the Category D rate of interest as established in § 54-3-16.

Source: SL 1982, ch 196, § 14; SL 1986, ch 218, § 16.



§ 25-7A-15 Payor holding amount in excess of debt--Release of excess to obligor.

25-7A-15. Payor holding amount in excess of debt--Release of excess to obligor. If any payor has income, deposits, accounts, or balances in excess of the amount of the debt claimed by the Department of Social Services or any support obligee, the payor may, without liability under this chapter, release the excess to the obligor.

Source: SL 1982, ch 196, § 15; SL 1986, ch 218, § 17.



§ 25-7A-16 Grounds for release of lien.

25-7A-16. Grounds for release of lien. The secretary of social services may release and satisfy a lien on all or part of the property or income of the obligor or return seized property or income without liability, if assurance of payment is adequate, if the action facilitates the collection of the debt, or if the obligor provides surety satisfactory to the secretary. The release or satisfaction does not operate to prevent future action to collect from the same or other property or income of the obligor.

Source: SL 1982, ch 196, § 16; SL 1986, ch 218, § 18.



§ 25-7A-17 Agreement between parents relieving duty of support--Rights of department or support obligee not terminated.

25-7A-17. Agreement between parents relieving duty of support--Rights of department or support obligee not terminated. An agreement between parents or other responsible persons relieving a party of any duty of support or responsibility or purporting to settle past, present, or future support obligations as settlement or prepayment may not act to reduce or terminate any rights of the Department of Social Services or any support obligee to recover from parents or other responsible persons for support provided, unless the department or any support obligee has consented to the agreement in writing and the agreement has been approved by a court of competent jurisdiction.

Source: SL 1982, ch 196, § 17; SL 1986, ch 218, § 19.



§ 25-7A-18 Cooperation between public agencies.

25-7A-18. Cooperation between public agencies. The secretary of social services may request the cooperation of any public agency, as defined by subdivision 1-24-1(2) and public agencies shall cooperate in locating absent parents, in providing information about the income, resources, and property of a parent, and in providing any other information necessary for the Department of Social Services to perform its functions under this chapter.

Source: SL 1982, ch 196, § 18.



§ 25-7A-19 Department as administrator.

25-7A-19. Department as administrator. The department is the designated public agency for the administration of this chapter.

Source: SL 1986, ch 218, § 44.



§ 25-7A-20 Enforcement of spousal support obligation.

25-7A-20. Enforcement of spousal support obligation. The department shall enforce the support obligation due to a spouse or former spouse who is living with the dependent child, but only if a spousal support obligation has been established by court order for the spouse or former spouse and the child support obligation is also being enforced by the department.

Source: SL 1986, ch 218, § 5; SL 2013, ch 119, § 9.



§ 25-7A-21 Judgment for arrearage due obligee in absence of court order.

25-7A-21. Judgment for arrearage due obligee in absence of court order. The secretary of social services may, in the absence of a court order, initiate an action pursuant to the provisions of this chapter to establish a current monthly child support obligation and obtain a judgment for arrearage which is due to an obligee who is not receiving public assistance, but who has applied for support enforcement services, or upon request of the Title IV-D agency of another state for support enforcement services.

Source: SL 1986, ch 218, § 20; SL 1989, ch 175, § 7.



§ 25-7A-21.1 Order establishment case--Limitation on prior-period support obligations or arrearages.

25-7A-21.1. Order establishment case--Limitation on prior-period support obligations or arrearages. In any order establishment case, the custodian is limited to a prior-period support obligation or arrearage not exceeding three years before either the date of application with any Title IV-D agency, the date of filing with a court of competent jurisdiction, or the date of a written demand served personally or by registered or certified mail, return receipt requested, upon the noncustodial parent at the noncustodial parent's last known address, whichever occurs earlier.

Source: SL 2005, ch 134, § 9; SL 2013, ch 119, § 10.



§ 25-7A-22 Petition for modification of child support--Hearing--Referee's report--Objections--Service--Objection to modification of report.

25-7A-22. Petition for modification of child support--Hearing--Referee's report--Objections--Service--Objection to modification of report. If the support order was entered in this state and this state maintains continuing exclusive jurisdiction over the support order pursuant to chapter 25-9C, or if the support order was registered in this state and the requirements of § 25-9C-611 or 25-9C-613 are satisfied, an obligor, an obligee, or the assignee may file a petition, on forms prescribed by the department, to increase or decrease child support. For any support order entered or modified after July 1, 1997:

(1) The order may be modified upon showing a substantial change in circumstances if the petition is filed within three years of the date of the order; or

(2) The order may be modified without showing any change in circumstances if the petition is filed after three years of the date of the order.

If a petition is filed, the secretary of social services shall file the petition in the office of the clerk of the circuit court where the original order for support is filed. Any response shall also be provided to the petitioning party. The matter shall be set for hearing before a referee who is a member in good standing of the State Bar Association and is appointed by the court, pursuant to statute, and after due notice to all parties by first class mail. The referee shall make a report to the court, recommending the amount of the monthly support obligation of the parent and for medical support.

The referee shall file the report with the court and cause copies thereof to be served by mailing to the parties and the secretary. Any party shall have ten days from the date of service of the report in which to file objections to the report. If a party files an objection, the other party shall have an additional five days from the date of service of the objections to file additional objections. If no objection is filed, the circuit court may thereafter, and without further notice, enter its order. If any objection is filed, the circuit court shall fix a date for hearing on the report, the hearing to be solely on the record established before the referee. The circuit court may thereafter adopt the referee's report, or may modify it, or may reject and remand it with instructions or for further hearing. The secretary shall serve the parent the court's order by certified mail, return receipt requested, at the parent's last known address, and shall file proof of service.

If the circuit court's order modifies the referee's report and no hearing was held before the circuit court before entry of its order, any party has ten days from the date of service of the order in which to file an objection to that modification. If an objection is filed, the circuit court shall fix a date for hearing on the objection and after the hearing shall enter its order. The secretary shall serve the order by certified mail, return receipt requested, at the parent's last known address, and shall file proof of service.

Source: SL 1986, ch 218, § 21; SL 1987, ch 194; SL 1989, ch 175, § 8; SL 1991, ch 213, § 2; SL 1995, ch 144, § 4; SL 1997, ch 155, § 7; SL 2005, ch 134, § 8; SL 2009, ch 130, § 16; SL 2015, ch 148, § 80.



§ 25-7A-23 Order for withholding of income or property--Written agreement in lieu of order.

25-7A-23. Order for withholding of income or property--Written agreement in lieu of order. Upon entry or modification of any order for support, an order for withholding of income or property shall be entered, which shall take effect immediately, unless the obligor or obligee demonstrates, and the court finds, that there is good cause not to require immediate income withholding or if the parties make a written agreement which provides for an alternative arrangement approved by the court. The department may also enter into a written agreement that provides for an alternative payment arrangement in lieu of issuing an order for withholding of income or property as provided in this section. If immediate income withholding is not required, withholding shall take effect if the obligor becomes delinquent in paying any part of the order for support, or upon the date the obligor requests withholding of income, whichever first occurs.

Source: SL 1986, ch 218, § 22; SL 1990, ch 188, § 1; SL 2003, ch 146, § 1.



§ 25-7A-24 Order for withholding of income served upon obligor where delinquent or support arrearage owed.

25-7A-24. Order for withholding of income served upon obligor where delinquent or support arrearage owed. If an order for support does not contain a provision for immediate withholding of income or property and an obligor becomes delinquent in any part of the payment of support obligations pursuant to the order for support, or an arrearage exists, the department shall prepare and serve an order for withholding of income on the payor as provided by § 25-7A-30. The department shall also advise the obligor of the procedures to contest the withholding.

Source: SL 1986, ch 218, § 23; SL 1990, ch 188, § 2; SL 1997, ch 155, § 8; SL 1998, ch 157, § 3.



§ 25-7A-25 Repealed.

25-7A-25. Repealed by SL 1997, ch 155, § 9



§ 25-7A-26 Petition to stay service of order for withholding--Grounds.

25-7A-26. Petition to stay service of order for withholding--Grounds. The obligor may contest the order for withholding of income by filing a written request for administrative review with the department within ten days after service of the order. The grounds for contesting the withholding shall be limited to:

(1) A dispute concerning the existence or amount of the order for support or delinquency or arrearage; or

(2) The proper identity of the obligor.

The department may adopt rules pursuant to chapter 1-26 to implement the provisions of this section.

Source: SL 1986, ch 218, § 25; SL 1997, ch 155, § 10.



§ 25-7A-27 to 25-7A-29. Repealed.

25-7A-27 to 25-7A-29. Repealed by SL 1997, ch 155, §§ 11 to 13



§ 25-7A-30 Service of order for withholding.

25-7A-30. Service of order for withholding. The department shall enter and serve the order for withholding on the payor, its superintendent, manager, or other agent, by certified mail, first class mail, personal delivery, or electronically in accordance with an agreement authorizing electronic service between the department and the payor, its superintendent, manager, or other agent. A copy of the order shall be mailed to the obligor at the obligor's last known post office address. The order for withholding shall be entered whether or not the order for support contains a provision for withholding of income or property.

Source: SL 1986, ch 218, § 29; SL 1997, ch 155, § 14; SL 2002, ch 127, § 1; SL 2007, ch 159, § 1.



§ 25-7A-31 Order for withholding--Contents.

25-7A-31. Order for withholding--Contents. The order for withholding shall direct any payor to withhold:

(1) An amount equal to the order for support; and

(2) An additional amount not less than ten percent of the order for support, until payment in full of any delinquency.
Source: SL 1986, ch 218, § 30.



§ 25-7A-32 Amount withheld for support and arrearage.

25-7A-32. Amount withheld for support and arrearage. The amount actually withheld for support and arrearage may not be in excess of fifty percent of wages, salaries, commissions, bonuses, compensation as an independent contractor, workers compensation, unemployment compensation, or disability benefits. However, the total amount of arrearage may be withheld from personal property, money, and credits, or other income not otherwise exempt herein.

Source: SL 1986, ch 218, § 31.



§ 25-7A-33 Order for withholding not conclusive on issue of arrearage.

25-7A-33. Order for withholding not conclusive on issue of arrearage. The failure of an order for withholding to state an arrearage is not conclusive of the issue of whether an arrearage is owing.

Source: SL 1986, ch 218, § 32.



§ 25-7A-34 Deduction and transmittal of income by payor.

25-7A-34. Deduction and transmittal of income by payor. Any payor who has been served with an order for withholding of income shall deduct and pay over income or assets as provided in this section. The payor shall deduct the amount designated in the order for withholding. The first payment shall be deducted from the payment of income which is payable to the obligor following service of the order. The payor shall transmit the amount withheld to the department in accordance with the order for withholding within seven business days after the date the obligor is paid or the obligor's property withheld and in accordance with any subsequent notification received from the department redirecting payment. In addition to the amount designated in the order for withholding, the payor may deduct an amount not to exceed three dollars per month from the obligor's income to cover the expenses involved in transmitting the amount withheld.

Source: SL 1986, ch 218, § 33; SL 1997, ch 155, § 15; SL 2004, ch 174, § 1.



§ 25-7A-35 Compliance by payor where multiple orders for withholding or multiple obligors.

25-7A-35. Compliance by payor where multiple orders for withholding or multiple obligors. Any payor who is served with more than one order for withholding against an obligor shall comply with all orders to the extent that the total amount withheld from income does not exceed the maximum amount permitted under § 25-7A-32, giving priority in withholding to an order for current support.

A payor may combine amounts withheld from income of several different obligors in a single payment to the department identifying the portion attributable to each obligor.

Source: SL 1986, ch 218, § 34.



§ 25-7A-36 Duty of payor where obligor terminated--Service of order upon new payor.

25-7A-36. Duty of payor where obligor terminated--Service of order upon new payor. If the obligor is no longer receiving income from the payor, the payor shall return a copy of the order for withholding to the department within five days after termination of employment, and shall cooperate in providing information for the purpose of enforcing this chapter, including the obligor's last known address and the name and address of any new payor, if known.

Upon receipt of a notice of change of payor when an order for withholding is in effect, the department shall serve a copy of the order upon the new payor in the same manner as provided for in § 25-7A-30.

Source: SL 1986, ch 218, § 35.



§ 25-7A-37 Withholding made without regard to other claims--Complete defense by payor to claims of obligor.

25-7A-37. Withholding made without regard to other claims--Complete defense by payor to claims of obligor. Withholding of income under this chapter shall be made without regard to any prior or subsequent legal process under state law, including garnishments, attachments, wage assignments, or any other claims of creditors. Payment as required by the order for withholding shall be a complete defense by the payor against any claims of the obligor or the obligor's creditors as to the sum so paid. A payor who complies with an order for withholding of income that is regular on its face is not subject to civil liability to any individual or agency for any conduct which is in compliance with the order.

Source: SL 1986, ch 218, § 36; SL 1997, ch 155, § 16.



§ 25-7A-38 Modification, suspension or termination of order for withholding.

25-7A-38. Modification, suspension or termination of order for withholding. At any time, either upon petition of an obligor or obligee and hearing thereon, or without petition, the department may:

(1) Modify, suspend, or terminate the order for withholding because of a modification, suspension, or termination of the underlying order for support or arrearage judgment;

(2) Reduce the amount of income to be withheld to reflect payment in full of the arrearage by income withholding or otherwise;

(3) Suspend the order for withholding because of inability to deliver income withheld to the obligee due to the obligee's failure to provide a mailing address or other means of delivery; or

(4) Terminate the order for withholding if no current support obligation is due and the arrearage has been paid.
Source: SL 1986, ch 218, § 37.



§ 25-7A-39 Notice to payor.

25-7A-39. Notice to payor. The department shall serve on the payor, by certified mail, first class mail, or personal delivery, a copy of any order entered pursuant to this chapter that affects the duties of the payor.

Source: SL 1986, ch 218, § 38; SL 2002, ch 127, § 2.



§ 25-7A-40 Binding effect of order for withholding.

25-7A-40. Binding effect of order for withholding. The order for withholding is binding upon the payor until service of an amended order for withholding or termination.

Source: SL 1986, ch 218, § 39.



§ 25-7A-41 Notice of change of address of obligee.

25-7A-41. Notice of change of address of obligee. An obligee who is receiving income withholding payments under this chapter shall notify the department of any change of address within seven days of such change.

Source: SL 1986, ch 218, § 40.



§ 25-7A-42 Notice of new payor to department by obligee--Violation as misdemeanor.

25-7A-42. Notice of new payor to department by obligee--Violation as misdemeanor. Any obligor whose income is being withheld or who has been served with a notice of delinquency pursuant to this chapter shall notify the department of any new payor within seven days. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 218, § 41.



§ 25-7A-43 Notice of other support payments to department by obligee.

25-7A-43. Notice of other support payments to department by obligee. Any obligee shall provide notice to the department of any other support payment made, including but not limited to a set-off under federal and state law or partial payment of the delinquency.

Source: SL 1986, ch 218, § 42.



§ 25-7A-44 Collection, apportionment, and disbursements of payments by department--Payment records.

25-7A-44. Collection, apportionment, and disbursements of payments by department--Payment records. The department shall collect, disburse, and receive payments pursuant to orders for withholding. The department may apportion withheld amounts among multiple support orders, giving priority to current support, and shall maintain complete and accurate records of all payments and disbursements. Withheld amounts that are due to an obligee other than the department shall be distributed promptly to the obligee. A certified copy of payment records maintained by the department or clerk of courts shall, without further proof, be admitted into evidence in any legal proceedings under this chapter.

Source: SL 1986, ch 218, § 43.



§ 25-7A-45 Actions against payor by department.

25-7A-45. Actions against payor by department. In all cases the department may file an action pursuant to chapter 15-6 in circuit court for judgment and issuance of execution for the total amount that the payor failed to withhold or pay over to the department, and for an order for reinstatement of employment or restitution to the obligor, or both, if the obligor has been discharged, disciplined, or otherwise discriminated against by the payor.

Source: SL 1986, ch 218, § 45.



§ 25-7A-46 Intentional violation by payor as petty offense.

25-7A-46. Intentional violation by payor as petty offense. Any payor who intentionally:

(1) Fails to withhold or pay over income to the department pursuant to a valid order for withholding;

(2) Discharges, refuses to employ, disciplines, or penalizes an obligor because of the order for withholding; or

(3) Otherwise fails to comply with any of the duties imposed by this chapter;
commits a petty offense.

Source: SL 1986, ch 218, § 46; SL 1992, ch 158, § 95; SL 1997, ch 155, § 17.



§ 25-7A-47 Request to another state to withhold income of obligor.

25-7A-47. Request to another state to withhold income of obligor. The department shall request the Title IV-D agency of another state in which an obligor who is delinquent in his support obligation, derives income, to enter an order for the purpose of withholding of income for support. The request shall advise the agency to provide proper notice of withholding to the obligor, including the opportunity to contest the withholding of income, and to order the payor of income to withhold the amount requested. The request shall contain a copy of the order for support, the amount to be withheld, a statement of the arrearage, and any other information necessary to carry out the withholding of income.

Source: SL 1986, ch 218, § 47; SL 1998, ch 157, § 4.



§ 25-7A-48 Order to withhold income of obligor upon request from another state.

25-7A-48. Order to withhold income of obligor upon request from another state. Upon receiving a request from the Title IV-D agency of another state that withholding of income of an obligor is required, including the documentation specified in § 25-7A-47, the department shall issue an order to the payor of income to withhold income or property of the obligor in accordance with the provisions of this chapter.

Source: SL 1986, ch 218, § 48.



§ 25-7A-49 Law applicable to withholding of income derived within state.

25-7A-49. Law applicable to withholding of income derived within state. Except with respect to when income withholding shall be implemented, which shall be controlled by the law of the state in which the support order is entered, the law and procedures of this state are applicable to the withholding of income of an obligor deriving income within this state.

Source: SL 1986, ch 218, § 49.



§ 25-7A-50 Notice to other state where obligor ceases to derive income within state.

25-7A-50. Notice to other state where obligor ceases to derive income within state. The department shall notify the Title IV-D agency of the other state if the obligor ceases to derive income in this state, and provide the name and address of the obligor and of the new payor of income, if known.

Source: SL 1986, ch 218, § 50.



§ 25-7A-51 Workfare program--Circumstances where participation required.

25-7A-51. Workfare program--Circumstances where participation required. An obligor who owes past-due child support and whose dependent child is being provided public assistance shall be required to pay support in an amount deemed appropriate by a court or, if not incapacitated, participate in work activities as specified in § 407(D) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, as of January 1, 1997.

Source: SL 1986, ch 218, § 53A; SL 1997, ch 155, § 18.



§ 25-7A-52 Supplemental nature of rights and duties--Prior assignments not invalid.

25-7A-52. Supplemental nature of rights and duties--Prior assignments not invalid. The rights, remedies, duties, and penalties created by this chapter are in addition to and not in substitution for any other rights, remedies, duties, and penalties created by any other law.

Nothing in this chapter may be construed as invalidating any assignment of wages or benefits for child or spousal support executed or ordered prior to July 1, 1986.

Source: SL 1986, ch 218, §§ 51, 52.



§ 25-7A-53 Repealed.

25-7A-53. Repealed by SL 1989, ch 175, § 14



§ 25-7A-54 Department exempt from filing fee.

25-7A-54. Department exempt from filing fee. The Department of Social Services is specifically exempt from any court filing fee pursuant to any filing required under this chapter.

Source: SL 1989, ch 175, § 9.



§ 25-7A-55 Previous orders legalized, cured, and validated.

25-7A-55. Previous orders legalized, cured, and validated. All orders previously entered under this chapter are hereby legalized, cured, and validated.

Source: SL 1989, ch 175, § 11.



§ 25-7A-56 Prohibition against issuance or renewal of professional license, registration, certification, or permit of applicant in child support arrearage--Adoption of rules by state agencies.

25-7A-56. Prohibition against issuance or renewal of professional license, registration, certification, or permit of applicant in child support arrearage--Adoption of rules by state agencies. No state agency or board may issue or renew the professional, sporting, or recreational license, registration, certification, or permit of any applicant after receiving notice from the Department of Social Services that the applicant has support arrearages in the sum of one thousand dollars or more, unless the applicant first makes satisfactory arrangements with the Department of Social Services for payment of any accumulated arrearages. An applicant who disputes a determination by the Department of Social Services that the applicant has support arrearages of one thousand dollars or more shall, upon request, be given a due process hearing by the department. Upon recommendation by the department, the licensing agency or board may issue a temporary license, registration, certification, or permit to the applicant pending final resolution of the due process hearing. The department may promulgate rules pursuant to chapter 1-26 to implement the provisions of this section.

The term professional license, registration, certification, or permit as specified by this section includes any profession or occupation as specified in Title 36; insurance brokers, agents, and solicitors as specified in chapter 58-30; teachers and administrators as specified in chapters 13-42 and 13-43; attorneys as specified in chapter 16-16; securities agents, securities brokers, investment advisers, or investment adviser representatives as specified in chapter 47-31B; pilots as specified in chapter 50-11; day care providers as specified in chapter 26-6; gaming employees as specified in chapter 42-7B; and law enforcement officers as specified in chapter 23-3. The state agencies or boards which govern the professions, recreational licenses, and occupations listed in this paragraph may adopt rules pursuant to chapter 1-26 to implement the provisions of this section for their particular profession or occupation.

Source: SL 1993, ch 195; SL 1994, ch 202, § 1; SL 1996, ch 167, § 1; SL 1997, ch 155, § 19; SL 1998, ch 157, § 5; SL 2004, ch 278, § 60; SL 2007, ch 160, § 1.



§ 25-7A-56.1 Revocation, suspension, or restriction of licenses of child support obligors.

25-7A-56.1. Revocation, suspension, or restriction of licenses of child support obligors. A circuit court may revoke, suspend, or restrict a person's drivers, professional, occupational, sporting, or recreational license if the person owes past-due support, or if the person, after receiving appropriate notice, fails to comply with a subpoena or warrant relating to a paternity or child support proceeding.

Source: SL 1997, ch 155, § 20; SL 1998, ch 157, § 6.



§ 25-7A-56.2 Recordation of social security number of child support obligors.

25-7A-56.2. Recordation of social security number of child support obligors. To facilitate the collection of child support and to facilitate locating child support obligors, the following information shall be recorded in the following manners:

(1) The social security number of any applicant for a professional license, drivers license, occupational license, recreational license, sporting license, or marriage license shall be recorded on the application. If an agency allows the use of a number, other than the social security number as the license number, the agency shall advise the applicant;

(2) The social security number of any person who is subject to a divorce decree, support order, paternity adjudication, or paternity acknowledgment shall be recorded on the document relating to the matter;

(3) The social security number of any person who has died shall be placed in the death records and recorded on the death certificate;

(4) The social security number, drivers license number, or identification number of the owners shall be recorded in the records maintained by the Division of Motor Vehicles upon the issuance of the title or renewal of a registration.
Source: SL 1997, ch 155, § 21; SL 1998, ch 157, § 7.



§ 25-7A-56.3 Administrative authority of Title IV-D agency in paternity and support actions.

25-7A-56.3. Administrative authority of Title IV-D agency in paternity and support actions. In actions involving either the establishment of paternity, or the establishment, modification, or enforcement of a support order, any Title IV-D agency shall have the administrative authority to perform the following functions without the necessity of obtaining an order from any other judicial or administrative entity:

(1) To order genetic testing for purposes of paternity establishment;

(2) To administratively subpoena any financial or other information needed by the department to establish, modify, or enforce a child support order.

Any person or entity who intentionally fails to respond to a subpoena issued by the department pursuant to this section commits a petty offense.

Source: SL 1997, ch 155, § 22.



§ 25-7A-56.4 Administrative access of Title IV-D agency to motor vehicle or law enforcement locator systems.

25-7A-56.4. Administrative access of Title IV-D agency to motor vehicle or law enforcement locator systems. Any Title IV-D agency conducting child support enforcement activities shall have access to any motor vehicle or law enforcement system used within the state for purposes of locating a person.

Source: SL 1997, ch 155, § 23.



§ 25-7A-56.5 Disclosures to Title IV-D agencies.

25-7A-56.5. Disclosures to Title IV-D agencies. All entities within this state, including for-profit, nonprofit, and governmental employers shall promptly respond to a request from any Title IV-D agency for information regarding the employment status, rate of compensation, or benefits provided by the employer to any employee or contractor. Any entity who intentionally violates the provisions of this section commits a petty offense.

Source: SL 1997, ch 155, § 24.



§ 25-7A-56.6 Title IV-D agency records access.

25-7A-56.6. Title IV-D agency records access. For purposes of child support enforcement activities, any Title IV-D agency is hereby granted access to information contained in the following records including, if applicable, automated access to case records maintained in automated data bases:

(1) Records of other state and local government agencies, including:

(a) Vital statistics, including records of marriage, birth, death, or divorce;

(b) State and local tax revenue records, including information on residence address, employer, income, and assets;

(c) Records concerning real and titled personal property;

(d) Records of occupational and professional licenses, and records concerning the ownership and control of corporations, partnerships, and other business entities;

(e) Employment security records;

(f) Records of agencies administering public assistance programs;

(g) Records of the Division of Motor Vehicles; and

(h) Records of the Department of Corrections.

(2) Records held by private entities with respect to individuals who owe or are owed support or against whom a support obligation is sought, consisting of:

(a) The names, addresses, and telephone numbers of individuals, and the names and addresses of the employers of the individuals, as appearing in the customer records of public utilities and cable television companies, which shall be provided pursuant to an administrative subpoena issued by the department;

(b) Information, including information on assets and liabilities related to the individuals and held by any financial institution.

Any information obtained by the department pursuant to this section is confidential in nature, and may be used or disclosed only for the purpose of, and to the extent necessary in, establishing, modifying, or enforcing a child support obligation. Any entity which provides information to the department is not subject to civil or criminal liability for releasing or disclosing the requested information.

Source: SL 1997, ch 155, § 25.



§ 25-7A-56.7 Filing requirements.

25-7A-56.7. Filing requirements. Upon entry of an order for support, each party to any paternity or child support proceeding shall file with the appropriate tribunals as defined in § 25-9C-102 a written statement specifying the party's name, social security number, residential and mailing address, telephone number, driver's license number, and the name, address, and telephone number of any current employers. A tribunal may not accept for filing any order for support unless and until the written statement is provided by each party. The tribunal shall forward the written statement to the state case registry. If the required information is unavailable, the order for support may be filed with the tribunal providing the trial judge certifies in writing on the order that the required information is unavailable. Each party subject to an order for support shall also notify the appropriate tribunals of any changes to this information, as necessary.

In any subsequent child support enforcement or modification action between the parties, and upon sufficient showing that diligent efforts have been made to ascertain the location of a party, the tribunal shall deem due process requirements for notice and service of process satisfied by delivering written notice to the most recent residential or employer address on file with the tribunal.

Source: SL 1997, ch 155, § 26; SL 1998, ch 157, § 8; SL 2013, ch 119, § 11; SL 2015, ch 148, § 81.



§ 25-7A-56.8 Jurisdiction of authorized tribunals.

25-7A-56.8. Jurisdiction of authorized tribunals. Any tribunal as defined in § 25-9C-102 authorized to determine child support and paternity cases within this state may exercise statewide jurisdiction over any of the parties involved in the proceedings and may transfer a case between local jurisdictions without the need for any additional filings or service of process.

Source: SL 1997, ch 155, § 27; SL 2015, ch 148, § 82.



§ 25-7A-56.9 Reporting requirements of child support obligor's financial institution.

25-7A-56.9. Reporting requirements of child support obligor's financial institution. The department shall enter into agreements with any financial institution conducting business within the state whereby the financial institution shall, on a quarterly basis, provide to the department the name, record address, social security number, or other taxpayer identification number, and other identifying information requested by the department for each obligor who owes past-due child support, and who maintains an account at the financial institution. Every financial institution shall also comply with any lien, levy, or order for withholding of income issued by the department against any account.

A financial institution is not liable to any person or entity for release or disclosure of any information required herein, and is not liable for encumbering or surrendering to the department any assets held by the financial institution and owned by the obligor. A financial institution is not liable to any person or entity for any other action taken in good faith by the institution to comply with the requirements of this section. Any information obtained by any Title IV-D agency pursuant to this section is confidential in nature and may be disclosed only for the purpose of, and to the extent necessary in, establishing, modifying, or enforcing a child support obligation.

As used in this section, financial institution includes any financial institution as defined in subdivision 10-43-1(4), any institution regulated by chapter 47-31B, and any other depository institution, credit union, benefit association, insurance company, safe deposit company, bond fund, money market mutual fund, and any mutual fund of any kind or character. The term, account, as used in this section includes any demand deposit account, checking account, negotiable withdrawal order account, savings account, time deposit account, money market or any type of mutual fund account, and intangible property as defined in subdivision 43-41B-1(10).

Source: SL 1997, ch 155, § 28; SL 2004, ch 278, § 61.



§ 25-7A-56.10 Garnishment of unemployment benefits.

25-7A-56.10. Garnishment of unemployment benefits. Upon receiving notice from the Department of Social Services that a person owes child support, the Department of Labor and Regulation shall immediately withhold funds from the person's unemployment insurance benefits and forward the withheld amounts to the Department of Social Services. The Department of Labor and Regulation shall withhold the amount as designated by the Department of Social Services except that the amount actually withheld may not be in excess of fifty percent of the person's benefits. The person shall also be notified that the person may contest the withholding by filing a written request for administrative review with the Department of Social Services in accordance with § 25-7A-26.

Source: SL 1997, ch 155, § 29; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 25-7A-56.11 Title IV-D agency as payee.

25-7A-56.11. Title IV-D agency as payee. In any case in which any Title IV-D agency is providing child support enforcement or income withholding services, the Title IV-D agency may direct any obligor or other payor to change the payee to the Title IV-D agency, or other appropriate entity. The Department of Social Services may also redirect support payments as allowed by this section to meet the requirements of § 25-7A-3.2. The Title IV-D agency or department shall notify the obligor, the obligee, and the clerk of court of any change.

Source: SL 1997, ch 155, § 30; SL 1998, ch 157, § 9.



§ 25-7A-57 Award of attorney fees and costs in child support modification hearings.

25-7A-57. Award of attorney fees and costs in child support modification hearings. In any hearing for modification of support, the referee may recommend the imposition of attorney fees and costs. If the referee determines that the filing is frivolous or vexatious, the referee may also recommend the imposition of any additional costs incurred by the innocent parent including lost wages, travel expenses, and the cost of the referee.

Source: SL 1994, ch 203.



§ 25-7A-58 Health insurance for dependent child.

25-7A-58. Health insurance for dependent child. If an order for support requires a parent of a dependent child to provide health insurance coverage for that child, any insurer subject to chapter 58-33 and who is engaged in the business of health insurance as well as any employer or union who provides family health insurance coverage to its employees or members, upon receiving written notice of such order and an application from either the noncustodial parent, custodial parent, or the department, or upon receiving a national medical support notice from any Title IV-D agency, is required to allow enrollment of such dependent child without regard to any applicable enrollment season restrictions and without being subject to underwriting restrictions or exclusionary riders. The insurer or plan administrator shall also complete the applicable sections of the national medical support notice within forty business days of the date of the notice and forward the notice to any person or entity specified in the notice. No insurer, employer, or union providing family health insurance benefit plans as set out in this section may eliminate or cancel the ordered medical support coverage for the dependent child unless it is provided evidence that:

(1) The original court or administrative order is no longer in effect;

(2) The dependent child is or will be enrolled in comparable health insurance coverage through another insurer or employer and which coverage will take effect not later than the effective date of the elimination or cancellation of the previous health insurance coverage;

(3) As an employer or union, and not a health insurer subject to the provisions of this section, who previously provided family health insurance benefit coverage to its employees or members, the employer or union has eliminated family health insurance coverage to all of its employees or members; or

(4) Any available continuation coverage is not elected, or the period of such coverage has expired.

Optional or supplementary coverages are not required to be included in the medical support health insurance coverage unless specifically required by the order for support. Any person or insurer who fails to comply with this section is, in addition to any other penalties permitted by law, subject to the enforcement and penalty provisions of Title 58.

Any employer who intentionally fails to comply with any duties imposed by this section commits a petty offense.

Source: SL 1994, ch 387, § 16; SL 2002, ch 128, § 1.



§ 25-7A-59 Withholding employee's compensation for dependent child's medical support--Required filing time--Limitation on amount--Penalty.

25-7A-59. Withholding employee's compensation for dependent child's medical support--Required filing time--Limitation on amount--Penalty. In any case where there is in effect an order for support requiring an obligor to provide medical support for a dependent child, the employer of the obligor, upon receiving a national medical support notice from any Title IV-D agency is required to complete the applicable sections and forward the notice to the persons or entities specified in the notice within twenty business days of the date of the notice. Upon receiving notice of successful enrollment, the employer shall withhold from the employee's compensation the employee's share of premiums, if any, for health coverage required for the medical support of the dependent child. Any employer withholding compensation from an employee for the purposes set forth in this section is required to pay, upon the premium due date, the employee's share of the premium to the insurer providing the health coverage for the dependent child. The total amount withheld for support and health insurance premiums may not exceed the amount specified in § 25-7A-32, giving priority to the payment of current and past-due support.

Any employer who intentionally fails to comply with any duties imposed by this section commits a petty offense.

Source: SL 1994, ch 387, § 17; SL 2002, ch 128, § 2.



§ 25-7A-60 Garnishment of wages for expenditure made by state for dependent child under the medical assistance program.

25-7A-60. Garnishment of wages for expenditure made by state for dependent child under the medical assistance program. The Department of Social Services may garnish wages, salary, earnings, or other employment income of the obligor, pursuant to the provisions of chapter 21-18 or applicable provisions of this chapter, to reimburse the state for any expenditures made on behalf of a dependent child under the medical assistance program as provided by Title XIX of the Social Security Act as amended to January 1, 1994, in order to recover any money received by the obligor from third-party liability sources which are necessary to reimburse either the custodial parent or the provider of the medical services for expenditures made or services rendered on behalf of a dependent child for covered medical services under the obligor's group or private family health insurance plan. Any claims for current or past-due child support obligations shall have priority over claims for expenditures made under the Title XIX medical assistance program as set out in this section.

Source: SL 1994, ch 387, § 18.



§ 25-7A-61 Promulgation of rules to notify insurers and employers of child support orders that include medical support.

25-7A-61. Promulgation of rules to notify insurers and employers of child support orders that include medical support. The Department of Social Services may promulgate rules pursuant to chapter 1-26 to establish procedures to notify insurers and employers of child support orders that include medical support, to establish procedures for the enrollment of children under private health insurance policies pursuant to orders for medical support, to establish procedures for the submission of claims to private insurers for medical services rendered to children covered by medical support orders, and for oversight and administrative functions.

Source: SL 1994, ch 387, § 20.



§ 25-7A-62 Notice to obligor of national medical support notice--Procedure and grounds for contesting enrollment.

25-7A-62. Notice to obligor of national medical support notice--Procedure and grounds for contesting enrollment. The department shall notify the obligor of its issuance of a national medical support notice and further advise the obligor of the procedures to contest the enrollment and withholding of premiums. An obligor may contest the enrollment and withholding of premiums by filing a written request for administrative review with the department within ten days after service of the notice. The grounds for contesting shall be based upon a mistake of fact and limited to the proper identity of the obligor, or a dispute concerning the responsibility of the obligor to provide health insurance coverage for the dependent child pursuant to an order for support. The employer shall continue to withhold premiums until it receives notice that the contest is resolved and the obligor is not responsible for the child's health insurance coverage. The employer shall also provide the department written notification of termination of employment within five days of the obligor's termination date.

Any employer who intentionally fails to comply with any duties imposed by this section commits a petty offense.

Source: SL 2002, ch 128, § 3.






Chapter 08 - Paternity Proceedings

§ 25-8-1 , 25-8-2. Repealed.

25-8-1, 25-8-2. Repealed by SL 1984, ch 190, §§ 1, 2



§ 25-8-3 Father and mother's liability for confinement expense.

25-8-3. Father and mother's liability for confinement expense. The father and mother of a child born out of wedlock are jointly and severally liable to pay the expenses of the mother's pregnancy and confinement.

Source: SDC 1939 & Supp 1960, § 37.2101; SL 1984, ch 190, § 3; SL 1997, ch 155, § 31.



§ 25-8-4 Repealed.

25-8-4. Repealed by SL 1984, ch 190, § 4



§ 25-8-5 Custodian's recovery of support from noncustodian--Period support recoverable.

25-8-5. Custodian's recovery of support from noncustodian--Period support recoverable. The custodian may recover support for a period of three years before the date of application with any Title IV-D agency, the date of filing with a court of competent jurisdiction, or the date of a written demand served personally or by registered or certified mail, return receipt requested, upon the noncustodial parent at the noncustodial parent's last known address, whichever occurs earlier.

Source: SDC 1939 & Supp 1960, § 37.2102; SL 1984, ch 190, § 5; SL 2005, ch 134, § 13; SL 2013, ch 119, § 14.



§ 25-8-6 Repealed.

25-8-6. Repealed by SL 1984, ch 190, § 6



§ 25-8-7 Proceedings to determine paternity or compel support as civil actions--Rules of procedure--Remedies authorized.

25-8-7. Proceedings to determine paternity or compel support as civil actions--Rules of procedure--Remedies authorized. An action to determine paternity or proceedings to compel support by the father are civil actions governed by the Rules of Civil Procedure. They are not exclusive of other proceedings that may be available on principles of law or equity.

Upon determining paternity of a child, the court shall give judgment declaring the paternity of the father to the child. The court may award a money judgment to the appropriate party for the recovery of the reasonable expenses of the mother's pregnancy and confinement, for the education, support, or funeral expenses for the child, or for any other expenses with respect to the child as the court deems reasonable.

The court shall enter an order for the support and custody of the child. The court may require the person ordered to pay support to give reasonable security for providing the support. The court may modify or vacate any order issued pursuant to this section at any time.

Source: SDC 1939 & Supp 1960, § 37.2106; SL 1984, ch 190, § 7; SL 1988, ch 204.



§ 25-8-7.1 Court ordered testing for paternity--Filing of results.

25-8-7.1. Court ordered testing for paternity--Filing of results. In any action or proceeding in which the parentage of a child is at issue, including disestablishment proceedings pursuant to § 25-8-64, upon motion of the court, the department, or any of the interested parties, the court shall, for good cause shown, order the mother, the child, or any alleged father to submit to an examination of blood, tissue, or other bodily substances for the purpose of testing any genetic systems that are generally accepted within the scientific community for the conclusive determination of paternity probability. The results of the tests, together with the opinions and conclusions of the testing laboratory, shall be filed with the court. Upon written agreement of the mother and any presumed or alleged father, tests may be conducted prior to filing of an action. If the action is then filed, the test results shall be filed with the court and admitted into evidence as provided in § 25-8-7.3.

Source: SL 1989, ch 221, § 1; SL 1994, ch 204, § 13; SL 2001, ch 135, § 1; SL 2013, ch 119, § 15.



§ 25-8-7.2 Persons authorized to perform test--Liability.

25-8-7.2. Persons authorized to perform test--Liability. Only a physician, laboratory technician, registered nurse, physician's assistant, phlebotomist, expanded role licensed practical nurse, medical technician, or medical technologist, acting under court order, or at the request of both the mother and any alleged father of the child, may withdraw blood for the purpose of testing genetic systems to determine parentage. Tissue, saliva, or other bodily substances may be withdrawn, by a qualified person, acting under court order, or at the request of both the mother and any alleged father of the child, using a noninvasive procedure, for the purpose of testing genetic systems to determine parentage. No person, and no entity, hospital, or laboratory employing such person, is liable for damages to the party from whom the blood, tissue, or other bodily substance is withdrawn, if the withdrawal is administered with usual and ordinary care.

Source: SL 1989, ch 221, § 2; SL 1994, ch 204, § 14; SL 2001, ch 135, § 2.



§ 25-8-7.3 Test results--Documentation--Filing objections to admissibility.

25-8-7.3. Test results--Documentation--Filing objections to admissibility. The chain of custody of the blood, tissue, or other bodily substance taken under §§ 25-8-7.1 and 25-8-7.2 may be established through certified documentation of the change of custody if such documentation was made at or near the time of the change of custody, if it was made in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make the documentation. Any objections to the admissibility of the genetic test results shall be made in writing and filed with the court at least twenty days prior to any trial or hearing to establish paternity. If written objections are not filed with the court, the genetic test results are admissible as evidence of paternity without further testimony regarding foundation, accuracy, or authenticity.

Source: SL 1989, ch 221, § 3; SL 1994, ch 204, § 15.



§ 25-8-8 Agreement on father's liability not binding unless judicially approved--Other remedies barred when approved and performed.

25-8-8. Agreement on father's liability not binding unless judicially approved--Other remedies barred when approved and performed. An agreement or compromise made by the mother or child or by some authorized person on their behalf, with the alleged father concerning the support of the child born out of wedlock is binding upon the mother and child only if adequate support is secured by payment, or otherwise, and if approved by a court having jurisdiction to compel support of the child.

The performance of the agreement, when approved, bars other remedies of the mother or child for the support of the child.

The approval by the court shall be entered by the court as a judgment of paternity and order for support, and the judgment and order are enforceable as provided by law. An agreement which does not meet the requirements of this statute is void.

Source: SDC 1939 & Supp 1960, § 37.2126; SL 1984, ch 190, § 8.



§ 25-8-9 Time for bringing proceedings.

25-8-9. Time for bringing proceedings. Proceedings to establish or disestablish paternity and enforce the obligation of the father may be brought at any time before the eighteenth birthday of the child.

Source: SDC 1939 & Supp 1960, § 37.2131; SL 1983, ch 207, § 2; SL 1986, ch 218, § 57; SL 1989, ch 222; SL 2013, ch 119, § 16.



§ 25-8-10 , 25-8-11. Repealed.

25-8-10, 25-8-11. Repealed by SL 1984, ch 190, §§ 9, 10



§ 25-8-12 Time of institution of proceeding--Trial deferred until birth.

25-8-12. Time of institution of proceeding--Trial deferred until birth. The proceeding to determine paternity may be instituted during the pregnancy of the mother or after the birth of the child. Except with the consent of the person alleged to be the father, the trial may not be had until after the birth of the child.

Source: SDC 1939 & Supp 1960, § 37.2108; SL 1984, ch 190, § 11.



§ 25-8-13 to 25-8-30. Repealed.

25-8-13 to 25-8-30. Repealed by SL 1984, ch 190, §§ 12 to 29



§ 25-8-31 Repealed.

25-8-31. Repealed by SL 2014, ch 121, § 5.



§ 25-8-32 to 25-8-40. Repealed.

25-8-32 to 25-8-40. Repealed by SL 1984, ch 190, §§ 30 to 38



§ 25-8-41 Repealed.

25-8-41. Repealed by SL 1977, ch 189, § 126



§ 25-8-42 to 25-8-45. Repealed.

25-8-42 to 25-8-45. Repealed by SL 1984, ch 190, §§ 39 to 42



§ 25-8-46 Terminology used in records of children born out of wedlock.

25-8-46. Terminology used in records of children born out of wedlock. In all records, certificates, or other papers hereafter made or executed, other than birth records and certificates or records of judicial proceedings in which the question of birth out of wedlock is at issue, requiring a declaration by or notice to the mother of a child born out of wedlock or otherwise requiring a reference to the relation of a mother to such a child, it shall be sufficient for all purposes to refer to the mother as the parent having the sole custody of the child or to the child as being in the sole custody of the mother, and no explicit reference shall be made to illegitimacy, and the term natural shall be deemed equivalent to the term illegitimate when referring to parentage or birth out of wedlock.

Source: SDC 1939 & Supp 1960, § 37.2134.



§ 25-8-47 , 25-8-48. Repealed.

25-8-47, 25-8-48. Repealed by SL 1984, ch 190, §§ 43, 44



§ 25-8-49 Admission of paternity as prima facie evidence.

25-8-49. Admission of paternity as prima facie evidence. An admission by an alleged father of paternity of a child born out of wedlock, other than completion of an affidavit of paternity which creates a presumption of paternity as specified within this chapter, is prima facie evidence of paternity.

Source: SL 1984, ch 190, § 48; SL 1994, ch 204, § 17.



§ 25-8-50 Voluntary hospital-based paternity establishment program.

25-8-50. Voluntary hospital-based paternity establishment program. Upon the birth of a child to an unmarried woman, and prior to discharge, any hospital, physician, health care provider, midwife, or nurse who assists in the birth of the child shall:

(1) Provide an opportunity for the child's mother and alleged father to sign under oath an affidavit of paternity; and

(2) Provide to the mother and to the alleged father, any necessary oral, video, audio, or written information furnished by the Department of Social Services which describes, among other things, the rights and responsibilities of parentage; the benefits of having the child's paternity established; the alleged father's legal rights and responsibilities, including his right to request genetic testing; the child's right to receive child support; that a signed affidavit of paternity creates a rebuttable presumption of paternity; that a signed affidavit of paternity allows the establishment of a support obligation without requiring further proceedings to establish paternity; and, that completion of the affidavit of paternity is voluntary and is not required of either the mother or the alleged father.

If obtained, the fully completed, signed, and notarized original affidavit of paternity shall be forwarded to the Department of Health as provided in chapter 34-25 within seven days following the birth of the child.

Source: SL 1994, ch 204, § 1; SL 1997, ch 155, § 32; SL 1998, ch 157, § 10.



§ 25-8-51 Forwarding of affidavit of paternity to Department of Social Services.

25-8-51. Forwarding of affidavit of paternity to Department of Social Services. Notwithstanding § 34-25-16.4, upon request from the Department of Social Services, the Department of Health shall forward to the Department of Social Services a copy of any affidavit of paternity on file with the Department of Health.

Source: SL 1994, ch 204, § 2.



§ 25-8-52 Rebuttable presumption of paternity--Signed and notarized affidavit.

25-8-52. Rebuttable presumption of paternity--Signed and notarized affidavit. A signed and notarized affidavit of paternity creates a rebuttable presumption of paternity, admissible as evidence of paternity, and allows the Department of Social Services to proceed to establish a support obligation in accordance with the provisions of §§ 25-7A-5 to 25-7A-8, inclusive, without requiring any further proceedings to establish paternity.

Source: SL 1994, ch 204, § 3.



§ 25-8-53 Reimbursement of reasonable costs for affidavit of paternity.

25-8-53. Reimbursement of reasonable costs for affidavit of paternity. The hospital, physician, health care provider, or nurse is entitled to reimbursement for all reasonable costs associated with obtaining the affidavit of paternity. The Department of Social Services shall establish by rules, promulgated pursuant to chapter 1-26, the amount of reasonable costs, which may not exceed the amount for which federal financial participation is available, and the procedures for claiming such reimbursement from the department.

Source: SL 1994, ch 204, § 4.



§ 25-8-54 Use of forms and information prescribed by department.

25-8-54. Use of forms and information prescribed by department. All hospitals, physicians, health care providers, certified nurse midwives, and nurses shall use all forms and written information as prescribed by the Department of Social Services.

Source: SL 1994, ch 204, § 5; SL 2017, ch 171, § 50.



§ 25-8-55 Default judgment establishing paternity.

25-8-55. Default judgment establishing paternity. Any default judgment establishing paternity shall be obtained in accordance with the provisions of § 15-6-55.

Source: SL 1994, ch 204, § 7.



§ 25-8-56 Judgment of paternity--Full faith and credit.

25-8-56. Judgment of paternity--Full faith and credit. Any judgment of paternity, whether established through a voluntary acknowledgment process, or established by a court or administrative entity of this state, or any other state or jurisdiction, is entitled full faith and credit in this state.

Source: SL 1994, ch 204, § 8.



§ 25-8-57 Rebuttable presumption of legitimacy.

25-8-57. Rebuttable presumption of legitimacy. Any child born in wedlock, or born within ten months after dissolution of the marriage, is presumed legitimate to that marriage even if the marriage is subsequently declared to be null and void, or subsequently dissolved by divorce. This rebuttable presumption of legitimacy can only be disputed by the husband or wife, or a descendant of one or both of them, or a potential biological father of the child. The potential biological father has standing to file an action to rebut this presumption prior to obtaining genetic test results. The potential biological father may not rebut the presumption without genetic test results meeting the requirements of § 25-8-58 establishing that he is the biological father of the child.

This presumption may be specifically rebutted pursuant to § 25-8-64.

Source: SL 1994, ch 204, § 9; SL 2013, ch 119, § 17.



§ 25-8-58 Genetic test results.

25-8-58. Genetic test results. Genetic test results establishing a threshold probability of paternity of ninety-nine percent or more shall create a rebuttable presumption of paternity and allow the Department of Social Services to establish a support obligation in accordance with the provisions of §§ 25-7A-5 to 25-7A-8, inclusive, without requiring any further proceedings to establish paternity.

Source: SL 1994, ch 204, § 10.



§ 25-8-59 Actions contesting rebuttable presumption of paternity.

25-8-59. Actions contesting rebuttable presumption of paternity. Any action contesting a rebuttable presumption of paternity as established by §§ 25-8-50 to 25-8-58, inclusive, shall be commenced in circuit court either sixty days after the creation of the presumption of paternity or the date of any administrative or judicial proceedings relating to the child including proceedings to establish a support obligation in accordance with § 25-8-52, whichever occurs earlier, except in cases where there are allegations of fraud, duress, or material mistake of fact. In cases involving allegations of fraud, duress, or material mistake of fact, any action contesting a rebuttable presumption of paternity shall be commenced within three years after the creation of any presumption. The burden of proof shall be upon the moving party and the payment of child support, or any other legal responsibilities of the parties, may not be suspended during the pendency of the proceedings, except upon a showing of good cause by the moving party.

Source: SL 1994, ch 204, § 11; SL 1997, ch 155, § 34; SL 1998, ch 157, § 11.



§ 25-8-60 Circumstances where name of father appears with birth record for out of wedlock birth.

25-8-60. Circumstances where name of father appears with birth record for out of wedlock birth. In any out of wedlock birth, the name of the father shall be included within the birth record of the child only if the father and mother have signed an affidavit of paternity, or a court or administrative tribunal of competent jurisdiction has issued an order which adjudicates the paternity of the child.

Source: SL 1997, ch 155, § 33.



§ 25-8-61 Trial by jury prohibited in paternity action.

25-8-61. Trial by jury prohibited in paternity action. In any action to establish paternity within this state, trial by jury is not allowed.

Source: SL 1997, ch 155, § 35.



§ 25-8-62 Admissible medical billing evidence in paternity actions.

25-8-62. Admissible medical billing evidence in paternity actions. In any action to establish paternity, medical bills related to childbirth, pregnancy, or confinement expenses, and genetic testing bills shall be admissible as evidence without foundation testimony, and shall constitute prima facie evidence of the amounts incurred.

Source: SL 1997, ch 155, § 36.



§ 25-8-63 Filing affidavits or adjudications of paternity.

25-8-63. Filing affidavits or adjudications of paternity. Every affidavit or adjudication of paternity shall be filed with the Department of Health for comparison with information contained within the state case registry.

Source: SL 1997, ch 155, § 37.



§ 25-8-64 Setting aside presumption or prior determination of paternity based on genetic test results--Factors in determining best interest of the child.

25-8-64. Setting aside presumption or prior determination of paternity based on genetic test results--Factors in determining best interest of the child. The court may at any time before the child turns eighteen, find that a presumed or legally determined father is not the biological father of a child, based on genetic test results that either exclude the presumed or legally determined father as the biological father of the child or establish another person as the biological father of the child by the standards set in § 25-8-58. The court may under such circumstances set aside a presumption or prior determination of paternity if it finds that setting aside a presumption or prior determination of paternity is in the best interest of the child. The court may consider any of the following factors in determining the best interests of the child:

(1) The length of time between the proceeding to adjudicate parentage and the time that the presumed or legally determined father was placed on notice that he might not be the genetic father;

(2) The length of time during which the presumed or legally determined father has assumed the role of father of the child;

(3) The facts surrounding the presumed or legally determined father's discovery of his possible nonpaternity;

(4) The nature of the relationship between the child and the presumed or legally determined father;

(5) The age of the child;

(6) The harm or benefit that may result to the child if the presumed or legally determined paternity is successfully disproved;

(7) The nature of the relationship between the child and any presumed or legally determined father;

(8) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child; and

(9) Any additional factors deemed by the court to be relevant to its determination of the best interest of the child.
Source: SL 2013, ch 119, § 18.






Chapter 09 - Reciprocal Enforcement Of Support Obligations [Repealed]

CHAPTER 25-9

RECIPROCAL ENFORCEMENT OF SUPPORT OBLIGATIONS [REPEALED]

[Repealed by SL 1980, ch 191, §§ 45, 46]



Chapter 09A - Revised Reciprocal Enforcement Of Support [Repealed]

CHAPTER 25-9A

REVISED RECIPROCAL ENFORCEMENT OF SUPPORT [REPEALED]

[Repealed by SL 1994, ch 206, § 51]



Chapter 09B - Uniform Interstate Family Support Act (1996) [Repealed]

§ 25-9B-101 to 25-9B-903. Repealed.

25-9B-101 to 25-9B-903. Repealed by SL 2015, ch 148, § 84.






Chapter 09C - Uniform Interstate Family Support Act (2008)

§ 25-9C-101 Short title.

25-9C-101. Short title. This chapter may be cited as the Uniform Interstate Family Support Act.

Source: SL 2015, ch 148, § 101.



§ 25-9C-102 Definitions.

25-9C-102. Definitions. Terms used in this chapter mean:

(1) "Child," an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent;

(2) "Child support order," a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country;

(3) "Convention," the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007;

(4) "Duty of support," an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support;

(5) "Foreign country," a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(a) Which has been declared under the law of the United States to be a foreign reciprocating country;

(b) Which has established a reciprocal arrangement for child support with this state pursuant to § 25-9C-308;

(c) Which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures pursuant to this chapter; or

(d) In which the Convention is in force with respect to the United States;

(6) "Foreign support order," a support order of a foreign tribunal;

(7) "Foreign tribunal," a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention;

(8) "Home state," the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period;

(9) "Income," earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state;

(10) "Income-withholding order," an order or other legal process directed to an obligor's employer or other debtor, as defined by the income withholding law of this state, to withhold support from the income of the obligor;

(11) "Initiating tribunal," the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country;

(12) "Issuing foreign country," the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child;

(13) "Issuing state," the state in which a tribunal issues a support order or a judgment determining parentage of a child;

(14) "Issuing tribunal," the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child;

(15) "Law," decisional and statutory law and rules and regulations having the force of law;

(16) "Obligee,":

(a) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(b) A foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(c) An individual seeking a judgment determining parentage of the individual's child; or

(d) A person that is a creditor in a proceeding pursuant to Article 7;

(17) "Obligor," an individual, or the estate of a decedent that:

(a) Owes or is alleged to owe a duty of support;

(b) Is alleged but has not been adjudicated to be a parent of a child;

(c) Is liable under a support order; or

(d) Is a debtor in a proceeding pursuant to Article 7;

(18) "Outside this state," a location in another state or a country other than the United States, whether or not the country is a foreign country;

(19) "Person," an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(20) "Record," information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(21) "Register," to record in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country;

(22) "Registering tribunal," a tribunal in which a support order or judgment determining parentage of a child is registered;

(23) "Responding state," a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country;

(24) "Responding tribunal," the authorized tribunal in a responding state or foreign country;

(25) "Spousal support order," a support order for a spouse or former spouse of the obligor;

(26) "State," a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe;

(27) "Support enforcement agency," a public official, governmental entity, or private agency authorized to:

(a) Seek enforcement of support orders or laws relating to the duty of support;

(b) Seek establishment or modification of child support;

(c) Request determination of parentage of a child;

(d) Attempt to locate obligors or their assets; or

(e) Request determination of the controlling child support order;

(28) "Support order," a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief;

(29) "Tribunal," a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.
Source: SL 2015, ch 148, § 102.



§ 25-9C-103 State tribunals and support enforcement agency.

25-9C-103. State tribunals and support enforcement agency. (a) The Department of Social Services and the Unified Judicial System are the tribunals of this state.

(b) The Department of Social Services is the support enforcement agency of this state.

Source: SL 2015, ch 148, § 103.



§ 25-9C-104 Remedies cumulative.

25-9C-104. Remedies cumulative. (a) Remedies provided pursuant to this chapter are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

(b) The provisions of this chapter do not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding pursuant to this chapter.
Source: SL 2015, ch 148, § 104.



§ 25-9C-105 Application to resident of foreign country and foreign support proceeding

25-9C-105. Application to resident of foreign country and foreign support proceeding. (a) A tribunal of this state shall apply Articles 1 to 6, inclusive, and, as applicable, Article 7, to a support proceeding involving:

(1) A foreign support order;

(2) A foreign tribunal; or

(3) An obligee, obligor, or child residing in a foreign country.

(b) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of Articles 1 to 6, inclusive.

(c) Article 7 applies only to a support proceeding under the Convention. In such a proceeding, if a provision of Article 7 is inconsistent with Articles 1 to 6, inclusive, Article 7 controls.

Source: SL 2015, ch 148, § 105.



§ 25-9C-201 Bases for jurisdiction over nonresident.

25-9C-201. Bases for jurisdiction over nonresident. (a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with notice within this state;

(2) The individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this state;

(4) The individual resided in this state and provided prenatal expenses or support for the child;

(5) The child resides in this state as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) The individual asserted parentage of a child in the child support case registry maintained in this state by the Department of Social Services; or

(8) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of § 25-9C-611 are met, or, in the case of a foreign support order, unless the requirements of § 25-9C-615 are met.

Source: SL 2015, ch 148, § 201.



§ 25-9C-202 Duration of personal jurisdiction.

25-9C-202. Duration of personal jurisdiction. Personal jurisdiction acquired by a tribunal of this state in a proceeding under this chapter or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by §§ 25-9C-205, 25-9C-206, and 25-9C-211.

Source: SL 2015, ch 148, § 202.



§ 25-9C-203 Initiating and responding tribunal of state.

25-9C-203. Initiating and responding tribunal of state. Pursuant to this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state, and as a responding tribunal for proceedings initiated in another state or a foreign country.

Source: SL 2015, ch 148, § 203.



§ 25-9C-204 Simultaneous proceedings.

25-9C-204. Simultaneous proceedings. (a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or a foreign country only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) If relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) The contesting party timely challenges the exercise of jurisdiction in this state; and

(3) If relevant, the other state or foreign country is the home state of the child.
Source: SL 2015, ch 148, § 204.



§ 25-9C-205 Continuing, exclusive jurisdiction to modify child support order.

25-9C-205. Continuing, exclusive jurisdiction to modify child support order. (a) A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

Source: SL 2015, ch 148, § 205.



§ 25-9C-206 Continuing jurisdiction to enforce child support order.

25-9C-206. Continuing jurisdiction to enforce child support order. (a) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

Source: SL 2015, ch 148, § 206.



§ 25-9C-207 Determination of controlling child support order.

25-9C-207. Determination of controlling child support order. (a) If a proceeding is brought pursuant to this chapter and only one tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

(b) If a proceeding is brought pursuant to this chapter, and two or more child support orders have been issued by tribunals of this state, another state, or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction pursuant to this chapter, the order of that tribunal controls;

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction pursuant to this chapter:

(a) An order issued by a tribunal in the current home state of the child controls; or

(b) If an order has not been issued in the current home state of the child, the order most recently issued controls;

(3) If none of the tribunals would have continuing, exclusive jurisdiction pursuant to this chapter, the tribunal of this state shall issue a child support order, which controls.

(c) If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b). The request may be filed with a registration for enforcement or registration for modification pursuant to Article 6, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) has continuing jurisdiction to the extent provided in § 25-9C-205 or 25-9C-206.

(f) A tribunal of this state that determines by order which is the controlling order under subsection (b)(1) or (2) or (c), or that issues a new controlling order pursuant to subsection (b)(3), shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited pursuant to § 25-9C-209.

(g) Within thirty days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings pursuant to this chapter.

Source: SL 2015, ch 148, § 207.



§ 25-9C-208 Child support order for two or more obligees.

25-9C-208. Child support order for two or more obligees. In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

Source: SL 2015, ch 148, § 208.



§ 25-9C-209 Credit for payments.

25-9C-209. Credit for payments. A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this state, another state, or a foreign country.

Source: SL 2015, ch 148, § 209.



§ 25-9C-210 Application to nonresident subject to personal jurisdiction.

25-9C-210. Application to nonresident subject to personal jurisdiction. A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding pursuant to this chapter, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to § 25-9C-316, communicate with a tribunal outside this state pursuant to § 25-9C-317, and obtain discovery through a tribunal outside this state pursuant to § 25-9C-318. In all other respects, Articles 3 to 6, inclusive, do not apply, and the tribunal shall apply the procedural and substantive law of this state.

Source: SL 2015, ch 148, § 210.



§ 25-9C-211 Continuing, exclusive jurisdiction to modify spousal support order

25-9C-211. Continuing, exclusive jurisdiction to modify spousal support order. (a) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(2) A responding tribunal to enforce or modify its own spousal support order.
Source: SL 2015, ch 148, § 211.



§ 25-9C-301 Proceedings under this chapter.

25-9C-301. Proceedings under this chapter. (a) Except as otherwise provided in this chapter, this Article applies to all proceedings pursuant to this chapter.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized pursuant to this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.

Source: SL 2015, ch 148, § 301.



§ 25-9C-302 Proceeding by minor parent.

25-9C-302. Proceeding by minor parent. A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

Source: SL 2015, ch 148, § 302.



§ 25-9C-303 Application of law of state.

25-9C-303. Application of law of state. Except as otherwise provided in this chapter, a responding tribunal of this state shall:

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.
Source: SL 2015, ch 148, § 303.



§ 25-9C-304 Duties of initiating tribunal.

25-9C-304. Duties of initiating tribunal. (a) Upon the filing of a petition authorized pursuant to this chapter, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

Source: SL 2015, ch 148, § 304.



§ 25-9C-305 Duties and powers of responding tribunal.

25-9C-305. Duties and powers of responding tribunal. (a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subsection 25-9C-301(b), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) Establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, electronic-mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued pursuant to this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued pursuant to this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order pursuant to this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

Source: SL 2015, ch 148, § 305.



§ 25-9C-306 Inappropriate tribunal.

25-9C-306. Inappropriate tribunal. If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.

Source: SL 2015, ch 148, § 306.



§ 25-9C-307 Duties of support enforcement agency.

25-9C-307. Duties of support enforcement agency. (a) In a proceeding pursuant to this chapter, a support enforcement agency of this state, upon request:

(1) Shall provide services to a petitioner residing in a state;

(2) Shall provide services to a petitioner requesting services through a central authority of a foreign country as described in subsection 25-9C-102(5)(a) or (d); and

(3) May provide services to a petitioner who is an individual not residing in a state.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal of this state, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall issue or request a tribunal of this state to issue a child support order and an income withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to § 25-9C-319.

(f) The provisions of this chapter do not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

Source: SL 2015, ch 148, § 307.



§ 25-9C-308 Duty of attorney general.

25-9C-308. Duty of attorney general. (a) If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties pursuant to this chapter or may provide those services directly to the individual.

(b) The attorney general may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.

Source: SL 2015, ch 148, § 308.



§ 25-9C-309 Private counsel.

25-9C-309. Private counsel. An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

Source: SL 2015, ch 148, § 309.



§ 25-9C-310 Duties of state information agency.

25-9C-310. Duties of state information agency. (a) The Department of Social Services is the state information agency pursuant to this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding pursuant to this chapter received from another state or a foreign country; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.
Source: SL 2015, ch 148, § 310.



§ 25-9C-311 Pleading and accompanying documents.

25-9C-311. Pleading and accompanying documents. (a) In a proceeding pursuant to this chapter, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered pursuant to § 25-9C-312, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

Source: SL 2015, ch 148, § 311.



§ 25-9C-312 Nondisclosure of information in exceptional circumstances.

25-9C-312. Nondisclosure of information in exceptional circumstances. If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

Source: SL 2015, ch 148, § 312.



§ 25-9C-313 Costs and fees.

25-9C-313. Costs and fees. (a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding pursuant to Article 6, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

Source: SL 2015, ch 148, § 313.



§ 25-9C-314 Limited immunity of petitioner.

25-9C-314. Limited immunity of petitioner. (a) Participation by a petitioner in a proceeding pursuant to this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding pursuant to this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding pursuant to this chapter committed by a party while physically present in this state to participate in the proceeding.

Source: SL 2015, ch 148, § 314.



§ 25-9C-315 Nonparentage as defense.

25-9C-315. Nonparentage as defense. A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding pursuant to this chapter.

Source: SL 2015, ch 148, § 315.



§ 25-9C-316 Special rules of evidence and procedure.

25-9C-316. Special rules of evidence and procedure. (a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding pursuant to this chapter, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding pursuant to this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding pursuant to this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

Source: SL 2015, ch 148, § 316.



§ 25-9C-317 Communications between tribunals.

25-9C-317. Communications between tribunals. A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.

Source: SL 2015, ch 148, § 317.



§ 25-9C-318 Assistance with discovery.

25-9C-318. Assistance with discovery. A tribunal of this state may:

(1) Request a tribunal outside this state to assist in obtaining discovery; and

(2) Upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.
Source: SL 2015, ch 148, § 318.



§ 25-9C-319 Receipt and disbursement of payments

25-9C-319. Receipt and disbursement of payments. (a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

Source: SL 2015, ch 148, § 319.



§ 25-9C-401 Establishment of support order.

25-9C-401. Establishment of support order. (a) If a support order entitled to recognition pursuant to this chapter has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) The individual seeking the order resides outside this state; or

(2) The support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father of the child through genetic testing;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child;

(6) An acknowledged father as provided by applicable state law;

(7) The mother of the child; or

(8) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 25-9C-305.

Source: SL 2015, ch 148, § 401.



§ 25-9C-402 Proceeding to determine parentage

25-9C-402. Proceeding to determine parentage. A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought pursuant to this chapter or a law or procedure substantially similar to this chapter.

Source: SL 2015, ch 148, § 402.



§ 25-9C-501 Employer's receipt of income withholding order of another state.

25-9C-501. Employer's receipt of income withholding order of another state. An income withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under the income withholding law of this state without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

Source: SL 2015, ch 148, § 501.



§ 25-9C-502 Employer's compliance with income withholding order of another state.

25-9C-502. Employer's compliance with income withholding order of another state. (a) Upon receipt of an income withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) and § 25-9C-503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) The duration and amount of periodic payments of current child support, stated as a sum certain;

(2) The person designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The times within which the employer must implement the withholding order and forward the child support payment.
Source: SL 2015, ch 148, § 502.



§ 25-9C-503 Employer's compliance with two or more income withholding orders.

25-9C-503. Employer's compliance with two or more income withholding orders. If an obligor's employer receives two or more income withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.

Source: SL 2015, ch 148, § 503.



§ 25-9C-504 Immunity from civil liability.

25-9C-504. Immunity from civil liability. An employer that complies with an income withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

Source: SL 2015, ch 148, § 504.



§ 25-9C-505 Penalties for noncompliance.

25-9C-505. Penalties for noncompliance. An employer that willfully fails to comply with an income withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

Source: SL 2015, ch 148, § 505.



§ 25-9C-506 Contest by obligor.

25-9C-506. Contest by obligor. (a) An obligor may contest the validity or enforcement of an income withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in Article 6, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income withholding order relating to the obligor; and

(3) The person designated to receive payments in the income withholding order or, if no person is designated, to the obligee.
Source: SL 2015, ch 148, § 506.



§ 25-9C-507 Administrative enforcement of orders

25-9C-507. Administrative enforcement of orders. (a) A party or support enforcement agency seeking to enforce a support order or an income withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

Source: SL 2015, ch 148, § 507.



§ 25-9C-601 Registration of order for enforcement.

25-9C-601. Registration of order for enforcement. A support order or income withholding order issued in another state or a foreign support order may be registered in this state for enforcement.

Source: SL 2015, ch 148, § 601.



§ 25-9C-602 Procedure to register order for enforcement.

25-9C-602. Procedure to register order for enforcement. (a) Except as otherwise provided in § 25-9C-706, a support order or income withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(a) The obligor's address and social security number;

(b) The name and address of the obligor's employer and any other source of income of the obligor; and

(c) A description and the location of property of the obligor in this state not exempt from execution; and

(5) Except as otherwise provided in § 25-9C-312, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) Specify the order alleged to be the controlling order, if any; and

(3) Specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

Source: SL 2015, ch 148, § 602.



§ 25-9C-603 Effect of registration for enforcement.

25-9C-603. Effect of registration for enforcement. (a) A support order or income withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in this chapter, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

Source: SL 2015, ch 148, § 603.



§ 25-9C-604 Choice of law

25-9C-604. Choice of law. (a) Except as otherwise provided in subsection (d), the law of the issuing state or foreign country governs:

(1) The nature, extent, amount, and duration of current payments under a registered support order;

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) The existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state, or of the issuing state or foreign country, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this state.

(d) After a tribunal of this state or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

Source: SL 2015, ch 148, § 604.



§ 25-9C-605 Notice of registration of order.

25-9C-605. Notice of registration of order. (a) When a support order or income withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within twenty days after notice unless the registered order is pursuant to § 25-9C-707;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the income withholding law of this state.

Source: SL 2015, ch 148, § 605.



§ 25-9C-606 Procedure to contest validity or enforcement of registered support order.

25-9C-606. Procedure to contest validity or enforcement of registered support order. (a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required pursuant to § 25-9C-605. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 25-9C-607.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

Source: SL 2015, ch 148, § 606.



§ 25-9C-607 Contest of registration or enforcement.

25-9C-607. Contest of registration or enforcement. (a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this state to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation pursuant to § 25-9C-604 precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

Source: SL 2015, ch 148, § 607.



§ 25-9C-608 Confirmed order

25-9C-608. Confirmed order. Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Source: SL 2015, ch 148, § 608.



§ 25-9C-609 Procedure to register child support order of another state for modification.

25-9C-609. Procedure to register child support order of another state for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in §§ 25-9C-601 to 25-9C-608, inclusive, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

Source: SL 2015, ch 148, § 609.



§ 25-9C-610 Effect of registration for modification.

25-9C-610. Effect of registration for modification. A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of § 25-9C-611 or 25-9C-613 have been met.

Source: SL 2015, ch 148, § 610.



§ 25-9C-611 Modification of child support order of another state.

25-9C-611. Modification of child support order of another state. (a) If the provisions of § 25-9C-613 do not apply, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(a) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(b) A petitioner who is a nonresident of this state seeks modification; and

(c) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) This state is the residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be so recognized pursuant to § 25-9C-207 establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On the issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a) through (e) and subsection 25-9C-201(b), a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) One party resides in another state; and

(2) The other party resides outside the United States.
Source: SL 2015, ch 148, § 611.



§ 25-9C-612 Recognition of order modified in another state.

25-9C-612. Recognition of order modified in another state. If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.
Source: SL 2015, ch 148, § 612.



§ 25-9C-613 Jurisdiction to modify child support order of another state when individual parties reside in this state.

25-9C-613. Jurisdiction to modify child support order of another state when individual parties reside in this state. (a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction pursuant to this section shall apply the provisions of Articles 1 and 2, this article, and the procedural and substantive law of this state to the proceeding for enforcement or modification. The provisions of Articles 3, 4, 5, 7, and 8 do not apply.

Source: SL 2015, ch 148, § 613.



§ 25-9C-614 Notice to issuing tribunal of modification

25-9C-614. Notice to issuing tribunal of modification. Within thirty days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

Source: SL 2015, ch 148, § 614.



§ 25-9C-615 Jurisdiction to modify child support order of foreign country.

25-9C-615. Jurisdiction to modify child support order of foreign country. (a) Except as otherwise provided in § 25-9C-711, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to § 25-9C-611 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this section is the controlling order.

Source: SL 2015, ch 148, § 615.



§ 25-9C-616 Procedure to register child support order of foreign country for modification

25-9C-616. Procedure to register child support order of foreign country for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the Convention may register that order in this state pursuant to §§ 25-9C-601 to 25-9C-608, inclusive, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.

Source: SL 2015, ch 148, § 616.



§ 25-9C-701 Definitions.

25-9C-701. Definitions. Terms used in this Article mean:

(1) "Application," a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority;

(2) "Central authority," the entity designated by the United States or a foreign country described in subsection 25-9C-102(5)(d) to perform the functions specified in the Convention;

(3) "Convention support order," a support order of a tribunal of a foreign country described in subsection 25-9C-102(5)(d);

(4) "Direct request," a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor, or child residing outside the United States;

(5) "Foreign central authority," the entity designated by a foreign country described in subsection 25-9C-102(5)(d) to perform the functions specified in the Convention;

(6) "Foreign support agreement,":

(a) An agreement for support in a record that:

(i) Is enforceable as a support order in the country of origin;

(ii) Has been:

(I) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(II) Authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(iii) May be reviewed and modified by a foreign tribunal; and

(b) Includes a maintenance arrangement or authentic instrument under the Convention;

(7) "United States central authority," the Secretary of the United States Department of Health and Human Services.
Source: SL 2015, ch 148, § 701.



§ 25-9C-702 Applicability.

25-9C-702. Applicability. The provisions of this Article apply only to a support proceeding under the Convention. In such a proceeding, if a provision of this Article is inconsistent with Articles 1 to 6, inclusive, this Article controls.

Source: SL 2015, ch 148, § 702.



§ 25-9C-703 Relationship of department to United States central authority.

25-9C-703. Relationship of department to United States central authority. The Department of Social Services of this state is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.

Source: SL 2015, ch 148, § 703.



§ 25-9C-704 Initiation by department of support proceeding under Convention.

25-9C-704. Initiation by department of support proceeding under Convention. (a) In a support proceeding pursuant to this Article, the Department of Social Services of this state shall:

(1) Transmit and receive applications; and

(2) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(b) The following support proceedings are available to an obligee under the Convention:

(1) Recognition or recognition and enforcement of a foreign support order;

(2) Enforcement of a support order issued or recognized in this state;

(3) Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) Establishment of a support order if recognition of a foreign support order is refused pursuant to subsection 25-9C-708(b)(2), (4), or (9);

(5) Modification of a support order of a tribunal of this state; and

(6) Modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

(1) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) Modification of a support order of a tribunal of this state; and

(3) Modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of this state may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.

Source: SL 2015, ch 148, § 704.



§ 25-9C-705 Direct request.

25-9C-705. Direct request. (a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, §§ 25-9C-706 to 25-9C-713, inclusive, apply.

(c) In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(1) A security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) An obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the Department of Social Services.

(e) This Article does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

Source: SL 2015, ch 148, § 705.



§ 25-9C-706 Registration of Convention support order.

25-9C-706. Registration of Convention support order. (a) Except as otherwise provided in this Article, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this state as provided pursuant to Article 6.

(b) Notwithstanding § 25-9C-311 and subsection 25-9C-602(a), a request for registration of a Convention support order must be accompanied by:

(1) A complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law;

(2) A record stating that the support order is enforceable in the issuing country;

(3) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) A record showing the amount of arrears, if any, and the date the amount was calculated;

(5) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of this state may vacate the registration of a Convention support order without the filing of a contest pursuant to § 25-9C-707 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.

Source: SL 2015, ch 148, § 706.



§ 25-9C-707 Contest of registered Convention support order.

25-9C-707. Contest of registered Convention support order. (a) Except as otherwise provided in this Article, §§ 25-9C-605 to 25-9C-608, inclusive, apply to a contest of a registered Convention support order.

(b) A party contesting a registered Convention support order shall file a contest not later than thirty days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than sixty days after notice of the registration.

(c) If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection (b), the order is enforceable.

(d) A contest of a registered Convention support order may be based only on grounds set forth in § 25-9C-708. The contesting party bears the burden of proof.

(e) In a contest of a registered Convention support order, a tribunal of this state:

(1) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) May not review the merits of the order.

(f) A tribunal of this state deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.

Source: SL 2015, ch 148, § 707.



§ 25-9C-708 Recognition and enforcement of registered Convention support order.

25-9C-708. Recognition and enforcement of registered Convention support order. (a) Except as otherwise provided in subsection (b), a tribunal of this state shall recognize and enforce a registered Convention support order.

(b) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered Convention support order:

(1) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) The issuing tribunal lacked personal jurisdiction consistent with § 25-9C-201;

(3) The order is not enforceable in the issuing country;

(4) The order was obtained by fraud in connection with a matter of procedure;

(5) A record transmitted pursuant to § 25-9C-706 lacks authenticity or integrity;

(6) A proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement pursuant to this chapter in this state;

(8) Payment, to the extent alleged arrears have been paid in whole or in part;

(9) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(a) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(b) If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) The order was made in violation of § 25-9C-711.

(c) If a tribunal of this state does not recognize a Convention support order under subsection (b)(2), (4), or (9):

(1) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(2) The Department of Social Services shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received pursuant to § 25-9C-704.
Source: SL 2015, ch 148, § 708.



§ 25-9C-709 Partial enforcement.

25-9C-709. Partial enforcement. If a tribunal of this state does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.

Source: SL 2015, ch 148, § 709.



§ 25-9C-710 Foreign support agreement.

25-9C-710. Foreign support agreement. (a) Except as otherwise provided in subsections (c) and (d), a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) A complete text of the foreign support agreement; and

(2) A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(c) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) The agreement was obtained by fraud or falsification;

(3) The agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement pursuant to this chapter in this state; or

(4) The record submitted under subsection (b) lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

Source: SL 2015, ch 148, § 710.



§ 25-9C-711 Modification of Convention child support order.

25-9C-711. Modification of Convention child support order. (a) A tribunal of this state may not modify a Convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this state does not modify a Convention child support order because the order is not recognized in this state, subsection 25-9C-708(c) applies.

Source: SL 2015, ch 148, § 711.



§ 25-9C-712 Personal information--Limit on use.

25-9C-712. Personal information--Limit on use. Personal information gathered or transmitted under this article may be used only for the purposes for which it was gathered or transmitted.

Source: SL 2015, ch 148, § 712.



§ 25-9C-713 Record in original language--English translation

25-9C-713. Record in original language--English translation. A record filed with a tribunal of this state under this Article must be in the original language and, if not in English, must be accompanied by an English translation.

Source: SL 2015, ch 148, § 713.



§ 25-9C-801 Grounds for rendition.

25-9C-801. Grounds for rendition. (a) For purposes of this Article, Governor, includes an individual performing the functions of Governor or the executive authority of a state covered by this chapter.

(b) The Governor of this state may:

(1) Demand that the Governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand of the Governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

Source: SL 2015, ch 148, § 801.



§ 25-9C-802 Conditions for rendition

25-9C-802. Conditions for rendition. (a) Before making a demand that the Governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the Governor of this state may require a prosecutor of this state to demonstrate that at least sixty days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

(b) If, pursuant to this chapter or a law substantially similar to this chapter, the Governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

Source: SL 2015, ch 148, § 802.



§ 25-9C-901 Uniformity of application and construction.

25-9C-901. Uniformity of application and construction. In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2015, ch 148, § 901.



§ 25-9C-902 Transitional provision.

25-9C-902. Transitional provision. The provisions of this chapter apply to proceedings begun on or after July 1, 2015 to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.

Source: SL 2015, ch 148, § 902.



§ 25-9C-903 Severability.

25-9C-903. Severability. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 2015, ch 148, § 903.






Chapter 10 - Protection from Domestic Abuse

§ 25-10-1 Definitions.

25-10-1. Definitions. Terms used in this chapter mean:

(1) "Domestic abuse," physical harm, bodily injury, or attempts to cause physical harm or bodily injury, or the infliction of fear of imminent physical harm or bodily injury when occurring between persons in a relationship described in § 25-10-3.1. Any violation of § 25-10-13 or chapter 22-19A or any crime of violence as defined in subdivision 22-1-2(9) constitutes domestic abuse if the underlying criminal act is committed between persons in such a relationship;

(2) "Protection order," an order restraining any person in a relationship described in § 25-10-3.1 from committing any act of domestic abuse or an order excluding any person in a relationship described in § 25-10-3.1 from the dwelling or residence of another person in such a relationship, whether or not the dwelling or residence is shared. A protection order has a duration of five years or less; and

(3) "Temporary protection order," an order restraining any person in a relationship described in § 25-10-3.1 from committing any act of domestic abuse or an order excluding any person in a relationship described in § 25-10-3.1 from the dwelling or residence of another person in such a relationship, whether or not the dwelling or residence is shared. A temporary protection order has a duration of thirty days except as provided in § 25-10-7.1.
Source: SL 1981, ch 198, § 1; SL 1984, ch 191, § 1; SL 1986, ch 220, § 2; SL 1988, ch 205, § 1; SL 1994, ch 208, § 1; SL 2000, ch 119, § 1; SL 2005, ch 135, § 1; SL 2007, ch 161, § 1; SL 2014, ch 125, § 2.



§ 25-10-2 Application for relief--Filing--Venue.

25-10-2. Application for relief--Filing--Venue. An application for relief under this chapter may be filed in circuit court or in a magistrate court with a magistrate judge presiding. Venue lies where any party to the proceedings resides.

Source: SL 1981, ch 198, § 2; SL 1997, ch 118, § 2.



§ 25-10-3 Petition for protection order--Procedure--Standard petition form.

25-10-3. Petition for protection order--Procedure--Standard petition form. There exists an action known as a petition for a protection order in cases of domestic abuse. Procedures for the action are as follows:

(1) A petition under this section may be made by any person in a relationship described in § 25-10-3.1 against any other person in such a relationship;

(2) A petition shall allege the existence of domestic abuse and shall be accompanied by an affidavit made under oath stating the specific facts and circumstances of the domestic abuse; and

(3) A petition for relief may be made whether or not there is a pending lawsuit, complaint, petition, or other action between the parties. However, if there is any other lawsuit, complaint, petition, or other action pending between the parties, any new petition made pursuant to this section shall be made to the judge previously assigned to the pending lawsuit, petition, or other action, unless good cause is shown for the assignment of a different judge.

The clerk of the circuit court shall make available standard petition forms with instructions for completion to be used by a petitioner.

Source: SL 1981, ch 198, § 3; SL 1987, ch 195, § 1; SL 2002, ch 129, § 1; SL 2014, ch 124, § 1; SL 2014, ch 125, § 4.



§ 25-10-3.1 Persons entitled to apply for protection order.

25-10-3.1. Persons entitled to apply for protection order. Any person who is involved in one of the following relationships with another party:

(1) Spouse or former spouse;

(2) Is in a significant romantic relationship or has been in one during the past twelve months with the abusing party;

(3) Has a child or is expecting a child with the abusing party;

(4) Parent and child, including a relationship by adoption, guardianship, or marriage; or

(5) Siblings, whether of the whole or half blood, including a relationship through adoption or marriage;
is entitled to apply for a protection order or a temporary protection order pursuant to the provisions of this chapter.

Source: SL 2014, ch 125, § 1; SL 2017, ch 112, § 1.



§ 25-10-3.2 Factors for determining significant romantic relationship.

25-10-3.2. Factors for determining significant romantic relationship. For purposes of chapter 25-10, when determining whether a relationship is a significant romantic relationship, the court shall consider, among others, the following factors:

(1) The length of time of the relationship;

(2) The frequency of interaction between the parties;

(3) The characteristics and the type of the relationship.
Source: SL 2014, ch 125, § 3.



§ 25-10-3.3 Petition for protection order in which allegations support stalking or physical injury rather than domestic abuse.

25-10-3.3. Petition for protection order in which allegations support stalking or physical injury rather than domestic abuse. If a petition for a protection order alleging the existence of domestic abuse is filed with the court pursuant to § 25-10-3 and, if the court, upon an initial review, determines that the allegations do not support the existence of domestic abuse, but that the allegations do support the existence of stalking or physical injury pursuant to § 22-19A-8, the court, in its discretion, may hear and act upon the petition as though the petition had been filed under § 22-19A-8 and subject to the provisions of chapter 22-19A.

Source: SL 2014, ch 126, § 1.



§ 25-10-4 Hearing--Time--Service on respondent.

25-10-4. Hearing--Time--Service on respondent. Upon receipt of the petition, if sufficient grounds are alleged for relief, the court shall order a hearing which shall be held not later than thirty days from the date of the order unless for good cause the court grants a continuance. Personal service of the petition, affidavit, and notice for hearing shall be made on the respondent not less than five days prior to the hearing.

Source: SL 1981, ch 198, § 4; SL 1985, ch 210; SL 1994, ch 208, § 2; SL 2009, ch 131, § 1.



§ 25-10-5 Relief authorized on finding abuse--Time limitation.

25-10-5. Relief authorized on finding abuse--Time limitation. Upon notice and a hearing, if the court finds by a preponderance of the evidence that domestic abuse has taken place, the court may provide relief as follows:

(1) Restrain any party from committing acts of domestic abuse;

(2) Exclude the abusing party from the dwelling which the parties share or from the residence of the petitioner;

(3) Award temporary custody or establish temporary visitation with regards to minor children of the parties;

(4) Establish temporary support for minor children of the parties or a spouse;

(5) Order that the abusing party obtain counseling;

(6) Order other relief as the court deems necessary for the protection of the person to whom relief is being granted, including orders or directives to a sheriff or constable.

Any relief granted by the order for protection shall be for a fixed period and may not exceed five years.

If any minor child resides with either party, the court shall order that the restrained person receive instruction on parenting approved or provided by the Department of Social Services as part of any relief granted.

Source: SL 1981, ch 198, § 5; SL 1984, ch 191, § 2; SL 1988, ch 205, § 2; SL 1994, ch 208, § 3; SL 1998, ch 162, § 4; SL 2008, ch 132, § 1; SL 2014, ch 125, § 5.



§ 25-10-5.1 Counseling required for domestic abuse defendant placed on probation.

25-10-5.1. Counseling required for domestic abuse defendant placed on probation. If a court places a defendant on probation upon receiving a verdict or plea of guilty for a crime involving domestic abuse, the court shall order that a condition of the defendant's probation is that he attend family violence counseling. Failure to attend family violence counseling is a violation of the defendant's probation.

Source: SL 1992, ch 178.



§ 25-10-5.2 Restrictions on issuance of mutual orders for protection against abuse.

25-10-5.2. Restrictions on issuance of mutual orders for protection against abuse. No court may, pursuant to the provisions of § 25-10-5, issue a mutual order enjoining both petitioner and respondent from committing acts of domestic abuse unless:

(1) Both the petitioner and the respondent personally appear;

(2) The respondent alleges, under oath, the existence of domestic abuse by stating the specific facts and circumstances of the domestic abuse;

(3) The court finds, by a preponderance of the evidence, that domestic abuse has taken place.
Source: SL 1996, ch 169.



§ 25-10-5.3 Court to require instruction in parenting as part of sentence in certain convictions--Exception.

25-10-5.3. Court to require instruction in parenting as part of sentence in certain convictions--Exception. If any person is convicted of a crime involving domestic abuse, and that person is the parent, guardian, or custodian of a minor child who resides with that person or the victim of the crime, the court shall include as part of the sentence, or conditions required as part of the suspended execution or imposition of such sentence, that the person receive instruction on parenting approved or provided by the Department of Social Services. However, this section does not apply to any person convicted and imprisoned for any felony for such a duration that there is no expectation of release for at least four years.

Source: SL 1998, ch 162, § 5.



§ 25-10-6 Ex parte temporary protection order.

25-10-6. Ex parte temporary protection order. If an affidavit filed with an application under this chapter alleges that immediate and irreparable injury, loss, or damage will result before an adverse party or his or her attorney can be heard in opposition, the court may grant an ex parte temporary protection order pending a full hearing and granting relief as the court deems proper, including an order:

(1) Restraining any person in a relationship described in § 25-10-3.1 from committing acts of domestic abuse;

(2) Excluding any person in a relationship described in § 25-10-3.1 from the dwelling or the residence of the petitioner.
Source: SL 1981, ch 198, § 6; SL 2014, ch 125, § 6.



§ 25-10-7 Limited duration of temporary order--Service on respondent--Notification of service to petitioner--Liability.

25-10-7. Limited duration of temporary order--Service on respondent--Notification of service to petitioner--Liability. An ex parte temporary protection order is effective for a period of thirty days except as provided in § 25-10-7.1 unless for good cause the court grants a continuance. No continuance may exceed thirty days unless the court finds good cause for the additional continuance and:

(1) The parties stipulate to an additional continuance; or

(2) The court finds that law enforcement is unable to locate the respondent for purposes of service of the ex parte protection order.

If a continuance is granted, the court by order shall extend the ex parte temporary protection order until the rescheduled hearing date. The respondent shall be personally served without delay with a copy of the ex parte order along with a copy of the petition, affidavit, and notice of the date set for the hearing. The ex parte order shall be served without delay under the circumstances of the case including service of the ex parte order on a Sunday or holiday. The law enforcement agency serving the order shall notify the petitioner by telephone or written correspondence when the order is served if the petitioner has provided to the law enforcement agency either a telephone number or address, or both, where the petitioner may be contacted. The law enforcement agency and any officer of the law enforcement agency is immune from civil and criminal liability if the agency or the officer makes a good faith attempt to notify the petitioner in a manner consistent with the provisions of this section.

Source: SL 1981, ch 198, § 7; SL 1986, ch 220, § 1; SL 1994, ch 208, § 4; SL 2000, ch 119, § 2; SL 2004, ch 175, § 1; SL 2005, ch 136, § 1; SL 2009, ch 132, § 1; SL 2016, ch 142, § 1.



§ 25-10-7.1 Temporary order effective until order under § 25-10-5 served.

25-10-7.1. Temporary order effective until order under § 25-10-5 served. If an ex parte temporary protection order is in effect and a judge issues a protection order pursuant to § 25-10-5, the ex parte temporary protection order remains effective until the order issued pursuant to § 25-10-5 is served on the respondent.

Source: SL 2000, ch 119, § 3.



§ 25-10-8 Security not required of petitioner--Exception.

25-10-8. Security not required of petitioner--Exception. The court may not require an undertaking or other security of any party to a petition for an order of protection other than in exceptional circumstances.

Source: SL 1981, ch 198, § 8.



§ 25-10-9 Departure of petitioner from household not waiving right to relief.

25-10-9. Departure of petitioner from household not waiving right to relief. A person's right to apply for relief under this chapter may not be affected by the departure of that person from the residence or household to avoid abuse.

Source: SL 1981, ch 198, § 9.



§ 25-10-10 Modification of order.

25-10-10. Modification of order. Upon application, notice to all parties, and hearing, the court may modify the terms of an existing order for protection.

Source: SL 1981, ch 198, § 10.



§ 25-10-11 Real estate titles not affected.

25-10-11. Real estate titles not affected. No order issued pursuant to this chapter may affect title to real estate.

Source: SL 1981, ch 198, § 11.



§ 25-10-12 Delivery of order to law enforcement agencies.

25-10-12. Delivery of order to law enforcement agencies. The petitioner may deliver an order for protection granted pursuant to this chapter within twenty-four hours to the local law enforcement agency having jurisdiction over the residence of the petitioner. Each appropriate law enforcement agency shall make available to other law enforcement officers information as to the existence and status of any order for protection issued pursuant to this chapter.

Source: SL 1981, ch 198, § 12.



§ 25-10-12.1 Enforcement of foreign protection orders--Requirements.

25-10-12.1. Enforcement of foreign protection orders--Requirements. Any domestic abuse protection order, or any stalking or physical violence protection order, issued by a court of competent jurisdiction of another state, Indian tribe, the District of Columbia, or a commonwealth, territory, or possession of the United States is enforceable as if the order was issued by a court in this state if all of the following requirements are satisfied:

(1) The respondent received notice of the order in compliance with requirements of the issuing jurisdiction;

(2) The order is in effect in the issuing jurisdiction;

(3) The issuing court had jurisdiction over the parties and the subject matter;

(4) The respondent is or has been afforded reasonable notice and opportunity to be heard sufficient to protect that person's right to due process in the issuing jurisdiction. In the case of ex parte orders, notice and opportunity to be heard is or has been provided within the time required by the law of the issuing jurisdiction; and, in any event, within a reasonable time after the order was issued, sufficient to protect the respondent's due process rights;

(5) If the order also provides protection for the respondent, a petition, application, or other written pleading was filed with the issuing court seeking such an order and the issuing court made specific findings that the respondent was entitled to the order; and

(6) The prohibited conduct violative of the foreign protection order could be prohibited by a protection order if issued in this state.

Any protection order meeting the requirements of this section is a foreign domestic abuse protection order or a foreign stalking or physical violence protection order.

Source: SL 2003, ch 148, § 1; SL 2006, ch 141, § 1; SL 2014, ch 127, § 1.



§ 25-10-12.2 Filing of foreign violence protection order--Affidavit--Entry in database--Fee.

25-10-12.2. Filing of foreign violence protection order--Affidavit--Entry in database--Fee. Any person entitled to protection under a foreign domestic violence protection order may file the foreign order in the office of any clerk of a circuit court in this state. The person filing the foreign order shall also file with the clerk of a circuit court an affidavit certifying the validity and status of the order and attesting to the person's belief that the order has not been amended, rescinded, or superseded by any orders from a court of competent jurisdiction. If a foreign order is filed under this section, the clerk of a circuit court shall enter the order in the law enforcement protection order database. Filing of a foreign order under this section is not a prerequisite to the order's enforcement in this state. No fee may be assessed for filing the foreign order.

Source: SL 2003, ch 148, § 2.



§ 25-10-12.3 Reliance on foreign order--Immunity from liability.

25-10-12.3. Reliance on foreign order--Immunity from liability. A law enforcement officer may rely upon any foreign domestic violence protection order that has been provided to the officer by any source. The officer may make an arrest pursuant to § 25-10-13 for any violation of the foreign order in the same manner as for violation of a protection order issued in this state. A law enforcement officer may rely on the statement of the person protected by the foreign order that the order is in effect and that the respondent was personally served with a copy of the order. A law enforcement officer acting in good faith and without malice in enforcing a foreign order under this section is immune from civil or criminal liability for any action arising in connection with the enforcement of the foreign domestic violence protection order.

Source: SL 2003, ch 148, § 3.



§ 25-10-12.4 Presentment of false order or denial of service a misdemeanor.

25-10-12.4. Presentment of false order or denial of service a misdemeanor. Any person who intentionally provides a law enforcement officer with a copy of a foreign domestic violence protection order known by that person to be false, invalid, or not in compliance with the requirements of § 25-10-12.1, or who, if served with such a protection order, denies having been served with the protection order, is guilty of a Class 1 misdemeanor.

Source: SL 2003, ch 148, § 4.



§ 25-10-12.5 Affirmative defense.

25-10-12.5. Affirmative defense. Failure to satisfy any of the requirements of § 25-10-12.1 is an affirmative defense to any prosecution for a violation of the foreign domestic violence protection order or any process filed seeking enforcement of the order in this state.

Source: SL 2003, ch 148, § 5.



§ 25-10-13 Violation of protection order or no contact order as misdemeanor or felony.

25-10-13. Violation of protection order or no contact order as misdemeanor or felony. If a temporary protection order or a protection order is granted pursuant to this chapter or a foreign protection order recognized pursuant to § 25-10-25 or 25-10-12.1, or if a no contact order is issued pursuant to § 25-10-23 or 25-10-25, and the respondent or person to be restrained knows of the order, the violation of the order is a Class 1 misdemeanor. If any violation of this section constitutes a violation of § 22-18-1, 22-18-1.1, or 22-19A-1, the violation is a Class 6 felony. If a respondent or person to be restrained has been convicted of, or entered a plea of guilty to, two or more violations of this section or § 22-19A-16, the factual basis for which occurred after the date of the second conviction, and occurred within ten years of committing the current offense, the respondent or person to be restrained is guilty of a Class 6 felony for any third or subsequent offense. Any proceeding under this chapter is in addition to other civil or criminal remedies.

Source: SL 1981, ch 198, § 13; SL 1984, ch 191, § 3; SL 1994, ch 209; SL 2004, ch 176, § 1; SL 2006, ch 130, § 11; SL 2008, ch 133, § 1; SL 2011, ch 115, § 2; SL 2013, ch 120, § 1; SL 2015, ch 149, § 1.



§ 25-10-14 Citation of chapter.

25-10-14. Citation of chapter. This chapter may be cited as the Protection from Domestic Abuse Act.

Source: SL 1981, ch 198, § 14.



§ 25-10-15 Repealed.

25-10-15. Repealed by SL 2011, ch 132, § 5.



§ 25-10-16 Award of domestic violence program funds--Recipients--Restricted use--Administrative costs.

25-10-16. Award of domestic violence program funds--Recipients--Restricted use--Administrative costs. The board of county commissioners shall award domestic violence program funds to domestic violence programs that are locally controlled and situated in the state. The funds may be awarded to either local governmental or nongovernmental agencies or organizations, and may not be used for anything other than the costs of local programs or shelters. No award of funds may be contingent upon the county receiving individual client information. The county may retain ten percent of the county domestic violence program funds for administrative costs. The board of county commissioners shall distribute the money in the county domestic violence program fund to the recipients authorized by this section no less than annually.

Source: SL 1983, ch 204, § 5; SL 1993, ch 192, § 2; SL 1994, ch 211; SL 2011, ch 132, § 1.



§ 25-10-17 Repealed.

25-10-17. Repealed by SL 2011, ch 132, § 6.



§ 25-10-17.1 Persons convicted of crimes involving domestic abuse required to support domestic violence programs.

25-10-17.1. Persons convicted of crimes involving domestic abuse required to support domestic violence programs. In addition to any other penalty, assessment, or fine provided by law, the court shall order any person convicted of a crime involving domestic violence or domestic abuse to remit costs in the amount of twenty-five dollars to the clerk of courts. The clerk of courts shall forward any amount collected to the county treasurer for deposit in the county domestic violence program fund. Failure to remit the amount to the clerk of courts in the time specified by the court is punishable by contempt proceedings.

Source: SL 2011, ch 133, § 1.



§ 25-10-18 Guidelines for awarding domestic violence program funds.

25-10-18. Guidelines for awarding domestic violence program funds. Domestic violence program funds shall be awarded by the board of county commissioners to domestic violence programs that meet the requirements of § 25-10-28 within the following guidelines:

(1) Equitable distribution of funds according to need;

(2) Distribution of funds through grants to private, nonprofit organizations;

(3) Assurance of proper fiscal control and fund accounting procedures;

(4) Exchange of technical assistance with other related programs;

(5) Assurance of proper recordkeeping and reporting procedures; and

(6) Assurance of full opportunity for active citizen participation.
Source: SL 1983, ch 204, § 7; SL 2011, ch 132, § 2.



§ 25-10-19 , 25-10-20. Repealed.

25-10-19, 25-10-20. Repealed by SL 2011, ch 132, §§ 7, 8.



§ 25-10-21 Prohibited services.

25-10-21. Prohibited services. No funds authorized or awarded under the provisions of §§ 25-10-16 and 25-10-18 shall be used to promote or pay, directly or indirectly, for the elective termination of a pregnancy, sterilization, or control of birth by medication or device.

Source: SL 1983, ch 204, § 10.



§ 25-10-22 Effect of divorce or other civil proceedings prior to criminal proceedings.

25-10-22. Effect of divorce or other civil proceedings prior to criminal proceedings. In any action involving domestic abuse, the court may not:

(1) Dismiss any charge or delay disposition of the domestic abuse action because of the pendency of a divorce or any other civil proceeding, unless agreed to by all parties, including the victim;

(2) Require proof that either party is seeking dissolution of marriage prior to instigation of criminal proceeding.
Source: SL 1989, ch 224, § 1.



§ 25-10-23 Conditional bond--Violation as misdemeanor .

25-10-23. Conditional bond--Violation as misdemeanor. If bond for the defendant in any domestic abuse action is authorized, a condition of no contact with the victim shall be stated and incorporated into the terms of the bond. Willful violation of any such no contact provision is a Class 1 misdemeanor.

Source: SL 1989, ch 224, § 2.



§ 25-10-24 Surrender of weapon or concealed pistol permit.

25-10-24. Surrender of weapon or concealed pistol permit. The court may require the defendant to surrender any dangerous weapon or any concealed pistol permit issued under 23-7 in the defandant's possession to local law enforcement.

Source: SL 1989, ch 224, § 3; SL 2016, ch 132, § 5, eff. Jan. 1, 2017.



§ 25-10-25 Convicted defendant prohibited from contacting victim.

25-10-25. Convicted defendant prohibited from contacting victim. The court may order that any defendant convicted of a crime involving domestic abuse be prohibited from contact with the victim and the sheriff shall give the victim a copy of any such order.

Source: SL 1989, ch 224, § 4.



§ 25-10-26 , 25-10-27. Repealed.

25-10-26, 25-10-27. Repealed by SL 2011, ch 132, §§ 9, 10.



§ 25-10-28 Domestic violence or sexual assault shelters and service programs--Required services.

25-10-28. Domestic violence or sexual assault shelters and service programs--Required services. Any shelter or service programs established pursuant to this chapter shall have as its primary purpose the provision of services to victims of domestic violence or sexual assault, or both, and shall include:

(1) Crisis telephone and referral services available twenty-four hours per day, seven days per week;

(2) Shelter available twenty-four hours per day, seven days per week;

(3) Prevention and education programs periodically available to the local community;

(4) Victim advocacy; and

(5) Confidentiality of identity, location, records, and information pertaining to any person to whom services are or were provided.
Source: SL 1989, ch 223, § 4; SL 1990, ch 189, § 4; SL 1991, ch 214, § 4; SL 2011, ch 132, § 3.



§ 25-10-29 Repealed.

25-10-29. Repealed by SL 2011, ch 132, § 11.



§ 25-10-30 Promulgation of rules.

25-10-30. Promulgation of rules. The Department of Social Services shall promulgate rules pursuant to chapter 1-26 to:

(1) Establish minimum qualifications of sexual assault or domestic violence shelters or service programs; and

(2) Evaluate the programs and services provided by sexual assault or domestic violence shelters or service programs.
Source: SL 1989, ch 223, § 6; SL 1990, ch 189, § 6; SL 1991, ch 214, § 6; SL 1994, ch 212, § 2; SL 2011, ch 132, § 4.



§ 25-10-31 to 25-10-33. Repealed.

25-10-31 to 25-10-33. Repealed by SL 2011, ch 132, §§ 12 to 14.



§ 25-10-34 Domestic abuse charge to be indicated on summons, warrant, or judgment of conviction.

25-10-34. Domestic abuse charge to be indicated on summons, warrant, or judgment of conviction. The state's attorney of the county where a crime is believed to have been committed shall indicate on the summons, complaint, information, indictment, arrest warrant, and judgment of conviction whether the charge involves domestic abuse.

Source: SL 2000, ch 111, § 2; SDCL § 23A-2-13; SL 2002, ch 19, § 1; SL 2004, ch 177, § 1.



§ 25-10-35 Arrest of person for abuse--Considerations.

25-10-35. Arrest of person for abuse--Considerations. If the officer has probable cause to believe that persons in a relationship as defined in § 25-10-3.1 have assaulted each other, the officer is not required to arrest both persons. The officer shall arrest the person whom the officer believes to be the predominant physical aggressor. In making this determination, the officer shall make every reasonable effort to consider:

(1) The intent to protect victims of domestic abuse under this chapter;

(2) The comparative extent of injuries inflicted or serious threats creating fear of physical injury; and

(3) The history of domestic abuse between the persons involved.
Source: SL 1989, ch 207, § 2; SDCL § 23A-3-2.2; SL 2002, ch 19, § 1; SL 2003, ch 147, § 1; SL 2015, ch 139, § 2.



§ 25-10-36 Arrest of criminal suspect when responding to domestic abuse call.

25-10-36. Arrest of criminal suspect when responding to domestic abuse call. If any law enforcement officer who is responding to a domestic abuse call has probable cause to believe that a crime has been committed, the law enforcement officer shall arrest the person who is suspected of committing the crime and make a complete report of any action taken. The officer shall indicate on the arrest report and the fingerprint document if the arrest is for a crime against a person in a relationship described in § 25-10-3.1.

Source: SL 1989, ch 208, § 1; SL 2000, ch 111, § 1; SDCL § 23A-3-21; SL 2002, ch 19, § 1; SL 2014, ch 125, § 7.



§ 25-10-36.1 Arrest of domestic abuse victim for outstanding warrant.

25-10-36.1. Arrest of domestic abuse victim for outstanding warrant. No law enforcement officer, called to the scene of a domestic abuse complaint, is required to arrest any victim of domestic abuse for an outstanding warrant if:

(1) The victim is not otherwise liable to arrest for any action arising out of the present incidence of domestic abuse;

(2) The outstanding warrant is for a nonviolent misdemeanor offense; and

(3) The victim is the custodial parent or immediate caregiver of a minor child.

However, the victim is subject to arrest on any outstanding warrant after seventy-two hours have passed since the incidence of the domestic abuse call.

The decision of an officer to arrest or not to arrest a victim on an outstanding warrant does not constitute a cause of action against the officer, the law enforcement agency, the employing entity, or any of the employing entity's employees.

Source: SL 2014, ch 128, § 1.



§ 25-10-37 Domestic abuse record keeping.

25-10-37. Domestic abuse record keeping. The information required by §§ 25-10-34 and 25-10-36 shall be compiled, maintained, and reported in accordance with chapter 23-6.

Source: SL 2000, ch 111, § 3; SDCL § 23A-2-14; SL 2002, ch 19, § 1.



§ 25-10-38 Report of domestic abuse arrest forwarded to prosecutor--Victim to be notified of status of case.

25-10-38. Report of domestic abuse arrest forwarded to prosecutor--Victim to be notified of status of case. Any report made pursuant to § 25-10-36 shall be forwarded to the appropriate prosecutor within ten days of making the report. The prosecutor shall, within five days of receipt of the report, notify the victim either orally or in writing of the status of the case. If the state's attorney decides not to prosecute, the prosecutor shall inform the victim of the reasons.

Source: SL 1989, ch 208, § 2; SDCL § 23A-3-22; SL 2002, ch 19, § 1; SL 2009, ch 133, § 1.



§ 25-10-39 Records of domestic abuse--Disclosure of victim's location during pendency of action.

25-10-39. Records of domestic abuse--Disclosure of victim's location during pendency of action. Each law enforcement agency shall maintain records for at least five years of all reported incidents of domestic abuse. However, during the pendency of any action instituted pursuant to § 25-10-36, records which identify the location of a victim may not be disclosed to a defendant without a court order, except to defendant's attorney.

Source: SL 1989, ch 208, § 3; SDCL § 23A-3-23; SL 2002, ch 19, § 1.



§ 25-10-40 Restrictions on release of person charged with domestic abuse.

25-10-40. Restrictions on release of person charged with domestic abuse. No police officer or sheriff may release a person charged with assaulting a person in a relationship described in § 25-10-3.1, or violating a protection order, as provided for in this chapter, without providing notice to a committing magistrate judge or circuit court. A committing magistrate judge or circuit court shall determine if bond or other conditions of release are necessary for the protection of the alleged victim.

Source: SL 1985, ch 199, § 1; SDCL § 23A-43-4.1; SL 2002, ch 19, § 1; SL 2014, ch 125, § 8.



§ 25-10-41 Conditions of release of person charged with domestic abuse.

25-10-41. Conditions of release of person charged with domestic abuse. In determining the conditions of release under § 25-10-40, the court shall consider the following conditions and may impose any condition it considers reasonably necessary to protect the alleged victim of domestic abuse, including ordering the defendant:

(1) Not to subject the victim to further domestic abuse;

(2) To vacate the home of the victim;

(3) Not to contact the victim other than through counsel;

(4) To engage in counseling;

(5) To refrain from the consumption of alcohol or the use of drugs;

(6) To post bond pursuant to § 25-10-23.

As used in this section, the term, domestic abuse, means a violation of § 22-18-1 or 22-18-1.1 if the victim is a person in a relationship described in § 25-10-3.1.

Source: SL 1985, ch 199, § 2; SDCL § 23A-43-4.2; SL 2002, ch 19, § 1; SL 2012, ch 145, § 1; SL 2014, ch 125, § 9.



§ 25-10-42 Convicted child abuser or sex offender barred from adopting child .

25-10-42. Convicted child abuser or sex offender barred from adopting child. No child may be placed for adoption with an individual who has been convicted of child abuse pursuant to chapter 26-10 or a sex offense pursuant to chapter 22-22.

Source: SL 2002, ch 116, § 5.



§ 25-10-43 Defendant prohibited from contacting victim prior to court appearance--Violation as misdemeanor.

25-10-43. Defendant prohibited from contacting victim prior to court appearance--Violation as misdemeanor. While in custody after arrest for a crime involving domestic abuse, no defendant may have or be permitted any contact or communications, either directly or by means of a third party, with the victim or the family or household members of the victim, until the defendant's initial court appearance or until such contact or communication is specifically authorized by the court. Willful violation of this section is a Class 1 misdemeanor.

Source: SL 2010, ch 114, § 3.



§ 25-10-44 Mental illness hold--Release.

25-10-44. Mental illness hold--Release. Notwithstanding § 25-10-40, if the police officer or sheriff believes that the domestic abuse perpetrator has a severe mental illness that makes the person an imminent danger to self or others, the officer or sheriff may initiate a mental illness hold under § 27A-10-3 and transport the person to an appropriate regional facility as described in that section and in accordance with the provisions set forth in title 27A. This section is not a substitution for an arrest under the provisions of this chapter, and the person shall be released only to the custody of law enforcement or a law enforcement agency if the mental illness hold is released.

Source: SL 2017, ch 113, § 1.









Title 26 - MINORS

Chapter 01 - Rights And Obligations Of Minors

§ 26-1-1 Age of minority--Calculation of age.

26-1-1. Age of minority--Calculation of age. Minors are natural male persons and natural female persons under eighteen years of age. The periods thus specified must be calculated from the first minute of the day on which persons are born, to the same minute of the corresponding day completing the period of minority.

Source: SDC 1939, § 43.0101; SL 1972, ch 154, § 1.



§ 26-1-2 Unborn child deemed existing person.

26-1-2. Unborn child deemed existing person. A child conceived, but not born, is to be deemed an existing person so far as may be necessary for its interests in the event of its subsequent birth.

Source: SDC 1939, § 43.0102.



§ 26-1-3 Enforcement of minor's rights--Guardian or conservator required.

26-1-3. Enforcement of minor's rights--Guardian or conservator required. A minor may enforce his rights by civil action, or other legal proceedings, in the same manner as a person of full age. However, a guardian or conservator must be appointed to conduct the same.

Source: SDC 1939, § 43.0109; SL 1993, ch 213, § 115.



§ 26-1-4 Minor's liability for wrongs--Restriction on exemplary damages.

26-1-4. Minor's liability for wrongs--Restriction on exemplary damages. A minor is civilly liable for a wrong done by him, in like manner as any other person, but cannot be subjected to exemplary damages, unless at the time of the act he was capable of knowing that it was unlawful.

Source: SDC 1939, § 43.0108.






Chapter 02 - Contracts Of Minors

§ 26-2-1 Delegation of power by minor--Contracts relating to property--Account at financial institution.

26-2-1. Delegation of power by minor--Contracts relating to property--Account at financial institution. No minor may give a delegation of power, nor make a contract relating to real property, or any interest therein, or relating to any personal property not in his immediate possession or control. However, a minor's parent, grandparent, uncle, or aunt, if such person is an adult, and a minor's adult sibling may establish an account with a financial institution, and establish a present ownership right in that account. Such adult family member may sign the minor's name for and on behalf of the minor, for the purposes of establishing an account, and such subscription shall constitute a binding agreement between the financial institution, and the named parties to the account.

Source: SDC 1939, § 43.0103; SL 1991, ch 215, § 2.



§ 26-2-2 Disability of minority removed to permit use of veterans' loan privileges.

26-2-2. Disability of minority removed to permit use of veterans' loan privileges. The disability of minority of any person otherwise eligible for guaranty or insurance of a loan pursuant to chapter 37 of Title 38, United States Code, and of the minor spouse of any eligible veteran irrespective of age, in connection with any transaction entered into pursuant to that chapter in effect on July 1, 1984, is hereby removed, for all purposes in connection with such transaction, including, but not limited to, incurring of indebtedness or obligations and acquiring, encumbering, selling, releasing, or conveying property, or any interest therein, and litigating or settling controversies arising therefrom, if all or part of any obligations incident to such transaction be guaranteed or insured by the administrator of veterans' affairs pursuant to such chapter 37. This section does not impose any other or greater rights or liabilities than would exist if such person and such spouse were under no such disability.

Source: SL 1945, ch 185, § 1; SL 1947, ch 191; SL 1953, ch 221; SDC Supp 1960, § 43.0103-1; SL 1984, ch 12, § 19.



§ 26-2-3 Contracts subject to power of disaffirmance.

26-2-3. Contracts subject to power of disaffirmance. Except as specified in § 26-2-1, a minor may make any other contract, subject only to his power of disaffirmance under the provisions of this title, and subject to the provisions of chapter 25-1.

Source: SDC 1939, § 43.0104.



§ 26-2-4 Power of disaffirmance not applicable to necessaries.

26-2-4. Power of disaffirmance not applicable to necessaries. A minor cannot disaffirm a contract, otherwise valid, to pay the reasonable value of things necessary for his support, or that of his family, entered into by him if not under the care of a parent or guardian or conservator able to provide for him or them.

Source: SDC 1939, § 43.0106; SL 1993, ch 213, § 116.



§ 26-2-5 Power of disaffirmance not applicable to contract under express statutory authority.

26-2-5. Power of disaffirmance not applicable to contract under express statutory authority. A minor cannot disaffirm an obligation, otherwise valid, entered into by him under the express authority or direction of a statute.

Source: SDC 1939, § 43.0107.



§ 26-2-6 Time for disaffirmance of contract--Persons authorized to disaffirm--Restoration of consideration.

26-2-6. Time for disaffirmance of contract--Persons authorized to disaffirm--Restoration of consideration. In all cases other than those specified in §§ 26-2-4 and 26-2-5, the contract of a minor, if made while he is under the age of sixteen, may be disaffirmed by the minor himself, either before his majority or within one year's time afterwards; or in case of his death within that period, by his heirs or personal representatives; and, if the contract be made by the minor after he has reached the age of sixteen, it may be disaffirmed in like manner upon restoring the consideration to the party from whom it was received or paying its equivalent with interest.

Source: SDC 1939, § 43.0105; SL 1972, ch 154, § 7.



§ 26-2-7 Blood donations by minors.

26-2-7. Blood donations by minors. Any person of the age of sixteen years may donate blood if the potential donor obtains the written consent of a parent or guardian. Any person of the age of seventeen years or over may donate blood without obtaining the consent of a parent or guardian. However, no person may take blood for donation from any person of the age of seventeen if the parent or guardian of such potential donor specifically requests of the person taking the blood that such donation be prohibited.

Source: SL 1970, ch 148; SL 1977, ch 206; SL 2009, ch 134, § 1.






Chapter 03 - Commission On Children And Youth [Repealed]

CHAPTER 26-3

COMMISSION ON CHILDREN AND YOUTH [REPEALED]

[Repealed by SL 1981, ch 199, §§ 1 to 8]



Chapter 04 - Child Welfare Services

§ 26-4-5 , 26-4-6. Repealed.

26-4-5, 26-4-6. Repealed by SL 2012, ch 151, §§ 1, 2.



§ 26-4-7 Development of standards for child care agencies.

26-4-7. Development of standards for child care agencies. The Department of Social Services shall develop standards of care for children in public agencies and private organizations caring for dependent, neglected, delinquent, or mentally handicapped children. The secretary of social services may adopt reasonable and necessary rules setting standards for child welfare agencies for care of children relating to the following areas:

(1) Service or treatment plan requirements for children in care;

(2) Administration and record keeping requirements;

(3) Staff requirements;

(4) Facility safety and sanitation requirements;

(5) Monitoring, evaluation, and audit requirements;

(6) Standards and requirements for the safety and health of children in care; and

(7) Standards and requirements required to obtain federal financial participation for the care of children outside their home in public agencies or private organizations.
Source: SDC 1939, § 55.3702 (1); SL 1981, ch 199, § 9.



§ 26-4-8 Repealed.

26-4-8. Repealed by SL 2012, ch 151, § 3.



§ 26-4-9 Repealed.

26-4-9. Repealed by SL 2014, ch 132, § 2.



§ 26-4-9.1 Adoption services program established--Rules adopted.

26-4-9.1. Adoption services program established--Rules adopted. The Department of Social Services shall establish a program of adoption services. The secretary of social services may adopt reasonable and necessary rules for the operation of the program of adoption services including:

(1) Program administration;

(2) Adoptive applications and placements;

(3) Investigations and studies;

(4) Qualifications for adoptive families;

(5) Postadoptive services;

(6) Protection of records and confidential information required by statutory law to be held confidential; and

(7) Establishing reasonable fees consistent with the costs of such services.
Source: SL 1970, ch 147, § 2; SL 1981, ch 199, § 10.



§ 26-4-10 to 26-4-12. Repealed.

26-4-10 to 26-4-12. Repealed by SL 2012, ch 151, §§ 4 to 6.



§ 26-4-13 Foster care payments exempt from legal process.

26-4-13. Foster care payments exempt from legal process. Payments made for the foster care of children under programs of the Department of Social Services shall not be subject to garnishment or other legal process by any creditor of the payee, except for necessaries furnished for the subsistence and maintenance of the child or children for whom such payments are made.

Source: SL 1965, ch 265.



§ 26-4-14 Repealed.

26-4-14. Repealed by SL 2014, ch 132, § 3.



§ 26-4-15 Adoptive home study report for out-of-state children--Criminal record check and central registry screening to be included.

26-4-15. Adoptive home study report for out-of-state children--Criminal record check and central registry screening to be included. For the purpose of placing identified children from a state other than South Dakota through a licensed child placement agency from another state for adoption with South Dakota families, an adoptive home study report shall be filed before placement with the Department of Social Services. The adoption home study and report may be provided by a licensed child placement agency as defined in § 26-6-14, the Department of Social Services, or a certified social worker eligible to engage in private independent practice as defined in § 36-26-17. A home study conducted by a certified social worker in private independent practice shall include a criminal record check completed by the Division of Criminal Investigation and a central registry screening completed by the Department of Social Services. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SL 1982, ch 197; SL 1990, ch 185, § 2; SL 1992, ch 180, § 2; SL 2002, ch 116, § 3.






Chapter 05 - Child Custody Jurisdiction [Repealed]

CHAPTER 26-5

CHILD CUSTODY JURISDICTION [REPEALED]

[Repealed by SL 1973, ch 166]



Chapter 05A - Uniform Child Custody Jurisdiction Act [Repealed]

§ 26-5A-1 to 26-5A-26. Repealed.

26-5A-1 to 26-5A-26. Repealed by SL 2005, ch 137, § 43.






Chapter 05B - Uniform Child-Custody Jurisdiction And Enforcement Act

§ 26-5B-101 Short title.

26-5B-101. Short title. This chapter may be cited as the Uniform Child-Custody Jurisdiction and Enforcement Act.

Source: SL 2005, ch 137, § 1.



§ 26-5B-102 Definitions.

26-5B-102. Definitions. In this chapter:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Child" means an individual who has not attained eighteen years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under Article 3.

(5) "Commencement" means the filing of the first pleading in a proceeding.

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child-custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(8) "Initial determination" means the first child-custody determination concerning a particular child.

(9) "Issuing court" means the court that makes a child-custody determination for which enforcement is sought under this chapter.

(10) "Issuing state" means the state in which a child-custody determination is made.

(11) "Modification" means a child-custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(13) "Person acting as a parent" means a person, other than a parent, who:

(A) Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child-custody proceeding; and

(B) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(14) "Physical custody" means the physical care and supervision of a child.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.
Source: SL 2005, ch 137, § 2.



§ 26-5B-103 Proceedings governed by other law.

26-5B-103. Proceedings governed by other law. This chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

Source: SL 2005, ch 137, § 3.



§ 26-5B-104 Application to Indian tribes.

26-5B-104. Application to Indian tribes. (a) A child-custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., is not subject to this chapter to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying Articles 1 and 2.

(c) A child-custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under Article 3.

Source: SL 2005, ch 137, § 4.



§ 26-5B-105 International application of chapter.

26-5B-105. International application of chapter. (a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying Articles 1 and 2.

(b) Except as otherwise provided in subsection (c), a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under Article 3.

(c) A court of this state need not apply this chapter if the child custody law of a foreign country violates fundamental principles of human rights.

Source: SL 2005, ch 137, § 5.



§ 26-5B-106 Effect of child-custody determination.

26-5B-106. Effect of child-custody determination. A child-custody determination made by a court of this state that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this state or notified in accordance with § 26-5B-108 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

Source: SL 2005, ch 137, § 6.



§ 26-5B-107 Priority.

26-5B-107. Priority. If a question of existence or exercise of jurisdiction under this chapter is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

Source: SL 2005, ch 137, § 7.



§ 26-5B-108 Notice to persons outside state.

26-5B-108. Notice to persons outside state. (a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

Source: SL 2005, ch 137, § 8.



§ 26-5B-109 Appearance and limited immunity.

26-5B-109. Appearance and limited immunity. (a) A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this state.

Source: SL 2005, ch 137, § 9.



§ 26-5B-110 Communication between courts.

26-5B-110. Communication between courts. (a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Source: SL 2005, ch 137, § 10.



§ 26-5B-111 Taking testimony in another state.

26-5B-111. Taking testimony in another state. (a) In addition to other procedures available to a party, a party to a child-custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

Source: SL 2005, ch 137, § 11.



§ 26-5B-112 Cooperation between courts--Preservation of records

26-5B-112. Cooperation between courts--Preservation of records. (a) A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) Order a person to produce or give evidence pursuant to procedures of that state;

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) Order a party to a child-custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a).

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child-custody proceeding until the child attains eighteen years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

Source: SL 2005, ch 137, § 12.



§ 26-5B-201 Initial child-custody jurisdiction.

26-5B-201. Initial child-custody jurisdiction. (a) Except as otherwise provided in § 26-5B-204, a court of this state has jurisdiction to make an initial child-custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) A court of another state does not have jurisdiction under paragraph (1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under § 26-5B-207 or 26-5B-208, and:

(A) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) All courts having jurisdiction under paragraph (1) or (2) have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under § 26-5B-207 or 26-5B-208; or

(4) No court of any other state would have jurisdiction under the criteria specified in paragraph (1), (2), or (3).

(b) Subsection (a) is the exclusive jurisdictional basis for making a child-custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child-custody determination.

Source: SL 2005, ch 137, § 13.



§ 26-5B-202 Exclusive, continuing jurisdiction.

26-5B-202. Exclusive, continuing jurisdiction. (a) Except as otherwise provided in § 26-5B-204, a court of this state which has made a child-custody determination consistent with § 26-5B-201 or 26-5B-203 has exclusive, continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) A court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child-custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under § 26-5B-201.

Source: SL 2005, ch 137, § 14.



§ 26-5B-203 Jurisdiction to modify determination.

26-5B-203. Jurisdiction to modify determination. Except as otherwise provided in § 26-5B-204, a court of this state may not modify a child-custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under § 26-5B-201(a)(1) or (2) and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under § 26-5B-202 or that a court of this state would be a more convenient forum under § 26-5B-207; or

(2) A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.
Source: SL 2005, ch 137, § 15.



§ 26-5B-204 Temporary emergency jurisdiction.

26-5B-204. Temporary emergency jurisdiction. (a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child-custody determination that is entitled to be enforced under this chapter and a child-custody proceeding has not been commenced in a court of a state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive, a child-custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive. If a child-custody proceeding has not been or is not commenced in a court of a state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive, a child-custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child-custody determination that is entitled to be enforced under this chapter, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child-custody determination under this section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to §§ 26-5B-201 to 26-5B-203, inclusive, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

Source: SL 2005, ch 137, § 16.



§ 26-5B-205 Notice--Opportunity to be heard--Joinder.

26-5B-205. Notice--Opportunity to be heard--Joinder. (a) Before a child-custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards of § 26-5B-108 must be given to all persons entitled to notice under the law of this state as in child-custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This chapter does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child-custody proceeding under this chapter are governed by the law of this state as in child-custody proceedings between residents of this state.

Source: SL 2005, ch 137, § 17.



§ 26-5B-206 Simultaneous proceedings.

26-5B-206. Simultaneous proceedings. (a) Except as otherwise provided in § 26-5B-204, a court of this state may not exercise its jurisdiction under this article if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under § 26-5B-207.

(b) Except as otherwise provided in § 26-5B-204, a court of this state, before hearing a child-custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to § 26-5B-209. If the court determines that a child- custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child-custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child-custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.
Source: SL 2005, ch 137, § 18.



§ 26-5B-207 Inconvenient forum.

26-5B-207. Inconvenient forum. (a) A court of this state which has jurisdiction under this chapter to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) The length of time the child has resided outside this state;

(3) The distance between the court in this state and the court in the state that would assume jurisdiction;

(4) The relative financial circumstances of the parties;

(5) Any agreement of the parties as to which state should assume jurisdiction;

(6) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this chapter if a child-custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

Source: SL 2005, ch 137, § 19.



§ 26-5B-208 Jurisdiction declined by reason of conduct.

26-5B-208. Jurisdiction declined by reason of conduct. (a) Except as otherwise provided in § 26-5B-204, if a court of this state has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive, determines that this state is a more appropriate forum under § 26-5B-207; or

(3) No court of any other state would have jurisdiction under the criteria specified in §§ 26-5B-201 to 26-5B-203, inclusive.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child-custody proceeding is commenced in a court having jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this chapter.

Source: SL 2005, ch 137, § 20.



§ 26-5B-209 Information to be submitted to court.

26-5B-209. Information to be submitted to court. (a) In a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subsection (a) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

Source: SL 2005, ch 137, § 21.



§ 26-5B-210 Appearance of parties and child

26-5B-210. Appearance of parties and child. (a) In a child-custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child-custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to § 26-5B-108 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child-custody proceeding who is outside this state is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

Source: SL 2005, ch 137, § 22.



§ 26-5B-301 Definitions.

26-5B-301. Definitions. In this article:

(1) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child-custody determination.

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child-custody determination.
Source: SL 2005, ch 137, § 23.



§ 26-5B-302 Enforcement under Hague Convention.

26-5B-302. Enforcement under Hague Convention. Under this article a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child-custody determination.

Source: SL 2005, ch 137, § 24.



§ 26-5B-303 Duty to enforce.

26-5B-303. Duty to enforce. (a) A court of this state shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child-custody determination made by a court of another state. The remedies provided in this article are cumulative and do not affect the availability of other remedies to enforce a child-custody determination.

Source: SL 2005, ch 137, § 25.



§ 26-5B-304 Temporary visitation.

26-5B-304. Temporary visitation. (a) A court of this state which does not have jurisdiction to modify a child-custody determination, may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) The visitation provisions of a child-custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under subsection (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Article 2. The order remains in effect until an order is obtained from the other court or the period expires.

Source: SL 2005, ch 137, § 26.



§ 26-5B-305 Registration of child-custody determination.

26-5B-305. Registration of child-custody determination. (a) A child-custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(1) A letter or other document requesting registration;

(2) Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) Except as otherwise provided in § 26-5B-209, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child-custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a), the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) Serve notice upon the persons named pursuant to subsection (a)(3) and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subsection (b)(2) must state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) A hearing to contest the validity of the registered determination must be requested within twenty days after service of notice; and

(3) Failure to contest the registration will result in confirmation of the child-custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within twenty days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under Article 2;

(2) The child-custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2; or

(3) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of § 26-5B-108, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Source: SL 2005, ch 137, § 27.



§ 26-5B-306 Enforcement of registered determination.

26-5B-306. Enforcement of registered determination. (a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child-custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with Article 2, a registered child-custody determination of a court of another state.

Source: SL 2005, ch 137, § 28.



§ 26-5B-307 Simultaneous proceedings.

26-5B-307. Simultaneous proceedings. If a proceeding for enforcement under this article is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Article 2, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

Source: SL 2005, ch 137, § 29.



§ 26-5B-308 Expedited enforcement of child-custody determination.

26-5B-308. Expedited enforcement of child-custody determination. (a) A petition under this article must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child-custody determination must state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number, and the nature of the proceeding;

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) The present physical address of the child and the respondent, if known;

(5) Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) If the child-custody determination has been registered and confirmed under § 26-5B-305, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under § 26-5B-312, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child-custody determination has not been registered and confirmed under § 26-5B-305 and that:

(A) The issuing court did not have jurisdiction under Article 2;

(B) The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of § 26-5B-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child-custody determination for which enforcement is sought was registered and confirmed under § 26-5B-304, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2.
Source: SL 2005, ch 137, § 30.



§ 26-5B-309 Service of petition and order.

26-5B-309. Service of petition and order. Except as otherwise provided in § 26-5B-311, the petition and order must be served, by any method authorized by the state statute, upon respondent and any person who has physical custody of the child.

Source: SL 2005, ch 137, § 31.



§ 26-5B-310 Hearing and order.

26-5B-310. Hearing and order. (a) Unless the court issues a temporary emergency order pursuant to § 26-5B-204, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child-custody determination has not been registered and confirmed under § 26-5B-305 and that:

(A) The issuing court did not have jurisdiction under Article 2;

(B) The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of § 26-5B-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child-custody determination for which enforcement is sought was registered and confirmed under § 26-5B-305 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2.

(b) The court shall award the fees, costs, and expenses authorized under § 26-5B-312 and may grant additional relief, including a request for the assistance of law enforcement officers, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this article.

Source: SL 2005, ch 137, § 32.



§ 26-5B-311 Warrant to take physical custody of child.

26-5B-311. Warrant to take physical custody of child. (a) Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by § 26-5B-308(b).

(c) A warrant to take physical custody of a child must:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) Direct law enforcement officers to take physical custody of the child immediately; and

(3) Provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

Source: SL 2005, ch 137, § 33.



§ 26-5B-312 Costs, fees, and expenses.

26-5B-312. Costs, fees, and expenses. (a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this chapter.

Source: SL 2005, ch 137, § 34.



§ 26-5B-313 Recognition and enforcement.

26-5B-313. Recognition and enforcement. A court of this state shall accord full faith and credit to an order issued by another state and consistent with this chapter which enforces a child-custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2.

Source: SL 2005, ch 137, § 35.



§ 26-5B-314 Appeals.

26-5B-314. Appeals. An appeal may be taken from a final order in a proceeding under this article in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under § 26-5B-204, the enforcing court may not stay an order enforcing a child-custody determination pending appeal.

Source: SL 2005, ch 137, § 36.



§ 26-5B-315 Role of prosecutor or public official.

26-5B-315. Role of prosecutor or public official. (a) In a case arising under this chapter or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this article or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child-custody determination if there is:

(1) An existing child-custody determination;

(2) A request to do so from a court in a pending child-custody proceeding;

(3) A reasonable belief that a criminal statute has been violated; or

(4) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A prosecutor or appropriate public official acting under this section acts on behalf of the court and may not represent any party.

Source: SL 2005, ch 137, § 37.



§ 26-5B-316 Role of law enforcement.

26-5B-316. Role of law enforcement. At the request of a prosecutor or other appropriate public official acting under § 26-5B-315, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under § 26-5B-315.

Source: SL 2005, ch 137, § 38.



§ 26-5B-317 Costs and expenses

26-5B-317. Costs and expenses. If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under § 26-5B-315 or 26-5B-316.

Source: SL 2005, ch 137, § 39.



§ 26-5B-401 Application and construction.

26-5B-401. Application and construction. In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2005, ch 137, § 40.



§ 26-5B-402 Severability clause.

26-5B-402. Severability clause. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 2005, ch 137, § 41.



§ 26-5B-405 Transitional provision.

26-5B-405. Transitional provision. A motion or other request for relief made in a child-custody proceeding or to enforce a child-custody determination which was commenced before July 1, 2005, is governed by the law in effect at the time the motion or other request was made.

Source: SL 2005, ch 137, § 44.






Chapter 06 - Children's Homes And Welfare Agencies

§ 26-6-1 Agencies and institutions defined as child welfare agencies--Department of Social Services.

26-6-1. Agencies and institutions defined as child welfare agencies--Department of Social Services. Any agency or institution maintained by a municipality or county, or any agency or institution maintained by a person, firm, limited liability company, corporation, association, or organization to receive children for care and maintenance or for placement in a family home, or that provides care for mothers and their children, is considered to be a child welfare agency. The Department of Social Services is a child welfare agency.

Source: SL 1939, ch 168, § 1; SDC Supp 1960, § 55.3706; SL 1965, ch 248, § 1; SL 1985, ch 211, § 1; SL 1994, ch 351, § 46.



§ 26-6-1.1 Chapter not applicable to day care services provided by school board for children of enrolled students.

26-6-1.1. Chapter not applicable to day care services provided by school board for children of enrolled students. Nothing in this chapter applies to day care services provided by any school board for the children of enrolled students.

Source: SL 1989, ch 138, § 2.



§ 26-6-2 to 26-6-6. Repealed.

26-6-2 to 26-6-6. Repealed by SL 1985, ch 211, §§ 2 to 6



§ 26-6-6.1 Continuing foster care to age twenty-one.

26-6-6.1. Continuing foster care to age twenty-one. Notwithstanding the provisions of §§ 26-1-1 and 26-7A-101, any child welfare agency, including the Department of Social Services, may continue to provide foster care for a person over the age of majority but less than twenty-one years of age if the person was in foster care immediately prior to reaching the age of majority and has not yet completed the twelfth grade of school or is in a continuing course of remedial treatment and if the person consents in writing to continued foster care.

Source: SL 1973, ch 167; SL 1991, ch 217, § 171.



§ 26-6-7 Repealed.

26-6-7. Repealed by SL 1971, ch 165, § 13



§ 26-6-8 License required to place child for adoption--Relatives and guardian excepted.

26-6-8. License required to place child for adoption--Relatives and guardian excepted. No person other than the parents, guardian, or relatives within the second degree, and no firm, limited liability company, corporation, association, or organization other than a licensed child welfare agency, or the Department of Social Services, may place any child in the control and care of any person or place such child for adoption.

Source: SL 1939, ch 168, § 7; SDC Supp 1960, § 55.3712; SL 1994, ch 351, § 47.



§ 26-6-9 License or registration required for child care or placement by public or private agency--Waiver violation as misdemeanor.

26-6-9. License or registration required for child care or placement by public or private agency--Waiver violation as misdemeanor. No person, firm, limited liability company, corporation, association, organization, municipality, or county, other than the Department of Social Services, may establish or maintain a child welfare agency or receive children for care or for placement in a family home unless licensed pursuant to § 26-6-14 or registered pursuant to § 26-6-14.2 to do so by the Department of Social Services. The department, upon request, may waive licensure for activities set out in § 26-6-14 for any facility that would otherwise be required to be licensed by the department as a child welfare agency if the requesting agency is similarly regulated by another state agency. Before the department may consider or grant a waiver of licensure for activities set out in § 26-6-14, the agency requesting waiver of licensure shall provide the department with appropriate documentation of current and valid approval by the appropriate state regulatory agency. Submission of false or fraudulent licensure information or documentation to the department or any violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 168, §§ 3, 13; SDC Supp 1960, §§ 55.3708, 55.9936; SL 1979, ch 170, § 1; SL 1994, ch 351, § 48; SL 1995, ch 147, § 1.



§ 26-6-10 Repealed.

26-6-10. Repealed by SL 1986, ch 222



§ 26-6-11 Application for license--Investigation--Issuance--Conditions--Records--Public inspection.

26-6-11. Application for license--Investigation--Issuance--Conditions--Records--Public inspection. Applications for the license required by this chapter shall be made in the manner prescribed and on forms provided by the Department of Social Services. Before issuing the license the department shall investigate the activities and standards of care of the agency. A license shall be issued if the department is satisfied as to the need for the agency, its financial stability, the good character and intent of the applicant, and that the equipment of the agency and its services are conducive to the welfare of the children. Such license shall be conditioned on the granting of access to the premises described on the license to the Department of Social Services for visitation and inspection, at any reasonable time. In cases of suspected child abuse or neglect, unrestricted access shall be allowed at any time. The final reports of inspections required by this chapter shall be kept on file by the Department of Social Services and shall be open to public inspection.

Source: SL 1939, ch 168, § 3; SDC Supp 1960, § 55.3708; SL 1985, ch 211, § 7.



§ 26-6-12 Provisional license authorized.

26-6-12. Provisional license authorized. A provisional license may be issued to any agency whose services are needed but which is temporarily unable to conform to all the provisions of the established standards of care. No provisional license may be issued for more than three consecutive years.

Source: SL 1939, ch 168, § 3; SDC Supp 1960, § 55.3708; SL 2000, ch 120, § 2.



§ 26-6-13 Duration of licenses--Suspension or revocation--Assignment prohibited--Display or availability for inspection.

26-6-13. Duration of licenses--Suspension or revocation--Assignment prohibited--Display or availability for inspection. A license for child welfare agency activities under subdivisions 26-6-14(3), (6), and (7) shall remain in effect until revoked or suspended. Any other license under this chapter is effective for one year from the date of issuance and shall be renewed annually on application of the agency. A license may be suspended or revoked pursuant to this chapter. No license issued under this chapter may be assigned or transferred, and the license applies only to the licensee and the location stated in the application. The license remains the property of the Department of Social Services. The license shall be publicly displayed, except in a family foster home, which shall have its license available for inspection.

Source: SL 1939, ch 168, § 3; SDC Supp 1960, § 55.3708; SL 1985, ch 211, § 8; SL 2000, ch 120, § 1.



§ 26-6-14 Categories of child welfare agency licenses.

26-6-14. Categories of child welfare agency licenses. A child welfare agency shall be licensed, pursuant to the provisions of this chapter, for activities which fall within one or more of the following categories:

(1) The providing of group care, maintenance, supervision, and protection of children on a regular full-time basis as a substitute for regular parental care, with or without compensation, in a nonfamily group setting, which shall be known as an intensive residential treatment center, a residential treatment center, a group care center, or as a group home as each is defined by standards established pursuant to the provisions of § 26-6-16;

(2) The providing of care, maintenance, supervision, and protection of a child, or children, as a substitute for regular parental care, without transfer of legal custody or placement for adoption, with or without compensation, on a regular full-time basis in a family home, which shall be known as a foster home;

(3) The providing of group care and supervision of children on a regular basis for part of a day as a supplement to regular parental care, with or without compensation, for twenty-one or more children, including children under the age of six living in the home and children from more than one unrelated family received for day care, in any facility, including a family home, which shall be known as a day care center;

(4) The receiving and placement of children in foster homes or for adoption, with or without compensation, as a regular activity of any agency formed for such purpose, or the performance of such services as an adjunct to other regular activities, which shall be known as a child-placement agency;

(5) The providing of group care and supervision of children on a regular basis for part of a day as a supplement to regular parental care, with or without compensation, for thirteen to twenty children, including children under the age of six living in the home and children from more than one unrelated family received for day care, in any facility, including a family home, which shall be known as a group family day care home;

(6) The providing of care and supervision of children on a regular basis before and after regular school hours which does not exceed four hours daily per child, which shall be known as a before and after school day care program;

(7) The providing of supervision and training in self-sufficiency and responsible independent living for youth aged sixteen through twenty years of age who are wards of the state, which shall be known as an independent living preparation program.
Source: SDC Supp 1960, § 55.3706 as added by SL 1965, ch 248, § 1; SL 1972, ch 152; SL 1979, ch 170, § 2; SL 1982, ch 198; SL 1988, ch 207, §§ 3, 4; SL 1988, ch 209, § 1; SL 1989, ch 139, § 2; SL 1993, ch 196; SL 2005, ch 138, § 1; SL 2015, ch 150, § 2.



§ 26-6-14.1 Family day care defined--Number of children allowed.

26-6-14.1. Family day care defined--Number of children allowed. For the purposes of this chapter, family day care means providing care and supervision of children from more than one unrelated family, in a family home, on a regular basis for part of a day as a supplement to regular parental care, without transfer of legal custody or placement for adoption, paid for directly or indirectly out of public funds. A family day care home may not be registered for care and supervision of more than twelve children at any one time including children under the age of six living in the home.

Source: SL 1979, ch 170, § 9; SL 1981, ch 200; SL 1983, ch 209, § 1.



§ 26-6-14.2 Registration of family day care homes--Rules--Exemption--Investigation--Duration of registration--Assignment prohibited.

26-6-14.2. Registration of family day care homes--Rules--Exemption--Investigation--Duration of registration--Assignment prohibited. Application for registration for operation of a family day care home shall be made on forms provided by the Department of Social Services and in the manner prescribed by the department. The secretary of social services shall promulgate rules regulating family day care homes providing services paid for directly or indirectly out of public funds. The rules shall be promulgated pursuant to chapter 1-26. However, the rules and the registration required by § 26-6-14.1 do not apply to family day care homes providing services not paid for directly or indirectly out of public funds. The department may investigate any family day care home providing services paid for directly or indirectly out of public funds to verify compliance with this chapter and the rules promulgated pursuant to this chapter. All registration certificates shall be in force for two years from the date of issuance unless revoked as authorized by § 26-6-23. The certificate issued under this chapter may not be assigned or transferred and applies only to the certificate and the location stated in the application and remains the property of the Department of Social Services.

Source: SL 1979, ch 170, § 10; SL 1981, ch 199, § 11; SL 1983, ch 209, § 2; SL 1985, ch 211, § 9.



§ 26-6-14.3 Issuance of child welfare license--Criminal record of applicant to be secured--Waiver by applicant--When application denied.

26-6-14.3. Issuance of child welfare license--Criminal record of applicant to be secured--Waiver by applicant--When application denied. Before issuing a child welfare license pursuant to § 26-6-14, the department shall ensure that the child welfare agency has secured from an appropriate law enforcement agency a criminal record to determine whether the applicant or any other person specified in § 26-6-14.4 has ever been convicted of a crime specified by the rules of the department. This requirement does not apply to applications for annual renewal of an existing child welfare agency license if the applicant was licensed in the preceding year. Any person who makes an application for a license pursuant to § 26-6-14 and any other person specified in § 26-6-14.4 shall sign the waiver set forth in § 23-5-12. If it is found that the applicant or any other person specified in § 26-6-14.4 has been convicted of a crime specified by the rules of the department, the application shall be denied.

Source: SL 1988, ch 208, § 1; SL 1993, ch 197, § 1.



§ 26-6-14.4 Persons to whom criminal record requirement applies.

26-6-14.4. Persons to whom criminal record requirement applies. In addition to the applicant, §§ 26-6-14.3 to 26-6-14.7, inclusive, shall be applicable to criminal convictions of the following persons:

(1) Adults responsible for administration or direct supervision of staff;

(2) Any adult residing in the facility;

(3) Any adult, including a volunteer, who provides care and supervision to the children.

However, §§ 26-6-14.3 to 26-6-14.7, inclusive, do not apply to adult volunteers or adult staff employed by the applicant on an intermittent basis for less than ten days per month, if such adults are under constant supervision by adults who meet the requirements of §§ 26-6-14.3 to 26-6-14.7, inclusive.

Source: SL 1988, ch 208, § 2.



§ 26-6-14.5 Waiver, fingerprinting, and declaration as condition of employment--Time--Immediate termination of employee.

26-6-14.5. Waiver, fingerprinting, and declaration as condition of employment--Time--Immediate termination of employee. Subsequent to initial licensure, any person specified in § 26-6-14.4 shall, as a condition to employment, residence, or presence in a child welfare agency sign the waiver set forth in § 23-5-12, be fingerprinted and sign a declaration under penalty of perjury regarding any prior criminal conviction and military history. The licensee shall submit these fingerprints to the South Dakota Division of Criminal Investigation and the Federal Bureau of Investigation Identification Division not later than fourteen calendar days following employment, residence, or initial presence in the child welfare agency. If it is determined that the person has been convicted of a crime specified by rules of the department, the licensee shall act immediately to terminate the person's employment and remove the person from the child welfare agency or bar the person from entering the child welfare agency.

Source: SL 1988, ch 208, § 3; SL 1993, ch 197, § 2.



§ 26-6-14.6 Meaning of conviction--Evidence of conviction.

26-6-14.6. Meaning of conviction--Evidence of conviction. For purposes of §§ 26-6-14.3 to 26-6-14.7, inclusive, or any other provision of this chapter, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere in this state or any other state. Any action which the department is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal. For purposes of §§ 26-6-14.3 to 26-6-14.7, inclusive, or any other provision of this chapter, the record of a conviction, or a copy thereof certified by the clerk of the court or by a judge of the court in which the conviction occurred, shall be conclusive evidence of the conviction.

Source: SL 1988, ch 208, § 4.



§ 26-6-14.7 Transfer of criminal record clearance when changing employment.

26-6-14.7. Transfer of criminal record clearance when changing employment. For the purposes of compliance with §§ 26-6-14.3 to 26-6-14.7, inclusive, the department shall permit an individual to transfer a current criminal record clearance, as defined in § 26-6-14.3, from one facility to another when changing employment. The department shall supply the individual with documentation of the clearance within thirty days of a written request for the records.

Source: SL 1988, ch 208, § 5.



§ 26-6-14.8 Unregistered family day care defined--Number of children allowed.

26-6-14.8. Unregistered family day care defined--Number of children allowed. For the purposes of §§ 26-6-14.8 to 26-6-14.11, inclusive, unregistered family day care means the providing care and supervision of children from more than one unrelated family, in a family home, on a regular basis for part of a day as a supplement to regular parental care, without transfer of legal custody or placement for adoption, without payment directly or indirectly of any public funds. An unregistered family day care home may not provide care for more than twelve children at any one time including children under six living in the home.

Source: SL 1988, ch 206, § 1.



§ 26-6-14.9 Submission of employees' names to department--Central registry background checks--Notification to provider--Issuance of certificate.

26-6-14.9. Submission of employees' names to department--Central registry background checks--Notification to provider--Issuance of certificate. Any provider of unregistered family day care may submit his name and the names of any employees or residents at the home, to the Department of Social Services, on forms supplied by the department. The department shall conduct central registry and substantiated abuse or neglect report background checks on all names submitted pursuant to §§ 26-6-14.8 to 26-6-14.11, inclusive. If the department determines that any person whose name has been submitted has been convicted of child abuse pursuant to chapter 26-10 or a sex offense pursuant to chapter 22-22, or has a substantiated report of child abuse or neglect on file with the department, the department shall so notify the provider. If the central registry and substantiated abuse or neglect report background check yields no substantiated reports of child abuse or neglect, as defined by the department by rules promulgated pursuant to chapter 1-26, or no convictions of either the provider or the names submitted by the provider of child abuse pursuant to chapter 26-10 or sex offenses pursuant to chapter 22-22, then the department shall issue a certificate, at no cost to the provider, verifying that fact.

Source: SL 1988, ch 206, § 1A; SL 1993, ch 198.



§ 26-6-14.10 Prohibition of licensure, registration, or operation by person convicted of child abuse or other felony, or whose name appears on registry--Failure to report as misdemeanor.

26-6-14.10. Prohibition of licensure, registration, or operation by person convicted of child abuse or other felony, or whose name appears on registry--Failure to report as misdemeanor. No person who has been convicted of child abuse pursuant to chapter 26-10; a sex offense pursuant to chapter 22-22; or, within the preceding five years, any other felony; and no person whose name appears on the sex offender registry or on the central registry for child abuse and neglect may:

(1) Be licensed to operate a child welfare agency pursuant to § 26-6-14;

(2) Be registered to operate a family day care home pursuant to § 26-6-14. 2; or

(3) Operate an unregistered family day care home as defined in § 26-6-14.8.

Any person who has actual knowledge that some other person is violating this section and who subsequently fails to report such violation to the state's attorney or local law enforcement is guilty of a Class 1 misdemeanor.

Source: SL 1988, ch 206, § 2; SL 2001, ch 136, § 1; SL 2004, ch 178, § 1, eff. Mar. 9, 2004; SL 2010, ch 138, § 2.



§ 26-6-14.11 Prohibition of child care by person convicted of child abuse, sex offense, or other felony, or whose name appears on registry--Violation as misdemeanor.

26-6-14.11. Prohibition of child care by person convicted of child abuse, sex offense, or other felony, or whose name appears on registry--Violation as misdemeanor. Any person who has been convicted of child abuse pursuant to chapter 26-10; a sex offense pursuant to chapter 22-22; or, within the preceding five years, any other felony; or whose name appears on the sex offender registry or on the central registry for child abuse and neglect is guilty of a Class 1 misdemeanor if such person resides or works or provides care and supervision of children in any child welfare agency or any registered or unregistered family day care home. Any person who permits another person to reside or work or provide care and supervision of children in any child welfare agency or any registered or unregistered family day care home knowing that the person has been convicted of child abuse pursuant to chapter 26-10; a sex offense pursuant to chapter 22-22; or, within the preceding five years, any other felony; or knowing that the person's name appears on the sex offender registry or on the central registry for child abuse and neglect, is guilty of a Class 1 misdemeanor.

Source: SL 1988, ch 206, § 3; SL 2001, ch 136, § 2; SL 2004, ch 178, § 2, eff. Mar. 9, 2004; SL 2010, ch 138, § 1.



§ 26-6-14.12 Before and after school day care exempt from zoning, uniform building, and safety provisions.

26-6-14.12. Before and after school day care exempt from zoning, uniform building, and safety provisions. A county or municipality may exempt a before and after school day care program from its zoning, uniform building, and fire and life safety code provisions if the day care program is accessory to a church, nonprofit youth organization, hospital, public or private school, or office building.

Source: SL 1989, ch 139, § 3.



§ 26-6-14.13 Information from another state's central registry or national crime database to be used only for background check for approval of foster or adoptive placement.

26-6-14.13. Information from another state's central registry or national crime database to be used only for background check for approval of foster or adoptive placement. Information obtained from another state's child abuse and neglect central registry or from the national crime information databases for the purpose of conducting a background check for approval of a foster or adoptive placement may be used for purposes related to conducting the background check only and cannot be released except as authorized by law.

Source: SL 2007, ch 162, § 1.



§ 26-6-15 Specification in licenses and registration certificates of work authorized.

26-6-15. Specification in licenses and registration certificates of work authorized. Each license or registration certificate shall specify the name, location, and the kind of child welfare work the licensee or registrant may undertake, the number of children that can be received and their ages and sex, and if authorized to place and supervise children in family homes, the area that the agency is equipped to serve.

Source: SL 1939, ch 168, § 3; SDC Supp 1960, § 55.3708; SL 1979, ch 170, § 3; SL 1985, ch 211, § 10.



§ 26-6-15.1 Additional number of children in day care--Staff-to-child ratios.

26-6-15.1. Additional number of children in day care--Staff-to-child ratios. In addition to the number of children for which a family day care home, group family day care home, or day care center is registered or licensed to provide care pursuant to § 26-6-15, the facility may care for the following numbers of children, if the children are of school age, beyond the grade of kindergarten, receive services only before or after school hours, or if the additional children are at the facility because of family emergency or special circumstance:

(1) Family day care homes--no more than two additional children;

(2) Group family day care homes--no more than three additional children; and

(3) Day care centers--no more than twenty percent of the number of children for which the day care center is licensed.

Any additional children in care pursuant to §§ 26-6-14, 26-6-15.1, and 26-6-15.2 shall be counted in maintaining staff-to-child ratios as prescribed by the Department of Social Services.

Source: SL 1988, ch 207, § 1; SL 1996, ch 170.



§ 26-6-15.2 Additional number of children in day care center operating preschool program.

26-6-15.2. Additional number of children in day care center operating preschool program. Any day care center operating a preschool program may provide care for an additional number of children, not to exceed ten percent of the number of children for which the center is licensed pursuant to § 26-6-15, if the additional children are in attendance at the center only for the preschool program and the center meets staff-to-child ratios set by the Department of Social Services.

Source: SL 1988, ch 207, § 2.



§ 26-6-16 Rules for child care by licensed or registered agencies promulgated by department--Matters included in rules.

26-6-16. Rules for child care by licensed or registered agencies promulgated by department--Matters included in rules. The Department of Social Services shall promulgate rules pursuant to chapter 1-26 to establish standards of care of children outside their own homes by licensed or registered child welfare agencies. The rules may not include requirements as to incorporation as nonprofit entities, but may include:

(1) Qualifications and training of personnel engaged in child care services;

(2) Requirements relating to safety, sanitation, condition, maintenance, and approval of physical plant and equipment utilized in child care;

(3) Recordkeeping requirements to ensure compliance with this chapter;

(4) The keeping of health records for children in care, those persons providing care, and other persons present in the care setting;

(5) The numbers, ages, and sex of children cared for;

(6) Program policies and standards of operation regarding the health and safety of children;

(7) Requirements to have policies on fees, payments, and refunds for services paid for directly or indirectly out of public funds;

(8) Health and nutrition standards and medication control;

(9) Conditions which must be met for the issuance of a provisional license;

(10) Criminal offenses, including felonies and misdemeanors under federal and state law, the commission of which renders an applicant ineligible for the grant or retention of a license under §§ 26-6-14.3 to 26-6-14.7, inclusive, or the commission of which is grounds for preventing other persons specified in § 26-6-14.4 from having contact or employment with a child welfare agency; and

(11) Such other provisions as may be required for federal financial participation.
Source: SL 1939, ch 168, § 2; SDC Supp 1960, § 55.3707; SL 1965, ch 248, § 2; SL 1979, ch 170, § 4; SL 1981, ch 199, § 12; SL 1988, ch 208, § 6; SL 1988, ch 209, § 2; SL 1988, ch 210; SL 1996, ch 171.



§ 26-6-17 Repealed.

26-6-17. Repealed by SL 1985, ch 211, § 11



§ 26-6-18 Repealed.

26-6-18. Repealed by SL 2012, ch 151, § 7.



§ 26-6-18.1 Establishment and support of day care centers by counties and municipalities.

26-6-18.1. Establishment and support of day care centers by counties and municipalities. The boards of county commissioners of the several counties and the governing boards of municipalities may establish and maintain day care centers as defined in subdivision 26-6-14(3), and may contribute sums of money annually to establish, promote, and support nonprofit organizations engaged in such programs.

Source: SL 1975, ch 69, § 1.



§ 26-6-18.2 Repealed.

26-6-18.2. Repealed by SL 1985, ch 77, § 42



§ 26-6-18.3 Appropriation for day care centers.

26-6-18.3. Appropriation for day care centers. For the purpose of carrying out the provisions of §§ 26-6-18.1 to 26-6-18.4, inclusive, the boards of county commissioners and the governing bodies of municipalities shall appropriate the necessary money from their general fund.

Source: SL 1975, ch 69, § 1; SL 1985, ch 77, § 14; SL 1986, ch 27, § 8.



§ 26-6-18.4 Approved programs required for payments to nonprofit organizations--Records and periodic audit.

26-6-18.4. Approved programs required for payments to nonprofit organizations--Records and periodic audit. Payments to nonprofit organizations engaged in these programs shall be based on programs previously approved by the governing boards. Complete records on all their activities and a certified audit of these records shall be submitted to the governing boards upon demand and at the close of each fiscal period.

Source: SL 1975, ch 69, § 2.



§ 26-6-18.5 Exemption of program from zoning, building and fire and life safety codes.

26-6-18.5. Exemption of program from zoning, building and fire and life safety codes. A county or municipality may exempt a day care program from its zoning, uniform building, and fire and life safety code provisions if the day care program is accessory to a church, nonprofit youth organization, hospital, public or private school, commercial building, or office building.

Source: SL 1989, ch 138, § 3.



§ 26-6-19 Department of Health visitations and inspections.

26-6-19. Department of Health visitations and inspections. The State Department of Health and its duly authorized agent may visit any child welfare agency to advise the agency on matters affecting the health of children and to inspect the sanitation of the buildings used for their care.

Source: SL 1939, ch 168, § 4; SDC Supp 1960, § 55.3709.



§ 26-6-20 Records on children in care of agencies--Information confidential.

26-6-20. Records on children in care of agencies--Information confidential. Each child welfare agency shall keep and provide records regarding each child in its control and care to the Department of Social Services as the department may require. All records regarding children and all facts learned about children and their parents or relatives are confidential.

Source: SDC 1939, § 43.0319; SL 1939, ch 168, § 4; SDC Supp 1960, § 57.3709; SL 2014, ch 129, § 1.



§ 26-6-20.1 Definition of terms.

26-6-20.1. Definition of terms. Terms used in §§ 26-6-20.1 to 26-6-20.10, inclusive, unless the context otherwise requires mean:

(1) "Group homes or care centers," facilities licensed pursuant to the provisions of subdivision 26-6-14(1).

(2) "Residents," persons committed or cared for in any home, center, or other facility which is subject to the provisions of §§ 26-6-20.1 to 26-6-20.10, inclusive.
Source: SL 1977, ch 279, § 1.



§ 26-6-20.2 Separation of residents' moneys required of homes and centers.

26-6-20.2. Separation of residents' moneys required of homes and centers. Every group home or care center, which holds moneys and funds of residents of such home, or center, shall keep such moneys and funds separate, intact, and free from any liability which the facility incurs.

Source: SL 1977, ch 279, § 2.



§ 26-6-20.3 Demand trust account deposit of moneys not kept in center--Deposit with state treasurer by public agency.

26-6-20.3. Demand trust account deposit of moneys not kept in center--Deposit with state treasurer by public agency. Residents' moneys not kept in the center, home, or facility, shall be deposited in a demand trust account in a local bank authorized to do business in South Dakota, except, however, that a public agency which is subject to §§ 26-6-20.1 to 26-6-20.10, inclusive, shall deposit such funds with the state treasurer in the appropriate trust and agency account for the facility.

Source: SL 1977, ch 279, § 5.



§ 26-6-20.4 Deposit of money for resident when over specified amount.

26-6-20.4. Deposit of money for resident when over specified amount. If the amount of money entrusted to a home, center, or facility covered pursuant to the provisions of §§ 26-6-20.1 to 26-6-20.10, inclusive, exceeds the amount of sixty dollars for any resident, any money in excess of that amount shall be deposited in a demand trust account pursuant to the provisions of § 26-6-20.3.

Source: SL 1977, ch 279, § 4; SL 2015, ch 150, § 1.



§ 26-6-20.5 Surety bond required of facility handling more than specified monthly amount--Bond amount.

26-6-20.5. Surety bond required of facility handling more than specified monthly amount--Bond amount. Each group home or care center, covered by §§ 26-6-20.1 to 26-6-20.10, inclusive, which is handling or will handle money on a monthly basis of over fifty dollars per resident per month, or over five hundred dollars for all residents per month, shall file with the agency licensing the facility, a surety bond in the following amounts; if the amount to be handled is seven hundred fifty dollars per month or less the bond required shall be one thousand dollars, if the amount to be handled is seven hundred fifty one dollars to one thousand five hundred dollars the bond required shall be two thousand dollars and if the amount to be handled is one thousand five hundred one dollars to two thousand five hundred dollars the bond required shall be three thousand dollars. Every further increment of one thousand dollars or fraction thereof shall require an additional one thousand dollars on the bond.

Source: SL 1977, ch 279, § 9.



§ 26-6-20.6 Safeguards and records required of facilities.

26-6-20.6. Safeguards and records required of facilities. Every group home or care center, or other facility covered by the provisions of §§ 26-6-20.1 to 26-6-20.10, inclusive, shall, in addition to the requirements of § 26-6-20.2, maintain adequate safeguards and accurate records of residents' moneys and funds which are entrusted to their care. These safeguards and records shall include, but not be limited to, the following:

(1) Records of residents' moneys which are maintained as a trust account shall include a control account for all the receipts and expenditures, an account for each resident and supporting vouchers filed in chronological order. Each account shall be kept current with columns for debits, credits and balance.

(2) Records of residents' moneys and funds entrusted to the home, or facility for safekeeping, shall include a copy of the receipt furnished to the resident or to the person or agency responsible for the resident.
Source: SL 1977, ch 279, § 3.



§ 26-6-20.7 Public audit of records.

26-6-20.7. Public audit of records. Records which are maintained pursuant to §§ 26-6-20.1 to 26-6-20.10, inclusive, to account for residents' funds and valuables, shall be made available to a public audit of the home, center, or other facility, which is required to keep and maintain the same.

Source: SL 1977, ch 279, § 7.



§ 26-6-20.8 Violation of moneys provisions as cause for revocation of facility's license.

26-6-20.8. Violation of moneys provisions as cause for revocation of facility's license. Failure of any group home or care center to keep complete records or to comply with any other provision of §§ 26-6-20.1 to 26-6-20.10, inclusive, shall constitute cause for revocation of the licenses held by the administrator or operator of such homes, centers, or facilities, under chapter 34-12A.

Source: SL 1977, ch 279, § 8.



§ 26-6-20.9 Surrender of moneys and funds upon discharge of resident--Receipt--Deposited funds.

26-6-20.9. Surrender of moneys and funds upon discharge of resident--Receipt--Deposited funds. Upon discharge of a resident, all moneys and funds of that resident which have been entrusted to the home, center, or other facility covered by §§ 26-6-20.1 to 26-6-20.10, inclusive, shall be surrendered to the resident, his guardian, conservator, or to his parents if a minor, in exchange for a signed receipt. Moneys and valuables kept within the facility shall be surrendered upon demand, and those kept in a demand trust account shall be made available within ten business days.

Source: SL 1977, ch 279, § 6.



§ 26-6-20.10 Escheat of unclaimed property under specified value after death of resident--Notice to relatives--Time--Disposition of property or money.

26-6-20.10. Escheat of unclaimed property under specified value after death of resident--Notice to relatives--Time--Disposition of property or money. If, upon the death of a resident and after notification to a known guardian or conservator or relatives of property belonging to the resident, not exceeding two hundred dollars in value, the property remains unclaimed for sixty days, such property shall escheat directly to the state notwithstanding chapter 21-36. The home, center, or other facility shall notify the office of surplus property of the unclaimed property. However, all money, stocks, bonds, contracts, and claims on banks which can readily be converted to money shall be sent to the state treasurer for deposit in the general fund.

Source: SL 1977, ch 279, § 10; SL 1993, ch 213, § 118.



§ 26-6-21 Placement of children for adoption--Consent by agency to adoption.

26-6-21. Placement of children for adoption--Consent by agency to adoption. Any licensed child welfare agency may place children in family homes for care or for adoption if authorized to do so in the license issued by the Department of Social Services. Whenever a child welfare agency licensed to place children for adoption shall have been given the permanent care, custody, and guardianship of any child and the rights of the parent or parents of such child shall have been terminated by order of a court of competent jurisdiction, the child welfare agency may consent to the adoption of such child pursuant to the statutes regulating adoption proceedings.

Source: SL 1939, ch 168, § 7; SDC Supp 1960, § 55.3712.



§ 26-6-21.1 Repealed.

26-6-21.1. Repealed by SL 2002, ch 130, § 1



§ 26-6-22 Notice to remove child from child welfare agency.

26-6-22. Notice to remove child from child welfare agency. If at any time the Department of Social Services finds that a child in a child welfare agency is subject to undesirable influences or lacks proper and wise care and management, it shall notify the child welfare agency who has placed the child in the agency to remove him from the agency.

Source: SL 1939, ch 168, § 6; SDC Supp 1960, § 55.3711; SL 1985, ch 211, § 12.



§ 26-6-23 Grounds for revocation or refusal to issue or renew child welfare agency license or registration.

26-6-23. Grounds for revocation or refusal to issue or renew child welfare agency license or registration. The Department of Social Services may revoke or refuse to issue or renew any license or registration certificate of a child welfare agency if the applicant, licensee, or registrant willfully and substantially:

(1) Fails to meet the department's standards for licensure or registration;

(2) Fails to maintain standards as promulgated by the department;

(3) Violates any of the provisions of this chapter;

(4) Furnishes or makes any misleading or false statement or report to the department;

(5) Refuses to submit to the department any reports or records required by the department in making investigation of the facility for licensing purposes;

(6) Fails or refuses to submit to an investigation by the department;

(7) Fails or refuses to admit authorized representatives of the department at any reasonable time for the purpose of investigation;

(8) Fails to provide, maintain, equip, and keep in safe and sanitary condition premises established or used for child care as required under standards prescribed by the department, or as otherwise required by any law, regulation or ordinance available to the location of the facility;

(9) Refuses to display its license or certificate;

(10) Fails to exercise reasonable care in the hiring, training, and supervision of facility personnel;

(11) Fails to report suspected child abuse or neglect pursuant to chapter 26-10; or

(12) Refuses to submit to the department any records or information relative to the background and experience of the personnel of the facility or persons residing at the address of the facility.
Source: SL 1939, ch 168, § 5; SDC Supp 1960, § 55.3710; SL 1979, ch 170, § 5; SL 1988, ch 211, § 1.



§ 26-6-23.1 Revocation or refusal to issue or renew license or registration for child abuse or violence.

26-6-23.1. Revocation or refusal to issue or renew license or registration for child abuse or violence. The department may revoke or refuse to issue or renew the license or registration certificate of any child welfare agency if the owner or operator of the agency, a staff member, a member of the facility owner's family residing at the facility, or any other resident of the facility has been found guilty of an offense involving abuse or neglect of a child or violence against a person or who has a substantiated report of abuse or neglect as defined by the department by rule or whose name appears on a report from any other state's central registry of abuse or neglect.

Source: SL 1988, ch 211, § 2; SL 1989, ch 225; SL 1991, ch 217, § 172; SL 1992, ch 181.



§ 26-6-23.2 Central registry background checks on employees.

26-6-23.2. Central registry background checks on employees. The department shall conduct central registry background checks on all known employees of any child welfare agency.

Source: SL 1988, ch 211, § 3.



§ 26-6-24 Notice of intended revocation or refusal of renewal of license or registration--Hearing on protest--Temporary suspension.

26-6-24. Notice of intended revocation or refusal of renewal of license or registration--Hearing on protest--Temporary suspension. No license or registration certificate of a child welfare agency may be revoked or renewal refused, unless the holder of the license or registration certificate is given notice by registered mail of the facts or conduct which warrant the intended action. If the intended action is protested, a hearing shall be held pursuant to chapter 1-26. The Department of Social Services may temporarily suspend a registration certificate or license if the health, safety, or welfare of the persons served by the child welfare agency are in imminent danger or if the agency is substantially out of compliance with the requirements for licensing. Upon request of an aggrieved party, a hearing shall be held pursuant to chapter 1-26.

Source: SL 1939, ch 168, § 5; SDC Supp 1960, § 55.3710; SL 1979, ch 170, § 6; SL 1985, ch 211, § 13; SL 1993, ch 199.



§ 26-6-25 Investigation by department of unlicensed and unregistered operations--Further action by department.

26-6-25. Investigation by department of unlicensed and unregistered operations--Further action by department. Whenever the Department of Social Services is advised or has reason to believe that any person is conducting or maintaining a child welfare agency without a license or registration certificate as required by this chapter, it shall have an investigation made. If the person is conducting a child welfare agency, it shall either issue a license or registration certificate or take action to prevent continued operation of the agency.

Source: SL 1939, ch 168, § 6; SDC Supp 1960, § 55.3711; SL 1979, ch 170, § 7.



§ 26-6-26 Repealed.

26-6-26. Repealed by SL 1985, ch 211, § 14



§ 26-6-27 Educational and incidental activities exempt from chapter--State institutions.

26-6-27. Educational and incidental activities exempt from chapter--State institutions. Nothing contained in this chapter applies to educational services performed by an institution, school, or nursery school if the care and maintenance of children is only incidental to the operation of the school, to services performed by summer or recreational camps designed primarily for character building or recreation, to the care of children by a relative, to the casual care of children by a baby sitter, or to the exchange of care of children by parents under informal mutual arrangements, to care furnished by a guardian or by institutions operated by other departments of state government.

For the purposes of this chapter, "casual care of children" is employment which is irregular or intermittent and which is not performed by an individual whose vocation is babysitting and which does not exceed twenty sitter hours rendered to not more than six children per week.

Source: SDC Supp 1960, § 55.3706 as added by SL 1965, ch 248, § 1; SL 1972, ch 153; SL 1979, ch 170, § 8; SL 1993, ch 213, § 119.



§ 26-6-28 Reduction of number of children in foster care.

26-6-28. Reduction of number of children in foster care. Each year, the Department of Social Services shall reduce the number of children who have been in foster care more than twenty-four months and who have received or are receiving assistance under Title IV-E of the Social Security Act. The amount of the reduction shall be one-half of one percent of the number of foster children in care during the preceding federal fiscal year.

Source: SL 1982, ch 199; SL 2004, ch 167, § 5.



§ 26-6-29 Shelters for battered spouses exempt.

26-6-29. Shelters for battered spouses exempt. This chapter does not apply to agencies which provide shelter, food, or counseling to a battered spouse and his children if the parent remains responsible for the care of his child.

Source: SL 1985, ch 211, § 16.



§ 26-6-30 to 26-6-34. Repealed .

26-6-30 to 26-6-34. Repealed by SL 2004, ch 167, §§ 6 to 10



§ 26-6-35 Foster care for person under continuing juvenile jurisdiction who is over the age of majority.

26-6-35. Foster care for person under continuing juvenile jurisdiction who is over the age of majority. Notwithstanding the provisions of §§ 26-1-1, 26-6-6.1, and 26-7A-101, a child welfare agency and the Department of Corrections may provide foster care for a person over the age of majority but less than twenty-one years of age if the person is under the continuing juvenile jurisdiction of the Department of Corrections.

Source: SL 2007, ch 163, § 1.



§ 26-6-36 Definitions relating to religious child-placement agencies.

26-6-36. Definitions relating to religious child-placement agencies. Terms used in §§ 26-6-36 to 26-6-50, inclusive, mean:

(1) "Child-placement agency," a private organization that receives and places children in foster homes or for adoption, with or without compensation, as a regular activity of that organization or that performs those services as an adjunct to other regular activities;

(2) "State benefit program," any program administered or funded by the state or by any agent on behalf of the state that provides cash, payments, grants, contracts, loans or in-kind assistance;

(3) "State,":

(a) The State of South Dakota or any political subdivision thereof;

(b) Any agency of the State of South Dakota or of a political subdivision of the state including any department, bureau, board, commission, council, court, or public institution of higher education;

(c) Any person acting under the authority of state law.
Source: SL 2017, ch 114, § 1.



§ 26-6-37 Adverse action defined.

26-6-37. Adverse action defined. For the purposes of §§ 26-6-36 to 26-6-50, inclusive, the term, adverse action, means any action that directly or indirectly adversely affects a child-placement agency or organization seeking to become a child-placement agency, places the child-placement agency or organization in a worse position than it was in before the action was taken, or is likely to deter a child-placement agency or organization from acting or refusing to act. The term includes, without limitation, the following:

(1) Altering in any way the tax treatment of, or causing any tax, penalty, or payment to be assessed against, or denying, delaying, revoking, or otherwise making unavailable an exemption from taxation;

(2) Disallowing, denying, or otherwise making unavailable a deduction for state tax purposes of any charitable contribution made to an organization;

(3) Denying an application for, refusing to renew, or canceling any benefit from a state benefit program or other funding;

(4) Declining to enter into, refusing to renew, or canceling a contract;

(5) Declining to issue, refusing to renew, or canceling a license;

(6) Imposing, levying, or assessing a monetary fine, fee, penalty, damages, award, or injunction;

(7) Taking any enforcement action;

(8) Discriminating against an organization in regard to participation in a state benefit program;

(9) Limiting the ability of a person to engage in child-placement services; or

(10) Taking any action that materially alters the terms or conditions of funding or a contract or license.
Source: SL 2017, ch 114, § 2.



§ 26-6-38 Child-placement agency not required to provide service that conflicts with sincere written religious policy.

26-6-38. Child-placement agency not required to provide service that conflicts with sincere written religious policy. No child-placement agency may be required to provide any service that conflicts with, or provide any service under circumstances that conflict with any sincerely-held religious belief or moral conviction of the child-placement agency that shall be contained in a written policy, statement of faith, or other document adhered to by a child-placement agency.

If a child-placement agency declines to provide any services, the child-placement agency shall provide in writing information advising the applicant of the Department of Social Services website and a list of licensed child-placement agencies with contact information.

Source: SL 2017, ch 114, § 3.



§ 26-6-39 State may not take adverse action against child-placement agency acting on basis of sincere written religious policy.

26-6-39. State may not take adverse action against child-placement agency acting on basis of sincere written religious policy. The state may not discriminate or take any adverse action against a child-placement agency or an organization seeking to become a child-placement agency on the basis, wholly or partly, that the child-placement agency has declined or will decline to provide any service that conflicts with, or provide any service under circumstances that conflict with the agency's written sincerely-held religious belief or moral conviction of the child-placement agency.

The state may not enter into a contract that is inconsistent with, would in any way interfere with, or would in any way require an organization to surrender any right created in §§ 26-6-36 to 26-6-50, inclusive.

Source: SL 2017, ch 114, § 4.



§ 26-6-40 Licensure and state benefit programs available to religious child-placement agency.

26-6-40. Licensure and state benefit programs available to religious child-placement agency. Any faith-based or religious child-placement agency or organization that seeks to become a child-placement agency is eligible, on the same basis as any other child-placement agency or organization, to receive a license or participate in a state benefit program. The state may not discriminate against a faith-based or religious organization on the basis, wholly or partly, of the organization's religious character or affiliation.

Source: SL 2017, ch 114, § 5.



§ 26-6-41 Religious child-placement agency to be independent from state.

26-6-41. Religious child-placement agency to be independent from state. A faith-based or religious child-placement agency that enters into a contract with the state or participates in a state benefit program for child-placement services shall retain the agency's independence from the state, including the child-placement agency's control over the definition, development, practice, and expression of the agency's written religious beliefs and moral convictions; the agency's hiring and employment practices; and decisions as to whether any child-placement service conflicts with any sincerely-held religious belief or moral conviction of the agency.

Source: SL 2017, ch 114, § 6.



§ 26-6-42 Child-placement agency may not decline service on basis of race, ethnicity, or national origin.

26-6-42. Child-placement agency may not decline service on basis of race, ethnicity, or national origin. No provision of §§ 26-6-36 to 26-6-50, inclusive, may be construed to allow a child-placement agency to decline to provide a service on the basis of a person's race, ethnicity, or national origin. Due regard shall be afforded to the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963), as amended to January 1, 2017, if that Act is applicable.

Source: SL 2017, ch 114, § 7.



§ 26-6-43 Claim or defense based on §§ 26-6-36 to 26-6-50.

26-6-43. Claim or defense based on §§ 26-6-36 to 26-6-50. A person may assert a violation of §§ 26-6-36 to 26-6-50, inclusive, as a claim against the state in any judicial or administrative proceeding or as a defense in any judicial or administrative proceeding without regard to whether the proceeding is brought by or in the name of the state, a private person, or any other party. Notwithstanding any other provisions of law, an action under the provisions of §§ 26-6-36 to 26-6-50, inclusive, may be commenced, and relief may be granted, in a court of the state without regard to whether the person commencing the action has sought or exhausted any available administrative remedies.

Source: SL 2017, ch 114, § 8.



§ 26-6-44 Relief available for successful claim or defense.

26-6-44. Relief available for successful claim or defense. Any person who successfully asserts a claim or defense pursuant to §§ 26-6-36 to 26-6-50, inclusive, may recover the following:

(1) Declaratory relief;

(2) Injunctive relief to prevent or remedy a violation of the provisions of §§ 26-6-36 to 26-6-50, inclusive, or the effects of that violation; and

(3) Any other relief authorized by law.
Source: SL 2017, ch 114, § 9.



§ 26-6-45 Sovereign immunity not waived.

26-6-45. Sovereign immunity not waived. A person may sue the state for the relief allowed pursuant to §§ 26-6-36 to 26-6-50, inclusive. However, no provision of §§ 26-6-36 to 26-6-50, inclusive, otherwise waives the sovereign immunity of the state.

Source: SL 2017, ch 114, § 10.



§ 26-6-46 Broad protection of free exercise of religious beliefs and moral convictions.

26-6-46. Broad protection of free exercise of religious beliefs and moral convictions. The provisions of §§ 26-6-36 to 26-6-50, inclusive, shall be construed in favor of a broad protection of free exercise of religious beliefs and moral convictions, to the maximum extent afforded by the federal and state constitutions. The protection of free exercise of religious beliefs and moral convictions afforded by §§ 26-6-36 to 26-6-50, inclusive, is in addition to the protections provided under federal law, state law, and the federal and state constitutions. Nothing in this section may be construed to:

(1) Preempt or repeal any state or local law that is equally or more protective of free exercise of religious beliefs or moral convictions;

(2) Narrow the meaning or application of any state or local law protecting free exercise of religious beliefs or moral convictions; or

(3) Prevent the state from providing, either directly or through an individual or entity not seeking protection under §§ 26-6-36 to 26-6-50, inclusive, any benefit or service authorized under state law.
Source: SL 2017, ch 114, § 11.



§ 26-6-47 Other law in conflict preempted.

26-6-47. Other law in conflict preempted. The provisions of §§ 26-6-36 to 26-6-50, inclusive, apply to, and in cases of conflict, supersede any other provision of law that impinges upon the free exercise of religious beliefs and moral convictions protected pursuant to §§ 26-6-36 to 26-6-50, inclusive, unless a conflicting law is expressly made exempt from the application of the provisions of §§ 26-6-36 to 26-6-50, inclusive.

Source: SL 2017, ch 114, § 12.



§ 26-6-48 Time for asserting claim.

26-6-48. Time for asserting claim. To assert a claim under the provisions of §§ 26-6-36 to 26-6-50, inclusive, a person shall bring an action no later than two years after the date the person knew or should have known that discrimination occurred or an adverse action was taken against the person.

Source: SL 2017, ch 114, § 13.



§ 26-6-49 Construction with federal law.

26-6-49. Construction with federal law. The provisions of §§ 26-6-36 to 26-6-50, inclusive, apply to any foster care or adoption placement for which a child-placement agency has received funding for that particular placement comprised in part of a federal subsidy only to the fullest extent allowed under federal law.

Source: SL 2017, ch 114, § 14.



§ 26-6-50 Other child-placement agencies not limited by actions of religious child-placement agency--Best interest of child.

26-6-50. Other child-placement agencies not limited by actions of religious child-placement agency--Best interest of child. If a child-placement agency declines to provide any services under § 26-6-38, the child-placement agency's decision does not limit the ability of another child-placement agency to provide those services and shall not be a factor in determining whether a placement in connection with the service is in the best interest of the child.

Source: SL 2017, ch 114, § 15.






Chapter 07 - Juvenile Courts [Transferred]

CHAPTER 26-7

JUVENILE COURTS [TRANSFERRED]

[Repealed by SL 1985, ch 212, and by SL 1991, ch 217, §§ 2A, 3A, 4A, 6A, 7A, 8 and 9; §§ 26-7-1, 26-7-2, 26-7-7, 26-7-11 and 26-7-13 transferred to §§ 26-7A-2 to 26-7A-8]



Chapter 07A - Juvenile Court

§ 26-7A-1 Definition of terms.

26-7A-1. Definition of terms. Terms used in this chapter and in chapters 26-8A, 26-8B, and 26-8C mean:

(1) "Abused or neglected child," a child as defined in § 26-8A-2;

(2) "Adjudicatory hearing," a hearing to determine whether the allegations of a petition alleging that a child is abused or neglected are supported by clear and convincing evidence or whether the allegations of a petition alleging a child to be in need of supervision or a delinquent are supported by evidence beyond a reasonable doubt;

(3) "Adult," a person eighteen years of age or over, except any person under twenty-one years of age who is under the continuing jurisdiction of the court or who is before the court for an alleged delinquent act committed before the person's eighteenth birthday;

(4) "Advisory hearing," the initial hearing conducted by the court to inform the child and the child's parents, guardian, custodian, or other interested parties of their statutory and constitutional rights;

(5) "Association," an association, institution, or corporation which includes in its purposes the care or disposition of children coming within the provisions of this chapter or chapter 26-8A, 26-8B, or 26-8C;

(6) "Child," a person less than eighteen years of age and any person under twenty-one years of age who is under the continuing jurisdiction of the court or who is before the court for an alleged delinquent act committed before the person's eighteenth birthday;

(7) "Child in need of supervision," a child as defined in § 26-8B-2;

(8) "Commit," to transfer custody of a person;

(9) "Conservator," a conservator of a child as defined in § 29A-1-201;

(10) "Court" or "juvenile court," the circuit court;

(11) "Custodian," any foster parent, employee of a public or private residential home or facility, other person legally responsible for a child's welfare in a residential setting, or person providing in-home or out-of-home care; for purposes of this definition, out-of-home care means any day care as defined in §§ 26-6-14, 26-6-14.1, and 26-6-14.8;

(12) "Delinquent child," a child as defined in § 26-8C-2;

(13) "Department of Social Services" or "department," the South Dakota Department of Social Services;

(14) "Deprivation of custody," transfer of custody of a child by the court from the child's parents, guardian, or other custodian to another person, agency, department, or institution;

(15) "Detention," the temporary custody of a child in secured physically restricting facilities for children, sight and sound separated from adult prisoners;

(16) "Detention facility," a secured, physically- restricting facility designed, staffed, and operated for children and separated by sight and sound from adult prisoners or a facility for children in the same building or secure perimeter as an adult jail or lockup, where children are sight and sound separated from adult prisoners, where staff in the detention facility are trained and certified by the entity operating facility to work with children, and the facility had been approved as a collocated facility by the Office of Juvenile Justice and Delinquency Prevention;

(17) "Dispositional hearing," a hearing after adjudication at which the court makes an interim or final decision in the case;

(18) "Guardian," a guardian of a child as defined in § 29A-1-201;

(19) "Guardian ad litem," a representative of a child as defined in subdivision 15-6-17(c), including a court-appointed special advocate for a child;

(20) "Intake officer," a judge of a circuit court or the court's designee who may not be a court services officer, law enforcement officer, or prosecuting attorney. For purposes of chapters 26-7A, 26-8A, 26-8B, and 26-8C, intake officers may administer oaths or affirmations as provided by chapter 18-3;

(21) "Minor," a person who has not reached his or her eighteenth birthday;

(22) "Parents," biological or adoptive parents of a child, including either parent, any single or surviving parent, and any custodial or noncustodial parent, jointly or severally;

(23) "Protective supervision," a legal status created by court order under which an alleged or adjudicated abused or neglected child is permitted to remain in the home of the child's parents, guardian, or custodian or is placed with a relative or other suitable person and supervision and assistance is provided by the court, Department of Social Services, or another agency designated by the court;

(24) "Qualified mental health professional," a person as defined in § 27A-1-3;

(25) "Shelter," a physically-unrestricting home or facility for temporary care of a child;

(26) "Temporary care," the care given to a child in temporary custody;

(27) "Temporary custody," the physical and legal control of a child prior to final disposition.
Source: SDC 1939, § 43.0301 as enacted by SL 1968, ch 164, § 1; SL 1971, ch 166, § 1; SL 1973, ch 163, § 5; SL 1982, ch 200, § 1; SL 1989, ch 226, § 1; SL 1989, ch 228, § 1; SL 1990, ch 30, § 6; SL 1991, ch 217, §§ 10B, 85B; SDCL Supp, § 26-8-1; SL 1992, ch 183, § 4; SL 1993, ch 213, § 120; SL 1997, ch 158, § 1; SL 2001, ch 137, § 1; SL 2003, ch 149, § 1.



§ 26-7A-2 Original jurisdiction of dependency and delinquency proceedings--Effect of custody award in prior divorce proceedings--Application of Indian Child Welfare Act.

26-7A-2. Original jurisdiction of dependency and delinquency proceedings--Effect of custody award in prior divorce proceedings--Application of Indian Child Welfare Act. The circuit court has original jurisdiction in all proceedings under this chapter and chapters 26-8A, 26-8B, and 26-8C.

If a child custody award has been made in a circuit court in a divorce action or other proceeding and the jurisdiction of the divorce court is continuing, a circuit court may nevertheless acquire jurisdiction in proceedings involving the same child if the child is alleged to be abused, neglected, in need of supervision, delinquent, or otherwise comes within the jurisdiction set forth in this section.

Due regard shall be afforded to the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963) if that act is applicable.

Source: SDC 1939, § 43.0302; SL 1968, ch 164, § 2; SL 1991, ch 217, § 1; SDCL, § 26-7-1.



§ 26-7A-3 Venue of dependency and delinquency proceedings--Transfer of proceedings.

26-7A-3. Venue of dependency and delinquency proceedings--Transfer of proceedings. Proceedings in actions under this chapter or chapter 26-8A, 26-8B, or 26-8C shall be commenced in the county in which the child resides or is present or in which an alleged violation of law, ordinance, or court order occurred.

Before or after commencement of proceedings in a county other than the county of the child's residence and prior to adjudication, the court in which the proceedings are initiated may, on motion of the state's attorney, transfer the proceedings to the court of the county of the child's residence if the initial court finds that a transfer would be in the best interests of the child. If the proceedings are transferred, the initial court making the transfer shall transmit all records, files, and reports to the receiving court and the receiving court shall proceed as if the proceedings had been originally commenced in that court.

Source: SL 1968, ch 164, § 3; SL 1991, ch 217, § 2B; SDCL, § 26-7-1.1.



§ 26-7A-4 No costs or fees assessed against abused or neglected child--Assessment to parents or guardian--Fees permitted against supervised or delinquent child.

26-7A-4. No costs or fees assessed against abused or neglected child--Assessment to parents or guardian--Fees permitted against supervised or delinquent child. No costs or fees may be assessed against any abused or neglected child but may be assessed against the child's parents, guardian, or custodian or other responsible party. Costs and fees permitted by law may be assessed or taxed against any child adjudicated to be a child in need of supervision or a delinquent child and against the child's parents, guardian, custodian, or other responsible party.

Source: SDC 1939, § 43.0329; SL 1984, ch 12, § 28; SL 1991, ch 217, § 3B; SDCL, § 26-7-2.



§ 26-7A-5 Proceedings in best interest of child.

26-7A-5. Proceedings in best interest of child. Proceedings under this chapter and chapters 26-8A, 26-8B, and 26-8C shall be in the best interests of the child.

Source: SDC 1939, § 43.0304; SL 1968, ch 164, § 4; SL 1991, ch 217, § 4B; SDCL, § 26-7-11; SL 1994, ch 213.



§ 26-7A-6 Liberal construction for protection of child.

26-7A-6. Liberal construction for protection of child. Provisions of this chapter and chapters 26-8A, 26-8B, and 26-8C shall be liberally construed in favor of the child, the child's parents, and the state for the purposes of protecting the child from abuse or neglect by the child's parents, guardian, or custodian and for the purposes of affording guidance, control, and rehabilitation of any child in need of supervision or any delinquent child.

Source: SDC 1939, § 43.0409 (2); SL 1991, ch 217, § 5B; SDCL, § 26-8-2.



§ 26-7A-7 Interference with court orders as contempt--Punishment.

26-7A-7. Interference with court orders as contempt--Punishment. Any person who interferes or fails to comply with any order of the court affecting the direction or disposition of any child made pursuant to provisions of this chapter or chapter 26-8A, 26-8B, or 26-8C may be held in contempt of court and is subject to punishment as for contempt of court.

Source: SDC 1939, § 43.0332; SL 1990, ch 198, § 2; SL 1991, ch 217, § 6B; SDCL Supp, § 26-7-13.



§ 26-7A-8 Court services officers--Appointment--Duties.

26-7A-8. Court services officers--Appointment--Duties. The presiding judge in each judicial circuit may appoint and employ qualified persons to serve as court services officers subject to the rules of the Supreme Court. Court services officers shall have such duties and responsibilities as directed by the Supreme Court.

Source: SDC 1939, § 43.0324; SL 1947, ch 190; SL 1951, ch 223; SL 1955, ch 154; SL 1957, ch 207; SL 1959, ch 245; SL 1961, ch 215; SL 1963, ch 246; SL 1968, ch 165, § 1; SL 1974, ch 177, § 5; SL 1974, ch 178, § 1; SL 1975, ch 162, § 15; SL 1985, ch 33, § 29; SL 1991, ch 217, § 7B; SDCL Supp, § 26-7-7.



§ 26-7A-9 State's attorneys to represent state and Department of Social Services--Exemption.

26-7A-9. State's attorneys to represent state and Department of Social Services--Exemption. The state's attorney shall represent the state in all proceedings brought under this chapter and chapter 26-8A, 26-8B, or 26-8C. The state's attorney shall also represent the Department of Social Services in any proceedings brought under this chapter or chapter 26-8A unless the Department of Social Services has selected a separate attorney and has so informed the concerned state's attorney and the court.

Source: SDC 1939, § 43.0309 as added by SL 1968, ch 164, § 7; SL 1991, ch 217, § 11B; SDCL, § 26-8-22.4.



§ 26-7A-10 Preliminary investigation by state's attorney--Authorized procedure on basis of investigation.

26-7A-10. Preliminary investigation by state's attorney--Authorized procedure on basis of investigation. If a state's attorney is informed by a law enforcement officer or any other person that a child is, or appears to be, within the purview of this chapter and chapter 26-8A, 26-8B, or 26-8C, the state's attorney shall make a preliminary investigation to determine whether further action shall be taken. On the basis of the preliminary investigation, the state's attorney may:

(1) Decide that no further action is required;

(2) If the report relates to an apparent abused or neglected child and if additional information is required, refer the matter to the Department of Social Services for further investigation and recommendations;

(3) If the report relates to a juvenile cited violation, proceed on the citation;

(4) If the report relates to an apparent child in need of supervision, an apparent delinquent child, or a juvenile cited violation, refer the matter to a court services officer for any informal adjustment to the supervision of the court that is practicable without a petition or refer the matter to a court-approved juvenile diversion program for any informal action outside the court system that is practicable without the filing of a petition; or

(5) File a petition to commence appropriate proceedings in any case that the youth does not meet the criteria provided in § 26-7A-11.1.
Source: SDC 1939, § 43.0304 as added by SL 1968, ch 164, § 4; SL 1977, ch 207; SL 1985, ch 213, § 1; SL 1991, ch 217, § 12B; SDCL Supp, § 26-8-1.1; SL 2015, ch 152, § 4; SL 2017, ch 115, § 1, eff. Mar. 13, 2017.



§ 26-7A-11 Requirements for referral for informal adjustment or action.

26-7A-11. Requirements for referral for informal adjustment or action. A report of a preliminary investigation involving any apparent child in need of supervision, any apparent delinquent child, or any juvenile cited violation, may be referred to a court services officer for informal adjustment or to a court-approved juvenile diversion program for informal action pursuant to subdivision 26-7A-10(4) only if:

(1) The child and the child's parents, guardian, or other custodian were informed of their constitutional and legal rights, including being represented by an attorney at every stage of the proceedings if a petition is filed;

(2) The facts are admitted and establish prima facie jurisdiction; and

(3) Written consent is obtained from the child's parents, guardian, or custodian and from the child if the child is of sufficient age and understanding. Efforts to effect informal adjustment or informal action may extend no longer than four months from the date of the consent.

The state's attorney may include in the referral to a court-approved juvenile diversion program a requirement that restitution as defined in subdivision 23A-28-2(4) be imposed as a condition of the diversion program.

Source: SL 1985, ch 213, § 2; SL 1991, ch 217, § 13B; SDCL Supp, § 26-8-1.2; SL 2008, ch 134, § 1; SL 2015, ch 152, § 2; SL 2016, ch 146, § 6, eff. Mar. 25, 2016; SL 2017, ch 115, § 2, eff. Mar. 13, 2017.



§ 26-7A-11.1 Criteria for referral for informal adjustment or action.

26-7A-11.1. Criteria for referral for informal adjustment or action. Any apparent child in need of supervision or any apparent delinquent child shall be referred for informal adjustment or informal action pursuant to subdivision 26-7A-10(4) if the following criteria are met:

(1) The child has no prior adjudications;

(2) The child has had no informal adjustment or informal action within the last twelve months;

(3) The child is an apparent child in need of supervision pursuant to § 26-8B-2 or an apparent delinquent pursuant to § 26-8C-2 and the alleged conduct constitutes a misdemeanor;

(4) The child's alleged conduct did not include use of violence or force against another; and

(5) All of the requirements in § 26-7A-11 are met.

If the state's attorney has good cause to believe that informal adjustment or informal action is insufficient to meet the purposes of this chapter and chapters 26-8B and 26-8C, the state's attorney may file a delinquency or child in need of supervision petition pursuant to subdivision 26-7A-10(5). The petition shall include notice of the departure from informal adjustment or informal action and notice to the child of the child's right to move for informal adjustment or informal action. Upon motion of the child and upon a finding that no good cause exists, the court may refer the child to informal adjustment or informal action pursuant to subdivision 26-7A-10(4).

Source: SL 2015, ch 152, § 3; SL 2017, ch 116, § 1.



§ 26-7A-12 Temporary custody by law enforcement officer or court services officer without court order.

26-7A-12. Temporary custody by law enforcement officer or court services officer without court order. A child may be taken into temporary custody by a law enforcement officer without order of the court:

(1) If the child is subject to arrest under the provisions of §§ 23A-3-2 and 23A-3-4;

(2) If the child is abandoned or seriously endangered in the child's surroundings or is seriously endangering others and immediate removal of the child appears to be necessary for the child's protection or for the protection of others;

(3) If there are reasonable grounds to believe the child has run away or escaped from the child's parents, guardian, or custodian;

(4) If the officer reasonably believes that temporary custody is warranted because there exists an imminent danger to the child's life or safety and there is no time to apply for a court order and the child's parents, guardian, or custodian refuse an oral request for consent to the child's removal from their custody or the child's parents, guardian, or custodian are unavailable; or

(5) If the child is under the influence of alcohol, inhalants, or a controlled drug or substance.

A court services officer may take the child into temporary custody without order of the court if the child is under the continuing jurisdiction of the court.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1979, ch 171, § 1; SL 1991, ch 217, § 16B; SDCL, § 26-8-19.1; SL 1995, ch 148, § 1; SL 1996, ch 172, § 1.



§ 26-7A-12.1 Child in possession of firearms on school property may be taken into temporary custody.

26-7A-12.1. Child in possession of firearms on school property may be taken into temporary custody. A child alleged to have violated § 13-32-7 may be taken into temporary custody by a law enforcement officer who shall immediately notify an intake officer who shall conduct a hearing pursuant to § 26-7A-13.

Source: SL 1999, ch 88, § 2.



§ 26-7A-13 Court-ordered temporary custody--Noticed hearing--Without noticed hearing.

26-7A-13. Court-ordered temporary custody--Noticed hearing--Without noticed hearing. The court may order temporary custody of any child within the jurisdiction of the court during any noticed hearing. Without noticed hearing, the court or an intake officer may immediately issue a written temporary custody directive in the following instances on receipt of an affidavit or, in the absence of a written affidavit when circumstances make it reasonable, on receipt of sworn oral testimony communicated by telephone or other appropriate means:

(1) On application by a state's attorney, social worker of Department of Social Services, or law enforcement officer respecting an apparent, alleged, or adjudicated abused or neglected child stating good cause to believe as follows:

(a) The child is abandoned or is seriously endangered by the child's environment; or

(b) There exists an imminent danger to the child's life or safety and immediate removal of the child from the child's parents, guardian, or custodian appears to be necessary for the protection of the child;

(2) On application by a state's attorney, court services officer, or law enforcement officer respecting an apparent, alleged, or adjudicated child in need of supervision or delinquent child stating good cause pursuant to § 26-8B-3 or 26-8C-3, as applicable, to believe as follows:

(a) The child seriously endangers others or there is need for protection of the child; or

(b) The child has run away or escaped from the child's parents, guardian, or custodian.
Source: SL 1991, ch 217, § 17; SL 1995, ch 148, § 2; SL 1996, ch 172, § 2; SL 1998, ch 158, § 1.



§ 26-7A-13.1 Hearing by intake officer.

26-7A-13.1. Hearing by intake officer. Upon taking a child into temporary custody pursuant to § 26-7A-12, the law enforcement officer or court service officer shall immediately notify an intake officer who shall conduct a hearing pursuant to § 26-7A-13.

Source: SL 1992, ch 183, § 15; SL 1995, ch 148, § 3; SL 1996, ch 172, § 3.



§ 26-7A-13.2 Delivery of juvenile to temporary custodian.

26-7A-13.2. Delivery of juvenile to temporary custodian. The law enforcement officer or court service officer taking a juvenile into custody shall deliver the juvenile to the temporary custodian as directed by the court or intake officer.

Source: SL 1992, ch 183, § 19.



§ 26-7A-14 Temporary care of child by caretaker designated by court--Limitation of temporary custody--Release.

26-7A-14. Temporary care of child by caretaker designated by court--Limitation of temporary custody--Release. An apparent abused or neglected child taken into temporary custody and not released to the child's parents, guardian, or custodian may be placed in the temporary care of the Department of Social Services, foster care, or a shelter as designated by the court to be the least restrictive alternative for the child. A child apparently in need of supervision or an apparent delinquent child taken into temporary custody and not released to the child's parents, guardian, or custodian may be placed in foster care, shelter, or detention as designated by the court to be the least restrictive alternative for the child. The temporary caretaker of the child shall promptly notify the state's attorney of the child's placement.

No child may be held in temporary custody longer than forty-eight hours, or twenty-four hours pursuant to § 26-8B-3, excluding Saturdays, Sundays, and court holidays, unless a temporary custody petition for an apparent abuse or neglect case or other petition has been filed, the child is within the jurisdiction of the court and the court orders longer custody during a noticed hearing or a telephonic hearing.

The court may at any time order the release of a child from temporary custody without holding a hearing, either with or without restriction or condition or upon written promise of the child's parents, guardian, or custodian regarding the care and protection of an apparent abused or neglected child or regarding custody and appearance in court of an apparent child in need of supervision or an apparent delinquent child at a time, date, and place to be determined by the court.

Provisions of this chapter on temporary custody do not abrogate or limit the authority of the court to order temporary custody of any child during any noticed hearing after an action has been commenced.

Source: SDC 1939, § 43.0309 as added by SL 1968, ch 164, § 7; SL 1979, ch 171, § 5A; SL 1989, ch 228, § 2; SL 1991, ch 217, § 18B; SDCL Supp, § 26-8-23.1; SL 1992, ch 184; SL 1994, ch 219, § 4; SL 2008, ch 135, § 1.



§ 26-7A-15 Notice to parents, guardian, or custodian of child taken into temporary custody--Notice of hearing--Information to Indian custodian or designated tribal agent--Failure to notify.

26-7A-15. Notice to parents, guardian, or custodian of child taken into temporary custody--Notice of hearing--Information to Indian custodian or designated tribal agent--Failure to notify. The officer or party who takes a child into temporary custody, with or without a court order, except under a court order issued during a noticed hearing after an action has been commenced, shall immediately, without unnecessary delay in keeping with the circumstances, inform the child's parents, guardian, or custodian of the temporary custody and of the right to a prompt hearing by the court to determine whether temporary custody should be continued. If the child's parents, guardian, or custodian cannot be located after reasonable inquiry, the officer or party taking temporary custody of the child shall report that fact and the circumstances immediately to the state's attorney. The state's attorney shall notify the child's parents, guardian, or custodian, without unnecessary delay, of the time, date, and place of the temporary custody hearing. If the temporary custody hearing concerns an apparent abused or neglected Indian child, the state's attorney or Department of Social Services shall make reasonable efforts to inform the Indian custodian and the designated tribal agent for the Indian child's tribe, if known, of the time, date, and place of the temporary custody hearing. The information regarding the temporary custody hearing may be provided to the Indian custodian or the designated tribal agent orally or in writing, including by telephone or facsimile. The hearing shall be held within forty-eight hours if it concerns any apparent abused or neglected child or if it concerns any apparent delinquent child pursuant to § 26-8C-3 or within twenty-four hours if it concerns any apparent child in need of supervision pursuant to § 26-8B-3, excluding Saturdays, Sundays, and court holidays, after taking the child into temporary custody, unless extended by order of the court. Failure to notify the child's parents, guardian, or custodian, or to inform the Indian custodian or the designated tribal agent, of the temporary custody hearing is not cause for delay of the hearing if the child is represented by an attorney at the hearing. As used in this section, the terms, Indian child, Indian custodian, and Indian child's tribe, are defined as in 25 U.S.C. § 1903, as amended to January 1, 2005.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1979, ch 171, § 2; SL 1989, ch 226, § 2; SL 1991, ch 217, § 19B; SDCL Supp, § 26-8-19.2; SL 2001, ch 138, § 1; SL 2003, ch 149, § 12; SL 2005, ch 139, § 1; SL 2006, ch 144, § 1.



§ 26-7A-15.1 Proceedings under certain chapters to which the Indian Child Welfare Act applies--Procedures.

26-7A-15.1. Proceedings under certain chapters to which the Indian Child Welfare Act applies--Procedures. In any proceeding under chapters 26-7A, 26-8A, or 26-8B, to which the terms of the "Indian Child Welfare Act", 25 U.S.C. § 1901 et seq., as amended to January 1, 2005, apply:

(1) If the state's attorney knows or has reason to know that an Indian child is involved, the state's attorney shall notify the parent or Indian custodian and the Indian child's tribe, if known, of the pending proceedings and of their right of intervention. The notice shall be sent by registered mail with return receipt requested but may be personally served on any person entitled herein to receive notice in lieu of mail service. The notice to the Indian child's tribe shall be sent to the designated tribal agent. However, if the tribe appears by counsel or by a representative of the tribe pursuant to § 26-8A-33, the notice shall be sent to counsel or to the representative, as applicable. If the identity or location of the parent or Indian custodian and the Indian child's tribe cannot be determined, the notice shall be given to the United States Secretary of the Interior and to the area director for the Bureau of Indian Affairs in like manner, who have fifteen days after receipt to provide the requisite notice to the parent or Indian custodian and the tribe;

(2) The state's attorney shall provide the notice prior to any adjudicatory hearing and prior to any final dispositional hearing in which the state seeks termination of parental rights of one or both parents or termination of the rights of the Indian custodian. However, upon intervention, the parent, tribe, or Indian custodian is entitled to notice in the manner authorized by the Rules of Civil Procedure and chapters 26-7A and 26-8A. The notice shall be served on counsel for the tribe or the representative for the tribe pursuant to § 26-8A-33, as applicable;

(3) The court shall establish in the record that a notice of the proceeding was provided as required in this section. No foster care placement or termination of parental rights proceedings may be held until at least ten days after receipt of the foregoing notice by the parent or Indian custodian and the tribe or the Secretary. The parent or Indian custodian or the tribe shall, upon request, be granted up to twenty additional days to prepare for the proceeding;

(4) The notice required in this section shall be written in clear and understandable language and shall include the following:

(a) The name and tribal affiliation, if known, of the Indian child;

(b) A copy of the petition unless the notice is served by publication pursuant to § 26-7A-48;

(c) The name and address of the state's attorney;

(d) A statement listing the rights of the Indian child's parents, Indian custodians, and tribes, under the Indian Child Welfare Act, 25 U.S.C. § 1901, et. seq., as amended to January 1, 2005, including:

(i) The right of a Indian custodian or the Indian child's tribe to intervene in a proceeding for the foster care placement of, or termination of parental rights to, the Indian child;

(ii) The right to file a motion to transfer the proceeding to the tribal court of the Indian child's tribe;

(iii) The right to be granted up to twenty days from the receipt of the notice to prepare for the proceeding; and

(iv) The right to request that the court grant further extensions of time;

(e) If the petition alleges the child to be an abused or neglected child, a statement that the termination of parental or custodial rights is a possible remedy under the proceedings;

(f) A statement that if the Indian child's parents or Indian custodian are unable to afford counsel, counsel may be appointed to represent them;

(g) A statement in the notice to the tribe that the information contained in the notice, petition, pleading, or other documents are confidential; and

(h) The location, mailing address and telephone number of the court.

The original or a copy of each notice sent pursuant to this section shall be filed with the court together with any return receipts or other proof of service;

(5) Each party may examine all reports or other documents filed with the court upon which any decision with respect to such action may be based.

As used in this section, the terms, Indian, Indian child, parent, Indian custodian, tribe, Indian child's tribe, foster care placement, termination of parental rights, and secretary, are defined as in 25 U.S.C. § 1903, as amended to January 1, 2005.

Source: SL 2005, ch 139, § 2; SL 2006, ch 144, § 3.



§ 26-7A-15.2 Form of notice to parent, custodian, or Indian tribe of child custody proceeding.

26-7A-15.2. Form of notice to parent, custodian, or Indian tribe of child custody proceeding. The form of the notice provided for in § 26-7A-15.1 is as follows:

TO: [Name and Address of the Parent/Custodian/Tribe]:

PLEASE TAKE NOTICE that, pursuant to the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901, et. seq.), a child custody proceeding is now pending in the above-named court. The child(ren) who (is/are) the subject of this proceeding (is/are) believed to be (an) "Indian child(ren)" (as defined in 25 U.S.C. § 1903(4)) affiliated with the __________ Tribe.

A HEARING HAS BEEN SCHEDULED FOR __________ [date] AT __________ [time] (a.m./ p.m.) (CST/MST) IN THE COURTROOM OF THE __________ COUNTY COURTHOUSE, __________, SOUTH DAKOTA. A copy of the Petition by which this proceeding was initiated is attached.
You are further notified that:

1. The following information is known regarding the parents, grandparents and Indian custodians:

a. The names and last known addresses of the parents, grandparents and great grandparents or Indian custodians are as follows:

b. Any maiden, married and former names and aliases are as follows:

c. Birthdates and places of birth and death are as follows:

d. Tribal enrollment number(s):

2. You, as the parent(s) or Indian custodian, and the child(ren)'s tribe, may have a right to intervene in these proceedings.

3. If you, as the parent(s) or Indian custodian, are unable to afford an attorney, an attorney may be appointed to represent you. If you desire a court-appointed attorney, you should contact the court using the information provided in paragraph 7 below.

4. You may have the right, as the parent(s), Indian custodian, or Indian tribe, to have, upon request, 20 additional days to prepare for the hearing. If you desire additional time to prepare for the hearing, you should contact the court using the information provided in paragraph 7 below.

5. You may have the right, as (a) parent(s), Indian custodian, or Indian tribe, to petition this Court for transfer of the proceeding to tribal court.

6. The Petitioner in this action is the State of South Dakota, and the name and address of the attorney for the Petitioner is: __________, State's Attorney for __________ County, __________, South Dakota.

7. The Court's phone number is __________. The Court's mailing address is __________. Please report to the Court or to the State all information you have as to the status of the above-named child(ren), including the eligibility/membership of the child(ren) or the parent(s) in any Indian tribe.

8. If you are the child(ren)'s parent, it is possible that your parental rights will be terminated in this proceeding. If your parental rights are terminated in this proceeding, you will no longer be able to exercise parental, custodial or any other rights with regard to the child(ren).

9. Since custody proceedings are conducted on a confidential basis, you are requested to keep confidential all information contained in this Notice.
Dated this __________ day of __________, 20__________.
____________________
State's Attorney

Source: SL 2005, ch 139, § 4.



§ 26-7A-15.3 Designated tribal agent defined.

26-7A-15.3. Designated tribal agent defined. As used in this chapter, the term, designated tribal agent, means the agent, agency, or entity designated by the tribe, through tribal code or resolution, to receive notices of child custody proceedings subject to the Indian Child Welfare Act. The tribe may provide, in writing, to the director of the Division of Child Protection Services, Department of Social Services, the name or title, address, telephone number, and facsimile number, if applicable, of the designated agent. The department shall make the information available electronically by posting the information on the department's website not later than ten business days after the information is received by the director. If a tribe does not designate a tribal agent for receipt of notice, notice shall be given in accordance with 25 C.F.R. 23.12.

Source: SL 2006, ch 144, § 2.



§ 26-7A-16 Child held until released by court.

26-7A-16. Child held until released by court. Notwithstanding § 26-7A-14, an apparent, alleged, or adjudicated abused or neglected child, child in need of supervision, or delinquent child may be held in temporary custody until released by order of the court.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1979, ch 171, § 3; SL 1989, ch 226, § 3; SL 1991, ch 217, § 20B; SDCL Supp, § 26-8-19.3.



§ 26-7A-17 Notice to state's attorney of child taken into temporary custody--Written report--Notice to court.

26-7A-17. Notice to state's attorney of child taken into temporary custody--Written report--Notice to court. The officer or party who takes a child into temporary custody, with or without a court order, except under a court order issued during a noticed hearing after an action has been commenced, shall notify the state's attorney at the earliest opportunity of the time the child was taken into temporary custody and the location of the child. The officer or party shall also file a written report promptly with the state's attorney stating the facts which caused placement of the child in temporary custody, the identity and age of the child, available information about identities and locations of the child's parents, guardian, or custodian and if the parties were notified of the action. The state's attorney shall promptly notify the court.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1979, ch 171, § 4; SL 1989, ch 226, § 4; SL 1991, ch 217, § 21B; SDCL Supp, § 26-8-19.4.



§ 26-7A-18 Temporary custody hearing--Best interests of child--Conducted telephonically.

26-7A-18. Temporary custody hearing--Best interests of child--Conducted telephonically. At the temporary custody hearing the court shall consider the evidence of the need for continued temporary custody of the child in keeping with the best interests of the child. The temporary custody hearing may be conducted telephonically when necessary as determined by the court.

Source: SL 1991, ch 217, § 22.



§ 26-7A-19 Options of court following temporary custody hearing for abused or neglected child.

26-7A-19. Options of court following temporary custody hearing for abused or neglected child. If the child is an apparent, alleged, or adjudicated abused or neglected child, after the temporary custody hearing the court may:

(1) Order the release of the child from temporary custody, either with or without restriction or condition or upon written promise of the child's parents, guardian, or custodian regarding the care and protection of the child; or

(2) Continue the temporary custody of the child under the terms and conditions for duration and placement that the court requires, including placement of temporary custody of the child with the Department of Social Services, in foster care or shelter. The court and the Department of Social Services shall give placement preference to a relative or custodian who is available and who has been determined by the department to be qualified, provided that placement with the relative or custodian is in the best interest of the child. If temporary custody of the child is continued by the court, the court may provide for visitation of the child by the child's parents, guardian, custodian, or family members in keeping with the best interests of the child. If the child is in temporary custody of the Department of Social Services and has not been adjudicated as an abused or neglected child, the court shall review the child's temporary custody placement at least once every sixty days.

As used in this section, the term, relative, means an adult who is related to the child by blood, adoption, or marriage, and who is the child's grandparent, aunt, uncle, sibling, brother-in-law, sister-in-law, niece, nephew, great grandparent, great uncle, great aunt, first cousin, second cousin, stepparent, or stepsibling.

As used in this section, the term, custodian, means an adult who is the biological parent, adoptive parent, or guardian of the child's sibling or half-sibling.

Source: SL 1991, ch 217, § 22A; SL 2005, ch 140, § 1.



§ 26-7A-19.1 Preference for placement of abused or neglected child with relatives after hearing.

26-7A-19.1. Preference for placement of abused or neglected child with relatives after hearing. Subsequent to a temporary custody hearing, if a placement is made of an apparent, alleged, or adjudicated abused or neglected child, placement preference shall be given to a relative entitled to placement under § 26-7A-19.

Source: SL 2005, ch 140, § 2.



§ 26-7A-19.2 Action by division when relative desires to take temporary or permanent placement of abused or neglected child.

26-7A-19.2. Action by division when relative desires to take temporary or permanent placement of abused or neglected child. If a family service specialist employed by the Division of Child Protection Services within the department is contacted by a relative about the relative's desire to take temporary or permanent placement of an alleged or adjudicated abused or neglected child who has been removed from the child's parent, guardian, or custodian, the division shall document the contact in the child's file. The division shall send information to the relative within five business days informing the relative of the steps required in order for the relative to be considered for placement. The information shall be sent by first class mail to the last known address of the relative. Nothing in this section prohibits the division from contacting any other person or agency regarding placement of the child.

Source: SL 2008, ch 136, § 1.



§ 26-7A-20 Release of child in need of supervision after temporary custody hearing--Exceptions.

26-7A-20. Release of child in need of supervision after temporary custody hearing--Exceptions. If the child is an apparent, alleged, or adjudicated child in need of supervision, after the temporary custody hearing the court shall release the child from temporary custody to the child's parents, guardian, or custodian, with or without restriction or condition or upon written promise of the parents, guardian, or custodian regarding care and supervision of the child, unless the court finds that the child should continue to be held in temporary custody for any of the following reasons:

(1) The child has failed to comply with court services or a court-ordered program;

(2) The child is being held for another jurisdiction as a parole or probation violator, as a runaway, or as a child under other court-ordered detention;

(3) The child has a demonstrated propensity to run away from the child's home, from court-ordered placement outside of the child's home, or from agencies charged with providing temporary care for the child;

(4) The child is under court-ordered home detention in this jurisdiction;

(5) There are specific, articulated circumstances which justify the detention for the protection of the child from potentially immediate harm to the child's self or to others; or

(6) The child is a material witness, the detention is necessary because of implications of tampering with the child, and an affidavit so stating is filed with the court.

An apparent, alleged, or adjudicated child in need of supervision may not be placed in detention for longer than twenty-four hours after the temporary custody hearing unless the child has been accused of or has been found in violation of a valid court order.

Source: SL 1991, ch 217, § 22B; SL 1994, ch 219, § 5; SL 1995, ch 148, § 6; SL 1996, ch 172, § 4; SL 2003, ch 149, § 13.



§ 26-7A-21 Release of delinquent child after temporary custody hearing--Exceptions.

26-7A-21. Release of delinquent child after temporary custody hearing--Exceptions. If the child is an apparent, alleged, or adjudicated delinquent child, after the temporary custody hearing the court shall release the child from temporary custody to the child's parents, guardian, or custodian, with or without restriction or condition or upon written promise of the child's parents, guardian, or custodian regarding the custody and supervision of the child and the subsequent appearance of the child in court at a time, date, and place to be determined by the court, unless the court finds that the child should continue to be held in temporary custody of court services for any of the following reasons:

(1) The child is a fugitive from another jurisdiction;

(2) The child is charged with a violation of § 22-22-7, a crime of violence under subdivision 22-1-2(9) or a property crime, which, if committed by an adult, would be a felony;

(3) The child is already held in detention or on conditional release in connection with another delinquency proceeding;

(4) The child has a demonstrable recent record of willful failures to appear at juvenile court proceedings;

(5) The child has a demonstrable recent record of violent conduct;

(6) The child has a demonstrable recent record of adjudications for serious property offenses;

(7) The child is still under the influence of alcohol, inhalants, or a controlled drug or substance; or

(8) The child has failed to comply with court services or a court ordered program.
Source: SL 1991, ch 217, § 22C; SL 1995, ch 148, § 7; SL 1996, ch 172, § 5; SL 1997, ch 158, § 2.



§ 26-7A-22 Temporary custody not an arrest.

26-7A-22. Temporary custody not an arrest. The taking of any child into temporary custody under this chapter or chapter 26-8A, 26-8B, or 26-8C is not an arrest and does not constitute a police record.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1991, ch 217, § 23B; SDCL, § 26-8-19.7.



§ 26-7A-23 Temporary care, shelter, or detention facilities maintained by board of county commissioners.

26-7A-23. Temporary care, shelter, or detention facilities maintained by board of county commissioners. A board of county commissioners may provide and maintain at public expense temporary care, shelter, or detention facilities, sight and sound separated from adult prisoners, where children coming within the provisions of this chapter or chapter 26-8A, 26-8B, 26-8C, or §§ 26-11A-13 and 26-11A-14, may, if necessary or appropriate, be placed for temporary care, temporary custody, shelter, or detention as designated by the court, or temporary detention or shelter by the Department of Corrections. Sections 26-11A-19 and 26-7A-94 governs the costs of custodial care of children.

Source: SDC 1939, § 43.0309; SL 1961, ch 213, § 2; SL 1968, ch 164, § 7; SL 1991, ch 217, § 30B; SDCL, § 26-8-26; SL 1996, ch 172, § 70; SL 1997, ch 158, § 6; SL 2003, ch 149, § 2.



§ 26-7A-24 Intercounty contracts for use of facilities.

26-7A-24. Intercounty contracts for use of facilities. If a board of county commissioners provides and maintains temporary care, shelter, or detention facilities under § 26-7A-23, the board may contract or enter into an agreement under the authority of chapter 1-24 with the board of county commissioners of other counties of the state to receive the children of other counties who may be ordered to be placed in temporary care, shelter or detention in appropriate facilities under the provisions of this chapter and chapter 26-8A, 26-8B, 26-8C, or §§ 26-11A-13 and 26-11A-14. The board of county commissioners determines the charges for such services to be paid by the other county, subject to §§ 26-7A-94 and 26-11A-19, and thereafter shall receive such children in its facilities according to the terms and conditions of the contract or agreement. In addition to the provisions of chapter 1-24, an agreement pursuant to this section may be for any period of time and may provide for liquidated damages to be imposed upon any party withdrawing without the consent of all other parties to the agreement. The liquidated damages, reduced to present value, may not exceed the minimum contribution agreed to by the withdrawing party upon termination of the agreement.

Source: SDC 1939, § 43.0309 as added by SL 1961, ch 213, § 2; SL 1968, ch 164, § 7; SL 1991, ch 217, § 31B; SDCL, § 26-8-27; SL 1995, ch 7, § 3; SL 1996, ch 172, § 71.



§ 26-7A-25 County to care for children pending adjudication.

26-7A-25. County to care for children pending adjudication. A board of county commissioners shall provide by contract or otherwise for the temporary care, shelter or detention of children under this chapter and chapters 26-8A, 26-8B, and 26-8C pending the adjudication of such children. Section 26-7A-94 governs the payment of custodial costs of children.

Source: SDC 1939, § 43.0309; SL 1961, ch 213, § 1; SL 1968, ch 164, § 7; SL 1991, ch 217, § 32B; SDCL, § 26-8-28.



§ 26-7A-26 Detention in jail with adult prisoners prohibited for abused or neglected child-- Temporary detention--Detention with adults for child transferred to adult court.

26-7A-26. Detention in jail with adult prisoners prohibited for abused or neglected child--Temporary detention--Detention with adults for child transferred to adult court. No apparent, alleged, or adjudicated abused or neglected child may be securely detained at any time in a jail, lockup, or in any type of detention or temporary care facility containing adult prisoners. An apparent, alleged, or adjudicated child in need of supervision may not be securely detained in a jail, lockup, or in any type of detention or temporary care facility containing adult prisoners except for approved collocated detention centers as defined in § 26-7A-1 and as authorized in §§ 26-8B-3, 26-8B-6, and 26-7A-20.

An apparent or alleged delinquent child may be held in an adult lockup or jail for up to six hours for purposes of identification, processing, interrogation, transfer to juvenile facility, or release to parents if the child is sight and sound separated from adult prisoners.

In any area not designated as a metropolitan statistical area by the United States Bureau of the Census, an apparent or alleged delinquent child may be held in an adult lockup or jail for up to forty-eight hours excluding holidays and weekends or until the temporary custody hearing, whichever is earlier, if the facility has been certified by the Department of Corrections as providing sight and sound separation of juveniles from adults and if no suitable juvenile facility is available.

A child who has been transferred to adult court pursuant to § 26-11-4 or a child who is being tried in circuit court as an adult pursuant to § 26-11-3.1 may be held in an adult lockup or jail if physically separated from adult prisoners.

A child who has attained the age of majority who is under the continuing jurisdiction of the court or the Department of Corrections may be held in an adult jail or lockup.

A child under the age of eighteen years who has been transferred to adult court pursuant to §§ 26-11-3.1 or 26-11-4 and who has been convicted of a felony as an adult may be held in an adult jail or lockup.

Source: SDC 1939, § 43.0309; SL 1968, ch 164, § 7; SL 1989, ch 229, § 1; SL 1991, ch 217, § 33B; SDCL Supp, § 26-8-29; SL 1992, ch 183, § 6; SL 1994, ch 219, § 8; SL 1996, ch 173; SL 1997, ch 158, § 3; SL 1997, ch 163, § 4; SL 2001, ch 139, § 1; SL 2003, ch 149, § 3; SL 2007, ch 163, § 2.



§ 26-7A-27 Police records of children taken into temporary custody--Confidentiality.

26-7A-27. Police records of children taken into temporary custody--Confidentiality. The records of law enforcement officers and agencies concerning all children taken into temporary custody or issued a summons or citation under this chapter or chapter 26-8A, 26-8B, or 26-8C shall be maintained separately from the records of arrest and any other records regarding detention of adult persons. The records concerning children, including their names, may not be inspected by or disclosed to the public except:

(1) By order of the court;

(2) If the court orders the child to be held for criminal proceedings, as provided in chapter 26-11;

(3) If there has been a criminal conviction and a presentence investigation is being made on an application for probation; or

(4) Any child or the child's parent or guardian may authorize the release of records to representatives of the United States Military for the purpose of enlistment into the military service.
Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1979, ch 171, § 5; SL 1989, ch 226, § 5; SL 1991, ch 217, § 34B; SDCL Supp, § 26-8-19.5; SL 1992, ch 183, § 18; SL 1994, ch 157, § 6; SL 1994, ch 214.



§ 26-7A-28 Release of information on identity of child prohibited except by court order or when child adjudicated delinquent offender.

26-7A-28. Release of information on identity of child prohibited except by court order or when child adjudicated delinquent offender. No fingerprint, photograph, name, address, or other information concerning the identity of any child taken into temporary custody or issued a summons under this chapter or chapter 26-8A, 26-8B, or 26-8C may be released or transmitted to the Federal Bureau of Investigation or any other person or agency except in the following instances:

(1) To the person or party specifically authorized by order of the court; and

(2) To courts, law enforcement agencies, prosecuting attorneys, court services officers, and the Department of Social Services if the child is an adjudicated delinquent offender.

Information regarding an alleged, apparent, or adjudicated abused or neglected child may be released only in accordance with § 26-8A-13.

Source: SDC 1939, § 43.0320 as enacted by SL 1968, ch 164, § 14; SL 1991, ch 217, § 35B; SDCL, § 26-8-19.6; SL 1992, ch 183, §§ 14, 17; SL 1992, ch 185.



§ 26-7A-29 Release of information to persons, agencies, or facilities with legitimate interest in child.

26-7A-29. Release of information to persons, agencies, or facilities with legitimate interest in child. Notwithstanding §§ 26-7A-27 and 26-7A-28, information concerning children may be released, pursuant to an order of the court, to persons or agencies who have a legitimate interest in the child, to the child's parents, guardian, or custodian, or to the child's attorney. The Department of Social Services may release information pursuant to provisions of § 26-8A-13 regarding apparent, alleged, or adjudicated abused or neglected children. Any correctional or detention facility may release information concerning any child to any other correctional or detention facility that has a legitimate interest in the child.

Source: SL 1990, ch 194; SL 1991, ch 217, § 36B; SDCL Supp, § 26-8-19.9; SL 1992, ch 186; SL 1999, ch 133, § 1.



§ 26-7A-30 Rights of child and parents, guardian, or custodian--Representation by attorney--Motion for new hearing--Appeal.

26-7A-30. Rights of child and parents, guardian, or custodian--Representation by attorney--Motion for new hearing--Appeal. The court shall advise the child and the child's parents, guardian, or custodian involved in any action or proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C of their constitutional and statutory rights, including the right to be represented by an attorney, at the first appearance of the parties before the court. The court shall also advise them of the right of the parties to file, at the conclusion of the proceedings, a motion for a new hearing and, if the motion is denied, the right to appeal according to the rules of appellate procedure governing civil actions.

Source: SDC 1939, § 43.0309 as added by SL 1968, ch 164, § 7; SL 1991, ch 217, § 37B; SDCL, § 26-8-22.3.



§ 26-7A-31 Court appointed attorney--Compensation.

26-7A-31. Court appointed attorney--Compensation. If the child or the child's parents, guardian, or other custodian requests an attorney in proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C and if the court finds the party to be without sufficient financial means to employ an attorney, the court shall appoint an attorney for the party. The court may appoint an attorney for any child or any party to the proceedings without request of the party if the court deems representation by an attorney necessary to protect the interests of the party. Reasonable and just compensation for services of a court-appointed attorney and for necessary expenses and costs incident to the proceedings shall be determined by the court within guidelines established by the presiding judge of the circuit court and shall be paid by the county in which the action is being conducted according to the manner prescribed by the court. If the court-appointed attorney is a party to a contract with the county to provide indigent counsel pursuant to subdivision 23A-40-7(3), the compensation for that attorney shall be that which the attorney would receive under the contract. This section does not preclude the court from appointment of an attorney for a child as required by provisions of chapter 26-8A.

Source: SDC 1939, § 43.0309 as added by SL 1968, ch 164, § 7; SL 1991, ch 217, § 38B; SDCL § 26-8-22.2; SL 2010, ch 139, § 1.



§ 26-7A-32 Lien against property of parents for payment of court-appointed attorney--Exceptions--Limitation.

26-7A-32. Lien against property of parents for payment of court-appointed attorney--Exceptions--Limitation. There is hereby created a lien, enforceable as provided in chapter 23A-40, upon all the property, both real and personal, of the parents, jointly or severally, of any child involved in proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C to repay funds paid by the county for a court-appointed attorney for the child's parents or by the county or the state for the child. The county, on behalf of the county or the state, shall have a claim against the parents and their estates, jointly or severally, as provided in chapter 23A-40.

However, except in the case of informal adjustment or suspended imposition of adjudication, no lien or claim against the parents of a child may be created or may arise if the child is not adjudicated to be an abused or neglected child, a child in need of supervision or a delinquent child at the completion of the adjudicatory hearing and the proceedings are terminated.

The lien and claim on the property of the parents of a child pursuant to this section may not exceed one thousand five hundred dollars plus an amount equal to any taxable court costs. This limit does not apply to any claim or lien against the parents of a child adjudicated to be an abused or neglected child.

Source: SL 1989, ch 227, § 1; SL 1991, ch 217, § 39B; SDCL Supp, § 26-8-22.14; SL 2002, ch 122, § 2.



§ 26-7A-32.1 Definition of terms regarding competency of juvenile.

26-7A-32.1. Definition of terms regarding competency of juvenile. Terms used in this chapter mean:

(1) "Mental illness," any diagnosable mental impairment supported by the most current edition of the Diagnostic and Statistical Manual of Mental Disorders, published by the American Psychiatric Association;

(2) "Developmental disability," a disability as defined by § 27B-1-18; and

(3) "Approved facility," a facility as defined by § 23A-10A-13.
Source: SL 2013, ch 121, § 1.



§ 26-7A-32.2 Incompetent juvenile not subject to chapters 26-8B or 26-8C.

26-7A-32.2. Incompetent juvenile not subject to chapters 26-8B or 26-8C. A juvenile cannot be the subject of a proceeding under chapters 26-8B or 26-8C while incompetent to proceed.

Source: SL 2013, ch 121, § 2.



§ 26-7A-32.3 Raising issue of competency.

26-7A-32.3. Raising issue of competency. The issue as to a juvenile's competency to proceed may be raised by the juvenile, by the state, or sua sponte by the court at any point in the juvenile proceeding if there is reasonable cause to believe the juvenile is suffering from a mental illness or developmental disability rendering the juvenile incompetent to proceed. The term, incompetent to proceed, is defined by § 23A-10A-1.

Source: SL 2013, ch 121, § 3.



§ 26-7A-32.4 Competency examination.

26-7A-32.4. Competency examination. If the court determines that a competency determination is necessary, the court shall order the juvenile be examined by a licensed psychiatrist or psychologist who is familiar with the clinical evaluation of juveniles. The examination shall take place within thirty days of the court's order unless good cause is shown for a delay.

Source: SL 2013, ch 121, § 4.



§ 26-7A-32.5 Suspension of proceeding pending competency determination.

26-7A-32.5. Suspension of proceeding pending competency determination. Pending an examination ordered pursuant to § 26-7A-32.4, the court shall suspend the proceeding pending the outcome of a competency determination hearing pursuant to § 26-7A-32.7. Suspension of the proceeding does not affect the court's ability to detain or release the juvenile.

Source: SL 2013, ch 121, § 5.



§ 26-7A-32.6 Examiner's report.

26-7A-32.6. Examiner's report. The provisions of this section govern criteria for the examiner's report in order to assist the court's determination of competency. The examiner's report shall address the juvenile's capacity and ability to:

(1) Understand the allegations of the petition;

(2) Understand the nature of the adversarial process including:

(a) A factual understanding of the participants in the juvenile's proceeding, including the judge, juvenile's counsel, attorney for the state, and mental health expert; and

(b) A rational understanding of the role of each participant in the juvenile's proceeding;

(3) Understand the range of possible dispositions that may be imposed in the proceedings against the juvenile;

(4) Disclose to counsel facts pertinent to the proceedings at issue and to assist in the juvenile's defense;

(5) Testify at proceedings; and

(6) Demonstrate any other capacity or ability either separately sought by the court or determined by the examiner to be relevant to the court's determination.

In assessing the juvenile's competency, the examiner shall compare the juvenile being examined to juvenile norms for a juvenile of a similar age and the juvenile's level of developmental skills. The examiner shall also determine and report whether the juvenile suffers from a mental illness or developmental disability as defined in § 26-7A-32.1. The examiner's report shall state an opinion whether there exists a substantial probability that the deficiencies related to competence identified in the report, if any, can be ameliorated or will continue to exist in the foreseeable future.

If the examiner determines that the juvenile suffers from a mental illness, the examiner shall provide the following information:

(1) The prognosis for recovery from the mental illness; and

(2) Whether the juvenile is taking any medication and, if so, what medication.
Source: SL 2013, ch 121, § 6.



§ 26-7A-32.7 Competency determination hearing.

26-7A-32.7. Competency determination hearing. Following receipt of the competency evaluation report from the examiner, the court shall provide copies of the report to the parties and hold a competency determination hearing. If the court finds that the juvenile is competent to proceed, the court shall set a time for the resumption of the proceedings. If the court is not satisfied that the juvenile is competent to proceed, the court shall determine how to proceed pursuant to §§ 26-7A-32.11 and 26-7A-32.12.

Source: SL 2013, ch 121, § 7.



§ 26-7A-32.8 Burden of proving competence.

26-7A-32.8. Burden of proving competence. If the juvenile, state, or court asserts that a juvenile is not competent to proceed, the state has the burden of proving the competence of the juvenile by a preponderance of the evidence.

Source: SL 2013, ch 121, § 8.



§ 26-7A-32.9 Statements by juvenile during competency evaluation not admissible.

26-7A-32.9. Statements by juvenile during competency evaluation not admissible. Statements made by the juvenile in the course of a competency evaluation may not be admitted as evidence in the adjudicatory stage for the purpose of proving any alleged delinquent act.

Source: SL 2013, ch 121, § 9.



§ 26-7A-32.10 Competency may be revisited upon transfer to adult court.

26-7A-32.10. Competency may be revisited upon transfer to adult court. Notwithstanding a finding by the court that the juvenile is competent to proceed in a juvenile proceeding, if the juvenile is subsequently transferred to adult court the issue of the juvenile's competency may be revisited.

Source: SL 2013, ch 121, § 10.



§ 26-7A-32.11 Procedure upon finding that juvenile not competent to proceed but probably will be competent in foreseeable future.

26-7A-32.11. Procedure upon finding that juvenile not competent to proceed but probably will be competent in foreseeable future. If, following the competency determination hearing pursuant to § 26-7A-32.7, the court finds that the juvenile is not competent to proceed, but additionally finds that there exists a substantial probability that the juvenile will be competent in the foreseeable future, the court shall continue the suspension of the proceedings and may refer the juvenile to an approved facility for evaluation and treatment of the mental health and behavioral needs identified in the report of the examiner. During this time the court may make orders that it deems appropriate for services that may assist the juvenile in attaining competency. Evaluation and treatment should be conducted in the least restrictive environment with due regard to the best interests of the child and the public. Notwithstanding any order pursuant to this section, the administration of any psychotropic medication shall comply with the procedures set forth in chapter 27A-15.

The juvenile shall be examined and a report forwarded to the court relating to the juvenile's competency to proceed and its reasons at the following intervals following referral: at the end of sixty days or sooner; at the end of one hundred eighty days; and at the end of one year. Upon receipt of the report, the court shall forward the report to the parties and without delay set a date for a conference of the parties or, upon a motion of any party, set a hearing on the question of the juvenile's competency to proceed. If the court finds that the juvenile is not competent to proceed, but there exists a substantial probability that the juvenile will be competent to proceed in the foreseeable future, the proceedings shall remain suspended pending further review or hearing.

If more than one year has elapsed since the suspension of the proceedings, the court shall promptly hold a hearing to determine whether there exists a substantial probability that the juvenile will be competent in the foreseeable future. The burden of proof is on the state in any such hearing. If the court finds that there does not exist a substantial probability that the juvenile will be competent in the foreseeable future, the court shall review the juvenile's condition to determine appropriate placement and may dismiss the petition or, if post-adjudication, may vacate the adjudication order and dismiss the petition.

If, during the suspension of the proceedings, the juvenile reaches eighteen years of age or is emancipated under Title 26, the court may evaluate the appropriateness of placing the juvenile in an appropriate institution for the care and treatment of adults with mental illness or developmental disability for observation, care, and treatment.

The court shall set a time for resumption of the proceedings if at any point the court finds that the juvenile is now competent to proceed.

Source: SL 2013, ch 121, § 11.



§ 26-7A-32.12 Procedure upon finding that juvenile not competent to proceed and probably will not be competent in foreseeable future.

26-7A-32.12. Procedure upon finding that juvenile not competent to proceed and probably will not be competent in foreseeable future. If, following the competency determination hearing provided in § 26-7A-32.7, the court finds that the juvenile is not competent to proceed and that there does not exist a substantial probability that the juvenile will be competent in the foreseeable future, the court shall review the juvenile's condition to determine appropriate placement and upon notice to the state shall dismiss the petition or, if post-adjudication, shall vacate the adjudication order and dismiss the petition.

Source: SL 2013, ch 121, § 12.



§ 26-7A-33 Priority in scheduling hearings and trials.

26-7A-33. Priority in scheduling hearings and trials. In scheduling hearings and trials, the court shall give priority to proceedings concerning a child who is in temporary custody or who has otherwise been removed from the home of the child's parents, guardian, or custodian before a final disposition has been made in the proceedings affecting the child.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 40B; SDCL, § 26-8-23.2.



§ 26-7A-34 Conduct of hearings.

26-7A-34. Conduct of hearings. Hearings under this chapter and chapters 26-8A, 26-8B, and 26-8C shall be conducted as follows:

(1) Adjudicatory hearings shall be conducted in accordance with rules of civil procedure under chapter 15-6, except as otherwise provided in this chapter; and

(2) Dispositional hearings and all other hearings shall be tried to the court and shall be conducted and designed to inform the court fully of the exact status of the child and to ascertain the history, environment and past and present physical, mental and moral condition of the child and of the child's parents, guardian, or custodian.
Source: SDC 1939, § 43.0327; SL 1968, ch 164, § 16; SL 1991, ch 217, § 41B; SDCL, § 26-8-30.



§ 26-7A-35 Record of hearings.

26-7A-35. Record of hearings. A verbatim record shall be taken of all hearings, except telephonic temporary custody hearings held pursuant to § 26-7A-13, under this chapter and chapters 26-8A, 26-8B, and 26-8C.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 42B; SDCL, § 26-8-32.4; SL 1992, ch 183, § 5.



§ 26-7A-36 Hearings closed unless court compelled otherwise--Exceptions.

26-7A-36. Hearings closed unless court compelled otherwise--Exceptions. All hearings in actions under this chapter and chapter 26-8A, 26-8B, or 26-8C are closed unless the court finds compelling reasons to require otherwise. However, all pleadings and hearings shall be open and a matter of public record if a juvenile is summoned into court for an offense which if committed by an adult would constitute a crime of violence as defined in subdivision 22-1-2(9) or a crime involving a drug offense in violation of § 22-42-2 or 22-42-3, and at the time of the offense the juvenile was sixteen years of age or older.

Source: SDC 1939, § 43.0327; SL 1968, ch 164, § 16; SL 1991, ch 217, § 45B; SDCL, § 26-8-32; SL 1996, ch 174.



§ 26-7A-36.1 Attendance at juvenile hearings by crime victims.

26-7A-36.1. Attendance at juvenile hearings by crime victims. Notwithstanding the provisions of § 26-7A-36, the victim of any act of juvenile delinquency may attend all hearings involving the juvenile. The term, victim, means a person who is defined as a victim in subdivision 22-1-2(53) or in § 23A-28C-4, or, if the victim is a child, the victim's parents, guardian, or custodian. The court may exclude a victim from a hearing if the court finds compelling reasons. The court may also sequester a victim who is a witness. The state's attorney shall notify the victim of the time and place of hearings involving the juvenile.

Source: SL 1996, ch 175.



§ 26-7A-37 Persons authorized to inspect or receive copies of records of court proceedings.

26-7A-37. Persons authorized to inspect or receive copies of records of court proceedings. Records of court proceedings, including reports of the Department of Social Services, records and reports of court services officers, clinical studies, and evaluation reports, under this chapter and chapters 26-8A, 26-8B, and 26-8C shall be open to inspection by or disclosure to the child's parents, guardian, or custodian and by other respondent parties involved in the proceedings, their attorneys, the child's attorney and by any department or agency having custody of the child.

Pursuant to court order, records of court proceedings may be inspected by or disclosed to the child, by parties having a legitimate interest in the proceedings and by parties conducting pertinent research studies.

Source: SDC 1939, § 43.0327; SL 1968, ch 164, § 16; SL 1991, ch 217, § 46B; SDCL § 26-8-33; SL 2010, ch 140, § 1.



§ 26-7A-38 Protection of identity of witnesses--Violation creates cause of action for civil damages--Contempt.

26-7A-38. Protection of identity of witnesses--Violation creates cause of action for civil damages--Contempt. The name, picture, place of residence, or identity of any child, parent, guardian, custodian, or any person appearing as a witness in proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C may not be published or broadcast in any news media or given any other publicity, unless for good cause it is specifically permitted by order of the court. Violation of this section creates a cause of action for civil damages on behalf of the child and is subject to the same punishment as contempt of court.

Source: SDC 1939, §§ 43.0301, 43.0327; SL 1968, ch 164, § 16; SL 1991, ch 217, § 47B; SDCL, § 26-8-34.



§ 26-7A-39 Compulsory process for attendance of defense witnesses.

26-7A-39. Compulsory process for attendance of defense witnesses. A parent or guardian shall be entitled to the issuance of compulsory process for the attendance of witnesses on his own behalf or on behalf of the child. Upon application to the court, compulsory process shall be issued for the attendance of witnesses on behalf of the child.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SDCL, § 26-8-32.1.



§ 26-7A-40 Witness fees and expenses.

26-7A-40. Witness fees and expenses. The court may authorize the payment of witness fees and necessary travel expenses incurred by persons summoned or otherwise required to appear at hearings under this chapter and chapter 26-8A, 26-8B, or 26-8C. Payment may not exceed the amount allowed to witnesses in the circuit court under the rules of civil procedure.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 49B; SDCL, § 26-8-32.2.



§ 26-7A-41 Physical and mental health examination--Placement in suitable facility--Report.

26-7A-41. Physical and mental health examination--Placement in suitable facility--Report. The court may require an apparent, alleged, or adjudicated abused or neglected child, child in need of supervision, or delinquent child under jurisdiction of the court to be examined by a physician or qualified mental health professional. The court may place the child in a hospital or other suitable facility for that purpose and direct that an examination or evaluation report be submitted to the court. The court may consider the report at any adjudicatory or dispositional hearing.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 50B; SDCL, § 26-8-22.12.



§ 26-7A-42 Court-ordered protection, support or dental, medical or surgical treatment--Parental consent--Costs.

26-7A-42. Court-ordered protection, support or dental, medical or surgical treatment--Parental consent--Costs. Prior to or following adjudication or disposition of a child under the courts jurisdiction, the court may issue orders providing for any protection, support, or dental, medical, or surgical treatment of an alleged or adjudicated abused or neglected child, child in need of supervision, or delinquent child that the court deems to be in the best interests of the child.

The state shall make a reasonable effort to obtain parental consent to treatment of a child under this section. However, lack of parental consent does not abrogate the authority of the court to order treatment if an emergency need exists or if there is a compelling need for treatment for the protection, well-being or safety of the child. Effort by the state to obtain parental consent to treatment of a child is not required if the child is in temporary custody or if the child's parents, guardian, or custodian are not immediately available.

The court may issue such orders as necessary and appropriate to secure the payment of the costs of treatment of the child under this section by the child's parents or other parties responsible for the care, support, and maintenance of the child, by the county, by the party having custody of the child or by any combination of them.

Source: SDC 1939, § 43.0314; SL 1968, ch 164, § 11; SL 1991, ch 217, § 51B; SDCL, § 26-8-43.



§ 26-7A-43 Petition alleging abused or neglected child, child in need of supervision or delinquent child--Required information--Verification.

26-7A-43. Petition alleging abused or neglected child, child in need of supervision or delinquent child--Required information--Verification. A state's attorney may file with the clerk of courts a written petition alleging a child, located or residing in the county, to be an abused or neglected child, a child in need of supervision, or a delinquent child, as defined by this chapter or chapter 26-8A, 26-8B, or 26-8C. The petition shall include the following:

(1) The child's name, date of birth, and residence;

(2) The names and residences of the child's parents, guardian, or custodian, or, if not known, of the child's nearest known relatives;

(3) A statement of the facts that bring the child within the court's jurisdiction;

(4) A request that the court adjudicate the child to be an abused or neglected child, a child in need of supervision or a delinquent child, according to applicable statutory definitions, and that appropriate proceedings be conducted regarding adjudication and disposition; and

(5) A statement as to whether or not the Indian Child Welfare Act appears to be applicable.

Two or more children having one or more common parent, guardian, or custodian and a common home environment may be included in the same petition.

If the petition alleges a child to be an abused or neglected child, the petition shall recite that the action is brought by the state on behalf of the South Dakota Department of Social Services. Petitions filed regarding an alleged child in need of supervision or a delinquent child shall be on behalf of the state.

Affidavits of social workers of the Department of Social Services, law enforcement officers, or court services officers may be incorporated by reference as part of the petition.

The child's parents, guardian, or custodian, as applicable, shall be included as named respondents in the petition.

The petition may be made upon information and belief. If the petition is signed by a party other than a state's attorney, the petition shall be verified.

Source: SDC 1939, § 43.0305; SL 1968, ch 164, § 5; SL 1991, ch 217, § 52B; SDCL, § 26-8-10.



§ 26-7A-44 Summons--Unknown parties--Contents.

26-7A-44. Summons--Unknown parties--Contents. Upon the filing of the petition, the court, the clerk of the court, or the prosecuting attorney shall issue a summons stating the time, date, and place for the hearing on the petition that is directed to the child's parents, guardian, or custodian, if any. If the petition declares the parties are unknown, then to "All Whom It May Concern" is sufficient to authorize the court to hear and determine the action as though the parties had been described by their proper names. The summons shall:

(1) Require the persons named in it to appear, either in person or by attorney, at a stated time, date, and place and to respond to the petition and shall advise the persons named that failure to appear is an admission to the allegations contained in the petition;

(2) State that the persons named and the child who is the subject of the petition have the right to an attorney at all stages of the proceedings;

(3) If the petition alleges the child to be an abused or neglected child, include a statement that the termination of parental rights is a possible remedy under the proceeding. The summons may not require the child to personally appear unless otherwise required by the court;

(4) If the petition alleges the child to be a child in need of supervision or a delinquent child, require the parents or the party having custody of the child to appear, either in person or by attorney, with the child at the time, date, and place stated in the summons; and

(5) If the petition alleges the Indian Child Welfare Act to be applicable, so state and give appropriate notice accordingly.
Source: SDC 1939, § 43.0306; SL 1973, ch 163, § 6; SL 1981, ch 202; SL 1991, ch 217, § 55B; SDCL, § 26-8-13; SL 1995, ch 149; SL 2004, ch 179, § 1.



§ 26-7A-45 Failure to appear before the court--Contempt.

26-7A-45. Failure to appear before the court--Contempt. If the party having custody of an alleged child in need of supervision or alleged delinquent child, without reasonable cause, fails to bring the child before the court and to appear in person or by attorney with the child as required by the summons, the party may be proceeded against as in a case of civil contempt.

If the summons requires the party having custody of an alleged abused or neglected child to appear either in person or by attorney with the child at the time, date, and place stated in the summons and the child is in the custody of the party and not previously taken into temporary custody, the party having custody of the child shall produce the child before the court. If the party having custody of the child, without reasonable cause, fails to bring the child before the court and to appear, in person or by attorney, with the child, the party may be proceeded against as in a case of civil contempt.

Source: SDC 1939, § 43.0309; SL 1961, ch 212; SL 1968, ch 164, § 7; SL 1991, ch 217, § 57B; SDCL, § 26-8-17.



§ 26-7A-46 Hearing on petition upon waiver of notice.

26-7A-46. Hearing on petition upon waiver of notice. If all persons and parties named in the summons and entitled to notice of hearing on the petition, including any attorney for the child, file a written request with the court that the child be declared to be an abused or neglected child, a child in need of supervision or a delinquent child, if all the parties voluntarily appear in court and orally waive notice of hearing on the petition, or if all the parties file with the court written waiver of notice on the petition, the court may proceed with the hearing on the petition with the concurrence of the parties.

Source: SDC 1939, § 43.0307; SL 1991, ch 217, § 58B; SDCL, § 26-8-14.



§ 26-7A-47 Service of summons.

26-7A-47. Service of summons. The summons shall be served in the same manner as personal service of summons according to the rules of civil procedure or by publication as provided in this chapter not less than five days before the date of the hearing on the petition and shall be served as follows:

(1) On the child if the child is an alleged child in need of supervision or an alleged delinquent child or is a child who is apparently emancipated or is living independently and not residing with a parent, guardian, or custodian; and

(2) On the other persons or parties named in the summons.

Proofs of service, made according to the rules of civil procedure, shall be filed with the court before commencement of the hearing on the petition.

Source: SDC 1939, § 43.0306; SL 1991, ch 217, § 59B; SDCL, § 26-8-15.



§ 26-7A-48 Publication of summons--Affidavit or certificate of publication.

26-7A-48. Publication of summons--Affidavit or certificate of publication. If the petition or an affidavit of the state's attorney discloses that any person or party to be served with the summons is out of the state, on inquiry cannot be found, is concealed within the state, resides out of the state, whose mail at the last known address has been returned, whose location is unknown or is affected by the designation "All Whom It May Concern," the court shall cause the summons, modified to declare the initials of the child in lieu of the name of the child, to be published once in a newspaper of general circulation published in the county where the action is pending or in a newspaper in another county designated by the court as most likely to give notice to the party to be served. Publication of the summons shall be made not less than five days before the date of the hearing on the petition. Notice given by the publication is the only required notice to the concerned persons or parties to be served who are described in this section. An affidavit or certificate of publication made by the concerned newspaper and accepted by the court is evidence of service of summons by publication.

If service of the summons by publication is authorized, the party making service may at his option, without any order of the court, personally serve the summons on any person or party out of the state or the party may admit service of the summons, and no publication of the summons for that party is necessary.

Source: SDC 1939, § 43.0308; SL 1991, ch 217, § 60B; SDCL, § 26-8-16.



§ 26-7A-49 Warrant issued against parents, guardian, or custodian.

26-7A-49. Warrant issued against parents, guardian, or custodian. If the summons is not served on any parent, guardian, or custodian of the child, if any party fails to obey the summons, or if it is made apparent to the court by affidavit of the state's attorney, which may be on information and belief, that a summons will be ineffective to secure the required presence of the child, a warrant may be issued by the court against the parents, guardian, or custodian of the child requiring that the party or the party and the child be brought before the court. If the court requires the presence of any child, a warrant may be issued by the court against the child directing the child to appear before the court.

Source: SDC 1939, § 43.0309; SL 1961, ch 212; SL 1968, ch 164, § 7; SL 1991, ch 217, § 61B; SDCL, § 26-8-18.



§ 26-7A-50 Apprehension of child on warrant--Promise of parent, guardian, or custodian to produce child at hearing.

26-7A-50. Apprehension of child on warrant--Promise of parent, guardian, or custodian to produce child at hearing. If a warrant is issued for any child whose presence is required by the court, any law enforcement officer may take the child into custody and bring the child before the court. In lieu of taking custody of the child, the court or any officer processing the warrant may accept the verbal or written promise of the child's parents, guardian, or custodian served with the summons to be personally responsible for bringing the child before the court as required by the summons or the warrant or at any other time to which the hearing has been adjourned or continued as determined by the court.

Source: SDC 1939, § 43.0309; SL 1968, ch 164, § 7; SL 1991, ch 217, § 62B; SDCL, § 26-8-19.



§ 26-7A-51 Failure to produce child at hearing as contempt.

26-7A-51. Failure to produce child at hearing as contempt. If any parent, guardian, or custodian of a child makes a verbal or written promise to bring the child before the court as authorized by § 26-7A-50 and, without reasonable cause, fails to do so, that person or party may be proceeded against for civil contempt.

Source: SDC 1939, § 43.0309; SL 1968, ch 164, § 7; SL 1991, ch 217, § 63B; SDCL, § 26-8-20.



§ 26-7A-52 Bond to secure court appearance of child in need of supervision or delinquent child.

26-7A-52. Bond to secure court appearance of child in need of supervision or delinquent child. Any alleged child in need of supervision or alleged delinquent child who is the subject of proceedings under this chapter or chapter 26-8B or 26-8C may give bond or other security for the child's appearance before the court according to the order of the court. The court may appoint an attorney to appear and represent the child.

Source: SDC 1939, § 43.0309; SL 1961, ch 213, § 2; SL 1968, ch 164, § 7; SL 1991, ch 217, § 64B; SDCL, § 26-8-21.



§ 26-7A-53 Appearance and answer by interested parties--Failure as default--Petition taken as admitted by default.

26-7A-53. Appearance and answer by interested parties--Failure as default--Petition taken as admitted by default. Every person or party to whom notice is given by summons and all other interested parties affected by the designation "All Whom It May Concern" may appear, either in person or by attorney, pursuant to summons, and answer, either in writing or orally in open court, in response to the petition. If any party fails to appear pursuant to summons or fails to answer or otherwise respond to the petition, the party shall be deemed by the court to be in default and the petition shall be taken as admitted by the party.

Source: SDC 1939, § 43.0308; SL 1991, ch 217, § 65B; SDCL, § 26-8-24.



§ 26-7A-54 Advisory hearing before adjudicatory hearing.

26-7A-54. Advisory hearing before adjudicatory hearing. On appearance of the parties pursuant to summons or at any adjournment or continuance of an appearance, the court shall conduct an advisory hearing before the adjudicatory hearing on the petition, as follows:

(1) The court shall first:

(a) Ascertain the need for any joinder or deletion of parties, determine true names and addresses of parties and their relationships to the child, and determine the true name, date and place of birth, address, and custodial status of the child;

(b) Advise the parties of the nature of the proceedings, the allegations contained in the petition, the burden of proof of the state and the constitutional and statutory rights of the parties; and

(c) Advise the parties of their rights to be represented by attorneys and requirements for court-appointed attorney, if appropriate, and, if requested by any party or if required by the court, the court may adjourn and continue the advisory hearing to a time, date, and place set by the court to afford opportunity for parties to consult with their attorneys; and

(2) The court shall then receive the answer, response, denial, or admission of the parties and, if appropriate, of the child as follows:

(a) If the petition alleges the child to be abused or neglected, parents, guardian, or custodian of the child may admit the allegations contained in the petition and the court may accept the admissions if the court is satisfied there is a factual basis for them;

(b) If the petition alleges a child to be in need of supervision, parents, guardian, or custodian of the child and the child may admit the allegations contained in the petition and the court may accept the admissions if the court is satisfied there is a factual basis for them;

(c) If the petition alleges the child to be delinquent, the child may admit the allegations contained in the petition and the court may accept the admission if the court is satisfied there is a factual basis for them.
Source: SL 1991, ch 217, § 67.



§ 26-7A-55 Petition admitted to by all parties--Dispositional hearing--Petition not admitted to--Adjudicatory hearing--Interim order for temporary custody.

26-7A-55. Petition admitted to by all parties--Dispositional hearing--Petition not admitted to--Adjudicatory hearing--Interim order for temporary custody. If all necessary parties admit the allegations contained in the petition and the court accepts the admissions, the court may find, conclude and make a decision as to adjudication of the child under the applicable provisions of chapter 26-8A, 26-8B, or 26-8C. The court may then proceed with the dispositional phase of the proceedings without conducting a formal adjudicatory hearing on the petition with the concurrence of all parties. However, at the request of any party or if required by the court, the court shall set a later time and date for the dispositional hearing. The court shall then determine interim dispositional arrangements concerning the child and the parties.

If the petition is not admitted by all necessary parties, including the child, if appropriate, or if the petition is denied by any necessary party or the child, if appropriate, the court shall proceed with the adjudicatory hearing on the petition, if notice has been given as required by § 26-7A-15.1, if applicable, or schedule the adjudicatory hearing for a later time and date.

If the advisory hearing is adjourned and continued or if the advisory hearing is completed and the adjudicatory hearing on the petition is scheduled for a later time and date, the court shall make an interim order regarding temporary custody of the child as determined by the court.

Source: SL 1991, ch 217, § 67; SL 2005, ch 139, § 3.



§ 26-7A-56 Rules of procedure and evidence apply to adjudicatory hearings--Rules for other hearings prescribed by court.

26-7A-56. Rules of procedure and evidence apply to adjudicatory hearings--Rules for other hearings prescribed by court. Except as otherwise provided in this chapter and related chapters 26-8A, 26-8B, and 26-8C, the rules of civil procedure and the rules of evidence apply to adjudicatory hearings. All other hearings shall be conducted under rules prescribed by the court. The rules may be designed by the court to inform the court fully of the exact status of the child and to ascertain the history, environment, and the past and present physical, mental, and moral condition of the child and the child's parents, guardian, and custodian, as may be necessary or appropriate to enable the court to determine suitable disposition of the child according to the least restrictive alternative available in keeping with the child's best interests and with due regard for the rights and interests of the parents, guardian, custodian, the public, and the state.

Source: SL 1991, ch 217, § 68.



§ 26-7A-57 Discovery--"Respondent" defined--"Child" defined.

26-7A-57. Discovery--"Respondent" defined--"Child" defined. Sections 26-7A-58 to 26-7A-73, inclusive, relate to discovery in proceedings during the adjudicatory and dispositional phases under this chapter and chapters 26-8A, 26-8B, and 26-8C. In these sections, the term "respondent" means the child's parents, guardian, or custodian or any other interested party other than the Department of Social Services, court services, and the state, and the term "child" means the child who is the subject of the proceedings.

Source: SL 1991, ch 217, § 69.



§ 26-7A-58 Inspection by respondent or child of statements made by any respondent or child.

26-7A-58. Inspection by respondent or child of statements made by any respondent or child. On the written request of a respondent or a child, the state's attorney shall permit the respondent or child to inspect and copy or photograph any relevant written or recorded statements made by any respondent or child or copies of such statements in the possession, custody, or control of the state, the existence of which is known or by the exercise of due diligence may become known to the state's attorney and the substance of any oral statement which was made by any respondent or child in response to interrogation by any person then known to the respondent or child to be an employee of the state or of a department or agency of the state and which the state's attorney intends to offer in evidence at the hearing.

Source: SL 1991, ch 217, § 69A.



§ 26-7A-59 Request for copy of prior order of adjudication or final decree of disposition.

26-7A-59. Request for copy of prior order of adjudication or final decree of disposition. On the written request of a respondent or a child, the state's attorney shall furnish to the respondent or child a copy of any prior order of adjudication or final decree of disposition affecting the party in any prior proceedings in the county involving the party that related to abused or neglected children, children in need of supervision, or delinquent children that is in the possession, custody, or control of the state's attorney, the existence of which is known or by the exercise of due diligence may become known to the state's attorney.

Source: SL 1991, ch 217, § 69B.



§ 26-7A-60 Right to inspect, copy, or photograph books, papers, documents, photographs, tangible objects, buildings, or places.

26-7A-60. Right to inspect, copy, or photograph books, papers, documents, photographs, tangible objects, buildings, or places. On the written request of a respondent or a child, the state's attorney shall permit the respondent or child to inspect and copy or photograph books, papers, documents, photographs, tangible objects, buildings, or places, or copies or portions of them which are in the possession, custody, or control of the state's attorney and which are material to the preparation of the respondent's or child's case, which are intended for use by the state's attorney as evidence in chief at the hearing, or which were obtained from or belong to the respondent or child.

Source: SL 1991, ch 217, § 69C.



§ 26-7A-61 Right of respondent or child to inspect, copy, or photograph results or reports of physical or mental examinations and scientific tests or experiments.

26-7A-61. Right of respondent or child to inspect, copy, or photograph results or reports of physical or mental examinations and scientific tests or experiments. On the written request of a respondent or a child, the state's attorney shall permit the respondent or child to inspect and copy or photograph any results or reports of physical or mental examinations and of scientific tests or experiments, or copies of them, which are in the possession, custody, or control of the state's attorney, the existence of which is known or by the exercise of due diligence may become known to the state's attorney, and which are material to the preparation of the case of the respondent or child or are intended for use by a state's attorney as evidence in chief at the hearing.

Source: SL 1991, ch 217, § 69D.



§ 26-7A-62 Inspection of internal documents of state prohibited--Exceptions--Inspection of statements of state's witnesses prohibited--Exceptions.

26-7A-62. Inspection of internal documents of state prohibited--Exceptions--Inspection of statements of state's witnesses prohibited--Exceptions. Except as provided in §§ 26-7A-58, 26-7A-59, and 26-7A-61 the discovery or inspection of reports, memoranda, or other internal documents made by the state's attorney or other employees of the state or any department or agency of the state in connection with the investigation or litigation of the case is not authorized. The discovery or inspection of statements made by witnesses or prospective witnesses of the state or any department or agency of the state is not authorized except as provided in §§ 26-7A-64 to 26-7A-66, inclusive.

Source: SL 1991, ch 217, § 69E.



§ 26-7A-63 Statement of state's witness or prospective witness not subject to discovery until witness has testified.

26-7A-63. Statement of state's witness or prospective witness not subject to discovery until witness has testified. In any proceedings under this chapter and chapters 26-8A, 26-8B, and 26-8C, no statement in the possession of the state's attorney which was made by a witness or prospective witness of the state or any department or agency of the state, other than a respondent or a child, may be the subject of subpoena, discovery, or inspection until the witness has testified on direct examination in the adjudicatory hearing.

Source: SL 1991, ch 217, § 69F.



§ 26-7A-64 Examination upon request of statement by state's witness relating to subject matter of witness' testimony.

26-7A-64. Examination upon request of statement by state's witness relating to subject matter of witness' testimony. After a witness called by the state's attorney has testified on direct examination, the court shall, on the motion of a respondent or a child, order the state's attorney to produce any statement, as defined in § 26-7A-67, of the witness in the possession of the state's attorney which relates to the subject matter on which the witness has testified. If the entire contents of any statement relate to the subject matter of the testimony of the witness, the court shall order it to be delivered directly to the respondent or the child for examination and use by the party.

Source: SL 1991, ch 217, § 69G.



§ 26-7A-65 Excise of nonsubject matter related material from witness' statement to be produced--Appeal.

26-7A-65. Excise of nonsubject matter related material from witness' statement to be produced--Appeal. If the state's attorney claims that any statement ordered to be produced under §§ 26-7A-63 to 26-7A-67, inclusive, contains matter which does not relate to the subject matter of the testimony of the witness, the court shall order the state's attorney to deliver the statement for the inspection of the court in camera. Upon delivery the court shall excise the portions of the statement which do not relate to the subject matter of the witness. With the material excised, the court shall direct delivery of the statement to the respondent or child for the party's use. If, pursuant to this procedure, any portion of the statement is withheld from the respondent or the child, the respondent or the child objects to the withholding, and the hearing proceeds to an adjudication of the child, the entire text of the statement shall be preserved by the state's attorney. If the respondent or the child appeals, the entire statement shall be made available to the appellate court for the purpose of determining the correctness of the ruling of the trial judge. When any statement is delivered to a respondent or a child pursuant to this section, the court, on application of the respondent or the child, may recess proceedings in the adjudicatory hearing for the time it determines to be reasonably required for the examination of the statement by the respondent or the child and the party's preparation for its use in the hearing.

Source: SL 1991, ch 217, § 69H.



§ 26-7A-66 Witness' testimony struck from record upon state's attorney's election not to deliver statement to respondent or child.

26-7A-66. Witness' testimony struck from record upon state's attorney's election not to deliver statement to respondent or child. If the state's attorney elects not to comply with an order of the court under §§ 26-7A-64 and 26-7A-65 to deliver to the respondent or the child any statement or portion of a statement that the court directs, the court shall strike from the record the testimony of the witness and the hearing shall proceed unless the court in its discretion determines otherwise.

Source: SL 1991, ch 217, § 69I.



§ 26-7A-67 "Statement" defined.

26-7A-67. "Statement" defined. The term, "statement," as used in §§ 26-7A-64 to 26-7A-66, inclusive, in relation to any witness called by the state's attorney, means:

(1) A written statement made by the witness and signed or otherwise adopted or approved by the witness;

(2) A stenographic, mechanical, electrical, or other recording, or a transcription of a recording, which is a substantially verbatim recital of an oral statement made by the witness and recorded contemporaneously with the making of the oral statement; or

(3) A summary of an oral declaration made by someone other than the witness that has been reduced to writing.
Source: SL 1991, ch 217, § 69J.



§ 26-7A-68 State's attorney may inspect, copy, or photograph documents or objects in possession of respondent or child.

26-7A-68. State's attorney may inspect, copy, or photograph documents or objects in possession of respondent or child. If a respondent or a child requests disclosure under § 26-7A-60 and the state's attorney complies with the request, the respondent or the child, on the written request of the state's attorney, shall permit the state's attorney to inspect and copy or photograph books, papers, documents, photographs, tangible objects, or copies or portions of them which are in the possession, custody, or control of the respondent or the child and which the respondent or the child intends to introduce as evidence in chief at the hearing.

Source: SL 1991, ch 217, § 69K.



§ 26-7A-69 State's attorney's right to inspect, copy, or photograph physical or mental examination results and reports of scientific tests or experiments.

26-7A-69. State's attorney's right to inspect, copy, or photograph physical or mental examination results and reports of scientific tests or experiments. If a respondent or a child requests disclosure under § 26-7A-61 and the state's attorney complies with the request, the respondent or the child, on the written request of the state's attorney, shall permit the state's attorney to inspect and copy or photograph any results or reports of physical or mental examinations and of scientific tests or experiments made in connection with the particular case, or copies of them, which are in the possession or control of the respondent or the child and which the respondent or the child intends to introduce as evidence in chief at the hearing or which were prepared by a witness whom the respondent or the child intends to call at the hearing when the results or reports relate to testimony of the witness.

Source: SL 1991, ch 217, § 69L.



§ 26-7A-70 State's attorney prohibited from inspection of internal documents made by respondent or child or attorneys in connection with case.

26-7A-70. State's attorney prohibited from inspection of internal documents made by respondent or child or attorneys in connection with case. Sections 26-7A-68 and 26-7A-69 authorize discovery or inspection of scientific or medical reports and do not authorize the discovery or inspection of reports, memoranda, or other internal case presentation documents made by the respondent or the child or their attorneys or agents in connection with the investigation or presentation of their case or of statements made by the respondent or the child, or by witnesses or prospective witness for the state or any respondent or child to any respondent or the child or their agents or attorneys.

Source: SL 1991, ch 217, § 69M.



§ 26-7A-71 Notice of additional evidence.

26-7A-71. Notice of additional evidence. If, prior to or during the hearing, a party discovers additional evidence or material previously requested or ordered which is subject to discovery or inspection under §§ 26-7A-58 to 26-7A-70, inclusive, the party shall promptly notify the other parties or their attorneys or the court of the existence of the additional evidence or material.

Source: SL 1991, ch 217, § 69N.



§ 26-7A-72 Court order upon discovery motion.

26-7A-72. Court order upon discovery motion. On a sufficient showing the court may at any time order that the discovery or inspection be denied, restricted, or deferred or may make an order as is appropriate. On the motion of a party, the court may permit the party to make the showing, in whole or in part, in the form of a written statement to be inspected by the judge alone. If the court enters an order granting relief following the ex parte showing, the entire text of the party's statement shall be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal.

Source: SL 1991, ch 217, § 69O.



§ 26-7A-73 Failure of party to comply with discovery provisions.

26-7A-73. Failure of party to comply with discovery provisions. If, at any time during the course of a proceeding, it is brought to the attention of a court that a party has failed to comply with an applicable discovery provision of §§ 26-7A-58 to 26-7A-71, inclusive, the court may order the party to permit the discovery or inspection, grant a continuance or prohibit the party from introducing evidence not disclosed or the court may enter another order that the court considers just under the circumstances. The court may specify the time, place, and manner of making the discovery and inspection and may prescribe just terms and conditions.

Source: SL 1991, ch 217, § 69P.



§ 26-7A-74 Depositions--"Respondent" defined--"Child" defined.

26-7A-74. Depositions--"Respondent" defined--"Child" defined. Sections 26-7A-75 to 26-7A-81, inclusive, relate to depositions in proceedings during the adjudicatory and dispositional phases under this chapter and chapters 26-8A, 26-8B, and 26-8C. In these sections, the term "respondent" means the child's parents, guardian, or custodian or any other interested party other than Department of Social Services, court services, and the state, and the term "child" means the child who is the subject of the proceedings.

Source: SL 1991, ch 217, § 70.



§ 26-7A-75 Depositions only as provided by statute or rule--Motion by party due to exceptional circumstances.

26-7A-75. Depositions only as provided by statute or rule--Motion by party due to exceptional circumstances. Depositions may not be ordered for discovery or any other purpose except as specifically provided by statute or rule. If due to exceptional circumstances it is in the interests of justice that the testimony of a prospective witness of a party be taken and preserved for use at the hearing, the court may upon motion of the party and notice to the parties order that the testimony of the witness be taken by deposition and that any designated book, paper, document, record, recording, or other material not privileged be produced at the same time and place.

Source: SL 1991, ch 217, § 70A.



§ 26-7A-76 Notice of deposition--Right of child or respondent to be present--Waiver.

26-7A-76. Notice of deposition--Right of child or respondent to be present--Waiver. The party at whose instance a deposition is to be taken in the state shall give to every party reasonable written notice of the time and place for taking the deposition. The notice shall state the name and address of each person to be examined. Any respondent or child has the right to be present at the examination upon request subject to terms fixed by the court, but the failure of any respondent or child, without good cause shown, to appear after notice is a waiver of that right and of any objection to the taking and use of the deposition based upon that right.

Source: SL 1991, ch 217, § 70B.



§ 26-7A-77 Manner of taking and filing deposition--Examination and cross examination.

26-7A-77. Manner of taking and filing deposition--Examination and cross examination. Subject to any additional conditions set by the court, a deposition shall be taken and filed in the manner provided in civil actions except as otherwise provided in §§ 26-7A-75 to 26-7A-81, inclusive. The scope and manner of examination and cross-examination shall be the same as would be allowed in the hearing itself. The state's attorney shall make any statement of the witness being deposed which is in the possession of the state's attorney or to which the respondents or the child would be entitled at the hearing available to the respondents and the child or their respective attorneys for examination and use at the taking of a deposition.

Source: SL 1991, ch 217, § 70C.



§ 26-7A-78 Deposition enclosed, sealed, and endorsed--Transmitted to county clerk.

26-7A-78. Deposition enclosed, sealed, and endorsed--Transmitted to county clerk. A deposition taken pursuant to this section shall be enclosed, sealed, and endorsed with the title of the action and the name of the officer taking the deposition. The officer taking the deposition shall address and transmit the deposition to the clerk of courts of the county where the action is being conducted. The deposition shall remain under seal until it is opened by the clerk of courts pursuant to the order of the court, the request of any party to the action or attorney for the party, or the request of the state's attorney.

Source: SL 1991, ch 217, § 70D.



§ 26-7A-79 Use of depositions.

26-7A-79. Use of depositions. At any hearing, a part or all of a deposition, so far as otherwise admissible under the rules of evidence, may be used if it appears:

(1) That the deponent is dead;

(2) That the deponent is out of the state, unless it appears that the absence of the deponent was procured by the party offering the deposition;

(3) That the deponent is unable to attend or testify because of illness or infirmity;

(4) That the deponent is confined in jail or prison outside the state; or

(5) That such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used, and the offering party has made application and given notice.

If a deposition has been taken, it may be read in any phase of the same action and on any hearing of the action. Any deposition may also be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness. If only a part of a deposition is offered in evidence by a party, an adverse party may require the offering party to offer all of the deposition that is relevant to the part offered and any party may offer other parts.

Source: SL 1991, ch 217, § 70E.



§ 26-7A-80 Objections to deposition testimony or evidence--Basis.

26-7A-80. Objections to deposition testimony or evidence--Basis. Objections to deposition testimony or evidence or a part of it and the grounds for the objections shall be stated at the time of the taking of the deposition. Objections to receiving in evidence a deposition or a part of a deposition may be made on the basis that the conditions of § 26-7A-79 are no longer applicable.

Source: SL 1991, ch 217, § 70F.



§ 26-7A-81 Deposition by agreement of parties not precluded.

26-7A-81. Deposition by agreement of parties not precluded. Nothing in §§ 26-7A-75 to 26-7A-80, inclusive, precludes the taking, either orally or through written questions, of a deposition for use at a hearing or the use of a deposition by agreement of the parties with the consent of the court.

Source: SL 1991, ch 217, § 70G.



§ 26-7A-82 Adjudicatory hearing following advisory hearing--Support of evidence.

26-7A-82. Adjudicatory hearing following advisory hearing--Support of evidence. Following an advisory hearing on a petition, the court shall conduct an adjudicatory hearing. The court shall consider whether the allegations of the petition are supported by clear and convincing evidence concerning an alleged abused or neglected child or whether the allegations of the petition are supported by evidence beyond a reasonable doubt concerning an alleged child in need of supervision or an alleged delinquent child. In cases concerning abused or neglected children, evidence that child abuse has occurred is prima facie evidence that the child is an abused or neglected child regardless of allegations contained in the petition, and such evidence is sufficient to support an adjudication of the child as an abused or neglected child.

Source: SL 1991, ch 217, § 71B.



§ 26-7A-83 Evidence considered at adjudicatory hearing--Appearance of party preparing reports and materials used as evidence.

26-7A-83. Evidence considered at adjudicatory hearing--Appearance of party preparing reports and materials used as evidence. Written reports and other material and information relating to the child's mental, physical, and social history may be received and considered by the court at the adjudicatory hearing together with other evidence relating to the allegations of the petition or circumstances then affecting the child. If requested by the child or the child's parents, guardian, custodian, or other interested party appearing as respondent in the action, the court shall require the party who prepared the reports or material to appear as a witness and be subject to both direct and cross-examination. In the absence of a request regarding the appearance of the party preparing the reports or material, the court may order the party who prepared the report or material to appear and testify if the court finds that interests of the child or the child's parent, guardian, or custodian or any other respondent to the proceedings so require.

Source: SL 1991, ch 217, § 71C.



§ 26-7A-84 Order to amend petition.

26-7A-84. Order to amend petition. The court, on the motion of the state, the child, or any respondent or on the court's own motion, may order the petition to be amended to conform to the evidence. If amendment of the petition results in a substantial departure from the original allegations contained in the petition, the court shall continue the adjudicatory hearing on the motion of any interested party. The court may grant a continuance on the court's own motion if the court finds it to be in the best interests of the child or any other party to the proceeding.

Source: SL 1991, ch 217, § 71D.



§ 26-7A-85 Child with mental illness or intellectual disability--Suspension of hearing--Examination.

26-7A-85. Child with mental illness or intellectual disability--Suspension of hearing--Examination. If it appears from the evidence presented at the adjudicatory hearing that the child may be mentally ill or have an intellectual disability, as the terms are defined in Title 27A or Title 27B, the court may suspend the adjudicatory hearing and may:

(1) Order that the child be examined by a qualified mental health professional. The court may place the child in a hospital or other suitable facility for the purposes of the examination; or

(2) Recommend to the state that the proceedings be conducted as provided in applicable chapters of Title 27A or Title 27B.

Even if the court exercises some of the authority in this section, the court may proceed with the adjudicatory hearing and dispositional hearing.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 75B; SDCL § 26-8-22.8; SL 2013, ch 125, § 5.



§ 26-7A-86 Final order when allegations not supported by evidence--Additional findings and conclusions for abused or neglected child--Appeal.

26-7A-86. Final order when allegations not supported by evidence--Additional findings and conclusions for abused or neglected child--Appeal. If the court finds the allegations of the petition or amended petition are not supported by clear and convincing evidence in cases concerning an alleged abused or neglected child or are not supported by evidence beyond a reasonable doubt in cases concerning an alleged child in need of supervision or an alleged delinquent child, the court shall enter a final order accordingly and the action shall be terminated. In the case of an alleged abused or neglected child, the court shall enter findings and conclusions in addition to the final order. On termination of the action, the child, the child's parents, guardian, or custodian and other parties respondent shall be released from any restriction or temporary order previously issued by the court and from the jurisdiction of the court. The final order terminating the action is an appealable order of the court by the state or by any alleged abused or neglected child or any party respondent not in agreement with the nonadjudication of the alleged abused or neglected child and resulting termination of the action.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1971, ch 166, § 4; SL 1991, ch 217, § 76B; SDCL, § 26-8-22.9; SL 1992, ch 183, § 3.



§ 26-7A-87 Order of adjudication subject to intermediate appeal--Dispositional proceedings--Interim dispositional decree.

26-7A-87. Order of adjudication subject to intermediate appeal--Dispositional proceedings--Interim dispositional decree. If the court finds the allegations of the petition are supported by clear and convincing evidence in cases concerning an alleged abused or neglected child or are supported by evidence beyond a reasonable doubt in cases concerning an alleged child in need of supervision or an alleged delinquent child, the court shall adjudicate the child accordingly and shall issue findings of fact, conclusions of law and an order of adjudication stating the child to be an abused or neglected child as defined in chapter 26-8A, a child in need of supervision as defined in chapter 26-8B, or a delinquent child as defined in chapter 26-8C. The order of adjudication is an intermediate order and is subject to intermediate appeal with the permission of the court according to the rules of procedure governing civil appeals.

The court shall proceed with the dispositional phase of the proceedings and shall issue an order setting the time, date, and place of the initial dispositional hearing and prescribing notice of the hearing. However, the court may proceed immediately with the initial dispositional hearing with the consent of the state, the child and the child's parents, guardian, or custodian or other parties who are respondents in the action.

On completion of the adjudicatory hearing resulting in adjudication of the child, the court may issue an interim dispositional decree governing custody, placement, care, shelter, or detention of the child as determined by the court pending the initial dispositional hearing and any continuance of it.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1971, ch 166, § 5; SL 1983, ch 210; SL 1991, ch 217, § 77B; SDCL, § 26-8-22.10.



§ 26-7A-88 Examination, investigation, and reports of adjudicated child before final disposition.

26-7A-88. Examination, investigation, and reports of adjudicated child before final disposition. After adjudication of a child as an abused or neglected child, a child in need of supervision or a delinquent child and before final disposition of the case, the court may require the following examinations and investigations and reports of them:

(1) The court may order the child's parents, guardian, custodian, any other party respondent, or any relative of the child who might be considered as a potential caretaker of the child on disposition to submit to psychological, psychiatric or medical examination and evaluation by a qualified mental health professional or physician and submit the report to the court. The order may be issued by the court on the motion of the state, the child, any interested party, or on the court's own motion. The order directing the examination and evaluation shall state the time, place, manner, conditions, and scope of the examination and evaluation to be made and the person or persons by whom it is to be made; and

(2) The court may order homestudy investigations and reports of the investigations submitted to the court concerning the child's parents, guardian, custodian, any other party respondent, or relative of the child who might be a potential caretaker of the child on disposition. The order for a homestudy investigation and a report of the investigation shall generally state the conditions and scope of the investigation considered necessary or appropriate by the court under the circumstances.

Reports received by the court pursuant to this section may be released by the court to attorneys of record for the parties and may be received by the court as evidence in the dispositional phase of the proceeding.

Source: SL 1991, ch 217, § 78.



§ 26-7A-89 Continuance of case--Custody of child pending disposition--Term of continuance.

26-7A-89. Continuance of case--Custody of child pending disposition--Term of continuance. At any time after the filing of the petition and before the final disposition of the case, the court may continue the case from time to time. The court may issue orders it considers necessary allowing the child to remain in the custody of the child's parents, guardian, or custodian according to terms and conditions required by the court or placing the child in temporary custody. Any continuation of the case by the court may extend no longer than three months between hearings.

Source: SDC 1939, § 43.0309; SL 1961, ch 212; SL 1968, ch 164, § 7; SL 1991, ch 217, § 79B; SDCL, § 26-8-23.



§ 26-7A-90 Evidence heard at dispositional hearing--Interim decree--Final decree.

26-7A-90. Evidence heard at dispositional hearing--Interim decree--Final decree. After adjudication, the court shall conduct dispositional hearings and consider evidence regarding proper disposition of the child best serving the interests of the child with due regard to the rights and interests of the child's parents, guardian, custodian, other parties respondent, the public, and the state. Dispositional evidence may include social study reports, mental and medical examination and evaluation reports, homestudy investigation reports, and any other evidence related to appropriate disposition of the child.

Following the dispositional hearing, the court shall issue an interim decree of disposition. During the dispositional phase, the court shall balance the rights and interests of the child and the respective parties, including the public and the state.

On completion of the final dispositional hearing the court shall issue findings of fact, conclusions of law, and a final decree of disposition. The decree shall be the final order of the court for the purpose of an appeal by any party according to the rules of procedure governing civil appeals.

Source: SDC 1939, § 43.0327 as added by SL 1968, ch 164, § 16; SL 1991, ch 217, § 81B; SDCL, § 26-8-22.11.



§ 26-7A-91 Notice of entry of order of adjudication or final decree--Service of publication.

26-7A-91. Notice of entry of order of adjudication or final decree--Service of publication. Notice of entry of an order of adjudication or a final decree of disposition in any case shall be served on the parties to the action. The notice of entry may be served by publication in the same manner as service of summons in the actions. If notice of entry is served by publication, the service shall be considered completed five days after the date of publication of the notice of entry. Time for appeal shall commence on the next day following the date of completed service of the notice of entry.

Source: SL 1991, ch 217, § 84.



§ 26-7A-92 Guardian of placed child.

26-7A-92. Guardian of placed child. In every case under this chapter and chapters 26-8B and 26-8C, if the child is committed to the Department of Corrections, the court shall appoint the secretary of corrections as guardian of the person of the child. If the court places the child at the Human Services Center, the court shall appoint the secretary of the Department of Social Services as guardian of the person of the child.

Source: SDC 1939, §§ 43.0311, 43.0312; SL 1991, ch 217, § 86B; SDCL § 26-8-38; SL 1996, ch 172, § 6; SL 1998, ch 159, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 26-7A-93 Placement subject to availability of space.

26-7A-93. Placement subject to availability of space. No child governed by provisions of this chapter or chapter 26-8A, 26-8B, or 26-8C may be placed in any group home, residential care facility, group care institution, or any other facility unless the agency, department, association, or corporation operating the facility determines that space is available.

Source: SL 1974, ch 179, § 5; SL 1991, ch 217, § 87B; SDCL, § 26-8-40.6.



§ 26-7A-93.1 Repealed.

26-7A-93.1. Repealed by SL 1996, ch 172, § 7



§ 26-7A-94 Provisions for payment of custodial care costs.

26-7A-94. Provisions for payment of custodial care costs. The following provisions govern the payment of costs of custodial care of any child who is the subject of proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C:

(1) The child's parents, guardian, or custodian shall pay the costs of custodial care of the child at all times while the child is in the custodial care of the parents, guardian, or custodian.

(2) The costs of custodial care of any child before disposition of the child shall be paid initially by the county in which the proceedings are conducted except for the costs of custodial care of an apparent or alleged abused or neglected child in the temporary custody of the Department of Social Services who is placed in a licensed foster home or in licensed facilities. Custodial care costs for such a child shall be paid by the Department of Social Services.

(3) The cost of placing any child in a detention facility after disposition shall be sustained initially by the county in which the proceedings are concluded.

(4) If the court commits a child to the Department of Corrections and the child has to await placement, the county in which the proceedings are concluded shall pay initially the costs of custodial care for seven days immediately following issuance of the final decree of disposition while the child awaits placement. After the seven-day period has expired, the Department of Corrections shall pay the costs of custodial care or reimburse the county responsible for providing that care.

(5) If the court places a child at the Human Services Center, and the child has to await placement, the county in which the proceedings are concluded shall pay the costs of custodial care for seven days immediately following issuance of the final decree of disposition. After the seven-day period has expired, the Department of Social Services shall pay the costs of custodial care or reimburse the county responsible for providing that care while the child awaits placement.
Source: SL 1977, ch 208, § 2; SL 1991, ch 217, § 88B; SDCL § 26-8-40.8; SL 1993, ch 200, § 6; SL 1993, ch 201, § 1; SL 1994, ch 216, § 1; SL 1996, ch 172, § 8; SL 1996, ch 176, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 26-7A-95 Parents' duty to support child--Costs of custodial care payable on demand.

26-7A-95. Parents' duty to support child--Costs of custodial care payable on demand. Notwithstanding provisions of § 26-7A-94, the child's parents' duty to support the child continues if the child is placed in the custodial care of the Department of Social Services or another department or agency of the state, and the costs of custodial care for a child and related fees are due and payable by the child's parents on demand by the Department of Social Services or other custodial department or agency of the state or by the county.

Source: SL 1991, ch 217, § 88C.



§ 26-7A-96 Acceptance and expenditure of additional funds for custodial care costs.

26-7A-96. Acceptance and expenditure of additional funds for custodial care costs. The secretary of the Department of Corrections may accept and expend for the purpose of § 26-7A-94, in addition to the amount in that section, any funds obtained from federal sources, gifts, contributions, or any other source if the acceptance and expenditure are approved in accordance with § 4-8B-10.

Source: SL 1989, ch 230, § 3; SL 1991, ch 217, § 90B; SDCL Supp, § 26-8-40.10.



§ 26-7A-97 Order or decree of guardianship of child--Certified copy as authority for custody--Social studies, clinical reports, and other information transmitted with order.

26-7A-97. Order or decree of guardianship of child--Certified copy as authority for custody--Social studies, clinical reports, and other information transmitted with order. Any child adjudicated to be an abused or neglected child, a child in need of supervision or a delinquent child, as defined, respectively, in chapter 26-8A, 26-8B, or 26-8C, and awarded by the court to a guardian, institution, or association, shall be held by the guardian, institution, or association by virtue of the order or decree entered of record in the case. The clerk of courts shall issue to the guardian, institution, or association a certified copy of the order or decree of the court as proof of the authority of the guardian, institution, or association over the child. No other process need issue to warrant the keeping of the child. The clerk of courts shall transmit copies of the social study, any clinical reports, and other information pertinent to the care and treatment of the child to the guardian, institution, or association with the commitment order or decree.

Source: SDC 1939, § 43.0315; SL 1968, ch 164, § 12; SL 1991, ch 217, § 92B; SDCL, § 26-8-44.



§ 26-7A-98 Order for payment of, or reimbursement for, support to guardian or conservator or institution--Reasonable payment--Security and enforcement of order--Modification.

26-7A-98. Order for payment of, or reimbursement for, support to guardian or conservator or institution--Reasonable payment--Security and enforcement of order--Modification. If it appears during the course of proceedings conducted under this chapter or chapter 26-8A, 26-8B, or 26-8C that the parent, parents, guardian, conservator, custodian, or any party named in a petition who is legally obligated to support a child is able to contribute to the support of the child, the court shall enter an order requiring the parent, parents, guardian, conservator, custodian, or other responsible party to pay to the appointed guardian or conservator or to the institution to which the child may be committed or placed or to reimburse the county which has initially borne custodial care costs pursuant to subdivision 26-7A-94(2) or (3) or (4) a reasonable amount payable periodically for the support, maintenance, and education of the child and all statutory fees and costs related to expenses incurred on behalf of the child, or any portion of them. In determining a reasonable payment, the court shall consider the responsible party's ability to pay according to the laws of the state on child support obligations. Any determination that a responsible party need not make full reimbursement of statutory fees and costs shall be justified in a specific finding, in writing or on the record. The court may also order the parent, parents, guardian, conservator, custodian, or other responsible party to furnish reasonable security for the payment of the child support, fees and costs incurred on behalf of the child, or any portion of them. Upon failure to pay, the court may enforce compliance with the order by proceeding as for civil contempt or the appointed guardian or conservator or the institution or the county may proceed to execution on the order as on a civil judgment. Periodically, the court may, on application and on the notice that the court requires, alter the obligations to pay child support, fees, and costs related to expenses incurred on behalf of the child as it considers reasonable, proper, and consistent with the best interests of the child.

Source: SDC 1939, § 43.0325; SL 1991, ch 217, § 93B; SDCL, § 26-8-45; SL 1993, ch 201, § 2; SL 1993, ch 213, § 121; SL 1996, ch 176, § 2.



§ 26-7A-99 Order of wage assignment for support of child--Discovery of employment--Disobedience as contempt.

26-7A-99. Order of wage assignment for support of child--Discovery of employment--Disobedience as contempt. If a party ordered to pay child support and all statutory fees and costs related to expenses incurred on behalf of the child, or any portion of them, pursuant to § 26-7A-98 or pursuant to a court order under any other applicable statute, is employed for wages, salary, or commission, the court may order that the amount of child support, fees, and costs to be paid by the party shall be paid to the guardian or institution out of the party's wages, salary, or commission, and the party shall accordingly execute an assignment. The court may also order the party obligated to pay child support, fees, and costs, or any portion of them, to periodically make complete disclosure to the court of the party's place or places of employment and the amount and nature of earnings. If the party fails to obey the order of the court, the party may be punished as for civil contempt.

Source: SDC 1939, § 43.0326; SL 1991, ch 217, § 94B; SDCL, § 26-8-46.



§ 26-7A-100 Conservatorship of estate of child.

26-7A-100. Conservatorship of estate of child. Unless otherwise specifically ordered by the court in its order or decree, nothing in this chapter or in chapter 26-8A, 26-8B, or 26-8C gives the conservatorship of the estate of the child to any guardian appointed or changes the age of minority of a child for any purpose unless the child is a person under twenty-one years of age who is under the continuing jurisdiction of the court, as defined in § 26-7A-1, is under commitment to the Department of Corrections or is under continuing foster care pursuant to § 26-6-6.1. However, the court may appoint a conservator of the estate of a child who is under the age of eighteen years if the child is within the jurisdiction of the court and the court specifically finds that appointment of a conservator of the estate of the child is necessary and appropriate under the circumstances and is in the best interests of the child.

Source: SDC 1939, § 43.0330; SL 1991, ch 217, § 95B; SDCL, § 26-8-47; SL 1993, ch 213, § 122; SL 1996, ch 172, § 9.



§ 26-7A-101 Period of continuation of guardianship or conservatorship--Application for new guardian or conservator, restoration to parents or discharge of guardian or conservator.

26-7A-101. Period of continuation of guardianship or conservatorship--Application for new guardian or conservator, restoration to parents or discharge of guardian or conservator. Except as provided in § 26-11A-21, guardianship or conservatorship of a child under this chapter or chapter 26-8A, 26-8B, or 26-8C shall continue until the court orders otherwise, but not after the child has attained the age of majority except as stated in § 26-7A-100. The child or any person interested in the child may from time to time, upon a proper showing, apply to the court for the appointment of a new guardian or conservator, for the restoration of the child to the custody of the child's parents, if parental rights have not been terminated, or the child's former guardian or custodian, or for the discharge of the guardian or conservator appointed by the court at the final disposition of the child.

Source: SDC 1939, § 43.0315; SL 1968, ch 164, § 12; SL 1972, ch 154, § 8; SL 1991, ch 217, § 96B; SDCL, § 26-8-48; SL 1993, ch 213, § 123; SL 1996, ch 172, § 10.



§ 26-7A-102 Jurisdiction of court.

26-7A-102. Jurisdiction of court. If the court commits the child to the Department of Corrections, the court's jurisdiction shall be limited to § 26-7A-122. In all other cases, court has continuing jurisdiction over children placed or committed under this chapter or chapter 26-8A, 26-8B, or 26-8C regardless of the location of the children.

Source: SDC 1939, § 43.0328; SL 1968, ch 164, § 17; SL 1991, ch 217, § 97B; SDCL, § 26-8-50; SL 1996, ch 172, § 11.



§ 26-7A-103 Court order for report by guardian or institution.

26-7A-103. Court order for report by guardian or institution. The court may require any guardian, institution, or association having custodial care of a child under this chapter or chapter 26-8A, 26-8B, or 26-8C to submit to the court a complete report on the party's actions regarding the child in the manner and form and at the time directed by the court.

Source: SDC 1939, § 43.0317; SL 1951, ch 222, § 2; SL 1991, ch 217, § 98B; SDCL, § 26-8-51.



§ 26-7A-104 Review dispositional hearing to remove guardian or institution or restore child to parents.

26-7A-104. Review dispositional hearing to remove guardian or institution or restore child to parents. On consideration of the report of the guardian, institution, or association submitted to the court pursuant to § 26-7A-103, except for a child committed to the Department of Corrections, the court may conduct a review dispositional hearing and:

(1) Remove the guardian and appoint another party to act as guardian for the child;

(2) Remove the child from the institution or association and place the child in another institution or association as determined by the court; or

(3) Restore the child to the custody of either or both of the child's parents, if parental rights have not been terminated, or to the custody of the child's former guardian or custodian existing at commencement of the action, with or without supervision, probation, or other conditions imposed by the court consistent with the best interests of the child and with due regard to the rights and interests of the child's parents, guardian, custodian, the public, and the state.
Source: SDC 1939, § 43.0317; SL 1951, ch 222, § 2; SL 1991, ch 217, § 99B; SDCL, § 26-8-52; SL 1996, ch 172, § 12.



§ 26-7A-105 Child not disqualified from public office, civil service, or military service--Not a criminal conviction.

26-7A-105. Child not disqualified from public office, civil service, or military service--Not a criminal conviction. No adjudication or disposition under this chapter or chapter 26-8A, 26-8B, or 26-8C may cause disqualification or ineligibility of a child for any public office, civil service, or military service. No child may be termed a criminal because of any adjudication or disposition, nor may any adjudication or disposition be considered to be a conviction.

Source: SDC 1939, § 43.0327; SL 1968, ch 164, § 16; SL 1991, ch 217, § 101B; SDCL, § 26-8-56.



§ 26-7A-106 Proceedings not admissible in criminal or civil action against child.

26-7A-106. Proceedings not admissible in criminal or civil action against child. No adjudication, disposition, or evidence given in any proceedings under this chapter or chapter 26-8A, 26-8B, or 26-8C is admissible against a child in any criminal, civil, or other proceeding, except in subsequent proceedings under this chapter and related chapter 26-8C regarding the delinquency of the same child and in subsequent criminal proceedings concerning the same child for sentencing purposes.

Source: SDC 1939, §§ 43.0301, 43.0327; SL 1968, ch 164, § 16; SL 1978, ch 192, § 1; SL 1991, ch 217, § 102B; SDCL, § 26-8-57.



§ 26-7A-107 Order of protection--Authorized provisions--Termination, modification or extension of order.

26-7A-107. Order of protection--Authorized provisions--Termination, modification or extension of order. The court may make an order of protection in assistance of, or as a condition of, any decree of disposition authorized by this chapter or chapter 26-8A, 26-8B, or 26-8C. The order of protection may set forth reasonable conditions of behavior to be observed for a specified period by the child's parents, guardian, custodian, or any other person who is a party to such proceedings.

The order of protection may require any concerned person or party:

(1) To stay away from a child or the child's home;

(2) To permit a parent or other person to visit a child at stated periods and places, with or without supervision;

(3) To abstain from offensive conduct against a child or the child's parents, guardian, custodian, or any other person having custody or temporary care of the child;

(4) To give proper attention to the care, maintenance, and supervision of the child, and the child's home;

(5) To cooperate in good faith with the Department of Social Services, court services, or any other agency which has been given custody or temporary custody of a child, which is providing protective supervision or probation supervision of a child pursuant to court order, or to which the child has been referred by the court;

(6) To refrain from acts of commission or omission that tend to make a home an improper place for a child;

(7) To pay child support and all statutory fees and costs related to expenses incurred on behalf of the child, or any portion of them, as determined by the court;

(8) To cooperate with and participate in any physical or mental examination or evaluation, counseling, treatment, therapy, or child care or parenting classes considered necessary by the court for the benefit of the child;

(9) To take all reasonable steps necessary to insure the child's regular school attendance;

(10) To eliminate the specific conditions constituting or contributing to the problems which led to juvenile court action; and

(11) To take all reasonable steps necessary to insure the child's completion of court-ordered sanctions, treatment, therapy, counseling, or rehabilitation.

After notice and opportunity for a hearing is given to any person or party subject to an order of protection, the order may be terminated, modified, or extended for a specified period of time if the court finds it in the best interests of the child, the public and the state. This provision is in addition to, and not a limitation of, §§ 26-7A-107.1 and 26-7A-107.2.

Source: SDC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1990, ch 198, § 1; SL 1991, ch 217, § 103B; SDCL Supp, § 26-8-59; SL 1996, ch 177, § 1.



§ 26-7A-107.1 Provisions for violation of order of protection.

26-7A-107.1. Provisions for violation of order of protection. The following provisions apply if a person is alleged to have violated the terms and conditions of an order of protection entered pursuant to this chapter:

(1) The court shall set a hearing on the alleged violation and shall give five days' notice to the person subject to the order of protection, and to any other parties to the proceedings;

(2) The person alleged to have violated the order of protection shall be given a written statement concerning the alleged violation;

(3) The person may be represented by legal counsel at the hearing and shall be entitled to the issuance of compulsory process for the attendance of witnesses;

(4) If the court finds by a preponderance of the evidence that the person violated the terms and conditions of the order of protection, the court may modify the terms and conditions of the order, or take other action permitted by applicable law, including sanctions provided for under criminal or civil contempt, which is in the best interests of the child and the public.
Source: SL 1996, ch 177, § 2.



§ 26-7A-107.2 Violation of order of protection as a misdemeanor .

26-7A-107.2. Violation of order of protection as a misdemeanor. If an order of protection is granted pursuant to this chapter, and the person whose conduct is to be restrained or otherwise controlled knows or has reason to know of the order, a violation of the order is a Class 2 misdemeanor. Any proceeding under this chapter is in addition to other civil or criminal remedies.

Source: SL 1996, ch 177, § 3.



§ 26-7A-108 Modifying or setting aside order or decree--Hearing required on probation violation or change in legal custody.

26-7A-108. Modifying or setting aside order or decree--Hearing required on probation violation or change in legal custody. The court may modify or set aside any order or decree made by it, except a decree terminating parental rights. No modification of an order or decree may be made without a hearing if a violation of the terms of probation governing a child in need of supervision or a delinquent child is alleged or if the effect of modifying or setting aside the order or decree would be to deprive a parent of custody of a child or make a change in custody, except temporary custody, with or without court order, pursuant to provisions of this chapter or chapter 26-8A, 26-8B, or 26-8C.

Source: SDC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1991, ch 217, § 104B; SDCL, § 26-8-61.



§ 26-7A-108.1 Suspension of probationary period under certain conditions.

26-7A-108.1. Suspension of probationary period under certain conditions. The running of a juvenile probationer's probationary period shall be suspended if:

(1) The juvenile probationer absconds from supervision;

(2) Any petition to modify or revoke a term of probation is filed; or

(3) A probation violation report is filed during any pending court proceeding related to the filing of the violation report.
Source: SL 2017, ch 117, § 1.



§ 26-7A-109 Petition for modification or termination of custody decree on change of circumstances.

26-7A-109. Petition for modification or termination of custody decree on change of circumstances. If custody of a child has been vested by the court in an individual, institution, or agency, other than the Department of Corrections, a parent whose parental rights have not been terminated, or a former guardian or custodian of the child may petition the court for restoration of custody or other modification or termination of the prior custodial order or decree on the ground that a change of circumstances has occurred which requires the modification or termination in the best interests of the child, the public and the state.

Source: SDC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1991, ch 217, § 105B; SDCL, § 26-8-62; SL 1996, ch 172, § 13.



§ 26-7A-110 Petition for new hearing on ground of new evidence.

26-7A-110. Petition for new hearing on ground of new evidence. A child or a child's parents, guardian, custodian, or guardian ad litem may petition the court for a new hearing related to adjudication or disposition on the ground that new evidence has been discovered which was not known and could not with due diligence have been made available at the original adjudicatory or dispositional hearing and which might affect the order or the decree resulting from the hearing. A noticed hearing on the petition shall be conducted as required by the court. If the court finds at the hearing on the petition that new evidence exists which might affect the original order or decree, the court shall order a new hearing and shall proceed with a revised determination of the case as warranted by the evidence and applicable law.

Source: SDC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1991, ch 217, § 106B; SDCL, § 26-8-63.



§ 26-7A-111 Interstate compacts not affected by provisions.

26-7A-111. Interstate compacts not affected by provisions. Provisions of this chapter and chapters 26-8A, 26-8B, and 26-8C do not affect the "Interstate Compact on Juveniles" in chapter 26-12 or "Interstate Compact on Placement of Children" in chapter 26-13. In the event of any inconsistency or conflict, the provisions of chapter 26-12 and 26-13 take precedence.

Source: SL 1968, ch 164, § 19; SL 1991, ch 217, § 107B; SDCL, § 26-8-64.



§ 26-7A-112 Rules of procedure govern appeals--Notice to attorney general.

26-7A-112. Rules of procedure govern appeals--Notice to attorney general. An intermediate appeal or an appeal may be taken from a judgment, decree, or order under the provisions of this chapter and chapters 26-8A, 26-8B, and 26-8C according to the rules of procedure governing civil appeals. The appellant shall also serve the written notice of appeal and docketing statement upon the state's attorney of the county where the judgment, decree, or order was entered and upon the attorney general. The failure to serve the attorney general does not constitute a jurisdictional bar to the appeal. Initials shall appear on the appeal record documents in place of the names of the child and the child's parents, guardian, or custodian who are parties to the action.

Source: SDC 1939, § 43.0333 as added by SL 1968, ch 164, § 18; SDCL, § 26-8-58; SL 1991, ch 217, § 108B; SDCL, § 26-8-58.1; SL 2004, ch 180, § 1.



§ 26-7A-113 Sealing records in action involving abused or neglected child--Inspection.

26-7A-113. Sealing records in action involving abused or neglected child--Inspection. In any action involving an abused or neglected child, the records and files of the court may be sealed by court order issued on the court's own motion or on the petition of any party to the action after the termination or completion of the action in all respects and after the expiration of the time for all appeals. If parental rights were terminated, the records and files of the court may not be sealed until adoption proceedings concerning the child have been completed or the court specifically orders the records and files sealed on the court's finding, based on information received by the court from the Department of Social Services, that adoption of the child is improbable. After the court records and files relating to the action concerning the abused or neglected child are sealed, inspection of the records and files may thereafter be permitted by the court only on petition by the guardian, guardian ad litem, or attorney for the child who is the subject of the action, by respondent parents whose parental rights have not been terminated or by the Department of Social Services. Before allowing inspection of sealed records and files, the court shall find that the inspection is in keeping with the best interests of the child.

Source: SDC 1939, § 43.0321 as enacted by SL 1968, ch 164, § 15; SL 1978, ch 192, § 2; SL 1989, ch 20, § 178; SL 1991, ch 217, § 109B; SDCL Supp, § 26-8-57.1.



§ 26-7A-114 Sealing records in action involving child in need of supervision--Inspection.

26-7A-114. Sealing records in action involving child in need of supervision--Inspection. In any action involving a child in need of supervision, the records and files of the court may be sealed by court order issued on the court's own motion or on the petition of any party to the action after the termination or completion of the action in all respects, after the expiration of the time for all appeals and after the unconditional release of the child from the court's jurisdiction. After the records and files are sealed, inspection of them may thereafter be permitted by the court only on petition by the state's attorney, guardian, guardian ad litem, or attorney for the child who is the subject of the action or by the respondent parents or a court services officer. Before allowing inspection of sealed records and files, the court shall find that the inspection is in keeping with the best interests of the child.

Source: SL 1991, ch 217, § 109C.



§ 26-7A-115 Sealing records in action involving delinquent child--Inspection.

26-7A-115. Sealing records in action involving delinquent child--Inspection. In any action involving a delinquent child, the records and files of the court may be sealed by a court order issued on the court's own motion or on the petition of the child or the child's parents. However, no such petition may be filed and considered by the court until after one year from the date of the child's unconditional release from the court's jurisdiction or the discharge of the child by the Department of Corrections, whichever date is later. Upon the filing of the petition, the court shall set a date for hearing and shall notify the state's attorney and any other party who the court believes may have relevant information about the delinquent child. The court may order sealed all of the court's records and files and the records and files in the custody or under the control of any other agency or official if at the hearing on the petition to seal the court finds:

(1) The delinquent child has not been adjudicated as a delinquent under this chapter or chapter 26-8C since the termination of the court's jurisdiction of the child or the discharge of the child by the Department of Corrections;

(2) No proceeding involving the delinquent child concerning a felony, a sexual contact offense, a misdemeanor involving moral turpitude or a petition under this chapter or chapter 26-8C is pending or is being instituted against the child; and

(3) The rehabilitation of the delinquent child has been attained to the satisfaction of the court.
Source: SL 1991, ch 217, § 109D.



§ 26-7A-116 Distribution of copies of order sealing records--Inspection of sealed records.

26-7A-116. Distribution of copies of order sealing records--Inspection of sealed records. If the court orders the sealing of the records and files pursuant to § 26-7A-113, 26-7A-114, or 26-7A-115, copies of the sealing order shall be sent to each agency or official named in the order. Subsequent inspection of the sealed records may thereafter be permitted by the court only on petition by the child who is the subject of the record, the state's attorney, or court services officers. The court may permit inspection of the sealed records and files for use by the court in other actions or proceedings under this chapter or chapter 26-8C and for subsequent criminal proceedings for sentencing purposes. Nothing in this chapter prohibits the custodian of records or files from inspecting or accessing the custodian's records or files as may be necessary for the discharge of the custodian's official duties in the absence of an order from the court.

Source: SL 1991, ch 217, § 109E; SL 2006, ch 143, § 1.



§ 26-7A-117 Maximum age for which committed.

26-7A-117. Maximum age for which committed. A child may be committed to the Department of Corrections only until the child has attained the age of twenty-one years.

Source: SL 1992, ch 183, § 8; SL 1996, ch 172, § 14.



§ 26-7A-118 Parent or guardian required to appear at certain hearings.

26-7A-118. Parent or guardian required to appear at certain hearings. Notwithstanding any other provision of this chapter, at least one custodial parent or guardian of any child who is the subject of child in need of supervision or delinquency proceedings under this chapter or chapter 26-8B or 26-8C shall appear at any hearing, except a hearing under § 26-7A-13, authorized by this chapter or chapter 26-8B or 26-8C. This provision does not apply to parents or guardians who are not residents of South Dakota nor to any state official or state agency. The absence of the parent or guardian need not result in postponement of the scheduled hearing, if the court finds good cause to proceed in the absence. If the parent or guardian, without reasonable cause, fails to appear at the scheduled hearing, a warrant may be issued requiring the parent or guardian to be brought before the court.

Source: SL 1993, ch 202.



§ 26-7A-119 Repealed.

26-7A-119. Repealed by SL 1996, ch 172, § 15



§ 26-7A-120 Confidentiality of records.

26-7A-120. Confidentiality of records. Records prepared or maintained by court services officers are confidential. However, such records may be inspected by, or disclosed to, justices, judges, magistrates, and employees of the Unified Judicial System in the course of their duties and to persons specifically authorized by order of the court.

Source: SL 1994, ch 217, § 1.



§ 26-7A-121 Repealed.

26-7A-121. Repealed by SL 1996, ch 172, § 16



§ 26-7A-122 Court discharge of child from Department of Corrections--Restoration to parent, guardian, or custodian or change in placement--Resisting discharge.

26-7A-122. Court discharge of child from Department of Corrections--Restoration to parent, guardian, or custodian or change in placement--Resisting discharge. The court committing a child to the Department of Corrections under this chapter and chapters 26-8B and 26-8C may, at any time after making the commitment and as long as the child is under the jurisdiction of the department, upon proper application and noticed hearing, order the discharge of the child from the department, order the child to be restored to the child's parents, guardian, or custodian or order the child to be placed under the guardianship of another person appointed by the court and placed in a suitable family home. At the hearing the court shall determine if the best interests of the child will be promoted by the child's discharge from the department.

The secretary of corrections may appear at the hearing and resist the application. The court shall give the secretary ten days advance notice of the application and hearing. The secretary shall have five days after receipt of the notice to inform the court if the secretary will appear and resist the application.

Source: SL 1996, ch 172, § 17.



§ 26-7A-123 Department of Corrections to file periodic report on child in custody--Contents of report.

26-7A-123. Department of Corrections to file periodic report on child in custody--Contents of report. Within thirty days after a child is committed to the Department of Corrections under this chapter, or chapter 26-8B, or 26-8C, and every ninety days thereafter while the child remains in a correctional placement, the Department of Corrections shall file a written report with the court which committed such child. This written report shall contain the following information:

(1) The results of any assessments of the child concerning the child's emotional, mental, educational, psychological, psychiatric, medical, physical, or health status and needs; and

(2) Information regarding the placement of the child within particular programs administered by the Department of Corrections; and

(3) Progress of the child in programs administered by the Department of Corrections.
Source: SL 2000, ch 121, § 1.



§ 26-7A-124 Judicial review of report--Court may issue show cause order against department.

26-7A-124. Judicial review of report--Court may issue show cause order against department. Upon review of the information provided in § 26-7A-123, the court may, upon its own motion, enter an order compelling the secretary of corrections to appear and show cause why the court should not order the discharge of the child from the department, order the child to be restored to the child's parents, guardian, or custodian, order the child to be placed under the guardianship of another person appointed by the court and placed in a suitable family home, or order an amended decree of disposition pursuant to § 26-8B-6 or 26-8C-7. At the hearing, the court shall determine if the best interests of the child will be promoted by the child's discharge from the department.

Source: SL 2000, ch 121, § 2.



§ 26-7A-125 Graduated sanctions and incentives program for responding to probation violations.

26-7A-125. Graduated sanctions and incentives program for responding to probation violations. The Supreme Court shall establish rules, pursuant to § 16-3-1, to develop a graduated sanctions and incentives procedure and grid to guide court services officers in determining the appropriate response to a violation of terms or conditions of probation in juvenile cases. If the graduated sanctions program includes detention, a stay may not exceed forty-eight hours, and may not exceed twenty-four hours for children in need of supervision pursuant to § 26-8B-3. The Unified Judicial System shall collect data related to the use of sanctions, grid compliance and program outcomes, and shall include a process for reviewing sanctions that are challenged by the juvenile. The system of graduated sanctions shall be created with the following objectives:

(1) Responding to violations of probation quickly, consistently, and proportionally;

(2) Reducing the time and resources expended by the court to respond to violations; and

(3) Reducing the likelihood of a new delinquent act.
Source: SL 2015, ch 152, § 25, eff. Jan. 1, 2016.



§ 26-7A-126 Law enforcement treatment as juvenile cited violation--Procedure--Report to state's attorney.

26-7A-126. Law enforcement treatment as juvenile cited violation--Procedure--Report to state's attorney. The following allegations of delinquency and children in need of supervision shall be treated as juvenile cited violations by law enforcement:

(1) Petty theft in the second degree pursuant to § 22-30A-17.3;

(2) Intentional damage to property, four hundred dollars or less, pursuant to § 22-34-1;

(3) Purchase, possession, or consumption of alcoholic beverage by person under twenty-one years pursuant to § 35-9-2 in accordance with subdivision 26-8B-2(5); and

(4) Truancy pursuant to subdivision 26-8B-2(1).

The issuing officer shall notify the child and the child's parent, guardian, or custodian that a hearing on the citation for a cited violation shall be held before a judicial circuit court judge within ten days of issuance of the citation or on the next available court date and be treated as a confidential juvenile matter. The hearing shall be held pursuant to § 26-7A-36 and the case records shall be treated as confidential consistent with the provisions of §§ 26-7A-114, 26-7A-115, 26-7A-116, 26-7A-120, and 26-7A-27. A cited violation is not an adjudication or a child in need of supervision or delinquency proceeding. In lieu of a citation, pursuant to subdivision 26-7A-126(4), a school official may file a report with the state's attorney. A report may also be filed with the state's attorney in lieu of a citation if the conduct occurs in conjunction with another offense that is not subject to the juvenile cited violation process.

Source: SL 2015, ch 152, § 37, eff. Jan. 1, 2016; SL 2017, ch 115, § 3, eff. Mar. 13, 2017.



§ 26-7A-127 Action by state's attorney for juvenile cited violation.

26-7A-127. Action by state's attorney for juvenile cited violation. If a state's attorney is informed that a citation or report has been issued for a juvenile cited violation, the state's attorney may take any action permitted pursuant to § 26-7A-10, except that a state's attorney may only file a petition pursuant to subdivision 26-7A-10(5) if:

(1) The child is cited or a report is filed pursuant to subdivision 26-7A-126(1), (2), or (4); or

(2) The child is cited pursuant to subdivision 26-7A-126(3), and has two or more prior judgments for the same violation.

If the state's attorney intends to proceed on a petition for a violation of the provisions in § 26-7A-126 pursuant to subdivision (1) or (2) in this section, the provisions of § 26-7A-11.1 apply.

Source: SL 2015, ch 152, § 38, eff. Jan. 1, 2016; SL 2017, ch 115, § 4, eff. Mar. 13, 2017.



§ 26-7A-128 Admission or denial of alleged juvenile cited violation--Procedure.

26-7A-128. Admission or denial of alleged juvenile cited violation--Procedure. If the state's attorney elects to proceed on the citation pursuant to subdivision 26-7A-10(3), the child shall be asked for an admission or denial of the alleged violation. If the child admits to the violation, the court shall accept the admission and enter a judgment pursuant to § 26-7A-129. If the child denies committing the violation, the case may be tried according to procedure adopted by the presiding judge of each judicial circuit and approved by the Supreme Court, but a jury trial may not be granted.

If the child fails to appear in court at the time set in the citation or set by subsequent postponement, the court may either issue a summons to appear and set a new date for hearing to show cause, the court may consider that failure to appear constitutes an admission to the allegations contained in the complaint and may accordingly enter a judgment for payment, or may grant permission to the state's attorney to file a petition pursuant to subdivision 26-7A-10(5).

If the child fails to comply with the terms of the judgment, the court may issue a summons to appear and show cause, or assess against the child's parents or guardians the amount of the citation and any restitution owed pursuant to § 26-7A-129 or may grant permission to the state's attorney to file a petition pursuant to subdivision 26-7A-10(5).

Source: SL 2015, ch 152, § 39, eff. Jan. 1, 2016; SL 2016, ch 146, § 2, eff. Mar. 25, 2016; SL 2017, ch 115, § 5, eff. Mar. 13, 2017.



§ 26-7A-129 Judgment on juvenile cited violation.

26-7A-129. Judgment on juvenile cited violation. If a child is found to be in violation of the citation, the court shall enter a judgment against the child for one or more of the following:

(1) Require the child to complete a court-approved juvenile diversion program or informal adjustment administered by a court services officer;

(2) A fine and court costs not to exceed one hundred dollars;

(3) Community service;

(4) Restitution as defined in subdivision 23A-28-2(4) and as determined appropriate by the court; or

(5) Suspension or revocation of the child's driving privilege if the judgment is entered on a violation pursuant to subdivision 26-7A-126(3).

The court may set a hearing to review compliance with the judgment. If a child is unable to pay a fine, court costs, or restitution as ordered by the court, any party may request that the court order community service in lieu of the monetary judgment. At no time may a court order a child to probation or detention upon entry of a judgment on a cited violation. A judgment on a cited violation shall be a confidential matter pursuant to subsection 15-15A-7(p) but the state's attorney may maintain a nonpublic record of the judgment for purposes of determining eligibility under § 26-7A-127.

Source: SL 2015, ch 152, § 40, eff. Jan. 1, 2016; SL 2016, ch 146, § 5, eff. Mar. 25, 2016; SL 2017, ch 115, § 6, eff. Mar. 13, 2017.






Chapter 08 - Dependent, Neglected And Delinquent Children [Transferred]

CHAPTER 26-8

DEPENDENT, NEGLECTED AND DELINQUENT CHILDREN [TRANSFERRED]

[Repealed by SL 1968, ch 33, § 2; SL 1973, ch 169, § 3; SL 1988, ch 213, §§ 2, 3; SL 1991, ch 217; and transferred to Chapters 26-7A, 26-8A, 26-8B, 26-8C]



Chapter 08A - Protection Of Children From Abuse Or Neglect

§ 26-8A-1 Purpose of chapter.

26-8A-1. Purpose of chapter. It is the purpose of this chapter, in conjunction with chapter 26-7A, to establish an effective state and local system for protection of children from abuse or neglect. Adjudication of a child as an abused or neglected child is an adjudication of the status or condition of the child who is the subject of the proceedings and is not necessarily an adjudication against or in favor of any particular parent, guardian, or custodian of the child.

Source: SL 1991, ch 217, § 110.



§ 26-8A-2 Abused or neglected child defined.

26-8A-2. Abused or neglected child defined. In this chapter and chapter 26-7A, the term, abused or neglected child, means a child:

(1) Whose parent, guardian, or custodian has abandoned the child or has subjected the child to mistreatment or abuse;

(2) Who lacks proper parental care through the actions or omissions of the child's parent, guardian, or custodian;

(3) Whose environment is injurious to the child's welfare;

(4) Whose parent, guardian, or custodian fails or refuses to provide proper or necessary subsistence, supervision, education, medical care, or any other care necessary for the child's health, guidance, or well-being;

(5) Who is homeless, without proper care, or not domiciled with the child's parent, guardian, or custodian through no fault of the child's parent, guardian, or custodian;

(6) Who is threatened with substantial harm;

(7) Who has sustained emotional harm or mental injury as indicated by an injury to the child's intellectual or psychological capacity evidenced by an observable and substantial impairment in the child's ability to function within the child's normal range of performance and behavior, with due regard to the child's culture;

(8) Who is subject to sexual abuse, sexual molestation, or sexual exploitation by the child's parent, guardian, custodian, or any other person responsible for the child's care;

(9) Who was subject to prenatal exposure to abusive use of alcohol, marijuana, or any controlled drug or substance not lawfully prescribed by a practitioner as authorized by chapters 22-42 and 34-20B; or

(10) Whose parent, guardian, or custodian knowingly exposes the child to an environment that is being used for the manufacture, use, or distribution of methamphetamines or any other unlawfully manufactured controlled drug or substance.
Source: SDC 1939, § 43.0301 (12) as enacted by SL 1968, ch 164, § 1; SL 1984, ch 192, § 1; SL 1990, ch 170, § 4; SL 1991, ch 217, § 111B; SDCL Supp, § 26-8-6; SL 1998, ch 204, § 2; SL 2004, ch 181, § 1; SL 2005, ch 141, § 1; SL 2008, ch 137, § 1.



§ 26-8A-3 Persons required to report child abuse or neglected child--Intentional failure as misdemeanor.

26-8A-3. Persons required to report child abuse or neglected child--Intentional failure as misdemeanor. Any physician, dentist, doctor of osteopathy, chiropractor, optometrist, emergency medical technician, paramedic, mental health professional or counselor, podiatrist, psychologist, religious healing practitioner, social worker, hospital intern or resident, parole or court services officer, law enforcement officer, teacher, school counselor, school official, nurse, licensed or registered child welfare provider, employee or volunteer of a domestic abuse shelter, employee or volunteer of a child advocacy organization or child welfare service provider, chemical dependency counselor, coroner, or any safety-sensitive position as defined in § 3-6C-1, who has reasonable cause to suspect that a child under the age of eighteen has been abused or neglected as defined in § 26-8A-2 shall report that information in accordance with §§ 26-8A-6, 26-8A-7, and 26-8A-8. Any person who intentionally fails to make the required report is guilty of a Class 1 misdemeanor. Any person who knows or has reason to suspect that a child has been abused or neglected as defined in § 26-8A-2 may report that information as provided in § 26-8A-8.

Source: SL 1964, ch 90, §§ 1, 5; SDCL § 26-10-13; SL 1973, ch 172, § 1; SL 1975, ch 179, § 2; SL 1976, ch 167; SL 1982, ch 201; SL 1984, ch 192, § 2; SL 1985, ch 215, § 1; SL 1986, ch 223; SL 1991, ch 217, § 112B; SDCL Supp, § 26-10-10; SL 1993, ch 203; SL 2000, ch 122, § 1; SL 2012, ch 146, § 1; SL 2016, ch 143, § 1.



§ 26-8A-4 Additional persons to report death resulting from abuse or neglect--Intentional failure as misdemeanor.

26-8A-4. Additional persons to report death resulting from abuse or neglect--Intentional failure as misdemeanor. In addition to the report required under § 26-8A-3, any person who has reasonable cause to suspect that a child has died as a result of child abuse or neglect as defined in § 26-8A-2 shall report that information to the medical examiner or coroner. Upon receipt of the report, the medical examiner or coroner shall cause an investigation to be made and submit written findings to the state's attorney and the Department of Social Services. Any person required to report under this section who knowingly and intentionally fails to make a report is guilty of a Class 1 misdemeanor.

Source: SL 1984, ch 192, § 4; SL 1991, ch 217, § 113B; SDCL, § 26-10-10.1.



§ 26-8A-5 Application of terms.

26-8A-5. Application of terms. As used in §§ 26-8A-3 and 26-8A-7, the terms "teacher," "school counselor," "school official," "school administrator," "school principal," and "school superintendent" apply to any person substantially performing the respective duties of any such position in a public or private school, whether accredited or unaccredited, and to any person providing instruction pursuant to § 13-27-3.

Source: SL 1989, ch 232; SL 1991, ch 217, § 114B; SDCL Supp, § 26-10-10.2.



§ 26-8A-6 Report of abuse or neglect by hospital personnel--Failure as misdemeanor--Written policy required.

26-8A-6. Report of abuse or neglect by hospital personnel--Failure as misdemeanor--Written policy required. Any person who has contact with a child through the performance of services as a member of a staff of a hospital or similar institution shall immediately notify the person in charge of the institution or his designee of suspected abuse or neglect. The person in charge shall report the information in accordance with the provisions of § 26-8A-8. Any person required by this section to report shall also promptly submit to the state's attorney complete copies of all medical examination, treatment, and hospital records regarding the child. Any person who knowingly and intentionally fails to make a required report and to submit copies of records is guilty of a Class 1 misdemeanor. Each hospital or similar institution shall have a written policy on reporting of child abuse and neglect and submission of copies of medical examination, treatment, and hospital records to the state's attorney.

Source: SL 1964, ch 90, §§ 1, 5; SDCL, § 26-10-13; SL 1984, ch 192, § 5; SL 1985, ch 215, § 2; SL 1991, ch 217, § 115B; SDCL Supp, § 26-10-11.



§ 26-8A-7 Child abuse or neglect reports by school personnel--Failure as misdemeanor--Written policy required.

26-8A-7. Child abuse or neglect reports by school personnel--Failure as misdemeanor--Written policy required. Any person who has contact with a child through the performance of services in any public or private school, whether accredited or unaccredited, as a teacher, school nurse, school counselor, school official or administrator, or any person providing services pursuant to § 13-27-3 shall notify the school principal or school superintendent or designee of suspected abuse or neglect. The school principal or superintendent shall report the information in accordance with the provisions of § 26-8A-8. Any person who knowingly and intentionally fails to make a required report is guilty of a Class 1 misdemeanor. Each school district shall have a written policy on reporting of child abuse and neglect.

Source: SL 1984, ch 192, § 6; SL 1985, ch 215, § 3; SL 1991, ch 217, § 116B; SDCL Supp, § 26-10-11.1.



§ 26-8A-8 Oral report of abuse or neglect--To whom made--Response report.

26-8A-8. Oral report of abuse or neglect--To whom made--Response report. The reports required by §§ 26-8A-3, 26-8A-6, and 26-8A-7 and by other sections of this chapter shall be made orally and immediately by telephone or otherwise to the state's attorney of the county in which the child resides or is present, to the Department of Social Services or to law enforcement officers. The mandatory reporter who witnessed the disclosure or evidence of the abuse or neglect must be available to answer questions when the initial report is made pursuant to this section. The state's attorney or law enforcement officers, upon receiving a report, shall immediately notify the Department of Social Services. Any person receiving a report of suspected child abuse or child neglect shall keep the report confidential as provided in § 26-8A-13, except as otherwise provided in chapter 26-7A or this chapter.

The person receiving a report alleging child abuse or neglect shall ask whether or not the reporting party desires a response report. If requested by the reporting person, the Department of Social Services or the concerned law enforcement officer shall issue within thirty days, a written acknowledgment of receipt of the report and a response stating whether or not the report will be investigated.

Source: SL 1964, ch 90, § 2; SL 1973, ch 172, § 2; SL 1975, ch 179, § 3; SL 1980, ch 192, § 1; SL 1984, ch 192, § 3; SL 1991, ch 217, § 117B; SDCL § 26-10-12; SL 2015, ch 151, § 1.



§ 26-8A-9 Investigation of oral report--Other action permitted--Appointment of attorney--Compensation.

26-8A-9. Investigation of oral report--Other action permitted--Appointment of attorney--Compensation. Upon receipt of a report pursuant to § 26-8A-8, the Department of Social Services or law enforcement officers shall investigate. Investigating personnel may personally interview a child out of the presence of the child's parents, guardian, or custodian without advance notice or consent. The investigation does not prohibit any other lawful action. If the investigation and report indicate that child abuse or neglect has occurred, the state's attorney shall take appropriate action immediately. The court may appoint an attorney, guardian ad litem, or special advocate to assist in representing the best interests of the child. Any such appointment shall occur in the manner the county in which the action is being conducted has chosen to provide indigent counsel under § 23A-40-7. Compensation and expense allowances for the child's attorney, guardian ad litem, or special advocate shall be determined and paid according to § 26-7A-31.

Source: SL 1973, ch 172, § 3; SL 1975, ch 179, § 4; SL 1980, ch 192, § 2; SL 1984, ch 192, § 7; SL 1985, ch 214, § 1; SL 1991, ch 217, § 118B; SDCL Supp, § 26-10-12.1; SL 2010, ch 139, § 2.



§ 26-8A-10 Report to social services--Content.

26-8A-10. Report to social services--Content. A report made pursuant to § 26-8A-8 to the Department of Social Services shall include the name, address, date and place of birth of the child, the name and address of the child's parents, guardian, custodian, or responsible persons, the date of the report, and the suspected or proven instances of child abuse or neglect as defined in § 26-8A-2. The Department of Social Services shall be the central registry for such information.

Source: SL 1973, ch 172, § 4; SL 1975, ch 179, § 5; SL 1980, ch 192, § 3; SL 1980, ch 193, § 2; SL 1984, ch 192, § 8; SL 1991, ch 217, § 119B; SDCL, § 26-10-12.2.



§ 26-8A-10.1 Notice to child's parents of determination of abuse or neglect--Contents--Confidentiality.

26-8A-10.1. Notice to child's parents of determination of abuse or neglect--Contents--Confidentiality. If an investigation by the Department of Social Services determines that abuse or neglect has occurred, the department shall make reasonable efforts to inform each of the child's parents of the determination with due regard given to the rights of the subject of the report pursuant to § 26-8A-11. The information shall only include identification of the provisions of § 26-8A-2 which constituted the basis for the determination that abuse or neglect occurred. This provision does not limit the department in providing services to a parent who is the subject of the report. A notice of the report shall be sent, by certified mail, to any parent who is not the subject of the report at the parent's last known address. The information shall be maintained confidential by the parent pursuant to § 26-8A-13.

Source: SL 2006, ch 145, § 1.



§ 26-8A-10.2 Exception to notice requirement.

26-8A-10.2. Exception to notice requirement. The provisions of § 26-8A-10.1 do not apply if the department has good cause to believe that the provisions of the information will be seriously detrimental to the best interests of the child.

Source: SL 2006, ch 145, § 2.



§ 26-8A-11 Request to amend or remove record--Administrative hearing--Decision.

26-8A-11. Request to amend or remove record--Administrative hearing--Decision. Within thirty days after the Department of Social Services notifies any person that he or she will be placed on the central registry for child abuse and neglect based upon a substantiated investigation, the person may request an administrative hearing. The administrative hearing is limited to determining whether the record should be amended or removed on the grounds that it is inaccurate. The request shall be made in writing and directed to the person designated by the department in the notice. However, if there has been a court finding of child abuse or neglect, the record's accuracy is conclusively presumed and the person has no right to an administrative hearing. In the hearing, the burden of proving the accuracy of the record is on the department. The hearing examiner may order the amendment or removal of the record. The decision of the hearing examiner shall be made in writing within ninety days after the date of receipt of the request for a hearing and shall state the reasons upon which it is based. Decisions of the department under this section are administrative decisions subject to judicial review under chapter 1-26. In any case where there has been no substantiated report of child abuse and neglect, the department may not maintain a record or other information of unsubstantiated child abuse and neglect for longer than three years if there has been no further report within that three-year period.

Source: SL 1991, ch 217, § 120; SL 1996, ch 178, § 2; SL 1997, ch 159, § 1; SL 2007, ch 164, § 1.



§ 26-8A-11.1 Request for a hearing to release name of complainant in unsubstantiated investigation.

26-8A-11.1. Request for a hearing to release name of complainant in unsubstantiated investigation. Within thirty days after the notice of the determination of an unsubstantiated investigation by the Department of Social Services, the person who is the subject of the investigation may request an administrative hearing to determine whether the report was made with malice and without reasonable foundation and whether the name of the complainant should be released to the subject of the investigation. Within twenty days of receiving the request, an administrative hearing officer shall notify the complainant by mail that a request to release the complainant's name has been made and set a time and date for a hearing. The complainant shall be afforded the opportunity to be heard prior to any determination by the hearing officer to release the name. The complainant may appear at the hearing in person or through counsel or may submit written objections to the request in lieu of appearance. Any written objections or other information that may reveal the name of the complainant shall be sealed and available only to the administrative hearing officer. The administrative hearing officer shall determine within ninety days of the final date of the hearing whether the report was made maliciously and without reasonable foundation and whether release of the complainant's name would be likely to endanger the complainant's life or safety. The administrative hearing officer shall issue such a finding in a written report. The report may not disclose the name of the complainant or other identifying information. If the administrative hearing officer determines that the report was made with malice and without reasonable foundation and that release of the complainant's name is not likely to endanger the complainant's life or safety, the officer shall order the department to release the name of the complainant thirty days after issuing such finding. If the administrative hearing officer determines that the report was not made with malice or that the report was made with reasonable foundation or that release of the complainant's name is likely to endanger the life or safety of the complainant, the name of the complainant may not be disclosed. Decisions of the department under this section are administrative decisions subject to review under chapter 1-26. If a decision of the department under this section is appealed under chapter 1-26, the identity of the complainant shall remain confidential until a final court order requiring the release of the complainant's name.

Source: SL 1996, ch 178, § 3.



§ 26-8A-12 Operation of central registry for abuse and neglect--Adoption of rules.

26-8A-12. Operation of central registry for abuse and neglect--Adoption of rules. The secretary of social services may adopt reasonable and necessary rules for the operation of the central registry for abuse and neglect, including the following:

(1) Filing of reports;

(2) Procedures for provision of notice to the subject of a report;

(3) Amendment and expunction;

(4) Release of information from the registry;

(5) Statistical information; and

(6) Provisions for the keeping and maintenance of records and the type of information placed into the central registry.

However, the secretary may not adopt any rule which would permit the removal from the central registry for abuse and neglect of any person who has been convicted of any violation of chapter 22-22, chapter 22-24A, § 22-22A-3, or § 26-10-1, if the victim of such crime was a child.

Source: SL 1991, ch 217, § 120A; SL 1992, ch 187; SL 2007, ch 167, § 3.



§ 26-8A-12.1 Abuse and neglect screening of head start employees and adoptive or foster parents.

26-8A-12.1. Abuse and neglect screening of head start employees and adoptive or foster parents. Upon receipt of a list of names of current or potential employees from a head start program director or the name of any person being considered as an adoptive or foster parent from a certified social worker eligible to engage in private independent practice as defined in § 36-26-17, the secretary of the Department of Social Services shall compare the list to the central registry for abuse and neglect and report any findings to the requesting program director or social worker.

Source: SL 1997, ch 162, § 1; SL 2002, ch 116, § 4.



§ 26-8A-12.2 Abuse and neglect screening required of certain current and potential employees and volunteers_Written consent required.

26-8A-12.2. Abuse and neglect screening required of certain current and potential employees and volunteers--Written consent required. Upon receipt of names of current or potential employees or volunteers from the Juvenile Division of the Department of Corrections, any adolescent treatment program operated by the Department of Human Services or the Department of Social Services, any entity recognized as administering a CASA program as provided in § 16-2-51, any nationally accredited child advocacy center recognized by the Department of Social Services, or a court considering appointment of a guardian ad litem for a child in a proceeding pursuant to chapter 26-8A, the Department of Social Services shall compare the names to the central registry for abuse and neglect and report any findings to the requesting program director, to the Bureau of Human Resources human resource manager, child advocacy center, or to the court. Any potential employee or volunteer under this section shall give written consent before completion of the abuse and neglect screening. Failure to submit to abuse and neglect screening disqualifies an applicant from employment or appointment.

Source: SL 2001, ch 140, § 1; SL 2008, ch 138, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011; SL 2012, ch 23, § 95; SL 2016, ch 144, § 1.



§ 26-8A-12.3 Central registry check of kinship, foster care, adoption, and child welfare agency employment applicants.

26-8A-12.3. Central registry check of kinship, foster care, adoption, and child welfare agency employment applicants. Upon the receipt of a written request from a licensed child welfare agency or a private child welfare agency whose licensure has been waived pursuant to § 26-6-9, the Department of Social Services shall conduct a check of the central registry for child abuse and neglect for kinship, foster care, adoption, or employment applicants and shall provide the results to the requesting agency. Further, upon written request from an agency that provides child welfare services or child placement services for a federally recognized tribe, the department shall conduct a check of the central registry for child abuse and neglect for kinship, foster care, or adoption applicants and shall provide the results to the requesting tribal agency. Before the department conducts any check of the central registry for child abuse and neglect pursuant to this section, the requesting agency shall provide to the department a consent signed by the applicant for kinship, foster care, adoption, or employment.

Source: SL 2007, ch 165, § 2; SL 2016, ch 144, § 2.



§ 26-8A-12.4 Central registry check of prospective foster or adoptive parents at request of governmental social service agency for another state.

26-8A-12.4. Central registry check of prospective foster or adoptive parents at request of governmental social service agency for another state. Upon receipt of a written request from a governmental social service agency with child protection responsibilities for another state and a consent signed by the applicant, the Department of Social Services shall conduct a check of the central registry for child abuse and neglect regarding a prospective foster or adoptive parent in the requesting state or any adult living in the parent's home and shall provide the results to the requesting agency.

Source: SL 2007, ch 162, § 2.



§ 26-8A-13 Confidentiality of abuse or neglect information--Violation as misdemeanor--Release to certain parties.

26-8A-13. Confidentiality of abuse or neglect information--Violation as misdemeanor--Release to certain parties. All investigative case records and files relating to reports of child abuse or neglect are confidential, and no disclosure of any such records, files, or other information may be made except as authorized in chapter 26-7A or this chapter. Any person who knowingly violates the confidential nature of the records, files, or information is guilty of a Class 1 misdemeanor. The Department of Social Services may release records, files, or other information to the following parties upon receipt of a request showing that it is necessary for the parties to have such information in the performance of official functions relating to child abuse or neglect:

(1) The attorney general, the state's attorneys, law enforcement agencies, protective services workers, and judges of the courts investigating reports of known or suspected child abuse or neglect;

(2) The attorney or guardian ad litem of the child who is the subject of the information;

(3) Public officials or their authorized representatives who require the information in connection with the discharge of official duties;

(4) Institutions and agencies that have legal responsibility or authorization to care for, treat, or supervise a child who is the subject of the information or report;

(5) An adoptive parent of the child who is the subject of the information or report;

(6) A foster parent, kinship provider, or prospective adoptive parent who is or may be caring for a child in the custody of the Department of Social Services who is the subject of the information or report;

(7) A state, regional, or national registry of child abuse and neglect cases and courts of record of other states;

(8) A validly appointed and registered child protection team under § 26-8A-17;

(9) A physician caring for a child who is suspected or found to be abused or neglected;

(10) State hearing examiners and any person, or the legal representative of any person, who is the subject of the report for purposes directly related to review under § 26-8A-11; and

(11) A person eligible to submit an adoptive home study report under § 25-6-9.1 or 26-4-15. However, the information may only be released for the purpose of screening applicants.

Information received by an authorized receiving party shall be held confidential by the receiving party. However, the court may order the release of the information or any portion of it necessary for determination of an issue before the court.

Upon written request, the Department of Social Services shall release findings or information regarding the abuse or neglect of a child that resulted in a fatality or near fatality of the child unless the release of the findings or information would jeopardize a pending criminal investigation or proceeding. The findings or information to be released shall relate to the acts of child abuse or neglect that caused the fatality or near fatality of the child. However, the identity of the child may never be released. For the purpose of this chapter, near fatality means an act that, as certified by a physician, placed the child in serious or critical condition.

Source: SL 1975, ch 179, § 6; SL 1980, ch 193, § 3; SL 1991, ch 217, § 121B; SDCL § 26-10-12.3; SL 1992, ch 188; SL 1993, ch 204; SL 1994, ch 205; SL 1995, ch 147, § 2; SL 1998, ch 160, § 1; SL 1999, ch 134, § 1; SL 2007, ch 165, § 1; SL 2009, ch 136, § 1.



§ 26-8A-13.1 Certain child protection records to be provided to the court, court services, state's attorney, or agencies--Discovery--Fees.

26-8A-13.1. Certain child protection records to be provided to the court, court services, state's attorney, or agencies--Discovery--Fees. Notwithstanding the provisions of § 26-8A-13, or any other statute to the contrary, in any case that a child is under the jurisdiction of the court pursuant to chapter 26-8B or 26-8C, upon a request for information, the Department of Social Services shall, with due regard to any federal laws or regulations, including the Health Information Portability and Accountability Act of 1996, as amended to January 1, 2007, the Family Educational Rights and Privacy Act, as amended to January 1, 2007, and the federal rules governing the confidentiality of alcohol and drug abuse patient records pursuant to 42 C.F.R. Part 2, as amended to January 1, 2007, in the following instances:

(1) Conduct a child abuse and neglect central registry check and provide the results to the court, court services, or the state's attorney to determine the appropriateness of returning a child to the parents or placing the child with another caretaker at any time during the pendency of the proceedings;

(2) For a child committed to the Department of Corrections, conduct a child abuse and neglect central registry check and provide the results to the Department of Corrections for purposes of determining the appropriateness of returning a child to the parents or placing the child with another caretaker; and

(3) For a child committed to the Department of Corrections, release copies of, or the equivalent to, the child's: request for services history summary, initial family assessments, court reports, and family service agreements to the Department of Corrections for treatment planning purposes.

Upon receipt of an order of the court, the Department of Social Services shall make its child protection services file related to the child or the child's parents and siblings available to the court, court services, or the state's attorney with the exception of information protected by the Health Information Portability and Accountability Act of 1996, as amended to January 1, 2007, the Family Educational Rights and Privacy Act, as amended to January 1, 2007, and the federal rules governing the confidentiality of alcohol and drug abuse patient records pursuant to 42 C.F.R. Part 2, as amended to January 1, 2007. Under no circumstances may the court order the release of information pertaining to pending abuse or neglect investigations.

The information released under this section is discoverable to the parties under the provisions of chapter 26-7A, but is otherwise confidential. However, the court, court services, or the Department of Corrections may release the information in their possession or any portion necessary to institutions and agencies that have legal responsibility or authorization to care for, treat, or supervise a child. The attorneys for the child and respondents may review the records with the child and the respondents but may not copy or release copies of the records. A pro se litigant is entitled to review the records but may not copy or release copies of the records.

The Department of Social Services shall impose reasonable fees for reproduction of its records released under this section. The Department of Social Services shall promulgate rules pursuant to chapter 1-26 for any fee imposed for records reproduction.

Source: SL 2007, ch 166, § 1.



§ 26-8A-13.2 Consent of possible caretaker required for central registry screenings.

26-8A-13.2. Consent of possible caretaker required for central registry screenings. For central registry screenings allowed under the provisions of § 26-8A-13.1, the Department of Social Services may not complete the requested screening until the court, court services, the Department of Corrections, or the state's attorney provides to the department a consent signed by the person being considered as a possible caretaker for the child.

Source: SL 2007, ch 166, § 2.



§ 26-8A-14 Immunity from liability.

26-8A-14. Immunity from liability. Any person or party participating in good faith in the making of a report or the submitting of copies of medical examination, treatment, or hospitalization records pursuant to §§ 26-8A-3 to 26-8A-8, inclusive, or pursuant to any other provisions of this chapter, is immune from any liability, civil or criminal, that might otherwise be incurred or imposed, and has the same immunity for participation in any judicial proceeding resulting from the report. Immunity also extends in the same manner to persons requesting the taking of photographs and X rays pursuant to § 26-8A-16, to persons taking the photographs and X rays, to child protection teams established by the secretary of social services, to public officials or employees involved in the investigation and treatment of child abuse or neglect or making a temporary placement of the child pursuant to this chapter, or to any person who in good faith cooperates with a child protection team or the Department of Social Services in investigation, placement, or a treatment plan. The provisions of this section or any other section granting or allowing the grant of immunity do not extend to any person alleged to have committed an act or acts of child abuse or neglect.

Source: SL 1964, ch 90, § 3; SL 1980, ch 193, § 4; SL 1984, ch 192, § 11; SL 1991, ch 217, § 122B; SDCL, § 26-10-14.



§ 26-8A-15 Communications not privileged in child abuse or neglect cases.

26-8A-15. Communications not privileged in child abuse or neglect cases. The privilege of confidentiality set forth in §§ 19-2-3, 19-19-503, 19-19-504, 19-19-508.1, and 36-26-30 may not be claimed in any judicial proceeding involving an alleged abused or neglected child or resulting from the giving or causing the giving of a report concerning abuse or neglect of a child pursuant to §§ 26-8A-3 to 26-8A-8, inclusive.

Source: SL 1964, ch 90, § 4; SL 1977, ch 209; SL 1989, ch 233; SL 1991, ch 217, § 123B; SDCL Supp, § 26-10-15.



§ 26-8A-16 Photographs, videotapes, or other images, and medical examinations taken without consent--Disposition.

26-8A-16. Photographs, videotapes, or other images, and medical examinations taken without consent--Disposition. Any person who receives a report under § 26-8A-3 may take or cause to be taken color photographs, videotapes, or other images of the areas of trauma visible on a child who is the subject of the report and may require a radiological or other medical examination or testing of the child without the consent of the child's parents, guardian, or custodian. All photographs, videotapes, or other images taken pursuant to this section shall be taken by a law enforcement official, the Department of Social Services, or a person authorized by a law enforcement official or the department. All photographs, videotapes, other images, X rays, and test results, or copies of them, shall be sent to the appropriate law enforcement agency or state's attorney or to the Department of Social Services. These photographs, videotapes, and other images need not be made a part of the child's medical or hospital records. Any photograph, videotapes, or other image in the possession of the Department of Social Services shall be destroyed by the Department of Social Services if no criminal prosecution or civil action is initiated within three years of the date that such material was received by the Department of Social Services.

Source: SL 1984, ch 192, § 10; SL 1991, ch 217, § 124B; SDCL, § 26-10-18; SL 1999, ch 135, § 1.



§ 26-8A-17 Child protection teams.

26-8A-17. Child protection teams. The secretary of social services may appoint child protection teams to assist in the prevention and treatment of child abuse and neglect. A child protection team may include licensed or certified medical and health professionals, the court services officer recommended by the presiding judge of a judicial circuit in which the team is to operate, the secretaries of social services and health or their designees, a representative of a mental health center, a representative of a public school district in which the team is to operate, an attorney, a foster parent, and one or more representatives of the public. The Department of Social Services shall maintain a record of the membership of each child protection team.

Source: SL 1980, ch 193, § 1; SL 1989, ch 234; SL 1991, ch 217, § 125B; SDCL Supp, § 26-10-16.



§ 26-8A-18 Appointment of counsel--Compensation--Assistance.

26-8A-18. Appointment of counsel--Compensation--Assistance. Notwithstanding the provisions of §§ 26-7A-31 and 26-8A-9, the court shall appoint an attorney for any child alleged to be abused or neglected in any judicial proceeding. The court shall appoint an attorney in the manner the county in which the action is being conducted has chosen to provide indigent counsel under § 23A-40-7. The attorney for the child shall represent the child's best interests and may not be the attorney for any other party involved in the judicial proceedings. The court may designate other persons, including a guardian ad litem or special advocate, who may or may not be attorneys licensed to practice law, to assist the attorney of the child in the performance of the attorney's duties. Compensation and expense allowances for the child's attorney shall be determined and paid according to § 26-7A-31.

Source: SL 1984, ch 192, § 9; SL 1991, ch 217, § 126B; SDCL § 26-10-17; SL 2010, ch 139, § 3.



§ 26-8A-19 Abused and neglected child defense fund--Distribution to counties--Pro rata.

26-8A-19. Abused and neglected child defense fund--Distribution to counties--Pro rata. There is hereby created in the office of the state treasurer an abused and neglected child defense fund. All moneys in the abused and neglected child defense fund shall be annually distributed by the state treasurer to the counties on a pro rata basis. The state treasurer shall, within sixty days of the end of the fiscal year, determine and verify from receipts and expenditure records the total expenditures by all counties in the state for the representation of abused and neglected children. He shall then establish a percentage ratio between moneys collected in the fund for the past fiscal year and the total expenditures by counties for the representation of abused and neglected children. That percentage ratio shall then be applied to each county's expenditure for the representation of abused and neglected children to determine its respective payment from the fund.

Source: SL 1991, ch 197, §§ 2, 3.



§ 26-8A-20 Appointment of representative of child's best interest--Duties.

26-8A-20. Appointment of representative of child's best interest--Duties. If a child is an apparent or alleged abused or neglected child, the court may appoint a special advocate to represent the best interests of the child and to assist the child's attorney. If a child has been adjudicated an abused or neglected child and is removed from the child's home with the child's parents, guardian or custodian, the court shall appoint a guardian ad litem or a special advocate to represent the best interests of the child and to assist the child's attorney. The guardian ad litem or special advocate is an officer of the court for the purpose of representing the child's best interests. The guardian ad litem or special advocate shall receive all reports concerning the child and may cause the case to be reviewed by the court pursuant to § 26-8A-24.

Source: SL 1985, ch 214, § 2; SL 1991, ch 217, § 128B; SDCL Supp, § 26-8-35.3; SL 2009, ch 137, § 1.



§ 26-8A-21 Reasonable efforts to eliminate need for removal--Reasonable efforts to return child to home--Determining adequacy of efforts.

26-8A-21. Reasonable efforts to eliminate need for removal--Reasonable efforts to return child to home--Determining adequacy of efforts. The Department of Social Services shall make reasonable efforts prior to the removal of an alleged or adjudicated abused or neglected child from the home of the child's parents, guardian, or custodian to prevent or eliminate the need for removal of the child. If the child has been removed from the home and has been placed in temporary custody of the department, the department shall make reasonable efforts to make it possible for the child to return to the home of the child's parents, guardian, or custodian. If the child is to be or has been removed from the home, the court shall first make a judicial determination that removal of the child from the home is or was necessary because continued presence of the child in the home would be contrary to the welfare of the child and that reasonable efforts by the department to avoid removal of the child from the home have been made. If the child has been removed from the home and has not been returned to the home, the court shall first make a judicial determination that reasonable efforts have been made by the department to return the child to the home and that the child cannot be returned to the home because it would be contrary to the welfare of the child.

Reasonable efforts to prevent the necessity for removal of a child from the home of the child's parents, guardian, or custodian and reasonable efforts to return the child to the home mean provision by the department of any assistance or services that:

(1) Are appropriate for the child's parents, guardian, custodian, or any other caretaker family of the child existing at the time of removal or possible return of the child, including instruction on parenting;

(2) Are available pursuant to the comprehensive plan of preventive services of the department;

(3) Could be made available without undue financial burden on the department; or

(4) Would have a significant likelihood of protecting the child from substantial danger to the child's physical health or from severe emotional damage while enabling the child to remain in the home or to be returned to the home.

In determining the adequacy of reasonable efforts, the court shall consider the assistance, services, and efforts of the department. The court shall also consider the good faith efforts or the lack of good faith efforts made by the child's parents, guardian, custodian, or other caretaker family to cooperate with the department and to effectively utilize the assistance or services for the benefit and welfare of the child.

Source: SL 1989, ch 231, § 3; SL 1991, ch 217, § 130B; SDCL Supp, § 26-8-35.5; SL 1998, ch 161, § 1; SL 1998, ch 162, § 1.



§ 26-8A-21.1 Exceptions to § 26-8A-21.

26-8A-21.1. Exceptions to § 26-8A-21. Nothing in § 26-8A-21 requires reunification of a child with a parent who:

(1) Committed a crime defined in § 22-16-4, 22-16-7, 22-16-15, 22-16-20, 22-22-1, 22-22-24.3, 22-22A-2, 22-22A-3, 26-10-1, or subdivision 22-19-1(5), or committed conduct described by any of those statutes that violated the law or ordinance of another jurisdiction having elements similar to an offense described by any of those statutes;

(2) Aided or abetted, attempted, conspired, or solicited to commit a crime defined in § 22-16-4, 22-16-7, 22-16-15, or 22-16-20 or the law or ordinance of another jurisdiction having elements similar to an offense described by any of those statutes;

(3) Committed a crime defined in § 22-18-1.1, 22-22-7, or subdivision 22-23-2(2) against the child or another child of such parent, or committed conduct described by those sections that violated the law or ordinance of another jurisdiction having elements similar to the offense described by those sections;

(4) Has been determined by a court by clear and convincing evidence to have subjected the child or another child to torture, sexual abuse, abandonment for at least six months, chronic physical, mental, or emotional injury, or chronic neglect if the neglect was a serious threat to the safety of the child or another child;

(5) Is incarcerated and is unavailable to care for the child during a significant period of the child's minority, considering the child's age and the child's need for care by an adult;

(6) Has had parental rights to another child involuntarily terminated by a prior legal proceeding;

(7) Has a documented history of abuse and neglect associated with chronic alcohol or drug abuse;

(8) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or the risk of substantial harm, and the child or another child has been removed from the parent's custody because the removed child was adjudicated abused and neglected by a court on at least one previous occasion;

(9) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or the risk of substantial harm, the child has been removed from the parent's custody on two separate occasions, and the Department of Social Services offered or provided family services on each of the two separate occasions the child was removed;

(10) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or risk of harm resulting from a crime, act, or omission as specified in subdivision (1), (2), or (3) of this section; or

(11) Is required to register as a sex offender pursuant to chapter 22-24B.
Source: SL 1998, ch 161, § 2; SL 1999, ch 136, § 1; SL 2001, ch 141, § 1; SL 2007, ch 167, § 1; SL 2012, ch 147, § 1.



§ 26-8A-21.2 Permanency hearing required if child is not to be returned to parents--Court to determine placement--Final dispositional hearing.

26-8A-21.2. Permanency hearing required if child is not to be returned to parents--Court to determine placement--Final dispositional hearing. If the court has determined that reasonable efforts to return an adjudicated abused or neglected child to the home of the parent, guardian, or custodian are not appropriate, a permanency hearing shall be held within thirty days after the determination. At the permanency hearing, the court shall determine if:

(1) The child should be placed for adoption. If the court determines that the child should be placed for adoption, the state shall notify the parties of its intent to seek the termination of parental rights if notice has not already been provided;

(2) The child should be referred for legal guardianship;

(3) The child should be placed permanently with a fit and willing relative; or

(4) Only in the case of a child who is sixteen years of age or older, a compelling reason is documented with the court that none of the permanent plans listed in this section would be in the best interest of the child, and the child should be placed in another planned permanent living arrangement. At each permanency hearing for a child placed in another planned permanent living arrangement, the court shall ask the child about the desired permanency outcome for the child and make a judicial determination stating the reasons that another planned permanent living arrangement is the best permanency plan for the child.

The court may immediately proceed with a final dispositional hearing if proper notice of the hearing has been given.

Source: SL 1999, ch 137, § 1; SL 2005, ch 142, § 1; SL 2016, ch 145, § 1.



§ 26-8A-22 Final decree of disposition--Permitted disposition when parental rights not terminated--Annual permanency hearing for child in foster care.

26-8A-22. Final decree of disposition--Permitted disposition when parental rights not terminated--Annual permanency hearing for child in foster care. On completion of the dispositional phase of the proceeding, the court shall enter a final decree of disposition. If the final decree of disposition does not terminate parental rights, the decree shall include one or more of the following provisions which the court finds appropriate as the least restrictive alternative available:

(1) The court may place the child in the custody of one or both of the child's parents, a guardian, a relative of the child or another suitable person, or a party or agency, with or without protective supervision, or the Department of Social Services, subject to the conditions and the length of time that the court deems necessary or appropriate. If the court returns custody to the child's parent, guardian, or custodian, such return of custody may be with supervision during which the court may require the parent, guardian, custodian, and any other adult residing in the home, to cooperate with home visits by the department and may require the parent, guardian, custodian, and any other adult residing in the home, to submit, at the request of the department, to tests for alcohol, marijuana, or any controlled drug or substance. If the adjudication of abuse or neglect was related to the use of alcohol, marijuana, or any controlled drug or substance, the parent, guardian, or custodian, and any other adult residing in the home, may be required, in those areas where such testing is available, to submit to regular tests for alcohol, marijuana, or any controlled drug or substance. If a positive test for alcohol, marijuana, or any controlled drug or substance is obtained, or the person fails to submit to the test as required, the department may immediately remove the child from the physical custody of the parent, guardian, custodian, or any other adult residing in the home whose test was positive or who failed to submit to the test, without prior court order subject to a review hearing, which may be telephonic, within forty-eight hours excluding Saturdays, Sundays, and court holidays. As used in this section, any controlled drug or substance means a controlled drug or substance which was not lawfully prescribed by a practitioner as authorized by chapters 22-42 and 34-20B;

(2) The court after determining that a compelling reason exists to place the child who is sixteen years of age or older in another planned permanent living arrangement rather than with a relative or with a legal guardian other than the department may place the child in the custody of the department or a child placement agency, with or without guardianship of the child, until the child attains the age of majority or until an earlier date or event as determined by the court;

(3) The court may order that the child be examined or treated by a physician or by a qualified mental health professional or that the child receive other special care and may place the child in a suitable facility for such purposes under conditions that the court deems necessary or appropriate. On completion of the examination, treatment, or hospitalization and on a full report to the court, the court shall conduct a supplemental dispositional hearing or hearings and shall make disposition of the child as otherwise provided in this section or, if the evidence shows need, the court may consider termination of parental rights as an appropriate possible alternative in keeping with the best interests and welfare of the child.

If disposition of the child under this section involves the removal from or nonreturn of the child to the home of the child's parents, guardian, or custodian and placement of the child in the custody of the department for placement in foster care, the court shall include in the decree a written judicial determination that continuation of the child's placement in the home of the child's parents, guardian, or custodian would be contrary to the welfare of the child and that reasonable efforts were made by the department to prevent or eliminate the need for removal of the child from the home. In no case may a child remain in foster care for a period in excess of twelve months from the time the child entered foster care without the court holding a permanency hearing and making a dispositional decree. The court shall review the child's permanency status and make a dispositional decree every twelve months thereafter as long as the child continues in the custody of the department. The court shall determine whether the state has made reasonable efforts to finalize the permanency plan that is in effect. That determination shall be included in the dispositional decree.

Source: SDC 1939, § 43.0310; SL 1968, ch 164, § 8; SL 1979, ch 172; SL 1989, ch 231, § 1; SL 1991, ch 217, § 131B; SDCL Supp, § 26-8-35; SL 1999, ch 137, § 2; SL 2001, ch 142, § 1; SL 2007, ch 4, § 13; SL 2016, ch 145, § 2.



§ 26-8A-22.1 Court to require instruction in parenting as part of sentence in certain convictions.

26-8A-22.1. Court to require instruction in parenting as part of sentence in certain convictions. If any person convicted of contributory abuse or contributory neglect is the child's parent, guardian, or custodian, the court shall include as part of the sentence, or conditions required as part of the suspended execution or imposition of such sentence, that the person receive instruction on parenting approved or provided by the Department of Social Services.

Source: SL 1998, ch 162, § 2.



§ 26-8A-23 Court-ordered medical, psychological or psychiatric treatment of spiritually-treated child.

26-8A-23. Court-ordered medical, psychological or psychiatric treatment of spiritually-treated child. If a child has been or is under treatment for physical, mental, or emotional illness solely by a spiritual means, the court may, as provided under § 26-8A-22, order that medical, psychological, or psychiatric treatment and hospitalization be provided for the child.

Source: SDCL, § 26-10-10 as added by SL 1975, ch 179, § 2; SL 1990, ch 170, § 5; SL 1991, ch 217, § 132B; SDCL Supp, § 26-10-1.1.



§ 26-8A-24 Periodic review hearings of foster care status--Petition for judicial action.

26-8A-24. Periodic review hearings of foster care status--Petition for judicial action. If a child has been adjudicated to be an abused or neglected child, parental rights have not been terminated and the court places custody of the child in the Department of Social Services, the court shall conduct a review hearing of the foster care status every six months. The hearing shall be conducted in the same manner as a dispositional hearing. If the department at any time finds that further court action is necessary to clarify the child's legal status or, for any other reason, to protect the interests of the child, the Department of Social Services may require the state's attorney to petition the court for a review hearing.

Source: SDCL, § 26-8-35 as added by SL 1979, ch 172; SL 1981, ch 203, § 1; SL 1989, ch 231, § 6; SL 1991, ch 217, § 133B; SDCL Supp, § 26-8-35.1; SL 1992, ch 183, § 11; SL 2001, ch 142, § 2.



§ 26-8A-25 Criteria for determining continued placement of child separate from home.

26-8A-25. Criteria for determining continued placement of child separate from home. In conducting the review hearing required by § 26-8A-24 the court may continue placement of the child separate from the home of the child's parents, guardian, or custodian upon a written judicial determination that return of the child to the home would be contrary to the welfare of the child and that reasonable efforts have been made by the Department of Social Services to make it possible for the child to return to the home. In making this determination, the court shall consider the following criteria:

(1) The goals of the foster care placement and the appropriateness of foster care;

(2) The assistance and services which have been offered to reunite the child with the child's parents, guardian, or custodian and the good faith efforts, or their lack, and ability of the child's parents, guardian, or custodian to cooperate with the department and to effectively utilize the assistance and services for the benefit and welfare of the child; and

(3) If the return of the child to the home of the child's parents, guardian, or custodian is not likely, the reasonable efforts of the department that have been made or should be made to provide for other methods of care in keeping with the best interests of the child.
Source: SL 1989, ch 231, § 2; SL 1991, ch 217, § 134B; SDCL, § 26-8-35.4.



§ 26-8A-26 Termination of parental rights--Return of child to parents or continued placement--Annual permanency hearing for child in foster care.

26-8A-26. Termination of parental rights--Return of child to parents or continued placement--Annual permanency hearing for child in foster care. If an adjudicated, abused, or neglected child whose parental rights have not been terminated has been in the custody of the Department of Social Services and it appears at a dispositional or review hearing that all reasonable efforts have been made to rehabilitate the family, that the conditions which led to the removal of the child still exist, and there is little likelihood that those conditions will be remedied so the child can be returned to the custody of the child's parents, the court shall affirmatively find that good cause exists for termination of the parental rights of the child's parents and the court shall enter an order terminating parental rights. If the court does not find at the hearing, which shall be conducted in the same manner as a dispositional hearing, that good cause exists for termination of parental rights, the court may make further disposition of the child as follows:

(1) Return custody of the child to the child's parents, guardian, or custodian, with or without supervision during which the court may require the parent, guardian, custodian, and any other adult residing in the home, to cooperate with home visits by the department and may require the parent, guardian, custodian, and any other adult residing in the home, to submit, at the request of the department, to tests for alcohol, marijuana, or any controlled drug or substance. If the adjudication of abuse or neglect was related to the use of alcohol, marijuana, or any controlled drug or substance, the parent, guardian, or custodian, and any other adult residing in the home, may be required, in those areas where such testing is available, to submit to regular tests for alcohol, marijuana, or any controlled drug or substance. If a positive test for alcohol, marijuana, or any controlled drug or substance is obtained, or if the person fails to submit to the test as required, the department may immediately remove the child from the physical custody of the parent, guardian, custodian, or any other adult residing in the home whose test was positive or who failed to submit to the test, without prior court order subject to a review hearing, which may be telephonic, within forty-eight hours excluding Saturdays, Sundays, and court holidays. As used herein, any controlled drug or substance means a controlled drug or substance which was not lawfully prescribed by a practitioner as authorized by chapters 22-42 and 34-20B;

(2) Continue foster care placement of the child for a specified period of time, and, if the child is sixteen years of age or older, direct the department to determine the services needed to assist the child to make the transition from foster care to independent living and, if appropriate, provide a plan for independent living for the child;

(3) Place the child who is sixteen years of age or older in the custody of the department or a child placement agency, with or without guardianship of the child, in another planned permanent living arrangement following a determination that a compelling reason exists that the placement is more appropriate than adoption or with a relative or with a legal guardian other than the department and under a court-approved plan that determines visitation rights of the child's parents, guardian, or custodian. Under this subdivision, the court may retain jurisdiction of the action and proceedings for future consideration of termination of parental rights if termination of parental rights is the least restrictive alternative available in keeping with the best interests of the child.

In no case may a child remain in foster care for a period in excess of twelve months from the time the child entered foster care without the court holding a permanency hearing and making a dispositional decree setting forth one of the above options. The court shall review the child's permanency status and make a dispositional decree every twelve months thereafter as long as the child continues in the custody of the department. The court shall determine whether the state has made reasonable efforts to finalize the permanency plan that is in effect. That determination shall be included in the dispositional decree.

Source: SL 1981, ch 203, § 2; SL 1991, ch 217, § 135B; SDCL § 26-8-35.2; SL 1992, ch 183, §§ 12, 20; SL 1997, ch 160, § 1; SL 1998, ch 161, § 3; SL 1999, ch 137, § 3; SL 2001, ch 142, § 3; SL 2007, ch 4, § 14; SL 2016, ch 145, § 3.



§ 26-8A-26.1 Additional reasons for termination of parental rights.

26-8A-26.1. Additional reasons for termination of parental rights. In addition to the provisions of § 26-8A-26, the court may find that good cause exists for termination of parental rights of a parent who:

(1) Committed a crime defined in § 22-16-4, 22-16-7, 22-16-15, 22-16-20, 22-22-1, 22-22-24.3, 22-22A-2, 22-22A-3, 26-10-1, or subdivision 22-19-1(5), or committed conduct described by any of those statutes that violated the law or ordinance of another jurisdiction having elements similar to an offense described by any of those statutes;

(2) Aided or abetted, attempted, conspired, or solicited to commit a crime defined in § 22-16-4, 22-16-7, 22-16-15, or 22-16-20 or the law or ordinance of another jurisdiction having elements similar to an offense described by any of those statutes;

(3) Committed a crime defined in § 22-18-1.1, 22-22-7, or subdivision 22-23-2(2) against the child or another child of such parent, or committed conduct described by those sections that violated the law or ordinance of another jurisdiction having elements similar to the offense described by those sections;

(4) Has been determined by a court by clear and convincing evidence to have subjected the child or another child to torture, sexual abuse, abandonment for at least six months, chronic physical, mental, or emotional injury, or chronic neglect if the neglect was a serious threat to the safety of the child or another child;

(5) Is incarcerated and is unavailable to care for the child during a significant period of the child's minority, considering the child's age and the child's need for care by an adult;

(6) Has had parental rights to another child involuntarily terminated by a prior legal proceeding;

(7) Has a documented history of abuse and neglect associated with chronic alcohol or drug abuse;

(8) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or the risk of substantial harm, and the child or another child has been removed from the parent's custody because the removed child was adjudicated abused and neglected by a court on at least one previous occasion;

(9) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or the risk of substantial harm, the child has been removed from the parent's custody on two separate occasions, and the Department of Social Services offered or provided family services on each of the two separate occasions the child was removed;

(10) Has exposed the child to or demonstrated an inability to protect the child from substantial harm or risk of harm resulting from a crime, act, or omission as specified in subdivision (1), (2), or (3) of this section; or

(11) Is required to register as a sex offender pursuant to chapter 22-24B.
Source: SL 1998, ch 161, § 4; SL 1999, ch 136, § 2; SL 2001, ch 141, § 2; SL 2007, ch 167, § 2; SL 2012, ch 147, § 2.



§ 26-8A-27 Final decree terminating parental rights of one or both parents--Child support arrearages--Custody of child.

26-8A-27. Final decree terminating parental rights of one or both parents--Child support arrearages--Custody of child. On completion of a final dispositional hearing regarding a child adjudicated to be abused or neglected, the court may enter a final decree of disposition terminating all parental rights of one or both parents of the child if the court finds, by clear and convincing evidence, that the least restrictive alternative available commensurate with the best interests of the child with due regard for the rights of the parents, the public and the state so requires. The court may enter a decree terminating parental rights if the court finds, by clear and convincing evidence, that the parents have abandoned the child for at least six months and during this period the parents have not manifested to the child or to the physical custodian or caretaker of the child a firm intention to resume physical custody of the child and to make suitable arrangements for the care of the child. If the court decides to terminate parental rights, any existing child support arrearages shall be addressed by the court in the order terminating those parental rights.

Upon the entry of the final decree of disposition terminating the parental rights of both parents or of the surviving parent, the court shall vest the Department of Social Services with the custody and guardianship of the person of the child for the purpose of placing the child for adoption and authorizing appropriate personnel of the department to consent to adoption of the child without need for any notice or consent of any parent of the child. The final decree terminating parental rights is final and unconditional. The natural parents retain no post-termination rights or privileges including post-termination visitation except for any final visitation allowed by the department.

Upon the entry of a final decree of disposition terminating the parental rights of one parent, the court may leave the child in the custody of the remaining parent and end the proceedings.

Source: SDC 1939, § 43.0310; SL 1968, ch 164, § 8; SL 1991, ch 217, § 136B; SDCL § 26-8-36; SL 1997, ch 161, § 1; SL 2013, ch 119, § 21.



§ 26-8A-28 Notice of order or final decree--Service--Appeal.

26-8A-28. Notice of order or final decree--Service--Appeal. Notice of entry of order of adjudication or final decree of disposition issued by the court in any action involving an abused or neglected child shall be served on the child's attorney and the child's guardian ad litem or special advocate, if any, and on all respondent parents and other respondent parties in any manner authorized by the rules of civil procedure. The notice of entry may be served by publication in the same manner as service of the summons in the action as provided in § 26-7A-48. If the notice of entry is served by publication, the service is completed five days after the date of publication. The time for appeal commences on the day following the date of completed service of the notice of entry regardless of the manner in which the notice of entry is served.

Source: SL 1991, ch 217, § 138; SL 2002, ch 131, § 1; SL 2003, ch 150, § 1.



§ 26-8A-29 Continuing jurisdiction over abused or neglected child.

26-8A-29. Continuing jurisdiction over abused or neglected child. In any action involving the termination of parental rights of both parents or any surviving parent, the court has continuing jurisdiction of the action and of the abused or neglected child for purposes of review of status of the child until the adoption of the child is fully completed. The Department of Social Services or any other party having custody and guardianship of the child pending adoption may petition the court to review the status of the child at any time before the adoption of the child is completed. The court may issue any orders or decrees necessary to protect the child, to preserve the child's welfare and to facilitate adoption of the child by the court or another court of competent jurisdiction without delay. The continuing jurisdiction of the court according to this section does not prevent the acquisition of jurisdiction of the child by another court for adoption proceedings according to law.

Source: SL 1991, ch 217, § 139.



§ 26-8A-29.1 Request for hearing by relative denied adoptive placement--Time limits--Intervention.

26-8A-29.1. Request for hearing by relative denied adoptive placement--Time limits--Intervention. Except under circumstances where placement was with another relative of the child, any relative who has been denied adoptive placement by the Department of Social Services may request a hearing to determine if the placement was an abuse of discretion. The request shall be filed with the circuit court having jurisdiction pursuant to § 26-8A-29 and shall be filed within thirty days of written notification from the department by regular mail to the relative's last known address. The hearing shall be held within thirty days of the filing of the request for hearing and may be continued for not more than thirty days upon good cause shown. The relative shall be granted limited intervention only for the purpose of the placement review hearing.

No intervention may be allowed in a proceeding involving an apparent, alleged, or adjudicated abused or neglected child, including an adoption or guardianship proceeding for a child placed in the custody of the Department of Social Services pursuant to § 26-8A-27, except as provided by this chapter and under the Indian Child Welfare Act, (25 U.S.C. §§ 1901 to 1963, inclusive), as amended to January 1, 2005.

Source: SL 2005, ch 140, § 3.



§ 26-8A-30 Testimony of child by closed circuit television--Hearing to determine necessity.

26-8A-30. Testimony of child by closed circuit television--Hearing to determine necessity. In any proceeding in which a child under the age of twelve, or a child twelve years of age or older who is developmentally disabled as defined in § 27B-1-18, is describing any act of sexual contact or rape performed with or on the child by another, or describing any act of physical abuse or neglect of the child by another, or any act of physical abuse or neglect of another child, or any act constituting a crime of violence as defined in § 22-1-2 committed against the child or another child, the court or any party may move to allow that the testimony of the child be taken in a room other than the courtroom and televised at the same time to the courtroom by closed circuit television equipment. Prior to allowing the child to testify under this section, the court shall hold a hearing outside the presence of the jury and make a finding on the record that testimony by the child in the courtroom will cause the child to suffer more than de minimis emotional distress and that testifying under the provisions of this section is necessary to protect the welfare of the child.

Source: SL 1993, ch 205, § 1.



§ 26-8A-31 Persons allowed to be present during closed circuit television testimony--Display of defendant's image in room where witness testifies.

26-8A-31. Persons allowed to be present during closed circuit television testimony--Display of defendant's image in room where witness testifies. At the taking of testimony pursuant to § 26-8A-30, the public shall be excluded from the room in which the witness is testifying. The persons permitted to be physically present shall be determined by the court. The court, in its discretion, may permit in the room a person whose presence would contribute to the well-being of the witness or the reduction of apprehension of the witness during the testimony. Attorneys for the parties may not be excluded.

If the court makes a specific finding, outside the presence of the jury, that the presence of the defendant, or in a civil case, the presence of the respondent, in the same room as the witness, will cause substantial emotional distress to the child and that such distress would impair the ability of the witness to communicate, upon such finding the court may exclude the defendant from the room in which the witness is testifying. However, if the defendant is excluded, the testimony of the witness shall be by two-way closed circuit television such that the testimony of the witness is televised in the courtroom and simultaneously thereto, a monitor in the room in which the witness is testifying displays a view of the courtroom which view shall include the defendant. The right to have the defendant's image televised in the room in which the witness is testifying is a right of the defendant which the defendant may waive. If the defendant is excluded from the room in which the witness is testifying, the court shall provide for instantaneous communication between the defendant and defense counsel.

Source: SL 1993, ch 205, § 2.



§ 26-8A-32 Due regard to be afforded Indian Child Welfare Act.

26-8A-32. Due regard to be afforded Indian Child Welfare Act. Due regard shall be afforded to the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963), as amended to January 1, 2004, if that Act is applicable.

Source: SL 2004, ch 2, § 10.



§ 26-8A-33 Proceeding involving child covered by Indian Child Welfare Act.

26-8A-33. Proceeding involving child covered by Indian Child Welfare Act. In any abuse or neglect proceeding involving a child covered by the Indian Child Welfare Act (25 U.S.C. §§ 1901-1963), as amended to January 1, 2005, the tribe may appear by counsel or by a representative of the tribe designated by the tribe to intervene on behalf of the tribe. When the tribe appears as a party by a representative of the tribe, the name of the representative and a statement of authorization for that individual or agency to appear as the tribe must be submitted to the court in the form of a tribal resolution or other document evidencing an official act of the tribe.

Source: SL 2005, ch 296 (Supreme Court Rule 05-10), effective Feb. 25, 2005.



§ 26-8A-34 Alcohol or drug testing as condition of child placement or return.

26-8A-34. Alcohol or drug testing as condition of child placement or return. If the court finds the apparent, alleged, or adjudicated abuse or neglect of a child was related to the use of alcohol, marijuana, or any controlled drug or substance, the placement or return of the child may be subject to the condition, if the court so orders, that a parent, guardian, custodian, or any other adult residing in the home submit to tests for alcohol, marijuana, or any controlled drug or substance prior to or during the placement or return of the child. If a parent, guardian, custodian, or any other adult, who resides in the home and has been ordered by the court to submit to testing for alcohol, marijuana, or any controlled drug or substance, tests positive for alcohol, marijuana, or any controlled drug or substance, or fails to submit to the test as required, the Department of Social Services may immediately remove the child from the physical custody of the parent, guardian, or custodian, without prior court order, subject to a review hearing, which may be telephonic, within forty-eight hours excluding Saturdays, Sundays, and court holidays. As used in this section, any controlled drug or substance means a controlled drug or substance which was not lawfully prescribed by a practitioner as authorized by chapters 22-42 and 34-20B.

Source: SL 2008, ch 6, § 2.






Chapter 08B - Children In Need Of Supervision

§ 26-8B-1 Purpose of chapter.

26-8B-1. Purpose of chapter. It is the purpose of this chapter, in conjunction with chapter 26-7A, to establish an effective state and local system for children in need of supervision, including a focus on community-based rehabilitation.

Source: SL 1991, ch 217, § 140; SL 2015, ch 152, § 28.



§ 26-8B-2 "Child in need of supervision" defined.

26-8B-2. "Child in need of supervision" defined. In this chapter and chapter 26-7A, the term, child in need of supervision, means:

(1) Any child of compulsory school age who is habitually absent from school without legal excuse;

(2) Any child who has run away from home or is otherwise beyond the control of the child's parent, guardian, or custodian;

(3) Any child whose behavior or condition endangers the child's own welfare or the welfare of others;

(4) Any child who has violated any federal, state, or local law or regulation for which there is not a penalty of a criminal nature for an adult, except violations of subdivision 34-46-2(2), or petty offenses; or

(5) Any child who has violated § 35-9-2 or 32-23-21.
Source: SDC 1939, § 43.0301 (5) as enacted by SL 1968, ch 164, § 1; SL 1991, ch 217, § 141B; SDCL, § 26-8-7.1; SL 1994, ch 219, § 2; SL 1996, ch 179, § 1; SL 1998, ch 215, § 3; SL 2003, ch 149, § 4; SL 2004, ch 218, § 2.



§ 26-8B-3 Circumstances requiring release--Circumstances allowing detention--Length of detention.

26-8B-3. Circumstances requiring release--Circumstances allowing detention--Length of detention. An apparent or alleged child in need of supervision taken into temporary custody by a law enforcement officer prior to a temporary custody hearing shall be released to the child's parents, guardian, or custodian unless the parents, guardian, or custodian cannot be located or in the judgment of the intake officer are not suitable to receive the child, in which case the child shall be placed in shelter. A child may be placed in detention for no more than twenty-four hours, excluding Saturdays, Sundays, and court holidays, if the intake officer finds that the parents, guardian, or custodian are not available or are not suitable to receive the child, and finds at least one of the following circumstances exists:

(1) The child has failed to comply with court services or a court-ordered program;

(2) The child is being held for another jurisdiction as a parole or probation violator, as a runaway or as a person under court-ordered detention;

(3) The child has a demonstrated propensity to run away from the child's home, from court-ordered placement outside of the child's home or from agencies charged with providing temporary care for the child;

(4) The child is under court-ordered home detention in this jurisdiction; or

(5) There are specific, articulated circumstances which justify the detention for the protection of the child from potentially immediate harm to the child or to others.

The shelter or detention authorized shall be the least restrictive alternative available. The child may be held in detention up to an additional twenty-four hours following the temporary custody hearing pending transfer to shelter or release.

If the child is accused of or has been found in violation of a valid court order, the child may be placed in detention for more than twenty-four hours, if a temporary custody hearing, pursuant to § 26-7A-14, is held within twenty-four hours of the child being placed in a detention facility, an interview is conducted with the child, and a written assessment of the child's immediate needs is provided at the temporary custody hearing. The interview and assessment may be conducted by law enforcement, states attorney, court services, or other public employee. The child may not be held in detention greater than seventy-two hours unless revocation proceedings have been initiated.

If the child is being held for another jurisdiction as a parole or probation violator, as runaway or as a person under court-ordered detention, the child may be placed in detention for more than twenty-four hours, and up to seven days, if a temporary custody hearing, pursuant to § 26-7A-14, is held within twenty-four hours of the child being placed in a detention facility.

Source: SL 1989, ch 228, § 4; SL 1991, ch 217, § 143B; SDCL Supp, § 26-8-23.4; SL 1992, ch 183, § 1; SL 1994, ch 219, § 3; SL 1995, ch 148, § 4; SL 1996, ch 172, § 18; SL 1997, ch 158, § 4; SL 2003, ch 149, § 5.



§ 26-8B-4 Plan of disposition by court services officer following adjudication--Recommendation of community response team.

26-8B-4. Plan of disposition by court services officer following adjudication--Recommendation of community response team. Following adjudication of a child as a child in need of supervision, the court may continue the case and may require a court services officer to present to the court a plan of disposition. If a community response team as defined in § 26-8D-1 has been established, prior to any disposition to the Department of Corrections, the court may seek a recommendation for a viable community alternative disposition from the team. If the team is unable to provide any recommendation within seven days of the referral, the court may exercise its discretion and make a disposition decision without the input of the team, pursuant to § 26-8B-6. In all cases, the court may adopt the recommendation of the team in part, in full, or reject the recommendation of the team in its entirety.

Source: SL 1974, ch 179, § 3; SL 1977, ch 208, § 1; SL 1991, ch 217, § 144B; SDCL § 26-8-40.3; SL 2015, ch 152, § 17, eff. Jan. 1, 2016.



§ 26-8B-5 Medical or mental health care for child.

26-8B-5. Medical or mental health care for child. Following adjudication of a child as a child in need of supervision, the court may order the child to be examined or treated by a physician or qualified mental health professional or to receive other special care and may place the child in a hospital or other suitable facility for such purposes.

Source: SL 1974, ch 179, § 7; SL 1991, ch 217, § 145B; SDCL, § 26-8-40.4.



§ 26-8B-6 Decree of disposition--Contents--Findings.

26-8B-6. Decree of disposition--Contents--Findings. If a child has been adjudicated as a child in need of supervision, the court shall enter a decree of disposition according to the least restrictive alternative available in keeping with the best interests of the child. The decree shall contain one or more of the following:

(1) The court may place the child on probation pursuant to § 26-8B-8 or under protective supervision in the custody of one or both parents, guardian, custodian, relative, or another suitable person under conditions imposed by the court;

(2) The court may require as a condition of probation that the child participate in a supervised community service program, provided the child is not placed in a detention facility and is not deprived of the schooling that is appropriate to the child's age, needs, and specific rehabilitative goals. The supervised community service program shall be of a constructive nature designed to promote rehabilitation, shall be appropriate to the age level and physical ability of the child, and shall be combined with counseling by a court services officer or other guidance personnel. The supervised community service program assignment shall be made for a period of time consistent with the child's best interests, but may not exceed ninety days;

(3) If the court finds that the child has violated a valid court order, the court may place the child in a detention facility for not more than ninety days, which may be in addition to any period of temporary custody, for purposes of disposition if:

(a) The child is not deprived of the schooling that is appropriate for the child's age, needs, and specific rehabilitative goals;

(b) The child had a due process hearing before the order was issued; and

(c) A plan of disposition from a court services officer is provided to the court;

(4) The court may require the child to pay restitution, as defined in subdivision 23A-28-2(4) and under conditions set by the court if payment can be enforced without serious hardship or injustice to the child;

(5) The court may place a child in an alternative educational program;

(6) The court may order the child to be examined and treated at the Human Services Center;

(7) The court may impose a fine not to exceed five hundred dollars;

(8) The court may order the suspension or revocation of the child's right to apply for a driving privilege, suspend or revoke an existing driving privilege, or restrict the privilege in such manner as the court sees fit or as required by § 32-12-52.4, including requiring that financial responsibility be proved and maintained;

(9) The court may assess or charge the same costs and fees as permitted by §§ 16-2-41, 23-3-52, 23A-27-26, 23A-28B-42, and 23A-27-27 against the child, parent, guardian, custodian, or other party responsible for the child; or

(10) The court may only commit a child to the Department of Corrections if the judge finds that:

(a) No viable alternatives exist;

(b) The Department of Corrections is the least restrictive alternative; and

(c) The court finds from evidence presented at the dispositional hearing or from the pre-dispositional report that the youth presents a significant risk of physical harm to another person.

Any finding made pursuant to this section shall be made in the written decree.

After disposition, but prior to placement in a juvenile correctional facility, a state interagency team comprised of representatives from the Department of Human Services, the Department of Social Services, the Department of Education, the Department of Corrections, and the Unified Judicial System shall make a written finding that placement at a Department of Corrections facility is the least restrictive placement commensurate with the best interests of the child. Subsequent placement in any other Department of Corrections facility may be authorized without an interagency review.

No adjudicated child in need of supervision may be incarcerated in a detention facility except as provided in subdivision (3) or (10) of this section.

Source: SDC 1939, § 43.0319 as enacted by SL 1968, ch 164, § 13; SL 1973, ch 171; SL 1974, ch 179, § 8; SL 1982, ch 200, § 3; SL 1990, ch 196, § 2; SDCL §§ 26-8-39.2, 26-8-40.1; SL 1991, ch 217, § 147B; SDCL § 26-8-39.2; SDCL Supp, § 26-8-40.1; SL 1994, ch 219, § 6; SL 1995, ch 151; SL 1996, ch 172, § 19; SL 1996, ch 180; SL 1998, ch 163, § 2; SL 2000, ch 123, § 1; SL 2001, ch 143, § 1; SL 2003, ch 149, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 182, § 1; SL 2005, ch 120, § 129; SL 2007, ch 163, § 3; SL 2008, ch 139, § 2; SL 2015, ch 152, § 29, eff. Jan. 1, 2016; SL 2016, ch 146, § 7, eff. Mar. 25, 2016.



§ 26-8B-7 Limit of temporary custody. .

26-8B-7. Limit of temporary custody. An alleged or adjudicated child in need of supervision may not be held in temporary custody for more than ninety days beginning with the date the child is first taken into custody unless at the ninetieth day the child is in the process of receiving treatment or care which has a specified duration. In that case the temporary custody may be extended to the end of the treatment or care.

Source: SL 1991, ch 217, § 147C.



§ 26-8B-8 Terms and conditions of probation--Duration--Written statement and explanation required--Review--Release--Modification.

26-8B-8. Terms and conditions of probation--Duration--Written statement and explanation required--Review--Release--Modification. The terms and conditions of probation of a child in need of supervision shall be specified by rules or orders of the court and by a court services officer.

The duration of juvenile probation shall be specified by order of the court but may not exceed six months unless:

(1) The child is placed in the intensive juvenile probation program; or

(2) The child's probation is extended as provided under this section.

If the child is placed on intensive juvenile probation, the duration of probation ordered by the court may be up to twelve months.

If the child is placed on juvenile probation, a court services officer may request two extensions up to six months each or one extension up to six months for intensive juvenile probation. The court may authorize the same in accordance with Unified Judicial System procedure if the extension is necessary for the child to complete evidence-based treatment as required by the case plan. If evidence-based treatment is not available, an extension may be granted if the youth is engaged in alternative court-approved treatment that will not be completed before the previously ordered term of probation expires.

The total duration of probation, including juvenile intensive probation and extensions in all cases, may not exceed eighteen months unless the court provides written authorization to allow a child to complete evidence-based treatment that will not be completed before probation expires. Probation may not be extended solely to collect restitution. If probation is terminated with restitution owing, Unified Judicial System procedure may govern the collection.

Each child placed on probation shall be given a written statement of the terms and conditions of probation and the probation policy. The terms and conditions, as well as the probation extension policy, shall be explained to the child.

The court shall review the terms and conditions of probation and the progress of each child placed on probation at least once every six months. The court may release a child from probation or modify the terms and conditions of the child's probation at any time, but any child who has complied satisfactorily with the terms, conditions, and duration of probation shall be released from probation and the jurisdiction of the court terminated. If the duration of probation previously prescribed has expired, the court shall release the child from probation and terminate jurisdiction.

Source: DC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1991, ch 217, § 150B; SDCL § 26-8-60; SL 2015, ch 152, § 30, eff. Jan. 1, 2016; SL 2017, ch 118, § 1.



§ 26-8B-9 Provisions for violation of terms and conditions.

26-8B-9. Provisions for violation of terms and conditions. The following provisions apply if the child is alleged to have violated the terms and conditions of probation and a formal petition is filed with the court:

(1) The court shall set a hearing on the alleged violation and shall give five days' notice to the child, to the child's parents, guardian, or custodian, and to any other parties to the proceedings;

(2) The child and the child's parents, guardian, or custodian shall be given a written statement concerning the alleged violation;

(3) The child may be represented by legal counsel at the probation violation hearing and the child is entitled to the issuance of compulsory process for the attendance of witnesses;

(4) If the court finds by a preponderance of the evidence that the child violated the terms and conditions of probation, the court may modify the terms and conditions of probation, revoke probation, or take other action as permitted by this chapter or chapter 26-7A, according to the least restrictive alternative which is in the best interests of the child and the public, except commitment to the Department of Corrections. The court may only commit a child to the Department of Corrections if the court finds that the violation committed constitutes a new law violation and finds that the aggravated circumstances provided in subdivision 26-8B-6(10) exist;

(5) For the purposes of this section, a new law violation is defined as delinquent behavior pursuant to § 26-8C-2, a Class 1 misdemeanor violation of title 32, or a violation of § 32-23-21; and

(6) If the court finds that the child did not violate the terms and conditions of probation as alleged, the court shall dismiss the proceedings and continue the child on probation under the terms, conditions, and duration previously prescribed. If the duration of probation previously prescribed has expired, the court shall release the child from probation and terminate jurisdiction.
Source: SL 1991, ch 217, § 150C; SL 2015, ch 152, § 31, eff. Jan. 1, 2016.






Chapter 08C - Delinquent Children

§ 26-8C-1 Purpose of chapter.

26-8C-1. Purpose of chapter. It is the purpose of this chapter, in conjunction with chapter 26-7A, to establish an effective state and local system for delinquent children including a focus on community-based rehabilitation.

Source: SL 1991, ch 217, § 151; SL 2015, ch 152, § 19.



§ 26-8C-2 "Delinquent child" defined.

26-8C-2. "Delinquent child" defined. In this chapter and chapter 26-7A, the term, delinquent child, means any child ten years of age or older who, regardless of where the violation occurred, has violated any federal, state, or local law or regulation for which there is a penalty of a criminal nature for an adult, except state or municipal hunting, fishing, boating, park, or traffic laws that are classified as misdemeanors, or petty offenses or any violation of § 35-9-2 or 32-23-21.

Source: SDC 1939, § 43.0301 (8) as enacted by SL 1968, ch 164, § 1; SL 1973, ch 169, § 1; SL 1974, ch 153, § 45; SL 1976, ch 158, § 43-5; SL 1981, ch 201; SL 1991, ch 217, § 152B; SDCL, § 26-8-7; SL 1994, ch 219, § 1; SL 1996, ch 179, § 2; SL 2000, ch 124, § 1; SL 2003, ch 149, § 7; SL 2004, ch 218, § 3.



§ 26-8C-3 Release--Placement in shelter--Circumstances warranting detention.

26-8C-3. Release--Placement in shelter--Circumstances warranting detention. An apparent or alleged delinquent child taken into temporary custody by a law enforcement officer prior to a temporary custody hearing shall be released to the child's parents, guardian, or custodian unless the parents, guardian, or custodian cannot be located or in the judgment of the intake officer are not suitable to receive the child, in which case the child shall be placed in shelter. A child may not be placed in detention unless the intake officer finds that the parents, guardian, or custodian are not available or are not suitable to receive the child, and finds at least one of the following circumstances exists:

(1) The child is a fugitive from another jurisdiction;

(2) The child is charged with a violation of § 22-22-7, a crime of violence under subdivision 22-1-2(9) or a serious property crime, which, if committed by an adult, would be a felony;

(3) The child is already held in detention or on conditional release in connection with another delinquency proceeding;

(4) The child has a demonstrable recent record of willful failures to appear for juvenile court proceedings;

(5) The child has a demonstrable recent record of violent conduct;

(6) The child has a demonstrable recent record of adjudications for serious property offenses;

(7) The child is under the influence of alcohol, inhalants, or a controlled drug or substance and detention is the least restrictive alternative in view of the gravity of the alleged offense and is necessary for the physical safety of the child, the public, and others; or

(8) The child has failed to comply with court services or a court ordered program.

The shelter or detention authorized shall be the least restrictive alternative available.

Source: SL 1989, ch 228, § 3; SL 1991, ch 217, § 153B; SDCL Supp, § 26-8-23.3; SL 1992, ch 183, § 2; SL 1994, ch 220; SL 1995, ch 148, § 5; SL 1996, ch 172, § 20.



§ 26-8C-3.1 Risk assessment instrument for statewide use.

26-8C-3.1. Risk assessment instrument for statewide use. (a) Generally, juveniles should only be held in secure detention when less restrictive placement alternatives are not appropriate. The standardized South Dakota JDAI Risk Assessment Instrument (RAI) is an objective tool used to assess a variety of risk factors relative to the likelihood that a juvenile will appear in court or re-offend on a delinquent act prior to his/her court appearance. The RAI is based upon best practice standards that have been tested and implemented in other JDAI jurisdictions across the nation. The overall risk score is a guide in making the initial decision whether to detain in secure detention, utilize an alternative to secure detention, or release with or without conditions pending hearing.

(b) As per the authority designated in subdivision 26-7A-1(20), the presiding judge in each circuit shall appoint juvenile detention staff or juvenile reception and intake center staff to serve as intake officers.

(c) The State Court Administrator's Office shall provide statewide training on use of the RAI. After the completion of RAI training, all appointed Intake Officers shall complete the RAI on all detention intakes to distinguish between juveniles who are likely to abscond or commit new crimes and those who are not.

(d) The State Court Administrator's Office shall compile the following data to be collected by any court appointed intake officer: The number of juveniles detained and released shall be reported along with each juvenile's gender, race, ethnicity, age and offense as well as all assessment information including staff decision, overrides and program information.

Source: SL 2015, ch 276 (Supreme Court Rule 15-14), eff. July 1, 2015.



§ 26-8C-4 Suspension of adjudication of delinquency--Probation--Revocation of suspension.

26-8C-4. Suspension of adjudication of delinquency--Probation--Revocation of suspension. If the court is satisfied that the best interests of the public, justice, and child will be served, the court may, without entering an adjudication of delinquency, with consent of the child, suspend imposition of adjudication of delinquency and place the child on probation under the terms, conditions, and duration required by the court. A court may revoke the suspension at any time during the probationary period and impose an adjudication of delinquency without diminishment or credit for any of the probationary period.

Source: SL 1981, ch 204; SL 1982, ch 28, § 11; SL 1991, ch 217, § 155B; SDCL, § 26-8-39.3.



§ 26-8C-5 Plan of disposition by court services officer following adjudication--Recommendation of community response team.

26-8C-5. Plan of disposition by court services officer following adjudication--Recommendation of community response team. Following adjudication of a child as a delinquent child, the court may continue the case and may require a court services officer to present to the court a plan of disposition. Where a community response team as defined in § 26-8D-1 has been established, prior to any disposition to the Department of Corrections, the court may seek a recommendation for a viable community alternative disposition from the team. If the team is unable to provide any recommendation within seven days of the referral, the disposing court may exercise its discretion and make a disposition decision without the input of the team, pursuant to § 26-8C-7. In each case, the court may adopt the recommendation of the team in part, in full, or reject the recommendation of the team in its entirety.

Source: SL 1974, ch 179, § 3; SL 1977, ch 208, § 1; SL 1991, ch 217, § 156B; SDCL § 26-8-40.3; SL 2015, ch 152, § 16, eff. Jan. 1, 2016.



§ 26-8C-6 Court-ordered physical or mental health care for child.

26-8C-6. Court-ordered physical or mental health care for child. Following adjudication of a child as a delinquent child, the court may order the child to be examined or treated by a physician or a qualified mental health professional or to receive other special care and may place the child in a hospital or other suitable facility for such purposes.

Source: SL 1974, ch 179, § 7; SL 1991, ch 217, § 157B; SDCL, § 26-8-40.4.



§ 26-8C-7 Decree of disposition--Contents--Findings.

26-8C-7. Decree of disposition--Contents--Findings. If a child has been adjudicated as a delinquent child, the court shall enter a decree of disposition according to the least restrictive alternative available in keeping with the best interests of the child. The decree shall contain one or more of the following:

(1) The court may require the child to pay restitution, as defined in subdivision 23A-28-2(4) and under conditions set by the court, if payment can be enforced without serious hardship or injustice to the child;

(2) The court may impose a fine not to exceed one thousand dollars;

(3) The court may place the child on probation under the supervision of a court services officer or another designated individual pursuant to § 26-8C-14;

(4) The court may require a child as a condition of probation to participate in a supervised community service program, if the child is not deprived of the schooling that is appropriate for the child's age, needs, and specific rehabilitative goals. The supervised community service program shall be of a constructive nature designed to promote rehabilitation, appropriate to the age level and physical ability of the child, and shall be combined with counseling by the court services officer or other guidance personnel. The supervised community service program assignment shall be made for a period of time consistent with the child's best interests, but for not more than ninety days;

(5) The court may place the child at the Human Services Center for examination and treatment;

(6) The court may place the child in a detention facility for not more than ninety days, which may be in addition to any period of temporary custody;

(7) The court may place the child in an alternative educational program;

(8) The court may order the suspension or revocation of the child's right to apply for a driving privilege, suspend or revoke an existing driving privilege, or restrict the privilege in such manner as it sees fit, including requiring that financial responsibility be proved and maintained;

(9) The court may assess or charge costs and fees permitted by §§ 16-2-41, 23-3-52, 23A-27-26, 23A-28B-42, and 23A-27-27 against the child, parent, guardian, custodian, or other party responsible for the child; or

(10) The court may only commit a child to the Department of Corrections if the judge finds that:

(a) No viable alternative exists;

(b) The Department of Corrections is the least restrictive alternative; and

(c) The child is currently adjudicated delinquent for an offense eligible for transfer proceedings pursuant to § 26-11-3.1; the child is currently adjudicated delinquent for a crime of violence pursuant to subdivision 22-1-2(9), sex offense pursuant to § 22-24B-1, felony sexual registry offense pursuant to chapter 22-24B, or burglary in the second degree pursuant to § 22-32-3; or the court finds from evidence presented at the dispositional hearing or from the pre-dispositional report that the youth presents a significant risk of physical harm to another person.

Any finding made pursuant to this section shall be made in the written decree.

Source: SDC 1939, § 43.0312; SDCL § 26-8-40; SL 1968, ch 164, § 9; SL 1974, ch 179, § 9; SDCL Supp, § 26-8-39.1; SL 1982, ch 200, § 2; SL 1991, ch 217, § 159B; SDCL § 26-8-39; SL 1992, ch 183, § 13; SL 1996, ch 172, § 21; SL 2001, ch 144, § 1; SL 2005, ch 120, § 128; SL 2008, ch 139, § 1; SL 2015, ch 152, § 20, eff. Jan. 1, 2016; SL 2016, ch 146, § 1, eff. Mar. 25, 2016.



§ 26-8C-8 Transferred.

26-8C-8. Transferred to § 26-7A-93.1



§ 26-8C-9 Limit of temporary custody.

26-8C-9. Limit of temporary custody. An alleged or adjudicated delinquent child may not be held in temporary custody for more than ninety days beginning with the date the child is first taken into custody unless at the ninetieth day the child is in the process of receiving treatment or care which has a specified duration. In that case, the temporary custody may be extended to the end of the treatment or care.

Source: SL 1991, ch 217, § 159C.



§ 26-8C-10 Repealed.

26-8C-10. Repealed by SL 1996, ch 172, § 22



§ 26-8C-11 Termination of jurisdiction upon successful disposition.

26-8C-11. Termination of jurisdiction upon successful disposition. Upon the successful completion of the dispositional plan of a delinquent child who has not been committed to the Department of Corrections, the court shall terminate its jurisdiction. If the court determines that the dispositional plan has not been successful, the court shall make further disposition of the delinquent child.

Source: SL 1991, ch 217, § 163C; SL 1996, ch 172, § 23.



§ 26-8C-12 Repealed.

26-8C-12. Repealed by SL 1992, ch 183, § 7



§ 26-8C-13 Repealed.

26-8C-13. Repealed by SL 1996, ch 172, § 24



§ 26-8C-14 Terms and conditions of probation--Duration--Written statement and explanation required--Review--Release--Modification.

26-8C-14. Terms and conditions of probation--Duration--Written statement and explanation required--Review--Release--Modification. The terms and conditions of probation of a delinquent child shall be specified by rules or orders of the court and by court services officers.

The duration of juvenile probation shall be specified by order of the court but may not exceed six months unless:

(1) The child is placed in the intensive juvenile probation program; or

(2) The child's probation is extended as provided under this section.

If the child is placed on intensive juvenile probation, the duration of probation upon order by the court may be up to twelve months.

If the child is placed on juvenile probation, a court services officer may request two extensions up to six months each or one extension up to six months for intensive juvenile probation. The court may authorize the same in accordance with Unified Judicial System procedure if the extension is necessary for the child to engage in evidence-based treatment as required by the case plan. If evidence-based treatment is not available, an extension may be granted if the youth is engaged in alternative court-approved treatment that will not be completed before the previously ordered term of probation expires.

The total duration of probation, including juvenile intensive probation and any extension may not exceed eighteen months unless the court provides written authorization to allow a child to complete evidence-based treatment that will not be completed before probation expires. Probation may not be extended solely to collect restitution. If probation is terminated with restitution owing, the Unified Judicial System procedure may govern the collection.

Each child placed on probation shall be given a written statement of the terms and conditions of probation, and the probation extension policy. The terms and conditions, as well as the probation extension policy, shall be explained to the child.

The court shall review the terms and conditions of probation and the progress of each child placed on probation at least once every six months. The court may release a child from probation or modify the terms and conditions of the child's probation at any time, but any child who has complied satisfactorily with the terms, conditions, and duration of probation shall be released from probation and the jurisdiction of the court terminated. If the duration of probation previously prescribed has expired, the court shall release the child from probation and terminate jurisdiction.

Source: SDC 1939, § 43.0328 as added by SL 1968, ch 164, § 17; SL 1991, ch 217, § 166B; SDCL § 26-8-60; SL 2015, ch 152, § 23, eff. Jan. 1, 2016; SL 2017, ch 118, § 2.



§ 26-8C-15 Provisions for violation of terms and conditions of probation.

26-8C-15. Provisions for violation of terms and conditions of probation. The following provisions apply if the child is alleged to have violated the terms and conditions of probation and a formal allegation of a probation violation is filed:

(1) The court shall set a hearing on the alleged violation and shall give five days' notice to the child, to the child's parents, guardian, or custodian, and to any other parties to the proceedings;

(2) The child and the child's parents, guardian, or custodian shall be given a written statement concerning the alleged violation;

(3) The child may be represented by legal counsel at the probation violation hearing and the child is entitled to the issuance of compulsory process for the attendance of witnesses;

(4) If the court finds by a preponderance of the evidence that the child violated the terms and conditions of probation, the court may modify the terms and conditions of probation, revoke probation, or take other action as permitted by this chapter or chapter 26-7A which is in the best interests of the child and the public, except commitment to the Department of Corrections. The court may only commit a child to the Department of Corrections if the court finds that the violation committed constitutes a new law violation and finds that the aggravated circumstances as provided in subdivision 26-8C-7(9) exist;

(5) For the purposes of this section, new law violation is defined as delinquent behavior pursuant to § 26-8C-2, a Class 1 misdemeanor violation of title 32, or a violation of § 32-23-21; and

(6) If the court finds that the child did not violate the terms and conditions of probation as alleged, the court shall dismiss the proceedings and continue the child on probation under the terms, conditions, and duration previously prescribed. If the duration of probation previously prescribed has expired, the court shall release the child from probation and terminate jurisdiction.
Source: SL 1991, ch 217, § 166C; SL 2015, ch 152, § 27, eff. Jan. 1, 2016.






Chapter 08D - Juvenile Justice--Public Safety Improvement

§ 26-8D-1 Definitions.

26-8D-1. Definitions. Terms used in this chapter mean:

(1) "Community response team" or "team," a support team tasked with finding viable community resources to help rehabilitate delinquent children and children in need of supervision in community-based settings who are at risk for commitment to the Department of Corrections;

(2) "Juvenile cited violation," designated delinquency or children in need of supervision violation handled by law enforcement with the uniform traffic ticket pursuant to § 23-1A-2;

(3) "Juvenile Justice Oversight Council," the council established by § 26-8D-7;

(4) "Quality assured," monitored to determine the extent to which individuals delivering treatment to juveniles are administering that treatment consistently and as designed;

(5) "Recidivism," for the Department of Corrections for the purposes of this chapter, within one year, two years, or three years of discharge from the custody of the Department of Corrections, a juvenile commitment or conviction in adult court for a felony resulting in a sentence to the Department of Corrections. For the Unified Judicial System for the purposes of this chapter, the term means being adjudicated delinquent while on probation or adjudicated delinquent or convicted of a felony in adult court within one year, two years, or three years after discharge from juvenile probation;

(6) "Risk factors," characteristics and behaviors that, when addressed or changed, affect a child's risk for committing delinquent acts. The term includes prior and current offense history, antisocial behavior, antisocial personality, attitude and thinking about delinquent activity, family dysfunction, low levels of education or engagement in school, poor use of leisure time and recreation, and substance abuse;

(7) "Specialized transition services," independent living; foster care; respite; crisis stabilization; short-term assessment; a residential setting intended to transition the juvenile from a residential treatment center, intensive residential treatment center, or more restrictive group care or juvenile corrections facility; or other transitional setting authorized by the secretary of the Department of Corrections;

(8) "Treatment," when used in a juvenile justice context, targeted interventions that utilize evidence-based practices to focus on juvenile risk factors, to improve mental health, and to reduce the likelihood of delinquent behavior;

(9) "Validated risk and needs assessment," a tool scientifically proven to identify factors for delinquency and predict a child's risk to reoffend.
Source: SL 2015, ch 152, § 1.



§ 26-8D-2 Fiscal incentive program for diversion opportunities--Requirements.

26-8D-2. Fiscal incentive program for diversion opportunities--Requirements. The Department of Corrections shall develop a fiscal incentive program to incentivize county use of diversion opportunities. Beginning on September 1, 2016, any application for funding from the fiscal incentive program shall be submitted to the Department of Corrections before September first each year by a county. The fiscal incentive program includes the following requirements:

(1) An application shall include data on the number of children annually referred by the county to a diversion program, as well as the number of referred children that successfully completed a diversion program. In addition, each application shall provide specific data about the children the county referred to diversion, including the type of program or type of diversion referred to, the name and location of each diversion provider, and whether the child completed a diversion program;

(2) The allotment of funds shall be based on the number of children referred by each county that complete a court-approved diversion program at a rate of two hundred fifty dollars per child. That amount shall be prorated if the number of children completing a diversion program statewide results in an amount that exceeds the allotted funds;

(3) No county may receive any state funds provided by this section until its application has been received; and

(4) Payments to counties shall be transferred on or about November first each year.

The Department of Corrections shall report data collected from participating counties semiannually to the oversight council.

Source: SL 2015, ch 152, § 5.



§ 26-8D-3 Treatment for juvenile system involved youth.

26-8D-3. Treatment for juvenile system involved youth. The Department of Social Services may provide for and implement treatment for juvenile system involved youth. The Department of Social Services, in coordination with the Department of Corrections and Unified Judicial System, shall identify community-based treatment to be made available to juveniles with justice system involvement based on the needs of the youth. The Unified Judicial System and the Department of Corrections shall annually provide aggregated risk factor data to the Department of Social Services. Any treatment identified for implementation shall be quality assured and shown through research or documented evidence to reduce recidivism and other juvenile risk factors.

In cooperation with the Department of Corrections and the Unified Judicial System, the Department of Social Services shall establish a juvenile treatment referral process incorporating a risk and needs assessment tool for use by the Unified Judicial System and Department of Corrections, and supplemental mental health and substance abuse screening tools.

The Department of Corrections and Unified Judicial System shall use a validated risk and needs assessment, and either a mental health or substance abuse assessment, or both, if the risk and needs assessment indicates a mental health or substance abuse issue, to guide referrals to interventions identified under this section, consistent with the process established by the Department of Social Services.

Source: SL 2015, ch 152, § 6.



§ 26-8D-4 Collection and report of treatment program referral and completion data.

26-8D-4. Collection and report of treatment program referral and completion data. The Department of Social Services shall collect data, in the aggregate and by provider, on the number of juveniles referred to treatment, the number and percent of juveniles completing treatment and not completing treatment for juveniles receiving treatment paid for by the Department of Social Services pursuant to this chapter. The Department of Social Services shall report this information semiannually to the oversight council and regularly review the information, data, and other performance measures with the Unified Judicial System and Department of Corrections.

The Department of Social Services shall provide the Unified Judicial System and Department of Corrections with treatment program referral and completion data in the aggregate, by provider, and on the individual level.

Source: SL 2015, ch 152, § 7, eff. Jan. 1, 2016.



§ 26-8D-5 Evaluation and recommendations to improve outcomes for Native American children in juvenile justice system.

26-8D-5. Evaluation and recommendations to improve outcomes for Native American children in juvenile justice system. The Department of Tribal Relations, in coordination with necessary state agencies, treatment providers, law enforcement, and stakeholders, shall evaluate and make recommendations to the oversight council to improve outcomes for Native American children in the juvenile justice system. Options for consideration may include sharing of treatment resources, information sharing about children under probation supervision, and joint supervision.

Source: SL 2015, ch 152, § 8.



§ 26-8D-6 Report of evaluation and recommendations.

26-8D-6. Report of evaluation and recommendations. The Department of Tribal Relations shall report to the oversight council by December 31, 2016, the progress of the evaluation required by § 26-8D-5. The Department of Tribal Relations shall submit its final recommendations to the oversight council, the Governor, the Chief Justice, and the Legislature by July 1, 2017.

Source: SL 2015, ch 152, § 9.



§ 26-8D-7 Juvenile Justice Oversight Council established.

26-8D-7. Juvenile Justice Oversight Council established. There is hereby established a Juvenile Justice Oversight Council responsible for monitoring and reporting performance and outcome measures related to the provisions set forth in this chapter.

Source: SL 2015, ch 152, § 11.



§ 26-8D-8 Council members.

26-8D-8. Council members. The oversight council shall consist of the following twenty members:

(1) The Governor shall appoint the following seven members:

(a) A representative from the Department of Corrections;

(b) A representative from the Department of Social Services;

(c) A representative who is a state's attorney;

(d) A representative from a youth care provider;

(e) A representative from the Department of Tribal Relations;

(f) Two at large members;

(2) The Chief Justice shall appoint the following six members:

(a) A representative who is a criminal defense attorney;

(b) A representative who is a judge; and

(c) Four at large members;

(3) The majority leader of the Senate shall appoint the following three members:

(a) Two legislative members of the Senate, one from each political party; and

(b) One at large member;

(4) The majority leader of the House of Representatives shall appoint the following three members:

(a) Two legislative members of the House of Representatives, one from each political party; and

(b) One member who is a county commissioner; and

(5) The attorney general shall appoint one member.
The oversight council shall select a chair and a vice chair.

Source: SL 2015, ch 152, § 12; SL 2016, ch 146, § 3, eff. Mar. 25, 2016.



§ 26-8D-9 Council meetings--Tasks.

26-8D-9. Council meetings--Tasks. The oversight council shall meet within ninety days following appointment and shall meet semiannually thereafter. The oversight council terminates five years after its first meeting, unless the Legislature, by joint resolution, continues the oversight council for a specified period of time. The oversight council may:

(1) Review the recommendations of the juvenile justice reinvestment initiative work group in the final report dated November 2014, track implementation, and evaluate compliance with this chapter;

(2) Review performance measures and outcome measures required by this chapter and proposed by the Department of Corrections, Unified Judicial System, and Department of Social Services;

(3) Review performance measures and outcome measures submitted semiannually by the Department of Corrections, Unified Judicial System, and Department of Social Services pursuant to §§ 26-8D-4, 26-8D-12, 26-8D-15, 26-8D-16, 26-8D-19, and 26-8D-20;

(4) Review efforts by the Department of Social Services to ensure delivery of treatment in rural areas and related performance measures;

(5) Track progress and make recommendations to improve outcomes for Native American children in the juvenile justice system in accordance with §§ 26-8D-5 and 26-8D-6;

(6) Review the payments of the diversion incentive program to counties, pursuant to § 26-8D-2, payments from the juvenile justice detention cost-sharing fund pursuant to § 26-8D-24, and performance-based reimbursement payments to group care and residential treatment centers pursuant to §§ 26-8D-17 and 26-8D-18; and

(7) Prepare and submit an annual summary report of the performance and outcome measures that are part of this chapter to the Legislature, Governor, and Chief Justice. The report shall include any recommendations for improvement related to SL 2015, ch 152.
Source: SL 2015, ch 152, § 13.



§ 26-8D-10 Community response teams--Confidentiality of records.

26-8D-10. Community response teams--Confidentiality of records. The presiding judge of each judicial circuit may appoint one or more community response teams to assist judges by recommending viable community-based interventions for children in need of supervision and delinquent children. Each team appointed shall include the court services officer in the jurisdiction where the team is to operate, and designees of the secretaries of the Departments of Social Services and Corrections. Each team may include a representative of a public school district in which the team is to operate and one or more representatives of the public. The Unified Judicial System shall maintain a record of the membership of each team and report nonidentifying data to the oversight council. The team may operate telephonically or through electronic communications.

The records prepared or maintained by the team are confidential. However, the records may be inspected by, or disclosed to, justices, judges, magistrates, and employees of the Unified Judicial System in the course of their duties, the attorney for the child and child's parents, guardian, or other custodian, the state's attorney prosecuting the case, and to any person specifically authorized by order of the court. The record of the team may only be released to a third party upon good cause shown to the satisfaction of the court that the release is necessary and the information contained in the record is not available elsewhere.

Source: SL 2015, ch 152, § 14, eff. Jan. 1, 2016.



§ 26-8D-11 Promulgation of rules regarding community response teams.

26-8D-11. Promulgation of rules regarding community response teams. The Supreme Court may establish rules, pursuant to § 16-3-1, regarding formation of a community response team and the procedures to be followed by the team.

Source: SL 2015, ch 152, § 15, eff. Jan. 1, 2016.



§ 26-8D-12 Report of nonidentifying aggregate data for jurisdictions where community response team established.

26-8D-12. Report of nonidentifying aggregate data for jurisdictions where community response team established. The Unified Judicial System shall provide semiannually to the oversight council the following nonidentifying aggregate data for any jurisdiction where a community response team has been established:

(1) Number of referrals to the team by each judicial circuit;

(2) The number and percent of referrals by each judicial circuit where the team recommendation is provided;

(3) The number and percent of cases where the team located a community based alternative;

(4) The recommendation of the team for each case; and

(5) The disposition of the court.
Source: SL 2015, ch 152, § 18, eff. Jan. 1, 2016.



§ 26-8D-13 Recipients of community services--Liability.

26-8D-13. Recipients of community services--Liability. Any child required to participate in a community service program is not an agent or employee of the recipients of these services. Any recipient of community service, described in §§ 26-8C-7 and 26-8B-6, does not have to provide the child with unemployment compensation insurance pursuant to title 61 nor with workers' compensation insurance pursuant to title 62. Each recipient and the recipient's officers, agents, and employees are immune from any cause of action for civil damages brought by the child, parents, guardians, or any third party if the cause of action arises from any act of commission or omission by the recipient or any of its officers, agents, or employees or any act of commission or omission by the child and the acts arise out of or are in connection with a community service program, except if the cause of action is the result of gross negligence or willful and wanton misconduct of the recipient or its officers, agents, or employees and except to the extent that the recipient has purchased liability insurance. Nothing in this section relieves any individual child from responsibility for the child's individual acts.

Source: SL 2015, ch 152, § 21.



§ 26-8D-14 Findings of fact and conclusions of law justifying need for extended detention.

26-8D-14. Findings of fact and conclusions of law justifying need for extended detention. If a judge orders more than fourteen days of detention in a thirty-day period pursuant to § 26-8C-7 or 26-8B-6, the court shall enter findings of fact and conclusions of law to include in the dispositional decree justifying the need for extended detention.

Source: SL 2015, ch 152, § 22.



§ 26-8D-15 Unified Judicial System semiannual report to oversight council--Contents.

26-8D-15. Unified Judicial System semiannual report to oversight council--Contents. The Unified Judicial System shall report semiannually to the oversight council:

(1) The number of juvenile probation admissions;

(2) The number of juveniles for whom a request for extension is made;

(3) The number and percent of juveniles for whom extensions are granted;

(4) The number of requests for extension;

(5) The number and percent of requests granted;

(6) The reason for discharge and length of probation for juveniles discharged from supervision; and

(7) The recidivism rate.

The Unified Judicial System shall report semiannually to the oversight council the number of children placed in a detention facility pursuant to subdivisions 26-8C-7(5) and 26-8B-6(3) and the duration of each detention stay. The Unified Judicial System shall report semiannually to the oversight council the number of children eligible for informal adjustment and informal action pursuant to § 26-7A-11.1, and the number and percent of children for whom good cause is found for the state's attorney to proceed on a petition if the child is otherwise eligible for informal adjustment and informal action pursuant to § 26-7A-11.1. The Unified Judicial System shall report semiannually to the oversight council the number of children summoned to court on a juvenile cited violation pursuant to § 26-7A-126, the number of children summoned to court on a juvenile cited violation referred for informal adjustment and informal action pursuant to § 26-7A-127, and the number petitioned under § 26-7A-127.

Source: SL 2015, ch 152, § 24, eff. Jan. 1, 2016.



§ 26-8D-16 Unified Judicial System semiannual report to oversight council on probation.

26-8D-16. Unified Judicial System semiannual report to oversight council on probation. The Unified Judicial System shall report semiannually to the oversight council the number and percent of juvenile probationers who received a graduated response, the number and percent of juvenile probationers receiving a formal allegation of a probation violation, the number and percent of juveniles whose probation is revoked, and the action taken as a result of the revocation.

Source: SL 2015, ch 152, § 26, eff. Jan. 1, 2016.



§ 26-8D-17 Placement in group care facility--Performance-based reimbursement--Juvenile corrections facilities to operate programs to achieve treatment goals and release to aftercare.

26-8D-17. Placement in group care facility--Performance-based reimbursement--Juvenile corrections facilities to operate programs to achieve treatment goals and release to aftercare. The Department of Corrections, pursuant to the provisions of chapter 26-11A and § 26-8C-7 or 26-8B-6, may place a child in a group care center operated and maintained by a nonstate entity only in accordance with a performance-based reimbursement rate structure as provided in the provider contract and as provided by this section.

If a provider is able to substantially accomplish the treatment goals and release a child from group care within the performance expectation period, a performance-based reimbursement payment shall be included in the payment allocation. The maximum performance-based reimbursement payment shall be allocated when a provider is able to substantially accomplish the treatment goals and release a child within three months. A diminished performance-based reimbursement payment shall be allocated when a provider is able to substantially accomplish the treatment goals and release a child in more than three months but less than four months. The performance-based reimbursement payment is in addition to the provider reimbursement rate as established by the Department of Social Services.

The Department of Corrections shall determine the need for placement in a group care facility upon admission and review the placement monthly thereafter. Upon finding that the child is no longer in need of placement, the child shall be released to aftercare pursuant to § 26-11A-12. If the child cannot be released to aftercare at no fault of the provider, a performance-based reimbursement payment shall be added to the payment allocation as long as the provider otherwise qualifies for that payment.

If a provider terminates a child prior to substantial completion of the treatment goals and the Department of Corrections transfers the child to another facility, the transferring provider does not qualify for a performance-based payment under this section for that child.

Juvenile corrections facilities maintained and operated by the Department of Corrections shall design and operate programs to achieve substantial accomplishment of treatment goals and the release to aftercare within three months.

Specialized transition services are exempt from the performance-based reimbursement rate structure.

After January 1, 2019, the Department of Corrections may promulgate rules, pursuant to chapter 1-26, to continue or create additional or alternative performance-based reimbursement period timeframes.

Source: SL 2015, ch 152, § 32, eff. Jan. 1, 2016.



§ 26-8D-18 Placement in residential treatment center or intensive residential treatment center--Performance-based reimbursement.

26-8D-18. Placement in residential treatment center or intensive residential treatment center--Performance-based reimbursement. The Department of Corrections, pursuant to the provisions of chapter 26-11A and § 26-8C-7 or 26-8B-6, may place a child in a residential treatment center or intensive residential treatment center only in accordance with a performance-based reimbursement rate structure as provided in the provider contract and provided by this section.

If a provider is able to substantially accomplish the treatment goals and release a child from residential or intensive residential treatment within the performance expectation period, a performance-based reimbursement payment shall be added to the payment allocation. For those providers that substantially meet the treatment goals and release within three months, a maximum performance-based reimbursement payment shall be added to the payment allocation. For those providers that substantially meet the treatment goals and release within five, seven, or nine months, a diminished performance-based reimbursement payment, which decreases as length of stay increases, shall be added to the payment allocation.

The provider contracts shall provide how the Department of Corrections may use state general fund dollars in the performance expectation allocation. The performance-based reimbursement payment is in addition to the provider reimbursement rate as established by the Department of Social Services.

The Department of Corrections shall evaluate monthly the need for continued placement in a residential treatment center or intensive residential treatment center. Upon a finding that the child is no longer in need of placement, the child shall be released to aftercare pursuant to § 26-11A-12 or specialized transition services. If the child cannot be released to aftercare at no fault of the provider, a performance-based reimbursement payment shall be added to the payment allocation as long as the provider otherwise qualifies for that payment.

If a provider terminates a child prior to substantial completion of the treatment goals and the Department of Corrections transfers the child to another facility, the transferring provider does not qualify for additional performance-based reimbursement payment under this section for that child.

After January 1, 2019, the Department of Corrections may promulgate rules, pursuant to chapter 1-26, to continue or create additional or alternative performance-based reimbursement period timeframes.

Source: SL 2015, ch 152, § 33, eff. Jan. 1, 2016.



§ 26-8D-19 Department of Corrections semiannual report to oversight council--Contents.

26-8D-19. Department of Corrections semiannual report to oversight council--Contents. The Department of Corrections shall report semiannually to the oversight council the number of children committed, number of recommitments, the average length of stay in residential placement in total and by provider, and average length of commitment among children discharged from the Department of Corrections.

Source: SL 2015, ch 152, § 34.



§ 26-8D-20 Department of Corrections semiannual report to oversight council on aftercare.

26-8D-20. Department of Corrections semiannual report to oversight council on aftercare. The Department of Corrections shall report semiannually to the oversight council the number and percent of juveniles violating aftercare, the number and percent of juveniles whose aftercare is revoked, and the action taken as a result of the revocation.

Source: SL 2015, ch 152, § 36.



§ 26-8D-21 Juvenile justice detention cost-sharing fund created.

26-8D-21. Juvenile justice detention cost-sharing fund created. The juvenile justice detention cost-sharing fund is hereby created in the Department of Corrections for the purpose of assisting counties with increased costs due to increased juvenile detention expenses paid by counties. (This section is repealed effective June 30, 2019 pursuant to § 26-8D-25.)

Source: SL 2015, ch 152, § 42.



§ 26-8D-22 Participating and nonparticipating counties.

26-8D-22. Participating and nonparticipating counties. Any county that provides the Department of Corrections with documentation showing juvenile detention bed days paid by the county for calendar years 2013, 2014, and 2015 by March 1, 2016, is considered a participating county. All other counties are nonparticipating counties. A nonparticipating county may become a participating county in subsequent years by submitting the data in this section and complying with the requirements in § 26-8D-23. (This section is repealed effective June 30, 2019 pursuant to § 26-8D-25.)

Source: SL 2015, ch 152, § 43.



§ 26-8D-23 Reimbursement of participating counties.

26-8D-23. Reimbursement of participating counties. Beginning on March 1, 2017, and March first of each year thereafter, each participating county shall submit to the Department of Corrections the number of juvenile detention bed days paid by the county in the preceding calendar year. Only a participating county is eligible for reimbursement from the juvenile justice detention cost-sharing fund. The participating counties shall be determined on an annual basis. (This section is repealed effective June 30, 2019 pursuant to § 26-8D-25.)

Source: SL 2015, ch 152, § 44.



§ 26-8D-24 Amount of reimbursement.

26-8D-24. Amount of reimbursement. The Department of Corrections shall compare the number of detention bed days each county paid in the preceding calendar year to the average number of detention bed days paid in calendar years 2013, 2014, and 2015. If the days paid in the calendar year in question exceed the average, the Department of Corrections shall pay the county two hundred dollars per day for each day exceeding the average. If the amount owed the participating counties exceeds the amount of money in the fund, the amount reimbursed per bed day shall be prorated to fulfill all requests. (This section is repealed effective June 30, 2019 pursuant to § 26-8D-25.)

Source: SL 2015, ch 152, § 45.



§ 26-8D-25 Termination of juvenile justice detention cost-sharing fund.

26-8D-25. Termination of juvenile justice detention cost-sharing fund. Sections 26-8D-21 to 26-8D-24, inclusive, are repealed on June 30, 2019, and any remaining moneys in the juvenile justice detention cost-sharing fund shall be transferred to the general fund.

Source: SL 2015, ch 152, § 46.






Chapter 08E - Probation Conditions--Graduated Sanctions and Incentives

§ 26-8E-1 Policy of the judicial system.

26-8E-1. Policy of the judicial system. Pursuant to § 26-7A-125, the Supreme Court hereby adopts the following juvenile graduated response grid and rules to guide court services officers in determining the appropriate response to a violation or compliance with the conditions of juvenile probation. It is the policy of the Unified Judicial System that violations of probation be addressed in a timely, consistent and reasonable manner by use of a graduated response grid. The use of graduated sanctions and incentives is intended to achieve public safety by holding juvenile offenders accountable for their behavior and reinforcing positive behavior.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



§ 26-8E-2 Statewide use of response grids.

26-8E-2. Statewide use of response grids. The response grids in Appendix A and Appendix B to this chapter are hereby adopted for statewide use by court services officers. The response grids shall be utilized statewide for all juvenile delinquency and child in need of supervision (CHINS) cases supervised through court services.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



§ 26-8E-3 Incentives grid.

26-8E-3. Incentives grid. Court services officers should utilize the incentives grid to provide incentives for compliance with the conditions of probation. Incentives should be individualized to the juvenile and provided in a manner that acknowledges achievements and reinforces positive behavior.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



§ 26-8E-4 Response grids to be standard condition of probation.

26-8E-4. Response grids to be standard condition of probation. These response grids shall be made a standard condition of juvenile probation and the juvenile probationer shall be informed that they may seek review of any moderate or serious sanction imposed by requesting review by the chief court services officer for the judicial circuit. In the event the supervising court services officer is the chief court services officer, the probationer may request review of such determination by a chief court services officer from another judicial circuit which shall be assigned by the director of trial court services. The decision made by the chief court services officer concerning the imposition of a sanction is final. Any requests for review shall be documented by the court services officer.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



§ 26-8E-5 Conduct requiring probation violation report--Modification or revocation of probation.

26-8E-5. Conduct requiring probation violation report--Modification or revocation of probation. The response grid applies to conduct that is a violation of the terms and conditions of juvenile probation including an arrest for a new offense. If a juvenile probationer is arrested for a violent offense or an offense that involves substantial threat of violence or a sex offense the court services officer shall submit a probation violation report to the state's attorney and file a petition to modify or revoke probation with the court. If a juvenile probationer's conduct demonstrates a significant risk to public safety the court services officer shall immediately submit a probation violation report.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



§ 26-8E-6 Sanctions grid--Documentation for sanction or incentive.

26-8E-6. Sanctions grid--Documentation for sanction or incentive. A court services officer shall respond to a violation through the application of the sanctions grid by utilizing the appropriate cells based on the juvenile probationer's risk level and the type of violation. The imposition of sanctions within a grid cell is vested to the discretion of the supervising court services officer. A court services officer may deviate up or down from the cell with supervisor approval. Not all responses in each grid may be appropriate for all violations or for all juvenile probationers. Graduated responses may be used individually or in combination and include formal and informal responses to probation violations. The imposition of any sanction or incentive shall be documented by the court services officer.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



§ 26-8E-7 Factors for imposing sanction--Positive reinforcement.

26-8E-7. Factors for imposing sanction--Positive reinforcement. Court services officers shall consider the risk the juvenile probationer poses to the community, the severity of any violation, prior history on probation, previous violations or sanctions, and the deterrent effect when imposing a sanction. The court services officer shall also employ positive reinforcement for a probationer's compliance with the conditions of supervision and completion of benchmarks during the term of supervision.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



§ 26-8E-8 Detention.

26-8E-8. Detention. Detention shall only be requested in conjunction with the filing of a formal petition to modify or revoke probation.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



§ 26-8E-9 Term of probation.

26-8E-9. Term of probation. A sanction cannot extend the term of probation.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



§ 26-8E-10 Juvenile response grid oversight committee.

26-8E-10. Juvenile response grid oversight committee. There is hereby established a juvenile response grid oversight committee to consider recommendations to the graduated response grid and make such changes as the committee determines appropriate by majority vote. The committee shall be appointed by the Chief Justice of the South Dakota Supreme Court. The committee shall consist of nine members and be composed of two judges, two chief court services officers, one deputy chief court services officer, two court services officers that are not chief or deputy chief court services officers, one state's attorney and one defense attorney. The director of trial court services shall also serve as a non-voting member of the committee. The committee shall meet within 180 days from appointment and at least annually thereafter.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



§ 26-8E-11 Sentencing court's authority not limited.

26-8E-11. Sentencing court's authority not limited. Nothing in this chapter shall be construed to limit the sentencing court's ability to respond to a probation violation or modify the terms and conditions of probation.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



APPENDIX A

APPENDIX TO CHAPTER 26-8E

Appendix A. Sanctions

South Dakota's Juvenile Supervisory Responses (JSR)
-Sanctions-

1 . Violation Report with the Court-Detention Request
2 . Increase in Risk Level/Super vision Level
3 . Discretion of CSO, Appropriate per Violation

1 . Violation Report with the Court- Detention Request
2 . Discretion of CSO, Appropriate per Violation

3 . Violation Report with the Court- Detention Request
4 . Discretion of CSO, Appropriate per Violation

*Officer is required to submit a probation violation. For all other cells the officer has discretion to submit a probation violation report as appropriate in response to behavior.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016.



APPENDIX B

Appendix B. Incentives

South Dakota's Juvenile Supervisory Responses (JSR)
-Incentives-

(Contemplation Stage of Change)
(Preparation Stage of Change

Desired behavior would be that the juvenile is meeting the conditions of probation or has shown an improvement in meeting those conditions.

-More problem recognition
-Decisional balance
-Increased commitment
-Ready to make choices
-Sharing plans for change
-Change becomes priority
-Shift in view from past to future

(Action Stage of Change)

Desired behavior would be a juvenile's progress in meeting the conditions of probation and showing a commitment for improvement that goes beyond mere compliance.

-Strategies for change are chosen and
pursued
-Active modification of behavior, thoughts, feelings, and environment
-Treatment and/or self help

(Action Stage of Change)
(Maintenance Stage of Change)

Desired behavior would indicate a demonstration of commitment and progress to meeting the terms of probation and would be associated with a level of improvement that shows effective change by the juvenile.

-Sustaining new habits
-Working to prevent relapses
-Taking personal responsibilities and credit for change
-Watching out for dangerous people, places and things
-Moving toward a balanced lifestyle

*Incentives should be individualized to the juvenile and this list is not exclusive.
** Incentives should be applied with a 4:1 ratio when compared to Sanctions.

Source: SL 2016, ch 240 (Supreme Court Rule 16-01), eff. Feb. 1, 2016; SL 2017, ch 77, § 3.






Chapter 09 - Contributing To Delinquency Or Dependency

§ 26-9-1 Contributing to abuse, neglect, or delinquency or causing child to become child in need of supervision as misdemeanor.

26-9-1. Contributing to abuse, neglect, or delinquency or causing child to become child in need of supervision as misdemeanor. Any person who, by any act, causes, encourages, or contributes to the abuse, the neglect, or the delinquency of a child, or any person, other than a parent who, by any act, causes a child to become a child in need of supervision, as such phrases with reference to children are defined by chapters 26-7A, 26-8A, 26-8B, and 26-8C, or who is, in any manner, responsible therefor, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 43.9901; SL 1988, ch 214; SL 1993, ch 206, § 1.



§ 26-9-2 Short terms used to describe offenses.

26-9-2. Short terms used to describe offenses. When any person is prosecuted under § 26-9-1, and the charge against such person concerns the abuse or neglect of a child, the offense for convenience may be termed contributory abuse or contributory neglect. If it concerns the delinquency of a child, for convenience it may be termed contributory delinquency. If it concerns a child in need of supervision, for convenience it may be termed contributing to the child's status as a child in need of supervision.

Source: SDC 1939, § 43.0401; SL 1993, ch 206, § 2; SL 2003, ch 149, § 14.



§ 26-9-3 Original jurisdiction of prosecutions.

26-9-3. Original jurisdiction of prosecutions. Subject to § 16-12A-22, the circuit court in all counties shall have original jurisdiction of all prosecutions under this chapter.

Source: SDC 1939, § 43.0408; SL 1971, ch 151, § 4.



§ 26-9-4 Probation officers authorized to file complaints--Assistance by state's attorney--General powers of state's attorney unimpaired.

26-9-4. Probation officers authorized to file complaints--Assistance by state's attorney--General powers of state's attorney unimpaired. Probation officers having the powers of peace officers, as well as state's attorneys, shall have the right and be vested with all power necessary to file complaints against any person under § 26-9-1 and to prosecute any such case. In all such cases it shall be the duty of the state's attorney to prepare any such complaints and prosecute any such cases for such probation officer when so requested by such officer or the judge of the circuit court; but nothing herein shall be construed to interfere with any state's attorney prosecuting such cases under this or any other law as in other criminal cases.

Source: SDC 1939, § 43.0407.



§ 26-9-5 Interpretation and construction in prosecutions under chapter.

26-9-5. Interpretation and construction in prosecutions under chapter. In prosecutions conducted as provided in this chapter, the rules of interpretation and construction set forth in §§ 26-9-6 to 26-9-10, inclusive, shall be observed.

Source: SDC 1939, § 43.0409.



§ 26-9-6 Actual abuse, neglect, or delinquency not required for conviction.

26-9-6. Actual abuse, neglect, or delinquency not required for conviction. In order to find any person guilty of violating this chapter, it is not necessary to prove that the child has actually become abused, neglected, or delinquent, provided it appears from the evidence that through any act of abuse, neglect, or omission of duty or by any improper act or conduct on the part of any such person the abuse, neglect, or delinquency of any child may have been caused or merely encouraged.

Source: SDC 1939, § 43.0409 (1); SL 1993, ch 206, § 3.



§ 26-9-7 Liberal construction for protection of child.

26-9-7. Liberal construction for protection of child. This chapter and chapters 26-7A, 26-8A, 26-8B, and 26-8C shall be liberally construed in favor of the state for the purposes of the protection of the child from neglect or omission of parental duty toward the child by its parents, as well as to protect the children of the state from the effects of the improper conduct, acts, or the bad example of any person or persons whomsoever, which may be calculated to cause, encourage, or contribute to the dependency or delinquency of children, although such persons are in no way related to the child.

Source: SDC 1939, § 43.0409 (2).



§ 26-9-8 Criminal proceedings under other laws not prevented.

26-9-8. Criminal proceedings under other laws not prevented. Nothing in this chapter may be construed to be in conflict with or to repeal or prevent proceedings under any law of this state which may have otherwise defined any specific act of any person as a crime of any character, which act might also constitute contributory abuse, contributory neglect, or contributory delinquency, or to prevent or interfere with proceedings under any such law.

Source: SDC 1939, § 43.0409 (3); SL 1993, ch 206, § 4.



§ 26-9-9 Consistency with other laws for support and protection of children.

26-9-9. Consistency with other laws for support and protection of children. This chapter shall not be construed to be inconsistent with any law providing for the support by the parent or parents of their minor children, or any law providing for the punishment of cruelty to children or the taking of indecent liberties with or selling liquors, tobacco, or firearms to children, or permitting them in evil or disreputable places.

Source: SDC 1939, § 43.0409 (3).



§ 26-9-10 Proceedings under chapter not prevented by similar laws--Duplicate prosecutions considered in mitigation.

26-9-10. Proceedings under chapter not prevented by similar laws--Duplicate prosecutions considered in mitigation. Nothing in any laws referred to in § 26-9-9 or similar laws shall be construed to be inconsistent with this chapter or chapters 26-7A, 26-8A, 26-8B, and 26-8C or to prevent proceedings hereunder, but in all cases where there shall be more than one prosecution for the same offense, under whatever law, the fact may be given in evidence to the judge of the court and may, in the discretion of the court, be considered in mitigation of any sentence in any such case.

Source: SDC 1939, § 43.0409 (3).



§ 26-9-11 Suspension, stay, or postponement of sentence--Release from custody on condition.

26-9-11. Suspension, stay, or postponement of sentence--Release from custody on condition. The court may suspend sentence, stay, or postpone the enforcement of execution, or release from custody any person found guilty in any such prosecution, upon such conditions as shall be imposed by the court in accordance with the provisions of this chapter.

Source: SDC 1939, § 43.0402.



§ 26-9-12 Abused or neglected child left in custody of person under suspended sentence--Conditions of suspension.

26-9-12. Abused or neglected child left in custody of person under suspended sentence--Conditions of suspension. The court may permit any child to remain in the custody of the person found guilty of contributing to its abuse or neglect, under such suspended sentence, upon such conditions for the treatment and care of such child as may seem to the court to be for its best welfare, or as may be calculated to secure obedience to the law or to remove the cause of such abuse or neglect, and while such conditions are accepted and complied with by any such person, such sentence may remain suspended subject to be enforced upon the violation of any of the conditions imposed by the court.

Source: SDC 1939, § 43.0403; SL 1965, ch 177; SL 1993, ch 206, § 5.



§ 26-9-13 Enforcement of sentence after suspension or stay--Commencement of jail term.

26-9-13. Enforcement of sentence after suspension or stay--Commencement of jail term. If any person has been found guilty of contributory abuse, contributory neglect, or contributory delinquency, and the court has suspended the execution of the sentence during the good behavior and satisfactory conduct of the defendant or upon any other terms and conditions which may have been imposed by the court, if it appears to the satisfaction of the court at any time during such suspended sentence or stay of execution that it ought to be enforced, the court may thereupon enforce the same, and any jail sentence thereunder shall commence from the date upon which such sentence is ordered to be enforced.

Source: SDC 1939, § 43.0405; SL 1993, ch 206, § 6.



§ 26-9-14 Maximum period of suspension or stay of sentence--Release and discharge on compliance with terms.

26-9-14. Maximum period of suspension or stay of sentence--Release and discharge on compliance with terms. No sentence shall be suspended or final judgment or execution stayed, in the case of any person found guilty under § 26-9-1, to exceed a period of two years. If at any time prior thereto it shall appear to the satisfaction of the court that such person has complied faithfully with the conditions of any suspended sentence, judgment, or execution, or is for any cause in the opinion of the court entitled to be released therefrom, the court may suspend such sentence indefinitely, in which case such person shall be finally released and discharged, as he shall be in any event at the end of two years from imposition of any such sentence. But if any defendant be actually serving a jail sentence imposed under § 26-9-1 and enforced before the expiration of such two years in accordance with the provisions of this chapter, then in such case the defendant shall not be finally discharged until the expiration of any such sentence.

Source: SDC 1939, § 43.0406.



§ 26-9-15 Security for child support required after conviction for contributory abuse or contributory neglect--Forfeiture on failure to comply with conditions.

26-9-15. Security for child support required after conviction for contributory abuse or contributory neglect--Forfeiture on failure to comply with conditions. Any person found guilty under this chapter of contributory abuse or contributory neglect may be required to furnish a good and sufficient bond to the state in such penal sum as the court shall determine, not exceeding one thousand dollars, conditioned for the payment of such amount as the court may order, not exceeding seventy-five dollars per month, for the support, care, and maintenance of the child to whose abuse or neglect such person has contributed, such sum to be expended under the directions and orders of the court for the purposes mentioned. Such bond may be forfeited upon a failure to comply with any conditions as well as upon the failure to pay any amount required for the maintenance of such child.

Source: SDC 1939, § 43.0403; SL 1965, ch 177; SL 1993, ch 206, § 7.



§ 26-9-16 Separate suit not required to recover on bond--Order to show cause--Judgment on bond.

26-9-16. Separate suit not required to recover on bond--Order to show cause--Judgment on bond. As a part of the conditions of any bond mentioned in § 26-9-15, it shall be understood that it shall not be necessary to bring a separate suit to recover the penalty of any such bond which has become forfeited, but the court may cause a citation or summons to issue to the surety or sureties thereon, requiring that he or they appear at a time named by the court, which time shall be not less than ten nor more than twenty days from the issuance thereof, and show cause, if any there be, why judgment should not be entered for the penalty of such bond and execution issue for the amount thereof against the property of the surety or sureties thereon, as in civil cases, and upon failure to appear or failure to show any such sufficient cause, the court shall enter such judgment in behalf of the state against the principal and such surety or sureties on such bond, not to exceed the sum of one thousand dollars including the costs.

Source: SDC 1939, § 43.0404.



§ 26-9-17 Disposition of recovery on bond.

26-9-17. Disposition of recovery on bond. Any money collected or paid upon any execution issued pursuant to § 26-9-16 or in any case upon such bond shall be turned over to the clerk of the court, to be applied first to the payment of all court costs and then to the care or maintenance of the child or children for whose dependency such conviction was had, in such manner and upon such terms as the court may direct. If any such money so collected be unnecessary for the purposes last mentioned, it shall be turned over within one year to the treasurer of the county.

Source: SDC 1939, § 43.0404.






Chapter 10 - Offenses By And Against Minors

§ 26-10-1 Abuse of or cruelty to minor as felony--Reasonable force as defense--Limitation of action.

26-10-1. Abuse of or cruelty to minor as felony--Reasonable force as defense--Limitation of action. Any person who abuses, exposes, tortures, torments, or cruelly punishes a minor in a manner which does not constitute aggravated assault, is guilty of a Class 4 felony. If the victim is less than seven years of age, the person is guilty of a Class 3 felony. The use of reasonable force, as provided in § 22-18-5, is a defense to an offense under this section. Notwithstanding § 23A-42-2, a charge brought pursuant to this section may be commenced at any time before the victim becomes age twenty-five.

If any person convicted of this offense is the minor's parent, guardian, or custodian, the court shall include as part of the sentence, or conditions required as part of suspended execution or imposition of such sentence, that the person receive instruction on parenting approved or provided by the Department of Social Services.

Source: SDC 1939, §§ 13.3301, 13.3303; SDCL § 26-10-5; SL 1969, ch 32; SL 1975, ch 179, § 1; SL 1977, ch 189, § 96; SL 1983, ch 211, § 2; SL 1998, ch 162, § 3; SL 2001, ch 145, § 1; SL 2008, ch 140, § 1.



§ 26-10-1.1 Transferred.

26-10-1.1. Transferred to § 26-8A-23



§ 26-10-2 Repealed.

26-10-2. Repealed by SL 1978, ch 159, § 1



§ 26-10-2.1 Professional boxing by minors prohibited.

26-10-2.1. Professional boxing by minors prohibited. No person under the age of eighteen years shall box professionally in the State of South Dakota.

Source: SL 1978, ch 301, § 2.



§ 26-10-3 Repealed.

26-10-3. Repealed by SL 1971, ch 211, § 121



§ 26-10-4 Repealed.

26-10-4. Repealed by SL 1977, ch 189, § 126



§ 26-10-6 Repealed.

26-10-6. Repealed by SL 1977, ch 189, § 126



§ 26-10-7 Repealed.

26-10-7. Repealed by SL 1974, ch 243, § 1



§ 26-10-8 Repealed.

26-10-8. Repealed by SL 1979, ch 173



§ 26-10-9 Repealed.

26-10-9. Repealed by SL 1994, ch 172, § 3



§ 26-10-10 to 26-10-12.2. Transferred.

26-10-10 to 26-10-12.2. Transferred to §§ 26-8A-3 to 26-8A-10



§ 26-10-12.3 Transferred.

26-10-12.3. Transferred to § 26-8A-13



§ 26-10-14 , 26-10-15. Transferred.

26-10-14, 26-10-15. Transferred to §§ 26-8A-14, 26-8A-15



§ 26-10-16 , 26-10-17. Transferred.

26-10-16, 26-10-17. Transferred to §§ 26-8A-17, 26-8A-18



§ 26-10-17.1 Transferred.

26-10-17.1. Transferred to § 25-4-45.4



§ 26-10-18 Transferred.

26-10-18. Transferred to § 26-8A-16



§ 26-10-19 Tattooing minor without parental consent as misdemeanor.

26-10-19. Tattooing minor without parental consent as misdemeanor. No minor may be tattooed unless the minor's parents have signed a consent form authorizing the tattoo. Any person who tattoos a minor without parental consent is guilty of a Class 2 misdemeanor. The term "tattoo" means to make permanent marks or designs on the skin by puncturing it and inserting indelible colors.

Source: SL 1985, ch 216, §§ 1, 2.



§ 26-10-20 Use or purchase of smokeless tobacco by minor prohibited--Petty offense.

26-10-20. Use or purchase of smokeless tobacco by minor prohibited--Petty offense. It is a petty offense for any minor to purchase, attempt to purchase, possess, or consume any smokeless tobacco product or to misrepresent his age for the purpose of purchasing or attempting to purchase any smokeless tobacco product.

Source: SL 1986, ch 224, § 1.



§ 26-10-21 , 26-10-22. Repealed.

26-10-21, 26-10-22. Repealed by SL 1994, ch 280, §§ 6, 7



§ 26-10-23 Repealed.

26-10-23. Repealed by SL 1998, ch 215, § 2



§ 26-10-24 Cigarette vending machine owner exempted--Warning required.

26-10-24. Cigarette vending machine owner exempted--Warning required. Any owner, lessee, or person having control of any cigarette vending machine shall post, in a conspicuous place on each machine in use within the state, a warning to persons under the age of eighteen which shall be printed in bold type letters each of which shall be at least one-half inch high and which shall be kept in easily legible form and repair stating:

"Any person under 18 years of age is forbidden by law to purchase cigarettes from this machine."

Any owner, lessee, or person having control of any cigarette vending machine which does not bear the warning commits a petty offense.

Source: SL 1989, ch 235, § 3; SL 1992, ch 158, §§ 6, 96.



§ 26-10-25 Time for commencing civil action for damages resulting from childhood sexual abuse.

26-10-25. Time for commencing civil action for damages resulting from childhood sexual abuse. Any civil action based on intentional conduct brought by any person for recovery of damages for injury suffered as a result of childhood sexual abuse shall be commenced within three years of the act alleged to have caused the injury or condition, or three years of the time the victim discovered or reasonably should have discovered that the injury or condition was caused by the act, whichever period expires later. However, no person who has reached the age of forty years may recover damages from any person or entity other than the person who perpetrated the actual act of sexual abuse.

Source: SL 1991, ch 219, § 1; SL 2010, ch 141, § 1.



§ 26-10-26 Date of discovery in child sexual abuse action.

26-10-26. Date of discovery in child sexual abuse action. The victim need not establish which act in a series of continuing sexual abuse or exploitation incidents caused the injury complained of, but may compute the date of discovery from the date of discovery of the last act by the same perpetrator which is part of a common course of conduct of sexual abuse or exploitation.

Source: SL 1991, ch 219, § 2.



§ 26-10-27 Knowledge of parent or guardian.

26-10-27. Knowledge of parent or guardian. The knowledge of a custodial parent or guardian may not be imputed to a person under the age of eighteen years for the purposes of §§ 26-10-25 to 26-10-29, inclusive.

Source: SL 1991, ch 219, § 3.



§ 26-10-28 "Child" defined.

26-10-28. "Child" defined. For the purposes of §§ 26-10-25 to 26-10-29, inclusive, a child is any person under the age of eighteen years.

Source: SL 1991, ch 219, § 4.



§ 26-10-29 "Childhood sexual abuse" defined.

26-10-29. "Childhood sexual abuse" defined. As used in §§ 26-10-25 to 26-10-29, inclusive, childhood sexual abuse is any act committed by the defendant against the complainant who was less than eighteen years of age at the time of the act and which act would have been a violation of chapter 22-22 or prior laws of similar effect at the time the act was committed which act would have constituted a felony.

Source: SL 1991, ch 219, § 5.



§ 26-10-30 Permitting physical or sexual abuse of child as felony--Affirmative defense.

26-10-30. Permitting physical or sexual abuse of child as felony--Affirmative defense. It is a Class 6 felony for any parent, guardian, or custodian to knowingly permit physical or sexual abuse of a child.

It is an affirmative defense, to be proven by clear and convincing evidence, to prosecution under this section if, at the time of the offense, there was a reasonable belief that acting to stop or to prevent the abuse would result in substantial bodily harm to the defendant or the child in retaliation.

Source: SL 2006, ch 146, § 1.



§ 26-10-31 Causing child to be present where methamphetamines used, distributed, or manufactured as misdemeanor.

26-10-31. Causing child to be present where methamphetamines used, distributed, or manufactured as misdemeanor. It is a Class 1 misdemeanor for any person to knowingly cause a child to be present where any person is using, distributing, or manufacturing methamphetamines.

Source: SL 2006, ch 146, § 2.



§ 26-10-32 Branding of a minor prohibited--Violation as misdemeanor or felony.

26-10-32. Branding of a minor prohibited--Violation as misdemeanor or felony. No person may brand a minor. For the purposes of this section, the term, brand, means to make a permanent mark on a person's skin through the use of heat, cold, or a chemical compound, or to cut, tear, or abrade the skin for the purpose of creating a permanent mark or design. It is not a violation of this section to tattoo a minor in compliance with the provisions of § 26-10-19. It is not a violation of this section to pierce any part of a minor's body for the purpose of jewelry or adornment with consent. A violation of this section is a Class 1 misdemeanor. However, any second or subsequent violation of this section is a Class 6 felony.

Source: SL 2008, ch 141, § 1.



§ 26-10-33 Juvenile sexting prohibited--Violation as misdemeanor.

26-10-33. Juvenile sexting prohibited--Violation as misdemeanor. No minor, as defined in subdivision 26-7A-1(21), may intentionally create, produce, distribute, present, transmit, post, exchange, disseminate, or possess, through any computer or digital media, any photograph or digitized image or any visual depiction of a minor in any condition of nudity, as defined in subdivision 22-24A-2(9), or involved in any prohibited sexual act, as defined in subdivision 22-24A-2(16). Any violation of this section constitutes the offense of juvenile sexting, which is a Class 1 misdemeanor.

Source: SL 2012, ch 148, § 1.



§ 26-10-34 Defenses to juvenile sexting.

26-10-34. Defenses to juvenile sexting. It is an affirmative defense to the offense of juvenile sexting that the minor has not solicited the visual depiction, that the minor does not subsequently distribute, present, transmit, post, print, disseminate, or exchange the visual depiction, and that the minor deletes or destroys the visual depiction within a reasonable time after receipt. It is an affirmative defense to the offense of juvenile sexting that the visual depiction is of a single minor, created by that minor, who does not subsequently distribute, present, transmit, post, print, disseminate, or exchange the visual depiction.

Source: SL 2012, ch 148, § 2.



§ 26-10-35 Depiction of person charged not a defense to juvenile sexting.

26-10-35. Depiction of person charged not a defense to juvenile sexting. It is not a defense to the offense of juvenile sexting that the visual depiction is of the person charged.

Source: SL 2012, ch 148, § 3.






Chapter 11 - Criminal Proceedings Against Minors

§ 26-11-1 Proceedings on offense for which child not subject to delinquency proceedings--Prosecution as adult--Detention in adult jail or lockup.

26-11-1. Proceedings on offense for which child not subject to delinquency proceedings--Prosecution as adult--Detention in adult jail or lockup. If any child under the age of eighteen years is arrested, with or without a warrant, for a violation of any law or municipal ordinance for which the child is not subject to proceedings as a child in need of supervision as defined in § 26-8B-2 or a delinquent child as defined in 26-8C-2 or for a violation of subdivision 34-46-2(2), the child shall be brought before the judge of a court having jurisdiction over the offense and proceedings shall be conducted as though the child were eighteen years of age or older.

A child under the age of eighteen years, subject to proceedings pursuant to this section and accused of a Class 2 misdemeanor, may be held in or sentenced to a detention or temporary care facility for up to seven days if sight and sound separated from adult prisoners. No child may be held in or sentenced to a detention facility for a violation of subdivision 34-46-2(2).

A child under the age of eighteen years, subject to proceedings pursuant to this section and accused of a Class 1 misdemeanor, may be held in or sentenced to a detention or temporary care facility for up to thirty days if sight and sound separated from adult prisoners.

Source: SDC 1939, § 43.0318 as added by SL 1961, ch 214, § 1; SL 1973, ch 169, § 2; SL 1991, ch 217, § 173; SL 1996, ch 179, § 3; SL 1997, ch 158, § 5; SL 1998, ch 215, § 4; SL 2003, ch 149, § 8.



§ 26-11-1.1 Strip-search for curfew violation prohibited.

26-11-1.1. Strip-search for curfew violation prohibited. No person under the age of eighteen detained solely for a curfew violation may be strip-searched.

Source: SL 2000, ch 125, § 1.



§ 26-11-2 Child arrested for other offenses taken before circuit court--Transfer by magistrate to circuit court--Disposition as if on delinquency petition.

26-11-2. Child arrested for other offenses taken before circuit court--Transfer by magistrate to circuit court--Disposition as if on delinquency petition. If the arrest is for an offense for which the child is subject to proceedings as a delinquent child as defined in § 26-8C-2, the child shall be taken directly before the circuit court. If the child is taken before a magistrate upon a complaint sworn out in that court or for any other reason, the magistrate shall transfer the case to the circuit court and the officer in charge of the child shall take the child before the circuit court. The circuit court may proceed to hear and dispose of the case as if the petition had originally been filed in that court as provided in chapter 26-8C.

Source: SDC 1939, § 43.0318; SL 1961, ch 214, § 1; SL 1991, ch 217, § 174.



§ 26-11-3 Circuit court direction to hold child in custody until felony charge filed.

26-11-3. Circuit court direction to hold child in custody until felony charge filed. When necessary, in cases where a delinquency charge against a child would otherwise constitute a felony, the circuit court may direct that such child be kept in proper custody until an information or complaint may be filed against him as in other cases under the criminal laws of this state.

Source: SDC 1939, § 43.0318; SL 1961, ch 214, § 1.



§ 26-11-3.1 Request for transfer hearing by delinquent child charged with felony.

26-11-3.1. Request for transfer hearing by delinquent child charged with felony. Any delinquent child sixteen years of age or older against whom Class A, Class B, Class C, Class 1, or Class 2 felony charges have been filed shall be tried in circuit court as an adult. However, the child may request a transfer hearing which shall be conducted pursuant to § 26-11-4 to determine if it is in the best interest of the public that the child be tried in circuit court as an adult. In such a transfer hearing, there is a rebuttable presumption that it is in the best interest of the public that any child, sixteen years of age or older, who is charged with a Class A, Class B, Class C, Class 1, or Class 2 felony, shall be tried as an adult.

Source: SL 1997, ch 163, § 1; SL 2006, ch 117, § 5.



§ 26-11-4 Criminal proceedings against child charged with a felony permitted by circuit court--Transfer hearing--Factors considered--Order holding child--Retention of jurisdiction by court.

26-11-4. Criminal proceedings against child charged with a felony permitted by circuit court--Transfer hearing--Factors considered--Order holding child--Retention of jurisdiction by court. Except as provided in § 26-11-3.1, the circuit court may, in any case of a delinquent child against whom criminal felony charges have been filed, after transfer hearing, permit such child to be proceeded against in accordance with the laws that may be in force in this state governing the commission of crimes. In such cases the petition filed under chapter 26-7A shall be dismissed. The hearing shall be conducted as provided by this section.

At the transfer hearing, the court shall consider only whether it is contrary to the best interest of the child and of the public to retain jurisdiction over the child.

The following factors may be considered by the court in determining whether a child should be transferred:

(1) The seriousness of the alleged felony offense to the community and whether protection of the community requires waiver;

(2) Whether the alleged felony offense was committed in an aggressive, violent, premeditated, or willful manner;

(3) Whether the alleged felony offense was against persons or property with greater weight being given to offenses against persons;

(4) The prosecutive merit of the complaint. The state is not required to establish probable cause to show prosecutive merit;

(5) The desirability of trial and disposition of the entire felony offense in one proceeding if the child's associates in the alleged felony offense are adults;

(6) The record and previous history of the juvenile;

(7) The prospect for adequate protection of the public and the likelihood of reasonable rehabilitation of the juvenile, if the juvenile is found to have committed the alleged felony offense, by the use of procedures, services, and facilities currently available to the juvenile court.

Written reports and other materials relating to the child's mental, physical, and social history may be considered by the court, if the person who prepared the report and other material appears and is subject to both direct and cross-examination.

If the court finds that a child should be held for criminal proceedings in a court of competent jurisdiction, the court shall enter an order certifying to that effect. The order shall contain findings of fact upon which the court's decision is based. The findings may not be set aside upon review unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses. If an order of certification is made, the jurisdiction of the original court as to the child concerned is terminated. However, the court to which the proceedings are transferred may require the original court to hold the child in detention pending proceedings in that court.

If the court finds that it is in the best interest of the child and of the public for the court to retain jurisdiction, it shall proceed with the adjudicatory hearing. If the court to which any proceeding regarding a delinquent child is transferred finds that it is in the best interest of the child and of the public for the court to retain jurisdiction, the finding is definitive, during the balance of the child's minority, as to the subsequent commission of any crime, petty offense, or municipal ordinance violation, and the child may no longer be considered a child for the purposes of this chapter. However, the finding is not definitive, if the delinquent child has been found not guilty of the offense for which the original transfer was ordered.

Source: SDC 1939, § 43.0313; SL 1968, ch 164, § 10; SL 1971, ch 166, § 6; SL 1977, ch 210; SL 1994, ch 219, § 9; SL 1994, ch 221; SL 1997, ch 163, § 2.



§ 26-11-5 Repealed.

26-11-5. Repealed by SL 1996, ch 172, § 50



§ 26-11-5.1 Provision for notice to school officials and parent or guardian by law enforcement agency where student suspected of violating state drug or alcohol laws or of threatening violence.

26-11-5.1. Provision for notice to school officials and parent or guardian by law enforcement agency where student suspected of violating state drug or alcohol laws or of threatening violence. Notwithstanding any other provision of law, a law enforcement agency may provide notice of an incident within its jurisdiction to public or nonpublic school officials and to the parent or guardian of a school student if the incident is one in which the agency has probable cause to believe the school student has violated any provision of state law involving alcohol, illegal drugs, firearms, or bomb threats, or has made any threat of violence relating to any school or its students, employees, or property. However, if there is a prolonged criminal investigation and revealing information would jeopardize a successful conclusion to the case, the law enforcement agency may provide the notice at some later appropriate time. The notice shall be in writing.

Source: SL 1996, ch 120, § 1; SL 2000, ch 126, § 1.



§ 26-11-5.2 Provision for notice to school officials by judicial system where student convicted of certain crimes.

26-11-5.2. Provision for notice to school officials by judicial system where student convicted of certain crimes. Within ten days after disposition of any judicial proceeding in which a juvenile is adjudicated or convicted of committing, attempting to commit, or conspiring to commit murder, manslaughter, rape, aggravated assault, riot, robbery, burglary in the first or second degree, arson, kidnapping, felony sexual contact as defined in § 22-22-7, any felony offense pursuant to chapter 22-14, or any felony offense pursuant to chapter 22-14A, the Unified Judicial System shall give notice to the chief administrator of the school in which the juvenile is enrolled. The notice shall include a description of the offense committed and the disposition by the court and may include a description of the acts constituting the offense.

Source: SL 2001, ch 146, § 1.



§ 26-11-5.3 Disclosure of student's adjudication or conviction governed by federal law--Conditions.

26-11-5.3. Disclosure of student's adjudication or conviction governed by federal law--Conditions. The information disclosed pursuant to § 26-11-5.2 is governed by the federal Family Educational Rights and Privacy Act (FERPA) as implemented in 34 CFR part 99, as effective on January 1, 2001. The Unified Judicial System shall disclose the information to the chief administrator of a nonpublic school only upon request and upon the execution of an agreement to follow the provisions of the federal Family Educational Rights and Privacy Act (FERPA) with regard to the information.

Source: SL 2001, ch 146, § 2.



§ 26-11-6 to 26-11-9. Repealed.

26-11-6 to 26-11-9. Repealed by SL 1968, ch 33, § 2



§ 26-11-10 Repealed.

26-11-10. Repealed by SL 1997, ch 163, § 3






Chapter 11A - Juvenile Correctional Facilities And Programs

§ 26-11A-1 Establishment, maintenance, and operation of juvenile correctional facilities and programs.

26-11A-1. Establishment, maintenance, and operation of juvenile correctional facilities and programs. The Department of Corrections shall establish, maintain, and operate such correctional facilities and programs as it determines appropriate to provide appropriate custody and care of juveniles committed to the department pursuant to chapters 26-7A, 26-8B, and 26-8C.

Source: SL 1996, ch 172, § 51.



§ 26-11A-1.1 Repealed.

26-11A-1.1. Repealed by SL 2004, ch 168, § 72



§ 26-11A-1.2 Repealed.

26-11A-1.2. Repealed by SL 2002, ch 132, § 1



§ 26-11A-1.3 Repealed.

26-11A-1.3. Repealed by SL 2004, ch 168, § 73



§ 26-11A-1.4 Department authorized to lease former state property--Disposition of revenue.

26-11A-1.4. Department authorized to lease former state property--Disposition of revenue. The Department of Corrections is authorized, pursuant to § 5-2-2.4, to lease the former state training school real and personal property. Any revenue derived from any lease of the former state training school personal property shall be deposited in the state general fund. Any revenue derived from any lease of the former state training school real property shall be deposited with the commissioner of school and public lands and distributed to the Department of Corrections for juvenile programs subject to § 4-8-1.

Source: SL 2002, ch 132, § 2.



§ 26-11A-2 Acceptance and expenditure of funds--Approval.

26-11A-2. Acceptance and expenditure of funds--Approval. The Department of Corrections may accept and expend for the purpose of § 26-11A-1, any funds which it may obtain from federal sources, gifts, contributions, or any other source, provided such acceptance and expenditure is approved in accordance with chapter 4-8B.

Source: SL 1996, ch 172, § 52.



§ 26-11A-3 Liability for medical and related services cost for committed juvenile--Securing payment on failure of responsible party to pay.

26-11A-3. Liability for medical and related services cost for committed juvenile--Securing payment on failure of responsible party to pay. The parent or parents, guardian, conservator, custodian, or other responsible party is liable for the medical, dental, optical, psychological, and other like services of a juvenile committed to the Department of Corrections. Upon failure to pay, the department may proceed to secure payment of such costs by the parent or parents, guardian, conservator, custodian, or other responsible party through civil judgment.

Source: SL 1996, ch 172, § 53.



§ 26-11A-4 Prohibition against court's commitment of juvenile to specific department facility or program.

26-11A-4. Prohibition against court's commitment of juvenile to specific department facility or program. The court may not commit a juvenile to a specific department facility or program. No juvenile has any implied right or expectation to be housed in a specific facility, participate in a specific program, or receive specific services.

Source: SL 1996, ch 172, § 54.



§ 26-11A-5 Age limit for juvenile within departmental jurisdiction.

26-11A-5. Age limit for juvenile within departmental jurisdiction. No adjudicated juvenile may remain within the jurisdiction of the Department of Corrections beyond the age of twenty-one years.

Source: SL 1996, ch 172, § 55.



§ 26-11A-6 Age limit for placement of child sentenced as adult into juvenile facility--Affect on status.

26-11A-6. Age limit for placement of child sentenced as adult into juvenile facility--Affect on status. A child under the age of eighteen years who has been sentenced as an adult felon to a term of imprisonment in the penitentiary may be placed in a Department of Corrections juvenile facility by the secretary of corrections. This section does not affect the child's status as an adult offender and inmate of the penitentiary.

Source: SL 1996, ch 172, § 56.



§ 26-11A-7 Jurisdiction and custody of adjudicated juvenile.

26-11A-7. Jurisdiction and custody of adjudicated juvenile. Any adjudicated juvenile committed to the Department of Corrections is at all times within the jurisdiction of the department and considered in the custody of the department until discharged.

Source: SL 1996, ch 172, § 57.



§ 26-11A-8 Extent of security and treatment services for committed juvenile--Placement of juvenile.

26-11A-8. Extent of security and treatment services for committed juvenile--Placement of juvenile. If a juvenile is committed to the Department of Corrections, the department shall determine the extent of security and treatment services that are in the best interest of the juvenile and in the best interest of the state. When the department makes its determination, it shall place the juvenile in a juvenile correctional facility under the department's control pursuant to § 1-15-1.4 or a group home, group care center, residential treatment center, or other community-based services, if those community-based services were not provided prior to commitment.

Source: SL 1996, ch 172, § 58; SL 1998, ch 163, § 1; SL 2007, ch 163, § 4.



§ 26-11A-8.1 Treatment and aftercare plans--Treatment team meetings.

26-11A-8.1. Treatment and aftercare plans--Treatment team meetings. For any child in the custody of the Department of Corrections and placed in a residential facility, state-run or private, the department shall participate in a monthly treatment team meeting with the residential facility. The department shall:

(1) Review progress on the treatment plan goals and evaluate the effectiveness of the service;

(2) Determine whether any less restrictive treatment alternative is appropriate and available; and

(3) Develop an aftercare plan designed to facilitate release that identifies release options and timeframes, if appropriate.

Each treatment plan shall be designed to achieve release at the earliest possible time and to maximize the child's development and acquisition of skills that enables the child to successfully transition to community living.

The Department of Corrections shall train department staff on effective participation in treatment team meetings.

Source: SL 2015, ch 152, § 10.



§ 26-11A-9 Transfer of juvenile after initial placement.

26-11A-9. Transfer of juvenile after initial placement. After the juvenile's initial placement pursuant to § 26-11A-8, the secretary of corrections may transfer a juvenile to a different Department of Corrections facility or program, the Human Services Center, detention, shelter, or a group home, group care center, residential treatment center, or other community-based services.

Source: SL 1996, ch 172, § 59; SL 2007, ch 163, § 5.



§ 26-11A-10 Placement contracts regarding juveniles and other states--Transfer of custody--Effect on juvenile's legal rights.

26-11A-10. Placement contracts regarding juveniles and other states--Transfer of custody--Effect on juvenile's legal rights. The Department of Corrections may contract and place juveniles with appropriate agencies or departments of other states. Juveniles under the jurisdiction of the Department of Corrections who are in the custody of an agency or department of another state may be removed therefrom for change of placement. Placement of a juvenile in another state does not deprive the child of any legal rights the juvenile would have if placed in this state.

Source: SL 1996, ch 172, § 60.



§ 26-11A-11 Custodian of person of juvenile.

26-11A-11. Custodian of person of juvenile. The secretary of corrections, as guardian of all juveniles committed to the department, may appoint the person in charge of the public or private facility or program, in which the juvenile is placed, as custodian of the person of the child.

Source: SL 1996, ch 172, § 61.



§ 26-11A-12 Aftercare supervision program for juveniles conditionally released--Foster care--Terms, conditions, and duration of aftercare given in writing.

26-11A-12. Aftercare supervision program for juveniles conditionally released--Foster care--Terms, conditions, and duration of aftercare given in writing. The Department of Corrections may establish an aftercare supervision program to supervise juveniles in the community if they have been conditionally released from a department facility or program, the Human Services Center, detention, shelter, or a group home, group care center, or residential treatment center.

As part of an aftercare supervision program, the department may place a juvenile in foster care, with one or both parents, a guardian, conservator, or a relative of the juvenile or with another suitable person.

The terms, conditions, and duration of aftercare supervision shall be given in writing and fully explained to each juvenile placed on aftercare and a parent or custodian of such juvenile. The Department of Corrections may modify the terms, conditions, and duration of aftercare at any time.

Source: SL 1996, ch 172, § 62.



§ 26-11A-13 Failure to comply with terms and conditions of aftercare--Duration of temporary detention or shelter--Violations.

26-11A-13. Failure to comply with terms and conditions of aftercare--Duration of temporary detention or shelter--Violations. A juvenile placed on aftercare supervision may be taken into temporary detention or shelter by an authorized employee of the Department of Corrections or a law enforcement officer if the juvenile has failed to comply with the terms and conditions of aftercare or if the purposes and objects of aftercare supervision are not being served.

No juvenile may be held in temporary detention or shelter longer than twenty-four hours, excluding Saturdays, Sundays, and holidays except as authorized pursuant to § 26-11A-14.

No juvenile may be placed in temporary detention or shelter in violation of § 26-7A-26.

Source: SL 1996, ch 172, § 63.



§ 26-11A-14 Temporary detention or shelter hearing--Timing--Orders of hearing officer--Holding of juvenile pending hearing.

26-11A-14. Temporary detention or shelter hearing--Timing--Orders of hearing officer--Holding of juvenile pending hearing. A temporary detention or shelter hearing may be conducted by an independent hearing officer to determine if probable cause exists that the juvenile has failed to comply with the terms and conditions of aftercare supervision or that the purposes and objects of aftercare supervision are not being served.

The temporary detention or shelter hearing shall be held within twenty-four hours, excluding Saturdays, Sundays, and holidays of the juvenile being placed in temporary detention or shelter.

The independent hearing officer shall either order that:

(1) Probable cause exists and the juvenile shall be held in temporary detention or shelter or returned to a Department of Corrections juvenile facility pending an aftercare supervision revocation hearing pursuant to §§ 26-11A-15 and 26-11A-16; or

(2) Probable cause does not exist and the juvenile shall be released for continued aftercare supervision.

No juvenile may be held in temporary detention or shelter or at a Department of Corrections juvenile facility pending an aftercare supervision revocation hearing for more than thirty days.

Source: SL 1996, ch 172, § 64.



§ 26-11A-15 Aftercare revocation--Hearing--Notice--Written statement of allegations--Witnesses and evidence--Representation.

26-11A-15. Aftercare revocation--Hearing--Notice--Written statement of allegations--Witnesses and evidence--Representation. If the independent hearing officer finds probable cause that the terms and conditions of aftercare have been violated by committing an act subject to transfer proceedings pursuant to § 26-11-3.1, a crime of violence pursuant to subdivision 22-1-2(9), sex offense pursuant to § 22-24B-1, felony sexual registry offense pursuant to chapter 22-24B, or burglary in the second degree pursuant to § 22-32-3; or that the juvenile presents a significant risk of physical harm to another person and has committed a new law violation, an aftercare revocation hearing shall be held before a member of the Board of Pardons and Paroles created in § 24-13-1 within thirty days of the temporary detention or shelter hearing. For the purposes of this section, a new law violation is defined as delinquent behavior pursuant to § 26-8C-2, a Class 1 misdemeanor violation of title 32, or a violation of § 32-23-21. The juvenile, with the consent of a parent, guardian, or custodian, has the right to waive this hearing at any time after the juvenile is detained and after advisement that waiver of the right to appear before the Board of Pardons and Paroles may result in the juvenile being returned to placement.

If the hearing officer does not find probable cause that the terms and conditions of aftercare have been violated by committing an act subject to transfer proceedings pursuant to § 26-11-3.1, a crime of violence pursuant to subdivision 22-1-2(9), sex offense pursuant to § 22-24B-1, felony sexual registry offense pursuant to chapter 22-24B, or burglary in the second degree pursuant to § 22-32-3; or that the juvenile presents a significant and likely risk of physical harm to another person and has committed a new law violation, the juvenile shall be returned to aftercare or released.

The member of the board shall set the aftercare revocation hearing and shall give five days notice to the juvenile, to the juvenile's parents, guardian, or custodian, and to any other parties to the hearing.

The juvenile and the juvenile's parents, guardian, or custodian, shall be given a written statement of the allegations against the juvenile.

The juvenile shall have the opportunity to appear in person, present witnesses, or documentary evidence in the juvenile's behalf, and cross-examine witnesses unless the member of the board makes a written determination that doing so is not in the best interests of the juvenile.

The juvenile may be represented by legal counsel at the hearing.

Source: SL 1996, ch 172, § 65; SL 2015, ch 152, § 35, eff. Jan. 1, 2016; SL 2016, ch 146, § 4, eff. Mar. 25, 2016.



§ 26-11A-16 Finding of violation or frustration of purpose--Continuance of aftercare.

26-11A-16. Finding of violation or frustration of purpose--Continuance of aftercare. If the member of the Board of Pardons and Paroles is satisfied that the terms and conditions of aftercare have been violated or that the purposes and objects of aftercare are not being served:

(1) The juvenile's aftercare supervision may be revoked and the juvenile may be placed in a program or service authorized in § 26-11A-9; or

(2) The juvenile may be released to continue aftercare supervision with or without changing the terms and conditions of the juvenile's aftercare supervision.

If the member of the board is not satisfied that the terms and conditions of aftercare have been violated or that the purposes and objects of aftercare are not being served the member of the board shall release the juvenile to continue aftercare supervision.

Source: SL 1996, ch 172, § 66.



§ 26-11A-17 Release of juvenile for continuance of aftercare.

26-11A-17. Release of juvenile for continuance of aftercare. The Department of Corrections may at any time release a juvenile held in temporary detention or shelter pursuant to §§ 26-11A-13 and 26-11A-14 or a juvenile returned to a Department of Corrections juvenile facility pursuant to § 26-11A-16 to continue aftercare supervision.

Source: SL 1996, ch 172, § 67.



§ 26-11A-18 Form of hearings.

26-11A-18. Form of hearings. Hearings held pursuant to §§ 26-11A-14 to 26-11A-16, inclusive, may be held telephonically or by teleconference. Evidence may be transmitted via facsimile or other electronic document transfer.

Source: SL 1996, ch 172, § 68.



§ 26-11A-19 Reimbursement of expenses--Procedure.

26-11A-19. Reimbursement of expenses--Procedure. The state shall reimburse the county of this state for expenses the county incurs for the detention of a juvenile pursuant to §§ 26-11A-13 and 26-11A-14. Upon receipt of the bill, the state shall make reimbursement within thirty days. No county may be reimbursed by the state for costs incurred from detaining a juvenile held for criminal charges unrelated to the juveniles current adjudication and commitment. The county shall be reimbursed by the state auditor upon vouchers approved by the secretary of corrections.

Source: SL 1996, ch 172, § 69.



§ 26-11A-20 Grounds for discharge of juvenile--Department's jurisdiction ends at age twenty-one.

26-11A-20. Grounds for discharge of juvenile--Department's jurisdiction ends at age twenty-one. The secretary of corrections may discharge a juvenile from the Department of Corrections upon the following:

(1) As a reward for good conduct and upon satisfactory evidence of reformation;

(2) As a result of a conviction for a new crime as an adult, if the juvenile is placed on adult probation or sentenced to the county jail or state penitentiary;

(3) If the juvenile, upon reaching the age of majority, lives outside the jurisdiction of the State of South Dakota and the interstate compact on juveniles is not available due to the juvenile's age or circumstances; or

(4) If the juvenile is on aftercare and has a suitable placement, and a discharge is determined to be in the best interests of the juvenile.

No adjudicated juvenile may remain within the jurisdiction of the Department of Corrections beyond the age of twenty-one years. The discharge of a juvenile from the Department of Corrections constitutes a complete release from all penalties, excluding unpaid fines, fees, or restitution.

Source: SL 1996, ch 172, § 73; SL 2007, ch 163, § 6.



§ 26-11A-20.1 Risk and needs evaluation required for juvenile who is not discharged by age nineteen.

26-11A-20.1. Risk and needs evaluation required for juvenile who is not discharged by age nineteen. A risk and needs evaluation shall be conducted for any juvenile under the jurisdiction of the department who reaches the age of nineteen years who has not been discharged pursuant to § 26-11A-20. The evaluation shall focus on the amount of progress made while under the jurisdiction of the department, the ongoing needs of the juvenile, and what risks the juvenile would present to the community or self if discharged at that point. Additionally, the evaluation shall identify recommendations regarding treatment and transition services that will prepare the juvenile for discharge from the jurisdiction of the department. The secretary shall initiate any actions necessary, including referral or civil commitment to service systems for the mentally ill or developmentally disabled, to ensure the treatment needs of the juvenile and the safety interests of the public are best served.

Source: SL 2007, ch 163, § 7.



§ 26-11A-21 Restoration of juvenile to custody of parent or guardian--Appointment of new guardian.

26-11A-21. Restoration of juvenile to custody of parent or guardian--Appointment of new guardian. Upon discharge of a juvenile from the Department of Corrections, the child shall be restored to the custody of either or both of the juvenile's parents or restored to the guardian at the time of disposition. The Department of Corrections may, upon a proper showing, apply to the court for the appointment of a new guardian at the time of discharge from the department.

Source: SL 1996, ch 172, § 74.



§ 26-11A-22 Committing court to receive notice of intent to discharge juvenile--State's attorney to notify any involved victim.

26-11A-22. Committing court to receive notice of intent to discharge juvenile--State's attorney to notify any involved victim. Fifteen days before conditionally releasing a juvenile to an aftercare supervision program or discharging a juvenile from the Department of Corrections, the secretary of corrections shall send notice of intent to conditionally release or discharge the juvenile to the committing court and to the prosecuting state's attorney. The state's attorney shall then notify any victim of a crime of violence who was involved in the adjudication of the juvenile of the intended discharge of the child. The notice shall be mailed to the last known mailing address of the victim.

Source: SL 1996, ch 172, § 75.



§ 26-11A-23 Use of restraints prohibited--Exceptions--"Restraints" defined.

26-11A-23. Use of restraints prohibited--Exceptions--"Restraints" defined. No agent or employee of the Department of Corrections may use or employ restraints upon a juvenile committed to the Department of Corrections except:

(1) To prevent imminent bodily harm;

(2) As a precaution against escape or to prevent an escape;

(3) To prevent imminent property damages; or

(4) When reasonable under emergency circumstances.

For purposes of this section, restraints are handcuffs, legcuffs, restraint belts, and tethers made of fabric, metal, plastic, or leather; restraint boards, restraint chairs, swaddle beds, and mechanisms to secure cuffs to a bed, restraint board, or chair.

Source: SL 2000, ch 127, § 1.



§ 26-11A-24 Definition of terms.

26-11A-24. Definition of terms. Terms used in this chapter mean:

(1) "Abuse," any act or failure to act by an employee of a juvenile corrections facility or by a contract person or entity providing services to a juvenile corrections facility, which act was performed or was failed to be performed, knowingly, recklessly, or intentionally, and which caused, or may have caused, injury or death to an individual in the custody or care of a juvenile corrections facility;

(2) "Monitor," the person or entity designated by the Governor to protect the legal rights of individuals in the custody or care of juvenile corrections facilities;

(3) "Juvenile corrections facility," all juvenile correctional facilities established and maintained in accordance with § 26-11A-1;

(4) "Individual in the custody or care of a juvenile corrections facility," an individual who:

(a) Is in the process of being admitted to a juvenile corrections facility, including an individual who is being transported to such a facility; or

(b) Is involuntarily confined in a juvenile corrections facility;

(5) "Neglect," a negligent act or omission by any individual responsible for providing custody, care, or services in a juvenile corrections facility which caused or may have caused injury or death to an individual in the care or custody of a juvenile corrections facility or which placed such individual at undue risk of injury or death;

(6) "Records," reports prepared or received by any staff of a juvenile corrections facility, or reports prepared by an entity or staff person charged with investigating reports of incidents of abuse or neglect, injury or death occurring at such facility that describes incidents of abuse, neglect, injury, or death occurring at such facility and the steps taken to investigate such incident.
Source: SL 2000, ch 128, § 1.



§ 26-11A-25 Monitor within juvenile corrections system--Primary duty.

26-11A-25. Monitor within juvenile corrections system--Primary duty. The Governor may designate a person or entity to serve as the monitor and whose primary responsibility is to protect the rights of persons in the custody or care of juvenile corrections facilities. The person or entity shall be independent of the Department of Corrections and shall be administered by the Department of Human Services, office of the secretary.

Source: SL 2000, ch 128, § 2; SL 2017, ch 119, § 1.



§ 26-11A-26 Allegations of abuse within juvenile corrections facilities to be reported to monitor.

26-11A-26. Allegations of abuse within juvenile corrections facilities to be reported to monitor. Any allegation of abuse and neglect of individuals within the juvenile corrections facilities received by the Office of the Governor, the Department of Corrections, or other agencies of the executive branch shall be promptly reported in writing to the monitor.

Source: SL 2000, ch 128, § 3.



§ 26-11A-27 Powers and duties of monitor.

26-11A-27. Powers and duties of monitor. The monitor created in § 26-11A-25 shall:

(1) Investigate incidents of abuse or neglect of such individuals within the juvenile corrections facilities, if the incidents are reported to the monitor or if there is reasonable suspicion to believe that the incidents occurred;

(2) Access any individual in the custody or care of juvenile corrections facilities and any employee in the employ of the State of South Dakota or any of its political subdivisions;

(3) Access any records of or relating to any individual in the custody or care of juvenile facilities;

(4) Provide a semi-annual report to the Governor, the Legislature, the Corrections Commission established by § 1-15-1.13, the secretary of the Department of Human Services, and the secretary of the Department of Corrections. The report shall contain the activities of the monitor for the six-month period immediately prior to the report. Activities shall reflect the number of referrals to the monitor, the number of investigations completed, a brief description of any investigation that resulted in a finding of abuse or neglect, and a summary of other activities performed by the monitor;

(5) Provide training and assistance to employees of the Department of Corrections in areas within the scope of the monitor's position;

(6) Review Department of Corrections' policies dealing with juvenile's rights to ensure compliance with federal and state laws, rules, and policy;

(7) Provide reasonable notification of the existence and role of the monitor to all individuals in the custody or care of a juvenile corrections facility and the custodial parent or guardian;

(8) Submit a confidential addendum to each semiannual report to the Government Operations and Audit committee created in § 2-6-2, the Governor, the secretary of the Department of Human Services, and the secretary of the Department of Corrections. This addendum shall contain a description of each case investigated, the specific findings and recommendations of the juvenile corrections monitor, and the Department of Corrections' response to the recommendations.
Source: SL 2000, ch 128, § 4; SL 2002, ch 133, § 1; SL 2007, ch 168, § 2.



§ 26-11A-27.1 Certification that report of activities of monitor does not disclose juvenile's or other person's identity.

26-11A-27.1. Certification that report of activities of monitor does not disclose juvenile's or other person's identity. Prior to the release of the semi-annual report of the monitor as provided for in subdivision 26-11A-27(4), the attorney general shall certify that that report does not disclose the identity of any juvenile or other person in violation of the provisions of § 26-11A-30 or 26-11A-33. Upon such certification, the monitor's semi-annual report is deemed an open record.

Source: SL 2007, ch 168, § 1.



§ 26-11A-28 Monitor to report findings of abuse or neglect.

26-11A-28. Monitor to report findings of abuse or neglect. It shall be the responsibility of the monitor to report immediately, in writing, any findings of abuse or neglect in a juvenile corrections facility to the secretary of the Department of Corrections, the Government Operations and Audit Committee created in § 2-6-2, and the Governor, and to state in the report the facts found by the monitor and the names of any individuals who perpetrated the abuse or neglect.

Source: SL 2000, ch 128, § 5.



§ 26-11A-29 Repealed.

26-11A-29. Repealed by SL 2002, ch 133, § 2



§ 26-11A-30 Disclosure of identities of juveniles or others requesting assistance not required--Identity of person reporting to monitor to remain confidential.

26-11A-30. Disclosure of identities of juveniles or others requesting assistance not required--Identity of person reporting to monitor to remain confidential. For purposes of any audit, report, evaluation, or public testimony that may be permitted or required under §§ 26-11A-24 to 26-11A-33, inclusive, no disclosure of the identity of, or any other personally identifiable information related to, any juvenile or any individual requesting assistance under §§ 26-11A-24 to 26-11A-33, inclusive, shall be required. The identity of the person making a report to the monitor shall be kept confidential.

Source: SL 2000, ch 128, § 7.



§ 26-11A-31 Knowingly hindering actions of monitor as misdemeanor.

26-11A-31. Knowingly hindering actions of monitor as misdemeanor. A person who knowingly hinders the lawful actions of the monitor is guilty of a Class 1 misdemeanor.

Source: SL 2000, ch 128, § 8.



§ 26-11A-32 Retaliatory acts against individual who cooperates with monitor prohibited--Violation as misdemeanor .

26-11A-32. Retaliatory acts against individual who cooperates with monitor prohibited--Violation as misdemeanor. No state agency nor any individual acting for a state agency may take any adverse action against an individual in retaliation because the individual cooperated with or provided information to the monitor. A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 128, § 9.



§ 26-11A-33 Identities of persons or agencies reporting to monitor to remain confidential.

26-11A-33. Identities of persons or agencies reporting to monitor to remain confidential. The identity of the juvenile and of any person or agency making a report to the monitor shall be kept confidential.

Source: SL 2000, ch 128, § 10.



§ 26-11A-33.1 Confidential report of allegations of abuse and neglect within private contracted facilities.

26-11A-33.1. Confidential report of allegations of abuse and neglect within private contracted facilities. The Department of Corrections shall compile a confidential report of all allegations of abuse and neglect of individuals under the jurisdiction of the Department of Corrections within private contracted facilities and the report shall be provided on a semi-annual basis to the Government Operations and Audit Committee.

Source: SL 2017, ch 119, § 2.



§ 26-11A-34 Records to be provided to the court and Department of Social Services.

26-11A-34. Records to be provided to the court and Department of Social Services. File material concerning a child under the jurisdiction of the Department of Corrections shall be provided, upon request, to the Department of Social Services for the purposes of developing family service agreements and dispositional recommendations and to the court for use at the disposition.

Source: SL 2007, ch 166, § 3.






Chapter 12 - Interstate Compact On Juveniles

§ 26-12-1 to 26-12-14. Repealed.

26-12-1 to 26-12-14. Repealed by SL 2004, ch 183, §§ 2 to 15, eff. Aug. 26, 2008.



§ 26-12-15 Interstate Compact on Juveniles continued in force--Text of compact.

26-12-15. Interstate Compact on Juveniles continued in force--Text of compact. There continues in force a compact between this state and any other state or states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON JUVENILES

ARTICLE I, PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents, and status offenders who are on probation or parole and who have absconded, escaped, or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact, through means of joint and cooperative action among the compacting states: to ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; to ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; to return juveniles who have run away, absconded, or escaped from supervision or control or have been accused of an offense to the state requesting their return; to make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; to provide for the effective tracking and supervision of juveniles.

In addition, this compact will: equitably allocate the costs, benefits, and obligations of the compacting states; establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across the state lines; establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance; to coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision, and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore,the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II, DEFINITIONS

As used in this compact, unless the context clearly require a different construction:

(1) "By-laws" means those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct;

(2) "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the state council under this compact;

(3) "Compacting state" means any state that has enacted the enabling legislation for this compact;

(4) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

(5) "Court" means any court having jurisdiction over delinquent, neglected, or dependent children;

(6) "Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the state council under this compact;

(7) "Interstate Commission" means the Interstate Commission for Juveniles created by Article III of this compact;

(8) "Juvenile" means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including

(a) Accused delinquent--a person charged with an offense that, if committed by an adult, would be a criminal offense;

(b) Adjudicated delinquent--a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(c) Accused status offender--a person charged with an offense that would not be a criminal offense if committed by an adult;

(d) Adjudicated status offender--a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(e) Nonoffender--a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(9) "Noncompacting state" means any state that has not enacted the enabling legislation for this compact;

(10) "Probation or Parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states;

(11) "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule;

(12) "State" means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III, INTERSTATE COMMISSION FOR JUVENILES

The compacting states hereby create the Interstate Commission for Juveniles. The commissions hall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers, and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator, or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state. The Governor may designate the director of court services for the Unified Judicial System to be the compact administrator, who, acting jointly with like officers of other party states, shall promulgate rules to carry out more effectively the terms of the compact.He shall serve as compact administrator subject to the pleasure of the Governor.

In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the Interstate Commission shall be ex-officio (nonvoting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rule making and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administer enforcement and compliance with the provisions of the compact, its by-laws and rules, and perform such other duties as directed by the Interstate Commission and set forth in the by-laws.

Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commission, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and any of its committees may close a meeting to the public when it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practice and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating, or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(9) Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements. Such methods of data collection, exchange, and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV, POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

(1) To provide for dispute resolution among compacting states;

(2) To promulgate rules to effect the purposes and obligations as enumerated in this compact,which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) To oversee, supervise, and coordinate the interstate movement of juveniles subject to the terms of this compact and any by-laws adopted and rules promulgated by the Interstate Commission;

(4) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including but not limited to the use of judicial process;

(5) To establish and maintain offices which shall be located within one or more of the compacting states;

(6) To purchase and maintain insurance and bonds;

(7) To borrow, accept, hire, or contract for services of personnel;

(8) To establish and appoint committees and hire staff which it deems necessary for carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder;

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it;

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(13) To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact;

(14) To sue and be sued;

(15) To adopt a seal and by-laws governing the management and operation of the Interstate Commission;

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission;

(18) To coordinate education, training, and public awareness regarding the interstate movement of juveniles for officials involved in such activity;

(19) To establish uniform standards for reporting, collecting, and exchanging of data;

(20) The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

ARTICLE V, ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. By-laws

The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as maybe necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee and such other committees as may be necessary;

(3) Providing for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(7) Providing "start-up" rules for initial administration of the compact; and

(8) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that,subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification

The Commission's executive director and employee shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability from any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of the Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI, RULE-MAKING FUNCTIONS OF THE INTERSTATE COMMISSION

The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

Rule making shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rule making shall substantially conform to the principles of the 'Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1(2000), or such other administrative procedures act as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified,as published with the final version of the rule as approved by the commission.

When promulgating a rule, the Interstate Commission shall, at a minimum:

(1) Publish the proposed rule's entire text stating the reason(s) for that proposed rule;

(2) Allow and invite any and all persons to submit written data, facts, opinions, and arguments, which information shall be added to the record and made publicly available;

(3) Provide an opportunity for an informal hearing if petitioned by ten or more persons;

(4) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties; and

(5) Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule.

If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rule-making record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this section shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

Upon determination by the Interstate Commission that a state of emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rule-making procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety days after the effective date of the emergency rule.

ARTICLE VII, OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION BY THE

INTERSTATE COMMISSION

Section A. Oversight

The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission,it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution.

The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its by-laws and rules.

The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII, FINANCE

The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX, THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims' groups and the compact administrator, deputy compact administrator, or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X, COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI, WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL

ENFORCEMENT

Section A. Withdrawal

Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(1) Remedial training and technical assistance as directed by the Interstate Commission;

(2) Alternative Dispute Resolution;

(3) Fines, fees, and costs in such amounts as are deemed reasonable as fixed by the Interstate Commission; and

(4) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the chief judicial officer of the state,the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

Within sixty days of the effective date of termination of a defaulting state, the commission shall notify the Governor, the Chief Justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

Reinstatement following termination of any compacting state requires a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

Section D. Dissolution of Compact

The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XII, SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally construed to effectuate its purpose.

ARTICLE XIII, BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws.

Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws other than state Constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the same time this compact becomes effective.

Source: SL 2004, ch 183, § 1, eff. Aug. 26, 2008.






Chapter 13 - Interstate Compact On Placement Of Children

§ 26-13-1 Compact continued--Text.

26-13-1. Compact continued--Text. The interstate compact on the placement of children is hereby continued in force with all other jurisdictions legally joining therein in the form substantially as follows:
ARTICLE I. PURPOSE AND POLICY

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.
ARTICLE II. DEFINITIONS

As used in this compact:

(a) "Child," means a person who, by reason of minority, is legally subject to parental, guardianship, or similar control.

(b) "Sending agency," means a party state, officer, or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency, or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) "Receiving state," means the state to which a child is sent, brought or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement," means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.
ARTICLE III. CONDITIONS FOR PLACEMENT

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing, or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date, and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency, or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.
ARTICLE IV. PENALTY FOR ILLEGAL PLACEMENT

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its law. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.
ARTICLE V. RETENTION OF JURISDICTION

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment, and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting, or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.
ARTICLE VI. INSTITUTIONAL CARE OF DELINQUENT CHILDREN

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

(1) Equivalent facilities for the child are not available in the sending agency's jurisdiction, and

(2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.
ARTICLE VII. COMPACT ADMINISTRATOR

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.
ARTICLE VIII. LIMITATIONS

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending, or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.
ARTICLE IX. ENACTMENT AND WITHDRAWAL

This compact shall be open to joinder by any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico and, with the consent of Congress, the Government of Canada, or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party shall not affect the rights, duties, and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date or withdrawal.
ARTICLE X. CONSTRUCTION AND SEVERABILITY

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Source: SL 1974, ch 180, § 1.



§ 26-13-2 Department as authority to concur in placement of children.

26-13-2. Department as authority to concur in placement of children. The term, "appropriate public authorities," as used in Article III of the interstate compact on the placement of children shall, with reference to this state, mean the Department of Social Services and said department shall receive and act with reference to notices required by said Article III.

Source: SL 1974, ch 180, § 3.



§ 26-13-3 Department as agency for supervision of children placed.

26-13-3. Department as agency for supervision of children placed. As used in paragraph (a) of Article V of the interstate compact on the placement of children, the term, "appropriate authority in the receiving state," with reference to this state shall mean the Department of Social Services.

Source: SL 1974, ch 180, § 4.



§ 26-13-4 Executive authority--Administration of compact.

26-13-4. Executive authority--Administration of compact. As used in Article VII of the interstate compact on the placement of children, the term, "executive," shall mean the Governor. The Governor is hereby authorized to appoint a compact administrator in accordance with the terms of said Article VII, and the administration of the compact shall be in the Department of Social Services.

Source: SL 1974, ch 180, § 9.



§ 26-13-5 Financial responsibility for child placement.

26-13-5. Financial responsibility for child placement. Financial responsibility for any child placed pursuant to the provisions of the interstate compact on the placement of children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of chapters 25-7 and 25-9 also may be invoked.

Source: SL 1974, ch 180, § 2.



§ 26-13-6 Supplementary agreements with other states--Approval by commissioner of finance.

26-13-6. Supplementary agreements with other states--Approval by commissioner of finance. The officers and agencies of this state and its subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the interstate compact on the placement of children. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the commissioner of finance and management.

Source: SL 1974, ch 180, § 5.



§ 26-13-8 Placement of child in another state--Retention of jurisdiction by court.

26-13-8. Placement of child in another state--Retention of jurisdiction by court. Any court having jurisdiction to place delinquent children may place such a child in an institution or in another state pursuant to Article V of the interstate compact on the placement of children and shall retain jurisdiction as provided in Article V thereof.

Source: SL 1974, ch 180, § 8.



§ 26-13-9 Visitation, inspection, and supervision requirements deemed met when performed pursuant to compact.

26-13-9. Visitation, inspection, and supervision requirements deemed met when performed pursuant to compact. Any requirements for visitation, inspection, or supervision of children, homes, institutions, or other agencies in another party state which may apply under the provisions of this chapter shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by paragraph (b) of Article V of the interstate compact on the placement of children.

Source: SL 1974, ch 180, § 6.






Chapter 14 - Children's Trust Fund

§ 26-14-1 Creation--Expenditure restricted.

26-14-1. Creation--Expenditure restricted. The children's trust fund is created as a separate fund in the state treasury. The fund shall be expended only as provided in this chapter.

Source: SL 1984, ch 194, § 1.



§ 26-14-2 Acceptance of contributions.

26-14-2. Acceptance of contributions. The state treasurer may receive, by gift or devise, contributions, grants, or gifts in cash or otherwise from persons, associations, or corporations to be deposited in the children's trust fund.

Source: SL 1984, ch 194, § 3.



§ 26-14-3 Use of fund--Administrative charges prohibited.

26-14-3. Use of fund--Administrative charges prohibited. The children's trust fund may be used with any other money otherwise annually appropriated or contributed to nonprofit organizations to establish or continue community-based education programs to prevent the occurrence and recurrence of child abuse and neglect. The department may not assess administrative fees or charges against the fund.

Source: SL 1984, ch 194, § 4; SL 1987, ch 196; SL 1995, ch 153, § 1; SL 2001, ch 147, § 1.



§ 26-14-4 Repealed.

26-14-4. Repealed by SL 2001, ch 147, § 2



§ 26-14-5 Participating fund status.

26-14-5. Participating fund status. The children's trust fund shall be designated as a participating fund pursuant to § 4-5-30.

Source: SL 1984, ch 194, § 6.






Chapter 15 - Voluntary Fingerprinting Programs

§ 26-15-1 Programs developed by school districts--Private schools.

26-15-1. Programs developed by school districts--Private schools. Each public school district shall, in coordination with local law enforcement agencies, develop a fingerprinting program for students of elementary and secondary schools. The principal or chief administrator of a nonpublic or parochial school may develop a fingerprinting program for students of the school.

Source: SL 1985, ch 217, § 1.



§ 26-15-2 Purpose--Requirements.

26-15-2. Purpose--Requirements. Fingerprinting programs shall be developed for the sole purpose of providing a means by which a missing child may be located or identified and shall be operated as follows:

(1) No student or minor may be required to participate in the program;

(2) In order for a student or minor to participate in the program, the parents, custodial parent, legal custodian, or other person responsible for the student or minor shall authorize the student's or minor's participation by signing a form supplied by the school district or principal or chief administrator of the nonpublic school;

(3) The fingerprinting of students or minors shall be performed under the supervision of local law enforcement agencies on forms developed by the school district or nonpublic school and approved by local law enforcement agencies;

(4) All completed fingerprint forms shall be given to the parents, custodial parent, guardian, legal custodian, or other person responsible for a student or minor after the fingerprinting. No copy of a fingerprinting shall be retained by a law enforcement agency, school, school district, or any other person except the student's or minor's parent, guardian, or legal custodian;

(5) The name, sex, height, weight, hair and eye color, and date and place of birth of the student or minor shall be indicated on the fingerprint card or form.
Source: SL 1985, ch 217, § 2.



§ 26-15-3 Periodic offering of program--Notice to parents.

26-15-3. Periodic offering of program--Notice to parents. The fingerprinting program developed pursuant to this chapter shall be offered on a periodic basis. Parents, guardians, legal custodians, and residents of school districts shall be notified of the program by means of memoranda or letters sent to these persons, by newspaper articles or by other reasonable means.

Source: SL 1985, ch 217, § 3.



§ 26-15-4 Other fingerprinting programs unaffected.

26-15-4. Other fingerprinting programs unaffected. This chapter does not apply to any fingerprinting programs for minors that are provided by private organizations or governmental entities other than school districts.

Source: SL 1985, ch 217, § 4.






Chapter 16 - County Interdisciplinary Child Information Teams

§ 26-16-1 Agreement to form county interdisciplinary child information team--Members.

26-16-1. Agreement to form county interdisciplinary child information team--Members. The following persons and agencies operating within a county may, by written agreement, form a county interdisciplinary child information team:

(1) The state's attorney;

(2) The county sheriff;

(3) The chief of police of any municipality;

(4) The superintendent or the chief executive officer of any school district;

(5) The Department of Social Services;

(6) The Department of Corrections; and

(7) The administrator of the county teen court.
Source: SL 2005, ch 143, § 1.



§ 26-16-2 Team voting to allow additional persons to join team--Authorized members.

26-16-2. Team voting to allow additional persons to join team--Authorized members. The persons and agencies signing a written agreement to form a county interdisciplinary child information team may, from time to time, by majority vote, allow the following persons to sign the written agreement and join the team:

(1) Any physician, psychologist, psychiatrist, nurse, or other provider of medical and mental health care;

(2) Any administrator of any private elementary and secondary school;

(3) Any attorney practicing law in the county; and

(4) Any responsible person that has a legitimate interest in one or more of the children that the team is serving.
Source: SL 2005, ch 143, § 2.



§ 26-16-3 Auxiliary teams.

26-16-3. Auxiliary teams. The county interdisciplinary child information team may form one or more auxiliary teams for the purpose of providing service to a single child, a group of children, or specific children with a particular type of problem, or for any other purpose. Each auxiliary team is subject to the written agreement. Each member of an auxiliary team must be a person who has personal knowledge of or experience with some child serviced by the auxiliary team.

Source: SL 2005, ch 143, § 3.



§ 26-16-4 Information sharing in serving child for specified purposes--Confidentiality.

26-16-4. Information sharing in serving child for specified purposes--Confidentiality. The county interdisciplinary child information team and the written agreement shall facilitate the exchange and sharing of information that one or more team members may be able to use in serving a child in the course of their professions, specialities, interests, or occupations for the purpose of holding each child accountable, ensuring the safety of the child and the community, and providing early intervention to avert more serious problems. Information regarding any child that a team member supplies to other team members is confidential and may not be disseminated beyond the team.

Source: SL 2005, ch 143, § 4.



§ 26-16-5 Terms of written agreement--Filing.

26-16-5. Terms of written agreement--Filing. The terms of the written agreement shall provide for the rules under which the team will operate, the method by which information will be shared, distributed, and managed, the means by which the confidentiality of the information will be safeguarded, and any other matters necessary to the purpose and functions of the team. The terms of the written agreement shall also provide how the team will coordinate its efforts with child protection teams as provided in § 26-8A-17 and local interagency teams, if any, as provided in § 27A-15-54. The written agreement shall be filed with the county auditor.

Source: SL 2005, ch 143, § 5.



§ 26-16-6 Education records.

26-16-6. Education records. To the extent that the county interdisciplinary child information team is involved in a proceeding that is held prior to adjudication by a court, the team satisfies the requirements of 20 U.S.C. 1232g(b)(1)(E)(ii)(I) of the Family Educational Rights and Privacy Act of 1974. South Dakota school districts may release education records to the team. The terms of the written agreement, as provided for in § 26-16-5, shall include a requirement that the officials and authorities to whom the information is disclosed certify in writing to the school district that is releasing the education records that the education records or information from the education records will not be disclosed to any other party without the prior written consent of the parent or guardian of the student.

Source: SL 2005, ch 143, § 6.



§ 26-16-7 Immunity from civil liability for team members acting in good faith.

26-16-7. Immunity from civil liability for team members acting in good faith. Any person serving as a member of a county interdisciplinary child information team as provided in § 26-16-1 whose action in facilitating the exchange and sharing of information in serving any child in the course of their professions, specialities, interests, or occupations for the purpose of holding each child accountable, ensuring the safety of the child and the community, and providing early intervention to avert more serious problems, is immune from any civil liability, arising out of any good faith act relevant to participation on any county interdisciplinary child information team, that might otherwise be incurred or imposed.

Source: SL 2005, ch 143, § 7.



§ 26-16-8 Agreement to include requirement for notice to parent or guardian--Exception.

26-16-8. Agreement to include requirement for notice to parent or guardian--Exception. Any agreement pursuant to this chapter shall include a requirement for notice to the parent or guardian unless the parent or guardian is the subject of an investigation by one of the participating agencies with respect to the child's conduct or welfare.

Source: SL 2005, ch 143, § 8.






Chapter 17 - Missing Children

§ 26-17-1 Agreement for parent locator service.

26-17-1. Agreement for parent locator service. The Department of Social Services shall enter into an agreement with the secretary of health and human services as authorized by the Parental Kidnapping Act of 1980, 94 Stat. 3572, 42 U.S.C. 663, as amended, under which the services of the parent locator service established pursuant to Title IV-D of the Social Security Act, 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, shall be made available to this state for the purpose of determining the whereabouts of any absent parent or child in order to enforce any law with respect to the unlawful taking or restraint of a child, or to make or enforce any child custody determination.

Source: SL 1985, ch 217, § 5; SDCL, § 22-19-13; SL 2005, ch 120, §§ 121, 125.



§ 26-17-2 Missing child report--Time for law enforcement agency to integrate information into national crime information center computer.

26-17-2. Missing child report--Time for law enforcement agency to integrate information into national crime information center computer. When a missing child report is made to a law enforcement agency in this state that has jurisdiction in the matter, the law enforcement agency shall gather readily available information about the missing child and integrate such information into the national crime information center computer within twelve hours following the making of the report. The law enforcement agency shall make reasonable efforts to acquire additional information about the missing child following the transmittal of the initially available information and promptly integrate any additional information acquired into such computer systems.

Source: SL 1985, ch 217, § 6; SDCL, § 22-19-14; SL 2005, ch 120, §§ 122, 125.



§ 26-17-3 Notice to parents that information integrated into computer.

26-17-3. Notice to parents that information integrated into computer. Whenever a law enforcement agency integrates information about a missing child into the national crime information center computer, the law enforcement agency shall promptly notify the missing child's parents, custodial parent, guardian, or legal custodian, or any other person responsible for the missing child, of that action.

Source: SL 1985, ch 217, § 7; SDCL, § 22-19-15; SL 2005, ch 120, §§ 123, 125.



§ 26-17-4 Information provided about missing child.

26-17-4. Information provided about missing child. Each parent, custodial parent, guardian, legal custodian, or other person responsible for the missing child shall provide available information upon request, and may provide information voluntarily, to the law enforcement agency during the information gathering process. The law enforcement agency also may obtain available information about the missing child from other persons subject to constitutional and statutory limitations.

Source: SL 1985, ch 217, § 8; SDCL, § 22-19-16; SL 2005, ch 120, §§ 124, 125.






Chapter 18 - Uniform Child Abduction Prevention Act

§ 26-18-1 Short title.

26-18-1. Short title. This chapter may be cited as the Uniform Child Abduction Prevention Act.

Source: SL 2007, ch 169, § 1.



§ 26-18-2 Definitions.

26-18-2. Definitions. In this chapter:

(1) "Abduction" means the wrongful removal or wrongful retention of a child.

(2) "Child" means an unemancipated individual who is less than 18 years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order.

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is at issue. The term includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, or protection from domestic violence.

(5) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(6) "Petition" includes a motion or its equivalent.

(7) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes a federally recognized Indian tribe or nation.

(9) "Travel document" means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation, or accommodations. The term does not include a passport or visa.

(10) "Wrongful removal" means the taking of a child that breaches rights of custody or visitation given or recognized under the law of this state.

(11) "Wrongful retention" means the keeping or concealing of a child that breaches rights of custody or visitation given or recognized under the law of this state.
Source: SL 2007, ch 169, § 2.



§ 26-18-3 Cooperation and communication among courts.

26-18-3. Cooperation and communication among courts. Sections 26-5B-110, 26-5B-111, and 26-5B-112 apply to cooperation and communications among courts in proceedings under this chapter.

Source: SL 2007, ch 169, § 3.



§ 26-18-4 Actions for abduction prevention measures.

26-18-4. Actions for abduction prevention measures. (a) A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

(b) A party to a child-custody determination or another individual or entity having a right under the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this chapter.

(c) A prosecutor or public authority designated under § 26-5B-315 may seek a warrant to take physical custody of a child under § 26-18-9 or other appropriate prevention measures.

Source: SL 2007, ch 169, § 4.



§ 26-18-5 Jurisdiction.

26-18-5. Jurisdiction. (a) A petition under this chapter may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue under chapter 26-5B.

(b) A court of this state has temporary emergency jurisdiction under § 26-5B-204 if the court finds a credible risk of abduction.

Source: SL 2007, ch 169, § 5.



§ 26-18-6 Contents of petition.

26-18-6. Contents of petition. A petition under this chapter must be verified and include a copy of any existing child-custody determination, if available. The petition must specify the risk factors for abduction, including the relevant factors described in § 26-18-7. Subject to subsection 26-5B-209(e), if reasonably ascertainable, the petition must contain:

(1) The name, date of birth, and gender of the child;

(2) The customary address and current physical location of the child;

(3) The identity, customary address, and current physical location of the respondent;

(4) A statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child, and the date, location, and disposition of the action;

(5) A statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect, and the date, location, and disposition of the case; and

(6) Any other information required to be submitted to the court for a child-custody determination under § 26-5B-209.
Source: SL 2007, ch 169, § 6.



§ 26-18-7 Factors to determine risk of abduction.

26-18-7. Factors to determine risk of abduction. (a) In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(1) Has previously abducted or attempted to abduct the child;

(2) Has threatened to abduct the child;

(3) Has recently engaged in activities that may indicate a planned abduction, including:

(A) Abandoning employment;

(B) Selling a primary residence;

(C) Terminating a lease;

(D) Closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities;

(E) Applying for a passport or visa or obtaining travel documents for the respondent, a family member, or the child; or

(F) Seeking to obtain the child's birth certificate or school or medical records;

(4) Has engaged in domestic violence, stalking, or child abuse or neglect;

(5) Has refused to follow a child-custody determination;

(6) Lacks strong familial, financial, emotional, or cultural ties to the state or the United States;

(7) Has strong familial, financial, emotional, or cultural ties to another state or country;

(8) Is likely to take the child to a country that:

(A) Is not a party to the Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(B) Is a party to the Hague Convention on the Civil Aspects of International Child Abduction but:

(i) The Hague Convention on the Civil Aspects of International Child Abduction is not in force between the United States and that country;

(ii) Is noncompliant according to the most recent compliance report issued by the United States Department of State; or

(iii) Lacks legal mechanisms for immediately and effectively enforcing a return order under the Hague Convention on the Civil Aspects of International Child Abduction;

(C) Poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(D) Has laws or practices that would:

(i) Enable the respondent, without due cause, to prevent the petitioner from contacting the child;

(ii) Restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status, or religion; or

(iii) Restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality, or religion;

(E) Is included by the United States Department of State on a current list of state sponsors of terrorism;

(F) Does not have an official United States diplomatic presence in the country; or

(G) Is engaged in active military action or war, including a civil war, to which the child may be exposed;

(9) Is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally;

(10) Has had an application for United States citizenship denied;

(11) Has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a Social Security card, a driver's license, or other government-issued identification card or has made a misrepresentation to the United States government;

(12) Has used multiple names to attempt to mislead or defraud; or

(13) Has engaged in any other conduct the court considers relevant to the risk of abduction.

(b) In the hearing on a petition under this chapter, the court shall consider any evidence that the respondent believed in good faith that the respondent's conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.

Source: SL 2007, ch 169, § 7.



§ 26-18-8 Provisions and measures to prevent abduction.

26-18-8. Provisions and measures to prevent abduction. (a) If a petition is filed under this chapter, the court may enter an order that must include:

(1) The basis for the court's exercise of jurisdiction;

(2) The manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(3) A detailed description of each party's custody and visitation rights and residential arrangements for the child;

(4) A provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(5) Identification of the child's country of habitual residence at the time of the issuance of the order.

(b) If, at a hearing on a petition under this chapter or on the court's own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order must include the provisions required by subsection (a) and measures and conditions, including those in subsections (c), (d), and (e), that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the reasons for the potential abduction, including evidence of domestic violence, stalking, or child abuse or neglect.

(c) An abduction prevention order may include one or more of the following:

(1) An imposition of travel restrictions that require that a party traveling with the child outside a designated geographical area provide the other party with the following:

(A) The travel itinerary of the child;

(B) A list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(C) Copies of all travel documents;

(2) A prohibition of the respondent directly or indirectly:

(A) Removing the child from this state, the United States, or another geographic area without permission of the court or the petitioner's written consent;

(B) Removing or retaining the child in violation of a child-custody determination;

(C) Removing the child from school or a child-care or similar facility; or

(D) Approaching the child at any location other than a site designated for supervised visitation;

(3) A requirement that a party to register the order in another state as a prerequisite to allowing the child to travel to that state;

(4) With regard to the child's passport:

(A) A direction that the petitioner place the child's name in the United States Department of State's Child Passport Issuance Alert Program;

(B) A requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child; and

(C) A prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(5) As a prerequisite to exercising custody or visitation, a requirement that the respondent provide:

(A) To the United States Department of State Office of Children's Issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(B) To the court:

(i) Proof that the respondent has provided the information in subparagraph (A); and

(ii) An acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made, or passport issued, on behalf of the child;

(C) To the petitioner, proof of registration with the United States Embassy or other United States diplomatic presence in the destination country and with the Central Authority for the Hague Convention on the Civil Aspects of International Child Abduction, if that Convention is in effect between the United States and the destination country, unless one of the parties objects; and

(D) A written waiver under the Privacy Act, 5 U.S.C. Section 552a, with respect to any document, application, or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(6) Upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child-custody determination issued in the United States.

(d) In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) Limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision;

(2) Require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorneys fees and costs if there is an abduction; and

(3) Require the respondent to obtain education on the potentially harmful effects to the child from abduction.

(e) To prevent imminent abduction of a child, a court may:

(1) Issue a warrant to take physical custody of the child under § 26-18-9 or the law of this state other than this chapter;

(2) Direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child, or enforce a custody determination under this chapter or the law of this state other than this chapter; or

(3) Grant any other relief allowed under the law of this state other than this chapter.

(f) The remedies provided in this chapter are cumulative and do not affect the availability of other remedies to prevent abduction.

Source: SL 2007, ch 169, § 8.



§ 26-18-9 Warrant to take physical custody of child.

26-18-9. Warrant to take physical custody of child. (a) If a petition under this chapter contains allegations, and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

(b) The respondent on a petition under subsection (a) must be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

(c) An ex parte warrant under subsection (a) to take physical custody of a child must:

(1) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based;

(2) Direct law enforcement officers to take physical custody of the child immediately;

(3) State the date and time for the hearing on the petition; and

(4) Provide for the safe interim placement of the child pending further order of the court.

(d) If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the National Crime Information Center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, or child abuse or neglect.

(e) The petition and warrant must be served on the respondent when or immediately after the child is taken into physical custody.

(f) A warrant to take physical custody of a child, issued by this state or another state, is enforceable throughout this state. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

(g) If the court finds, after a hearing, that a petitioner sought an ex parte warrant under subsection (a) for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney's fees, costs, and expenses.

(h) This chapter does not affect the availability of relief allowed under the law of this state other than this chapter.

Source: SL 2007, ch 169, § 9.



§ 26-18-10 Duration of abduction prevention order.

26-18-10. Duration of abduction prevention order. An abduction prevention order remains in effect until the earliest of:

(1) The time stated in the order;

(2) The emancipation of the child;

(3) The child's attaining eighteen years of age; or

(4) The time the order is modified, revoked, vacated, or superseded by a court with jurisdiction under §§ 26-5B-201 to 26-5B-203, inclusive.
Source: SL 2007, ch 169, § 10.



§ 26-18-11 Uniformity of application and construction.

26-18-11. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2007, ch 169, § 11.



§ 26-18-12 Relation to Electronic Signatures in Global and National Commerce Act.

26-18-12. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of the act, 15 U.S.C. Section 7001(c), of that act or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U. S.C. Section 7003(b).

Source: SL 2007, ch 169, § 12.









Title 27 - MENTALLY ILL PERSONS

TITLE 27

MENTALLY ILL PERSONS [TRANSFERRED]



Title 27A - MENTALLY ILL PERSONS

Chapter 01 - Definitions And General Provisions

§ 27A-1-1 Definitions.

27A-1-1. Definitions. Terms used in this title mean:

(1) "Administrator," that person designated by the secretary of social services to discharge the administrative functions of the Human Services Center including the delegation of responsibilities to the appropriate Human Services Center staff;

(2) "Appropriate regional facility," a facility designated by the department for the prehearing custody of an individual apprehended under authority of this title which is as close as possible in the immediate area to where the apprehension occurred; and is no more restrictive of mental, social, or physical freedom than necessary to protect the individual or others from physical injury. In determining the least restrictive facility, considerations shall include the preferences of the individual, the environmental restrictiveness of the setting, the proximity of the facility to the patient's residence, and the availability of family, legal and other community resources and support;

(3) "Center," the South Dakota Human Services Center;

(4) "Chronic disability," a condition evidenced by a reasonable expectation, based on the person's psychiatric history, that the person is incapable of making an informed medical decision because of a severe mental illness, is unlikely to comply with treatment as shown by a failure to comply with a prescribed course of treatment outside of an inpatient setting on two or more occasions within any continuous twelve month period, and, as a consequence, the person's current condition is likely to deteriorate until it is probable that the person will be a danger to self or others;

(5) "Co-occurring substance use disorder," refers to persons who have at least one mental disorder as well as an alcohol or drug use disorder;

(6) "Danger to others," a reasonable expectation that the person will inflict serious physical injury upon another person in the near future, due to a severe mental illness, as evidenced by the person's treatment history and the person's recent acts or omissions which constitute a danger of serious physical injury for another individual. Such acts may include a recently expressed threat if the threat is such that, if considered in the light of its context or in light of the person's recent previous acts or omissions, it is substantially supportive of an expectation that the threat will be carried out;

(7) "Danger to self,"

(a) A reasonable expectation that the person will inflict serious physical injury upon himself or herself in the near future, due to a severe mental illness, as evidenced by the person's treatment history and the person's recent acts or omissions which constitute a danger of suicide or self-inflicted serious physical injury. Such acts may include a recently expressed threat if the threat is such that, if considered in the light of its context or in light of the person's recent previous acts or omissions, it is substantially supportive of an expectation that the threat will be carried out; or

(b) A reasonable expectation of danger of serious personal harm in the near future, due to a severe mental illness, as evidenced by the person's treatment history and the person's recent acts or omissions which demonstrate an inability to provide for some basic human needs such as food, clothing, shelter, essential medical care, or personal safety, or by arrests for criminal behavior which occur as a result of the worsening of the person's severe mental illness;

(8) "Department," the Department of Social Services;

(9) "Essential medical care," medical care, that in its absence, a person cannot improve or a person's condition may deteriorate, or the person may improve but only at a significantly slower rate;

(10) "Facility director," that person designated to discharge the administrative functions of an inpatient psychiatric facility, other than the center, including the delegation of responsibilities to the appropriate facility staff;

(10A) "Health care," any care, treatment, service, or procedure to maintain, diagnose, or treat a person's physical or mental condition;

(11) "Incapacitated by the effects of alcohol or drugs," that a person, as a result of the use of alcohol or drugs, is unconscious or the person's judgment is otherwise so impaired that the person is incapable of realizing and making a rational decision with respect to the need for treatment;

(12) "Informed consent," consent voluntarily, knowingly, and competently given without any element of force, fraud, deceit, duress, threat, or other form of coercion after conscientious explanation of all information that a reasonable person would consider significant to the decision in a manner reasonably comprehensible to general lay understanding;

(13) "Inpatient psychiatric facility," a public or private facility or unit thereof which provides mental health diagnosis, observation, evaluation, care, treatment, or rehabilitation when the individual resides on the premises including a hospital, institution, clinic, mental health center or facility, or satellite thereof. An inpatient psychiatric facility may not include a residential facility which functions primarily to provide housing and other such supportive services when so designated by the department;

(14) "Inpatient treatment," mental health diagnosis, observation, evaluation, care, treatment, or rehabilitation rendered inside or on the premises of an inpatient psychiatric facility when the individual resides on the premises;

(15) "Least restrictive treatment alternative," the treatment and conditions of treatment which, separately and in combination, are no more intrusive or restrictive of mental, social, or physical freedom than necessary to achieve a reasonably adequate therapeutic benefit. In determining the least restrictive alternative, considerations shall include the values and preferences of the patient, the environmental restrictiveness of treatment settings, the duration of treatment, the physical safety of the patient and others, the psychological and physical restrictiveness of treatments, the relative risks and benefits of treatments to the patient, the proximity of the treatment program to the patient's residence, and the availability of family and community resources and support;

(16) "Mental health center," any private nonprofit organization which receives financial assistance from the state or its political subdivisions and which is established or organized for the purpose of conducting a program approved by the department for the diagnosis and treatment, or both, of persons with mental and emotional disorders;

(17) "Next of kin," for the purposes of this title, the person's next of kin, in order of priority stated, is the person's spouse if not legally separated, adult son or daughter, either parent or adult brother or sister;

(18) "Outpatient commitment order," an order by the board committing a person to outpatient treatment, either following a commitment hearing or upon a stipulation of the parties represented by counsel;

(19) "Outpatient treatment," mental health diagnosis, observation, evaluation, care, treatment or rehabilitation rendered inside or outside the premises of an outpatient program for the treatment of persons with mental, emotional, or substance use disorders;

(20) "Physician," any person licensed by the state to practice medicine or osteopathy or employed by a federal facility within the State of South Dakota to practice medicine or osteopathy;

(21) "Program director," the person designated to discharge the administrative functions of an outpatient program for treatment of persons with mental, emotional, or substance use disorders;

(22) "Resident," "patient," or "recipient," any person voluntarily receiving or ordered by a board or court to undergo evaluation or treatment;

(23) "Secretary," the secretary of the Department of Social Services;

(24) "Severe mental illness," substantial organic or psychiatric disorder of thought, mood, perception, orientation, or memory which significantly impairs judgment, behavior, or ability to cope with the basic demands of life. Intellectual disability, epilepsy, other developmental disability, alcohol or substance abuse, or brief periods of intoxication, or criminal behavior do not, alone, constitute severe mental illness;

(25) "Treatment," a mental health diagnosis, observation, evaluation, care, and medical treatment as may be necessary for the treatment of the person's mental illness or rehabilitation;

(26) "Treatment order," an order by the board of mental illness, as part of an inpatient or outpatient commitment order, or as a separate order by the circuit court or board after an inpatient or outpatient commitment ordered by the board, that requires a program of treatment as specified in this title.
Source: SDC 1939, § 30.0101; SDCL § 27-1-1; SL 1975, ch 181, § 42; SL 1976, ch 168, § 2; SL 1987, ch 197, § 1; SL 1991, ch 220, § 1; SL 1992, ch 190, §§ 1, 2; SL 1995, ch 154, § 1; SL 1996, ch 181, § 1; SL 2000, ch 129, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 149, § 1; SL 2013, ch 122, § 1; SL 2013, ch 125, § 6.



§ 27A-1-2 Involuntary commitment.

27A-1-2. Involuntary commitment. A person is subject to involuntary commitment if:

(1) The person has a severe mental illness;

(2) Due to the severe mental illness, the person is a danger to self or others or has a chronic disability; and

(3) The person needs and is likely to benefit from treatment.
Source: SL 1966, ch 186, § 1; SDCL §§ 27-3-1, 27-5-1; SL 1975, ch 181, §§ 1, 45; SDCL Supp, § 27-1-1.1; SL 1987, ch 197, § 2; SL 1989, ch 21, § 49; SL 1991, ch 220, § 2; SL 2012, ch 149, § 2.



§ 27A-1-3 Qualified mental health professionals.

27A-1-3. Qualified mental health professionals. As used in this title, the term, qualified mental health professional, means a physician licensed pursuant to chapter 36-4 or a member of one of the professions listed as follows who is in good standing with any relevant licensing or certification boards:

(1) A psychologist who is licensed to practice psychology in South Dakota;

(2) An advanced practice nurse with at least a master's degree from an accredited education program and either two years or one thousand hours of clinical experience that includes mental health evaluation and treatment;

(3) A certified social worker with a master's degree from an accredited training program and two years of supervised clinical experience in a mental health setting;

(4) A person who has a master's degree in psychology from an accredited program and two years of supervised clinical mental health experience and who meets the provision of subdivision 36-27A-2(2);

(5) A counselor who is certified under chapter 36-32 as a licensed professional counselor--mental health;

(6) A counselor who is certified under chapter 36-32 as a licensed professional counselor and has two years of supervised clinical experience in a mental health setting and who is employed by the State of South Dakota or a mental health center;

(7) A therapist who is licensed under chapter 36-33 as a marriage and family therapist with two years of supervised clinical experience in a mental health setting;

(8) A physician assistant who is licensed under chapter 36-4A and either two years or one thousand hours of clinical experience that includes mental health evaluation and treatment; or

(9) A professional as listed in subdivisions (1) to (8), inclusive, who is employed by the federal government and currently licensed in that profession in another state, in good standing with the licensing board, and acting within the scope of the professional's license.

Except as provided in subdivision (9) and § 36-4-20, each qualified mental health professional shall meet all licensing and certification requirements promulgated by the State of South Dakota for persons engaged in private practice of the same profession in South Dakota. However, the private practice licensure requirements for persons referred to in subdivisions (3) and (6) do not apply to those employed by the State of South Dakota, mental health centers, or organizations that have a formal clinical supervision arrangement by an employed person who is licensed at the private practice level.

Source: SL 1975, ch 181, §§ 1 (9), 30; SDCL Supp, §§ 27-1-1.1 (9), 27-1-3.1; SL 1978, ch 193, § 1; SL 1987, ch 198, § 1; SL 1991, ch 220, § 3; SL 1994, ch 222, §§ 1, 2; SL 1995, ch 226, § 5; SL 2003, ch 151, § 1; SL 2003, ch 152, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 149, § 3; SL 2013, ch 122, § 3.



§ 27A-1-4 Unlawful confinement of mentally ill as felony or misdemeanor.

27A-1-4. Unlawful confinement of mentally ill as felony or misdemeanor. Any person who intentionally and wrongfully places or attempts to place any person in a facility for the mentally ill by any method other than as prescribed by law is guilty of a Class 6 felony. Any person who confines any mentally ill person in any other manner or in any other place than is authorized by law, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.2708; SDCL, § 27-1-6; SL 1975, ch 181, § 43; SL 1991, ch 220, § 4.



§ 27A-1-5 Repealed.

27A-1-5. Repealed by SL 1991, ch 220, § 5



§ 27A-1-6 Repealed.

27A-1-6. Repealed by SL 2014, ch 132, § 4.



§ 27A-1-7 Training required by department.

27A-1-7. Training required by department. To complete examinations as part of the emergency commitment process, qualified mental health professionals shall participate in training as required by the Department of Social Services prior to serving in this capacity.

Source: SL 1994, ch 222, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 149, § 4.



§ 27A-1-8 Repealed.

27A-1-8. Repealed by SL 2012, ch 149, § 5.



§ 27A-1-9 Promulgation of rules for training qualified mental health professionals.

27A-1-9. Promulgation of rules for training qualified mental health professionals. The Department of Social Services shall establish requirements for training qualified mental health professionals on the emergency commitment process and their role regarding performing examinations. The department may require fees to cover the administrative costs associated with the training. The department shall implement this section by rules promulgated pursuant to chapter 1-26.

Source: SL 1994, ch 222, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 149, § 6.



§ 27A-1-10 Mental health setting.

27A-1-10. Mental health setting. A mental health setting is one in which the diagnosis and treatment of mental and emotional disorders is the primary task of the mental health professional. A mental health setting may be a clinic, hospital, social service agency, private professional service provider, residential facility, mental health center, or other entity in which a mental health professional provides diagnosis and treatment of mental and emotional disorders.

Source: SL 1995, ch 155, § 1.



§ 27A-1-11 Repealed.

27A-1-11. Repealed by SL 2012, ch 149, § 7.



§ 27A-1-12 Definitions.

27A-1-12. Definitions. Terms in §§ 27A-1-12 to 27A-1-17, inclusive, mean:

(1) "Bordering state," Iowa, Minnesota, Montana, Nebraska, North Dakota, or Wyoming;

(2) "Treatment facility," an accredited prevention or treatment facility as defined in § 34-20A-2 or an inpatient psychiatric facility as defined in § 27A-1-1.
Source: SL 2004, ch 184, § 1.



§ 27A-1-13 Contract with bordering state for treatment of mental illness or substance use disorder in state facility.

27A-1-13. Contract with bordering state for treatment of mental illness or substance use disorder in state facility. A bordering state or governmental entity of a bordering state may contract with any appropriate treatment facility in South Dakota for the treatment of mental illness or substance use disorder for residents of the bordering state. However, the contract shall conform to the requirements of §§ 27A-1-12 to 27A-1-17, inclusive.

Source: SL 2004, ch 184, § 2, eff. Mar. 9, 2004; SL 2016, ch 15, § 7.



§ 27A-1-14 Treatment contracts not allowed for certain persons convicted of criminal offense.

27A-1-14. Treatment contracts not allowed for certain persons convicted of criminal offense. No contract may be entered into under §§ 27A-1-12 to 27A-1-17, inclusive, for treatment to any person who:

(1) Is serving a sentence after conviction of a criminal offense;

(2) Is on probation or parole; or

(3) Is the subject of a presentence investigation.
Source: SL 2004, ch 184, § 3.



§ 27A-1-15 Content of contract for treatment.

27A-1-15. Content of contract for treatment. Any contract entered into under §§ 27A-1-12 to 27A-1-17, inclusive, between a bordering state or governmental entity of a bordering state and a South Dakota treatment facility shall, at a minimum:

(1) Describe the services to be provided;

(2) Establish responsibility for the costs of services;

(3) Establish responsibility for the costs of transporting individuals receiving services under §§ 27A-1-12 to 27A-1-17, inclusive;

(4) Establish responsibility for the transportation of individuals under §§ 27A-1-12 to 27A-1-17, inclusive;

(5) Specify the duration of the contract;

(6) Specify the means of terminating the contract;

(7) Specify the terms and conditions for refusal to admit or retain an individual; and

(8) Identify the goals to be accomplished by the placement of an individual under §§ 27A-1-12 to 27A-1-17, inclusive.
Source: SL 2004, ch 184, § 4.



§ 27A-1-16 Negotiations to develop treatment contract--Temporary placement of person on emergency hold or involuntary commitment--Continuing responsibility of bordering state.

27A-1-16. Negotiations to develop treatment contract--Temporary placement of person on emergency hold or involuntary commitment--Continuing responsibility of bordering state. Any treatment facility in South Dakota may enter negotiations with appropriate personnel of a bordering state to develop a contract that conforms to the requirements of §§ 27A-1-12 to 27A-1-17, inclusive. A contract with a bordering state shall enable the temporary placement in South Dakota by a bordering state of a person who is on an emergency hold or who has been involuntarily committed due to mental illness or a substance use disorder as determined by the bordering state. Any person committed by a bordering state or on emergency hold from a bordering state and who is placed in a South Dakota facility continues to be in the legal custody of the bordering state and shall be returned to the bordering state before release from emergency hold or involuntary commitment. The bordering state's laws governing commitment criteria, length of commitment, hearings, reexaminations, and extension of commitment continue to apply to these bordering state residents. The State of South Dakota is not responsible for treatment costs, legal proceeding costs, or transportation costs. In all other aspects, a resident of a bordering state placed in a South Dakota facility is subject to the laws of South Dakota. A contract under §§ 27A-1-12 to 27A-1-17, inclusive, with a bordering state or bordering state governmental entity shall specify that responsibility for payment for the cost of care and transportation for persons under §§ 27A-1-12 to 27A-1-17, inclusive, remains with the contracting entity of the bordering state of which that person is a resident.

Source: SL 2004, ch 184, § 5, eff. Mar. 9, 2004; SL 2016, ch 15, § 8.



§ 27A-1-17 Placement or transfer of person from bordering state to Human Services Center prohibited.

27A-1-17. Placement or transfer of person from bordering state to Human Services Center prohibited. No person placed in South Dakota from a bordering state under §§ 27A-1-12 to 27A-1-17, inclusive, may be placed or transferred to the South Dakota Human Services Center.

Source: SL 2004, ch 184, § 6.






Chapter 02 - Powers And Obligations Of Persons Of Unsound Mind [Transferred]

CHAPTER 27A-2

POWERS AND OBLIGATIONS OF PERSONS OF UNSOUND MIND [TRANSFERRED]

[Transferred to chapter 20-11A]



Chapter 03 - State Mental Health Programs

§ 27A-3-1 General functions of department.

27A-3-1. General functions of department. The Department of Social Services shall consider, determine, and establish policy and exercise such coordination for programs for mental health care and the treatment of mental illness; develop, maintain, and operate programs for mental health services and the treatment of mental illness, and coordinate the work of the state departments involved in such programs. It shall also assist mental health centers within the State of South Dakota in programs of consultation, care, and training and to carry out the duties imposed in this title, or as otherwise authorized and assigned to the department by law.

Source: SL 1966, ch 186, § 2; SDCL § 27-3-8; SL 1989, ch 21, § 50; SL 1991, ch 220, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-3-1.1 Repealed.

27A-3-1.1. Repealed by SL 2012, ch 150, § 1.



§ 27A-3-1.2 Repealed.

27A-3-1.2. Repealed by SL 2002, ch 134, § 1



§ 27A-3-1.3 to 27A-3-1.5. Repealed.

27A-3-1.3 to 27A-3-1.5. Repealed by SL 2012, ch 150, §§ 2 to 4.



§ 27A-3-2 to 27A-3-5. Repealed.

27A-3-2 to 27A-3-5. Repealed by SL 2012, ch 150, §§ 5 to 8.



§ 27A-3-6 Acquisition and use of property by department--Legislative approval required for acquisition or transfer of real property.

27A-3-6. Acquisition and use of property by department--Legislative approval required for acquisition or transfer of real property. The Department of Social Services may receive, acquire, have charge of, and operate all properties for the purposes authorized herein. The department may receive gifts and contributions from public and private sources and acquire other properties as an agency of the State of South Dakota and hold and use the same for purposes herein. However, it may not purchase, lease anything except office quarters as approved by the state commissioner of administration, sell, encumber, or alienate any real property without the specific consent and prior approval of the Legislature.

Source: SL 1966, ch 186, § 7 (11); SDCL § 27-3-13; SL 1973, ch 173, § 1; SL 1989, ch 21, § 59; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-3-7 Repealed.

27A-3-7. Repealed by SL 2012, ch 150, § 9.



§ 27A-3-8 Residential facilities for emotionally disturbed children.

27A-3-8. Residential facilities for emotionally disturbed children. The Department of Human Services or the Department of Social Services may lease, construct, or purchase facilities for providing residential care during the course of diagnosis, treatment, and observation of emotionally disturbed children. The department has the authority to accept gifts, contributions, federal grants-in-aid, or financial aid from any other source for the facilities described above.

Any facilities acquired pursuant to this section shall be the sole operational responsibility of the Department of Human Services or the Department of Social Services within available state appropriations, federal funds, or other sources of revenue. The Department of Human Services or the Department of Social Services shall establish rules, promulgated pursuant to chapter 1-26, necessary for the proper operation and supervision of such facilities and consistent with sound therapeutic procedures.

Source: SL 1968, ch 220; SDCL Supp, § 27-3-24; SL 1989, ch 21, § 61; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011.



§ 27A-3-9 , 27A-3-10. Repealed.

27A-3-9, 27A-3-10. Repealed by SL 2012, ch 150, §§ 10, 11.



§ 27A-3-11 Repealed.

27A-3-11. Repealed by SL 1991, ch 220, § 8






Chapter 04 - South Dakota Human Services Center

§ 27A-4-1 Hospital established--Location.

27A-4-1. Hospital established--Location. The state hospital for the mentally ill, as now established and located on the southeast quarter of section thirty-six, township ninety-four north, range fifty-six west of the fifth principal meridian, and on adjacent land owned by the hospital, near the city of Yankton, in Yankton County, shall be known as the South Dakota Human Services Center. The South Dakota Human Services Center and any other locations established as branch facilities of the Human Services Center shall be under the direction and control of the Department of Social Services.

Source: SDC 1939, § 30.0201; SDCL § 27-4-1; SL 1974, ch 181, § 1; SL 1989, ch 21, § 64; SL 1991, ch 220, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-4-2 Repealed.

27A-4-2. Repealed by SL 2012, ch 150, § 12.



§ 27A-4-3 Appointment of administrator.

27A-4-3. Appointment of administrator. The secretary of social services shall appoint an administrator of the South Dakota Human Services Center.

The administrator shall be the chief executive officer of the South Dakota Human Services Center. The administrator shall serve at the pleasure of the secretary of social services.

Source: SDC 1939, § 30.0205; SL 1961, ch 155, § 1; SDCL § 27-4-3; SL 1971, ch 167; SL 1975, ch 181, § 52; SL 1989, ch 21, § 66; SL 2002, ch 135, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011; SL 2013, ch 122, § 4.



§ 27A-4-4 Repealed.

27A-4-4. Repealed by SL 1991, ch 220, § 10



§ 27A-4-5 Repealed.

27A-4-5. Repealed by SL 2012, ch 150, § 13.



§ 27A-4-6 Acceptance and use of property for center--Diversion to other purposes prohibited--Restrictions on power to contract and convey real estate.

27A-4-6. Acceptance and use of property for center--Diversion to other purposes prohibited--Restrictions on power to contract and convey real estate. The Department of Social Services may take, in the name of the state, and hold in trust for the South Dakota Human Services Center any lands, conveyed or devised, and any money or personal property given or bequeathed to be applied for any purpose connected with such institution. It may divert any such lands, money, or personal property to any purpose other than the one for which such lands, money, or personal property were given, devised, or bequeathed, and it may not bind the state by any contract beyond the amount of the appropriation which may at the time have been made for the purposes expressed in the contract, nor sell or convey any part of real estate belonging to such center without the consent of the Legislature. However, it may release and mortgage or convey any real estate which may be held by it as security for any money or upon any trust, the terms of which authorize such conveyance.

Source: SDC 1939, § 30.0204; SDCL § 27-4-8; SL 1989, ch 21, § 68; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-4-7 Repealed.

27A-4-7. Repealed by SL 1989, ch 21, § 69



§ 27A-4-8 Establishment of psychiatric units at center--Special units.

27A-4-8. Establishment of psychiatric units at center--Special units. The Department of Social Services shall establish, at a minimum, appropriate acute, intermediate, and long-term psychiatric units at the South Dakota Human Services Center. Such units shall provide care, treatment, and rehabilitative services to those patients with mental illness specifically needing inpatient psychiatric treatment and admitted according to law. The Department of Social Services may establish other special units as it may determine necessary.

Source: SDC 1939, § 30.0202; SDCL § 27-4-10; SL 1975, ch 181, § 55; SL 1981, ch 205, § 1; SL 1987, ch 198, § 2; SL 1989, ch 21, § 70; SL 1991, ch 220, § 12; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-4-9 Juvenile unit authorized at Human Services Center--Purpose--Determination by administrator required before admission.

27A-4-9. Juvenile unit authorized at Human Services Center--Purpose--Determination by administrator required before admission. The Department of Social Services may establish a juvenile mental health unit at the South Dakota Human Services Center. Such unit shall provide for the care, treatment, and education of adolescents in need of inpatient treatment. Voluntary or involuntary admission to the juvenile mental health unit shall require a preadmission determination by the administrator of the Human Services Center that the admission is appropriate and within the capacity of the unit established by the secretary of social services.

Source: SL 1967, ch 271, § 1; SDCL § 27-4-23; SL 1975, ch 181, § 59; SL 1979, ch 174, § 1; SL 1989, ch 21, § 71; SL 1991, ch 220, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-4-10 Repealed.

27A-4-10. Repealed by SL 2012, ch 150, § 14.



§ 27A-4-11 Receipt of patient from State Veterans' Home--Expenses paid by state.

27A-4-11. Receipt of patient from State Veterans' Home--Expenses paid by state. If any resident of the State Veterans' Home is admitted to the South Dakota Human Services Center, all expenses for the care, board, keeping, and transportation for such person shall be a charge upon the state, provided such resident is without sufficient means to pay all or part of such expenses.

Source: SDC 1939, § 30.0117; SL 1953, ch 179; SL 1965, ch 147; SDCL, § 27-4-14; SL 1991, ch 220, § 15.



§ 27A-4-12 Contract for care of person in United States custody.

27A-4-12. Contract for care of person in United States custody. The center may enter into written contracts with the United States for the treatment and care of persons in the custody of the United States subject to the provisions of this title.

Source: SL 1945, ch 129; SDC Supp 1960, § 30.0117-1; SDCL, § 27-4-15; SL 1989, ch 21, § 72; SL 1991, ch 220, § 16.



§ 27A-4-13 Repealed.

27A-4-13. Repealed by SL 1991, ch 220, § 17



§ 27A-4-14 Transfer of patients to other facilities, programs, or agencies.

27A-4-14. Transfer of patients to other facilities, programs, or agencies. Any person committed to the South Dakota Human Services Center may be transferred to the care of a veterans' hospital, a mental health center, or a community-based mental health program operated by the state if, in the judgment of the administrator of the Human Services Center, the person would benefit from treatment received at the facility. The transfer of the person and the commitment may only be made by mutual consent of each facility, program, or agency. The administrator of the Human Services Center shall furnish all appropriate information concerning the patient, with or without consent, to the receiving facility, program, or agency. All charges for treatment at the facility, program, or agency shall be made in accordance with the provisions of this title.

Source: SL 1974, ch 183, § 12; SL 1975, ch 181, § 56; SDCL Supp, § 27-4-11.1; SL 1987, ch 198, § 3; SL 1991, ch 220, § 18; SL 1995, ch 156; SL 2012, ch 149, § 8.



§ 27A-4-15 Transportation of nonresident patient to home state--Payment of expense.

27A-4-15. Transportation of nonresident patient to home state--Payment of expense. If it appears to the satisfaction of the administrator of the South Dakota Human Services Center and to the secretary of social services that a person has been received at such institution who is not a resident of this state, but who is a resident of some other state or territory of the United States, the administrator of such hospital shall so certify, and shall provide for the transportation of such person to the state of his residence, and particularly to a similar institution of such state, and shall also provide an attendant to take such patient to the state of his residence and to such institution therein. The expense of transporting and caring for such person en route, together with the expense of such attendant, shall be paid out of the general funds of the state.

Source: SDC 1939, § 30.0121; SDCL § 27-4-16; SL 1975, ch 181, § 57; SL 1989, ch 21, § 74; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-4-16 Search for patient on unauthorized leave--Notice--Return of patient to center.

27A-4-16. Search for patient on unauthorized leave--Notice--Return of patient to center. If any patient committed by a county board of mental illness or voluntary patient deemed dangerous to self or others shall take unauthorized leave from the center, the administrator shall immediately start a search for the patient, and if the patient cannot be found, he shall notify the sheriff of the county where the patient resides and the sheriff's office in the county wherein the facility is located. If the patient is found, a local law enforcement officer from the county where apprehended shall return him to the South Dakota Human Services Center.

Source: SDC 1939, § 30.0221; SDCL, § 27-4-27; SL 1975, ch 181, § 60; SL 1987, ch 198, § 4; SL 1991, ch 220, § 19.



§ 27A-4-17 Disposition of funds left by deceased patients--Credit to special fund--Notice of unclaimed funds.

27A-4-17. Disposition of funds left by deceased patients--Credit to special fund--Notice of unclaimed funds. If a patient of the center dies, leaving funds at the center, the administrator of the center shall turn the funds over to the department for the sole use and benefit of the center. The funds shall be subject to refund within one year to any creditor, dependent, or heir, who establishes a right to the funds or any portion thereof. All the funds shall be credited to a fund designated as the unclaimed funds account. The center shall give, within thirty days of the death, notice of the unclaimed funds to all individuals listed as relatives in the center's records and any and all known creditors including the Department of Social Services.

Source: SL 1961, ch 157, § 1; SDCL, § 27-4-28; SL 1975, ch 181, § 61; SL 1989, ch 21, § 75; SL 1991, ch 220, § 20; SL 1996, ch 181, § 2.



§ 27A-4-17.1 Use of unclaimed funds--Satisfaction of indebtedness.

27A-4-17.1. Use of unclaimed funds--Satisfaction of indebtedness. If a patient dies at the center and leaves funds, any indebtedness incurred by the patient for care at the center shall take precedence over any other claims. Funds may be disbursed by the center to satisfy the indebtedness and shall be disbursed in the following order:

(1) Any indebtedness incurred by the center prior to the patient's death for the benefit of the patient shall be paid by the center from the deceased patient's funds on deposit;

(2) Any indebtedness incurred by the patient during the patient's stay at the center shall be paid out of these funds;

(3) After the liabilities have been satisfied, any funds remaining shall be paid to the family if a valid estate has been established; and

(4) If a valid estate has not been established, the funds shall be applied to any outstanding funeral bills upon receiving a valid itemization from the funeral home.

Any liabilities paid pursuant to subdivision (1), (2), or (4) of this section shall be paid on a prorata basis if sufficient funds are not available to pay the entire amount within that subdivision.

Source: SL 1996, ch 181, § 4.



§ 27A-4-17.2 Disbursement of unclaimed funds after satisfaction of indebtedness.

27A-4-17.2. Disbursement of unclaimed funds after satisfaction of indebtedness. If any funds remain after the disbursement allowed in § 27A-4-17.1, funds shall be disbursed in the following order:

(1) If the patient has been receiving veterans administration funds the center shall notify the veterans administration as to the balance and upon receipt of proper claim shall disburse the funds to the veterans administration;

(2) If the patient has been a medicaid recipient, the administrator shall notify the Department of Social Services of the balance and the date of the death, on forms provided by the Department of Social Services. Upon receiving a valid claim, the funds shall be disbursed to the Department of Social Services with the center not responsible for any further claims;

(3) If any funds remain, in the sum of three hundred dollars or more, the administrator shall hold it for the benefit of the county legally obligated for the care of the patient for the purpose of satisfying any lien of the county against the patient;

(4) If the county waives or fails to commence proceedings on its lien within six months from the date of the death, the funds shall be made available to other creditors on a prorata basis; and

(5) If none of the above apply, or if no proceeding of probate or administration of the estate is commenced within six months from the time of giving the notice as required in § 27A-4-17, or if there are no heirs to the estate, the amount on deposit at the center, notwithstanding chapter 21-36, shall escheat to the center's patient benefit fund.
Source: SL 1996, ch 181, § 5.



§ 27A-4-17.3 Disposition of personal property left by deceased or discharged patients.

27A-4-17.3. Disposition of personal property left by deceased or discharged patients. If a patient at the center dies leaving personal property at the center, all property shall be released to the next of kin listed on the records at the center. If the person is discharged, notification shall be made to interested parties that the property must be claimed and removed within six months. If notification cannot be made and no one claims the property within six months, the property shall escheat to the center for the sole use of the center.

Source: SL 1996, ch 181, § 6.



§ 27A-4-17.4 Disposition of funds left by discharged patient.

27A-4-17.4. Disposition of funds left by discharged patient. If a patient at the center is discharged and leaves funds at the center, the funds shall be turned over to the administrator and deposited in the unclaimed funds account. Notice of the unclaimed funds shall be provided to the patient by first class mail, at the last known address of the patient. The funds shall be mailed to the patient by check if requested. If the funds are not claimed within one year from the date of deposit to the unclaimed funds account, the funds shall escheat to the center's patient benefit fund.

Source: SL 1996, ch 181, § 7.



§ 27A-4-18 Repealed.

27A-4-18. Repealed by SL 1996, ch 181, § 3



§ 27A-4-19 Repealed.

27A-4-19. Repealed by SL 1982, ch 16, § 45



§ 27A-4-20 Capacity limits for treatment areas.

27A-4-20. Capacity limits for treatment areas. The secretary shall, in conjunction with the administrator, establish capacity limits for the treatment areas required by § 27A-4-8 at the center. The limits may not be exceeded unless an emergency situation is declared by the secretary and the administrator. Capacity limitations shall be established using such criteria as number of patients, and staffing levels. If capacity limits are reached, no additional admissions may be accepted until census numbers decrease. If capacity limits are reached, the department shall contract for appropriate services for those qualified for admission. This contract obligation does not apply to programs established at the discretion of the department or pursuant to § 27A-4-9 or § 34-20B-105.

Source: SL 1991, ch 220, § 22; SL 1996, ch 182.



§ 27A-4-21 Crime of assisting in escape of involuntarily committed person--Penalties.

27A-4-21. Crime of assisting in escape of involuntarily committed person--Penalties. Any state employee or any employee of an agency under contract to the State of South Dakota who knowingly and intentionally allows or assists in the escape or release of an involuntarily committed person from the Human Services Center, through acts or omission, is guilty of a Class 6 felony. Any other person who knowingly and intentionally allows or assists in the escape or release of an involuntarily committed person from the Human Services Center, through acts or omission, is guilty of a Class 1 misdemeanor.

The term, escape, or, release, as used in this section includes departure without lawful authority or failure to return to custody following a temporary leave granted for a specific purpose or limited period.

Source: SL 2001, ch 148, § 1.



§ 27A-4-22 Criminal background investigation of new employees--Temporary employment--Fees.

27A-4-22. Criminal background investigation of new employees--Temporary employment--Fees. Each person hired as an employee whose primary duty includes patient care or supervision at the Human Services Center shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The Human Services Center shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The Human Services Center may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check.

Source: SL 2012, ch 29, § 1.






Chapter 05 - Local Mental Health Centers And Community Support Providers

§ 27A-5-1 Determination of standards for locally operated centers.

27A-5-1. Determination of standards for locally operated centers. The Department of Social Services shall determine and establish reasonable standards and requirements for the locally operated nonprofit mental health centers operated within the State of South Dakota to qualify for assistance from the State of South Dakota. The secretary of social services may adopt reasonable rules in regard to the following standards and requirements:

(1) Staff requirements;

(2) Administration, audit requirements, and record keeping;

(3) Services provided;

(4) Patient rights; and

(5) Such other standards as are necessary for the safety and health of clients and patients.
Source: SL 1966, ch 186, § 7 (2); SDCL § 27-5-2; SL 1975, ch 181, § 63; SL 1981, ch 199, § 13; SL 1989, ch 21, § 77; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-5-2 to 27A-5-6. Repealed.

27A-5-2 to 27A-5-6. Repealed by SL 2012, ch 150, §§ 15 to 19.



§ 27A-5-7 Department of Social Services to designate county service centers.

27A-5-7. Department of Social Services to designate county service centers. The Department of Social Services shall designate a mental health center as the service center for each county.

Source: SL 1974, ch 183, § 3; SL 1975, ch 181, § 69; SDCL Supp, § 27-5-9; SL 1989, ch 21, § 83; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-5-8 Repealed.

27A-5-8. Repealed by SL 1991, ch 220, § 28



§ 27A-5-9 County and municipal contributions to mental health centers, clinics, and community support providers.

27A-5-9. County and municipal contributions to mental health centers, clinics, and community support providers. The boards of county commissioners and the municipal governing bodies may contribute sums of money annually from their general fund to any mental health center, clinic, or community support provider approved by the Department of Social Services, or to each of such facilities, without regard to whether they are within or outside of their respective jurisdictions.

Source: SL 1957, ch 152, §§ 1, 2; SDC Supp 1960, § 12.0617-12; SL 1961, ch 31, § 2; SL 1963, ch 38; SDCL § 27-5-8; SL 1971, ch 168; SL 1985, ch 77, § 15; SL 1989, ch 21, § 85; SL 2009, ch 138, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-5-10 No charge against counties contributing to support of center--Reduced rate.

27A-5-10. No charge against counties contributing to support of center--Reduced rate. If a county makes a contribution of at least one dollar per capita to the support of a mental health center in accordance with § 27A-5-9, no charge may be levied against the county for persons provided treatment by such mental health center until the cumulative total of such charges reaches seventy-five percent of the total county contribution. Thereafter, such county shall be charged at a rate of seventy-five percent of the rate at which it would normally be charged in accordance with the fee schedule prescribed by the Department of Social Services.

Source: SL 1974, ch 183, § 5; SL 1975, ch 181, § 71; SDCL Supp, § 27-5-11; SL 1989, ch 21, § 86; SL 1991, ch 220, § 29; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-5-11 to 27A-5-14. Repealed.

27A-5-11 to 27A-5-14. Repealed by SL 1991, ch 220, §§ 30 to 33



§ 27A-5-15 Discharge procedures.

27A-5-15. Discharge procedures. The procedures for discharge from commitment provided in this title apply to any person committed to the care of a mental health center.

Source: SL 1974, ch 183, § 14; SL 1975, ch 181, § 72; SDCL Supp, § 27-5-17; SL 1991, ch 220, § 34.



§ 27A-5-16 Charges for inpatient treatment.

27A-5-16. Charges for inpatient treatment. When inpatient services are provided by a local mental health center to an individual pursuant to this title, charges for such treatment may be assessed to the individual, to any third party resource available, to a legally responsible person, to the county of residence according to chapter 28-13 if the individual is indigent or to the department through contract with the mental health center.

Source: SL 1991, ch 220, § 35.



§ 27A-5-17 Charges for detention or temporary housing services to individuals awaiting hearing assessed to county of residence.

27A-5-17. Charges for detention or temporary housing services to individuals awaiting hearing assessed to county of residence. When detention or temporary housing services are provided by a local mental health center to individuals awaiting a commitment hearing, charges for such services may be assessed to the county of residence of the individual provided, however, the provisions of chapter 28-14 shall not apply. Costs shall be based on a schedule of usual, ordinary, and reasonable charges for such services as approved by the department or by agreement with the county.

Source: SL 1991, ch 220, § 36.



§ 27A-5-18 Charges for other services by local centers--Schedule of fees.

27A-5-18. Charges for other services by local centers--Schedule of fees. When other services are provided by a local mental health center to individuals pursuant to this title, charges for such services may be assessed to the individual, to any third-party payment resource available, to the county of residence if indigent, provided, however, the provisions of chapter 28-14 do not apply, or to the department through contract with the center. The schedule of fees for services provided shall be the same as those assessed to the general public or according to agreements made with the county.

Source: SL 1991, ch 220, § 37.






Chapter 06 - Interstate Cooperation In Mental Health Services

§ 27A-6-1 Compact continued--Text of compact.

27A-6-1. Compact continued--Text of compact. The Interstate Compact on Mental Health is hereby continued in force by this state with all other states legally joining therein in the form substantially as follows:

The contracting states solemnly agree that:
ARTICLE I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.
ARTICLE II

As used in this compact:

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
ARTICLE III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.
ARTICLE IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.
ARTICLE V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.
ARTICLE VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.
ARTICLE VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a non-party state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.
ARTICLE VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or re-appoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or any other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.
ARTICLE IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.
ARTICLE X

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.
ARTICLE XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.
ARTICLE XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.
ARTICLE XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the Governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.
ARTICLE XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Source: SL 1959, ch 302, § 1; SDC Supp 1960, § 55.5801; SDCL, § 27-19-1.



§ 27A-6-2 Compact administrator--Cooperation with other public agencies in state.

27A-6-2. Compact administrator--Cooperation with other public agencies in state. The secretary of human services or his designee shall be the compact administrator. The compact administrator shall cooperate with all departments, agencies, and officers of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement entered into by this state.

Source: SL 1959, ch 302, § 2; SDC Supp 1960, § 55.5802; SDCL, § 27-19-2; SL 1981, ch 199, § 14; SL 1989, ch 21, § 87.



§ 27A-6-3 Supplementary agreements authorized--Concurrence required when service required from state agencies.

27A-6-3. Supplementary agreements authorized--Concurrence required when service required from state agencies. The secretary of human services may enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact. If such supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement may have force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

Source: SL 1959, ch 302, § 3; SDC Supp 1960, § 55.5803; SDCL, § 27-19-3; SL 1989, ch 21, § 88.



§ 27A-6-4 Arrangement for discharge of financial obligations under compact and supplementary agreements.

27A-6-4. Arrangement for discharge of financial obligations under compact and supplementary agreements. The compact administrator, subject to the approval of the state treasurer, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.

Source: SL 1959, ch 302, § 4; SDC Supp 1960, § 55.5804; SDCL, § 27-19-4.



§ 27A-6-5 Consultation with family and county board before transfer of patient to another state.

27A-6-5. Consultation with family and county board before transfer of patient to another state. The compact administrator is hereby directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution of this state to an institution in another party state, to take no final action without approval of the county board of mental illness.

Source: SL 1959, ch 302, § 5; SDC Supp 1960, § 55.5805; SDCL, § 27-19-5.






Chapter 07 - County Boards Of Mental Illness

§ 27A-7-1 County board of mental illness--Composition and appointment of board--Qualifications of members--Joint boards--Alternates.

27A-7-1. County board of mental illness--Composition and appointment of board--Qualifications of members--Joint boards--Alternates. In each county a magistrate judge or lawyer shall be appointed by the presiding circuit judge of the circuit in which the county is situated to serve as the chair of the county board of mental illness. Any board conducting commitment hearings shall consist of the chair and two other persons appointed by the board of county commissioners for a three-year term. The two members appointed by the county commission shall be residents of the county. The chair appointed by the presiding circuit judge need not be a resident of the county. The members of the board of mental illness who are appointed by the board of county commissioners may be appointed to more than one term but may not serve more than two consecutive three-year terms. The state's attorney for the county may not serve on the county board of mental illness. Each appointing authority shall also appoint alternates.

Pursuant to chapter 1-24, two or more counties may jointly contract to establish a board of mental illness to serve all contracting counties. In such case, the county commissioners of the contracting counties shall jointly appoint the two board members referred to in this section. The members may be residents of any of the counties under joint contract.

Source: SDC 1939, § 30.0103; SDCL, § 27-6-1; SL 1974, ch 182, § 1; SL 1975, ch 181, § 75; SL 1976, ch 168, § 1; SL 1977, ch 211, § 2; SL 1991, ch 220, § 38; SL 1995, ch 157; SL 1999, ch 138, § 1; SL 2000, ch 129, § 2; SL 2005, ch 144, § 1.



§ 27A-7-2 Oaths of office of board members.

27A-7-2. Oaths of office of board members. Before entering upon the duties of his office, each of the persons constituting a board of mental illness shall take and subscribe an oath or affirmation to support the Constitutions of the United States and of this state, and to discharge faithfully his official duties according to law, which oath shall be filed in the office of the county auditor.

Source: SDC 1939, § 30.0103; SDCL, § 27-6-2; SL 1975, ch 181, § 76.



§ 27A-7-3 Temporary replacement of board members or alternates--Record of replacement.

27A-7-3. Temporary replacement of board members or alternates--Record of replacement. In the case of the temporary absence or inability of any member or alternate therefor to act, the remaining members of the board of mental illness shall temporarily appoint replacements so that the original composition of the board is retained. The record in all cases shall show the fact of the absence of the regular board member or alternate and the name of the replacement.

Source: SDC 1939, § 30.0103; SDCL, § 27-6-3; SL 1974, ch 182, § 2; SL 1975, ch 181, § 77; SL 1978, ch 198, § 1; SL 1991, ch 220, § 39.



§ 27A-7-3.1 Conflict of interest--Procedure for removal of board member.

27A-7-3.1. Conflict of interest--Procedure for removal of board member. If it appears any member of the board has a conflict of interest, he may be removed by the filing of an affidavit with the chairman of the board setting forth the grounds for the disqualification. Unless the affidavit appears clearly frivolous, it shall be granted. In the event of disqualification, a duly designated alternate or temporary replacement shall serve in the place of the disqualified board member.

Source: SL 1991, ch 220, § 40.



§ 27A-7-4 Board jurisdiction over commitment, treatment, and safekeeping of involuntarily committed persons.

27A-7-4. Board jurisdiction over commitment, treatment, and safekeeping of involuntarily committed persons. The board of mental illness has jurisdiction over all applications or petitions for involuntary commitment, for the treatment of any involuntarily committed person, or for the safekeeping otherwise of any person subject to involuntary commitment within its county, except in cases otherwise specially provided for. The board may issue subpoenas and compel obedience to any subpoena, and do any act of a court necessary and proper in the premises for the purpose of discharging the duties required of it.

Source: SDC 1939, § 30.0104; SDCL § 27-6-5; SL 1991, ch 220, § 41; SL 2012, ch 149, § 9.



§ 27A-7-5 to 27A-7-7. Transferred.

27A-7-5 to 27A-7-7. Transferred to §§ 27A-11A-1 to 27A-11A-3



§ 27A-7-8 Compensation, mileage, and expenses of board members.

27A-7-8. Compensation, mileage, and expenses of board members. The members of the board of mental illness, other than a magistrate judge, shall be allowed compensation at an hourly rate as determined by the county commissioners for all time actually employed in the duties of their offices as members of such board of mental illness. All members of the board shall be allowed mileage at the rate determined by the board of finance and other necessary actual expenses incurred in the performance of their duties as members of such board.

Source: SDC 1939, § 30.0120; SL 1951, ch 155; SL 1959, ch 174, § 1; SL 1961, ch 154; SL 1963, ch 202; SDCL, § 27-6-8; SL 1970, ch 150; SL 1974, ch 182, § 3; SL 1975, ch 181, § 79; SL 1977, ch 211, § 1.



§ 27A-7-9 Training of board members.

27A-7-9. Training of board members. Each member of a board of mental illness shall participate in training as required by the Department of Social Services prior to undertaking their duties. The training shall include the duties, procedures, and rights of any person coming before the board of mental illness.

Source: SL 1991, ch 220, § 45; SL 1994, ch 223; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 149, § 10.



§ 27A-7-10 Board members immune from civil liability when acting in good faith--Exception.

27A-7-10. Board members immune from civil liability when acting in good faith--Exception. Any person serving as a member of a county board of mental illness, whose action regarding the applications or petitions for involuntary commitment, for the treatment of any involuntarily committed person, or for the safekeeping otherwise of any person subject to involuntary commitment is taken in good faith, is immune from any civil liability that might otherwise be incurred or imposed. The immunity from civil liability under this section does not apply if injury results from gross negligence or willful or wanton misconduct.

Source: SL 2000, ch 130, § 1; SL 2012, ch 149, § 11.



§ 27A-7-11 Qualified mental health professionals immune from civil liability when acting in good faith.

27A-7-11. Qualified mental health professionals immune from civil liability when acting in good faith. Any person serving as the qualified mental health professional as designated by the chair of the county board of mental illness, whose examinations and testimony under Title 27A are conducted in good faith, is immune from any civil liability for such examinations and testimony. The immunity from civil liability under this section does not apply if injury results from gross negligence or willful or wanton misconduct.

Source: SL 2006, ch 147, § 1.






Chapter 08 - Voluntary Hospitalization Of Patients With Mental Illness

§ 27A-8-1 Requirements for admission of voluntary patients.

27A-8-1. Requirements for admission of voluntary patients. The facility director or administrator may receive as a voluntary patient any person eighteen years of age or older who understands the nature of voluntary inpatient treatment, is capable of giving informed consent, and voluntarily executes a written application for admission, if the following requirements are met:

(1) If, after examination by a staff psychiatrist, the facility director or administrator determines that the applicant is clinically suitable for inpatient treatment. In the event of the unavailability of a staff psychiatrist, admission may be granted pending an examination by a staff psychiatrist within one working day;

(2) A less restrictive treatment alternative is inappropriate or unavailable;

(3) The person is in need of and will likely benefit from treatment which is available at the facility;

(4) The requirements in § 27A-8-15 have been met; and

(5) The person does not have medical needs which are beyond the capacity of the center or inpatient psychiatric facility.

If a person eighteen years of age or older voluntarily seeks admission to an inpatient psychiatric facility without any element of force, duress, threat or other form of coercion and the facility director or administrator determines, after the explanation required in § 27A-8-15, that the person is incapable of exercising an informed consent to the admission, the person may be admitted upon exercise of a substituted informed consent in accordance with §§ 27A-8-18.1 and 27A-8-19.

Source: SDC 1939, § 30.0115; SL 1955, ch 111; SL 1957, ch 147; SL 1959, ch 170; SL 1961, ch 153; SL 1964, ch 104, § 8; SDCL § 27-4-12; SL 1975, ch 181, § 32; SL 1981, ch 206, § 1; SL 1991, ch 220, § 46; SL 1992, ch 190, § 4; SL 1995, ch 158, § 1; SL 2012, ch 149, § 12.



§ 27A-8-1.1 to 27A-8-9. Repealed.

27A-8-1.1 to 27A-8-9. Repealed by SL 1991, ch 220, §§ 47 to 55



§ 27A-8-10 Immediate discharge of adult voluntary patient after notice of intent to terminate.

27A-8-10. Immediate discharge of adult voluntary patient after notice of intent to terminate. Except as is provided in § 27A-8-10.1, a voluntary patient eighteen years of age or over has the right to immediate discharge upon written notice of his intention to terminate inpatient treatment. Upon informing a staff member of the inpatient psychiatric facility of the intention to terminate inpatient treatment, the facility shall promptly supply the patient with the required written form.

Source: SL 1975, ch 181, § 38; SDCL Supp, § 27-4-13.2; SL 1991, ch 220, § 56.



§ 27A-8-10.1 Emergency detention of voluntary inpatient after notice of intention to terminate.

27A-8-10.1. Emergency detention of voluntary inpatient after notice of intention to terminate. If a written notice of termination of inpatient treatment is given to the facility pursuant to § 27A-8-10, the notice is not withdrawn, and the facility director or administrator or attending psychiatrist has probable cause to believe that the patient requires emergency intervention under the criteria in § 27A-1-2 and should remain in the facility, the director or administrator or attending psychiatrist may initiate a mental illness hold detaining the patient for a period not to exceed twenty-four hours, not including weekends or holidays, from the facility's receipt of the patient's written notice of intention to terminate. The director or administrator shall immediately advise the patient that he is being detained on a twenty-four hour mental illness hold and explain the nature of such hold. The director or administrator shall forthwith notify the chairman of the county board for the county where the facility is located or a local peace officer of the time of receipt of the notice to terminate, the time the hold was initiated, the circumstances necessitating the hold, and the time and place the director or administrator or attending psychiatrist will be available to file a petition pursuant to § 27A-10-1. This information shall also be made part of the signed petition, the patient's medical records and be delivered to the patient. If a petition pursuant to § 27A-10-1 is not filed with the chair within twenty-four hours of the facility's receipt of the patient's written notice of intention to terminate, the patient shall be immediately discharged. The twenty-four hour period does not include weekends or holidays.

Source: SL 1991, ch 220, § 57; SL 1992, ch 189, § 2.



§ 27A-8-11 , 27A-8-11.1. Repealed.

27A-8-11, 27A-8-11.1. Repealed by SL 1991, ch 220, §§ 58, 59



§ 27A-8-11.2 Commitment of voluntary patient who has not applied for release--Reasons.

27A-8-11.2. Commitment of voluntary patient who has not applied for release--Reasons. An inpatient psychiatric facility director, the center administrator or an attending psychiatrist may file a petition pursuant to § 27A-10-1 for the commitment of a voluntary patient if clinically indicated, even though a written notice of intention to terminate inpatient treatment has not been received. Reasons for the filing of such petition shall be limited to the following:

(1) The facility director, the center administrator, or attending psychiatrist has probable cause to believe that the patient meets the criteria in § 27A-1-2; and

(2) The patient, including a person admitted upon exercise of a substituted informed consent by a guardian or a next of kin pursuant to § 27A-8-1, is unwilling or unable to consent to treatment deemed necessary by the treating physician and there are no other appropriate treatments to which the patient is willing or able to consent; or

(3) The patient is unable or unwilling to affirm consent to continued admission as required in § 27A-8-17.
Source: SL 1987, ch 198, § 12; SL 1991, ch 220, § 60; SL 1992, ch 190, § 4C.



§ 27A-8-12 , 27A-8-13. Repealed.

27A-8-12, 27A-8-13. Repealed by SL 1991, ch 220, §§ 61, 62



§ 27A-8-14 Notice to voluntary patients of release procedure--Acknowledgment of notice--Display in wards.

27A-8-14. Notice to voluntary patients of release procedure--Acknowledgment of notice--Display in wards. Upon voluntary admission, and at the end of the first six months of hospitalization, and annually thereafter, the patient shall be given a separate written notice of release procedures. In addition, a copy of the written notice shall be given to any one other person designated by the patient. The patient shall acknowledge deliverance of the notice in writing, or an affidavit that he was so informed shall be attached to his record. Every voluntary patient has the right to discharge upon request as provided in § 27A-8-10. Detailed release procedures in simple and nontechnical language shall be permanently and prominently displayed in every psychiatric ward.

Source: SL 1975, ch 181, § 25; SDCL Supp, § 27-4-13.1; SL 1991, ch 220, § 63.



§ 27A-8-15 Explanation required prior to acceptance of voluntary inpatient--Informed consent--Application form.

27A-8-15. Explanation required prior to acceptance of voluntary inpatient--Informed consent--Application form. Before an individual is accepted for voluntary inpatient treatment at an inpatient psychiatric facility, an explanation shall be made to him of the nature of such status, including the types of treatment available, and restraints or restrictions to which he may be subject including possible conversion to involuntary status as provided in this chapter together with a statement of his rights under this title.

An informed consent as defined in subdivision 27A-1-1(8) shall be obtained orally and in writing upon an application form which shall contain in bold print and simple language the substance of §§ 27A-8-10, 27A-8-11.2, 27A-8-14, and 27A-8-10.1. In addition, the application form shall include the following representations:

(1) The applicant understands that his treatment will involve inpatient status;

(2) He is willing to be admitted to the facility;

(3) He consents to such admission voluntarily, without any element of force, duress, threat, or other form of coercion.

The consent shall be part of the person's record. In addition, a copy of the signed application and a written statement of the patient's rights under this title shall be given to the patient and to any one other person designated by the patient.

Source: SL 1991, ch 220, § 64.



§ 27A-8-16 Person requesting voluntary status to be admitted only as voluntary--Referrals for those denied admission.

27A-8-16. Person requesting voluntary status to be admitted only as voluntary--Referrals for those denied admission. A person requesting voluntary admission to an inpatient psychiatric facility, who is clinically suitable for voluntary inpatient treatment, shall be admitted only on such voluntary status. The facility director or administrator shall give to an individual who is denied admission to the facility a referral to other facilities or programs that may be able to provide the treatment needed by the individual.

Source: SL 1991, ch 220, § 65.



§ 27A-8-17 Assessment of need for continued admission--Informed consent required for continued admission--Substitute informed consent.

27A-8-17. Assessment of need for continued admission--Informed consent required for continued admission--Substitute informed consent. Thirty days after the voluntary admission of a patient and every ninety days thereafter, the facility director or center administrator shall review the patient's record and assess the need for continued admission. If continued admission is indicated, the facility director or center administrator shall consult with the patient and request from the patient an oral and written affirmation of his informed consent to continued admission. If a patient was admitted upon substituted informed consent as provided in § 27A-8-18.1, and continues to be incapable of exercising an informed consent to continued admission, a substituted informed consent to continuing admission shall be obtained as provided in that section. The notification, request, and affirmation shall become part of the patient's record. A failure to affirm substituted informed consent to continued admission constitutes notice of an intention to terminate inpatient treatment as provided in § 27A-8-10.

Source: SL 1991, ch 220, § 66; SL 1992, ch 190, § 4D; SL 2012, ch 149, § 14.



§ 27A-8-18 Repealed.

27A-8-18. Repealed by SL 2012, ch 149, § 15.



§ 27A-8-18.1 Substituted informed consent.

27A-8-18.1. Substituted informed consent. If a person eighteen years of age or older presents for admission to an inpatient psychiatric facility and meets the requirements set forth in subdivisions 27A-8-1(1) to (3), inclusive, and (5), but the facility director or administrator determines that the person is incapable of exercising an informed consent to the admission, then the person may be admitted upon exercise of a substituted informed consent:

(1) By a guardian previously appointed by the circuit court or by a limited guardian previously appointed by the circuit court under an order of limited guardianship that authorizes the limited guardian to make health care decisions on the person's behalf;

(2) By an attorney-in-fact previously named in a written durable power of attorney, pursuant to chapter 59-7, by the person presenting for admission, unless the power of attorney specifically denies or limits the attorney-in-fact's power to so admit;

(3) By a next of kin, pursuant to chapter 34-12C, in accordance with § 27A-8-19; or

(4) By a declaration and power of attorney for mental health treatment, executed pursuant to chapter 27A-16, according to its terms.

The person admitted by substituted informed consent is entitled to all rights accorded other voluntary patients by this title, including those provided in § 27A-8-10.

Source: SL 2012, ch 149, § 13.



§ 27A-8-19 Substituted informed consent by next of kin--Court hearing.

27A-8-19. Substituted informed consent by next of kin--Court hearing. The person's next of kin may exercise a substituted informed consent in accordance with the requirements in § 27A-8-15 for the sole purpose of admission to an inpatient psychiatric facility or the center. Upon the exercise of such a substituted informed consent, the facility director or center administrator may admit the person as a voluntary patient for a period not to exceed fourteen days if the criteria in subdivisions 27A-8-1(1) to (3), inclusive, and (5), are met. During the fourteen-day admission period, the consenting next of kin may file a petition in circuit court for an order authorizing the appointment of the petitioner as guardian of the person for continuing the admission. If a petition is timely filed, admission of a nonobjecting person may continue until the court hearing. If a petition is not filed, the person shall be discharged upon the expiration of the fourteen-day admission period.

Source: SL 1992, ch 190, § 4B; SL 2012, ch 149, § 16.






Chapter 09 - Commitment And Board-Ordered Treatment Of Mentally Ill Persons [Transferred]

CHAPTER 27A-9

COMMITMENT AND BOARD-ORDERED TREATMENT OF MENTALLY ILL PERSONS

[TRANSFERRED]

[Repealed by SL 1977, ch 189, § 126, and by SL 1991, ch 220; and transferred to Chapter 27A-

11A]



Chapter 10 - Emergency Commitment Of Dangerously Ill Persons

§ 27A-10-1 Petition asserting need for immediate intervention of mentally ill person--Contents.

27A-10-1. Petition asserting need for immediate intervention of mentally ill person--Contents. If any person is alleged to be severely mentally ill and in such condition that immediate intervention is necessary for the protection from physical harm to self or others, any person, eighteen years of age or older, may complete a petition stating the factual basis for concluding that such person is severely mentally ill and in immediate need of intervention. The petition shall be upon a form and be verified by affidavit. The petition shall include the following:

(1) A statement by the petitioner that the petitioner believes, on the basis of personal knowledge, that such person is, as a result of severe mental illness, a danger to self or others;

(2) The specific nature of the danger;

(3) A summary of the information upon which the statement of danger is based;

(4) A statement of facts which caused the person to come to the petitioner's attention;

(5) The address and signature of the petitioner and a statement of the petitioner's interest in the case; and

(6) The name of the person to be evaluated; the address, age, marital status, and occupation of the person and the name and address of the person's nearest relative.

The state's attorney or other person designated by the board of county commissioners shall assist the petitioner in completing the petition. No designee may be a member of the county board of mental illness. Upon completion of the petition, the petition shall be forthwith submitted to the chair of the county board of mental illness where such severely mentally ill person is found. The term, forthwith, means that the petition shall be completed and submitted to the chair at the earliest possible time during normal waking hours. If a petition is not filed with the chair within twenty-four hours of the apprehension of the person, the person shall be released. If the person is released, the referring county shall provide the person with transportation to the county where the person was taken into custody if the person so chooses. If the county where the person was apprehended is served by a board other than the board serving the county where the facility to which the person is transported is located, a copy of the petition shall also be forthwith filed with the chair of such board.

Source: SL 1974, ch 184, § 2; SL 1975, ch 181, § 107; SDCL Supp, § 27-7A-2; SL 1991, ch 220, § 110; SL 2000, ch 129, § 3.



§ 27A-10-1.1 Center as appropriate regional facility in certain circumstances.

27A-10-1.1. Center as appropriate regional facility in certain circumstances. If a competent person agrees to receive treatment at the Human Services Center and the treatment is arranged with the center but upon arrival the person does not consent to admission or if a person agrees to accept treatment at the center and the treatment is arranged but upon arrival the person is examined and found not competent to consent to admission, if there is no next of kin available or if there is next of kin available but the person does not consent to admission, and if the attending psychiatrist has probable cause to believe that the person requires emergency intervention under the criteria in § 27A-10-1, the center may be used as an appropriate regional facility.

Source: SL 1999, ch 140, § 1.



§ 27A-10-2 Order for apprehension of subject--Transportation to appropriate facility--Payment of expenses.

27A-10-2. Order for apprehension of subject--Transportation to appropriate facility--Payment of expenses. After examination of a petition filed under § 27A-10-1, the chair of the county board of mental illness may order the apprehension and transportation by a law enforcement officer or other designee of any person whom the chair has probable cause to believe meets the criteria in § 27A-10-1 to an appropriate regional facility other than the Human Services Center. No jail may be used for prehearing custody until the availability of other appropriate regional facilities has been explored and exhausted. No person may be held in a jail for longer than twenty-four hours on a mental illness hold alone.

If the alleged mentally ill person is a nonresident of the state, the Human Services Center may be used as an appropriate regional facility. If a nonresident of the state is transported to the Human Services Center, the State of South Dakota shall pay any expenses and costs provided for in this title as the responsibility of the county of residence, subject to any right of reimbursement. If the Human Services Center is not utilized for a nonresident of the state, the referring county shall pay any expenses and costs provided for in this title as the responsibility of the county of residence, subject to any right of reimbursement.

If the facility to which the person is transported is in a county served by another board of mental illness, a copy of the petition shall be forthwith filed with the chair of such board. The referring county shall pay any expenses incurred in apprehension and transportation of the person, subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the person for the costs incurred in the apprehension or transportation of the person.

Source: SL 1974, ch 184, § 3; SL 1975, ch 181, § 107; SDCL Supp, § 27-7A-3; SL 1988, ch 216, § 5; SL 1991, ch 220, § 111; SL 1999, ch 143, § 1; SL 2000, ch 129, § 4.



§ 27A-10-3 Apprehension by peace officer of person believed to require emergency intervention--Transportation to appropriate regional facility.

27A-10-3. Apprehension by peace officer of person believed to require emergency intervention--Transportation to appropriate regional facility. A peace officer may apprehend any person that he has probable cause to believe requires emergency intervention under the criteria in § 27A-10-1. The peace officer shall transport the person to an appropriate regional facility, as defined in § 27A-1-1, other than the Human Services Center for an examination as provided in § 27A-10-6. A jail may not be used for prehearing custody until the availability of other appropriate regional facilities has been explored and exhausted. No person may remain in a jail for longer than twenty-four hours on a mental illness hold alone.

Source: SL 1975, ch 181, § 108; SDCL Supp, § 27-7A-3.1; SL 1989, ch 21, § 92; SL 1991, ch 220, § 112.



§ 27A-10-4 Petition on person apprehended.

27A-10-4. Petition on person apprehended. After a law enforcement officer or other designee transports an apprehended person to an appropriate regional facility pursuant to § 27A-10-3, the law enforcement officer, a physician, or other person with personal knowledge of the relevant facts shall complete a petition as provided in § 27A-10-1.

Source: SL 1975, ch 181, § 108; SDCL Supp, § 27-7A-3.2; SL 1984, ch 196; SL 1991, ch 220, § 113; SL 2000, ch 129, § 5.



§ 27A-10-5 Notification of rights upon custody, detention, or filing of petition--Notice to county board where person apprehended.

27A-10-5. Notification of rights upon custody, detention, or filing of petition--Notice to county board where person apprehended. Immediately after a person is taken into custody pursuant to § 27A-10-2 or 27A-10-3, a hold is initiated pursuant to § 27A-8-10.1 or 27A-10-19, or a petition is filed pursuant to § 27A-8-11.2, the person shall be notified both orally and in writing of the following:

(1) The right to immediately contact someone of the person's choosing;

(2) The right to immediately contact and be represented by counsel;

(3) That the person will be examined by a qualified mental health professional, designated by the chair of the county board of mental illness, within twenty-four hours after being taken into custody to determine whether custody should continue; and

(4) The right, if custody is continued, to an independent examination and to a hearing within five days after being taken into custody, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period.

The person shall be further notified that the costs of any post-commitment treatment, medication, compensation for the attorney appointed to represent the person in any appeals proceedings, an additional examination requested by the person pursuant to § 27A-11A-9, and a certified transcript or tape of proceedings requested by the person pursuant to § 27A-11A-2 are that person's responsibility and that a lien for the amount of these costs may be filed upon the person's real and personal property to ensure payment.

The notice shall also be given forthwith to the county board serving the county where the person was apprehended.

Source: SL 1974, ch 184, § 4; SL 1975, ch 181, § 110; SDCL Supp, § 27-7A-4; SL 1977, ch 212, § 3; SL 1991, ch 220, § 114; SL 1992, ch 26, § 6; SL 1992, ch 189, § 34; SL 1995, ch 162, § 1; SL 1997, ch 164, § 1; SL 2000, ch 129, § 6.



§ 27A-10-6 Professional examination of person apprehended--Report to chair--Person released if not dangerous.

27A-10-6. Professional examination of person apprehended--Report to chair--Person released if not dangerous. Within twenty-four hours after apprehension of any person who allegedly requires emergency intervention or a hold is initiated pursuant to § 27A-8-10.1, or a petition is filed pursuant to § 27A-8-11.2, a qualified mental health professional designated by the chair of the county board serving the area where the person is detained other than the person bringing the petition or initiating the hold shall perform an examination, including a mental status examination, of the person. Preceding the examination, the qualified mental health professional shall identify herself or himself to the person and explain the nature and purpose of the examination, including the fact that it is being performed to assist in the determination of whether custody should continue and that the examination may be used as evidence in an involuntary commitment hearing. The qualified mental health professional shall immediately report any findings to the chair of the county board. The referring county shall pay any expenses of the examination by the qualified mental health professional, subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the person for the costs incurred in the qualified mental health professional examination.

Source: SL 1974, ch 184, § 5; SL 1975, ch 181, § 109; SDCL Supp, § 27-7A-6; SL 1987, ch 198, § 15; SL 1991, ch 220, § 115; SL 1999, ch 143, § 2; SL 2000, ch 129, § 7.



§ 27A-10-7 Results of examination--Person released upon failure of examination to meet criteria--Continued detention if criteria met.

27A-10-7. Results of examination--Person released upon failure of examination to meet criteria--Continued detention if criteria met. If the examination required in § 27A-10-6 does not support a finding that the person meets the criteria for involuntary commitment in § 27A-1-2, the person shall be released. Following such release, the referring county shall provide the person with transportation to the county where the person was taken into custody if the person so chooses. These costs are subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the person for the transportation expenses. If the chair of the county board finds, as a result of the examination required in § 27A-10-6 and an investigation of the petition for emergency intervention that the person meets the criteria in § 27A-1-2, the chair may order that the person continue to be detained in an appropriate regional facility including, if necessary, the center, pending the hearing required in § 27A-10-8. No lien may be placed against the person for the costs associated with detainment pending the hearing.

Source: SL 1974, ch 184, § 7; SL 1975, ch 181, § 109; SDCL Supp, § 27-7A-8; SL 1991, ch 220, § 116; SL 2000, ch 129, § 8.



§ 27A-10-7.1 Chairman to make final determination where person voluntarily admits himself.

27A-10-7.1. Chairman to make final determination where person voluntarily admits himself. If the person is willing to admit himself to an inpatient psychiatric facility or other treatment program on a voluntary basis and the admission is deemed suitable by the facility or program, the chairman of the county board to whom the petition was filed shall be notified and shall make the final determination.

Source: SL 1987, ch 198, § 16; SL 1988, ch 216, § 6; SL 1991, ch 220, § 117.



§ 27A-10-7.2 Refusal of prehearing admission.

27A-10-7.2. Refusal of prehearing admission. The center may refuse prehearing admission to a person under this chapter unless the examination report and determination required in §§ 27A-10-6 and 27A-10-7 have been accomplished.

Source: SL 1991, ch 220, § 118.



§ 27A-10-8 Time limit for involuntary commitment hearing--Payment of expenses.

27A-10-8. Time limit for involuntary commitment hearing--Payment of expenses. Within five days after the person is taken into custody, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period, the person shall be provided an involuntary commitment hearing. The referring county shall pay any expenses incurred by the board holding the hearing, including the transportation of the person to the hearing, subject to reimbursement by the county ultimately proven to be the county of residence.

No lien may be placed against the person for the expenses incurred by the board holding the hearing, including the transportation of the person to the hearing.

Source: SL 1974, ch 184, § 8; SL 1975, ch 181, § 111; SDCL Supp, § 27-7A-10; SL 1977, ch 212, § 4; SL 1988, ch 216, § 7; SL 1991, ch 220, § 119; SL 1997, ch 164, § 2; SL 1999, ch 143, § 3; SL 2000, ch 129, § 9.



§ 27A-10-9 Testimony of independent qualified mental health professional on availability and appropriateness of alternatives.

27A-10-9. Testimony of independent qualified mental health professional on availability and appropriateness of alternatives. The board of mental illness conducting the involuntary commitment hearing as provided in § 27A-10-8 shall order testimony by a qualified mental health professional independent of the petitioner who shall assess the availability and appropriateness of treatment alternatives including treatment programs other than inpatient treatment and specifically including whether such programs are available at the mental health center serving the area in which the person was apprehended or resides. Such testimony shall include what alternatives are or should be made available, what alternatives were investigated, and why any investigated alternatives are not deemed appropriate. If the board determines that alternatives to inpatient treatment are appropriate, commitment for inpatient treatment to the center or other inpatient psychiatric facility may not be ordered and commitment shall be to the least restrictive treatment alternative as required in subdivision 27A-10-9.1(3).

Source: SL 1974, ch 184, § 9; SL 1975, ch 181, § 112; SDCL Supp, § 27-7A-15; SL 1991, ch 220, § 120.



§ 27A-10-9.1 Ninety-day initial commitment to facility or outpatient treatment program--Release--Transportation--Notice of right to appeal.

27A-10-9.1. Ninety-day initial commitment to facility or outpatient treatment program--Release--Transportation--Notice of right to appeal. Upon completion of the hearing provided in § 27A-10-8, the board of mental illness may order the involuntary commitment of the person for an initial period not to exceed ninety days if a majority of the board finds by clear and convincing evidence, supported by written findings of fact and conclusions of law, that:

(1) The person meets the criteria in § 27A-1-2;

(2) The person needs and is likely to benefit from the treatment which is proposed; and

(3) The commitment is to the least restrictive treatment alternative.

The board may commit the person to the Human Services Center or a veterans' administration hospital. The board may also commit the person to a private facility or an outpatient treatment program, if that facility or program agrees to accept the commitment and if the commitment will not result in liability to any county for the cost of treating such person.

If the above findings are not made, the board shall order that the person be released. Following such release, the referring county shall provide the person with transportation to the county where the person was taken into custody if the person chooses. The county ultimately shown to be the county of residence shall reimburse the referring county for any transportation costs. However, the provisions of chapter 28-14 do not apply. If the board orders the involuntary commitment of the person, the board shall immediately notify the person and the person's attorney of the right to appeal pursuant to § 27A-11A-25.

Source: SL 1987, ch 198, § 17; SL 1991, ch 220, § 121; SL 1992, ch 189, § 35; SL 1995, ch 159; SL 1999, ch 143, § 4; SL 2012, ch 149, § 17.



§ 27A-10-9.2 Medical treatment for mental illness or treatment of co-occurring substance use disorder.

27A-10-9.2. Medical treatment for mental illness or treatment of co-occurring substance use disorder. If findings are made pursuant to § 27A-10-9.1 and an involuntary commitment is ordered, then the board may, at the same hearing or at a subsequent hearing, consider any petitions for:

(1) The authority to administer psychotropic medication, electroconvulsive treatment, and such other medical treatment as may be necessary for the treatment of the person's mental illness, pursuant to the provisions of §§ 27A-12-3.13 to 27A-12-3.15, inclusive, for the period specified in § 27A-12-3.16; and

(2) For the treatment of any co-occurring substance use disorder upon the petition of the person's spouse or guardian, a relative, a physician, the administrator or facility director of any approved treatment facility, or any other responsible person over the age of eighteen, on the grounds that the person is an alcohol or drug abuser who habitually lacks self-control as to the use of alcoholic beverages or other drugs and the person:

(a) Has threatened, attempted, or inflicted physical harm on self or on another and that unless treated is likely to inflict harm on self or on another; or

(b) Is incapacitated by the effects of alcohol or drugs; or

(c) Is pregnant and abusing alcohol or drugs.

If after hearing all relevant evidence, the board finds, by clear and convincing evidence, that the above grounds for involuntary treatment of a co-occurring substance use disorder exists, the board may also order a commitment for such co-occurring disorder to any appropriate treatment facility, for a period not to exceed ninety days. The board may not order such commitment unless it determines that the proposed facility is able to provide adequate and appropriate treatment and the treatment is likely to be beneficial.

Source: SL 2012, ch 149, § 18.



§ 27A-10-9.3 Least restrictive treatment alternative.

27A-10-9.3. Least restrictive treatment alternative. Any such treatment or commitment order pursuant to §§ 27A-10-9.1 and 27A-10-9.2 shall be to the least restrictive treatment alternative. The procedure for the board's consideration of these petitions concurrent with the § 27A-10-8 hearing shall be governed by chapter 27A-11A, which shall control to the extent of any procedural conflicts contained in chapter 27A-12 or 34-20A.

Source: SL 2012, ch 149, § 19.



§ 27A-10-9.4 Failure to comply with requirements of outpatient commitment or treatment order.

27A-10-9.4. Failure to comply with requirements of outpatient commitment or treatment order. If a person fails to comply with the requirements specified in an outpatient commitment order or a treatment order, and the person's treating physician or staff of the specified outpatient treatment program believes that the person's current condition is likely to deteriorate until it is probable that the person will be a danger to self or others, the program director or the person's treating physician may notify law enforcement and provide law enforcement with a certified copy of the outpatient commitment order or treatment order.

Source: SL 2012, ch 149, § 20.



§ 27A-10-9.5 Transportation by law enforcement--Limit upon detention and nonconsensual medication.

27A-10-9.5. Transportation by law enforcement--Limit upon detention and nonconsensual medication. The outpatient commitment order or treatment order constitutes a continuing authorization for law enforcement, upon request of the program director or the person's treating physician, to transport the person to the designated outpatient treatment program or to the treating physician's office for the purpose of making reasonable efforts to obtain the person's compliance with the requirements of the outpatient commitment or treatment order. However, no person may be detained at the program's or the physician's office for more than one hour unless the person consents, or may be physically coerced or required to take prescribed medications unless the outpatient commitment or treatment order contains a specific authorization for the nonconsensual delivery of prescribed medication, pursuant to § 27A-12-3.15. If a person has been involuntarily medicated on an outpatient basis, the necessity of treatment with psychotropic medication shall be reviewed and approved under the provisions of § 27A-12-3.16 and noted in the patient's medical record or chart.

Source: SL 2012, ch 149, § 21.



§ 27A-10-9.6 Supplemental hearing or alternative disposition upon failure to comply with requirements of outpatient commitment or treatment order.

27A-10-9.6. Supplemental hearing or alternative disposition upon failure to comply with requirements of outpatient commitment or treatment order. If a person fails to comply with the requirement of the outpatient commitment or treatment order, and the person's treating physician or the staff of the outpatient treatment program believes that there is a significant risk of deterioration in the person's condition, the program director or the treating physician may notify the original petitioner for inpatient or outpatient commitment or treatment order and the state's attorney's office of the county where the patient is found and recommend an appropriate alternate disposition under § 27A-11A-21 or 27A-11A-22. Within seventy-two hours of receiving the notice transmitted pursuant to this section that a person has failed to comply with the requirements of the outpatient commitment or treatment order, the original petitioner for inpatient or outpatient commitment or the state's attorney of the county where the patient is found or resides may petition the board for a supplemental hearing or may proceed under any other section of this title. If a petition for supplemental hearing is filed, the board or court shall hold a supplemental hearing in accordance with the procedures specified in this title.

Source: SL 2012, ch 149, § 22.



§ 27A-10-9.7 Detention by law enforcement officer for emergency intervention--Immunity from civil liability.

27A-10-9.7. Detention by law enforcement officer for emergency intervention--Immunity from civil liability. Nothing provided in §§ 27A-10-9.4 to 27A-10-9.6, inclusive, limits the authority of any law enforcement officer to detain a patient pursuant to the emergency authority conferred by § 27A-10-3. Any law enforcement officer who in good faith performs any act of taking custodial charge, transportation, delivery, or other commitment procedure at the request of or direction of another under the provisions of §§ 27A-10-9.1 to 27A-10-9.6, inclusive, is immune from any civil liability that might otherwise be incurred or imposed. The immunity from civil liability under this section does not apply if a resulting injury was due to willful or wanton misconduct.

Source: SL 2012, ch 149, § 23.



§ 27A-10-10 to 27A-10-13. Repealed.

27A-10-10 to 27A-10-13. Repealed by SL 1991, ch 220, §§ 122 to 125



§ 27A-10-14 Review hearing after involuntary commitment order--Notice--Rights and procedures.

27A-10-14. Review hearing after involuntary commitment order--Notice--Rights and procedures. Within ninety days after the involuntary commitment of a person who is still under the commitment order, the county board of mental illness which serves the county in which the person is receiving treatment shall conduct a review hearing in the county to determine if the person continues to meet the criteria in § 27A-10-9.1. Notice of the review hearing shall be given to the person, and the person's attorney if the person has retained counsel, at least ten days prior to the hearing. If the person has not retained counsel at the time of the notice, the chair of the county board shall immediately appoint counsel to represent the person.

At the time the notice of hearing is given, the person and the person's attorney shall be informed of all evidence that will be considered at the review hearing. Any evidence subsequently discovered shall be immediately transmitted to the person and the person's attorney. The rights and procedures applicable during an initial commitment hearing are applicable to review hearings. A petition pursuant to § 27A-10-1 need not be filed.

The board of mental illness may order the continued involuntary commitment of the person to the same or an alternative placement or program for up to six months if a majority of the board finds by clear and convincing evidence supported by written findings of fact and conclusions of law that the criteria in § 27A-10-9.1 are met. If continued involuntary commitment is ordered, a review in the manner provided in this section shall be conducted within six months after the order. If the county board issues another order of continued involuntary commitment, the next review shall be held within six months after the order. If the second six-month review justifies continued commitment, the county board may order continued involuntary commitment for up to twelve months. Subsequent reviews shall be conducted within each twelve months thereafter that the person remains under commitment.

If the board orders the continued involuntary commitment of the person, the board shall immediately notify the person and the person's attorney of the person's right to appeal pursuant to § 27A-11A-25.

If findings that justify continued commitment are not made, the board shall order that the person be immediately discharged from involuntary commitment. Following discharge, the referring county shall provide the person with transportation to the county where the person was taken into custody if the person so chooses. The county ultimately shown to be the county of residence shall reimburse the referring county for any transportation costs. No lien may be placed against the person for the expense incurred in the transportation of this person.

Source: SL 1991, ch 220, § 126; SL 1994, ch 224; SL 1999, ch 143, § 5; SL 2000, ch 129, § 10.



§ 27A-10-15 Additional review hearings.

27A-10-15. Additional review hearings. Notwithstanding the provisions of §§ 27A-10-9.1 and 27A-10-14, if the board of mental illness orders an initial commitment or a continued commitment it may also schedule at the time of such initial commitment hearing or at the time of such review hearing, and without further notice, a review hearing in addition to the statutory review hearings provided in § 27A-10-14, to determine whether the person continues to meet the criteria in § 27A-10-9.1. The rights, procedures, and findings required in § 27A-10-14, shall apply to such additional review hearing. No temporary periods of involuntary commitment are authorized.

Source: SL 1991, ch 220, § 127.



§ 27A-10-16 Emergency apprehension--Evaluation by designated mental health professional.

27A-10-16. Emergency apprehension--Evaluation by designated mental health professional. Upon being informed of the emergency apprehension of an individual under the provisions of this chapter, the chairman of the county board of mental illness with jurisdiction over the person shall notify the community mental health center serving the area in which the board of mental illness is located of the emergency apprehension.

The chairman of the county board of mental illness may designate any qualified mental health professional to perform the evaluation required in § 27A-10-6.

Source: SL 1992, ch 189, § 3; SL 1995, ch 160.



§ 27A-10-17 Prehearing admission and commitment denied if medical condition exceeds center's capacity.

27A-10-17. Prehearing admission and commitment denied if medical condition exceeds center's capacity. The center may refuse the prehearing admission and commitment of a person under this chapter who has a medical condition which exceeds the capacity of the center.

Source: SL 1995, ch 158, § 2.



§ 27A-10-18 Refusal of admission and commitment when medical condition exceeds center's capacity.

27A-10-18. Refusal of admission and commitment when medical condition exceeds center's capacity. The center may refuse the admission and commitment of a person under this chapter who has a medical condition which exceeds the capacity of the center.

Source: SL 1995, ch 158, § 3.



§ 27A-10-19 Twenty-four hour hold of severely mentally ill person permitted--Notice to county board.

27A-10-19. Twenty-four hour hold of severely mentally ill person permitted--Notice to county board. If any person presents to a facility licensed by the state as a hospital, other than the Human Services Center, and after an examination by a qualified mental health professional it is determined that the person is severely mentally ill and in such condition that immediate intervention is necessary to protect the person from physical harm to self or others, the qualified mental health professional may initiate a twenty-four hour hold on the person and retain the person at the hospital for purposes of observation and emergency treatment. The hospital or the qualified mental health professional shall notify the chair of the county board of mental illness of the twenty-four hour hold. The qualified mental health professional shall petition for commitment of the person according to §§ 27A-10-1 and 27A-10-4. The person shall be afforded rights according to § 27A-10-5. If a petition for emergency commitment pursuant to § 27A-10-1 is not filed within twenty-four hours, the person shall be released.

Source: SL 1999, ch 139, § 1.



§ 27A-10-20 Definition of terms related to crisis referral and placement.

27A-10-20. Definition of terms related to crisis referral and placement. Terms used in this section and §§ 27A-10-21 to 27A-10-23, inclusive, mean:

(1) "Crisis intervention team certified law enforcement officer," any law enforcement officer who has undergone a comprehensive training program in crisis intervention techniques involving any person who is mentally ill or has substance abuse issues and has received certification as a crisis intervention officer by the officer's department;

(2) "Crisis intervention team," a team of law enforcement officers and individuals who have undergone a comprehensive training program in crisis intervention techniques involving any person who is mentally ill or has chemical dependency or substance abuse issues;

(3) "Mobile crisis team," an interdisciplinary team of one or more mental health professionals able to respond to any person in the community, usually visiting the person at home, for mental health and chemical dependency or abuse intervention;

(4) "Team member," any person who is a member of a crisis intervention team or a mobile crisis team.
Source: SL 2010, ch 142, § 3.



§ 27A-10-21 Referral to mobile crisis team or crisis intervention team certified law enforcement officer--Voluntary resolution or placement.

27A-10-21. Referral to mobile crisis team or crisis intervention team certified law enforcement officer--Voluntary resolution or placement. If any law enforcement officer or qualified mental health professional in a clinic or hospital has probable cause to believe that a person requires emergency nonmedical intervention pursuant to § 27A-10-1, as an alternative to a petition for commitment pursuant to chapter 27A-10, or apprehension and transfer to an appropriate regional facility pursuant to § 27A-10-3, the officer or qualified mental health professional may refer the person to the direct supervision of any member of a mobile crisis team or crisis intervention team certified law enforcement officer. If any member of the mobile crisis team or the crisis intervention team certified law enforcement officer accepts direct supervision of the person, in writing, the member or officer may:

(1) Resolve the intervention on a voluntary basis, at the clinic or hospital, at the person's home, or other location, or with the assistance of any public or private community service that the patient is willing to accept. Any team member may request the assistance of law enforcement for the voluntary transfer of the person; or

(2) Direct that the law enforcement officer proceed with the apprehension of the person and transport the person to either:

(a) An appropriate regional facility for an emergency intervention and a mental illness examination as provided in § 27A-10-6; or

(b) An approved treatment facility offering detoxification services for chemical dependency emergencies as provided in §§ 34-20A-55 and 34-20A-56.
Source: SL 2010, ch 142, § 1; SL 2013, ch 122, § 5.



§ 27A-10-22 Discretion of law enforcement officer to arrest--Priority given to placement.

27A-10-22. Discretion of law enforcement officer to arrest--Priority given to placement. The provisions of § 27A-10-21 do not limit the law enforcement officer's discretion in arresting a person for a criminal offense. However, the law enforcement officer shall give priority to placing a severely mentally ill person who has also committed a misdemeanor offense in a mental health facility and a person intoxicated or incapacitated by the effects of alcohol or drugs, as defined by § 34-20A-2, who has also committed a misdemeanor offense in a detoxification facility.

Source: SL 2010, ch 142, § 2.



§ 27A-10-23 Immunity from liability for crisis referral or placement--Exception.

27A-10-23. Immunity from liability for crisis referral or placement--Exception. Any law enforcement officer or authority, or qualified mental health professional in a clinic or hospital, who in good faith transferred direct supervision of a person to a mobile crisis team or a crisis intervention team certified law enforcement officer, is immune from any civil liability for such referral. Any member of a mobile crisis team or a crisis intervention team certified law enforcement officer, whose actions, in the supervision, examination, or placement of a person in compliance with this section and §§ 27A-10-20 to 27A-10-22, inclusive, are taken in good faith, are immune from any civil liability for the referral, supervision, examination, transfer, or placement of the person. The immunity from civil liability under this section and §§ 27A-10-20 to 27A-10-22, inclusive, does not apply if injury results from gross negligence or willful or wanton misconduct. Any law enforcement officer or authority who acts in compliance with subsection 27A-10-21(2)(b) and § 34-20A-57 is not criminally or civilly liable for the officer's or authority's actions.

Source: SL 2010, ch 142, § 4; SL 2013, ch 122, § 6.



§ 27A-10-24 Report to attorney general of certain names for reporting to National Instant Criminal Background Check System.

27A-10-24. Report to attorney general of certain names for reporting to National Instant Criminal Background Check System. If the board of mental illness orders an involuntary commitment based on a finding pursuant to § 27A-10-9.1 that the person is a danger to self as defined in subdivision 27A-1-1(7)(a) or a danger to others as defined in subdivision 27A-1-1(6), the chair of the board shall report to the attorney general for reporting to the National Instant Criminal Background Check System the involuntarily committed person's name and other identifying information. The chair shall submit the report to the attorney general, in the manner and form prescribed by the attorney general, within seven working days after the date of the final order of involuntary commitment. The report may not include information relating to the person's diagnosis or treatment.

Source: SL 2014, ch 113, § 1.






Chapter 11 - Extradition Of Persons Of Unsound Mind [Repealed]

CHAPTER 27A-11

EXTRADITION OF PERSONS OF UNSOUND MIND [REPEALED]

[Repealed by SL 1984, ch 12, § 24; SL 1991, ch 220, §§ 128 to 134]



Chapter 11A - Hearings Procedure

§ 27A-11A-1 Process issued by board--Conduct of meetings--Evidentiary rulings--Notice by mail.

27A-11A-1. Process issued by board--Conduct of meetings--Evidentiary rulings--Notice by mail. The chairman or acting chairman of the board of mental illness shall sign and issue all notices, appointments, warrants, subpoenas, or other process required to be given or issued by the board, shall be responsible to conduct all meetings and hearings by the board and shall make all evidentiary rulings. The notices, reports, and communications herein required to be given or made may be sent by mail unless otherwise expressed or implied, and the fact and date of such sending or reception shall be noted on the proper record.

Source: SDC 1939, § 30.0105; SDCL, § 27-6-6; SL 1975, ch 181, § 78; SL 1991, ch 220, § 136; SDCL, § 27A-7-5.



§ 27A-11A-1.1 Petitions, applications, and documents made under oath or affirmation.

27A-11A-1.1. Petitions, applications, and documents made under oath or affirmation. Notwithstanding the provisions of § 27A-10-1, petitions, applications, or documents made within this state in connection with proceedings under Title 27A are deemed to be made under oath or affirmation or verified by affidavit without notarization if the person signing the document attests, at the end of the document, in substantially the following form:

"I swear or affirm, under penalty of perjury, under the laws of the State of South Dakota that the foregoing is true and correct.

Executed on__________(date) in the county of__________(county name)

in the State of South Dakota

____________________(signature)

____________________(signer's address and telephone number)."

A document that is sworn to or affirmed under this section without notarization shall include a telephone number and address so that the signer can be contacted.

Source: SL 2012, ch 149, § 27.



§ 27A-11A-1.2 Qualification of electronic document as signed document.

27A-11A-1.2. Qualification of electronic document as signed document. If a document is required to be signed pursuant to this chapter in order to be effective, an electronic document qualifies as a signed document:

(1) Without the person's physical signature, if an entity has an electronic signature system that meets a minimum security standard of two-factor authentication, such as name and password, or biometric identification that is uniquely reconcilable to a single actor and that results in a nonmodifiable document after the electronic signature is affixed, and the document indicates an electronic signature in some manner, such as

"s/____________________(name of signer)"; or

(2) With the person's physical signature, if the document is optically scanned into the entity's records.
Source: SL 2012, ch 149, § 28.



§ 27A-11A-1.3 Assurance of authenticity of electronic signature.

27A-11A-1.3. Assurance of authenticity of electronic signature. Notwithstanding § 27A-11A-1.2, the board may determine that an entity's electronic signature system does not provide sufficient assurance of authenticity of signed documents or that an electronic signature system different from that described in § 27A-11A-1.2 provides sufficient assurance of authenticity.

Source: SL 2012, ch 149, § 29.



§ 27A-11A-1.4 Electronically transmitted facsimile.

27A-11A-1.4. Electronically transmitted facsimile. An electronically transmitted facsimile of a document pursuant to this chapter may be filed with the board and received into evidence in the same manner and with the same effect as the original document.

Source: SL 2012, ch 149, § 30.



§ 27A-11A-1.5 Statutes, rules, standards, and practices for accepting documents for filing or admission as evidence not altered--Exceptions.

27A-11A-1.5. Statutes, rules, standards, and practices for accepting documents for filing or admission as evidence not altered--Exceptions. Nothing in the provisions of §§ 27A-11A-1.1 to 27A-11A-1.4, inclusive, alters any statute, rule, standard, or practice for accepting documents for filing or admitting documents as evidence, except with respect to:

(1) The manner of making written statements under oath or affirmation or by verified affidavit;

(2) The acceptability of electronically transmitted facsimile copies; and

(3) The acceptability of electronic signatures.

Subsections (1) and (2) of this section address only the acceptability of documents obtained from an entity's electronic records system and does not determine whether the board is required or permitted to accept electronic filing of documents.

Source: SL 2012, ch 149, § 31.



§ 27A-11A-2 Stenographic record of proceedings--Certified transcript or tape requested by patient--Expense.

27A-11A-2. Stenographic record of proceedings--Certified transcript or tape requested by patient--Expense. A court reporter shall attend all hearings of the county board of mental illness and keep a stenographic record of all proceedings; or a record of all hearings shall be recorded by tape recorder or other sound reproducing equipment. If a tape recorder or other sound reproducing equipment is used, the equipment shall be of such quality that each word of the testimony and rulings made with reference thereto can be clearly heard and understood. All recorded testimony shall be preserved for at least five years.

A person who has been committed may request a certified transcript or, if a tape recorder is utilized, a copy of the taped testimony of the hearing. To obtain a copy the patient shall pay for a transcript or copy of the tape recorded testimony or shall file an affidavit that he is without means to pay for such transcript or tape recording. If the affidavit is found true by the board of mental illness, the expense of the transcript or copy of the tape recorded testimony is a charge upon the county of residence of the patient.

Source: SDC 1939, § 30.0107; SL 1953, ch 176; SDCL, § 27-7-15; SL 1975, ch 181, §§ 73, 96; SDCL Supp, § 27-6-5.1; SL 1977, ch 211, § 3; SL 1987, ch 198, § 5; SL 1991, ch 220, §§ 137, 138; SDCL Supp, § 27A-7-6; SDCL, § 27A-9-30.



§ 27A-11A-3 Filing of board papers with clerk of courts--Confidentiality and access.

27A-11A-3. Filing of board papers with clerk of courts--Confidentiality and access. The chairman or acting chairman of the board of mental illness shall cause to be filed in the office of the clerk of courts all papers and any other records of proceedings connected with any inquest of the board, and properly belonging to his office with all notices, reports, and other communications. The clerk of courts shall keep separate books in which to record the proceedings of the board, and his entries shall be sufficiently full to show, with the papers filed, a complete record of the findings, orders, and transactions of the board.

All records of proceedings under this title shall be subject to the confidentiality and access provisions of § 27A-12-25 et seq. Any such records regarding a person who is released prior to or directly following the completion of a hearing provided for in § 27A-10-8 shall be sealed upon such release and shall be opened only by court order of the circuit court.

Source: SDC 1939, § 30.0105; SDCL, § 27-6-7; SL 1991, ch 220, § 139; SDCL, § 27A-7-7.



§ 27A-11A-4 State's attorney to represent petitioners--Reasonable costs.

27A-11A-4. State's attorney to represent petitioners--Reasonable costs. In any proceeding for involuntary commitment, review, or detention, or in any proceeding challenging commitment or detention, the state's attorney for the county in which the proceeding is held shall represent the petitioner and shall defend all challenges to commitment or detention. The county ultimately shown to be the county of residence shall reimburse the county in which the proceeding is held for any reasonable cost of such representation. No lien may be placed against the person for the costs incurred in any proceeding for involuntary commitment, review, or detention.

Source: SL 1975, ch 181, § 82; SDCL Supp, § 27-7-2.3; SL 1991, ch 220, § 140; SDCL, § 27A-9-4; SL 1999, ch 143, § 6; SL 2000, ch 129, § 11.



§ 27A-11A-5 Personal service of petition and notice of hearing--Contents of notice.

27A-11A-5. Personal service of petition and notice of hearing--Contents of notice. Copies of the petition and notice of hearing shall be personally served forthwith on the person prior to the hearing by the sheriff, or a constable, or an elector of any state not a party to the action that is specifically designated by the board. The notice of hearing shall include the following:

(1) Notice of the time, date, and place of hearing;

(2) Notice to the person of the right to be represented by an attorney retained by the person or appointed by the chair of the board wherever the hearing is to be held;

(3) Notice that the person will be examined by a qualified mental health professional or physician designated by the chair of the county board within twenty-four hours of being taken into custody;

(4) Notice that the medical records of the person will be available to the qualified mental health professional or physician and defense lawyer; and

(5) Notice of the right of the person to obtain an additional examination, the reasonable expense of which shall be reimbursed to the county by the person unless the person is indigent.
Source: SL 1975, ch 181, § 87; SL 1976, ch 168, § 5; SDCL Supp, § 27-7-2.5; SL 1991, ch 220, § 141; SDCL, § 27A-9-6; SL 1995, ch 161; SL 2005, ch 145, § 1.



§ 27A-11A-6 Sheriff's and witnesses' fees.

27A-11A-6. Sheriff's and witnesses' fees. The sheriff shall be allowed the same fee as for like services in other cases. The witnesses shall be allowed the same fees as the witnesses in the circuit court.

Source: SDC 1939, § 30.0120; SL 1951, ch 155; SL 1959, ch 174, § 1; SL 1961, ch 154; SL 1963, ch 202; SDCL, § 27-6-10; SL 1991, ch 220, § 142; SDCL, § 27A-9-7.



§ 27A-11A-7 Assignment of counsel to represent alleged mentally ill person--Time allowed.

27A-11A-7. Assignment of counsel to represent alleged mentally ill person--Time allowed. If upon the completion of the evaluation required in § 27A-10-6 it is determined that a hearing shall be held and the alleged mentally ill person has not or cannot employ his own counsel, the chairman of the board of mental illness where the hearing is to be held shall immediately assign counsel to represent the interests of the person. In no instance may a person not be represented by counsel.

Source: SL 1974, ch 182, § 5; SDCL Supp, §§ 27-7-2.1, 27-7-2.6; SL 1975, ch 181, § 87; SL 1991, ch 220, § 143; SDCL, § 27A-9-8.



§ 27A-11A-8 Interrogatories to be answered with health professional's certificate or examination.

27A-11A-8. Interrogatories to be answered with health professional's certificate or examination. If a hearing is held on a petition for involuntary commitment, correct answers to the following interrogatories, so far as they can be obtained, shall accompany the report of the qualified mental health professional's initial examination, which shall be provided to the person's attorney and state's attorney prior to the hearing:

(1) HISTORY

(a) Informant: (1) Name

(2) Address

(3) Relationship

(b) Patient: (1) Full name

(2) Born, place, date

(3) Sex, race, education

(4) Occupation

(5) Social Security No.

(6) How long in South Dakota

(7) Marital status

(c) Wife/Husband: (1) Name

(2) Address

(d) Father: (1) Full name

(If a minor) (2) Address

(e) Mother: (1) Full name

(If a minor) (2) Address

(f) Next of kin: (1) Full name

(2) Address

(3) Relationship

(g) Legally responsible relative or guardian:

(1) Full name

(2) Address

(3) Relationship
(h) Military service
(i) Previous treatment for mental illness: Give dates and places of treatment, dates of previous hospitalization, etc.
(j) A review of previous behavior or acts which led to involuntary commitment or treatment which are similar or related to the person's present psychiatric condition or status
(2) EXAMINATION
Findings:
(a) Physical condition, including any special test results:
(b) Present mental condition:
(c) Is this patient considered to be a danger to himself? If so, explain:
(d) Is this patient considered to be a danger to others? If so, explain:
(e) Diagnostic impression:
(f) Is the person taking any medication or drugs? List them if known. In your opinion, do these have an effect on the person's current behaviors? If so, explain:
(g) In your opinion, could this person benefit from treatment? If so, please list the least restrictive alternatives:
(h) Signature of qualified mental health professional.



§ 27A-11A-9 Expenses of evaluation--Additional examination.

27A-11A-9. Expenses of evaluation--Additional examination. The referring county shall pay any expenses of the evaluation required in §§ 27A-10-6 and 27A-15-17.1, subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the person for the costs incurred in completing the evaluation required in §§ 27A-10-6 and 27A-15-17.1. The person has the right to obtain an additional examination paid for by the county which may be placed in evidence before the board, the reasonable expense of which shall be reimbursed to the county unless the person is indigent. A lien for the amount of these costs may be filed upon the person's real and personal property to ensure payment.

Source: SL 1975, ch 181, § 88; SL 1976, ch 168, § 8; SDCL Supp, § 27-7-12.1; SL 1991, ch 220, § 145; SDCL, § 27A-9-12; SL 1992, ch 189, § 17B; SL 1999, ch 143, § 7; SL 2000, ch 129, § 12.



§ 27A-11A-10 Precautions against drugs hampering defense--Record of treatments administered.

27A-11A-10. Precautions against drugs hampering defense--Record of treatments administered. If the person is receiving treatment, the qualified mental health professional shall take all reasonable precautions to ensure that at the time of the hearing the person is not so under the influences of, or so affected by drugs, medication, or other treatment or interventions as to be hampered in preparing for or participating in the hearing. The board of mental illness at the time of the hearing shall be presented a record of all drugs, medication, and other treatments or interventions the person has received since being taken into custody. For review hearings, the board of mental illness at the time of hearing shall be presented with the medical record containing information on medications and treatments the person has received within the past year.

Source: SL 1975, ch 181, § 89; SDCL Supp, § 27-7-12.2; SL 1991, ch 220, § 146; SDCL, § 27A-9-13; SL 1992, ch 189, § 4.



§ 27A-11A-11 Personal appearance at hearing--Presentation of evidence--Choosing not to appear.

27A-11A-11. Personal appearance at hearing--Presentation of evidence--Choosing not to appear. The person may appear personally at any hearing and testify on his own behalf, but may not be compelled to do so. He has the right to subpoena and cross-examine witnesses and to present evidence. If the person chooses not to appear, his attorney shall state on the record that the person has been informed of the hearing and of his right to appear and chooses not to exercise this right. Documentation of the reasons for the person's decision may not be required. The board of mental illness may exclude any person not necessary for the conduct of the proceedings from the hearings, except any person requested to be present by the proposed patient.

Source: SL 1975, ch 181, § 90; SDCL Supp, § 27-7-12.3; SL 1991, ch 220, § 147; SDCL, § 27A-9-14.



§ 27A-11A-12 Compensation for appointed counsel.

27A-11A-12. Compensation for appointed counsel. Counsel appointed by the board or a court to represent a person shall be paid by the county of residence. The counsel shall be reasonably compensated for such services and for necessary expenses and costs incident to the proceedings at the rate fixed by the circuit court and in an amount approved by the chair of the board of mental illness of the referring county. No lien may be placed against the patient for the cost of counsel related to any pre-commitment hearing or hearing to review commitment status pursuant to §§ 27A-10-14 and 27A-10-15.

Source: SL 1974, ch 182, § 5; SDCL Supp, §§ 27-6-13, 27-7-2.1; SL 1975, ch 181, § 74; SL 1987, ch 198, § 13; SL 1991, ch 220, § 148; SDCL Supp, § 27A-9-15; SL 2000, ch 129, § 13.



§ 27A-11A-13 Determining residency.

27A-11A-13. Determining residency. If the board of mental illness finds that a person meets the criteria in § 27A-10-9.1, the board shall enter a finding, based on the criteria in § 28-13-3, regarding the county of residence of the person or a finding that the person is not a resident of this state.

Source: SL 1986, ch 227, § 1; SL 1991, ch 220, § 149; SDCL Supp, § 27A-9-18.1.



§ 27A-11A-14 Request by county to reopen hearing on question of residence--Time and place of hearing--Notice--Filing and mailing of ultimate finding--Payment of expenses.

27A-11A-14. Request by county to reopen hearing on question of residence--Time and place of hearing--Notice--Filing and mailing of ultimate finding--Payment of expenses. Within ten days of the auditor's receipt of the committing board's findings regarding the residence and summary of proofs thereon, the county, other than the referring county, in which residence was found to be may request the committing board of mental illness to reopen the hearing upon the question of the person's residence by mailing a request to the chair of the committing board of mental illness. Upon receipt of the request to reopen the commitment hearing, the committing board of mental illness shall, as soon as practicable, afford the county determined to be the person's county of residence an opportunity to appear before the board, at a time and place set by the board and not more than thirty days from the date of the request to reopen the hearing. Notice of the reopened hearing shall be given to the county where the person was found and to the county requesting the reopening of the hearing at least ten days prior to the reopened hearing by mailing notice thereof to the respective county auditors . Either county appearing at the reopened hearing may present any evidence it may have to establish that it is not the county of residence of the person. The board shall then determine, by a preponderance of evidence, the county of residence of the patient and either affirm or modify its prior finding. The ultimate finding of residence shall be filed with the clerk of courts of the committing county and the county of residence with copies mailed to the administrator of the center or other facility where the person is undergoing treatment.

The referring county shall pay any expenses incurred by the committing board in conducting any reopened hearing, subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the patient for the costs incurred in conducting any reopened hearing requested by county regarding the question of residence.

Source: SL 1986, ch 227, § 3; SL 1987, ch 198, § 13A; SL 1988, ch 216, § 3; SL 1991, ch 220, § 150; SDCL Supp, § 27A-9-18.2; SL 1999, ch 143, § 8; SL 2000, ch 129, § 14.



§ 27A-11A-15 Attorney general notified of findings as to nonresidency in state.

27A-11A-15. Attorney general notified of findings as to nonresidency in state. If a person is found at an initial or reopened hearing not to be a resident of the state, the board of mental illness shall forward to the attorney general a copy of its findings and a summary of the proofs upon which the findings are based.

Source: SL 1986, ch 227, § 4; SL 1991, ch 220, § 151; SDCL Supp, § 27A-9-18.3.



§ 27A-11A-16 Hearing reopened at attorney general's request--Notice--Mailing of ultimate findings--Payment of expenses.

27A-11A-16. Hearing reopened at attorney general's request--Notice--Mailing of ultimate findings--Payment of expenses. Within ten days of the attorney general's receipt of the committing board's findings regarding residence and summary of proofs thereon, the attorney general may request the committing board of mental illness to reopen the hearing by mailing a request to the chairman of the committing board of mental illness. Notice of the reopened hearing shall be given to any county adversely interested and to the attorney general at least ten days prior to the reopened hearing by mailing notice to the county auditor of any county adversely interested and to the attorney general. Any county adversely interested or the attorney general may present evidence to establish the residence of the person at the reopened hearing. The board shall then determine, by a preponderance of evidence, whether the person is a resident of a particular county or whether the patient is not a resident of the state and shall affirm or modify its prior finding. The ultimate finding of residence shall be filed with the clerk of courts of the committing county and copies thereof mailed to the administrator of the center or other facility where the patient is undergoing treatment and to the auditor of any county found to be the residence of the patient or to the attorney general if the person is found not to be a resident of the state.

Expenses incurred by the committing board in conducting any reopened hearing shall be paid by the referring county, subject to reimbursement by the county ultimately proven to be the county of residence or if a nonresident of the state, by the State of South Dakota.

Source: SL 1986, ch 227, § 5; SL 1988, ch 216, § 4; SL 1991, ch 220, § 152; SDCL Supp, § 27A-9-18.4.



§ 27A-11A-17 County of residence to refund attorney general's expenses.

27A-11A-17. County of residence to refund attorney general's expenses. Expenses incurred by the attorney general on account of a person whose residence is in a county of this state shall be refunded with lawful interest thereon by the county of residence.

Source: SL 1986, ch 227, § 7; SL 1991, ch 220, § 153; SDCL Supp, § 27A-9-18.5.



§ 27A-11A-18 Distribution of copies of board findings and documents.

27A-11A-18. Distribution of copies of board findings and documents. If a person is found by the county board of mental illness to meet the criteria in § 27A-10-9.1, the chair of the board of the county in which such person is so adjudged shall notify the administrator, or facility director, or if the person is not committed to an inpatient psychiatric facility, the program director, by immediately forwarding a duplicate copy of the report of the examining qualified mental health professional, a duplicate order committing the person or ordering treatment, and the findings of the board including the board's finding regarding the county of residence of the person or its finding that such person is not a resident of this state.

Source: SDC 1939, §§ 30.0108, 30.0113; SL 1945, ch 126; SDCL §§ 27-7-17, 27-7-22; SL 1975, ch 181, §§ 97, 100; SL 1980, ch 10, § 6; SL 1986, ch 227, § 2; SL 1991, ch 220, § 154; SDCL Supp, § 27A-9-19; SDCL § 27A-9-31; SL 2012, ch 149, § 24.



§ 27A-11A-19 Hearing required prior to transfer of involuntarily committed patient--Petition--Payment of expenses.

27A-11A-19. Hearing required prior to transfer of involuntarily committed patient--Petition--Payment of expenses. No person who is under an order of involuntary commitment may be transferred to a more restrictive treatment facility without, prior to the transfer, a hearing before the board of mental illness which committed the person. A petition for transfer shall be filed with the chair of the board. The person shall have at least five days notice of the hearing and has the right to be represented by an attorney. At the time of the notice, the board chair shall appoint an attorney to represent the person if that person has not retained counsel.

If transfer to the more restrictive treatment facility is necessary to prevent the immediate danger of physical harm to the person or others, the transfer may be authorized by the chair of the board pending the hearing. The hearing shall be held within five days of the initiation of the transfer, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period.

Upon completion of the hearing, if the board finds by clear and convincing evidence supported by written findings of fact and conclusions of law that the proposed transfer meets the criteria in § 27A-10-9.1, the board may authorize the transfer pursuant to the initial commitment order. The transfer hearing does not substitute for the review hearings to which the person would otherwise be entitled under §§ 27A-10-14 and 27A-10-15.

The county board of mental illness authorizing a transfer under this section may authorize the sheriff of the county from which the person was initially committed to transfer the person at the expense of the county. The sheriff shall be paid no per diem but only mileage as allowed by law.

Source: SDC 1939, § 30.0113 as added by SL 1945, ch 126; SDCL, § 27-7-24; SL 1991, ch 220, §§ 155, 156; SDCL, § 27A-9-25; SL 1997, ch 164, § 3.



§ 27A-11A-20 Appointment of escort to convey patient to center--Same sex--Expenses--Relative as escort.

27A-11A-20. Appointment of escort to convey patient to center--Same sex--Expenses--Relative as escort. The chairman of the county board of mental illness may appoint someone, other than a relative of the patient, to convey the patient to the center or facility, but in no instance may a person convey persons of the opposite sex and no per diem or other compensation other than expenses may be allowed such attendant.

If any relative or member of the family of the person desires to convey such person to the center or facility, the chairman of the board may authorize such relative or member of the family to take charge of such person to convey him to the center or facility; provided, that in the judgment of the chairman of the board such relative or member of the family is a competent person for that purpose and that such person can with safety be entrusted to the care of such relative while en route.

Source: SDC 1939, §§ 30.0113, 30.0114; SL 1945, ch 126; SDCL, §§ 27-7-25, 27-7-26; SL 1975, ch 181, § 101; SL 1991, ch 220, § 157; SDCL, § 27A-9-26.



§ 27A-11A-21 Noncompliance with treatment order--Alternative treatment--Notice and right to counsel.

27A-11A-21. Noncompliance with treatment order--Alternative treatment--Notice and right to counsel. If the person ordered to undergo a program of treatment does not comply with the order, the board of mental illness shall conduct a hearing for the sole purpose of determining compliance or noncompliance, and if noncompliance is determined, the board may modify its original order and direct the person to undergo an alternative program of treatment consistent with the criteria in § 27A-10-9.1. At least five days' notice of the hearing shall be given to the person, and the person shall be represented by counsel.

Source: SL 1975, ch 181, § 91; SDCL Supp, § 27-7-19.1; SL 1991, ch 220, § 158; SDCL § 27A-9-28; SL 2012, ch 149, § 25.



§ 27A-11A-22 Unsuccessful treatment--Hearing--Modification of treatment.

27A-11A-22. Unsuccessful treatment--Hearing--Modification of treatment. If at any time while a person is under an order of commitment it comes to the attention of the board of mental illness that the program of treatment has not been successful, the board shall conduct a hearing within five days, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period. The person shall be represented by counsel and the person and the counsel shall be given at least five days notice of the hearing. If the board finds that the program of treatment has not been successful, it shall modify the original order and direct the person to undergo an alternative program of treatment if consistent with the criteria in § 27A-10-9.1.

If at any time while the person is under an order of commitment the administrator, facility director, or program director determines that the program of treatment has not been successful, the administrator, facility director, or program director shall notify the board of mental illness of that fact.

Source: SL 1975, ch 181, § 92; SDCL § 27-7-19.2; SL 1991, ch 220, § 159; SDCL § 27A-9-29; SL 1997, ch 164, § 4; SL 2012, ch 149, § 26.



§ 27A-11A-23 Fund designated for expenses of commitment proceeding.

27A-11A-23. Fund designated for expenses of commitment proceeding. The compensation, fees, and expenses in any commitment proceeding shall be allowed and paid out of a fund designated for that purpose in the county treasury in the usual manner, if there is a sufficient amount in such fund to pay the same, and if not, it may be paid out of the general fund.

Source: SDC 1939, § 30.0120; SL 1951, ch 155; SL 1961, ch 154; SDCL, § 27-6-11; SL 1975, ch 181, § 80; SL 1991, ch 220, § 160; SDCL, § 27A-9-33.



§ 27A-11A-24 Rules of evidence.

27A-11A-24. Rules of evidence. The rules of evidence shall be followed at all hearings and reviews held pursuant to this title.

Source: SL 1991, ch 220, § 161.



§ 27A-11A-25 Appeal of final order--Costs for indigent person.

27A-11A-25. Appeal of final order--Costs for indigent person. A person may appeal a final order of a county board of mental illness pursuant to any hearing or review conducted under this title. In the case of a minor, or a person for whom the guardian has been appointed, such right to appeal may be exercised on behalf of the person by an attorney. The person shall be advised of this right upon the termination of any proceedings, both verbally and in writing. The appeal shall be conducted in accordance with the provisions of chapter 1-26.

None of the rights granted in this section may be denied due to a person's inability to pay for costs and fees incurred in such proceedings. The board of county commissioners of the county where an indigent person has residence shall provide for the cost of representation of the person through the conclusion of actions brought under this section.

Source: SL 1991, ch 220, § 162; SL 1999, ch 143, § 9.



§ 27A-11A-26 Appointed attorney not guardian ad litem.

27A-11A-26. Appointed attorney not guardian ad litem. An attorney appointed under the provisions of this chapter shall advocate the legal rights of the person and otherwise fully represent him. The attorney shall not act as a guardian ad litem.

Source: SL 1991, ch 220, § 163.



§ 27A-11A-27 Guardianship of estate unaffected by board proceedings.

27A-11A-27. Guardianship of estate unaffected by board proceedings. The findings, order, or judgment of a board of mental illness may not affect any guardianship proceeding instituted before or after such findings, order, or judgment by any court having jurisdiction in such cases, excepting that the provisions of this title shall control the custody, treatment, care, and other regulation and rights of an involuntarily committed person.

Source: SDC 1939, § 30.0109; SDCL, § 27-7-21; SL 1975, ch 181, § 99; SL 1991, ch 220, § 164; SDCL, § 27A-9-27.



§ 27A-11A-28 Location and conduct of hearings and reviews.

27A-11A-28. Location and conduct of hearings and reviews. Hearings and reviews provided by this title shall be conducted in a courtroom of the county courthouse or such other place within the designated county as the chairman of the county board may designate with due regard to the rights, safety, and comfort of the person.

Source: SL 1991, ch 220, § 165.






Chapter 12 - Care, Treatment, And Rights Of Patients With Mental Illness

§ 27A-12-1 Individual privacy and dignity to be respected.

27A-12-1. Individual privacy and dignity to be respected. Each person has the right to a humane environment that affords appropriate individual privacy, individual dignity and reasonable protection from harm. These rights shall be respected at all times and upon all occasions, including any occasion when the person is taken into custody, detained, or transported in accordance with the provisions of this title.

Source: SL 1975, ch 181, § 3; SDCL Supp, § 27-1-7; SL 1991, ch 220, § 166.



§ 27A-12-1.1 "Person" defined.

27A-12-1.1. "Person" defined. For the purpose of this chapter, the term "person" means any individual subject to the authority of this title, either on a voluntary or involuntary basis.

Source: SL 1991, ch 220, § 167.



§ 27A-12-1.2 Commitment not conclusive on competence.

27A-12-1.2. Commitment not conclusive on competence. Notwithstanding any other provision of law, no person may be deemed incompetent to manage his affairs, to contract, to hold professional, occupational, or other licenses, to marry and obtain a divorce, to register and vote, to make a will, or to exercise any other rights or privileges accorded to citizens of South Dakota solely by reason of his detention, admission, or commitment under this title.

Source: SL 1975, ch 181, § 44; SDCL Supp, § 27-2-6; SL 1991, ch 220, § 169; SDCL, § 27A-12-5.



§ 27A-12-2 Transferred.

27A-12-2. Transferred to § 27A-12-3.1



§ 27A-12-3 Notice of rights furnished patient--Display.

27A-12-3. Notice of rights furnished patient--Display. Each person admitted or involuntarily detained or committed has the right to be informed promptly upon entering the facility or program and periodically thereafter, both verbally and in writing in language and terms appropriate to such person's condition and ability to understand, of the rights described in this chapter.

A notice listing and describing in language and terms appropriate to the ability of persons to whom such notice is addressed to understand the rights described in this chapter shall be prominently displayed in locations accessible to such persons.

Source: SL 1975, ch 181, § 26; SDCL Supp, § 27-4-22.2; SL 1991, ch 220, § 170.



§ 27A-12-3.1 Rights enumerated--Limitations on rights.

27A-12-3.1. Rights enumerated--Limitations on rights. Any person, if otherwise qualified, has the right to:

(1) Refuse to be photographed or fingerprinted;

(2) Remain silent and fully clothed;

(3) Be allowed access to toilet facilities upon request, to have limited access to his own money unless a conservator has been appointed, and keep as much money in his personal possession as he deems necessary, to purchase his personal articles such as variety store items, and at least two hours of exercise each day;

(4) Receive any visitors during regular visiting hours, to communicate with individuals outside the facility, to send and receive uncensored and unopened mail and be given adequate writing paper, pencils, envelopes, and stamps, and to have access to a telephone. Local calls shall be allowed without charge and the person shall be allowed long distance calls if he is able to pay for them or can charge them to another number;

(5) Wear his own clothes and keep his own toilet articles and have adequate storage space for his personal effects;

(6) Converse with others in private;

(7) Receive prompt, adequate medical treatment for illness;

(8) Participate in religious services, on a voluntary basis, in accordance with the person's needs, desires, and capabilities and also in accordance with their basic right to freedom of religion.

Reasonable limitations may be placed on these rights on an individual basis if each limitation is essential in order to prevent the person from violating a law or to prevent substantial and serious physical or mental harm to himself or others. Each limitation shall be approved by the administrator or facility director and shall be documented in the person's record, stating the reasons for such limitations, and the length of time such limitation is imposed.

Source: SDC 1939, § 30.0124; SDCL, § 27-7-42; SL 1975, ch 181, §§ 8, 18, 22, 27; SDCL Supp, §§ 27-4-22.1, 27-7-35.1, 27-7-54; SL 1989, ch 21, § 93; SL 1991, ch 220, § 175; SDCL, §§ 27A-12-2, 27A-12-7, 27A-12-9; SDCL Supp, § 27A-12-18.



§ 27A-12-3.2 Right to treatment through spiritual means.

27A-12-3.2. Right to treatment through spiritual means. Nothing in this title or in any rule adopted pursuant thereto may be construed to deny treatment by spiritual means through prayer for any person detained for evaluation or treatment, who desires such treatment, or to a minor if his parent or guardian desires such treatment, but not in conflict with subdivision 27A-12-3.1(7).

Source: SL 1975, ch 181, § 31; SDCL Supp, § 27-7-35.2; SL 1990, ch 170, § 6; SL 1991, ch 220, § 177; SDCL Supp, § 27A-12-22; SL 1993, ch 213, § 125.



§ 27A-12-3.3 Right of access to protection of receiving assistance.

27A-12-3.3. Right of access to protection of receiving assistance. Notwithstanding § 27A-12-3.1, a person has the right to access to, including opportunities and facilities for private communications with, any available rights protection service, or to a system designated to provide protection of receiving assistance to understand, exercise, and protect the rights described in this section and in other provisions of law.

Source: SL 1991, ch 220, § 178.



§ 27A-12-3.4 Labor for benefit of facility.

27A-12-3.4. Labor for benefit of facility. A person may perform labor which contributes to the operation and the maintenance of the facility for which the facility would otherwise employ someone only if the person voluntarily agrees to perform the labor and if the person is compensated appropriately and in accordance with all applicable state and federal labor laws.

Source: SL 1975, ch 181, § 23; SDCL Supp, § 27-7-66; SL 1991, ch 220, § 180; SDCL, § 27A-12-23.



§ 27A-12-3.5 Discharge not conditioned on labor--Compensation exempt from facility charges.

27A-12-3.5. Discharge not conditioned on labor--Compensation exempt from facility charges. In no event may discharge be conditioned upon the completion of any labor performed under § 27A-12-3.4, and one-half of any compensation paid to the person shall be exempt from collection for payment for services rendered by the facility.

Source: SL 1975, ch 181, § 23; SDCL Supp, § 27-7-67; SL 1991, ch 220, § 182; SDCL, § 27A-12-24.



§ 27A-12-3.6 Comprehensive individualized treatment plan--Right to participate in planning--Purpose of plan--Periodic review.

27A-12-3.6. Comprehensive individualized treatment plan--Right to participate in planning--Purpose of plan--Periodic review. Each person has the right to the implementation of a comprehensive individualized treatment plan developed by appropriate qualified mental health professionals, including a psychiatrist. The treatment plan shall be consistent with current standards for facilities and programs and may not consist solely of chemical or drug therapy unless supported by sufficient psychiatric and medical opinion.

A person has the right to ongoing participation, in a manner appropriate to such person's capabilities, in the planning of services to be provided such person, including the right to participate in the development and periodic review and revision of the plan and, in connection with such participation, the right to be provided with a reasonable explanation, in terms and language appropriate to such person's condition and ability to understand, of the following:

(1) Such person's general mental condition and, if a physical examination has been provided, such person's general condition;

(2) The objective of treatment;

(3) The nature and significant possible adverse effects of recommended treatments;

(4) The reasons why a particular treatment is considered appropriate;

(5) The reasons why certain rights enumerated under § 27A-12-3.1, may have been limited;

(6) Any appropriate and available alternative treatments, services, and types of providers of mental health services; and

(7) An aftercare plan to facilitate discharge.

Treatment plans shall be designed to achieve discharge at the earliest appropriate time and to maximize each person's development and acquisition of perceptual skills, social skills, self-direction, emotional stability, effective use of time, basic knowledge, vocational occupational skills, and social and economic values relevant to the community in which the person lives.

A qualified mental health professional who is a member of the person's treatment team shall periodically review, follow-up, and update all individualized treatment plans.

Source: SL 1975, ch 181, §§ 6, 7; SDCL Supp, §§ 27-7-50, 27-7-51, 27-7-53; SL 1987, ch 198, § 21; SL 1991, ch 220, § 186; SDCL Supp, § 27A-12-11; SDCL, §§ 27A-12-12, 27A-12-13; SL 2000, ch 129, § 15.



§ 27A-12-3.7 Aftercare plan to facilitate discharge.

27A-12-3.7. Aftercare plan to facilitate discharge. An aftercare plan shall be developed cooperatively between the person, the legal guardian, if any, and if requested by the person or guardian, family members or others, the facility or program to which the person is committed or admitted, and the mental health center located in the regional district to which the person will be discharged. A copy of the plan shall be delivered to the person and the legal guardian, if any. The plan shall:

(1) Specify the services required in the community to meet the person's needs for treatment, vocation, housing, nutrition, physical care, and safety;

(2) Specify any income subsidies for which the person is eligible; and

(3) Identify local and state agencies which can provide services and support to the person.

Participation in the discharge plan shall be at the person's discretion and the person's refusal to participate may not be considered a basis for continued detention if the person is otherwise entitled to discharge.

Source: SL 1991, ch 220, § 187; SL 2000, ch 129, § 16.



§ 27A-12-3.8 Examination and review of behavioral status after admission.

27A-12-3.8. Examination and review of behavioral status after admission. Each person shall have a physical and mental examination and review of behavioral status within forty-eight hours, excluding Saturdays, Sundays, and holidays, after admission.

Source: SL 1975, ch 181, § 4; SDCL Supp, § 27-7-49; SL 1991, ch 220, § 189; SDCL, § 27A-12-10.



§ 27A-12-3.9 Review of need for continued treatment--Release if implementation of treatment plan untimely.

27A-12-3.9. Review of need for continued treatment--Release if implementation of treatment plan untimely. No later than ten days after a person is committed, the administrator, facility director or, if the person is not committed to an inpatient psychiatric facility, the director of the program shall have the person and his records examined to determine whether the commitment should be continued, and whether a treatment plan complying with § 27A-12-3.6 has been implemented. If a treatment plan has not been implemented within ten days, the person shall be released immediately unless he agrees to continue with treatment on a voluntary basis. Within thirty days after such review, and within every ninety days thereafter, the administrator or other such director shall have the person and his records examined to determine whether the commitment should be continued pursuant to § 27A-14-2.

Source: SL 1975, ch 181, § 5; SDCL Supp, § 27-7-52; SL 1991, ch 220, § 191; SDCL, § 27A-12-15.



§ 27A-12-3.10 Application for transfer from involuntary to voluntary status.

27A-12-3.10. Application for transfer from involuntary to voluntary status. Each person under an order of involuntary commitment has the right to apply for and give consent to transfer to voluntary status. Such transfer shall be forthwith granted unless the person is unable to understand the nature of voluntary status or the transfer would not be in the best interest of the person, in which case such findings shall be entered in the person's medical record and shall be reviewed every sixty days. If transfer to voluntary status occurs, notice shall be given to the board of mental illness which initiated the commitment.

Source: SL 1991, ch 220, § 192.



§ 27A-12-3.11 Emergency surgery or treatment--Documentation of necessity--Immunity from liability--Health care--Sterilization.

27A-12-3.11. Emergency surgery or treatment--Documentation of necessity--Immunity from liability--Health care--Sterilization. Emergency surgery and any other emergency medical procedures may be performed without the patient's consent or court or board order if the life of the recipient is threatened and there is not time to obtain consent or order or if the patient is incapacitated as defined in § 34-12C-1 and substitute informed consent is obtained from an appointed guardian, an attorney-in-fact, or a person with authority pursuant to chapter 34-12C. Documentation of the necessity for the medical procedure shall be entered into the patient's record as soon as practicable.

If it is ordered by a physician, psychotropic medication may be administered to a person in an emergency to prevent serious physical harm to the person or to others. Psychotropic medication, electroconvulsive therapy, and such other medical treatment as may be necessary for the treatment of the person's mental illness may also be administered if the attending physician and one other physician determine that administration of such medication, therapy, or treatment is necessary to prevent significant deterioration of the person's severe mental illness and that the person's potential for improvement would be significantly impaired if such treatment is not provided. The medication, electroconvulsive therapy, or such other necessary medical treatment may be continued for up to ten days and may be extended for one additional ten day period if a petition is filed pursuant to § 27A-12-13.13 within the first ten day period. The reason for such treatment shall be documented in the patient's medical record. Electroconvulsive therapy may be administered only by a physician. Any physician who in good faith orders and administers psychotropic medication, electroconvulsive therapy, or such other necessary medical treatment under this section is immune from any civil liability for such order and administration, unless injury results from gross negligence or willful or wanton misconduct.

Health care may be performed with the patient's informed consent, or if the patient is incapacitated, by a substitute informed consent from an appointed guardian, an attorney-in-fact, or a person with authority pursuant to chapter 34-12C. Informed consent may be withdrawn at any time, is effective immediately upon communication of the withdrawal of consent to the treatment provider, and shall thereafter be reduced to writing.

No sterilization may be authorized under authority of this title for a person incapable of providing written informed consent.

Source: SL 1975, ch 181, § 21; SDCL Supp, § 27-7-57; SL 1991, ch 220, § 194; SDCL § 27A-12-19; SL 1996, ch 183; SL 2012, ch 149, § 32; SL 2013, ch 122, § 2; SL 2014, ch 130, § 1.



§ 27A-12-3.12 Right to refuse being subjected to research or experimental or intrusive procedures or medication--Exceptions.

27A-12-3.12. Right to refuse being subjected to research or experimental or intrusive procedures or medication--Exceptions. Except as provided for in §§ 27A-12-3.11 and 27A-12-3.15, any adult person who is admitted as an inpatient or an outpatient or who is involuntarily committed or who is detained on a mental illness hold prior to a commitment hearing has the right to refuse to be subjected to research and experimental or intrusive procedures and may also refuse any treatment including electroconvulsive therapy and psychotropic medication. If an involuntarily committed person refuses treatment, then psychotropic medication, electroconvulsive therapy, and such other medical treatment as may be necessary for the treatment of the person's mental illness may be administered if it is ordered by the court or the board under the criteria in § 27A-12-3.15.

Source: SL 1989, ch 237, § 1; SL 1991, ch 220, § 196; SDCL Supp, § 27A-12-11.3; SL 1992, ch 190, § 3; SL 1995, ch 163, § 2; SL 1996, ch 184, § 1; SL 2012, ch 149, § 33.



§ 27A-12-3.13 Petition for authority to administer psychotropic medication or other medical treatment--Examination and physician opinion of incapacity to consent required.

27A-12-3.13. Petition for authority to administer psychotropic medication or other medical treatment--Examination and physician opinion of incapacity to consent required. The administrator or attending psychiatrist or facility director may petition the circuit court or the board of mental illness for the authority to administer psychotropic medication and such other medical treatment as may be necessary for the treatment of the person's mental illness, including electroconvulsive therapy, to an involuntarily committed patient if, after a personal examination, the person's treating physician and the medical director or attending psychiatrist believe psychotropic medication and such other medical treatment, including electroconvulsive therapy, will be medically beneficial to the person and is necessary because:

(1) The person presents a danger to self or others;

(2) The person cannot improve or the person's condition may deteriorate without the medication and such treatment; or

(3) The person may improve without the medication or such treatment but only at a significantly slower rate;
and the person's treating physician determines that the person is incapable of consenting to such treatment because the person's judgment is so affected by mental illness that the person lacks the capacity to make a competent, voluntary, and knowing decision concerning such treatment.

Source: SL 1989, ch 237, § 3; SL 1991, ch 220, § 198; SDCL Supp, § 27A-12-11.5; SL 1999, ch 141, § 2; SL 2012, ch 149, § 34.



§ 27A-12-3.14 Service of petition and notice of hearing--Content--Appointment of counsel--Hearing.

27A-12-3.14. Service of petition and notice of hearing--Content--Appointment of counsel--Hearing. Copies of the petition and notice of hearing shall be personally served by the sheriff or an elector of any state not a party to the action that is specifically designated by the court or board on the person immediately upon the filing of the petition but no less than five calendar days before the hearing. The notice of hearing shall include the following:

(1) Notice of the time, date, and place of hearing and directing the person to appear in person;

(2) Notice of the person's right to be represented by an attorney at the person's own expense or appointed by the court if the person is indigent;

(3) Notice of the person's right to seek an opinion of an independent psychiatrist at the person's own expense or at the expense of the person's county of residence if the person is indigent; and

(4) Notice that the costs of any post-commitment proceedings, treatment, medication, and any hearing related to the medication, any post-commitment proceeding, including a habeas corpus proceeding, the costs of compensation for the attorney appointed to represent the person, and any other costs associated with any post-commitment proceeding, are that person's responsibility, and that a lien for the amount of these costs may be filed upon the person's real and personal property to insure payment.

Upon the filing of the petition the court or board shall immediately appoint counsel for the person if counsel has not been retained. A date shall be set for the hearing within fifteen days of the filing of the petition, and this hearing shall be a priority on the court or board calendar. Allowance for any additional time shall be limited to one seven-day continuance, and shall be restrictively granted, only upon a showing of good cause for delay.

Source: SL 1989, ch 237, § 4; SL 1990, ch 201; SL 1991, ch 220, § 200; SDCL Supp, § 27A-12-11.6; SL 1995, ch 162, § 2; SL 2001, ch 149, § 1; SL 2012, ch 149, § 35; SL 2014, ch 130, § 2.



§ 27A-12-3.15 Order for psychotropic medication or other treatment when person incapable of consent.

27A-12-3.15. Order for psychotropic medication or other treatment when person incapable of consent. If the court or board finds by clear and convincing evidence that the person is incapable of consenting to treatment with psychotropic medication and such other medical treatment as may be necessary for the treatment of the person's mental illness, including electroconvulsive therapy, because the person's judgment is so affected by mental illness that the person lacks the capacity to make a competent, voluntary, and knowing decision concerning the medication and medical treatment and the administration of the recommended psychotropic medication and medical treatment is essential under the criteria in § 27A-12-3.13, the court or board may order the administration of psychotropic medication and medical treatment, including electroconvulsive therapy.

Source: SL 1988, ch 217, § 1; SL 1989, ch 237, § 7; SL 1991, ch 220, § 205; SDCL Supp, §§ 27A-12-11.1, 27A-12-11.9; SL 1997, ch 165, § 19; SL 2012, ch 149, § 36.



§ 27A-12-3.16 Time limit for administration of psychotropic medication or other medical treatment--Termination of order--Review of necessity of treatment.

27A-12-3.16. Time limit for administration of psychotropic medication or other medical treatment--Termination of order--Review of necessity of treatment. The court or board may authorize the administration of psychotropic medication and such other medical treatment, including electroconvulsive therapy, as may be necessary for the treatment of the person's mental illness for not more than one year. The court's or board's order shall terminate if the person is judicially restored or restored by the board as competent to consent to or refuse the administration of psychotropic medication and such other medical treatment as may be necessary for the treatment of the person's mental illness or if the person's treating physician or the medical director of the facility or, if the facility does not have a medical director, a consulting psychiatrist determines that the administration of psychotropic medication and such medical treatment is no longer necessary under the criteria set forth in § 27A-12-3.13. Transfer from inpatient to outpatient treatment while the person is under an order of involuntary commitment does not, in itself, terminate the court's or board's treatment order. The necessity of treatment shall be reviewed and approved under the criteria in § 27A-12-3.13 at least every thirty days by the treating physician and the medical director of the facility or, if the facility does not have a medical director, a consulting psychiatrist after a personal examination of the person. If the consulting psychiatrist was the person's treating physician while the person was a patient at the Human Services Center, a personal examination need not take place as part of the review. If the treating physician or the medical director or consulting psychiatrist determines that the treatment ordered is no longer necessary under the criteria in § 27A-12-3.13, the treatment order shall terminate. A copy of the results of the personal examination and the determinations of the treating physician and the medical director or consulting psychiatrist shall be made part of the person's medical records.

Source: SL 1989, ch 237, §§ 8-10; SL 1991, ch 220, § 209; SDCL Supp, §§ 27A-12-11.10--27A-12-11.12; SL 1995, ch 163, § 3; SL 1999, ch 141, § 1; SL 2012, ch 149, § 37.



§ 27A-12-3.17 Compensation of appointed attorney by county of residence.

27A-12-3.17. Compensation of appointed attorney by county of residence. The attorney appointed by a court or board to represent the interests of the person shall be paid by the person's county of residence. The attorney shall be compensated for the attorney's reasonable services and for necessary expenses incurred incident to the proceedings at the rate fixed by the circuit court and in an amount approved by the court or the board.

Source: SL 1989, ch 237, § 5; SL 1991, ch 220, § 211; SDCL Supp, § 27A-12-11.7; SL 2012, ch 149, § 38.



§ 27A-12-3.18 Access to attorney and private physician.

27A-12-3.18. Access to attorney and private physician. Notwithstanding § 27A-12-3.1, a person may communicate with his attorney or other legal representative or a private physician subject to the facility's normal access restrictions. The person's attorney or other legal representative shall have reasonable access to the person, the area where the person has received treatment, resided, been detained, or had access, and to all records and information pertaining to the person.

Source: SL 1975, ch 181, § 19; SDCL Supp, § 27-7-42.1; SL 1991, ch 220, § 212; SDCL, § 27A-12-8.



§ 27A-12-3.19 Personal appearance at hearing not compulsory--Presenting evidence.

27A-12-3.19. Personal appearance at hearing not compulsory--Presenting evidence. The person may appear personally at any hearing and testify on his or her own behalf, but the person may not be compelled to do so. The person may subpoena and cross-examine witnesses and present evidence. If the person chooses not to appear, the person's attorney shall state on the record that the person has been informed of the hearing and of the right to appear and the person chooses not to exercise that right. Documentation of the reasons for the person's decision are not required. The court or the board of mental illness may exclude any person not necessary for the conduct of the proceedings from the hearings, except any person requested to be present by the patient.

Source: SL 1989, ch 237, § 6; SL 1991, ch 220, § 213; SDCL § 27A-12-11.8; SL 2012, ch 149, § 39.



§ 27A-12-3.20 Repealed.

27A-12-3.20. Repealed by SL 2012, ch 149, § 40.



§ 27A-12-3.21 Experimental research and hazardous procedure to be approved by secretary of social services.

27A-12-3.21. Experimental research and hazardous procedure to be approved by secretary of social services. No person may be the subject of any experimental research or hazardous procedure unless the research or procedure is approved and conducted in the manner prescribed by the secretary of social services.

Source: SL 1975, ch 181, § 21; SDCL Supp, § 27-7-55; SL 1989, ch 21, § 94; SL 1991, ch 220, § 219; SDCL Supp, § 27A-12-21; SL 2012, ch 149, § 41.



§ 27A-12-3.22 Psychosurgery, aversive stimuli, and substantial deprivations prohibited.

27A-12-3.22. Psychosurgery, aversive stimuli, and substantial deprivations prohibited. No person may be administered or subjected to psychosurgery, aversive stimuli, or substantial deprivations. Aversive stimuli shall include anything which, because it is believed to be unreasonably unpleasant, uncomfortable, or distasteful to the person, is administered or done to the person for the purpose of reducing the frequency of a behavior but does not include restrictive treatment procedures implemented in accordance with § 27A-12-6.1. Substantial deprivations include the withdrawal or withholding of basic necessities or comforts which is intended to subject the person to significant discomfort, inconvenience, or unpleasantness.

Source: SL 1991, ch 220, § 220.



§ 27A-12-3.23 Repealed.

27A-12-3.23. Repealed by SL 2012, ch 149, § 42.



§ 27A-12-4 Transferred.

27A-12-4. Transferred to § 27A-12-32.2



§ 27A-12-4.1 Repealed.

27A-12-4.1. Repealed by SL 1991, ch 220, § 248



§ 27A-12-5 Transferred.

27A-12-5. Transferred to § 27A-12-1.2



§ 27A-12-6 Transferred.

27A-12-6. Transferred to § 27A-12-6.2



§ 27A-12-6.1 Restrictive treatment procedures--Documentation--Prior approval-- Limitation.

27A-12-6.1. Restrictive treatment procedures--Documentation--Prior approval--Limitation. Restrictive treatment procedures which impose physical restrictions on the person may not be considered seclusion or restraint as provided for in § 27A-12-6.2, if carried out as a part of an approved behavioral treatment program, developed in accordance with § 27A-12-3.6. If restrictive treatment procedures involve physical restraint or placing a person alone in a separate room, appropriate attention shall be paid every fifteen minutes to the person, especially in regard to regular meals, bathing, and use of the toilet. There shall be documentation in the person's record that such attention was given to the person.

Prior to its implementation, restrictive treatment procedures shall be approved by a peer committee review, and shall be subject to continuing review and approval every ninety days, or sooner upon request for review by the patient, attending staff, treatment team member, or treating qualified mental health professional. Each incident requiring the implementation of a restrictive treatment procedure shall be documented in the person's record. An approved restrictive treatment procedure shall require a written order at least every fifteen days during the first sixty days of implementation and every thirty days thereafter.

Restrictive treatment procedures may not be employed as punishment or for the convenience of staff, and may be implemented in the treatment plan only as necessary to prevent assaultive or otherwise harmful behaviors, with specific conditions justifying its use including occurrence of antecedent behavior to be documented in the treatment plan. A person shall be released from restrictive treatment procedures upon completion of a reasonable and pre-set period of time during which the targeted behaviors are not present.

Source: SL 1987, ch 198, § 20; SL 1991, ch 220, §§ 221, 222.



§ 27A-12-6.2 Seclusion or restraint--Clinical justification required--Rationale--Appropriate manner.

27A-12-6.2. Seclusion or restraint--Clinical justification required--Rationale--Appropriate manner. The use of seclusion or restraint requires clinical justification and shall be employed only to prevent immediate harm to the person or others, or if less restrictive means of restraint are not feasible. Seclusion or restraint may not be employed as punishment or for the convenience of staff. Seclusion or restraint may be authorized only by a qualified mental health professional, physician's assistant, or certified nurse practitioner.

The rationale for the use of seclusion or restraint shall address the inadequacy of less restrictive intervention techniques. A personal clinical assessment of the person shall be conducted and clinical justification for the use of seclusion and restraint shall be documented in the person's records when the procedure is implemented. A report shall be prepared and included in the person's record. The implementation of seclusion or restraint may not exceed one hour, at which time an order from a qualified mental health professional, physician's assistant or certified nurse practitioner is required if seclusion or restraint is to be continued. The order shall be entered in the person's records as soon as possible, but not more than twenty-four hours after implementation of the order. Each written order for seclusion or restraint shall be time-limited and shall not exceed twenty-four hours.

Seclusion or restraint may not be used in a manner that causes undue physical discomfort, harm, or pain to the person. Appropriate attention shall be paid every fifteen minutes to a person in seclusion or restraint, especially in regard to regular meals, bathing, and the use of the toilet, unless more frequent attention is warranted. There shall be documentation in the person's record that such attention was given to the person.

Source: SL 1975, ch 181, § 20; SDCL Supp, § 27-7-35; SL 1985, ch 219, § 1; SL 1987, ch 198, § 19; SL 1991, ch 220, § 224; SDCL Supp, § 27A-12-6; SL 2017, ch 171, § 50.



§ 27A-12-7 Transferred.

27A-12-7. Transferred to § 27A-12-3.1



§ 27A-12-8 Transferred.

27A-12-8. Transferred to § 27A-12-3.18



§ 27A-12-9 Transferred.

27A-12-9. Transferred to § 27A-12-3.1



§ 27A-12-10 Transferred.

27A-12-10. Transferred to § 27A-12-3.8



§ 27A-12-11 Transferred.

27A-12-11. Transferred to § 27A-12-3.6



§ 27A-12-11.1 Transferred.

27A-12-11.1. Transferred to § 27A-12-3.15



§ 27A-12-11.2 Repealed.

27A-12-11.2. Repealed by SL 1991, ch 220, § 215



§ 27A-12-11.3 Transferred.

27A-12-11.3. Transferred to § 27A-12-3.12



§ 27A-12-11.4 Repealed.

27A-12-11.4. Repealed by SL 1991, ch 220, § 249



§ 27A-12-11.5 , 27A-12-11.6. Transferred.

27A-12-11.5, 27A-12-11.6. Transferred to §§ 27A-12-3.13, 27A-12-3.14



§ 27A-12-11.7 Transferred.

27A-12-11.7. Transferred to § 27A-12-3.17



§ 27A-12-11.8 Transferred.

27A-12-11.8. Transferred to § 27A-12-3.19



§ 27A-12-11.9 Transferred.

27A-12-11.9. Transferred to § 27A-12-3.15



§ 27A-12-11.10 to 27A-12-11.12. Transferred.

27A-12-11.10 to 27A-12-11.12. Transferred to § 27A-12-3.16



§ 27A-12-11.13 Repealed.

27A-12-11.13. Repealed by SL 1991, ch 220, § 214



§ 27A-12-12 , 27A-12-13. Transferred.

27A-12-12, 27A-12-13. Transferred to § 27A-12-3.6



§ 27A-12-14 Repealed.

27A-12-14. Repealed by SL 1991, ch 220, § 252



§ 27A-12-15 Transferred.

27A-12-15. Transferred to § 27A-12-3.9



§ 27A-12-16 , 27A-12-17. Repealed.

27A-12-16, 27A-12-17. Repealed by SL 1991, ch 220, §§ 250, 251



§ 27A-12-18 Transferred.

27A-12-18. Transferred to § 27A-12-3.1



§ 27A-12-19 Transferred.

27A-12-19. Transferred to § 27A-12-3.11



§ 27A-12-20 , 27A-12-21. Transferred.

27A-12-20, 27A-12-21. Transferred to §§ 27A-12-3.20, 27A-12-3.21



§ 27A-12-22 Transferred.

27A-12-22. Transferred to § 27A-12-3.2



§ 27A-12-23 , 27A-12-24. Transferred.

27A-12-23, 27A-12-24. Transferred to §§ 27A-12-3.4, 27A-12-3.5



§ 27A-12-25 Individual records required--Contents--Confidentiality.

27A-12-25. Individual records required--Contents--Confidentiality. A complete statistical and medical record shall be kept current for each person receiving mental health services, or being otherwise detained under this title. The record shall include information pertinent to the services provided to the person, pertinent to the legal status of the recipient, required by this title or other provision of law, and required by rules or policies. The material in the record shall be confidential in accordance with the provisions of this title.

Source: SL 1975, ch 181, § 9; SDCL Supp, § 27-7-58; SL 1991, ch 220, §§ 225, 226.



§ 27A-12-25.1 Information closed to public inspection--Sealed upon termination of proceedings.

27A-12-25.1. Information closed to public inspection--Sealed upon termination of proceedings. Any information acquired by a peace officer pursuant to his authority under this title regarding any person subject to any proceedings under this title shall not be open to public inspection, and any records regarding such person shall be sealed upon the termination of proceedings for which the information was acquired, and shall be opened only by order of the circuit court.

Source: SL 1991, ch 220, § 227.



§ 27A-12-26 Confidentiality of information acquired in course of providing mental health services.

27A-12-26. Confidentiality of information acquired in course of providing mental health services. Information in the record of a person, and other information acquired in the course of providing mental health services to a person, shall be kept confidential and are not open to public inspection. The information may be disclosed outside the center, department, mental health program, or inpatient facility, whichever is the holder of the record, only if the holder of the records and the person, his parents if he is a minor or his guardian, consent or, in the absence of such consent, in the circumstances and under the conditions set forth in §§ 27A-12-25 to 27A-12-32, inclusive, and in conformity with federal law.

Source: SL 1975, ch 181, § 11; SDCL Supp, § 27-7-59; SL 1991, ch 220, §§ 228, 229; SL 1993, ch 213, § 126.



§ 27A-12-26.1 Access to own records--Exceptions--Confidentiality following discharge.

27A-12-26.1. Access to own records--Exceptions--Confidentiality following discharge. A person has the right to access, upon request, to his mental health records. However, the person may be refused access to:

(1) Information in such records provided by a third party under assurance that such information remain confidential; and

(2) Specific material in such records if the qualified mental health professional responsible for the mental health services concerned has made a determination in writing that such access would be detrimental to the person's health. However, such material may be made available to a similarly licensed qualified mental health professional, selected by the person; and such professional may, in the exercise of professional judgment, provide such person with access to any or all parts of such material or otherwise disclose the information contained in the material to such person.

The rights to confidentiality of and access to records as provided in §§ 27A-12-25 to 27A-12-32, inclusive, shall remain applicable to records pertaining to such person after the person's discharge.

Source: SL 1991, ch 220, § 230.



§ 27A-12-27 Obligation to disclose confidential information.

27A-12-27. Obligation to disclose confidential information. If requested, information shall be disclosed:

(1) Pursuant to an order or subpoena of a board of mental illness or a court of record or a subpoena of the Legislature;

(2) To a prosecuting or defense attorney or to a qualified mental health professional as necessary for the attorney or professional to participate in a proceeding governed by this title;

(3) To an attorney representing a person who is presently subject to the authority of this title or who has been discharged when that person has given consent;

(4) If necessary in order to comply with another provision of law;

(5) To the department if the information is necessary to enable the department to discharge a responsibility placed upon it by law;

(6) To a states attorney or the attorney general for purpose of investigation of an alleged criminal act either committed by or upon a human services center patient while a patient of the center; or

(7) To a law enforcement official or agency, or correctional institution, if the official, agency, or institution informs the inpatient facility that an arrest warrant has been issued for or criminal charges are pending against a person, for purposes of obtaining custody of the person by a law enforcement official or agency before discharge.
Source: SL 1975, ch 181, § 14; SDCL Supp § 27-7-60; SL 1991, ch 220, §§ 231, 232; SL 1992, ch 189, § 5; SL 2016, ch 147, § 1.



§ 27A-12-27.1 Request for notice and notice of pending discharge.

27A-12-27.1. Request for notice and notice of pending discharge. If a request for notice is made pursuant to subdivision 27A-12-27(7), the request shall:

(1) Be made in writing and served upon an inpatient facility, either by personal service or electronic facsimile with oral notice of the facsimile given by telephone, before the discharge;

(2) Contain clear contact information and a reasonable contact method for notifying the requesting official, agency, or institution; and

(3) Contain clear information identifying the person.

Upon receipt of a request fulfilling the requirements of this section, the inpatient facility shall provide the notice of pending discharge to the requester as soon as reasonably practical before discharge. The notice shall contain the time, date, and location of the pending discharge. The inpatient facility shall record in the person's medical record the time the notice of pending discharge is given, to whom, how the notice was given, who gave the notice, the set time for discharge, and the time the law enforcement official or agency obtained custody of the person after the notice was given, if applicable.

Source: SL 2016, ch 147, § 2.



§ 27A-12-27.2 Detention of person subject to petition for involuntary commitment if necessary for law enforcement to obtain custody.

27A-12-27.2. Detention of person subject to petition for involuntary commitment if necessary for law enforcement to obtain custody. If a person is subject to a petition for involuntary commitment under this title, the inpatient facility may detain that person in the facility for a period of time not to exceed four hours after the time set for discharge, if necessary for a law enforcement official or agency to obtain custody of the person. This period of time includes four hours after the board of mental illness releases a detention of the person pursuant to this title. If the person is not taken into custody after the notice to the requester and within the specified period of time, the person shall be released from any detention or discharged, as appropriate. The inpatient facility shall record the time of the release or discharge in the person's medical record. If the person was a voluntary patient in the inpatient facility, the person shall maintain the right to discharge as provided in § 27A-8-10.

Source: SL 2016, ch 147, § 3.



§ 27A-12-27.3 Immunity from liability for good faith detention.

27A-12-27.3. Immunity from liability for good faith detention. The detention of a person in good faith and not in excess of the period of time specified in § 27A-12-27.2 may not render any law enforcement official, agency, institution, board, court, physician, inpatient facility, or staff detaining the person liable in any criminal or civil action for false arrest or false imprisonment.

Source: SL 2016, ch 147, § 4.



§ 27A-12-28 Transferred.

27A-12-28. Transferred to § 27A-12-29



§ 27A-12-29 Discretionary disclosure of confidential information.

27A-12-29. Discretionary disclosure of confidential information. Information may be disclosed in the discretion of the holder of the record:

(1) As necessary or beneficial in order for the person, or persons acting on behalf of the person, to apply for and acquire benefits for the person, including third-party financial payments, assistance, or services and follow-up, care, and treatment by local centers serving the area to which a person is expected to go upon temporary or permanent release or discharge;

(2) As necessary or beneficial for evaluation and accreditation;

(3) As necessary or beneficial to train persons enrolled in an accredited course leading to a degree and qualification, certification, or registration as a qualified mental health professional, licensed practical nurse, registered nurse, psychologist, social worker, physical therapist, occupational therapist, laboratory technician, medical records professional, dietician, or other health care professional;

(4) Upon request of the Human Services Center, with disclosure of records limited to relevant medical and psychiatric records; or

(5) If any person subject to the proceedings under this chapter has communicated a serious threat of serious physical injury against a reasonably identifiable victim, the person with knowledge of the threat may disclose the threat to the potential victim or to any law enforcement officer, or both. No cause of action may arise under this chapter against the person who, in good faith, discloses the threat to a potential victim or law enforcement officer pursuant to the provisions of this subdivision.
Source: SL 1975, ch 181, § 16; SDCL Supp, § 27-7-62; SL 1983, ch 213; SL 1990, ch 202; SL 1991, ch 220, §§ 234, 235; SDCL § 27A-12-28; SL 2007, ch 170, § 1.



§ 27A-12-30 Released information approved by administrator--Record of release.

27A-12-30. Released information approved by administrator--Record of release. Any release of information by the holder of the record shall be approved by the administrator or facility director holding the records. The holder of the record shall keep a record of any information released, to whom, the date it was released and the purpose for such release.

Source: SL 1975, ch 181, § 17; SDCL Supp, § 27-7-63; SL 1991, ch 220, §§ 236, 237.



§ 27A-12-31 Identity of patient protected in disclosing information--Disclosure limited by germaneness.

27A-12-31. Identity of patient protected in disclosing information--Disclosure limited by germaneness. If information is disclosed, the identity of the individual to whom it pertains shall be protected and may not be disclosed unless it is germane to the authorized purpose for which disclosure was sought.

Source: SL 1975, ch 181, § 12; SDCL Supp, § 27-7-64; SL 1991, ch 220, §§ 238, 239.



§ 27A-12-32 Disclosure by recipient of confidential information.

27A-12-32. Disclosure by recipient of confidential information. Any person receiving confidential information pursuant to § 27A-12-25 shall disclose the information to others only to the extent consistent with the authorized purpose for which the information was obtained.

Source: SL 1975, ch 181, § 13; SDCL Supp, § 27-7-65; SL 1991, ch 220, §§ 240, 241.



§ 27A-12-32.1 Asserting grievances.

27A-12-32.1. Asserting grievances. A person may assert grievances with respect to infringement of the rights described in this chapter, including the right to have such grievances considered in a fair, timely, and impartial grievance procedure which provides a meaningful review.

Source: SL 1991, ch 220, § 242.



§ 27A-12-32.2 Habeas corpus available for committed, confined, detained, or restrained person.

27A-12-32.2. Habeas corpus available for committed, confined, detained, or restrained person. Any person involuntarily committed by a board of mental illness and any person confined or in any manner detained or restrained is entitled to the benefit of the writ of habeas corpus. If the court finds that the criteria in § 27A-10-9.1 are met, the court may authorize continued involuntary commitment. Such authorization is not a bar to the issuing of the writ the second time if it is alleged that the criteria in § 27A-10-9.1 are no longer met.

Source: SDC 1939, § 30.0111; SDCL, § 27-10-1; SL 1975, ch 181, § 134; SL 1991, ch 220, § 244; SDCL, § 27A-12-4.



§ 27A-12-33 Provisions of title do not replace or limit other rights.

27A-12-33. Provisions of title do not replace or limit other rights. The provisions of this title may not be construed as replacing or limiting any other rights, benefits, or privileges afforded any person pursuant to other provisions of law, the Constitution of South Dakota, and the Constitution of the United States.

Source: SL 1975, ch 181, § 2; SDCL Supp, § 27-1-8; SL 1991, ch 220, §§ 245, 246.



§ 27A-12-33.1 Exercise of rights.

27A-12-33.1. Exercise of rights. The exercise of rights afforded in this title are not subject to any reprisal, including reprisal through the actual or threatened denial of any treatment, benefits, privileges, or other rights.

Source: SL 1991, ch 220, § 247.



§ 27A-12-34 Notification to guardian or next of kin as to admission or commitment to, or discharge from, Human Services Center.

27A-12-34. Notification to guardian or next of kin as to admission or commitment to, or discharge from, Human Services Center. If a person is admitted, involuntarily committed, or discharged from the Human Services Center, reasonable attempts shall be made to notify the person's legally appointed guardian. Upon obtaining consent to release information, reasonable attempts shall also be made to notify the person's next of kin. If the treating psychiatrist determines the person lacks the capacity to provide consent, the Human Services Center shall make reasonable attempts to notify the person's next of kin as to admission, or commitment to, or discharge from the Human Services Center, unless such notification is determined by the treating psychiatrist, with the input of the person's treatment team, to be detrimental to the person.

Source: SL 1992, ch 190, § 5; SL 2000, ch 129, § 17.






Chapter 13 - Costs Of Care And Treatment In State Facilities

§ 27A-13-1 Repealed.

27A-13-1. Repealed by SL 1991, ch 220, § 253



§ 27A-13-2 Definition of terms.

27A-13-2. Definition of terms. Terms used in this chapter mean:

(1)(a) "Full-time equivalent patient population in the center's psychiatric nursing facility unit," the total daily patient count in that unit at the South Dakota Human Services Center for the immediately preceding fiscal year divided by the number of days in that fiscal year;

(b) "Full-time equivalent patient population, excluding psychiatric nursing facility unit patients," the total daily patient count, excluding those patients in the center's psychiatric nursing facility unit, at the South Dakota Human Services Center for the immediately preceding fiscal year divided by the number of days in that fiscal year;

(2)(a) "Per diem for the center's psychiatric nursing facility unit," the daily amount, set by the secretary of social services, for the daily care, support, maintenance, and treatment of a patient in the center's psychiatric nursing facility unit during any part of the period of time for which the amount is set if it has been determined that the patient or legally responsible person or agency is not able to pay the total service charge;

(b) "Per diem for any of the center's treatment programs, other than the psychiatric nursing facility unit," the daily amount, set by the secretary of social services, for the daily care, support, maintenance, and treatment of a patient in any of the center's acute, adolescent, alcohol, drug, extended (chronic), or other such treatment units, other than the center's psychiatric nursing facility unit, during any part of the period of time for which the amount is set if it has been determined that the patient or legally responsible person or agency is not able to pay the total service charge;

(3) "Responsible person," a person legally liable for the support and maintenance of a patient. A parent is not liable for the expenses of an adult child;

(4) "Total service charge," the actual cost of providing services to an individual patient at the South Dakota Human Services Center.
Source: SL 1964, ch 104, § 2; SDCL § 27-9-2; SL 1975, ch 181, § 117; SL 1980, ch 194, § 1; SL 1989, ch 21, § 95; SL 1991, ch 220, § 254; SL 1999, ch 142, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-3 Department responsible for collection and processing of fees.

27A-13-3. Department responsible for collection and processing of fees. The Department of Social Services is responsible for the collection and processing of fees due to the state for the care of patients in the South Dakota Human Services Center.

Source: SL 1964, ch 104, § 3; SDCL § 27-9-11; SL 1989, ch 21, § 96; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-13-3.1 Human Services Center to maintain billing statement for each patient--Determination of ability to pay--Costs assessed patient or state.

27A-13-3.1. Human Services Center to maintain billing statement for each patient--Determination of ability to pay--Costs assessed patient or state. The secretary of social services shall direct the Human Services Center to calculate and maintain for each patient at the center a billing statement itemizing the individual charges for the care, support, maintenance, and treatment provided to each patient. The center shall determine the patient or legally responsible person or agency's ability to pay such charges considering such factors as the person's financial ability to pay and the availability of commercial insurance or other third-party payors. If the center determines that the patient or legally responsible person or agency is able to pay the total service charge, the charge shall be assessed and collected by the Human Services Center. If the center determines that the patient or legally responsible person lacks the ability to pay the total service charge based upon the before-mentioned considerations, the patient's account shall be assessed to the state.

Source: SL 1999, ch 142, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-3.2 Secretary to promulgate rules to determine fees and ability to pay.

27A-13-3.2. Secretary to promulgate rules to determine fees and ability to pay. The secretary of social services shall promulgate rules, pursuant to chapter 1-26, to establish a method to determine the fee for each service or test based on the actual cost of performing the service or test and the determination of ability to pay and indigence. The secretary of social services shall periodically review and approve the listing of itemized charges.

Source: SL 1999, ch 142, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-4 Liability of resident and legally responsible person for cost of care--Federal charges.

27A-13-4. Liability of resident and legally responsible person for cost of care--Federal charges. If any person is admitted to a state facility, the resident and any legally responsible person is liable for the cost of the care, support, maintenance, and treatment of such persons to the extent and in the manner provided by this title. If the resident is not a proper charge of any county but is a charge of the federal government, the costs shall be assessed against the appropriate agency of the federal government.

Source: SDC 1939, § 30.0217; SL 1964, ch 104, § 11; SDCL, § 27-9-3; SL 1975, ch 181, § 118; SL 1991, ch 220, § 255.



§ 27A-13-5 Tender of charges required on voluntary hospitalization--County or governmental pledge of payment--Monthly payment in advance--Indigent person.

27A-13-5. Tender of charges required on voluntary hospitalization--County or governmental pledge of payment--Monthly payment in advance--Indigent person. Every person who is admitted to the center on a voluntary basis shall, prior to his admittance, tender to the administrator of the facility the minimum amount charged against the counties in § 27A-13-16. If this sum is not tendered, the person shall have an authorization to be admitted and a pledge to pay the minimum amount by the county commissioners of his county of legal settlement or a pledge from any other responsible governmental entity. If the person is indigent, his county is obligated to pay the admission fee and cost of care.

Continued voluntary treatment without commission or governmental approval shall be contingent upon an advance monthly payment according to ability to pay but in no instance may it be less than the minimum amount.

Source: SDC 1939, § 30.0115 as added by SL 1959, ch 170; SL 1961, ch 153; SL 1964, ch 104, § 8; SDCL, § 27-4-13; SL 1975, ch 181, § 34; SL 1991, ch 220, § 256.



§ 27A-13-6 County payments for indigent voluntary patients entitled to poor relief--Residency not admitted by payment.

27A-13-6. County payments for indigent voluntary patients entitled to poor relief--Residency not admitted by payment. The county of residence shall make payments for the care and treatment of any indigent person voluntarily admitted to the South Dakota Human Services Center the same as if there had been a regular commitment pursuant to chapter 27A-10 if such person is entitled to poor relief pursuant to chapter 28-13 and if such payments are based upon a statement by the administrator of the South Dakota Human Services Center that it would be in the best interests of such person that such person be kept at such hospital. In the event of a dispute as to a patient's residency, no payments made by any county constitute an admission that a patient has a residency within such county.

Source: SDC 1939, § 30.0115 as added by SL 1961, ch 153; SL 1964, ch 104, § 8; SDCL, § 27-9-26; SL 1976, ch 173, § 33; SL 1977, ch 211, § 4; SL 1991, ch 220, § 257.



§ 27A-13-7 Periodic approval and monthly assessment of charges--Method of computation.

27A-13-7. Periodic approval and monthly assessment of charges--Method of computation. The secretary of social services shall periodically approve the per diem rate for the care, support, maintenance, and treatment provided to each patient by or at the expense of the South Dakota Human Services Center for the fiscal year during which the services are rendered and cause such amount, or portion thereof as may be appropriate, to be assessed monthly against and collected from the patient or responsible person, agency, or other entity legally liable for paying all or any part of the patient's applicable amount if it has been determined that the patient or that the legally responsible person or agency is not financially able to pay the total service charge.

The secretary shall set the per diem rate based on the center's actual expenditures during the fiscal year immediately preceding the fiscal year for which the amount is being determined and shall compute that determination of the amount as follows:

(1) The total expenditures of the center for operating the center's psychiatric nursing facility, including an apportionment of all the center's support services to that unit, for the fiscal year immediately preceding the fiscal year for which the amount is being determined shall be computed in accordance with generally accepted accounting procedures. In so doing, the secretary may not include any of the following:

(a) Capital expenditures for land or building fixed assets;

(b) Expenditures for special educational programs required by state or federal law to be provided to center patients who are under the age of twenty-one years;

(c) Expenditures for direct medical care provided to a patient at medical facilities other than the center, the cost of which shall be charged directly against the patient who received that care at the exact cost to the center as a total service charge for that care.

Those total expenditures shall then be divided by the average daily on roll census of the center's psychiatric nursing facility unit to arrive at the per diem amount for that unit for the fiscal year.

(2) The total expenditures of the center for operating all of its treatment units, excepting its psychiatric nursing facility unit, including an apportionment of all the center's support services to those units, for the fiscal year immediately preceding the fiscal year for which amount is being determined, shall be computed in accordance with generally accepted accounting procedures. In so doing, the secretary may not include the following:

(a) Capital expenditures for land or building fixed assets;

(b) Expenditures for special educational programs required by state or federal law to be provided to center patients who are under the age of twenty-one years;

(c) Expenditures for direct medical care provided to a patient at medical facilities other than the center, the cost of which shall be charged directly against the patient who received that care at the exact cost to the center as a total service charge for that care.

Those total expenditures shall then be divided by the center's average daily on roll census, excluding psychiatric nursing facility patients, to arrive at the per diem amount for all the center's treatment units, excepting the psychiatric nursing facility unit, for the fiscal year.
Source: SL 1964, ch 104, § 4 (1); SDCL § 27-9-4; SL 1974, ch 186, § 1; SL 1975, ch 181, § 119; SL 1980, ch 194, § 2; SL 1989, ch 21, § 97; SL 1999, ch 142, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-8 Full per diem cost paid by person financially able to pay.

27A-13-8. Full per diem cost paid by person financially able to pay. Any patient who is determined by the secretary of social services to be unable to pay the total services charge, but who is determined, as provided in §§ 27A-13-9 and 27A-13-10, to be financially able to pay the per diem rate shall continue to be charged the per diem cost for each day of continuous patient status.

Source: SL 1964, ch 104, § 4 (2); SDCL § 27-9-5; SL 1975, ch 181, § 120; SL 1989, ch 21, § 98; SL 1991, ch 220, § 258; SL 1999, ch 142, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-9 Application to pay less than applicable charge--Investigation and consideration by secretary.

27A-13-9. Application to pay less than applicable charge--Investigation and consideration by secretary. Any patient or responsible person may apply to the secretary of social services for permission to pay less than the applicable charge. On receipt of such application, the secretary shall request an investigation, to determine the ability of the patient or responsible person to pay all or a part of the applicable charge. Consideration in such determination shall be given to the following factors, and such other factors as the secretary shall agree are reasonable: net income, net worth, number of dependents, and existing obligations.

Source: SL 1964, ch 104, § 4 (3); SDCL § 27-9-6; SL 1989, ch 21, § 99; SL 1991, ch 220, § 259; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-10 Determination by secretary of amount to be charged--Appeal and hearing.

27A-13-10. Determination by secretary of amount to be charged--Appeal and hearing. Upon receipt of all information desired by the secretary of social services, the secretary shall determine, based upon the financial ability of the patient or responsible person, whether the patient or responsible person shall be charged with the full amount provided in § 27A-13-7 or a lesser amount. If a patient, responsible person, or the county of residence, disagrees with the determination of the secretary, an appeal may be filed within thirty days of receipt of notification by such patient, responsible relative, or county of residence of such determination, for a hearing with the secretary. However, such appeal may not be filed more than once each six months.

Source: SL 1964, ch 104, § 4 (3); SDCL § 27-9-7; SL 1975, ch 181, § 121; SL 1989, ch 21, § 100; SL 1991, ch 220, § 260; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-11 Review and change of amounts to be charged.

27A-13-11. Review and change of amounts to be charged. The secretary of social services may, at any time, review and change any determination for applicable charges.

Source: SL 1964, ch 104, § 4 (4); SDCL § 27-9-8; SL 1989, ch 21, § 101; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-12 Liability restricted to statutory liability--Claim against decedent's estate--Voluntary payments.

27A-13-12. Liability restricted to statutory liability--Claim against decedent's estate--Voluntary payments. No person is liable for the cost of the care, support, maintenance, and treatment of any patient except as provided in this title, but the amounts determined to be due under this title and unpaid at the time of the death of a patient or responsible person shall constitute a claim against the estate of such patient or legally responsible person. The Department of Social Services may accept voluntary payments on behalf of any patient from any person who is not liable for payments under this title.

Source: SL 1975, ch 181, § 116; SDCL Supp, § 27-9-8.1; SL 1989, ch 21, § 102; SL 1991, ch 220, § 261; SL 1992, ch 189, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-13-13 Civil suit for collection of payments--Lien on property--Claim against decedent's estate.

27A-13-13. Civil suit for collection of payments--Lien on property--Claim against decedent's estate. If a patient liable for payments due under §§ 27A-13-4 to 27A-13-12, inclusive, refuses or fails to make such payments, the charges are collectible by a civil suit brought in the name of the State of South Dakota. The State of South Dakota may sue such patient for such payments due, and any judgment obtained is a lien upon the real property of such person, and shall be collected as other judgments. Any claim arising under said sections has the same force and effect against the real and personal property of a deceased person as other debts of a decedent, and shall be ascertained and recovered in the same manner. The Department of Social Services may promulgate rules pursuant to chapter 1-26 regarding payments for involuntary care.

Source: SL 1964, ch 104, § 5; SDCL § 27-9-12; SL 1974, ch 185, § 2; SL 1991, ch 220, § 262; SL 1992, ch 189, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-13-14 Collection of delinquent accounts--Credit to general fund.

27A-13-14. Collection of delinquent accounts--Credit to general fund. If any account has been delinquent for six months or more, the Department of Social Services shall notify the attorney general which shall be responsible for collecting the delinquent moneys by any legal means available.

All amounts collected shall be deposited to the credit of the general fund.

Source: SDCL § 27-9-12 as added by SL 1974, ch 185, § 2; repealed SL 1975, ch 42, § 4; re-enacted SL 1975, ch 181, § 124; SDCL Supp, § 27-9-12.1; SL 1989, ch 21, § 103; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 27A-13-15 County appropriation for support of mentally ill.

27A-13-15. County appropriation for support of mentally ill. The board of county commissioners shall annually appropriate a sum sufficient to pay for the support of its mentally ill.

Source: SDC 1939, § 30.0214; SDCL, § 27-9-25; SL 1985, ch 77, § 34.



§ 27A-13-16 Admission fee to be paid by county of residence--Amount.

27A-13-16. Admission fee to be paid by county of residence--Amount. Effective July 1, 2010, the county of residence shall pay an admission fee of six hundred dollars to the center for each patient the county is legally responsible. The admission fee shall cover the first thirty days of care at the center. If the patient remains at the center for longer than thirty days, the minimum charge paid by the county of residence shall be a pro rata amount of the admission fee multiplied by twelve months and divided by three hundred sixty-five days.

Source: SL 1964, ch 104, § 4 (5); SDCL § 27-9-9; SL 1974, ch 186, § 2; SL 1975, ch 181, § 122; SL 1981, ch 205, § 4; SL 1991, ch 220, § 263; SL 2006, ch 148, § 1; SL 2010, ch 143, § 1.



§ 27A-13-17 Procedure for determining county of residency.

27A-13-17. Procedure for determining county of residency. Sections 27A-13-18 to 27A-13-20, inclusive, shall determine patient eligibility for contributions by the county of residency under § 27A-13-16, except that time spent in a state institution shall not be counted in determining the matter of residency.

Source: SL 1964, ch 104, § 4 (6); SDCL, § 27-9-10; SL 1975, ch 181, § 123; SL 1976, ch 173, § 29.



§ 27A-13-18 County claim that patient is improperly charged to county--Investigation and determination by attorney general--Notice to state and county officers.

27A-13-18. County claim that patient is improperly charged to county--Investigation and determination by attorney general--Notice to state and county officers. If the administrator of the Human Services Center has treated a patient as from a county determined to be the county of the patient's residence by the committing board of mental illness and that county has appeared before the committing board to contest its determination of residence in the manner provided in this title, the state's attorney or county commissioners of the county may notify the attorney general that the patient is a proper charge against another county. Upon receipt of such notice, the attorney general shall notify the clerk of courts of the committing county to file, within thirty days from the date of such notification, a summary of the proofs upon which such findings are based and the record of any initial or reopened commitment hearing on the patient. The attorney general shall determine from review of such records, which county should be charged. The attorney general shall notify the county auditor of the contesting county, the auditor of the county of residence, and the clerk of courts of the committing county and the administrator of the Human Services Center of his determination. Thereafter the administrator shall charge for treatment according to the determination of the attorney general.

Source: SDC 1939, § 30.0215; SL 1939, ch 117; SDCL, § 27-9-22; SL 1984, ch 12, § 34; SL 1984, ch 30, § 28; SL 1986, ch 227, § 8; SL 1991, ch 220, § 264.



§ 27A-13-18.1 Appeal of residence determination to circuit court by county--Notice to attorney general--Trial de novo.

27A-13-18.1. Appeal of residence determination to circuit court by county--Notice to attorney general--Trial de novo. If the administrator of the Human Services Center has treated a patient as from a county determined to be the county of the patient's residence by the committing board of mental illness and that county has appeared before the committing board to contest its determination of residence in the manner provided in this title, and the state's attorney or county commissioners of the county claim that the patient is not a proper charge against the county and that the patient is a proper charge against the state at large because the patient is not a resident of the state, that county may appeal the committing board's determination of the patient's residence to the circuit court. Notice of such appeal shall be served upon the attorney general within thirty days from the date of the finding of residence by the committing board of mental illness. Upon the filing of such an appeal, the circuit court shall conduct a trial de novo and determine, by a preponderance of evidence, the residence of such patient and thereupon determine whether he is a proper charge against the county or the state at large. Such determination is conclusive unless an appeal is taken therefrom in the manner provided by law for appeals in civil actions.

Source: SL 1986, ch 227, § 9; SL 1991, ch 220, § 265.



§ 27A-13-18.2 Appeal of residence determination to circuit court by attorney general--Service and filing of notice--Trial de novo.

27A-13-18.2. Appeal of residence determination to circuit court by attorney general--Service and filing of notice--Trial de novo. If the administrator of the Human Services Center has treated a patient determined by the committing board of mental illness to be a proper charge against the state at large because the patient is not a resident of the state and the attorney general has appeared before the committing board to contest its determination of residence in the manner provided in this title, the attorney general may appeal the committing board's determination to the circuit court by serving a notice of appeal upon one of the members of the board of county commissioners of any county adversely interested and by filing such notice with the clerk of courts within thirty days from the date of the finding of residence by the committing board of mental illness. Upon such filing, the circuit court shall conduct a trial de novo and determine, by a preponderance of evidence, the residence of such patient and determine whether he is a proper charge against a county or the state at large. Such determination is conclusive unless an appeal is taken therefrom in the manner provided by law for appeals in civil actions.

Source: SL 1986, ch 227, § 10; SL 1991, ch 220, § 266.



§ 27A-13-19 Charges to state for patient determined to be nonresident.

27A-13-19. Charges to state for patient determined to be nonresident. If the attorney general shall find that such patient is not a proper charge against any county in the state, such patient shall thereafter be regarded as a proper charge against the state at large until returned to the state of his residence.

Source: SDC 1939, § 30.0215; SL 1939, ch 117; SDCL, § 27-9-23.



§ 27A-13-19.1 Voluntary admission of non-resident--Waiver of fee.

27A-13-19.1. Voluntary admission of non-resident--Waiver of fee. If a person who is not a resident of South Dakota presents himself for voluntary admission at the South Dakota Human Services Center, the person may be admitted for psychiatric treatment and the admission fee or amount charged against the counties to be tendered to the administrator as specified in § 27A-13-5 shall be waived, if:

(1) The admitting physician determines that the person either is a danger to himself or others or requires immediate inpatient psychiatric treatment;

(2) It is determined that the person is unable to provide payment of the mandatory admission fee; and

(3) No other alternative source of funding can be found.
Source: SL 1987, ch 198, § 22.



§ 27A-13-20 Appeal to circuit court from attorney general's determination as to residence of patient.

27A-13-20. Appeal to circuit court from attorney general's determination as to residence of patient. If any county is dissatisfied with the determination of residence entered by the attorney general, such county may appeal to the circuit court, by filing and serving a notice of appeal upon the attorney general and upon one of the members of the board of county commissioners of the county adversely interested, within thirty days from the date of such determination, and thereupon the circuit court shall conduct a trial de novo and, by a preponderance of evidence, determine the residence of such patient and determine against what county he is a proper charge, and such determination is conclusive unless an appeal is taken therefrom in the manner provided by law for appeals in civil actions.

Source: SDC 1939, § 30.0215; SL 1939, ch 117; SDCL, § 27-9-24; SL 1986, ch 227, § 11.



§ 27A-13-21 Administrator to charge expenses to county of residence despite commitment from another county.

27A-13-21. Administrator to charge expenses to county of residence despite commitment from another county. If the administrator of the Human Services Center has been advised by a county board of mental illness, the attorney general pursuant to § 27A-13-18, or by a circuit court, that a patient sent to the center from one county has a residency in another county, he shall thereafter hold and keep such patient as from the latter county, and such holding shall apply to expenses already incurred in behalf of such patient and remaining unadjusted.

Source: SDC 1939, § 30.0213; SDCL, § 27-9-21; SL 1976, ch 173, § 32; SL 1986, ch 227, § 12.



§ 27A-13-22 Expenses paid by county reimbursed by county of residence.

27A-13-22. Expenses paid by county reimbursed by county of residence. Expenses incurred by one county, on account of a mentally ill person whose residence is in another county, shall be refunded with lawful interest thereon by the county of residence. The expenses and interest shall be presented to the board of commissioners of the county of residence and shall be allowed and paid the same as other claims. Expenses incurred by one county on account of a mentally ill person whose residence is not in this state shall be refunded with lawful interest thereon by the state and shall be presented to the state auditor and allowed and paid the same as other claims.

Source: SDC 1939, § 30.0213; SDCL, § 27-9-20; SL 1976, ch 173, § 31; SL 1986, ch 227, § 13.



§ 27A-13-22.1 Refund with interest by county of residence of expenses incurred by attorney general.

27A-13-22.1. Refund with interest by county of residence of expenses incurred by attorney general. Expenses incurred by the attorney general on account of a mentally ill person whose residence is in a county of the state shall be refunded with lawful interest thereon by the county of residence.

Source: SL 1986, ch 227, § 14.



§ 27A-13-23 Repealed.

27A-13-23. Repealed by SL 1991, ch 220, § 267



§ 27A-13-24 Repealed.

27A-13-24. Repealed by SL 1984, ch 30, § 29



§ 27A-13-25 Administrator's report to county of patients discharged--Notice to county auditor.

27A-13-25. Administrator's report to county of patients discharged--Notice to county auditor. The administrator of the Human Services Center shall furnish at once to the chairman of the county board of mental illness of the county wherein the residence is found to be, the name of each patient under involuntary commitment that is discharged. The county auditor wherein the residence is found to be shall be notified at once of all patients on county billings who are discharged, who are on unauthorized leave, or who have died.

Source: SDC 1939, § 30.0214; SDCL, § 27-9-19; SL 1976, ch 173, § 30; SL 1987, ch 198, § 23.



§ 27A-13-26 Monthly certification of charges to counties--Payment--Deposit.

27A-13-26. Monthly certification of charges to counties--Payment--Deposit. All charges to counties under §§ 27A-13-16 to 27A-13-21, inclusive, shall be certified each month by the secretary of social services, or his designee, to the county auditor. The certification shall include a listing of charges by patient name. The certification shall be sent to county auditors no later than the fifth day of the month. Upon receiving the certification, the county shall pay the amount due to the state remittance center within the time period established by chapter 4-3. Such moneys shall be deposited to the state general fund.

Source: SL 1964, ch 104, § 6; SL 1965, ch 148; SDCL § 27-9-15; SL 1975, ch 181, § 126; SL 1980, ch 10, § 8; SL 1984, ch 30, § 30; SL 1989, ch 21, § 104; SL 1991, ch 220, § 268; SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. Apr. 12, 2011.



§ 27A-13-27 Uniform system of accounts continued.

27A-13-27. Uniform system of accounts continued. The uniform system of keeping accounts between the county and its mentally ill patients and between the county and the state shall be continued as the official uniform system of keeping such accounts throughout the state.

Source: SDC 1939, § 30.0122; SDCL, § 27-9-27; SL 1975, ch 181, § 128.



§ 27A-13-28 Accounts maintained in accordance with system--Records maintained by county auditor.

27A-13-28. Accounts maintained in accordance with system--Records maintained by county auditor. It shall be the duty of the county auditor of each county to keep such accounts in accordance with said uniform system and to assemble and record all the information necessary to provide an accurate and complete record of all transactions, charges, disbursements, debits, and credits involved in such account including a statement of the account of each patient and anyone liable to the county for his or her support. The auditor shall also keep a duplicate of any such statement or information in regard to any mentally ill patient to be transmitted to the administrator of the human services center.

Source: SDC 1939, § 30.0122; SDCL, § 27-9-28.



§ 27A-13-29 , 27A-13-30. Repealed.

27A-13-29, 27A-13-30. Repealed by SL 1991, ch 220, §§ 269, 270



§ 27A-13-31 Action by county for reimbursement--Lien on property.

27A-13-31. Action by county for reimbursement--Lien on property. Payment by the county of residence pursuant to § 27A-13-10 is collectible by a civil suit brought in the name of the individual county and any judgment obtained is a lien upon the real property of the patient or responsible person and may be collected as other liens.

Source: SDCL, § 27-9-9 as added by SL 1975, ch 181, § 122; SL 1976, ch 173, § 28; SDCL Supp, § 27-9-9.1; SL 1991, ch 220, § 271.



§ 27A-13-32 Notice by county auditor and collection of charges from persons responsible--Notice of appeal procedure.

27A-13-32. Notice by county auditor and collection of charges from persons responsible--Notice of appeal procedure. The county auditor shall, upon receipt of a statement from the administrator of the Human Services Center requiring payment for the care of voluntary patients therein, enter the proper charge against the respective patients and notify those legally bound for the support of such patients, requiring them to pay the same, which payment shall be made to the county treasurer of the county in which such charge has been made and when such payment is made a receipt therefor in triplicate shall be issued and one copy of such receipt shall be filed with the county auditor, who shall give proper credit for the same.

The notification by the county auditor to those legally bound for the support of such patients shall also include a summary of the procedure to appeal the amount they are charged as provided in § 27A-13-10.

Source: SDC 1939, § 30.0122; SDCL, § 27-9-31; SL 1975, ch 181, § 129; SL 1991, ch 220, § 272.



§ 27A-13-33 Accrual of state or county claim--Commencement during life of patient--Past claims.

27A-13-33. Accrual of state or county claim--Commencement during life of patient--Past claims. The statute of limitations upon any claim of the county or state for expense of care of the mentally ill as provided herein may not commence to run until the death of the mentally ill patient, but action may be begun at any time during the life of the mentally ill person. This chapter does not affect rights and duties that matured, penalties that were incurred, and proceedings that were begun before July 1, 1975.

Source: SDC 1939, § 30.0120; SL 1951, ch 155; SL 1961, ch 154; SL 1964, ch 104, § 14; SDCL, §§ 27-9-13, 27-9-16; SL 1975, ch 181, §§ 125, 127; SL 1991, ch 220, § 273.



§ 27A-13-34 Disposition of amounts collected from patient or responsible person.

27A-13-34. Disposition of amounts collected from patient or responsible person. All payments made for the treatment and maintenance of patients in accordance with this chapter shall be deposited to the credit of the general fund.

Source: SL 1964, ch 104, § 7; SDCL, § 27-9-14; SL 1974, ch 186, § 3.






Chapter 14 - Discharge Of Patients

§ 27A-14-1 Discretionary discharge of voluntary patient.

27A-14-1. Discretionary discharge of voluntary patient. The administrator or facility director may at any time discharge a voluntary patient whom the administrator or facility director deems suitable for discharge.

Source: SL 1975, ch 181, § 130; SDCL Supp, § 27-10-2.1; SL 1991, ch 220, § 275.



§ 27A-14-1.1 Notification to guardian that inpatient treatment no longer required.

27A-14-1.1. Notification to guardian that inpatient treatment no longer required. If the administrator or facility director or attending psychiatrist has determined that a person under a guardianship has received maximum benefits of inpatient treatment and no longer requires such treatment, and is eligible and has been accepted for placement or treatment in a community setting, the guardian shall be so notified. The guardian shall remove the person within three days upon such notification. If the guardian fails to remove the person, the administrator shall notify the court where the guardianship proceedings were held for further disposition.

Source: SL 1991, ch 220, § 286.



§ 27A-14-1.2 Release by Human Services Center administrator prior to hearing--Transportation.

27A-14-1.2. Release by Human Services Center administrator prior to hearing--Transportation. If, prior to the hearing required in § 27A-10-8, the administrator of the South Dakota Human Services Center determines that the person no longer meets the commitment criteria, that person shall be released and his record sealed in accordance with the provisions of state law. Following such release, the referring county shall provide the person with transportation to the county where he was taken into custody if the person so chooses.

Source: SL 1991, ch 220, § 287.



§ 27A-14-1.3 Release by facility director--Notification to board chairman.

27A-14-1.3. Release by facility director--Notification to board chairman. If, prior to the hearing required in § 27A-10-8, the director of the facility where the person is detained determines that the person no longer meets the commitment criteria, the director shall so notify the county board chairman. If the chairman agrees, the person shall be released and his record sealed in accordance with the provisions of state law. Following such release, the referring county shall provide the person with transportation to the county where he was taken into custody if the person so chooses.

Source: SL 1991, ch 220, § 288.



§ 27A-14-1.4 Leave status--Limit--Reviews and hearings.

27A-14-1.4. Leave status--Limit--Reviews and hearings. A patient, upon approval of the administrator or facility director, may be placed on a leave status from the center or facility. The patient's legal admission status at the center or facility shall remain in effect. Leave may not be longer than thirty days and may not extend beyond the duration of any involuntary commitment under which the patient was admitted. While on leave, an involuntarily committed patient shall receive all the reviews and hearings as mandated by this title or be discharged.

Source: SL 1991, ch 220, § 289.



§ 27A-14-2 Discharge of involuntary patient on changed behavior.

27A-14-2. Discharge of involuntary patient on changed behavior. A patient involuntarily committed shall be discharged when, in the opinion of the administrator, or facility director, or if the person is not committed to an inpatient psychiatric facility, the director of the program, the patient no longer meets the commitment criteria.

Source: SL 1975, ch 181, § 131; SDCL Supp, § 27-10-2.2; SL 1991, ch 220, § 276.



§ 27A-14-3 Notice to county board of discharge of involuntary patient--Transportation to home.

27A-14-3. Notice to county board of discharge of involuntary patient--Transportation to home. If a patient is discharged in accordance with § 27A-14-2, the county board of mental illness which entered the order for treatment shall be notified. Within forty-eight hours of discharge notification, the county board of mental illness shall provide the patient's transportation to his place of residence if the patient so chooses.

Source: SDC 1939, § 30.0220; SL 1964, ch 104, § 12; SDCL, § 27-10-8; SL 1975, ch 181, § 132; SL 1987, ch 198, § 25; SL 1991, ch 220, § 277.



§ 27A-14-4 Notice to county board of provisional discharge--Maximum duration.

27A-14-4. Notice to county board of provisional discharge--Maximum duration. If the patient is provisionally discharged, the administrator shall notify the county board of the discharge and the provisions of the discharge. Provisional discharges shall in no instance extend beyond the duration of the original commitment.

Source: SL 1975, ch 181, § 133; SDCL Supp, § 27-10-8.1.



§ 27A-14-5 County liability for costs on failure to remove discharged patient on notice--Report and collection of delinquencies.

27A-14-5. County liability for costs on failure to remove discharged patient on notice--Report and collection of delinquencies. If the county board fails or neglects to take and remove such patient so discharged, as provided in § 27A-14-3, within forty-eight hours from the date of the order discharging him and of the notice of the order, the responsible county is liable for and shall pay to the state full service cost as such term is defined in § 27A-13-2 for the care and keeping of such patient at the center or facility, the time of such keeping to be computed and commence forty-eight hours after the date of such order and notice.

The administrator or other director shall report any such delinquencies, and the time any patient is so kept beyond such time aforesaid, giving his name, the county where he belongs, and the amount due from such county for such charge, to the state auditor who shall notify the county auditor of the county to be charged, and the same shall be paid into the state treasury as other charges for the support of the mentally ill.

Source: SDC 1939, § 30.0220; SL 1964, ch 104, § 12; SDCL, § 27-10-9; SL 1975, ch 181, § 138; SL 1991, ch 220, § 278.



§ 27A-14-6 Repealed.

27A-14-6. Repealed by SL 1991, ch 220, § 279



§ 27A-14-7 to 27A-14-10. Repealed.

27A-14-7 to 27A-14-10. Repealed by SL 1987, ch 198, §§ 27 to 30



§ 27A-14-11 to 27A-14-13. Repealed.

27A-14-11 to 27A-14-13. Repealed by SL 1991, ch 220, §§ 280 to 282



§ 27A-14-14 Public assistance to discharged or released patient.

27A-14-14. Public assistance to discharged or released patient. The secretary of social services shall provide by rules, promulgated pursuant to chapter 1-26, methods whereby a patient shall be assisted in qualifying for all available public assistance benefits provided by the state or federal law.

Source: SL 1975, ch 181, § 24; SDCL Supp, § 27-4-26.3; SL 1989, ch 21, § 107; SL 1991, ch 220, § 283.



§ 27A-14-15 Repealed.

27A-14-15. Repealed by SL 1991, ch 220, § 284






Chapter 15 - Treatment Of Minors

§ 27A-15-1 Definition of terms.

27A-15-1. Definition of terms. Terms used in this chapter mean:

(1) "Clinical evaluation," an evaluation of the minor to determine the appropriateness of admission to an inpatient psychiatric facility or continued inpatient treatment. The evaluation shall include a personal interview with the minor and parent, guardian, or other legal custodian, an examination of all relevant available records, a mental status examination of the minor, relevant social history information, and an examination of the medical, psychological, social, behavioral, educational, and developmental aspects of the minor's situation, including a full probe of the minor's background utilizing all relevant educational, treatment, and other public and private service provider sources;

(2) "Independent clinical evaluation," a clinical evaluation of the minor performed by a qualified mental health professional who:

(a) Is not currently involved in the diagnosis, treatment, or provision of services to the minor;

(b) Is not an employee of the facility to which admission of the minor is sought or to which the minor has been admitted; and

(c) Will not receive monetary benefit by the minor's admission to or continued stay in an inpatient psychiatric facility;

(3) "Minor," a person under eighteen years of age except that for purposes of this title, the term does not include a person who is emancipated under Title 26 or who is married. Any person not included within this definition of minor shall come under this title's provisions which apply to adults;

(4) "Parent," a biological or adoptive parent who has legal custody of the minor, including either parent if the parents have joint legal custody;

(5) "Psychiatric evaluation," an examination conducted by a psychiatrist which includes the history of present illness, past history of medical and psychiatric illness, pertinent psychosocial history, and a mental status examination that enables the formulation of a diagnostic summary.
Source: SL 1991, ch 220, § 291; SL 1994, ch 255, § 1; SL 2000, ch 129, § 18.



§ 27A-15-1.1 Serious emotional disturbance defined.

27A-15-1.1. Serious emotional disturbance defined. For the purposes of this chapter, an individual with a serious emotional disturbance is an individual who:

(1) Is under eighteen years of age;

(2) Exhibits behavior resulting in functional impairment which substantially interferes with, or limits the individual's role or functioning in the community, school, family, or peer group;

(3) Has a mental disorder diagnosed under the Diagnostic and Statistical Manual of Mental Disorders, fifth edition, 2013, or coding found in the International Classification of Diseases, 10th revision, Clinical Modification, 2015;

(4) Has demonstrated a need for one or more special care services, in addition to mental health services; and

(5) Has problems with a demonstrated or expected longevity of at least one year or has an impairment of short duration and high severity.

For purposes of this section, intellectual disability, epilepsy, other developmental disability, alcohol or substance abuse, brief period of intoxication, or criminal or delinquent behavior do not, alone, constitute a serious emotional disturbance.

Source: SL 1994, ch 255, § 2; SL 2000, ch 129, § 19; SL 2013, ch 125, § 7; SL 2016, ch 15, § 9; SL 2017, ch 120, § 1.



§ 27A-15-2 Repealed.

27A-15-2. Repealed by SL 2012, ch 150, § 20.



§ 27A-15-3 Separation of minors from adult patients.

27A-15-3. Separation of minors from adult patients. No minor, whether admitted by a parent or involuntarily committed, may be placed with adult patients if the inpatient psychiatric facility maintains a separate unit for minors. A minor may be admitted or committed to a facility which does not maintain a separate unit for minors only for acute treatment and evaluation and only for a period not to exceed seven working days. The facility shall provide separate sleeping quarters and separate day areas in which adult patients are not permitted. The facility shall provide a separate evaluation program of which specific guidelines are approved by the Department of Health.

Source: SL 1991, ch 220, § 293; SL 1992, ch 194.



§ 27A-15-4 Application for admission of minor--Emergency admission--Secretary and court not precluded from placing child upon recommendation of qualified mental health professional.

27A-15-4. Application for admission of minor--Emergency admission--Secretary and court not precluded from placing child upon recommendation of qualified mental health professional. Application for admission of a minor to an inpatient psychiatric facility may be made by a guardian or legal custodian of the person of the minor upon the recommendation for such application by a qualified mental health professional. The provisions of this chapter, including § 27A-15-5, apply to the admission of the minor. The rights and obligations specified for the parent and the minor in this chapter shall be equally applicable to and enforceable by or against the guardian and the minor. Emergency admission of the minor shall be governed by the provisions for involuntary commitment as set forth in this chapter and in this title. Nothing in this section precludes the secretary of the Department of Corrections or the court from placing a child in an inpatient psychiatric facility upon the recommendation of a qualified mental health professional if it is determined the minor meets the applicable criteria.

Source: SL 1991, ch 220, § 294; SL 1992, ch 195, § 1.



§ 27A-15-5 Criteria for admission of minor.

27A-15-5. Criteria for admission of minor. Subject to the provisions of this chapter, a minor may be immediately admitted to an inpatient psychiatric facility by the minor's parent, or such parent-initiated continued inpatient treatment continued if the following criteria are met:

(1) The minor is an individual with a serious emotional disturbance as defined in § 27A-15-1.1;

(2) The minor displays one or more of the following conditions:

(a) Exhibits seriously impaired contact with reality and severely impaired social, academic, and self-care functioning, whose thinking is frequently confused, whose behavior may be grossly inappropriate and bizarre, and whose emotional reactions are frequently inappropriate at the situation;

(b) Manifests long-term behavior problems or suicidal behavior; or

(c) Suffers from severe anxiety, depression, irrational fears and concerns whose symptoms may be exhibited as serious eating and sleeping disturbances, extreme sadness of suicidal proportion, maladaptive dependence on parents, or avoidance of nonfamilial social contact;

(3) The minor needs and is likely to benefit from inpatient treatment at the facility;

(4) The facility has determined that:

(a) Reasonable efforts have been made to provide for the mental health treatment needs of the minor through the provision of less restrictive treatment alternatives to inpatient treatment;

(b) Such alternatives have failed to meet the treatment needs of the minor; or

(c) The condition of the minor is such that less restrictive treatment alternatives are unlikely to meet the mental health treatment or diagnostic needs of the minor; and

(5) The parent has exercised an informed consent to inpatient treatment of the minor.
Source: SL 1991, ch 220, § 295; SL 1994, ch 255, § 3.



§ 27A-15-6 Repealed.

27A-15-6. Repealed by SL 1992, ch 189, § 8



§ 27A-15-6.1 Repealed.

27A-15-6.1. Repealed by SL 2012, ch 150, § 21.



§ 27A-15-7 Repealed.

27A-15-7. Repealed by SL 1992, ch 189, § 9



§ 27A-15-8 Execution of written application--Explanation of nature of inpatient status--Reference to service center for independent evaluation.

27A-15-8. Execution of written application--Explanation of nature of inpatient status--Reference to service center for independent evaluation. The parent, guardian, or other legal custodian of the minor may execute a written application for the minor's admission. The execution of an application for admission shall be preceded by an explanation by the administrator or facility director to the parent, guardian, or other legal custodian and minor of the nature of inpatient status, including the types of treatment available, the restraints and restrictions to which the minor may be subject, a statement of the parent's, guardian's, or other legal custodian's rights and minor's rights under this title, including the minor's right to object to admission, and the right to view and copy records, under this title. Nothing in this chapter precludes the administrator or facility director or attending psychiatrist from arranging for and referring the parent, guardian, or other legal custodian and minor to the mental health center designated as the service center for the area in which the inpatient psychiatric facility is located for an independent clinical evaluation.

Source: SL 1991, ch 220, § 298; SL 1992, ch 189, § 11; SL 2000, ch 129, § 20.



§ 27A-15-9 Informed consent--Oral and written--Copy to parent and minor.

27A-15-9. Informed consent--Oral and written--Copy to parent and minor. An informed consent, as defined in subdivision 27A-1-1(12), to inpatient treatment of the minor shall be obtained orally, and in writing upon the application form from the parent. The consent and signed application shall become part of the minor's medical records. In addition, a copy of the signed application and a written statement of the parent's and minor's rights under this title shall be given to the parent and to the minor.

Source: SL 1991, ch 220, § 299; SL 1992, ch 189, § 12.



§ 27A-15-10 Admission immediately upon determination that criteria met--Clinical evaluation--Continued admission--Delivery of clinical evaluation to parent.

27A-15-10. Admission immediately upon determination that criteria met--Clinical evaluation--Continued admission--Delivery of clinical evaluation to parent. After application for admission, the administrator or facility director may immediately admit the minor upon a determination that the criteria in § 27A-15-5 are met. Upon admission, each minor shall have a psychiatric evaluation within forty-eight hours excluding Saturday, Sunday, and holidays and the administrator or facility director shall promptly request all relevant information and records of treatment, education, and other services provided to the minor and arrange for a clinical evaluation of the minor to be conducted within twenty-four hours. If information is not immediately available to complete a clinical evaluation, admission and treatment may be authorized in accordance with the provisions of this chapter by a physician pending the completion of a clinical evaluation within seven days. The parent, guardian, or other legal custodian, all public agencies and all providers of relevant services to the minor shall cooperate with the administrator or facility director and shall promptly deliver information and records upon request and without charge.

Upon completion of the psychiatric and clinical evaluation required in this section, the administrator or facility director may authorize continued admission of the minor to the inpatient psychiatric facility for a period not to exceed forty-five days only upon written findings by the evaluating psychiatrist which reaffirm that the criteria in § 27A-15-5 are met.

A copy of the written psychiatric and clinical evaluation shall be immediately delivered to the parent, guardian, or other legal custodian upon request. If the minor is admitted all information and records subsequently received shall be considered by the evaluator in determining whether continued inpatient treatment is authorized under the criteria in § 27A-15-5. The written psychiatric and clinical evaluation and all records and relevant information shall become part of the minor's medical records.

Source: SL 1991, ch 220, § 300; SL 2000, ch 129, § 21.



§ 27A-15-11 Repealed.

27A-15-11. Repealed by SL 1992, ch 189, § 13



§ 27A-15-12 Discharge of minor upon written notice of parent's intent to terminate inpatient treatment--Emergency intervention.

27A-15-12. Discharge of minor upon written notice of parent's intent to terminate inpatient treatment--Emergency intervention. A parent who consented to a minor's admission under this chapter has the right to effect an immediate discharge of the minor upon written notice of the parent's intention to terminate inpatient treatment, unless the facility director, administrator, or attending psychiatrist has probable cause to believe the minor requires emergency intervention under § 27A-15-30 and should remain in the facility, and initiates a mental illness hold. The hold may not exceed twenty-four hours from the facility's receipt of the parent's written notice to terminate. The facility director, administrator, or psychiatrist shall immediately complete and submit a petition for immediate intervention under the provisions of § 27A-15-30 to the chair of the county mental illness board where the minor is located. For purposes of this section, the term, immediately, means the earliest possible time during normal waking hours. If a petition is not filed with the chair within twenty-four hours of the initiation of the hold, the minor shall be discharged. Upon informing a staff member of the inpatient psychiatric facility of the intention to terminate inpatient treatment, the facility shall promptly supply the parent with the required written form. If a § 27A-15-30 petition is completed for submission to the chair of the county board, the minor's admission shall continue pending the decision of the chair under § 27A-15-34.

Source: SL 1991, ch 220, § 302; SL 2013, ch 122, § 7.



§ 27A-15-13 Denial of admission--Referral to other programs or services.

27A-15-13. Denial of admission--Referral to other programs or services. If the administrator or facility director denies admission, he shall refer the parent and minor to other placements, programs, or services that may be appropriate for the minor, including referral to the local interagency team serving the area in which the minor resides.

Source: SL 1991, ch 220, § 303.



§ 27A-15-14 , 27A-15-15. Repealed.

27A-15-14, 27A-15-15. Repealed by SL 1992, ch 189, §§ 14, 15



§ 27A-15-15.1 Objection to continued inpatient treatment--Form and execution.

27A-15-15.1. Objection to continued inpatient treatment--Form and execution. A minor who has been admitted to an inpatient psychiatric facility, or an adult on the minor's behalf, shall have the right to execute a written objection to continued inpatient treatment. Upon receipt by a staff member of the facility of an oral or written objection to continued inpatient treatment, the facility shall promptly supply the minor or the adult objecting on the minor's behalf with the required written form and assist in its proper execution. The form shall contain the date and time of its execution and become part of the minor's medical records. A copy of the form shall be immediately delivered to the minor and the adult.

Source: SL 1992, ch 189, § 19.



§ 27A-15-15.2 Filing written objection--Notice of right to counsel--Hearing--Possible discharge.

27A-15-15.2. Filing written objection--Notice of right to counsel--Hearing--Possible discharge. If a written objection to continued inpatient treatment is executed pursuant to § 27A-15-19, the administrator or facility director shall forthwith file the objection with the chair of the county board of mental illness for the county where the facility is located. In addition, the administrator or facility director shall immediately notify the minor both orally and in writing of the following:

(1) The right to immediately contact a person of the minor's choosing;

(2) The right to immediately contact and be represented by counsel;

(3) That the minor will be examined by a qualified mental health professional, designated by the chair of the county board, within twenty-four hours to determine whether inpatient treatment should continue; and

(4) The right, if inpatient treatment is continued, to an independent examination as accorded in § 27A-11A-9 and to a hearing within five days of the execution of the written objection, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period.

The notice shall also be given forthwith to the chair of the county board.

Inpatient treatment of the minor may continue pending the hearing by the county board of mental illness. The facility may discharge the minor prior to the hearing upon a determination that the minor no longer meets the criteria in § 27A-15-5. If the minor is discharged, the hearing need not be held.

Source: SL 1992, ch 189, § 20; SL 1997, ch 164, § 5.



§ 27A-15-15.3 Determination to hold hearing--Counsel appointed to minor--Attorney's conflict of interest.

27A-15-15.3. Determination to hold hearing--Counsel appointed to minor--Attorney's conflict of interest. If upon completion of the evaluation required in § 27A-15-17.1, it is determined that a hearing shall be held and the minor has not retained his own attorney, the chairman of the board of mental illness which will be holding the hearing shall immediately appoint counsel for the minor and inform the minor of the date, time and place of the hearing. In no case shall the minor's attorney be a person who, in the previous two years, has advised or represented the person who admitted the minor or who would otherwise have a conflict of interest.

Source: SL 1992, ch 189, § 20A.



§ 27A-15-15.4 Time limit for hearing--Location--Expenses.

27A-15-15.4. Time limit for hearing--Location--Expenses. Within five days after the execution of the written objection to continued inpatient treatment, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that time period, the minor shall be provided a hearing on the need for continued inpatient treatment at the facility. The hearing shall be held in the county where the facility is located before the board of mental illness serving that county. The county in which the hearing is held shall pay any expenses, including the transportation of the minor to the hearing, subject to reimbursement by the county ultimately proven to be the minor's county of residence. The provisions of chapter 28-14 do not apply to this section.

Source: SL 1992, ch 189, § 20B; SL 1997, ch 164, § 6; SL 1999, ch 143, § 10.



§ 27A-15-15.5 Finding of hearing as to minor's residence--Parent's residence--Reopening hearing.

27A-15-15.5. Finding of hearing as to minor's residence--Parent's residence--Reopening hearing. A county board of mental illness holding a hearing pertaining to a minor's objection to admission to an inpatient psychiatric facility shall enter a finding regarding the minor's county of residence or a finding that the minor is not a resident of this state. A minor's county of residence shall be the same as his parent's county of residence. A determination of a parent's county of residence shall be based on the criteria of § 28-13-3. If the minor's parents reside in different counties, the minor's county of residence shall be the same as the parent the minor most recently lived with.

A hearing may be reopened with respect to the board's determination of a minor's county of residence under the requirements of § 27A-11A-14.

Additionally, the provisions of §§ 27A-11A-15 to 27A-11A-17, inclusive, apply to this section.

Source: SL 1992, ch 189, § 21.



§ 27A-15-15.6 Testimony of mental health professional--Alternatives to inpatient treatment.

27A-15-15.6. Testimony of mental health professional--Alternatives to inpatient treatment. The board of mental illness conducting the hearing as provided in § 27A-15-19 shall order testimony by a qualified mental health professional who shall assess the availability and appropriateness of treatment alternatives including programs other than inpatient treatment. Such testimony shall include what alternatives are or should be made available, what alternatives were investigated, and why any investigated alternatives are not considered appropriate. If the board determines that alternatives to inpatient treatment are appropriate, continued inpatient treatment may not be authorized.

Source: SL 1992, ch 189, § 21A.



§ 27A-15-16 , 27A-15-17. Repealed.

27A-15-16, 27A-15-17. Repealed by SL 1992, ch 189, §§ 16, 17



§ 27A-15-17.1 Independent evaluation within twenty-four hours of objection.

27A-15-17.1. Independent evaluation within twenty-four hours of objection. The chairman of the county board shall order an independent clinical evaluation of the minor, including a mental status examination, to be completed within twenty-four hours of the filing of the objection pursuant to § 27A-15-19. Preceding the evaluation, the qualified mental health professional shall identify himself to the minor and explain the nature and purpose of the evaluation, including the fact that it is being performed to assist in the determination of whether inpatient treatment at the facility should continue and that the evaluation may be used as evidence in a hearing before the board of mental illness. The qualified mental health professional shall immediately report his findings to the chairman of the county board.

Source: SL 1992, ch 189, § 17A.



§ 27A-15-18 Discharge prior to hearing ordered by chairman of county board.

27A-15-18. Discharge prior to hearing ordered by chairman of county board. If, at any time prior to the hearing required in § 27A-15-19, the chairman of the county board determines that the criteria in § 27A-15-5 are not met, he shall order the administrator or facility director to immediately discharge the minor to the custody of his parent and shall inform the minor's parent of the existence of the local interagency team serving the area where the inpatient facility is located and the interagency team serving the minor's area of residence if in South Dakota and different from the local interagency team. Additionally, the chairman of the board of mental illness shall inform the minor's parent that the purpose of interagency teams is to assist in identifying the least restrictive placements, programs, and services for minors with emotional disturbances and their families. If the minor's parent refuses to take physical custody of the minor, the chairman of the county board shall explain treatment options available to the parent and the child and advise the parent that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 308; SL 1992, ch 189, § 18.



§ 27A-15-19 Hearing following objection--Time limit.

27A-15-19. Hearing following objection--Time limit. Within five days after service of the objection, within six days if there is a Saturday, Sunday, or holiday within that time period, or within seven days if there is a Saturday, Sunday, and holiday within that period, the minor shall be provided a hearing on the need for continued inpatient treatment at the facility. The hearing shall be held in the county where the facility is located before the board of mental illness serving that county. The county in which the hearing is held shall pay any expenses incurred by the board holding the hearing, subject to reimbursement by the county ultimately proven to be the county of residence.

Source: SL 1991, ch 220, § 309; SL 1997, ch 164, § 7; SL 1999, ch 143, § 11.



§ 27A-15-20 Overrule of minor's objection--Continued treatment or immediate discharge.

27A-15-20. Overrule of minor's objection--Continued treatment or immediate discharge. Upon completion of the hearing provided in § 27A-15-19, the board of mental illness may overrule the minor's objection and authorize continued inpatient treatment at the facility for the duration of the forty-five-day admission period as provided in §§ 27A-15-10 and 27A-15-24, if a majority of the board finds by clear and convincing evidence, supported by written findings of fact and conclusions of law, that the criteria in § 27A-15-5 are met. Upon such authorization, the board shall notify the minor and his parent of the right to appeal pursuant to § 27A-11A-25.

If the above finding is not made, the board shall order that the minor be immediately discharged to the custody of his parent. If the board finds that any inpatient treatment of the minor is inappropriate under the criteria in § 27A-15-5, such treatment may be authorized only through involuntary commitment procedures, as provided in this chapter. If the minor's parent refuses to take physical custody of the minor, the administrator or facility's director shall explain alternative treatment options available to the parents and the child and advise the parent that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 310; SL 1992, ch 189, § 22.



§ 27A-15-21 Written comprehensive individualized treatment plan--Basis for plan.

27A-15-21. Written comprehensive individualized treatment plan--Basis for plan. Within ten days after the admission of a minor by parent, guardian, or other legal custodian under this chapter, the administrator or facility director shall ensure that a written comprehensive individualized treatment plan has been developed and implemented for the minor by appropriate qualified mental health professionals including a psychiatrist, and has been explained to the minor and to the parent, guardian, or other legal custodian consenting to the admission.

The treatment plan shall be based on a diagnostic evaluation that includes examination of the medical, psychological, social, behavioral, educational, and developmental aspects of the minor's situation and reflects the need for inpatient treatment. The plan shall be designed to maximize each person's development and acquisition of perceptual skills, social skills, self-direction, emotional stability, effective use of time, basic knowledge, vocational occupational skills, and social and economic values relevant to the community in which the minor lives and to achieve the minor's discharge from inpatient treatment at the earliest appropriate time. The plan shall include specific behavioral, emotional, and other treatment goals against which the success of treatment may be measured and shall prescribe an integrated program of therapies, experiences, and activities, including recreational and play opportunities in the open air, designed to meet the goals. No plan may consist solely of chemical therapy unless supported by sufficient psychiatric and medical opinion. The minor shall be involved in the preparation of the plan to the maximum feasible extent consistent with the minor's ability to understand and participate, and the minor's family shall be involved to the maximum extent consistent with the minor's treatment needs. The plan shall include post-discharge plans for placement and aftercare as provided in § 27A-15-27.

Source: SL 1991, ch 220, § 311; SL 2000, ch 129, § 22.



§ 27A-15-22 Review of treatment plan.

27A-15-22. Review of treatment plan. The minor's treatment plan shall be reviewed at least every thirty days by appropriate staff including the attending psychiatrist to determine whether services being provided are necessary and to implement changes in the plan as indicated by the minor's overall adjustment.

Source: SL 1991, ch 220, § 312.



§ 27A-15-23 Educational programming.

27A-15-23. Educational programming. The administrator or facility director shall ensure that the minor receives educational programming consistent with applicable federal and state law.

Source: SL 1991, ch 220, § 313.



§ 27A-15-24 Periodic evaluation.

27A-15-24. Periodic evaluation. Within forty-five days after the admission of a minor by parent, guardian, or other legal custodian under this chapter and at least every forty-five days thereafter, a psychiatric evaluation of the minor shall be completed by a psychiatrist to assess the need for continued inpatient treatment. If the psychiatrist determines that the criteria in § 27A-15-5 are no longer met, the minor shall be immediately discharged to the custody of the minor's parent, guardian, or other legal custodian. The refusal of the parent, guardian, or other legal custodian to take physical custody of the minor is not sufficient reason for continued inpatient treatment. In the event of such refusal, the administrator or facility director shall explain alternative treatment options available to the parents, guardian, or other legal custodian and the minor and advise the parent, guardian, or other legal custodian that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

If the psychiatrist concludes that the criteria in § 27A-15-5 continue to be met, the psychiatrist shall so state the reasons in written findings which, along with the clinical evaluation, shall become part of the minor's medical records. The administrator or facility director shall immediately inform the parent, guardian, or other legal custodian who consented to admission of the right to request an independent clinical evaluation.

The administrator or facility director shall also request of the parent, guardian, or other legal custodian an oral and written affirmation of informed consent to inpatient treatment of the minor. Affirmation of the notice to the parent, guardian, or other legal custodian and the parent's, guardian's, or other legal custodian's informed consent shall be in writing and be made part of the minor's medical records. A parent's, guardian's, or other legal custodian's failure to affirm informed consent constitutes notice of intention to terminate inpatient treatment as provided in § 27A-15-12.

Source: SL 1991, ch 220, § 314; SL 1992, ch 189, § 23; SL 2000, ch 129, § 23.



§ 27A-15-25 Minor to be informed of rights prior to sixteenth birthday--Informed consent required upon eighteenth birthday.

27A-15-25. Minor to be informed of rights prior to sixteenth birthday--Informed consent required upon eighteenth birthday. Any minor admitted by a parent under this chapter while younger than sixteen years of age shall be informed orally and in writing by the administrator or facility director within five days prior to the minor's sixteenth birthday of his rights, including his right to refuse certain types of treatment as provided in § 27A-15-48.

Any minor admitted by a parent under this chapter shall be informed orally and in writing by the administrator or facility director within five days prior to the minor's eighteenth birthday that continued inpatient treatment requires the minor's informed consent as provided in chapter 27A-8. In addition, the minor shall be given a written statement of his rights as an adult under this title.

Source: SL 1991, ch 220, § 315.



§ 27A-15-26 Discharge upon determination that criteria no longer being met.

27A-15-26. Discharge upon determination that criteria no longer being met. If at any time the minor's attending psychiatrist or, if the attending psychiatrist is unavailable, the attending qualified mental health professional determines that the criteria in § 27A-15-5 are no longer met, the minor shall be immediately discharged to the custody of his parent. Parental refusal to take physical custody of the minor is not sufficient reason for continued inpatient treatment. In the event of such refusal, the administrator or facility director shall explain alternative treatment options available to the parents and the child and advise the parents that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 316.



§ 27A-15-27 Predischarge plan of aftercare.

27A-15-27. Predischarge plan of aftercare. A predischarge plan of aftercare for a minor admitted to inpatient treatment under this chapter, by a parent, guardian, or other legal custodian shall be formulated in cooperation with the minor and the minor's family. The plan shall be explained to the minor and the parent, guardian, or other legal custodian who consented to admission, who shall be given a copy thereof. The plan shall:

(1) Specify the services required in the community to meet the minor's needs for treatment, education, housing, nutrition, physical care, and safety;

(2) Specify any income subsidies for which the minor is eligible; and

(3) Identify local and state agencies which can provide service and support to the minor.

The lack of such a plan is not sufficient reason for the continued inpatient treatment of a minor if discharge is otherwise appropriate or required under this title.

Source: SL 1991, ch 220, § 317; SL 2000, ch 129, § 24.



§ 27A-15-28 Involuntary commitment.

27A-15-28. Involuntary commitment. A minor may be subject to involuntary commitment utilizing the same procedures, criteria, and rights provided in chapter 27A-10, except as otherwise specifically provided by this chapter.

Source: SL 1991, ch 220, § 318.



§ 27A-15-29 Criteria governing involuntary commitment.

27A-15-29. Criteria governing involuntary commitment. A minor is subject to involuntary commitment if:

(1) The minor is an individual with a serious emotional disturbance;

(2) The minor displays one or more of the conditions listed in subdivision 27A-15-5(2);

(3) As a result of being an individual with a serious emotional disturbance, the minor is a danger to self or others. This includes a determination regarding the ability of the minor to attend to basic human needs that is based upon the age of the minor and reasonable and appropriate expectation of the abilities of a minor of such age to attend to the needs;

(4) The minor needs and is likely to benefit from treatment; and

(5) Delinquent behavior alone does not constitute a serious emotional disturbance as defined in § 27A-15-1.1.
Source: SL 1991, ch 220, § 319; SL 1992, ch 189, § 36; SL 1994, ch 255, § 4.



§ 27A-15-30 Petition for immediate intervention for protection of minor with serious emotional disturbance--Contents.

27A-15-30. Petition for immediate intervention for protection of minor with serious emotional disturbance--Contents. If any minor is alleged to be an individual with a serious emotional disturbance and in such condition that immediate intervention is necessary for the protection from physical harm to himself or others, any person, eighteen years of age or older, may petition the chairman of the county board of mental illness where such minor is found, stating the factual basis for concluding that such minor is an individual with a serious emotional disturbance and in immediate need of intervention. The petition shall be upon a form and be verified by affidavit. The petition shall include the following:

(1) A statement by the petitioner, on the basis of personal knowledge, that such minor is, as a result of a serious emotional disturbance, a danger to self or others;

(2) The specific nature of the danger;

(3) A summary of the information upon which the statement of danger is based;

(4) A statement of facts which caused the minor to come to the petitioner's attention;

(5) The name, address, and signature of the petitioner and a statement of the petitioner's interest in the case; and

(6) The name of the minor to be evaluated and the address and age of the minor and the name and address of the minor's parents, guardian, or nearest relative.
Source: SL 1991, ch 220, § 320; SL 1993, ch 213, § 127; SL 1994, ch 255, § 5.



§ 27A-15-31 Apprehension and transportation of minor for involuntary commitment--Separation from adult detainees or patients.

27A-15-31. Apprehension and transportation of minor for involuntary commitment--Separation from adult detainees or patients. After examination of a petition filed pursuant to § 27A-15-30, the chair of the county board may order the apprehension and transportation of a minor who meets the criteria in § 27A-15-30, for involuntary commitment to an appropriate regional facility other than the center. A jail may not be used for the custody of a minor. However, a juvenile detention facility may be used for pre-hearing custody if the availability of other appropriate regional facilities has been explored and exhausted. If an appropriate regional facility maintains a separate unit for minors, a minor may not be confined with adult detainees or patients. A minor may not be confined in an appropriate regional facility that does not maintain a separate unit for minors until the availability of other appropriate regional facilities maintaining a separate unit for minors has been explored and exhausted. If a minor must be placed in a facility that does not have a separate unit for minors, the minor shall be provided separate sleeping quarters and, to the maximum extent possible, separate day areas. Adequate supervision shall be provided. Effective January 1, 1993, appropriate regional facilities shall have a separate unit on which minors may be confined.

Source: SL 1991, ch 220, § 321; SL 1999, ch 139, § 2.



§ 27A-15-32 Apprehension by police officer for emergency intervention--Jail not used for custody of minor.

27A-15-32. Apprehension by police officer for emergency intervention--Jail not used for custody of minor. A peace officer may apprehend any minor that he has probable cause to believe requires emergency intervention under the criteria in § 27A-15-30. The peace officer shall transport the minor to an appropriate regional facility other than the center. A jail may not be used for the custody of a minor. The restrictions and requirements regarding the confinement of a minor with adult detainees or patients in § 27A-15-31, shall apply. All reasonable attempts shall be made to immediately notify the parent, guardian, or other legal custodian of the apprehension and transportation of the minor.

Source: SL 1991, ch 220, § 322.



§ 27A-15-33 Immediate notification of rights.

27A-15-33. Immediate notification of rights. Immediately after the minor is taken into custody, he shall be notified both orally and in writing of his rights as set forth in §§ 27A-10-5, 27A-10-6, and 27A-10-8 and of his right to immediately contact his parent, guardian, legal custodian, or other persons of his choosing. The minor shall be evaluated as provided in § 27A-10-6.

Source: SL 1991, ch 220, § 323.



§ 27A-15-34 Release if criteria not met--Transportation--Detention if criteria met.

27A-15-34. Release if criteria not met--Transportation--Detention if criteria met. If the evaluation required in § 27A-10-6 does not support a finding that the minor meets the criteria in § 27A-15-29, the minor shall be released. Following such release, the referring county shall provide the minor with transportation to the minor's residence if such residence is in the State of South Dakota. If the minor resides outside the State of South Dakota, transportation shall be provided to the place where the minor was apprehended. If the chair of the county board finds that the evaluation required in § 27A-10-6 and an investigation of the petition for emergency intervention supports a finding that the minor meets the criteria in § 27A-15-29, the chair may order that the minor continue to be detained pending the hearing required in § 27A-10-8.

Source: SL 1991, ch 220, § 324; SL 1994, ch 255, § 6.



§ 27A-15-35 Appointment of counsel--Conflict of interest.

27A-15-35. Appointment of counsel--Conflict of interest. If upon completion of the evaluation required in § 27A-10-6, it is determined that a hearing shall be held and the minor has not retained his own attorney, the chairman of the board of mental illness which will be holding the hearing shall immediately appoint counsel for the minor. In no case shall the minor's attorney be a person who, in the previous two years, has advised or represented the person seeking commitment or who would otherwise have a conflict of interest.

Source: SL 1991, ch 220, § 325.



§ 27A-15-36 Procedure if hearing to be held--Alternative treatment.

27A-15-36. Procedure if hearing to be held--Alternative treatment. If upon completion of the evaluation it is determined that a hearing will be held, the chairman of the board of mental illness which will be conducting the hearing as provided in § 27A-10-8 shall order testimony by a qualified mental health professional who shall assess the availability and appropriateness of treatment alternatives including treatment programs other than inpatient treatment. Such testimony shall include what alternatives are or should be made available, what alternatives were investigated, and why any investigated alternatives are not considered appropriate. If the board determines that an alternative to inpatient treatment is appropriate, commitment for inpatient treatment to the center or other inpatient psychiatric facility may not be ordered and commitment shall be to the least restrictive treatment alternative as required in § 27A-15-37.

Source: SL 1991, ch 220, § 326; SL 1992, ch 189, § 24.



§ 27A-15-37 Completion of hearing--Board's determination--Commitment or release.

27A-15-37. Completion of hearing--Board's determination--Commitment or release. Upon completion of the hearing provided in § 27A-10-8, the board of mental illness may order the involuntary commitment of the minor for a period not to exceed forty-five days if a majority of the board finds by clear and convincing evidence, supported by written findings of fact and conclusions of law that:

(1) The minor meets the criteria in § 27A-15-29;

(2) The minor needs and is likely to benefit from the treatment which is proposed; and

(3) The commitment is to the least restrictive treatment alternative.

If the above findings are not made, the board shall order that the minor be immediately released and the board chairman shall inform the minor's parent of the existence of an interagency team and that the purpose of an interagency team is to assist in identifying the least restrictive placements, programs, and services for a minor with an emotional disturbance and the minor's family. Upon such release, the referring county shall provide the minor with transportation to his residence, if such residence is in the State of South Dakota. If the minor resides outside the State of South Dakota, transportation shall be provided to the place where the minor was apprehended. In the event that the minor's parent, guardian, or other legal custodian refuses to take physical custody of the minor, the board chair shall advise the parent that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 327; SL 1992, ch 189, § 25; SL 1994, ch 255, § 7.



§ 27A-15-38 Time limit to implement individualized treatment plan--Purpose of plan.

27A-15-38. Time limit to implement individualized treatment plan--Purpose of plan. Within ten days after the involuntary commitment of a minor, the administrator, facility director, or, if the minor is committed to a program other than inpatient treatment, the director of such program shall ensure that a written comprehensive individualized treatment plan has been developed and implemented as provided in § 27A-15-21, and has been explained to the minor and the minor's parent, guardian, or other legal custodian. If such a treatment plan has not been implemented within ten days, the minor shall be immediately released.

The treatment plan shall be based on a diagnostic evaluation that includes examination of the medical, psychological, social, behavioral, educational, and developmental aspects of the minor's situation and reflects the need for the involuntary treatment. The plan shall be designed to maximize the minor's development and acquisition of perceptual skills, social skills, self-direction, emotional stability, effective use of time, basic knowledge, vocational occupational skills, and social and economic values relevant to the community in which the minor lives and to achieve the minor's discharge from involuntary commitment at the earliest appropriate time. The plan shall include specific behavioral, emotional, and other treatment goals against which the success of treatment may be measured and shall prescribe an integrated program of therapies, activities, and experiences designed to meet the goals. No plan may consist solely of chemical therapy unless supported by sufficient psychiatric and medical opinion. If commitment is to an inpatient psychiatric facility, the plan shall include recreational and play opportunities in the open air. The minor shall be involved in the preparation of the plan to the maximum feasible extent consistent with the minor's ability to understand and participate, and the minor's family shall be involved to the maximum extent consistent with the minor's treatment needs. The plan shall include post-discharge plans for aftercare as provided in § 27A-15-44.

Source: SL 1991, ch 220, § 328; SL 2000, ch 129, § 25.



§ 27A-15-39 Educational programming for involuntarily committed minor.

27A-15-39. Educational programming for involuntarily committed minor. The administrator, facility director, or, if the minor is committed to a program other than inpatient treatment, the director of such program shall ensure that the minor receives educational programming consistent with applicable federal and state law.

Source: SL 1991, ch 220, § 329.



§ 27A-15-40 Periodic review following involuntary commitment--Assessment--Right to refuse treatment.

27A-15-40. Periodic review following involuntary commitment--Assessment--Right to refuse treatment. Within ten days after the involuntary commitment of a minor and at least every thirty days thereafter, the administrator, facility director, or, if the minor is committed to a program other than inpatient treatment, the director of such program, shall review the minor's records and assess the need for continued involuntary treatment. At each such time, the administrator or such director shall inform a minor who is sixteen years of age or older both orally and in writing of his right to refuse treatment as provided in § 27A-15-48. If at any time the administrator or such director or the minor's attending qualified mental health professional determines that the minor no longer meets the criteria in § 27A-15-29, the administrator or such director shall immediately release the minor to the care of the minor's parent, legal guardian, or other custodian. Upon discharge of the minor, the referring county shall provide the minor with transportation to the minor's residence, if such residence is in the State of South Dakota. If the minor resides outside the State of South Dakota, transportation shall be provided to the place where the minor was apprehended. A refusal by the parent, guardian, or other legal custodian to take physical custody of the minor is not sufficient reason for continued commitment. In the event of such refusal, the administrator or such director shall explain alternative treatment options available to the parents and the child and advise the parents that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 330; SL 1993, ch 213, § 128; SL 1994, ch 255, § 8.



§ 27A-15-41 Review hearing--Notice--Rights and procedures.

27A-15-41. Review hearing--Notice--Rights and procedures. Within forty-five days after the involuntary commitment of a minor who is still under the commitment order, the county board of mental illness which serves the county in which the minor is receiving treatment shall conduct a review hearing in such county to determine if the minor continues to meet the criteria in § 27A-15-29. Notice of the review hearing shall be given to the minor, and his attorney if the minor has retained counsel, at least six days prior to the hearing. If the minor has not retained counsel at the time of the notice, the chairman of the county board shall immediately appoint counsel to represent the minor. In no case may the minor's attorney be a person who, in the previous two years, has advised or represented the facility or program to which the minor is committed or who would otherwise have a conflict of interest. At the time the notice of hearing is given, the minor and his attorney shall be informed of all evidence that will be considered at the review hearing. Any evidence subsequently discovered shall be immediately transmitted to the minor and his attorney. The rights and procedures applicable in relation to an initial commitment hearing shall be applicable in relation to the review hearing except that a petition need not be filed. The board of mental illness may order the continued involuntary commitment of the minor to the same or alternative placement or program for a period not to exceed forty-five days if a majority of the board finds by clear and convincing evidence, supported by written findings of fact and conclusions of law, that the criteria in § 27A-15-37 are met. If the board orders the continued involuntary commitment of the minor, it shall immediately notify the minor and his attorney of his right to appeal as provided in § 27A-11A-25. If continued involuntary commitment is ordered, a review hearing as provided in this section shall be conducted at least every forty-five days that the minor remains under commitment.

If the required findings are not made, the board shall order that the minor be immediately discharged from involuntary commitment. Upon such discharge, the referring county shall provide the minor with transportation to his residence, if such residence is in the State of South Dakota. If the minor resides outside the State of South Dakota, transportation shall be provided to the place where the minor was apprehended. In the event that the minor's parent, guardian, or other legal custodian refuses to take physical custody of the minor, the chairman of the board of mental illness shall explain and advise the parent that refusal to take physical custody of the minor upon discharge will result in immediate notice to the state's attorney for further action.

Source: SL 1991, ch 220, § 331.



§ 27A-15-42 Additional review hearings--Rights, procedures, and findings.

27A-15-42. Additional review hearings--Rights, procedures, and findings. Notwithstanding the provisions of §§ 27A-15-37 and 27A-15-41, if the board of mental illness orders an initial commitment or a continued commitment, it may also schedule at the time of such initial commitment hearing or at the time of such review hearing and without further notice, a review hearing in addition to the statutory review hearings provided in § 27A-15-41, to determine whether the minor continues to meet the criteria in § 27A-15-37. The rights, procedures, and findings required in § 27A-15-41 shall apply to such additional review hearing. No temporary periods of involuntary commitment may be authorized.

Source: SL 1991, ch 220, § 332.



§ 27A-15-43 Review of treatment plan.

27A-15-43. Review of treatment plan. The minor's treatment plan shall be reviewed at least every thirty days by appropriate staff including the attending psychiatrist to determine whether services being provided are necessary and to implement changes in the plan as indicated by the minor's overall adjustment.

Source: SL 1991, ch 220, § 333.



§ 27A-15-44 Predischarge plan of aftercare for involuntarily committed minor.

27A-15-44. Predischarge plan of aftercare for involuntarily committed minor. A predischarge plan of aftercare for a planned discharge of an involuntarily committed minor shall be formulated in cooperation with the minor and the minor's parent, guardian, or other legal custodian. A copy of the plan shall be delivered to the parent, guardian, or other legal custodian. The plan shall:

(1) Specify the services required in the community to meet the minor's needs for treatment, education, housing, nutrition, physical care, and safety;

(2) Specify any income subsidies for which the minor is eligible; and

(3) Identify local and state agencies which can provide services and support to the minor.

The lack of such a plan is not sufficient reason for the continued commitment of a minor when release is otherwise appropriate or required under this title.

Source: SL 1991, ch 220, § 334; SL 1992, ch 189, § 26; SL 2000, ch 129, § 26.



§ 27A-15-45 Experimental treatments prohibited--Petition for authorization under certain circumstances.

27A-15-45. Experimental treatments prohibited--Petition for authorization under certain circumstances. Except as otherwise provided herein, no minor may be administered or subjected to experimental procedures or interventions of any type. A parent's, guardian's, custodian's, or minor's consent alone may not authorize such experimental procedures, interventions, or treatments. If the minor's treating psychiatrist determines, in writing, that any experimental treatments are necessary and the least restrictive treatment alternative medically necessary for improvement of the minor's serious emotional disturbance, the administrator or facility director shall immediately petition the circuit court pursuant to § 27A-15-49 for authorization to institute such treatment upon the following conditions being met:

(1) The treating psychiatrist's opinion is concurred in by a consulting psychiatrist or, if a consulting psychiatrist is not available, a consulting physician; and

(2) The oral and written informed consent of the parent, or guardian and minor if over sixteen, are obtained.

The parent's or guardian's and minor's informed consent, the treating psychiatrist's determination, and the consulting psychiatrist's or physician's concurrence shall become a part of the minor's medical records.

Source: SL 1991, ch 220, § 335; SL 2013, ch 122, § 8.



§ 27A-15-46 Oral and written informed consent of parent or guardian required for use of psychotropic medication on minor under sixteen.

27A-15-46. Oral and written informed consent of parent or guardian required for use of psychotropic medication on minor under sixteen. Except as otherwise provided by this title, psychotropic medication and other forms of treatment may be administered to a minor under the age of sixteen only with the oral and written informed consent of the minor's parent or guardian. If oral and written consent are unable to be obtained by the facility within a reasonable time, efforts to obtain such consent shall be documented in the minor's record and either oral or written consent shall then be sufficient for this purpose. Psychotropic medication may be administered only if prescribed by the minor's treating psychiatrist upon the psychiatrist's written determination that the medication is the least restrictive treatment alternative medically necessary for the improvement of the minor's serious emotional disturbance. The parent's or guardian's informed consent and the treating psychiatrist's determination shall become part of the minor's medical records.

Source: SL 1991, ch 220, § 336; SL 1992, ch 189, § 27; SL 1995, ch 164, § 1; SL 2013, ch 122, § 9.



§ 27A-15-47 Oral and written informed consent of minor and parent required for use of psychotropic medication on minor sixteen or older.

27A-15-47. Oral and written informed consent of minor and parent required for use of psychotropic medication on minor sixteen or older. Except as otherwise provided by this title, psychotropic medication and other treatment may be administered to a minor sixteen years of age or older only with the oral and written informed consent of the minor and the minor's parent, legal guardian, or custodian. If oral and written consent are unable to be obtained by the facility within a reasonable time, efforts to obtain such consent shall be documented in the minor's record and either oral or written consent shall then be sufficient for this purpose.

Psychotropic medication may be administered only if prescribed by the minor's treating psychiatrist upon the psychiatrist's written determination that the medication is the least restrictive treatment alternative medically necessary for improvement of the minor's serious emotional disturbance. The informed consent of the minor and the minor's parent, legal guardian, or custodian and the treating psychiatrist's determination shall become part of the minor's medical records. The failure to obtain the informed consent of the minor shall be treated as a refusal of treatment pursuant to § 27A-15-48.

Source: SL 1991, ch 220, § 337; SL 1992, ch 189, § 28; SL 1993, ch 213, § 129; SL 1995, ch 164, § 2; SL 2013, ch 122, § 10.



§ 27A-15-48 Right to refuse psychotropic medication, convulsive or shock therapy and electric shock--Exception--Parental consent--Judicial determination.

27A-15-48. Right to refuse psychotropic medication, convulsive or shock therapy and electric shock--Exception--Parental consent--Judicial determination. A minor sixteen years of age or older, whether involuntarily committed or admitted by a parent, has the right to refuse psychotropic medication. Such minor also has the right to refuse convulsive or shock therapy or electric shock. If psychotropic medication or convulsive or shock therapy or electric shock is prescribed by the minor's treating psychiatrist upon that treating psychiatrist's written determination that the treatment is the least restrictive treatment alternative medically necessary for improvement of the minor's serious emotional disturbance, which opinion is concurred in by a consulting physician, the treatment may be administered with the informed consent of the minor's parent, guardian, or other legal custodian pending the judicial determination required in § 27A-15-50. Documentation of the minor's refusal, and the treating psychiatrist's written determination and the consulting physician's concurrence shall be made part of the minor's medical records.

Source: SL 1991, ch 220, § 338; SL 2013, ch 122, § 11.



§ 27A-15-49 Petition to continue treatment with psychotropic medication.

27A-15-49. Petition to continue treatment with psychotropic medication. If a minor sixteen years of age or older refuses the administration of psychotropic medication and the medication is administered pursuant to § 27A-15-48, the administrator or facility director or, if the minor is committed to a program other than inpatient treatment, the director of such program, shall immediately petition the circuit court for authorization to continue such treatment. The provisions of §§ 27A-12-3.14 and 27A-12-3.17 to 27A-12-3.19, inclusive, shall apply.

Source: SL 1991, ch 220, § 339.



§ 27A-15-50 Court-ordered medication or treatment--Time limit--Notification of parent or guardian--Termination of order.

27A-15-50. Court-ordered medication or treatment--Time limit--Notification of parent or guardian--Termination of order. If the court finds by clear and convincing evidence that the continued administration of the prescribed medication or the treatment requested pursuant to § 27A-15-45 is the least restrictive treatment alternative medically necessary to improve the minor's serious emotional disturbance, the court may authorize the continued administration of the medication or the treatment for a period not to exceed ninety days. The court's order shall be immediately delivered to the administrator or other director and be made part of the minor's medical records. In addition, the court's order shall be immediately delivered to the minor and his parent, guardian, or custodian.

The court's order authorizing the continued administration of the prescribed medication or the treatment shall terminate sooner upon the minor's attaining the age of eighteen, the minor's discharge from the facility or program, the withdrawal of consent by the minor's parent, guardian, or custodian, or withdrawal of the minor's consent required in subdivision 27A-15-45(2), or upon a determination made pursuant to § 27A-15-51, that the administration of the medication or the treatment is no longer the least restrictive treatment alternative medically necessary to improve the minor's serious emotional disturbance.

Source: SL 1991, ch 220, § 340; SL 1993, ch 213, § 130; SL 2013, ch 122, § 12.



§ 27A-15-51 Treatments continuously monitored--Periodic review--Least restrictive treatment.

27A-15-51. Treatments continuously monitored--Periodic review--Least restrictive treatment. The administration of psychotropic medication or the provision of treatments pursuant to § 27A-15-45, to a minor pursuant to this chapter shall be continuously monitored by the minor's treating psychiatrist. The treatment shall be reviewed and approved as being the least restrictive treatment alternative medically necessary for improvement of the minor's serious emotional disturbance at least every thirty days by the treating psychiatrist and the medical director of the facility or, if the facility does not have a medical director, a consulting psychiatrist or physician after a personal examination of the minor. If the treating psychiatrist or the medical director or such consulting psychiatrist or physician determines that the treatment is no longer the least restrictive treatment alternative medically necessary for improvement of the minor's serious emotional disturbance, the treatment shall be immediately terminated. A copy of the personal examination and the treating psychiatrist's and the medical director's or consulting psychiatrist's or physician's determinations shall be made part of the minor's medical records.

Source: SL 1991, ch 220, § 341; SL 2013, ch 122, § 13.



§ 27A-15-52 , 27A-15-53. Repealed.

27A-15-52, 27A-15-53. Repealed by SL 2001, ch 150, §§ 1, 2



§ 27A-15-54 Mental health centers may designate interagency teams--Role of teams--Composition.

27A-15-54. Mental health centers may designate interagency teams--Role of teams--Composition. Each mental health center may designate one or more local interagency teams in each of the state's mental health service areas. The local interagency teams may assist in identifying appropriate placements, programs, and services for minors with emotional disturbances and their families. Any local interagency team shall include a parent of a child with an emotional disturbance who resides within the service area.

Source: SL 1991, ch 220, § 344; SL 1992, ch 189, § 31; SL 2001, ch 150, § 3.



§ 27A-15-55 to 27A-15-58. Repealed.

27A-15-55 to 27A-15-58. Repealed by SL 2001, ch 150, §§ 4 to 7



§ 27A-15-59 Immunity for local interagency team members.

27A-15-59. Immunity for local interagency team members. Any person serving as a member of a local interagency team as provided for in § 27A-15-54 whose action in the identification of placements, programs, and services for minors with emotional disturbances and their families pursuant to the provisions of this chapter is made in good faith and in the best interest of the child, is immune from any civil liability that might otherwise be incurred or imposed.

Source: SL 1994, ch 226; SL 2001, ch 150, § 8.






Chapter 16 - Mental Illness Treatment Decisions [Repealed]

§ 27A-16-1 to 27A-16-18. Repealed.

27A-16-1 to 27A-16-18. Repealed by SL 2012, ch 149, §§ 43 to 60.









Title 27B - DEVELOPMENTALLY DISABLED PERSONS

Chapter 01 - Definitions And General Provisions

§ 27B-1-1 to 27B-1-13. Repealed.

27B-1-1 to 27B-1-13. Repealed by SL 2000, ch 131, § 1



§ 27B-1-14 Purpose.

27B-1-14. Purpose. The purposes of this title are to enhance environments and provide supports to enable persons with developmental disabilities to achieve and maintain physical well-being, personal and professional satisfaction, participation as community members, and safety from abuse, neglect, and exploitation; and to promote and safeguard the human dignity, constitutional and statutory rights, social well-being, and general welfare of all persons with developmental disabilities in the state.

Source: SL 2000, ch 131, § 2.



§ 27B-1-15 Administrative functions of department.

27B-1-15. Administrative functions of department. The Department of Human Services shall develop, adopt, approve, coordinate, monitor, evaluate, and administer state and federally funded services for persons with developmental disabilities and their families within South Dakota in cooperation with all governmental and private resources and organizations concerned with developmental disabilities.

From existing department funds or special funds appropriated by the Legislature, the department shall:

(1) Carry out all functions and duties required by statute through collaboration and consultation with persons with developmental disabilities, their families, guardians, community resources, organizations, and people who provide services throughout the state;

(2) Develop and maintain a statewide system of community-based services that reflect the choices and needs of persons with developmental disabilities and their families;

(3) Facilitate or provide technical assistance to community service providers in planning, developing, and implementing services and supports for persons with developmental disabilities;

(4) Cooperate with federal agencies in the administration of the federal statutes and acts relating to developmental disabilities programs, accept the benefits of such federal statutes and acts subject to chapter 4-8, and comply with the requirements thereof;

(5) Conform the state plans to the federal requirements and submit them to the federal agencies; and

(6) Maintain a data collection system on the prevalence of developmental disabilities, including autism, based on the needs of persons with developmental disabilities in the current service delivery system.
Source: SL 2000, ch 131, § 3.



§ 27B-1-16 Use of other boards or councils.

27B-1-16. Use of other boards or councils. The Department of Human Services may establish and use state, regional, or local boards or councils to assist in the planning and implementation of community services.

Source: SL 2000, ch 131, § 4.



§ 27B-1-17 Definitions.

27B-1-17. Definitions. Terms used in this title mean:

(1) "Aversive intervention technique," the application, contingent upon the exhibition of a maladaptive behavior, of extremely unpleasant, startling, or painful stimuli that have a potentially noxious effect;

(2) "Behavior intervention program," a written set of instructions for changing or modifying the behavior of a person with a developmental disability that specifies behavior objectives for completion, procedures to implement behavior objectives, and data collection procedures and is written to increase desirable behaviors or decrease undesirable behaviors;

(3) "Community services provider," any person or entity, whether for-profit or not-for-profit, which receives compensation for providing services to persons with developmental disabilities;

(4) "Community support provider," any nonprofit facility that is certified by the department to provide prevocational or vocational training, residential training, and other supports and services as needed by persons with developmental disabilities;

(5) "Danger to others," behavior which supports a reasonable expectation that the person will inflict serious physical injury upon another person in the very near future. Such behavior shall be evidenced by recent acts which constitute a danger of serious physical injury to another person. Such acts may include a recently expressed threat if the threat is such that, if considering its context or person's recent previous acts, it is substantially supportive of an expectation that the threat will be carried out;

(6) "Danger to self," recent behavior or related physical conditions which show there is a danger of serious personal harm in the very near future as evidenced by an inability to provide for some basic human needs such as food, clothing, shelter, physical health, or personal safety;

(7) "Department," the Department of Human Services;

(8) "Destructive behavior," behavior that presents a danger to self or a danger to others;

(9) "Director," the director of the South Dakota Developmental Center or a community service provider;

(10) "Facility," the South Dakota Developmental Center in Redfield, South Dakota;

(11) "Informed consent," written consent voluntarily, knowingly, and competently given without any element of force, fraud, deceit, duress, threat, or other form of coercion, after explanation of all information that a reasonable person would consider significant to the decision in a manner reasonably comprehensible to general lay understanding;

(12) "Least restrictive," an intervention in the life of a person with a developmental disability that is the least intrusive and disruptive to the person's life and represents the least departure from normal patterns of living that can be effective in meeting the person's developmental needs;

(13) "PASARR" or "Preadmission Screening/Annual Resident Review," a federally mandated review of the application to a skilled nursing facility by a person with a known or suspected mental illness or developmental disability, or both, in order to determine if the skilled nursing facility or another community service provider can appropriately serve the person's needs;

(14) "Qualified developmental disabilities professional," any person with at least one year of experience working directly with individuals with intellectual disabilities or other developmental disabilities and is either a doctor of medicine or osteopathy, a registered nurse, or a person who holds at least a bachelor's degree in a professional category.
Source: SL 2000, ch 131, § 5; SL 2009, ch 138, § 1; SL 2013, ch 125, § 8.



§ 27B-1-18 Developmental disability defined.

27B-1-18. Developmental disability defined. A developmental disability is any severe, chronic disability of a person that:

(1) Is attributable to a mental or physical impairment or combination of mental and physical impairments;

(2) Is manifested before the person attains age twenty-two;

(3) Is likely to continue indefinitely;

(4) Results in substantial functional limitations in three or more of the following areas of major life activity: self-care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living, and economic self-sufficiency; and

(5) Reflects the person's need for an array of generic services, met through a system of individualized planning and supports over an extended time, including those of a life-long duration.
Source: SL 2000, ch 131, § 6.



§ 27B-1-18.1 Intellectual disability defined.

27B-1-18.1. Intellectual disability defined. For purposes of §§ 10-62-1, 10-62-2, 13-32-13, 22-46-1, 26-7A-85, 27A-1-1, 27A-15-1.1, 27B-1-17, 27B-7-30, 27B-7-38, 27B-8-41, 28-6-23, 28-6-24, 28-6-25, 28-13-23, 34-24-16, 58-17-30.1, and 58-18-31 and any terminology changed pursuant to the provisions of those sections, "intellectual disability," or a variation of this term, means a condition previously referred to as "mental retardation," or a variation of this term, and has the same meaning with respect to programs, qualifications for programs, rights or responsibilities regarding persons with such a condition.

Source: SL 2013, ch 125, § 20.



§ 27B-1-19 Drug screening policy for community support providers.

27B-1-19. Drug screening policy for community support providers. Any community support provider shall have a drug screening policy for applicants seeking employment whose primary duty includes patient or resident care or supervision. Any community support provider shall have a drug screening policy for employees whose primary duty includes patient or resident care or supervision, based upon reasonable suspicion of illegal drug use by such employee.

Source: SL 2005, ch 21, § 6; SL 2009, ch 138, § 2.






Chapter 02 - State Programs For Developmentally Disabled Persons

§ 27B-2-1 to 27B-2-13. Repealed.

27B-2-1 to 27B-2-13. Repealed by SL 2000, ch 131, § 1



§ 27B-2-14 to 27B-2-19. Repealed.

27B-2-14 to 27B-2-19. Repealed by SL 1994, ch 227, § 7



§ 27B-2-20 Coordination of use of state facilities.

27B-2-20. Coordination of use of state facilities. The Department of Human Services shall coordinate the utilization of existing facilities, state departments, boards, or commissions involved in the field of developmental disabilities.

Source: SL 2000, ch 131, § 7.



§ 27B-2-21 General functions of department.

27B-2-21. General functions of department. The Department of Human Services may receive, acquire, have charge of, and operate all properties for the purposes authorized by statute. The department may receive gifts and contributions from public and private sources and acquire other properties as an agency of the State of South Dakota and hold and use them for statutory purposes. However, the department may not purchase, lease anything except office quarters as approved by the state commissioner of administration, sell, encumber, or alienate any real property without the specific consent and prior approval of the Legislature.

Source: SL 2000, ch 131, § 8.



§ 27B-2-22 Residence of developmentally disabled person.

27B-2-22. Residence of developmentally disabled person. A person with a developmental disability from another state or territory who enters this state for the purpose of receiving services or education shall retain the residence of that person's parent, guardian, or agency standing in the place of the person's parent or guardian.

Source: SL 2000, ch 131, § 9.



§ 27B-2-23 Application by person with developmental disability for departmental services.

27B-2-23. Application by person with developmental disability for departmental services. Any person with a developmental disability or any other interested person may make application for department services by contacting in person or in writing any official state or field office of the Department of Human Services and participating in an evaluation which may include mental, physical, and educational assessments so that the department may determine if services are needed.

Source: SL 2000, ch 131, § 10.



§ 27B-2-24 Refusal or termination of departmental services by person with developmental disability.

27B-2-24. Refusal or termination of departmental services by person with developmental disability. A person with a developmental disability or that person's parent or guardian may refuse services offered by the Department of Human Services. If the person with a developmental disability or that person's parent or guardian accepts services from the department, the department, that person's parent or guardian, or the person with a developmental disability may terminate the services at any time.

Source: SL 2000, ch 131, § 11.



§ 27B-2-25 Rules for procedure and conduct of contested cases.

27B-2-25. Rules for procedure and conduct of contested cases. The secretary of the department shall promulgate, pursuant to chapter 1-26, reasonable and necessary rules governing the procedure and conduct of contested cases, including notification of the denial of services.

Source: SL 2000, ch 131, § 12.



§ 27B-2-26 Standards for community service providers, South Dakota Developmental Center-Redfield, and other nonpublic facilities, services, and supports--Rules.

27B-2-26. Standards for community service providers, South Dakota Developmental Center-Redfield, and other nonpublic facilities, services, and supports--Rules. The secretary of the Department of Human Services shall promulgate, pursuant to chapter 1-26, reasonable and necessary rules establishing standards for community service providers, South Dakota Developmental Center--Redfield, and other nonpublic facilities, services, and supports for persons with developmental disabilities and for services and supports to be provided or purchased by the Department of Human Services under this title. Such rules shall be adopted in the following areas:

(1) Staff requirements, to include orientation, continuing staff development, instruction on positive behavioral supports and medication administration;

(2) Administration, audit requirements, and record keeping;

(3) Services and supports provided;

(4) Client rights and safety;

(5) Facility fire safety and sanitation requirements;

(6) Respite care;

(7) Family support;

(8) Preadmission Screening/Annual Resident Review (PASARR);

(9) Such other standards and requirements as are necessary for federal financial participation; and

(10) Any other services and supports necessary to implement this title.
Source: SL 2000, ch 131, § 13.



§ 27B-2-27 Employee orientation to policies, procedures, and resident rights.

27B-2-27. Employee orientation to policies, procedures, and resident rights. Before a new employee, including a temporary employee, of a facility or a community service provider receiving funds or providing services or supports pursuant to this title performs any duties, the new employee shall be oriented to the facility or community service provider and its policies, including policies and procedures concerning fire prevention, accident prevention, and response to emergencies. By the time each new employee has worked thirty days in the facility or community service provider, the new employee shall be oriented to resident rights, to the new employee's position and duties, and to facility or community service provider procedures.

Source: SL 2000, ch 131, § 14.



§ 27B-2-28 Recommendations to Legislature and Governor.

27B-2-28. Recommendations to Legislature and Governor. The Department of Human Services shall consider the needs in the field of developmental disabilities and shall make recommendations to the Legislature and the Governor for changes in existing legislation.

Source: SL 2000, ch 131, § 15.



§ 27B-2-29 Hospital survey and construction law unimpaired.

27B-2-29. Hospital survey and construction law unimpaired. This chapter may not be construed as repealing chapter 34-7, but shall be construed separate and in addition to chapter 34-7.

Source: SL 2000, ch 131, § 16.






Chapter 03 - State Institutions For Developmentally Disabled Persons

§ 27B-3-1 to 27B-3-7. Repealed.

27B-3-1 to 27B-3-7. Repealed by SL 2000, ch 131, § 1



§ 27B-3-8 Acceptance and use of donations to institution--Records maintained.

27B-3-8. Acceptance and use of donations to institution--Records maintained. The administrator may receive and accept from any persons, organization, or estate, gifts of money or personal property on behalf of the South Dakota Developmental Center--Redfield, or the patients therein, and use such gifts for the purposes specified by the donor if such use is consistent with the law. In the absence of a specified purpose, the administrator shall use such money or personal property for the benefit of the South Dakota Developmental Center--Redfield or for the general benefit of the patients therein. The administrator shall keep an accurate record of the amount or kind of gift, the date received, manner expended, and the name and address of the donor. Any increase resulting from such gift may be used for the same purpose as the original gift.

Source: SDC 1939, § 30.0603 as added by SL 1959, ch 175, § 2; SDCL, § 27-13-9; SL 1989, ch 238, § 12.



§ 27B-3-9 to 27B-3-12. Repealed.

27B-3-9 to 27B-3-12. Repealed by SL 2000, ch 131, § 1



§ 27B-3-13 Disposition of funds of deceased patient--County claim--Escheat to recreation fund.

27B-3-13. Disposition of funds of deceased patient--County claim--Escheat to recreation fund. If any patient of the South Dakota Developmental Center--Redfield dies leaving less than three hundred dollars in money on deposit with the administrator, such money shall be transferred by the administrator to the recreation fund of such institution. If the money on deposit is the sum of three hundred dollars or more, the administrator shall hold it for the benefit of the county legally obligated for the care of the patient for the purpose of satisfying any lien of the county against the estate of the patient.

The administrator shall give timely notice of such deposit to the county auditor and to the clerk of courts of the county and the amount of money held. If the county has waived or fails to commence proceedings on its lien, or if no proceedings for probate or administration of the estate have commenced within six months from the time of giving the notice to the clerk of courts, or if in the course of administration it is found that there are no heirs to the estate, then the amount of the deposit shall, notwithstanding § 29A-3-914, escheat to the recreation fund.

Any indebtedness, not in excess of one hundred dollars, incurred by the facility prior to the patient's death for the benefit of the patient may be paid by the facility from the deceased resident's funds on deposit with the administrator. This liability shall take precedence over the county lien.

Source: SDC 1939, § 30.0603 as added by SL 1959, ch 175, § 2; SDCL, § 27-13-12; SL 1973, ch 174, § 1; SL 1974, ch 188; SDCL Supp, § 27-14-4; SL 1975, ch 182, §§ 72, 74; SL 1981, ch 209; SL 1989, ch 238, § 14; SL 1996, ch 16, § 4.



§ 27B-3-14 Repealed.

27B-3-14. Repealed by SL 1982, ch 16, § 46



§ 27B-3-15 Location and name of Redfield institution--Control and supervision.

27B-3-15. Location and name of Redfield institution--Control and supervision. The facility located and established upon lands donated and conveyed to this state at Redfield, Spink County, shall be known as the South Dakota Developmental Center. The supports and services provided by the South Dakota Developmental Center shall be under the control and supervision of the Department of Human Services.

Source: SL 2000, ch 131, § 17.



§ 27B-3-16 Function and mission of South Dakota Developmental Center.

27B-3-16. Function and mission of South Dakota Developmental Center. The South Dakota Developmental Center shall provide supports and services for persons with developmental disabilities and other persons who may benefit from those supports and services offered by the South Dakota Developmental Center. The South Dakota Developmental Center may provide onsite and offsite additional supports and services in order to increase the self-direction of a person with a developmental disability, and to enhance a person with a developmental disability to live in the least-restrictive environment. It is the mission of the South Dakota Developmental Center to provide supports and services to persons with developmental disabilities onsite only when suitable community supports and services are not available.

Source: SL 2000, ch 131, § 18.



§ 27B-3-17 Immunizations and tests for communicable diseases required for admission to facility--Alternatives.

27B-3-17. Immunizations and tests for communicable diseases required for admission to facility--Alternatives. Any person with a developmental disability voluntarily or involuntarily admitted to the facility shall be tested for communicable diseases as deemed necessary by a licensed physician in charge of tests and immunizations at the facility, by such means of tests and immunizations as are approved by the Department of Health or shall present:

(1) Certification from a licensed physician stating the physical condition of the person with a developmental disability would be such that a test and immunization would endanger the person's life or health;

(2) A written statement signed by a parent or guardian of the person with a developmental disability that the person is adherent to a belief whose teachings are opposed to the test and immunization;

(3) A written statement signed by a parent or guardian of the person with a developmental disability requesting that the local health department or the facility give the test and immunization because the parent or guardian lacks the means to pay for the test and immunization; or

(4) A written statement from a licensed physician requesting that the person with a developmental disability not be immunized.
Source: SL 2000, ch 131, § 19.



§ 27B-3-18 Tests and immunizations provided by facility.

27B-3-18. Tests and immunizations provided by facility. The facility shall provide to persons with developmental disabilities the required tests and the immunizations that are not provided by a parent or guardian and have not been exempted pursuant to § 27B-3-17.

Source: SL 2000, ch 131, § 20.



§ 27B-3-19 Appointment of director--Director's role.

27B-3-19. Appointment of director--Director's role. The secretary of the Department of Human Services shall appoint a director to act as the chief executive officer of the South Dakota Developmental Center. The director shall supervise the supports, services, and education of the persons served at the facility, under the direction of the secretary of the Department of Human Services.

Source: SL 2000, ch 131, § 21.



§ 27B-3-20 Unlawful detention of person with developmental disability.

27B-3-20. Unlawful detention of person with developmental disability. Any person who unlawfully detains a person with a developmental disability in any other manner or in any other place than as authorized by law is guilty of a Class 1 misdemeanor.

Source: SL 2000, ch 131, § 22.



§ 27B-3-21 County review board may order commitment.

27B-3-21. County review board may order commitment. Any person with a developmental disability may be admitted to the South Dakota Developmental Center if the county review board orders commitment pursuant to the process provided in this title.

Source: SL 2000, ch 131, § 23.



§ 27B-3-22 Adults eligible for voluntary admission.

27B-3-22. Adults eligible for voluntary admission. Any person who is eighteen years of age or older and who has a developmental disability may be admitted to the South Dakota Developmental Center on a voluntary admission basis in accordance with procedures established by the Department of Human Services if an application for admission has been executed by the person with a developmental disability, if the person is competent to do so, or by the person's guardian.

Source: SL 2000, ch 131, § 24.



§ 27B-3-23 Minors eligible for voluntary admission.

27B-3-23. Minors eligible for voluntary admission. Any person who is under the age of eighteen years and who has a developmental disability may be admitted to the South Dakota Developmental Center on a voluntary admission basis in accordance with procedures established by the Department of Human Services if an application for admission has been executed by the person's parent, guardian, or, in the absence of a parent or guardian, a person acting as a parent in loco parentis.

Source: SL 2000, ch 131, § 25.



§ 27B-3-24 Eligibility for voluntary admission.

27B-3-24. Eligibility for voluntary admission. If it is determined that any other person would benefit from supports and services offered at the South Dakota Developmental Center, that person may be admitted on a voluntary admission basis in accordance with procedures established by the Department of Human Services.

Source: SL 2000, ch 131, § 26.



§ 27B-3-25 Comprehensive evaluation within thirty days of admission--Annual review.

27B-3-25. Comprehensive evaluation within thirty days of admission--Annual review. Each person admitted to the South Dakota Developmental Center shall receive and complete a comprehensive evaluation within thirty days of admission to determine the appropriateness of continued supports and services at the facility. The appropriateness of continued supports and services shall be reviewed at least annually, or more often if requested by a team member.

Source: SL 2000, ch 131, § 27.



§ 27B-3-26 County auditor to be notified of admission.

27B-3-26. County auditor to be notified of admission. Upon accepting a person for admission to the South Dakota Developmental Center, the county auditor of the person's county of residence shall be notified by the facility's director.

Source: SL 2000, ch 131, § 28.



§ 27B-3-27 Liability of admittee for maintenance costs--Federal charges.

27B-3-27. Liability of admittee for maintenance costs--Federal charges. Notwithstanding chapter 25-7, if any person is admitted to a facility, only the admittee is responsible for the cost of supports and services to the extent and in the manner provided by this chapter. If the cost of supports and services is a proper charge of the federal government, the costs shall be assessed against the appropriate agency of the federal government.

Source: SL 2000, ch 131, § 29.



§ 27B-3-28 Department responsible for processing fees due state.

27B-3-28. Department responsible for processing fees due state. The Department of Human Services shall collect and process fees due to the state for the cost of supports and services for persons with developmental disabilities.

Source: SL 2000, ch 131, § 30.



§ 27B-3-29 Periodic determination of individual maintenance costs.

27B-3-29. Periodic determination of individual maintenance costs. The secretary of the Department of Human Services shall periodically determine the individual cost of supports and services provided to persons in the facility.

Source: SL 2000, ch 131, § 31.



§ 27B-3-30 Full per diem rate charged to patient able to pay.

27B-3-30. Full per diem rate charged to patient able to pay. Any person in the facility who is determined by the secretary of the Department of Human Services to be financially able to pay shall be charged the per diem rate.

Source: SL 2000, ch 131, § 32.



§ 27B-3-31 Application to pay less than normal charges.

27B-3-31. Application to pay less than normal charges. Any person in the facility may apply to the secretary of the Department of Human Services to pay less than the per diem rate. On receipt of such application, the secretary shall determine the ability of the person in the facility to pay all or a part of the applicable charge.

Source: SL 2000, ch 131, § 33.



§ 27B-3-32 Determination of amount to be paid by patient--Filing of grievance.

27B-3-32. Determination of amount to be paid by patient--Filing of grievance. Upon receipt of all information desired by the secretary of the Department of Human Services, the secretary shall determine, based upon the financial ability of the person in the facility, whether the person shall be charged with the full amount or a lesser amount. If a person in the facility or county where the person in the facility resides, disagrees with the determination of the secretary of the Department of Human Services, a grievance may be filed with the secretary within thirty days from the date of such determination. However, each such grievance may not be filed more than once every six months. The decision of the secretary is final.

Source: SL 2000, ch 131, § 34.



§ 27B-3-33 Civil action for charges payable--Lien on property--Claim against decedent's estates.

27B-3-33. Civil action for charges payable--Lien on property--Claim against decedent's estates. If any person in the facility refuses or fails to make such payments, the charges may be collected by a civil action brought in the name of the State of South Dakota. The state may commence an action against the person for payments due, and any judgment obtained shall be a lien upon the real property of the person and shall be collected as other judgments. Any claim arising under § 27B-3-27 has the same force and effect against the real and personal property of a deceased person as other debts of a decedent and shall be ascertained and recovered in the same manner.

Source: SL 2000, ch 131, § 35.



§ 27B-3-34 Limitation of actions for charges--Action during lifetime.

27B-3-34. Limitation of actions for charges--Action during lifetime. The statute of limitations upon any claim of the state for the care of a person in the facility is three years and does not commence to run until the death of the person, but an action may be commenced at any time during the life of the person.

Source: SL 2000, ch 131, § 36.



§ 27B-3-35 County liable when not charged to state at large--Payments not admission of residency--Residency determination--Matching federal funds.

27B-3-35. County liable when not charged to state at large--Payments not admission of residency--Residency determination--Matching federal funds. Each county shall be assessed sixty dollars per month for each person receiving supports and services at the South Dakota Developmental Center unless the responsibility therefore has been placed upon the state. In the event of a dispute as to that person's residence, no payments made by any county constitute an admission that the person in the facility is a resident of such county.

The procedures for determining the county of residence shall be that described in §§ 27B-3-37 and 27B-3-38. These moneys shall be used to match federal funds which may be made available under the provisions of Title XIX of the Social Security Act as amended, or its successors, at the South Dakota Developmental Center.

Source: SL 2000, ch 131, § 37.



§ 27B-3-36 Expenses for person with developmental disability under control of child welfare agency--Petition for guardianship.

27B-3-36. Expenses for person with developmental disability under control of child welfare agency--Petition for guardianship. If a person with a developmental disability has been placed under the control of a child welfare agency as defined by § 26-6-1 for adoption, and prior to adoption is found to have a developmental disability, then the county review board may direct that the expenses for the care, education, and maintenance of that person be borne by the state in which event no finding as to the county being legally obligated to support the person shall be made. The board shall forthwith notify the Department of Social Services who may petition for letters of guardianship. For minors in the custody of the state, the county is not legally obligated to pay for such person. Expenses for such person shall be borne by the state.

Source: SL 2000, ch 131, § 38.



§ 27B-3-37 County assertion that person with developmental disability not a proper charge--Notice to file proofs--Investigation by attorney general--Notice of determination.

27B-3-37. County assertion that person with developmental disability not a proper charge--Notice to file proofs--Investigation by attorney general--Notice of determination. If the administrator of a facility has cared for or maintained a person with a developmental disability from a county and the state's attorney or the county commissioners of the county claim that the person is not a proper charge against the county, the state's attorney or the county commissioners shall notify the attorney general that the person in the facility is a proper charge against another county, or against the state if the person in the facility is not a resident of the state. The attorney general shall notify the county auditor of the county to file any proof within thirty days from the date of such notification. Upon receipt of such, the attorney general shall investigate the location of the residence of the person in the facility to determine if a county and which county should be charged. The attorney general shall notify the county auditor and the director of the South Dakota Developmental Center of the determination. Thereafter, the administrator shall charge for supports and services according to the determination of the attorney general.

Source: SL 2000, ch 131, § 39.



§ 27B-3-38 Appeal to circuit court from attorney general's determination.

27B-3-38. Appeal to circuit court from attorney general's determination. If any county is dissatisfied with the determination of the attorney general, the county may appeal to the circuit court.

Source: SL 2000, ch 131, § 40.



§ 27B-3-39 Adjustment of payments by one county for residents of another.

27B-3-39. Adjustment of payments by one county for residents of another. Expenses paid by one county, on behalf of any person at the South Dakota Developmental Center whose residence is in another county, shall be refunded with lawful interest by the county of residence.

Source: SL 2000, ch 131, § 41.



§ 27B-3-40 Monthly certification of charges to counties--Payments to state.

27B-3-40. Monthly certification of charges to counties--Payments to state. Any charges to a county under § 27B-3-35 shall be certified each month by the secretary of the Department of Human Services to the county auditor. The billing shall include an itemized listing of charges. The billing shall be sent to county auditors no later than the fifth day of the month. Upon receiving the billing, the county shall pay the amount due to the state remittance center within the time period established by chapter 4-3.

Source: SL 2000, ch 131, § 42.



§ 27B-3-41 Payments deposited in general fund.

27B-3-41. Payments deposited in general fund. Any payments made in accordance with this chapter for the supports and services of persons at the South Dakota Developmental Center shall be deposited in the general fund.

Source: SL 2000, ch 131, § 43.



§ 27B-3-42 Transfer of resident from state facility to another--Notice before transfer--Emergency transfer.

27B-3-42. Transfer of resident from state facility to another--Notice before transfer--Emergency transfer. Any person in a state facility may be transferred to any other state or private facility if the person would benefit from the treatment offered at the facility. A transfer may only be made with the mutual consent of both facilities or agencies. No transfer may occur until all reasonable efforts have been made to consult with the person and the person's nearest relative or guardian. However, the transfer may be effected earlier if necessitated by an emergency. If an emergency situation arises, the required notice shall be given as soon as possible thereafter.

Source: SL 2000, ch 131, § 44.



§ 27B-3-43 Consultation with family and interdisciplinary team before transfer to another state.

27B-3-43. Consultation with family and interdisciplinary team before transfer to another state. The Department of Human Services, upon recommendation of the person's interdisciplinary team, shall consult with the person with a developmental disability and that person's immediate family or guardian regarding any proposed transfer from a facility of this state to a facility of another state pursuant chapter 27A-6.

Source: SL 2000, ch 131, § 45.



§ 27B-3-44 Notice to voluntary resident of release procedures--Right to discharge.

27B-3-44. Notice to voluntary resident of release procedures--Right to discharge. Any person voluntarily entering a facility for persons with developmental disabilities shall be given oral and written notice of release procedures upon admission. Any person voluntarily entering the facility, regardless of age, has the right to discharge within twenty-four hours after request.

Source: SL 2000, ch 131, § 46.



§ 27B-3-45 Temporary detention of voluntary resident--Emergency commitment procedures.

27B-3-45. Temporary detention of voluntary resident--Emergency commitment procedures. A facility may temporarily detain a voluntarily admitted person with a developmental disability for twenty-four hours after the request for discharge to initiate emergency commitment procedures, pursuant to § 27B-7-38, if the person's interdisciplinary team determines that the person presents an immediate danger to self or others.

Source: SL 2000, ch 131, § 47.



§ 27B-3-46 Discretionary discharge of voluntary resident--Notice to parent or guardian of release and alternative services.

27B-3-46. Discretionary discharge of voluntary resident--Notice to parent or guardian of release and alternative services. The director, based upon the recommendation of the person's interdisciplinary team, may at any time discharge a voluntarily admitted person. If a person with a developmental disability was voluntarily admitted by a parent or guardian, the director shall notify the parent or guardian of the discharge ten days prior to the person's release and shall notify the parent or guardian of other supports and services available in an alternative setting.

Source: SL 2000, ch 131, § 48.



§ 27B-3-47 Return to facility of resident absent without authority.

27B-3-47. Return to facility of resident absent without authority. Any person with a developmental disability admitted to the facility pursuant to this title who leaves the facility without authorization or fails to return to the facility while on an authorized leave or other authorized absence from the facility, may be returned to the facility.

Source: SL 2000, ch 131, § 49.



§ 27B-3-48 Notice to law enforcement officers of absence of resident without authority--Detention and return to facility.

27B-3-48. Notice to law enforcement officers of absence of resident without authority--Detention and return to facility. The South Dakota Developmental Center shall notify the Spink County sheriff and state radio communications of any unauthorized absence from the facility. Any law enforcement officer knowing the whereabouts of any person absent from the facility shall detain the absent person and immediately notify both the South Dakota Developmental Center and the Spink County sheriff. The South Dakota Developmental Center shall arrange for the return of the person with a developmental disability to the facility within forty- eight hours thereafter.

Source: SL 2000, ch 131, § 50.



§ 27B-3-49 Secretary to be informed when no guardian or conservator of adult resident.

27B-3-49. Secretary to be informed when no guardian or conservator of adult resident. If the director of a facility determines that a person eighteen years of age or older with a developmental disability receiving services and supports from the facility requires a guardian or conservator and there is no one qualified and willing to petition for letters of guardianship or conservatorship, the director shall inform the secretary of the Department of Human Services.

Source: SL 2000, ch 131, § 51.



§ 27B-3-50 Evaluation of competence of resident attaining adulthood.

27B-3-50. Evaluation of competence of resident attaining adulthood. Six months prior to the eighteenth birthday of each person with a developmental disability in the facility, the person shall be evaluated by the facility to determine whether the person is competent to execute an application for voluntary admission.

Source: SL 2000, ch 131, § 52.



§ 27B-3-51 Secretary to be informed when no guardian for incompetent resident attaining adulthood.

27B-3-51. Secretary to be informed when no guardian for incompetent resident attaining adulthood. If the facility determines after evaluation pursuant to § 27B-3-50, that the person with a developmental disability is not competent to execute an application for voluntary admission or that the person otherwise requires the protective services of a guardian, that person's parent, or if none, another interested person or entity shall be notified and requested to file a petition for the appointment of a guardian. If no petition is filed, the director shall inform the secretary of the Department of Human Services.

Source: SL 2000, ch 131, § 53.



§ 27B-3-52 Criminal background investigation of new employees--Temporary employment--Fees.

27B-3-52. Criminal background investigation of new employees--Temporary employment--Fees. Each person hired as an employee at the South Dakota Developmental Center, whose primary duties include patient care or supervision, shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The Developmental Center shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The Developmental Center may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check.

Source: SL 2012, ch 29, § 4.






Chapter 04 - Community Services For Developmentally Disabled Persons

§ 27B-4-1 to 27B-4-8. Repealed.

27B-4-1 to 27B-4-8. Repealed by SL 2000, ch 131, § 1



§ 27B-4-9 County budgeting and appropriations for community service providers.

27B-4-9. County budgeting and appropriations for community service providers. Each county may annually budget and appropriate funds for the establishment, support, or operation of community service providers pursuant to § 27A-5-9.

Source: SL 2000, ch 131, § 54.



§ 27B-4-10 Community service providers receiving funds to be approved by department.

27B-4-10. Community service providers receiving funds to be approved by department. Funds budgeted and appropriated under this chapter shall be used by community service providers approved by the Department of Human Services.

Source: SL 2000, ch 131, § 55.






Chapter 05 - Voluntary Admission To Facilities For The Mentally Retarded [Repealed]

§ 27B-5-1 to 27B-5-18. Repealed.

27B-5-1 to 27B-5-18. Repealed by SL 2000, ch 131, § 1






Chapter 06 - State Guardianship Of Mentally Retarded Persons [Repealed]

§ 27B-6-1 to 27B-6-5. Repealed.

27B-6-1 to 27B-6-5. Repealed by SL 2000, ch 131, § 1






Chapter 06A - Limited Guardianships For Incapacitated Persons [Repealed]

CHAPTER 27B-6A

LIMITED GUARDIANSHIPS FOR INCAPACITATED PERSONS [REPEALED]

[Repealed by SL 1993, ch 213, § 132]



Chapter 07 - Commitment And Board-Ordered Care Of Developmentally Disabled Persons

§ 27B-7-1 to 27B-7-23. Repealed.

27B-7-1 to 27B-7-23. Repealed by SL 2000, ch 131, § 1



§ 27B-7-24 County review board--Composition and appointment of board--Qualifications of members--Joint boards--Alternates.

27B-7-24. County review board--Composition and appointment of board--Qualifications of members--Joint boards--Alternates. Each county shall form a county review board which shall hear involuntary commitment hearings and review continued commitments of persons with developmental disabilities in accordance with §§ 27B-7-37 and 27B-7-39. The county review board shall consist of two people appointed by the board of county commissioners for a three-year term and a magistrate judge or lawyer appointed by the presiding circuit judge of the circuit in which the county is situated. The two members appointed by the county commission shall be residents of the county. The member appointed by the presiding circuit judge need not be a resident of the county. The members of the county review board who are appointed by the board of county commissioners may be appointed to more than one term, but may not serve more than two consecutive terms. The magistrate judge or lawyer shall serve as the chair of the county review board. The state's attorney for the county may not serve on the county review board. Each appointing authority may also appoint alternates. Pursuant to chapter 1-24, two or more counties may jointly contract to establish a county review board to serve all contracting counties.

Source: SL 2000, ch 131, § 56.



§ 27B-7-25 Oaths of office of board members.

27B-7-25. Oaths of office of board members. Before entering upon the duties of office, each member of a county review board shall take and subscribe an oath or affirmation to support the Constitution of the United States and the Constitution of this state and to discharge faithfully all official duties according to law. The oath shall be filed in the office of the county auditor.

Source: SL 2000, ch 131, § 57.



§ 27B-7-25.1 Board members immune from civil liability when acting in good faith--Exception.

27B-7-25.1. Board members immune from civil liability when acting in good faith--Exception. Any person serving as a member of a county review board, whose action regarding the applications or petitions for involuntary commitment or for the safekeeping otherwise of persons subject to involuntary commitment is taken in good faith, is immune from any civil liability that might otherwise be incurred or imposed. The immunity from civil liability under this section does not apply if injury results from gross negligence or willful or wanton misconduct.

Source: SL 2000, ch 130, § 2.



§ 27B-7-26 Board jurisdiction of commitment and safekeeping of involuntarily committed persons--Process used in discharge of duties.

27B-7-26. Board jurisdiction of commitment and safekeeping of involuntarily committed persons--Process used in discharge of duties. The county review board has jurisdiction over all applications or petitions for involuntary commitment or for the safekeeping of persons subject to involuntary commitment within its county, except in cases otherwise specially provided for. The board chair may issue subpoenas and compel obedience thereto, and do any act of a court necessary and proper for the purpose of discharging the duties required of the board.

Source: SL 2000, ch 131, § 58; SL 2002, ch 136, § 1.



§ 27B-7-27 Petition for board-ordered admission asserting need for immediate intervention--Contents.

27B-7-27. Petition for board-ordered admission asserting need for immediate intervention--Contents. Any interested person may file with the chair of the county review board a verified petition which asserts that a person meets the criteria for board-ordered commitment as specified in § 27B-7-37. If any person is alleged to have a developmental disability and to be in such condition that immediate intervention is necessary for the protection from the physical harm of self or others, any person, eighteen years of age or older, may petition the chair of the county review board where such person with an alleged developmental disability is found, stating the factual basis for concluding that the person is developmentally disabled and in immediate need of intervention. The petition shall be upon a form and be verified by affidavit. The petition shall include the following:

(1) A statement by the petitioner that the petitioner believes, on the basis of personal knowledge, that the person is a danger to self or others;

(2) The specific nature of the danger;

(3) A summary of the information upon which the statement of danger is based;

(4) A statement of facts which caused the person to come to the petitioner's attention;

(5) The address and signature of the petitioner and a statement of the petitioner's interest in the case; and

(6) The name of the person to be evaluated, the address, age, marital status, and occupation of the person, and the name and address of the person's nearest relative.
Source: SL 2000, ch 131, § 59.



§ 27B-7-28 Board order for examination and report on petition--Contents of report--County to be reimbursed for additional examination.

27B-7-28. Board order for examination and report on petition--Contents of report--County to be reimbursed for additional examination. If a petition filed pursuant to § 27B-7-27 appears on its face to be sufficient, the chair of the county review board shall order that a psychiatric or psychological evaluation be performed and a report of the findings and recommendations be completed. The board chair shall appoint a licensed psychologist or psychiatrist within three days after receipt of the petition. The licensed psychologist or psychiatrist shall make the examination and prepare a report within five working days from receipt of the written notice from the board ordering the examination and report, containing the information required in § 27B-7-31. If it appears, based upon the foregoing evaluation, the criteria for commitment is met, a copy of the report shall be provided to Department of Human Services. The person has the right to obtain an additional examination paid for by the county that may be placed in evidence before the board, the reasonable expense of which shall be reimbursed to the county unless the person is indigent. A lien for the amount of these costs may be filed upon the person's real and personal property to ensure payment.

Source: SL 2000, ch 131, § 60; SL 2002, ch 136, § 2.



§ 27B-7-29 Board to notify department of petition--Department to prepare report--Filing.

27B-7-29. Board to notify department of petition--Department to prepare report--Filing. The chair of the county review board shall give written notice of the petition to the Department of Human Services which shall prepare a report containing a review of the person's supports and service needs and a recommendation as to appropriate service locations. The reports shall be filed with the county review board within ten working days from receipt of the written notice from the board ordering the examination and report.

Source: SL 2000, ch 131, § 61; SL 2002, ch 136, § 3.



§ 27B-7-30 Disclosure of information.

27B-7-30. Disclosure of information. If requested, information shall be disclosed:

(1) Pursuant to orders or subpoenas of a court of record or subpoenas of the Legislature or chair of the county review board;

(2) To a prosecuting or defense attorney or to a qualified developmental disabilities professional as necessary for participation in a proceeding governed by this title;

(3) To an attorney representing a person who is presently subject to the authority of this title or who has been discharged if that person has given consent;

(4) If necessary in order to comply with another provision of law;

(5) To the Department of Human Services if the information is necessary to enable the Department of Human Services to discharge a responsibility placed upon it by law; or

(6) To a state's attorney or the attorney general for the purpose of investigation of an alleged criminal act either committed by or upon a person with a developmental disability.
Source: SL 2000, ch 131, § 62; SL 2013, ch 125, § 9.



§ 27B-7-31 Contents of report in § 27B-7-28.

27B-7-31. Contents of report in § 27B-7-28. The report required by § 27B-7-28 shall contain:

(1) Evaluations of the person's mental, physical, and emotional status, and review of social and educational history; and

(2) A statement as to whether the person meets the criteria for board-ordered commitment specified in § 27B-7-37.
Source: SL 2000, ch 131, § 63.



§ 27B-7-32 Finding of residence.

27B-7-32. Finding of residence. If the county review board finds that a person meets the criteria in § 27B-7-37, the board shall enter a finding, based on the criteria in § 28-13-3, of the county of residence of the person or a finding that the person is a nonresident of this state.

Source: SL 2000, ch 131, § 64.



§ 27B-7-32.1 Request to reopen hearing regarding residence.

27B-7-32.1. Request to reopen hearing regarding residence. Within ten days of the auditor's receipt of the board's findings regarding the residence and summary of proofs thereon, the county in which the residence was found to be, other than the referring county, may request the committing county review board to reopen the hearing upon the question of the person's residence by mailing a request to the chair of the county review board.

Source: SL 2002, ch 136, § 4.



§ 27B-7-32.2 Appearance before board--Notice--Findings of board.

27B-7-32.2. Appearance before board--Notice--Findings of board. Upon receipt of the request to reopen the commitment hearing, the county review board shall, as soon as practicable, afford the county determined to be the person's county of residence an opportunity to appear before the board, at a time and place set by the board and not more than thirty days from the date of the request to reopen the hearing. Notice of the reopened hearing shall be given to the county where the person was found and to the county requesting the reopening of the hearing at least ten days prior to the reopened hearing by mailing notice thereof to the respective county auditors. Either county appearing at the reopened hearing may present any evidence it may have to establish that it is not the county of residence of the person. The board shall then determine, by a preponderance of evidence, the county of residence of the person and either affirm or modify its prior finding. The ultimate finding of residence shall be filed with the clerk of courts of the committing county and the county of residence with copies mailed to the administrator of the center or other facility where the person is undergoing treatment.

Source: SL 2002, ch 136, § 5.



§ 27B-7-32.3 Costs of reopened hearing--Lien against patient not permitted.

27B-7-32.3. Costs of reopened hearing--Lien against patient not permitted. The referring county shall pay any expenses incurred by the committing board in conducting any reopened hearing, subject to reimbursement by the county ultimately proven to be the county of residence. No lien may be placed against the patient for the costs incurred in conducting any reopened hearing requested by county regarding the question of residence.

Source: SL 2002, ch 136, § 6.



§ 27B-7-32.4 Finding of nonresidency to be forwarded to attorney general.

27B-7-32.4. Finding of nonresidency to be forwarded to attorney general. If a person is found at an initial or reopened hearing not to be a resident of the state, the county review board shall forward to the attorney general a copy of its findings and a summary of the proofs upon which the findings are based.

Source: SL 2002, ch 136, § 7.



§ 27B-7-32.5 Attorney general may request reopened hearing--Notice.

27B-7-32.5. Attorney general may request reopened hearing--Notice. Within ten days of the attorney general's receipt of the committing board's findings regarding residence and summary of proofs thereon, the attorney general may request the committing county review board to reopen the hearing by mailing a request to the chair of the committing county review board. Notice of the reopened hearing shall be given to any county adversely interested and to the attorney general at least ten days prior to the reopened hearing by mailing notice to the county auditor of any county adversely interested and to the attorney general.

Source: SL 2002, ch 136, § 8.



§ 27B-7-32.6 Presentation of evidence--Burden of proof--Filing of finding.

27B-7-32.6. Presentation of evidence--Burden of proof--Filing of finding. Any county adversely interested or the attorney general may present evidence to establish the residence of the person at the reopened hearing. The board shall then determine, by a preponderance of evidence, whether the person is a resident of a particular county or whether the patient is not a resident of the state and shall affirm or modify its prior finding. The ultimate finding of residence shall be filed with the clerk of courts of the committing county and copies thereof mailed to the director of the facility or program where the person is undergoing treatment and to the auditor of any county found to be the residence of the person or to the attorney general if the person is found not to be a resident of the state.

Source: SL 2002, ch 136, § 9.



§ 27B-7-32.7 Costs of reopened hearing--Reimbursement by county or state.

27B-7-32.7. Costs of reopened hearing--Reimbursement by county or state. The referring county shall pay any expenses incurred by the committing board in conducting any reopened hearing, subject to reimbursement by the county ultimately proven to be the county of residence or if a nonresident of the state, by the State of South Dakota.

Source: SL 2002, ch 136, § 10.



§ 27B-7-32.8 Refund of expenses of reopened hearing.

27B-7-32.8. Refund of expenses of reopened hearing. The county of residence shall refund with lawful interest thereon any expenses incurred by the attorney general on account of a person whose residence is in a county of this state.

Source: SL 2002, ch 136, § 11.



§ 27B-7-33 Time and place of hearing--Notice--Copies of order after hearing.

27B-7-33. Time and place of hearing--Notice--Copies of order after hearing. Upon receipt of a petition and reports as provided for in §§ 27B-7-27, 27B-7-28, and 27B-7-29, the chair of the county review board shall:

(1) Fix a date, time, and place for a hearing within ten days, excluding Saturdays, Sundays, and holidays, of the board's receipt of the reports;

(2) Provide five days written notice, excluding Saturdays, Sundays, and holidays, of the time, date, and place of the hearing to the petitioner, to the person alleged to meet the criteria for board-ordered commitment, to the psychologist or psychiatrist completing the report, to the person's attorney, or other attorney as specified in § 27B-7-35, to the director of any facility in which the person is being served, and to the secretary of the Department of Human Services; and

(3) Following the hearing, provide copies of all orders to the persons identified in subdivision (2).
Source: SL 2000, ch 131, § 65; SL 2002, ch 136, § 12.



§ 27B-7-34 Procedure governing hearings.

27B-7-34. Procedure governing hearings. Hearings convened pursuant to this title shall be governed by the rules of evidence.

Source: SL 2000, ch 131, § 66; SL 2002, ch 136, § 13.



§ 27B-7-35 Participation by state's attorney.

27B-7-35. Participation by state's attorney. The state's attorney of the county in which a county review board is meeting shall participate, either in person or by assistant, in hearings convened by the board under this chapter.

Source: SL 2000, ch 131, § 67.



§ 27B-7-36 Dismissal of petition if not upheld by professional report--Discharge of subject.

27B-7-36. Dismissal of petition if not upheld by professional report--Discharge of subject. The petition shall be dismissed by the chair of the county review board unless the evaluating psychiatrist or psychologist concludes, in writing, that the person meets the criteria for board-ordered commitment. If the county review board finds that a person does not meet the criteria for board-ordered commitment, the board shall enter a finding to that effect, shall dismiss the petition, and shall direct that the person be immediately discharged if the person has been detained prior to the hearing.

Source: SL 2000, ch 131, § 68.



§ 27B-7-37 Order for involuntary commitment of person posing immediate danger to self or others--Protective custody.

27B-7-37. Order for involuntary commitment of person posing immediate danger to self or others--Protective custody. A county review board may order the involuntary commitment of a person if the review board finds by clear and convincing evidence supported by written findings of fact and conclusions of law that the person has a developmental disability, and that due to the development disability the person poses an immediate danger of physical injury to self or others making it necessary or advisable to receive appropriate supports and services. If the person is found to meet the criteria for involuntary commitment, the county review board may order the person to be placed under the control and care of the Department of Human Services for placement in appropriate programs. If the person refuses to comply with this order, the board may direct a law enforcement officer to take the person into protective custody.

Source: SL 2000, ch 131, § 69; SL 2002, ch 136, § 14.



§ 27B-7-38 Board may issue detention order--Person detained without professional's recommendation to be examined within given time or released--Professional examination and report--Person released if not dangerous.

27B-7-38. Board may issue detention order--Person detained without professional's recommendation to be examined within given time or released--Professional examination and report--Person released if not dangerous. The county review board may issue a detention order and direct a law enforcement officer from the referring county or the county of residence to immediately take the person to a community service provider or facility recommended by the Department of Human Services, with the approval of the provider, to be detained for purposes of an examination if the county review board finds from the petition, from other statements under oath, or from reports of physicians, psychiatrists, psychologists, or other qualified developmental disabilities professionals that there is reasonable basis to believe that the person to be committed poses an immediate danger of physical injury to self or others.

If the county review board issues a detention order based on a petition that did not include a recommendation for detention by a psychiatrist or psychologist, the person shall be examined by a psychiatrist or psychologist within forty-eight hours of the issuance of the detention order, excluding Saturdays, Sundays, and legal holidays. The results shall be reported to the county review board. If the report is not received by the county review board within forty-eight hours, excluding Saturdays, Sundays, and legal holidays, the person shall be released from placement with the community service provider. The report shall include:

(1) Whether the person may be diagnosed as having a developmental disability;

(2) Whether supports and services are available and appropriate in lieu of county review board proceedings; and

(3) Whether the person continues to pose an immediate danger of physical injury to self or others due to the developmental disability.

Upon receipt of the report by the county review board, if it is determined that the person continues to pose an immediate danger of physical injury to self or others due to the developmental disability, placement with a community service provider shall continue while the commitment process is pending. If the person does not continue to pose an immediate danger of physical injury to self or others, the person shall be released from placement with the community service provider pending further proceedings. No record of arrest may be charged against the person.

Source: SL 2000, ch 131, § 70; SL 2002, ch 136, § 15; SL 2013, ch 125, § 10.



§ 27B-7-39 Annual review of commitment order--Provision of report--Notice of hearing--Participation at hearing--Procedures--Results of hearing.

27B-7-39. Annual review of commitment order--Provision of report--Notice of hearing--Participation at hearing--Procedures--Results of hearing. The county review board shall review the commitment order and accompanying information at least annually to make a determination of the continued need and supporting justification for commitment. Prior to the annual review, but not less than thirty days prior to the anniversary date of the commitment order, the developmental disability community service provider shall provide a report to the county review board that issued the original commitment order regarding the person's supports, services, and progress. Following ten days notice to the person, the person's attorney, and the Department of Human Services, the county review board shall hold a review hearing. The review hearing shall include participation by the state's attorney, Department of Human Services, the community service provider, and the person's attorney. The rights and procedures applicable during an initial commitment hearing are applicable to review hearings. A petition pursuant to § 27B-7-27 need not be filed. At the conclusion of the review hearing, the county review board may issue an order of continued commitment or immediately discharge the person from involuntary commitment if the conditions in § 27B-7-37 justifying commitment no longer exist.

Source: SL 2000, ch 131, § 71; SL 2002, ch 136, § 16.



§ 27B-7-39.1 Rights of person during hearing--Waiver of rights--Exclusion of persons.

27B-7-39.1. Rights of person during hearing--Waiver of rights--Exclusion of persons. The person has the right to appear personally at any hearing and testify, but may not be compelled to do so. The person has the right to subpoena and cross-examine witnesses and to present evidence. If the person chooses not to appear, the person's attorney shall state on the record that the person has been informed of the hearing and of the right to appear and chooses not to exercise this right. Documentation of the reasons for the person's decision may not be required. The county review board may exclude any person not necessary for the conduct of the proceedings from the hearings, except any person requested to be present by the person who is the subject of the hearing.

Source: SL 2002, ch 136, § 17.



§ 27B-7-39.2 Attendance of court reporter--Record of proceedings.

27B-7-39.2. Attendance of court reporter--Record of proceedings. A court reporter shall attend all hearings of the county review board and keep a stenographic record of all proceedings; or a record of all hearings shall be recorded by tape recorder or other sound reproducing equipment. If a tape recorder or other sound reproducing equipment is used, the equipment shall be of such quality that each word of the testimony and rulings made with reference thereto can be clearly heard and understood. All recorded testimony shall be preserved for at least five years.

Source: SL 2002, ch 136, § 18.



§ 27B-7-39.3 Request for transcript or copy--Costs.

27B-7-39.3. Request for transcript or copy--Costs. A person who has been committed may request a certified transcript or, if a tape recorder is utilized, a copy of the taped testimony of the hearing. To obtain a copy, the person shall pay for a transcript or copy of the tape recorded testimony or shall file an affidavit that the person is without means to pay for such transcript or tape recording. If the affidavit is found true by the county review board, the expense of the transcript or copy of the tape recorded testimony is a charge upon the county of residence of the person or, if a nonresident of the state, upon the State of South Dakota.

Source: SL 2002, ch 136, § 19.



§ 27B-7-40 Department to notify board of death of resident.

27B-7-40. Department to notify board of death of resident. The Department of Human Services shall notify the chair of the county review board of the death of any person with a developmental disability committed by the review board.

Source: SL 2000, ch 131, § 72.



§ 27B-7-41 Counsel to represent subject--Procedural rights.

27B-7-41. Counsel to represent subject--Procedural rights. The person alleged to meet the criteria for board-ordered commitment shall be represented by counsel. Such representation is not subject to waiver, and the person is entitled:

(1) To be present at the hearing;

(2) To obtain a continuance in order to adequately prepare a case;

(3) To present documents and witnesses;

(4) To cross-examine witnesses; and

(5) To require testimony in person from the psychiatrist or psychologist who performed the evaluation required in 27B-7-28.
Source: SL 2000, ch 131, § 73.



§ 27B-7-42 Payment of counsel.

27B-7-42. Payment of counsel. Counsel appointed for a person pursuant to this title shall be reasonably compensated for such services and for necessary expenses and costs incident to the proceedings in an amount to be fixed by the circuit court and in an amount approved by the chair of the county review board of the referring county. The costs described shall be allowed and paid out of county funds and may not be assessed against the person with a developmental disability.

Source: SL 2000, ch 131, § 74; SL 2002, ch 136, § 20.



§ 27B-7-43 Liability for costs.

27B-7-43. Liability for costs. The referring county shall pay the costs of proceedings pursuant to this title, including costs for transportation and any incidental costs of the person with a developmental disability, subject to reimbursement by the county ultimately proven to be the county of residence or, if a nonresident of the state, by the State of South Dakota. The costs described shall be allowed and paid for out of county funds and may not be assessed against the person with a developmental disability.

Source: SL 2000, ch 131, § 75; SL 2002, ch 136, § 21.



§ 27B-7-44 Diagnosis of developmental disability or commitment by board does not constitute incompetence.

27B-7-44. Diagnosis of developmental disability or commitment by board does not constitute incompetence. No person is incompetent to manage his or her affairs, to contract, to hold professional or occupational or vehicle operator's licenses, to marry and obtain a divorce, to register and vote, or to make a will solely by reason of a diagnosis of a developmental disability, or by reason of a commitment by a county review board.

Source: SL 2000, ch 131, § 76.



§ 27B-7-45 Right of appeal of hearing or review--Person to be advised of right--Appeal procedures--Rights not to be denied on grounds of indigency.

27B-7-45. Right of appeal of hearing or review--Person to be advised of right--Appeal procedures--Rights not to be denied on grounds of indigency. A person may, within thirty days, appeal a final order of a county review board pursuant to any hearing or review conducted under this title. In the case of a minor, or a person for whom a guardian has been appointed, the right to appeal may be exercised on behalf of the person. The person shall be advised both verbally and in writing of this right at the conclusion of any proceedings. The appeal shall be conducted in accordance with the provisions of chapter 1-26.

None of the rights granted in this section may be denied due to a person's inability to pay for costs and fees incurred in such proceedings. The county of residence, or the State of South Dakota if a nonresident of the state, shall provide for the cost of representation of the person through the conclusion of actions brought under this section.

Source: SL 2000, ch 131, § 77; SL 2002, ch 136, § 22.



§ 27B-7-46 Repealed.

27B-7-46. Repealed by SL 2002, ch 136, § 23



§ 27B-7-47 Right to habeas corpus.

27B-7-47. Right to habeas corpus. Any person involuntarily committed by a county review board and any person confined or in any manner detained or restrained is entitled to the benefit of a writ of habeas corpus. If the court finds that the criteria in § 27B-7-37 are met, the court may authorize continued involuntary commitment. Such authorization is not a bar to the issuing of the writ the second time if it is alleged that the criteria in § 27B-7-37 are no longer met.

Source: SL 2000, ch 131, § 79.



§ 27B-7-48 Involuntary commitment--Rules.

27B-7-48. Involuntary commitment--Rules. The secretary of the Department of Human Services may, pursuant to chapter 1-26, adopt reasonable and necessary rules pertaining to involuntary commitment.

Source: SL 2000, ch 131, § 80.



§ 27B-7-49 Crime of assisting in escape of involuntarily committed person--Penalties.

27B-7-49. Crime of assisting in escape of involuntarily committed person--Penalties. Any state employee or any employee of an agency under contract to the State of South Dakota who knowingly and intentionally allows or assists in the escape or release of an involuntarily committed person from the South Dakota Developmental Center, through acts or omission, is guilty of a Class 6 felony. Any other person who knowingly and intentionally allows or assists in the escape or release of an involuntarily committed person from the South Dakota Developmental Center, through acts or omission, is guilty of a Class 1 misdemeanor.

The term, escape, or, release, as used in this section includes departure without lawful authority or failure to return to custody following a temporary leave granted for a specific purpose or limited period.

Source: SL 2001, ch 148, § 2.



§ 27B-7-50 Discharge.

27B-7-50. Discharge. Any person involuntarily committed shall be discharged if, in the opinion of the director of the community service provider or facility, the person no longer meets the commitment criteria.

Source: SL 2002, ch 136, § 24.



§ 27B-7-51 Notification of discharge--Transportation.

27B-7-51. Notification of discharge--Transportation. If a person is discharged in accordance with § 27B-7-50, the county review board, which entered the order, shall be notified. The county review board shall provide the person transportation to the person's place of residence if the person so chooses within forty-eight hours of discharge notification.

Source: SL 2002, ch 136, § 25.



§ 27B-7-51.1 Discharge--Notification of discharge--Voluntary admission.

27B-7-51.1. Discharge--Notification of discharge--Voluntary admission. Any person involuntarily committed shall be discharged if the director of the South Dakota Developmental Center or the director of a developmental disability community service provider determines that the person no longer meets commitment criteria. The South Dakota Developmental Center or community service provider shall immediately notify the chair of the county review board who issued the commitment order that the person no longer meets commitment criteria and that the person is being discharged. Nothing in this section precludes any person or the person's legal representative from subsequently seeking admission to a program on a voluntary basis.

Source: SL 2004, ch 185, § 1.



§ 27B-7-52 Liability for costs of care of persons not provided transportation--Report of delinquencies--Notification--Payment.

27B-7-52. Liability for costs of care of persons not provided transportation--Report of delinquencies--Notification--Payment. If the county review board fails or neglects to provide transportation to the person so discharged, as provided in § 27B-7-50, within forty-eight hours from the date of the order discharging the person and of the notice of the order, the responsible county is liable for and shall pay to the community service provider, or if a state provider then to the state, the full service cost as defined in § 27B-3-28 for the care and keeping of such persons at the program or facility, the time computed shall commence forty-eight hours after the date of such order and notice.

If the community service provider is a state provider, the program director shall report any delinquencies, and the time any person is kept beyond the forty-eight hours, giving the person's name, the county of residence, and the amount due from the responsible county for such charge to the state auditor. The state auditor shall notify the county auditor of the county to be charged. The amount due shall be paid into the state treasury as other charges for the support of the developmentally disabled.

Source: SL 2002, ch 136, § 26.






Chapter 08 - Care, Treatment And Rights Of Residents In Facilities For Developmentally Disabled Persons

§ 27B-8-1 to 27B-8-35. Repealed.

27B-8-1 to 27B-8-35. Repealed by SL 2000, ch 131, § 1



§ 27B-8-36 Rights and responsibilities of person with developmental disability.

27B-8-36. Rights and responsibilities of person with developmental disability. Unless modified by court order, a person with a developmental disability has the same legal rights and responsibilities guaranteed to all other persons under the federal and state constitutions and federal and state laws .

Source: SL 2000, ch 131, § 81.



§ 27B-8-37 Religious rights.

27B-8-37. Religious rights. No person with a developmental disability may be required to perform any act or is subject to any procedure which is contrary to the person's religious beliefs, and each person has the right to practice personal religious beliefs and to be accorded the opportunity for religious worship. No person may be coerced into engaging in or refraining from any religious activity, practice, or belief.

Source: SL 2000, ch 131, § 82.



§ 27B-8-38 Right to public educational services.

27B-8-38. Right to public educational services. Any person with a developmental disability has the right to receive publicly supported educational services in accordance with federal and state education laws.

Source: SL 2000, ch 131, § 83.



§ 27B-8-39 Right of access to dental and medical care.

27B-8-39. Right of access to dental and medical care. Any person with a developmental disability has the right to access to appropriate dental and medical care and treatment for any physical ailments and for the prevention of illness or disability.

Source: SL 2000, ch 131, § 84.



§ 27B-8-40 Emergency treatment without consent--Documentation of necessity.

27B-8-40. Emergency treatment without consent--Documentation of necessity. Surgery and any other medical procedures may be performed without consent or court order only if the life of the person with a developmental disability is threatened and there is not time to obtain consent or a court order. Documentation of the necessity for the surgery shall be entered into the record of the person as soon as practicable.

Source: SL 2000, ch 131, § 85.



§ 27B-8-41 Informed consent required for experimentation or hazardous procedure--Court authorization.

27B-8-41. Informed consent required for experimentation or hazardous procedure--Court authorization. No person with a developmental disability is subject to any experimental research or hazardous treatment procedures without the consent of:

(1) The person with a developmental disability, if eighteen years of age or over and capable of giving informed consent. If any person's capacity to give informed consent is challenged, the person, a qualified developmental disabilities professional, physician, or interested person may file a petition with the court to determine competency to give consent;

(2) The guardian of the person with a developmental disability, if the guardian is legally empowered to execute such consent; or

(3) The parent or guardian of the person with a developmental disability, if the person with a developmental disability is less than eighteen years of age.

No person with a developmental disability who is subject to an order of guardianship may be subjected to experimental research or hazardous treatment procedures without prior authorization of the circuit court.

Source: SL 2000, ch 131, § 86; SL 2013, ch 125, § 11.



§ 27B-8-42 Other rights not limited by receipt of services--Certain practices prohibited.

27B-8-42. Other rights not limited by receipt of services--Certain practices prohibited. The receipt of services and supports pursuant to this chapter does not operate to deprive any person with a developmental disability of any other rights, benefits, or privileges, does not cause the person with a developmental disability to be declared legally incompetent, and may not be construed to interfere with the rights and privileges of parents or guardians regarding the minor child. No agency, community service provider, facility, school, or person who receives public funds and provides services to persons with developmental disabilities may engage in the following practices:

(1) Corporal punishment--physical or verbal abuse, such as shaking, screaming, swearing, name calling, or any other activity that would be damaging to a person's physical well-being or self-respect;

(2) Seclusion--placement of a person alone in a room or other area from which egress is prevented except if utilized by the South Dakota Developmental Center or a community support provider in accordance with §§ 27B-8-52, 27B-8-54, and 27B-8-56;

(3) Denial of food--preventing a person from having access to a nutritionally adequate diet as a means of modifying behavior. Persons enrolled in residential programs or living units are expected to partake in meals at a predetermined scheduled time.

No person with a developmental disability receiving services may discipline other persons with developmental disabilities receiving services, and no community service provider or facility may mistreat, exploit, neglect, or abuse any person with a developmental disability.

Source: SL 2000, ch 131, § 87; SL 2009, ch 139, § 1.



§ 27B-8-43 Retaliation against whistle-blower forbidden--Definition.

27B-8-43. Retaliation against whistle-blower forbidden--Definition. No agency, community service provider, facility, or school may retaliate against any staff who reports in good faith suspected abuse, neglect, or exploitation, or against any person with a developmental disability with respect to any report. An alleged perpetrator cannot self-report solely for the purpose of claiming retaliation. There is a rebuttable presumption of retaliation for any adverse actions taken within ninety days of a report of abuse, neglect, or exploitation.

Adverse action means only those adverse actions arising solely from the filing of an abuse report. For the purposes of this chapter, adverse action means any action taken by a community service provider or facility against the person making the report or against the person with a developmental disability because of the report and includes:

(1) Discharge or transfer from the community service provider or facility except for clinical reasons;

(2) Discharge from or termination of employment;

(3) Demotion or reduction in remuneration for services; or

(4) Restriction or prohibition of access to services and supports or the persons served.
Source: SL 2000, ch 131, § 88.



§ 27B-8-44 Certain conduct as misdemeanor.

27B-8-44. Certain conduct as misdemeanor. Any person who knowingly engages in conduct with the intent to deprive persons with developmental disabilities of any right as set forth in this title is guilty of a Class 1 misdemeanor.

Source: SL 2000, ch 131, § 89.



§ 27B-8-45 Rights of persons receiving services.

27B-8-45. Rights of persons receiving services. Any person with a developmental disability receiving services has the right to:

(1) Communicate freely and privately with others of the person's own choosing;

(2) Receive and send sealed, unopened correspondence. No person's incoming or outgoing correspondence shall be opened, delayed, held, or censored by any person;

(3) Receive and send packages. No person's outgoing packages may be opened, delayed, held, or censored by any person;

(4) Reasonable access to telephones, both to make and to receive calls in privacy, and reasonable and frequent opportunities to meet with visitors; and

(5) Suitable opportunities for interaction with others of the person's own choosing.
Source: SL 2000, ch 131, § 90.



§ 27B-8-46 Records confidential--Disclosure.

27B-8-46. Records confidential--Disclosure. All records kept pursuant to this chapter are confidential and not open to public inspection. The information may be disclosed only in the circumstances and under the conditions set forth in §§ 27B-8-47 to 27B-8-49, inclusive.

Source: SL 2000, ch 131, § 91.



§ 27B-8-47 Disclosure of information to certain persons.

27B-8-47. Disclosure of information to certain persons. If the community service provider or facility and the person with a developmental disability and the person's parent, if a minor, or the person's guardian consent, information may be disclosed to providers of supports and services to the person with a developmental disability, or to the person with a developmental disability, or to any other person or agency, if, in the judgment of the community service provider or facility, the disclosure would not be detrimental to the person with a developmental disability.

Source: SL 2000, ch 131, § 92.



§ 27B-8-48 Identity of person to be protected.

27B-8-48. Identity of person to be protected. If information is disclosed, the identity of the person to whom it pertains shall be protected and may not be disclosed unless it is germane to the authorized purpose for which disclosure was sought. If practicable, no other information may be disclosed unless it is germane to the authorized purpose for which disclosure was made.

Source: SL 2000, ch 131, § 93.



§ 27B-8-49 Further disclosure of information.

27B-8-49. Further disclosure of information. Any person receiving information made confidential by § 27B-8-47 shall disclose the information to others only to the extent consistent with the authorized purpose for which the information was released.

Source: SL 2000, ch 131, § 94.



§ 27B-8-50 Aversive behavioral intervention techniques--Findings.

27B-8-50. Aversive behavioral intervention techniques--Findings. The Legislature hereby finds that:

(1) Research does not support the long-term efficacy of aversive behavioral intervention;

(2) The use of aversive or abusive treatment raises disturbing legal and ethical issues, and may well deprive the recipient of constitutional or statutory rights and be outside the ethical guidelines imposed upon the treatment professional;

(3) Any person with a disability has the same right to be treated with dignity and respect as any other citizen; and

(4) The use of aversive and abusive treatments on any person with a disability diminishes the dignity and humanity of the treatment professional and the person with a disability.

The Legislature opposes any treatment or practice which violates the right to freedom from harm. The Legislature promotes activities that lead to implementation and dissemination of positive intervention alternatives.

Source: SL 2000, ch 131, § 95.



§ 27B-8-51 Use of aversive intervention techniques prohibited.

27B-8-51. Use of aversive intervention techniques prohibited. No person may use aversive intervention techniques on a person with a developmental disability.

Source: SL 2000, ch 131, § 96.



§ 27B-8-52 Restriction or suspension of rights only after due process.

27B-8-52. Restriction or suspension of rights only after due process. The rights of any person with a developmental disability receiving services may only be restricted as a result of due process in accordance with statute and the rules of the Department of Human Services. The rights of any person with a developmental disability as specified in this chapter may be suspended to protect that person from endangering self or others. In order to provide specific services or supports to the person with a developmental disability, such rights may be suspended only by due process that will promote the least restriction on the person's rights.

Source: SL 2000, ch 131, § 97.



§ 27B-8-53 Use of restraints.

27B-8-53. Use of restraints. Use of restraints may be applied only if a person with a developmental disability exhibits destructive behavior and if alternative techniques including positive behavior intervention techniques have failed.

Source: SL 2000, ch 131, § 98.



§ 27B-8-54 Behavior intervention programs--Prerequisites to implementation.

27B-8-54. Behavior intervention programs--Prerequisites to implementation. Any behavior intervention program shall use, develop, and promote positive, respectful approaches for teaching in every aspect of life.

Behavior intervention programs may only be implemented following the completion of a comprehensive functional analysis if alternative nonrestrictive procedures have been proven to be ineffective, and only with the informed consent of the person with a developmental disability, if eighteen years of age or over and capable of giving informed consent, or the person's parent or legal guardian. Behavior intervention programs shall be developed in conjunction with the interdisciplinary team and implemented in accordance with § 27B-8-52.

Source: SL 2000, ch 131, §§ 99, 100.



§ 27B-8-55 Highly restrictive procedures--Limitations on use.

27B-8-55. Highly restrictive procedures--Limitations on use. The use of any highly restrictive procedures, including restraints and time-out, shall be described in written behavior intervention programs. Use of restraints shall be applied only in an emergency if alternative techniques have failed. Physical restraint intended to restrict the movement or normal functioning of a portion of a person's body through direct contact by staff, shall be employed only if necessary to protect the person with a developmental disability from immediate injury to self or others. No physical restraint may be employed as punishment, for the convenience of staff, or as a substitute for a program of services and supports. Physical restraint shall be applied only after alternative techniques have failed and only if such restraint is imposed in the least possible restriction consistent with its purpose. Mechanical restraint using mechanical devices intended to restrict the movement or normal functioning of a portion of a person's body is subject to special review and oversight, as defined in rules promulgated pursuant to chapter 1-26. Any mechanical restraint shall be designed and used so as not to cause physical injury to the person with a developmental disability and so as to cause the least possible discomfort. No chemical restraint and medication may be used excessively, as punishment, for the convenience of staff, as a substitute for a program, or in quantities that interfere with a person's developmental program. In accordance with statute and the rules promulgated pursuant to chapter 1-26, due process shall be assured pursuant to § 27B-8-52 for the use of physical, mechanical, or chemical restraints, including their use in an emergency or on a continuing basis.

Source: SL 2000, ch 131, § 101.



§ 27B-8-56 Time-out rooms.

27B-8-56. Time-out rooms. Time-out rooms used for separating a person with a developmental disability from other persons receiving services and group activities may be employed only under close and direct staff supervision and only as a technique in behavior intervention programs. No time-out room may be used in an emergency situation. Behavior intervention programs utilizing a time-out procedure may be implemented only if it incorporates a positive approach designed to result in the acquisition of appropriate behavior.

Source: SL 2000, ch 131, § 102; SL 2002, ch 136, § 27.






Chapter 09 - Voluntary Admission To Facilities For The Mentally Retarded [Repealed]

§ 27B-9-1 to 27B-9-28. Repealed.

27B-9-1 to 27B-9-28. Repealed by SL 1977, ch 215, § 4; SL 1978, ch 201, § 5; SL 1984, ch 30, § 32; SL 1985, ch 77, § 42; SL 2000, ch 131, § 1









Title 28 - PUBLIC WELFARE AND ASSISTANCE

Chapter 01 - State Department Of Social Services

§ 28-1-1 Duties of department--System of social security--Compliance with federal acts--Administration of programs.

28-1-1. Duties of department--System of social security--Compliance with federal acts--Administration of programs. The Department of Social Services shall provide a system of social security for the people of South Dakota, enable the State of South Dakota to comply with the provisions of the federal Social Security Act and other federal and state enactments relating to social services, accept grants of federal funds for the purposes enumerated in these acts, administer programs for the security and protection of children, youth, families, adults, and the elderly, as authorized by the Legislature, and provide moneys necessary for the purposes of social security.

Source: SDC 1939, § 55.3601; SL 1981, ch 199, § 25.



§ 28-1-2 Repealed.

28-1-2. Repealed by SL 2012, ch 151, § 8.



§ 28-1-3.2 Repealed.

28-1-3.2. Repealed by SL 2012, ch 151, § 9.



§ 28-1-4 Repealed.

28-1-4. Repealed by SL 1971, ch 23, § 2



§ 28-1-8 Repealed.

28-1-8. Repealed by SL 1969, ch 218, § 2



§ 28-1-9 Repealed.

28-1-9. Repealed by SL 2012, ch 151, § 10.



§ 28-1-11 Assistant attorney general for department--Enforcement of support and public assistance laws--Representation of department.

28-1-11. Assistant attorney general for department--Enforcement of support and public assistance laws--Representation of department. The attorney general shall appoint an assistant attorney general for the Department of Social Services whose compensation shall be fixed by the attorney general, to be paid from public welfare funds.

Subject to the direction of the attorney general, the assistant attorney general shall supervise the enforcement of all laws pertaining to desertion, nonsupport, recipient fraud, and similar statutes for which a penalty is provided in any case in which public assistance has been granted or applied for under the welfare laws of this state. The assistant attorney general shall cooperate with and assist the several state's attorneys of the State of South Dakota in such actions and proceedings; be the official information agent for the State of South Dakota pursuant to chapter 25-9C; and initiate and prosecute civil and criminal actions on behalf of the Department of Social Services, and appear on behalf of the department in any court in which any action or proceeding is pending involving the welfare of the indigent.

Source: SL 1963, ch 333; SL 1966, ch 169; SL 2004, ch 167, § 12; SL 2015, ch 148, § 83.



§ 28-1-12 Office space and equipment provided for department by county commissioners.

28-1-12. Office space and equipment provided for department by county commissioners. Upon request of the Department of Social Services, the boards of county commissioners of the several counties of this state may provide and maintain adequate office space and equipment for the department in their respective counties including all of the incidental expenses thereof, except for the salaries and travel expenses of the employees of the department. The boards of county commissioners may make such expenditures as are necessary for such offices out of the county general fund.

Source: SL 1963, ch 53; SL 1965, ch 29; SL 2004, ch 167, § 13.



§ 28-1-13.1 Repealed.

28-1-13.1. Repealed by SL 2012, ch 151, § 11.



§ 28-1-13.2 Repealed.

28-1-13.2. Repealed by SL 1997, ch 166, § 24



§ 28-1-14 to 28-1-16. Repealed.

28-1-14 to 28-1-16. Repealed by SL 2012, ch 151, §§ 12 to 14.



§ 28-1-17 Repealed.

28-1-17. Repealed by SL 2004, ch 167, § 17



§ 28-1-18 Duplication of public assistance prohibited--Temporary assistance for needy families excepted--Exhaustion of other sources of assistance as prerequisite to state and local assistance.

28-1-18. Duplication of public assistance prohibited--Temporary assistance for needy families excepted--Exhaustion of other sources of assistance as prerequisite to state and local assistance. No person receiving a grant or whose needs are included in a grant under public assistance, as administered by the State of South Dakota, may at the same time receive a grant under any other type of public assistance administered by the State of South Dakota. However, a recipient of one of the other types of assistance may be the payee of a grant of temporary assistance for needy families for the benefit of a child or children under the payee's care. No person is eligible for any assistance or services from the State of South Dakota or its agencies or subdivisions until that person has exhausted all other sources of assistance or services available to the person or for which the person would be eligible if the person applied, including Veteran's Administration benefits, insurance, medical or hospital benefits, third-party liability, U.S. Public Health Services, Bureau of Indian Affairs, Department of Interior, Indian Health Service, or any other government or private entity, or any assistance or services provided by any agency of the United States government to an eligible person or to persons for whom the United States is responsible. Assistance or services under chapter 28-13 are not available sources for the purpose of this section.

Source: SL 1951, ch 302; SDC Supp 1960, § 55.3612-1; SL 1982, ch 213, § 2; SL 2004, ch 167, § 18.



§ 28-1-19 to 28-1-24. Repealed.

28-1-19 to 28-1-24. Repealed by SL 1983, ch 215, §§ 1 to 6



§ 28-1-24.1 Procedural rules for contested cases.

28-1-24.1. Procedural rules for contested cases. The secretary of social services may adopt reasonable and necessary rules governing the procedure and conduct of contested cases. Such rules shall be consistent with the procedure required by chapter 1-26.

Source: SL 1981, ch 199, § 26.



§ 28-1-25 Protective payment of assistance where recipient incapable.

28-1-25. Protective payment of assistance where recipient incapable. In cases where recipients of public assistance are wasteful or unable to manage the receipt and disbursement of assistance payments so as to substantially accomplish the purposes for which such assistance is given, the Department of Social Services may protectively pay the same in such manner as to best provide the maintenance of such recipients.

Source: SL 1966, ch 192.



§ 28-1-26 , 28-1-27. Repealed.

28-1-26, 28-1-27. Repealed by SL 2012, ch 151, §§ 15, 16.



§ 28-1-28 Civil action for reimbursement from persons responsible for support.

28-1-28. Civil action for reimbursement from persons responsible for support. Whenever any payment of public moneys administered by the Department of Social Services has been made to any person who has been granted public aid or assistance, the department may bring a civil action against any person responsible therefor, as provided by law, to recover such moneys as have been paid for support or aid.

Source: SL 1963, ch 334; SL 2004, ch 167, § 19.



§ 28-1-28.1 Department acceptance and administration of private support contributions--Use.

28-1-28.1. Department acceptance and administration of private support contributions--Use. The Department of Social Services may accept and administer private support contributions received from responsible relatives and other sources, whether paid pursuant to the voluntary agreement of a contributor, or as provided by a court of competent jurisdiction. Such receipts shall be deposited with the state treasurer and shall be used only for the support, or reimbursement of support advanced, of the individual for whom designated. No money received by the state treasurer pursuant to this section may revert to the general fund of the state.

Source: SL 2004, ch 167, § 40.



§ 28-1-29 Public assistance records confidential--Exceptions.

28-1-29. Public assistance records confidential--Exceptions. Any application or record concerning any applicant for, or recipient of, public assistance provided under the laws of this state through the Department of Social Services is confidential except:

(1) For inspection by any person duly authorized by this state or the United States in connection with the person's official duties;

(2) For the purpose of fair hearings as provided by law.
Source: SDC 1939, § 55.3622; SL 1941, ch 311; SL 1953, ch 295, § 1; SL 2004, ch 167, § 20.



§ 28-1-30 Repealed.

28-1-30. Repealed by SL 1997, ch 166, § 24



§ 28-1-31 Adoption and child placement records remain confidential.

28-1-31. Adoption and child placement records remain confidential. Nothing contained in § 28-1-29 may be construed to authorize or require the disclosure of any records of the Department of Social Services pertaining to adoptions or pertaining to children placed in foster homes for adoption or other purposes.

Source: SDC 1939, § 55.3622 as added by SL 1953, ch 295, § 1; SL 2004, ch 167, § 21.



§ 28-1-32 Rules governing custody, use and preservation of records--Use in actions involving public officers and employees.

28-1-32. Rules governing custody, use and preservation of records--Use in actions involving public officers and employees. The department shall, by rules promulgated pursuant to chapter 1-26, establish and enforce reasonable rules governing the custody, use, and preservation of the records, papers, files, and communications of the state and county divisions. The provisions of this section do not prevent the proper use of such records as evidence in civil or criminal actions by or against state or county officers and employees or their sureties involving the use or misuse of public funds or confidential records, or misfeasance or malfeasance in office.

Source: SL 1941, ch 326, § 1; SL 1953, ch 295, § 2; SDC Supp 1960, § 55.3622-1; SL 2004, ch 167, § 22.



§ 28-1-33 Unauthorized use of public assistance records as misdemeanor.

28-1-33. Unauthorized use of public assistance records as misdemeanor. It is a Class 2 misdemeanor for any person, except as provided in §§ 28-1-29 to 28-1-31, inclusive, to solicit, disclose, receive, make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any information concerning persons applying for or receiving public assistance, directly or indirectly derived from the records, papers, files, or communications of the state or county or subdivision or agency thereof, or acquired in the course of the performance of official duties.

Source: SL 1941, ch 326, §§ 2, 3; SL 1953, ch 295, § 3; SDC Supp 1960, §§ 55.3622-2 (1), 55.9935; SDCL, § 28-1-35; SL 2004, ch 167, § 23.



§ 28-1-34 Commercial and political use of public assistance records as misdemeanor.

28-1-34. Commercial and political use of public assistance records as misdemeanor. It is a Class 2 misdemeanor for any person to make use of any lists or names of public assistance recipients for commercial or political purposes.

Source: SL 1941, ch 326, §§ 2, 3; SL 1953, ch 295, § 3; SDC Supp 1960, §§ 55.3622-2 (2), 55.9935; SDCL, § 28-1-35; SL 2004, ch 167, § 24.



§ 28-1-36 Repealed.

28-1-36. Repealed by SL 2012, ch 151, § 17.



§ 28-1-37 Repealed.

28-1-37. Repealed by SL 1982, ch 16, § 20



§ 28-1-38 Repealed.

28-1-38. Repealed by SL 1981, ch 199, § 27



§ 28-1-39 Repealed.

28-1-39. Repealed by SL 1997, ch 167, § 2



§ 28-1-40 Repealed.

28-1-40. Repealed by SL 1981, ch 199, § 29



§ 28-1-41 Repealed.

28-1-41. Repealed by SL 2012, ch 151, § 18.



§ 28-1-42 , 28-1-43. Repealed.

28-1-42, 28-1-43. Repealed by SL 2004, ch 167, §§ 27, 28



§ 28-1-44 to 28-1-45.2. Transferred.

28-1-44 to 28-1-45.2. Transferred to §§ 1-36A-25 to 1-36A-28.



§ 28-1-45.3 , 28-1-45.4. Repealed.

28-1-45.3, 28-1-45.4. Repealed by SL 2012, ch 151, §§ 19, 20.



§ 28-1-45.5 Transferred.

28-1-45.5. Transferred to § 1-36A-29.



§ 28-1-45.6 Repealed.

28-1-45.6. Repealed by SL 2012, ch 151, § 21.



§ 28-1-45.7 Transferred.

28-1-45.7. Transferred to § 1-36A-30.



§ 28-1-46 Low-income energy assistance program--Agreements with other public agencies for establishment.

28-1-46. Low-income energy assistance program--Agreements with other public agencies for establishment. The Department of Social Services may enter into agreements with agencies of the United States and with other public agencies, as defined in subdivision 1-24-1(2), for the purpose of establishing and administering a low-income energy assistance program.

Source: SL 1981, ch 199, § 18.



§ 28-1-47 Repealed.

28-1-47. Repealed by SL 2017, ch 1, § 1.



§ 28-1-48 Citizens returning from abroad--Agreements with federal agencies for participation.

28-1-48. Citizens returning from abroad--Agreements with federal agencies for participation. The Department of Social Services may enter into agreements with agencies of the United States for the purpose of participating in the program of temporary assistance for American citizens returned from abroad (P.L. 94-44).

Source: SL 1981, ch 199, § 20.



§ 28-1-49 Payments to recipients of supplemental security income--Establishment program.

28-1-49. Payments to recipients of supplemental security income--Establishment program. The Department of Social Services shall establish a program for payment of an optional state supplement to recipients of supplemental security income from the federal government.

Source: SL 1981, ch 199, § 21.



§ 28-1-50 Rules for administration and operation of programs.

28-1-50. Rules for administration and operation of programs. The secretary of social services may adopt reasonable and necessary rules for the administration and operation of the programs authorized by §§ 28-1-46 to 28-1-49, inclusive. Such rules may include the following areas:

(1) Eligibility criteria;

(2) Levels of payment;

(3) Administration, audit requirements, and record keeping; and

(4) Such other standards and requirements as may be necessary for federal financial participation.
Source: SL 1981, ch 199, § 22.



§ 28-1-51 Rules for protection of confidential information.

28-1-51. Rules for protection of confidential information. The secretary of social services may adopt reasonable and necessary rules to protect records and confidential information required by statutory law to be held confidential.

Source: SL 1981, ch 199, § 24.



§ 28-1-52 Fiscal impact of department rules on local government units restricted.

28-1-52. Fiscal impact of department rules on local government units restricted. The Department of Social Services may not promulgate rules which have a negative fiscal impact on units of local government unless specifically authorized by the Legislature.

Source: SL 1981, ch 199, § 23; SL 2004, ch 167, § 36.



§ 28-1-53 Repealed.

28-1-53. Repealed by SL 2012, ch 151, § 22.



§ 28-1-54 to 28-1-58. Repealed.

28-1-54 to 28-1-58. Repealed by SL 1997, ch 166, § 24



§ 28-1-59 Injury, disease, or death of work activity participant--Eligibility for medical and disability benefits.

28-1-59. Injury, disease, or death of work activity participant--Eligibility for medical and disability benefits. A recipient of public assistance who incurs permanent partial disability, permanent total disability, death, or disease in the course of participation in a work activity is entitled to the same benefits as are set forth for work related injuries and diseases in Title 62. This provision does not include payment of medical expenses unless those expenses are necessitated by a permanent disability or disease. Eligibility for other public funded medical benefits shall reduce entitlement to medical benefits under this section accordingly. In order to receive the above-referenced disability benefits, a work activity participant must comply with all of the employee notice, reporting, and medical examination requirements set forth in Title 62. The initial report of injury shall be submitted by the work activity participant in writing to the Department of Social Services.

Source: SL 1982, ch 202, § 2A; SL 1997, ch 166, § 25.



§ 28-1-60 Child care services program.

28-1-60. Child care services program. The Department of Social Services shall establish a program of child care services to assist families with child care services and to aid in the improvement of quality and services for the care of children in day care. The department may assist in the improvement, availability, and quality of day care for children by providing training, education, and advocacy for child care.

Source: SL 1991, ch 222, § 1.



§ 28-1-61 Adoption of rules for child care services program.

28-1-61. Adoption of rules for child care services program. The secretary of social services may adopt reasonable and necessary rules pursuant to chapter 1-26 for the administration of the child care services program in the following areas:

(1) Eligibility determination, criteria, and application procedure;

(2) The amount, scope, and duration of child care services and payments;

(3) Fees;

(4) Licensing and registration;

(5) Methods of administration, record keeping, and audit;

(6) Compliance monitoring;

(7) Complaint investigation;

(8) Reporting requirements;

(9) Eligibility criteria and procedures for grants, contracts, and awards to providers of child care services under § 28-1-60;

(10) Training, community and provider education, and child advocacy; and

(11) Such other standards and requirements as may be necessary to ensure the efficient operation and administration of the program or as required to qualify for federal funding.
Source: SL 1991, ch 222, § 2.



§ 28-1-62 , 28-1-63. Repealed.

28-1-62, 28-1-63. Repealed by SL 2012, ch 151, §§ 23, 24.



§ 28-1-64 Payments by public agencies to adoptive parents with limited means--Costs covered--Rules.

28-1-64. Payments by public agencies to adoptive parents with limited means--Costs covered--Rules. The provisions of § 25-6-13 concerning the parents' financial ability to the contrary notwithstanding, the Department of Social Services or any other public agency may make payments as needed in behalf of a child with special needs after placement for adoption, including the necessary costs of the legal completion of the child's adoption. The department may make these payments if the family has the capability of providing the permanent family relationships needed by the child in all areas except financial, as determined by the department or a licensed child placement agency. It shall also be determined that the needs of the child are beyond the economic ability and resources of the family and that the child would go without adoption except for the acceptance of the child as a member of the adoptive family or that the child would become dependent upon the state for support. Such payments to adoptive parents may include maintenance costs, medical and surgical expenses, and other costs incidental to the care of the child. Payments for maintenance, medical, dental, or hospital care shall terminate on or before the child's twenty-first birthday. The secretary of social services may promulgate reasonable and necessary rules pursuant to chapter 1-26 to implement this section.

Source: SL 1970, ch 154; SL 1981, ch 199, § 43; SL 1990, ch 210; SDCL 28-7-3.1; SL 1997, ch 166, § 23; SL 2004, ch 167, § 38.



§ 28-1-65 Child support enforcement unit--Federal money--Enforcement powers.

28-1-65. Child support enforcement unit--Federal money--Enforcement powers. The Department of Social Services shall establish a child support enforcement unit and may, in accordance with chapter 4-8B, apply for and receive federal funds under the provisions of Title IV-D of the Social Security Act, as amended, to January 1, 2004. The department may also enforce the child support obligations for any child who is receiving temporary assistance for needy families or foster care maintenance payments under Title IV-E. The department shall enforce the spousal support obligation for a parent who is living with his or her child if the support obligation has been established for the parent by court order and the child support obligation is being enforced by the department.

Source: SL 1975, ch 187, § 1; SL 1982, ch 208, § 1; SL 1986, ch 218, § 58; SDCL § 28-7-17.1; SL 1997, ch 166, § 23; SL 2004, ch 167, § 39.



§ 28-1-66 Availability of child support enforcement services--Fees--Payment by responsible parent.

28-1-66. Availability of child support enforcement services--Fees--Payment by responsible parent. The Department of Social Services shall make child support enforcement services available to an individual not otherwise eligible for those purposes upon application from an individual and payment of a reasonable fee. The department shall promulgate rules pursuant to chapter 1-26 to set the application fee and any fees imposed for collection services. However, the application fee shall be refunded to the applicant by the parent responsible for paying child support payments and the fees imposed for collection services shall be paid by the parent responsible for paying child support payments to the Department of Social Services.

Source: SL 1975, ch 187, § 2; SL 1982, ch 209, § 1; SL 1985, ch 226; SDCL 28-7-17.2; SL 1997, ch 166, § 23.



§ 28-1-67 Clearing account for child support enforcement collections.

28-1-67. Clearing account for child support enforcement collections. The state treasurer, on behalf of the Department of Social Services, with the approval of the Bureau of Finance and Management, shall establish an account or system of accounts in the state treasury for the receipt and disbursement of child support enforcement collections. The department shall pay all moneys due to the federal government, county, or other local governmental units of South Dakota, or other state and local governmental units as well as all moneys due to private persons who are not recipients of aid under the South Dakota Title IV-a plan, and all other collections shall be remitted to the general fund on a quarterly basis, each remittance to be due thirty days after the end of each fiscal quarter.

Source: SL 1976, ch 166; SL 1977, ch 224; SDCL 28-7-17.4; SL 1997, ch 166, § 23.



§ 28-1-68 Confidentiality of enforcement services applications and records.

28-1-68. Confidentiality of enforcement services applications and records. All applications and records concerning any applicant for child and spousal support enforcement services are confidential except:

(1) For inspection by persons authorized by this state or the United States in connection with their official duties;

(2) For the purpose of fair hearings provided by law.
Source: SL 1977, ch 222; SL 1982, ch 208, § 2; SDCL 28-7-17.5; SL 1997, ch 166, § 23.



§ 28-1-69 Information on amount owed sent to consumer reporting agencies--Consumer reporting agency defined--Notice to obligor.

28-1-69. Information on amount owed sent to consumer reporting agencies--Consumer reporting agency defined--Notice to obligor. The department shall furnish information regarding the amount of overdue support owed by an obligor to any consumer reporting agency, as defined by this section, upon the request of the agency, or as determined by the secretary. The term, consumer reporting agency, means any person who, for monetary fees, dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and who uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports. The department shall send the notice to the obligor regarding the proposed release of information and the procedures available to contest the accuracy of the information. The consumer reporting agency has no obligation to accept or use the information provided to it under this section.

Source: SL 1986, ch 218, § 56; SL 1991, ch 226; SDCL 28-7-25; SL 1997, ch 166, §§ 23, 54.



§ 28-1-70 to 28-1-73. Repealed.

28-1-70 to 28-1-73. Repealed by SL 2012, ch 153, §§ 4 to 7.



§ 28-1-74 Repealed.

28-1-74. Repealed by SL 2011, ch 134, § 3.



§ 28-1-75 Repealed.

28-1-75. Repealed by SL 2012, ch 153, § 8.



§ 28-1-76 Repealed.

28-1-76. Repealed by SL 2011, ch 134, § 5.



§ 28-1-77 Repealed.

28-1-77. Repealed by SL 2012, ch 153, § 9.



§ 28-1-78 Program of recoveries and fraud investigations--Debt collection and fraud allegation investigations--Authority of investigators.

28-1-78. Program of recoveries and fraud investigations--Debt collection and fraud allegation investigations--Authority of investigators. The department shall have a program of recoveries and fraud investigations to collect debts owed the department and to investigate allegations of fraud in all department assistance programs. Any fraud investigator for this program may:

(1) Initiate and conduct any investigation if the program has cause to believe that a fraudulent act has been committed by a recipient of assistance from department programs;

(2) Review any report or complaint of an alleged fraudulent act to determine whether such report requires further investigation and conduct such investigation;

(3) Obtain access to any record related to residence, household composition, employment, finances and resources, and medical records as authorized by the Health Insurance Portability and Accountability Act of 1996 (HIPAA), PL 104-199, as amended through January 1, 2005, to assist in investigation of an alleged fraudulent act and may require by administrative subpoena the production of any book, record, or other information; and

(4) Cooperate with federal, state, and local law enforcement, prosecuting attorneys, and the attorney general in the investigation and prosecution of any fraudulent act where public assistance has been granted or applied for under the welfare laws of this state.
Source: SL 2005, ch 146, § 1.



§ 28-1-79 Collection action to recover debts owed department.

28-1-79. Collection action to recover debts owed department. The program may take any collection action provided for in state and federal law and regulation to recover debts owed the department.

Source: SL 2005, ch 146, § 2.



§ 28-1-80 Confidentiality of investigative records and files of program.

28-1-80. Confidentiality of investigative records and files of program. All investigative records and files of the program established pursuant to §§ 28-1-78 to 28-1-81, inclusive, are confidential. No investigative record may be released except to department personnel, federal, state, and local law enforcement, prosecuting attorneys, and the attorney general in the investigation and prosecution of fraudulent acts. No investigative record or file may be released to any other person except pursuant to a court order. All collection files are confidential. No collection file may be released except in accordance with recipient confidentiality requirements of the department.

Source: SL 2005, ch 146, § 3.



§ 28-1-81 Report to Governor and Legislature concerning program activities.

28-1-81. Report to Governor and Legislature concerning program activities. The secretary of the Department of Social Services shall annually report to the Governor and the Legislature concerning the activities of the program including the number and type of cases investigated, the outcome of such investigations, and costs and expenditures incurred during such investigations.

Source: SL 2005, ch 146, § 4.



§ 28-1-82 Unauthorized acquisition or transfer of food stamp benefits.

28-1-82. Unauthorized acquisition or transfer of food stamp benefits. Any person who knowingly:

(1) Acquires, purchases, possesses, or uses any food stamp EBT card to obtain food stamp benefits that the person is not entitled to;

(2) Transfers, sells, trades, gives, or otherwise disposes of any food stamp EBT card to another person not entitled to receive or use it in exchange for anything of value;

(3) Acquires, purchases, possesses, or uses any eligible goods purchased with a food stamp EBT card that the person is not entitled to; or

(4) Transfers, sells, trades, gives, or otherwise disposes of any eligible goods purchased with a food stamp EBT card to another person not entitled to receive it in exchange for anything of value;
is guilty of unauthorized acquisition or transfer of food stamp benefits.

Source: SL 2005, ch 148, § 1.



§ 28-1-83 Violation of § 28-1-82 as misdemeanor or felony.

28-1-83. Violation of § 28-1-82 as misdemeanor or felony. Any person convicted of an offense under § 28-1-82(1) or (2) for food stamp benefits with an EBT card value of one thousand dollars or less is guilty of a Class 1 misdemeanor. Any person convicted of an offense under § 28-1-82(1) or (2) for food stamp benefits with an EBT card value of more than one thousand dollars is guilty of a Class 6 felony. Amounts involved in the acquisition or transfer of EBT cards in violation of § 28-1-82(1) and (2), committed pursuant to one scheme or course of conduct in any twelve-month period, may be aggregated in determining the degree of the offense. Any person convicted of an offense under § 28-1-82(3) or (4) is guilty of a Class 1 misdemeanor.

Source: SL 2005, ch 148, § 2.



§ 28-1-84 EBT and food stamp EBT card defined.

28-1-84. EBT and food stamp EBT card defined. As used in §§ 28-1-82 to 28-1-84, inclusive, the term, food stamp EBT card, means any card issued for purchase of food pursuant to the Food Stamp Act of 1997, 7 U.S.C. §§ 2011 to 2029, inclusive, in effect on January 1, 2005. As used in §§ 28-1-82 to 28-1-84, inclusive, the term, EBT, means electronic benefit transfer.

Source: SL 2005, ch 148, § 3.






Chapter 02 - State Public Welfare Funds [Repealed]

§ 28-2-1 to 28-2-7. Repealed.

28-2-1 to 28-2-7. Repealed by SL 2004, ch 167, §§ 41 to 47






Chapter 03 - Old-Age Assistance [Repealed]

CHAPTER 28-3

OLD-AGE ASSISTANCE [REPEALED]

[Repealed by SL 1974, ch 190, § 1]



Chapter 04 - Old-Age Assistance Liens [Repealed]

CHAPTER 28-4

OLD-AGE ASSISTANCE LIENS [REPEALED]

[Repealed by SL 1974, ch 191, § 1]



Chapter 05 - Medical Assistance For The Aged

§ 28-5-1 to 28-5-23. Repealed.

28-5-1 to 28-5-23. Repealed by SL 1968, ch 208



§ 28-5-24 Supplemental services to complement provisions of Title XVIII of the 1965 amendments to the federal Social Security Act, as amended.

28-5-24. Supplemental services to complement provisions of Title XVIII of the 1965 amendments to the federal Social Security Act, as amended. The Department of Social Services may provide medical services and medical or remedial care to or on behalf of any medically indigent person of this state who has attained the age of sixty-five years, in such manner as to complement the provisions of Title XVIII of the 1965 amendments to the federal Social Security Act, as amended to January 1, 2004, to the end that the medical needs of any such person may be adequately met.

Source: SL 1966, ch 190, § 1; SL 2004, ch 167, § 48.



§ 28-5-25 Repealed.

28-5-25. Repealed by SL 1981, ch 199, § 30



§ 28-5-26 Repealed.

28-5-26. Repealed by SL 2004, ch 167, § 49






Chapter 05A - Supplemental Security Income

§ 28-5A-1 Agreements to administer supplemental security income programs--Rules for payments to qualified residents.

28-5A-1. Agreements to administer supplemental security income programs--Rules for payments to qualified residents. In addition to the other powers granted to the Department of Social Services under chapter 28-1, the department may cooperate with or enter into agreements with agencies of the federal government to the extent necessary or appropriate to implement the provisions of Public Law 92-603, Social Security Amendments of 1972, as amended to January 1, 2004, including the power to agree to administer all or part of the supplemental security income program of the federal government, to provide, under such rules as may be promulgated by the department, for supplementary payments to qualified residents of South Dakota who are receiving or would be eligible to receive supplemental security income under Title XVI of the Social Security Amendments of 1972, as amended to January 1, 2004, or any other agreement which would be of benefit to the citizens of this state.

Source: SL 1973, ch 176, § 1; SL 2004, ch 167, § 50.



§ 28-5A-2 Reimbursement of administrative costs--Federal funds for benefit payments.

28-5A-2. Reimbursement of administrative costs--Federal funds for benefit payments. The Department of Social Services shall be reimbursed in full under any agreement for its costs of administration of any federal program and when necessary shall be provided with federal funds sufficient to meet benefit payment obligations for recipients under the terms of any agreement entered into pursuant to this chapter.

Source: SL 1973, ch 176, § 1.






Chapter 06 - Medical Services To The Indigent

§ 28-6-1 Provision of medical services and remedial care authorized--Rules.

28-6-1. Provision of medical services and remedial care authorized--Rules. The Department of Social Services may provide medical services and medical or remedial care on behalf of persons having insufficient income and resources to meet the necessary cost thereof, if the person has exhausted all other possible public and private medical and remedial care programs, income, or benefits, with the exception of county poor relief, in accordance with rules which the secretary of social services shall promulgate pursuant to chapter 1-26 in accordance with the provisions of Title XIX and Title XXI of the federal Social Security Act, as amended to January 1, 2004. The rules shall specify the individuals and services for which state funds or federal financial participation are available and may include:

(1) The amount, scope, and duration of medical and remedial services;

(2) The basis for and extent of provider payments on behalf of an eligible person;

(3) The establishment and collection of copayments, premiums, fees, or charges for sharing the cost of risk protection or services provided to persons. All such collections shall be remitted to the general fund;

(4) Methods of administration found necessary for the operation of the medical assistance program;

(5) Safeguards against the disclosure or improper use of information, required by statutory law to be held confidential, concerning applicants for or recipients of medical assistance; and

(6) Such other requirements as may be necessary to obtain federal financial participation in the medical assistance program.
Source: SL 1966, ch 191, § 1; SL 1981, ch 199, § 31; SL 1982, ch 203, § 1; SL 1987, ch 29, § 10; SL 2000, ch 132, § 10; SL 2004, ch 167, § 51.



§ 28-6-1.1 Establishment of fee schedules--Posting of fees, changes--Applicability of chapter 1-26.

28-6-1.1. Establishment of fee schedules--Posting of fees, changes--Applicability of chapter 1-26. The Department of Social Services may establish or amend fee schedules used to pay for items and services covered by the medical assistance program under the provisions of this chapter without following the procedures set forth in §§ 1-26-4 to 1-26-6, inclusive. The department shall post the fee schedules on the department's website and shall notify website users of pending changes by posting a notice of the pending changes on the website at least forty-eight hours before the changes are made. Fee schedules posted on the department's website must be in accordance with the department's administrative rules promulgated under the provisions of chapter 1-26 which establish the reimbursement provisions for medical services.

Source: SL 2003, ch 156, § 1.



§ 28-6-2 Repealed.

28-6-2. Repealed by SL 1981, ch 199, § 33



§ 28-6-3 Repealed.

28-6-3. Repealed by SL 1997, ch 166, § 21



§ 28-6-3.1 Disposal of assets at less than fair market value--Effect on eligibility.

28-6-3.1. Disposal of assets at less than fair market value--Effect on eligibility. Any real or personal assets disposed of by an individual, the individual's spouse, or other person acting on behalf of or at the request of the individual, applying for or receiving Title XIX medical assistance for long-term care and home and community based services through the Department of Social Services at less than fair market value, at any time on or after a look back date as defined in this section, are presumed to be assets to the fullest extent allowable for federal financial participation when determining eligibility.

If the asset was disposed of prior to February 8, 2006, and was not a trust or similar legal device, the look back date is a date thirty-six months prior to the first date on which the individual is both institutionalized and has applied to the Department of Social Services for long-term care medical assistance. If the asset was disposed of after February 7, 2006, the look back date is a date sixty months prior to the first date on which the individual is both institutionalized and has applied to the Department of Social Services for long-term care medical assistance. In the case of a trust or similar legal device that is treated as an asset disposed of at less than fair market value, the look back date is a date sixty months prior to the first date on which the individual is both institutionalized and has applied to the Department of Social Services for long-term care medical assistance.

The Department of Social Services shall promulgate rules, pursuant to chapter 1-26, to determine eligibility for medical assistance for long-term care which shall relate to the following areas:

(1) The period of ineligibility when real or personal assets are given away or sold at less than fair market value;

(2) Exemptions; and

(3) Such other standards and requirements as may be necessary for federal financial participation.
Source: SL 1981, ch 213, § 1; SL 1984, ch 200; SL 1989, ch 242, § 1; SL 1994, ch 228; SL 2007, ch 171, § 1.



§ 28-6-4 Repealed.

28-6-4. Repealed by SL 1981, ch 199, § 34



§ 28-6-4.1 to 28-6-4.4. Repealed.

28-6-4.1 to 28-6-4.4. Repealed by SL 1971, ch 169, § 1



§ 28-6-4.5 Public funds not to be used for abortion except to save life of mother.

28-6-4.5. Public funds not to be used for abortion except to save life of mother. No funds of the State of South Dakota or any agency, county, municipality, or any other political subdivision thereof and no federal funds passing through the state treasury or any agency of the State of South Dakota, county, municipality, or any other political subdivision thereof, shall be authorized or paid to or on behalf of any person or entity for or in connection with any abortion that is not necessary for the preservation of the life of the person upon whom the abortion is performed.

Source: SL 1978, ch 207.



§ 28-6-4.6 Restriction on reimbursement for chiropractic service.

28-6-4.6. Restriction on reimbursement for chiropractic service. Reimbursement for chiropractic services shall be limited to the practice of chiropractic services as defined as reimbursable charges to Title XIX. For the purposes of this chapter, the term chiropractic means a chiropractor as defined by § 36-5-1 and also an individual licensed to practice chiropractic under the laws of another state.

Source: SL 1979, ch 181, §§ 1, 2.



§ 28-6-5 Opportunity provided to apply for assistance--Assistance furnished promptly.

28-6-5. Opportunity provided to apply for assistance--Assistance furnished promptly. Any person may apply for medical assistance, and assistance shall be furnished with reasonable promptness to those who are eligible.

Source: SL 1966, ch 191, § 4 (1); SL 1981, ch 199, § 32.



§ 28-6-5.1 Repealed.

28-6-5.1. Repealed by SL 1981, ch 199, § 35



§ 28-6-6 Fair hearing on denial or delay in assistance.

28-6-6. Fair hearing on denial or delay in assistance. The department shall promulgate rules pursuant to chapter 1-26 requiring an opportunity for fair hearing before the Department of Social Services by any individual whose claim for assistance is denied or not acted upon with reasonable promptness.

Source: SL 1966, ch 191, § 4(2); SL 2004, ch 167, § 52.



§ 28-6-7 Repealed.

28-6-7. Repealed by SL 1994, ch 229, § 1



§ 28-6-7.1 Acceptance of assistance as assignment and subrogation of support rights and insurance proceeds--Liability of insurer or attorney.

28-6-7.1. Acceptance of assistance as assignment and subrogation of support rights and insurance proceeds--Liability of insurer or attorney. An application for or acceptance of medical assistance paid from the Department of Social Services shall operate as an assignment and subrogation by operation of law of any rights to medical support, insurance proceeds, or both, that the applicant or recipient may have for the applicant's or recipient's person, spouse, or child. This assignment and subrogation includes all claims or actions for damages, either general or special. An application for or acceptance of medical assistance from the Department of Social Services shall be deemed by an applicant or recipient and any insurance provider, including self-insurance, as a release of information authorizing the release of insurance coverage information to the Department of Social Services regardless of the policyholder. Any rights or amounts so assigned or subrogated shall be applied against the cost of medical care paid under this chapter, less all reasonable expenses, including attorney's fees incurred by the applicant or recipient to collect such support or proceeds. Any insurance provider or attorney in fact who, after notice, fails to recognize or accept an assignment or subrogation established by operation of law by this section is liable to the Department of Social Services for the full amount of medical assistance paid to or on behalf of the applicant or recipient by the department for the accident, injury, or illness for which collection is claimed or made.

Source: SL 1977, ch 220; SL 1991, ch 223; SL 1993, ch 208; SL 2004, ch 167, § 53.



§ 28-6-8 to 28-6-10. Repealed.

28-6-8 to 28-6-10. Repealed by SL 1981, ch 199, §§ 36 to 38



§ 28-6-12 to 28-6-15. Repealed.

28-6-12 to 28-6-15. Repealed by SL 1985, ch 223, §§ 1 to 4



§ 28-6-16 Definition of terms.

28-6-16. Definition of terms. Terms used in §§ 28-6-16 to 28-6-22, inclusive, mean:

(1) "Community spouse," the spouse of an institutionalized spouse;

(2) "Deeming" or "deemed," the determination by the department that nonexempt resources or income of a spouse is available to an institutionalized spouse;

(3) "Department," the Department of Social Services;

(4) "Exempt income," any income which may not be considered in determining eligibility for medical assistance pursuant to § 28-6-1;

(5) "Exempt resources," any resources which may not be considered in determining eligibility for medical assistance pursuant to § 28-6-1;

(6) "Income," any earned or unearned income under rules adopted pursuant to § 28-6-1;

(7) "Institutionalized spouse," an individual who is applying for or receiving long-term care and is married to a spouse who is not in long-term care;

(8) "Long-term care," skilled nursing care and related services for residents who require medical or nursing care; rehabilitation services for the rehabilitation of injured, disabled or sick persons; or on a regular basis, health-related care and services to individuals who because of their mental or physical condition require care and services above the level of room and board which can be made available to them only through institutional facilities, and is not primarily for the care and treatment of mental disease;

(9) "Nonexempt income," any income which may be considered in determining eligibility for medical assistance pursuant to § 28-6-1;

(10) "Nonexempt resources," any resources which may be considered in determining eligibility for medical assistance pursuant to § 28-6-1;

(11) "Resources," any cash or other liquid assets or any real or personal property under rules adopted pursuant to § 28-6-1;

(12) "Spousal share," the amount of nonexempt income or resources unavailable to an institutionalized spouse, for the purposes of determining eligibility for long-term care, under §§ 28-6-16 to 28-6-22, inclusive.
Source: SL 1989, ch 243, § 1; SL 1990, ch 208, § 1.



§ 28-6-17 Income and resources of spouses in long-term care--Division--Notice--Hearing.

28-6-17. Income and resources of spouses in long-term care--Division--Notice--Hearing. The department shall determine the aggregate nonexempt resources and income of the community spouse and the institutionalized spouse at the beginning of a continuous period of institutionalization of the institutionalized spouse regardless of whether an application for long-term medical assistance is made at the time. After the aggregate nonexempt resources and income have been determined, the department shall determine a spousal share. The department shall notify the institutionalized spouse and the community spouse of the division of income and resources for the purpose of deeming in long-term care. If either the institutionalized spouse or the community spouse is dissatisfied with the division of income or resources, that spouse is entitled to a fair hearing pursuant to § 28-6-6 if there is an application for long-term care medical assistance. If an application for long-term care medical assistance is not made the department may charge a reasonable fee for its assessment.

Source: SL 1989, ch 243, § 3.



§ 28-6-18 Promulgation of rules regarding income and resources in long-term care.

28-6-18. Promulgation of rules regarding income and resources in long-term care. The department shall promulgate reasonable and necessary rules, pursuant to chapter 1-26, relating to:

(1) The determination of exempt and nonexempt income in long-term care;

(2) The treatment of income in long-term care;

(3) The deeming of income in long-term care;

(4) The determination of the spousal minimum monthly allowance in long-term care;

(5) The determination of the spousal share of resources; and

(6) Such other standards and requirements as may be necessary for federal financial participation in accordance with Title XIX of the federal Social Security Act, as amended to January 1, 2004.
Source: SL 1989, ch 243, § 2; SL 2004, ch 167, § 54.



§ 28-6-19 Repealed.

28-6-19. Repealed by SL 2004, ch 167, § 55



§ 28-6-20 Effect of 28-6-16 to 28-6-22, inclusive, on other statutes.

28-6-20. Effect of 28-6-16 to 28-6-22, inclusive, on other statutes. The provisions of §§ 28-6-16 to 28-6-22, inclusive, do not affect any state statute concerning the duty to support a spouse.

Sections 28-6-16 to 28-6-22, inclusive, do not affect any state statute concerning the transfer of assets for the purpose of establishing eligibility for the medical assistance program.

Source: SL 1989, ch 243, §§ 5, 6.



§ 28-6-21 Application of 28-6-17.

28-6-21. Application of 28-6-17. The determination of the spousal share of resources under § 28-6-17 applies only to institutionalized individuals who begin continuous periods of institutionalization on or after September 30, 1989.

Source: SL 1989, ch 243, § 7.



§ 28-6-22 Application of 28-6-16 to 28-6-22, inclusive.

28-6-22. Application of 28-6-16 to 28-6-22, inclusive. The deeming of income under §§ 28-6-16 to 28-6-22, inclusive, applies to individuals institutionalized on or after September 30, 1989.

Source: SL 1989, ch 243, § 8.



§ 28-6-23 Medical assistance as debt to department--Recovery of debt.

28-6-23. Medical assistance as debt to department--Recovery of debt. Any payment of medical assistance by or through the Department of Social Services to an individual who is an inpatient in a nursing facility, an intermediate care facility for individuals with developmental disabilities, or other medical institution, is a debt due to the department. Any payment on behalf of any person fifty-five years of age or older for nursing facility services, home and community based services, intermediate care facility services for individuals with intellectual disabilities, hospital and prescription drug services, is a debt due the department. The Department of Social Services shall establish a system of recovery of medical assistance correctly paid by or through the department. The Department of Social Services may file a claim against the estate of the surviving spouse of a medical assistance recipient to satisfy the debt established under this section. The secretary of social services shall adopt rules, pursuant to chapter 1-26, to define the scope of recoveries, establish hardship limitations on recoveries, establish limits on recoveries, and provide rules required to obtain federal financial participation in the medical assistance program.

For the purposes of this section, a surviving spouse is a person who was married to the deceased medical assistance recipient when the recipient became eligible for medical assistance, who has not divorced the medical assistance recipient, and who has not remarried after the recipient's death.

Source: SL 1994, ch 229, § 7; SL 1997, ch 168, § 1; SL 2013, ch 125, § 12.



§ 28-6-23.1 Limiting financial responsibility of estate of surviving spouse.

28-6-23.1. Limiting financial responsibility of estate of surviving spouse. A surviving spouse may petition the Department of Social Services for purposes of limiting the financial responsibility of the estate of the surviving spouse. The financial responsibility of the estate of the surviving spouse may not exceed the value of the estate of the surviving spouse as of the date of death of the medical assistance recipient. For purposes of the determination of the financial responsibility, it shall be assumed that the surviving spouse died simultaneously with the medical assistance recipient. The petition for financial responsibility shall be filed with the Department of Social Services within six months of the date of death of the medical assistance recipient.

Source: SL 1997, ch 168, § 2.



§ 28-6-24 Medical assistance lien against real property.

28-6-24. Medical assistance lien against real property. Any payment of medical assistance by or through the Department of Social Services to an individual who is an inpatient in a nursing facility, an intermediate care facility for individuals with intellectual disabilities, or other medical institution is a debt and creates a medical assistance lien against any real property in which the individual has any ownership interest. The secretary of social services shall adopt reasonable and necessary rules, pursuant to chapter 1-26, to define such individuals, establish the amount of the lien, establish limitations on the lien as required by federal law or regulations, and provide any other rules as may be required to obtain federal financial participation in the medical assistance program. The lien so created shall be perfected against real estate as provided in § 28-6-25.

Source: SL 1994, ch 229, § 2; SL 2013, ch 125, § 13.



§ 28-6-25 Filing medical assistance real estate lien.

28-6-25. Filing medical assistance real estate lien. The Department of Social Services shall file a medical assistance real estate lien with the register of deeds in any county where the individual has an ownership interest in real property. The lien statement filed shall contain, at a minimum, the following information:

(1) The name and last known address of all owners of the real property;

(2) The legal description of the real estate to which the lien is to attach;

(3) The circumstances out of which the lien is claimed to have arisen and the circumstances, if any, under which future accumulations may arise;

(4) The amount claimed as a lien and the probable amounts by which it may increase, if known.

The register of deeds shall, without charge to the department, record the medical assistance real estate lien in the real estate records, at which time the lien will attach to the real property interest of the recipient described in subdivision (2) of this section. The lien shall remain in effect for a period of twenty years from the time of recording in the county where the land is located as provided in this section, unless released or foreclosed as provided by law.

If the individual is discharged or released from a nursing facility, intermediate care facility for individuals with intellectual disabilities, or other medical institution, other than by death or transfer to another or similar institution, the Department of Social Services shall immediately, upon notice of the discharge or release, file with the register of deeds a satisfaction of the lien which shall be recorded by the register of deeds in the real estate records without charge.

Source: SL 1994, ch 229, § 3; SL 2013, ch 125, § 14.



§ 28-6-26 Exemption to medical assistance lien.

28-6-26. Exemption to medical assistance lien. Real estate deemed available to a community spouse pursuant to §§ 28-6-17 to 28-6-22, inclusive, is not subject to the medical assistance lien.

Source: SL 1994, ch 229, § 4.



§ 28-6-27 Priority of medical assistance lien.

28-6-27. Priority of medical assistance lien. The priority of the medical assistance real estate lien shall be established as of the time of recording by the register of deeds.

Source: SL 1994, ch 229, § 5.



§ 28-6-28 Definition of terms.

28-6-28. Definition of terms. Terms used in §§ 28-6-28 to 28-6-36, inclusive, mean:

(1) "Department," the Department of Social Services;

(2) "Fiscal period," up to a twelve-month period determined by the department;

(3) "Funding pool," pool of funds established in accordance with § 28-6-29;

(4) "Health care trust fund," the fund established as provided in S.D. Const., Art. XII, § 5 to hold the federal portion of the monetary difference between the medicaid payment and the medicare upper limits maximum allowable reimbursement, less transaction fees paid to publicly owned and operated nursing facilities;

(5) "Medical assistance," the medicaid program authorized by Title XIX of the Social Security Act, 42 U.S.C. 1396d, as amended through January 1, 2004, which provides medical assistance to eligible individuals and is operated under § 28-6-1;

(6) "Medicare," the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965 and as amended through January 1, 2004;

(7) "Nursing facility," any facility participating in medicaid that is licensed, maintained, and operated for the express or implied purpose of providing care to one or more persons, whether for consideration or not, who are not acutely ill but require nursing care and related medical services of such complexity as to require professional nursing care under the direction of a physician twenty-four hours a day;

(8) "Political subdivision," any municipality or county;

(9) "Publicly owned and operated nursing facility," a nursing facility that is owned and operated by a political subdivision of the state and is participating in medicaid.
Source: SL 2000, ch 132, § 1; SL 2001, ch 152, § 2; SL 2004, ch 167, § 56.



§ 28-6-29 Funding pool established.

28-6-29. Funding pool established. The department shall establish a funding pool consisting of an amount annually calculated by multiplying the total of all medical assistance resident days of all publicly owned and operated nursing facilities during the fiscal period during which a resident was eligible for and received benefits under chapter 28-6 times an amount that does not exceed the amount that can reasonably be estimated to be paid under payment principles established under medicare, reduced by the medical assistance payment rates set for each such resident, for each such day, during the fiscal period.

Source: SL 2000, ch 132, § 2; SL 2003, ch 155, § 1.



§ 28-6-30 Payments from funding pool to publicly owned and operated nursing facilities.

28-6-30. Payments from funding pool to publicly owned and operated nursing facilities. In addition to any payment made pursuant to a rate set under §§ 28-6-28 to 28-6-36, inclusive, and notwithstanding any other provision of §§ 28-6-28 to 28-6-36, inclusive, the department shall pay to each publicly owned and operated nursing facility participating under the provisions of §§ 28-6-28 to 28-6-36, inclusive, an amount determined by:

(1) Dividing that facility's total medical assistance resident days for the fiscal period by the total medical assistance resident days of all publicly owned and operated nursing facilities participating under the provisions of §§ 28-6-28 to 28-6-36, inclusive, for the fiscal period; and

(2) Multiplying a decimal fraction determined under subdivision (1), times the funding pool amount determined under § 28-6-29.
Source: SL 2000, ch 132, § 3.



§ 28-6-31 Payments to be remitted to department for credit to health care trust fund.

28-6-31. Payments to be remitted to department for credit to health care trust fund. Each publicly owned and operated nursing facility participating under the provisions of §§ 28-6-28 to 28-6-36, inclusive, immediately upon receiving a payment under § 28-6-30, shall remit the amount of that payment, less a transaction fee, to the department for credit to:

(1) The health care trust fund as provided in S.D. Const., Art. XII, § 5 in an amount equal to the applicable federal medical assistance percentage times the total remittance to the department, less the transaction fee; and

(2) The department's other funds for all remaining amounts.
Source: SL 2000, ch 132, § 4; SL 2001, ch 152, § 1.



§ 28-6-32 Publicly owned and operated nursing facility may receive and shall remit payments under §§ 28-6-30 and 28-6-31--Exception.

28-6-32. Publicly owned and operated nursing facility may receive and shall remit payments under §§ 28-6-30 and 28-6-31--Exception. Notwithstanding any other provision of law governing the operation of a publicly owned and operated nursing facility, a publicly owned and operated nursing facility participating under the provisions of §§ 28-6-28 to 28-6-36, inclusive, may receive and immediately upon receipt shall remit payments provided under §§ 28-6-30 and 28-6-31. No payment is required under this section for any period in which the use of funds for the purposes of §§ 28-6-28 to 28-6-36, inclusive, are prohibited due to action by the secretary of the United States Department of Health and Human Services.

Source: SL 2000, ch 132, § 5.



§ 28-6-33 Code provisions governing investment in health care trust fund.

28-6-33. Code provisions governing investment in health care trust fund. The investment of moneys in the health care trust fund as provided in S.D. Const. Art., XII, § 5 is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27.

Source: SL 2000, ch 132, § 6; SL 2001, ch 152, § 4.



§ 28-6-34 Funds appropriated under § 28-6-1 may be used for payments under § 28-6-30.

28-6-34. Funds appropriated under § 28-6-1 may be used for payments under § 28-6-30. Funds appropriated to the department for purposes authorized under § 28-6-1 may be used for the purposes of making payments pursuant to § 28-6-30 each fiscal year.

Source: SL 2000, ch 132, § 7.



§ 28-6-35 Promulgation of rules regarding health care trust fund and funding pool.

28-6-35. Promulgation of rules regarding health care trust fund and funding pool. The department may promulgate rules pursuant to chapter 1-26 for the administration of §§ 28-6-28 to 28-6-36, inclusive. The rules may include criteria for establishing, funding, and administering the pool, criteria for participation in the intergovernmental transfer, penalties for failing to immediately remit the funds to the department, criteria for the transfer of funds, the establishment of transaction fees, and other policies to facilitate the administration of the health care trust fund or the funding pool.

Source: SL 2000, ch 132, § 8; SL 2001, ch 152, § 3.



§ 28-6-36 No entitlement to funds.

28-6-36. No entitlement to funds. Sections 28-6-28 to 28-6-36, inclusive, do not create an entitlement to any funds. The department may disburse funds to the extent funds are available and, within its discretion, to the extent such appropriations are approved.

Source: SL 2000, ch 132, § 9.



§ 28-6-37 Eligibility for nursing and rehabilitative services--Countable assets reduced by long-term care partnership program policy benefits.

28-6-37. Eligibility for nursing and rehabilitative services--Countable assets reduced by long-term care partnership program policy benefits. When determining eligibility for nursing and rehabilitative services, if the individual is a beneficiary of an approved long-term care partnership program policy, the total countable assets of the individual shall be reduced by one dollar for each one dollar of benefits paid out under the individual's approved long-term care partnership program policy. The Department of Social Services is authorized to seek any federal waivers to implement this policy.

Source: SL 2006, ch 149, § 1; SL 2008, ch 142, § 1.



§ 28-6-38 South Dakota long-term care partnership program established.

28-6-38. South Dakota long-term care partnership program established. The Department of Social Services shall establish the South Dakota long-term care partnership program. The program shall include the following components:

(1) Incentives for an individual to obtain insurance to cover the costs of long-term care;

(2) Standards for long-term care insurance policies for designation as approved long-term care partnership program policies. The Division of Insurance shall assist in ensuring that these standards are appropriate. Any insurer offering any long-term care partnership program policy shall file the policy and any advertisements with the Division of Insurance in accordance with the applicable requirements of Title 58 and subject to the standards set by the Department of Social Services;

(3) A mechanism to qualify for coverage of the costs of long-term care needs under medicaid without first being required to substantially exhaust his or her resources, including a reduction of the individual's asset valuation by one dollar for each one dollar of benefits paid out under the individual's approved long-term care partnership program policy as a determination of medicaid eligibility;

(4) Inflation protection as provided by federal law;

(5) Asset protection up to the maximum as provided by federal law;

(6) Distribution of information regarding long-term care partnership plan policies to individuals through insurance companies offering approved partnership policies. The department shall approve the information before its distribution; and

(7) Encouraging the pursuit of private initiatives to alleviate the financial burden on the state's medical assistance program. (Pursuant to SL 2006, ch 149, § 4, this section becomes effective upon passage of an amendment to section 1917 (b)(1)(C) of the Social Security Act by the United States Congress that authorizes the establishment of a long-term care partnership program.)
Source: SL 2006, ch 149, § 2.






Chapter 06A - Assistance In Treatment Of Kidney Disease

§ 28-6A-1 Repealed.

28-6A-1. Repealed by SL 1981, ch 214, § 5



§ 28-6A-2 Dialysis and transplant program to be established--Assistance rendered.

28-6A-2. Dialysis and transplant program to be established--Assistance rendered. The Department of Social Services shall establish a program for the care and treatment of persons suffering from chronic renal failure requiring dialysis or a transplant. The department shall assist persons who require lifesaving care and treatment for renal failure, but have insufficient income and resources to pay for these services.

Source: SL 1976, ch 219, § 2; SL 1981, ch 214, § 1.



§ 28-6A-3 Repealed.

28-6A-3. Repealed by SL 1981, ch 214, § 6



§ 28-6A-4 Development of prevention programs.

28-6A-4. Development of prevention programs. The secretary of the Department of Social Services shall, in cooperation with the secretary of health, provide for or coordinate the development of programs for the prevention of chronic renal diseases.

Source: SL 1976, ch 219, § 4 (4).



§ 28-6A-5 Educational program for health care agencies--Content.

28-6A-5. Educational program for health care agencies--Content. The secretary of the Department of Social Services shall in cooperation with the secretary of health, institute and carry on an educational program among physicians, hospitals, public health departments, and the public concerning chronic renal failure requiring dialysis or transplant, including the dissemination of information and the conducting of educational programs concerning the causes and prevention of chronic renal diseases and the methods for the care and treatment of persons suffering from these diseases.

Source: SL 1976, ch 219, § 4 (5).



§ 28-6A-6 Repealed.

28-6A-6. Repealed by SL 1981, ch 214, § 7



§ 28-6A-7 Repealed.

28-6A-7. Repealed by SL 1981, ch 199, § 39; SL 1981, ch 214, § 8



§ 28-6A-8 Financial assistance to chronic renal failure patients--Services and supplies--Limitations.

28-6A-8. Financial assistance to chronic renal failure patients--Services and supplies--Limitations. The secretary of social services shall extend financial assistance to persons suffering from chronic renal failure requiring dialysis or a transplant to help them obtain the medical, nursing, pharmaceutical, and technical services and supplies necessary for dialysis or transplants, including the renting or purchase of home dialysis equipment. Assistance may not exceed five thousand dollars annually for each eligible patient. Assistance for chronic renal failure may not exceed the amount that would be allowed for similar care and treatment under the medical assistance program authorized by chapter 28-6. A patient is not eligible for assistance under this chapter until the patient has exhausted all other sources of assistance, including veteran's administration benefits, medical or hospital insurance, third-party liability, assistance under Titles XVIII or XIX of the Social Security Act, or other public or private benefits or assistance. Eligibility for assistance under chapter 28-13 is not considered as a source of assistance for purposes of this section.

Source: SL 1976, ch 219, § 4 (3); SL 1981, ch 214, § 2; SL 1995, ch 165.



§ 28-6A-9 Repealed.

28-6A-9. Repealed by SL 1981, ch 214, § 9



§ 28-6A-10 Contracts authorized for assistance from other agencies.

28-6A-10. Contracts authorized for assistance from other agencies. The secretary of the Department of Social Services may contract with any appropriate agency for assistance in carrying out the purposes of this chapter.

Source: SL 1976, ch 219, § 5; SL 2004, ch 167, § 57.



§ 28-6A-11 Matching funds agreements with other agencies.

28-6A-11. Matching funds agreements with other agencies. The secretary of the Department of Social Services may make agreements with other agencies to use money made available by legislative appropriation to match other funds including, but not limited to funds provided by vocational rehabilitation and Title XIX of the Social Security Act, to best carry out the intent of the program.

Source: SL 1976, ch 219, § 9.



§ 28-6A-12 Rules for administration and enforcement.

28-6A-12. Rules for administration and enforcement. The secretary of social services may promulgate rules pursuant to chapter 1-26 to properly administer and enforce the provisions of this chapter. The rules may include eligibility for assistance, income and resource limitations, methods of administration and record keeping, and the scope and limitation of services to be provided.

Source: SL 1976, ch 219, § 6; SL 1981, ch 199, § 40; SL 1981, ch 214, § 3; SL 2004, ch 167, § 58.



§ 28-6A-13 Schedule for copayment of service fees--Payments by applicant and department.

28-6A-13. Schedule for copayment of service fees--Payments by applicant and department. The secretary of social services shall adopt by rule a copayment schedule for services under this chapter. The schedule shall consider the income and resources of the applicant or recipient. The applicant or recipient shall pay the copayment directly to the service provider. The Department of Social Services shall pay to the service provider the remainder of the amount of benefits to which the applicant or recipient is entitled under this chapter.

Source: SL 1981, ch 214, § 4; SL 1982, ch 206.






Chapter 06B - Medical Care For Unborn Children

§ 28-6B-1 Prenatal care program created.

28-6B-1. Prenatal care program created. There is hereby created the prenatal care program, a separate health assistance program as allowed under Title XXI of the federal Social Security Act, as amended to January 1, 2004, and 42 C.F.R. 457.10, solely to provide for the medical care of unborn children whose mothers are ineligible for coverage under Title XIX of the federal Social Security Act based on their citizenship status.

Source: SL 2016, ch 148, § 1.



§ 28-6B-2 State plan amendment or waiver for approval by federal Centers for Medicare and Medicaid Services.

28-6B-2. State plan amendment or waiver for approval by federal Centers for Medicare and Medicaid Services. Within thirty days after July 1, 2016, the Department of Social Services shall submit a state plan amendment or waiver for approval by the federal Centers for Medicare and Medicaid Services to provide prenatal coverage under the medical assistance program in accordance with this chapter.

Source: SL 2016, ch 148, § 2.



§ 28-6B-3 Administration by department.

28-6B-3. Administration by department. The department shall implement the prenatal care program and shall receive and distribute the state and federal funds appropriated or provided for benefits pursuant to this chapter.

Source: SL 2016, ch 148, § 3.



§ 28-6B-4 Promulgation of rules.

28-6B-4. Promulgation of rules. The secretary shall promulgate rules pursuant to chapter 1-26 in accordance with the provisions of Title XXI of the federal Social Security Act, as amended to January 1, 2004, and 42 C.F.R 457.10. The rules shall specify the individuals and services for which state funds or federal financial participation are available and may include:

(1) The amount, scope, and duration of prenatal medical services;

(2) The basis for and extent of provider payments on behalf of an eligible person;

(3) The establishment and collection of copayments, premiums, fees, or charges for sharing the cost of risk protection or services to persons. All collections shall be remitted to the general fund;

(4) Methods of administration found necessary for the operation of the prenatal care program;

(5) Safeguards against the disclosure or improper use of information, required by statutory law to be held confidential, concerning applicants for or recipients of medical assistance; and

(6) Any other requirements as may be necessary to obtain federal financial participation in the medical assistance program.
Source: SL 2016, ch 148, § 4.



§ 28-6B-5 Eligibility for program.

28-6B-5. Eligibility for program. The department shall determine eligibility for this program using the same income limits and methodology used to determine eligibility for the pregnancy program under Title XIX.

Source: SL 2016, ch 148, § 5.



§ 28-6B-6 Scope of services.

28-6B-6. Scope of services. The department shall determine the scope of services eligible to provide health coverage for the unborn child for this program in accordance with the federal regulations.

Source: SL 2016, ch 148, § 6.



§ 28-6B-7 Medical issue unrelated to pregnancy not included.

28-6B-7. Medical issue unrelated to pregnancy not included. No medical services for a medical issue unrelated to the pregnancy or separate to the mother is covered under this chapter.

Source: SL 2016, ch 148, § 7.



§ 28-6B-8 Abortion not included--Exception.

28-6B-8. Abortion not included--Exception. For purposes of this chapter, the term, prenatal medical services, does not include an abortion unless the abortion is necessitated by a medical emergency as defined in subdivision 34-23A-1(5).

Source: SL 2016, ch 148, § 8.






Chapter 07 - Aid To Dependent Children [Repealed And Transferred]

§ 28-7-1 to 28-7-2. Repealed.

28-7-1 to 28-7-2. Repealed by SL 1997, ch 166, § 22



§ 28-7-3 Repealed.

28-7-3. Repealed by SL 1981, ch 199, § 42



§ 28-7-3.1 Transferred.

28-7-3.1. Transferred to § 28-1-64



§ 28-7-3.2 Repealed.

28-7-3.2. Repealed by SL 1981, ch 199, § 44



§ 28-7-4 Repealed.

28-7-4. Repealed by SL 1997, ch 166, § 22



§ 28-7-4.1 Repealed.

28-7-4.1. Repealed by SL 1991, ch 224, § 3



§ 28-7-5 , 28-7-6. Repealed.

28-7-5, 28-7-6. Repealed by SL 1997, ch 166, § 22



§ 28-7-6.1 Repealed.

28-7-6.1. Repealed by SL 1981, ch 199, § 47; SL 1981, ch 217, § 2



§ 28-7-6.2 Repealed.

28-7-6.2. Repealed by SL 1981, ch 217, § 3



§ 28-7-6.3 to 28-7-10. Repealed.

28-7-6.3 to 28-7-10. Repealed by SL 1997, ch 166, § 22



§ 28-7-11 Repealed.

28-7-11. Repealed by SL 1981, ch 199, § 49



§ 28-7-12 , 28-7-13. Repealed.

28-7-12, 28-7-13. Repealed by SL 1997, ch 166, § 22



§ 28-7-13.1 Repealed.

28-7-13.1. Repealed by SL 1982, ch 213, § 4



§ 28-7-13.2 to 28-7-17. Repealed.

28-7-13.2 to 28-7-17. Repealed by SL 1997, ch 166, § 22



§ 28-7-17.1 , 28-7-17.2. Transferred.

28-7-17.1, 28-7-17.2. Transferred to §§ 28-1-65, 28-1-66



§ 28-7-17.3 Repealed.

28-7-17.3. Repealed by SL 1981, ch 199, § 50



§ 28-7-17.4 , 28-7-17.5. Transferred.

28-7-17.4, 28-7-17.5. Transferred to §§ 28-1-67, 28-1-68



§ 28-7-18 , 28-7-19. Repealed.

28-7-18, 28-7-19. Repealed by SL 1997, ch 166, § 22



§ 28-7-20 Repealed.

28-7-20. Repealed by SL 1977, ch 225, § 8



§ 28-7-21 , 28-7-22. Repealed.

28-7-21, 28-7-22. Repealed by SL 1981, ch 199, §§ 52, 53



§ 28-7-23 Repealed.

28-7-23. Repealed by SL 1982, ch 16, § 21



§ 28-7-25 Transferred.

28-7-25. Transferred to § 28-1-69



§ 28-7-26 to 28-7-28. Repealed.

28-7-26 to 28-7-28. Repealed by SL 1997, ch 166, § 22






Chapter 07A - Temporary Assistance For Needy Families

§ 28-7A-1 No entitlement to assistance.

28-7A-1. No entitlement to assistance. The implementation of assistance under this chapter does not establish a personal or family entitlement to assistance.

Source: SL 1997, ch 166, § 1.



§ 28-7A-2 Definition of terms.

28-7A-2. Definition of terms. Terms used in this chapter mean:

(1) "Assistance," includes money, services, goods, or other types of temporary assistance made with respect to any child or with respect to the parents of any child for whom federal funds are available to the state under this chapter;

(2) "Department," the Department of Social Services;

(3) "Title IV," including its derivatives, refers to Title IV of the federal Social Security Act.
Source: SL 1997, ch 166, § 2.



§ 28-7A-3 Adoption of rules.

28-7A-3. Adoption of rules. The department may adopt such rules as may be necessary and desirable to implement the provisions of this chapter. The department may adopt rules to regulate:

(1) Assistance eligibility qualifications, application procedure, and assistance level;

(2) Employability assessment, work activities, and supportive services;

(3) Conditions of continued eligibility, eligibility time limits, eligibility recertification periods, and exemptions;

(4) Program participation requirements, criteria for disqualification, and good cause exemptions;

(5) Disqualification for intentional program violation or failure to comply with program requirements;

(6) Benefit recovery and recoupment policies and procedures;

(7) Methods of distribution and payment of moneys appropriated by the Legislature or received from the federal government for the granting of temporary assistance for needy families;

(8) Development of applications, reports, and other forms;

(9) Enforcement of child support obligations including distribution of collections, cooperative agreements with courts and law enforcement officials, and such other rules as may be found necessary or desirable to qualify for federal financial participation;

(10) Collection, audit, and reporting of facts and statistics relating to the field of public assistance;

(11) Compliance with federal reporting and documentation requirements necessary to qualify for federal funds;

(12) Such other rules and standards of operation and administration within the mandate of this chapter as may be necessary or desirable to qualify for federal financial participation.

The rules shall be adopted in accordance with chapter 1-26 and shall be consistent with this chapter.

Source: SL 1997, ch 166, § 4.



§ 28-7A-4 Determining eligibility requirements.

28-7A-4. Determining eligibility requirements. Eligibility criteria and assistance level for temporary assistance for needy families shall be determined by the department with due regard to the necessary expenditures of families in this state.

Source: SL 1997, ch 166, § 5.



§ 28-7A-5 Social security number required for eligibility.

28-7A-5. Social security number required for eligibility. An applicant for or recipient of assistance under this chapter shall supply proof of or apply for a social security number as a condition of eligibility to receive assistance. The parent or relative with whom the child resides shall comply on behalf of a child for whom assistance is claimed.

Source: SL 1997, ch 166, § 6.



§ 28-7A-6 Cooperation with paternity and child support proceedings required.

28-7A-6. Cooperation with paternity and child support proceedings required. An applicant or recipient of assistance under this chapter shall, as a condition of eligibility for assistance, cooperate with proceedings to establish paternity and to enforce, collect, or modify child support on behalf of any child for whom assistance is claimed or received.

Source: SL 1997, ch 166, § 7.



§ 28-7A-7 Assignment of support rights.

28-7A-7. Assignment of support rights. Application for or receipt of assistance under this chapter or of foster care maintenance payments under the Title IV-E state plan shall operate as an assignment by operation of law of all support rights from any person, which such applicant or recipient may have on the applicant's or recipient's own behalf or on behalf of any other family member for whom the recipient is receiving assistance or Title IV-E foster care maintenance payments, including any support payments accrued and unpaid at the time of the assignment.

Source: SL 1997, ch 166, § 8.



§ 28-7A-8 Manner of application--Timely response.

28-7A-8. Manner of application--Timely response. Application shall be made in a manner prescribed by the department. The department shall promptly notify the applicant of its decision.

Source: SL 1997, ch 166, § 9.



§ 28-7A-9 Assessment of skills, work experience, and employability.

28-7A-9. Assessment of skills, work experience, and employability. The department shall make such assessment of the skills, prior work experience, and employability of eligible applicants or recipients as may be necessary and feasible for the purposes of this chapter.

Source: SL 1997, ch 166, § 10.



§ 28-7A-10 Adoption of standards for participation in work activities and assistance programs--Training and education.

28-7A-10. Adoption of standards for participation in work activities and assistance programs--Training and education. The department may adopt by rules promulgated pursuant to chapter 1-26 reasonable standards for the participation of eligible recipients in work activities and programs of assistance calculated to foster parental responsibility, employment, or family independence. To the extent possible in a work oriented program, training, and education, although not an alternative for working, may be utilized to prepare people for work.

Source: SL 1997, ch 166, § 11.



§ 28-7A-11 Denial, reduction, or termination of assistance for refusal to participate--Investigation of compliance.

28-7A-11. Denial, reduction, or termination of assistance for refusal to participate--Investigation of compliance. The department may deny, reduce, or terminate assistance to an applicant or recipient who voluntarily refuses to participate in an assessment, work activity, or assistance program for such period as may be reasonably necessary to deter program waste or abuse. The department may adopt by rules promulgated pursuant to chapter 1-26 necessary and reasonable exemptions and deferrals. The department shall have access to the home of a dependent child at reasonable times for the purpose of conducting such investigation as may be necessary to assure compliance with program requirements.

Source: SL 1997, ch 166, § 12.



§ 28-7A-12 Feasible and reasonable assistance programs authorized.

28-7A-12. Feasible and reasonable assistance programs authorized. The department may implement such programs of assistance as may be feasible and reasonably calculated to fulfill the purposes of this chapter. This chapter does not require the department to provide assistance in the absence of legislative appropriation therefor.

Source: SL 1997, ch 166, § 13.



§ 28-7A-13 Employment as work activity.

28-7A-13. Employment as work activity. An adult in a family receiving assistance under this chapter may fill a vacant employment position in order to engage in a work activity except no such adult may be employed or assigned if any other individual is on layoff from the same or any substantially equivalent job or if the employer has terminated the employment of any regular employee or otherwise caused an involuntary reduction of its workforce in order to fill the vacancy so created.

Source: SL 1997, ch 166, § 14.



§ 28-7A-14 Reconsideration of assistance.

28-7A-14. Reconsideration of assistance. The department may reconsider assistance as frequently as may be required. The department may deny, reduce, suspend, or terminate assistance as the circumstances may indicate upon such reconsideration.

Source: SL 1997, ch 166, § 15.



§ 28-7A-15 Appeal by aggrieved applicant or recipient.

28-7A-15. Appeal by aggrieved applicant or recipient. An applicant or recipient whose application is denied or not acted upon or who is aggrieved by any action affecting receipt, suspension, reduction, or termination of assistance may appeal the action or inaction as provided in chapter 1-26.

Source: SL 1997, ch 166, § 16.



§ 28-7A-16 Denial, reduction, or termination of assistance to deter fraud and program abuse.

28-7A-16. Denial, reduction, or termination of assistance to deter fraud and program abuse. No applicant or recipient of assistance under this chapter may:

(1) Intentionally make or cause to be made any false statement or misrepresentation in any application, report, or other communication with the department; or

(2) Having knowledge of any event or circumstance affecting the initial or continued eligibility for assistance, intentionally conceal or fail to disclose that event or circumstance for the purpose of obtaining assistance.

The department may deny, reduce, or terminate assistance to any person or household who has violated this section for such period as may be reasonable or necessary to deter fraud or program abuse.

Source: SL 1997, ch 166, § 17.



§ 28-7A-17 Adoption of policies to recover overpayment of assistance.

28-7A-17. Adoption of policies to recover overpayment of assistance. The department may adopt, pursuant to chapter 1-26, necessary and reasonable policies and procedures to recover or recoup any overpayment of assistance that resulted from fraud or misrepresentation, erroneous determination of eligibility or amount of assistance, or otherwise.

Source: SL 1997, ch 166, § 18.



§ 28-7A-18 Assistance not transferable--Assistance not subject to legal process--Exception.

28-7A-18. Assistance not transferable--Assistance not subject to legal process--Exception. Assistance granted under this chapter is not transferable or assignable at law or in equity. No money paid or assistance granted under this chapter is subject to execution, levy, attachment, garnishment, or other legal process, except as may be expressly authorized by law for purposes of recovery or recoupment by the department, or to the operation of any bankruptcy or insolvency law.

Source: SL 1997, ch 166, § 19.



§ 28-7A-19 Effect of amending or repealing acts.

28-7A-19. Effect of amending or repealing acts. Assistance implemented under this chapter is subject to the provisions of any amending or repealing act that may hereafter be enacted. No applicant or recipient of assistance under this chapter has any claim for compensation or otherwise by reason of the effect of any such amending or repealing act.

Source: SL 1997, ch 166, § 20.



§ 28-7A-20 Department to implement combination work and education activity--Time limitation--Goal.

28-7A-20. Department to implement combination work and education activity--Time limitation--Goal. The Department of Social Services shall implement a combination work and education activity for recipients of the temporary assistance for needy families program who qualify under the provisions of §§ 28-7A-20 to 28-7A-24, inclusive. This combination work and education activity is limited to twenty-four months and must be directed towards a goal of employment that leads to self-sufficiency .

Source: SL 2000, ch 133, § 1.



§ 28-7A-21 Combination work and education activity--Criteria for education component.

28-7A-21. Combination work and education activity--Criteria for education component. The education component of the combination work and education activity must meet the following criteria:

(1) Must be an undergraduate postsecondary educational program at an institution accredited by the North Central Association of Colleges and Secondary Schools;

(2) Must result in a marketable skill directly related to employment;

(3) Must be related to the available employment demands and opportunities in the recipient's labor market.
Source: SL 2000, ch 133, § 2.



§ 28-7A-22 Eligibility for work and education activity.

28-7A-22. Eligibility for work and education activity. The recipient of the temporary assistance for needy families program must meet the following criteria to be approved for the work and education activity under the provisions of §§ 28-7A-20 to 28-7A-24, inclusive:

(1) Must be enrolled in a postsecondary education program for a minimum of twelve credit hours. Credit hours to meet the requirement of this subdivision may not exceed fifteen;

(2) Must meet the admission requirements established by the institution;

(3) Must maintain a 2.5 grade point average; and

(4) Must have a combination of work hours and classroom hours that meet the work participation requirements of the state's temporary assistance for needy families program.
Source: SL 2000, ch 133, § 3.



§ 28-7A-23 Department may limit number of participants in work and education activity.

28-7A-23. Department may limit number of participants in work and education activity. The Department of Social Services may limit the number of participants in the work and education activity to meet the requirements under the state's temporary assistance for needy families program.

Source: SL 2000, ch 133, § 4.



§ 28-7A-24 Promulgation of rules.

28-7A-24. Promulgation of rules. The department may promulgate rules pursuant to chapter 1-26 for the administration of §§ 28-7A-20 to 28-7A-24, inclusive. Rules may include the following:

(1) Employability assessment, work activities, and supportive services;

(2) Conditions of continued eligibility, eligibility time limits, eligibility recertification periods, and exemptions;

(3) Program participation requirements, criteria for disqualification, and good cause exemptions;

(4) Limits on the number of participants; and

(5) Such other rules and standards of operation and administration within the mandate of §§ 28-7A-20 to 28-7A-24, inclusive, as may be necessary or desirable to qualify for federal financial participation.
Source: SL 2000, ch 133, § 5.






Chapter 08 - Title XX Social Services Program

§ 28-8-1 to 28-8-22. Repealed.

28-8-1 to 28-8-22. Repealed by SL 1974, ch 190, § 1



§ 28-8-23 Purposes of chapter.

28-8-23. Purposes of chapter. The purposes of this chapter are to qualify for federal funds under the provisions of Title XX of the Social Security Act; to administer said federal funds as well as other funds available to the Department of Social Services; and to direct all such public services of the department toward the goals of:

(1) Achieving or maintaining self-support to prevent, reduce, or eliminate dependency;

(2) Achieving or maintaining self-sufficiency, including reduction of dependency;

(3) Preventing or remedying neglect, abuse, or exploitation of children and adults unable to protect their own interests, or preserving, rehabilitating, or reuniting families;

(4) Preventing or reducing inappropriate institutional care by providing for community-based care, home-based care, or other forms of less intensive care; or

(5) Securing referral or admission for institutional care when other forms of care are not appropriate, or providing services to individuals in institutions.
Source: SL 1975, ch 188, § 1; SL 1980, ch 201, § 1.



§ 28-8-24 Definition of terms.

28-8-24. Definition of terms. Terms used in this chapter mean:

(1) Deleted by SL 2004, ch 167, § 59.

(2) "Department," the Department of Social Services created by § 1-36-1; and

(3) "Secretary," the duly appointed, qualified, and acting head of the department created by § 1-36-2.
Source: SL 1975, ch 188, § 2; SL 2004, ch 167, § 59.



§ 28-8-25 Powers of department in implementation of program.

28-8-25. Powers of department in implementation of program. In addition to any other rights, duties, powers, privileges, and responsibilities of the Department of Social Services or any division thereof, the department, through the secretary, may:

(1) Prepare and submit for approval of the secretary of the United States Department of Health and Human Services, a comprehensive service program plan or plans as the agency of this state under the provisions of Title XX of the federal Social Security Act;

(2) Serve as the agency within this state which will administer or supervise the administration of the program for the provision of the services authorized under Title XX;

(3) Comply with the provisions of Title XX and any rules and regulations promulgated pursuant thereto by the federal government for the purposes of qualifying for federal funds and making such reports concerning the use of federal social service funds as may be required by regulation;

(4) Designate the state's service program year as the fiscal year of either the federal government or state government;

(5) Accept and use donated private funds as long as such funds are transferred to the department, are under the department's exclusive administrative control, are donated without restriction as to use, other than restrictions by a donor who is not a sponsor or operator of a service program or services to which such funds are restricted, other than restriction as to the geographic area to which the funds are to be used, or other than restrictions which will cause such funds to revert to the donor's facility or use except when the donor's facility is a nonprofit organization;

(6) Impose a service fee as a precondition to provision of any service specified by the department.
Source: SL 1975, ch 188, § 3; SL 1980, ch 201, § 2; SL 2004, ch 167, § 60.



§ 28-8-26 Services for which fees prohibited--Low-income families.

28-8-26. Services for which fees prohibited--Low-income families. Notwithstanding subdivision 28-8-25(6), no service fee may be imposed for any of the following services:

(1) Information or informational and referral services;

(2) Any services directed at the goal of preventing or remedying neglect, abuse, or exploitation of minor children or adults unable to protect their own interest;

(3) Any services provided to or on behalf of any eligible person defined by the department pursuant to Title XX of the Social Security Act; or

(4) Any services provided to or on behalf of a member of a family, the monthly gross income of which is less than an amount specified by the department, adjusted to take into account the size of the family, as may be required by the federal government.
Source: SL 1975, ch 188, § 3 (6); SL 2004, ch 167, § 61.



§ 28-8-27 Deposit and crediting of nonappropriated funds--Use by department--No reversion to general fund.

28-8-27. Deposit and crediting of nonappropriated funds--Use by department--No reversion to general fund. All privately donated funds and other nonappropriated funds shall be deposited with the state treasurer and credited to a program account designated by the department and any such funds are continuously appropriated for use by the Department of Social Services for the purpose of obtaining federal funds available under Title XX of the Social Security Act. No money received by the state treasurer pursuant to this section may revert to the general fund of the state.

Source: SL 1975, ch 188, § 6; SL 2004, ch 167, § 62.



§ 28-8-28 Services provided to individuals by secretary--Rules and standards.

28-8-28. Services provided to individuals by secretary--Rules and standards. Subject to rules of the department establishing eligibility for, the content of, and the extent of entitlement to services, with or without a service fee, the secretary of social services may provide services to and on behalf of individuals within this state, and fix standards or other conditions of participation by providers of such services under contract or otherwise.

Source: SL 1975, ch 188, § 4; SL 2004, ch 167, § 63.



§ 28-8-29 Recipient information confidential--Conditions for disclosure.

28-8-29. Recipient information confidential--Conditions for disclosure. The use or disclosure of information obtained in connection with the administration of the comprehensive annual service programs concerning applicants for or recipients of such services is confidential and restricted to purposes directly connected with the administration of that program. However, such information may be disclosed with the prior written consent of the applicant or recipient or, if a minor, a parent or guardian, or, in accordance with such rules promulgated by the department, for purposes directly connected with the administration of any other related program.

Source: SL 1975, ch 188, § 5; SL 2004, ch 167, § 64.






Chapter 08A - Special Services For Physically Handicapped Persons

§ 28-8A-1 to 28-8A-4. Repealed.

28-8A-1 to 28-8A-4. Repealed by SL 1988, ch 223, §§ 1 to 4



§ 28-8A-5 Repealed.

28-8A-5. Repealed by SL 1983, ch 221, § 3



§ 28-8A-5.1 Attendant care for quadriplegics--Qualifications for participants.

28-8A-5.1. Attendant care for quadriplegics--Qualifications for participants. The Department of Human Services shall establish a program of attendant care for mentally alert quadriplegic persons who have severe paralysis of both lower limbs or trunk and total or partial paralysis of both upper limbs whose condition is caused by an accident and not the result of the normal aging process. The paralysis shall be the result of an injury suffered to cervical nerve number eight or above. The individuals shall have mental and physical capabilities that allow them to participate in a program of rehabilitation. The individuals may not reside in any facility or institution licensed under chapter 34-12.

Source: SL 1988, ch 224, § 1; SL 1992, ch 372, § 19.



§ 28-8A-6 Repealed.

28-8A-6. Repealed by SL 1983, ch 221, § 4



§ 28-8A-6.1 Rules for attendant-care program.

28-8A-6.1. Rules for attendant-care program. The secretary of human services may adopt reasonable and necessary rules pertaining to the attendant-care program in the following areas:

(1) The amount, scope, and duration of care;

(2) The level and basis of payment;

(3) Eligibility determination;

(4) Administration, record keeping, and audit requirements; and

(5) Such other standards and requirements as may be necessary to ensure the efficient operation and administration of the program.
Source: SL 1988, ch 224, § 2; SL 1992, ch 372, § 19.



§ 28-8A-7 Repealed.

28-8A-7. Repealed by SL 1983, ch 221, § 5



§ 28-8A-7.1 Direct payment for attendant-care services.

28-8A-7.1. Direct payment for attendant-care services. The secretary of human services may provide attendant-care services by direct payment to the recipient based on a bill submitted by the recipient monthly on a form prescribed by the Department of Human Services.

Source: SL 1988, ch 224, § 3; SL 1992, ch 372, § 19.



§ 28-8A-8 Repealed.

28-8A-8. Repealed by SL 1983, ch 221, § 6



§ 28-8A-9 Personal attendant defined.

28-8A-9. Personal attendant defined. For the purposes of §§ 28-8A-10 and 36-9-28, a personal attendant is a person who acts at the direction of a person with a disability and provides that person with medical, nursing, or home health care services that a person without a disability can perform.

Source: SL 1994, ch 230, § 1.



§ 28-8A-10 Personal attendant allowed for person with disability.

28-8A-10. Personal attendant allowed for person with disability. Any person with a disability may use the services of a personal attendant to provide any medical, nursing, or health care services that a person without a disability can personally perform unless the person with a disability is residing in a licensed health care facility.

Source: SL 1994, ch 230, § 2.






Chapter 09 - Vocational Rehabilitation

§ 28-9-1 to 28-9-22. Repealed.

28-9-1 to 28-9-22. Repealed by SL 1974, ch 190, § 1



§ 28-9-23 Definition of terms.

28-9-23. Definition of terms. Terms used in this chapter mean:

(1) "Director," the director of rehabilitation services;

(2) "Division," the Division of Rehabilitation Services;

(3) "Vocational rehabilitation" and "vocational rehabilitation services," any goods or services, found by the director to be necessary to render an individual with a disability employable including an assessment for determining eligibility and vocational rehabilitation needs.
Source: SL 1951, ch 46, § 1; SDC Supp 1960, § 15.08A01; SDCL, § 13-40-1; SL 1975, ch 128, § 269; SL 1993, ch 210, § 1; SL 1997, ch 169, § 1.



§ 28-9-24 Repealed.

28-9-24. Repealed by SL 1993, ch 210, § 2



§ 28-9-25 Administration by director.

28-9-25. Administration by director. The Division of Rehabilitation Services shall be administered by the director appointed pursuant to § 1-36A-4.

Source: SL 1951, ch 46, § 3; SDC Supp 1960, § 15.08A03; SDCL, § 13-40-3; SL 1975, ch 128, § 271; SL 1977, ch 226, § 12.



§ 28-9-26 Repealed.

28-9-26. Repealed by SL 1997, ch 169, § 2



§ 28-9-27 Employment of personnel for division.

28-9-27. Employment of personnel for division. The director of rehabilitation services shall employ, in accordance with chapter 3-6A, such personnel as he deems necessary for the efficient performance of the Division of Rehabilitation Services.

Source: SL 1951, ch 46, § 3; SDC Supp 1960, § 15.08A03 (1); SDCL, § 13-40-5; SL 1973, ch 101; SL 1975, ch 128, § 273.



§ 28-9-28 , 28-9-29. Repealed.

28-9-28, 28-9-29. Repealed by SL 1997, ch 169, §§ 3, 4



§ 28-9-30 Rehabilitation service provided to eligible persons.

28-9-30. Rehabilitation service provided to eligible persons. The Division of Rehabilitation Services shall provide vocational rehabilitation and independent living services to individuals with disabilities determined by the director of rehabilitation services to be eligible.

Source: SL 1951, ch 46, § 4; SDC Supp 1960, § 15.08A04; SDCL, § 13-40-8; SL 1975, ch 128, § 276; SL 1993, ch 210, § 3; SL 1997, ch 169, § 5.



§ 28-9-31 Repealed.

28-9-31. Repealed by SL 1997, ch 169, § 6



§ 28-9-32 Types of services provided without cost.

28-9-32. Types of services provided without cost. Except as otherwise provided by law or as specified in the state plan agreement with the federal government, the following rehabilitation services shall be provided to persons with disabilities based upon their economic need:

(1) Physical and mental restoration;

(2) Transportation, for any purpose except when determining the person's eligibility for vocational rehabilitation services and the nature and extent of the services necessary;

(3) Occupational licenses, tools, equipment, and initial stocks and supplies, excluding computers and computer-related devices needed to overcome a disability-related impediment to employment;

(4) Maintenance for any purpose except when determining the person's eligibility for vocational rehabilitation services and the nature and extent of the services necessary;

(5) Training books and materials; and

(6) Tuition and fees for participating in postsecondary academic training programs under the Federal Student Financial Assistance Program.
Source: SL 1951, § 46, § 8; SDC Supp 1960, § 15.08A08; SDCL, § 13-40-10; SL 1975, ch 128, § 278; SL 1993, ch 210, § 5; SL 1996, ch 185; SL 2001, ch 153, § 1.



§ 28-9-33 Repealed.

28-9-33. Repealed by SL 1997, ch 169, § 7



§ 28-9-34 Repealed.

28-9-34. Repealed by SL 2013, ch 126, § 1.



§ 28-9-35 Repealed.

28-9-35. Repealed by SL 1997, ch 169, § 8



§ 28-9-36 Review of determinations of counselors or coordinators--Written final determination by division director.

28-9-36. Review of determinations of counselors or coordinators--Written final determination by division director. The director of the Division of Rehabilitation Services shall establish procedures, pursuant to chapter 1-26, for the review of any determination made by a rehabilitation counselor or coordinator upon the request of the individual with the disability, or the individual's parents, if the individual is a minor, or the individual's guardian.

Source: SL 1951, ch 46, § 9; SDC Supp 1960, § 15.08A09; SDCL, § 13-40-13; SL 1975, ch 128, § 282; SL 1981, ch 218, § 1; SL 1989, ch 21, § 147; SL 1993, ch 210, § 8; SL 2001, ch 154, § 1.



§ 28-9-37 to 28-9-39. Repealed.

28-9-37 to 28-9-39. Repealed by SL 1997, ch 169, §§ 9 to 11



§ 28-9-40 Agreements to implement federal statutes--Administration--Compliance with federal requirements.

28-9-40. Agreements to implement federal statutes--Administration--Compliance with federal requirements. The Division of Rehabilitation Services shall make agreements or plans to cooperate with the United States in carrying out the purposes of any federal statutes pertaining to vocational rehabilitation. The division may adopt such methods of administration as are found by the United States to be necessary for the proper and efficient operation of such agreements or plans. The division may comply with such conditions as may be necessary to secure the full benefits of such federal statutes.

Source: SL 1951, ch 46, § 5; SDC Supp 1960, § 15.08A05; SDCL, § 13-40-17; SL 1975, ch 128, § 286.



§ 28-9-41 Repealed.

28-9-41. Repealed by SL 1993, ch 210, § 10



§ 28-9-42 , 28-9-43. Repealed.

28-9-42, 28-9-43. Repealed by SL 1997, ch 169, §§ 12, 13



§ 28-9-44 Rules for division--Scope of rules.

28-9-44. Rules for division--Scope of rules. The secretary of the Department of Human Services may promulgate rules for the Division of Rehabilitation Services in accordance with chapter 1-26, governing:

(1) The protection of records and confidential information;

(2) Application requirements;

(3) Eligibility requirements;

(4) Income and resource requirements;

(5) Administration and operation of vocational rehabilitation and independent living programs;

(6) Grant applications and awards;

(7) Administrative reviews and fair hearings;

(8) Amount, scope, and duration of rehabilitative services and independent living services;

(9) Fees.
Source: SL 1951, ch 46, § 3; SDC Supp 1960, § 15.08A03 (2); SDCL, § 13-40-21; SL 1975, ch 128, § 290; SL 1976, ch 172, § 2; SL 1977, ch 226, § 13; SL 1992, ch 198, § 4.



§ 28-9-45 Repealed.

28-9-45. Repealed by SL 1982, ch 16, § 22



§ 28-9-46 Repealed.

28-9-46. Repealed by SL 1997, ch 169, § 14



§ 28-9-47 Advisory Committee on Employment of People with Disabilities designated.

28-9-47. Advisory Committee on Employment of People with Disabilities designated. The Board of Vocational Rehabilitation is hereby designated as the Governor's Advisory Committee on Employment of People with Disabilities and shall perform the duties of the committee.

Source: SL 1967, ch 270, § 1; SL 1989, ch 444, § 2; SL 1997, ch 297, § 1; SDCL § 60-7-1; SL 2008, ch 276, § 67



§ 28-9-48 , 28-9-49. Repealed.

28-9-48, 28-9-49. Repealed by SL 2012, ch 14, §§ 3, 4.






Chapter 10 - Service To And Vocational Rehabilitation Of The Visually Impaired

§ 28-10-1 Definition of terms.

28-10-1. Definition of terms. Terms used in this chapter mean:

(1) "Director," the director of service to the blind and visually impaired;

(2) "Division," the Division of Service to the Blind and Visually Impaired;

(3) "Impediment to employment," a physical or mental condition which constitutes, contributes to or if not corrected will probably result in an obstruction to independent living or occupational performance;

(4) "Individual with a visual disability," any person who has a visual impairment which results in a substantial impediment to employment or independent living and who can benefit in terms of an employment or independent living outcome;

(5) "Maintenance," money payments not exceeding the estimated cost of subsistence during vocational rehabilitation;

(6) "Occupational licenses," any license, permit, or other written authority required by any governmental unit to be obtained in order to engage in an occupation;

(7) "Physical restoration," any medical, surgical, or therapeutic treatment necessary to correct or substantially reduce an impediment to employment of an individual with a visual disability within a reasonable length of time including medical, psychiatric, dental and surgical treatment, nursing services, hospital care, drugs, medical and surgical supplies, and prosthetic appliances, but excluding curative treatment for acute or transitory conditions;

(8) "Prosthetic appliance," any artificial device necessary to support or take the place of a part of the body or to increase the acuity of a sense organ;

(9) "Rehabilitation training," all necessary training provided to a person with a visual disability to compensate for an impediment to employment including manual, preconditioning, pre-vocational, vocational, and supplementary training and training provided for the purpose of achieving broader and more remunerative skills and capacities;

(10) "Service," all of the services provided by the Division of Service to the Blind and Visually Impaired, including independent living, rehabilitation, and minor medical services;

(11) "Vocational rehabilitation" and "vocational rehabilitation services," any services found by the director to be necessary to enable an individual with a visual disability to engage in a remunerative occupation including assessment for determining eligibility and vocational rehabilitation needs, counseling and placement, rehabilitation training, physical restoration, transportation, occupational licenses, customary occupational tools, equipment, maintenance, training books, and materials and adaptive rehabilitation technology devices and services.
Source: SL 1947, ch 248, § 1; SDC Supp 1960, § 55.39B01; SL 1969, ch 215, §§ 1, 2; SL 1977, ch 226, § 15; SL 1994, ch 231, § 1.



§ 28-10-2 Repealed.

28-10-2. Repealed by SL 1977, ch 226, § 26



§ 28-10-2.1 Division created.

28-10-2.1. Division created. There is hereby created a division for the purpose of rehabilitation of and services to individuals with visual disabilities to be known as the "Division of Service to the Blind and Visually Impaired."

Source: SL 1973, ch 2, § 74; SL 1977, ch 226, § 16; SL 1994, ch 231, § 2.



§ 28-10-3 Repealed.

28-10-3. Repealed by SL 1977, ch 226, § 26



§ 28-10-5 Subordinate administrative units within division.

28-10-5. Subordinate administrative units within division. The director of service to the blind and visually impaired shall establish appropriate subordinate administrative units within the Division of Service to the Blind and Visually Impaired.

Source: SL 1947, ch 248, § 3; SDC Supp 1960, § 55.39B03 (2); SL 1977, ch 226, § 17.



§ 28-10-6 Employment of personnel for division.

28-10-6. Employment of personnel for division. The director of service to the blind and visually impaired shall employ, in accordance with chapter 3-6A such personnel as he deems necessary for the efficient performance of the Division of Service to the Blind and Visually Impaired.

Source: SL 1943, ch 267, § 3; SL 1945, ch 308, § 3; SL 1947, ch 248, § 3; SDC Supp 1960, § 55.39B03 (3); SL 1977, ch 226, § 18.



§ 28-10-7 Political activity by vocational rehabilitation employees prohibited--Discharge or suspension for violation.

28-10-7. Political activity by vocational rehabilitation employees prohibited--Discharge or suspension for violation. No officer or employee engaged in the administration of the vocational rehabilitation program shall take any active part in the management of political campaigns or participate in any political activity, except that he shall retain the right to vote as he may please and to express his opinion as a citizen on all subjects. Any officer or employee violating this provision shall be subject to discharge or suspension.

Source: SL 1947, ch 248, § 12; SDC Supp 1960, § 55.39B12.



§ 28-10-8 Delegation of powers by director--Powers not subject to delegation.

28-10-8. Delegation of powers by director--Powers not subject to delegation. The director of service to the blind and visually impaired may delegate to any officer or employee of the Division of Service to the Blind and Visually Impaired such of his powers and duties, except the making of the division's rules, as may be necessary or appropriate.

Source: SL 1947, ch 248, § 3; SDC Supp 1960, § 55.39B03 (8); SL 1977, ch 226, § 19.



§ 28-10-9 Repealed.

28-10-9. Repealed by SL 1994, ch 231, § 3



§ 28-10-10 Vocational rehabilitation services provided to eligible persons.

28-10-10. Vocational rehabilitation services provided to eligible persons. The Division of Service to the Blind and Visually Impaired shall provide vocational rehabilitation services to individuals with visual disabilities determined by the director to be eligible.

Source: SL 1947, ch 248, § 4; SDC Supp 1960, § 55.39B04; SL 1977, ch 226, § 20; SL 1994, ch 231, § 4.



§ 28-10-11 Rehabilitation services provided based on economic need.

28-10-11. Rehabilitation services provided based on economic need. Except as otherwise provided by law or as specified in the state plan agreement with the federal government, the following rehabilitation services shall be provided to individuals with a visual impairment based upon their economic need:

(1) Physical restoration;

(2) Transportation not provided to determine the eligibility of the individual for vocational rehabilitation services and the nature and extent of the services necessary;

(3) Occupational licenses;

(4) Customary occupational tools and equipment, excluding computer-related assistive technology devices needed to overcome visual disability as an impediment to employment for competitive employment purposes;

(5) Maintenance;

(6) Training books and materials; and

(7) Tuition and fees for participating in postsecondary academic training programs under the Federal Student Financial Assistance Program.
Source: SL 1947, ch 248, § 7; SDC Supp 1960, § 55.39B07; SL 1969, ch 215, § 5; SL 1976, ch 172, § 4; SL 1990, ch 212; SL 1994, ch 231, § 5; SL 2001, ch 153, § 2; SL 2012, ch 14, § 5.



§ 28-10-12 Repealed.

28-10-12. Repealed by SL 1994, ch 231, § 6



§ 28-10-13 Certification of funds for disbursement.

28-10-13. Certification of funds for disbursement. In carrying out his duties under this chapter, the director of service to the blind and visually impaired shall make certification for disbursement, in accordance with regulations, of funds available for services including vocational rehabilitation.

Source: SL 1947, ch 248, § 3; SDC Supp 1960, § 55.39B03 (5).



§ 28-10-14 Review of determinations of counselor or coordinator--Written final determination by division director required.

28-10-14. Review of determinations of counselor or coordinator--Written final determination by division director required. The director shall establish procedures, pursuant to chapter 1-26, for the review of determinations made by a rehabilitation counselor or coordinator upon the request of the individual with a visual disability, or the individual's parents or guardians. The procedures shall include a requirement that the final decision concerning the review of a determination be made in writing by the division director. The division director may not delegate responsibility to make a final decision to any other employee of the division.

Source: SL 1947, ch 248, § 9; SDC Supp 1960, § 55.39B09; SL 1977, ch 226, § 21; SL 1981, ch 218, § 2; SL 1989, ch 21, § 148; SL 1994, ch 231, § 7.



§ 28-10-15 Repealed.

28-10-15. Repealed by SL 1994, ch 231, § 8



§ 28-10-16 Unauthorized use of records and lists as misdemeanor--Dismissal.

28-10-16. Unauthorized use of records and lists as misdemeanor--Dismissal. It shall be a Class 1 misdemeanor and subject the violator to dismissal, except for purposes directly connected with the administration of the vocational rehabilitation program, and in accordance with regulations, for any person or persons to solicit, disclose, receive, or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any list of, or names of, or any information concerning, persons applying for or receiving vocational rehabilitation, directly or indirectly derived from the records, papers, files, or communications of the state or subdivisions or agencies thereof, or acquired in the course of the performance of official duties.

Source: SL 1947, ch 248, § 10; SDC Supp 1960, § 55.39B10.



§ 28-10-17 Repealed.

28-10-17. Repealed by SL 1994, ch 231, § 9



§ 28-10-18 Cooperation with public and private agencies in rehabilitation studies and programs.

28-10-18. Cooperation with public and private agencies in rehabilitation studies and programs. In carrying out the purposes of this chapter, the Division of Service to the Blind and Visually Impaired may cooperate with other departments, agencies, and institutions, both public and private, in providing for the vocational rehabilitation of persons with visual disabilities in studying the problems and in establishing, developing and providing, in conformity with the purposes of this chapter, such programs, facilities and services as may be necessary or desirable.

Source: SL 1947, ch 248, § 4; SDC Supp 1960, § 55.39B04 (1); SL 1994, ch 231, § 10.



§ 28-10-19 Repealed.

28-10-19. Repealed by SL 1994, ch 231, § 11



§ 28-10-20 Reciprocal agreements with other states for vocational rehabilitation.

28-10-20. Reciprocal agreements with other states for vocational rehabilitation. In carrying out the purposes of this chapter, the Division of Service to the Blind and Visually Impaired is authorized among other things to enter into reciprocal agreements with other states to provide for the vocational rehabilitation of residents of the states concerned to the extent of services rendered by the State of South Dakota.

Source: SL 1947, ch 248, § 4; SDC Supp 1960, § 55.39B04 (2).



§ 28-10-21 Procedural regulations made by secretary.

28-10-21. Procedural regulations made by secretary. The director of service to the blind and visually impaired shall recommend to the secretary of the Department of Human Services who may promulgate rules for the Division of Service to the Blind and Visually Impaired in accordance with chapter 1-26 governing:

(1) The protection of records and confidential information;

(2) Application requirements;

(3) Eligibility requirements;

(4) Income and resource requirements;

(5) Administration and operation of vocational rehabilitation and independent living programs;

(6) Grant applications and awards;

(7) Administrative reviews and fair hearings;

(8) Amount, scope, and duration of rehabilitative services and independent living services; and

(9) Fees.
Source: SL 1947, ch 248, § 3; SDC Supp 1960, § 55.39B03 (1); SL 1976, ch 172, § 3; SL 1977, ch 226, § 23; SL 1990, ch 213, § 5; SL 1992, ch 198, § 2.



§ 28-10-22 Repealed.

28-10-22. Repealed by SL 1982, ch 16, § 23



§ 28-10-23 , 28-10-24. Repealed.

28-10-23, 28-10-24. Repealed by SL 1977, ch 226, § 26



§ 28-10-25 Board of Service to the Blind and Visually Impaired created.

28-10-25. Board of Service to the Blind and Visually Impaired created. There is hereby created a Board of Service to the Blind and Visually Impaired.

Source: SL 1990, ch 213, § 1; SL 1993, ch 20, § 2; SL 2001, ch 155, § 1.



§ 28-10-26 Repealed.

28-10-26. Repealed by SL 2001, ch 155 § 2






Chapter 11 - Social Security Disability Determinations

§ 28-11-1 Department to enter agreement with federal government and make disability determinations.

28-11-1. Department to enter agreement with federal government and make disability determinations. The Department of Human Services, through the Division of Rehabilitation Services, may enter into an agreement on behalf of the state with the secretary of health and human services to carry out the provisions of the federal Social Security Act, as amended or superseded as of January 1, 1978, relating to the making of determinations of disability.

Source: SL 1955, ch 261, § 1; SDC Supp 1960, § 55.1111; SL 1977, ch 226, § 25; SL 1978, ch 212; SL 1989, ch 21, § 149.



§ 28-11-2 Repealed.

28-11-2. Repealed by SL 1997, ch 169, § 15






Chapter 12 - Food Stamp Program

§ 28-12-1 Agreement with federal government--Purpose--Rules.

28-12-1. Agreement with federal government-Purpose-Rules. The Department of Social Services may enter into agreements and contracts with the United States federal government and its agencies and with the political subdivisions of this state for the purpose of participating in The Food Stamp Act of 1964 (P.L. 88-525) and any related acts, as amended to January 1, 2004. The secretary of social services shall promulgate reasonable and necessary rules as required by the federal government for the administration of the food stamp program in South Dakota. Such rules shall be in accordance with federal regulations implementing The Food Stamp Act of 1964, as amended to January 1, 2004.

Source: SL 1967, ch 269; SL 1981, ch 199, § 54; SL 2004, ch 167, § 65.



§ 28-12-2 Agreements between political subdivisions and division authorized .

28-12-2. Agreements between political subdivisions and division authorized. The political subdivisions of this state are hereby authorized to enter into agreements and contracts with the Department of Social Services for the purposes set forth in this chapter.

Source: SL 1967, ch 269.



§ 28-12-3 Certain drug offenders exempted from federal eligibility sanctions.

28-12-3. Certain drug offenders exempted from federal eligibility sanctions. Pursuant to section 115(d)(1)(A) of Public Law 104-193, South Dakota opts out of the provisions of section 115(a)(2) of Public Law 104-193.

Source: SL 2009, ch 141, § 1.



§ 28-12-4 Child support cooperation as condition of eligibility.

28-12-4. Child support cooperation as condition of eligibility. The Department of Social Services shall require each person to cooperate with the Division of Child Support as a condition of eligibility, pursuant to 7 C.F.R. § 273.11(o).

Source: SL 2017, ch 121, § 1.






Chapter 13 - County Poor Relief

§ 28-13-1 County duty to relieve poor persons--Taxation--Determination of eligibility.

28-13-1. County duty to relieve poor persons--Taxation--Determination of eligibility. Every county shall relieve and support all poor and indigent persons who have established residency therein, as that term is defined in §§ 28-13-2 to 28-13-16.2, inclusive, and who have made application to the county, whenever they shall stand in need. Each board of county commissioners may raise money by taxation for the support and employment of the poor. If a person is receiving benefits from the Department of Social Services, the board of county commissioners may determine if he is eligible for county relief.

Source: SDC 1939, § 50.0101; SL 1939, ch 200, § 1; SL 1941, ch 211, § 1; SL 1976, ch 173, § 1; SL 1980, ch 202, § 1.



§ 28-13-1.1 "Indigent or poor person" defined--Eligibility standards.

28-13-1.1. "Indigent or poor person" defined--Eligibility standards. For the purposes of this chapter, an indigent or poor person is any person who does not have sufficient money, credit, or property to be self-supporting; who has no one to look to who is legally required to provide support; or who is unable to be self-supporting through work because of illness or injury. In applying this definition, each county shall establish reasonable eligibility standards for county poor relief.

Source: SL 1984, ch 203, § 1; SL 1997, ch 170, § 1.



§ 28-13-1.2 Considerations in establishing eligibility standards.

28-13-1.2. Considerations in establishing eligibility standards. A county in establishing eligibility standards for county poor relief shall take into consideration an applicant's total economic resources including current assets and income, sources of financial support to which the applicant is legally entitled and total economic needs. In a case involving support among family members the county shall take into consideration family size, total family economic resources, and total family economic needs.

Source: SL 1984, ch 203, § 2.



§ 28-13-1.3 Medically indigent person defined.

28-13-1.3. Medically indigent person defined. A medically indigent person is one who meets the following criteria:

(1) Requires medically necessary hospital services for which no public or private third-party coverage, such as insurance, veterans' assistance, medicaid, or medicare, is available which covers the actual cost of hospitalization;

(2) Has no ability or only limited ability, as determined under the provisions of this chapter, to pay a debt for hospitalization;

(3) Has not voluntarily reduced or eliminated ownership or control of an asset for the purpose of establishing eligibility;

(4) Is not indigent by design; and

(5) Is not a veteran or a member of a Native American tribe who is eligible or would have been eligible for services through the veterans administration or the Indian Health Service if the services had been applied for within seventy-two hours of the person's admission.
Source: SL 1997, ch 170, § 4.



§ 28-13-1.4 Appeal regarding medical indigence.

28-13-1.4. Appeal regarding medical indigence. Notwithstanding § 7-8-30, in any appeal regarding medical indigence, the circuit court may affirm or remand for further proceedings, or the court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the county's findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the county;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Clearly erroneous in light of the entire evidence in the record; or

(6) Clearly unwarranted exercise of discretion.
Source: SL 1997, ch 170, § 29.



§ 28-13-2 Residency acquired for poor relief purposes.

28-13-2. Residency acquired for poor relief purposes. A person may establish a residency in any county so as to oblige such county to relieve and support him, in case he is poor and stands in need of relief, as provided by §§ 28-13-3 to 28-13-16.2, inclusive.

Source: SDC 1939, § 50.0102; SL 1976, ch 173, § 2.



§ 28-13-3 Residency required for assistance--Establishment.

28-13-3. Residency required for assistance--Establishment. Except as otherwise provided in this chapter, any person, in order to be entitled to assistance, shall have an established residency in the state, and in the county where the application is made. The residency shall be established by his personal presence, in a fixed and permanent abode and his intention to remain there. In determining the residency of an applicant the county commissioners may consider the establishment of a local bank account by the applicant, the applicant's driver's license address, an automobile registration, the enrollment of applicant's children in a local school, and the applicant's voter registration; however, the absence of any of the above considerations shall not be a positive determination of nonresidency.

Source: SDC 1939, § 50.0102 (4); SL 1976, ch 173, § 3; SL 1980, ch 202, § 2.



§ 28-13-4 Repealed.

28-13-4. Repealed by SL 1976, ch 173, § 35



§ 28-13-5 Children's residency.

28-13-5. Children's residency. For the purposes of this chapter, children shall have the same residency as their parents, the party granted their legal custody pursuant to court order or decree, or as fixed by their guardian.

Source: SDC 1939, § 50.0102 (2); SL 1976, ch 173, § 6.



§ 28-13-6 , 28-13-7. Repealed.

28-13-6, 28-13-7. Repealed by SL 1976, ch 173, § 35



§ 28-13-8 Residency continued until lost by new residency.

28-13-8. Residency continued until lost by new residency. For the purposes of this chapter a person's residency, when once legally established, shall continue until it is lost by establishing residency in another state or county.

Source: SDC 1939, § 50.0102 (6); SL 1941, ch 211, § 2; SL 1957, ch 263; SL 1961, ch 261; SL 1976, ch 173, § 7.



§ 28-13-9 to 28-13-11. Repealed.

28-13-9 to 28-13-11. Repealed by SL 1972, ch 158, § 1



§ 28-13-12 Residency not established by state acceptance of application.

28-13-12. Residency not established by state acceptance of application. The acceptance of an applicant for any type of public assistance administered by the Department of Social Services, in a county where the applicant has not established residency in accordance with § 28-13-3, shall not operate to establish a residency for the purposes of this chapter in that county.

Source: SL 1951, ch 254, § 1; SDC Supp 1960, § 50.0102-1; SL 1976, ch 173, § 8.



§ 28-13-13 Repealed.

28-13-13. Repealed by SL 1976, ch 173, § 35



§ 28-13-14 Residency not established by residence in health care facility.

28-13-14. Residency not established by residence in health care facility. An occupant or patient of any health care facility, licensed pursuant to the provisions of chapter 34-12, who has not otherwise established residency in accordance with § 28-13-3 in the county where such facility is situated, shall not establish residency in such county solely by virtue of becoming and remaining an occupant or patient of such facility.

Source: SL 1951, ch 254, § 2; SDC Supp 1960, § 50.0102-1; SL 1972, ch 158, § 2; SL 1976, ch 173, § 9.



§ 28-13-15 Repealed.

28-13-15. Repealed by SL 1976, ch 173, § 35



§ 28-13-16 County commissioners to have responsibility for care and relief of poor persons.

28-13-16. County commissioners to have responsibility for care and relief of poor persons. The county commissioners in each county are responsible for the care and relief of all poor persons in the county as provided by this chapter as long as those persons remain eligible. The commissioners may designate a county official to assist in the coordination of poor relief information with other counties.

Source: SDC 1939, § 50.0201; SL 1980, ch 202, § 3; SL 1986, ch 234; SL 1997, ch 170, § 2.



§ 28-13-16.1 Waiting period imposed at board's discretion while residency investigated.

28-13-16.1. Waiting period imposed at board's discretion while residency investigated. The board of county commissioners may, except for their obligations under §§ 28-13-37 and 28-13-38, impose upon applicants for assistance such a reasonable waiting period as they may determine to be necessary in order to adequately investigate and consider all factors relevant to determining whether an applicant has established residency in good faith in the state, and in the county where the application is made.

Source: SL 1976, ch 173, § 4.



§ 28-13-16.2 Intentional fraud or deceit to receive assistance.

28-13-16.2. Intentional fraud or deceit to receive assistance. Any applicant for assistance who knowingly makes any false statement, with intent to defraud, as to his financial status or other required information, or in any way intentionally deceives any county commissioner, or any welfare worker employed pursuant to § 28-13-22, in order to receive assistance, shall be guilty of a Class 1 misdemeanor.

Source: SL 1976, ch 173, § 5.



§ 28-13-17 Proceedings by and against commissioners in name of county.

28-13-17. Proceedings by and against commissioners in name of county. In all actions or proceedings in favor of or against any such commissioners, pertaining to or connected with the poor of their respective counties, the same shall be conducted in favor of or against such county in its corporate name.

Source: SDC 1939, § 50.0206.



§ 28-13-18 Record of poor relief payments available in investigation of residency.

28-13-18. Record of poor relief payments available in investigation of residency. For the purpose of aiding the investigation of an applicant's residency conducted pursuant to § 28-13-3, each county auditor shall make the information recorded pursuant to § 28-14-7 available upon request to any county commissioner, county auditor, or welfare worker employed pursuant to § 28-13-22.

Source: SL 1976, ch 173, § 10.



§ 28-13-19 Establishment of special emergency county welfare account--Purpose--Deposit and withdrawal of fund--Source of fund.

28-13-19. Establishment of special emergency county welfare account--Purpose--Deposit and withdrawal of fund--Source of fund. The board of county commissioners may establish a special emergency county welfare account upon which the county welfare departments may make immediate, direct cash withdrawals up to one hundred dollars a month to meet special emergency requirements of said county welfare departments.

The special account shall be deposited with a local bank and subject to withdrawals upon the signatures of county officials designated and authorized to do the same by the board of county commissioners. The board shall from time to time appropriate money from the general fund to this special account.

Source: SL 1966, ch 32; SL 1985, ch 77, § 16.



§ 28-13-20 Services required of applicant--Contract for repayment of assistance.

28-13-20. Services required of applicant--Contract for repayment of assistance. Whenever financial assistance is requested under the provisions of this chapter, the board of county commissioners may require the applicant to perform labor or other services of a public nature commensurate with the amount of aid desired or granted. In addition, the board may require the recipient of assistance to enter into a contract for the repayment of all or part of the assistance he receives.

Source: SDC 1939, § 50.0202; SL 1976, ch 173, § 11; SL 1982, ch 213, § 1.



§ 28-13-20.1 Regular county employees not replaced by poor relief applicants--Maximum hours of work.

28-13-20.1. Regular county employees not replaced by poor relief applicants--Maximum hours of work. No person required to perform labor or other services under § 28-13-20 shall be used to replace any regular employee of the county. No such person shall be required to work more than eight hours in a day nor more than forty hours in a week.

Source: SL 1976, ch 173, § 12.



§ 28-13-20.2 Refusal to work without just cause--Eligibility for assistance terminated.

28-13-20.2. Refusal to work without just cause--Eligibility for assistance terminated. Any person who without just cause refuses to report for work to which he has been assigned by the board of county commissioners, or by a welfare worker employed pursuant to § 28-13-22, shall thereupon become ineligible for further assistance under this chapter until such work is commenced.

Source: SL 1976, ch 173, § 13.



§ 28-13-21 County funds expended on federal work relief projects--Agreements with federal agencies--Construction of public buildings not authorized.

28-13-21. County funds expended on federal work relief projects--Agreements with federal agencies--Construction of public buildings not authorized. Every county may expend moneys raised by taxation for the support and employment of the poor for the purpose of sponsoring federal work projects now, or hereafter, established by work relief agencies of the United States, whether now existing or hereafter established by the United States, for the purpose of providing support and employment for poor and indigent persons and may enter into agreements therefor with such federal agencies. The provisions of this section shall not authorize the construction of public buildings or additions thereto in conjunction with federal agencies.

Source: SDC 1939, § 50.0101 as added by SL 1939, ch 200, § 1; SL 1939, ch 200, § 2; SL 1941, ch 211, § 1.



§ 28-13-22 Employment of welfare workers to distribute funds and supplies to poor.

28-13-22. Employment of welfare workers to distribute funds and supplies to poor. Whenever the board of county commissioners, in any county having within its borders a municipal corporation of the first class, deems it necessary and advisable for the best interests of the county, for the protection of health or the promotion of morals and order within the county, to employ one or more persons to act as welfare workers in the distribution of funds or supplies to needy poor within the county, derived from any source, such board of county commissioners shall be empowered to employ such welfare workers.

Source: SDC 1939, § 12.1602.



§ 28-13-23 Annual allowances to competent poor persons.

28-13-23. Annual allowances to competent poor persons. The board of county commissioners may in its discretion allow and pay to poor persons who may become county charges and who are of mature years and sound mind, and who from their general character will probably be benefited thereby, and also to the parents of children with intellectual disabilities and children otherwise helpless and requiring the attention of their parents, and who are unable to provide for such children themselves, such annual allowance as will not exceed the charge of their maintenance in the ordinary mode, such board taking the usual amount of charges in like cases as the rule for making such allowance.

Source: SDC 1939, § 50.0205; SL 2013, ch 125, § 15.



§ 28-13-24 Repealed.

28-13-24. Repealed by SL 1972, ch 43, § 5



§ 28-13-25 Repealed.

28-13-25. Repealed by SL 1976, ch 173, § 35



§ 28-13-26 Employment of physician to attend poor persons in county--Annual salary--Monthly report by physician.

28-13-26. Employment of physician to attend poor persons in county--Annual salary--Monthly report by physician. Each board of county commissioners may annually employ a duly qualified physician and surgeon registered and licensed in the healing arts, as the term "healing arts" is defined by chapter 36-2, as county physician, whose duty it shall be to attend and render his services as physician and surgeon to poor persons of the county. The board of county commissioners shall fix the annual salary to be paid and which shall be paid monthly with warrants of the county auditor upon proper verified vouchers approved by the county commissioners. It shall be the duty of such physician and surgeon to file with the county auditor not later than the first day of each month a report disclosing the patients treated by him, the value and kind of services rendered and the name and address of the person so treated within the previous thirty days.

Source: SL 1953, ch 31; SDC Supp 1960, § 50.0204-1; SL 1976, ch 173, § 14.



§ 28-13-27 Hospitalization of poor persons--Definition of terms.

28-13-27. Hospitalization of poor persons--Definition of terms. Terms used in this chapter mean:

(1) "Actual cost of hospitalization," the actual cost to a hospital of providing hospital services to a medically indigent person, determined by applying the ratios of costs to charges appearing on the statement of costs required in § 28-13-28 to charges at the hospital in effect at the time the hospital services are provided;

(2) "Emergency hospital services," treatment in the most appropriate hospital available to meet the emergency need. The physician, physician assistant, or certified nurse practitioner on duty or on call at the hospital must determine whether the individual requires emergency hospital care. The need for emergency hospital care is established if the absence of emergency care is expected to result in death, additional serious jeopardy to the individual's health, serious impairment to the individual's bodily functions, or serious dysfunction of any bodily organ or part. The term does not include care for which treatment is available and routinely provided in a clinic or physician's office;

(3) "Hospital," any hospital licensed as such by the state in which it is located;

(4) "Household," the patient, minor children of the patient living with the patient, and anyone else living with the patient to whom the patient has the legal right to look for support;

(5) "Nonemergency care," hospitalization which is medically necessary and recommended by a physician licensed under chapter 36-4 but does not require immediate care or attention;

(6) "Indigent by design," an individual who meets any one of the following criteria:

(a) Is able to work but has chosen not to work;

(b) Is a student at a postsecondary institution who has chosen not to purchase health insurance;

(c) Has failed to purchase or elect major medical health insurance or health benefits made available through an employer-based health benefit plan although the person was financially able, pursuant to § 28-13-32.11, to purchase or elect the insurance or health benefits;

(d) Has failed to purchase available major medical health insurance although the individual was insurable and was financially able, pursuant to § 28-13-32.11, to purchase the insurance. For purposes of this subdivision, an individual is presumed insurable unless the individual can produce sufficient evidence to show that the individual was declined major medical insurance by an insurance company and the individual did not qualify for any guarantees of major medical insurance available through any legal or contractual right that was not exercised; or

(e) Has transferred resources for purposes of establishing eligibility for medical assistance available under the provisions of this chapter. The lookback period for making this determination includes the thirty-six month period immediately prior to the onset of the individual's illness and continues through the period of time for which the individual is requesting services.
Source: SL 1953, ch 131, § 1; SDC Supp 1960, § 27.12B01; SL 1980, ch 202, § 4; SL 1984, ch 203, § 3; SL 1988, ch 225, § 1; SL 1991, ch 227, § 1; SL 1997, ch 170, § 3; SL 2000, ch 134, § 1; SL 2017, ch 171, § 50.



§ 28-13-27.1 Medically necessary hospital services.

28-13-27.1. Medically necessary hospital services. Medically necessary hospital services are services provided in a hospital which meet the following criteria:

(1) Are consistent with the person's symptoms, diagnosis, condition, or injury;

(2) Are recognized as the prevailing standard and are consistent with generally accepted professional medical standards of the provider's peer group;

(3) Are provided in response to a life-threatening condition; to treat pain, injury, illness, or infection; to treat a condition which would result in physical or mental disability; or to achieve a level of physical or mental function consistent with prevailing standards for the diagnosis or condition;

(4) Are not furnished primarily for the convenience of the person or the provider; and

(5) There is no other equally effective course of treatment available or suitable for the person needing the services which is more conservative or substantially less costly.

A county shall rely on the attending physician's determination as to medical necessity of hospital services unless evidence exists to the contrary.

Source: SL 1997, ch 170, § 5.



§ 28-13-27.2 Cost guidelines for medical and remedial services.

28-13-27.2. Cost guidelines for medical and remedial services. Except for the costs of emergency hospital services, a county may adopt guidelines which define the amount, scope, and duration of medical and remedial services available to eligible persons and the basis for and extent of payments made to providers by counties on behalf of eligible persons.

Source: SL 1997, ch 170, § 6.



§ 28-13-28 Statement of costs required of hospital caring for indigent persons--Frequency of statements.

28-13-28. Statement of costs required of hospital caring for indigent persons--Frequency of statements. A hospital may avail itself of the provisions of this chapter for purposes of determining payment for hospitalization of a medically indigent person only if the hospital has filed a detailed statement of costs with the secretary of social services in the form prescribed by the secretary. The statement of costs shall compute and set forth the ratios of costs to charges for the hospital's fiscal year covered by the statement of costs. The statement of costs shall be filed with the secretary at least annually, unless such period is extended or otherwise provided by the secretary, but a hospital may file a detailed statement of costs or amendments to such a statement once every six months.

Source: SL 1953, ch 131, § 2; SDC Supp 1960, § 27.12B02; SL 1976, ch 173, § 15; SL 1991, ch 227, § 2; SL 1997, ch 170, § 7.



§ 28-13-29 Cost governed by statement or amendment--Claim against county not to exceed usual hospital rates.

28-13-29. Cost governed by statement or amendment--Claim against county not to exceed usual hospital rates. The amount of reimbursement for hospital services is the amount calculated pursuant to § 28-13-32.9. It may not exceed the actual cost of hospitalization as defined in subdivision 28-13-27(1) or an amount established by the secretary of the Department of Social Services, whichever is less. The amount established by the secretary shall be based on medicaid payment methodology. A hospital may not maintain a claim against a county for any amount which exceeds the usual ordinary and reasonable charge for any hospital service, even if the charge is less than the hospital's actual cost of hospitalization. If the hospital furnishes hospital services to medically indigent persons residing in the county in which the hospital is located at rates less than the rates provided for in this section, the hospital shall furnish such hospital services to all medically indigent persons at the same rates.

Source: SL 1953, ch 131, § 2; SDC Supp 1960, § 27.12B02; SL 1991, ch 227, § 3; SL 1997, ch 170, § 8.



§ 28-13-30 Approval of statement by secretary--Modification of items in statement.

28-13-30. Approval of statement by secretary--Modification of items in statement. The secretary of social services shall make such investigation as necessary, and shall approve the statement of costs only if the statement is accurate, complete, and reliable as could reasonably be expected, and that it discloses, as nearly as may be reasonably determined, the ratios of costs to charges for the hospital's fiscal year covered by the statement of costs. In granting approval, the secretary may modify any items in the statement which require such modification and shall provide written notice of any such modification to the respective hospital.

Source: SL 1953, ch 131, § 2; SDC Supp 1960, § 27.12B02; SL 1976, ch 173, § 16; SL 1991, ch 227, § 4; SL 1997, ch 170, § 23.



§ 28-13-31 Continuation of statement in effect until withdrawn or amended--Effective date of amendments--Statements available for inspection.

28-13-31. Continuation of statement in effect until withdrawn or amended--Effective date of amendments--Statements available for inspection. No statement of costs, or amendment thereto, may take effect until approved by the secretary of social services and the expiration of thirty days from the filing thereof, and thereafter, for purposes of this chapter, shall remain in full force and effect until the next statement of costs, or amendment thereto, filed by the hospital pursuant to § 28-13-28 is approved by the secretary. Any such statement of costs, or amendments thereto, shall be a public record and be available for inspection at any time in behalf of any board of county commissioners.

Source: SL 1953, ch 131, § 2; SDC Supp 1960, § 27.12B02; SL 1976, ch 173, § 17; SL 1991, ch 227, § 5; SL 1997, ch 170, § 24.



§ 28-13-32 County commissioners' objections to statements.

28-13-32. County commissioners' objections to statements. Any board of county commissioners may at any time file, with the secretary of social services and the hospital concerned, objections in writing to any such statement of costs, any items therein, or amended thereto, which objections shall be passed upon by the secretary.

Source: SL 1953, ch 131, § 2; SDC Supp 1960, § 27.12B02; SL 1976, ch 173, § 18; SL 1991, ch 227, § 6; SL 1997, ch 170, § 25.



§ 28-13-32.1 , 28-13-32.2. Repealed.

28-13-32.1, 28-13-32.2. Repealed by SL 1988, ch 226, §§ 5, 6



§ 28-13-32.3 Medical indigency required for poor relief assistance in the event of hospitalization--Application required--Time--Limitation.

28-13-32.3. Medical indigency required for poor relief assistance in the event of hospitalization--Application required--Time--Limitation. To receive assistance under this chapter for the costs of hospitalization, a person must be medically indigent as defined in § 28-13-1.3. The person or someone acting on behalf of the person shall apply to the person's county of residence for assistance within two years of the date of the hospital's discharge of the person.

Source: SL 1988, ch 226, § 3; SL 1997, ch 170, § 9; SL 2002, ch 137, § 1.



§ 28-13-32.4 Submission of application by hospital within one year of discharge--Contents--Additional information not to be required.

28-13-32.4. Submission of application by hospital within one year of discharge--Contents--Additional information not to be required. An application made by a hospital on behalf of a medically indigent person pursuant to § 28-13-32.3 shall be submitted to the county auditor within one year of the discharge of the indigent. The application shall include:

(1) The notice of hospitalization as provided in § 28-13-34.1;

(2) The dates of hospitalization;

(3) The final diagnosis;

(4) The cost of hospital services; and

(5) Any financial information in the possession of the hospital concerning the patient or the responsible party, including the availability of insurance coverage.

The county may not require the hospital to provide more information concerning such a medically indigent person than is contained in the application provided for in this section and the release of information provided for in § 28-13-34.2.

Source: SL 1988, ch 226, § 4; SL 1997, ch 170, § 10.



§ 28-13-32.5 Determining medical indigence--Annual income guideline.

28-13-32.5. Determining medical indigence--Annual income guideline. For purposes of determining medical indigence, the county shall establish an annual income guideline for the person which is derived as follows:

(1) Using the housing index established in § 28-13-32.6, determine the housing index for the person's county of residence. Multiply the county index by three hundred six dollars, the median gross rent of residences in South Dakota in 1996;

(2) Using the federal poverty guidelines adopted in rules promulgated by the Department of Social Services pursuant to chapter 1-26, determine the federal poverty level for the household size and multiply that figure by one hundred seventy-five percent; and

(3) Add the results of subdivisions (1) and (2) of this section and multiply by twelve.
Source: SL 1997, ch 170, § 12; SL 1998, ch 165, § 1.



§ 28-13-32.6 Housing indexes by county.

28-13-32.6. Housing indexes by county. The housing index for each county is as follows:

COUNTY



§ 28-13-32.7 Determining household income--Sources.

28-13-32.7. Determining household income--Sources. For the purpose of determining a household's income, the county shall consider all sources of income, including the following:

(1) Compensation paid to household members for personal services, whether designated as gross salary, wages, commissions, bonus, or otherwise;

(2) Net income from self-employment, including profit or loss from a business, farm, or profession;

(3) Income from seasonal employment;

(4) Periodic payments from pensions or retirement programs, including social security, veterans' benefits, disability payments, and insurance contracts;

(5) Income from annuities or trusts, except for a trust held by a third party for the benefit of the minor children of the household;

(6) Interest, dividends, rents, royalties, or other gain derived from investments or capital assets;

(7) Gain or loss from the sale, trade, or conversion of capital assets;

(8) Unemployment insurance benefits and strike benefits;

(9) Workers' compensation benefits and settlements;

(10) Alimony and child support payments received; and

(11) School grants and stipends which are used for food, clothing, and housing but not for books and tuition.

A federal income tax return is the preferred source for determining earnings. If a federal income tax return is not representative of current earnings, the county may also require pay stubs which include gross and net earnings.

Source: SL 1997, ch 170, § 14.



§ 28-13-32.8 Household resources.

28-13-32.8. Household resources. For the purpose of determining a household's resources, the county shall consider all resources, including:

(1) Equity value of the household's primary residence, excluding the homestead exemption provided for in subdivision 43-45-3(2);

(2) Equity value of other real property;

(3) Equity value of major recreational and other leisure equipment including watercraft, campers, recreational vehicles, all-terrain vehicles, and snowmobiles;

(4) Equity value, in excess of five thousand dollars, of all motor vehicles;

(5) Personal assets, including cash in excess of one-half month's income, stocks, securities, accounts and notes due the person or the person's household, cash values of life insurance policies, collectible judicial judgments in favor of the person or the person's household, and monetary gifts;

(6) Equity value of business property, including real estate, equipment, and inventory; and

(7) Equity value of household goods and personal property beyond that which is reasonably essential for everyday living and self-support.

Equity value is determined by subtracting an asset's outstanding indebtedness from its fair market value.

The county shall subtract five thousand dollars from the total of the household's countable resources to determine the household's adjusted resources.

Source: SL 1997, ch 170, § 15.



§ 28-13-32.9 Determination of person's ability to pay--Factors.

28-13-32.9. Determination of person's ability to pay--Factors. A county is financially responsible only for the hospitalization expense which is beyond the person's ability to pay. A person's ability to pay is determined according to the following:

(1) Determine the household's contributions for taxes, social security, medicare, and payments to other standard retirement programs. A household's contribution for taxes is limited to the amount of taxes payable for the actual number of dependents in the household;

(2) Determine the household's expenses, including actual rent paid or scheduled principal and interest payments for a personal residence plus property taxes and homeowner's insurance costs; all utilities; child care expenses related to work schedules; grocery expenses up to the maximum allowed under the Food Stamp Program's Thrifty Food Plan as specified in rules promulgated by the Department of Social Services pursuant to chapter 1-26, plus household supplies and toiletries; basic auto expenses, gasoline, and upkeep; employee-paid health, life, and auto insurance payments; installment payments for medical bills; recurring expenses for medicine and medical care; court-ordered child support and alimony paid; automobile installment payments for one vehicle; clothing, reasonable in relation to the household's income; and installment payments, limited to necessary household items required by the household to maintain the needs of everyday living and reasonable in relation to the household's income;

(3) Determine the amount of a household's discretionary income by subtracting the sum of the household's contributions and expenses from the household's income determined according to § 28-13-32.7. Divide the amount of the household's discretionary income in half and multiply the resulting amount by forty-four dollars and ninety-six cents. The result added to the household's adjusted resources determined according to § 28-13-32.8 equals the household's ability to pay the debt and constitutes the household's share of the hospital bill. The amount of forty-four dollars and ninety-six cents represents the amount of medical or hospital expenses which can be amortized over sixty months at twelve percent annual interest per dollar of payment.

The amount of the county's obligation is determined by subtracting the amount of the household's ability to pay from the hospital charges computed according to § 28-13-29. If the household defaults on the payment of its share of the hospital bill, a hospital may not pursue a collection action against the county for the defaulted payment.

Source: SL 1997, ch 170, § 16; SL 1998, ch 165, § 2.



§ 28-13-32.10 Indigency by design.

28-13-32.10. Indigency by design. If an individual is indigent by design, the individual is ineligible for medical assistance under the provisions of this chapter and there may be no other criteria used to determine eligibility.

Source: SL 1997, ch 170, § 22.



§ 28-13-32.11 Determination of household's ability to purchase health insurance.

28-13-32.11. Determination of household's ability to purchase health insurance. For purposes of subsections 28-13-27(6)(c) and (d), when determining whether the household was financially able to purchase health insurance which would have covered the medical costs the county is being requested to pay, the county shall use the following methodology:

(1) Determine the household's income and resources according to §§ 28-13-32.7 and 28-13-32.8;

(2) Determine the household's contributions for taxes, social security, medicare, and payments to other standard retirement programs according to subdivision 28-13-32.9(1);

(3) Except for the medical expenses for which the household is requesting assistance, determine the household's expenses according to subdivision 28-13-32.9(2);

(4) Determine the amount of the household's discretionary income by subtracting the sum of the household's contributions and expenses from the household's income. Divide the amount of the household's discretionary income in half. The result added to the household's adjusted resources determined according to § 28-13-32.8 equals the household's discretionary income that was available to purchase health insurance;

(5) Subtract the amount of the monthly health insurance premium that was available to the household if known or, if unknown, an estimate of the premium the household could be expected to incur. For purposes of this subdivision, the county shall establish such estimate either by obtaining premium estimates from two major medical insurance carriers doing business in the state or by using an estimate based on the rate data provided to the county by the Division of Insurance of the Department of Labor and Regulation. The policy used shall have a benefit design that equals or exceeds the benefit design of the basic benefit plan as developed by the Health Benefit Plan Committee pursuant to § 58-18B-32. If the result is a negative number, the health insurance was not affordable. If the result is a positive number, health insurance was affordable and the individual is considered to be indigent by design.
Source: SL 2000, ch 134, § 2; SL 2004, ch 17, § 36; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 28-13-33 County liability for emergency and nonemergency hospitalization of indigent persons--Remedies for recovery of expense by county.

28-13-33. County liability for emergency and nonemergency hospitalization of indigent persons--Remedies for recovery of expense by county. Subject to the provisions of this chapter and except as expressly provided, if a hospital furnishes emergency hospital services to a medically indigent person, the county where the medically indigent person has established residency is liable to the hospital for the reimbursement of the hospitalization. In the case of nonemergency care, the county of residence is liable only to the extent that the board of county commissioners, in good faith, approves an application for assistance. If a county provides payment for nonemergency services, the services shall be approved by the county before the services are provided. To the extent that the county provides payment to a hospital, the county has the same remedies for the recovery of the expense as are provided by chapter 28-14 for the recovery of money expended for the relief and support of poor and indigent persons.

Source: SL 1953, ch 131, § 3; SDC Supp 1960, § 27.12B03; SL 1976, ch 173, § 19; SL 1988, ch 226, § 2; SL 1997, ch 170, § 11.



§ 28-13-33.1 Experimental procedures and treatment for medically indigent patient.

28-13-33.1. Experimental procedures and treatment for medically indigent patient. No county is liable for the payment of any experimental procedures or experimental modes of treatment provided on behalf of a medically indigent person.

Source: SL 1997, ch 170, § 28.



§ 28-13-33.2 Billing for care of medically indigent patients.

28-13-33.2. Billing for care of medically indigent patients. If submitting a bill to a county for medically necessary hospital services provided on behalf of a person who is medically indigent, the hospital must first demonstrate that it has exhausted all avenues of payment including accepting reasonable monthly payments from the person who does not have the ability to pay the hospital in one lump sum at the time of discharge.

Source: SL 1997, ch 170, § 30.



§ 28-13-34 Repealed.

28-13-34. Repealed by SL 1988, ch 226, § 7



§ 28-13-34.1 Notice to county where hospitalization is furnished to indigent person--Time for notice of emergency and nonemergency admissions--Contents of notice.

28-13-34.1. Notice to county where hospitalization is furnished to indigent person--Time for notice of emergency and nonemergency admissions--Contents of notice. If hospitalization is furnished to a medically indigent person, the county is not liable for the cost of the hospitalization unless, within fifteen days in the case of an emergency admission, notice of the hospitalization is mailed to the auditor of the county. The notice shall contain:

(1) The name and last known address of the patient or the patient's guardian;

(2) The name and address of the responsible party, if known;

(3) The name of the attending physician;

(4) The nature and degree of severity of the illness;

(5) The anticipated diagnostic or therapeutic services required;

(6) The location at which the services are to be provided;

(7) The estimated reimbursement for the services; and

(8) A statement that the hospital has asked the patient or the responsible party, if known, whether the patient has served in any branch of the military, is potentially eligible for Indian Health Service benefits, or is a member of a Native American tribe and a statement of the information received in response to the inquiry.
Source: SL 1988, ch 226, § 1; SL 1989, ch 245; SL 1997, ch 170, § 17.



§ 28-13-34.2 Release of information.

28-13-34.2. Release of information. If submitting a notice under the provisions of § 28-13-34.1, the hospital shall make every reasonable effort to secure from the patient, and to include with the notice, a release of information form which has been signed by the patient or the patient's authorized representative. The form shall authorize persons, agencies, or institutions to release, to the county, the patient's social security number, the social security number of other household members, medical information concerning the patient, and financial information concerning the patient or members of the patient's household.

Source: SL 1997, ch 170, § 26.



§ 28-13-35 Substitute arrangements for hospitalized indigent patient--County not liable to hospital after failure to cooperate.

28-13-35. Substitute arrangements for hospitalized indigent patient--County not liable to hospital after failure to cooperate. In any case of hospitalization of a medically indigent person, the county, through any elected officer or through an employee, may arrange for adequate and suitable care of the person elsewhere. If the county notifies the hospital in writing of its arrangement for the removal of the medically indigent person and the hospital unreasonably fails or refuses to cooperate in effecting the change, the county is not liable for any hospitalization subsequent to the hospital's failure or refusal to cooperate.

Source: SL 1953, ch 131, § 4; SDC Supp 1960, § 27.12B04; SL 1997, ch 170, § 18.



§ 28-13-36 Contractual arrangements between county and hospital not impaired.

28-13-36. Contractual arrangements between county and hospital not impaired. Nothing in this chapter precludes a hospital and a county from entering into a reasonable and suitable arrangement, contract, or agreement for hospitalization of medically indigent persons at other rates than provided under this chapter, or abrogates or impairs any rights or remedies of either the county or the hospital under any such arrangement, contract, or agreement.

Source: SL 1953, ch 131, § 5; SDC Supp 1960, § 27.12B05; SL 1997, ch 170, § 19.



§ 28-13-37 County duty to relieve nonresidents in distress.

28-13-37. County duty to relieve nonresidents in distress. It shall be the duty of the county commissioners, on complaint made to them that any person not an inhabitant of their county is lying sick therein or in distress, without friends or money, so that he is likely to suffer, to examine into the case of such person and grant such temporary relief as the nature of the case may require.

Source: SDC 1939, § 50.0105.



§ 28-13-37.1 Medical review by county or Department of Social Services.

28-13-37.1. Medical review by county or Department of Social Services. A county may review the need for emergency room treatment, an admission, a transfer, a continued stay, or inpatient surgical services. At its option, a county may request the Department of Social Services to provide the needed reviews on the county's behalf. In either case, the review shall be conducted by or under the supervision of a physician licensed under chapter 36-4, and shall be consistent with generally accepted medical practice guidelines.

Source: SL 1997, ch 170, § 27.



§ 28-13-38 Temporary relief to nonresident--Reimbursement by home county.

28-13-38. Temporary relief to nonresident--Reimbursement by home county. Whenever any person entitled to temporary relief as a poor person shall be in any county in which he has not established residency, the commissioners thereof may, if the same is deemed advisable, grant such relief by providing the same relief as is customary in cases where persons have established residency in the state and county. The county furnishing relief shall be entitled to reimbursements from the county in which said poor person has established residency.

Source: SDC 1939, § 50.0104; SL 1941, ch 211, § 4; SL 1976, ch 173, § 20.



§ 28-13-38.1 When hospitals outside state are eligible for reimbursement by county.

28-13-38.1. When hospitals outside state are eligible for reimbursement by county. Hospitals located outside South Dakota are eligible for reimbursement from the county where the medically indigent person has established residency only if the hospital provides services which are not available in South Dakota or the hospital is approved by the county of residence of the medically indigent person as providing a reasonable or cost-effective service.

Source: SL 1988, ch 225, § 2; SL 1997, ch 170, § 20.



§ 28-13-39 Repealed.

28-13-39. Repealed by SL 1976, ch 173, § 35



§ 28-13-40 Appeal to circuit court from county commissioners--Direction for assistance.

28-13-40. Appeal to circuit court from county commissioners--Direction for assistance. If any person shall suppose that he is entitled to the benefit of the laws for the relief of the poor, and the commissioners of the county in which he applies for assistance shall refuse to give such person the benefit thereof, upon application of such person a judge of the circuit court having jurisdiction over such county may, if he shall think proper, direct such commissioners to provide assistance pursuant to this chapter to such person.

Source: SDC 1939, § 50.0208; SL 1976, ch 173, § 21.



§ 28-13-41 Repealed.

28-13-41. Repealed by SL 2013, ch 127, § 1.



§ 28-13-42 Names of recipients not released for publication.

28-13-42. Names of recipients not released for publication. The county auditor or any other county official shall not release the name of any poor relief recipient for official publication.

Source: SL 1975, ch 79, § 1.



§ 28-13-43 Assignment or transfer of property to qualify for assistance as misdemeanor.

28-13-43. Assignment or transfer of property to qualify for assistance as misdemeanor. At any time before or after making an application for poor relief, an applicant may not assign or transfer any property for the purpose of becoming eligible for assistance under this chapter. Violation of this section is a Class 1 misdemeanor.

Source: SL 1980, ch 202, § 7.



§ 28-13-44 Bankruptcy not admissible in making determination of indigency.

28-13-44. Bankruptcy not admissible in making determination of indigency. The fact that an individual has filed a petition in bankruptcy or has received a discharge in bankruptcy under Title 11 of the United States Code is not admissible evidence in a proceeding under this chapter and may not be considered in making a determination of indigency.

Source: SL 1995, ch 166; SL 1997, ch 170, § 21.






Chapter 13A - Catastrophic County Poor Relief Fund

§ 28-13A-1 Establishment--Administration--Expenditures.

28-13A-1. Establishment--Administration--Expenditures. There is established a catastrophic county poor relief fund administered by the South Dakota Association of County Commissioners and the board of catastrophic county poor relief. Expenditures from the fund, including the cost to administer the program, shall be approved by the board.

Source: SL 1984, ch 204, § 1; SL 2009, ch 142, § 1.



§ 28-13A-2 Board established--Appointment and term of members--Expenses.

28-13A-2. Board established--Appointment and term of members--Expenses. There is established a catastrophic county poor relief board to consist of five county commissioners from participating counties appointed by the executive board of the association of county commissioners established pursuant to § 7-7-28. Board members shall serve staggered terms of four years or until their term as county commissioner has expired. Per diem costs for the board shall be established by the executive board of the association and shall be paid from funds collected by the association.

Source: SL 1984, ch 204, § 2.



§ 28-13A-4 Rules for participation by additional counties, withdrawal and administration.

28-13A-4. Rules for participation by additional counties, withdrawal and administration. If fifty or more counties elect to participate in the catastrophic county poor relief fund prior to November 1, 1984, the board established in § 28-13A-2 shall establish administrative rules pursuant to chapter 1-26 regarding the procedure and requirements for allowing additional counties to participate in the fund, the procedure and requirements for allowing participating counties to withdraw from the fund and other policies to facilitate the administration, distributions, and assessments associated with the fund.

Source: SL 1984, ch 204, § 4.



§ 28-13A-5 Discontinuance--Disposition of fund.

28-13A-5. Discontinuance--Disposition of fund. If at the end of any calendar year less than thirty-five counties elect to remain in the fund, a final assessment shall be made to reestablish the reserve, the fund shall be discontinued and the reserve shall revert to the state general fund.

Source: SL 1984, ch 204, § 5.



§ 28-13A-6 Reimbursement from fund--Eligibility--Application.

28-13A-6. Reimbursement from fund--Eligibility--Application. Any participating county which has incurred hospital and other medical claims in excess of twenty thousand dollars for any individual eligible for county poor relief in a twelve-month period may apply to the board for funds from the catastrophic county poor relief fund. The application shall include such information as the board of catastrophic county poor relief may prescribe.

Source: SL 1984, ch 204, § 7; SL 1985, ch 228, § 1; SL 2009, ch 142, § 2.



§ 28-13A-7 Amount of reimbursement.

28-13A-7. Amount of reimbursement. The catastrophic county poor relief board shall determine if the application is in order and the claim is justified and may approve disbursements to the county for ninety percent of any hospital and other medical claim payments the county has made for the individual in excess of twenty thousand dollars in the twelve-month period and may continue to reimburse the county for ninety percent of hospital and other medical claim payments for the individual for the remainder of that period.

Source: SL 1984, ch 204, § 8; SL 1985, ch 228, § 2; SL 2009, ch 142, § 3.



§ 28-13A-8 Annual report of disbursements--Assessment and payment of shares by counties.

28-13A-8. Annual report of disbursements--Assessment and payment of shares by counties. Prior to January thirty-first, the board shall calculate the actual disbursements from the catastrophic poor relief fund in the previous calendar year and shall compute each participating county's share utilizing the formula established in this chapter. The board shall certify each participating county's share of the total assessment to the county auditor before January thirty-first. Each participating county shall remit its share of the catastrophic county poor relief assessment to the South Dakota Association of County Commissioners on or before March fifteenth of each year.

Source: SL 1984, ch 204, § 9; SL 1985, ch 33, § 58; SL 2009, ch 142, § 4.



§ 28-13A-9 Computation of counties' shares.

28-13A-9. Computation of counties' shares. Each participating county's share of the catastrophic county poor relief fund shall be computed utilizing the following factors:

(1) The percent of the total population, minus individuals eligible for medicaid, of the participating counties in the state which reside in the county; and

(2) The percent of the taxable value of the participating counties in the state associated with the county as determined by the Department of Revenue.

Each participating county's share of the catastrophic county poor relief assessment shall be calculated by multiplying the average of the two factors by the total assessment.

Source: SL 1984, ch 204, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 28-13A-10 Supplemental assessments to avoid depletion.

28-13A-10. Supplemental assessments to avoid depletion. If it appears to the board that the catastrophic county poor relief fund reserve is in danger of being completely depleted, the board may determine a supplemental assessment is required and if so shall certify to each participating county its share as calculated by the factors included in § 28-13A-9.

Source: SL 1984, ch 204, § 11; SL 2009, ch 142, § 5.



§ 28-13A-11 Acceptance of funds from other sources.

28-13A-11. Acceptance of funds from other sources. The board may accept any gifts, contributions, or funds obtained from any other source for the purpose of carrying out the provisions of this chapter. The administration and expenditure of these funds shall be in accordance with this chapter.

Source: SL 1985, ch 229; SL 2009, ch 142, § 6.



§ 28-13A-12 Children born during multiple birth considered as single individual--Multiple birth defined.

28-13A-12. Children born during multiple birth considered as single individual--Multiple birth defined. Children born during a multiple birth who incur medical expenses as a result of that birth shall be considered as a single individual in applying the provisions of §§ 28-13A-6 and 28-13A-7. A multiple birth is one in which a child is born with one or more other children during one birth incident.

Source: SL 1987, ch 205.



§ 28-13A-13 Conditions for disbursement for organ transplants.

28-13A-13. Conditions for disbursement for organ transplants. The catastrophic county poor relief board may not approve a disbursement for care related to an organ transplant unless the county making application establishes the following:

(1) That the same care is available to nonindigent residents of the county. This may be established by the receipt of letters from six insurance companies doing business in the state verifying that insurance coverage is available for such care;

(2) That the care will not jeopardize the funding of health care services already available within the county;

(3) That the care is reasonable and necessary;

(4) That the care provider has determined that the individual in need of the organ transplant is medically, psychologically, and socially qualified to receive the transplant according to criteria established by the care provider; and

(5) That there is a reasonable expectation that there will be a significant improvement in the individual's duration or quality of life as a result of the transplant.
Source: SL 1988, ch 227.



§ 28-13A-14 Disposition of contested claims.

28-13A-14. Disposition of contested claims. The catastrophic county poor relief board shall issue the final decision on any claim contested under this chapter. A county may appeal the decision to the circuit court within thirty days after the date the county receives a written copy of the final decision.

Source: SL 1996, ch 186.






Chapter 14 - Reimbursement Of County Poor Relief Expenditures

§ 28-14-1 County claim for reimbursement from person relieved--Enforcement against property.

28-14-1. County claim for reimbursement from person relieved--Enforcement against property. When any county shall furnish relief to any person under the provisions of chapter 28-13, such county shall have a claim against the person so relieved for the value of such relief, which may be enforced against any property, not exempt from execution, which such person may have or later acquire.

Source: SDC 1939, § 50.0107; SL 1941, ch 211, § 5.



§ 28-14-2 Relief of nonresident--Reimbursement by county of residence.

28-14-2. Relief of nonresident--Reimbursement by county of residence. If a county furnishes relief under the provisions of chapter 28-13 to any person who is a nonresident of the county and the county is unable to collect the amount of relief furnished from the person receiving the relief, the county which furnishes the relief shall have a claim for reimbursement against the county of which the person is a resident as determined by chapter 28-13 for the value of the provided assistance. The county which furnishes relief shall give notice to the county auditor of the resident county of the claim for reimbursement. The resident county shall make the reimbursement out of the poor relief funds for that county.

Source: SDC 1939, § 50.0107 as added by SL 1941, ch 211, § 5; SL 1976, ch 173, § 22; SL 1984, ch 205, § 1.



§ 28-14-2.1 Relief to resident of less than sixty days--Reimbursement by prior county of residence.

28-14-2.1. Relief to resident of less than sixty days--Reimbursement by prior county of residence. If a county furnishes relief under the provisions of chapter 28-13 to any person who has been a resident of the county as determined by chapter 28-13 for less than sixty days prior to the making of an application for nonemergency hospitalization assistance as provided by § 28-13-34.1 or his being hospitalized in an emergency situation, and the county is unable to collect the amount of the relief furnished from the person receiving the relief, the county which furnishes the relief shall have a claim for reimbursement against the county of which the person was a resident sixty days prior to application for hospitalization assistance or the emergency hospitalization. The county which furnishes the relief shall give notice of the claim for reimbursement to the county auditor of the county of which the person was last a resident. The county of which the person was last a resident shall make the reimbursement out of the poor relief funds for that county.

Source: SL 1984, ch 205, § 2; SL 1989, ch 30, § 55.



§ 28-14-2.2 Relief to person becoming resident for medical services--Reimbursement by prior county of residence.

28-14-2.2. Relief to person becoming resident for medical services--Reimbursement by prior county of residence. If a county furnishes relief under the provisions of chapter 28-13 to any person with a preexisting medical condition who becomes a resident of the county as determined by chapter 28-13 solely to utilize the medical facilities of the county and the county is unable to collect the amount of the relief furnished from the person receiving the relief, the county which furnishes the relief shall have a claim for reimbursement against the county of which the person was last a resident. The county which furnishes the relief shall give notice of the claim for reimbursement to the county auditor of the county of which the person was last a resident. The county of which the person was last a resident shall make the reimbursement out of the poor relief funds for that county.

Source: SL 1984, ch 205, § 3.



§ 28-14-3 Support and relief for which lien may be established--Burial expenses.

28-14-3. Support and relief for which lien may be established--Burial expenses. For the purpose of §§ 28-14-5 to 28-14-18, inclusive, a poor person shall mean any person who receives support, care, and maintenance as a poor person, or any person who is a patient of the South Dakota Human Services Center and any and all other cases wherein any county within this state shall become obligated to, and does pay for any care, support, and maintenance. It shall also include all moneys expended by any county for burial expenses.

Source: SDC 1939, § 39.1701; SL 1939, ch 148; SL 1963, ch 380, § 13.



§ 28-14-4 Medical treatment not subject to lien provisions.

28-14-4. Medical treatment not subject to lien provisions. The provisions of §§ 28-14-5 to 28-14-18, inclusive, shall not be construed to apply to any person receiving medical care and hospitalization or any other treatment under the tuberculosis control and eradication program operated by the State Department of Health.

Source: SDC 1939, § 39.1701; SL 1939, ch 148; SL 1963, ch 380, § 13.



§ 28-14-5 County lien on property of recipient for care, support, or burial expenses provided--Immediate effect--Reimbursement under catastrophic county poor relief fund.

28-14-5. County lien on property of recipient for care, support, or burial expenses provided--Immediate effect--Reimbursement under catastrophic county poor relief fund. If any county pays for the care, support, or burial expenses of any poor person as defined in § 28-14-3, the county has a lien upon all the property, both real and personal, including joint tenancy and homestead interests belonging to the poor person, or to be thereafter acquired by the poor person, or in which the poor person has any interest. The lien shall be for all sums of money expended by the county. A lien for expenses paid by a county and reimbursed under the catastrophic county poor relief fund established in chapter 28-13A, shall be for the full amount of the medical expenses paid by the county before reimbursement was made from the catastrophic fund. A lien shall become effective immediately upon payment by any county, to or for the benefit of such poor person, and filing with the register of deeds office for recording and indexing. Each additional payment made by the county for such poor person shall be added to the amount of the lien. If a county receives a reimbursement from the catastrophic county poor relief fund and the county subsequently collects all or part of the claims from either the individual or a third-party source, the county shall repay a percentage of the collection to the catastrophic county poor relief fund. The percentage of the collection repaid shall equal the percentage of the claim that the catastrophic county poor relief fund reimbursement represents.

Source: SDC 1939, § 39.1702; SL 1953, ch 209, § 1; SL 1963, ch 237; SL 1993, ch 211.



§ 28-14-6 Application of lien to property of spouse--Joint tenancy--Continuation of lien.

28-14-6. Application of lien to property of spouse--Joint tenancy--Continuation of lien. If any poor person receiving benefits from the county be a married person, the lien therein established shall also be a lien upon all the property, real and personal, including joint tenancy and homestead interests, property thereafter acquired, or interest in property, of the husband or wife of such poor person as the case may be, if the Christian names of both spouses are shown in connection with the lien. Such lien shall not sever a joint tenancy or affect the right of survivorship except that the lien shall be enforceable to the extent that the county aid recipient had an interest prior to his death.

Such lien shall continue until the liability for such amount is satisfied except that such lien may be adjusted and compromised as to specific property as now provided by statute.

Source: SDC 1939, § 39.1702; SL 1953, ch 209, § 1; SL 1963, ch 237.



§ 28-14-7 Recording of poor relief payments by county auditor--Contents of record--Place of filing.

28-14-7. Recording of poor relief payments by county auditor--Contents of record--Place of filing. It shall be the duty of the county auditor, immediately after issuing of county warrants or payment of cash, as the case may be, for the benefit of any poor person, to record the name of such poor person for whose benefit such warrants or cash were issued, the amount thereof, the purpose for which such warrants or cash were issued, together with the name of the fund from which such warrants or cash were drawn, all properly indexed, and to subsequently record in a like manner each additional payment made by the county for such poor person. Such record shall be filed in the office of the register of deeds of the county in which such poor person resides, and in the county of his legal residence or last residence, if he is an inmate of any state institution or deceased.

Source: SDC 1939, § 39.1703; SL 1953, ch 209, § 2.



§ 28-14-8 Certified copies of record filed in other counties--Lien on property therein.

28-14-8. Certified copies of record filed in other counties--Lien on property therein. Certified copies of the record as to such aid to any poor person may be filed with the register of deeds of any county in the state, and shall thereupon be recorded and indexed as are similar records of such county and shall thereupon constitute notice of a lien upon any property of said poor or deceased person in said county.

Source: SDC 1939, § 39.1703; SL 1953, ch 209, § 2.



§ 28-14-9 Record as notice of lien--Joint tenancy, homestead, and after-acquired property covered.

28-14-9. Record as notice of lien--Joint tenancy, homestead, and after-acquired property covered. Such record shall be actual notice to all persons of a lien upon all property, real and personal, including joint tenancy and homestead interests belonging to such poor person, or to be thereafter acquired by the poor person or to the husband or wife of such poor person as the case may be, to the extent and amount obligated and paid by any county for the benefit of such poor person.

Source: SDC 1939, § 39.1703; SL 1953, ch 209, § 2.



§ 28-14-10 Application to county commissioners for correction of record of lien--Action by commissioners.

28-14-10. Application to county commissioners for correction of record of lien--Action by commissioners. In the event the record of a lien shall have been made under the provisions of this chapter whereby the name of the person or persons for whose benefit any payment shall have been made, or the name of any person or persons against whose property a lien may appear to have been created, shall be shown or stated by mistake or incorrectly or in such manner as not to be easily identified as the owner or owners of property, or the amount of such lien be incorrectly stated or recorded, any person whose interests are adversely affected thereby may apply to the board of county commissioners for correction of the record to conform to the facts. The board shall have authority to grant the relief sought and to direct the correction of the record accordingly.

Source: SDC 1939, § 39.1708 as enacted by SL 1941, ch 164, § 3.



§ 28-14-11 Foreclosure of lien by action--Time of commencing action--Restrictions on enforcement against homestead.

28-14-11. Foreclosure of lien by action--Time of commencing action--Restrictions on enforcement against homestead. Any lien established by virtue of these statutes may be foreclosed by action in the name of the county to satisfy the amount of the lien, together with interest, cost, and expenses of foreclosure. Such foreclosure shall not be commenced until one year after the last payment to or for the benefit of the poor person during the lifetime of the poor person or until after the death of the poor person.

Such lien shall not be enforced against the homestead of the poor person during his or her lifetime or while occupied as a homestead by the surviving spouse or minor children, except upon alienation.

Source: SDC 1939, § 39.1704; SL 1953, ch 209, § 3.



§ 28-14-12 Advertising and sale of personal property acquired by lien foreclosure.

28-14-12. Advertising and sale of personal property acquired by lien foreclosure. All property acquired by the county under this chapter shall in the case of personal property be offered for sale by the board of county commissioners of each county by advertising for bids upon two weeks' notice, published in a legal newspaper within the county, and if such board of county commissioners deem it for the best interests of the county, they shall sell the same to the highest bidder for cash.

Source: SDC 1939, § 39.1705.



§ 28-14-13 Rent or sale of real property acquired by foreclosure of lien--Crediting of moneys received.

28-14-13. Rent or sale of real property acquired by foreclosure of lien--Crediting of moneys received. In all cases of real property acquired under these statutes, the board of county commissioners is authorized to rent or sell the same in the same manner as provided for other real property acquired by the county through foreclosure of school fund mortgages, and all moneys received thereby shall be credited to the respective funds from which the money was drawn to establish the lien.

Source: SDC 1939, § 39.1705.



§ 28-14-14 Satisfaction of lien on full payment--Statement of satisfaction recorded with register of deeds--Marginal notation by register.

28-14-14. Satisfaction of lien on full payment--Statement of satisfaction recorded with register of deeds--Marginal notation by register. When full amount for which a lien against the property of any person shall have been established by virtue of the provisions of this chapter, as certified by the county auditor, shall be paid to the county treasurer of the county which shall have made such payment or payments, such lien shall be satisfied. Upon the receipt for such payment being presented to and filed with such county auditor that officer shall issue a statement, signed, and sealed, to the effect that such lien is satisfied. The statement so issued may be filed for record and recorded in the office of the register of deeds of each county in which a record of such lien has been made, without charge or fee therefor. The register of deeds shall also note the fact of such satisfaction of lien upon the margin of any record of such lien in that office.

Source: SDC 1939, § 39.1706 as enacted by SL 1941, ch 164, § 1.



§ 28-14-15 Appearance by county commissioners in lien proceedings--Compromises and agreements regarding liens--Execution of instruments.

28-14-15. Appearance by county commissioners in lien proceedings--Compromises and agreements regarding liens--Execution of instruments. The board of county commissioners shall have authority to enter the appearance of the county in any proceeding affecting the property on which the state claims a lien or charge pursuant to §§ 28-14-5 and 28-14-6, to prosecute or defend in any such proceedings to institute probate proceedings as a creditor of deceased persons, and either in the course of or in the absence of and apart from any action or proceeding enter into any stipulation, compromise, settlements, or other agreements or arrangements in respect to such lien or charge affecting such property as may seem wise, and to execute and deliver any such stipulation, modification, quitclaims, releases, partial releases, discharges, extensions, agreements, satisfactions, partial satisfactions, or subordination or other contract or stipulation or agreement which the interest of the parties or the circumstances of the case may make advisable.

Source: SDC 1939, § 39.1707 as enacted by SL 1941, ch 164, § 2.



§ 28-14-16 Filing with county auditor of application for satisfaction, compromise of lien, or correction of record.

28-14-16. Filing with county auditor of application for satisfaction, compromise of lien, or correction of record. In the event any person having any interest in any property against which a lien has been established as provided by this chapter desires to avail himself of the benefits of § 28-14-10 or of §§ 28-14-14 to 28-14-18, inclusive, he may file with the county auditor in the county in which such lien originated a written application therefor, signed and sworn to by the applicant in which shall be set forth the facts upon which such application is based.

Source: SDC 1939, § 39.1707 as enacted by SL 1941, ch 164, § 2.



§ 28-14-17 Action and resolution by county commissioners on application--Execution of instruments.

28-14-17. Action and resolution by county commissioners on application--Execution of instruments. Any such application shall be presented to the board of county commissioners of said county at its next regular meeting. If it appears to the satisfaction of the board that it will be to the best interest of the county and the circumstances of the case are such that the same is advisable, the board may, by proper resolution duly adopted authorize such stipulation, modification, quitclaim, release, partial release, discharge, extension, agreement, satisfaction, partial satisfaction, or subordination or other contract or agreement which will effect the purpose desired. Upon such resolution becoming effective and the payment of any sum specified, the chairman of the board of county commissioners and the county auditor shall be authorized to execute any such instrument on behalf of the county.

Source: SDC 1939, § 39.1707 as enacted by SL 1941, ch 164, § 2.



§ 28-14-18 Recording of satisfactions and releases--No fee--Marginal notation by register of deeds.

28-14-18. Recording of satisfactions and releases--No fee--Marginal notation by register of deeds. All satisfactions, partial satisfactions, releases, and partial releases so executed shall be filed for record in the office of the register of deeds of the respective county or counties in which is located the real property so released from such lien. Such filing and recording of such partial satisfaction, satisfactions, releases, or partial releases shall be done without any fee being charged or paid therefor. The register of deeds shall also note the fact of such satisfactions, partial satisfaction, or release or partial release upon the margin of any record of such lien in that office.

Source: SDC 1939, § 39.1707 as enacted by SL 1941, ch 164, § 2.



§ 28-14-19 Termination of lien upon closing of estate.

28-14-19. Termination of lien upon closing of estate. Any lien or encumbrance against property created by this chapter shall terminate and be discharged upon the closing and termination of the estate of any person against whom any such lien or encumbrance is claimed.

Source: SL 1987, ch 206, § 1.



§ 28-14-20 Termination of certain liens as matter of law.

28-14-20. Termination of certain liens as matter of law. Any lien or encumbrance created under this chapter prior to July 1, 1970, is hereby terminated as a matter of law.

Source: SL 1987, ch 206, § 2; SL 2001, ch 156, § 1.






Chapter 15 - County Homes [Repealed]

§ 28-15-1 to 28-15-13. Repealed.

28-15-1 to 28-15-13. Repealed by SL 1973, ch 179, § 2



§ 28-15-14 Repealed.

28-15-14. Repealed by SL 2009, ch 143, § 1.






Chapter 16 - Removal Of Indigents From County [Repealed]

CHAPTER 28-16

REMOVAL OF INDIGENTS FROM COUNTY [REPEALED]

[Repealed by SL 1974, ch 194]



Chapter 17 - County Burial

§ 28-17-1 County to employ funeral director to supervise burial or cremation of indigent person.

28-17-1. County to employ funeral director to supervise burial or cremation of indigent person. If any person dies within any county, who does not have money or means necessary to defray the funeral expenses, and whose relatives or friends are unable or unwilling to defray the expenses, the county commissioners shall employ a funeral director to provide for and superintend the burial or cremation of the deceased person.

Source: SDC 1939, § 50.0105; SL 1976, ch 173, § 23; SL 2012, ch 152, § 1.



§ 28-17-2 Funeral expense borne by county of residence or where death occurred.

28-17-2. Funeral expense borne by county of residence or where death occurred. If any person who is destitute and has no estate dies within the state, and who has no one legally bound for funeral expenses, and where there is no other source to pay the cost of burial or cremation expense, the funeral expenses shall be borne by the county in which the deceased was a resident at time of death. If no residence can be determined for the deceased person, the funeral expenses shall be borne by the county in which death occurred.

Source: SDC 1939, § 12.1911; SL 1947, ch 42; SL 1953, ch 24; SL 1967, ch 19; SL 2012, ch 152, § 2.



§ 28-17-3 Selection of funeral director--Decision regarding burial or cremation--Advertising for bids prohibited.

28-17-3. Selection of funeral director--Decision regarding burial or cremation--Advertising for bids prohibited. The selection of a funeral director may be made by the tribe or next of kin, if any, otherwise by the board of county commissioners. The determination whether the decedent is buried or cremated may be made by the tribe or next of kin, if any, otherwise by the board of county commissioners. In no case may the county commissioners advertise for bids on burial or cremation of indigent poor.

Source: SDC 1939, § 12.1911 as added by SL 1953, ch 24; SL 1967, ch 19; SL 2012, ch 152, § 3.



§ 28-17-4 Services required of funeral director--Sum allowed.

28-17-4. Services required of funeral director--Sum allowed. On county burials, the funeral director in charge shall furnish a casket and outside container and conduct the funeral services. On county cremations, the funeral director in charge shall furnish an urn or container and conduct the funeral services. The county shall allow the funeral director for merchandise and services rendered, a sum to be established by resolution of the board of county commissioners at the annual organizational meeting.

Source: SDC 1939, § 12.1911 as added by SL 1953, ch 24; SL 1967, ch 19; SL 1971, ch 170; SL 1972, ch 159; SL 1976, ch 173, § 24; SL 2012, ch 152, § 4.



§ 28-17-5 Contract for burial space and cemetery services.

28-17-5. Contract for burial space and cemetery services. In addition to the burial and cremation expenses provided in § 28-17-4, the county commissioners may contract with cemeteries within the state for burial space in a cemetery and the opening and closing of the grave.

Source: SDC 1939, § 12.1911 as added by SL 1953, ch 24; SL 1967, ch 19; SL 1972, ch 160; SL 1975, ch 185; SL 2012, ch 152, § 5.



§ 28-17-6 Payment of expenses by county--Reimbursement by county of residency--Conduct of funeral and payment of expenses for deceased veterans.

28-17-6. Payment of expenses by county--Reimbursement by county of residency--Conduct of funeral and payment of expenses for deceased veterans. The necessary and reasonable expenses of burial or cremation under this chapter shall be paid by the county treasurer, upon the order of the commissioners. If the decedent had an established residency according to § 28-13-3 in a county in this state different from that in which the decedent died, the county paying the funeral expenses shall be reimbursed by the county in which the decedent had an established residency. If the decedent was an honorably discharged United States soldier, sailor, marine, or aviator, the funeral shall be conducted and expenses paid as provided in chapter 33A-5.

Source: SDC 1939, § 50.0105; SL 1976, ch 173, § 25; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2012, ch 152, § 6.






Chapter 18 - Facilities For Care Of The Aged

§ 28-18-1 Formation of nonprofit corporations for care of aged authorized.

28-18-1. Formation of nonprofit corporations for care of aged authorized. Authority is hereby given for the incorporation of nonprofit self-sustaining corporations formed for the care and accommodation of aged persons, when duly licensed as approved by the laws of the State of South Dakota.

Source: SL 1953, ch 302, § 1; SDC Supp 1960, § 27.1209.



§ 28-18-2 Area of operation of nonprofit corporation--Control by board of directors.

28-18-2. Area of operation of nonprofit corporation--Control by board of directors. Such nonprofit corporations may operate over an area of one or more counties. Direction and control of such corporations shall be exercised by a board of directors, selected as provided by law for such corporations.

Source: SL 1953, ch 302, § 1; SDC Supp 1960, § 27.1209.



§ 28-18-3 Self-liquidating bonds issued by nonprofit corporation.

28-18-3. Self-liquidating bonds issued by nonprofit corporation. Such board of directors may issue self-liquidating bonds for the purpose of constructing or equipping necessary facilities for the purposes of the corporation.

Source: SL 1953, ch 302, § 1; SDC Supp 1960, § 27.1209.



§ 28-18-4 Cooperation and contributions of private and public agencies accepted by nonprofit corporation--Charges and conditions for admission.

28-18-4. Cooperation and contributions of private and public agencies accepted by nonprofit corporation--Charges and conditions for admission. In the operation of such nonprofit corporation, the cooperation and assistance of private individuals and charitable organizations may be utilized and the contributions of private or public agencies may be accepted. The board of directors shall have power to fix the charges and conditions for admission.

Source: SL 1953, ch 302, § 1; SDC Supp 1960, § 27.1209.



§ 28-18-5 Lease of property to nonprofit corporation by Department of Social Services.

28-18-5. Lease of property to nonprofit corporation by Department of Social Services. The Department of Social Services may lease any property under its jurisdiction, suitable for the establishment of such homes for the aged to any corporation or charitable organization that could qualify to the provisions of §§ 28-18-1 to 28-18-4, inclusive.

Source: SL 1953, ch 302, § 2; SDC Supp 1960, § 27.1210; SL 1989, ch 21, § 150; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 28-18-6 County and municipal contributions to nonprofit corporations--Maximum--Appropriation from general fund.

28-18-6. County and municipal contributions to nonprofit corporations--Maximum--Appropriation from general fund. The boards of county commissioners of the several counties and the governing bodies of municipalities of this state, may, in their discretion, contribute sums of money annually not to exceed twenty thousand dollars per annum to nonprofit self-sustaining corporations formed for the care and accommodation of aged persons under the provisions of §§ 28-18-1 to 28-18-4, inclusive.

For the purpose of carrying out the provisions of this section, such boards of county commissioners and such governing bodies of municipalities may appropriate out of the general fund of their respective counties or municipalities.

Source: SL 1953, ch 34; SL 1957, ch 152; SDC Supp 1960, § 12.0617-12; SL 1961, ch 31, § 2; SL 1963, ch 38.



§ 28-18-7 Municipal revenue bonds authorized for establishment and operation of facilities for the aged.

28-18-7. Municipal revenue bonds authorized for establishment and operation of facilities for the aged. Any municipality may issue revenue bonds to provide funds for the purpose of acquiring, constructing, improving, operating, and maintaining municipal hospitals, nursing homes, retirement homes, or related institutions for the care of the aged or for the purpose of refunding outstanding revenue bonds issued under the provisions of this chapter.

Source: SL 1963, ch 286, § 1; SL 1984, ch 43, § 104.



§ 28-18-8 Authorization, issuance, and sale of bonds.

28-18-8. Authorization, issuance, and sale of bonds. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B and § 9-54-12.

Source: SL 1963, ch 286, § 1; SL 1984, ch 43, § 105.



§ 28-18-9 Municipal revenue bonds payable solely from revenues--Credit and taxing power not pledged--Indebtedness not within constitutional limits.

28-18-9. Municipal revenue bonds payable solely from revenues--Credit and taxing power not pledged--Indebtedness not within constitutional limits. Such revenue bonds shall be payable solely from and shall constitute a lien upon the gross revenues derived from and traceable to properties acquired by the expenditure of the proceeds of revenue bonds, or of bonds refunded thereby, as fixed and determined by the governing body in accordance with the provisions of this chapter. The credit and taxing powers of the municipality shall not be pledged for the payment of revenue bonds issued hereunder and the bondholders shall have no right to compel the appropriation of any of the municipality's other funds, money, or property for the payment of the principal thereof or interest thereon. Nothing herein contained shall be deemed to authorize the incurring by any municipality of indebtedness within the meaning of any constitutional or statutory limitation upon municipal indebtedness.

Source: SL 1963, ch 286, §§ 1, 7.



§ 28-18-10 Repealed.

28-18-10. Repealed by SL 1984, ch 43, § 131



§ 28-18-11 Covenants and agreements in municipal revenue bonds for protection of bondholders--Remedies of bondholders.

28-18-11. Covenants and agreements in municipal revenue bonds for protection of bondholders--Remedies of bondholders. By the resolution or ordinance authorizing revenue bonds, the governing body may make and enter into on the part of the municipality covenants and agreements with the purchasers and holders thereof from time to time concerning minimum rentals and charges, continuance of ownership and proper operation and maintenance of the hospital, nursing facility, or other facility herein authorized, administration, application, and investment of and accounting for the revenues thereof and the proceeds of the bonds, insurance on the facilities and bonds of employees, relative priorities of lien of outstanding and future bonds upon the gross revenues, refunding of bonds, and the enforcement of bondholders rights, and any other lawful stipulations and covenants which the governing body deems suitable for the security of the bondholders or to reduce the interest cost on the bonds, and the holder of any bond issued hereunder may compel by appropriate court action the performance thereof, whether or not his bond is in default.

Source: SL 1963, ch 286, § 3; SL 1968, ch 187; SL 1984, ch 43, § 106.



§ 28-18-12 Reference in bonds to authorizing resolutions--Negotiability.

28-18-12. Reference in bonds to authorizing resolutions--Negotiability. Bonds issued pursuant to § 28-18-7 may refer to the authorizing resolution or resolutions for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8, notwithstanding any conditions expressed therein or in the resolutions.

Source: SL 1963, ch 286, § 5; SL 1984, ch 43, § 107.



§ 28-18-13 Repealed.

28-18-13. Repealed by SL 1984, ch 43, § 131



§ 28-18-14 Special fund created prior to delivery of bonds--Gross receipts pledged to fund.

28-18-14. Special fund created prior to delivery of bonds--Gross receipts pledged to fund. Prior to delivery of any such bonds, the governing body shall by the resolutions required by § 28-18-7 create a special fund and appropriate and pledge thereto all gross receipts in respect of rentals, fees, licenses, and other charges however designated, imposed by the municipality for the use or occupancy of the facilities and of any future additions and betterments thereto or for admission of individuals to the same or any part thereof.

Source: SL 1963, ch 286, § 2.



§ 28-18-15 , 28-18-16. Repealed.

28-18-15, 28-18-16. Repealed by SL 1984, ch 43, § 131



§ 28-18-17 Rentals and charges established by municipality--Expenses and bond retirement covered by revenues.

28-18-17. Rentals and charges established by municipality--Expenses and bond retirement covered by revenues. The governing body of each municipality issuing bonds under § 28-18-7 shall have the authority, and it shall be its duty, to establish and collect reasonable rentals or charges for the use and occupancy of and for the services furnished at such facilities. Such rentals and charges shall be fixed according to schedules, and shall be revised when necessary, so as to produce gross revenues at all times sufficient for current operation and maintenance of the hospital, nursing facility, or other facility and sufficient for prompt payment of all outstanding revenue bonds and interest and creation and maintenance of agreed reserves.

Source: SL 1963, ch 286, § 3; SL 1968, ch 187.



§ 28-18-17.1 Lease-purchase agreements authorized--Pledge of facility and net earnings to payment of bonds and interest.

28-18-17.1. Lease-purchase agreements authorized--Pledge of facility and net earnings to payment of bonds and interest. The governing body of each municipality shall have the power to enter into lease-purchase agreements for a term not to exceed the maturity of the bonds issued under § 28-18-7 by ordinance with any person, firm, or corporation for such facilities. Such lease-purchase agreements shall provide for contractual payments sufficient to amortize the cost of the facilities to be constructed and equipment, plus the fair market value on the date of the agreement, of the site. Such agreements shall also provide for a reasonable rate of interest on the outstanding principal and reimburse the municipality for the cost of any other obligation assumed by it under the contract. In the event the governing body enters into a lease-purchase agreement, the governing body notwithstanding any other provision of this chapter, may pledge the facility constructed and the net earnings therefrom to the payment of said bonds and interest thereon, and provide that the net earnings thereof be set apart as a debt service fund for that purpose.

Source: SL 1963, ch 286, § 3 as added by SL 1968, ch 187.



§ 28-18-18 Operational expenses paid from special fund--Appropriations for payment of bonds.

28-18-18. Operational expenses paid from special fund--Appropriations for payment of bonds. From the fund created pursuant to § 28-18-14 shall be paid as incurred and allowed all normal, reasonable, and current expenses of the operation and maintenance of the facilities, and the revenues remaining in said fund from time to time after payment of such expenses shall be appropriated to a separate account to the extent necessary for the payment of principal of and interest on the bonds and maintenance of such reserves securing said payments as shall be covenanted and agreed with the purchaser and holders of said bonds.

Source: SL 1963, ch 286, § 2.



§ 28-18-19 Findings and determinations binding on municipality.

28-18-19. Findings and determinations binding on municipality. The findings and determinations authorized in §§ 28-18-7 to 28-18-18, inclusive, shall constitute binding representations, recitals, and covenants of each municipality issuing revenue bonds hereunder to and with the purchasers and holders of all such bonds.

Source: SL 1963, ch 286, § 2.



§ 28-18-20 Severability of provisions.

28-18-20. Severability of provisions. If any provision of §§ 28-18-7 to 28-18-19, inclusive, or any resolution or resolutions authorizing the issuance of bonds pursuant to said sections, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of said sections or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of said sections, and the provisions and applications of said sections are declared to be severable.

Source: SL 1963, ch 286, § 7.






Chapter 19 - South Dakota Housing Development Authority [Transferred]

CHAPTER 28-19

SOUTH DAKOTA HOUSING DEVELOPMENT AUTHORITY [TRANSFERRED]

[Transferred to Chapter 11-11]



Chapter 20 - Liens For Overpayments And Debt

§ 28-20-1 Imposition of lien for overpayment or certain overdue family, spousal, or child support obligations.

28-20-1. Imposition of lien for overpayment or certain overdue family, spousal, or child support obligations. The Department of Social Services may impose a lien upon the real and personal property of any person who is a resident of or owns property in this state, and who is receiving or has received assistance from or through the department and has received an overpayment or overissuance of assistance to which he was not entitled, or who is indebted to the department or another state for overdue family support obligations, or who owes an overdue support obligation for a spouse or child who is not receiving public assistance, but who is eligible for support enforcement services.

Source: SL 1984, ch 206, § 1; SL 1986, ch 218, § 54.



§ 28-20-2 Determination of debt--Notice of lien--Priority.

28-20-2. Determination of debt--Notice of lien--Priority. The Department of Social Services, upon a judicial determination of debt, or an administrative determination of debt under chapter 25-7A, may file a notice of lien pursuant to chapter 44-2. The priority of this lien shall be established as of its date of filing.

Source: SL 1984, ch 206, § 2.



§ 28-20-3 Motor vehicles--Notation on certificate of title--Priority.

28-20-3. Motor vehicles--Notation on certificate of title--Priority. A notice of lien filed under § 28-20-2 shall be a lien against any motor vehicle as defined by § 32-3-1, which is registered individually or jointly in the name of the debtor. The register of deeds shall note the lien upon any certificate of title as provided in § 32-3-38. The priority of this lien shall be established as of its date of filing.

Source: SL 1984, ch 206, § 3.



§ 28-20-4 Register of deeds not entitled to fee.

28-20-4. Register of deeds not entitled to fee. The register of deeds is not entitled to any fee for registering or filing a lien under this chapter.

Source: SL 1984, ch 206, § 4.






Chapter 21 - ABLE Savings Program

§ 28-21-1 Definitions.

28-21-1. Definitions. Terms used in this chapter mean:

(1) "ABLE savings program," a qualified savings program established under section 529A of the Internal Revenue Code, 26 U.S.C. 529A;

(2) "Council," the South Dakota Investment Council.
Source: SL 2016, ch 149, § 1.



§ 28-21-2 Determination of eligibility or amount of state or local benefits for ABLE savings program beneficiary.

28-21-2. Determination of eligibility or amount of state or local benefits for ABLE savings program beneficiary. When determining the eligibility or amount of benefits to be received by a designated beneficiary of an ABLE savings program, a state or local agency may not consider a contribution to an account in a qualified ABLE savings program, earnings on the contribution, or a distribution from the account for qualified disability expenses as defined in section 529A(e)(5) of the Internal Revenue Code, 26 U.S.C. 529A(e)(5), as of January 1, 2016.

Source: SL 2016, ch 149, § 2.



§ 28-21-3 Information about ABLE savings programs.

28-21-3. Information about ABLE savings programs. The council may provide information about ABLE savings programs to residents of this state. The state investment officer and the employees of the Division of Investment may assist the council in carrying out its duties under this chapter.

Source: SL 2016, ch 149, § 3.



§ 28-21-4 ABLE accounts not guaranteed.

28-21-4. ABLE accounts not guaranteed. Nothing in this chapter creates any obligation of the council, the state, state investment officer, the Division of Investment, or any agency or instrumentality of the state to guarantee for the benefit of any account owner or designated beneficiary with respect to the return of principal, rate of interest or other return on any account, or payment of interest or other return on any account.

Source: SL 2016, ch 149, § 4.



§ 28-21-5 Immunity from liability.

28-21-5. Immunity from liability. The council, each council member, the state investment officer, and each employee of the Division of Investment personally is immune from any and all liability for actions taken in good faith in the discharge of the council's responsibilities under this chapter.

Source: SL 2016, ch 149, § 5.






Chapter 22 - Rate-setting for Community-based Health and Human Services Providers

§ 28-22-1 Rate-setting methodology for services.

28-22-1. Rate-setting methodology for services. The Department of Social Services and the Department of Human Services shall jointly establish a rate-setting methodology for services delivered by community-based health and human services providers. Each category of service shall undergo a comprehensive rate modeling analysis at least every five years. The departments may elect to conduct the analysis earlier or on a more frequent basis if warranted by cost report information or other market conditions. Any new service model shall undergo comprehensive rate modeling analysis prior to implementation.

Source: SL 2017, ch 122, § 1.



§ 28-22-2 Information for rate modeling analysis--Public record.

28-22-2. Information for rate modeling analysis--Public record. Rate modeling analysis shall include a review of current cost report data, specific service delivery and staffing requirements, training and fidelity standards associated with related service models, current market factors, and current and impending state and federal policies that may impact the cost of service delivery. Any information gathered will be public record.

Source: SL 2017, ch 122, § 2.



§ 28-22-3 Rate modeling to include each service category.

28-22-3. Rate modeling to include each service category. Rate modeling analyses shall be an inclusive work group process including providers representing each service category under review.

Source: SL 2017, ch 122, § 3.



§ 28-22-4 Adjustment of rate determination .

28-22-4. Adjustment of rate determination. Rate determination resulting from rate modeling analyses utilizing historical cost report information shall be adjusted in a manner to be applied in a prospective fashion subject to federal requirements.

Source: SL 2017, ch 122, § 4.



§ 28-22-5 Annual report to Governor and Legislature.

28-22-5. Annual report to Governor and Legislature. The department shall report any rate variance to the Governor and to the Legislature on an annual basis in conjunction with annual budget hearings.

Source: SL 2017, ch 122, § 5.



§ 28-22-6 Application of chapter.

28-22-6. Application of chapter. This chapter applies to all state funded services, including federal funding, Medicaid and block grant fund sources, state general funds, and other funds allocated by the Department of Social Services or the Department of Human Services, that are provided by the following types of community-based providers:

(1) Nursing facilities;

(2) Assisted living facilities;

(3) In-home service providers;

(4) Group care providers;

(5) Psychiatric residential treatment facilities;

(6) Substance abuse disorder treatment and prevention providers;

(7) Community mental health centers;

(8) Intermediate care facilities for co-occurring intellectual and developmental disabilities;

(9) Community support providers; and

(10) Other types of providers deemed appropriate for inclusion by either the secretary of the Department of Social Services or the secretary of the Department of Human Services.
Source: SL 2017, ch 122, § 6.









Title 29 - SUCCESSION AND WILLS

Chapter 01 - Intestate Succession [Repealed]

§ 29-1-1 to 29-1-14. Repealed.

29-1-1 to 29-1-14. Repealed by SL 1995, ch 167, § 96



§ 29-1-15 Repealed.

29-1-15. Repealed by SL 1991, ch 210, § 8



§ 29-1-15.1 Repealed.

29-1-15.1. Repealed by SL 1995, ch 167, § 96



§ 29-1-16 Repealed.

29-1-16. Repealed by SL 1991, ch 210, § 9



§ 29-1-17 to 29-1-24. Repealed.

29-1-17 to 29-1-24. Repealed by SL 1995, ch 167, § 96






Chapter 02 - Execution And Validity Of Wills [Repealed]

§ 29-2-1 to 29-2-27. Repealed.

29-2-1 to 29-2-27. Repealed by SL 1995, ch 167, § 96






Chapter 03 - Revocation Of Wills [Repealed]

§ 29-3-1 to 29-3-13. Repealed.

29-3-1 to 29-3-13. Repealed by SL 1995, ch 167, § 96






Chapter 04 - Wills Deposited With Clerk Of Courts [Repealed]

§ 29-4-1 to 29-4-3. Repealed.

29-4-1 to 29-4-3. Repealed by SL 1995, ch 167, § 96






Chapter 05 - Interpretation Of Wills [Repealed]

§ 29-5-1 to 29-5-36. Repealed.

29-5-1 to 29-5-36. Repealed by SL 1995, ch 167, § 96






Chapter 06 - Implementation Of Wills [Repealed]

§ 29-6-1 to 29-6-25. Repealed.

29-6-1 to 29-6-25. Repealed by SL 1995, ch 167, § 96






Chapter 07 - Apportionment Of Federal Estate Tax [Repealed]

§ 29-7-1 to 29-7-7. Repealed.

29-7-1 to 29-7-7. Repealed by SL 1995, ch 167, § 96






Chapter 08 - Simultaneous Death Act [Repealed]

§ 29-8-1 to 29-8-8. Repealed.

29-8-1 to 29-8-8. Repealed by SL 1995, ch 167, § 96






Chapter 09 - Disqualification Of Willful Slayer [Repealed]

§ 29-9-1 to 29-9-20. Repealed.

29-9-1 to 29-9-20. Repealed by SL 1995, ch 167, § 96









Title 29A - UNIFORM PROBATE CODE

Chapter 01 - Curative Statutes [Repealed]

CHAPTER 29A-1

CURATIVE STATUTES [REPEALED]

[Repealed by SL 1995, ch 167, § 97]



Chapter 01 - General Provisions, Definitions And Probate Jurisdiction Of Court

§ 29A-1-101 Short title.

29A-1-101. Short title. This title shall be known and may be cited as the South Dakota Uniform Probate Code. The code consists of chapters 29A-1 to 29A-6, inclusive.

Source: SL 1995, ch 167, § 1-101.



§ 29A-1-102 Purposes--Rule of construction.

29A-1-102. Purposes--Rule of construction. The South Dakota Uniform Probate Code shall be liberally construed and applied to promote simplification, clarification, and efficiency in the law of decedent's estates, guardianship and conservatorship, and multiple-party accounts and other nonprobate transfers.

Source: SL 1995, ch 167, § 1-102; SL 1998, ch 282, § 44; SL 2017, ch 208, § 37.



§ 29A-1-103 Supplementary general principles of laws applicable.

29A-1-103. Supplementary general principles of laws applicable. Unless displaced by the particular provisions of this code, the principles of law and equity supplement its provisions.

Source: SL 1995, ch 167, § 1-103.



§ 29A-1-103.1 Certain provisions governing express trusts for third-party beneficiaries applicable.

29A-1-103.1. Certain provisions governing express trusts for third-party beneficiaries applicable. The provisions of §§ 55-3-24 to 55-3-44, inclusive, are applicable to actions or proceedings relating to estates supervised or administered under Title 29A.

Source: SL 2000, ch 229, § 21.



§ 29A-1-104 Severability.

29A-1-104. Severability. If any provision of this code or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are severable.

Source: SL 1995, ch 167, § 1-104.



§ 29A-1-106 Effect of fraud and evasion.

29A-1-106. Effect of fraud and evasion. If fraud has been perpetrated in connection with any proceeding or in any statement filed under this code or if fraud is used to avoid or circumvent the provisions or purposes of this code, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person (other than a bona fide purchaser) benefitting from the fraud, whether innocent or not. Any proceeding must be commenced within two years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than five years after the time of commission of the fraud. This section does not limit remedies relating to fraud perpetrated on a decedent during the decedent's lifetime which affect the succession of the decedent's estate.

Source: SL 1995, ch 167, § 1-106.



§ 29A-1-107 Evidence as to death or status.

29A-1-107. Evidence as to death or status. In addition to the rules of evidence in courts of general jurisdiction, the following rules relating to a determination of death and status apply:

(1) Death occurs when an individual is determined to be dead under § 34-25-18.1.

(2) A certified or authenticated copy of a death certificate issued by an official or agency of the place where the death occurred is prima facie proof of the fact, place, date, time of death, and identity of the decedent.

(3) A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is dead, alive, or an absentee is prima facie proof of the status and of the dates, circumstances, and places disclosed by the record or report.

(4) In the absence of prima facie proof of death, the fact of death may be established by other competent evidence, including circumstantial evidence.

(5) An absentee who has not been seen or heard from for a continuous period of five years, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead and is presumed to have died at the end of the period.

(6) A document described in paragraph (2) or (3) that states a time of death 120 hours or more after the time of death of another individual is prima facie proof that the individual survived the other individual by 120 hours.
Source: SL 1995, ch 167, § 1-107.



§ 29A-1-108 Acts by holder of general power

29A-1-108. Acts by holder of general power. For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative or trustee, and for purposes of consenting to modification or termination of a trust or to deviation from its terms, the sole holder or all co-holders of a presently exercisable general power of appointment are deemed to act for beneficiaries to the extent their interests (as objects, takers in default, or otherwise) are subject to the power.

Source: SL 1995, ch 167, § 1-108.



§ 29A-1-201 General definitions

29A-1-201. General definitions. Subject to additional definitions contained in the subsequent chapters that are applicable to specific chapters, parts, or sections, and unless the context otherwise requires, in this code:

(1) "Absentee" means an individual who has disappeared, who has been forcibly detained either illegally or by a foreign power, or who is otherwise located in a foreign country and is unable to return.

(2) "Agent" includes an attorney-in-fact under a durable or nondurable power of attorney.

(3) "Application" means a written request to the clerk of court for an order of informal probate or appointment under Part 3 of chapter 29A-3.

(4) "Beneficiary," as it relates to a trust beneficiary, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer; as it relates to a charitable trust, includes any person entitled to enforce the trust; as it relates to a "beneficiary of a beneficiary designation," refers to a beneficiary of an insurance or annuity policy, of a POD account, of a security registered in beneficiary form (TOD), or of a pension, profit-sharing, retirement, or similar benefit plan, or other nonprobate transfer at death; and, as it relates to a "beneficiary designated in a governing instrument," includes a grantee of a deed, a devisee, a trust beneficiary, a beneficiary of a beneficiary designation, a donee, appointee, or taker in default of a power of appointment, and a person in whose favor a power of attorney or a power held in any individual, fiduciary, or representative capacity is exercised.

(5) "Beneficiary designation" refers to a governing instrument naming a beneficiary of an insurance or annuity policy, of a POD account, of a security registered in beneficiary form (TOD), or of a pension, profit-sharing, retirement, or similar benefit plan, or other nonprobate transfer at death.

(6) "Child" includes an individual entitled to take as a child under this code by intestate succession from the parent whose relationship is involved and excludes a person who is only a stepchild, a foster child, a grandchild, or any more remote descendant. Any child of a deceased parent who is born after the decedent's death is considered a child in being at the decedent's death, if the child was conceived prior to the decedent's death, was born within ten months of the decedent's death, and survived one hundred twenty hours or more after birth.

(7) "Claims," in respect to estates of decedents, includes liabilities of the decedent whether arising in contract, in tort, or otherwise, and liabilities of the estate which arise at or after the death of the decedent, including funeral expenses and expenses of administration. The term does not include estate or inheritance taxes, or demands or disputes regarding title of a decedent to specific assets alleged to be included in the estate.

(8) "Court" means the circuit court.

(9) "Conservator" means a person appointed by a court to manage the estate of a minor or protected person.

(10) "Descendant" of an individual means the individual's descendants of all generations, with the relationship of parent and child at each generation being determined by the definition of child and parent contained in this code.

(11) "Devise," when used as a noun, means a testamentary disposition of real or personal property and, when used as a verb, means to dispose of real or personal property by will.

(12) "Devisee" means a person designated in a will to receive a devise. For the purposes of chapter 29A-2, in the case of a devise to an existing trust or trustee, or to a trustee or trust described by will, the beneficiaries are devisees and the trustee or trust is not a devisee. For purposes of chapter 29A-3, the trust or trustee is the devisee and the beneficiaries are not devisees.

(13) "Distributee" means any person who has received property of a decedent from a personal representative other than as a creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining with the trustee. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative. For the purposes of this provision, "testamentary trustee" includes a trustee to whom assets are transferred by will, to the extent of the devised assets.

(14) "Estate" includes the property of the decedent, trust, or other person whose affairs are subject to this code as originally constituted and as it exists from time to time during administration.

(15) "Exempt property" means the property of a decedent's estate which is referred to in § 29A-2-402.

(16) "Fiduciary" includes a personal representative, guardian, conservator, and trustee.

(17) "Foreign personal representative" means a personal representative appointed by another jurisdiction.

(18) "Formal proceedings" means proceedings conducted before a judge with notice to interested persons.

(19) "Governing instrument" means a deed, will, trust, insurance or annuity policy, POD account, security registered in beneficiary form (TOD), pension, profit-sharing, retirement, or similar benefit plan, instrument creating or exercising a power of appointment or a power of attorney, or a dispositive, appointive, or nominative instrument of any similar type.

(20) "Guardian" means a person appointed by a court to be responsible for the personal affairs of a minor or protected person, but excludes one who is merely a guardian ad litem.

(21) "Heirs," except as controlled by § 29A-2-711, means persons, including the surviving spouse and the state, who are entitled under the statutes of intestate succession to the property of a decedent.

(22) "Informal proceedings" means those conducted without notice to interested persons by the clerk of court.

(23) "Interested person" includes heirs, devisees, children, spouses, creditors, beneficiaries, and any others having a property right in or claim against a trust estate or the estate of a decedent, minor, or protected person. It also includes persons having priority for appointment as personal representative, and other fiduciaries representing interested persons. The meaning as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding.

(24) "Joint tenants with the right of survivorship" and "community property with the right of survivorship" includes co-owners of property held under circumstances that entitle one or more to the whole of the property on the death of the other or others, but excludes forms of co-ownership registration in which the underlying ownership of each party is in proportion to that party's contribution.

(25) "Lease" includes an oil, gas, or other mineral lease.

(26) "Letters" includes letters testamentary, letters of guardianship, letters of administration, and letters of conservatorship.

(27) "Minor" means an individual who is under eighteen years of age.

(28) "Mortgage" means any conveyance, agreement, or arrangement in which property is encumbered or used as security.

(29) "Nonresident decedent" means a decedent who was domiciled in another jurisdiction at the time of death.

(30) "Organization" means a corporation, business trust, limited liability company, estate, trust, partnership, joint venture, association, government or governmental subdivision or agency, or any other legal or commercial entity.

(31) "Parent" includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent under this code by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent.

(32) "Payor" means a trustee, insurer, business entity, employer, government, governmental agency or subdivision, or any other person authorized or obligated by law or a governing instrument to make payments.

(33) "Person" means an individual or an organization.

(34) "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status. "General personal representative" excludes a special administrator.

(35) "Petition" means a written request to the court for an order after notice.

(36) "Power of appointment" means a power to vest absolute ownership in the property subject to the power, whether or not the powerholder then had capacity to exercise the power. "General power of appointment" means a power exercisable in favor of the powerholder, the powerholder's estate, the powerholder's creditors, or the creditors of the powerholder's estate, whether or not the power is also exercisable in favor of others. "Presently exercisable general power of appointment" includes a power to revoke or invade the principal of a trust or other property arrangement, but excludes a power exercisable only by the powerholder's will.

(37) "Proceeding" includes action at law and suit in equity.

(38) "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(39) "Protected person" means an individual for whom a guardian or conservator has been appointed other than for reasons of minority.

(40) "Security" includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate, and, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt, or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing.

(41) "Settlement," in reference to a decedent's estate, includes the full process of administration, distribution, and closing.

(42) "Special administrator" means a personal representative as described by §§ 29A-3-614 to 29A-3-618, inclusive.

(43) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(44) "Stepchild," with reference to an individual, means a child of the individual's spouse, including a child of a surviving or deceased spouse but excluding a child of the individual or a child of a divorced spouse.

(45) "Successor personal representative" means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative.

(46) "Successors" means persons, other than creditors, who are entitled to property of a decedent under the decedent's will or this code.

(47) "Supervised administration" refers to the proceedings described in chapter 29A-3, Part 5.

(48) "Survive" means that an individual has neither predeceased an event, including the death of another individual, nor is deemed to have predeceased an event under § 29A-2-104 or 29A-2-702. The term includes its derivatives, such as "survives," "survived," "survivor," and "surviving."

(49) "Testacy proceeding" means a proceeding to establish a will or determine intestacy.

(50) "Trust" includes an express trust, private or charitable, with additions thereto, wherever and however created. The term also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust. The term excludes other constructive trusts and excludes resulting trusts, conservatorships, personal representatives, trust accounts as defined in § 29A-6-101, custodial arrangements for minors pursuant to chapter 55-10A, business trusts providing for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind, and any arrangement under which a person is nominee or escrowee for another.

(51) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.

(52) "Will" means an instrument, including a codicil, executed with testamentary intent and in the manner prescribed by this code, including an instrument which (i) disposes of property on or after the testator's death, (ii) appoints a personal representative, (iii) revokes or amends another will, (iv) nominates a guardian or conservator, or (v) expressly excludes or limits the right of an individual or class to succeed to property of the decedent passing by intestate succession.
Source: SL 1995, ch 167, § 1-201; SL 2007, ch 247, § 4.



§ 29A-1-301 Territorial application.

29A-1-301. Territorial application. Except as otherwise provided in this code, this code applies to and the court has jurisdiction over (1) the estates of decedents and absentees domiciled in this state, (2) the property of nonresident decedents located in this state or property coming into the control of a fiduciary who is subject to the laws of this state, (3) guardianship proceedings for individuals domiciled in or located in this state, (4) conservatorship proceedings for individuals domiciled in or who have property located in this state, and (5) multiple-person bank accounts and other nonprobate transfers in this state.

Source: SL 1995, ch 167, § 1-301.



§ 29A-1-303 Venue.

29A-1-303. Venue. If a proceeding under this code could be maintained in more than one county in this state, the court of the county in which the proceeding is first commenced has the exclusive right to proceed unless that court determines that venue is properly in another court.

Source: SL 1995, ch 167, § 1-303.



§ 29A-1-304 Practice in court.

29A-1-304. Practice in court. Unless specifically provided to the contrary in this code or unless inconsistent with its provisions, the rules of civil procedure, including the rules concerning vacation of orders and appellate review, govern formal proceedings under this code.

Source: SL 1995, ch 167, § 1-304.



§ 29A-1-305 Records and certified copies.

29A-1-305. Records and certified copies. The clerk of court shall maintain a record of each document relating to a decedent's estate or guardianship or conservatorship which may be filed with the court under this code, including petitions and applications, demands for notices, and of any orders or responses relating thereto, and establish and maintain a system for indexing, filing, or recording which is sufficient to enable users of the records to obtain adequate information. Upon payment of the fees required by law the clerk must issue certified copies of any probated wills, letters, or any other record of paper filed or recorded. Certificates relating to probated wills must indicate whether the decedent was domiciled in this state and whether the probate was formal or informal. Certificates relating to letters must show the date of appointment.

Source: SL 1995, ch 167, § 1-305.



§ 29A-1-306 Jury trial.

29A-1-306. Jury trial. (a) If duly demanded, a party is entitled to trial by jury in a formal testacy proceeding and any proceeding in which any controverted question of fact arises as to which any party has a constitutional right to trial by jury.

(b) If there is no right to trial by jury under subsection (a) or the right is waived, the court in its discretion may call a jury to decide any issue of fact, in which case the verdict is advisory only.

Source: SL 1995, ch 167, § 1-306.



§ 29A-1-307 Performance of acts and orders.

29A-1-307. Performance of acts and orders. The acts and orders which this code specifies as performable by the clerk of court may be performed either by a judge of the court or by the clerk.

Source: SL 1995, ch 167, § 1-307.



§ 29A-1-310 Oath or affirmance on filed documents.

29A-1-310. Oath or affirmance on filed documents. Except as otherwise specifically provided in this code, every document filed with the court under this code including applications, petitions, and demands for notice, shall be deemed to include an oath, affirmation, or statement to the effect that its representations are true as far as the person executing or filing it knows or is informed, and penalties for perjury may follow deliberate falsification in the document.

Source: SL 1995, ch 167, § 1-310.



§ 29A-1-311 Fixing time and place for hearings.

29A-1-311. Fixing time and place for hearings. A judge or clerk of courts may fix a time and place for hearing on any guardianship petition, conservatorship petition, petition for testacy, appointment, or other probate matter pursuant to Title 29A as well as for any petitions relating to the administration of trust estates under chapter 21-22. Any order or notice signed by a clerk of courts need not be attested but shall be sealed with the official seal of the circuit court.

Source: SL 1997, ch 110, § 1.



§ 29A-1-401 Notice--Method and time of giving.

29A-1-401. Notice--Method and time of giving. (a) If notice of a hearing on any petition is required and except for specific notice requirements as otherwise provided, the petitioner shall cause notice of the time and place of hearing of any petition, together with a copy of the petition, to be given to any interested person or the person's attorney if the person has appeared by attorney or requested that notice be sent to an attorney. Notice shall be given:

(1) By mailing a copy of the notice of hearing and of the petition at least fourteen days before the time set for the hearing by certified, registered, or ordinary first class mail addressed to the person being notified at the post office address given in the person's demand for notice, if any, or at the person's place of residence, if known;

(2) By delivering a copy of the notice of hearing and of the petition to the person being notified personally at least fourteen days before the time set for the hearing; or

(3) If the address or identity of any person is not known and cannot be ascertained with reasonable diligence, by publishing at least once a week for three consecutive weeks, a copy of the notice of hearing in a legal newspaper in the county where the hearing is to be held, the last publication of which is to be at least fourteen days before the time set for the hearing; or

(4) If any person entitled to notice is a resident of a foreign country, by mailing a copy of the notice of hearing and a copy of the petition to the legation of the foreign country at Washington, D.C. at least fourteen days prior to the date fixed for hearing.

(b) The court for good cause shown may provide for a different method or time of giving notice for any hearing.

(c) Proof of the giving of notice shall be made on or before the hearing and filed in the proceeding.

Source: SL 1995, ch 167, § 1-401; SL 1997, ch 171, § 1; SL 2000, ch 135, § 1; SL 2004, ch 188, § 1.



§ 29A-1-402 Notice--Waiver.

29A-1-402. Notice--Waiver. A person, including a guardian ad litem, conservator, or other fiduciary, may waive notice by a writing signed by the person or the person's attorney and filed in the proceeding. An individual for whom a guardianship or conservatorship is sought, or for whom a guardian or conservator has been appointed, may not waive notice.

Source: SL 1995, ch 167, § 1-402.






Chapter 02 - Intestate Succession And Wills

§ 29A-2-101 Intestate estate.

29A-2-101. Intestate estate. (a) Any part of a decedent's estate not effectively disposed of by will or otherwise passes by intestate succession to the decedent's heirs as prescribed in this code, except as modified by the decedent's will.

(b) A decedent by will may expressly exclude or limit the right of an individual or class to succeed to property of the decedent passing by intestate succession. If that individual or a member of that class survives the decedent, the share of the decedent's intestate estate to which that individual or class would have succeeded passes as if that individual or all members of that class had disclaimed their intestate shares.

Source: SL 1995, ch 167, § 2-101.



§ 29A-2-102 Share of the spouse.

29A-2-102. Share of the spouse. The intestate share of a decedent's surviving spouse is:

(1) The entire intestate estate if:

(i) No descendant of the decedent survives the decedent; or

(ii) All of the decedent's surviving descendants are also descendants of the surviving spouse;

(2) The first $100,000, plus one-half of any balance of the intestate estate, if one or more of the decedent's surviving descendants are not descendants of the surviving spouse.
Source: SL 1995, ch 167, § 2-102.



§ 29A-2-103 Shares of heirs other than surviving spouse.

29A-2-103. Shares of heirs other than surviving spouse. Any part of the intestate estate not passing to the decedent's surviving spouse under § 29A-2-102, or the entire intestate estate if there is no surviving spouse, passes in the following order to the individuals designated below who survive the decedent:

(1) To the decedent's descendants by representation;

(2) If there is no surviving descendant, to the decedent's parents equally if both survive, or to the surviving parent;

(3) If there is no surviving descendant or parent, to the descendants of the decedent's parents or either of them by representation;

(4) If there is no surviving descendant, parent, or descendant of a parent, but the decedent is survived by one or more grandparents or descendants of grandparents, half of the estate passes to the decedent's paternal grandparents equally if both survive, or to the surviving paternal grandparent, or by representation to the descendants of the decedent's paternal grandparents or either of them if both are deceased; and the other half passes to the decedent's maternal relatives in the same manner; but if there is no surviving grandparent or descendant of a grandparent on either the paternal or the maternal side, the entire estate passes to the decedent's relatives on the other side in the same manner as the half.
Source: SL 1995, ch 167, § 2-103.



§ 29A-2-104 Requirement that heir survive decedent for 120 hours.

29A-2-104. Requirement that heir survive decedent for 120 hours. An individual who fails to survive the decedent by 120 hours is deemed to have predeceased the decedent for purposes of homestead allowance, exempt property, and intestate succession, and the decedent's heirs are determined accordingly. This section is not to be applied if its application would result in a taking of intestate estate by the state under § 29A-2-105.

Source: SL 1995, ch 167, § 2-104.



§ 29A-2-105 No taker.

29A-2-105. No taker. If there is no taker under the provisions of this chapter, the intestate estate passes to the State of South Dakota as provided in § 29A-3-914.

Source: SL 1995, ch 167, § 2-105.



§ 29A-2-106 Representation.

29A-2-106. Representation. (a) If, under § 29A-2-103(1), a decedent's intestate share or a part thereof passes "by representation" to the decedent's descendants, the estate or part thereof is divided into as many equal shares as there are (i) surviving children of the decedent, if any, and (ii) children of the decedent who failed to survive the decedent but who left descendants who survive the decedent. Each surviving child is allocated one share. The share of each child who failed to survive the decedent but who left descendants who survive the decedent is divided in the same manner, with subdivision repeating at each succeeding generation until the share is fully allocated among surviving descendants.

(b) If, under § 29A-2-103(3) or (4), a decedent's intestate estate or a part thereof passes "by representation" to the descendants of the decedent's parents or either of them or to the descendants of the decedent's paternal or maternal grandparents or either of them, the estate or part thereof is divided into as many equal shares as there are (i) children of the designated ancestor or ancestors who survived the decedent, if any, and (ii) children of the designated ancestor or ancestors who failed to survive the decedent but who left descendants who survive the decedent. Each surviving child is allocated one share. The share of each child who failed to survive the decedent but who left descendants who survive the decedent is divided in the same manner, with subdivision repeating at each succeeding generation until the share is fully allocated among surviving descendants.

Source: SL 1995, ch 167, § 2-106.



§ 29A-2-107 Kindred of half blood.

29A-2-107. Kindred of half blood. Relatives of the half blood inherit the same share they would inherit if they were of the whole blood.

Source: SL 1995, ch 167, § 2-107.



§ 29A-2-108 Afterborn heirs.

29A-2-108. Afterborn heirs. An individual is treated as living at that time if the individual was conceived prior to a decedent's death, born within ten months of a decedent's death, and survived one hundred twenty hours or more after birth.

Source: SL 1995, ch 167, § 2-108; SL 2007, ch 247, § 3.



§ 29A-2-109 Advancements.

29A-2-109. Advancements. (a) If an individual dies intestate as to all or a portion of that individual's estate, property the decedent gave during the decedent's lifetime to an individual who, at the decedent's death, is an heir is treated as an advancement against the heir's intestate share only if (i) the decedent declared in a writing or the heir acknowledged in writing that the gift is an advancement or (ii) the decedent's writing or the heir's written acknowledgment otherwise indicates that the gift is to be taken into account in computing the division and distribution of the decedent's intestate estate.

(b) For purposes of subsection (a), property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of the decedent's death, whichever first occurs.

(c) If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the division and distribution of the decedent's intestate estate, unless the decedent's writing provides otherwise.

Source: SL 1995, ch 167, § 2-109.



§ 29A-2-110 Debts to decedent.

29A-2-110. Debts to decedent. A debt owed to a decedent is not charged against the intestate share of any individual except the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's descendants.

Source: SL 1995, ch 167, § 2-110.



§ 29A-2-111 Alienage.

29A-2-111. Alienage. No individual is disqualified to take as an heir because that individual or another individual through whom that individual claims is or has been an alien.

Source: SL 1995, ch 167, § 2-111.



§ 29A-2-112 Dower and curtesy abolished.

29A-2-112. Dower and curtesy abolished. Dower and curtesy are abolished.

Source: SL 1995, ch 167, § 2-112.



§ 29A-2-113 Individual related to decedent through two lines.

29A-2-113. Individual related to decedent through two lines. An individual who is related to the decedent through two lines of relationship is entitled to only a single share based on the relationship that would entitle the individual to the larger share.

Source: SL 1995, ch 167, § 2-113.



§ 29A-2-114 Parent and child relationships

29A-2-114. Parent and child relationships. (a) For purposes of intestate succession by, from, or through a person, and except as provided in subsection (b), an individual born out of wedlock is the child of that individual's birth parents. However, inheritance from or through the child by a birth parent or that birth parent's kindred is precluded unless that birth parent has openly treated the child as kindred, and has not refused to support the child.

(b) For purposes of intestate succession by, from, or through a person, an adopted individual is the child of that individual's adopting parent or parents and not of that individual's birth parents, except that:

(1) Adoption of a child by the spouse of a birth parent has no effect on (i) the relationship between the child and the birth parent whose spouse has adopted the child or (ii) the right of the child or a descendant of the child to inherit from or through the other birth parent; and

(2) Adoption of a child by a birth grandparent or a descendant of a birth grandparent of the child has no effect on the right of the child or a descendant of the child to inherit from or through either birth parent;

(c) The identity of the mother of an individual born out of wedlock is established by the birth of the child. The identity of the father may be established by the subsequent marriage of the parents, by a written acknowledgment by the father during the child's lifetime, by a judicial determination of paternity during the father's lifetime, or by a presentation of clear and convincing proof in the proceeding to settle the father's estate.

Source: SL 1995, ch 167, § 2-114.



§ 29A-2-201 Definitions.

29A-2-201. Definitions. In this Part:

(1) As used in sections other than § 29A-2-205, "decedent's nonprobate transfers to others" means the amounts that are included in the augmented estate under § 29A-2-205.

(2) "Fractional interest in property held in joint tenancy with the right of survivorship" means the fraction, the numerator of which is one and the denominator of which, if the decedent was a joint tenant, is one plus the number of joint tenants who survive the decedent and which, if the decedent was not a joint tenant, is the number of joint tenants.

(3) "Marriage," as it relates to a transfer by the decedent during marriage, means any marriage of the decedent to the decedent's surviving spouse.

(4) "Nonadverse party" means a person who does not have a substantial beneficial interest in the trust or other property arrangement that would be adversely affected by the exercise or nonexercise of the power that the person possesses respecting the trust or other property arrangement. A person having a general power of appointment over property is deemed to have a beneficial interest in the property.

(5) "Power" or "power of appointment" includes a power to designate the beneficiary of a beneficiary designation.

(6) "Probate estate" means homestead allowance, family allowances, exempt property and property that would pass by intestate succession if the decedent died without a valid will.

(7) "Property" includes values subject to a beneficiary designation.

(8) "Right to income" includes a right to payments under a commercial or private annuity, an annuity trust, a unitrust, a pension, profit-sharing or other retirement plan or account, or a similar arrangement.

(9) "Transfer," as it relates to a transfer by or of the decedent, includes (A) an exercise or release of a presently exercisable general power of appointment held by the decedent, (B) a lapse at death of a presently exercisable general power of appointment held by the decedent, and (C) an exercise, release, or lapse of a general power of appointment that the decedent created in the decedent's own favor and of a power described in § 29A-2-205(2)(ii) that the decedent conferred on a nonadverse party.
Source: SL 1995, ch 167, § 2-201.



§ 29A-2-202 Elective share.

29A-2-202. Elective share. (a) The surviving spouse of a decedent who dies domiciled in this State has a right of election, under the limitations and conditions stated in this Part, to take an elective-share amount equal to the value of the elective-share percentage of the augmented estate, determined by the length of time the spouse and the decedent were married to each other, in accordance with the following schedule:
If the decedent and the spouse

The elective-share

were married to each other:

percentage is:

Less than 1 year

Supplemental Amount Only

1 year but less than 2 years

3% of the augmented estate

2 years but less than 3 years

6% of the augmented estate

3 years but less than 4 years

9% of the augmented estate

4 years but less than 5 years

12% of the augmented estate

5 years but less than 6 years

15% of the augmented estate

6 years but less than 7 years

18% of the augmented estate

7 years but less than 8 years

21% of the augmented estate

8 years but less than 9 years

24% of the augmented estate

9 years but less than 10 years

27% of the augmented estate

10 years but less than 11 years

30% of the augmented estate

11 years but less than 12 years

34% of the augmented estate

12 years but less than 13 years

38% of the augmented estate

13 years but less than 14 years

42% of the augmented estate

14 years but less than 15 years

46% of the augmented estate

15 years or more

50% of the augmented estate

(b) If the sum of the amounts described in §§ 29A-2-207, 29A-2-209(a)(1), and that part of the elective-share amount payable from the decedent's probate estate and nonprobate transfers to others under § 29A-2-209(b) and (c) is less than $50,000, the surviving spouse is entitled to take a supplemental elective-share amount equal to $50,000, minus the sum of the amounts described in those sections. The supplemental elective-share amount is payable from the decedent's probate estate and from recipients of the decedent's nonprobate transfers to others in the order of priority set forth in § 29A-2-209(b) and (c).

(c) If the right of election is exercised by or on behalf of the surviving spouse, the surviving spouse's homestead allowance, exempt property, and family allowance, if any, are not charged against but are in addition to the elective-share and supplemental elective-share amounts.

(d) The right, if any, of the surviving spouse of a decedent who dies domiciled outside this state to take an elective share in property in this state is governed by the law of the decedent's domicile at death.

Source: SL 1995, ch 167, § 2-202.



§ 29A-2-203 Computation of augmented estate.

29A-2-203. Computation of augmented estate. Subject to § 29A-2-208, the value of the augmented estate, to the extent provided in §§ 29A-2-204, 29A-2-205, 29A-2-206, and 29A-2-207, consists of the sum of the values of all property, whether real or personal, movable or immovable, tangible or intangible, wherever situated, that constitute the decedent's net probate estate, the decedent's nonprobate transfers to others, the decedent's nonprobate transfers to the surviving spouse, and the surviving spouse's property and nonprobate transfers to others.

Source: SL 1995, ch 167, § 2-203.



§ 29A-2-204 Decedent's net probate estate.

29A-2-204. Decedent's net probate estate. The value of the augmented estate includes the value of the decedent's probate estate, reduced by funeral and administration expenses, homestead allowance, family allowances, exempt property, and enforceable claims.

Source: SL 1995, ch 167, § 2-204.



§ 29A-2-205 Decedent's nonprobate transfers to others.

29A-2-205. Decedent's nonprobate transfers to others. The value of the augmented estate includes the value of the decedent's nonprobate transfers to others, not included under § 29A-2-204, of any of the following types, in the amount provided respectively for each type of transfer:

(1) Property owned by the decedent immediately before death that passed outside probate at the decedent's death. Property included under this category consists of:

(i) Property over which the decedent alone, immediately before death, held a presently exercisable general power of appointment. The amount included is the value of the property subject to the power, to the extent the property passed at the decedent's death, by exercise, release, lapse, in default, or otherwise, to or for the benefit of any person other than the decedent's estate or surviving spouse.

(ii) The decedent's fractional interest in property held by the decedent in joint tenancy with the right of survivorship. The amount included is the value of the decedent's fractional interest, to the extent the fractional interest passed by right of survivorship at the decedent's death to a surviving joint tenant other than the decedent's surviving spouse.

(iii) The decedent's ownership interest in property or accounts held in POD, TOD, or co-ownership registration with the right of survivorship. The amount included is the value of the decedent's ownership interest, to the extent the decedent's ownership interest passed at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse.

(iv) Proceeds of insurance, including accidental death benefits, on the life of the decedent, if the decedent owned the insurance policy immediately before death or if and to the extent the decedent alone and immediately before death held a presently exercisable general power of appointment over the policy or its proceeds. The amount included is the value of the proceeds, to the extent they were payable at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse.

(2) Property transferred in any of the following forms by the decedent during marriage:

(i) Any irrevocable transfer in which the decedent retained the right to the possession or enjoyment of, or to the income from, the property if and to the extent the decedent's right terminated at or continued beyond the decedent's death. The amount included is the value of the fraction of the property to which the decedent's right related, to the extent the fraction of the property passed outside probate to or for the benefit of any person other than the decedent's estate or surviving spouse.

(ii) Any transfer in which the decedent created a power over income or property, exercisable by the decedent alone or in conjunction with any other person, or exercisable by a nonadverse party, to or for the benefit of the decedent, creditors of the decedent, the decedent's estate, or creditors of the decedent's estate. The amount included with respect to a power over property is the value of the property subject to the power, and the amount included with respect to a power over income is the value of the property that produces or produced the income, to the extent the power in either case was exercisable at the decedent's death to or for the benefit of any person other than the decedent's surviving spouse or to the extent the property passed at the decedent's death, by exercise, release, lapse, in default, or otherwise, to or for the benefit of any person other than the decedent's estate or surviving spouse. If the power is a power over both income and property and the preceding sentence produces different amounts, the amount included is the greater amount.

(3) Property that passed during marriage and during the two-year period immediately preceding the decedent's death as a result of a transfer by the decedent if the transfer was of any of the following types:

(i) Any property that passed as a result of the termination of a right or interest in, or power over, property that would have been included in the augmented estate under paragraph (1)(i), (ii), or (iii), or under paragraph (2), if the right, interest, or power had not terminated until the decedent's death. The amount included is the value of the property that would have been included under those paragraphs if the property were valued at the time the right, interest, or power terminated, and is included only to the extent the property passed upon termination to or for the benefit of any person other than the decedent or the decedent's estate, spouse, or surviving spouse. As used in this subparagraph, "termination," with respect to a right or interest in property, occurs when the right or interest terminated by the terms of the governing instrument or the decedent transferred or relinquished the right or interest, and, with respect to a power over property, occurs when the power terminated by exercise, release, lapse, default, or otherwise, but, with respect to a power described in paragraph (1)(i), "termination" occurs when the power terminated by exercise or release, but not otherwise.

(ii) Any transfer of or relating to an insurance policy on the life of the decedent if the proceeds would have been included in the augmented estate under paragraph (1)(iv) had the transfer not occurred. The amount included is the value of the insurance proceeds to the extent the proceeds were payable at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse.

(iii) Any transfer of property, to the extent not otherwise included in the augmented estate, made to or for the benefit of a person other than the decedent's surviving spouse. The amount included is the value of the transferred property to the extent the aggregate transfers to any one donee in either of the two years exceeded $10,000.
Source: SL 1995, ch 167, § 2-205.



§ 29A-2-206 Decedent's nonprobate transfers to surviving spouse.

29A-2-206. Decedent's nonprobate transfers to surviving spouse. Excluding property passing to the surviving spouse under the federal Social Security System, the value of the augmented estate includes the value of the decedent's nonprobate transfers to the decedent's surviving spouse, which consist of all property that passed outside probate at the decedent's death from the decedent to the surviving spouse by reason of the decedent's death, including:

(1) The decedent's fractional interest in property held as a joint tenant with the right of survivorship, to the extent that the decedent's fractional interest passed to the surviving spouse as surviving joint tenant;

(2) The decedent's ownership interest in property or accounts held in co-ownership registration with the right of survivorship, to the extent the decedent's ownership interest passed to the surviving spouse as surviving co-owner; and

(3) All other property that would have been included in the augmented estate under § 29A-2-205(1) or (2) had it passed to or for the benefit of a person other than the decedent's spouse, surviving spouse, the decedent, or the decedent's creditors, estate, or estate creditors.
Source: SL 1995, ch 167, § 2-206.



§ 29A-2-207 Surviving spouse's property and nonprobate transfers to others.

29A-2-207. Surviving spouse's property and nonprobate transfers to others. (a) Except to the extent included in the augmented estate under § 29A-2-204 or 29A-2-206, the value of the augmented estate includes the value of:

(1) Property that was owned by the decedent's surviving spouse at the decedent's death, including:

(i) The surviving spouse's fractional interest in property held in joint tenancy with the right of survivorship;

(ii) The surviving spouse's ownership interest in property or accounts held in co-ownership registration with the right of survivorship; and

(iii) Property that passed to the surviving spouse by reason of the decedent's death, but not including the spouse's right to homestead allowance, family allowance, exempt property, or payments under the federal Social Security System; and

(2) Property that would have been included in the surviving spouse's nonprobate transfers to others, other than the spouse's fractional and ownership interests included under subsection (a)(1)(i) or (ii), had the spouse been the decedent.

(b) Property included under this section is valued at the decedent's death, taking the fact that the decedent predeceased the spouse into account, but, for purposes of subsection (a)(1)(i) and (ii), the values of the spouse's fractional and ownership interests are determined immediately before the decedent's death if the decedent was then a joint tenant or a co-owner of the property or accounts. For purposes of subsection (a)(2), proceeds of insurance that would have been included in the spouse's nonprobate transfers to others under § 29A-2-205(1)(iv) are not valued as if the surviving spouse were deceased.

(c) The value of property included under this section is reduced by enforceable claims against the surviving spouse.

Source: SL 1995, ch 167, § 2-207.



§ 29A-2-208 Exclusions, valuation, and overlapping application.

29A-2-208. Exclusions, valuation, and overlapping application. (a) The value of any property is excluded from the decedent's nonprobate transfers to others (i) to the extent the decedent received adequate and full consideration in money or money's worth for a transfer of the property or (ii) if the property was transferred with the written joinder of, or if the transfer was consented to in writing by, the surviving spouse.

(b) The value of property:

(1) Included in the augmented estate under § 29A-2-205, 29A-2-206, or 29A-2-207 is reduced in each category by enforceable claims against the included property; and

(2) Includes the commuted value of any present or future interest and the commuted value of amounts payable under any trust, life insurance settlement option, annuity contract, public or private pension, disability compensation, death benefit or retirement plan, or any similar arrangement, exclusive of the federal Social Security system.

(c) In case of overlapping application to the same property of the paragraphs or subparagraphs of § 29A-2-205, 29A-2-206, or 29A-2-207, the property is included in the augmented estate under the provision resulting in the greatest value, and under only one overlapping provision if they all yield the same value.

Source: SL 1995, ch 167, § 2-208.



§ 29A-2-209 Sources from which elective shares payable.

29A-2-209. Sources from which elective shares payable. (a) In a proceeding for an elective share, the following are applied first to satisfy the elective-share amount and to reduce or eliminate any contributions due from the decedent's probate estate and recipients of the decedent's nonprobate transfers to others:

(1) Amounts included in the augmented estate under § 29A-2-204 which pass or have passed to the surviving spouse by testate or intestate succession and amounts included in the augmented estate under § 29A-2-206;

(2) Amounts included in the augmented estate which would have passed to the spouse but were disclaimed; and

(3) Amounts included in the augmented estate under § 29A-2-207 up to the applicable percentage thereof. For the purposes of this subsection, the "applicable percentage" is twice the elective-share percentage set forth in the schedule in § 29A-2-202(a) appropriate to the length of time the spouse and the decedent were married to each other.

(b) If, after the application of subsection (a), the elective-share amount is not fully satisfied or the surviving spouse is entitled to a supplemental elective-share amount, amounts included in the decedent's probate estate and in the decedent's nonprobate transfers to others, other than amounts included under § 29A-2-205(3)(i) or (iii), are applied first to satisfy the unsatisfied balance of the elective-share amount or the supplemental elective-share amount. The decedent's probate estate and that portion of the decedent's nonprobate transfers to others are applied so that liability for the unsatisfied balance of the elective-share amount or for the supplemental elective-share amount is equitably apportioned among the recipients of the decedent's probate estate and of that portion of the decedent's nonprobate transfers to others in proportion to the value of their interests therein.

(c) If, after the application of subsections (a) and (b), the elective-share or supplemental elective-share amount is not fully satisfied, the remaining portion of the decedent's nonprobate transfers to others is applied so that liability for the unsatisfied balance of the elective-share or supplemental elective-share amount is equitably apportioned among the recipients of the remaining portion of the decedent's nonprobate transfers to others in proportion to the value of their interests therein.

Source: SL 1995, ch 167, § 2-209.



§ 29A-2-210 Personal liability of recipients.

29A-2-210. Personal liability of recipients. (a) Only original recipients of the decedent's nonprobate transfers to others, and the donees of the recipients of the decedent's nonprobate transfers to others, to the extent the donees have the property or its proceeds, are liable to make a proportional contribution toward satisfaction of the surviving spouse's elective-share or supplemental elective-share amount. A person liable to make contribution may choose to give up the person's proportional part of the decedent's nonprobate transfers or to pay the value of the amount for which the person is liable.

(b) If any section or part of any section of this part is preempted by federal law with respect to a payment, an item of property, or any other benefit included in the decedent's nonprobate transfers to others, a person who, not for value, receives the payment, item of property, or any other benefit is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of that item of property or benefit, as provided in § 29A-2-209, to the person who would have been entitled to it were that section or part of that section not preempted.

Source: SL 1995, ch 167, § 2-210.



§ 29A-2-211 Proceeding for elective share--Time limit.

29A-2-211. Proceeding for elective share--Time limit. (a) Unless the time for filing an election is extended under subsection (b), the election must be made by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within nine months after the date of the decedent's death, or within four months after the admission to either informal or formal probate of the will of the decedent to which the election applies, whichever limitation later expires. Notice of hearing on the election must be given to persons interested in the estate and to the distributees and recipients of portions of the augmented estate whose interests will be adversely affected by the taking of the elective share. The decedent's nonprobate transfers to others are not included within the augmented estate for the purpose of computing the elective share if the petition is filed more than nine months after the decedent's death or beyond the time extended by the court under subsection (b).

(b) Within nine months after the decedent's death, a petition for an extension of time for making an election may be filed and the court may grant the petition for good cause shown. Notice of the petition must be given to all persons interested in the decedent's nonprobate transfers to others.

(c) A demand for an elective share may be withdrawn at any time before entry of a final determination by the court.

(d) After notice and hearing, the court shall determine the elective-share and supplemental elective-share amounts, and shall order its payment from the assets of the augmented estate or by contribution as appears appropriate under §§ 29A-2-209 and 29A-2-210. If it appears that a fund or property included in the augmented estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession thereof, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than the person would have been under §§ 29A-2-209 and 29A-2-210 had relief been secured against all persons subject to contribution.

(e) An order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this state or other jurisdictions.

Source: SL 1995, ch 167, § 2-211.



§ 29A-2-212 Right of election personal to surviving spouse.

29A-2-212. Right of election personal to surviving spouse. The right of election may be exercised either by the surviving spouse or by the surviving spouse's conservator or agent under the authority of a power of attorney, or if the surviving spouse dies prior to the expiration of the time for making an election under § 29A-2-211, by the surviving spouse's personal representative.

Source: SL 1995, ch 167, § 2-212.



§ 29A-2-213 Waiver of right to elect and of other rights.

29A-2-213. Waiver of right to elect and of other rights. (a) The right of election of a surviving spouse and the rights of the surviving spouse to homestead allowance, exempt property, and family allowance, or any of them, may be waived, wholly or partially, before or after marriage, by a written contract, agreement, or waiver signed by the surviving spouse.

(b) A surviving spouse's waiver is not enforceable if the surviving spouse proves that:

(1) The waiver was not executed voluntarily; or

(2) The waiver was unconscionable when it was executed and, before execution of the waiver, the surviving spouse:

(i) Was not provided a fair and reasonable disclosure of the property or financial obligations of the decedent;

(ii) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the decedent beyond the disclosure provided; and

(iii) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the decedent.

(c) An issue of unconscionability of a waiver is for decision by the court as a matter of law.

(d) Unless it provides to the contrary, a waiver of "all rights," or equivalent language, in the property or estate of a present or prospective spouse or a complete property settlement entered into after or in anticipation of separation or divorce is a waiver of all rights of elective share, homestead allowance, exempt property, and family allowance by each spouse in the property of the other and a renunciation by each of all benefits that would otherwise pass from the other by intestate succession or by virtue of any will executed before the waiver or property settlement.

Source: SL 1995, ch 167, § 2-213.



§ 29A-2-214 Protection of payors and other third parties

29A-2-214. Protection of payors and other third parties. (a) Although under § 29A-2-205 a payment, item of property, or other benefit is included in the decedent's nonprobate transfers to others, a payor or other third party is not liable for having made a payment or transferred an item of property or other benefit to a beneficiary designated in a governing instrument, or for having taken any other action in good faith reliance on the validity of a governing instrument, upon request and satisfactory proof of the decedent's death, before the payor or other third party has received written notice from the surviving spouse or spouse's representative of an intention to file a petition for the elective share or that a petition for the elective share has been filed. A payor or other third party is liable for payments made or other actions taken after the payor or other third party received written notice of an intention to file a petition for the elective share or that a petition for the elective share has been filed.

(b) A written notice of intention to file a petition for the elective share or that a petition for the elective share has been filed must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of intention to file a petition for the elective share or that a petition for the elective share has been filed, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the proceedings relating to the settlement of the decedent's estate, or if no proceedings have been commenced, to or with the court located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under § 29A-2-211(d), shall order disbursement in accordance with the determination. If no petition is filed in the court within the specified time under § 29A-2-211(a) or, if filed, the demand for an elective share is withdrawn under § 29A-2-211(c), the court shall order disbursement to the designated beneficiary. Payments or transfers to the court or deposits made into court discharge the payor or other third party from all claims for amounts so paid or the value of property so transferred or deposited.

(c) Upon petition to the court by the beneficiary designated in a governing instrument, the court may order that all or part of the property be paid to the beneficiary in an amount and subject to conditions consistent with this part.

Source: SL 1995, ch 167, § 2-214.



§ 29A-2-301 Entitlement of spouse--Premarital will.

29A-2-301. Entitlement of spouse--Premarital will. (a) A testator's surviving spouse who married the testator after the execution of the testator's will is entitled to receive, as an intestate share, no less than the value of the share of the estate the surviving spouse would have received if the testator had died intestate, unless:

(1) It appears from the will or other evidence that the will was made in contemplation of the testator's marriage to the surviving spouse;

(2) The will expresses the intention that it is to be effective notwithstanding any subsequent marriage; or

(3) The testator provided for the spouse by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

(b) In satisfying the share provided by this section, devises made by the will to the testator's surviving spouse, if any, are applied first, and other devises abate as provided in § 29A-3-902.

Source: SL 1995, ch 167, § 2-301.



§ 29A-2-302 Omitted children

29A-2-302. Omitted children. (a) A child born to or adopted by the testator after the execution of the will who is neither mentioned nor provided for in the will is entitled to receive a share in the estate as follows:

(1) If the testator had no child living when the will was executed, the omitted after-born or after-adopted child receives a share in the estate equal in value to that which the child would have received had the testator died intestate, unless the will devised all or substantially all of the estate to the other parent of the omitted child and that other parent survives the testator and is entitled to take under the will. In satisfying the share, devises made by the will abate under § 29A-3-902.

(2) If the testator had one or more children living when the will was executed, and the will devised property or an interest in property to one or more of the then-living children:

(i) The portion of the testator's estate in which the omitted after-born or after-adopted child is entitled to share is limited to the devises made to the testator's then-living children.

(ii) The omitted after-born or after-adopted child is entitled to receive the portion of the devised property or interest in property that the child would have received had the testator included all omitted after-born and after-adopted children with the children to whom devises were made and had given each child an equal share of the devises.

(iii) To the extent feasible, the interest granted the omitted after-born or after-adopted child must be of the same character, whether equitable or legal, present or future, as that devised to the testator's then-living children.

(iv) In satisfying the share, devises to the testator's children who were living when the will was executed abate ratably. In abating the devises, the court shall preserve to the maximum extent possible the character of the testamentary plan adopted by the testator.

(3) Despite the foregoing, an omitted after-born or after-adopted child may not receive a share in the estate if the testator provided for the child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

(b) For purposes of this section, a child whom the testator failed to provide for by will because the testator believed the child to be dead shall be considered an omitted after-born or after-adopted child.

Source: SL 1995, ch 167, § 2-302.



§ 29A-2-401 Applicable law.

29A-2-401. Applicable law. This part applies to the estate of a decedent who dies domiciled in this state. Rights to homestead allowance, exempt property, and family allowance for a decedent who dies not domiciled in this state are governed by the law of the decedent's domicile at death.

Source: SL 1995, ch 167, § 2-401.



§ 29A-2-402 Homestead allowance.

29A-2-402. Homestead allowance. (a) A decedent's surviving spouse or minor children are entitled to a homestead allowance as provided in chapter 43-31. In addition to the homestead allowance, the decedent's surviving spouse is entitled to the property and cash described as exempt property in chapter 43-45. If there is no surviving spouse, the decedent's children are entitled jointly to the exempt property.

(b) Exempt property and homestead allowance are in addition to any share passing to the surviving spouse or children by the decedent's will, by intestate succession, or by way of elective share. Exempt property and homestead allowance have priority over all claims against the estate.

(c) Property that is specifically devised may not be used to satisfy rights to homestead allowance or exempt property to the extent there is other property of the estate available to satisfy such rights.

(d) The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as homestead allowance or exempt property. The personal representative or any interested person aggrieved by any selection, determination, or failure to act under this section may petition the court for appropriate relief.

Source: SL 1995, ch 167, § 2-402.



§ 29A-2-403 Family allowance

29A-2-403. Family allowance. (a) In addition to the homestead allowance and exempt property, the decedent's surviving spouse and minor children whom the decedent was obligated to support and the children who were in fact being supported by the decedent shall be allowed a reasonable family allowance in money out of the estate for their maintenance during the period of administration.

(b) Without the necessity of court approval, the personal representative may determine the family allowance in a lump sum not exceeding $18,000 or in installments not exceeding $1,500 per month for one year.

(c) The family allowance shall be payable to the surviving spouse, if living, for the use of the surviving spouse and any minor or dependent children; otherwise to the children, their guardian, conservator, or persons having their care and custody. If a minor child or dependent child is not living with the surviving spouse, the allowance may be made partially to the child or the guardian, conservator, or person having the care and custody of that child, and partially to the spouse, as their needs may appear.

(d) The family allowance is exempt from and has priority over all claims except the homestead and exempt property allowances.

(e) The family allowance is not chargeable against any benefit or share passing to the surviving spouse or children by the will of the decedent, unless otherwise provided, by intestate succession, or by way of elective share. The death of any person entitled to the family allowance terminates the right of that person to allowances not yet paid.

(f) The personal representative or an interested person aggrieved by any determination, payment, proposed payment, or failure to act under this section may petition the court for appropriate relief, which may include a family allowance other than that which the personal representative determined or could have determined.

Source: SL 1995, ch 167, § 2-403.



§ 29A-2-501 Who may make a will.

29A-2-501. Who may make a will. An individual eighteen or more years of age who is of sound mind may make a will.

Source: SL 1995, ch 167, § 2-501.



§ 29A-2-502 Holographic will--Validity of non-holographic will--Establishing intent.

29A-2-502. Holographic will--Validity of non-holographic will--Establishing intent. (a) A will is valid as a holographic will, whether or not witnessed, if the signature and material portions of the document are in the testator's handwriting.

(b) A will not valid as a holographic will must be:

(1) In writing;

(2) Signed by the testator or in the testator's name by some other individual in the testator's conscious presence and by the testator's direction; and

(3) Signed in the conscious presence of the testator by two or more individuals who, in the conscious presence of the testator, witnessed either the signing of the will or the testator's acknowledgment of that signature.

(c) Intent that the document constitute the testator's will can be established by extrinsic evidence, including, for holographic wills, portions of the document that are not in the testator's handwriting.

Source: SL 1995, ch 167, § 2-502.



§ 29A-2-503 Writings intended as wills, etc.

29A-2-503. Writings intended as wills, etc.. Although a document or writing added upon a document was not executed in compliance with § 29A-2-502, the document or writing is treated as if it had been executed in compliance with that section if the proponent of the document or writing establishes by clear and convincing evidence that the decedent intended the document or writing to constitute (i) the decedent's will, (ii) a partial or complete revocation of the will, (iii) an addition to or an alteration of the will, or (iv) a partial or complete revival of a formerly revoked will or of a formerly revoked portion of the will.

Source: SL 1995, ch 167, § 2-503.



§ 29A-2-504 Self-proved will.

29A-2-504. Self-proved will. (a) A will may be simultaneously executed, attested, and made self-proved, by acknowledgment thereof by the testator and affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which execution occurs and evidenced by the officer's certificate, under official seal, in substantially the following form:

I, ________________, the testator, sign my name to this instrument this ______ day of ____________, and being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my will and that I sign it willingly (or willingly direct another to sign for me), that I execute it as my free and voluntary act for the purposes therein expressed, and that I am eighteen years of age or older, of sound mind, and under no constraint or undue influence.
______________________________
Testator
We, ________________, ________________, the witnesses, sign our names to this instrument, being first duly sworn, and do hereby declare to the undersigned authority that the testator signs and executes this instrument as [his] [her] will and that [he] [she] signs it willingly (or willingly directs another to sign for [him] [her]), that [he] [she] executes it as [his] [her] free and voluntary act for the purposes therein expressed, and that each of us, in the presence and hearing of the testator, hereby signs this will as witness to the testator's signing, and that to the best of our knowledge the testator is eighteen years of age or older, of sound mind, and under no constraint or undue influence.

______________________________

Witness

______________________________

Witness

The State of __________________
County of ________________________
Subscribed, sworn to and acknowledged before me by ________________, the testator, and subscribed and sworn to before me by ________________, and ________________, witnesses, this ______ day of ____________.
(Seal)

(Signed)

____________________________

____________________________

(Official capacity of officer)

(b) An attested will may be made self-proved at any time after its execution by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which the acknowledgment occurs and evidenced by the officer's certificate, under the official seal, attached or annexed to the will in substantially the following form:
The State of __________________
County of ________________________
We,_____________, _____________, and _____________, the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being first duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as the testator's will and that [he] [she] had signed willingly (or willingly directed another to sign for [him] [her]), and that [he] [she] executed it as [his] [her] free and voluntary act for the purposes therein expressed, and that each of the witnesses, in the presence and hearing of the testator, signed the will as witness and that to the best of [his] [her] knowledge the testator was at that time eighteen years of age or older, of sound mind, and under no constraint or undue influence.

______________________________

Testator

______________________________

Witness

______________________________

Witness

Subscribed, sworn to and acknowledged before me by ________________, the testator, and subscribed and sworn to before me by ________________, and ________________, witnesses, this ______ day of ____________.
(Seal)

Signed

____________________________

____________________________

(Official capacity of officer)

(c) A signature affixed to a self-proving affidavit attached to a will is considered a signature affixed to the will, if necessary to prove the will's due execution.

Source: SL 1995, ch 167, § 2-504.



§ 29A-2-505 Who may witness.

29A-2-505. Who may witness. (a) An individual generally competent to be a witness may act as a witness to a will.

(b) The signing of a will by an interested witness does not invalidate the will or any provision of it.

Source: SL 1995, ch 167, § 2-505.



§ 29A-2-506 Choice of law as to execution.

29A-2-506. Choice of law as to execution. A written will is valid if executed in compliance with § 29A-2-502 or 29A-2-503 or if its execution complies with the law at the time of execution of the jurisdiction where the will is executed, or of the law of the jurisdiction where at the time of execution or at the time of death the testator is domiciled, has a place of abode, or is a national.

Source: SL 1995, ch 167, § 2-506.



§ 29A-2-507 Revocation by writing or by act.

29A-2-507. Revocation by writing or by act. (a) A will or any part thereof is revoked:

(1) By executing a subsequent will that revokes the previous will or part expressly or by inconsistency; or

(2) By performing a revocatory act on the will, if the testator performed the act with the intent and for the purpose of revoking the will or part or if another individual performed the act in the testator's conscious presence and by the testator's direction. For purposes of this paragraph, "revocatory act on the will" includes burning, tearing, canceling, obliterating, or destroying the will or any part of it, whether or not the revocatory act touched any of the words on the will.

(b) If a subsequent will does not expressly revoke a previous will, the execution of the subsequent will wholly revokes the previous will by inconsistency if the testator intended the subsequent will to replace rather than supplement the previous will.

(c) The testator is presumed to have intended a subsequent will to replace rather than supplement a previous will if the subsequent will makes a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the previous will is revoked; only the subsequent will is operative on the testator's death.

(d) The testator is presumed to have intended a subsequent will to supplement rather than replace a previous will if the subsequent will does not make a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the subsequent will revokes the previous will only to the extent the subsequent will is inconsistent with the previous will; each will is fully operative on the testator's death to the extent they are not inconsistent.

Source: SL 1995, ch 167, § 2-507.



§ 29A-2-508 Revocation by change of circumstances.

29A-2-508. Revocation by change of circumstances. Except as provided in §§ 29A-2-803 and 29A-2-804, a change of circumstances does not revoke a will or any part of it.

Source: SL 1995, ch 167, § 2-508.



§ 29A-2-509 Revival of revoked will.

29A-2-509. Revival of revoked will. (a) If a subsequent will that wholly revoked a previous will is thereafter revoked by a revocatory act under § 29A-2-507(a)(2), the previous will is revived only if it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent statements that the testator intended the previous will to take effect as executed.

(b) If a subsequent will that partly revoked a previous will is thereafter revoked by a revocatory act under § 29A-2-507(a)(2), a revoked part of the previous will is revived unless it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent statements that the testator did not intend the revoked part to take effect as executed.

(c) If a subsequent will that revoked a previous will in whole or in part is thereafter revoked by another, later, will, the previous will or its revoked part is revived only to the extent that it appears from the terms of the later will that the testator intended the previous will to take effect.

Source: SL 1995, ch 167, § 2-509.



§ 29A-2-510 Incorporation by reference.

29A-2-510. Incorporation by reference. A writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.

Source: SL 1995, ch 167, § 2-510.



§ 29A-2-511 Testamentary additions to trusts.

29A-2-511. Testamentary additions to trusts. (a) A will may validly devise property to the trustee of a trust established or to be established (i) during the testator's lifetime by the testator, by the testator and some other person, or by some other person, including a funded or unfunded life insurance trust, although the settlor has reserved any or all rights of ownership of the insurance contracts, or (ii) at the testator's death by the testator's devise to the trustee, if the trust is identified in the testator's will and its terms are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testator's will or in another individual's will if that other individual has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust. The devise is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or the testator's death.

(b) Unless the testator's will provides otherwise, property devised to a trust described in subsection (a) is not held under a testamentary trust of the testator, but it becomes a part of the trust to which it is devised, and must be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

(c) Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise to lapse.

Source: SL 1995, ch 167, § 2-511.



§ 29A-2-512 Events of independent significance.

29A-2-512. Events of independent significance. A will may dispose of property by reference to acts and events that have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of another individual's will is such an event.

Source: SL 1995, ch 167, § 2-512.



§ 29A-2-513 Separate writing identifying devise of certain types of tangible personal property.

29A-2-513. Separate writing identifying devise of certain types of tangible personal property. Whether or not the provisions relating to holographic wills apply, a will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money. To be admissible under this section as evidence of the intended disposition, the writing must be signed by the testator and must describe the items and the devisees with reasonable certainty. The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing that has no significance apart from its effect on the dispositions made by the will.

Source: SL 1995, ch 167, § 2-513.



§ 29A-2-514 Contracts concerning succession.

29A-2-514. Contracts concerning succession. A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed on or after July 1, 1995, may be established only by (i) provisions of a will stating material provisions of the contract, (ii) an express reference in a will to a contract and extrinsic evidence proving the terms of the contract, or (iii) a writing signed by the decedent evidencing the contract. The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.

Source: SL 1995, ch 167, § 2-514.



§ 29A-2-515 Deposit of will with court in testator's lifetime.

29A-2-515. Deposit of will with court in testator's lifetime. A will may be deposited by the testator or the testator's agent with any court for safekeeping. The will must be sealed and kept confidential. During the testator's lifetime, a deposited will must be delivered only to the testator or to a person authorized in writing signed by the testator to receive the will. A conservator may be allowed to examine a deposited will of a protected testator under procedures designed to maintain the confidential character of the document to the extent possible, and to ensure that it will be resealed and kept on deposit after the examination. Upon being informed of the testator's death, the court shall notify any person designated to receive the will and deliver it to that person on request; or the court may deliver the will to the appropriate court.

Source: SL 1995, ch 167, § 2-515.



§ 29A-2-516 Duty of custodian of will--Liability.

29A-2-516. Duty of custodian of will--Liability. After the death of a testator and on request of an interested person, a person having custody of a will of the testator shall deliver it with reasonable promptness to an appropriate court or to a person able to secure its probate. A person who willfully fails to deliver a will is liable to any person aggrieved for any damages that may be sustained by the failure.

Source: SL 1995, ch 167, § 2-516.



§ 29A-2-517 Penalty clause for contest

29A-2-517. Penalty clause for contest. A provision in a will purporting to penalize an interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.

Source: SL 1995, ch 167, § 2-517.



§ 29A-2-601 Scope.

29A-2-601. Scope. In the absence of a finding of a contrary intention, the rules of construction in this part control the construction of a will.

Source: SL 1995, ch 167, § 2-601.



§ 29A-2-602 Will may pass all property and after-acquired property.

29A-2-602. Will may pass all property and after-acquired property. A will may provide for the passage of all property the testator owns at death and all property acquired by the estate after the testator's death.

Source: SL 1995, ch 167, § 2-602.



§ 29A-2-603 Anti-lapse--Deceased devisee--Class gifts.

29A-2-603. Anti-lapse--Deceased devisee--Class gifts. (a) If an individual named as a devisee in a will dies before the will was executed, or dies after the will was executed and before the testator, the devise fails unless (i) the devisee is a grandparent, a descendant of a grandparent, a stepchild, or a descendant of the stepchild of the testator and (ii) the devisee left descendants who survive the testator. Those descendants take by representation the property to which the devisee would have been entitled had the devisee survived the testator.

(b) If a devise is made in the form of a class gift and a devisee (member of the class) dies before the will was executed, or dies after the will was executed and before the testator, the share of the devisee fails, passes to the surviving members of the class, or passes to the surviving descendants of any deceased members of the class, as the case may be, unless (i) the devisee is a grandparent, a descendant of a grandparent, a stepchild, or a descendant of a stepchild of the testator and (ii) the devisee left descendants who survive the testator. Those descendants take by representation the property to which the devisee would have been entitled had the devisee survived the testator.

(c) For purposes of this section:

(1) "Class gift" excludes a devise to "issue," "descendants," or "heirs of the body," the disposition of which is controlled by § 29A-2-708, and excludes a devise to "heirs," "next of kin," "relatives," "family," or a class described by language of similar import, the disposition of which is controlled by § 29A-2-711.

(2) "Devise" excludes a future interest in trust, the disposition of which is controlled by § 29A-2-707, and "devisee" excludes a beneficiary thereof.
Source: SL 1995, ch 167, § 2-603.



§ 29A-2-604 Failure of testamentary provision.

29A-2-604. Failure of testamentary provision. (a) A devise, other than a residuary devise, that fails for any reason becomes a part of the residue.

(b) A residuary devise that fails for any reason passes to the testator's heirs unless the residue is devised to two or more persons, in which event the failed devise passes to the other residuary devisee, or to other residuary devisees in proportion to the interest of each in the remaining part of the residue.

Source: SL 1995, ch 167, § 2-604.



§ 29A-2-605 Increase in securities--Accessions.

29A-2-605. Increase in securities--Accessions. (a) If a testator executes a will that devises securities and the testator then owned securities that meet the description in the will, the devise includes additional securities owned by the testator at death to the extent the additional securities were acquired by the testator after the will was executed as a result of the testator's ownership of the described securities and are securities of any of the following types:

(1) Securities of the same organization acquired by reason of action initiated by the organization or any successor, related, or acquiring organization, excluding any acquired by exercise of purchase options;

(2) Securities of another organization acquired as a result of a merger, consolidation, reorganization, or other distribution by the organization or any successor, related, or acquiring organization; or

(3) Securities of the same organization acquired as a result of a plan of reinvestment.

(b) Distributions in cash before death with respect to a described security are not part of the devise.

Source: SL 1995, ch 167, § 2-605.



§ 29A-2-606 Nonademption of specific devises--Unpaid proceeds of sale, condemnation, or insurance--Sale by conservator or agent.

29A-2-606. Nonademption of specific devises--Unpaid proceeds of sale, condemnation, or insurance--Sale by conservator or agent. (a) A specific devisee has a right to the specifically devised property in the testator's estate at death and:

(1) Any balance of the purchase price, together with any security agreement, owing from a purchaser to the testator at death by reason of sale of the property;

(2) Any amount of a condemnation award for the taking of the property unpaid at death;

(3) Any proceeds unpaid at death on fire or casualty insurance on or other recovery for injury to the property;

(4) Property owned by the testator at death and acquired as a result of foreclosure, or obtained in lieu of foreclosure, of the security interest for a specifically devised obligation;

(5) Property owned by the testator at death if it is evident from the circumstances that the testator intended the property to be distributed as a replacement for specifically devised property.

(b) If specifically devised property is sold or mortgaged by a conservator or by an agent acting within the authority of a durable power of attorney for a principal who lacks capacity, or if a condemnation award, insurance proceeds, or recovery for injury to the property are paid to a conservator or to an agent acting within the authority of a durable power of attorney for a principal who lacks capacity, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds, or the recovery. The right of a specific devisee under this subsection is reduced by any right the devisee has under subsection (a). For purposes of this subsection, the acts of an agent within the authority of a durable power of attorney are presumed to be for a principal who lacks capacity.

Source: SL 1995, ch 167, § 2-606.



§ 29A-2-607 Nonexoneration.

29A-2-607. Nonexoneration. A specific devise passes subject to any mortgage interest existing at the date of death, without right of exoneration, regardless of a general directive in the will to pay debts.

Source: SL 1995, ch 167, § 2-607.



§ 29A-2-608 Exercise of power of appointment.

29A-2-608. Exercise of power of appointment. In the absence of a requirement that a power of appointment be exercised by a reference, or by an express or specific reference, to the power, a general residuary clause in a will, or a will making general disposition of all of the testator's property, expresses an intention to exercise a power of appointment held by the testator only if (i) the power is a general power and the creating instrument does not contain a gift if the power is not exercised or (ii) the testator's will manifests an intention to include the property subject to the power.

Source: SL 1995, ch 167, § 2-608.



§ 29A-2-609 Ademption by satisfaction

29A-2-609. Ademption by satisfaction. (a) Property a testator gave during lifetime to a person is treated as a satisfaction of a devise in whole or in part, only if (i) the will provides for deduction of the gift, (ii) the testator declared in a writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise, or (iii) the devisee acknowledged in writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise.

(b) For purposes of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or at the testator's death, whichever occurs first.

(c) If the devisee fails to survive the testator, the gift is treated as a full or partial satisfaction of the devise, as appropriate, in applying §§ 29A-2-603 and 29A-2-604, unless the testator's writing provides otherwise.

Source: SL 1995, ch 167, § 2-609.



§ 29A-2-701 Scope.

29A-2-701. Scope. In the absence of a finding of a contrary intention, the rules of construction in this part control the construction of a governing instrument. The rules of construction in this part apply to a governing instrument of any type, except as the application of a particular section is limited by its terms to a specific type or types of provision or governing instrument.

Source: SL 1995, ch 167, § 2-701.



§ 29A-2-702 Requirement of survival by 120 hours.

29A-2-702. Requirement of survival by 120 hours. (a) For the purposes of this code, an individual who does not survive an event, including the death of another individual, by 120 hours is deemed to have predeceased the event.

(b) For purposes of a provision of a governing instrument that relates to an individual surviving an event, including the death of another individual, an individual who does not survive the event by 120 hours is deemed to have predeceased the event.

(c) If (i) it is not established that one of two co-owners with right of survivorship survived the other co-owner by 120 hours, one-half of the property passes as if one had survived by 120 hours and one-half as if the other had survived by 120 hours and (ii) there are more than two co-owners and at least one of them did not survive the others by 120 hours, the property passes in the proportion that one bears to the whole number of co-owners. For the purposes of this subsection, "co-owners with right of survivorship" includes joint tenants and other co-owners of property or accounts held under circumstances that entitles one or more to the whole of the property or account on the death of the other or others.

(d) Survival by 120 hours is not required if:

(1) The governing instrument contains language dealing explicitly with simultaneous deaths or deaths in a common disaster;

(2) The governing instrument expressly indicates that an individual is not required to survive an event, including the death of another individual, by any specified period or expressly requires the individual to survive the event by a specified period; or

(3) The application of this section to multiple governing instruments would result in an unintended failure or duplication of a disposition.

(e)(1) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument who, under this section, is not entitled to the payment or item of property, or for having taken any other action in good faith reliance on the beneficiary's apparent entitlement under the terms of the governing instrument, before the payor or other third party has received written notice of a claimed lack of entitlement under this section. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed lack of entitlement under this section.

(2) Written notice of a claimed lack of entitlement under paragraph (1) must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed lack of entitlement under this section, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the proceedings relating to the settlement of the decedent's estate, or if no proceedings have been commenced, to or with the court located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(f)(1) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(2) If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.
Source: SL 1995, ch 167, § 2-702.



§ 29A-2-703 Choice of law as to meaning and effect of governing instrument.

29A-2-703. Choice of law as to meaning and effect of governing instrument. The meaning and legal effect of a governing instrument is determined by the local law of the state selected by the transferor in the governing instrument, unless the application of that law is contrary to the provisions relating to the elective share described in Part 2, the provisions relating to exempt property and allowances described in Part 4, or any other public policy of this state otherwise applicable to the disposition.

Source: SL 1995, ch 167, § 2-703.



§ 29A-2-704 Power of appointment--Meaning of specific reference requirement.

29A-2-704. Power of appointment--Meaning of specific reference requirement. If a governing instrument creating a power of appointment expressly requires that the power be exercised by a reference, an express reference, or a specific reference, to the power or its source, it is presumed that the donor's intention, in requiring that the donee exercise the power by making reference to the particular power or to the creating instrument, was to prevent an inadvertent exercise of the power.

Source: SL 1995, ch 167, § 2-704.



§ 29A-2-705 Class gifts construed to accord with intestate succession.

29A-2-705. Class gifts construed to accord with intestate succession. Adopted individuals and individuals born out of wedlock, and their respective descendants if appropriate to the class, are included in class gifts and other terms of relationship in accordance with the rules for intestate succession. Terms of relationship that do not differentiate relationships by blood from those by affinity, such as "uncles," "aunts," "nieces," or "nephews," are construed to exclude relatives by affinity. Terms of relationship that do not differentiate relationships by the half blood from those by the whole blood, such as "brothers," "sisters," "nieces," or "nephews," are construed to include both types of relationships.

Source: SL 1995, ch 167, § 2-705.



§ 29A-2-707 Survivorship with respect to future interests under terms of trust.

29A-2-707. Survivorship with respect to future interests under terms of trust. (a) A future interest created under the terms of a trust is contingent on the beneficiary surviving the distribution date.

(b) If an individual named as a beneficiary of a future interest created under the terms of a trust does not survive the distribution date, the future interest fails unless (i) the beneficiary is a grandparent, descendant of a grandparent, a stepchild, or a descendant of a stepchild of the testator or settlor and (ii) the beneficiary left descendants who survive the distribution date. Those descendants take by representation the property to which the beneficiary would have been entitled had the beneficiary survived the distribution date.

(c) If a future interest created under the terms of a trust is made in the form of a class gift and a beneficiary (member of the class) dies before the distribution date, the share of the beneficiary fails, passes to the surviving members of the class, or passes to the surviving descendants of any deceased members of the class, as the case may be, unless (i) the beneficiary is a grandparent, a descendant of a grandparent, a stepchild, or a descendant of a stepchild of the testator or settlor, and (ii) the beneficiary left descendants who survive the distribution date. Those descendants take by representation the property to which the beneficiary would have been entitled had the beneficiary survived the distribution date.

(d) If a future interest created under the terms of a trust fails for any reason:

(1) If the property passes under the residuary clause in the transferor's will, then the residuary clause is treated as creating a future interest under the terms of a trust.

(2) If the property passes to the transferor's heirs, then the property shall be distributed under § 29A-2-711.

(e) For purposes of this section:

(1) "Class gift" excludes a future interest to "issue," "descendants," or "heirs of the body," the disposition of which is controlled by § 29A-2-708, and excludes a devise to "heirs," "next of kin," "relatives," or "family," or a class described by language of similar import, the disposition of which is controlled by § 29A-2-711.

(2) "Distribution date," with respect to a future interest, means the time when the future interest is to take effect in possession or enjoyment.
Source: SL 1995, ch 167, § 2-707.



§ 29A-2-708 Class gifts to "descendants," "issue," or "heirs of the body"--Form of distribution if none specified.

29A-2-708. Class gifts to "descendants," "issue," or "heirs of the body"--Form of distribution if none specified. If a class gift in favor of "descendants," "issue," or "heirs of the body" does not specify the manner in which the property is to be distributed among the class members, the property is distributed among the class members who are living when the interest is to take effect in possession or enjoyment, in such shares as they would receive, under the applicable law of intestate succession, if the designated ancestor had then died intestate owning the subject matter of the class gift.

Source: SL 1995, ch 167, § 2-708.



§ 29A-2-709 Distribution by representation or per stirpes.

29A-2-709. Distribution by representation or per stirpes. (a) If a governing instrument calls for property to be distributed "by representation" or "per stirpes," the property is divided into as many equal shares as there are (i) children of the designated ancestor who survived the distribution date, if any, and (ii) children of the designated ancestor who failed to survive the distribution date but who left descendants who survived the distribution date. Each surviving child is allocated one share. The share of each child who failed to survive the distribution date but who left descendants who survived the distribution date is allocated in the same manner, with subdivision repeating at each succeeding generation until the share is fully allocated among surviving descendants.

(b) For purposes of this section, "distribution date" means the time when the interest is to take effect in possession or enjoyment.

Source: SL 1995, ch 167, § 2-709.



§ 29A-2-710 Worthier-title doctrine abolished.

29A-2-710. Worthier-title doctrine abolished. The doctrine of worthier title does not exist in this state either as a rule of law or as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's "heirs," "heirs at law," "next of kin," "distributees," "relatives," or "family," or language of similar import, does not create or presumptively create a reversionary interest in the transferor.

Source: SL 1995, ch 167, § 2-710.



§ 29A-2-711 Interest in "heirs" and like

29A-2-711. Interest in "heirs" and like. If an applicable statute or a governing instrument calls for a present or future distribution to or creates a present or future interest in a designated individual's "heirs," "heirs at law," "next of kin," "relatives," or "family," or language of similar import, the property passes to those persons, including the state, and in such shares as would succeed to the designated individual's intestate estate under the intestate succession law of the designated individual's domicile if the designated individual died when the disposition is to take effect in possession or enjoyment. If the designated individual's surviving spouse is living but is remarried at the time the disposition is to take effect in possession or enjoyment, the surviving spouse is not an heir of the designated individual.

Source: SL 1995, ch 167, § 2-711.



§ 29A-2-801 Disclaimer of property interest.

29A-2-801. Disclaimer of property interest. (a) Any person who may be entitled to receive any property or beneficial interest, vested or otherwise, under any will of or by intestate succession from a decedent, or as a surviving joint tenant of a decedent, or under the terms of an inter vivos trust or other lifetime transfer, or as the beneficiary of any life insurance policy, of any retirement plan or of any other contract, shall have the right to disclaim irrevocably the whole or any part of such property or beneficial interest.

(b) If a disclaimer of an interest receivable under a will or by intestate succession is made in writing and filed with the clerk of the court in which the estate is or was pending, (i) if of a present interest, not later than nine months after the date of death of the testator or intestate from whom such interest is receivable, then that disclaimer is retroactive to the decedent's death and the interest so disclaimed passes as if the person disclaiming had predeceased the decedent, and (ii) if of a future interest, not later than nine months after the event determining that the taker is finally ascertained and the taker's interest is indefeasibly vested, then that disclaimer is retroactive to the determining event and the disclaimed interest passes as if the person disclaiming had predeceased that event.

(c) If a disclaimer of an interest receivable by the surviving joint tenant of a decedent is made in writing and filed with the clerk of the court in which the joint tenancy or estate proceeding is pending not later than nine months after the decedent's death, then that disclaimer is retroactive to the decedent's death and the joint interest so disclaimed passes as if the surviving joint tenant had predeceased the decedent.

(d) If the disclaimer of an interest receivable as beneficiary of a life insurance policy, of a retirement plan, or of any other contract is made in writing and filed with the clerk of the court in which the estate is pending, or if no estate is pending, with the insurer, employer, or other issuer of the contract, not later than nine months after the date of death of the decedent from whom such interest is receivable, then that disclaimer is retroactive to the decedent's death and the interest so disclaimed passes in the same manner as if the person disclaiming had predeceased the decedent.

(e) If the disclaimer of an interest receivable under an inter vivos trust or lifetime transfer is made in writing and delivered to the then acting trustee of the trust or to the donor or the personal representative of the donor's estate, (i) if of a present interest, not later than nine months after the day on which the transfer creating the interest in the donee was made, then that disclaimer is retroactive to the date of the creation of the interest and the interest so disclaimed passes as if the person so disclaiming had predeceased the creation of the interest, and (ii) if of a future interest, not later than nine months after the event determining that the taker is finally ascertained and the taker's interest is indefeasibly vested, then that disclaimer is retroactive to the determining event and the disclaimed interest passes as if the person disclaiming had predeceased that event.

(f) The time for making a disclaimer shall not in any case expire until nine months after the day on which the person entitled to make the disclaimer attains the age of twenty-one.

(g) Nothing in this section shall prevent a testator from providing in a will or a settlor from providing in a trust for the making of disclaimers and for the disposition of disclaimed property in a manner different from the provisions hereof.

(h) The right and means provided in this section for the making of a disclaimer are not exclusive but are in addition to every other right and means of a person to make a disclaimer. Nothing in this section shall prevent the making of a disclaimer in any lawful manner.

(i) A disclaimer not made within the time limits prescribed by this section shall be construed as an assignment of the interest disclaimed to the persons who would be entitled to take had the disclaimer been timely made.

(j) The right and procedure provided in this section for the making of a disclaimer is available to and exercisable by a conservator, a personal representative, a trustee, or an agent acting on a person's behalf within the authority of a power of attorney. A disclaimer by a conservator shall be subject to the requirements of § 29A-5-420. A disclaimer by a personal representative shall be exercised in the best interests of the estate and only following entry of an appropriate order by the court having jurisdiction. A disclaimer by a trustee shall be exercised in the best interests of the trust estate.

(k) The right to disclaim property or an interest therein is barred by, and any attempted disclaimer shall be invalidated by:

(1) An assignment, conveyance, encumbrance, pledge, or transfer of property or interest, or a contract therefor;

(2) A written waiver of the right to disclaim;

(3) An acceptance of the property or interest or benefit thereunder; or

(4) A sale of the property or interest under judicial sale made before the disclaimer is effected. The right to disclaim exists notwithstanding any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction. The disclaimer or the written waiver of the right to disclaim is binding on the disclaimant or person waiving and all persons claiming through or under the disclaimant or person waiving.

(l) Whenever a disclaimer affects any interest in real estate, a certified copy of the disclaimer may be recorded at anytime in the office of the register of deeds in each county wherein any such real estate is located. Failure to so record such a disclaimer does not affect the validity of the disclaimer.

Source: SL 1995, ch 167, § 2-801; SL 1999, ch 144, § 1; SL 2002, ch 100, § 3.



§ 29A-2-802 Effect of divorce, annulment, and decree of separation.

29A-2-802. Effect of divorce, annulment, and decree of separation. An individual who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, the individual is married to the decedent at the time of death. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

Source: SL 1995, ch 167, § 2-802.



§ 29A-2-803 Effect of homicide on intestate succession, wills, trusts, joint assets, life insurance, and beneficiary designations.

29A-2-803. Effect of homicide on intestate succession, wills, trusts, joint assets, life insurance, and beneficiary designations. (a) In this section:

(1) "Disposition or appointment of property" includes a transfer of an item of property or any other benefit to a beneficiary designated in a will, trust, or other governing instrument.

(2) "Governing instrument" means a will, trust, or other governing instrument executed by the decedent.

(3) "Revocable," with respect to a disposition, appointment, provision, or nomination, means one under which the decedent, at the time of or immediately before death, was alone empowered, by law or under the governing instrument, to revoke or cancel the designation in favor of the killer, whether or not the decedent was then empowered to designate the decedent in place of the decedent's killer and whether or not the decedent then had capacity to exercise the power.

(b) An individual who feloniously and intentionally kills the decedent forfeits all benefits under this chapter with respect to the decedent's estate, including an intestate share, an elective share, an omitted spouse's or child's share, a homestead allowance, exempt property, and a family allowance. If the decedent died intestate, the decedent's intestate estate passes as if the killer disclaimed the killer's intestate share.

(c) The felonious and intentional killing of the decedent:

(1) Revokes any revocable (i) disposition or appointment of property made by the decedent to the killer in a governing instrument, (ii) provision in a governing instrument conferring a general or nongeneral power of appointment on the killer, and (iii) nomination of the killer in a governing instrument, nominating or appointing the killer to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, or agent; and

(2) Severs the interests of the decedent and killer in property held by them at the time of the killing as joint tenants with the right of survivorship, transforming the interests of the decedent and killer into tenancies in common.

(d) A severance under subsection (c)(2) does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the killer unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

(e) Provisions of a governing instrument are given effect as if the killer disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the killer predeceased the decedent.

(f) A wrongful acquisition of property or interest by a killer not covered by this section must be treated in accordance with the principle that a killer cannot profit from the killer's wrong.

(g) A final judgment of conviction establishing criminal accountability for the felonious and intentional killing of the decedent conclusively establishes the convicted individual as the decedent's killer for purposes of this section. Absent a conviction, a determination by the court that there is a preponderance of evidence that the individual would be found criminally accountable for the felonious and intentional killing of the decedent conclusively establishes that individual as the decedent's killer for purposes of this section.

(h)(1) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by an intentional and felonious killing, or for having taken any other action in good faith reliance on the validity of the governing instrument, upon request and satisfactory proof of the decedent's death, before the payor or other third party has received written notice of a claimed forfeiture or revocation under this section. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed forfeiture or revocation under this section.

(2) Written notice of a claimed forfeiture or revocation under paragraph (1) must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed forfeiture or revocation under this section, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the proceedings relating to the settlement of the decedent's estate, or if no proceedings have been commenced, to or with the court located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(i)(1) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(2) If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.
Source: SL 1995, ch 167, § 2-803.



§ 29A-2-804 Revocation of probate and nonprobate transfers by divorce--No revocation by other changes of circumstances.

29A-2-804. Revocation of probate and nonprobate transfers by divorce--No revocation by other changes of circumstances. (a) In this section:

(1) "Disposition or appointment of property" includes a transfer of an item of property or any other benefit to a beneficiary designated in a governing instrument.

(2) "Divorce or annulment" means any divorce or annulment, or any dissolution or declaration of invalidity of a marriage, that would exclude the spouse as a surviving spouse within the meaning of § 29A-2-802. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(3) "Divorced individual" includes an individual whose marriage has been annulled.

(4) "Governing instrument" means a will, trust, or other governing instrument executed by the divorced individual before the divorce or annulment of the individual's marriage to the former spouse.

(5) "Relative of the divorced individual's former spouse" means an individual who is related to the divorced individual's former spouse by blood, adoption, or affinity and who, after the divorce or annulment, is not related to the divorced individual by blood, adoption, or affinity.

(6) "Revocable," with respect to a disposition, appointment, provision, or nomination, means one under which the divorced individual, at the time of the divorce or annulment, was alone empowered, by law or under the governing instrument, to revoke or cancel the designation in favor of the former spouse or former spouse's relative, whether or not the divorced individual could then have been substituted in place of the former spouse or in place of the former spouse's relative and whether or not the divorced individual then had the capacity to exercise the power.

(b) Except as provided by the express terms of a governing instrument, a court order, or a contract relating to the division of the marital estate made between the divorced individuals before or after the marriage, divorce, or annulment, the divorce or annulment of a marriage:

(1) Revokes any revocable (i) disposition or appointment of property made by a divorced individual to a former spouse in a governing instrument and any disposition or appointment created by law or in a governing instrument to a relative of the divorced individual's former spouse, (ii) provision in a governing instrument conferring a general or nongeneral power of appointment on the divorced individual's former spouse or on a relative of the divorced individual's former spouse, and (iii) nomination in a governing instrument, nominating a divorced individual's former spouse or a relative of the divorced individual's former spouse to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, conservator, agent, or guardian; and

(2) Severs the interests of the former spouses in property held by them at the time of the divorce or annulment as joint tenants with the right of survivorship, transforming the interests of the former spouses into tenancies in common.

(c) A severance under subsection (b)(2) does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the survivor of the former spouses unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

(d) Provisions of a governing instrument are given effect as if the former spouse and relatives of the former spouse disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the former spouse and relatives of the former spouse died immediately before the divorce or annulment.

(e) Provisions revoked solely by this section are revived by the divorced individual's remarriage to the former spouse or by a nullification of the divorce or annulment.

(f) No change of circumstances other than as described in this section and in § 29A-2-803 effects a revocation.

(g)(1) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by a divorce, annulment, or remarriage, or for having taken any other action in good faith reliance on the validity of the governing instrument, before the payor or other third party has received written notice of the divorce, annulment, or remarriage. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed forfeiture or revocation under this section.

(2) Written notice of the divorce, annulment, or remarriage under paragraph (1) must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of the divorce, annulment, or remarriage, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the proceedings relating to the settlement of the decedent's estate or, if no proceedings have been commenced, to or with the court located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement or transfer in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(h)(1) A person who purchases property from a former spouse, relative of a former spouse, or any other person for value and without notice, or who receives from a former spouse, relative of a former spouse, or any other person a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. But a former spouse, relative of a former spouse, or other person who, not for value, received a payment, item of property, or any other benefit to which that person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(2) If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a former spouse, relative of the former spouse, or any other person who, not for value, received a payment, item of property, or any other benefit to which that person is not entitled under this section is obligated to return that payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.
Source: SL 1995, ch 167, § 2-804.






Chapter 03 - Probate Of Wills And Administration

§ 29A-3-101 Devolution of estate at death; restrictions.

29A-3-101. Devolution of estate at death; restrictions. The power of a person to leave property by will, and the rights of creditors, devisees, and heirs to the person's property are subject to the restrictions and limitations contained in this code to facilitate the prompt settlement of estates. Upon the death of a person, that person's real and personal property devolves to the persons to whom it is devised by will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of testate estate, or in the absence of testamentary disposition, to the heirs, or to those indicated as substitutes for them in cases involving renunciation or other circumstances affecting devolution of intestate estates, subject to homestead allowance, exempt property and family allowance, rights of creditors, elective share of the surviving spouse, and administration.

Source: SL 1994, ch 232, § 3-101.



§ 29A-3-102 Necessity of order of probate for will.

29A-3-102. Necessity of order of probate for will. Except as provided in § 29A-3-1201, to be effective to prove the transfer of any property or to nominate a personal representative, a will shall be declared to be valid by an order of informal probate by the clerk of court, or an adjudication of probate by the court.

Source: SL 1994, ch 232, § 3-102; SL 1995, ch 167, § 98; SL 2002, ch 138, § 1.



§ 29A-3-103 Necessity of appointment for administration.

29A-3-103. Necessity of appointment for administration. Except as otherwise provided in chapter 29A-4, to acquire the powers and undertake the duties and liabilities of a personal representative of a decedent, a person must be appointed by order of the court or clerk, qualify and be issued letters. Administration of an estate is commenced by the issuance of letters.

Source: SL 1994, ch 232, § 3-103; SL 1995, ch 167, § 99.



§ 29A-3-104 Claims against decedent--Necessity of administration.

29A-3-104. Claims against decedent--Necessity of administration. No proceeding to enforce a claim against the estate of a decedent or the decedent's successors may be revived or commenced before the appointment of a personal representative. After the appointment and until distribution, all proceedings and actions to enforce a claim against the estate are governed by the procedure prescribed by this article. After distribution a creditor whose claim has not been barred may recover from the distributees as provided in § 29A-3-1004 or from a former personal representative individually liable as provided in § 29A-3-1005. This section has no application to a proceeding by a secured creditor of the decedent to enforce a right to the security except as to any deficiency judgment which might be sought therein.

Source: SL 1994, ch 232, § 3-104.



§ 29A-3-105 Proceedings affecting devolution and administration--Jurisdiction of subject matter.

29A-3-105. Proceedings affecting devolution and administration--Jurisdiction of subject matter. Persons interested in decedents' estates may apply to the clerk of court for determinations in the informal proceedings provided in this article, and may petition the court for orders in formal proceedings within the court's jurisdiction including but not limited to those described in this article. The court may hear and determine formal proceedings and distribution of decedents' estates after notice in conformity with § 29A-1-401. Persons notified are bound though less than all interested persons may have been given notice. The court has jurisdiction of any other action or proceeding concerning a succession or to which an estate, through a personal representative, may be a party, including actions to determine title to property, and of any action or proceeding in which property distributed by a personal representative or its value is sought to be subjected to rights of creditors or successors of the decedent.

Source: SL 1994, ch 232, § 3-105; SL 1995, ch 167, § 100.



§ 29A-3-107 Scope of proceedings--Proceedings independent--Exception.

29A-3-107. Scope of proceedings--Proceedings independent--Exception. Unless supervised administration as described in Part 5 is involved, each proceeding before the court or clerk is independent of any other proceeding involving the same estate; and petitions for formal orders of the court may combine various requests for relief in a single proceeding if the orders sought may be finally granted without delay. Except as required for proceedings which are particularly described by other sections of this article, no petition is defective because it fails to embrace all matters which might then be the subject of a final order; a proceeding for probate of a will or an adjudication that a decedent left no valid will may be combined with a proceeding for appointment of a personal representative; and a proceeding for appointment of a personal representative is concluded by an order making or declining the appointment.

Source: SL 1994, ch 232, § 3-107; SL 1995, ch 167, § 101.



§ 29A-3-108 Probate, testacy, and appointment proceedings--Ultimate time limit.

29A-3-108. Probate, testacy, and appointment proceedings--Ultimate time limit. No informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile and appointment proceedings relating to an estate in which there has been a prior appointment, may be commenced more than three years after the decedent's death, except:

(1) If a previous proceeding was dismissed because of doubt about the fact of the decedent's death, appropriate probate, appointment, or testacy proceedings may be maintained at any time thereafter upon a finding that the decedent's death occurred prior to the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceeding;

(2) Appropriate probate, appointment, or testacy proceedings may be maintained in relation to the estate of an absentee for whom a conservator has been appointed, at any time within three years after the conservator becomes able to establish the death of the protected person;

(3) A proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment in the event the contest is successful, may be commenced within the later of twelve months from the informal probate or three years from the decedent's death;

(4) An informal or formal appointment or formal testacy proceeding may be commenced thereafter if no proceedings concerning the succession or estate administration have occurred within the three-year period. If proceedings are brought under this exception, the personal representative shall have no right to possess estate assets as provided in § 29A-3-709 beyond that necessary to confirm title thereto in the rightful successors to the estate and no claims other than expenses of administration may be presented against the estate; and

(5) If no informal probate has occurred within three years of the decedent's death, a formal testacy proceeding may be commenced at any time thereafter for the sole purpose of establishing an instrument to direct or control the ownership of property passing or distributable after the decedent's death from one other than the decedent when the property is to be appointed by the terms of the decedent's will or is to pass or be distributed as a part of the decedent's estate or its transfer is otherwise to be controlled by the terms of the decedent's will.

These limitations do not apply to proceedings to construe probated wills or determine heirs of an intestate. In cases under (1) or (2) above, the date on which a testacy or appointment proceeding is properly commenced shall be deemed to be the date of the decedent's death for purposes of other limitations provisions of this code which relate to the date of death.

Source: SL 1994, ch 232, § 3-108.



§ 29A-3-109 Statutes of limitation on decedent's cause of action

29A-3-109. Statutes of limitation on decedent's cause of action. The running of any statute of limitations on a cause of action belonging to a decedent which has not been barred as of the date of death is suspended for one year following the decedent's death but resumes thereafter unless otherwise tolled.

Source: SL 1994, ch 232, § 3-109.



§ 29A-3-201 Venue for first and subsequent estate proceedings--Location of property.

29A-3-201. Venue for first and subsequent estate proceedings--Location of property. (a) Venue for the first informal or formal testacy or appointment proceedings after a decedent's death is:

(1) In the county where the decedent was domiciled at the time of death; or

(2) If the decedent was not domiciled in this state, in any county where property of the decedent was located at the time of death.

(b) Venue for all subsequent proceedings within the exclusive jurisdiction of the court is in the place where the initial proceeding occurred, unless the initial proceeding has been transferred as provided in § 29A-1-303 or (c) of this section.

(c) If the first proceeding was informal, on application of an interested person and after notice to the proponent in the first proceeding, the court, upon finding that venue is elsewhere, may transfer the proceeding and the file to the other court.

(d) For the purpose of aiding determinations concerning location of assets which may be relevant in cases involving nondomiciliaries, a debt, other than one evidenced by investment or commercial paper or other instrument in favor of a nondomiciliary is located where the debtor resides or, if the debtor is a person other than an individual, at the place where it has its principal office. Commercial paper, investment paper, and other instruments are located where the instrument is. An interest in property held in trust is located where the trustee may be sued.

Source: SL 1994, ch 232, § 3-201.



§ 29A-3-202 Appointment or testacy proceedings--Conflicting claim of domicile in another state.

29A-3-202. Appointment or testacy proceedings--Conflicting claim of domicile in another state. If conflicting claims as to the domicile of a decedent are made in a formal testacy or appointment proceeding commenced in this state, and in a testacy or appointment proceeding after notice pending at the same time in another state, the court of this state must stay, dismiss, or permit suitable amendment in, the proceeding here unless it is determined that the local proceeding was commenced before the proceeding elsewhere. The determination of domicile in the proceeding first commenced must be accepted as determinative in the proceeding in this state.

Source: SL 1994, ch 232, § 3-202.



§ 29A-3-203 Priority among persons seeking appointment as personal representative.

29A-3-203. Priority among persons seeking appointment as personal representative. (a) Whether the proceedings are formal or informal, persons who are not disqualified have priority for appointment in the following order:

(1) The person with priority as determined by a probated will, including a person nominated by a power conferred in a will;

(2) The surviving spouse of the decedent who is a devisee of the decedent;

(3) Other devisees of the decedent;

(4) The surviving spouse of the decedent;

(5) Other heirs of the decedent;

(6) Forty-five days after the death of the decedent, any other qualified person.

(b) An objection to an appointment can be made only in formal proceedings. In case of objection the priorities stated in subsection (a) apply except that:

(1) If the estate appears to be more than adequate to meet exemptions and costs of administration but inadequate to discharge anticipated unsecured claims, the court, on petition of creditors, may appoint any qualified person;

(2) In case of objection to appointment of a person, other than one whose priority is determined by will, by an heir or devisee appearing to have a substantial interest in the estate, the court may appoint a person who is acceptable to the heirs and devisees whose interests in the estate appear to be worth in total more than half of the probable distributable value, or, in default of this accord, any qualified person.

(c) A person entitled to letters under subsections (a)(2) through (a)(5) above may nominate a qualified person to have the same priority to act as personal representative as the person nominating. Any person may renounce the right to nominate or to an appointment by appropriate writing filed with the court. When two or more persons share a priority, those of them who do not renounce must concur in nominating another to act for them, or in applying for appointment in informal proceedings.

(d) Conservators of the estates of protected persons, or if there is no conservator, a guardian of a protected person, may exercise the same right to nominate, to object to another's appointment, or to participate in determining the preference of a majority in interest of the heirs and devisees that the protected person would have if qualified for appointment.

(e) Formal proceedings are required to appoint a personal representative in any of the following situations:

(1) When there is a person with a higher priority who has not renounced or waived the right by appropriate writing filed with the court;

(2) When a priority and right to nominate is shared by two or more persons, and one or more of them has not renounced or concurred in nominating the person whose appointment is applied for;

(3) When an appointment is sought for a person who does not have any priority under this section, in which event the court, prior to making the appointment, shall determine that those having priority do not object to the appointment, and that administration is necessary.

(f) No person is qualified to serve as a personal representative who is:

(1) Under the age of eighteen;

(2) A person whom the court finds unsuitable in formal proceedings; or

(3) A bank or trust company not qualified to do trust business or exercise trust powers in this state.

(g) A personal representative appointed by a court of the decedent's domicile has priority over all other persons except where the decedent's will nominates different persons to be personal representative in this state and in the state of domicile. The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

(h) This section governs priority for appointment of a successor personal representative but does not apply to the selection of a special administrator.

Source: SL 1994, ch 232, § 3-203; SL 1995, ch 167, § 102.



§ 29A-3-204 Demand for notice of order or filing concerning decedent's estate

29A-3-204. Demand for notice of order or filing concerning decedent's estate. Any interested person desiring notice of any order or filing pertaining to a decedent's estate may file a demand for notice with the court at any time after the death of the decedent stating the name of the decedent, the nature of the demandant's interest in the estate, and the demandant's address or that of the demandant's attorney. The demandant shall mail a copy of the demand to the personal representative if one has been appointed. After filing of a demand, no order or filing to which the demand relates shall be made or accepted without notice as prescribed in § 29A-1-401 to the demandant or the demandant's attorney. The validity of an order which is issued or filing which is accepted without compliance with this requirement shall not be affected by the error, but the petitioner receiving the order or the person making the filing may be liable for any damage caused by the absence of notice. The requirement of notice arising from a demand under this provision may be waived in writing by the demandant and shall cease upon the termination of the demandant's interest in the estate.

Source: SL 1994, ch 232, § 3-204.



§ 29A-3-301 Informal probate or appointment proceedings--Application--Contents.

29A-3-301. Informal probate or appointment proceedings--Application--Contents. (a) An informal probate proceeding is an informal proceeding for probate of a decedent's will with or without an application for informal appointment. An informal appointment proceeding is an informal proceeding for appointment of a personal representative in testate or intestate estates. Applications for informal probate or informal appointment shall be directed to the clerk of court, and verified by the applicant to be accurate and complete to the best of the applicant's knowledge and belief as to the following information:

(1) Every application for informal probate of a will or for informal appointment of a personal representative, other than a special administrator or successor representative, shall contain the following:

(i) A statement of the interest of the applicant;

(ii) The name, birthdate and date of death of the decedent, the county and state of the decedent's domicile at the time of death, and, so far as known or ascertainable with reasonable diligence by the applicant, the names and addresses of the heirs and devisees and the ages of any who are minors;

(iii) If the decedent was not domiciled in the state at the time of death, a statement showing venue;

(iv) A statement identifying and indicating the address of any personal representative of the decedent appointed in this state or elsewhere whose appointment has not been terminated;

(v) A statement indicating whether the applicant has received a demand for notice, or is aware of any demand for notice of any probate or appointment proceeding concerning the decedent that may have been filed in this state or elsewhere; and

(vi) A statement that the time limit for informal probate or appointment as provided in this chapter has not expired either because three years or less have passed since the decedent's death, or, if more than three years from death have passed, circumstances as described by § 29A-3-108 authorizing late probate or appointment have occurred;

(2) An application for informal probate of a will shall state the following in addition to the statements required by subdivision (1):

(i) That the original of the decedent's will is in the possession of the court, or accompanies the application, or that a certified copy of a will probated in another jurisdiction accompanies the application;

(ii) That the applicant, to the best of the applicant's knowledge, believes the will to have been validly executed;

(iii) That the applicant believes that the instrument which is the subject of the application is the decedent's will, and that after the exercise of reasonable diligence, the applicant is unaware of any instrument revoking the will or of any other unrevoked testamentary instrument relating to property having a situs in this state under § 29A-1-301, or, a statement why any such unrevoked testamentary instrument of which the applicant may be aware is not being probated;

(3) An application for informal appointment of a personal representative to administer an estate under a will shall describe the will by date of execution and state the time and place of probate or the pending application or petition for probate. The application for appointment shall adopt the statements in the application or petition for probate and state the name, address, and priority for appointment of the person whose appointment is sought;

(4) An application for informal appointment of a personal representative in intestacy shall state in addition to the statements required by subdivision (1):

(i) That after the exercise of reasonable diligence, the applicant is unaware of any unrevoked testamentary instrument relating to property having a situs in this state under § 29A-1-301, or, a statement why any such instrument of which the applicant may be aware is not being probated;

(ii) The name, address, and priority for appointment of the person whose appointment is sought and the names of any other persons having a prior or equal right to the appointment under § 29A-3-203;

(5) An application for appointment of a personal representative to succeed a personal representative appointed under a different testacy status shall refer to the order in the most recent testacy proceeding, state the name and address of the person whose appointment is sought and of the person whose appointment will be terminated if the application is granted, and describe the priority of the applicant;

(6) An application for appointment of a personal representative to succeed a personal representative who has tendered a resignation as provided in § 29A-3-610(c), or whose appointment has been terminated by death or removal, shall adopt the statements in the application or petition which led to the appointment of the person being succeeded except as specifically changed or corrected, state the name and address of the person who seeks appointment as successor, and describe the priority of the applicant.

(b) By verifying an application for informal probate, or informal appointment, the applicant submits personally to the jurisdiction of the court in any proceeding for relief from fraud relating to the application, or for perjury, that may be instituted against the applicant.

Source: SL 1994, ch 232, § 3-301; SL 1995, ch 167, § 103; SL 2002, ch 138, § 2; SL 2006, ch 153, § 1.



§ 29A-3-302 Informal probate--Duty of clerk--Effect of informal probate.

29A-3-302. Informal probate--Duty of clerk--Effect of informal probate. Upon receipt of an application requesting informal probate of a will, the clerk, upon making the findings required by § 29A-3-303 shall issue a written statement of informal probate if at least one hundred twenty hours have elapsed since the decedent's death. Informal probate is conclusive as to all persons until superseded by an order in a formal testacy proceeding. No defect in the application or procedure relating thereto which leads to informal probate of a will renders the probate void.

Source: SL 1994, ch 232, § 3-302; SL 1995, ch 167, § 104.



§ 29A-3-303 Informal probate--Proof and findings required.

29A-3-303. Informal probate--Proof and findings required. (a) In an informal proceeding for original probate of a will, the clerk shall determine whether:

(1) The application is complete;

(2) The applicant has made oath or affirmation that the statements contained in the application are true to the best of the applicant's knowledge and belief;

(3) The applicant appears from the application to be an interested person as defined in § 29A-1-201(23);

(4) On the basis of the statements in the application, venue is proper;

(5) An original, duly executed and apparently unrevoked will is in the registrar's possession;

(6) Any notice required by § 29A-3-204 has been given; and

(7) It appears from the application that the time limit for original probate has not expired.

(b) The application shall be denied if it indicates that a personal representative has been appointed in another county of this state or except as provided in subsection (d) below, if it appears that this or another will of the decedent has been the subject of a previous probate order.

(c) A will which appears to have the required signatures and which contains an attestation clause showing that the requirements of execution under § 29A-2-502, 29A-2-503, or 29A-2-506 have been met shall be probated without further proof. In other cases, the clerk may assume execution if the will appears to have been properly executed, or the clerk may accept a sworn statement or affidavit of any person having knowledge of the circumstances of execution, whether or not the person was a witness to the will.

(d) Informal probate of a will which has been previously probated elsewhere may be granted at any time upon written application by any interested person, together with deposit of a certified copy of the will and of the statement probating it from the office or court where it was first probated.

(e) A will from a foreign jurisdiction which does not provide for probate of a will after death and which is not eligible for probate under subsection (a) above, may be probated in this state upon receipt by the clerk of a duly certified copy of the will and a certificate of its legal custodian that the copy filed is a true copy and that the will has become operative under the law of that jurisdiction.

Source: SL 1994, ch 232, § 3-303; SL 1995, ch 167, § 105.



§ 29A-3-305 Informal probate--Clerk not satisfied.

29A-3-305. Informal probate--Clerk not satisfied. The clerk of court may decline an application for informal probate if not satisfied that a will is entitled to be probated in informal proceedings because of failure to meet the requirements of § 29A-3-303 or for any other reason. A declination of informal probate is not an adjudication and does not preclude formal probate proceedings.

Source: SL 1994, ch 232, § 3-305; SL 1995, ch 167, § 106.



§ 29A-3-306 Informal probate--Notice requirements.

29A-3-306. Informal probate--Notice requirements. (a) The applicant shall give notice as described by § 29A-1-401 of the application for informal probate to any person demanding it pursuant to § 29A-3-204, and to any personal representative of the decedent whose appointment has not been terminated. No other notice of informal probate is required.

(b) Upon issuance of a statement of informal probate and if no personal representative required to give the written information required by § 29A-3-705 has been appointed, the applicant shall within fourteen days give written information to the heirs and devisees of the admission of the will to probate, together with a copy of the will. The information shall include the name and address of the applicant, the name and location of the court granting the informal probate, and the date of the probate. The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the applicant. An applicant's failure to give information as required by this section is a breach of duty to the heirs and devisees but does not affect the validity of the probate.

Source: SL 1994, ch 232, § 3-306.



§ 29A-3-307 Informal appointment proceedings--Delay in order--Duty of Clerk--Effect of appointment.

29A-3-307. Informal appointment proceedings--Delay in order--Duty of Clerk--Effect of appointment. (a) Upon receipt of an application for informal appointment of a personal representative other than a special administrator as provided in § 29A-3-614, if at least one hundred twenty hours have elapsed since the decedent's death, the clerk, after making the findings required by § 29A-3-308, shall appoint the applicant subject to qualification and acceptance; provided, that if the decedent was a nonresident, the clerk shall delay the order of appointment until thirty days have elapsed since death unless the personal representative appointed at the decedent's domicile is the applicant, or unless the decedent's will directs that the estate be subject to the laws of this state.

(b) The status of personal representative and the powers and duties pertaining to the office are fully established by informal appointment. An appointment, and the office of personal representative created thereby, is subject to termination as provided in §§ 29A-3-608 to 29A-3-612, inclusive, but may not be vacated retroactively.

Source: SL 1994, ch 232, § 3-307; SL 1995, ch 167, § 107.



§ 29A-3-308 Informal appointment proceedings--Proof and findings required.

29A-3-308. Informal appointment proceedings--Proof and findings required. (a) In informal appointment proceedings, the clerk shall determine whether:

(1) The application for informal appointment of a personal representative is complete;

(2) The applicant has made oath or affirmation that the statements contained in the application are true to the best of the applicant's knowledge and belief;

(3) The applicant appears from the application to be an interested person as defined in § 29A-1-201(23);

(4) On the basis of the statements in the application, venue is proper;

(5) Any will to which the requested appointment relates has been formally or informally probated; but this requirement does not apply to the appointment of a special administrator;

(6) Any notice required by § 29A-3-310 has been given;

(7) From the statements in the application, the person whose appointment is sought has priority for appointment.

(b) Unless § 29A-3-612 controls, the application shall be denied if it indicates any of the following:

(1) A personal representative who has not filed a written statement of resignation as provided in § 29A-3-610(c) has been appointed in this or another county of this state;

(2) The decedent was not domiciled in this state, a personal representative whose appointment has not been terminated has been appointed by a court in the state of domicile, and the applicant is not the domiciliary representative or the representative's nominee;

(3) The other requirements of this section have not been met.
Source: SL 1994, ch 232, § 3-308; SL 1995, ch 167, § 108.



§ 29A-3-309 Informal appointment proceedings--Clerk not satisfied.

29A-3-309. Informal appointment proceedings--Clerk not satisfied. The clerk may decline an application for informal appointment if not satisfied that a requested informal appointment of a personal representative should be made because of failure to meet the requirements of §§ 29A-3-307 and 29A-3-308 or for any other reason. A declination of informal appointment is not an adjudication and does not preclude appointment in formal proceedings.

Source: SL 1994, ch 232, § 3-309; SL 1995, ch 167, § 109.



§ 29A-3-310 Informal appointment proceedings--Notice requirements.

29A-3-310. Informal appointment proceedings--Notice requirements. The applicant shall give notice as described by § 29A-1-401 of an intention to seek an appointment informally: (1) to any person demanding it pursuant to § 29A-3-204; and (2) to any person having a prior or equal right to appointment not waived in writing and filed with the court. No other notice of an informal appointment proceeding is required.

Source: SL 1994, ch 232, § 3-310.



§ 29A-3-311 Informal appointment unavailable in certain cases

29A-3-311. Informal appointment unavailable in certain cases. The clerk shall decline an application for informal appointment if the application indicates the existence of a possible unrevoked testamentary instrument which may relate to property subject to the laws of this state, and which is not filed for probate in this court.

Source: SL 1994, ch 232, § 3-311; SL 1995, ch 167, § 110.



§ 29A-3-401 Formal testacy proceedings--Nature--When commenced.

29A-3-401. Formal testacy proceedings--Nature--When commenced. (a) A formal testacy proceeding is a proceeding conducted before the court to establish a will or determine intestacy. A formal testacy proceeding may be commenced by an interested person filing a petition as described in § 29A-3-402 requesting that the court, after notice and hearing, enter an order probating a will, an order setting aside an informal probate of a will, an order preventing informal probate of a will which is the subject of a pending application, or an order that the decedent died intestate.

(b) A petition may request formal probate of a will without regard to whether the same or a conflicting will has been informally probated. A formal testacy proceeding may, but need not, involve a request for appointment of a personal representative.

(c) During the pendency of a formal testacy proceeding, the clerk shall not act upon any application for informal probate of any will of the decedent or any application for informal appointment of a personal representative.

(d) Unless a petition in a formal testacy proceeding also requests confirmation of the previous informal appointment, a previously appointed personal representative, after receipt of notice of the commencement of a formal testacy proceeding, shall refrain from exercising the power to make any further distribution of the estate during the pendency of the formal proceeding. A petitioner who requests the appointment of a different personal representative in a formal proceeding also may request an order restraining the acting personal representative from exercising any of the powers of office and requesting the appointment of a special administrator. In the absence of a request, or if the request is denied, the commencement of a formal proceeding has no effect on the powers and duties of a previously appointed personal representative other than those relating to distribution.

Source: SL 1994, ch 232, § 3-401; SL 1995, ch 167, § 111.



§ 29A-3-402 Formal testacy or appointment proceedings--Petition; contents.

29A-3-402. Formal testacy or appointment proceedings--Petition; contents. (a) Petitions for formal probate of a will, or for adjudication of intestacy with or without request for appointment of a personal representative, shall be directed to the court, request a judicial order after notice and hearing and contain further statements as indicated in this section.

(b) A petition for formal probate of a will shall:

(1) Request an order determining the heirs and the testacy of the decedent in relation to a particular instrument which may or may not have been informally probated;

(2) Contain the statements required for informal applications as stated in the six paragraphs under subsection 29A-3-301(a)(1), the statements required by paragraphs (ii) and (iii) of subsection 29A-3-301(a)(2); and

(3) State whether the original of the last will of the decedent is in the possession of the court or accompanies the petition.

(c) If the original will is neither in the possession of the court nor accompanies the petition and no certified copy of a will probated in another jurisdiction accompanies the petition, the petition also must state the contents of the will, and indicate that it is lost, destroyed, or otherwise unavailable.

(d) If the original will, or certified copy of the will as probated in another jurisdiction, is not available, the contents of the will can be proved by a copy of the will and the testimony or affidavit of at least one credible witness that the copy is a true copy of the original, and the will may be admitted to probate if the court is reasonably satisfied that the will was not revoked by the testator. If a copy of the will is not available, the contents of the will can be proved only by clear and convincing proof, and the court shall enter an order setting forth the contents and the names of the witnesses.

(e) A petition for adjudication of intestacy and appointment of a personal representative in intestacy shall request a judicial finding and order determining the heirs and that the decedent left no valid will, and shall contain the statements required by subsections 29A-3-301(a)(1) and (a)(4) and indicate whether supervised administration is sought. A petition may request an order determining intestacy and heirs without requesting the appointment of a personal representative, in which case, the statements required by paragraph (ii) of subsection 29A-3-301(a)(4) above may be omitted.

Source: SL 1994, ch 232, § 3-402; SL 1995, ch 167, § 112; SL 2002, ch 138, § 3.



§ 29A-3-403 Formal testacy proceedings--Notice of hearing on petition.

29A-3-403. Formal testacy proceedings--Notice of hearing on petition. (a) Upon commencement of a formal testacy proceeding, the court shall fix a time and place of hearing. Notice shall be given by the petitioner in the manner prescribed by § 29A-1-401 to the persons specified in this section and to any additional person who has filed a demand for notice under § 29A-3-204.

(b) Notice shall be given to the following persons: the heirs, devisees, and personal representatives named in any will that is being, or has been, probated, or offered for informal or formal probate in the county, or that is known by the petitioner to have been probated, or offered for informal or formal probate elsewhere, and any personal representative of the decedent whose appointment has not been terminated. Notice may be given to other persons. In addition, the petitioner shall give notice by publication to all persons who have any interest in the matters being litigated who are either unknown or whose addresses are unknown.

(c) If it appears by the petition or otherwise that the fact of the death of the alleged decedent may be in doubt, or on the written demand of any interested person, a copy of the notice of the hearing on said petition shall be sent by registered or certified mail to the alleged decedent at the alleged decedent's last known address. The court shall direct the petitioner to report the results of, or make and report back concerning, a reasonably diligent search for the alleged decedent in any manner that may seem advisable. The costs of any search so directed shall be paid by the petitioner if there is no administration or by the estate of the decedent in case there is administration.

Source: SL 1994, ch 232, § 3-403; SL 1995, ch 167, § 113.



§ 29A-3-404 Formal testacy proceedings--Written objections to probate.

29A-3-404. Formal testacy proceedings--Written objections to probate. Any party to a formal proceeding who opposes the probate of a will for any reason shall state in the pleadings his or her objections to the probate.

Source: SL 1994, ch 232, § 3-404.



§ 29A-3-405 Formal testacy proceedings--Uncontested cases--Hearings and proof.

29A-3-405. Formal testacy proceedings--Uncontested cases--Hearings and proof. If a petition in a testacy proceeding is unopposed, the court may order probate or intestacy on the strength of the pleadings if satisfied that the conditions of § 29A-3-409 have been met, or conduct a hearing in open court and require proof of the matters necessary to support the order sought. If evidence concerning execution of the will is necessary, the affidavit or testimony of one of any attesting witnesses to the instrument, including an affidavit of self-proof executed in compliance with § 29A-2-504, is sufficient. If the affidavit or testimony of an attesting witness is not available, execution of the will may be proved by other evidence or affidavit.

Source: SL 1994, ch 232, § 3-405; SL 1995, ch 167, § 114.



§ 29A-3-406 Formal testacy proceedings--Contested cases--Testimony of attesting witnesses.

29A-3-406. Formal testacy proceedings--Contested cases--Testimony of attesting witnesses. (a) If evidence concerning execution of an attested will which is not self-proved is necessary in contested cases, the testimony of at least one of the attesting witnesses, if within the state, competent and able to testify, is required. Due execution of an attested or unattested will may be proved by other evidence.

(b) If the will is self-proved, compliance with signature requirements for execution is conclusively presumed and other requirements of execution are presumed subject to rebuttal without the testimony of any witness upon filing the will and the acknowledgment and affidavits annexed or attached thereto, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit.

Source: SL 1994, ch 232, § 3-406.



§ 29A-3-407 Formal testacy proceedings--Burdens in contested cases.

29A-3-407. Formal testacy proceedings--Burdens in contested cases. In contested cases, petitioners who seek to establish intestacy have the burden of establishing prima facie proof of death, venue, and heirship. Proponents of a will have the burden of establishing prima facie proof of due execution in all cases, and, if they are also petitioners, prima facie proof of death and venue. Contestants of a will have the burden of establishing lack of testamentary intent or capacity, undue influence, fraud, duress, mistake, or revocation. Parties have the ultimate burden of persuasion as to matters with respect to which they have the initial burden of proof. If a will is opposed by the petition for probate of a later will revoking the former, it shall be determined first whether the later will is entitled to probate. If a will is opposed by a petition for a declaration of intestacy, it shall be determined first whether the will is entitled to probate.

Source: SL 1994, ch 232, § 3-407.



§ 29A-3-408 Formal testacy proceedings--Will construction--Effect of final order in another jurisdiction.

29A-3-408. Formal testacy proceedings--Will construction--Effect of final order in another jurisdiction. A final order of a court of another state determining testacy, the validity or construction of a will, made in a proceeding involving notice to and an opportunity for contest by all interested persons shall be accepted as determinative by the courts of this state if it includes, or is based upon, a finding that the decedent was domiciled at death in the state where the order was made.

Source: SL 1994, ch 232, § 3-408.



§ 29A-3-409 Formal testacy proceedings--Order--Foreign will.

29A-3-409. Formal testacy proceedings--Order--Foreign will. After the time required for any notice has expired, upon proof of notice, and after any hearing that may be necessary, if the court finds that the testator is dead, venue is proper and that the proceeding was commenced within the limitation prescribed by § 29A-3-108, it shall determine the decedent's domicile at death, the decedent's heirs, and the decedent's testacy status. Any will found to be valid and unrevoked shall be formally probated. Termination of any previous informal appointment of a personal representative, which may be appropriate in view of the relief requested and findings, is governed by § 29A-3-612. The petition shall be dismissed or appropriate amendment allowed if the court is not satisfied that the alleged decedent is dead. A will from a foreign jurisdiction which does not provide for probate of a will after death, may be proved for probate in this state by a duly authenticated certificate of its legal custodian that the copy introduced is a true copy and that the will has become effective under the law of that jurisdiction.

Source: SL 1994, ch 232, § 3-409.



§ 29A-3-410 Formal testacy proceedings--Probate of more than one instrument.

29A-3-410. Formal testacy proceedings--Probate of more than one instrument. If two or more instruments are offered for probate before a final order is entered in a formal testacy proceeding, more than one instrument may be probated if neither expressly revokes the other or contains provisions which work a total revocation by implication. If more than one instrument is probated, the order shall indicate what provisions control in respect to the nomination of a personal representative, if any. The order may, but need not, indicate how any provisions of a particular instrument are affected by the other instrument. After a final order in a testacy proceeding has been entered, no petition for probate of any other instrument of the decedent may be entertained, except incident to a petition to vacate or modify a previous probate order and subject to the time limits of § 29A-3-412.

Source: SL 1994, ch 232, § 3-410.



§ 29A-3-411 Formal testacy proceedings--Partial intestacy.

29A-3-411. Formal testacy proceedings--Partial intestacy. If it becomes evident in the course of a formal testacy proceeding that, though one or more instruments are entitled to be probated, the decedent's estate is or may be partially intestate, the court shall enter an order to that effect.

Source: SL 1994, ch 232, § 3-411.



§ 29A-3-412 Formal testacy proceedings--Effect of order--Vacation.

29A-3-412. Formal testacy proceedings--Effect of order--Vacation. Subject to appeal and subject to vacation as provided in this section or by other law, a formal testacy order under §§ 29A-3-409 to 29A-3-411, inclusive, including an order that the decedent left no valid will and determining the heirs, is final as to all persons who were properly notified of the proceeding, either by personal service or publication, with respect to all issues concerning the decedent's estate that the court considered or might have considered incident to its rendition relevant to the question of whether the decedent left a valid will, and to the determination of heirs, except that:

(1) The court shall entertain a petition for modification or vacation of its order and probate of another will of the decedent if the proponents of the later-offered will were given no notice or only publication notice of the earlier proceeding, except that no such petition may be entertained if it is shown that the proponents (i) were aware of the earlier proceeding and (ii) were aware of the existence of the later-offered will at the time of the earlier proceeding;

(2) If intestacy of all or part of the estate has been ordered, the determination of heirs of the decedent may be reconsidered if it is shown that one or more persons were omitted from the determination and it is also shown that (i) the persons were unaware of their relationship to the decedent, (ii) were unaware of the death, or (iii) were given no notice of the earlier proceeding, except by publication;

(3) A petition for vacation under either (1) or (2) above shall be filed prior to the earlier of the following time limits:

(i) If a personal representative has been appointed for the estate, the time of entry of any order approving final distribution of the estate, or, if the estate is closed by statement, six months after the filing of the closing statement;

(ii) Whether or not a personal representative has been appointed for the estate of the decedent, the time prescribed by § 29A-3-108 when it is no longer possible to initiate an original proceeding to probate a will of the decedent;

(iii) Twelve months after the entry of the order sought to be vacated;

(4) The order originally rendered in the testacy proceeding may be modified or vacated, if appropriate under the circumstances, by the order of probate of the later-offered will or the order redetermining heirs;

(5) The finding of the fact of death is conclusive as to an alleged decedent only if notice of the hearing on the petition in the formal testacy proceeding was sent by registered or certified mail addressed to the alleged decedent at the alleged decedent's last known address and the court finds that a reasonably diligent search as required by § 29A-3-403(c) was made. If the alleged decedent is not dead, even if notice was sent and a reasonably diligent search was made, the alleged decedent may recover estate assets in the hands of the personal representative. In addition to any remedies available to the alleged decedent by reason of any fraud or intentional wrongdoing, the alleged decedent may recover any estate or its proceeds from distributees that is in their hands, or the value of distributions received by them, to the extent that any recovery from distributees is equitable in view of all of the circumstances.
Source: SL 1994, ch 232, § 3-412; SL 1995, ch 167, § 115.



§ 29A-3-414 Formal proceedings concerning appointment of personal representative

29A-3-414. Formal proceedings concerning appointment of personal representative. (a) A formal proceeding for adjudication regarding the priority or qualification of an applicant for appointment as personal representative, or of a person previously appointed personal representative in informal proceedings, is governed by § 29A-3-402, as well as by this section if an issue concerning the testacy of the decedent is or may be involved. In other cases, the petition shall contain or adopt the statements required by subsection 29A-3-301(a)(1) and describe the question relating to priority or qualification of the personal representative which is to be resolved. If the proceeding precedes any appointment of a personal representative, it shall stay any pending informal appointment proceedings as well as any commenced thereafter.

(b) After notice to interested persons, including all persons interested in the administration of the estate as successors under the applicable assumption concerning testacy, any previously appointed personal representative, any person having or claiming priority for appointment as personal representative, the court shall determine who is entitled to appointment under § 29A-3-203, make a proper appointment and, if appropriate, terminate any prior appointment found to have been improper as provided in cases of removal under § 29A-3-611.

Source: SL 1994, ch 232, § 3-414; SL 1995, ch 167, § 116.



§ 29A-3-501 Supervised administration--Nature of proceeding.

29A-3-501. Supervised administration--Nature of proceeding. Supervised administration is a single in rem proceeding to secure complete administration and settlement of a decedent's estate under the continuing authority of the court, which extends until entry of an order approving distribution of the estate and discharging the personal representative or other order terminating the proceeding. A supervised personal representative is responsible to the court, as well as to interested persons, and is subject to directions concerning the estate made by the court on its own motion or on the motion of the personal representative or any other interested person. Except as otherwise provided in this part, or as otherwise ordered by the court, a supervised personal representative has the same duties and powers as a personal representative who is not supervised.

Source: SL 1994, ch 232, § 3-501.



§ 29A-3-502 Supervised administration--Petition--Order.

29A-3-502. Supervised administration--Petition--Order. (a) A petition for supervised administration may be filed by any interested person or by a personal representative at any time or the request for supervised administration may be joined with a petition in a testacy or appointment proceeding. If the testacy of the decedent and the priority and qualification of any personal representative have not been adjudicated previously, the petition for supervised administration shall include the matters required of a petition in a formal testacy proceeding and the notice requirements and procedures applicable to a formal testacy proceeding shall apply. If not previously adjudicated, the court shall adjudicate the testacy of the decedent and questions relating to the priority and qualifications of the personal representative in any case involving a request for supervised administration, even though the request for supervised administration may be denied.

(b) After notice to interested persons, the court shall order supervised administration of a decedent's estate: (1) if the decedent's will directs supervised administration, unless the court finds that circumstances relating to the need for supervised administration have changed since the execution of the will and that there is no necessity for supervised administration; (2) if the decedent's will directs unsupervised administration, only upon a finding that it is necessary for the protection of persons interested in the estate; or (3) in other cases if the court finds that supervised administration is necessary under the circumstances.

Source: SL 1994, ch 232, § 3-502.



§ 29A-3-503 Supervised administration--Effect on other proceedings.

29A-3-503. Supervised administration--Effect on other proceedings. (a) The pendency of a proceeding for supervised administration of a decedent's estate stays action on any informal application then pending or thereafter filed.

(b) If a will has been previously probated in informal proceedings, the effect of the filing of a petition for supervised administration is as provided for formal testacy proceedings by § 29A-3-401.

(c) After the personal representative has received notice of the filing of a petition for supervised administration, a personal representative who has been appointed previously shall not exercise the power to distribute any estate. The filing of the petition does not affect other powers and duties unless the court restricts the exercise of any of them pending full hearing on the petition.

Source: SL 1994, ch 232, § 3-503.



§ 29A-3-504 Supervised administration--Powers of personal representative.

29A-3-504. Supervised administration--Powers of personal representative. Unless restricted by the court, a supervised personal representative has, without interim orders approving exercise of a power, all powers of personal representatives under this code, but a supervised personal representative shall not exercise the power to make any distribution of the estate without prior order of the court. Any other restriction on the power of a personal representative which may be ordered by the court shall be endorsed on the letters of appointment and, unless so endorsed, is ineffective as to persons dealing in good faith with the personal representative.

Source: SL 1994, ch 232, § 3-504.



§ 29A-3-505 Supervised administration--Interim orders--Distribution and closing orders

29A-3-505. Supervised administration--Interim orders--Distribution and closing orders. Unless otherwise ordered by the court, supervised administration is terminated by order in accordance with time restrictions, notices, and contents of orders prescribed for proceedings under § 29A-3-1001. Interim orders approving or directing partial distributions or granting other relief may be issued by the court at any time during the pendency of a supervised administration on the motion of the personal representative or any interested person.

Source: SL 1994, ch 232, § 3-505; SL 1995, ch 167, § 117.



§ 29A-3-601 Qualification.

29A-3-601. Qualification. Prior to receiving letters, a personal representative shall qualify by filing with the appointing court an acceptance of office and any required bond.

Source: SL 1994, ch 232, § 3-601.



§ 29A-3-602 Acceptance of appointment--Consent to jurisdiction.

29A-3-602. Acceptance of appointment--Consent to jurisdiction. By accepting appointment, a personal representative submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the personal representative, or mailed to the personal representative by ordinary first class mail at the address as listed in the application or petition for appointment or as thereafter reported to the court and to the personal representative's address as then known to the petitioner.

Source: SL 1994, ch 232, § 3-602.



§ 29A-3-603 Bond not required without court order, exceptions.

29A-3-603. Bond not required without court order, exceptions. Bond is required of a personal representative unless: (a) the will expressly waives bond, directs that there be no bond, or waives the requirement of surety thereon; (b) all of the heirs, if no will has been probated, or all of the devisees file a written waiver of the bond requirement; (c) the personal representative is a bank or trust company qualified to do trust business or exercise trust powers in this state; or (d) the court concludes that bond is not in the best interests of the estate.

Source: SL 1994, ch 232, § 3-603.



§ 29A-3-604 Bond amount--Security--Procedure--Reduction.

29A-3-604. Bond amount--Security--Procedure--Reduction. (a) If bond is required and the provisions of the will or order of appointment do not specify the amount, unless stated in the application or petition, the person qualifying as personal representative shall file a statement under oath with the clerk indicating the person's best estimate of the value of the personal estate of the decedent and of the income expected from the personal and real estate during the next year, and shall execute and file a bond with the clerk, or give other suitable security, in an amount not less than the estimate. The clerk shall determine that the bond is duly executed by a corporate surety, or one or more individual sureties whose performance is secured by pledge of personal property, mortgage on real property, or other adequate security.

(b) The clerk may permit the amount of the bond to be reduced by the value of assets of the estate deposited with a financial institution (as defined in § 29A-6-101) that is located in this state and in a manner that prevents their unauthorized disposition.

(c) On petition of the personal representative or another interested person and subject to § 29A-3-603, the court may require bond, excuse bond, increase or reduce the amount of the bond, release sureties, or permit the substitution of another bond with the same or different sureties.

Source: SL 1994, ch 232, § 3-604; SL 1995, ch 167, § 118.



§ 29A-3-606 Terms and conditions of bonds.

29A-3-606. Terms and conditions of bonds. (a) The following requirements and provisions apply to any bond required by this part:

(1) Bonds shall name the state as obligee for the benefit of the persons interested in the estate and shall be conditioned upon the faithful discharge by the personal representative of all fiduciary duties according to law.

(2) Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the personal representative and with each other. The address of sureties shall be stated in the bond.

(3) By executing an approved bond of a personal representative, the surety consents to the jurisdiction of the probate court which issued letters to the primary obligor in any proceedings pertaining to the fiduciary duties of the personal representative and naming the surety as a party. Notice of any proceeding shall be delivered to the surety or mailed by registered or certified mail at the address as listed with the court where the bond is filed and to the surety's address as then known to the petitioner.

(4) On petition of a successor personal representative, any other personal representative of the same decedent, or any interested person, a proceeding in the court may be initiated against a surety for breach of the obligation of the bond of the personal representative.

(5) The bond of the personal representative is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.

(b) No action or proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.

Source: SL 1994, ch 232, § 3-606.



§ 29A-3-607 Order restraining personal representative.

29A-3-607. Order restraining personal representative. (a) On petition of any person who appears to have an interest in the estate, the court by temporary order may restrain a personal representative from performing specified acts of administration, disbursement, or distribution, or exercise of any powers or discharge of any duties of office, or make any other order to secure proper performance by the personal representative, if it appears to the court that the personal representative otherwise may take some action which would jeopardize unreasonably the interest of the petitioner or of some other interested person. Persons with whom the personal representative may transact business may be made parties.

(b) The matter shall be set for hearing at such time and with such notice as the court shall direct.

Source: SL 1994, ch 232, § 3-607.



§ 29A-3-608 Termination of appointment--General.

29A-3-608. Termination of appointment--General. Termination of appointment of a personal representative occurs as provided in §§ 29A-3-609 to 29A-3-612, inclusive. Termination ends the right and power pertaining to the office of personal representative as conferred by this code or any will, except that a personal representative, at any time prior to distribution or until restrained or enjoined by court order, may perform acts necessary to protect the estate and may deliver the assets to a successor representative. Termination does not discharge a personal representative from liability for transactions or omissions occurring before termination, or relieve the personal representative of the duty to preserve assets subject to the personal representative's control, to account therefor and to deliver the assets. Termination does not affect the jurisdiction of the court over the personal representative, but terminates the personal representative's authority to represent the estate in any pending or future proceeding.

Source: SL 1994, ch 232, § 3-608.



§ 29A-3-609 Termination of appointment--Death or disability.

29A-3-609. Termination of appointment--Death or disability. The death of a personal representative or the appointment of a conservator for a personal representative who has been adjudicated a protected person, terminates the personal representative's appointment. Unless a co-representative remains in office, termination by death or appointment of a conservator imposes upon the personal representative of the deceased personal representative, or the conservator appointed for a living personal representative, the duty to protect the estate possessed and being administered at the time of termination, and confers the power to perform acts necessary to protect the estate and to account for, and deliver the assets to, a successor personal representative or special administrator upon appointment and qualification.

Source: SL 1994, ch 232, § 3-609.



§ 29A-3-610 Termination of appointment--Voluntary.

29A-3-610. Termination of appointment--Voluntary. (a) An appointment of a personal representative terminates as provided in § 29A-3-1003, one year after the filing of a closing statement.

(b) An order closing an estate as provided in § 29A-3-1001 terminates an appointment of a personal representative.

(c) A personal representative may resign the position of personal representative by filing a written statement of resignation with the clerk after giving at least fourteen days written notice to the persons known to be interested in the estate. If the person resigning is the sole personal representative and no one applies or petitions for appointment of a successor representative within the time stated in the notice, the filed statement of resignation is ineffective as a termination of appointment and in any event is effective only upon the appointment and qualification of a successor representative and delivery of the assets to that successor. If the person resigning is a co-representative, the resignation is effective only upon delivery of assets in the representative's possession to the co-representatives remaining in office.

Source: SL 1994, ch 232, § 3-610; SL 1995, ch 167, § 119.



§ 29A-3-611 Termination of appointment by removal--Cause; procedure.

29A-3-611. Termination of appointment by removal--Cause; procedure. (a) Any interested person may petition for removal of a personal representative for cause at any time. Upon filing of the petition, the court shall fix a time and place for hearing. Notice shall be given by the petitioner to the personal representative, and to other persons as the court may order. Except as otherwise ordered as provided in § 29A-3-607, after receipt of notice of removal proceedings, the personal representative shall not act except to account, to correct maladministration, or to preserve the estate. If removal is ordered, the court shall direct by order the disposition of the assets remaining in the name of, or under the control of, the personal representative being removed.

(b) Cause for removal exists when:

(1) Removal is in the best interests of the estate;

(2) The personal representative or the person requesting the representative's appointment intentionally misrepresented material facts in the proceedings leading to appointment; or

(3) The personal representative has disregarded an order of court, has become incapable of discharging the duties of office, has mismanaged the estate, or has failed to perform any duty pertaining to the office.

(c) Unless the decedent's will directs otherwise, a personal representative appointed at the decedent's domicile who is requesting appointment either personally or of a nominee as personal representative, may obtain removal of another who was appointed personal representative in this state to administer local assets.

Source: SL 1994, ch 232, § 3-611.



§ 29A-3-612 Termination of appointment--Change of testacy status.

29A-3-612. Termination of appointment--Change of testacy status. Except as otherwise ordered in formal proceedings, the probate of a will subsequent to the appointment of a personal representative in intestacy, the probate of a later-offered will which supersedes the formal probate of another will, or the vacation of an informal probate of a will under which the personal representative was appointed, does not terminate the appointment of the personal representative although the personal representative's powers may be reduced as provided in § 29A-3-401. Termination occurs upon appointment in informal or formal appointment proceedings of a person entitled to succeed to the appointment under the new testacy status. If no request for new appointment is made within thirty days after expiration of time for appeal from the order in formal testacy proceedings, or from the informal probate, changing the decedent's testacy status, the previously appointed personal representative may continue as personal representative under the subsequently probated will, or in intestacy, as the case may be.

Source: SL 1994, ch 232, § 3-612.



§ 29A-3-613 Successor personal representative.

29A-3-613. Successor personal representative. Parts 3 and 4 of this chapter govern proceedings for appointment of a personal representative to succeed one whose appointment has been terminated. After appointment and qualification, a successor personal representative may be substituted in all actions and proceedings to which the former personal representative was a party, and no notice, process or claim which was given or served upon the former personal representative need be given to or served upon the successor in order to preserve any position or right the person giving the notice or filing the claim may thereby have obtained or preserved with reference to the former personal representative.

Source: SL 1994, ch 232, § 3-613.



§ 29A-3-614 Special administrator--Appointment.

29A-3-614. Special administrator--Appointment. A special administrator may be appointed:

(1) Informally by the clerk on the application of any interested person when necessary to protect the estate of a decedent prior to the appointment of a general personal representative or, if a prior appointment has been terminated, as provided in § 29A-3-609; or

(2) In a formal proceeding by order of the court on the petition of any interested person and finding, after notice and hearing, that appointment is necessary to preserve the estate or to secure its proper administration including its administration in circumstances where a general personal representative cannot or should not act. If it appears to the court that an emergency exists, appointment may be ordered without notice.
Source: SL 1994, ch 232, § 3-614; SL 1995, ch 167, § 120; SL 1999, ch 145, § 1.



§ 29A-3-615 Special administrator--Who may be appointed.

29A-3-615. Special administrator--Who may be appointed. (a) If a special administrator is to be appointed pending the probate of a will which is the subject of a pending application or petition for probate, the person named personal representative in the will shall be appointed if available and qualified.

(b) In other cases, any qualified person may be appointed special administrator.

Source: SL 1994, ch 232, § 3-615.



§ 29A-3-616 Special administrator--Appointed informally--Powers and duties.

29A-3-616. Special administrator--Appointed informally--Powers and duties. A special administrator appointed by the clerk in informal proceedings pursuant to § 29A-3-614(1) has the duty to collect and manage the assets of the estate, to preserve them, to account therefor, and to deliver them to the general personal representative upon qualification. The special administrator appointed in informal proceedings has the powers of a general personal representative under the code as are necessary to perform the special administrator's duties.

Source: SL 1999, ch 145, § 2.



§ 29A-3-617 Special administrator--Formal proceedings--Power and duties.

29A-3-617. Special administrator--Formal proceedings--Power and duties. A special administrator appointed by order of the court in any formal proceeding has the powers of a general personal representative, except as limited in the order of appointment, and the duties as prescribed in the order. The appointment may be for a specified time, to perform particular acts or on other terms as the court may direct.

Source: SL 1994, ch 232, § 3-617.



§ 29A-3-618 Termination of appointment--Special administrator

29A-3-618. Termination of appointment--Special administrator. The appointment of a special administrator terminates in accordance with the provisions of the order of appointment or on the appointment of a general personal representative. In other cases, the appointment of a special administrator is subject to termination as provided in §§ 29A-3-608 to 29A-3-611, inclusive.

Source: SL 1994, ch 232, § 3-618.



§ 29A-3-701 Time of accrual of duties and powers.

29A-3-701. Time of accrual of duties and powers. The duties and powers of a personal representative commence upon appointment. The powers of a personal representative relate back in time to give acts by the person appointed which are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter. Prior to appointment, a person named personal representative in a will may carry out written instructions of the decedent relating to the decedent's body, funeral and burial arrangements. A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative.

Source: SL 1994, ch 232, § 3-701.



§ 29A-3-702 Priority among different letters.

29A-3-702. Priority among different letters. A person to whom letters are issued first has exclusive authority under the letters until the appointment is terminated or modified. If, through error, letters are afterwards issued to another, the first appointed representative may recover any property of the estate in the hands of the representative subsequently appointed, but the acts of the latter done in good faith before notice of the first letters are not void for want of validity of appointment.

Source: SL 1994, ch 232, § 3-702.



§ 29A-3-703 General duties--Relation and liability to persons interested in estate--Standing to sue.

29A-3-703. General duties--Relation and liability to persons interested in estate--Standing to sue. (a) A personal representative is a fiduciary who, except as otherwise provided in the will, shall observe the standards of care in dealing with the estate assets that would be observed by a prudent person dealing with the property of another. A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of any probated and effective will and this code, and as expeditiously and efficiently as is consistent with the best interests of the estate. A personal representative shall use the authority conferred by this code, the terms of the will, if any, and any order in proceedings to which the personal representative is party for the best interests of the estate.

(b) A personal representative shall not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, an informally probated will is authority to administer and distribute the estate according to its terms. An order of appointment of a personal representative, whether issued in informal or formal proceedings, is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a pending testacy proceeding, a proceeding to vacate an order entered in an earlier testacy proceeding, a formal proceeding questioning the appointment or fitness to continue, or a supervised administration proceeding. Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants, the surviving spouse, any minor and dependent children, and any pretermitted child of the decedent as described elsewhere in this code.

(c) Except as to proceedings which do not survive the death of the decedent, a personal representative of a decedent domiciled in this state at death has the same standing to sue and be sued in the courts of this state and the courts of any other jurisdiction as the decedent had immediately prior to death.

Source: SL 1994, ch 232, § 3-703.



§ 29A-3-704 Personal representative to proceed without court order--Exception.

29A-3-704. Personal representative to proceed without court order--Exception. A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate and, except as otherwise specified or ordered in regard to a supervised personal representative, shall do so without adjudication, order, or direction of the court, but the personal representative may invoke the jurisdiction of the court, in proceedings authorized by this code, to resolve questions concerning the estate on its administration.

Source: SL 1994, ch 232, § 3-704.



§ 29A-3-705 Duty of personal representative--Information to heirs and devisees.

29A-3-705. Duty of personal representative--Information to heirs and devisees. (a) Not later than fourteen days after appointment, every personal representative, except any special administrator, shall give information of the appointment to the heirs and devisees, including, if there has been no formal testacy proceeding and if the personal representative was appointed on the assumption that the decedent died intestate, the devisees in any unprobated will mentioned in the application for appointment of a personal representative.

(b) The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the personal representative. The duty does not extend to require information to persons who have been adjudicated in a prior formal testacy proceeding to have no interest in the estate. The information shall include the name and address of the personal representative, indicate that it is being sent to persons who have or may have some interest in the estate being administered, indicate whether bond has been filed, describe the court where papers relating to the estate are on file, and shall be accompanied by a copy of the will admitted to probate, if any. The information shall state that the estate is being administered by the personal representative under the South Dakota Probate Code without supervision by the court but that recipients are entitled to information regarding the administration from the personal representative, to file a demand for notice under § 29A-3-204, and to petition the court in any matter relating to the estate, including distribution of assets and expenses of administration.

(c) Not later than fourteen days after appointment, every personal representative, other than a special administrator, shall also give written information of the appointment to the State Department of Social Services in Pierre, South Dakota, except that such information need not include a copy of the will. The information shall include the decedent's social security number and, if available upon reasonable investigation, the decedent's deceased spouse's name and social security number. The written information required in this section may not be filed with the court and the social security numbers of the decedent and the decedent's deceased spouse are not available to the public, but the personal representative shall certify to the court that the information required in this section has been provided to the department.

(d) The personal representative's failure to give the information is a breach of duty to the persons concerned but does not affect the validity of the appointment, the personal representative's powers or other duties. A personal representative may inform other persons of the appointment.

Source: SL 1994, ch 232, § 3-705; SL 1995, ch 167, § 122; SL 1997, ch 173, § 1; SL 2006, ch 153, § 2.



§ 29A-3-706 Duty of personal representative--Inventory and appraisement.

29A-3-706. Duty of personal representative--Inventory and appraisement. Within six months after appointment, or nine months after the decedent's death, whichever is later, a personal representative, other than a special administrator or a successor to another representative who has previously discharged this duty, shall prepare an inventory of property owned by the decedent at the time of death, listing it with reasonable detail, and indicating as to each listed item, its fair market value as of the date of the decedent's death, and the type and amount of any encumbrance that may exist with reference to any item.

The personal representative shall promptly make a copy of the inventory available, by mail or delivery, to any interested person who requests it. The personal representative may also file the original of the inventory with the court.

Source: SL 1994, ch 232, § 3-706.



§ 29A-3-707 Employment of appraisers.

29A-3-707. Employment of appraisers. The personal representative may employ a qualified and disinterested appraiser to assist in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may not be readily ascertainable. Different persons may be employed to appraise different kinds of assets included in the estate. The names and addresses of any appraiser shall be indicated on the inventory with the item or items appraised.

Source: SL 1994, ch 232, § 3-707.



§ 29A-3-708 Duty of personal representative--Supplementary inventory.

29A-3-708. Duty of personal representative--Supplementary inventory. If any property not included in the original inventory comes to the knowledge of a personal representative or if the personal representative learns that the value or description indicated in the original inventory for any item is erroneous or misleading, the personal representative shall make a supplementary inventory or appraisement showing the market value as of the date of the decedent's death of the new item or the revised market value or descriptions, and the appraisers or other data relied upon, if any. The personal representative shall file the supplemental inventory with the court if the original inventory was filed, and shall mail or deliver a copy of the supplemental inventory to the persons sent a copy of the original inventory and to other interested persons who request it.

Source: SL 1994, ch 232, § 3-708.



§ 29A-3-709 Duty of personal representative--Possession of estate.

29A-3-709. Duty of personal representative--Possession of estate. Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property, except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the personal representative, possession of the property by the personal representative will be necessary for purposes of administration. The request by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession thereof, that the possession of the property by the personal representative is necessary for purposes of administration. The personal representative shall pay taxes on, and take all steps reasonably necessary for the management, protection, and preservation of, the estate in the personal representative's possession. The personal representative may maintain an action to recover possession of property or to determine its title.

Source: SL 1994, ch 232, § 3-709.



§ 29A-3-710 Power to avoid transfers.

29A-3-710. Power to avoid transfers. The property liable for the payment of unsecured debts of a decedent includes all property transferred by the decedent by any means which is in law void or voidable as against creditors. Subject to prior liens, the right to recover this property, so far as necessary for the payment of unsecured debts of the decedent, is exclusively in the personal representative.

Source: SL 1994, ch 232, § 3-710.



§ 29A-3-711 Powers of personal representatives--In general.

29A-3-711. Powers of personal representatives--In general. Until termination of an appointment, a personal representative has the same power over the title to property of the estate that an absolute owner would have, in trust however, for the benefit of the creditors and others interested in the estate. This power may be exercised without notice, hearing, or order of court.

Source: SL 1994, ch 232, § 3-711.



§ 29A-3-712 Improper exercise of power--Breach of fiduciary duty.

29A-3-712. Improper exercise of power--Breach of fiduciary duty. If the exercise of power concerning the estate is improper, the personal representative is liable to interested persons for damage or loss resulting from breach of fiduciary duty. The rights of purchasers and others dealing with a personal representative shall be determined as provided in §§ 29A-3-713 and 29A-3-714.

Source: SL 1994, ch 232, § 3-712.



§ 29A-3-713 Sale, encumbrance, or transaction involving conflict of interest--Voidable--Exceptions.

29A-3-713. Sale, encumbrance, or transaction involving conflict of interest--Voidable--Exceptions. Any sale or encumbrance to the personal representative, the personal representative's spouse, agent or attorney, or any corporation or trust in which the personal representative has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the personal representative, is voidable by any person interested in the estate except one who has consented after fair disclosure, unless:

(1) The will or a contract entered into by the decedent expressly authorized the transaction; or

(2) The transaction is approved by the court after notice to interested persons.
Source: SL 1994, ch 232, § 3-713.



§ 29A-3-714 Persons dealing with personal representative--Protection.

29A-3-714. Persons dealing with personal representative--Protection. A person who in good faith either assists a personal representative or deals with a personal representative for value is protected as if the personal representative was properly authorized to act. The fact that a person deals with a personal representative with knowledge of the representative capacity does not alone require the person to inquire into the existence of a power or the propriety of its exercise. Except for restrictions on powers of supervised personal representatives which are endorsed on letters as provided in § 29A-3-504, no provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which an alleged decedent is found to be alive.

Source: SL 1994, ch 232, § 3-714.



§ 29A-3-715 Transactions authorized for personal representatives--Exceptions.

29A-3-715. Transactions authorized for personal representatives--Exceptions. (a) Except as restricted or otherwise provided by the will or by an order in a formal proceeding and subject to the priorities stated in § 29A-3-902, a personal representative, acting reasonably for the benefit of the estate, may properly:

(1) Retain assets owned by the decedent pending distribution or liquidation including those in which the representative is personally interested or which are otherwise improper for trust investment;

(2) Receive assets from fiduciaries, or other sources;

(3) Perform, compromise, or refuse performance of the decedent's contracts that continue as obligations of the estate, as the personal representative may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease land, the personal representative, among other possible courses of action, may:

(i) Execute and deliver a deed of conveyance for cash payment of all sums remaining due or the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land; or

(ii) Deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement;

(4) Satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances;

(5) Invest and reinvest the funds of the estate in accordance with the standard of prudence as specified in chapter 55-5;

(6) Acquire or dispose of an asset, including land in this or another state, for cash or on credit, at public or private sale; and manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset;

(7) Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, raze existing or erect new party walls or buildings;

(8) Subdivide, develop or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; or adjust difference in valuation on exchange or partition by giving or receiving considerations; or dedicate easements to public use without consideration;

(9) Enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the period of administration;

(10) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(11) Abandon property when, in the opinion of the personal representative, it is valueless, or is so encumbered, or is in condition that it is of no benefit to the estate;

(12) Vote stocks or other securities in person or by general or limited proxy;

(13) Pay calls, assessments, and other sums chargeable or accruing against or on account of securities, unless barred by the provisions relating to claims;

(14) Hold a security in the name of a nominee or in other form without disclosure of the interest of the estate but the personal representative is liable for any act of the nominee in connection with the security so held;

(15) Insure the assets of the estate against damage, loss, and liability and the personal representative against liability as to third persons;

(16) Borrow money with or without security to be repaid from the estate assets or otherwise; and advance money for the protection of the estate;

(17) Effect a fair and reasonable compromise with any debtor or obligor, or extend, renew, or in any manner modify the terms of any obligation owing to the estate. If the personal representative holds a mortgage, pledge, or other lien upon property of another person, the personal representative may, in lieu of foreclosure, accept a conveyance or transfer of encumbered assets from the owner thereof in satisfaction of the indebtedness secured by lien;

(18) Pay taxes, assessments, compensation of the personal representative, and other expenses incident to the administration of the estate;

(19) Sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(20) Allocate items of income or expense to either estate income or principal, as permitted or provided by law;

(21) Employ persons, including attorneys, accountants, investment advisors, or agents, even if they are associated with the personal representative, to advise or assist the personal representative in the performance of administrative duties; act without independent investigation upon their recommendations; and instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary;

(22) Prosecute or defend claims, or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of the personal representative's duties;

(23) Sell, mortgage, or lease any real or personal property of the estate or any interest therein for cash, credit, or for part cash and part credit, and with or without security for unpaid balances;

(24) Continue or participate in the operation of or incorporate any unincorporated business or other enterprise of the decedent;

(25) Provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate;

(26) Satisfy and settle claims and distribute the estate as provided in this code.

(b) Not less than fourteen days prior to the closing of any sale of real or personal property of the estate for which the fair market value is not readily ascertainable, the personal representative shall provide written information of the intent to sell to the persons who have filed a demand for notice under § 29A-3-204. The written information shall contain a description of the property to be sold, the name of the purchaser, the sale price, the terms of payment, and the nature of the security if the payment of any portion of the purchase price is to be deferred.

Source: SL 1994, ch 232, § 3-715.



§ 29A-3-716 Powers and duties of successor personal representative.

29A-3-716. Powers and duties of successor personal representative. (a) Except as otherwise ordered by the court, a successor personal representative has the same powers and duties as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but the successor shall not exercise any power expressly made personal to the personal representative named in the will.

(b) A successor personal representative is not individually liable for the actions or failures to act of a previous personal representative unless the successor has knowledge of a breach of fiduciary duty by the predecessor and fails to take reasonable corrective action.

Source: SL 1994, ch 232, § 3-716.



§ 29A-3-717 Co-representatives--When joint action required.

29A-3-717. Co-representatives--When joint action required. If two or more persons are appointed co-representatives and unless the will provides otherwise, the concurrence of a majority is required on all acts connected with the administration and distribution of the estate. This restriction does not apply when any co-representative receives and receipts for property due the estate, when the concurrence of a majority cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate, or when a co-representative has been delegated to act for the others. Persons dealing with a co-representative if actually unaware that another has been appointed to serve or if advised by the personal representative with whom they deal that the personal representative has authority to act alone for any of the reasons mentioned herein, are as fully protected as if the person with whom they dealt has been the sole personal representative.

Source: SL 1994, ch 232, § 3-717.



§ 29A-3-718 Powers of surviving personal representative.

29A-3-718. Powers of surviving personal representative. Unless the terms of the will otherwise provide, when one or more persons nominated as co-representatives fail or refuse to qualify or accept appointment as personal representative, or when the appointment of one or more co-representatives is terminated as provided in §§ 29A-3-609 to 29A-3-612, inclusive, the representative or representatives appointed or remaining in office shall proceed to administer the estate and may exercise all of the powers incident to the office.

Source: SL 1994, ch 232, § 3-718.



§ 29A-3-719 Compensation of personal representative.

29A-3-719. Compensation of personal representative. (a) Personal representatives, attorneys, accountants, appraisers, and other agents of the personal representative are entitled to reasonable compensation for services. Reasonable compensation may include compensation for the services of the agents or employees of the person seeking compensation and may also include reimbursement for costs advanced. A determination of reasonable compensation shall be based on the following factors:

(1) The time and labor involved;

(2) The novelty and difficulty of the questions involved, and the skill requisite to perform the service properly;

(3) The likelihood that the acceptance of the particular employment will preclude other employment by the person;

(4) The fee customarily charged in the locality for similar services;

(5) The nature and value of the assets of the estate, the amount of income earned by the estate, and the responsibilities and potential liabilities assumed by the person;

(6) The time limitations imposed by the circumstances; and

(7) The experience, reputation, diligence, and ability of the person performing the services.

(b) If a will provides for compensation of the personal representative and there is no contract with the decedent regarding compensation, the personal representative may renounce the provision before qualifying and be entitled to reasonable compensation. A personal representative also may renounce the right to all or any part of the compensation. A renunciation of fee may be filed with the court.

(c) When compensation is not provided by will, or in an intestate proceeding, the personal representative may be allowed commissions upon the amount of personal property accounted for by the personal representative, excluding personal property not ranked as assets, as follows:

(1) On the first one thousand dollars at the rate of five percent;

(2) On all sums in excess of one thousand dollars and not exceeding five thousand dollars at the rate of four percent;

(3) On all sums in excess of five thousand dollars at the rate of two and one-half percent.

Upon all real property accounted for by the personal representative, the personal representative shall receive a just and reasonable compensation for the services performed to be fixed by the court. All real estate sold by the personal representative as part of the proceedings in probate shall be considered as personal property.

Source: SL 1994, ch 232, § 3-719; SL 1995, ch 167, § 123; SL 1996, ch 187.



§ 29A-3-720 Expenses in estate litigation.

29A-3-720. Expenses in estate litigation. Any personal representative or person nominated as personal representative who defends or prosecutes any proceeding in good faith, whether successful or not, is entitled to receive from the estate necessary expenses and disbursements including reasonable attorney's fees. The court may also award necessary expenses and disbursements, including reasonable attorney's fees, to any person who prosecuted or defended an action that resulted in a substantial benefit to the estate.

Source: SL 1994, ch 232, § 3-720.



§ 29A-3-721 Proceedings for review of employment of agents and compensation of personal representatives and employees of estate.

29A-3-721. Proceedings for review of employment of agents and compensation of personal representatives and employees of estate. After notice to all interested persons, on petition of an interested person or on appropriate motion if administration is supervised, the court may review the propriety of employment of any person by a personal representative including any attorney, accountant, investment advisor, or other specialized agent or assistant, the reasonableness of the compensation of any person so employed, or the reasonableness of the compensation of the personal representative. Any person who has received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds.

Source: SL 1994, ch 232, § 3-721.



§ 29A-3-801 Notice to creditors.

29A-3-801. Notice to creditors. (a) A personal representative upon appointment may publish a notice to creditors once a week for three successive weeks in a legal newspaper in the county in which the proceeding is pending giving the personal representative's name and address and notifying creditors of the decedent to present their claims within four months after the date of the first publication of the notice or the claim may be barred.

(b) Except as provided in subsection (c), a personal representative shall give written notice by mail or other delivery to a creditor of the decedent, who is either known to or reasonably ascertainable by the personal representative, informing the creditor to present the claim within four months after the date of the personal representative's appointment, or within sixty days after the mailing or other delivery of the written notice, whichever is later, or be forever barred.

(c) A personal representative need not give written notice to a creditor if any of the following apply:

(1) The creditor has presented a claim against the estate;

(2) The creditor has been paid in full;

(3) The creditor was neither known to nor reasonably ascertainable by the personal representative within four months after the personal representative's appointment.

(d) For purposes of this section, a creditor is known if the personal representative is aware that the creditor has demanded payment from the decedent or the estate or if the personal representative is otherwise aware of the decedent's obligation.

(e) No personal representative may incur liability for a nonnegligent or nonwillful failure to give notice to a particular creditor. Liability, if any, for such failure shall attach to the estate.

Source: SL 1994, ch 232, § 3-801; SL 1995, ch 167, § 124.



§ 29A-3-802 Statutes of limitations.

29A-3-802. Statutes of limitations. (a) Unless an estate is insolvent, or would thereby be rendered insolvent, the personal representative, with the consent of all successors whose interests would be affected, may waive any defense of limitations available to the estate. If the defense is not waived, no claim barred by a statute of limitations at the time of the decedent's death may be allowed or paid.

(b) The running of a statute of limitations measured from an event other than death or the giving of notice to creditors is suspended for two years after the decedent's death, but resumes thereafter as to claims not otherwise barred.

(c) For purposes of a statute of limitations, the presentation of a claim pursuant to § 29A-3-804 is equivalent to commencement of a proceeding on the claim.

Source: SL 1994, ch 232, § 3-802.



§ 29A-3-803 Limitations on presentation of claims.

29A-3-803. Limitations on presentation of claims. (a) All claims against a decedent's estate which arose before the death of the decedent, including claims of the state and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, if not barred earlier by another statute of limitations or nonclaim statute, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented as follows:

(1) As to creditors barred by publication, within the time set in the published notice to creditors;

(2) As to creditors barred by written notice, within the time set in the written notice;

(3) As to all creditors, within three years after the decedent's death.

(b) A claim described in subsection (a) which is barred by the nonclaim statute of the decedent's domicile before the giving of notice to creditors in this state is barred in this state.

(c) Nothing in this section affects or prevents:

(1) Any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate;

(2) To the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which there is protection through liability insurance; or

(3) Collection of compensation for services rendered and reimbursement for expenses advanced by the personal representative or by the attorney or accountant for the personal representative of the estate.
Source: SL 1994, ch 232, § 3-803; SL 1995, ch 167, § 125.



§ 29A-3-804 Manner of presentation of claims.

29A-3-804. Manner of presentation of claims. (a) Claims against a decedent's estate may be presented by either of the following methods:

(1) The claimant may deliver or mail to the personal representative a written statement of the claim indicating its basis, the name and address of the claimant, and the amount claimed, or may file a written statement of the claim, in the form prescribed by rule, with the clerk of the court and mail or deliver a copy thereof to the personal representative. The claim is deemed presented on the first to occur of receipt of the written statement of claim by the personal representative, or the filing of the claim with the clerk of court. If a claim is not yet due, the date when it will become due shall be stated. If the claim is contingent or unliquidated, the nature of the uncertainty shall be stated. If the claim is secured, the nature of the security shall be described. Failure to describe correctly the nature of the security or uncertainty, or the due date of a claim not yet due does not invalidate the presentation;

(2) The claimant may commence a proceeding against the personal representative in any court where the personal representative may be subject to jurisdiction, to obtain payment of the claim. The claim is deemed presented on the date the proceeding is commenced.

(b) No presentation of claim is required in regard to matters claimed in proceedings against the decedent which were pending at the time of death in any court.

(c) No proceeding to obtain payment of a claim presented under subsection (a)(1) may be commenced more than sixty days after the personal representative has mailed or delivered a notice of disallowance; but, in the case of a claim which is not presently due or which is contingent or unliquidated, the personal representative may consent to an extension of the sixty-day period, or to avoid injustice the court, on petition, may order an extension of the sixty-day period, but in no event may an extension be granted beyond the applicable statute of limitations.

Source: SL 1994, ch 232, § 3-804; SL 1995, ch 167, § 126.



§ 29A-3-805 Classification of claims.

29A-3-805. Classification of claims. (a) If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:

(1) Costs and expenses of administration;

(2) Reasonable funeral expenses;

(3) Debts and taxes with preference under federal law;

(4) Debts and taxes with preference under other laws of this state;

(5) All other claims.

(b) No preference shall be given in the payment of any claim over any other claim of the same class, and a claim due and payable shall not be entitled to a preference over claims not due.

Source: SL 1994, ch 232, § 3-805.



§ 29A-3-806 Allowance of claims.

29A-3-806. Allowance of claims. (a) As to claims presented to the personal representative or filed with the clerk of court within the time limit prescribed in § 29A-3-803, the personal representative may mail a notice to any claimant stating that the claim has been allowed or disallowed. Every claim which is disallowed in whole or in part by the personal representative is barred so far as not allowed unless the claimant files a petition for allowance in the court or commences a proceeding against the personal representative not later than sixty days after the mailing of the notice of disallowance or partial allowance if the notice warns the claimant of the impending bar. Failure of the personal representative to mail notice to a claimant of action on a claim for sixty days after the time for original presentation of the claim has expired has the effect of a notice of allowance.

(b) The personal representative may at any time prior to payment change the allowance to a disallowance in whole or in part, but not after allowance by court order or judgment or an order directing payment of the claim. The personal representative shall notify the claimant of the change to disallowance, and the disallowed claim is then subject to bar as provided in subsection (a). The personal representative may change a disallowance to an allowance, in whole or in part, until the claim is barred under subsection (a); after it is barred, it may be allowed and paid only if the estate is solvent and all successors whose interests would be affected consent.

(c) Upon the petition of the personal representative or of a claimant, the court may allow in whole or in part any claim or claims presented to the personal representative or filed with the clerk of court in due time and not barred by subsection (a) of this section. Notice of the proceeding shall be given to the claimant, the personal representative, and to such other interested persons as the court may direct.

(d) A judgment in a proceeding in any court against a personal representative to enforce a claim against a decedent's estate is an allowance of the claim.

(e) Unless otherwise provided in a judgment entered against the personal representative in any court, interest is payable on all allowed claims at the category B rate of interest specified in § 54-3-16 commencing sixty days after the time for original presentation of the claim has expired unless the claim is based on a contract providing for payment of interest, in which case the contract provisions shall control.

Source: SL 1994, ch 232, § 3-806; SL 1995, ch 167, § 127.



§ 29A-3-807 Payment of claims.

29A-3-807. Payment of claims. (a) Upon the expiration of the earlier of the time limitations provided in § 29A-3-803 for the presentation of claims, the personal representative shall proceed to pay the claims allowed against the estate in the order of priority prescribed, after making provision for homestead, family and support allowances, for claims already presented that have not yet been allowed or whose allowance has been appealed, and for unbarred claims that may yet be presented, including costs and expenses of administration. By petition to the court in a proceeding for the purpose, or by appropriate motion if the administration is supervised, a claimant whose claim has been allowed but not paid may secure an order directing the personal representative to pay the claim to the extent funds of the estate are available to pay it.

(b) The personal representative at any time may pay any valid claim that has not been barred, with or without formal presentation, but is personally liable to any other claimant whose claim is allowed and who is injured by its payment if:

(1) Payment was made before the expiration of the time limit stated in subsection (a) and the personal representative failed to require the payee to give adequate security for the refund of any of the payment necessary to pay other claimants; or

(2) Payment was made, due to negligence or willful fault of the personal representative, in such manner as to deprive the injured claimant of priority.
Source: SL 1994, ch 232, § 3-807; SL 1995, ch 167, § 128.



§ 29A-3-808 Individual liability of personal representative.

29A-3-808. Individual liability of personal representative. (a) Unless otherwise provided in the contract, a personal representative is not individually liable on a contract properly entered into in a fiduciary capacity in the course of administration of the estate unless the personal representative fails to reveal the representative capacity or identify the estate in the contract.

(b) A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if personally negligent.

(c) Claims based on contracts entered into by a personal representative in a fiduciary capacity, on obligations arising from ownership or control of the estate or on torts committed in the course of estate administration may be asserted against the estate by proceeding against the personal representative in the representative's fiduciary capacity, whether or not the personal representative is individually liable therefor.

(d) Issues of liability as between the estate and the personal representative individually may be determined in a proceeding for accounting, surcharge, or indemnification or other appropriate proceeding.

Source: SL 1994, ch 232, § 3-808.



§ 29A-3-809 Secured claims.

29A-3-809. Secured claims. Payment of a secured claim is upon the basis of the amount allowed if the creditor surrenders the security; otherwise payment is upon the basis of one of the following:

(1) If the creditor exhausts the security before receiving payment (unless precluded by other law), upon the amount of the claim allowed less the fair value of the security; or

(2) If the creditor does not have the right to exhaust the security or has not done so, upon the amount of the claim allowed less the value of the security determined by converting it into money according to the terms of the agreement pursuant to which the security was delivered to the creditor, or by the creditor and personal representative by agreement, arbitration, compromise, or litigation.
Source: SL 1994, ch 232, § 3-809.



§ 29A-3-810 Claims not due and contingent or unliquidated claims.

29A-3-810. Claims not due and contingent or unliquidated claims. (a) If a claim which will become due at a future time or a contingent or unliquidated claim becomes due or certain before the distribution of the estate, and if the claim has been allowed, it is paid in the same manner as presently due and absolute claims of the same class.

(b) In other cases the personal representative or, on petition of the personal representative or the claimant in a special proceeding for the purpose, the court may provide for payment as follows:

(1) If the claimant consents, the claimant may be paid the present or agreed value of the claim, taking any uncertainty into account;

(2) Arrangement for future payment, or possible payment, on the happening of the contingency or on liquidation may be made by creating a trust, giving a mortgage, obtaining a bond or security from a distributee, or otherwise.
Source: SL 1994, ch 232, § 3-810.



§ 29A-3-811 Counterclaims.

29A-3-811. Counterclaims. In allowing a claim the personal representative may deduct any counterclaim which the estate has against the claimant. In determining a claim against an estate a court shall reduce the amount allowed by the amount of any counterclaim and, if the counterclaims exceed the claim, render a judgment against the claimant in the amount of the excess. A counterclaim, liquidated or unliquidated, may arise from a transaction other than that upon which the claim is based. A counterclaim may give rise to relief exceeding in amount or different in kind from that sought in the claim.

Source: SL 1994, ch 232, § 3-811.



§ 29A-3-812 Execution and levies prohibited.

29A-3-812. Execution and levies prohibited. No execution may issue upon nor may any levy be made against any property of the estate under any judgment against a decedent or a personal representative, but this section shall not be construed to prevent the enforcement of mortgages, pledges, or liens upon real or personal property in an appropriate proceeding.

Source: SL 1994, ch 232, § 3-812.



§ 29A-3-813 Compromise of claims.

29A-3-813. Compromise of claims. When a claim against the estate has been presented in any manner, the personal representative may, if it appears for the best interest of the estate, compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated.

Source: SL 1994, ch 232, § 3-813.



§ 29A-3-814 Encumbered assets.

29A-3-814. Encumbered assets. If any assets of the estate are encumbered by mortgage, pledge, lien, or other security interest, the personal representative may pay the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or convey or transfer the assets to the creditor in satisfaction of a lien, in whole or in part, whether or not the holder of the encumbrance has presented a claim, if it appears to be for the best interest of the estate. Payment of an encumbrance does not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration.

Source: SL 1994, ch 232, § 3-814.



§ 29A-3-815 Administration in more than one state--Duty of personal representative.

29A-3-815. Administration in more than one state--Duty of personal representative. (a) All assets of estates being administered in this state are subject to all claims, allowances and charges existing or established against the personal representative wherever appointed.

(b) If the estate, either in this state or as a whole, is insufficient to cover family exemptions and allowances determined by the law of the decedent's domicile, and claims and prior charges, each claimant whose claim has been allowed either in this state or elsewhere in administrations of which the personal representative is aware, is entitled to receive payment of an equal proportion of the claim, after satisfaction of the exemptions, allowances and prior charges. If a preference or security in regard to a claim is allowed in another jurisdiction but not in this state, the creditor so benefited is to receive distribution from local assets only upon the balance of the claim after deducting the amount of the benefit.

(c) In case the family exemptions and allowances, claims and prior charges of the entire estate exceed the total value of the portions of the estate being administered separately and this state is not the state of the decedent's last domicile, the claims allowed in this state shall be paid their proportion if local assets are adequate for the purpose, and the balance of local assets shall be transferred to the domiciliary personal representative. If local assets are not sufficient to pay all claims allowed in this state the amount to which they are entitled, local assets shall be marshaled so that each claim allowed in this state is paid its proportion as far as possible, after taking into account all distributions on claims allowed in this state from assets in other jurisdictions.

Source: SL 1994, ch 232, § 3-815.



§ 29A-3-816 Final distribution to domiciliary representative.

29A-3-816. Final distribution to domiciliary representative. The estate of a nonresident decedent being administered by a personal representative appointed in this state shall, if there is a personal representative of the decedent's domicile willing to receive it, be distributed to the domiciliary personal representative for the benefit of the successors of the decedent unless (1) by virtue of the decedent's will, if any, and applicable choice of law rules, the successors are identified pursuant to the local law of this state without reference to the local law of the decedent's domicile; (2) the personal representative of this state, after reasonable inquiry, is unaware of the existence or identity of a domiciliary personal representative; or (3) the court orders otherwise in a proceeding for a closing order under § 29A-3-1001 or incident to the closing of a supervised administration. In other cases, distribution of the estate of a decedent shall be made in accordance with the other parts of this chapter.

Source: SL 1994, ch 232, § 3-816; SL 1995, ch 167, § 129.



§ 29A-3-817 Department of Social Services' claim for indebtedness incurred by paying for medical assistance or care

29A-3-817. Department of Social Services' claim for indebtedness incurred by paying for medical assistance or care. The Department of Social Services is entitled to receive personal property of a decedent by presenting an affidavit pursuant to § 29A-3-1201 and a statement that the department has incurred an indebtedness by paying for the medical assistance for nursing home or other medical institutional care on behalf of the decedent. If the person paying, delivering, transferring, or issuing personal property or the evidence thereof is aware of any such indebtedness, no payment or delivery may be made, except for payment of funeral expenses, unless payment is first made to the Department of Social Services or the department has issued a satisfaction of indebtedness.

Source: SL 1995, ch 167, § 138.



§ 29A-3-901 Successors' rights if no administration.

29A-3-901. Successors' rights if no administration. In the absence of administration, the heirs and devisees are entitled to the estate in accordance with the terms of a probated will or the laws of intestate succession. Devisees may establish title by the probated will to devised property. Persons entitled to property by homestead allowance, exemption or intestacy may establish title thereto by proof of the decedent's ownership, death, and their relationship to the decedent. Successors take subject to all charges incident to administration, including the claims of creditors and allowances of surviving spouse and dependent children, and subject to the rights of others resulting from abatement, retainer, advancement, and ademption.

Source: SL 1994, ch 232, § 3-901.



§ 29A-3-902 Abatement--Order and amount.

29A-3-902. Abatement--Order and amount. Unless a contrary intent is indicated in the will, and except as otherwise provided in this code, shares abate in the following order: (1) property not disposed of by the will; (2) property devised to a residuary devisee; (3) property not specifically devised; and (4) all other property. Abatement within each class is in proportion to the amount of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

Source: SL 1994, ch 232, § 3-902; SL 1995, ch 167, § 130.



§ 29A-3-903 Right of retainer.

29A-3-903. Right of retainer. Unless a contrary intent is indicated in the will, the amount of a noncontingent indebtedness of a successor to the estate if due, or its present value if not due, shall be offset against the successor's interest; but the successor has the benefit of any defense which would be available to the successor in a direct proceeding for recovery of the debt.

Source: SL 1994, ch 232, § 3-903.



§ 29A-3-904 Interest on general pecuniary devise.

29A-3-904. Interest on general pecuniary devise. General pecuniary devises bear interest at the category B rate of interest specified in § 54-3-16 beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is indicated by the will.

Source: SL 1994, ch 232, § 3-904; SL 1995, ch 167, § 131.



§ 29A-3-905 Penalty clause for contest.

29A-3-905. Penalty clause for contest. A provision in a will purporting to penalize any interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.

Source: SL 1994, ch 232, § 3-905.



§ 29A-3-906 Distribution in kind--Valuation--Method.

29A-3-906. Distribution in kind--Valuation--Method. (a) Unless a contrary intention is indicated by the will, the distributable assets of a decedent's estate shall be distributed in kind to the extent possible through application of the following provisions:

(1) A specific devisee is entitled to distribution of the thing devised, and a spouse or child who has selected particular assets of an estate as provided in § 29A-2-402 shall receive the items selected.

(2) Any homestead or family allowance or devise of a stated sum of money may be satisfied in kind provided:

(i) The person entitled to the payment has not demanded payment in cash;

(ii) The property distributed in kind is valued at fair market value as of the date of its distribution; and

(iii) No residuary devisee has requested that the asset in question remain a part of the residue of the estate.

(3) The residuary estate shall be distributed in any equitable manner.

(4) For purposes of facilitating distribution, the personal representative may ascertain the value of the assets as of the time of the proposed distribution in any reasonable manner, including the employment of qualified appraisers, even if the assets may have been previously appraised.

(b) After the probable charges against the estate are known, the personal representative may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution. The right of any distributee to object to the proposed distribution on the basis of the kind or value of asset to be received, if not waived earlier in writing, terminates if the distributee fails to object in writing within fourteen days after the mailing or delivery of the proposal but only if the proposal informed the distributee of the right to object and of the applicable time limit.

Source: SL 1994, ch 232, § 3-906.



§ 29A-3-907 Distribution in kind--Evidence.

29A-3-907. Distribution in kind--Evidence. If distribution in kind is made, the personal representative shall execute an instrument or deed of distribution assigning, transferring, or releasing the assets to the distributee as evidence of the distributee's title to the property.

Source: SL 1994, ch 232, § 3-907.



§ 29A-3-908 Distribution--Right or title of distributee.

29A-3-908. Distribution--Right or title of distributee. Proof that a distributee has received an instrument or deed of distribution of assets in kind, or payment in distribution, from a personal representative, is conclusive evidence that the distributee has succeeded to the interest of the decedent and the estate in the distributed assets, as against all persons interested in the estate, except that the personal representative may recover the assets or their value if the distribution was improper.

Source: SL 1994, ch 232, § 3-908.



§ 29A-3-909 Improper distribution--Liability of distributee.

29A-3-909. Improper distribution--Liability of distributee. Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return the property improperly received and its income since distribution if the distributee or claimant has the property. If the distributee or claimant does not have the property, then the distributee or claimant is liable to return the value as of the date of disposition of the property improperly received and any income and gain which the distributee or claimant received.

Source: SL 1994, ch 232, § 3-909.



§ 29A-3-910 Purchasers from distributees protected.

29A-3-910. Purchasers from distributees protected. If property distributed in kind or a security interest therein is acquired for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution from the personal representative, or is so acquired by a purchaser from or lender to a transferee from such distributee, the purchaser or lender takes title free of rights of any interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order or the authority of the personal representative was terminated before execution of the instrument or deed. This section protects a purchaser from or lender to any distributee or subsequent transferee, including a distributee who, as personal representative, executed a deed of distribution in the distributee's own favor. To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee are the same person, or whether the authority of the personal representative had terminated before the distribution. Any recorded instrument described in this section on which a state documentary fee is noted is prima facie evidence that such transfer was made for value.

Source: SL 1994, ch 232, § 3-910.



§ 29A-3-911 Partition for purpose of distribution.

29A-3-911. Partition for purpose of distribution. When two or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may petition the court prior to the formal or informal closing of the estate, to make partition. After notice to the interested heirs or devisees, the court shall partition the property in the same manner as provided by the law for civil actions of partition. The court may direct the personal representative to sell any property which cannot be partitioned without prejudice to the owners and which cannot conveniently be allotted to any one party.

Source: SL 1994, ch 232, § 3-911.



§ 29A-3-912 Private agreements among successors to decedent binding on personal representative.

29A-3-912. Private agreements among successors to decedent binding on personal representative. Subject to the right of creditors and taxing authorities, competent successors may agree among themselves to alter the interests, shares, or amounts to which they are entitled under the will of the decedent, or under the laws of intestacy, in any way that they provide in a written contract executed by all who are affected by its provisions. The personal representative shall abide by the terms of the agreement subject to the obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration, and to carry out the responsibilities of office for the benefit of any successors of the decedent who are not parties. Personal representatives of decedents' estates are not required to see to the performance of trusts if the trustee thereof is another person who is willing to accept the trust. Accordingly, trustees of a testamentary trust are successors for the purposes of this section. Nothing herein relieves trustees of any duties owed to beneficiaries of trusts.

Source: SL 1994, ch 232, § 3-912.



§ 29A-3-914 Disposition of unclaimed assets.

29A-3-914. Disposition of unclaimed assets. If an heir, devisee, or claimant cannot be found, the personal representative shall distribute the share of the missing person to the person's conservator, if any, otherwise the court shall enter an order directing that the share vest in the State of South Dakota for the support of the common schools. The order of court shall contain a provision stating that an action asserting a claim or right to the share may be instituted in the court within ten years after the entry of the order in the manner provided in chapter 21-36. The order of court shall have the same force and effect as a judgment of escheat in an action instituted under chapter 21-36, and shall become final and conclusive at the expiration of the period prescribed by chapter 21-36.

Source: SL 1994, ch 232, § 3-914.



§ 29A-3-915 Distribution to person under disability.

29A-3-915. Distribution to person under disability. (a) A personal representative may discharge an obligation to distribute the share of a person for whom a conservator has been appointed only by distributing to the conservator. If the personal representative is aware that a proceeding for appointment of a conservator is pending, the personal representative shall delay distribution until the proceeding is decided.

(b) A personal representative may discharge an obligation to distribute the share of a minor not under conservatorship by distributing the share as provided in the decedent's will or in the absence of directions in the will, by distributing the share to:

(1) The minor if married or otherwise emancipated;

(2) A guardian of the minor;

(3) A custodian of the minor as authorized by a uniform gifts or transfers to minors act of any applicable jurisdiction;

(4) A financial institution (as defined in § 29A-6-101) incident to a deposit in an insured savings account or certificate in the sole name of the minor with notice of the deposit to the minor;

(5) Any person responsible for or who has assumed responsibility for the minor's care or custody, provided that the value of the share to be distributed does not exceed $10,000.

(c) A personal representative may discharge an obligation to distribute the share of an adult person not under conservatorship but who the representative in good faith believes lacks capacity to manage his or her property or financial affairs by distributing the share as provided in the decedent's will or, in the absence of directions in the will, by distributing the share to:

(1) An agent under a durable power of attorney who has authority to receive and collect property for the adult person;

(2) A guardian of the adult person;

(3) Any person responsible for or who has assumed responsibility for the adult person's care or custody, provided that the value of the share to be distributed does not exceed $10,000.

(d) The personal representative is not responsible for the proper application of money or property distributed pursuant to this section.

Source: SL 1994, ch 232, § 3-915.



§ 29A-3-916 Apportionment of estate taxes

29A-3-916. Apportionment of estate taxes. (a) For purposes of this section:

(1) "Estate" means the gross estate of a decedent as determined for the purpose of federal estate tax and the estate tax payable to this state;

(2) "Persons" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency, or local governmental agency;

(3) "Person interested in the estate" means any person entitled to receive, or who has received, from a decedent or by reason of the death of a decedent any property or interest therein included in the decedent's estate. It includes a personal representative, conservator, and trustee;

(4) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico;

(5) "Tax" means the federal estate tax and the state estate tax imposed by chapter 10-40A and interest and penalties imposed in addition to the tax;

(6) "Fiduciary" means personal representative or trustee.

(b) Except as provided in subsection (i) and, unless the will otherwise provides, the tax shall be apportioned among all persons interested in the estate. The apportionment is to be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax are to be used for that purpose. If the decedent's will directs a method of apportionment of tax different from the method described in this code, the method described in the will controls.

(c)(1) The court in which venue lies for the administration of the estate of a decedent, on petition for the purpose may determine the apportionment of the tax;

(2) If the court finds that it is inequitable to apportion interest and penalties in the manner provided in subsection (b), because of special circumstances, it may direct apportionment thereof in the manner it finds equitable;

(3) If the court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the fiduciary, the court may charge him with the amount of the assessed penalties and interest;

(4) In any action to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this code, the determination of the court in respect thereto shall be prima facie correct.

(d)(1) The personal representative or other person in possession of the property of the decedent required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution to the person, the amount of tax attributable to the person's interest. If the property in possession of the personal representative or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the personal representative or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the personal representative or the other person required to pay the tax, the personal representative or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this chapter;

(2) If property held by the personal representative is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the personal representative.

(e)(1) In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate and for any deductions and credits allowed by the law imposing the tax;

(2) Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift inures to the benefit of the person bearing such relationship or receiving the gift; but if an interest is subject to a prior present interest, which is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal;

(3) Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or his estate inures to the proportionate benefit of all persons liable to apportionment;

(4) Any credit for inheritance, succession, or estate taxes or taxes in the nature thereof applicable to property or interests includable in the estate, inures to the benefit of the persons or interests chargeable with the payment thereof to the extent proportionately that the credit reduces the tax;

(5) To the extent that property passing to or in trust for a surviving spouse or any charitable, public, or similar purpose is not an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property is not included in the computation provided for in subsection (b) hereof, and to that extent no apportionment is made against the property. The sentence immediately preceding does not apply to any case if the result would be to deprive the estate of a deduction otherwise allowable under section 2053(d) of the Internal Revenue Code of 1954, as amended, of the United States, relating to deduction for state death taxes on transfers for public, charitable, or religious uses.

(f) No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder.

(g) Neither the personal representative nor other person required to pay the tax is under any duty to institute any action to recover from any person interested in the estate the amount of the tax apportioned to the person until the expiration of the three months next following final determination of the tax. A personal representative or other person required to pay the tax, who institutes the action within a reasonable time after the three months' period, is not subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible. If the personal representative or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment.

(h) A personal representative acting in another state or a person required to pay the tax domiciled in another state may institute an action in the courts of this state and may recover a proportionate amount of the federal estate tax, of an estate tax payable to another state or of a death duty due by a decedent's estate to another state, from a person interested in the estate who is either domiciled in this state or who owns property in this state subject to attachment or execution. For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedent's estate in the other state is prima facie correct.

(i) If the liability of persons interested in the estate as prescribed by this section differ from those which result under the Federal Estate Tax Law, the liabilities imposed by the federal law will control and the balance of this section shall apply as if the resulting liabilities had been prescribed herein.

Source: SL 1994, ch 232, § 3-916; SL 1995, ch 167, § 132.



§ 29A-3-1001 Formal proceedings terminating administration--Testate or intestate--Order of general protection.

29A-3-1001. Formal proceedings terminating administration--Testate or intestate--Order of general protection. (a) The administration of an estate being administered in supervised proceedings may be concluded by an order of complete settlement, and the administration of an estate being administered in unsupervised proceedings may be concluded by an order of complete settlement if the court grants a petition therefor. The personal representative may petition for an order of complete settlement after four months from the appointment of the original personal representative, and any other interested person may petition after one year from the appointment of the original personal representative. The petition of the personal representative shall be granted as a matter of course, but other petitions shall be granted only if there is good cause.

(b) The petition shall request the court to approve the account or to compel and approve an accounting, to determine the decedent's testacy status and heirs, if not previously determined by the court or if one or more heirs or devisees were admitted as parties in, or were not given notice of, a previous formal testacy proceeding, and to adjudicate the final settlement and distribution of the estate.

(c) After notice to all interested persons and hearing, and the filing of proof that a copy of the accounting was mailed to the heirs and devisees entitled to distribution of and from the remaining assets of the estate, and to all known creditors and other claimants whose claims are neither paid nor barred, the court may enter the appropriate orders, terminate the personal representative's appointment, and discharge the personal representative from further claims or demands.

(d) Any accounting required under this section may be waived if the persons entitled to a copy consent in writing.

(e) An order of complete settlement shall be conclusive as to the matters determined on all persons given notice, subject only to being reversed, set aside or modified on appeal.

Source: SL 1994, ch 232, § 3-1001; SL 1995, ch 167, § 133.



§ 29A-3-1003 Closing estates--By sworn statement of personal representative.

29A-3-1003. Closing estates--By sworn statement of personal representative. (a) Unless prohibited by order of the court and except for estates being administered in supervised administration proceedings, a personal representative may close an estate by filing with the court no earlier than four months after the date of original appointment of a general personal representative for the estate, a verified statement stating that the personal representative or a previous personal representative, has:

(1) Determined that the time limit for presentation of creditors' claims has expired or has made a diligent search for the creditors of the estate and affirms to the best of the personal representative's knowledge, information, and belief that all known creditors have been paid in full and if there are other creditors of the decedent, they are unknown to the personal representative and could not, with reasonable diligence, be ascertained;

(2) Determined that all inheritance taxes and state estate taxes due from the estate have been duly determined and are fully paid;

(3) Fully administered the estate of the decedent by making payment, settlement, or other disposition of all claims that were properly presented, expenses of administration and other charges, except as specified in the statement, and that the assets of the estate have been distributed to the persons so entitled. If any claims remain undischarged, the statement shall state whether the personal representative has distributed the estate subject to possible liability with the agreement of the distributees or state in detail other arrangements that have been made to accommodate outstanding liabilities; and

(4) Sent a copy of the statement and a full accounting to all heirs and devisees who are entitled to distribution of and from the remaining assets of the estate and to all known creditors and other claimants whose claims are neither paid nor barred.

(b) If no proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.

(c) Any accounting required under this section may be waived if the persons entitled to a copy consent in writing.

Source: SL 1994, ch 232, § 3-1003; SL 1995, ch 167, § 134; SL 2000, ch 138, § 1.



§ 29A-3-1004 Liability of distributees to claimants.

29A-3-1004. Liability of distributees to claimants. After assets of an estate have been distributed and subject to § 29A-3-1006, an undischarged claim not barred may be prosecuted in a proceeding against one or more distributees. No distributee shall be liable to claimants for amounts received as exempt property, homestead or family allowances, or for amounts in excess of the value of distribution as of the time of distribution. As between distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration. Any distributee who shall have failed to notify other distributees of a demand made by a claimant in sufficient time to permit them to join in any proceeding in which the claim was asserted shall lose the right of contribution against other distributees.

Source: SL 1994, ch 232, § 3-1004.



§ 29A-3-1005 Limitations on proceedings against personal representatives.

29A-3-1005. Limitations on proceedings against personal representatives. Unless previously barred by adjudication and except as provided in the closing statement, the rights of successors and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert the same is commenced within six months after the filing of the closing statement. The rights thus barred do not include rights to recover from a personal representative for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent's estate.

Source: SL 1994, ch 232, § 3-1005.



§ 29A-3-1006 Limitations on actions and proceedings against distributees.

29A-3-1006. Limitations on actions and proceedings against distributees. Unless previously adjudicated in a formal testacy proceeding or in a proceeding settling the accounts of a personal representative or otherwise barred, the claim of a claimant to recover from a distributee who is liable to pay the claim, and the right of an heir or devisee, or of a successor personal representative acting in their behalf, to recover property improperly distributed or its value from any distributee is forever barred (i) if a claim by a creditor of the decedent, three years after the decedent's death, and (ii) any other claimant and any heir or devisee, at the later of three years after the decedent's death or one year after the time of its distribution. This section does not bar an action to recover property or value received as a result of fraud.

Source: SL 1994, ch 232, § 3-1006.



§ 29A-3-1007 Certificate discharging liens securing fiduciary performance.

29A-3-1007. Certificate discharging liens securing fiduciary performance. After the appointment has terminated, the personal representative, the sureties on the personal representative's bond, or any successor of either, upon the filing of a verified application showing, so far as is known by the applicant, that no action concerning the estate is pending in any court, is entitled to receive a certificate from the clerk that the personal representative appears to have fully administered the estate in question. The certificate evidences discharge of any lien on any property given to secure the obligation of the personal representative in lieu of bond or any surety, but does not preclude action against the personal representative or the surety.

Source: SL 1994, ch 232, § 3-1007; SL 1995, ch 167, § 135.



§ 29A-3-1008 Subsequent administration

29A-3-1008. Subsequent administration. If other property of the estate is discovered after an estate has been settled and the personal representative discharged or after one year after a closing statement has been filed, the court, upon petition of any interested person and upon notice as it directs, may appoint the same or a successor personal representative to administer the subsequently discovered estate. If a new appointment is made, unless the court orders otherwise, the provisions of this code apply as appropriate, but no claim previously barred may be asserted in the subsequent administration.

Source: SL 1994, ch 232, § 3-1008; SL 2002, ch 139, § 1; SL 2008, ch 144, § 1.



§ 29A-3-1101 Effect of approval of agreements involving trusts, inalienable interests, or interests of third persons.

29A-3-1101. Effect of approval of agreements involving trusts, inalienable interests, or interests of third persons. A compromise of any controversy as to admission to probate of any instrument offered for formal probate as the will of a decedent, the construction, validity, or effect of any governing instrument, the rights or interests in the estate of the decedent, of any successor, or the administration of the estate, if approved in a formal proceeding in the court for that purpose, is binding on all the parties thereto including those unborn, unascertained or who could not be located. An approved compromise is binding even though it may affect a trust or an inalienable interest.

Source: SL 1994, ch 232, § 3-1101.



§ 29A-3-1102 Procedure for securing court approval of compromise

29A-3-1102. Procedure for securing court approval of compromise. The procedure for securing court approval of a compromise is as follows:

(1) The terms of the compromise shall be set forth in an agreement in writing which shall be executed by all competent persons having beneficial interests or having claims which will or may be affected by the compromise. Parents may act for a minor child if there is no conflict of interest and no guardian or conservator has been appointed. Execution is not required by any person whose identity cannot be ascertained or whose whereabouts is unknown and cannot reasonably be ascertained.

(2) Any interested person, including the personal representative, if any, or a trustee, may submit the agreement to the court for its approval and for execution by the personal representative, the trustee of every affected testamentary trust, and other fiduciaries and representatives.

(3) After notice to all interested persons or their representatives, including the personal representative of the estate and all affected trustees of trusts, the court, if it finds that an actual contest or controversy exists and that the effect of the agreement upon the interests of persons represented by fiduciaries or other representatives is just and reasonable, shall make an order approving the agreement and directing all fiduciaries subject to its jurisdiction to execute the agreement. Minor children represented only by their parents may be bound only if their parents join with other competent persons in execution of the compromise. Upon the making of the order and the execution of the agreement, all further disposition of the estate is in accordance with the terms of the agreement.
Source: SL 1994, ch 232, § 3-1102.



§ 29A-3-1201 Collection of personal property by affidavit.

29A-3-1201. Collection of personal property by affidavit. (a) Thirty days after the death of a decedent, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock, or chose in action belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or an instrument evidencing a debt, obligation, stock, or chose in action to a person claiming to be the successor of the decedent upon being presented an affidavit made by or on behalf of the successor stating that:

(1) The value of the entire estate, wherever located, less liens and encumbrances, does not exceed $50,000;

(2) Thirty days have elapsed since the death of the decedent;

(3) No application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction;

(4) The decedent has not incurred any indebtedness to the Department of Social Services for medical assistance for nursing home or other medical institutional care; and

(5) The claiming successor is entitled to payment or delivery of the property.

(b) A transfer agent of any security shall change the registered ownership on the books of a corporation from the decedent to the successor or successors upon the presentation of an affidavit as provided in subsection (a).

Source: SL 1994, ch 232, § 3-1201; SL 1995, ch 167, § 136; SL 1997, ch 172, § 1; SL 2002, ch 100, § 26; SL 2003, ch 157, § 1.



§ 29A-3-1202 Effect of affidavit.

29A-3-1202. Effect of affidavit. (a) The person paying, delivering, transferring, or issuing personal property or the evidence thereof pursuant to affidavit is discharged and released as if the person had dealt with a personal representative of the decedent, and is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit.

(b) If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered in a proceeding by or on behalf of the persons entitled to receive it upon proof of the facts required to be stated in the affidavit.

(c) Any person to whom payment, delivery, transfer or issuance is made is liable and accountable therefor to any personal representative of the estate or to any other person having a superior right.

(d) Any affiant receiving payment or delivery of personal property under this section shall be responsible for seeing that the property is applied to liens and encumbrances, homestead allowance, exempt property, family allowance, funeral expenses, expenses of administration and creditor claims, as required by law, and that any remaining property is distributed to heirs and devisees entitled thereto.

(e) An affiant submits personally to the jurisdiction of the courts of this state in any proceeding relating to the affidavit that may be instituted by any interested person.

Source: SL 1994, ch 232, § 3-1202; SL 1995, ch 167, § 137.



APPENDIX TO CHAPTER 29A-3

APPENDIX A. APPENDIX TO CHAPTER 29A-3

The Supreme Court of South Dakota by order dated March 17, 1997, adopted the following rule:

State of South Dakota ) In Circuit Court
County of ________ ) ss ______________ Judicial Circuit
)

Estate of )
____________________ ) FILE NO.____________
Deceased )

STATEMENT OF CLAIM

This claim is made against the estate:

Description of Claim Due Date, If Not Yet Due Amount
1._______________________ ____________________ $__________
2._______________________ ____________________ $__________
3._______________________ ____________________ $__________
4._______________________ ____________________ $__________
5._______________________ ____________________ $__________
TOTAL CLAIM $__________
* This claim is unsecured.

* This claim is secured by __________.

* This claim is contingent or unliquidated because __________.

__________.

Dated _______.

__________

Claimant's Signature

__________

Claimant's Name

__________

Claimant's Address

__________

Claimant's Telephone Number
(The following information shall appear on the back of the Statement of Claim form)

The Statement of Claim is presented by:
1. Filing the Statement of Claim with the clerk of courts and mailing a copy to the personal representative, or
2. Mailing or delivering the Statement of Claim to the personal representative. (A proof of notice should be filed with the clerk if the Statement of Claim is mailed to the personal representative.)

If the claim is not yet due, the date when it will become due must be stated. If the claim is secured, the security must be described. If the claim is contingent or unliquidated, the nature of the uncertainty must be stated. See SDCL 29A-3-804.
Comments:

No presentation of claim is required in regard to matters claimed in court proceedings brought against the decedent which were pending in any court at the time of death. See SDCL 29A-3-804(b). A claim can be "presented" by commencing an action against the personal representative within the time for presenting a claim. See SDCL 29A-3-804(a)(2).

The time limitations specified in SDCL 29A-3-803 do not apply to liability claims against the decedent or the personal representative to the extent that they are "protected by liability insurance," or any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate.

Source: SL 1997, ch 348 (Supreme Court Rule 97-43).






Chapter 04 - Foreign Personal Representatives--Ancillary Administration

§ 29A-4-101 Definitions

29A-4-101. Definitions. In this chapter:

(1) "Local administration" means administration by a personal representative appointed in this state pursuant to appointment proceedings described in chapter 29A-3;

(2) "Local personal representative" includes any personal representative appointed in this state pursuant to appointment proceedings described in chapter 29A-3 and excludes foreign personal representatives who acquire the power of a local personal representative pursuant to § 29A-4-205;

(3) "Resident creditor" means a person domiciled in, or doing business in this state, who is, or could be, a claimant against an estate of a nonresident decedent.
Source: SL 1994, ch 232, § 4-101; SL 1995, ch 167, § 139.



§ 29A-4-201 Payment of debt and delivery of property to domiciliary foreign personal representative without local administration.

29A-4-201. Payment of debt and delivery of property to domiciliary foreign personal representative without local administration. At any time after the expiration of sixty days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock, or chose in action belonging to the estate of the nonresident decedent may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock, or chose in action, to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of the appointment and an affidavit made by or on behalf of the representative stating:

(1) The date of the death of the nonresident decedent;

(2) That no local administration, or application or petition therefor, is pending in this state;

(3) That the domiciliary foreign personal representative is entitled to payment or delivery.
Source: SL 1994, ch 232, § 4-201.



§ 29A-4-202 Payment or delivery discharges.

29A-4-202. Payment or delivery discharges. Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property or of the instrument evidencing a debt, obligation, stock, or chose in action to the same extent as if payment or delivery had been made to a local personal representative.

Source: SL 1994, ch 232, § 4-202.



§ 29A-4-203 Resident creditor notice.

29A-4-203. Resident creditor notice. Payment or delivery under § 29A-4-201 may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property or of the instrument evidencing a debt, obligation, stock, or chose in action belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative.

Source: SL 1994, ch 232, § 4-203.



§ 29A-4-204 Proof of authority-bond.

29A-4-204. Proof of authority-bond. If no local administration or application or petition therefor is pending in this state, a domiciliary foreign personal representative may file with a court in this state in a county in which property belonging to the decedent is located, certified copies of the appointment and of any official bond.

Source: SL 1994, ch 232, § 4-204; SL 1995, ch 167, § 140.



§ 29A-4-205 Powers.

29A-4-205. Powers. A domiciliary foreign personal representative, who has complied with § 29A-4-204, may exercise as to assets in this state all powers of a local personal representative and may maintain actions and proceedings in this state subject to any conditions imposed upon nonresident parties generally, except that no will is effective to prove the transfer of any property unless admitted to probate in a local proceeding, and a bank or trust company shall not have the authority to act unless qualified to do trust business or exercise trust powers in this state.

Source: SL 1994, ch 232, § 4-205; SL 1995, ch 167, § 141.



§ 29A-4-206 Power of representatives in transition.

29A-4-206. Power of representatives in transition. The power of a domiciliary foreign personal representative under § 29A-4-201 or 29A-4-205 shall be exercised only if there is no administration or application therefor pending in this state. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under § 29A-4-205, but the local court may allow the foreign personal representative to exercise limited powers to preserve the estate. No person who, before receiving actual notice of a pending local administration, has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for the foreign representative in any action or proceedings in this state.

Source: SL 1994, ch 232, § 4-206.



§ 29A-4-207 Ancillary and other local administrations--Provisions governing

29A-4-207. Ancillary and other local administrations--Provisions governing. In respect to a nonresident decedent, the provisions of chapter 29A-3 govern (1) proceedings, if any, in a court of this state for probate of the will, appointment, removal, supervision, and discharge of the local personal representative, and any other order concerning the estate; and (2) the status, powers, duties, and liabilities of any local personal representative and the rights of claimants, purchasers, distributees, and others in regard to a local administration.

Source: SL 1994, ch 232, § 4-207.



§ 29A-4-301 Jurisdiction by act of foreign personal representative.

29A-4-301. Jurisdiction by act of foreign personal representative. A foreign personal representative submits personally to the jurisdiction of the courts of this state in any proceeding relating to the estate by (1) filing certified copies of the appointment as provided in § 29A-4-204, (2) receiving payment of money or taking delivery of personal property under § 29A-4-201, or (3) doing any act as a personal representative in this state which would have given the state jurisdiction over the personal representative as an individual. Jurisdiction under (2) is limited to the money or value of personal property collected.

Source: SL 1994, ch 232, § 4-301; SL 1995, ch 167, § 142.



§ 29A-4-302 Jurisdiction by act of decedent.

29A-4-302. Jurisdiction by act of decedent. In addition to jurisdiction conferred by § 29A-4-301, a foreign personal representative is subject to the jurisdiction of the courts of this state to the same extent that the decedent was subject to jurisdiction immediately prior to death.

Source: SL 1994, ch 232, § 4-302.



§ 29A-4-303 Service on foreign personal representative

29A-4-303. Service on foreign personal representative. Notice shall be given to a foreign personal representative in the manner prescribed by § 29A-1-401.

Source: SL 1994, ch 232, § 4-303.



§ 29A-4-401 Effect of adjudication for or against personal representative.

29A-4-401. Effect of adjudication for or against personal representative. An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if he were a party to the adjudication.

Source: SL 1994, ch 232, § 4-401.






Chapter 05 - South Dakota Guardianship And Conservatorship Act

§ 29A-5-101 Citation of chapter.

29A-5-101. Citation of chapter. This chapter shall be known and may be cited as the South Dakota Guardianship and Conservatorship Act.

Source: SL 1993, ch 213, § 1; SDCL 30-36-1; SL 1995, ch 167, § 181.



§ 29A-5-102 Definition of terms.

29A-5-102. Definition of terms. Terms used in this chapter mean:
(1) "Absentee," any individual who has disappeared, who has been forcibly detained either illegally or by a foreign power, or who is otherwise located in a foreign country and is unable to return;
(2) "Conservator," one appointed by the court to be responsible for managing the estate and financial affairs of a minor or protected person;
(3) "Court representative," any individual appointed by the court to make investigations and recommendations as provided in this chapter or as otherwise ordered by the court;
(4) "Guardian," one appointed by the court to be responsible for the personal affairs of a minor or protected person, but excludes one who is merely a guardian ad litem;
(5) "Interested person," any individual who is the subject of a guardianship or conservatorship proceeding, and any entity, public agency, or other individual with an interest in the proceeding, either generally or as to a particular matter;
(6) "Limited conservator," one appointed by the court who has only those responsibilities for managing the estate and financial affairs of a minor or protected person as are specified in the order of appointment;
(7) "Limited guardian," one appointed by the court who has only those responsibilities for the personal affairs of a minor or protected person as are specified in the order of appointment;
(8) "Minor," any individual under eighteen years of age;
(9) "Person alleged to need protection," any individual for whom the appointment of a guardian or conservator is being sought other than for reasons of minority;
(10) "Protected person," any individual for whom a guardian or conservator has been appointed other than for reasons of minority.

Unless the context otherwise requires, any reference to a "guardian" includes a "limited guardian," and any reference to a "conservator" includes a "limited conservator." Any reference to a "conservator" also includes a guardian with authority to manage the estate and financial affairs of a minor or protected person who was appointed prior to July 1, 1993. Any reference to a "person" refers to either an "interested person," a "person alleged to need protection," or a "protected person," as the context requires, and does not refer to a "person" as defined in § 2-14-2(18).

Source: SL 1993, ch 213, § 2; SDCL 30-36-2; SL 1995, ch 167, §§ 176, 181.



§ 29A-5-103 Application of chapter.

29A-5-103. Application of chapter. This chapter applies to all guardianships and conservatorships in this state, including guardianships created prior to July 1, 1993. Unless otherwise modified or terminated, all guardianships created prior to July 1, 1993, shall remain in full force and effect and all guardians shall retain their assigned powers and duties with respect to either financial or personal decision making except to the extent that the powers and duties under this chapter are broader or more clearly expressed. The provisions of this chapter concerning the filing of reports by guardians and the filing of accountings by conservators may not be retroactively applied and prior law shall control as to whether a report or accounting will be required for any period prior to July 1, 1993. The provisions of §§ 55-3-24 to 55-3-44, inclusive, are applicable to actions or proceedings relating to guardianships and conservatorships supervised or administered under this chapter.

Source: SL 1993, ch 213, § 3; SL 1994, ch 233, § 1; SDCL 30-36-3; SL 1995, ch 167, § 181; SL 2000, ch 229, § 20.



§ 29A-5-104 Application of circuit court rules of procedure.

29A-5-104. Application of circuit court rules of procedure. Chapter 15-6, known as "Rules of Procedure in Circuit Court," apply to all proceedings under this chapter, except as otherwise provided.

Source: SL 1993, ch 213, § 4; SDCL 30-36-4; SL 1995, ch 167, § 181.



§ 29A-5-105 Repealed.

29A-5-105. Repealed by SL 1995, ch 167, § 177



§ 29A-5-106 Application of chapter to person other than parent seeking custody of child--Limitations--Effect of chapter on other law.

29A-5-106. Application of chapter to person other than parent seeking custody of child--Limitations--Effect of chapter on other law. Custody of a child may be sought by a person other than the parent under this chapter and the substantive law of this state. A person other than the parent may not use this chapter to seek custody if a proceeding is pending pursuant to chapter 25-3, 25-4, 25-5A, 25-6, 25-8, 26-7A, 26-8A, 26-8B, or 26-8C, or if the child is subject to the continuing jurisdiction of another court. Nothing in this chapter affects the provisions of chapters 25-4, 25-5, 25-5A, 25-6, 25-8, 26-7A, 26-8A, 26-8B, and 26-8C relating to the appointment of guardians and conservators and the administration of guardianships and conservatorships for children who have been adjudicated to be delinquent, abused, neglected, or in need of supervision. Nor may anything in this chapter affect the provisions of Title 27A, relating to individuals with mental illnesses. In the event of any inconsistency or conflict, the provisions of chapters 25-4, 25-5, 25-5A, 25-6, 25-8, 26-7A, 26-8A, 26-8B, and 26-8C or of Title 27A shall control, and the provisions of this chapter are in all respects to be supplementary thereto. A petition pursuant to this chapter seeking custody by a person other than the parent shall be dismissed if an action concerning the child is filed pursuant to chapter 26-7A, 26-8A, 26-8B, or 26-8C. If, while a guardianship petition pursuant to this chapter seeking custody by a person other than the parent is pending, an action is commenced pursuant to chapter 25-4, 25-5, 25-5A, 25-6, or 25-8, the court may, in its discretion, dismiss the guardianship proceeding and defer the child custody matter to the other proceeding or considering the stage of the proceedings, judicial economy, and best interests of the child, retain jurisdiction and establish the guardianship, or enter an appropriate protection order pending resolution of the pending proceedings.

Source: SL 1993, ch 213, § 6; SDCL 30-36-6; SL 1995, ch 167, § 181; SL 2002, ch 140, § 1.



§ 29A-5-106.1 Applicability of §§ 29A-5-106, 29A-5-106.1 and chapter 25-5.

29A-5-106.1. Applicability of §§ 29A-5-106, 29A-5-106.1 and chapter 25-5. It is the express legislative intent that §§ 29A-5-106 and 29A-5-106.1, together with chapter 25-5 dealing with custody disputes between a parent and a person other than the parent, apply to all pending and subsequent guardianship matters involving a custody dispute between a parent and a person other than the parent.

Source: SL 2002, ch 140, § 2.



§ 29A-5-107 Repealed.

29A-5-107. Repealed by SL 2015, ch 175, § 52.



§ 29A-5-108 Filing petition for appointment--Jurisdiction.

29A-5-108. Filing petition for appointment--Jurisdiction. A petition for the appointment of a guardian or conservator shall be filed in the county in which the minor either resides or is present or, if the minor has been admitted to a facility pursuant to an order of court, in the county in which that court is located. If the minor neither resides in nor is present in this state, a petition for the appointment of a conservator shall be filed in a county in which the minor has property or in the county having jurisdiction of a decedent's estate in which the minor has an interest. The court of the county in which the proceeding is first commenced shall have exclusive jurisdiction to decide the petition unless that court determines that a transfer of venue would be in the best interests of the minor.

Source: SL 1993, ch 213, § 8; SDCL § 30-36-8; SL 1995, ch 167, § 181; SL 2011, ch 135, § 503.



§ 29A-5-109 Transfer of jurisdiction following appointment.

29A-5-109. Transfer of jurisdiction following appointment. Following the appointment of a guardian or conservator, the court with jurisdiction over the proceeding may order the transfer of jurisdiction to another county in this state or to another state if it appears to the court by reason of the residence or location of the minor, the location of a major portion of the property, or the residence of the guardian or conservator, that the interests of the minor will be best served by a transfer.

Source: SL 1993, ch 213, § 9; SDCL § 30-36-9; SL 1995, ch 167, § 181; SL 2011, ch 135, § 503.1.



§ 29A-5-110 Appointment of individual or entity--Qualifications.

29A-5-110. Appointment of individual or entity--Qualifications. Any adult individual may be appointed as a guardian, a conservator, or both, if capable of providing an active and suitable program of guardianship or conservatorship for the minor or protected person, and if not employed by any public or private agency, entity, or facility that is providing substantial services or financial assistance to the minor or protected person. The court may waive the prohibition on appointing an individual as guardian or conservator because of the individual's employment if the court finds the appointment is in the best interest of the minor or protected person.

Any public agency or nonprofit corporation may be appointed as a guardian, a conservator, or both, if it is capable of providing an active and suitable program of guardianship or conservatorship for the minor or protected person, and if it is not providing substantial services or financial assistance to the minor or protected person.

Any bank or trust company authorized to exercise trust powers or to engage in trust business in this state may be appointed as a conservator if it is capable of providing a suitable program of conservatorship for the minor or protected person.

The Department of Human Services may be appointed as a guardian, a conservator, or both, for individuals under its care or to whom it is providing services or financial assistance, but such appointment may only be made if there is no individual, nonprofit corporation, bank or trust company, or other public agency that is qualified and willing to serve.

No individual or entity, other than a bank or trust company, whose only interest is that of a creditor, is eligible for appointment as either a guardian or conservator.

No individual who has been convicted of a felony is eligible for appointment as a guardian or conservator unless the court finds appointment of the person convicted of a felony to be in the best interests of the person for whom the guardianship or conservatorship is sought. As part of the best interest determination, the court shall consider the nature of the offense, the date of offense, and the evidence of the proposed guardian's or proposed conservator's rehabilitation.

A person, except for a financial institution or its officers, directors, employees, or agents, or a trust company, who has been nominated for appointment as a guardian or conservator, shall obtain an Interstate Identification Index criminal history record check and a record check of South Dakota state court civil judgments for abuse, neglect, or exploitation of an elder or adult with a disability. The nominee shall file the results of these record checks with the court at least ten days prior to the appointment hearing date, unless waived or modified by the court for good cause shown by affidavit filed simultaneously with the petition for appointment.

The judge may not sign an order appointing a guardian or conservator until the record check results have been filed with the court and reviewed by the judge. The record check results, or the lack thereof, shall be certified by affidavit. The court may not require a record check upon the application of a petitioner for a temporary guardianship or temporary conservatorship. The court may waive the record check for good cause shown.

Source: SL 1993, ch 213, § 10; SDCL § 30-36-10; SL 1995, ch 167, § 181; SL 2016, ch 120, § 39; SL 2017, ch 230 (Ex. Ord. 17-1), § 31, eff. Apr. 13, 2017.



§ 29A-5-111 Filing of acceptance and bond--Amount of bond--Notice of nonrenewal.

29A-5-111. Filing of acceptance and bond--Amount of bond--Notice of nonrenewal. The appointment of a guardian or conservator does not become effective nor may letters of guardianship or conservatorship issue until the guardian or conservator has filed an acceptance of office and any required bond.

The court may not require the filing of a bond by a guardian except for good cause shown.

The court shall determine whether the filing of a bond by a conservator is necessary. In determining the necessity for or amount of a conservator's bond, the court shall consider:

(1) The value of the personal estate and annual gross income and other receipts within the conservator's control;

(2) The extent to which the estate has been deposited under an arrangement requiring an order of court for its removal;

(3) Whether an order has been entered waiving the requirement that accountings be filed and presented or permitting accountings to be filed less frequently than annually;

(4) The extent to which the income and receipts are payable directly to a facility responsible for or which has assumed responsibility for the care or custody of the minor or protected person;

(5) Whether a guardian has been appointed, and if so, whether the guardian has presented reports as required;

(6) Whether the conservator was appointed pursuant to a nomination which requested that bond be waived; and

(7) Any other factors which the court deems appropriate.

Any required bond shall be with such surety and in such amount and form as the court may order. The court may order additional bond or reduce bond whenever it considers such modification to be in the best interests of the minor, the protected person, or the estate.

The surety or sureties of the bond must immediately serve notice to the court and to the minor, the protected person, or the estate if the bond is not renewed by the guardian or conservator.

Source: SL 1993, ch 213, § 11; SL 1994, ch 233, § 2; SDCL § 30-36-11; SL 1995, ch 167, § 181; SL 2016, ch 120, § 40.



§ 29A-5-112 Action for breach of bond--Time limit.

29A-5-112. Action for breach of bond--Time limit. In case of a breach of any condition on a guardian's or conservator's bond, an action may be maintained by any interested person for the use and benefit of the minor, the protected person, or the estate. However, no action may be maintained against the sureties on a bond unless such action is filed within four years after the guardian's or conservator's discharge or removal or within four years from the date the order surcharging the guardian or conservator becomes final, whichever is later.

Source: SL 1993, ch 213, § 12; SDCL 30-36-12; SL 1995, ch 167, § 181.



§ 29A-5-113 Designation of agent for non-resident guardian or conservator.

29A-5-113. Designation of agent for non-resident guardian or conservator. A guardian or conservator who is or who later becomes a nonresident of this state shall file with the clerk of courts in the county in which the proceeding is pending a designation of an agent residing in this state to accept service of process. Such filing shall be made promptly following the appointment or removal from this state.

Source: SL 1993, ch 213, § 13; SDCL 30-36-13; SL 1995, ch 167, § 181.



§ 29A-5-114 Petition for appointment by guardian or conservator appointed in another state.

29A-5-114. Petition for appointment by guardian or conservator appointed in another state. A guardian, conservator or like fiduciary appointed in another state may be appointed as a guardian or conservator in this state upon presentation of a petition therefor, proof of appointment, and a certified copy of such portion of the court record in the other state as the court in this state may specify. Notice of hearing on any such petition, together with a copy of the petition, shall be mailed at least fourteen days prior to the hearing to the minor, if age ten or older, to the protected person, and to the individuals and entities that would be entitled to notice if the regular procedures for appointment of a guardian or conservator were applicable. The court shall make the appointment unless it concludes that the appointment would not be in the minor's or protected person's best interest. Upon the filing of an acceptance of office and any required bond, the appropriate letters of guardianship or conservatorship shall issue. Within fourteen days following an appointment, the guardian or conservator shall mail a copy of the order of appointment to the minor, if age ten or older, to the protected person, and to all individuals and entities given notice of the petition. The mailing made to and on behalf of the protected person shall include a brief statement of rights to seek termination or modification.

Source: SL 1993, ch 213, § 14; SDCL 30-36-14; SL 1995, ch 167, § 181.



§ 29A-5-115 Payment or delivery to nonresident conservator or like fiduciary--Proof of appointment.

29A-5-115. Payment or delivery to nonresident conservator or like fiduciary--Proof of appointment. Any individual or entity indebted to a minor or protected person or having possession of a minor's or protected person's personal property, whether tangible or intangible, including an instrument evidencing a debt, stock, or right of action, may pay or deliver it to a conservator of the estate or like fiduciary appointed in another state upon presentation of proof of appointment and an affidavit stating that no conservatorship proceeding relating to the minor or protected person is pending in this state, and that the nonresident conservator or like fiduciary is entitled to payment or delivery.

Source: SL 1993, ch 213, § 15; SDCL 30-36-15; SL 1995, ch 167, § 181.



§ 29A-5-116 Compensation of guardian, conservator, attorneys, and other appointed individuals.

29A-5-116. Compensation of guardian, conservator, attorneys, and other appointed individuals. Any guardian, conservator, attorney for any guardian or conservator and the attorney for the minor or person alleged to need protection, and any other individuals appointed by the court in connection with a guardianship or conservatorship proceeding, are entitled to reasonable compensation from the estate, including reimbursement for costs advanced. The court may also award reasonable compensation to any attorney whose services resulted in an order that was beneficial to the minor, the protected person, or the estate.

Source: SL 1993, ch 213, § 16; SDCL 30-36-16; SL 1995, ch 167, § 181.



§ 29A-5-117 Appointment of attorney, guardian ad litem, or court representative.

29A-5-117. Appointment of attorney, guardian ad litem, or court representative. Nothing in this chapter precludes the appointment of an attorney, guardian ad litem, or court representative if the court determines that such an appointment is necessary.

Source: SL 1993, ch 213, § 17; SDCL 30-36-17; SL 1995, ch 167, § 181.



§ 29A-5-118 Effect of appointment on minor or protected person.

29A-5-118. Effect of appointment on minor or protected person. The appointment of a guardian or conservator of a protected person does not constitute a general finding of legal incompetence unless the court so orders, and the protected person shall otherwise retain all rights which have not been granted to the guardian or conservator, with the exception of the ability to create an agency and confer authority on another person to do any act that the protected person might do, pursuant to § 59-2-1. Unless prior authorization of the court is first obtained, a guardian or conservator may not change the residence of the minor or protected person to another state, terminate or consent to a termination of the minor's or protected person's parental rights, initiate a change in the minor's or protected person's marital status, or revoke or amend a durable power of attorney of which the protected person is the principal, except as provided in §§ 59-7-10 and 59-7-11.

Source: SL 1993, ch 213, § 18; SDCL § 30-36-18; SL 1995, ch 167, § 181; SL 2016, ch 120, § 37.



§ 29A-5-119 Training curricula for persons appointed as guardians and conservators

29A-5-119. Training curricula for persons appointed as guardians and conservators. The State Bar of South Dakota shall prepare and approve training curricula for persons appointed as guardians and conservators. The training curricula shall include:

(1) The rights of minors and protected persons under this chapter and under the laws of the United States generally;

(2) The duties and responsibilities of guardians and conservators;

(3) Reporting requirements;

(4) Least restrictive options in the areas of housing, medical care, and psychiatric care; and

(5) Resources to assist guardians and conservators in fulfilling their duties.

Each person appointed by the court to be a guardian or conservator must complete the training curricula within four months after the appointment as a guardian or conservator.

Source: SL 2016, ch 120, § 38.



§ 29A-5-201 Appointment of guardian or conservator of minor.

29A-5-201. Appointment of guardian or conservator of minor. A guardian or conservator of a minor may be appointed upon petition, the filing of a statement of financial resources, and after notice and hearing as provided in this section and §§ 29A-5-202 to 29A-5-210, inclusive. Upon an appointment, the guardianship or conservatorship status continues until terminated, without regard to the location of the guardian, the conservator, or the minor.

Source: SL 1993, ch 213, § 19; SDCL 30-36-19; SL 1995, ch 167, § 181.



§ 29A-5-202 Nomination of guardian or conservator by minor or parent.

29A-5-202. Nomination of guardian or conservator by minor or parent. A minor, age fourteen or older, may nominate any individual or entity to act as his guardian or conservator. The nomination may be made in writing or by an oral request to the court. The court may appoint the individual or entity so nominated if the nominee is otherwise eligible to act and would serve in the minor's best interests. However, no nomination by a minor may supersede a previous appointment by the court.

A parent of an unmarried minor may nominate a guardian or conservator of the minor by will or other signed writing. Absent an effective nomination by the minor, the court may appoint a parental nominee if both parents are dead and the nominee is otherwise eligible to act and would serve in the minor's best interests. In the event that both parents have made nominations, the court shall select the nominee which it believes best qualified. A parental nomination shall be effective whether or not the minor was living at the time of the making of the will or other signed writing. However, no parental nomination may supersede a previous appointment by the court.

Absent an effective nomination by a minor, age fourteen or older, or deceased parent, the court shall appoint as guardian or conservator the individual or entity that will act in the minor's best interests. In making that appointment, the court shall consider the proposed guardian's or conservator's geographic location, familial or other relationship with the minor, ability to carry out the powers and duties of the office, commitment to promoting the minor's welfare, any potential conflicts of interest, the recommendations of the parents or other interested relatives, and the wishes of the minor if the minor is of sufficient age to form an intelligent preference. The court may appoint more than one guardian or conservator and need not appoint the same individual or entity to serve as both guardian and conservator.

Source: SL 1993, ch 213, § 20; SDCL 30-36-20; SL 1995, ch 167, § 181.



§ 29A-5-203 Who may file petition for appointment--Contents of petition.

29A-5-203. Who may file petition for appointment--Contents of petition. A petition for the appointment of a guardian, a conservator, or both, may be filed by the minor, by an interested relative, by the individual or facility that is responsible for or has assumed responsibility for the minor's care or custody, by the individual or entity that the minor has nominated as guardian or conservator, or by any other interested person, including the department of human services or the department of social services.

A petition for the appointment of a guardian, a conservator, or both, shall state the petitioner's name, place of residence, post office address, relationship to the minor, and shall, to the extent known as of the date of filing, state the following with respect to the minor and the relief requested:

(1) The minor's name, date of birth, place of residence or location, and post office address;

(2) The names and post office addresses of the minor's spouse, children, parents, and brothers and sisters, or if none, the minor's nearest known relatives who would be entitled to succeed to the minor's estate by intestate succession;

(3) The name, place of residence or location, and post office address of the individual or facility that is responsible for or has assumed responsibility for the minor's care or custody;

(4) The reasons why guardianship or conservatorship is requested and the interest of the petitioner in the appointment;

(5) The name, post office address and, if the proposed guardian or conservator is an individual, the individual's age, occupation and relationship to the minor;

(6) The name, post office address and, if the minor is age fourteen or older and has nominated a guardian or conservator who is an individual, the individual's age, occupation and relationship to the minor;

(7) The name, post office address and, if a deceased parent has nominated a guardian or conservator who is an individual, the individual's age, occupation and relationship to the minor; and

(8) The name and post office address of any guardian or conservator currently acting, whether in this state or elsewhere.
Source: SL 1993, ch 213, § 21; SDCL 30-36-21; SL 1995, ch 167, § 181.



§ 29A-5-204 Notice of appointment hearing--Exception.

29A-5-204. Notice of appointment hearing--Exception. Upon the filing of the petition, the court shall issue a notice fixing the date, hour and location for a hearing to take place within sixty days.

At least fourteen days prior to the hearing, the minor, if age ten or older, shall be personally served with a copy of the notice and petition, and the petitioner shall mail a copy of the notice and petition to all entities and individuals age ten or older whose names and post office addresses appear in the petition. The court may order that no notice of hearing need be given if all persons entitled to notice waive notice of hearing and the court determines that it would be in the best interests of the minor and the minor's estate to proceed without notice.

Source: SL 1993, ch 213, § 22; SDCL 30-36-22; SL 1995, ch 167, § 181; SL 1999, ch 146, § 1.



§ 29A-5-205 Court appointment of attorney to protect minor's interest--Investigation by court-appointed representative.

29A-5-205. Court appointment of attorney to protect minor's interest--Investigation by court-appointed representative. The court may appoint an attorney for the minor, either upon the filing of the petition or at any time thereafter, if it concludes that an appointment is necessary to protect the minor's interests, and the court may appoint a court representative to make such investigations as the court shall order if it concludes that an appointment is necessary for a reasonably informed decision on the petition.

Source: SL 1993, ch 213, § 23; SDCL 30-36-23; SL 1995, ch 167, § 181.



§ 29A-5-206 Filing of minor's financial statement.

29A-5-206. Filing of minor's financial statement. Prior to the hearing on the petition, the petitioner shall file a statement of the financial resources of the minor which shall, to the extent known, list the approximate value of the real and personal estate and the anticipated annual gross income and other receipts.

Source: SL 1993, ch 213, § 24; SDCL 30-36-24; SL 1995, ch 167, § 181; SL 2006, ch 153, § 3.



§ 29A-5-207 Certain documents to be sealed--Available to certain persons.

29A-5-207. Certain documents to be sealed--Available to certain persons. The statement of financial resources, any written report of the court representative, and any accountings or inventories made by the guardian or conservator shall be sealed upon filing and shall not be made a part of the public record but shall be available to the court, to the minor, to the petitioner, to the court representative, to their attorneys, to abstractors or employees of abstractors licensed pursuant to chapter 36-13, to employees and agents of title insurance companies licensed pursuant to chapter 58-25, to attorneys who are licensed to practice law pursuant to chapter 16-16 and who are representing a relative of the minor within the third degree of kinship, to the spouse of the minor, to joint tenants of the minor, to any intestate heirs of the minor which relationship shall be established by sworn affidavit, and to such other interested persons as the court may order upon a showing of the need therefor.

Source: SL 1993, ch 213, § 25; SDCL 30-36-25; SL 1995, ch 167, § 181; SL 1999, ch 146, § 2.



§ 29A-5-208 Hearing--Convenience--Participants--Determination of appointment--Findings and conclusions.

29A-5-208. Hearing--Convenience--Participants--Determination of appointment--Findings and conclusions. The hearing on the petition to appoint a guardian or conservator shall be held at such convenient place as the court directs, including the place where the minor is located. The court may close the hearing to the public. The minor, if age ten or older, and the proposed guardian or conservator shall attend the hearing except for good cause shown. Any individual or entity may apply for permission to participate at the hearing, and the court shall grant the request if reasonably satisfied that the applicant's participation would be in the minor's best interests.

The determination as to whether a guardian or conservator will be appointed is for the court alone to decide and may only be ordered if in the minor's best interests. In making that determination, the court shall consider the suitability of the proposed guardian or conservator, the minor's current or proposed living arrangements, the extent to which the minor has money or other property requiring management or protection, the availability of less restrictive alternatives, the extent to which it is necessary to protect the minor from neglect, exploitation, or abuse, and if applicable, the minor's need for habilitation or therapeutic treatment.

The court shall make findings of fact and conclusions of law in support of any orders entered at the hearing if requested by the minor, by the minor's attorney, or by any other interested person.

Upon the filing of an acceptance of office and any required bond, letters of guardianship, conservatorship, or both, shall issue.

Source: SL 1993, ch 213, § 26; SDCL 30-36-26; SL 1995, ch 167, § 181.



§ 29A-5-209 Mailing copy of appointment order.

29A-5-209. Mailing copy of appointment order. The guardian or conservator shall mail a copy of the order of appointment within fourteen days following its entry to the minor, if age ten or older, and to all individuals and entities given notice of the petition.

Source: SL 1993, ch 213, § 27; SDCL 30-36-27; SL 1995, ch 167, § 181.



§ 29A-5-210 Appointment of temporary guardian or conservator

29A-5-210. Appointment of temporary guardian or conservator. The court may appoint a temporary guardian or conservator, or both, under this section and §§ 29A-5-201 to 29A-5-209, inclusive, upon a showing that an immediate need exists and that an appointment would be in the minor's best interests.

A temporary guardian or conservator shall have only those powers and duties which are specifically set forth in the order of appointment, and in no event may a temporary guardian or conservator be appointed for more than six months.

An appointment of a temporary guardian or conservator shall be made upon such notice and subject to such conditions as the court may order, except that reasonable notice of hearing shall be given to the minor, if age ten or older, unless there is a showing that such delay would not be in the minor's best interests.

A temporary guardian or conservator shall mail a copy of the order of appointment within five days following its entry to the minor, if age ten or older, and to all individuals and entities that would be entitled to notice of hearing on a petition for a regular appointment.

Source: SL 1993, ch 213, § 28; SDCL 30-36-28; SL 1995, ch 167, § 181.



§ 29A-5-301 Appointment of guardian or conservator of protected person.

29A-5-301. Appointment of guardian or conservator of protected person. A guardian or conservator of a protected person may be appointed upon petition, the filing of an evaluation report and statement of financial resources, and after notice and hearing as provided in this section and §§ 29A-5-302 to 29A-5-315, inclusive. Upon an appointment, the guardianship or conservatorship status continues until terminated, without regard to the location of the guardian, the conservator, or the protected person.

Source: SL 1993, ch 213, § 29; SDCL 30-36-29; SDCL 30-36-29; SL 1995, ch 167, § 181.



§ 29A-5-302 Appointment of guardian where capacity lacking to meet requirements for health, care, safety, habilitation, or therapeutic needs.

29A-5-302. Appointment of guardian where capacity lacking to meet requirements for health, care, safety, habilitation, or therapeutic needs. A guardian may be appointed for an individual whose ability to respond to people, events, and environments is impaired to such an extent that the individual lacks the capacity to meet the essential requirements for his health, care, safety, habilitation, or therapeutic needs without the assistance or protection of a guardian. A guardian for a minor may be appointed under this part if the minor meets the requirements of this section without regard to age and the minor's need for guardianship will likely continue into his adult years.

Source: SL 1993, ch 213, § 30; SDCL 30-36-30; SL 1995, ch 167, § 181.



§ 29A-5-303 Persons for whom conservator may be appointed.

29A-5-303. Persons for whom conservator may be appointed. A conservator may be appointed for an individual whose ability to respond to people, events and environments is impaired to such an extent that the individual lacks the capacity to manage property or financial affairs or to provide for his support or the support of legal dependents without the assistance or protection of a conservator. A conservator may be appointed for an absentee whose estate or financial affairs require the attention, supervision and care of a conservator. A conservator for a minor may be appointed under this part if the minor meets the requirements of this section without regard to age and the minor's need for conservatorship will likely continue into his adult years.

Source: SL 1993, ch 213, § 31; SDCL 30-36-31; SL 1995, ch 167, § 181.



§ 29A-5-304 Nomination of guardian or conservator by protected person--Appointment in absence of effective nomination--Multiple appointments.

29A-5-304. Nomination of guardian or conservator by protected person--Appointment in absence of effective nomination--Multiple appointments. Any individual who has sufficient capacity to form a preference may at any time nominate any individual or entity to act as his guardian or conservator. The nomination may be made in writing, by an oral request to the court, or may be proved by any other competent evidence. The court shall appoint the individual or entity so nominated if the nominee is otherwise eligible to act and would serve in the best interests of the protected person.

In the absence of an effective nomination by the protected person, the court shall appoint as guardian or conservator the individual or entity that will act in the protected person's best interests. In making that appointment, the court shall consider the proposed guardian's or conservator's geographic location, familial or other relationship with the protected person, ability to carry out the powers and duties of the office, commitment to promoting the protected person's welfare, any potential conflicts of interest, and the recommendations of the spouse, the parents or other interested relatives, whether made by will or otherwise. The court may appoint more than one guardian or conservator and need not appoint the same individual or entity to serve as both guardian and conservator.

Source: SL 1993, ch 213, § 32; SDCL 30-36-32; SL 1995, ch 167, § 181.



§ 29A-5-305 Who may file petition--Contents of petition.

29A-5-305. Who may file petition--Contents of petition. A petition for the appointment of a guardian, a conservator, or both, may be filed by the person alleged to need protection, by an interested relative, by the individual or facility that is responsible or has assumed responsibility for the person's care or custody, by the individual or entity that the person has nominated as guardian or conservator, or by any other interested person, including the Department of Human Services.

The petition shall state the petitioner's name, place of residence, post office address, and relationship to the person alleged to need protection, and shall, to the extent known as of the date of filing, state the following with respect to the person alleged to need protection and the relief requested:

(1) The person's name, date of birth, place of residence or location, and post office address or, if it is alleged that the person is an absentee, the person's last known residence and post office address;

(2) The names and post office addresses of the person's nearest relatives, in the following order:

(a) The spouse and children, if any; or if none

(b) The parents and brothers and sisters, if any; or if none

(c) The nearest known relatives who would be entitled to succeed to the person's estate by intestate succession;

(3) The name, place of residence or location, and post office address of the individual or facility that is responsible for or has assumed responsibility for the person's care or custody;

(4) The name, place of residence or location, and post office address of any agent or agents designated under a durable power of attorney of which the person alleged to need protection is the principal, and the petitioner shall attach a copy of any such power or powers of attorney, if available;

(5) Whether the person's incapacity will prevent attendance at the hearing and the reasons therefor;

(6) If the petition alleges that the person is an absentee, a statement of the relevant circumstances, including the time and nature of the disappearance or detention and a description of any search or inquiry concerning the person's whereabouts;

(7) The type of guardianship or conservatorship requested, the reasons therefor, and the interest of the petitioner in the appointment;

(8) The name, post office address and, if the proposed guardian or conservator is an individual, the individual's age, occupation and relationship to the person alleged to need protection;

(9) The name, post office address and, if the person alleged to need protection has nominated a guardian or conservator who is an individual, the individual's age, occupation and relationship to the person alleged to need protection;

(10) The name and post office address of any guardian or conservator currently acting, whether in this state or elsewhere;

(11) If the appointment of a limited guardian is requested, the specific areas of protection and assistance to be included in the court's order of appointment; and

(12) If the appointment of a limited conservator is requested, the specific areas of management and assistance to be included in the court's order of appointment.
Source: SL 1993, ch 213, § 33; SDCL § 30-36-33; SL 1995, ch 167, § 181; SL 2017, ch 230 (Ex. Ord. 17-1), § 32, eff. Apr. 13, 2017.



§ 29A-5-306 Report to be included with petition--Contents.

29A-5-306. Report to be included with petition--Contents. The petition shall include a report evaluating the condition of the person alleged to need protection which shall contain, to the best information and belief of its signatories:

(1) A description of the nature, type, and extent of the person's incapacity, including the person's specific cognitive and functional limitations;

(2) Evaluations of the person's mental and physical condition and, where appropriate, educational condition, adaptive behavior, and social skills;

(3) If the appointment of a guardian is requested, a description of the services, if any, currently being provided for the person's health, care, safety, habilitation, or therapeutic needs and a recommendation as to the most suitable living arrangement and, if appropriate, treatment or habilitation plan and the reasons therefor;

(4) If the appointment of a conservator is requested, a description of the services, if any, currently being provided for the management of the person's estate and financial affairs;

(5) An opinion as to whether the appointment of a guardian or conservator is necessary, the type and scope of the guardianship or conservatorship needed, and the reasons therefor;

(6) If the petition states that the incapacity of the person alleged to need protection will prevent attendance at the hearing, an opinion as to whether such attendance would be detrimental to the person's health, care or safety;

(7) A statement as to whether the person alleged to need protection is on any medications that may affect the person's actions, demeanor and participation at the hearing;

(8) The signature of a physician, psychiatrist or licensed psychologist, and the signatures of any other individuals who made substantial contributions toward the report's preparation; and

(9) The date of any assessment or examination upon which the report is based and if any of the assessments or examinations were performed more than three months prior to the date of the filing of the petition, a statement by a physician, psychiatrist or licensed psychologist that there has been no material change in the condition of the person alleged to need protection since the dates that such assessments or examinations were performed.

The court, for good cause shown, may grant leave to file the petition without an evaluation report. If such leave is granted, the court shall order the appropriate assessments or examinations and shall order that a report be prepared and filed with the court.

No evaluation report need be prepared if the petition has been brought on the basis that the person alleged to need protection is an absentee.

Source: SL 1993, ch 213, § 34; SDCL 30-36-34; SL 1995, ch 167, § 181.



§ 29A-5-307 Filing financial statement of protected person.

29A-5-307. Filing financial statement of protected person. Prior to the hearing on the petition, the petitioner shall file a statement of the financial resources of the person alleged to need protection which shall, to the extent known, list the approximate value of the real and personal estate and the anticipated annual gross income and other receipts.

Source: SL 1993, ch 213, § 35; SDCL 30-36-35; SL 1995, ch 167, § 181; SL 2006, ch 153, § 4.



§ 29A-5-308 Notice of hearing for protected person.

29A-5-308. Notice of hearing for protected person. Upon the filing of the petition and evaluation report, the court shall promptly issue a notice fixing the date, hour, and location for a hearing to take place within sixty days.

The person alleged to need protection shall be personally served with the notice, a copy of the petition, and the evaluation report not less than fourteen days before the hearing. The person alleged to need protection may not waive notice, and a failure to properly notify the person alleged to need protection shall be jurisdictional.

A copy of the notice, together with a copy of the petition, shall be mailed by the petitioner at least fourteen days before the hearing to all entities and individuals age ten or older whose names and post office addresses appear in the petition.

The notice shall include a brief statement of the nature, purpose, and legal effect of the appointment of a guardian or conservator, and shall inform the person alleged to need protection of the right to appear at the hearing and to object to the proposed appointment.

If the basis of the petition is that the person alleged to need protection is an absentee, at least fourteen days before the hearing the petitioner shall mail a copy of the notice and petition to the alleged absentee at his or her last known post office address. The petitioner shall also publish a copy of the notice at least once a week for three consecutive weeks in a legal newspaper in the county in which the proceeding is pending, the last publication to occur at least ten days before the hearing.

Source: SL 1993, ch 213, § 36; SDCL 30-36-36; SL 1995, ch 167, § 181.



§ 29A-5-309 Contest of appointment by protected person.

29A-5-309. Contest of appointment by protected person. The court shall appoint an attorney for the person alleged to need protection, either upon the filing of the petition or at any time thereafter, if requested by the person alleged to need protection, if the person expresses a desire to contest the petition, or if the court determines that an appointment is otherwise needed to protect the person's interests. In appointing an attorney, the court shall consider any known preferences of the person alleged to need protection.

If the person alleged to need protection is not or will not be represented by an attorney, the court shall either appoint a court representative to make an investigation and recommendation concerning the relief requested in the petition, or shall order the person alleged to need protection to attend the hearing on the petition.

If the basis of the petition is that the person alleged to need protection is an absentee, the court shall appoint an attorney if the court determines that an appointment is needed to protect the person's interests, but the court need not appoint a court representative or order attendance at the hearing.

Source: SL 1993, ch 213, § 37; SDCL 30-36-37; SL 1995, ch 167, § 181.



§ 29A-5-310 Duties of court representative.

29A-5-310. Duties of court representative. Except to the extent excused by the court for good cause shown, the court representative shall interview the petitioner and the proposed guardian or conservator, shall visit the person alleged to need protection at the place where the person is located, shall orally explain the contents of the notice and petition to the person alleged to need protection and record his response, and shall ascertain whether the person alleged to need protection desires and is able to attend the hearing on the petition. The court representative shall make a recommendation to the court concerning the relief requested in the petition and shall submit a written report unless the court otherwise orders.

Source: SL 1993, ch 213, § 38; SDCL 30-36-38; SL 1995, ch 167, § 181; SL 2000, ch 136, § 1.



§ 29A-5-311 Protected person's pre-hearing record sealed.

29A-5-311. Protected person's pre-hearing record sealed. The evaluation report, statement of financial resources, and written report of the court representative shall be sealed upon filing and may not be made a part of the public record of the proceeding but shall be available to the court, to the person alleged to need protection, to the petitioner, to the court representative, to their attorneys, and to such other interested persons as the court may order upon a showing of the need.

Source: SL 1993, ch 213, § 39; SDCL 30-36-39; SL 1995, ch 167, § 181.



§ 29A-5-312 Hearing for alleged person in need of protection--Duty of jury--Duty of court.

29A-5-312. Hearing for alleged person in need of protection--Duty of jury--Duty of court. The hearing on the petition to appoint a guardian or conservator may be held at such convenient place as the court directs, including the place where the person alleged to need protection is located. The hearing may be closed to the public on the request of the person alleged to need protection, the person's attorney, or on the court's own motion. The proposed guardian or conservator shall attend the hearing except for good cause shown. Any individual or entity may apply for permission to participate at the hearing, and the court shall grant the request if reasonably satisfied that the applicant's participation would be in the best interests of the person alleged to need protection.

The person alleged to need protection is entitled to attend the hearing, to oppose the petition, to be represented by an attorney of his own choice, to demand a jury trial, to present evidence, to compel the attendance of witnesses and to confront and cross-examine all witnesses. If present at the hearing and if not represented by an attorney, the court shall orally inform the person alleged to need protection of these rights, of the contents of the petition, and of the nature, purpose, and legal effect of the appointment of a guardian or conservator.

The sole responsibility of the jury, if requested, shall be to determine whether the person alleged to need protection is a person for whom a guardian or conservator may be appointed. The standard of proof to be applied in determining whether the person alleged to need protection is a person for whom a guardian or conservator may be appointed shall be that of clear and convincing evidence.

The determination as to whether a guardian or conservator will be appointed, the type thereof, and the specific areas of protection, management and assistance to be granted, shall be for the court alone to decide. In making that determination, the court shall consider the suitability of the proposed guardian or conservator, the limitations of the person alleged to need protection, the development of the person's maximum feasible self-reliance and independence, the availability of less restrictive alternatives, and the extent to which it is necessary to protect the person from neglect, exploitation, or abuse.

The court shall make findings of fact and conclusions of law in support of any orders entered at the hearing if requested by the person alleged to need protection, by the person's attorney, or by any other interested person.

Source: SL 1993, ch 213, § 40; SDCL 30-36-40; SL 1995, ch 167, § 181.



§ 29A-5-313 Mailing appointment order to protected person.

29A-5-313. Mailing appointment order to protected person. Within fourteen days following an appointment, the guardian or conservator shall mail a copy of the order of appointment, together with a brief statement of rights to seek termination or modification, to the protected person and to all individuals and entities given notice of the petition.

Source: SL 1993, ch 213, § 41; SDCL 30-36-41; SL 1995, ch 167, § 181.



§ 29A-5-314 Issuing letter of guardianship or conservatorship.

29A-5-314. Issuing letter of guardianship or conservatorship. Upon the filing of an acceptance of office and any required bond, letters of guardianship, conservatorship, or both, shall issue. Letters issued to a limited guardian shall list the specific areas of protection or assistance granted to said guardian and letters issued to a limited conservator shall list the specific areas of management and assistance granted to said conservator.

Source: SL 1993, ch 213, § 42; SDCL 30-36-42; SL 1995, ch 167, § 181.



§ 29A-5-315 Temporary guardian or conservator of protected person

29A-5-315. Temporary guardian or conservator of protected person. The court may appoint a temporary guardian or conservator, or both, under this section and §§ 29A-5-301 to 29A-5-314, inclusive, upon a showing that an immediate need exists, that adherence to the regular procedures for the appointment of a guardian or conservator may result in significant harm to the person alleged to need protection or the estate, and that no other individual or entity appears to have authority to act on behalf of the person or estate, or that the individual or entity with authority to act is unwilling or has ineffectively exercised the authority.

A temporary guardian or conservator shall have only those powers and duties which are specifically set forth in the order of appointment. The appointment of a temporary guardian or conservator shall expire within ninety days unless extended by the court for up to an additional ninety days for good cause shown.

An appointment of a temporary guardian or conservator shall be made upon such notice and subject to such conditions as the court may order, except that reasonable notice of hearing shall be given to the person alleged to need protection unless there is a showing that such delay may result in significant harm to the person or the estate.

Within five days following an appointment, a temporary guardian or conservator shall mail a copy of the order of appointment, together with a brief statement of rights to seek termination or modification, to the protected person and to all individuals and entities that would be entitled to notice of hearing on a petition for a regular appointment.

Source: SL 1993, ch 213, § 43; SDCL 30-36-43; SL 1995, ch 167, § 181.



§ 29A-5-401 Responsibility of guardian of minor--Authority with regard to guardian appointed under other chapters.

29A-5-401. Responsibility of guardian of minor--Authority with regard to guardian appointed under other chapters. A guardian of a minor shall be responsible for making decisions regarding the minor's support, care, health, education, and, if not inconsistent with an order of commitment or custody, to take custody of the minor and to determine the minor's residence. A guardian shall maintain sufficient contact with the minor to know of the minor's capabilities, limitations, needs, and opportunities. A guardian shall at all times act in the minor's best interests, shall exercise reasonable care, diligence and prudence, and shall report on the condition of the minor as ordered by the court.

In the event that guardians of a minor have been appointed both under this chapter and under the provisions of chapters 26-7A, 26-8A, 26-8B, and 26-8C, the guardian appointed under this chapter has no authority with respect to the powers delegated to the guardian appointed under chapters 26-7A, 26-8A, 26-8B, and 26-8C.

Source: SL 1993, ch 213, § 44; SDCL 30-36-44; SL 1995, ch 167, § 181.



§ 29A-5-402 Responsibility of guardian of protected person.

29A-5-402. Responsibility of guardian of protected person. A guardian of a protected person shall make decisions regarding the protected person's support, care, health, habilitation, therapeutic treatment, and, if not inconsistent with an order of commitment or custody, shall determine the protected person's residence. A guardian shall maintain sufficient contact with the protected person to know of the protected person's capabilities, limitations, needs, and opportunities.

A guardian shall exercise authority only to the extent necessitated by the protected person's limitations, and if feasible, shall encourage the protected person to participate in decisions, to act on his own behalf, and to develop or regain the capacity to manage personal affairs. A guardian shall, to the extent known, consider the express desires and personal values of the protected person when making decisions, and shall otherwise act in the protected person's best interests and exercise reasonable care, diligence, and prudence.

Source: SL 1993, ch 213, § 45; SDCL 30-36-45; SL 1995, ch 167, § 181.



§ 29A-5-403 Annual report of guardian of protected person.

29A-5-403. Annual report of guardian of protected person. A guardian of a protected person shall file a report with the court within sixty days following the first anniversary of the appointment and:

(1) At least annually thereafter;

(2) When the court orders additional reports to be filed;

(3) When the guardian resigns or is removed; and

(4) When the guardianship is terminated unless the court determines that there is then no need therefor.

A guardian may elect to file a periodic report on a calendar-year basis. However, in no event may such a report cover a period of more than one year. A calendar-year report shall be filed with the court no later than April fifteenth of the succeeding year.

A report shall briefly state:

(1) The current mental, physical and social condition of the protected person;

(2) The living arrangements during the reporting period;

(3) The medical, educational, vocational and other professional services provided to the protected person and the guardian's opinion as to the adequacy of the protected person's care;

(4) A summary of the guardian's visits with and activities on the protected person's behalf;

(5) If the protected person is institutionalized, whether the guardian agrees with the current treatment or habilitation plan;

(6) A recommendation as to the need for continued guardianship and any recommended changes in the scope of the guardianship;

(7) Any other information requested by the court or useful in the opinion of the guardian; and

(8) The compensation requested and the reasonable and necessary expenses incurred by the guardian.

A guardian shall mail a copy of the report to the individuals and entities specified in § 29A-5-410 no later than fourteen days following its filing.

Any interested person may request a hearing on the report. The court may order the guardian to attend the hearing on the report on the court's own motion or on the petition of any interested person. A report of the guardian may be incorporated into and made a part of the accounting of the conservator.

Source: SL 1993, ch 213, § 46; SL 1994, ch 233, § 3; SDCL 30-36-46; SL 1995, ch 167, § 181.



§ 29A-5-404 Responsibilities of minor's conservator.

29A-5-404. Responsibilities of minor's conservator. A conservator of a minor, without the necessity of having to seek prior court authorization, shall apply the income and principal of the estate as needed for the minor's support, care, health and education. A conservator also shall apply the income and principal for the support of any legal dependents who are unable to support themselves and who are in need of support.

In making distributions, a conservator shall consider the size of the estate, the duration of the conservatorship, the minor's accustomed manner of living, other resources known to the conservator to be available, and the recommendations of the guardian or, if no guardian has been appointed, the recommendations of the parent or other individual with legal custody. A conservator shall at all times act in the minor's best interests and shall exercise reasonable care, diligence, and prudence.

Source: SL 1993, ch 213, § 47; SDCL 30-36-47; SL 1995, ch 167, § 181.



§ 29A-5-405 Responsibilities of conservator of protected person.

29A-5-405. Responsibilities of conservator of protected person. A conservator of a protected person, without the necessity of having to seek prior court authorization, shall apply the income and principal of the estate as needed for the protected person's support, care, health, and if applicable, habilitation or therapeutic needs. A conservator also shall apply the income and principal as needed for the support of any legal dependents who are unable to support themselves and who are in need of support.

A conservator, when making distributions, shall exercise authority only to the extent necessitated by the protected person's limitations, and shall, if feasible, encourage the protected person to participate in decisions, to act on his own behalf, and to develop or regain the capacity to manage the estate and his financial affairs. A conservator shall also consider the size of the estate, the probable duration of the conservatorship, the protected person's accustomed manner of living, other resources known to the conservator to be available, and the recommendations of the guardian.

A conservator shall, to the extent known, consider the express desires and personal values of the protected person when making decisions, and shall otherwise act in the protected person's best interests and exercise reasonable care, diligence, and prudence.

Source: SL 1993, ch 213, § 48; SDCL 30-36-48; SL 1995, ch 167, § 181.



§ 29A-5-406 Protective arrangements for minors or protected persons.

29A-5-406. Protective arrangements for minors or protected persons. Upon petition therefor, the court may authorize a conservator to enter into a protective arrangement, to disburse the estate of the minor or protected person, and to petition for termination of the conservatorship. Protective arrangements include but are not limited to payment, delivery, deposit, or retention of funds or property; sale, mortgage, lease, or other transfer of property; entry into an annuity contract, a contract for life care, a deposit contract, or a contract for training and education; and the addition to or establishment of a suitable trust.

Source: SL 1993, ch 213, § 49; SDCL 30-36-49; SL 1995, ch 167, § 181.



§ 29A-5-407 Inventory of minor's or protected person's real and personal estate.

29A-5-407. Inventory of minor's or protected person's real and personal estate. Within ninety days following an appointment, a conservator shall file with the court an inventory of the real and personal estate of the minor or protected person which has come into the conservator's possession or knowledge. The inventory shall, with reasonable detail, list each item of the estate, its approximate fair market value and the type and amount of encumbrance to which it is subject. If any real or personal estate comes into the possession or knowledge of the conservator which was not included in the inventory, the conservator may list such property in the next accounting required to be filed with the court.

A conservator shall mail a copy of the inventory to the individuals and entities specified in § 29A-5-410 no later than fourteen days following its filing.

Source: SL 1993, ch 213, § 50; SL 1994, ch 233, § 4; SDCL 30-36-50; SL 1995, ch 167, § 181.



§ 29A-5-408 Annual accounting of conservator.

29A-5-408. Annual accounting of conservator. A conservator shall file an accounting with the court within sixty days following the first anniversary of the appointment and:

(1) At least annually thereafter;

(2) When the court orders additional accounts to be filed;

(3) When the conservator resigns or is removed; and

(4) When the conservatorship is terminated.

A conservator may elect to file a periodic accounting on a calendar-year basis. However, in no event may such an accounting cover a period of more than one year. A calendar-year report shall be filed with the court no later than April fifteenth of the succeeding year.

An accounting shall include:

(1) A listing of the receipts, disbursements, and distributions from the estate under the conservator's control during the period covered by the account;

(2) A listing of the estate;

(3) The services being provided to the protected person;

(4) The significant actions taken by the conservator during the reporting period;

(5) A recommendation as to the continued need for conservatorship and any recommended changes in the scope of the conservatorship;

(6) Any other information requested by the court or useful in the opinion of the conservator;

(7) The compensation requested and the reasonable and necessary expenses incurred by the conservator; and

(8) An annual inventory of any item of tangible personal property with a value of two thousand five hundred dollars or more which has come into the conservator's possession or knowledge for the minor or protected person.

A conservator shall mail a copy of the accounting to the individuals and entities specified in § 29A-5-410 no later than fourteen days following its filing. A conservator shall notify all persons receiving the accounting that they must present written objections within fourteen days after receipt or be barred from thereafter objecting.

Upon filing an objection, any interested person may request a hearing on the accounting. The court may order the conservator to attend the hearing on an account on the court's own motion or on the petition of any interested person. An accounting by a conservator may be incorporated into and made a part of the report of the guardian.

Subject to written objection, appeal, or vacation within the time permitted, an order allowing an account of a conservator adjudicates as to liabilities concerning all matters disclosed in the account.

Source: SL 1993, ch 213, § 51; SL 1994, ch 233, § 5; SDCL 30-36-51; SL 1995, ch 167, § 181; SL 1998, ch 166, § 1; SL 2000, ch 137, § 1.



§ 29A-5-409 Waiver of accounting requirements--Change in frequency of accountings.

29A-5-409. Waiver of accounting requirements--Change in frequency of accountings. The court, upon petition, may waive the requirement that accountings be filed or may permit accountings to be filed less frequently than annually if it concludes that the expense involved or burden placed on the conservator in preparing and filing annual accountings outweigh the benefit and protection afforded thereby to the minor or protected person.

In determining whether accountings may be waived or presented less frequently than annually, the court shall consider:

(1) The relationship of the conservator to the minor or protected person;

(2) The value of the estate and annual gross income and other receipts within the conservator's control;

(3) The amount of the bond;

(4) The extent to which the estate has been deposited under an arrangement requiring an order of court for its removal;

(5) The extent to which the income and receipts are payable directly to a facility responsible for the care or custody of the minor or protected person;

(6) Whether a guardian has been appointed, and if so, whether the guardian has filed reports as required; and

(7) Any other factors which the court deems appropriate.

Upon the termination of a conservatorship, the court may, in addition, waive the requirement that a final accounting be filed if the individuals and entities entitled to the estate consent.

Source: SL 1993, ch 213, § 52; SL 1994, ch 233, § 6; SDCL 30-36-52; SL 1995, ch 167, § 181.



§ 29A-5-410 Notice of hearing on petition for order subsequent to appointment.

29A-5-410. Notice of hearing on petition for order subsequent to appointment. Except as otherwise provided in this chapter or as ordered by the court for good cause shown, notice of hearing on a petition for an order subsequent to the appointment of a guardian or conservator, including an order approving a guardian's report or conservator's accounting, shall be mailed to the minor, if age ten or older, to the protected person, to their attorneys of record, if any, to the relatives of the minor or protected person who would then be entitled to notice of an original petition to appoint, to any facility that is responsible for the care or custody of the minor or protected person, to the guardian or conservator, if the guardian or conservator is not the petitioner, and to such other individuals or entities as the court may order. Unless otherwise ordered by the court, the notice shall be mailed at least fourteen days prior to the hearing and shall be accompanied by a copy of the petition or other document. A minor or protected person may not waive compliance with this section, and the court may not dispense with notice to a minor or protected person unless the minor or protected person is an absentee or the court is reasonably satisfied that such notice will likely cause significant harm to the minor or protected person and the court's finding is supported by a written report of a physician, psychiatrist or licensed psychologist. If deceased, notice to a minor or protected person shall be sent to his last known address or to his successors in interest.

Source: SL 1993, ch 213, § 53; SDCL 30-36-53; SL 1995, ch 167, § 181.



§ 29A-5-411 Powers of conservator.

29A-5-411. Powers of conservator. A conservator, in managing the estate, shall act as a fiduciary and in the best interests of the minor or protected person and shall, in addition, have the following powers, which may be exercised without prior court authorization except as otherwise provided:

(1) To invest and reinvest the funds of the estate in accordance with the standard of prudence as specified in chapter 55-5;

(2) To collect, hold, and retain assets of the estate, including land in another state, and to receive additions to the estate;

(3) To continue or participate in the operation of any unincorporated business or other enterprise;

(4) To deposit estate funds in a state or federally insured financial institution, including one operated by the conservator;

(5) To manage, control, convey, divide, exchange, partition, and sell at public or private sale, for cash or for credit, the real and personal property of the estate;

(6) To grant an option to dispose of any asset and to take an option to acquire any asset, and to complete a contract entered into by a protected person, including a contract to convey or purchase real or personal property;

(7) To enter into or renew a lease as lessor or lessee with or without option to purchase, including leases for real and personal property and leases and other arrangements for exploration and removal of minerals or other natural resources, and even though the lease or other arrangement may extend beyond the term of the conservatorship;

(8) To borrow money and to place, renew, or extend an encumbrance upon any property, real or personal, including the power to borrow from a financial institution operated by the conservator;

(9) To abandon property if, in the opinion of the conservator, it is valueless or is so encumbered or in such condition that it is of no benefit to the estate;

(10) To make ordinary or extraordinary repairs or alterations in buildings or other property and to grant easements for public or private use, or both, with or without consideration;

(11) To vote a security, either personally or by general or limited proxy and to consent to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other enterprise;

(12) To sell or exercise stock subscription or conversion rights and to pay calls, assessments, and any other sums chargeable or accruing against or on account of securities;

(13) To hold a security in the name of a nominee or in other form without disclosure of the conservatorship, so that title to the security may pass by delivery, but the conservator is liable for any act of the nominee in connection with a security so held;

(14) To insure the assets of the estate against damage or loss, and the guardian and conservator against liability with respect to third persons;

(15) To allow, pay, reject, contest, or settle any claim by or against the estate or protected person by compromise or otherwise and to release, in whole or in part, any claim belonging to the estate to the extent it is uncollectible;

(16) To pay taxes, assessments, and other expenses incurred in the collection, care, and administration of the estate;

(17) To pay any sum distributable for the benefit of the minor, the protected person, or legal dependent by paying the sum directly to the distributee, to the provider of goods and services, to any individual or facility that is responsible for or has assumed responsibility for care and custody, to a distributee's custodian under a Uniform Gifts or Transfers Act of any applicable jurisdiction, or by paying the sum to the guardian of the minor or protected person or, in the case of a dependent, to the dependent's guardian or conservator;

(18) To employ persons, including attorneys, accountants, investment advisors, or agents; to act upon their recommendations without independent investigation; to delegate to them any power, whether ministerial or discretionary; and to pay them reasonable compensation;

(19) To maintain life, health, casualty, and liability insurance for the benefit of the minor, the protected person, or legal dependents;

(20) To manage the estate following the termination of the conservatorship and until its delivery to the minor, the protected person, or successors in interest;

(21) To execute and deliver all instruments and to take all other actions that will accomplish or facilitate the exercise of the powers conferred by this chapter; and

(22) To act as a representative pursuant to subdivision 55-18-9(1).
Source: SL 1993, ch 213, § 54; SDCL § 30-36-54; SL 1995, ch 167, § 181; SL 2017, ch 208, § 28.



§ 29A-5-412 Confirmation of sale of real estate.

29A-5-412. Confirmation of sale of real estate. Not less than fourteen days prior to the closing of any sale of real or personal property of the estate for which the fair market value is not readily ascertainable, the conservator shall provide written information of the intent to sell to all individuals and entities specified in § 29A-5-410. The written information shall contain a description of the property to be sold, the name of the purchaser, the sale price, the terms of payment, and the nature of the security if the payment of any portion of the purchase price is to be deferred.

Source: SL 1993, ch 213, § 55; SDCL 30-36-55; SL 1995, ch 167, §§ 178, 181.



§ 29A-5-413 Restrictions on conservator of minor or protected person.

29A-5-413. Restrictions on conservator of minor or protected person. Unless prior approval of court is first obtained, or unless such relationship existed prior to the appointment and was disclosed in the petition for appointment, a conservator may not:

(1) Directly or indirectly purchase, lease, or sell any property from or to the minor, the protected person or the estate;

(2) Borrow or loan funds to the minor, the protected person or the estate, except for reasonable advances without interest for the protection of the estate;

(3) Compromise or otherwise modify a debt owed by the conservator to the minor, the protected person or the estate; or

(4) Directly or indirectly purchase, lease or sell property or services from or to any entity of which the conservator or a relative of the conservator is an officer, director, shareholder, proprietor, or owns a significant financial interest.

Any activity prohibited by this section is voidable upon petition of any interested person or on the court's own motion. This section does not limit any other remedies which may be available for a breach by the conservator or others of their duty of loyalty to the minor, the protected person, or the estate.

Source: SL 1993, ch 213, § 56; SDCL 30-36-56; SL 1995, ch 167, § 181.



§ 29A-5-414 Liability of guardian for acts of minor or protected person.

29A-5-414. Liability of guardian for acts of minor or protected person. A guardian is not liable for the acts of the minor or protected person, unless the guardian is personally negligent, nor may a guardian be required to expend personal funds on the minor's or protected person's behalf.

Source: SL 1993, ch 213, § 57; SDCL 30-36-57; SL 1995, ch 167, § 181.



§ 29A-5-415 Liability of conservator on contracts entered into during administration of estate--Torts--Successor conservator.

29A-5-415. Liability of conservator on contracts entered into during administration of estate--Torts--Successor conservator. Unless otherwise provided in the contract, a conservator is not personally liable on a contract properly entered into in a fiduciary capacity in the course of administration of the estate unless the conservator fails to reveal the representative capacity or identify the estate in the contract.

A conservator is personally liable for obligations arising from ownership or control of property of the estate or for torts committed in the course of administration of the estate only if personally negligent.

Claims based on contracts entered into by a conservator in a fiduciary capacity, obligations arising from ownership or control of the estate, or torts committed in the course of administration of the estate, may be asserted against the estate by proceeding against the conservator in a fiduciary capacity, whether or not the conservator is personally liable.

A successor conservator is not personally liable for the contracts or actions of a predecessor. However, a successor conservator is not immunized from liability for a breach of fiduciary duty committed by a predecessor if the successor learns of the breach and fails to take reasonable corrective action.

Source: SL 1993, ch 213, § 58; SDCL 30-36-58; SL 1995, ch 167, § 181.



§ 29A-5-416 Multiple guardians--Majority concurrence.

29A-5-416. Multiple guardians--Majority concurrence. If there is more than one guardian or conservator, a majority must concur to exercise a power unless a guardian or conservator has delegated powers to another guardian or conservator or the court has authorized the exercise of powers by less than a majority. However, a delegation, whether by court authorization or otherwise, does not immunize a guardian or conservator from liability for a breach of fiduciary duty committed by another guardian or conservator if the guardian or conservator participated in the breach, approved of, acquiesced in, or concealed the breach, negligently permitted the breach to occur, or had actual knowledge of the breach and failed to take reasonable corrective action.

Source: SL 1993, ch 213, § 59; SDCL 30-36-59; SL 1995, ch 167, § 181.



§ 29A-5-417 Presumption of authority of guardian or conservator.

29A-5-417. Presumption of authority of guardian or conservator. Any individual or entity that in good faith deals with a guardian or conservator as to any matter or transaction is entitled to presume that the guardian or conservator is properly authorized to act. The fact that an individual or entity deals with a guardian or conservator with knowledge of the representative capacity does not alone require an inquiry into the guardian's or conservator's authority, except that any such individual or entity shall be charged with knowledge of restrictions that may appear on the letters of guardianship or conservatorship. No individual or entity may be required to see to the proper application of any funds or property paid or delivered to a conservator.

Source: SL 1993, ch 213, § 60; SDCL 30-36-60; SL 1995, ch 167, § 181.



§ 29A-5-418 Filing letters of conservatorship--Proper county--Constructive notice.

29A-5-418. Filing letters of conservatorship--Proper county--Constructive notice. Within ninety days following an appointment, a conservator shall file and record a certified copy of the letters of conservatorship in the office of the register of deeds in the county of appointment and in any county in which the minor or protected person owns real estate. A conservator may, but need not, file and record the letters in other counties, and a guardian may, but need not, record the letters of guardianship in any county. A filing shall include an affidavit that designates the real estate owned by the minor or protected person and which contains a legal description. The filing and recording of a certified copy of the letters is constructive notice of the existence of the guardianship or conservatorship until the same is discharged by the like filing and recording of a certified copy of an order terminating the guardianship or conservatorship.

Source: SL 1993, ch 213, § 61; SDCL 30-36-61; SL 1995, ch 167, § 181.



§ 29A-5-419 Court's authority to limit powers--Authorization sought by guardian or conservator.

29A-5-419. Court's authority to limit powers--Authorization sought by guardian or conservator. Nothing in this chapter prohibits the court from limiting the powers which may otherwise be exercised by a guardian or conservator without prior court authorization, from authorizing transactions which might otherwise be prohibited, nor from granting additional powers to a guardian or conservator. Nothing in this chapter prohibits a guardian or conservator from seeking court authorization, instructions, or ratification for any actions, proposed actions, or omissions to act.

Source: SL 1993, ch 213, § 62; SDCL 30-36-62; SL 1995, ch 167, § 181.



§ 29A-5-420 Court authorized powers of protected person's conservator--Considerations--Hearing--Protected person's will.

29A-5-420. Court authorized powers of protected person's conservator--Considerations--Hearing--Protected person's will. Upon petition therefor, the court may authorize a conservator to exercise any of the powers over the estate or financial affairs of a protected person which the protected person could have exercised if present and not under conservatorship, including the powers:

(1) To make gifts to charity or other donees, and to convey interests in any property;

(2) To provide support for individuals who are not legal dependents;

(3) To amend or revoke trusts, or to create or make additions to revocable or irrevocable trusts, even though such trusts may extend beyond the life of the protected person;

(4) To disclaim, renounce, or release any interest or power, or to exercise any power;

(5) To exercise options or change the beneficiary on or withdraw the cash value of any life insurance policy, annuity policy, or retirement plan;

(6) To elect against the estate of the protected person's spouse;

(7) To withdraw funds from a multiple-party bank account as defined in § 29A-6-101, to change the beneficiary on or dispose of any payable or transfer on death arrangement as defined in § 29A-6-113, or to dispose of any property specifically given under the protected person's will; or

(8) To make, amend, or revoke a will.

The court, in authorizing the conservator to exercise any of the above powers, shall primarily consider the decision which the protected person would have made, to the extent that the decision can be ascertained. The court shall also consider the financial needs of the protected person and the needs of legal dependents for support, possible reduction of income, estate, inheritance or other tax liabilities, eligibility for governmental assistance, the protected person's prior pattern of giving or level of support, the existing estate plan, the protected person's probable life expectancy, the probability that the conservatorship will terminate prior to the protected person's death, and any other factors which the court believes pertinent.

No order may be entered under this section unless notice of hearing is first given to the protected person, to the beneficiaries of the protected person's estate plan, and to the individuals who would succeed to the protected person's estate by intestate succession and, if known, to any attorney or financial advisor who advised the protected person within the last five years. No trust or will may be amended or revoked without prior notice of hearing to the trustee or nominated personal representative thereof.

In making a determination under this section, the court may compel the production of documents, including the protected person's will. A will made by the conservator on the protected person's behalf, or an amendment or revocation of a will previously made by the protected person or conservator shall be in writing and signed by the conservator in the presence of at least two witnesses, who shall each affix his or her signature. The conservator may, but need not, attach a self-proving affidavit as provided in § 29A-2-504.

Nothing in this section may be construed to create a duty on the part of a conservator to revise a protected person's estate plan.

Source: SL 1993, ch 213, § 63; SDCL 30-36-63; SL 1995, ch 167, §§ 179, 181; SL 2002, ch 138, § 4.



§ 29A-5-421 Restriction of protected person's interaction with family prohibited--Exceptions.

29A-5-421. Restriction of protected person's interaction with family prohibited--Exceptions. Except as described in § 29A-5-422, a guardian or conservator may not restrict a protected person's right of communication, visitation, or interaction with other persons, including the right to receive visitors, telephone calls, or personal mail, unless the restriction is authorized by a court order. For purposes of §§ 29A-5-421 to 29A-5-426, inclusive, other persons only includes the parents, children, and siblings of the protected person.

Source: SL 2016, ch 150, § 1.



§ 29A-5-422 Presumption of protected person's consent or refusal based on proof of relationship.

29A-5-422. Presumption of protected person's consent or refusal based on proof of relationship. If a protected person is unable to express consent to communication, visitation, or interaction with a person due to a physical or mental condition, then the guardian or conservator may presume the protected person's consent to or refusal of the communication, visitation, or interaction based on proof concerning the nature of the protected person's relationship with the other person.

Source: SL 2016, ch 150, § 2.



§ 29A-5-423 Court action to restrict interaction with family member.

29A-5-423. Court action to restrict interaction with family member. With good cause, a guardian or conservator may move the court to restrict the other person's ability to communicate, visit, or interact with a protected person.

Source: SL 2016, ch 150, § 3.



§ 29A-5-424 Good cause factors for restricting interaction.

29A-5-424. Good cause factors for restricting interaction. A court may issue an order restricting the communications, visitations, or interactions that the other person may have with a protected person upon a showing of good cause by a guardian or conservator. In determining whether to issue an order, a court shall consider the following factors:

(1) Whether any protective order has been issued to protect the protected person from the other person;

(2) Whether the other person has been charged with abuse, neglect, or financial exploitation of the protected person;

(3) Whether the protected person has expressed a desire to communicate, visit, or interact with the other person or has expressed a desire not to communicate, visit, or interact with the other person;

(4) If the protected person is unable to communicate, whether a properly executed living will, durable power of attorney, or advance directive contains a preference by the protected person with regard to the other person's communication, visitation, or interaction with the protected person; and

(5) Any other factor deemed relevant by the court.
Source: SL 2016, ch 150, § 4.



§ 29A-5-425 Types of restrictions--Supervised interaction.

29A-5-425. Types of restrictions--Supervised interaction. Before issuing an order pursuant to § 29A-5-424, the court shall consider imposing the following restrictions in the order listed:

(1) Placing reasonable time, manner, or place restrictions on communication, visitation, or interaction between the protected person and the other person based on the history between the protected person and the other person or the protected person's wishes, or both;

(2) Requiring that communication, visitation, or interaction between the protected person and the other person be supervised; or

(3) Denying communication, visitation, or interaction between the protected person and the other person.

If the court finds that the other person poses a threat to the protected person, the court may order supervised communication, visitation, or interaction pursuant to subdivision (2) before denying any communication, visitation, or interaction.

Source: SL 2016, ch 150, § 5.



§ 29A-5-426 Proceedings for violation of court order or abuse of discretion by guardian or conservator--Removal

29A-5-426. Proceedings for violation of court order or abuse of discretion by guardian or conservator--Removal. If any person, including the protected person, reasonably believes that a guardian or conservator has violated a court order or abused the guardian's or conservator's discretion in applying § 29A-5-422, the person may move the court to:

(1) Require the guardian or conservator to grant a person access to the protected person;

(2) Restrict, or further restrict, a person's access to the protected person;

(3) Modify the guardian or conservator's duties; or

(4) Remove the guardian or conservator pursuant to this chapter.

A guardian or conservator who knowingly isolates a protected person and has violated §§ 29A-5-421 to 29A-5-426, inclusive, or an order issued pursuant to §§ 29A-5-421 to 29A-5-426, inclusive, is subject to removal pursuant to this chapter.

Source: SL 2016, ch 150, § 6.



§ 29A-5-501 Termination of guardian's or conservator's appointment--Liability for prior acts.

29A-5-501. Termination of guardian's or conservator's appointment--Liability for prior acts. A guardian's or conservator's appointment terminates upon the death, resignation or removal of the guardian or conservator or upon the termination of the guardianship or conservatorship. A termination of an appointment does not affect the liability of a guardian or conservator for prior acts or the responsibility of a conservator to account for the minor's or protected person's estate.

Source: SL 1993, ch 213, § 64; SDCL 30-36-64; SL 1995, ch 167, § 181.



§ 29A-5-502 Appointment of additional guardians or conservators--Successors.

29A-5-502. Appointment of additional guardians or conservators--Successors. The court may appoint additional guardians or conservators and may appoint a successor guardian or conservator either prior to or at the time of a vacancy. A successor guardian or conservator appointed prior to a vacancy shall be immediately empowered to assume the duties of office upon the termination of the predecessor's appointment, but shall be required to file the requisite acceptance of office and any required bond within sixty days. A successor guardian or conservator shall succeed to the powers and duties of the predecessor unless otherwise ordered by the court.

Source: SL 1993, ch 213, § 65; SDCL 30-36-65; SL 1995, ch 167, §§ 180, 181; SL 1999, ch 146, § 3.



§ 29A-5-503 Petition to resign as guardian or conservator.

29A-5-503. Petition to resign as guardian or conservator. A guardian or conservator may petition the court for permission to resign. Except for good cause shown, the court may not grant permission unless there is a suitable successor willing to act.

Source: SL 1993, ch 213, § 66; SDCL 30-36-66; SL 1995, ch 167, § 181.



§ 29A-5-504 Petition to remove guardian or conservator--Reasons for removal.

29A-5-504. Petition to remove guardian or conservator--Reasons for removal. Upon petition by any interested person or on the court's own motion, the court may remove a guardian or conservator or order other appropriate relief if the guardian or conservator:

(1) Is acting under letters secured by material misrepresentation or mistake, whether fraudulent or innocent;

(2) Has an incapacity or illness, including substance abuse, which affects fitness for office, or is adjudged to be a protected person in this or in any other jurisdiction;

(3) Is convicted of a crime which reflects on fitness for office;

(4) Wastes or mismanages the estate, unreasonably withholds distributions or makes distributions in a negligent or profligate manner, or otherwise abuses powers or fails to discharge duties;

(5) Neglects the care and custody of the minor, the protected person or legal dependents;

(6) Has an interest adverse to the faithful performance of duties such that there is a substantial risk that the guardian or conservator will fail to properly perform those duties;

(7) Fails to file reports or accountings when required, or fails to comply with any order of court;

(8) Acts in a manner that threatens the personal or financial security of a co-guardian or co-conservator or endangers the surety on the bond;

(9) Fails to file sufficient bond after being ordered by the court to do so;

(10) Avoids service of process or notice;

(11) Becomes incapable of or unsuitable for the discharge of duties; or

(12) Is not acting in the best interests of the minor or protected person or of the estate even though without fault.
Source: SL 1993, ch 213, § 67; SDCL 30-36-67; SL 1995, ch 167, § 181.



§ 29A-5-505 Termination of guardianship or conservatorship upon minor's death or majority--Adoption or emancipation of minor.

29A-5-505. Termination of guardianship or conservatorship upon minor's death or majority--Adoption or emancipation of minor. A guardianship or conservatorship of a minor shall terminate upon the minor's death or attainment of majority, if jurisdiction is transferred to another state, or if ordered by the court following a hearing thereon. A guardianship, but not a conservatorship, shall also terminate upon the minor's adoption or emancipation, and the court may elect to continue a guardianship until the minor's attainment of age twenty-one if the guardian was appointed pursuant to the provisions of chapters 26-7A, 26-8A, 26-8B, and 26-8C.

Source: SL 1993, ch 213, § 68; SDCL 30-36-68; SL 1995, ch 167, § 181.



§ 29A-5-506 Termination of guardianship or conservatorship of minor when no longer needed--Investigation by court representative.

29A-5-506. Termination of guardianship or conservatorship of minor when no longer needed--Investigation by court representative. Upon the filing of a petition by the minor, by the guardian or conservator, by any other interested person, or on the court's own motion, the court may terminate the guardianship, the conservatorship, or both, if the court determines that the minor is no longer in need of the assistance or protection of a guardian or conservator or no suitable guardian or conservator can be secured. In making a determination under this section, the court may appoint a court representative to make such investigation as the court may order.

Source: SL 1993, ch 213, § 69; SDCL 30-36-69; SL 1995, ch 167, § 181.



§ 29A-5-507 Termination of guardianship or conservatorship upon death of protected person.

29A-5-507. Termination of guardianship or conservatorship upon death of protected person. A guardianship or conservatorship of a protected person shall terminate upon the death of the protected person, if jurisdiction is transferred to another state, or if ordered by the court following a hearing.

Source: SL 1993, ch 213, § 70; SDCL 30-36-70; SL 1995, ch 167, § 181.



§ 29A-5-508 Termination, revocation or modification of guardian or conservator--Modification of limited guardianship or limited conservatorship--Investigation by court representative--Records sealed.

29A-5-508. Termination, revocation or modification of guardian or conservator--Modification of limited guardianship or limited conservatorship--Investigation by court representative--Records sealed. Upon petition by the protected person, by the guardian or conservator, by any other interested person, or on the court's own motion, the court may terminate a guardianship, conservatorship, or both, or modify the type of appointment or the areas of protection, management, or assistance previously granted to a limited guardian or limited conservator. Such termination, revocation, or modification may be ordered if:

(1) The protected person is no longer in need of the assistance or protection of a guardian or conservator;

(2) The extent of protection, management, or assistance previously granted is either excessive or insufficient considering the current need therefor;

(3) The protected person's understanding or capacity to manage the estate and financial affairs or to provide for health, care, or safety has so changed as to warrant such action; or

(4) No suitable guardian or conservator can be secured who is willing to exercise the assigned duties.

In making a determination under this section, the court may appoint an attorney for the protected person if the court determines that an appointment is necessary to protect the person's interests, may appoint a court representative to make such investigations as the court shall order, and may appoint one or more individuals that it deems qualified to make such evaluations as it shall determine appropriate. Such evaluations and the written report of the court representative shall be sealed upon filing and may not be made a part of the public record but shall be available to the court, to the protected person, to the guardian or conservator, to the petitioner, to the court representative, to their attorneys, and to such other individuals and entities as the court may order upon a showing of the need.

Source: SL 1993, ch 213, § 71; SDCL 30-36-71; SL 1995, ch 167, § 181.



§ 29A-5-509 Hearing on petition to terminate, revoke, or modify--Jury--Duty of court.

29A-5-509. Hearing on petition to terminate, revoke, or modify--Jury--Duty of court. A hearing on a petition to terminate, revoke, or modify shall be conducted in the same manner and the protected person shall have the same rights as would obtain at a hearing on a petition for the appointment of a guardian or conservator. The protected person and the guardian or conservator shall attend the hearing except for good cause shown.

The sole function of the jury, if requested, shall be to determine whether the protected person is no longer a person for whom a guardian or conservator may be appointed. All other questions of fact and the determination of the relief to be granted shall be for the court alone. The court may deny a request for a jury if a jury was empaneled on a previous petition to terminate, revoke, or modify and the court is reasonably satisfied that there has not been a substantial change of circumstances.

Source: SL 1993, ch 213, § 72; SDCL 30-36-72; SL 1995, ch 167, § 181.



§ 29A-5-510 State as conservator of protected person--Distribution of assets upon death.

29A-5-510. State as conservator of protected person--Distribution of assets upon death. Notwithstanding any other statutory provision to the contrary, if the State of South Dakota is the conservator of a protected person and if the assets of the conservatorship are less than two thousand dollars, upon the death of the protected person, the conservator may elect to provide notice pursuant to § 29A-5-410 and obtain court approval to pay the debts and distribute the assets of the protected person to the heirs and devisees of the protected person pursuant to chapter 29A-2.

Source: SL 2010, ch 144, § 1.






Chapter 05A - Uniform Adult Guardianship And Protective Proceedings Jurisdiction Act

§ 29A-5A-101 Citation of chapter.

29A-5A-101. Citation of chapter. This chapter may be cited as the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

Source: SL 2011, ch 135, § 101.



§ 29A-5A-102 Definitions.

29A-5A-102. Definitions. In this chapter:

(1) "Adult" means an individual who has attained eighteen years of age.

(2) "Conservator" means a person appointed by the court to administer the property of an adult, including a person appointed under chapter 29A-5.

(3) "Guardian" means a person appointed by the court to make decisions regarding the person of an adult, including a person appointed under chapter 29A-5, but excludes one who is merely a guardian ad litem.

(4) "Guardianship order" means an order appointing a guardian, limited guardian, or temporary guardian.

(5) "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

(6) "Party" means the respondent, petitioner, guardian, conservator, or any other person allowed by the court to participate in a guardianship or protective proceeding.

(7) "Person," except in the term, protected person, means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(8) "Protected person" means an adult for whom a guardian or conservator has been appointed.

(9) "Protective order" means an order appointing a conservator or other order related to management of an adult's property.

(10) "Protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued.

(11) "Provisional order" means a temporary, preliminary, or tentative order which must be finalized by a subsequent order.

(12) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13) "Respondent" means an adult alleged to need protection for whom a protective order or the appointment of a guardian is sought.

(14) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.
Source: SL 2011, ch 135, § 102.



§ 29A-5A-103 International application of chapter.

29A-5A-103. International application of chapter. A court of this state may treat a foreign country as if it were a state for the purpose of applying §§ 29A-5A-101 to 29A-5A-302, inclusive, 29A-5A-501, and 29A-5A-502.

Source: SL 2011, ch 135, § 103.



§ 29A-5A-104 Communication between courts.

29A-5A-104. Communication between courts. (a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b), the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.

Source: SL 2011, ch 135, § 104.



§ 29A-5A-105 Cooperation between courts.

29A-5A-105. Cooperation between courts. (a) In a guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the court of this state a certified copy of the transcript or other record of a hearing under paragraph (1) or any other proceeding, any evidence otherwise produced under paragraph (2), and any evaluation or assessment prepared in compliance with an order under paragraph (3) or (4);

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the protected person;

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 C.F.R 160.103, as of January 1, 2011.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

Source: SL 2011, ch 135, § 105.



§ 29A-5A-106 Taking testimony in another state

29A-5A-106. Taking testimony in another state. (a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.

Source: SL 2011, ch 135, § 106.



§ 29A-5A-201 Definitions--Significant connection factors.

29A-5A-201. Definitions--Significant connection factors. (a) In §§ 29A-5A-201 to 29A-5A-209, inclusive:

(1) "Emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety, or welfare, and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf.

(2) "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

(3) "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(b) In determining under § 29A-5A-203 and subsection 29A-5A-301(e) whether a respondent has a significant connection with a particular state, the court shall consider:

(1) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) The location of the respondent's property; and

(4) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, drivers license, social relationship, and receipt of services.
Source: SL 2011, ch 135, § 201.



§ 29A-5A-202 Exclusive basis.

29A-5A-202. Exclusive basis. Sections 29A-5A-201 to 29A-5A-209, inclusive, provide the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a protective order for an adult.

Source: SL 2011, ch 135, § 202.



§ 29A-5A-203 Jurisdiction.

29A-5A-203. Jurisdiction. A court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

(1) This state is the respondent's home state;

(2) On the date the petition is filed, this state is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The court in this state concludes that it is an appropriate forum under the factors set forth in § 29A-5A-206;

(3) This state does not have jurisdiction under either paragraph (1) or (2), the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States; or

(4) The requirements for special jurisdiction under § 29A-5A-204 are met.
Source: SL 2011, ch 135, § 203.



§ 29A-5A-204 Special jurisdiction.

29A-5A-204. Special jurisdiction. (a) A court of this state lacking jurisdiction under § 29A-5A-203 has special jurisdiction to do any of the following:

(1) Appoint a temporary guardian pursuant to § 29A-5-315 in an emergency for a term not exceeding ninety days for a respondent who is physically present in this state unless extended by the court for up to an additional ninety days for good cause shown;

(2) Issue a protective order with respect to real or tangible personal property located in this state;

(3) Appoint a guardian or conservator for the protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 29A-5A-301.

(b) If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

Source: SL 2011, ch 135, § 204.



§ 29A-5A-205 Exclusive and continuing jurisdiction.

29A-5A-205. Exclusive and continuing jurisdiction. Except as otherwise provided in § 29A-5A-204, a court that has appointed a guardian or issued a protective order consistent with this chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.

Source: SL 2011, ch 135, § 205.



§ 29A-5A-206 Appropriate forum.

29A-5A-206. Appropriate forum. (a) A court of this state having jurisdiction under § 29A-5A-203 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If a court of this state declines to exercise its jurisdiction under subsection (a), it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.
Source: SL 2011, ch 135, § 206.



§ 29A-5A-207 Jurisdiction declined by reason of conduct.

29A-5A-207. Jurisdiction declined by reason of conduct. (a) If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

(A) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(B) Whether it is a more appropriate forum than the court of any other state under the factors set forth in subsection 29A-5A-206(c); and

(C) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 29A-5A-203.

(b) If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than this chapter.

Source: SL 2011, ch 135, § 207.



§ 29A-5A-208 Notice of proceeding.

29A-5A-208. Notice of proceeding. If a petition for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.

Source: SL 2011, ch 135, § 208.



§ 29A-5A-209 Proceedings in more than one state

29A-5A-209. Proceedings in more than one state. Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this state under subsection 29A-5A-204(a)(1) or 29A-5A-204(a)(2), if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the court in this state has jurisdiction under § 29A-5A-203, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 29A-5A-203 before the appointment or issuance of the order.

(2) If the court in this state does not have jurisdiction under § 29A-5A-203, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.
Source: SL 2011, ch 135, § 209.



§ 29A-5A-301 Transfer of guardianship or conservatorship to another state.

29A-5A-301. Transfer of guardianship or conservatorship to another state. (a) A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) must be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

(c) On the court's own motion or on request of the guardian or conservator, the protected person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (a).

(d) The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Plans for care and services for the protected person in the other state are reasonable and sufficient.

(e) The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in subsection 29A-5A-201(b);

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 29A-5A-302; and

(2) The documents required to terminate a guardianship or conservatorship in this state.
Source: SL 2011, ch 135, § 301.



§ 29A-5A-302 Accepting guardianship or conservatorship transferred from another state

29A-5A-302. Accepting guardianship or conservatorship transferred from another state. (a) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to § 29A-5A-301, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

(c) On the court's own motion or on request of the guardian or conservator, the protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (a).

(d) The court shall issue an order provisionally granting a petition filed under subsection (a) unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the protected person; or

(2) The guardian or conservator is ineligible for appointment in this state.

(e) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 29A-5A-301 transferring the proceeding to this state.

(f) Not later than ninety days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

(g) In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the protected person's incapacity and the appointment of the guardian or conservator.

(h) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under chapter 29A-5 if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

Source: SL 2011, ch 135, § 302.



§ 29A-5A-401 Registration of guardianship orders.

29A-5A-401. Registration of guardianship orders. If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this state by filing as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office.

Source: SL 2011, ch 135, § 401.



§ 29A-5A-402 Registration of protective orders.

29A-5A-402. Registration of protective orders. If a conservator has been appointed in another state and a petition for a protective order is not pending in this state, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this state by filing as a foreign judgment in a court of this state, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.

Source: SL 2011, ch 135, § 402.



§ 29A-5A-403 Effect of registration

29A-5A-403. Effect of registration. (a) Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.

(b) A court of this state may grant any relief available under this chapter and other law of this state to enforce a registered order.

Source: SL 2011, ch 135, § 403.



§ 29A-5A-501 Uniformity of application and construction.

29A-5A-501. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2011, ch 135, § 501.



§ 29A-5A-502 Relation to Electronic Signatures in Global and National Commerce Act.

29A-5A-502. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. Section 7003(b).

Source: SL 2011, ch 135, § 502.



§ 29A-5A-503 Transitional provision.

29A-5A-503. Transitional provision. (a) This chapter applies to guardianship and protective proceedings begun after June 30, 2011.

(b) The provisions of §§ 29A-5A-101 to 29A-5A-106, inclusive, and 29A-5A-301 to 29A-5A-502, inclusive, apply to proceedings begun before July 1, 2011, regardless of whether a guardianship or protective order has been issued.

Source: SL 2011, ch 135, § 504.






Chapter 06 - Non-Probate Transfers

§ 29A-6-101 Definition of terms.

29A-6-101. Definition of terms. Terms used in §§ 29A-6-101 to 29A-6-114, inclusive, mean:

(1) "Account," any contract of deposit of funds between a depositor and a financial institution, and includes any checking account, savings account, certificate of deposit, share account, and other like arrangement;

(2) "Beneficiary," any person named in a trust account as one for whom a party to the account is named as trustee;

(3) "Financial institution," any organization authorized to do business under state or federal laws relating to financial institutions, including banks and trust companies, savings banks, building and loan associations, savings and loan companies or associations, credit unions, and any organization described in § 501(c)(3) of the Internal Revenue Code;

(4) "Joint account," any account payable on request to one or more of two or more parties whether or not mention is made of any right of survivorship;

(5) "Multiple-party account," any joint account, a P.O.D. account or any trust account. The term does not include accounts established for deposit of funds of a partnership, limited liability company, joint venture, or other association for business purposes, or accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization, or a regular fiduciary or trust account if the relationship is established other than by deposit agreement;

(6) "Net contribution of a party to a joint account," is, as of any given time, the sum of all deposits thereto made by or for the party, less all withdrawals made by or for the party which have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance. The term includes any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question;

(7) "Party," any person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account. A P.O.D. payee or beneficiary of a trust account is a party only after the account becomes payable to the party by reason of the party's surviving the original payee or trustee. Unless the context otherwise requires, it includes a guardian, conservator, personal representative, or assignee, including an attaching creditor, of a party. It also includes any person identified as a trustee of an account for another whether or not a beneficiary is named, but it does not include any named beneficiary unless he has a present right of withdrawal. It also includes any minor even though the account may have been started by an adult, and even though the minor's signature may have been executed or subscribed by an adult, and not the named minor;

(8) "Payment," payment of sums on deposit includes withdrawal, payment on check or other directive of a party, and any pledge of sums on deposit by a party and any setoff, or reduction or other disposition of all or part of an account pursuant to a pledge;

(9) "P.O.D. account," an account payable on request to one person during that person's lifetime and on that person's death to one or more P.O.D. payees, or to one or more persons during their lifetimes and on the death of all of them to one or more P.O.D. payees;

(10) "P.O.D. payee," a person designated on a P.O.D. account as one to whom the account is payable on request after the death of one or more persons;

(11) "Proof of death," a death certificate or record or report which is prima facie proof of death under § 29A-1-107;

(12) "Request," a proper request for withdrawal, or a check or order for payment, which complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but if the financial institution conditions withdrawal or payment on advance notice, for purposes of this part the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal;

(13) "Sums on deposit," any balance payable on a multiple-party account including interest, dividends, and in addition any deposit life insurance proceeds added to the account by reason of the death of a party;

(14) "Trust account," any account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sums on deposit in the account; it is not essential that payment to the beneficiary be mentioned in the deposit agreement. A trust account does not include a regular trust account under a testamentary trust or a trust agreement which has significance apart from the account, or a fiduciary account arising from a fiduciary relation such as attorney-client;

(15) "Withdrawal," payment to a third person pursuant to check or other directive of a party.
Source: SL 1987, ch 208, § 1; SL 1991, ch 215, § 1; SL 1991, ch 230, § 1A; SL 1994, ch 351, § 49; SDCL 30-23-43; SL 1995, ch 167, §§ 170, 172; SL 1997, ch 174, § 1.



§ 29A-6-102 Application to controversies between parties and between parties and P.O.D.

29A-6-102. Application to controversies between parties and between parties and P.O.D. The provisions of §§ 29A-6-103 to 29A-6-105, inclusive, concerning beneficial ownership as between parties, or as between parties and P.O.D. payees or beneficiaries of multiple-party accounts, are relevant only to controversies between these persons and their creditors and other successors, and have no bearing on the power of withdrawal of these persons as determined by the terms of account contracts. The provisions of §§ 29A-6-108 to 29A-6-112, inclusive, govern the liability of financial institutions which make payments pursuant thereto, and their setoff rights.

Source: SL 1987, ch 208, § 2; SL 1991, ch 230, § 1B; SDCL 30-23-44; SL 1995, ch 167, § 172.



§ 29A-6-103 Ownership of joint account, P.O.D.

29A-6-103. Ownership of joint account, P.O.D. (1) A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contributions by each to the sums on deposit, unless there is clear and convincing evidence of a different intent.

(2) A P.O.D. account belongs to the original payee during his lifetime and not to the P.O.D. payee or payees; if two or more parties are named as original payees, during their lifetimes rights as between them are governed by subsection (1) of this section.

(3) Unless a contrary intent is manifested by the terms of the account or the deposit agreement or there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially to the trustee during his lifetime, and if two or more parties are named as trustee on the account, during their lifetimes beneficial rights as between them are governed by this section. If there is an irrevocable trust, the account belongs beneficially to the beneficiary.

Source: SL 1987, ch 208, § 3; SL 1991, ch 230, § 1C; SDCL 30-23-45; SL 1995, ch 167, § 172.



§ 29A-6-104 Rights of survivorship upon death of party to joint account, P.O.D.

29A-6-104. Rights of survivorship upon death of party to joint account, P.O.D. (1) Sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intention at the time the account is created. If there are two or more surviving parties, their respective ownerships during lifetime shall be in proportion to their previous ownership interests under § 29A-6-103 augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before his death, and the right of survivorship continues between the surviving parties.

(2) If the account is a P.O.D. account:

(a) On death of one or two or more original payees the rights to any sums remaining on deposit are governed by subsection (1);

(b) On death of the sole original payee or of the survivor of two or more original payees, any sums remaining on deposit belong to the P.O.D. payee or payees if surviving, or to the survivor of them if one or more die before the original payee; if two or more P.O.D. payees survive, there is no right of survivorship in the event of death of a P.O.D. payee thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

(3) If the account is a trust account, on the death of one of two or more trustees, the rights to any sums remaining on deposit are governed by subsection (1). However, on the death of the sole trustee or the survivor of two or more trustees, any sums remaining on deposit belong to the person or persons named as beneficiaries, if surviving, or to the survivor of them if one or more die before the trustee, unless there is clear evidence of a contrary intent; if two or more beneficiaries survive, there is no right of survivorship in the event of the death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

(4) In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account other than to transfer the rights of the decedent as part of his estate.

(5) A right of survivorship arising from the express terms of the account or under this section or a beneficiary designation in a trust account or a P.O.D. payee designation cannot be changed by will, unless the will expressly provides that the terms of the account should be changed or modified.

Source: SL 1987, ch 208, § 4; SL 1990, ch 221; SL 1991, ch 230, § 1D; SDCL 30-23-46; SL 1995, ch 167, § 172.



§ 29A-6-105 Rights of survivorship determined by form of account at death of party--Alteration of form.

29A-6-105. Rights of survivorship determined by form of account at death of party--Alteration of form. The provisions of § 29A-6-104 as to rights of survivorship are determined by the form of the account at the death of a party. This form may be altered by written order given by a party to the financial institution to change the form of the account or to stop or vary payment under the terms of the account. The order or request shall be signed by a party, received by the financial institution during the party's lifetime, and not countermanded by other written order of the same party during his lifetime.

Source: SL 1987, ch 208, § 5; SDCL 30-23-47; SL 1995, ch 167, § 172.



§ 29A-6-106 Effectiveness of transfers--Not considered testamentary.

29A-6-106. Effectiveness of transfers--Not considered testamentary. Any transfers resulting from the application of § 29A-6-104 are effective by reason of the account contracts involved and §§ 29A-6-101 to 29A-6-113, inclusive, and are not to be considered as testamentary except to the extent directed by § 29A-6-107.

Source: SL 1987, ch 208, § 6; SDCL 30-23-48; SL 1995, ch 167, § 172.



§ 29A-6-107 Payment to surviving party from multiple-party account--Liability for debts and expenses of administration--Procedure--Liability of financial institution.

29A-6-107. Payment to surviving party from multiple-party account--Liability for debts and expenses of administration--Procedure--Liability of financial institution. No multiple-party account is effective against an estate of a deceased party to transfer to a survivor sums needed to pay debts, taxes, and expenses of administration, including statutory allowances to the surviving spouse, minor children and dependent children, if other assets of the estate are insufficient. A surviving party, P.O.D. payee or beneficiary who receives payment from a multiple-party account after the death of a deceased party shall be liable to account to his personal representative for amounts the decedent owned beneficially immediately before his death to the extent necessary to discharge the claims and charges mentioned above remaining unpaid after application of the decedent's estate. No proceeding to assert this liability may be commenced unless the personal representative has received a written demand by a surviving spouse, a creditor or one acting for a minor or dependent child of the decedent, and no proceeding shall be commenced later than two years following the death of the decedent. Sums recovered by the personal representative shall be administered as part of the decedent's estate. This section does not affect the right of a financial institution to make payment on multiple-party accounts according to the terms thereof or make it liable to the estate of a deceased party unless before payment the institution has been served with process in a proceeding by the personal representative.

Source: SL 1987, ch 208, § 7; SL 1991, ch 230, § 1E; SDCL 30-23-49; SL 1995, ch 167, § 172.



§ 29A-6-108 Financial institution as party to multiple-party accounts.

29A-6-108. Financial institution as party to multiple-party accounts. Any financial institution may enter into multiple-party accounts to the same extent that they may enter into single-party accounts. Any multiple-party account may be paid, on request, to any one or more of the parties. No financial institution may be required to inquire as to the source of funds received for deposit to a multiple-party account or to inquire as to the proposed application of any sum withdrawn from an account for purposes of establishing net contributions.

Source: SL 1987, ch 208, § 8; SDCL 30-23-50; SL 1995, ch 167, § 172.



§ 29A-6-109 Payments from joint account to party, personal representative or heirs.

29A-6-109. Payments from joint account to party, personal representative or heirs. Any sums in a joint account may be paid, on request, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded. However, payment may not be made to the personal representative or heirs of a deceased party unless proofs of death are presented to the financial institution showing that the decedent was the last surviving party or unless there is no right of survivorship under § 29A-6-104.

Source: SL 1987, ch 208, § 9; SL 1992, ch 88, § 10; SL 1993, ch 94, § 4; SDCL 30-23-51; SL 1995, ch 167, § 172.



§ 29A-6-110 Payment from trust account to trustee, personal representative, heirs or beneficiary.

29A-6-110. Payment from trust account to trustee, personal representative, heirs or beneficiary. Any trust account may be paid, on request, to any trustee. Unless the financial institution has received written notice that the beneficiary has a vested interest not dependent upon his surviving the trustee, payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as trustee or beneficiary. Payment may be made, on request, to the beneficiary upon presentation to the financial institution of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustees.

Source: SL 1987, ch 208, § 10; SL 1992, ch 88, § 11; SL 1993, ch 94, § 5; SDCL 30-23-52; SL 1995, ch 167, § 172.



§ 29A-6-111 Financial institution discharged from claims--Exception where notice given.

29A-6-111. Financial institution discharged from claims--Exception where notice given. Payment made pursuant to § 29A-6-108, 29A-6-109, 29A-6-110, or 29A-6-114, discharges the financial institution from all claims for amounts so paid whether or not the payment is consistent with the beneficial ownership of the account as between parties, or beneficiaries, or their successors. The protection here given does not extend to payments made after a financial institution has received written notice from any party able to request present payment to the effect that withdrawals in accordance with the terms of the account should not be permitted. Unless the notice is withdrawn by the person giving it, the successor of any deceased party shall concur in any demand for withdrawal if the financial institution is to be protected under this section. No other notice or any other information shown to have been available to a financial institution effects its right to the protection provided here. The protection here provided has no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in, or withdrawn from, multiple-party accounts.

Source: SL 1987, ch 208, § 11; SL 1991, ch 230, § 1F; SDCL 30-23-53; SL 1995, ch 167, § 172.



§ 29A-6-112 Right of financial institution to setoff--Amount.

29A-6-112. Right of financial institution to setoff--Amount. Without qualifying any other statutory right to setoff or lien and subject to any contractual provision, if a party to a multiple-party account is indebted to a financial institution, the financial institution has a right to setoff against the account in which the party has or had immediately before his death a present right of withdrawal. The amount of the account subject to setoff is that proportion to which the debtor is, or was immediately before his death, beneficially entitled, and in the absence of proof of net contributions, to an equal share with all parties having present rights of withdrawal.

Source: SL 1987, ch 208, § 12; SDCL 30-23-54; SL 1995, ch 167, § 172.



§ 29A-6-113 Provisions deemed nontestamentary--Rights of creditors not limited.

29A-6-113. Provisions deemed nontestamentary--Rights of creditors not limited. (a) A provision for a nonprobate transfer on death in an insurance policy, contract of employment, bond, mortgage, promissory note, certificated or uncertificated security, account agreement, custodial agreement, deposit agreement, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust, conveyance, deed or gift, marital property agreement, or other written instrument of a similar nature is nontestamentary. This subsection includes a written provision that:

(1) Money or other benefits due to, controlled by, or owned by a decedent before death must be paid after the decedent's death to a person whom the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later;

(2) Money due or to become due under the instrument ceases to be payable in the event of death of the promisee or the promisor before payment or demand; or

(3) Any property controlled by or owned by the decedent before death which is the subject of the instrument passes to a person the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later.

(b) This section does not limit rights of creditors under other laws of this state.

Source: SL 1987, ch 208, § 13; SDCL 30-23-55; SL 1995, ch 167, §§ 171, 172.



§ 29A-6-114 Payment of P.O.D

29A-6-114. Payment of P.O.D. Any P.O.D. account may be paid, on request, to any original party to the account. Payment may be made, on request, to the P.O.D. payee or to the personal representative or heirs of a deceased P.O.D. payee upon presentation to the financial institution of proof of death showing that the P.O.D. payee survived all persons named as original payees. Payment may be made to the personal representative or heirs of a deceased original payee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as an original payee or other persons named on the account either as an original payee or as P.O.D. payee.

Source: SL 1991, ch 230, § 2; SL 1992, ch 88, § 12; SL 1993, ch 94, § 6; SDCL 30-23-56; SL 1995, ch 167, § 172.



§ 29A-6-301 Definitions.

29A-6-301. Definitions. In this part:

(1) "Beneficiary form," means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner;

(2) "Register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities;

(3) "Registering entity," means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities;

(4) "Security," means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account;

(5) "Security account," means (i) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death; (ii) an investment management or custody account with a trust company or a trust division of a bank with trust powers, including the securities in the account, a cash balance in the account, and cash, cash equivalents, interest, earnings, or dividends earned or declared on the security in the account, whether or not credited to the account before the owner's death; or (iii) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.
Source: SL 1995, ch 168, § 6-301; SL 2004, ch 189, § 1.



§ 29A-6-302 Registration in beneficiary form--Sale or joint tenancy ownership.

29A-6-302. Registration in beneficiary form--Sale or joint tenancy ownership. Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.

Source: SL 1995, ch 168, § 6-302.



§ 29A-6-303 Registration in beneficiary form--Applicable law.

29A-6-303. Registration in beneficiary form--Applicable law. A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

Source: SL 1995, ch 168, § 6-303.



§ 29A-6-304 Origination of registration in beneficiary form.

29A-6-304. Origination of registration in beneficiary form. A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

Source: SL 1995, ch 168, § 6-304.



§ 29A-6-305 Form of registration in beneficiary form.

29A-6-305. Form of registration in beneficiary form. Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of a beneficiary.

Source: SL 1995, ch 168, § 6-305.



§ 29A-6-306 Effect of registration in beneficiary form.

29A-6-306. Effect of registration in beneficiary form. The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.

Source: SL 1995, ch 168, § 6-306.



§ 29A-6-307 Ownership on death of owner.

29A-6-307. Ownership on death of owner. On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

Source: SL 1995, ch 168, § 6-307.



§ 29A-6-308 Protection of registering entity.

29A-6-308. Protection of registering entity. (a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this part.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this part.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with § 29A-6-307 and does so in good faith reliance (i) on the registration, (ii) on this part, and (iii) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this part do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this part.

(d) The protection provided by this part to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

Source: SL 1995, ch 168, § 6-308.



§ 29A-6-309 Nontestamentary transfer on death.

29A-6-309. Nontestamentary transfer on death. (a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this part and is not testamentary.

(b) This part does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.

Source: SL 1995, ch 168, § 6-309.



§ 29A-6-310 Terms, conditions, and forms for registration.

29A-6-310. Terms, conditions, and forms for registration. (a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (i) for registrations in beneficiary form, and (ii) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner-sole beneficiary: John S Brown TOD (or POD) John S Brown Jr.

(2) Multiple owners-sole beneficiary: John S Brown Mary B Brown JT TEN TOD John S Brown Jr.

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S Brown Mary B Brown JT TEN TOD John S Brown Jr SUB BENE Peter Q Brown or John S Brown Mary B Brown JT TEN TOD John S Brown Jr LDPS.
Source: SL 1995, ch 168, § 6-310.



§ 29A-6-311 Application of part.

29A-6-311. Application of part. This part applies to registrations of securities in beneficiary form made before or after July 1, 1996, by decedents dying on or after July 1, 1996.

Source: SL 1995, ch 168, § 6-311.



§ 29A-6-401 Short title.

29A-6-401. Short title. This part may be cited as the South Dakota Real Property Transfer on Death Act.

Source: SL 2014, ch 133, § 1.



§ 29A-6-402 Definitions.

29A-6-402. Definitions. Terms used in this part mean:

(1) "Beneficiary," a person who receives property under a transfer on death deed;

(2) "Designated beneficiary," a person designated to receive property in a transfer on death deed;

(3) "Joint owner," any individual who owns property concurrently with one or more other individuals with a right of survivorship. The term includes a joint tenant with a right of survivorship. The term does not include a tenant in common;

(4) "Person," an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(5) "Property," an interest in real property located in this state which is transferable on the death of the owner;

(6) "Transfer on a death deed," a document authorized under this part and is considered a governing instrument as defined by subdivision 29A-1-201(19);

(7) "Transferor," any individual who makes a transfer on a death deed.
Source: SL 2014, ch 133, § 2.



§ 29A-6-403 Transfer on death deed authorized.

29A-6-403. Transfer on death deed authorized. Property may be transferred to one or more beneficiaries by a transfer on a death deed and is effective at the transferor's death.

Source: SL 2014, ch 133, § 3.



§ 29A-6-404 Nonexclusivity.

29A-6-404. Nonexclusivity. This part does not affect any method of transferring property otherwise permitted under the law of this state.

Source: SL 2014, ch 133, § 4.



§ 29A-6-405 Transfer on death deed revocable.

29A-6-405. Transfer on death deed revocable. A transfer on a death deed is revocable even if the deed or another instrument contains a contrary provision.

Source: SL 2014, ch 133, § 5.



§ 29A-6-406 Transfer on death deed nontestamentary.

29A-6-406. Transfer on death deed nontestamentary. A transfer on a death deed is nontestamentary.

Source: SL 2014, ch 133, § 6.



§ 29A-6-407 Capacity of transferor.

29A-6-407. Capacity of transferor. The capacity required to make or revoke a transfer on a death deed is the same as the capacity required to make a will.

Source: SL 2014, ch 133, § 7.



§ 29A-6-408 Requirements.

29A-6-408. Requirements. A transfer on death deed must:

(1) Except as otherwise provided in subdivision (2), contain the essential elements and formalities of a properly recordable inter vivos deed as required by the standards of title;

(2) State that the transfer to the designated beneficiary is to occur at the transferor's death; and

(3) Be recorded before the transferor's death in the public records in the office of the register of deeds in the county where the property is located.
Source: SL 2014, ch 133, § 8.



§ 29A-6-409 Notice, delivery, acceptance, consideration not required.

29A-6-409. Notice, delivery, acceptance, consideration not required. A transfer on death deed is effective without:

(1) Notice or delivery to or acceptance by the designated beneficiary during the transferor's life; or

(2) Consideration.
Source: SL 2014, ch 133, § 9.



§ 29A-6-410 Revocation by instrument authorized.

29A-6-410. Revocation by instrument authorized. Subject to § 29A-6-411, an instrument is effective to revoke a recorded transfer on death deed, or any part of it, only if the instrument:

(1) Is:

(a) A transfer on death deed that revokes the deed or part of the deed expressly or by inconsistency;

(b) An instrument of revocation that expressly revokes the deed or part of the deed; or

(c) An inter vivos deed that expressly revokes the transfer on death deed or part of the deed; and

(2) Is acknowledged by the transferor after the acknowledgment of the deed being revoked and recorded before the transferor's death in the public records in the office of the register of deeds in the county where the deed is recorded.
Source: SL 2014, ch 133, § 10.



§ 29A-6-411 Revocation by more than one transferor.

29A-6-411. Revocation by more than one transferor. If a transfer on death deed is made by more than one transferor:

(1) Revocation by one transferor does not affect the deed as to the interest of another transferor; and

(2) A deed of joint owners is revoked only if it is revoked by all of the living joint owners.
Source: SL 2014, ch 133, § 11.



§ 29A-6-412 Revocation by act not permitted.

29A-6-412. Revocation by act not permitted. After a transfer on death deed is recorded, it may not be revoked by a revocatory act on the deed. Such revocatory act includes burning, tearing, canceling, obliterating, or destroying the deed, or any part of it.

Source: SL 2014, ch 133, § 12.



§ 29A-6-413 Effect of inter vivos transfer not limited.

29A-6-413. Effect of inter vivos transfer not limited. Nothing in §§ 29A-6-410 to 29A-6-412, inclusive, limits the effect of an inter vivos transfer of the property.

Source: SL 2014, ch 133, § 13.



§ 29A-6-414 Effect of transfer on death deed during transferor's life.

29A-6-414. Effect of transfer on death deed during transferor's life. During a transferor's life, a transfer on death deed does not:

(1) Affect an interest or right of the transferor or any other owner, including the right to transfer or encumber the property;

(2) Affect an interest or right of a designated beneficiary, even if the designated beneficiary has actual or constructive notice of the deed;

(3) Affect an interest or right of a secured or unsecured creditor or future creditor of the transferor, even if the creditor has actual or constructive notice of the deed;

(4) Affect the transferor's or designated beneficiary's eligibility for any form of public assistance;

(5) Create a legal or equitable interest in favor of the designated beneficiary; or

(6) Subject the property to claims or process of a creditor of the designated beneficiary.
Source: SL 2014, ch 133, § 14.



§ 29A-6-415 Effect of transfer on death deed at transferor's death.

29A-6-415. Effect of transfer on death deed at transferor's death. Except as otherwise provided in the transfer on death deed, in this section, §§ 29A-2-603, 29A-2-701, 29A-2-802, or 29A-2-803, revocation by divorce or homicide, survival and simultaneous death, and elective share, on the death of the transferor, the following rules apply to property that is the subject of a transfer on death deed and owned by the transferor at death:

(1) Subject to subdivision (2), the interest in the property is transferred to the designated beneficiary, or when necessary, to the contingent beneficiary in accordance with the deed.

(2) The interest of a designated beneficiary is contingent on the designated beneficiary surviving the transferor. The interest of any designated or contingent beneficiary who fails to survive the transferor by one hundred twenty hours lapses unless survival is specifically waived or modified as provided by § 29A-2-702.

(3) Subject to subdivision (4), concurrent interests are transferred to the beneficiaries in equal and undivided shares with no right of survivorship.

(4) If the transferor identifies two or more designated beneficiaries to receive concurrent interests in the property, the share of one which lapses or fails for any reason is transferred to the other, or to the others in proportion to the interest of each in the remaining part of the property held concurrently.
Source: SL 2014, ch 133, § 15.



§ 29A-6-416 Beneficiary takes property subject to all interests present at transferor's death.

29A-6-416. Beneficiary takes property subject to all interests present at transferor's death. Subject to chapter 43-28, a beneficiary takes the property subject to all conveyances, encumbrances, assignments, contracts, mortgages, liens, and other interests to which the property is subject at the transferor's death. For purposes of this section and chapter 43-28, the recording of the transfer on death deed is deemed to have occurred at the transferor's death.

Source: SL 2014, ch 133, § 16.



§ 29A-6-417 Effect of transfer on death deed when transferor is joint owner.

29A-6-417. Effect of transfer on death deed when transferor is joint owner. If a transferor is a joint owner and is:

(1) Survived by one or more other joint owners, then the property that is the subject of a deed belongs to the surviving joint owner or owners with right of survivorship; or

(2) The last surviving joint owner, then the transfer on death deed is effective.
Source: SL 2014, ch 133, § 17.



§ 29A-6-418 Transfer on death deed transfers property without covenant or warranty of title.

29A-6-418. Transfer on death deed transfers property without covenant or warranty of title. A transfer on death deed transfers property without covenant or warranty of title even if the deed contains a contrary provision.

Source: SL 2014, ch 133, § 18.



§ 29A-6-419 Disclaimer.

29A-6-419. Disclaimer. A beneficiary may disclaim all or part of the beneficiary's interest as provided by § 29A-2-801. The disclaimer of an interest in property must be recorded in the office of the register of deeds in the county where the property that is the subject of the disclaimer is located.

Source: SL 2014, ch 133, § 19.



§ 29A-6-420 Liability for debts and obligations of deceased transferor.

29A-6-420. Liability for debts and obligations of deceased transferor. Upon the death of the transferor, the beneficiary is liable for the debts and obligations of the deceased transferor under the conditions set forth in §§ 29A-6-421 to 29A-6-424, inclusive.

Source: SL 2014, ch 133, § 20.



§ 29A-6-421 Action by creditor or personal representative against beneficiary--Time limitations.

29A-6-421. Action by creditor or personal representative against beneficiary--Time limitations. Unless a settlement is made with the beneficiary, a creditor or personal representative of the deceased transferor may institute an action in any court of competent jurisdiction, within six months after the death of the transferor, against the beneficiary setting forth such claim, unless the action is for recovery of medical assistance initiated by the Department of Social Services pursuant to Title 28, in which case the action must be commenced within the shorter of two years after the death of the transferor, or within six months of written notice to the Department of Social Services with information of the transferor's death, social security number, and if available upon reasonable investigation, the transferor's deceased spouse's name and social security number.

Source: SL 2014, ch 133, § 21.



§ 29A-6-422 Proof of insufficient other property to satisfy debts and obligations--Presumption.

29A-6-422. Proof of insufficient other property to satisfy debts and obligations--Presumption. In any action instituted by a creditor or personal representative of a deceased transferor, as specified in § 29A-6-421, the person instituting the action shall allege and prove that there is not sufficient other property standing in the name of the deceased transferor at the time of transferor's death which is subject to and sufficient to pay said debts and obligations; provided that, if no petition is filed in court to probate the deceased transferor's estate within thirty days from the date of transferor's death, there is a presumption of evidence that the property standing in the name of the decedent at the time of transferor's death is insufficient to pay transferor's debts and obligations.

Source: SL 2014, ch 133, § 22.



§ 29A-6-423 Limitation of beneficiary liability.

29A-6-423. Limitation of beneficiary liability. The beneficiary is liable to the creditors or personal representatives of the deceased transferor for the lawful debts and obligations of the deceased transferor only in an amount equal to the value of the property contributed by the deceased transferor determined as of the time of transferor's death, but subject to all homestead and legal exemptions in the deceased transferor's property.

Source: SL 2014, ch 133, § 23.



§ 29A-6-424 More than one transfer on death deed at time of death--Beneficiaries jointly and severally liable to creditors.

29A-6-424. More than one transfer on death deed at time of death--Beneficiaries jointly and severally liable to creditors. In any case where a deceased transferor has more than one transfer on death deed at the time of transferor's death, all of the beneficiaries therein are jointly and severally liable to the creditors or personal representative of the deceased transferor as herein provided and any beneficiary who is made a defendant in any action has the right to require any other such beneficiary within the jurisdiction of the court to be joined as a party defendant in the action and has the right of pro rata contribution against other beneficiaries, to the extent of their respective liability hereunder.

Source: SL 2014, ch 133, § 24.



§ 29A-6-425 Purchaser for value or lender acquiring security interest in property takes property free of claims.

29A-6-425. Purchaser for value or lender acquiring security interest in property takes property free of claims. A purchaser for value of property or a lender who acquires a security interest in the property from a beneficiary of a transfer on death deed after the death of the owner, in good faith, takes the property free of any claims of or liability to the owner's estate, creditors of the owner's estate, persons claiming rights as beneficiaries under the deed or heirs of the owner's estate, in absence of actual knowledge that the transfer was improper or that the information in an affidavit of confirmation, if any, provided pursuant to § 29A-6-432, is not true; and, a purchaser or lender for value has no duty to verify sworn information relating to the deed.

Source: SL 2014, ch 133, § 25.



§ 29A-6-426 Agent may not modify beneficiary designation unless authorized.

29A-6-426. Agent may not modify beneficiary designation unless authorized. An attorney in fact, custodian, conservator, or other agent may not make, revoke, or change a beneficiary designation unless the document establishing the agent's right to act, or a court order, expressly authorizes such action and such action complies with the terms of the governing instrument, the rulings of the court, and applicable law.

This section does not prohibit the authorized withdrawal, sale, pledge, or other present transfer of the property by an attorney in fact, custodian, conservator, or other agent notwithstanding the fact that the effect of the transaction may be to extinguish a designated beneficiary's right to receive a transfer of the property at the death of the owner.

Source: SL 2014, ch 133, § 26.



§ 29A-6-427 Recording of transfer of deceased owner's property--Affidavit of confirmation.

29A-6-427. Recording of transfer of deceased owner's property--Affidavit of confirmation. The transfer of a deceased owner's property or interest in property must be recorded with the register of deeds in the county where the property is located by filing an affidavit of confirmation executed by any designated beneficiary to whom the transfer is made. The affidavit of confirmation must be verified before a person authorized to administer oaths and must be accompanied by a certified copy of the death certificate for the deceased owner and for each designated beneficiary identified in subdivision (4). The affidavit of confirmation shall contain all of the following information:

(1) The name and address of each transfer on death beneficiary who survives the deceased owner or that is in existence on the date of death of the deceased owner. If the named beneficiary is deceased, the name and address of the contingent beneficiary or person who takes under the anti-lapse statutes shall be included. If a named beneficiary is designated as a transfer on death beneficiary solely in that person's capacity as a trustee of a trust and that trustee subsequently has been replaced by a successor trustee, the affidavit of confirmation shall include the name and address of the successor trustee and must be accompanied by proof of acceptance by the successor trustee;

(2) The date of death of the deceased owner;

(3) The legal description of the subject property or interest in property;

(4) The name of each designated beneficiary who has not survived the deceased owner or who is not in existence on the date of death of the deceased owner; and

(5) A statement that notice of the death of the decedent was given to the South Dakota Department of Social Services to satisfy any public welfare and assistance liens under Title 28.
Source: SL 2014, ch 133, § 27.



§ 29A-6-428 Index reference in the record of deeds.

29A-6-428. Index reference in the record of deeds. The register of deeds shall make an index reference in the record of deeds to any affidavit of confirmation filed with the register of deeds under the provisions of this part.

Source: SL 2014, ch 133, § 28.



§ 29A-6-429 Falsification of affidavit of confirmation.

29A-6-429. Falsification of affidavit of confirmation. Any person who knowingly makes any false statement in an affidavit of confirmation is guilty of falsification under § 22-11-23.

Source: SL 2014, ch 133, § 29.



§ 29A-6-430 Optional form of transfer on death deed.

29A-6-430. Optional form of transfer on death deed. The following form may be used to create a transfer on death deed. The provisions of this part govern the effect of this or any other instrument used to create a transfer on death deed.

REVOCABLE TRANSFER ON DEATH DEED

Notice to Owner: This deed will transfer ownership of the property described below when you die. You should carefully read all of the information on this form. You should consult a lawyer before using this form.
This form must be recorded with the register of deeds before your death or it will not be effective. Any change to this deed must also be recorded to be effective.
Identifying Information
Owner(s) of Property Who Join in This Deed:
___________________________________________________________
___________________________________________________________
Address:
Marital Status of Owner(s):
Legal Description of Property:
__________
__________
__________
Beneficiary or Beneficiaries
I revoke all my prior transfer on death deeds concerning the property, and name the following beneficiary(ies) to receive the property (in equal shares, and as tenants in common, and not as joint tenants with rights of survivorship, unless I say otherwise):
Name and address of Beneficiary(ies)
___________________________________________________________
This transfer is ____ / is not______ subject to the requirement that the named beneficiary survive me by one hundred twenty hours.
Name and address of Contingent Beneficiary(ies)
___________________________________________________________
If no primary beneficiary survives me, I name the following contingent beneficiary(ies) to receive the property (in equal shares, and as tenants in common, and not as joint tenants with rights of survivorship, unless I say otherwise):
___________________________________________________________
___________________________________________________________
___________________________________________________________
Transfer on Death
I hereby convey and transfer upon my death all my interests (whether now owned or hereafter acquired) in the described property to the above listed beneficiary(ies).
Before my death, I may revoke this deed, or any part of this deed.
Exempt from Transfer Fee: § 43-4-22(18)
Signature(s) of Owner(s) Who Join in this Deed

__________ ______________________________
(signature) (date)
__________ ______________________________
(signature) (date)
Acknowledgment
(acknowledgment)



§ 29A-6-431 Optional form of revocation.

29A-6-431. Optional form of revocation. The following form may be used to create an instrument of revocation under this part. The provisions of this part govern the effect of this or any other instrument used to revoke a transfer on death deed.

REVOCATION OF TRANSFER ON DEATH DEED

Identifying Information
Owner(s) of Property Who Join in This Revocation:
___________________________________________________________
___________________________________________________________
Address:

The undersigned, as the owner on the transfer on death deed recorded on (date) __________ in Book _______ of _______, Page _____ in the office of the register of deeds of __________ County, South Dakota, affecting real property legally described as follows: (legal description) _________________________________________________________ hereby revokes the previous transfer.
Dated
Signature/Address
Acknowledgment

Source: SL 2014, ch 133, § 31.



§ 29A-6-432 Optional form of affidavit of confirmation.

29A-6-432. Optional form of affidavit of confirmation. The following form or a document that contains substantially all of the following information may be used to create the affidavit of confirmation:

AFFIDAVIT OF CONFIRMATION AND SURVIVORSHIP FOR TRANSFER ON DEATH

DEED
State of South Dakota
County of _________________
I, ________________________, being first duly sworn on oath, state that to my personal knowledge:

1. ________________ (Decedent) is the person named in the certified copy of the Certificate of Death attached hereto.

2. On the date of death, Decedent was an owner of the property in ______________ County, South Dakota, legally described as follows: ___________________________________ and Decedent was the transferor in a transfer on death deed (Deed) recorded on _____________, as in Book ______ of _____, Page _____, in the office of the register of deeds of ______________ County, South Dakota.

3. The name(s) and address(es) of the Designated Beneficiary(ies) named in the Deed who survived the Decedent is(are):

_________________________________________________________

_________________________________________________________

_________________________________________________________

4. The name(s) and address(es) of the contingent beneficiary or person who takes under the anti-lapse statutes and who survived the Decedent.

_________________________________________________________

_________________________________________________________

5. The Designated Beneficiary(ies) named in the Deed who did not survive the Decedent is(are):

_________________________________________________________

_________________________________________________________
Certified copies of Certificate(s) of Death for any deceased Designated Beneficiary(ies) is(are) also attached hereto.

6. Notice of the death of the Decedent has been given to the South Dakota Department of Social Services and it has been determined that no assistance was provided or that any obligation for reimbursement to the department has been satisfied.

Affiant

Notary

Source: SL 2014, ch 133, § 32.



§ 29A-6-433 Uniformity of application and construction.

29A-6-433. Uniformity of application and construction. In applying and construing this part, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

Source: SL 2014, ch 133, § 33.



§ 29A-6-434 Relation to Electronic Signatures in Global and National Commerce Act.

29A-6-434. Relation to Electronic Signatures in Global and National Commerce Act. The provisions of this part modify, limit, and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but do not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b).

Source: SL 2014, ch 133, § 34.



§ 29A-6-435 Applicability of chapter.

29A-6-435. Applicability of chapter. The provisions of this part apply to any transfer on death deed executed, acknowledged, and recorded after July 1, 2014.

Source: SL 2014, ch 133, § 35.






Chapter 07 - Reserved

CHAPTER 29A-7

RESERVED



Chapter 08 - Effective Date And Repealer

§ 29A-8-101 Time of taking effect--Provisions for transition.

29A-8-101. Time of taking effect--Provisions for transition. (a) This code takes effect on July 1, 1995.

(b) Except as provided elsewhere in this code:

(1) This code applies to decedents dying on or after July 1, 1995, to their estates, and to the identification and rights of their successors;

(2) This code applies to governing instruments executed by decedents dying on or after July 1, 1995, no matter when executed. Any rule of construction or presumption provided in this code applies to governing instruments executed before July 1, 1995, unless there is a clear indication of a contrary intent;

(3) This code applies to any proceedings in court commenced on or after July 1, 1995, regardless of the date of the decedent's death. Notwithstanding the repeal of Titles 29 and 30, the provisions of prior law continue to apply to any proceedings pending on July 1, 1995, except to the extent that the court, following petition therefor, orders that the procedures prescribed by this code be made applicable;

(4) An act done before July 1, 1995, in any proceeding and any right accrued before July 1, 1995, is not impaired by this code. If a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before July 1, 1995, those provisions shall remain in force with respect to such right.
Source: SL 1995, ch 167, § 8-101.









Title 30 - PROBATE AND GUARDIANSHIP PROCEDURE

Chapter 01 - Notices And Representation Of Parties In Circuit Court [Repealed]

§ 30-1-1 to 30-1-21. Repealed.

30-1-1 to 30-1-21. Repealed by SL 1995, ch 167, § 143






Chapter 02 - Trials In Circuit Court [Repealed]

§ 30-2-1 to 30-2-5. Repealed.

30-2-1 to 30-2-5. Repealed by SL 1995, ch 167, § 144






Chapter 03 - Judgments, Orders And Decrees Of Circuit Court [Repealed]

§ 30-3-1 to 30-3-7. Repealed.

30-3-1 to 30-3-7. Repealed by SL 1995, ch 167, § 145






Chapter 04 - Bonds Of Executors, Administrators, Guardians And Trustees [Repealed]

§ 30-4-1 to 30-4-6. Repealed.

30-4-1 to 30-4-6. Repealed by SL 1995, ch 167, § 146






Chapter 05 - Jurisdiction And Venue Of Decedents' Estates [Repealed]

§ 30-5-1 to 30-5-7. Repealed.

30-5-1 to 30-5-7. Repealed by SL 1995, ch 167, § 147






Chapter 05A - Elective Share Of Surviving Spouse [Repealed]

§ 30-5A-1 , 30-5A-2. Repealed.

30-5A-1, 30-5A-2. Repealed by SL 1995, ch 167, § 148



§ 30-5A-3 Repealed.

30-5A-3. Repealed by SL 1987, ch 207, § 2



§ 30-5A-4 to 30-5A-8. Repealed.

30-5A-4 to 30-5A-8. Repealed by SL 1995, ch 167, § 148






Chapter 06 - Probate Of Wills [Repealed]

§ 30-6-1 to 30-6-14. Repealed.

30-6-1 to 30-6-14. Repealed by SL 1995, ch 167, § 149



§ 30-6-15 Repealed.

30-6-15. Repealed by SL 1977, ch 233, § 2



§ 30-6-15.1 to 30-6-41. Repealed.

30-6-15.1 to 30-6-41. Repealed by SL 1995, ch 167, § 149






Chapter 07 - Revocation Of Probate [Repealed]

§ 30-7-1 to 30-7-8. Repealed.

30-7-1 to 30-7-8. Repealed by SL 1995, ch 167, § 150






Chapter 08 - Letters Testamentary Or With Will Annexed [Repealed]

§ 30-8-1 to 30-8-15. Repealed.

30-8-1 to 30-8-15. Repealed by SL 1995, ch 167, § 151






Chapter 09 - Letters Of Administration In Intestacy [Repealed]

§ 30-9-1 to 30-9-25. Repealed.

30-9-1 to 30-9-25. Repealed by SL 1995, ch 167, § 152






Chapter 10 - Special Administration Of Decedents' Estates [Repealed]

§ 30-10-1 to 30-10-8. Repealed.

30-10-1 to 30-10-8. Repealed by SL 1995, ch 167, § 153






Chapter 11 - Summary Administration Of Small Estates [Repealed]

§ 30-11-1 to 30-11-23. Repealed.

30-11-1 to 30-11-23. Repealed by SL 1995, ch 167, § 154






Chapter 11A - Payment And Delivery Of Small Personal Estates [Repealed]

§ 30-11A-1 to 30-11A-6. Repealed.

30-11A-1 to 30-11A-6. Repealed by SL 1995, ch 167, § 155






Chapter 12 - Ancillary Administration Of Nonresident Decedents' Estates [Repealed]

§ 30-12-1 to 30-12-7. Repealed.

30-12-1 to 30-12-7. Repealed by SL 1995, ch 167, § 156






Chapter 13 - Qualification And Bonds Of Executors And Administrators [Repealed]

§ 30-13-1 to 30-13-21. Repealed.

30-13-1 to 30-13-21. Repealed by SL 1995, ch 167, § 157






Chapter 14 - Resignation, Removal And Replacement Of Executors And Administrators [Repealed]

§ 30-14-1 to 30-14-11. Repealed.

30-14-1 to 30-14-11. Repealed by SL 1995, ch 167, § 158






Chapter 15 - Actions By And Against Executors And Administrators [Repealed]

§ 30-15-1 to 30-15-8. Repealed.

30-15-1 to 30-15-8. Repealed by SL 1995, ch 167, § 159






Chapter 16 - Inventory And Appraisement Of Decedents' Estates [Repealed]

§ 30-16-1 , 30-16-2. Repealed.

30-16-1, 30-16-2. Repealed by SL 1995, ch 167, § 160



§ 30-16-3 Repealed.

30-16-3. Repealed by SL 1978, ch 216, § 1



§ 30-16-4 , 30-16-5. Repealed.

30-16-4, 30-16-5. Repealed by SL 1995, ch 167, § 160



§ 30-16-6 Repealed.

30-16-6. Repealed by SL 1976, ch 178, § 7



§ 30-16-7 to 30-16-9. Repealed.

30-16-7 to 30-16-9. Repealed by SL 1995, ch 167, § 160



§ 30-16-10 Repealed.

30-16-10. Repealed by SL 1976, ch 178, § 7



§ 30-16-11 , 30-16-12. Repealed.

30-16-11, 30-16-12. Repealed by SL 1995, ch 167, § 160






Chapter 17 - Collection Of Assets Of Decedents' Estates [Repealed]

§ 30-17-1 to 30-17-21. Repealed.

30-17-1 to 30-17-21. Repealed by SL 1995, ch 167, § 161






Chapter 18 - Management Of Decedents' Estates [Repealed]

§ 30-18-1 to 30-18-6. Repealed.

30-18-1 to 30-18-6. Repealed by SL 1995, ch 167, § 162



§ 30-18-7 Repealed.

30-18-7. Repealed by SL 1982, ch 215, § 14



§ 30-18-8 to 30-18-14. Repealed.

30-18-8 to 30-18-14. Repealed by SL 1995, ch 167, § 162






Chapter 18A - Independent Administration Of Decedents' Estates [Repealed]

§ 30-18A-1 to 30-18A-16. Repealed.

30-18A-1 to 30-18A-16. Repealed by SL 1995, ch 167, § 163






Chapter 19 - Conveyance Of Real Property By Executors And Administrators [Repealed]

§ 30-19-1 to 30-19-13. Repealed.

30-19-1 to 30-19-13. Repealed by SL 1995, ch 167, § 164






Chapter 20 - Homestead And Family Allowances [Repealed]

§ 30-20-1 to 30-20-26. Repealed.

30-20-1 to 30-20-26. Repealed by SL 1995, ch 167, § 165






Chapter 21 - Claims Against Decedents' Estates [Repealed]

§ 30-21-1 to 30-21-19. Repealed.

30-21-1 to 30-21-19. Repealed by SL 1995, ch 167, § 166



§ 30-21-20 Repealed.

30-21-20. Repealed by SL 1989, ch 247, § 12



§ 30-21-21 to 30-21-37. Repealed.

30-21-21 to 30-21-37. Repealed by SL 1995, ch 167, § 166



§ 30-21-38 to 30-21-40. Repealed.

30-21-38 to 30-21-40. Repealed by SL 1983, ch 223, §§ 2 to 4



§ 30-21-41 to 30-21-49. Repealed.

30-21-41 to 30-21-49. Repealed by SL 1995, ch 167, § 166






Chapter 21A - Joint Owners' Liability For Decedents' Debts [Transferred]

§ 30-21A-1 to 30-21A-5. Transferred.

30-21A-1 to 30-21A-5. Transferred to §§ 43-46-1 to 43-46-5, by SL 1995, ch 167, § 167






Chapter 22 - Sale Of Property Of Decedents' Estates [Repealed]

§ 30-22-1 to 30-22-35. Repealed.

30-22-1 to 30-22-35. Repealed by SL 1995, ch 167, § 168



§ 30-22-36 , 30-22-37. Repealed.

30-22-36, 30-22-37. Repealed by SL 1972, ch 162, § 2



§ 30-22-38 to 30-22-70. Repealed.

30-22-38 to 30-22-70. Repealed by SL 1995, ch 167, § 168






Chapter 23 - Distribution Of Decedents' Estates [Repealed And Transferred]

§ 30-23-1 to 30-23-25. Repealed.

30-23-1 to 30-23-25. Repealed by SL 1995, ch 167, § 169



§ 30-23-26 Repealed.

30-23-26. Repealed by SL 1993, ch 213, § 167



§ 30-23-27 to 30-23-42. Repealed.

30-23-27 to 30-23-42. Repealed by SL 1995, ch 167, § 169



§ 30-23-43 to 30-23-56. Transferred.

30-23-43 to 30-23-56. Transferred to §§ 29A-6-101 to 29A-6-114, by SL 1995, ch 167, § 172






Chapter 24 - Partition Of Decedents' Estates [Repealed]

§ 30-24-1 to 30-24-15. Repealed.

30-24-1 to 30-24-15. Repealed by SL 1995, ch 167, § 173






Chapter 25 - Accounting And Settlement By Executors And Administrators [Repealed]

§ 30-25-1 to 30-25-28. Repealed.

30-25-1 to 30-25-28. Repealed by SL 1995, ch 167, § 174



§ 30-25-29 Repealed.

30-25-29. Repealed by SL 1981, ch 168, § 3



§ 30-25-30 to 30-25-35. Repealed.

30-25-30 to 30-25-35. Repealed by SL 1995, ch 167, § 174






Chapter 26 - Jurisdiction And Venue Of Guardianships [Repealed]

CHAPTER 30-26

JURISDICTION AND VENUE OF GUARDIANSHIPS [REPEALED]

[Repealed by SL 1993, ch 213, § 169]



Chapter 27 - Appointment, Qualification, Bonds And Removal Of Guardians [Repealed]

CHAPTER 30-27

APPOINTMENT, QUALIFICATION, BONDS AND REMOVAL OF GUARDIANS

[REPEALED]

[Repealed by SL 1993, ch 213, § 170]



Chapter 28 - Custody, Care And Maintenance Of Wards [Repealed]

CHAPTER 30-28

CUSTODY, CARE AND MAINTENANCE OF WARDS [REPEALED]

[Repealed by SL 1993, ch 213, § 171]



Chapter 29 - Management Of Guardianship Estates [Repealed]

CHAPTER 30-29

MANAGEMENT OF GUARDIANSHIP ESTATES [REPEALED]

[Repealed by SL 1993, ch 213, § 172]



Chapter 30 - Guardianships For Nonresidents [Repealed]

CHAPTER 30-30

GUARDIANSHIPS FOR NONRESIDENTS [REPEALED]

[Repealed by SL 1993, ch 213, § 173]



Chapter 31 - Termination Of Guardianships [Repealed]

CHAPTER 30-31

TERMINATION OF GUARDIANSHIPS [REPEALED]

[Repealed by SL 1993, ch 213, § 174]



Chapter 32 - Accounting And Settlement By Guardians [Repealed]

CHAPTER 30-32

ACCOUNTING AND SETTLEMENT BY GUARDIANS [REPEALED]

[Repealed by SL 1993, ch 213, § 175]



Chapter 33 - Veterans' Guardianships

§ 30-33-1 to 30-33-28. Transferred.

30-33-1 to 30-33-28. Transferred to §§ 33-17A-1 to 33-17A-28, by SL 1995, ch 167, § 175



§ 30-33-29 Repealed.

30-33-29. Repealed by SL 1978, ch 218, § 2



§ 30-33-30 to 30-33-41. Transferred.

30-33-30 to 30-33-41. Transferred to §§ 33-17A-29 to 33-17A-40, by SL 1995, ch 167, § 175



§ 30-33-42 Repealed.

30-33-42. Repealed by SL 1984, ch 12, § 25



§ 30-33-43 to 30-33-47. Transferred.

30-33-43 to 30-33-47. Transferred to §§ 33-17A-41 to 33-17A-45, by SL 1995, ch 167, § 175






Chapter 34 - Conservatorships Of Absentees' Estates [Repealed]

CHAPTER 30-34

CONSERVATORSHIPS OF ABSENTEES' ESTATES [REPEALED]

[Repealed by SL 1993, ch 213, § 215]



Chapter 35 - Appeals From District County Court [Repealed]

CHAPTER 30-35

APPEALS FROM DISTRICT COUNTY COURT [REPEALED]

[Repealed by SL 1974, ch 153, § 60]



Chapter 36 - South Dakota Guardianship And Conservatorship Act [Transferred]

§ 30-36-1 to 30-36-18. Transferred.

30-36-1 to 30-36-18. Transferred to §§ 29A-5-101 to 29A-5-118, by SL 1995, ch 167, § 181



§ 30-36-19 to 30-36-28. Transferred.

30-36-19 to 30-36-28. Transferred to §§ 29A-5-201 to 29A-5-210, by SL 1995, ch 167, § 181



§ 30-36-29 to 30-36-43. Transferred.

30-36-29 to 30-36-43. Transferred to §§ 29A-5-301 to 29A-5-315, by SL 1995, ch 167, § 181



§ 30-36-44 to 30-36-63. Transferred.

30-36-44 to 30-36-63. Transferred to §§ 29A-5-401 to 29A-5-420, by SL 1995, ch 167, § 181



§ 30-36-64 to 30-36-72. Transferred.

30-36-64 to 30-36-72. Transferred to §§ 29A-5-501 to 29A-5-509, by SL 1995, ch 167, § 181



§ 30-36-73 Transferred.

30-36-73. Transferred to § 33-6-10, by SL 1995, ch 167, § 182









Title 31 - HIGHWAYS AND BRIDGES

Chapter 01 - Definitions And Classes Of Highways

§ 31-1-1 Highway defined.

31-1-1. Highway defined. Every way or place of whatever nature open to the public, as a matter of right, for purposes of vehicular travel, is a highway. The term, highway, does not include a roadway or driveway upon grounds owned by private persons, colleges, universities, or other institutions, but the term includes a roadway or driveway upon grounds owned by any state agency, college, university, or institution if the governing agency, board, or commission by resolution so determines and the Department of Transportation concurs.

Source: SL 1929, ch 251, § 1 (n); SDC 1939, § 28.0101; SL 1968, ch 120; SL 2010, ch 145, § 10.



§ 31-1-2 Bridges and culverts part of highway.

31-1-2. Bridges and culverts part of highway. Bridges and culverts erected or maintained by the public constitute a part of the public highway. The terms, road or highway, whenever used in this title include any bridge upon or which form a part of the road or highway constructed, maintained, or to be improved; also any subway or underpass and any overhead crossing.

Source: PolC 1877, ch 29, § 48; CL 1887, § 1238; RPolC 1903, § 1643; RC 1919, § 8669; SL 1919, ch 333, § 8; SDC 1939, §§ 28.0101, 28.1401; SL 1968, ch 120; SL 2010, ch 145, § 11.



§ 31-1-3 Existing highways--Continuation as established.

31-1-3. Existing highways--Continuation as established. All public highways, including cartways, lawfully established shall continue as established until changed or vacated in some manner provided by law.

Source: RC 1919, § 8612; SDC 1939, § 28.0103.



§ 31-1-4 Classification of highways of state.

31-1-4. Classification of highways of state. The highways of this state consist of streets and alleys within the limits of municipal corporations, the state trunk highway system, the county highway systems of the several counties, and all other highways denominated secondary highways.

Source: SDC 1939, § 28.0107.



§ 31-1-5 Administrative systems of highways--Classification.

31-1-5. Administrative systems of highways--Classification. For the purpose of clarifying the duties and powers of the various governmental state agencies charged with the administration of the highways in South Dakota, the following definitions of highway systems shall be applicable:

(1) "State trunk system," the highways designated by statute to be controlled and supervised by the Department of Transportation;

(2) "County highway system," the highways designated by the board of county commissioners in organized counties under the supervision of these bodies that have been approved by the Department of Transportation;

(3) "Township highways," the secondary highways in organized townships that are administered by a board of township supervisors;

(4) "County secondary highways," the rural local highways in organized counties, excluding the approved county highway system, that are under the supervision of a board of county commissioners.
Source: SL 1955, ch 106, § 1; SDC Supp 1960, § 28.0238.



§ 31-1-6 Federal aid systems--Classification.

31-1-6. Federal aid systems--Classification. For the purpose of clarifying the federal aid systems provided for in federal highway acts the following classifications are applicable in South Dakota:

(1) "National highway system including the interstate system," the highways designated by the state and federal government that are eligible for improvement with national highway system and interstate federal aid funds;

(2) "Surface transportation program," the urban and rural highways designated as arterial and collector routes not functionally classified as local or rural minor collectors, unless such roads were on a federal-aid highway system on January 1, 1991, including all highways formerly designated federal-aid secondary and federal-aid urban system by the state and federal government, and including the transportation enhancement activities as defined by section 101(a) of Title 23, United States Code as of December 18, 1991, that are eligible for improvement with surface transportation program federal aid funds.
Source: SL 1955, ch 106, § 2; SDC Supp 1960, § 28.0239; SL 1984, ch 207, § 12; SL 1993, ch 215.



§ 31-1-7 Coexistence of administrative and federal aid systems.

31-1-7. Coexistence of administrative and federal aid systems. To further clarify the relation of the administrative and federal aid systems as defined in §§ 31-1-5 and 31-1-6 be it known that any of the federal aid systems may be coexistent with any of the administrative systems.

Source: SL 1955, ch 106, § 3; SDC Supp 1960, § 28.0240.






Chapter 02 - Administration Of State Highways

§ 31-2-1.1 Repealed.

31-2-1.1. Repealed by SL 1996, ch 20, § 13



§ 31-2-2.1 Repealed.

31-2-2.1. Repealed by SL 1984, ch 207, § 13



§ 31-2-8 Repealed.

31-2-8. Repealed by SL 2010, ch 145, § 12.



§ 31-2-9 to 31-2-12. Repealed.

31-2-9 to 31-2-12. Repealed by SL 1996, ch 20, §§ 14 to 18



§ 31-2-13 Repealed.

31-2-13. Repealed by SL 1987, ch 210, § 5



§ 31-2-13.1 Rules--Promulgation.

31-2-13.1. Rules--Promulgation. The Transportation Commission of the Department of Transportation may adopt rules pursuant to chapter 1-26, governing the following conditions in highway construction contracts:

(1) Site conditions;

(2) Suspensions of work ordered by the state (other than a suspension of work caused by the fault of the contractor or by weather);

(3) Material changes in the scope of work specified in the contract.
Source: SL 1989, ch 249.



§ 31-2-13.2 State highway fund--Use and expenditure of moneys--Purpose.

31-2-13.2. State highway fund--Use and expenditure of moneys--Purpose. There is created a special fund in the state treasury to be known as the state highway fund. All moneys in the fund shall be used and expended under the direction of the Department of Transportation, for the purpose of constructing and maintaining highways and bridges in this state, paying the salaries and expenses of the Department of Transportation, and funding public transportation, as the moneys may be appropriated for these purposes by the Legislature.

Source: SL 2005, ch 149, § 2.



§ 31-2-14 Appropriations required for salaries, expenses, and maintenance costs--Annual appropriation for construction and right-of-way.

31-2-14. Appropriations required for salaries, expenses, and maintenance costs--Annual appropriation for construction and right-of-way. The salaries of the Transportation Commission, secretary of the Department of Transportation, engineer, deputies, assistants, and employees, their necessary expenses, the other expenses of maintaining the administration of the department, and the costs of maintenance and repair of highways shall be paid by the state treasurer from the state highway fund after the same have been duly appropriated from the fund by the Legislature and audited by the state auditor. State and federal highway funds necessary for construction of highways as defined in chapter 31-1 and purchase of rights-of-way and borrow pits pursuant to chapter 31-19, are hereby annually appropriated from the state highway fund. The amount of those funds expended for administrative purposes may not exceed seven percent of the available highway funds.

Source: SDC 1939, § 28.0205; SL 1953, ch 136; SL 1957, ch 125; SL 1964, ch 91; SL 1975, ch 190, § 5; SL 1984, ch 207, § 15; SL 1993, ch 216.



§ 31-2-14.1 Rules to define "administrative purposes".

31-2-14.1. Rules to define "administrative purposes". The Transportation Commission shall promulgate rules pursuant to chapter 1-26 to define the term, "administrative purposes" for the purposes of § 31-2-14.

Source: SL 1990, ch 224.



§ 31-2-14.2 Use of state highway fund.

31-2-14.2. Use of state highway fund. All moneys in the state highway fund shall be used only for the construction, maintenance, and supervision of highways and bridges in this state, for the administrative costs necessary to perform such duties, and for the funding of public transportation.

Source: SL 1992, ch 201; SL 2005, ch 149, § 3.



§ 31-2-14.3 Annual appropriation to Department of Revenue--Distribution.

31-2-14.3. Annual appropriation to Department of Revenue--Distribution. There is hereby appropriated each fiscal year from the state highway fund the sum of one million thirty-three thousand two hundred sixty-nine dollars and ten cents to the Department of Revenue for distribution to the counties. The moneys shall be distributed to the counties in the same amounts as funds were distributed to the counties by the Department of Game, Fish and Parks for license fees in calendar year 1997, pursuant to § 41-6-70. The moneys shall be deposited in the special highway fund of each county. The secretary of revenue shall distribute the money prior to December thirty-first of each year.

Source: SL 1999, ch 59, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 31-2-15 Repealed.

31-2-15. Repealed by SL 1996, ch 20, § 19



§ 31-2-16 , 31-2-17. Repealed.

31-2-16, 31-2-17. Repealed by SL 1984, ch 207, §§ 16, 17



§ 31-2-18 Employment of persons with developmental disabilities.

31-2-18. Employment of persons with developmental disabilities. The Department of Transportation may contract for the services of any person with a developmental disability as defined in chapter 27B-1, for the performance of any work under the supervision and control of the department, without competitive bids, if the department determines that the work can be performed by the person with a developmental disability at a cost substantially equal to the ordinary cost.

Source: SL 1965, ch 143; SL 2010, ch 145, § 13.



§ 31-2-19 Construction and improvement of roads--Location of material--Public meetings.

31-2-19. Construction and improvement of roads--Location of material--Public meetings. Whenever practical, the Department of Transportation shall investigate and determine the location of road material in the state, ascertain the most approved methods of construction and improvements of roads, and hold public meetings throughout the state when deemed advisable.

Source: SL 1919, ch 333, § 7; SDC 1939, § 28.0207.



§ 31-2-20 Adoption of standard plans and specifications.

31-2-20. Adoption of standard plans and specifications. The Department of Transportation shall advise and adopt standard plans and specifications for road, bridge, and culvert construction and maintenance suited to the needs of the different counties of the state and furnish the same to the several county superintendents of highways.

Source: SL 1919, ch 333, § 7; SDC 1939, § 28.0207.



§ 31-2-20.1 Performance standards to measure overall condition of highways and bridges--Goals for maintenance.

31-2-20.1. Performance standards to measure overall condition of highways and bridges--Goals for maintenance. The Department of Transportation shall establish performance standards designed to measure the overall condition of the highways and bridges on the state highway system, along with establishing ten-year goals for maintenance of these conditions. When establishing appropriate performance standards, the department may include nationally established standards and measurements required to be reported to the United States Department of Transportation.

The department shall, before the fourth Tuesday in January of each year, report to the Senate and House standing committees on transportation on the current and projected condition of the highways and bridges on the state trunk highway system. This report shall include progress on meeting the ten-year goals for condition of the state highway system. If the projections show the ten-year goals will not be met, the department shall report the estimated amount of additional funding needed to achieve the goals.

Source: SL 2015, ch 165, § 24, eff. Apr. 1, 2015.



§ 31-2-21 Supervision of construction and maintenance of state trunk highway system, bridges, and culverts.

31-2-21. Supervision of construction and maintenance of state trunk highway system, bridges, and culverts. The Department of Transportation shall supervise the construction and maintenance of the state trunk highway system, its bridges, and culverts.

Source: SL 1919, ch 333, § 7; SDC 1939, § 28.0207; SL 1984, ch 207, § 18.



§ 31-2-22 Advice at county's request on maintaining its highway system.

31-2-22. Advice at county's request on maintaining its highway system. The department shall, at the request of any county, give advice regarding difficult construction questions, pass upon the feasibility of any plan of road construction, improvement, and repair, and in general render any reasonable service to aid the county in the construction, maintenance, or repair of its county highway system.

Source: SDC 1939, § 28.0208; SL 1953, ch 138; SL 1993, ch 217.



§ 31-2-23 Dissemination of highway information--Tourism publications.

31-2-23. Dissemination of highway information--Tourism publications. For the purpose of dissemination of information relative to highway construction, repair, maintenance, and upkeep, and for the purpose of advertising the highways of this state and attracting traffic thereto, the Department of Tourism is empowered to compile and publish any pamphlets, bulletins, and documents it deems necessary and expedient for informational and publicity purposes concerning the highways of the state, to support area travel shows intended to provide a balanced promotion of all areas of and with respect to public parks, recreational grounds, scenic places, and other public places and scenic areas or objects of interest, data as to distances, historical facts, and other items or matters of interest and value to the general public and road users; and the department may make or cause to be made from time to time a map or maps showing thereon the highways of the state and the municipalities, and other places of interest served and reached by said highways, and may cause to be printed, published, and prepared in a manner or form the department deems best, all of such information and data and provide for the distribution and dissemination of the same in such manner and method that will best serve the motoring public and road users.

Source: SDC 1939, § 28.0218; SL 1953, ch 143; SL 1971, ch 173; SL 1982, ch 17, § 49; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 59; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 31-2-23.1 Repealed.

31-2-23.1. Repealed by SL 1984, ch 207, § 19



§ 31-2-24 Contracts for tourist publicity.

31-2-24. Contracts for tourist publicity. To the end described in § 31-2-23, the Department of State Development may contract with persons, or publicity and advertising agencies to purchase space on billboards and in magazines, papers, and periodicals and time on radio and television stations and contract for other publicity for the dissemination of advertising information, historical facts, statistics, and pictures that are useful and informative to the traveling public and to attract tourists to the state. The department may contract with motion picture producers and others for the taking of moving pictures or still pictures in the state and may provide for the showing of the films when taken. The department may join with other governmental departments of the state in publishing such informational or publicity matter.

Source: SDC 1939, § 28.0218 as added by SL 1953, ch 143; SL 1982, ch 218.



§ 31-2-25 Repealed.

31-2-25. Repealed by SL 1984, ch 207, § 20



§ 31-2-26 Repealed.

31-2-26. Repealed by SL 1997, ch 38, § 7



§ 31-2-27 Disposition of property no longer useful.

31-2-27. Disposition of property no longer useful. The Department of Transportation may determine that material, machinery, equipment, or other personal property, or real property owned by the state and used by the department in maintenance or construction, which material, machinery, equipment, or other personal property is not needed for such purposes or is worn out to such an extent it is no longer useful in highway construction or maintenance, or that real property is no longer needed in the maintenance or construction of state trunk highways. The department may sell and dispose of the material, machinery, equipment, personal or real property according to the procedure prescribed by the commissioner of the Bureau of Administration.

Source: SL 1941, ch 134; SL 1955, ch 98; SDC Supp 1960, § 28.0222; SL 1963, ch 162; SL 1977, ch 54, § 8; SL 1984, ch 207, § 21; SL 1986, ch 238, § 3.



§ 31-2-28 to 31-2-31. Repealed.

31-2-28 to 31-2-31. Repealed by SL 1977, ch 54, § 14



§ 31-2-32 Auction sale of passenger automobiles.

31-2-32. Auction sale of passenger automobiles. No passenger automobile may be sold at public auction by the Department of Transportation unless there are auction sales of such passenger automobiles in each of the transportation regions where the automobiles are normally assigned.

Source: SDC Supp 1960, § 28.0222 as added by SL 1965, ch 133; SL 1984, ch 207, § 22.



§ 31-2-33 Cooperation in research projects for road development.

31-2-33. Cooperation in research projects for road development. The Department of Transportation shall be authorized to cooperate with any other state, group of states, federal agency, or nationally recognized research organization and share in the expense of setting up, maintaining and operating research projects including test roads at any place within or without the State of South Dakota for the development of facts and criteria capable of being used in the design and construction of highways, highway surfaces, and highway structures, and for the establishment of an engineering basis for the enactment of adequate and equitable legislation governing the allowable loading and method of taxation; to provide information as to types and capacities of highway vehicles which are practicable to be used in highway transportation; to procure special information concerning engineering problems, costs of maintaining highways at different capacities, the necessity for increased taxation to cover costs of highway capacities; and to produce reliable information as to how to realize the most efficient and economical vehicle capacities consistent with optimum over all highway transportation.

Source: SL 1955, ch 105; SDC Supp 1960, § 28.0237.



§ 31-2-34 Action against state on construction contract--Venue of trial.

31-2-34. Action against state on construction contract--Venue of trial. The State of South Dakota may be sued and made defendant in any court in which an action is brought against the South Dakota Department of Transportation respecting any claim, right, or controversy arising out of the work performed, or by virtue of the provisions of any construction contract entered into by the South Dakota Department of Transportation. Any such action shall name the South Dakota Department of Transportation as defendant and the venue for trial shall be the county where all or part of the construction work was performed.

Source: SL 1964, ch 110, §§ 1, 2.



§ 31-2-35 Hearing and determination of action against state--Right of appeal.

31-2-35. Hearing and determination of action against state--Right of appeal. An action brought pursuant to § 31-2-34 shall be heard and determined pursuant to rules otherwise applicable to civil actions brought in the particular court having jurisdiction of the suit and the parties to the suit shall have the right of appeal from any judgment, decree, or decision of the trial court to the appropriate appellate court under the applicable rules of appeal.

Source: SL 1964, ch 110, § 1.



§ 31-2-36 Service of process on state.

31-2-36. Service of process on state. Service upon the State of South Dakota shall be made by serving a copy of the summons, with the complaint attached, upon any authorized representative of the South Dakota Department of Transportation and also by serving copies of the summons and complaint upon the Governor and attorney general of the State of South Dakota, in the manner provided for the service of process in actions brought in the circuit courts of the State of South Dakota, or by serving a copy of the summons, with the complaint attached, upon any authorized representative of the South Dakota Department of Transportation and also by serving copies of the summons and complaint upon the Governor and attorney general of the State of South Dakota in the manner provided for service of process in actions brought in United States district courts, except only that the state shall be required to appear within thirty days after the day such process is served in the manner herein provided.

Source: SL 1964, ch 110, § 3.



§ 31-2-37 Time for actions against state.

31-2-37. Time for actions against state. Actions against the State of South Dakota authorized under the provisions of 31-2-34 shall be instituted within two years from the date of the completion of the work as provided under the terms of that particular contract or contracts.

Source: SL 1964, ch 110, § 4.



§ 31-2-38 Award of damages and costs--Payment by state.

31-2-38. Award of damages and costs--Payment by state. The State of South Dakota shall pay to any successful litigant, the amount of damages awarded and the amount of costs assessed against the State of South Dakota, out of the state highway fund from all the moneys levied and collected by the state by general state taxation for state highway purposes, or appropriated for state highway purposes.

Source: SL 1964, ch 110, § 5.



§ 31-2-39 Final judgment against state--Payment from state highway fund.

31-2-39. Final judgment against state--Payment from state highway fund. No execution may issue against the state on any final judgment obtained under the provisions of this chapter. However, if final judgment against the state has been obtained in any such action as provided by this chapter, the clerk of the court, wherein the final judgment was obtained, shall forthwith send a certified copy of the judgment by registered or certified mail to the secretary of transportation, and to the state auditor. The auditor shall audit the amount of damages and costs therein finally awarded. The state treasurer shall pay the damages and costs out of the state highway fund.

Source: SL 1964, ch 110, § 6; SL 2010, ch 145, § 14.






Chapter 03 - Location, Change And Vacation Of Highways

§ 31-3-1 Dedication to public by continuous use, work, and repair of road--Width--Obtaining right-of-way.

31-3-1. Dedication to public by continuous use, work, and repair of road--Width--Obtaining right-of-way. Whenever any road shall have been used, worked, and kept in repair as a public highway continuously for twenty years, the same shall be deemed to have been legally located or dedicated to the public, and shall be and remain a public highway until changed or vacated in some manner provided by law.

Such highway shall be sixty-six feet wide and shall be taken equally from each side of the roadbed center line. Nothing herein contained may prevent the highway authority charged with the construction, reconstruction, or repair of any public highway from purchasing or condemning right-of-way for widening the highway to more than sixty-six feet or from purchasing or condemning more right-of-way on one side of the roadbed center line than on the other, provided they deem it necessary so to do in order to provide a better highway, to avoid destruction of trees or valuable buildings or to avoid unsuitable terrain.

Source: SDC 1939, § 28.0104; SL 1985, ch 232.



§ 31-3-2 Public highway not established by mere use.

31-3-2. Public highway not established by mere use. Notwithstanding § 31-3-1, the mere use by the public of any route of travel along or across public or private land, or the right-of-way of any railroad company for any period, shall not operate to establish a public highway and no right shall inure to the public or any person by such use thereof.

Source: SL 1893, ch 100; RPolC 1903, § 1632; RC 1919, § 8613; SDC 1939, § 28.0104.



§ 31-3-3 Rights of settlers on public lands.

31-3-3. Rights of settlers on public lands. In all applications for the location, change, or vacation of any public highway, actual settlers upon any public lands in any county in this state shall have and possess all rights in this chapter granted to freeholders.

Source: SL 1867-8, ch 13, § 32; PolC 1877, ch 29, § 36; CL 1887, § 1226; RPolC 1903, § 1631; RC 1919, § 8618; SDC 1939, § 28.0112.



§ 31-3-4 Location on boundary line--Half of highway taken from each side.

31-3-4. Location on boundary line--Half of highway taken from each side. When a public highway is laid out and located upon a line dividing the land of two individuals, but not on the section line, one-half of the same must be taken, if practicable, from the land of each, provided whenever the taking of more land from one individual than the other will result in better alignment, less costly construction, or will save valuable trees or buildings from destruction, the highway may be laid out and the right-of-way taken unequally from said owners.

Source: PolC 1877, ch 29, § 44; CL 1887, § 1234; RPolC 1903, § 1639; RC 1919, § 8619; SDC 1939, § 28.0113; SL 1953, ch 134.



§ 31-3-5 Damages assessed--Payment before use of road.

31-3-5. Damages assessed--Payment before use of road. No public highway shall be opened, worked, or used until the damages assessed therefor shall be paid to the persons entitled thereto or deposited in the county treasury for their use, or they shall give their consent thereto in writing filed with the county auditor.

Source: SL 1867-8, ch 13, § 25; PolC 1877, ch 29, § 28; CL 1887, § 1216; RPolC 1903, § 1621; RC 1919, § 8620; SDC 1939, § 28.0114.



§ 31-3-6 Power of county commissioners and township supervisors to vacate, change, or locate highway on petition--Contents of petition.

31-3-6. Power of county commissioners and township supervisors to vacate, change, or locate highway on petition--Contents of petition. Upon receiving the petition of two or more voters of an organized civil township or of the number of voters equal to or greater than one percent of the ballots cast for the last gubernatorial election in the affected county, the board of supervisors of the township or the board of county commissioners wherein the highway is located or is proposed to be located may, except as provided in §§ 31-3-12 and 31-3-44, vacate, change, or locate any highway located or to be used within the township or county, if the public interest will be better served by the proposed vacating, changing, or locating of the highway. The petition of the voters shall set forth the beginning, course, and termination of the highway proposed to be located, changed, or vacated, together with the names of the owners of the land through which the highway may pass.

Source: SDC 1939, § 28.0410; SL 1984, ch 208, § 2; SL 1985, ch 233, § 1.



§ 31-3-6.1 Access to public lands.

31-3-6.1. Access to public lands. Notwithstanding any other provisions of this chapter, no county or township may vacate a highway which provides access to public lands.

Source: SL 1989, ch 253, § 1; SL 2012, ch 154, § 1.



§ 31-3-7 Public hearing--Notice--Affirmative resolution of board--Order.

31-3-7. Public hearing--Notice--Affirmative resolution of board--Order. In case of the filing of a petition described in § 31-3-6, the board shall, after giving notice of a public hearing, hold a public hearing called for the purpose of receiving public testimony about the action proposed by the petition. The board shall give notice of the public hearing by publication in the official newspaper of said township, if any, otherwise in the nearest legal newspaper of said county, once each week for at least two consecutive weeks. The notice of the public hearing shall state the purpose, date, time, and location of the hearing and a legal description of the location of the highway and the action proposed by the petition and how information, opinions, and arguments may be presented by any person unable to attend the hearing. The board shall, by resolution, determine whether the public interest will be better served by such proposed vacating, changing, or locating of the highway in question, and upon resolution in the affirmative, shall make its order that such highway be vacated, changed, or located.

Source: SDC 1939, § 28.0411; SL 1951, ch 138, § 1; SL 1985, ch 233, § 2.



§ 31-3-8 Resolution and order of board--Description of land--Map maintained by county auditor--Recording.

31-3-8. Resolution and order of board--Description of land--Map maintained by county auditor--Recording. The resolution and order provided for in § 31-3-7 shall describe the highway vacated, changed, or located in general language by description of the land across which the highway extends, or by landmarks or survey designate the particular highway intended. The county auditor shall prepare and maintain a current map showing the course and location of all county highways within or on the border of the county. The county auditor shall, within thirty days of the resolution and order provided for in § 31-3-7, make those changes to the map as necessary to reveal the course and location of any county highway vacated, changed, or located. A certified copy of the resolution and order shall be filed with the register of deeds.

Source: SDC 1939, § 28.0412; SL 1985, ch 233, § 3; SL 1998, ch 167, § 1; SL 2012, ch 155, § 1.



§ 31-3-9 Resolution and order--Entry in minutes--Publication.

31-3-9. Resolution and order--Entry in minutes--Publication. Such resolution and order shall be printed in the minutes of the meeting of the board and the resolution shall be published in the official newspaper of said township, if any, otherwise in the nearest legal newspaper to said highway, once each week for at least two consecutive weeks, and such highway shall be, after a lapse of thirty days, vacated, changed, or located, without further proceedings unless appeal as provided for in this chapter.

Source: SDC 1939, § 28.0411; SL 1951, ch 138, § 1; SL 1972, ch 166, § 1; SL 1985, ch 233, § 4.



§ 31-3-10 Discontinuance and vacation--Reversion of title to land--Removal of improvements.

31-3-10. Discontinuance and vacation--Reversion of title to land--Removal of improvements. Upon the discontinuance and vacation of a highway pursuant to §§ 31-3-6 to 31-3-9, inclusive, the title to the land embodied therein shall revert to the original owners or their grantees or successors in interest, and any removable guardrails, culverts, or other public improvements upon such vacated highway may be removed and returned to the political subdivision by which the same were made or supplied.

Source: SL 1935, ch 125, § 2; SDC 1939, § 28.0412.



§ 31-3-11 Validation of vacation of highway not within municipality.

31-3-11. Validation of vacation of highway not within municipality. Whenever the governing body of any township, or county, of this state, having jurisdiction has had, or shall have, presented to it a petition for the vacation of any public highway or street, alley, or public ground or any part thereof, not located within the corporate limits of any municipality, and, after due hearing such governing body has granted or shall grant the petition in whole or in part and there was, or shall be, recorded in the office of the register of deeds of the county wherein such area is located a certified copy of the resolution or record of the action taken by such body relative to such petition, any defect or irregularity in the proceedings in such matter shall be deemed validated, legalized, and cured at the end of two years following the date of such recording and any easement or interest of the public in or upon the area so vacated shall then be terminated and action thereon barred.

Source: SL 1951, ch 138, § 2; SDC Supp 1960, § 28.0411-1.



§ 31-3-12 Limitation of jurisdiction of township supervisors.

31-3-12. Limitation of jurisdiction of township supervisors. The board of township supervisors may not vacate or change any portion of the state trunk highway system, the county highway system, or any highway within the corporate limits of any municipality.

Source: SL 1935, ch 125, § 3; SDC 1939, § 28.0413; SL 1978, ch 219; SL 1984, ch 208, § 3.



§ 31-3-13 Highway on township line--Joint resolution.

31-3-13. Highway on township line--Joint resolution. In case the highway to be vacated, changed, or located is upon a township line, it shall be necessary that the board of supervisors of the adjoining civil township, or the board of county commissioners of the county, if the adjoining congressional township is unorganized, as the case may be, pass a like resolution and enter an order vacating, changing, or locating said highway.

Source: SL 1935, ch 125, § 4; SDC 1939, § 28.0414.



§ 31-3-14 Appeal from township board to vote of voters.

31-3-14. Appeal from township board to vote of voters. Six or more voters of the township, aggrieved by the action of the board of supervisors in vacating, changing, or locating a highway may file with the township clerk a notice in writing within thirty days from the date of the first publication pursuant to § 31-3-9, that they appeal the decision on whether the highway shall be vacated, changed, or located to be submitted to a vote of the voters of the township.

Source: SL 1935, ch 125, § 5; SDC 1939, § 28.0415; SL 2014, ch 48, § 18.



§ 31-3-15 , 31-3-16. Repealed.

31-3-15, 31-3-16. Repealed by SL 1985, ch 233, § 6



§ 31-3-17 Reopening vacated section lines without payment of damages.

31-3-17. Reopening vacated section lines without payment of damages. Nothing in this chapter may be construed to prevent the township board, county board, or the Transportation Commission from reopening highways so vacated without payment of damages to landowners on account of reopening said highway.

Source: SDC 1939, § 28.0416; SL 1985, ch 233, § 8.



§ 31-3-18 Width of highway.

31-3-18. Width of highway. All public highways located under §§ 31-3-6 to 31-3-37, inclusive, shall be not less than four rods in width, and may be six rods in width when all residents of land adjoining such highway shall petition for such width, except that highways not exceeding one-half mile in length and not located on section lines may be not less than two rods in width when, in the judgment of the board of county commissioners, such width will be sufficient to accommodate properly the travel thereon. Every order locating or changing any highway shall specify the width thereof.

Source: SL 1883, ch 112, § 51; CL 1887, § 1311; RPolC 1903, § 1722; RC 1919, § 8544; SDC 1939, § 28.0315.



§ 31-3-19 County location proceedings--Highways to which applicable.

31-3-19. County location proceedings--Highways to which applicable. The provisions of §§ 31-3-22 to 31-3-37, inclusive, shall apply to all public highways by whatever authority located within any organized county which are not within the limits of any municipality, except that no portion of the state trunk highway system or county highway systems shall be vacated, changed, or located except with the approval of and in accordance with the order of the Department of Transportation to be first made.

Source: SDC 1939, § 28.0601; SL 1992, ch 60, § 2.



§ 31-3-20 Municipal boundary highways--County and trunk highway systems.

31-3-20. Municipal boundary highways--County and trunk highway systems. The provisions of §§ 31-3-23, 31-3-28, 31-3-30, 31-3-33, 31-3-34, 31-3-36, and 31-3-37 do not apply to the highways on the boundary line of any municipality. Section 31-3-23 does not apply to any highway upon the county highway system or the trunk highway system.

Source: SDC 1939, § 28.0602; SL 1951, ch 139, § 1; SL 1985, ch 233, § 9; SL 1992, ch 60, § 2.



§ 31-3-21 Repealed.

31-3-21. Repealed by SL 1984, ch 12, § 33



§ 31-3-22 Repealed.

31-3-22. Repealed by SL 1985, ch 233, § 10



§ 31-3-23 Proceedings on short highway without usual number of petitioners--Payment of damages.

31-3-23. Proceedings on short highway without usual number of petitioners--Payment of damages. Where such public highway proposed to be located is not more than one mile in length, the board of county commissioners shall in all things proceed as provided in §§ 31-3-22 to 31-3-37, inclusive, although the petition for such highway may be by but one or more petitioners and the board of county commissioners shall require the petitioner or petitioners for such highway to pay the damages assessed for the location thereof.

Source: SL 1913, ch 235; SL 1915, ch 211, § 2; RC 1919, § 8537; SL 1919, ch 333, § 14; SDC 1939, § 28.0602; SL 1951, ch 139, § 1.



§ 31-3-24 to 31-3-27. Repealed.

31-3-24 to 31-3-27. Repealed by SL 1985, ch 233, §§ 11 to 14



§ 31-3-28 Benefits considered in assessing damages.

31-3-28. Benefits considered in assessing damages. The benefits to accrue to any owner, occupant, or claimant of land by reason of locating or changing any highway are to be considered by the commissioners or the viewers in the determination and award of damages for the same.

Source: PolC 1877, ch 29, § 40; CL 1887, § 1230; RPolC 1903, § 1635; RC 1919, § 8624; SDC 1939, § 28.0616.



§ 31-3-29 Repealed.

31-3-29. Repealed by SL 1985, ch 233, § 15



§ 31-3-30 Remonstrance against petition--Determination by county commissioners--Assessment of damages.

31-3-30. Remonstrance against petition--Determination by county commissioners--Assessment of damages. If at the meeting of the board of county commissioners at which the report of the committee appointed to examine such highway is presented, any person over whose land such highway passes shall remonstrate against granting the prayer of the petition, setting forth in writing that he is damaged by the location, change, or vacation of such highway in a stated sum, to the truth of which he takes and subscribes an oath, such board shall determine from the face of the report and the evidence before it the amount of damages sustained and whether the damages so assessed are greater than the utility of the proposed highway or change, and if it deems the highway of sufficient advantage to the public to warrant the paying of the damages assessed, the board shall declare such highway located, changed, or vacated and all damages declared assessed shall be paid by the county; but if it shall determine that the damages assessed are greater than the advantages of the proposed location, change, or vacation, it shall order the petition dismissed.

Source: SL 1883, ch 112, § 59; CL 1887, § 1319; RPolC 1903, § 1730; RC 1919, § 8542; SDC 1939, § 28.0607.



§ 31-3-31 , 31-3-32. Repealed.

31-3-31, 31-3-32. Repealed by SL 1985, ch 233, §§ 16, 17



§ 31-3-33 Assessment and payment of damages.

31-3-33. Assessment and payment of damages. All damages sustained by reason of the locating, changing, or vacating of any highway pursuant to this chapter, shall be assessed and paid by the board having highway jurisdiction thereof or, if there is joint exercise of authority by more than one board, then the damages shall be assessed and paid by those boards in proportion to their joint exercise of authority.

Source: SDC 1939, § 28.0606; SL 1985, ch 233, § 18.



§ 31-3-34 Appeal to circuit court--Time allowed.

31-3-34. Appeal to circuit court--Time allowed. Any person who is a resident or landowner of such county or of land lying within ten miles of the boundaries of such county and who feels aggrieved by the final decision of the board in awarding or refusing to award damages in locating, vacating, or changing any public highway under the provisions of this chapter, or, notwithstanding the provisions of § 31-3-14, any person who is a resident or landowner of such county or of land lying within ten miles of the boundaries of such county and who feels aggrieved by the final decision of the board in locating, vacating, or changing any public highway under the provisions of this chapter, may appeal from such decision to the circuit court for the county within thirty days after the date on which the decision of the board has become effective by serving a written notice of appeal describing the decision from which appeal is being taken upon one of the members of the board by one of the methods prescribed in § 15-6-4. The appeal so taken shall be docketed as other causes pending in such court, and the same shall be heard and determined de novo.

Source: SDC 1939, § 28.0608; SL 1985, ch 233, § 19.



§ 31-3-35 Repealed.

31-3-35. Repealed by SL 1985, ch 233, § 20



§ 31-3-36 Location by consent.

31-3-36. Location by consent. Public highways may be located without the appointment of viewers, provided the written consent of all the owners of the land to be used for that purpose be first filed in the county auditor's office, and if it is shown to the satisfaction of the board of county commissioners that the proposed highway is of sufficient public importance to be opened and worked by the public, it shall make an order locating the same, from which time only shall it be regarded as a public highway.

Source: SL 1883, ch 67, § 1; CL 1887, § 1219; RPolC 1903, § 1624; RC 1919, § 8546; SDC 1939, § 28.0610.



§ 31-3-37 Expenses of survey--Payment by person seeking location of highway.

31-3-37. Expenses of survey--Payment by person seeking location of highway. If a survey of the highway mentioned in § 31-3-36 is necessary, the board of county commissioners before ordering such survey shall require the persons asking for the location of such highway to pay the expenses of such survey.

Source: SL 1883, ch 67, § 2; CL 1887, § 1220; RPolC 1903, § 1625; RC 1919, § 8547; SDC 1939, § 28.0611.



§ 31-3-38 Location, change, or vacation of private road.

31-3-38. Location, change, or vacation of private road. Any person may have a private road laid out, changed, or vacated upon presenting a petition to the board of county commissioners of the county in which such petitioner resides under regulations provided for roads running through one county only. Such board may order such private road to be located, changed, or vacated without any view if there be no remonstrance against such petition, and the petitioner shall open and keep in repair such road at his own expense.

Source: SL 1867-8, ch 13, § 37; PolC 1877, ch 29, § 41; CL 1887, § 1231; RPolC 1903, § 1636; RC 1919, § 8548; SDC 1939, § 28.0612.



§ 31-3-39 Field notes--Furnishing to board of supervisors of township.

31-3-39. Field notes--Furnishing to board of supervisors of township. Upon the written request of the board of supervisors of any township, the county auditor shall furnish a copy of the description, field notes, and plat, if any, of each highway running into or through such township, as appears by the description, field notes, and plat on file or of record in his office.

Source: SL 1883, ch 112, § 98; CL 1887, § 1346; RPolC 1903, § 1757; RC 1919, § 8625; SDC 1939, § 28.0617.



§ 31-3-40 Field notes--Recording in township highway record.

31-3-40. Field notes--Recording in township highway record. Upon the filing of such copy in the township clerk's office, the township clerk shall record the same in the highway record book of the township and such record shall be prima facie evidence of the existence of such highway according to the description and plat so on file.

Source: SL 1883, ch 112, § 99; CL 1887, § 1347; RPolC 1903, § 1758; RC 1919, § 8626; SDC 1939, § 28.0618.



§ 31-3-41 Relocation of highways--Contract of political subdivision with United States--Reimbursement.

31-3-41. Relocation of highways--Contract of political subdivision with United States--Reimbursement. The legally constituted authorities of any county, township, or municipality in the State of South Dakota are hereby authorized and empowered to enter into contracts with the United States of America fixing the terms and conditions under which the part of any highway or system of highways under the control, jurisdiction, and supervision of any such county, township, or municipality in this state which it is found necessary to relocate, rearrange, or alter in order to facilitate the construction of the dams and reservoirs, within the State of South Dakota, by the United States government in the development of the Missouri River flood control projects will be made. Provided that any such contract entered into shall provide for reimbursement of any such county, township or municipality by the United States of America for all works performed and materials furnished under said contract by any county, township, or municipality.

Source: SL 1953, ch 156, § 1; SDC Supp 1960, § 28.06A01.



§ 31-3-42 Change in location of highway by political subdivision contracting with the United States.

31-3-42. Change in location of highway by political subdivision contracting with the United States. The legally constituted authorities of any county, township, or municipality, in order to expeditiously carry out the terms of any contract or contracts entered into pursuant to § 31-3-41, are authorized by resolution to make changes in the location of any part of the said highway or system of highways under the control, jurisdiction, and supervision of said authorized authorities in such county, township, or municipality necessary to comply with said contract and also purchase rights-of-way and make surveys for the necessary projects and to let all contracts for the construction of the project necessary to such relocations, rearrangements, or alterations in the same manner as now provided by the laws of this state.

Source: SL 1953, ch 156, § 2; SDC Supp 1960, § 28.06A02.



§ 31-3-43 Notice of proposed change--Publication.

31-3-43. Notice of proposed change--Publication. No changes in the location of any highway or part of a highway or system of highways as contemplated, shall be entered into pursuant to § 31-3-41 until notice of the proposed changes of such highways shall have been published in the legal newspaper of the county in which said proposed changes are to be made. Said notice shall be published for two successive weeks, once each week, and not less than ten days prior to the adoption of any such proposed changes and which said notice shall state the time and place when and where any person interested may appear and be heard upon any objections they may wish to assert in opposition to any such proposed changes in relocation or establishing of any highways or parts of highways.

Source: SL 1953, ch 156, § 2; SDC Supp 1960, § 28.06A02.



§ 31-3-44 Highways within extraterritorial area of municipality.

31-3-44. Highways within extraterritorial area of municipality. Any resolution and order of the township board of supervisors or the board of county commissioners to vacate, change, or locate a highway within a township or within a county and within the extraterritorial area of a municipality as defined in § 11-6-10 shall be subject to the approval of the governing board of the municipality exercising comprehensive planning and zoning powers within such extraterritorial area.

Source: SL 1984, ch 208, § 1.



§ 31-3-45 Rights of utilities unaffected.

31-3-45. Rights of utilities unaffected. No vacation, change, or relocation of any highway as provided for in this chapter shall diminish any existing right of use enjoyed by any public utility, municipally owned utility, or cooperative utility which provides electricity, gas, water, or telephone service.

Source: SL 1985, ch 233, § 21.



§ 31-3-46 Procedures for highway appeals from township board of supervisors.

31-3-46. Procedures for highway appeals from township board of supervisors. Upon the filing of a notice of appeal pursuant to § 31-3-14 and unless a petition or motion is filed with circuit court, the question shall be submitted to a vote of the voters at the next regular or special township meeting of the voters. The township clerk shall in the notice of such meeting state that the question of vacating, changing, or locating such highway shall be submitted to a vote of the voters. The result of the vote upon such question shall be spread upon the minutes of the meeting and the decision of the voters upon such question is final. If a two-thirds majority of the votes cast is in favor of vacating, changing, or locating the highway, the highway shall be vacated, changed, or located without further proceedings.

Source: SL 1994, ch 236.






Chapter 04 - State Trunk Highway System

§ 31-4-1 State trunk highway system designated by Legislature--Primary factors to be considered--Limitation on removal from state trunk highway system.

31-4-1. State trunk highway system designated by Legislature--Primary factors to be considered--Limitation on removal from state trunk highway system. The state trunk highway system shall be as designated by the Legislature in statute. In designating the state trunk highway system, the Legislature shall consider, but not be limited to, the following primary factors:

(1) Highways which are functionally classified as arterials as approved by the Federal Highway Administration and which provide farm to market access;

(2) Highways providing service to a state or federal recreational access area;

(3) The proximity of other state trunk highways and highways providing duplicating or similar service;

(4) The cost of construction, maintenance, right-of-way, and the extent of needs on the state system;

(5) The traffic volumes and other traffic survey data; and

(6) The desirability of providing an integrated system to serve interstate travel, county seats, and cities of four hundred fifty population or greater.

An existing highway segment may not be removed from the state trunk highway system unless an agreement for transfer of maintenance responsibility has been executed by the Department of Transportation and the local government unit to which the title and maintenance responsibility would be transferred.

Source: SDC 1939, § 28.0209; SL 1939, ch 107, § 1; SL 1953, ch 139; SL 1999, ch 148, § 1.



§ 31-4-2 Repealed.

31-4-2. Repealed by SL 2010, ch 145, § 15.



§ 31-4-3 Inclusion of city streets in system.

31-4-3. Inclusion of city streets in system. The Department of Transportation may at its discretion extend the state trunk highway system to include any street or streets within the limits of any first or second class municipality if necessary to make a continuous route for any state trunk highway through the municipality.

Source: SDC 1939, § 28.0209 as added by SL 1939, ch 107, § 1; SL 1953, ch 139.



§ 31-4-4 Relocations, additions, and alterations in system--Purposes.

31-4-4. Relocations, additions, and alterations in system--Purposes. No change may be made in the state trunk highway system, except that the transportation commission may make relocations, additions, and alterations in portions of the system it considers necessary for the purpose of bringing into and connecting the system with all presently unconnected first and second class municipalities having a population of more than four hundred fifty according to the last federal census and for shortening the system distances between the interconnected county seats and connected municipalities of four hundred fifty or more population. The commission may also make relocations, additions, and alterations which make continuous the route of any state trunk highway through any municipality of over twenty-five hundred population or to improve the highway grade, or to eliminate a railroad crossing or crossings, or to avoid heavy city street traffic, or to construct a bypass around or alternate route through a municipality, with the consent of the governing body of such municipality affected and with a limitation of a maximum of five miles in length on each addition.

Source: SL 1919, ch 333, § 46; SL 1923, ch 284, § 3; SDC 1939, § 28.0210; SL 1939, ch 107, § 2; SL 1957, ch 123; SL 1964, ch 94; SL 1968, ch 124; SL 1984, ch 209, § 1.



§ 31-4-5 State maintenance of streets included in state trunk highway system--Snow removal excepted.

31-4-5. State maintenance of streets included in state trunk highway system--Snow removal excepted. If any state trunk highway includes a connecting street within a municipality over twenty-five hundred population, the Department of Transportation shall maintain the street. However, the snow removal from the street is the duty of the first or second class municipality within whose boundaries the street lies.

Source: SDC 1939, § 28.0210 as added by SL 1939, ch 107, § 2; SL 1957, ch 123; SL 1964, ch 94; SL 1968, ch 124; SL 2010, ch 145, § 16.



§ 31-4-6 Change ceasing to interconnect certain municipalities prohibited.

31-4-6. Change ceasing to interconnect certain municipalities prohibited. No change may be made so that the state trunk highway system ceases to interconnect every county seat or to connect every first or second class municipality having a population of twenty-five hundred or more by the last federal census.

Source: SDC 1939, § 28.0210 as added by SL 1939, ch 107, § 2; SL 1957, ch 123; SL 1964, ch 94; SL 1968, ch 124; SL 2010, ch 145, § 17.



§ 31-4-7 Hearing on change--Notice, publication, and contents--Right to appear.

31-4-7. Hearing on change--Notice, publication, and contents--Right to appear. Before any change is made in the state trunk highway system, the Transportation Commission shall fix a time and place for hearing, and give notice of the hearing in all legal weekly newspapers in each of the counties in which any part or portion of the change, addition, relocation, or alteration of the trunk highway system is proposed, for two successive weeks. The last publication shall be at least ten days prior to the date set for hearing. The notice shall state the proposed change, addition, relocation, or alteration of the trunk highway system, and the time and place of the hearing. Any person interested may appear at the hearing for or in opposition to the proposed change, addition, relocation, or alteration.

Source: SL 1923, ch 284, § 3; SDC 1939, § 28.0210; SL 1939, ch 107, § 2; SL 1957, ch 123; SL 1964, ch 94; SL 1968, ch 124; SL 1984, ch 209, § 2.



§ 31-4-8 Rerouting of trunk highways onto interstate highways.

31-4-8. Rerouting of trunk highways onto interstate highways. The department may reroute portions of the state trunk highway system onto the national system of interstate highways. The department may delete portions of the state trunk highway system if they have been rerouted onto the national system of interstate highways if feasible and in the best interest of the State of South Dakota.

Source: SL 1963, ch 192; SL 2010, ch 145, § 18.



§ 31-4-9 to 31-4-12. Repealed.

31-4-9 to 31-4-12. Repealed by SL 2010, ch 145, §§ 19 to 22.



§ 31-4-13 Official map of system--Alterations or additions.

31-4-13. Official map of system--Alterations or additions. The Department of Transportation shall prepare and maintain in its offices at Pierre an official map of the State of South Dakota showing the exact location of the state trunk highway system as created in this chapter. Any alteration or addition to the system shall be entered upon the map.

Source: SL 1919, ch 333, § 46; SL 1923, ch 284, § 3; SDC 1939, §§ 28.0209, 28.0210; SL 1939, ch 107, § 2; SL 1949, ch 113, § 2; SL 1953, ch 139; SL 1957, ch 123; SDC Supp 1960, § 28.0209-1; SL 1964, ch 94; SL 1968, ch 124; SL 2009, ch 144, § 1.



§ 31-4-14 Control and supervision of system by department.

31-4-14. Control and supervision of system by department. All marking, surveying, construction, repairing, and maintenance of the state trunk highway system is under the control and supervision of the department. The department shall administer the laws relative thereto.

Source: SL 1919, ch 333, § 51; SDC 1939, § 28.0211; SL 1957, ch 124; SL 1965, ch 132; SL 2010, ch 145, § 23.



§ 31-4-14.1 Restriction or closing of highway by secretary of transportation and secretary of public safety due to inclement weather.

31-4-14.1. Restriction or closing of highway by secretary of transportation and secretary of public safety due to inclement weather. The secretary of transportation and the secretary of public safety may restrict the use of any state trunk highway if they agree the restriction of use or closing is necessary for the protection and safety of the public due to inclement weather.

Source: SL 1980, ch 208, § 1; SL 2006, ch 154, § 1.



§ 31-4-14.2 Notice of closure or use restriction.

31-4-14.2. Notice of closure or use restriction. Notice to the public that a state trunk highway is closed or its use is restricted shall be given in one or more of the following forms:

(1) Erection of suitable barriers upon the highway to restrict or prohibit travel;

(2) Issue warning and notice of the condition of the highway for travel in generally available media outlets;

(3) Post signs for direction of traffic upon the highway relative to use or nonuse of the highway;

(4) Place warning devices on the highway; or

(5) Place flagmen to warn, detour, or direct traffic on the highway.
Source: SL 1980, ch 208, § 2; SL 1996, ch 188, § 2; SL 2010, ch 146, § 1.



§ 31-4-14.3 Failure to observe notice of closure or use restriction as misdemeanor--Violators subject to action for civil penalty and cost of rescue.

31-4-14.3. Failure to observe notice of closure or use restriction as misdemeanor--Violators subject to action for civil penalty and cost of rescue. Any person who fails to observe any sign, marker, warning, notice or direction, or barrier placed or given under § 31-4-14.2 is guilty of a Class 2 misdemeanor. Any unauthorized presence on a closed highway is evidence of a violation of this section. If, as a result of a knowing violation of this section for failure to observe a notice provided pursuant to § 31-4-14.2, any agency of the State of South Dakota or any governmental subdivision incurs any costs for the purpose of rescuing the violator, any passengers, or the vehicle operated by the violator, the violator is subject to a civil action by the State of South Dakota in circuit court for the recovery of a civil penalty of up to one thousand dollars and the actual cost of any such rescue, in an amount not to exceed ten thousand dollars.

Source: SL 1980, ch 208, § 3; SL 1997, ch 175, § 1; SL 2010, ch 146, § 2.



§ 31-4-14.4 Restriction of use of state trunk highways through highway work zones.

31-4-14.4. Restriction of use of state trunk highways through highway work zones. The secretary of the Department of Transportation, after consultation with the secretary of the Department of Public Safety, may restrict the use of any state trunk highway through a highway work zone by any vehicle or class of vehicle, if the restriction is necessary for the protection and safety of highway workers and the traveling public. Notice to the public of the restriction shall be given as provided in § 31-4-14.2. Any person who fails to observe any sign, marker, warning, notice or direction, or barrier erected pursuant to this section shall be given a warning by the highway patrol or local law enforcement officer. The warning shall direct the person driving the vehicle how to proceed out of and around the highway work zone. Any person who fails to comply with the warning is guilty of a Class 2 misdemeanor. No other penalty may be assessed for a violation of this section.

Source: SL 1996, ch 188, § 1; SL 2004, ch 17, § 37.



§ 31-4-14.5 Minimum maintenance road designation--Opportunity for public input--Maintenance level required.

31-4-14.5. Minimum maintenance road designation--Opportunity for public input--Maintenance level required. The Transportation Commission may designate, by rules promulgated pursuant to chapter 1-26, a segment of the state trunk highway system as a minimum maintenance road if the commission determines that the segment is used only occasionally or intermittently for passenger or commercial travel. The commission shall publish a list of the state highway segments proposed to be designated as minimum maintenance segments each year and provide an opportunity for public input pursuant to chapter 1-26 before making the final designations. The commission shall identify the beginning and end points of the segment designated as minimum maintenance. A minimum maintenance segment may be maintained at a level less than the minimum standards for full maintenance roads, but shall be maintained at the level required to serve the occasional or intermittent traffic.

Source: SL 1999, ch 148, § 2.



§ 31-4-14.6 Signs required on minimum maintenance roads--Travel at driver's risk--Sign as evidence of adequate notice.

31-4-14.6. Signs required on minimum maintenance roads--Travel at driver's risk--Sign as evidence of adequate notice. The Department of Transportation shall post signs on a minimum maintenance segment of road to notify motor vehicle drivers that it is a minimum maintenance segment and that travel on the road is at the driver's own risk. The signs shall be posted at the entry points to and at regular intervals along a minimum maintenance segment. A properly posted sign is prima facie evidence that adequate notice of a minimum maintenance has been given to the motor vehicle driver.

Source: SL 1999, ch 148, § 3.



§ 31-4-15 Repealed.

31-4-15. Repealed by SL 2010, ch 145, § 24.



§ 31-4-15.1 Fishing, jumping, or diving from bridge prohibited--Violation as misdemeanor.

31-4-15.1. Fishing, jumping, or diving from bridge prohibited--Violation as misdemeanor. No person may fish, jump, or dive from a bridge on the state trunk highway system except as provided in § 31-4-15.2. A violation of this section is a Class 2 misdemeanor.

Source: SL 1987, ch. 210, § 40.



§ 31-4-15.2 Fishing from bridge--Signs.

31-4-15.2. Fishing from bridge--Signs. The Transportation Commission may by rules promulgated pursuant to chapter 1-26 allow persons to fish from a bridge on the state trunk highway system. If such a rule is promulgated the bridge shall be signed to indicate that fishing is allowed from the bridge.

Source: SL 1987, ch 210, § 41.



§ 31-4-16 to 31-4-129. Repealed.

31-4-16 to 31-4-129. Repealed by SL 1968, ch 123, § 2; SL 1982, ch 220, § 1; SL 1983, ch 225, §§ 2-4, 6-8, 10, 14, 15, 18, 19, 25-29, 31, 32, 35-39, 42, 45, 49, 51-55; SL 1984, ch 209, § 121; SL 1984, ch 210



§ 31-4-130 State Highway 10 from Pollock to Minnesota.

31-4-130. State Highway 10 from Pollock to Minnesota. The state trunk highway system includes the following in Campbell, McPherson, Brown, Marshall, and Roberts counties:

(1) From a point on State Highway 1804 near the north line of section twenty-one, township one hundred twenty-eight north, range seventy-eight west, thence northeast via Pollock and east to U.S. Highway 83 north of Herreid near the northeast corner of section eighteen, township one hundred twenty-eight north, range seventy-six west;

(2) From a point on U.S. Highway 83 north of Mound City near the northwest corner of section five, township one hundred twenty-six north, range seventy-six west, thence easterly via Eureka and Leola to U.S. Highway 281 north of Aberdeen near the northeast corner of section twenty-two, township one hundred twenty-six north, range sixty-four west;

(3) From a point on U.S. Highway 281 north of Aberdeen near the northwest corner of section two, township one hundred twenty-six north, range sixty-four west, thence easterly via Britton, Lake City, and Sisseton to the Minnesota state line on the east line of section thirteen, township one hundred twenty-five north, range fifty west.
Source: SL 1984, ch 209, § 3.



§ 31-4-131 State Highway 11 from Elk Point to Minnesota.

31-4-131. State Highway 11 from Elk Point to Minnesota. The state trunk highway system includes the following in Union, Lincoln, and Minnehaha counties:

(1) From a point on Interstate Highway 29 Business Loop near the west quarter corner of section nineteen, township ninety-one north, range forty-nine west, thence north via Elk Point to State Highway 50 north of Elk Point near the northwest corner of section thirty, township ninety-two north, range forty-nine west;

(2) From a point on State Highway 48 south of Alcester near the southwest corner of section twenty-two, township ninety-three north, range forty-nine west, thence northerly to State Highway 42 southeast of Sioux Falls near the northeast corner of section twenty-four, township one hundred one north, range forty-nine west;

(3) From a point on State Highway 42 east of Sioux Falls south of the northeast corner of section twenty-eight, township one hundred one north, range forty-eight west, thence northerly via Brandon to the Minnesota state line near the northeast corner of section three, township one hundred four north, range forty-seven west.
Source: SL 1984, ch 209, § 4; SL 1994, ch 237, § 8.



§ 31-4-132 U.S. Highway 12 from North Dakota to Minnesota.

31-4-132. U.S. Highway 12 from North Dakota to Minnesota. The state trunk highway system includes the following in Perkins, Corson, Walworth, Edmunds, Brown, Day, Roberts, and Grant counties:

From the North Dakota state line on the north line of section twenty-one, township twenty-three north, range fourteen east, thence easterly via Lemmon, Morristown, McIntosh, McLaughlin, Mobridge, Selby, Bowdle, Roscoe, Ipswich, Aberdeen, Groton, Bristol, Webster, Waubay, Milbank, and Big Stone City to the Minnesota state line near the east quarter corner of section seventeen, township one hundred twenty-one north, range forty-six west.

Source: SL 1984, ch 209, § 5.



§ 31-4-133 State Highway 13 from State Highway 34 to U.S. Highway 14.

31-4-133. State Highway 13 from State Highway 34 to U.S. Highway 14. The state trunk highway system includes the following in Moody and Brookings counties:

From a point on State Highway 34 south of Flandreau near the southwest corner of section three, township one hundred six north, range forty-eight west, thence northerly via Flandreau and Elkton to U.S. Highway 14 north of Elkton near the northeast corner of section eight, township one hundred nine north, range forty-seven west.

Source: SL 1984, ch 209, § 6.



§ 31-4-134 U.S. Highway 14 from Interstate Highway 90 to Minnesota.

31-4-134. U.S. Highway 14 from Interstate Highway 90 to Minnesota. The state trunk highway system includes the following in Pennington, Jackson, Haakon, Stanley, Hughes, Hyde, Hand, Beadle, Kingsbury, and Brookings counties:

From a point on Interstate Highway 90 east of Wall near the center of section four, township one south, range sixteen east, thence easterly via Quinn, Cottonwood, Philip, Midland, Fort Pierre, Pierre, Blunt, Miller, St. Lawrence, Wessington, Wolsey, Huron, Cavour, Iroquois, DeSmet, Lake Preston, Arlington, Volga, and Brookings to the Minnesota state line near the southeast corner of section five, township one hundred nine north, range forty-seven west.

Source: SL 1984, ch 209, § 7.



§ 31-4-135 U.S. Highway 14 Alternate from Interstate Highway 90 at Spearfish via Lead-Deadwood to Interstate Highway 90 at Sturgis.

31-4-135. U.S. Highway 14 Alternate from Interstate Highway 90 at Spearfish via Lead-Deadwood to Interstate Highway 90 at Sturgis. The state trunk highway system includes the following in Lawrence and Meade counties:

From a point on Interstate Highway 90 in the southeast quarter of section thirteen, township six north, range two east, thence southerly and northeasterly via Spearfish, Spearfish Canyon, Lead, Deadwood, and Sturgis to Interstate Highway 90 near the southeast corner of section five, township five north, range five east.

Source: SL 1984, ch 209, § 8.



§ 31-4-136 U.S. Highway 14 Bypasses at Pierre and Brookings.

31-4-136. U.S. Highway 14 Bypasses at Pierre and Brookings. The state trunk highway system includes the following in Hughes and Brookings counties:

(1) From a point on U.S. Highway 14 easterly to State Highway 34, thence north via Pierre to U.S. Highway 14;

(2) From a point on U.S. Highway 14 west of Brookings, thence easterly via Brookings to U.S. Highway 14 east of Brookings.
Source: SL 1984, ch 209, § 9; SL 2005, ch 150, § 1.



§ 31-4-137 State Highway 15 from State Highway 28 to Interstate Highway 29.

31-4-137. State Highway 15 from State Highway 28 to Interstate Highway 29. The state trunk highway system includes the following in Deuel, Grant, and Roberts counties:

(1) From a point on State Highway 28 west of Toronto near the southwest corner of section twenty-three, township one hundred thirteen north, range forty-nine west, thence north via Clear Lake and Altamont to U.S. Highway 212 north of Altamont near the southeast corner of section thirty-four, township one hundred seventeen north, range forty-nine west;

(2) From a point on U.S. Highway 212 south of Milbank near the southwest corner of section eighteen, township one hundred seventeen north, range forty-eight west, thence north to State Highway 20 south of Milbank near the southwest corner of section nineteen, township one hundred eighteen north, range forty-eight west;

(3) From a point on State Highway 20 south of Milbank near the southwest corner of section eighteen, township one hundred nineteen north, range forty-eight west, thence north and west via Milbank to Interstate Highway 29 near the west line of section twenty-six, township one hundred twenty-three north, range fifty-one west.
Source: SL 1984, ch 209, § 10.



§ 31-4-138 U.S. Highway 16 from Wyoming to Interstate Highway 190.

31-4-138. U.S. Highway 16 from Wyoming to Interstate Highway 190. The state trunk highway system includes the following in Custer and Pennington counties:

From a point on the Wyoming state line on the west line of section thirty, township three south, range one east, thence easterly and northeasterly via Custer and Hill City to the intersection of 8th Street and Omaha Street in Rapid City, thence westerly to Interstate Highway 190 at the intersection of West Boulevard and Omaha Street.

Source: SL 1984, ch 209, § 11.



§ 31-4-139 U.S. Highway 16 Alternate from U.S. Highway 16 at Custer via Keystone to U.S. Highway 16.

31-4-139. U.S. Highway 16 Alternate from U.S. Highway 16 at Custer via Keystone to U.S. Highway 16. The state trunk highway system includes the following in Custer and Pennington counties:

From a point on U.S. Highway 16 in Custer near the northeast corner of section twenty-six, township three south, range four east, thence easterly and northerly via Custer and Keystone to U.S. Highway 16 north of Keystone on the north line of section thirty-one, township one south, range six east.

Source: SL 1984, ch 209, § 12.



§ 31-4-139.1 U.S. Highway 16B from U.S. Highway 16 to Interstate Highway 90.

31-4-139.1. U.S. Highway 16B from U.S. Highway 16 to Interstate Highway 90. The state trunk highway system includes the following in Pennington County:

From a point on U.S. Highway 16 near the east-west quarter line of section twenty-six, township one north, range seven east, thence east and northerly to a point on Interstate Highway 90.

Source: SL 1988, ch 232; SL 1994, ch 237, § 1.



§ 31-4-140 State Highway 17 from State Highway 44 to State Highway 42.

31-4-140. State Highway 17 from State Highway 44 to State Highway 42. The state trunk highway system includes the following in Lincoln and Minnehaha counties:

(1) From a point on State Highway 44 at Lennox near the southwest corner of section thirty-three, township ninety-nine north, range fifty-one west, thence north via Lennox to a point fifty feet south of the centerline of 278th Street at its intersection with State Highway 17;

(2) From the Minnehaha County-Lincoln County line north to State Highway 42 west of Sioux Falls near the northwest corner of section nineteen, township one hundred one north, range fifty west.
Source: SL 1984, ch 209, § 13; SL 1994, ch 237, § 15; SL 2016, ch 151, § 1.



§ 31-4-141 U.S. Highway 18 from Wyoming to Iowa.

31-4-141. U.S. Highway 18 from Wyoming to Iowa. The state trunk highway system includes the following in Fall River, Oglala Lakota, Bennett, Todd, Tripp, Gregory, Charles Mix, Douglas, Hutchinson, Turner, and Lincoln counties:

(1) From a point on the Wyoming state line near the northwest corner of section six, township nine south, range one east, thence easterly via Edgemont, Hot Springs, Martin, Mission, Winner, Colome, Gregory, Burke, Bonesteel, Lake Andes, Ravinia, Olivet, Menno, and Davis to Interstate Highway 29 southwest of Canton near the north line of section six, township ninety-seven north, range fifty west;

(2) From a point on Interstate Highway 29 west of Canton near the north line of section nineteen, township ninety-eight north, range fifty west, thence east via Canton to the Iowa state line east of Canton in the southwest quarter of section sixteen, township ninety-eight north, range forty-eight west.
Source: SL 1984, ch 209, § 14; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 31-4-142 U.S. Highway 18 Hot Springs Bypass from U.S. Highway 18 to U.S. Highway 18.

31-4-142. U.S. Highway 18 Hot Springs Bypass from U.S. Highway 18 to U.S. Highway 18. The state trunk highway system includes the following in Fall River County:

From a point on U.S. Highway 18 in Hot Springs in the northwest quarter of section twenty-three, township seven south, range five east, thence southeasterly via Hot Springs to U.S. Highway 18 in the southeast quarter of section twenty-four, township seven south, range five east.

Source: SL 1984, ch 209, § 15.



§ 31-4-143 State Highway 19 from Nebraska to State Highway 34.

31-4-143. State Highway 19 from Nebraska to State Highway 34. The state trunk highway system includes the following in Clay, Turner, Minnehaha, and Lake counties:

(1) From a point on the Nebraska state line south of Vermillion, thence northerly via Vermillion to State Highway 46 south of Centerville;

(2) From a point on State Highway 46 east of Irene, thence north via Viborg, Parker, and Humboldt to State Highway 34 southeast of Madison.
Source: SL 1984, ch 209, § 16; SL 2002, ch 141, § 1.



§ 31-4-144 State Highway 19 Alternate from State Highway 46 via Centerville to State Highway 19.

31-4-144. State Highway 19 Alternate from State Highway 46 via Centerville to State Highway 19. The state trunk highway system includes the following in Turner County:

From a point on State Highway 46 south of Centerville near the southwest corner of section thirty-five, township ninety-six north, range fifty-two west, thence north and west via Centerville to State Highway 19 west of Centerville near the southwest corner of section twenty-three, township ninety-six north, range fifty-three west.

Source: SL 1984, ch 209, § 17.



§ 31-4-145 State Highway 20 from Montana to Minnesota.

31-4-145. State Highway 20 from Montana to Minnesota. The state trunk highway system includes the following in Harding, Perkins, Ziebach, Dewey, Corson, Walworth, Potter, Faulk, Spink, Clark, Codington, and Grant counties:

(1) From a point on the Montana state line southwest of Camp Crook in section seven, township eighteen north, range one east, thence easterly via Camp Crook and Buffalo to U.S. Highway 85 near the east line of section thirty, township nineteen north, range five east;

(2) From a point on U.S. Highway 85 south of Buffalo near the southeast corner of section thirty-one, township nineteen north, range five east, thence easterly via Bison and Timber Lake to U.S. Highway 12 in the southwest quarter of section thirty-three, township nineteen north, range twenty-nine east;

(3) From a point on U.S. Highway 83 south of Selby near the northwest corner of section six, township one hundred twenty north, range seventy-six west, thence east to State Highway 47 west of Hoven near the north line of section five, township one hundred twenty north, range seventy-four west;

(4) From a point on State Highway 47 south of Hoven near the northwest corner of section twenty-one, township one hundred twenty north, range seventy-four west, thence easterly via Onaka to State Highway 45 near the northeast corner of section twenty-eight, township one hundred twenty north, range sixty-eight west;

(5) From a point on State Highway 45 northeast of Faulkton near the northwest corner of section three, township one hundred nineteen north, range sixty-eight west, thence easterly via Florence and Watertown to U.S. Highway 212 near the southeast corner of section thirty-six, township one hundred seventeen north, range fifty-three west;

(6) From a point west of Interstate Highway 29 north of Watertown near the northwest corner of section seven, township one hundred nineteen north, range fifty-one west, thence east, south and east via South Shore to the Minnesota state line east of the northeast corner of section twenty-eight, township one hundred eighteen north, range forty-seven west.
Source: SL 1984, ch 209, § 18.



§ 31-4-146 State Highway 21 from State Highway 28 to U.S. Highway 81.

31-4-146. State Highway 21 from State Highway 28 to U.S. Highway 81. The state trunk highway system includes the following in Hamlin County:

From a point on State Highway 28 at Lake Norden near the south line of section seventeen, township one hundred thirteen north, range fifty-three west, thence northerly and east via Hayti to U.S. Highway 81 east of Hayti near the northeast corner of section twenty-five, township one hundred fourteen north, range fifty-three west.

Source: SL 1984, ch 209, § 19.



§ 31-4-147 State Highway 22 from U.S. Highway 212 to Minnesota.

31-4-147. State Highway 22 from U.S. Highway 212 to Minnesota. The state trunk highway system includes the following in Hamlin and Deuel counties:

(1) From Hazel to U.S. Highway 81 south of Watertown near the northeast corner of section nineteen, township one hundred fifteen north, range fifty-two west;

(2) From a point on U.S. Highway 81 south of Watertown near the northwest corner of section thirty-two, township one hundred fifteen north, range fifty-two west, thence easterly to the Minnesota state line east of the southwest corner of section thirty-three, township one hundred fifteen north, range forty-seven west.
Source: SL 1984, ch 209, § 20; SL 1992, ch 202, § 1.



§ 31-4-148 State Highway 25 from State Highway 50 to North Dakota.

31-4-148. State Highway 25 from State Highway 50 to North Dakota. The state trunk highway system includes the following in Bon Homme, Hutchinson, Hanson, Miner, Kingsbury, Clark, Day, Marshall, and Roberts counties:

(1) From a point on State Highway 50 east of Tyndall thence north via Scotland to U.S. Highway 18;

(2) From a point on State Highway 262 thence northerly to State Highway 34 east of Roswell;

(3) From a point on State Highway 34 west of Howard thence north via DeSmet to State Highway 28 southeast of Willow Lake;

(4) From a point on State Highway 28 east of Willow Lake thence north to U.S. Highway 212 east of Clark;

(5) From a point on U.S. Highway 212 west of Henry thence northerly via Webster to State Highway 10;

(6) From a point on State Highway 10 east of Lake City thence northeasterly via Veblen to the North Dakota state line.
Source: SL 1984, ch 209, § 21; SL 1986, ch 236, § 2; SL 1992, ch 202, § 2; SL 2008, ch 145, § 1.



§ 31-4-149 State Highway 26 from State Highway 47 to U.S. Highway 281.

31-4-149. State Highway 26 from State Highway 47 to U.S. Highway 281. The state trunk highway system includes the following in Sully, Hyde, Hand, and Spink counties:

(1) From a point on State Highway 47 north of Highmore near the northwest corner of section thirteen, township one hundred fifteen north, range seventy-two west, thence east to State Highway 45 north of Miller near the northeast corner of section fifteen, township one hundred fifteen north, range sixty-eight west;

(2) From a point on State Highway 45 north of Miller near the northwest corner of section twenty-three, township one hundred fifteen north, range sixty-eight west, thence easterly to U.S. Highway 281 south of Redfield near the northeast corner of section thirty-three, township one hundred sixteen north, range sixty-four west.
Source: SL 1984, ch 209, § 22; SL 1989, ch 250, § 1.



§ 31-4-150 State Highway 27 from U.S. Highway 12 to North Dakota.

31-4-150. State Highway 27 from U.S. Highway 12 to North Dakota. The state trunk highway system includes the following in Day and Marshall counties:

(1) From a point on U.S. Highway 12 southeast of Andover near the southeast corner of section eighteen, township one hundred twenty-two north, range fifty-eight west, thence northerly via Langford and Britton to State Highway 10 near the northeast corner of section twenty-six, township one hundred twenty-seven north, range fifty-eight west;

(2) From a point on State Highway 10 east of Britton near the southeast corner of section twenty-three, township one hundred twenty-seven north, range fifty-seven west, thence north to the North Dakota state line near the northeast corner of section two, township one hundred twenty-eight north, range fifty-seven west.
Source: SL 1984, ch 209, § 23.



§ 31-4-151 State Highway 28 from U.S. Highway 281 to Minnesota.

31-4-151. State Highway 28 from U.S. Highway 281 to Minnesota. The state trunk highway system includes the following in Spink, Clark, Hamlin, and Deuel counties:

(1) From a point on U.S. Highway 281 south of Redfield near the southwest corner of section thirty-five, township one hundred fourteen north, range sixty-four west, thence easterly via Willow Lake and Bryant to U.S. Highway 81 south of Watertown near the southeast corner of section thirteen, township one hundred thirteen north, range fifty-three west;

(2) From a point on U.S. Highway 81 south of Watertown near the northwest corner of section eighteen, township one hundred thirteen north, range fifty-two west, thence easterly via Estelline and Toronto to the Minnesota state line east of the northeast corner of section twenty-eight, township one hundred thirteen north, range forty-seven west.
Source: SL 1984, ch 209, § 24.



§ 31-4-152 Interstate Highway 29 from Iowa to North Dakota.

31-4-152. Interstate Highway 29 from Iowa to North Dakota. The state trunk highway system includes the following in Union, Lincoln, Minnehaha, Moody, Brookings, Deuel, Hamlin, Codington, Grant, and Roberts counties:

From a point on the Iowa state line near the center of section twenty-six, township eighty-nine north, range forty-eight west, thence northerly via North Sioux City, Sioux Falls, Brookings, and Watertown to the North Dakota state line on the north line of section thirty, township one hundred twenty-nine north, range forty-nine west.

Source: SL 1984, ch 209, § 25.



§ 31-4-153 Interstate Highway 29 Business Loop from Interstate Highway 29 via Elk Point to Interstate Highway 29.

31-4-153. Interstate Highway 29 Business Loop from Interstate Highway 29 via Elk Point to Interstate Highway 29. The state trunk highway system includes the following in Union county:

From a point on Interstate Highway 29 southeast of Elk Point north of the southwest corner of section twenty-nine, township ninety-one north, range forty-nine west, thence northwesterly via Elk Point to Interstate Highway 29 on the south line of section thirteen, township ninety-one north, range fifty west.

Source: SL 1984, ch 209, § 26.



§ 31-4-154 State Highway 30 from west of Interstate Highway 29 to Minnesota.

31-4-154. State Highway 30 from west of Interstate Highway 29 to Minnesota. The state trunk highway system includes the following in Brookings county:

From a point west of Interstate Highway 29 near the southwest corner of section twelve, township one hundred eleven north, range fifty west, thence easterly to the Minnesota state line near the south quarter corner of section three, township one hundred eleven north, range forty-seven west.

Source: SL 1984, ch 209, § 27.



§ 31-4-155 State Highway 32 from Interstate Highway 29 to State Highway 13.

31-4-155. State Highway 32 from Interstate Highway 29 to State Highway 13. The state trunk highway system includes the following in Moody County:

From a point on Interstate Highway 29 near the north line of section thirty, township one hundred seven north, range forty-nine west, thence east via Flandreau to State Highway 13 near the east line of section twenty-eight, township one hundred seven north, range forty-eight west.

Source: SL 1984, ch 209, § 28.



§ 31-4-156 State Highway 34 from Wyoming to Minnesota.

31-4-156. State Highway 34 from Wyoming to Minnesota. The state trunk highway system includes the following in Butte, Lawrence, Meade, Ziebach, Haakon, Stanley, Hughes, Hyde, Buffalo, Jerauld, Sanborn, Miner, Lake, and Moody counties:

(1) From a point on the Wyoming state line southeasterly to Interstate Highway 90;

(2) From a point on Interstate Highway 90 easterly via Sturgis to U.S. Highway 14;

(3) From a point on U.S. Highway 14B in Pierre, thence easterly via Pierre, Wessington Springs, Lane, Woonsocket, Artesian, Roswell, Vilas and Howard to U.S. Highway 81;

(4) From a point on U.S. Highway 81 at Madison easterly via Madison, Colman, and Egan to the Minnesota state line.
Source: SL 1984, ch 209, § 29; SL 2005, ch 150, § 2.



§ 31-4-157 State Highway 36 from U.S. Highway 16 Alternate to State Highway 79.

31-4-157. State Highway 36 from U.S. Highway 16 Alternate to State Highway 79. The state trunk highway system includes the following in Custer County:

From a point on U.S. Highway 16 Alternate east of Custer near the east quarter corner of section twenty-four, township three south, range six east, northeasterly to State Highway 79 south of Hermosa near the southeast corner of section thirty-one, township two south, range eight east.

Source: SL 1984, ch 209, § 30.



§ 31-4-158 State Highway 37 from the Missouri River to North Dakota.

31-4-158. State Highway 37 from the Missouri River to North Dakota. The state trunk highway system includes the following in Bon Homme, Hutchinson, Davison, Sanborn, Beadle, Spink, and Brown counties:

(1) From a point southwest of Springfield in section nineteen, township ninety-two north, range sixty west, thence northeasterly to State Highway 50 west of Tyndall south of the northwest corner of section one, township ninety-four north, range sixty west;

(2) From a point on State Highway 50 east of Avon near the southwest corner of section thirty-two, township ninety-five north, range sixty west, thence northerly via Mitchell to State Highway 34 north of Mitchell near the northeast corner of section nine, township one hundred six north, range sixty west;

(3) From a point on State Highway 34 east of Woonsocket near the southwest corner of section nineteen, township one hundred seven north, range sixty-one west, thence northerly via Huron to U.S. Highway 212 east of Redfield east of the northwest corner of section six, township one hundred sixteen north, range sixty-one west;

(4) From a point on U.S. Highway 212 south of Doland near the southwest corner of section thirty-six, township one hundred seventeen north, range sixty-one west, thence north via Doland to State Highway 20 north of Doland near the northeast corner of section twenty-four, township one hundred nineteen north, range sixty-one west;

(5) From a point on State Highway 20 at Conde near the southeast corner of section thirty-six, township one hundred twenty north, range sixty-one west, thence north via Conde and Groton to State Highway 10 west of Britton near the northeast corner of section twenty-five, township one hundred twenty-seven north, range sixty-one west;

(6) From a point on State Highway 10 west of Britton near the southwest corner of section twenty-three, township one hundred twenty-seven north, range sixty-one west, thence north to the North Dakota state line near the north quarter corner of section three, township one hundred twenty-eight north, range sixty-one west.
Source: SL 1984, ch 209, § 31; SL 2001, ch 157, § 1.



§ 31-4-159 State Highway 38 from Interstate Highway 90 Business Loop in Mitchell to Marion Road in Sioux Falls.

31-4-159. State Highway 38 from Interstate Highway 90 Business Loop in Mitchell to Marion Road in Sioux Falls. The state trunk highway system includes the following in Davison, Hanson, McCook, and Minnehaha counties.

From a point on Interstate Highway 90 Business Loop in Mitchell, thence easterly via Mitchell, Salem, Montrose, Humboldt, and Hartford to a point on Marion Road in Sioux Falls.

Source: SL 1984, ch 209, § 32; SL 1992, ch 202, § 3; SL 1994, ch 237, § 9; SL 1999, ch 147, § 1; SL 2006, ch 155, § 1.



§ 31-4-160 Repealed.

31-4-160. Repealed by SL 1994, ch 237, § 10



§ 31-4-161 State Highway 40 from U.S. Highway 16 Alternate to Cheyenne River.

31-4-161. State Highway 40 from U.S. Highway 16 Alternate to Cheyenne River. The state trunk highway system includes the following in Pennington and Custer counties:

(1) From a point on U.S. Highway 16 Alternate in Keystone in section eight, township two south, range six east, thence southeasterly via Keystone to State Highway 79 south of the northeast corner of section thirty-one, township two south, range eight east;

(2) From a point on State Highway 79 near the northeast corner of section thirty-one, township two south, range eight east, thence southeasterly to the south end of the Cheyenne River Bridge in section twenty-five, township four south, range ten east.
Source: SL 1984, ch 209, § 34.



§ 31-4-162 State Highway 42 from U.S. Highway 281 to Iowa.

31-4-162. State Highway 42 from U.S. Highway 281 to Iowa. The state trunk highway system includes the following in Aurora, Davison, Hanson, McCook, and Minnehaha counties:

(1) From a point on U.S. Highway 281 south of Stickney, thence east to the Davison County line;

(2) From a point on State Highway 37 south of Mitchell, thence east via Ethan and Bridgewater to a point on Ellis Road west of Sioux Falls;

(3) From a point on Six Mile Road east of Sioux Falls to the Iowa state line.
Source: SL 1984, ch 209, § 35; SL 1994, ch 237, § 11; SL 2006, ch 155, § 2.



§ 31-4-163 State Highway 43 from Nebraska to U.S. Highway 18.

31-4-163. State Highway 43 from Nebraska to U.S. Highway 18. The state trunk highway system includes the following in Gregory County:

From a point on the Nebraska state line near the southeast corner of section thirty-three, township ninety-five north, range sixty-eight west, thence northwesterly to near the northwest corner of section thirty-three, township ninety-five north, range sixty-eight west.

Source: SL 1984, ch 209, § 36.



§ 31-4-164 State Highway 44 from U.S. Highway 385 to Interstate Highway 29.

31-4-164. State Highway 44 from U.S. Highway 385 to Interstate Highway 29. The state trunk highway system includes the following in Pennington, Jackson, Mellette, Tripp, Gregory, Charles Mix, Douglas, Hutchinson, Turner, and Lincoln counties:

(1) From a point on U.S. Highway 385 west of Rapid City near the southeast corner of section twenty-eight, township two north, range five east, thence easterly via Rapid City to Interstate Highway 190 at the intersection of West Boulevard and Omaha Street;

(2) From a point on U.S. Highway 16 at the intersection of 8th street and Omaha Street in Rapid City easterly via Rapid City and Interior to U.S. Highway 83 at White River near the northeast corner of section three, township forty-one north, range twenty-nine west;

(3) From a point on U.S. Highway 83 south of White River in the northeast quarter of section fourteen, township forty-one north, range twenty-nine west, thence easterly via Wood to U.S. Highway 183 south of Presho near the southeast corner of section twenty-six, township one hundred north, range seventy-eight west;

(4) From a point on U.S. Highway 18 in Winner near the southwest corner of section twenty-one, township ninety-nine north, range seventy-six west, thence east via Winner and Platte to U.S. Highway 281 northwest of Armour near the southeast corner of section sixteen, township ninety-nine north, range sixty-four west;

(5) From a point on U.S. Highway 281 north of Armour near the northwest corner of section nineteen, township ninety-nine north, range sixty-three west, thence easterly via Parker, and Chancellor to Interstate Highway 29.
Source: SL 1984, ch 209, § 37; SL 1994, ch 237, § 16.



§ 31-4-165 State Highway 45 from State Highway 44 to North Dakota.

31-4-165. State Highway 45 from State Highway 44 to North Dakota. The state trunk highway system includes the following in Charles Mix, Brule, Buffalo, Hand, Faulk, Edmunds, and McPherson counties:

(1) From a point on State Highway 44 in Platte near the southwest corner of section thirteen, township ninety-nine north, range sixty-eight west, thence north via Platte to Interstate Highway 90 on the west line of section ten, township one hundred three north, range sixty-seven west;

(2) From a point on Interstate Highway 90 in the southeast quarter of section ten, township one hundred three north, range sixty-eight west, thence north via Kimball and Miller to U.S. Highway 14 in Miller in the southeast quarter of section ten, township one hundred twelve north, range sixty-eight west;

(3) From a point on U.S. Highway 14 north of Miller west of the southeast corner of section three, township one hundred twelve north, range sixty-eight west, thence north to U.S. Highway 212 near the northwest corner of section two, township one hundred sixteen north, range sixty-eight west;

(4) From a point on U.S. Highway 212 east of Faulkton near the west quarter corner of section fifteen, township one hundred eighteen north, range sixty-eight west, thence north via Ipswich to U.S. Highway 12 near the northeast corner of section twenty-eight, township one hundred twenty-three north, range sixty-eight west;

(5) From a point on U.S. Highway 12 east of Ipswich near the southeast corner of section twenty, township one hundred twenty-three north, range sixty-seven west, thence north via Leola to State Highway 10 near the northeast corner of section twenty, township one hundred twenty-six north, range sixty-seven west;

(6) From a point on State Highway 10 east of Eureka near the southwest corner of section thirty-six, township one hundred twenty-seven north, range seventy-one west, thence north to the North Dakota state line near the northeast corner of section two, township one hundred twenty-eight north, range seventy-one west.
Source: SL 1984, ch 209, § 38.



§ 31-4-166 State Highway 46 from U.S. Highway 18 to Iowa.

31-4-166. State Highway 46 from U.S. Highway 18 to Iowa. The state trunk highway system includes the following in Charles Mix, Bon Homme, Yankton, Clay, and Union counties:

From a point on U.S. Highway 18 in the southeast quarter of section four, township ninety-five north, range sixty-five west, thence east via Wagner, Irene, and Beresford to the Iowa state line near the northeast corner of section fifteen, township ninety-five north, range forty-eight west.

Source: SL 1984, ch 209, § 39.



§ 31-4-167 State Highway 47 from Nebraska to North Dakota.

31-4-167. State Highway 47 from Nebraska to North Dakota. The state trunk highway system includes the following in Gregory, Lyman, Buffalo, Hyde, Faulk, Potter, Walworth, Edmunds, and McPherson counties:

(1) From a point on the Nebraska state line south of Burke near the southwest corner of section thirty-one, township ninety-five north, range seventy-one west, thence north to U.S. Highway 18 in the northwest quarter of section thirty-one, township ninety-seven north, range seventy-one west;

(2) From a point on U.S. Highway 18 at Gregory near the southwest corner of section twelve, township ninety-seven north, range seventy-three west, thence northerly to Interstate Highway 90, thence northwesterly to Reliance, thence northeasterly to State Highway 34 near the south quarter corner of section eleven, township one hundred seven north, range seventy-two west;

(3) From a point on State Highway 34 south of Highmore north of the southeast corner of section eleven, township one hundred nine north, range seventy-two west, thence north via Highmore to U.S. Highway 212 west of Faulkton near the northeast corner of section twelve, township one hundred eighteen north, range seventy-two west;

(4) From a point on U.S. Highway 212 south of Lebanon near the southwest corner of section four, township one hundred eighteen north, range seventy-four west, thence north via Lebanon and Hoven to U.S. Highway 12 west of Bowdle near the northeast corner of section twenty-nine, township one hundred twenty-three north, range seventy-four west;

(5) From a point on U.S. Highway 12 at Bowdle south of the northwest corner of section twenty-seven, township one hundred twenty-three north, range seventy-three west, thence northerly to State Highway 10 west of Eureka near the northeast corner of section three, township one hundred twenty-six north, range seventy-three west;

(6) From a point on State Highway 10 in Eureka near the southwest corner of section thirty-six, township one hundred twenty-seven north, range seventy-three west, thence north via Eureka to the North Dakota state line near the northeast corner of section two, township one hundred twenty-eight north, range seventy-three west.
Source: SL 1984, ch 209, § 40; SL 1991, ch 231, § 3.



§ 31-4-168 State Highway 48 from Interstate Highway 29 to Iowa.

31-4-168. State Highway 48 from Interstate Highway 29 to Iowa. The state trunk highway system includes the following in Union County:

From a point on Interstate Highway 29 northwest of Elk Point near the north quarter corner of section thirty, township ninety-three north, range fifty west, thence easterly to the Iowa state line near the southwest corner of section thirty, township ninety-three north, range forty-eight west.

Source: SL 1984, ch 209, § 41.



§ 31-4-169 State Highway 49 from U.S. Highway 18 to State Highway 47.

31-4-169. State Highway 49 from U.S. Highway 18 to State Highway 47. The state trunk highway system includes the following in Tripp and Lyman counties:

From a point on U.S. Highway 18 at Colome north of the southeast corner of section thirty-three, township ninety-eight north, range seventy-five west, thence northerly to State Highway 47 south of Reliance in the southeast quarter of section fifteen, township one hundred three north, range seventy-three west.

Source: SL 1984, ch 209, § 42; SL 1986, ch 236, § 1.



§ 31-4-170 State Highway 50 from State Highway 34 to Iowa.

31-4-170. State Highway 50 from State Highway 34 to Iowa. The state trunk highway system includes the following in Buffalo, Brule, Charles Mix, Bon Homme, Yankton, Clay, and Union counties:

(1) From a point on State Highway 34 at Lee's Corner near the northeast corner of section fifteen, township one hundred seven north, range seventy-one west, thence southerly via Chamberlain to Interstate Highway 90 south of Chamberlain south of the northeast corner of section thirty-four, township one hundred four north, range seventy-one west;

(2) From a point on Interstate Highway 90 south of Pukwana near the center of section two, township one hundred three north, range seventy west, thence southerly to State Highway 44 west of Platte near the southwest corner of section seventeen, township ninety-nine north, range sixty-nine west;

(3) From a point on State Highway 44 east of Platte near the northeast corner of section twenty-four, township ninety-nine north, range sixty-seven west, thence south and east via Lake Andes to U.S. Highway 18 near the southeast corner of section five, township ninety-six north, range sixty-five west;

(4) From a point on U.S. Highway 18 east of Lake Andes near the southeast corner of section twelve, township ninety-six north, range sixty-four west, thence southeasterly to State Highway 46 west of Wagner on the south line of section thirty-three, township ninety-six north, range sixty-three west;

(5) From a point on State Highway 46 east of Wagner near the northwest corner of section one, township ninety-five north, range sixty-two west, thence southeasterly via Avon, Tyndall, and Tabor to U.S. Highway 81 north of Yankton near the southeast corner of section thirty-six, township ninety-four north, range fifty-six west;

(6) From a point on U.S. Highway 81 at the intersection of Broadway Street and 4th Street in the city of Yankton easterly via Yankton and Vermillion to the Iowa state line in section twenty-eight, township ninety-two north, range forty-nine west.
Source: SL 1984, ch 209, § 43.



§ 31-4-171 State Highway 52 from State Highway 37 to U.S. Highway 81.

31-4-171. State Highway 52 from State Highway 37 to U.S. Highway 81. The state trunk highway system includes the following in Bon Homme and Yankton counties:

(1) From a point on State Highway 37 north of Springfield near the northwest corner of section one, township ninety-three north, range sixty west, thence east to State Highway 50 south of Tabor near the southeast corner of section thirty-five, township ninety-four north, range fifty-eight west;

(2) From a point on State Highway 50 west of Yankton near the northeast corner of section three, township ninety-three north, range fifty-seven west, thence southerly and easterly via Yankton to U.S. Highway 81 at the intersection of 4th Street and Broadway Street.
Source: SL 1984, ch 209, § 44.



§ 31-4-172 State Highway 53 from south of U.S. Highway 18 to Interstate Highway 90.

31-4-172. State Highway 53 from south of U.S. Highway 18 to Interstate Highway 90. The state trunk highway system includes the following in Tripp, Mellette, and Lyman counties:

(1) From a point south of U.S. Highway 18 southwest of Winner near the southwest corner of section two, township ninety-six north, range seventy-eight west, thence north to U.S. Highway 18 near the northwest corner of section twenty-three, township ninety-nine north, range seventy-eight west;

(2) From a point on State Highway 44 east of Wood near the southwest corner of section twenty-five, township forty-one north, range twenty-six west, thence northerly to Interstate Highway 90 south of Fort Pierre in section nine, township one hundred five north, range seventy-nine west;

(3) From the Nebraska state line north and east to the point described in subdivision (1) that is near the southwest corner of section two, township ninety-six north, range seventy-eight west. (Subdivision (3) is repealed on December 31, 2012, if construction of the portion of the state trunk highway system described in subd. (3) is not complete, pursuant to SL 1996, ch 189, § 2, as amended by SL 2009, ch 146, § 1.)
Source: SL 1984, ch 209, § 45; SL 1996, ch 189, § 1.



§ 31-4-173 State Highway 63 from U.S. Highway 18 to North Dakota.

31-4-173. State Highway 63 from U.S. Highway 18 to North Dakota. The state trunk highway system includes the following in Todd, Mellette, Jackson, Haakon, Stanley, Ziebach, Dewey, and Corson counties:

(1) From a point on U.S. Highway 18 east of Martin near the center of section five, township thirty-eight north, range thirty-one west, thence northwesterly to a point south of State Highway 44 near the west quarter corner of section two, township forty north, range thirty-three west;

(2) From a point on State Highway 44 west of White River near the southwest corner of section thirty-six, township forty-two north, range thirty-three west, thence northerly via Belvidere to Interstate Highway 90 near the center of section twenty-nine, township two south, range twenty-four east;

(3) From a point on Interstate Highway 90 northeast of Belvidere near the southwest corner of section nine, township two south, range twenty-five east, thence north to U.S. Highway 14 in the southwest quarter of section six, township one north, range twenty-five east;

(4) From a point on State Highway 34 west of Kellar's Corner near the southwest corner of section twenty, township five north, range twenty-five east, thence northerly to U.S. Highway 212 west of Eagle Butte near the northwest corner of section thirteen, township twelve north, range twenty-three east;

(5) From a point on U.S. Highway 212 east of Eagle Butte near the southeast corner of section eleven, township twelve north, range twenty-four east, thence northerly to State Highway 20 west of Timber Lake near the northeast corner of section twenty-four, township seventeen north, range twenty-three east;

(6) From a point on State Highway 20 south of McLaughlin near the southwest corner of section thirty-three, township eighteen north, range twenty-seven east, thence north via McLaughlin to the North Dakota state line near the northeast corner of section nineteen, township twenty-three north, range twenty-seven east.
Source: SL 1984, ch 209, § 46; SL 2012, ch 156, § 1.



§ 31-4-174 State Highway 65 from U.S. Highway 212 to North Dakota.

31-4-174. State Highway 65 from U.S. Highway 212 to North Dakota. The state trunk highway system includes the following in Ziebach, Dewey, and Corson counties:

(1) From a point on U.S. Highway 212 east of Dupree near the northeast corner of section thirty-two, township thirteen north, range twenty-one east, thence northerly to State Highway 20 west of Isabel near the northeast corner of section one, township sixteen north, range twenty-one east;

(2) From a point on State Highway 20 at Isabel near the southwest corner of section twenty-eight, township seventeen north, range twenty-two east, thence northerly to U.S. Highway 12 at McIntosh near the northwest corner of section thirty-one, township twenty-three north, range twenty-three east;

(3) From a point on U.S. Highway 12 at McIntosh in section twenty-five, township twenty-three north, range twenty-two east, thence north to the North Dakota state line on the north line of section twenty-four, township twenty-three north, range twenty-two east.
Source: SL 1984, ch 209, § 47.



§ 31-4-175 State Highway 71 from Nebraska to U.S. Highway 18 Bypass.

31-4-175. State Highway 71 from Nebraska to U.S. Highway 18 Bypass. The state trunk highway system includes the following in Fall River County:

From the Nebraska state line south of Ardmore near the south quarter corner of section sixteen, township twelve south, range four east, thence northerly via Ardmore to U.S. Highway 18 Bypass at Hot Springs in the southwest quarter of section twenty-four, township seven south, range five east.

Source: SL 1984, ch 209, § 48.



§ 31-4-176 State Highway 73 from Nebraska to North Dakota.

31-4-176. State Highway 73 from Nebraska to North Dakota. The state trunk highway system includes the following in Bennett, Jackson, Haakon, Meade, Perkins, and Corson counties:

(1) From a point on the Nebraska state line south of Martin in section nineteen; township thirty-five north, range thirty-seven west, thence northerly via Martin to U.S. Highway 18 near the northeast corner of section nineteen, township thirty-seven north, range thirty-seven west;

(2) From a point on U.S. Highway 18 east of Martin near the southwest corner of section thirty-one, township thirty-eight north, range thirty-five west, thence north via Kadoka to Interstate Highway 90 north of the southeast corner of section thirty, township two south, range twenty-two east;

(3) From a point on Interstate Highway 90 west of Kadoka near the southwest corner of section thirty, township two south, range twenty-one east, thence north via Philip to State Highway 34 north of Philip near the northeast corner of section fifteen, township five north, range twenty east;

(4) From a point on State Highway 34 south of Faith near the south quarter corner of section twenty-seven, township eight north, range seventeen east, thence north via Faith to U.S. Highway 212 near the northeast corner of section nine, township twelve north, range seventeen east;

(5) From a point on U.S. Highway 212 west of Faith west of the southeast corner of section one, township twelve north, range sixteen east, thence north to State Highway 20 near the northeast corner of section seventeen, township seventeen north, range sixteen east;

(6) From a point on State Highway 20 east of Bison near the northeast corner of section seventeen, township eighteen north, range sixteen east, thence north to U.S. Highway 12 west of Lemmon near the northeast corner of section thirty, township twenty-three north, range sixteen east;

(7) From a point on U.S. Highway 12 west of Morristown near the south quarter corner of section twenty-four, township twenty-three north, range seventeen east, thence north to the north quarter corner of section twenty-four, township twenty-three north, range seventeen east.
Source: SL 1984, ch 209, § 49.



§ 31-4-177 State Highway 75 from State Highway 20 to North Dakota.

31-4-177. State Highway 75 from State Highway 20 to North Dakota. The state trunk highway system includes the following in Perkins County:

From a point on State Highway 20 west of Bison near the southwest corner of section ten, township eighteen north, range twelve east, thence north to the North Dakota state line near the northwest corner of section twenty-one, township twenty-three north, range twelve east.

Source: SL 1984, ch 209, § 50.



§ 31-4-178 State Highway 79 from U.S. Highway 18 to North Dakota.

31-4-178. State Highway 79 from U.S. Highway 18 to North Dakota. The state trunk highway system includes the following in Fall River, Custer, Pennington, Meade, Butte, and Harding counties:

(1) From a point on U.S. Highway 18 southeast of Hot Springs northerly via Rapid City to the intersection of U.S. Highway 16B;

(2) From a point on State Highway 34 east of Sturgis north to U.S. Highway 212 south of Newell;

(3) From a point on U.S. Highway 212 in Newell northerly to State Highway 20;

(4) From a point on State Highway 20 east of Buffalo north to the North Dakota state line.
Source: SL 1984, ch 209, § 51; SL 1986, ch 27, § 9; SL 1990, ch 225, § 1; SL 1994, ch 237, § 2; SL 2001, ch 157, § 2; SL 2005, ch 150, § 3.



§ 31-4-179 U.S. Highway 81 from Missouri River to Interstate Highway 29.

31-4-179. U.S. Highway 81 from Missouri River to Interstate Highway 29. The state trunk highway system includes the following in Yankton, Hutchinson, McCook, Miner, Lake, Kingsbury, Hamlin, and Codington counties:

(1) From the center of the Missouri River Bridge south of Yankton northerly via Yankton and Salem to U.S. Highway 14 south of Arlington in the southwest quarter of section eighteen, township one hundred ten north, range fifty-two west;

(2) From a point on U.S. Highway 14 at Arlington near the west quarter corner of section six, township one hundred ten north, range fifty-two west, thence northerly via Arlington and Watertown to Interstate Highway 29 northeast of Watertown near the south quarter corner of section fifteen, township one hundred seventeen north, range fifty-two west.
Source: SL 1984, ch 209, § 52.



§ 31-4-180 U.S. Highway 83 from Nebraska to North Dakota.

31-4-180. U.S. Highway 83 from Nebraska to North Dakota. The state trunk highway system includes the following in Todd, Mellette, Jones, Lyman, Stanley, Hughes, Sully, Potter, Walworth, and Campbell counties:

(1) From the Nebraska state line south of Mission in section twenty-three, township thirty-five north, range twenty-eight west, thence northerly via Mission to U.S. Highway 18 north of the southeast corner of section thirty-two, township thirty-nine north, range twenty-eight west;

(2) From a point on U.S. Highway 18 west of Mission near the southwest corner of section thirty-six, township thirty-nine north, range twenty-nine west, thence north to Interstate Highway 90 north of the southwest corner of section seven, township two south, range twenty-nine east;

(3) From a point on Interstate Highway 90 south of Fort Pierre in section nine, township one hundred five north, range seventy-nine west, thence north via Fort Pierre to U.S. Highway 14 in section twenty-eight, township five north, range thirty-one east;

(4) From a point on U.S. Highway 14 west of Blunt north of the southwest corner of section fourteen, township one hundred twelve north, range seventy-seven west, thence north to U.S. Highway 212 west of Gettysburg near the northwest corner of section twenty-five, township one hundred eighteen north, range seventy-seven west;

(5) From a point on U.S. Highway 212 west of Gettysburg near the southwest corner of section nineteen, township one hundred eighteen north, range seventy-six west, thence north to U.S. Highway 12 south of Selby in the southwest quarter of section twenty-one, township one hundred twenty-three north, range seventy-six west;

(6) From a point on U.S. Highway 12 north of Selby near the south quarter corner of section nineteen, township one hundred twenty-four north, range seventy-six west, thence north via Mound City and Herreid to the North Dakota state line near the northwest corner of section five, township one hundred twenty-eight north, range seventy-six west.
Source: SL 1984, ch 209, § 53.



§ 31-4-181 U.S. Highway 85 from Wyoming to North Dakota.

31-4-181. U.S. Highway 85 from Wyoming to North Dakota. The state trunk highway system includes the following in Lawrence, Butte, and Harding counties:

(1) From a point on the Wyoming state line on the west line of section thirty-one, township three north, range one east, thence northeasterly to Cheyenne Crossing in the northwest quarter of section twenty-two, township four north, range two east;

(2) From a point on U.S. Highway 14 Alternate in Lead in section thirty-two, township five north, range three east, thence northeasterly via Lead and Deadwood to U.S. Highway 14 Alternate in Deadwood near the southwest corner of section twenty-three, township five north, range three east;

(3) From a point on U.S. Highway 14 Alternate in Deadwood near the southwest corner of section thirteen, township five north, range three east, thence northwesterly to Interstate Highway 90 east of Spearfish in section fifteen, township six north, range three east;

(4) From a point on Interstate Highway 90 north of Spearfish in section thirty-four, township seven north, range two east, thence north via Belle Fourche and Buffalo to the North Dakota state line.
Source: SL 1984, ch 209, § 54; SL 1994, ch 237, § 13.



§ 31-4-182 State Highway 87 from U.S. Highway 385 to U.S. Highway 16.

31-4-182. State Highway 87 from U.S. Highway 385 to U.S. Highway 16. The state trunk highway system includes the following in Custer and Pennington counties:

(1) From a point on the north boundary of Wind Cave National Park in section one, township five south, range five east, thence northerly to U.S. Highway 16 Alternate east of Custer near the west quarter corner of section twenty-five, township three south, range five east;

(2) From a point on U.S. Highway 16 Alternate east of Custer east of the southwest corner of section nineteen, township three south, range six east, thence northwesterly to U.S. Highway 16 south of Hill City near the center of section twelve, township two south, range four east.
Source: SL 1984, ch 209, § 55.



§ 31-4-183 State Highway 89 from U.S. Highway 18 to State Highway 87.

31-4-183. State Highway 89 from U.S. Highway 18 to State Highway 87. The state trunk highway system includes the following in Fall River and Custer counties:

(1) From a point on U.S. Highway 18 west of Hot Springs near the west quarter corner of section nineteen, township seven south, range four east, thence northerly to U.S. Highway 385 south of Custer near the north quarter corner of section twenty-four, township five south, range four east;

(2) From a point on U.S. Highway 16 Alternate east of Custer in section twenty-four, township three south, range four east, thence northerly to State Highway 87 north of Custer in the southeast quarter of section thirty, township two south, range five east.
Source: SL 1984, ch 209, § 56.



§ 31-4-184 Interstate Highway 90 from Wyoming to Minnesota.

31-4-184. Interstate Highway 90 from Wyoming to Minnesota. The state trunk highway system includes the following in Lawrence, Meade, Pennington, Jackson, Jones, Lyman, Brule, Aurora, Davison, Hanson, McCook, and Minnehaha counties:

From a point on the Wyoming state line west of Spearfish south of the northwest corner of section thirty, township seven north, range one east, thence easterly via Spearfish, Sturgis, Rapid City, Wall, Kadoka, Oacoma, Kimball, Mitchell, and Sioux Falls to the Minnesota state line east of Sioux Falls near the east quarter corner of section twenty-seven, township one hundred two north, range forty-seven west.

Source: SL 1984, ch 209, § 57.



§ 31-4-185 Interstate Highway 90 Business Loops at Oacoma, Chamberlain, and Mitchell.

31-4-185. Interstate Highway 90 Business Loops at Oacoma, Chamberlain, and Mitchell. The state trunk highway system includes the following in Lyman, Brule, and Davison counties:

(1) From a point on Interstate Highway 90 at Oacoma, thence northeasterly via Oacoma and Chamberlain to State Highway 50;

(2) From a point on Interstate Highway 90 at Mitchell exit number 332, thence north to State Highway 38 and west via Mitchell to State Highway 37.
Source: SL 1984, ch 209, § 58; SL 1990, ch 225, § 2; SL 1994, ch 237, § 3; SL 1999, ch 147, § 2.



§ 31-4-186 State Highway 101 from State Highway 22 to Gary.

31-4-186. State Highway 101 from State Highway 22 to Gary. The state trunk highway system includes the following the Deuel County:

From a point on State Highway 22 south of Gary near the southeast corner of section twenty-one, township one hundred fifteen north, range forty-seven west, thence north to Gary near the southeast corner of section four, township one hundred fifteen north, range forty-seven west.

Source: SL 1984, ch 209, § 59.



§ 31-4-187 Repealed.

31-4-187. Repealed by SL 1994, ch 237, § 14



§ 31-4-188 Repealed.

31-4-188. Repealed by SL 1998, ch 168, § 2



§ 31-4-189 State Highway 106 from State Highway 25 to State Highway 127.

31-4-189. State Highway 106 from State Highway 25 to State Highway 127. The state highway system includes the following in Roberts County:

From a point on State Highway 25 north of Claire City near the northwest corner of section nineteen, township one hundred twenty-eight north, range fifty-one west, thence south and east to State Highway 127 near Hammer near the southeast corner of section twenty-two, township one hundred twenty-eight north, range fifty-one west.

Source: SL 1984, ch 209, § 62.



§ 31-4-190 State Highway 109 from U.S. Highway 12 to State Highway 15.

31-4-190. State Highway 109 from U.S. Highway 12 to State Highway 15. The state trunk highway system includes the following in Grant and Roberts counties:

From a point on U.S. Highway 12 in Big Stone City in the northwest quarter of section seventeen, township one hundred twenty-one north, range forty-six west, thence northwest to State Highway 15 east of Hartford Beach near the northwest corner of section twelve, township one hundred twenty-two north, range forty-eight west.

Source: SL 1984, ch 209, § 63.



§ 31-4-191 State Highway 115 from U.S. Highway 18 to Interstate Highway 29.

31-4-191. State Highway 115 from U.S. Highway 18 to Interstate Highway 29. The state trunk highway system includes the following in Lincoln and Minnehaha counties:

(1) From a point on U.S. Highway 18 west of Canton thence north via Sioux Falls to a point on 85th Street in Sioux Falls;

(2) From a point on 72nd Street North in Sioux Falls then north and west via Sioux Falls and Dell Rapids to a point on Interstate Highway 29 west of Dell Rapids.
Source: SL 1984, ch 209, § 64; SL 1992, ch 202, § 5; SL 1994, ch 237, § 12; SL 1995, ch 169, § 1; SL 2006, ch 155, § 3.



§ 31-4-192 State Highway 123 from U.S. Highway 12 to State Highway 15.

31-4-192. State Highway 123 from U.S. Highway 12 to State Highway 15. The state trunk highway system includes the following in Grant and Roberts counties:

From U.S. Highway 12 southeast of Summit south of the northeast corner of section twenty-five, township one hundred twenty-one north, range fifty west, thence north to State Highway 15 in Wilmont near the northeast corner of section one, township one hundred twenty-two north, range fifty west.

Source: SL 1984, ch 209, § 65.



§ 31-4-193 State Highway 127 from State Highway 10 to North Dakota.

31-4-193. State Highway 127 from State Highway 10 to North Dakota. The state trunk highway system includes the following in Roberts County:

From State Highway 10 east of Sisseton near the southwest corner of section twenty-six, township one hundred twenty-six north, range fifty-one west, thence north, east and north via Rosholt to the North Dakota state line near the northeast corner of section six, township one hundred twenty-eight north, range forty-seven west.

Source: SL 1984, ch 209, § 66.



§ 31-4-194 State Highway 130 from U.S. Highway 12 to State Highway 271.

31-4-194. State Highway 130 from U.S. Highway 12 to State Highway 271. The state trunk highway system includes the following in Walworth County:

From U.S. Highway 12 in Selby near the northwest corner of section four, township one hundred twenty-three north, range seventy-six, west, thence east to State Highway 271 near Java near the northeast corner of section four, township one hundred twenty-three north, range seventy-five west.

Source: SL 1984, ch 209, § 67.



§ 31-4-195 Repealed.

31-4-195. Repealed by SL 2009, ch 145, § 1.



§ 31-4-196 Repealed.

31-4-196. Repealed by SL 2004, ch 191, § 1



§ 31-4-197 Repealed.

31-4-197. Repealed by SL 2010, ch 147, § 1.



§ 31-4-198 State Highway 144 from Akaska to U.S. Highway 83.

31-4-198. State Highway 144 from Akaska to U.S. Highway 83. The state trunk highway system includes the following in Walworth County:

From a point in Akaska near the northwest corner of section two, township one hundred twenty-one north, range seventy-seven west, thence east to U.S. Highway 83 south of Selby near the northeast corner of section six, township one hundred twenty-one north, range seventy-six west.

Source: SL 1984, ch 209, § 71.



§ 31-4-199 State Highway 153 from State Highway 52 to State Highway 50.

31-4-199. State Highway 153 from State Highway 52 to State Highway 50. The state trunk highway system includes the following in Yankton County:

From State Highway 52 near Gavins Point Dam in the northwest quarter of section seventeen, township ninety-three north, range fifty-six west, thence north to State Highway 50 northwest of Yankton near the northeast corner of section six, township ninety-three north, range fifty-six west.

Source: SL 1984, ch 209, § 72.



§ 31-4-200 State Highway 158 from State Highway 15 to Minnesota.

31-4-200. State Highway 158 from State Highway 15 to Minnesota. The state trunk highway system includes the following in Grant County:

From State Highway 20 south of Milbank near the northwest corner of section nineteen, township one hundred nineteen north, range forty-eight west, thence east to the Minnesota state line east of Stockholm near the northwest corner of section twenty-two, township one hundred nineteen north, range forty-seven west.

Source: SL 1984, ch 209, § 73.



§ 31-4-201 State Highway 168 from U.S. Highway 85 to State Highway 79.

31-4-201. State Highway 168 from U.S. Highway 85 to State Highway 79. The state trunk highway system includes the following in Butte County:

From a point on U.S. Highway 85 south of Buffalo in the northeast quarter of section seven, township twelve north, range five east, thence southeast to State Highway 79 near the southeast corner of section thirty, township twelve north, range six east.

Source: SL 1984, ch 209, § 74.



§ 31-4-202 U.S. Highway 183 from Nebraska to Interstate Highway 90.

31-4-202. U.S. Highway 183 from Nebraska to Interstate Highway 90. The state trunk highway system includes the following in Tripp and Lyman counties:

(1) From a point on the Nebraska state line south of Wewela near the southwest corner of section thirty-one, township ninety-five north, range seventy-five west, thence north to U.S. Highway 18 at Colome north of the southeast corner of section thirty-three, township ninety-eight north, range seventy-five west;

(2) From a point on U.S. Highway 18 west of Winner near the southeast corner of section fourteen, township ninety-nine north, range seventy-eight west thence north to Interstate Highway 90 north of the southeast corner of section fifteen, township one hundred five north, range seventy-seven west.
Source: SL 1984, ch 209, § 75.



§ 31-4-203 Interstate Highway 190 from Rapid City to Interstate Highway 90.

31-4-203. Interstate Highway 190 from Rapid City to Interstate Highway 90. The state trunk highway system includes the following in Pennington County:

From the junction of Omaha Street and West Boulevard in Rapid City north via Rapid City to Interstate Highway 90 north of Rapid City north of the southeast corner of section twenty-six, township two north, range seven east.

Source: SL 1984, ch 209, § 76.



§ 31-4-204 State Highway 203 from State Highway 258 to State Training School.

31-4-204. State Highway 203 from State Highway 258 to State Training School. The state trunk highway system includes the following in Aurora County:

From a point on State Highway 258 east of Plankinton near the west line of section twenty-four, township one hundred three north, range sixty-four west, thence north to the entrance of the state training school near the northeast corner of section fourteen, township one hundred three north, range sixty-four west.

Source: SL 1984, ch 209, § 77.



§ 31-4-205 State Highway 204 from State Highway 1806 to State Highway 1804.

31-4-205. State Highway 204 from State Highway 1806 to State Highway 1804. The state trunk highway system includes the following in Stanley and Hughes counties:

From a point on State Highway 1806 in the northeast quarter of section thirty-one, township six north, range thirty-one east, thence northeast across Oahe Dam to State Highway 1804 in the northwest quarter of section six, township one hundred eleven north, range seventy-nine west.

Source: SL 1984, ch 209, § 78.



§ 31-4-206 U.S. Highway 212 from Wyoming to Minnesota.

31-4-206. U.S. Highway 212 from Wyoming to Minnesota. The state trunk highway system includes the following in Butte, Meade, Ziebach, Dewey, Potter, Hand, Faulk, Spink, Clark, Codington, and Deuel counties:

From a point on the Wyoming state line north of the southwest corner of section nineteen, township ten north, range one east, thence easterly via Belle Fourche, Newell, Faith, Gettysburg, Faulkton, Redfield, Frankfort, Doland, Clark, Henry, Watertown, and Kranzburg to the Minnesota state line in the southwest quarter of section fifteen, township one hundred seventeen north, range forty-seven west.

Source: SL 1984, ch 209, § 79.



§ 31-4-207 Repealed.

31-4-207. Repealed by SL 1991, ch 231, § 1



§ 31-4-208 State Highway 324 from Interstate Highway 29 to State Highway 13.

31-4-208. State Highway 324 from Interstate Highway 29 to State Highway 13. The state trunk highway system includes the following in Brookings County:

From a point on Interstate Highway 29 on the north line of section nineteen, township one hundred nine north, range forty-nine west, thence east to State Highway 13 west of Elkton near the northeast corner of section twenty-one, township one hundred nine north, range forty-eight west.

Source: SL 1984, ch 209, § 81.



§ 31-4-209 State Highway 224 from Alpena to State Highway 37.

31-4-209. State Highway 224 from Alpena to State Highway 37. The state trunk highway system includes the following in Jerauld and Sanborn counties:

From a point in Alpena near the southwest corner of section two, township one hundred eight north, range sixty-three west, thence east via Alpena to State Highway 37 south of Huron near the southeast corner of section one, township one hundred eight north, range sixty-two west.

Source: SL 1984, ch 209, § 82.



§ 31-4-210 Interstate Highway 229 from Interstate Highway 29 to Interstate Highway 90.

31-4-210. Interstate Highway 229 from Interstate Highway 29 to Interstate Highway 90. The state trunk highway system includes the following in Lincoln and Minnehaha counties:

From a point on Interstate Highway 29 south of Sioux Falls in section eighteen, township one hundred north, range fifty west, thence northeasterly via Sioux Falls to Interstate Highway 90 north of Sioux Falls north of the southwest corner of section twenty-six, township one hundred two north, range forty-nine west.

Source: SL 1984, ch 209, § 83.



§ 31-4-211 Repealed.

31-4-211. Repealed by SL 2006, ch 155, § 4.



§ 31-4-212 Repealed.

31-4-212. Repealed by SL 1994, ch 237, § 5



§ 31-4-213 , 31-4-214. Repealed.

31-4-213, 31-4-214. Repealed by SL 2006, ch 155, §§ 5, 6.



§ 31-4-215 State Highway 239 from State Highway 10 to Long Lake.

31-4-215. State Highway 239 from State Highway 10 to Long Lake. The state trunk highway system includes the following in McPherson County:

From a point on State Highway 10 west of Leola south of the northeast corner of section seven, township one hundred twenty-six north, range sixty-nine west, thence north to Long Lake near the southeast corner of section thirty-one, township one hundred twenty-eight north, range sixty-nine west.

Source: SL 1984, ch 209, § 88.



§ 31-4-216 State Highway 240 from Interstate Highway 90 via Badlands National Park to Interstate Highway 90.

31-4-216. State Highway 240 from Interstate Highway 90 via Badlands National Park to Interstate Highway 90. The state trunk highway system includes the following in Pennington and Jackson counties:

(1) From a point on Interstate Highway 90 west of Wall near the northwest corner of section six, township one south, range sixteen east, thence southerly via Wall to the Badlands National Park boundary south of the northeast corner of section seven, township two south, range sixteen east;

(2) From a point on the Badlands National Park boundary west of the northeast corner of section thirteen, township three south, range eighteen east, thence north to Interstate Highway 90 north of the southeast corner of section twenty-five, township two south, range eighteen east.
Source: SL 1984, ch 209, § 89.



§ 31-4-217 State Highway 244 from U.S. Highway 16 to Mount Rushmore National Monument.

31-4-217. State Highway 244 from U.S. Highway 16 to Mount Rushmore National Monument. The state trunk highway system includes the following in Pennington County:

From a point on U.S. Highway 16 south of Hill City in section twelve, township two south, range four east, thence easterly to the west boundary of Mount Rushmore National Monument near the southeast corner of section twelve, township two south, range five east.

Source: SL 1984, ch 209, § 90.



§ 31-4-218 Repealed.

31-4-218. Repealed by SL 1985, ch 234



§ 31-4-219 State Highway 247 from U.S. Highway 12 to State Highway 10.

31-4-219. State Highway 247 from U.S. Highway 12 to State Highway 10. The state trunk highway system includes the following in Edmunds and McPherson counties:

From a point on U.S. Highway 12 in Roscoe near the southeast corner of section twenty-four, township one hundred twenty-three north, range seventy-one west, thence north via Roscoe to State Highway 10 near the northeast corner of section two, township one hundred twenty-six north, range seventy-one west.

Source: SL 1984, ch 209, § 92.



§ 31-4-220 State Highway 248 from State Highway 240 to Interstate Highway 90.

31-4-220. State Highway 248 from State Highway 240 to Interstate Highway 90. The state trunk highway system includes the following in Jackson, Jones, and Lyman counties:

From a point on State Highway 240 at Cactus Flats near the northeast corner of section thirty-six of township two south, range eighteen east, thence east via Kadoka, Belvidere, Murdo, Draper, Presho, Kennebec, and Reliance to Interstate Highway 90 near the southeast corner of section twenty-nine, township one hundred five north, range seventy-three west.

Source: SL 1984, ch 209, § 93; SL 1991, ch 231, § 4.



§ 31-4-221 State Highway 249 from State Highway 47 to State Highway 34.

31-4-221. State Highway 249 from State Highway 47 to State Highway 34. The state trunk highway system includes the following in Buffalo County:

From a point on State Highway 47 near the southeast corner of section fourteen, township one hundred seven north, range seventy-two west, thence northeasterly to State Highway 34 near the northwest corner of section thirteen, township one hundred seven north, range seventy-two west.

Source: SL 1984, ch 209, § 94.



§ 31-4-222 State Highway 251 from Nebraska to U.S. Highway 18.

31-4-222. State Highway 251 from Nebraska to U.S. Highway 18. The state trunk highway system include the following in Gregory County:

From a point on the Nebraska state line south of Gregory near the southeast corner of section thirty-five, township ninety-five north, range seventy-three west, thence north to U.S. Highway 18 near the northeast corner of section fourteen, township ninety-seven north, range seventy-three west.

Source: SL 1984, ch 209, § 95.



§ 31-4-223 State Highway 253 from U.S. Highway 12 to State Highway 47.

31-4-223. State Highway 253 from U.S. Highway 12 to State Highway 47. The state trunk highway system includes the following in Edmunds County:

From a point on U.S. Highway 12 west of Roscoe near the southwest corner of section nineteen, township one hundred twenty-three north, range seventy-one west, thence north and west via Hosmer to State Highway 47 north of Bowdle near the northwest corner of section ten, township one hundred twenty-four north, range seventy-three west.

Source: SL 1984, ch 209, § 96.



§ 31-4-224 State Highway 258 from Interstate Highway 90 to U.S. Highway 281.

31-4-224. State Highway 258 from Interstate Highway 90 to U.S. Highway 281. The state trunk highway system includes the following in Aurora County:

From a point on Interstate Highway 90 south of Plankinton in the southeast corner of section twenty-two, township one hundred three north, range sixty-four west, thence east via Plankinton to U.S. Highway 281 south of the northeast corner of section twenty-four, township one hundred three north, range sixty-four west.

Source: SL 1984, ch 209, § 97.



§ 31-4-225 State Highway 262 from Interstate Highway 90 to State Highway 42.

31-4-225. State Highway 262 from Interstate Highway 90 to State Highway 42. The state trunk highway system includes the following in Hanson and McCook counties:

From a point on Interstate Highway 90 north of Alexandria north of the southeast corner of section four, township one hundred two north, range fifty-eight west, thence southeasterly via Alexandria, Emery, and Bridgewater to State Highway 42 in Bridgewater west of the southeast corner of section thirteen, township one hundred one north, range fifty-six west.

Source: SL 1984, ch 209, § 98.



§ 31-4-226 Repealed.

31-4-226. Repealed by SL 1999, ch 147, § 3



§ 31-4-227 State Highway 271 from U.S. Highway 12 to North Dakota.

31-4-227. State Highway 271 from U.S. Highway 12 to North Dakota. The state trunk highway system includes the following in Walworth and Campbell counties:

(1) From a point on U.S. Highway 12 south of Java near the southwest corner of section twenty-two, township one hundred twenty-three north, range seventy-five west, thence north to the Walworth County line on the north line of section three, township one hundred twenty-four north, range seventy-five west;

(2) From a point on State Highway 10, south of Artas near the southwest corner of section thirty-three, township one hundred twenty-seven north, range seventy-four west, thence northerly to the North Dakota state line east of the northwest corner of section six, township one hundred twenty-eight north, range seventy-four west.
Source: SL 1984, ch 209, § 100.



§ 31-4-228 State Highway 273 from Interstate Highway 90 to State Highway 1806.

31-4-228. State Highway 273 from Interstate Highway 90 to State Highway 1806. The state trunk highway system includes the following in Lyman County:

From a point on Interstate Highway 90 south of Kennebec north of the southeast corner of section eighteen, township one hundred five north, range seventy-five west, thence north via Kennebec to State Highway 1806 near the northeast corner of section eighteen, township one hundred seven north, range seventy-five west.

Source: SL 1984, ch 209, § 101.



§ 31-4-229 U.S. Highway 281 from Nebraska to North Dakota.

31-4-229. U.S. Highway 281 from Nebraska to North Dakota. The state trunk highway system includes the following in Gregory, Charles Mix, Douglas, Aurora, Jerauld, Beadle, Spink, and Brown counties:

(1) From a point on the Nebraska state line near the west line of section thirty-six, township ninety-five north, range sixty-seven west, thence north to U.S. Highway 18;

(2) From a point on U.S. Highway 18 south of Armour, thence north via Armour and Corsica to U.S. Highway 14 west of Huron;

(3) From a point on U.S. Highway 14, north of Wolsey, thence northerly via Redfield and Aberdeen to the North Dakota state line.
Source: SL 1984, ch 209, § 102; SL 2002, ch 141, § 2.



§ 31-4-230 Repealed.

31-4-230. Repealed by SL 1991, ch 231, § 2



§ 31-4-231 Repealed.

31-4-231. Repealed by SL 1998, ch 168, § 3



§ 31-4-232 State Highway 314 from State Highway 50 to Yankton.

31-4-232. State Highway 314 from State Highway 50 to Yankton. The state trunk highway system includes the following in Yankton County:

From a point on State Highway 50 southeast to the west right-of-way line near the intersection with West 11th Street in Yankton.

Source: SL 1984, ch 209, § 105; SL 2008, ch 146, § 1.



§ 31-4-233 Repealed.

31-4-233. Repealed by SL 1995, ch 169, § 2



§ 31-4-234 State Highway 377 from State Highway 44 to Badlands National Park.

31-4-234. State Highway 377 from State Highway 44 to Badlands National Park. The state trunk highway system includes the following in Jackson County:

From a point on State Highway 44 near the west line of section four, township four south, range eighteen east in Interior, thence northeast via Interior to the Badlands National Park boundary near the west line of section thirty-four, township three south, range eighteen east.

Source: SL 1984, ch 209, § 107.



§ 31-4-235 U.S. Highway 385 from Nebraska to U.S. Highway 85.

31-4-235. U.S. Highway 385 from Nebraska to U.S. Highway 85. The state trunk highway system includes the following in Fall River, Custer, Pennington, and Lawrence counties:

(1) From a point on the Nebraska state line in section eighteen, township twelve south, range eight east, thence north via Oelrichs to U.S. Highway 18 west of the northeast corner of section thirteen, township ten south, range seven east;

(2) From a point on U.S. Highway 18 in Hot Springs in section twenty-four, township seven south, range five east, thence north via Hot Springs to the south boundary of Wind Cave National Park on the north line of section twenty-four, township six south, range five east;

(3) From a point on the west boundary of Wind Cave National Park near the northwest corner of section thirty-five, township five south, range five east, thence northwesterly via Pringle and Custer to U.S. Highway 16 in Custer in section twenty-six, township three south, range four east;

(4) From U.S. Highway 16 in the northwest quarter of section twenty-two, township one south, range five east, thence northwesterly to U.S. Highway 85 near the north section line of section thirty-four, township five north, range three east.
Source: SL 1984, ch 209, § 108.



§ 31-4-236 State Highway 391 from Nebraska to U.S. Highway 18.

31-4-236. State Highway 391 from Nebraska to U.S. Highway 18. The state trunk highway system includes the following in Oglala Lakota County:

From a point on the Nebraska state line near the northwest corner of section twenty-four, township thirty-five north, range forty-two west, thence north to U.S. Highway 18 near the northeast corner of section two, township thirty-five north, range forty-two west.

Source: SL 1984, ch 209, § 109; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 31-4-237 State Highway 407 from Nebraska to U.S. Highway 18.

31-4-237. State Highway 407 from Nebraska to U.S. Highway 18. The state trunk highway system includes the following in Oglala Lakota County:

From a point on the Nebraska state line south of Pine Ridge near the northeast corner of section twenty-four, township thirty-five north, range forty-five west, thence north to U.S. Highway 18 in section twelve, township thirty-five north, range forty-five west.

Source: SL 1984, ch 209, § 110; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 31-4-238 , 31-4-239. Repealed.

31-4-238, 31-4-239. Repealed by SL 1998, ch 168, §§ 4, 5



§ 31-4-240 Repealed.

31-4-240. Repealed by SL 2005, ch 150, § 4.



§ 31-4-241 Repealed.

31-4-241. Repealed by SL 1994, ch 237, § 6



§ 31-4-242 Repealed.

31-4-242. Repealed by SL 1990, ch 225, § 4



§ 31-4-243 State Highway 445 from State Highway 79 to Interstate Highway 90.

31-4-243. State Highway 445 from State Highway 79 to Interstate Highway 90. The state trunk highway system includes the following in Pennington County:

From a point on State Highway 79 in Rapid City at the intersection of West Chicago Street and West Omaha Street, thence northwesterly to Interstate Highway 90 near the southwest corner of section twenty-two, township two north, range seven east.

Source: SL 1984, ch 209, § 116; SL 1994, ch 237, § 7.



§ 31-4-244 State Highway 471 from State Highway 71 to U.S. Highway 18.

31-4-244. State Highway 471 from State Highway 71 to U.S. Highway 18. The state trunk highway system includes the following in Fall River County:

From a point on State Highway 71 north of Ardmore near the southeast corner of section eight, township eleven south, range four east, thence northwest via Edgemont to a point on U.S. Highway 18 in Edgemont in the southwest quarter of section thirty-six, township eight south, range two east.

Source: SL 1984, ch 209, § 117.



§ 31-4-245 State Highway 473 from U.S. Highway 14 Alternate to Stewart Slope Road.

31-4-245. State Highway 473 from U.S. Highway 14 Alternate to Stewart Slope Road. The state trunk highway system includes the following in Lawrence County:

From a point on U.S. Highway 14 Alternate southwest of Lead in section five, township four north, range three east, thence northwesterly three and one-tenth miles to the intersection of Stewart Slope Road near the northeast corner of section two, township four north, range two east.

Source: SL 1984, ch 209, § 118; SL 2000, ch 139, § 1.



§ 31-4-246 State Highway 1804.

31-4-246. State Highway 1804. The state trunk highway system includes the following in Charles Mix, Hughes, Sully, Potter, Walworth, and Campbell counties:

(1) From a point south of State Highway 50 near the southwest corner of section nineteen, township ninety-six north, range sixty-six west, thence northerly to State Highway 50 near the southwest corner of section thirty-one, township ninety-seven north, range sixty-six west;

(2) From a point south of State Highway 44 near the southwest corner of section thirteen, township ninety-eight north, range sixty-nine west, thence northwesterly to State Highway 44 west of Platte near the northwest corner of section twenty-two, township ninety-nine north, range sixty-nine west;

(3) From a point on U.S. Highway 14 in Pierre in the southwest quarter of section twenty-eight, township one hundred eleven north, range seventy-nine west, thence northerly along Oahe Reservoir to U.S. Highway 212 west of Gettysburg in section twenty-nine, township one hundred eighteen north, range seventy-eight west;

(4) From a point on U.S. Highway 212 west of Gettysburg near the southwest corner of section twenty-four, township one hundred eighteen north, range seventy-eight west, thence northerly to a point near the northwest corner of section two, township one hundred eighteen north, range seventy-eight west;

(5) From a point south of U.S. Highway 12 near the northeast corner of section thirty-five, township one hundred twenty-three north, range seventy-eight west, thence northwesterly along Oahe Reservoir to U.S. Highway 12 east of Mobridge west of the northeast corner of section twenty-six, township one hundred twenty-four north, range seventy-nine west;

(6) From a point on U.S. Highway 12 in Mobridge near the southwest corner of section twenty, township one hundred twenty-four north, range seventy-nine west, thence northerly along Oahe Reservoir via Mobridge and Pollock to the North Dakota state line west of the northeast corner of section five, township one hundred twenty-eight north, range seventy-nine west.
Source: SL 1984, ch 209, § 119; SL 1989, ch 250, § 2.



§ 31-4-247 State Highway 1806.

31-4-247. State Highway 1806. The state trunk highway system includes the following in Gregory, Lyman, Stanley, and Corson counties:

(1) From a point on U.S. Highway 18 west of Bonesteel near the northeast corner of section two, township ninety-five north, range sixty-nine west, thence northeasterly to a point in section twenty, township ninety-seven north, range sixty-eight west;

(2) From a point south of State Highway 44 north of the southwest corner of section nine, township ninety-eight north, range seventy west, thence northerly to State Highway 44 west of Platte in section twenty-four, township ninety-nine north, range seventy-one west;

(3) From a point on State Highway 273 north of Kennebec near the northeast corner of section eighteen, township one hundred seven north, range seventy-five west, thence northwesterly along Lake Sharpe to U.S. Highway 83 south of Fort Pierre in section two, township four north, range thirty-one east;

(4) From a point on U.S. Highway 14 in Fort Pierre in the southeast quarter of section twenty, township five north, range thirty-one east, thence northerly along Oahe Reservoir to a point near the southwest corner of section twenty-four, township eight north, range twenty-seven east;

(5) From a point south of U.S. Highway 12 at Sacajawea Monument near the south line of section thirteen, township eighteen north, range twenty-nine east, thence northerly to U.S. Highway 12 in section thirty-six, township nineteen north, range twenty-nine east;

(6) From a point on U.S. Highway 12 near the southeast corner of section twenty-five, township nineteen north, range twenty-nine east, thence northerly along Oahe Reservoir to a point in section twenty-four, township twenty-two north, range twenty-nine east.
Source: SL 1984, ch 209, § 120.






Chapter 04A - South Dakota Bridge Authority [Repealed]

CHAPTER 31-4A

SOUTH DAKOTA BRIDGE AUTHORITY [REPEALED]

[Repealed by SL 1978, ch 220, § 1]



Chapter 05 - State Highway Construction And Maintenance In General

§ 31-5-1 Duty of department to maintain and repair state highways.

31-5-1. Duty of department to maintain and repair state highways. The Department of Transportation shall maintain, and keep in repair, all highways or portions of highways, including the bridges and culverts, on the state trunk highway system.

Source: SL 1923, ch 285; SDC 1939, § 28.0211; SL 1965, ch 132; SL 1984, ch 207, § 24; SL 2010, ch 145, § 25.



§ 31-5-2 to 31-5-4. Repealed.

31-5-2 to 31-5-4. Repealed by SL 2010, ch 145, §§ 26 to 28.



§ 31-5-5 Contracts with counties for completion and improvement of trunk highways.

31-5-5. Contracts with counties for completion and improvement of trunk highways. The department may enter into an agreement with any county to provide that each may perform work or submit monetary contributions for the completion or improvement of a certain part of the state trunk highway within the county.

Source: SL 1923, ch 285; SDC 1939, § 28.0211; SL 1965, ch 132; SL 2010, ch 145, § 29.



§ 31-5-6 Repealed.

31-5-6. Repealed by SL 1984, ch 207, § 26



§ 31-5-7 Repealed.

31-5-7. Repealed by SL 2010, ch 145, § 30.



§ 31-5-8 Moneys to be expended on highways and expenses of commission--Loans to local government highway jurisdictions.

31-5-8. Moneys to be expended on highways and expenses of commission--Loans to local government highway jurisdictions. All moneys levied and collected by the state by general state taxation for state highway purposes, or received from the sale of bonds, or appropriated for state highway purposes, shall be expended only in the laying out, marking, constructing, reconstructing, or maintaining public highways forming the trunk highway system and for the expenses of the Transportation Commission. However, twenty-five percent of all such moneys accruing to the state highway fund, other than from federal funds, may be used by the department in marking, constructing, reconstructing, repairing, or maintenance of highways and bridges of the state. The commission may promulgate rules, pursuant to chapter 1-26, to establish procedures for the application and approval of loans to local government highway jurisdictions. The jurisdictions may use the money for the marking, constructing, reconstructing, repairing, and maintenance of the highways and bridges of the state pursuant to terms and conditions determined by the commission.

Source: SL 1919, ch 333, § 54; SL 1920 (SS), ch 89; SL 1923, ch 284, § 5; SDC 1939, § 28.0212; SL 1953, ch 140; SL 2010, ch 145, § 31; SL 2017, ch 123, § 1.



§ 31-5-8.1 Expenditures for roads in state parks and recreation areas.

31-5-8.1. Expenditures for roads in state parks and recreation areas. To facilitate the use of areas with scenic, historical, and recreational values by our citizens and visitors to the state, the Transportation Commission may expend funds for roads in state parks and recreational areas under the jurisdiction of the Department of Game, Fish and Parks or for access roads in and to Missouri River recreational areas where the Department of Game, Fish and Parks and the United States Army Corps of Engineers have agreements for the administration thereof.

The Department of Transportation shall administer this section in the same manner as other construction programs under its jurisdiction.

Source: SL 1972, ch 172; SL 1976, ch 182, § 1; SL 1977, ch 237, § 2; SL 1977, ch 238, § 2; SL 1979, ch 195; SL 1981, ch 223, § 1; SL 1982, ch 221, § 1; SL 1982, ch 222; SL 1983, ch 225, § 59; SL 1984, ch 209, § 122.



§ 31-5-8.2 Repealed.

31-5-8.2. Repealed by SL 1989, ch 251, § 2



§ 31-5-8.3 Annual winter safe highway maintenance plan.

31-5-8.3. Annual winter safe highway maintenance plan. The State Transportation Commission shall each year establish a winter safe highway maintenance plan. The plan shall provide for the snow removal, sanding, and deicing of the state trunk highway system to provide safe highways during cold weather months.

Source: SL 1988, ch 233, § 3; SL 1989, ch 251, § 3.



§ 31-5-8.4 Repealed.

31-5-8.4. Repealed by SL 2005, ch 151, § 1.



§ 31-5-9 Repealed.

31-5-9. Repealed by SL 2010, ch 145, § 32.



§ 31-5-10 Improvements to trunk system--Manner of advertising for bids--Letting of contract--Rules.

31-5-10. Improvements to trunk system--Manner of advertising for bids--Letting of contract--Rules. When funds are available for any highway improvement on the trunk highway system, and when the plans and specifications have been finally prepared by the Department of Transportation, the work contemplated shall be advertised for bids and shall be let to the lowest competent and responsible bidder unless such bid shall be deemed to be unreasonable. Contracts for all road and bridge construction performed on the trunk highway system shall be between the state and the contractor and shall be approved by the department.

The Transportation Commission may adopt rules pursuant to chapter 1-26 regarding advertisement for bids; bidder qualification, classification, and rating; bid submission; and bid acceptance for highway improvements on the trunk highway system.

Source: SDC 1939, § 28.0214; SL 1987, ch 210, § 6.



§ 31-5-11 Improvements to trunk system--Payments upon estimates approved by department--Vouchers.

31-5-11. Improvements to trunk system--Payments upon estimates approved by department--Vouchers. Payments from all funds made available for road and bridge construction contracts for the trunk highway system shall be made from time to time by the state treasurer upon estimates approved by the department. Upon partial payments made upon signed contracts, the approval of the department on such partial payment vouchers is sufficient proof of correctness, and the oath of the payee is not required in this case.

Source: SL 1919, ch 333, § 57; SDC 1939, § 28.0214; SL 1984, ch 207, § 27; SL 2010, ch 145, § 33.



§ 31-5-12 to 31-5-15. Repealed.

31-5-12 to 31-5-15. Repealed by SL 2010, ch 145, §§ 34 to 37.



§ 31-5-16 Repealed.

31-5-16. Repealed by SL 1985, ch 33, § 11



§ 31-5-17 Repealed.

31-5-17. Repealed by SL 2010, ch 145, § 38.



§ 31-5-18 Repealed.

31-5-18. Repealed by SL 1984, ch 207, § 28



§ 31-5-19 Historic and prehistoric remains of state--Contract for preservation.

31-5-19. Historic and prehistoric remains of state--Contract for preservation. To more effectually preserve the historical, archaeological, and paleontological remains of the state, the department may enter into agreements with the appropriate agencies of the state charged with preserving historical, archaeological, and paleontological remains to have these agencies remove and preserve such remains disturbed or to be disturbed by highway construction and to use highway funds, if appropriated, for this purpose. This authority specifically extends to highways which are part of the National System of Interstate and Defense Highways as defined in the Federal Aid Highway Act of 1956, Public Law 627, 84th Congress, and the use of state funds on a matching basis with such federal funds.

Source: SL 1961, ch 146; SL 2010, ch 145, § 39.



§ 31-5-20 Interstate agreements for rest and recreation areas.

31-5-20. Interstate agreements for rest and recreation areas. The Department of Transportation may enter into cost-sharing agreements with adjacent states for the land acquisition, construction, and operation of rest and recreation areas and rest and recreation facilities on or near state lines.

Source: SL 1971, ch 180.



§ 31-5-21 Mowing of ditches on state trunk highway--Rules--Priority to abutting landowner.

31-5-21. Mowing of ditches on state trunk highway--Rules--Priority to abutting landowner. The Transportation Commission may, by rules promulgated pursuant to chapter 1-26, authorize the mowing of ditches on the state trunk highway system. The rules shall establish when mowing may be done, by whom mowing may be done, how and where mowing may be done, and the time limit for removal of hay if mowing is done for hay production. However, the rules shall provide that the original owner or assigns of land abutting the ditches on the state trunk highway system shall be given priority for mowing.

Source: SL 1975, ch 192, § 1; SL 1987, ch 210, § 8; SL 1991, ch 232; SL 2004, ch 192, § 1.



§ 31-5-22 Violation of rules authorizing mowing of ditches as misdemeanor.

31-5-22. Violation of rules authorizing mowing of ditches as misdemeanor. Any person who violates any of the rules authorized pursuant to § 31-5-21 is guilty of a Class 2 misdemeanor.

Source: SL 1975, ch 192, § 2; SL 2004, ch 192, § 2.



§ 31-5-23 Consultation with first and second class municipalities and counties on construction or conversion of maintenance facilities--Sharing facilities.

31-5-23. Consultation with first and second class municipalities and counties on construction or conversion of maintenance facilities--Sharing facilities. Before funds authorized by the Legislature for the construction or acquisition of district highway maintenance facilities are used, the Department of Transportation shall meet with the local governing bodies of the counties and first and second class municipalities where highway maintenance facilities will be located to discuss joint construction or conversion of highway maintenance facilities. The Department of Transportation shall notify the local governing bodies in writing of its intention to construct new highway maintenance facilities. Then, the department shall meet with the local governing bodies to determine the feasibility of constructing or converting highway maintenance facilities in the counties and municipalities where the facilities will be located. The department shall consider sharing facilities whenever the local governing bodies express interest in sharing the cost of constructing or converting the facility.

Source: SL 1981, ch 224, § 1; SL 1992, ch 60, § 2.



§ 31-5-24 Written agreements required for joint use of maintenance facilities.

31-5-24. Written agreements required for joint use of maintenance facilities. Written agreements as provided in § 1-24-3, between the Department of Transportation and the local governing bodies shall be executed before joint use is initiated, and shall specify the joint use areas and how the costs are to be shared.

Source: SL 1981, ch 224, § 2.



§ 31-5-25 Consultation prerequisite to construction or acquisition of facilities.

31-5-25. Consultation prerequisite to construction or acquisition of facilities. Expenditures authorized by the Legislature for construction or acquisition of district highway maintenance facilities shall be contingent upon completing the procedure described in § 31-5-23. However, nothing in §§ 31-5-23 to 31-5-26, inclusive, prohibits the Department of Transportation from constructing highway maintenance shops if the negotiations with the local governing bodies fail to provide a satisfactory agreement for the construction or conversion of a joint facility.

Source: SL 1981, ch 224, § 3.



§ 31-5-26 Supervision of design and construction of joint facilities.

31-5-26. Supervision of design and construction of joint facilities. The design and construction of a joint facility is under the supervision of the state engineer, as provided in § 5-14-2, is subject to the approval of the Transportation Commission and the governing body of the involved unit of government.

Source: SL 1981, ch 224, § 4.






Chapter 06 - Secondary Roads

§ 31-6-1 Cooperation of department in federal construction program.

31-6-1. Cooperation of department in federal construction program. In order that the state may, through the Department of Transportation, more fully cooperate with the federal government in its program for extending aid in construction of certain roads designated by Title 23, United States Code as secondary roads, the department may participate and assist in the program to the extent provided by this chapter.

Source: SL 1939, ch 112, § 1; SL 1945, ch 116; SDC Supp 1960, § 28.0224; SL 2010, ch 145, § 40.



§ 31-6-2 Cooperation of department in selection of system.

31-6-2. Cooperation of department in selection of system. The department may cooperate with the various boards of county commissioners, and other appropriate local road officers of the state, and the Federal Highway Administration, in the selection of a system of secondary roads as set out in Title 23, United States Code, and may submit to the Federal Highway Administration in the same manner as other federal aid projects are now submitted, projects for improving any roads on the principal secondary roads, rural free delivery mail, and public school bus routes, either outside of municipalities or inside of municipalities of less than five thousand population, and which are not on the federal aid primary highway system or state trunk highway system.

Source: SL 1939, ch 112, § 2; SL 1945, ch 116; SDC Supp 1960, § 28.0225; SL 1984, ch 207, § 2; SL 2010, ch 145, § 41.



§ 31-6-3 Resolution of county proposing project--Preliminary survey, plans, and estimates.

31-6-3. Resolution of county proposing project--Preliminary survey, plans, and estimates. Before any project under the provisions of this chapter may be submitted to the Federal Highway Administration, a request for the submission of the project shall be embodied in a resolution passed by the governing body of the county having control of the highway upon which the project is desired, and a certified copy shall be filed with the department, together with an agreement by the county to reimburse the department for any costs over and above those costs covered by the federal-aid secondary funds available to the county plus the state highway funds matching those federal-aid secondary funds to carry out the project to the beginning of construction. However, if the county petitioning for the project desires to use its own highway organization for the making of the preliminary survey, plans, and estimates, the county may do so, but the survey, plans, and estimates shall be submitted in detail to the department for approval.

Source: SL 1939, ch 112, § 3; SL 1945, ch 116; SDC Supp 1960, § 28.0226; SL 1984, ch 207, § 3; SL 1989, ch 251, § 6; SL 2010, ch 145, § 42.



§ 31-6-4 Federal approval of project--Call for bids by department--Contract not let until payment provided by county.

31-6-4. Federal approval of project--Call for bids by department--Contract not let until payment provided by county. In case any secondary road project is approved by the Federal Highway Administration, the department may call for bids and let a contract for the work in the same manner as now provided for federal aid projects. However, no contract may be let until the county having jurisdiction of the highway has fully and legally provided for the payment of any project costs over and above those costs covered by the federal-aid secondary funds available to the county plus the state highway fund matching those federal-aid secondary funds. However, no such contract may be let until the political subdivision under whose jurisdiction the highway upon which the project is to be constructed has entered into a binding agreement to maintain the project when completed at the subdivision's own cost and expense in such manner as may be agreeable to the federal highway administration and the department.

Source: SL 1939, ch 112, § 4; SL 1945, ch 116; SDC Supp 1960, § 28.0227; SL 1984, ch 207, § 4; SL 1989, ch 251, § 7; SL 2010, ch 145, § 43.



§ 31-6-5 Jurisdiction of highway on which project approved or constructed.

31-6-5. Jurisdiction of highway on which project approved or constructed. The jurisdiction and control of the highways upon which any secondary road projects may be approved or constructed, is and shall remain in the county or other political subdivision as it was, and to the extent it was at the time of the setting up of the project. However, the department may enter into a project agreement with the Federal Highway Administration, contract for construction of the project, and supervise, control, and oversee the construction of the project in accordance with their agreement with the Federal Highway Administration.

Source: SL 1939, ch 112, § 6; SL 1945, ch 116; SDC Supp 1960, § 28.0229; SL 1984, ch 207, § 5; SL 2010, ch 145, § 44.



§ 31-6-6 Nonliability of state for project--Department reimbursed by county.

31-6-6. Nonliability of state for project--Department reimbursed by county. The State of South Dakota is not ultimately liable for the costs of any secondary road project not redeemable from public road funds including the state match of those funds. The department shall act as agent for the county affected in submission of the project, letting of the contract, and the supervision and control of the construction. The county originating the project shall reimburse the state for the state's share of all money expended and not redeemable from federal funds plus state match in bringing the project to the construction stage regardless of whether the contract is finally let. The county requesting the project shall reimburse the department in case the contract is let for all expenses incurred in supervising or controlling the construction work, and for all money paid out or advanced at any time in carrying out the construction of the project and not redeemable from federal funds including the state match of those funds.

Source: SL 1939, ch 112, § 7; SL 1945, ch 116; SDC Supp 1960, § 28.0230; SL 1989, ch 251, § 8; SL 2010, ch 145, § 45.



§ 31-6-7 Responsibility for maintenance.

31-6-7. Responsibility for maintenance. Nothing in this chapter may be construed to bind the State of South Dakota, or the department to pay the cost of maintenance of any secondary road project when completed. The political subdivision under whose jurisdiction the highway is at the time maintenance work is required is responsible for the maintenance cost of the project.

Source: SL 1939, ch 112, § 5; SL 1945, ch 116; SDC Supp 1960, § 28.0228; SL 2010, ch 145, § 46.



§ 31-6-8 Allocation of federal funds for construction of roads requested by commissioners.

31-6-8. Allocation of federal funds for construction of roads requested by commissioners. The Transportation Commission shall allocate a minimum of fifty percent of the federal-aid secondary highway construction funds allocated to the state for secondary roads to be expended for the construction of roads as requested by the county commissioners of the respective counties.

Source: SL 1989, ch 251, § 4.



§ 31-6-9 Transportation Commission to match funds.

31-6-9. Transportation Commission to match funds. The Transportation Commission shall provide sufficient funds from the state highway fund to match all federal-aid secondary funds used to construct a project under this chapter.

Source: SL 1989, ch 251, § 5; SL 2010, ch 145, § 47.






Chapter 07 - Interstate Highway System

§ 31-7-1 Definition of terms.

31-7-1. Definition of terms. Terms used in this chapter mean:

(1) "National system of interstate highways," includes all highways that have been or may become eligible for development with funds provided by federal highway acts for use on the interstate system;

(2) "Control areas," a control area is a metropolitan area, first or second class municipality, or industrial center, defense installation, a topographic feature such as a mountain pass, a favorable river crossing, a hub road which would result in material traffic increment on the interstate route, a section of completed expressway, or a place on the common boundary of two states agreed to by the states concerned;

(3) "Intermediate control points," an intermediate control point is either end of an acceptable section on final location of an interstate route;

(4) "Department," the Department of Transportation.
Source: SL 1955, ch 104, § 2; SDC Supp 1960, § 28.0232; SL 2010, ch 145, § 48.



§ 31-7-2 Employment of personnel--Contracts in behalf of state--General powers of department.

31-7-2. Employment of personnel--Contracts in behalf of state--General powers of department. The department may employ such assistants, agents, engineers, and engineering consultants and to enter into such contractual relations in behalf of the state and to do and perform all such acts as are necessary for the public good agreeable to the provisions of this chapter.

Source: SL 1955, ch 104, § 3; SDC Supp 1960, § 28.0233 (5); SL 2010, ch 145, § 49.



§ 31-7-3 Cooperation with federal highway administration in location and construction of interstate highways.

31-7-3. Cooperation with federal highway administration in location and construction of interstate highways. The department, in cooperation with the Federal Highway Administration of the United States Department of Transportation, or other agencies of the United States government, may locate and construct the South Dakota sections of the National System of Interstate Highways according to American Association of State Highway and Transportation Officials Standards peculiar to that system and shall operate and maintain the highways as toll-free facilities.

Source: SL 1955, ch 104, § 1; SDC Supp 1960, § 28.0231; SL 1984, ch 207, § 6; SL 2010, ch 145, § 50.



§ 31-7-4 Location and alignment of interstate highways.

31-7-4. Location and alignment of interstate highways. The department may determine the location of toll-free highways along alignments consistent with interstate highway standards.

Source: SL 1955, ch 104, § 3; SDC Supp 1960, § 28.0233 (1); SL 2010, ch 145, § 51.



§ 31-7-5 Acquisition of right-of-way, land, and materials.

31-7-5. Acquisition of right-of-way, land, and materials. The department may acquire right-of-way, borrow pits, and other land and materials under the provisions of §§ 31-19-1 to 31-19-19, inclusive.

Source: SL 1955, ch 104, § 3; SDC Supp 1960, § 28.0233 (2); SL 2010, ch 145, § 52.



§ 31-7-6 Points of ingress and egress--Establishment and control.

31-7-6. Points of ingress and egress--Establishment and control. The department may designate locations and establish, limit, and control points of ingress and egress to ensure proper operation of highways of the national system of interstate highways and prohibit entrance to or egress from the highways at points not so designated.

Source: SL 1955, ch 104, § 3; SDC Supp 1960, § 28.0233 (3); SL 2010, ch 145, § 53.



§ 31-7-7 Grade separations at intersections with other roads.

31-7-7. Grade separations at intersections with other roads. The department may construct grade separations at intersections with other public roads and to adjust the lines and grades of such other roads so as to accommodate the design of toll-free roads of the national system of interstate highways.

Source: SL 1955, ch 104, § 3; SDC Supp 1960, § 28.0233 (4); SL 2010, ch 145, § 54.



§ 31-7-8 Control areas and points--Programming to permit use of new construction.

31-7-8. Control areas and points--Programming to permit use of new construction. The department, in cooperation with the United States government and adjacent states, may establish control areas and control points between control areas as set forth in this chapter and program the construction on the interstate system in a manner that will permit use of new construction on sections connecting the intermediate control points.

Source: SL 1955, ch 104, § 4; SDC Supp 1960, § 28.0234; SL 2010, ch 145, § 55.



§ 31-7-9 Marking of highways.

31-7-9. Marking of highways. The department may mark the highways with the names or numbers that are selected for use as identification of the highways by the states through which the interstate routes pass.

Source: SL 1955, ch 104, § 4; SDC Supp 1960, § 28.0234; SL 2010, ch 145, § 56.



§ 31-7-10 State highway funds used for construction.

31-7-10. State highway funds used for construction. The department may use such state highway funds as are required by federal highway acts for matching federal funds allocated for construction on the interstate system.

Source: SL 1955, ch 104, § 5; SDC Supp 1960, § 28.0235; SL 1963, ch 163; SL 2010, ch 145, § 57.



§ 31-7-11 Maintenance expenses--Sources of payment.

31-7-11. Maintenance expenses--Sources of payment. Maintenance expense of the interstate system shall be from state highway funds. However, highway funds of counties, townships, and municipalities may be used in the maintenance of local service roads, overpasses, and underpasses constructed in connection with the interstate system, unless federal funds are made available for this purpose.

Source: SL 1955, ch 104, § 5; SDC Supp 1960, § 28.0235; SL 1963, ch 163; SL 2010, ch 145, § 58.



§ 31-7-12 Expenditures segregated in annual report.

31-7-12. Expenditures segregated in annual report. The Department of Transportation shall segregate in its annual report all expenditures related to the construction and maintenance of the interstate system.

Source: SL 1955, ch 104, § 5; SDC Supp 1960, § 28.0235; SL 1963, ch 163.



§ 31-7-13 Local service roads--Maintenance by political subdivisions.

31-7-13. Local service roads--Maintenance by political subdivisions. Counties, townships, and municipalities may expend highway funds for the maintenance of local service roads, overpasses, and underpasses constructed in connection with the interstate highway system upon assuming maintenance obligations by agreement with the department.

Source: SDC Supp 1960, § 28.0235 as added by SL 1963, ch 163; SL 2010, ch 145, § 59.



§ 31-7-14 Trunk highway system unaffected.

31-7-14. Trunk highway system unaffected. The provisions of this chapter do not alter the duties of the department in laying out, constructing, or maintaining the state trunk highway system, nor do they prohibit or require that the interstate system follow or cease to follow any of the designated portions of the state trunk system.

Source: SL 1955, ch 104, § 6; SDC Supp 1960, § 28.0236; SL 2010, ch 145, § 60.



§ 31-7-15 Camping prohibited at rest areas on interstate system--Petty offense.

31-7-15. Camping prohibited at rest areas on interstate system--Petty offense. No person may camp at any rest area established by the department within and adjacent to the national system of interstate highways in South Dakota. A violation of this section is a petty offense.

Source: SL 1973, ch 193, § 1; SL 2010, ch 145, § 61.



§ 31-7-16 Activities constituting unlawful camping.

31-7-16. Activities constituting unlawful camping. For the purposes of § 31-7-15, camping is defined as temporary lodging out-of-doors and presupposes the occupancy of a shelter, including any vehicle, designed or used for such purposes. A camper is defined as an occupant of any such shelter.

Source: SL 1973, ch 193, § 2.



§ 31-7-17 Temporary rest stops permitted--Time limit.

31-7-17. Temporary rest stops permitted--Time limit. No person temporarily resting in any vehicle is in violation of the provisions of § 31-7-15. For purposes of this section, temporarily resting means stopping, parking, or otherwise keeping or occupying any vehicle in a rest area, or any portion thereof not officially designated for camping, for not more than three consecutive hours or, if the driver of a commercial motor vehicle subject to the provisions of 49 C.F.R. Part 395, as of January 1, 2009, for not more than ten consecutive hours.

Source: SL 1973, ch 193, § 4; SL 2001, ch 158, § 1; SL 2010, ch 145, § 62.



§ 31-7-18 Additional fine for unlawful camping--Cost of repairs.

31-7-18. Additional fine for unlawful camping--Cost of repairs. Any person violating the provisions of § 31-7-15, in addition to the penalty provided by § 22-6-7, may be fined an amount as determined by the court which may be necessary to reimburse the department for the expense of repairing any damage to such rest area resulting from such violation.

Source: SL 1973, ch 193, § 3; SL 2010, ch 145, § 63.






Chapter 08 - Controlled-Access Facilities

§ 31-8-1 Definition of controlled-access facility.

31-8-1. Definition of controlled-access facility. For the purposes of this chapter, a controlled-access facility is defined as a highway or street especially designed for through traffic, and over, from, or to which owners or occupants of abutting land or other persons have no right or easement or only a controlled right or easement of access, light, air, or view by reason of the fact that their property abuts upon such controlled-access facility or for any other reason.

Source: SL 1953, ch 155, § 2; SDC Supp 1960, § 28.09A02.



§ 31-8-2 Commercial vehicles permitted or excluded.

31-8-2. Commercial vehicles permitted or excluded. Any highway or street constituting a controlled-access facility may be a freeway open to use by all customary forms of street and highway traffic or the highway or street may be a parkway from which trucks, buses, and other commercial vehicles are excluded.

Source: SL 1953, ch 155, § 2; SDC Supp 1960, § 28.09A02; SL 2010, ch 145, § 64.



§ 31-8-3 Highway authorities permitted to establish facilities--Local control.

31-8-3. Highway authorities permitted to establish facilities--Local control. The highway authorities of the state, counties, and municipalities, acting alone or in cooperation with each other or with any federal, state, or local agency or any other state having authority to participate in the construction and maintenance of highways, may plan, designate, establish, regulate, vacate, alter, improve, maintain, and provide controlled-access facilities for public use wherever the authority is of the opinion that traffic conditions, present or future, will justify the special facilities. However, within a municipality that authority is subject to any municipal consent as may be required by law.

Source: SL 1953, ch 155, § 3; SDC Supp 1960, § 28.09A03; SL 2010, ch 145, § 65.



§ 31-8-4 Regulations as to use.

31-8-4. Regulations as to use. Highway authorities of the state, counties, and municipalities may regulate, restrict, or prohibit the use of controlled-access facilities by the various classes of vehicles or traffic in a manner consistent with §§ 31-8-1 and 31-8-2.

Source: SL 1953, ch 155, § 3; SDC Supp 1960, § 28.09A03; SL 1987, ch 210, § 9; SL 1992, ch 60, § 2.



§ 31-8-5 Design--Separate roadways, markers.

31-8-5. Design--Separate roadways, markers. The highway authorities of the state, counties, and municipalities may design any controlled-access facility and regulate, restrict, or prohibit access as to best serve the traffic for which the facility is intended. In this connection the highway authorities may divide and separate any controlled-access facility into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations, or by designating separate roadways by signs, markers, stripes, and the proper lane for traffic by appropriate signs, markers, stripes, and other devices.

Source: SL 1953, ch 155, § 4; SDC Supp 1960, § 28.09A04; SL 2010, ch 145, § 66.



§ 31-8-6 Ingress and egress restricted to designated points.

31-8-6. Ingress and egress restricted to designated points. No person has any right of ingress or egress to, from or across any controlled-access facility to or from any abutting land, except at any designated point at which access may be permitted.

Source: SL 1953, ch 155, § 4; SDC Supp 1960, § 28.09A04; SL 2010, ch 145, § 67.



§ 31-8-7 Manner of acquiring property or property rights.

31-8-7. Manner of acquiring property or property rights. For the purposes of this chapter, the highway authorities of the state, counties, or municipalities may acquire private or public property rights for any controlled-access facility and service road, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation as may be authorized by law to acquire such property or property rights in connection with any highway and street within their respective jurisdictions.

Source: SL 1953, ch 155, § 5; SDC Supp 1960, § 28.09A05; SL 2010, ch 145, § 68.



§ 31-8-8 Acquisition of property in entire tracts.

31-8-8. Acquisition of property in entire tracts. In connection with the acquisition of property or property rights for any controlled-access facility or portion thereof, or service road in connection therewith, the state, county, city, or town highway authority may acquire an entire lot, block, or tract of land, if, by so doing, the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for the right-of-way proper.

Source: SL 1953, ch 155, § 5; SDC Supp 1960, § 28.09A05; SL 2010, ch 145, § 69.



§ 31-8-9 Precedence of condemnation cases.

31-8-9. Precedence of condemnation cases. Any court proceeding necessary to acquire property or property rights for purposes of this chapter may take precedence over all other causes not involving the public interest in all courts, to the end that the provision of controlled-access facilities may be expedited.

Source: SL 1953, ch 155, § 6; SDC Supp 1960, § 28.09A06; SL 2010, ch 145, § 70.



§ 31-8-10 New or existing facilities included.

31-8-10. New or existing facilities included. The highway authority of the state, county, or municipality may designate and establish any controlled-access highway as a new and additional facility or may designate and establish an existing street or highway as included within a controlled-access facility.

Source: SL 1953, ch 155, § 7; SDC Supp 1960, § 28.09A07; SL 2010, ch 145, § 71.



§ 31-8-11 Elimination of grade crossings.

31-8-11. Elimination of grade crossings. The state or any of its subdivisions may provide for the elimination of intersections at grade of controlled-access facilities with existing state and county roads, and city or town streets, by grade separation or service road, or by closing off the roads and streets at the right of way boundary line of such controlled-access facility. After the establishment of any controlled-access facility, no highway or street which is not a part of the facility may intersect the facility at grade.

Source: SL 1953, ch 155, § 7; SDC Supp 1960, § 28.09A07; SL 2010, ch 145, § 72.



§ 31-8-12 Public way connected with facility--Consent of highway authority required.

31-8-12. Public way connected with facility--Consent of highway authority required. No municipal street, county or state highway, or other public way may be opened into or connected with any controlled-access facility without the consent and previous approval of the highway authority in the state, county, or municipality having jurisdiction over the controlled-access facility. The consent and approval shall be given only if the public interest is served thereby.

Source: SL 1953, ch 155, § 7; SDC Supp 1960, § 28.09A07; SL 2010, ch 145, § 73.



§ 31-8-13 Power of highway authorities to enter into agreements.

31-8-13. Power of highway authorities to enter into agreements. The highway authorities of the state, counties, or municipalities may enter into agreements with each other, or with the federal government, respecting the financing, planning, establishment, improvement, maintenance, use, regulation, or vacation of a controlled-access facility or other public way in their respective jurisdictions to facilitate the purpose of this chapter.

Source: SL 1953, ch 155, § 8; SDC Supp 1960, § 28.09A08; SL 2010, ch 145, § 74.



§ 31-8-14 Local service roads.

31-8-14. Local service roads. In connection with the development of any controlled-access facility the state, county, or municipal highway authorities may plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service roads and streets or designate as local service roads and streets any existing road or street, and exercise jurisdiction over service roads in the same manner as is authorized over any controlled-access facility under the terms of this chapter, if, in their opinion, the local service roads and streets are necessary or desirable. The local service road or street shall be of appropriate design, and they shall be separated from the controlled-access facility proper by means of all devices designated as necessary or desirable by the proper authority.

Source: SL 1953, ch 155, § 9; SDC Supp 1960, § 28.09A09; SL 2010, ch 145, § 75.



§ 31-8-15 Unlawful use of facilities--Acts constituting.

31-8-15. Unlawful use of facilities--Acts constituting. It is a Class 2 misdemeanor for any person:

(1) To drive a vehicle over, upon, or across any curb, central dividing section, or other separation or dividing line on controlled-access facilities;

(2) To make a left turn or semicircular or U-turn except through an opening provided for that purpose in the dividing curb section, separation, or line. No such turn may be made through an opening in the dividing curb section, separation, or line which has been designated and marked for use by maintenance and authorized vehicles only. Maintenance and authorized vehicles may use such openings in dividing curb sections, separation, or lines for parking or turning. Maintenance vehicles include all vehicles used in the maintenance of the highways of this state and authorized vehicles include all law enforcement vehicles, fire vehicles, civil defense rescue vehicles, ambulances and recovery vehicles as defined by § 31-8-15.1 which are responding to a call for assistance;

(3) To drive any vehicle except in the proper lane provided for that purpose and in the proper direction and to the right of the central dividing curb, separation section, or line;

(4) To drive any vehicle into the controlled-access facility from a local service road except through an opening provided for that purpose in the dividing curb or dividing section or dividing line which separates such service road from the controlled-access facility proper.
Source: SL 1953, ch 155, § 10; SL 1959, ch 141; SDC Supp 1960, §§ 28.09A10, 28.9921; SL 1963, ch 165; SDCL, § 31-8-17; SL 1972, ch 169; SL 1988, ch 234, § 1.



§ 31-8-15.1 Meaning of recovery vehicle.

31-8-15.1. Meaning of recovery vehicle. For the purposes of §§ 31-8-15 to 31-8-15.2, inclusive, a recovery vehicle is a motor vehicle which is specially equipped with a boom, winch, or wheel lift to tow, haul, or push a disabled motor vehicle. The recovery vehicle shall have amber beacon or flashing warning lights which shall be used as provided by § 32-17-10. The recovery vehicle shall also display the company's name in two inch letters on both sides of the vehicle in a location visible to the public.

Source: SL 1988, ch 234, § 2.



§ 31-8-15.2 When recovery vehicle not to cross median of divided highway--Violation as misdemeanor.

31-8-15.2. When recovery vehicle not to cross median of divided highway--Violation as misdemeanor. A recovery vehicle may not cross the median of a divided highway when the towed vehicle has more than three axles. A violation of this section is a Class 2 misdemeanor.

Source: SL 1988, ch 234, § 3.



§ 31-8-16 Commercial establishment on right-of-way prohibited--Exception--Violation as misdemeanor.

31-8-16. Commercial establishment on right-of-way prohibited--Exception--Violation as misdemeanor. No automotive service station or other commercial establishment for serving motor vehicle users may be constructed or located within the right-of-way of, or on publicly owned or publicly leased land acquired or used for or in connection with, a controlled-access highway. This section does not apply to a vending facility allowed pursuant to § 31-29-83. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 141; SDC Supp 1960, §§ 28.09A10, 28.9921; SL 1963, ch 165; SDCL § 31-8-17; SL 1984, ch 211, § 1; SL 1986, ch 237, § 1; SL 1989, ch 21, § 151; SL 2010, ch 145, § 76; SL 2013, ch 129, § 1.



§ 31-8-18 Payment for trash collection required in license contract with visually impaired vendor.

31-8-18. Payment for trash collection required in license contract with visually impaired vendor. No vending facility may be licensed pursuant to the provisions of §§ 31-8-16, 31-29-83, and 31-32-13 unless the contract provides that ten percent of the gross receipts from the concession be paid to the Department of Transportation to defray the cost of trash collection.

Source: SL 1984, ch 211, § 3A.






Chapter 09 - Highways Serving Federal Reservations

§ 31-9-1 Relinquishment of highways in national parks--Cession of jurisdiction.

31-9-1. Relinquishment of highways in national parks--Cession of jurisdiction. The Department of Transportation and the board of county commissioners of an affected county, may relinquish to the United States for use and construction and control of highways by the secretary of interior, acting through the national park service, all of the interest of the state and the county in such portions of public highways lying within the boundaries of national parks and national monuments. The relinquishment of interest in the highways shall operate as a cession to the United States of jurisdiction for highway purposes over such portions of the highways lying within said national parks or national monuments.

Source: SL 1957, ch 140, § 1; SDC Supp 1960, § 28.0241; SL 2010, ch 145, § 77.



§ 31-9-2 , 31-9-3. Repealed.

31-9-2, 31-9-3. Repealed by SL 2010, ch 145, §§ 78, 79.



§ 31-9-4 County roads used by National Forest Service--Cooperative agreement for joint construction and use.

31-9-4. County roads used by National Forest Service--Cooperative agreement for joint construction and use. The board of county commissioners may enter into cooperative agreements with the Forest Service of the United States Department of Agriculture for the joint construction, maintenance, and use of roads located within the boundaries of the county, where such roads are used by the Forest Service in the protection, administration, and utilization of the national forests and are also used by communities or persons within or adjacent to such national forests in the use and development of the resources thereof or where such roads otherwise serve the needs of the public. Costs incurred by the county pursuant to the provisions of this section shall be appropriated from the county general fund.

Source: SL 1966, ch 33, § 1; SL 1985, ch 77, § 35.



§ 31-9-5 Repealed.

31-9-5. Repealed by SL 1985, ch 77, § 42






Chapter 10 - Boundary State Highway Bridges

§ 31-10-1 Definition of terms.

31-10-1. Definition of terms. Terms used in this chapter mean:

(1) "Bridge," a structure, including supports, erected over a depression or an obstruction, as water, highway, or railway, the structure having a length measured along the center of the roadway of more than twenty feet between undercopings of abutments or extreme ends of openings for multiple boxes and pipes where the clear distance between openings is less than half of the smaller contiguous opening;

(2) "Culvert," any structure not classified as a bridge which provides an opening under any roadway;

(3) "Department," the Department of Transportation.
Source: SL 1953, ch 153; SDC Supp 1960, § 28.1441; SL 2010, ch 145, § 80.



§ 31-10-2 Boundary state highway bridge and bridge defined.

31-10-2. Boundary state highway bridge and bridge defined. For the purposes of §§ 31-10-2 to 31-10-11, inclusive, the following terms mean:

(1) "Boundary state highway bridge," a highway bridge over a stream, river, or lake on the boundary line between the State of South Dakota and an adjoining state, which bridge is located or to be located on a state highway or an extension of such highway and constitutes or will constitute a connecting link between the state highway system of this state and an adjoining state;

(2) "Bridge," in addition to its ordinary meaning, the term includes the substructure, superstructure, approach spans, approach fills and roadway, right-of-way, and all other items necessary to make such structure complete and accessible to traffic.
Source: SL 1947, ch 132, § 1; SDC Supp 1960, § 28.1425; SL 2010, ch 145, § 81.



§ 31-10-3 Acquisition and maintenance of boundary state highway bridges.

31-10-3. Acquisition and maintenance of boundary state highway bridges. The department may acquire by purchase or condemnation, construct, and maintain boundary state highway bridges.

Source: SL 1947, ch 132, § 2; SDC Supp 1960, § 28.1426; SL 2010, ch 145, § 82.



§ 31-10-4 Condemnation proceedings.

31-10-4. Condemnation proceedings. In the purchase, acquisition, construction, or maintenance under §§ 31-10-2 to 31-10-11, inclusive, of any boundary state highway bridge or approaches thereto, the department may purchase, or institute and maintain proceedings for the condemnation of the necessary right-of-way therefor. All the provisions of the law relating to the condemnation of real or personal property for public state purposes apply and may be exercised by the department for the carrying out of the purposes of §§ 31-10-2 to 31-10-11, inclusive.

Source: SL 1947, ch 132, § 7; SDC Supp 1960, § 28.1431; SL 2010, ch 145, § 83.



§ 31-10-5 Contracts with adjoining states, persons, or corporations.

31-10-5. Contracts with adjoining states, persons, or corporations. The Department of Transportation may enter into agreements or contracts with the proper authorities of the states which adjoin the State of South Dakota, subdivisions of such states, or companies, corporations, or persons relative to the purchase or condemnation, construction, or maintenance of boundary state highway bridges.

Source: SL 1947, ch 132, § 3; SDC Supp 1960, § 28.1427.



§ 31-10-6 Acquisition or construction of bridge--Adjoining state to furnish proportionate share.

31-10-6. Acquisition or construction of bridge--Adjoining state to furnish proportionate share. The department may not purchase, acquire by condemnation, or construct any bridge under the provisions of §§ 31-10-2 to 31-10-11, inclusive, until such time as the adjoining and contracting state furnishes its proportionate share of the purchase price or cost of construction, or signify its intention, by and through its proper department, of acquiring title through the exercise of the power of eminent domain of the portion of any existing bridge situate in the adjoining state.

Source: SL 1947, ch 132, § 4; SDC Supp 1960, § 28.1428; SL 2010, ch 145, § 84.



§ 31-10-7 Highway funds used for boundary line bridge.

31-10-7. Highway funds used for boundary line bridge. All expenditures under and by virtue of the provisions of §§ 31-10-2 to 31-10-11, inclusive, shall be paid out of the funds of the Department of Transportation.

Source: SL 1947, ch 132, § 4; SDC Supp 1960, § 28.1428.



§ 31-10-8 Collection of tolls--Duration--Credit to state highway fund.

31-10-8. Collection of tolls--Duration--Credit to state highway fund. Any bridge purchased or constructed under §§ 31-10-2 to 31-10-11, inclusive, shall be free from tolls. However, tolls may be collected on the traffic crossing the bridge until such time as the net sum of tolls so collected plus funds paid as provided in §§ 31-10-6 and 31-10-7, equals the cost of the structure plus a reasonable rate of interest on deferred installments of the cost. The portion of the net tolls collected on the bridge, going to the State of South Dakota shall be credited to the state highway fund.

Source: SL 1947, ch 132, § 5; SDC Supp 1960, § 28.1429; SL 2010, ch 145, § 85.



§ 31-10-9 Agreement for purchase or construction--Payments--Interest.

31-10-9. Agreement for purchase or construction--Payments--Interest. Any agreement entered into under §§ 31-10-2 to 31-10-11, inclusive, by the department, for the purchase or construction of any bridge, may provide for one or more annual payments, but not exceeding ten. A reasonable rate of interest may be paid on deferred installments to be paid under any agreement.

Source: SL 1947, ch 132, § 6; SDC Supp 1960, § 28.1430; SL 2010, ch 145, § 86.



§ 31-10-10 Liability for payments limited to state highway fund.

31-10-10. Liability for payments limited to state highway fund. The State of South Dakota is under no obligation to make any payments on account of any agreement entered into under §§ 31-10-2 to 31-10-11, inclusive, out of any fund other than the state highway fund.

Source: SL 1947, ch 132, § 6; SDC Supp 1960, § 28.1430; SL 2010, ch 145, § 87.



§ 31-10-11 Contract for purchase by department--Prior appraisal.

31-10-11. Contract for purchase by department--Prior appraisal. Before the department enters into any contract for the purchase of any bridge, under the provisions of §§ 31-10-2 to 31-10-11, inclusive, an appraisal shall be made of the bridge and its approaches, or the portion of the bridge and approach thereto situate in this state. No contract may be entered into or any money used for such purchase exceeding the appraised value of that portion of the bridge situate within the State of South Dakota.

Source: SL 1947, ch 132, § 8; SDC Supp 1960, § 28.1432; SL 2010, ch 145, § 88.



§ 31-10-12 Toll bridges--Acceptance of title by state--Conditions.

31-10-12. Toll bridges--Acceptance of title by state--Conditions. The State of South Dakota, by and through the department, may accept title to and responsibility for the repair, maintenance, and ownership of that portion of any existing toll bridge situated within the boundaries of the State of South Dakota, if:

(1) That portion of the bridge is offered to this state by its owners free of existing bonded indebtedness and current costs of operation; and

(2) Any adjoining state in which the remainder of the bridge is situated signifies its intention, by and through its proper governmental instrumentality, having control and supervision over state bridges, of accepting title to and responsibility for the repair, maintenance, and ownership of the portion of the bridge situated in the adjoining state.
Source: SL 1953, ch 320, § 1; SDC Supp 1960, § 28.1442; SL 2010, ch 145, § 89.



§ 31-10-13 Toll-free operation of acquired bridge.

31-10-13. Toll-free operation of acquired bridge. Subsequent to the acceptance of title to and responsibility for that portion of any bridge, in the manner set forth in § 31-10-12, the department may operate the bridge, in conjunction with the proper governmental authority of an adjoining state, free of tolls.

Source: SL 1953, ch 320, § 2; SDC Supp 1960, § 28.1443; SL 2010, ch 145, § 90.



§ 31-10-14 Maintenance of acquired bridge.

31-10-14. Maintenance of acquired bridge. The department shall repair and maintain and assume ownership of that part of any bridge situated within the State of South Dakota after acceptance as provided in § 31-10-12.

Source: SL 1953, ch 320, § 3; SDC Supp 1960, § 28.1444; SL 2010, ch 145, § 91.



§ 31-10-15 Operation cost of acquired bridge--Payment from state highway fund.

31-10-15. Operation cost of acquired bridge--Payment from state highway fund. The cost of operation and maintenance of that part of any bridge situated within the State of South Dakota after acceptance, as provided in § 31-10-12, shall be paid by the department out of the state highway fund.

Source: SL 1953, ch 320, § 4; SDC Supp 1960, § 28.1445; SL 2010, ch 145, § 92.



§ 31-10-16 Agreements with adjoining state to share operational cost.

31-10-16. Agreements with adjoining state to share operational cost. The department may enter into a reciprocity agreement and any other agreement with the proper governmental authorities of an adjoining state for the sharing of the cost of joint operation, repair, and maintenance pursuant to § 31-10-13.

Source: SL 1953, ch 320, § 4; SDC Supp 1960, § 28.1445; SL 2010, ch 145, § 93.






Chapter 11 - County Highway Department And Funds

§ 31-11-1 Employment of county highway superintendent--Salary--Tenure.

31-11-1. Employment of county highway superintendent--Salary--Tenure. The board of county commissioners at its discretion may employ a county highway superintendent, the salary and expenses to be fixed and allowed by the board of county commissioners, to be paid out of the motor vehicle fund of the county. No member of the board of county commissioners shall be appointed as county highway superintendent. The tenure of office of the county highway superintendent may be terminated at any time by resolution of the board of county commissioners upon thirty days' notice, but unless so terminated, the tenure of office shall be for two years.

Source: SL 1919, ch 333, § 15; SL 1920 (SS), ch 89; SL 1921, ch 388; SL 1927, ch 138; SL 1933, ch 119; SDC 1939, § 28.0304; SL 1951, ch 137.



§ 31-11-2 Office of superintendent--Bond.

31-11-2. Office of superintendent--Bond. The county highway superintendent shall be provided with a suitable office by the county and shall file a bond to the county for the faithful performance of his duties in a sum not less than two thousand dollars nor more than five thousand dollars to be fixed by resolution by the board of county commissioners.

Source: SL 1919, ch 333, § 15; SL 1920 (SS), ch 89; SL 1921, ch 388; SL 1927, ch 138; SL 1933, ch 119; SDC 1939, § 28.0304; SL 1951, ch 137.



§ 31-11-3 Duties of county superintendent--Compliance with rules.

31-11-3. Duties of county superintendent--Compliance with rules. The county superintendent of highways shall perform all duties imposed upon him by the county commissioners and shall comply with all regulations and requirements of the county commissioners.

Source: SL 1919, ch 333, § 19; SDC 1939, § 28.0305; SL 1953, ch 145.



§ 31-11-4 Employment of engineer by superintendent.

31-11-4. Employment of engineer by superintendent. In cases where the county superintendent of highways is not an engineer he shall have power and authority with the approval of the county commissioners to employ an engineer whenever necessary to survey and to do other engineering work.

Source: SL 1919, ch 333, § 19; SDC 1939, § 28.0305; SL 1953, ch 145.



§ 31-11-5 Repealed.

31-11-5. Repealed by SL 2014, ch 134, § 1.



§ 31-11-6 Cost records maintained by superintendent--Destruction.

31-11-6. Cost records maintained by superintendent--Destruction. The county highway superintendent shall keep a detailed record of the cost of any work on any section of the highway, bridge, tile, or culvert construction, repair work, or materials therefor done under his supervision by the county, by day labor and shall immediately upon the completion of each piece of work file the record with the county auditor, showing in detail the cost of all labor, materials, repairs, repair materials, hauling, inspection costs, and a proper proportion of the yearly equipment depreciation and repair charges for the county road building equipment, rental of machinery and every other item of cost. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1927, ch 138; SL 1933, ch 119; SDC 1939, § 28.0304; SL 1951, ch 137; SL 1981, ch 45, § 19.



§ 31-11-7 Annual inventory of county road building equipment and supplies--Destruction of records.

31-11-7. Annual inventory of county road building equipment and supplies--Destruction of records. The county highway superintendent shall prepare and file with the county auditor not later than the fifth of January of each year a true and correct inventory of all road building equipment, supplies, and materials on hand together with his estimate of its present value. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1927, ch 138; SL 1933, ch 119; SDC 1939, § 28.0304; SL 1951, ch 137; SL 1981, ch 45, § 20.



§ 31-11-8 to 31-11-27. Repealed.

31-11-8 to 31-11-27. Repealed by SL 1979, ch 45, § 2



§ 31-11-28 Lease to contractors of county and township road equipment.

31-11-28. Lease to contractors of county and township road equipment. The board of supervisors of any township or a board of county commissioners may lease to a contractor any scraper, grader, or other road tools or machinery belonging to the township or county.

Source: SL 1911, ch 221, § 20; RC 1919, § 8566; SDC 1939, § 28.0118.



§ 31-11-29 to 31-11-32. Repealed.

31-11-29 to 31-11-32. Repealed by SL 1985, ch 77, § 42



§ 31-11-33 to 31-11-40. Repealed.

31-11-33 to 31-11-40. Repealed by SL 1984, ch 207, §§ 30 to 37



§ 31-11-41 Petition for county maintenance on private roads.

31-11-41. Petition for county maintenance on private roads. Any resident of a county may petition the board of county commissioners to hold a public hearing on whether the county should contract with owners of private roads within the county for the county to provide maintenance on private roads.

Source: SL 1994, ch 238, § 1.



§ 31-11-42 Hearing on petition for maintenance of private roads--Notice.

31-11-42. Hearing on petition for maintenance of private roads--Notice. If the board of county commissioners receives a petition pursuant to § 31-11-41, the board shall schedule a public hearing to be held within thirty days of receipt of such petition. The board of county commissioners shall publish a notice of such hearing once a week for two successive weeks in the legal newspapers of the county.

Source: SL 1994, ch 238, § 2.



§ 31-11-43 Determination on maintenance contract for private roads--Cost of maintenance.

31-11-43. Determination on maintenance contract for private roads--Cost of maintenance. At a hearing held pursuant to §§ 31-11-42 and 31-11-44, the board of county commissioners shall take public testimony on the question of whether the county should contract with the owners of private roads within the county for the county to provide maintenance on such roads. If, after the hearing, the board determines that it is in the best interests of the residents of the county for the county to maintain private roads, the board may authorize the highway superintendent to enter into contracts for the maintenance of private roads by the county. The contract may not include a per hour cost of the maintenance which is less than the county's total cost for such maintenance. No contract may be for more than six hours of maintenance per year for any one person.

Source: SL 1994, ch 238, § 3.



§ 31-11-44 Annual hearing on maintenance continuation of private roads.

31-11-44. Annual hearing on maintenance continuation of private roads. The board of county commissioners shall annually hold a public hearing on the continuance of the maintenance of private roads by the county. Such hearing shall be published pursuant to § 31-11-42.

Source: SL 1994, ch 238, § 4.



§ 31-11-45 Maximum maintenance authorization on private roads.

31-11-45. Maximum maintenance authorization on private roads. If the board of county commissioners agrees to maintain private roads pursuant to §§ 31-11-41 to 31-11-44, inclusive, the board may establish a maximum number of hours of maintenance, or miles of road that the board will authorize.

Source: SL 1994, ch 238, § 4A.






Chapter 12 - County Highway Systems

§ 31-12-1 Established highway systems perpetuated.

31-12-1. Established highway systems perpetuated. The county highway system as heretofore designated and established in each organized county of the state is hereby perpetuated.

Source: SL 1919, ch 333, § 10; SDC 1939, § 28.0301.



§ 31-12-2 Change of county highway system--Order of Department of Transportation.

31-12-2. Change of county highway system--Order of Department of Transportation. Except for minimum maintenance roads established pursuant to § 31-12-46, no county highway system may be changed, altered, or modified except by authority of and in accordance with a written executive order of the Department of Transportation. Any such change shall be shown on the map of the county highway system in an office designated by the board of county commissioners and on such map in the Department of Transportation.

Source: SDC 1939, § 28.0302; SL 1941, ch 129; SL 1997, ch 176, § 3; SL 2013, ch 130, § 1.



§ 31-12-3 , 31-12-4. Repealed.

31-12-3, 31-12-4. Repealed by SL 1974, ch 201



§ 31-12-5 Supervision of construction, improvement, maintenance, and repair of system.

31-12-5. Supervision of construction, improvement, maintenance, and repair of system. The construction, improvement, maintenance, and repair of the county highway system, except as provided for state trunk highways shall be under the supervision of the county superintendent of highways in organized counties, who shall formulate and direct the policy of the county for the construction, improvement, maintenance, and repair of the county highway system.

Source: SL 1919, ch 333, § 16; SDC 1939, § 28.0303.



§ 31-12-6 County system at expense of entire county--Tax levy.

31-12-6. County system at expense of entire county--Tax levy. The county highway system shall be permanently constructed and improved, and shall be maintained and repaired at the expense of the whole county, and the funds necessary therefor shall be levied and collected in the same manner as other county taxes, and it shall be the duty of the board of county commissioners to determine upon and make such levy in the manner now provided by law.

Source: SL 1919, ch 333, § 16; SDC 1939, § 28.0303.



§ 31-12-7 Divisions of system into sections--Recording in county road book.

31-12-7. Divisions of system into sections--Recording in county road book. The county highway superintendent shall maintain in a county road book a complete record of the divisions of the county highway system into sections, each section being designated by some appropriate number, name, or letter, and the starting point and terminus of each section being clearly designated at length.

Source: SL 1919, ch 333, § 20; SDC 1939, § 28.0306.



§ 31-12-8 Survey and report by superintendent on condition of system and structures.

31-12-8. Survey and report by superintendent on condition of system and structures. The board of county commissioners may, if it deems it expedient, direct the county highway superintendent to make or cause to be made a survey and report upon all or parts of the county highway system for the purpose of ascertaining the condition of the parts thereof and of obtaining a record of existing structures and their condition.

Source: SL 1919, ch 333, § 20; SDC 1939, § 28.0306.



§ 31-12-9 Survey, plans, specifications, and estimates for permanent improvements.

31-12-9. Survey, plans, specifications, and estimates for permanent improvements. Before any permanent improvement is undertaken upon the county highway system, the county highway superintendent shall, under the general direction of the board of county commissioners where deemed necessary, make or have made a survey and prepare or have prepared plans, specifications, and estimates for the improvement. Such survey, plans, specifications, and estimates shall be prepared according to standards to be prescribed by the Transportation Commission, and shall be on the basis and with the object in view of permanent improvement, each as to bridge, culvert, tile, and road work.

Source: SL 1919, ch 333, § 20; SDC 1939, § 28.0306.



§ 31-12-10 Bench marks on permanent structures.

31-12-10. Bench marks on permanent structures. At the time of making any surveys upon the county highway system, proper bench marks shall be placed upon any permanent bridge, culvert, or other permanent object, which shall be duly recorded upon both the plan and profiles for future reference.

Source: SL 1893, ch 143; RPolC 1903, §§ 1759 to 1764; RC 1919, § 8572; SL 1919, ch 333, § 20; SDC 1939, § 28.0306.



§ 31-12-11 Commencement of construction work.

31-12-11. Commencement of construction work. After the survey and plan for each section of the county highway system has been prepared by or for the county highway superintendent, and specifications and an estimate of the cost therefor also prepared and approved by the board of county commissioners, such board of county commissioners may thereupon proceed as provided in this chapter with the construction of the road, tile, and culvert work in accordance therewith.

Source: SL 1919, ch 333, § 23; SDC 1939, § 28.0308.



§ 31-12-12 Small projects--Advertising, private contract, or county work permitted.

31-12-12. Small projects--Advertising, private contract, or county work permitted. Any road, tile, or culvert construction, repair work, or materials upon the county highway system, for which the county highway superintendent's estimated cost equals or is less than the amount provided for in § 5-18A-14, may be advertised and let at a public letting by the board of county commissioners, may be let privately at a cost not to exceed the county highway superintendent's estimate, or may be built by day labor.

Source: SDC 1939, § 28.0309; SL 1972, ch 32, § 3; SL 1982, ch 223, § 1A; SL 1987, ch 211, § 1; SL 2011, ch 2, § 133.



§ 31-12-13 Large projects--Advertising or county work required--Rejection of bids.

31-12-13. Large projects--Advertising or county work required--Rejection of bids. Any road, tile, or culvert construction, repair work, or materials on the county highway system, for which the county highway superintendent's estimated cost exceeds the amount provided for in § 5-18A-14, shall be advertised and let at a public letting by the board of county commissioners or may be built by day labor. The board may reject all bids, in which case the board may readvertise or let privately by submitting the contract to the Department of Transportation for approval.

Source: SDC 1939, § 28.0309; SL 1982, ch 223, § 2; SL 1987, ch 211, § 2; SL 2011, ch 2, § 134.



§ 31-12-14 Deadline for bids--Advertisement--Rejection of bids.

31-12-14. Deadline for bids--Advertisement--Rejection of bids. If the cost of any road, bridge, tile, or culvert construction, repair work, or materials upon a county highway system or secondary roads exceeds the amount provided for in § 5-18A-14 or any less amount for which work bids are to be called for, and after plans and specifications therefor have been prepared and filed in the office of the county auditor, the board having charge shall designate a time not less than twenty days from the date of such filing, at which sealed bids for such work or materials will be received. The board shall cause notice thereof to be published once each week for two successive weeks in one of the official newspapers of the county. The notice shall state where plans and specifications may be examined, when and where bids will be opened, a brief statement of the principal items of work and materials contemplated by the improvement, and the location of the same, the amount of the certified check or bidder's bond to be required, and such further notice as the board having supervision may deem advisable. Bids may be received at any special or regular meeting of the board. The board may refuse to accept any bids submitted.

Source: SDC 1939, § 28.0115; SL 1972, ch 32, § 4; SL 1982, ch 223, § 1B; SL 1987, ch 211, § 3; SL 1993, ch 218, § 1; SL 2011, ch 2, § 135.



§ 31-12-15 Written contract--Performance bond.

31-12-15. Written contract--Performance bond. When any bid, as provided for in § 31-12-14 has been accepted, the board of county commissioners, county highway board, or board of township supervisors, as the case may be, shall enter into a contract with the person whose bid has been accepted. The contract shall be in writing specifying the work to be done or the materials to be furnished, or both, the time for completion, and the contract price or rate of payments. The board shall require the person receiving the contract to furnish a bond with approved sureties, and in an amount the board considers sufficient, conditioned upon the faithful performance of the contract according to the plans and specifications.

Source: SL 1919, ch 333, § 26; SDC 1939, § 28.0116; SL 1984, ch 207, § 38.



§ 31-12-16 Progress payments permitted.

31-12-16. Progress payments permitted. On any contracts provided for in § 31-12-15, partial payments may be made during the progress of the work upon estimates prepared by the county highway superintendent, but in no case shall partial payments exceed ninety percent of the value of the labor and materials incorporated in the work, or materials furnished, as the case may be.

Source: SL 1919, ch 333, § 27; SDC 1939, § 28.0117; SL 1966, ch 81.



§ 31-12-17 Superintendent's approval of bills before payment.

31-12-17. Superintendent's approval of bills before payment. All bills for road construction work on the county highway system shall be filed in itemized form and certified to by the county highway superintendent before being allowed by the board of county commissioners, and before warrants in payment therefor are drawn by the county auditor.

Source: SL 1919, ch 333, § 28; SDC 1939, § 28.0310.



§ 31-12-18 Width of culverts.

31-12-18. Width of culverts. All culverts constructed on the county highway system shall have a clear roadway of not less than twenty-four feet.

Source: SL 1919, ch 333, § 20; SDC 1939, § 28.0306.



§ 31-12-19 Repealed.

31-12-19. Repealed by SL 2002, ch 142, § 1



§ 31-12-20 Repealed.

31-12-20. Repealed by SL 1978, ch 50, § 6



§ 31-12-21 Purchase of maintenance equipment authorized.

31-12-21. Purchase of maintenance equipment authorized. The board of county commissioners is hereby empowered to purchase drags, road planers, tractors, and other approved mechanical devices to maintain properly the county highway system.

Source: SL 1919, ch 333, § 43; SDC 1939, § 28.0312.



§ 31-12-22 Road and bridge fund used for equipment purchases--Maximum.

31-12-22. Road and bridge fund used for equipment purchases--Maximum. Proper equipment for dragging, grading, and maintaining highways, such as graders, tractors, drags, maintainers, and planers, may be purchased from the county road and bridge fund, but not to exceed twenty-five percent of such funds collected for such year shall be used for the purchase of machinery.

Source: SL 1920 (SS), ch 89; SL 1925, ch 231; SDC 1939, § 28.0313.



§ 31-12-23 Temporary grading, repair work, or turnpiking operations.

31-12-23. Temporary grading, repair work, or turnpiking operations. It shall not be necessary for plans and specifications to be prepared for the construction of temporary grading, repair work, or turnpiking operations with blade graders on the county highway system, and the same may be done by day labor or private contract made by the board of county commissioners. Such work shall be supervised by the county highway superintendent who shall certify to all claims for such work.

Source: SL 1919, ch 333, § 42; SDC 1939, § 28.0311.



§ 31-12-24 Supervision of maintenance work by superintendent--Payments from road and bridge fund.

31-12-24. Supervision of maintenance work by superintendent--Payments from road and bridge fund. The county highway superintendent is hereby charged with the actual direction and supervision of all maintenance work in the county and shall keep a record of the costs of such work and certify to the correctness of all claims for such work, except for the purchase of machinery.

Payment for maintenance work shall be made on warrants drawn upon the county road and bridge fund.

Source: SL 1919, ch 333, § 43; SDC 1939, § 28.0312.



§ 31-12-25 Establishment of witness corners required--Violation as petty offense.

31-12-25. Establishment of witness corners required--Violation as petty offense. Whenever it may become necessary in grading highways to make a cut which will disturb or destroy, or a fill which will cover up, a government or other established corner, it shall be the duty of the county highway superintendent to establish permanent witness corners and make a record of the same, which shall show the distance and directions the witness corner is from the corner disturbed or covered up. Any county highway superintendent who fails to perform his duty under this section commits a petty offense.

Source: SL 1919, ch 333, § 21; SDC 1939, §§ 28.0307, 28.9902.



§ 31-12-26 Responsibility for secondary roads in unorganized territory.

31-12-26. Responsibility for secondary roads in unorganized territory. Each board of county commissioners and county superintendent of highways in organized counties shall construct, repair, and maintain all secondary roads within the counties not included in any municipality, organized civil township, improvement district organized pursuant to chapter 7-25A, or county road district organized pursuant to chapter 31-12A.

Source: SDC 1939, § 28.0408; SL 1992, ch 60, § 2; SL 1995, ch 170, § 1; SL 2011, ch 136, § 1.



§ 31-12-27 Tax levy for secondary roads in unorganized territory.

31-12-27. Tax levy for secondary roads in unorganized territory. Each board of county commissioners may levy annually a tax upon the taxable property within the county not included in any municipality, organized civil township, improvement district organized pursuant to chapter 7-25A, or county road district organized pursuant to chapter 31-12A, to carry out the provisions of § 31-12-26. If a county levies a tax, the tax shall be certified, become payable and delinquent, and, if not paid, shall draw interest and penalty as other county taxes. The tax shall be used for such purposes.

Source: SDC 1939, § 28.0408; SL 1992, ch 60, § 2; SL 1995, ch 170, § 2; SL 2002, ch 143, § 1; SL 2011, ch 136, § 2.



§ 31-12-27.1 Contracts with residents for county road construction and maintenance--Petition--Work performed by highway department or private contract--Payment.

31-12-27.1. Contracts with residents for county road construction and maintenance--Petition--Work performed by highway department or private contract--Payment. Any county may contract with residents served by county roads for the construction, maintenance, and improvement of county roads or any portion thereof serving county residents. If the board of county commissioners, upon a petition by a resident within the county, filed in the office of the county auditor of the county, determines that it is in the best interest of the petitioner and in the public interest that the petitioner enter into an agreement in writing with the board of county commissioners of such county for the construction, maintenance, or improvement of county roads or any portion thereof, the board of county commissioners may enter into an agreement in writing with the petitioner to construct, maintain, or improve any such county road or portion thereof to be specifically designated, at and for a price to be paid to the county to be expressed in the agreement. If the board of county commissioners determines that it is in the public interest to enter into such an agreement, the board may do so and the county may, by and through its highway department and with the personnel and equipment thereof or by privately let contract pursuant to § 5-18A-9, perform or cause to be performed such construction, maintenance, and improvement specified in the written agreement under the supervision and control of the county highway superintendent. The prices specified in the contract shall be paid to the county or if privately let, to the person performing the work by the resident petitioning upon estimates certified to by the county highway superintendent.

Source: SL 1977, ch 240; SL 2011, ch 2, § 136.



§ 31-12-28 Secondary county road construction by county--Petition--Election.

31-12-28. Secondary county road construction by county--Petition--Election. When ten or more freehold voters from each county commissioner district in the county shall with the permission of the county commissioners join in a petition to the county commissioners of a county asking such board to construct and maintain all secondary roads in the several townships of the county, whether organized or unorganized townships, such petition shall be filed with the county auditor in said county and such board shall order an election for the purpose of determining by a vote of the voters of such county, or may submit at any general election, the question of such county maintaining, improving, and constructing the secondary roads in the several townships of said county, organized or unorganized.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1.



§ 31-12-29 Notice and manner of election.

31-12-29. Notice and manner of election. An election pursuant to § 31-12-28 shall be held in the manner and upon the notice prescribed by law for other elections, and the notice of such election, as published, shall state the proposition to be voted upon.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1 (1).



§ 31-12-30 Ballot for election--Form.

31-12-30. Ballot for election--Form. The ballot for an election pursuant to § 31-12-28 shall be placed thereon in substantially the same language as is included in the notice of election and at the foot thereof shall be printed the words, Shall ____ county (naming it) construct, improve, and maintain the secondary roads in the several townships of the county, with the words, Yes and No, printed immediately at the left thereof each preceded by a square or circle wherein the voter shall mark a cross (.) or check mark (.) before the word, Yes, for voting in favor of the proposition, or a cross (.) or check mark (.) in the square or circle before the word, No, for voting against the same.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1 (2).



§ 31-12-31 Powers and authority of commissioners if county road proposition passes.

31-12-31. Powers and authority of commissioners if county road proposition passes. If the majority of the ballots so cast in an election pursuant to § 31-12-28 upon a canvass thereof shall be in favor of the proposition, the board of county commissioners shall thereafter construct, improve, and maintain all secondary roads within the several townships of the county, including existing secondary roads in the said townships, except such as are within the limits of municipalities to the exclusion of the said several townships, any statutes or laws to the contrary notwithstanding; and the said board of county commissioners shall have the same powers and authority with respect to the construction and maintenance of such secondary roads as are conferred upon counties with respect to the construction, improvement, and maintenance of the county highway system.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1 (2).



§ 31-12-32 County funds available for secondary roads--Tax levy.

31-12-32. County funds available for secondary roads--Tax levy. For the purposes described in § 31-12-31 there shall be available to the county the county road and bridge fund, the special highway fund, as established by § 32-11-3, and revenue from other sources available to the county for county highway construction, maintenance, and improvement, together with the proceeds of a tax which may annually be caused to be levied in the township in such amount, not exceeding statutory limitations, for highway purposes.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1 (3).



§ 31-12-33 Township funds available for secondary roads.

31-12-33. Township funds available for secondary roads. When, pursuant to § 31-12-31, the board of county commissioners is constructing, improving and maintaining all secondary roads within the several townships of the county, all highway funds and moneys belonging to, in the possession of any of the said townships, or in the possession of the county and belonging to such townships, shall be expendable for the purpose of constructing, improving, and maintaining said secondary roads in said townships, together with such other funds as may accrue to such townships for road purposes all of which township funds shall be paid over to the county treasurer of such county by the treasurer of such township and covered into the special township motor vehicle fund.

Source: SL 1947, ch 47; SDC Supp 1960, § 28.0408-1 (4).



§ 31-12-34 Secondary township highway construction by county--Petition--Election.

31-12-34. Secondary township highway construction by county--Petition--Election. When ten or more resident freehold voters from a township in a county shall, with the permission of the county commissioners, join in a petition to the county commissioners of a county asking such board to construct and maintain all secondary highways in such township, such petition shall be filed with the county auditor in said county and such board shall order an election for the purpose of determining by a vote of the voters of such township or may submit at any general election, the question of such county maintaining, improving, and constructing the secondary highways of such township.

Source: SL 1959, ch 145, § 1; SDC Supp 1960, § 28.0417.



§ 31-12-35 Notice and manner of election--Ballot.

31-12-35. Notice and manner of election--Ballot. An election pursuant to § 31-12-34 shall be held in the manner and upon the notice prescribed by law for other township elections, and the notice of such election, as published, shall state the proposition to be voted upon. The ballot shall have placed thereon in substantially the same language as is included in the notice of election and at the foot thereof shall be printed the words, Shall ____ county (naming it) construct, improve, and maintain the secondary highways in ____ township of the county, with the words, Yes and No, printed immediately at the left thereof, each preceded by a square or circle wherein the voter shall mark a cross (.) or check mark (.) before the word, Yes, for voting in favor of the proposition, or a cross (.) or check mark (.) in the square or circle before the word, No, for voting against the same.

Source: SL 1959, ch 145, § 2; SDC Supp 1960, § 28.0418.



§ 31-12-36 Powers and authority of commissioners if township highway proposition passes.

31-12-36. Powers and authority of commissioners if township highway proposition passes. If the majority of the ballots so cast in an election pursuant to § 31-12-34 upon a canvass thereof shall be in favor of the proposition, the board of county commissioners shall thereafter construct, improve, and maintain all secondary highways within such township, any statutes or laws to the contrary notwithstanding. The said board of county commissioners shall have all of the powers and authority with respect to the construction and maintenance of such secondary highways within such township as are conferred upon counties with respect to the construction, improvement, and maintenance of the county highway system.

Source: SL 1959, ch 145, § 2; SDC Supp 1960, § 28.0418.



§ 31-12-37 Return to township control--Petition and election.

31-12-37. Return to township control--Petition and election. By a subsequent petition and election secondary highways placed under the county commissioners pursuant to § 31-12-34 may thereafter be returned to township control.

Source: SL 1959, ch 145, § 2; SDC Supp 1960, § 28.0418.



§ 31-12-38 County funds available for secondary highways--Tax levy.

31-12-38. County funds available for secondary highways--Tax levy. For the purposes described in § 31-12-36 there shall be available to the county the county road and bridge fund, the special highway fund as established by § 32-11-3, and revenue from other sources available to the county for construction, maintenance, and improvement of the secondary highways within such township, together with the proceeds of a tax which may annually be caused to be levied by the county commissioners in such township in such an amount to defray the cost of maintaining, constructing, and improving highways in the township not exceeding statutory limitations for highway purposes.

Source: SL 1959, ch 145, § 3; SDC Supp 1960, § 28.0419.



§ 31-12-39 Township funds available for secondary highways.

31-12-39. Township funds available for secondary highways. All highway funds and moneys belonging to, in the possession of any townships, or in the possession of the county and belonging to any such township, whose secondary highways are placed under the jurisdiction of the county commissioners as provided in §§ 31-12-34 to 31-12-36, inclusive, shall be expendable for the purpose of constructing, improving, and maintaining said secondary highways in said township, together with other funds which may accrue to said township for road purposes, all of which township funds shall be paid over to the county treasurer of such county by the treasurer of such township and covered into the special township motor vehicle fund.

Source: SL 1959, ch 145, § 4; SDC Supp 1960, § 28.0420.



§ 31-12-40 Accounting required of county highway superintendent--Allocation of township motor vehicle fund.

31-12-40. Accounting required of county highway superintendent--Allocation of township motor vehicle fund. It shall be the duty of the county highway superintendent of such county to make an accurate accounting of the cost of constructing, maintaining, and improving the highways of such township; and the county commissioners shall transfer from such township motor vehicle fund sixty percent of such cost to the county fund for the purchase of repairs and new equipment, and transfer from such township motor vehicle fund forty percent of such cost to the county road and bridge fund.

Source: SL 1959, ch 145, § 5; SDC Supp 1960, § 28.0421.



§ 31-12-41 Contracts for county maintenance of streets and alleys in municipalities.

31-12-41. Contracts for county maintenance of streets and alleys in municipalities. Counties are authorized to contract with municipalities within their respective boundaries for the maintenance of public streets and alleys or any portion thereof within said municipalities. Whenever it shall be made to appear to the board of county commissioners of any county by a resolution of any municipality within the county, duly adopted, copy of which resolution shall be filed in the office of the county auditor of the county of which such municipality is located that it will be to the best interests of such municipality and in the public interest that the municipality enter into an agreement in writing with the board of county commissioners of such county for the maintenance of any public street or alley or any portion thereof, the board of county commissioners may, in its discretion, enter into an agreement in writing with the governing body of such municipality to maintain any such street or alley, to be specifically designated, at and for a price to be paid to the county to be expressed in the agreement for such maintenance. If it shall appear to the board of county commissioners that it will be to the public interest to enter into such an agreement, it shall be lawful for it so to do, and such county, by and through its highway department and with the personnel and equipment thereof, perform, or cause to be performed, for such municipality such maintenance specified in said agreement and such maintenance to be done under the supervision and control of the county highway superintendent. The prices specified in said contract shall be paid to the said county by the municipality upon estimates certified to by the county highway superintendent in the same manner as other obligations of the municipality are paid.

Source: SL 1945, ch 120, § 1; SDC Supp 1960, § 12.1809.



§ 31-12-42 Vehicle license collections to be used outside municipalities.

31-12-42. Vehicle license collections to be used outside municipalities. The portion of the county road and bridge fund derived from motor vehicle license collections credited pursuant to § 32-11-1 shall be used by the board of county commissioners for grading, constructing, planing, dragging, and maintaining county highways outside the limits of municipalities, and also for dragging, maintaining, and grading secondary roads.

Source: SL 1913, ch 276, § 32; SL 1915, ch 253, § 7; RC 1919, § 8664; SL 1919, ch 333, § 68; SL 1920 (SS), ch 89; SL 1925, ch 231; SDC 1939, § 28.0313.



§ 31-12-43 Indemnity required for construction or survey work within road right-of-way.

31-12-43. Indemnity required for construction or survey work within road right-of-way. A county may require any person performing construction or survey work within any county road right-of-way which may damage such right-of-way to furnish an indemnity bond in a reasonable amount as determined by the board of county commissioners to indemnify the county for any damage done beyond normal wear. However, if a registered professional engineer or a registered land surveyor is surveying land, as defined in 36-18A-4, for an individual landowner of the county, the provisions of this section do not apply.

Source: SL 1984, ch 213, § 2; SL 1987, ch 29, § 11.



§ 31-12-44 Repairs for wind and water erosion assessed to private landowner.

31-12-44. Repairs for wind and water erosion assessed to private landowner. If any landowner fails to prevent damage to the county's highway system caused by severe and persistent wind or water erosion on the landowner's property, the county may repair the damage and assess the cost of the repairs against the landowner. If the landowner fails to pay the cost of the repairs before the first day of November in the year in which the repairs are performed, the cost shall be assessed against the landowner's property.

Source: SL 1991, ch 233, § 1.



§ 31-12-45 Approval of conservation district for repair of erosion damage--declaration--notice to landowner.

31-12-45. Approval of conservation district for repair of erosion damage--declaration--notice to landowner. No operations to repair erosion damage pursuant to § 31-12-44 may be undertaken by the county unless the conservation district in which the land is located has by resolution approved such action and until a notice that the erosion on the lands constitutes a nuisance has been given to the owner by the county. Notice shall be given by personal service upon the owner or by personal service upon the person in actual possession of the premises, with a copy of the declaration filed in the office of the county auditor. The declaration shall state that unless the owner corrects the damage within thirty days of the declaration, repairs shall be undertaken by the county, and the cost shall be assessed against the landowner's property if not paid before the first of November. The resolution of assessment shall be recorded in the minutes of the board of county commissioners, the original delivered by the clerk of the board to the county auditor, and a copy sent by registered mail to the landowner at the address shown on the records of the county auditor and to the operator.

Source: SL 1991, ch 233, § 2; SL 1992, ch 203, § 1.



§ 31-12-46 Minimum maintenance roads established.

31-12-46. Minimum maintenance roads established. The board of county commissioners may designate any road on the county highway system as a minimum maintenance road if the board determines that the road or a segment of the road is used only occasionally or intermittently for passenger and commercial travel. The board shall identify the beginning and end points of the road designated as minimum maintenance. A minimum maintenance road may be maintained at a level less than the minimum standards for full maintenance roads, but shall be maintained at the level required to serve the occasional or intermittent traffic.

Source: SL 1997, ch 176, § 1.



§ 31-12-47 Posting notification of minimum maintenance road.

31-12-47. Posting notification of minimum maintenance road. The board of county commissioners shall post signs on a minimum maintenance road to notify the motoring public that it is a minimum maintenance road and that the public travels on the road at its own risk. The signs shall be posted at the entry points to and at regular intervals along a minimum maintenance road. A properly posted sign shall be prima facie evidence that adequate notice of a minimum maintenance road has been given to the motoring public.

Source: SL 1997, ch 176, § 2.






Chapter 12A - County Road Districts

§ 31-12A-1 Incorporation of road district.

31-12A-1. Incorporation of road district. Any area outside the boundary of a municipality, which is situated so that the construction or maintenance of roads becomes desirable, may be incorporated as a road district pursuant to this chapter.

Source: SL 1977, ch 241, § 1; SL 1982, ch 224, § 1; SL 1998, ch 36, § 9; SL 1999, ch 150, § 1; SL 1999, ch 151, § 1; SL 2014, ch 46, § 4.



§ 31-12A-1.1 Three or fewer landowners may form road district--Election of trustees.

31-12A-1.1. Three or fewer landowners may form road district--Election of trustees. Notwithstanding any other provision of chapter 31-12A, an area with three or fewer landowners may be formed into a road district pursuant to this chapter. Each landowner shall be a trustee at large and no election of trustees is required. After the district is incorporated and the number of landowners within the district is five or more, the district shall conduct an election pursuant to § 31-12A-16 to elect the board of trustees. The district shall conduct the election on the first Tuesday after the anniversary date of the formation of the district.

Source: SL 1999, ch 150, § 2; SL 2000, ch 32, § 4; SL 2014, ch 46, § 6.



§ 31-12A-1.2 Eligible voter and landowner defined.

31-12A-1.2. Eligible voter and landowner defined. As used in this chapter, the term, eligible voter, has the meaning specified in this section. Only persons or public corporations that are landowners of land located within the proposed or existing road district are eligible to vote in the formation election or any subsequent election of a road district, except as provided in this chapter. An eligible voter may reside within or outside the district. Any firm, partnership, limited liability company, association, estate, or corporation that holds title to land located within the proposed or existing road district is entitled to one vote and may designate an officer or agent to vote on its behalf by presenting a written instrument to that effect to the election officials. The vote of any eligible voter who is a minor or a protected person as defined by § 29A-5-102, may be cast by the parent, conservator, or legal representative of the minor or protected person. However, if more than one person holds an interest in a lot, tract, or parcel of land, no more than one vote may be cast in any election with respect to any one lot, tract, or parcel of land, as the owners may among themselves determine.

As used in this chapter, the term, landowner, means any owner of land other than a governmental entity, as evidenced by records in the offices of the register of deeds and the clerk of courts in the county containing a proposed or existing road district. If land is sold under a contract for deed that is of record in the office of the register of deeds in the county in which the land is situated, the individual purchaser of the land, as named in the contract for deed, is treated as the landowner.

Source: SL 2014, ch 46, § 5.



§ 31-12A-2 Application for organization of road district--Verified survey and map required.

31-12A-2. Application for organization of road district--Verified survey and map required. Any person making application for the organization of a road district shall first obtain an accurate survey and map of the territory intended to be embraced within the limits of the road district, showing the boundaries and area of the district. The accuracy of the survey and map shall be verified by the affidavit of the surveyor.

Source: SL 1977, ch 241, § 2; SL 2014, ch 46, § 7.



§ 31-12A-3 Filing of petition--Contents.

31-12A-3. Filing of petition--Contents. Not less than twenty-five percent of the eligible voters as defined in § 31-12A-1.2 who own land lying within the limits of the territory proposed to be organized into a road district may file a petition with the board of county commissioners asking that a road district be organized to function in the territory described in the petition. The petition shall be filed with the county auditor and presented to the board of county commissioners for consideration at its next meeting. The petition shall conform with the requirements of § 6-16-2 and shall set forth:

(1) The proposed name of the road district;

(2) That there is need for road work in the territory described in the petition;

(3) A description of the territory proposed to be organized as a road district;

(4) A request that the board of county commissioners define the boundaries for the district; that a referendum be held within the territory so defined on the question of the creation of a road district in the territory; and that the board determine that such a district be created.
Source: SL 1977, ch 241, § 3; SL 1982, ch 224, § 2; SL 2014, ch 46, § 8.



§ 31-12A-4 Public examination of survey, map, and petition.

31-12A-4. Public examination of survey, map, and petition. Such survey, map, and petition when completed and verified shall be left at some convenient public place, to be designated by the county auditor of the county in which the application for incorporation is to be filed, within such territory for a period of not less than twenty days for examination by those having an interest in such application.

Source: SL 1977, ch 241, § 4.



§ 31-12A-5 Repealed.

31-12A-5. Repealed by SL 2014, ch 46, § 9.



§ 31-12A-5.1 Territory within or without subdivision jurisdiction of municipality--Requirement for approval of petition.

31-12A-5.1. Territory within or without subdivision jurisdiction of municipality--Requirement for approval of petition. If any territory is within the subdivision jurisdiction of a municipality, the petition for the incorporation described in § 31-12A-3 shall first be submitted to the municipality's governing body for approval at its discretion, and upon approval shall be presented to the county board of commissioners. If any territory is outside the subdivision jurisdiction of a municipality, but within the subdivision jurisdiction of the county, the board may, subject to its discretion, approve the petition pursuant to § 31-12A-5. However, if any territory is not within the subdivision jurisdiction of a municipality or the county then the county board shall approve the petition pursuant to § 31-12A-5.

Source: SL 1982, ch 224, § 7A.



§ 31-12A-5.2 Transfer of jurisdiction over public highway to road district prohibited.

31-12A-5.2. Transfer of jurisdiction over public highway to road district prohibited. No political subdivision of the state may relinquish or transfer jurisdiction over any public highway to a road district.

Source: SL 1999, ch 151, § 13.



§ 31-12A-6 Order declaring territory incorporated--Name of district--Election.

31-12A-6. Order declaring territory incorporated--Name of district--Election. If the board of county commissioners is satisfied that the requirements of this chapter have been fully complied with, the board shall issue an order declaring that the territory shall, with the assent of the eligible voters, as specified in § 6-16-2, in an election as provided in § 6-16-4 to 6-16-6, inclusive, be an incorporated road district by the name specified in the petition. The name shall be different from that of any other road district in this state.

Source: SL 1977, ch 241, § 6; SL 1998, ch 36, § 11; SL 2014, ch 46, § 10.



§ 31-12A-7 to 31-12A-9. Repealed.

31-12A-7 to 31-12A-9. Repealed by SL 1998, ch 36, §§ 12 to 14



§ 31-12A-10 Incorporation of district by majority vote--Exclusion of agricultural property from district by notice to county auditor--Notation on survey and map.

31-12A-10. Incorporation of district by majority vote--Exclusion of agricultural property from district by notice to county auditor--Notation on survey and map. If a majority vote in favor of the incorporation, the territory is deemed a road district by the name and style specified in the order of incorporation issued by the board of county commissioners; otherwise, no further proceedings may be taken. However, any owner of land classified as agricultural property for the purposes of taxation may exclude that property from the district by notifying the county auditor in writing within sixty days after the incorporation of the district. The district shall note any alterations to the district resulting from exclusion upon the survey and map filed pursuant to this chapter.

Source: SL 1977, ch 241, § 10; SL 1998, ch 36, § 15.



§ 31-12A-11 Order of incorporation--Order as conclusive of fact of incorporation.

31-12A-11. Order of incorporation--Order as conclusive of fact of incorporation. If satisfied with the legality of the election, the board of county commissioners shall issue an order declaring that the road district is incorporated by the name adopted. The order shall be conclusive of the fact of such incorporation in all suits by or against the road district.

Source: SL 1977, ch 241, § 11; SL 1998, ch 36, § 16.



§ 31-12A-12 District as governmental subdivision and public body.

31-12A-12. District as governmental subdivision and public body. Such road district, created and established under this chapter, shall be a governmental subdivision of this state and a public body, corporate and politic.

Source: SL 1977, ch 241, § 13.



§ 31-12A-13 Expenditure of county funds authorized for application and election costs--Expenditure of transportation department funds allocated to county.

31-12A-13. Expenditure of county funds authorized for application and election costs--Expenditure of transportation department funds allocated to county. The board of county commissioners is authorized to expend funds of the county, in the manner and to the extent permitted by law for other county expenditures, in the payment of necessary costs of preparation of petitions, surveys, maps, and applications submitted under the provisions of this chapter, and of the holding of elections on the incorporation of road districts hereunder. The county board is also authorized to accept and expend any funds appropriated to the State Department of Transportation and allocated by that department to the county for these purposes.

Source: SL 1977, ch 241, § 12.



§ 31-12A-14 Repealed.

31-12A-14. Repealed by SL 1998, ch 36, § 17



§ 31-12A-15 Annual election of officers--Time and place--Conduct.

31-12A-15. Annual election of officers--Time and place--Conduct. In each road district, after the initial election provided for in §§ 6-16-5 and 6-16-5.2, an annual election of officers shall be held on the first Tuesday in May at a place in the district as the board of trustees shall designate. Unless otherwise specified, the election shall be conducted according to chapter 8-3, at a meeting of the eligible voters of the road district.

Source: SL 1977, ch 241, § 16; SL 2002, ch 144, § 1; SL 2003, ch 158, § 1; SL 2010, ch 74, § 26; SL 2014, ch 46, § 11.



§ 31-12A-15.1 Notice of meeting and election--Contents--Notice upon vacancy.

31-12A-15.1. Notice of meeting and election--Contents--Notice upon vacancy. Notice of the meeting and election required by § 31-12A-15 shall be given by the secretary-treasurer by one publication in a legal newspaper of general circulation in each county in which the district is situated or notice may be given by posting in a public place within the district and delivering the notice to each eligible voter of the district. The notice shall include the time and place of the election and candidate names for each vacancy to be filled at the election. The meeting shall be held not less than seven days nor more than fourteen days after the date of publication or delivery of the notice.

The same type of notice shall be given setting forth each vacancy occurring by termination of the term of office of any elective officer. The notice shall also state the time and place where nominating petitions may be filed for each office. The notice shall be given not less than thirty days prior to the deadline for filing nominating petitions.

Source: SL 2002, ch 144, § 2; SL 2005, ch 152, § 1; SL 2014, ch 46, § 12.



§ 31-12A-16 Election of trustees at large--Terms of office--Annual elections.

31-12A-16. Election of trustees at large--Terms of office--Annual elections. There shall be elected from among the eligible voters of the district at the first election of a road district, held pursuant to § 6-16-5 or 6-16-5.2, three trustees at large, who shall respectively hold their offices, one for a term of one year, one for a term of two years, and one for a term of three years. The person having the highest number of votes shall serve for a term of three years, the person receiving the second highest number of votes shall serve for a term of two years, and the person receiving the third highest number of votes shall serve for a term of one year, and such persons shall be declared elected to such offices. Thereafter, in accordance with §§ 31-12A-15 and 31-12A-15.1, there shall be elected annually one trustee for a term of three years. The judges shall subscribe and certify a statement of the persons elected to fill the offices of trustees in the road district and file the statement with the county auditor within ten days after the date of the election.

Source: SL 1977, ch 241, § 15; SL 2014, ch 46, § 13.



§ 31-12A-17 Nominations for trustee--Certificates of nomination.

31-12A-17. Nominations for trustee--Certificates of nomination. If the initial trustees are to be elected at the meeting at which the incorporation election is held as provided in § 6-16-5, the trustees shall be nominated by the eligible voters in attendance at the meeting. Otherwise, the initial trustees shall be nominated as provided in § 6-16-5.2. Any trustee to be elected at any subsequent election, shall be nominated by filing with the district clerk not less than fifteen days before the subsequent election, a certificate of nomination for the office of trustee. The certificate shall be in writing and shall contain the name of the candidate, residence, business address, and the office for which the candidate is named, and shall be signed by at least five percent of the eligible voters.

Source: SL 1977, ch 241, § 17; SL 1998, ch 36, § 18; SL 2014, ch 46, § 14.



§ 31-12A-18 Trustees not compensated--Election of president.

31-12A-18. Trustees not compensated--Election of president. The members of the board of trustees shall serve without compensation. They shall organize by electing one of their number president, whose duty it shall be to preside over all meetings of said board and to call all special meetings of said board when he or a majority of said board deems such meeting necessary and, in case said president should fail or refuse to call such meeting or meetings, then such meeting or meetings may be called by a majority of said board.

Source: SL 1977, ch 241, § 18.



§ 31-12A-19 Rules and regulations of trustees--Meetings--Quorum.

31-12A-19. Rules and regulations of trustees--Meetings--Quorum. The board of trustees shall adopt such rules and regulations for the conduct of the business of said board, and shall fix a stated time at which the regular meetings of said board shall be held. A majority of the board of trustees shall constitute a quorum but a smaller number may adjourn from day to day. A concurrence of the majority shall be necessary to any action of such board.

Source: SL 1977, ch 241, § 19.



§ 31-12A-20 Record of proceedings required of trustees.

31-12A-20. Record of proceedings required of trustees. The board of trustees shall cause to be kept a full, complete, accurate, and itemized account of all of its proceedings, ordinances, orders, resolutions, rules, and regulations.

Source: SL 1977, ch 241, § 20.



§ 31-12A-20.1 Sanitary district assuming road district powers.

31-12A-20.1. Sanitary district assuming road district powers. The board of trustees of any sanitary district incorporated under chapter 34A-5 may submit to the voters of the district at an annual election or a special election called and held in accordance with chapter 9-13 the question of whether the district shall be authorized to exercise the powers of road districts incorporated under this chapter, or the petitioners' application for incorporation filed in accordance with § 34A-5-6 may request such authority. Upon approval of the grant of such authority by a majority of the voters voting on the question, or upon entry of the order incorporating the district if the application has requested such authority, the board of trustees shall be authorized to exercise all powers which a road district organized under this chapter may exercise, including the powers granted by §§ 31-12A-21 to 31-12A-26, inclusive.

Source: SL 1979, ch 196.



§ 31-12A-21 Powers of trustees.

31-12A-21. Powers of trustees. The board of trustees may:

(1) Appoint a treasurer and a clerk, an engineer, attorney, and other employees for the road district and fix their compensation. These officers shall hold their respective offices at the pleasure of the board, and be bonded for the faithful performance of their duties as may be required by the board;

(2) Sue and be sued and contract in the name of the district;

(3) Adopt a corporate seal;

(4) Construct roadways and maintain them;

(5) Borrow money, levy taxes, and special assessments, and issue bonds pursuant to § 31-12A-23;

(6) Establish speed and weight limits and other restrictions on roads under the road district's jurisdiction in accordance with the provisions of §§ 32-14-3 to 32-14-7, inclusive, 32-22-47 and 32-25-9.1.
Source: SL 1977, ch 241, § 21; SL 1982, ch 224, § 3; SL 1999, ch 151, § 2.



§ 31-12A-22 Power of trustees to pass and enforce ordinances and regulations.

31-12A-22. Power of trustees to pass and enforce ordinances and regulations. The board of trustees shall have the power to pass all necessary ordinances, resolutions, orders, rules, and regulations for the proper management and conduct of the business of said road district, and to carry into effect the ordinances, orders, resolutions, rules, and regulations of said road district for the business for which such district is formed.

Source: SL 1977, ch 241, § 23.



§ 31-12A-23 Certification to county auditor of delinquent charges for road district services--Penalty and interest--Tax sale--Referendum on assessment or bond issue.

31-12A-23. Certification to county auditor of delinquent charges for road district services--Penalty and interest--Tax sale--Referendum on assessment or bond issue. The board of trustees may cause the amount of any charges, and interest and penalties on the charges, for road district service rendered or made available to any land within and part of the district, which are due and unpaid on the first day of October in each year to be certified by the clerk of the district to the county auditor in the manner provided in § 10-12-7 together with any taxes levied by the district for corporate purposes. All amounts so certified shall be inserted by the county auditor upon the tax list of the current year and are payable and delinquent at the same time and shall incur penalty and interest and shall be collected by the same procedure as real estate taxes on the same property. In the event of a tax sale or the issuance of a tax deed, the provisions of §§ 9-43-39 to 9-43-41, inclusive, apply to all amounts so certified and then delinquent, in the same manner as delinquent installments of special assessments. Five percent of the eligible voters of the district may petition the board of trustees for referendum of any special assessment or bond issue. A majority of the eligible voters of the district who own the lots, tracts, or parcels of land subject to a special assessment or bond issue by the road district is required for approval of the special assessment or bond issue. For purposes of a referendum, if more than one person holds an interest in a lot, tract, or parcel of land subject to a special assessment or bond issue, the vote for the lot, tract, or parcel of land shall be exercised as the owners may among themselves determine and in no event may more than one vote be cast with respect to any one lot, tract, or parcel of land in any referendum. The referendum shall be governed, to the extent applicable, by chapter 9-20. The referendum petition shall be filed with the clerk of the district within twenty days after the notice of the levy of the special assessment or bond issue has been given the landowner.

Source: SL 1977, ch 241, § 25; SL 2003, ch 158, § 3; SL 2004, ch 193, § 1; SL 2014, ch 46, § 15.



§ 31-12A-24 Personal interest in contracts or other dealings of district prohibited.

31-12A-24. Personal interest in contracts or other dealings of district prohibited. No trustee or employee of a road district may be directly or indirectly interested in any contract, work, or business of the district, or the sale of any article, the expense, price, or cost of which is paid by the district, nor in the purchase of any real, personal, or other property belonging to the district, or which shall be sold for taxes or assessments, or by virtue of legal process at the suit of the district. No trustee may be a joint or co-owner of land in the road district with an employee of the same road district.

Source: SL 1977, ch 241, § 22; SL 2003, ch 158, § 2.



§ 31-12A-25 Laws applicable to proceedings for constructing roads, borrowing money, making special assessments, and issuing bonds.

31-12A-25. Laws applicable to proceedings for constructing roads, borrowing money, making special assessments, and issuing bonds. All proceedings for constructing and maintaining the roads and the borrowing of money, making of special assessments, and issuing of bonds shall be governed, to the extent applicable, by § 9-12-1 and chapters 9-26, 9-40, 9-43, 9-45, and 9-46.

Source: SL 1977, ch 241, § 24; SL 1982, ch 224, § 4.



§ 31-12A-25.1 Roads as public highways--Vehicle or traffic regulations may be enforced by law enforcement officer.

31-12A-25.1. Roads as public highways--Vehicle or traffic regulations may be enforced by law enforcement officer. Any road constructed or maintained pursuant to this chapter is a public highway, and any speed limits, vehicle weight limits, and any other vehicle or traffic regulations on such roads may be enforced by any law enforcement officer.

Source: SL 1999, ch 151, § 3.



§ 31-12A-26 Road work projects outside district's area.

31-12A-26. Road work projects outside district's area. Notwithstanding any other provision of this chapter, a road district may contract for and expend district funds for road work projects to be constructed outside of the geographical area of the road district, if the board of trustees approves that action by a two-thirds vote of the membership. The owners of any land, including any land subject to an easement, outside the district on which the road is to be constructed shall consent in writing to the project. If persons outside the district area would also benefit from such a project, the board may negotiate with and accept funds or any other assistance from any person on the basis and terms negotiated. The provisions of § 31-12A-25.1 do not apply to any road work performed pursuant to this section.

Source: SL 1977, ch 241, § 28; SL 1982, ch 224, § 5; SL 2012, ch 157, § 1.



§ 31-12A-27 Dissolution of road district by petition of voters--Procedure.

31-12A-27. Dissolution of road district by petition of voters--Procedure. A majority of the eligible voters of a road district may petition a court of competent jurisdiction for the dissolution of the road district. Dissolution proceedings shall, to the extent applicable, conform to the provisions for dissolution of municipalities pursuant to chapter 9-6.

Source: SL 1977, ch 241, § 26; SL 2014, ch 46, § 16.



§ 31-12A-28 Dissolution of road district by trustees.

31-12A-28. Dissolution of road district by trustees. Notwithstanding the provisions of § 31-12A-27, the board of trustees of a road district may, by unanimously adopting a proper resolution, provide for the dissolution of the district and the disposition of all unencumbered assets and assets which may thereinafter accrue. Before adopting the resolution, the board shall give notice and conduct hearings as the board deems necessary. Any party feeling aggrieved by the decision of the board may appeal to the circuit court.

Source: SL 1977, ch 241, § 27; SL 2014, ch 46, § 17.



§ 31-12A-29 Consolidated road districts authorized--Governing body to propose consolidation by resolution.

31-12A-29. Consolidated road districts authorized--Governing body to propose consolidation by resolution. Two or more road districts may form a consolidated road district that comprises their combined area pursuant to §§ 31-12A-29 to 31-12A-36, inclusive. The governing body of each road district shall by resolution propose the formation of the consolidated road district, specifying the road districts proposed to be included within the boundaries of the consolidated road district.

Source: SL 2001, ch 159, § 1.



§ 31-12A-30 Proposed consolidation submitted to eligible voters at special election.

31-12A-30. Proposed consolidation submitted to eligible voters at special election. The governing body of each road district described in § 31-12A-29 shall submit by resolution the question of consolidation to the eligible voters of each road district at a special election called for that purpose pursuant to chapter 6-16. The proposition shall be submitted to the eligible voters of each road district on a separate ballot and shall be stated as to enable each eligible voter to vote for or against the proposed consolidation.

Source: SL 2001, ch 159, § 2; SL 2014, ch 46, § 18.



§ 31-12A-31 Resolution declaring consolidated road district.

31-12A-31. Resolution declaring consolidated road district. If the eligible voters of each road district approve the formation of the consolidated road district by a majority of the votes cast on the consolidation question, the governing body of each road district shall so declare by resolution and file a certified copy of each proceeding taken for the consolidation with the road district's clerk, the secretary of state, and the county auditor. After the certified copies are filed, the consolidation is effective and complete, and the consolidated road district has the powers conferred upon a road district by this chapter.

Source: SL 2001, ch 159, § 3; SL 2014, ch 46, § 19.



§ 31-12A-32 Consolidated board of trustees.

31-12A-32. Consolidated board of trustees. The consolidated board of trustees shall be elected as provided in chapter 6-16 and this chapter and shall govern the consolidated road district as provided in this chapter.

Source: SL 2001, ch 159, § 4; SL 2014, ch 46, § 20.



§ 31-12A-33 Consolidated road district does not acquire property or obligations of included road districts.

31-12A-33. Consolidated road district does not acquire property or obligations of included road districts. The consolidated road district does not, by virtue of its incorporation, acquire any of the property or assume any of the debts, obligations, or liabilities of any road district included within its boundaries.

Source: SL 2001, ch 159, § 5.



§ 31-12A-34 Consolidated road district authorized to contract for property.

31-12A-34. Consolidated road district authorized to contract for property. A consolidated road district may contract with any road district for the purchase or use of property that the road district is authorized to construct or acquire and maintain pursuant to this chapter.

Source: SL 2001, ch 159, § 6.



§ 31-12A-35 Directors authorized to adjust boundaries of district--Limitations.

31-12A-35. Directors authorized to adjust boundaries of district--Limitations. After the creation of a road district, minor adjustments to the boundaries of the district may be made by the directors, without referendum. Such adjustments may not delete lands from the district that have been subject to a special assessment during the budget year or the current year and such adjustments may not include additional land in the district without the written approval of the owner of the land.

Source: SL 2001, ch 159, § 7.



§ 31-12A-36 Annexation of area--Procedures.

31-12A-36. Annexation of area--Procedures. A contiguous area may be annexed to a road district by circulation of an initiating petition for annexation signed by twenty-five percent of the eligible voters in the area to be annexed and twenty-five percent of the eligible voters in the existing district, similar to an initiating petition specified in this chapter.

Upon receipt of an initiating petition and passage of a resolution by the directors finding that the petition is valid, the area shall be annexed if a majority of the eligible voters in the area to be annexed and a majority of the eligible voters in the existing area vote in favor of the annexation in the same manner as prescribed for creation of a new road district.

Source: SL 2001, ch 159, § 8; SL 2014, ch 46, § 21; SL 2016, ch 152, § 1.






Chapter 13 - Township Roads

§ 31-13-1 Township road system--Township board responsible for township roads.

31-13-1. Township road system--Township board responsible for township roads. The board of township supervisors shall construct, repair, and maintain all of the township roads within the township except for section lines designated as no maintenance section lines pursuant to § 31-13-1.4 and roads designated as no maintenance roads pursuant to § 31-13-1.6. The township road system consists of section line roads; judicially declared roads; roads impliedly accepted by the township through routine performance of certain maintenance activities, such as grading, graveling and snow removal, and accepting funds from the county pursuant to §§ 32-11-4.1 and 32-11-6 for a period of at least fifteen years; and any other roads designated by resolution of the board as being on the township road system. A road may only be vacated through the process specified in chapter 31-3. Before a road may be added to the township road system, the road shall meet the minimum requirements specified in §§ 31-18-2 and 31-13-4, unless the board, by resolution, waives this requirement.

Source: SDC 1939, § 28.0401; SL 1989, ch 252, § 1; SL 2012, ch 158, § 1; SL 2013, ch 131, § 1; SL 2015, ch 154, § 1.



§ 31-13-1.1 Designation of minimum maintenance road--Level of maintenance.

31-13-1.1. Designation of minimum maintenance road--Level of maintenance. The board of township supervisors may designate a township road within the township as a minimum maintenance road if the board determines that the road or a segment of the road is used only occasionally or intermittently for passenger and commercial travel. The board shall identify the beginning and end points of the road designated as minimum maintenance. A minimum maintenance road may be maintained at a level less than the minimum standards for full maintenance roads, but shall be maintained at the level required to serve the occasional or intermittent traffic.

Source: SL 1989, ch 252, § 2; SL 2012, ch 158, § 2.



§ 31-13-1.2 Posting of warning signs on minimum maintenance roads.

31-13-1.2. Posting of warning signs on minimum maintenance roads. The board of township supervisors shall post signs on a minimum maintenance road to notify the motoring public that it is a minimum maintenance road and that the public travels on the road at its own risk. The signs shall be posted at the entry points to and at regular intervals along a minimum maintenance road. A properly posted sign shall be prima facie evidence that adequate notice of a minimum maintenance road has been given to the motoring public.

Source: SL 1989, ch 252, § 3.



§ 31-13-1.3 Designation of full and minimum maintenance roads at annual meeting--Map.

31-13-1.3. Designation of full and minimum maintenance roads at annual meeting--Map. The board shall, at its annual meeting, designate which township roads are full maintenance roads and which are minimum maintenance roads. The board of township supervisors shall publish any resolution designating a township road as minimum maintenance if the road is a school route. The designation is final, after a lapse of thirty days, unless appealed as provided in chapter 31-3. Following its annual meeting, the board shall submit to the county auditor an official map showing each road on the township road system, including any road designated as a minimum maintenance road.

Source: SL 2012, ch 158, § 3.



§ 31-13-1.4 Designation of no maintenance section line.

31-13-1.4. Designation of no maintenance section line. The board of township supervisors may designate an unimproved section line not maintained for vehicle travel as a no maintenance section line. The board shall identify the beginning and end point of the section line designated as no maintenance. The board does not have any responsibility on a no maintenance section line except to require removal or remediation of a manmade obstruction, if needed, to maintain the public access.

Source: SL 2013, ch 131, § 2.



§ 31-13-1.5 Posting of signs on no maintenance section line.

31-13-1.5. Posting of signs on no maintenance section line. The board of township supervisors shall post signs on a no maintenance section line to notify the motoring public that it is a no maintenance section line and that no travel is advised. The signs shall be posted at each entry point and at regular intervals along a no maintenance section line. A properly posted sign is prima facie evidence that adequate notice of a no maintenance section line has been given to the motoring public.

Source: SL 2013, ch 131, § 3; SL 2014, ch 48, § 19.



§ 31-13-1.6 Designation of road unsafe for vehicle travel as no maintenance road.

31-13-1.6. Designation of road unsafe for vehicle travel as no maintenance road. The board of township supervisors may designate a road that is unsafe for vehicle travel as a no maintenance road. The board shall identify the beginning and end point of the road designated as no maintenance. The board does not have any responsibility on a no maintenance road except to require removal or remediation of a manmade obstruction, if needed, to maintain the public access.

Source: SL 2015, ch 154, § 2.



§ 31-13-1.7 Posting of signs that no vehicle travel is advised on no maintenance road.

31-13-1.7. Posting of signs that no vehicle travel is advised on no maintenance road. The board of township supervisors shall post signs on a no maintenance road to notify the motoring public that it is a no maintenance road and that no vehicle travel is advised. The signs shall be posted at each entry point and at regular intervals along a no maintenance road. A properly posted sign is prima facie evidence that adequate notice of a no maintenance road has been given to the motoring public.

Source: SL 2015, ch 154, § 3.



§ 31-13-2 Designation of board member as overseer--Compensation.

31-13-2. Designation of board member as overseer--Compensation. The board of township supervisors shall designate at least one of its members to attend to the road business in the township. The member shall receive for his services four dollars per hour, unless otherwise provided by resolution at the annual township meeting. Not more than one supervisor may be paid for services rendered as overseer of any work of construction or repair.

Source: SL 1911, ch 221, § 1; SL 1913, ch 232, § 1; RC 1919, § 8550; SL 1919, ch 220; SDC 1939, § 28.0401; SL 1981, ch 60, § 3.



§ 31-13-3 Hiring of help authorized.

31-13-3. Hiring of help authorized. The township supervisors may hire such help as may be necessary by the hour at such rates as may be agreed upon by the township board of supervisors.

Source: SL 1911, ch 221, § 4; SL 1913, ch 232, § 2; SL 1917, ch 369, § 1; RC 1919, § 8552; SDC 1939, § 28.0405; SL 1953, ch 146, § 2.



§ 31-13-3.1 Secondary road capital improvement fund.

31-13-3.1. Secondary road capital improvement fund. The township board of supervisors may establish a secondary road capital improvement fund for the purpose of constructing, reconstructing, repairing, and maintaining secondary roads, bridges, and culverts under the jurisdiction of the township board of supervisors.

Source: SL 2015, ch 165, § 23, eff. Apr. 1, 2015.



§ 31-13-4 Width of highway grades.

31-13-4. Width of highway grades. Plans and specifications for contracts let by the board of township supervisors shall provide that all highway grades shall be not less than twenty feet in width.

Source: SL 1911, ch 221, § 5; RC 1919, § 8554; repealed SL 1919, ch 333, § 69; re-enacted SDC 1939, § 28.0402.



§ 31-13-5 , 31-13-6. Repealed.

31-13-5, 31-13-6. Repealed by SL 2002, ch 145, §§ 1, 2



§ 31-13-7 Written contracts required when let without advertising--Performance bond.

31-13-7. Written contracts required when let without advertising--Performance bond. Contracts let by the board of township supervisors without advertising for bids shall also be in writing specifying the work to be done, the time in which it is to be completed, and the amount to be paid, and the board may require the contractor to furnish a bond with approved sureties in such sum as it shall deem sufficient, conditioned for the faithful performance of the contract according to the plans and specifications.

Source: SL 1911, ch 221, § 5; RC 1919, § 8554; repealed SL 1919, ch 333, § 69; re-enacted SDC 1939, § 28.0402.



§ 31-13-8 Payments on contracts.

31-13-8. Payments on contracts. All work done under any contract let by the supervisors of any township shall be paid by the township treasurer out of the highway fund in his hands belonging to the township in which such work is done, on an order of the board of supervisors of such township certifying the amount of work done and the amount to be paid for the same.

Source: SL 1911, ch 221, § 6; RC 1919, § 8555; repealed SL 1919, ch 333, § 69; re-enacted SDC 1939, § 28.0403.



§ 31-13-9 Restriction on progress payments.

31-13-9. Restriction on progress payments. In no case shall more than seventy-five percent of the contract price be paid on any contract let by a board of township supervisors until the work is completed and accepted by the board and so certified by it, except as provided in this title for payment upon estimates prepared by the county highway superintendent.

Source: SL 1911, ch 221, § 6; RC 1919, § 8555; repealed SL 1919, ch 333, § 69; re-enacted SDC 1939, § 28.0403.



§ 31-13-10 Township highway tax.

31-13-10. Township highway tax. There shall be voted and levied each year in each civil township, as taxes for other township purposes are voted and levied, a highway tax for the construction and repair of secondary highways within such township.

Source: SL 1899, ch 41, § 4; RPolC 1903, § 2138; SL 1911, ch 221, § 2; RC 1919, § 8551; SDC 1939, § 28.0404; SL 1953, ch 146, § 1.



§ 31-13-11 Township highway tax--Certification to county auditor--Collection.

31-13-11. Township highway tax--Certification to county auditor--Collection. It shall be the duty of the township clerk, immediately after the board of township supervisors shall have made a levy of taxes for highway purposes, or within three days thereafter, to notify the county auditor of the amount of the levy, who shall enter the same upon the county tax list, to be collected by the county treasurer in the same manner as other township taxes are collected, and such taxes shall be levied by the township supervisors on the fourth Monday of June each year. Such taxes shall become payable and delinquent and, if not paid, shall draw interest and penalty as other township taxes, and when collected shall constitute a highway fund belonging to the township from which it was collected, to be turned over to the township treasurer in the same manner as other funds are transferred to him.

Source: SL 1911, ch 221, § 4; SL 1913, ch 232, § 2; SL 1917, ch 369, § 1; RC 1919, § 8552; SDC 1939, § 28.0405; SL 1953, ch 146, § 2.



§ 31-13-12 County aid roads--Designation by county commissioners.

31-13-12. County aid roads--Designation by county commissioners. The board of county commissioners of each county is hereby empowered to designate in its discretion township roads or roads in unorganized townships within the county, as it may deem advisable and in the public interest as "county aid roads," and to expend any funds available from the county highway funds for laying out, constructing, graveling, and maintaining such township roads or roads in unorganized townships so designated as "county aid roads."

Source: SL 1933 (SS), ch 7; SDC 1939, § 28.0314; SL 1943, ch 109; SL 1976, ch 183.



§ 31-13-13 Joint contracts for construction and maintenance of township roads.

31-13-13. Joint contracts for construction and maintenance of township roads. The board of supervisors of any township may jointly contract with the county of which the township is a part, and also with any municipality within or adjoining the township, for the laying out, construction, graveling, hard surfacing, or maintenance of designated township roads. The agreement shall designate the governing board to be charged with contracting for performance of the work, provide for supervision of the work and allocate the costs between the units of government participating. The board of township supervisors may also contract with any other political subdivision, homeowners' association, or rural subdivision developer to perform maintenance work on any road that is not on the township road system. Maintenance work performed on a road under contract does not imply dedication or acceptance of the road to the township road system.

Source: SDC 1939, § 28.0314 as added by SL 1943, ch 109; SL 1968, ch 125; SDCL Supp, § 31-13-13.1; SL 1974, ch 202, § 1; SL 2012, ch 158, § 4.



§ 31-13-13.1 Repealed.

31-13-13.1. Repealed by SL 1974, ch 202, § 2



§ 31-13-14 Township funds from motor vehicle license fees--Transfer to county.

31-13-14. Township funds from motor vehicle license fees--Transfer to county. Each organized township in the state has power to transfer upon resolution to the county in which it is situated for its highway purposes surplus funds acquired from the prorationing of the fees from the motor vehicle licenses as provided in §§ 32-11-4 to 32-11-7, inclusive.

Source: SDC 1939, § 58.0201 as added by SL 1966, ch 258.



§ 31-13-15 Road districts.

31-13-15. Road districts. Each organized township may divide the roads or streets in the township into road districts which shall include not more than:

(1) One-half mile of township road which provides access to a rural subdivision or unincorporated town;

(2) Three miles of streets in an unincorporated town; or

(3) Five miles of streets in a rural subdivision as defined in § 31-13-32.
Source: SDC 1939, § 58.0201 (10) as added by SL 1965, ch 297; SL 1973, ch 191, § 1; SL 2013, ch 132, § 2.



§ 31-13-16 Petition for improvement of road district--Notice to property owners.

31-13-16. Petition for improvement of road district--Notice to property owners. Whenever the owners of eighty percent of the property fronting upon any road in a road district established pursuant to § 31-13-15 shall by petition in writing filed with the township clerk request that the property in the road district be assessed for road improvement, the supervisors shall set a time for hearing the petition and notice shall be given to the abutting property owners whose property it is proposed to assess who shall not have joined in the petition, by either delivery to the property owners of a copy of the notice of hearing or by mailing a copy of notice of hearing to such abutting property owner at his last known post office address, or if such address cannot be determined, then by publishing such notice in a legal newspaper designated by the supervisors as most likely to give notice, which notice shall be given at least ten days prior to the hearing.

Source: SDC 1939, § 58-0201 (10) as added by SL 1965, ch 297.



§ 31-13-17 Hearing on road district improvement--Assessments for improvement.

31-13-17. Hearing on road district improvement--Assessments for improvement. At the time and place of hearing pursuant to § 31-13-16, the board of supervisors shall consider the petition. If the supervisors determine it advisable, the supervisors may, by resolution, assess such properties in the road district for purposes of road improvement for an amount as the supervisors determine advisable. The assessment may not exceed the amount set forth in the petition and in no event may the assessment exceed two dollars a foot front in any one calendar year. The assessment shall be certified to the county and collected as a part of the real estate taxes against the property so assessed and may only be used by the township for the purpose of road improvement in the road district, or part thereof, in which assessed.

Source: SDC 1939, § 58.0201 (10) as added by SL 1965, ch 297; SL 1973, ch 191, § 2; SL 2013, ch 132, § 3.



§ 31-13-18 Affidavit of township failure to maintain mail route--Service of affidavit and notice on township.

31-13-18. Affidavit of township failure to maintain mail route--Service of affidavit and notice on township. Whenever it shall appear by an affidavit filed by a patron of the mail route with the county auditor that a certain described secondary road in any township of the county is regularly used as part of a United States mail route, and is, in certain designated places, in urgent need of repairs to put such road in reasonably suitable condition for travel, or is, in certain designated places, likely to be made impassable by reason of the weeds along such highway not being cut, as provided by law, so as to prevent the forming of snowdrifts, or is in other respects not being suitably maintained as provided by law, and that the board of supervisors of the proper township has been notified of the condition complained of and has refused or neglected to attend thereto, it shall be the duty of the county auditor to cause copies of such affidavit to be served upon the clerk of the proper township and upon the chairman of the board of supervisors thereof, together with a notice that unless the repairs or maintenance referred to in the affidavit are attended to forthwith by such board and a certificate that the same has been done delivered to the county auditor, that such repairs or maintenance will be executed by the county at the expense of the township as in this chapter provided. Such copy and notice may be served by registered or certified mail.

Source: SL 1929, ch 154, § 1; SDC 1939, § 28.0407.



§ 31-13-19 County maintenance and repair of mail route or failure by township.

31-13-19. County maintenance and repair of mail route or failure by township. If the fact of the execution of the repairs or maintenance referred to in § 31-13-18 be not certified to the county auditor within a reasonable time, or if the county auditor be satisfied that such repairs or maintenance have not been or will not be attended to by the township board within such time, he shall immediately refer the matter to the county highway superintendent who shall personally examine the road and investigate the facts stated in the affidavit and if he finds the statements in such affidavit to be true and that the condition complained of still exists, he shall cause the necessary repairs and maintenance to be made at once and may purchase material and employ day labor therefor, or may contract the work necessary to put such road in a reasonable state of repair and maintenance.

Source: SL 1929, ch 154, § 2; SDC 1939, § 28.0407; SL 1955, ch 100.



§ 31-13-20 Payment from township funds for county repair and maintenance of mail routes--Expense limitation.

31-13-20. Payment from township funds for county repair and maintenance of mail routes--Expense limitation. The expense of repair and maintenance pursuant to § 31-13-19 shall be paid, on the presentment of itemized and verified vouchers approved by the county highway superintendent to the county auditor, by warrants drawn on the county treasurer payable out of funds belonging to the township which are in the hands of the county treasurer or out of the first funds belonging to such township which thereafter come into the county treasury; but such expense incurred by the county highway superintendent shall not exceed the sum of two hundred dollars for any one mile of road during any year.

Source: SL 1929, ch 154, § 2; SDC 1939, § 28.0407; SL 1955, ch 100.



§ 31-13-21 Registration of warrants when township funds insufficient to pay for repair of mail route--Call for payment.

31-13-21. Registration of warrants when township funds insufficient to pay for repair of mail route--Call for payment. When a warrant as provided in § 31-13-20 is presented and there are insufficient funds in the county treasury to pay it, the county treasurer shall register the warrant and endorse the date of registration on the back thereof and shall pay it, with interest to be negotiated by the parties, out of the first money belonging to such township which thereafter comes into the treasury. Previously registered warrants, if any, shall be paid first in the order of their registration. Call for payment shall be made by mail addressed to the payee named in the warrant at the address left with the county treasurer, or to any assignee who may have left his address with the county treasurer.

Source: SL 1929, ch 154, § 3; SDC 1939, § 28.0407; SL 1983, ch 28, § 41.



§ 31-13-22 Township snow removal reserve fund--Tax levy.

31-13-22. Township snow removal reserve fund--Tax levy. The board of township supervisors may establish a township snow removal reserve fund by the levy of a tax up to but not exceeding sixty cents per thousand dollars of taxable valuation within the township, and which levy hereby authorized shall be in addition to all other township tax levies.

Source: SL 1953, ch 480, § 1; SDC Supp 1960, § 58.0511; SL 1989, ch 87, § 15P.



§ 31-13-23 Intent of snow removal reserve fund law.

31-13-23. Intent of snow removal reserve fund law. The intent of §§ 31-13-22 to 31-13-28, inclusive, is for the accumulation and continuation of a sufficient fund for the use of the respective townships so as to permit and make possible in any year the efficient and immediate snow removal on township roads and for repairs thereon caused by melting snow.

Source: SL 1953, ch 480, § 5; SDC Supp 1960, § 58.0515.



§ 31-13-24 Expenditures from snow removal reserve fund.

31-13-24. Expenditures from snow removal reserve fund. All money collected and received under the provisions of the tax levy authorized by § 31-13-22 shall be remitted at the times and in the manner required by the laws of this state relating to townships. All money allowed and paid from said fund shall first be authorized and approved by the board of township supervisors, and the township clerk shall keep a separate and detailed record of all expenditures showing exact amounts, dates, places, type, and nature of work performed.

Source: SL 1953, ch 480, § 4; SDC Supp 1960, § 58.0514.



§ 31-13-25 Purposes of snow removal reserve fund.

31-13-25. Purposes of snow removal reserve fund. The township snow removal reserve fund after the creation thereof shall be used as provided by §§ 31-13-26 to 31-13-28, inclusive, and for these purposes only.

Source: SL 1953, ch 480, § 2; SL 1955, ch 427; SDC Supp 1960, § 58.0512; SL 1969, ch 278, § 1.



§ 31-13-26 Contracts for snow removal and repair of damages.

31-13-26. Contracts for snow removal and repair of damages. After establishment of a township snow removal reserve fund, the board of township supervisors is hereby authorized to contract for the removal of snow on township roads, to purchase equipment for the removal of snow or repair the same, and to repair damages to township roads resulting from or caused by melting snow.

Source: SL 1955, ch 427; SDC Supp 1960, § 58.0512; SL 1969, ch 278, § 1.



§ 31-13-27 Snow removal contracts with or without advertising.

31-13-27. Snow removal contracts with or without advertising. Contracts pursuant to § 31-13-26 are authorized without advertising for bids if the total cost in a winter's season will not exceed thirty-five hundred dollars. If the cost will be less than thirty-five hundred dollars, the township supervisors may make contracts with any person, firm, or corporation, including any county, for the removal of snow on its roads, or repair of such roads damaged from or caused by melting snow, either at an hourly or day rate. If it is anticipated that the cost in any one winter would exceed that sum, the snow removal or road repair shall be done by bids as provided by law. In case of such road damage, the work may be undertaken on bids as above specified, or upon an hourly or day rate for such work.

Source: SL 1955, ch 427; SDC Supp 1960, § 58.0512; SL 1969, ch 278, § 1; SL 1982, ch 223, § 1.



§ 31-13-27.1 Snow creating emergency--Expenditures for removal without advertising for bids.

31-13-27.1. Snow creating emergency--Expenditures for removal without advertising for bids. In the event that in the judgment of the board of township supervisors a disaster exists resulting from snow and that the public peace and the health or safety of the people or their property is in jeopardy, the board of township supervisors may by resolution declare that an emergency exists, and any or all of the township snow removal fund may be expended for the purposes set forth herein without the necessity of advertising for bids.

Source: SDC Supp 1960, § 58.0512 as added by SL 1969, ch 278, § 2.



§ 31-13-28 Accumulation of unexpended money as snow removal moneys.

31-13-28. Accumulation of unexpended money as snow removal moneys. Any unexpended balance remaining in the township snow removal reserve fund shall be allowed to accumulate as a reserve fund and available for future use as set forth under §§ 31-13-26 and 31-13-27. No part of the fund created in § 31-13-22 shall revert to the general funds of the township nor shall any of said fund be used for any other purposes.

Source: SL 1953, ch 480, § 3; SDC Supp 1960, § 58.0513.



§ 31-13-29 Authority of township to open snowbound roads used for school bus routes.

31-13-29. Authority of township to open snowbound roads used for school bus routes. When any highway within any township is regularly traveled by a bus or other motor vehicle used for free transportation of school children, the township board may, in its discretion, open snowbound roads and keep them passable for such vehicles. Such expense shall be paid from the general road fund.

Source: SL 1925, ch 192; SDC 1939, §§ 28.0409, 58.0506.



§ 31-13-30 Street improvements in unincorporated towns.

31-13-30. Street improvements in unincorporated towns. Whenever any unincorporated town which is laid out into streets is included in the limits of an organized civil township, the township supervisors may cause improvements to be made in said streets.

Source: SL 1872-3, ch 51, § 49; PolC 1877, ch 23, § 33; SL 1883, ch 112, ch 1, § 61; CL 1887, § 773; RPolC 1903, § 1067; RC 1919, § 6088; SDC 1939, § 58.0505; SL 1973, ch 191, § 3.



§ 31-13-31 Validation of construction and repair contracts between townships and residents or landowners.

31-13-31. Validation of construction and repair contracts between townships and residents or landowners. All contracts or agreements of supervisors of organized civil townships, entered into between such supervisors and residents or landowners of such township, whereby such residents or landowners were to perform work, furnish equipment and material in the construction or repair of secondary highways of such township, and whereby such residents or landowners were to be compensated for work performed in the construction and repair of such highways and be reimbursed for funds advanced in the purchase of material or for the use of equipment, are hereby legalized and validated; the board of supervisors of such township is hereby authorized to pay such resident or landowner or cause them to be paid from township funds, for such services performed, compensation for the use of equipment and for materials furnished in the construction or repair of such road and the said board of supervisors is authorized to approve and issue warrants for such payment and to pay or cause such warrants to be paid from township funds. The allowance of such claims for said services performed, materials furnished or for use of equipment and the payment for the same shall be deemed valid and for a lawful purpose. Provided, that the provisions of this section shall apply only to contracts of this kind entered into prior to July 1, 1953, and provided further that where such contracts have been entered into before July 1, 1953, and funds have been expended pursuant to such contracts, such contracts and the funds expended thereunder are hereby legalized and validated.

Source: SL 1953, ch 492; SDC Supp 1960, § 65.0329.



§ 31-13-32 Improvement of platted streets by special assessment--Definition of terms.

31-13-32. Improvement of platted streets by special assessment--Definition of terms. For the purposes of §§ 31-13-32 to 31-13-54, inclusive, subdivision means the division of any tract or parcel of land into two or more lots, sites, or other division for the purpose, whether immediate or future, of sale or building development.

For the purposes of §§ 31-13-32 to 31-13-54, inclusive, street shall mean any road, road right-of-way, road area, or street dedicated to the public or for the public use located entirely within platted land or a subdivision, and abutted on both sides along its entire length by the platted land or subdivision.

Source: SL 1979, ch 197, § 1.



§ 31-13-33 Supervisors' resolution of necessity for improvement--Contents.

31-13-33. Supervisors' resolution of necessity for improvement--Contents. Whenever the board of supervisors of any township deem it necessary to open, widen, extend, grade, gravel, surface with oil or other bituminous material, pave, repave, bridge, construct a viaduct upon or over, erect equipment for street lighting in, curb, gutter, drain, or otherwise improve any streets within platted land or subdivision for which a special assessment is to be levied, it shall declare in a resolution the necessity of the improvement. The resolution shall state the streets to be improved, the general nature of the proposed improvement, the material to be used or materials from which a choice may be made, an estimate of the total cost per linear foot, a description of the classes of lots to be assessed, and the method of apportioning the benefits thereto as provided in §§ 31-13-42 to 31-13-46, inclusive.

Source: SL 1979, ch 197, § 2.



§ 31-13-34 Combining of streets in one resolution--Uniformity required.

31-13-34. Combining of streets in one resolution--Uniformity required. The improvement of more than one street may be embraced in one proposed resolution if the improvement is substantially uniform as to all streets embraced therein. Minor variations in the amount of earth work, drainage, or labor or other minor variations in the construction expense on different portions of the proposed improvement project shall not be considered as any departure from the uniformity required in this section.

Source: SL 1979, ch 197, § 3.



§ 31-13-35 Combining of streets in one resolution when improvements not uniform.

31-13-35. Combining of streets in one resolution when improvements not uniform. If the improvements are not substantially uniform, then the improvement of two or more streets or portions of the same on which the improvements are not uniform may be included in one resolution, if the nature of the improvement or its estimated cost per linear foot on each portion of the project is specified in the resolution. Any two or more improvements of the types herein specified which have been commenced by separate resolutions of necessity may thereafter be combined for all purposes, as determined by the board of township supervisors.

Source: SL 1979, ch 197, § 4.



§ 31-13-36 Assumption of portion of cost by township--Referendum.

31-13-36. Assumption of portion of cost by township--Referendum. If it is deemed expedient for the township to assume and pay any portion of the cost of the improvement, the resolution may so provide, or the portion to be assumed may be provided by a subsequent resolution, subject to the right of referendum on such resolution, pursuant to the procedure set forth in §§ 31-3-14 to 31-3-16, inclusive.

Source: SL 1979, ch 197, § 2.



§ 31-13-37 Publication of resolution--Notice of supervisors' meeting--Hearing of objections.

31-13-37. Publication of resolution--Notice of supervisors' meeting--Hearing of objections. The resolution required by § 31-13-33 shall be published once in the official newspapers of the county, with an appended notice stating the place and time, at least two weeks after such publication, at which the board of supervisors will meet for the consideration of the adoption of the resolution. The notice shall state the time and place at which the board of supervisors will consider any objections to the proposed resolution by owners of property liable to be assessed for the improvement.

Source: SL 1979, ch 197, § 5.



§ 31-13-38 Resolution not requiring publication.

31-13-38. Resolution not requiring publication. If the improvement is petitioned for by the owners of more than fifty-five percent of the frontage of the property to be assessed therefor, it may be provided for by resolution without publication.

Source: SL 1979, ch 197, § 5.



§ 31-13-39 Notice by mail to property owners--Contents--Address to which sent.

31-13-39. Notice by mail to property owners--Contents--Address to which sent. In addition to the published notice required by § 31-13-37, the board of supervisors, at least fifteen days prior to the hearing on the adoption of the resolution, shall cause personal notice to be sent by first class, registered, or certified mail to each person owning property liable to be assessed for the improvement. The notice shall include all information required of the published notice. If the property is occupied and has a street address, the written notice shall be sent to the owner in care of such address and, if not, to the last known address of the owner.

Source: SL 1979, ch 197, § 6.



§ 31-13-40 Consideration of objections to improvement--Adoption of resolution--Notice to owners added by amendment.

31-13-40. Consideration of objections to improvement--Adoption of resolution--Notice to owners added by amendment. At the time of the meeting referred to in § 31-13-37 or at any adjournment thereof the governing body shall consider any objections to such proposed resolution and may adopt such resolution, with or without amendment as it may deem proper. No amendment shall be made affecting property of any class not included in the original resolution until the owner thereof shall have been given the notice and opportunity to be heard provided by §§ 31-13-37 to 31-13-39, inclusive.

Source: SL 1979, ch 197, § 7.



§ 31-13-41 Waiting period before actions on improvement--Ratification of prior actions.

31-13-41. Waiting period before actions on improvement--Ratification of prior actions. After twenty days from the adoption and publication of the resolution referred to in § 31-13-40, unless the referendum be invoked, pursuant to §§ 31-3-14 to 31-3-16, inclusive, or unless a written protest shall have been filed with the township clerk and signed by the owners of more than fifty-five percent of the frontage of property liable to assessment, the board of supervisors may cause the improvement to be made, may contract therefor, and may levy and collect special assessments therefor as provided in this chapter. Any proceedings taken prior to the adoption of the resolution shall be deemed ratified.

Source: SL 1979, ch 197, § 8.



§ 31-13-42 Apportionment of benefits of improvement.

31-13-42. Apportionment of benefits of improvement. In the circumstances mentioned in §§ 31-13-33 to 31-13-41, inclusive, the benefits shall be apportioned in the manner prescribed by § 31-13-43.

Source: SL 1979, ch 197, § 10.



§ 31-13-43 Costs paid by township--Deduction before assessment to property.

31-13-43. Costs paid by township--Deduction before assessment to property. If the board of supervisors by resolution so provides, any portion of the cost may be paid by the township out of its general funds appropriated for that purpose and the proper deduction shall be made of the cost to be so paid before the cost to be assessed is distributed to the several lots as required. The sum determined to be paid may be a fixed amount or fraction of the total cost of the improvement, or of a specified portion thereof on which the construction is substantially uniform. Such amount or fraction may be additional to any amounts assumed by the township in accordance with the provisions of §§ 31-13-47 to 31-13-49, inclusive, or the costs referred to in those sections may be paid therefrom, as determined by the resolution.

Source: SL 1979, ch 197, § 11.



§ 31-13-44 Assessment of costs to abutting property--Computation on front foot basis.

31-13-44. Assessment of costs to abutting property--Computation on front foot basis. The cost of the improvement, except the cost of street intersections, may be assessed to the property fronting or abutting on the improvement. The cost of each portion of the project on which the construction is by resolution substantially uniform shall be divided by the number of feet fronting or abutting on said portion of the project. The quotient shall be the rate of assessment per front foot throughout said portion of the project on which such uniformity exists.

Source: SL 1979, ch 197, § 12.



§ 31-13-45 Assessment to nearby property of intersection costs.

31-13-45. Assessment to nearby property of intersection costs. The cost of each street intersection may be assessed to all lots according to area so as to include one-half of the property between the street improved and the next street, whether the property abuts the street. In no case may the property situated more than three hundred feet from the intersection be assessed.

Source: SL 1979, ch 197, § 13.



§ 31-13-46 Assessment according to special benefits--Investigation of benefits.

31-13-46. Assessment according to special benefits--Investigation of benefits. In lieu of the method of apportionment prescribed in §§ 31-13-44 and 31-13-45, it may be provided in and by the resolution determining the necessity of any street improvement that the cost shall be assessed against all assessable lots and tracts of land fronting or abutting thereon or lying within one-half block or three hundred feet thereof, whichever is less, according to the benefits determined by the board of supervisors to accrue to each of such lots and tracts from the construction of the improvement. In that event the board of supervisors, in preparing, considering, and hearing objections to the assessment, shall make such investigation as may be necessary and shall find and determine the amount in which each such lot and tract will be especially benefited by the construction of the improvement. The board of supervisors shall assess against each such lot and tract an amount, not exceeding the benefit, as shall be necessary to pay its just portion of the total cost of the work to be assessed.

Source: SL 1979, ch 197, § 14.



§ 31-13-47 Intersection cost assumed by township.

31-13-47. Intersection cost assumed by township. In the resolution of necessity it may be provided that the township will pay any definite, specified portion or all of the cost of the improvements in street intersections.

Source: SL 1979, ch 197, § 15.



§ 31-13-48 Corner lot costs assumed by township or assessed to other property.

31-13-48. Corner lot costs assumed by township or assessed to other property. In the resolution of necessity it may be provided that the township will pay any definite, specified portion or all of the cost of street improvements fronting or abutting on the long side of a corner lot, or it may be provided by a resolution that such portion of the cost may be spread as an area tax on the blocks fronting and abutting on said pavement so as to include one-half of the property between the street improved and the next street whether the property abuts the street. In no case may the property situated more than three hundred feet from the improvement be assessed.

Source: SL 1979, ch 197, § 16.



§ 31-13-49 Cost assumed by township when street has been previously improved.

31-13-49. Cost assumed by township when street has been previously improved. In the resolution of necessity it may be provided that the township will pay any portion or all of the cost of resurfacing, rebuilding, or repaving the portion of any street in which pavement has previously been placed or which has been previously constructed within the township.

Source: SL 1979, ch 197, § 17.



§ 31-13-50 Use of special assessment law.

31-13-50. Use of special assessment law. Notwithstanding the provisions of chapter 8-11, the board of supervisors of a township may use, as a method for the financing or repayment for the improvement, the provisions of chapter 9-43.

Source: SL 1979, ch 197, § 19; SL 1981, ch 225.



§ 31-13-51 Annual front foot assessment for maintenance and repairs.

31-13-51. Annual front foot assessment for maintenance and repairs. The township board of supervisors or, in the case of any township which is no longer organized, the board of county commissioners, prior to the assessment of real property within the township, or unorganized township, for the next fiscal year, may levy annually for the purpose of maintaining or repairing street surfaces, whether of a permanent type or not, a special front foot assessment not to exceed two dollars per front foot upon the real property fronting and abutting the roadway. Such assessment shall be apportioned on a front foot basis and shall be levied pursuant to § 31-13-52. If the board of county commissioners is levying a special assessment on real property pursuant to this section, the board of county commissioners shall perform the duties, as applicable, that are required of the township board of supervisors pursuant to §§ 31-13-32 to 31-13-54, inclusive.

Source: SL 1979, ch 197, § 20; SL 1984, ch 212; SL 1999, ch 152, § 1; SL 2004, ch 194, § 1; SL 2013, ch 132, § 1.



§ 31-13-52 Levy of special assessments--Addition to general levy--Review and equalization.

31-13-52. Levy of special assessments--Addition to general levy--Review and equalization. The township board of supervisors prior to the assessment of real property may, by resolution, designate the real property, the lot, or the portion of lots or real property against which the assessment is to be levied, the amount of the assessment against the real property, lot, or portions thereof for such purposes, and direct the county auditor to add such assessment to the general assessment against the property to be collected as township taxes for general purposes. The assessment shall be subject to review and equalization the same as assessments or taxes for general purposes. For the purposes of this section, front foot, shall mean the actual front of the premises as established by the buildings thereon, record title and use of the property regardless of the original plat thereof.

Source: SL 1979, ch 197, § 21.



§ 31-13-53 Records maintained by township clerk--Destruction of certain records.

31-13-53. Records maintained by township clerk--Destruction of certain records. The township clerk shall keep on file a record of all proceedings taken in the matter of opening, altering, vacating, paving, or otherwise improving any street, and after the confirmation of any report in such matters he shall record all the proceedings taken in relation to the improvement. But, the clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1979, ch 197, § 18; SL 1993, ch 69, § 5.



§ 31-13-54 Contracts and assessments not invalidated by defects--Supervisors' determination conclusive.

31-13-54. Contracts and assessments not invalidated by defects--Supervisors' determination conclusive. No contract made or assessment levied for any such improvement shall be void by reason of any defect or irregularity in the resolution or notice or in the publication thereof. The determination of the board of supervisors as to the sufficiency or insufficiency of protests thereto shall be conclusive unless such determination is unreasonably and arbitrarily or fraudulently made.

Source: SL 1979, ch 197, § 9.



§ 31-13-55 Indemnity requirement for construction or survey work within road right-of-way.

31-13-55. Indemnity requirement for construction or survey work within road right-of-way. An organized township may require any person performing construction or survey work within any township road right-of-way which may damage such right-of-way to furnish an indemnity bond in a reasonable amount as determined by the township board to indemnify the township for any damage done beyond normal wear. However, if a registered professional engineer or a registered land surveyor is surveying land, as defined in § 36-18A-4, for an individual landowner of the township, the provisions of this section do not apply.

Source: SL 1984, ch 213, § 1; SL 1987, ch 29, § 12.



§ 31-13-56 Removal of baled or stacked foliage from right-of-way--Violation as petty offense.

31-13-56. Removal of baled or stacked foliage from right-of-way--Violation as petty offense. If the right-of-way of a township road has been mowed and the cut foliage has been baled or stacked in the right-of-way, the person owning the baled or stacked foliage shall remove the bales or stacks from the right-of-way by the first day of November. A violation of this section is a petty offense.

Source: SL 1985, ch 235.



§ 31-13-57 Private landowner assessed for erosion repair costs.

31-13-57. Private landowner assessed for erosion repair costs. If any landowner fails to prevent damage to a township road caused by severe and persistent wind or water erosion on the landowner's property, the township may repair the damage and assess the cost of the repairs against the landowner. If the landowner fails to pay the cost of the repairs before the first day of November in the year in which the repairs are performed, the cost shall be assessed against the landowner's property.

Source: SL 1991, ch 233, § 3.



§ 31-13-58 Approval of conservation district for repair of erosion damage--Notice to landowner--Declaration.

31-13-58. Approval of conservation district for repair of erosion damage--Notice to landowner--Declaration. No operations to repair erosion damage pursuant to § 31-13-57 may be undertaken by the township unless the conservation district in which the land is located has by resolution approved such action and until a notice that the erosion on the lands constitutes a nuisance has been given to the owner by the township. Notice shall be given by personal service upon the owner or by personal service upon the person in actual possession of the premises, with a copy of the declaration filed in the office of the county auditor. The declaration shall state that unless the owner corrects the damage within thirty days of the declaration, repairs shall be undertaken by the township, and the cost shall be assessed against the landowner's property if not paid before the first of November. The resolution of assessment shall be recorded in the minutes of the board of county commissioners, the original delivered by the clerk of the board to the county auditor, and a copy sent by registered mail to the landowner at the address shown on the records of the county auditor and to the operator.

Source: SL 1991, ch 233, § 4; SL 1992, ch 203, § 2.






Chapter 14 - County And Township Bridges And Culverts

§ 31-14-1 Definition of terms.

31-14-1. Definition of terms. Terms used in this chapter mean:

(1) "Bridge," a structure, including supports, erected over a depression or an obstruction, as water, highway, or railway, the structure having a length measured along the center of the roadway of more than twenty feet between undercopings of abutments or extreme ends of openings for multiple boxes and pipes where the clear distance between openings is less than half of the smaller contiguous opening;

(2) "Culvert," any structure not classified as a bridge that provides an opening under any roadway;

(3) "Department," the Department of Transportation.
Source: SDC 1939, § 28.1441 as enacted by SL 1953, ch 153; SL 2010, ch 145, § 94.



§ 31-14-2 County commissioners' responsibility for bridges and culverts.

31-14-2. County commissioners' responsibility for bridges and culverts. The duty to construct and maintain all bridges and culverts throughout the county, except upon the state trunk highway system, is hereby imposed upon the board of county commissioners, subject to conditions relating to bridges and culverts on secondary highways in townships.

Source: SL 1919, ch 333, § 29; SDC 1939, § 28.1402; SL 1955, ch 102, § 1.



§ 31-14-3 Survey of bridge sites--Contents.

31-14-3. Survey of bridge sites--Contents. After determining the necessity for any and all bridges required by any county in the state, it shall be the duty of the board of county commissioners of such county to advise the county highway superintendent of such determination, and to require him or a registered engineer retained by the board of county commissioners for that purpose to make a survey of such bridge sites. Such survey shall consist of a profile of the proposed site, approximate location in regard to the nearest section corner, soundings for the location of footings, and an estimate of the available watershed.

Source: SL 1919, ch 333, § 31; SL 1921, ch 386; SDC 1939, § 28.1404; SL 1961, ch 142, § 1.



§ 31-14-4 Plans and specifications for bridge construction--Preparation by department or engineer.

31-14-4. Plans and specifications for bridge construction--Preparation by department or engineer. Any bridge, abutment, and approach or repair to a bridge required in any county of this state, shall be constructed in accordance with plans and specifications prepared by the department or a registered engineer retained by the board of county commissioners for such purpose. The plans and specifications shall show and describe the style and size thereof, the kind, weight, and quality of all materials to be used in the construction and the proper proportion of the ingredients for mixture and reinforcements.

Source: SL 1919, ch 333, § 32; SL 1920 (SS), ch 89; SDC 1939, § 28.1405; SL 1961, ch 142, § 2; SL 2010, ch 145, § 95.



§ 31-14-5 Bridge plans forwarded to department--Design requirements--Filing by county auditor.

31-14-5. Bridge plans forwarded to department--Design requirements--Filing by county auditor. The profile, location, soundings, and estimated watershed provided for in § 31-14-3 may then be forwarded to the department together with a request for plans and specifications for such bridge or abutments, piers, or other related piece of work, or may be used by a registered engineer retained by the board of county commissioners in preparing plans and specifications for such work. Plans and specifications prepared by a registered engineer retained by the board of county commissioners shall conform to the design requirements of the American Association of State Highway and Transportation Officials. The plans and specifications, whether prepared by the department or by a registered engineer retained for that purpose, shall be forwarded to the proper county auditor who shall place them on file in the auditor's office.

Source: SL 1919, ch 333, § 31; SL 1921, ch 386; SDC 1939, § 28.1404; SL 1961, ch 142, § 1; SL 2010, ch 145, § 96.



§ 31-14-6 Cost estimate for bridge construction--Preparation and filing.

31-14-6. Cost estimate for bridge construction--Preparation and filing. Upon receipt of such plans and specifications, it shall be the duty of the county highway superintendent to make and file a detailed estimate of the cost of the bridge, abutment, pier, or other work contemplated by such plans, and file such estimate of cost with the county auditor.

Source: SL 1919, ch 333, § 31; SL 1921, ch 386; SDC 1939, § 28.1404; SL 1961, ch 142, § 1.



§ 31-14-7 Lump-sum bids on bridge construction--Unit price bids on foundation or abutment materials.

31-14-7. Lump-sum bids on bridge construction--Unit price bids on foundation or abutment materials. Upon determining the necessity of any such bridges, abutments, repairs, or approaches to bridges, the county commissioners shall immediately cause to be filed in the office of the county auditor of such county, complete plans and specifications thereof, as described in § 31-14-5 and thereafter, if such bridges, abutments, repairs, or approaches be let by contract, bids in lump sum shall be procured on each bridge or piece of work separately, except that all materials for use in constructing foundations or abutments shall be bid on per cubic yard for concrete, per foot board measure for lumber, per pound for steel, and per lineal foot for piling driven, said unit prices to be added to or deducted from the contract price, if more or less material is required in such foundation than specified in the plans and specifications.

Source: SL 1919, ch 333, § 32; SL 1920 (SS), ch 89; SDC 1939, § 28.1405; SL 1961, ch 142, § 2.



§ 31-14-8 Deposit filed with bids--Amount.

31-14-8. Deposit filed with bids--Amount. Each bid shall be made in accordance with the plans and specifications on file and shall be accompanied by a certified check, certified by a state or national bank domiciled within this state, in the sum of ten percent of the total amount of such bid. To be effectual for any purpose said bid and certified check shall be securely enclosed in a sealed envelope and deposited with the county auditor of the proper county before the hour of opening the sealed bids.

Source: SL 1919, ch 333, § 32; SL 1920 (SS), ch 89; SDC 1939, § 28.1405; SL 1961, ch 142, § 2.



§ 31-14-9 Repealed.

31-14-9. Repealed by SL 1993, ch 218, § 2



§ 31-14-10 Awards of separate contracts--Rejection of bids--Notice of opening of bids on abutments and approaches or repairs.

31-14-10. Awards of separate contracts--Rejection of bids--Notice of opening of bids on abutments and approaches or repairs. Contracts shall be awarded on each bridge or piece of work, separately, to the lowest bidder and the county commissioners shall have the right to reject any and all bids and advertise for new bids. It shall be the duty of the county commissioners of such county to cause to be published in the official papers of such county, for a period of fifteen days immediately prior to the opening of sealed bids, a brief notice to the effect that at the time and place above specified they will open all bids theretofore received for all bridge abutments and approaches or repairs to bridges required by such county during the ensuing month or longer.

Source: SL 1919, ch 333, § 32; SL 1920 (SS), ch 89; SDC 1939, § 28.1405; SL 1961, ch 142, § 2.



§ 31-14-11 Opening of bids--Notice to successful bidder--Execution of contract.

31-14-11. Opening of bids--Notice to successful bidder--Execution of contract. Promptly at the hour specified, the board of county commissioners in open session shall proceed to examine all sealed bids and notify the successful bidder that the bid has been accepted, subject to the approval of the department as provided for in § 31-14-12. Upon being so notified, the successful bidder shall forthwith enter into a contract with such county in accordance with the bid, and the successful bid, together with the plans and specifications upon which the bid was based, is deemed a part of the contract.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406; SL 2010, ch 145, § 97.



§ 31-14-12 Approval or rejection of contract by department.

31-14-12. Approval or rejection of contract by department. Before any contract for a bridge or piece of work, entered into by and between any successful bidder and the board of county commissioners, the total amount of which exceeds the sum of two thousand dollars, is valid, it shall first have the approval of the department. If the department finds upon examination of the contract that the contract price is too high, taking into account the material used and existing circumstances, the department shall inform the board of county commissioners of its reason for rejecting the contract and advise a method of proceeding in the matter. Whenever bids are rejected as being too high, the work may be let at private contract if so recommended and approved by the department.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406; SL 2010, ch 145, § 98.



§ 31-14-13 Performance bond required--Filing of contract and bond.

31-14-13. Performance bond required--Filing of contract and bond. At the time of entering into a contract under § 31-14-11, the contractor shall execute to the county a satisfactory bond with sufficient surety, to be approved by the board of county commissioners, or a certified check in the total sum of the contract, conditioned that the contractor will fulfill his contract according to the plans and specifications and account for all moneys paid to him, and pay all bills and claims on account of supplies, materials, or labor used in connection with or consumed in carrying on of any work in connection with such contract including all demands of subcontractors, and such bond or certified check shall stand as security for the faithful performance of said contract and for the payment of all such bills, claims, and demands. Such contract and bond or certified check shall be filed in the office of the county auditor.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406.



§ 31-14-14 Award to next lowest bidder when successful bidder fails to enter contract.

31-14-14. Award to next lowest bidder when successful bidder fails to enter contract. Should any bidder fail or refuse, for a period of ten days after notice pursuant to § 31-14-11, to enter into such a contract, the board of county commissioners shall award the contract in the same manner to the next lowest responsible bidder and such delinquent bidder shall forfeit to the county the certified check accompanying his bid.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406.



§ 31-14-15 Return of deposits filed with bids.

31-14-15. Return of deposits filed with bids. Upon the execution of all contracts under § 31-14-11, including the approving of the same by the Department of Transportation if necessary, the board of county commissioners shall promptly cause to be returned to all bidders the certified checks accompanying their sealed bids.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406.



§ 31-14-16 State's attorney to draft contracts and approve contracts, bonds, and deposits.

31-14-16. State's attorney to draft contracts and approve contracts, bonds, and deposits. It shall be the duty of the state's attorney to draw all contracts let under the provisions of § 31-14-11, and to approve the execution thereof, together with the form and execution of all bonds and certified checks given as security for such contract.

Source: SL 1919, ch 333, § 33; SL 1920 (SS), ch 89; SL 1925, ch 187; SDC 1939, § 28.1406.



§ 31-14-17 Supervision of construction by county highway superintendent--Appointment and compensation of inspector.

31-14-17. Supervision of construction by county highway superintendent--Appointment and compensation of inspector. The county highway superintendent shall have supervision of construction of any and all bridges built by the county and he shall have the power to appoint an inspector for any such bridge or piece of work at any time when in his judgment constant inspection of the same is necessary. The compensation of such inspector shall be paid out of the county road and bridge fund and be charged as part of the cost of the particular bridge in question.

Source: SL 1919, ch 333, § 34; SDC 1939, § 28.1407.



§ 31-14-18 Progress reports by county highway superintendent--Partial payments on contracts.

31-14-18. Progress reports by county highway superintendent--Partial payments on contracts. The county highway superintendent shall report to the board of county commissioners every thirty days, or so often as they may require, as to the progress and character of the work done by the contractor of each bridge, or piece of work built by the county, and upon the report of said superintendent, partial payments in the amounts and manner specified for each particular bridge or piece of work shall be made. None of such partial payments, however, shall be held to constitute an acceptance of the work in whole or in part by the county.

Source: SL 1919, ch 333, § 34; SDC 1939, § 28.1407.



§ 31-14-19 Cost statement prepared by county highway superintendent--Filing.

31-14-19. Cost statement prepared by county highway superintendent--Filing. The county highway superintendent shall keep a detailed account of all material found necessary to add to or deduct from each and every structure as set forth in the plans and specifications, and on completion, a detailed statement of the cost of the structure, including the additions or reductions from the contract price, and compensation to the inspector, if any, shall be filed with the county auditor by the county highway superintendent. The county auditor shall forward a copy of the cost statement to the department.

Source: SL 1919, ch 333, § 34; SDC 1939, § 28.1407; SL 2010, ch 145, § 99.



§ 31-14-20 Bridge construction and repairs by county work authorized.

31-14-20. Bridge construction and repairs by county work authorized. Any county of this state may build its own bridges, abutments, approaches, and foundations, and make repairs to same by day labor without advertising for bids on any such piece of work.

Source: SL 1919, ch 333, § 32; SL 1920 (SS), ch 89; SDC 1939, § 28.1405; SL 1961, ch 142, § 2.



§ 31-14-21 Bridge construction or repairs by county labor--Supervision--Plans and specifications.

31-14-21. Bridge construction or repairs by county labor--Supervision--Plans and specifications. In lieu of accepting any bids received upon any bridge, approach, or abutment, or repair to bridge, or in case of emergency, the board of county commissioners may, if in their judgment the bridge or piece of work may be procured for less money than the amount of any bid submitted, cause the same to be built by day labor by regular county labor and county-owned equipment. The construction shall be in charge of the county highway superintendent. The superintendent shall hire a foreman, purchase the necessary material, and hire the necessary labor for the construction of each such bridge, or piece of work, and such work shall be done in accordance with plans and specifications furnished by the department the same as any other bridge or piece of work let by contract.

Source: SL 1919, ch 333, § 35; SDC 1939, § 28.1408; SL 1959, ch 138; SL 2010, ch 145, § 100.



§ 31-14-22 Cost statement of county work prepared by county highway superintendent--Filing.

31-14-22. Cost statement of county work prepared by county highway superintendent--Filing. The county highway superintendent shall keep a careful and itemized account of the quantity and cost of all materials and labor used in the construction of each such bridge or piece of work, in a standard form prescribed by the department. The cost statement shall be filed with the county auditor and a copy transmitted to the department as in the case of the cost statement of any other bridge or piece of work as provided in this chapter.

Source: SL 1919, ch 333, § 35; SDC 1939, § 28.1408; SL 1959, ch 138; SL 2010, ch 145, § 101.



§ 31-14-23 Purchase of twelve months' supply of materials--Estimate by county highway superintendent--Specifications.

31-14-23. Purchase of twelve months' supply of materials--Estimate by county highway superintendent--Specifications. If it is deemed advisable by the board of county commissioners, the board may purchase such materials as cement, sand, stone, metal, culverts, reinforcement steel, or other material to be used in the construction of roads, bridges, and culverts, in quantities sufficient to meet the estimated demand of the county for such materials for the next succeeding twelve months. Before purchasing any such materials, however, the board of county commissioners shall first have an estimate prepared by the county highway superintendent setting forth the needs of the county during the twelve months. The county highway superintendent shall prepare specifications of the quality of all materials, such specifications to be approved by the department. No patented material may be specified to the exclusion of unpatented material.

Source: SL 1919, ch 333, § 35; SDC 1939, § 28.1409; SL 2010, ch 145, § 102.



§ 31-14-24 Emergency contracts for repair of bridges and approaches authorized.

31-14-24. Emergency contracts for repair of bridges and approaches authorized. Whenever an emergency arises requiring immediate expenditure for the repair or rebuilding of bridges and approaches to bridges, when such bridges and approaches to bridges are required to be built immediately, and on such short time that in the judgment of the board of county commissioners the public would be seriously inconvenienced in awaiting the regular advertising for bids for such building and rebuilding of bridges and approaches, the board of county commissioners may enter into contract for any such building or rebuilding of bridges and approaches to bridges without advertising for the letting of any contract therefor.

Source: SL 1920 (SS), ch 33, § 1; SDC 1939, § 28.1410.



§ 31-14-25 Approval of emergency contract by transportation department.

31-14-25. Approval of emergency contract by transportation department. Before any contract is let by any board of county commissioners under § 31-14-24, the necessity for the emergency contract shall first be approved by the department and any contract let thereunder shall in all respects be first approved by the department.

Source: SL 1920 (SS), ch 33, § 3; SDC 1939, § 28.1410; SL 2010, ch 145, § 103.



§ 31-14-26 Insufficient funds to pay emergency contract--Issuance of emergency warrants.

31-14-26. Insufficient funds to pay emergency contract--Issuance of emergency warrants. If there are not sufficient funds in the road and bridge fund of any county for the payment of work authorized by § 31-14-24 the county commissioners are hereby authorized to issue emergency warrants based upon the assessments made and contemplated for road and bridge work.

Source: SL 1920 (SS), ch 33, § 2; SDC 1939, § 28.1410.



§ 31-14-27 County construction or replacement of bridges and culverts on township secondary roads--Reimbursement of county.

31-14-27. County construction or replacement of bridges and culverts on township secondary roads--Reimbursement of county. If a township board of supervisors or county highway superintendent within this state requests of its board of county commissioners a construction or replacing in its entirety of any bridge or the placing or replacing of any culvert with an opening of sixteen square feet or more including material upon the secondary roads within such township, the board of county commissioners may cause the same to be done and the township shall reimburse the county up to and including five hundred dollars, and any cost in excess of five hundred dollars shall be paid by the county. After the placing or replacing of any culvert as provided in this section, it shall be maintained and kept clean at the expense of the township. The construction or replacing of any bridge or the placing or replacing of any culvert with an opening of less than sixteen square feet upon a secondary road within a township shall be at the total expense of the township, and it shall be maintained and kept clean at the expense of the township.

Source: SL 1919, ch 333, § 30; SDC 1939, § 28.1403; SL 1949, ch 111; SL 1955, ch 102, § 2; SL 1957, ch 127; SL 1974, ch 203, § 1; SL 1980, ch 210; SL 1981, ch 226.



§ 31-14-27.1 Repealed.

31-14-27.1. Repealed by SL 1995, ch 171



§ 31-14-28 , 31-14-29. Repealed.

31-14-28, 31-14-29. Repealed by SL 1974, ch 203, § 2



§ 31-14-30 Repealed.

31-14-30. Repealed SL 1998, ch 169, § 1



§ 31-14-31 Drainage ditch bridges.

31-14-31. Drainage ditch bridges. Bridges erected over drainage ditches shall, where necessary, be so constructed as to allow the superstructure to be removed for cleaning such ditches with as little damage in the removal to permanent parts of said bridge as practicable.

Source: SL 1919, ch 333, § 38; SDC 1939, § 28.1413.



§ 31-14-32 Inspection of bridges by county highway superintendent--Report required.

31-14-32. Inspection of bridges by county highway superintendent--Report required. It shall be the duty of the county highway superintendent at reasonable intervals to make a thorough inspection of each and every existing bridge in the county. Such inspection shall consist of a thorough examination of the whole structure for any conditions affecting the life and safety of the bridge such as faulty design, neglect of maintenance, excessive loading, development of cracks, conditions of footing, etc. The county highway superintendent shall make a report of the conditions of each such bridge as he finds it, together with recommendation for repairs, stating the date of inspection, and shall cause the same to be filed in the office of the county auditor who shall refer the matter to the board of county commissioners at their next regular or special meeting.

Source: SL 1919, ch 333, § 37; SDC 1939, § 28.1414.



§ 31-14-33 Inspection of township culverts--Duty of board of supervisors.

31-14-33. Inspection of township culverts--Duty of board of supervisors. The township board of supervisors shall have each culvert on the secondary highways within the township annually inspected and, if necessary, repaired.

Source: SL 1919, ch 333, § 40; SDC 1939, § 28.1415; SL 2004, ch 195, § 1.



§ 31-14-34 Inspection of culverts on secondary highways and county highway system--Duty of county highway superintendent.

31-14-34. Inspection of culverts on secondary highways and county highway system--Duty of county highway superintendent. The county highway superintendent shall make inspection of all culverts on secondary highways other than those described in § 31-14-33 and of all culverts on the county highway system and report to the board of county commissioners, which shall cause necessary repairs to be made.

Source: SDC 1939, § 28.1415.



§ 31-14-35 County line bridges--Agreement apportioning responsibility--Cost of large bridges divided equally.

31-14-35. County line bridges--Agreement apportioning responsibility--Cost of large bridges divided equally. It shall be lawful and the duty of the respective boards of county commissioners of the counties adjoining any highway or meandered stream on a county line in this state to divide that portion of such county line between such counties into two or more parts or districts, and to enter into an agreement and contract providing that each of such counties shall assume the liability and become responsible for the construction and maintenance of all necessary bridges upon such county line in the district allotted to such county. In case the stream forming the boundary between two counties shall be so large that one county alone is unable to build a bridge out of the ordinary amount of funds available, it shall be the duty of the two counties when a bridge is built over such stream to divide the expense equally between such two counties.

Source: SL 1913, ch 114, § 1; RC 1919, § 8686; SDC 1939, § 28.1417.



§ 31-14-36 County line bridges--Considerations in apportioning responsibility--Apportionment by department.

31-14-36. County line bridges--Considerations in apportioning responsibility--Apportionment by department. In making such apportionment of any highway or meandered stream constituting the county line between two or more counties, as provided by § 31-14-35, the respective boards of county commissioners shall take into consideration the number of streams crossing the highway and the probable necessity of the number of bridges to be constructed and to be kept in repair upon the county line. In apportioning the highway or stream, the boards shall equalize, as near as possible, the burden of building and maintaining the bridges on the highways of the county line. In case of a failure to apportion any such highway or meandered stream, as provided in § 31-14-35, the same shall be apportioned by the department.

Source: SL 1913, ch 114, § 2; RC 1919, § 8687; SDC 1939, § 28.1418; SL 2010, ch 145, § 104.



§ 31-14-37 County line bridges--Validation of prior contracts between counties.

31-14-37. County line bridges--Validation of prior contracts between counties. All contracts made before July 1, 1939, by and between the boards of county commissioners of any counties in this state dividing and apportioning the highway or meandered stream constituting the county lines between two or more counties into districts, and providing that each county shall be responsible for and shall bear the expenses of erecting and maintaining the bridges in one of such districts allotted according to the designation contained in such contract, shall be lawful and the same are hereby ratified and such contracts are declared to be binding upon each of such counties.

Source: SL 1913, ch 114, § 3; RC 1919, § 8688; SDC 1939, § 28.1419.



§ 31-14-38 County line bridges--Sharing of costs in absence of apportionment contract.

31-14-38. County line bridges--Sharing of costs in absence of apportionment contract. Whenever the highway on the line between two counties has not been divided and portions thereof assigned to each county, and it is intended to build, alter, or repair the bridges thereon, the cost shall be borne equally by such counties.

Source: SL 1909, ch 166; SL 1917, ch 259; RC 1919, § 8685; SDC 1939, § 28.1416.



§ 31-14-39 County line bridges--Petition and agreement for sharing costs in absence of prior apportionment contract.

31-14-39. County line bridges--Petition and agreement for sharing costs in absence of prior apportionment contract. If a petition is filed with the board of county commissioners of either county affected thereby, praying for the building, altering, or repairing of any bridge described in § 31-14-38, and the petition is found to comply with the law relating to petitions for bridges, it shall be the duty of the board of county commissioners of such county immediately to cause a copy of such petition to be filed with the county auditor of the other county to be affected thereby, and at the same time to give the commissioners of such county notice of the time and place when and where the commissioners will meet to consider such petition. At such meeting of the county commissioners of the two counties jointly affected thereby, they shall view the site of such bridge, and if such petition is granted, then by agreement between such commissioners either county may build, alter, or repair such bridge and one-half the cost shall be borne by each of such counties.

Source: SL 1909, ch 166; SL 1917, ch 259; RC 1919, § 8685; SDC 1939, § 28.1416.



§ 31-14-40 County line bridges--Cost-sharing provisions not applicable where apportionment contract made.

31-14-40. County line bridges--Cost-sharing provisions not applicable where apportionment contract made. Where counties have heretofore, by mutual agreement, apportioned the boundary road and bridges between such counties, the provisions of §§ 31-14-38 and 31-14-39 shall not be applicable to such roads and bridges.

Source: SL 1917, ch 259; RC 1919, § 8685; SDC 1939, § 28.1416.



§ 31-14-41 Taxpayer's petition for vehicle bridge across navigable rivers--Contents--Notice of hearing.

31-14-41. Taxpayer's petition for vehicle bridge across navigable rivers--Contents--Notice of hearing. Whenever one-third of the resident taxpayers of any county of this state, as shall appear by the last preceding assessment roll of such county, shall petition the board of county commissioners praying for an appropriation to build a bridge across any navigable river on the line of such county, setting forth therein the location of such bridge as near as may be, its estimated cost and the necessity therefor to accommodate the general traveling public, the manner in which it is proposed to pay for such structure and the time when it will be completed, such petition to be duly verified by the affidavits of at least fifteen of the petitioners therein named, it shall be the duty of such board to publish a notice in the official papers of the county once each week for at least two successive weeks, briefly stating the subject of such petition and that the same will be heard and considered at the next regular meeting of the board.

Source: SL 1887, ch 18, § 1; CL 1887, § 1239; RPolC 1903, § 1644; RC 1919, § 8689; SDC 1939, § 28.1420; SL 1972, ch 166, § 3.



§ 31-14-42 Hearing on petition for vehicle bridge across navigable rivers--Appropriation of half of cost.

31-14-42. Hearing on petition for vehicle bridge across navigable rivers--Appropriation of half of cost. At the time appointed for the hearing of a petition under § 31-14-41 the board of county commissioners shall investigate the need for such bridge and, finding the same to be demanded for the accommodation of the traveling public, shall by resolution duly entered upon the minutes of such board appropriate toward the building of such bridge, from the county treasury, a sum not exceeding one-half of the estimated cost of such bridge, to be paid as provided in § 31-14-43. Such appropriation shall be conditioned upon a sufficient bond or guaranty of the remaining one-half or more, as the case may be, of the costs of such bridge. But the consent of the general government to span such river must first be obtained.

Source: SL 1887, ch 18, § 1; CL 1887, § 1239; RPolC 1903, § 1644; RC 1919, § 8689; SDC 1939, § 28.1420.



§ 31-14-43 Agreement for completion of vehicle bridge across navigable river on appropriation of other half of cost.

31-14-43. Agreement for completion of vehicle bridge across navigable river on appropriation of other half of cost. If the remaining one-half of the cost of a bridge described in § 31-14-41 shall be provided by an appropriation from any neighboring state, or by any municipality in this state, to be expended under a commission or through any other suitable agency, it shall then be the duty of such board of county commissioners to appoint a committee of its own number, whether three or more, to meet such other agency, confer with its members, and advise and assist in the accomplishment of such improvement in the best possible manner, and when the work is completed and approved jointly by such agency and committee of such board of county commissioners, which approval shall be in writing and duly reported to such board and recorded in the minutes thereof, the board shall thereupon order the amount of the appropriation paid to the contractor or contractors of such improvement by warrant upon the county treasury in the usual form and manner.

Source: SL 1887, ch 18, § 2; CL 1887, § 1240; RPolC 1903, § 1645; RC 1919, § 8690; SDC 1939, § 28.1421.



§ 31-14-44 Municipal bond issue authorized for vehicle bridge across navigable river.

31-14-44. Municipal bond issue authorized for vehicle bridge across navigable river. If one-half or other proportion of the cost of an improvement under §§ 31-14-41 to 31-14-43, inclusive, is provided by a municipality, the governing body may meet the necessary expense by issuing bonds. All bonds shall be authorized, issued and sold as provided in chapter 6-8B and § 9-54-12, if a majority of the registered voters voting at the bond election vote to authorize the bond issue.

Source: SL 1887, ch 18, § 3; CL 1887, § 1241; RPolC 1903, § 1646; RC 1919, § 8691; SDC 1939, § 28.1422; SL 1983, ch 28, § 42; SL 1984, ch 43, § 108.



§ 31-14-45 Limitation on number and cost of vehicle bridges across navigable rivers.

31-14-45. Limitation on number and cost of vehicle bridges across navigable rivers. Not more than one vehicle bridge in each county so situated shall be constructed under §§ 31-14-41 to 31-14-44, inclusive, and the total cost of such bridge shall in no case exceed the sum of fifty thousand dollars.

Source: SL 1887, ch 18, § 4; CL 1887, § 1242; RPolC 1903, § 1647; RC 1919, § 8690; SDC 1939, § 28.1421.



§ 31-14-46 Unlawful agreements on contracts--Offering or receiving bribes--Felony.

31-14-46. Unlawful agreements on contracts--Offering or receiving bribes--Felony. Any person receiving, or having any agreement to receive, a royalty, commission, percentage, or discount upon the contract price of any bridge, or piece of work, or bridge material, and who shall submit his sealed bid thereon with intent to secure the advantage of any competitive bidder, or any two or more persons who shall conspire together with intent to prevent competitive bidding upon any contract authorized by the provisions of this chapter or chapter 31-10 or chapter 31-15, or any officer or agent for any bridge company who shall give, or offer to give, to any public official anything of value for the purpose of influencing such official in awarding any contract authorized by such chapters, or any public official who shall receive or accept anything of value from any officer or agent for any such bridge company, shall be guilty of a Class 6 felony.

Source: SL 1919, ch 333, § 39; SDC 1939, § 28.9914.



§ 31-14-47 Repealed.

31-14-47. Repealed by SL 1975, ch 193






Chapter 15 - County And Municipal Local Interstate Toll Bridges

§ 31-15-1 Definition of terms.

31-15-1. Definition of terms. Whenever used in §§ 31-15-1 to 31-15-19, inclusive:

(1) The words, public corporation, shall include counties, and municipalities organized under the laws of this state;

(2) The words, governing body, shall include the boards of county commissioners of counties, common councils, or boards of commissioners of cities and boards of trustees of towns;

(3) The words, executive officer, shall include the chairmen of boards of county commissioners and mayors of cities and presidents of boards of trustees of towns;

(4) The words, bridge or toll bridge, shall include a vehicle highway bridge or a combination vehicle highway and railroad bridge, together with approaches thereto and connecting and approach highways, interstate in character;

(5) The words, municipality or municipalities, shall include all cities and towns organized under the laws of this state;

(6) The word, county, shall include any organized county of this state.
Source: SL 1945, ch 118, § 1; SDC Supp 1960, § 28.1433.



§ 31-15-2 Structures included in bridge.

31-15-2. Structures included in bridge. Whenever in this chapter the word, bridge, is used, it shall mean a structure, including supports, erected over a depression or an obstruction, as water, highway, or railway, said structure having a length measured along the center of the roadway of more than twenty feet between undercopings of abutments or extreme ends of openings for multiple boxes and pipes where the clear distance between openings is less than half of the smaller contiguous opening.

Source: SDC 1939, § 28.1441 as enacted by SL 1953, ch 153.



§ 31-15-3 Authority of municipality or county to acquire toll bridge.

31-15-3. Authority of municipality or county to acquire toll bridge. Every municipality or county in this state is hereby authorized and empowered to purchase or otherwise acquire, equip, maintain, operate, and improve any interstate toll bridge within or partly within the corporate or territorial limits of such municipality or county or within five miles thereof, whether the same be all within or partly without this state, under the provisions of §§ 31-15-1 to 31-15-19, inclusive.

Source: SL 1945, ch 118, § 2; SDC Supp 1960, § 28.1434.



§ 31-15-4 Utility revenue bond law applicable to toll bridge.

31-15-4. Utility revenue bond law applicable to toll bridge. A toll bridge is hereby declared to be a "utility," as referred to and defined in §§ 9-40-7 to 9-40-35, inclusive; and all such sections are hereby made applicable to the purchase, acquiring, maintaining or operating such bridges and, except as may be otherwise provided in this chapter, the municipality, county or their governing bodies shall have all the powers and may do all the acts and things therein set out as provided in said sections, and all the provisions of such sections are made applicable to toll bridges.

Source: SL 1945, ch 118, § 4; SDC Supp 1960, § 28.1436.



§ 31-15-5 Revenue bond issue authorized.

31-15-5. Revenue bond issue authorized. For the purpose of defraying the cost of acquiring or purchasing a bridge described in § 31-15-3, every municipality or county may borrow money and issue negotiable bonds without pledging or using the credit of such municipality or county.

Source: SL 1945, ch 118, § 3; SDC Supp 1960, § 28.1435.



§ 31-15-6 Authorization, issuance, and sale of bonds.

31-15-6. Authorization, issuance, and sale of bonds. Bonds under § 31-15-5 shall be authorized, issued, and sold as provided in chapter 6-8B and § 9-54-12.

Source: SL 1945, ch 118, § 3; SDC Supp 1960, § 28.1435; SL 1983, ch 28, § 43; SL 1984, ch 43, § 109.



§ 31-15-7 Repealed.

31-15-7. Repealed by SL 1984, ch 43, § 131



§ 31-15-8 Negotiations for purchase or acquisition of toll bridge.

31-15-8. Negotiations for purchase or acquisition of toll bridge. The governing body may agree with the owner or owners of the toll bridge described in § 31-15-3 as to the value thereof and purchase the same at such agreed price or value, and said governing board is hereby authorized to negotiate for the purchase or acquisition of such toll bridge and procure an option thereon and shall have power to negotiate with, and for a nominal consideration procure, an option for the purchase of such bridge.

Source: SL 1945, ch 118, § 3; SDC Supp 1960, § 28.1435.



§ 31-15-9 Bridge commission created--Composition--Appointment and terms of members--Vacancies.

31-15-9. Bridge commission created--Composition--Appointment and terms of members--Vacancies. The governing board of any municipality or county may at any time prior to acquisition of title to any bridge described in § 31-15-3, or thereafter by resolution, provide for and create a bridge commission, the membership of which shall consist of the executive officer of such public corporation, together with four other persons appointed by such executive officer with the approval of the governing body thereof. Each person so appointed shall be at least twenty-five years of age and a bona fide resident and qualified voter of such public corporation and no officer or employee of such public corporation shall be eligible to such appointment until at least one year following termination of such office or employment. The appointments originally made shall be for two, three, and four years, respectively, as designated in the original appointment, and upon the expiration of such respective terms appointments for a period of four years and until the successors have qualified shall be made in the same manner as the original appointments. Appointments to fill vacancies shall be made in like manner for the balance of the terms.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-10 Ordinance required for creation of bridge commission.

31-15-10. Ordinance required for creation of bridge commission. The bridge commission provided for in § 31-15-9 shall not be created or appointed, however, until after the ordinance provided for in § 31-15-6 shall become effective.

Source: SL 1945, ch 118, § 6; SDC Supp 1960, § 28.1438.



§ 31-15-11 Agency status and corporate authority of bridge commission--Seal--Quorum--Secretary and treasurer.

31-15-11. Agency status and corporate authority of bridge commission--Seal--Quorum--Secretary and treasurer. Each bridge commission constituted under § 31-15-9 is hereby declared to be an agency of the public corporation creating it and a public body corporate with power to contract and be contracted with, to sue or be sued, and adopt a seal. Three members of the board shall constitute a quorum for the transaction of business. Such commission shall elect a chairman from its members, and a secretary and treasurer or the same person may be elected to perform the duties of secretary and treasurer.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-12 Compensation of bridge commission members.

31-15-12. Compensation of bridge commission members. The members of each bridge commission constituted under § 31-15-9 shall receive such compensation as may be fixed from time to time by the governing body of the public corporation creating it; provided, that such compensation excepting the compensation of the member or members elected as secretary or treasurer or both, shall not exceed, in the aggregate, two hundred dollars in any one calendar year.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-13 Resolution or ordinance governing bridge commission--Bonds of officers.

31-15-13. Resolution or ordinance governing bridge commission--Bonds of officers. A commission constituted under § 31-15-9 shall be subject to any resolution or ordinance adopted by the governing body creating it in its acts or doings, and its officers may be required to furnish a bond for the faithful performance of their duties, either by resolution or ordinance of the governing body of such public corporation or by a resolution of such bridge commission.

Source: SL 1945, ch 118, § 6; SDC Supp 1960, § 28.1438.



§ 31-15-14 Employment of personnel by bridge commission.

31-15-14. Employment of personnel by bridge commission. Each bridge commission constituted under § 31-15-9 may employ engineers, attorneys, and all other employees deemed necessary, and fix a compensation thereof as well as the compensation of the person or persons performing the duties of secretary and treasurer.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-15 Powers and duties of bridge commission--Limitation on creation of liability.

31-15-15. Powers and duties of bridge commission--Limitation on creation of liability. After its creation a bridge commission constituted under § 31-15-9 shall be vested with all the powers, rights, and duties and shall be governed by the procedure set forth in §§ 9-40-7 to 9-40-36, inclusive, so far as may be applicable, and with all the powers, rights, and duties and method of procedure as provided in this chapter, and its acts shall have the same effect as if done by and in the name of said public corporation as provided in said sections and herein, but always without creating any liability of the said public corporation to pay for or become liable for said bonds or for any of the acts of said commission as expressly set out herein and in §§ 9-40-15 and 9-40-18.

Source: SL 1945, ch 118, § 6; SDC Supp 1960, § 28.1438.



§ 31-15-16 Bylaws, rules, and regulations of bridge commission--Contractual powers and limitations.

31-15-16. Bylaws, rules, and regulations of bridge commission--Contractual powers and limitations. Each bridge commission constituted under § 31-15-9 shall have power to establish bylaws, rules, and regulations for its own government and make and enter into all contracts or agreements deemed necessary or incidental to the performance of its duties and the execution of its powers under this chapter; provided, that all contracts of the commission involving the expenditure or disbursement of more than one thousand dollars must be approved by the governing body of the public corporation creating such commission prior to becoming effective, and provided also that no such commission shall have authority to expend or contract to expend any funds except those which may be realized through the issuance of bonds or through the collection of tolls for traffic over the bridge under its control, all as hereinafter provided.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-17 Title to property acquired by bridge commission--Agreements with utilities or transportation companies.

31-15-17. Title to property acquired by bridge commission--Agreements with utilities or transportation companies. Title to all property acquired by any commission constituted under § 31-15-9 shall be taken and held in the name of the public corporation. The governing body or commissions having control of the operation of a bridge under this chapter may enter into agreements having a duration of more than twenty years with utility and transportation companies for the use of any part of such bridge not required for vehicular traffic.

Source: SL 1945, ch 118, § 5; SDC Supp 1960, § 28.1437.



§ 31-15-18 Provisions additional or alternative to other bridge acquisition laws.

31-15-18. Provisions additional or alternative to other bridge acquisition laws. Sections 31-15-1 to 31-15-17, inclusive, shall be deemed and construed to be an additional or alternative method whereby public corporations may purchase, operate, and maintain bridges of the character hereinbefore described and issue revenue bonds for account of such bridge to be secured by and payable solely from revenues through the collection of tolls for traffic over such bridge.

Source: SL 1945, ch 118, § 7; SDC Supp 1960, § 28.1439.



§ 31-15-19 Acquisition of bridge in another state subject to state and federal law.

31-15-19. Acquisition of bridge in another state subject to state and federal law. The authority under §§ 31-15-1 to 31-15-17, inclusive, to acquire and own the portion of any such bridge as is located in another state is subject to any applicable law of that state and of the Congress of the United States, and the authority to charge and collect tolls for transit into another state over such bridge is subject to any lawful federal regulation.

Source: SL 1945, ch 118, § 7; SDC Supp 1960, § 28.1439.



§ 31-15-20 Consent to counties and municipalities in adjoining states for purchase and operation of toll bridges on boundary lines.

31-15-20. Consent to counties and municipalities in adjoining states for purchase and operation of toll bridges on boundary lines. The consent of the State of South Dakota is hereby given to counties, and municipalities located in states adjoining this state to purchase, maintain, and operate toll bridges across streams and rivers which, at the point of crossing, are on boundary lines between this state and such adjoining states, and to acquire by purchase or otherwise the necessary rights-of-way to give access to such bridge from public highways located within this state.

Source: SL 1945, ch 119; SDC Supp 1960, § 28.1440.



§ 31-15-21 Validation of transfer of Yankton bridge to Nebraska.

31-15-21. Validation of transfer of Yankton bridge to Nebraska. All proceedings pertaining to and in any way connected with the transfer by the city of Yankton, South Dakota, to the state of Nebraska, as a gift, of that portion of the double deck bridge across the Missouri River situated within the boundaries of the state of Nebraska, which bridge is located in and near Yankton, South Dakota, between a point in section eighteen, township ninety-three north, of range fifty-five, west of the fifth principal meridian, Yankton County, South Dakota, on the north, and section eleven, township thirty-three north, of range one, east of the sixth principal meridian, Cedar County, Nebraska, together with all appurtenances, rights-of-way and ingress and egress, easements, franchises, and permits incidental thereto and necessary for the operation of said bridge, which transfer was made upon the terms and conditions that the state of Nebraska agree:

(1) To operate such bridge in conjunction with the proper governmental authority of the adjoining State of South Dakota, free of tolls or charges for the use of such bridge;

(2) To accept responsibility for the repair, maintenance, and ownership of such bridge within the state of Nebraska;
notwithstanding any omissions, irregularities, or defects in the proceedings had and taken by said city of Yankton to so transfer that portion of such bridge, are hereby legalized, validated, and cured as of December 1, 1953, and such transfer shall operate to transfer and convey to the state of Nebraska all the right, title, and interest of the said city of Yankton in and to such property.

Nothing herein shall prohibit charges for the use of such bridge for telephone, telegraph, electric, or other similar lines thereon.

Source: SL 1957, ch 508; SDC Supp 1960, § 65.0340.






Chapter 16 - Bridge Corporations [Repealed]

CHAPTER 31-16

BRIDGE CORPORATIONS [REPEALED]

[Repealed by SL 1974, ch 153, § 60; SL 1984, ch 207, §§ 39 to 56]



Chapter 17 - Boundary Line Highways

§ 31-17-1 County highway system on state line--Agreements for assignment of responsibility.

31-17-1. County highway system on state line--Agreements for assignment of responsibility. If any portion of a county highway system lies on a state line, the Department of Transportation may confer with the authorities of the bordering state and agree upon the assignment of portions of the highway to the counties of the two states for construction, repair, and maintenance.

Source: SL 1919, ch 333, § 11; SDC 1939, § 28.0701; SL 2010, ch 145, § 105.



§ 31-17-2 Roads crossing county lines--Division of responsibility.

31-17-2. Roads crossing county lines--Division of responsibility. Subject to approval of the department, boards of county commissioners of adjoining counties shall make proper connections between roads which cross county lines and which afford continuous routes of travel; adopt plans and specifications for highway construction, reconstruction, and repairs upon highways along and across county boundary lines, and make an equitable division between such counties of the cost and work of execution of such plans and specifications. In case of disagreement on the division, the Transportation Commission shall make the division.

Source: SL 1925, ch 188, § 1; SDC 1939, § 28.0705; SL 2010, ch 145, § 106.



§ 31-17-3 Roads crossing county lines--Appeal to Transportation Commission on division of responsibility.

31-17-3. Roads crossing county lines--Appeal to Transportation Commission on division of responsibility. If boards of county commissioners fail to perform the duty prescribed by § 31-17-2, or in case of disagreement by such boards, an appeal may be made to the Transportation Commission by one of them. The commission shall notify the county auditors of the counties concerned that the commission will, on a day not less than ten days thereafter, at a named time and place within one of such counties, hold a hearing to determine all matters involved. At the hearing the commission shall fully investigate all questions involved, and shall, as soon as practicable, certify its decision to the different boards. The decision is final, and such boards shall comply.

Source: SL 1925, ch 188, § 2; SDC 1939, § 28.0705; SL 2010, ch 145, § 107.



§ 31-17-4 County highway system on county line--Effect of assignment to county.

31-17-4. County highway system on county line--Effect of assignment to county. Any portion of a county highway system lying on a county line and assigned to a county by the Transportation Commission for construction and maintenance shall be considered as lying fully within the county and all procedure and requirements apply as if the road lay wholly within the limits of one county.

Source: SL 1919, ch 333, § 11; SDC 1939, § 28.0701; SL 2010, ch 145, § 108.



§ 31-17-5 Secondary highway on county line--Assignment of responsibility.

31-17-5. Secondary highway on county line--Assignment of responsibility. The secondary highways on county lines shall be assigned to the charge of the boards of supervisors of organized civil townships or the board of county commissioners in the case of unorganized territory as may be agreed upon by the respective boards of county commissioners and in case of disagreement, as determined by the Transportation Commission.

Source: PolC 1877, ch 29, § 32; CL 1887, § 1222; RPolC 1903, § 1627; RC 1919, § 8574; SDC 1939, § 28.0703.



§ 31-17-6 Secondary highway on township line--Assignment of responsibility.

31-17-6. Secondary highway on township line--Assignment of responsibility. The secondary highways wholly within one county on lines between organized townships shall be assigned to the charge of such townships as the respective boards of supervisors may agree, and, in case of disagreement, as the board of county commissioners shall determine; and those on the line between organized civil townships and unorganized territory as the board of commissioners shall determine.

Source: SL 1883, ch 112, § 47; CL 1887, § 1307; RPolC 1903, § 1718; SL 1909, ch 70; RC 1919, § 8573; SDC 1939, § 28.0702.



§ 31-17-7 Boundary line highways between organized townships--Equal contribution by townships required unless mutual agreement reached.

31-17-7. Boundary line highways between organized townships--Equal contribution by townships required unless mutual agreement reached. Adjoining townships shall contribute equally to the construction, improvement, and repair of any township highway that lies on a section line forming the boundary between the townships. However, this section and §§ 31-17-8 to 31-17-15, inclusive, do not prohibit the supervisors of adjoining townships, by a majority of the supervisors from each township, from scheduling and holding a joint meeting of their township boards to mutually agree on alternative procedures for apportioning the responsibilities and costs of constructing, altering, or repairing any township boundary line highway, bridge, or culvert. Each township clerk shall record the time and location of the joint meeting and shall immediately publish notice of the proposed joint meeting in the same manner provided in §§ 8-3-4 and 8-3-5. Any order, notice, award, or apportionment contract, and any other documents resulting from the joint meeting shall be produced in duplicate, filed with each township office, and recorded by each township clerk. Any order, contract, or mutual agreement made before July 1, 1995, between adjoining township boards of supervisors apportioning or reapportioning a township boundary line road, bridge, or culvert is hereby validated and has the same force and effect as though executed after that date.

Source: SL 1961, ch 152, § 1; SL 1995, ch 172.



§ 31-17-8 Township boundary line highways--Resolution calling for contribution.

31-17-8. Township boundary line highways--Resolution calling for contribution. The board of supervisors of an organized township, to be called, moving townships, may by resolution declare the necessity of the construction, improvement, or repairing of a township boundary line highway and call upon an adjoining organized township with which said highway forms a common boundary line, to contribute equally to the cost of such construction, improvement, or repair.

Source: SL 1961, ch 152, § 2.



§ 31-17-9 Township boundary line highways--Service of resolution--Notice of meetings.

31-17-9. Township boundary line highways--Service of resolution--Notice of meetings. A copy of a resolution adopted under § 31-17-8 may then be served upon the board of supervisors of the adjoining township and such board shall within thirty days thereafter call a special meeting for the purpose of considering such resolution, and shall give notice in writing to the board of supervisors of the moving township of the time and place of such meeting, at least ten days in advance.

Source: SL 1961, ch 152, § 3.



§ 31-17-10 Township boundary line highways--Purpose of joint meeting.

31-17-10. Township boundary line highways--Purpose of joint meeting. At the meeting provided for by § 31-17-9, the board of supervisors of the moving township and that of the adjoining township shall meet jointly and consider the construction, improvement, or repair of said boundary line highway, and shall endeavor to come to some mutual agreement thereon.

Source: SL 1961, ch 152, § 4.



§ 31-17-11 Township boundary line highways--Action brought on failure to agree on contribution.

31-17-11. Township boundary line highways--Action brought on failure to agree on contribution. In the event that the board of supervisors of the adjoining township refuses to call a meeting as required in § 31-17-9, or in the event that such meeting is held, but no agreement can be reached concerning the construction, improvement, or repair of such highway, the board of supervisors of the moving township shall have the right, within thirty days, to bring an action in the circuit court against the adjoining township to require it to contribute equally to the cost of any necessary construction, improvement, or repair of such highway.

Source: SL 1961, ch 152, § 5.



§ 31-17-12 Township boundary line highways--Parties and procedure in action to require contribution.

31-17-12. Township boundary line highways--Parties and procedure in action to require contribution. In the action authorized by § 31-17-11 the moving township shall be the plaintiff and the adjoining township shall be the defendant; the action shall be commenced by the service of summons and complaint as in civil cases and shall be governed by the rules of civil procedure.

Source: SL 1961, ch 152, § 6.



§ 31-17-13 Township boundary line highways--Complaint and answer in action to require contribution.

31-17-13. Township boundary line highways--Complaint and answer in action to require contribution. The complaint in an action pursuant to § 31-17-11 shall briefly set forth sufficient facts to show that conditions exist which authorize the bringing of such action, a statement in reasonable detail describing the construction, improvement, or repair of such highway which is claimed to be necessary, the estimated cost thereof, and the reasons the same are necessary; the adjoining township shall have thirty days to answer the complaint and in its answer shall briefly set forth the reasons why it claims it should not be required to contribute to such construction, improvement, or repair.

Source: SL 1961, ch 152, § 7.



§ 31-17-14 Township boundary line highways--Judgment in action to require contribution.

31-17-14. Township boundary line highways--Judgment in action to require contribution. The court, by its judgment in an action pursuant to § 31-17-11, may determine the necessity and extent of any construction, improvement, or repair of such highway; the right to enforce equal contribution to the costs thereof by both townships; and the right to require the board of supervisors of both townships to jointly meet and advertise for bids and enter into a contract for the construction, improvement, or repair of such highway in the manner provided by §§ 5-18A-14 and 5-18B-10.

Source: SL 1961, ch 152, § 8; SL 2011, ch 2, § 137.



§ 31-17-15 Township boundary line highways--Cumulative effect of provisions for equal contribution.

31-17-15. Township boundary line highways--Cumulative effect of provisions for equal contribution. Sections 31-17-7 to 31-17-14, inclusive, shall be cumulative to any existing rights or remedies of townships.

Source: SL 1961, ch 152, § 9.



§ 31-17-16 Secondary highways on municipal boundaries--Assignment of responsibility.

31-17-16. Secondary highways on municipal boundaries--Assignment of responsibility. The secondary highways on the boundary line of any municipality shall be assigned to such municipality and adjoining civil township or unorganized territory as provided in §§ 31-17-5 and 31-17-6.

Source: SDC 1939, § 28.0704; SL 1992, ch 60, § 2.






Chapter 18 - Section-Line Highways

§ 31-18-1 Existence of section-line highways by operation of law.

31-18-1. Existence of section-line highways by operation of law. There is along every section line in this state a public highway located by operation of law, except where some portion of the highway along such section line has been heretofore vacated or relocated by the lawful action of some authorized public officer, board, or tribunal.

Source: SL 1870-1, ch 33, § 1; PolC 1877, ch 29, § 1; CL 1887, § 1189; RPolC 1903, § 1594; RC 1919, § 8519; SDC 1939, § 28.0102.



§ 31-18-2 Width of highways--Side from which taken.

31-18-2. Width of highways--Side from which taken. Every statutory section-line highway shall be sixty-six feet wide and shall be taken equally from each side of the section line, unless changed as provided in this title, but nothing herein contained shall prevent the highway authority charged with the construction, reconstruction, or repair of any public highway along a section line from purchasing or condemning right-of-way for widening the highway to more than sixty-six feet or from purchasing or condemning more right-of-way on one side of the section line than on the other, provided they deem it necessary so to do in order to provide a better highway, to avoid destruction of trees or valuable buildings or to avoid unsuitable terrain.

Source: PolC 1877, ch 29, § 3; CL 1887, § 1191; RPolC 1903, § 1596; RC 1919, § 8521; SDC 1939, § 28.0105; SL 1953, ch 132.



§ 31-18-3 Vacation or change of location of highways .

31-18-3. Vacation or change of location of highways. The board of county commissioners may vacate or change the location of any section-line highway under its jurisdiction and the board of supervisors of an organized township may vacate or change the location of any section-line highway under its jurisdiction, as provided in this title, but neither board may vacate or change any portion of the state trunk highway system or any highway constructed by state or federal aid or any highway within the limits of a municipal corporation. Also, a board of supervisors may not vacate or change any portion of the county highway system, nor may a board of county commissioners vacate or change any portion of the township road system. In addition, no board of county commissioners or board of supervisors may vacate a section-line highway which provides access to public lands. This section does not prohibit the closing of a section-line highway to vehicular traffic if the highway is unsafe for vehicular traffic.

Source: SDC 1939, § 28.0106; SL 1989, ch 253, § 2; SL 2012, ch 154, § 2.



§ 31-18-4 Relicted lands--Highway rights continue.

31-18-4. Relicted lands--Highway rights continue. The apportionment, division, or survey of lands acquired by reliction, either by the owner or owners of such lands, or by virtue of the judgment of any court, pursuant to the provisions of this code, shall not in any manner operate as an abandonment or vacation of any legal highway along or across any such lands, and all section-line highways along or across any such lands shall continue to be public highways until changed or vacated in the manner provided by law.

Source: SL 1905, ch 119; RC 1919, § 8617; SDC 1939, § 28.0111.



§ 31-18-5 Liability for unimproved section line.

31-18-5. Liability for unimproved section line. Notwithstanding the provisions of § 20-9-16, a landowner owes no duty of care to keep an unimproved section line safe for entry or use by any uninvited person for an outdoor recreational purpose or tourism activity. The landowner does not have a duty to give any warning of a dangerous condition, use, or structure on an unimproved section line to any uninvited person entering for an outdoor recreational purpose or tourism activity, except for any condition created by the willful and wanton act of the landowner.

Source: SL 2017, ch 124, § 1.






Chapter 19 - Acquisition Of Land And Materials For Highway Purposes

§ 31-19-1 Right-of-way and borrow pit--Purchase or condemnation--Proceedings.

31-19-1. Right-of-way and borrow pit--Purchase or condemnation--Proceedings. The land or material for right-of-way and borrow pit may be acquired for the state by the Department of Transportation, either by gift, purchase, or condemnation. If said land or material is to be acquired by condemnation the proceedings shall be as provided by § 31-19-3.

Source: SL 1939, ch 113, § 2; SDC Supp 1960, § 28.13A02; SL 1966, ch 83.



§ 31-19-1.1 Acquisition of land to provide for relocation of utility lines and facilities displaced by highway project--Use--Rules.

31-19-1.1. Acquisition of land to provide for relocation of utility lines and facilities displaced by highway project--Use--Rules. The Department of Transportation may acquire by gift, devise, purchase, or condemnation, an easement or fee interest in real estate, other than a right-of-way, for the purpose of providing a suitable location for the relocation of utility lines and facilities displaced as a result of a highway construction project. After all displaced utility lines and facilities have been appropriately relocated, the department may allow the use of such property by additional utilities under the terms and conditions established by the department. The South Dakota Transportation Commission may provide, by rules promulgated pursuant to chapter 1-26, for the terms and conditions for use of such property by utilities.

Source: SL 2004, ch 196, § 1.



§ 31-19-1.2 Owner or operator of utility lines or facilities not required to relocate to acquired easement or fee interest in real estate.

31-19-1.2. Owner or operator of utility lines or facilities not required to relocate to acquired easement or fee interest in real estate. No owner or operator of utility lines or facilities displaced as a result of a highway construction project may be compelled to relocate those utility lines or facilities to either an easement or a fee interest acquired pursuant to § 31-19-1.1.

Source: SL 2004, ch 196, § 2.



§ 31-19-2 Resolution of necessity--Recordation and filing.

31-19-2. Resolution of necessity--Recordation and filing. Before acquiring land or material by condemnation, the Department of Transportation shall, by resolution, declare the necessity for acquiring the land or material and file a copy of the resolution with the office of right-of-way in the department.

Source: SL 1939, ch 113, § 3; SDC Supp 1960, § 28.13A03; SL 1976, ch 184, § 2; SL 1977, ch 242, § 2; SL 1998, ch 170, § 1; SL 2004, ch 196, § 3; SL 2004, ch 197, § 1.



§ 31-19-3 Condemnation--Petition--Parties defendant--Contents of petition--Verification.

31-19-3. Condemnation--Petition--Parties defendant--Contents of petition--Verification. If land or material is to be acquired by condemnation, the Department of Transportation, on behalf of the state and in its name, shall file a petition in the circuit court for the county in which the property to be taken or damaged is situated, praying that the just compensation be made and such property be ascertained by a jury and shall name the Department of Transportation as the department of the state government desiring to take or damage the property on behalf of the state as plaintiff. All persons having an interest in or a lien upon the property affected by the proceedings shall be named as defendants so far as they may be known at the time of the filing of the petition. It shall contain a description of the property to be taken or damaged and shall contain a copy of the related resolution of necessity that was passed by the Transportation Commission. The purpose for which the property is to be taken or damaged shall be clearly set forth in the petition. It is not necessary to specify the interest or claim of the several defendants in the land or property affected by the proceedings. The petition shall be signed and verified in the manner and as provided by § 15-6-11 relating to the signing of pleadings in the circuit courts.

Source: SL 1939, ch 113, § 2; SDC Supp 1960, § 28.13A02; SL 1966, ch 83; SL 2004, ch 196, § 4.



§ 31-19-4 Pleadings necessary--Interpleader--Compensation only issue.

31-19-4. Pleadings necessary--Interpleader--Compensation only issue. No pleading other than the petition shall be required in a condemnation proceeding initiated pursuant to § 31-19-3, unless ordered by the court. If there be adverse claimants for the compensation, the court may require such adverse claimants to interplead, so as to determine fully the rights and interests in such compensation. The only issue that shall be tried by the jury upon the petition shall be the amount of compensation to be paid for the property taken or damaged.

Source: SL 1939, ch 113, § 4; SDC Supp 1960, § 28.13A04.



§ 31-19-5 Omitted defendants--Amendment of petition.

31-19-5. Omitted defendants--Amendment of petition. If any person who is a proper party defendant to such proceeding, or any property affected thereby, shall have been omitted from said petition or notice, the plaintiff may file amendments to the same, which amendments from the filing thereof shall have the same effect as though contained in said petition and notice.

Source: SL 1939, ch 113, § 5; SDC Supp 1960, § 28.13A05.



§ 31-19-6 Notice in register of deeds' office--Contents of notice--Effect of notice.

31-19-6. Notice in register of deeds' office--Contents of notice--Effect of notice. At any time after the filing of the petition the plaintiff may file for record in the office of the register of deeds of the county in which the petition is filed a notice of the pendency of the proceeding, containing the names of the parties plaintiff and defendant, a statement of the purpose of the proceeding, and a description of the property through or over which the proposed improvement is to be constructed, which notice shall be recorded and indexed in the same manner as provided by law for the recording and indexing of notices of the pendency of actions in the circuit court, and from the date of the filing thereof shall be notice to all subsequent purchasers or encumbrancers of the property therein described.

Source: SL 1939, ch 113, § 6; SDC Supp 1960, § 28.13A06.



§ 31-19-7 Summons to defendants--Contents--Time for response.

31-19-7. Summons to defendants--Contents--Time for response. At any time after the filing of the petition the plaintiff may issue a summons to the defendants, which shall be entitled in the action or proceeding, and state the time and place of filing the petition, the nature of the proceeding, and contain a notice to the effect that if the defendants do not respond to said proceeding as provided in § 31-19-10.1 within thirty days from the service thereof, exclusive of the day of service, the plaintiff will apply to the court for an order to impanel a jury and ascertain the just compensation for the property proposed to be taken or damaged in such proceeding.

Source: SL 1939, ch 113, § 7; SL 1953, ch 152; SDC Supp 1960, § 28.13A07; SL 1976, ch 184, § 3.



§ 31-19-8 Service of summons--Unknown parties--Publication of summons.

31-19-8. Service of summons--Unknown parties--Publication of summons. The summons under § 31-19-7 may be served as in civil actions unless otherwise provided in this chapter. If there are unknown owners or persons interested in the property to be taken or damaged, or if any of the defendants are not residents of the state, the plaintiff may apply to the court upon affidavit setting forth the nature of the proceeding, and the facts in relation to such unknown persons or nonresident defendants, for an order of publication of such summons, whereupon the court shall grant such order.

Source: SL 1939, ch 113, § 7; SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-9 Notice annexed to publication--Contents--Time of publication--Applicability of general rules respecting publication of summons.

31-19-9. Notice annexed to publication--Contents--Time of publication--Applicability of general rules respecting publication of summons. The summons as published shall have annexed thereto a notice that if the defendants as to whom publication has been ordered do not appear in said proceeding within ten days from the last publication thereof, the plaintiff will make application to the court for the order mentioned in the body of the summons. Such summons shall be published once a week for two successive weeks in some newspaper published and of general circulation in the county where the proceeding is had, and the publication of the same shall show at the top thereof the date of the last publication; and except as modified by §§ 31-19-7 to 31-19-10, inclusive, the proceedings for publication of the summons shall in all respects be governed by the provisions of Title 15, relating to publication of summons.

Source: SL 1939, ch 113, § 7; SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-10 Personal service on nonresident defendant.

31-19-10. Personal service on nonresident defendant. Personal service on any defendant outside of the state shall be of the same effect as service within the state and shall dispense with necessity of publication as to such defendant.

Source: SL 1939, ch 113, § 7; SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-10.1 Demand for hearing on question of necessity--Waiver of right to question--Finding of necessity as binding on all persons.

31-19-10.1. Demand for hearing on question of necessity--Waiver of right to question--Finding of necessity as binding on all persons. Within thirty days of the service of summons provided in § 31-19-7 or service of the declaration of taking provided in § 31-19-26, a defendant may demand a hearing in circuit court on the issue of the necessity of acquiring the property. Failure to make such demand or consent in writing to the taking, within the thirty-day period, shall constitute a waiver of the right to question the necessity of the taking. The finding of necessity by the South Dakota Transportation Commission or by a municipality, unless based upon fraud, bad faith, or an abuse of discretion, shall be binding on all persons.

Source: SL 1976, ch 184, § 1; SL 1977, ch 242, § 1; SL 1990, ch 226, § 1.



§ 31-19-11 Defaulting defendants--Affidavit of default--Summoning jurors--Procedure for summoning.

31-19-11. Defaulting defendants--Affidavit of default--Summoning jurors--Procedure for summoning. If no appearance be made by any defendant within the time specified in the summons, the plaintiff, upon affidavit of the default, may apply to the court for an order directing the clerk of courts to draw and summon eighteen jurors to attend at the courthouse or place of holding the circuit court for the county, at a time to be specified in such order. Said jurors shall be drawn and summoned in the same manner as jurors are drawn and summoned for a regular or special term of the circuit court.

Source: SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-12 Hearing at special term--Rights of defendants--Rules of civil procedure applicable.

31-19-12. Hearing at special term--Rights of defendants--Rules of civil procedure applicable. At the time and place specified in the order, a special term of the court shall be held, at which the proceedings in impaneling the jury, trial, and rendering of the verdict or verdicts shall be conducted in the same manner as in civil actions, except that every defendant shall have the same rights and privileges, upon such trial, to challenge jurors and examine and cross-examine witnesses and participate therein, by himself or attorney, as a defendant in a civil action who has appeared and answered.

Source: SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-13 Conduct of proceedings--Notice of trial.

31-19-13. Conduct of proceedings--Notice of trial. As to all the defendants who appear within the time specified in the summons, the proceeding shall be conducted in the manner provided by §§ 31-19-11 and 31-19-12, except that three days' notice of the time and place of trial may be given by either party and the case brought on for trial at any regular or special term of court called for such purpose.

Source: SL 1953, ch 152; SDC Supp 1960, § 28.13A07.



§ 31-19-14 Continuance respecting unserved defendants.

31-19-14. Continuance respecting unserved defendants. As to all defendants not served before the trial the proceedings shall be continued as the court may direct, for the purpose of serving the summons on such defendants.

Source: SL 1939, ch 113, § 8; SDC Supp 1960, § 28.13A08.



§ 31-19-15 View of premises by jury.

31-19-15. View of premises by jury. Upon the demand of any party to the proceeding, if the court shall deem it necessary, the jury may view the premises under the rules of law for viewing by the jury.

Source: SL 1939, ch 113, § 9; SDC Supp 1960, § 28.13A09.



§ 31-19-16 Compensation ascertained by jury--Separate verdicts for separate tracts.

31-19-16. Compensation ascertained by jury--Separate verdicts for separate tracts. If the compensation for all the property taken or damaged is ascertained by the jury upon one trial, they shall ascertain and return in their verdict the compensation to be paid for each distinct lot or parcel of land or property taken or damaged.

Source: SL 1939, ch 113, § 9; SDC Supp 1960, § 28.13A09.



§ 31-19-17 Benefits to defendant as affecting compensation.

31-19-17. Benefits to defendant as affecting compensation. In all cases of taking or damaging property, the jury shall take into consideration the benefits which may accrue to the owner thereof as the result of the proposed improvement.

Source: SL 1939, ch 113, § 9; SDC Supp 1960, § 28.13A09.



§ 31-19-18 Return of verdict--Recordation--Judgment--Deposit in favor of nonappearing defendants--Possession of land awarded to state.

31-19-18. Return of verdict--Recordation--Judgment--Deposit in favor of nonappearing defendants--Possession of land awarded to state. Upon the return of the verdict the court shall order the same to be recorded, and shall enter such judgment thereon as the nature of the case may require, and that the plaintiff pay to the persons entitled thereto the amount of compensation ascertained by the verdict or deposit the same with the clerk of courts for any defendant, who cannot be found and immediately upon the payment of said compensation or offer of payment, should same be refused, and deposited as aforesaid, possession shall be given the state for the purpose of said improvement.

Source: SL 1939, ch 113, § 10; SDC Supp 1960, § 28.13A10.



§ 31-19-19 Compensation paid out of state highway funds as part of cost of state trunk highway.

31-19-19. Compensation paid out of state highway funds as part of cost of state trunk highway. Whenever any land, easement in land or material is necessary for right-of-way in order to make a safe or proper grade, for the relocating of utility facilities, or for widening, changing, relocating, constructing, reconstructing, maintaining, or repairing any portion of the state trunk highway, or if it is necessary for providing cut slopes, borrow pits, channel changes, or to afford unobstructed vision on any state trunk highway and at any point of danger to public travel, for right-of-way and borrow pit, the State of South Dakota, through and by its Department of Transportation, or any county authorized by agreement to acquire on behalf of the state, shall acquire and pay for the same out of state highway funds unless it is otherwise agreed. The cost of the land or material and expense of purchase or condemnation shall be paid as part of the cost of the state trunk highway unless otherwise agreed.

Source: SL 1939, ch 113, § 1; SDC Supp 1960, § 28.13A01; SL 1965, ch 135; SL 2004, ch 196, § 5.



§ 31-19-20 Purchase or condemnation of land outside right-of-way--Payment--Procedure.

31-19-20. Purchase or condemnation of land outside right-of-way--Payment--Procedure. Whenever any land or material, dirt, sand, or gravel is required for the construction, reconstruction, maintaining, or repairing of any portion of the state trunk highway, or for the relocating of utility facilities, and if the land or material, dirt, sand, or gravel lies outside the right-of-way of the highway or adjacent borrow pits, the state shall purchase or condemn the land or material, dirt, sand, or gravel and pay for the same out of the state highway fund. The land or material, dirt, sand, or gravel may be acquired either by purchase or condemnation and any cost or expense of purchase or condemnation shall be paid for in the same manner as material, dirt, sand, or gravel or land is paid for. In case of condemnation, the proceedings provided for condemnation in §§ 31-19-1 to 31-19-19, inclusive, or the provisions of chapter 21-35 are applicable and either proceeding may be used.

Source: SL 1941, ch 136, § 1; SDC Supp 1960, § 28.13A14; SL 2004, ch 196, § 6.



§ 31-19-20.1 Acquisition of easement or fee interest for relocation of utility line or facilities not evidence in chapter 21-35 action.

31-19-20.1. Acquisition of easement or fee interest for relocation of utility line or facilities not evidence in chapter 21-35 action. The acquiring of an easement or fee interest pursuant to 31-19-1.1 may not be admitted as evidence in any action under chapter 21-35 brought by any owner or operator of utility lines or facilities displaced as a result of a highway construction project. Any easement or fee interest acquired pursuant to § 31-19-1.1 may not serve as a basis for a finding of fraud, bad faith, or abuse of discretion under § 21-35-10.1.

Source: SL 2004, ch 196, § 7.



§ 31-19-21 Procedure as cumulative--General condemnation rules not impaired.

31-19-21. Procedure as cumulative--General condemnation rules not impaired. Nothing in §§ 31-19-1 to 31-19-19, inclusive, shall be construed as to impair any provisions of chapter 21-35, but the proceedings herein provided for shall be construed as additional and cumulative thereto.

Source: SL 1939, ch 113, § 13; SDC Supp 1960, § 28.13A13.



§ 31-19-22 Repealed.

31-19-22. Repealed by SL 2010, ch 145 § 109.



§ 31-19-23 Procedure to effect immediate taking--Declaration of taking--Contents of declaration.

31-19-23. Procedure to effect immediate taking--Declaration of taking--Contents of declaration. In any proceeding in any court of the State of South Dakota which has been or may be instituted by and in the name of and under the authority of the State of South Dakota through its Department of Transportation, or by a municipality, pursuant to a resolution of necessity for the acquisition of any land or easement or right-of-way in land for the public use, pursuant to §§ 31-19-1 to 31-19-20, inclusive, or pursuant to § 9-12-1 or 9-27-1 and chapter 21-35, the petitioner may file in the cause, with the petition or any time before final judicial determination of the rights of the parties, a declaration of taking, signed by the secretary of transportation or by the mayor of a municipality, declaring that the lands are thereby taken for the use of the State of South Dakota or by the municipality. The proceedings as provided under this chapter may be utilized by a municipality only if it is acquiring land, or an easement, or a right-of-way for streets or roadways, or uses directly associated to streets or roadways. The declaration of taking shall contain or have annexed thereto:

(1) A statement of the authority under which, and the public use for which, said lands are taken;

(2) A description of the lands taken sufficient for the identification thereof;

(3) A statement of the estate or interest in said lands taken for said public use;

(4) Name of owner of the property or persons in interest, as are known;

(5) A statement of the sum of money estimated by said acquiring authority to be just compensation for the land taken and damaged;

(6) Any prior written memoranda or agreement, right-of-way plans and specifications for the proposed highway, setting forth in detail the access roads, underpasses, overpasses, drainage facilities, and other features as pertain to the adjacent landowner's access to, and means of crossing over and under the proposed highway, together with a description of any additional factors which the state or municipality intends to rely upon in mitigation of damages. Any substantial deviation by the department of transportation or municipality from the written memoranda or agreement, plans and descriptions so filed which amounts to an additional taking or damage, shall entitle the affected landowner to proceed against the state or municipality for additional compensation;

(7) A detailed appraisal upon which the amount of the state's or municipality's deposit is based.
Source: SL 1963, ch 195, § 1; SL 1990, ch 226, § 2.



§ 31-19-24 Title vesting in state or municipality--Right to compensation vesting in owner--Effective date.

31-19-24. Title vesting in state or municipality--Right to compensation vesting in owner--Effective date. Title to the lands in such estate or interest therein as is specified in the declaration described in § 31-19-23 shall vest in the State of South Dakota or the municipality, and the land shall be deemed to be condemned and taken for the use of the State of South Dakota or the municipality, and the right to just compensation for the same shall vest in the persons entitled thereto either on the date the decision is rendered at the hearing provided in § 31-19-10.1 or the date the hearing is waived.

Source: SL 1963, ch 195, § 1; SL 1976, ch 184, § 4; SL 1990, ch 226, § 3.



§ 31-19-25 Time for surrender of possession--Notice to nonappearing defendants--Order of possession--Notice and hearing--Power of court.

31-19-25. Time for surrender of possession--Notice to nonappearing defendants--Order of possession--Notice and hearing--Power of court. Upon the filing of a declaration of taking pursuant to § 31-19-23, the court shall fix the time within which and the terms upon which the parties in possession shall be required to surrender possession to the petitioner. To that end, a notice shall issue to the effect that if the defendants do not appear in or respond to the proceedings within thirty days after service thereof, exclusive of the day of such service, the state or municipality shall apply to the court for an order of possession. Thereupon, by order of the court, a notice of hearing shall be issued and served as provided in § 31-19-26, upon the recorded owners of all lands sought to be acquired or damaged, fixing a time and place for hearing not less than thirty days from the date of service, unless the waiver of hearing provided by § 31-19-10.1 is filed, in which case the hearing provided herein may be held sooner. The court shall make such orders in respect to encumbrances, liens, rents, taxes, assessments, insurance, and other charges, if any, as may be just and equitable.

Source: SL 1963, ch 195, § 1; SL 1976, ch 184, § 5; SL 1990, ch 226, § 4.



§ 31-19-26 Service of declaration of taking--Registered or certified mail.

31-19-26. Service of declaration of taking--Registered or certified mail. A copy of the declaration of taking filed pursuant to § 31-19-23 and amendments thereto shall be served with the condemnation petition or by mailing a copy thereof to each of the known defendants by registered or certified mail at their last known post office address.

Source: SL 1963, ch 195, § 1.



§ 31-19-27 Parties omitted from declaration of taking--Amendment--Amendment as not deferring effect of declaration.

31-19-27. Parties omitted from declaration of taking--Amendment--Amendment as not deferring effect of declaration. If any person who is a proper party defendant, or any property affected thereby, shall have been omitted from the declaration of taking filed pursuant to § 31-19-23, the plaintiff may file amendments to include the same, which amendments from the filing thereof shall have the same force and effect as though included in the original proceedings. The naming or omission of defendants' names shall not defer the effect of the declaration of taking.

Source: SL 1963, ch 195, § 1.



§ 31-19-28 Court deposit of money required for taking--Expediting distribution of money.

31-19-28. Court deposit of money required for taking--Expediting distribution of money. If the State of South Dakota through its Department of Transportation or a municipality elects to utilize the procedures set forth in §§ 31-19-23 to 31-19-27, inclusive, for possession of property, the petitioner shall deposit with the court the money required by § 31-19-24 as a condition to the exercise of such power. In such cases, the court and the attorneys shall expedite the proceedings for the distribution of the money so deposited and for the ascertainment and payment of just compensation. However, the defendant may demand a hearing on the board's right to take as provided in § 31-19-10.1.

Source: SL 1963, ch 195, § 3; SL 1976, ch 184, § 6; SL 1990, ch 226, § 5.



§ 31-19-29 Payment of moneys on deposit--Payment of additional moneys after award is made.

31-19-29. Payment of moneys on deposit--Payment of additional moneys after award is made. Upon the application of the parties in interest, the court may order that one hundred percent of the money deposited in court pursuant to § 31-19-28, or any part thereof, be paid forthwith for or on account of the just compensation to be awarded in the proceeding. If the compensation finally awarded in respect of the lands, or upon any parcel thereof, shall exceed the amount of money so received by any person entitled, the court shall enter judgment against the State of South Dakota or the municipality for the amount of the deficiency.

Source: SL 1963, ch 195, § 1; SL 1990, ch 226, § 6.



§ 31-19-30 Payment to owner--Receipt by owner--Contents of receipt.

31-19-30. Payment to owner--Receipt by owner--Contents of receipt. Every owner entitled to deposit or portion thereof, before the same shall be paid to him by the clerk of courts, shall sign and execute a receipt therefor. Such receipt shall contain a description of the premises covered by the award.

Source: SL 1963, ch 195, § 2.



§ 31-19-31 Priority of proceedings to determine just compensation.

31-19-31. Priority of proceedings to determine just compensation. Court proceedings necessary to determine just compensation for property, immediate possession of which was acquired by declaration of taking by the State of South Dakota through its Department of Transportation or a municipality, may take precedence over all other cases not involving public interest in all courts.

Source: SL 1963, ch 195, § 9; SL 1990, ch 226, § 7.



§ 31-19-32 Right to jury trial--Waiver--Placing cause on calendar without notice.

31-19-32. Right to jury trial--Waiver--Placing cause on calendar without notice. The owner or any persons in interest shall have a jury trial, unless jury trial is waived, to determine their damages and such cause shall be placed on the court calendar for trial without notice at the next regular term of court in the county in which such case is pending.

Source: SL 1963, ch 195, § 10.



§ 31-19-33 Trial on question of just compensation--Judgment--Interest on award--Interest on amounts already deposited in court.

31-19-33. Trial on question of just compensation--Judgment--Interest on award--Interest on amounts already deposited in court. After the right to compensation has vested pursuant to § 31-19-24, the condemnation action in which the declaration of taking has been filed shall go to trial and just compensation shall be ascertained and awarded in the proceeding and be established by judgment. The judgment shall include interest at the Category A rate of interest as established in § 54-3-16 on the amount finally awarded as the value of the property as of the date of the court deposit. Interest shall accumulate from that date to the date of payment, but interest may not be allowed on money which has been paid into the court.

Source: SL 1963, ch 195, § 1; SL 1983, ch 28, § 44; SL 1984, ch 214; SL 1984, ch 319, § 20.



§ 31-19-34 Compensation exceeding amounts already distributed--Judgment for deficiency--Compensation for less than amount already distributed--Judgment against defendant.

31-19-34. Compensation exceeding amounts already distributed--Judgment for deficiency--Compensation for less than amount already distributed--Judgment against defendant. If the compensation finally awarded to any defendant exceeds the amount which has been paid to him on distribution of the deposit, the court shall enter judgment against the petitioners and in favor of the defendant for the deficiency. If the compensation finally awarded to any defendant is less than the amount which has been paid to him on distribution of the deposit the court shall enter judgment against the defendant and in favor of the petitioner for the overpayment.

Source: SL 1963, ch 195, § 3.



§ 31-19-35 Prohibition against abandoning condemnation proceeding.

31-19-35. Prohibition against abandoning condemnation proceeding. A proceeding to condemn land for public use may not be abandoned after filing of declaration of taking, so as to deprive an owner whose property had been taken of his constitutional right to have damages assessed and paid in money.

Source: SL 1963, ch 195, § 7.



§ 31-19-36 Expenditure of public funds on condemned land before final judgment--Opinion of attorney general respecting title.

31-19-36. Expenditure of public funds on condemned land before final judgment--Opinion of attorney general respecting title. In any case in which the State of South Dakota or a municipality has taken possession of any real property during the course of condemnation proceedings and in advance of final judgment therein, and the State of South Dakota or the municipality has become irrevocably committed to pay the amount ultimately to be awarded as compensation, it shall be lawful to expend moneys duly appropriated for that purpose in demolishing, moving, or selling existing structures on said land and in erecting public improvements or public works thereon; provided, that in the opinion of the attorney general or in the case of a municipality, the municipality's attorney, the title has been vested in the State of South Dakota or the municipality.

Source: SL 1963, ch 195, § 6; SL 1990, ch 226, § 8.



§ 31-19-37 Stipulation by attorney general excluding parts of condemned property--Municipal attorney to act for municipality.

31-19-37. Stipulation by attorney general excluding parts of condemned property--Municipal attorney to act for municipality. In any condemnation proceeding instituted by or on behalf of the State of South Dakota, the attorney general may stipulate or agree upon behalf of the State of South Dakota to exclude any property or part thereof, or any interest therein, that may have been, or may be, taken by or on behalf of the State of South Dakota by declaration of taking or otherwise. In the case of a municipality, the municipality's attorney or other duly authorized representative may take the action provided in this section.

Source: SL 1963, ch 195, § 8; SL 1990, ch 226, § 9.



§ 31-19-38 Appeal as not delaying proceeding.

31-19-38. Appeal as not delaying proceeding. No appeal in any cause under §§ 31-19-23 to 31-19-34, inclusive, nor any bond or undertaking given therein operates to prevent or delay vesting of title, interest, or possession to such lands in the State of South Dakota or the municipality.

Source: SL 1963, ch 195, § 4; SL 1990, ch 226, § 10.



§ 31-19-39 Repealed.

31-19-39. Repealed by SL 2010, ch 145, § 110.



§ 31-19-40 Procedure as cumulative.

31-19-40. Procedure as cumulative. Nothing in §§ 31-19-23 to 31-19-38, inclusive, may be construed as to impair any provisions of chapter 21-35 or §§ 31-19-1 to 31-19-21, inclusive, or §§ 9-12-1 and 9-27-1, but the proceedings herein provided for are additional and cumulative thereto.

Source: SL 1963, ch 195, § 5; SL 1990, ch 226, § 11.



§ 31-19-41 Repealed.

31-19-41. Repealed by SL 2010, ch 145, § 111.



§ 31-19-41.1 Uneconomic remnant from land acquisition by county or first or second class municipality.

31-19-41.1. Uneconomic remnant from land acquisition by county or first or second class municipality. A county or first or second class municipality acquiring right-of-way for a highway or street improvement with federal-aid funds shall offer to acquire any remaining property remnant if the acquisition of only part of the property would leave its owner with an uneconomic remnant.

Source: SL 1983, ch 229.



§ 31-19-42 Acquisition of fee ownership in real estate where uneconomic remnants of land would result or severance damages would be less economical.

31-19-42. Acquisition of fee ownership in real estate where uneconomic remnants of land would result or severance damages would be less economical. Any first or second class municipality, county, township, or other governmental agency may acquire by gift, devise, or purchase, a fee ownership in real estate including right-of-way, for the construction and maintenance of the municipal, county, or township highway system, for the functional operation of the municipality, county, or township, and where, in relation to right-of-way acquisition, uneconomic remnants of land would be left to the original owner or where severance damages to a remainder make the acquisition of the entire tract or parcel more economical to the municipality or county. The Department of Transportation may acquire by gift, devise, or purchase, a fee ownership in real estate including right-of-way, for the construction and maintenance of the state highway system, for the functional operation of the department, and where, in relation to right-of-way acquisition, uneconomic remnants of land would be left to the original owner or where severance damages to a remainder make the acquisition of the entire tract or parcel more economical to the state. The department may not acquire fee ownership in right-of-way taken by condemnation proceedings.

Source: SL 1961, ch 145, § 1; SL 1967, ch 116; SL 1983, ch 226, § 1; SL 1986, ch 238, § 1; SL 1992, ch 60, § 2; SL 2010, ch 148, § 1.



§ 31-19-43 Title to land.

31-19-43. Title to land. Land acquired pursuant to § 31-19-42 is to be held in the name of the State of South Dakota acting by and through its Department of Transportation or the first or second class municipality or county which acquired the land.

Source: SL 1961, ch 145, § 1; SL 1967, ch 116; SL 1983, ch 226, § 2.



§ 31-19-44 Lease of non-right-of-way property.

31-19-44. Lease of non-right-of-way property. The Department of Transportation may lease property acquired under § 31-19-42 that will not be sold immediately.

Source: SL 1961, ch 145, § 4 as added by SL 1967, ch 116.



§ 31-19-45 Sale of non-right-of-way property.

31-19-45. Sale of non-right-of-way property. The Department of Transportation is authorized when in its opinion real estate acquired pursuant to § 31-19-42 is no longer needed for the purpose it was acquired, to sell and dispose of same in the manner set forth by law for the disposal and sale of highway real property.

Source: SL 1961, ch 145, § 2; SL 1967, ch 116.



§ 31-19-46 Exchange of non-right-of-way property.

31-19-46. Exchange of non-right-of-way property. Notwithstanding the provisions of §§ 31-2-27 to 31-2-31, inclusive, the Department of Transportation may exchange acquired lands with landowners from whom right-of-way or real property may be needed.

Source: SL 1961, ch 145, § 3 as added by SL 1967, ch 116.



§ 31-19-47 Owner's agreement with state relinquishing possession pending determination of damages--Interest pending payment of damages--Tender of payment.

31-19-47. Owner's agreement with state relinquishing possession pending determination of damages--Interest pending payment of damages--Tender of payment. Whenever the owner of real property relinquishes possession of it to the Department of Transportation under an agreement whereby the amount of damages for the taking remain to be determined, interest shall accrue at the Category A rate of interest as established in § 54-3-16 from the date of the agreement to the date of payment of the damages finally determined, whether the damages are determined by negotiation or condemnation, unless payment is tendered under the provisions of § 31-19-48.

Source: SL 1963, ch 193; SL 1964, ch 96; SL 1967, ch 117; SL 1983, ch 28, § 45; SL 1984, ch 319, § 21.



§ 31-19-48 Tender of estimated compensation--Landowner's rights unaffected by tender or acceptance.

31-19-48. Tender of estimated compensation--Landowner's rights unaffected by tender or acceptance. In the circumstances described by § 31-19-47, the Department of Transportation may tender to the owner a portion or all of the state's estimated compensation for such acquisition. Tender of funds shall operate to stop the running of interest on the sum tendered. The landowner may accept such money without in any way prejudicing his rights during the trial of this matter, nor can this fact or the amount of money accepted hereunder, be brought before the court or jury by either the state or the landowner.

Source: SL 1963, ch 193, § 2 as added by SL 1967, ch 117.



§ 31-19-49 Financial assistance to persons displaced by highway acquisition.

31-19-49. Financial assistance to persons displaced by highway acquisition. If federal funds are available for payment of direct financial assistance to persons displaced by highway acquisition, the Department of Transportation, any board of county commissioners, or any county highway board may match such federal funds to the extent provided by federal regulation as of February 3, 2005.

Source: SL 1963, ch 194; SL 1969, ch 114; SL 1971, ch 178, § 1; SL 1987, ch 210, § 10; SL 1988, ch 48, § 2; SL 2006, ch 156, § 1.



§ 31-19-49.1 Financial assistance when federal funds are unavailable.

31-19-49.1. Financial assistance when federal funds are unavailable. If federal funds are not available or used for payment of direct financial assistance to persons displaced by the acquisition of property by the Department of Transportation or counties, the department or boards of county commissioners or county highway boards may provide direct financial assistance to such persons. Financial assistance authorized by this section may not exceed the total amount that would have been payable under § 31-19-49 if federal funds had been available or used.

Source: SL 1963, ch 194 as enacted by SL 1969, ch 114; SL 1971, ch 178, § 2; SL 1987, ch 210, § 11.



§ 31-19-50 to 31-19-55. Repealed.

31-19-50 to 31-19-55. Repealed by SL 2014, ch 134, §§ 2 to 7.



§ 31-19-56 to 31-19-59. Repealed.

31-19-56 to 31-19-59. Repealed by SL 1984, ch 207, §§ 57 to 60



§ 31-19-60 Lands no longer needed--Reversion of condemned lands--Sale of lands acquired by gift, devise or purchase--Purchase by abutting landowner--Right of use by utility.

31-19-60. Lands no longer needed--Reversion of condemned lands--Sale of lands acquired by gift, devise or purchase--Purchase by abutting landowner--Right of use by utility. If the Department of Transportation or any board of county commissioners determines that any lands taken by condemnation proceedings or acquired as public use easements are no longer required for use in constructing or repairing public highways, the Transportation Commission or the board shall adopt a resolution to that effect and such lands shall revert to their former owner or his assigns. The Department of Transportation may sell and dispose of any lands acquired by gift, devise, or purchase in which fee ownership was obtained and which is no longer needed for the purpose it was acquired. The land shall be sold in the same manner set forth by § 31-2-27. However, an abutting landowner shall have the first opportunity to purchase any right-of-way to the center of the right-of-way at its appraised value. No reversion, sale, or disposition of any highway as provided in this chapter may diminish any existing right of use enjoyed by any public utility, municipally-owned utility, or cooperative utility which provides electricity, gas, water, or telephone service.

Source: SDC 1939, § 28.1304; SL 1986, ch 238, § 2.



§ 31-19-61 , 31-19-62. Repealed.

31-19-61, 31-19-62. Repealed by SL 1984, ch 207, §§ 61, 62



§ 31-19-63 Transfer of right-of-way between state and political subdivisions.

31-19-63. Transfer of right-of-way between state and political subdivisions. The state, by and through the Department of Transportation may convey and transfer any highway right-of-way held by the state to a political subdivision and the political subdivisions may convey and transfer such highway rights-of-way to the state or to each other without requiring payment therefor. Each conveyance shall be made only after mutual agreement between the grantor and grantee. Each conveyance and transfer shall be held by the grantee for public highway purposes.

Source: SL 1971, ch 181, § 1; SL 2009, ch 147, § 2.



§ 31-19-63.1 Transfer of right-of-way to federal government or Indian tribe.

31-19-63.1. Transfer of right-of-way to federal government or Indian tribe. In addition to the provisions of § 31-19-63, the Department of Transportation, board of county commissioners, or township board of supervisors may convey and transfer any highway right-of-way under the department's or board's jurisdiction to the federal government or to any Indian tribe without requiring payment therefor. The conveyance shall be made only after mutual agreement between the state, county, or township and the federal government or the Indian tribe. Each conveyance and transfer shall be held by the federal government or the Indian tribe for public highway purposes.

Source: SL 2009, ch 147, § 1.



§ 31-19-64 Order or resolution to transfer right-of-way--Conveyance--Effect.

31-19-64. Order or resolution to transfer right-of-way--Conveyance--Effect. If the Department of Transportation or the governing body of a political subdivision of this state holding public highway right-of-way deems it advisable and to the best interest of the public to convey such right-of-way as provided in § 31-19-63 or 31-19-63.1, it shall by executive order or resolution direct that the property be so conveyed and transferred. Thereupon a deed of conveyance shall be made to the grantee, which deed shall vest in the grantee therein all the interest of the grantor in and to the right-of-way so conveyed.

Source: SL 1971, ch 181, § 2; SL 2009, ch 147, § 3.



§ 31-19-65 Functional replacement of real property in public ownership.

31-19-65. Functional replacement of real property in public ownership. The Department of Transportation may, pursuant to state law, incur costs for the functional replacement of real property in public ownership. For the purpose of this section, functional replacement is defined as the replacement of real property, either lands or facilities, or both, acquired as a result of a highway or highway related project with lands or facilities, or both, which will provide equivalent utility.

Application of this law requires that:

(1) The property to be functionally replaced is in public ownership and its replacement is in the public interest;

(2) The owning agency desiring the functional replacement submits a formal request to the Department of Transportation to take such action;

(3) The current fair market value of the land or facility, or both, to be acquired for highway purposes is determined by appraisal; and

(4) Replacement sites and construction are in compliance with existing codes, laws, and zoning regulations for the area in which the facility will be relocated.
Source: SL 1991, ch 234, § 1.






Chapter 20 - Use Of Publicly Owned Land For Highway Purposes

§ 31-20-1 Location of highway across school, endowment, or other state lands--Approval by commissioner of school and public lands.

31-20-1. Location of highway across school, endowment, or other state lands--Approval by commissioner of school and public lands. If deemed necessary by the Department of Transportation in order to avoid natural obstructions, to make a shorter system route, to eliminate curves, or to avoid valuable improvements, a highway may be located over and across any common school, endowment, or other state lands in the manner provided by law for laying out public highways, subject to the approval of the commissioner of school and public lands.

Source: SL 1909, ch 32, § 1; SL 1915, ch 214, § 1; RC 1919, § 8614; SDC 1939, § 28.0108; SL 1953, ch 133; SL 2010, ch 145, § 112.



§ 31-20-2 Filing map of proposed location with commissioner of school and public lands--Contents of map.

31-20-2. Filing map of proposed location with commissioner of school and public lands--Contents of map. Whenever it is proposed to locate any public highway over or across any common school, endowment, or other state lands, and prior to the locating of the same, there shall be filed in the office of the commissioner of school and public lands a map or plat of the proposed highway, clearly indicating the course of the same and the acreage required, and the amount of land proposed to be taken out of each smallest legal subdivision.

Source: SL 1909, ch 32, § 2; RC 1919, § 8615; SDC 1939, § 28.0109.



§ 31-20-3 Ascertainment of value of land--Inspection and appraisal--Minimum price--Damages.

31-20-3. Ascertainment of value of land--Inspection and appraisal--Minimum price--Damages. For the purpose of ascertaining the value of the land taken pursuant to §§ 31-20-1 and 31-20-2 for any such proposed highway, the State Board of Appraisal provided for in S.D. Const., Art. VIII, when directed to do so by the commissioner of school and public lands, shall proceed carefully to inspect and view such lands and appraise the value per acre, at not less than the minimum price fixed by the Constitution, together with any damages the state may sustain by reason of the location of such highway.

Source: SL 1909, ch 32, § 3; SL 1915, ch 214, § 2; RC 1919, § 8616; SDC 1939, § 28.0110.



§ 31-20-4 Payment--Time for conveyance of land--Execution of conveyance--Reversion for nonuser.

31-20-4. Payment--Time for conveyance of land--Execution of conveyance--Reversion for nonuser. Within four months after appraisement pursuant to § 31-20-3, and upon full payment of the same, a conveyance of the land to be taken for such proposed highway shall be executed by the Governor and attested by the commissioner of school and public lands, with his seal of office affixed, conditioned that should the same cease to be used for two successive years as a public highway, the title shall revert to the owner of the legal subdivision of which it forms a part.

Source: SL 1909, ch 32, § 3; SL 1915, ch 214, § 2; RC 1919, § 8616; SDC 1939, § 28.0110.



§ 31-20-5 Sale or donation of county tax lands for highway purposes--Appraisement and public sale unnecessary--Filing plat or dedication rendering subsequent sales subordinate--Procedure for conveyance--Reversion for nonuser.

31-20-5. Sale or donation of county tax lands for highway purposes--Appraisement and public sale unnecessary--Filing plat or dedication rendering subsequent sales subordinate--Procedure for conveyance--Reversion for nonuser. Whenever the board of county commissioners determines that it is in the public interest, and in particular, to the interest of the county, the board may donate or sell and convey by quitclaim deed or easement to the State of South Dakota, for highway right-of-way purposes, the county's interest in any land it may have acquired by tax deed proceedings, without complying with chapter 6-13, or may dedicate for highway purposes any land it may have so acquired by filing a plat or dedication of same fully describing the bounds of said right-of-way, and thereafter, all conveyances made of said land shall be made subject to the conveyance, grant or dedication of said right-of-way. All such conveyances, easements, or dedications shall be executed in the name of the county, by the chairman of the board of county commissioners, and attested by the county auditor, and shall contain a provision that when said property conveyed or dedicated ceases for the period of two years to be used as a public highway same shall revert to the county or its assigns.

Source: SL 1943, ch 40, § 1; SDC Supp 1960, § 12.3405; SL 1989, ch 30, § 57.



§ 31-20-6 Consideration for sale--Amount necessary for redemption--Distribution of proceeds by county auditor--Distribution pro rata.

31-20-6. Consideration for sale--Amount necessary for redemption--Distribution of proceeds by county auditor--Distribution pro rata. In case the county sells right-of-way to the state pursuant to § 31-20-5 any consideration received therefor shall be distributed as follows:

The county auditor shall ascertain the amount that would have been required to redeem said parcel from the tax sale under §§ 10-24-9 to 10-24-15, inclusive, if said sale had been subject to partial redemption.

If the sale price received from said sale shall equal or exceed the amount required to redeem said parcel from said sale the auditor shall pay to various taxing districts their share of said money in no case exceeding the sum they would have received if same had been redeemed and the balance of the consideration, if any, shall be paid into the county general fund.

If the sale price received for said parcel shall be less than the amount required to redeem the amount received shall be divided among the taxing districts pro rata as their interests may appear.

Source: SL 1943, ch 40, § 2; SDC Supp 1960, § 12.3406.



§ 31-20-7 Subsequent redemption subject to county's previous sale.

31-20-7. Subsequent redemption subject to county's previous sale. In case of the donation, dedication, or sale of rights-of-way pursuant to § 31-20-5 any redemption thereafter made of said property shall be subject to the conveyance or dedication made to the state for highway purposes.

Source: SL 1943, ch 40, § 3; SDC Supp 1960, § 12.3407.



§ 31-20-8 Reconveyance of Indian lands no longer used for highway purposes--Reconveyance with easement for highway purposes--Recitals in deed.

31-20-8. Reconveyance of Indian lands no longer used for highway purposes--Reconveyance with easement for highway purposes--Recitals in deed. Whenever the State of South Dakota or any county of said state has, before March 18, 1957, received a conveyance of a parcel of Indian allotment land for highway right-of-way purposes by an instrument purporting to convey fee title thereto the county or state, as the case may be, is hereby authorized to reconvey the fee title to the United States of America if the parcel is no longer used or needed for right-of-way purposes. However, in case any of said parcel is still needed for right-of-way purposes said reconveyance, if made, shall be made subject to an easement being reserved for right-of-way purposes in the grantor. Any such deed running to the United States shall recite that same is in trust for any Indian or tribe entitled thereto. Such conveyance shall be to enable a fee patent to be issued to Indian owner subject to the easement for right-of-way.

Source: SL 1957, ch 143; SDC Supp 1960, § 28.0243.



§ 31-20-9 Deed by state--Proper officials.

31-20-9. Deed by state--Proper officials. Any deed of reconveyance made by authority of § 31-20-8 by the state shall be made in the name of the State of South Dakota acting by and through the Department of Transportation. It shall be executed by the secretary of transportation.

Source: SL 1957, ch 143; SDC Supp 1960, § 28.0243; SL 1984, ch 207, § 63.



§ 31-20-10 Deed by county--Proper officials.

31-20-10. Deed by county--Proper officials. Any deed made by authority of § 31-20-8 by a county shall be made in the name of the county acting by and through the chairman of the board of county commissioners and attested by the county auditor with the seal of the county attached thereto.

Source: SL 1957, ch 143; SDC Supp 1960, § 28.0243.






Chapter 21 - Highway Drainage Ditches

§ 31-21-1 Affidavit that ditch should be opened--Contents of affidavit--Notice of meeting of board of county commissioners--Examination of premises.

31-21-1. Affidavit that ditch should be opened--Contents of affidavit--Notice of meeting of board of county commissioners--Examination of premises. Whenever any officer or person having charge of any road shall file with the chairman of the township board of supervisors or board of county commissioners having jurisdiction of such road, his affidavit stating:

(1) That such road runs into or through any swamp, bog, or meadow, or other lowland;

(2) That it is necessary or expedient that a ditch should be opened through land belonging to any person;

(3) The probable length of such ditch and the width and depth of the same as near as possible, the point at which it is to commence, its general course, and the point near which it is to terminate;

(4) The names of persons owning the land, if known;

(5) A description of the land over which such ditch must pass; and

(6) That the road at that point cannot be made passable without extraordinary expense unless such ditch is laid out and opened;
it shall be the duty of the chairman of such board immediately to make out a notice and fix therein a time not less than six nor more than sixty days from the date thereof when the board of supervisors or board of county commissioners will meet at the place described in such affidavit and personally examine the premises.

Source: SL 1883, ch 112, § 87; CL 1887, § 1335; RPolC 1903, § 1740; RC 1919, § 8598; SDC 1939, § 28.1201.



§ 31-21-2 Form of notice.

31-21-2. Form of notice. The notice required by § 31-21-1 may be in substantially the following form:
State of South Dakota
County of __________ ss:
To Mr. __________:

Whereas it appears from the affidavit of ____ that the road from ____ to ____ passes through a swamp, bog, pond, or lowland, and that in the opinion of such affiant a ditch should be opened through land belonging to ____ for the purpose of draining such swamp;

Now therefore you are hereby notified that the board of township supervisors (or the board of county commissioners) will on the ____ day of ____, 20__, examine the premises over which such ditch is to pass, will hear any objections which may be made in the matter, and will consider the amount of damages which in its opinion will be just compensation to the owners of land in consequence of the opening of such ditch.
__________ Chairman of board of __________

Source: SL 1883, ch 112, § 87; CL 1887, § 1335; RPolC 1903, § 1740; RC 1919, § 8598; SDC 1939, § 28.1201.



§ 31-21-3 Filing of notice and affidavit--Service on landowner--Nonresident landowners.

31-21-3. Filing of notice and affidavit--Service on landowner--Nonresident landowners. The chairman of the township board of supervisors or board of county commissioners shall cause the notice required by § 31-21-1, together with the affidavit, to be filed in the office of the township clerk or county auditor, and the clerk or auditor shall make true copies of such notice and deliver them to the person making the affidavit whose duty it shall be to serve the same personally upon each of the owners of the land, if residents of the county, or upon the occupants of the land, if the owners are nonresidents of the county, through which it is proposed to open such ditch.

Source: SL 1883, ch 112, § 87; CL 1887, § 1335; RPolC 1903, § 1740; RC 1919, § 8598; SDC 1939, § 28.1201.



§ 31-21-4 Return of service--Nonresident landowners--Publication of notice--Posting of notice--Time of publication or posting.

31-21-4. Return of service--Nonresident landowners--Publication of notice--Posting of notice--Time of publication or posting. The person serving notice pursuant to § 31-21-3 shall make return thereon to the township clerk or county auditor stating the facts, and if it shall appear from such return that the owner of any such land does not reside in the county and that no occupant resides thereon, such clerk or auditor shall order the publication of the notice once each week for at least two successive weeks in a newspaper printed and published in the county, or if there be no paper printed and published in the county he shall post or cause the notice to be posted in three of the most public places in the county for three weeks prior to the meeting of the township supervisors or county commissioners, and such publication shall be considered as sufficient notice to all parties.

Source: SL 1883, ch 112, § 88; CL 1887, § 1336; RPolC 1903, § 1741; RC 1919, § 8599; SDC 1939, § 28.1202; SL 1972, ch 236, § 2.



§ 31-21-5 Examination of land--Hearing reasons for and against ditch--Decision--Assessment of damages in favor of landowner.

31-21-5. Examination of land--Hearing reasons for and against ditch--Decision--Assessment of damages in favor of landowner. At the time specified in the notice required by § 31-21-1 the township supervisors or county commissioners shall proceed to examine the road and premises over which such ditch must pass and hear any reasons for or against laying out the same, and shall decide upon the application as they deem proper, and shall assess the amount of damages which in their judgment will be an equitable compensation to the owner of any land for the opening of such ditch through his land.

Source: SL 1883, ch 112, § 89; CL 1887, § 1337; RPolC 1903, § 1742; RC 1919, § 8600; SDC 1939, § 28.1203.



§ 31-21-6 Benefits to landowner as factor in fixing damages--Fixing damages by agreement--Writing and filing agreement--Agreement as conclusive.

31-21-6. Benefits to landowner as factor in fixing damages--Fixing damages by agreement--Writing and filing agreement--Agreement as conclusive. In all cases under this chapter the township board of supervisors or board of county commissioners shall estimate the advantage and benefits the laying out and opening of such ditch will confer upon the owner of any land through which such ditch may run, as well as the disadvantages. The damages sustained by reason of laying out and opening such ditch may be ascertained by the agreement of the owner and the township supervisors or county commissioners, in which case every agreement and release shall be in writing and filed in the office of the township clerk or county auditor and shall forever preclude such owner from all further claims for damages.

Source: SL 1883, ch 112, § 89; CL 1887, § 1337; RPolC 1903, § 1742; RC 1919, § 8600; SDC 1939, § 28.1203.



§ 31-21-7 Laying out and opening ditch--Statement respecting decisions and damages--Filing of statement--Record kept by county auditor.

31-21-7. Laying out and opening ditch--Statement respecting decisions and damages--Filing of statement--Record kept by county auditor. If after taking all the circumstances into consideration the township supervisors or county commissioners shall be satisfied that the opening of a ditch under this chapter is necessary or advantageous to the public interest, they shall cause the same to be laid out and opened and shall give such directions in the matter as shall be necessary for the effectual draining of such swamp, pond, bog, or lowland, and shall file a statement in writing of all their doings including the amount of damages allowed, in the office of the township clerk or county auditor who shall copy the same into a book to be kept by him especially for that purpose.

Source: SL 1883, ch 112, § 89; CL 1887, § 1337; RPolC 1903, § 1742; RC 1919, § 8600; SDC 1939, § 28.1203.



§ 31-21-8 Payment to landowner before opening of ditch.

31-21-8. Payment to landowner before opening of ditch. When the amount of damages or compensation to be paid to any one or more of the owners of land taken for any ditch shall have been finally determined by proceedings under the provisions of this chapter the board of township supervisors or county commissioners, as the case may be, shall pay the same before the opening of such ditch.

Source: SL 1883, ch 112, § 93; CL 1887, § 1341; RPolC 1903, § 1746; RC 1919, § 8604; SDC 1939, § 28.1206.



§ 31-21-9 Appeal from decision to open ditch--Procedure applicable.

31-21-9. Appeal from decision to open ditch--Procedure applicable. Any person through whose land any ditch described in § 31-21-7 shall pass may appeal from the decision of the supervisors or county commissioners to the circuit court for the county in which the premises are situated within the time and in the manner provided for other appeals from decisions of the board of county commissioners, and the proceedings upon such appeal shall be the same as upon other appeals from such board.

Source: SL 1883, ch 112, § 90; CL 1887, § 1338; RPolC 1903, § 1743; RC 1919, § 8601; SDC 1939, § 28.1204.



§ 31-21-10 Failure to appeal--Time decision becomes final--Opening of ditch--Landowner's instructions as to line of ditch.

31-21-10. Failure to appeal--Time decision becomes final--Opening of ditch--Landowner's instructions as to line of ditch. If the order and proceeding under this chapter be not appealed from within ten days from the filing thereof as provided in § 31-21-7, such judgment, order, and finding shall be final, and the officer or person in charge of such road may proceed to open the ditch in accordance with the directions and under the instructions of the board of township supervisors or county commissioners, as the case may be. Any such ditch shall be laid out upon the line that the owner of the land over which it is to pass may desire whenever it can be done without extra cost.

Source: SL 1883, ch 112, § 89; CL 1887, § 1337; RPolC 1903, § 1742; RC 1919, § 8600; SDC 1939, § 28.1203.



§ 31-21-11 Entry upon land for maintenance of ditch.

31-21-11. Entry upon land for maintenance of ditch. At any time after a ditch shall have been opened under this chapter it shall be lawful for the officer or person having the highway in charge, from time to time as it may be necessary, to enter upon the lands through which such ditch has been opened for the purpose of keeping it open and in good order and condition.

Source: SL 1883, ch 112, § 91; CL 1887, § 1339; RPolC 1903, § 1744; RC 1919, § 8602; SDC 1939, § 28.1205.



§ 31-21-12 Civil liability for obstruction of ditch.

31-21-12. Civil liability for obstruction of ditch. Any person who shall dam up, obstruct, or in any way injure any ditch opened pursuant to this chapter shall be liable to the township or county in double the damages which shall be assessed by the jury or court trying the case for such injury.

Source: SL 1883, ch 112, § 92; CL 1887, § 1340; RPolC 1903, § 1745; RC 1919, § 8603; SDC 1939, § 28.1207.



§ 31-21-13 Obstruction of ditch as misdemeanor.

31-21-13. Obstruction of ditch as misdemeanor. Any person who shall dam up, obstruct, or in any way injure any ditch opened under the provisions of this chapter shall be guilty of a Class 2 misdemeanor.

Source: SL 1883, ch 112, § 92; CL 1887, § 1340; RPolC 1903, § 1745; RC 1919, § 8603; SDC 1939, § 28.9912.






Chapter 22 - Condemnation Of Easements For Isolated Tracts

§ 31-22-1 Right to access from isolated tract to highway.

31-22-1. Right to access from isolated tract to highway. Every owner of an isolated tract of land containing at least ten acres not touched by a passable public highway or smaller tract of land containing at least five acres used or intended to be used in good faith in whole or in part for residential purposes is entitled to an easement or right-of-way across adjacent lands to reach a public highway, which easement or right-of-way may be secured as provided in this chapter. An isolated tract is further defined as an area which is either inaccessible by motor vehicle because of natural barriers from all other land owned by the owner of the isolated tract or is such an area which is not touched by a passable public highway, which is in use or reasonably usable for motor vehicles. A tract of land adjoining a section line right-of-way for at least sixty-six feet is not an isolated tract if a passable road can be built within the adjoining section line to connect to a passable public highway.

Source: SL 1935, ch 179, § 1; SDC 1939, § 28.0801; SL 1955, ch 101; SL 1970, ch 161; SL 2004, ch 198, § 1.



§ 31-22-2 Inability to agree with servient landowner--Application to board of county commissioners--Contents of application--Notice to servient landowner--Contents of notice--Service of notice.

31-22-2. Inability to agree with servient landowner--Application to board of county commissioners--Contents of application--Notice to servient landowner--Contents of notice--Service of notice. If the owner of such an isolated tract is unable to agree with the owner of surrounding lands for purchase of a right-of-way from such isolated tract of land to a public highway, he may apply to the board of county commissioners for relief, making his application in writing and describing the isolated tract and the surrounding land over which a right-of-way is desired. The county commissioners shall thereupon cause to be served upon the owner or owners of such surrounding land a notice in writing of a time when such board will visit such land and lay out one right-of-way across such surrounding land, and assess the damages therefor, which notice shall be served at least five days prior to the date set for such visit and appraisal.

Source: SL 1935, ch 179, § 2; SDC 1939, § 28.0802.



§ 31-22-3 Visit to land--Width of right-of-way--Convenience of parties--Use of section line or governmental fractional subdivision.

31-22-3. Visit to land--Width of right-of-way--Convenience of parties--Use of section line or governmental fractional subdivision. Upon the day set for such visit to such land for the purpose of laying out such right-of-way and appraising the damages to the owner of the surrounding land therefor, the county commissioners shall proceed to the place named, shall lay out a right-of-way not less than twenty-five nor more than sixty-five feet in width from such isolated tract of land across surrounding lands to a public highway, and in so doing shall consider the convenience of the parties. Wherever it is practicable to do so, such board shall lay such right-of-way along a section line or the line of a government fractional subdivision of a section.

Source: SL 1935, ch 179, § 3; SDC 1939, § 28.0803; SL 1977, ch 243.



§ 31-22-4 Assessment of damages--Report to county auditor--Destruction of records.

31-22-4. Assessment of damages--Report to county auditor--Destruction of records. The county commissioners shall assess and determine the damage which the right-of-way is to the owner of the land across which it is laid, and they shall file with the county auditor a full report of all their proceedings in the premises, and the county auditor shall record the same in his record of highways. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1935, ch 179, § 3; SDC 1939, § 28.0803; SL 1981, ch 45, § 21.



§ 31-22-5 Appeal by servient landowner--Trial de novo--Procedure for appeal--Costs.

31-22-5. Appeal by servient landowner--Trial de novo--Procedure for appeal--Costs. The owner of the land over which such right-of-way is laid may appeal from the decision and assessment of damages by such county commissioners to the circuit court for the county where such land or some part thereof is located, and upon such appeal the trial shall be de novo. Such appeal shall be taken within the time and in the manner as other appeals from the board of county commissioners, but the appellant shall not recover costs upon such appeals unless he is awarded judgment for a greater sum than the sum awarded by such board of county commissioners.

Source: SL 1935, ch 179, § 6; SDC 1939, § 28.0807.



§ 31-22-6 Right to easement complete upon payment of damages or refusal thereof--Payment of costs of proceedings--Fees and mileage of county commissioners.

31-22-6. Right to easement complete upon payment of damages or refusal thereof--Payment of costs of proceedings--Fees and mileage of county commissioners. Upon payment of the sum assessed to the owner of the land over which such right-of-way is laid or upon his refusal to accept the same upon the deposit of such sum with the clerk of courts of the county in which such lands are located, the right of the owner of such isolated tract to the free use of said right-of-way shall be complete; provided the owner of such isolated tract shall have paid all of the costs of the proceedings in laying out and assessing the damages of said right-of-way, and the commissioners shall each be entitled to a fee of three dollars per day and five cents for each mile necessarily traveled in going to and returning from the lands where such right-of-way is located.

Source: SL 1935, ch 179, § 4; SDC 1939, § 28.0804.



§ 31-22-7 Responsibility for erecting fence--Easement separating farms--Easement through one farm--Gates--Law of partition fences applicable.

31-22-7. Responsibility for erecting fence--Easement separating farms--Easement through one farm--Gates--Law of partition fences applicable. If the right-of-way be laid along the line separating two farms, then the owner of the isolated tract for which such right-of-way was laid shall erect and maintain one-half of the fence along both sides of such right-of-way, but if it be laid through a farm and not along the border thereof, no fence will be deemed necessary unless requested by the owner of land through which such road passes, in which cases the owner of the isolated tract shall erect and maintain the fence along both sides of such right-of-way and shall locate at a point to be described by the owner of the land gates at least sixteen feet wide in each of such fences. But if no fence is requested the owner of such isolated land shall construct, maintain, and keep closed substantial and suitable gates in all fences which such roadway may cross. The laws of this state pertaining to the erection and maintenance of partition fences shall apply to the fencing of such right-of-way wherever not in conflict with this section.

Source: SL 1935, ch 179, § 5; SDC 1939, § 28.0805.



§ 31-22-8 Maintenance of right-of-way by dominant landowner.

31-22-8. Maintenance of right-of-way by dominant landowner. Whenever such right-of-way has been laid out as provided by this chapter, the owner of such isolated tract of land shall keep and maintain such right-of-way at his or her own expense.

Source: SL 1935, ch 179, § 7; SDC 1939, § 28.0806.






Chapter 23 - Performance Bonds On Highway Contracts

§ 31-23-1 Performance bond required--Amount of bond--Conditions of bond.

31-23-1. Performance bond required--Amount of bond--Conditions of bond. Except as provided in § 31-12-15, before any contract is entered into for the construction, repair, or improvement of any public highway by the State of South Dakota, or any public corporation within the State of South Dakota, the person to whom such contract is awarded shall furnish a performance bond running to the State of South Dakota in an amount not less than the contract price for the faithful performance of such contract, in the form and conditioned as required by the statutes of the State of South Dakota.

Source: SL 1941, ch 135, § 1; SDC Supp 1960, § 28.1601; SL 1987, ch 60, § 2.



§ 31-23-2 Laborer's or materialman's suit on bond--Time for payment.

31-23-2. Laborer's or materialman's suit on bond--Time for payment. Every person who has furnished labor or material in the prosecution of the work provided for in such contract, in respect of which such a performance bond is furnished under § 31-23-1 and who has not been paid in full therefor before the expiration of a period of six months after the day on which the last of the labor was done or performed by him or material furnished or supplied by him for which such claim is made, shall have the right to sue on such bond for the amount, or the balance thereof, unpaid at the time of the institution of such suit and to prosecute said action to final execution and judgment for the sum or sums justly due him.

Source: SL 1941, ch 135, § 2; SDC Supp 1960, § 28.1602.



§ 31-23-3 Subcontractor's creditors' right of action on bond--Time for payment--Written notice required--Contents of notice--Service of notice.

31-23-3. Subcontractor's creditors' right of action on bond--Time for payment--Written notice required--Contents of notice--Service of notice. Any person having direct contractual relationship with a subcontractor but not contractual relationship express or implied with the contractor furnishing a performance bond under § 31-23-1 shall have a right of action upon the said bond upon giving written notice to said contractor within six months from the date on which such person did or performed the last of the labor or furnished or supplied the last of the material for which such claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor was done or performed. Such notice shall be served by mailing the same by registered or certified mail, postage prepaid, in an envelope addressed to the contractor at the place he maintains his principal office or conducts his business, or his residence, or in any manner authorized by the laws of the State of South Dakota for the service of process.

Source: SL 1941, ch 135, § 2; SDC Supp 1960, § 28.1602.



§ 31-23-4 Title of suit--Venue--Limitations--Costs and expenses.

31-23-4. Title of suit--Venue--Limitations--Costs and expenses. Every suit instituted under this chapter shall be brought in the name of the State of South Dakota for the use of the person suing, in the circuit court of the State of South Dakota within the circuit in which the contract was to be performed, and not elsewhere, irrespective of the amount in controversy in such suit, but no such suit shall be commenced after the expiration of one year after the date of final settlement of such contract. The State of South Dakota shall not be liable for the payment of any costs or expenses of any such suit.

Source: SL 1941, ch 135, § 3; SDC Supp 1960, § 28.1603.



§ 31-23-5 Remedy as exclusive.

31-23-5. Remedy as exclusive. The remedy provided for in this chapter shall be exclusive.

Source: SL 1941, ch 135, § 4; SDC Supp 1960, § 28.1604.






Chapter 24 - Highway Intersections And Private Entrances

§ 31-24-1 Duty of highway authorities to provide access to abutting property at public expense--New construction.

31-24-1. Duty of highway authorities to provide access to abutting property at public expense--New construction. If the construction, improvement, and repair of any public highway by the state, or by any county or township, leaves a ditch or elevation along the roadside and deprives any abutting landowner of easy and convenient access from the owner's land to the highway, the highway authority, except as provided by chapters 31-7 and 31-8, shall provide the owner of the abutting tract or farm, as well as each church, school, park, playground, or other public building or ground, with one point of easy and convenient access to a public highway by constructing at the public expense, such grades, approaches, bridges, culverts, or other structures as may be necessary for that purpose. However, the provision authorizing construction of entrances at the expense of the authority having charge of the maintenance only applies to new construction.

Source: SL 1921, ch 250; SDC 1939, § 28.0908; SL 1941, ch 132; SL 2010, ch 145, § 113.



§ 31-24-2 Approaches necessitated by highway construction--Maintenance.

31-24-2. Approaches necessitated by highway construction--Maintenance. Approaches required by § 31-24-1 shall be built by the highway authority constructing the highway if the building of such approach becomes necessary as a result of highway construction. In all cases any such structure, culvert, bridge, or approach so constructed shall be maintained and kept in repair by the highway authorities who are charged with the maintenance of the highway.

Source: SL 1921, ch 250; SDC 1939, § 28.0908; SL 1941, ch 132; SL 2010, ch 145, § 114.



§ 31-24-3 Limitation on number of farm entrances--Additional entrances at owner's expense.

31-24-3. Limitation on number of farm entrances--Additional entrances at owner's expense. The owner, as a matter of right, is not entitled under § 31-24-1 to the construction of more than one farm entrance on any one tract or parcel of land at the expense of the public authority whose duty it is to maintain the highway. However, the owner may at the owner's expense upon making application to and receiving written consent of the authority construct other entrances if the entrances are constructed at the place and in the manner designated by the authority in its written permit.

Source: SL 1921, ch 250; SDC 1939, § 28.0908; SL 1941, ch 132; SL 2010, ch 145, § 115.



§ 31-24-4 Additional entrances to property previously having more than one farm entrance--Limitations.

31-24-4. Additional entrances to property previously having more than one farm entrance--Limitations. Notwithstanding § 31-24-3, if at the time of the construction, improvement, or repair of any public highway the abutting owner has more than one farm entrance to the highway, which entrance has been in reasonably constant use for more than two years prior to the new construction the owner shall be furnished a like number of entrances by the authority having charge of the construction, improvement, or repair, if the entrances do not materially add to the hazard of public travel on the highway. However, no owner of property adjoining the highway is entitled to more than two such entrances at the expense of the authority charged with the maintenance of the highway, on any one continuous half mile of adjoining property.

Source: SDC 1939, § 28.0908 as added by SL 1941, ch 132; SL 2010, ch 145, § 116.



§ 31-24-5 Construction on private property prohibited.

31-24-5. Construction on private property prohibited. No connecting structure or approach described by § 31-24-1 may be constructed by the highway authorities upon private property nor beyond the right-of-way line.

Source: SL 1921, ch 250; SDC 1939, § 28.0908; SL 1941, ch 132; SL 2010, ch 145, § 117.



§ 31-24-6 Entrance to existing highway at owner's expense--Permit--Construction in accordance with approved plans.

31-24-6. Entrance to existing highway at owner's expense--Permit--Construction in accordance with approved plans. If any public highway as already constructed is of such character as to deprive the owner of the abutting land of easy and convenient access from the owner's land to the highway, the owner of the land may, at the owner's expense, except as provided by chapters 31-7 and 31-8, construct an entrance to the abutting land. However, no entrance may be constructed until the landowner has obtained a permit from the authority whose duty it is to maintain the highway for the construction of the entrance. The entrance shall be constructed in accordance with plans approved by the authority. The authority shall fix the width and location of the entrance and the entrance shall be constructed in accordance therewith.

Source: SDC 1939, § 28.0908 as added by SL 1941, ch 132; SL 2010, ch 145, § 118.



§ 31-24-7 Interference with drainage--Obstruction of right-of-way.

31-24-7. Interference with drainage--Obstruction of right-of-way. No entrance may be so constructed pursuant to § 31-24-6 as to interfere with the proper and necessary drainage of the highway. No portion of the right-of-way of the highway other than that necessary for the entrance shall be occupied or used for business purposes.

Source: SDC 1939, § 28.0908 as added by SL 1941, ch 132; SL 2010, ch 145, § 119.



§ 31-24-8 Repealed.

31-24-8. Repealed by SL 2010, ch 145, § 120.



§ 31-24-9 Approaches to highway grade crossings--Failure to perform duty to provide--Petty offense.

31-24-9. Approaches to highway grade crossings--Failure to perform duty to provide--Petty offense. Township supervisors, county commissioners, the Department of Transportation, or others having direction of any highway grade shall provide at every place where such grade crosses an intersecting public highway an easy and accessible approach to such grade on each side thereof upon each such intersecting public highway. The approach shall be at least twenty-four feet in width. Any officer or other person charged with the duty of providing approaches at an intersection, as provided in this section, who fails in the performance of the duty, commits a petty offense.

Source: SL 1919, ch 218, §§ 1, 2; SDC 1939, §§ 28.0909, 28.9907; SL 2010, ch 145, § 121.



§ 31-24-10 to 31-24-16. Repealed.

31-24-10 to 31-24-16. Repealed by SL 2010, ch 145, §§ 122 to 128.






Chapter 25 - Fences, Cattle Ways And Livestock Guards

§ 31-25-1 Fences across highways--Petition by adjacent landowners--Notice and hearing--Gates or grates required.

31-25-1. Fences across highways--Petition by adjacent landowners--Notice and hearing--Gates or grates required. The board of county commissioners of any county having within its boundaries, any county, township, or section-line highway not included in § 31-25-1.1 extending or running through or across grazing land, may, upon petition, signed by a majority of the adjacent landowners along the portion of such highway involved, and after a hearing is had, on notice mailed by the county auditor to all of said landowners, not less than ten days before such hearing, authorize such landowners to erect and maintain fences across such highway. However, the board of county commissioners shall require the erection of gates or grates, or both, in such fences at points designated by the board, so that the public may have access to the highway.

Source: SL 1943, ch 39; SDC Supp 1960, § 12.0617-3; SL 1984, ch 215, § 1.



§ 31-25-1.1 Fences erected across unimproved section-line highways--Gates--Access to highways protected--Violation as misdemeanor.

31-25-1.1. Fences erected across unimproved section-line highways--Gates--Access to highways protected--Violation as misdemeanor. A landowner may erect a fence across an unimproved county, township, or section-line highway. For the purposes of this section an unimproved county, township, or section-line highway is any county, township, or section line not commonly used as a public right-of-way and never altered from its natural state in any way for the purpose of facilitating vehicular passage. At any point where a fence crosses such highway, the landowner shall erect and maintain an unlocked gate which may be opened easily or provide other suitable access to the highway. If the gate or other access is not large enough or if the gate does not open easily enough to satisfy the needs of those using the highway, the landowner shall erect a larger gate or a gate that can be more easily opened or provide other suitable access to the highway. The landowner shall erect the larger gate or the gate which opens easily or provide the other suitable access upon a request filed with the sheriff of the county in which the land is located by an adversely affected person. If a request is filed, the sheriff shall notify the landowner. The landowner shall comply with the provisions of this section within seven days of notice. A landowner who violates any of the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1984, ch 215, § 2.



§ 31-25-2 Cattle ways authorized--Application to highway authority--Designation of construction particulars--Maintenance by landowner.

31-25-2. Cattle ways authorized--Application to highway authority--Designation of construction particulars--Maintenance by landowner. Upon application to the Department of Transportation, board of county commissioners, or board of township supervisors, by any person for permission to construct a cattle way across or under any public road, such highway authority maintaining the highway described in the application may in its discretion grant the application upon condition that such way shall be constructed in all particulars as directed by such department or board and shall not interfere with public travel. The grade of the road over the cattle way shall not at any point exceed one foot in ten feet. Applicant must construct and agree to keep the same in repair at his own expense.

Source: SL 1911, ch 221, § 27; RC 1919, § 8569; SDC 1939, § 28.0910.



§ 31-25-3 Failure of landowner to maintain cattle way--Repair by highway authorities--Recovery of cost.

31-25-3. Failure of landowner to maintain cattle way--Repair by highway authorities--Recovery of cost. If any person on whose land a cattle way is constructed pursuant to § 31-25-2 fails to keep the same in repair, the proper board shall cause the same to be repaired and charge the cost thereof to the owner of such cattle way and such cost shall be recovered by a civil action by the state, county, or township against the owner of such land and cattle way.

Source: SL 1911, ch 221, § 28; RC 1919, § 8570; SDC 1939, § 28.0911.



§ 31-25-4 Livestock guards across county or secondary highways authorized--Guards not considered highway obstruction.

31-25-4. Livestock guards across county or secondary highways authorized--Guards not considered highway obstruction. The construction and maintenance of livestock guards over or across county or secondary highways so constructed that automobiles and trucks may pass over the same and which will prevent the passage of livestock across such livestock guards is hereby authorized. The construction and maintenance of such livestock guards shall not be considered as creating a barrier or obstruction on such highways.

Source: SL 1953, ch 154, § 1; SL 1959, ch 140, § 1; SDC Supp 1960, § 28.0910-1.



§ 31-25-5 Dimensions of livestock guard--Passage for wider vehicles.

31-25-5. Dimensions of livestock guard--Passage for wider vehicles. All livestock guards shall be at least ten feet wide on the ground. In addition, at one side of such livestock guard there shall be provided or constructed a gate, at least twenty feet wide to accommodate the passage of teams, and wider vehicles.

Source: SL 1953, ch 154, § 2; SL 1959, ch 140, § 2; SDC Supp 1960, § 28.0910-2.



§ 31-25-6 Authority of governing body required--Removal of livestock guard on order of governing body.

31-25-6. Authority of governing body required--Removal of livestock guard on order of governing body. No livestock guards shall be constructed under § 31-25-4, unless constructed by or under the express authorization of the governing body having jurisdiction over such highways, provided that such livestock guards may be removed or ordered removed by such governing bodies whenever such livestock guards shall be deemed no longer necessary.

Source: SL 1953, ch 154, § 1; SL 1959, ch 140, § 1; SDC Supp 1960, § 28.0910-1.



§ 31-25-7 Appeal from order authorizing or forbidding livestock guard--Procedure for appeal--Trial de novo.

31-25-7. Appeal from order authorizing or forbidding livestock guard--Procedure for appeal--Trial de novo. Whenever any interested person shall feel aggrieved by reason of the action of the governing body in authorizing or refusing to authorize the construction, erection, and maintenance of livestock guards, or ordering removal of said livestock guard, such person may within sixty days after the decision of such governing body, appeal to the circuit court for the county wherein such governing body is situated. Such appeal shall be in writing, and signed by the person feeling aggrieved or by his attorney. Upon the serving of such appeal and the filing of the same with the clerk of the circuit court, the same may be brought on for trial de novo in said circuit court upon ten days' notice. The circuit court shall hear all relevant evidence and shall make and enter such findings, conclusions, and judgment as it deems proper.

Source: SL 1959, ch 140, § 3; SDC Supp 1960, § 28.0910-3.



§ 31-25-8 Appeal upon failure of governing body to act on request for authorization.

31-25-8. Appeal upon failure of governing body to act on request for authorization. If any person shall file a request for authorization to construct a livestock guard, with the governing body having jurisdiction over such highway, and the governing body shall fail or neglect to act upon such request at its next regular meeting, such failure or neglect to take any action shall be deemed to be a refusal of such authorization, and the person filing such request may appeal the same as provided in § 31-25-7.

Source: SL 1959, ch 140, § 3; SDC Supp 1960, § 28.0910-3.



§ 31-25-9 Livestock guards constructed prior to enactment of statute.

31-25-9. Livestock guards constructed prior to enactment of statute. Sections 31-25-4 to 31-25-8, inclusive, shall not apply to livestock guards which had been constructed and maintained and were in existence on February 20, 1959.

Source: SL 1959, ch 140, § 4; SDC Supp 1960, § 28.0910-4.



§ 31-25-10 Regulatory signs for unfenced roads in livestock grazing area--Application for erection.

31-25-10. Regulatory signs for unfenced roads in livestock grazing area--Application for erection. Any person grazing livestock in an area where there are no fences along a road may apply to the governing body that has the responsibility to maintain that road to erect a regulatory sign that livestock will be at large along the road. If the governing body permits the erection of such signs, it shall erect at least one sign where the road enters the grazing area which shall state how far the grazing area continues and one sign where the road leaves the grazing area.

Source: SL 1983, ch 227, § 1.



§ 31-25-11 Uniform signs.

31-25-11. Uniform signs. The Transportation Commission shall design, produce, and make available a uniform sign pursuant to § 31-25-10.

Source: SL 1983, ch 227, § 2.



§ 31-25-12 Cost of signs.

31-25-12. Cost of signs. The cost of the sign shall be arranged between the governing body and the person applying for it. The sign shall be erected by the governing body.

Source: SL 1983, ch 227, § 3.






Chapter 26 - Utility Lines Along And Across Highways

§ 31-26-1 Application to board of county commissioners to erect poles and wires or to bury cable for electricity and telephone--Period covered by application--Regulation by Legislature.

31-26-1. Application to board of county commissioners to erect poles and wires or to bury cable for electricity and telephone--Period covered by application--Regulation by Legislature. The board of county commissioners, upon written application designating the particular highway the use of which is desired, may grant to any person engaged in the manufacture or sale of electric light and power, or any municipality authorized by law to purchase electric current, or any person authorized by law to purchase such current from such municipality, or any person engaged in, or about to engage in, the furnishing of telephone service, the right to erect and maintain poles and wires or to bury underground cable for the purpose of conducting electricity for lighting, heating, and power purposes, together with stay wires and braces, and for the purpose of furnishing telephone service, in and along any public highway in its county for a period not to exceed twenty years, subject to the conditions set forth in this chapter and such further reasonable regulations as the Legislature may hereafter prescribe.

Source: SDC 1939, § 28.1001; SL 1939, ch 108; SL 1953, ch 149, § 1; SL 1953, ch 150; SL 2003, ch 159, § 1.



§ 31-26-2 Exclusive grant prohibited.

31-26-2. Exclusive grant prohibited. The grantee under § 31-26-1 shall not in any case have the exclusive right to use such highway for the conducting of electricity or the furnishing of telephone service.

Source: SL 1913, ch 369, § 1; RC 1919, § 8591; SDC 1939, § 28.1001 (1); SL 1939, ch 108; SL 1953, ch 149, § 1; SL 1953, ch 150.



§ 31-26-3 Location of poles, fixtures or underground cable--Appeal to commission and circuit court--Procedure.

31-26-3. Location of poles, fixtures or underground cable--Appeal to commission and circuit court--Procedure. The poles and fixtures, guy wires, braces, and stays or underground cable buried or erected under § 31-26-1 shall be located under the joint field supervision and direction of the grantee and the governing body charged with the maintenance of the state trunk highway on which they are placed and constructed consistent with the permit requirements adopted under § 31-26-22. They shall be so constructed as not to inconvenience the public in the use of any road or the navigation of any stream. An appeal from the decision of the Department of Transportation may be taken to the Transportation Commission. An appeal from the decision of the commission may be taken to the circuit court in the manner provided by law and the rules of practice and procedure adopted by the Supreme Court.

Source: SDC 1939, § 28.1001 (2); SL 1939, ch 108; SL 1953, ch 149, § 1; SL 1953, ch 150; SL 1984, ch 207, § 64; SL 1987, ch 210, § 12; SL 2003, ch 159, § 2.



§ 31-26-4 Change of line upon change of highway--Notice.

31-26-4. Change of line upon change of highway--Notice. When any highway along which a line has been constructed pursuant to § 31-26-1 shall be changed, the grantee shall, upon ninety days' notice in writing, remove such line to the highway as changed.

Source: SL 1913, ch 369, § 1; RC 1919, § 8591; SDC 1939, § 28.1001 (3); SL 1939, ch 108; SL 1953, ch 149, § 1; SL 1953, ch 150.



§ 31-26-5 Lines or cable maintained in accordance with National Electrical Safety Code--Compliance establishes due care in negligence claim.

31-26-5. Lines or cable maintained in accordance with National Electrical Safety Code--Compliance establishes due care in negligence claim. The grantee under § 31-26-1 shall construct and maintain the grantee's poles, wires, or underground cable and line in accordance with the applicable National Electrical Safety Code adopted by the Bureau of Standards of the United States Department of Commerce. Proof of compliance with the requirements of the applicable National Electrical Safety Code standard establishes due care in the defense of a negligence claim alleging a violation of that standard.

Source: SDC 1939, § 28.1001 (4) as enacted by SL 1939, ch 108; SL 1953, ch 149, § 1; SL 1953, ch 150; SL 2003, ch 159, § 3; SL 2007, ch 261, § 2.



§ 31-26-6 Negligent construction of lines--Inductive interference--Expense of correction--Burden of proof--Liability in absence of negligence--Lines properly constructed.

31-26-6. Negligent construction of lines--Inductive interference--Expense of correction--Burden of proof--Liability in absence of negligence--Lines properly constructed. Whenever the erection and maintenance of electric lines shall, by reason of negligence in the construction or operation of such lines, cause inductive interference in grounded lines, the owner of the electric lines shall furnish all necessary wire and attachments for making telephone lines metallic, where necessary, and such additional poles above the number in place as is necessary to carry the additional telephone equipment in accordance with standard practices, and shall pay the cost of any necessary moving of telephone lines. The burden of proof of negligence in the construction or operation of such electric lines shall be upon the telephone company complaining of such interference. In the absence of negligent construction or operation the owner of the electric lines shall not be liable for any inductive interference caused in grounded lines. But the owner of electric lines shall be liable for all inductive interference in metallic lines or cables that are properly constructed.

Source: SDC 1939, § 28.1001 (8); SDC 1939, § 28.1001 (5) as enacted by SL 1939, ch 108; SL 1953, ch 149, § 1.



§ 31-26-7 Telephone lines--Compliance with other statutes.

31-26-7. Telephone lines--Compliance with other statutes. Any person engaged in or about to engage in the furnishing of telephone service must comply with the provisions of §§ 49-31-20 to 49-31-24, inclusive, and nothing in §§ 31-26-1 to 31-26-6, inclusive, shall be construed to limit the rights granted by § 49-32-1 to telegraph and telephone companies.

Source: SDC 1939, § 28.1001 (6) as added by SL 1953, ch 149, § 1.



§ 31-26-8 "Person" including other entities.

31-26-8. "Person" including other entities. For the purpose of this chapter, the term, person, includes any natural person, firm, association, limited liability company, corporation, federal agency, state or political subdivision or agency thereof, or any body politic.

Source: SDC 1939, § 28.1001 as added by SL 1953, ch 149, § 1; SL 1994, ch 351, § 51.



§ 31-26-9 Noncompliance with requirements as petty offense.

31-26-9. Noncompliance with requirements as petty offense. Any person who, having received a grant as to placing of wires and poles or underground cable on a highway under this chapter, fails to comply with the provisions of § 31-26-4, 31-26-5, or 31-26-7 commits a petty offense.

Source: SDC 1939, § 28.9911; SL 1978, ch 158, § 20; SL 2003, ch 159, § 4.



§ 31-26-10 Application to county auditor--Telephone lines excepted.

31-26-10. Application to county auditor--Telephone lines excepted. Any applicant desiring to construct a transmission line as provided in § 31-26-1 shall file with the county auditor an application and any applicant desiring to construct a telephone line as provided in § 31-26-1 may, but shall not be required to file an application with the county auditor.

Source: SL 1913, ch 369, § 2; RC 1919, § 8592; SL 1919, ch 221; SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2.



§ 31-26-11 Contents of application--Central plant location--Route--Telephone lines.

31-26-11. Contents of application--Central plant location--Route--Telephone lines. In the case of either a transmission line application or a telephone line application under § 31-26-1, the applicant shall state the place where the applicant's central plant is located, the point or points to which the applicant desires to transmit electricity or furnish telephone service, and the route over which the applicant desires to construct such lines or bury underground cable. The application shall state what electric, telegraph, and telephone lines are, at the time of making the application, occupying a part of the highway or highways which the proposed lines are to occupy. Any applicant who hereafter desires to construct a telephone line or bury underground cable shall state whether the applicant has obtained a certificate of convenience and necessity from the Public Utilities Commission.

Source: SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2; SL 2003, ch 159, § 5.



§ 31-26-12 Rural electrification lines throughout county--Definition of rural electrification.

31-26-12. Rural electrification lines throughout county--Definition of rural electrification. If the applicant in the case of a transmission application, wishes to construct lines or bury underground cable for rural electrification the applicant may state that the applicant wishes to construct lines for rural electrification throughout the county, in which event the applicant need not show the point or points to which the applicant desires to transmit electricity nor the route, and if the application is granted to such applicant for rural electrification county-wide authorization may be given to such applicant but subject to the other provisions of this chapter. For the purposes of this chapter, a line or underground cable shall be deemed "for rural electrification" if it carries at least one circuit of such voltage as is practical for and customarily used in distributing electricity to farms.

Source: SDC 1939, § 28.1002 as added by SL 1951, ch 141; SL 1953, ch 149, § 2; SL 2003, ch 159, § 6.



§ 31-26-13 Application presented to board of county commissioners--Notice of hearing.

31-26-13. Application presented to board of county commissioners--Notice of hearing. The county auditor shall present an application under § 31-26-1 to the board of county commissioners within thirty days after the filing of the application, at a regular or special meeting called for that purpose. The auditor shall give ten days' notice by mail of the application and the time and place when and where the application will be heard to any public entity having jurisdiction and supervision over the involved highway, and to all persons, firms, or corporations owning or operating electric, telephone, or telegraph lines or underground cable on any part of the highway which the proposed lines may occupy.

Source: SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2; SL 2003, ch 159, § 7; SL 2017, ch 125, § 1.



§ 31-26-14 Action by board--Period of delay.

31-26-14. Action by board--Period of delay. It shall be the duty of the board of county commissioners to take immediate action upon an application under § 31-26-13 at the time and place noticed for hearing thereon and final action thereon shall not be delayed for a longer period than ten days from the date of meeting set for the hearing.

Source: SL 1913, ch 369, § 2; RC 1919, § 8592; SL 1919, ch 221; SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2.



§ 31-26-15 Application granted--Adjustment with other utilities--Apportionment of costs--Telephone companies.

31-26-15. Application granted--Adjustment with other utilities--Apportionment of costs--Telephone companies. If the application for construction or reconstruction of an electric line is granted by the board of county commissioners, it shall be competent for such board to adjust any differences that may arise between any such applicant and any owner or owners of any electric, telephone, or telegraph line or underground cable affected by such decision, in the matter of construction or reconstruction, and such board may adjust and apportion the costs which may be occasioned in order to carry out the plans, methods, or means approved by the board as deemed necessary to avoid or minimize interference or hazard. However, if there is a dispute between two telephone companies such dispute shall be adjusted by the Public Utilities Commission.

Source: SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2; SL 2003, ch 159, § 8.



§ 31-26-16 Conformity to public utilities commission order.

31-26-16. Conformity to public utilities commission order. Any action of the county commissioners in the case of an application of a telephone company under § 31-26-1 shall enable the applicant to conform to and shall not be in conflict with any order of the Public Utilities Commission.

Source: SDC 1939, § 28.1002 as added by SL 1953, ch 149, § 2.



§ 31-26-17 Appeal by aggrieved parties--Trial de novo--Appeal during vacation.

31-26-17. Appeal by aggrieved parties--Trial de novo--Appeal during vacation. Any interested party feeling aggrieved by the decision of the board of county commissioners on the matter of an application under § 31-26-1, shall have the right of appeal to the circuit court as from other decisions from such board, and on such appeal the circuit court shall hear and determine the matter de novo. The hearing of such appeal may be brought on either in vacation or term time upon ten days' notice to the applicant or appellant.

Source: SL 1913, ch 369, § 2; RC 1919, § 8592; SL 1919, ch 221; SDC 1939, § 28.1002; SL 1951, ch 141; SL 1953, ch 149, § 2.



§ 31-26-18 Change of route--Change by county board--Appeal--Procedure.

31-26-18. Change of route--Change by county board--Appeal--Procedure. If the board of county commissioners has granted the right to any person to construct lines or bury underground cable for the transmission of electricity as provided in §§ 31-26-1 to 31-26-17, inclusive, and if before constructing such line the applicant desires to change the route designated in the grant, the board may change the route upon application of the person constructing the same subject to the same provisions for placing poles, fixtures, guy wires, braces, and stays or underground cable, as provided by law on original construction.

Source: SDC 1939, § 28.1003; SL 1953, ch 149, § 3; SL 1953, ch 151; SL 2003, ch 159, § 9.



§ 31-26-19 Minimum height of utility lines--Liability for damage to lines below minimum height.

31-26-19. Minimum height of utility lines--Liability for damage to lines below minimum height. It shall be a Class 2 misdemeanor for any person, firm, association, or corporation owning or operating any telephone, telegraph, or electric line, or any part of such line in this state, to extend any telephone, telegraph, or electric wire, any part of which shall be less than eighteen feet from the ground, over or across any public highway. No such person, firm, association, or corporation shall be entitled to collect damages from any person who shall cut, break, remove, or otherwise destroy any such telephone, telegraph, or electric wire over or across a public highway if any part of the same is at any time less than eighteen feet from the ground.

Source: SL 1921, ch 251; SDC 1939, § 28.1004; SL 1965, ch 134.



§ 31-26-20 Cost of adjusting lines to minimum height--Acquisition of new highway right-of-way--Items excluded from cost.

31-26-20. Cost of adjusting lines to minimum height--Acquisition of new highway right-of-way--Items excluded from cost. Costs of adjusting said lines to conform to the minimum height as set out in § 31-26-19 may only be assumed by the governmental body having jurisdiction of said public highway where said adjustment results from the acquisition of new highway right-of-way in which the utility has an interest.

Said costs shall not include salvage, depreciation, or betterment values to the utility.

Source: SL 1921, ch 251; SDC 1939, § 28.1004; SL 1965, ch 134.



§ 31-26-21 Liability for damage for negligent construction or maintenance of line.

31-26-21. Liability for damage for negligent construction or maintenance of line. Nothing contained in § 31-26-19 or 31-26-20 shall be construed to exempt anyone owning or operating any telephone, telegraph, or electric line or underground cable in this state from liability for any damage or injury which anyone may sustain by reason of the faulty or negligent construction or maintenance of such telephone, telegraph, or electric line or underground cable.

Source: SDC 1939, § 28.1004; SL 1965, ch 134; SL 2003, ch 159, § 10.



§ 31-26-22 Electrical lines, pipelines, communication lines and other utilities--Permits--Rules--Compliance with National Electrical Safety Code establishes due care in negligence claim.

31-26-22. Electrical lines, pipelines, communication lines and other utilities--Permits--Rules--Compliance with National Electrical Safety Code establishes due care in negligence claim. The Transportation Commission may promulgate rules and the Department of Transportation may issue permits, to allow electrical lines, pipelines, communication lines and other utilities, including rural water service pipelines, whether above or below ground, to operate the facilities over, under, or along public grounds, streets, alleys and highways under its jurisdiction in this state. Any rule promulgated pursuant to this section shall set forth application and issuance of permit criteria and installation standards necessary to preserve a safe traffic environment, the appearance of the highway, and the efficiency and economy of highway maintenance and shall be promulgated pursuant to chapter 1-26. Proof of compliance with the requirements of the applicable National Electrical Safety Code standard establishes due care in the defense of a negligence claim alleging a violation of that standard.

Source: SL 1970, ch 166, § 1; SL 1979, ch 199, § 3; SL 1984, ch 207, § 65; SL 1987, ch 210, § 13; SL 2007, ch 261, § 3.



§ 31-26-23 Relocation or removal of electrical lines, communication lines, and pipelines--Procedural requirements.

31-26-23. Relocation or removal of electrical lines, communication lines, and pipelines--Procedural requirements. If any highway or public entity infrastructure is constructed or changed within the public right-of-way, the public entity or its representative shall notify any affected known utility that has electrical lines, communications lines, or pipelines and allow the affected utility to participate in a coordination meeting during the planning or design phase of the project, except as provided in this section. The meeting shall allow the public entity and affected known utility to discuss options to minimize construction delays, limit the impact of the construction on utility facilities, and to minimize or eliminate costs associated with any utility removal or relocation. No such option may cause the public entity to incur additional costs unless a written agreement is reached to have the affected utility pay for the additional costs incurred by the public entity.

If the public entity determines that coordination meetings will not be held due to the project scope and size, the public entity shall notify any affected known utility and allow the affected utility thirty days to submit written comments on the project.

After the coordination meetings or after the written comment period, the permit holder shall, upon ninety days notice in writing, remove or relocate the facilities at its own cost unless other arrangements have been mutually agreed upon in writing. If the public entity, in coordination with the utility, determines that winter weather conditions make removal or relocation impractical, the accrual of time within the ninety-day notification period shall be suspended until conditions make removal or relocation practical. If a utility's facility is discovered during construction that was not identified by the utility during the planning or design phase or during the written comment period if the public entity determines that a coordination meeting will not be held, the ninety-day notice is not required and the utility shall coordinate with the public entity to remove or relocate the facility as soon as practically possible for the project.

Source: SL 1970, ch 166, § 2; SL 2009, ch 148, § 1.



§ 31-26-23.1 Agreements with owners of utility lines and facilities for future relocation--Limitation.

31-26-23.1. Agreements with owners of utility lines and facilities for future relocation--Limitation. Notwithstanding the provisions of § 31-26-23, the Department of Transportation may enter into agreements with the owners of utility lines and facilities providing for the future relocation, at the department's expense, of utility lines and facilities located within any highway right-of-way. However, the department may enter into such agreements only if existing utility lines or facilities on private property will be located within the right-of-way as the result of a highway construction project.

Source: SL 2004, ch 199, § 1.



§ 31-26-24 Rural water pipelines covered by chapter.

31-26-24. Rural water pipelines covered by chapter. The terms and provisions of this chapter shall also apply to the laying and construction of rural water pipelines insofar as they may be applicable thereto.

Source: SL 1977, ch 244, § 2.



§ 31-26-25 Application for construction of rural water pipeline over, across, or under public highways--Countywide authorization.

31-26-25. Application for construction of rural water pipeline over, across, or under public highways--Countywide authorization. Any person desiring to construct or lay a water pipeline over, across, or under public highways, except state trunk system highways, for the purpose of providing rural water service in the State of South Dakota shall make application to the board of county commissioners as is provided in this chapter. However, the application need not indicate the point or points to which the water pipeline is to be constructed nor the route thereof. Upon application, the board of county commissioners may grant countywide authorization for the construction of rural water service lines subject to the provisions of this chapter.

Source: SL 1977, ch 244, § 1; SL 1979, ch 199, §§ 1, 2.



§ 31-26-26 Relocation of pipeline not required by highway change if owner and county board agree.

31-26-26. Relocation of pipeline not required by highway change if owner and county board agree. When any highway along or under which a rural water pipeline has been constructed shall be changed, removal, or relocation of such pipeline shall not be necessary if the owner of such pipeline and the board of county commissioners shall agree in writing that such removal or relocation is not necessary.

Source: SL 1977, ch 244, § 3.



§ 31-26-27 Municipal utility lines--Provisions applicable.

31-26-27. Municipal utility lines--Provisions applicable. The terms and provisions of §§ 31-26-22 to 31-26-26, inclusive, apply to the laying and construction of municipal utility lines, insofar as they may be applicable.

Source: SL 1981, ch 227.






Chapter 27 - Railroad Crossings

§ 31-27-1 Power of Department of Transportation respecting grade crossings--Expenses of alteration or abolition of crossing.

31-27-1. Power of Department of Transportation respecting grade crossings--Expenses of alteration or abolition of crossing. The Department of Transportation may upon its own motion or upon complaint and after hearing and notice to all the parties in interest, including the owners of adjacent property and the railroad company, order any crossing now existing or hereafter constructed at grade or at the same or different levels to be relocated, altered, or abolished according to plans and specifications, terms and conditions to be prescribed by the department. The department shall determine the terms on which the separation should be made and shall allocate the expense of the alteration, or the abolition of the crossing, or the separation of the grade between the railroad companies affected or between the railroad companies and the county, municipality, or public authority at interest on the basis of the benefits received, if any, by each entity with an interest.

Source: SL 1919, ch 292; SDC 1939, § 28.1101; SL 1980, ch 322, § 111.



§ 31-27-2 Power of Department of Transportation respecting details of grade crossing--Approval of plans and specifications--Separation of grade--Watchmen and safety systems.

31-27-2. Power of Department of Transportation respecting details of grade crossing--Approval of plans and specifications--Separation of grade--Watchmen and safety systems. The Department of Transportation may determine, order, and prescribe in accordance with the plans and specifications to be approved by it, the reasonable manner, including the particular point of crossing, at which the tracks or other facilities of any line of railroad may be constructed across the tracks or any other facilities of any other line of railroad, or of any street, or highway, at grade, or above or below grade, or at the same or different levels, or at which the tracks or other facilities of any railroad company or companies may be constructed across the track or facilities of any other railroad company, or across any public highway, street at grade, or above or below grade, or at which any public highway may be constructed across the tracks or other facilities of any railroad company at grade or above or below grade; and may determine, order, and prescribe the terms and conditions of installation and operation, maintenance, and protection of all such crossings, which may be constructed, including any watchman thereat, or the installation and regulation of lights, blocks, interlocking, or other systems, or devices of signaling, safety appliance devices, or such other means or instrumentalities as the department determines reasonable and necessary to the end, intent, and purpose that accidents may be prevented and the safety of the public promoted.

Source: SL 1919, ch 292; SDC 1939, § 28.1101; SL 1980, ch 322, § 112.



§ 31-27-2.1 Railroad responsibility for crossing maintenance after abandonment of right-of-way--Transfer of responsibility.

31-27-2.1. Railroad responsibility for crossing maintenance after abandonment of right-of-way--Transfer of responsibility. The responsibility of a railroad corporation to maintain and keep in repair grade crossings as provided by law does not terminate upon the abandonment of the railroad right-of-way or a portion thereof. The responsibility continues until the highway is restored to a usable condition. The maintenance responsibility does not terminate with the disposal of the abandoned railroad right-of-way or the dissolution of the railroad corporation but passes to the transferee of the abandoned railroad right-of-way or the successors to the railroad corporation.

Source: SL 1976, ch 185; SL 2010, ch 145, § 129.



§ 31-27-3 Filing required for establishment of crossing--Approval.

31-27-3. Filing required for establishment of crossing--Approval. No crossings at, above, or below grade, may be established except under plans and specifications filed with the Department of Transportation. Plans and specifications for crossings do not require the approval of the department unless a controversy exists between the applicant and the railroad.

Source: SL 1919, ch 292; SDC 1939, § 28.1101; SL 1980, ch 322, § 113; SL 1984, ch 216, § 6.



§ 31-27-4 Repealed.

31-27-4. Repealed by SL 1997, ch 177, § 1



§ 31-27-5 Expense of eliminating crossings.

31-27-5. Expense of eliminating crossings. The expense of eliminating railroad crossings shall be divided between the railroad company and the state or counties, as the case may be, on the basis of the benefits received by each party.

Source: SL 1919, ch 333, § 62; SDC 1939, § 28.1102; SL 1980, ch 322, § 115.



§ 31-27-6 Expense of land appropriated for relocation of crossings.

31-27-6. Expense of land appropriated for relocation of crossings. If lands are appropriated for the relocation of any state or county highway, which relocation is deemed necessary to avoid one or more railroad crossings or other dangerous places, the expenses shall be apportioned on the basis of benefits received by the railroad, if any, and the benefits received by the state or county, if any.

Source: SL 1919, ch 333, § 62; SDC 1939, § 28.1102; SL 1980, ch 322, § 116.



§ 31-27-7 Determination to eliminate crossing when no right-of-way is needed.

31-27-7. Determination to eliminate crossing when no right-of-way is needed. If no right-of-way is needed for the building of a subway or overhead crossing on a state or county highway, the governing body having jurisdiction over the highway shall determine when it is necessary to eliminate the crossing.

Source: SDC 1939, § 28.1103 (1); SL 1984, ch 216, § 1; SL 1997, ch 177, § 2.



§ 31-27-8 to 31-27-10. Repealed.

31-27-8 to 31-27-10. Repealed by SL 1997, ch 177, §§ 3 to 5



§ 31-27-11 Grading and approaches if no right-of-way needed.

31-27-11. Grading and approaches if no right-of-way needed. If no right-of-way is needed for the building of a subway or overhead crossing on a state or county highway, the state or county shall do the necessary grading, approaching, and leading from the overhead or subway undercrossing.

Source: SL 1919, ch 333, § 62; SDC 1939, § 28.1103 (5); SL 2010, ch 145, § 130.



§ 31-27-12 Determination to eliminate dangerous crossing when new right-of-way is necessary.

31-27-12. Determination to eliminate dangerous crossing when new right-of-way is necessary. If a new right-of-way is necessary for the building of a subway or overhead crossing on a state or county highway, the governing body having jurisdiction over the highway shall determine when it is necessary to eliminate the dangerous crossing.

Source: SDC 1939, § 28.1104 (1); SL 1984, ch 216, § 2; SL 1997, ch 177, § 6.



§ 31-27-13 , 31-27-14. Repealed.

31-27-13, 31-27-14. Repealed by SL 1997, ch 177, §§ 7, 8



§ 31-27-15 Purchase or condemnation of new right-of-way--Plats prepared by transportation department or county highway superintendent.

31-27-15. Purchase or condemnation of new right-of-way--Plats prepared by transportation department or county highway superintendent. If a new right-of-way is necessary for the building of a subway or overhead crossing on a state or county highway, the necessary right-of-way shall be obtained by the Department of Transportation or the board of county commissioners either by consent of the owners of the property sought, or by condemnation, after the property is properly surveyed and plats are prepared by the Department of Transportation, or county highway superintendent.

Source: SL 1919, ch 333, § 62; SDC 1939, § 28.1104 (4); SL 1984, ch 207, § 66.



§ 31-27-16 Repealed.

31-27-16. Repealed by SL 1997, ch 177, § 9



§ 31-27-17 Cost of right-of-way, grading, and approaches.

31-27-17. Cost of right-of-way, grading, and approaches. If a new right-of-way is necessary for the building of a subway or overhead crossing on a state or county highway, the state or county shall pay for the right-of-way and necessary grading, approaching, and leading from the overhead crossing or subway undercrossing.

Source: SL 1919, ch 333, § 62; SDC 1939, § 28.1104 (6); SL 2010, ch 145, § 131.



§ 31-27-18 Minimum overhead clearance--Width of roadway--Approaches.

31-27-18. Minimum overhead clearance--Width of roadway--Approaches. The clearance or overhead room of any subway or undercrossing may not be less than fifteen feet from top of finished grade to bottom of sills of overhead track or trusses. The width or clear roadway of the subway or undercrossing may not be less than twenty-four feet, clear roadway. The approaches to the undercrossing or overhead crossing shall be straight and under no circumstances may these crossings contain curves.

Source: SL 1919, ch 333, § 63; SDC 1939, § 28.1105; SL 2010, ch 145, § 132.



§ 31-27-19 Repealed.

31-27-19. Repealed by SL 1984, ch 216, § 3



§ 31-27-19.1 Cost of repair and maintenance of railroad and highway crossings apportioned on basis of benefit.

31-27-19.1. Cost of repair and maintenance of railroad and highway crossings apportioned on basis of benefit. The expense of repairing, replacing, and maintaining all "railroad and highway crossings," as defined by § 31-27-21, and all protection and safety devices shall be determined by the Department of Transportation on the basis of the proportion of benefit, if any, derived by railroad companies, and the benefit, if any, to the public authority at interest.

Source: SL 1974, ch 206; SL 1975, ch 194; SL 1980, ch 322, § 119; SL 1984, ch 207, § 67.



§ 31-27-20 Railroad right-of-way defined.

31-27-20. Railroad right-of-way defined. A railroad right-of-way consists not only of that strip of land, usually one hundred feet wide, over which the main track is laid but the adjacent extra width of land as may be necessary and useful for cuts, embankments, ditches for change of location of watercourses, and other works of a railroad, appropriate and necessary for railroad purposes.

Source: SDC 1939, § 28.1106 (1) as enacted by SL 1945, ch 115; SL 2010, ch 145, § 133.



§ 31-27-21 Railroad and highway crossing defined.

31-27-21. Railroad and highway crossing defined. A railroad and highway crossing, usually referred to as a railroad crossing, includes all that part of a public highway or private road extending from the point where it touches the property line of the right-of-way of the railroad company on one side until it passes over and beyond the railroad company's property line or right-of-way on the opposite side of the right-of-way.

Source: SDC 1939, § 28.1106 (2) as enacted by SL 1945, ch 115; SL 2010, ch 145, § 134.






Chapter 28 - Highway Markers And Signs

§ 31-28-1 Marking of highways with standard design--Numbers to correspond with official maps.

31-28-1. Marking of highways with standard design--Numbers to correspond with official maps. The Department of Transportation shall keep the various lines of highways comprising the state trunk highway system, including the connecting streets in municipalities, distinctly marked with some standard design placed on convenient objects along the routes. The design shall be uniform on all parts of the trunk highway system. However, the numbers shall correspond with the numbers given the various routes by the department. The numbers shall coincide with the numbers placed on the official map or maps issued by the department. No similar design may be used for marking other routes in South Dakota.

Source: SL 1919, ch 333, § 52; SDC 1939, § 28.0904; SL 2010, ch 145, § 135.



§ 31-28-2 Directional signs at highway branches.

31-28-2. Directional signs at highway branches. If, in the marking or numbering of any state trunk highway, there is a division of the highway into two branches, there shall be erected along each of the highways at the initial point of separation a directional sign indicating the general direction or course of the respective highways as to whether the course of the highway is east, west, north, or south as the case may be.

Source: SDC 1939, § 28.0211 as added by SL 1957, ch 124; SL 1965, ch 132; SL 2010, ch 145, § 136.



§ 31-28-3 Repealed.

31-28-3. Repealed by SL 1984, ch 207, § 68



§ 31-28-4 Description of routes selected for marking--Previously marked routes to conform.

31-28-4. Description of routes selected for marking--Previously marked routes to conform. No routes may be marked within or through the state until an exact description of the routes selected for marking have been filed with the Department of Transportation and the route and marking have been approved by the department. Any routes previously marked between any two adjacent points in South Dakota shall be made to conform to the trunk system between the same points.

Source: SL 1919, ch 333, § 52; SDC 1939, § 28.0904; SL 1984, ch 207, § 69.



§ 31-28-5 Standard traffic control devices and markings--Adoption and erection--Uniformity of design.

31-28-5. Standard traffic control devices and markings--Adoption and erection--Uniformity of design. The Department of Transportation shall specify and may cause to be erected the standard traffic control devices and markings it considers necessary along the trunk highway system. The devices and markings shall be of uniform design throughout the state.

Source: SL 1919, ch 333, § 53; SL 1923, ch 284, § 4; SDC 1939, § 28.0901; SL 1941, ch 130; SL 1984, ch 207, § 70.



§ 31-28-6 Warning signs at points of danger--Maintenance--Violation as misdemeanor.

31-28-6. Warning signs at points of danger--Maintenance--Violation as misdemeanor. The public board or officer whose duty it is to repair or maintain any public highway shall erect and maintain at points in conformity with standard uniform traffic control practices on each side of any sharp turn, blind crossing, or other point of danger on such highway, except railway crossings marked as required in § 31-28-7, a substantial and conspicuous warning sign. The sign shall be on the right-hand side of the highway approaching such point of danger. Failure to comply with the provisions of this section is a Class 1 misdemeanor.

Source: SL 1923, ch 284, § 4; SDC 1939, §§ 28.0901, 28.9903; SL 1941, ch 130; SDCL § 31-28-9; SL 2010, ch 145, § 137.



§ 31-28-7 Railway crossing signs--Maintenance--Violation as misdemeanor.

31-28-7. Railway crossing signs--Maintenance--Violation as misdemeanor. The public board or officer whose duty it is to repair or maintain any public highway shall erect and maintain at points in conformity with standard uniform traffic control practices on each side of the place at which a highway crosses an operational railway track or right-of-way, except within the limits of municipalities, a standard railroad advance warning sign. The sign shall be on the right-hand side of the highway approaching such crossing and at a distance from the crossing as the department or other controlling body shall direct. Any legally abandoned or nonoperational track which is crossed by a public highway and at which the crossing has been properly marked as a railway grade crossing may be marked with a supplemental sign, meeting uniform traffic control practices, to inform drivers of vehicles identified in § 32-29-5 that a stop is not required at that crossing. Failure to comply with the provisions of this section is a Class 1 misdemeanor.

Source: SL 1923, ch 284, § 4; SDC 1939, § 28.9903; SDC 1939, § 28.0901 as added by SL 1941, ch 130; SDCL § 31-28-9; SL 1981, ch 228, § 1; SL 2010, ch 145, § 138.



§ 31-28-7.1 "Legally abandoned" and "nonoperational" track defined.

31-28-7.1. "Legally abandoned" and "nonoperational" track defined. For the purpose of § 31-28-7, legally abandoned track is any section of railway track on which formal legal abandonment proceedings have been completed. For the purpose of §§ 31-28-7, 31-28-7.2, and 32-29-5, nonoperational track is any section of railway track on which there has been no traffic for the previous three months and there is no prospect of traffic in the near future.

Source: SL 1981, ch 228, § 3.



§ 31-28-7.2 Notice of nonoperational track becoming operational.

31-28-7.2. Notice of nonoperational track becoming operational. If a nonoperational track becomes operational, the operator of that railroad shall, not less than thirty days prior to operating on the track, cause public notice to be given thereof, by publication in each newspaper published in each county in which the operator intends to operate, once each week for four consecutive weeks, notifying the public of the date on which operations shall begin. The operator shall also notify each school superintendent in those counties in writing of the commencement of operations.

Source: SL 1981, ch 228, § 4.



§ 31-28-8 Erection of unofficial signs prohibited--Misdemeanor--Emergencies--Approval by Department of Transportation.

31-28-8. Erection of unofficial signs prohibited--Misdemeanor--Emergencies--Approval by Department of Transportation. It shall be a Class 1 misdemeanor to erect or display any sign endangering the public or other guide or warning signs upon the trunk highway system except in case of emergency or when approved by the Department of Transportation.

Source: SL 1919, ch 333, § 53; SL 1923, ch 284, § 4; SDC 1939, §§ 28.0901, 28.9903; SL 1941, ch 130; SDCL, § 31-28-9.



§ 31-28-10 Marking intrastate and interstate highways--Uniformity--Conformity with other states.

31-28-10. Marking intrastate and interstate highways--Uniformity--Conformity with other states. The department may classify, designate, and mark both intrastate and interstate highways lying within the boundaries of this state and provide a uniform system of marking and signing the highways under the jurisdiction of this state. The system of marking and signing shall correlate with and so far as possible conform to the system adopted in other states.

Source: SL 1929, ch 251, § 58; SDC 1939, § 44.0359; SL 2010, ch 145, § 139.



§ 31-28-10.1 Standards for supplemental guide signs--Rules--Definition.

31-28-10.1. Standards for supplemental guide signs--Rules--Definition. The Transportation Commission shall promulgate rules pursuant to chapter 1-26 and consistent with the manual on uniform traffic control devices governing standards for supplemental guide signs on the interstate highway system. The rules shall set forth qualifying facility criteria; application procedures; sign content, size, location, and spacing restrictions; erection requirements; and message priority. For the purposes of §§ 31-28-10.1 to 31-28-10.3, inclusive, a supplemental guide sign is any official sign erected on the right-of-way to provide guidance for the motorist to traffic generators.

Source: SL 1979, ch 200, §§ 1, 2; SL 1987, ch 210, § 14.



§ 31-28-10.2 Safety as prime consideration in supplemental guide signs--Traffic generating capacity secondary.

31-28-10.2. Safety as prime consideration in supplemental guide signs--Traffic generating capacity secondary. The Transportation Commission shall give priority consideration to highway safety factors before approval of any application for a supplemental guide sign. Secondary consideration shall only be given to criteria relating to the traffic generating capacity of the facility or institution making application for the supplemental signing.

Source: SL 1979, ch 200, § 4.



§ 31-28-10.3 Supplemental guide signs for smaller institutions.

31-28-10.3. Supplemental guide signs for smaller institutions. In establishing standards pursuant to § 31-28-10.1 the Transportation Commission may not restrict the availability of these supplemental guide signs to four-year degree granting institutions, nor may it establish enrollment criteria that restricts the eligibility of smaller educational institutions.

Source: SL 1979, ch 200, § 3.



§ 31-28-11 Markings to conform to uniform national signing standards on streets and roads constructed with federal aid.

31-28-11. Markings to conform to uniform national signing standards on streets and roads constructed with federal aid. On any street or road constructed with federal aid, the location, form, character of informational regulatory warning signs, curb and pavement, or other markings and traffic signals, shall conform to uniform national signing standards.

Source: SL 1945, ch 121; SDC Supp 1960, § 28.0904-1; SL 1984, ch 207, §§ 7, 71.



§ 31-28-12 Markings on highways under commissioners' jurisdiction--Distances between third class municipalities--Cost of markings.

31-28-12. Markings on highways under commissioners' jurisdiction--Distances between third class municipalities--Cost of markings. Each board of county commissioners shall erect and maintain substantial guideposts at convenient intervals along all public highways under its jurisdiction not within the boundaries of any municipality, which guideposts shall show in plain letters thereon the directions and distances to the next municipality on either side of the point where such guidepost is located. The cost of erecting such guideposts shall be paid from the county general fund.

Source: SL 1913, ch 230; RC 1919, § 5902; SDC 1939, § 12.2901; SL 1980, ch 211, § 1.



§ 31-28-13 Markings by local authorities--Local regulations not enforceable in absence of sign--Location and legibility of sign.

31-28-13. Markings by local authorities--Local regulations not enforceable in absence of sign--Location and legibility of sign. Local authorities in their respective jurisdictions may cause appropriate signs to be erected and maintained, designating residence and business districts, highway and steam or interurban railway grade crossing, and such other signs as may be deemed necessary to carry out the provisions of chapters 32-14, 32-22, and 32-25 to 32-31, inclusive, and such additional signs as may be appropriate to give notice of local parking and other special regulations. Local parking and other special regulations shall not be enforceable against an alleged violator if, at the time and place of the alleged violation, an appropriate sign giving notice thereof is not in proper position and sufficiently legible to be seen by an ordinarily observant person.

Source: SL 1929, ch 251, § 59; SDC 1939, § 44.0360.



§ 31-28-14 Unauthorized signs, markers, and signals prohibited--Authorization to organization.

31-28-14. Unauthorized signs, markers, and signals prohibited--Authorization to organization. No unauthorized person may erect or maintain upon any highway, any warning or direction sign, marker, signal, or light in imitation of any official sign, marker, signal, or light erected under the provisions of this chapter. No person may erect or maintain upon any highway any traffic or highway sign or signal bearing thereon any commercial or political campaign advertising. Nothing in this section prohibits the erection or maintenance of any sign, marker, or signal bearing thereon the name of an organization authorized to erect the sign, marker, or signal by the department or any local authority as defined in this chapter.

Source: SL 1929, ch 251, § 60; SDC 1939, § 44.0361; SL 2010, ch 145, § 140; SL 2011, ch 137, § 1.



§ 31-28-15 Repealed.

31-28-15. Repealed by SL 1984, ch 207, § 72



§ 31-28-16 Arterial highways--Right-of-way--Violation as misdemeanor.

31-28-16. Arterial highways--Right-of-way--Violation as misdemeanor. The department and boards of county commissioners may designate certain state and county highways, or portions thereof, as preferential or arterial highways. The traffic upon any highway so designated shall have the right-of-way. Failure to comply with the provisions of this section is a Class 2 misdemeanor.

Source: SL 1927, ch 136, §§ 1, 3; SDC 1939, §§ 28.0902, 28.9904; SDCL § 31-28-18; SL 1967, ch 114; SL 2010, ch 145, § 141.



§ 31-28-17 Hazardous intersections--Railroad crossings--Warning signs--Violation as misdemeanor.

31-28-17. Hazardous intersections--Railroad crossings--Warning signs--Violation as misdemeanor. Except within the limits of a municipality, the department and county commissioners may designate any hazardous intersection as a stop intersection, and designate any railroad crossing as a stop crossing. The intersections and railroad crossings shall be designated by placing a stop sign at the point of stop. The sign to be preceded by a warning sign so as to give warning of stop. Failure to stop at the point of stop of such intersections and railroad crossings is a Class 2 misdemeanor.

Source: SL 1927, ch 136, §§ 2, 3; SDC 1939, §§ 28.0902, 28.9904; SDCL § 31-28-18; SL 1967, ch 114; SL 1980, ch 211, § 2; SL 2010, ch 145, § 142.



§ 31-28-19 Markings resembling official signs--Obscuring official sign--Violation as misdemeanor.

31-28-19. Markings resembling official signs--Obscuring official sign--Violation as misdemeanor. No person may place, maintain, or display upon or in view of any highway any unauthorized sign, signal, marking, or device which purports to be or is an imitation of or resembles an official traffic control device or railroad sign or signal, which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of any official traffic control device or any railroad sign or signal. A violation of this section is a Class 2 misdemeanor.

Source: SL 1963, ch 274, §§ 4 (1), 6; SDCL § 31-28-24; SL 2010, ch 145, § 143.



§ 31-28-20 Commercial or political campaign advertising--Violation as misdemeanor.

31-28-20. Commercial or political campaign advertising--Violation as misdemeanor. No person may place or maintain nor may any public authority permit upon any highway or public right-of-way any traffic sign or signal bearing any commercial or political campaign advertising. A violation of this section is a Class 2 misdemeanor.

Source: SL 1963, ch 274, §§ 4 (2), 6; SDCL § 31-28-24; SL 2010, ch 145, § 144; SL 2011, ch 137, § 2.



§ 31-28-21 Signs on private property.

31-28-21. Signs on private property. The provisions of § 31-28-19 and 31-28-20 do not prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

Source: SL 1963, ch 274, § 4 (3); SL 2010, ch 145, § 145.



§ 31-28-22 Prohibited sign as nuisance.

31-28-22. Prohibited sign as nuisance. Every sign, signal, marking, or device prohibited by §§ 31-28-19 and 31-28-20 is hereby declared to be a public nuisance, and the Department of Transportation or local authorities within their respective jurisdictions shall remove the sign, signal, marking, or device or cause it to be removed immediately. The removal may be done without notice.

Source: SL 1963, ch 274, § 4 (4); SL 2001, ch 160, § 2; SL 2011, ch 137, § 3.



§ 31-28-23 Tampering, molesting, or interfering with markers, signs, or control devices--Violation as misdemeanor--Liability for costs.

31-28-23. Tampering, molesting, or interfering with markers, signs, or control devices--Violation as misdemeanor--Liability for costs. No person may, without lawful authority, attempt or actually alter, deface, injure, knock down, remove, or in any manner molest or interfere with any official highway marker, sign, guide board, traffic-control device, interstate highway gate, or any railroad sign or signal, barrier, warning device, or sign erected in connection with highway maintenance or construction activities. A violation of this section is a Class 1 misdemeanor. Any person who violates this section is responsible for the cost of repairing or replacing such markers, signs, signals, barriers, or devices.

Source: SL 1963, ch 274, §§ 5, 6; SDCL, § 31-28-24; SL 1984, ch 207, § 73; SL 1996, ch 188, § 3; SL 2001, ch 160, § 1; SL 2006, ch 130, § 12.



§ 31-28-23.1 Civil penalty for tampering, removing, or interfering with highway marker, sign, or control device.

31-28-23.1. Civil penalty for tampering, removing, or interfering with highway marker, sign, or control device. In addition to any damages and penalties provided by § 31-28-23, any person who is convicted of the offense of intentionally tampering, removing, or interfering with any official highway marker, sign, or control device pursuant to § 31-28-23 is subject to a civil penalty, to be set by the court, not to exceed two thousand dollars. Any civil penalty collected pursuant to this section shall be distributed to the state or the political subdivision with jurisdiction on the involved highway.

Source: SL 2014, ch 135, § 1.



§ 31-28-25 Traffic light control.

31-28-25. Traffic light control. Nothing in §§ 31-28-19 to 31-28-24, inclusive, limits the existing authority of South Dakota law enforcement officers in the performance of their duties involving traffic light control.

Source: SL 1963, ch 274, § 7; SL 2010, ch 145, § 146.



§ 31-28-26 , 31-28-27. Repealed.

31-28-26, 31-28-27. Repealed by SL 1984, ch 207, §§ 74, 75



§ 31-28-28 Unauthorized possession of official signs or markers as misdemeanor.

31-28-28. Unauthorized possession of official signs or markers as misdemeanor. No person may possess any sign, guide board, mileage post, signal, or marker erected by the state or by any governmental subdivision unless obtained in a legal manner. A violation of this section is a Class 1 misdemeanor.

Source: SL 1977, ch 245; SL 1984, ch 207, § 76.



§ 31-28-29 Activities of technical professionals not limited.

31-28-29. Activities of technical professionals not limited. Nothing in this chapter limits the practice and activity of a professional licensed pursuant to chapter 36-18A, performing his or her professional duties.

Source: SL 2001, ch 160, § 4; SL 2010, ch 145, § 147.






Chapter 29 - Highway Beautification And Regulation Of Advertising

§ 31-29-1 Billboards near cemetery--Violation as misdemeanor.

31-29-1. Billboards near cemetery--Violation as misdemeanor. It is a Class 2 misdemeanor for any person to erect or construct along the streets or highways adjoining any cemetery, or within three hundred feet of any cemetery, any billboard, advertising sign, or unsightly object without first obtaining the written consent of the proper officers of the municipality, or township, and of the proper officers or persons having charge and control of such cemetery. However, the street or highway may be marked to designate an automobile route, or for other public purposes, if done in a neat and attractive manner.

Source: SDC 1939, §§ 28.0905, 28.9905; SDCL § 31-29-3; SL 1992, ch 60, § 2; SL 2010, ch 145, § 148.



§ 31-29-2 Obstruction of highway or to vision--Violation as misdemeanor.

31-29-2. Obstruction of highway or to vision--Violation as misdemeanor. It is a Class 2 misdemeanor for any person, corporation, or association, to place or maintain, or cause to be placed or maintained, any advertising sign, device, display, building, or structure on any of the public highways of the state. Except within municipalities, it is a Class 2 misdemeanor for any person, corporation, or association to place or maintain, or cause to be placed or maintained, any device, display, or obstruction to vision, along or adjacent to any of the public highways of the state where the device, display, or obstruction to vision, constitutes a hazard to highway traffic at any main crossing or intersection, horizontal or vertical curve or railroad crossing, as deemed hazardous by the authority in charge of the maintenance of the highway.

Source: SL 1925, ch 186, §§ 1, 3; SDC 1939, §§ 28.0906, 28.9905; SL 1941, ch 131; SDCL § 31-29-3; SL 2010, ch 145, § 149.



§ 31-29-4 to 31-29-7. Repealed.

31-29-4 to 31-29-7. Repealed by SL 1979, ch 202, § 20



§ 31-29-8 Repealed.

31-29-8. Repealed by SL 2010, ch 145, § 150.



§ 31-29-9 to 31-29-11. Repealed.

31-29-9 to 31-29-11. Repealed by SL 1979, ch 202, § 20



§ 31-29-12 Rest areas and facilities--Commercial accommodations prohibited.

31-29-12. Rest areas and facilities--Commercial accommodations prohibited. The Department of Transportation may acquire and improve strips of land necessary for acquisition of publicly owned and controlled rest areas and sanitary and other facilities within or adjacent to the highway right-of-way reasonably necessary to accommodate the traveling public. However, the Transportation Commission may not expend any funds for the acquisition, construction or improvement of hotels, motels, restaurants, or other accommodations of like nature.

Source: SL 1966, ch 85, § 2; SL 1974, ch 204, § 1; SL 2010, ch 145, § 151.



§ 31-29-13 Interest in land acquired--Acquisition by gift, purchase, exchange, or condemnation.

31-29-13. Interest in land acquired--Acquisition by gift, purchase, exchange, or condemnation. The interest in any land authorized to be acquired and maintained under § 31-29-12 may be the fee simple or any lesser interest, as determined by the department. The acquisition may be by gift, purchase, exchange, or by condemnation pursuant to the procedures provided by either §§ 31-19-1 to 31-19-21, inclusive, for the condemnation of real property by the department, or chapter 21-35.

Source: SL 1966, ch 85, § 3; SL 2010, ch 145, § 152.



§ 31-29-14 Repealed.

31-29-14. Repealed by SL 2010, ch 145, § 153.



§ 31-29-15 Repealed.

31-29-15. Repealed by SL 1977, ch 246, § 22



§ 31-29-16 to 31-29-23. Repealed.

31-29-16 to 31-29-23. Repealed by SL 1979, ch 202, § 20



§ 31-29-24 , 31-29-25. Repealed.

31-29-24, 31-29-25. Repealed by SL 1973, ch 192, § 16



§ 31-29-26 Repealed.

31-29-26. Repealed by SL 1979, ch 202, § 20



§ 31-29-27 , 31-29-28. Repealed.

31-29-27, 31-29-28. Repealed by SL 1973, ch 192, § 16



§ 31-29-29 , 31-29-30. Repealed.

31-29-29, 31-29-30. Repealed by SL 1979, ch 202, § 20



§ 31-29-31 to 31-29-38. Repealed.

31-29-31 to 31-29-38. Repealed by SL 1976, ch 20, § 14



§ 31-29-39 to 31-29-41.1. Repealed.

31-29-39 to 31-29-41.1. Repealed by SL 1979, ch 202, § 20



§ 31-29-42 Repealed.

31-29-42. Repealed by SL 1973, ch 192, § 16



§ 31-29-43 to 31-29-48. Repealed.

31-29-43 to 31-29-48. Repealed by SL 1977, ch 246, § 22



§ 31-29-49 Repealed.

31-29-49. Repealed by SL 1973, ch 192, § 16



§ 31-29-50 to 31-29-58. Repealed.

31-29-50 to 31-29-58. Repealed by SL 1977, ch 246, § 22



§ 31-29-59 Maps, directories, and pamphlets at rest areas--Information centers.

31-29-59. Maps, directories, and pamphlets at rest areas--Information centers. In order to provide information to the traveling public, the Office of Tourism may maintain maps and permit informational directories and advertising pamphlets to be made available at safety rest areas, and may establish information centers at safety rest areas for the purpose of informing the public of places of interest within the state and providing other information as may be considered desirable.

Source: SL 1966, ch 87, § 5; SL 1967, ch 118, § 11; SL 2010, ch 145, § 154.



§ 31-29-60 Compensation for removal of nonconforming signs--Federal contributions.

31-29-60. Compensation for removal of nonconforming signs--Federal contributions. Despite any provision in §§ 31-29-17 to 31-29-48, inclusive, to the contrary, no sign, display, or device may be required to be removed unless at the time of removal there are sufficient funds appropriated and available to pay the affected parties the just compensation required by §§ 31-29-50 to 31-29-56, inclusive, after due allowance for any contribution which may be available from the federal government, and if the latter contribution is available for immediate payment.

Source: SL 1967, ch 118, § 12; SL 2010, ch 145, § 155.



§ 31-29-61 Legislative policy on outdoor advertising along interstate and primary highways.

31-29-61. Legislative policy on outdoor advertising along interstate and primary highways. The Legislature, recognizing the public investment in highways and in justification of these expenditures, particularly the cost of maintenance which is borne wholly by state funds, finds and declares that it is the policy of this state that the erection and maintenance of outdoor advertising in areas adjacent to the right-of-way of the interstate and primary systems within this state shall be regulated in accordance with the terms of this chapter. All outdoor advertising determined to be nonconforming to the requirements of this chapter shall be subject to removal.

Source: SL 1977, ch 246, § 1; SL 1979, ch 202, § 5.



§ 31-29-62 Definition of terms.

31-29-62. Definition of terms. Terms used in §§ 31-29-61 to 31-29-87, inclusive, unless the context otherwise requires, mean:

(1) "Abandoned sign," a sign or sign structure that is blank, obliterated or displays obsolete advertising material for a period in excess of twelve continuous months;

(2) "Advertising area," the area of the sign face including border and trim, but not supports or aprons;

(3) "Blank sign," a sign that is void of advertising material;

(4) "Department," the South Dakota State Department of Transportation;

(5) "Directional information," route markers, mileage markers, directions to on-site location and information sufficient to guide a traveling motorist to a specific facility;

(6) "Directional sign," a sign designated, described and authorized by 23 U.S.C. § 131(c)(1) and the rules and regulations promulgated thereunder as of July 1, 1979;

(7) "Information center," an area or site established and maintained at safety rest areas for the purpose of informing the public of places of interest within the state and providing such other information as the Department of Tourism may consider desirable;

(8) "Interstate system," that portion of the national system of interstate and defense highways located within this state, as officially designated, or as may hereafter be so designated, by the state Department of Transportation and approved by the United States secretary of transportation, pursuant to the provisions of Title 23, United States Code;

(9) "Obliterated sign," a sign that is totally or partially painted out so as not to identify a particular product, service or facility;

(10) "Obsolete advertising material," material advertising a product or service no longer in use or available;

(11) "On-premise sign," a sign identifying an establishment's activities, products or services conducted or available on the property upon which it is located and signs advertising the sale or lease of the property upon which they are located;

(12) "Outdoor advertising," any outdoor sign, display, device, light, figure, drawing, painting, message, plaque, poster, or billboard, which is designed, intended or used to advertise or inform, any part of the advertising or information contents of which is visible from any place on the main-traveled way of the interstate or primary systems;

(13) "Primary system," that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the state department of transportation, and approved by the United States secretary of transportation, pursuant to the provisions of Title 23, United States Code;

(14) "Quadrant of an interstate interchange," one of the four quarters created by the intersection of an interstate highway and a crossroad that is not part of the interstate system;

(15) "Safety rest area," an area or site established and maintained within or adjacent to the right-of-way by or under public supervision or control, for the convenience of the traveling public;

(16) "Service road," a graded and surfaced road providing public access to property within two thousand five hundred feet of an interstate highway centerline;

(17) "Specific or defined area," an economic area that would suffer substantial economic hardship by the removal of any directional sign, display, or device, providing directional information about goods and services in the interest of the traveling public;

(18) "Tourist oriented directional sign, display or device providing directional information about goods and services in the interest of the traveling public," any sign, display, or device giving directional information pertaining to rest stops, food services, lodging, campgrounds, gasoline and automotive services, and natively produced handicraft goods, and informing the traveling public of highway route mileage and site location and reference. Such directional information shall be in existence on such signs as of May 5, 1976;

(19) "Urban area," as defined by 23 U.S.C. § 101; and

(20) "Zoned commercial or industrial areas," those areas which are zoned commercial or industrial pursuant to Title 11.
Source: SL 1977, ch 246, § 2; SL 1979, ch 202, § 6; SL 1986, ch 240, § 1; SL 1991, ch 235, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 59; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 31-29-63 Advertising prohibited within specified distances of main-traveled way--Exceptions.

31-29-63. Advertising prohibited within specified distances of main-traveled way--Exceptions. No outdoor advertising may be erected within six hundred sixty feet of the nearest edge of the right-of-way and visible from the main-traveled way or beyond six hundred sixty feet of the nearest edge of the right-of-way visible from the main-traveled way, located outside an urban area and erected with the purpose of its message being read from the main-traveled way of the interstate or primary systems except the following:

(1) Directional and official signs and notices, as defined by subdivision 31-29-62(6);

(2) Signs, displays, and devices advertising the sale or lease of property upon which they are located;

(3) Signs, displays, and devices advertising activities conducted on the property upon which they are located;

(4) Signs, displays, and devices located in areas which are designated industrial or commercial by local authority as provided by Title 11 and within six hundred sixty feet of an interstate or primary highway;

(5) Signs, displays, and devices located in unzoned industrial or commercial areas as provided by this chapter and within six hundred sixty feet of an interstate or primary highway;

(6) Signs, including both official public, and private business signs, for which the department shall make a uniform charge, giving specific information in the interest of the traveling public located within the rights-of-way of the interstate and primary systems in areas at appropriate distances from interchanges or intersections on such systems, the location of which shall be determined by the department, any provision of chapter 31-28 or of this chapter to the contrary notwithstanding;

(7) Signs lawfully in existence on October 22, 1965, determined by the State Transportation Commission to be landmark signs, including signs on farm structures or natural surfaces, of historic or artistic significance, the preservation of which would be consistent with the purposes of this chapter;

(8) Warning signs placed by public utilities for the protection of underground utility cables;

(9) Signs exempt from removal in certain defined areas that are in the specific interest of the traveling public and have qualified for an economic hardship exemption pursuant to § 31-29-80; or

(10) Signs, displays, and devices advertising the distribution of nonprofit organizations of free coffee to individuals traveling on the interstate system or the primary system. For the purposes of this subdivision, the term, free coffee, includes coffee for which a donation may be made, but is not required.
Source: SL 1966, ch 87, § 3; SL 1967, ch 118, § 3; SDCL § 31-29-19; SL 1973, ch 192, § 4; SL 1975, ch 195, § 2; SL 1977, ch 246, § 3; SL 1979, ch 202, § 8; SL 2010, ch 145, § 156.



§ 31-29-63.1 Notice to owner to remove nonconforming sign--Removal by department at owner's expense.

31-29-63.1. Notice to owner to remove nonconforming sign--Removal by department at owner's expense. Any advertising sign, display, or device which violates the provisions of this chapter is hereby declared to be unlawful. The Department of Transportation shall give thirty days' written notice by certified mail, to the owner thereof to remove any prohibited sign, display, or device. If the owner fails to act within the thirty days as required by the notice, the department shall cause the sign, display or device to be removed at the owner's expense. If, for any reason, the department is unable to collect the removal costs, it may institute the necessary legal proceedings to recover them.

Source: SL 1979, ch 202, § 18; SL 1987, ch 210, § 15.



§ 31-29-63.2 Abandoned sign--Determination.

31-29-63.2. Abandoned sign--Determination. Any abandoned sign as defined by § 31-29-62 is unlawful and is subject to the provisions of chapter 31-29. The twelve-month period for determining if a sign is abandoned commences upon the department's notification of violation to the sign owner.

Source: SL 1991, ch 235, § 2.



§ 31-29-63.3 "Available for lease" and public service messages.

31-29-63.3. "Available for lease" and public service messages. For the purposes of this chapter, an "available for lease" or other similar message is not considered advertising material. Any public service message is considered advertising material if it is a bona fide public service announcement which encompasses not less than twenty-five percent of the sign face and is the same color as the painted background of the sign face. The public service message may include name and telephone number of the owner.

Source: SL 1991, ch 235, § 3.



§ 31-29-63.4 On-premise signs.

31-29-63.4. On-premise signs. The following are not on-premise signs:

(1) A sale or lease sign which also advertises any product or service not located upon or unrelated to the business of selling or leasing the land on which the sign is located; or

(2) A sign located upon any land which is not an integral part of the advertised activity.
Source: SL 1991, ch 235, § 5.



§ 31-29-64 Advertising prohibited within certain distance of interstate or limited access highway interchanges, intersections at grade, or rest areas--Measurement.

31-29-64. Advertising prohibited within certain distance of interstate or limited access highway interchanges, intersections at grade, or rest areas--Measurement. On interstate highways or limited access primary highways outside municipalities, no outdoor advertising device may be located adjacent to or within five hundred feet of an interchange, intersection at grade or safety rest area. Such five hundred feet shall be measured along such highway from the beginning or ending of pavement widening at the exit from or entrance to the main-traveled way.

Source: SL 1977, ch 246, § 4.



§ 31-29-65 Size standards and criteria.

31-29-65. Size standards and criteria. The standards and criteria for size of outdoor advertising authorized to be erected and maintained in zoned or unzoned commercial or industrial areas adjacent to the interstate and primary highway systems are:

(1) The maximum area of any one sign facing any one direction shall be twelve hundred square feet but which in no instance may exceed thirty feet in height and sixty feet in length including border and trim, but not supports or apron; and

(2) The maximum size limitations provided in subdivision (1) of this section apply to each side of a sign structure; and signs placed back-to-back, side-by-side, or in V-type construction with no more than two displays to each facing. Such sign structure shall be considered as one sign.
Source: SL 1977, ch 246, § 5 (1); SL 1979, ch 202, § 15; SL 2010, ch 145, § 157.



§ 31-29-66 Lighting standards and criteria.

31-29-66. Lighting standards and criteria. The standards and criteria for lighting of outdoor advertising authorized to be erected and maintained in zoned or unzoned commercial or industrial areas adjacent to the interstate and primary highway systems are:

(1) No revolving or rotating beam of light simulating an official emergency device is permitted. Signs with flashing lights of any color are not permitted, except illuminating signs giving such public service information as time, date, or temperature;

(2) External lighting, such as floodlights, thin-line and gooseneck reflectors, is permitted, if it is shielded so as to prevent the direction of rays of light to any part of the main-traveled way;

(3) No lighting is permitted which is of such brilliance or intensity so as to establish glare or reflection which would interfere with the effectiveness of any official traffic control device or official sign or interfere with the motorist's view of traffic conditions; and

(4) A changeable message sign is permitted as an off-premise sign, regardless of the technology used, if the message is changed not more than once every six seconds and if the message is not continuously scrolled.
Source: SL 1977, ch 246, § 5 (2); SL 1997, ch 178, § 1.



§ 31-29-67 Spacing standards and criteria.

31-29-67. Spacing standards and criteria. The standards and criteria for spacing of outdoor advertising authorized to be erected and maintained in zoned or unzoned commercial or industrial areas adjacent to the interstate and primary highway systems are:

(1) Within municipalities signs shall conform to any applicable building codes and ordinances relating to spacing except that no such sign may be located closer than one hundred feet from an existing off-premises sign on a state nonlimited access primary highway and no closer than five hundred feet from any existing off-premise sign on a limited access primary highway or on an interstate highway;

(2) Outside of municipalities no off-premise sign may be erected adjacent to a limited primary access highway or interstate highway closer than five hundred feet, nor adjacent to a nonlimited access highway closer than three hundred feet, to an existing off-premise sign;

(3) Neither inside nor outside of municipalities may any sign be erected or maintained in such a location as to prevent the driver of a vehicle from having an effective view of any official traffic control device applicable to the driver or to approaching, intersecting, or merging traffic and highways within five hundred feet of such sign; and

(4) Double-faced, back-to-back, and V-type signs shall be considered as a single sign structure for purposes of these usages.

The above spacing provisions do not apply to structures separated by buildings or other obstructions in such a manner that only one sign facing located within the above spacing distance is visible from the highway at any one time. The minimum distance between structures shall be measured along the nearest edge of the pavement between points directly opposite the signs along each side of the highway and applies only to structures located on the same side of the highway.

Source: SL 1977, ch 246, § 5 (3); SL 1979, ch 202, § 9; SL 2010, ch 145, § 158.



§ 31-29-67.1 Maintenance of signs.

31-29-67.1. Maintenance of signs. All signs subject to provisions of this chapter shall be maintained structurally safe, clean, and in good repair by the sign owner. Violations are subject to the provisions of this chapter.

Source: SL 1991, ch 235, § 4.



§ 31-29-68 Local zoning authority's determination in lieu of size, lighting, and space controls.

31-29-68. Local zoning authority's determination in lieu of size, lighting, and space controls. If a local zoning authority recognized in Title 11 has made a determination of customary use, concerning the size, lighting, and spacing considerations, the determination shall be in lieu of controls in §§ 31-29-65 to 31-29-67, inclusive.

Source: SL 1977, ch 246, § 6; SL 2010, ch 145, § 159.



§ 31-29-69 Blanket prohibition by local authority not authorized--Reasonableness required.

31-29-69. Blanket prohibition by local authority not authorized--Reasonableness required. Nothing in §§ 31-29-61 to 31-29-83, inclusive, authorizes any local authority to prohibit outdoor advertising throughout its jurisdiction. However, any such regulation and control shall be reasonable and reasonably related to the needs of the business community to adequately and properly advertise its goods and services of benefit to the traveling public.

Source: SL 1977, ch 246, § 9; SL 2010, ch 145, § 160.



§ 31-29-70 Unzoned commercial or industrial area defined--Measurements--Designation terminated after cessation of commercial or industrial activity.

31-29-70. Unzoned commercial or industrial area defined--Measurements--Designation terminated after cessation of commercial or industrial activity. An "unzoned commercial or industrial area," in consideration of the advertising needs of remote rural businesses located outside of municipal corporate limits, shall mean the areas adjacent to an interstate or primary highway within this state which are not zoned by state or local law, regulation, or ordinance, and on which there is located one or more permanent structures devoted to a commercial or industrial activity or on which a commercial or industrial activity is actually conducted, whether or not a permanent structure is located thereon, and the area along the highway extending outward one thousand feet from and beyond the edge of each side of the activity. Each side of the highway shall be considered separately in applying this definition. All measurements shall be from the outer edges of the regularly used buildings, parking lots, storage, or processing and landscaped areas of the commercial or industrial activities, not from the property lines of the activities, and shall be along or parallel to the edge of pavement of the highway. The cessation of the commercial or industrial activity shall terminate the designation of an area as an "unzoned commercial or industrial area" after six months, at which time outdoor advertising therein shall become nonconforming.

Source: SL 1977, ch 246, § 7; SL 1979, ch 202, § 10.



§ 31-29-71 Permit required to maintain sign--Sign without permit as nuisance--Abatement.

31-29-71. Permit required to maintain sign--Sign without permit as nuisance--Abatement. All signs, displays, or devices legally erected and maintained within the control zones established pursuant to this chapter and those signs, displays, or devices that are nonconforming to the controls established pursuant to this chapter may not be maintained unless a permit is obtained from the Department of Transportation. A sign, display, or device erected or maintained without a permit is a public nuisance and subject to abatement by the Department of Transportation.

Source: SL 1977, ch 246, § 8; SL 1985, ch 236, § 2.



§ 31-29-71.1 Fee for permit--Exception.

31-29-71.1. Fee for permit--Exception. Any application for the permit required by § 31-29-71 shall be accompanied by the fee specified by the following schedule:

(1) If the advertising area does not exceed one hundred square feet, the fee is sixteen dollars;

(2) If the area exceeds one hundred square feet but does not exceed three hundred square feet, the fee is twenty-four dollars;

(3) If the area exceeds three hundred square feet but does not exceed five hundred square feet, the fee is thirty-two dollars;

(4) If the area exceeds five hundred square feet but does not exceed seven hundred square feet, the fee is forty dollars;

(5) If the area exceeds seven hundred square feet but does not exceed nine hundred square feet, the fee is forty-eight dollars;

(6) If the area exceeds nine hundred square feet but does not exceed one thousand one hundred square feet, the fee is sixty-four dollars;

(7) If the area exceeds one thousand one hundred square feet, the fee is seventy-two dollars.

A sign less than sixty-five square feet owned and maintained by a church is exempt from the fees under this section.

Source: SL 1985, ch 236, § 3; SL 1986, ch 239; SL 2010, ch 149, § 1.



§ 31-29-71.2 Duration of permit--Renewal--Fee in lieu of property tax.

31-29-71.2. Duration of permit--Renewal--Fee in lieu of property tax. A permit obtained pursuant to § 31-29-71 shall be issued for one year with an effective date from October first through September thirtieth of the following year and shall be renewed annually upon the payment of the fee specified in § 31-29-71.1 without the necessity of a new application. The fees charged are in lieu of all property taxes.

Source: SL 1985, ch 236, § 4; SL 1986, ch 27, § 11.



§ 31-29-71.3 Disposition of fee revenue.

31-29-71.3. Disposition of fee revenue. The funds collected under § 31-29-71.1 shall be placed in the state highway fund.

Source: SL 1985, ch 236, § 5.



§ 31-29-71.4 Certain signs exempt from permit requirement.

31-29-71.4. Certain signs exempt from permit requirement. Any sign, display, or device lawfully erected and maintained pursuant to the provisions of this chapter and included in the exceptions defined in subdivision 31-29-63(1), (2), (3), (6), (7), (8), (9), or (10) is exempt from the requirements of § 31-29-71.

Source: SL 1986, ch 240, § 2.



§ 31-29-71.5 Municipal signs exempt from permit requirement.

31-29-71.5. Municipal signs exempt from permit requirement. Any sign, display, or device located within the corporate limits of a municipality is exempt from the requirements of § 31-29-71.

Source: SL 1986, ch 240, § 3.



§ 31-29-71.6 Conforming permit.

31-29-71.6. Conforming permit. The department may issue a conforming permit for a sign, display, or device erected within a zoned commercial or industrial area acceptable for outdoor advertising purposes as provided in §§ 31-29-71.8 to 31-29-71.12, inclusive, or within an "unzoned commercial or industrial area" as defined in § 31-29-70 if the sign display or device is otherwise lawfully erected and maintained.

Source: SL 1986, ch 240, § 4.



§ 31-29-71.7 Nonconforming permit.

31-29-71.7. Nonconforming permit. The department may issue a nonconforming permit for a sign, display, or device lawfully erected and maintained prior to October 1, 1985, within a zoned commercial or industrial area not acceptable for outdoor advertising purposes as provided in §§ 31-29-71.8 to 31-29-71.12, inclusive.

Source: SL 1986, ch 240, § 5.



§ 31-29-71.8 Criteria for outdoor advertising--Zoned commercial adjacent to interstate system outside municipality.

31-29-71.8. Criteria for outdoor advertising--Zoned commercial adjacent to interstate system outside municipality. Any zoned commercial or industrial area adjacent to the interstate system that is located within one mile from an interstate interchange with a crossroad that is not part of the interstate system and that is outside an incorporated municipality is acceptable for outdoor advertising purposes if the zone meets the following criteria:

(1) The zone is lawfully enacted by the local governmental unit as part of a comprehensive zoning action. Any zone created primarily to permit outdoor advertising structures is not recognized as lawfully enacted for purposes of this section;

(2) The zone is associated with an interstate highway interchange whose center is within three miles of an incorporated municipality or within one mile of a commercial or industrial activity; and

(3) The zone meets the requirement of either § 31-29-71.9 or 31-29-71.10.
Source: SL 1986, ch 240, § 6; SL 2014, ch 136, § 1.



§ 31-29-71.9 Criteria for outdoor advertising--Zoned commercial in quadrant of interstate interchange with no service road.

31-29-71.9. Criteria for outdoor advertising--Zoned commercial in quadrant of interstate interchange with no service road. Any zoned commercial or industrial area in a quadrant of an interstate interchange which has no service road access within two thousand five hundred feet of the interstate or no existing commercial or industrial activity in that quadrant is acceptable for outdoor advertising purposes to the extent it is within the area beginning at the interstate crossroad and extending five hundred and ten feet beyond the prohibited distance specified in § 31-29-64 and it is within one thousand feet of the interstate centerline.

Source: SL 1986, ch 240, § 7.



§ 31-29-71.10 Criteria for outdoor advertising--Zoned commercial in quadrant of interstate interchange with service road.

31-29-71.10. Criteria for outdoor advertising--Zoned commercial in quadrant of interstate interchange with service road. Any zoned commercial or industrial area in a quadrant of an interstate interchange which has service road access within two thousand five hundred feet of the interstate or has an existing commercial or industrial activity in that quadrant is acceptable for outdoor advertising purposes to the extent it is within one mile of the crossroad measured from the centerline of the crossroad and within three thousand five hundred feet of the interstate centerline.

Source: SL 1986, ch 240, § 8.



§ 31-29-71.11 Criteria for outdoor advertising--Zoned commercial adjacent to interstate with municipality.

31-29-71.11. Criteria for outdoor advertising--Zoned commercial adjacent to interstate with municipality. Any zoned commercial or industrial area adjacent to the interstate within an incorporated municipality or further than one mile from an interstate interchange is acceptable for outdoor advertising purposes to the extent it is lawfully enacted by the local governmental unit and it is within the incorporated municipality or within one thousand seven hundred feet of a commercial or industrial activity.

Source: SL 1986, ch 240, § 9.



§ 31-29-71.12 Criteria for outdoor advertising--Zoned commercial adjacent to primary system.

31-29-71.12. Criteria for outdoor advertising--Zoned commercial adjacent to primary system. Any zoned commercial or industrial area adjacent to the primary system is acceptable for outdoor advertising purposes to the extent it is lawfully enacted by the local governmental unit and it is within one mile of an incorporated municipality or within one mile of a commercial or industrial activity.

Source: SL 1986, ch 240, § 10.



§ 31-29-71.13 Commercial or industrial activity.

31-29-71.13. Commercial or industrial activity. For the purposes of this chapter, a "commercial or industrial activity" is an activity generally recognized as commercial or industrial by zoning authorities in the state except outdoor advertising structures; agricultural use including forestry, ranching, grazing, and farming; wayside and fresh produce stands; transient or temporary activities; activities conducted in a building principally used as a residence; activities more than six hundred sixty feet from the nearest edge of the right-of-way; activities not visible from the main traveled way; and railroad tracks and minor sidings.

Source: SL 1986, ch 240, § 11.



§ 31-29-71.14 Applications for permits--Forms provided.

31-29-71.14. Applications for permits--Forms provided. Any applications for permits provided by § 31-29-71 shall be submitted on forms provided by the department. The department may require, with the application, supporting information such as, but not limited to, proof of ownership or proof of legal erection.

Source: SL 1986, ch 240, § 12.



§ 31-29-72 Acquisition of nonconforming signs--Compensation required--Removal not required unless necessary funds available and compensation paid.

31-29-72. Acquisition of nonconforming signs--Compensation required--Removal not required unless necessary funds available and compensation paid. The Department of Transportation may acquire by purchase, gift, or condemnation, and shall pay just compensation upon the removal of signs, displays, and devices made nonconforming by the terms of §§ 31-29-61 to 31-29-83, inclusive, which and insofar as their removal is required by such sections, for all signs, displays, and devices lawfully erected and maintained in this state. Any such removal, by whomever effected, is a taking and appropriation by this state subject to just compensation. Just compensation, in all ways equitably computed and including severance damage, shall be paid, for each such taking and appropriation. Despite any contrary provision in §§ 31-29-61 to 31-29-83, inclusive, or otherwise in law, no outdoor advertising may be required to be removed unless at the time of removal there are sufficient funds, from whatever source, appropriated and immediately available to the state with which to pay the just compensation required under this section, and unless at such time the federal funds required to be contributed to this state under 23 U.S.C. § 131 have also been appropriated and are immediately available to this state. No such sign, display, or device may be removed until just compensation has been fully paid.

Source: SL 1977, ch 246, § 10; SL 1985, ch 236, § 1.



§ 31-29-72.1 Repealed.

31-29-72.1. Repealed by SL 2010, ch 145, § 161.



§ 31-29-72.2 Priority in removal of advertising.

31-29-72.2. Priority in removal of advertising. The secretary of the Department of Transportation shall establish a priority list to be followed in the removal of outdoor advertising pursuant to this chapter. The removal of directional information in the interest of the traveling public shall be the lowest priority on this list.

Source: SL 1979, ch 202, § 17.



§ 31-29-73 Takings requiring compensation.

31-29-73. Takings requiring compensation. Just compensation shall be paid under § 31-29-72 for the following:

(1) The taking from the owner of such sign, display, or device of all right, title, leasehold, and interest in such sign, display, or device, and severance damages as provided by § 31-29-72; and

(2) The taking from the owner of the real property on which the sign, display, or device is located, of the right to erect and maintain signs, displays, and devices thereon; and

(3) The taking from the owners of real property on which the erection and maintenance of such signs, displays, and devices are prohibited by §§ 31-29-61 to 31-29-83, inclusive, of the negative easement so imposed.
Source: SL 1977, ch 246, § 11.



§ 31-29-73.1 Highway fund used to pay for signs removed.

31-29-73.1. Highway fund used to pay for signs removed. The state highway fund may be used to pay just compensation as required pursuant to § 31-29-72 for outdoor advertising signs removed pursuant to this chapter.

Source: SL 1979, ch 202, § 11; SL 1985, ch 237.



§ 31-29-74 Repealed.

31-29-74. Repealed by SL 1979, ch 202, §§ 12, 20



§ 31-29-75 Removal or valuation by amortization schedule prohibited--Owners of signs and property guaranteed just compensation.

31-29-75. Removal or valuation by amortization schedule prohibited--Owners of signs and property guaranteed just compensation. No outdoor advertising sign, display, or device may be removed by an amortization schedule, nor may its value be so determined, and the owners thereof and the owners of the real property on which the same are situated shall be guaranteed just compensation, including through condemnation procedures, as provided in §§ 31-29-61 to 31-29-83, inclusive.

Source: SL 1977, ch 246, § 13.



§ 31-29-76 to 31-29-79. Repealed.

31-29-76 to 31-29-79. Repealed by SL 1979, ch 202, § 20



§ 31-29-80 Repealed.

31-29-80. Repealed by SL 2010, ch 145, § 162.



§ 31-29-80.1 Directional sign program.

31-29-80.1. Directional sign program. The transportation commission shall promulgate rules, pursuant to chapter 1-26, to provide for a directional sign program to provide directional information on the right-of-way on the interstate and primary highway system for any business establishment, including any attraction, offering goods and services in the interest of the traveling public. The rules shall be developed in conformance with the manual on uniform traffic control devices and shall address permit application criteria; sign message and types of qualifying services; hours and periods of operation; qualifying distance to services; business sign priority; sign and panel locations and spacing; number and priority of signs per panel; sign and panel composition, size and color requirements; legend requirements; exit ramp sign size, spacing and message content; covering or removal of business signs; and erection and maintenance of signs and panels.

Source: SL 1979, ch 201, § 1; SL 1987, ch 210, § 16; SL 1991, ch 236; SL 2013, ch 133, § 1.



§ 31-29-80.2 Funding of directional sign program.

31-29-80.2. Funding of directional sign program. The Department of Transportation may use federal aid interstate and primary funds and state highway funds to participate in the cost and erection of such signs. The department may also receive and expend money furnished by the firm whose name or logo is displayed on the sign to cover the cost of the business sign. The Transportation Commission may adopt rules pursuant to chapter 1-26 to establish a uniform annual assessment and initial fee to the advertiser to cover the cost of maintaining and erecting such signs. All fees and assessments pursuant to this section shall be credited to the state highway fund.

Source: SL 1979, ch 201, § 2; SL 1987, ch 210, § 17.



§ 31-29-80.3 Standards for directional signs submitted to federal government--Rules.

31-29-80.3. Standards for directional signs submitted to federal government--Rules. The secretary of the Department of Transportation shall submit standards to the United States Department of Transportation for allowing off of the right-of-way directional and official signs as authorized pursuant to 23 U.S.C. § 131(c)(1) and 23 CFR, Part 750, Subpart (B). The Transportation Commission shall promulgate rules pursuant to chapter 1-26 to establish criteria and selection methods in conformance with 23 CFR, Part 750, Subpart (B). The rules shall set forth permit application requirements; qualifying directional and official signs; eligibility criteria and standards; sign size, number, location, lighting, and spacing restrictions; sign message content; and erection and maintenance criteria and standards.

Source: SL 1979, ch 201, § 3; SL 1987, ch 210, § 18.



§ 31-29-80.4 Procedure for authorizing directional signs--Compliance with rules.

31-29-80.4. Procedure for authorizing directional signs--Compliance with rules. The secretary of the Department of Transportation shall establish a program whereby an individual who qualifies for the sign authorized pursuant to § 31-29-80.3 may petition for a location and be given clearance to erect a sign that conforms to the national standards for directional and official signs pursuant to 23 CFR, Part 750, Subpart (B). The signs erected pursuant to this section shall be installed and maintained by the owner in compliance with the rules of the Transportation Commission.

Source: SL 1979, ch 201, § 4; SL 1987, ch 210, § 19.



§ 31-29-80.5 Attraction defined.

31-29-80.5. Attraction defined. For the purposes of § 31-29-80.1, the term, attraction, means a business establishment of regional significance with the primary purpose of providing amusement, historical, cultural, or leisure activity to the public and has restroom facilities and drinking water and adequate parking accommodations.

Source: SL 2013, ch 133, § 2.



§ 31-29-81 Repealed.

31-29-81. Repealed by SL 1979, ch 202, § 20



§ 31-29-82 Repair of sign permitted until actual removal--Maximum expenditure.

31-29-82. Repair of sign permitted until actual removal--Maximum expenditure. A sign, display, or device not required to be removed, or until the time of actual removal, may be used and may be repaired if the expense of ordinary and customary maintenance, does not exceed fifty percent of the depreciated value of the sign or if the same has not been damaged beyond fifty percent of its depreciated value by an act of God.

Source: SL 1977, ch 246, § 14; SL 1979, ch 202, § 14.



§ 31-29-83 Commercial activities in rest areas or information centers prohibited--Exception.

31-29-83. Commercial activities in rest areas or information centers prohibited--Exceptions. Nothing in §§ 31-29-61 to 31-29-83, inclusive, authorizes the state or any political subdivision to operate or maintain, directly or indirectly, any commercial activity in any safety rest area or information center. This section does not apply to a vending facility, vending soft drinks only, operated for the benefit of visually impaired vendors licensed by the Division of Service to the Blind and Visually Impaired or to a vending facility vending newspapers only. The Transportation Commission may promulgate rules pursuant to chapter 1-26 to establish a form upon which a newspaper vendor may apply for the placement of a vending machine; to establish provisions and standards for the location, operation, and maintenance of vending machines so as not to interfere with the use of the rest area or information center by the traveling public; and to maintain the orderly appearance of the vending facility.

Source: SL 1977, ch 246, § 21; SL 1984, ch 211, § 2; SL 1986, ch 237, § 2; SL 1989, ch 21, § 152; SL 2010, ch 145, § 163; SL 2013, ch 129, § 2.



§ 31-29-84 to 31-29-87. Repealed.

31-29-84 to 31-29-87. Repealed by SL 1991, ch 235, §§ 6 to 9






Chapter 30 - Junk Yards Along Highways

§ 31-30-1 Regulation of junk yards adjacent to interstate and primary highways--Nonconforming junk yards as public nuisances.

31-30-1. Regulation of junk yards adjacent to interstate and primary highways--Nonconforming junk yards as public nuisances. For the purpose of promoting the public safety, health, welfare, convenience, and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, it is hereby declared to be in the public interest to regulate and restrict the establishment, operation, and maintenance of junk yards in areas adjacent to the interstate and primary systems within this state. The Legislature hereby finds and declares that junk yards which do not conform to the requirements of this chapter are public nuisances.

Source: SL 1966, ch 86, § 2.



§ 31-30-2 Definitions.

31-30-2. Definitions. Terms in this chapter mean:

(1) "Junk," old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material;

(2) "Automobile graveyard," any establishment or place of business which is maintained, used, or operated, for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts;

(3) "Junk yard," an establishment or place of business that is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard. The term includes garbage dumps and sanitary fills;

(4) "Interstate system," that portion of the national system of interstate and defense highways located within this state, as officially designated, or as may hereafter be so designated, by the department, and approved by the United States secretary of transportation, pursuant to the provisions of Title 23, United States Code;

(5) "Primary system," that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the department and approved by the United States secretary of transportation pursuant to the provisions of Title 23, United States Code;

(6) "Department," the South Dakota Department of Transportation.
Source: SL 1966, ch 86, § 3; SL 2010, ch 145, § 164.



§ 31-30-3 Nonconforming junk yards prohibited--Proximity to highway--Screening.

31-30-3. Nonconforming junk yards prohibited--Proximity to highway--Screening. No person may establish, operate, or maintain a junk yard, any portion of which is within one thousand feet of the nearest edge of the right-of-way of any interstate or primary highway, except the following:

(1) Those which are screened by natural objects, plantings, fences, or other appropriate means so as to be obscured from the main-traveled way of the system;

(2) Those located within areas which are zoned for industrial use under authority of law;

(3) Those located within unzoned industrial areas, which areas shall be determined from actual land uses as defined by the Transportation Commission by rules adopted pursuant to chapter 1-26;

(4) Those which are not visible from the main-traveled way of the system.
Source: SL 1966, ch 86, § 4; SL 1987, ch 210, § 20.



§ 31-30-4 Screening preexisting junk yards.

31-30-4. Screening preexisting junk yards. Any junk yard lawfully in existence on February 14, 1966, which is within one thousand feet of the nearest edge of the right-of-way and visible from the main-traveled way of any highway on the interstate or primary system, shall be screened, if feasible, by the Department of Transportation or by the owner under the rules adopted by the Transportation Commission pursuant to chapter 1-26, at locations on the highway right-of-way or in areas acquired for such purposes outside the right-of-way so as to be obscured from the main-traveled way of such highways.

Source: SL 1966, ch 86, § 5; SL 1987, ch 210, § 21.



§ 31-30-5 Rules respecting screening.

31-30-5. Rules respecting screening. The Transportation Commission may adopt rules, pursuant to chapter 1-26, governing the location, planting, construction, and maintenance, including the materials used in screening or fencing required by this chapter.

Source: SL 1966, ch 86, § 6; SL 1987, ch 210, § 22.



§ 31-30-6 Acquisition of junk yards that cannot be screened.

31-30-6. Acquisition of junk yards that cannot be screened. If the department determines that the topography of the land adjoining the highway does not permit adequate screening of a junk yard or the screening of the junk yard would not be economically feasible, the department may acquire by gift, purchase, exchange, or condemnation in the same manner as it may by law acquire property or property rights, interest in any land necessary to secure the relocation, removal, or disposal of the junk yards. The department may pay for the costs of relocation, removal, or disposal of the junk yard.

Source: SL 1966, ch 86, § 7; SL 2010, ch 145, § 165.



§ 31-30-7 Acquisition of land to provide screening.

31-30-7. Acquisition of land to provide screening. If the department determines that it is in the best interest of the state, the department may acquire any land, or interests in land, as may be necessary to provide adequate screening of a junk yard.

Source: SL 1966, ch 86, § 7; SL 2010, ch 145, § 166.



§ 31-30-8 Acquisition of land for relocation where adequate screening not feasible.

31-30-8. Acquisition of land for relocation where adequate screening not feasible. The department may acquire by gift, purchase, exchange, or condemnation from the owner, interest in any land necessary to secure the relocation, removal, or disposal of the following junk yards if it determines that the topography of the land adjoining the highway does not permit adequate screening of the junk yard or the screening of the junk yard would not be practical:

(1) Those lawfully in existence on October 22, 1965;

(2) Those lawfully along any highway made a part of the interstate or primary system on or after October 22, 1965, and before January 1, 1968; and

(3) Those lawfully established on or after January 1, 1968.
Source: SL 1966, ch 86, § 8; SL 2010, ch 145, § 167.



§ 31-30-9 Injunction to abate nuisance.

31-30-9. Injunction to abate nuisance. The department may apply for an injunction to abate any nuisance arising from a violation of the provisions of this chapter.

Source: SL 1966, ch 86, § 9; SL 2010, ch 145, § 168.



§ 31-30-9.1 Repealed.

31-30-9.1. Repealed by SL 1989, ch 254, § 2



§ 31-30-10 Expenditure of funds for regulation of junk yards.

31-30-10. Expenditure of funds for regulation of junk yards. The department may expend funds for the purposes of regulation and control of junk yards adjacent to the interstate and primary systems in South Dakota from any highway funds under the jurisdiction of the department.

Source: SL 1966, ch 88, § 1; SL 1973, ch 192, § 10; SL 2010, ch 145, § 169.



§ 31-30-11 Agreements with United States.

31-30-11. Agreements with United States. The department may enter into agreements with the United States secretary of transportation as provided by Title 23, United States Code, relating to the control of junk yards in areas adjacent to the interstate and primary systems, and to take action in the name of the state to comply with the terms of any agreement.

Source: SL 1966, ch 86, § 11; SL 2010, ch 145, § 170.



§ 31-30-12 More restrictive regulation not affected.

31-30-12. More restrictive regulation not affected. Nothing in this chapter abrogates or affects the provisions of any lawful ordinance, regulation, or resolution, which is more restrictive than the provisions of this chapter.

Source: SL 1966, ch 86, § 10; SL 2010, ch 145, § 171.



§ 31-30-13 , 31-30-14. Repealed.

31-30-13, 31-30-14. Repealed by SL 2010, ch 145, §§ 172, 173.






Chapter 31 - Weed Removal Along Highways

§ 31-31-1 Weed removal on state or county roads.

31-31-1. Weed removal on state or county roads. The Department of Transportation and board of county commissioners of the various counties shall cut or remove, or cause to be cut or removed, grass, weeds, and brush growing within the right-of-way of all public highways within their respective jurisdiction and over which such department and boards exercise control as to repair and maintenance. A violation of this section is a petty offense.

Source: SL 1939, ch 295, § 1; SDC Supp 1960, § 62.0201; SDCL, § 31-31-7; SL 1985, ch 15, § 37.



§ 31-31-2 Weed removal on township roads--duty of abutting landowner.

31-31-2. Weed removal on township roads--duty of abutting landowner. The owner or occupant of any land abutting or adjoining upon township roads shall cut, remove, or destroy or cause to be cut, removed, or destroyed, grass, weeds, trees, and brush growing on or in the right-of-way of such roads, provided that such roads are left in such condition that any and all undergrowth thereby or thereon can be cut with a mower. A violation of this section is a petty offense.

Source: SDC 1939, §§ 62.0201, 62.0202; SL 1939, ch 295, § 1; SDCL, § 31-31-7; SL 1992, ch 204, § 1.



§ 31-31-3 Time for weed removal.

31-31-3. Time for weed removal. Grass, weeds, trees or brush referred to in §§ 31-31-1 and 31-31-2 shall be cut, removed, or destroyed between the first day of September and the first day of October of each year, or between dates annually fixed by the board of supervisors.

Source: SDC 1939, § 62.0201; SL 1939, ch 295, § 1; SL 1983, ch 228, § 1; SL 1992, ch 204, § 2.



§ 31-31-4 Employment of assistance in weed removal.

31-31-4. Employment of assistance in weed removal. The Department of Transportation and any board of county commissioners may employ the necessary assistance to carry out the necessary provisions of this chapter or may have the work done by the employees regularly employed by the department or the board. The department and the board may fix the compensation and expenses of persons employed by them for the purpose of carrying out the provisions of this chapter. The department and board may be paid out of any fund or funds available to the department or board for the maintenance and repair of the highway.

Source: SL 1939, ch 295, § 2; SDC Supp 1960, § 62.0202; SL 2010, ch 145, § 174.



§ 31-31-5 Failure of abutting landowner to remove weeds--Removal by board of supervisors--Compensation for removal.

31-31-5. Failure of abutting landowner to remove weeds--Removal by board of supervisors--Compensation for removal. If the owner or occupant of land abutting upon or adjoining township roads does not cut, remove, or destroy, or cause to be cut, removed, or destroyed, the grass, weeds, trees, or brush in the right-of-way of such roads between the first day of September and the first day of October, or between the dates annually fixed by the board, the board of supervisors of the township in which the land is located may employ a person or persons to immediately cut and remove the grass, weeds, trees, and brush on or in the right-of-way of such township roads with compensation at a rate to be fixed and paid by the board.

Source: SDC 1939, § 62.0202; SL 1939, ch 295, § 3; SDC Supp 1960, § 62.0203; SL 1983, ch 228, § 2; SL 1992, ch 204, § 3.



§ 31-31-6 Payment for cleanup by landowner or township--Election to determine.

31-31-6. Payment for cleanup by landowner or township--Election to determine. The voters at each annual township election shall by majority vote determine whether the amount paid for the cleanup of township roads pursuant to 31-31-5 shall be paid for by the landowner or the township. If the vote is to have the landowner pay, the amount shall be certified by the township clerk to the county auditor not later than November first of the same year. The amount shall be extended on the tax list in a separate column headed "Removal or destruction of grass, weeds, and brush on highways" and shall become a tax on the land adjoining the highway where the grass, weeds, and brush were cut or removed and shall be collected as other taxes. If the vote is to have the township pay, the cost of cutting and removal of grass, weeds, and brush shall be paid out of township funds without extending such cutting and removal costs on the tax lists as tax on the land of the adjoining township landowner.

Source: SL 1907, ch 250, § 3; RC 1919, § 10403; SL 1925, ch 301, § 3; SDC 1939, § 62.0203; SL 1939, ch 295, § 3; SL 1984, ch 12, § 37.






Chapter 32 - Highway Obstructions And Defects

§ 31-32-1 Intentionally damaging highway or bridge--Felony.

31-32-1. Intentionally damaging highway or bridge--Felony. Every person who intentionally digs up, removes, displaces, breaks, or otherwise injures or destroys any public highway or bridge, or any private way laid out by authority of law, or bridge upon such way, is guilty of a Class 6 felony.

Source: PenC 1877, § 686; CL 1887, § 6875; RPenC 1903, § 704; RC 1919, § 4308; SDC 1939, § 13.4515.



§ 31-32-2 , 31-32-3. Repealed.

31-32-2, 31-32-3. Repealed by SL 1974, ch 242, § 18



§ 31-32-3.1 Intentional dumping on highway right-of-way prohibited--Violation as misdemeanor.

31-32-3.1. Intentional dumping on highway right-of-way prohibited--Violation as misdemeanor. No person except as provided in § 31-32-3.2 may intentionally dump any load of any material or cargo on or within the highway right-of-way. A violation of this section is a Class 1 misdemeanor.

Source: SL 1987, ch 212, § 1.



§ 31-32-3.2 Authorized dumping on highway right-of-way.

31-32-3.2. Authorized dumping on highway right-of-way. Any governmental employee or person involved in the construction or maintenance of public highway right-of-way or any person authorized by permit or contract with the governmental entity with jurisdiction over the highway right-of-way may dump a load of highway construction or maintenance materials on or within the highway right-of-way.

Source: SL 1987, ch 212, § 2.



§ 31-32-4 Intentional destruction of tollhouse or turnpike gate--Felony.

31-32-4. Intentional destruction of tollhouse or turnpike gate--Felony. Every person who intentionally injures or destroys any tollhouse or turnpike gate is guilty of a Class 6 felony.

Source: PenC 1877, § 688; CL 1887, § 6877; RPenC 1903, § 706; RC 1919, § 4310; SDC 1939, § 13.4517.



§ 31-32-5 Placing barbed wire across traveled road without visible obstruction--Petty offense--Civil liability.

31-32-5. Placing barbed wire across traveled road without visible obstruction--Petty offense--Civil liability. Any person who shall place a barbed wire fence across any traveled road, whether the same be or be not a public highway, without at the same time building an obstruction across said road outside of and not farther away from said fence than two rods, consisting of at least two boards or poles securely fastened to three upright posts, commits a petty offense and is liable to the person injured for all damages sustained.

Source: SL 1890, ch 131; RPenC 1903, § 484; RC 1919, § 3993; SDC 1939, § 13.1623.



§ 31-32-6 Duty to notify where bridge or highway is obstructed.

31-32-6. Duty to notify where bridge or highway is obstructed. It shall be the duty of every person who so injures or obstructs any bridge or highway as to render the same unsafe immediately to put up a danger sign and use diligence to notify one or more of the members of the board or commissioners having jurisdiction or supervision over such bridge or highway of such injury or obstruction. A violation of this section is a petty offense.

Source: SL 1917, ch 258, §§ 1, 2; RC 1919, §§ 8587, 8588; SL 1919, ch 223; SDC 1939, §§ 28.0912, 28.9908; SDCL, § 31-32-8.



§ 31-32-7 Destruction, etc., of highway grade or ditch--Violation as misdemeanor.

31-32-7. Destruction, etc., of highway grade or ditch--Violation as misdemeanor. No unauthorized person may injure any highway by removing, destroying, or otherwise altering the grade constructed for such highway or by filling, obstructing, or otherwise altering the ditch which drains the grade of such highway or otherwise injures such highway in any manner. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, §§ 28.0912, 28.9908; SDCL, § 31-32-8; SL 1988, ch 235.



§ 31-32-8 Civil liability for violating § 31-32-3.1, 31-32-6, or 31-32-7--Attorney fees.

31-32-8. Civil liability for violating § 31-32-3.1, 31-32-6, or 31-32-7--Attorney fees. Any person violating the provisions of § 31-32-3.1, 31-32-6, or 31-32-7, in addition to the judgments authorized by those sections, shall also be liable in a civil action to the township, county, municipality, or other public corporation to which the highway, highway right-of-way, or bridge belonged, in the amount as may be recovered against the township, county, municipality, or other public corporation, including a reasonable amount for attorney's fees, on account of the injury or obstruction referred to in § 31-32-3.1, 31-32-6, or 31-32-7.

Source: SL 1917, ch 258, § 2; RC 1919, § 8588; SDC 1939, § 28.9908; SL 2017, ch 126, § 1.



§ 31-32-9 Duty of governing body to remove obstructions or repair--Recovery of expense from wrongdoer--Temporary obstruction for building purposes.

31-32-9. Duty of governing body to remove obstructions or repair--Recovery of expense from wrongdoer--Temporary obstruction for building purposes. The governing body or board having charge of any street, road, or highway shall cause rock, stone, glass, or other obstruction placed in the street, road, or highway, to be removed, or in the event that the same is flooded by irrigation water, the street, road, or highway shall be repaired. The municipality, township, county, or other public corporation is entitled to recover from any person placing the obstruction in the street, road, or highway, or allowing the water to flow upon the same, the amount necessarily expended in the removal or repair, including a reasonable amount for attorney's fees, and the action may be commenced in any court in the county having jurisdiction. This section does not apply to the placing of rock or stone in the streets, roads, or highways temporarily for building purposes.

Source: SDC 1939, § 28.0915; SL 1992, ch 60, § 2; SL 2017, ch 126, § 2.



§ 31-32-10 Duty of governing body to give notice of dangerous road--Time for notice--Guards--Guards along abandoned roadway--Violation as petty offense.

31-32-10. Duty of governing body to give notice of dangerous road--Time for notice--Guards--Guards along abandoned roadway--Violation as petty offense. If any highway, culvert, or bridge is damaged by flood, fire or other cause, to the extent that it endangers the safety of public travel, the governing body responsible for the maintenance of such highway, culvert, or bridge, shall within forty-eight hours of receiving notice of such danger, erect guards over such defect or across such highway of sufficient height, width, and strength to guard the public from accident or injury and shall repair the damage or provide an alternative means of crossing within a reasonable time after receiving notice of the danger. The governing body shall erect a similar guard across any abandoned public highway, culvert, or bridge. Any officer who violates any of the provisions of this section commits a petty offense.

Source: SDC 1939, §§ 28.0913, 28.9910; SL 1951, ch 140; SL 1990, ch 227.



§ 31-32-11 Repealed.

31-32-11. Repealed by SL 1986, ch 4, § 8



§ 31-32-12 Bridges over ditches and canals excepted from notice requirements.

31-32-12. Bridges over ditches and canals excepted from notice requirements. Nothing contained in § 31-32-10 or 31-32-11 shall be construed as imposing any liability upon the county for any injury sustained by reason of any violation of § 46-8-16 relating to bridges over ditches and canals.

Source: SDC 1939, § 28.0913 as added by SL 1951, ch 140.



§ 31-32-13 Business requiring use of highway by customers as misdemeanor--Exceptions.

31-32-13. Business requiring use of highway by customers as misdemeanor--Exceptions. It is a Class 2 misdemeanor for any person to conduct an establishment or maintain a business the nature of which requires the use by patrons or customers of any part of the right-of-way of a state trunk highway while the patron or customer is receiving or discharging any merchandise or commodity at the place of business. This section does not apply to streets within the limits of municipalities which are under the control and regulation of the municipality. This section does not apply to a vending facility allowed pursuant to § 31-29-83.

Source: SL 1941, ch 137; SDC Supp 1960, § 28.0916; SL 1984, ch 211, § 3; SL 1986, ch 237, § 3; SL 1989, ch 21, § 153; SL 2010, ch 145, § 175; SL 2013, ch 129, § 3.



§ 31-32-14 Approved ingress and egress excepted from highway use restriction.

31-32-14. Approved ingress and egress excepted from highway use restriction. The provisions of § 31-32-13 do not, in any way, interfere with the rights of any person to use such means of ingress or egress to a place of business as are approved as to safety and design by the Department of Transportation and as are reasonably useful for the business conducted by the person on privately owned property.

Source: SL 1941, ch 137; SDC Supp 1960, § 28.0916; SL 2010, ch 145, § 176.



§ 31-32-15 Unlawful use of right-of-way as public nuisance.

31-32-15. Unlawful use of right-of-way as public nuisance. The conducting of an establishment or maintaining of a business in violation of § 31-32-13 constitutes a public nuisance and the department may bring an action to abate the nuisance or may fence the right-of-way of the state trunk highway to prevent the unlawful use.

Source: SL 1941, ch 137; SDC Supp 1960, § 28.0916; SL 2010, ch 145, § 177.



§ 31-32-16 Objects likely to fall on highway as public nuisance.

31-32-16. Objects likely to fall on highway as public nuisance. Any tree, structure, or other object, that, because of its location and because of its age, infirmity, angle of stance, or other condition, is likely to fall, in whole or in part, upon any public highway within the State of South Dakota, so that any person using the highway at the time of the fall might be injured thereby, is a public nuisance against which the remedies prescribed by § 21-10-5 may be employed.

Source: SL 1945, ch 123, § 1; SDC Supp 1960, § 28.0917; SL 2010, ch 145, § 178.



§ 31-32-17 Negotiation with owner for abatement of nuisance.

31-32-17. Negotiation with owner for abatement of nuisance. If it appears to the satisfaction of any department, board, or governing body charged with the duty of the maintenance of any highway in this state, that a nuisance as defined by § 31-32-16 exists along any highway in respect to which highway the department, board, or governing body has the duty of maintaining, the department, board, or governing body shall negotiate with the owner of the property on which the nuisance exists for the voluntary abatement of the nuisance.

Source: SL 1945, ch 123, § 2; SDC Supp 1960, § 28.0917; SL 2010, ch 145, § 179.



§ 31-32-18 Failure of owner to abate nuisance--Civil action--Cost charged against owner.

31-32-18. Failure of owner to abate nuisance--Civil action--Cost charged against owner. If the owner of the property referred to in § 31-32-17 or of the nuisance refuses or fails to voluntarily abate the nuisance within a reasonable time, the department, board, or governing body, shall bring a civil action on behalf of the public, in the proper court, to abate the nuisance. If abatement is ordered in the suit, the cost of the action shall be charged against the owner of the land on which the nuisance was maintained and against whom the action in abatement was brought.

Source: SL 1945, ch 123, § 2; SDC Supp 1960, § 28.0917; SL 2010, ch 145, § 180.






Chapter 33 - Municipal Arterial Street Systems

§ 31-33-1 "Arterial street" defined.

31-33-1. "Arterial street" defined. For the purposes of this chapter unless the context otherwise requires, the term, arterial street, shall mean any street or highway designated by local authorities to serve primarily through traffic on continuous routes and major connecting streets or highways thereto within their respective jurisdictions.

Source: SL 1969, ch 117, § 1.



§ 31-33-2 Requirement for establishment of arterial street system.

31-33-2. Requirement for establishment of arterial street system. An arterial street system shall be designated by the governing body of each municipality of this state having a population of five thousand or more according to the last federal census, provided, however, that any municipality of the state with less than five thousand population may also establish an arterial street system should said municipality find such action advantageous in planning, constructing, maintaining, and administrating the highways and streets under its jurisdiction.

Source: SL 1969, ch 117, § 2.



§ 31-33-3 Trunk highway system not included in arterial street system--Total mileage limitation.

31-33-3. Trunk highway system not included in arterial street system--Total mileage limitation. The arterial street system of any municipality shall not include any sections of the state trunk highway system and shall not exceed in total mileage more than twenty-five percent of the total road and street mileage that is open to public travel within the area administered by said governing body.

Source: SL 1969, ch 117, § 3.



§ 31-33-4 Legislative intent--Joint planning between first or second class municipality, county and state officials--Integrated system of state highways and arterial streets.

31-33-4. Legislative intent--Joint planning between first or second class municipality, county and state officials--Integrated system of state highways and arterial streets. It is hereby declared to be the intention of the Legislature to provide that to the greatest extent possible an arterial street system, as provided for in this chapter, shall be planned as a joint venture between first or second class municipality, county and state officials to assure maximum contribution to the total municipal and community environment with consideration given to safety, convenience to the user, present and future traffic needs and the capacity of the municipality or cooperating agencies or both to develop and maintain said system, and further arterial streets should, when combined with the state trunk system, become an integrated system of highways and streets.

Source: SL 1969, ch 117, § 8; SL 1992, ch 60, § 2.



§ 31-33-5 Adoption of arterial street system by governing body--Recording with Department of Transportation.

31-33-5. Adoption of arterial street system by governing body--Recording with Department of Transportation. Each municipal governing body shall after due deliberation and consultation with county and state officials regarding the selection of the roads and streets that are to constitute its arterial street system take the necessary action to adopt said system and shall forward a certified copy of such action together with a map showing the arterials and a description of same to the Department of Transportation to be recorded.

The roads and streets as recorded by the Department of Transportation shall for all purposes be known as the arterial street system of that municipality.

Source: SL 1969, ch 117, § 4.



§ 31-33-6 Filing map and description of system in county and city auditor's offices and city engineer's office.

31-33-6. Filing map and description of system in county and city auditor's offices and city engineer's office. The governing body of each municipality designating an arterial street system shall in addition to filing map and description of said system with the Department of Transportation cause certified copy of said map and description to be filed in the Office of the Auditor or auditors of the county or counties wherein the municipality is located and in the city auditor's and city engineer's office.

Source: SL 1969, ch 117, § 7.



§ 31-33-7 Additions, relocations, or deletions from arterial street system.

31-33-7. Additions, relocations, or deletions from arterial street system. Any municipality's arterial street system may be added to, relocated, or have sections deleted as provided in §§ 31-33-8 and 31-33-9.

Source: SL 1969, ch 117, § 5.



§ 31-33-8 Additions--Total mileage limitation and recording requirements applicable.

31-33-8. Additions--Total mileage limitation and recording requirements applicable. Additions to the system may be made by action of the local governing agency provided the twenty-five percent limitation is not violated and that an updated map and description accompany the request to the Department of Transportation for recording.

Source: SL 1969, ch 117, § 5 (1).



§ 31-33-9 Relocations or deletions--Notice and hearing--Recording requirement applicable.

31-33-9. Relocations or deletions--Notice and hearing--Recording requirement applicable. When a section or sections of the arterial street system are to be relocated or deleted, the governing body shall submit such change including a map and descriptive material to the Department of Transportation for the purpose of recording such change, provided however, that prior to the submission of such plan for relocation or deletion, such governing body shall cause to be held a public hearing, such hearing to be properly advertised in the city's official newspaper or papers, such notice of hearing to contain ample detail of the contemplated relocation or deletion and an invitation for interested citizens to be heard. The governing body of the municipality shall make the final decision following said hearing.

Source: SL 1969, ch 117, § 5 (2).



§ 31-33-10 Jurisdiction and supervision of construction, improvement and marking of system--Agreements for participation in federal or state programs.

31-33-10. Jurisdiction and supervision of construction, improvement and marking of system--Agreements for participation in federal or state programs. All construction, improvement, repair, maintenance, and marking of the arterial street system shall be under the jurisdiction and supervision of the municipality's governing body provided that said governing body may enter into agreements or contracts with the board of county commissioners or the Department of Transportation to facilitate participation in federal or state highway programs.

Source: SL 1969, ch 117, § 6.









Title 32 - MOTOR VEHICLES

Chapter 01 - State Administration Of Motor Vehicles

§ 32-1-1.1 Repealed.

32-1-1.1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 137, eff. Apr. 12, 2011.



§ 32-1-3 Motor vehicle powers of Department of Revenue.

32-1-3. Motor vehicle powers of Department of Revenue. The Department of Revenue shall exercise the powers, and have charge of and perform functions, duties, and services with respect to the registration and licensing of motor vehicles and motor vehicle dealers, compensation for unusual use of the highways, motor vehicle titles, financial responsibility, and any other motor vehicle functions charged to the Department of Revenue under this title.

Source: SL 1957, ch 238, §§ 1, 6; SDC Supp 1960, §§ 44.0901, 44.0906; SL 1996, ch 320 (Exec. Order 96-1), §§ 19, 20; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 22, 23, 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-1-5 Bonded employees authorized to administer oaths--Fees prohibited.

32-1-5. Bonded employees authorized to administer oaths--Fees prohibited. Any bonded employee of the Department of Revenue shall have the power to administer oaths for the purpose of the administration of the motor vehicle laws of this state and for other purposes of departmental administration of motor vehicle functions, and shall have the general powers of a notary public in the administration of oaths, the attestation of documents and all other forms of notarial acts to be executed by persons in the administration of the motor vehicle laws of this state. No fee of any character shall be paid to any such employee for the performance of any notarial act herein authorized.

Source: SL 1963, ch 272; SL 2003, ch. 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-1-6 County treasurer to remit collections to state.

32-1-6. County treasurer to remit collections to state. Each county treasurer shall remit all revenues collected for the state under Title 32 to the state remittance center within the time frame established under chapter 4-3. The secretary of revenue shall establish procedures for supervising the collection and reporting of the revenues.

Source: SL 1984, ch 30, § 34; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 02 - Division Of Highway Patrol

§ 32-2-1 Superintendent--Appointment--Supervision--Custody of records and property.

32-2-1. Superintendent--Appointment--Supervision--Custody of records and property. A superintendent, appointed by the secretary of the Department of Public Safety shall, under the direction of such secretary, have charge of the Division of Highway Patrol. Such secretary shall continue to have charge and custody of all records, accounts, files, equipment, motor cars, and other personal property of the Division of Highway Patrol.

Source: SDC 1939, § 44.0601; SL 2003, ch 272, § 21.



§ 32-2-1.1 Division continued within Department of Public Safety--Functions performed by department--Head of division.

32-2-1.1. Division continued within Department of Public Safety--Functions performed by department--Head of division. The Division of Highway Patrol shall continue within the Department of Public Safety, and all its functions shall be performed by the Department of Public Safety. The director of the Division of the Highway Patrol shall be the superintendent of the highway patrol, provided for under this chapter, who shall be appointed by the secretary of the Department of Public Safety in accordance with § 1-32-6.

Source: SL 1973, ch 2, § 33; SL 2003, ch 272 (Ex. Ord. 03-1), § 21.



§ 32-2-2 Bond of superintendent--Payment of premium.

32-2-2. Bond of superintendent--Payment of premium. The superintendent of the highway patrol shall furnish bond in such form as required by and in such amount as may be designated by the Department of Public Safety, such bond to be approved by the attorney general and filed with the secretary of state. The premium for such bond shall be paid out of funds appropriated for such Division of Highway Patrol.

Source: SDC 1939, § 44.0602; SL 2003, ch 272, § 21.



§ 32-2-3 Establishment of highway patrol--Employees and agents--Examinations and qualifications of employees.

32-2-3. Establishment of highway patrol--Employees and agents--Examinations and qualifications of employees. The Department of Public Safety shall establish an adequate highway patrol by the employment of such full-time employees as it deems adequate, which employees shall be known and commissioned as agents of the Division of Highway Patrol. Such full-time employees shall be required to pass suitable examinations and are subject to all of the provisions contained in this chapter and chapter 3-7 pertaining to qualifications of such employees.

Source: SDC 1939, § 44.0603; SL 1989, ch 256, § 1; SL 2003, ch 272, § 21.



§ 32-2-4 Purchase of equipment for highway patrol.

32-2-4. Purchase of equipment for highway patrol. The Department of Public Safety shall have power to purchase equipment, including automobiles, motorcycles, radios, firearms, and any other equipment that may be necessary properly to equip agents operating under the Division of Highway Patrol.

Source: SDC 1939, § 44.0604 (1); SL 2003, ch 272, § 21.



§ 32-2-5 , 32-2-6. Repealed.

32-2-5, 32-2-6. Repealed by SL 1982, ch 18, §§ 7, 8.



§ 32-2-7 Enforcement of laws governing motor carriers.

32-2-7. Enforcement of laws governing motor carriers. Agents, patrol officers, motor carrier enforcement officers, and motor carrier inspectors of the Department of Public Safety shall assist in the enforcement of all laws, police regulations, and rules governing motor vehicles and motor carriers over and upon the highways of this state. The agents, patrol officers, motor carrier enforcement officers, and motor carrier inspectors may stop any vehicle or carrier to examine, measure, or weigh the vehicle and its load and to withdraw and inspect any fuel being transported by the vehicle or used to propel the vehicle. The agents, patrol officers, motor carrier enforcement officers, and motor carrier inspectors may examine any bill-of-lading, registration, license, or permit to determine if the motor carrier is properly registered, licensed, or permitted and if the load transported is an amount permitted by the commercial motor vehicle license issued to the carrier.

Source: SDC 1939 § 44.0605 (1); SL 1970, ch 167; SL 1974, ch 207; SL 1981, ch 230, § 1; SL 1996, ch 90, § 43; SL 2000, ch 140, § 1; SL 2003, ch 272, § 121.



§ 32-2-8 Duties of agents--Arrest of violators.

32-2-8. Duties of agents--Arrest of violators. Agents, patrol officers, motor carrier enforcement officers, and motor carrier inspectors of the Department of Public Safety shall place violators of any of the laws or police regulations of this state, governing operation of motor vehicles or motor carriers, under arrest without warrant for criminal offenses committed in the presence of the agent, patrol officer, motor carrier enforcement officer, or motor carrier inspector, and take the violator and the vehicle which does not conform to such laws or regulations to the nearest convenient circuit court or magistrate court for trial at the earliest opportunity.

Source: SDC 1939 § 44.0605 (2); SL 1981, ch 230, § 2; SL 2000, ch 140, § 2; SL 2004, ch 17, § 38.



§ 32-2-8.1 Arrest powers of motor carrier inspectors--Law enforcement officer status.

32-2-8.1. Arrest powers of motor carrier inspectors--Law enforcement officer status. Arrest powers for motor carrier inspectors employed by the Division of Highway Patrol are limited to violations of chapters 10-47B, 32-5, 32-9, 32-10, 32-12, 32-12A, 32-22, 40-19, 40-20, 40-21, 49-28, and 49-28A and §§ 50-4-13 to 50-4-17, inclusive, and § 32-33-17, and the rules governing operation of motor carriers. Motor carrier inspectors who have been given such limited arrest powers are not considered law enforcement officers for the purposes of § 23-3-27.

Source: SL 1981, ch 230, § 3; SL 1987, ch 213, § 1; SL 1989, ch 117; SL 1989, 256, § 2; SL 1999, ch 162, § 2; SL 1999, ch 206, § 10; SL 2002, ch 146, § 1.



§ 32-2-9 Duties of agents--Law enforcement--Execution of warrants.

32-2-9. Duties of agents--Law enforcement--Execution of warrants. Agents, patrolmen, and employees of the Division of Highway Patrol shall prevent and detect crime, apprehend criminals, enforce the criminal and traffic laws of the state, and perform such other related duties as may be legally imposed upon them. Such agents, patrolmen, and employees, are peace officers and have the same powers with respect to the enforcement of law as sheriffs, constables, and police officers. Any warrant of arrest issued by any judge or magistrate may be executed by any of the agents, patrolmen, or employees of such division in any part of the state according to the tenor thereof without endorsement.

Source: SDC 1939, § 44.0605 (3); SL 1984, ch 12, § 29.



§ 32-2-10 Compensation of agents--Longevity pay.

32-2-10. Compensation of agents--Longevity pay. The compensation of each of the agents, patrolmen, and employees of the Division of Highway Patrol shall be fixed by the Department of Public Safety. Any employee who has worked five years under the provisions of chapter 3-7 shall be entitled to longevity compensation each month equal to four dollars for each year of all continuous service up to a maximum of twenty-five years. Such longevity compensation shall not be affected by any other compensation and classification plan except that the secretary of commerce and regulation shall distribute the longevity compensation in the same manner and form as prescribed for other state employees in § 3-8-6.

Source: SDC 1939 § 44.0606; SL 1939, ch 179; SL 1978, ch 221; SL 2003, ch 272, § 21.



§ 32-2-11 Fund from which compensation is paid--Vouchers.

32-2-11. Fund from which compensation is paid--Vouchers. Compensation fixed under § 32-2-10 and expenses incurred by agents, patrolmen, and employees of the Division of Highway Patrol, and the salary of the superintendent, may be paid out of the state highway fund, and such payments shall be made upon vouchers properly executed and presented in the manner prescribed by law.

Source: SDC 1939, § 44.0606; SL 1939, ch 179; SL 1987, ch 214.



§ 32-2-11.1 Repealed.

32-2-11.1. Repealed by SL 1987, ch 214, § 2.



§ 32-2-12 General duties of division.

32-2-12. General duties of division. Except as otherwise specifically provided, the Division of Highway Patrol is entrusted with the enforcement of all laws, police regulations, and rules governing the operation of motor vehicles and motor carriers.

Source: SDC 1939 § 44.0605.






Chapter 03 - Title Registration, Liens And Transfers

§ 32-3-1 Definition of terms.

32-3-1. Definition of terms. Terms used in chapters 32-3 to 32-5B, inclusive, mean:

(1) "Commercial motor vehicle," any motor vehicle used or maintained for the transportation of persons or property for hire, compensation, or profit, or designed, used, or maintained primarily for the transportation of property, and not specifically excluded under § 32-9-3;

(2) "Component part," any part of a motor vehicle, trailer, or semitrailer other than a tire, having a vehicle identification number;

(3) "Dealer," any person who, for commission or with intent to make a profit or gain, sells, exchanges, rents with option to purchase, offers or attempts to negotiate a sale or exchange of new, or new and used vehicles, or who is engaged wholly or in part in the business of selling new, or new and used vehicles, whether or not such vehicles are owned by that person;

(4) "Department," Department of Revenue;

(4A) "Gross vehicle weight rating," the value specified by the manufacturer as the loaded weight of a single vehicle;

(5) "Junking certificate," a certificate of ownership, which may not be restored to a title document which allows highway use, issued by the department to the owner of a vehicle which is going to be dismantled and sold for parts;

(5A) "Low-speed vehicle," a four-wheeled motor vehicle whose speed attainable in one mile is more than twenty miles per hour and not more than twenty-five miles per hour on a paved level surface.

(6) "Manufactured home," a structure, transportable in one or more sections, which is eight body feet or more in width or forty body feet or more in length in the traveling mode, or is three hundred twenty or more square feet when erected on a site; which is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities; and which contains the plumbing, heating, air conditioning, and electrical systems therein. The term includes any structure which meets all the requirements of this subdivision and any other structure which has been certified by the secretary of housing and urban development. The term does not include a recreational park trailer;

(7) "Manufacturer," any person, firm, corporation, limited liability company, or association engaged in the manufacture of new motor vehicles as a regular business;

(8) "Mobile home," a movable or portable unit, designed and constructed to be towed on its own chassis (comprised of frame and wheels), and designed to be connected to utilities for year-round occupancy. The term includes:

(a) Units containing parts that may be folded, collapsed, or telescoped when being towed and that may be expanded to provide additional cubic capacity; and

(b) Units composed of two or more separately towable components designed to be joined into one integral unit capable of being separated again into the components for repeated towing.

The term does not include a recreational park trailer;

(9) "Moped," a motor driven cycle equipped with two or three wheels. If a combustion engine is used, the maximum piston or rotor displacement shall be fifty cubic centimeters regardless of the number of chambers in such power source. The power source shall be equipped with a power drive system that functions directly or automatically only, not requiring clutching or shifting by the operator after the drive system is engaged;

(10) "Motorcycle," includes motorcycles, motorbikes, mopeds, bicycles with motor attached, and all motor operated vehicles of the bicycle or tricycle type, whether the motive power be a part thereof or attached thereto, and having a saddle or seat with the driver sitting astride or upon it, or a platform on which the driver stands, but excluding a tractor;

(11) "Motor vehicle," automobiles, motor trucks, motorcycles, house trailers, trailers, and all vehicles propelled by power other than muscular power, except traction engines, road rollers, farm wagons, freight trailers, vehicles that run only on rails or tracks, and off-road vehicles as defined in § 32-20-1;

(12) "New motor vehicle," any motor vehicle to which a manufacturer's statement of origin has not been transferred, or is a motor vehicle on which title was issued from the manufacturer's statement of origin or manufacturer's certificate of origin and is still in the name of the first person who took title to the vehicle;

(13) "Noncommercial motor vehicle," any motor vehicle not classified as a commercial motor vehicle;

(14) "Noncommercial trailer or semitrailer," any trailer or semitrailer not used or maintained for the transportation of persons or property for hire, compensation, or profit;

(14A) "Notation," a physical or electronic process of recording a lien on a certificate of title, a manufacturer's statement of origin, or a manufacturer's certificate of origin;

(15) "Off-road vehicle," any self-propelled, two or more wheeled vehicle designed primarily to be operated on land other than a highway and includes all terrain vehicles, dune buggies, and any vehicle whose manufacturer's statement of origin (MSO) or manufacturer's certificate of origin (MCO) states that the vehicle is not for highway use. The term does not include a farm vehicle as defined in this section;

(16) "Owner," any person, firm, association, or corporation renting a motor vehicle or having the exclusive use thereof, under a lease or otherwise, for a period greater than thirty days; as between contract vendor and contract vendee, the term, owner, shall refer to the contract vendee, unless the contrary clearly appears from the context of chapters 32-3 to 32-5B, inclusive, or a person having legal possession or title;

(17) "Rebuilt vehicle," any motor vehicle, trailer, or semitrailer that has been rebuilt by the addition or deletion of assemblies, subassemblies, parts, or component parts so that upon gross visual examination it does not appear to be the vehicle described in the certificate of title last issued for the vehicle, or whose title has been marked as rebuilt by this state or another state or jurisdiction;

(17A) "Recreational park trailer," a vehicle that is primarily designed to provide temporary living quarters for recreational, camping, or seasonal use and which:

(a) Is built on a single chassis mounted on wheels;

(b) Has a gross trailer area not exceeding four hundred square feet in the setup mode;

(c) Is certified by the manufacturer as complying with American National Standards Institute Standard No. A119.5 in effect on January 1, 2008; and

(d) Has at least a seventeen digit identification number and the manufacturer has designated the vehicle as a recreational park model on the manufacturer statement of origin;

(18) "Recreational vehicle," a vehicular portable structure built on a chassis designed to be used as a temporary dwelling for travel, recreational, vacation, or seasonal uses, permanently identified as a travel trailer or a recreational park trailer by the manufacturer of the trailer;

(19) "Road tractor," any motor vehicle designed and used for drawing other vehicles, except farm or logging tractors used exclusively for farming or logging, and not so constructed as to carry any load thereon either independently or any part of the weight of a vehicle or load so drawn;

(20) "Secretary," secretary of revenue;

(21) "Semitrailer," any vehicle of the trailer type, equipped with a kingpin assembly, designed and used in conjunction with a fifth wheel connecting device on a motor vehicle constructed so that some part of its weight and that of its load rests upon or is carried by another vehicle;

(22) "State," includes the territories and the federal districts of the United States;

(23) "Trailer," any vehicle without motive power designed for carrying property or passengers wholly on its own structure and for being drawn by a motor vehicle;

(24) "Truck tractor," any motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn;

(25) "Used vehicle," any motor vehicle to which title has been issued to someone other than the first person who took title to the motor vehicle from the manufacturer's statement of origin or manufacturer's certificate of origin; and

(26) "Vehicle identification number," the number assigned by the manufacturer or by the department for the purpose of identifying the vehicle. The term includes any number or letters assigned by the manufacturer for the purpose of identifying a component part and any such number stamped on a vehicle or part according to law or the rules promulgated by the department for the purpose of identifying the vehicle or part.
Source: SDC 1939, § 44.0201; SL 1941, ch 184, § 1; SL 1951, ch 229, § 1; SL 1965, ch 186, § 1; SL 1975, ch 196, § 1; SL 1985, ch 238, § 1; SL 1986, ch 242, § 1; SL 1987, ch 29, § 13; SL 1987, ch 82, § 47; SL 1988, ch 236, § 1; SL 1988, ch 238, § 1; SL 1989, ch 256, § 6; SL 1989, ch 257, § 1; SL 1990, ch 231, § 7; SL 1994, ch 351, § 52; SL 1998, ch 171, § 4; SL 2004, ch 17, § 39; SL 2008, ch 53, § 2; SL 2008, ch 147, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-2 Applicability.

32-3-2. Applicability. The provisions of chapters 32-3 to 32-6B, inclusive, apply to all motor vehicles, trailers, semitrailers, and motorcycles as defined in § 32-3-1 required to be titled under the laws of this state except as otherwise provided by law.

Source: SDC 1939, § 44.0202 (1) as added by SL 1951, ch 229, § 2; SL 1965, ch 186, § 2; SL 1989, ch 257, § 2.



§ 32-3-2.1 Repealed.

32-3-2.1. Repealed by SL 1989, ch 257, § 3.



§ 32-3-2.2 Repealed.

32-3-2.2. Repealed by SL 1982, ch 225, § 1.



§ 32-3-2.3 Mopeds exempt.

32-3-2.3. Mopeds exempt. Mopeds as defined in § 32-3-1 shall be exempt from the provisions of this chapter unless an applicant wishes to obtain title to a moped.

Source: SL 1978, ch 230, § 9; SL 1989, ch 257, § 4.



§ 32-3-2.4 Farm vehicles exempt--Exceptions.

32-3-2.4. Farm vehicles exempt--Exceptions. Any farm wagon, farm implement drawn by another vehicle, or farm vehicle which is designed and used primarily for tillage, harvesting, or transportation of agricultural products or farm property by or for agricultural producers is exempt from the provisions of this chapter, unless the farm vehicle is a stock trailer, gooseneck trailer, or semitrailer towed by a licensed motor vehicle on any public highway or a passenger vehicle, two- or three-axle truck, or semitractor.

Source: SL 1982, ch 225, § 3; SL 1986, ch 242, § 5.



§ 32-3-3 Selling new vehicle without delivering manufacturer's statement or certificate of origin--Purchasing new vehicle without obtaining certificate--Violation as misdemeanor.

32-3-3. Selling new vehicle without delivering manufacturer's statement or certificate of origin--Purchasing new vehicle without obtaining certificate--Violation as misdemeanor. No manufacturer, importer, dealer, or other person may sell or otherwise dispose of a new motor vehicle, trailer, or semitrailer to a dealer without delivering to the dealer a manufacturer's statement of origin or manufacturer's certificate of origin duly executed in accordance with the provisions of this chapter, and with such assignments thereon as may be necessary to show title in the next purchaser's name. No dealer may purchase or acquire a new motor vehicle, trailer, or semitrailer without obtaining from the seller a manufacturer's statement of origin or a manufacturer's certificate of origin. Any person who does not comply with this section is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.0202 (2) as added by SL 1951, ch 229, § 2; SL 1965, ch 186, § 2; SL 1989, ch 257, § 5.



§ 32-3-3.1 Initial registration and titling of mobile and manufactured homes--Time for registration--Penalty--Violation as misdemeanor.

32-3-3.1. Initial registration and titling of mobile and manufactured homes--Time for registration--Penalty--Violation as misdemeanor. Any new mobile home, new manufactured home, or mobile home or manufactured home which has not been registered in this state shall, upon its sale, be initially registered and titled pursuant to this chapter, and the initial registration fee provided in § 32-5-16.1 shall be collected. If the mobile home or manufactured home is sold by a dealer, the licensed dealer shall deliver to the county treasurer the manufacturer's statement of origin, the manufacturer's certificate of origin, or the title for the mobile home or manufactured home, together with the required fees and completed forms necessary to accomplish the initial registration within forty-five days of the sale. For mobile homes or manufactured homes not sold by a licensed dealer, the purchaser shall register and title the mobile home or manufactured home within forty-five days. Any dealer or purchaser who does not comply with this section is subject to a late penalty fee of one dollar for each week or fraction of the week beyond the forty-five day limitation for twenty-five weeks and a late fee of fifty dollars for twenty-six weeks or more. Any person applying for title a year or more beyond the forty-five day limitation is guilty of a Class 2 misdemeanor.

Source: SL 1973, ch 196; SL 1988, ch 237, § 1; SL 1989, ch 257, § 6; SL 2016, ch 154, § 4.



§ 32-3-3.2 Surrender of title on mobile or manufactured home--Request and application--Record--Liens.

32-3-3.2. Surrender of title on mobile or manufactured home--Request and application--Record--Liens. An owner of a mobile or manufactured home fixed to real property owned by the applicant may request that the title to the home be surrendered if a title has been issued in accordance with § 32-3-3.1 and payment of the initial registration fee has been made in accordance with § 32-5-16.1. A request shall be submitted on forms prescribed by the secretary. If the application and the request to surrender the statement of ownership are submitted simultaneously, the department shall only create an electronic record indicating ownership of the home and may not issue a paper title. The department may not notate any liens on a title if a paper title is not issued.

Source: SL 2005, ch 71, § 15.



§ 32-3-3.3 Titling of mobile or manufactured home whose title was surrendered--Affidavit--Report.

32-3-3.3. Titling of mobile or manufactured home whose title was surrendered--Affidavit--Report. An owner of a mobile or manufactured home may choose to obtain a title on a mobile or manufactured home whose title was surrendered. Before the mobile or manufactured home is removed from real property, the owner shall submit to the department a current tax affidavit from the county treasurer in which the mobile or manufactured home was located and an affidavit stating that the home is no longer subject to a real property mortgage or any other liens. The owner shall also furnish the department an independent report that lists the legal description of the real estate upon which the mobile or manufactured home is located, any liens or encumbrances against the mobile or manufactured home or the real estate upon which the mobile or manufactured home is located, and the current owner of the mobile or manufactured home. The independent report shall also contain an affidavit stating a lien search was conducted of all records of the register of deeds, clerk of courts, the treasurer in the county where the mobile or manufactured home is located, and the secretary of state and shall describe any liens revealed by that search. If any liens or encumbrances exist against the mobile or manufactured home, the applicant shall obtain a release from each lienholder prior to issuance of a title. The department is not responsible for any mistakes in the issuance of the title resulting from documents provided pursuant to this section.

Source: SL 2005, ch 71, § 16.



§ 32-3-4 Eligibility for license--Mobile and manufactured homes exempt.

32-3-4. Eligibility for license--Mobile and manufactured homes exempt. No motor vehicle, trailer, or semitrailer may be licensed in this state until the requirements of this chapter have been met. The certificate of title and license shall be obtained at the time of registration. If the applicant certifies on the application for title that the motor vehicle, trailer, or semitrailer is not going to be used upon the highways of this state or any other state, the secretary may, upon completion of an application, payment of title fee and surrender of evidence of ownership, issue a certificate of title, no tax paid, to a motor vehicle, trailer, or semitrailer. If a no tax paid title is issued the applicant may not purchase license plates. This section does not apply to a mobile home or a manufactured home.

Source: SDC 1939, § 44.0202 (3) as added by SL 1951, ch 229, § 2; SL 1957, ch 214; SL 1965, ch 184; SL 1965, ch 186, § 2; SL 1988, ch 236, § 2; SL 1989, ch 257, § 7; SL 1993, ch 219, § 1.



§ 32-3-5 Sale without delivering certificate of title--Purchase without obtaining certificate of title--Temporary use--Time limit--Violation as misdemeanor.

32-3-5. Sale without delivering certificate of title--Purchase without obtaining certificate of title--Temporary use--Time limit--Violation as misdemeanor. No person, except as provided in § 32-3-6 shall sell or otherwise dispose of a motor vehicle, trailer, or semitrailer without delivering to the purchaser or transferee a certificate of title showing assignment to the purchaser, and indicating the date of purchase. No person may purchase or otherwise acquire or bring into this state a motor vehicle, trailer, or semitrailer except for temporary use not to exceed a period of ninety days, unless he has obtained a certificate of title for the motor vehicle, trailer, or semitrailer in his name as in accordance with the provisions of this chapter. Failure to comply with this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0202 (3) as added by SL 1951, ch 229, § 2; SL 1957, ch 214; SL 1965, ch 184; SL 1965, ch 186, § 2; SL 1989, ch 257, § 8.



§ 32-3-5.1 Repealed.

32-3-5.1. Repealed by SL 1989, ch 257, § 9.



§ 32-3-6 Ownership passing by operation of law--Burden of proof.

32-3-6. Ownership passing by operation of law--Burden of proof. If the ownership of any motor vehicle, trailer, or semitrailer passes by operation of law, judicial sale, repossession, or proceedings or in any other manner not provided for in this chapter, the owner may, upon furnishing satisfactory proof to the department of such ownership, procure a certificate of title to the motor vehicle, trailer, or semitrailer regardless of whether a certificate of title has ever been issued. The burden of such satisfactory proof shall be on the applicant.

Source: SDC 1939, § 44.0203 (2) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1989, ch 257, § 10.



§ 32-3-7 Sale of secondhand vehicle--Time for delivery of certificate of title--Exception--Violation as misdemeanor.

32-3-7. Sale of secondhand vehicle--Time for delivery of certificate of title--Exception--Violation as misdemeanor. Any person, upon the sale and delivery of any used or secondhand motor vehicle, shall within forty-five days thereof deliver to the purchaser a certificate of title, endorsed according to law, and issued for the vehicle by the department. However, notwithstanding any other provision of law, if the purchaser defaults on the terms of the sale within the forty-five day period, the seller does not have to deliver the certificate of title to the purchaser. The seller shall notify the department in writing of the seller's refusal to deliver title to the purchaser within fourteen days of the purchaser's default on the terms of the sale. A violation of this section is a Class 2 misdemeanor.

Source: SL 1939, ch 180, §§ 2 to 4; SL 1951, ch 232, §§ 1, 2; SDC Supp 1960, §§ 44.0702, 44.0704, 44.9938; SL 1961, ch 239; SDCL § 32-3-9; SL 1988, ch 236, § 3; SL 1989, ch 257, § 11; SL 1990, ch 228, § 1; SL 2001, ch 161, § 1; SL 2015, ch 156, § 1.



§ 32-3-7.1 Extension of time to deliver certificate of title to secondhand vehicle--Temporary license permit.

32-3-7.1. Extension of time to deliver certificate of title to secondhand vehicle--Temporary license permit. If a licensed dealer does not deliver title within forty-five days as required by § 32-3-7, and the dealer has satisfied any lien in compliance with chapter 32-6B, 32-6C, 32-7A, or 32-7B and the delay in delivering title was caused because the lien holder failed to release the lien or deliver the title document in accordance with § 32-3-44, the dealer may request additional time to deliver title to the retail purchaser. The dealer's request for an extension shall be made within fifty days of the date of sale. Any request after the fifty days shall be denied and the dealer is in violation of § 32-3-7. The dealer shall provide to the department documentation to support the steps taken to satisfy the lien in a timely manner and request the title. If the department finds the request for additional time is substantiated, the department may authorize the issuance of another temporary license permit not to exceed forty-five days.

Source: SL 2008, ch 148, § 1; SL 2015, ch 156, § 2.



§ 32-3-8 Repealed.

32-3-8. Repealed by SL 1988, ch 236, § 4.



§ 32-3-10 Statement or certificate of origin as passing title--Waiver and estoppel inapplicable.

32-3-10. Statement or certificate of origin as passing title--Waiver and estoppel inapplicable. No person, except as provided in this chapter, obtaining or acquiring possession of a motor vehicle, trailer, or semitrailer acquires any right, title, claim, or interest in or to the motor vehicle, trailer, or semitrailer, until he has been issued a certificate of title to the motor vehicle, trailer, or semitrailer or has received a manufacturer's statement of origin or a manufacturer's certificate of origin for the same. No waiver or estoppel may be operated in favor of such person against a person having possession of the certificate of title or a manufacturer's statement of origin or a manufacturer's certificate of origin for such motor vehicle, trailer, or semitrailer.

Source: SDC 1939, § 44.0202 (4) as added by SL 1951, ch 229, § 2; SL 1965, ch 186, § 2; SL 1989, ch 257, § 12.



§ 32-3-11 Certificate as evidence of ownership--Possession before delivery of certificate--Risk of loss--Insurable interest.

32-3-11. Certificate as evidence of ownership--Possession before delivery of certificate--Risk of loss--Insurable interest. A certificate of title issued under this chapter shall be evidence or indicia of ownership of the motor vehicle, trailer, or semitrailer described on the title. From the time of delivery of possession of a motor vehicle, trailer, or semitrailer to a person acquiring the vehicle or any right of interest therein, the vehicle shall be at the risk of the person acquiring the vehicle. Such person together with any other person holding any lien or interest therein, shall have insurable interest in the motor vehicle, trailer, or semitrailer and may enforce lawful contracts of insurance upon or affecting the motor vehicle, trailer, or semitrailer or its maintenance, operation, or use.

Source: SDC 1939, § 44.0202 (4) as added by SL 1951, ch 229, § 2; SL 1965, ch 186, § 2; SL 1989, ch 257, § 13.



§ 32-3-12 Operation or possession of vehicle without certificate as misdemeanor.

32-3-12. Operation or possession of vehicle without certificate as misdemeanor. An owner, or any person without the consent of the owner, who operates or has possession of a motor vehicle in this state under a registration number of this state, without first securing a certificate of title as provided in this chapter, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.9908; SL 1955, ch 184; SL 1978, ch 158, § 21; SL 1989, ch 257, § 14.



§ 32-3-13 Sale or transfer without certificate as misdemeanor.

32-3-13. Sale or transfer without certificate as misdemeanor. Any person who sells or transfers a motor vehicle, trailer, or semitrailer without complying with the requirements of this chapter is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.9908; SL 1955, ch 184; SL 1986, ch 242, § 29; SL 1989, ch 257, § 15.



§ 32-3-14 False statement in application--Felony.

32-3-14. False statement in application--Felony. Any person who knowingly makes any false statement of a material fact, either on the application for the certificate of title provided for in this chapter, or in any assignment thereof, is guilty of a Class 5 felony.

Source: SDC 1939, § 44.9911; SL 1989, ch 257, § 16.



§ 32-3-15 Alteration or forgery of certificate--Knowing use of altered or forged certificate--Felony.

32-3-15. Alteration or forgery of certificate--Knowing use of altered or forged certificate--Felony. Any person who alters or forges, or causes to be altered or forged, any certificate of title issued by the State of South Dakota pursuant to the provisions of this chapter, or any assignment thereof, or any person who shall hold or use any such certificate or assignment knowing the same to have been altered or forged, is guilty of a Class 5 felony.

Source: SDC 1939, § 44.9912; SL 1965, ch 202; SL 1989, ch 257, § 17.



§ 32-3-16 Uniform method of numbering certificates--Retention of documents in department records.

32-3-16. Uniform method of numbering certificates--Retention of documents in department records. The department shall prescribe and adopt a uniform method of numbering certificates of title which shall be unique and which the numbers may not be duplicated. The department shall appropriately file and index all records by title number. Applications, certificates of titles, and any other documents filed with the department shall be microfilmed and retained in the department records.

Source: SDC 1939, § 44.0202 (9) as added by SL 1951, ch 229, § 2; SL 1963, ch 252; SL 1965, ch 186, § 2; SL 1989, ch 257, § 18.



§ 32-3-17 Validity of certificates previously issued--Issuance of new certificate.

32-3-17. Validity of certificates previously issued--Issuance of new certificate. Certificates of title issued by the secretary of state before July 1, 1951, shall be sufficient for the purposes of this chapter and for registration and licensing until the motor vehicle therein described on the certificate shall be transferred or otherwise disposed of or until any lien or encumbrance shall be placed thereon. In any such event a new certificate of title shall be obtained by complying with this chapter.

Source: SDC 1939, § 44.0202; SL 1951, ch 229, § 2; SDC Supp 1960, § 44.0202 (5); SL 1989, ch 257, § 19.



§ 32-3-18 Application for certificate--Contents--Fee--Assignment of previous certificate.

32-3-18. Application for certificate--Contents--Fee--Assignment of previous certificate. Application for a certificate of title shall be made to the county treasurer, upon a form prescribed by the secretary. The application shall contain a listing of all owners along with either a South Dakota driver license number or social security number, or, if a business, the federal employer identification number; the address of the applicant; a full description of the vehicle with vehicle identification numbers, if any; a statement of applicant's title and all liens and encumbrances on the vehicle; the county in which the vehicle is to be kept; and the names and addresses of the holders of all liens, title reservations, and encumbrances on the vehicle. The application shall be accompanied by a fee of ten dollars. Five dollars of the fee shall be deposited in the state motor vehicle fund and five dollars shall be deposited in the county general fund. If a certificate of title has previously been issued for the motor vehicle, trailer, or semitrailer in this state, it shall be accompanied by the certificate of title duly assigned, unless provided for in this chapter.

Source: SDC 1939, §§ 44.0202, 44.0203; SL 1945, ch 187; SL 1951, ch 229, § 2; SL 1955, ch 161; SDC Supp 1960, § 44.0202 (8); SL 1965, ch 186, § 2; SL 1976, ch 186; SL 1981, ch 231, § 1; SL 1988, ch 238, § 7A; SL 1989, ch 257, § 20; SL 2007, ch 173, § 15, eff. July 1, 2008; SL 2016, ch 47, § 4.



§ 32-3-19 False swearing in connection with certificates--Perjury--Punishment.

32-3-19. False swearing in connection with certificates--Perjury--Punishment. Any person who makes any false affidavit, or knowingly swears or affirms falsely, to any matter or thing required by the terms of this chapter to be sworn or affirmed to, is guilty of perjury, and punishable by a fine and imprisonment as other persons committing perjury are punishable.

Source: SDC 1939, § 44.9915; SL 1989, ch 25, § 21.



§ 32-3-20 Change of identification number on vehicle--New certificate--Contents of new certificate--Delivery to owner.

32-3-20. Change of identification number on vehicle--New certificate--Contents of new certificate--Delivery to owner. If the vehicle identification number of a motor vehicle, trailer, or semitrailer is changed, the owner shall within fifteen days make application as provided in this chapter for a new certificate of title setting forth all additional pertinent facts and shall surrender the former certificate of title of the vehicle. The former number may be shown on the new certificates of title in addition to the new number. Existing liens on the motor vehicle, trailer, or semitrailer shall continue and be shown thereon. The new certificates of title shall be delivered to the owner or as otherwise directed by the owner.

Source: SDC 1939, § 44.0203 (2) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1985, ch 238, § 2; SL 1988, ch 236, § 5; SL 1989, ch 257, § 22; SL 1990, ch 229, § 1.



§ 32-3-21 Unnumbered vehicles not subject to titling--Titling by number other than vehicle identification number.

32-3-21. Unnumbered vehicles not subject to titling--Titling by number other than vehicle identification number. The department may not title or issue a license for the operation of any motor vehicle without a vehicle identification number, except, the department may authorize the titling of motor vehicles by a number other than the vehicle identification number and when so titled, the number shall be deemed the vehicle identification number whenever the term vehicle identification number is used in this chapter.

Source: SDC 1939, § 44.0212; SL 1953, ch 229; SL 1967, ch 189; SL 1989, ch 257, § 23.



§ 32-3-22 Assignment and attachment of vehicle identification number--Registration under assigned number--Violation as felony--Fees.

32-3-22. Assignment and attachment of vehicle identification number--Registration under assigned number--Violation as felony--Fees. The department shall assign a distinguishing vehicle identification number to comply with the standardized replacement vehicle identification number system to any motor vehicle, trailer, or semitrailer or any component part if the vehicle identification number is illegible, destroyed, or obliterated. If the department assigns a number to a motor vehicle or a trailer that weighs three thousand pounds or more, the owner shall have the number appropriately attached by an employee of the department or the highway patrol. If the department assigns a number to a trailer that weighs less than three thousand pounds, the owner of the trailer shall permanently affix the assigned number to the neck of the trailer and have an employee of the department or any South Dakota law enforcement officer certify, on a form designated by the department, that the number was properly affixed to the trailer. Any motor vehicle, trailer, or semitrailer to which the vehicle identification number is assigned shall be registered under the number if registration is required under this chapter. The removal or the alteration of the vehicle identification number or the failure to have the number attached is a Class 6 felony. The owner of the motor vehicle, trailer, or semitrailer shall pay an amount to the department to reimburse the state for the cost of the issuance and attachment of the assigned number. The money collected shall be deposited in the motor vehicle fund.

Source: SDC 1939, § 44.0202 (7) as added by SL 1951, ch 229, § 2; SL 1965, ch 186, § 2; SL 1967, ch 186; SL 1985, ch 238, § 3; SL 1986, ch 242, § 35; SL 1988, ch 236, § 6; SL 1989, ch 257, § 24; SL 2017, ch 127, § 1.



§ 32-3-22.1 Fee for assignment of vehicle identification number.

32-3-22.1. Fee for assignment of vehicle identification number. The fee for assignment of a vehicle identification number is twenty-five dollars. The fee is payable to the county treasurer's office at the time of application for a rebuilt title. The county treasurer shall forward to the Division of Motor Vehicles the rebuilt title application with the affidavit of rebuilt motor vehicle and the vehicle identification number assignment fee. The rebuilt application may not be processed if the fee is not paid. If the vehicle identification number is not assigned as a result of the inspection of the vehicle, the Division of Motor Vehicles shall refund the fee to the applicant.

Source: SL 2002, ch 147, § 1.



§ 32-3-23 Application for original certificate--Contents--Supporting documents.

32-3-23. Application for original certificate--Contents--Supporting documents. If a certificate of title has not previously been issued for any motor vehicle, trailer, or semitrailer in this state, the application for a certificate of title, unless otherwise provided for in this chapter, shall be accompanied by a manufacturer's statement of origin or a manufacturer's certificate of origin as provided for in this chapter, or by a proper bill of sale or sworn statement of ownership, or by a certificate of title, bill of sale, or other evidence of ownership required by the law of another state from which the motor vehicle, trailer, or semitrailer was brought into this state.

Source: SDC 1939, § 44.0202 (8) as added by SL 1951, ch 229, § 2; SL 1955, ch 161; SL 1965, ch 186, § 2; SL 1989, ch 257, § 25.



§ 32-3-24 Burden of proving ownership--Issuance of certificate.

32-3-24. Burden of proving ownership--Issuance of certificate. The burden of proving his ownership and title shall be upon the applicant for a certificate of title. If satisfied that the applicant is the owner of the motor vehicle, trailer, or semitrailer and the application is in proper form, the secretary shall issue a certificate of title over his signature, but not otherwise.

Source: SDC 1939, § 44.0203; SL 1945, ch 187; SL 1951, ch 229, § 2; SL 1955, ch 161; SDC Supp 1960, § 44.0202 (8); SL 1965, ch 186, § 2; SL 1989, ch 257, § 26.



§ 32-3-25 Application for title and registration by dealer on behalf of customer--Location of filing.

32-3-25. Application for title and registration by dealer on behalf of customer--Location of filing. If an application for title and registration is filed by a dealer on behalf of a customer,the application shall be filed in the customer's county of residence.

Source: SDC 1939, § 44.0202 (8) as added by SL 1951, ch 229, § 2; SL 1955, ch 161; SL 1965, ch 186, § 2; SL 1989, ch 257, § 27; SL 2004, ch 200, § 1.



§ 32-3-26 Time for filing application for certificate--Vehicles in dealer's stock.

32-3-26. Time for filing application for certificate--Vehicles in dealer's stock. In any transfer of a motor vehicle, trailer, or semitrailer, the application for certificate of title shall be filed within forty-five days after the date of assignment of such motor vehicle, trailer, or semitrailer. However, licensed dealers need not apply for a certificate of title for any motor vehicle, trailer, or semitrailer in stock or acquired for stock purposes. Upon transfer of such a vehicle the licensed dealer shall give the transferee a reassignment of the certificate of title on such motor vehicle, trailer, or semitrailer or an assignment of a manufacturer's statement of origin or a manufacturer's certificate of origin.

Source: SDC 1939, § 44.0202 (8) as added by SL 1951, ch 229, § 2; SL 1955, ch 161; SL 1965, ch 186, § 2; SL 1989, ch 257, § 28; SL 1990, ch 228, § 2; SL 2015, ch 156, § 3.



§ 32-3-26.1 Repealed.

32-3-26.1. Repealed by SL 2005, ch 155, § 1.



§ 32-3-27 Late application for certificate--Additional fee--Application delay as misdemeanor.

32-3-27. Late application for certificate--Additional fee--Application delay as misdemeanor. Except as provided in § 32-3-26 for licensed dealers, if the application for certificate of title is presented more than forty-five days after date of assignment of the certificate of title or the manufacturer's certificate of origin of the motor vehicle, trailer, or semitrailer to the purchaser, the officer receiving the application shall collect, in addition to the fee established in § 32-3-18, a late fee of one dollar for each week or fraction thereof beyond the forty-five day limitation for twenty-five weeks and a late fee of fifty dollars for twenty-six weeks or more. Any person applying for a title more than ninety days after the date of assignment is guilty of a Class 2 misdemeanor. If the purchaser of a vehicle fails to comply with the provisions of § 32-3-26 to transfer the title within forty-five days, and the seller files a written complaint attesting to the facts, the purchaser is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.0202 (8) as added by SL 1955, ch 161; SL 1957, ch 215; SL 1965, ch 186, § 2; SL 1981, ch 231, § 2; SL 1986, ch 242, § 2; SL 1990, ch 228, § 3; SL 1992, ch 205; SL 1997, ch 179, § 1; SL 2015, ch 156, § 4.



§ 32-3-28 Issuance of certificate in triplicate--Disposition of copies--Notation of liens.

32-3-28. Issuance of certificate in triplicate--Disposition of copies--Notation of liens. The secretary shall issue the certificate of title in triplicate. One copy shall be retained by the secretary and the other copy shall be transmitted either by mail or electronically by computer, postage prepaid, on that day to the county treasurer of the county in which the motor vehicle, trailer, or semitrailer is to be kept. The secretary shall sign the original certificate of title and deliver the certificate to the owner named on it or as otherwise directed by the owner. If there are one or more liens on the motor vehicle, trailer, or semitrailer, the secretary shall properly note the same in the order of their priority on the certificate of title which shall be delivered or mailed to the owner named on it or as otherwise directed by the owner. Secured parties, if any, shall be mailed or delivered conspicuous notification of their security interest as filed and noted on the certificate of title.

Source: SDC 1939, § 44.0202; SL 1951, ch 229, § 2; SDC Supp 1960, § 44.0202 (9); SL 1963, ch 252; SL 1965, ch 186, § 2; SL 1989, ch 257, § 29; SL 1990, ch 229, § 2; SL 2003, ch 160, § 1.



§ 32-3-29 Lost certificates--Fee for duplicate.

32-3-29. Lost certificates--Fee for duplicate. In the case of lost certificates of title, duplicates may be issued if the loss is accounted for to the satisfaction of the secretary. Any lien to be noted on a certificate of title shall be evidenced by a copy of the security interest when a person applies for a duplicate certificate of title. A fee of ten dollars shall be paid to the secretary for each duplicate issued.

Source: SDC 1939, § 44.0209; SL 1957, ch 217; SL 1981, ch 231, § 3; SL 1986, ch 242, § 36; SL 2017, ch 128, § 3.



§ 32-3-30 Certificate to show chain of title--Exceptions.

32-3-30. Certificate to show chain of title--Exceptions. Except as provided in §§ 32-3-6, 32-3-24, and 32-3-32, every motor vehicle, trailer, or semitrailer certificate of title, upon transfer of ownership, shall contain a complete record showing the chain of title of such motor vehicle, trailer, or semitrailer from the owner named on the front of the title to and including the applicant presenting the same as evidence of ownership and applying for a new certificate of title.

Source: SL 1955, ch 193, § 1; SDC Supp 1960, § 44.0203-1; SL 1965, ch 186, § 4; SL 1988, ch 236, § 7; SL 1989, ch 257, § 30.



§ 32-3-30.1 Odometer information to be included on certificate--Information required on sale--Falsification as felony.

32-3-30.1. Odometer information to be included on certificate--Information required on sale--Falsification as felony. Each certificate of title issued by the department for a motor vehicle equipped with an odometer shall contain odometer disclosure information which complies with the provisions of the Truth in Mileage Act of 1986 (Public Law 99-579) as amended as of January 1, 1990.

Upon the sale or trade-in of a motor vehicle, the owner, seller, or auctioneer shall accurately complete the odometer disclosure information contained on the vehicle's title document and, if applicable, the secured power of attorney before surrendering or transferring the title. It is a Class 6 felony to falsify any information contained within the odometer disclosure statement. The department may refuse to transfer the title or issue a new title if the owner, seller, or auctioneer does not complete the odometer disclosure information on the vehicle title.

Source: SL 1978, ch 222, § 1; SL 1985, ch 238, § 4; SL 1988, ch 236, § 8; SL 1989, ch 257, § 31; SL 1990, ch 230, § 2; SL 1993, ch 219, § 2.



§ 32-3-30.2 Certified abstract of title history or damage disclosure statements--Fee.

32-3-30.2. Certified abstract of title history or damage disclosure statements--Fee. The department may upon written request and payment of a five dollar fee furnish a person a certified abstract of the title history which shall include the damage disclosure statements of any motor vehicle, trailer, or semitrailer registered under the provisions of this chapter. The abstract may include all documents filed with the department to establish the title history of the vehicle. The fee shall be deposited in the state motor vehicle fund. Governmental entities and their subdivisions are exempt from this fee requirement.

Source: SL 1980, ch 212, § 1; SL 1988, ch 238, § 7B; SL 1989, ch 257, § 32; SL 1990, ch 231, § 6.



§ 32-3-31 Dealer prohibited from taking certificate which does not show name of vendor and vendee--Violation as misdemeanor.

32-3-31. Dealer prohibited from taking certificate which does not show name of vendor and vendee--Violation as misdemeanor. Except as provided in § 32-3-32 it is a Class 2 misdemeanor to deliver or accept a transfer or assignment of a motor vehicle, trailer, or semitrailer certificate of title issued by the State of South Dakota, or a motor vehicle, trailer, or semitrailer muniment of title from another state, which does not contain or set forth the name of the seller and the name of the purchaser involved in the transfer of the motor vehicle, trailer, or semitrailer.

Source: SL 1955, ch 193, §§ 1, 2; SDC Supp 1960, §§ 44.0203-1, 44.9952; SL 1965, ch 186, § 4; SL 1989, ch 257, § 33.



§ 32-3-32 Dealer's acceptance of out-of-state certificates--Trade-ins--Power of attorney.

32-3-32. Dealer's acceptance of out-of-state certificates--Trade-ins--Power of attorney. Notwithstanding §§ 32-3-30 and 32-3-31, dealers licensed under chapter 32-6B may accept and transfer out-of-state certificates or muniments of title for motor vehicles, trailers, or semitrailers taken as a trade-in on a new motor vehicle, trailer, or semitrailer or on another used motor vehicle, trailer, or semitrailer if they obtain from the transferor a written power of attorney authorizing them to complete such transfer or assignment, and keep a record thereof.

Source: SL 1955, ch 193, § 1; SDC Supp 1960, § 44.0203-1; SL 1965, ch 186, § 4; SL 1989, ch 257, § 34.



§ 32-3-33 Change of county of use of vehicle--Issuance of duplicate for filing by treasurer--Validity of liens.

32-3-33. Change of county of use of vehicle--Issuance of duplicate for filing by treasurer--Validity of liens. If, after a certificate of title has been issued for a motor vehicle, trailer, or semitrailer, the county in which it is kept for use shall be changed, then upon application of the owner, so stating, the secretary may authorize the transfer of the duplicate certificate of title from the office of the treasurer of the county in which it was formerly kept to the county where the motor vehicle, trailer, or semitrailer is presently kept. Thereafter the county treasurer of the county in which such duplicate title certificate is transferred shall perform the duties imposed by this chapter. However, the keeping of a duplicate certificate of title in the office of the treasurer of a county in which the motor vehicle, trailer, or semitrailer is not actually kept may not affect the validity of the title or of any contract, lien, or encumbrance upon the motor vehicle, trailer, or semitrailer described in the certificate.

Source: SDC 1939, § 44.0202 (9) as added by SL 1951, ch 229, § 2; SL 1963, ch 252; SL 1965, ch 186, § 2; SL 1989, ch 257, § 35; SL 2003, ch 160, § 2.



§ 32-3-34 Assistance by county treasurer.

32-3-34. Assistance by county treasurer. The county treasurer shall assist in the administration of this chapter and perform such duties in connection therewith as may be required by the secretary.

Source: SDC 1939, § 44.0202; SL 1951, ch 229, § 2; SDC Supp 1960, § 44.0202 (6); SL 1988, ch 236, § 9; SL 2003, ch 160, § 3.



§ 32-3-35 Manufacturer's statement or certificate of origin pending issuance of certificate of title--Priority of liens.

32-3-35. Manufacturer's statement or certificate of origin pending issuance of certificate of title--Priority of liens. A manufacturer's statement of origin or manufacturer's certificate of origin shall be deemed to be in possession of the lien holder while being transmitted to the secretary and until issuance of a certificate of title by the secretary showing the lien. All contracts, liens, mortgages, and encumbrances, noted on a certificate of title, shall take priority according to the order of time in which the liens were noted.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1989, ch 257, § 36.



§ 32-3-36 All lien spaces filled--Issuance of new certificate.

32-3-36. All lien spaces filled--Issuance of new certificate. If all spaces provided on the certificate of title for the notation of liens have been filled, before an additional lien can be noted, the lien holder or the owner of the vehicle shall submit the certificate to the secretary who shall then issue to the owner a new certificate of title, noting thereon in order of priority all unreleased liens shown on the old certificates of title. The additional secured party shall be mailed or delivered conspicuous notification of its security interest as filed and noted on the certificate of title.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1989, ch 257, § 37; SL 1990, ch 229, § 3.



§ 32-3-37 Sale of encumbered vehicle with knowledge of lien holder--Effect against subsequent purchasers.

32-3-37. Sale of encumbered vehicle with knowledge of lien holder--Effect against subsequent purchasers. Exposure for sale of any motor vehicle, trailer, or semitrailer by the owner thereof, with the knowledge and consent of the holder of any lien, mortgage, or encumbrance thereon, shall not render the same void or ineffective as against subsequent purchasers or the creditors of such owner or the holders of subsequent liens, mortgages, or encumbrances upon such motor vehicles, trailers, or semitrailers.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3.



§ 32-3-38 Holder of security interest entitled to have notation of lien made by treasurer--Notification to department--Notation on instrument and certificate of title.

32-3-38. Holder of security interest entitled to have notation of lien made by treasurer--Notification to department--Notation on instrument and certificate of title. The holder of a mortgage, trust receipt, conditional sales contract, mechanic's lien, or similar instrument, upon presentation of the certificate of title to the office of the titled owner's county treasurer, together with the fee prescribed by this chapter, may have a notation of the lien made on the certificate of title. The treasurer shall enter the notation and the date thereof over the signature of the officer or deputy and the seal of office. The treasurer on that day shall notify the department. The department shall note the lien on the state's computer system, if the county treasurer has not done so.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1989, ch 257, § 38; SL 1993, ch 219, § 3; SL 1998, ch 171, § 6; SL 2003, ch 160, § 4.



§ 32-3-38.1 Bank, savings and loan association, credit union, or dealer access to motor vehicle title and lien information on state's computer system.

32-3-38.1. Bank, savings and loan association, credit union, or dealer access to motor vehicle title and lien information on state's computer system. Any bank, savings and loan association, credit union, or any dealer licensed pursuant to this title may be provided access to motor vehicle title and lien information maintained on the state's computer system via a modem and terminal owned by the bank, savings and loan association, credit union, or dealer. The Department of Revenue shall promulgate rules pursuant to chapter 1-26 to specify access availability. The Department of Revenue may deny or revoke authority previously granted for accessing this information if the information accessed is used for any purpose not authorized by law.

Source: SL 1994, ch 363, § 3; SL 2004, ch 17, § 40; SL 2005, ch 153, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-38.2 Certain fleet leasing contracts do not create sale or security interest--Not applicable to personal leases.

32-3-38.2. Certain fleet leasing contracts do not create sale or security interest--Not applicable to personal leases. Motor vehicle fleet leasing contracts containing a terminal rental adjustment provision do not create a sale or security interest solely because the agreement provides that the rental price may be adjusted by the amount realized upon sale or other disposition of the motor vehicle or trailer. This section does not apply to vehicles or trailers leased or used primarily for personal, family, or household purposes.

Source: SL 2003, ch 161, § 1.



§ 32-3-38.3 Dealer required to utilize electronic title file system.

32-3-38.3. (Section effective January 1, 2008) Dealer required to utilize electronic title file system. Upon the sale or acquisition of any vehicle required to be titled pursuant to this chapter, a dealer licensed pursuant to this title shall utilize, if available, an electronic title file system approved by the department to verify vehicle ownership information and to record changes to vehicle ownership information.

Source: SL 2005, ch 153, § 1.



§ 32-3-39 Deposit of security interest instrument not required.

32-3-39. Deposit of security interest instrument not required. The provisions of chapters 44-10, 44-11, and §§ 57A-9-401 to 57A-9-408, inclusive, shall not be construed to apply to or to permit or require the deposit, filing, or other record whatsoever, of a chattel mortgage, conveyance intended to operate as a mortgage, conditional sales contract, mechanic's lien, or similar instrument, (herein referred to as liens) or any copy of the same covering a motor vehicle, trailer, or semitrailer, executed and delivered after July 1, 1951.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3.



§ 32-3-40 Security interests created prior to enactment of statute.

32-3-40. Security interests created prior to enactment of statute. The provisions of the law then in effect shall continue to apply to the deposit, filing, refiling, or other record whatsoever of a chattel mortgage, conveyance intended to operate as a mortgage, trust receipt, conditional sales contract, or other similar instrument or any copy of same covering a motor vehicle, trailer, or semitrailer, made prior to July 1, 1951.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3.



§ 32-3-41 Liens noted on certificate valid against creditors of debtor, subsequent purchasers, and other claimants--Perfection of liens noted on-line.

32-3-41. Liens noted on certificate valid against creditors of debtor, subsequent purchasers, and other claimants--Perfection of liens noted on-line . A security interest, mechanic's lien, or similar instrument other than a financing statement covering a motor vehicle, trailer, or semitrailer, or any vehicle required to be titled under the provisions of this chapter, is valid against the creditors of the debtor, whether armed with process or not, and subsequent purchasers and other lien holders or claimants, but otherwise is not valid against them if notation of the lien has been made by the seller, buyer, owner, holder of the instrument, or an agent of the secretary on the manufacturer's statement of origin or the manufacturer's certificate of origin. In the case of a certificate of title, if a notation of the lien has been made by the secretary, an agent of the secretary, or a county treasurer on the face of the certificate of title, or if notation of the lien has been made by the seller, buyer, owner, holder of the instrument, or agent of the secretary on the reverse of the certificate of title, the lien is valid against the creditors of the debtor, whether armed with process or not, and subsequent purchasers and other lien holders or claimants, but otherwise is not valid against them. A lien is perfected if it has been noted on the title pursuant to this section, § 32-3-29, or § 32-3-70 and entered into the electronic title file system.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1967, ch 187; SL 1989, ch 257, § 39; SL 1997, ch 180, § 1; SL 1998, ch 171, § 1; SL 2003, ch 160, § 5; SL 2012, ch 159, § 1; SL 2017, ch 128, § 4.



§ 32-3-42 Vehicles held in stock--Security interests acquired previous to enactment of statute.

32-3-42. Vehicles held in stock--Security interests acquired previous to enactment of statute. Section 32-3-41 shall not apply to any security interest in a motor vehicle in stock or acquired for stock purposes if such security interest was acquired or perfected under the provisions of Title 57A.

Source: SDC Supp 1960, § 44.0203 (1) as added by SL 1965, ch 186, § 3; SL 1967, ch 187.



§ 32-3-43 Notation of lien on certificate of title--Liability of holder of certificate of title for refusal to deliver.

32-3-43. Notation of lien on certificate of title--Liability of holder of certificate of title for refusal to deliver. The county treasurer, upon receipt of a lien or title instrument duly executed in the manner prescribed by law governing such instruments, together with the fee prescribed for notation thereof which is nonrefundable, shall notify the holder of the certificate of title to deliver to the treasurer, within fifteen days from the date of notice, the certificate of title to permit notation of a lien, and, if necessary, the issuance of a new certificate of title provided in § 32-3-36. After the notation of lien the treasurer shall deliver the certificate of title to the owner or as otherwise directed by the owner. The secured party shall be mailed or delivered notification of the party's security interest as filed and noted on the certificate of title. The holder of a certificate of title who refuses to deliver a certificate of title to the treasurer for the purpose of showing the lien on the certificate of title within fifteen days from the date when notified to do so by the treasurer, is liable for damages to the lien holder for the amount of damages the lien holder suffered by reason of the holder of the certificate of title refusing to permit the showing of the lien on the certificate of title.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1990, ch 229, § 4; SL 1992, ch 206; SL 2003, ch 160, § 6.



§ 32-3-44 Release on discharge of lien--Liability for failure to release--Delivery of certificate after entry of discharge.

32-3-44. Release on discharge of lien--Liability for failure to release--Delivery of certificate after entry of discharge. If a lien is discharged, the lienholder shall execute a release within twenty days after final payment is received. The release shall contain the vehicle identification number or the certificate of title number, and the owner's name. The lienholder shall deliver the release along with the certificate of title if held by the lienholder, to any county treasurer. The treasurer shall note the cancellation of the lien on the face of the certificate of title and on the same day shall notify the secretary. The secretary shall cancel the lien on the state's computer system, if the county treasurer has not done so. If the certificate of title is lost as set forth in § 32-3-29, application for duplicate title may be forwarded along with the release to the department. The department shall cancel the lien. For failure to comply with these provisions relating to releasing a lien, the lienholder is liable to the owner for all damages sustained by the owner. The county treasurer shall mail or deliver the certificate of title to the owner, or as otherwise directed by the owner. Upon the satisfaction of a security interest in a motor vehicle, trailer, or semitrailer for which the certificate of title is in the possession of the owner, the secured party shall within twenty days after final payment is received, execute a release of security interest on the form prescribed by the department and mail or deliver such release to the owner or as otherwise directed by the owner.

Source: SDC 1939, § 44.0203 (1) as added by SL 1951, ch 229, § 3; SL 1965, ch 186, § 3; SL 1989, ch 257, § 40; SL 1990, ch 229, § 5; SL 1993, ch 219, § 4; SL 2003, ch 160, § 7; SL 2013, ch 135, § 2; SL 2017, ch 128, § 5.



§ 32-3-45 Fees for notation.

32-3-45. Fees for notation. The county treasurer shall charge a fee of ten dollars for each notation of any lien on a certificate of title. No fee may be charged for the cancellation of such lien. The fee shall be deposited in the county general fund.

Source: SDC 1939, § 44.0203 (3) as added by SL 1951, ch 229, § 3; SL 1965, ch 185; SL 1977, ch 248; SL 1989, ch 257, § 41; SL 1991, ch 238; SL 2003, ch 160, § 8; SL 2016, ch 47, § 5.



§ 32-3-46 Enforcement of liens--Filing for record not necessary--Notice of sale.

32-3-46. Enforcement of liens--Filing for record not necessary--Notice of sale. Liens on motor vehicles, trailers, or semitrailers as defined in § 32-3-35 may be enforced or foreclosed in accordance with the procedural law applicable to each kind of lien. It is not necessary that a lien be filed for record as a condition precedent to foreclosure if the lien has been duly noted on the certificate of the title of the motor vehicle, trailer, or semitrailer. Any notice of sale, sale, or report of sale required by the applicable procedural law may be published, held, or filed in the county specified by the law, or if not there specified, then in the county where a copy of the certificate of title is kept by the treasurer as provided by § 32-3-28. Further, if the lien holder verifies in writing that the owner of the collateral did not surrender the certificate of title, the affidavit shall be accepted as prima facie evidence of the lien and may be used in lieu of the certificate of title, and the certificate of title need not be surrendered at the time of foreclosure.

Source: SDC 1939, § 44.0203 (4) as added by SL 1955, ch 162; SL 1961, ch 222; SL 1965, ch 186, § 3; SL 1990, ch 229, § 7; SL 2003, ch 160, § 9.



§ 32-3-47 Consent of lien holder required for disposal or removal of encumbered vehicle--Violation as felony.

32-3-47. Consent of lien holder required for disposal or removal of encumbered vehicle--Violation as felony. When the ownership of a motor vehicle, trailer, or semitrailer is subject to a chattel mortgage, conveyance intended to operate as a mortgage, trust receipt, conditional sales contract, mechanic's lien, or similar instrument, as provided in §§ 32-3-30 to 32-3-46, inclusive, it shall be unlawful, prior to the performance of the conditions contained in any of the above instruments and the discharge of the obligations imposed thereby, to intentionally or with intent to defraud, materially injure, destroy, conceal, sell, mortgage, or otherwise dispose of, or remove from the State of South Dakota, except temporarily in accordance with its usual and customary use, a motor vehicle, trailer, or semitrailer subject to any of the above instruments without first having received the written permission of the then owner or holder of such chattel mortgage, conditional sales contract, mechanic's lien, trust receipt, or of any similar instrument, unless such instrument specifically waives such requirements of written notice as herein provided. Whoever shall violate this section shall be guilty of a Class 6 felony.

Source: SDC 1939, § 44.0203 (5) as added by SL 1957, ch 216; SDC Supp 1960, § 44.9951; SL 1965, ch 186, § 3.



§ 32-3-48 Power to revoke or refuse to issue certificate or registration--Notification to applicant.

32-3-48. Power to revoke or refuse to issue certificate or registration--Notification to applicant. If it appears at any time to the secretary that an applicant for a certificate of title or registration of a motor vehicle, trailer, or semitrailer is not entitled thereto, under the provisions of this chapter or chapter 32-5 or 32-5B, the secretary may refuse to issue a certificate or to register any vehicles owned by the person. If it is determined that the title holder or lienholder was not entitled to a title or registration already issued, under the provisions of this chapter or chapter 32-5, 32-9, 32-10, or 32-5B, the department shall by certified mail notify the title holder or lienholder that the title or license plate will be revoked and canceled ten days after the date of receipt, refusal to accept receipt, or the last day the postal service attempted delivery. The notice shall also demand that the title holder or lienholder return the certificate of title or license plates to the department. If the vehicle owner or lienholder believes that the title or registration should not be revoked, the owner may request in writing, a hearing pursuant to the provisions of chapter 1-26. The request for hearing shall be made prior to the effective date of the title or registration revocation. The intentional use of title after receiving the department's notice of revocation is a Class 1 misdemeanor.

Source: SDC 1939, § 44.0207; SL 1965, ch 186, § 6; SL 1986, ch 242, § 3; SL 1989, ch 257, § 42; SL 1997, ch 179, § 2.



§ 32-3-49 Cancellation of certificate--Notification to county treasurer--Notification to certificate holder and lien holder--Surrender of certificate.

32-3-49. Cancellation of certificate--Notification to county treasurer--Notification to certificate holder and lien holder--Surrender of certificate. Upon cancellation of any certificate of title, the secretary shall notify the county treasurer of the county where the duplicate certificate of title of the vehicle, trailer, or semitrailer is involved was kept. The treasurer shall thereupon enter the cancellation upon the treasurer's records. The secretary shall also notify the person to whom the certificate of title was issued as well as any lien holder appearing thereon of the cancellation and shall demand the surrender of the certificate of title. However, the cancellation may not affect the validity of any lien noted thereon. The holder of the certificate shall return same to the secretary forthwith.

Source: SDC 1939, § 44.0208 (1) as added by SL 1951, ch 229, § 4; SL 1965, ch 186, § 7; SL 1989, ch 257, § 43; SL 2003, ch 160, § 10.



§ 32-3-50 Cancellation of receipt of registration upon cancellation of certificate--Return of receipt and license plates--Confiscation.

32-3-50. Cancellation of receipt of registration upon cancellation of certificate--Return of receipt and license plates--Confiscation. If a receipt of registration has been issued to the holder of a certificate of title canceled by the secretary, the secretary shall immediately cancel the same and demand the return of such receipt of registration, and the license plates or tags issued therewith, and the holder of such receipt of registration or license plates or tags shall return the same to the secretary forthwith. If the registration, license plates or tags, or title is not returned, the secretary may notify the highway patrol or the local law enforcement agency which shall confiscate license plates or tags and return them to the department.

Source: SDC 1939, § 44.0208 (1) as added by SL 1951, ch 229, § 4; SL 1965, ch 186, § 7; SL 1986, ch 242, § 34.



§ 32-3-51 Dismantled or destroyed vehicle--Return of plates and title to department--Cancellation of registration--Consent of lien holder--Notation on certificate--Destruction of certificates--Retention of record--Removal of identification numbers as felony.

32-3-51. Dismantled or destroyed vehicle--Return of plates and title to department--Cancellation of registration--Consent of lien holder--Notation on certificate--Destruction of certificates--Retention of record--Removal of identification numbers as felony. If a vehicle is permanently destroyed, crushed, or compacted so that it can no longer be used on the public highways or used for parts, the owner shall detach the registration plates and forward them, along with the registration card and certificate of title, within fifteen days, to the department. The department shall cancel the registration card and the title on its records. If the title shows any lien, the lien holder's consent to the cancellation shall be endorsed on the certificate of title. The certificate of title surrendered by the owner shall have noted thereon the purpose of cancellation and, in case of a transfer, the assignment on the reverse side shall be completed. The department shall destroy the certificate of title and other records pertaining thereto, but shall keep an appropriate record of all such vehicles destroyed, crushed, or compacted and denoting the name and address of the last owner thereof. The owner may not remove the vehicle's identification number or other identification numbers. Removal of the vehicle's identification number or other identification numbers is a Class 6 felony.

Source: SDC 1939, § 44.0211-4 as enacted by SL 1965, ch 183; SL 1984, ch 217, § 3; SL 1985, ch 239, § 1; SL 1986, ch 242, § 30.



§ 32-3-51.1 to 32-3-51.3. Repealed.

32-3-51.1 to 32-3-51.3. Repealed by SL 1988, ch 238, §§ 11 to 13.



§ 32-3-51.4 Repealed.

32-3-51.4. Repealed by SL 1990, ch 231, § 5.



§ 32-3-51.5 Vehicle with out-of-state marked title--Damage disclosure information--Salvage title or junking certificate.

32-3-51.5. Vehicle with out-of-state marked title--Damage disclosure information--Salvage title or junking certificate. Any motor vehicle, trailer, or semitrailer whose title has been marked by another state or jurisdiction, shall receive a title, which shall contain similar damage disclosure information. However, if the title has been branded as salvage or with any other similar brand by another state or jurisdiction the applicant shall receive a salvage title or, at the option of the owner, a junking certificate.

Source: SL 1988, ch 238, § 3; SL 1990, ch 231, § 4; SL 1996, ch 190, § 1; SL 2005, ch 155, § 6; SL 2015, ch 157, § 1.



§ 32-3-51.6 Rebuilt title.

32-3-51.6. Rebuilt title. Any motor vehicle, trailer, or semitrailer, whose title has been marked by this state or another state or jurisdiction as rebuilt or with any other similar brand approved for highway use shall only receive a rebuilt title.

Source: SL 1988, ch 238, § 4.



§ 32-3-51.7 to 32-3-51.10. Repealed.

32-3-51.7 to 32-3-51.10. Repealed by SL 2015, ch 157, §§ 2 to 5.



§ 32-3-51.11 Retention of damage disclosure statement by department--Part of title history.

32-3-51.11. Retention of damage disclosure statement by department--Part of title history. The department shall retain each damaged disclosure statement received. The statement shall become part of the title history available to the public pursuant to § 32-3-30.2.

Source: SL 1988, ch 238, § 7.



§ 32-3-51.12 Junking certificate required for vehicle being dismantled--Removal of identification number prohibited--Violation as felony.

32-3-51.12. Junking certificate required for vehicle being dismantled--Removal of identification number prohibited--Violation as felony. Any owner of a motor vehicle that is being dismantled for the purpose of selling its parts shall apply for a junking certificate.

The license plates, registration card, and certificate of title shall accompany the application for junking certificate. The department shall cancel the registration card and the title on its records and issue a junking certificate. If the title shows any lien, the lien holder's consent to the issuance of the junking certificate shall be endorsed on the certificate of title. The owner may not remove the vehicle's identification number or other identification numbers. Removal of the vehicle's identification number or other identification numbers is a Class 6 felony.

Source: SL 1988, ch 238, § 8; SL 1989, ch 258; SL 1996, ch 190, § 3.



§ 32-3-51.13 Rebuilt or salvage vehicle--Application for junking certificate--Inspection.

32-3-51.13. Rebuilt or salvage vehicle--Application for junking certificate--Inspection. Any motor vehicle, whose title has been marked as rebuilt or salvage by this state or any other state or jurisdiction, or any motor vehicle, whose owner is applying for a junking certificate, may be inspected by an employee of the department, or a person designated by the department.

Source: SL 1988, ch 238, § 9.



§ 32-3-51.14 , 32-3-51.15. Repealed.

32-3-51.14, 32-3-51.15. Repealed by SL 2015, ch 157, §§ 6, 7.



§ 32-3-51.16 Information required on first and subsequent South Dakota titles for vehicles coming into state.

32-3-51.16. Information required on first and subsequent South Dakota titles for vehicles coming into state. The department shall, in a conspicuous location, place on the first South Dakota title and all subsequent titles issued for any motor vehicle for which a certificate of title was issued by another state, the name of the previous state and any brand or notation indicated on the title by that state.

Source: SL 1992, ch 207, § 3; SL 2004, ch 201, § 1.



§ 32-3-51.17 Junking certificate for nonrebuildable vehicle.

32-3-51.17. Junking certificate for nonrebuildable vehicle. Any motor vehicle, trailer, or semitrailer whose title has been marked as nonrebuildable, parts only, or whose owner has designated that the vehicle should not be placed upon the roads and highways, shall receive a junking certificate.

Source: SL 1996, ch 190, § 2.



§ 32-3-51.18 Vehicle dealers required to display damage disclosure statement--Return of vehicle.

32-3-51.18. Vehicle dealers required to display damage disclosure statement--Return of vehicle. Any vehicle that is required to be titled pursuant to this chapter and is sold or offered for sale by a vehicle dealer or a used vehicle dealer as defined in § 32-6B-1 shall display a sticker, decal, or notice that discloses damage to the vehicle for which the current title denotes a salvage brand or similar brand denoting damage to that vehicle. The department shall promulgate rules pursuant to chapter 1-26 to prescribe the format and construction of the sticker, decal, or notice. If the dealer fails to comply with this section, the purchaser of the motor vehicle may return the motor vehicle to the dealer within ten days after receiving the title, and the dealer shall make a full refund to the purchaser.

Source: SL 1999, ch 153, § 5; SL 2004, ch 209, § 2; SL 2007, ch 172, § 1; SL 2015, ch 157, § 8.



§ 32-3-51.19 Salvage vehicle defined--Application.

32-3-51.19. Salvage vehicle defined--Application. For purposes of §§ 32-3-51.5, 32-3-51.20, and 32-3-51.21, the term, salvage vehicle, means any motor vehicle that an insurer or self insurer determines a total loss due to theft or to damage caused by fire, vandalism, collision, weather, submersion in water, or flood. This section does not apply to any motor vehicle more than ten model years old or with a gross vehicle weight rating of more than sixteen thousand pounds.

Source: SL 2005, ch 155, § 2; SL 2006, ch 157, § 1; SL 2010, ch 150, § 1; SL 2015, ch 157, § 9.



§ 32-3-51.20 Insurer or self insurer acquiring ownership of salvage vehicle without salvage vehicle title to surrender certificate of title--Salvage title issued--Rebuilt title.

32-3-51.20. Insurer or self insurer acquiring ownership of salvage vehicle without salvage vehicle title to surrender certificate of title--Salvage title issued--Rebuilt title. If an insurer, in settlement of a total loss insurance claim, or self insurer acquires the ownership of any salvage vehicle as defined in § 32-3-51.19 that does not have a salvage vehicle title, the insurer shall within forty-five days following acquisition of the certificate of title of that vehicle, surrender the certificate of title for the vehicle to the department. The department shall promptly issue a title indicating it is a salvage vehicle to the insurer or self insurer. If a vehicle has been branded a salvage vehicle, nothing in this section prohibits a person from obtaining a rebuilt title pursuant to § 32-3-53.

Source: SL 2005, ch 155, § 3; SL 2016, ch 154, § 6.



§ 32-3-51.21 Owner to obtain salvage title if insurer or self insurer declares vehicle total loss but does not acquire ownership--Notice--Sale without title as misdemeanor--Application.

32-3-51.21. Owner to obtain salvage title if insurer or self insurer declares vehicle total loss but does not acquire ownership--Notice--Sale without title as misdemeanor--Application. If an insurer or self insurer declares a vehicle to be a total loss but does not acquire ownership of the vehicle, the owner shall obtain a salvage title for the vehicle. The insurer or self insurer shall, in writing, notify the owner of the obligation to obtain a salvage title before the owner sells or transfers the title. If the owner sells or transfers the ownership of the vehicle without first obtaining a salvage title, the owner is guilty of a Class 1 misdemeanor. This section does not apply to any motor vehicle more than ten model years old or with a gross vehicle weight rating of more than sixteen thousand pounds.

Source: SL 2005, ch 155, § 4; SL 2015, ch 157, § 10.



§ 32-3-51.22 Recovered stolen vehicles--Inspection--Title--Salvage vehicle.

32-3-51.22. Recovered stolen vehicles--Inspection--Title--Salvage vehicle. If a stolen vehicle is recovered, the insurer or self insurer shall, within forty-five days of recovery, inspect the vehicle and apply for a title.

If the vehicle has no damage or the damage is less than that defined in § 32-3-51.19, the insurer or self insurer shall surrender the existing salvage title to the department. The department shall promptly issue a title marked as a recovered theft with no salvage notation.

However, if the condition of the vehicle is such that it would have been determined a salvage vehicle as defined in § 32-3-51.19 due to the damage to the vehicle, the salvage title is retained and the insurer or self insurer is not required to apply for a title pursuant to this section.

Source: SL 2010, ch 150, § 2; SL 2015, ch 157, § 11; SL 2016, ch 154, § 7.



§ 32-3-52 Surrender of indicia of ownership by dealers, salvage yards, and others.

32-3-52. Surrender of indicia of ownership by dealers, salvage yards, and others. Employees of the department authorized by the secretary shall require the surrender of the plates and documents for such vehicles from dealers, salvage yards, and other similar establishments, when it is determined that the plates and documents have not been forwarded to the department as required herein.

Source: SDC 1939, § 44.0211-4 as enacted by SL 1965, ch 183; SL 1989, ch 257, § 44.



§ 32-3-53 Restored or rebuilt vehicle--Submission to department--Inspection--Issuance of rebuilt title.

32-3-53. Restored or rebuilt vehicle--Submission to department--Inspection--Issuance of rebuilt title. If any vehicle, trailer, or semitrailer is rebuilt as defined in subdivision 32-3-1(17) and is restored to operation, the owner shall submit an application to the Department of Revenue for a rebuilt title. The motor vehicle, trailer, or semitrailer may not be licensed or titled until there is submitted to the department proper affidavits, photo copies of receipts, bills of sale establishing ownership, or titles and the source of all parts and component parts used to rebuild the vehicle. The rebuilt title and registration shall be issued and delivered in accordance with the provisions of this chapter. After the motor vehicle is inspected, the owner shall take his copy of the certificate of inspection to the county treasurer, purchase his license plates and pay any tax owed. Once the department is notified that the inspection is complete and has verified that the correct amount of tax has been paid, it shall issue a rebuilt title. Each new certificate of title shall have noted thereon that the vehicle has been rebuilt. The highway patrol or an employee of the department may inspect rebuilt titles and rebuilt motor vehicles.

Source: SDC 1939, § 44.0211-4 as enacted by SL 1965, ch 183; SL 1984, ch 217, § 1; SL 1985, ch 239, § 5; SL 1988, ch 238, § 14; SL 2004, ch 17, § 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-53.1 Repealed.

32-3-53.1. Repealed by SL 1988, ch 238, § 15.



§ 32-3-53.2 Inspection of restored or rebuilt vehicles.

32-3-53.2. Inspection of restored or rebuilt vehicles. The motor vehicles, trailers, or semitrailers referred to in § 32-3-53 may be inspected by an employee of the Department of Revenue or a highway patrolman. The certificate of inspection shall be of a form prescribed and furnished by the department. Motor vehicles, trailers, or semitrailers of any age which have body and chassis from different vehicles combined to make one vehicle, which have component parts changed, or which lack supporting documents with the application for title may also be inspected.

Source: SL 1985, ch 239, § 6; SL 1988, ch 238, § 16; SL 2004, ch 17, § 43; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-53.3 Repealed.

32-3-53.3. Repealed by SL 1988, ch 238, § 17.



§ 32-3-53.4 Trailer defined.

32-3-53.4. Trailer defined. For the purposes of §§ 32-3-53 and 32-3-53.2, a trailer is any trailer as defined in § 32-3-1 which has an actual weight of three thousand pounds or greater.

Source: SL 1985, ch 239, § 8; SL 2011, ch 138, § 1.



§ 32-3-54 Repealed.

32-3-54. Repealed by SL 1984, ch 30, § 35.



§ 32-3-55 Transferred.

32-3-55. Transferred.



§ 32-3-56 Special seal--Forms furnished by secretary.

32-3-56. Special seal--Forms furnished by secretary. For the purpose of carrying out the provisions of this chapter, the office of the secretary may adopt and use a special seal. The secretary shall prescribe and furnish all printed forms needed to carry out the provisions of this chapter.

Source: SDC 1939, § 44.0208 (2) as added by SL 1951, ch 229, § 4; SL 1989, ch 257, § 45.



§ 32-3-57 Power of secretary to make rules and require uniformity in administration of statutes--Duty of local officials.

32-3-57. Power of secretary to make rules and require uniformity in administration of statutes--Duty of local officials. The secretary of revenue may promulgate rules pursuant to chapter 1-26 and issue instructions as are necessary to ensure and obtain uniformity in the administration of the provisions of this chapter. Rules may be adopted in the following areas:

(1) Application requirements for new vehicles, trailers, snowmobiles, and mobile homes;

(2) Certificate of title for vehicles previously registered, time limits of making application, duplicate certificates, and transfer of certificate of title;

(3) Assignment of certificate of title;

(4) Corrections of titles and procedure when there is a body type change;

(5) Lien recording, assignment of liens, execution of cancellation of liens, and delivery of certificate of title;

(6) Transfer of ownership;

(7) Registration tax dealers guides for used vehicles or mobile homes, older motor vehicles and government vehicles, title and license requirements, nonresident reciprocity, manufacturer's price sticker, wrecked motor vehicles, leased vehicles, and homemade vehicles; and

(8) Establishment of a transaction fee for online access to the title and registration system that does not exceed fifty cents for each transaction.

All local officials charged with the administration of the provisions of this chapter are governed in their official acts by the rules promulgated by the secretary.

Source: SDC 1939, § 44.0213; SDCL § 32-3-55; SL 1982, ch 18, § 9; SL 1987, ch 82, § 49; SL 1989, ch 257, § 46; SL 2004, ch 17, § 44; SL 2008, ch 148, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3-58 Repealed.

32-3-58. Repealed by SL 1990, ch 390, § 29.



§ 32-3-59 Auction of certain older automobiles sponsored by nonprofit automobile club--When permitted--Violation as misdemeanor.

32-3-59. Auction of certain older automobiles sponsored by nonprofit automobile club--When permitted--Violation as misdemeanor. Automobiles twenty years of age or older may be sold at auction, if the auction is sponsored by a nonprofit automobile club subject to the provisions of chapters 47-22 to 47-28, inclusive. A nonprofit automobile club may not sponsor more than one such auction a year. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 27, § 13; SL 1989, ch 255, § 3.



§ 32-3-60 Auctioneer to have odometer reading and certificate of title--Exception-- Violation as misdemeanor.

32-3-60. Auctioneer to have odometer reading and certificate of title--Exception--Violation as misdemeanor. Before a vehicle with a title issued by the department may be sold at an auction pursuant to § 32-3-59, the auctioneer shall have in his possession an odometer reading certified by the owner of the motor vehicle if the vehicle has an odometer and, except as provided in § 32-3-61, the motor vehicle's certificate of title. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 27, § 14; SL 1989, ch 255, § 4; SL 1989, ch 257, § 48.



§ 32-3-61 Auction of vehicle covered by lien--Consent and release of lien holder--Violation as misdemeanor.

32-3-61. Auction of vehicle covered by lien--Consent and release of lien holder--Violation as misdemeanor. An auctioneer may not sell a vehicle that has a certificate of title with a lien on it for less than the full amount of the lien, without the advance written consent of the lien holder. An auctioneer may not release the proceeds from the sale of a vehicle with a lien on the title until the lien holder signs a release of the lien. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 27, § 15; SL 1989, ch 255, § 5.



§ 32-3-62 List of vehicles sold at auction--Copy of title--Violation as misdemeanor.

32-3-62. List of vehicles sold at auction--Copy of title--Violation as misdemeanor. Within fifteen days after an auction held pursuant to § 32-3-59, the nonprofit automobile club sponsoring the auction shall provide the department with a list of the vehicles sold, including a photocopy of each vehicle's title. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 27, § 16; SL 1989, ch 255, § 6; SL 1989, ch 257, § 49.



§ 32-3-63 Sales of older vehicles at certain auctions exempt from vehicle dealer requirements.

32-3-63. Sales of older vehicles at certain auctions exempt from vehicle dealer requirements. Sales of titled vehicles pursuant to §§ 32-3-59 to 32-3-62, inclusive, are exempt from § 32-5-29 and chapter 32-6B.

Source: SL 1986, ch 27, § 17.



§ 32-3-64 Titling vehicles eleven years old or more with no existing record.

32-3-64. Titling vehicles eleven years old or more with no existing record. If a vehicle is eleven years old or more and no record exists for the vehicle, a person may apply for a vehicle title by submitting to the department an application for title, a valid bill of sale properly signed by the person who has the right to convey ownership which identifies the vehicle, the seller, the purchaser, and the purchase price, and an affidavit which explains the facts surrounding the applicant's acquisition of the vehicle and which indemnifies the state against liability. The department shall conduct a nationwide title search and shall check with the National Crime Information Center to ensure no record of the vehicle exists. If no record of the vehicle is found, the department shall issue a title for the vehicle to the applicant.

Source: SL 1993, ch 220.



§ 32-3-65 Converted motor home title--Unit requirements--Certain requirements to meet national standards--Title application requirements.

32-3-65. Converted motor home title--Unit requirements--Certain requirements to meet national standards--Title application requirements. If any truck tractor is modified to become a motor home, the owner shall submit an application to the Department of Revenue for a converted motor home title. To become a motor home, the truck tractor shall be modified to include a vehicular-type unit built on the tractor's chassis and designed primarily as temporary living quarters for recreational, camping, vacation, or travel use. The unit shall be equipped with at least five of the following:

(1) Cooking facilities;

(2) A heating system or air conditioning system, or both, separate from the vehicle engine or the vehicle engine electrical system;

(3) A self-contained toilet or a toilet connected to a plumbing system with connection for external water disposal, or both;

(4) Portable water supply including plumbing and a sink with faucet either self-contained or with connections for an external source, or both;

(5) Sleeping facilities;

(6) A refrigerator; or

(7) A one hundred ten or one hundred fifteen volt system separate from the vehicle engine electrical system either with its own power supply or with a connection for an external source, or both, or a liquefied petroleum system and supply.

The systems provided in subdivisions (2), (3), and (4) shall be permanently installed and meet American National Standards Institute and National Fire Protection Association standards in effect on the date of manufacture.

The application shall include a picture of the vehicle and an affidavit signed by the truck tractor owner stating that the vehicle will not be used for private business use and that the vehicle meets the requirements of this section. The department shall provide the form for the affidavit. If the department is satisfied that the conditions of this section are met, the department shall issue a converted motor home title.

Source: SL 2003, ch 163, § 1; SL 2004, ch 17, § 45; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 134, § 1.



§ 32-3-66 Certain motor home transport uses not deemed private business uses.

32-3-66. Certain motor home transport uses not deemed private business uses. For the purposes of this chapter, if a motor home is used to transport a motor vehicle, boat, or animal to a race, tournament, show, or similar event, the motor home is not deemed to be engaged in a private business use if:

(1) Any prize money received from participating in such an activity is declared as ordinary income for tax purposes;

(2) The cost of participating in such an activity is not deducted as a business expense for tax purposes; and

(3) No corporate sponsorship exceeding two thousand dollars in any one calendar year is involved in participating in such an activity.
Source: SL 2003, ch 163, § 2.



§ 32-3-67 Department to provide name and address of record holder of title and lien holders to possessor of vehicle due to unpaid repair bill.

32-3-67. Department to provide name and address of record holder of title and lien holders to possessor of vehicle due to unpaid repair bill. For purposes of this chapter, the department shall provide a person that has possession of a vehicle as the result of an unpaid repair bill with the last known name and address of the record holder of title and any readily identifiable lien holders free of charge.

Source: SL 2005, ch 154, § 2.



§ 32-3-68 Application for title on motor vehicle unclaimed as result of unpaid repair bill--Notice to owner and insurer or lien holder--Publication.

32-3-68. Application for title on motor vehicle unclaimed as result of unpaid repair bill--Notice to owner and insurer or lien holder--Publication. A person may apply for a title on any motor vehicle that is left unclaimed, as the result of an unpaid repair bill, by its owner or person lawfully in possession of, on private property for a period of thirty days after written notice of intent to apply for a title is given to the owner at the owner's last known address and to any readily identifiable insurer or lien holder by certified mail. The notice shall set forth the location where the motor vehicle is being kept, the circumstances surrounding acquisition of the vehicle, the year, make, model, and serial number of the motor vehicle, and shall inform the owner, insurer, and any lien holder of the right to reclaim the vehicle as provided by § 32-3-69. The notice shall be on a form provided by the department.

If it is impossible to determine with reasonable certainty the identity and address of the registered owner, insurer, and any lien holder, a notice shall be published once in a newspaper of general circulation in the area where the motor vehicle was left for repair. Published notices may be grouped together for convenience and economy.

Source: SL 2005, ch 154, § 3.



§ 32-3-69 Vesting of title of motor vehicle to whom repair bill is payable--Intent to reclaim--Sale of vehicle.

32-3-69. Vesting of title of motor vehicle to whom repair bill is payable--Intent to reclaim--Sale of vehicle. Title to any motor vehicle shall vest with the person to whom the unpaid repair bill is payable and who has complied with the provisions of this chapter in notifying the owner and all insurers and lien holders of their rights to reclaim the motor vehicle after a period of thirty days from the date to which notice was sent to the owner and all insurers and lien holders. The owner, insurer, or the lienholder may reclaim the motor vehicle. The owner, insurer, or lien holder shall notify the department and the repair facility within thirty days of receipt of the notice of their intent to reclaim the motor vehicle. If the owner, insurer, or lien holder fails to claim and remove the motor vehicle within thirty days after mailing of the notice of intent to reclaim the vehicle, title to the motor vehicle is irrevocably vested in the person to whom the repair bill is payable and who has complied with the provisions of this chapter.

The vehicle shall be sold at public auction pursuant to §§ 21-54-5, 21-54-7, and 21-54-10 and any excess moneys above settlement of the debt shall be forwarded to the prior owner, insurer, and any other party with a legal interest in such vehicle. If the owner, insurer, and any lien holder are unidentifiable or not able to be contacted, the excess moneys shall be sent to the state treasurer and treated as unclaimed property pursuant to chapter 43-41B.

Source: SL 2005, ch 154, § 4.



§ 32-3-69.1 Electronic title system for motor vehicles.

32-3-69.1. Electronic title system for motor vehicles. The department may establish an electronic title system for motor vehicles, as the term, motor vehicle, is defined in § 32-3-1. Any participant in the electronic title system shall submit electronic applications for original vehicle titles in a form and format prescribed by the department. A participant shall provide all documentation or information required by the department to process the electronic title application, including the electronic manufacturer's statement of origin. The department shall verify the authenticity of the electronic information before the electronic title is issued.

Source: SL 2013, ch 135, § 1.



§ 32-3-70 Electronic lien filing system--Paper title--Liability for noting or canceling lien in error.

32-3-70. Electronic lien filing system--Paper title--Liability for noting or canceling lien in error. Notwithstanding any other provision of this title, the department may provide for an electronic lien filing system. If a lien has been noted electronically in the electronic lien filing system, no paper title may be issued to the owner of record or the lienholder. A paper title shall be issued under the following circumstances:

(1) The lien has been satisfied and the owner requests a title; or

(2) The owner is relocating to another state and the lienholder authorizes the issuance of a title with the lien noted.

A lien shall be noted or cancelled electronically if an electronic certificate of title exists and the lienholder is participating in the electronic lien filing system. A lien noted electronically is considered perfected as if a paper title were issued and a lien had been noted on it pursuant to § 32-3-29 or 32-3-41. A lienholder is liable for noting or canceling a lien in error.

Source: SL 2008, ch 152, § 1; SL 2012, ch 159, § 2; SL 2013, ch 135, § 3; SL 2017, ch 128, § 6.



§ 32-3-71 Low-speed vehicles.

32-3-71. Low-speed vehicles. A low-speed vehicle which meets the requirements of Part 49 Section 571.500 of the Code of Federal Regulations as amended to January 1, 2008, shall be issued a title. The manufacturer certificate of origin or vehicle title shall clearly identify the vehicle as a low-speed vehicle. The department may not issue any vehicle identification number to any homemade low-speed vehicle or retrofitted golf cart and such vehicles do not qualify as low-speed vehicles in this state.

Source: SL 2008, ch 147, § 3.



§ 32-3-72 Local law enforcement officers to provide certain information to motor vehicle repossession businesses.

32-3-72. Local law enforcement officers to provide certain information to motor vehicle repossession businesses. Any person in the business of repossessing motor vehicles may request any local law enforcement officer to provide the license plate number and color of a motor vehicle licensed in South Dakota. If a person in the business of repossessing motor vehicles provides a copy of the contract for the repossession of the motor vehicle to a local law enforcement officer, the officer shall provide the license plate number and color of the motor vehicle to the person. Any law enforcement officer, who in good faith releases information pursuant to this section, is immune from civil liability for such release.

Source: SL 2008, ch 149, § 1.



§ 32-3-73 Delivery of manufacturer's statement or certificate of origin upon sale and delivery--Default on sale--Notice--Violation as misdemeanor.

32-3-73. Delivery of manufacturer's statement or certificate of origin upon sale and delivery--Default on sale--Notice--Violation as misdemeanor. Any dealer, upon the sale and delivery of any new motor vehicle, shall, within forty-five days of the sale and delivery of the new motor vehicle, deliver to the purchaser the manufacturer's statement of origin or manufacturer's certificate of origin for the motor vehicle. However, notwithstanding any other provision of law, if the purchaser defaults on the terms of the sale within the forty-five day period, the seller does not have to deliver the manufacturer's statement of origin or manufacturer's certificate of origin to the purchaser. The seller shall notify the department in writing of the seller's refusal to deliver the manufacturer's statement of origin or manufacturer's certificate of origin to the purchaser within fourteen days of the purchaser's default on the terms of the sale. A violation of this section is a Class 2 misdemeanor. Any subsequent violation that occurs within two years from any violation of this section is a Class 1 misdemeanor.

Source: SL 2014, ch 138, § 4; SL 2015, ch 156, § 5.






Chapter 03A - Title, Registration And Taxation Of Boats

§ 32-3A-1 Rules governing motorboats, watercraft and recreation on public waters--Violation as misdemeanor.

32-3A-1. Rules governing motorboats, watercraft and recreation on public waters--Violation as misdemeanor. The Game, Fish and Parks Commission may adopt rules, promulgated pursuant to chapter 1-26, to establish uniform procedures for the administration of motorboats, watercraft and recreation on public waters:

(1) Requiring and regulating the use of standard safety equipment on any boat including whistles, bells, life preservers, fire extinguishers, flame arresters, navigation lights and air vents;

(2) Appointment, management, bonding and cancellation of boat licensing agents;

(3) Traffic, piloting and navigation of boats afloat in the public waters of this state;

(4) Designate areas and safety requirements for swimming or scuba diving in the public waters of this state;

(5) Authorizing regattas, motorboat or other boat races, marine parades, tournaments or exhibitions on any public water of this state and regulating the safety of the boats, the participants and the observers;

(6) Public and private docks, constructed, placed or put into public waters.

A violation of a rule adopted pursuant to this section is a Class 2 misdemeanor.

Source: SL 1984, ch 273, § 13; SL 1989, ch 375, § 1; SL 1991, ch 186, § 37; SL 1993, ch 322, § 1; SL 1994, ch 335, § 15; SDCL 42-8-1.1.



§ 32-3A-2 Definition of terms.

32-3A-2. Definition of terms. Terms used in this chapter mean:

(1) "Boat," every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water;

(2) "Boat dealer," any person or business who in the ordinary course of business sells new or used large boats or any person or business who in the ordinary course of business sells five or more large boats in a year;

(3) "Commission," the Game, Fish and Parks Commission of this state acting directly or through its authorized officers;

(4) "Department," the Department of Revenue;

(5) "Large boat," any boat over twelve feet in length or a motorboat, used or capable of being used as a means of transportation on water, except canoes, inflatable boats, kayaks, sailboards and seaplanes;

(6) "Motorboat," any boat propelled by machinery, whether or not such machinery is the principal source of propulsion, but does not include a boat which has a valid marine document issued by the commissioner of customs of the United States government or any federal agency successor thereto;

(7) "Operate," to navigate or otherwise use a boat;

(8) "Owner," a person, other than a lien holder, having the property in or title to a boat. The term includes a person entitled to the use or possession of a boat subject to an interest in another person reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security;

(9) "Personal watercraft," any motorboat that has an inboard or outboard motor powering a water jet pump or caged propeller as its primary source of motive power and is designed to be operated by a person standing on, kneeling on, sitting astride, or being towed behind the watercraft, and has the probability that the operator and passengers may in the normal course of use, fall overboard;

(10) "Racing boat," any boat designed and manufactured exclusively for racing;

(11) "Sailboard," any single-hulled boat equipped with an articulating mast and designed to be operated by a person standing on the board, maneuvering through the trim of the hand-held sail and distributing his body weight on the board; and

(12) "Waters of this state," any public waters within the territorial limits of this state and all waters which form a common boundary between this state and Minnesota, North Dakota, Montana, Wyoming, Iowa, or Nebraska.
Source: SL 1963, ch 353, § 11; SDCL § 10-60-15; SL 1998, ch 74, § 5; Sl 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 137, § 1.



§ 32-3A-3 Registration validation decal and numbering display requirements for boats--Violation as misdemeanor.

32-3A-3. Registration validation decal and numbering display requirements for boats--Violation as misdemeanor. No person may operate or give permission for operation of a nonmotorized boat over twelve feet in length or a motorboat on the waters of this state unless a registration validation decal is displayed on each side of the bow of the boat. No person may operate or give permission for operation of a nonmotorized boat over eighteen feet in length or of a motorboat on the waters of this state unless the boat is numbered in accordance with this chapter and the identifying number set forth in the certificate of number is displayed on each side of the bow of the boat. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 3; SDC Supp 1960, § 25.1403; SL 1963, ch 143, § 1; SL 1972, ch 231, § 1; SL 1984, ch 279, § 2; SDCL 42-8-3; SL 2003, ch 164, § 1.



§ 32-3A-4 Registration of boats--Application--Violation as felony.

32-3A-4. Registration of boats--Application--Violation as felony. A boat requiring numbering by this state shall be registered with the department. The application shall be accompanied by a fee to be set by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26. The new owner of the boat shall present a manufacturer's statement of origin or assigned certificate of title if a title has been previously issued for the large boat, or if no title is required, the ownership document issued by that jurisdiction; a bill of sale containing a complete description of the large boat; the purchaser's name and address; the previous owner's name and address; the full purchase price as defined by this chapter and how computed; the trade-in allowance and description of the trade, if any; and any other relevant information the department may require to the county treasurer in the county of the owner's residence or if the new owner is a nonresident to any county treasurer. If a person intentionally falsifies information on the certificate, the person is guilty of a Class 6 felony.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (1); SL 1963, ch 143, § 2; SL 1976, ch 258, § 6; SL 1984, ch 29, § 6; SL 1985, ch 15, § 61; SL 1985, ch 333; SL 1988, ch 346, § 1; SL 1993, ch 322, § 4; SDCL § 42-8-5; SL 1998, ch 74, § 6; SL 2010, ch 151, § 2.



§ 32-3A-5 Issuance of certificate and decals--Display of number and decals--Violation as misdemeanor.

32-3A-5. Issuance of certificate and decals--Display of number and decals--Violation as misdemeanor. Upon receipt of an application under § 32-3A-4 in approved form, the county treasurer shall enter the application upon the records of its office and issue to the applicant a registration stating the number awarded to the boat and two validation decals. The registration shall state the name and address of the owner. The owner shall attach to each side of the bow of the boat the boat number assigned and validation decal as prescribed by rules of the department so the boat number and validation decal are clearly visible. Failure to properly attach and display a boat number or validation decal as provided by this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (1); SL 1963, ch 143, § 2; SL 1979, ch 290; SL 1984, ch 279, § 4; SL 1988, ch 346, § 2; SL 1993, ch 322, § 5; SDCL 42-8-6; SL 1998, ch 74, § 7.



§ 32-3A-5.1 Certain owners exempt from numbering and title requirements--Registration and license decals required on state waters--Proof of taxes paid.

32-3A-5.1. Certain owners exempt from numbering and title requirements--Registration and license decals required on state waters--Proof of taxes paid. Any owner whose boat is registered and documented in accordance with United States Coast Guard regulations is not required to display a South Dakota boat number nor obtain a South Dakota certificate of title on the boat. However, if the boat is used on the waters of this state,the boat shall be registered and shall display South Dakota boat license validation decals. The owner shall attach to each side of the bow of the boat a validation decal. At the time of application for the boat license, the owner shall furnish proof of tax paid on the boat.

Source: SL 2001, ch 162, § 1; SL 2004, ch 202, § 1; SL 2010, ch 151, § 1.



§ 32-3A-5.2 Mailing fees.

32-3A-5.2. Mailing fees. In addition to the registration fee required under § 32-3A-5, the department or county treasurer shall collect from the owner one dollar per decal or set of decals if a decal is sent to the owner through the mail. If the applicant requests that a decal be express mailed, the applicant shall pay the actual cost of postage and handling. Any fees received by the county treasurer for mailing or expressing decals shall be deposited by the treasurer in the county general fund.

Source: SL 2010, ch 157, § 8.



§ 32-3A-6 Size and legibility of numbers--Size and availability of certificate for inspection--Violation as misdemeanor.

32-3A-6. Size and legibility of numbers--Size and availability of certificate for inspection--Violation as misdemeanor. The numbers awarded and displayed on a motorboat pursuant to § 32-3A-5 may not be less than three inches in height and shall be maintained in legible condition. The registration shall be available at all times for inspection in the boat for which issued, whenever the boat is in operation. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (1); SL 1963, ch 143, § 2; SL 1984, ch 279, § 5; SL 1991, ch 356; SL 1993, ch 322, § 6; SDCL 42-8-7.



§ 32-3A-7 to 32-3A-10. Repealed.

32-3A-7 to 32-3A-10. Repealed by SL 2001, ch 163, §§ 2 to 5.



§ 32-3A-11 Exemptions from numbering requirement.

32-3A-11. Exemptions from numbering requirement. A boat is not required to be numbered under this chapter if the boat is:

(1) A boat covered by a number still in effect which was awarded pursuant to federal law or a federally approved numbering system of another state, and the boat has neither:

(a) Been in this state for more than sixty consecutive days during any calendar year; nor

(b) Been subject to a contract for a berth for a period of more than sixty consecutive days during any calendar year in marina facilities located within this state;

(2) A boat from a country other than the United States temporarily using the waters of this state;

(3) A boat whose owner is the United States, a state, or subdivision thereof;

(4) A racing boat competing in a regatta or boat race approved by the Game, Fish and Parks Commission or operating during a period not to exceed forty-eight hours immediately preceding the race and the remainder of the race day; or

(5) A boat owned or operated by a person who is participating in a fishing tournament permitted by the Department of Game, Fish and Parks, provided the boat has been issued a temporary boat license valid in South Dakota for a period of ten consecutive days at a fee set by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26.
Source: SL 1959, ch 125, § 6; SDC Supp 1960, § 25.1406; SL 1984, ch 279, § 7; SDCL § 42-8-10; SL 2001, ch 162, § 2; SL 2008, ch 150, § 1.



§ 32-3A-12 Replacement of lost decal or registration--Fee.

32-3A-12. Replacement of lost decal or registration--Fee. If one of the validation decals or the registration is lost, the owner of a boat numbered under this chapter shall apply for replacement of the lost validation decal or registration. The fee for replacement of the registration is two dollars and the fee for a replacement set of validation decals is two dollars. Application for the duplicates shall be made to and fees paid to the county treasurer's office of the boat owner's county of residence.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (3); SL 1963, ch 143, § 2; SL 1984, ch 279, § 11; SL 1988, ch 346, § 6; SL 1991, ch 359; SL 1993, ch 322, § 12; SDCL 42-8-15.



§ 32-3A-13 Expiration and renewal of registration and validation decals.

32-3A-13. Expiration and renewal of registration and validation decals. Each registration and validation decal shall expire on the last day of the month of the year for which it was issued. The boat shall be registered in the same manner as motor vehicles pursuant to §§ 32-5-2.2 and 32-5-2.6. The registration may be renewed by the owner and new validation decals obtained as provided in § 32-3A-4.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (7); SL 1963, ch 143, § 2; SL 1984, ch 279, § 12; SL 1993, ch 322, § 13; SDCL § 42-8-16; SL 1998, ch 74, § 11; SL 2004, ch 202, § 2; SL 2008, ch 151, § 2.



§ 32-3A-14 Certificate records as public records.

32-3A-14. Certificate records as public records. The department may upon written request and receipt of a two-dollar fee furnish a person a certified abstract regarding registration information of any boat registered under the provisions of this chapter. The fee shall be deposited in the state motor vehicle fund. Governmental entities and their subdivisions are exempt from this fee requirement.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (6); SL 1988, ch 346, § 7; SL 1993, ch 322, § 16; SDCL 42-8-18; SL 1998, ch 74, § 12.



§ 32-3A-15 Administrative fee for each boat license.

32-3A-15. Administrative fee for each boat license. The county treasurer may charge the boat owner an administrative fee not to exceed three dollars for each boat license sold pursuant to this chapter. The fee shall be deposited in the county general fund.

Source: SL 1988, ch 346, § 8; SDCL § 42-8-18.1; SL 2016, ch 47, § 6.



§ 32-3A-16 Display of other numbers on boat prohibited--Misdemeanor.

32-3A-16. Display of other numbers on boat prohibited--Misdemeanor. No number other than the number awarded to a boat or granted reciprocity pursuant to this chapter may be attached on either side of the bow of the boat. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (11); SL 1984, ch 279, § 15; SDCL 42-8-19.



§ 32-3A-17 Inspection by law enforcement officer.

32-3A-17. Inspection by law enforcement officer. Any law enforcement officer of this state or its subdivisions may enforce the provisions of this chapter and in the exercise thereof has the authority to stop and board any boat subject to this chapter.

Source: SL 1959, ch 125, § 4; SDC Supp 1960, § 25.1404 (12); SL 1984, ch 273, § 17; SL 1994, ch 335, § 16; SDCL 42-8-21; SL 1998, ch 74, § 13.



§ 32-3A-18 Classification of boats for equipment purposes.

32-3A-18. Classification of boats for equipment purposes. Boats subject to the provisions of this chapter are divided into four classes as follows:

Class A. Less than sixteen feet in length.

Class 1. Sixteen feet or over and less than twenty-six feet in length.

Class 2. Twenty-six feet or over and less than forty feet in length.

Class 3. Forty feet or over.

Source: SL 1959, ch 125, § 5; SDC Supp 1960, § 25.1405 (1); SL 1984, ch 279, § 17; SDCL 42-8-23.



§ 32-3A-19 Territorial application of chapter--Identical local rules not prohibited.

32-3A-19. Territorial application of chapter--Identical local rules not prohibited. The provisions of this chapter shall govern the operation, equipment, numbering, and all other matters relating thereto whenever any boat is operated on the waters of this state, or when any activity regulated by this chapter takes place thereon. Nothing in this chapter shall be construed to prevent the adoption of any ordinance or local law relating to operation and equipment of boats, the provisions of which are identical to the provisions of this chapter or rules promulgated pursuant to this chapter. However, any ordinance or local law shall be operative only so long as and to the extent that it is identical to provisions of this chapter or rules promulgated pursuant to this chapter.

Source: SL 1959, ch 125, § 14; SDC Supp 1960, § 25.1414 (1); SL 1994, ch 335, § 27; SDCL 42-8-62.



§ 32-3A-20 Application for title.

32-3A-20. Application for title. Sections 32-3A-20 to 32-3A-32, inclusive, apply to large boats which are purchased or acquired by residents of this state on and after March 1, 1992. The provisions of § 32-3A-3 apply to large boats. Any resident of this state who purchases or acquires a large boat shall apply to the county treasurer of such person's residence for a certificate of title for the large boat.

Source: SL 1991, ch 362, § 2; SL 1994, ch 335, § 2; SDCL 42-8-71.



§ 32-3A-21 Time for application for certificate of title--Form and content of application.

32-3A-21. Time for application for certificate of title--Form and content of application. Each owner of a large boat subject to titling under §§ 32-3A-20 to 32-3A-32, inclusive, shall apply to the county treasurer for issuance of a certificate of title for the large boat within forty-five days after acquisition. The application shall be on forms the department prescribes, and accompanied by the certificate of title or other acceptable ownership document previously issued for the boat if the boat is used or the manufacturer's statement of origin if the boat is new, a bill of sale and the required fee. The application shall contain the date of sale and purchase price of the large boat or the fair market value if no sale immediately preceded the transfer, and any additional information the department requires. If the application is made for a large boat last previously registered or titled in another state or foreign country, the application shall contain this information and any other information the department requires.

Source: SL 1991, ch 362, § 4; SL 1993, ch 322, § 20; SL 1994, ch 335, § 30; SDCL § 42-8-72; SL 1998, ch 74, § 14; SL 2015, ch 156, § 6.



§ 32-3A-22 Acquisition of used large boat by dealer--Application for title.

32-3A-22. Acquisition of used large boat by dealer--Application for title. If a dealer buys or acquires a used large boat for resale, the dealer may apply for and obtain a certificate of title as provided in §§ 32-3A-20 and 32-3A-21. If a dealer buys or acquires a used unnumbered large boat, the dealer shall apply for a certificate of title in the dealer's name within forty-five days. If a dealer buys or acquires a new large boat for resale, the dealer may apply for a certificate of title in the dealer's name.

Source: SL 1991, ch 362, § 5; SL 1994, ch 335, § 31; SDCL § 42-8-73; SL 2015, ch 156, § 7.



§ 32-3A-23 Assignment of title for transfer by boat dealer or motor vehicle dealer--Violation as misdemeanor.

32-3A-23. Assignment of title for transfer by boat dealer or motor vehicle dealer--Violation as misdemeanor. Any boat dealer or motor vehicle dealer licensed pursuant to chapter 32-6B transferring a large boat requiring titling under §§ 32-3A-20 to 32-3A-32, inclusive, shall assign the title to the new owner within forty-five days of the date of sale, or if a new large boat, the boat dealer shall assign the manufacturer's certificate of origin to the new owner within forty-five days of the date of sale. Within forty-five days the applicant shall forward all title fees and applications to the county treasurer. A violation of this section is a Class 2 misdemeanor. Any subsequent violation that occurs within two years from any violation of this section is a Class 1 misdemeanor.

Source: SL 1991, ch 362, § 6; SL 1994, ch 335, § 32; SL 1994, ch 336; SDCL § 42-8-74; SL 1998, ch 74, § 15; SL 2014, ch 138, § 1; SL 2015, ch 156, § 8.



§ 32-3A-24 Transfer of title required for large boats--Violation as misdemeanor.

32-3A-24. Transfer of title required for large boats--Violation as misdemeanor. No person may sell, assign, or transfer a large boat titled by the state without delivering to the purchaser or transferee a certificate of title with an assignment on it showing title in the purchaser or transferee. The certificate of title with an assignment shall be transferred to the purchaser or transferee within forty-five days from the date of the sale, assignment, or transfer. No person may purchase or otherwise acquire a large boat required to be titled by the state without obtaining a certificate of title for it in that person's name. A violation of this section is a Class 2 misdemeanor. Any subsequent violation that occurs within two years from any violation of this section is a Class 1 misdemeanor.

Source: SL 1991, ch 362, § 8; SL 1994, ch 335, § 33; SDCL § 42-8-76; SL 2014, ch 138, § 2; SL 2015, ch 156, § 9.



§ 32-3A-25 Fee for issue, transfer, or correction of certificate of title--Duplicate title.

32-3A-25. Fee for issue, transfer, or correction of certificate of title--Duplicate title. The county treasurer shall charge a ten-dollar fee for issuance of a certificate of title, a transfer of title, or a corrected certificate of title. Five dollars of the fee shall be deposited in the state general fund and five dollars shall be deposited in the county general fund. If a certificate of title is lost, stolen, mutilated, destroyed, or becomes illegible, the owner named in the certificate shall obtain a duplicate by applying to the county treasurer. The applicant shall furnish information the department requires concerning the original certificate and the circumstances of its loss, mutilation, or destruction, and any lien to be noted on the certificate of title as evidenced by a copy of the security agreement. Any mutilated or illegible certificate shall be returned to the department with the application for a duplicate. The duplicate certificate of title shall be marked plainly, duplicate, across its face and mailed or delivered to the applicant or as otherwise directed by the owner. If a lost or stolen original certificate of title for which a duplicate has been issued is recovered, the original shall be surrendered promptly to the department for cancellation.

A fee of ten dollars shall be paid to the department for each duplicate title issued.

Source: SL 1991, ch 362, § 10; SL 1993, ch 322, § 25; SDCL § 42-8-77 SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2016, ch 47, § 7; SL 2017, ch 128, § 1.



§ 32-3A-26 Manufacturer's or importer's certificate of origin for new large boats--Violation as misdemeanor.

32-3A-26. Manufacturer's or importer's certificate of origin for new large boats--Violation as misdemeanor. No manufacturer or boat dealer may transfer ownership of a new large boat without supplying the transferee with the manufacturer's or importer's certificate of origin signed by the manufacturer's or importer's authorized agent. The certificate shall contain information the department requires. No boat dealer may purchase or acquire a new large boat without obtaining from the seller a manufacturer's statement of origin. Any person who does not comply with this section is guilty of a Class 2 misdemeanor.

Source: SL 1991, ch 362, § 11; SL 1993, ch 322, § 26; SL 1994, ch 335, § 34; SDCL 42-8-78; SL 1998, ch 74, § 16.



§ 32-3A-27 Hull identification number.

32-3A-27. Hull identification number. Any boat whose construction began after October 31, 1972, shall have a hull identification number assigned and affixed as required by the federal Boat Safety Act of 1971. The Department of Revenue shall by rules promulgated pursuant to chapter 1-26, establish the procedures for application and for issuance of the hull identification number for homebuilt boats. No person may destroy, remove, alter, cover, or deface the manufacturer's hull identification number, the plate bearing it, or any hull identification number the department assigns to a boat without the department's permission. A person other than a manufacturer who constructs a large boat or uses an unconventional device as a large boat for navigation shall submit an affidavit which describes the large boat or device to the department. In cooperation with the county treasurer, the department shall assign a hull identification number to the large boat or device. The applicant shall cause the number to be carved, burned, stamped, embossed, or otherwise permanently affixed to the outboard side of the transom or, if there is no transom, to the outermost starboard side at the end of the hull that bears the rudder or other steering mechanism, above the waterline of the boat or device in such a way that alteration, removal, or replacement would be obvious and evident.

Source: SL 1991, ch 362, § 12; SL 1994, ch 335, § 35; SDCL § 42-8-79; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-3A-28 Dealer record of large boats--Inspection by Department of Revenue.

32-3A-28. Dealer record of large boats--Inspection by Department of Revenue. A dealer shall maintain for three years a record of any large boat bought, sold, exchanged, or received for sale or exchange. This record shall be open to inspection by department representatives during reasonable business hours.

Source: SL 1991, ch 362, § 13; SL 1994, ch 335, § 36; SDCL 42-8-80; SL 1998, ch 74, § 17.



§ 32-3A-29 Transfer by operation of law--Transferee application for title.

32-3A-29. Transfer by operation of law--Transferee application for title. If ownership of a large boat is transferred by operation of law, by inheritance, order in bankruptcy, insolvency, replevin, or execution sale, the transferee, within forty-five days after acquiring the right to possession of the large boat, shall mail or deliver to the county treasurer satisfactory proof of ownership as the department requires, together with an application for a new certificate of title, and the required fee. If a lienholder repossesses a large boat and holds it for resale, the lienholder shall secure a new certificate of title and shall pay the required fee.

Source: SL 1991, ch 362, § 14; SL 1994, ch 335, § 37; SDCL § 42-8-81; SL 2016, ch 154, § 5.



§ 32-3A-30 Security interest in large boat--Perfecting interest--Fee.

32-3A-30. Security interest in large boat--Perfecting interest--Fee. A security interest created in this state on a large boat is not perfected until the security interest is noted on the manufacturer's statement of origin, on the manufacturer's certificate of origin, on the original certificate of title, or when a person applies for a duplicate certificate of title pursuant to § 32-3A-25. To perfect the security interest, a copy of the security agreement shall be presented along with the manufacturer's statement of origin, the manufacturer's certificate of origin, the original title, or as otherwise provided in § 32-3A-25. The secretary of revenue, the county treasurer, or the seller, buyer, owner, or holder of the manufacturer's statement of origin, the manufacturer's certificate of origin, or the certificate of title shall note the security interest at any place on the manufacturer's statement of origin, the manufacturer's certificate of origin, or the certificate of title. Pursuant to the provisions of this section, the lien is perfected against the creditors of the debtor, is valid against the creditors of the debtor, whether armed with process or not, and subsequent purchasers and other lien holders or claimants, but otherwise is not valid against them. The fee for noting the lien is ten dollars. The fees shall be deposited in the county general fund. Except as otherwise provided in § 32-3A-25, the certificate of title shall be presented to the county treasurer if a lien is to be noted on an existing certificate of title.

The owner shall present the certificate of title to the county treasurer when a release statement is filed.

Source: SL 1991, ch 362, § 15; SL 1993, ch 322, § 28; SL 1994, ch 335, § 38; SL 1997, ch 180, § 2; SDCL § 42-8-82; SL 1998, ch 171, § 2; SL 2003, ch 160, § 15; SL 2016, ch 47, § 8; SL 2017, ch 128, § 2.



§ 32-3A-31 Forms to implement large boat provisions.

32-3A-31. Forms to implement large boat provisions. The department shall prescribe and provide suitable forms for applications, certificate of title, notices of security interests, and all other notices and forms necessary to implement §§ 32-3A-20 to 32-3A-32, inclusive.

Source: SL 1991, ch 362, § 16; SDCL 42-8-83; SL 1998, ch 74, § 18.



§ 32-3A-32 Certificate of title for large boats not yet subject to large boat provisions.

32-3A-32. Certificate of title for large boats not yet subject to large boat provisions. The owner of a large boat not yet subject to the titling requirements of §§ 32-3A-20 to 32-3A-32, inclusive, may apply to the county treasurer of the owner's residence for a certificate of title for the large boat. If there are one or more liens on the large boat, the department shall note the liens on the certificate of title in order of their priority and shall deliver or mail the certificate of title to the owner or as otherwise directed by the owners.

Upon issuance of the certificate of title for the large boat, the large boat shall thereafter be subject to the requirements of §§ 32-3A-20 to 32-3A-32, inclusive, as though the boat was required to be titled.

The owner shall present the certificate of title to the county treasurer when a release statement is filed and a new or endorsed certificate shall be issued to the owner.

Source: SL 1991, ch 362, § 17; SL 1993, ch 322, § 32; SL 1994, ch 335, § 39; SDCL § 42-8-84; SL 1998, ch 74, § 19; SL 2003, ch 160, § 16.



§ 32-3A-33 Promulgation of rules for titling large boats.

32-3A-33. Promulgation of rules for titling large boats. The secretary of revenue may adopt rules, promulgated pursuant to chapter 1-26, to establish uniform procedures for the administration of the titling of large boats and registration and numbering of boats for the following areas:

(1) Application requirements for the registration and titling of boats, assignment of certificate of title, certificate of title for boats previously registered, time limits for making application, duplicate certificates and transfer of certificate, lien recording, assignment of liens, execution of cancellation of liens, delivery of title, abandoned, repossessed, and operation by law; and

(2) Issuance, display, inspection, expiration, cancellation, and removal of certificates of number and boat identification tags.

Violation of a rule adopted pursuant to this section is a Class 2 misdemeanor.

Source: SL 1993, ch 322, § 2; SL 1994, ch 335, § 40; SDCL 42-8-85; SL 1998, ch 74, § 20.



§ 32-3A-34 Registration requirements--Time to apply for large boat registration.

32-3A-34. Registration requirements--Time to apply for large boat registration. No boat may be registered in this state until all of the requirements of this chapter have been met. A certificate of title shall be applied for at the time of registration for any large boat.

Source: SL 1993, ch 322, § 8; SL 1994, ch 335, § 41; SDCL 42-8-86.



§ 32-3A-35 No tax paid title for large boat.

32-3A-35. No tax paid title for large boat. The secretary may, upon the completion of an application for a title, payment of the title fee and surrender of evidence of ownership by an applicant, issue a certificate of title, no tax paid, for a large boat if the applicant certifies on the application that the large boat is not going to be used upon the waters of this state or any other state. If a no tax paid title is issued, the applicant may not use the large boat upon the waters of this state.

Source: SL 1993, ch 322, § 9; SL 1994, ch 335, § 42; SDCL 42-8-87.



§ 32-3A-36 Application submitted to county treasurer--Nonnegotiable title--Violation as misdemeanor.

32-3A-36. Application submitted to county treasurer--Nonnegotiable title--Violation as misdemeanor. Any person who is an owner of a boat who is required to apply for title or registration, or both, and whose legal residence or chief place of business is outside the state, shall submit an application, a copy of a valid title if from a title issuing state from another jurisdiction or other form of ownership acceptable to the department and payment of all applicable fees to the county treasurer. Upon receipt of such information, the county treasurer shall issue a nonnegotiable interstate title. A nonnegotiable title is not a valid legal document for any purpose or transaction except to make application for yearly South Dakota registration. The nonnegotiable title is valid as long as title ownership remains the same. Failure to apply for a title as provided by this section is a Class 2 misdemeanor.

Source: SL 1993, ch 322, § 14; SDCL 42-8-88, SL 1998, ch 74, § 21.



§ 32-3A-37 Validation of nonnegotiable interstate title application.

32-3A-37. Validation of nonnegotiable interstate title application. The county treasurer shall forward each nonnegotiable interstate title to the department with the application for registration, a copy of the valid ownership document or out-of-state registration. The department shall determine if such documents were valid at the time of application for registration.

Source: SL 1993, ch 322, § 15; SDCL 42-8-89.



§ 32-3A-38 Abstract of boat title history.

32-3A-38. Abstract of boat title history. The department may upon written request and receipt of a five dollar fee furnish a person a certified abstract of the title history. The abstract may include all documents filed with the department to establish the title history of the boat. The fee shall be deposited in the state motor vehicle fund. Governmental entities and their subdivisions are exempt from this fee requirement.

Source: SL 1993, ch 322, § 17; SDCL § 42-8-90; SL 1998, ch 74, § 22; SL 2004, ch 203, § 8; SL 2015, ch 157, § 12.



§ 32-3A-38.1 , 32-3A-38.2. Repealed.

32-3A-38.1, 32-3A-38.2. Repealed by SL 2015, ch 157, §§ 13, 14.



§ 32-3A-38.3 Damage disclosure statement to be part of title history.

32-3A-38.3. Damage disclosure statement to be part of title history. The department shall retain each damage disclosure statement received. The statement shall become part of the title history available to the public.

Source: SL 2004, ch 203, § 3; SL 2015, ch 157, § 15.



§ 32-3A-38.4 , 32-3A-38.5. Repealed.

32-3A-38.4, 32-3A-38.5. Repealed by SL 2015, ch 157, §§ 16, 17.



§ 32-3A-38.6 Damage disclosure sticker, decal, or notice required on large boats sold or offered for sale.

32-3A-38.6. Damage disclosure sticker, decal, or notice required on large boats sold or offered for sale. Any large boat that is required to be titled pursuant to this chapter and is sold or offered for sale by a boat dealer as defined in § 32-3A-2 shall display a sticker, decal, or notice that discloses previous damage to the large boat as determined by the department in rules promulgated pursuant to chapter 1-26. The rules shall also prescribe the format and construction of the sticker, decal, or notice.

Source: SL 2004, ch 203, § 6; SL 2007, ch 172, § 2; SL 2015, ch 157, § 18.



§ 32-3A-38.7 Repealed.

32-3A-38.7. Repealed by SL 2015, ch 157, § 19.



§ 32-3A-38.8 Large boats previously titled in another state--Notation on title required.

32-3A-38.8. Large boats previously titled in another state--Notation on title required. The department shall, in a conspicuous location, place on the first South Dakota title and all subsequent titles issued for any large boat for which a certificate of title was issued by another state, the name of the previous state and any brand or notation indicated on the title by that state.

Source: SL 2004, ch 203, § 9.



§ 32-3A-39 Temporary permit--Fee.

32-3A-39. Temporary permit--Fee. A person, in possession of a title either in his name or assigned to the person or a bill of sale which lists the person as a purchaser of the boat, may procure from any county treasurer a temporary permit which allows use of the boat in South Dakota waters. The title or bill of sale shall be available for inspection by any law enforcement officer if the boat is being used. The permit may be purchased for any period from five to fifteen consecutive days at a fee of one dollar per day for each day the permit is required. The minimum permit fee is five dollars. The fee is payable to the county treasurer at the time of purchase. All permit fees shall be forwarded monthly by the county treasurer to the department. The fee shall be deposited in the state motor vehicle fund. Only one permit may be issued yearly for each boat.

Source: SL 1993, ch 322, § 18; SDCL 42-8-91; SL 1998, ch 74, § 23.



§ 32-3A-40 Transferred ownership of large boat.

32-3A-40. Transferred ownership of large boat. If ownership of a large boat is being transferred, the application for certificate of title shall be filed within forty-five days after the date of assignment or acquisition of the large boat. However, a boat dealer need not apply for a certificate of title on any large boat held in stock or acquired for stock purposes unless otherwise required under this chapter. Upon transfer of the large boat, the boat dealer shall give the transferee a reassignment of the certificate of title or the manufacturer's statement of origin.

Source: SL 1993, ch 322, § 21; SL 1994, ch 335, § 43; SDCL § 42-8-92; SL 1998, ch 74, § 24; SL 2016, ch 154, § 8.



§ 32-3A-41 Late application--Fee--Violation as misdemeanor.

32-3A-41. Late application--Fee--Violation as misdemeanor. If application for certificate of title is presented more than forty-five days after date of assignment of title or acquisition of the large boat if no title exists or more than forty-five days after assignment of the manufacturer's statement of origin, the officer receiving the application shall collect, in addition to the regular established fees, a late fee of one dollar for each week or fraction thereof beyond the forty-five day limitation for twenty-five weeks and a late fee of fifty dollars for twenty-six weeks or more. Any person applying for a title twenty-six weeks beyond the forty-five day limitation is guilty of a Class 2 misdemeanor.

Source: SL 1993, ch 322, § 22; SL 1994, ch 335, § 44; SDCL § 42-8-93; SL 2015, ch 156, § 10.



§ 32-3A-42 False statement on application for certificate of title as felony.

32-3A-42. False statement on application for certificate of title as felony. Any person who knowingly makes a false statement of a material fact, either on the application for certificate of title provided for in this chapter, or in any assignment thereof, is guilty of a Class 5 felony.

Source: SL 1993, ch 322, § 23; SDCL 42-8-94.



§ 32-3A-43 Alteration or forgery of title as a felony.

32-3A-43. Alteration or forgery of title as a felony. Any person who alters or forges, or causes to be altered or forged, any certificate of title issued by the State of South Dakota pursuant to the provisions of this chapter, or any assignment thereof, or any person who shall hold or use any such certificate or assignment knowing the same to have been altered or forged, is guilty of a Class 6 felony.

Source: SL 1993, ch 322, § 24; SDCL 42-8-95.



§ 32-3A-44 Burden of proving ownership of large boat.

32-3A-44. Burden of proving ownership of large boat. The burden of proving ownership and title is upon the applicant for a certificate of title. If satisfied that the applicant is the owner of the large boat and the application is in proper form, the secretary of revenue shall issue a certificate of title over his signature.

Source: SL 1993, ch 322, § 27; SL 1994, ch 335, § 45; SDCL 42-8-96.



§ 32-3A-45 Notification to deliver certificate of title upon treasurer's receipt of lien or title instrument--Notation of lien--Notice to lien holder--Liability for refusing to show lien.

32-3A-45. Notification to deliver certificate of title upon treasurer's receipt of lien or title instrument--Notation of lien--Notice to lien holder--Liability for refusing to show lien. The county treasurer, upon receipt of a lien or title instrument duly executed in the manner prescribed by law governing such instruments, together with the fee prescribed for notation thereof which is nonrefundable, shall notify the holder of the certificate of title to deliver to the treasurer, within fifteen days from the date of notice, the certificate of title to permit notation of the lien, and if necessary, the issuance of a new certificate of title. After the notation of the lien, the treasurer shall deliver the certificate of title to the owner or as otherwise directed by the owner. The secured party shall be mailed or delivered notification of the party's security interest as filed and noted on the certificate of title. Any holder of the certificate of title who refuses to deliver the certificate of title to the treasurer for purposes of showing the lien on the certificate of title within fifteen days from the date notified to do so by the treasurer is liable for damages to the lien holder for the amount of damage the lien holder suffered by reason of the holder of the certificate of title refusing to permit the showing of the lien on the certificate of title.

Source: SL 1993, ch 322, § 29; SDCL 42-8-97; SL 2003, ch 160, § 11.



§ 32-3A-46 Release of discharged lien--Notation on title--Time requirement.

32-3A-46. Release of discharged lien--Notation on title--Time requirement. If a lien is discharged, the lien holder shall execute a release within twenty days after the final payment is received. The release shall contain the certificate of title number and the date of the notation. The lien holder shall deliver the release and certificate of title if held by the lien holder to any county treasurer. The treasurer shall note the cancellation of the lien on the face of the certificate of title, and on the same day shall notify the secretary. The secretary shall cancel the lien on the state's computer system, if the treasurer has not done so. If the certificate of title is lost as set forth in § 32-3-29, application for duplicate title may be forwarded along with the release to the department. The department shall cancel the lien. Upon the satisfaction of a security interest on a large boat for which the certificate of title is in the possession of the owner, the secured party shall within twenty days after final payment is received, execute a release of security interest on the form prescribed by the department and mail or deliver the release to the owner or as otherwise directed by the owner.

Source: SL 1993, ch 322, § 30; SL 1994, ch 335, § 46; SDCL 42-8-98; SL 2003, ch 160, § 12.



§ 32-3A-47 Record of chain of title of large boat.

32-3A-47. Record of chain of title of large boat. Except as otherwise provided in this chapter, every large boat certificate of title, upon transfer of ownership, shall contain a complete record showing the chain of title of such large boat from the owner named on the front of the title to and including the applicant presenting the same as evidence of ownership and applying for a new certificate of title.

Source: SL 1993, ch 322, § 33; SL 1994, ch 335, § 47; SDCL 42-8-99.



§ 32-3A-48 Duties of county treasurer.

32-3A-48. Duties of county treasurer. The county treasurer shall assist in the administration of this chapter and perform such duties in connection therewith as may be required by the secretary.

Source: SL 1993, ch 322, § 34; SDCL 42-8-100; SL 2003, ch 160, § 13.



§ 32-3A-49 Refusal or revocation of license--Notice.

32-3A-49. Refusal or revocation of license--Notice. If the secretary finds that an applicant for a certificate of title or registration of a boat is not entitled thereto, under the provisions of this chapter or the chapter which imposes tax on boats, the secretary may refuse to issue a certificate or to register such vehicles, and may for a like reason, and after notice and hearing, revoke title, license, and registration already acquired. The notice shall be served in person or by registered or certified mail.

Source: SL 1993, ch 322, § 35; SDCL 42-8-101; SL 1998, ch 74, § 25.



§ 32-3A-50 Excise tax on purchase of any large boat--In lieu of sales tax--Violation as misdemeanor.

32-3A-50. Excise tax on purchase of any large boat--In lieu of sales tax--Violation as misdemeanor. In addition to all other fees, a person shall pay an excise tax at the rate of three percent on the purchase price of any large boat, purchased or acquired for use on the waters of this state and required to be registered under the laws of this state. This tax shall be in lieu of any tax levied by chapters 10-45 and 10-46 on the sales of such large boats. Failure to pay the full amount of excise tax is a Class 1 misdemeanor.

Source: SL 1993, ch 102, § 1; SL 1994, ch 335, § 3; SDCL 10-60-1.



§ 32-3A-51 "Large boat" defined.

32-3A-51. "Large boat" defined. For purposes of this chapter, the term, large boat, means any boat defined as a large boat by § 32-3A-2 and its accompanying motor.

Source: SL 1993, ch 102, § 2; SL 1994, ch 335, § 4; SDCL 10-60-2.



§ 32-3A-52 Exemptions from excise tax.

32-3A-52. Exemptions from excise tax. Exempt from the provisions of § 32-3A-50 are:

(1) Any large boat which is the property of the governmental units which are exempted from motor vehicle registration fees by §§ 32-5-42 and 32-5-42.1;

(2) Any large boat acquired by inheritance or bequest;

(3) Any large boat previously titled or licensed jointly in the names of two or more persons and subsequently transferred without consideration to one or more of such persons;

(4) Any large boat transferred without consideration between spouses, between a parent and child, and between siblings;

(5) Any large boat transferred pursuant to any mergers or consolidations of corporations or limited liability companies, or plans of reorganization by which substantially all of the assets of a corporation or limited liability company are transferred if the large boat was previously titled, licensed, and registered in this state;

(6) Any large boat transferred by a subsidiary corporation or limited liability company to its parent corporation or limited liability company for no or nominal consideration or in sole consideration of the cancellation or surrender of the subsidiary's stock if the large boat was previously titled, licensed, and registered in this state;

(7) Any large boat transferred between an individual and a corporation if the individual and the owner of the majority of the capital stock of the corporation are one and the same, or any large boat transferred between an individual and a limited liability company if the individual and the majority member of the limited liability company are one and the same, and if the large boat was previously titled and registered in this state;

(8) Any large boat transferred between a corporation or limited liability company and its stockholders, members, or creditors if to effectuate a dissolution of the corporation or limited liability company it is necessary to transfer the title from the corporate entity or limited liability company to the stockholders, members, or creditors and if the large boat was previously titled and registered in this state;

(9) Any large boat transferred between an individual and limited or general partnership if the individual and the owner of the majority interest in the partnership are one and the same person and if the large boat was previously titled and registered in this state;

(10) Any large boat transferred to effect a sale of all or substantially all of the assets of the business entity if the large boat was previously titled and registered in this state;

(11) Any large boat acquired by a secured party or lien holder in satisfaction of a debt;

(12) Any large boat sold or transferred which is eleven or more years old and which is sold or transferred for two thousand five hundred dollars or less before trade-in;

(13) Any damaged large boat transferred to an insurance company in the settlement of an insurance claim;

(14) Any large boat owned by a former resident of this state who returns to the state and who had previously paid excise tax to this state on the large boat as evidenced within the department's records or by submission of other acceptable proof of payment of such tax;

(15) Any large boat transferred between corporations, both subsidiary and nonsubsidiary, if the individuals who hold a majority of stock in the first corporation also hold a majority of stock in the second corporation; but these individuals need not hold the same ratio of stock in both corporations and if the large boat was previously titled and registered in this state;

(16) Any large boat transferred between limited liability companies, both subsidiary and nonsubsidiary, if the individuals who hold a majority interest in the first limited liability company also hold a majority interest in the second limited liability company and if the large boat was previously titled, licensed, and registered in this state; and

(17) Any large boat transferred by a trustor to a trustee or from a trustee to a beneficiary of a trust.



§ 32-3A-53 Purchase price defined.

32-3A-53. Purchase price defined. For the purposes of this chapter, the purchase price is:

(1) For a new large boat, the total consideration whether received in money or otherwise. However, if a large boat is taken in trade as a credit or part payment on a new large boat, the credit or trade-in value allowed by the seller shall be deducted from the total consideration for the new large boat to establish the purchase price;

(2) For a used large boat sold or transferred by a dealer, the total consideration for the used large boat whether received in money or otherwise. However, if a large boat is taken in trade by the dealer as a credit or part payment on a used large boat, the credit or trade-in value allowed by the dealer shall be deducted from the consideration so that the net consideration is established;

(3) For a used large boat sold or transferred by any person other than a dealer, the total consideration received in money or otherwise. However, if a large boat is taken in trade as a credit or part payment on a used large boat, the credit or trade-in value shall be deducted from the total consideration so that the net consideration is established. The purchaser and seller of the large boat shall submit to the county treasurer a bill of sale, approved and supplied by the secretary. If a bill of sale is not submitted, the excise tax shall be assessed on the retail value as stated in a nationally recognized dealers' guide as approved by the secretary of revenue. If the excise tax is assessed on the retail value, the value of the large boat taken in as credit on trade-in shall be the retail value as stated in the nationally recognized dealers' guide;

(4) For a new or used large boat acquired by gift or other transfer for no or nominal consideration, the manufacturers' suggested dealer list price for new large boats and for used large boats the retail value stated in a nationally recognized dealers' guide approved and furnished by the secretary of revenue;

(5) For a large boat manufactured by a person who registers it under the laws of this state, the amount expended for materials, labor and other properly allocable costs of manufacture or in the absence of actual expenditures for the manufacture of a part or all of the large boat, the reasonable value of the completed large boat;

(6) For a rebuilt large boat, upon its initial registration and titling, the total consideration for the salvage large boat, whether received in money or otherwise.
Source: SL 1993, ch 102, § 4; SL 1994, ch 335, § 6; SDCL 10-60-4.



§ 32-3A-54 Used large boats--Valuation.

32-3A-54. Used large boats--Valuation. On used large boats, the county treasurer shall, for the purpose of this chapter, use the most generally used and approved nationally recognized dealers' guide provided by the secretary of revenue. If the large boat is not covered by the provided dealers' guide, the county treasurer shall seek assistance from the department.

The secretary of revenue shall file notice of approved national dealer or appraisal guides with the secretary of state indicating the effective date of such approval. Such filing is not subject to chapter 1-26.

Source: SL 1993, ch 102, § 5; SL 1994, ch 335, § 7; SDCL 10-60-5; SL 1998, ch 74, § 1.



§ 32-3A-55 Application for title and registration--Falsification as felony.

32-3A-55. Application for title and registration--Falsification as felony. The new owner of a large boat shall present to the county treasurer in the county of the owner's residence the manufacturer's statement of origin or assigned certificate of title if a title has been previously issued for the large boat, an application for title and registration and a bill of sale containing a complete description of the large boat, the purchaser's name and address, the previous owner's name and address, the full purchase price as defined by this chapter and how computed, the trade-in allowance and description of the trade, if any, and any other relevant information the department may require. If a person intentionally falsifies information on the certificate, the person is guilty of a Class 6 felony.

Source: SL 1993, ch 102, § 6; SL 1994, ch 335, § 8; SDCL 10-60-6; SL 1998, ch 74, § 2.



§ 32-3A-56 Payment of tax to county treasurer.

32-3A-56. Payment of tax to county treasurer. The excise tax levied by this chapter shall be paid to the county treasurer in the county of the new owner's residence when the owner applies for title and registers the large boat.

Source: SL 1993, ch 102, § 7; SL 1994, ch 335, § 9; SDCL 10-60-7; SL 1998, ch 74, § 3.



§ 32-3A-57 Boats previously subjected to tax.

32-3A-57. Boats previously subjected to tax. If any large boat has been subjected previously to a sales tax, use tax, excise tax, or similar tax by this or any other state or its political subdivision, no tax is owed to this state if the tax has been paid by the applicant to this or any other state. If the amount of tax levied and paid is the same or more than the amount of tax levied by this chapter, no tax or refund is due under this chapter. The county treasurer shall require of each applicant making application for registration of a large boat in this state to furnish a bill of sale, receipt or other tangible evidence that the amount of tax has been paid by the current applicant. If sufficient proof is not furnished, the county treasurer shall collect the tax levied by this chapter on the retail value of the large boat listed in a nationally recognized dealers' guide. The value shall be the retail value of the large boat on the day it entered the state.

Source: SL 1993, ch 102, § 8; SL 1994, ch 335, § 10; SDCL 10-60-8; SL 1998, ch 74, § 4.



§ 32-3A-58 No issuance or transfer of title without tax payment.

32-3A-58. No issuance or transfer of title without tax payment. No title may be issued or transferred for the ownership of any large boat unless the tax levied by this chapter is paid.

Source: SL 1993, ch 102, § 9; SL 1994, ch 335, § 11; SDCL 10-60-9.



§ 32-3A-59 Seller's books and records--Availability--Retention.

32-3A-59. Seller's books and records--Availability--Retention. Any seller of a large boat shall, on demand by the secretary of revenue, make available all books, records, and memoranda which relate to the sale of a large boat. The secretary, in the event of any failure or refusal to produce such records, may conduct an audit of the books and records of any large boat dealer failing or refusing to produce such records. All books, records, and memoranda which relate to the sale of a large boat shall be retained by the seller for three years.

Source: SL 1993, ch 102, § 11; SL 1994, ch 335, § 12; SDCL 10-60-10.



§ 32-3A-60 Deposit of revenues.

32-3A-60. Deposit of revenues. All revenues received pursuant to this chapter shall be deposited in the state general fund.

Source: SL 1993, ch 102, § 12; SDCL 10-60-11.



§ 32-3A-61 Siblings defined.

32-3A-61. Siblings defined. For the purposes of this chapter, the term, siblings, includes any individuals who are brother or sister by blood, marriage, or adoption.

Source: SL 1993, ch 102, § 13; SDCL 10-60-14.



§ 32-3A-62 Revenues allocated for state aid to education.

32-3A-62. Revenues allocated for state aid to education. Of the total revenue collected as a result of the tax imposed by this chapter, 56.25 percent of the total revenue shall be allocated for state aid to education pursuant to chapter 13-13.

Source: SL 1993, ch 102, § 12A; SDCL § 10-60-12; SL 2015, ch 89, § 23.



§ 32-3A-63 Expenditures on educational purposes--Vouchers.

32-3A-63. Expenditures on educational purposes--Vouchers. Expenditures of the money allocated by § 32-3A-62 shall be on warrants drawn by the state auditor pursuant to vouchers approved by the secretary of the Department of Education. All expenditures allocated by § 32-3A-62 shall be made through a General Appropriations Act.

Source: SL 1993, ch 102, § 12B; SDCL 10-60-13; SL 2003, ch 272, § 63.



§ 32-3A-64 Rental company operating within dealership is separate business--Distinct name required.

32-3A-64. Rental company operating within dealership is separate business--Distinct name required. For the purposes of this chapter, any leasing or rental company that operates within the principal place of business of a dealer, licensed pursuant to chapter 32-7B, is a business separate from the dealership. A leasing or rental company shall title, license, and tax any leased or rental boat in a name that is distinct and separate from that of the dealership name as indicated on the dealer license under chapter 32-7B.

Source: SL 2001, ch 163, § 1.






Chapter 04 - Theft And Misappropriation Of Vehicles

§ 32-4-1 Duty of law officers to report stolen or recovered vehicles--Holding vehicles.

32-4-1. Duty of law officers to report stolen or recovered vehicles--Holding vehicles. It is the duty of the Division of Criminal Investigation, the highway patrol, the sheriff or deputies of every county of the state, and of the chief of police or commissioner of police of every municipality, of this state to make an immediate report to the attorney general of all motor vehicles reported to them as stolen or recovered. It is the duty of such officer to hold any such vehicle until the records of such vehicle can be checked.

Source: SDC 1939, § 44.0210; SL 1965, ch 186, § 8; SL 1983, ch 230, § 1; SL 1992, ch 60, § 2.



§ 32-4-2 Repealed.

32-4-2. Repealed by SL 1983, ch 230, § 2.



§ 32-4-3 Check of attorney general's files and examination of application before issuing certificate of title.

32-4-3. Check of attorney general's files and examination of application before issuing certificate of title. Before issuing a certificate of title, as provided in chapter 32-3, the secretary of revenue shall check the motor and serial number on the motor vehicle, trailer, or semitrailer to be registered against the attorney general's files. The Department of Revenue shall examine and determine the genuineness, regularity, and legality of every application for registration of a vehicle or for a certificate of title therefore and may in all cases make investigation considered necessary or require additional information. The department shall reject any such application if it is not satisfied with the regularity, legality, the truthfulness of any statement, or for any other reason if authorized by law.

Source: SDC 1939, § 44.0210; SL 1965, ch 186, § 8; SL 1983, ch 230, § 3; SL 2004, ch 17, § 46; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-4-4 Unauthorized tampering with motor vehicle--Misdemeanor.

32-4-4. Unauthorized tampering with motor vehicle--Misdemeanor. Any person who tampers with the motor vehicle of another, with intent to injure the same or cause inconvenience to the owner or person lawfully in charge of the vehicle under such circumstances as not to constitute theft, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 44.9902; SL 1968, ch 176; SL 1981, ch 177, § 10; SL 1983, ch 230, § 4.



§ 32-4-5 Receiving or transferring possession of vehicle known to have been stolen--Felony--Provision supplementary to other penalties.

32-4-5. Receiving or transferring possession of vehicle known to have been stolen--Felony--Provision supplementary to other penalties. Any person who, with intent to procure or pass title to a motor vehicle which he knows, or has reason to believe, has been stolen, shall receive or transfer possession of the same from or to another, or who shall have in his possession any motor vehicle which he knows, or has reason to believe, has been stolen, and who is not an officer of the law engaged at the time in the performance of his duty as such officer, shall be guilty of a Class 5 felony. This provision shall not be exclusive of any other penalties prescribed by any existing or future laws for theft or unauthorized taking of motor vehicles, but shall be deemed supplementary thereto.

Source: SDC 1939, § 44.9911; SL 1981, ch 177, § 11.



§ 32-4-6 , 32-4-7. Repealed.

32-4-6, 32-4-7. Repealed by SL 1983, ch 230, §§ 5, 6.



§ 32-4-8 Certificate forms--Unauthorized possession prohibited--Violation as felony.

32-4-8. Certificate forms--Unauthorized possession prohibited--Violation as felony. No person may have in possession any blank or partially executed certificate of title and registration, certificate of registration, certificate of title, or other similarly styled form or document, whether genuine or counterfeit, of this or any other state or country, which is of a type that, when genuine and properly issued, evidences ownership of a vehicle under the laws of this or another state or country, and surrender of which is required in order to sell, transfer, register, or title a motor vehicle or trailer in this state.

Except, a person may possess such forms or documents if the person is:

(1) An employee of a manufacturer or printer of the form or document and possesses the form or document in the normal course of the business of design or manufacture in connection with bid invitation, bid, or contract with a government agency related to supplying the forms for governmental use;

(2) An employee of a shipper or agency under whose direction the forms are being shipped or delivered to a state or local agency charged with receiving, distributing, or issuing the forms or documents, when they are in a container sealed under governmental direction;

(3) An employee of a state agency who possesses the forms or documents in the course of carrying out the employee's official duties;

(4) A county treasurer or any employee of the treasurer whose official work duties require the handling of the forms or documents and the treasurer or employee possesses them within the confines of the county's official storage space or immediately incidental to placing them in such places;

(5) In possession of the form or document and it is prominently and indelibly marked on its face, either specimen, void, or sample.

A violation of this section is a Class 6 felony.

Source: SL 1983, ch 230, § 7; SL 1989, ch 255, § 8; SL 2003, ch 160, § 14.



§ 32-4-9 Alteration or removal of vehicle identification number prohibited--Violation as felony.

32-4-9. Alteration or removal of vehicle identification number prohibited--Violation as felony. No person may intentionally remove, deface, alter, destroy, cover, or obscure any vehicle identification number or other distinguishing number of a motor vehicle or trailer or any part thereof in this state, without written authorization from the Department of Revenue, nor may any person place or stamp in place of the original manufacturer's serial, motor, or other number or mark upon a vehicle, any number except one assigned by the department under the provisions of chapter 32-3 or authorized agency of another state. A violation of this section is a Class 6 felony.

Source: SL 1983, ch 230, § 8; SL 1989, ch 255, § 9; SL 2004, ch 17, § 47; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-4-10 Possessing vehicle, trailer, or part with altered or removed identification number prohibited--Violation as felony.

32-4-10. Possessing vehicle, trailer, or part with altered or removed identification number prohibited--Violation as felony. No person may knowingly buy, sell, offer for sale, receive, or have in his possession, any titled motor vehicle or trailer or component part thereof, from which the original manufacturer's vehicle identification number or serial number has been removed, defaced, altered, obscured, or destroyed unless the vehicle or component part has an identification number attached to it, assigned or approved by the Department of Revenue under the provisions of § 32-3-22 or authorized agency of another state in lieu of the manufacturer's number. A violation of this section is a Class 6 felony.

Source: SL 1983, ch 230, § 9; SL 1988, ch 239, § 1; SL 1989, ch 255, § 10; SL 2004, ch 17, § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-4-10.1 Forfeiture of vehicle, trailer or component part--Return to lawful owner not precluded--Assignment of identification number.

32-4-10.1. Forfeiture of vehicle, trailer or component part--Return to lawful owner not precluded--Assignment of identification number. Any motor vehicle, trailer, or component part described in § 32-4-10 is deemed contraband and no property right exists in it. If such motor vehicle, trailer, or component part comes into the custody of a law enforcement officer, it shall be forfeited under the procedure established in § § 34-20B-85 to 34-20B-87, inclusive. Nothing in this section precludes the return of such a motor vehicle, trailer, or component part to its lawful owner following presentation of satisfactory evidence of ownership and assignment of an identification number by the Department of Revenue under the provisions of § 32-3-22.

Source: SL 1988, ch 239, § 2; SL 2004, ch 17, § 49; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-4-10.2 Forfeiture proceeding--Time of hearing--Standard and burden of proof--Release to owner on condition of obtaining identification number.

32-4-10.2. Forfeiture proceeding--Time of hearing--Standard and burden of proof--Release to owner on condition of obtaining identification number. A forfeiture proceeding as provided in § 32-4-10.1, shall be set for hearing within sixty days from the date of filing the verified answer. At the hearing, the state shall establish by a preponderance of the evidence that the original manufacturer's vehicle identification number or serial number on the motor vehicle, trailer, or component part has been removed, defaced, altered, obscured, or destroyed and that such vehicle or component part had no identification number attached to it as described in § 32-4-10. If the court finds that the state has met this burden, it shall order the motor vehicle, trailer or component part forfeited. If the court finds that the property is not subject to forfeiture, it shall order the property released to the owner, party in interest or claimant, as his right, title, or interest appears on the condition that such person obtain an identification number from the Department of Revenue under the provisions of § 32-3-22.

Source: SL 1988, ch 239, § 3; SL 2004, ch 17, § 50; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-4-11 Unauthorized possession of manufacturer's identification plate prohibited--Violation as felony.

32-4-11. Unauthorized possession of manufacturer's identification plate prohibited--Violation as felony. No person may possess a manufacturer's vehicle identification number plate unless it is attached to the vehicle or vehicle part to which it was originally affixed by the manufacturer, nor may a person have any facsimile of such a plate.

This section does not prohibit possession of legitimate plates by persons:

(1) Whose possession is incident to a contract to supply them to a manufacturer of new motor vehicles or when the plates are in possession of a manufacturer of new vehicles or the manufacturer's employee who possesses them within the scope of his work;

(2) Who are authorized in writing by the secretary of revenue to possess the plates.

A violation of this section is a Class 6 felony.

Source: SL 1983, ch 230, § 10; SL 1989, ch 255, § 11.



§ 32-4-12 Impounding vehicle or part believed stolen--Disposition.

32-4-12. Impounding vehicle or part believed stolen--Disposition. If a peace officer has probable cause to believe that a motor vehicle or trailer or any component part of a vehicle is stolen, he shall impound the vehicle or part and notify its lawful owner and the agency to which the theft was reported of its recovery and location.

A vehicle or component part which has been impounded pursuant to this section shall be released to its lawful owner if the owner presents satisfactory evidence of his ownership.

A vehicle or component part that has been impounded under this section and which has not been claimed within ninety days following notice of recovery to the owner or if the owner cannot be located after a reasonable effort within ninety days following impoundment is forfeited and shall be disposed of in accordance with § 32-30-16.

Source: SL 1983, ch 230, § 11.



§ 32-4-13 Trafficking in stolen vehicles or parts--Felony.

32-4-13. Trafficking in stolen vehicles or parts--Felony. Any person or entity knowingly in possession or control of two or more motor vehicles or trailers or their major component parts or assemblies such as, but not limited to, an engine, transmission, chassis, frame, front clip, rear clip, that are stolen, have had their identity obscured, removed, or altered except as an immediate result of the final destruction by crushing, flattening, grinding up, or shredding of a vehicle or vehicle part for purposes of recycling its metallic content, have stolen parts on them or are comprised of any combination of the above, is trafficking in stolen vehicles or stolen vehicle parts.

Trafficking in stolen vehicles or stolen vehicle parts is a Class 4 felony.

Source: SL 1983, ch 230, § 12.



§ 32-4-14 Seizure of property on arrest for trafficking--Forfeiture.

32-4-14. Seizure of property on arrest for trafficking--Forfeiture. Upon the arrest of any person or entity for violation of § 32-4-13, the law enforcement officer may seize all vehicles or vehicle parts, all vehicles and other equipment used to transport such vehicle or vehicle parts, all tools, equipment, and other materials and all real and personal property and all money or other proceeds used or acquired as a result of such violation.

Upon the conviction of any person or entity, all items seized shall be forfeited to the state in a manner consistent with §§ 34-20B-85 to 34-20B-88, inclusive.

Source: SL 1983, ch 230, § 13.



§ 32-4-15 Disposition of forfeited property.

32-4-15. Disposition of forfeited property. If property is forfeited under this chapter, the secretary of public safety or the attorney general may retain the property for official use or sell any forfeited property which is not required to be destroyed by law and which is not harmful to the public, provided that the proceeds be disposed of for payment of all proper expenses of the proceedings for forfeiture and sale including expenses of seizure, maintenance of custody, advertising, and court costs. All moneys seized or proceeds remaining from the sale of forfeited property shall be paid into the general fund.

Source: SL 1983, ch 230, § 14; SL 2004, ch 17, § 51.



§ 32-4-16 Giving false information concerning vehicle registration or titling as felony.

32-4-16. Giving false information concerning vehicle registration or titling as felony. Any person who knowingly gives false, fraudulent, or erroneous information in connection with an application for the registration or titling of a vehicle or any application for assignment of a vehicle identification number or replacement documents or gives such information in connection with a review of such applications or falsely certifies the truthfulness and accuracy of information supplied in connection with the registration and when required, titling of a vehicle, is guilty of a Class 6 felony.

Source: SL 1983, ch 230, § 15.



§ 32-4-17 Repealed.

32-4-17. Repealed by SL 1989, ch 255, § 7.






Chapter 05 - Annual Registration And License Plates

§ 32-5-1 Motor vehicle defined.

32-5-1. Motor vehicle defined. In this chapter, the term, motor vehicle, includes all vehicles or machines, trailers, semitrailers, recreational vehicles, truck tractors, road tractors, and motorcycles propelled by any power other than muscular and used upon the public highways for the transportation of persons or property, or both.

Source: SDC 1939, § 44.0101; SL 1961, ch 217; SL 1970, ch 168, § 1; SL 1970, ch 169, § 1; SL 1974, ch 92, §§ 4 to 6; SL 1975, ch 196, § 3; SL 1977, ch 249, §§ 1 to 3; SL 1978, ch 224, § 18; reenacted 1988, ch 27, § 5.



§ 32-5-1.1 Repealed.

32-5-1.1. Repealed by SL 1982, ch 225, § 2.



§ 32-5-1.2 Mopeds exempt from chapter.

32-5-1.2. Mopeds exempt from chapter. Mopeds as defined in § 32-20-1 are exempt from the provisions of this chapter unless the applicant wishes to license a moped.

Source: SL 1978, ch 230, § 9; SL 1989, ch 257, § 50.



§ 32-5-1.3 Farm vehicles exempt--Exceptions.

32-5-1.3. Farm vehicles exempt--Exceptions. Any farm wagon, farm implement drawn by another vehicle, or farm vehicle which is designed and used primarily for tillage, harvesting, or transportation of agricultural products or farm property by or for agricultural producers is exempt from the provisions of this chapter unless the farm vehicle is a stock trailer, gooseneck trailer, or semitrailer towed by a licensed motor vehicle on any public highway or a passenger vehicle, two- or three-axle truck, or semitractor.

Source: SL 1982, ch 225, § 4; SL 1986, ch 242, § 7.



§ 32-5-1.4 All-terrain vehicles used in agriculture exempt.

32-5-1.4. All-terrain vehicles used in agriculture exempt. Any three-wheeled or four-wheeled all-terrain vehicle using a highway ditch or crossing a highway to get to and from a field or pasture and being used in the course of farm or ranch labor is exempt from the provisions of this chapter.

Source: SL 1985, ch 242.



§ 32-5-2 Application for registration--Contents--Failure to provide information as misdemeanor--Acceptance of incomplete or erroneous form prohibited.

32-5-2. Application for registration--Contents--Failure to provide information as misdemeanor--Acceptance of incomplete or erroneous form prohibited. Every owner, or with written authorization, any other person as defined by subdivision 2-14-2(18) on behalf of and as the agent for the owner, of a motor vehicle, motorcycle, truck tractor, road tractor, trailer or semitrailer, or recreational vehicle or trailer, which is operated or driven upon the public highways of this state, shall, except as otherwise expressly provided, present to the county treasurer of the owner's county, or, in case of a nonresident of this state, the treasurer of any county, application for the registration of that vehicle. The application form shall be furnished by the department and shall contain but not be limited to the following information:

(1) The number of cylinders or the bore and stroke of each cylinder;

(2) The manufacturer's weight;

(3) Whether the vehicle operates on diesel fuel, liquified petroleum gas, gasoline, or any other special fuel;

(4) The make, model, body, year, color, and vehicle identification number of the vehicle;

(5) The odometer reading; and

(6) The purchase price and the name and address of the seller, buyer, and lienholder, if any.

Any person who fails to provide the above information to the county treasurer or the department is guilty of a Class 2 misdemeanor. The department or the county treasurer may not accept an incomplete application form or an application form which the department considers erroneous.

Source: SDC 1939, § 44.0102; SL 1949, ch 161; SL 1967, ch 181; SL 1983, ch 100, § 74; SL 1988, ch 236, § 10; SL 1989, ch 255, § 13; SL 1989, ch 257, § 51; SL 2000, ch 141, § 3.



§ 32-5-2.1 Staggered registration of noncommercial vehicles--Snowmobiles excepted.

32-5-2.1. Staggered registration of noncommercial vehicles--Snowmobiles excepted. The annual registration of noncommercial vehicles shall be staggered throughout the year excluding the months of April, October, and December. However, this section does not apply to snowmobiles registered pursuant to § 32-5-9.1.

Source: SL 1987, ch 215, § 1.



§ 32-5-2.2 Determination of month to register vehicle.

32-5-2.2. Determination of month to register vehicle. The first letter of the owner's last name shall determine the month in which a noncommercial vehicle owner shall register the vehicle. For a corporation or limited liability company, the first letter in its name shall be used. The registration shall proceed as follows:

The secretary may promulgate rules pursuant to chapter 1-26 to allow owners with different last names living in the same household to register their noncommercial vehicles in the same month.

Source: SL 1987, ch 215, § 2; SL 1989, ch 257, § 52; SL 2014, ch 139, § 2.



§ 32-5-2.3 Repealed.

32-5-2.3. Repealed by SL 2007, ch 173, §§ 1, 49, eff. July 1, 2008.



§ 32-5-2.4 Renewal of registration during assigned month--Expiration of staggered license plates or validation stickers--Violation as misdemeanor.

32-5-2.4. Renewal of registration during assigned month--Expiration of staggered license plates or validation stickers--Violation as misdemeanor. All owners shall continue to renew the registrations of their vehicles during the month assigned to the first initial of their last name. Each registration fee shall be prorated on a monthly basis. All license plates or validation stickers issued on a staggered basis shall expire on the last day of the month assigned for the renewal of registration by § 32-5-2.2. If a person operates a motor vehicle without the current license plate displaying the proper validation sticker he is guilty of a Class 2 misdemeanor.

Source: SL 1987, ch 215, § 4; SL 1990, ch 232; SL 2007, ch 173, § 2.



§ 32-5-2.5 Registration of acquired motor vehicle--Application.

32-5-2.5. Registration of acquired motor vehicle--Application. A person who acquires a motor vehicle required to be annually registered shall, at the time of application and no later than forty-five days after the date of purchase apply for a certificate of title or transfer of title, register the vehicle until the appropriate month assigned to the person for renewal by § 32-5-2.2.

Source: SL 1987, ch 215, § 5; SL 1990, ch 230, § 12; SL 1993, ch 219, § 5; SL 2005, ch 158, § 4; SL 2007, ch 173, § 3, eff. July 1, 2008; SL 2016, ch 154, § 1.



§ 32-5-2.6 Early renewal--Fee for late renewal.

32-5-2.6. Early renewal--Fee for late renewal. A person may renew a noncommercial vehicle registration anytime less than ninety days prior to the vehicle's registration expiration date. Any person who renews a noncommercial vehicle registration after the date of expiration shall pay the full year's fee required by this chapter to license the vehicle until the appropriate month assigned for renewal by § 32-5-2.2. However, this requirement to pay the full year's fee does not apply to noncommercial motor vehicles licensed pursuant to § 32-5-6.3 or 32-5-6.4.

Source: SL 1987, ch 215, § 6; SL 1992, ch 209.



§ 32-5-2.7 Removal of number plates required upon transfer or assignment of vehicle ownership--Credit for unexpired months--Violation as misdemeanor.

32-5-2.7. Removal of number plates required upon transfer or assignment of vehicle ownership--Credit for unexpired months--Violation as misdemeanor. If the ownership of a vehicle registered pursuant to the provisions of this chapter is transferred or assigned, the transferor shall remove the number plates from the vehicle and shall receive credit for the unexpired months at the time the plates are attached to another vehicle. No refund may be issued if the plate is detached and not reattached. If the transferor fails to remove the number plates pursuant to this section, the transferor loses any credit and the plates are no longer valid. A violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 158, § 1; SL 2007, ch 173, § 4.



§ 32-5-2.8 Repealed.

32-5-2.8. Repealed by SL 2007, ch 173, §§ 5, 49, eff. July 1, 2008.



§ 32-5-2.9 Seller's permit for sold or transferred vehicle--Time for registration--Violation as misdemeanor.

32-5-2.9. Seller's permit for sold or transferred vehicle--Time for registration--Violation as misdemeanor. If a vehicle is sold or transferred, the seller shall provide the purchaser with a seller's permit that allows for the movement of the vehicle until registered but no later than forty-five days from the date of purchase. Failure to comply with this section is a Class 2 misdemeanor.

Source: SL 2005, ch 158, § 3; SL 2007, ch 173, § 6, eff. July 1, 2008; SL 2016, ch 154, § 2.



§ 32-5-2.10 Seller's report of sale--Violation as misdemeanor.

32-5-2.10. Seller's report of sale--Violation as misdemeanor. At the time of sale of a vehicle, the seller shall file a report of sale with the department indicating the purchaser's name and address. Failure to file such a report is a Class 2 misdemeanor.

Source: SL 2007, ch 173, § 12, eff. July 1, 2008.



§ 32-5-2.11 Fee for reassignment of license plate.

32-5-2.11. Fee for reassignment of license plate. A five dollar fee shall be assessed for any reassignment of a license plate or set of plates.

Source: SL 2009, ch 150, § 2.



§ 32-5-3 Information respecting owner of vehicle.

32-5-3. Information respecting owner of vehicle. The application required by § 32-5-2 shall also state the name of each owner along with the owner's South Dakota driver license number or social security number, or, if a business, the federal employer identification number, of the motor vehicle, the owner's residence post office address or the owner's business address, including county, and if in a first or second class municipality, the street number.

Source: SDC 1939, § 44.0102; SL 1949, ch 161; SL 1967, ch 181; SL 1989, ch 257, § 53; SL 1992, ch 60, § 2; SL 2007, ch 173, § 7.



§ 32-5-4 Repealed.

32-5-4. Repealed by SL 1987, ch 215, § 7.



§ 32-5-4.1 Nonresident registration application--Issuance of nonnegotiable interstate title--Purpose and duration--Violation as misdemeanor.

32-5-4.1. Nonresident registration application--Issuance of nonnegotiable interstate title--Purpose and duration--Violation as misdemeanor. Any person who is an owner of a motor vehicle, motorcycle, truck tractor, road tractor, trailer, semitrailer, or recreational vehicle or trailer, who is required to apply for registration under chapter 32-3, 32-5, 32-5B, 32-9, or 32-10, and whose legal residence or chief place of business is outside the state, shall submit an application, a copy of a valid title or registration from another jurisdiction and payment of all applicable fees to the department. Upon receipt of such information, the department shall issue a nonnegotiable interstate title. A nonnegotiable title is not a valid legal document for any purpose or transaction except to make application for yearly South Dakota registration. The nonnegotiable title is valid as long as title ownership remains the same. A violation of this section is a Class 2 misdemeanor.

Source: SL 1969, ch 179; SL 1988, ch 236, § 11; SL 1989, ch 255, § 14; SL 1989, ch 257, § 54.



§ 32-5-4.2 Forwarding of nonnegotiable interstate title to department with application.

32-5-4.2. Forwarding of nonnegotiable interstate title to department with application. The county treasurer shall forward each nonnegotiable interstate title to the department with the application for registration. The department shall determine that such certificate was valid at the time of application for registration.

Source: SL 1969, ch 179; SL 1988, ch 236, § 12.



§ 32-5-4.3 Repealed.

32-5-4.3. Repealed by SL 1988, ch 236, § 13.



§ 32-5-5 Vehicle license fee based on weight--Certification of correct weight.

32-5-5. Vehicle license fee based on weight--Certification of correct weight. Vehicle license fees provided by this chapter are based, except as otherwise specifically provided, upon manufacturers' weights, including accessories. If a noncommercial motor vehicle is an automobile, pickup truck, or van with a manufacturer's shipping weight, including accessories, of ten thousand pounds or less, the license fees for such a motor vehicle shall be as provided by § 32-5-6. However, if the noncommercial motor vehicle is a pickup truck that weighs more than six thousand pounds, the owner has the choice of paying the license fees pursuant to § 32-5-6 or paying the license fees based on the gross weight of the motor vehicle as provided in § 32-5-6.3. The license fees for a noncommercial motor home are as provided by § 32-5-6.1. The license fees for a motorcycle are as provided by § 32-5-9. The license fees for a snowmobile are as provided by § 32-5-9.1. The license fees for any other noncommercial motor vehicle are based on the gross weight of the motor vehicle and are as provided in § 32-5-6.3. If the department determines the actual dry weight of any model vehicle with accessories to be at variance with the manufacturers' shipping weight, the department shall certify the correct weight to be used in determining fees. These fees shall be assessed and paid annually. Upon initial registration of a vehicle, the fees shall be assessed based upon the date of sale.

Source: SDC 1939, § 44.0107; SL 1965, ch 179, § 1; SL 1989, ch 257, § 55; SL 1991, ch 239, § 1; SL 1999, ch 59, § 5; SL 2007, ch 173, § 8.



§ 32-5-6 Schedule of fees for noncommercial automobiles, pickup trucks, and vans.

32-5-6. Schedule of fees for noncommercial automobiles, pickup trucks, and vans. License fees and compensation on a noncommercial motor vehicle which is an automobile, pickup truck, or van as provided by § 32-5-5, shall be determined by the manufacturer's shipping weight, including accessories, as follows:

(1) Two thousand pounds or less, inclusive, thirty-six dollars;

(2) From 2,001 to 4,000 pounds, inclusive, seventy-two dollars;

(3) From 4,001 to 6,000 pounds, inclusive, one hundred eight dollars; and

(4) Over 6,000 pounds, one hundred forty-four dollars.
Source: SDC 1939, § 44.0107 (1); SL 1977, ch 249, § 5; SL 1989, ch 257, § 56; SL 1990, ch 233, § 2; SL 1991, ch 239, § 2; SL 1992, ch 26, § 7; SL 1999, ch 59, § 2; SL 2011, ch 139, § 1; SL 2011, ch 139, § 11, eff. July 1, 2013; SL 2015, ch 165, § 12, eff. Apr. 1, 2015.



§ 32-5-6.1 Schedule of fees for noncommercial motor homes.

32-5-6.1. Schedule of fees for noncommercial motor homes. License fees for any noncommercial motor home shall be determined by the manufacturer's shipping weight, including accessories, as follows:

(1) Six thousand pounds or less, inclusive, one hundred eight dollars;

(2) From 6,001 to 8,000 pounds, inclusive, one hundred forty-four dollars;

(3) From 8,001 to 10,000 pounds, inclusive, one hundred eighty dollars; and

(4) For each additional 2,000 pounds or major fraction thereof, in excess of 10,000 pounds, thirty-six dollars.

For the purposes of this section, a motor home is a vehicle designed to provide temporary living quarters for recreational, camping, or travel use, built on or permanently attached to a self-propelled motor vehicle chassis or on a chassis cab or van that is an integral part of the completed vehicle.

Source: SL 1979, ch 207, §§ 1, 2; SL 1991, ch 239, § 4; SL 1999, ch 59, § 3; SL 2011, ch 139, § 3; SL 2011, ch 139, § 13, eff. July 1, 2013; SL 2015, ch 165, § 14, eff. Apr. 1, 2015.



§ 32-5-6.2 Repealed.

32-5-6.2. Repealed by SL 1991, ch 239, § 10.



§ 32-5-6.3 Schedule of fees for noncommercial vehicles other than automobiles, pickup trucks, or vans--Misdemeanor.

32-5-6.3. Schedule of fees for noncommercial vehicles other than automobiles, pickup trucks, or vans--Misdemeanor. License fees on a noncommercial motor vehicle which is not an automobile, pickup truck, or van licensed pursuant to § 32-5-6 shall be determined by the gross weight of the motor vehicle as defined by subdivision 32-9-1(6), and based on the following:

(1) Eight thousand pounds or less, inclusive, one hundred twenty dollars;

(2) For each additional 2,000 pounds or major fraction thereof from 8,001 to 20,000 pounds, inclusive, twelve dollars; and

(3) For a vehicle in excess of 20,000 pounds, from July 1, 2015, to June 30, 2016, inclusive, the total license fee shall be seventy percent of the total license fee established for commercial vehicles of equivalent weight pursuant to § 32-9-15. On and after July 1, 2016, the total license fee shall be eighty percent of the total license fee established for commercial vehicles of equivalent weight pursuant to § 32-9-15.

It is a Class 2 misdemeanor for a person to operate a motor vehicle licensed pursuant to this section at a gross weight in excess of the gross weight for which it has been licensed. If the owner chooses to lower the registered weight, the plate shall be returned along with any validation decal and a new plate issued with the correct registered weight.

Notwithstanding the provisions of § 32-11-4.1, all funds collected pursuant to this section shall be distributed as follows:

(1) One and three-fourths percent shall be credited to the state motor vehicle fund;

(2) Two and one-half percent shall be credited to the state license plate special revenue fund;

(3) One-fourth of one percent shall be credited to the county treasurer fund to cover expenses for supplies such as toner, paper, etc.;

(4) Sixty-seven percent shall be credited to the county road and bridge fund;

(5) Twenty-three percent shall be placed in the special highway fund and shall be distributed to the townships in accordance with §§ 32-11-5 to 32-11-7, inclusive; and

(6) Five and one-half percent shall be distributed to municipalities within the county in accordance with subdivision 32-11-4.1(3).
Source: SL 1991, ch 239, § 3; SL 1999, ch 59, § 4; SL 2007, ch 173, § 9, eff. July 1, 2008; SL 2011, ch 139, § 2; SL 2011, ch 139, § 12, eff. July 1, 2013; SL 2015, ch 165, § 13, eff. Apr. 1, 2015; SL 2016, ch 155, § 1.



§ 32-5-6.4 Registration of certain noncommercial motor vehicles for less than twelve months--Fee.

32-5-6.4. Registration of certain noncommercial motor vehicles for less than twelve months--Fee. The owner of any noncommercial motor vehicle which would be required to pay a license fee based on the gross weight of the motor vehicle as provided by § 32-5-6.3 may register the vehicle for a period of three to eight months, inclusive, in lieu of an annual registration. The fee for such a registration shall be one-twelfth of the annual license fee for the motor vehicle as determined pursuant to § 32-5-6.3 multiplied by the number of months for which the motor vehicle is to be registered, however in no event shall the fee be less than fifteen dollars. This section does not apply to any recreational vehicle as defined by § 32-3-1.

If the owner of the motor vehicle registers such motor vehicle more than once each year pursuant to this section, the owner shall pay upon the second or subsequent registration pursuant to this section a ten dollar administrative fee for each license issued pursuant to this section. The administrative fee shall be retained by the county to cover administrative costs.

Source: SL 1991, ch 239, § 9; SL 1993, ch 221, § 1.



§ 32-5-7 Repealed.

32-5-7. Repealed by SL 1977, ch 249, § 57.



§ 32-5-8 Schedule of fees for recreational vehicles and noncommercial trailers and semitrailers.

32-5-8. Schedule of fees for recreational vehicles and noncommercial trailers and semitrailers. License fees and compensation for any recreational vehicle as defined in § 32-3-1 or for any noncommercial trailer and semitrailer, for use of the highways payable pursuant to § 32-5-5 and pulled by a noncommercial motor vehicle on which the license fees were paid pursuant to § 32-5-6, shall be determined upon the basis of their actual weight as follows:

(1) One thousand pounds or less, inclusive, eighteen dollars;

(2) From 1,001 to 2,000 pounds, inclusive, thirty-six dollars;

(3) From 2,001 to 3,000 pounds, inclusive, fifty-four dollars;

(4) From 3,001 to 4,000 pounds, inclusive, seventy-two dollars;

(5) From 4,001 to 5,000 pounds, inclusive, ninety dollars;

(6) From 5,001 to 6,000 pounds, inclusive, one hundred eight dollars;

(7) From 6,001 to 7,000 pounds, inclusive, one hundred twenty-six dollars;

(8) From 7,001 to 8,000 pounds, inclusive, one hundred forty-four dollars;

(9) From 8,001 to 9,000 pounds, inclusive, one hundred sixty-two dollars;

(10) From 9,001 to 10,000 pounds, inclusive, one hundred eighty dollars; and

(11) For each additional 1,000 pounds or major fraction thereof, in excess of 10,000 pounds, eighteen dollars.

Any trailer or semitrailer licensed pursuant to this section may be pulled by a noncommercial motor vehicle licensed pursuant to § 32-5-8.1 or a commercially licensed motor vehicle if the motor vehicle is registered at a gross weight to cover the weight of the trailer and its load.

Source: SDC 1939, § 44.0107 (4); SL 1955, ch 156; SL 1977, ch 249, § 6; SL 1991, ch 239, § 5; SL 1999, ch 59, § 6; SL 2011, ch 139, § 4; SL 2011, ch 139, § 14, eff. July 1, 2013; SL 2015, ch 165, § 15, eff. Apr. 1, 2015.



§ 32-5-8.1 Identification plate required for certain trailers or semitrailers--Display--Fee--Transfer of title.

32-5-8.1. Identification plate required for certain trailers or semitrailers--Display--Fee--Transfer of title. Each trailer or semitrailer pulled by a noncommercial motor vehicle on which the license fees were paid pursuant to § 32-5-6.3 shall have an identification plate displayed in a conspicuous manner. The fee for the identification plate is ten dollars. The identification plate is valid for the useful life of the trailer or semitrailer. However, if the title to the trailer or semitrailer is transferred, the new owner shall within forty-five days of the date of transfer make application to the department for a new identification plate. All revenue raised by the fees shall be placed in the license plate special revenue fund. However, no identification plate may be displayed on a recreational vehicle as defined in § 32-3-1. A recreational vehicle shall be licensed pursuant to § 32-5-8.

Source: SL 1991, ch 239, § 6; SL 1999, ch 59, § 7; SL 2016, ch 154, § 3.



§ 32-5-8.2 Trailers or semitrailers with identification plates may only be pulled by certain motor vehicles--Violation as misdemeanor.

32-5-8.2. Trailers or semitrailers with identification plates may only be pulled by certain motor vehicles--Violation as misdemeanor. A trailer or semitrailer licensed with an identification plate pursuant to § 32-5-8.1 may only be pulled by a noncommercial motor vehicle licensed pursuant to § 32-5-6.3 or a commercially licensed motor vehicle except as provided by § 32-5-8.3. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 239, § 7.



§ 32-5-8.3 Temporary permit for certain noncommercial motor vehicles to pull identified trailer or semitrailer.

32-5-8.3. Temporary permit for certain noncommercial motor vehicles to pull identified trailer or semitrailer. A noncommercial motor vehicle licensed pursuant to § 32-5-6 may pull a trailer or semitrailer with an identification plate issued pursuant to § 32-5-8.1 if the operator of the noncommercial motor vehicle has a temporary vehicle operating permit. The permit shall be issued by the county treasurer for a period of five to fifteen consecutive days. The fee for the permit is one dollar per day. The permit shall be good for the number of days for which issued including the day on which issued.

Source: SL 1991, ch 239, § 8.



§ 32-5-8.4 Additional fee when weight exceeds license.

32-5-8.4. Additional fee when weight exceeds license. Any owner of a motor vehicle licensed for fifty thousand pounds or more in accordance with the provisions of § 32-5-6.3 or 32-5-8, who operates upon the public highway or allows to be operated thereon, any motor vehicle the weight of which, together with its load, exceeds the gross weight for which the vehicle is licensed, shall be deemed to have specified such greater weight and to have agreed to pay the appropriate fee and shall pay the amount of the appropriate fee which exceeds the amount of the fee actually paid, for the remainder of the registration period. Such additional amount is compensation and not a penalty or fine, and the payment thereof does not constitute a defense or bar to conviction for such, or any other violation of this chapter.

Source: SL 1993, ch 219, § 6.



§ 32-5-9 Schedule of fees for motorcycles.

32-5-9. Schedule of fees for motorcycles. License fees and compensation for use of the highways payable pursuant to § 32-5-5 for motorcycles shall be determined by the piston displacement as follows:

(1) Less than three hundred fifty cubic centimeters, eighteen dollars;

(2) Three hundred fifty to one thousand cubic centimeters, inclusive, twenty-one dollars; and

(3) Greater than one thousand cubic centimeters, twenty-four dollars.

The license fee for any motorcycle propelled by an electric motor that draws power from a battery that is capable of being recharged is the highest fee level authorized by this section.

Source: SDC 1939, § 44.0107 (2); SL 1970, ch 170; SL 1977, ch 249, § 7; SL 1978, ch 224, § 1; SL 1999, ch 59, § 8; SL 2011, ch 139, § 5; SL 2011, ch 139, § 15, eff. July 1, 2013; SL 2015, ch 158, § 1; SL 2015, ch 165, § 16, eff. Apr. 1, 2015.



§ 32-5-9.1 Fees for snowmobiles--Period of license--Payment before operation.

32-5-9.1. Fees for snowmobiles--Period of license--Payment before operation. License fees for snowmobiles, payable under § 32-5-5, shall be ten dollars per snowmobile for a one-year period. The fees shall be prorated monthly and the snowmobile registered in the same manner as motor vehicles pursuant to §§ 32-5-2.2 and 32-5-2.6. Payment of the snowmobile license fee shall be made prior to the operation of, or permitting the operation of, any snowmobile within this state except as specified under § 32-20A-15.

Source: SL 1971, ch 182, § 16; SL 1979, ch 222, § 1; SL 1986, ch 243, § 1; SL 1988, ch 240; SL 2008, ch 151, § 1; SL 2012, ch 160, § 1.



§ 32-5-9.2 Disposition of snowmobile fees and initial registration tax.

32-5-9.2. Disposition of snowmobile fees and initial registration tax. Two dollars of each fee collected under § 32-5-9.1 shall be credited to the motor vehicle fund and the balance of the license fees and the three percent initial registration tax shall be credited to a special revenue fund to be established and known as the snowmobile trails fund.

Source: SL 1971, ch 182, § 16; SL 1973, ch 197, § 1; SL 1974, ch 209; SL 1981, ch 232, § 1; SL 1984, ch 30, § 36; SL 1986, ch 243, § 2; SL 1986, ch 244, § 2.



§ 32-5-9.3 Initial registration tax on snowmobiles--Failure to pay as misdemeanor.

32-5-9.3. Initial registration tax on snowmobiles--Failure to pay as misdemeanor. In addition to the license fee in § 32-5-9.1, there shall be assessed on each snowmobile registered a three percent excise tax on the purchase price less trade difference. The fee and tax shall be collected pursuant to § 32-20A-15. Failure to pay the full amount of tax due is a Class 2 misdemeanor.

Source: SL 1986, ch 244, § 1; SL 1992, ch 208, § 1.



§ 32-5-10 Repealed.

32-5-10. Repealed by SL 1977, ch 249, § 57.



§ 32-5-10.1 Motorcycle safety education fee--Amount and payment.

32-5-10.1. Motorcycle safety education fee--Amount and payment. In addition to the license fees and compensation required pursuant to § 32-5-9 for motorcycles, a motorcycle safety education fee of seven dollars shall be paid at the time of registration of each motorcycle.

Source: SL 1982, ch 227, § 1; SL 1991, ch 240; SL 1994, ch 239; SL 2005, ch 156, § 1.



§ 32-5-10.2 Motorcycle safety education fee--Deposit in special revenue fund.

32-5-10.2. Motorcycle safety education fee--Deposit in special revenue fund. The county treasurer shall remit to the department the motorcycle safety education fees collected pursuant to § 32-5-10.1. The fees shall be deposited in the state treasury in a special revenue fund for use as specified in § 32-20-14.

Source: SL 1982, ch 227, § 2; SL 1989, ch 257, § 57; SL 1992, ch 222, § 5.



§ 32-5-10.3 Motorcycle safety education fee--Collection and remittance.

32-5-10.3. Motorcycle safety education fee--Collection and remittance. The collection and remittance of the fee imposed by § 32-5-10.1 shall be governed by § 32-11-19.

Source: SL 1982, ch 227, § 3.



§ 32-5-10.4 , 32-5-10.5. Repealed.

32-5-10.4, 32-5-10.5. Repealed by SL 1992, ch 222, §§ 1, 2.



§ 32-5-11 to 32-5-16. Repealed.

32-5-11 to 32-5-16. Repealed by SL 1977, ch 249, § 57.



§ 32-5-16.1 Mobile home or manufactured home license fee--Establishment of purchase price by bill of sale or retail book value--Fee in lieu of certain taxes--Exemption for certain entities.

32-5-16.1. Mobile home or manufactured home license fee--Establishment of purchase price by bill of sale or retail book value--Fee in lieu of certain taxes--Exemption for certain entities. In addition to any other license fees, registration fees, and compensation for the use of the highways, the registrant shall pay to the county treasurer upon application for the initial registration of a mobile home or manufactured home in this state, an additional license fee at the rate of four percent of the purchase price of the mobile home or manufactured home. The purchase price shall be established by a bill of sale. However, if a bill of sale is not available, the retail book value shall be used to establish the purchase price. The retail value is the value in a nationally recognized dealer's guide adopted by the secretary. The payment of the initial registration fee is in lieu of the tax imposed pursuant to chapters 10-45, 10-46, and 10-46A, and all other occupational, sales, excise, privilege, and franchise taxes levied by this state upon the gross receipts from the sale or installation of mobile or manufactured homes. The governmental or public entities set forth in §§ 32-5-42 and 32-5-42.1 are exempted from the initial registration imposed by this section.

Source: SL 1970, ch 169, § 2; SL 1980, ch 213, § 1; SL 1982, ch 18, § 10; SL 1988, ch 237, § 2; SL 1989, ch 259, § 1; SL 1994, ch 241, § 1; SL 2005, ch 71, § 3.



§ 32-5-16.2 Division of receipts from mobile home or manufactured home license fees.

32-5-16.2. Division of receipts from mobile home or manufactured home license fees. Eleven and one-fourth percent of the four percent initial registration fee prescribed by § 32-5-16.1 shall be deposited in the state motor vehicle fund to defray costs of titling, registration, and for unusual use of the highway. Sixty-three and three-fourths percent shall be distributed to the county highway and bridge fund in the county where the mobile or manufactured home is registered. The remaining twenty-five percent shall be distributed to the state general fund.

Source: SL 1970, ch 169, § 2; SL 1971, ch 183, § 1; SL 2005, ch 71, § 4.



§ 32-5-16.3 Permit required to move mobile home or manufactured home--Valid for single trip--Conditional on tax payment--Fee--Disposition of fees--Dealer--Violation as misdemeanor.

32-5-16.3. Permit required to move mobile home or manufactured home--Valid for single trip--Conditional on tax payment--Fee--Disposition of fees--Dealer--Violation as misdemeanor. Any person who moves a mobile home or manufactured home shall obtain a permit, as prescribed by the secretary of revenue, from the county treasurer where the home is located. The permit is valid for a single trip from the point of origin to a point of destination within the state. Before the county treasurer may issue a permit, the owner of the mobile home or manufactured home or regulated lender as defined in § 54-3-14 that is repossessing the mobile home or manufactured home shall obtain an affidavit, as prescribed by the secretary of revenue, from the county treasurer stating that the current year's taxes are paid as described in §§ 10-21-36 to 10-21-39, inclusive, or § 10-9-3. The permit fee for mobile homes and manufactured homes for use on the public highways is fifteen dollars. The fees collected shall be credited to the license plate special revenue fund. The fee and permit imposed by this section does not apply to a new or used mobile home or manufactured home owned and transported by or for a dealer licensed under chapter 32-7A. A violation of this section is a Class 2 misdemeanor. A dealer shall obtain from the department self-issued permits and shall display a self-issued permit when moving a used or new mobile or manufactured home.

Source: SL 1988, ch 27, § 7; SL 1991, ch 241; SL 1999, ch 45, § 4; SL 2000, ch 42, § 27; SL 2000, ch 142, § 3; SL 2004, ch 17, § 52; SL 2005, ch 71, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-16.4 , 32-5-16.5. Repealed.

32-5-16.4, 32-5-16.5. Repealed by SL 2005, ch 71, §§ 6, 7.



§ 32-5-16.6 Penalties for owner's or lender's failure to obtain tax affidavit--Notification to department.

32-5-16.6. Penalties for owner's or lender's failure to obtain tax affidavit--Notification to department. If the owner of the used mobile home or manufactured home, prior to moving the home, fails to obtain an affidavit from the county treasurer of the county in which the used mobile home or manufactured home is registered, stating that the current year's taxes are paid as described in §§ 10-21-36 to 10-21-39, inclusive, or § 10-9-3, the department shall assess a monetary penalty on the owner. If a regulated lender, as defined in § 54-3-14, is repossessing a used mobile home or manufactured home and fails to obtain an affidavit, prior to moving the home, from the county treasurer of the county in which the used mobile home or manufactured home is registered, stating that the current year's taxes are paid as described in §§ 10-21-36 to 10-21-39, inclusive, or § 10-9-3, the department shall assess a monetary penalty on the lender. The department shall levy a monetary penalty of two hundred fifty dollars for the first violation within a one-year period, five hundred dollars for the second violation within a one-year period, and one thousand dollars for each subsequent violation within a one-year period. All monetary penalties collected pursuant to this section shall be deposited in the motor vehicle fund. The county treasurer shall notify the Department of Revenue in writing of any violation for failure to obtain a tax affidavit prior to moving a mobile or manufactured home.

Source: SL 2000, ch 142, § 4; SL 2002, ch 148, § 1; SL 2004, ch 17, § 54; SL 2005, ch 71, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-16.7 Penalties for transporter's, manufacturer's, or dealer's failure to obtain tax affidavit--Notification to department.

32-5-16.7. Penalties for transporter's, manufacturer's, or dealer's failure to obtain tax affidavit--Notification to department. If a transporter of a used mobile home or manufactured home, prior to transporting, fails to obtain an affidavit from the county treasurer of the county in which the used mobile home or manufactured home is registered, stating that the current year's taxes are paid as described in §§ 10-21-36 to 10-21-39, inclusive, or § 10-9-3, the department shall assess a monetary penalty on the transport owner. If a manufacturer or licensed dealer, as defined in chapter 32-7A, is moving, repossessing, trading, purchasing, or receiving onto the manufacturer's or licensed dealer's lot a used mobile home or manufactured home and fails to obtain an affidavit from the county treasurer of the county in which the used mobile home or manufactured home is registered, stating that the current year's taxes are paid as described in §§ 10-21-36 to 10-21-39, inclusive, or § 10-9-3, the department shall assess a monetary penalty on the manufacturer or licensed dealer. The transporter or dealer who was responsible for moving the mobile or manufactured home is liable for any property taxes due the county.

The department shall levy a monetary penalty of two hundred fifty dollars for the first violation within a one-year period, five hundred dollars for the second violation within a one-year period, and one thousand dollars for each subsequent violation within a one-year period. All monetary penalties collected pursuant to this section shall be deposited in the motor vehicle fund. The county treasurer shall notify the Department of Revenue in writing of any violation for failure to obtain a tax affidavit prior to moving a mobile or manufactured home.

Source: SL 2002, ch 148, § 2; SL 2004, ch 17, § 55; SL 2005, ch 71, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-16.8 Single party not to be assessed multiple penalties.

32-5-16.8. Single party not to be assessed multiple penalties. For the purposes of §§ 32-5-16.6 and 32-5-16.7, if the owner, lender, licensed dealer, or transporter are the same party the department may not assess multiple monetary penalties for any one violation.

Source: SL 2002, ch 148, § 3; SL 2005, ch 71, § 10.



§ 32-5-16.9 Assessment based upon mistake of fact or error of law--Hearing--Appeal.

32-5-16.9. Assessment based upon mistake of fact or error of law--Hearing--Appeal. Any person against whom a penalty is assessed pursuant to § 32-5-16.6 or 32-5-16.7 may request a hearing before the secretary if the person believes that the assessment is based upon a mistake of fact or an error of law. A request for hearing shall be made in writing within twenty days from the date of the assessment and shall contain a statement indicating the mistake of fact or error of law the person believes resulted in an invalid assessment. Amended or additional statements of facts or errors of law may be made not less than fourteen days prior to the hearing if the hearing examiner determines such additional or amended statements are in the interest of justice and do not prejudice either party. Hearings are conducted and appeals taken pursuant to the provisions of chapters 1-26 and 1-26D.

A copy of the hearing examiner's proposed decision, findings of fact and conclusions of law shall be served on all parties when furnished to the secretary. If the secretary, pursuant to chapter 1-26D, accepts the final decision of the hearing examiner, no appeal from a final decision of the secretary upon an assessment may be taken unless any amount ordered paid by the secretary is paid or a bond filed to insure payment of such amount. However, if the final decision of the secretary, pursuant to chapter 1-26D, rejects or modifies the decision of the hearing examiner regarding the amount due on the assessment, an appeal may be taken without payment of the amount ordered to be paid and without filing of a bond. If the secretary's decision is affirmed by the circuit court, no appeal may be taken unless any amount ordered to be paid by the secretary is paid or a bond is filed to insure payment of such amount.

Source: SL 2005, ch 71, § 13.



§ 32-5-17 , 32-5-18. Repealed.

32-5-17, 32-5-18. Repealed by SL 1977, ch 249, § 57.



§ 32-5-18.1 Licensing and compensation requirements applicable to highway construction or reconstruction--Special permits not required while engaged in construction.

32-5-18.1. Licensing and compensation requirements applicable to highway construction or reconstruction--Special permits not required while engaged in construction. All highway construction projects, whether being construction upon a new highway location or reconstruction of an existing highway, shall be treated in an identical manner as a public highway of this state for purposes of licensing and compensation of vehicles used on such projects. Such construction vehicles or equipment shall not be required to obtain special permits as required in chapter 32-22, while engaged in construction on a highway project.

Source: SL 1969, ch 118; SL 1971, ch 184; SL 1977, ch 249, § 8.



§ 32-5-19 , 32-5-20. Repealed.

32-5-19, 32-5-20. Repealed by SL 1977, ch 249, § 57.



§ 32-5-21 Motorbus defined--Noncommercial fee--Gross maximum weight.

32-5-21. Motorbus defined--Noncommercial fee--Gross maximum weight. For purposes of this chapter, a motorbus is any vehicle, with a seating capacity of sixteen or more persons, including the driver, used in the transportation of persons. The annual license fee for noncommercial motorbuses shall be paid based on the noncommercial vehicle fee schedule provided in § 32-5-6.3. The gross maximum weight shall be the unladen weight of the vehicle plus an additional two hundred pounds per passenger seating capacity.

Source: SDC 1939, § 44.0108(4); SL 1977, ch 249, § 9; SL 1986, ch 242, § 8; SL 1992, ch 60, § 2; SL 1994, ch 240, § 1; SL 2003, ch 165, § 1.



§ 32-5-22 Unregistered motor vehicles.

32-5-22. Unregistered motor vehicles. A motor vehicle acquired from the State of South Dakota or any of its governmental subdivisions, a motor vehicle licensed under any special license provisions of this state, a motor vehicle previously registered in South Dakota but currently licensed in another state or a motor vehicle owned by any person who returns to this state upon being separated from service in the United States armed forces is an unregistered motor vehicle for the purposes of this chapter.

Source: SDC 1939, § 44.0108 (5); SL 1955, ch 157; SL 1959, ch 259; SL 1963, ch 247; SL 1968, ch 167; SL 1977, ch 249, § 57; SL 1987, ch 215, § 8.



§ 32-5-23 Destruction of licensed vehicle or failure of vehicle to pass inspection--Removal of plates--Credit--Replacement of plates.

32-5-23. Destruction of licensed vehicle or failure of vehicle to pass inspection--Removal of plates--Credit--Replacement of plates. If a registered and licensed motor vehicle is destroyed by collision or fire, disposed of for salvage, or if rejected or condemned for use on the highways as the result of action by any inspection authority of this state, the registered owner of the current license plates thereon may remove the license plates and attach the plates to a newly acquired vehicle. Credit for the remaining months on the registration shall be given. If the plates were destroyed, the owner shall apply for a replacement set of plates for a fee of ten dollars.

Source: SL 1967, ch 210, § 1; SL 1989, ch 257, § 58; SL 2007, ch 173, § 10.



§ 32-5-24 Refund of overpayments authorized--Fund available for payment--Time limit for application.

32-5-24. Refund of overpayments authorized--Fund available for payment--Time limit for application. The department may issue to the several county treasurers authorizations to refund to the lawful owner of any motor vehicle from current collections of motor vehicle license fees for overpayments, past or future, paid by the owner for any license plate fees. The refunds shall be paid out of the motor vehicle fees collected by the various county treasurers, and accounted for in accordance with the existing provisions of the motor vehicle licensing law. Any application for refund shall be made within one year from the date the license fee was paid.

Source: SL 1964, ch 135; SL 1965, ch 204; SL 1989, ch 257, § 59.



§ 32-5-25 Dealer's license fee.

32-5-25. Dealer's license fee. Except as otherwise provided in § 32-5-27, dealers in motor vehicles who have paid the dealers' license fee and complied with chapter 32-6B may not be required to pay the registration fee provided in §§ 32-5-5 to 32-5-9, inclusive.

Source: SDC 1939, § 44.0108 (7); SL 1973, ch 198; SL 1977, ch 249, § 57; SL 1989, ch 257, § 60.



§ 32-5-26 Repealed.

32-5-26. Repealed by SL 1989, ch 257, § 61.



§ 32-5-27 Used out-of-state motor vehicles--Sale or resale--Title, taxes, and license--Exemptions--Violation as misdemeanor.

32-5-27. Used out-of-state motor vehicles--Sale or resale--Title, taxes, and license--Exemptions--Violation as misdemeanor. Any dealer, person, firm, corporation, or limited liability company which brings into the state or purchases any used or secondhand out-of-state motor vehicles not currently licensed in this state for the purpose of sale or resale, except as a trade-in on a new motor vehicle or another used motor vehicle, a used motor vehicle purchased by a dealer and sold to another dealer, vehicles receiving a junking certificate, motor vehicles with a gross vehicle weight rating of over twenty-six thousand pounds, or a semitrailer with a manufacturer's shipping weight of nine thousand pounds or more, shall, within forty-five days from the date of purchase or entry of the motor vehicle into the limits of this state, or from the date of purchase at a dealer's car auction agency, title the motor vehicle pursuant to chapter 32-3 and pay the excise tax pursuant to chapter 32-5B but is not required to license the vehicle. Any licensed motor vehicle dealer titling a motor vehicle pursuant to this section is exempt from paying the excise tax imposed by § 32-5B-1 on the vehicle. A vehicle titled by a licensed motor vehicle dealer pursuant to this section shall be issued a title indicating that no excise tax has been paid. Upon transfer of the title to a subsequent purchaser of the motor vehicle, the excise tax shall be paid by the purchaser or by any other person as defined by subdivision 2-14-2(18), on behalf of and as the agent for the purchaser. A violation of this section is a Class 2 misdemeanor.

The provisions of this section do not apply to any motor vehicle titled and licensed in another jurisdiction that is sold in this state through a dealer's car auction agency licensed under the provisions of chapter 32-6B.

Source: SL 1939, ch 180, § 1; SL 1957, ch 232; SDC Supp 1960, § 44.0701; SL 1961, ch 238; SL 1983, ch 231, § 2; SL 1984, ch 219, § 1; SL 1985, ch 238, § 10; SL 1988, ch 238, § 10; SL 1988, ch 241, § 1; SL 1990, ch 234, § 1; SL 1990, ch 241, § 2; SL 1992, ch 208, § 2; SL 1994, ch 242; SL 2000, ch 141, § 1; SL 2005, ch 157, § 1; SL 2014, ch 139, § 3; SL 2015, ch 156, § 11.



§ 32-5-27.1 Repealed.

32-5-27.1. Repealed by SL 1990, ch 234, § 2A.



§ 32-5-28 Repealed.

32-5-28. Repealed by SL 1988, ch 236, § 14.



§ 32-5-29 Sales of vehicles prima facie evidence that seller is used car dealer--Particular parties excepted--Violations--Misdemeanor.

32-5-29. Sales of vehicles prima facie evidence that seller is used car dealer--Particular parties excepted--Violations--Misdemeanor. Proof that a person, firm, partnership, limited liability company, association, trust, or corporation has engaged in the sale of five or more used motor vehicles in the course of one period of twelve consecutive months is prima facie evidence that such person, firm, partnership, limited liability company, association, trust, or corporation is a used car or secondhand car dealer and obliged as such to comply with § 32-5-27, provided that this does not apply to owners of fleets of motor vehicles, banks, savings and loan associations, finance company, bus, truck, taxicab operators, and others, when reselling vehicles acquired by them in the regular course of their principal business, and not acquired to resell at a profit. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1955, ch 195, §§ 1, 2; SDC Supp 1960, §§ 44.0705, 44.9940; SL 1981, ch 312, § 4; SL 1994, ch 351, § 53.



§ 32-5-30 Fee for noncommercial vehicles more than ten years old.

32-5-30. Fee for noncommercial vehicles more than ten years old. If any noncommercial motor vehicle, according to the manufacturer's model year designation, is ten years old or more on January first of the year for which a license fee is required, such fee shall be seventy percent of the fee ordinarily prescribed.

Source: SDC 1939, § 44.0108 (8); SL 1949, ch 163, § 1; SL 1955, ch 158; SL 1961, ch 218; SL 1977, ch 249, § 10; SL 2011, ch 139, § 9.



§ 32-5-31 Repealed.

32-5-31. Repealed by SL 1985, ch 241, § 12.



§ 32-5-31.1 Transferred.

32-5-31.1. Transferred to § 32-5B-13.



§ 32-5-31.2 , 32-5-32. Repealed.

32-5-31.2, 32-5-32. Repealed by SL 1985, ch 241, §§ 14, 15.



§ 32-5-32.1 Transferred.

32-5-32.1. Transferred to § 32-5B-12.



§ 32-5-33 Repealed.

32-5-33. Repealed by SL 1985, ch 241, § 17.



§ 32-5-34 Repealed.

32-5-34. Repealed by SL 1980, ch 213, § 5.



§ 32-5-35 Transferred.

32-5-35. Transferred to § 32-5B-6.



§ 32-5-36 Transferred.

32-5-36. Transferred to § 32-5B-8.



§ 32-5-37 to 32-5-41.5. Repealed.

32-5-37 to 32-5-41.5. Repealed by SL 1977, ch 249, § 57.



§ 32-5-42 Registration of vehicles owned by public entities, Indian tribes, or churches--Costs--New registration required for business use.

32-5-42. Registration of vehicles owned by public entities, Indian tribes, or churches--Costs--New registration required for business use. Any motor vehicle that is the property of this state, the United States, a county, a township, a municipality, a public or nonpublic school accredited by the Department of Education, an Indian mission school in this state, an Indian tribe, a fire department, or any bus or van owned by a church may be registered upon application, in the manner provided for other motor vehicles. However, the custodian of the vehicle shall make the application directly to the department. No fees may be charged for the registration of the vehicle. The department, upon payment to it of the actual cost of the plates, shall furnish number plates for the vehicle. All costs collected under the provisions of this section shall be deposited in the license plate special revenue fund. If the vehicle is used for a private business use or as a commercial motor carrier as defined in § 32-9-1, the operator shall secure vehicle registration pursuant to chapter 32-9 for such use.

Source: SDC 1939, § 44.0108 (11); SL 1939, ch 169; SL 1953, ch 225; SL 1957, ch 211; SL 1961, ch 220; SL 1974, ch 210; SL 1979, ch 203, § 1; SL 1981, ch 239, § 4; SL 1983, ch 237, § 3; SL 1985, ch 15, § 38; SL 1988, ch 242; SL 1989, ch 257, § 62; SL 1990, ch 235; SL 1995, ch 173; SL 1997, ch 179, § 6; SL 2003, ch 166, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2014, ch 140, § 1.



§ 32-5-42.1 Nonprofit community support provider vehicles--Registration--Plates--Disposition of costs.

32-5-42.1. Nonprofit community support provider vehicles--Registration--Plates--Disposition of costs. Motor vehicles which are the property of nonprofit community support providers (sheltered workshops) recognized or approved by the Department of Education in this state, and which are used exclusively by such nonprofit community support providers (sheltered workshops), may be registered upon application, in the manner provided for other motor vehicles. However, the custodian of the vehicle shall make application directly to the department. No fees may be charged for the registration of the vehicle. The department shall furnish number plates for the vehicle upon payment of the actual cost of the plates. All costs collected under the provisions of this section shall be deposited in the license plate special revenue fund. Disbursements from the fund shall be made by warrants drawn by the state auditor on vouchers duly approved by the department.

Source: SL 1975, ch 197; SL 1985, ch 401, § 23; SL 1989, ch 257, § 63; SL 1996, ch 192, § 1; SL 2003, ch 272, § 63; SL 2009, ch 138, § 7.



§ 32-5-42.2 Registration of mass transit vehicles owned by state, municipality, or county--Costs--Vehicles purchased with federal funds.

32-5-42.2. Registration of mass transit vehicles owned by state, municipality, or county--Costs--Vehicles purchased with federal funds. Any motor vehicle owned by the state, a municipality, or county that is used to provide mass transportation services shall be registered, upon application, in the manner provided for other motor vehicles. No fees may be charged for the registration of the vehicle. The department, upon receipt of payment for the actual cost of the plates, shall furnish number plates for the vehicle. All costs collected under the provisions of this section shall be deposited in the license plate special revenue fund.

Any motor vehicle paid for, in full or in part, with funds received from the United States Department of Transportation which is used to provide mass transportation services shall be registered upon application, in the manner provided for other motor vehicles. No fees may be charged for the registration of the vehicle. The department, upon receipt of payment for the actual cost of the plates, shall furnish number plates for the vehicle. All costs collected under the provisions of this section shall be deposited in the license plate special revenue fund. The secretary may, at any time, require the applicant to provide additional information to determine if the vehicle was paid for with funds received from the United States Department of Transportation.

Source: SL 2014, ch 140, § 2.



§ 32-5-43 Identifying markings of state-owned vehicles--Exceptions--License plates.

32-5-43. Identifying markings of state-owned vehicles--Exceptions--License plates. All state-owned motor vehicles shall have identifying markings printed on both sides thereof. The design size and description of the markings shall be specified by the commissioner of administration. This section does not apply to the vehicles used by the office of the attorney general, the Department of Corrections, the Department of Public Safety, or the unified judicial system. All state-owned motor vehicles registered under § 32-5-42 shall bear state license plates, except the vehicles used by the office of the attorney general.

Source: SDC 1939, § 44.0108 (11); SL 1939, ch 169; SL 1953, ch 225; SL 1957, ch 211; SL 1961, ch 220; SL 1982, ch 231; SL 1982, ch 233; SL 1983, ch 233; SL 1984, ch 220; SL 1987, ch 390, § 17; SL 1989, ch 20, § 182; SL 2004, ch 17, § 56.



§ 32-5-44 Plates without yearly designation--Distinctive color--Yearly renewal dispensed with.

32-5-44. Plates without yearly designation--Distinctive color--Yearly renewal dispensed with. The department shall issue to motor vehicles, owned by public corporations listed in § 32-5-42 or school buses owned by individuals who contract with public school corporations and use the vehicles solely for the purpose of transporting school students and school employees, license plates which may be used on the motor vehicles for more than one year. The department shall design and adopt a special license plate for this purpose, with the plates bearing no yearly designation, and which are of a distinctive color, and may not be duplicated by the regular license plate issues required by §§ 32-5-82 to 32-5-89, inclusive. No yearly renewal of the registrations is required for such motor vehicles unless directed by the department.

Source: SDC 1939, § 44.0108 (11) as added by SL 1963, ch 249; SL 1977, ch 249, § 11; SL 1989, ch 257, § 64; SL 1994, ch 240, § 3.



§ 32-5-45 Exemption of mobile homes purchased outside state.

32-5-45. Exemption of mobile homes purchased outside state. Section 32-5-16.1 applies to all mobile homes not previously registered in this state. However, a mobile home owned by a nonresident coming into this state from another state, a mobile home purchased and owned by a member of the armed forces while on duty in the United States and a mobile home purchased in another state by a resident other than a dealer licensed pursuant to chapter 32-7A are exempt from the additional license fee to the extent of a similar and equal amount of registration tax, sales, use or state excise tax as has been paid in another state by the current applicant. The county treasurer shall require of applicants from other states and residents who have purchased a mobile home in another state, making application for registration of a mobile home in this state a certificate of a licensed dealer, bill of sale, receipt, or other tangible evidence that a similar and equal amount of tax has been paid by the current applicant. If sufficient proof is not furnished, the county treasurer shall collect an additional or full amount to equal the South Dakota rate of tax.

Source: SDC 1939, § 44.0108 (9) as added by SL 1951, ch 224, § 1; SL 1957, ch 210; SL 1961, ch 219; SL 1966, ch 129; SL 1971, ch 185; SL 1982, ch 228, § 1; SL 1984, ch 219, § 2; SL 1985, ch 241, § 20.



§ 32-5-46 Vehicles owned by nonresidents--Compliance with laws of foreign state--Display of foreign license plates.

32-5-46. Vehicles owned by nonresidents--Compliance with laws of foreign state--Display of foreign license plates. The provisions of this chapter, except as otherwise specifically provided, relative to registration, payment of license fees, and display of registration numbers do not apply to any motor vehicles owned by a nonresident of this state, if the owner has complied with the provisions of the law of the state of which he is a resident, relative to the registration thereof and the display of a registration number plate or plates thereon. The owner shall conspicuously display his registration number plate or plates as required by the law of this state.

Source: SDC 1939, § 44.0112; SL 1951, ch 225; SL 1989, ch 257, § 65.



§ 32-5-47 Definition of nonresident.

32-5-47. Definition of nonresident. A nonresident within the meaning of § 32-5-46 is a person who does not reside in this state. If present in this state for more than ninety days, a person is considered a resident for the purposes of § 32-5-46.

Source: SDC 1939, § 44.0112; SL 1951, ch 225; SL 1981, ch 233; SL 1986, ch 245.



§ 32-5-47.1 Military personnel, domestic volunteers, and dependents as nonresidents.

32-5-47.1. Military personnel, domestic volunteers, and dependents as nonresidents. A nonresident within the meaning of § 32-5-46 shall include any nonresident who is stationed in this state while in the military service of the United States or who is assigned in this state under the Domestic Volunteer Service Act of 1973 and any dependent of such nonresident.

Source: SL 1975, ch 200, § 1; SL 1982, ch 18, § 13.



§ 32-5-48 Reciprocity required.

32-5-48. Reciprocity required. The provisions of § 32-5-46 as to the exemption from registration of any motor vehicle owned by a nonresident shall apply only to the extent that under the law of the state of his residence like exemptions and privileges are granted to motor vehicles, motorcycles, trailers, truck tractors, road tractors, and motor buses, duly registered under the laws and owned by residents of this state.

Source: SDC 1939, § 44.0112; SL 1951, ch 225.



§ 32-5-49 Repealed.

32-5-49. Repealed by SL 1992, ch 208, § 3.



§ 32-5-49.1 Registration not required for nonresident harvest vehicles during harvest season--Compensation certificate required--Violation a misdemeanor.

32-5-49.1. Registration not required for nonresident harvest vehicles during harvest season--Compensation certificate required--Violation a misdemeanor. Any motor vehicle or trailer owned and operated by a nonresident engaged in the harvest of agricultural products may be operated upon the highways, roads, and streets of this state without being registered. However, such motor vehicles shall comply with the provisions of chapter 32-9 that deal with such vehicles. A violation of this section is a Class 2 misdemeanor.

Source: SL 1976, ch 187, § 1; SL 1989, ch 255, § 15; SL 1989, ch 257, § 67.



§ 32-5-50 Dealers participating in driver education program--Application to department--Fee--Violation as misdemeanor.

32-5-50. Dealers participating in driver education program--Application to department--Fee--Violation as misdemeanor. Any motor vehicle dealer who participates in the driver education program in the schools of the state by furnishing any school with a motor vehicle used in the program, shall upon application to the department and payment of a fee of four dollars, receive from the department a public school corporation license plate for the operation of the vehicle upon the highways of the state. A violation of this section is a Class 1 misdemeanor. The fee shall be deposited in the license plate special revenue fund.

Source: SL 1957, ch 239, §§ 1, 4; SDC Supp 1960, §§ 44.0113-5, 44.9947; SDCL, § 32-5-53; SL 1985, ch 243; SL 1986, ch 242, § 32.



§ 32-5-51 License plate design--Operation on highways.

32-5-51. License plate design--Operation on highways. The license plate authorized by § 32-5-50 shall be in such form, size, and design as may be determined by the department and shall be affixed to the vehicle in such manner as is provided for the affixation of other motor vehicle dealer license plates. The vehicle may then be operated upon the public highways of this state as provided in § 32-5-52.

Source: SL 1957, ch 239, § 2; SDC Supp 1960, § 44.0113-5; SL 1989, ch 257, § 68.



§ 32-5-52 Radius of use of vehicle--Size of first or second class municipality--Violation as misdemeanor.

32-5-52. Radius of use of vehicle--Size of first or second class municipality--Violation as misdemeanor. Every vehicle licensed under § 32-5-50 shall be used only for the purposes of driver education under such program and only within the first or second class municipality wherein said dealer furnished said vehicle and within a radius of twenty miles of said municipality; provided that within municipalities of less than twenty-five hundred population the radius for the use of such vehicle by instructor and student shall be extended so as to encompass the nearest municipality with a population of twenty-five hundred or more. A violation of this section is a Class 1 misdemeanor.

Source: SL 1957, ch 239, §§ 3, 4; SDC Supp 1960, §§ 44.0113-5, 44.9947; SL 1961, ch 221; SL 1965, ch 182; SDCL, § 32-5-53; SL 1992, ch 60, § 2.



§ 32-5-54 Repealed.

32-5-54. Repealed by SL 1977, ch 249, § 57.



§ 32-5-55 to 32-5-56.1. Repealed.

32-5-55 to 32-5-56.1. Repealed by SL 2014, ch 142, §§ 16 to 19.



§ 32-5-57 , 32-5-58. Repealed.

32-5-57, 32-5-58. Repealed by SL 1992, ch 208, §§ 4, 5.



§ 32-5-59 Repealed.

32-5-59. Repealed by SL 2014, ch 142, § 20.



§ 32-5-60 Repealed.

32-5-60. Repealed by SL 1986, ch 242, § 41.



§ 32-5-61 to 32-5-64. Repealed.

32-5-61 to 32-5-64. Repealed by SL 2014, ch 142, §§ 21 to 24.



§ 32-5-65 Special plates for employees of commercial radio or broadcasting companies--Fee--Surrender of plates--Violation as misdemeanor.

32-5-65. Special plates for employees of commercial radio or broadcasting companies--Fee--Surrender of plates--Violation as misdemeanor. Any commercial radio station or broadcasting company that holds an unrevoked and unexpired official license issued by the federal communications commission or employees of the station or company when requested and approved by the station or the company, and who are residents of this state and have complied with all the laws of this state in regards to the registration of a motor vehicle, may apply for a set of special plates bearing an inscription thereon of the call letters authorized for the station or company radio license by making application therefor as provided in § 32-5-66. The special plates are in lieu of the regular number plates issued for the motor vehicle. The special plates shall be displayed as set forth in § 32-5-98. In addition to the noncommercial license plate fees, an additional fee of ten dollars shall be charged for the initial issuance of the special plates. If the federal communication commission's license is revoked, the owner shall surrender the special license plates to the department. If the employee is no longer employed by the station or the broadcasting company, the employee shall surrender the special license plates to the department. The secretary shall make the necessary changes in the registration file. The owner shall obtain regular number plates. Failure to surrender the special license plates as required by this section is a Class 2 misdemeanor.

Source: SL 1953, ch 241, § 1; SL 1955, ch 186; SDC Supp 1960, § 44.0113-1; SL 1986, ch 242, § 12; SL 1987, ch 216, § 2; SL 1988, ch 236, § 15; SL 2007, ch 173, § 22, eff. July 1, 2008; SL 2010, ch 153, § 2.



§ 32-5-65.1 Special plates for amateur radio licensees--Fee--Surrender of plates--Violation as misdemeanor.

32-5-65.1. Special plates for amateur radio licensees--Fee--Surrender of plates--Violation as misdemeanor. Any owner of a motor vehicle who holds an unrevoked and unexpired official amateur radio license, is a resident of this state and has complied with all the laws of this state in regards to the registration of a motor vehicle, may apply for a set of special plates bearing an inscription thereon of the call letters authorized for the owner's amateur radio license by making application therefor as provided in § 32-5-66. The special plates are in lieu of the regular number plates issued for the motor vehicle. The special plates shall be displayed as set forth in § 32-5-98. In addition to the noncommercial license plate fees, an additional fee of ten dollars shall be charged for the initial issuance of the special license plates. If the amateur radio license is revoked, the owner shall surrender the special license plates to the department. The secretary shall make the necessary changes in the registration file. The owner shall obtain regular number plates. Failure to surrender the special license plates as required by this section is a Class 2 misdemeanor.

Source: SL 1987, ch 216, § 1; SL 1988, ch 236, § 16; SL 2007, ch 173, § 23, eff. July 1, 2008; SL 2010, ch 153, § 1.



§ 32-5-66 Repealed.

32-5-66. Repealed by SL 2007, ch 173, §§ 24, 49, eff. July 1, 2008.



§ 32-5-67 License plate special revenue fund.

32-5-67. License plate special revenue fund. All fees received pursuant to §§ 32-5-42, 32-5-42.2, 32-5-65, 32-5-65.1, 32-5-159, 32-5-160, and 32-5-181 shall be credited to a fund to be known as the license plate special revenue fund. The special revenue fund shall be expended for the purchase of special plates required pursuant to this chapter and the expenses of the office incident to the issuance thereof. Disbursements from this fund shall be made by warrants drawn by the state auditor on vouchers duly approved by the secretary.

Source: SL 1953, ch 241, § 4; SL 1957, ch 233; SDC Supp 1960, § 44.0113-4; SL 1984, ch 30, § 37; SL 1989, ch 257, § 72; SL 2007, ch 173, § 25, eff. July 1, 2008; SL 2014, ch 140, § 3; SL 2014, ch 142, § 14; SL 2016, ch 158, § 6.



§ 32-5-68 to 32-5-74. Repealed.

32-5-68 to 32-5-74. Repealed by SL 1977, ch 249, § 57.



§ 32-5-75 Repealed.

32-5-75. Repealed by SL 2001, ch 164, § 1.



§ 32-5-76 Special plates for person with substantial physical disability or parent or guardian of dependant with substantial physical disability--Violation as misdemeanor.

32-5-76. Special plates for person with substantial physical disability or parent or guardian of dependant with substantial physical disability--Violation as misdemeanor. An owner of a motor vehicle, who is a resident of this state, who has complied with all the laws of this state in regards to the registration of a motor vehicle, and who operates or directs the operation of the vehicle, may submit to the county treasurer an application containing a physician's certificate on a form approved by the secretary, stating that the applicant is a person with a substantial physical disability that makes it impossible or causes substantial hardship to walk. An owner of a motor vehicle, who is a resident of this state, who has complied with all the laws of this state in regards to the registration of a motor vehicle, and who is the parent or legal guardian of a dependant with a substantial physical disability and operates the motor vehicle for the purpose of transporting the dependent, may submit to the county treasurer an application containing a physician's certificate on a form approved by the secretary, stating that the dependent has a substantial physical disability that makes it impossible or causes substantial hardship to walk. The secretary shall promulgate a rule, pursuant to chapter 1-26, defining a person with a substantial physical disability. The county treasurer shall procure, issue, and deliver to the applicant special plates with letters, numbers, or symbols, or any combination thereof, as the secretary may prescribe. The special plates shall be designed to readily apprise law enforcement officers of the fact that the motor vehicle is owned, operated, or used in transporting a person with a substantial physical disability. No charge may be made for the issuance of the special plates. The special plates shall be in lieu of the regular number plates issued for the motor vehicle. The special plates shall be displayed as set forth in § 32-5-98. If the applicant is no longer a person or the parent or legal guardian of a dependent with a substantial physical disability or is deceased, the special plates shall be surrendered within thirty days to the county treasurer of the applicant's residence, and the treasurer shall notify the secretary who shall make the necessary changes in the registration file. The owner shall obtain regular number plates. Failure to surrender the special license plates as required by this section is a Class 2 misdemeanor. It is a Class 1 misdemeanor to submit a false or fraudulent application.

Source: SL 1966, ch 134, § 1; SL 1974, ch 211; SL 1979, ch 204, § 1; SL 1982, ch 234; SL 1986, ch 242, § 14; SL 1997, ch 179, § 3; SL 2002, ch 149, § 1; SL 2007, ch 173, § 26, eff. July 1, 2008; SL 2016, ch 156, § 1.



§ 32-5-76.1 Portable certificates for persons with substantial disabilities--Application--Physician's certificate--Rules--Surrender of certificate--Violations as misdemeanors.

32-5-76.1. Portable certificates for persons with substantial disabilities--Application--Physician's certificate--Rules--Surrender of certificate--Violations as misdemeanors. Any person who is a resident of this state and is a person with a physical disability so that makes it impossible or causes substantial hardship to walk may be issued a portable serially numbered certificate by the secretary which permits the person or the operator of a vehicle being used in transporting the person to park without time limitation pursuant to § 32-30-11.1 and to park in any space reserved for a person with a physical disability. The person shall submit an application containing a physician's certificate on forms approved by the secretary to prove that the person meets the criteria established by this section. If the secretary determines that the applicant meets the criteria, the secretary shall issue a portable certificate to the applicant. The secretary shall promulgate rules, pursuant to chapter 1-26, governing the application for, term of, and conditions under which such certificates may be issued. If the applicant is no longer a person with a physical disability or is deceased, the portable certificate shall be surrendered to the county treasurer of the applicant's residence within thirty days, and the treasurer shall notify the secretary who shall make the necessary changes in the file. Failure to surrender the portable certificate as required by this section is a Class 2 misdemeanor. It is a Class 1 misdemeanor to submit a false or fraudulent application or to alter the portable certificate.

Source: SL 1988, ch 236, § 28; SL 1997, ch 179, § 4; SL 2002, ch 149, § 2.



§ 32-5-76.2 Portable certificates for nonprofit organizations, hospitals, local government entities, etc.--Application--Rules--Surrendering certificate--Violations as misdemeanors.

32-5-76.2. Portable certificates for nonprofit organizations, hospitals, local government entities, etc.--Application--Rules--Surrendering certificate--Violations as misdemeanors. Any nonprofit organization, licensed hospital, retirement home, or educational institution which has under its care or responsibility persons with physical disabilities, which transports persons with physical disabilities, and which has complied with all laws of this state in obtaining title, license plates, and registration for its motor vehicles may apply for a portable serially numbered certificate which permits the operator of a vehicle transporting the person with a disability to park pursuant to § 32-30-11.1. However, the vehicle may only park for the time reasonably necessary to load or unload passengers in any space reserved for person with a disability. In addition, any local government entity that owns a vehicle used to transport persons with disabilities may apply for the portable certificate. The application shall be made on a form approved by the secretary. If the department determines that the applicant transports persons with disabilities, the secretary shall issue and deliver a portable certificate to the applicant. The secretary may promulgate rules pursuant to chapter 1-26 regarding the application for, term of, and conditions under which the certificate may be issued. If the applicant no longer transports persons with physical disabilities, the applicant shall surrender the certificate to the department within thirty days. Failure to surrender the portable certificate as required by this section is a Class 2 misdemeanor. It is a Class 1 misdemeanor to submit a false or fraudulent application or to alter the portable certificate.

Source: SL 1988, ch 236, § 29; SL 1989, ch 257, § 73; SL 1997, ch 179, § 5; SL 2002, ch 149, § 3.



§ 32-5-76.3 Special plates for nursing facilities transporting persons with disabilities--Parking--Surrender of plates--Violation as misdemeanor.

32-5-76.3. Special plates for nursing facilities transporting persons with disabilities--Parking--Surrender of plates--Violation as misdemeanor. Any nursing facility licensed pursuant to the provisions of chapter 34-12 and which has complied with all laws of this state in regards to the registration of a motor vehicle, may apply for a set of special plates as prescribed by § 32-5-76 permitting the operator of a vehicle transporting any person with a disability to park pursuant to § 32-30-11.1. However, the vehicle may only park for the time reasonably necessary to load or unload passengers in any space reserved for persons with disabilities. The application shall be made on a form approved by the secretary. If the department determines that the applicant is licensed as a nursing facility, the secretary shall issue and deliver a set of special plates to the applicant. The secretary may promulgate rules, pursuant to chapter 1-26, regarding the application for, term of, and conditions under which the special plates may be issued. If the applicant no longer transports persons with physical disabilities, the applicant shall surrender the special plates to the department within thirty days. Failure to surrender the special license plates as required by this section is a Class 2 misdemeanor.

Source: SL 1995, ch 174; SL 1996, ch 192, § 2; SL 2002, ch 149, § 4; SL 2007, ch 173, § 27.



§ 32-5-77 Special license for historical cars--Application and fee--Plates as permanent--Use of vehicle restricted--Disposition of fee.

32-5-77. Special license for historical cars--Application and fee--Plates as permanent--Use of vehicle restricted--Disposition of fee. Any person who is a resident of this state and the owner of a motor vehicle which is more than thirty years old at the time of applying for registration of the vehicle, may apply directly to the secretary for a set of license plates to be described as "historical car" license plates in lieu of the application provided for in §§ 32-5-2 and 32-5-3. The plates shall be issued to the applicant instead of the usual license plates after payment of a ten dollar registration fee. The license plates shall be permanent for the life of the vehicle. Any motor vehicle for which historical car license plates have been issued shall only be used for special occasions such as, display, parade, exhibitions, tours, and similar uses. The vehicle may not be used for general transportation but may be driven to and from service stations for fuel and repairs. Fees collected under the provisions of this section shall be credited to the state motor vehicle fund.

Source: SL 1955, ch 190; SDC Supp 1960, § 44.0102-2; SL 1984, ch 30, § 38; SL 1988, ch 243; SL 1989, ch 257, § 74.



§ 32-5-77.1 Repealed.

32-5-77.1. Repealed by SL 1986, ch 242, § 15.



§ 32-5-77.2 Displaying original number plates on historical cars.

32-5-77.2. Displaying original number plates on historical cars. A motor vehicle registered pursuant to § 32-5-77 may in lieu of being issued number plates by the secretary display original South Dakota number plates issued in the same year as the model year of the car on which they are displayed. The number of the original plates shall be provided to the secretary. The original plates shall be in good condition and shall be used in pairs one to be displayed in the front of the car and one in the rear. Original South Dakota number plates may not be used if the number on the original plate is identical to a number on any other plate in a numbering system used by the secretary. Any person using plates issued pursuant to § 32-5-77 shall return those plates to the secretary before substituting original plates. The secretary shall charge a ten dollar fee for registering the number on the original plates. Fees collected under the provisions of this section shall be credited to the state motor vehicle fund.

Source: SL 1990, ch 236.



§ 32-5-77.3 Historical motorcycle license plates--Application and fee--Permanence--Use of vehicle restricted.

32-5-77.3. Historical motorcycle license plates--Application and fee--Permanence--Use of vehicle restricted. Any person who is a resident of this state and the owner of a motorcycle which is more than thirty years old at the time of applying for registration of the motorcycle, may apply directly to the secretary for a set of license plates to be described as "historical motorcycle" license plates in lieu of the application provided for in §§ 32-5-2 and 32-5-3. The plates shall be issued to the applicant instead of the usual license plates after payment of a ten dollar registration fee. The license plates shall be permanent for the life of the motorcycle. Any motorcycle for which historical motorcycle license plates have been issued shall only be used for special occasions such as, display, parade, exhibitions, tours, and similar uses. The motorcycle may not be used for general transportation but may be driven to and from service stations for fuel and repairs. Fees collected under the provisions of this section shall be credited to the state motor vehicle fund.

Source: SL 1993, ch 222.



§ 32-5-78 General license fees in lieu of other taxes against vehicle.

32-5-78. General license fees in lieu of other taxes against vehicle. Except as otherwise specifically provided and except as to compensation for use of the highways by motor carriers, the license fees and taxes imposed upon all of the classes of motor vehicles as specified in §§ 32-5-5 to 32-5-46, inclusive, §§ 32-5-77, 32-5B-1, and 32-5B-20 are in lieu of all taxes, general or local, except for the tax created in § 32-5A-1, to which such vehicle would otherwise be subject.

Source: SDC 1939, § 44.0109; SL 1941, ch 182; SL 1964, ch 119; SL 1970, ch 20, § 1 (2); SL 1985, ch 248, § 3; SL 1986, ch 27, § 2; SL 1989, ch 257, § 75; SL 1994, ch 245, § 7.



§ 32-5-79 Repealed.

32-5-79. Repealed by SL 2007, ch 173, §§ 11, 49, eff. July 1, 2008.



§ 32-5-80 Registration of motorcycles.

32-5-80. Registration of motorcycles. Applications for the registration of motorcycles shall be made to the county treasurer in the manner provided in §§ 32-5-2 and 32-5-3 and shall be forwarded to the secretary who shall register the same.

Source: SDC 1939, § 44.0105; SL 1943, ch 156, § 1; SL 1949, ch 162, § 1; SL 1955, ch 155; SL 1989, ch 257, § 77.



§ 32-5-81 Application to county treasurer--Issuance of distinctive number plate--Fuel used by vehicle--Failure to identify fuel as misdemeanor.

32-5-81. Application to county treasurer--Issuance of distinctive number plate--Fuel used by vehicle--Failure to identify fuel as misdemeanor. On receipt of any application under §§ 32-5-2 and 32-5-3, the county treasurer shall register the vehicle. Upon payment of the fee prescribed by law for the registration of the vehicle described in the application, the county treasurer shall issue a distinctive number plate. The registration for the vehicle shall identify the motor vehicle and the type of fuel used by the vehicle.

The applicant shall indicate the fuel type used in his motor vehicle as one of the following: gas only, diesel, liquified petroleum gas, or other. The treasurer shall reject any application which does not specify the type of fuel used. Any applicant who fails to correctly identify the fuel used in his motor vehicle is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.0104; SL 1959, ch 246, § 2; SL 1965, ch 178; SL 1983, ch 100, § 75; SL 1989, ch 257, § 78.



§ 32-5-82 Delivery or mailing of plates or stickers--Fees.

32-5-82. Delivery or mailing of plates or stickers--Fees. On receipt of any application under §§ 32-5-2 and 32-5-3, the county treasurer shall deliver to the owner two number plates or two number stickers, or both. The plates or stickers shall bear the distinctive number contained in the application as mentioned in § 32-5-81. The applicant may request the county treasurer to mail the plates or stickers for a fee as set forth in § 32-5-127. If the applicant requests that the plates or stickers be express mailed, the applicant shall pay the actual costs of postage and handling. All fees received by the county treasurer for mailing or expressing of the plates or stickers shall be deposited by the treasurer in the county general fund.

Source: SDC 1939, § 44.0104; SL 1959, ch 246, § 2; SL 1965, ch 178; SL 1975, ch 198, ch 198, § 1; SL 1981, ch 234, § 1; SL 1999, ch 154, § 1; SL 2009, ch 150, § 3.



§ 32-5-82.1 Number stickers--Evidence of current registration.

32-5-82.1. Number stickers--Evidence of current registration. The county treasurer shall furnish for each annual registration two identical number stickers to designate the year and month of registration. Each number sticker shall be valid only for the registration period for which it is issued and its display shall constitute evidence of current registration.

Source: SL 1975, ch 198, § 5; SL 1987, ch 215, § 10.



§ 32-5-83 Design of number plates--Color contrast.

32-5-83. Design of number plates--Color contrast. The number plates authorized by § 32-5-82 shall be of different design each five-year period and there shall be at all times a marked contrast between the color of the number plates and that of the numerals and letters on the plates.

Notwithstanding the requirements of this section, no new license plate design or the issuance of a new license plate design series may take place for the five-year design cycle that begins on January 1, 2011, and ends on December 31, 2011.

Source: SDC 1939, § 44.0114; SL 1943, ch 157; SL 1951, ch 226; SL 1955, ch 159, § 1; SL 1959, ch 249, § 1; SL 1975, ch 198, § 2; SL 1985, ch 245, § 1; SL 1988, ch 236, § 17; SL 1989, ch 257, § 80; SL 1990, ch 237; SL 1998, ch 174, § 1; SL 2010, ch 154, § 1, eff. June 28, 2010.



§ 32-5-83.1 Color of number stickers--Contrast with plates.

32-5-83.1. Color of number stickers--Contrast with plates. The number stickers authorized by § 32-5-82 shall be of distinctly different color each year of issuance and there shall be at all times a marked contrast between the color of the number stickers and the background of the base plate.

Source: SL 1975, ch 198, § 6.



§ 32-5-84 Composition of number plates--Size of figures--Snowmobile tags.

32-5-84. Composition of number plates--Size of figures--Snowmobile tags. The number plates authorized by § 32-5-82 shall be of metal or other suitable material bearing the name of the state, either in full or by abbreviation, the number of the first year of the five-year period or the periods provided for in § 32-5-83 and a distinctive number for assignment to each vehicle. The distinctive number may be in figures or a combination of figures and letters and shall be of a size clearly distinguishable by law enforcement officers and individuals generally. The department shall issue either decals or tags made of some durable material for the purpose of licensing snowmobiles. Such license shall be attached to each side of a snowmobile below the windshield on the hood cowling.

Source: SDC 1939, § 44.0115; SL 1941, ch 183; SL 1943, ch 157; SL 1951, ch 226; SL 1951, ch 227; SL 1955, ch 159, § 2; SL 1959, ch 249, § 2; SL 1963, ch 250; SL 1971, ch 182, § 20; SL 1975, ch 198, § 3; SL 1985, ch 245, § 2; SL 1989, ch 257, § 81; SL 1990, ch 256, § 4.



§ 32-5-84.1 Composition of stickers.

32-5-84.1. Composition of stickers. The number stickers authorized by § 32-5-82 shall be of reflective, durable, and adhesive material bearing the abbreviated name of the state, the abbreviated name of the month, and the number of the year.

Source: SL 1975, ch 198, § 7; SL 1987, ch 215, § 11.



§ 32-5-84.2 Snowmobile license must be attached.

32-5-84.2. Snowmobile license must be attached. No person may operate or drive a snowmobile which is required to be licensed in this state unless such snowmobile has the license attached as required by § 32-5-84. A violation of this section is a petty offense.

Source: SL 1996, ch 193, § 1.



§ 32-5-85 Number of plates issued.

32-5-85. Number of plates issued. Two number plates shall be issued, except that as to a motorcycle, recreational vehicle, semitrailer, and trailer, as such terms are defined in subdivisions 32-3-1(10),(18), (21), and (23), one number plate shall be issued.

Source: SDC 1939, § 44.0115 as added by SL 1955, ch 159, § 2; SL 1959, ch 249, § 2; SL 1963, ch 250; SL 1989, ch 257, § 82; SL 2016, ch 157, § 1.



§ 32-5-86 Reflectorized plates--Determination by department--Elimination of bids deemed not feasible.

32-5-86. Reflectorized plates--Determination by department--Elimination of bids deemed not feasible. To reduce highway accidents at night all number plates authorized by § 32-5-82 shall be reflectorized to an extent, under such method, and to a degree to be maintained all during the service life of the plates as determined by the department. In determining the quality of reflectorization, the department, in addition to the consideration of the prices bid, shall determine the practicability of manufacture of the plates in the license plate plant of the state penitentiary, and the durability of any material proposed by bidders. After consideration, the department shall eliminate any bid or process not deemed feasible.

Source: SDC 1939, § 44.0115 as added by SL 1955, ch 159, § 2; SL 1959, ch 249, § 2; SL 1963, ch 250; SL 1989, ch 257, § 83.



§ 32-5-87 Repealed.

32-5-87. Repealed by SL 1977, ch 249, § 57.



§ 32-5-88 Mount Rushmore design--Costs and feasibility.

32-5-88. Mount Rushmore design--Costs and feasibility. The number plates authorized by § 32-5-82 may have impressed thereon, in addition to the words and numerals set forth in § 32-5-84, a replica of the Mount Rushmore National Memorial sculptured figures; provided, that such replica can be reproduced on a motor vehicle license plate so as to be easily discernible, and shall be satisfactory as to the cost and feasibility thereof to the Governor, secretary of revenue, and warden of the state penitentiary.

Source: SDC 1939, § 44.0115 as added by SL 1941, ch 183; omitted SL 1943, ch 157, § 1; re-enacted SL 1951, ch 226; SL 1955, ch 159, § 2; SL 1959, ch 249, § 2; SL 1963, ch 250; SL 1989, ch 257, § 84; SL 2004, ch 17, § 57; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-89 Determination of characteristics of plate--Dealers' plates.

32-5-89. Determination of characteristics of plate--Dealers' plates. The size, design, thickness of metal or material to be used, color, and general makeup of the number plates for motor vehicles of all classifications shall be determined by the department. The department shall also prescribe the plate to be used by the dealers for demonstration purposes and for all motor vehicles registered by manufacturers or dealers which plates shall bear a distinctive number 77.

Source: SDC 1939, § 44.0115; SL 1941, ch 183; SL 1943, ch 157; SL 1951, ch 226; SL 1951, ch 227; SL 1955, ch 159, § 2; SL 1959, ch 249, § 2; SL 1963, ch 250; SL 1989, ch 257, § 85.



§ 32-5-89.2 Special personalized license plates as replacement for regular plates--Restrictions.

32-5-89.2. Special personalized license plates as replacement for regular plates--Restrictions. Any owner of a motor vehicle, including a motorcycle, who is a resident of this state, and who has complied with all laws of this state in regards to the registration of a motor vehicle, may have the license plates replaced by special personalized license plates which shall conform in size and color combinations as may be provided by the secretary. No personalized license plate for a motor vehicle other than a motorcycle may contain more than seven letters nor the single numeral one or two. No personalized license plate for a motorcycle may contain more than six letters nor the single numeral one or two. There may be no duplication of the personalized license plates issued by the secretary. The secretary may refuse to issue any letter combination which carries connotations offensive to good taste and decency.

Source: SL 1977, ch 250, § 1; SL 1989, ch 257, § 86; SL 1989, ch 260, § 1; SL 1996, ch 194, § 3; SL 2007, ch 173, § 28, eff. July 1, 2008; SL 2012, ch 161, § 1.



§ 32-5-89.3 Application for personalized plates--Fees--Validation each year with stickers--Fee disposition.

32-5-89.3. Application for personalized plates--Fees--Validation each year with stickers--Fee disposition. Application for special personalized license plates shall be made on forms prescribed by the secretary. Upon the receipt of a properly completed application form and payment of a fee of twenty-five dollars for any motor vehicle other than a motorcycle, the department shall order the special plates. The fee for a personalized license plate for a motorcycle is twenty dollars. Upon issuance of the personalized license plates, the owner shall display the special plates on the assigned vehicle.

Personalized license plates shall be validated with stickers and are valid only for the registration year for which the stickers are issued. The annual fee for personalized license plate validation stickers for a motor vehicle other than a motorcycle is twenty-five dollars. The annual fee for a personalized license plate validation sticker for a motorcycle is twenty dollars. During the year originally issued, the personalized license metal plate fee includes the cost of that year's validation sticker. The fees for personalized plates and validation stickers shall be credited to a fund to be known as the license plate special revenue fund.

Source: SL 1977, ch 250, § 2; SL 1982, ch 18, § 16; SL 1984, ch 218, § 1; SL 1985, ch 245, § 3; SL 1989, ch 255, § 20; SL 1989, ch 257, § 87; SL 1989, ch 260, § 2; SL 1992, ch 208, § 6; SL 1996, ch 194, § 1; SL 2007, ch 173, § 29.



§ 32-5-89.4 Transfer of vehicle--Removal of personalized plate required until transfer approved by secretary--Violation as petty offense.

32-5-89.4. Transfer of vehicle--Removal of personalized plate required until transfer approved by secretary--Violation as petty offense. If at any time a motor vehicle subject to the special personalized license plates is sold, conveyed, or otherwise transferred by the person to whom such plates have been issued, the owner shall remove the personalized license plate and may not attach the personalized plate to any other vehicle until such time as the transfer is approved by the secretary. A violation of this section is a petty offense.

Source: SL 1977, ch 250, § 3; SL 1989, ch 255, § 21; SL 1989, ch 257, § 88.



§ 32-5-89.5 Replacement of lost, mutilated, or destroyed personalized plates--Affidavit--Fee--Disposition of fee.

32-5-89.5. Replacement of lost, mutilated, or destroyed personalized plates--Affidavit--Fee--Disposition of fee. In the event of the loss, mutilation, or destruction of any special personalized license plates, the owner of the registered vehicle may obtain a duplicate upon filing an affidavit showing such facts and after paying a ten dollar fee to the department. The fee shall be credited to the license plate special revenue fund.

Source: SL 1977, ch 250, § 4; SL 1984, ch 30, § 39; SL 1989, ch 257, § 89.



§ 32-5-89.6 Repealed.

32-5-89.6. Repealed by SL 2007, ch 173, §§ 30, 49, eff. July 1, 2008.



§ 32-5-90 Registration--Contents--Owner's signature--Registration number.

32-5-90. Registration--Contents--Owner's signature--Registration number. The department shall furnish with each number plate for motorcycles and snowmobiles and with each pair of number plates or number stickers for passenger vehicles, trailers, or semitrailers, a registration, which shall contain the following data: the name of the registered owner of the motorcycle, snowmobile, motor vehicle, trailer, or semitrailer, the owner's post office address, the make of the vehicle, the year of model, the model or letter designated by the manufacturer, manufacturer's serial number, if any, the registration or license number, and date of issue of the registration. The registration shall contain a blank space for the signature of the registered owner and shall be signed with ink by the owner immediately upon receipt. The registration shall contain the registration number denoted on the number plate or plates on which the registration is issued.

Source: SDC 1939, § 44.0204; SL 1953, ch 227, § 1; SL 1965, ch 186, § 5; SL 1971, ch 182, § 17; SL 1975, ch 198, § 4; SL 1989, ch 257, § 90.



§ 32-5-90.1 Certified abstract of registration information--Fee.

32-5-90.1. Certified abstract of registration information--Fee. The department may upon written request and payment of a two-dollar fee furnish a person a certified abstract regarding registration information of any motor vehicle, trailer, or semitrailer registered under the provisions of this chapter. The fee shall be deposited in the state motor vehicle fund. Governmental entities and their subdivisions are exempt from this fee requirement.

Source: SL 1980, ch 212, § 2; SL 1989, ch 257, § 91.



§ 32-5-90.2 Repealed.

32-5-90.2. Repealed by SL 2001, ch 165, § 9.



§ 32-5-91 Inspection of registration by peace officer--Possession of registration--Violation as petty offense.

32-5-91. Inspection of registration by peace officer--Possession of registration--Violation as petty offense. The registration referred to in § 32-5-90 is subject to inspection by any peace officer at any time. The registration shall, at all times, while the motor vehicle, trailer, or semitrailer for which it was issued is being operated within this state, be in the possession of the operator. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0204; SL 1953, ch 227, § 1; SL 1965, ch 186, § 5; SL 1989, ch 255, § 22; SL 1989, ch 257, § 93.



§ 32-5-92 Lost certificate of registration--Duplicate--Fee.

32-5-92. Lost certificate of registration--Duplicate--Fee. In the case of lost certificates of registration, the loss of which is accounted for to the satisfaction of the department, duplicates may be issued. A fee of two dollars shall be paid for each duplicate so issued.

Source: SDC 1939, § 44.0209; SL 1957, ch 217; SL 1989, ch 257, § 94.



§ 32-5-93 Forwarding applications to department.

32-5-93. Forwarding applications to department. The county treasurer shall, at the close of each day during which his office has been open to the public, mail to the department the applications received and registered by him during that day.

Source: SDC 1939, § 44.0104; SL 1959, ch 246, § 2; SL 1965, ch 178; SL 1989, ch 257, § 95.



§ 32-5-94 Application and registration of vehicle--Manner to facilitate retrieval.

32-5-94. Application and registration of vehicle--Manner to facilitate retrieval. On receipt of any application, the secretary shall denote the same in his office and register the motor vehicle in a manner whereby retrieval of the data can be made at any time.

Source: SDC 1939, § 44.0105; SL 1943, ch 156, § 1; SL 1949, ch 162, § 1; SL 1955, ch 155; SL 1989, ch 257, § 96.



§ 32-5-95 Repealed.

32-5-95. Repealed by SL 1989, ch 257, § 97.



§ 32-5-96 Repealed.

32-5-96. Repealed by SL 1985, ch 241, § 21.



§ 32-5-97 Separate numbering of different types of vehicles.

32-5-97. Separate numbering of different types of vehicles. Commercial motor vehicles, noncommercial motor vehicles, trailers and semitrailers, motorcycles, and snowmobiles are distinct classes of motor vehicles, and each shall be numbered in separate series. Each series shall carry a distinctive letter selected by the department.

Source: SDC 1939, § 44.0105; SL 1943, ch 156, § 1; SL 1949, ch 162, § 1; SL 1955, ch 155; SL 1977, ch 249, § 13; SL 1978, ch 224, § 2; SL 1989, ch 257, § 98.



§ 32-5-97.1 Farm vehicles--Decals.

32-5-97.1. Farm vehicles--Decals. Farmers or ranchers who own a motor vehicle as defined by § 32-3-1 used wholly and exclusively to carry their own supplies, farm equipment, and household goods to or from the owner's farm or ranch or used by the farmer or rancher to carry his or her own agricultural products, livestock, and produce to or from storage or market or used by farmers or ranchers in exchange of service in hauling of such supplies or agricultural products, livestock, and produce, may apply to the county treasurer for a decal with the word, farm, inscribed on the decal. The decal shall be placed on the license plate of the vehicle for which the application is made. The department shall prescribe the form and size of the decal and the manner of application. The department shall supply the decals to the county treasurer.

Source: SL 1972, ch 174, § 1; SL 1982, ch 18, § 17; SL 1985, ch 238, § 9; SL 1988, ch 124, § 3A; SL 1988, ch 236, § 18; SL 2013, ch 136, § 1.



§ 32-5-97.2 Repealed.

32-5-97.2. Repealed by SL 2007, ch 173, §§ 16, 49, eff. July 1, 2008.



§ 32-5-98 Operation of motor vehicle without visible license plates prohibited-- Removal of unauthorized plates--Violation as misdemeanor.

32-5-98. Operation of motor vehicle without visible license plates prohibited-- Removal of unauthorized plates--Violation as misdemeanor. Except as otherwise specifically provided, no person may operate or drive a motor vehicle on the public highways of this state unless the vehicle has a distinctive number assigned to it by the department, and two number plates, bearing the number conspicuously displayed, horizontally and in an upright position, one on the front and one on the rear of the vehicle, each securely fastened. The plates shall at all times, as far as is reasonably possible, be kept clear and free of mud, ice, or snow so as to be clearly visible. All number plates, markers, or stamps evidencing registration or licensing of any vehicle in this or any foreign state, territory, district, or possession and any plate, marker, or stamp used in substitution for or in lieu of the number plates required by this section by virtue of any law or executive order for any prior year or years shall be removed from such vehicles. A motorcycle is only required to display one number plate. The motorcycle plate may be mounted in any visible manner other than upside down. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0113; SL 1945, ch 186; SL 1989, ch 255, § 16; SL 1989, ch 257, § 99; SL 2016, ch 157, § 2; SL 2017, ch 129, § 1.



§ 32-5-99 Loss of plates--Issuance of duplicates--Affidavit--Fee--Disposition of fee-- Report of loss.

32-5-99. Loss of plates--Issuance of duplicates--Affidavit--Fee--Disposition of fee--Report of loss. In the event of the loss, mutilation, or destruction of any plates issued under this chapter, the owner of the registered vehicle may obtain a duplicate from the department through the county treasurer upon filing an affidavit showing such facts and upon payment of a fee of ten dollars in the office of the county treasurer. Vehicles licensed pursuant to §§ 32-5-8, 32-5-9 and 32-5-9.1 shall pay a fee of two dollars in lieu of the ten-dollar fee. All duplicate fees shall be credited to the license plate revolving fund. If the plates are lost or stolen, the department may not issue a duplicate set of plates until the loss or theft is reported to a law enforcement agency.

Source: SDC 1939, § 44.0105; SL 1943, ch 156, § 1; SL 1949, ch 162, § 1; SL 1955, ch 155; SL 1975, ch 199; SL 1977, ch 249, § 14; SL 1979, ch 205; SL 1984, ch 30, § 41; SL 1986, ch 242, § 19; SL 1988, ch 236, § 19.



§ 32-5-99.1 Repealed.

32-5-99.1. Repealed by SL 1992, ch 208, § 7.



§ 32-5-99.2 Repealed.

32-5-99.2. Repealed by SL 1987, ch 217, § 2.



§ 32-5-100 Plates as state property.

32-5-100. Plates as state property. All motor vehicle license plates issued by the department, or by any county treasurer of the state, shall continue to be the property of the State of South Dakota for the period for which the plates are valid.

Source: SDC 1939, § 44.0113; SL 1945, ch 186; SL 1989, ch 257, § 101.



§ 32-5-101 Operation of vehicle while registration is suspended--Misdemeanor.

32-5-101. Operation of vehicle while registration is suspended--Misdemeanor. Any person who operates any motor vehicle upon the highways of this state while the registration thereof is suspended or revoked, shall be guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 44.9907.



§ 32-5-102 Prosecution for assault or homicide not barred--Civil action.

32-5-102. Prosecution for assault or homicide not barred--Civil action. A conviction of a violation of any of the provisions of this chapter shall not be a bar to a prosecution for an assault or for a homicide or to a civil action for injury caused by any person in operating a motor vehicle.

Source: SDC 1939, § 44.0117.



§ 32-5-103 Trafficking in license plates or decals--Counterfeiting--Unauthorized transfer to another vehicle--Misdemeanor.

32-5-103. Trafficking in license plates or decals--Counterfeiting--Unauthorized transfer to another vehicle--Misdemeanor. Any person, other than a public official designated by this title to do so, who buys, sells, or deals in the license plates or decals provided by this chapter during the time such license plates or decals are valid, or deals with license plates or decals issued by a foreign state, or counterfeits any such license plate or decal or substitutes any marker, is guilty of a Class 1 misdemeanor.

Any person, other than a public official designated by this title to do so, who transfers any registered license plate or decal from the motor vehicle to which it is registered to any other motor vehicle is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 44.9904; SL 2014, ch 141, § 1.



§ 32-5-103.1 Alteration or forgery of registration card--Felony.

32-5-103.1. Alteration or forgery of registration card--Felony. No person may alter or forge, or may cause to be altered or forged, a motor vehicle registration card or other temporary registration device or a copy of a card or device issued pursuant to the provisions of this chapter or chapter 32-6B. Any violation of this section is a Class 6 felony.

Source: SL 2014, ch 141, § 2; SL 2015, ch 159, § 1.



§ 32-5-104 Repealed.

32-5-104. Repealed by SL 1989, ch 255, § 12; SL 1989, ch 257, § 102.



§ 32-5-105 Repealed.

32-5-105. Repealed by SL 1989, ch 255, § 17; SL 1989, ch 257, § 103.



§ 32-5-106 Repealed.

32-5-106. Repealed by SL 2014, ch 144, § 10.



§ 32-5-107 Temporary permit for person in possession of title or bill of sale--Inspection of title or bill of sale--Fee.

32-5-107. Temporary permit for person in possession of title or bill of sale--Inspection of title or bill of sale--Fee. A person, in possession of either a title in his name or assigned to him or a bill of sale which lists him as the purchaser of the vehicle, may procure from any county treasurer a temporary permit which allows movement of the motor vehicle on the highways of this state. The title or bill of sale shall be available for inspection by any peace officer if the vehicle is being moved. Mobile homes, manufactured housing units, and over-dimensional motor vehicles do not qualify for this permit to use the state's highways. The permit may be purchased for any period of from five to fifteen consecutive days at a fee of one dollar per day for each day the permit is requested. The minimum permit fee is five dollars. The fee is payable to the county treasurer at the time of purchase. All permit fees shall be forwarded monthly by the county treasurer to the Department of Revenue. The secretary shall credit the fee to the state license plate special revenue fund for distribution under § 32-11-33. Only one permit shall be issued yearly per motor vehicle.

Source: SL 1968, ch 168; SL 1977, ch 251; SL 1984, ch 30, § 43; SL 1989, ch 257, § 104; SL 1989, ch 259, § 2; SL 1991, ch 242, § 1; SL 2004, ch 17, § 58; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-108 to 32-5-109.7. Repealed.

32-5-108 to 32-5-109.7. Repealed by SL 2014, ch 142, §§ 25 to 33.



§ 32-5-110 Commemorative or souvenir license plates--Use for general transportation purposes.

32-5-110. Commemorative or souvenir license plates--Use for general transportation purposes. The department may promulgate rules in accordance with chapter 1-26 to establish and market a commemorative or souvenir license plate. The license plate shall be of a design that is clearly identified with South Dakota. The minimum fee for the license plate shall be ten dollars. The license plate may be used for commemorative or souvenir purposes and may be used on the public highways for general transportation purposes. For any license plate to be used for general transportation purposes, the person or group desiring such plate shall apply to the department, describing the purpose for the plate and the duration for which the plate would be valid. The secretary shall, by rules promulgated pursuant to chapter 1-26, establish criteria for issuance of any such plate, including design, duration, restrictions, and other conditions as he considers necessary. In no case may the secretary grant such license plate for a period exceeding thirty days, and such period is not renewable. The commemorative or souvenir license plate shall maintain the basic design and color integrity of the currently issued license plate used for general transportation purposes. Fees collected by the secretary under the provisions of this section shall be transmitted monthly to the state treasurer and shall be credited to the license plate special revenue fund.

Source: SL 1983, ch 232, § 1; SL 1988, ch 245; SL 1989, ch 257, § 108.



§ 32-5-111 Promulgation of rules--Duty of local officials.

32-5-111. Promulgation of rules--Duty of local officials. The secretary of revenue may promulgate rules pursuant to chapter 1-26 and issue such instructions as are necessary to ensure and obtain uniformity in the administration of the provisions of this chapter.

All local officials charged with the administration of the provisions of this chapter are governed in their official acts by the rules promulgated by the secretary.

Source: SDC 1939, § 44.0213; SDCL § 32-3-55; SL 1982, ch 18, § 9; SL 1987, ch 82, § 50; SL 2004, ch 17, § 59; SL 2007, ch 173, § 37, eff. July 1, 2008; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-112 Duties of county treasurers.

32-5-112. Duties of county treasurers. The county treasurer shall assist in the administration of chapters 32-3, 32-5, and 32-5B and perform such duties in connection therewith as may be required by the secretary.

Source: SL 1986, ch 242, § 16; SL 1988, ch 236, § 20.



§ 32-5-113 Special plates for firefighters--Design of plates.

32-5-113. Special plates for firefighters--Design of plates. Any owner of a motor vehicle, who is a resident of this state, who is a firefighter and who has complied with all of the laws of this state in relation to the registration of a motor vehicle, may receive plates bearing a special number and design, and designating the person as a firefighter. The number plates shall be designed by the fire marshal and subject to the approval of the Department of Revenue. The special plates shall be displayed as set forth in § 32-5-98.

Source: SL 1989, ch 261, § 1; SL 2004, ch 17, § 60; SL 2007, ch 173, § 38, eff. July 1, 2008; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-114 Fee for special firefighter plates.

32-5-114. Fee for special firefighter plates. In addition to the noncommercial license plates fees, a firefighter receiving the special license plates shall pay an additional fee of ten dollars for the initial issuance of the special license plates. The special license plate fee collected under this section shall be placed in the license plate special revenue fund, as provided under § 32-5-67.

Source: SL 1989, ch 261, § 2; SL 2004, ch 17, § 61; SL 2007, ch 173, § 39, eff. July 1, 2008; SL 2010, ch 153, § 3.



§ 32-5-115 Time for retention of firefighter's plates.

32-5-115. Time for retention of firefighter's plates. The number plates authorized by § 32-5-113 shall be retained for the same period of time as plates referred to in § 32-5-83.

Source: SL 1989, ch 261, § 3.



§ 32-5-116 Application to Department of Revenue for special firefighter plates.

32-5-116. Application to Department of Revenue for special firefighter plates. Any firefighter desiring special license plates authorized by § 32-5-113 for use during the next year shall make application to the Department of Revenue specifying the number of vehicles to be licensed, the firefighter's name, and the county of residence. The department shall notify the manufacturer of the number of special number plates required in sufficient time that the plates may be produced and sent to the department.

Source: SL 1989, ch 261, § 4; SL 1992, ch 208, § 8; SL 2004, ch 17, § 62; SL 2007, ch 173, § 40, eff. July 1, 2008; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-117 Repealed.

32-5-117. Repealed by SL 2007, ch 173, §§41, 49, eff. July 1, 2008 .



§ 32-5-118 Application to county treasurer for special firefighter plates--Fee.

32-5-118. Application to county treasurer for special firefighter plates--Fee. Each firefighter shall apply to the county treasurer of the county of the firefighter's residence for the issuance of special number plates for the motor vehicles owned by the firefighter. The firefighter, in order to receive the special plates, shall have paid the registration fee for the plates.

Source: SL 1989, ch 261, § 6; SL 2004, ch 17, § 64; SL 2007, ch 173, § 42.



§ 32-5-119 Failure to apply for firefighters plates.

32-5-119. Failure to apply for firefighters plates. A failure on the part of a firefighter to make application to the Department of Revenue for such special number plates as provided in § 32-5-116 will result in such member being required to accept regular number plates for his motor vehicle.

Source: SL 1989, ch 261, § 7; SL 2004, ch 17, § 65; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-120 Surrender of special firefighter plates upon discharge, separation, or retirement.

32-5-120. Surrender of special firefighter plates upon discharge, separation, or retirement. If any firefighter is discharged, separated, or retires, the firefighter shall surrender the special number plates identifying him or her as a firefighter. The special plates shall be surrendered to the secretary of revenue who shall make the necessary changes in the registration file. The firefighter shall obtain regular number plates.

Source: SL 1989, ch 261, § 8; SL 2004, ch 17, § 66; SL 2007, ch 173, § 43, eff. July 1, 2008; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-121 Transfer of special firefighter plates.

32-5-121. Transfer of special firefighter plates. If at any time a motor vehicle subject to the special number plates issued for the firefighter shall be sold, conveyed, or otherwise transferred by the firefighter to whom the special number plates have been issued, the firefighter shall notify the Department of Revenue. The Department of Revenue shall process a new registration indicating the motor vehicle to which the special plates are to be transferred. The secretary shall make the necessary changes in the file. The department shall notify the applicant of any corrections which need to be made.

Source: SL 1989, ch 261, § 9; SL 2004, ch 17, § 67; SL 2007, ch 173, § 44, eff. July 1, 2008; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-122 Applicability of state motor vehicle laws to firefighters.

32-5-122. Applicability of state motor vehicle laws to firefighters. All statutes of this state relating to the registration of motor vehicles, and the titling and licensing of motor vehicles, the fees for registering, titling, and licensing of motor vehicles, and the retention of plates from year to year shall be applicable to firefighters and the special plates issued in conformity with § 32-5-113.

Source: SL 1989, ch 261, § 10; SL 2007, ch 173, § 45.



§ 32-5-123 Special plates identifying Indian tribes.

32-5-123. Special plates identifying Indian tribes. Any owner of a motor vehicle who is a resident of this state and who has complied with all of the laws of this state in relation to the registration of a motor vehicle may receive plates bearing a special design identifying an Indian tribe located within the state. The special license plates shall be issued only upon proof of payment of the current registration fees. The special plates shall be in lieu of the regular number plates issued for the motor vehicle pursuant to § 32-5-98. Annual renewal of these special plates shall be in accordance with the general provisions of this chapter.

Source: SL 1991, ch 243, § 1; SL 1992, ch 210; SL 2007, ch 173, § 46.



§ 32-5-124 Fee for Indian tribe license plates.

32-5-124. Fee for Indian tribe license plates. A ten dollar administrative fee shall be charged for the special plates and deposited into the treasury of the designated tribe to be used for the maintenance, construction, and supervision of tribal highways and bridges.

Source: SL 1991, ch 243, § 2; SL 2007, ch 173, § 47.



§ 32-5-125 Replacement of Indian tribe license plates.

32-5-125. Replacement of Indian tribe license plates. If an Indian tribe license plate is lost, mutilated, or destroyed, the owner of the registered vehicle may obtain a duplicate set of plates upon filing an affidavit showing such facts and after paying a ten dollar fee to the department. The fee shall be credited to the license plate special revenue fund.

Source: SL 1991, ch 243, § 3.



§ 32-5-126 Certain trailers authorized to be licensed for more than one year--Fee.

32-5-126. Certain trailers authorized to be licensed for more than one year--Fee. The department may provide, to an owner of any fleet of fifty or more trailers, registrations and license plates for the trailers which are valid for a period of not more than five consecutive years. Such registered trailers are exempt from the requirements of an annual registration as provided by this chapter. The owner of such a fleet shall make application directly to the department. The owner shall pay at the time of registration for each trailer the registration fee as provided by § 32-5-8 for the entire registration period. The owner shall pay any registration fee increases which occur during the period for which the trailers are registered. All fees collected shall be deposited in the local government highway and bridge fund created pursuant to § 32-11-34. The department may cancel the registrations and license plates at anytime for any reason.

Source: SL 1993, ch 224.



§ 32-5-127 Additional charges for decals and plates mailed to owner.

32-5-127. Additional charges for decals and plates mailed to owner. In addition to the registration fees required by this chapter, the department or county treasurer shall collect from the owner one dollar per decal or set of decals and five dollars per license plate or set of plates when decals and plates are sent to the owner through the mail.

Source: SL 1994, ch 240, § 5; SL 2009, ch 150, § 1.



§ 32-5-128 Exemption from excise tax for motor vehicles leased to tax exempt entities.

32-5-128. Exemption from excise tax for motor vehicles leased to tax exempt entities. Any motor vehicle purchased by a lessor that is to be leased for more than twenty-eight days by an entity exempted in §§ 32-5-42 and 32-5-42.1 is exempt from the excise tax levied by §§ 32-5B-1 and 32-5B-1.1. If the lease is terminated and the motor vehicle is subsequently leased to a nonexempt entity, tax shall be assessed unless otherwise exempted.

Source: SL 1994, ch 243.



§ 32-5-129 to 32-5-135. Repealed.

32-5-129 to 32-5-135. Repealed by SL 2014, ch 144, §§ 3 to 9.



§ 32-5-136 to 32-5-139.6. Repealed.

32-5-136 to 32-5-139.6. Repealed by SL 2014, ch 143, § 13 to 22.



§ 32-5-140 Repealed.

32-5-140. Repealed by SL 2012, ch 164, § 1.



§ 32-5-141 Repealed.

32-5-141. Repealed by SL 2007, ch 173, §§ 48, 49, eff. July 1, 2008.



§ 32-5-142 Suspension of registration, title, or license if distress warrant issued--Credit for fee paid.

32-5-142. Suspension of registration, title, or license if distress warrant issued--Credit for fee paid. If the county treasurer has issued a distress warrant pursuant to § 10-56-24 and payment or restitution has not been made for the motor vehicle registration, title, or license, the department shall suspend such registration, title, or license. The department shall also issue a credit for the amount of the fee remitted to the department for registering or titling the motor vehicle.

Source: SL 2000, ch 144, § 1.



§ 32-5-143 Definitions.

32-5-143. Definitions. Terms used in §§ 32-5-143 to 32-5-151, inclusive, mean:

(1) "Department," the Department of Revenue;

(2) "Disclose," to knowingly engage in any practice or conduct to make available and make known personal information contained in a motor vehicle record about a person to any other person, organization, or entity, by any means of communication;

(3) "Express consent," consent in writing, and includes consent that is conveyed electronically that bears an electronic signature;

(4) "Individual record," a motor vehicle record containing personal information about a designated person who is the subject of the record as identified in a request;

(5) "Motor vehicle record," any record that pertains to a motor vehicle registration, motor vehicle title, or document issued by the department or any other state or local agency authorized to issue any such forms of credentials;

(6) "Personal information," information that identifies a person, including a social security number, driver identification number, name, address (but not the five-digit zip code), telephone number, and medical or disability information, but does not include information on vehicular accidents, driving or equipment-related violations, or registration status;

(7) "Record," includes any book, paper, photograph, photostat, card, film, tape, recording, electronic data, printout, or other documentary material regardless of physical form or characteristics.
Source: SL 2001, ch 165, § 1; SL 2004, ch 17, § 75; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-144 Disclosure of personal information contained in motor vehicle records prohibited--Exceptions.

32-5-144. Disclosure of personal information contained in motor vehicle records prohibited--Exceptions. Notwithstanding any other provision of state law to the contrary, except as provided in §§ 32-5-145 to 32-5-147, inclusive, the department and any officer, employee, agent, or contractor thereof may not disclose personal information about any person obtained by the department in connection with a motor vehicle record. Under no circumstances may a person's social security number or medical or disability information from a motor vehicle record be disclosed, except for the purposes permitted by subdivisions 32-5-147(1), (3), and (5).

Source: SL 2001, ch 165, § 2.



§ 32-5-145 Personal information to be disclosed for certain purposes.

32-5-145. Personal information to be disclosed for certain purposes. Personal information shall be disclosed for use in connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls, or advisories, performance monitoring of motor vehicles and dealers by motor vehicle manufacturers, and removal of nonowner records from the original owner records of motor vehicle manufacturers to carry out the purposes of Titles I and IV of the Anti Car Theft Act of 1992, 15 U.S.C. § 2021 et seq., as of January 1, 2001, the Automobile Information Disclosure Act, 15 U.S.C. § 1231 et seq., as of January 1, 2001, and the Clean Air Act, 42 U.S.C. § 7401 et seq. , as of January 1, 2001, chapters 301, 305, and 321-331 of Title 49, as of January 1, 2001, and agency regulations enacted or adopted pursuant to the authority of, or to attain compliance with, these acts of Congress.

Source: SL 2001, ch 165, § 3.



§ 32-5-146 Disclosure to one who has subject's consent.

32-5-146. Disclosure to one who has subject's consent. Personal information may be disclosed to any person who demonstrates, in such form and manner as the department prescribes, that express consent of the person who is the subject of the information has been obtained.

Source: SL 2001, ch 165, § 4.



§ 32-5-147 Disclosure on proof of identity of requestor and representation of use for certain limited purposes.

32-5-147. Disclosure on proof of identity of requestor and representation of use for certain limited purposes. Personal information may be disclosed to any person by the department on proof of the identity of the person requesting the record and representation by such person that the use of the personal information will be strictly limited to the following described uses:

(1) For use by any government agency, including any court or law enforcement agency, in carrying out its functions, or any private person or entity acting on behalf of a government agency in carrying out its functions;

(2) For use in the normal course of business by a legitimate business or its agents, employees, or contractors, but only under the following circumstances:

(a) To verify the accuracy of personal information submitted by the individual to the business or its agents, employees, or contractors; and

(b) If such information as submitted is not correct or is no longer correct, to obtain the correct information for the purposes of preventing fraud by pursuing legal remedies against, or recovering on a debt or security interest against, the individual;

(3) For use in connection with any civil, criminal, administrative, or arbitral proceeding in any court or government agency or before any self-regulatory body, including the service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or pursuant to an order of any court;

(4) For use in research activities, and for use in producing statistical reports, so long as the personal information is not published, redisclosed, or used to contact individuals;

(5) For use by any insurer or insurance support organization, or by a self-insured entity, or its agents, employees, or contractors, in connection with claims investigation activities, anti- fraud activities, rating, or underwriting;

(6) For use in providing notice to the owners or lienholders of towed or impounded vehicles;

(7) For use by any licensed private investigative agency or licensed security service for any purpose permitted under this section;

(8) For use in connection with the operation of private toll transportation facilities;

(9) For any other use specifically authorized under the law of the state that holds the record, if such use is related to the operation of a motor vehicle or public safety.
Source: SL 2001, ch 165, § 5.



§ 32-5-148 Department may impose conditions on requesting person.

32-5-148. Department may impose conditions on requesting person. The department may, prior to the disclosure of personal information as permitted under §§ 32-5-144 to 32-5-147, inclusive, require the requesting person to meet conditions for the purposes of obtaining reasonable assurance concerning the identity of such requesting person, and, to the extent required, that the use will be only as authorized, or the consent of the person who is the subject of the information has been obtained. Such conditions may include the making and filing of a written application in such form and containing such information and certification requirements as the department may prescribe.

Source: SL 2001, ch 165, § 6.



§ 32-5-149 Retention of records by certain recipients.

32-5-149. Retention of records by certain recipients. Any authorized recipient, except a recipient of an individual record under § 32-5-148, who resells or rediscloses personal information shall maintain for a period of at least five years records as to the information obtained and the permitted use for which it was obtained and shall make such records available for inspection by the department, upon request.

Source: SL 2001, ch 165, § 7.



§ 32-5-150 Misrepresentation by requesting person as misdemeanor--Use of personal information to commit crime of violence as felony.

32-5-150. Misrepresentation by requesting person as misdemeanor--Use of personal information to commit crime of violence as felony. Any person who requests disclosure of personal information from department records and who misrepresents his or her identity or knowingly makes a false statement to the department on any application required to be submitted pursuant to §§ 32-5-143 to 32-5-151, inclusive, is guilty of a Class 1 misdemeanor. However, if any person uses the personal information obtained pursuant to §§ 32-5-143 to 32-5-151, inclusive, to commit a crime of violence as defined in § 22-1-2, the person is guilty of a Class 5 felony.

Source: SL 2001, ch 165, § 8.



§ 32-5-151 Person in possession of title or certificate authorized to renew registration--Misrepresentation as misdemeanor.

32-5-151. Person in possession of title or certificate authorized to renew registration--Misrepresentation as misdemeanor. For the purpose of license renewal, any person in possession of a motor vehicle title or license renewal certificate provided by the state or the county may renew the vehicle's registration on behalf of the owner. Presentation of the motor vehicle title or license renewal certificate by anyone other than the owner is deemed consent of the vehicle owner. Any person who knowingly misrepresents or makes any false statement for license renewal is guilty of a Class 1 misdemeanor.

Source: SL 2001, ch 165, § 10.



§ 32-5-152 Low-speed vehicles.

32-5-152. Low-speed vehicles. Each low-speed vehicle shall be registered in accordance with § 32-5-5. A license plate shall be issued indicating that the vehicle is a low-speed vehicle.

Source: SL 2008, ch 147, § 4.



§ 32-5-153 Highway patrol fee.

32-5-153. Highway patrol fee. There is hereby imposed a fee of one dollar on each vehicle registered and licensed in this state for the purpose of administering the Division of Highway Patrol. Before any vehicle is registered pursuant to chapter 32-5 or 32-9, the county treasurer or Department of Revenue shall collect the highway patrol fee. Before any vehicle is registered pursuant to chapter 32-10, the Department of Revenue shall collect the highway patrol fee. The fee shall be credited to the state motor vehicle fund.

Source: SL 2009, ch 152, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5-154 Definitions regarding military specialty plates.

32-5-154. Definitions regarding military specialty plates. Terms used in §§ 32-5-155 to 32-5-166, inclusive, mean,

(1) "Veteran," any person who meets the provisions of § 33A-2-1;

(2) "Owner," any person who owns a motor vehicle that is operated or driven on the public highways of this state or any person with written authorization to act on behalf of and as an agent for the owner;

(3) "Active duty," active duty in the United States armed forces; and

(4) "Service," service in the United States armed forces.
Source: SL 2014, ch 142, § 1.



§ 32-5-155 Military specialty plates listed.

32-5-155. Military specialty plates listed. Any owner may apply for a military specialty plate if the owner meets the requirements of §§ 32-5-154 to 32-5-166, inclusive. The available military specialty plates are as follows:

(1) National Guard plate;

(2) Disabled veteran plate;

(3) Veteran plate;

(4) Active duty plate;

(5) Prisoner of War plate;

(6) Pearl Harbor survivor plate;

(7) Gold Star plate;

(8) Purple Heart plate;

(9) Medal of Honor plate;

(10) Silver Star plate;

(11) Distinguished Service Cross plate;

(12) Navy Cross plate;

(13) Air Force Cross plate;

(14) Distinguished Flying Cross plate;

(15) Bronze Star with Valor plate;

(16) Bronze Star plate; and

(17) Tribal veteran plate.
Source: SL 2014, ch 142, § 2; SL 2017, ch 130, § 1.



§ 32-5-156 General requirements for military specialty plates.

32-5-156. General requirements for military specialty plates. Any owner applying for a military specialty plate listed in § 32-5-155 shall meet the following general requirements:

(1) Be a resident of this state;

(2) Possess a valid South Dakota driver license or a valid South Dakota nondriver identification card;

(3) Comply with all state laws regarding registration and licensing; and

(4) Pay all associated fees pursuant to §§ 32-5-159 and 32-5-160.
Source: SL 2014, ch 142, § 3; SL 2015, ch 160, § 1.



§ 32-5-157 Specific additional requirements for military specialty plates.

32-5-157. Specific additional requirements for military specialty plates. Any owner applying for a military specialty plate listed in § 32-5-155 shall meet the following specific additional requirements for the respective military specialty plate:

(1) Any applicant for the National Guard plate must be an active enlisted member of the National Guard, an active warrant officer of the National Guard, an active commissioned member of the National Guard, or a retired member of the National Guard with twenty years or more of creditable service;

(2) Any applicant for the disabled veteran plate must be a veteran who has been rated as in receipt of a statutory benefit for loss or loss of use of one or more extremities, a veteran who receives a veteran's allotment for a total service-connected disability, or a veteran who has received a United States Veterans Administration K Award. The disability must have been incurred while serving on active duty during a time of war or while participating in a military mission involving armed conflict;

(3) Any applicant for the veteran plate must be an honorably discharged veteran who served on active duty;

(4) Any applicant for the active duty plate must currently be serving on active duty;

(5) Any applicant for the Prisoner of War plate must be a veteran who was a prisoner of war while serving on active duty;

(6) Any applicant for the Pearl Harbor survivor plate must have survived the attack at Pearl Harbor, Hawaii, on December 7, 1941, while serving on active duty, and have received an honorable discharge from the United States armed forces;

(7) Any applicant for the Gold Star plate must be a parent, spouse, sibling, or child of a member of the United States armed forces who died while serving this country on active duty or as a result of that service;

(8) Any applicant for the Purple Heart plate must be a veteran who received the Purple Heart as a result of the applicant's service;

(9) Any applicant for the Medal of Honor plate must be a veteran who received the Medal of Honor as a result of the applicant's service;

(10) Any applicant for the Silver Star plate must have received the Silver Star as a result of the applicant's service;

(11) Any applicant for the Distinguished Service Cross plate must have received the Distinguished Service Cross as a result of the applicant's service;

(12) Any applicant for the Navy Cross plate must have received the Navy Cross as a result of the applicant's service;

(13) Any applicant for the Air Force Cross plate must have received the Air Force Cross as a result of the applicant's service;

(14) Any applicant for the Distinguished Flying Cross plate must have received the Distinguished Flying Cross as a result of the applicant's service;

(15) Any applicant for the Bronze Star with Valor plate must have received the Bronze Star with Valor as a result of the applicant's service;

(16) Any applicant for the Bronze Star plate must have received the Bronze Star as a result of the applicant's service; and

(17) Any applicant for the tribal veteran plate must be a member of a tribe and an honorably discharged veteran who served on active duty.
Source: SL 2014, ch 142, § 4; SL 2015, ch 161, § 1; SL 2017, ch 130, § 2.



§ 32-5-158 Application for military specialty plate--Falsification of application as misdemeanor--Determination of eligibility.

32-5-158. Application for military specialty plate--Falsification of application as misdemeanor--Determination of eligibility. Any owner applying for a military specialty plate shall submit an application, on a form prescribed by the secretary, to the county treasurer of the applicant's county of residence. Any applicant who submits a falsified application is guilty of a Class 1 misdemeanor. The secretary may, at any time, require the applicant to provide additional information to determine if the applicant meets the military specialty plate requirements. The secretary may confer with the Department of the Military, the Department of Veterans Affairs, and the United States Department of Veterans Affairs, to determine if the applicant meets the military specialty plate requirements.

Source: SL 2014, ch 142, § 5.



§ 32-5-159 Fee for initial issuance of military specialty plates.

32-5-159. Fee for initial issuance of military specialty plates. In addition to the noncommercial annual registration and plate fees, each person receiving military specialty plates shall pay an additional ten dollar fee for the initial issuance of the military specialty plates. All fees collected under this section shall be placed in the license plate special revenue fund.

Source: SL 2014, ch 142, § 6.



§ 32-5-160 Certain military specialty plates not subject to annual registration fees--Maximum sets--Permissible vehicles.

32-5-160. Certain military specialty plates not subject to annual registration fees--Maximum sets--Permissible vehicles. Notwithstanding § 32-5-159 or any other contrary provisions of §§ 32-5-154 to 32-5-166, inclusive, each veteran receiving the disabled veteran, Prisoner of War, Pearl Harbor survivor, or Purple Heart military specialty plates shall pay a ten dollar fee for the initial issuance of the military specialty plate and an annual fee of ten dollars for renewal decals, but is not subject to the annual registration fees assessed pursuant to § 32-5-6 or 32-5-9.

Notwithstanding § 32-5-159 or any other contrary provisions of §§ 32-5-154 to 32-5-166, inclusive, each veteran receiving the Medal of Honor plate may not be assessed annual registration fees, pursuant to § 32-5-6 or 32-5-9, or any other fees associated with the military specialty plate or renewal decals.

Each veteran receiving a disabled veteran, Prisoner of War, Pearl Harbor survivor, Purple Heart, or Medal of Honor military specialty plate may get a maximum of two sets of the applied for military specialty plate. The plates may be placed on any automobile, pickup truck, or van licensed pursuant to § 32-5-6 or a motorcycle licensed pursuant to § 32-5-9. The veteran may choose to place one of the two sets of military specialty plates on a noncommercial pickup truck, which weighs more than six thousand pounds, licensed pursuant to § 32-5-6.3, or a motor home licensed pursuant to § 32-5-6.1, but shall pay the regular annual registration fees pursuant to those sections.

Notwithstanding § 32-5-159, an applicant for a tribal veteran plate shall pay a fee in accordance with § 32-5-124, with the fee distributed pursuant to § 32-5-124.

Source: SL 2014, ch 142, § 7; SL 2017, ch 130, § 3.



§ 32-5-161 Reflectorized military specialty plates--Annual decals--Permissible vehicles--Display.

32-5-161. Reflectorized military specialty plates--Annual decals--Permissible vehicles--Display. Each military specialty plate shall be reflectorized and validated with a decal each year in the same manner as a noncommercial license plate. Military specialty plates may only be used on automobiles, pickup trucks, or vans licensed pursuant to § 32-5-6, motorcycles licensed pursuant to § 32-5-9, pickup trucks licensed pursuant to § 32-5-6.3, or motor homes licensed pursuant to § 32-5-6.1. Military specialty plates shall be displayed in accordance with § 32-5-98.

Source: SL 2014, ch 142, § 8.



§ 32-5-162 Number and design of military specialty plates--Requirements.

32-5-162. Number and design of military specialty plates--Requirements. Military specialty plates shall be numbered and designed by the secretary, with the exception of the National Guard plate which shall be designed by the adjutant general and approved by the secretary. The military specialty plates shall meet the following specific requirements:

(1) The National Guard plate shall contain a symbol indicating that the owner is a current or retired member of the National Guard;

(2) The disabled veteran plate shall consist of a white background bordered on the left by a blue field with white stars and on the right by alternating red and white stripes. The words Disabled Veteran, shall be inscribed on the plate in blue, in at least ten point bold type;

(3) The veteran plate shall designate the owner as a veteran. The plate may allow for additional indication of the conflict, rank, or status of the veteran;

(4) The active duty plate shall designate the owner as currently serving on active duty. The plate may allow for additional indication of the conflict, rank, or status of the active duty member;

(5) The Prisoner of War plate shall contain a symbol indicating that the owner was a prisoner of war;

(6) The Pearl Harbor survivor plate shall contain a symbol indicating that the owner survived the attack at Pearl Harbor, Hawaii while serving on active duty;

(7) The Gold Star plate shall contain a symbol indicating that the owner is a parent, spouse, sibling, or child of a member of the United States armed forces who died while serving this country on active duty or as a result of that service;

(8) The Purple Heart plate shall contain a symbol indicating that the owner received the Purple Heart as a result of the owner's service;

(9) The Medal of Honor plate shall contain a symbol indicating that the owner received the Medal of Honor, including a facsimile of the medallion portion corresponding to the branch of the United States armed forces for which the owner served when the medal was received, as a result of the owner's service;

(10) The Silver Star plate shall contain a symbol indicating that the owner received the Silver Star as a result of the owner's service;

(11) The Distinguished Service Cross plate shall contain a symbol indicating that the owner received the Distinguished Service Cross as a result of the owner's service;

(12) The Navy Cross plate shall contain a symbol indicating that the owner received the Navy Cross as a result of the owner's service;

(13) The Air Force Cross plate shall contain a symbol indicating that the owner received the Air Force Cross as a result of the owner's service;

(14) The Distinguished Flying Cross plate shall contain a symbol indicating that the owner received the Distinguished Flying Cross as a result of the owner's service;

(15) The Bronze Star with Valor plate shall contain a symbol indicating that the owner received the Bronze Star with Valor as a result of the owner's service;

(16) The Bronze Star plate shall contain a symbol indicating that the owner received the Bronze Star as a result of the owner's service; and

(17) The tribal veteran plate shall be of the same design as provided in § 32-5-123 and shall designate the owner as a veteran.
Source: SL 2014, ch 142, § 9; SL 2015, ch 161, § 2; SL 2017, ch 130, § 4.



§ 32-5-163 Surrender of military specialty plates--Death of owner--Violation as misdemeanor.

32-5-163. Surrender of military specialty plates--Death of owner--Violation as misdemeanor. Military specialty plates shall be surrendered to the county treasurer of the owner's residence if the owner no longer qualifies for the plate. The county treasurer shall notify the secretary who shall make the necessary changes in the registration system. The military specialty plates may be retained by the owner's family upon the owner's death, but may not be displayed on any vehicle beyond the expiration of the military specialty plates or renewal decals. Failure to surrender the military specialty plates as required by this section is a Class 2 misdemeanor.

Source: SL 2014, ch 142, § 10.



§ 32-5-164 Transfer of ownership of vehicle with military specialty plate--Credit--Violation as misdemeanor.

32-5-164. Transfer of ownership of vehicle with military specialty plate--Credit--Violation as misdemeanor. If the ownership of a motor vehicle with a military specialty plate is transferred or assigned, the transferor shall remove the military specialty plates from the vehicle and shall receive a credit for the unexpired time on the registration when the plates are attached to another vehicle. The county treasurer shall process a new registration indicating the motor vehicle to which the military specialty plates are to be transferred and send it to the department. The secretary shall make the necessary changes in the registration system and the credit shall be applied. The department shall notify the transferor of any corrections which need to be made.

No credit may be issued if the military specialty plate is detached and not reattached to another motor vehicle. If the transferor fails to remove the military specialty plates pursuant to this section, the transferor is not entitled to any credit and the plates are no longer valid. A violation of this section is a Class 2 misdemeanor.

Source: SL 2014, ch 142, § 11.



§ 32-5-165 Destruction, salvage, or condemnation of vehicle with military specialty plate--Credit--Replacement--Violation as misdemeanor.

32-5-165. Destruction, salvage, or condemnation of vehicle with military specialty plate--Credit--Replacement--Violation as misdemeanor. If a motor vehicle with a military specialty plate is destroyed by collision or fire, disposed of for salvage, or if rejected or condemned for use on the highways as the result of action by any inspection authority of this state, the registered owner of the motor vehicle shall remove the military specialty plates from the vehicle and shall receive a credit for the unexpired time on the registration when the plates are attached to another vehicle. The county treasurer shall process a new registration indicating the motor vehicle to which the military specialty plates are to be transferred and send it to the department. The secretary shall make the necessary changes in the registration system and the credit shall be applied. The department shall notify the transferor of any corrections which need to be made. If the military specialty plates were destroyed, the owner shall apply for a replacement set of plates pursuant to § 32-5-67.

No credit may be issued if the military specialty plate is detached and not reattached to another motor vehicle. If the owner fails to remove the military specialty plates pursuant to this section, the owner is not entitled to any credit and the plates are no longer valid. A violation of this section is a Class 2 misdemeanor.

Source: SL 2014, ch 142, § 12.



§ 32-5-166 Duplicate military specialty plates upon loss, mutilation, or destruction.

32-5-166. Duplicate military specialty plates upon loss, mutilation, or destruction. If any military specialty plate is lost, mutilated, or destroyed, the owner of the registered vehicle may obtain a duplicate upon filing an affidavit showing such facts and after paying a ten dollar fee to the department. The fee shall be credited to the license plate special revenue fund.

Source: SL 2014, ch 142, § 13.



§ 32-5-167 Emblem specialty plates listed.

32-5-167. Emblem specialty plates listed. Any owner of a motor vehicle may apply for an emblem specialty plate if the owner meets the requirements of §§ 32-5-168 to 32-5-178. The available emblem specialty plates are as follows:

(1) Organization;

(2) First responder; or

(3) Organ donor.
Source: SL 2014, ch 143, § 1.



§ 32-5-168 Eligibility for emblem specialty plates.

32-5-168. Eligibility for emblem specialty plates. Any applicant for an emblem specialty plate listed in § 32-5-167 shall meet the following general requirements:

(1) Be a resident of this state;

(2) Possess a valid South Dakota driver license;

(3) Comply with all state laws regarding registration and licensing; and

(4) Pay any applicable fee pursuant to § 32-5-170.
Source: SL 2014, ch 143, § 2.



§ 32-5-169 Reflectorized emblem specialty plates--Annual stickers--Permissible vehicles--Display.

32-5-169. Reflectorized emblem specialty plates--Annual stickers--Permissible vehicles--Display. All emblem specialty plates shall be reflectorized and validated with a sticker each year in the same manner as a noncommercial license plate. Emblem specialty plates may only be used on automobiles, pickup trucks, or vans licensed pursuant to § 32-5-6, motorcycles licensed pursuant to § 32-5-9, or pickup trucks licensed pursuant to § 32-5-6.3. Emblem specialty plates shall be displayed in accordance with § 32-5-98.

Source: SL 2014, ch 143, § 3.



§ 32-5-170 Fee for emblem specialty plates.

32-5-170. Fee for emblem specialty plates. If the emblem specialty plates are requested at the time of initial application for title and registration of the vehicle, no additional fees are charged for the plates above the costs involved in registering the motor vehicle. If the emblem specialty plates are requested later or if the motor vehicle has current South Dakota plates, the owner shall surrender the current plates and pay a ten dollar fee for the emblem specialty plates. All fees collected under this section shall be placed in the license plate revolving fund.

Source: SL 2014, ch 143, § 4.



§ 32-5-171 Transfer of ownership of vehicle with emblem specialty plate--Credit--Violation as misdemeanor.

32-5-171. Transfer of ownership of vehicle with emblem specialty plate--Credit--Violation as misdemeanor. If the ownership of a motor vehicle with an emblem specialty plate is transferred or assigned, the transferor shall remove the emblem specialty plates from the vehicle and shall receive a credit for the unexpired time on the registration if the plates are attached to another vehicle. The county treasurer shall process a new registration indicating the motor vehicle to which the emblem specialty plates are to be transferred and send it to the department. The secretary shall make the necessary changes in the registration system and the credit shall be applied. The department shall notify the transferor of any corrections which need to be made.

No credit may be issued if the emblem specialty plate is detached and not reattached to another motor vehicle. If the transferor fails to remove the emblem specialty plates pursuant to this section, the transferor loses any credit and the plates are no longer valid. A violation of this section is a Class 2 misdemeanor.

Source: SL 2014, ch 143, § 5.



§ 32-5-172 Destruction, salvage, or condemnation of vehicle with emblem specialty plate--Credit-- Replacement--Violation as misdemeanor.

32-5-172. Destruction, salvage, or condemnation of vehicle with emblem specialty plate--Credit-- Replacement--Violation as misdemeanor. If a motor vehicle with an emblem specialty plate is destroyed by collision or fire, disposed of for salvage, or if rejected or condemned for use on the highways as the result of action by any inspection authority of this state, the registered owner of the motor vehicle shall remove the emblem specialty plates from the vehicle and shall receive a credit for the unexpired time on the registration if the plates are attached to another vehicle. The county treasurer shall process a new registration indicating the motor vehicle to which the emblem specialty plates are to be transferred and send it to the department. The secretary shall make the necessary changes in the registration system and the credit shall be applied. The department shall notify the transferor of any corrections which need to be made. If the emblem specialty plates were destroyed, the owner shall apply for a replacement set of plates pursuant to § 32-5-173.

No credit may be issued if the emblem specialty plate is detached and not reattached to another motor vehicle. If the owner fails to remove the emblem specialty plates pursuant to this section, the owner loses any credit and the plates are no longer valid. A violation of this section is a Class 2 misdemeanor.

Source: SL 2014, ch 143, § 6.



§ 32-5-173 Duplicate emblem specialty plates upon loss, mutilation, or destruction.

32-5-173. Duplicate emblem specialty plates upon loss, mutilation, or destruction. If any emblem specialty plate is lost, mutilated, or destroyed, the owner of the registered vehicle may obtain a duplicate upon filing an affidavit showing such facts and after paying a ten dollar fee to the department. The fee shall be credited to the license plate revolving fund.

Source: SL 2014, ch 143, § 7.



§ 32-5-174 Retention time for emblem specialty plates.

32-5-174. Retention time for emblem specialty plates. Each emblem specialty plate authorized by § 32-5-167 shall be retained for the same period of time as plates referred to in § 32-5-83.

Source: SL 2014, ch 143, § 8.



§ 32-5-175 Application for emblem to be used on emblem specialty plate.

32-5-175. Application for emblem to be used on emblem specialty plate. Any entity applying for an emblem to be used on the emblem specialty plate shall submit an application, on a form prescribed by the secretary, to the department. Each application shall include a completed emblem design with the entity's logo and the entity's name, or in the case of a group organization emblem, an emblem design that clearly depicts the common purpose or theme of the group. In addition to the application, each entity applying for an organization emblem shall submit the following:

(1) A copy of the articles of incorporation for the entity;

(2) A copy of the charter or bylaws for the entity; and

(3) Any Internal Revenue Service ruling regarding the entity's nonprofit tax exemption status.
Source: SL 2014, ch 143, § 9.



§ 32-5-176 General requirements for emblem specialty plates.

32-5-176. General requirements for emblem specialty plates. Any entity applying for an emblem to be used on an emblem specialty plate listed in § 32-5-167 shall meet the following general requirements:

(1) The primary activity or interest of the entity serves the community, contributes to the welfare of others, and is not offensive or discriminatory in its purpose, nature, activity, or name;

(2) The name and purpose of the entity does not promote any specific product or brand name that is provided for sale;

(3) The emblem of the entity does not promote a specific religion, faith, or anti-religious belief; and

(4) The application pursuant to § 32-5-175 and the emblem design must be approved by the department.
Source: SL 2014, ch 143, § 10.



§ 32-5-177 Specific additional requirements for emblem specialty plates.

32-5-177. Specific additional requirements for emblem specialty plates. Any entity applying for an emblem to be used on the emblem specialty plate shall also meet the following specific additional requirements for the respective emblem specialty plate:

(1) To qualify for an organization emblem, the entity shall be a nonprofit corporation, or a group of nonprofit corporations with a common purpose, on file with the Office of the Secretary of State and must have a minimum of two hundred members; and

(2) To qualify for a first responder emblem, the application and emblem design must be approved by the Department of Public Safety.
Source: SL 2014, ch 143, § 11.



§ 32-5-178 Furnishing emblem upon approval for use on emblem specialty plates--Administration--Misuse as misdemeanor.

32-5-178. Furnishing emblem upon approval for use on emblem specialty plates--Administration--Misuse as misdemeanor. Upon approval of an application and design for an emblem, the department may furnish the emblems to the entity or authorize the entity to produce the entity's approved emblem. If the department furnishes the emblem, the entity shall purchase no fewer than one hundred sets of emblems and the entity shall reimburse the department for the cost of the emblems plus a fifteen percent administration fee. The entity shall establish criteria for an emblem specialty plate owner to qualify for the entity's emblem and the fee to be charged for the entity's emblem. The entity is responsible for the administration of the entity's emblem.

No emblems other than those authorized and approved by the department are permitted on emblem specialty license plates. Misuse of the emblems or use of unauthorized emblems is a Class 1 misdemeanor.

Source: SL 2014, ch 143, § 12.



§ 32-5-179 Special interest motor vehicle plates--Application.

32-5-179. Special interest motor vehicle plates--Application. Any person who is a resident of this state and is the owner of a special interest motor vehicle may apply to the county treasurer of the applicant's county of residence for a special interest motor vehicle license plate. The application shall be on a form prescribed by the secretary and is in addition to any other forms required by this chapter. The applicant shall meet all of the requirements in § 32-5-182 and pay any applicable fees in order to receive a special interest motor vehicle license plate.

For purposes of §§ 32-5-179 to 32-5-183, inclusive, a special interest motor vehicle is a vehicle that is collected, preserved, restored, or maintained by the owner as a leisure pursuit and is not used for general or commercial transportation. The special interest motor vehicle license plate may be placed on any automobile, pickup, truck, or van licensed pursuant to § 32-5-6 that qualifies as a special interest motor vehicle.

Source: SL 2016, ch 158, § 1.



§ 32-5-180 Design of special interest motor vehicle plates--Decals--Rear plates.

32-5-180. Design of special interest motor vehicle plates--Decals--Rear plates. The special interest motor vehicle plate shall be issued in place of the regular plates issued pursuant to § 32-5-85. The special interest motor vehicle plate shall be numbered and designed by the secretary to be visibly distinct from regular noncommercial license plates. The special interest motor vehicle plate shall be reflectorized and validated with a decal each year in the same manner as noncommercial license plates. Notwithstanding the requirements of § 32-5-98, a vehicle for which a special interest motor vehicle license plate is issued is not required to display a number plate on the front of the vehicle. The special interest motor vehicle license plate shall be securely fastened to the rear of the special interest motor vehicle in a horizontal and upright position.

Source: SL 2016, ch 158, § 2.



§ 32-5-181 Fees for special interest motor vehicle plates.

32-5-181. Fees for special interest motor vehicle plates. In addition to the noncommercial annual registration fees, each applicant for a special interest motor vehicle license plate shall pay an annual twenty-five dollar fee. All fees collected pursuant to this section shall be credited to the license plate special revenue fund.

Source: SL 2016, ch 158, § 3.



§ 32-5-182 Contents of application for special interest motor vehicle plate--Renewal .

32-5-182. Contents of application for special interest motor vehicle plate--Renewal. An application for a special interest motor vehicle license plate, as provided for in § 32-5-179, shall include a signed affidavit wherein the applicant attests to the following:

(1) The motor vehicle for which the special interest motor vehicle license plate is sought is driven less than six thousand miles per year;

(2) The motor vehicle for which the special interest motor vehicle license plate is sought is not used for general or commercial transportation, but rather for occasional transportation, public displays, parades, and related pleasure or hobby activities; and

(3) The current reading on the odometer of the special interest motor vehicle.

The secretary may, at any time, require an applicant to provide additional information to determine if the applicant meets the special interest motor vehicle license plate requirements.

An applicant shall annually, at the time of registration renewal, submit the current odometer reading of the special interest motor vehicle. If an applicant fails to provide this information the registration may not be renewed.

Source: SL 2016, ch 158, § 4.



§ 32-5-183 Misuse of special interest motor vehicle plate.

32-5-183. Misuse of special interest motor vehicle plate. If an applicant misuses the special interest motor vehicle license plate by not adhering to the special interest motor vehicle license plate requirements, that applicant shall surrender to the department all special interest motor vehicle license plates in his or her possession and is not eligible for a special interest motor vehicle plate for a period of three years.

Source: SL 2016, ch 158, § 5.



§ 32-5-184 Dignity sculpture special plates.

32-5-184. Dignity sculpture special plates. Any owner of a motor vehicle who is a resident of this state and who has complied with all of the laws of this state in relation to the registration of a motor vehicle may receive plates bearing a special design depicting the Dignity sculpture upon approval of the design by the Department of Revenue and the artist. The special license plates shall be issued only upon proof of payment of the current registration fees. The special plates shall be in lieu of the regular number plates issued for the motor vehicle pursuant to § 32-5-98. Annual renewal of these special plates shall be in accordance with the general provisions of this chapter.

Source: SL 2017, ch 131, § 1.



§ 32-5-185 Fee for Dignity sculpture plates.

32-5-185. Fee for Dignity sculpture plates. A ten dollar administrative fee shall be charged for the special plates and deposited into the license plate special revenue fund.

Source: SL 2017, ch 131, § 2.



§ 32-5-186 Lost, stolen, or mutilated Dignity sculpture plate.

32-5-186. Lost, stolen, or mutilated Dignity sculpture plate. If a Dignity sculpture license plate is lost, mutilated, or destroyed, the owner of the registered vehicle may obtain a duplicate set of plates upon filing an affidavit showing the fact the license plate was lost, mutilated, or destroyed and after paying a ten dollar fee to the department. The fee shall be credited to the license plate special revenue fund.

Source: SL 2017, ch 131, § 3.






Chapter 05A - County Wheel Tax

§ 32-5A-1 Wheel tax rate--Maximum vehicle tax.

32-5A-1. Wheel tax rate--Maximum vehicle tax. Each county may, by ordinance, impose a wheel tax on all motor vehicles, as defined in § 32-3-1, registered in the county at a rate not to exceed five dollars per vehicle wheel. The tax shall be administered and collected by the county. The total vehicle tax may not exceed sixty dollars per vehicle.

Source: SL 1985, ch 248, § 1; SL 1994, ch 244, § 1; SL 2015, ch 165, § 25, eff. Apr. 1, 2015.



§ 32-5A-1.1 Publication of ordinance on imposition of tax--Content of announcement.

32-5A-1.1. Publication of ordinance on imposition of tax--Content of announcement. If a county imposes a wheel tax pursuant to § 32-5A-1 in excess of two dollars per wheel, the ordinance shall be published within ten days of the decision by the board of county commissioners. Notwithstanding the provisions of § 7-18A-5, publication shall be made at least twice in the legal newspapers designated by the board pursuant to § 7-18-3, with no fewer than five days between publication dates, before the increase takes effect. The announcement shall consist of a reproduction of the ordinance, a statement of the right to refer the decision of the board to a vote of the people as provided in chapter 7-18A, and notification that a referendum petition form, prepared by the county and ready for circulation, for such ordinance may be obtained from the office of the county auditor.

Source: SL 2004, ch 205, § 2.



§ 32-5A-2 Deposit, use, and distribution of proceeds.

32-5A-2. Deposit, use, and distribution of proceeds. The proceeds from the tax created by this chapter shall be retained by the county and deposited in the county road and bridge fund, and the revenue may be used only for highway and bridge maintenance and construction. The board of county commissioners shall, by resolution, establish a means of distributing the revenue generated by this chapter among the county and the municipalities and townships located within the county.

Source: SL 1985, ch 248, § 2; SL 1999, ch 149, § 4.



§ 32-5A-3 Payment by purchaser of vehicle--Dealers exempt.

32-5A-3. Payment by purchaser of vehicle--Dealers exempt. Upon purchasing a vehicle from a dealer, the purchaser shall pay the appropriate tax at the time of title transfer. Nothing in this chapter shall prevent an automobile dealer from licensing the vehicles on his lot without paying any taxes created by this chapter.

Source: SL 1985, ch 248, § 4.



§ 32-5A-4 Notice of tax sent to owners--Cost reimbursement.

32-5A-4. Notice of tax sent to owners--Cost reimbursement. The Department of Revenue shall include on any motor vehicle registration document mailed out to a vehicle owner prior to the annual registration of a motor vehicle, the amount of tax imposed pursuant to § 32-5A-1. A county in which such registration documents are mailed to motor vehicle owners shall reimburse the Department of Revenue for the cost of implementing this section for that county.

Source: SL 1985, ch 248, § 5; SL 2004, ch 17, § 76; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5A-5 Schedule of rates.

32-5A-5. Schedule of rates. The per vehicle wheel rate imposed pursuant to § 32-5A-1 may be imposed according to the manufacturer's shipping weight, including accessories, and may vary according to the following schedule:

(1) Two thousand pounds or less, inclusive;

(2) From 2001 to 4000 pounds, inclusive;

(3) From 4001 to 6000 pounds, inclusive;

(4) Over 6000 pounds.
Source: SL 1994, ch 244, § 2.



§ 32-5A-6 Repealed.

32-5A-6. Repealed by SL 2004, ch 205, § 1.



§ 32-5A-7 Prorated tax if licensed for less than twelve months.

32-5A-7. Prorated tax if licensed for less than twelve months. If a motor vehicle is licensed for a period of time of less than twelve months, any wheel tax imposed on such motor vehicle pursuant to this chapter shall be prorated on a monthly basis.

Source: SL 1994, ch 244, § 4.






Chapter 05B - Excise Tax On Motor Vehicles

§ 32-5B-1 Imposition of tax--Rate--Failure to pay as misdemeanor.

32-5B-1. Imposition of tax--Rate--Failure to pay as misdemeanor. In addition to all other license and registration fees for the use of the highways, a person shall pay an excise tax at the rate of four percent on the purchase price of any motor vehicle, as defined by § 32-3-1 or 32-5B-21, purchased or acquired for use on the streets and highways of this state and required to be registered under the laws of this state. A person shall pay an excise tax at the rate of four percent on the purchase of an off-road vehicle as defined by § 32-3-1 and required to be titled pursuant to § 32-20-12. This tax shall be in lieu of any tax levied by chapters 10-45, 10-46, and 10-46E on the sales of such vehicles. Failure to pay the full amount of excise tax is a Class 1 misdemeanor.

Source: SL 1985, ch 241, § 1; SL 1988, ch 236, § 21; SL 2000, ch 145, § 1; SL 2015, ch 68, § 3; SL 2015, ch 165, § 5, eff. Apr. 1, 2015; SL 2016, ch 159, § 1.



§ 32-5B-1.1 Licensing and payment of tax on leased vehicles--Assessment of tax upon purchase by lessee--Lessor to assign title and certify price, fees and title.

32-5B-1.1. Licensing and payment of tax on leased vehicles--Assessment of tax upon purchase by lessee--Lessor to assign title and certify price, fees and title. For motor vehicles leased for more than twenty-eight days, the lessor shall title and license the motor vehicle and denote the lessee on the application for title. The lessor or the lessee shall pay the motor vehicle excise tax. If the term of the lease is extended or if the vehicle is leased for an additional period of time, the motor vehicle excise tax shall be assessed on the additional lease payments and shall be paid by the lessor. If additional consideration is paid during the course of the lease or upon the termination of the lease, the motor vehicle excise tax shall be assessed upon such amount and paid by the lessor. If a lessee buys the leased vehicle at the end of the lease, excise tax shall be assessed on the purchase prices in § 32-5B-4. The lessor shall assign the title to the lessee and shall deliver it to the county treasurer of the applicant's residence, along with an application certifying the price of the vehicle and the required fees and taxes.

A lessee who entered into a lease prior to July 1, 2000, and who paid excise tax based on the purchase price of the vehicle, including the value of the leased vehicle at the end of the lease, shall receive credit for tax previously paid if the lessee purchases the vehicle at the end of the lease.

Source: SL 1986, ch 248, § 2; SL 1994, ch 245, § 2; SL 1995, ch 175, § 1; SL 2000, ch 145, § 2; SL 2001, ch 166, § 1.



§ 32-5B-1.2 Leasing or rental company separate from dealership--Distinct name--Daily rental operations--Exemption from excise tax.

32-5B-1.2. Leasing or rental company separate from dealership--Distinct name--Daily rental operations--Exemption from excise tax. Any leasing or rental company which operates within the principal place of business of a dealer, licensed pursuant to chapter 32-6B, is a business separate from the dealership for the purposes of this chapter. A leasing company shall title, license, and tax any leased vehicle which is leased for more than twenty-eight days in a name that is distinct and separate from that of the dealership name as indicated on the dealer license under chapter 32-6B. If the lessee is a rental company leasing vehicles for use in a daily rental operation, neither the lessor nor the lessee is required to pay the excise tax. In order to be exempt, the rental company shall be indicated on the title as the lessee. A rental company shall title and license any rental vehicle which is rented for twenty-eight days or less which is part of the rental company in a name that is distinct and separate from that of the dealership name as indicated on the dealer license under chapter 32-6B.

Source: SL 1986, ch 248, § 3; SL 1988, ch 246; SL 1993, ch 219, § 7; SL 1994, ch 245, § 4.



§ 32-5B-1.3 Licensing and titling of used vehicle by dealer--Payment of tax by subsequent purchaser.

32-5B-1.3. Licensing and titling of used vehicle by dealer--Payment of tax by subsequent purchaser. A licensed motor vehicle dealer may license a used motor vehicle which is part of his inventory. If the dealer licenses the motor vehicle, he shall title the motor vehicle, but is exempt from the motor vehicle excise tax. A licensed dealer may title the vehicle without licensing it. Any vehicle titled by a dealer but not licensed is exempt from the motor vehicle excise tax. A subsequent purchaser shall pay the excise tax. This section does not apply to those motor vehicles required to be titled pursuant to § 32-5-27.

Source: SL 1986, ch 247, § 1; SL 1987, ch 219, § 1; SL 1993, ch 225, § 1.



§ 32-5B-1.4 Licensing and payment of excise tax on new vehicle by dealer.

32-5B-1.4. Licensing and payment of excise tax on new vehicle by dealer. A licensed motor vehicle dealer who sells new motor vehicles and has a franchise for that particular motor vehicle may license a new motor vehicle which is part of the dealer's inventory. If the dealer licenses the motor vehicle, the dealer shall title the motor vehicle and pay the excise tax imposed pursuant to § 32-5B-1 on the actual purchase price of the motor vehicle.

Source: SL 1987, ch 219, § 2; SL 1988, ch 236, § 22; SL 2015, ch 165, § 6, eff. Apr. 1, 2015; SL 2017, ch 132, § 1.



§ 32-5B-1.5 Payment of excise tax by dealer required to take title--Subsequent purchaser not exempt.

32-5B-1.5. Payment of excise tax by dealer required to take title--Subsequent purchaser not exempt. Except as provided in § 32-5-27, any dealer who is required by law to take title to a motor vehicle, or required to take title to a motor vehicle for the purpose of resale because of the requirements of his dealer license, shall pay the excise tax established in § 32-5B-1 and the next purchaser is not exempt from the excise tax on the subsequent purchase.

Source: SL 1988, ch 236, § 23.



§ 32-5B-2 Exempt vehicles.

32-5B-2. Exempt vehicles. Motor vehicles exempted from the provisions of this chapter are as follows:

(1) Any motor vehicle exempted in § 32-5-1.3, 32-5-42, 32-5-42.1, or 32-5-42.2;

(2) Any motor vehicle acquired by inheritance from or bequest of a decedent;

(3) Any motor vehicle previously titled or licensed jointly in the names of two or more persons and subsequently transferred without consideration to one or more of such persons;

(4) Any motor vehicle transferred without consideration between spouses, between a parent and child, and between siblings;

(5) Any motor vehicle transferred pursuant to any mergers or consolidations of corporations or limited liability companies, or plans of reorganization by which substantially all of the assets of a corporation or limited liability company are transferred if the motor vehicle was previously titled, licensed, and registered in this state;

(6) Any motor vehicle transferred by a subsidiary corporation or limited liability company to its parent corporation or limited liability company for no or nominal consideration or in sole consideration of the cancellation or surrender of the subsidiary's stock if the motor vehicle was previously titled, licensed, and registered in this state;

(7) Any motor vehicle transferred between an individual and a corporation if the individual and the owner of the majority of the capital stock of the corporation are one and the same, or any motor vehicle transferred between an individual and a limited liability company if the individual and the majority member of the limited liability company are one and the same, and if the motor vehicle was previously titled, licensed, and registered in this state;

(8) Any motor vehicle transferred between a corporation or limited liability company and its stockholders, members, or creditors if to effectuate a dissolution of the corporation or limited liability company it is necessary to transfer the title from the corporate entity or limited liability company to the stockholders, members, or creditors and if the motor vehicle was previously titled, licensed, and registered in this state;

(9) Any motor vehicle transferred between an individual and a limited or general partnership if the individual and the owner of the majority interest in the partnership are one and the same person and if the motor vehicle was previously titled, licensed, and registered in this state;

(10) Any motor vehicle transferred to effect a sale of all or substantially all of the assets of the business entity if the motor vehicle was previously titled, licensed, and registered in this state;

(11) Any motor vehicle acquired by a secured party or lien holder in satisfaction of a debt;

(12) Any motor vehicle sold or transferred that is eleven or more model years old and that is sold or transferred for two thousand five hundred dollars or less before trade-in;

(13) Any damaged motor vehicle transferred to an insurance company in the settlement of an insurance claim;

(14) Any motor vehicle owned by a former resident of this state who returns to the state and who had previously paid vehicle excise tax to this state on the motor vehicle as evidenced within the department's records or by submission of other acceptable proof of payment of such tax;

(15) Any motor vehicle transferred between corporations, both subsidiary and nonsubsidiary, if the individuals who hold a majority of stock in the first corporation also hold a majority of stock in the second corporation; but these individuals need not hold the same ratio of stock in both corporations and if the motor vehicle was previously titled, licensed, and registered in this state;

(16) Any motor vehicle transferred between limited liability companies, both subsidiary and nonsubsidiary, if the individuals who hold a majority interest in the first limited liability company also hold a majority interest in the second limited liability company and if the motor vehicle was previously titled, licensed, and registered in this state;

(17) Any motor vehicle transferred by a trustor to a trustee or from a trustee to a beneficiary of a trust;

(18) Any motor vehicle rented for twenty-eight days or less is subject to the tax imposed by § 32-5B-20;

(19) Any motor vehicle transferred without consideration to any South Dakota nonprofit organization that is exempt under § 501(c)(3) of the Internal Revenue Code and that will donate the motor vehicle to a needy family or individual; and

(20) Any motor vehicle transferred without consideration to any South Dakota nonprofit organization that is exempt under § 501 (c)(3) of the Internal Revenue Code and that sells the motor vehicle within forty-five days of the transfer.
Source: SL 1985, ch 241, § 3; SL 1986, ch 242, § 20; SL 1987, ch 220; SL 1987, ch 222, § 2; SL 1988, ch 241, § 2; SL 1988, ch 247; SL 1990, ch 230, § 6; SL 1990, ch 234, § 2; SL 1990, ch 238; SL 1991, ch 395, § 2; SL 1993, ch 225, § 2; SL 1994, ch 245, § 3; SL 2006, ch 160, § 1; SL 2007, ch 175, § 1; SL 2014, ch 139, § 4; SL 2014, ch 140, § 4; SL 2016, ch 160, § 1; SL 2016, ch 161, § 1.



§ 32-5B-2.1 Repealed.

32-5B-2.1. Repealed by SL 1990, ch 230, § 7.



§ 32-5B-3 Dealer's inventory exempt--Filing required.

32-5B-3. Dealer's inventory exempt--Filing required. Any used, licensed motor vehicle which is in the inventory of a motor vehicle dealer on May 31, 1985, is exempt from the provisions of § 32-5B-1. However, to qualify for this exemption, each motor vehicle dealer shall file on or before June 3, 1985, with the Department of Revenue and the county treasurer, a verified list of used, licensed motor vehicles on inventory.

Source: SL 1985, ch 241, § 3A; SL 2004, ch 17, § 77; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5B-4 Purchase price defined.

32-5B-4. Purchase price defined. For the purposes of this chapter, the purchase price is:

(1) For a new motor vehicle sale or lease, the total consideration whether received in money or otherwise. However, when a motor vehicle is taken in trade as a credit or part payment on a new motor vehicle, the credit or trade-in value allowed by the seller shall be deducted from the total consideration for the new motor vehicle to establish the purchase price;

(2) For a used motor vehicle sold or leased by a licensed motor vehicle dealer, the total consideration for the used motor vehicle whether received in money or otherwise. However, when a motor vehicle is taken in trade by the dealer as a credit or part payment on a used motor vehicle, the credit or trade-in value allowed by the dealer shall be deducted from the consideration so that the net consideration is established;

(3) For a used motor vehicle sold, leased, or transferred by any person other than a licensed motor vehicle dealer, the total consideration received in money or otherwise. However, when a motor vehicle is taken in trade as a credit or part payment on a used motor vehicle, the credit or trade-in value shall be deducted from the total consideration so that the net consideration is established. The purchaser and seller of the motor vehicle shall submit to the county treasurer a bill of sale, approved and supplied by the secretary. If a bill of sale is not submitted, the excise tax will be assessed on the retail value as stated in a nationally recognized dealers' guide as approved by the secretary of revenue. If the excise tax is assessed on the retail value, the value of the motor vehicle taken in as credit on trade-in shall be the retail value as stated in the nationally recognized dealers' guide;

(4) For a new or used motor vehicle acquired by gift or other transfer for no or nominal consideration, the manufacturers' suggested dealer list price for new motor vehicles and for used motor vehicles the retail value stated in a nationally recognized dealers' guide approved and furnished by the secretary of revenue;

(5) For a motor vehicle manufactured by a person who registers it under the laws of this state, the amount expended for materials, labor, and other properly allocable costs of manufacture or in the absence of actual expenditures for the manufacture of a part or all of the motor vehicle, the reasonable value of the completed motor vehicle;

(6) For a rebuilt motor vehicle, upon its initial registration and titling, the total consideration for the salvage vehicle, whether received in money or otherwise, and the total consideration for any assemblies, subassemblies, parts, or component parts used;

(7) For either a new or used motor vehicle, as defined by § 32-5B-21, which is a closed lease, the total consideration whether received in money or otherwise. Total consideration is all lease payments including cash, rebates, the net trade-in, extended warranties, administrative fees, acquisition fees, or any other fees assessed on the purchase of the vehicle. Total consideration does not include title fees, registration fees, vehicle excise tax paid pursuant to §§ 32-5B-1, 32-5B-1.1, and 32-5B-21 to 32-5B-24, inclusive, federal excise taxes attributable to the sale of the vehicle to the owner or to the lease of the vehicle by the owner, insurance, and refundable deposits;

(8) For either a new or used motor vehicle, as defined by § 32-5B-21, which is leased, and the terms of the lease are either not certain at the time the lease contract is executed or the lease is open ended, the purchase price shall be the total consideration whether received in money or otherwise. Total consideration includes the purchase price of the vehicle, plus cash, rebates, the net trade-in, extended warranties, administrative fees, acquisition fees, or any other fees assessed on the purchase of the vehicle. Total consideration does not include title fees, registration fees, vehicle excise tax paid pursuant to §§ 32-5B-1, 32-5B-1.1, and 32-5B-21 to 32-5B-24, inclusive, federal excise taxes attributable to the sale of the vehicle to the owner or to the lease of the vehicle by the owner, insurance, and refundable deposits.



§ 32-5B-4.1 Insurance check included in trade-in value.

32-5B-4.1. Insurance check included in trade-in value. For the purposes of § 32-5B-4, the credit or trade-in value of any damaged motor vehicle may include the value of any check from an insurance company which is intended to cover the damages to the motor vehicle.

Source: SL 1992, ch 211.



§ 32-5B-5 Repealed.

32-5B-5. Repealed by SL 2014, ch 144, § 1.



§ 32-5B-6 Use of dealers' guide for used motor vehicles.

32-5B-6. Use of dealers' guide for used motor vehicles. On used motor vehicles, the county treasurer shall, for the purpose of this chapter, use the most generally used and approved nationally recognized dealers' guide provided by the secretary of revenue. For those cases of vehicles not covered by the provided dealer guides the county treasurer shall seek assistance from the department.

Source: SDC 1939, § 44.0108 (9) as added by SL 1951, ch 224, § 1; SL 1957, ch 210; SL 1961, ch 219; SL 1966, ch 129; SDCL § 32-5-35; SL 1980, ch 213, § 3; SL 1982, ch 18, § 12; SL 1985, ch 241, § 18; SL 2004, ch 17, § 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 144, § 2.



§ 32-5B-7 Repealed.

32-5B-7. Repealed by SL 1987, ch 222, § 1.



§ 32-5B-8 Fixing value, capacity, and weight of rebuilt or foreign vehicle.

32-5B-8. Fixing value, capacity, and weight of rebuilt or foreign vehicle. The secretary may fix the value, carrying capacity, and weight of any rebuilt or foreign vehicle or on any vehicle on which a record of the value, carrying capacity, or weight is not available in his office.

Source: SL 1957, ch 240, § 1; SDC Supp 1960, § 44.0108-1; SDCL, § 32-5-36; SL 1980, ch 213, § 4; SL 1985, ch 241, § 19; SL 1986, ch 242, § 21.



§ 32-5B-9 Information to be presented by new owner of vehicle--Falsification as felony.

32-5B-9. Information to be presented by new owner of vehicle--Falsification as felony. The new owner of a motor vehicle, or with written authorization, any other person as defined by subdivision 2-14-2(18) on behalf of and as the agent for the new owner, shall present to the county treasurer in the county of the new owner's residence the manufacturer's or importer's statement or certificate of origin or the assigned certificate of title and a properly endorsed motor vehicle purchaser's certificate. The motor vehicle purchaser's certificate shall be on a form to be furnished by the Department of Revenue through the county treasurer's office. The certificate shall contain a complete description of the motor vehicle, the owner's name and address, the previous owner's name and address, the full purchase price as defined by § 32-5B-4 and how computed, the trade-in allowance and description of the trade, if any, and any other relevant information the Department of Revenue may require. However, for a motor vehicle licensed and registered pursuant to chapter 32-10, the manufacturer's or importer's statement or certificate of origin or an assigned certificate of title and a properly endorsed motor vehicle purchaser's certificate shall be presented to the Department of Revenue. Any person who intentionally falsifies information on the certificate is guilty of a Class 6 felony.

Source: SL 1985, ch 241, § 4; SL 2000, ch 141, § 2; SL 2004, ch 17, § 81; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5B-10 Payment of tax.

32-5B-10. Payment of tax. The tax levied by § 32-5B-1 shall be paid to the county treasurer in the county of the new owner's residence. However, for a motor vehicle licensed and registered pursuant to chapter 32-10, the tax shall be paid to the Department of Revenue.

Source: SL 1985, ch 241, § 5; SL 2004, ch 17, § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5B-11 Credit for taxes paid to this or another state.

32-5B-11. Credit for taxes paid to this or another state. If any motor vehicle has been subjected previously to a sales tax, use tax, motor vehicle excise tax, or similar tax by this or any other state or its political subdivision, no tax is owed to this state if the tax has been paid by the applicant to this or any other state. Additionally, any part used in a rebuilt motor vehicle or motor vehicle manufactured by an applicant, previously subjected to sales tax, use tax, motor vehicle excise tax, or similar tax by this or any other state or its political subdivision, is not subject to the tax levied by this chapter, if the applicant applies for registration of the motor vehicle in this state within five years from the purchase date of the part. If the amount of tax levied and paid is the same or more than the amount of tax levied by this chapter, no tax or refund is due under this chapter. The county treasurer shall require of all applicants making application for registration of a motor vehicle in this state an affidavit of a licensed dealer, bill of sale, receipt, or other tangible evidence that the amount of tax has been paid by the current applicant. If sufficient proof is not furnished, the county treasurer shall collect the tax levied by § 32-5B-1 on the retail value of the motor vehicle listed in the National Automobile Dealers' Used Car Guide (NADA). The value shall be the retail value of the motor vehicle on the day it entered the state. If a motor vehicle, after being taxed by this chapter or granted an exemption from part or all of the motor vehicle excise tax by this provision, is sold or traded, the vehicle does not again qualify for an exemption by this provision, if the vehicle is repurchased by the same applicant.

Source: SL 1985, ch 241, § 7; SL 1986, ch 242, § 24; SL 1993, ch 219, § 8; SL 2013, ch 139, § 2.



§ 32-5B-12 Proration of tax on proportionally registered vehicles--Exemptions to trailers.

32-5B-12. Proration of tax on proportionally registered vehicles--Exemptions to trailers. If a motor vehicle is licensed and registered pursuant to chapter 32-10, the excise tax imposed by § 32-5B-1 shall be prorated in accordance with the formula established in the International Registration Plan as amended as of January 1, 1993. Such motor vehicles and trailer units are exempt from a percentage of the excise tax, equal to the percentage of total fleet miles driven outside of this state. The mileage period used to calculate the exempt percentage shall be the same as used by the International Registration Plan for purposes of apportionally registering the vehicles. To qualify for this exemption, the registrant shall maintain all records required to be kept by the International Registration Plan. The records shall be maintained for a period of time equal to that required by the International Registration Plan for audit purposes to insure that the proper amount of tax was paid.

Source: SL 1978, ch 225, § 1; SDCL Supp, § 32-5-32.1; SL 1985, ch 241, § 16; SL 1989, ch 257, § 109; SL 1993, ch 219, § 9.



§ 32-5B-13 Repealed.

32-5B-13. Repealed by SL 2005, ch 157, § 3.



§ 32-5B-14 Title issuance or transfer prohibited unless tax paid--Exception.

32-5B-14. Title issuance or transfer prohibited unless tax paid--Exception. No title may be issued or transferred for the ownership of any motor vehicle unless the tax levied by § 32-5B-1 is paid, except as provided in subdivision 32-5B-2(12) and vehicles taxed pursuant to § 32-5B-20.

Source: SL 1985, ch 241, § 6; SL 1988, ch 236, § 24; SL 1994, ch 245, § 8.



§ 32-5B-15 Rules authorized.

32-5B-15. Rules authorized. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Which motor vehicles are subject to tax;

(2) The actual value and purchase price of motor vehicles subject to tax;

(3) The supporting documents required to be furnished to verify actual value or purchase price; and

(4) The application of the tax and exemptions.
Source: SL 1985, ch 241, § 10; SL 1987, ch 82, § 48; SL 2004, ch 17, § 83; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5B-16 Records required of sellers--Inspection.

32-5B-16. Records required of sellers--Inspection. Any seller of a motor vehicle or snowmobile shall, on demand by the secretary of revenue, make available all books, records, and memoranda which relate to the sale of a motor vehicle or snowmobile. The secretary, in the event of any failure or refusal to produce the records, may conduct an audit of the books and records of any licensed motor vehicle or snowmobile dealer failing or refusing to produce the records. All books, records, and memoranda which relate to the sale of a motor vehicle or snowmobile shall be retained by the seller for five years.

Source: SL 1985, ch 241, § 11; SL 1987, ch 223, § 11; SL 1997, ch 182, § 2; SL 2004, ch 17, § 84; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-5B-17 Disposition of revenue.

32-5B-17. Disposition of revenue. All revenues received pursuant to §§ 32-5B-1 and 32-5B-20 shall be credited to the state highway fund.

Source: SL 1985, ch 241, § 9; SL 1994, ch 245, § 6.



§ 32-5B-18 "Siblings" defined.

32-5B-18. "Siblings" defined. For the purposes of this chapter, "siblings" include any individuals who are brother and sister by blood, marriage, or adoption.

Source: SL 1986, ch 242, § 22.



§ 32-5B-19 Rental vehicle and leased vehicle defined.

32-5B-19. Rental vehicle and leased vehicle defined. Terms used in this chapter mean:

(1) "Leased vehicle," a motor vehicle which is titled in the name of a leasing company or the individual who is leasing the motor vehicle which is leased for a period of more than twenty-eight days;

(2) "Rental vehicle," a motor vehicle which is titled in the name of a rental company licensed under chapter 10-45 which is rented for twenty-eight days or less; or a trailer which is titled in the name of a rental company licensed under chapter 10-45 and that has an unladen weight of nine thousand pounds or more, that is rented for six months or less, and that is not consecutively rented to the same person for more than one six-month period.
Source: SL 1994, ch 245, § 1; SL 1997, ch 181, § 1; SL 2000, ch 146, § 1.



§ 32-5B-20 Gross receipts tax on vehicle rental--Violation as misdemeanor.

32-5B-20. Gross receipts tax on vehicle rental--Violation as misdemeanor. There is hereby imposed a tax of four and one-half percent upon the gross receipts of any person renting a rental vehicle as defined in § 32-5B-19. This tax applies to all vehicles registered in accordance with § 32-5-6, 32-5-8.1, or 32-5-9. Any rental vehicle not licensed in accordance with § 32-5-6, 32-5-8.1, or 32-5-9 is subject to the motor vehicle excise tax in § 32-5B-1.

The tax imposed by this section is in addition to any tax levied pursuant to chapter 10-45 or 10-46 upon the rental of a rental vehicle. The provisions of chapter 10-45 apply to the administration and enforcement of the tax imposed by this section. The tax imposed by this section is in lieu of the tax levied by § 32-5B-1 on the sales of such motor vehicles. A violation of this section is a Class 1 misdemeanor.

Source: SL 1994, ch 245, § 5; SL 1995, ch 175, § 2; SL 1997, ch 181, § 2; SL 2015, ch 162, § 1.



§ 32-5B-21 Applicability of tax on leased vehicles--Leasing information required.

32-5B-21. Applicability of tax on leased vehicles--Leasing information required. The tax imposed by §§ 32-5B-1, 32-5B-1.1, 32-5B-4(7), and 32-5B-21 to 32-5B-24, inclusive, and calculated in the manner set out in § 32-5B-4 on the sale or use of leased vehicles subject to titling and registration applies to vehicles with a gross vehicle weight ratings of less than sixteen thousand pounds or vehicles defined in subdivision 32-9-3(3), including motorcycles and motorized bicycles. No certificate of title may be issued until the tax is paid.

The county treasurer shall require every applicant for registration of a vehicle subject to tax under §§ 32-5B-1, 32-5B-1.1, 32-5B-4(7), and 32-5B-21 to 32-5B-24, inclusive, to supply information as is deemed necessary as to the date of the lease transaction, the lease price, and other information relative to the lease of the vehicle.

Source: SL 2000, ch 145, § 4; SL 2001, ch 167, § 1; SL 2006, ch 161, § 1.



§ 32-5B-22 No tax refund for early termination of lease.

32-5B-22. No tax refund for early termination of lease. If the lease is terminated prior to the termination date contained in the lease agreement, no refund may be allowed for tax previously paid under §§ 32-5B-1, 32-5B-1.1, 32-5B-4(7), and 32-5B-21 to 32-5B-24, inclusive.

Source: SL 2000, ch 145, § 5.



§ 32-5B-23 Tax on vehicles leased in another state--Credit for tax paid to another state.

32-5B-23. Tax on vehicles leased in another state--Credit for tax paid to another state. Vehicles entering this state under a lease are subject to tax on the date the vehicle enters this state for the remaining lease period. A credit for tax paid on the lease for the lease period at issue where the incidence of the tax was on the lessor, lessee, or both, and the tax was paid by the lessor, lessee, or both, to another state shall be applied to the motor vehicle lease tax due on the lease from the lessor in this state, if the lessor and the lessee remain the same.

Source: SL 2000, ch 145, § 6.



§ 32-5B-24 Tax credit for total loss of leased vehicle.

32-5B-24. Tax credit for total loss of leased vehicle. If the motor vehicle lease tax has been paid on a qualifying lease under §§ 32-5B-1, 32-5B-1.1, 32-5B-4(7), and 32-5B-21 to 32-5B-24, inclusive, and prior to the expiration of the lease, the vehicle subject to the lease is destroyed by means such as fire, accident, or vandalism, to the extent that it constitutes a total loss of the vehicle, a credit for motor vehicle lease tax paid for the period remaining on the previous lease shall be allowed if another vehicle is substituted under the original lease or a new lease is executed with the intent to replace the vehicle subject to the previous lease. To initially qualify for the credit there must be a total loss of the vehicle subject to the previous lease, a new lease must be executed or a vehicle must be substituted under the original lease. To qualify for the credit, the new lease or substituted vehicle under the original lease shall be executed by the same lessor and lessee, for lease of a vehicle of the same or similar make, model, year, and options as the vehicle subject to the previous lease, for the remaining lease period of the previous lease, and for the same lease price. The lease shall contain the same lease terms as the previous lease.

Source: SL 2000, ch 145, § 7.



§ 32-5B-25 Excise taxes on off-road vehicles deposited in general fund.

32-5B-25. Excise taxes on off-road vehicles deposited in general fund. All excise taxes collected on the purchase of an off-road vehicle as provided by § 32-5B-1 shall be deposited in the state general fund.

Source: SL 2016, ch 159, § 7.






Chapter 06 - Dealers' And Manufacturers' Licenses And Permits [Repealed]

CHAPTER 32-6

DEALERS' AND MANUFACTURERS' LICENSES AND PERMITS [REPEALED]

[Repealed by SL 1986, ch 27, § 12; SL 1986, ch 250, § 62]



Chapter 06A - Passenger Vehicle Dealer Franchises [Repealed]

CHAPTER 32-6A

PASSENGER VEHICLE DEALER FRANCHISES [REPEALED]

[Repealed by SL 1986, ch 250, § 63]



Chapter 06B - Regulation Of Vehicle Dealers

§ 32-6B-1 Definition of terms.

32-6B-1. Definition of terms. Terms as used in this chapter mean:

(1) "Administrator," the administrator of the dealer licensing and inspection program of the Department of Revenue;

(2) "Auctioneer," a person who presides over a public auction where following an initial starting price, bids are taken from two or more people until a final bid or price is established for a motor vehicle;

(2A) "Authorized emergency vehicle," any vehicle of a fire department and any ambulance and emergency vehicle of a municipal department or public service corporation that are designated or authorized by the Department of Public Safety or the Department of Health;

(3) "Broker," a person who, for a fee, commission, or other valuable consideration, arranges or offers to arrange a transaction involving the sale or exchange of vehicles, and who is not:

(a) A dealer or a bona fide agent or employee of a dealer;

(b) A representative or a bona fide agent or employee of a manufacturer; or

(c) At any point in the transaction the bona fide owner of the vehicle involved in the transactions;

(3A) "Chassis cab," any incomplete motor vehicle, with a completed occupant compartment, that requires only the addition of cargo carrying, work performing, or load bearing components to perform the vehicle's intended function.

(4) "Community," the franchisee's area of responsibility as stipulated in the franchise. A community has a minimum radius of ten miles around an existing dealership;

(5) "Converter," a person who modifies or installs on previously assembled chassis special bodies or equipment which, when completed, form an integral part of the vehicle and which constitutes a major manufacturing alteration and who may issue a supplemental or secondary statement of origin;

(6) "Demonstration," the noncommercial use of a dealer owned vehicle by any employee of the dealership for any purpose in the ordinary course of business relating to the sale of the vehicle within the trade or market area of the dealership or demonstration by any prospective buyer for a period of three days. The term includes vehicles donated by a dealership to a community or organization and used for a one-day parade or event;

(6A) "Department," the Department of Revenue;

(6B) "Emergency vehicle dealer," any person who converts or manufacturers authorized emergency vehicles and who, for commission or with intent to make a profit or gain, sells, exchanges, rents with option to purchase, offers, or attempts to negotiate a sale or exchange of new, or new and used authorized emergency vehicles, or who is engaged wholly or in part in the business of selling new, or new and used authorized emergency vehicles;

(6C) "Final stage manufacturer dealer," any person who assembles or installs on a previously assembled new motor vehicle chassis cab any special body or equipment that forms an integral part of the motor vehicle, constitutes a major manufacturing alteration, and completes the vehicle;

(7) "Franchise," a written or oral agreement or contract between a franchisor and franchisee which fixes the legal rights and liabilities of the parties to such agreement or contract;

(8) "Franchisee," person who receives vehicles from a franchisor under a franchise and who offers and sells the vehicles to the general public;

(9) "Franchisor," any person engaged in the manufacturing or distribution of vehicles including any person who acts for the franchisor;

(9A) "Good faith," honesty in fact and the observance of reasonable, nondiscriminatory commercial standards of fair dealing in the trade, as defined and interpreted in the Uniform Commercial Code as amended to January 1, 2010;

(10) "In-transit," the noncommercial use of a dealer owned vehicle by any employee of the dealership for travel to and from any service facility, detail shop, repair shop, gas station, car wash, dealer auction, another lot owned by the dealer, a supplemental lot, temporary special events lot, temporary supplemental lot, or any other location to facilitate a dealer trade;

(10A) "Manufacturer," a person who manufactures or assembles vehicles, including motor homes, and who issues the original or first manufacturer's statement of origin. The term, manufacturer, includes a central or principal sales corporation through which it distributes its products to franchised dealers;

(11) "Motor home," a motor vehicle designed as an integral unit to be used as a conveyance upon the public highways and for use as a temporary or recreational dwelling and having at least four of the following permanently installed systems:

(a) Cooking facilities;

(b) Ice box or mechanical refrigerator;

(c) Potable water supply including plumbing and a sink with faucet either self-contained or with connections for an external source, or both;

(d) Self-contained toilet connected to a plumbing system with connection for external water disposal;

(e) Heating or air conditioning system, or both, separate from the vehicle engine or the vehicle electrical system;

(f) A one hundred ten--one hundred fifteen volt alternating current electrical system separate from the vehicle engine electrical system either with its own power supply or with a connection for an external source, or both, or a liquified petroleum system and supply;

(12) "Public auction," a business that is open to the public where South Dakota titled motor vehicles are consigned, displayed, and auctioned to the highest bidder by an auctioneer;

(12A) "Recreational park trailer," a vehicle that is primarily designed to provide temporary living quarters for recreational, camping, or seasonal use and which:

(a) Is built on a single chassis mounted on wheels;

(b) Has a gross trailer area not exceeding four hundred square feet in the setup mode;

(c) Is certified by the manufacturer as complying with American National Standards Institute Standard No. A119.5 in effect on January 1, 2008; and

(d) Has at least a seventeen digit identification number and the manufacturer has designated the vehicle as a recreational park model on the manufacturer statement of origin;

(13) "Sell-it-yourself lot," any space provided to a person for a fee to display that person's boat or vehicle for sale;

(14) "Semitrailer," any vehicle of the trailer type, equipped with a kingpin assembly, designed and used in conjunction with a fifth wheel connecting device on a motor vehicle and constructed so that some part of its weight and that of its load rests upon or is carried by another vehicle;

(15) "Supplemental lot," a physically separate location owned and maintained by a licensed dealer within the same county as the principal place of business;

(16) "Temporary special events lot," a location other than the principal place of business, supplemental lot, or temporary supplemental lot where a licensed trailer dealer, a licensed used car dealer, or a licensed vehicle dealer selling only truck tractors, trailers, or motor homes, or any combination thereof, may conduct business for a period of time not to exceed ten consecutive days for a specific purpose such as fairs, auctions, shopping center sales, or tent sales. A temporary special events lot shall meet all local zoning and building codes for the type of business being conducted;

(17) "Temporary supplemental lot," a location other than the principal place of business or supplemental lot but within the same county as the principal place of business, or within the corporate limits of a municipality which overlaps boundaries of a county, or in an adjoining county, if the adjoining county has no licensed vehicle dealer selling automobiles, pick-ups, or passenger vans and the temporary supplemental lot is no more than ten miles from the principal place of business, where a licensed vehicle dealer or a licensed used vehicle dealer may conduct business for a period of time not to exceed ten consecutive days for a specific purpose such as fairs, auto shows, auctions, shopping center promotions, or tent sales. A temporary supplemental lot shall meet all local zoning and building codes for the type of business being conducted. If a licensed vehicle dealer establishes a temporary supplemental lot in a county with a licensed used vehicle dealer, a licensed used vehicle dealer may establish a temporary supplemental lot in a county with a licensed vehicle dealer. A licensed vehicle dealer may establish, for manufacturer sponsored events, a temporary supplemental lot in an adjoining county that has no like franchised licensed dealer;

(18) "Trailer," any vehicle without motive power designed to be coupled to or drawn by a motor vehicle and constructed so that no part of its weight or that of its load rests upon the towing vehicle;

(19) "Trailer dealer," any person who, for commission or with intent to make a profit or gain, sells, exchanges, rents with option to purchase, offers or attempts to negotiate a sale or exchange of new or used trailers, semitrailers or travel trailers or who is engaged in the business of selling new or used trailers, semitrailers or travel trailers whether or not such vehicles are owned by such person;

(20) "Travel trailer," any trailer or semitrailer which provides as its primary purpose adequate, comfortable, temporary living quarters while on pleasure excursions or while touring for business, professional, educational or recreational purposes;

(21) "Used vehicle dealer," any person who, for commission or with intent to make a profit or gain sells, exchanges, rents with option to purchase, offers or attempts to negotiate a sale or exchange of used vehicles or who is engaged in the business of selling used vehicles;

(22) "Vehicle," any new or used automobile, truck, truck tractor, motorcycle, off-road vehicle, motor home, trailer, semitrailer or travel trailer of the type and kind required to be titled and registered under chapters 32-3 and 32-5, or required to be titled under chapter 32-20 except manufactured homes, mobile homes, mopeds or snowmobiles;

(23) "Vehicle dealer," any person who, for commission or with intent to make a profit or gain, sells, exchanges, rents with option to purchase, offers or attempts to negotiate a sale or exchange of new, or new and used vehicles, or who is engaged wholly or in part in the business of selling new, or new and used vehicles.
Source: SL 1986, ch 250, § 1; SL 1989, ch 256, § 7; SL 1992, ch 212; SL 1997, ch 182, §§ 1, 16, 17; SL 1998, ch 175, § 1; SL 1998, ch 176, § 1; SL 1999, ch 156, § 1; SL 2004, ch 17, § 85; SL 2004, ch 206, § 1; SL 2006, ch 162, § 1; SL 2006, ch 163, § 1; SL 2008, ch 53, § 3; SL 2010, ch 156, § 1, eff. Mar. 9, 2010; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 165, § 1; SL 2013, ch 140, § 1; SL 2014, ch 137, § 2; SL 2015, ch 277 (Ex. Ord. 15-1), § 35, eff. Apr. 20, 2015; SL 2016, ch 159, § 2.



§ 32-6B-2 Principal place of business defined.

32-6B-2. Principal place of business defined. For purposes of this chapter, the term, principal place of business, means an enclosed commercial structure located within the State of South Dakota, easily accessible and open to the public at all reasonable times, with an improved display area immediately adjoining the building that is large enough to display five or more vehicles of the type the dealer is licensed to sell. It is the location at which the business of a vehicle dealer may be lawfully carried on in accordance with all applicable building codes, zoning, and other land use ordinances and in which building the public may contact the vehicle dealer or the dealer's salesperson. It is the location where the books, records, and files necessary to conduct the business of the vehicle dealer are kept and maintained. In no event may rooms in a hotel, motel, apartment house, or any part of any single or multiple unit dwelling house be considered a principal place of business unless the entire ground floor of such facility is devoted principally to and occupied for commercial purposes. Any dealer licensed under this chapter shall maintain and continuously occupy a principal place of business. However, an emergency vehicle dealer is exempt from the requirement of having its principal place of business in South Dakota.

Source: SL 1986, ch 250, § 2; SL 1990, ch 239, § 1; SL 1998, ch 175, § 2.



§ 32-6B-3 Sale on consignment--Contract required--Form.

32-6B-3. Sale on consignment--Contract required--Form. Any dealer or public auction may sell, or offer to sell, new or used vehicles on consignment. For the purposes of this chapter, consignment means the delivery of a vehicle by the owner into the possession of another without transfer of title for the purpose of sale or where there is any condition that the purchaser does not have an absolute obligation to pay for the vehicle or has a right to return the vehicle to the seller. Any dealer or public auction who sells, or offers to sell, South Dakota titled vehicles on consignment shall enter into a contract with the consignor. The department shall prescribe the form of the contract.

Source: SL 1986, ch 250, § 3; SL 1989, ch 257, § 110; SL 1997, ch 182, § 11; SL 2005, ch 163, § 3.



§ 32-6B-3.1 Sale on consignment prohibited for vehicle without statement of origin.

32-6B-3.1. Sale on consignment prohibited for vehicle without statement of origin. No person may sell or offer to sell a motor vehicle, to which a manufacturer's statement of origin has not been transferred, on consignment.

Source: SL 1997, ch 182, § 12.



§ 32-6B-3.2 Odometer reading required for consignment or auction--Violation a misdemeanor.

32-6B-3.2. Odometer reading required for consignment or auction--Violation a misdemeanor. Before a South Dakota titled vehicle may be sold by a consignee or at a public auction pursuant to § 32-6B-3, the consignee or auctioneer shall have in possession an odometer reading certified by the owner of the motor vehicle and a South Dakota title for the motor vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SL 1997, ch 182, § 13; SL 2015, ch 157, § 20.



§ 32-6B-3.3 Consignment or auction of vehicle with lien--Written consent and release by lien holder.

32-6B-3.3. Consignment or auction of vehicle with lien--Written consent and release by lien holder. A consignee or an auctioneer may not sell a motor vehicle that has a certificate of title with a lien on it for less than the full amount of the lien, without the advance written consent of the lien holder. A consignee or an auctioneer may not release the proceeds from the sale of a motor vehicle with a lien on the title until the lien holder signs a release of the lien. A violation of this section is a Class 2 misdemeanor.

Source: SL 1997, ch 182, § 14.



§ 32-6B-3.4 Auction on consignment of vehicle titled in another state--Age of vehicle.

32-6B-3.4. Auction on consignment of vehicle titled in another state--Age of vehicle. Notwithstanding the provisions of subdivision 32-6B-5(4), any titled vehicle, including a vehicle owned by a vehicle dealer who has obtained a permit under the provisions of § 32-6B-5.1 but who is licensed in another state, except a motorcycle, which is not titled in South Dakota and which is at least twenty years old may be sold at a public auction on consignment if the title of the vehicle is issued in the name of the seller. All other provisions of this chapter pertaining to consignment sales or public auctions need to be met.

Source: SL 1998, ch 177, § 1; SL 2011, ch 140, § 1; SL 2014, ch 145, § 3.



§ 32-6B-3.5 Auction on consignment of motorcycle not titled in state--Age of vehicle.

32-6B-3.5. Auction on consignment of motorcycle not titled in state--Age of vehicle. Notwithstanding the provisions of subdivision 32-6B-5(4), any motorcycle, including a motorcycle owned by a dealer who has obtained a permit under the provisions of § 32-6B-5.1 but who is licensed in another state, which is not titled in South Dakota and which is at least thirty years old may be sold at a public auction on consignment if the title of the vehicle is issued in the name of the seller. All other provisions of this chapter pertaining to consignment sales or public auction need to be met.

Source: SL 1998, ch 177, § 2; SL 2011, ch 140, § 2; SL 2014, ch 145, § 4.



§ 32-6B-4 License required--Violation as misdemeanor.

32-6B-4. License required--Violation as misdemeanor. No person may engage in the business, either exclusively or in addition to any other occupation, of selling, offering to sell, or displaying new or used vehicles, without a license as provided in § 32-6B-12. A violation of this section is a Class 2 misdemeanor. Any subsequent violation that occurs within two years from any violation of this section is a Class 1 misdemeanor.

The term, offering to sell, as used in this section, does not mean traditional advertising. However, the term includes the physical presence in this state of a new or used vehicle offered for sale by a person not exempt pursuant to the provisions of § 32-6B-5. For an emergency vehicle dealer, as defined by § 32-6B-1, the term includes the submission of a bid proposal for the sale of a vehicle if the bid proposal is offered in response to a bid request originating in this state.

Source: SL 1986, ch 250, § 4; SL 1990, ch 240, § 1; SL 2000, ch 147, § 1; SL 2011, ch 141, § 1; SL 2014, ch 137, § 5.



§ 32-6B-4.1 Brokering prohibited--Violation as misdemeanor.

32-6B-4.1. Brokering prohibited--Violation as misdemeanor. No person may act as, offer to act as, or hold himself or herself out to be a broker. A violation of this section is a Class 2 misdemeanor.

Source: SL 2000, ch 147, § 2.



§ 32-6B-5 Exemptions from licensing requirements.

32-6B-5. Exemptions from licensing requirements. The following persons are exempt from the licensing requirements of this chapter:

(1) Any employee of any person licensed as a vehicle dealer if engaged in the specific performance of the employee's duties;

(2) Any financial institution chartered or licensed in any other jurisdiction that acquires vehicles as an incident to the financial institution's regular business and sells the vehicles to dealers licensed under this chapter;

(3) Any nonprofit automobile club if selling automobiles twenty years old or older under the provisions of chapter 32-3;

(4) Any person acting as an auctioneer if auctioning South Dakota titled vehicles for a licensed dealer or a person who is exempt from the provisions of this chapter;

(5) Any person engaged in the business of manufacturing or converting new vehicles if selling the vehicles to a licensed dealer holding a franchise from the original manufacturer of the vehicle;

(6) Any person not engaged in the sale of vehicles as a business and is disposing of vehicles used solely for personal use if the vehicles were acquired and used in good faith and not for the purpose of avoiding the provisions of this chapter;

(7) Any person not engaged in the sale of vehicles as a business who operates fleets of vehicles and is disposing of vehicles used in the person's business if the same were acquired and used in good faith and not for the purpose of avoiding the provisions of this chapter;

(8) Any person who sells less than five vehicles in a twelve-month period, unless the person is licensed as a dealer in another state or holds himself or herself out as being in the business of selling vehicles. However, if the vehicles are travel trailers, any person who sells less than three travel trailers in a twelve-month period;

(9) Any public officer while performing the officer's official duties;

(10) Any receiver, trustee, personal representative, guardian, or other person appointed by or acting under the judgment or order of any court;

(11) Any regulated lenders as that term is defined in § 54-3-14, any insurance company authorized to do business in this state, or any financing institution as defined in and licensed pursuant to chapter 54-4 that acquires vehicles as an incident to its regular business;

(12) Any towing agency that acquires and sells a vehicle which has been towed at the request of a private landowner under the provision of chapter 32-36 or at the request of a law enforcement officer, if no vehicle is sold for an amount over one thousand two hundred dollars;

(13) Any vehicle rental and leasing company that sells its used vehicles to dealers licensed under this chapter; and

(14) Any South Dakota nonprofit corporation which gives a donated motor vehicle to a needy family or individual.
Source: SL 1986, ch 250, § 6; SL 1989, ch 262; SL 1990, ch 240, § 2; SL 1990, ch 241, § 1; SL 1993, ch 226, § 1; SL 1994, ch 246; SL 1997, ch 182, § 3; SL 1997, ch 183, §§ 1-4; SL 1998, ch 178, § 1; SL 2000, ch 148, § 1; SL 2001, ch 168, § 2; SL 2002, ch 151, § 1; SL 2004, ch 17, § 86; SL 2006, ch 160, § 2; SL 2008, ch 154, § 1; SL 2009, ch 153, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 140, § 3; SL 2014, ch 145, § 1; SL 2015, ch 163, § 1.



§ 32-6B-5.1 Permit for sale or display of certain trailers, motorcycles, auctioned vehicles, and customized vehicles.

32-6B-5.1. Permit for sale or display of certain trailers, motorcycles, auctioned vehicles, and customized vehicles. A license issued pursuant to this chapter is not necessary in the following conditions:

(1) Any person engaged in the business of manufacturing trailers may display but may not sell any trailers at an event, if the event lasts three or more days and if the person registers with and purchases a permit from the Department of Revenue. If the permit is purchased in advance of the event, the person shall pay a fee of two hundred fifty dollars for a fifteen-day temporary permit. If the permit is purchased at the event, the person shall pay a fee of five hundred dollars for the temporary permit. Any person found to be in violation of the provisions of this subdivision shall be denied a temporary permit for a period of one year from the date of violation;

(2) Any person may sell motorcycles at an event, if the event lasts three or more days and if the person registers and purchases a permit from the Department of Revenue. Before issuance of a permit, the person shall provide proof the person is a licensed dealer in the person's own state and has no outstanding dealer violations. The permit may only be issued if the new motorcycles being sold are not franchised in this state. If the permit is purchased in advance of the event, the person shall pay a fee of two hundred fifty dollars for a fifteen-day temporary permit. If the permit is purchased at the event, the person shall pay a fee of five hundred dollars for the temporary permit. Any person found to be in violation of the provisions of this subdivision shall be denied a temporary permit for a period of one year from the date of violation;

(3) Any person may sell trailers at an event, if the event lasts three or more days and if the person registers and purchases a permit from the Department of Revenue. Before issuance of a permit, the person shall provide proof the person is a licensed dealer in the person's own state and has no outstanding dealer violations. The permit may only be issued if the trailers being sold are not franchised in this state. If the permit is purchased in advance of the event, the person shall pay a fee of two hundred fifty dollars for a fifteen-day temporary permit. Regardless of whether or not there is a franchise in this state, any person may display a trailer at an event. If the permit is purchased at the event, the person shall pay a fee of five hundred dollars for the temporary permit. Any person found to be in violation of the provisions of this subdivision shall be denied a temporary permit for a period of one year from the date of violation;

(4) Any dealer licensed in another state may sell any vehicle or motorcycle that is not titled in South Dakota if the vehicle is at least twenty years old and the motorcycle is at least thirty years old at a public auction on consignment if the title is issued in the name of the dealer and the dealer purchases a permit from the Department of Revenue. Before issuance of a permit, the dealer shall provide proof the dealer is a licensed dealer in the dealer's own state and has no outstanding dealer violations. If the permit is purchased in advance of the auction, the dealer shall pay a fee of two hundred fifty dollars for the permit. If the permit is purchased at or after the auction, the dealer shall pay a fee of five hundred dollars for the temporary permit. Any dealer found to be in violation of the provisions of this subdivision shall be denied a temporary permit for a period of one year from the date of violation; and

(5) Any person engaged in the business of manufacturing or customizing motor vehicles may display and offer limited demonstration but may not sell any motor vehicle at an event, if the event lasts three or more days and if the person registers with and purchases a permit from the Department of Revenue. If the permit is purchased in advance of the event, the person shall pay a fee of two hundred fifty dollars for a fifteen-day temporary permit. If the permit is purchased at the event, the person shall pay a fee of five hundred dollars for the temporary permit. This subdivision does not apply to any customized motorcycle being built for and displayed during a sponsored event where the participants had to qualify through competition. A permit is required if any customized motorcycle is being displayed outside the sponsored event. Any person found to be in violation of the provisions of this subdivision shall be denied a temporary permit for a period of one year from the date of violation.
Source: SL 2014, ch 145, § 2; SL 2017, ch 133, § 1.



§ 32-6B-6 Application required--Contents.

32-6B-6. Application required--Contents. Any person selling vehicles pursuant to the requirements of this chapter shall file with the department, upon forms provided by the department, an application including the following:

(1) The name and address of the applicant;

(2) The name of the firm or copartnership, with the names and addresses of all members, if the applicant is a firm or copartnership;

(3) The name of the corporation or limited liability company, with the names and addresses of the principal officers or members, if the applicant is a corporation or limited liability company;

(4) The exact location of the place of business and, if owned by the applicant, when acquired. If the place of business is leased, a true copy of the lease shall accompany the application;

(5) A certification that the location provides an adequately equipped office and is not the residence of the applicant;

(6) A certification that the location affords sufficient space to adequately store all vehicles offered for sale;

(7) A certification that the location is the place where the applicant keeps and maintains books, records, and files necessary to conduct business, which shall be available at all reasonable hours to inspection by the department;

(8) A consent to allow periodic inspections of the dealership by the department;

(9) A certification that the business of a vehicle dealer is the principal business conducted at the location;

(10) A description of the principal place of business and any supplemental lots;

(11) A statement that the applicant is either franchised by a manufacturer of vehicles, in which case the name of each vehicle that the applicant is franchised to sell shall be included or is a used vehicle dealer;

(12) A list of financial references;

(13) A certification that neither the applicant, nor any other partner, member, officer, or financial supporter, has been convicted of a crime involving vehicle theft or fraud in the last five years;

(14) Such other information as the department may require;

(15) Verification as to the accuracy of the information provided by the applicant;

(16) A certificate that the applicant has obtained a public liability insurance policy of not less than three hundred thousand dollars; and

(17) For any emergency vehicle dealer whose principal place of business is not located in South Dakota, proof the dealer is a licensed dealer in another state and has no outstanding dealer violations.
Source: SL 1986, ch 250, § 7; SL 1990, ch 242, § 1; SL 1998, ch 175, § 3; SL 2014, ch 139, § 5.



§ 32-6B-7 Bond required--Amount--Term--Continuation certificate--Notification of payment or cancellation--Additional bond.

32-6B-7. Bond required--Amount--Term--Continuation certificate--Notification of payment or cancellation--Additional bond. Before any license is issued, the applicant shall deliver to the department a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in the state as surety. The bond shall be for an amount based upon the type of license applied for, as follows:

(1) Vehicle dealer's license--$25,000;

(2) Used vehicle dealer's license--$25,000;

(3) Motorcycle and off-road vehicle dealer's license--$5,000;

(4) Trailer dealer's license--$10,000 for trailers weighing more than three thousand pounds; or

(5) Emergency vehicle dealer's license--$10,000.

The bond shall be to the department and in favor of any customer who suffers any loss that may be occasioned by reason of the failure of title or by reason of any fraudulent misrepresentation or breaches of warranty as to freedom from liens. The bond shall be for the license period. A new bond or a proper continuation certificate shall be delivered to the department at the beginning of each license period. Any surety company that pays a claim against the bond of a licensee shall notify the department, in writing, that it has paid such a claim. Any surety company that cancels the bond of a licensee shall notify the department, in writing, of the cancellation, giving the reason for that cancellation. If a claim is made to the department against the bond, which claim is based upon a final judgment of a court of record of this state, the dealer shall execute an additional bond for the amount necessary to maintain the security at the original level.

Source: SL 1986, ch 250, § 8; SL 1989, ch 256, § 3; SL 1998, ch 175, § 4; SL 2004, ch 207, § 1; SL 2010, ch 156, § 2, eff. Mar. 9, 2010; SL 2016, ch 159, § 3.



§ 32-6B-7.1 Pooling of assets to satisfy bond requirements--Right, title, and interest in state--Termination--Notice of payment of claim--Replenishment of pool.

32-6B-7.1. Pooling of assets to satisfy bond requirements--Right, title, and interest in state--Termination--Notice of payment of claim--Replenishment of pool. Members of any incorporated automobile dealers association may join together for the limited purpose of forming a pool of assets to satisfy the bond requirements of § 32-6B-7. Each pool shall be deposited in escrow or trust with a South Dakota financial institution approved of by the department.

All right, title, and interest in a pool shall be in the state for the benefit of any customer of a participating dealer who suffers any loss caused by the dealer's failure to deliver title, or by fraudulent misrepresentation or by a breach of warranty as to freedom from liens. A pool shall remain the property of the state until the department releases the pool. A pool is not the property of any participating dealer and may not be canceled, assigned, revoked, disbursed, replaced, or allowed to terminate except with department approval. Until a pool has been terminated as provided in this section, no portion of the pool may be assigned for the benefit of creditors, attached, garnished, levied, or executed on, or subject to process issued from any court, except as provided for payment of claims pursuant to this section.

A pool shall continue from year to year and cover for each license period those dealers participating in the pool. The department shall be notified by the escrow agent or trustee of the dealers participating or continuing to participate in a pool prior to the beginning of each license period.

The participating dealers may determine to terminate a pool. Notice of the intent to terminate shall be given to the department at least sixty days prior to the end of a license period. Termination shall be effective four years from the end of the license period notice was received. The escrow agent or trustee, in accordance with this section, shall continue to pay moneys prior to termination to any customer of a participating dealer whose claims arose during any license period prior to notice.

The escrow agent or trustee will notify the department in writing when a claim has been paid from the pool. All claims must be based upon a final judgment of a court of record in this state.

A pool will be established when one hundred thousand dollars of liquid assets are deposited with the escrow agent or trustee. Anytime a pool's balance falls below ninety thousand dollars it shall be replenished by the participating dealers within thirty days. If a pool is not replenished within thirty days, those dealers participating in the pool will be subject to the revocation of their dealer license unless the dealer provides a bond as set forth in § 32-6B-7 within fifteen days. After the notice of termination of a pool is received, notwithstanding any provision to the contrary, any dealer participating in the pool during the license period notice is given is subject to the revocation of their dealer license if the pool's balance falls below ninety thousand dollars and is not replenished within thirty days.

The escrow agent or trustee shall have those powers necessary to pay any claim upon the presentation of a final judgment and order of execution of any court record in this state.

The department may adopt rules pursuant to chapter 1-26 to implement this section.

Source: SL 1989, ch 263.



§ 32-6B-7.2 Increase in dealer bond amount--Implementation.

32-6B-7.2. Increase in dealer bond amount--Implementation. To implement any increase in the amount of a dealer bond, a dealer, upon renewal of a bond or upon annual renewal of a dealer license, whichever comes first, shall deliver to the department an original bond or a bond rider that is issued by the surety company showing the new bond amount.

Source: SL 2004, ch 207, § 5.



§ 32-6B-8 Dealer in new vehicles to maintain repair shop.

32-6B-8. Dealer in new vehicles to maintain repair shop. If an applicant sells or offers to sell new vehicles, the principal place of business shall include a suitable repair shop with space to repair, service, maintain, and recondition one or more vehicles and shall be equipped with ample tools, parts, and accessories.

Source: SL 1986, ch 250, § 9.



§ 32-6B-9 Dealer in new vehicles to give bond to cover warranty obligations--Amount--Exemption.

32-6B-9. Dealer in new vehicles to give bond to cover warranty obligations--Amount--Exemption. No application may be granted nor a license issued to an applicant for the purpose of selling new vehicles under this chapter until the applicant executes a bond with a corporate surety which has been authorized to do business in this state. The surety shall be in the amount of fifty thousand dollars, payable to the Department of Revenue for the use and benefit of any new vehicle purchaser to pay all damages and expenses that may be occasioned from the applicant's failure to fulfill warranty obligations. In no event may the liability of the surety in the aggregate exceed the amount of the bond. However, an applicant is exempt from this bond requirement if he has within the county a repair facility and qualified personnel for the purpose of fulfilling new vehicle warranties.

Source: SL 1986, ch 250, § 10; SL 2004, ch 17, § 87; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-6B-10 Manufacturer's contract or franchise prerequisite to license for dealer in new vehicles.

32-6B-10. Manufacturer's contract or franchise prerequisite to license for dealer in new vehicles. No dealer's license may be issued to a person who desires to sell or offer for sale new vehicles until the applicant furnishes written proof, satisfactory to the department, that the person has a bona fide contract or franchise in effect in this state with the manufacturer of the vehicle the person proposes to deal in. For the purposes of this section, written proof which does not adequately capture the intent of both the applicant and the manufacturer to be bound by the subject franchise or bona fide contract may be deemed insufficient by the department.

Source: SL 1986, ch 250, § 11; SL 2010, ch 156, § 3, eff. Mar. 9, 2010.



§ 32-6B-11 Verification of application by department--Refusal to issue license.

32-6B-11. Verification of application by department--Refusal to issue license. The department shall, in the case of every application for initial licensure, verify the facts set forth in the application. The department may not issue a license to the applicant until it is satisfied that the facts set forth in the application are true. The department may refuse to issue a license upon any of the grounds stated in § 32-6B-41.

Source: SL 1986, ch 250, § 12.



§ 32-6B-12 Classification of licenses--Issuance of license certificate.

32-6B-12. Classification of licenses--Issuance of license certificate. Any dealer's license issued under this chapter shall be of the following classes:

(1) "Vehicle dealer's license," a license that permits the licensee to engage in the business of selling or exchanging new, or new and used, vehicles;

(2) "Used vehicle dealer's license," a license that permits the licensee to engage in the business of selling or exchanging used vehicles only;

(3) "Motorcycle and off-road vehicle dealer's license," a license that permits the licensee to engage in the business of selling or exchanging new or used motorcycles and new or used off-road vehicles only;

(4) "Trailer dealer's license," a license that permits the licensee to engage in the business of selling or exchanging trailers, semitrailers, recreational park trailers, or travel trailers only, new or used;

(5) "Emergency vehicle dealer's license," a license that permits the licensee to engage in the business of selling or exchanging new or used authorized emergency vehicles; or

(6) "Final stage manufacturer dealer's license," a license that permits the licensee to engage in the business of selling or exchanging a previously assembled new motor vehicle chassis cab that has been completed by the final stage manufacturer and to engage in the business of selling or exchanging used motor vehicles.

A license certificate identifying the class of dealership and containing a distinguishing identification number of licensee shall be issued by the department if the application is in compliance with the provisions of this chapter.

Source: SL 1986, ch 250, § 13; SL 1998, ch 175, § 5; SL 2008, ch 53, § 4; SL 2012, ch 165, § 2; SL 2016, ch 159, § 4.



§ 32-6B-12.1 Low-speed vehicle retail sales.

32-6B-12.1. Low-speed vehicle retail sales. Any person engaged in the retail sale of low-speed vehicles shall be licensed as a vehicle dealer or used vehicle dealer.

Source: SL 2008, ch 147, § 7.



§ 32-6B-13 Fees for dealer's licenses--Disposition of fees.

32-6B-13. Fees for dealer's licenses--Disposition of fees. Upon making initial application for a dealer's license, the applicant shall pay a fee to the department. The initial fee required for each type of dealer's license is as follows:

(1) Vehicle dealer's license--$300;

(2) Used vehicle dealer's license--$300;

(3) Motorcycle and off-road vehicle dealer's license--$250;

(4) Trailer dealer's license--$125;

(5) Emergency vehicle dealer's license--$300; or

(6) Final stage manufacturer dealer's license--$300.

All money collected pursuant to this section shall be deposited in the state motor vehicle fund.

Source: SL 1986, ch 250, § 14; SL 1998, ch 175, § 6; SL 2008, ch 155, § 1; SL 2012, ch 165, § 3; SL 2016, ch 159, § 5.



§ 32-6B-14 Multiple year license--Annual review--Renewal notice--Revocation.

32-6B-14. Multiple year license--Annual review--Renewal notice--Revocation. Each license may be issued for a multiple year period. The application for license and all applicable fees are due prior to the issuance of the initial license. All licenses shall be reviewed annually by the department. The department shall mail to the licensee at the last known address a renewal notice. If the licensee is registered on the electronic dealer system, the licensee shall receive the renewal notice by electronic means. The department shall establish by rules promulgated pursuant to chapter 1-26 the review date, if other than October first to December thirty-first, inclusive. If the licensee fails to return the renewal notice or to pay the applicable fees the department shall cancel and revoke the license pursuant to the provisions of §§ 32-6B-43 and 32-6B-44.

Source: SL 1986, ch 250, § 15; SL 1987, ch 215, § 13; SL 1997, ch 182, § 4; SL 2013, ch 141, § 3.



§ 32-6B-15 Renewal application--Fees.

32-6B-15. Renewal application--Fees. A renewal application shall be submitted to the department annually, prior to the expiration of the old license. The applicant shall pay a fee based on the following schedule to the department:

(1) Vehicle dealer's license--$175;

(2) Used vehicle dealer's license--$175;

(3) Motorcycle and off-road vehicle dealer's license--$150;

(4) Trailer dealer's license--$100; or

(5) Emergency vehicle dealer's license--$175.

The renewal application shall contain the same information as required for the initial application in § 32-6B-6. Any application for renewal made after the expiration date shall be accompanied by a fee in the amount of the initial license fee as established in § 32-6B-13.

Source: SL 1986, ch 250, § 16; SL 1998, ch 175, § 7; SL 2008, ch 155, § 2; SL 2016, ch 159, § 6.



§ 32-6B-16 Modification of license certificate--Display of license.

32-6B-16. Modification of license certificate--Display of license. Any license certificate issued by the department may be modified by indorsement to show a change in the name of the licensee, provided the majority ownership interest of the license has not changed or the name of the person appearing as franchisee on the sales and service agreement has not changed. Modification of a license certificate to show a change as provided does not require initial licensure or reissuance of dealer license plates. Every person licensed as a vehicle dealer shall display his license in a conspicuous place at his principal place of business.

Source: SL 1986, ch 250, § 17.



§ 32-6B-17 Separate license for each county in which applicant maintains principal place of business.

32-6B-17. Separate license for each county in which applicant maintains principal place of business. If the applicant sets up a principal place of business in more than one county of this state, the applicant shall secure a separate license for each county. However, a vehicle dealer or used vehicle dealer who sells or displays, at a public auction on consignment, a vehicle that is twenty model years or older or an emergency vehicle dealer is not required to secure a separate license for each county if the licensee has otherwise complied with this chapter. No license for any additional county may be issued until the department is furnished with proof that the applicant has a principal place of business in such county and has otherwise complied with this chapter.

Source: SL 1986, ch 250, § 18; SL 1998, ch 175, § 8; SL 2016, ch 162, § 1.



§ 32-6B-18 Permission to change principal place of business within county.

32-6B-18. Permission to change principal place of business within county. If the licensee desires to move from the principal place of business occupied at the time the license was granted to a new location within the county, he shall secure written permission from the department to do so. The licensee is required to furnish proof to the department that the new location constitutes a principal place of business as defined in § 32-6B-2.

Source: SL 1986, ch 250, § 19.



§ 32-6B-19 Supplemental licenses for supplemental lots within county--Exemptions.

32-6B-19. Supplemental licenses for supplemental lots within county--Exemptions. Any person licensed under this chapter, who sells vehicles at locations other than the principal place of business, shall obtain a supplemental license for each auxiliary or supplemental lot not contiguous to the location for which the original license is issued. If the license is granted, the licensee may be permitted to use unimproved lots and premises for sale, storage, and display of vehicles. Supplemental lots and premises shall be located within the county of the principal place of business of the applicant and shall meet local zoning codes or ordinances. No supplemental license is required for display of vehicles within the corporate limits of a municipality where the vehicle dealer is licensed or if one or more licensed vehicle dealers wish to display their vehicles on a temporary supplemental lot as defined in § 32-6B-1.

Source: SL 1986, ch 250, § 20; SL 2007, ch 176, § 1.



§ 32-6B-20 Books, records, and files to be kept--Inspection.

32-6B-20. Books, records, and files to be kept--Inspection. Each dealer licensed under the provisions of this chapter, shall keep books, records, or files, in such form as prescribed or approved by the department, including the following:

(1) A record of the purchase, sale, or exchange, of any vehicle;

(2) A description of each vehicle purchased, sold, or exchanged, together with the name and address of the owner or other person from whom the vehicle was purchased or received and to whom it was sold or delivered. The description shall include the vehicle identification number, manufacturer's make and model, and odometer mileage; and

(3) A certificate of title from the previous owner of any vehicle not purchased from the manufacturer, from the time the vehicle is delivered to the dealer until it has been disposed of by the dealer.

The books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the secretary of revenue.

Source: SL 1986, ch 250, § 21; SL 1996, ch 196; SL 2005, ch 159, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-6B-20.1 Certificate kept at another dealership or at lending institution--Requirements--Notice.

32-6B-20.1. Certificate kept at another dealership or at lending institution--Requirements--Notice. A dealer is not required to keep a certificate of title for any vehicle with a manufacturer's weight of sixteen thousand pounds or greater if a copy of the front and back of the certificate of title which has been assigned to the dealer is kept at the location where the vehicle is being offered for sale and the original certificate of title for the vehicle is kept at another South Dakota dealership owned by the same dealer or kept by a lending institution.

Prior to keeping any certificate of title at another dealership or at a lending institution, the dealer shall notify the department in writing where the certificate of title is to be kept.

Source: SL 2005, ch 159, § 2.



§ 32-6B-20.2 Offer to sell, sale, or exchange of vehicle without certificate of title allowed under specified circumstances.

32-6B-20.2. Offer to sell, sale, or exchange of vehicle without certificate of title allowed under specified circumstances. A dealer may offer for sale, sell, or exchange a vehicle without a certificate of title if the dealer complies with the following applicable provisions:

(1) The dealer has a record of purchase, sale, or exchange of a vehicle to include the satisfaction of any outstanding liens or encumbrances and a secured power of attorney;

(2) If the vehicle is encumbered by a lien noted on the title, the dealer shows that payment has been tendered to the lienholder for the amount of the lien, except a lien that is the result of dealer inventory financing; or

(3) If the dealer is required by law to obtain title prior to offering the vehicle for sale and the dealer has applied for title through the electronic on-line title system and has submitted the documents to the department.

This section does not relieve a dealer from the provisions of § 32-3-7.

Source: SL 2005, ch 159, § 3.



§ 32-6B-20.3 Agreement that dealer will satisfy lien by paying lienholder--Trade of vehicle or consignment agreement--Theft.

32-6B-20.3. Agreement that dealer will satisfy lien by paying lienholder--Trade of vehicle or consignment agreement--Theft. If a person trades in a vehicle to a dealer or enters into a consignment agreement with a dealer whereby the dealer will sell the vehicle and the vehicle has a lien noted on the title, the dealer and person may agree that the dealer shall satisfy the lien amount by paying the lienholder who is noted on the title. Failure to satisfy a lien pursuant to this section constitutes theft pursuant to chapter 22-30A. The degree of theft is determined by the amount of the unsatisfied lien. Multiple violations of this section occurring within any thirty-day period may be aggregated in amount to determine the degree of theft.

Source: SL 2005, ch 159, § 4.



§ 32-6B-20.4 Time period to satisfy lien after receipt of funds--Offering vehicle for sale prior to tender to lienholder.

32-6B-20.4. Time period to satisfy lien after receipt of funds--Offering vehicle for sale prior to tender to lienholder. If a dealer enters into an agreement pursuant to § 32-6B-20.3, the dealer shall satisfy the lien within ten business days after the receipt of funds. No dealer may offer the vehicle for sale until payment has been tendered to the lienholder, except on a consigned vehicle, whereby the dealer shall comply with the terms of the consignment agreement.

Source: SL 2005, ch 159, § 5.



§ 32-6B-21 Issuance of dealer plates--Numbering--Fees--Return of plates--Misdemeanor.

32-6B-21. Issuance of dealer plates--Numbering--Fees--Return of plates--Misdemeanor. The department shall issue metal numerical license plates to licensed dealers upon application and payment of a one hundred one dollar yearly fee to be paid at the time of the annual review date for each set desired. The fees shall be distributed in the manner specified in §§ 32-11-2 and 32-11-4.1 to 32-11-9, inclusive. The license plates shall be numbered consecutively and shall bear as a prefix the number 77. The plates may be issued for a multiple year period. If a dealer's license is revoked or canceled or the dealer goes out of business the 77 plates shall be returned to the department. If any person operates a motor vehicle with 77 plates after the dealer license is revoked or canceled or after the dealer goes out of business, or if the person refuses to return the plates, the person is guilty of a Class 2 misdemeanor.

Source: SL 1986, ch 250, § 22; SL 1997, ch 182, § 5; SL 1999, ch 59, § 9; SL 2011, ch 139, § 6; SL 2011, ch 139, § 16, eff. July 1, 2013; SL 2015, ch 165, § 17, eff. Apr. 1, 2015.



§ 32-6B-21.1 Mailing fees.

32-6B-21.1. Mailing fees. In addition to the license plate and decal fees assessed in §§ 32-6B-21, 32-6B-22.1, 32-6B-23, and 32-6B-36.3, the department shall collect from the dealer one dollar per decal or set of decals or five dollars per license plate or set of plates if a decal or plate is sent to the dealer through the mail. If the dealer requests that the decal or plate be express mailed, the dealer shall pay the actual costs of postage and handling.

Source: SL 2010, ch 157, § 1.



§ 32-6B-22 Use of dealer plates--Transfer of plates--Violation as misdemeanor.

32-6B-22. Use of dealer plates--Transfer of plates--Violation as misdemeanor. Any new vehicle or used vehicle owned by a licensed dealer, bearing a dealer's "77" license plate issued pursuant to § 32-6B-21, may be driven on the streets and highways of this state for any purpose. However, the dealer "77" license plate may not be used on vehicles used for lease or hire or as wreckers or service trucks. The dealer "77" license plate is transferable by the dealer from one vehicle owned by the dealer to another vehicle owned by the dealer. A violation of this section is a Class 1 misdemeanor.

Source: SL 1986, ch 250, § 23; SL 1995, ch 176.



§ 32-6B-22.1 Commercial motor vehicles licensed to dealers--Dealer 88 license plates--Return of plates--Violation as misdemeanor.

32-6B-22.1. Commercial motor vehicles licensed to dealers--Dealer 88 license plates--Return of plates--Violation as misdemeanor. The department shall issue metal numerical license plates to licensed vehicle dealers upon application and payment of the gross weight tonnage fees pursuant to § 32-9-15 at the time of annual renewal for each set desired. The license plates shall be numbered consecutively and shall bear as a prefix the number 88. If a dealer's license is revoked or canceled or the dealer goes out of business, the 88 plates shall be returned to the department. If any motor vehicle is operated with 88 plates after the dealer license is revoked or canceled or after the dealer goes out of business, or if the dealer refuses to return the plates, the dealer is guilty of a Class 2 misdemeanor.

Source: SL 2004, ch 208, § 1.



§ 32-6B-22.2 Use of dealer 88 license plates_Transfer of plates.

32-6B-22.2. Use of dealer 88 license plates_Transfer of plates. Any vehicle owned by a licensed new or used vehicle dealer that is being used to transport any inventory replacement vehicle bearing an 88 license plate issued pursuant to § 32-6B-22.1 may be operated on the streets and highways of this state as a motor carrier if the provisions of this section are met. The dealer 88 license plate is transferable by the dealer from one vehicle owned by the dealer to another vehicle owned by the dealer. However, no dealer 88 license plate may be used on a vehicle for lease or hire, or on a wrecker or service truck.

Source: SL 2004, ch 208, § 2.



§ 32-6B-23 Issuance of motorcycle dealer and trailer dealer plates--Numbering--Display and use--Fees.

32-6B-23. Issuance of motorcycle dealer and trailer dealer plates--Numbering--Display and use--Fees. The department shall issue to any motorcycle dealer and trailer dealer licensed pursuant to this chapter metal number plates bearing a prefix of the letter "D" and containing a distinguishing identification number of the licensee. The dealer shall make application to the department for the plates and pay a fee of twenty-four dollars for each plate. One license plate shall be displayed on the rear of any motorcycle, or trailer, semitrailer, or travel trailer, owned by the dealer while traveling on a public highway. Any vehicle owned by the licensed dealer and bearing the dealers' metal plate may be operated on the streets and highways of this state for any purpose, including demonstration by a prospective buyer. All money collected pursuant to this section shall be distributed in the manner specified in § 32-11-2 and §§ 32-11-4.1 to 32-11-9, inclusive.

Source: SL 1986, ch 250, § 24; SL 1996, ch 197, § 1; SL 2011, ch 139, § 7; SL 2011, ch 139, § 17, eff. July 1, 2013; SL 2015, ch 165, § 18, eff. Apr. 1, 2015.



§ 32-6B-24 Repossession of dealer plates.

32-6B-24. Repossession of dealer plates. Any dealers' metal plates issued pursuant to § 32-6B-21 or 32-6B-23, remain the property of the state and may be repossessed by the state in the event of a violation of any of the provisions of this chapter.

Source: SL 1986, ch 250, § 25.



§ 32-6B-25 Use of vehicles bearing dealer's demonstration or in-transit permits--Time limitation--Issuance of permits for unauthorized purposes prohibited--Violation as misdemeanor.

32-6B-25. Use of vehicles bearing dealer's demonstration or in-transit permits--Time limitation--Issuance of permits for unauthorized purposes prohibited--Violation as misdemeanor. Any new or used vehicle owned by a licensed dealer, bearing dealers' demonstration or in-transit permits, may be driven upon the streets and highways of this state for demonstration or in-transit purposes and for travel to and from a service facility, such as a repair shop, detail shop, gas station, or car wash. Such vehicles may be driven upon the streets and highways for demonstration purposes by any prospective buyer for a period of three days. No dealer nor any dealer's representative may issue a dealers' demonstration or in-transit permit to any vehicle for any other purpose. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 250, § 26; SL 1990, ch 243; SL 2006, ch 163, § 2.



§ 32-6B-26 Temporary license permit--Provision by dealer.

32-6B-26. Temporary license permit--Provision by dealer. In the case of a vehicle which is sold by a licensed dealer, the dealer may provide a temporary forty-five day license permit. The permit authorizes the operation of the vehicle upon the highways of this state for a period of forty-five days after the date of sale or until the time the purchaser receives his regular license plates from the county treasurer, whichever comes first.

Source: SL 1986, ch 250, § 27; SL 1990, ch 228, § 4; SL 2015, ch 156, § 12.



§ 32-6B-27 Location of temporary license permit.

32-6B-27. Location of temporary license permit. A temporary forty-five day license permit shall be affixed to the inside windows, to the front at the lower right-hand corner of the windshield, and to the rear on the lower left-hand corner of the rear window or to the lower rear portion of the left rear window. In the case of motorcycles or trailers, the permit shall be affixed in the manner provided for metal number plates.

Source: SL 1986, ch 250, § 28; SL 1990, ch 228, § 5; SL 2015, ch 156, § 13.



§ 32-6B-28 Time for application for registration by owner--Inspection of documents by law enforcement officer.

32-6B-28. Time for application for registration by owner--Inspection of documents by law enforcement officer. The owner of a vehicle described in § 32-6B-26, shall within forty-five days after the date of purchase, apply to the county treasurer of the owner's county of residence for registration and shall possess a bill of sale, or duplicate thereof, or a properly assigned registration card, which is subject at all times to inspection by a law enforcement officer.

Source: SL 1986, ch 250, § 29; SL 1990, ch 228, § 6; SL 2015, ch 156, § 14.



§ 32-6B-29 Restrictions on dealer use of temporary license permits--Renewal prohibited--Violation as misdemeanor.

32-6B-29. Restrictions on dealer use of temporary license permits--Renewal prohibited--Violation as misdemeanor. No dealer may use the temporary license permits provided for pursuant to the provisions of § 32-6B-26, upon any vehicle owned by the dealer or for any purpose other than for vehicles sold by the dealer. No person may renew the temporary license permit. A violation of this section is a Class 1 misdemeanor.

Source: SL 1986, ch 250, § 30; SL 1990, ch 228, § 7; SL 2015, ch 156, § 15; SL 2015, ch 159, § 2.



§ 32-6B-30 Design of dealers' demonstration, in-transit and temporary license permits--Information required--Source of permits.

32-6B-30. Design of dealers' demonstration, in-transit and temporary license permits--Information required--Source of permits. The department shall prescribe, by rule, the size, color, material, and design of dealers' demonstration, in-transit, and temporary forty-five day license permits to be used by dealers licensed under this chapter. Every temporary forty-five day license permit, or dealers' demonstration, or in-transit permit, authorized by this chapter shall show the dealer's license number, which shall be of the dimensions prescribed by the department and shall have a space in which the dealer shall enter in ink the date upon which the vehicle was delivered to the purchaser and other information as the department considers necessary. Any dealer may obtain his required supply of dealers' demonstration or in-transit permits from his own source, but the permit shall conform to the requirements of the department.

Source: SL 1986, ch 250, § 31; SL 1990, ch 228, § 8; SL 2015, ch 156, § 16.



§ 32-6B-31 to 32-6B-33. Repealed.

32-6B-31 to 32-6B-33. Repealed by SL 2013, ch 142, §§ 2 to 4.



§ 32-6B-34 Dealer's car auction agency--Defined--Applicability of chapter--Additional provisions.

32-6B-34. Dealer's car auction agency--Defined--Applicability of chapter--Additional provisions. For the purposes of §§ 32-6B-35 to 32-6B-37, inclusive, a dealer's car auction agency includes any person, firm, limited liability company, corporation, or association engaged in an auction, as defined by chapter 59-8, of vehicles. The sales shall involve only vehicles owned by dealers and sold to dealers. The provisions of this chapter apply to dealers' car auction agencies and the license issued is subject to the additional provisions set forth in §§ 32-6B-35 to 32-6B-37, inclusive.

Source: SL 1986, ch 250, § 35; SL 1994, ch 351, § 54.



§ 32-6B-35 Dealer's car auction agency--Bond requirements--Dealer's right of action--Liability of surety.

32-6B-35. Dealer's car auction agency--Bond requirements--Dealer's right of action--Liability of surety. Each auction agency shall, before conducting any auction sale, file with the department, a bond in the amount of fifty thousand dollars to the State of South Dakota, with a corporate surety authorized to do business in this state, and conditioned to pay all losses, damages, and expenses of any dealer which may be experienced by the failure of the title to or by any fraud, misrepresentation, or breaches of warranty as to freedom from liens of any vehicle which is sold by such agency. Each auction agency shall keep the bond in effect at all times, and any dealer damaged by the breach thereof shall have a right of action in his own name. The aggregate liability of the surety for all breaches of the conditions of the bond may not exceed the amount of such bond.

Source: SL 1986, ch 250, § 36.



§ 32-6B-35.1 Dealer's car auction agency--Announcement at sale when title denotes any brand or damage--Return of vehicle.

32-6B-35.1. Dealer's car auction agency--Announcement at sale when title denotes any brand or damage--Return of vehicle. If any motor vehicle has a title that has been marked by this state or another state or jurisdiction denoting any brand or damage and that motor vehicle is offered for sale by a dealer's car auction agency, the auction agency shall announce at the time of the sale that such brand or damage notation is listed on the title. If the auction agency fails to comply with this section, the purchaser of the motor vehicle may return the motor vehicle to the auction agency within ten days after receiving the title, and the auction agency shall make a full refund to the purchaser.

Source: SL 2004, ch 209, § 1.



§ 32-6B-36 Dealer's car auction agency--Vehicles acceptable for sale--Permitted purchasers--Unauthorized sale a misdemeanor.

32-6B-36. Dealer's car auction agency--Vehicles acceptable for sale--Permitted purchasers--Unauthorized sale a misdemeanor. Any auction agency operating under the provisions of this chapter may accept for sale at its option vehicles which are owned by vehicle dealers regularly licensed in either this or some other state, or by the following entities if the vehicle is owned and titled by the entity and acquired incident to its regular business:

(1) Any regulated lender as defined in § 54-3-14 or any financing institution licensed pursuant to chapter 54-4;

(2) Any financial institution chartered or licensed in any other jurisdiction. However, such entity is not required to have a title in its name if the entity provides a title in the name of the customer and documentation as required by the department to substantiate a repossession transaction; or

(3) Any insurance company authorized to do business in either this state or some other state.

An auction agency may also accept from any manufacturer any vehicle that is owned by the manufacturer and that has a manufacturer's certificate of origin or a valid title. Any vehicle with a manufacturer's certificate of origin sold for a manufacturer may only be offered to the manufacturer's franchised dealers with the same line vehicle make.

Any vehicle dealer, regularly licensed by this or some other state, may purchase any vehicle from an auction agency, except as otherwise prohibited by this section. Any auction agency that accepts for sale any vehicle not authorized by this section is guilty of a Class 1 misdemeanor.

Source: SL 1986, ch 250, § 37; SL 1997, ch 184, § 1; SL 2001, ch 168, § 1; SL 2007, ch 177, § 1; SL 2015, ch 157, § 21.



§ 32-6B-36.1 Sale of government owned vehicles by auction agency.

32-6B-36.1. Sale of government owned vehicles by auction agency. Notwithstanding §§ 32-6B-34 and 32-6B-36, any auction agency may accept for sale at its option vehicles which are owned by any governmental entity, and any member of the public may purchase those vehicles. Any sale held pursuant to this section may not be held on the same day as a sale held pursuant to §§ 32-6B-34 and 32-6B-36.

Source: SL 1997, ch 185, § 1.



§ 32-6B-36.2 Repealed.

32-6B-36.2. Repealed by SL 2002, ch 152, § 3.



§ 32-6B-36.3 Issuance of auction agency plates--Numbering--Fees--Return of plates--Misdemeanor.

32-6B-36.3. Issuance of auction agency plates--Numbering--Fees--Return of plates--Misdemeanor. The department shall issue metal numerical license plates to an auction agency upon application and payment of a one hundred one dollar yearly fee to be paid at the time of the annual review date for each set desired. Such fees shall be distributed in the manner specified in §§ 32-11-2 and 32-11-4.1 to 32-11-9, inclusive. The license plates shall be numbered consecutively and shall bear as a prefix the number "99." The plates may be issued for a multiple year period. If an auction agency's license is revoked or canceled or the auction agency goes out of business, the "99" plates shall be returned to the department. If any person operates a motor vehicle with "99" plates after the auction agency's license is revoked or canceled or after the auction agency goes out of business, or if the person refuses to return the plates, the person is guilty of a Class 2 misdemeanor.

Source: SL 2002, ch 152, § 1; SL 2003, ch 167, § 1; SL 2011, ch 139, § 8; SL 2011, ch 139, § 18, eff. July 1, 2013; SL 2015, ch 165, § 19, eff. Apr. 1, 2015.



§ 32-6B-36.4 Use of agency plates--Transfer of plates--Violation as misdemeanor.

32-6B-36.4. Use of agency plates--Transfer of plates--Violation as misdemeanor. Any vehicle being transported to or from the auction agency's place of business bearing a "99" license plate issued pursuant to § 32-6B-36.3 may be driven on the streets and highways of this state for the purpose of transporting a vehicle that will be sold or has been sold by the auction agency. The "99" license plate is transferable by the auction agency from one vehicle to another vehicle for transporting purposes. A violation of this section is a Class 2 misdemeanor.

Source: SL 2002, ch 152, § 2.



§ 32-6B-37 Dealer's car auction agency--Records required.

32-6B-37. Dealer's car auction agency--Records required. Every auction agency shall keep such books, records, and files as prescribed by the department. A record shall be kept of every vehicle offered for sale by or through the agency, including the serial or identification numbers, odometer information, and a description of the vehicle and the name, address, and license number of the vehicle dealer who owns the vehicle. If the vehicle is sold, the name, address, and license number of the vehicle dealer purchasing the vehicle and the price for which it is sold shall be recorded and maintained.

Source: SL 1986, ch 250, § 38; SL 1991, ch 244.



§ 32-6B-37.1 Public auction to keep records--Inspection by dealer appointed inspectors.

32-6B-37.1. Public auction to keep records--Inspection by dealer appointed inspectors. Every public auction shall keep such books, records, and files as prescribed by the department. A record shall be kept of every vehicle offered for sale by or through the public auction, including the serial or vehicle identification number and a description of the vehicle and the name and address of the motor vehicle owner. If the vehicle is sold, the name and address of the person purchasing the motor vehicle and the price for which it is sold shall be recorded and maintained. Dealer inspectors appointed pursuant to § 32-6B-38 may inspect the books, records, or files required by the department or this section.

Source: SL 1997, ch 182, § 15.



§ 32-6B-38 Appointment of inspectors--Entry authorized--Complaints.

32-6B-38. Appointment of inspectors--Entry authorized--Complaints. The department may appoint dealer inspectors to enforce the provisions of this chapter. The inspectors may enter both publicly owned and privately owned property and sign complaints against persons found in violation of this chapter.

Source: SL 1986, ch 250, § 39.



§ 32-6B-39 Investigation of dealers--Authorized.

32-6B-39. Investigation of dealers--Authorized. The department may investigate any dealer licensed under this chapter for the purpose of ascertaining any violation of this chapter or chapters 32-3 to 32-5, inclusive. The investigation shall include an inspection of the principal place of business, supplemental lots, and any books, records, or files required by the department. An examination of titles and vehicles owned or offered for sale by the dealer shall also be conducted.

Source: SL 1986, ch 250, § 40; SL 2005, ch 160, § 1.



§ 32-6B-40 Repealed.

32-6B-40. Repealed by SL 2005, ch 162, § 8.



§ 32-6B-41 Grounds for denial of license or application of provisions of §§ 32-6B-41.1 to 32-6B-41.6, inclusive.

32-6B-41. Grounds for denial of license or application of provisions of §§ 32-6B-41.1 to 32-6B-41.6, inclusive. The department may deny any application or apply the provisions of §§ 32-6B-41.1 to 32-6B-41.6, inclusive, on any license issued under the provisions of this chapter, for any of the following:

(1) Commission of fraud or willful misrepresentation in the application for or in obtaining a license;

(2) Conviction of a felony involving vehicle theft or odometer fraud in the last five years;

(3) A violation of any law of this state which relates to dealing in vehicles;

(4) Failure to comply with any administrative rule promulgated by the department;

(5) Perpetration of a fraud upon any person as a result of dealing in vehicles;

(6) Failure to apply for transfers of title as required in chapter 32-3;

(7) Failure to allow department inspections, including initial and annual inspections, complaint investigations, and necessary follow-up inspections;

(8) Misrepresentation through false, deceptive, or misleading statements with regard to the sale or financing of vehicles which a dealer has, or causes to have, advertised, printed, displayed, published, distributed, broadcast, televised, or made in any manner with regard to the sale or financing of vehicles;

(9) Refusal to comply with a licensee's responsibility under the terms of the new vehicle warranty issued by its respective manufacturer, unless such refusal is at the direction of the manufacturer;

(10) Failure to comply with the terms of any bona fide written, executed agreement pursuant to the sale of a vehicle;

(11) Inability to obtain or renew surety bond or to participate in a dealer asset pool;

(12) Failure to maintain and continuously occupy a principal place of business; or

(13) Failure to obtain or renew a public liability insurance policy of not less than three hundred thousand dollars, if the dealer has been given thirty days written notice to comply.
Source: SL 1986, ch 250, § 42; SL 1989, ch 256, § 5; SL 1990, ch 239, § 3; SL 1990, ch 242, § 2; SL 1991, ch 245; SL 2005, ch 162, § 7.



§ 32-6B-41.1 Cease and desist order for specified violations--Period of effectiveness.

32-6B-41.1. Cease and desist order for specified violations--Period of effectiveness. In addition to any other remedy provided by law, the secretary of revenue may issue an order directing a vehicle dealer to cease and desist from engaging in any act or practice enumerated in § 32-6B-41. A cease and desist order issued pursuant to this section is effective for a period of two years.

Source: SL 2005, ch 162, § 1; SL 2008, ch 156, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-6B-41.2 Hearing on question of whether violations occurred--Procedures.

32-6B-41.2. Hearing on question of whether violations occurred--Procedures. Within twenty days after service of the order to cease and desist, the vehicle dealer may request a hearing in writing on the question of whether acts or practices in violation of this title have occurred. Any hearing shall be conducted pursuant to, and judicial review shall be available as provided by, chapter 1-26.

Source: SL 2005, ch 162, § 2.



§ 32-6B-41.3 Finality of cease and desist order.

32-6B-41.3. Finality of cease and desist order. A cease and desist order pursuant to § 32-6B-41.1 becomes final upon expiration of the time allowed for appeals from the secretary's order if no appeal is taken, or, if an appeal is taken, upon final decision of the court if the court affirms the secretary's order or dismisses the appeal.

Source: SL 2005, ch 162, § 3.



§ 32-6B-41.4 Order to pay fine or suspend or revoke license upon failure to comply with cease and desist order--Deposit of monetary penalties.

32-6B-41.4. Order to pay fine or suspend or revoke license upon failure to comply with cease and desist order--Deposit of monetary penalties. If a dealer fails to comply with a cease and desist order issued pursuant to § 32-6B-41.1, the secretary may issue an order which:

(1) Imposes a monetary penalty on the dealer of five hundred dollars for each violation of the cease and desist order;

(2) Suspends dealer's license for not more than thirty days; or

(3) Revokes the dealer's license.

All monetary penalties collected pursuant to this section shall be deposited into the state motor vehicle fund.

Source: SL 2005, ch 162, § 4.



§ 32-6B-41.5 Hearing to contest order to pay fine or suspend or revoke license--Procedures.

32-6B-41.5. Hearing to contest order to pay fine or suspend or revoke license--Procedures. A dealer may request a hearing to contest an order issued pursuant to § 32-6B-41.4. The request shall be submitted to the secretary in writing within twenty days after service of the order. Any hearing shall be conducted pursuant to, and judicial review shall be available as provided by, chapter 1-26.

Source: SL 2005, ch 162, § 5.



§ 32-6B-41.6 Finality of order to pay fine or suspend or revoke license.

32-6B-41.6. Finality of order to pay fine or suspend or revoke license. An order issued pursuant to § 32-6B-41.4 becomes final upon expiration of the time allowed for appeals from the secretary's order, if no appeal is taken, or, if an appeal is taken, upon final decision of the court if the court affirms the secretary's order or dismisses the appeal.

Source: SL 2005, ch 162, § 6.



§ 32-6B-42 Notification of surety of license denial, suspension or revocation.

32-6B-42. Notification of surety of license denial, suspension or revocation. The department shall upon denial, suspension, or revocation of any license, notify the surety company of the licensee, in writing, that the license has been denied, suspended, or revoked and shall state the reason for such denial, suspension, or revocation.

Source: SL 1986, ch 250, § 43.



§ 32-6B-43 , 32-6B-44. Repealed.

32-6B-43, 32-6B-44. Repealed by SL 2005, ch 162, §§ 9, 10.



§ 32-6B-45 Good cause required for franchisor termination, cancellation, nonrenewal, or change in competitive circumstances.

32-6B-45. Good cause required for franchisor termination, cancellation, nonrenewal, or change in competitive circumstances. No franchisor may, directly or through an officer, agent, or employee, terminate, cancel, fail to renew, or substantially change the competitive circumstances of a vehicle dealership agreement without good cause. For the purposes of this section, good cause means failure by a vehicle dealer to substantially comply with essential and reasonable requirements imposed upon the vehicle dealer by the vehicle dealership agreement, if the requirements are not different from those requirements imposed on other similarly situated vehicle dealers by their terms. In addition, good cause exists if:

(1) Without the consent of the vehicle manufacturer, the vehicle dealer has transferred an interest in the vehicle dealership, there has been a withdrawal from the dealership of an individual proprietor, partner, major shareholder, or the manager of the dealership, or there has been a substantial reduction in interest of a partner or major stockholder;

(2) The vehicle dealer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within thirty days after the filing, there has been a closeout or sale of a substantial part of the dealer's assets related to the vehicle business, or there has been a commencement of dissolution or liquidation of the dealer;

(3) There has been a change, without the prior written approval of the manufacturer, in the location of the dealer's principal place of business under the dealership agreement;

(4) The vehicle dealer has defaulted under a security agreement between the dealer and the vehicle manufacturer or there has been a revocation or discontinuance of a guarantee of the dealer's present or future obligations to the vehicle manufacturer;

(5) The vehicle dealer has failed to operate in the normal course of business for seven consecutive days or has otherwise abandoned the business;

(6) The vehicle dealer has pleaded guilty to or has been convicted of a felony affecting the relationship between the dealer and the manufacturer;

(7) The dealer has engaged in conduct which is injurious or detrimental to the dealer's customers or to the public welfare; or

(8) The vehicle dealer, after receiving notice from the manufacturer of its requirements for reasonable market penetration based on the manufacturer's experience in other comparable marketing areas, consistently fails to meet the manufacturer's market penetration requirements.

A vehicle manufacturer shall provide a vehicle dealer at least ninety days prior written notice of termination, cancellation, or nonrenewal of the dealership agreement. The notice shall state all reasons constituting good cause for the action and shall provide that the dealer has sixty days in which to cure any claimed deficiency. If the deficiency is rectified within sixty days, the notice is void. The notice and right to cure provisions under this section do not apply if the reason for termination, cancellation, or nonrenewal is for any reason set forth in subdivisions (1) to (7), inclusive.

Source: SL 1986, ch 250, § 46; SL 2010, ch 156, § 5, eff. Mar. 9, 2010.



§ 32-6B-46 Repealed.

32-6B-46. Repealed by SL 2010, ch 156, § 6, eff. Mar. 9, 2010.



§ 32-6B-47 When franchisor may establish additional vehicle dealership for same line-make-- Hearing.

32-6B-47. When franchisor may establish additional vehicle dealership for same line-make--Hearing. No franchisor may enter into a franchise for the purpose of establishing an additional vehicle dealership in any community in which the same line-make is currently represented, unless the franchisor has first established in a hearing held under the provisions of chapter 1-26 that an additional dealership under such franchise is in the public interest.

Source: SL 1986, ch 250, § 48.



§ 32-6B-48 Factors in determining cause for establishing additional franchise for same line-make.

32-6B-48. Factors in determining cause for establishing additional franchise for same line-make. In determining whether cause is established for entering into an additional franchise for the same line-make, the department shall consider the existing circumstances, including, but not limited to:

(1) The amount of business transacted by existing franchisees of the same line-make in that community;

(2) Whether the franchisees of the same line-make in that community are making a good faith effort to sell the franchisor's product;

(3) Investment necessarily made and obligations incurred by existing franchisees of the same line-make in the community in the performance of their part of their franchises;

(4) The effect on the retail vehicle business as a whole in that community;

(5) The general quality and reputation of existing franchisees in the community and their ability to provide consumer care and service; and

(6) Whether it is injurious to the public interest for an additional franchise to be established.
Source: SL 1986, ch 250, § 49.



§ 32-6B-49 Factors which are not cause for termination or noncontinuance of franchise or for establishing additional franchise for same line-make.

32-6B-49. Factors which are not cause for termination or noncontinuance of franchise or for establishing additional franchise for same line-make. The following circumstances are not cause for the termination or noncontinuance of a franchise, nor for entering into a franchise for the establishment of an additional dealership in a community for the same line-make:

(1) The change of executive management or ownership by the franchisee, unless the franchisor can show that the change would be detrimental to the representation or reputation of the franchisor's product;

(2) Refusal by the franchisee to purchase or accept delivery of any motor vehicles or vehicles, parts, accessories, or any other commodity or service not ordered by said franchisee;

(3) The sole fact that franchisor desires further penetration of the market;

(4) The fact that the franchisee owns, has an investment in, participates in the management of, or holds a franchise for the sale of another line-make of vehicle, or that the franchisee has established another line-make of vehicle in the same dealership facilities as those of the franchisor, if the franchisee maintains a reasonable line of credit for each line-make of vehicle; or

(5) Refusal by the dealer to participate in any advertising campaign or contest or purchase any promotional materials, display devices, or display decoration or materials which are at the expense of the dealer.
Source: SL 1986, ch 250, § 50; SL 1990, ch 244, § 1.



§ 32-6B-49.1 Terms or conditions not allowed in franchise agreement.

32-6B-49.1. Terms or conditions not allowed in franchise agreement. No franchise agreement may include any term or condition in a franchise that:

(1) Requires the franchisee to waive trial by jury involving the franchisor;

(2) Specifies the jurisdictions, venues or tribunals in which disputes arising with respect to the franchise, lease or agreement shall or may not be submitted for resolution or otherwise prevents a franchisee from bringing an action in a particular forum otherwise available under the law;

(3) Requires that disputes between the franchisor and franchisee be submitted to arbitration or to any other binding alternate dispute resolution procedure. However, any franchise, lease or agreement may authorize the submission of a dispute to arbitration or to binding alternate dispute resolution if the franchisor and franchisee voluntarily agree to submit the dispute to arbitration or binding alternate dispute resolution at the time the dispute arises;

(4) Requires a franchisee to pay the attorney fees of a franchisor;

(5) Prohibits the holder of an existing franchise from being dualed with another franchisor's line that does not substantially affect the current franchisor or community;

(6) Prohibits the holder of an existing franchise from moving to another facility within the franchisee's community that is equal to or superior to the franchisee's former facility;

(7) Prohibits the holder of an existing franchise from making improvements to the franchisee's current facility within the franchisee's community; or

(8) Permits a franchisor or the franchisor's assignee to exercise a right of first refusal to acquire a franchisee's franchise or a franchisee's assets in connection with the sale by a franchisee of that franchisee's franchise or assets.

An existing franchisee shall give the franchisor prior written notice of the proposed dual arrangement, relocation, or improvement described in subdivisions (5), (6), and (7). The notice shall contain sufficient information for the franchisor to evaluate the proposal. Within sixty days of receiving said notice, the franchisor shall send a letter to the franchisee either approving or disapproving the proposal. If the franchisor does not notify the franchisee of its approval or denial of the dual arrangement, relocation, or improvement within the sixty-day period, the franchisee's proposal shall be deemed to have been approved. No franchisor may unreasonably withhold its approval. Denial of a proposed dual arrangement or facility improvement shall be supported by credible evidence that it will substantially affect in an adverse way the current franchisor or community. Denial of a proposed relocation shall be supported by credible evidence that the new location is not at least equal to the franchisee's former facility.

This section does not apply to agreements pertaining to the lease or sale of real property.

Source: SL 1990, ch 244, § 2; SL 1998, ch 179, § 1; SL 2002, ch 153, § 1; SL 2010, ch 156, § 7, eff. Mar. 9, 2010.



§ 32-6B-50 Notice of intention to enter into additional franchise for same line-make.

32-6B-50. Notice of intention to enter into additional franchise for same line-make. If a franchisor seeks to enter into an additional franchise of the same line-make, the franchisor shall file a notice with the department of the franchisor's intention to enter into a franchise for additional representation of the same line-make.

Source: SL 1986, ch 250, § 51; SL 2010, ch 156, § 8, eff. Mar. 9, 2010.



§ 32-6B-51 Copies of notice to be sent to franchisees and other interested persons.

32-6B-51. Copies of notice to be sent to franchisees and other interested persons. Upon receiving a notice of intention seeking to establish an additional franchise of the same line-make in a particular community, a copy of the notice shall be sent within five days of receipt to all franchisees in the community who are engaged in the business of offering to sell or selling the same line-make. The department may also give a copy of the franchisor's notice to any other party which it considers interested persons.

Source: SL 1986, ch 250, § 52; SL 2010, ch 156, § 9, eff. Mar. 9, 2010.



§ 32-6B-52 Objection to approval of notice--Time for filing written objection--Approval absent timely objection.

32-6B-52. Objection to approval of notice--Time for filing written objection--Approval absent timely objection. Any person who receives or is entitled to receive a copy of any notice provided for in § 32-6B-50, may object to the approval of the notice by filing a written objection to the department within fifteen days from the date the notice was received by such person. If no objection is filed within fifteen days from the date the notice was received by such person, the notice shall be approved.

Source: SL 1986, ch 250, § 53.



§ 32-6B-53 Hearing on objection--Time and place--Notice--Continuance.

32-6B-53. Hearing on objection--Time and place--Notice--Continuance. If a timely objection is filed, the department shall enter an order fixing the time, which shall be within thirty days of the date of such order, and place of a hearing on the objection and shall send by first class mail a copy of the order to the franchisor, franchisee, and any other persons entitled to receive a copy of the notice provided for in § 32-6B-50 or 32-6B-73. The department may, upon request, continue the date of hearing for a period of thirty days.

Source: SL 1986, ch 250, § 54; SL 2000, ch 150, § 7.



§ 32-6B-54 Burden of proof at hearing.

32-6B-54. Burden of proof at hearing. Upon a hearing conducted under the provisions of chapter 1-26, the franchisor has the burden of proof to establish that cause exists to enter into a franchise establishing an additional dealership.

Source: SL 1986, ch 250, § 55; SL 2010, ch 156, § 10, eff. Mar. 9, 2010.



§ 32-6B-55 Hearing upon change of circumstances.

32-6B-55. Hearing upon change of circumstances. If a franchisor is not permitted to enter into a franchise for the line-make in the community, no such franchise may thereafter be entered into for the sale of such vehicles in the community unless the franchisor thereafter establishes, in a subsequent hearing held under the provisions of chapter 1-26, that there has been a change of circumstances so that the community at that time can be reasonably expected to support such a dealership.

Source: SL 1986, ch 250, § 56; SL 2010, ch 156, § 11, eff. Mar. 9, 2010.



§ 32-6B-56 Dealer's license not to be issued to franchisee absent compliance by franchisor.

32-6B-56. Dealer's license not to be issued to franchisee absent compliance by franchisor. If a franchisor enters into or attempts to enter into a franchise for an additional new vehicle dealership in a community where the same line-make is already represented, without first complying with the provisions of this chapter, no dealer's license may be issued to that franchisee or proposed franchisee to engage in the business of selling new vehicles, manufactured or distributed by that franchisor.

Source: SL 1986, ch 250, § 57; SL 2010, ch 156, § 12, eff. Mar. 9, 2010.



§ 32-6B-56.1 Trailer franchisees not subject to certain provisions.

32-6B-56.1. Trailer franchisees not subject to certain provisions. The provisions of §§ 32-6B-45 to 32-6B-56, inclusive, do not apply to any trailer franchisee dealing in trailers with a weight of three thousand pounds or less. This section may not be construed to exclude such a franchisee from the licensing and other requirements contained in this chapter.

Source: SL 2010, ch 156, § 4, eff. Mar. 9, 2010.



§ 32-6B-57 Sale by franchisor to franchisee at lower price than that charged to other franchisee prohibited--Exceptions--Violation as misdemeanor--Damages.

32-6B-57. Sale by franchisor to franchisee at lower price than that charged to other franchisee prohibited--Exceptions--Violation as misdemeanor--Damages. It shall be unlawful for a franchisor to offer to sell or to sell any new vehicle to any franchisee at a lower actual price therefor than the actual price charged to any other franchisee for the same model vehicle similarly equipped or to utilize any device including, but not limited to, sales promotion plans or programs which result in such lesser actual price; provided, however, the provisions of this section shall not apply to sales to a franchisee for resale to any unit of government, federal, state, or local. Provided, further, the provisions of this section shall not apply to sales to a franchisee of any vehicle ultimately sold, donated, or used by said franchisee in a driver's education program. Provided, further, that the provisions of this section shall not apply so long as the franchisor offers to sell or sells new vehicles to all franchisees at the same price. Each and every person who violates this section shall be guilty of a Class 1 misdemeanor, and each and every person violating this section shall be liable thereby for all damages caused by such violation.

Source: SL 1986, ch 250, § 58.



§ 32-6B-58 Duty of franchisor or manufacturer to fulfill warranty agreements and compensate dealers for labor and parts--Disposition of dealer claims.

32-6B-58. Duty of franchisor or manufacturer to fulfill warranty agreements and compensate dealers for labor and parts--Disposition of dealer claims. Every franchisor or manufacturer shall properly fulfill any warranty agreement and compensate, as set forth in § 32-6B-61, each of its vehicle dealers for labor and parts. The franchisor or manufacturer shall pay all claims made by a vehicle dealer for the labor and parts within thirty days following their approval. The franchisor or manufacturer shall either approve or disapprove the claim within thirty days after its receipt. If a claim is disapproved, the vehicle dealer who submitted the claim shall be notified in writing of the claim's disapproval within the thirty-day period. Any claim rejected for technical reasons may be put into proper form by the vehicle dealer. Any claim resubmitted by the vehicle dealer within thirty days after the receipt of the claim shall be considered to be approved and payment shall be made within thirty days. The franchisor or manufacturer has the right to audit any vehicle dealer claim for a period of one year after the claim is paid to the dealer and to charge back to the new vehicle dealer the amount of any unsubstantiated claim. If there is evidence of fraud by the vehicle dealer, the audit period is two years from the actual or constructive notice of facts constituting the alleged fraud.

Source: SL 1986, ch 250, § 59; SL 1990, ch 245, § 1; SL 1995, ch 177; SL 2005, ch 161, § 1; SL 2010, ch 156, § 13, eff. Mar. 9, 2010.



§ 32-6B-59 Right of department to apply for injunction against violation of chapter.

32-6B-59. Right of department to apply for injunction against violation of chapter. In addition to the remedies provided in this chapter, the department may make application to any circuit court of this state to grant a temporary or permanent injunction, or both, restraining any person from acting as a vehicle dealer under the terms of this chapter without being properly licensed hereunder, from violating or continuing to violate any of the provisions of this chapter or chapters 32-3, 32-5, or for failing or refusing to comply with the requirements of this chapter or chapters 32-3, 32-5, or any rules adopted thereunder. Such injunction shall be issued without bond. A single act in violation of the provisions of this chapter or of chapter 32-3 or 32-5, is sufficient to authorize the issuance of an injunction.

Source: SL 1986, ch 250, § 60.



§ 32-6B-60 Adoption of rules.

32-6B-60. Adoption of rules. The secretary of revenue may adopt rules pursuant to chapter 1-26 as may be necessary to ensure and obtain uniformity in the administration of this chapter. All local officials charged with the administration of the provisions of this chapter are governed in their official acts by the rules promulgated by the secretary.

Source: SL 1986, ch 250, § 61; SL 2004, ch 17, § 89; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-6B-61 Schedule of compensation for warranty work.

32-6B-61. Schedule of compensation for warranty work. The schedule of compensation for warranty work shall include reasonable compensation for diagnostic work, as well as repair service, parts, and labor. Time allowances for diagnosis and performance of warranty work and service shall be adequate for the work to be performed. The hourly labor rate paid to the dealer for warranty services may not be less than the rate charged by the dealer for like service to nonwarranty customers for nonwarranty service. Reimbursement for parts used in the performance of warranty repair may not be less than the current retail rate customarily charged by the vehicle dealer for such parts. Each manufacturer, in establishing a schedule of compensation for warranty work, shall rely on the vehicle dealer's written schedule of hourly labor rates and parts and may not obligate any vehicle dealer to engage in unduly burdensome documentation thereof, including, without limitation, obligating vehicle dealers to engage in transaction by transaction calculations.

Source: SL 1990, ch 245, § 2; SL 2010, ch 156, § 14, eff. Mar. 9, 2010.



§ 32-6B-62 Trailer dealers exempt from certain liability insurance requirements.

32-6B-62. Trailer dealers exempt from certain liability insurance requirements. The provisions of subdivision 32-6B-6(16) and subdivision 32-6B-41(14) do not apply to a trailer dealer's license.

Source: SL 1991, ch 246.



§ 32-6B-63 Regulation of advertising.

32-6B-63. Regulation of advertising. The Department of Revenue may promulgate rules, pursuant to chapter 1-26, to regulate the advertising of vehicles offered for sale by vehicle dealers. The department may promulgate rules concerning the following:

(1) Price advertising;

(2) Availability of vehicles; and

(3) General advertising practices.
Source: SL 1991, ch 247, § 1; SL 2004, ch 17, § 90; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-6B-64 Advertising defined.

32-6B-64. Advertising defined. For the purposes of § 32-6B-63 the term, advertising, means any oral, written, or graphic statement which offers for sale a particular vehicle or vehicle parts and services or which indicates the availability of a vehicle or vehicle goods or services. The term includes any statement or representation made in a newspaper, periodical, pamphlet, circular, other publication, or on a radio or television; contained in any notice, handbill, sign, billboard, poster, bill, catalog, or letter; or printed on or contained in any tag or label which is attached to a vehicle.

Source: SL 1991, ch 247, § 2.



§ 32-6B-65 Repealed.

32-6B-65. Repealed by SL 2005, ch 153, § 3.



§ 32-6B-66 In-transit permits for certain trailer manufacturer's trailers.

32-6B-66. In-transit permits for certain trailer manufacturer's trailers. Any manufacturer of trailers located in the state and who has registered with the department as a manufacturer of trailers may use an in-transit permit to operate any of the manufacturer's trailers upon the streets and highways of this state for in-transit purposes and for travel to and from a service facility. A manufacturer may not issue an in-transit permit for a trailer for any other purpose. A violation of this section is a Class 1 misdemeanor.

Source: SL 1994, ch 247, § 1.



§ 32-6B-67 Promulgation of rules for in-transit permits for trailer manufacturer's trailers.

32-6B-67. Promulgation of rules for in-transit permits for trailer manufacturer's trailers. The department shall prescribe, by rules promulgated pursuant to chapter 1-26, the size, color, material, and design of the trailer manufacturer in-transit permits as provided by § 32-6B-66. The department shall also provide, by rule, the process for registering trailer manufacturers pursuant to § 32-6B-66 and a registration fee of not more than fifty dollars.

Source: SL 1994, ch 247, § 2.



§ 32-6B-68 Sale of lists of dealers authorized--Fees.

32-6B-68. Sale of lists of dealers authorized--Fees. The department may sell lists of dealers licensed pursuant to chapter 32-6B, 32-6C, or 32-7A. Proceeds from such sales shall be deposited in the general fund. The department may promulgate rules pursuant to chapter 1-26 to establish the fees for the lists. Lists shall be provided free of charge, if the use is for the enforcement of this chapter. Lists shall be provided free of charge to any licensed South Dakota dealer that requests a list.

Source: SL 1997, ch 182, § 10.



§ 32-6B-69 Franchise agreement--Change of terms--Dealer rights.

32-6B-69. Franchise agreement--Change of terms--Dealer rights. No franchisor may modify a franchise during the terms of the franchise or upon its renewal if the modification would substantially and adversely affect the vehicle dealer's rights, obligations, investment, or return on investment without giving at least sixty days notice of the proposed modification to the vehicle dealer unless the change is required by law. Within the sixty-day period, the vehicle dealer may file an objection requesting a determination of whether good cause exists for permitting the proposed modification with the Department of Revenue and serve notice on the franchisor. The department shall promptly schedule a hearing to be held under the provisions of chapter 1-26 and decide the matter within ninety days from the date the protest is filed. Multiple protests pertaining to the same proposed modification shall be consolidated for hearing. No proposed modification may take effect with respect to the protesting vehicle dealer's franchise pending the determination of the matter. The written notice shall contain on the first page thereof a conspicuous statement which reads substantially as follows: "NOTICE TO DEALER: YOU MAY BE ENTITLED TO FILE A PROTEST WITH THE SOUTH DAKOTA DEPARTMENT OF REVENUE IN PIERRE, SOUTH DAKOTA, AND HAVE A HEARING IN WHICH YOU MAY PROTEST THE PROPOSED MODIFICATION OR REPLACEMENT OF YOUR FRANCHISE WITH A SUCCEEDING FRANCHISE UNDER THE TERMS OF SOUTH DAKOTA LAW IF YOU OPPOSE THIS ACTION."

This section does not apply to franchise agreements involving travel trailers or motor homes.

Source: SL 1998, ch 180, § 1; SL 2004, ch 17, § 92; SL 2005, ch 161, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-6B-69.1 Audit by franchisor--Limitation--Exception.

32-6B-69.1. Audit by franchisor--Limitation--Exception. A franchisor may reasonably and periodically audit a franchisee to determine the validity of paid claims or chargebacks for customer or dealer incentives. An audit of incentive payments may apply only for a period of one year after the claims are paid to the dealer. The limitations of this section do not apply if the franchisor can prove fraud.

Source: SL 2002, ch 153, § 5; SL 2010, ch 156, § 15, eff. Mar. 9, 2010.



§ 32-6B-70 License required for certain activities--Violation as misdemeanor--Additional violations as felony.

32-6B-70. License required for certain activities--Violation as misdemeanor--Additional violations as felony. No sell-it-yourself lot operator may engage in the following business activities concerning any vehicle on a sell-it-yourself lot premises, unless licensed in accordance with the provisions of this chapter:

(1) Sell, offer to sell, or negotiate the sale of any vehicle;

(2) Buy, offer to buy, or negotiate the purchase of any vehicle;

(3) Make any comments about the appearance, condition, or reputation of any vehicle;

(4) Communicate the name, address, or phone number of the owner of any vehicle to a potential customer. However, the vehicle and ownership information can be provided to a potential customer by means of a sign or information sheet placed in or on the vehicle by its owner;

(5) Advertise any of the following:

(a) The price, mileage, or the condition of a vehicle; or

(b) The name or the telephone number of a vehicle's owner;

(6) Authorize the test drive of any vehicle;

(7) Take possession of the keys of a vehicle for any purpose; or

(8) Sell, offer to sell, or facilitate the sale of any financing package or warranty package for any vehicle on the sell-it-yourself lot.

A sell-it-yourself lot operator who engages in a business activity prohibited by this section without being licensed in accordance with chapter 32-6B is guilty of a Class 1 misdemeanor. A second or subsequent conviction for a violation by a sell-it-yourself lot operator who engages in a business activity prohibited by this section without being licensed in accordance with chapter 32-6B is guilty of a Class 6 felony.

Source: SL 1998, ch 181, § 1.



§ 32-6B-71 Vehicle dealership--Death of owner--Succession of interest.

32-6B-71. Vehicle dealership--Death of owner--Succession of interest. The owner of a vehicle dealership may appoint by trust, will, or any other valid written instrument a successor to the owner's dealership interest upon the owner's death or incapacity. Unless the franchisor has good cause to refuse to honor the succession, the successor may succeed to the ownership of the dealership under the existing franchise if:

(1) Within ninety days of the owner's death or incapacity, the successor gives written notice of the successor's intent to succeed to ownership of the dealership; and

(2) The successor agrees to be bound by all the terms and conditions of the franchise agreement with the prior owner.

Upon request, the successor shall promptly provide the franchisor evidence of the successorship appointment, as well as personal and financial information reasonably necessary to determine whether the succession should be honored by the franchisor.

Source: SL 1998, ch 182, § 1.



§ 32-6B-72 Succession--Refusal to honor.

32-6B-72. Succession--Refusal to honor. If a franchisor believes that good cause exists to refuse to honor the intended succession under § 32-6B-71, the franchisor shall serve the named successor written notice of refusal to honor the intended succession within sixty days of its receipt of the notice of intended succession, or within sixty days of receiving the information requested pursuant to § 32-6B-71, whichever is later. The notice shall contain specific grounds for the refusal to honor the succession.

If the notice of refusal to honor the intended succession is not timely served upon the intended successor, the successor may continue the franchise subject only to termination as otherwise permitted in this chapter.

In determining whether good cause exists for the refusal to honor the intended succession, the franchisor has the burden of proving that the intended successor is not a person of good moral character or does not meet the franchisor's existing and reasonable standards. Good cause for refusal to honor succession does not include the owner's dealership being dualed with another franchisor's line.

Source: SL 1998, ch 182, § 2.



§ 32-6B-73 Notification of decision to transfer, assign, or sell franchise agreement or dealership--Notification as application for approval.

32-6B-73. Notification of decision to transfer, assign, or sell franchise agreement or dealership--Notification as application for approval. In order to transfer, assign, or sell a franchise agreement or controlling interest in the dealership to another person, a dealer shall notify the manufacturer or franchisor whose vehicles the dealer is franchised to sell of the dealer's decision to transfer, assign, or sell the dealership. The notification shall be by certified mail, return receipt requested, and is the application by the dealer for approval by the manufacturer or franchisor of the transfer.

Source: SL 2000, ch 150, § 1.



§ 32-6B-74 Contents of notice.

32-6B-74. Contents of notice. The notice shall be in writing and shall include:

(1) The prospective transferee's name, address, financial qualifications, and business experience;

(2) A copy of pertinent agreements regarding the proposed transfer, assignment, or sale;

(3) Completed application forms and related information generally utilized by the manufacturer or franchisor in reviewing prospective dealers; and

(4) The prospective transferee's written agreement to comply with the terms of the franchise agreement to the extent that the franchise agreement is not in conflict with this chapter.
Source: SL 2000, ch 150, § 2.



§ 32-6B-75 Manufacturer or franchisor to determine prospective transferee's qualification--Notice of decision--Statement of reasons for rejection.

32-6B-75. Manufacturer or franchisor to determine prospective transferee's qualification--Notice of decision--Statement of reasons for rejection. Not later than the sixty days after receiving notice and application as provided by §§ 32-6B-73 to 32-6B-78, inclusive, the manufacturer or franchisor shall determine whether or not the dealer's prospective transferee is qualified and shall send a letter by certified mail, return receipt requested, informing the dealer of the approval of the prospective transferee or the unacceptability of the prospective transferee. If the prospective transferee is not acceptable, the manufacturer or franchisor shall include a statement setting forth the material reasons for the rejection. An application filed by a dealer as provided in §§ 32-6B-73 to 32-6B-78, inclusive, is approved unless rejected by the manufacturer or franchisor in the manner provided by §§ 32-6B-73 to 32-6B-78, inclusive.

Source: SL 2000, ch 150, § 3.



§ 32-6B-76 Approval may not be unreasonably withheld.

32-6B-76. Approval may not be unreasonably withheld. Approval by a manufacturer or franchisor of an application filed under §§ 32-6B-73 to 32-6B-78, inclusive, may not be unreasonably withheld. It is unreasonable for a manufacturer or franchisor to reject a prospective transferee who otherwise meets the manufacturer's or franchisor's written, reasonable, and uniformly applied standards or qualifications, if any, relating to the prospective transferee's business experience and financial qualifications.

Source: SL 2000, ch 150, § 4; SL 2002, ch 153, § 2.



§ 32-6B-77 Filing objection when application rejected.

32-6B-77. Filing objection when application rejected. A dealer whose application to transfer is rejected may file an objection as provided for in § 32-6B-53, or the dealer may file a civil proceeding to challenge the denial of the transfer. In an action brought under §§ 32-6B-73 to 32-6B-78, inclusive, the burden is on the manufacturer or franchisor to prove that the prospective transferee is not qualified. An objection filed under §§ 32-6B-73 to 32-6B-78, inclusive, is a contested case.

Source: SL 2000, ch 150, § 5; SL 2010, ch 156, § 16, eff. Mar. 9, 2010.



§ 32-6B-78 Transferee's qualification as sole issue in objection.

32-6B-78. Transferee's qualification as sole issue in objection. The issue in an objection filed under §§ 32-6B-73 to 32-6B-78, inclusive, either with the department or in a separate civil proceeding, is whether or not the prospective transferee is qualified. The department, or a court in a separate civil proceeding, shall enter an order holding that the prospective transferee either is qualified or is not qualified. If the department's or a court's order is that the prospective transferee is qualified, the dealer's franchise agreement is amended to reflect the change in franchisee and the manufacturer or franchisor shall accept the transfer for all purposes. If the department's or a court's order is that the prospective transferee is not qualified, the department or a court may include specific reasons why the prospective transferee is not qualified and may include specific conditions under which the prospective transferee would be qualified. If the department's or a court's order that a prospective transferee is not qualified includes specific conditions under which the prospective transferee would be qualified, the department or a court may retain jurisdiction of the dispute for a time certain to allow the dealer and prospective transferee to meet the conditions set forth.

Source: SL 2000, ch 150, § 6; SL 2010, ch 156, § 18, eff. Mar. 9, 2010.



§ 32-6B-79 Manufacturer defined.

32-6B-79. Manufacturer defined. In §§ 32-6B-79 to 32-6B-83, inclusive, the term, manufacturer, includes a representative or a person or entity who is directly or indirectly controlled by, or is under common control with, the manufacturer. For purposes of this section, a person or entity is controlled by a manufacturer if the manufacturer has the authority directly or indirectly, by law or by agreement of the parties, to direct or influence the management and policies of the person or entity. However, the term, manufacturer, does not include any person or entity who manufactures or assembles less than two hundred fifty motorcycles a year or who manufactures or assembles trailers.

Source: SL 2000, ch 151, § 1; SL 2002, ch 153, § 3; SL 2006, ch 164, § 1.



§ 32-6B-80 Manufacturer or franchisor may not own or operate dealership--Exceptions.

32-6B-80. Manufacturer or franchisor may not own or operate dealership--Exceptions. Except as otherwise provided by §§ 32-6B-79 to 32-6B-83, inclusive, no manufacturer or franchisor may directly or indirectly:

(1) Own an interest in a vehicle dealer or dealership;

(2) Operate or control a vehicle dealer or dealership; or

(3) Act in the capacity of a vehicle dealer.

This section does not apply to a final stage manufacturer dealer.

Source: SL 2000, ch 151, § 2; SL 2012, ch 165, § 4.



§ 32-6B-81 Manufacturer or franchisor may own or operate for limited period--Conditions.

32-6B-81. Manufacturer or franchisor may own or operate for limited period--Conditions. A manufacturer or franchisor may own an interest in a franchised vehicle dealer, or otherwise control a dealership, for a period not to exceed twelve months from the date the manufacturer or franchisor acquires the dealership if:

(1) The person from whom the manufacturer or franchisor acquired the dealership was a franchised dealer; and

(2) The dealership is for sale by the manufacturer or franchisor at a reasonable price and on reasonable terms and conditions.
Source: SL 2000, ch 151, § 3.



§ 32-6B-82 Exceptions for the purpose of broadening diversity of dealer body.

32-6B-82. Exceptions for the purpose of broadening diversity of dealer body. For the purpose of broadening the diversity of its dealer body and enhancing opportunities for qualified persons who are part of a group who have historically been underrepresented in its dealer body, or other qualified persons who lack the resources to purchase a dealership outright, but for no other purpose, a manufacturer or franchisor may temporarily own an interest in a dealership if the manufacturer's or franchisor's participation in the dealership is in a bona fide relationship with a franchised vehicle dealer who:

(1) Has made a significant investment in the dealership, subject to loss;

(2) Has an ownership interest in the dealership; and

(3) Operates the dealership under a plan to acquire full ownership of the dealership within a reasonable time and under reasonable terms and conditions.
Source: SL 2000, ch 151, § 4.



§ 32-6B-83 Extension of time period in 32-6B-81--Application--Limit.

32-6B-83. Extension of time period in 32-6B-81--Application--Limit. On a showing by a manufacturer or franchisor of good cause, the department may extend the time limit set forth in § 32-6B-81. No extension under this section may exceed twelve months. An application for an extension after the first extension is granted is subject to protest by a vehicle dealer of the same line-make whose dealership is located in the same county as, or within fifteen miles of, the dealership owned or controlled by the manufacturer or franchisor. The department may not grant more than two extensions.

Source: SL 2000, ch 151, § 5.



§ 32-6B-84 Repealed.

32-6B-84. Repealed by SL 2010, ch 156, § 17, eff. Mar. 9, 2010.



§ 32-6B-85 Civil action for injunction and damages.

32-6B-85. Civil action for injunction and damages. Notwithstanding the terms of any vehicle dealer agreement or waiver to the contrary, any vehicle dealer whose business or property is injured, or is about to be injured, by any violation of §§ 32-6B-45 to 32-6B-83, inclusive, may bring a civil action to enjoin any such violation, without having to prove irreparable injury, and to recover actual damages sustained, together with costs, disbursements, and reasonable attorney fees.

Source: SL 2010, ch 156, § 20, eff. Mar. 9, 2010.



§ 32-6B-86 Applicability of SL 2010, ch 156 amendments.

32-6B-86. Applicability of SL 2010, ch 156 amendments. The provisions of this chapter as amended on March 9, 2010 apply to each vehicle dealer in any written or oral vehicle dealership agreement existing between a dealer and a manufacturer or distributor on March 9, 2010 which has no expiration date and to any subsequent written or oral vehicle dealership agreement entered into, amended, or renewed between a vehicle dealer and a manufacturer or distributor.

Source: SL 2010, ch 156, § 19, eff. Mar. 9, 2010.






Chapter 06C - Regulation Of Snowmobile Dealers

§ 32-6C-1 "Snowmobile dealer" defined.

32-6C-1. "Snowmobile dealer" defined. For the purposes of this chapter, a "snowmobile dealer" means any person who, for commission or with intent to make a profit or gain, sells, exchanges, rents with option to purchase, offers or attempts to negotiate a sale or exchange of new or used snowmobiles, or who is engaged wholly or in part in the business of selling new or used snowmobiles.

Source: SL 1987, ch 223, § 1.



§ 32-6C-2 License required--Exceptions--Violation as misdemeanor.

32-6C-2. License required--Exceptions--Violation as misdemeanor. No person may engage in the business of selling, or may offer to sell, display, act as a broker, or advertise the sale of new or used snowmobiles, without a license. Any violation of this section is a Class 2 misdemeanor. Any subsequent violation that occurs within two years from any violation of this section is a Class 1 misdemeanor. The licensing requirements of this section do not apply to any regulated lenders as that term is defined in § 54-3-14, any insurance company authorized to do business in this state, or any financing institution as defined in and licensed pursuant to chapter 54-4 that acquires snowmobiles as an incident to its regular business.

Source: SL 1987, ch 223, § 2; SL 2014, ch 137, § 6.



§ 32-6C-3 Application required--Contents.

32-6C-3. Application required--Contents. Any person selling snowmobiles pursuant to the requirements of this chapter shall file with the Department of Revenue, upon forms provided by the department, an application including the following information:

(1) The name and address of the applicant;

(2) The name of the partnership, with the names and addresses of all partners;

(3) The name of the corporation or limited liability company, with the names and addresses of the principal officers or members, if the applicant is a corporation or limited liability company;

(4) The exact location of the place of business and, if owned by the applicant, when acquired. If the place of business is leased, a copy of the lease shall accompany the application;

(5) A certification that the location is the place where the applicant keeps and maintain books, records, and files necessary to conduct business, which shall be available at all reasonable hours to inspection by the department;

(6) A statement that the applicant is either franchised by a manufacturer of snowmobiles, in which case the name of each snowmobile that the applicant is franchised to sell shall be included, or is a used snowmobile dealer, or both;

(7) A certification that neither the applicant, nor any other partner, member, or officer has been convicted of a crime involving vehicle theft or fraud in the last five years;

(8) Such other information as the department may require.
Source: SL 1987, ch 223, § 3; SL 2004, ch 17, § 93; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 139, § 6.



§ 32-6C-4 Bond required--Amount--Term--Continuation certificate--Notification of payment or cancellation--Additional bond.

32-6C-4. Bond required--Amount--Term--Continuation certificate--Notification of payment or cancellation--Additional bond. Before any license may be issued, the applicant shall deliver to the department, a surety bond in the amount of five thousand dollars, executed by the applicant as principal and by a surety company qualified to do business in the state as surety. The bond shall be to the department and in favor of any customer who suffers any loss that may be occasioned by reason of the failure of title or by reason of any fraudulent misrepresentation or breach of warranty as to freedom from liens. The bond shall be for the license period, and a new bond or a proper continuation certificate shall be delivered to the department at the beginning of each license period. Any surety company that pays a claim against the bond of a licensee shall notify the department, in writing, that it has paid such a claim and shall state the reason and the amount of the claim. Any surety company that cancels the bond of a licensee shall notify the department, in writing, of the cancellation, giving the reason for that cancellation. If a claim is made to the department against the bond, which claim is based upon a final judgment of a court record of this state, the dealer shall execute an additional bond for the amount necessary to maintain such security at the original level.

Source: SL 1987, ch 223, § 4; SL 2004, ch 207, § 2.



§ 32-6C-4.1 Increase in dealer bond amount--Implementation.

32-6C-4.1. Increase in dealer bond amount--Implementation. To implement any increase in the amount of a dealer bond, a dealer, upon renewal of a bond or upon annual renewal of a dealer license, whichever comes first, shall deliver to the department an original bond or a bond rider that is issued by the surety company showing the new bond amount.

Source: SL 2004, ch 207, § 6.



§ 32-6C-5 Fee for dealer's licenses--Term--Renewal application--Disposition of fees.

32-6C-5. Fee for dealer's licenses--Term--Renewal application--Disposition of fees. Upon making initial application for a dealer's license, the applicant shall pay a fee of one hundred fifty dollars to the department. Each license shall be valid from July first through the following June thirtieth, unless suspended or revoked prior to the expiration date. A renewal application shall be submitted to the department annually, along with a renewal fee of one hundred twenty-five dollars, prior to the expiration of the old license. The renewal application shall contain the same information as is required in § 32-6C-3. Any application for renewal made after the expiration date shall be accompanied by an initial license fee. Any licensee who does not file his application and renewal fee with the department prior to the expiration date shall cease to engage in business as a dealer on the license expiration date. All money collected pursuant to this section shall be deposited in the state motor vehicle fund.

Source: SL 1987, ch 223, § 5; SL 2008, ch 155, § 5.



§ 32-6C-5.1 Sale on consignment--Contract required--Form.

32-6C-5.1. Sale on consignment--Contract required--Form. Any snowmobile dealer or public auction may sell, or offer to sell, new or used snowmobiles on consignment. For the purposes of this chapter, consignment means the delivery of a snowmobile by the owner into the possession of another without transfer of title for the purpose of sale or where there is any condition that the purchaser does not have an absolute obligation to pay for the snowmobile or has a right to return the snowmobile to the seller. Any snowmobile dealer or public auction who sells, or offers to sell, a South Dakota titled snowmobile on consignment shall enter into a contract with the consignor. The department shall prescribe the form of the contract.

Source: SL 2005, ch 163, § 1.



§ 32-6C-5.2 Sale on consignment prohibited for snowmobile without statement of origin.

32-6C-5.2. Sale on consignment prohibited for snowmobile without statement of origin. No person may sell or offer to sell a snowmobile, to which a manufacturer's statement of origin has not been transferred, on consignment.

Source: SL 2005, ch 163, § 2.



§ 32-6C-6 Books, records, and files to be kept--Inspection.

32-6C-6. Books, records, and files to be kept--Inspection. Any dealer licensed under the provisions of this chapter, shall keep books, records, or files, in such form as prescribed or approved by the department, including the following:

(1) A record of the purchase, sale, or exchange, of any snowmobile;

(2) A description of each snowmobile purchased, sold, or exchanged, together with the name and address of the owner or other person from whom the snowmobile was purchased or received and to whom it was sold or delivered. The description shall include the snowmobile identification number and manufacturer's make and model; and

(3) A certificate of title from the previous owner of any snowmobile not purchased from the manufacturer, from the time the snowmobile is delivered to the dealer until it has been disposed of by the dealer.

The books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the secretary of revenue.

Source: SL 1987, ch 223, § 6; SL 2005, ch 159, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-6C-6.1 Offer to sell, sale, or exchange of snowmobile without certificate of title allowed under specified circumstances.

32-6C-6.1. Offer to sell, sale, or exchange of snowmobile without certificate of title allowed under specified circumstances. A dealer may offer for sale, sell, or exchange a snowmobile without a certificate of title if the dealer complies with the following applicable provisions:

(1) The dealer has a record of purchase, sale, or exchange of a snowmobile to include the satisfaction of any outstanding liens or encumbrances and a secured power of attorney;

(2) If the snowmobile is encumbered by a lien noted on the title, the dealer shows that payment has been tendered to the lienholder for the amount of the lien, except a lien that is the result of dealer inventory financing; or

(3) If the dealer is required by law to obtain title prior to offering the snowmobile for sale and the dealer has applied for title through the electronic on-line title system and has submitted the documents to the department.

This section does not relieve a dealer from the provisions of § 32-3-7.

Source: SL 2005, ch 159, § 7.



§ 32-6C-6.2 Agreement that dealer will satisfy lien by paying lienholder--Trade of snowmobile or consignment agreement--Theft.

32-6C-6.2. Agreement that dealer will satisfy lien by paying lienholder--Trade of snowmobile or consignment agreement--Theft. If a person trades in a snowmobile to a dealer or enters into a consignment agreement with a dealer whereby the dealer will sell the snowmobile and the snowmobile has a lien noted on the title, the dealer and person may agree that the dealer shall satisfy the lien amount by paying the lienholder who is noted on the title. Failure to satisfy a lien pursuant to this section constitutes theft pursuant to chapter 22-30A. The degree of theft is determined by the amount of the unsatisfied lien. Multiple violations of this section occurring within any thirty-day period may be aggregated in amount to determine the degree of theft.

Source: SL 2005, ch 159, § 8.



§ 32-6C-6.3 Time period to satisfy lien after receipt of funds--Offering snowmobile for sale prior to tender to lienholder.

32-6C-6.3. Time period to satisfy lien after receipt of funds--Offering snowmobile for sale prior to tender to lienholder. If a dealer enters into an agreement pursuant to § 32-6C-6.1, the dealer shall satisfy the lien within ten business days after the receipt of funds. No dealer may offer the snowmobile for sale until payment has been tendered to the lienholder, except on a consigned snowmobile, whereby the dealer shall comply with the terms of the consignment agreement.

Source: SL 2005, ch 159, § 9.



§ 32-6C-7 Issuance of dealer plates--Fees--Disposition of fees--Numbering of plates.

32-6C-7. Issuance of dealer plates--Fees--Disposition of fees--Numbering of plates. The department shall issue license plates of a durable material to licensed dealers upon application and payment of ten dollars for each set desired. Two dollars of each fee collected for each set of dealer license plates shall be credited to the motor vehicle fund and the remaining eight dollars shall be credited to the snowmobile trails fund. The license plates shall bear a prefix of the letters "SD" and contain a distinguishing identification number of the licensee.

Source: SL 1987, ch 223, § 7.



§ 32-6C-7.1 Mailing fees.

32-6C-7.1. Mailing fees. In addition to the license fees assessed in § 32-6C-7, the department shall collect from the dealer one dollar per decal if a decal is sent to the dealer through the mail. If the dealer requests that the decal be express mailed, the dealer shall pay the actual costs of postage and handling.

Source: SL 2010, ch 157, § 2.



§ 32-6C-8 Use of dealer plates--Display--Transfer of plates--Violation as misdemeanor.

32-6C-8. Use of dealer plates--Display--Transfer of plates--Violation as misdemeanor. Any new snowmobile or used snowmobile owned by a licensed dealer, bearing dealer's "SD" license plates issued pursuant to § 32-6C-7 may be operated in this state. One license plate shall be displayed on each side of the snowmobile. The "SD" license plate is transferable by the dealer from one snowmobile owned by him to another snowmobile owned by him. Any violation of this section is a Class 1 misdemeanor.

Source: SL 1987, ch 223, § 8.



§ 32-6C-9 Use of vehicles bearing dealer's demonstration permits--Time limitation--Issuance of permits for unauthorized purposes prohibited--Violation as misdemeanor.

32-6C-9. Use of vehicles bearing dealer's demonstration permits--Time limitation--Issuance of permits for unauthorized purposes prohibited--Violation as misdemeanor. Any new or used snowmobile owned by a licensed dealer, bearing dealer's demonstration permits, may be operated in this state for demonstration purposes only. Such snowmobiles may be operated by any prospective buyer for a period not to exceed three days. No dealer may issue a dealer's demonstration permit to any snowmobile for any other purpose. Any violation of this section is a Class 1 misdemeanor.

Source: SL 1987, ch 223, § 9.



§ 32-6C-10 Temporary license permit--Restrictions on use--Renewal or alteration prohibited--Violation as misdemeanor.

32-6C-10. Temporary license permit--Restrictions on use--Renewal or alteration prohibited--Violation as misdemeanor. If a snowmobile is sold by a licensed dealer, the dealer may provide a temporary forty-five day license permit which is a permit to operate the snowmobile in this state for a period of forty-five days after the date of sale or until the time the purchaser receives the regular license decals from the county treasurer, whichever occurs first. No dealer may use the permit upon any snowmobile owned by the dealer or for any purpose other than for snowmobiles sold by the dealer. No person may renew the temporary license permit nor change or alter the date or other information on the permit. A violation of this section is a Class 1 misdemeanor.

Source: SL 1987, ch 223, § 10; SL 1997, ch 186, § 1; SL 1999, ch 157, § 1; SL 2015, ch 156, § 17.



§ 32-6C-11 Dealer inspectors.

32-6C-11. Dealer inspectors. The department may appoint dealer inspectors to enforce the provisions of this chapter. The inspectors may enter property pursuant to § 32-6C-12 and sign complaints against persons found in violation of this chapter.

Source: SL 1990, ch 246, § 1.



§ 32-6C-12 Investigation of dealers.

32-6C-12. Investigation of dealers. The department may investigate any dealer licensed under this chapter for the purpose of ascertaining any violation of this chapter or chapter 32-20A and chapters 32-3 to 32-5, inclusive. The investigation shall include an inspection of the principal place of business, supplemental lots, and any books, records, or files required by the department. An examination of titles and vehicles owned or offered for sale by the dealer shall also be conducted.

Source: SL 1990, ch 246, § 2; SL 2005, ch 160, § 2.



§ 32-6C-13 Repealed.

32-6C-13. Repealed by SL 2005, ch 162, § 18.



§ 32-6C-14 Grounds for denial of license or application of provisions of §§ 32-6C-14.1 to 32-6C-41.6, inclusive.

32-6C-14. Grounds for denial of license or application of provisions of §§ 32-6C-14.1 to 32-6C-41.6, inclusive. The department may deny any application or apply the provisions of §§ 32-6C-14.1 to 32-6C-14.6, inclusive, on any license issued under the provisions of this chapter, for any of the following :

(1) Commission of fraud or willful misrepresentation in the application for or in obtaining a license;

(2) Conviction of a felony involving the theft of snowmobiles or other motor vehicles in the last five years;

(3) A violation of any law of this state which relates to dealing in snowmobiles;

(4) Failure to comply with any administrative rule promulgated by the department;

(5) Perpetration of a fraud upon any person as a result of dealing in snowmobiles;

(6) Failure to apply for transfers of title as required in chapters 32-3 and 32-20A;

(7) Failure to allow department inspections, including initial and annual inspections, complaint investigations, and necessary follow-up inspections;

(8) Misrepresentation through false, deceptive, or misleading statements with regard to the sale or financing of snowmobiles which a dealer has, or causes to have, advertised, printed, displayed, published, distributed, broadcast, televised, or made in any manner with regard to the sale or financing of snowmobiles;

(9) Refusal to comply with a licensee's responsibility under the terms of a snowmobile warranty issued by its respective manufacturer, unless such refusal is at the direction of the manufacturer;

(10) Failure to comply with the terms of any bona fide written, executed agreement pursuant to the sale of a snowmobile;

(11) Failure to disclose damage to a new snowmobile of which the dealer had knowledge if the dealer's actual cost to repair, exceeds five percent of the manufacturer's suggested retail price; or

(12) Inability to obtain or renew surety bond.
Source: SL 1990, ch 246, § 4; SL 1997, ch 182, § 8; SL 2005, ch 162, § 17.



§ 32-6C-14.1 Cease and desist order for specified violations--Period of effectiveness.

32-6C-14.1. Cease and desist order for specified violations--Period of effectiveness. In addition to any other remedy provided by law, the secretary of revenue may issue an order directing a snowmobile dealer to cease and desist from engaging in any act or practice enumerated in § 32-6C-14. A cease and desist order issued pursuant to this section is effective for a period of two years.

Source: SL 2005, ch 162, § 11; SL 2008, ch 156, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-6C-14.2 Hearing on question of whether violations occurred--Procedures.

32-6C-14.2. Hearing on question of whether violations occurred--Procedures. Within twenty days after service of the order to cease and desist, the snowmobile dealer may request a hearing in writing on the question of whether acts or practices in violation of this title have occurred. Any hearing shall be conducted pursuant to, and judicial review shall be available as provided by, chapter 1-26.

Source: SL 2005, ch 162, § 12.



§ 32-6C-14.3 Finality of cease and desist order.

32-6C-14.3. Finality of cease and desist order. A cease and desist order pursuant to § 32-6C-14.1 becomes final upon expiration of the time allowed for appeals from the secretary's order if no appeal is taken, or, if an appeal is taken, upon final decision of the court if the court affirms the secretary's order or dismisses the appeal.

Source: SL 2005, ch 162, § 13.



§ 32-6C-14.4 Order to pay fine or suspend or revoke license upon failure to comply with cease and desist order--Deposit of monetary penalties.

32-6C-14.4. Order to pay fine or suspend or revoke license upon failure to comply with cease and desist order--Deposit of monetary penalties. If a dealer fails to comply with a cease and desist order issued pursuant to § 32-6C-14.1, the secretary may issue an order which:

(1) Imposes a monetary penalty on the dealer of five hundred dollars for each violation of the cease and desist order;

(2) Suspends dealer's license for not more than thirty days; or

(3) Revokes the dealer's license.

All monetary penalties collected pursuant to this section shall be deposited into the state motor vehicle fund.

Source: SL 2005, ch 162, § 14.



§ 32-6C-14.5 Hearing to contest order to pay fine or suspend or revoke license--Procedures.

32-6C-14.5. Hearing to contest order to pay fine or suspend or revoke license--Procedures. A dealer may request a hearing to contest an order issued pursuant to § 32-6C-14.4. The request shall be submitted to the secretary in writing within twenty days after service of the order. Any hearing shall be conducted pursuant to, and judicial review shall be available as provided by, chapter 1-26.

Source: SL 2005, ch 162, § 15.



§ 32-6C-14.6 Finality of order to pay fine or suspend or revoke license.

32-6C-14.6. Finality of order to pay fine or suspend or revoke license. An order issued pursuant to § 32-6C-14.4 becomes final upon expiration of the time allowed for appeals from the secretary's order, if no appeal is taken, or, if an appeal is taken, upon final decision of the court if the court affirms the secretary's order or dismisses the appeal.

Source: SL 2005, ch 162, § 16.



§ 32-6C-15 , 32-6C-16. Repealed.

32-6C-15, 32-6C-16. Repealed by SL 2005, ch 162, §§ 19, 20.



§ 32-6C-17 Adoption of rules--Administration by local officials.

32-6C-17. Adoption of rules--Administration by local officials. The secretary of revenue may adopt rules pursuant to chapter 1-26 as may be necessary to ensure and obtain uniformity in the issuance of dealers' licenses, the inspection of dealers, and the use of dealer plates, demonstration permits, and temporary licenses as provided by this chapter. All local officials charged with the administration of the provisions of this chapter are governed in their official acts by the rules promulgated by the secretary.

Source: SL 1990, ch 246, § 7; SL 2004, ch 17, § 94; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 06D - Manufacturer's Warranty

§ 32-6D-1 Definitions.

32-6D-1. Definitions. Terms used in this chapter mean:

(1) "Consumer," the purchaser, other than for purposes of resale, of a new or previously untitled motor vehicle used in substantial part for personal, family, or household purposes, who is entitled by the terms of the warranty to enforce the obligations of the warranty;

(2) "Express warranty," a written warranty, so labeled, issued by the manufacturer of a new motor vehicle, including any terms or conditions precedent to the enforcement of obligations under that warranty;

(3) "Lemon law rights period," the period ending one year after the date of the original delivery of a motor vehicle to a consumer or the first twelve thousand miles of operation, whichever first occurs;

(4) "Manufacturer," the person, firm, corporation, or limited liability company engaged in the business of manufacturing, importing, or distributing motor vehicles to be made available to a motor vehicle dealer for retail sale;

(5) "Motor vehicle," every vehicle intended primarily for use and operation on the public highways which is self-propelled. The term does not apply to any motor home or to any motor vehicle having a manufacturer's gross vehicle weight rating of fifteen thousand pounds or more;

(6) "Motor vehicle dealer" or "authorized dealer," any person operating under a dealer agreement from a manufacturer and licensed pursuant to chapter 32-6B;

(7) "Nonconforming condition," any condition of a motor vehicle that is not in conformity with the terms of any express warranty issued by the manufacturer to a consumer and that significantly impairs the use, value, or safety of the motor vehicle and occurs or arises solely in the course of the ordinary use of the motor vehicle, and that does not arise or occur as a result of abuse, neglect, modification, or alteration of the motor vehicle not authorized by the manufacturer, nor from any accident or other damage to the motor vehicle which occurs or arises after the motor vehicle was delivered by an authorized dealer to the consumer;

(8) "Notice of a nonconforming condition," a written statement delivered to the manufacturer and which describes the motor vehicle, the nonconforming condition, and all previous attempts to correct such nonconforming condition by identifying the person who made the attempt and the time the attempt was made.
Source: SL 1993, ch 227, § 1; SL 2014, ch 139, § 7; SL 2015, ch 164, § 1.



§ 32-6D-2 Notice of nonconforming condition--Timeliness--Obligation to repair.

32-6D-2. Notice of nonconforming condition--Timeliness--Obligation to repair. If a new motor vehicle does not conform to any applicable express warranty and the consumer delivers the motor vehicle to the manufacturer or its authorized dealer and gives notice of the nonconforming condition during the lemon law rights period, the manufacturer of the motor vehicle shall make the necessary repairs to the motor vehicle to remedy any such nonconforming condition. The repairs are required even after the expiration of the lemon law rights period if notice of the nonconforming condition was first given during the lemon law rights period. However, the manufacturer's obligation to repair the nonconforming condition does not extend beyond the period of twenty-four months following delivery of the vehicle or twenty-four thousand miles, whichever occurs first.

Source: SL 1993, ch 227, § 2.



§ 32-6D-3 Replacement of irreparable vehicle--Refund.

32-6D-3. Replacement of irreparable vehicle--Refund. If, after reasonable attempts, the manufacturer or its authorized dealer is unable to conform the motor vehicle to any express warranty by repairing or correcting a nonconforming condition of the motor vehicle which first occurred during the lemon law rights period, the manufacturer shall, through its authorized dealer, at the option of the consumer, replace the motor vehicle with a comparable new motor vehicle and shall refund the customer all collateral charges, including excise tax, license, and registration fees and similar government charges or shall accept return of the vehicle from the consumer and refund to the consumer the following:

(1) The full contract price including charges for undercoating, dealer preparation, and transportation charges, and installed options, plus the nonrefundable portions of extended warranties and service contracts;

(2) All collateral charges, including excise tax, license, and registration fees and similar government charges;

(3) All finance charges incurred by the consumer after he first reported the nonconformity to the manufacturer or its authorized dealer; and

(4) Any incidental damages which shall include the reasonable cost of alternative transportation during the period that the consumer is without the use of the motor vehicle because of the nonconforming condition.
Source: SL 1993, ch 227, § 3; SL 2007, ch 178, § 1.



§ 32-6D-4 Allowance for use of vehicle offset against monetary recovery.

32-6D-4. Allowance for use of vehicle offset against monetary recovery. Refunds shall be made to the consumer and any lien holders, as their interests may appear. There shall be offset against any monetary recovery of the consumer a reasonable allowance for the consumer's use of the vehicle. A reasonable allowance for use is that amount directly attributable to use by the consumer before his first report of the nonconformity to the manufacturer or authorized dealer and shall be calculated by multiplying the full purchase price of the motor vehicle by a fraction having as its denominator one hundred thousand and having as its numerator the number of miles that the vehicle traveled before the first report of nonconformity.

Source: SL 1993, ch 227, § 4.



§ 32-6D-5 Reasonable attempts to correct nonconforming condition.

32-6D-5. Reasonable attempts to correct nonconforming condition. It is presumed that reasonable attempts to correct a nonconforming condition have been allowed by the consumer if, during the period of twenty-four months following delivery of the vehicle or twenty-four thousand miles, whichever first occurs, either of the following events occurred:

(1) The same nonconforming condition was subject to repair attempts four or more times by the manufacturer, or its authorized dealers, at least one of which occurred during the lemon law rights period, plus a final attempt by the manufacturer, and the same nonconforming condition continues to exist; or

(2) The motor vehicle was out of service and in the custody of the manufacturer or an authorized dealer due to repair attempts including the final repair attempt, one of which occurred during the lemon law rights period, for a cumulative total of thirty calendar days, unless the repair could not be performed because of conditions beyond the control of the manufacturer or authorized dealers, such as war, invasion, strike, fire, flood, or other natural disaster.
Source: SL 1993, ch 227, § 5.



§ 32-6D-6 Civil action against manufacturer.

32-6D-6. Civil action against manufacturer. A consumer sustaining damages as a proximate consequence of the failure by a manufacturer to perform its obligations imposed under this chapter may bring a civil action against the manufacturer to enforce the provisions of this chapter. Prior to the commencement of any such proceeding a consumer shall give notice of a nonconforming condition by certified mail to the manufacturer and demand correction or repair of the nonconforming condition. If at the time the notice of a nonconforming condition is given to the manufacturer, a presumption has arisen that reasonable attempts to correct a nonconforming condition have been allowed, the manufacturer shall be given a final opportunity to cure the nonconforming condition. The manufacturer shall within seven calendar days of receiving the written notice of nonconforming condition notify the consumer of a reasonably accessible repair facility. After delivery of the new vehicle to the authorized repair facility by the consumer, the manufacturer shall attempt to correct the nonconforming condition and conform the vehicle to the express warranty within a period not to exceed fourteen calendar days. If a manufacturer has established an informal dispute settlement procedure conducted within the state which is in compliance with federal rules and regulations, a consumer shall first exhaust any remedy afforded to the consumer under the informal dispute procedure of the manufacturer before a cause of action may be instituted under the provisions of this chapter.

Source: SL 1993, ch 227, § 6.



§ 32-6D-7 Affirmative defenses to claim against manufacturer.

32-6D-7. Affirmative defenses to claim against manufacturer. It is an affirmative defense to any claim against the manufacturer under this chapter that:

(1) An alleged nonconforming condition does not significantly impair the use, market value, or safety of the motor vehicle; or

(2) A nonconforming condition is a result of abuse, neglect, or any modification or alteration of a motor vehicle by a consumer that is not authorized by the manufacturer.
Source: SL 1993, ch 227, § 7.



§ 32-6D-8 Attorney fees.

32-6D-8. Attorney fees. If the manufacturer has breached its obligations imposed under this chapter, the consumer may recover, in addition to the remedy provided under §§ 32-6D-2 to 32-6D-5, inclusive, an additional award for reasonable attorney fees.

Source: SL 1993, ch 227, § 8.



§ 32-6D-9 Resale of returned vehicle.

32-6D-9. Resale of returned vehicle. If a motor vehicle has been returned to the manufacturer under the provisions of this chapter or a similar statute of another state, whether as the result of a legal action or as the result of an informal dispute settlement proceeding, it may not be resold in this state unless:

(1) The manufacturer discloses in writing to the subsequent purchaser the fact that the motor vehicle was returned under the provisions of this chapter and the nature of the nonconformity to the vehicle warranty; and

(2) The manufacturer returns the title of the motor vehicle to the Department of Revenue advising of the return of the motor vehicle under provisions of this chapter with an application for title in the name of the manufacturer. The department shall brand the title issued to the manufacturer and all subsequent titles to the motor vehicle with the following statement: "This vehicle was returned to the manufacturer because it did not conform to its warranty."
Source: SL 1993, ch 227, § 9; SL 2004, ch 17, § 95; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-6D-10 Liability of dealer.

32-6D-10. Liability of dealer. Nothing in this chapter imposes any liability upon a motor vehicle dealer or authorized dealer or creates a cause of action by a consumer against a motor vehicle dealer or authorized dealer. No manufacturer may charge back or require reimbursement by a motor vehicle dealer or authorized dealer for any costs, including any refunds or vehicle replacements, incurred by the manufacturer arising out of this chapter.

Source: SL 1993, ch 227, § 10.



§ 32-6D-11 Time limit for action.

32-6D-11. Time limit for action. Any action brought under this chapter against the manufacturer shall be commenced within three years following the date of original delivery of the motor vehicle to the consumer.

Source: SL 1993, ch 227, § 11.






Chapter 06E - Regulation Of Snowmobile Franchising Agreements

§ 32-6E-1 Definition of terms.

32-6E-1. Definition of terms. Terms used in this chapter mean:

(1) "Community," the franchisee's area of responsibility as stipulated in the franchise. A community has a minimum radius of ten miles around an existing dealership;

(2) "Department," the Department of Revenue;

(3) "Franchise," a written agreement or contract between a franchisor and a franchisee which fixes the legal rights and liabilities of the parties to such agreement or contract;

(4) "Franchisee," any person who receives snowmobiles from a franchisor under a franchise and who offers and sells the snowmobiles to the general public;

(5) "Franchisor," any person engaged in the manufacturing or distribution of snowmobiles including any person who acts for the franchisor;

(6) "Manufacturer," any person who manufactures or assembles snowmobiles and who issues the original or first manufacturer's statement of origin. The term, manufacturer, includes a central or principal sales corporation through which it distributes its products to franchised dealers;

(7) "Snowmobile dealer," any person who, for commission or with intent to make a profit or gain, sells, exchanges, rents with option to purchase, offers, or attempts to negotiate a sale or exchange of new or used snowmobiles, or who is engaged wholly or in part in the business of selling new or used snowmobiles.
Source: SL 1994, ch 248, § 1; SL 2004, ch 17, § 96; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-6E-2 Termination of franchise--Hearing.

32-6E-2. Termination of franchise--Hearing. No franchisor may terminate or refuse to continue any franchise unless the franchisor has first established in a hearing held under the provisions of chapter 1-26, that:

(1) The franchisor has cause for termination or noncontinuance; and

(2) Upon termination or noncontinuance, another franchise in the same line/make will become effective in the same community without diminution of the snowmobile service formerly provided or that the community cannot be reasonably expected to support such a dealership.
Source: SL 1994, ch 248, § 2.



§ 32-6E-3 Determination of cause for termination of franchise.

32-6E-3. Determination of cause for termination of franchise. In determining whether cause is established for terminating or not continuing a franchise, the department shall consider the existing circumstances including:

(1) Failure by the franchisee to comply with requirements imposed upon him by the franchise, which requirements are both essential and reasonable;

(2) Bad faith on the part of the franchisee in carrying out the terms of the franchise;

(3) Whether the franchise has adequate new snowmobile facilities, equipment, parts, and qualified management, sales, and service personnel to reasonably provide consumer care for the new snowmobiles sold at retail by the franchisee;

(4) Whether the franchisee refuses to honor warranties of the franchisor to be performed by the franchisee if the franchisor reimburses the franchisee for such warranty work performed by the franchisee; or

(5) Whether it is injurious to the public welfare for the business of the franchisee to be discontinued.
Source: SL 1994, ch 248, § 3.



§ 32-6E-4 Additional franchises of same line/make--Public interest--Hearing.

32-6E-4. Additional franchises of same line/make--Public interest--Hearing. No franchisor may enter into a franchise for the purpose of establishing an additional snowmobile dealership in any community in which the same line/make is currently represented, unless the franchisor has first established in a hearing held under the provisions of chapter 1-26 that an additional dealership under such franchise is in the public interest.

Source: SL 1994, ch 248, § 4.



§ 32-6E-5 Determination of cause for additional franchises of same line/make.

32-6E-5. Determination of cause for additional franchises of same line/make. In determining whether cause is established for entering into an additional franchise for the same line/make, the department shall consider the existing circumstances:

(1) The amount of business transacted by existing franchisee's of the same line/make in that community;

(2) Whether the franchisee's of the same line/make in that community are making a good faith effort to sell the franchisor's product;

(3) Investment necessarily made and obligations incurred by existing franchisee's of the same line/make in the community in the performance of their part of their franchises;

(4) The effect on the retail snowmobile business as a whole in that community;

(5) The general quality and reputation of existing franchises in the community and their ability to provide consumer care and service; and

(6) Whether it is injurious to the public interest for an additional franchise to be established.
Source: SL 1994, ch 248, § 5.



§ 32-6E-6 Nonconsiderations for termination of franchises or additional same line/make franchises.

32-6E-6. Nonconsiderations for termination of franchises or additional same line/make franchises. The following circumstances are not cause for the termination or noncontinuance of a franchise, nor for entering into a franchise for the establishment of an additional dealership in a community for the same line/make:

(1) The change of executive management or ownership by the franchisee, unless the franchisor can show that the change would be detrimental to the representation or reputation of the franchisor's product;

(2) Refusal by the franchisee to purchase or accept delivery of any snowmobiles, parts, accessories, or any other commodity or service not ordered by said franchisee;

(3) The sole fact that franchisor desires further penetration of the market;

(4) The fact that the franchisee owns, has an investment in, participates in the management of, or hold a franchise for the sale of another line/make of snowmobile, or that the franchisee has established another line/make of snowmobiles in the same dealership facilities as those of the franchisor, if the franchisee maintains a reasonable line of credit for each line/make of snowmobile; or

(5) Refusal by the dealer to participate in any advertising campaign or contest or purchase any promotional materials, display devices, or display decoration or materials which are at the expense of the dealer.
Source: SL 1994, ch 248, § 6.



§ 32-6E-7 Impermissible conditions of franchise.

32-6E-7. Impermissible conditions of franchise. No franchisor may require a franchisee to agree to the inclusion of a term or condition in a franchise, or in any lease or agreement ancillary or collateral to a franchise as a condition to the offer, grant, or renewal of such franchise, lease, or agreement, that:

(1) Requires the franchisee to waive trial by jury in any case involving the franchisor;

(2) Specifies the jurisdictions, venues, or tribunals in which disputes arising with respect to the franchise, lease, or agreement shall or may not be submitted for resolution or otherwise prevents a franchisee from bringing an action in a particular forum otherwise available under the law; or

(3) Requires that disputes between the franchisor and franchisee be submitted to arbitration or to any other binding alternate dispute resolution procedure.

However, any franchise, lease, or agreement may authorize the submission of a dispute to arbitration or to binding alternate dispute resolution if the franchisor and franchisee voluntarily agree to submit the dispute to arbitration or binding alternate dispute resolution at the time the dispute arises.

Source: SL 1994, ch 248, § 7.



§ 32-6E-8 Franchisor's notice of franchise termination or addition of same line/make franchises.

32-6E-8. Franchisor's notice of franchise termination or addition of same line/make franchises. If a franchisor seeks to terminate or not continue a franchise or seeks to enter into an additional franchise of the same line/make, the franchisor shall file a notice with the department of intention to terminate or not continue the franchise or to enter into a franchise for additional representation of the same line/make. This section does not apply to any intended termination or noncontinuance of a franchise which the franchisee elects voluntarily.

Source: SL 1994, ch 248, § 8.



§ 32-6E-9 Notice to franchisee--Interested parties.

32-6E-9. Notice to franchisee--Interested parties. Upon receiving a notice of intention, the department shall, within five days, send by first class mail, a copy of the notice to the franchisee whose franchise the franchisor seeks to terminate or not continue. If the notice seeks to establish an additional franchise, a copy of the notice shall be sent within five days of receipt to all franchisees in the community who are engaged in the business of offering to sell or selling the same line/make. The department may also give a copy of the franchisor's notice to any other party which it considers an interested person.

Source: SL 1994, ch 248, § 9.



§ 32-6E-10 Objection to approval of notice.

32-6E-10. Objection to approval of notice. Any person who receives or is entitled to receive a copy of any notice provided for in § 32-6E-8, may object to the approval of the notice by filing a written objection to the department within fifteen days from the date the notice was received by such person. If no objection is filed within fifteen days from the date the notice was received by such person, the notice shall be approved.

Source: SL 1994, ch 248, § 10.



§ 32-6E-11 Hearing on timely objection to approval of notice.

32-6E-11. Hearing on timely objection to approval of notice. If a timely objection is filed, the department shall enter an order fixing the time, which shall be within thirty days of the date of such order, and place of a hearing on the objection and shall send by first class mail a copy of the order to the franchisor, franchisee, and any other persons entitled to receive a copy of the notice provided for in § 32-6E-8. The department may, upon request, continue the date of hearing for a period of thirty days.

Source: SL 1994, ch 248, § 11.



§ 32-6E-12 Hearing on objection to notice--Franchisor's burden of proof.

32-6E-12. Hearing on objection to notice--Franchisor's burden of proof. Upon a hearing conducted pursuant to the provisions of chapter 1-26, the franchisor has the burden of proof to establish that cause exists to terminate or not continue the franchise or to enter into a franchise establishing an additional dealership.

Source: SL 1994, ch 248, § 12.



§ 32-6E-13 Hearing to determine change in circumstances sufficient to support dealership.

32-6E-13. Hearing to determine change in circumstances sufficient to support dealership. If a franchisor is permitted to terminate or not to continue a franchise and is further permitted not to enter into a franchise for the line/make in the community, no franchise may be entered into for the sale of snowmobiles of that line/make in the community, unless the franchisor has first established, in a hearing held under the provisions of chapter 1-26, that there has been a change of circumstances so that the community at that time can be reasonably expected to support the dealership.

Source: SL 1994, ch 248, § 13.



§ 32-6E-14 Violation of chapter.

32-6E-14. Violation of chapter. If a franchisor enters into or attempts to enter into a franchise, whether upon termination or refusal to continue another franchise or upon the establishment of an additional new snowmobile dealership in a community where the same line/make is already represented, without first complying with the provisions of this chapter, no dealer's license may be issued to that franchisee or proposed franchisee to engage in the business of selling new snowmobiles, manufactured or distributed by that franchisor.

Source: SL 1994, ch 248, § 14.






Chapter 07 - Dealers And Manufacturers Of House Trailers And Coaches [Repealed]

CHAPTER 32-7

DEALERS AND MANUFACTURERS OF HOUSE TRAILERS AND COACHES [REPEALED]

[Repealed by SL 1984, ch 223, §§ 18 to 22; SL 1986, ch 250, § 64]



Chapter 07A - Dealers And Manufacturers Of Manufactured Homes And Mobile Homes

§ 32-7A-1 Definitions.

32-7A-1. Definitions. Terms used in this chapter mean:

(1) "Auxiliary lot," a physically separate location, such as a mobile home park, manufactured housing rental community, manufactured housing subdivision, or any residential lot, where a licensed dealer displays manufactured homes or mobile homes.

(2) "Dealer," any person, other than a manufacturer of a mobile home or a manufactured home, who, for a commission or with the intent to make a profit or gain, sells, exchanges, rents with option to purchase, offers or attempts to negotiate a sale, or makes an exchange of a mobile or manufactured home or who is engaged in the business of selling mobile or manufactured homes;

(3) "Department," the Department of Revenue;

(4) "Manufactured home," a structure, transportable in one or more sections, which is eight feet or more in width or forty feet or more in length in the traveling mode, or is three hundred twenty or more square feet when erected on a site; which is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities; and which contains in it the plumbing, heating, air conditioning and electrical systems. The term includes any structure which has been certified by the secretary of housing and urban development as having complied with the National Manufactured Housing Construction and Safety Standards Act of 1974 as amended and in effect on January 1, 1984;

(5) "Mobile home," a movable or portable unit, designed and constructed to be towed on its own chassis (comprised of frame and wheels), and designed to be connected to utilities for year-round occupancy. The term includes:

(a) Units containing parts that may be folded, collapsed or telescoped when being towed and that may be expanded to provide additional cubic capacity; and

(b) Units composed of two or more separately towable components designed to be joined into one integral unit capable of being separated again into the components for repeated towing;

(6) "Supplemental lot," a physically separate location owned and maintained by a licensed dealer within the same county as the principal place of business;

(7) "Temporary supplemental lot," a location other than the principal place of business or supplemental lot where a licensed dealer may conduct business for a period of time not to exceed ten consecutive days for a specific purpose such as fairs, auctions, shopping center promotions or tent sales. Such temporary supplemental lots shall meet all local zoning and building codes for the type of business being conducted.
Source: SL 1984, ch 223, § 1; SL 1986, ch 251, § 1; SL 1998, ch 183, § 1; SL 2004, ch 17, § 97; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 137, § 3.



§ 32-7A-2 Established place of business.

32-7A-2. Established place of business. For the purposes of this chapter, a principal place of business is an enclosed building or structure either owned in fee or leased, at which a permanent business of bartering, trading, and selling of mobile homes or manufactured homes is carried on. The place of business may not be a tent, temporary stand, or other temporary quarters, nor permanent quarters occupied pursuant to any temporary arrangement. However, a principal place of business may be a mobile home or manufactured home that has been properly mounted either on a permanent foundation or properly anchored and blocked. A licensee may use unimproved lots and premises for sale, storage, and display of mobile homes and manufactured homes. A licensee may use a residence located within or adjacent to his mobile home park or a manufactured home park as a principal place of business, unless prohibited by local zoning.

Source: SL 1984, ch 223, § 2; SL 1986, ch 251, § 2.



§ 32-7A-3 License required--Exceptions--Violation as misdemeanor.

32-7A-3. License required--Exceptions--Violation as misdemeanor. No person may engage in the business, either exclusively or in addition to any other occupation, of selling or manufacturing mobile homes or manufactured homes, new or used, or shall offer to sell, solicit, or advertise the sale of mobile homes or manufactured homes, new or used, without first having acquired a license to do so. Any violation of this section is a Class 2 misdemeanor. Any subsequent violation that occurs within two years from any violation of this section is a Class 1 misdemeanor. The licensing requirements of this section do not apply to any regulated lenders as that term is defined in § 54-3-14, any insurance company authorized to do business in this state, or any financing institution as defined in and licensed pursuant to chapter 54-4 that acquires mobile homes or manufactured homes as an incident to its regular business.

Source: SL 1984, ch 223, § 3; SL 1986, ch 251, § 3; SL 2014, ch 137, § 7.



§ 32-7A-3.1 Supplemental license for auxiliary or supplemental lots--Exemption for temporary locations.

32-7A-3.1. Supplemental license for auxiliary or supplemental lots--Exemption for temporary locations. Any person licensed under this chapter, who sells manufactured homes or mobile homes at locations other than the principal place of business, shall obtain a supplemental license for each auxiliary or supplemental lot not contiguous to the location for which the original license is issued. Any supplemental lot shall be located within the county of the principal place of business of the licensee and shall meet local zoning codes or ordinances. Any manufactured home or mobile home located on an auxiliary lot shall meet local zoning codes or ordinances. Any auxiliary lot may be located outside of the county of principal place of business of the licensee. No supplemental license is required if one or more licensed dealers wish to display their manufactured homes or mobile homes at a temporary location as identified in § 32-7A-3.2.

Source: SL 1986, ch 251, § 4; SL 1998, ch 183, § 2.



§ 32-7A-3.2 Temporary locations for certain purposes--Time limit--Zoning and building requirements.

32-7A-3.2. Temporary locations for certain purposes--Time limit--Zoning and building requirements. A licensed dealer may use a location other than the principal place of business or supplemental lots where he may conduct business for a period of time not to exceed ten consecutive days for a specific purpose such as fairs, farm and home shows, auctions, shopping center promotions, or tent sales. Such locations shall meet all local zoning and building codes for the type of business being conducted.

Source: SL 1986, ch 251, § 5.



§ 32-7A-4 Repealed.

32-7A-4. Repealed by SL 1986, ch 251, § 6.



§ 32-7A-4.1 Application required--Contents.

32-7A-4.1. Application required--Contents. Any person selling manufactured homes or mobile homes pursuant to the requirements of this chapter shall file with the department, upon forms provided by the department, an application including the following information:

(1) The name and address of the applicant;

(2) The name of the firm or copartnership, with the names and addresses of all members, if the applicant is a firm or copartnership;

(3) The name of the corporation or limited liability company, with the names and addresses of the principal officers or limited liability company, if the applicant is a corporation or limited liability company;

(4) The exact location of the place of business and, if owned by the applicant, when acquired. If the place of business is leased, a true copy of the lease shall accompany the application;

(5) A certification that the location is the place where the applicant keeps and maintains books, records, and files necessary to conduct business, which shall be available at all reasonable hours to inspection by the department;

(6) A consent to allow periodic inspections of the dealership by the department;

(7) A description of the principal place of business and any supplemental lots;

(8) A statement that the applicant is either franchised by a manufacturer of manufactured homes or mobile homes, in which case the brand name of each home that the applicant is franchised to sell shall be included, or is a used manufactured home or mobile home dealer;

(9) The applicant's qualifications and business history, including whether the applicant, or any director, officer, member, limited or general partner, controlling shareholder, or affiliate has ever been adjudged bankrupt or insolvent, or has any unsatisfied court judgments outstanding against them;

(10) If the applicant, or any director, officer, member, limited or general partner, controlling shareholder, or affiliate, has been convicted of a crime within the previous ten years that either related directly to the business for which the license is sought or involved fraud, misrepresentation, or misuse of funds, or has suffered a judgment in a civil action involving fraud, misrepresentation or conversion within the previous five years or has had any government issued license or permit suspended or revoked as a result of an action brought by federal or state governmental agency in this or any other state within the last five years;

(11) Such other information as the department may require; and

(12) Verification as to the accuracy of the information provided by the applicant.
Source: SL 1986, ch 251, § 7; SL 2014, ch 139, § 8.



§ 32-7A-4.2 Grounds for denial of license or application of §§ 32-7A-4.3 to 32-7A-4.8.

32-7A-4.2. Grounds for denial of license or application of §§ 32-7A-4.3 to 32-7A-4.8. The department may deny any application or apply the provisions of §§ 32-7A-4.3 to 32-7A-4.8, inclusive, on any license issued under the provisions of this chapter, for any of the following:

(1) Commission of fraud or willful misrepresentation in the application for or in obtaining a license;

(2) A previous manufacturer or dealer license revocation in this or any other state;

(3) A violation of any law of this state which relates to dealing in manufactured homes or mobile homes;

(4) Failure to comply with any administrative rule promulgated by the department;

(5) Perpetration of a fraud upon any person as a result of dealing in manufactured homes or mobile homes;

(6) Failure to allow department inspections, including initial and annual inspections, complaint investigations and necessary follow-up inspections;

(7) Misrepresentation through false, deceptive, or misleading statements with regard to the sale or financing of manufactured homes or mobile homes which a dealer has, or causes to have, advertised, printed, displayed, published, distributed, broadcast, televised, or made in any manner with regard to the sale or financing of manufactured homes or mobile homes;

(8) Refusal to comply with a licensee's responsibility under the terms of the new manufactured home or mobile home warranty issued by its respective manufacturer, unless such refusal is at the direction of the manufacturer;

(9) Failure to comply with the terms of any bona fide written, executed agreement pursuant to the sale of a manufactured home or mobile home;

(10) Violation by the dealer of any applicable manufactured home building or safety code;

(11) Failure to continuously occupy a principal place of business licensed under § 32-7A-2;

(12) Failure to deliver the manufacturer's statement of origin to the county treasurer or the certificate of title to a person entitled to it within forty-five days after date of delivery;

(13) Conviction within the previous five years, of a crime that related directly to the business of the dealer or manufacturer involving fraud, misrepresentation or misuse of funds;

(14) Inability to obtain or renew a surety bond; or

(15) Misuse of the dealers' metal plates and lending for use on mobile homes or manufactured homes not owned by the manufacturer or dealer.
Source: SL 1986, ch 251, § 8; SL 1999, ch 45, § 6; SL 2002, ch 148, § 6; SL 2005, ch 162, § 27; SL 2016, ch 154, § 9.



§ 32-7A-4.3 Cease and desist order for specified violations--Period of effectiveness.

32-7A-4.3. Cease and desist order for specified violations--Period of effectiveness. In addition to any other remedy provided by law, the secretary of revenue may issue an order directing a dealer to cease and desist from engaging in any act or practice enumerated in § 32-7A-4.2. A cease and desist order issued pursuant to this section is effective for a period of two years.

Source: SL 2005, ch 162, § 21; SL 2008, ch 156, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7A-4.4 Hearing on question of whether violations occurred--Procedures.

32-7A-4.4. Hearing on question of whether violations occurred--Procedures. Within twenty days after service of the order to cease and desist, the dealer may request a hearing in writing on the question of whether acts or practices in violation of this title have occurred. Any hearing shall be conducted pursuant to, and judicial review shall be available as provided by, chapter 1-26.

Source: SL 2005, ch 162, § 22.



§ 32-7A-4.5 Finality of cease and desist order.

32-7A-4.5. Finality of cease and desist order. A cease and desist order pursuant to § 32-7A-4.3 becomes final upon expiration of the time allowed for appeals from the secretary's order if no appeal is taken, or, if an appeal is taken, upon final decision of the court if the court affirms the secretary's order or dismisses the appeal.

Source: SL 2005, ch 162, § 23.



§ 32-7A-4.6 Order to pay fine or suspend or revoke license upon failure to comply with cease and desist order--Deposit of monetary penalties.

32-7A-4.6. Order to pay fine or suspend or revoke license upon failure to comply with cease and desist order--Deposit of monetary penalties. If a dealer fails to comply with a cease and desist order issued pursuant to § 32-7A-4.3, the secretary may issue an order which:

(1) Imposes a monetary penalty on the dealer of five hundred dollars for each violation of the cease and desist order;

(2) Suspends dealer's license for not more than thirty days; or

(3) Revokes the dealer's license.

All monetary penalties collected pursuant to this section shall be deposited into the state motor vehicle fund.

Source: SL 2005, ch 162, § 24.



§ 32-7A-4.7 Hearing to contest order to pay fine or suspend or revoke license--Procedures.

32-7A-4.7. Hearing to contest order to pay fine or suspend or revoke license--Procedures. A dealer may request a hearing to contest an order issued pursuant to § 32-7A-4.6. The request shall be submitted to the secretary in writing within twenty days after service of the order. Any hearing shall be conducted pursuant to, and judicial review shall be available as provided by, chapter 1-26.

Source: SL 2005, ch 162, § 25.



§ 32-7A-4.8 Finality of order to pay fine or suspend or revoke license.

32-7A-4.8. Finality of order to pay fine or suspend or revoke license. An order issued pursuant to § 32-7A-4.6 becomes final upon expiration of the time allowed for appeals from the secretary's order, if no appeal is taken, or, if an appeal is taken, upon final decision of the court if the court affirms the secretary's order or dismisses the appeal.

Source: SL 2005, ch 162, § 26.



§ 32-7A-5 Bond required for license.

32-7A-5. Bond required for license. No license as provided in § 32-7A-3 may be issued to anyone, until the applicant executes a bond issued by a company licensed to do business in this state, as surety in the amount of twenty-five thousand dollars. The bond shall be payable to the Department of Revenue for the use and benefit of any purchaser or holder of lien to pay any loss, damages, and expenses resulting from the failure of any title for any fraudulent misrepresentation or breach of warranty as to freedom from a lien. If any claim is made to the department against such bond, which claim is based upon a final judgment of a court of record of this state, the dealer shall execute an additional bond for the amount necessary to maintain the security at the original level.

Source: SL 1984, ch 223, § 5; SL 2004, ch 17, § 98; SL 2004, ch 207, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7A-5.1 Notice to surety company of denial, suspension, or revocation of license.

32-7A-5.1. Notice to surety company of denial, suspension, or revocation of license. The department shall, upon denial, suspension, or revocation of any license, notify the surety company of the licensee, in writing, that the license has been denied, suspended, or revoked and shall state the reason for such denial, suspension, or revocation.

Source: SL 1986, ch 251, § 9.



§ 32-7A-6 Separate licenses for places of business in different counties.

32-7A-6. Separate licenses for places of business in different counties. If the applicant for a license under this chapter desires to set up a place of business, as defined in § 32-7A-2, in more than one county in this state, the applicant shall secure a separate license for each county. No license for an additional county may be issued until the Department of Revenue has been furnished proof that the applicant has a place of business as defined in § 32-7A-2, in the additional county and has such a license in the initial county. This section does not prohibit a licensed dealer from setting up any auxiliary lot as defined in § 32-7A-1.

Source: SL 1984, ch 223, § 6; SL 1998, ch 183, § 3; SL 2004, ch 17, § 99; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7A-7 Fee for license--Renewal.

32-7A-7. Fee for license--Renewal. The license fee for a dealer or manufacturer of mobile homes or manufactured homes is three hundred dollars and the annual license renewal fee is one hundred fifty dollars. An applicant shall pay the license fees to the department at the time an application for license is made. The license is for a year, unless it is revoked for cause.

Source: SL 1984, ch 223, § 7; SL 1987, ch 215, § 14; SL 2008, ch 155, § 3; SL 2013, ch 141, § 1.



§ 32-7A-8 Disposition of fees.

32-7A-8. Disposition of fees. The fees collected under the provisions of this chapter shall be deposited in the state motor vehicle fund.

Source: SL 1984, ch 30, §§ 47, 48; SL 1984, ch 223, § 8; SL 2004, ch 17, § 100; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 141, § 2.



§ 32-7A-8.1 Increase in dealer bond amount--Implementation.

32-7A-8.1. Increase in dealer bond amount--Implementation. To implement any increase in the amount of a dealer bond, a dealer, upon renewal of a bond or upon annual renewal of a dealer license, whichever comes first, shall deliver to the department an original bond or a bond rider that is issued by the surety company showing the new bond amount.

Source: SL 2004, ch 207, § 7.



§ 32-7A-9 Time for grant or denial of license--Issuance of certificate--Form.

32-7A-9. Time for grant or denial of license--Issuance of certificate--Form. The Department of Revenue shall grant or deny the application for a license under this chapter within thirty days after the filing of the application. If the application is granted, the department shall license the applicant as a mobile home and manufactured home dealer or manufacturer for the remainder of the calendar year. Moreover, the department shall design and issue a certificate of license containing a distinguishing number of identification for the dealer or manufacturer.

Source: SL 1984, ch 223, § 9; SL 2004, ch 17, § 101; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7A-10 Dealers' plates--Issuance--Use--Fees.

32-7A-10. Dealers' plates--Issuance--Use--Fees. The Department of Revenue shall issue to any mobile home and manufactured home dealer or manufacturer licensed as provided in this chapter, metal number plates displaying a general distinguishing number. The dealer or manufacturer shall make application to the department for the plates and pay a fee of ten dollars for each plate. One such plate shall be displayed on the rear of each mobile home or manufactured home while being transported on a public highway.

Source: SL 1984, ch 223, § 10; SL 1996, ch 197, § 2; SL 2004, ch 17, § 102; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7A-10.1 Mailing fees.

32-7A-10.1. Mailing fees. In addition to the license fees assessed in § 32-7A-10, the department shall collect from the dealer one dollar per decal or five dollars per license plate if a decal or plate is sent to the dealer through the mail. If the dealer requests that the decal or plate be express mailed, the dealer shall pay the actual costs of postage and handling.

Source: SL 2010, ch 157, § 3.



§ 32-7A-11 Transportation of manufactured and mobile homes owned by dealer.

32-7A-11. Transportation of manufactured and mobile homes owned by dealer. New and used mobile homes and manufactured homes owned by a dealer may be transported upon the streets and highways to the dealer's place of business and to the purchaser of such a home and between a dealer's place of business and a supplemental lot or a temporary supplemental lot.

Source: SL 1984, ch 223, § 11; SL 1986, ch 251, § 12; SL 1999, ch 45, § 7; SL 2000, ch 42, § 29; SL 2005, ch 71, § 14.



§ 32-7A-12 Books, records, and files kept by licensees.

32-7A-12. Books, records, and files kept by licensees. Any dealer or manufacturer licensed under the provisions of this chapter, shall keep books, records, or files, in such form as may be prescribed by the Department of Revenue, including the following:

(1) A record of the purchase, sale, or exchange, of any mobile or manufactured home;

(2) A description of each mobile or manufactured home purchased, sold, or exchanged, together with the name and address of the owner or other person from whom the mobile or manufactured home was purchased or received and to whom it was sold or delivered. The description shall include the mobile or manufactured home identification number and manufacturer's make and model; and

(3) A certificate of title from the previous owner of any mobile or manufactured home not purchased from the manufacturer, from the time the mobile or manufactured home is delivered to the dealer until it has been disposed of by the dealer.

The books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the secretary of revenue.

Source: SL 1984, ch 223, § 12; SL 2004, ch 17, § 103; SL 2005, ch 159, § 10; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7A-12.1 Offer to sell, sale, or exchange of mobile or manufactured home without certificate of title allowed under specified circumstances.

32-7A-12.1. Offer to sell, sale, or exchange of mobile or manufactured home without certificate of title allowed under specified circumstances. A dealer may offer for sale, sell, or exchange a mobile or manufactured home without a certificate of title if the dealer complies with the following applicable provisions:

(1) The dealer has a record of purchase, sale, or exchange of a mobile or manufactured home to include the satisfaction of any outstanding liens or encumbrances and a secured power of attorney;

(2) If the mobile or manufactured home is encumbered by a lien noted on the title, the dealer shows that payment has been tendered to the lienholder for the amount of the lien, except a lien that is the result of dealer inventory financing; or

(3) If the dealer is required by law to obtain title prior to offering the mobile or manufactured home for sale and the dealer has applied for title through the electronic on-line title system and has submitted the documents to the department.

This section does not relieve a dealer from the provisions of § 32-3-7.

Source: SL 2005, ch 159, § 11.



§ 32-7A-12.2 Agreement that dealer will satisfy lien by paying lienholder--Trade of mobile or manufactured home or consignment agreement--Theft.

32-7A-12.2. Agreement that dealer will satisfy lien by paying lienholder--Trade of mobile or manufactured home or consignment agreement--Theft. If a person trades in a mobile or manufactured home to a dealer or enters into a consignment agreement with a dealer whereby the dealer will sell the mobile or manufactured home and the mobile or manufactured home has a lien noted on the title, the dealer and person may agree that the dealer shall satisfy the lien amount by paying the lienholder who is noted on the title. Failure to satisfy a lien pursuant to this section constitutes theft pursuant to chapter 22-30A. The degree of theft is determined by the amount of the unsatisfied lien. Multiple violations of this section occurring within any thirty-day period may be aggregated in amount to determine the degree of theft.

Source: SL 2005, ch 159, § 12.



§ 32-7A-12.3 Time period to satisfy lien after receipt of funds--Offering mobile or manufactured home for sale prior to tender to lienholder.

32-7A-12.3. Time period to satisfy lien after receipt of funds--Offering mobile or manufactured home for sale prior to tender to lienholder. If a dealer enters into an agreement pursuant to § 32-7A-12.2, the dealer shall satisfy the lien within ten business days after the receipt of funds. No dealer may offer the mobile or manufactured home for sale until payment has been tendered to the lienholder, except on a consigned mobile or manufactured home, whereby the dealer shall comply with the terms of the consignment agreement.

Source: SL 2005, ch 159, § 13.



§ 32-7A-13 Fraud in contracts for sale, trade or purchase prohibited--Violation as misdemeanor.

32-7A-13. Fraud in contracts for sale, trade or purchase prohibited--Violation as misdemeanor. No person may make fraudulent statements or omissions in contracts for sale, trade, or purchase of a mobile home or manufactured home. A violation of this section is a Class 1 misdemeanor.

Source: SL 1984, ch 223, § 13.



§ 32-7A-14 Repealed.

32-7A-14. Repealed by SL 1986, ch 251, § 13.



§ 32-7A-14.1 Power of secretary to make rules and require uniformity in administration of statute--Duty of local officials.

32-7A-14.1. Power of secretary to make rules and require uniformity in administration of statute--Duty of local officials. The secretary of revenue may adopt rules and issue such instructions as may be necessary to ensure and obtain uniformity in the administration of this chapter.

All local officials charged with the administration of the provisions of such chapter are governed in their official acts by the rules promulgated by the secretary.

Source: SDC 1939, § 44.0213; SL 1982, ch 18, § 9; SDCL § 32-3-55; SL 2004, ch 17, § 104; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7A-15 Used mobile or manufactured homes--Activities authorized by dealer or real estate license--Responsibilities of real estate licensee.

32-7A-15. Used mobile or manufactured homes--Activities authorized by dealer or real estate license--Responsibilities of real estate licensee. Any person licensed as a mobile home and manufactured home dealer under this chapter and any person licensed as a real estate salesperson or broker under chapter 36-21A, may buy, sell, offer to buy, solicit prospective purchasers of, solicit or obtain listings of, obtain listings of, or negotiate the purchase, sale or exchange of any mobile home or manufactured home which has been registered under the provisions of chapter 32-3. Any licensed real estate salesperson or broker has the same responsibilities toward warranties, guarantees and other regulations, as may be required of mobile home and manufactured home dealers by local, state or federal regulatory agencies.

Source: SL 1984, ch 223, § 15; SL 1998, ch 184, § 1.



§ 32-7A-16 Sales on consignment--Title requirements.

32-7A-16. Sales on consignment--Title requirements. Any mobile home or manufactured home sold on consignment under the provisions of this chapter, shall have a saleable title from the current owner. The title shall be transferred and recorded at the time of each sale.

Source: SL 1984, ch 223, § 16.



§ 32-7A-17 Title transfer--Affidavit of registration and tax payment required--Violation as misdemeanor.

32-7A-17. Title transfer--Affidavit of registration and tax payment required--Violation as misdemeanor. Any transfer or reassignment of a mobile home or manufactured home title shall be accompanied by an affidavit issued by the county treasurer of the county in which the mobile home or manufactured home is registered, stating that the current year's taxes are paid. The county treasurer shall apply the requirements of §§ 10-21-36 to 10-21-39, inclusive, to determine if the current year's taxes are paid. No title may be transferred until the taxes under § 10-9-3 or 10-21-4 are paid. No transfer of title may be completed unless the mobile home or manufactured home is registered as provided in § 10-9-3 or 10-4-2.6. In any event the title or manufacturer's statement of origin shall be transferred within forty-five days of delivery of the manufactured home or mobile home. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 223, § 10; SL 1986, ch 251, § 14; SL 1993, ch 88, § 2; SL 1997, ch 52, § 4; SL 1999, ch 45, § 5; SL 2000, ch 42, § 28; SL 2015, ch 156, § 18.



§ 32-7A-18 Appointment of dealer inspectors--Entry--Complaints.

32-7A-18. Appointment of dealer inspectors--Entry--Complaints. The department may appoint dealer inspectors to enforce the provisions of this chapter. The inspectors may enter both publicly owned and privately owned property and sign complaints against persons found in violation of this chapter.

Source: SL 1986, ch 251, § 15.



§ 32-7A-19 Investigation--Purpose--Inspection--Examination.

32-7A-19. Investigation--Purpose--Inspection--Examination. The department may investigate any dealer licensed under this chapter for the purpose of ascertaining any violation of this chapter or chapters 32-3 to 32-7A, inclusive. The investigation shall include an inspection of the principal place of business, supplemental lots, and any books, records, or files required by the department. An examination of titles and manufactured homes or mobile homes owned or offered for sale by the dealer shall also be conducted.

Source: SL 1986, ch 251, § 16; SL 2005, ch 160, § 3.



§ 32-7A-20 to 32-7A-22. Repealed.

32-7A-20 to 32-7A-22. Repealed by SL 2005, ch 162, §§ 28 to 30.



§ 32-7A-23 Application for injunction--Issuance without bond.

32-7A-23. Application for injunction--Issuance without bond. In addition to the remedies provided in this chapter, the department may make application to any circuit court of this state to grant a temporary or permanent injunction, restraining any person from acting as a manufactured home or mobile home dealer under the terms of this chapter without being properly licensed hereunder, from violating or continuing to violate any of the provisions of this chapter or chapter 32-3 or 32-5 or for failing or refusing to comply with the requirements of this chapter or chapter 32-3 or 32-5 or any rules adopted thereunder. Such injunction shall be issued without bond. A single act in violation of the provisions of this chapter or of chapter 32-3 or 32-5, is sufficient to authorize the issuance of an injunction.

Source: SL 1986, ch 251, § 18.






Chapter 07B - Regulation Of Boat Dealers

§ 32-7B-1 Boat dealer defined.

32-7B-1. Boat dealer defined. For the purposes of this chapter, a boat dealer is any person who, for commission or with intent to make a profit or gain, sells, exchanges, rents, or leases with option to purchase, offers or attempts to negotiate a sale or exchange of new or used boats, or who is engaged wholly or in part in the business of selling new or used boats.

Source: SL 1998, ch 185, § 1; SL 2014, ch 137, § 4.



§ 32-7B-2 License required--Exceptions--Violation as misdemeanor.

32-7B-2. License required--Exceptions--Violation as misdemeanor. No person may engage in the business of selling, or may offer to sell, display, act as a broker, or advertise the sale of new or used boats, without a license as provided in this chapter. Any violation of this section is a Class 2 misdemeanor. Any subsequent violation that occurs within two years from any violation of this section is a Class 1 misdemeanor. The licensing requirements of this section do not apply to any regulated lenders as that term is defined in § 54-3-14, any insurance company authorized to do business in this state, or any financing institution as defined in and licensed pursuant to chapter 54-4 that acquires new or used boats as an incident to its regular business.

Source: SL 1998, ch 185, § 2; SL 2014, ch 137, § 8.



§ 32-7B-3 Classification of licenses.

32-7B-3. Classification of licenses. Any dealer's license issued under this chapter shall be of the following classification:

(1) "Boat dealer's license," to permit the licensee to engage in the business of selling or exchanging new and used boats;

(2) "Used boat dealer's license," to permit the licensee to engage in the business of selling or exchanging used boats only.

A license issued in any of the above classifications allows a boat dealer to engage in the business of selling or exchanging new and used boat trailers without a separate license or additional fee.

Source: SL 1998, ch 185, § 3.



§ 32-7B-4 Application required--Contents.

32-7B-4. Application required--Contents. Any person selling boats pursuant to the requirements of this chapter shall file with the Department of Revenue, upon forms provided by the department, an application including the following information:

(1) The name and address of the applicant;

(2) The name of the partnership, with the names and addresses of all partners;

(3) The name of the corporation or limited liability company, with the names and addresses of the principal officers or members, if the applicant is a corporation or limited liability company;

(4) The exact location of the place of business and, if owned by the applicant, when acquired. If the place of business is leased, a copy of the lease shall accompany the application;

(5) A certification that the location is the place where the applicant keeps and maintains books, records, and files necessary to conduct business, which shall be available at all reasonable hours to inspection by the department;

(6) A statement that the applicant is either franchised by a manufacturer of boats, in which case the name of each boat that the applicant is franchised to sell shall be included, or is a used boat dealer, or both;

(7) A certification that neither the applicant, nor any other partner, member, or officer has been convicted of a crime involving theft or fraud in the last five years; and

(8) Such other information as the department may require.
Source: SL 1998, ch 185, § 4; SL 2004, ch 17, § 105; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 139, § 9.



§ 32-7B-5 Verification of application--Refusal of application.

32-7B-5. Verification of application--Refusal of application. The department shall, in the case of every application for initial license, verify the facts set forth in the application. The department may not issue a license to the applicant until it is satisfied that the facts set forth in the application are true. The department may refuse to issue a license upon any of the grounds stated in this chapter.

Source: SL 1998, ch 185, § 5.



§ 32-7B-6 Bond required--Amount--Term--Continuation certificate--Notification of payment or cancellation--Additional bond.

32-7B-6. Bond required--Amount--Term--Continuation certificate--Notification of payment or cancellation--Additional bond. Before any license may be issued, the applicant shall deliver to the department, a surety bond in the amount of twenty thousand dollars, executed by the applicant as principal and by a surety company qualified to do business in the state as surety. If the applicant has multiple dealer licenses, one bond may cover all dealer licenses. The bond shall be of the amount to cover bonding requirements under each license. The bond shall be to the department and in favor of any customer who suffers any loss that may be occasioned by reason of the failure of title or by reason of any fraudulent misrepresentation or breach of warranty as to freedom from liens. The bond shall be for the license period, and a new bond or a proper continuation certificate shall be delivered to the department prior to the bond's expiration. Any surety company that pays a claim against the bond of a licensee shall notify the department, in writing, that it has paid such a claim and shall state the reason and the amount of the claim. Any surety company that cancels the bond of a licensee shall notify the department, in writing, of the cancellation, giving the reason for that cancellation. If a claim is made to the department against the bond, which claim is based upon a final judgment of a court of record of this state, the dealer shall execute an additional bond for the amount necessary to maintain such security at the original level.

Source: SL 1998, ch 185, § 6; SL 2004, ch 207, § 3.



§ 32-7B-6.1 Increase in dealer bond amount--Implementation.

32-7B-6.1. Increase in dealer bond amount--Implementation. To implement any increase in the amount of a dealer bond, a dealer, upon renewal of a bond or upon annual renewal of a dealer license, whichever comes first, shall deliver to the department an original bond or a bond rider that is issued by the surety company showing the new bond amount.

Source: SL 2004, ch 207, § 8.



§ 32-7B-7 Proof of contract or franchise.

32-7B-7. Proof of contract or franchise. No dealer's license may be issued to a person who desires to sell or offer for sale new boats, until the applicant furnishes proof, satisfactory to the department that the person has a bona fide contract or franchise in effect in this state with the manufacturer of the boat or boats.

Source: SL 1998, ch 185, § 7.



§ 32-7B-8 Fee for license--Renewal.

32-7B-8. Fee for license--Renewal. Each license may be issued for a multiple year period. The application for license and all applicable fees are due prior to the issuance of the initial license. The initial fee for a license shall be two hundred fifty dollars, and a renewal license shall be one hundred seventy-five dollars. All licenses shall be reviewed annually by the department. The department shall mail to the licensee at the last known address a renewal notice. The department shall establish by rules promulgated pursuant to chapter 1-26 the review date, if other than October first to December thirty-first, inclusive. If the licensee fails to return the renewal notice or to pay the applicable fees, the department shall cancel and revoke the license pursuant to the provisions of § 32-7B-17.

Source: SL 1998, ch 185, § 8; SL 2008, ch 155, § 4.



§ 32-7B-9 Books, records, and files to be kept--Inspection.

32-7B-9. Books, records, and files to be kept--Inspection. Any dealer licensed under the provisions of this chapter, shall keep books, records, or files, in such form as prescribed or approved by the department, including the following:

(1) A record of the purchase, sale, or exchange, of any boat;

(2) A description of each boat purchased, sold, or exchanged, together with the name and address of the owner or other person from whom the boat was purchased or received and to whom it was sold or delivered. The description shall include the boat identification number and manufacturer's make and model; and

(3) A certificate of title from the previous owner of any boat not purchased from the manufacturer, from the time the boat is delivered to the dealer until it has been disposed of by the dealer.

The books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the secretary of revenue.

Source: SL 1998, ch 185, § 9; SL 2005, ch 159, § 14; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7B-9.1 Offer to sell, sale, or exchange of boat without certificate of title allowed under specified circumstances.

32-7B-9.1. Offer to sell, sale, or exchange of boat without certificate of title allowed under specified circumstances. A dealer may offer for sale, sell, or exchange a boat without a certificate of title if the dealer complies with the following applicable provisions:

(1) The dealer has a record of purchase, sale, or exchange of a boat to include the satisfaction of any outstanding liens or encumbrances and a secured power of attorney;

(2) If the boat is encumbered by a lien noted on the title, the dealer shows that payment has been tendered to the lienholder for the amount of the lien, except a lien that is the result of dealer inventory financing; or

(3) If the dealer is required by law to obtain title prior to offering the boat for sale and the dealer has applied for title through the electronic on-line title system and has submitted the documents to the department.

This section does not relieve a dealer from the provisions of § 32-3-7.

Source: SL 2005, ch 159, § 15.



§ 32-7B-9.2 Agreement that dealer will satisfy lien by paying lienholder--Trade of boat or consignment agreement--Theft.

32-7B-9.2. Agreement that dealer will satisfy lien by paying lienholder--Trade of boat or consignment agreement--Theft. If a person trades in a boat to a dealer or enters into a consignment agreement with a dealer whereby the dealer will sell the boat and the boat has a lien noted on the title, the dealer and person may agree that the dealer shall satisfy the lien amount by paying the lienholder who is noted on the title. Failure to satisfy a lien pursuant to this section constitutes theft pursuant to chapter 22-30A. The degree of theft is determined by the amount of the unsatisfied lien. Multiple violations of this section occurring within any thirty-day period may be aggregated in amount to determine the degree of theft.

Source: SL 2005, ch 159, § 16.



§ 32-7B-9.3 Time period to satisfy lien after receipt of funds--Offering boat for sale prior to tender to lienholder.

32-7B-9.3. Time period to satisfy lien after receipt of funds--Offering boat for sale prior to tender to lienholder. If a dealer enters into an agreement pursuant to § 32-7B-9.2, the dealer shall satisfy the lien within ten business days after the receipt of funds. No dealer may offer the boat for sale until payment has been tendered to the lienholder, except on a consigned boat, whereby the dealer shall comply with the terms of the consignment agreement.

Source: SL 2005, ch 159, § 17.



§ 32-7B-10 Issuance of dealer plates--Fees--Disposition of fees.

32-7B-10. Issuance of dealer plates--Fees--Disposition of fees. The department shall issue boat dealer license plates made of a durable material to licensed dealers upon application and payment of twenty dollars for each set desired. The fees collected shall be deposited in the state motor vehicle fund.

Source: SL 1998, ch 185, § 10.



§ 32-7B-10.1 Mailing fees.

32-7B-10.1. Mailing fees. In addition to the license fees assessed in § 32-7B-10, the department shall collect from the dealer one dollar per decal if a decal is sent to the dealer through the mail. If the dealer requests that the decal be express mailed, the dealer shall pay the actual costs of postage and handling.

Source: SL 2010, ch 157, § 4.



§ 32-7B-11 Use of dealer plates--Display--Transfer of plates--Violation as misdemeanor.

32-7B-11. Use of dealer plates--Display--Transfer of plates--Violation as misdemeanor. Any new boat or used boat owned by a licensed dealer, bearing dealer license plates issued pursuant to § 32-7B-10 may be operated in this state for any purpose, except no dealer boat license plate may be used on any boat used for lease or rental. The license plate shall be displayed on or carried in the boat. The license plate is transferable by the dealer from one boat owned by the dealer to another boat owned by the dealer. Any violation of this section is a Class 1 misdemeanor.

Source: SL 1998, ch 185, § 11; SL 2001, ch 163, § 7.



§ 32-7B-12 Use of boat bearing dealer's demonstration permits--Issuance of permits for unauthorized purposes prohibited--Violation as misdemeanor.

32-7B-12. Use of boat bearing dealer's demonstration permits--Issuance of permits for unauthorized purposes prohibited--Violation as misdemeanor. Any new or used boat owned by a licensed dealer, bearing dealer's demonstration permits, may be operated in this state for demonstration purposes only. Such boat may be operated by any prospective buyer for a period not to exceed seven days. No dealer may issue a dealer's demonstration permit to any boat for any other purpose. Any violation of this section is a Class 1 misdemeanor.

Source: SL 1998, ch 185, § 12.



§ 32-7B-13 Temporary license--Display--Restrictions on use--Renewal or alteration prohibited--Violation as misdemeanor.

32-7B-13. Temporary license--Display--Restrictions on use--Renewal or alteration prohibited--Violation as misdemeanor. If a boat is sold by a licensed dealer, the dealer may provide a temporary thirty-day license permit which is a permit to operate the boat in this state for a period of thirty days after the date of sale or until the time the purchaser receives the regular license decals from the county treasurer, whichever occurs first. The temporary boat license tags shall be displayed as required by § 32-3A-5 and any rule promulgated, pursuant to chapter 1-26, by the department. No dealer may use the permit upon any boat owned by the dealer or for any purpose other than for boats sold by the manufacturer or dealer. No person may renew the temporary thirty-day license permit nor change or alter the date or other information thereon. A violation of this section is a Class 1 misdemeanor.

Source: SL 1998, ch 185, § 13; SL 2001, ch 163, § 6.



§ 32-7B-14 Dealer inspectors.

32-7B-14. Dealer inspectors. The department may appoint dealer inspectors to enforce the provisions of this chapter. The inspectors may enter property pursuant to § 32-7B-15 and sign complaints against persons found in violation of this chapter.

Source: SL 1998, ch 185, § 14.



§ 32-7B-15 Investigation of dealers.

32-7B-15. Investigation of dealers. The department may investigate any dealer licensed under this chapter for the purpose of ascertaining any violation of this chapter, chapters 32-3-to 32-5B, inclusive, or chapter 42-8. The investigation shall include an inspection of the principal place of business, supplemental lots, and any books, records, or files required by the department. An examination of titles and vehicles owned or offered for sale by the dealer shall also be conducted.

Source: SL 1998, ch 185, § 15; SL 2005, ch 160, § 4.



§ 32-7B-16 Repealed.

32-7B-16. Repealed by SL 2005, ch 162, § 38.



§ 32-7B-17 Grounds for denial of license or application of provisions of §§ 32-7B-17.1 to 32-7B-17.6, inclusive.

32-7B-17. Grounds for denial of license or application of provisions of §§ 32-7B-17.1 to 32-7B-17.6, inclusive. The department may deny any application or apply the provisions of §§ 32-7B-17.1 to 32-7B-17.6, inclusive, on any license issued under the provisions of this chapter, for any of the following:

(1) Commission of fraud of willful misrepresentation in the application for or in obtaining a license;

(2) Conviction of a felony involving the theft of boats or other motor vehicles in the last five years;

(3) A violation of any law of this state that relates to dealing in boats;

(4) Failure to comply with any administrative rule promulgated by the department;

(5) Perpetration of a fraud upon any person as a result of dealing in boats;

(6) Failure to apply for transfers of title as required in chapters 32-3 and 42-8;

(7) Failure to allow department inspections, including initial and annual inspections, complaint investigations and necessary follow-up inspections;

(8) Misrepresentation through false, deceptive, or misleading statements with regard to the sale or financing of boats which a dealer has, or causes to have, advertised, printed, displayed, published, distributed, broadcasted, televised, or made in any manner with regard to the sale or financing of boats;

(9) Refusal to comply with a licensee's responsibility under the terms of a boat warranty issued by its respective manufacturer, unless such refusal is at the direction of the manufacturer;

(10) Failure to comply with the terms of any bona fide written, executed agreement pursuant to the sale of a boat;

(11) Inability to obtain or renew surety bond; or

(12) Failure to maintain a principal place of business.
Source: SL 1998, ch 185, § 17; SL 2005, ch 162, § 37.



§ 32-7B-17.1 Cease and desist order for specified violations--Period of effectiveness.

32-7B-17.1. Cease and desist order for specified violations--Period of effectiveness. In addition to any other remedy provided by law, the secretary of revenue may issue an order directing a boat dealer to cease and desist from engaging in any act or practice enumerated in § 32-7B-17. A cease and desist order issued pursuant to this section is effective for a period of two years.

Source: SL 2005, ch 162, § 31; SL 2008, ch 156, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7B-17.2 Hearing on question of whether violations occurred--Procedures.

32-7B-17.2. Hearing on question of whether violations occurred--Procedures. Within twenty days after service of the order to cease and desist, the boat dealer may request a hearing in writing on the question of whether acts or practices in violation of this title have occurred. Any hearing shall be conducted pursuant to, and judicial review shall be available as provided by, chapter 1-26.

Source: SL 2005, ch 162, § 32.



§ 32-7B-17.3 Finality of cease and desist order.

32-7B-17.3. Finality of cease and desist order. A cease and desist order pursuant to § 32-7B-17.1 becomes final upon expiration of the time allowed for appeals from the secretary's order if no appeal is taken, or, if an appeal is taken, upon final decision of the court if the court affirms the secretary's order or dismisses the appeal.

Source: SL 2005, ch 162, § 33.



§ 32-7B-17.4 Order to pay fine or suspend or revoke license upon failure to comply with cease and desist order--Deposit of monetary penalties.

32-7B-17.4. Order to pay fine or suspend or revoke license upon failure to comply with cease and desist order--Deposit of monetary penalties. If a dealer fails to comply with a cease and desist order issued pursuant to § 32-7B-17.1, the secretary may issue an order which:

(1) Imposes a monetary penalty on the dealer of five hundred dollars for each violation of the cease and desist order;

(2) Suspends dealer's license for not more than thirty days; or

(3) Revokes the dealer's license.

All monetary penalties collected pursuant to this section shall be deposited into the state motor vehicle fund.

Source: SL 2005, ch 162, § 34.



§ 32-7B-17.5 Hearing to contest order to pay fine or suspend or revoke license--Procedures.

32-7B-17.5. Hearing to contest order to pay fine or suspend or revoke license--Procedures. A dealer may request a hearing to contest an order issued pursuant to § 32-7B-17.4. The request shall be submitted to the secretary in writing within twenty days after service of the order. Any hearing shall be conducted pursuant to, and judicial review shall be available as provided by, chapter 1-26.

Source: SL 2005, ch 162, § 35.



§ 32-7B-17.6 Finality of order to pay fine or suspend or revoke license.

32-7B-17.6. Finality of order to pay fine or suspend or revoke license. An order issued pursuant to § 32-7B-17.4 becomes final upon expiration of the time allowed for appeals from the secretary's order, if no appeal is taken, or, if an appeal is taken, upon final decision of the court if the court affirms the secretary's order or dismisses the appeal.

Source: SL 2005, ch 162, § 36.



§ 32-7B-18 , 32-7B-19. Repealed.

32-7B-18, 32-7B-19. Repealed by SL 2005, ch 162, §§ 39, 40.



§ 32-7B-20 Promulgation of rules--Administration by local officials.

32-7B-20. Promulgation of rules--Administration by local officials. The secretary of revenue may adopt rules pursuant to chapter 1-26 as may be necessary to ensure and obtain uniformity in the issuance, design, and use of dealer licenses, the inspection of dealers, and the use of dealer plates, demonstration permits, and temporary licenses as provided by this chapter. All local officials charged with the administration of the provisions of this chapter are governed in their official acts by the rules promulgated by the secretary.

Source: SL 1998, ch 185, § 20; SL 2004, ch 17, § 106; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7B-21 Principal place of business defined.

32-7B-21. Principal place of business defined. For purposes of this chapter, the term, principal place of business, means an enclosed commercial structure located within the State of South Dakota, easily accessible and open to the public at all reasonable times, with an improved display area immediately adjoining the building that is large enough to display five or more boats of the type the dealer is licensed to sell. It is the location at which the business of a vehicle dealer may be lawfully carried on in accordance with all applicable building codes, zoning, and other land use ordinances and in which building the public may contact the vehicle dealer or the dealer's salesperson. It is the location where the books, records, and files necessary to conduct the business of the boat dealer are kept and maintained. In no event may rooms in a hotel, motel, apartment house, or any part of any single or multiple unit dwelling house be considered a principal place of business unless the entire ground floor of such facility is devoted principally to and occupied for commercial purposes. Any dealer licensed under this chapter shall maintain and continuously occupy a principal place of business.

Source: SL 1998, ch 185, § 21.



§ 32-7B-22 Permission to change principal place of business.

32-7B-22. Permission to change principal place of business. If the licensee desires to move from the principal place of business occupied at the time the license was granted to a new location within the county, the licensee shall secure written permission from the department to do so. The licensee is required to furnish proof to the department that the new location constitutes a principal place of business as defined in this chapter.

Source: SL 1998, ch 185, § 22.



§ 32-7B-23 Supplemental license required for each additional place of business in same county--Local codes and ordinances to be met.

32-7B-23. Supplemental license required for each additional place of business in same county--Local codes and ordinances to be met. Any person licensed under this chapter, who sells boats at locations other than the principal place of business, shall obtain a supplemental license for each auxiliary or supplemental lot not contiguous to the location for which the original license is issued. If the license is granted, the licensee may be permitted to use unimproved lots and premises for sale, storage, and display of vehicles. Supplemental lots and premises shall be located and within the county of the principal place of business of the applicant and shall meet local zoning codes or ordinances.

Source: SL 1998, ch 185, § 23.



§ 32-7B-24 Separate licenses for places of business in different counties.

32-7B-24. Separate licenses for places of business in different counties. If the applicant sets up a principal place of business in more than one county of this state, the applicant shall secure a separate license for each county. No license for any additional county may be issued until the department is furnished with proof that the applicant has a principal place of business in such county and has otherwise complied with this chapter.

Source: SL 1998, ch 185, § 24.



§ 32-7B-25 Temporary permits for special events--Time limitation--Fee.

32-7B-25. Temporary permits for special events--Time limitation--Fee. Any out-of-state boat dealer may display or sell boats and trailers at an event, if the event lasts two or more days and if the person registers with and purchases a permit from the Department of Revenue at least five days before the event. The person shall pay a fee of two hundred dollars for a ten-day temporary permit. In order to qualify as an event, the event shall be an organized, sponsored event with no less than three licensed boat dealers displaying boats.

Source: SL 1998, ch 185, § 25; SL 2004, ch 17, § 107; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-7B-26 Consignment sales--Contract required--Form.

32-7B-26. Consignment sales--Contract required--Form. Any boat dealer or public auction may sell, or offer to sell, new, or used boats on consignment. For the purposes of this chapter, consignment means the delivery of a boat by the owner into the possession of another without transfer of title for the purpose of sale or where there is any condition that the purchaser does not have an absolute obligation to pay for the boat or has a right to return the boat to the seller. Any boat dealer or public auction who sells, or offers to sell, South Dakota titled boats on consignment shall enter into a contract with the consignor. The department shall prescribe the form of the contract.

Source: SL 1998, ch 185, § 26.



§ 32-7B-27 Manufacturer's statement of origin required for sale on consignment.

32-7B-27. Manufacturer's statement of origin required for sale on consignment. No person may sell or offer to sell a boat, to which a manufacturer's statement of origin has not been transferred, on consignment.

Source: SL 1998, ch 185, § 27.



§ 32-7B-28 South Dakota title required for sale on consignment or at auction--Violation as misdemeanor.

32-7B-28. South Dakota title required for sale on consignment or at auction--Violation as misdemeanor. Before a South Dakota titled boat may be sold by a consignee or at a public auction pursuant to this chapter, the consignee or auctioneer shall have in possession a South Dakota title for the boat. A violation of this section is a Class 2 misdemeanor.

Source: SL 1998, ch 185, § 28.



§ 32-7B-29 Auction of boat covered by lien--Consent and release of lien holder--Violation as misdemeanor.

32-7B-29. Auction of boat covered by lien--Consent and release of lien holder--Violation as misdemeanor. A consignee or an auctioneer may not sell a boat that has a certificate of title with a lien on it for less than the full amount of the lien, without the advance written consent of the lien holder. A consignee or an auctioneer may not release the proceeds from the sale of a boat with a lien on the title until the lienholder signs a release of the lien. A violation of this section is a Class 2 misdemeanor.

Source: SL 1998, ch 185, § 29.



§ 32-7B-30 Temporary location--Time limit--Zoning and building requirements.

32-7B-30. Temporary location--Time limit--Zoning and building requirements. For the purposes of this chapter, a temporary boat show lot is any location other than the principal place of business or supplemental lot where a licensed boat dealer may conduct business for a period of time not to exceed ten consecutive days for a specific purpose such as fairs, shopping center sales, or boat shows. A temporary boat show lot shall meet all local zoning and building codes for the type of business being conducted.

Source: SL 1998, ch 185, § 30.






Chapter 08 - Dealers And Manufacturers Of Trailers And Semitrailers [Repealed]

CHAPTER 32-8

DEALERS AND MANUFACTURERS OF TRAILERS AND SEMITRAILERS [REPEALED]

[Repealed by SL 1986, ch 250, § 65]



Chapter 09 - Commercial Motor Vehicle Certificates

§ 32-9-1 Definitions.

32-9-1. Definitions. Terms used in this chapter mean:

(1) "Compensation," the charge imposed upon motor carriers in consideration of the unusual use of the public highways in this state by such motor carriers;

(2) "Compensation certificate," the certificate issued upon application by a motor carrier, as defined in §§ 32-9-2 and 32-9-3, showing authority to use and payment of compensation for the unusual use of the highways by the one to whom issued;

(3) "Commercial motor vehicle," any motor vehicle used or maintained for the transportation of persons or property for hire, compensation or profit or designed, used or maintained primarily for the transportation of property, and not specifically excluded under § 32-9-3;

(4) "Department," Department of Revenue;

(5) "For hire," for remuneration of any kind, paid or promised, either directly or indirectly, for the transportation of persons or property. An occasional accommodative transportation service by a person not in the transportation business while on an errand for himself, is not a service for hire, even though the person transported shares in the cost or pays for the service;

(6) "Gross weight," the total weight of the chassis, body, equipment, and maximum load of each motor vehicle, trailer, or semitrailer as fixed by the applicant for a compensation certificate;

(7) "Motor vehicle," all vehicles or machines propelled by any power other than muscular used upon the public highways for the transportation of persons or property or both;

(8) "Private business use," the transportation of persons or property for hire, compensation, profit, or remuneration of any kind, or the transportation of any property of a business venture not specifically excluded under § 32-9-3;

(9) "Public highway," every street, alley, public road, public thoroughfare, or highway in this state;

(10) "Secretary," secretary of revenue;

(11) "Semitrailer," any vehicle of the trailer type, equipped with a kingpin assembly, designed and used in conjunction with a fifth wheel connecting device on a motor vehicle and constructed so that some part of its weight and that of its load rests upon or is carried by another vehicle;

(12) "Trailer," every vehicle without motive power designed to carry property or persons wholly on its own structure and to be drawn by a motor vehicle.
Source: SDC 1939, § 44.0401; SL 1945, ch 192; SL 1977, ch 249, § 17; SL 1978, ch 224, § 19; SL 1981, ch 239, § 1; SL 1988, ch 251, § 1; SL 1989, ch 256, § 8; SL 2004, ch 17, § 108; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-9-2 Motor carrier defined.

32-9-2. Motor carrier defined. Except as provided in § 32-9-3, the term, motor carrier, when used in this chapter means any person, copartnership, corporation, or limited liability company owning, controlling, operating, or maintaining a commercial vehicle.

Source: SDC 1939, § 44.0422; SL 1943, ch 160; SL 1953, ch 238; SL 1957, ch 230; SL 1977, ch 249, § 18; SL 2014, ch 139, § 10.



§ 32-9-3 Exceptions from definitions of motor carrier and commercial vehicle.

32-9-3. Exceptions from definitions of motor carrier and commercial vehicle. For the purposes of this chapter, the following do not come within the definition of motor carriers or commercial vehicles if used in intrastate operations:

(1) A motor vehicle registered in South Dakota used to carry private business property of five hundred pounds or less;

(2) A motor vehicle chassis registered in South Dakota on which is mounted a cornsheller, grain cleaner, feed grinder, grain and alfalfa feed mixing machine, haystack mover, sawmill, water well drilling equipment, power shovel, ditchdigger, mobile crane which exceeds the maximum size or weight limits prescribed by chapter 32-22, drag line, posthole auger, and which is not used for demonstration or display purposes outside the limits of a municipality, or a truck tractor and trailer carrying permanently mounted hay grinding equipment;

(3) Any motor vehicle registered in South Dakota used for the transportation of liquid or solid livestock waste including trailers and equipment used to load liquid or solid livestock waste and any vehicle registered in South Dakota used for the application, distribution, spraying, or transportation from retail business to user of dry, liquid, or anhydrous ammonia fertilizers or agricultural chemicals;

(4) A motor vehicle registered in South Dakota of less than thirty thousand pounds gross weight owned by a merchant licensed under chapter 10-45 or the merchant's commissioned paid employee and used to transport the merchant's previously sold merchandise to a purchaser outside the limits of a municipality and to return exchanged property or to transport fuels to a purchaser within a municipality or an unincorporated town which is without such service;

(5) A motor vehicle registered in South Dakota, owned by a farmer of this state and used by or for the farmer to transport property for the farmer's farming operation, to transport farm property from farm to farm or from a community or market to the farm or from the farm to a community or market, to transport livestock in a vehicle or combination of vehicles registered at twenty-six thousand pounds or less without monetary compensation, or to transport farm property when the vehicles are used as reimbursement in the ordinary exchange of farm work;

(6) A motor vehicle registered in South Dakota operated by or for its owner and exclusively used to transport products originating in or produced from logging or mining operations or lumber milling waste products if such products are owned in fee by the motor vehicle owner;

(7) Any motor vehicle, trailer, semitrailer, motor propelled, or trailed vehicle chassis registered in South Dakota, which is used exclusively on the job site for the construction of township roads, stock water dugouts, dams, farm and ranch irrigation systems, or other soil and water conservation projects on farms and ranches, or for the construction or maintenance of highways in the State of South Dakota. Prior to moving any such vehicle or equipment between job sites or from job site to a central location, the owner shall register the vehicle or equipment pursuant to § 32-9-58;

(8) A motor vehicle used principally for providing prearranged transportation of persons to or from their place of employment and is operated by a person who does not drive the vehicle for the person's principal occupation, but is driving it only to or from the person's principal place of employment or for personal use as permitted by the owner of the vehicle;

(9) A motor vehicle that is not for hire and is operated solely for educational purposes by a student or an instructor as part of a heavy motor vehicle or heavy equipment operator's course offered by a nonprofit postsecondary institution located in the state;

(10) A motor vehicle used for personal purposes and not operated for private business use;

(11) A motor vehicle used for recreational purposes and not operated for private business use;

(12) A motor vehicle, trailer, semitrailer, motor propelled, or trailed vehicle chassis, registered in South Dakota and used to move equipment involved in soil and water conservation projects or township road work when operated between job sites or from a job site to a central location or point of repair;

(13) Any motor vehicle used by an implement dealer to transport farm machinery to and from a county fair or the state fair;

(14) A motor vehicle owned by a licensed motor vehicle dealer and used to transport inventory replacement vehicles to the dealer's principal place of business. For the purpose of this subdivision, motor vehicle does not include any motor vehicle which carries inventory replacement vehicles entirely upon its own structure;

(15) A school bus registered in South Dakota operated under the provisions of § 32-32-13 and in possession of a letter issued by the highway patrol for each event verifying the bus is operated in compliance with § 32-32-13; and

(16) A motor vehicle used to provide any prearranged ride as defined by § 32-40-1.
Source: SDC 1939, § 44.0422; SL 1943, ch 160; SL 1953, ch 238; SL 1957, ch 230; SL 1959, ch 256; SL 1959, ch 257; SL 1961, ch 235; SL 1969, ch 174, § 2; SL 1970, ch 171; SL 1971, ch 186; SL 1972, ch 175, § 2; SL 1977, ch 249, § 19; SL 1978, ch 224, §§ 21 to 24; SL 1979, ch 211; SL 1979, ch 212; SL 1979, ch 213; SL 1981, ch 239, §§ 2, 3A; SL 1981, ch 335, § 2; SL 1983, ch 236; SL 1983, ch 237, § 2; SL 1984, ch 224; SL 1985, ch 15, § 39; SL 1985, ch 250; SL 1985, ch 251; SL 1987, ch 224, § 1; SL 1987, ch 349, § 1; SL 1988, ch 250; SL 1989, ch 264, § 1; SL 1990, ch 247; SL 1991, ch 239, § 10A; SL 1991, ch 248; SL 1992, ch 213; SL 1992, ch 214; SL 1994, ch 249; SL 2000, ch 152, § 1; SL 2001, ch 164, § 3; SL 2016, ch 163, § 1; SL 2016, ch 167, § 23.



§ 32-9-3.1 Fee required of harvest vehicle--Permit--Violation as misdemeanor.

32-9-3.1. Fee required of harvest vehicle--Permit--Violation as misdemeanor. Any motor vehicle or trailer owned and operated by a resident or a nonresident engaged in the harvest of agricultural products may be operated upon the highways, roads, and streets of this state upon payment of a seventy-five dollar fee. Payment of the fee shall be evidenced by a permit provided by the department affixed in a conspicuous place on the vehicle as the department may require.

Each permit, which is valid for a calendar year, shall be purchased from the county treasurer of any county through which the owner or operator may travel or from an agent, patrol officer, motor carrier enforcement officer, or motor carrier inspector of the Department of Public Safety. If the applicant requests that the permit be mailed, the applicant shall pay one dollar per permit sent to the owner through the mail. All fees collected shall be handled, accounted for, and distributed in the same manner as the other fees provided for in this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SL 1976, ch 187, § 2; SL 1979, ch 214, § 1; SL 1980, ch 217, § 1; SL 1988, ch 251, § 2; SL 1989, ch 255, § 229; SL 1989, ch 264, § 2; SL 2000, ch 140, § 3; SL 2004, ch 17, § 109; SL 2010, ch 157, § 6; SL 2014, ch 146, § 1.



§ 32-9-3.2 Mounted specialized equipment included in weight to determine license fee--Violation as misdemeanor.

32-9-3.2. Mounted specialized equipment included in weight to determine license fee--Violation as misdemeanor. The specialized equipment mounted on a motor vehicle chassis which is enumerated in subdivisions 32-9-3(2) and (3) is included in the vehicle weight used to determine license fees under the noncommercial schedule. A violation of this section is a Class 2 misdemeanor.

Source: SL 1977, ch 249, § 21; SL 1984, ch 225, § 1; SL 1989, ch 264, § 3; SL 1990, ch 233, § 1.



§ 32-9-3.3 Infrequently used vehicle and equipment owners to file for license from department--Application form--Fee.

32-9-3.3. Infrequently used vehicle and equipment owners to file for license from department--Application form--Fee. The owner of any vehicle or equipment as defined by subdivision 32-9-3(7) shall, prior to the calendar year in which it is to be operated, file an application for a license with the department. The application shall be on a form prescribed and furnished by the department and shall provide the department with the information necessary to implement this section. The fee shall be twenty-five dollars and shall be apportioned on a monthly basis.

Source: SL 1977, ch 249, § 20; SL 1981, ch 239, § 3; SL 1982, ch 230, § 1; SL 1989, ch 264, § 4; SL 2001, ch 164, § 2; SL 2007, ch 173, § 13.



§ 32-9-3.4 Repealed.

32-9-3.4. Repealed by SL 1988, ch 27, § 6.



§ 32-9-3.5 Fee for commercial use of motorbus--Gross maximum weight.

32-9-3.5. Fee for commercial use of motorbus--Gross maximum weight. For any vehicle, with a seating capacity of sixteen or more persons, including the driver, used as a motorbus in the transportation of persons for hire within the corporate limits of any city or town an annual license fee shall be based on the noncommercial vehicle fee schedule provided in § 32-5-6.3. The gross maximum weight shall be the unladen weight of the vehicle plus an additional two hundred pounds per passenger seating capacity.

Source: SL 1994, ch 240, § 2; SL 2003, ch 165, § 2.



§ 32-9-4 Motor carriage as affected with public interest--Unusual impairment of highway.

32-9-4. Motor carriage as affected with public interest--Unusual impairment of highway. The business of operating as a motor carrier as defined in §§ 32-9-2 and 32-9-3 upon the highways of this state is declared to be a business affected with the public interest. The rapid increase in motor carrier traffic over the highways of this state tends to subject said highways to unusual wear and impairs the said highways disproportionately to the travel thereon by the general public, necessitating compensation to the state for the maintenance, upkeep, and policing of the said highways, to the end that said highways may be maintained in the best possible condition for the convenience and use of the general public.

Source: SDC 1939, § 44.0420.



§ 32-9-5 Presumption that motor carrier makes unusual use of highways.

32-9-5. Presumption that motor carrier makes unusual use of highways. For the purpose of this chapter, any person as defined in § 32-9-1, using the public highways of this state as a motor carrier, shall be deemed to be making unusual use of said highways.

Source: SDC 1939, § 44.0421.



§ 32-9-6 Application to county treasurer--Nonresidents--Contents of application--Violation as misdemeanor.

32-9-6. Application to county treasurer--Nonresidents--Contents of application--Violation as misdemeanor. Any person, corporation, or limited liability company desiring to operate a motor vehicle, trailer, semitrailer as a motor carrier of persons or property on the public highways of this state shall, before beginning the operations, cause to be presented to the county treasurer of the county of which the applicant is a resident, if the applicant be a resident of this state, and if a nonresident, then to the county treasurer of any county through which that applicant may travel, except as provided for interstate carriers, an application upon forms to be furnished and provided by the Department of Revenue. The application shall set forth the name of the manufacturer of the vehicle, the factory number, the engine number of the vehicle, the model of the vehicle, and the desired gross weight classification or rated maximum seating capacity of the vehicle, together with such other and additional information as the Department of Revenue may deem necessary. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0425; SL 1947, ch 195, § 2; SL 1949, ch 171; SL 1989, ch 255, § 24; SL 2004, ch 17, § 110; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 139, § 11.



§ 32-9-7 Issuance of receipt, commercial motor vehicle certificate, and plates--Conspicuous display--Mailing fees--Violation as misdemeanor.

32-9-7. Issuance of receipt, commercial motor vehicle certificate, and plates--Conspicuous display--Mailing fees--Violation as misdemeanor. On receipt of an application under § 32-9-6 and payment of the commercial motor vehicle fee, required by this chapter, and upon satisfactory evidence that the applicant has complied with all laws, rules, and regulations of this state covering motor vehicles and motor carriers, the county treasurer shall issue to the applicant a receipt which shall identify the motor vehicle, trailer, or semitrailer, and shall assign to it a number, which shall be endorsed upon the application and receipt, and shall issue to the applicant a commercial motor vehicle certificate bearing the number. The certificate shall be placed and carried in the vehicle in a conspicuous place and is subject to examination upon demand by any officer of this state, county, or municipality. The county treasurer shall issue to the applicant two commercial motor vehicle plates for each motor vehicle. The applicant may request the county treasurer to mail the plates for a fee. If the applicant requests that the plates be mailed, the applicant shall pay five dollars per license plate or set of plates if the plate is sent to the owner through the mail or one dollar per decal or set of decals if the decal is sent to the owner through the mail. If the applicant requests that the plate or decal be express mailed, the applicant shall pay any costs for the express mailing service. Each plate shall set forth the amount of gross weight in figures, and shall be in colors and designs for each classification specified in § 32-9-15. Each plate shall be securely fastened to the front and rear end of each commercial motor vehicle in a conspicuous place. The county treasurer shall deposit in the county general fund any fees received for mailing or expressing a plate or sticker. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0425; SL 1947, ch 195, § 2; SL 1949, ch 171; SL 1951, ch 231; SL 1977, ch 249, § 22; SL 1978, ch 224, § 3; SL 1989, ch 255, § 25; SL 1989, ch 264, § 5; SL 1997, ch 187, § 1; SL 1999, ch 154, § 2; SL 2010, ch 157, § 7.



§ 32-9-8 Repealed.

32-9-8. Repealed by SL 1977, ch 249, § 57.



§ 32-9-8.1 Fees applicable to power unit or tractor only--Interchangeable trailers--Identification plates required--Fee--New plate upon title transfer--Disposition of fees--Trailers within a municipality--Violation as misdemeanor.

32-9-8.1. Fees applicable to power unit or tractor only--Interchangeable trailers--Identification plates required--Fee--New plate upon title transfer--Disposition of fees--Trailers within a municipality--Violation as misdemeanor. All fees for a commercial vehicle apply to the power unit or tractor only. In the case of individual power units pulling interchangeable trailers or semitrailers, the commercial motor vehicle shall be licensed according to the largest gross maximum weight the power unit will haul. Each trailer or semitrailer shall have an identification plate displayed in a conspicuous manner as may be prescribed by the Department of Revenue.

The fee for the identification plate is ten dollars. The identification plate when issued is valid for the useful life of the trailer or semitrailer. However, if the title to the trailer or semitrailer is transferred the new owner shall within thirty days of the date of transfer make application to the Department of Revenue for a new identification plate. All revenue raised by the fees shall be placed in the license plate special revenue fund. A trailer licensed with an identification plate pursuant to this section may be pulled by a commercially licensed power unit or by a noncommercial power unit licensed for the gross weight of the motor vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SL 1977, ch 249, § 24; SL 1989, ch 255, § 230; SL 1989, ch 264, § 6; SL 1992, ch 215, § 1; SL 2004, ch 17, § 111; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-9-9 Loss or destruction of commercial plates--Duplicate plates--Fee--Disposition of fee--Report of loss.

32-9-9. Loss or destruction of commercial plates--Duplicate plates--Fee--Disposition of fee--Report of loss. Upon loss or destruction of any commercial motor vehicle plate the Department of Revenue shall furnish to the carrier a duplicate plate or plates upon the payment of the sum of ten dollars per plate at the time of the application for the duplicate plate; any funds derived from the issuance of a duplicate plate shall be deposited in the state license plate special revenue fund. If the plates are lost or stolen the department may not issue a duplicate set of plates until the loss or theft is reported to a law enforcement agency.

Source: SDC 1939, § 44.0425; SL 1947, ch 195, § 2; SL 1949, ch 171; SL 1955, ch 179; SL 1967, ch 204, § 1; SL 1977, ch 249, § 23; SL 1978, ch 224, § 4; SL 1986, ch 242, § 26; SL 2004, ch 17, § 112; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-9-10 Duties of department.

32-9-10. Duties of department. The department shall make suitable provisions for the carrying out of the purposes of this chapter. The department shall furnish to the county treasurer all receipts, certificates, plates, and supplies required by this chapter.

Source: SDC 1939, § 44.0425; SL 1947, ch 195, § 2; SL 1949, ch 171; SL 1955, ch 179; SL 1967, ch 204, § 1; SL 1980, ch 217, § 2; SL 1989, ch 264, § 7.



§ 32-9-11 Repealed.

32-9-11. Repealed by SL 1977, ch 249, § 57.



§ 32-9-12 Forwarding applications to department.

32-9-12. Forwarding applications to department. The county treasurer shall, at the close of each day during which the office has been open to the public, mail to the department the applications under this chapter received and registered during the day.

Source: SDC 1939, § 44.0425; SL 1947, ch 195, § 2; SL 1949, ch 171; SL 1989, ch 264, § 8.



§ 32-9-13 Registration of maximum gross weight of vehicle.

32-9-13. Registration of maximum gross weight of vehicle. Every person, corporation, or limited liability company desiring to operate a motor vehicle, trailer, or semitrailer as a motor carrier of property on the public highways of this state shall choose and fix at the time of registration the maximum gross weight of the motor vehicle, trailer, or semitrailer, without regard to the manufacturer's rated carrying capacity of the vehicle.

Source: SDC 1939, § 44.0424; SL 2014, ch 139, § 12.



§ 32-9-14 Overweight operation prohibited--Violation a misdemeanor.

32-9-14. Overweight operation prohibited--Violation a misdemeanor. No person may operate a vehicle, trailer, or semitrailer as a commercial motor vehicle on the public highways of this state with a gross weight of more than the gross weight fixed and determined by the person and for which the person has paid commercial motor vehicle fees and received a commercial motor vehicle certificate. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0424; SL 1977, ch 249, § 25; SL 1989, ch 255, § 26; SL 1989, ch 264, § 9.



§ 32-9-15 Schedule of commercial motor vehicle fees per gross pounds--Older vehicles.

32-9-15. Schedule of commercial motor vehicle fees per gross pounds--Older vehicles. In consideration of the unusual use of the public highways, each person, except as otherwise provided in this chapter, desiring to operate a motor vehicle, trailer, or semitrailer, upon the public highways of this state as a motor carrier, shall annually pay the commercial motor vehicle fee as follows, to the county treasurer of the county of which the person is a resident, if a carrier of property; or to the Department of Revenue, if the person is not a resident of this state:

(1) Gross weight under 4000 pounds, eighty-five dollars;

(2) Gross weight of 4001 to 6000 pounds, one hundred dollars;

(3) Gross weight of 6001 to 8000 pounds, one hundred fifteen dollars;

(4) Gross weight of 8001 to 10,000 pounds, one hundred thirty dollars;

(5) Gross weight of 10,001 to 12,000 pounds, one hundred fifty dollars;

(6) Gross weight of 12,001 to 14,000 pounds, one hundred seventy-five dollars;

(7) Gross weight of 14,001 to 16,000 pounds, two hundred dollars;

(8) Gross weight of 16,001 to 18,000 pounds, two hundred twenty-five dollars;

(9) Gross weight of 18,001 to 20,000 pounds, two hundred fifty dollars;

(10) For each additional 2000 pounds or major fraction thereof in excess of 20,000 pounds, forty dollars.

(11) For each vehicle or combination of vehicles as defined in § 32-22-10 with a gross weight in excess of 78,000 pounds, seven dollars in addition to the fee schedule above.

If any commercial motor vehicle, according to the manufacturer's model year designation, is ten years old or more on January first of the year for which a license fee is required, that fee is ninety percent of the fee ordinarily prescribed.

Source: SDC 1939, § 44.0426; SL 1939, ch 176, § 2; SL 1943, ch 161, § 2; SL 1947, ch 195, § 3; SL 1957, ch 231; SL 1961, ch 236; SL 1966, ch 138; SL 1967, ch 205; SL 1967, ch 206; SL 1968, ch 175; SL 1974, ch 214, § 1; SL 1975, ch 202; SL 1977, ch 249, § 26; SL 1982, ch 243, § 4; SL 2004, ch 17, § 113; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 139, § 10.



§ 32-9-16 Time for payment of commercial motor vehicle fee--Time for display of plate--Violation as misdemeanor.

32-9-16. Time for payment of commercial motor vehicle fee--Time for display of plate--Violation as misdemeanor. Payment of the annual commercial motor vehicle fee shall be made before beginning an operation or anytime within ninety days prior to the vehicle's registration date. A commercial motor vehicle plate shall be displayed prior to beginning operation and during operation.

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0426; SL 1939, ch 176, § 2; SL 1943, ch 161, § 2; SL 1947, ch 195, § 3; SL 1957, ch 231; SL 1961, ch 236; SL 1967, ch 205; SL 1977, ch 249, § 27; SL 1988, ch 251, § 3; SL 1989, ch 255, § 26A; SL 1994, ch 250; SL 2010, ch 158, § 3.



§ 32-9-16.1 Promulgation of rules for staggered registration system.

32-9-16.1. Promulgation of rules for staggered registration system. The secretary of revenue may promulgate rules pursuant to the provisions of chapter 1-26 to provide for a staggered registration system.

Source: SL 2004, ch 210, § 1; SL 2010, ch 158, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-9-16.2 Fees paid pursuant to chapter--Calculation.

32-9-16.2. Fees paid pursuant to chapter--Calculation. Any fee paid pursuant to this chapter shall be calculated by assessing one-twelfth of the annual registration fee times the number of months or any portion thereof for which the vehicle is being licensed.

Source: SL 2004, ch 210, § 2.



§ 32-9-16.3 Staggered registration of intrastate commercial vehicles.

32-9-16.3. Staggered registration of intrastate commercial vehicles. The annual registration of all intrastate commercial vehicles shall be staggered in accordance with the provisions set forth in §§ 32-5-2.1, 32-5-2.2, and 32-5-2.4.

Source: SL 2010, ch 158, § 1.



§ 32-9-17 Duration of commercial plates and decals--Payment for unexpired portion of year--Proration of fee.

32-9-17. Duration of commercial plates and decals--Payment for unexpired portion of year--Proration of fee. Each commercial motor vehicle plate or validation decal, intrastate and interstate, shall be valid from the date of issue to the last day of the assigned expiration month. If any plate is issued after the renewal month, the commercial motor vehicle fee shall be paid only for the unexpired portion of the registration period. For each full month which has passed before the license is purchased there shall be a one-twelfth reduction of the annual commercial motor vehicle fee. If a vehicle is being commercially licensed for the first time and the registration expiration date falls within ninety days, the applicant may choose to make payment for the current period and for the succeeding period and receive a license for the next registration year.

Source: SDC 1939, § 44.0426; SL 1939, ch 176, § 2; SL 1943, ch 161, § 2; SL 1947, ch 195, § 3; SL 1961, ch 236; SL 1977, ch 249, § 28; SL 1988, ch 251, § 4; SL 2010, ch 158, § 4.



§ 32-9-17.1 Denial of registration or title to certain commercial motor carriers--Suspension or revocation or registration or permit--Conditions for issuance or restoration.

32-9-17.1. Denial of registration or title to certain commercial motor carriers--Suspension or revocation or registration or permit--Conditions for issuance or restoration. The department or its agent shall refuse to issue a registration, license plate, permit, or a certificate of title or to transfer any title on a vehicle licensed under chapter 32-9 or 32-10 that has been assigned to a commercial motor carrier who has been prohibited from operating by the Federal Motor Carrier Safety Administration. However, the department or its agent may allow a commercial motor carrier, who has been prohibited from operating by the Federal Motor Carrier Safety Administration, to transfer a title if the commercial motor carrier does not retain an interest, either directly or indirectly, in the vehicle.

The department or its agent may suspend, revoke, or remove the registration, plate, or any permit issued to any vehicle assigned to a commercial motor carrier who has been prohibited from operating by the Federal Motor Carrier Safety Administration.

If the prohibition by the Federal Motor Carrier Safety Administration is rescinded, the department or its agent may issue a registration, license plate, permit, or a certificate of title to the vehicle provided all other taxes and fees have been paid to the department.

Source: SL 2002, ch 154, § 1.



§ 32-9-17.2 Denial of registration or title to motor carrier for failure to disclose information, making false statement, affiliation with ineligible person, or safety reasons--Conditions for issuance.

32-9-17.2. Denial of registration or title to motor carrier for failure to disclose information, making false statement, affiliation with ineligible person, or safety reasons--Conditions for issuance. The department or its agent shall refuse to issue a registration, license plate, permit, or a certificate of title or to transfer any title on a vehicle licensed under chapter 32-9 or 32-10 if a motor carrier fails to disclose material information required, if the motor carrier has made a materially false statement on the application, or if the motor carrier's business is operated, managed, or otherwise controlled or affiliated with a person who is ineligible for registration, including the applicant, owner, relative, corporate officer, or shareholder. The department shall deny registration for a vehicle assigned to a motor carrier that has been taken out of service by the Federal Motor Carrier Safety Administration for safety reasons, or a carrier whose business is operated, managed, or otherwise controlled or affiliated with a person who is ineligible for registration, including the applicant, owner, relative, corporate officer, or shareholder.

The term, relative, as used in this section, means husband, wife, son, daughter, brother, sister, father, mother, brother-in-law, sister-in-law, father-in-law, mother-in-law, son-in-law, or daughter-in-law.

If the prohibition by the Federal Motor Carrier Safety Administration is rescinded, the department or its agent may issue a registration, license plate, permit, or a certificate of title to the vehicle provided all other taxes and fees have been paid to the department.

Source: SL 2010, ch 159, § 1.



§ 32-9-18 to 32-9-20. Repealed.

32-9-18 to 32-9-20. Repealed by SL 1978, ch 224, §§ 11 to 13.



§ 32-9-21 Discontinuing use of vehicle--Return of plates and certificates--Portion of fees refunded.

32-9-21. Discontinuing use of vehicle--Return of plates and certificates--Portion of fees refunded. Each motor carrier desiring to discontinue using a vehicle as a commercial motor vehicle, may, on or before the termination of any year as provided in § 32-9-17, return the commercial motor vehicle plates and certificates to the county treasurer of the county where the vehicle was registered together with an application for the discontinuance. Upon satisfactory evidence that the carrier will not further operate the vehicle as a commercial motor vehicle, the county treasurer shall issue to the person, corporation, or limited liability company, so applying, a warrant for the amount due for the remaining months of that year less a ten dollar administrative fee which shall be retained by the county. The commercial motor vehicle plates and certificates shall be in the possession of the county treasurer on or before the fifth day of the month to receive credit for that month.

Source: SDC 1939, § 44.0426; SL 1939, ch 176, § 2; SL 1943, ch 161, § 2; SL 1947, ch 195, § 3; SL 1961, ch 236; SL 1977, ch 249, § 32; SL 1978, ch 224, § 5; SL 2014, ch 139, § 13; SL 2016, ch 47, § 9.



§ 32-9-22 Temporary thirty-day permit to operate as commercial motor vehicle--Multiple permits allowed--Fee schedule--Proof of previous registration as noncommercial vehicle.

32-9-22. Temporary thirty-day permit to operate as commercial motor vehicle--Multiple permits allowed--Fee schedule--Proof of previous registration as noncommercial vehicle. The fee schedule for a temporary permit to operate as a commercial motor vehicle for any thirty-day period shall be:

(1) Gross weight of four thousand pounds or less, nine dollars;

(2) Gross weight of 4001 to 6000 pounds, eleven dollars;

(3) Gross weight of 6001 to 8000 pounds, thirteen dollars;

(4) Gross weight of 8001 to 10,000 pounds, fifteen dollars;

(5) Gross weight of 10,001 to 12,000 pounds, eighteen dollars;

(6) Gross weight of 12,001 to 14,000 pounds, twenty-one dollars;

(7) Gross weight of 14,001 to 16,000 pounds, twenty-four dollars;

(8) Gross weight of 16,001 to 18,000 pounds, twenty-seven dollars;

(9) Gross weight of 18,001 to 20,000 pounds, thirty dollars;

(10) For each additional 2000 pounds or major fraction thereof in excess of 20,000 pounds, seven dollars.

A temporary permit may be issued for as many thirty-day periods as the applicant requests and pays the fee for. Proof of current registration as a motor vehicle within any jurisdiction for the current registration year shall be presented at the time of application for a temporary permit.

Source: SDC 1939, § 44.0425 as added by SL 1949, ch 171; SL 1955, ch 179; SL 1967, ch 204, § 1; SL 1977, ch 249, § 33; SL 1978, ch 224, § 6; SL 1991, ch 249; SL 1992, ch 215, § 2; SL 1993, ch 228.



§ 32-9-22.1 Temporary nonhire permits for commercial vehicles--Fee--Disposition of fees--Limit on issuance.

32-9-22.1. Temporary nonhire permits for commercial vehicles--Fee--Disposition of fees--Limit on issuance. The owner of a commercial motor vehicle may obtain from the office of any county treasurer a temporary nonhire permit to operate on the highways of this state. This permit shall be issued by the county treasurer upon payment of the fee prescribed under § 32-5-107. The permit conditions and restrictions contained by that section apply to this permit. This permit may be issued to the owner of a commercial motor vehicle who has returned the commercial plates pursuant to § 32-9-21 and has shown a need to operate this motor vehicle on the highway. The fee shall be reported and forwarded monthly by the county treasurer to the Department of Revenue. These remittances shall be credited to the revolving license plate fund pursuant to chapter 32-11. Only one permit shall be issued yearly per motor vehicle.

Source: SL 1979, ch 210; SL 1986, ch 242, § 33; SL 1991, ch 242, § 2; SL 2004, ch 17, § 114; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-9-23 Repealed.

32-9-23. Repealed by SL 1986, ch 242, § 9.



§ 32-9-23.1 Alternate commercial fee by intrastate carriers--Amount of fees--Proof of registration or temporary permit--Certificate required for commercial use of certain noncommercial vehicles.

32-9-23.1. Alternate commercial fee by intrastate carriers--Amount of fees--Proof of registration or temporary permit--Certificate required for commercial use of certain noncommercial vehicles. Motor carriers who make use of the highways of this state or haul overweight loads under special permit on the highways of this state may elect to pay a commercial motor vehicle fee of fifteen dollars per vehicle per trip. Proof of a valid motor vehicle registration, or temporary permit as provided in § 32-6B-26, shall be presented at the time of application for the permit.

Source: SL 1971, ch 197, § 1; SL 1977, ch 249, § 35; SL 1984, ch 225, § 2; SL 1987, ch 213, § 2; SL 1988, ch 251, § 5; SL 1989, ch 264, § 10.



§ 32-9-23.2 Application to pay alternative fee.

32-9-23.2. Application to pay alternative fee. If a motor carrier in intrastate commerce elects to pay the commercial motor vehicle fee pursuant to § 32-9-23.1, the carrier shall make application to an agent, patrol officer, motor carrier enforcement officer, or motor carrier inspector of the Department of Public Safety.

Source: SL 1971, ch 197, § 2; SL 1977, ch 249, § 36; SL 1980, ch 217, § 3; SL 1988, ch 251, § 6; SL 2000, ch 140, § 4; SL 2004, ch 17, § 115.



§ 32-9-23.3 Alternative permit to be secured before movement--Violation as misdemeanor.

32-9-23.3. Alternative permit to be secured before movement--Violation as misdemeanor. Application to pay commercial motor vehicle fees pursuant to § 32-9-23.2 shall be made and the permit secured prior to the motor carrier beginning the movement over the highways. A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 197, § 3; SL 1977, ch 249, § 37; SL 1988, ch 251, § 7; SL 1989, ch 255, § 27.



§ 32-9-23.4 Repealed.

32-9-23.4. Repealed by SL 1988, ch 251, § 8.



§ 32-9-23.5 Receipt issued on payment--Display on demand--Violation as misdemeanor.

32-9-23.5. Receipt issued on payment--Display on demand--Violation as misdemeanor. Upon payment of the permit fee set forth in § 32-9-23.1, the carrier shall be issued a receipt which shall be the permit to move such vehicle pursuant to the permit. The carrier shall retain the receipt or permit in the carrier's possession for display upon demand of any agent, patrol officer, motor carrier enforcement officer, or motor carrier inspector of the Department of Public Safety.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 197, § 5; SL 1988, ch 251, § 9; SL 1989, ch 255, § 29; SL 1989, ch 264, § 11; SL 2000, ch 140, § 5; SL 2004, ch 17, § 116.



§ 32-9-23.6 Repealed.

32-9-23.6. Repealed by SL 1980, ch 226, § 6.



§ 32-9-24 , 32-9-24.1. Repealed.

32-9-24, 32-9-24.1. Repealed by SL 1989, ch 264, §§ 12, 13.



§ 32-9-25 to 32-9-27. Repealed.

32-9-25 to 32-9-27. Repealed by SL 1978, ch 224, §§ 14 to 16.



§ 32-9-28 to 32-9-40. Repealed.

32-9-28 to 32-9-40. Repealed by SL 1977, ch 249, § 57.



§ 32-9-41 Persons and entities required to comply with chapter.

32-9-41. Persons and entities required to comply with chapter. Each person, corporation, or limited liability company operating a motor vehicle, trailer, or semitrailer as a motor carrier on the highways of this state, whether engaged in business wholly in this state, or partly in this state and partly in an adjoining state, shall comply with the provisions of this chapter pertaining to the type of operation engaged in by the carrier.

Source: SDC 1939, § 44.0427; SL 1984, ch 225, § 4; SL 2014, ch 139, § 14.



§ 32-9-42 Repealed.

32-9-42. Repealed by SL 1984, ch 225, § 5.



§ 32-9-43 Repealed.

32-9-43. Repealed by SL 1989, ch 264, § 14.



§ 32-9-44 Revocation or cancellation of certificate upon violation.

32-9-44. Revocation or cancellation of certificate upon violation. The department may, pursuant to chapter 1-26, revoke and cancel or suspend the commercial motor vehicle certificate which belongs to a person who violates any provision of this chapter.

Source: SDC 1939, § 44.9927; SL 1977, ch 249, §§ 42, 57; SL 1978, ch 158, § 27; SL 1989, ch 255, § 23; SL 1989, ch 264, § 15.



§ 32-9-44.1 Failure to surrender suspended, revoked or canceled plate or certificate as misdemeanor--Assistance by peace officers.

32-9-44.1. Failure to surrender suspended, revoked or canceled plate or certificate as misdemeanor--Assistance by peace officers. It is a Class 1 misdemeanor for any carrier to fail or refuse to surrender to the Department of Revenue upon its lawful demand any commercial motor vehicle license plate or certificate which has been suspended, revoked or canceled. If any person shall fail to return the commercial motor vehicle certificate or license to the secretary of revenue after lawful demand, the secretary shall forthwith direct any peace officer to secure possession thereof and return it to the secretary.

Source: SL 1975, ch 201, § 2; SL 1977, ch 249, § 43; SL 2004, ch 17, § 117; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-9-44.2 Revocation, cancellation or suspension of certificate upon repeated violations of § 32-5-16.7.

32-9-44.2. Revocation, cancellation or suspension of certificate upon repeated violations of § 32-5-16.7. The department may, pursuant to chapter 1-26, revoke and cancel or suspend the commercial motor vehicle certificate which belongs to any person who the court has assessed a civil penalty pursuant to § 32-5-16.7 four or more times within a one-year period.

Source: SL 2002, ch 148, § 4.



§ 32-9-45 Overweight operation of vehicle--Payment of additional fee--Payment no defense.

32-9-45. Overweight operation of vehicle--Payment of additional fee--Payment no defense. Any motor carrier who shall operate upon the public highway any motor vehicle the weight of which, together with its load, shall exceed the gross weight of such vehicle specified in his application and authorized in the commercial motor vehicle certificate, shall be thereby deemed to have specified such greater weight and to have agreed to pay the appropriate fee and shall forthwith pay the amount by which the correct fee therefor, for the full term of the authorized operation of such motor vehicle under his certificate or permit, exceeds the amount of fee actually paid. Such additional amount is compensation and not a penalty or fine, and the payment thereof does not constitute a defense or bar to conviction for such, or any other violation of this chapter.

Source: SDC 1939, § 44.0431; SL 1953, ch 239; SL 1977, ch 249, § 44; SL 1989, ch 255, § 28.



§ 32-9-46 Fee award as part of criminal conviction for overweight operation--Nonpayment punishable by contempt.

32-9-46. Fee award as part of criminal conviction for overweight operation--Nonpayment punishable by contempt. The obligation to pay commercial motor vehicle fees under § 32-9-45 shall be calculated and incorporated in the judgment of any court wherein a motor carrier has been convicted of any offense involving the overweight operation of any motor vehicle upon the highways of this state, and failure to obtain the compensation and present the court with a receipt indicating payment therefor within a time specified by the court shall be punishable by contempt proceedings.

Source: SDC 1939, § 44.0431 as added by SL 1953, ch 239; SL 1977, ch 249, § 45.



§ 32-9-47 Determination that vehicle was overweight--Variation of five percent.

32-9-47. Determination that vehicle was overweight--Variation of five percent. For the purpose of this chapter, in determining the gross weight of vehicle or vehicles, and load combined, a variation of five percent, but not to exceed one thousand pounds in excess of the maximum weights herein provided, is hereby allowed, without such variation constituting a violation of this chapter.

Source: SDC 1939, § 44.0431; SL 1953, ch 239.



§ 32-9-48 to 32-9-52. Repealed.

32-9-48 to 32-9-52. Repealed by SL 1984, ch 309, §§ 8 to 12.



§ 32-9-53 Gross weight of tow trucks and wreckers.

32-9-53. Gross weight of tow trucks and wreckers. For the purposes of this chapter, the gross weight, as defined in subdivision 32-9-1(6), for tow trucks or wreckers, as defined and operated in §§ 31-8-15 and 31-8-15.1, is the actual weight of the equipped motor vehicle and does not include the weight of the motor vehicle being towed or hauled.

Source: SL 1983, ch 235, § 1; SL 1989, ch 264, § 16.



§ 32-9-54 Fee for certain vehicles transporting passengers--Seating capacity--Maximum weight.

32-9-54. Fee for certain vehicles transporting passengers--Seating capacity--Maximum weight. Except as to motor passenger buses operating exclusively within the corporate limits of any municipality, there shall be paid as the annual license fee for any vehicle in the transportation of persons for hire over the highways of this state, with a seating capacity of sixteen or more passengers, including the driver, a fee based on the provisions of § 32-9-15. The gross maximum weight shall be the largest gross maximum weight the unit will haul.

Source: SL 1986, ch 242, § 38; SL 1992, ch 60, § 2; SL 2003, ch 165, § 3.



§ 32-9-55 , 32-9-56. Repealed.

32-9-55, 32-9-56. Repealed by SL 2011, ch 142, §§ 1, 2.



§ 32-9-57 Transporter plates for hauling new trailers--Violation as misdemeanor.

32-9-57. Transporter plates for hauling new trailers--Violation as misdemeanor. Any commercial motor carrier located in the state hauling a new trailer with a manufacturer's statement of origin or certificate of title and who has registered with the Department of Revenue as a transporter may use a transporter plate upon the streets and highways for in-transit purposes. The fee for a transporter plate is fifty dollars and the fee shall be deposited in the license plate special revenue fund. Any new trailer bearing a transporter plate may be used on the most direct route from the trailer's manufacturer to the licensed trailer dealer for a period of ten days. A bill of lading that contains the origin and destination of the new trailer shall accompany each movement. No transporter may use a transporter plate for any other purpose. A violation of this section is a Class 2 misdemeanor.

Source: SL 2000, ch 153, § 1; SL 2004, ch 17, § 118; SL 2005, ch 71, § 11; SL 2007, ch 179, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-9-57.1 Revocation or suspension of transporter plate--Failure to surrender plate as misdemeanor.

32-9-57.1. Revocation or suspension of transporter plate--Failure to surrender plate as misdemeanor. The department may, pursuant to chapter 1-26, revoke or suspend the transporter plate issued pursuant § 32-9-57 which belongs to any transporter. It is a Class 1 misdemeanor for any transporter to fail or refuse to surrender to the department upon its lawful demand any transporter plate which has been revoked or suspended.

Source: SL 2002, ch 148, § 5; SL 2005, ch 71, § 12.



§ 32-9-58 Registration and permit required to move certain vehicles between job sites--Fee.

32-9-58. Registration and permit required to move certain vehicles between job sites--Fee. Before any motor vehicle, trailer, semitrailer, motor propelled, or trailed vehicle chassis defined in subdivision 32-9-3(7) is moved between job sites or from one job site to a central location, the owner shall register the unit pursuant to § 32-9-3.3 and purchase a five dollar permit for the movement of the vehicle or equipment on the roads and highways or register the vehicle or equipment pursuant to § 32-5-6.3, 32-5-8, or 32-5-8.1. The owner shall purchase the permit from an agent, patrol officer, motor carrier enforcement officer, or motor carrier inspector of the Department of Public Safety. The permit shall be prescribed by the secretary of revenue and the permit fees shall be deposited credited to the local government highway and bridge fund created pursuant to § 32-11-34.

Source: SL 2001, ch 164, § 4; SL 2004, ch 17, § 119; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-9-59 Use of vehicles with dealer 88 license plates--Violation as misdemeanor.

32-9-59. Use of vehicles with dealer 88 license plates--Violation as misdemeanor. Any new or used vehicle owned by a licensed vehicle dealer, bearing a dealer's 88 license plate issued pursuant to the provisions of §§ 32-6B-22.1 and 32-6B-22.2 may operate such vehicle for the licensed dealership as a motor carrier or any prospective buyer may operate such vehicle as a motor carrier for demonstration purposes for a period of three days, in accordance with the provisions of § 32-6B-25 under the following conditions:

(1) The motor vehicle shall comply with all provisions of this chapter pertaining to overweight operation;

(2) The actual gross weight of the vehicle and load does not exceed the licensed gross weight; and

(3) The gross weight tonnage fees shall be paid pursuant to § 32-9-15 with the tonnage sticker affixed to the 88 plate prior to operation as a motor carrier.

If a used or new vehicle dealer permits the use by a prospective buyer, pursuant to this section, a vehicle bearing the dealer's 88 license plate, the dealer shall maintain a log detailing the use. The log shall include the name and address of the prospective buyer, the dates of use, and the description of the vehicle including the vehicle identification number, make, and model. This log shall be available for inspection, during normal business hours, by any law enforcement officer or dealer inspector appointed by the department.

Any violation of this section is a Class 2 misdemeanor.

Source: SL 2004, ch 208, § 3; SL 2013, ch 142, § 1.






Chapter 10 - Interstate Reciprocity And Proportional Registration Of Fleets

§ 32-10-1 Definitions.

32-10-1. Definitions. Terms used in this chapter mean:

(1) "Administrator," the secretary of revenue;

(2) "Commercial vehicle," any vehicle which is operated in interstate commerce in furtherance of any commercial enterprise;

(3) "Department," the Department of Revenue;

(4) "Interstate commerce," the movement of a vehicle between jurisdictions but does not include the movement of any vehicle which transports or is being used to transport persons or property, the transportation of which originates in one jurisdiction and passes into or through another jurisdiction or jurisdictions, for delivery in the jurisdiction in which the transportation originated;

(5) "Jurisdiction," a state, district, territory, or possession of the United States, a foreign country, and a state or province of a foreign country;

(6) "Motor vehicle," shall have the meaning ascribed to it by § 32-9-1;

(7) "Owner," as defined in subdivision 32-3-1(16), except that for the purposes of proportional registration of vehicles as authorized and provided in §§ 32-10-10 and 32-10-15 to 32-10-28, inclusive, "owner" means a person who holds a legal title of a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee, or in the event while a vehicle is subject to a lease with an immediate right of possession vested in the lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee, lessee or mortgagee is considered to be the owner;

(8) "Person" shall have the meaning ascribed to it by § 32-9-1;

(9) "Preceding year," a period of twelve consecutive months fixed by the administrator which period shall be within the sixteen months immediately preceding the commencement of the registration or license year for which proportional registration is sought; and the administrator in fixing such period shall make it conform to the terms, conditions, and requirements of any applicable agreement or arrangement for the proportional registration of vehicles;

(10) "Properly registered," as applied to place of registration:

(a) The jurisdiction where the person registering the vehicle has his legal residence; or

(b) In the case of a commercial vehicle, the jurisdiction in which it is registered if the commercial enterprise in which such vehicle is used has a place of business therein, and, if the vehicle is most frequently dispatched, garaged, serviced, maintained, operated, or otherwise controlled in or from such place of business, and, the owner has assigned the vehicle to such place of business; or

(c) In the case of a commercial vehicle, the jurisdiction where, because of an agreement or arrangement between two or more jurisdictions, or pursuant to a declaration, the vehicle has been registered as required by said jurisdiction.

In case of doubt or dispute as to the proper place of registration of a vehicle, the administrator shall make final determination, but in making such determination, may confer with administrators of the other states or jurisdictions affected;

(11) "Vehicle" shall have the meaning ascribed to it by § 32-9-1.
Source: SL 1961, ch 237, § 2; SL 1988, ch 251, § 11; SL 2004, ch 17, § 120; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-10-2 Policy to encourage reciprocal or proportional registration agreements.

32-10-2. Policy to encourage reciprocal or proportional registration agreements. It is the policy of this state to promote and encourage the fullest possible use of its highway system by authorizing the making and execution of motor vehicle reciprocal or proportional registration agreements, arrangements, and declarations with other states, provinces, territories, and countries with respect to vehicles registered in this and such other states, provinces, territories, and countries thus contributing to the economic and social development and growth of this state.

Source: SL 1961, ch 237, § 1.



§ 32-10-3 Authority of department to execute agreements, arrangements or declarations--Rules.

32-10-3. Authority of department to execute agreements, arrangements or declarations--Rules. The Department of Revenue may execute agreements, arrangements, or declarations to carry out the provisions of this chapter. The department may specify, by rules passed pursuant to chapter 1-26, the requirements such agreements, arrangements, or declarations must conform to, before they will be executed. The secretary of revenue may adopt reasonable and necessary rules to provide for registration of commercial vehicles involved in multi-jurisdiction commerce as follows:

(1) Cab card fees;

(2) Transfer of credits or refunds;

(3) Revocation of license;

(4) Collection and distribution of fees for other jurisdictions;

(5) Reciprocal agreements with other jurisdictions affecting interstate movement of vehicles.
Source: SL 1961, ch 237, § 3; SL 1966, ch 139; SL 1972, ch 176; SL 1975, ch 203; SL 1982, ch 18, § 20; SL 2004, ch 17, § 121; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-10-3.1 Commission abolished--Performance of functions--Collection and forwarding of fees.

32-10-3.1. Commission abolished--Performance of functions--Collection and forwarding of fees. The motor vehicle reciprocity commission is abolished, and all its functions shall be administered by the Department of Revenue as provided by § 1-35-30. The reciprocity and proration administrator shall be the secretary of revenue and all fees collected under the provisions of this chapter shall be forwarded by the secretary to the state treasurer.

Source: SL 1973, ch 2, § 231; SL 1974, ch 3, § 13; SL 2004, ch 17, § 122; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-10-3.2 Promulgation of rules for staggered registration system.

32-10-3.2. Promulgation of rules for staggered registration system. The secretary of revenue may promulgate rules pursuant to the provisions of chapter 1-26 to provide for a staggered registration system.

Source: SL 2004, ch 210, § 3; SL 2010, ch 158, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-10-3.3 Fees paid pursuant to chapter--Calculation.

32-10-3.3. Fees paid pursuant to chapter--Calculation. Any fee paid pursuant to this chapter shall be calculated by assessing one-twelfth of the annual registration fee times the number of months or any portion thereof for which the vehicle is being licensed.

Source: SL 2004, ch 210, § 4.



§ 32-10-3.4 Staggered registration of interstate motor carriers.

32-10-3.4. Staggered registration of interstate motor carriers. Each interstate motor carrier registering a vehicle under the provisions of chapter 32-10 shall be allowed to select a renewal month of February, May, August, or November. Each license plate or validation decal issued on a staggered basis shall expire on the last day of the month assigned for the renewal. If no renewal month is selected by the motor carrier or the department cannot accommodate the renewal month selected, a renewal month shall be assigned by the department. Each fleet assigned to the motor carrier shall be registered or renewed in the same renewal month.

Source: SL 2010, ch 158, § 2.



§ 32-10-4 Agreements with other states respecting taxes, fees, or charges against vehicles--Scope of agreement.

32-10-4. Agreements with other states respecting taxes, fees, or charges against vehicles--Scope of agreement. The Department of Revenue may enter into an agreement or arrangement with the duly authorized representatives of another jurisdiction, granting to vehicles or to owners or operators of vehicles which are properly registered or licensed in such jurisdiction and for which evidence of compliance is supplied, benefits, privileges, and exemptions from the payment, wholly or partially, of any taxes, fees, or other charges imposed upon such vehicles, owners, or operators with respect to the operation or ownership of such vehicles under the laws of this state. Each such agreement or arrangement shall, in the judgment of the department, be in the best interest of this state and the citizens thereof and shall be fair and equitable to this state and the citizens thereof, and all of the same shall be determined on the basis and recognition of the benefits which accrue to the economy of this state from the uninterrupted flow of commerce.

Source: SL 1961, ch 237, § 4; SL 2004, ch 17, § 123; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-10-5 General terms of agreement--Reciprocity.

32-10-5. General terms of agreement--Reciprocity. An agreement or arrangement pursuant to § 32-10-4 shall provide that vehicles properly registered or licensed in this state when operated upon highways of such other jurisdiction shall receive exemptions, benefits, and privileges of a similar kind or to a similar degree as are extended to vehicles properly registered or licensed in such jurisdiction when operated in this state.

Source: SL 1961, ch 237, § 4.



§ 32-10-6 Fleet licensing--Apportionment of fees based on miles traveled.

32-10-6. Fleet licensing--Apportionment of fees based on miles traveled. If any jurisdiction permits or requires the licensing of fleets of vehicles in interstate or combined interstate and intrastate commerce and payment of registration fees, license taxes, or other fixed fees thereon on an apportionment basis commensurate with and determined by the miles traveled on and the use made of said jurisdiction's highways as compared with the miles traveled on and the use made of other jurisdiction's highways or any other equitable basis of apportionment, and exempts vehicles registered in other jurisdictions under such apportionment basis from the requirement of full payment of its own registration, license, or other fixed fees, then the administrator may by agreement adopt such exemption with respect to vehicles of such fleets, whether owned by residents or nonresidents of this state and regardless of where based.

Source: SL 1961, ch 237, § 5.



§ 32-10-7 Registration, license, or other fixed fees apportioned according to miles traveled.

32-10-7. Registration, license, or other fixed fees apportioned according to miles traveled. Agreements pursuant to § 32-10-6, under such terms, conditions, or restrictions as the administrator deems proper, may provide that owners or operators of vehicles operated in interstate or combined interstate and intrastate commerce in this state shall be permitted to pay registration, license, or other fixed fees on an apportionment basis commensurate with and determined by the miles traveled on and the use made of the highways of this state or any other equitable basis or apportionment.

Source: SL 1961, ch 237, § 5.



§ 32-10-8 Intrastate vehicles excepted--Intrastate vehicles operating under authority of public utilities commission.

32-10-8. Intrastate vehicles excepted--Intrastate vehicles operating under authority of public utilities commission. No agreement pursuant to § 32-10-6 shall authorize, or be construed as authorizing, any vehicle registered under § 32-10-7 to be operated in intrastate commerce in this state unless the owner or operator thereof has been granted intrastate authority or rights by the South Dakota Public Utilities Commission if such grant is otherwise required by law.

Source: SL 1961, ch 237, § 5.



§ 32-10-9 Repealed.

32-10-9. Repealed by SL 1982, ch 18, § 21.



§ 32-10-10 Administrator's authority to examine laws of foreign jurisdiction to determine local benefits.

32-10-10. Administrator's authority to examine laws of foreign jurisdiction to determine local benefits. In the absence of an agreement or arrangement with any jurisdiction, the administrator may examine the laws and requirements of such jurisdiction and declare the extent and nature of exemptions, benefits, and privileges to be extended to vehicles properly registered or licensed in such other jurisdiction, or to the owners or operators of such vehicles, which shall, in the judgment of best interests of this state and the citizens thereof and which shall be fair and equitable to this state and the citizens thereof, and all of the same shall be determined on the basis and recognition of the benefits which accrue to the economy of this state from the free flow of commerce.

Source: SL 1961, ch 237, § 6.



§ 32-10-11 Reciprocity--Local resident with vehicles registered out of state.

32-10-11. Reciprocity--Local resident with vehicles registered out of state. A person, firm, corporation, or limited liability company residing in or organized under the laws of South Dakota, but having a place of business in a foreign country, state, territory, or federal district and owning a motor vehicle used in connection with and garaged at such place of business which it is compelled to register in the foreign jurisdiction, shall be deemed a resident of the foreign jurisdiction and a nonresident of this state within the meaning of this chapter for the purposes of enjoying the reciprocity privileges, upon complying with the terms of § 32-10-12.

Source: SL 1961, ch 237, § 7; SL 2014, ch 139, § 15.



§ 32-10-12 Eligibility for reciprocity--Annual statement--Contents.

32-10-12. Eligibility for reciprocity--Annual statement--Contents. A person, firm, corporation, or limited liability company described in § 32-10-11 shall, on or before the first day of January of each year, file with the Department of Revenue a verified statement showing for the preceding year:

(1) Total amount paid to the State of South Dakota for commercial motor vehicle licenses on any such vehicles;

(2) Total amount which would have been paid to the State of South Dakota if all such vehicles had been licensed in South Dakota;

(3) Total miles traveled in South Dakota by all motor vehicles owned or leased by the operator;

(4) Total miles traveled by all motor vehicles owned or leased by the operator.

If the statement establishes that the ratio of (1) to (2) is at least as great as the ratio of (3) to (4), the secretary of revenue may certify that the operator is eligible for the reciprocity provisions granted in §§ 32-10-5 to 32-10-11, inclusive.

Source: SL 1961, ch 237, § 8; SL 1977, ch 249, § 46; SL 2004, ch 17, § 124; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 139, § 16.



§ 32-10-13 Reciprocity--Leased vehicles operated by lessee.

32-10-13. Reciprocity--Leased vehicles operated by lessee. An agreement or arrangement entered into, or a declaration issued under the authority of this chapter, may contain provisions under which a leased vehicle properly registered by the lessor thereof may be entitled subject to terms and conditions stated therein, to the exemptions, benefits, and privileges extended by such agreement, arrangement, or declaration when such vehicle is operated by the lessee.

Source: SL 1961, ch 237, § 9.



§ 32-10-14 Reciprocity--Extending privileges to out-of-state vehicles in absence of agreement.

32-10-14. Reciprocity--Extending privileges to out-of-state vehicles in absence of agreement. If no agreement, arrangement, or declaration is in effect with respect to another jurisdiction as authorized by this chapter, any vehicle properly registered or licensed in such other jurisdiction and for which evidence of compliance is supplied, shall receive, when operated in this state, the same exemptions, benefits, and privileges granted by such other jurisdiction to vehicles properly registered in this state. Reciprocity extended under this section shall apply to commercial vehicles only when engaged exclusively in interstate commerce.

Source: SL 1961, ch 237, § 10.



§ 32-10-15 Proportional registration of fleets of commercial vehicles in interstate commerce--Application to administrator--Contents of application.

32-10-15. Proportional registration of fleets of commercial vehicles in interstate commerce--Application to administrator--Contents of application. Any owner engaged in operating one or more fleets, each consisting of one or more commercial vehicles in this state in interstate commerce, may, in lieu of registering each vehicle individually, register and license each fleet for operation in this state by filing a verified application with the administrator which shall contain the following information and such other vehicle registration information as the administrator may require:

(1) Fleet miles, which is the total number of miles operated by all vehicles within the fleet in all jurisdictions during the preceding year;

(2) In-state miles, which is the total number of miles operated by all vehicles within the fleet in this state during the preceding year;

(3) A description and identification of each vehicle contained within the fleet which is intended to be operated in this state during the registration year for which proportional fleet registration is requested;

(4) Verification that the fleet vehicles are registered under an interstate fuel user license issued by this state prior to the date when fleet registration is submitted.
Source: SL 1961, ch 237, § 11 (1); SL 1978, ch 225, § 2; SL 1990, ch 230, § 9.



§ 32-10-16 Fee accompanying application--Computation of fee.

32-10-16. Fee accompanying application--Computation of fee. The application under § 32-10-15 for each fleet shall be accompanied by a total fee payment computed as follows:

(1) Divide in-state miles by fleet miles;

(2) Determine the total amount necessary to register every vehicle in the fleet for which registration is requested based on the regular annual registration fees prescribed by the South Dakota Codified Laws;

(3) Multiply the sum obtained under subdivision (2) by the fraction obtained under subdivision (1).
Source: SL 1961, ch 237, § 11 (2); SL 1977, ch 249, § 47.



§ 32-10-17 Issuance of plates or registration cards--Card fees--Card contents--Mailing fees.

32-10-17. Issuance of plates or registration cards--Card fees--Card contents--Mailing fees. The administrator shall register the vehicles described and identified in an application pursuant to § 32-10-15 and shall issue a license plate or plates, or a vehicle registration card, or other suitable identification device, for each vehicle described in the application upon payment of the fees for registration and licensing and for the vehicle registration cards or other identification devices. A fee of three dollars shall be paid for each card or device issued for each proportionally registered vehicle. The card shall, in addition to the information required by chapter 32-5, bear upon its face the number of the license or other device issued for such proportionally registered vehicle and shall be carried in such vehicle at all times or, in the case of a combination, in the vehicle supplying the motive power. In addition to the registration fees, the department shall collect from the owner five dollars per license plate or set of plates when a plate is sent to the owner through the mail or one dollar per decal or set of decals if a decal is sent to the owner through the mail. If the applicant requests that the plate or decal be express mailed, the applicant shall pay any costs for the express mailing service.

Source: SL 1961, ch 237, § 12 (1); SL 1988, ch 251, § 12; SL 1994, ch 240, § 7; SL 2010, ch 157, § 5.



§ 32-10-17.1 Alteration or forging of registration card prohibited--Violation as felony.

32-10-17.1. Alteration or forging of registration card prohibited--Violation as felony. No person may alter or forge, or may cause to be altered or forged, a vehicle registration card or other temporary registration device or copy thereof issued by the department pursuant to this chapter or chapter 32-9. Any violation of this section is a Class 6 felony.

Source: SL 1988, ch 251, § 14; SL 1990, ch 230, § 8.



§ 32-10-18 Computation of fees--Plate for power unit--Identification fee--Deposit of fees.

32-10-18. Computation of fees--Plate for power unit--Identification fee--Deposit of fees. The administrator shall compute all fees pursuant to existing statutes for the vehicle being licensed and issue a distinctive single plate which shall be displayed upon the power unit and entitles that power unit to tow any trailer properly licensed in any jurisdiction. In addition there shall be paid upon each power unit operating under the provisions of this section an identification fee of ten dollars. All fees collected under this section shall be deposited in the state highway fund.

Source: SL 1961, ch 237, § 28 as added by SL 1967, ch 209, § 1; SL 1977, ch 249, § 48; SL 1977, ch 253; SL 1978, ch 224, § 8; SL 1980, ch 218; SL 1984, ch 207, § 77; SL 1990, ch 230, § 10.



§ 32-10-19 Refund of power unit fee no longer in use--Amount of refund.

32-10-19. Refund of power unit fee no longer in use--Amount of refund. If a power unit operating under the provisions of this chapter is taken out of service for any reason or if ownership of such power unit has been or is transferred to another owner, or is transferred out of the State of South Dakota, upon surrender of the license plate assigned to such power unit, the administrator shall refund that portion of the fee paid which represents the unused portion of the licensing period for such power unit less a five dollar administrative fee which shall be credited to the state motor vehicle fund. The license plate shall be in the possession of the administrator, on or before the fifth day of the month, to receive credit for that month.

Source: SL 1961, ch 237, § 29 as added by SL 1967, ch 209, § 1; SL 1977, ch 249, § 49; SL 1978, ch 224, § 9; SL 1990, ch 230, § 11.



§ 32-10-20 Proportionally registered interstate fleet vehicles--Intrastate vehicles--Vehicles operating under authority of public utilities commission.

32-10-20. Proportionally registered interstate fleet vehicles--Intrastate vehicles--Vehicles operating under authority of public utilities commission. Proportionally registered interstate fleet vehicles registered and identified under § 32-10-17 shall be deemed to be fully licensed and registered in this state for any type of movement or operation, except that, in those instances in which a grant of authority is required for intrastate movement or operation, no such vehicle shall be operated in intrastate commerce in this state unless the owner or operator thereof has been granted intrastate authority or rights by the South Dakota Public Utilities Commission and unless said vehicle is being operated in conformity with such authority or rights.

Source: SL 1961, ch 237, § 12 (2).



§ 32-10-21 Proportional registration of vehicles subsequently added to proportionally registered fleet.

32-10-21. Proportional registration of vehicles subsequently added to proportionally registered fleet. Vehicles acquired by the owner after the commencement of the registration year and subsequently added to a proportionally registered fleet shall be proportionally registered by applying the mileage percentage used in the original application for such fleet for such registration period to the regular registration fees due with respect to such vehicle for the remainder of the registration year.

Source: SL 1961, ch 237, § 13.



§ 32-10-22 Withdrawal of vehicle from proportionally registered fleet--Surrender of proportional registration cards.

32-10-22. Withdrawal of vehicle from proportionally registered fleet--Surrender of proportional registration cards. If any vehicle is withdrawn from a proportionally registered fleet during the period for which it is registered under the provisions of this chapter, the owner of such fleet shall so notify the administrator on appropriate forms to be prescribed by the administrator. The administrator may require the owner to surrender proportional registration cards and such other identification devices which have been issued with respect to such vehicle as the administrator may deem advisable.

Source: SL 1961, ch 237, § 14.



§ 32-10-23 Application for proportional registration of interstate fleet--Contents of application--Computation of in-state miles.

32-10-23. Application for proportional registration of interstate fleet--Contents of application--Computation of in-state miles. Application for proportional registration of an interstate fleet to be operated in this state for the first time shall state the mileage data with respect to such fleet for the preceding year in other jurisdictions and the estimated annual mileage for such fleet in this state. If no operations were conducted with such fleet during the preceding year, the application shall contain a full statement of the proposed method of operation and estimates of annual mileage in this state and other jurisdictions. From the application so submitted the administrator shall fix the in-state and total fleet miles to be used by him in determining the mileage proportion for such fleet, and in so doing may evaluate and adjust the estimate in the application of the administrator if not satisfied as to the correctness thereof.

Source: SL 1961, ch 237, § 15.



§ 32-10-24 Denial of proportional registration where foreign state denies similar registration.

32-10-24. Denial of proportional registration where foreign state denies similar registration. The administrator may refuse to accept proportional registration applications for the registration of vehicles based in, or owned by residents of, another jurisdiction that does not grant similar registration privileges to fleet vehicles based in or owned by residents of this state.

Source: SL 1961, ch 237, § 16.



§ 32-10-25 Records kept for proportionally registered fleet--Inspection by administrator--Joint audits.

32-10-25. Records kept for proportionally registered fleet--Inspection by administrator--Joint audits. Any owner whose application for proportional registration has been accepted shall preserve the records on which the application is based for a period of four full years following the year or period upon which said application is based. Upon request of the administrator, the owner agrees to make such records available to the administrator at his office for audit as to accuracy of computations and payments, or to pay the reasonable costs of an audit at the home office of the owner by a duly appointed representative of the administrator. The administrator may enter into agreements with agencies of other jurisdictions administering motor vehicle registration laws for joint audits of any such owner.

Source: SL 1961, ch 237, § 17.



§ 32-10-26 Repealed.

32-10-26. Repealed by SL 1984, ch 30, § 44; SL 1984, ch 207, § 78.



§ 32-10-27 Statute as authority for proportional registration--Other statutes inapplicable.

32-10-27. Statute as authority for proportional registration--Other statutes inapplicable. The provisions of § 32-10-10 and of §§ 32-10-15 to 32-10-27, inclusive, and the other applicable provisions of this chapter shall constitute complete authority for the registration of fleet vehicles upon a proportional registration basis and without reference to or application of any other statutes of this state except as in this chapter expressly provided; but the registration of fleet vehicles under this chapter shall be subject to the rights, terms, and conditions granted by or contained by any applicable contract, agreement, arrangement, or declaration made by the administrator and shall also be prorated in accordance with the formula established in § 32-10-16.

Source: SL 1961, ch 237, § 19; SL 1978, ch 225, § 3.



§ 32-10-28 Otherwise registered vehicles not required to be proportionally registered--Temporarily registered vehicles.

32-10-28. Otherwise registered vehicles not required to be proportionally registered--Temporarily registered vehicles. Nothing contained in this chapter relating to proportional registration of fleet vehicles shall be construed as requiring any vehicle to be proportionally registered if it is otherwise registered in this state for the operation in which it is engaged including, but not by way of limitation, regular registration, temporary registration, or trip permit fee or registration.

Source: SL 1961, ch 237, § 20.



§ 32-10-29 Suspension or cancellation of benefits to violating carrier.

32-10-29. Suspension or cancellation of benefits to violating carrier. Agreements, arrangements, or declarations made under the authority of this chapter may include provisions authorizing the administrator to suspend or cancel exemptions, benefits, or privileges granted thereunder for a violation of any of the conditions or terms of such agreements, arrangements, or declarations or a violation of the laws of this state relating to motor vehicles or rules and regulations lawfully promulgated thereunder.

Source: SL 1961, ch 237, § 21.



§ 32-10-29.1 Failure to surrender suspended, revoked or canceled plates or registration card as misdemeanor--Assistance by peace officers.

32-10-29.1. Failure to surrender suspended, revoked or canceled plates or registration card as misdemeanor--Assistance by peace officers. It is a Class 1 misdemeanor for any person to fail or refuse to surrender to the Department of Revenue upon its lawful demand any proportional license plates and registration card which has been suspended, revoked, or canceled. If any person shall fail to return the proportional license plate or registration card to the secretary of revenue after lawful demand, the secretary shall forthwith direct any peace officer to secure possession thereof and return the same to the secretary.

Source: SL 1975, ch 201, § 3; SL 2004, ch 17, § 125; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-10-30 Form and filing of agreements made pursuant to statute--Access to instruments--Public distribution.

32-10-30. Form and filing of agreements made pursuant to statute--Access to instruments--Public distribution. All agreements, arrangements, and declarations authorized by this chapter shall be in writing and shall be filed in the office of the administrator. A copy of each agreement, arrangement, or declaration shall be filed within fifteen days after execution or the effective date of the instrument, whichever is the later. The administrator shall provide access to the instrument to any agency administering or enforcing laws relating to vehicles. The administrator shall provide copies for public distribution upon request.

Source: SL 1961, ch 237, § 22; SL 2003, ch 48, § 2.



§ 32-10-31 Agreements made prior to enactment of statute.

32-10-31. Agreements made prior to enactment of statute. All reciprocity and proportional registration agreements, arrangements, and declarations relating to vehicles in force and effect on February 25, 1961, shall continue in force and effect until specifically amended or revoked as provided by law or by such agreements or arrangements.

Source: SL 1961, ch 237, § 23.



§ 32-10-32 Construction of statute.

32-10-32. Construction of statute. This chapter shall be, and be construed as, a part of and supplemental to the motor vehicle registration law of this state.

Source: SL 1961, ch 237, § 24.



§ 32-10-33 Severability and saving clause.

32-10-33. Severability and saving clause. If any phrase, clause, subsection, or section of this chapter shall be declared unconstitutional or invalid by any court of competent jurisdiction, it shall be conclusively presumed that the Legislature would have enacted this chapter without the phrase, clause, subsection, or section so held unconstitutional or invalid and the remainder of the chapter shall not be affected as a result of said part being held unconstitutional or invalid.

Source: SL 1961, ch 237, § 25.



§ 32-10-34 Possession of registration documents required--Violation as misdemeanor.

32-10-34. Possession of registration documents required--Violation as misdemeanor. It is a Class 2 misdemeanor for any person operating a motor vehicle under the provisions of this chapter to operate a motor vehicle upon the highways of this state who does not have in his possession registration cards evidencing full and proper licensing of that particular vehicle in accordance with the provisions of this chapter.

Source: SL 1966, ch 140; SL 1972, ch 177; SL 1988, ch 251, § 13.



§ 32-10-35 Disposition of fees collected.

32-10-35. Disposition of fees collected. Fees collected by the secretary of revenue and not otherwise provided for shall be distributed as provided by this section. Fees collected under chapter 32-10 by the secretary of revenue pursuant to § 32-5B-1 shall be deposited in the state highway fund. Fees collected under chapter 32-10 by the secretary of revenue pursuant to chapter 32-9 shall be distributed with fifty-seven percent to the local government highway and bridge fund, forty-one and one-half percent to counties, one-half percent to the state motor vehicle fund, and one percent to the state license plate special revenue fund. The counties' portion shall be distributed among the counties, pro rata, twenty-five percent according to truck registrations, twenty-five percent according to population, and fifty percent according to total road mileage. Each county shall distribute fifty-four percent of its portion to the county road and bridge fund, thirty-four percent of its portion to the special highway fund as provided by subdivision 32-11-4.1(2), and twelve percent of its portion to the municipalities of the county pursuant to subdivision 32-11-4.1(3).

Source: SL 1985, ch 252, § 5; SL 1987, ch 225, § 4; SL 1991, ch 250; SL 1999, ch 59, § 10; SL 1999, ch 149, § 5; SL 2004, ch 17, § 126; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-10-36 Information required to title a vehicle.

32-10-36. Information required to title a vehicle. In addition to any information the department may require to title a vehicle, an applicant licensing in accordance with the provisions of this chapter or the terms of an agreement authorized by this chapter and entered into with other jurisdictions shall provide the department with the following information:

(1) The name under which the business is to be conducted;

(2) The business and mailing address;

(3) The name, address, phone number, and social security number of all business owners, corporate officers, or partners;

(4) The applicant's federal employer identification number, if available;

(5) The type of business organization used by the applicant;

(6) A properly signed agreement to maintain records;

(7) A properly signed power of attorney, if the applicant's licensing responsibilities are done by an independent reporting agent and the applicant wishes all department correspondence to be mailed to the agent;

(8) Proof of payment of heavy vehicle use tax, if requested by the department; and

(9) Any other information the secretary may deem necessary for the administration and enforcement of this chapter.

The department may not license any applicant who fails to provide the information requested.

Source: SL 1994, ch 240, § 8.



§ 32-10-37 Billing--Late penalty--Temporary operating authority--Failure to provide additional information--Penalty.

32-10-37. Billing--Late penalty--Temporary operating authority--Failure to provide additional information--Penalty. Any billing for fees arising from licensing pursuant to the provisions of this chapter or the terms of an agreement authorized by this chapter and entered into with other jurisdictions shall be due and owed upon receipt. Any billing resulting from issuing temporary operating authority, not paid within thirty days of the billing will be assessed a penalty equal to ten percent of the fees owed or ten dollars whichever is greater. An applicant who fails to pay the fee within thirty days of the billing is also subject to an interest charge of one and one-half percent or five dollars whichever is greater for the first month and one and one-half percent per month or part thereof, thereafter. Any applicant who is issued temporary operating authority by the department, who fails to provide the information needed to regularly license within twenty days of the issuance of the temporary operating authority shall be assessed a penalty in the amount of twenty dollars. For reasonable cause shown, the secretary may reduce or eliminate a penalty imposed by this provision.

Source: SL 1994, ch 240, § 9.






Chapter 11 - Motor Vehicle Funds

§ 32-11-1 Repealed.

32-11-1. Repealed by SL 1977, ch 249, § 57.



§ 32-11-2 Use of funds by board of county commissioners--Purchase of road-building equipment--Percentage limitation.

32-11-2. Use of funds by board of county commissioners--Purchase of road-building equipment--Percentage limitation. The funds credited to the county road and bridge fund pursuant to § 32-11-4.2 shall be used by the board of county commissioners for grading, constructing, planing, dragging, and maintaining county highways and also for dragging, maintaining, and grading secondary roads. Proper equipment for dragging, grading, and maintaining highways, such as graders, tractors, drags, maintainers, and planers may be purchased from such county road and bridge fund.

Source: SDC 1939, § 44.0118 as added by SL 1939, ch 170; SL 1949, ch 163, § 2; SL 1977, ch 249, § 57; SL 1992, ch 60, § 2; SL 1999, ch 149, § 3; SL 2000, ch 154, § 1.



§ 32-11-3 , 32-11-4. Repealed.

32-11-3, 32-11-4. Repealed by SL 1977, ch 249, § 57.



§ 32-11-4.1 Distribution of county license fund collections.

32-11-4.1. Distribution of county license fund collections. All funds collected for motor vehicle licenses in each county shall be distributed in the following manner:

(1) Fifty-four percent of all funds collected shall be transmitted to the secretary of revenue and credited to the local government highway and bridge fund;

(1A) Twenty-two and one-half percent shall be credited to the county road and bridge fund of the county in which they were collected;

(2) Fourteen percent shall be retained by the county and placed in a fund to be known as the special highway fund, which shall be used for the construction, reconstruction, and maintenance of roads and bridges in the county as provided by this section and §§ 32-11-5 to 32-11-9, inclusive. If the county in which funds are collected for motor vehicle licenses has completed the construction of the county highway system, the entire amount in the special highway fund shall be used for township roads, and the board of county commissioners may direct the county auditor to pay the collected amount directly to the townships pursuant to §§ 32-11-6 and 32-11-7;

(3) Five percent shall be forwarded to the municipalities within the counties in the following proportions: each municipality within each county shall receive funds in the proportion which the total street mileage of each municipality bears to the total street mileage of all the municipalities within the county. The apportionment shall be made quarterly by the county commissioners at the first meeting in January, April, July, and October. In any county having no municipalities, the five percent collection shall be placed in the county road and bridge fund of the county;

(4) One and three-fourths percent shall be credited to the state motor vehicle fund; and

(5) One-fourth of one percent shall be credited to the county treasurer fund in the county in which the fees were collected to cover expenses for supplies such as toner, paper, etc.;

(6) Two and one-half percent shall be credited to the state license plate special revenue fund.
Source: SDC 1939, § 44.0118 (1); SL 1939, ch 170; SL 1949, ch 163, § 2; SL 1953, ch 226; SDCL § 32-11-4; SL 1977, ch 249, § 50; SL 1984, ch 30, § 45; SL 1985, ch 238, § 5; SL 1985, ch 252, § 4; SL 1987, ch 225, § 1; SL 1994, ch 251, § 2; SL 1999, ch 149, § 2; SL 2007, ch 173, § 14.



§ 32-11-4.2 County road and bridge fund established--Revenues.

32-11-4.2. County road and bridge fund established--Revenues. The county road and bridge fund is hereby established for the accounting and safekeeping of highway and bridge funds of the counties for the deposit and receipt of all public moneys usable for county highway and bridge construction, maintenance, and repair. Revenues to be deposited in the fund include:

(1) Distribution of funds from the local government highway and bridge fund pursuant to §§ 32-11-34 and 32-11-35;

(2) Levies under subdivisions 10-12-9(4) and (6);

(3) Levies for the county highway and bridge reserve fund established pursuant to § 10-12-13;

(4) Levies for secondary roads in unorganized territory pursuant to § 31-12-27;

(5) Levies for the county snow removal and special emergency reserve fund established pursuant to § 34-5-2;

(6) Funds collected from motor vehicle licenses and credited to the county pursuant to subdivision 32-11-4.1(1A);

(7) Distribution of mobile home license fees pursuant to § 32-5-16.2;

(8) Distribution of interstate reciprocity and proportional registration of fleets fees pursuant to § 32-10-35;

(9) Proceeds from the wheel tax pursuant to § 32-5A-2;

(10) Revenue accruing from the sale of surplus highway equipment to property pursuant to § 6-13-8;

(11) Other revenue received by the county for service or work performed by the county highway department under force account or agreement with other entities.

This section does not affect the deposit and use of the special highway fund for township roads established pursuant to subdivision 32-11-4.1(2).

Source: SL 1999, ch 149, § 1.



§ 32-11-5 Quarterly apportionment of amounts set aside to townships.

32-11-5. Quarterly apportionment of amounts set aside to townships. In apportioning the amount set aside to the various civil townships pursuant to § 32-11-4.1, the apportionment shall be made quarterly by the county commissioners at the first meeting in January, April, July, and October, and shall be made as provided by §§ 32-11-6 and 32-11-7.

Source: SDC 1939, § 44.0118 (3); SL 1939, ch 170; SL 1949, ch 163, § 2; SL 1977, ch 249, § 51.



§ 32-11-6 Apportionment of funds among townships according to number of miles of maintained roads--Distribution and payment.

32-11-6. Apportionment of funds among townships according to number of miles of maintained roads--Distribution and payment. The amount set aside to the various unorganized and organized civil townships pursuant to §§ 10-47B-149.1, 32-10-35, 32-11-4.1, and 32-11-35 shall be apportioned among the townships according to the number of miles of maintained township roads within the townships, including roads designated as minimum maintenance pursuant to § 31-13-1.1. The county treasurer shall distribute the money to each organized township within the county within thirty days of apportionment. However, an organized township may request in writing that the money remain in the custody of the county treasurer and shall be paid out only on warrants issued by the county auditor in payment of claims for the construction, reconstruction, or maintenance of roads and highways within the township highway system.

Source: SDC 1939, § 44.0118 (3) (a); SL 1939, ch 170; SL 1949, ch 163, § 2; SL 1993, ch 229, § 1; SL 1994, ch 251, § 1; SL 2011, ch 61, § 4; SL 2012, ch 166, § 1.



§ 32-11-7 Counties with unorganized territory--Use of funds.

32-11-7. Counties with unorganized territory--Use of funds. If any portion of a county is unorganized territory, the amount that would have gone to the unorganized territory under § 32-11-6, shall be retained by the county and expended by the county upon construction, reconstruction, and maintenance of roads and bridges of the unorganized portion of the county.

Source: SDC 1939, § 44.0118 (3) (b); SL 1939, ch 170; SL 1949, ch 163, § 2; SL 1993, ch 229, § 2; SL 2011, ch 143, § 1.



§ 32-11-8 Repealed.

32-11-8. Repealed by SL 1993, ch 229, § 3.



§ 32-11-9 Construction of new county roads--Use of township funds.

32-11-9. Construction of new county roads--Use of township funds. If the county highway system is not completed in the county in which funds are collected for motor vehicle licenses, the board of county commissioners may use any portion of the allotment of a township in which a county road is being constructed for the construction of such road, provided the other townships receive their respective allotments of the fourteen percent appropriated for use on the roads of such townships.

Source: SDC 1939, § 44.0118 (2); SL 1939, ch 170; SL 1949, ch 163, § 2; SL 1977, ch 249, § 52.



§ 32-11-10 Repealed.

32-11-10. Repealed by SL 1984, ch 12, § 33.



§ 32-11-11 to 32-11-17. Repealed.

32-11-11 to 32-11-17. Repealed by SL 1977, ch 249, § 57.



§ 32-11-18 County treasurer's procedure for remitting funds.

32-11-18. County treasurer's procedure for remitting funds. The provisions of any existing statute notwithstanding, each county treasurer, in remitting moneys received from the imposition and collection of any tax, license, fee, or permit, imposed under the provisions of this title, upon any motor vehicle and motor carrier, to the proper officers of state government, shall be governed by and shall follow the procedure prescribed by § 32-11-19.

Source: SL 1961, ch 241; SL 1984, ch 30, §§ 46-50.



§ 32-11-19 Forwarding to department.

32-11-19. Forwarding to department. The county treasurer shall forward to the Department of Revenue all applications for registration, reregistration, transfer, license, permit, and duplicate number plates, at such time as required by law.

Source: SL 1961, ch 241; SL 2004, ch 17, § 127; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-11-20 to 32-11-24. Repealed.

32-11-20 to 32-11-24. Repealed by SL 1984, ch 30, §§ 46 to 50.



§ 32-11-25 Necessary supplies for compliance.

32-11-25. Necessary supplies for compliance. The Department of Revenue shall provide all necessary supplies required under the provisions of §§ 32-11-18 and 32-11-19.

Source: SL 1961, ch 241; SL 1984, ch 30, §§ 46-50; SL 2004, ch 17, § 128; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-11-26 to 32-11-28. Repealed.

32-11-26 to 32-11-28. Repealed by SL 1977, ch 249, § 57.



§ 32-11-29 Amounts credited to state motor vehicle fund--Funds for motorcycle safety education.

32-11-29. Amounts credited to state motor vehicle fund--Funds for motorcycle safety education. The following fees:

(1) Fees collected under §§ 32-3-57, 32-5-99, 32-5-111, and 32-7A-14.1;

(2) The two percent of motor vehicle license collections referred to in § 32-11-4.1; and

(3) The title fees collected under § 32-3-27;
shall be credited to the state motor vehicle fund. All revenues not appropriated from the special revenue fund established by § 32-5-10.2 shall remain in the fund for the next fiscal year and be used solely for purposes of motorcycle safety courses and motorcycle safety education.

Source: SL 1953, ch 250, § 1; SL 1955, ch 188; SDC Supp 1960, § 44.0215; SL 1977, ch 249, § 55; SL 1982, ch 227, § 6; SL 1984, ch 30, § 51; SL 1985, ch 238, § 6; SL 1987, ch 225, § 2; SL 2016, ch 47, § 15.



§ 32-11-30 Expenses of administration.

32-11-30. Expenses of administration. All expenses in administering the state motor vehicle and driver functions shall be paid from the motor vehicle fund.

Source: SL 1953, ch 250, § 2; SDC Supp 1960, § 44.0216; SL 1983, ch 238, § 1.



§ 32-11-31 Repealed.

32-11-31. Repealed by SL 1983, ch 238, § 2.



§ 32-11-32 Transfer from motor vehicle fund to local government highway and bridge fund--Balance maintained in motor vehicle fund.

32-11-32. Transfer from motor vehicle fund to local government highway and bridge fund--Balance maintained in motor vehicle fund. The total of the collections coming into the state motor vehicle fund during the preceding fiscal year, less the amount to cover the corresponding expenses, shall be transferred on or about August first of each year to the local government highway and bridge fund except that a balance be maintained to provide cash flow in the state motor vehicle fund.

Source: SL 1953, ch 250, § 3; SDC Supp 1960, § 44.0217; SL 1965, ch 190; SL 1983, ch 238, § 3; SL 1985, ch 252, § 6.



§ 32-11-33 Balance maintained in license plate fund--Transfer of excess to local government highway and bridge fund.

32-11-33. Balance maintained in license plate fund--Transfer of excess to local government highway and bridge fund. A balance necessary for the manufacturing and distribution of license plates shall be maintained in the license plate special revenue fund. All other moneys shall be transferred to the local government highway and bridge fund.

Source: SDC 1939, § 44.0115 as added by SL 1963, ch 251; SL 1976, ch 188; SL 1985, ch 252, § 7; SL 1987, ch 29, § 14.



§ 32-11-34 Local government highway and bridge fund created--Appropriation.

32-11-34. Local government highway and bridge fund created--Appropriation. The local government highway and bridge fund is hereby created and appropriated for the use of counties, municipalities, and townships for the purposes of constructing and maintaining highways, streets, and bridges on their highway and street systems. Beginning on October 1, 2015, before each quarterly disbursement is made pursuant to § 32-11-35, the secretary of revenue shall transfer one million seven hundred fifty thousand dollars to the local bridge improvement grant fund created pursuant to § 32-11-38.

Source: SL 1985, ch 252, § 3A; SL 2015, ch 165, § 4, eff. Apr. 1, 2015.



§ 32-11-35 Apportionment of local government highway and bridge fund.

32-11-35. Apportionment of local government highway and bridge fund. By the fifteenth day of January, May, July, and October, the secretary of revenue shall apportion moneys in the local government highway and bridge fund as provided by this section.

Each county shall receive for the maintenance and construction of highways and bridges on the county highway system the following portions of the fund:

Each municipality shall receive for construction and maintenance of their municipal streets system the following portions of the fund:

Each county shall receive for construction and maintenance of roads and bridges on the township road system the following portions of the fund:

Moneys to the township road system apportioned by this section to a county shall be apportioned within the county as provided by §§ 32-11-5 to 32-11-7, inclusive.

Source: SL 1985, ch 252, § 8; SL 1986, ch. 253, § 1; SL 1987, ch 226, § 1; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 32-11-36 Local government transportation technology transfer special revenue fund created--Purpose--Disposition of unused funds.

32-11-36. Local government transportation technology transfer special revenue fund created--Purpose--Disposition of unused funds. There is created in the state treasury the local government transportation technology transfer special revenue fund. The money in this fund shall be used to assist in providing transportation technology information and services to counties, municipalities, and townships. The local government transportation technology transfer special revenue fund is continuously appropriated to the secretary of transportation to carry out the purpose of the technology transfer service and match federal funding or funding from any other programs. Any funds not lawfully expended or obligated by June thirtieth of each fiscal year for the technology transfer program shall revert to the local government highway and bridge fund.

Source: SL 1991, ch 251, § 1.



§ 32-11-37 Local government transportation technology transfer special revenue fund--Apportionment.

32-11-37. Local government transportation technology transfer special revenue fund--Apportionment. Prior to the apportionment required by § 32-11-35, the secretary of revenue shall apportion one-half of one percent of the local government highway and bridge fund per fiscal year to the local government transportation technology transfer special revenue fund created in § 32-11-36. The remaining money in the local government highway and bridge fund shall be apportioned pursuant to § 32-11-35. The secretary of revenue shall apportion funds to the local government transportation technology transfer special revenue fund at the same time and in the same manner as specified in § 32-11-35.

Source: SL 1991, ch 251, § 2; SL 2001, ch 170, § 1.



§ 32-11-38 Local bridge improvement grant fund created.

32-11-38. Local bridge improvement grant fund created. There is hereby created in the state treasury the local bridge improvement grant fund. Interest earned on money in the fund shall be deposited into the fund. Any money in the fund is continuously appropriated to the Department of Transportation. Any money deposited into and distributed from the fund shall set forth in an informational budget as described in § 4-7-7.2.

The Transportation Commission may award grants from the fund to any local government entity to construct, reconstruct, and repair bridges. The Transportation Commission shall consider the need for the project and funding mechanisms available to and utilized by the applicant when making a decision to award a grant. No county may receive a grant from the fund unless such county has adopted and annually updated its county highway and bridge improvement plan pursuant to the provisions of § 1-44-7.5 and has imposed a county wheel tax pursuant to § 32-5A-1.

Source: SL 2015, ch 165, § 1, eff. Apr. 1, 2015.



§ 32-11-39 Promulgation of rules regarding local bridge improvement grant fund.

32-11-39. Promulgation of rules regarding local bridge improvement grant fund. The Transportation Commission shall promulgate rules, pursuant to chapter 1-26, regarding the application process and timelines, the guidelines and criteria for approval of applications, and the distribution of funds from the local bridge improvement grant fund. The criteria for evaluating the projects may include the proximity of other bridges and culverts, alternative routes available, structural deficiencies, functionality and use of the bridge or culvert, and project costs.

Source: SL 2015, ch 165, § 2, eff. Apr. 1, 2015.






Chapter 12 - Driver Licenses And Permits

§ 32-12-1 Definitions.

32-12-1. Definitions. For purposes of this chapter, terms are defined in § 32-14-1. Terms used in this chapter mean:

(1) "Driver license," a document issued by a state or jurisdiction to an individual that authorizes the individual to drive a motor vehicle, including an operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, motorcycle instruction permit, and temporary permit;

(2) "Operator's license," any document issued by a state or jurisdiction to an individual that bestows full driving privileges upon the individual; and

(3) "Personally identifiable information," any information that can be used to distinguish or trace an individual's identity, such as name, social security number, or driver license or nondriver identification card number; and

(4) "Principal residence," the location where a person currently resides even if at a temporary address.
Source: SL 1959, ch 261, § 5; SDC Supp 1960, § 44.03B05 (1); SL 2001, ch 171, § 1; SL 2009, ch 154, § 1, eff. Dec. 31, 2009; SL 2013, ch 143, § 1.



§ 32-12-1.1 Lawful status defined.

32-12-1.1. Lawful status defined. For the purposes of this chapter, the term, lawful status, means that a person is a citizen or national of the United States or is an alien who:

(1) Is lawfully admitted for permanent or temporary residence in the United States;

(2) Has conditional permanent resident status in the United States;

(3) Has an approved application for asylum in the United States or has entered into the United States in refugee status;

(4) Has a valid nonimmigrant status in the United States;

(5) Has a pending application for asylum in the United States;

(6) Has a pending or approved application for temporary protected status (TPS) in the United States;

(7) Has approved deferred action status; or

(8) Has a pending application for lawful permanent residence (LPR) or conditional permanent resident status.
Source: SL 2009, ch 154, § 2, eff. Dec. 31, 2009.



§ 32-12-2 Payment of fee_Limitation on attempts to pass examination_Form.

32-12-2. Payment of fee--Limitation on attempts to pass examination--Form. Any application under this chapter shall be accompanied by the proper fee and payment of such fee entitles the applicant to not more than three attempts to pass the examination within a period of six months from the date of application. Any application for a driver license shall be made upon a form furnished by the Department of Public Safety.

Source: SL 1959, ch 261, § 5; SDC Supp 1960, § 44.03B05 (1); SL 2001, ch 171, § 2; SL 2003, ch 272, § 23.



§ 32-12-3 Contents of application--Certification.

32-12-3. Contents of application--Certification. Every application under this chapter shall state the full legal name or any other name taken for lawful purposes, date of birth, social security number, sex, and current mailing address and residential address of the applicant, and briefly describe the applicant. The applicant shall state whether he has previously been licensed as an operator, and, if so, when and by what state or country, and whether an application has ever been refused, and, if so, the date of and reason for such suspension, revocation, or refusal. All applicants shall certify the information provided as true and correct.

Source: SL 1959, ch 261, § 5; SDC Supp 1960, § 44.03B05 (2); SL 1974, ch 217; SL 1983, ch 239, § 1; SL 1989, ch 267, § 38; SL 1991, ch 252, § 1.



§ 32-12-3.1 Identification to be submitted with application--Copy of documentation to be retained by department--Violation as misdemeanor.

32-12-3.1. Identification to be submitted with application--Copy of documentation to be retained by department--Violation as misdemeanor. Any applicant as provided for in this chapter shall, on making application for an operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, motorcycle instruction permit, or nondriver identification card, present to the examiner one of the following documents in order to establish identity and date of birth:

(1) A certified copy of a United States birth certificate filed with the state office of vital records or equivalent agency;

(2) A consular report of birth abroad (United States Department of State form FS-240, DS-1350, or FS-545;

(3) A valid, unexpired permanent resident card (form I-551 issued by the United States Department of Homeland Security or Immigration and Naturalization Services);

(4) An unexpired employment authorization document issued by the United States Department of Homeland Security (form I-766 or I-688B);

(5) An unexpired foreign passport with a valid, unexpired United States visa affixed accompanied by the approved I-94 form documenting the applicant's most recent entrance into the United States;

(6) A certificate of naturalization issued by the United States Department of Homeland Security (form N-550 or N-570);

(7) A certificate of citizenship form N-560 or N-561 issued by the United States Department of Homeland Security;

(8) A valid driver license issued by this state or another state that meets the requirements of 6 C.F.R. Part 37 as amended through January 1, 2009, and is acceptable by federal agencies for official purposes;

(9) Any other document designated by the Department of Homeland Security by publication in the Federal Register that establishes identity and date of birth; or

(10) A valid, unexpired United States passport.

For all documentation offered by the applicant to provide evidence of identity, date of birth, social security number or nonwork authorized status, address of principal residence, and lawful status, the department shall make a copy of the documentation and shall retain the copy for ten years. All documents retained under this section are confidential. The examiner may, as part of a documented exceptions process, accept other evidence of identity and date of birth of any applicant and lawful status of any United States citizen only if the examiner is satisfied that the applicant cannot, for good reason beyond the applicant's control, produce such primary documents. The examiner shall record the acceptance of any alternative document under the exceptions process. The Department of Public Safety may not require new evidence of birth at the time an application is made by a person holding an operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, motorcycle instruction permit, or nondriver identification card, if that person's driver license or nondriver identification card meets the requirements of 6 C.F.R. Part 37 as amended through January 1, 2009, is acceptable by federal agencies for official purposes, and is turned in to the department with the application. Any person who obtains a driver license or nondriver identification card pursuant to this section fraudulently or by use of a fraudulently obtained document is guilty of a Class 1 misdemeanor.

Source: SDC Supp 1960, § 44.03B05 as added by SL 1966, ch 136, § 1; SDCL § 32-12-10; SL 1970, ch 173; SL 1976, ch 189; SL 1977, ch 254; SL 1987, ch 227; SL 1989, ch 265, § 1; SL 1997, ch 188, § 1; SL 2001, ch 171, § 3; SL 2001, ch 172, § 1; SL 2003, ch 272, § 23; SL 2005, ch 164, § 1; SL 2009, ch 154, § 3, eff. Dec. 31, 2009.



§ 32-12-3.2 Promulgation of rules.

32-12-3.2. Promulgation of rules. The Department of Public Safety may promulgate rules pursuant to chapter 1-26 to implement the provisions of §§ 32-12-3.1 and 32-12-42.

Source: SL 1997, ch 188, § 3; SL 2004, ch 17, § 129.



§ 32-12-3.3 Evidence of lawful status in U.S. to be presented with application.

32-12-3.3. Evidence of lawful status in U.S. to be presented with application. Any applicant under the provisions of this chapter shall, on making application for an operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, motorcycle instruction permit, or nondriver identification card, present to the examiner evidence of lawful status in the United States. If the applicant has presented one of the identity documents listed under subdivision 32-12-3.1(1), (2), (3), (4), (5), (6), (7), or (10), the document is satisfactory evidence of lawful status. If the applicant presents the identity documents listed under subdivision 32-12-3.1(8) or (9), the document is not satisfactory evidence of lawful status. Such applicant shall also present a second document from subdivision 32-12-3.1(1), (2), (3), (4), (5), (6), (7), or (10) or documentation issued by the United States Department of Homeland Security or other federal agencies demonstrating lawful status as determined by the United States Citizenship and Immigration Services through the systematic alien verification for entitlements system or alternate method approved by the United States Department of Homeland Security.

Source: SL 2009, ch 154, § 5, eff. Dec. 31, 2009.



§ 32-12-3.4 Evidence of social security number or nonwork authorized status to be presented with application.

32-12-3.4. Evidence of social security number or nonwork authorized status to be presented with application. Any applicant under the provisions of this chapter who has been assigned a social security account number shall, on making application for an operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, motorcycle instruction permit, or nondriver identification card, present to the examiner a Social Security Administration account number card. If a Social Security Administration account number card is not available, the applicant may present any of the following documents bearing the applicant's social security number:

(1) A W-2 form;

(2) A SSA-1099 form;

(3) A non-SSA-1099 form; or

(4) A pay stub with the applicant's name and social security number.

Any applicant lawfully present in a nonimmigrant status who does not present evidence of a social security account number shall present to the examiner documentation which demonstrates a nonwork authorized status.

Source: SL 2009, ch 154, § 6, eff. Dec. 31, 2009.



§ 32-12-3.5 Documents with applicant's name and residence address to be presented with application.

32-12-3.5. Documents with applicant's name and residence address to be presented with application. Any applicant under the provisions of this chapter shall, on making application for an operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, motorcycle instruction permit, or nondriver identification card, present to the examiner at least two documents containing the applicant's name and address of principal residence in order to establish the applicant's address of principal residence.

Source: SL 2009, ch 154, § 7, eff. Dec. 31, 2009.



§ 32-12-4 Examination of applicant--Place of examination--Time of examination.

32-12-4. Examination of applicant--Place of examination--Time of examination. The Department of Public Safety or any person authorized by the secretary of the Department of Public Safety shall examine each applicant for a driver license. Such examination shall include a test of the applicant's eyesight, the applicant's ability to read and understand highway signs regulating, warning, and directing traffic, the applicant's knowledge of the traffic laws of this state, and shall include an actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle. The department shall make provision for giving an examination either in the county where the applicant resides or at a place adjacent thereto reasonably convenient to the applicant within not more than thirty days from the date the application is received.

Source: SL 1959, ch 261, § 9; SDC Supp 1960, § 44.03B09; SL 1980, ch 219, § 1; SL 2001, ch 171, § 106; SL 2003, ch 272, § 23.



§ 32-12-4.1 Classes of vehicles--Qualifications and examination.

32-12-4.1. Classes of vehicles--Qualifications and examination. The secretary of the Department of Public Safety may adopt rules and regulations setting forth qualifications necessary for the safe operation of various types, sizes, or combinations of vehicles and shall appropriately examine each applicant to determine his qualifications according to the general class of license for which application has been made.

Source: SL 1974, ch 215, § 2; SL 1982, ch 18, § 22; SL 2003, ch 272, § 23.



§ 32-12-4.2 to 32-12-4.4. Repealed.

32-12-4.2 to 32-12-4.4. Repealed by SL 1989, ch 265, §§ 2 to 4.



§ 32-12-4.5 Rules authorized for medical and vision standards of drivers.

32-12-4.5. Rules authorized for medical and vision standards of drivers. The secretary of the Department of Public Safety may promulgate rules on medical criteria and vision standards relating to the licensing of drivers under the provisions of this chapter.

Source: SL 1974, ch 230, § 4; SL 1986, ch 22, § 4; SL 2003, ch 272, § 23.



§ 32-12-4.6 , 32-12-4.7. Repealed.

32-12-4.6, 32-12-4.7. Repealed by SL 1989, ch 265, §§ 5, 6.



§ 32-12-4.8 Low-speed vehicle operation.

32-12-4.8. Low-speed vehicle operation. Any person operating a low-speed vehicle shall hold a valid driver's license.

Source: SL 2008, ch 147, § 6.



§ 32-12-5 Repealed.

32-12-5. Repealed by SL 1970, ch 172.



§ 32-12-5.1 Denial of license or permit to person subject to convulsions or blackouts--Temporary permit on applicant's statement.

32-12-5.1. Denial of license or permit to person subject to convulsions or blackouts--Temporary permit on applicant's statement. The Department of Public Safety may deny the issuance of a motor vehicle operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, or motorcycle instruction permit to any individual who has experienced convulsions, seizures, or blackouts, until the individual has experienced a period of twelve months without any such episode. However, upon receipt of a statement signed by the applicant that the applicant's condition is adequately controlled by medication, the applicant is continuing to take medication, and the applicant is under the care of a physician, the Department of Public Safety may issue a temporary permit to the applicant. This temporary permit is subject to the provisions of § 32-12-36 and is reviewable by the department every six months, or until the applicant has gone a period of twelve months without any episode.

Source: SL 1979, ch 216; SL 1988, ch 252; SL 1989, ch 265, § 7; SL 1990, ch 251; SL 2001, ch 171, § 4; SL 2003, ch 272, § 23.



§ 32-12-6 Minors under age of eighteen--Authorization by parental authority.

32-12-6. Minors under age of eighteen--Authorization by parental authority. The application of any person under the age of eighteen years for a driver license or nondriver identification card shall be signed by the father, mother, or guardian, or, if there is no parent or guardian, then by another responsible adult and verified before a designee of the Department of Public Safety or a person authorized to administer oaths.

Source: SL 1959, ch 261, § 6; SDC Supp 1960, § 44.03B06; SL 1989, ch 265, § 8; SL 2001, ch 171, § 5; SL 2003, ch 272, § 23.



§ 32-12-7 Cancellation on request of parental authority.

32-12-7. Cancellation on request of parental authority. Any person who has signed the application of a minor for a driver license or nondriver identification card may file with the Department of Public Safety a verified written request that the driver license or nondriver identification card of the minor be canceled. Thereupon the department shall cancel the driver license or nondriver identification card of the minor.

Source: SL 1959, ch 261, § 7; SDC Supp 1960, § 44.03B07; SL 1989, ch 265, § 9; SL 2001, ch 171, § 6; SL 2003, ch 272, § 23.



§ 32-12-8 Cancellation upon death of parental authority--New application.

32-12-8. Cancellation upon death of parental authority--New application. The Department of Public Safety upon receipt of satisfactory evidence of the death of the person who signed the application of a minor for a driver license or nondriver identification card shall cancel the license or nondriver identification card and may not issue a new license or nondriver identification card until such time as a new application, duly signed and verified, is made as required by this chapter. This provision does not apply if the minor has attained the age of eighteen years.

Source: SL 1959, ch 261, § 8; SDC Supp 1960, § 44.03B08; SL 1989, ch 265, § 10; SL 2001, ch 171, § 7; SL 2003, ch 272, § 23.



§ 32-12-10 Transferred.

32-12-10. Transferred to § 32-12-3.1.



§ 32-12-11 Application for license or permit by person at least fourteen but less than eighteen--Instruction permit-Restrictions.

32-12-11. Application for license or permit by person at least fourteen but less than eighteen--Instruction permit-Restrictions. Any person who is at least fourteen years of age but less than eighteen years of age applying for a South Dakota operator's license, restricted minor's permit, or instruction permit who does not currently hold an operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, or motorcycle instruction permit shall apply to the Department of Public Safety for an instruction permit. If an applicant holds an instruction permit that has been valid continuously for one hundred eighty days, and is still currently valid or that has been expired for thirty days or less, the department shall waive the knowledge test to upgrade to an operator's license, motorcycle operator's license, restricted minor's permit, or motorcycle restricted minor's permit. If the licensee applies and makes payment of the required fee thirty-one or more days after the expiration date of the permit, the licensee shall take the knowledge test as required by § 32-12-4 and may take the skill test for an operator's license. The department may, after the applicant has successfully passed all parts of the examination other than the driving test and paid a fee which is equal in amount to the fee prescribed for a license in § 32-12-16, issue to the applicant an instruction permit. The instruction permit entitles the applicant, while having the permit in the applicant's immediate possession, to drive a motor vehicle upon the public highways for a period of five years during the hours of 6 a.m. to 10 p.m. if accompanied by a person holding a valid operator's license who is at least eighteen years of age, has had at least one year of driving experience, and who is occupying a seat beside the applicant. The applicant is entitled to drive a motor vehicle upon the public highways during the hours of 10 p.m. to 6 a.m. if the motor vehicle is being operated under the direction of the applicant's parent or guardian who is occupying a seat beside the applicant. No holder of an instruction permit may use any type of wireless communication device while operating a motor vehicle upon the public highways. The holder of an instruction permit may apply for a restricted minor's permit or operator's license after holding a valid instruction permit for one hundred eighty continuous days.

Source: SL 1959, ch 261, § 4; SDC Supp 1960, § 44.03B04 (1); SL 1977, ch 255; SL 1978, ch 230, § 7; SL 1989, ch 265, § 11; SL 1991, ch 252, § 2; SL 1992, ch 216; SL 1998, ch 186, § 1; SL 2000, ch 155, § 1; SL 2001, ch 171, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2004, ch 211, § 1; SL 2007, ch 180, § 1; SL 2013, ch 145, § 2; SL 2015, ch 166, § 1.



§ 32-12-11.1 Motorcycle instruction permit--Application requirements--Examination and fee--Restrictions.

32-12-11.1. Motorcycle instruction permit--Application requirements--Examination and fee--Restrictions. Any person who is at least fourteen years of age but less than eighteen years of age applying for a South Dakota motorcycle operator's license, motorcycle restricted minor's permit, or motorcycle instruction permit who does not currently hold an operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, or motorcycle instruction permit that has been valid continuously for one hundred eighty days, shall apply to the Department of Public Safety for an instruction permit which shall be held for a minimum of one hundred eighty continuous days. The department may, after the applicant has successfully passed all parts of the examination other than the driving test and paid a fee which is equal in amount to the fee prescribed for a license in § 32-12-16, issue to the applicant a motorcycle instruction permit.

A motorcycle instruction permit is not required to obtain a motorcycle operator's license or a motorcycle restricted minor's permit if the applicant currently holds an instruction permit, restricted minor's permit, or operator's license that has been valid continuously for one hundred eighty days.

A motorcycle instruction permit entitles the holder, while having the permit in the permit holder's immediate physical possession, to operate a motorcycle during the hours of 6 a.m. to 8 p.m. if the permit holder is accompanied by a licensed motorcycle operator who is at least eighteen years of age, who has at least one year of driving experience, and who is driving another motorcycle along with the permit holder. No motorcycle instruction permit holder may carry another person on the motorcycle. The permit is valid for one year. The holder of an instruction permit or motorcycle instruction permit may apply for a motorcycle restricted minor's permit or motorcycle operator's license after holding a valid instruction permit for one hundred eighty continuous days.

Source: SL 2001, ch 171, § 9; SL 2003, ch 272, § 23.



§ 32-12-12 Restricted minor's permit--Restrictions on operation.

32-12-12. Restricted minor's permit--Restrictions on operation. A restricted minor's permit may be issued, upon application and payment of the proper fees as provided in § 32-12-16, to a minor at least fourteen years of age but less than eighteen years of age who has successfully passed all applicable tests and completed the requirements of an instruction permit as provided in § 32-12-11 or 32-12-11.1 and has not been convicted of a traffic violation during the past six months. For any such minor who has successfully completed a driver education course that has been approved by the Department of Education or a driver education course that the secretary of the department of public safety has determined has been approved by a state government agency in another state, the required minimum time period for holding the instruction permit in order to qualify for the restricted minor's permit is ninety continuous days. A restricted minor's permit entitles the holder, while having the permit in immediate physical possession, to operate a motor vehicle during the hours of 6 a.m. to 10 p.m. standard time if the motor vehicle is being operated with the permission of the holder's parent or guardian and during the hours of 10 p.m. to 6 a.m. if the motor vehicle is being operated under the direction of the holder's parent or guardian who is occupying a seat beside the holder. The restrictions as to time of operation and operation under the direction of a parent or guardian do not apply to the holder of a valid restricted minor's permit operating a self-propelled agricultural machine which is not subject to registration under chapter 32-5. No holder of a restricted minor's permit may use any type of wireless communication device while operating a motor vehicle upon the public highways.

Source: SL 1955, ch 187, § 5; SL 1959, ch 261, § 4; SDC Supp 1960, § 44.03B04 (4); SL 1963, ch 268; SL 1965, ch 199; SL 1965, ch 200; SL 1967, ch 201; SL 1970, ch 174; SL 1971, ch 187, § 1; SL 1977, ch 256, § 1; SL 1978, ch 230, § 8; SL 1982, ch 235; SL 1989, ch 265, § 12; SL 1993, ch 213, § 216; SL 1998, ch 186, § 2; SL 2000, ch 155, § 2; SL 2000, ch 156, § 1; SL 2001, ch 171, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 212, § 1; SL 2013, ch 145, § 3.



§ 32-12-12.1 Motorcycle restricted minor's permit--Application requirements--Examination and fee--Restrictions.

32-12-12.1. Motorcycle restricted minor's permit--Application requirements--Examination and fee--Restrictions. A motorcycle restricted minor's permit may be issued, upon application and payment of the proper fee as provided for in § 32-12-16, to a minor at least fourteen years of age but less than eighteen years of age who has successfully passed all applicable tests and completed the requirements of an instruction permit as outlined in § 32-12-11 or 32-12-11.1 and has not been convicted of a traffic violation during the past six months. For any minor who has successfully completed the motorcycle safety education courses provided by § 32-20-14 and a driver education class that has been approved by the Department of Education or a driver education course that the secretary of the department of public safety has determined has been approved by a state government agency in another state, the required minimum time period for holding the motorcycle instruction permit to qualify for the motorcycle restricted minor's permit is thirty continuous days. A motorcycle restricted minor's permit entitles the holder, while having the permit in immediate physical possession, to operate a motorcycle during the hours of 6 a.m. to 8 p.m. standard time if the motorcycle is being operated with the permission of the holder's parents or guardian.

Source: SL 2001, ch 171, § 11; SL 2003, ch 272, § 63.



§ 32-12-12.2 Repealed.

32-12-12.2. Repealed by SL 2010, ch 160, § 2.



§ 32-12-12.3 Upgrading restricted minor's permit by mail or electronically.

32-12-12.3. Upgrading restricted minor's permit by mail or electronically. Any person holding a restricted minor's permit pursuant to § 32-12-12 or a motorcycle restricted minor's permit pursuant to § 32-12-12.1 may upgrade to an operator's license or motorcycle operator's license by mail or electronically unless the person has been convicted of a traffic violation. The holder shall mail to the Department of Public Safety or pay electronically the appropriate fee pursuant to § 32-12-16. The eyesight test required by § 32-12-4 is waived if upgrading pursuant to the provisions of this section.

Source: SL 2010, ch 160, § 1; SL 2014, ch 148, § 3.



§ 32-12-12.4 Enforcement of prohibition of use of wireless communication device.

32-12-12.4. Enforcement of prohibition of use of wireless communication device. Any enforcement of the prohibition of the use of a wireless communication device pursuant to the provisions of §§ 32-12-11 and 32-12-12 by a law enforcement officer shall be accomplished as a secondary action.

Source: SL 2013, ch 145, § 4.



§ 32-12-13 Weight of vehicle operated under restricted minor's permit--Agricultural machinery.

32-12-13. Weight of vehicle operated under restricted minor's permit--Agricultural machinery. A restricted minor's permit issued under § 32-12-12 or a motorcycle restricted minor's permit issued under § 32-12-12.1 does not entitle the minor to operate a motor vehicle in excess of twenty thousand pounds gross vehicle weight. However, the restriction imposed by this section does not apply to the holder of a restricted minor's permit operating a self-propelled agricultural machine that is not subject to registration under chapter 32-5.

Source: SL 1959, ch 261, § 4; SDC Supp 1960, § 44.03B04 (4); SL 1963, ch 268; SL 1965, ch 199; SL 1965, ch 200; SL 1967, ch 201; SL 1971, ch 187, § 2; SL 1989, ch 265, § 13; SL 2001, ch 171, § 12.



§ 32-12-14 Vehicles operable under restricted minor's permit.

32-12-14. Vehicles operable under restricted minor's permit. A restricted minor's permit issued under § 32-12-12 or a motorcycle restricted minor's permit issued under § 32-12-12.1 does not entitle the minor to operate a motor vehicle on which is mounted a sawmill; a motor vehicle used in transportation of products originating in, or produced from, or necessary to mining or logging operations; a motor vehicle used in the construction of roads and highways; or a motor vehicle used in the construction of stock water dugouts or dams and other soil and water conservation projects that are not located on the farm or ranch of the parent or guardian.

Source: SL 1959, ch 261, § 4; SDC Supp 1960, § 44.03B04 (4); SL 1963, ch 268; SL 1965, ch 199; SL 1965, ch 200; SL 1967, ch 201; SL 1989, ch 265, § 14; SL 1993, ch 213, § 217; SL 2001, ch 171, § 13.



§ 32-12-14.1 Restrictions voided at age eighteen--Suspension or revocation for conviction committed before age eighteen.

32-12-14.1. Restrictions voided at age eighteen--Suspension or revocation for conviction committed before age eighteen. The restrictions in §§ 32-12-12, 32-12-13, 32-12-14, and 32-12-12.1 do not apply if the minor has obtained the age of eighteen years. Nothing in this section precludes the suspension or revocation of the minor's driving privileges upon the receipt of a record of conviction for a violation of the restrictions committed prior to the minor's eighteenth birthday.

Source: SL 1989, ch 265, § 15; SL 1998, ch 186, § 3; SL 2001, ch 171, § 14.



§ 32-12-15 Permit issued on probationary basis--Suspension on conviction of violation committed before age sixteen--Exception.

32-12-15. Permit issued on probationary basis--Suspension on conviction of violation committed before age sixteen--Exception. The issuance of an instruction permit, motorcycle instruction permit, restricted minor's permit, or motorcycle restricted minor's permit is on a probationary basis. The Department of Public Safety upon the receipt of a record of conviction for a traffic violation or for a violation of the restrictions in §§ 32-12-11, 32-12-11.1, 32-12-12, 32-12-12.1, 32-12-13, or 32-12-14, committed prior to the minor's sixteenth birthday shall suspend the minor's driving privileges according to the following schedule:

(1) A felony or Class 1 misdemeanor traffic conviction--suspension until the minor's sixteenth birthday or as otherwise required by law;

(2) A first Class 2 misdemeanor traffic conviction or a comparable conviction of any moving traffic violation of a county or municipal ordinance--suspension for thirty days or as otherwise required by law;

(3) A first conviction of a violation of the conditions of an instruction permit, a motorcycle instruction permit, a restricted minor's permit, or a motorcycle restricted minor's permit--suspension for thirty days or as otherwise required by law;

(4) A second Class 2 misdemeanor traffic conviction or a comparable conviction of any moving traffic violation of a county or municipal ordinance--suspension until the minor's sixteenth birthday or for ninety days, whichever period is longer, or as otherwise required by law; and

(5) A second conviction of a violation of the conditions of an instruction permit, a motorcycle instruction permit, a restricted minor's permit, or a motorcycle restricted minor's permit--suspension until the minor's sixteenth birthday or for ninety days, whichever period is longer, or as otherwise required by law.

No permit may be suspended for a first violation of §§ 32-14-9.1, 32-21-27, 32-25-5, 32-26-20, or 34A-7-7.

If a minor has no instruction permit, motorcycle instruction permit, restricted minor's permit, or motorcycle restricted minor's permit and is convicted of any traffic violation prior to the minor's sixteenth birthday, the department shall suspend or revoke the minor's driving privilege or privilege to apply for a driver license as provided in this section. A conviction for any traffic violation that occurs prior to the issuance of an instruction permit, motorcycle instruction permit, restricted minor's permit, motorcycle restricted minor's permit, motorcycle operator's license or an operator's license shall be placed on the driving record and given the same consideration as any violation that occurs following the issuance of an instruction permit, motorcycle instruction permit, restricted minor's permit, motorcycle restricted minor's permit, motorcycle operator's license, or an operator's license.

Source: SL 1959, ch 261, § 4; SDC Supp 1960, § 44.03B04 (4); SL 1963, ch 268; SL 1965, ch 199; SL 1965, ch 200; SL 1967, ch 201; SL 1973, ch 205; SL 1984, ch 226; SL 1989, ch 265, § 16; SL 1992, ch 217, § 1; SL 1998, ch 186, § 4; SL 2000, ch 157, § 1; SL 2001, ch 171, § 15; SL 2003, ch 272, § 23; SL 2006, ch 165, § 6; SL 2008, ch 157, § 1.



§ 32-12-15.1 Suspension of permit upon conviction for violation of permit conditions.

32-12-15.1. Suspension of permit upon conviction for violation of permit conditions. The Department of Public Safety upon receipt of a record of conviction for a violation of the conditions of an instruction permit, motorcycle instruction permit, restricted minor's permit, or motorcycle restricted minor's permit shall suspend the minor's permit or driving privileges for a period of thirty days.

Source: SL 1998, ch 186, § 9; SDCL 32-12-38.1; SL 2001, ch 171, §§ 34, 115; SL 2003, ch 272, § 23.



§ 32-12-16 Fee for original or renewal license--Fee for duplicate or changed license--Disposition of fee.

32-12-16. Fee for original or renewal license--Fee for duplicate or changed license--Disposition of fee. The application fee for an original driver license or a renewal of a driver license is twenty-eight dollars. The fee for a duplicate license, a name change, or an address change is fifteen dollars. The fee shall be credited to the state motor vehicle fund.

Five dollars of every fee for an original or renewal license collected pursuant to this section shall be used to administer the Division of Highway Patrol.

Source: SL 1959, ch 261, § 33; SDC Supp 1960, § 44.03B30; SL 1964, ch 131; SL 1973, ch 202; SL 1974, ch 216, § 1; SL 1977, ch 257; SL 1984, ch 30, § 52; SL 1989, ch 266; SL 1994, ch 252, § 1; SL 2001, ch, § 16; SL 2009, ch 152, § 2; SL 2015, ch 167, § 1.



§ 32-12-17 Issuance of license--Qualifications.

32-12-17. Issuance of license--Qualifications. Upon payment of the fee established by § 32-12-16, the Department of Public Safety shall issue an operator's license to each qualifying applicant. An operator's license may be issued to a minor at least sixteen years of age but less than eighteen years of age who has successfully passed all applicable tests and completed the requirements of an instruction permit as provided in § 32-12-11 or 32-12-11.1, provided that the applicant has not been convicted of a traffic violation in the past six months, and the applicant is not currently under suspension, revocation, or disqualification. If any such applicant has successfully completed a driver education course that has been approved by the Department of Education or a driver education course that the secretary of the Department of Public Safety has determined has been approved by a state agency in another state, the required minimum time period for holding the instruction permit to qualify for the operator's license is ninety continuous days.

Source: SL 1959, ch 261, § 10; SDC Supp 1960, § 44.03B10; SL 1965, ch 201, § 1; SL 1974, ch 215, § 1; SL 1974, ch 216, § 2; SL 1976, ch 190; SL 1989, ch 265, § 17; SL 1992, ch 218, § 1; SL 1998, ch 186, § 6; SL 1998, ch 187, § 1; SL 2000, ch 155, § 3; SL 2001, ch 171, § 17; SL 2003, ch 272, §§ 23, 63.



§ 32-12-17.1 Issuance of motorcycle operator's license--Requirements.

32-12-17.1. Issuance of motorcycle operator's license--Requirements. Upon payment of the fee established by § 32-12-16, the Department of Public Safety shall issue a motorcycle operator's license to each qualifying applicant. A motorcycle operator's license may be issued to a minor at least sixteen years of age but less than eighteen years of age who has successfully passed all applicable tests and completed the requirements of an instruction permit as provided in § 32-12-11 or § 32-12-11.1, if the applicant has not been convicted of a traffic violation during the past six months, and if the applicant is not currently under suspension, revocation, or disqualification. If any applicant has successfully completed the motorcycle safety education courses provided by § 32-20-14 and a driver education class that has been approved by the Department of Education or a driver education course that the secretary of the Department of Public Safety has determined has been approved by a state government agency in another state, the required minimum time period for holding the motorcycle instruction permit to qualify for the motorcycle operator's license is thirty continuous days.

Source: SL 2001, ch 171, § 18; SL 2003, ch 272, §§ 23, 63.



§ 32-12-17.2 Nondriver identification cards--Fee--Renewal and expiration.

32-12-17.2. Nondriver identification cards--Fee--Renewal and expiration. The Department of Public Safety may issue upon application a nondriver identification card, similar in form but distinguishable in color from driver licenses, to any resident of South Dakota. Each applicant for a nondriver identification card shall, as part of the application, present to the department a certified copy of a certificate of birth or another form of evidence of date of birth and identity as allowed by § 32-12-3.1. The fee for an original or reissued nondriver identification card is the same as prescribed for an original driver license in § 32-12-16. Each nondriver identification card expires on the holder's birthday in the fifth year following the issuance of the nondriver identification card, or on the date of expiration of the applicant's authorized stay in the United States as determined by the systematic alien verification for entitlements system or alternate method approved by the United States Department of Homeland Security or, if there is no expiration date, for a period no longer than one year from date of issuance, whichever occurs first. Each nondriver identification card is renewable one hundred eighty days before its expiration upon application and payment of the required fee. Any nondriver identification card renewed before its expiration expires five years after the holder's ensuing birthday, or on the date of expiration of the applicant's authorized stay in the United States as determined by the systematic alien verification for entitlements system or alternate method approved by the United States Department of Homeland Security or, if there is no expiration date, for a period no longer than one year from date of issuance, whichever occurs first. The nondriver identification card shall bear an indication if the holder has a living will pursuant to chapter 34-12D or a durable power of attorney for health care pursuant to chapter 59-7 and an indication if the holder is a veteran pursuant to the provisions of § 32-12-17.15. Any nondriver identification card renewed during the thirty-day period following the date of expiration expires five years from the holder's previous birthday, or on the date of expiration of the applicant's authorized stay in the United States as determined by the systematic alien verification for entitlements system or alternate method approved by the United States Department of Homeland Security or, if there is no expiration date, for a period no longer than one year from date of issuance, whichever occurs first.

Source: SL 1974, ch 231, § 1; SL 1978, ch 227; SL 1982, ch 236; SL 1989, ch 265, § 18; SL 1992, ch 218, § 2; SL 1996, ch 199, § 1; ch 171, § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2009, ch 154, § 8, eff. Dec. 31, 2009; SL 2012, ch 167, § 2.



§ 32-12-17.3 Display or possession of canceled, fictitious or fraudulently altered nondriver identification card--Misdemeanor.

32-12-17.3. Display or possession of canceled, fictitious or fraudulently altered nondriver identification card--Misdemeanor. It is a Class 1 misdemeanor for any person to display or cause or permit to be displayed or have in his possession any canceled, fictitious or fraudulently altered nondriver identification card.

Source: SL 1991, ch 253, § 1.



§ 32-12-17.4 Unlawful use of nondriver identification card--Misdemeanor.

32-12-17.4. Unlawful use of nondriver identification card--Misdemeanor. It is a Class 1 misdemeanor for any person to permit any unlawful use of a nondriver identification card issued to him.

Source: SL 1991, ch 253, § 2.



§ 32-12-17.5 Displaying another's nondriver identification card--Misdemeanor.

32-12-17.5. Displaying another's nondriver identification card--Misdemeanor. It is a Class 1 misdemeanor for any person to display or represent as one's own any nondriver identification card not issued to him.

Source: SL 1991, ch 253, § 3.



§ 32-12-17.6 Loaning nondriver identification card prohibited--Misdemeanor.

32-12-17.6. Loaning nondriver identification card prohibited--Misdemeanor. It is a Class 1 misdemeanor for any person to lend his nondriver identification card to any other person or knowingly permit the use thereof by another.

Source: SL 1991, ch 253, § 4.



§ 32-12-17.7 Bar code on license--Criminal information.

32-12-17.7. Bar code on license--Criminal information. If a bar code, or other means by which information may be retrieved electronically, is placed on a license pursuant to § 32-12-17.10, the secretary of the Department of Public Safety may encrypt information in the bar code identifying that the licensee is a convicted felon who has a firearm restriction or the licensee is a sex offender who is required to register pursuant to §§ 22-24B-1 to 22-24B-14, inclusive.

Source: SL 1998, ch 187, § 2; SL 2004, ch 17, § 130.



§ 32-12-17.8 Bar code on license--Medical information.

32-12-17.8. Bar code on license--Medical information. If a bar code, or other means by which information may be retrieved electronically, is placed on a license pursuant to § 32-12-17.10, the secretary of the Department of Public Safety may include information identifying the licensee's blood type, medical condition, allergies, medications, or other medical alert data, if the licensee requests such information to be included. Before such information may be included, the licensee shall submit a document clearly identifying this information to the department and the document shall be signed by the licensee and the licensee's physician.

Source: SL 1998, ch 187, § 3; SL 2004, ch 17, § 131.



§ 32-12-17.9 Bar code on license--Information allowed.

32-12-17.9. Bar code on license--Information allowed. Only the information listed in §§ 32-12-17.7 to 32-12-17.9, inclusive, may be placed in a bar code or other information retrieval device on the license.

Source: SL 1998, ch 187, § 4.



§ 32-12-17.10 Contents of license or permit--Barcode.

32-12-17.10. Contents of license or permit--Barcode. An operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, and motorcycle instruction permit shall bear a distinguishing number assigned to the licensee, the full legal name or any name lawfully taken, date of birth, gender, principal residence address, an indication if the licensee is a donor pursuant to chapter 34-26, an indication if the licensee has a living will pursuant to chapter 34-12D or a durable power of attorney for health care pursuant to chapter 59-7, an indication if the licensee is a veteran pursuant to the provisions of § 32-12-17.15, a full facial digital photograph, a brief description of the licensee, the licensee's signature, security features designed to deter forgery and counterfeiting, to promote an adequate level of confidence in the authenticity of the cards, and to facilitate detection of fraudulent cards, the issue date of the license, the expiration date of the license, an indication that the license is temporary or limited term if the holder has temporary lawful status in the United States, the name of this state, and a security marking approved by the United States Department of Homeland Security reflecting the level of compliance with 6 C.F.R. Part 37 as amended through January 1, 2009. The department shall indicate upon each license the general class of vehicles that the licensee may drive. The back of the license shall contain a barcode. The department shall include in the barcode the name of this state, the information printed on the license, the card design revision date indicating the most recent change or modification to the visible format of the card, and an indicator if the license is temporary or limited term. No barcode, or other means by which information may be retrieved electronically, may contain the licensee's social security number.

Source: SL 2001, ch 171, § 19; SL 2005, ch 166, § 2; SL 2009, ch 154, § 9, eff. Dec. 31, 2009; SL 2012, ch 167, § 1.



§ 32-12-17.11 Maintenance of photographic files.

32-12-17.11. Maintenance of photographic files. The Department of Public Safety may maintain a photographic image of all licensed drivers to facilitate the issuance of duplicate driver licenses.

Source: SL 1974, ch 216, § 3; SL 1978, ch 226; SDCL § 32-12-17.1; SL 2001, ch 171, §§ 20, 115; SL 2003, ch 272, § 23.



§ 32-12-17.12 Registration with Selective Service as condition for obtaining certain licenses--Department to forward personal information to Selective Service--Application deemed consent to register with Selective Service.

32-12-17.12. Registration with Selective Service as condition for obtaining certain licenses--Department to forward personal information to Selective Service--Application deemed consent to register with Selective Service. No male United States citizen or immigrant who is at least eighteen years of age but less than twenty-six years of age and who is required to register with the United States Selective Service System may apply for or be issued a driver license, renewal, or duplicate pursuant to this chapter unless the applicant is registered, or consents to be registered as provided in this section, in compliance with the Military Selective Service Act, 50 U.S.C. App. 453, as amended to January 1, 2002.

The Department of Public Safety shall forward in an electronic format the necessary personal information required for registration of any applicant identified in this section to the United States Selective Service System. The applicant's submission of the application indicates that the applicant has already registered with the Selective Service System or that he is authorizing the department to forward to the Selective Service System the necessary information for such registration. The department shall notify the applicant on the application that his submission of the application serves as his consent to be registered with the Selective Service System if so required by federal law.

Source: SL 2002, ch 155, § 1; SL 2004, ch 17, § 132.



§ 32-12-17.13 Social security number on driver license or nondriver identification card prohibited.

32-12-17.13. Social security number on driver license or nondriver identification card prohibited. No driver license or nondriver identification card issued after June 30, 2005, may contain the social security number of the licensee.

Source: SL 2005, ch 166, § 1.



§ 32-12-17.14 Either driver license or nondriver identification card held by same person to be marked as not acceptable for federal purposes.

32-12-17.14. Either driver license or nondriver identification card held by same person to be marked as not acceptable for federal purposes. A person may hold a South Dakota driver license and a South Dakota nondriver identification card. However, the person can only have one driver license or nondriver identification card that is acceptable by federal agencies for federal purposes. If a person holds both a driver license and a nondriver identification card, one of the documents shall be clearly marked as not acceptable by federal agencies for federal purposes.

Source: SL 2009, ch 154, § 11, eff. Dec. 31, 2009.



§ 32-12-17.15 Veteran designation on license or card.

32-12-17.15. Veteran designation on license or card. A designation that the licensee or card holder is a veteran shall be indicated on the license, permit, or nondriver identification card issued pursuant to this chapter if the licensee or card holder:

(1) Is an honorably discharged veteran having served in the armed forces of the United States;

(2) Has requested the designation on the license, permit, or nondriver identification card; and

(3) Has provided proof of the veteran's military service and honorable discharge by submitting the U.S. military DD Form 214, DD Form 2 (Retired), DD Form 2A (Reserve Retired), or a certificate signed by a county veterans service officer on a form prescribed by the South Dakota Department of Veterans Affairs.
Source: SL 2012, ch 167, § 3; SL 2014, ch 147, § 1.



§ 32-12-18 Surrender of previously issued license--Prohibition against more than one license--Temporary license issued when examination failed.

32-12-18. Surrender of previously issued license--Prohibition against more than one license--Temporary license issued when examination failed. No person may apply for any driver license until the licensee surrenders to the Department of Public Safety all valid driver licenses in the licensee's possession issued to the licensee by this state or any other jurisdiction. All surrendered licenses issued by this state shall be canceled and all surrendered licenses issued by another jurisdiction shall be destroyed by the department. The issuing jurisdiction shall be notified that the licensee has applied for a driver license in a new jurisdiction. No person may have more than one valid driver license at any time. If any person, after having surrendered all valid driver licenses in that person's possession, fails to pass the test of that person's ability to read and understand highway signs regulating, warning, and directing traffic, and of that person's knowledge of the traffic laws of this state, then the Department of Public Safety shall issue a temporary permit which entitles the person to continue to drive for a period of thirty days. If an expired driver license is surrendered, the person shall take the knowledge test as required by § 32-12-4.

Source: SL 1959, ch 261, § 1; SDC Supp 1960, § 44.03B01 (1); SL 1974, ch 218; SL 1989, ch 265, § 19; SL 1995, ch 178, § 2; SL 2001, ch 171, § 22; SL 2003, ch 272, § 23.



§ 32-12-19 Temporary permit pending issuance of license.

32-12-19. Temporary permit pending issuance of license. The Department of Public Safety may issue a temporary permit allowing the applicant to operate a motor vehicle while the department is completing its investigation and determination of all facts relative to the applicant's right to receive a driver license. The temporary permit shall be in that person's immediate possession while operating a motor vehicle, and it shall be invalid when the applicant's license has been issued or for good cause has been refused.

Source: SL 1959, ch 261, § 4; SDC Supp 1960, § 44.03B04 (3); SL 1989, ch 265, § 20; SL 2001, ch 171, § 23; SL 2003, ch 272, § 23.



§ 32-12-20 Cancellation of license to which not entitled--Surrender of canceled license.

32-12-20. Cancellation of license to which not entitled--Surrender of canceled license. The Department of Public Safety may cancel any driver license upon determining that the licensee was not entitled to the issuance thereof under this chapter or that the licensee failed to give the required or correct information or committed any fraud in making the application. Upon the cancellation, the licensee shall surrender the license so canceled to the department.

Source: SL 1959, ch 261, § 16; SDC Supp 1960, § 44.03B16; SL 1989, ch 265, § 21; SL 2001, ch 171, § 24; SL 2003, ch 272, § 23.



§ 32-12-21 Privilege conferred by issuance of license--Authority of local governments.

32-12-21. Privilege conferred by issuance of license--Authority of local governments. Any person licensed under this chapter may exercise the privilege thereby granted upon all streets and highways in this state and may not be required to obtain any other license to exercise such privilege by any county, municipal or local board, or body having authority to adopt local police regulations.

Source: SL 1959, ch 261, § 1; SDC Supp 1960, § 44.03B01 (2); SL 2001, ch 171, § 25.



§ 32-12-22 Prohibition against driving without license--Misdemeanor.

32-12-22. Prohibition against driving without license--Misdemeanor. No person, except those expressly exempted in §§ 32-12-22.1 to 32-12-28, inclusive, may drive any motor vehicle upon a highway in this state unless the person has a valid driver license under the provisions of this chapter. Any person convicted for a violation of this section is guilty of a Class 2 misdemeanor.

Source: SL 1953, ch 249, § 1; SL 1955, ch 187, § 1; SL 1959, ch 261, § 1; SDC Supp 1960, § 44.03B01 (1); SL 1976, ch 191; SL 2001, ch 171, § 26.



§ 32-12-22.1 License not required for operation of tractor or implement in farm operations--Operation within municipality prohibited after revocation or suspension of license.

32-12-22.1. License not required for operation of tractor or implement in farm operations--Operation within municipality prohibited after revocation or suspension of license. Any person is exempt from license under this chapter while operating a farm tractor or implement of husbandry to or from the home farm buildings to or from any adjacent or nearby farmland for the exclusive purpose of conducting farm operations. However, no person whose license or driving privilege is under suspension or revocation pursuant to chapter 32-23 may operate a farm tractor or implement of husbandry upon the streets or highways within any municipality.

Source: SL 1973, ch 201; SL 2001, ch 171, § 107.



§ 32-12-23 Government employees exempt from licensing requirement.

32-12-23. Government employees exempt from licensing requirement. Any employee of the United States government possessing a valid driver license of the United States government or any other state is exempt from license under this chapter while operating a motor vehicle owned by or leased to the United States government and being operated on official business, unless the employee meets the qualifications established under § 32-12A-7.

Source: SL 1959, ch 261, § 2; SDC Supp 1960, § 44.03B02 (1); SL 1991, ch 252, § 3; SL 2001, ch 171, § 27.



§ 32-12-24 Nonresident out-of-state licensee exempt from licensing requirement.

32-12-24. Nonresident out-of-state licensee exempt from licensing requirement. A nonresident who is at least sixteen years of age and who has in that person's immediate possession a valid operator's license or motorcycle operator's license issued by that person's home state or country may operate in this state any motor vehicle for which that person is licensed in the person's home state or country.

Source: SL 1959, ch 261, § 2; SDC Supp 1960, § 44.03B02 (2); SL 2001, ch 171, § 28.



§ 32-12-25 Repealed.

32-12-25. Repealed by SL 1989, ch 265, § 22.



§ 32-12-26 Reciprocity respecting nonresident provisions.

32-12-26. Reciprocity respecting nonresident provisions. The provisions of § 32-12-24 granting exemptions to any nonresident are operative only to the same extent that the laws of the state of the nonresident grant exemptions to residents of this state.

Source: SDC Supp 1960, § 44.03B02 as added by SL 1964, ch 128, § 1; SL 1989, ch 265, § 23.



§ 32-12-26.1 Period of residency for purpose of licensing requirement.

32-12-26.1. Period of residency for purpose of licensing requirement. Any person who has resided in this state for a period of ninety days is considered a resident for the purpose of being licensed to drive a motor vehicle under the laws of this state.

Source: SDC Supp 1960, § 44.03B02 as added by SL 1968, ch 174.



§ 32-12-27 Military personnel, domestic volunteers, and dependents with out-of-state license exempt.

32-12-27. Military personnel, domestic volunteers, and dependents with out-of-state license exempt. Any nonresident who is stationed in this state while in the military service of the United States or any nonresident who is assigned in this state under the Domestic Volunteer Service Act of 1973 and any dependent of such nonresident, and who has in that person's possession a valid driver license issued by that person's home state or country may operate a motor vehicle in this state.

Source: SL 1959, ch 261, § 32; SDC Supp 1960, § 44.03B29; SL 1975, ch 200, § 2; SL 1982, ch 18, § 23; SL 2001, ch 171, § 29.



§ 32-12-28 Students in driver education class exempt from licensing requirement--Conditions attached to operation.

32-12-28. Students in driver education class exempt from licensing requirement--Conditions attached to operation. Any student enrolled in a driver education class which has been approved by the South Dakota Department of Education may drive a motor vehicle without a license under this chapter on a designated highway or within a designated area if such student is accompanied by an approved driver education instructor who is occupying a seat beside such student driver.

Source: SL 1955, ch 187, § 5; SL 1959, ch 261, § 4; SDC Supp 1960, § 44.03B04 (2); SDC Supp 1960, § 44.03B02 (4) as added by SL 1966, ch 135, § 1; SL 1998, ch 186, § 7; SL 2003, ch 272, § 63.



§ 32-12-29 Unlicensable persons--Minors under sixteen--Exceptions.

32-12-29. Unlicensable persons--Minors under sixteen--Exceptions. The Department of Public Safety may not issue any license under this chapter to any person who is under the age of sixteen years, except that the department may issue a restricted minor's permit, motorcycle restricted minor's permit, instruction permit, or motorcycle instruction permit as provided in §§ 32-12-11 to 32-12-15, inclusive, 32-12-11.1, and 32-12-12.1, to any person who is at least fourteen years of age.

Source: SL 1959, ch 261, § 3; SDC Supp 1960, § 44.03B03 (1); SL 2001, ch 171, § 30; SL 2003, ch 272, § 23.



§ 32-12-30 Unlicensable persons--Suspended or revoked license or privilege to drive--Exceptions--Out-of-state suspension.

32-12-30. Unlicensable persons--Suspended or revoked license or privilege to drive--Exceptions--Out-of-state suspension. The Department of Public Safety may not issue any license under this chapter to any person whose license or privilege to drive is suspended or revoked, except as provided in §§ 32-12-47.1 and 32-12-48. If the denial of a license is a result of an out-of-state suspension or revocation that is at least eight years old, the department may grant temporary driving privileges to drive on the highways of this state. The department may cancel temporary driving privileges at the end of sixty days if that person has not satisfied the out-of-state suspension or revocation.

Source: SL 1959, ch 261, § 3; SDC Supp 1960, § 44.03B03 (2); SL 1989, ch 265, § 24; SL 1996, ch 198; SL 2001, ch 171, § 31; SL 2003, ch 272, § 23.



§ 32-12-31 Unlicensable persons--Habitual alcohol or drug user.

32-12-31. Unlicensable persons--Habitual alcohol or drug user. The Department of Public Safety shall not issue any license under this chapter to any person who is an habitual drunkard, or is an habitual user of narcotic drugs, or is an habitual user of any other drug to a degree which renders him incapable of safely driving a motor vehicle.

Source: SL 1959, ch 261, § 3; SDC Supp 1960, § 44.03B03 (3); SL 2003, ch 272, § 23.



§ 32-12-32 Unlicensable persons--Physical or mental capability--Promulgation of rules.

32-12-32. Unlicensable persons--Physical or mental capability--Promulgation of rules. The Department of Public Safety may not issue any license under this chapter to any person who is physically or mentally incapable to drive. The Department of Public Safety may promulgate rules, pursuant to chapter 1-26, to establish criteria for determining an individual's physical or mental capability to drive.

Source: SL 1955, ch 187, § 8; SL 1959, ch 261, § 3; SDC Supp 1960, § 44.03B03 (4); SL 1993, ch 213, § 218; SL 2003, ch 272, § 23.



§ 32-12-33 Unlicensable persons--Failure to pass examination.

32-12-33. Unlicensable persons--Failure to pass examination. The Department of Public Safety shall not issue any license under this chapter to any person who is required by this chapter to take an examination, unless such person shall have successfully passed such examination.

Source: SL 1959, ch 261, § 3; SDC Supp 1960, § 44.03B03 (5); SL 2003, ch 272, § 23.



§ 32-12-34 Unlicensable persons--Failure to deposit proof of financial responsibility.

32-12-34. Unlicensable persons--Failure to deposit proof of financial responsibility. The Department of Public Safety shall not issue any license under this chapter to any person who is required under the laws of this state to deposit proof of financial responsibility and who has not deposited such proof.

Source: SL 1955, ch 187, § 8; SL 1959, ch 261, § 3; SDC Supp 1960, § 44.03B03 (6); SL 2003, ch 272, § 23.



§ 32-12-35 Unlicensable persons--Driving inimical to public safety or welfare.

32-12-35. Unlicensable persons--Driving inimical to public safety or welfare. The Department of Public Safety shall not issue any license under this chapter to any person when the department has good cause to believe that the operation of a motor vehicle on the highways by such person would be inimical to public safety or welfare.

Source: SL 1959, ch 261, § 3; SDC Supp 1960, § 44.03B03 (7); SL 2003, ch 272, § 23.



§ 32-12-36 Issuance of restricted license.

32-12-36. Issuance of restricted license. The Department of Public Safety upon issuing a driver license may impose restrictions suitable to the licensee's driving ability with respect to the type of or special mechanical control devices required on a motor vehicle which the licensee may operate or such other restrictions applicable to the licensee as the department may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

Source: SL 1959, ch 261, § 12; SDC Supp 1960, § 44.03B12 (1); SL 1998, ch 186, § 5; SL 2001, ch 171, § 32; SL 2003, ch 272, § 23.



§ 32-12-36.1 Transferred.

32-12-36.1. Transferred to § 32-12-12.2.



§ 32-12-37 Special restricted license--Restrictions stated upon ordinary license.

32-12-37. Special restricted license--Restrictions stated upon ordinary license. The Department of Public Safety may either issue a special restricted license or may set forth such restrictions upon the usual license form.

Source: SL 1959, ch 261, § 12; SDC Supp 1960, § 44.03B12 (2); SL 2003, ch 272, § 23.



§ 32-12-38 Violation of restriction--Suspension or revocation.

32-12-38. Violation of restriction--Suspension or revocation. The Department of Public Safety may upon receiving satisfactory evidence of any violation of the restrictions imposed pursuant to § 32-12-36 suspend or revoke the same but the licensee shall be entitled to a hearing as upon a suspension or revocation under this chapter.

Source: SL 1959, ch 261, § 12; SDC Supp 1960, § 44.03B12 (3); SL 2003, ch 272, § 23.



§ 32-12-38.1 Transferred.

32-12-38.1. Transferred to § 32-12-15.1.



§ 32-12-39 Requirement that license be in possession of driver--Display of license--Violation as petty offense.

32-12-39. Requirement that license be in possession of driver--Display of license--Violation as petty offense. Each licensee shall have a driver license in the licensee's immediate possession at all times when operating a motor vehicle and shall display the driver license upon demand of a judge of a court of record, a magistrate, a peace officer, or a field deputy or inspector of the Department of Public Safety. Any person violating the provisions of this section commits a petty offense.

Source: SL 1959, ch 261, § 11; SDC Supp 1960, § 44.03B11; SL 1967, ch 203; SL 1974, ch 153, § 46; SL 2001, ch 171, § 35; SL 2003, ch 272, § 23.



§ 32-12-40 Production of license in court--License expired for not more than thirty days--Postponement of sentencing pending renewal.

32-12-40. Production of license in court--License expired for not more than thirty days--Postponement of sentencing pending renewal. No judgment may be issued against a person charged with violating § 32-12-39, if the person produces in court, or the office of the officer making the demand, the person's valid driver license. If the driver license is expired for not more than thirty days prior to the time of the demand, the court, upon issuing judgment, shall postpone payment of the award for a period of thirty days, and if within such time the person produces in court a valid license or a validated receipt and temporary permit to show the issue of license is pending, the action shall be dismissed.

Source: SL 1959, ch 261, § 11; SDC Supp 1960, § 44.03B11; SL 1967, ch 203; SL 2001, ch 171, § 36.



§ 32-12-41 Lost or destroyed license--Issuance of duplicate--Fee--Affidavit.

32-12-41. Lost or destroyed license--Issuance of duplicate--Fee--Affidavit. In the event that a license issued under the provisions of this chapter is lost or destroyed, the person to whom the same was issued may, upon payment of the required fee, obtain a duplicate, or substitute thereof, upon furnishing an affidavit to the Department of Public Safety that such license has been lost or destroyed.

Source: SL 1959, ch 261, § 13; SDC Supp 1960, § 44.03B13; SL 2003, ch 272, § 23.



§ 32-12-42 Expiration of license or permit--Period for renewal--Application and fee--Waiver of tests.

32-12-42. Expiration of license or permit--Period for renewal--Application and fee--Waiver of tests. Each operator's license, motorcycle operator's license, restricted minor's permit, or motorcycle restricted minor's permit expires on the licensee's birthday in the fifth year following the issuance of the license, or on the date of expiration of the applicant's authorized stay in the United States as determined by the systematic alien verification for entitlements system or alternate method approved by the United States Department of Homeland Security or, if there is no expiration date, for a period no longer than one year from date of issuance, whichever occurs first. Each operator's license, motorcycle operator's license, restricted minor's permit, or motorcycle restricted minor's permit is renewable one hundred eighty days before its expiration upon application and payment of the required fee. Any license renewed before its expiration expires five years after the licensee's ensuing birthday, or on the date of expiration of the applicant's authorized stay in the United States as determined by the systematic alien verification for entitlements system or alternate method approved by the United States Department of Homeland Security or, if there is no expiration date, for a period no longer than one year from date of issuance, whichever occurs first. However, the department shall waive the knowledge and driving tests for renewal, if the licensee applies and makes payment of the required fee within thirty days following the expiration date. If the licensee applies and makes payment of the required fee thirty-one or more days after the expiration date of the license, the licensee shall take the knowledge test as required by § 32-12-4. Any license renewed during the thirty-day period following the date of expiration expires five years from the licensee's previous birthday, or on the date of expiration of the applicant's authorized stay in the United States as determined by the systematic alien verification for entitlements system or alternate method approved by the United States Department of Homeland Security or, if there is no expiration date, for a period no longer than one year from date of issuance, whichever occurs first.

Source: SL 1959, ch 261, § 14; SDC Supp 1960, § 44.03B14; SL 1961, ch 233; SL 1964, ch 128, § 4; SL 1973, ch 203; SL 1976, ch 192; SL 1977, ch 256, § 2; SL 1979, ch 217; SL 1988, ch 253; SL 1994, ch 252, § 2; SL 1995, ch 178, § 1; SL 1997, ch 188, § 2; SL 2001, ch 171, § 37; SL 2009, ch 154, § 10, eff. Dec. 31, 2009.



§ 32-12-42.1 Expiration of license, permit or identification card issued to individual under twenty-one years of age.

32-12-42.1. Expiration of license, permit or identification card issued to individual under twenty-one years of age. Any operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, motorcycle instruction permit, or nondriver identification card issued to any individual under twenty-one years of age expires thirty days after the holder's twenty-first birthday. The Department of Public Safety shall promulgate rules, pursuant to chapter 1-26, to provide for the prorating of driver license and nondriver identification card fees for persons under twenty-one years of age if the license or nondriver identification card would be valid for less than a five-year period.

Source: SL 1992, ch 219; SL 1994, ch 252, § 3; SL 2001, ch 171, § 38; SL 2003, ch 272, § 23.



§ 32-12-42.2 Expiration of license issued to person not a U.S. citizen or permanent resident.

32-12-42.2. Expiration of license issued to person not a U.S. citizen or permanent resident. A license issued to an applicant who is not a citizen or a legal permanent resident of the United States expires coterminously with the applicant's authorized duration of stay or the otherwise applicable expiration date of the license issued under the provisions of this chapter, whichever occurs first.

Source: SL 2009, ch 154, § 4, eff. Dec. 31, 2009.



§ 32-12-43 Eyesight examination required for renewal--Exception.

32-12-43. Eyesight examination required for renewal--Exception. For renewal of an operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, or motorcycle instruction permit, the Department of Public Safety shall require an examination of the applicant's eyesight, except as provided pursuant to the provisions of § 32-12-43.1.

Source: SL 1959, ch 261, § 14; SDC Supp 1960, § 44.03B14; SL 1961, ch 233; SL 1964, ch 128, § 4; SL 1980, ch 220; SL 2001, ch 171, § 39; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2014, ch 148, § 1.



§ 32-12-43.1 Application by mail or electronically for replacement or renewal.

32-12-43.1. Application by mail or electronically for replacement or renewal. Any person who holds a valid South Dakota operator's license, motorcycle operator's license, or nondriver identification card that meets the requirements of this chapter and 6 C.F.R. Part 37, as amended to December 29, 2014, may apply by mail or electronically for a replacement or updated license or identification card and a renewal once in any ten year period if:

(1) The applicant is a citizen or national of the United States or is an alien who has permanent resident status;

(2) The applicant has not had a material change in any personally identifiable information as defined in § 32-12-1. A change of address of principal residence does not constitute a material change;

(3) The applicant is not applying for reinstatement after a revocation, disqualification, or cancellation;

(4) The applicant submits two forms of proof of current address;

(5) In case of a renewal application only, the applicant submits a vision statement signed by a licensed optometrist or ophthalmologist that supplies proof that the applicant has adequate eyesight, if the applicant is sixty-five years of age or older at the time of renewal; and

(6) The applicant has complied with all other provisions of this chapter and is eligible for renewal by mail or electronic renewal as determined by the Department of Public Safety.
Source: SL 2013, ch 143, § 2; SL 2014, ch 148, § 2; SL 2017, ch 134, § 1.



§ 32-12-43.2 Promulgation of rules on renewal by mail or electronic renewal.

32-12-43.2. Promulgation of rules on renewal by mail or electronic renewal. The secretary of the Department of Public Safety may promulgate rules, pursuant to chapter 1-26, on medical and vision standards, presentment of documents, application deadlines, and fees relating to the renewal by mail or electronic renewal of an operator's license, motorcycle operator's license, or nondriver identification card under the provisions of this chapter.

Source: SL 2013, ch 143, § 3.



§ 32-12-44 , 32-12-44.1. Repealed.

32-12-44, 32-12-44.1. Repealed by SL 1985, ch 253, §§ 3, 4.



§ 32-12-45 Extended term of license or permit held by member of armed forces--Renewal by mail.

32-12-45. Extended term of license or permit held by member of armed forces--Renewal by mail. A valid South Dakota operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, or motorcycle instruction permit held by any person who enters or is in the United States armed forces shall continue in full force and effect so long as the service continues and the person remains absent from this state, and for not to exceed thirty days following the date on which the holder of such license is honorably separated from such service or returns to this state, unless the license is sooner suspended, canceled, or revoked for cause as provided by law. The license is valid only when in the immediate possession of the licensee while driving and the licensee has discharge or separation papers, if discharged or separated from the service, in the licensee's immediate possession. A license may also be renewed by mail. To renew the license by mail, the holder shall mail to the Department of Public Safety the appropriate fee pursuant to § 32-12-16, an affidavit signed by the holder which states that the holder is a member of the United States armed forces and is in good health, and an affidavit signed by a licensed optometrist or ophthalmologist that supplies proof that the holder has adequate eyesight.

Source: SDC Supp 1960, § 44.03B02 (5) as added by SL 1967, ch 200, § 1; SL 2001, ch 171, § 40; SL 2003, ch 272, § 23.



§ 32-12-45.1 Renewal of license or permit of dependent of member of armed forces.

32-12-45.1. Renewal of license or permit of dependent of member of armed forces. A valid South Dakota operator's license, motorcycle operator's license, restricted minor's permit, motorcycle restricted minor's permit, instruction permit, or motorcycle instruction permit held by a dependent of a member of the United States armed forces shall expire and may be renewed as provided in § 32-12-42. However, the license may also be renewed during the renewal period by mail. To renew the license by mail, the dependent shall mail to the Department of Public Safety an affidavit signed by the dependent which states that the person is a dependent of a member of the United States armed forces and is of good health and an affidavit signed by a licensed optometrist or ophthalmologist that supplies proof that the dependent has adequate eyesight.

Source: SL 1981, ch 242; SL 2001, ch 171, § 41; SL 2003, ch 272, § 23.



§ 32-12-46 Cause for suspension or revocation of license--Notice and examination--Failure to submit to examination--Issuance of restricted license.

32-12-46. Cause for suspension or revocation of license--Notice and examination--Failure to submit to examination--Issuance of restricted license. The Department of Public Safety, having good cause to believe that a licensed driver is incompetent or otherwise not qualified to be licensed, may, upon written notice of at least five days to the licensee, require the driver to submit to an examination or interview. Upon the conclusion of the examination or interview the department shall take action as may be appropriate and may cancel the license of such person or permit the retention of the license, or may issue a license subject to restrictions as permitted under §§ 32-12-36 and 32-12-37. Refusal or neglect of the licensee to submit to the examination or interview shall be grounds for cancellation of the license.

Source: SL 1959, ch 261, § 22; SDC Supp 1960, § 44.03B22; SL 1963, ch 269; SL 2001, ch 171, § 42; SL 2003, ch 272, § 23.



§ 32-12-47 Duration for which license may be suspended--Exceptions.

32-12-47. Duration for which license may be suspended--Exceptions. The Department of Public Safety may not suspend, under this chapter, a driver license or privilege to drive a motor vehicle on the public highways for a period of more than one year, except as permitted under § 32-12-66, subdivisions 32-12-49(6) and (7), or as provided in chapter 32-35.

Source: SL 1959, ch 261, § 23; SDC Supp 1960, § 44.03B23 (1); SL 1963, ch 270; SL 1979, ch 218, § 2; SL 1985, ch 253, § 2; SL 2001, ch 171, § 43; SL 2003, ch 272, § 23.



§ 32-12-47.1 Renewal or restoration after suspension, revocation or disqualification--Time--Application--Fee--Examination.

32-12-47.1. Renewal or restoration after suspension, revocation or disqualification--Time--Application--Fee--Examination. Any person whose license or privilege to drive a motor vehicle on public highways has been revoked, suspended, or disqualified may not have the license or privilege renewed or restored unless the period of revocation, suspension, or disqualification has expired. The period of revocation, suspension, or disqualification shall begin on the date ordered by the court, on the date specified in the notice from the department, or on the date the suspension order is effective for failure to comply with a citation, whichever date is earlier. At the expiration of the period of revocation, suspension, or disqualification, a person may make application for license reinstatement as provided by law and shall pay a license fee of fifty dollars plus application fees pursuant to § 32-12-16; a license fee of seventy-five dollars plus application fees pursuant to § 32-12-16 if revocation of the license was a result of a conviction for a violation of § 32-23-2; a license fee of one hundred dollars plus application fees pursuant to § 32-12-16 if revocation of the license was a result of a conviction for a violation of § 32-33-18, or a second or subsequent conviction for a violation of § 32-24-1 within a period of one year; a license fee of one hundred twenty-five dollars plus application fees pursuant to § 32-12-16 if revocation of the license was a result of a conviction for a violation of § 32-23-3; a license fee of one hundred seventy-five dollars plus application fees pursuant to § 32-12-16 if revocation of the license was a result of a conviction for a violation of § 32-23-4, 32-23-4.6, or 32-23-4.7; or a license fee of two hundred dollars plus application fees pursuant to § 32-12-16 if revocation of the license was the result of a conviction for a violation of § 22-16-41 or 22-18-36. A person making application following a revocation shall fulfill all knowledge examination requirements of a new applicant. A person who had a restricted minor's permit, motorcycle restricted minor's permit, instruction permit, or motorcycle instruction permit, or privilege to apply for a permit or license suspended pursuant to § 32-12-15 need not pay the fee prior to reinstatement of the license unless the suspension is for a conviction of a moving traffic offense assessed six or more points by § 32-12-49.1.

Source: SL 1985, ch 253, § 1; SL 1991, ch 252, § 4; SL 1992, ch 220, § 1; SL 2001, ch 171, § 44; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2009, ch 152, § 4; SL 2017, ch 135, § 1.



§ 32-12-47.2 Revocation and suspension defined--Conditions for reinstatement after revocation or suspension.

32-12-47.2. Revocation and suspension defined--Conditions for reinstatement after revocation or suspension. Revocation is the termination of a person's driving privilege and withdrawal of that person's driver license, if any, for a specified time. No person whose driving privilege has been revoked may have that privilege and driver license reinstated during the time set out in the revocation order or judgment, nor may that privilege and driver license be reinstated after expiration of the revocation period until that person has complied with § 32-12-47.1 and chapter 32-35.

Suspension is the temporary withdrawal of a person's driving privilege and driver license which may be for a specified time or until specified conditions are met, or both. A driving privilege and driver license that have been suspended may not be reinstated until that person has complied with § 32-12-47.1 and chapter 32-35.

Source: SL 1988, ch 254, § 1; SL 2001, ch 171, § 45.



§ 32-12-47.3 Application for license when time for suspension or revocation has expired--Violation.

32-12-47.3. Application for license when time for suspension or revocation has expired--Violation. If the time for the suspension or revocation of a person's driver license or driving privileges has expired, the person is eligible for reinstatement. However, a driver license and driving privileges shall continue to be withdrawn until the person has applied for and received a new driver license. Driving while a person's license or privilege is withdrawn is a violation of § 32-12-22.

Source: SL 1988, ch 254, § 5; SL 1996, ch 200; SL 2001, ch 171, § 46.



§ 32-12-48 Commencement of period of revocation for driving under the influence--Reinstatement application and fee--Investigation--Restrictions imposed by court.

32-12-48. Commencement of period of revocation for driving under the influence--Reinstatement application and fee--Investigation--Restrictions imposed by court. If a defendant is convicted under § 32-23-2, 32-23-3, 32-23-4, 32-23-4.6, or 32-23-4.7, the period of revocation shall begin on the date ordered by the court or on the date specified the notice from the department, whichever date is earlier. At the conclusion of the period of revocation ordered by the court and if future proof is filed with the Department of Public Safety as required by chapter 32-35, the defendant may submit an application to reinstate the defendant's driver license, accompanied by a fee of seventy-five dollars if revocation of the license was for a conviction under § 32-23-2, one hundred twenty-five dollars if revocation of the license was for a conviction under § 32-23-3, or one hundred seventy-five dollars if revocation of the license was for a conviction under § 32-23-4, 32-23-4.6, or 32-23-4.7. The department may issue a driver license to the defendant, if, after an investigation of the character, habits and driving ability of the defendant, the department is satisfied it is safe to grant the privilege of driving a motor vehicle to the defendant. A driver license issued under the provisions of this section shall show the restrictions, if any, imposed by the court and the date when the restrictions are to cease.

Source: SDC Supp 1960, § 44.03B23 (3) as added by SL 1963, ch 270; SL 1973, ch 195, § 8; SL 1983, ch 245, § 1; SL 2001, ch 171, § 47; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2009, ch 152, § 5; SL 2017, ch 135, § 2.



§ 32-12-49 Suspension, revocation or cancellation after opportunity for hearing--Grounds--Old offenses not considered--Rules.

32-12-49. Suspension, revocation or cancellation after opportunity for hearing--Grounds--Old offenses not considered--Rules. The secretary of the Department of Public Safety may suspend, revoke, or cancel the driving privilege or license of a person after opportunity for hearing pursuant to chapter 1-26 if hearing is demanded, upon a showing by its records or other sufficient evidence that the licensee:

(1) Has been convicted of an offense for which mandatory suspension or revocation of license is required;

(2) Appears by the records of the department to be an habitually reckless or negligent operator of a motor vehicle or to have repeatedly violated any of the state traffic laws, municipal ordinances which are in strict conformity with state law and adopted by a local authority other than regulations governing parking, traffic laws of another state, or any of the county speed limits set pursuant to law. The secretary of the department of public safety shall implement the method of weighing traffic convictions provided in § 32-12-49.1;

(3) Is physically or mentally incompetent to drive a motor vehicle;

(4) Has violated § 32-12-17.3, 32-12-17.4, 32-12-17.5, 32-12-17.6, 32-12-67, 32-12-69, 32-12-70, or 32-12-71;

(5) Has committed an offense in another state, which if committed in this state, would be grounds for suspension or revocation;

(6) Has failed to pay a fine or comply with the terms of a citation issued in the state;

(7) Has failed to pay a fine or comply with the terms of a citation issued by a state covered by the nonresident violators compact; or

(8) Has made a false statement or representation or fails to disclose a material fact in order to obtain a driver license or nondriver identification card.

In determining whether a driver license or privilege should be suspended or revoked under this section, the director may not consider any offense that is more than four years old.

The secretary of the Department of Public Safety may promulgate rules in regard to driver license suspension, revocation and cancellation in the following areas:

(1) Point accumulation;

(2) Physical or mental incompetence;

(3) Unlawful use of driver license or nondriver identification card;

(4) Out-of-state convictions;

(5) Failure to comply with citations issued in this state or another state; or

(6) Misrepresentation or omissions of material fact to obtain a driver license or nondriver identification card.
Source: SL 1959, ch 261, § 21; SDC Supp 1960, § 44.03B21 (1); SL 1964, ch 130; SL 1975, ch 204, § 1; SL 1979, ch 218, § 3; SL 1979, ch 219, § 1; SL 1982, ch 18, § 24; SL 1986, ch 22, § 5; SL 1991, ch 252, § 5; SL 1995, ch 179; SL 1998, ch 188, § 1; SL 2001, ch 171, § 48; SL 2003, ch 272, § 23.



§ 32-12-49.1 Point system for offenses--Number of points charged.

32-12-49.1. Point system for offenses--Number of points charged. The following is a listing of moving traffic offenses and the number of points assessed for a conviction for each offense:

(1) Driving while intoxicated

ten points

(2) Reckless driving

eight points

(3) Eluding/attempting to elude a police officer

six points

(4) Drag racing

six points

(5) Failure to yield right-of-way

four points

(6) Improper passing

four points

(7) Driving on wrong side of roadway

four points

(8) Stop sign/light violation

three points

(9) Other moving offenses

two points

For the purpose of this section, "other moving offenses" does not include speeding offenses.

Source: SL 1979, ch 219, § 2; SL 1985, ch 264, § 2; SL 1986, ch 254; SL 1996, ch 207, § 11.



§ 32-12-49.2 Point accumulation subjecting license or permit to suspension.

32-12-49.2. Point accumulation subjecting license or permit to suspension. Any motor vehicle operator is subject to driver license or driving privilege suspension who, in accordance with the schedule provided in § 32-12-49.1, has been convicted of traffic violations resulting in the accumulation of fifteen points within any twelve consecutive months, or twenty-two points within any twenty-four consecutive months.

Source: SL 1979, ch 219, § 3; SL 2001, ch 171, § 49.



§ 32-12-49.3 Suspension based on licensee's record.

32-12-49.3. Suspension based on licensee's record. The department shall impose a period of suspension for violations meeting the conditions of subdivision 32-12-49(2) or (4), based on the licensee's record during the last forty-eight months, according to the following schedule:

(1) First suspension--sixty days;

(2) Second suspension--six months; and

(3) Subsequent suspension--one year.
Source: SL 1998, ch 188, § 2.



§ 32-12-49.4 Restricted license for employment or school purposes when driving privilege has been withdrawn--Rules.

32-12-49.4. Restricted license for employment or school purposes when driving privilege has been withdrawn--Rules. The secretary of the Department of Public Safety may issue a restricted license to a person whose license has been suspended, revoked, disqualified, or canceled pursuant to § 32-12-49 to allow the person to drive to and from the person's place of employment, for purposes of the person's employment, or for attendance at school. The secretary of the Department of Public Safety may promulgate rules pursuant to chapter 1-26 for restricted licenses with regard to eligibility, application, determination, limitations, duration, and grounds for revocation.

Source: SL 1999, ch 158, § 1; SL 2003, ch 272, § 23.



§ 32-12-50 Repealed.

32-12-50. Repealed by SL 1975, ch 204, § 2.



§ 32-12-51 Suspension or revocation of nonresident driving privileges.

32-12-51. Suspension or revocation of nonresident driving privileges. The privilege of driving a motor vehicle on the highways of this state given to a nonresident under this chapter is subject to suspension or revocation by the Department of Public Safety in like manner and for like cause as a driver license issued under this chapter may be suspended or revoked.

Source: SL 1959, ch 261, § 17; SDC Supp 1960, § 44.03B17 (1); SL 2001, ch 171, § 50; SL 2003, ch 272, § 23.



§ 32-12-52 Repealed.

32-12-52. Repealed by SL 1992, ch 220, § 9.



§ 32-12-52.1 Mandatory revocation of license--Conviction of driving under the influence.

32-12-52.1. Mandatory revocation of license--Conviction of driving under the influence. The Department of Public Safety shall revoke the driver license or driving privilege of any driver upon receiving notice of that driver's conviction for a violation of the provisions of § 32-23-1 to the extent that the driver license or privileges should have been revoked, if the judgment and sentence of the trial court failed to invoke the mandatory provisions of §§ 32-23-2 to 32-23-4, inclusive, or the driver had been charged and convicted consistent with the records of the Department of Public Safety.

Source: SL 1983, ch 245, § 3; SL 1984, ch 227, § 1; SL 1987, ch 228; SL 2001, ch 171, § 51; SL 2003, ch 272, § 23.



§ 32-12-52.3 Revocation for drug-related offenses.

32-12-52.3. Revocation for drug-related offenses. Upon a first conviction or a first adjudication of delinquency for any violation, while in a vehicle, of §§ 22-42-5 to 22-42-9, inclusive, 22-42A-3, or 22-42A-4, the court shall revoke the driver license or driving privilege of the driver so convicted for a period of ninety days.

Upon a second or subsequent conviction or a second or subsequent adjudication of delinquency for a violation, while in a vehicle, of §§ 22-42-5 to 22-42-9, inclusive, 22-42A-3, or 22-42A-4, the court shall revoke the driver license or driving privilege of the driver so convicted for a period of one year or until the person's seventeenth birthday, whichever is a longer period of time. For any offense under this section, the court may issue an order, upon proof of financial responsibility pursuant to § 32-35-43.1, permitting the person to operate a vehicle for purposes of the person's employment, attendance at school, or counseling programs. Notwithstanding the provisions of chapters 26-7A, 26-8A, 26-8B, and 26-8C, the Unified Judicial System shall notify the Department of Public Safety of any conviction or adjudication of delinquency for a violation, while in a vehicle, of §§ 22-42-5 to 22-42-9, inclusive, 22-42A-3, or 22-42A-4. The period of revocation shall begin on the date ordered by the court or on the date specified in the notice from the department, whichever date is earlier. At the expiration of the revocation period, a person may make application to reinstate the person's license as provided by law and shall pay the license fee prescribed in § 32-12-47.1.

Source: SL 1990, ch 249, § 1; SL 1991, ch 252, § 21; SL 1991, ch 254; SL 1994, ch 255, § 3; SL 1999, ch 159, § 1; SL 2001, ch 171, § 52; SL 2001, ch 173, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2006, ch 165, § 1; SL 2017, ch 135, § 3.



§ 32-12-52.4 Suspension for certain alcohol-related offenses by a minor.

32-12-52.4. Suspension for certain alcohol-related offenses by a minor. Upon a first conviction or a first adjudication as a child in need of supervision for a violation of § 35-9-2 while in a vehicle, the court shall suspend the driver license or driving privilege of the driver, if the driver was under the age of twenty-one when the offense occurred, for a period of thirty days.

Upon a second conviction or a second adjudication as a child in need of supervision for a violation of § 35-9-2 while in a vehicle, the court shall suspend the driver license or driving privilege of the driver, if the driver was under the age of twenty-one when the offense occurred, for a period of one hundred eighty days.

Upon a third or subsequent conviction or a third or subsequent adjudication as a child in need of supervision for a violation of § 35-9-2 while in a vehicle, the court shall suspend the driver license or driving privilege of the driver, if the driver was under the age of twenty-one when the offense occurred, for a period of one year. For any offense under this section, the court may issue an order, upon proof of financial responsibility pursuant to § 32-35-43.1, permitting the person to operate a vehicle for purposes of the person's employment, attendance at school, or attendance at counseling programs.

Notwithstanding the provisions of chapters 26-7A, 26-8A, 26-8B, and 26-8C, the Unified Judicial System shall notify the Department of Public Safety of any conviction or adjudication for a violation, while in a vehicle, of § 35-9-2 or chapter 32-23. The period of suspension shall begin on the date ordered by the court or on the date specified in the notice from the department, whichever date is earlier. At the expiration of the period of suspension, a person may make application to have the license reinstated and pay the license fee as prescribed in § 32-12-47.1.

Source: SL 1990, ch 250, § 1; SL 1991, ch 252, § 22; SL 1991, ch 255; SL 1992, ch 217, § 2; SL 1994, ch 219, § 7; SL 1994, ch 253; SL 1994, ch 255, § 4; SL 1996, ch 179, § 4; SL 2001, ch 171, § 53; SL 2001, ch 173, § 2; SL 2001, ch 174, § 1; SL 2003, ch 149, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2006, ch 165, § 2; SL 2017, ch 135, § 4.



§ 32-12-52.5 Suspension or revocation of or restrictions on driving privileges of juveniles.

32-12-52.5. Suspension or revocation of or restrictions on driving privileges of juveniles. At any proceedings in which the court has jurisdiction, for any traffic or status offense, over any juvenile, the court may, at its discretion and without motion, revoke or suspend or place any restriction or condition upon the driving privileges of the juvenile, including requiring that financial responsibility be proved and maintained, that the court may find appropriate to the juvenile's reform or rehabilitation.

Source: SL 2005, ch 120, § 127.



§ 32-12-53 Conviction defined.

32-12-53. Conviction defined. For the purposes of this chapter the term, conviction, shall be deemed to include the judgment and sentence of the trial court, and shall be final unless reversed or set aside on appeal or judicial review. Also, for the purposes of this chapter a forfeiture of bail or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction.

Source: SL 1959, ch 261, § 19; SDC Supp 1960, § 44.03B19 (3); SL 1961, ch 234.



§ 32-12-54 Record of conviction or noncompliance with citation forwarded by court to department.

32-12-54. Record of conviction or noncompliance with citation forwarded by court to department. Every court having jurisdiction over offenses committed under this chapter, or any other act of this state or municipal charter, ordinance, or bylaw adopted by a local authority regulating the operation of motor vehicles on highways, shall forward to the Department of Public Safety within ten days a record of the conviction of a person in the court or a notice of the failure of a person to comply with the terms of a citation for a violation of any laws other than regulations governing parking.

Source: SL 1959, ch 261, § 19; SDC Supp 1960, § 44.03B19 (2); SL 1964, ch 129; SL 1974, ch 55, § 32; SL 1979, ch 218, § 4; SL 2003, ch 272, § 121.



§ 32-12-55 Surrender of license to court upon conviction--Forwarding license to department.

32-12-55. Surrender of license to court upon conviction--Forwarding license to department. If any person is convicted of any offense for which this chapter makes mandatory the revocation of the driver license of the person by the Department of Public Safety, the court entering the conviction shall require the surrender to the court of all driver licenses then held by the person convicted. The court shall then forward all driver licenses and a record of the conviction to the department.

Source: SL 1959, ch 261, § 19; SDC Supp 1960, § 44.03B19 (1); SL 2001, ch 171, § 54; SL 2003, ch 272, § 23.



§ 32-12-56 Suspension or revocation for out-of-state conviction--Grounds.

32-12-56. Suspension or revocation for out-of-state conviction--Grounds. The Department of Public Safety may suspend or revoke the driving privilege or driver license of any resident of this state or the privilege of a nonresident to drive a motor vehicle in this state upon receiving notice of the conviction of such person in another state of an offense which, if committed in this state, would be grounds for the suspension or revocation of the driving privilege or driver license.

Source: SL 1959, ch 261, § 18; SDC Supp 1960, § 44.03B18; SL 2001, ch 171, § 55; SL 2003, ch 272, § 23.



§ 32-12-56.1 Entry and implementation of nonresident violators and driver license compact.

32-12-56.1. Entry and implementation of nonresident violators and driver license compact. The secretary of the Department of Public Safety may execute all documents and perform all other acts necessary to enter into and carry out the provisions of the nonresident violators and driver license compact.

Source: SL 1979, ch 218, § 1; SL 1987, ch 229; SL 2003, ch 272, § 23.



§ 32-12-56.2 Suspension, revocation, or disqualification for out-of-state conviction or final administrative decision.

32-12-56.2. Suspension, revocation, or disqualification for out-of-state conviction or final administrative decision. The Department of Public Safety shall suspend, revoke, or disqualify the driver license or driving privilege of a resident of this state upon receiving notice of the conviction or final administrative decision from another state for an infraction which would provide grounds for suspension, revocation, or disqualification of the driver license or driving privilege in this state.

Source: SL 1992, ch 220, § 8; SL 2001, ch 171, § 108; SL 2003, ch 272, § 23.



§ 32-12-57 Surrender of suspended or revoked license to department.

32-12-57. Surrender of suspended or revoked license to department. The Department of Public Safety upon suspending or revoking a driver license shall require that the license be surrendered to and retained by the department.

Source: SL 1959, ch 261, § 24; SDC Supp 1960, § 44.03B24; SL 1982, ch 237, § 4; SL 2001, ch 171, § 56; SL 2003, ch 272, § 23.



§ 32-12-58 Operation of vehicle under license issued in other jurisdiction prohibited during suspension or revocation.

32-12-58. Operation of vehicle under license issued in other jurisdiction prohibited during suspension or revocation. Any resident or nonresident whose driver license or privilege to operate a motor vehicle in this state has been suspended or revoked as provided in this chapter may not operate a motor vehicle in this state under a license, permit, or registration certificate issued by any other jurisdiction or otherwise during such suspension or after such revocation until a new license is obtained when and as permitted under this chapter.

Source: SL 1959, ch 261, § 25; SDC Supp 1960, § 44.03B25; SL 2001, ch 171, § 57.



§ 32-12-59 Repealed.

32-12-59. Repealed by SL 1997, ch 189, § 1.



§ 32-12-59.1 Repealed.

32-12-59.1. Repealed by SL 1989, ch 265, § 25.



§ 32-12-60 Records kept by department.

32-12-60. Records kept by department. The Department of Public Safety shall maintain each application for a driver license and nondriver identification card received and shall record the following:

(1) Each application denied and the reason for the denial;

(2) Each application granted; and

(3) The name of each licensee whose driver license or driving privilege has been suspended or revoked by the department and after each name note the reasons for the action.
Source: SL 1959, ch 261, § 15; SDC Supp 1960, § 44.03B15 (1); SL 1989, ch 265, § 26; SL 2001, ch 171, § 58; SL 2003, ch 272, § 23.



§ 32-12-61 Individual records of accidents, convictions, disqualifications, and other licensing actions--Certain convictions and accidents recorded separately.

32-12-61. Individual records of accidents, convictions, disqualifications, and other licensing actions--Certain convictions and accidents recorded separately. The Department of Public Safety shall file all abstracts of court records of convictions received by it under the laws of this state and all accident reports received. The Department of Public Safety shall maintain records or make suitable notations on the individual record of each licensee and any person domiciled in this state who is required to have a driver license showing the convictions, disqualifications, and other licensing actions for violations of any state or local law relating to motor vehicle traffic control committed while the licensee or person was operating any type of vehicle and the traffic accidents in which the licensee or person has been involved. The information shall be readily ascertainable and available for the consideration of the department upon any application for renewal of a license. However, with the exception of convictions resulting from operation of a commercial motor vehicle, no conviction for speeding which is ten miles per hour or less over the posted speed limit and no speeding conviction received from another state may be entered on the licensee's driving record, but may be recorded separately. The separate record may not be made available to the public. No accident may be entered on the driving record of a law enforcement officer, firefighter, or emergency medical technician if the accident occurred while the law enforcement officer, firefighter, or emergency medical technician was lawfully engaged in the performance of official duties as a law enforcement officer, firefighter, or emergency medical technician and the law enforcement officer, firefighter, or emergency medical technician was driving an emergency vehicle. The accident shall be recorded separately. No accident may be entered on the driving record of an operator of emergency snow removal equipment if the accident occurred while the operator's response to an emergency call of duty as an operator of emergency snow removal equipment and the operator was lawfully engaged in the performance of official duties in support of an emergency call of duty by a law enforcement officer, firefighter, or emergency medical technician and was driving official snow removal equipment. The accident shall be recorded separately.

Source: SL 1959, ch 261, § 15; SDC Supp 1960, § 44.03B15 (2); SL 1977, ch 258; SL 1982, ch 18, § 25; SL 1982, ch 238; SL 1985, ch 406, § 20; SL 1986, ch 255; SL 1987, ch 230; SL 1989, ch 267, § 39; SL 1996, ch 207, § 12; SL 2004, ch 17, § 133; SL 2005, ch 167, § 1; SL 2007, ch 181, § 1; SL 2008, ch 162, § 3; SL 2014, ch 240, § 3.



§ 32-12-61.1 Problem driver point system abstract.

32-12-61.1. Problem driver point system abstract. The Department of Public Safety shall furnish to any authorized person upon request a problem driver point system abstract. The request shall indicate all adverse driver license actions maintained by a jurisdiction and shall be released according to 23 C.F.R. Parts 1325 and 1327 in effect January 1, 1995. The department shall collect four dollars for each inquiry. The fee shall be credited to the state motor vehicle fund. Any governmental entity or subdivision is exempt from this fee.

Source: SL 1995, ch 186, § 1; SDCL § 32-12-118; SL 2001, ch 171, § 115; SL 2003, ch 272 (Ex. Ord. 03-1), § 23.



§ 32-12-62 Record of out-of-state convictions upon application by new resident.

32-12-62. Record of out-of-state convictions upon application by new resident. Whenever application under this chapter is received from a person previously licensed in another jurisdiction, the Department of Public Safety shall request a copy of the applicant's record from such other jurisdiction. When received, this record shall become a part of the applicant's record in this state with the same force and effect as though entered on the applicant's record in this state in the original instance.

Source: SL 1959, ch 261, § 5; SDC Supp 1960, § 44.03B05 (3); redesignated § 44.03B05 (4) by SL 1966, ch 136, § 2; SL 2003, ch 272, § 23.



§ 32-12-63 Forwarding record of nonresident's convictions to jurisdiction of residence.

32-12-63. Forwarding record of nonresident's convictions to jurisdiction of residence. The Department of Public Safety is further authorized, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this state, to forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

Source: SL 1959, ch 261, § 17; SDC Supp 1960, § 44.03B17 (2); SL 2003, ch 272, § 23.



§ 32-12-64 Forwarding record without charge.

32-12-64. Forwarding record without charge. If the Department of Public Safety receives a request for a driver's record from another licensing jurisdiction, the record shall be forwarded without charge.

Source: SL 1959, ch 261, § 5; SDC Supp 1960, § 44.03B05 (4); redesignated § 44.03B05 (5) by SL 1966, ch 136, § 2; SL 2001, ch 171, § 59; SL 2003, ch 272, § 23.



§ 32-12-65 Driving while license is revoked, suspended, or canceled--Misdemeanors.

32-12-65. Driving while license is revoked, suspended, or canceled--Misdemeanors. Any person who drives a motor vehicle on any public highway of this state at a time when his privilege is:

(1) Revoked is guilty of a Class 1 misdemeanor;

(2) Suspended is guilty of a Class 2 misdemeanor;

(3) Canceled is guilty of a Class 2 misdemeanor.
Source: SL 1959, ch 261, § 29; SDC Supp 1960, § 44.9950 (1); SL 1988, ch 254, § 4.



§ 32-12-66 Extension of period of suspension for driving while license or privilege suspended--Delayed issuance of new license for driving while license revoked.

32-12-66. Extension of period of suspension for driving while license or privilege suspended--Delayed issuance of new license for driving while license revoked. If the Department of Public Safety receives a record of the conviction of any person under § 32-12-65 for driving a vehicle while that person's driver license or driving privilege was suspended, it shall extend the period of suspension for an additional like period. If the conviction was for driving while a license was revoked, the department may not issue a new license until one year from the date the person would otherwise have been entitled to apply for a new license.

Source: SL 1959, ch 261, § 29; SDC Supp 1960, § 44.9950 (2); SL 1986, ch 256; SL 1988, ch 254, § 6; SL 1992, ch 220, § 2; SL 2001, ch 171, § 60; SL 2003, ch 272, § 23; SL 2005, ch 167, § 2.



§ 32-12-67 Possession of revoked or altered license--Misdemeanor.

32-12-67. Possession of revoked or altered license--Misdemeanor. It is a Class 1 misdemeanor for any person to display or cause or permit to be displayed or have in that person's possession any canceled, revoked, suspended, fictitious, or fraudulently altered driver license.

Source: SL 1959, ch 261, § 27; SDC Supp 1960, § 44.9948 (1); SL 2001, ch 171, § 61.



§ 32-12-68 Failure to surrender suspended, revoked or canceled operator's license--Fee and mileage due officer for securing possession--Violation as misdemeanor.

32-12-68. Failure to surrender suspended, revoked or canceled operator's license--Fee and mileage due officer for securing possession--Violation as misdemeanor. It is a Class 1 misdemeanor for a person to fail or refuse to surrender to the Department of Public Safety upon its lawful demand a driver license that has been suspended, revoked, or canceled. If a person fails to return the license to the secretary of the Department of Public Safety after lawful demand, the secretary may direct any law enforcement officer to secure its possession and return it to the secretary. The law enforcement officer shall receive ten dollars and fifty cents plus mileage, at a rate established by the State Board of Finance, to be paid by the person from whom the license was obtained to be collected when the person submits an application for a license. Failure to pay the fee and mileage is a Class 2 misdemeanor.

Source: SL 1959, ch 261, § 27; SDC Supp 1960, § 44.9948 (4); SL 1975, ch 201, § 1; SL 1982, ch 239; SL 1982, ch 240; SL 1984, ch 161, § 5; SL 2001, ch 171, § 62; SL 2003, ch 272, § 23.



§ 32-12-69 Permitting unlawful use of driver license--Misdemeanor.

32-12-69. Permitting unlawful use of driver license--Misdemeanor. It is a Class 1 misdemeanor for any person to permit any unlawful use of a driver license issued to that person.

Source: SL 1959, ch 261, § 27; SDC Supp 1960, § 44.9948 (5); SL 2001, ch 171, § 63.



§ 32-12-70 Displaying another's license--Misdemeanor.

32-12-70. Displaying another's license--Misdemeanor. It is a Class 1 misdemeanor for any person to display or represent as one's own any driver license not issued to that person.

Source: SL 1959, ch 261, § 27; SDC Supp 1960, § 44.9948 (3); SL 2001, ch 171, § 64.



§ 32-12-71 Permitting unauthorized use of license by another--Misdemeanor.

32-12-71. Permitting unauthorized use of license by another--Misdemeanor. It is a Class 1 misdemeanor for any person to lend that person's driver license to any other person or knowingly permit the use thereof by another.

Source: SL 1959, ch 261, § 27; SDC Supp 1960, § 44.9948 (2); SL 2001, ch 171, § 65.



§ 32-12-72 Allowing unauthorized person to use vehicle--Violation as misdemeanor.

32-12-72. Allowing unauthorized person to use vehicle--Violation as misdemeanor. No person may knowingly authorize or permit a motor vehicle owned by that person or under that person's control to be driven upon any highway by any person who is not authorized under this chapter or in violation of any of the provisions of this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 261, § 31; SDC Supp 1960, § 44.03B28; SL 2001, ch 171, § 66.



§ 32-12-73 Permitting unauthorized minor to use vehicle--Violation as misdemeanor.

32-12-73. Permitting unauthorized minor to use vehicle--Violation as misdemeanor. No person may cause or knowingly permit that person's child or ward under the age of eighteen years to drive a motor vehicle upon any highway when the minor is not authorized under this chapter or in violation of any of the provisions of this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 261, § 30; SDC Supp 1960, § 44.03B27; SL 2001, ch 171, § 67.



§ 32-12-74 Unauthorized use of vehicle under restricted license--Misdemeanor.

32-12-74. Unauthorized use of vehicle under restricted license--Misdemeanor. It is a Class 2 misdemeanor for any person to operate a motor vehicle in any manner in violation of the restrictions imposed on the driver license issued to that person.

Source: SL 1959, ch 261, § 12; SDC Supp 1960, § 44.9948-1; SL 1977, ch 189, § 98; SL 2001, ch 171, § 68.



§ 32-12-75 Repealed.

32-12-75. Repealed by SL 1983, ch 239, § 3.



§ 32-12-75.1 False representation or nondisclosure to obtain license or nondriver identification card as misdemeanor--Suspension or disqualification of license.

32-12-75.1. False representation or nondisclosure to obtain license or nondriver identification card as misdemeanor--Suspension or disqualification of license. Any person who makes a false statement or representation, or knowingly fails to disclose a material fact, in order to obtain a driver license or a nondriver identification card is guilty of a Class 1 misdemeanor and is subject to a minimum sixty-day suspension of that person's driver license and privileges. Each false statement or representation, or failure to disclose a material fact, constitutes a separate offense.

Source: SL 1983, ch 239, § 2; SL 1988, ch 255; SL 1991, ch 252, § 6; SL 2001, ch 171, § 69.



§ 32-12-75.2 Counterfeiting, forging, or altering any driver license or nondriver identification card--Misdemeanor.

32-12-75.2. Counterfeiting, forging, or altering any driver license or nondriver identification card--Misdemeanor. No person may counterfeit, forge, or alter, or may cause to be counterfeited, forged, or altered, any driver license or nondriver identification card issued by the department pursuant to this chapter. A violation of this section is a Class 2 misdemeanor. Each counterfeited, forged, or altered card constitutes a separate violation.

Source: SL 2005, ch 165, § 1.



§ 32-12-75.3 Sale, offer for sale, or distribution of any counterfeited, forged, or altered driver license or nondriver identification card--Misdemeanor.

32-12-75.3. Sale, offer for sale, or distribution of any counterfeited, forged, or altered driver license or nondriver identification card--Misdemeanor. No person may sell, offer for sale, or distribute, for compensation or gratis, any counterfeited, forged, or altered driver license or nondriver identification card issued by the department pursuant to this chapter. A violation of this section is a Class 1 misdemeanor.

Source: SL 2005, ch 165, § 2.



§ 32-12-76 Repealed.

32-12-76. Repealed by SL 2001, ch 171, § 70.



§ 32-12-77 to 32-12-90. Transferred.

32-12-77 to 32-12-90. Transferred to §§ 32-12A-1 to 32-12A-14.



§ 32-12-91 to 32-12-99.1. Transferred.

32-12-91 to 32-12-99.1. Transferred to §§ 32-12A-16 to 32-12A-25.



§ 32-12-100 Transferred.

32-12-100. Transferred to § 32-12A-28.



§ 32-12-101 to 32-12-103. Transferred.

32-12-101 to 32-12-103. Transferred to §§ 32-12A-29 to 32-12A-31.



§ 32-12-104 to 32-12-115. Transferred.

32-12-104 to 32-12-115. Transferred to §§ 32-12A-36 to 32-12A-50.



§ 32-12-116 Restrictions on issuing license to person in arrears for child support--Notice of intent to revoke license--Request for hearing--Promulgation of rules.

32-12-116. Restrictions on issuing license to person in arrears for child support--Notice of intent to revoke license--Request for hearing--Promulgation of rules. The Department of Public Safety may not issue or renew any license under this chapter to a person after receiving notice from the Department of Social Services that the person has support arrearages in the sum of one thousand dollars or more unless the person has made satisfactory arrangements with the Department of Social Services for payment of any accumulated arrearages. However, the Department of Public Safety may, upon the recommendation of the Department of Social Services, issue a temporary permit pursuant to § 32-12-19 pending the issuance of a license if the temporary permit is necessary for the licensee to work and if the Department of Social Services has determined that the licensee is making a good faith effort to comply with the provisions of this section.

The Department of Social Services may also serve a notice of intent to administratively revoke a license if the licensee has failed to comply with a written repayment agreement. The notice shall be mailed to the licensee's last known address and shall advise the licensee of the Department of Social Services' intent to seek administrative revocation of the license for failure to comply with the repayment agreement. The notice shall advise the licensee of all administrative due process rights, including the right to request a fair hearing pursuant to chapter 1-26 within ten days following service of the notice. If a licensee fails to request a hearing within ten days of service of the notice, the Department of Social Services may request the Department of Public Safety to revoke the license. If a licensee makes a timely request for a hearing, a hearing shall be provided pursuant to chapter 1-26. Upon entry of an administrative decision that determines that a licensee has failed to comply with the terms of a repayment agreement, the Department of Public Safety shall enter an order revoking the license.

The Department of Social Services may promulgate rules pursuant to chapter 1-26 to implement the provisions of this section as they pertain to the functions of the Department of Social Services. The Department of Public Safety may promulgate rules pursuant to chapter 1-26 to implement the provisions of this section as they pertain to the functions of the Department of Public Safety.

Source: SL 1993, ch 232; SL 1994, ch 202, § 2; SL 1996, ch 167, § 2; SL 1998, ch 157, § 16; SL 2001, ch 171, § 104; SL 2003, ch 272, § 23.



§ 32-12-117 Transferred.

32-12-117. Transferred to § 32-12A-51.



§ 32-12-118 Transferred.

32-12-118. Transferred to § 32-12-61.1.



§ 32-12-119 to 32-12-121. Transferred.

32-12-119 to 32-12-121. Transferred to §§ 32-12A-52 to 32-12A-54.



§ 32-12-122 to 32-12-124. Transferred.

32-12-122 to 32-12-124. Transferred to §§ 32-12A-56 to 32-12A-58.



§ 32-12-125 Fees only used for operating driver licensing program.

32-12-125. Fees only used for operating driver licensing program. Except for the portion of the fee used to administer the Division of Highway Patrol pursuant to § 32-12-16, all other fees collected pursuant to chapters 32-12 and 32-12A and credited to the state motor vehicle fund shall remain in the fund for the next fiscal year. These fees may only be used for purposes of operating the driver licensing program.

Source: SL 2015, ch 167, § 2.






Chapter 12A - Commercial Drivers Licenses And Permits

§ 32-12A-1 Definitions.

32-12A-1. Definitions. Terms used in this chapter mean:

(1) "Alcohol," any substance containing any form of alcohol;

(2) "Commercial driver license," or "CDL," a license issued in accordance with the requirements of this chapter to an individual that authorizes the individual to drive a class of commercial motor vehicle;

(3) "Commercial driver license information system," or "CDLIS," the information system established pursuant to the Commercial Motor Vehicle Safety Act (CMVSA) to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers;

(4) "Commercial learner's permit" or "CLP," a permit issued pursuant to § 32-12A-12;

(5) "Commercial motor vehicle" or "(CMV)," a motor vehicle designed or used to transport passengers or property:

(a) If the vehicle has a gross combination weight rating of twenty-six thousand one pounds or more and the towed unit has a gross vehicle weight rating of more than ten thousand pounds;

(b) If the vehicle has a gross vehicle weight rating of twenty-six thousand one or more pounds;

(c) If the vehicle is designed to transport sixteen or more passengers, including the driver; or

(d) If the vehicle is of any size and is used in the transportation of hazardous materials and is required to be placarded in accordance with 49 C.F.R. Part 172, Subpart F, as amended through January 1, 2015;

(6) "Controlled substance," any substance so classified under section 102(6) of the Controlled Substances Act (21 U.S.C. § 802(6)), and includes all substances listed on Schedules I through V, of 21 C.F.R. Part 1308, inclusive, as amended through January 1, 2015;

(7) "Conviction," an unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended, or probated;

(8) "Department," the Department of Public Safety;

(9) "Disqualification," any of the following actions:

(a) The suspension, revocation, or cancellation of a commercial learner's permit or a commercial driver license by the state or jurisdiction of issuance;

(b) Any withdrawal of a person's privileges to drive a commercial motor vehicle by a state or other jurisdiction as the result of a violation of state or local law relating to motor vehicle traffic control (other than parking, vehicle weight, or vehicle defect violations); or

(c) A determination by the Federal Motor Carrier Safety Administration that a person is not qualified to operate a commercial motor vehicle;

(10) "Domicile," the state where a person has that person's true, fixed, and permanent home and principal residence and to which that person has the intention of returning whenever that person is absent;

(11) "Drive," to drive, operate, or be in actual physical control of a motor vehicle;

(12) "Driver," any person who drives, operates, or is in actual physical control of a commercial motor vehicle, or who is required to hold a commercial learner's permit or commercial driver license;

(13) "Employer," any person, including the United States, a state, or a political subdivision of a state, who owns or leases a commercial motor vehicle, or assigns a person to drive a commercial motor vehicle;

(14) "Endorsement," an authorization to a person's commercial learner's permit or commercial driver license required to allow the person to operate certain types of commercial motor vehicles;

(15) "Fatality," the death of a person as the result of a motor vehicle accident;

(16) "Felony," any offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year;

(17) "Foreign jurisdiction," any jurisdiction other than a state of the United States;

(18) "Gross combination weight rating" or "GCWR," the value specified by the manufacturer as the loaded weight of a combination (articulated) vehicle. In the absence of a value specified by the manufacturer, GCWR shall be determined by adding the GVWR of the power unit and the total weight of the towed unit and any load thereon;

(19) "Gross vehicle weight rating," or "GVWR," the value specified by the manufacturer as the loaded weight of a single vehicle;

(20) "Hazardous materials," any material that has been designated as hazardous under 49 U.S.C. 5103 as amended through January 1, 2015, and is required to be placarded under subpart F of 49 C.F.R. part 172 or any quantity of a material listed as a select agent or toxin in 42 C.F.R. part 73, as amended through January 1, 2015;

(21) "Imminent hazard," the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury, or endangerment;

(22) "Medical variance," the receipt of one of the following that allows a driver to be issued a medical certificate:

(a) An exemption letter permitting operation of a commercial motor vehicle pursuant to 49 C.F.R. part 381 or 49 C.F.R. part 391, as amended through January 1, 2015; or

(b) A skill performance evaluation certificate permitting operation of a commercial motor vehicle pursuant to 49 C.F.R. part 391, as amended through January 1, 2015;

(23) "Motor vehicle," a vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power, used on highways, but does not include any vehicle, machine, tractor, trailer, or semitrailer operated exclusively on a rail;

(24) "Noncommercial motor vehicle," a motor vehicle or combination of motor vehicles not defined as a commercial motor vehicle;

(25) "Nondomiciled CLP or CDL," a commercial learner's permit or commercial driver license issued by a state to a person who resides in a foreign jurisdiction or a person domiciled in another state that is prohibited from issuing commercial driver licenses by the Federal Motor Carrier Safety Administration;

(26) "Notice of final administrative decision," a determination rendered by an agency of competent jurisdiction when all avenues of appeal have been exhausted or time to appeal has elapsed;

(27) "Operator's license," any license issued by a state to a person which authorizes the person full privileges to drive a motor vehicle;

(28) "Out-of-service order," an out-of-service order as defined by 49 C.F.R. part 390.5, as of January 1, 2015;

(29) "Recreational vehicle," a vehicle which is self-propelled or permanently towable by a light duty truck and designed primarily not for use as a permanent dwelling but as temporary living quarters for recreational, camping, travel, or seasonal use;

(30) "School bus," any motor vehicle that is used to transport sixteen or more passengers, including the driver, and is used to transport pre-primary, primary, or secondary school students from home to school, from school to home, or to and from school-sponsored events. School bus does not include a bus used as a common carrier;

(31) "Serious traffic violation," a conviction of:

(a) Excessive speeding, involving a single charge of any speed fifteen miles per hour or more, above the posted speed limit, in violation of chapter 32-25;

(b) Reckless driving, in violation of § 32-24-1;

(c) Careless driving, in violation of § 32-24-8;

(d) Improper or erratic traffic lane changes, in violation of § 32-26-6;

(e) Following the vehicle ahead too closely, in violation of § 32-26-40;

(f) A violation of any state or local law related to motor vehicle traffic control, other than a parking violation, arising in connection with a fatal accident;

(g) Failure to stop or yield, in violation of §§ 32-29-2.1, 32-29-2.2, 32-29-3, and 32-29-4;

(h) Failure to stop or slow vehicle for a school bus, in violation of § 32-32-6;

(i) Eluding a police vehicle, in violation of § 32-33-18;

(j) Overtaking or passing another vehicle, in violation of §§ 32-26-26, 32-26-27, 32-26-28, 32-26-34, 32-26-35, 32-26-36, and 32-26-37;

(k) Driving a commercial motor vehicle without obtaining a commercial learner's permit or commercial driver license, in violation of § 32-12A-6;

(l) Driving a commercial motor vehicle without a commercial learner's permit or commercial driver license in the driver's possession in violation of § 32-12A-6. Any person who provides proof to the court or to the enforcement authority that issued the citation, by the date the person was required to appear in court or to pay a fine for the violation, that the person held a valid commercial learner's permit or commercial driver license on the date the citation was issued, is not guilty of a serious traffic violation;

(m) Driving a commercial motor vehicle without the proper class of commercial learner's permit, commercial driver license, or endorsement for the specific vehicle group being operated or for the passengers or type of cargo being transported in violation of § 32-12A-6; or

(n) Violating a federal, state, or local law or rule prohibiting texting while driving a commercial motor vehicle;

(o) Utilizing a hand-held mobile telephone while driving a commercial motor vehicle;

(32) "State," a state of the United States and the District of Columbia;

(33) "United States," the fifty states and the District of Columbia.
Source: SL 1989, ch 267, § 1; SL 1992, ch 220, §§ 3-5; SL 1993, ch 231; SL 1994, ch 254, § 1; SL 1996, ch 201, § 1(21); SDCL § 32-12-77; SL 2001, ch 171, §§ 71, 115; SL 2004, ch 17, § 134; SL 2005, ch 167, § 6, eff. Sept. 30, 2005; SL 2007, ch 182, § 1; SL 2010, ch 161, § 1; SL 2011, ch 144, § 1; SL 2013, ch 144, § 1; SL 2014, ch 149, § 1; SL 2015, ch 168, § 1.



§ 32-12A-2 Construction of this chapter with general driver licensing provisions.

32-12A-2. Construction of this chapter with general driver licensing provisions. To the extent that this chapter conflicts with the general driver licensing provisions of chapter 32-12, chapter 32-12A prevails. Where this chapter is silent, the general driver licensing provisions of chapter 32-12 apply.

Source: SL 1989, ch 267, § 1A; SDCL § 32-12-78; SL 2001, ch 171, §§ 72, 115; SL 2015, ch 168, § 2.



§ 32-12A-3 Drivers of commercial vehicles limited to one license.

32-12A-3. Drivers of commercial vehicles limited to one license. No person who drives a commercial motor vehicle may have more than one operator's license. A violation of this section is a Class 2 misdemeanor.

Source: SL 1989, ch 267, § 2; SDCL § 32-12-79; SL 2001, ch 171, §§ 73, 115; SL 2002, ch 156, § 4.



§ 32-12A-4 Holder of commercial learner's permit or driver license to notify department and employer of conviction for violation of motor vehicle traffic law--Prior employment history to be furnished employer.

32-12A-4. Holder of commercial learner's permit or driver license to notify department and employer of conviction for violation of motor vehicle traffic law--Prior employment history to be furnished employer. Any driver holding a commercial learner's permit or commercial driver license issued by the state, who is convicted of violating any state law or local ordinance of any other state, or federal, provincial, territorial, or municipal law of Canada, relating to motor vehicle traffic control other than parking violations, shall notify the department in the manner specified by the department within thirty days of the date of conviction.

Any driver holding a commercial learner's permit or commercial driver license issued by the state, who is convicted of violating any state law or local ordinance of any other state, or federal, provincial, territorial, or municipal law of Canada, relating to motor vehicle traffic control other than parking violations, shall notify that person's employer in writing of the conviction within thirty days of the date of conviction.

Any driver whose commercial learner's permit or commercial driver license is suspended, revoked, or cancelled by any state, or who loses the privilege to drive a commercial motor vehicle in any state for any period, including being disqualified from driving a commercial motor vehicle, or who is subject to an out-of-service order, shall notify that person's employer of such fact before the end of the business day following the day the driver received notice of that fact.

Any person who applies to be a commercial motor vehicle driver shall provide the employer, at the time of the application, with the following information for the ten years preceding the date of application:

(1) A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle;

(2) The dates between which the applicant drove for each employer; and

(3) The reason for leaving each employer. The applicant shall certify that all information furnished is true and complete. An employer may require an applicant to provide additional information.
Source: SL 1989, ch 267, § 3; SDCL § 32-12-80; SL 2001, ch 171, §§ 74, 115; SL 2015, ch 168, § 3.



§ 32-12A-5 Information required by employer--Operation of commercial motor vehicle prohibited under certain conditions.

32-12A-5. Information required by employer--Operation of commercial motor vehicle prohibited under certain conditions. Each employer shall require the applicant to provide the information specified in § 32-12A-4. No employer may knowingly allow a driver to operate a commercial motor vehicle:

(1) During any period in which the driver has had an operator's license suspended, revoked, or cancelled by any state, has lost the right to operate a commercial motor vehicle in any state, is currently disqualified from driving a commercial vehicle, or subject to an out-of-service order in any state;

(2) During any period in which the driver has more than one operator's license;

(3) During any period in which the employee, or the motor vehicle the employee is driving, or the motor carrier operation, is subject to an out-of-service order;

(4) In violation of any federal, state, or local law or regulation pertaining to railroad-highway grade crossings;

(5) If the driver does not have a current commercial learner's permit or commercial driver license;

(6) If the driver does not have a current commercial learner's permit or commercial driver license with the proper class or endorsement; or

(7) The driver is operating a commercial motor vehicle in violation of a restriction on the driver's commercial learner's permit or commercial driver license.
Source: SL 1989, ch 267, § 4; SL 1996, ch 201, § 8; SDCL § 32-12-81; SL 2001, ch 171, §§ 75, 115; SL 2002, ch 156, § 5; SL 2015, ch 168, § 4.



§ 32-12A-5.1 Proceeding against employer by state's attorney.

32-12A-5.1. Proceeding against employer by state's attorney. The state's attorney for the county in which a violation of subdivision 32-12A-5(4) occurs shall commence a civil in rem proceeding of not more than ten thousand dollars against the employer.

Source: SL 2002, ch 156, § 6.



§ 32-12A-6 Possession of commercial driver license or learner's permit required for vehicle operation--Violation as misdemeanor.

32-12A-6. Possession of commercial driver license or learner's permit required for vehicle operation--Violation as misdemeanor. No person may drive a commercial motor vehicle on the highways of this state unless the person holds and has in immediate possession a commercial learner's permit or commercial driver license with applicable endorsements valid for the vehicle the person is driving. A violation of this section is a Class 2 misdemeanor.

Source: SL 1989, ch 267, § 5; SL 1997, ch 190, § 1; SDCL § 32-12-82; SL 2001, ch 171, §§ 76, 115; SL 2015, ch 168, § 5.



§ 32-12A-7 Qualifications of commercial motor vehicle drivers.

32-12A-7. Qualifications of commercial motor vehicle drivers. Each commercial motor vehicle driver shall meet the minimum standards and qualifications established under this chapter and in accordance with 49 C.F.R. subpart 383.23 as amended through January 1, 2015. Each commercial motor vehicle driver shall obtain a commercial learner's permit or commercial driver license.

Source: SL 1989, ch 267, § 5A; SL 1990, ch 252, § 1; SDCL § 32-12-83; SL 2001, ch 171, §§ 77, 115; SL 2004, ch 213, § 1; SL 2005, ch 167, § 7, eff. Sept. 30, 2005; SL 2007, ch 182, § 2; SL 2010, ch 161, § 2; SL 2011, ch 144, § 2; SL 2015, ch 168, § 6.



§ 32-12A-7.1 Registration with Selective Service a condition for obtaining learner's permit or driver license.

32-12A-7.1. Registration with Selective Service a condition for obtaining learner's permit or driver license. No male United States citizen or immigrant who is at least eighteen years of age but less than twenty-six years of age and who is required to register with the United States Selective Service System may apply for or be issued a commercial learner's permit, commercial driver license, renewal, or duplicate pursuant to this chapter unless the applicant is registered, or consents to be registered as provided in this section, in compliance with the Military Selective Service Act, 50 U.S.C. App. 453, as amended to January 1, 2002.

The Department of Public Safety shall forward in an electronic format the necessary personal information required for registration of any applicant identified in this section to the United States Selective Service System. The applicant's submission of the application indicates that the applicant has already registered with the Selective Service System or that the applicant is authorizing the department to forward to the Selective Service System the necessary information for the registration. The department shall notify the applicant on the application that the submission of the application serves as the applicant's consent to be registered with the Selective Service System if so required by federal law.

Source: SL 2002, ch 155, § 2; SL 2004, ch 17, § 135; SL 2015, ch 168, § 7.



§ 32-12A-8 Operation of commercial vehicle while driver license suspended, revoked, etc, prohibited--Violation as misdemeanor.

32-12A-8. Operation of commercial vehicle while driver license suspended, revoked, etc., prohibited--Violation as misdemeanor. No person may drive a commercial motor vehicle on the highways of this state while that person's operator's license or privilege to drive a commercial motor vehicle is suspended, revoked, cancelled, or while subject to a disqualification. A violation of this section is a Class 1 misdemeanor.

Source: SL 1989, ch 267, § 6; SL 1994, ch 255, § 1; SDCL 32-12-84; SL 2001, ch 171, §§ 78, 115; SL 2001, ch 175, § 1; SL 2005, ch 167, § 8.



§ 32-12A-8.1 Driving while subject to out-of-service order prohibited--Violation as misdemeanor.

32-12A-8.1. Driving while subject to out-of-service order prohibited--Violation as misdemeanor. No person may drive a commercial motor vehicle on the highways of this state while the person, the commercial motor vehicle, or the motor carrier operation is subject to any out-of-service order. A violation of this section is a Class 1 misdemeanor.

Source: SL 2005, ch 167, § 9.



§ 32-12A-9 Operators exempt from provisions of chapter.

32-12A-9. Operators exempt from provisions of chapter. The following are exempt from the provisions of this chapter:

(1) Operators involved in farm to market transportation movements, at least sixteen years of age holding a valid operator's license, limited to those operators of a farm vehicle:

(a) Controlled and operated by a farmer;

(b) Used to transport either agricultural products, farm machinery, or farm supplies to or from a farm; and

(c) Not used in the operations of a common or contract motor carrier;

(2) Operators of emergency fire fighting equipment necessary to the preservation of life or property or the execution of emergency governmental functions performed under emergency conditions that are not subject to normal traffic regulation, or nonemergency conditions when operated by members of a fire fighting agency;

(3) Operators of commercial motor vehicles for military purposes including:

(a) Active duty military personnel;

(b) Members of the military reserves;

(c) Members of the national guard on active duty, including personnel on full-time national guard duty, personnel on part-time national guard training and national guard military technicians (civilians who are required to wear military uniforms); and

(d) Active duty U.S. Coast Guard personnel;

(4) Operators of recreational vehicles;

(5) Operators of rental transporting equipment used as personal family use vehicles; and

(6) Operators of a covered farm vehicle as defined in 49 CFR 390.5 as of January 1, 2015.

United States reserve technicians are not exempt under the provisions of subdivision (3) of this section.

Source: SL 1989, ch 267, § 7; SL 1995, ch 180; SDCL § 32-12-85; SL 2001, ch 171, §§ 79, 115; SL 2004, ch 213, § 2; SL 2005, ch 167, § 10, eff. Sept. 30, 2005; SL 2007, ch 182, § 3; SL 2015, ch 168, § 8.



§ 32-12A-10 Adoption of rules regarding farm exemption of 32-12A-9.

32-12A-10. Adoption of rules regarding farm exemption of 32-12A-9. The department may adopt rules pursuant to chapter 1-26 to establish the maximum number of miles from a person's farm that the exemption provided by subdivision 32-12A-9(1) shall apply.

Source: SL 1989, ch 267, § 7A; SDCL § 32-12-86; SL 2001, ch 171, § 115.



§ 32-12A-11 Knowledge and skills tests required--Waiver--Restrictions--Violation as misdemeanor.

32-12A-11. Knowledge and skills tests required--Waiver--Restrictions--Violation as misdemeanor. No person may be issued a commercial learner's permit unless that person is a resident of this state and has passed the required knowledge test. No person may be issued a commercial driver license unless that person is a resident of this state, has passed a knowledge and skills test for driving a commercial motor vehicle that complies with the minimum federal standards established by federal regulation enumerated in 49 C.F.R. Part 383, Subparts G and H as of January 1, 2015, and has satisfied all other requirements of the CMVSA in addition to other requirements imposed by state law or federal regulation. The tests shall be prescribed and conducted by the department.

The department may authorize a person, an employer, a private driver training facility, other private institution, a department, agency, or instrumentality of local government, of this state or another state, to administer the skills test specified by this section, if:

(1) The test is the same which would otherwise be administered by the department; and

(2) The third party has entered into an agreement with the department that complies with requirements of 49 C.F.R. Part 383.75 as of January 1, 2015. Failure to comply with agreement may result in termination of the agreement.

The department may waive the skills test specified in this section for a commercial driver license applicant who meets the requirements of 49 C.F.R. Part 383.77 as of January 1, 2015.

No commercial learner's permit or commercial driver license may be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle, or while the person's operator's license or driving privilege is suspended, revoked, or cancelled in any state; nor may a commercial driver license be issued to a person who has a commercial driver license, noncommercial driver license, noncommercial instruction permit or commercial learner's permit issued by any other state unless the person first surrenders all such licenses or permits, which shall be destroyed by the department. The issuing jurisdiction shall be notified that the licensee has applied for a commercial learner's permit or commercial driver license in a new jurisdiction. A violation of this provision is a Class 2 misdemeanor.

Source: SL 1989, ch 267, § 8; SDCL § 32-12-87; SL 2001, ch 171, §§ 80, 115; SL 2004, ch 213, § 3; SL 2005, ch 167, § 11, eff. Sept. 30, 2005; SL 2007, ch 182, § 4; SL 2010, ch 161, § 3; SL 2011, ch 144, § 3; SL 2015, ch 168, § 9.



§ 32-12A-12 Issuance of commercial learner's permit--Renewal--Restrictions on vehicle operation.

32-12A-12. Issuance of commercial learner's permit--Renewal--Restrictions on vehicle operation. A commercial learner's permit may be issued to a person eighteen years of age who holds a valid operator's license.

No commercial learner's permit may be issued for a period to exceed one hundred eighty days. A commercial learner's permit may be renewed once in the one-year period from the issuance date for an additional one hundred eighty days without the holder having to retake each general and endorsement knowledge test. A score for a successfully completed segment of the skills test is only valid during initial issuance of the commercial learner's permit. If the permit is renewed, the person shall retake each segment of the skills test. A commercial learner's permit holder is not eligible to take the skills test in the first fourteen days after initial issuance of the permit.

The holder of a commercial learner's permit may, unless otherwise disqualified, drive a commercial motor vehicle only if accompanied by the holder of a commercial driver license with the proper class and endorsements necessary to operate the commercial motor vehicle, who is twenty-one years of age, and is at all times physically present in the front seat of the vehicle next to the permit holder or if in a passenger vehicle directly behind the driver, and at all times has the permit holder under observation and direct supervision for the purpose of giving instruction in driving the commercial motor vehicle.

Source: SL 1989, ch 267, § 8A; SL 1994, ch 254, § 4; SL 1994, ch 256, § 1; SDCL § 32-12-88; SL 2001, ch 171, §§ 81, 115; SL 2015, ch 168, § 10.



§ 32-12A-12.1 Passenger, school bus, and tanker endorsements on commercial learner's permits.

32-12A-12.1. Passenger, school bus, and tanker endorsements on commercial learner's permits. A commercial learner's permit holder is not eligible to take the skills test in the first fourteen days after initial issuance of the permit. A commercial learner's permit may only be issued with passenger, school bus, or tanker endorsements. No other commercial endorsement is allowed on a commercial learner's permit. A commercial learner's permit holder with a passenger (P) or school bus (S) endorsement shall have a restriction for no passengers (P) in a commercial motor vehicle. No commercial learner's permit holder may operate a commercial motor vehicle carrying passengers other than federal and state auditors and inspectors, test examiners, other trainees, and the commercial driver license holder accompanying the commercial learner's permit holder. A commercial learner's permit holder with a tank vehicle (N) endorsement shall have a no cargo restriction (X) in a commercial motor vehicle tank vehicle. A commercial learner's permit holder may only operate an empty tank vehicle and may not operate any tank vehicle that previously contained hazardous materials that has not been purged of any residue.

Source: SL 2015, ch 168, § 11.



§ 32-12A-13 Nondomiciled commercial learner's permit or commercial driver license.

32-12A-13. Nondomiciled commercial learner's permit or commercial driver license. The department may issue a nondomiciled commercial learner's permit or commercial driver license to:

(1) A person who is domiciled in a foreign jurisdiction whose commercial motor vehicle testing and licensing standards, as determined by the administrator of the Federal Motor Carrier Safety Administration, do not meet the testing standards established in 49 C.F.R. Part 383 as amended through January 1, 2015;

(2) A person who is domiciled in a state whose commercial driver licensing program has been decertified by the administrator of the Federal Motor Carrier Safety Administration.

The word, nondomiciled, shall appear on the face of the nondomiciled commercial learner's permit or commercial driver license. An applicant shall surrender any nondomiciled commercial learner's permit or commercial driver license issued by another state. The holder of a nondomiciled commercial learner's permit or commercial driver license is subject to the same disqualifications and conditions applicable to a commercial learner's permit or commercial driver license issued to a person domiciled in this state.

A nondomiciled commercial learner's permit or commercial driver license issued pursuant to subdivision (1) of this section may be renewed only upon presentation of valid documentary evidence that the applicant is authorized to stay in the United States. The department may renew a nondomiciled commercial driver license without a skills or knowledge test if the license has been expired for a period less than one year.

Source: SL 1989, ch 267, § 9; SDCL § 32-12-89; SL 2001, ch 171, §§ 82, 115; SL 2005, ch 167, § 12, eff. Sept. 30, 2005; SL 2007, ch 182, § 5; SL 2010, ch 161, § 4; SL 2010, ch 162, § 1; SL 2011, ch 144, § 4; SL 2015, ch 168, § 12.



§ 32-12A-14 Requirements of application.

32-12A-14. Requirements of application. The application for a commercial learner's permit or commercial driver license, shall include the following:

(1) The full legal name and current mailing and residential address of the applicant;

(2) A physical description of the applicant including sex, height, weight, and eye color;

(3) Date of birth;

(4) The applicant's social security number;

(5) The applicant's signature;

(6) The applicant's color photograph;

(7) Certifications including those required by 49 C.F.R. Part 383.71(a) as amended through January 1, 2015;

(8) A consent to release driving record information; and

(9) The names of each state where the applicant has previously been licensed to drive any type of motor vehicle during the ten-year period immediately preceding the date of the application.
Source: SL 1989, ch 267, § 10; SDCL § 32-12-90; SL 2001, ch 171, §§ 83, 115; SL 2005, ch 167, § 13, eff. Sept. 30, 2005; SL 2007, ch 182, § 6; SL 2010, ch 161, § 5; SL 2011, ch 144, § 5; SL 2015, ch 168, § 13.



§ 32-12A-14.1 Documents with applicant's name and residence address to be presented with application.

32-12A-14.1. Documents with applicant's name and residence address to be presented with application. Any applicant under the provisions of this chapter shall, on making application for a commercial learner's permit or commercial driver license, present to the examiner at least two documents containing the applicant's name and address of principal residence as defined in § 32-12-1 in order to establish the applicant's address of principal residence.

Source: SL 2009, ch 154, § 12, eff. Dec. 31, 2009; SL 2015, ch 168, § 14.



§ 32-12A-15 Commercial driver license fee--Additional fees.

32-12A-15. Commercial driver license fee--Additional fees. The application fee for a commercial driver license is thirty-three dollars. For each commercial driver license endorsement knowledge test administered, the fee is fifteen dollars. The fee for a duplicate license, a name change, or an address change is fifteen dollars. The fee shall be credited to the state motor vehicle fund.

Source: SL 2001, ch 171, § 109; SL 2009, ch 152, § 3; SL 2015, ch 167, § 3.



§ 32-12A-16 Issuance of duplicate license.

32-12A-16. Issuance of duplicate license. If the holder of a commercial driver license changes that person's name, mailing address, or residential address, application for a duplicate license shall be made.

Source: SL 1989, ch 267, § 11; SDCL § 32-12-91; SL 2001, ch 171, §§ 84, 115.



§ 32-12A-17 Restriction on operation under learner's permit or driver license issued by another jurisdiction.

32-12A-17. Restriction on operation under learner's permit or driver license issued by another jurisdiction. No person who has been a resident of this state for thirty days may drive a commercial motor vehicle under the authority of a commercial learner's permit or commercial driver license issued by another jurisdiction.

Source: SL 1989, ch 267, § 12; SDCL § 32-12-92; SL 2001, ch 171, §§ 85, 115; SL 2015, ch 168, § 15.



§ 32-12A-18 Disqualification of commercial driving privileges for use of false information.

32-12A-18. Disqualification of commercial driving privileges for use of false information. If any person knowingly falsifies information or certifications required by this chapter, the department shall disqualify that person's commercial driving privileges for a period of at least sixty consecutive days.

Source: SL 1989, ch 267, § 13; SDCL § 32-12-93; SL 2001, ch 171, §§ 86, 115; SL 2005, ch 167, § 14.



§ 32-12A-19 Repealed.

32-12A-19. Repealed by SL 1991, ch 252, § 8; transferred by SL 2001, ch 171, § 115.



§ 32-12A-20 Form and contents of commercial driver license.

32-12A-20. Form and contents of commercial driver license. The commercial driver license shall be marked, Commercial Driver License, shall be, to the maximum extent practicable, tamper proof, and shall include the following information:

(1) The full legal name, address of principal residence, and mailing address of the licensee;

(2) A full facial digital photograph of the licensee;

(3) A distinguishing number assigned to the licensee;

(4) A physical description of the licensee, including sex, height, weight, and eye color;

(5) Date of birth;

(6) An indication if the licensee is a donor pursuant to chapter 34-26;

(7) The licensee's signature;

(8) The class of commercial motor vehicle or vehicles which the licensee is authorized to operate, including any endorsements or restrictions;

(9) The name of this state;

(10) The dates between which the commercial driver license is valid;

(11) A barcode on the back of the license containing the name of this state, the information printed on the license, and the card design revision date indicating the most recent change or modification to the visible format of the card;

(12) A security marking approved by the United States Department of Homeland Security reflecting the level of compliance with 6 C.F.R. Part 37 as of January 1, 2015; and

(13) An indication if the licensee is a veteran pursuant to the provisions of § 32-12A-20.2.
Source: SL 1989, ch 267, § 15; SDCL § 32-12-95; SL 2001, ch 171, §§ 87, 115; SL 2005, ch 166, § 3; SL 2009, ch 154, § 13, eff. Dec. 31, 2009; SL 2012, ch 167, § 4; SL 2015, ch 168, § 16.



§ 32-12A-20.1 Social security number on license prohibited.

32-12A-20.1. Social security number on license prohibited. No commercial driver license issued after June 30, 2005, may contain the licensee's social security number.

Source: SL 2005, ch 166, § 4.



§ 32-12A-20.2 Veteran designation on license or permit.

32-12A-20.2. Veteran designation on license or permit. A designation that the licensee is a veteran shall be indicated on the license or permit issued pursuant to this chapter if the licensee:

(1) Is an honorably discharged veteran having served in the armed forces of the United States;

(2) Has requested the designation on the license or permit; and

(3) Has provided proof of the veteran's military service and honorable discharge by either submitting the U.S. military Form DD-214, DD-Form 2 (Retired), DD-Form 2A (Reserve Retired), or a certificate signed by a county veterans service officer on a form prescribed by the South Dakota Department of Veterans Affairs.
Source: SL 2012, ch 167, § 5; SL 2015, ch 168, § 17.



§ 32-12A-21 Privileges conferred by learner's permit or driver license--Classifications of permits and licenses .

32-12A-21. Privileges conferred by learner's permit or driver license--Classifications of permits and licenses. The holder of a valid commercial learner's permit or commercial driver license may drive any vehicle in the class for which that license is issued, and any lesser class of vehicle, except a motorcycle. No person may drive a vehicle requiring an endorsement unless the proper corresponding endorsement appears on that person's commercial learner's permit or commercial driver license. A commercial learner's permit or commercial driver license may be issued with the following classifications:

(1) Class A Combination Vehicle. Any combination of commercial motor vehicles and towed vehicles with a gross vehicle weight rating of twenty-six thousand one or more pounds if the gross vehicle weight rating of the vehicles being towed are in excess of ten thousand pounds. This class includes:

(a) Any vehicle designed to transport sixteen or more passengers, including the driver; and

(b) Any vehicle used in the transportation of hazardous materials that require the vehicle to be placarded under 49 C.F.R. Part 172, Subpart F, as of January 1, 2015;

(2) Class B Heavy Straight Vehicle. Any single commercial motor vehicle with a gross vehicle weight rating of twenty-six thousand one or more pounds or any such commercial motor vehicle towing a vehicle with a gross weight rating not exceeding ten thousand pounds. This class includes:

(a) Any vehicle designed to transport sixteen or more passengers, including the driver; and

(b) Any vehicle used in the transportation of hazardous materials which require the vehicle to be placarded under 49 C.F.R. Part 172, Subpart F, as of January 1, 2015;

(3) Class C Small Vehicle. Any single vehicle, or combination of vehicles, that meet neither the definition of class A nor that of class B as contained in this section. This class includes any vehicle designed to transport sixteen or more passengers, including the driver, or is used in the transportation of hazardous materials which require the vehicle to be placarded under 49 C.F.R. Part 172, Subpart F, as of January 1, 2015.
Source: SL 1989, ch 267, § 16; SL 1991, ch 252, § 9; SL 1994, ch 254, § 2; SDCL § 32-12-96; SL 2001, ch 171, §§ 88, 115; SL 2007, ch 182, § 7; SL 2010, ch 161, § 6; SL 2011, ch 144, § 6; SL 2015, ch 168, § 18.



§ 32-12A-22 License endorsements.

32-12A-22. License endorsements. The endorsements to a commercial driver license shall be as follows:

(1) T --Double/triple trailers;

(2) P --Passengers;

(3) N --Tank vehicles;

(4) H --Hazardous materials;

(5) X --Combination tank vehicles and hazardous materials; and

(6) S --School bus.
Source: SL 1989, ch 267, § 17; SDCL § 32-12-97; SL 2001, ch 171, §§ 89, 115.



§ 32-12A-22.1 Exemption from hazardous materials endorsement for certain persons with Class A combination vehicle license.

32-12A-22.1. Exemption from hazardous materials endorsement for certain persons with Class A combination vehicle license. A person with a commercial driver license that has a Class A combination vehicle classification is not required to obtain a hazardous materials endorsement pursuant to this chapter if the person is:

(1) Acting within the scope of the person's employment as an employee of a custom harvester operation; and

(2) Operating a service vehicle that is transporting diesel fuel in quantity of one thousand gallons or less and that is clearly marked with a flammable or combustible placard.
Source: SL 2017, ch 136, § 1.



§ 32-12A-23 Driver license and learner's permit restrictions.

32-12A-23. Driver license and learner's permit restrictions. Restrictions to a commercial learner's permit or commercial driver license shall be as follows:

(1) L--Operation only of a commercial motor vehicle which is not equipped with air brakes;

(2) M--Operation only of a Class B and C commercial passenger vehicle;

(3) N--Operation only of a Class C commercial passenger vehicle;

(4) W--Operation only of a restricted CDL;

(5) V--Operation only if driver has received a medical variance that allows the driver to be issued a medical certificate;

(6) E--Operation only of an automatic transmission commercial motor vehicle;

(7) K--Operation only if driving intrastate;

(8) O--No operation of a tractor-trailer commercial motor vehicle; and

(9) Z--No operation of a fully air brake equipped commercial motor vehicle.
Source: SL 1989, ch 267, § 18; SL 1996, ch 201, § 2; SDCL § 32-12-98; SL 2001, ch 171, §§ 90, 115; SL 2011, ch 144, § 7; SL 2015, ch 168, § 19.



§ 32-12A-23.1 Additional learner's permit restrictions.

32-12A-23.1. Additional learner's permit restrictions. In addition to the restrictions provided pursuant to the provisions of § 32-12A-23, a commercial learner's permit may also have the following restrictions:

(1) P--For no passengers in a commercial motor vehicle; and

(2) X--For no cargo in a commercial motor vehicle tank vehicle.
Source: SL 2015, ch 168, § 20.



§ 32-12A-24 Qualifications of school bus drivers.

32-12A-24. Qualifications of school bus drivers. No person under the age of eighteen may receive an endorsement on a commercial driver license to drive a school bus. Any school bus endorsed driver operating with an intrastate restriction shall meet all requirements of 49 C.F.R. Part 391 Subpart E as of January 1, 2015, in the area of physical qualifications.

Source: SL 1989, ch 267, § 18A; SL 1994, ch 254, § 5; SDCL § 32-12-99; SL 2001, ch 171, § 115; SL 2005, ch 167, § 15, eff. on Sept. 30, 2005; SL 2007, ch 182, § 8; SL 2010, ch 161, § 7; SL 2011, ch 144, § 8; SL 2015, ch 168, § 21.



§ 32-12A-24.1 Endorsement of persons with insulin-treated diabetes mellitus to drive school bus.

32-12A-24.1. Endorsement of persons with insulin-treated diabetes mellitus to drive school bus. Any person with insulin-treated diabetes mellitus, who is otherwise medically qualified under the physical examination standards of the federal motor carrier safety regulations, as provided by § 32-12A-24, may request a waiver for this condition from the department. If an applicant for an intrastate school bus endorsement meets the requirements as specified in subdivisions (1) to (7), inclusive, of this section, the department shall grant a waiver. The department shall notify each applicant and each affected school district or private contractor of its determination of eligibility for each application for a waiver. An applicant shall:

(1) Provide evidence, signed by a physician, physician assistant, or certified nurse practitioner that the applicant has no other disqualifying conditions including diabetes-related complications;

(2) Provide evidence, signed by a physician, physician assistant, or certified nurse practitioner that the applicant has had no recurrent severe hypoglycemic episodes resulting in a loss of consciousness or any severe hypoglycemic episode within the past five years;

(3) Provide evidence, signed by a physician, physician assistant, or certified nurse practitioner that the applicant has had no recurrent severe hypoglycemic episodes requiring the assistance of another person within the past five years;

(4) Provide evidence, signed by a physician, physician assistant, or certified nurse practitioner that the applicant has had no recurrent severe hypoglycemic episodes resulting in impaired cognitive functioning that occurred without warning symptoms within the past five years;

(5) Document that the applicant has been examined by a board-certified or board-eligible physician, a physician assistant, or a certified nurse practitioner who has conducted a complete medical examination. The complete medical examination shall consist of a comprehensive evaluation of the applicant's medical history and current status with a report including the following information:

(a) The date insulin use began;

(b) Diabetes diagnosis and disease history;

(c) Hospitalization records, if any;

(d) Consultation notes for diagnostic examinations;

(e) Special studies pertaining to the diabetes;

(f) Follow-up reports;

(g) Reports of any severe hypoglycemic episode within the last five years;

(h) Two measures of glycosylated hemoglobin, the first ninety days before the last and current measure;

(i) Insulin dosages and types, diet utilized for control and any significant factors such as smoking, alcohol use, and any other medications or drugs taken; and

(j) Examinations to detect any peripheral neuropathy or circulatory insufficiency of the extremities;

(6) Submit a signed statement from an endocrinologist indicating the following medical determinations:

(a) The endocrinologist is familiar with the applicant's medical history for the past five years, either through actual treatment over that time or through consultation with a physician who has treated the applicant through that time;

(b) The applicant has been educated in diabetes and its management, thoroughly informed of and understands the procedures that must be followed to monitor and manage the applicant's diabetes and the procedures to be followed if complications arise; and

(c) The applicant has the ability and has demonstrated the willingness to properly monitor and manage the applicant's diabetes; and

(7) Submit a separate signed statement from an ophthalmologist or optometrist that the applicant has been examined and does not have diabetic retinopathy and meets the vision standards in 49 C.F.R. 391.41 (b)(10), as of January 1, 2015, or has been issued a valid medical exemption. If the applicant has any evidence of diabetic retinopathy, the applicant shall be examined by an ophthalmologist and submit a signed statement from the ophthalmologist that the applicant does not have unstable advancing disease of blood vessels in the retina, known as unstable proliferative diabetic retinopathy.

Each school bus driver that is granted a waiver for insulin-treated diabetes mellitus issued by the department shall maintain the waiver in the driver's possession at all times. Any school bus driver that is granted the waiver and has a severe hypoglycemic episode forfeits the waiver and may not reapply for five years.

The department shall promulgate rules, pursuant to chapter 1-26, necessary for the determination of eligibility and issuance of a waiver to persons with insulin-treated diabetes mellitus in accordance with the provisions of this section.

A waiver granted under this section may be issued for a maximum of two years. The driver may reapply for renewal of the waiver every two years.

Source: SL 2009, ch 155, § 1; SL 2010, ch 161, § 8; SL 2011, ch 144, § 9; SL 2015, ch 168, § 22; SL 2017, ch 171, § 50.



§ 32-12A-24.2 Physical examination after one year of driver with insulin-treated diabetes mellitus.

32-12A-24.2. Physical examination after one year of driver with insulin-treated diabetes mellitus. Any person who holds a waiver pursuant to § 32-12A-24.1 shall, after one year of holding the waiver, undergo a physical examination and submit to the employer a signed statement from a physician, physician assistant, or certified nurse practitioner that the person has completed a physical examination.

Source: SL 2009, ch 155, § 2; SL 2017, ch 171, § 50.



§ 32-12A-24.3 Blood glucose level checks of driver with insulin-treated diabetes mellitus.

32-12A-24.3. Blood glucose level checks of driver with insulin-treated diabetes mellitus. No person who holds a waiver pursuant to § 32-12A-24.1 may operate a school bus with students present unless the person checks his or her blood glucose level no more than thirty minutes before operating the bus. If the person operates a bus for a continuous duration that exceeds eighty-nine minutes, the person shall check his or her blood glucose level each hour and record the information. The person shall submit the information to the employer each day.

Source: SL 2009, ch 155, § 3.



§ 32-12A-25 Prior convictions information required on school bus operator application.

32-12A-25. Prior convictions information required on school bus operator application. A school bus operator shall certify on his application that he has not been convicted of the offense of driving a motor vehicle while under the influence of intoxicating liquor or narcotic drugs within the three years immediately preceding the application or any offense involving moral turpitude.

Source: SL 1991, ch 252, § 7; SDCL § 32-12-99.1; SL 2001, ch 171, § 115.



§ 32-12A-26 Notification of suspension or revocation of learner's permit or driver license bearing school bus endorsement.

32-12A-26. Notification of suspension or revocation of learner's permit or driver license bearing school bus endorsement. If a person's commercial learner's permit or commercial driver license bearing a school bus endorsement is suspended or revoked pursuant to this chapter, the Department of Public Safety shall, upon the suspension or revocation, notify the Department of Education. The Department of Education shall notify the school district or school bus contracting company for which the person is employed of the suspension or revocation. The notification may be done by first class mail.

Source: SL 2001, ch 176, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 23, 63; SL 2015, ch 168, § 24.



§ 32-12A-27 Names and social security numbers of school bus drivers to be reported to Department.

32-12A-27. Names and social security numbers of school bus drivers to be reported to Department. Each school district and school bus contracting company shall report to the Department of Education, in a manner prescribed by the secretary, the names and social security numbers of all individuals it employs as bus drivers. The school district and school bus contracting company shall inform the department of any changes to the list within seven days after they occur.

Source: SL 2001, ch 176, § 2; SL 2003, ch 272, § 63.



§ 32-12A-28 Acquisition of driving record information before issuance of learner's permit or driver license.

32-12A-28. Acquisition of driving record information before issuance of learner's permit or driver license. Before issuing a commercial learner's permit or commercial driver license, the department shall obtain driving record information through the commercial driver license information system and the national driver register no earlier than twenty-four hours prior to issuance. Before issuing a commercial learner's permit or commercial driver license, if the information was not provided in a prior licensing cycle, the department shall request the applicant's complete driving record from all states where the applicant was previously licensed over the last ten years to drive any type of motor vehicle.

Source: SL 1989, ch 267, § 19; SL 1991, ch 252, § 10; SL 1996, ch 201, § 3; SDCL § 32-12-100; SL 2001, ch 171, §§ 91, 115; SL 2005, ch 167, § 16, eff. on Sept. 30, 2005; SL 2015, ch 168, § 23.



§ 32-12A-29 Notification to commercial driver license information system.

32-12A-29. Notification to commercial driver license information system. Within twenty-four hours after issuing a commercial learner's permit or commercial driver license, the department shall notify the commercial driver license information system of the issuance, providing all information required to ensure identification of the licensee.

Source: SL 1989, ch 267, § 20; SL 1996, ch 201, § 4; SDCL § 32-12-101; SL 2001, ch 171, §§ 92, 115; SL 2015, ch 168, § 25.



§ 32-12A-30 Expiration of license.

32-12A-30. Expiration of license. A commercial driver license issued pursuant to this chapter, expires on the licensee's birthday in the fifth year following the issuance of the license. Any nondomiciled commercial driver license expires on the date of expiration of the licensee's authorized stay in the United States as determined by the systematic alien verification for entitlements system or alternate method approved by the United States Department of Homeland Security or, if there is no expiration date, for a period no longer than one year from date of issuance. However, no nondomiciled commercial driver license may expire on a date later than the licensee's birthday in the fifth year following the issuance of the license.

Source: SL 1989, ch 267, § 21; SL 1994, ch 252, § 4; SDCL § 32-12-102; SL 2001, ch 171, §§ 93, 115; SL 2005, ch 167, § 17, eff. Sept. 30, 2005; SL 2009, ch 154, § 14, eff. Dec. 31, 2009; SL 2015, ch 168, § 26.



§ 32-12A-31 Application for renewal--Test for hazardous materials endorsement--Period when renewable.

32-12A-31. Application for renewal--Test for hazardous materials endorsement--Period when renewable. Each person applying for renewal of a commercial driver license shall complete the application form required by § 32-12A-14, providing updated information and required certifications. If the applicant wishes to retain a hazardous materials endorsement, the written test for a hazardous materials endorsement shall be taken and passed. Each license is renewable one hundred eighty days prior to its expiration.

Source: SL 1989, ch 267, § 22; SDCL § 32-12-103; SL 2001, ch 171, §§ 94, 115.



§ 32-12A-32 Grounds for suspension, revocation, or cancelation of commercial learner's permit or driver license--Hearing.

32-12A-32. Grounds for suspension, revocation, or cancelation of commercial learner's permit or driver license--Hearing. The secretary of public safety may suspend, revoke, disqualify, or cancel the commercial learner's permit, commercial driver license, or driving privilege of a person after opportunity for hearing pursuant to chapter 1-26, if hearing is demanded, upon a showing by its records or other sufficient evidence that the licensee:

(1) Has been convicted of an offense for which mandatory suspension, revocation, or disqualification of license is required;

(2) Appears by the records of the department to be an habitually reckless or negligent operator of a motor vehicle or to have repeatedly violated any of the state traffic laws, municipal ordinances that are in strict conformity with state law and adopted by a local authority other than regulations governing parking, traffic laws of another state, or any of the county speed limits set pursuant to law. The secretary of public safety shall implement the method of weighing traffic convictions provided in § 32-12-49.1;

(3) Is physically or mentally incompetent to drive a motor vehicle;

(4) Has violated § 32-12-17.3, 32-12-17.4, 32-12-17.5, 32-12-17.6, 32-12-67, 32-12-69, 32-12-70, or 32-12-71;

(5) Has committed an offense in another state, which if committed in this state, would be grounds for suspension, revocation, or disqualification;

(6) Has failed to pay a fine or comply with the terms of a citation issued in the state;

(7) Has failed to pay a fine or comply with the terms of a citation issued by a state covered by the nonresident violators compact; or

(8) Has made a false statement or representation or fails to disclose a material fact in order to obtain a driver license.

In determining whether a commercial learner's permit, commercial driver license, or driving privilege should be suspended or revoked under this section, the director may not consider any offense that is more than four years old.

Source: SL 2001, ch 171, § 111; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2015, ch 168, § 27.



§ 32-12A-33 Suspension or disqualification for false statement or representation--Misdemeanor.

32-12A-33. Suspension or disqualification for false statement or representation--Misdemeanor. Any person who makes a false statement or representation, or knowingly fails to disclose a material fact in order to obtain a commercial learner's permit or commercial driver license is guilty of a Class 1 misdemeanor and is subject to at least a one year suspension or disqualification of that person's license and privileges. Each false statement or representation or failure to disclose a material fact constitutes a separate offense.

Source: SL 2001, ch 171, § 113; SL 2015, ch 168, § 28.



§ 32-12A-34 Reciprocal suspension, revocation, and disqualification.

32-12A-34. Reciprocal suspension, revocation, and disqualification. The Department of Public Safety shall suspend, revoke, or disqualify the commercial learner's permit, commercial driver license, or driving privilege of a resident of this state upon receiving notice of the conviction or final administrative decision from another state for an infraction which would provide grounds for suspension, revocation, or disqualification of the license or driving privilege in this state. The commercial learner's permit or commercial license of a driver of a commercial motor vehicle convicted of violating a federal, state, or local law or rule prohibiting texting or the use of a hand-held mobile telephone may be disqualified as set forth in subsections 32-12A-1(31)(n) and (o), and §§ 32-12A-40 and 32-12A-41.

Source: SL 2001, ch 171, § 114; SL 2003, ch 272, § 23; SL 2013, ch 144, § 2; SL 2014, ch 149, § 2; SL 2015, ch 168, § 29.



§ 32-12A-35 Repealed.

32-12A-35. Repealed by SL 2005, ch 167, § 18, eff. September 30, 2005.



§ 32-12A-36 Persons disqualified from driving commercial motor vehicle for period of not less than one year or not less than three years.

32-12A-36. Persons disqualified from driving commercial motor vehicle for period of not less than one year or not less than three years. Any person is disqualified from driving a commercial motor vehicle for a period of not less than one year:

(1) If convicted of a first violation of driving or being in actual physical control of a commercial or noncommercial motor vehicle while under the influence of alcohol, or any controlled drug or substance, in violation of § 32-23-1;

(2) If convicted of a first violation of driving or being in actual physical control of a commercial motor vehicle while there is 0.04 percent or more by weight of alcohol in that person's blood as shown by chemical analysis of that person's breath, blood or other bodily substance, in violation of § 32-12A-44;

(3) If convicted of a first violation of leaving the scene of an accident while operating a commercial or noncommercial motor vehicle, in violation of § 32-34-5 or 32-34-6;

(4) If convicted of a first violation of using a commercial or noncommercial motor vehicle in the commission of any felony other than a felony described in § 32-12A-38; or

(5) For refusing to submit to a chemical analysis for purposes of determining the amount of alcohol in that person's blood while driving a commercial or noncommercial motor vehicle in violation of § 32-12A-43 or 32-12A-46;

(6) If convicted of a first violation of operating a commercial motor vehicle while the person's commercial driver license is revoked, suspended, or canceled or the person is disqualified from operating a commercial motor vehicle in violation of § 32-12A-8. The department may not issue a new license until one year from the date the person would otherwise have been entitled to apply for a new license; or

(7) If convicted of a first violation of causing a fatality through the negligent operation of a commercial motor vehicle.

If any of these violations or refusal occurred while transporting hazardous material required to be placarded, the person is disqualified for a period of not less than three years.

Source: SL 1989, ch 267, § 23; SL 1991, ch 252, § 11; SL 1992, ch 220, § 6; SL 1995, ch 181; SDCL § 32-12-104; SL 2001, ch 171, §§ 95, 115; SL 2004, ch 213, § 4; SL 2005, ch 167, § 19; SL 2016, ch 166, § 2.



§ 32-12A-37 Disqualification for life for multiple violations of 32-12A-36--Reduction.

32-12A-37. Disqualification for life for multiple violations of 32-12A-36--Reduction. Any person is disqualified for life for the commission of two or more violations of any of the subdivisions specified in § 32-12A-36, or any combination of those subdivisions, arising from two or more separate incidents. The department may adopt rules, pursuant to chapter 1-26, under which a disqualification for life under this section may be reduced to a period of not less than ten years.

Source: SL 1989, ch 267, § 23A; SL 1992, ch 220, § 7; SDCL § 32-12-105; SL 2001, ch 171, § 115.



§ 32-12A-38 Disqualification for life using commercial or noncommercial motor vehicle in commission of felony involving controlled substance.

32-12A-38. Disqualification for life using commercial or noncommercial motor vehicle in commission of felony involving controlled substance. Any person is disqualified from driving a commercial motor vehicle for life who uses a commercial or noncommercial motor vehicle in the commission of any felony involving the manufacture, distribution, or dispensing of a controlled substance, or possession with intent to manufacture, distribute, or dispense a controlled substance.

Source: SL 1989, ch 267, § 23B; SDCL § 32-12-106; SL 2001, ch 171, § 115; SL 2005, ch 167, § 20.



§ 32-12A-39 Reinstatement of driver disqualified for life after completion of rehabilitation program.

32-12A-39. Reinstatement of driver disqualified for life after completion of rehabilitation program. Any driver disqualified for life as specified in § 32-12A-37, who has both voluntarily enrolled in and successfully completed, an appropriate rehabilitation program that meets the standards of the department, may apply to the department for reinstatement of that person's commercial driver license. Any such applicant is not eligible for reinstatement from the department unless the applicant has first served a minimum disqualification period of ten years and has fully met the department's standards for reinstatement of commercial motor vehicle driving privileges.

If a reinstated driver subsequently is convicted of another disqualifying offense, as specified in § 32-12A-36, 32-12A-37, or 32-12A-38, the driver is permanently disqualified for life, and is ineligible to again apply for a reduction of the lifetime disqualification.

Source: SL 1991, ch 252, § 13; SDCL § 32-12-106.1; SL 2001, ch 171, §§ 96, 115; SL 2004, ch 213, § 5.



§ 32-12A-40 Disqualification for conviction within three-year period of two serious traffic violations.

32-12A-40. Disqualification for conviction within three-year period of two serious traffic violations. Any person is disqualified from driving a commercial motor vehicle for a period of not less than sixty days if convicted within a three-year period of two serious traffic violations committed while operating a commercial motor vehicle. Any person is disqualified from driving a commercial motor vehicle for a period of not less than sixty days if convicted within a three-year period of two serious traffic violations committed while operating a noncommercial motor vehicle and either conviction results in the revocation, cancellation, or suspension of the holder's commercial learner's permit, commercial driver license, or noncommercial driving privilege.

Source: SL 1989, ch 267, § 23C; SDCL § 32-12-107; SL 2001, ch 171, § 115; SL 2005, ch 167, § 21, eff. Sept. 30, 2005; SL 2015, ch 168, § 30.



§ 32-12A-41 Disqualification for conviction within three-year period of three serious traffic violations.

32-12A-41. Disqualification for conviction within three-year period of three serious traffic violations. Any person is disqualified from driving a commercial motor vehicle for not less than one hundred twenty days if convicted within a three-year period of three serious traffic violations committed while operating a commercial motor vehicle. Any person is disqualified from driving a commercial motor vehicle for a period of not less than one hundred twenty days if convicted within a three-year period of three serious traffic violations committed while operating a noncommercial motor vehicle and any of these convictions result in the revocation, cancellation, or suspension of the holder's commercial learner's permit, commercial driver license, or noncommercial driving privileges. Any disqualification period imposed under this section shall be in addition to any other previous period of disqualification.

Source: SL 1989, ch 267, § 23D; SDCL § 32-12-108; SL 2001, ch 171, § 115; SL 2005, ch 167, § 22, eff. Sept. 30, 2005; SL 2007, ch 182, § 9; SL 2015, ch 168, § 31.



§ 32-12A-42 Updating of records to reflect action regarding disqualification of nonresident--Notification of issuing licensing authority.

32-12A-42. Updating of records to reflect action regarding disqualification of nonresident--Notification of issuing licensing authority. The department shall, upon receipt of a conviction, update its records to reflect any action that results in the disqualification of a nonresident's commercial driving privileges. No later than ten days after disqualifying a commercial learner's permit or commercial driver license holder permitted or licensed by another state or revoking, suspending, or canceling an out-of-state commercial learner's permit or commercial driver license holder's privilege to operate a commercial motor vehicle for at least sixty days, the department shall notify the state that issued the license of the disqualification, revocation, suspension, or cancellation. The notification shall include both the disqualification and the violation that resulted in the disqualification, revocation, suspension, or cancellation.

Source: SL 1989, ch 267, § 23E; SL 1990, ch 253, § 2; SL 1991, ch 252, § 14; SL 1996, ch 201, § 5; SDCL § 32-12-109; SL 2001, ch 171, §§ 97, 115; SL 2005, ch 167, § 23, eff. Sept. 30, 2005; SL 2015, ch 168, § 32.



§ 32-12A-43 Operation of commercial motor vehicle with any measurable or detectable amount of alcohol in system prohibited.

32-12A-43. Operation of commercial motor vehicle with any measurable or detectable amount of alcohol in system prohibited. Notwithstanding any other provision of this chapter, no person may drive, operate, or be in actual physical control of a commercial motor vehicle within this state while having any measurable or detectable amount of alcohol in that person's system. A person who drives, operates, or is in actual physical control of a commercial motor vehicle within this state while having any measurable or detectable amount of alcohol in that person's system or who refuses to submit to an alcohol test under § 32-12A-46, shall be placed out of service for twenty-four hours.

Source: SL 1989, ch 267, § 24; SDCL § 32-12-110; SL 2001, ch 171, §§ 98, 115; SL 2005, ch 167, § 24.



§ 32-12A-44 Driving commercial vehicle prohibited at certain levels of blood alcohol--Violation as misdemeanor.

32-12A-44. Driving commercial vehicle prohibited at certain levels of blood alcohol--Violation as misdemeanor. No person may drive or be in actual physical control of a commercial motor vehicle while there is between 0.04 and 0.08 percent or more, by weight of alcohol in that person's blood as shown by chemical analysis of that person's breath, blood, or other body substance. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 252, § 12; SDCL § 32-12-110.1; SL 2001, ch 171, §§ 99, 115; SL 2002, ch 160, § 4.



§ 32-12A-45 Persons authorized to withdraw blood to determine alcohol content--Liability.

32-12A-45. Persons authorized to withdraw blood to determine alcohol content--Liability. Only a physician, laboratory technician, registered nurse, physician's assistant, phlebotomist, licensed practical nurse, medical technician, medical technologist, or other person authorized pursuant to certification, license, or training may withdraw blood for the purpose of determining the alcoholic content therein for the purposes of this chapter. This limitation does not apply to the taking of a breath or other bodily substance specimen. No such authorized person, acting on the presumption of consent, and no hospital employing such person, may be held liable to pay damages to the party from whom the blood sample is withdrawn, if the withdrawal is administered with usual and ordinary care.

Source: SL 1991, ch 252, § 15; SDCL § 32-12-110.2; SL 2001, ch 171, § 115; SL 2010, ch 163, § 1.



§ 32-12A-46 Consent to test for alcohol or drugs--Consequences of refusal or submission to test.

32-12A-46. Consent to test for alcohol or drugs--Consequences of refusal or submission to test. Any person who holds or is required to hold a commercial learner's permit or commercial driver license and operates any commercial or noncommercial motor vehicle in this state is considered to have given consent to the withdrawal of blood or other bodily substance to determine the amount of alcohol in that person's blood, or to determine the presence of any controlled drug or substance. The chemical analysis shall be administered at the direction of a law enforcement officer who, after stopping or detaining any person who holds or is required to hold a commercial learner's permit or commercial driver license, has probable cause to believe that the person was driving or in actual physical control of a commercial or noncommercial motor vehicle while having any alcohol or drugs in that person's system. Any person requested by a law enforcement officer under this section to submit to a chemical analysis shall be advised by the officer that:

(1) If the person refuses to submit to the chemical analysis, none may be given, unless a warrant for the chemical analysis is issued; and

(2) If the person refuses to submit to the chemical analysis requested, the person shall be:

(a) Immediately placed out of service for a period of twenty-four hours, if operating a commercial motor vehicle at the time of the refusal; and

(b) Disqualified from operating a commercial motor vehicle for a period of not less than one year; or

(3) If the person submits to a chemical analysis which discloses that the person was operating the commercial motor vehicle while there was 0.04 percent or more by weight of alcohol in that person's blood the person shall be disqualified from operating a commercial motor vehicle for not less than one year.
Source: SL 1989, ch 267, § 25; SDCL § 32-12-111; SL 2001, ch 171, §§ 100, 115; SL 2016, ch 166, § 1; SL 2017, ch 137, § 1.



§ 32-12A-47 Notification of licensing authority in licensing state of conviction of nonresident.

32-12A-47. Notification of licensing authority in licensing state of conviction of nonresident. If any nonresident is convicted in this state of any violation of state law or local ordinance relating to motor vehicle traffic control, other than parking violations, committed in any type of vehicle, the department shall notify the driver licensing authority in the licensing state of the conviction within ten days of the conviction.

Source: SL 1989, ch 267, § 26; SL 1996, ch 201, § 6; SDCL § 32-12-112; SL 2001, ch 171, §§ 101, 115; SL 2004, ch 213, § 6; SL 2005, ch 167, § 25; SL 2010, ch 161, § 9.



§ 32-12A-48 Promulgation of rules.

32-12A-48. Promulgation of rules. The secretary of the Department of Public Safety may promulgate rules, pursuant to chapter 1-26, in the following areas:

(1) Definitions;

(2) Commercial driver license waivers;

(3) Single license requirement;

(4) Notification requirements and employer responsibilities;

(5) Federal disqualifications and penalties;

(6) Testing and licensing procedures;

(7) Vehicle groups and endorsements;

(8) Required knowledge and skills;

(9) Tests;

(10) Background check requirements;

(11) Commercial learner's permit and commercial driver license documents; and

(12) Other rules necessary to implement the provisions of C.F.R. 49, Chapter 3, Subchapter B, parts 383, 384, 390, 391, and 392, inclusive, as of January 1, 2015.
Source: SL 1989, ch 267, § 27; SL 1991, ch 252, § 16; SL 1994, ch 254, § 3; SL 1996, ch 201, § 14; SDCL § 32-12-113; SL 2001, ch 171, § 115; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2004, ch 213, § 7; SL 2005, ch 167, § 26, eff. Sept. 30, 2005; SL 2007, ch 182, § 10; SL 2010, ch 161, § 10; SL 2011, ch 144, § 10; SL 2015, ch 168, § 33.



§ 32-12A-49 Agreements, arrangements, or declarations permitted.

32-12A-49. Agreements, arrangements, or declarations permitted. The department may enter into or make agreements, arrangements, or declarations to carry out the provisions of this chapter.

Source: SL 1989, ch 267, § 28; SDCL § 32-12-114; SL 2001, ch 171, §§ 102, 115; SL 2005, ch 167, § 27.



§ 32-12A-50 Operation with valid out-of-state commercial learner's permit or driver license--Full faith and credit of out-of-state conviction.

32-12A-50. Operation with valid out-of-state commercial learner's permit or driver license--Full faith and credit of out-of-state conviction. Notwithstanding any law to the contrary, a person may drive a commercial motor vehicle in this state if the person has a valid commercial learner's permit or commercial driver license issued by any state or province or territory of Canada or if the person has a valid licencia federal de conductor (federal license of driver) issued by Mexico in accordance with the minimum federal standards for the issuance of commercial motor vehicle driving licenses, if the person is not suspended, revoked, or cancelled, and if the person is not disqualified from driving a commercial motor vehicle, or subject to an out-of-service order. The department shall give any out-of-state conviction full faith and credit and treat it, for sanctioning purposes under this chapter, as if it had occurred in this state.

Source: SL 1989, ch 267, § 29; SDCL § 32-12-115; SL 2001, ch 171, §§ 103, 115; SL 2005, ch 167, § 28, eff. Sept. 30, 2005; SL 2007, ch 182, § 11; SL 2015, ch 168, § 35.



§ 32-12A-51 Repealed.

32-12A-51. Repealed by SL 2005, ch 167, § 29, eff. September 30, 2005.



§ 32-12A-52 Disqualification for conviction of violation of out-of-service order--First violation.

32-12A-52. Disqualification for conviction of violation of out-of-service order--First violation. Any person is disqualified from driving a commercial motor vehicle for a period of one hundred eighty days if convicted of a first violation of an out-of-service order.

If a violation of an out-of-service order pursuant to this section occurred while transporting hazardous materials required to be placarded under 49 C.F.R. Part 172, Subpart F, as of January 1, 2015, or while operating a motor vehicle designed to transport sixteen or more passengers, including the driver, the operator is disqualified for a period of one hundred eighty days.

Source: SL 1996, ch 201, § 9; SDCL § 32-12-119; SL 2001, ch 171, § 115; SL 2007, ch 182, § 12; SL 2010, ch 161, § 11; SL 2011, ch 144, § 11; SL 2015, ch 168, § 36.



§ 32-12A-53 Disqualification for conviction of violation of out-of-service order--Second violation.

32-12A-53. Disqualification for conviction of violation of out-of-service order--Second violation. Any person is disqualified from driving a commercial motor vehicle for a period of two years if convicted of two violations of out-of-service orders in separate incidents during a ten-year period.

If the violations of out-of-service orders pursuant to this section occurred while transporting hazardous materials required to be placarded under 49 C.F.R. Part 172, Subpart F, as of January 1, 2015, or while operating a motor vehicle designed to transport sixteen or more passengers, including the driver, the operator is disqualified for a period of three years.

Source: SL 1996, ch 201, § 10; SDCL § 32-12-120; SL 2001, ch 171, § 115; SL 2007, ch 182, § 13; SL 2010, ch 161, § 12; SL 2011, ch 144, § 12; SL 2015, ch 168, § 37.



§ 32-12A-54 Disqualification for conviction of violation of out-of-service order--Three or more violations.

32-12A-54. Disqualification for conviction of violation of out-of-service order--Three or more violations. Any person is disqualified from driving a commercial motor vehicle for a period of three years if convicted of three or more violations of out-of-service orders in separate incidents during a ten-year period.

If the violations of out-of-service orders pursuant to this section occurred while transporting hazardous materials required to be placarded under 49 C.F.R. Part 172, Subpart F, as of January 1, 2015, or while operating a motor vehicle designed to transport sixteen or more passengers, including the driver, the operator is disqualified for a period of five years.

Source: SL 1996, ch 201, § 11; SDCL § 32-12-121; SL 2001, ch 171, § 115; SL 2007, ch 182, § 14; SL 2010, ch 161, § 13; SL 2011, ch 144, § 13; SL 2015, ch 168, § 38.



§ 32-12A-55 Restoration of revoked, suspended, or disqualified commercial learner's permit, commercial license, or driving privilege.

32-12A-55. Restoration of revoked, suspended, or disqualified commercial learner's permit, commercial license, or driving privilege. No person whose commercial learner's permit, commercial license, or privilege to drive a motor vehicle on public highways has been revoked, suspended, or disqualified may have the license or privilege renewed or restored unless the period of revocation, suspension, or disqualification has expired. The period of revocation, suspension, or disqualification shall begin on the date ordered by the court, on the date specified in the notice from the department, or on the date the suspension order is effective for failure to comply with a citation, whichever date is earlier. At the expiration of the period of revocation, suspension, or disqualification, a person may make application for license reinstatement as provided by law and shall pay a reinstatement fee, plus any application fees imposed by § 32-12A-15. A person making application following a revocation shall fulfill all knowledge examination requirements of a new applicant. A person making application for a commercial learner's permit or commercial driver license following a disqualification shall fulfill all examination requirements of a new applicant.

Source: SL 2001, ch 171, § 110; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2015, ch 168, § 39; SL 2017, ch 135, § 5.



§ 32-12A-56 Violation of out-of-service order--Civil penalty against driver.

32-12A-56. Violation of out-of-service order--Civil penalty against driver. In addition to disqualification, a driver who is convicted of violating an out-of-service order is subject to a civil penalty of not less than two thousand five hundred dollars for a first conviction and not less than five thousand dollars for a second or subsequent conviction.

Source: SL 1996, ch 201, § 12; SDCL § 32-12-122; SL 2001, ch 171, § 115; SL 2005, ch 167, § 30; SL 2010, ch 161, § 14.



§ 32-12A-57 Violation of out-of-service order--Civil penalty against employer.

32-12A-57. Violation of out-of-service order--Civil penalty against employer. The state's attorney for the county in which the violation of subdivision 32-12A-5(3) occurs shall commence a civil in rem proceeding of not less than two thousand seven hundred fifty dollars nor more than twenty-five thousand dollars against the employer.

Source: SL 1996, ch 201, § 13; SDCL § 32-12-123; SL 2001, ch 171, § 115; SL 2005, ch 167, § 31; SL 2010, ch 161, § 15.



§ 32-12A-58 Adoption of Title 49 C.F.R., chapter 3, subpart B, parts 383 and 384.

32-12A-58. Adoption of Title 49 C.F.R., chapter 3, subpart B, parts 383 and 384. The state hereby adopts Title 49 of the Code of Federal Regulations, chapter 3, subpart B, parts 383 and 384, inclusive, as of January 1, 2015.

Source: SL 1996, ch 201, § 15; SDCL § 32-12-124; SL 2001, ch 171, § 115; SL 2005, ch 167, § 32, eff. Sept. 30, 2005; SL 2007, ch 182, § 15; SL 2010, ch 161, § 16; SL 2011, ch 144, § 14; SL 2015, ch 168, § 40.



§ 32-12A-59 Disqualification for conviction of first grade crossing violation.

32-12A-59. Disqualification for conviction of first grade crossing violation. Any person is disqualified from driving a commercial motor vehicle for a period of sixty days if convicted, while driving a commercial motor vehicle, of a first violation of § 32-29-4, 32-29-5, 32-29-7, 32-29-8, 32-29-9, or 32-29-12.

Source: SL 2002, ch 156, § 1; SL 2013, ch 149, § 3.



§ 32-12A-60 Disqualification for second grade crossing conviction.

32-12A-60. Disqualification for second grade crossing conviction. Any person is disqualified from driving a commercial motor vehicle for a period of one hundred twenty days if convicted during any three-year period, while driving a commercial motor vehicle, of a second conviction or any combination of convictions of § 32-29-4, 32-29-5, 32-29-7, 32-29-8, 32-29-9, or 32-29-12 in separate incidents.

Source: SL 2002, ch 156, § 2; SL 2007, ch 182, § 16; SL 2013, ch 149, § 4.



§ 32-12A-61 Disqualification for third or subsequent grade crossing conviction.

32-12A-61. Disqualification for third or subsequent grade crossing conviction. Any person is disqualified from driving a commercial motor vehicle for a period of one year if convicted during any three-year period, while driving a commercial motor vehicle, of a third or subsequent conviction or any combination of convictions of § 32-29-4, 32-29-5, 32-29-7, 32-29-8, 32-29-9, or 32-29-12 in separate incidents.

Source: SL 2002, ch 156, § 3; SL 2007, ch 182, § 17; SL 2013, ch 149, § 5.



§ 32-12A-62 Federal Motor Carrier Safety Administration driver disqualification and imminent hazard determination to be part of driver record.

32-12A-62. Federal Motor Carrier Safety Administration driver disqualification and imminent hazard determination to be part of driver record. Any disqualification imposed in accordance with the provisions of 49 C.F.R. part 383.52 as of January 1, 2015, relating to notification from the Federal Motor Carrier Safety Administration that the driver is disqualified from driving a commercial motor vehicle and is determined to constitute an imminent hazard becomes a part of the driver's record maintained by the department.

Source: SL 2005, ch 167, § 3, eff. Sept. 30, 2005; SL 2007, ch 182, § 18; SL 2010, ch 161, § 17; SL 2011, ch 144, § 15; SL 2015, ch 168, § 41.



§ 32-12A-63 Certified abstract of operating record--Information on driver record of person issued commercial learner's permit or driver license.

32-12A-63. Certified abstract of operating record--Information on driver record of person issued commercial learner's permit or driver license. The department shall furnish to any person upon request a certified abstract of the operating record for the last three years of any person subject to the provisions of chapter 32-35. The abstract shall include enumeration of any motor vehicle accident in which the person has been involved, the person's medical certification status, and reference to any conviction of the person for a violation of any motor vehicle law as reported to the department. The department shall collect five dollars for each abstract. The fee shall be credited to the state motor vehicle fund. No governmental entity or subdivision is subject to this fee.

The department shall furnish, upon request and a payment of a fee of five dollars, full information regarding the driver record for the last three years of a person who has been issued a commercial learner's permit or commercial driver license to an employer or to a prospective employer if the person has given written consent to the employer or prospective employer to obtain this information. The department shall furnish this same information to the driver upon the payment of a fee of five dollars. The information shall include the person's medical certification status, any disqualification, and any other licensing action for a violation of any state or local law relating to motor vehicle traffic control, other than a parking violation committed in any type of vehicle. The fee shall be credited to the state motor vehicle fund. No governmental entity or subdivision is subject to this fee.

Source: SL 2005, ch 167, § 4, eff. Sept. 30, 2005; SL 2009, ch 152, § 7; SL 2011, ch 144, § 16; SL 2015, ch 168, § 42.



§ 32-12A-64 Convictions for traffic violations to appear on driver's record.

32-12A-64. Convictions for traffic violations to appear on driver's record. The state may not mask, defer imposition of judgment, or permit any person to enter into a diversion program that would prevent a commercial learner's permit or commercial driver license holder's conviction for any violation, in any type of motor vehicle, of a state or local traffic control law except a parking violation from appearing on the driver's record, whether the driver was convicted for an offense committed in the state, in the state where the driver is licensed, or in another state.

Source: SL 2005, ch 167, § 5, eff. Sept. 30, 2005; SL 2015, ch 168, § 43.



§ 32-12A-65 Expiration of medical certification--Expiration, removal, or rescission of medical variance.

32-12A-65. Expiration of medical certification--Expiration, removal, or rescission of medical variance. If a commercial learner's permit or commercial driver license holder's medical certification or medical variance expires, or if the Federal Motor Carrier Safety Administration notifies the department that a medical variance was removed or rescinded, the department shall do the following:

(1) Notify the commercial learner's permit or commercial driver license holder that his or her medical certification or variance is not valid and that the commercial learner's permit or commercial driver license privilege will be removed from the driver license unless the driver submits a current medical certificate or medical variance or changes his or her self-certification to driving only in excepted or intrastate commerce; and

(2) Downgrade the driver's commercial driver license to a noncommercial driver license, or cancel a commercial learner's permit, within sixty days of the driver's medical certification status becoming noncertified to operate a commercial motor vehicle.
Source: SL 2011, ch 144, § 17; SL 2015, ch 168, § 44.



§ 32-12A-66 Refresher course and examination for commercial driver license test examiner certification.

32-12A-66. Refresher course and examination for commercial driver license test examiner certification. Each state and third-party test examiner shall successfully complete a refresher course and examination every four years to maintain the examiner's commercial driver license test examiner certification. The refresher training course shall cover at least the following:

(1) For a commercial driver license knowledge test examiner:

(a) Introduction to CDL licensing system;

(b) Overview of the CDL tests; and

(c) Knowledge tests;

(2) For a commercial driver license skills test examiner:

(a) Introduction to CDL licensing system;

(b) Overview of the CDL tests;

(c) Vehicle inspection test;

(d) Basic control skills testing; and

(e) Road test; and

(3) The refresher training for each examiner shall include any state-specific material and information related to administering CDL knowledge and skills tests, and any new federal CDL regulation, any update to administering the tests, and new safety related equipment on a vehicle.

The skills testing certification of any examiner who does not conduct skills test examinations of at least ten different applicants per calendar year shall be revoked, unless the examiner either takes the refresher training or has a state examiner ride along to observe the third-party examiner successfully administer at least one skills test.

Source: SL 2015, ch 168, § 54.



§ 32-12A-67 Bond requirement for third-party testers--Exceptions.

32-12A-67. Bond requirement for third-party testers--Exceptions. In addition to the insurance requirements set forth by the department, each third-party tester shall initiate and maintain a bond in the amount of ten thousand dollars. The bond shall pay for retesting drivers in the event that the third-party tester or one or more of its examiners is involved in fraudulent activity related to conducting skills testing of applicants for a commercial driver license. A third-party tester that is a governmental entity is not required to maintain a bond.

Source: SL 2015, ch 168, § 55.






Chapter 13 - Highway Safety Program

§ 32-13-1 Governor to administer program in accordance with Federal Highway Safety Act.

32-13-1. Governor to administer program in accordance with Federal Highway Safety Act. The Governor shall administer the highway safety program within this state and authorize, direct, and coordinate existing and future activities of agencies of this state and its political subdivisions in such program. He shall do all things necessary to the administration of the program under the Federal Highway Safety Act of 1966 (Public Law 89-564), as amended and in effect on July 1, 1984.

Source: SL 1967, ch 120, § 1; SL 1984, ch 12, § 20.



§ 32-13-2 Participation by subordinate political subdivisions.

32-13-2. Participation by subordinate political subdivisions. Subject to the provisions of § 32-13-1, the political subdivisions of this state are hereby authorized and empowered to participate in said state and federal highway safety programs and do all acts necessary to carry out the purposes thereof.

Source: SL 1967, ch 120, § 2.






Chapter 14 - Traffic Regulation Generally

§ 32-14-1 Definitions.

32-14-1. Definitions. Terms used in chapters 32-14 to 32-19, inclusive, 32-12 and 32-22 to 32-34, inclusive, mean:

(1) "Alcoholic beverage," as that term is defined by subdivision 35-1-1(1);

(2) "Authorized emergency vehicle," a vehicle of a fire department, a police vehicle, an ambulance or emergency vehicle of a municipal department or public service corporation that is designated or authorized by the department or the Department of Health, and an emergency vehicle titled to a local organization for emergency management created pursuant to chapter 34-48A;

(3) "Automobile transporter," a vehicle combination designed or modified to be used specifically for the transport of assembled highway vehicles;

(4) "Boat transporter," a vehicle combination designed or modified to be used specifically for the transport of assembled or partially disassembled boats and boat hulls;

(5) "Business district," the territory contiguous to a highway when fifty percent or more of the frontage thereon for a distance of three hundred feet or more is occupied by buildings in use for business;

(6) "Commission," the Public Utilities Commission;

(7) "Controlled drug or substance," as that term is defined in § 34-20B-3;

(8) "Crosswalk," that part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway; or any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface;

(9) "Department," the Department of Public Safety of this state acting directly or through its duly authorized officers and agents;

(10) "Farm tractor," a motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry;

(11) "Highway," the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public as a matter of right for purposes of vehicular travel;

(12) "Intersection," the area embraced within the prolongation of the lateral curb lines or, if none, then of the lateral boundary lines of two or more highways which join one another at an angle, whether or not one such highway crosses the other. However, such area, in the case of the point where an alley and a street meet within a municipality, is not an intersection;

(13) "Law enforcement officer," as that term is defined in § 23-3-27;

(14) "Local authorities," a county, municipal, township, road district, and other local board or body having authority to adopt local police regulations under the Constitution and laws of this state;

(15) "Metal tires," a tire the surface of which in contact with the highway is wholly or partly of metal or other hard, nonresilient material;

(16) "Motorcycle," a motor vehicle designed to travel on not more than three wheels in contact with the ground, except any vehicle as may be included within the term, tractor, as herein defined;

(17) "Motor vehicle," a vehicle, as herein defined, which is self-propelled;

(18) "Official traffic control device," a sign, signal, marking, and device not inconsistent with the law placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic. The term also includes a flagman or a sign, signal, marking, or other device temporarily placed or erected by a person working upon, along, above, or under a highway installing or maintaining a public service facility and which is necessary or required to warn, direct, or otherwise control traffic during the time of work or when a hazard exists;

(19) "Owner," a person who holds the legal title of a vehicle or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then the conditional vendee or lessee or mortgagor is the owner for the purpose of said chapters;

(20) "Park or parking," the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers;

(21) "Pneumatic tire," a tire inflated with compressed air;

(22) "Private road or driveway," a road or driveway not open to the use of the public for purposes of vehicular travel;

(23) "Recreation vehicle," a self-propelled or towed vehicle equipped to serve as temporary living quarters for recreational, camping, or travel purposes and used solely as a family or personal conveyance and in no way used for a commercial purpose;

(24) "Residence district," the territory contiguous to a highway not comprising a business district when the frontage on the highway for a distance of three hundred feet or more is mainly occupied by dwellings or by dwellings and buildings in use for business;

(25) "Right-of-way," the right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed, and proximity as to give rise to danger of collision unless one grants precedence to the other;

(26) "Road tractor," a motor vehicle designed and used for drawing other vehicles and not so constructed as to carry any load thereon either independently or any part of the weight of a vehicle or load so drawn;

(27) "Roadway," that portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the berm or shoulder. If a highway includes two or more separate roadways, the term, roadway, refers to any such roadway separately but not to all such roadways collectively;

(28) "Safety zone," the area or space officially set aside within a highway for the exclusive use of pedestrians and which is so plainly marked or indicated by proper signs as to be plainly visible at all times while set apart as a safety zone;

(29) "Semitrailer," any vehicle of the trailer type equipped with a kingpin assembly, designed and used in conjunction with a fifth wheel connecting device on a motor vehicle and constructed so that some part of its weight and that of its load rests upon or is carried by another vehicle;

(30) "Sidewalk," that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines intended for use of pedestrians;

(31) "Single axle" or "one axle," one or more consecutive axles whose centers may be included between two transverse vertical planes spaced forty inches or less apart, extending across the full width of the vehicle;

(32) "Solid rubber tire," a tire made of rubber other than a pneumatic tire;

(33) "Steering axle," any axle on the front of a motor vehicle that is activated by the operator to directly accomplish guidance or steerage of the motor vehicle or combination of vehicles;

(34) "Stinger-steered transporter combination," a truck tractor semitrailer combination with a fifth wheel located on a drop frame which is located behind and below the rearmost axle of the power unit;

(35) "Tandem axle," two or more consecutive axles whose centers may be included between parallel transverse vertical planes spaced more than forty inches and not more than ninety-six inches apart, extending across the full width of the vehicle;

(36) "Trailer," a vehicle without motive power designed for carrying property or passengers on its own structure and for being drawn by a motor vehicle;

(37) "Truck tractor," a motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn;

(38) "Urban district," the territory contiguous to and including any street which is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than one hundred feet for a distance of a quarter of a mile or more;

(39) "Vehicle," a device in, upon, or by which any person or property is or may be transported or drawn upon a public highway, except devices moved by human power or used exclusively upon stationary rails or tracks; including bicycles and ridden animals;

(40) "Wireless communication device," any wireless electronic communication device that provides for voice or data communication between two or more parties, including a mobile or cellular telephone, a text messaging device, a personal digital assistant that sends or receives messages, an audio-video player that sends or receives messages, or a laptop computer. A wireless communication device does not include a global positioning or navigation system (GPS) used to receive driving directions.
Source: SDC 1939, § 44.0301; SL 1959, ch 250; SL 1967, ch 190; SL 1970, ch 175, §§ 2, 3; SL 1973, ch 195, §§ 1, 2; SL 1975, ch 205; SL 1988, ch 256; SL 1989, ch 256, §§ 9, 11; SL 1990, ch 257, § 4; SL 1996, ch 202, § 1; SL 1999, ch 151, § 4; SL 2004, ch 17, § 136; SL 2005, ch 169, § 3; SL 2008, ch 158, § 1; SL 2013, ch 145, § 1; SL 2015, ch 277 (Ex. Ord. 15-1), § 36, eff. Apr. 20, 2015.



§ 32-14-2 Applicability to drivers of publicly owned vehicles--Exceptions.

32-14-2. Applicability to drivers of publicly owned vehicles--Exceptions. The provisions of chapters 32-14 to 32-19, inclusive, and of chapters 32-22 to 32-34, inclusive, applicable to the drivers of vehicles upon the highways, shall apply to the drivers of all vehicles owned or operated by this state or any county, municipality, district, or any other political subdivision of the state subject to such specific exceptions as are set forth in said chapters.

Source: SDC 1939, § 44.0333; SL 1992, ch 60, § 2.



§ 32-14-3 Power of local authorities--Speed limitations--Vehicle traffic and safety provisions--Exceptions.

32-14-3. Power of local authorities--Speed limitations--Vehicle traffic and safety provisions--Exceptions. Local authorities, except as expressly authorized by chapter 32-25 and § 32-29-2, may not alter any speed limitations declared in chapter 32-25 or enact or enforce any ordinance, charter provision, or bylaw duplicating the provisions of chapter 32-23 or enact or enforce any rule or regulation contrary to the provisions of chapters 32-14 to 32-19, inclusive, or 32-22 and 32-24 to 32-34, inclusive, except as provided by §§ 32-14-4 and 32-14-5.

Source: SDC 1939, § 44.0334; SL 1974, ch 76, § 3; SL 1999, ch 151, § 5.



§ 32-14-4 Regulation of speed in public parks.

32-14-4. Regulation of speed in public parks. Local authorities may also regulate the speed of vehicles in public parks and shall erect at all entrances to such parks adequate signs giving notice of any such special speed regulations.

Source: SDC 1939, § 44.0334.



§ 32-14-5 Traffic control devices--One-way traffic--Processions and assemblages.

32-14-5. Traffic control devices--One-way traffic--Processions and assemblages. Local authorities may provide by ordinance for the regulation of traffic on highways under their jurisdiction by means of traffic officers or traffic control devices on any portion of the highway where traffic is heavy or continuous or local authorities may prohibit other than one-way traffic upon certain highways and may regulate the use of the highway by processions or assemblages.

Source: SDC 1939, § 44.0334; SL 1980, ch 211, § 3.



§ 32-14-6 Restrictions respecting weight of vehicle--Duration of period of restriction_Signs designating restricted area.

32-14-6. Restrictions respecting weight of vehicle--Duration of period of restriction_Signs designating restricted area. Local authorities, including road districts, may by ordinance or resolution prohibit the operation of vehicles upon any highway or impose restrictions as to the weight of vehicles allowed. Such prohibitions or restrictions apply only to vehicles to be operated upon any highway under the jurisdiction of and for the maintenance of which such local authorities are responsible and only if the highway by reason of physical condition, rain, snow, or other climatic conditions will be seriously damaged or destroyed unless the use of vehicles on the highway is prohibited or the permissible weights of the vehicles are reduced. Any local authority enacting any such ordinance or resolution shall erect and maintain or cause to be erected and maintained signs designating the provisions of the ordinance or resolution at each end of that portion of any highway affected by the ordinance or resolution. The ordinance or resolution is not valid unless such signs are erected and maintained.

Source: SDC 1939, § 44.0343; SL 1999, ch 151, § 6; SL 2002, ch 158, § 3.



§ 32-14-7 Prohibiting trucks or commercial vehicles from use of designated highways--Erection of signs.

32-14-7. Prohibiting trucks or commercial vehicles from use of designated highways--Erection of signs. Local authorities, including road districts, may by ordinance or resolution prohibit the operation of trucks or other commercial vehicles or impose limitations as to the weights of such vehicles on designated highways. The prohibitions and limitations shall be designated by appropriate signs placed on such highways.

Source: SDC 1939, § 44.0343; SL 1999, ch 151, § 7.



§ 32-14-8 Road construction vehicles excepted--Traveling to and from road work.

32-14-8. Road construction vehicles excepted--Traveling to and from road work. The provisions of chapters 32-14 to 32-19, inclusive, 32-22 and of 32-26 to 32-32, inclusive, do not apply to persons, teams, motor vehicles, and other equipment while actually engaged in work upon the surface of a highway, but shall apply to such persons and vehicles when traveling to or from such work.

Source: SDC 1939, § 44.0333; SL 1989, ch 256, § 12.



§ 32-14-9 Conditions imposed by owner upon permissive use of private property.

32-14-9. Conditions imposed by owner upon permissive use of private property. Nothing in chapters 32-14 to 32-19, inclusive, or in chapters 32-22 to 32-34, inclusive, shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner and not as a matter of right from prohibiting such use nor from requiring other or different or additional conditions than those specified in said chapters or otherwise regulating such use as may seem best to such owner.

Source: SDC 1939, § 44.0335.



§ 32-14-9.1 Operation of vehicles on private land prohibited without consent of owner or lessee--Snowmobile use on public right-of-way excepted--Misdemeanor.

32-14-9.1. Operation of vehicles on private land prohibited without consent of owner or lessee--Snowmobile use on public right-of-way excepted--Misdemeanor. No person shall operate any vehicle, including, but not limited to, snowmobiles, motorcycles, and all-terrain vehicles, upon any private land without permission from the owner or lessee of such land. The provisions of this section shall not apply to a vehicle used on a highway or other public right-of-way in accordance with the provisions of chapter 32-20A. A violation of this section is a Class 2 misdemeanor.

Source: SL 1973, ch 217, §§ 1 to 3; SDCL Supp, § 32-14-9.2.



§ 32-14-10 Repealed.

32-14-10. Repealed by SL 1978, ch 158, § 28.



§ 32-14-11 Occupation of towed house trailer or recreational vehicle as petty offense--Exception.

32-14-11. Occupation of towed house trailer or recreational vehicle as petty offense--Exception. No person may occupy a house trailer or a recreational vehicle as defined by subdivision 32-3-1(18) while it is being towed. A violation of this section is a petty offense. This section does not apply to a recreational vehicle being towed by a truck, truck tractor, or pickup with a fifth-wheel device, if the recreational vehicle is equipped with safety glazing materials wherever glazing materials are used in windows or doors, with an audible or visual signaling device which a passenger inside the recreational vehicle can use to gain the attention of the motor vehicle driver, and with at least one unobstructed exit capable of being opened from both the interior and exterior of the recreational vehicle. The requirement for safety glazing materials does not apply to vehicles manufactured prior to July 1, 1977.

Source: SL 1970, ch 175, § 4; SL 1977, ch 259; SL 1978, ch 158, § 29; SL 1987, ch 29, § 15.



§ 32-14-12 Certain maintenance vehicles exempt from overwidth restrictions.

32-14-12. Certain maintenance vehicles exempt from overwidth restrictions. The provisions of §§ 32-22-2 and 32-22-3 do not apply to any road grader, snowplow, or snow removal equipment which does not exceed a width of thirteen feet and ten inches and which is being operated under contract to, or leased by, the state, a county, a township, municipality, or a school district, or which is being operated within the corporate limits of a municipality. Any such equipment shall be equipped with revolving lights and any overwidth item shall be equipped with red or orange flags. Such equipment may not operate during nighttime hours except when used for snow removal purposes.

Source: SL 1991, ch 256, § 1; SL 1997, ch 191, § 1.



§ 32-14-13 Golf cart defined.

32-14-13. Golf cart defined. For the purposes of §§ 32-14-14 to 32-14-16, inclusive, the term, golf cart, means a four wheeled vehicle originally and specifically designed and intended to transport one or more individuals and golf clubs for the purpose of playing the game of golf on a golf course.

Source: SL 2010, ch 164, § 1.



§ 32-14-14 Ordinance permitting golf carts on highway within platted boundaries--Requirements--Permit--Fee.

32-14-14. Ordinance permitting golf carts on highway within platted boundaries--Requirements--Permit--Fee. Notwithstanding § 32-14-15, any municipality or township with an unincorporated town may adopt, by ordinance, traffic regulations permitting the use of golf carts on a highway within its platted boundaries. The ordinance shall require that the golf cart is insured and the person operating the golf cart in the municipality or unincorporated town to hold a driver license and to obtain a permit from the authority having jurisdiction. The municipality or township may charge a fee for the permit. The ordinance may also require the golf cart to display a slow-moving vehicle emblem in accordance with § 32-15-20 or a white or amber warning light in accordance § 32-17-46.

Source: SL 2010, ch 164, § 2; SL 2014, ch 48, § 20; SL 2017, ch 138, § 1.



§ 32-14-15 Operation of golf cart on state or county highway prohibited--Exception--Violation as misdemeanor.

32-14-15. Operation of golf cart on state or county highway prohibited--Exception--Violation as misdemeanor. No person may operate a golf cart on a state or county highway except for crossing from one side of the highway to the other. A golf cart may cross the highway at a right angle, but only after stopping and yielding the right-of-way to all approaching traffic and crossing as closely as possible to an intersection or approach. The operation of a golf cart on a state or county highway in a manner not permitted by this section is a Class 2 misdemeanor.

Source: SL 2010, ch 164, § 3.



§ 32-14-16 Golf cart ordinances authorized in municipalities and improvement districts.

32-14-16. Golf cart ordinances authorized in municipalities and improvement districts. For the purposes of § 32-14-14, the term, municipality, means any municipality organized pursuant to Title 9 and any improvement district established by a county pursuant to chapter 7-25A. A county may adopt, by ordinance, regulations to enforce and administer the provisions of § 32-14-14 on behalf of the improvement district.

Source: SL 2010, ch 164, § 4.






Chapter 15 - Vehicle And Accessory Specifications

§ 32-15-1 Registration of vehicle without safety glass as petty offense--Suspension of registration.

32-15-1. Registration of vehicle without safety glass as petty offense--Suspension of registration. It is a petty offense to register in this state a motor vehicle, except motorcycles, manufactured on or after July 1, 1953, unless it is equipped with safety glass or safety glazing material in all partitions, doors, windows, windshields, or wind deflectors. The Department of Revenue shall suspend the registration of a vehicle which does not conform to the requirements of this section until the defect is corrected.

Source: SL 1953, ch 243, §§ 1, 5; SDC Supp 1960, § 44.0102-1; SL 1978, ch 158, § 30; SL 2004, ch 17, § 137; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-15-2 Replacement with material other than safety glass as petty offense.

32-15-2. Replacement with material other than safety glass as petty offense. It is a petty offense for any person to replace any glass or glazing materials used in partitions, doors, windows, windshields, or wind deflectors in any motor vehicle with any material other than safety glass.

Source: SL 1953, ch 243, § 3; SDC Supp 1960, § 44.0102-1; SL 1978, ch 158, § 31.



§ 32-15-2.1 Laminated glass required for windshield--Position--Minimum height--Exemption.

32-15-2.1. Laminated glass required for windshield--Position--Minimum height--Exemption. Every motor vehicle shall be equipped with an approved laminated safety glass windshield. The windshield shall be in such position that it affords continuous horizontal frontal protection to the driver and front seat occupants. The minimum vertical height of the unobstructed windshield glass shall be six inches. The provisions of this section do not apply to a motor vehicle manufactured prior to July 1, 1953, if the driver of the motor vehicle is wearing an eye protective device.

Source: SL 1978, ch 228, § 1; SL 1992, ch 221.



§ 32-15-2.2 Cracked or broken glass prohibited.

32-15-2.2. Cracked or broken glass prohibited. No glass or glazing material, at any location where it is used, may be cracked or broken so as to cut or injure any person in or around the vehicle.

Source: SL 1978, ch 228, § 2.



§ 32-15-2.3 Glass impairing operator's vision prohibited.

32-15-2.3. Glass impairing operator's vision prohibited. No glass or glazing material may be cracked, broken, shattered, or distorted to the extent that it significantly impairs the vision of the motor vehicle operator.

Source: SL 1978, ch 228, § 3.



§ 32-15-2.4 One-way glass, adhesive film, or other glaze in windshield or front side windows prohibited--Violation as misdemeanor.

32-15-2.4. One-way glass, adhesive film, or other glaze in windshield or front side windows prohibited--Violation as misdemeanor. No motor vehicle required to be registered in this state and which is operated on the highways of this state may be equipped with one-way glass or any adhesive film or other glaze or application on or in the front windshield, side wing vents, or side windows on either side forward of or adjacent to the operator's seat, which reduces the light transmittance of such windows to the combined level below thirty-five percent, with an enforcement tolerance of nine percent. A violation of this section is a Class 2 misdemeanor.

Source: SL 1988, ch 257, § 1; SL 1989, ch 255, § 231; SL 1994, ch 257, § 1.



§ 32-15-2.5 One-way glass, adhesive film, or other glaze in rear window prohibited--Violation as misdemeanor.

32-15-2.5. One-way glass, adhesive film, or other glaze in rear window prohibited--Violation as misdemeanor. No motor vehicle required to be registered in this state and which is operated on the highways of this state may be equipped with one-way glass, adhesive film, or other glaze in the rear windows behind the operators seat that reduces light transmission below twenty percent, with an enforcement tolerance of nine percent. A violation of this section is a Class 2 misdemeanor.

Source: SL 1988, ch 257, § 2; SL 1989, ch 255, § 232; SL 1994, ch 257, § 2.



§ 32-15-2.6 Definition of terms.

32-15-2.6. Definition of terms. Terms used in this chapter mean:

(1) "Light transmission," the ratio of the amount of total light to pass through a product or material to the amount of total light falling on the product or material and the glazing;

(2) "Dealer," any person who engages in the manufacture of or installation of a film, glaze, or application for motor vehicle windshields and windows or fabricates, laminates, or tempers a safety glazing material during the manufacturing or installation process to incorporate the capacity to reflect or reduce the transmission of light.
Source: SL 1989, ch 268, § 1.



§ 32-15-2.7 Manufacturer certification of compliance with light transmission specifications.

32-15-2.7. Manufacturer certification of compliance with light transmission specifications. Each manufacturer of film, glaze, or other application for a motor vehicle windshield or window shall certify to the Department of Public Safety that the film, glaze, or application the manufacturer makes or installs complies with the light transmission specifications of §§ 32-15-2.4 and 32-15-2.5.

Source: SL 1989, ch 268, § 2; SL 1994, ch 257, § 3; SL 2004, ch 17, § 138.



§ 32-15-2.8 Repealed.

32-15-2.8. Repealed by SL 2005, ch 168, § 1.



§ 32-15-2.9 Sunscreening devices on windshield prohibited--Extension of film limited.

32-15-2.9. Sunscreening devices on windshield prohibited--Extension of film limited. No sunscreening devices may be placed on or affixed to a windshield so as to obstruct or reduce the driver's clear view through the windshield. No film may be extended downward beyond the AS-1 line or more than the lowest point of the sun visor of the motor vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SL 1994, ch 257, § 5.



§ 32-15-2.10 Compliance with meter manufacturer's testing procedure--Serial number and certification date noted on citation for violation.

32-15-2.10. Compliance with meter manufacturer's testing procedure--Serial number and certification date noted on citation for violation. Any testing equipment used to enforce § 32-15-2.4 or 32-15-2.5 shall be used in compliance with the meter manufacturer's testing procedures. The law enforcement officer shall note on any citation for a violation of § 32-15-2.4 or § 32-15-2.5 the serial number of the meter used and the date the meter was certified.

Source: SL 1994, ch 257, § 6.



§ 32-15-3 Repealed.

32-15-3. Repealed by SL 1974, ch 219, § 24.



§ 32-15-4 Repealed.

32-15-4. Repealed by SL 2012, ch 168, § 1.



§ 32-15-5 Nontransparent material on windows prohibited--Petty offense--Official certificates excepted.

32-15-5. Nontransparent material on windows prohibited--Petty offense--Official certificates excepted. It is a petty offense for any person to drive any vehicle upon a highway with any sign, poster, or other nontransparent material upon the front windshield, side wings, side, or rear windows of such motor vehicle other than a certificate or other paper required to be so displayed by law or temporary driving instructions placed thereon by the manufacturer unless the same shall not obstruct the driver's clear view of the highway or any intersecting highway.

Source: SDC 1939, § 44.0349; SL 1967, ch 199, § 1; SL 1977, ch 189, § 102.



§ 32-15-6 Objects dangling between driver and windshield as petty offense.

32-15-6. Objects dangling between driver and windshield as petty offense. It is a petty offense for any person to drive any vehicle upon a highway with any object or gadget dangling between the view of the driver and the windshield of the vehicle. Enforcement of this section by state or local law enforcement agencies shall be accomplished as a secondary enforcement.

Source: SDC 1939, § 44.0349 as added by SL 1959, ch 253; SL 1977, ch 189, § 103; SL 2004, ch 214, § 1.



§ 32-15-7 Windshield wipers required--Violation as petty offense.

32-15-7. Windshield wipers required--Violation as petty offense. The windshield on every motor vehicle as defined by subdivision § 32-3-1(11) except farm tractors and motorcycles, shall be equipped with a device for cleaning rain, snow, or other moisture from the windshield, which device shall be operated by the driver of the vehicle. No person may operate a motor vehicle upon the highways unless such vehicle shall be equipped with such device in good working order capable of cleaning the windshield thereof and which device shall provide the driver a clear view of the highway. A violation of this section is a petty offense.

Source: SL 1967, ch 199, § 2; SL 1989, ch 255, § 35.



§ 32-15-8 Rear-vision mirrors required--Visibility distance--Violation as petty offense.

32-15-8. Rear-vision mirrors required--Visibility distance--Violation as petty offense. Every motor vehicle entitled to be licensed in South Dakota shall be equipped with a mirror so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of such vehicle, whether operated singly or towing another vehicle. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0348; SL 1967, ch 198; SL 1989, ch 255, § 36.



§ 32-15-9 Television receivers prohibited--Violation as petty offense.

32-15-9. Television receivers prohibited--Violation as petty offense. No person shall drive any motor vehicle equipped with any television viewer, screen, or other means of visually receiving a television broadcast which is located in the motor vehicle in such a position that it is visible to the driver while operating the motor vehicle. A violation of this section is a petty offense.

Source: SL 1951, ch 236, §§ 1, 2; SDC Supp 1960, § 44.0348-1, 44.9936; SL 1977, ch 189, § 104.



§ 32-15-10 Horn required--Audibility distance--Violation as petty offense.

32-15-10. Horn required--Audibility distance--Violation as petty offense. Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order capable of emitting sound audible under normal conditions from a distance of at least two hundred feet. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0347; SL 1989, ch 255, § 37.



§ 32-15-11 Sirens, whistles, and unnecessary loud noises as misdemeanor.

32-15-11. Sirens, whistles, and unnecessary loud noises as misdemeanor. It is a Class 2 misdemeanor, except as otherwise provided in § 32-15-12, for any vehicle to be equipped with or for any person to use upon a vehicle any siren, or any compression or spark plug whistle, or any exhaust horn, or whistle which does not produce a harmonious sound, or for any person at any time to use a horn otherwise than a reasonable warning or to make any unnecessary or unreasonably loud or harsh sound by means of a horn or other warning device.

Source: SDC 1939, § 44.0347; SL 1977, ch 189, § 105; SL 1989, ch 255, § 31.



§ 32-15-12 Bell, siren, or whistle permitted on emergency vehicles.

32-15-12. Bell, siren, or whistle permitted on emergency vehicles. Every police and fire department and fire patrol vehicle and every ambulance used for emergency calls shall be equipped with a bell, siren, or exhaust whistle.

Source: SDC 1939, § 44.0347; SL 1989, ch 255, § 32.



§ 32-15-13 Directional turn signals required--Misdemeanor--Motorcycles and agricultural vehicles excepted.

32-15-13. Directional turn signals required--Misdemeanor--Motorcycles and agricultural vehicles excepted. It is a Class 2 misdemeanor for any person to sell or offer for sale any new motor vehicle, excepting motorcycles, farm tractors, and vehicles used primarily for the distribution and application of agricultural fertilizer or chemicals, when drawn by another vehicle, unless it is equipped with directional turn signals.

Source: SL 1953, ch 242, §§ 1, 2; SDC Supp 1960, §§ 44.0317-1, 44.9939; SL 1977, ch 189, § 106; SL 1979, ch 223, § 2; SL 1984, ch 228, § 1.



§ 32-15-13.1 Silage and seasonal farm trucks exempt--Gross weight--Restrictions on use.

32-15-13.1. Silage and seasonal farm trucks exempt--Gross weight--Restrictions on use. Any silage truck or seasonal farm truck, licensed under the provisions of § 32-5-97.1 and having a gross vehicle weight of six to twenty tons, shall be exempt from the provisions of §§ 32-15-1, 32-15-2, 32-15-5, 32-15-7, 32-15-10, and 32-15-13; provided, however, such motor vehicles shall be operated only during daylight hours and only within a twenty-five mile road distance of the main entrance to the farm where such vehicle is ordinarily parked.

Source: SL 1975, ch 213.



§ 32-15-14 to 32-15-16. Repealed.

32-15-14 to 32-15-16. Repealed by SL 1974, ch 219, § 24.



§ 32-15-17 Exhaust system and muffler required--Exhaust location--Muffler cut-out prohibited--Misdemeanor.

32-15-17. Exhaust system and muffler required--Exhaust location--Muffler cut-out prohibited--Misdemeanor. No person may drive a motor vehicle on a highway unless the motor vehicle is equipped with an exhaust system and a muffler both in good working condition and in constant operation to prevent excessive or unusual noise.

Exhaust systems on passenger or passenger-carrying vehicles used on any highway shall discharge the exhaust fumes at a location to the rear of the vehicle body or direct the exhaust fumes outward from the side of the vehicle body at a location rearward of any operable side windows. Any motor vehicle equipped with side exhaust according to the original vehicle manufacturer specifications is exempt from the location requirements. A bus used for the purpose of carrying school children may discharge the exhaust on the left side in front of the rear axle.

Exhaust systems on property-carrying vehicles used on any highway shall discharge the exhaust fumes at a point rearward of the passenger-carrying compartment.

No person may use a muffler cut-out on any motor vehicle upon a highway.

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0350; SL 1977, ch 189, § 107; SL 1977, ch 261; SL 1986, ch 132, § 4; SL 1989, ch 255, § 33; SL 2002, ch 157, § 1.



§ 32-15-18 Improperly loaded vehicle unlawful--Violation as misdemeanor.

32-15-18. Improperly loaded vehicle unlawful--Violation as misdemeanor. No person may drive or move any vehicle on any highway unless such vehicle is so constructed or loaded as to prevent its contents from dropping, sifting, leaking, or otherwise escaping therefrom. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0350; SL 1989, ch 255, § 34.



§ 32-15-19 Repealed.

32-15-19. Repealed by SL 1978, ch 158, § 32.



§ 32-15-20 Slow-moving vehicle emblem required--Place of mounting--Violation as petty offense.

32-15-20. Slow-moving vehicle emblem required--Place of mounting--Violation as petty offense. All farm machinery, including animal drawn vehicles, and highway construction and maintenance vehicles which are designed for operation at a rate of speed of twenty-five miles per hour or less or such vehicles when operated at speeds of twenty-five miles per hour or less, when operated on a public highway, shall display a slow-moving vehicle emblem. Said slow-moving vehicle emblem shall be mounted on the rear of a slow-moving vehicle in such a position and condition as to be clearly visible. A violation of this section is a petty offense.

Source: SL 1970, ch 189, §§ 1, 4; SDCL Supp, § 32-15-23.



§ 32-15-21 Design of slow-moving vehicle emblem.

32-15-21. Design of slow-moving vehicle emblem. The slow-moving vehicle emblem as required by § 32-15-20 shall be of the specification approved by the American Society of Agricultural Engineers.

Source: SL 1970, ch 189, § 3.



§ 32-15-22 Misuse of slow-moving vehicle emblem prohibited--Violation as petty offense.

32-15-22. Misuse of slow-moving vehicle emblem prohibited--Violation as petty offense. No vehicle, other than those specified in § 32-15-20, shall display a slow-moving vehicle emblem, and its use on any type of stationary object is prohibited. A violation of this section is a petty offense.

Source: SL 1970, ch 189, §§ 2, 4; SDCL Supp, § 32-15-23.



§ 32-15-24 to 32-15-26. Repealed.

32-15-24 to 32-15-26. Repealed by SL 1977, ch 260, § 2.



§ 32-15-27 Wheel weight, movement, and damping device requirements for vehicle suspension systems--Violation as petty offense.

32-15-27. Wheel weight, movement, and damping device requirements for vehicle suspension systems--Violation as petty offense. No person may operate a motor vehicle required to be registered in this state which has an unloaded weight of six thousand pounds or less, other than a motorcycle, on a public highway, unless:

(1) The vehicle shall be constructed and loaded so that the weight on the wheels of any axle is not less than thirty percent of the gross weight of the vehicle;

(2) The vehicle shall have a suspension system that allows movement between the unsprung axle and wheel and the chassis body and shall be equipped with a damping device at each wheel location.

A violation of this section is a petty offense.

Source: SL 1977, ch 260, § 1 (5), (6); SL 1989, ch 255, § 38.



§ 32-15-28 Steering system requirements--Violation as petty offense.

32-15-28. Steering system requirements--Violation as petty offense. No person may operate a motor vehicle required to be registered in this state which has an unloaded weight of six thousand pounds or less, other than a motorcycle, on a public highway unless the steering system complies with the following requirements:

(1) No steering components may extend below the wheel rims in their lowest position;

(2) The steering system shall remain unobstructed when turned from lock to lock;

(3) The steering wheel may have not less than two turns or more than six turns when turning the road wheels from lock to lock;

(4) When the motor vehicle is in a sharp turn at a speed between five and fifteen miles per hour, release of the steering wheel shall result in a distinct tendency for the vehicle to increase its turning radius;

(5) The vehicle shall be capable of traversing a slalom type path passing alternately to the left and right of at least four cones or markers arranged in a straight line spaced sixty feet apart on a dry hard flat surface free from loose material, at a minimum velocity of twenty-five miles per hour.

A violation of this section is a petty offense.

Source: SL 1977, ch 260, § 1 (1) to (4), (7); SL 1989, ch 255, § 39.



§ 32-15-29 Excess lash or free play in steering system--Test standards--Violation as petty offense.

32-15-29. Excess lash or free play in steering system--Test standards--Violation as petty offense. No person may operate a motor vehicle required to be registered in this state which has an unloaded weight of six thousand pounds or less, other than a motorcycle, on a public highway, unless the motor vehicle shall be capable of complying with the following test for excess lash or free play in the steering system: with the engine on and the wheels in the straight ahead position, the steering wheel shall be turned in one direction until there is a perceptible movement of a front road wheel; if a point on the steering wheel rim moves more than the value shown in the following table before perceptible return movement of the road wheel under observation, there is excessive lash or free play in the steering system:

A violation of this section is a petty offense.

Source: SL 1977, ch 260, § 1 (8); SL 1989, ch 255, § 40.



§ 32-15-30 Repealed.

32-15-30. Repealed by SL 1989, ch 255, § 30.



§ 32-15-31 Floor pan required.

32-15-31. Floor pan required. Every motor vehicle shall be equipped with a floor pan under the entire passenger-carrying compartment.

Source: SL 1978, ch 228, § 4.



§ 32-15-32 Door levers, handles, and devices of egress--Hood latches.

32-15-32. Door levers, handles, and devices of egress--Hood latches. Door levers, handles, and other suitable devices, installed on motor vehicles by the original vehicle manufacturer as original equipment, and actuated from the inside of the vehicle as a means of egress, shall be maintained and kept in an operable condition. Both the primary and secondary latches, installed on motor vehicles by the original vehicle manufacturer as original equipment, which are used to secure the vehicle front opening compartment hood in a closed position shall be maintained and kept in an operable condition.

A motor vehicle that has been modified so that previously available means of egress from seating accommodations are no longer available shall be equipped with another means of egress from such seating accommodations using a mechanically actuated door latch which firmly and automatically secures the door when pushed closed and which allows the door providing this new means of egress to be opened from the inside by the actuation of a convenient lever, handle, or other suitable device.

Source: SL 1978, ch 228, § 5; SL 1981, ch 13, § 7; SL 1994, ch 258.



§ 32-15-33 Disconnecting, resetting, or altering odometer as criminal offense--Repairs--Notice of mileage change--Criminal penalties.

32-15-33. Disconnecting, resetting, or altering odometer as criminal offense--Repairs--Notice of mileage change--Criminal penalties. No person may disconnect, reset, or alter, or cause to be disconnected, reset, or altered, the odometer of any motor vehicle. This section does not apply to any person repairing or replacing an odometer. However, if the indicated mileage is changed, a notice shall be permanently attached to the left front door frame of the vehicle. A person violating this section is guilty of a Class 1 misdemeanor. A person violating this section for a second or subsequent time is guilty of a Class 6 felony.

Source: SL 1978, ch 222, § 2; SL 1984, ch 229.



§ 32-15-34 Operating vehicle with disconnected odometer as misdemeanor.

32-15-34. Operating vehicle with disconnected odometer as misdemeanor. No person shall operate a motor vehicle on the highways of this state with the odometer of the vehicle disconnected. A person violating this section is guilty of a Class 2 misdemeanor.

Source: SL 1978, ch 222, § 3.



§ 32-15-35 Definitions--Aftermarket crash parts.

32-15-35. Definitions--Aftermarket crash parts. Terms used in § 32-15-36 mean:

(1) "Aftermarket crash part," a replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels;

(2) "Installer," an individual who actually does the work of replacing or repairing parts of a motor vehicle;

(3) "Insurer," an insurance company and any person authorized to represent the insurer with respect to a claim;

(4) "Nonoriginal equipment manufacturer (Non-OEM) aftermarket crash part," aftermarket crash parts not made for or by the manufacturer of the motor vehicle;

(5) "Repair facility," any motor vehicle dealer, garage, body shop, or other commercial entity which undertakes the repair or replacement of those parts that generally constitute the exterior of a motor vehicle.
Source: SL 1990, ch 408, § 1.



§ 32-15-36 Identifying aftermarket crash parts supplied by nonoriginal manufacturer.

32-15-36. Identifying aftermarket crash parts supplied by nonoriginal manufacturer. Any aftermarket crash part supplied by a nonoriginal equipment manufacturer for use in this state shall have affixed thereto or inscribed thereon the logo or name of its manufacturer. The manufacturer's logo or name shall be visible after installation if practicable.

Any violation of this section shall be enforced through the provisions of chapter 58-33 and shall be enforced by the penalties provided for in chapter 58-33.

Source: SL 1990, ch 408, § 2.






Chapter 15A - Vehicle Equipment Regulation [Repealed]

CHAPTER 32-15A

VEHICLE EQUIPMENT REGULATION [REPEALED]

[Repealed by SL 1983, ch 14, §§ 1 to 19]



Chapter 16 - Interstate Vehicle Equipment Safety Compact [Repealed]

CHAPTER 32-16

INTERSTATE VEHICLE EQUIPMENT SAFETY COMPACT [REPEALED]

[Repealed by SL 1983, ch 14, § 23]



Chapter 17 - Vehicle Lights And Flares

§ 32-17-1 Headlamps required--Exceptions--Violation as petty offense.

32-17-1. Headlamps required--Exceptions--Violation as petty offense. Every motor vehicle other than a motorcycle, road roller, road machinery, or farm tractor shall be equipped with at least two headlamps with at least one on each side of the front of the motor vehicle. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (2); SL 1957, ch 226; SL 1974, ch 219, § 19; SL 1989, ch 255, § 42.



§ 32-17-2 Repealed.

32-17-2. Repealed by SL 1984, ch 228, § 2.



§ 32-17-3 Repealed.

32-17-3. Repealed by SL 1998, ch 189, § 1.



§ 32-17-4 Periods during which lamps must be lighted--Violation as misdemeanor.

32-17-4. Periods during which lamps must be lighted--Violation as misdemeanor. Every vehicle upon a highway within this state during the period from a half hour after sunset to a half hour before sunrise and at any other time when there is not sufficient light to render clearly discernible any person on the highway at a distance of two hundred feet ahead, shall be equipped with lighted front and rear lamps as respectively required in §§ 32-17-1 to 32-17-26, inclusive, for different classes of vehicles and subject to exemption with reference to lights on parked vehicles as declared in § 32-17-27. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0352 (1); SL 1989, ch 255, § 58.



§ 32-17-4.1 Circumstances exempting law enforcement officers from use of motor vehicle lights.

32-17-4.1. Circumstances exempting law enforcement officers from use of motor vehicle lights. The requirements of § 32-17-4 do not apply to a law enforcement officer, as defined in § 23-3-27, while operating a motor vehicle owned, leased, or otherwise the property of the state or a political subdivision, in the performance of the officer's law enforcement duties if the officer's conduct is reasonable, and if the officer reasonably believes that operating the vehicle without lights is necessary under the circumstances to investigate a criminal violation or suspected criminal violation of state laws or rules, court orders, or municipal or county laws, ordinances, or regulations. A law enforcement officer may not operate a motor vehicle without lights under this section:

(1) At speeds greater than what is reasonable and prudent under existing weather, road, and traffic conditions;

(2) In situations in which the officer is an active participant in pursuing a motor vehicle; or

(3) Contrary to written policies or procedures established by the law enforcement officer's employer.
Source: SL 1997, ch 192, § 1.



§ 32-17-5 Construction and adjustment of headlamps--Visibility distance--Four headlight system--High beam indicator--Violation as misdemeanor.

32-17-5. Construction and adjustment of headlamps--Visibility distance--Four headlight system--High beam indicator--Violation as misdemeanor. The headlamps of motor vehicles shall be so constructed, arranged, and adjusted that, except as provided in § 32-17-7, they shall at all times mentioned in § 32-17-4 and under normal atmospheric conditions and on a level road produce a driving light sufficient to render clearly discernible a person two hundred feet ahead. However, headlamps may not project a glaring or dazzling light to persons in front of such headlamps. Any vehicle equipped with a four lamp headlight system shall have all lamps lighted on high beam, if such system was designed by the manufacturer to require all four headlamps be lighted, and shall have the two low beam lamps lighted on low beam when headlamps are lighted as required in § 32-17-4. Every motor vehicle, except those excluded in § 32-17-1, shall be equipped with a high beam indicator lamp which shall be lighted whenever the vehicle headlamps are on high beam position. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0355 (1); SL 1984, ch 228, § 3; SL 1988, ch 258; SL 1989, ch 255, § 59.



§ 32-17-6 Requirements respecting adjustment of headlamps--Violation as misdemeanor.

32-17-6. Requirements respecting adjustment of headlamps--Violation as misdemeanor. Headlamps shall be deemed to comply with the provisions of § 32-17-5 prohibiting glaring and dazzling lights, if none of the main bright portion of the headlamp beams rises above a horizontal plane passing through the lamp centers parallel to the level road upon which the loaded vehicle stands, and in no case higher than forty-two inches, seventy-five feet ahead of the vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0355 (2); SL 1989, ch 255, § 60.



§ 32-17-7 Circumstances under which headlamps must be dimmed--Violation as misdemeanor.

32-17-7. Circumstances under which headlamps must be dimmed--Violation as misdemeanor. Whenever a motor vehicle, except a moped equipped with a single beam headlamp as provided in § 32-17-24.1, is being operated upon a highway, or a portion thereof, which is sufficiently lighted to reveal a person on the highway at a distance of two hundred feet ahead of the vehicle, the driver shall tilt the beam downward. Whenever a motor vehicle meets another vehicle or overtakes another vehicle proceeding in the same direction on any highway, the driver shall tilt the beams of the headlamps downward, provided that at all times, as required in § 32-17-4, at least two lights shall be displayed on the front of and on opposite sides of every motor vehicle other than a motorcycle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0356; SL 1955, ch 176; SL 1978, ch 230, § 4; SL 1989, ch 255, § 61.



§ 32-17-8 Rear lamps required--Visibility--Combination of vehicles--Height of mounting--Violation as petty offense.

32-17-8. Rear lamps required--Visibility--Combination of vehicles--Height of mounting--Violation as petty offense. Every motor vehicle, trailer, semitrailer, and pole trailer, except as otherwise provided in this section, and any other vehicle which is being drawn at the end of a combination of vehicles shall be equipped with at least two tail lamps mounted on the rear, which when lighted as required in § 32-17-4 shall emit a red light plainly visible from a distance of one thousand feet to the rear. However, motor vehicles, trailers, semitrailers, and pole trailers manufactured and assembled prior to July 1, 1973, shall have one tail lamp mounted on the left side of the rear which when lighted as required in § 32-17-4 shall emit a red light plainly visible from a distance of five hundred feet to the rear. Motorcycles and motor driven cycles, except mopeds as defined in § 32-20-1, shall have at least one tail lamp, which when lighted as required in § 32-17-4 shall emit a red light plainly visible from a distance of five hundred feet to the rear. Mopeds shall have at least one tail lamp which when lighted as required in § 32-17-4 shall emit a red light plainly visible from a distance of two hundred and fifty feet to the rear. Farm vehicles which are being drawn at the end of a train of vehicles may be equipped with two four-inch reflectors in lieu of lighted lamps as provided in this section so as to exhibit a red light plainly visible from a distance of five hundred feet to the rear. On a combination of vehicles, only the tail lamps on the rearmost vehicle need actually be seen from the distance specified. On vehicles with more than one tail lamp, the lamps shall be mounted on the same level and as widely spaced laterally as practicable. Every tail lamp upon every vehicle shall be located at a height of not more than seventy-two inches nor less than fifteen inches. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (4); SL 1955, ch 175; SL 1973, ch 207; SL 1974, ch 220, § 1; SL 1978, ch 230, § 5; SL 1980, ch 221; SL 1989, ch 255, § 43.



§ 32-17-8.1 Stop lamps required--Mounting--Visibility--Violation as petty offense.

32-17-8.1. Stop lamps required--Mounting--Visibility--Violation as petty offense. Except for a vehicle equipped with a slow-moving vehicle emblem in compliance with §§ 32-15-20 and 32-15-21, each motor vehicle, trailer, semitrailer, and pole trailer shall be equipped with at least two stop lamps with at least one on each side. The side stop lamps shall be mounted on the same level and as widely spaced laterally as practicable. However, each motor vehicle, trailer, semitrailer, and pole trailer manufactured and assembled before July 1, 1973, and each motorcycle and motor-driven cycle shall be equipped with at least one stop lamp. A stop lamp shall be mounted on the rear of the vehicle at a height of no more than seventy inches nor less than fifteen inches. Each stop lamp shall display a red light visible from a distance of not less than three hundred feet to the rear in normal sunlight, except for a moped, which shall be visible from a distance of not less than one hundred fifty feet. Each stop lamp shall be actuated upon application of the brake which may be incorporated with one or more rear lamps. A violation of this section is a petty offense.

Source: SL 1973, ch 206; SL 1974, ch 220, § 2; SL 1978, ch 230, § 6; SL 1989, ch 255, § 44; SL 2017, ch 139, § 1.



§ 32-17-9 Red lights on front of vehicle prohibited--Excepted vehicles--Misdemeanor.

32-17-9. Red lights on front of vehicle prohibited--Excepted vehicles--Misdemeanor. Except for any authorized emergency vehicle as defined by § 32-14-1, any person who drives or moves any vehicle upon a highway with any red light thereon visible from directly in front thereof, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.9924; SL 1967, ch 208, § 4; SL 1975, ch 206, § 1; SL 1977, ch 189, § 109; SL 1993, ch 233, § 2.



§ 32-17-10 Tow truck or wrecker defined--Use of amber flashers--Violation as misdemeanor.

32-17-10. Tow truck or wrecker defined--Use of amber flashers--Violation as misdemeanor. Unless the context otherwise requires, a "tow truck or wrecker" is any motor vehicle which is specially equipped to tow, haul, or push disabled automobiles, trucks, or tractors for commercial considerations, or operated by any person, for the purpose of towing or servicing any automobiles, trucks, or tractors owned by him. Any tow truck or wrecker may be equipped with and use an amber rotary beacon light or lights or other amber flashing or blinking light or lights of the type or similar to the type of such lights used on emergency vehicles in this state. The amber lights may be used by a tow truck or wrecker only when actually engaging, towing, hauling, or pushing a disabled motor vehicle, or when ordered by a law enforcement officer for safety purposes to warn other motorists of the presence of the tow truck or wrecker. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 208, §§ 1 to 3; SL 1975, ch 206, § 2; SL 1978, ch 158, § 36; SL 1986, ch 257.



§ 32-17-11 Registration plate illumination--Requirements respecting on-off switch--Violation as petty offense.

32-17-11. Registration plate illumination--Requirements respecting on-off switch--Violation as petty offense. Either the rear lamps required by § 32-17-8 or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of fifty feet to the rear. If the rear registration plate is illuminated by an electric lamp other than the required rear lamps, the lamps shall be turned on or off only by the same control switch at all times whenever headlamps are lighted. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (5); SL 1989, ch 255, § 45.



§ 32-17-12 Rear reflector required--Mounting and construction of rear reflector--Visibility--Violation as petty offense.

32-17-12. Rear reflector required--Mounting and construction of rear reflector--Visibility--Violation as petty offense. Every new motor vehicle, trailer, or semitrailer hereafter sold and every commercial vehicle hereafter operated on a highway shall also carry at the rear, either as a part of the rear lamp or separately, a red reflector located at the extreme rear of the vehicle at a height not to exceed sixty inches above the ground upon which the vehicle stands, which reflector is so designed and maintained as to be visible at night from all distances within three hundred feet to fifty feet, except that on a commercial vehicle the reflector shall be visible from all distances within five hundred feet to fifty feet, when directly in front of a motor vehicle displaying lawfully lighted headlamps as provided in §§ 32-17-5 and 32-17-6. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (6); SL 1961, ch 231; SL 1989, ch 255, § 46.



§ 32-17-13 Mounting of reflectors--Visibility--Violation as petty offense.

32-17-13. Mounting of reflectors--Visibility--Violation as petty offense. Whenever in this chapter red reflectors are required upon a vehicle, every such reflector shall be maintained at a height not greater than forty-two inches nor less than twenty-four inches above the ground upon which the vehicle stands, and every such reflector shall be so designed and maintained as to be visible at night from all distances within three hundred feet to fifty feet from such vehicle, unless a different distance is specifically required, when such reflector is directly in front of a motor vehicle displaying lawfully lighted headlamps as provided in §§ 32-17-5 and 32-17-6. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (7); SL 1989, ch 255, § 47.



§ 32-17-14 Vehicles requiring clearance lamps--Location and visibility of clearance lamps--Violation as petty offense.

32-17-14. Vehicles requiring clearance lamps--Location and visibility of clearance lamps--Violation as petty offense. Every truck, truck tractor, bus with a capacity of ten or more passengers, trailer, semitrailer, and pole trailer having a width at any part in excess of eighty inches shall be equipped with four clearance lamps. Two of such lamps shall be located at the extreme right and left sides of the front of such vehicle, and displaying an amber light visible from a distance of five hundred feet to the front of the vehicle, and the remaining two lamps located at the extreme right and left sides of the rear of the vehicle and displaying red lights visible from a distance of five hundred feet to the rear of the vehicle, which rear clearance lamps shall be in addition to the red lamps required in § 32-17-8. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (9); SL 1957, ch 227, § 1; SL 1959, ch 254; SL 1965, ch 197, § 1; SL 1973, ch 208; SL 1989, ch 255, § 48.



§ 32-17-15 Vehicles requiring identification lamps--Mounting and spacing of identification lamps--Visibility--Violation as petty offense.

32-17-15. Vehicles requiring identification lamps--Mounting and spacing of identification lamps--Visibility--Violation as petty offense. Every vehicle referred to in § 32-17-14 or combination of such vehicles having a length in excess of thirty feet or a width in excess of eighty inches shall be equipped with lamps on the front displaying three amber lights and lamps on the rear displaying three red lights, and the lights in each group shall be evenly spaced not less than six nor more than thirty inches apart along a horizontal line near the top of the vehicle and said lights shall be visible from distances of five hundred feet to the front and rear, respectively, of the vehicle. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (10); SL 1957, ch 227, § 2; SL 1965, ch 197, § 2; SL 1989, ch 255, § 49.



§ 32-17-15.1 Silage or seasonal farm trucks exempt--Gross weight--Restrictions on use.

32-17-15.1. Silage or seasonal farm trucks exempt--Gross weight--Restrictions on use. Any silage truck or seasonal farm truck, licensed under the provisions of § 32-5-97.1 and having a gross vehicle weight of six to twenty tons, shall be exempt from the provisions of §§ 32-17-1, 32-17-8, 32-17-11, 32-17-14, and 32-17-15; provided, however, such motor vehicles shall be operated only during daylight hours and only within a twenty-five mile road distance of the main entrance to the farm where such vehicle is ordinarily parked.

Source: SL 1975, ch 213.



§ 32-17-15.2 Fertilizer and agricultural chemical trailers exempt--Rear reflector required.

32-17-15.2. Fertilizer and agricultural chemical trailers exempt--Rear reflector required. Any vehicle used primarily for the distribution and application of agricultural fertilizer or chemicals, when drawn by another vehicle shall be exempt from the provisions of this chapter. However, those vehicles are not exempt from the provisions of § 32-17-12.

Source: SL 1979, ch 223, § 3.



§ 32-17-16 Vehicles transporting passengers for compensation as requiring clearance and identification lamps--Buses excepted--Times during which lamps must be lighted--Violation as misdemeanor.

32-17-16. Vehicles transporting passengers for compensation as requiring clearance and identification lamps--Buses excepted--Times during which lamps must be lighted--Violation as misdemeanor. Every motor propelled or motor drawn vehicle designed or used for the transportation of property or for the transportation of passengers for compensation, except buses operated entirely within municipalities when their interiors are illuminated, shall display lighted lamps at the times mentioned in § 32-17-4 when and as required in §§ 32-17-14 and 32-17-15 except that such lamps may be, but are not required to be, lighted when any such vehicle is upon a highway which is sufficiently illuminated by street lamps to render any person or objects visible at a distance of five hundred feet. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0352 (8); SL 1989, ch 255, § 62.



§ 32-17-17 Auxiliary driving lamps--Mounting--Lighting restricted.

32-17-17. Auxiliary driving lamps--Mounting--Lighting restricted. Any motor vehicle may be equipped with up to three auxiliary driving lamps mounted on the front at a height not less than twelve inches nor more than twenty-four inches above the level surface upon which the vehicle stands, and every such auxiliary driving lamp or lamps shall meet the requirements and limitations of §§ 32-17-1 to 32-17-16, inclusive. A violation of this paragraph is a petty offense.

No auxiliary driving lamp mounted on a motor vehicle, other than a fog lamp, may be lighted at any time the lighted headlamps on the vehicle are on a low beam position. A violation of this paragraph is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0352 (14); SL 1984, ch 228, § 4; SL 1990, ch 158, § 2.



§ 32-17-18 Turn light requirements--Visibility--Violation as petty offense.

32-17-18. Turn light requirements--Visibility--Violation as petty offense. If a motor vehicle is equipped with a signal lamp to comply with the provisions of § 32-26-23, the signal lamp shall be so constructed and located on the vehicle as to give a signal, yellow or red in color, which shall be plainly visible in normal sunlight from a distance of one hundred feet to the rear of the vehicle but may not project a glaring or dazzling light. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (15); SL 1984, ch 228, § 5; SL 1989, ch 255, § 50.



§ 32-17-19 Spot lamps--Aiming and adjustment--Violation as misdemeanor.

32-17-19. Spot lamps--Aiming and adjustment--Violation as misdemeanor. Any motor vehicle may be equipped with not to exceed one spot lamp and every lighted spot lamp shall be so aimed and used upon approaching another vehicle that no part of the high intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than one hundred feet ahead of the vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0352 (13); SL 1989, ch 255, § 63.



§ 32-17-20 Adjustment of other lamps--Violation as misdemeanor.

32-17-20. Adjustment of other lamps--Violation as misdemeanor. Any device other than headlamps, spot lamps, or auxiliary driving lamps, which projects a beam of light of an intensity greater than twenty-five candle power shall be so directed that no part of the beam will strike the level of the surface on which the vehicle stands at a distance of more than fifty feet from the vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0352 (16); SL 1989, ch 255, § 64.



§ 32-17-21 Fire vehicles exempt when equipped with other approved devices.

32-17-21. Fire vehicles exempt when equipped with other approved devices. Fire trucks and apparatus shall be exempt from the provisions of §§ 32-17-14 and 32-17-15 providing such fire trucks and apparatus are equipped with sirens or horns and red warning lights as provided for in § 32-31-4.

Source: SDC 1939, § 44.0352 (9), (10) as added by SL 1965, ch 197, §§ 1, 2.



§ 32-17-22 United States mail vehicles--Warning lights--Color--Mounting and location--Visibility--Violation as petty offense.

32-17-22. United States mail vehicles--Warning lights--Color--Mounting and location--Visibility--Violation as petty offense. Any vehicle, operated by a person authorized to carry United States mail, may be equipped with a single rotating beacon light or lamps to warn the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking, or passing. Such equipped vehicle may display such warning in addition to any other warning signals required by this chapter. The beacon or lamps herein provided shall be used only while such vehicle is actually carrying United States mail. The beacon light shall be visible three hundred sixty degrees and be a white or amber light, or any shade of color between white and amber. The lamps used to display such warning to the front shall be mounted at the same level and as widely spaced laterally as practicable, and shall display simultaneously flashing white or amber lights, or any shade of color between white and amber. The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable and shall show simultaneously flashing white or amber lights, or any shade of color between white and amber. These warning lights shall be visible from a distance of not less than five hundred feet under normal atmospheric conditions at night. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (18) as added by SL 1957, ch 228; SL 1988, ch 259; SL 1989, ch 255, § 51.



§ 32-17-23 Special lights for vehicles operated by persons with disabilities--Violation as petty offense.

32-17-23. Special lights for vehicles operated by persons with disabilities--Violation as petty offense. Any vehicle owned and operated by a person authorized by the Department of Public Safety to display a special handicapped license plate may be equipped with not to exceed two flashing lights which shall emit an amber light without glare. One such lamp may be mounted on the front and one may be mounted on the rear of such vehicle, not more than three inches from each license plate. Such lamp may be used only when such vehicle is operated by the owner thereof, when such vehicle is stopped, and when the owner-operator of the vehicle is in need of assistance. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 as added by SL 1966, ch 134, § 2; SL 1989, ch 255, § 52; SL 2003, ch 272, § 23.



§ 32-17-24 Headlamps on motorcycles--Violation as petty offense.

32-17-24. Headlamps on motorcycles--Violation as petty offense. Every motorcycle shall be equipped with at least one and not more than two headlamps which shall comply with the requirements and limitations set forth in §§ 32-17-5 and 32-17-6. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (3); SL 1974, ch 219, § 20; SL 1984, ch 228, § 2; SL 1989, ch 255, § 53.



§ 32-17-24.1 Headlamps on mopeds--Violation as petty offense.

32-17-24.1. Headlamps on mopeds--Violation as petty offense. A moped shall be equipped with a headlamp of a single beam type. The headlamp of the moped shall be of sufficient intensity to render clearly discernible a person or vehicle at a distance of not less than one hundred feet. A violation of this section is a petty offense.

Source: SL 1978, ch 230, § 3; SL 1989, ch 255, § 54.



§ 32-17-25 Bicycle lamps--Visibility and color--Violation as petty offense.

32-17-25. Bicycle lamps--Visibility and color--Violation as petty offense. Every bicycle shall be equipped with a lighted lamp on the front thereof visible under normal atmospheric conditions from a distance of at least three hundred feet in front of such bicycle and shall also be equipped with a reflex mirror or lamp on the rear exhibiting a yellow or red light visible under like conditions from a distance of at least two hundred feet to the rear of such bicycle. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (11); SL 1989, ch 255, § 55.



§ 32-17-26 Lights on other vehicles--Color and visibility--Violation as petty offense.

32-17-26. Lights on other vehicles--Color and visibility--Violation as petty offense. All vehicles not required in §§ 32-17-1 to 32-17-25, inclusive, to be equipped with specified lighted lamps shall carry one or more lighted lamps or lanterns displaying a white light visible under normal atmospheric conditions from a distance of at least five hundred feet to the front and to the rear of such vehicle. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0352 (12); SL 1989, ch 255, § 56.



§ 32-17-27 Lights on parked vehicles--Color and visibility--Vehicles parked within municipality--Violation as misdemeanor.

32-17-27. Lights on parked vehicles--Color and visibility--Vehicles parked within municipality--Violation as misdemeanor. Whenever a vehicle is parked or stopped upon a highway whether attended or unattended during the times mentioned in § 32-17-4, there shall be displayed upon such vehicle one or more lamps projecting a white or amber light visible under normal atmospheric conditions from a distance of five hundred feet to the front of such vehicle and projecting red light visible under like conditions from a distance of five hundred feet to the rear, except that no lights need be displayed upon any such vehicle when parked within the corporate limits of a municipality. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0351; SL 1961, ch 230; SL 1963, ch 264; SL 1965, ch 196; SL 1989, ch 255, § 65.



§ 32-17-27.1 Repealed.

32-17-27.1. Repealed by SL 1989, ch 255, § 41.



§ 32-17-28 Vehicles required to be equipped with portable flares, lights or reflectors--Visibility--Violation as misdemeanor.

32-17-28. Vehicles required to be equipped with portable flares, lights or reflectors--Visibility--Violation as misdemeanor. Every motor truck, tractor, truck tractor, farm tractor, road tractor, or road patrol, or any and all combinations thereof, including trailers and semitrailers, and all vehicles exceeding a width at any point of eighty inches operated on the public highways of this state whether operated for commercial purposes or otherwise, shall be equipped at all times with at least three portable flares, or red electric lights, or red reflectors, or emergency reflective triangles, in workable condition which, when lighted and placed as provided in § 32-17-29, are plainly visible for a distance of five hundred feet. No flame-producing flare or emergency signal may be used when the vehicle is transporting explosives, flammable liquids, flammable gases, or when the vehicle is a cargo tank used for transporting such flammable products. A violation of this section is a Class 2 misdemeanor. A subsequent violation is subject to § 32-17-30.

Source: SDC 1939, § 44.0353; SL 1939, ch 171; SL 1974, ch 219, § 21; SL 1984, ch 228, § 6; SL 1989, ch 255, § 67.



§ 32-17-29 Time during which flares must be displayed--Location and spacing of flares--Removal of vehicle--Violation as misdemeanor--Exceptions.

32-17-29. Time during which flares must be displayed--Location and spacing of flares--Removal of vehicle--Violation as misdemeanor--Exceptions. Every operator of a motor truck, tractor, truck tractor, farm tractor, road tractor, or road patrol, or any combination thereof, including trailers and semitrailers, and all vehicles exceeding a width at any point of eighty inches, shall, immediately upon bringing his vehicle to a stop upon the traveled portions of any public highway, place three flares, red electric lights, red reflectors, or emergency reflective triangles on the roadway. If traffic on the roadway moves in two directions, one of these devices shall be placed at least one hundred feet in the front, one at least one hundred feet to the rear, and one alongside the stopped vehicle. Upon a one-way roadway or divided highway, one of these devices shall be placed at least one hundred feet to the rear, one at least two hundred feet to the rear, and one alongside the stopped vehicle. The flares, red electric lights, red reflectors, or emergency reflective triangles shall be of such type of construction as will furnish continuous light for a period from sunset to sunrise at all times of the year. It is the responsibility of the driver or the person in charge of the vehicle to remove the vehicle in the most expeditious manner. Any vehicle found parked in violation of this section may be immediately removed to a place of safekeeping as directed by a police officer. Any vehicle removed pursuant to this section shall be disposed of as directed by §§ 32-30-15 and 32-30-18. A violation of this section is a Class 2 misdemeanor. A subsequent violation is subject to § 32-17-30.

This section does not apply if the stopping is momentary, in obedience to an intersection stoplight, or conforming to the movement of a line of traffic or within the corporate limits of a municipality.

Source: SDC 1939, § 44.0354; SL 1939, ch 172; SL 1953, ch 235; SL 1980, ch 222; SL 1980, ch 223; SL 1984, ch 228, § 7; SL 1989, ch 255, § 68; SL 1989, ch 256, § 13.



§ 32-17-30 Subsequent violations of flare requirements--Revocation of license.

32-17-30. Subsequent violations of flare requirements--Revocation of license. If a person violates § 32-17-28 or 32-17-29 more than once, the court may impose as an additional penalty the revoking of any permit or license, or both, which the person so convicted holds pertaining to ownership or operation of motor vehicles.

Source: SDC 1939, § 44.9918; SL 1976, ch 158, § 43-6; SL 1989, ch 255, § 66.



§ 32-17-31 to 32-17-41. Repealed.

32-17-31 to 32-17-41. Repealed by SL 1974, ch 219, § 24.



§ 32-17-42 Lights on emergency vehicles--Duty of driver--Authorization to use lights--Violation as misdemeanor.

32-17-42. Lights on emergency vehicles--Duty of driver--Authorization to use lights--Violation as misdemeanor. Any motor vehicle operated by a member of an organized fire department or organized search and rescue unit or by a person who is an ambulance driver, attendant, or emergency medical technician affiliated with a licensed ambulance service may be equipped with flashing blue lights displayed to the front or a blue rotating beacon light or strobe light or both to be visible 360 degrees. This provision does not relieve the driver of such a vehicle from the duty to drive with due regard for the safety of all persons using the street nor does it protect the driver of any such vehicle from the consequence of a reckless disregard of the safety of others.

No person may use a light authorized in this section unless the person is actually en route to the scene of a fire or other emergency requiring the person's services and the person has been authorized in writing to so use a blue light. The authorization may be given by the chief of the fire department, coordinator of the search and rescue unit, or operator or ambulance service director of the ambulance service only to members of the department or service who are in good standing.

The unauthorized use of a blue light in violation of this section is a Class 2 misdemeanor.

Source: SL 1968, ch 179; SL 1974, ch 219, § 22; SL 1978, ch 158, § 37; SL 1986, ch 258; SL 1993, ch 234, § 1; SL 2014, ch 150, § 1.



§ 32-17-43 Exemption of towed highway maintenance vehicles.

32-17-43. Exemption of towed highway maintenance vehicles. A vehicle used primarily for the maintenance of highways and drawn by another vehicle equipped and operated with flashing yellow lights is exempt from the provisions of this chapter when operated during daylight hours.

Source: SL 1985, ch 254.



§ 32-17-44 Command post vehicle to be equipped with green light.

32-17-44. Command post vehicle to be equipped with green light. Any vehicle used as a command post at the site of any accident or emergency incident involving any hazard may be equipped with one green rotating beacon light to be visible 360 degrees.

Source: SL 1989, ch 269.



§ 32-17-45 Red and blue lights authorized for law enforcement officers.

32-17-45. Red and blue lights authorized for law enforcement officers. Any law enforcement officer may operate a police vehicle with a combination of red lights as provided by § 32-31-4 and blue lights as described in § 32-17-42.

Source: SL 1993, ch 233, § 1.



§ 32-17-46 Warning light on certain slow-moving vehicles during darkness--Violation as misdemeanor.

32-17-46. Warning light on certain slow-moving vehicles during darkness--Violation as misdemeanor. No vehicle that is required to display a slow-moving vehicle emblem pursuant to § 32-15-20 may be operated during the period of day between one-half hour after sunset and one-half hour before sunrise on the following day on any public highway unless the vehicle has a flashing or rotating white or amber warning light placed on the vehicle. The warning light shall be clearly visible to motorists approaching from the rear. A violation of this section is a Class 2 misdemeanor.

Source: SL 1995, ch 182, § 1.



§ 32-17-47 Flashing lights required on certain animal-drawn vehicles--Violation as misdemeanor.

32-17-47. Flashing lights required on certain animal-drawn vehicles--Violation as misdemeanor. Any animal-drawn vehicle operating on a highway during the period from a half hour after sunset to a half hour before sunrise and at any other time when there is not sufficient light to render the vehicle clearly discernible to any person on the highway at a distance of two hundred feet ahead, shall be equipped with a flashing amber light that is visible from the front of the vehicle and a red flashing light visible from the rear of the vehicle. The red flashing light shall have a minimum diameter of four inches with at least three square inches of surface. A violation of this section is a Class 2 misdemeanor.

Source: SL 2016, ch 164, § 1.






Chapter 18 - Brakes And Brake Fluid

§ 32-18-1 Brakes required on particular vehicles--Violation as misdemeanor.

32-18-1. Brakes required on particular vehicles--Violation as misdemeanor. Every motor vehicle, as defined by subdivision § 32-14-1(17) and every trailer, semitrailer, and pole trailer manufactured or sold in this state, and any combination of such vehicles operating upon a highway within this state shall be equipped with brakes in compliance with the requirements of this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0346; SL 1967, ch 197, § 1; SL 1974, ch 222, § 1; SL 1977, ch 262, § 1; SL 1989, ch 255, § 70.



§ 32-18-1.1 Certain farm vehicles exempt.

32-18-1.1. Certain farm vehicles exempt. Any farm vehicle designed and used primarily for tillage or harvesting, or wagons and other implements of husbandry, drawn by another vehicle, if the use thereof is confined to agricultural purposes or to the conveyance of agricultural products and the transportation of farm property by or for the producers thereof, from farm to farm within his vicinity or from local community or market to farm or from farm to a local community or market, is exempt from the provisions of this chapter. Any farm vehicle, except wagons and other implements of husbandry drawn by another vehicle, traveling at a speed greater than twenty-five miles per hour shall comply with § 32-18-8.

Source: SL 1975, ch 196, § 5; SL 1989, ch 256, § 14.



§ 32-18-1.2 Fertilizer and agricultural chemical trailers exempt--Exception for new vehicles.

32-18-1.2. Fertilizer and agricultural chemical trailers exempt--Exception for new vehicles. Any vehicle designed and used primarily for the distribution and application of agricultural fertilizer or chemicals, when drawn by another vehicle shall be exempt from the provisions of this chapter. However, vehicles with a gross vehicle weight of over twenty thousand pounds manufactured after July 1, 1979, shall have brakes acting on all wheels.

Source: SL 1979, ch 223, § 4.



§ 32-18-2 Wheels on which brakes must act--Particular vehicles.

32-18-2. Wheels on which brakes must act--Particular vehicles. Every vehicle described in § 32-18-1 shall be equipped with brakes acting on all wheels except as provided by §§ 32-18-3 to 32-18-6, inclusive.

Source: SL 1967, ch 197, § 1 (c); SL 1968, ch 178, § 3.



§ 32-18-3 Trailers, semitrailers, or pole trailers exempt from all-wheel requirement.

32-18-3. Trailers, semitrailers, or pole trailers exempt from all-wheel requirement. Trailers, semitrailers, or pole trailers of a maximum gross weight not exceeding three thousand pounds, and trailers, semitrailers, or pole trailers of a maximum gross weight not exceeding seven thousand pounds manufactured or assembled prior to July 1, 1974, need not be equipped with brakes acting on all wheels, provided that:

(1) The total weight on and including the wheels of the trailer or trailers shall not exceed forty percent of the gross weight of the towing vehicle when connected to the trailer or trailers; and

(2) The combination of vehicles, consisting of the towing vehicle and its total towed load, is capable of complying with the performance requirements of §§ 32-18-8 and 32-18-9.
Source: SL 1967, ch 197, § 1 (c) (1); SL 1968, ch 178, § 3; SL 1974, ch 222, § 2; SL 1977, ch 262, § 2.



§ 32-18-4 Towed vehicles exempt from all-wheel requirement.

32-18-4. Towed vehicles exempt from all-wheel requirement. Any vehicle being towed in driveaway or towaway operations need not be equipped with brakes acting on all wheels, provided the combination of vehicles is capable of complying with the performance requirements of §§ 32-18-8 and 32-18-9.

Source: SL 1967, ch 197, § 1 (c) (2); SL 1968, ch 178, § 3.



§ 32-18-5 Multiaxle trucks and truck tractors exempt from all-wheel requirement.

32-18-5. Multiaxle trucks and truck tractors exempt from all-wheel requirement. Any truck and truck tractor having three or more axles need not have brakes on the front wheels if the vehicle was manufactured before July 25, 1980. If any truck and truck tractor having three or more axles is equipped with at least two steerable axles, the wheels of one steerable axle need not have brakes. However, such trucks and truck tractors shall be capable of complying with the performance requirements of §§ 32-18-8 and 32-18-9.

Source: SL 1967, ch 197, § 1 (c) (3); SL 1968, ch 178, § 3; SL 1989, ch 256, § 15.



§ 32-18-6 Motorcycles exempt from all-wheel requirement.

32-18-6. Motorcycles exempt from all-wheel requirement. The wheel of a sidecar attached to a motorcycle or to a motor-driven cycle, or the front wheel of a motor-driven cycle need not be equipped with brakes, provided that such motorcycle or motor-driven cycle is capable of complying with the performance requirements of §§ 32-18-8 and 32-18-9.

Source: SL 1967, ch 197, § 1 (c) (4); SL 1968, ch 178, § 3.



§ 32-18-7 Service brakes required--Exceptions--Adequacy--Violation as misdemeanor.

32-18-7. Service brakes required--Exceptions--Adequacy--Violation as misdemeanor. Every vehicle described in § 32-18-1 and combination of vehicles except special mobile equipment which includes vehicles not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including but not limited to: ditch-digging apparatus, well-boring apparatus, and road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earth-moving carry-alls and scrapers, power shovels and draglines, and self-propelled cranes and earth-moving equipment, shall be equipped with service brakes complying with the performance requirements of §§ 32-18-8 and 32-18-9 and adequate to control the movement of and to stop and hold such vehicle under all conditions of loading, and on any grade incident to its operation. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (a); SL 1968, ch 178, § 1; SL 1989, ch 255, § 71.



§ 32-18-8 Capabilities of service brakes--Braking force--Stopping distance--Classification of particular vehicles--Violation as misdemeanor.

32-18-8. Capabilities of service brakes--Braking force--Stopping distance--Classification of particular vehicles--Violation as misdemeanor. Every motor vehicle described in § 32-18-1 and combination of vehicles, at all times and under all conditions of loading, upon application of the service brake, shall be capable of:

(1) Developing a braking force that is not less than the percentage of its gross weight tabulated herein for its classification;

(2) Decelerating to a stop from not more than twenty miles per hour at not less than the feet per second per second tabulated therein for its classification; and

(3) Stopping from a speed of twenty miles per hour in not more than the distance tabulated herein for its classification, such distance to be measured from the point at which movement of the service brake pedal or control begins.

Classification of Vehicles

Deceleration in feet per second per second

52.8%

17

25

43.5%

14

30

43.5%

14

40

43.5%

14

40

43.5%

14

40

43.5%

14

14

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0346; SL 1967, ch 197, § 2; SL 1989, ch 255, § 72.



§ 32-18-9 Testing of brakes.

32-18-9. Testing of brakes. Tests for deceleration and stopping distance under § 32-18-8 shall be made on a substantially level (not to exceed plus or minus one percent grade), dry, smooth, hard surface that is free from loose material.

Source: SDC 1939, § 44.0346; SL 1967, ch 197, § 2.



§ 32-18-10 Single control device operating all service brakes--Violation as misdemeanor--Additional control devices.

32-18-10. Single control device operating all service brakes--Violation as misdemeanor--Additional control devices. Every motor vehicle described in § 32-18-1, trailer, semitrailer, and pole trailer, and every combination of such vehicles, except motorcycles and motor-driven cycles, equipped with brakes shall have the braking system so arranged that one control device can be used to operate all service brakes. A violation of this section is a Class 2 misdemeanor.

This section does not prohibit vehicles from being equipped with an additional control device to be used to operate brakes on the towed vehicles. This section does not apply to driveaway or towaway operations unless the brakes on the individual vehicles are designed to be operated by a single control on the towing vehicle.

Source: SL 1967, ch 197, § 1 (h); SL 1989, ch 255, § 73.



§ 32-18-11 Towing vehicles with air brakes--Application of trailer brakes--Automatic application--Manual application--Violation as misdemeanor.

32-18-11. Towing vehicles with air brakes--Application of trailer brakes--Automatic application--Manual application--Violation as misdemeanor. Every towing vehicle, when used to tow another vehicle equipped with air controlled brakes, in other than driveaway or towaway operations, shall be equipped with two means for emergency application of the trailer brakes. One of these means shall apply the brakes automatically in the event of a reduction of the towing vehicle air supply to a fixed pressure which may not be lower than twenty pounds per square inch nor higher than forty-five pounds per square inch. The other means shall be a manually controlled device for applying and releasing the brakes, readily operable by a person seated in the driving seat, and its emergency position or method of operation shall be clearly indicated. In no instance may the manual means be so arranged as to permit its use to prevent operation of the automatic means. The automatic and the manual means required by this section may be, but are not required to be, separate. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (g) (1); SL 1989, ch 255, § 74.



§ 32-18-12 Towing vehicles with vacuum brakes--Operation of towed vehicle brakes--Independent control system--Automatic application--Violation as misdemeanor.

32-18-12. Towing vehicles with vacuum brakes--Operation of towed vehicle brakes--Independent control system--Automatic application--Violation as misdemeanor. Every towing vehicle used to tow other vehicles equipped with vacuum brakes, in operations other than driveaway or towaway operations, shall have, in addition to the single control device required by § 32-18-10, a second control device which can be used to operate the brakes on towed vehicles in emergencies. The second control shall be independent of brake air, hydraulic, and other pressure, and independent of other controls, unless the braking system be so arranged that failure of the pressure upon which the second control depends will cause the towed vehicle brakes to be applied automatically. The second control is not required to provide modulated braking. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (g) (2); SL 1989, ch 255, § 75.



§ 32-18-13 Parking brakes--Violation as misdemeanor.

32-18-13. Parking brakes--Violation as misdemeanor. Every vehicle described in § 32-18-1 and combination of vehicles, except motorcycles and motor-driven cycles, shall be equipped with parking brakes adequate to hold the vehicle on any grade on which it is operated, under all conditions of loading, on a surface free from snow, ice, or loose material. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (b); SL 1968, ch 178, § 2; SL 1989, ch 255, § 76.



§ 32-18-14 Capability of parking brake--Parking brake assisted by service brake.

32-18-14. Capability of parking brake--Parking brake assisted by service brake. The parking brakes shall be capable of being applied in conformance with the requirements of § 32-18-13 by the driver's muscular effort or by spring action or by equivalent means. Their operation may be assisted by the service brakes or other source of power provided that failure of the service brake actuation system or other power assisting mechanism will not prevent the parking brakes from being applied in conformance with the requirements of § 32-18-13.

Source: SL 1967, ch 197, § 1 (b); SL 1968, ch 178, § 2.



§ 32-18-15 Continuing application of parking brake.

32-18-15. Continuing application of parking brake. The parking brakes shall be so designed that when once applied they shall remain applied with the required effectiveness despite exhaustion of any source of energy or leakage of any kind.

Source: SL 1967, ch 197, § 1 (b); SL 1968, ch 178, § 2.



§ 32-18-16 Use of same braking mechanism for service and parking brakes.

32-18-16. Use of same braking mechanism for service and parking brakes. The same brake drums, brake shoes, and lining assemblies, brake shoe anchors, and mechanical brake shoe actuation mechanism normally associated with the wheel brake assemblies may be used for both the service brakes and the parking brakes. On vehicles manufactured or sold after July 1, 1968, if the means of applying the parking brakes and the service brakes are connected in any way, they shall be so constructed that failure of any one part shall not leave the vehicle without operative brakes.

Source: SL 1967, ch 197, § 1 (b); SL 1968, ch 178, § 2.



§ 32-18-17 Trailers with air or vacuum brakes--Automatic continuing operation--Violation as misdemeanor.

32-18-17. Trailers with air or vacuum brakes--Automatic continuing operation--Violation as misdemeanor. Every trailer, semitrailer, and pole trailer equipped with air or vacuum actuated brakes and every trailer, semitrailer, and pole trailer with a gross weight in excess of three thousand pounds, manufactured or assembled after July 1, 1967, shall be equipped with brakes acting on all wheels and of such character as to be applied automatically and promptly, and remain applied for at least fifteen minutes, upon breakaway from the towing vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (d); SL 1989, ch 255, § 77.



§ 32-18-18 Brakes on towing vehicle in case towed vehicle breaks away--Violation as misdemeanor.

32-18-18. Brakes on towing vehicle in case towed vehicle breaks away--Violation as misdemeanor. Every motor vehicle manufactured or assembled after July 1, 1967, and used to tow a trailer, semitrailer, or pole trailer equipped with brakes, shall be equipped with means for providing that in case of breakaway of the towed vehicle, the towing vehicle will be capable of being stopped by the use of its service brakes. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (e); SL 1989, ch 255, § 78.



§ 32-18-19 Buses and trucks with air brakes--Reservoir--Violation as misdemeanor.

32-18-19. Buses and trucks with air brakes--Reservoir--Violation as misdemeanor. Every bus, truck, or truck tractor with air operated brakes shall be equipped with at least one reservoir sufficient to ensure that, when fully charged to the maximum pressure as regulated by the air compressor governor cut-out setting, a full service brake application may be made without lowering such reservoir pressure by more than twenty percent. Each reservoir shall be provided with means for readily draining accumulated oil or water. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (i) (1); SL 1989, ch 255, § 79.



§ 32-18-20 Buses and trucks with air brakes--Warning signal for low air pressure--Pressure gauge--Violation as misdemeanor.

32-18-20. Buses and trucks with air brakes--Warning signal for low air pressure--Pressure gauge--Violation as misdemeanor. Every bus, truck, or truck tractor using compressed air for the operation of its own brakes or the brakes on any towed vehicle, shall be provided with a warning signal, other than a pressure gauge, readily audible or visible to the driver, which will operate at any time the air reservoir pressure of the vehicle is below fifty percent of the air compressor governor cut-out pressure. In addition, each such vehicle shall be equipped with a pressure gauge visible to the driver, which indicates in pounds per square inch the pressure available for braking. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (j) (1); SL 1989, ch 255, § 80.



§ 32-18-21 Multiaxle trucks equipped with vacuum assistor brakes--Vacuum reservoir--Violation as misdemeanor.

32-18-21. Multiaxle trucks equipped with vacuum assistor brakes--Vacuum reservoir--Violation as misdemeanor. Every truck with three or more axles equipped with vacuum assistor type brakes and every truck tractor and truck used for towing a vehicle equipped with vacuum brakes shall be equipped with a reserve capacity or a vacuum reservoir sufficient to ensure that, with the reserve capacity or reservoir fully charged and with the engine stopped, a full service brake application may be made without depleting the vacuum supply by more than forty percent. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (i) (2); SL 1989, ch 255, § 81.



§ 32-18-22 Low vacuum warning signal--Violation as misdemeanor.

32-18-22. Low vacuum warning signal--Violation as misdemeanor. Every truck tractor and truck used for towing a vehicle equipped with vacuum operated brakes and every truck with three or more axles using vacuum in the operation of its brakes, except those in driveaway or towaway operations, shall be equipped with a warning signal, other than a gauge indicating vacuum, readily audible or visible to the driver, which will operate at any time the vacuum in the vehicle's supply reservoir or reserve capacity is less than eight inches of mercury. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (j) (2); SL 1989, ch 255, § 82.



§ 32-18-23 Combined air and vacuum power warning signal devices--Gauge not considered adequate.

32-18-23. Combined air and vacuum power warning signal devices--Gauge not considered adequate. When a vehicle required to be equipped with a warning device is equipped with both air and vacuum power for the operation of its own brakes or the brakes on a towed vehicle, the warning devices required by §§ 32-18-20 and 32-18-22 may be, but are not required to be, combined into a single device which will serve both purposes. A gauge or gauges indicating pressure or vacuum shall not be deemed to be an adequate means of satisfying this requirement.

Source: SL 1967, ch 197, § 1 (j) (3).



§ 32-18-24 Check valve required on air or vacuum reservoirs--Violation as misdemeanor.

32-18-24. Check valve required on air or vacuum reservoirs--Violation as misdemeanor. All motor vehicles, trailers, semitrailers, and pole trailers, when equipped with air or vacuum reservoirs or reserve capacity as required by § 32-18-19 or 32-18-21, shall have such reservoirs or reserve capacity so safeguarded by a check valve or equivalent device that in the event of failure or leakage in its connection to the source of compressed air or vacuum, the stored air or vacuum may not be depleted by the leak or failure. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (i) (3); SL 1989, ch 255, § 83.



§ 32-18-25 Safeguard against air backflow from reservoir through supply line--Violation as misdemeanor.

32-18-25. Safeguard against air backflow from reservoir through supply line--Violation as misdemeanor. Air brake systems installed on trailers manufactured or assembled after July 1, 1967, shall be so designed that the supply reservoir used to provide air for the brakes shall be safeguarded against backflow of air from the reservoir through the supply line. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 197, § 1 (f); SL 1989, ch 255, § 84.



§ 32-18-26 Maintenance and adjustment of brakes--Violation as misdemeanor.

32-18-26. Maintenance and adjustment of brakes--Violation as misdemeanor. All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0346; SL 1967, ch 197, § 3; SL 1989, ch 255, § 85.



§ 32-18-26.1 Repealed.

32-18-26.1. Repealed by SL 1989, ch 255, § 69.



§ 32-18-27 Brake inspection of motor-driven cycle.

32-18-27. Brake inspection of motor-driven cycle. The Department of Public Safety is authorized to require an inspection of the braking system on any motor-driven cycle and to disapprove any such braking system on a vehicle which it finds will not comply with the performance ability standard set forth in §§ 32-18-8 and 32-18-9, or which in its opinion is equipped with a braking system that is not so designed or constructed as to ensure reasonable and reliable performance in actual use.

Source: SL 1967, ch 197, § 4 (a); SL 1968, ch 178, § 4; SL 2003, ch 272, § 121.



§ 32-18-28 Denying registration to noncomplying cycles.

32-18-28. Denying registration to noncomplying cycles. The Department of Public Safety may refuse to register or may suspend or revoke the registration of any vehicle referred to in § 32-18-27 when it determines that the braking system thereon does not comply with the provisions of §§ 32-18-8 and 32-18-9.

Source: SL 1967, ch 197, § 4 (b); SL 1968, ch 178, § 4; SL 2003, ch 272, § 121.



§ 32-18-29 Definition of hydraulic brake fluid.

32-18-29. Definition of hydraulic brake fluid. The term, hydraulic brake fluid, as used in § 32-18-30 shall mean the liquid medium through which force is transmitted to the brakes in the hydraulic brake system of a vehicle.

Source: SL 1967, ch 197, § 5 (a); SL 1974, ch 219, § 24.



§ 32-18-30 Distribution and service of hydraulic brake fluid.

32-18-30. Distribution and service of hydraulic brake fluid. Hydraulic brake fluid shall be distributed and serviced with due regard for the safety of the occupants of the vehicle and the public.

Source: SL 1967, ch 197, § 5 (b).



§ 32-18-31 , 32-18-32. Repealed.

32-18-31, 32-18-32. Repealed by SL 1974, ch 219, § 24.






Chapter 19 - Wheels, Tires, And Special Vehicles

§ 32-19-1 Solid rubber tire vehicles--Tire requirements--Violation as petty offense.

32-19-1. Solid rubber tire vehicles--Tire requirements--Violation as petty offense. Every solid rubber tire on a vehicle moved on any highway shall have rubber on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0344; SL 1989, ch 255, § 87.



§ 32-19-2 Cleated or spiked rolling surfaces prohibited--Farm machinery excepted--Tire chains excepted--Violation as petty offense.

32-19-2. Cleated or spiked rolling surfaces prohibited--Farm machinery excepted--Tire chains excepted--Violation as petty offense. No tire on a vehicle moved on a highway may have on its periphery any block, stud, flange, cleat, or spike, or any other protuberances of any material other than rubber which projects beyond the tread of the traction surface of the tire except that it shall be permissible to use farm machinery with tires having protuberances which will not injure the highway and except also that it shall be permissible to use tire chains of reasonable proportions upon any vehicle when required for safety because of snow, ice, or other conditions tending to cause a vehicle to slide or skid. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0344; SL 1989, ch 255, § 88.



§ 32-19-3 Pneumatic tires with metal studs permitted--Limitation--Violation as misdemeanor.

32-19-3. Pneumatic tires with metal studs permitted--Limitation--Violation as misdemeanor. Notwithstanding any of the provisions of §§ 32-19-2 and 32-22-21 and 32-22-22, no person may operate during the time period of May first to September thirtieth of each year, upon the highways of this state, a motor vehicle equipped with pneumatic tires in which there are embedded metal studs or wires of tungsten steel or other similar metal. However, any motor vehicle may be operated during the time period extending from October first to April thirtieth, and a school bus or a fire-fighting vehicle with a gross vehicle weight of over five thousand pounds owned or operated by any unit of local government may be operated anytime with such metal studs. A violation of this section is a Class 2 misdemeanor.

Source: SL 1965, ch 206; SL 1980, ch 226, § 7; SL 1981, ch 246; SL 1982, ch 241; SL 1984, ch 230, § 20; SL 1985, ch 255.



§ 32-19-3.1 Vehicles restricted on state trunk highways during inclement weather--Violation as misdemeanor.

32-19-3.1. Vehicles restricted on state trunk highways during inclement weather--Violation as misdemeanor. Notwithstanding § 32-19-2, the secretary of transportation may restrict public travel upon the state trunk highway system to four-wheel drive vehicles or motor vehicles equipped with tire chains, studded snow tires, or snow tires having a tread of sufficient abrasive or skid-resistant design or composition and depth to provide adequate traction on icy or snow-packed roads. Notice of travel restriction under this section shall be given by placing at the beginning and end and major points of intersection, signs of substantial construction which conspicuously indicate motor vehicles must be equipped with chains or snow tires when traveling over this highway. Any person operating a motor vehicle not described herein on portions of the state trunk highway system on which travel has been restricted pursuant to this section is guilty of a Class 2 misdemeanor.

Source: SL 1986, ch 252.



§ 32-19-3.2 Pneumatic tires with retractable studs permitted--Limitation--Violation as misdemeanor.

32-19-3.2. Pneumatic tires with retractable studs permitted--Limitation--Violation as misdemeanor. Notwithstanding the provisions of § 32-19-3, any motor vehicle with pneumatic tires that features an embedded block, stud, flange, cleat, spike, or other protuberance that is retractable may be used at any time of the year upon the highways of this state. However, no such block, stud, flange, cleat, spike, or other protuberance may be engaged or extended from May first to September thirtieth, inclusive. A violation of this section is a Class 2 misdemeanor.

Source: SL 2008, ch 159, § 1.



§ 32-19-4 Repealed.

32-19-4. Repealed by SL 2014, ch 151, § 1.



§ 32-19-5 Special permits authorizing operation of traction engines.

32-19-5. Special permits authorizing operation of traction engines. The Department of Transportation and local authorities in their respective jurisdictions may in their discretion issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of such movable tracks or farm tractors or other farm machinery.

Source: SDC 1939, § 44.0344; SL 1973, ch 2, § 232.



§ 32-19-6 Number of vehicles in tow limited--Violation as misdemeanor.

32-19-6. Number of vehicles in tow limited--Violation as misdemeanor. No motor vehicle may be driven upon any highway drawing or having attached thereto more than one other vehicle, except that two other motor vehicles may be drawn if transported by the driveaway method in saddlemount, as provided by §§ 32-22-10 and 32-22-11, or in a combination of vehicles as provided in § 32-22-12.1. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0345; SL 1955, ch 173; SL 1955, ch 174; SL 1959, ch 260, § 1; SL 1963, ch 263; SL 1982, ch 244, § 3; SL 1989, ch 255, § 89.



§ 32-19-7 Permitted connection between towing and towed vehicle--Maximum length--Violation as misdemeanor.

32-19-7. Permitted connection between towing and towed vehicle--Maximum length--Violation as misdemeanor. The drawbar or other connection between any two vehicles, one of which is towing or drawing the other on a highway, shall be of sufficient strength to hold the weight of the towed vehicle on any grade where operated. The towed vehicle shall not whip, weave, or oscillate or fail to follow substantially in the course of the towing vehicle. Whenever such connection consists of a chain, rope, or cable the length of such connection shall not exceed fifteen feet. It is a Class 2 misdemeanor to violate the provisions of this section.

Source: SDC 1939, § 44.0345; SL 1955, ch 173; SL 1955, ch 174; SL 1959, ch 260, § 1; SL 1963, ch 263; SL 1978, ch 229.



§ 32-19-8 Number of towed farm vehicles limited--Violation as petty offense.

32-19-8. Number of towed farm vehicles limited--Violation as petty offense. A farm tractor, or other type of farm power unit, may draw not to exceed two other vehicles or implements of husbandry upon the public highways of this state, if such equipment is being used exclusively by the farmer for the purpose of transporting to and from his farm agricultural commodities or products, or is being used for agricultural purposes relating to the operation and maintenance of his farm, any other statute notwithstanding. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0345 as added by SL 1955, ch 174; SL 1963, ch 263; SL 1989, ch 255, § 90.



§ 32-19-8.1 Repealed.

32-19-8.1. Repealed by SL 1989, ch 255, § 86.



§ 32-19-9 Chains or cables required in addition to coupling--Fifth wheel and kingpin coupling--Violation as misdemeanor.

32-19-9. Chains or cables required in addition to coupling--Fifth wheel and kingpin coupling--Violation as misdemeanor. Every trailer which shall be towed on the public highways at a speed in excess of twenty miles per hour shall be coupled to the towing vehicle by means of a safety chain, chains, cables, or equivalent devices in addition to the regular trailer hitch or coupling. This requirement does not apply to a semitrailer having a connecting device composed of a fifth wheel and kingpin assembly meeting the requirement of the interstate commerce commission, nor to a pole, pipe, casing, log, or piling dolly. Any person who violates this section is guilty of a Class 2 misdemeanor.

Source: SL 1963, ch 276, §§ 1, 2; SDCL § 32-19-11.



§ 32-19-10 Safety chain slack and coupling--Violation as misdemeanor.

32-19-10. Safety chain slack and coupling--Violation as misdemeanor. No more slack shall be left in safety chains, cables, or equivalent devices than shall be necessary to permit proper turning and the safety chains, cables, or equivalent device shall be so connected to the towed and towing vehicle and to the drawbar to prevent the drawbar from dropping to the ground if the drawbar fails and shall be of sufficient strength to control the trailer in event of failure of the regular trailer hitch or coupling. Any person who violates this section is guilty of a Class 2 misdemeanor.

Source: SL 1963, ch 276, §§ 1, 2; SDCL § 32-19-11.



§ 32-19-12 Operation with unsafe wheel as misdemeanor.

32-19-12. Operation with unsafe wheel as misdemeanor. No person may operate on the public highways of this state a licensed motor vehicle which has a tire rim or wheel assembly which is bent, cracked, or misaligned to a degree so as to affect the safe operation of the vehicle. The bolts, nuts, or lugs of the wheel assembly shall not be bent, loose, or missing. A violation of this section is a Class 2 misdemeanor.

Source: SL 1979, ch 220, § 2.



§ 32-19-13 Operation with cut or worn tire as misdemeanor--Minimum tread.

32-19-13. Operation with cut or worn tire as misdemeanor--Minimum tread. No person may operate on the public highways of this state a licensed motor vehicle which has a mounted tire having a cut into the fabric, or worn so that the fabric is visible, having knots or bulges in the sidewall or tread, or having a minimum tread depth less than two thirty-seconds of an inch on any two adjacent tread grooves. In addition, the tires mounted on the front axle of a motor vehicle of ten passenger or more capacity or exceeding a gross weight of twenty-six thousand pounds shall have a minimum tread depth of not less than three thirty-seconds of an inch on any two adjacent tread grooves. A violation of this section is a Class 2 misdemeanor.

Source: SL 1979, ch 220, § 1.






Chapter 20 - Motorcycle Regulation

§ 32-20-1 Definition of terms.

32-20-1. Definition of terms. As used in this chapter, the following words shall mean:

(1) "Department" the Department of Public Safety.

(2) "Moped" a motor driven cycle equipped with two or three wheels. If a combustion engine is used, the maximum piston or rotor displacement shall be fifty cubic centimeters regardless of the number of chambers in such power source. The power source shall be equipped with a power drive system that functions directly or automatically only, not requiring clutching or shifting by the operator after the drive system is engaged.

(3) "Motorcycle" includes motorcycles, motorbikes, mopeds, bicycles with motor attached, and all motor operated vehicles of the bicycle or tricycle type, whether the motive power be a part thereof or attached thereto, and having a saddle or seat with the driver sitting astride or upon it, or a platform on which the driver stands, but excluding a tractor.

(4) "Off-road vehicle," any self-propelled, two or more wheeled vehicle designed primarily to be operated on land other than a highway and includes, but is not limited to, all terrain vehicles, dune buggies and any vehicle whose manufacturer's statement of origin (MSO) or manufacturer's certificate of origin (MCO) states that the vehicle is not for highway use. Off-road vehicle does not include a farm vehicle as defined in § 32-3-2.4.
Source: SL 1967, ch 215, § 1; SL 1978, ch 230, § 1; SL 1985, ch 238, § 7; SL 1987, ch 231, § 1; SL 1988, ch 236, § 25; SL 2003, ch 272, § 121.



§ 32-20-2 Driver license or permit required to operate motorcycle, moped, all-terrain vehicle, or three-wheel vehicle--Testing requirements--Violation as misdemeanor.

32-20-2. Driver license or permit required to operate motorcycle, moped, all-terrain vehicle, or three-wheel vehicle--Testing requirements--Violation as misdemeanor. No person may operate a motorcycle, except a moped as defined in § 32-20-1, a licensed all-terrain vehicle under § 32-20-13, or any motor vehicle that has three wheels and is operated with a steering wheel and foot controls on the public streets or highways without a motor vehicle driver license or permit upon which a state testing officer has certified that such person is qualified to operate such motorcycle. An operator of a moped, a licensed all-terrain vehicle, or a motor vehicle that has three wheels and is operated with a steering wheel and foot controls shall have a valid motor vehicle driver license or permit. The department may waive the testing requirements upon completion of a motorcycle safety course approved pursuant to § 32-20-14. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 215, § 2; SL 1978, ch 230, § 2; SL 1982, ch 18, § 26; SL 1987, ch 233, § 3; SL 1989, ch 255, § 92; SL 1989, ch 270, § 2; SL 1995, ch 178, § 3; SL 2017, ch 140, § 1.



§ 32-20-3 Repealed.

32-20-3. Repealed by SL 2015, ch 169, § 1.



§ 32-20-4 Protective helmet required for minor--Violation as misdemeanor.

32-20-4. Protective helmet required for minor--Violation as misdemeanor. No person under eighteen years of age may operate or ride upon a motorcycle on the public streets or highways of this state unless the person wears a protective helmet of a type meeting Department of Transportation Motor Vehicle Safety Standard 218 as in effect on January 1, 1984. No person may operate a motorcycle with any person under the age of eighteen as a passenger if the passenger is not wearing a protective helmet. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 215, § 4; SL 1970, ch 176, § 2; SL 1974, ch 219, § 23; SL 1976, ch 194, § 1; SL 1978, ch 230, § 9; SL 1980, ch 224; SL 1984, ch 228, § 8; SL 1987, ch 231, § 2; SL 1989, ch 255, § 93.



§ 32-20-4.1 Eye protective device or windscreen required--Violation as petty offense.

32-20-4.1. Eye protective device or windscreen required--Violation as petty offense. No person may operate a motorcycle unless he is wearing an eye protective device or unless the motorcycle is equipped with a windscreen of sufficient height and design so as to provide adequate eye protection to the operator when seated on the motorcycle in the normal operating position. However, no person may operate a motorcycle during the time period when headlights must be lighted while wearing an eye protective device that is tinted or shaded to reduce the light transmittance of the device to a level below thirty-five percent. A violation of this section is a petty offense.

Source: SL 1970, ch 176, § 3; SL 1984, ch 228, § 9; SL 1989, ch 255, § 105; SL 1989, ch 256, § 16; SL 1990, ch 255.



§ 32-20-4.2 Protective devices not required of riders in enclosed cab.

32-20-4.2. Protective devices not required of riders in enclosed cab. Section 32-20-4, requiring helmets, and § 32-20-4.1 shall not apply to persons riding within an enclosed cab.

Source: SL 1970, ch 176, § 3.



§ 32-20-5 Repealed.

32-20-5. Repealed by SL 2008, ch 160, § 1.



§ 32-20-6 Repealed.

32-20-6. Repealed by SL 1970, ch 176, § 4.



§ 32-20-6.1 Operator and passengers restricted to permanent and regular seats--Violation as misdemeanor.

32-20-6.1. Operator and passengers restricted to permanent and regular seats--Violation as misdemeanor. A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator may not carry any other person nor may any other person ride on a motorcycle unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the motorcycle at the rear or side of the operator. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 215, § 6; SL 1970, ch 176, § 1; SL 1989, ch 255, § 94.



§ 32-20-6.2 Position of motorcyclist--Violation as misdemeanor.

32-20-6.2. Position of motorcyclist--Violation as misdemeanor. No person may ride upon a motorcycle unless sitting astride the motorcycle seat and facing forward. No person may operate a motorcycle unless he has at least one hand on the handlebars at all times while the motorcycle is in motion. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 176, § 1, § 2; SL 1989, ch 255, § 95; SL 1989, ch 256, § 17.



§ 32-20-6.3 Carrying package on motorcycle--Restrictions--Violation as misdemeanor.

32-20-6.3. Carrying package on motorcycle--Restrictions--Violation as misdemeanor. No person may operate a motorcycle while carrying any package, bundle, or other article which prevents him from keeping both hands on the handlebars. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 176, § 1, § 3; SL 1989, ch 255, § 96.



§ 32-20-6.4 Rider interfering with control or view of operator--Violation as misdemeanor.

32-20-6.4. Rider interfering with control or view of operator--Violation as misdemeanor. No operator shall carry any person, nor shall any person ride, in a position that will interfere with the operation or control of the motorcycle or the view of the operator. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 176, § 1, § 4; SL 1989, ch 255, § 97.



§ 32-20-6.5 Attachment to other vehicles prohibited--Violation as misdemeanor.

32-20-6.5. Attachment to other vehicles prohibited--Violation as misdemeanor. No person riding upon a motorcycle may attach himself or the motorcycle to any other vehicle on a roadway. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 176, § 1, § 10; SL 1989, ch 255, § 98.



§ 32-20-6.6 Carrying firearm on motorcycle or off-road vehicle--Exception for holder of concealed pistol permit or disabled hunter permit--Enforcement--Violation as misdemeanor.

32-20-6.6. Carrying firearm on motorcycle or off-road vehicle--Exception for holder of concealed pistol permit or disabled hunter permit--Enforcement--Violation as misdemeanor. No person, other than a law enforcement officer or conservation officer, or any person on the person's own land or land leased by the person, may operate or ride on any motorcycle or off-road vehicle with any firearm in the person's possession unless the firearm is completely unloaded and within a carrying case which encloses the entire firearm. However, this section does not apply to any person who is carrying a pistol and possesses a permit to carry a concealed pistol issued pursuant to chapter 23-7. This section does not apply to any person who holds a permit issued pursuant to § 41-8-37 while engaged in hunting from an off-road vehicle in accordance with the provisions of the permit. This section shall be enforced by all law enforcement officers including conservation officers. A violation of this section is a Class 2 misdemeanor.

Source: SL 1972, ch 178; SL 1989, ch 255, § 99; SL 1996, ch 203; SL 1999, ch 160, § 1; SL 2003, ch 224, § 2.



§ 32-20-7 Renting motorcycle to unauthorized person--Violation as petty offense.

32-20-7. Renting motorcycle to unauthorized person--Violation as petty offense. No dealer nor person renting or loaning motorcycles may loan or rent a motorcycle unless a valid license or permit is shown such dealer by the renter or loanee and possesses the safety equipment required of the operator of such motorcycle. A violation of this section is a petty offense.

Source: SL 1967, ch 215, § 7; SL 1989, ch 255, § 107.



§ 32-20-8 Permitting other person to operate rented motorcycle--Violation as petty offense.

32-20-8. Permitting other person to operate rented motorcycle--Violation as petty offense. No renter or loanee as provided in § 32-20-7 may permit any other person to operate such motorcycle. A violation of this section is a petty offense.

Source: SL 1967, ch 215, § 8; SL 1989, ch 255, § 108.



§ 32-20-9 Operation of motorcycle in park or recreation areas as petty offense.

32-20-9. Operation of motorcycle in park or recreation areas as petty offense. It is a petty offense to operate a motorcycle in any municipal, county, or state park or recreation area except upon the normally traveled roads or roadways, or in specifically designated areas.

Source: SL 1967, ch 215, § 9; SL 1989, ch 255, § 109.



§ 32-20-9.1 Motorcycle entitled to full traffic lane--Violation as misdemeanor.

32-20-9.1. Motorcycle entitled to full traffic lane--Violation as misdemeanor. All motorcycles are entitled to full use of a lane and no motor vehicle may be driven in such manner as to deprive any motorcycle of the full use of a lane. This section does not apply to motorcycles operated two abreast in a single lane. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 176, § 1, § 5; SL 1989, ch 255, § 100.



§ 32-20-9.2 Motorcycle prohibited from overtaking in same lane--Violation as misdemeanor.

32-20-9.2. Motorcycle prohibited from overtaking in same lane--Violation as misdemeanor. The operator of a motorcycle may not overtake and pass in the same lane occupied by the vehicle being overtaken. This section does not apply to motorcycles being operated two abreast in the same lane, or a motorcycle and a bicycle being operated two abreast in the same lane. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 176, § 1, § 6; SL 1989, ch 255, § 101.



§ 32-20-9.3 Motorcycle operation between lanes prohibited--Violation as misdemeanor.

32-20-9.3. Motorcycle operation between lanes prohibited--Violation as misdemeanor. No person may operate a motorcycle between adjacent lanes of traffic, or between adjacent lines or rows of vehicles. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 176, § 1, § 7; SL 1989, ch 255, § 102.



§ 32-20-9.4 Policemen exempt from restrictions on use of lanes.

32-20-9.4. Policemen exempt from restrictions on use of lanes. Sections 32-20-9.2 and 32-20-9.3 shall not apply to police officers in the performance of their official duties.

Source: SL 1970, ch 176, § 1, § 9.



§ 32-20-9.5 Restriction to two abreast--Violation as misdemeanor.

32-20-9.5. Restriction to two abreast--Violation as misdemeanor. No person may operate a motorcycle more than two abreast in a single lane. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 176, § 1, § 8; SL 1989, ch 255, § 103.



§ 32-20-10 Motorcycle use on special occasions.

32-20-10. Motorcycle use on special occasions. This chapter shall not apply to vehicles used for special occasions such as display, parade, exhibitions, and similar uses.

Source: SL 1967, ch 215, § 10.



§ 32-20-11 Repealed.

32-20-11. Repealed by SL 1989, ch 255, § 91.



§ 32-20-12 Off-road vehicles--Operation on certain lands as misdemeanor--Registration--Title certificate.

32-20-12. Off-road vehicles--Operation on certain lands as misdemeanor--Registration--Title certificate. No person may operate on a public street or highway an off-road vehicle except for crossing from one side of the road to the other. A person twelve years of age or older may operate an off-road vehicle in a highway ditch if the vehicle is operated as close as possible to the outer edge of the highway right-of-way. However, no person may operate an off-road vehicle in a highway ditch along the interstate highway system, or operate an off-road vehicle on any lands owned, leased, or controlled by the Department of Game, Fish and Parks, or any highway ditch located within, except on a designated off-road vehicle area or designated trail, or operate an off-road vehicle in a highway ditch that is designated as part of the state snowmobile trails system pursuant to chapter 41-19 or a public bike trail. A violation of this section is a Class 2 misdemeanor.

Off-road vehicles need not be registered and licensed for use upon the highways except as provided in § 32-20-13. Off-road vehicles shall be titled. The Department of Revenue shall issue a certificate of title for off-road vehicles the same as for other motor vehicles subject to the provisions of chapter 32-3.

Source: SL 1985, ch 238, § 8; SL 1986, ch 259; SL 1987, ch 232; SL 1987, ch 233, § 1; SL 1989, ch 256, § 18.



§ 32-20-12.1 Ordinances prohibiting operation of off-road vehicles in ditches--Exceptions--Regulatory signs.

32-20-12.1. Ordinances prohibiting operation of off-road vehicles in ditches--Exceptions--Regulatory signs. Notwithstanding the provisions of § 32-20-12, the Transportation Commission or any board of county commissioners by ordinance may prohibit the operation of off-road vehicles in any highway ditch along any section of highway under its jurisdiction. However, neither the Transportation Commission nor any board of county commissioners may prohibit an off-road vehicle from crossing one side of the highway to the other. This section does not affect off-road vehicles used in normal agricultural operation or service vehicles of any utility while in the line of duty for the utility. For the purposes of this section, the term, utility, means any provider of electric, gas, water, sewer, pipeline, or telecommunications service.

Notice of any restriction made pursuant to this section shall be given by placing and maintaining regulatory signs at each end of the section of highway and at each point of intersection. The signs shall be of substantial construction which conspicuously indicates the restriction.

Source: SL 2006, ch 166, § 1; SL 2009, ch 156, § 1.



§ 32-20-13 All-terrain or off-road vehicles licensed as motorcycles--Requirements--Use on interstate highways prohibited--Violation as misdemeanor.

32-20-13. All-terrain or off-road vehicles licensed as motorcycles--Requirements--Use on interstate highways prohibited--Violation as misdemeanor. Any all-terrain vehicle with four or more wheels and with a combustion engine having a piston or rotor displacement of two hundred cubic centimeters or more or any off-road vehicle with two wheels and with a combustion engine having a piston or rotor displacement of one hundred twenty cubic centimeters or more may be licensed as a motorcycle pursuant to chapter 32-5 to be used on a public highway. Prior to being licensed, the vehicle shall meet the necessary light, brake, and other vehicle accessory requirements provided by chapters 32-15, 32-17, and 32-18 that are applicable to motorcycles. Any vehicle licensed pursuant to this section may not be operated on the interstate highway system. A person who operates any vehicle licensed pursuant to this section on the interstate highway system is guilty of a Class 2 misdemeanor.

Source: SL 1987, ch 233, § 2; SL 1989, ch 270, § 1; SL 2017, ch 141, § 1.



§ 32-20-14 Motorcycle safety education--Standards and procedures--Funding.

32-20-14. Motorcycle safety education--Standards and procedures--Funding. Any revenue derived from the fee imposed by § 32-5-10.1 and appropriated pursuant to § 32-20-15 shall be used to provide motorcycle safety courses and motorcycle safety education approved by the director of the Office of Highway Safety. The director shall promulgate rules pursuant to chapter 1-26 establishing instruction standards, teacher or instructor certification standards, and course approval procedures. The director shall administer the fund created by § 32-5-10.2, may conduct audits and otherwise examine the records of approved motorcycle courses and may require other information that is considered necessary to evaluate the quality of motorcycle safety courses and safety education.

Source: SL 1992, ch 222, § 3.



§ 32-20-15 Budget and appropriation of revenue available for motorcycle safety education.

32-20-15. Budget and appropriation of revenue available for motorcycle safety education. Any revenue derived from the fee imposed by § 32-5-10.1 and any other revenue made available to the Department of Public Safety to be used for the purposes of providing motorcycle safety courses and motorcycle safety education shall be budgeted pursuant to chapter 4-7 and appropriated pursuant to chapters 4-8, 4-8A, and 4-8B.

Source: SL 1992, ch 222, § 4; SL 2003, ch 272, § 121.



§ 32-20-16 Display of blue light as part of rear brake light authorized.

32-20-16. Display of blue light as part of rear brake light authorized. A motorcycle may display a blue light of up to one-inch diameter as part of the motorcycle's rear brake light.

Source: SL 2004, ch 215, § 1.






Chapter 20A - Snowmobile Operation

§ 32-20A-1 Definition of terms.

32-20A-1. Definition of terms. Terms used in this chapter mean:

(1) "Highway," as it is defined by subdivisions 31-1-5(1) to (4);

(2) "Law enforcement officer," as it is defined by § 23-3-27;

(3) "Operate," to control the operation of a snowmobile;

(4) "Operator," every person who operates or who is in actual physical control of a snowmobile;

(5) "Owner," any person, other than a lien holder, having the property in or title to a snowmobile and entitled to the use or possession thereof;

(6) "Raceway facility," any area designated and clearly defined with appropriate flags, fencing, markers, or delineators for the purpose of drag racing, oval racing, or special exhibitions;

(7) "Roadway," as it is defined by subdivision 32-14-1(26);

(8) "Snowmobile," any engine-driven vehicle of a type which uses sled type runners or skis with an endless belt tread or similar means of contact with the surface upon which it is operated and the vehicle does not exceed forty-eight inches in width;

(9) "Super modified snowmobile," any snowmobile which has been individually built from parts expressly for track racing or has had the chassis, suspension, track, and engine substantially altered.
Source: SL 1971, ch 182, § 1; SL 1990, ch 256, § 3; SL 2013, ch 146, § 1.



§ 32-20A-1.1 Exception for raceway facility events--Approval required for certain cross-country races--Rules for safety standards and financial responsibility.

32-20A-1.1. Exception for raceway facility events--Approval required for certain cross-country races--Rules for safety standards and financial responsibility. The provisions of § 32-20A-2 are not applicable to a person operating a snowmobile in an organized track racing event on a raceway facility. For cross-country races using portions of highways, the sponsoring organization shall obtain the approval of the Department of Public Safety prior to the race regarding the route of the race, and the race shall be conducted in accordance with rules promulgated by the department. The secretary of public safety may adopt rules setting safety standards and financial responsibility requirements of the sponsoring organization.

Source: SL 1977, ch 263, § 1; SL 1982, ch 18, § 27; SL 1990, ch 256, § 1; SL 2003, ch 272, § 121.



§ 32-20A-2 Speeding and reckless driving prohibited--Muffler required--Violation as misdemeanor.

32-20A-2. Speeding and reckless driving prohibited--Muffler required--Violation as misdemeanor. No person may operate a snowmobile in the following manner:

(1) At a speed that is greater than is reasonable or prudent under the circumstances;

(2) In any reckless way so as to endanger the person or property of another;

(3) Without a functioning muffler complying with § 32-15-17.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 182, § 12; SL 1989, ch 255, § 111.



§ 32-20A-3 Age restrictions on drivers--Violation as misdemeanor.

32-20A-3. Age restrictions on drivers--Violation as misdemeanor. There is no age limitation for the operation of a snowmobile. However, no person under the age of fourteen may drive a snowmobile across a roadway as defined in subdivision 32-14-1(27) of a highway as defined in subdivisions 31-1-5(1) to (4), inclusive, except under the immediate direction of a parent, legal guardian, or person who is eighteen years of age or older. A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 182, § 2; SL 1989, ch 255, § 116; SL 2005, ch 172, § 1.



§ 32-20A-4 Restriction of use on state highways--Violation as misdemeanor.

32-20A-4. Restriction of use on state highways--Violation as misdemeanor. The Department of Transportation may restrict or prohibit the use of snowmobiles on highways as defined in subdivision 31-1-5(1) under its jurisdiction upon its conspicuously posting of such highway or portion thereof by signs adopted by the transportation commission. A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 182, § 4; SL 1973, ch 2, § 232; SL 1979, ch 355, §§ 17, 18; SL 1983, ch 391, § 17; SL 1984, ch 207, § 1; SL 1989, ch 255, § 117.



§ 32-20A-5 Restriction of use on interstate highways and railroads--Violation as misdemeanor.

32-20A-5. Restriction of use on interstate highways and railroads--Violation as misdemeanor. No snowmobile may be operated upon or across an interstate highway, except that it may cross in the ditch of an underpass or on the extreme right of an overpass. No snowmobile may be operated, other than by a law enforcement officer or a railroad employee in the lawful discharge of duties, upon any railroad right-of-way, except that it may be driven directly across a railroad crossing after stopping and yielding the right-of-way to approaching railroad traffic. A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 182, § 3; SL 1989, ch 255, § 112; SL 1996, ch 204, § 1.



§ 32-20A-6 Operation in ditch permitted--Crossing of roadways restricted--Violation as misdemeanor.

32-20A-6. Operation in ditch permitted--Crossing of roadways restricted--Violation as misdemeanor. A duly registered and licensed snowmobile may be operated in the right-hand or left-hand ditch on state designated snowmobile trails, and in the right-hand ditch outside the roadway of other than interstate highways, but not upon or across any highway except as provided by § 32-20A-7. A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 182, § 5; SL 1986, ch 260; SL 1989, ch 255, § 118; SL 1996, ch 204, § 2.



§ 32-20A-7 Conditions permitting operation on roadways--Unauthorized operation as misdemeanor.

32-20A-7. Conditions permitting operation on roadways--Unauthorized operation as misdemeanor. A snowmobile may be operated upon or across a roadway:

(1) To cross at right angles to the roadway only after stopping and yielding the right-of-way to all approaching traffic and crossing as closely as possible to an intersection or approach;

(2) When there is no ditch along either side of a roadway, then on the shoulder or berm until there is a ditch on the right-hand side of the roadway which can be traversed;

(3) When by reason of a bridge or culvert or other obstruction, it is impossible to proceed, then only in the right lane of the roadway and for only such distance as necessary to clear the obstruction;

(4) When permitted in writing by a law enforcement officer or a county civil defense director as authorized under § 32-20A-8;

(5) When snow has not been removed from a roadway which has been obstructed and is not used by other types of motor vehicles.

The operation of a snowmobile on or across a roadway in a manner not permitted by this section is a Class 2 misdemeanor.

Source: SL 1971, ch 182, § 6; SL 1972, ch 179; SL 1978, ch 158, § 42.



§ 32-20A-8 Permit to operate on closed or posted roadway.

32-20A-8. Permit to operate on closed or posted roadway. A permit authorized under subdivision 32-20A-7(4) may be issued to persons, or associations or clubs formed by owners of snowmobiles, to be operated upon roadways which are closed to travel by other motor vehicles or which during the hours of use by snowmobiles will be adequately posted for warning to other motor vehicle operators of its authorized use by snowmobile operators. The permit shall specifically define the routes and the time of day that the operators will be permitted to use the roadway. When operated under such a permit the operator shall comply with the provisions of chapter 32-14.

Source: SL 1971, ch 182, § 7.



§ 32-20A-9 Restrictions on use within municipality.

32-20A-9. Restrictions on use within municipality. Nothing contained in §§ 32-20A-4 to 32-20A-7, inclusive, shall grant to the operator of a snowmobile any rights or privileges to operate within the corporate limits of a municipality, and nothing in this chapter shall prohibit the municipality from regulating by ordinance the operation of snowmobiles within the corporate limits.

Source: SL 1971, ch 182, § 8.



§ 32-20A-10 Lights required during darkness--Violation as misdemeanor.

32-20A-10. Lights required during darkness--Violation as misdemeanor. Any snowmobile on a highway, operated during hours of darkness, shall display a lighted headlamp and tail lamp in accordance with chapter 32-17 as may have been approved by the Department of Public Safety at least equivalent to that required for motorcycles. A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 182, § 11; SL 1989, ch 255, § 113; SL 2003, ch 272, § 121.



§ 32-20A-11 Restrictions on carrying of firearms--Violation as misdemeanor.

32-20A-11. Restrictions on carrying of firearms--Violation as misdemeanor. Except as provided in § 32-20A-12, no person other than a law enforcement officer, conservation officer, or any person on the person's own land or land leased by the person, may operate or ride in any snowmobile with any firearm in the person's possession unless the firearm is completely unloaded and within a carrying case which encloses the entire firearm. However, the restrictions in this section do not apply to any person who is carrying a pistol and possesses a permit to carry a concealed pistol issued pursuant to chapter 23-7. A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 182, § 9; SL 1989, ch 255, § 114; SL 2011, ch 145, § 1; SL 2013, ch 147, § 1.



§ 32-20A-12 Hunting from snowmobile prohibited--Coyote hunting excepted--Violation as misdemeanor.

32-20A-12. Hunting from snowmobile prohibited--Coyote hunting excepted--Violation as misdemeanor. No person may chase, drive, harass, kill, or attempt to kill any game animal or game bird with or from a snowmobile, except that coyotes may be taken by a landowner or lessee on the landowner's property by shooting from stationary snowmobiles through the use of firearms if the operator of the snowmobile is at least eighteen years of age. Not more than one person may be aboard the snowmobile while coyotes are being hunted or taken pursuant to this section. A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 182, § 10; SL 1989, ch 255, § 115; SL 2011, ch 145, § 2.



§ 32-20A-13 Repealed.

32-20A-13. Repealed by SL 1989, ch 255, § 110.



§ 32-20A-14 Operating under the influence.

32-20A-14. Operating under the influence. The operator of a snowmobile shall be deemed the driver or operator of a motor vehicle within the meaning of chapter 32-23 and is subject to all the provisions of chapter 32-23 relating to driving while under the influence of intoxicating liquor, drugs, or otherwise therein provided and is punishable thereunder for any violation of that chapter.

Source: SL 1971, ch 182, § 14.



§ 32-20A-15 Application of excise tax registration and licensing laws--License required--Registration and titling of snowmobiles--Violation as misdemeanor.

32-20A-15. Application of excise tax registration and licensing laws--License required--Registration and titling of snowmobiles--Violation as misdemeanor. The title issuance, excise tax, vehicle registration, and dealer licensing provisions of chapters 32-3 to 32-6B, inclusive, apply to snowmobiles. In addition, all snowmobiles used on public lands, private lands, and any frozen public waters within the territorial limits of this state shall be licensed pursuant to § 32-5-90 or have a permit as provided in § 32-20A-15.1. Any snowmobile used by a resident of the state on property owned by him is exempt from the licensing requirements. Any super modified snowmobile built exclusively for organized track racing events on raceway facilities is exempt from the title registration and licensing requirements. Upon the sale of each new snowmobile by a snowmobile dealer, the dealer or applicant shall deliver to the county treasurer of the applicant's residence the snowmobile manufacturer's statement of origin, the required fees and taxes, and completed vehicle title registration forms for the snowmobile. If the snowmobile has not been sold by a licensed snowmobile dealer, the snowmobile owner is responsible for registering and titling the snowmobile, and for the payment of any fees and taxes. A violation of this section is a Class 2 misdemeanor.

Source: SL 1971, ch 182, § 15; SL 1973, ch 209; SL 1979, ch 222, § 2; SL 1982, ch 242, § 2; SL 1986, ch 244, § 3; SL 1990, ch 256, § 2; SL 1991, ch 257, § 1.



§ 32-20A-15.1 Temporary permits.

32-20A-15.1. Temporary permits. Any owner of an unlicensed snowmobile shall purchase a temporary permit to operate the snowmobile in this state. The fee for the permit is forty dollars. The permit is valid for five consecutive days. All fees collected shall be deposited in the snowmobiles trails fund established by § 32-5-9.2.

Source: SL 1982, ch 242, § 1; SL 1999, ch 210, § 12; SL 2007, ch 183, § 1.



§ 32-20A-16 Enforcement by law enforcement officers--Prosecution by state's attorneys.

32-20A-16. Enforcement by law enforcement officers--Prosecution by state's attorneys. This chapter shall be enforced by all law enforcement officers including conservation officers, notwithstanding the provisions of § 41-15-10.1, whether employed by the state or by any unit of local government. Prosecutions for violation of this chapter shall be conducted by the state's attorneys of the several counties and by the attorney general of this state.

Source: SL 1979, ch 222, § 3.



§ 32-20A-17 Repealed.

32-20A-17. Repealed by SL 1991, ch 257, § 2.



§ 32-20A-18 Identification of snowmobile and operator involved in accident--Violation as misdemeanor.

32-20A-18. Identification of snowmobile and operator involved in accident--Violation as misdemeanor. The operator of any snowmobile on public lands, frozen public waters, or any private lands leased for public snowmobile use involved in a collision, accident, or other casualty, shall give his name, address, and identification of his snowmobile in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty. A violation of this section is a Class 2 misdemeanor.

Source: SL 1988, ch 260, § 1.



§ 32-20A-19 Notice of certain accidents to department--Investigation--Violation as misdemeanor.

32-20A-19. Notice of certain accidents to department--Investigation--Violation as misdemeanor. The operator of a snowmobile on public lands, frozen public waters, or private lands leased for public snowmobile use shall, in the case of a collision or an accident resulting in damage to a snowmobile or other property to an apparent extent of one thousand dollars or more to any one person's property or two thousand dollars or more in any one accident or resulting in death or injury to a person, immediately, by the quickest means of communication, give notice of the collision or accident to the nearest conservation officer or other law enforcement officer who shall file with the Department of Game, Fish and Parks a full description of the collision or accident upon forms provided by the department and available from any state, county, or local law enforcement agency. If the operator of the snowmobile is physically incapable of giving an immediate notice of a collision or accident and there was another occupant in the snowmobile at the time of the collision or accident capable of doing so, such occupant shall make or cause to be given the notice not given by the operator. The secretary of game, fish and parks may investigate the circumstances of such accidents. Any operator or occupant who fails to file a notice as required by this section is guilty of a Class 2 misdemeanor.

Source: SL 1988, ch 260, § 2; SL 2000, ch 213, § 2; SL 2003, ch 168, § 1.



§ 32-20A-20 Incapacitated persons exempted from notice requirements.

32-20A-20. Incapacitated persons exempted from notice requirements. Notice of the collision or accident is not required from any person who is physically incapable of making such report during the period of such incapacity.

Source: SL 1988, ch 260, § 3; SL 2000, ch 213, § 3.



§ 32-20A-21 Assumption of risk of injury.

32-20A-21. Assumption of risk of injury. A snowmobiler assumes the risks inherent in the sport of snowmobiling. A snowmobiler is responsible for:

(1) Knowing the range of the snowmobiler's own ability to snowmobile any slope, trail, or area and for snowmobiling within the limits of the snowmobiler's ability considering the conditions;

(2) Maintaining control of the snowmobile's speed and course at all times while snowmobiling;

(3) Heeding all posted warnings; and

(4) Refraining from acting in a manner that may cause or contribute to the injury of anyone.

The provisions of this section do not affect a product's liability cause of action based upon the design or manufacture of snowmobile equipment products or safety equipment used incidental to the operation of a snowmobile.

Source: SL 1994, ch 259, § 1.



§ 32-20A-22 Liability of snowmobile equipment renters--Gross negligence.

32-20A-22. Liability of snowmobile equipment renters--Gross negligence. Except as provided in § 32-20A-23, a person who offers snowmobile equipment for rent is liable for death or injury to the operator thereof or other person or property only for an act or omission that constitutes gross negligence.

Source: SL 1994, ch 259, § 2.



§ 32-20A-23 Safe conditions of rental snowmobiles.

32-20A-23. Safe conditions of rental snowmobiles. A person who engages in the business of renting snowmobiles to another shall maintain rental snowmobiles in a safe condition.

Source: SL 1994, ch 259, § 3.



§ 32-20A-24 Operation on state snowmobile trail or area--Violation as misdemeanor.

32-20A-24. Operation on state snowmobile trail or area--Violation as misdemeanor. No person may operate a snowmobile on a state snowmobile trail or area established pursuant to the provisions of chapter 41-19 unless the snowmobile has a curb weight of less than fourteen hundred pounds, is driven by track contact with the snow, and is steered by ski contact with the snow. A violation of this section is a Class 2 misdemeanor.

Source: SL 2004, ch 216, § 1.



§ 32-20A-25 Permit to operate motorcycle as a snowmobile.

32-20A-25. Permit to operate motorcycle as a snowmobile. Any resident owner who has titled a motorcycle which has been modified to comply with the definition of a snowmobile for use as a snowmobile on a state snowmobile trail or area established pursuant to the provisions of chapter 41-19 may purchase an annual permit valid from December first to March thirty-first, inclusive, for a fee of twenty dollars. The permit shall be affixed to the motorcycle on the right side of the unit and shall be clearly visible. The Department of Game, Fish and Parks shall collect the annual permit fee imposed by this section and shall deposit the fees in the snowmobile trails fund established by § 32-5-9.2.

Source: SL 2013, ch 146, § 2.






Chapter 20B - Bicycle Regulation

§ 32-20B-1 Identifying number required on bicycle sold at retail--Violation as misdemeanor.

32-20B-1. Identifying number required on bicycle sold at retail--Violation as misdemeanor. A person engaged in the business of selling bicycles at retail may not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame. A violation of this section is a Class 2 misdemeanor.

Source: SL 1982, ch 226, § 7.



§ 32-20B-2 Operation on sidewalk or crosswalk--Rights of bicyclist--Duty to stop.

32-20B-2. Operation on sidewalk or crosswalk--Rights of bicyclist--Duty to stop. A person operating a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, shall have all the rights and duties applicable to a pedestrian under the same circumstances, except as provided in § 32-20B-3, and except that bicyclists must stop before entering a crosswalk or highway from a sidewalk or sidewalk area.

Source: SL 1982, ch 226, § 4.



§ 32-20B-3 Operation on sidewalk or crosswalk--Duty to yield right-of-way to pedestrian--Violation as misdemeanor.

32-20B-3. Operation on sidewalk or crosswalk--Duty to yield right-of-way to pedestrian--Violation as misdemeanor. A person operating a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, shall yield the right-of-way to any pedestrian and shall give an audible signal before overtaking and passing a pedestrian. A violation of this section is a Class 2 misdemeanor.

Source: SL 1982, ch 226, § 3.



§ 32-20B-4 Parking on sidewalk--Violation as petty offense.

32-20B-4. Parking on sidewalk--Violation as petty offense. A person may park a bicycle on a sidewalk unless prohibited or restricted by an official traffic control device or ordinance. The parked bicycle may not impede the normal and reasonable movement of pedestrian or other traffic. A violation of this section is a petty offense.

Source: SL 1982, ch 226, § 11.



§ 32-20B-5 Operation on roadway--Riding close to right-hand curb required--Violation as misdemeanor.

32-20B-5. Operation on roadway--Riding close to right-hand curb required--Violation as misdemeanor. Any person operating a bicycle upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall ride as close as practicable to the right-hand curb or edge of the roadway. However, a person operating a bicycle may move from the right-hand curb or edge of the roadway to overtake and pass another bicycle or vehicle proceeding in the same direction, to prepare for a left turn at an intersection or into a private road or roadway or to avoid conditions including, but not limited to, fixed or moving objects, parked or moving vehicles, bicycles, pedestrians, animals, surface hazards, or substandard width lanes that make it unsafe to continue along the right-hand curb or edge. For purposes of this section, a "substandard width lane" is a lane that is too narrow for a bicycle and vehicle to travel safely side by side within the lane. A violation of this section is a Class 2 misdemeanor.

Source: SL 1982, ch 226, § 8.



§ 32-20B-6 Turning, stopping, starting, slowing--Signals and lookout--Overtaking on the right--Violation as misdemeanor.

32-20B-6. Turning, stopping, starting, slowing--Signals and lookout--Overtaking on the right--Violation as misdemeanor. A person operating a bicycle shall give a continuous signal of intention to turn right or left during the last one hundred feet traveled by the bicycle before turning. The signal shall also be given while the bicycle is stopped waiting to turn. A signal by hand and arm need only be given intermittently if the hand is needed in the control operation of the bicycle. No driver of a bicycle may overtake another vehicle on the right if the overtaken vehicle is signaling to make a right turn. Except as provided in this section, a person operating a bicycle shall comply with the provisions of §§ 32-26-22 and 32-26-22.1. A violation of this section is a Class 2 misdemeanor.

Source: SL 1982, ch 226, § 10; SL 2015, ch 173, § 2.



§ 32-20B-7 Racing in approved event authorized--Approval of transportation commission or local authorities.

32-20B-7. Racing in approved event authorized--Approval of transportation commission or local authorities. Notwithstanding the provisions of § 32-25-23, a person may race a bicycle on a highway when competing in a racing event which has been approved by the transportation commission or local authorities on a highway under their jurisdictions. Approval of a bicycle highway racing event shall be granted only under conditions which assure reasonable safety for all race participants, spectators, and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users. Tests of endurance are not considered bicycle racing.

Source: SL 1982, ch 226, § 5.



§ 32-20B-8 Racing--Exemption from traffic laws.

32-20B-8. Racing--Exemption from traffic laws. The transportation commission or local authorities may exempt participants in an approved bicycle highway racing event on a highway under their jurisdiction from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to assure the safety of all highway users.

Source: SL 1982, ch 226, § 6.






Chapter 21 - Motor Vehicle Inspection

§ 32-21-1 to 32-21-3. Repealed.

32-21-1 to 32-21-3. Repealed by SL 1979, ch 220, § 8.



§ 32-21-3.1 Annual inspection of large passenger vehicles used by nonprofit organizations--Certificate--Safety standards--Violation as misdemeanor.

32-21-3.1. Annual inspection of large passenger vehicles used by nonprofit organizations--Certificate--Safety standards--Violation as misdemeanor. Every vehicle with a capacity of sixteen or more passengers, including the driver, which is owned or operated by a nonprofit organization, or privately owned and operated under a contract with such organization, and used for the transportation of its members shall be inspected prior to October first of each year by a representative of the Division of Highway Patrol to ensure that such vehicle complies with state law, and the rules of the Division of Highway Patrol. A certificate certifying that such vehicle has successfully passed such inspection shall be issued by the Division of Highway Patrol and shall be displayed on the vehicle. The division director shall promulgate rules pursuant to chapter 1-26 for minimum safety standards of such vehicles. Any person operating a vehicle in violation of this section is guilty of a Class 2 misdemeanor.

Source: SL 1978, ch 237; SL 1979, ch 220, § 5; SL 1984, ch 343, §§ 17, 18; SL 1986, ch 22, § 6; SL 1992, ch 223.



§ 32-21-4 to 32-21-26. Repealed.

32-21-4 to 32-21-26. Repealed by SL 1979, ch 220, § 8.



§ 32-21-27 Operation of improperly repaired or adjusted vehicle as misdemeanor.

32-21-27. Operation of improperly repaired or adjusted vehicle as misdemeanor. No person shall drive or move on any highway any motor vehicle, unless the equipment upon the vehicle is in good working order and adjustment and the vehicle is in such safe mechanical condition as not to endanger the driver or other occupant or any person upon the highway. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 182, § 1; SL 1979, ch 220, § 6.



§ 32-21-28 Requiring driver to stop and submit to inspection of vehicle.

32-21-28. Requiring driver to stop and submit to inspection of vehicle. The highway patrol officers under the supervision of the superintendent of the Division of Highway Patrol may upon evidence that any motor vehicle is being operated in nonconformance or in violation of any provision of chapters 32-14 to 32-19, inclusive, or of chapters 32-22 to 32-34, inclusive, or is in a condition that is unsafe and an endangerment to the driver, or other occupant or any person on the highway, may require the driver of the motor vehicle to stop and submit to an inspection of the motor vehicle and its equipment, license plates, and registration certificate.

Source: SL 1961, ch 147; SL 1965, ch 136; SL 1967, ch 182, § 2; SL 1979, ch 220, § 7.



§ 32-21-29 Issuance of warning ticket--Contents of tickets--Time within which correction must be made.

32-21-29. Issuance of warning ticket--Contents of tickets--Time within which correction must be made. Peace officers are hereby authorized to issue a warning ticket to any driver whose motor vehicle is in violation of any of the provisions of this title. Such warning ticket shall clearly designate the provision of the motor vehicle laws which is being violated and shall provide for notification to the issuing officer when such violation is corrected, such correction to be made not later than ten days after the date of issue of the warning ticket, at the discretion of the issuing officer. The form and content of the warning ticket shall be at the discretion of the superintendent of the highway patrol. This authority shall not be construed as a limitation of the power to arrest in accordance with statutes of this state.

Source: SL 1961, ch 147; SL 1965, ch 136; SL 1967, ch 182, § 2; SL 1970, ch 177.



§ 32-21-30 Compliance with directions of peace officer--Violation as misdemeanor--Venue of violations.

32-21-30. Compliance with directions of peace officer--Violation as misdemeanor--Venue of violations. The driver of a motor vehicle shall comply with any lawful order, signal, or direction of a peace officer; submit to any lawful inspection under this chapter, and comply with the provisions or requirements of a warning ticket issued by a peace officer. A violation of this section is a Class 2 misdemeanor. Venue of a violation of this section shall be in the county where such offense takes place, or in which such warning ticket is issued and delivered, and, in the event such county is unorganized, trial shall be had in the county to which it is attached for judicial purposes.

Source: SL 1961, ch 147; SL 1965, ch 136; SL 1967, ch 182, § 2; SL 1970, ch 178; SL 1979, ch 220, § 9.



§ 32-21-31 , 32-21-32. Repealed.

32-21-31, 32-21-32. Repealed by SL 1979, ch 220, § 8.



§ 32-21-33 Repealed.

32-21-33. Repealed by SL 1980, ch 225.






Chapter 22 - Weight, Size And Load Restrictions

§ 32-22-1 Repealed.

32-22-1. Repealed by SL 1984, ch 230, § 1.



§ 32-22-2 Movement of load or wide farm machinery during darkness as misdemeanor.

32-22-2. Movement of load or wide farm machinery during darkness as misdemeanor. It is a Class 2 misdemeanor for any person to operate or move, or cause to be operated or moved, upon any public highway on the state trunk system, any load, including farm machinery or implements of husbandry, which exceed the width limitations prescribed by § 32-22-3 during the period of day between one-half hour after sunset and one-half hour before sunrise on the following day.

Source: SL 1949, ch 39; SDC Supp 1960, § 44.0336-1; SL 1978, ch 158, § 45; SL 1984, ch 230, § 2; SL 1987, ch 234, § 1; SL 1991, ch 258, § 1.



§ 32-22-3 Maximum width of vehicle and load--Violation as misdemeanor--Farm machinery and recreation vehicle exceptions.

32-22-3. Maximum width of vehicle and load--Violation as misdemeanor--Farm machinery and recreation vehicle exceptions. Except for self-propelled or towed farm machinery operated pursuant to § 32-22-3.2 or a recreation vehicle, no motor vehicle may operate upon a public highway if the width, measured at the widest points, either of the vehicle or the load, exceeds one hundred two inches, excluding any required safety equipment. A violation of this section is a Class 2 misdemeanor. The farm machinery exception provided by this section does not apply to farm machinery being transported or delivered by an equipment dealer or manufacturer. The recreation vehicle exception provided by this section applies to excess width which is attributable to an appurtenance, excluding required safety equipment, which does not exceed six inches beyond either sidewall of the vehicle. For the purposes of this section, an appurtenance is an integral part of a vehicle and includes awnings, grab handles, lighting equipment, cameras, and vents. No appurtenance may be used as a load carrying device.

Source: SDC 1939, § 44.0336 (1); SL 1947, ch 192; SL 1953, ch 233; SL 1961, ch 227; SL 1978, ch 235; SL 1979, ch 226, § 1; SL 1983, ch 246, § 1; SL 1983, ch 335, § 17; SL 1984, ch 230, § 3; SL 1991, ch 258, § 2; SL 2005, ch 169, § 1.



§ 32-22-3.1 Repealed.

32-22-3.1. Repealed by SL 1983, ch 246, § 2.



§ 32-22-3.2 Operation of farm implement exceeding width limitations--Restricted hours--Warning lights.

32-22-3.2. Operation of farm implement exceeding width limitations--Restricted hours--Warning lights. Any farm implement exceeding the width limitations prescribed by § 32-22-3 may be operated during the period of day between one-half hour after sunset and one-half hour before sunrise on the following day on any road not specified in § 32-22-2, if the equipment has flashing or rotating white or amber warning lights placed at each side of the equipment's widest extremity. The warning lights shall be clearly visible to motorists approaching from front and rear.

Source: SL 1991, ch 258, § 3; SL 1995, ch 182, § 2.



§ 32-22-4 Repealed.

32-22-4. Repealed by SL 1984, ch 230, § 4.



§ 32-22-5 Maximum length of vehicle--Violation as misdemeanor.

32-22-5. Maximum length of vehicle--Violation as misdemeanor. No motor vehicle may be operated upon a public highway if it has an overall length, inclusive of front and rear bumpers, in excess of forty-five feet. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0336 (2); SL 1943, ch 158, § 1; SL 1947, ch 192; SL 1957, ch 222; SDC Supp 1960, § 44.0336 (2) (a); SL 1981, ch 244, § 1; SL 1984, ch 230, § 5; SL 2005, ch 169, § 2.



§ 32-22-6 Flagging or lighting extended loads--Violations as misdemeanors.

32-22-6. Flagging or lighting extended loads--Violations as misdemeanors. During daylight hours if the load on any vehicle extends more than four feet beyond the rear of the bed or body thereof, there shall be displayed at the end of the load in a position which is clearly visible at all times from the rear of the load a red flag not less than twelve inches both in length and width. A violation of this flagging requirement is a Class 2 misdemeanor. During the time period one-half hour after sunset and one-half hour before sunrise there shall be displayed at the end of the load a red light plainly visible under normal atmospheric conditions at least two hundred feet from the rear of the vehicle. A violation of this lighting requirement is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0340; SL 1957, ch 224; SL 1984, ch 230, § 6.



§ 32-22-7 Repealed.

32-22-7. Repealed by SL 1984, ch 230, § 7.



§ 32-22-8 Repealed.

32-22-8. Repealed by SL 1989, ch 264, § 17.



§ 32-22-8.1 Length limitations on trailers, semitrailers, and auto and boat transporters--Violation as misdemeanor.

32-22-8.1. Length limitations on trailers, semitrailers, and auto and boat transporters--Violation as misdemeanor. Unless otherwise signed, any motor vehicle may travel upon any segment of the national system of interstate and defense highways and the state trunk highway system if the vehicle is operated within the following length limitation:

(1) Fifty-three feet on the length of the semitrailer unit operating in a truck tractor-semitrailer combination;

(2) Twenty-eight and one-half feet on each trailer unit operating in a road tractor-trailer-trailer combination if the towbars do not exceed nineteen feet and the overall length of the trailer-trailer unit including towbars does not exceed eighty feet;

(3) Eighty feet on the overall length of a straight truck-trailer combination, provided that, if the towbar between the straight truck and trailer exceeds nineteen feet, the towbar is flagged during daylight hours and lighted at night; or

(4) The maximum length of a semitrailer-semitrailer or semitrailer-trailer combination, excluding the length of the truck-tractor, is eighty-one and one-half feet provided the maximum length of either unit does not exceed forty-five feet. If the towbar length exceeds nineteen feet, the towbar shall be flagged during daylight hours and lighted at night. The weight of the second unit may not exceed the weight of the first unit by more than three thousand pounds.

No other length limitation may be imposed on the vehicles described in this section. Length limitations are exclusive of load overhang, retractable extensions used to support overhanging load and safety and energy conservation devices, including but not limited to mirrors, turn signal lamps, hand holds, flexible fender extensions, and mud flaps. Load overhang and retractable extensions on any vehicle may not extend more than four feet beyond the rear bumper, bed, or body nor more than three feet beyond the front bumper, bed, or body of the vehicle carried thereon. Retractable extensions shall be retracted if not being used to support overhanging load. If a vehicle exceeds the length limitations of this section, the driver of the vehicle is guilty of a Class 2 misdemeanor.

Source: SL 1983, ch 246, § 4; SL 1984, ch 230, § 9; SL 1985, ch 258; SL 1986, ch 261; SL 1987, ch 210, § 23; SL 1989, ch 264, § 17; SL 1990, ch 257, § 3; SL 1998, ch 190, § 1.



§ 32-22-8.2 Local regulation restricted--Access permits .

32-22-8.2. Local regulation restricted--Access permits. No local unit of government may deny commercial motor vehicle combinations described in § 32-22-8.1 or motor vehicles operating under a special permit access to the interstate system or state trunk system highways from established truck terminals, loading docks, or maintenance facilities.

The Division of Highway Patrol may grant access permits to drivers of motor vehicles described in § 32-22-8.1 or motor vehicles operating under a special permit to any established truck terminal, loading dock, or maintenance facility. The access permit shall state the highway or street to be traveled upon and shall be available at all permit locations in the state.

Source: SL 1983, ch 246, § 5; SL 1984, ch 230, § 10; SL 1987, ch 234, § 2; SL 1992, ch 372, § 17.



§ 32-22-8.3 Issuance of trip permits unaffected.

32-22-8.3. Issuance of trip permits unaffected. The authority of the Division of Highway Patrol to issue permits for oversize motor vehicles is not affected by the length restrictions in § 32-22-8.1.

Source: SL 1983, ch 246, § 6; SL 1984, ch 230, § 11; SL 1987, ch 234, § 3; SL 1992, ch 372, § 17.



§ 32-22-8.4 Length limitations on stinger-steered automobile transports.

32-22-8.4. Length limitations on stinger-steered automobile transports. Notwithstanding the length restrictions in § 32-22-8.1, a stinger-steered automobile transport may not extend more than four feet beyond the front bumper, bed, or body of the vehicle or six feet beyond the rear bumper, bed, or body of the vehicle.

Source: SL 2017, ch 142, § 2.



§ 32-22-9 Combination of vehicles of more than two units--Violation as misdemeanor.

32-22-9. Combination of vehicles of more than two units--Violation as misdemeanor. Except as provided by §§ 32-19-8, 32-22-8.1, 32-22-10, 32-22-11, 32-22-12.1, and 32-22-12.2, any combination of vehicles consisting of more than two units, including a truck, tractor, or towing vehicle, may not operate on a public highway. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0336 (2) (d) as added by SL 1947, ch 192; SL 1955, ch 173; SL 1959, ch 260, § 1; SL 1963, ch 258, § 2; SL 1964, ch 124; SL 1981, ch 245, § 1; SL 1982, ch 243, § 1; SL 1982, ch 244, § 1; SL 1984, ch 230, § 12; SL 1989, ch 264, § 17; SL 1997, ch 193, § 2.



§ 32-22-10 Requirements for combination vehicles.

32-22-10. Requirements for combination vehicles. Combinations of vehicles of not more than three units may be operated upon a public highway if the combinations consist of truck tractor--semitrailer--semitrailer converted to full trailer by use of a dolly equipped with fifth wheel which is considered a part of the trailer for all purposes and not as a separate unit; truck tractor--semitrailer--full trailer; or truck tractor--semitrailer--semitrailer. If a combination consists of more than two units, the rear unit of the combination shall have breakaway brakes.

Source: SDC 1939, § 44.0336 (2) (d) as added by SL 1959, ch 260, § 1; SL 1981, ch 245, § 2; SL 1982, ch 243, § 2; SL 1983, ch 335, § 19; SL 1984, ch 230, § 13; SL 1989, ch 272, § 1.



§ 32-22-10.1 Repealed.

32-22-10.1. Repealed by SL 1982, ch 243, § 3.



§ 32-22-11 Saddlemount combinations--Compliance with federal requirements--Maximum dimensions--Violation as misdemeanor.

32-22-11. Saddlemount combinations--Compliance with federal requirements--Maximum dimensions--Violation as misdemeanor. A motor carrier may transport automobiles and trucks in the method of double saddlemount or triple saddlemount if the carrier complies with the United States Department of Transportation motor carrier safety regulations regarding double and triple saddlemount as adopted by § 49-28A-3. No combination of motor vehicles permitted by this section may exceed seventy-five feet in length, nor exceed the width, height, or gross weight limitations fixed by statute. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0336 (2) (d) as added by SL 1955, ch 173; SL 1959, ch 260, § 1; SL 1963, ch 258, § 2; SL 1964, ch 124; SL 1971, ch 189; SL 1977, ch 249, § 56; SL 1978, ch 158, § 46; SL 1978, ch 224, § 10; SL 1984, ch 230, § 14; SL 1987, ch 234, § 4; SL 1990, ch 257, § 1; SL 2006, ch 167, § 1.



§ 32-22-11.1 Saddlemount combinations with fullmount--Compliance with federal requirements--Maximum dimensions--Violation as misdemeanor.

32-22-11.1. Saddlemount combinations with fullmount--Compliance with federal requirements--Maximum dimensions--Violation as misdemeanor. A combination of vehicles consisting of a double or triple saddlemount with fullmount, as defined in 23 C.F.R. 658.5 as of January 1, 2006, may be operated upon the highways of this state if the carrier complies with the United States Department of Transportation motor carrier safety regulations regarding double and triple saddlemount as adopted by § 49-28A-3. No combination of motor vehicles permitted by this section may exceed ninety-seven feet in length, nor exceed the width, height, or gross weight limitations fixed by statute. A violation of this section is a Class 2 misdemeanor.

Source: SL 2006, ch 167, § 2.



§ 32-22-12 Repealed.

32-22-12. Repealed by SL 1984, ch 230, § 15.



§ 32-22-12.1 Certain combination exempt--Specifications--Violation as misdemeanor--Rules.

32-22-12.1. Certain combination exempt--Specifications--Violation as misdemeanor--Rules. The provisions of §§ 32-22-9 to 32-22-11, inclusive, do not apply to a combination of vehicles consisting of a towing motor vehicle and two trailers which conform to the specifications contained in this section. In such a combination, the first trailer shall be connected to the towing vehicle by a ball hitch, a gooseneck hitch, pintle hitch or a fifth wheel hitch. The hitch connecting the second trailer to the first trailer shall be a ball type hitch, gooseneck hitch or a pintle hitch directly fastened to the frame of the first trailer. The second trailer may not exceed twenty-four feet in length and if the gross weight of the second trailer is greater than three thousand pounds, it shall be equipped with breakaway brakes. The maximum length of the vehicles in this combination may not exceed seventy-five feet. A violation of this section is a Class 2 misdemeanor.

The Transportation Commission may by rules adopted pursuant to chapter 1-26 prohibit or restrict the use of the combination of vehicles described in this section on any highway where such combination of vehicles would create a safety hazard.

Source: SL 1982, ch 244, §§ 2, 4; SL 1983, ch 243, § 3; SL 1984, ch 230, § 16; SL 1986, ch 262; SL 1987, ch 210, § 25; SL 1988, ch 261; SL 1989, ch 264, § 18; SL 1990, ch 258; SL 1998, ch 193, § 1.



§ 32-22-12.2 Exception for combination of towing motor vehicle or farm tractor and two anhydrous ammonia fertilizer tanks.

32-22-12.2. Exception for combination of towing motor vehicle or farm tractor and two anhydrous ammonia fertilizer tanks. The provisions of §§ 32-22-9 to 32-22-12.1, inclusive, do not apply to a combination of vehicles consisting of a towing motor vehicle or farm tractor and two anhydrous ammonia fertilizer tank trailers. The vehicles in such a combination may not exceed a total length of seventy feet, may travel on public highways only during daylight hours, may not travel in excess of twenty-five miles per hour on any public highway, and each trailer shall display a slow-moving vehicle sign. The towing motor vehicle in such a combination may not have less than an eleven thousand pound gross vehicle weight rating. A violation of this section is a Class 2 misdemeanor.

Source: SL 1997, ch 193, § 1; SL 1998, ch 191, § 1.



§ 32-22-12.3 Exception for combination of towing motor vehicle and two implements of husbandry operated by/for farm implement dealer.

32-22-12.3. Exception for combination of towing motor vehicle and two implements of husbandry operated by/for farm implement dealer. The provisions of §§ 32-22-9 to 32-22-12.1, inclusive, do not apply to any combination of vehicles consisting of a towing motor vehicle and two implements of husbandry which is being operated by or for a farm implement dealer. The operator of any such combination shall have in possession an oversize permit issued pursuant to § 32-22-42. In such a combination, the vehicles shall be connected to each other by a ball hitch, a pintle hitch, or a pin hitch. The maximum length of the vehicles in this combination may not exceed one hundred feet and neither implement may exceed forty-five feet in length. The combination may not be operated on the interstate highway system. The combination may travel on other public highways only during the hours of sunrise to sunset, may not travel in excess of twenty-five miles per hour, and the rearmost implement shall display red flags on the extremities. A violation of this section is a Class 2 misdemeanor.

Source: SL 1998, ch 192, § 1.



§ 32-22-12.4 Combination of towing vehicle and trailers or semitrailers transporting light or medium duty trailers for commercial delivery.

32-22-12.4. Combination of towing vehicle and trailers or semitrailers transporting light or medium duty trailers for commercial delivery. Notwithstanding the length restrictions in § 32-22-12.1, a combination of vehicles consisting of a towing motor vehicle and two trailers or semitrailers transporting light duty and medium duty trailers constituting inventory property of a manufacturer, distributor, or dealer of such trailers for commercial delivery may not exceed eighty-two feet in length. The gross weight of the combination of vehicles may not exceed twenty-six thousand pounds. Neither the power unit nor the trailers or semitrailers may transport any additional property for delivery when used for this purpose.

Source: SL 2017, ch 142, § 3.



§ 32-22-13 Repealed.

32-22-13. Repealed by SL 1980, ch 227, § 1.



§ 32-22-14 Maximum height of vehicles--Farm and fire vehicles excepted--Trailers carrying baled hay--Duty to provide vertical clearance--Violation as misdemeanor.

32-22-14. Maximum height of vehicles--Farm and fire vehicles excepted--Trailers carrying baled hay--Duty to provide vertical clearance--Violation as misdemeanor. Except for farm machinery and fire department equipment for which there is no maximum height limit and for trailers carrying baled hay for which the maximum height limit is fourteen feet and three inches, no motor vehicle may operate upon a public highway if the maximum height of such vehicle, including the load thereon, exceeds fourteen feet. Nothing in this section requires the public authorities to provide sufficient vertical clearance to permit the operation of such vehicles. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0336 (5); SL 1947, ch 192; SDC Supp 1960, § 44.0336 (4); SL 1961, ch 229; SL 1984, ch 230, § 17; SL 1985, ch 261, § 2; SL 1989, ch 272, § 2.



§ 32-22-14.1 Exemption of vehicles used to transport farm commodities or implements.

32-22-14.1. Exemption of vehicles used to transport farm commodities or implements. A motor vehicle owned by a farmer used to transport his own farm commodities or farm implements is exempt from the size limitations prescribed pursuant to §§ 32-22-3 and 32-22-14, except for travel on the interstate highway system.

Source: SL 1979, ch 226, § 2; SL 1983, ch 242, § 2; SL 1984, ch 230, § 18.



§ 32-22-15 Repealed.

32-22-15. Repealed by SL 1980, ch 227, § 2.



§ 32-22-16 Maximum weight of vehicle or combination of vehicles--Axles--Misdemeanor.

32-22-16. Maximum weight of vehicle or combination of vehicles--Axles--Misdemeanor. No motor vehicle or combination of vehicles operating on a public highway may have a weight:

(1) In excess of twenty thousand pounds on any one axle, or in excess of the tire weight per inch of tire width prescribed by § 32-22-21, including all enforcement tolerances;

(2) In excess of thirty-four thousand pounds on any tandem axle, or in excess of the tire weight per inch of tire width prescribed by § 32-22-21, including all enforcement tolerances; or

(3) In excess of the maximum weight on two or more consecutive axles as determined by the formula detailed in § 32-22-16.1, or in excess of the tire weight per inch of tire width prescribed by § 32-22-21. However, in no instance may the gross weight of any vehicle or combination of vehicles exceed eighty thousand pounds on the interstate highway.

Two consecutive sets of tandem axles may carry a gross load of thirty-four thousand pounds each provided the overall distance between the first and last axles of such consecutive sets of tandem axles is thirty-six feet or more. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0336 (7); SL 1941, ch 188; SL 1943, ch 158, § 2; SL 1947, ch 192; SDC Supp 1960, § 44.0336 (6) (a) to (d); SL 1973, ch 213, §§ 1, 2; SL 1980, ch 226, §§ 1, 3; SL 1982, ch 245; SL 1983, ch 241, § 2; SL 1986, ch 263, § 1; SL 1996, ch 205, § 1.



§ 32-22-16.1 Formula for weight on group of consecutive axles.

32-22-16.1. Formula for weight on group of consecutive axles. For the purposes of § 32-22-16 the maximum gross weight on a group of two or more consecutive axles allowable on a public highway shall be determined by the following formula:

W = 500 [LN/(N-1) + 12N + 36]

In applying the above formula, "W" equals the overall gross weight on any group of two or more consecutive axles to the nearest five hundred pounds, "L" equals the distance measured longitudinally to the nearest foot from the foremost axles to the rearmost axle in a group of two or more consecutive axles, and "N" equals the number of axles in group under consideration.

Source: SL 1980, ch 226, § 2; SL 1985, ch 15, § 40.



§ 32-22-16.2 Application of maximum axle or tire weight limits to vehicle hauling logs--Exception.

32-22-16.2. Application of maximum axle or tire weight limits to vehicle hauling logs--Exception. A motor vehicle hauling unfinished logs is not in violation of the maximum axle or tire weight limits set by § 32-22-16 or 32-22-21 if the total gross vehicle weight of the vehicle is within the maximum limits set by §§ 32-22-16 and 32-22-21 and the load is adjusted to the legal limits on axle and tire. This section does not apply to the interstate highway system.

Source: SL 1986, ch 265.



§ 32-22-16.3 Limited exemption for certain vehicles hauling agricultural products or livestock from a farm--Violation as misdemeanor.

32-22-16.3. Limited exemption for certain vehicles hauling agricultural products or livestock from a farm--Violation as misdemeanor. No vehicle hauling agricultural products from farm storage or livestock from a farm is subject to enforcement action for violations not exceeding the legal limits imposed pursuant to § 32-22-16 or 32-22-21 by more than five percent. However, the vehicle is only exempt pursuant to this section within a range of fifty miles of the farm. The vehicle may not exceed the posted weight of any bridge or road. The weight tolerance authorized in this section is not applicable during spring load restrictions as set forth in § 32-22-24. If enforcement action is taken pursuant to this section, the fine or penalty shall apply to that portion of the load that is above the legal limit. The weight tolerance authorized in this section is not permitted on the interstate highway system. A violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 259; SL 1999, ch 161, § 1; SL 2009, ch 157, § 1.



§ 32-22-17 , 32-22-17.1. Repealed.

32-22-17, 32-22-17.1. Repealed by SL 1980, ch 226, §§ 4, 5.



§ 32-22-18 Repealed.

32-22-18. Repealed by SL 1980, ch 226, § 8.



§ 32-22-19 Combination vehicles deemed single for weight purposes.

32-22-19. Combination vehicles deemed single for weight purposes. Any combination of vehicles being operated upon the public highways shall, for the purposes of § 32-22-16, be deemed to be a single vehicle.

Source: SDC 1939, § 44.0336 (6) (e) as added by SL 1953, ch 234; SL 1957, ch 223, § 2; SL 1959, ch 260, § 2; SL 1980, ch 226, § 9.



§ 32-22-20 Repealed.

32-22-20. Repealed by SL 1980, ch 226, § 10.



§ 32-22-21 Maximum weight per tire and on any axle or combination of axles--Violation as misdemeanor.

32-22-21. Maximum weight per tire and on any axle or combination of axles--Violation as misdemeanor. No vehicle equipped with pneumatic tires may be operated or moved upon any highway in this state, if the weight of the vehicle and the load thereon resting upon the surface of the highway exceeds:

(1) Six hundred pounds on any inch of the tire width on:

(a) An axle equipped with dual tires;

(b) A steering axle;

(c) An axle of an oversize or overweight vehicle that cannot be readily reduced in size or weight and is operating with a permit issued under § 32-22-42;

(d) An axle of a trailer being towed by a vehicle with a gross vehicle weight rating of eleven thousand pounds or less; or

(e) An axle equipped with tires having a minimum width of four hundred forty-five millimeters or seventeen and one-half inches if operated on a highway identified in § 32-22-21.2; or

(2) Five hundred pounds on any inch of the tire width on any other type of axle.

In no instance may the weight on any axle or combination of axles exceed the maximum weight limits specified in § 32-22-16. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0336 (6) (e) as added by SL 1943, ch 158, § 2; SL 1947, ch 192; SL 1953, ch 234; SL 1957, ch 223, § 2; SL 1959, ch 260, § 2; SL 1984, ch 230, § 19; SL 1996, ch 202, §§ 2, 3; SL 2013, ch 148, § 1.



§ 32-22-21.1 Single trip permits to move to scale site.

32-22-21.1. Single trip permits to move to scale site. The Transportation Commission shall promulgate rules, pursuant to chapter 1-26, to provide for the issuance of single trip permits by the Division of Highway Patrol to allow a motor vehicle or motor vehicle combination to move to a public or private scale site for the purpose of determining whether a load is properly placed on the motor vehicle or motor vehicle combination. Upon reaching the scale site, as specified in the permit, if the motor vehicle or motor vehicle combination is not within the maximum limits set by §§ 32-22-16 and 32-22-21, the operator shall adjust the load within the weight limits set by §§ 32-22-16 and 32-22-21 before proceeding. The permit authorized by this section is void after leaving the scale site.

Source: SL 1985, ch 256; SL 1987, ch 210, § 26; SL 1992, ch 372, § 17.



§ 32-22-21.2 Highways to which maximum weight limit applies.

32-22-21.2. Highways to which maximum weight limit applies. The maximum weight limit as provided by subsection 32-22-21(1)(e) applies to the following highways:

(1) The interstate highway system;

(2) Any locally designated highway within the corporate limits of any municipality adjacent to the interstate highway system;

(3) U.S. Highway 12 from Interstate 29 to Aberdeen;

(4) State Highway 37 from Interstate 90 to Huron;

(5) U.S. Highway 83 from Interstate 90 to Pierre;

(6) State Highway 79 from Interstate 90 to the Nebraska border;

(7) U.S. Highway 85 from Interstate 90 to Belle Fourche; and

(8) State Highway 50 from Interstate 29 to Yankton.
Source: SL 2013, ch 148, § 2.



§ 32-22-22 Tire width defined.

32-22-22. Tire width defined. "Tire width," when applied to pneumatic tires, shall mean the diameter of the cross-section of such tires as customarily measured and rated by the manufacturers of motor vehicles and tires.

Source: SDC 1939, § 44.0336 (6) (e) as added by SL 1943, ch 158, § 2; SL 1947, ch 192; SL 1953, ch 234; SL 1957, ch 223, § 2; SL 1959, ch 260, § 2.



§ 32-22-23 Repealed.

32-22-23. Repealed by SL 1984, ch 230, § 20.



§ 32-22-24 Reduced load maximums from February fifteenth to April thirtieth--Extension of period--Changing restrictions--Overweight permits--Violation as misdemeanor.

32-22-24. Reduced load maximums from February fifteenth to April thirtieth--Extension of period--Changing restrictions--Overweight permits--Violation as misdemeanor. The maximum axle and axle group loadings as set forth in § 32-22-16 shall be reduced during the period of each year from February fifteenth to April thirtieth, inclusive. The proper highway authority, responsible for maintenance of the highways, shall set reduced load limits during this period and may increase, lessen, or remove these restrictions if highway conditions warrant. That authority may be exercised without formal resolution if the highway authority erects or causes to be erected and maintained signs designating the restrictions. If highway and climatic conditions warrant, the proper highway authority may extend the time period mentioned in this section by ordinance or resolution. Nothing in this requirement, however, removes or interferes with the proper highway authority imposing restrictions as set forth in §§ 32-14-6, 32-14-7, and 32-22-25. Moreover, during the time period mentioned in this section the transportation commission may, pursuant to § 32-22-42, allow the issuance of overweight permits to heavier vehicles to permit such vehicles to be operated on those highways which the commission designates as capable of handling heavier loads. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0336 (6) (f) as added by SL 1947, ch 192; SL 1963, ch 260; SL 1964, ch 125, § 1; SL 1980, ch 226, § 11; SL 1984, ch 230, §§ 21, 23; SL 1989, ch 264, § 19; SL 2002, ch 158, § 1.



§ 32-22-25 Reduced weight maximums on specific roads--Notice--Exceeding weight limit as misdemeanor.

32-22-25. Reduced weight maximums on specific roads--Notice--Exceeding weight limit as misdemeanor. If, for any reason, the improved highways of this state are rendered incapable of bearing the customary traffic without undue damage, or if it is considered by the Department of Transportation, the board of county commissioners of any county, the board of supervisors of any township, or the board of trustees of any road district, that the improved highways or any section of them under their jurisdiction would be damaged or destroyed by heavy traffic by reason of thawing or excessive moisture, or for any reason, the maximum weight of the vehicle and the load shall be reduced. Notice of any restriction under this section shall be given by placing at each end of that section of highway on which the allowable weight limit is reduced and at points of intersection, as deemed necessary by the proper highway authority, signs of substantial construction which conspicuously indicate the limitations of the gross weight of the vehicle. Exceeding such weight limits is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0338; SL 1980, ch 211, § 4; SL 1984, ch 230, § 22; SL 1989, ch 255, § 233; SL 2002, ch 158, § 2.



§ 32-22-26 Repealed.

32-22-26. Repealed by SL 1984, ch 230, § 23.



§ 32-22-27 Solid or cushion rubber tires--Maximum weight per inch width of tire--Violation as misdemeanor.

32-22-27. Solid or cushion rubber tires--Maximum weight per inch width of tire--Violation as misdemeanor. No vehicle equipped with solid or cushion rubber tires may be operated upon the highways of this state if the weight of such vehicle or vehicles and load resting upon the surface of the highway exceeds four hundred pounds upon any inch width of such solid or cushion rubber tires to be measured between the flanges of the rim. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0336 (6) (e) as added by SL 1943, ch 158, § 2; SL 1947, ch 192; SL 1953, ch 234; SL 1957, ch 223, § 2; SL 1959, ch 260, § 2; SL 1984, ch 230, § 24.



§ 32-22-28 Metal wheeled vehicles--Maximum weight--Violation as misdemeanor.

32-22-28. Metal wheeled vehicles--Maximum weight--Violation as misdemeanor. No vehicle equipped with tires, rollers, or wheels, the rolling surface of which resting upon the highway consists in whole or in part of metal, may be operated upon any highway of this state if the weight of such vehicle or any load thereon or weight of vehicle and load resting upon the surface of the highway exceeds four hundred pounds upon any such width of tires, roller, or wheel of such vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0336 (6) (e) as added by SL 1943, ch 158, § 2; SL 1947, ch 192; SL 1953, ch 234; SL 1957, ch 223, § 2; SL 1959, ch 260, § 2; SL 1984, ch 230, § 25.



§ 32-22-29 Track vehicles excepted.

32-22-29. Track vehicles excepted. The provisions of §§ 32-22-27 and 32-22-28 shall not apply to traction engines or tractors, the propulsive power of which is asserted, not through wheels resting upon the ground but by means of a flexible band or chain generally known as a movable track when the portions of the movable tracks in contact with the surface of the highway present a plane surface.

Source: SDC 1939, § 44.0336 (6) (e) as added by SL 1943, ch 158, § 2; SL 1947, ch 192; SL 1953, ch 234; SL 1957, ch 223, § 2; SL 1959, ch 260, § 2.



§ 32-22-30 Repealed.

32-22-30. Repealed by SL 1984, ch 230, § 26.



§ 32-22-30.1 Construction vehicles and equipment--Operation on highway projects.

32-22-30.1. Construction vehicles and equipment--Operation on highway projects. Notwithstanding the provisions of this chapter, the Department of Transportation or county commissioners may permit public and private vehicles and equipment in excess of the weight limitations established in this chapter to be operated on highway construction projects on public highways under their respective jurisdictions while said highway projects are under construction.

Source: SDCL, § 32-22-1 as added by SL 1972, ch 180.



§ 32-22-30.2 to 32-22-30.6. Repealed.

32-22-30.2 to 32-22-30.6. Repealed by SL 1984, ch 230, §§ 27 to 31.



§ 32-22-31 Repealed.

32-22-31. Repealed by SL 1980, ch 227, § 3.



§ 32-22-31.1 Highway construction vehicles--Inspection of scale tickets for compliance with weight limitations--Reporting offenders.

32-22-31.1. Highway construction vehicles--Inspection of scale tickets for compliance with weight limitations--Reporting offenders. The Department of Transportation may inspect any scale tickets issued by any weigh scale operator for a vehicle being used in connection with the construction, repair, or maintenance of a public highway pursuant to a contract administered by the Department of Transportation for compliance with the weight limitations imposed by this chapter. The Department of Transportation shall report any offender to the Department of Public Safety.

Source: SL 1999, ch 162, § 1; SL 2004, ch 17, § 140.



§ 32-22-31.2 Highway construction vehicles on contract to county, township or municipality--Inspection of scale tickets for compliance with weight limitations--Reporting offenders.

32-22-31.2. Highway construction vehicles on contract to county, township or municipality--Inspection of scale tickets for compliance with weight limitations--Reporting offenders. Any county highway superintendent or municipal street superintendent may inspect any scale ticket issued by any weight scale operator for a vehicle being used in connection with removal of construction aggregate from a county-permitted gravel pit or for the construction, repair, or maintenance of a public highway pursuant to a contract administered by a county, township, or municipality for compliance with the weight limitations imposed by this chapter. Any violation shall be reported to the Department of Public Safety.

Source: SL 1999, ch 162, § 3; SL 2004, ch 17, § 141.



§ 32-22-31.3 Review of county overweight vehicle enforcement programs--Factors considered--Certification of unsatisfactory programs--Prior specification of deficiencies--Withholding funds.

32-22-31.3. Review of county overweight vehicle enforcement programs--Factors considered--Certification of unsatisfactory programs--Prior specification of deficiencies--Withholding funds. The secretary of the Department of Transportation shall, not less than semi-annually, review the performance of each county's program of overweight vehicle enforcement and shall certify a list of those counties whose enforcement programs are unsatisfactory. In reviewing each county's enforcement program, the secretary shall consider the following factors:

(1) Whether the county has requested that the Division of Highway Patrol assist in the enforcement of that county's spring or other posted load limits;

(2) The diligence of that county in enforcing in court to the fullest extent possible all fines authorized by chapter 32-22 without plea bargaining or reducing statutory fines or civil penalties under the following conditions:

(a) For any second or subsequent offense by a driver occurring in a four-year period; or

(b) For any violation of the provisions of § 32-22-24;

(3) The effort of local law enforcement agencies to enforce chapter 32-22 on the roads of that county; and

(4) Such other factors as the secretary may deem appropriate after consultation with the state associations for county sheriffs, county commissioners, state's attorneys, and county highway superintendents and with the Division of Highway Patrol.

The secretary may not find any county's program to be unsatisfactory unless the secretary has given the county a written specification of the county's program deficiencies at least thirty days before the unsatisfactory certification.

For any county whose overweight vehicle enforcement program is certified by the secretary as unsatisfactory, the secretary may withhold or suspend for a period of one hundred eighty days all or any portion of any transfer of federal surface transportation funds and state funds otherwise authorized by § 32-11-35 to be distributed to such county. The Department of Revenue shall cooperate with the secretary in the administration of this section.

Source: SL 1999, ch 162, § 6; SL 2003, ch 169, § 1.



§ 32-22-32 Special fastenings for vehicles transporting objects over particular length--Exception--Violation as misdemeanor.

32-22-32. Special fastenings for vehicles transporting objects over particular length--Exception--Violation as misdemeanor. All motor vehicles, trucks, trailers, and semitrailers used in transporting on the public highways articles consisting, wholly or in part, of any pipe, casing, rods, bars, finished lumber products, logs, poles, or piling, which are longer than eight feet, shall have them securely and tightly fastened to the front and rear of the vehicle by at least two separate iron chains, cables, or synthetic straps extending over and around the articles on the vehicle in a manner as to securely fasten the same to the vehicle and prevent lateral or longitudinal movement of the articles while being transported in the vehicle. The chains, cables, and synthetic straps used shall have a breaking strength of not less than fifteen thousand pounds. The provisions of this section do not apply to such articles if entirely enclosed, other than at top, within the confines of a rack or box mounted on such vehicles, and which articles, when loaded in such vehicle, do not extend at the highest point of the load two linear feet above the lowest point of floor or bed of such vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0336 (7) as added by SL 1949, ch 167; SL 1984, ch 230, § 32; SL 1985, ch 260.



§ 32-22-33 Designation of certain highways for increased maximum loads permitted under federal regulations.

32-22-33. Designation of certain highways for increased maximum loads permitted under federal regulations. The transportation commission may designate all or any segment or portion of the state trunk highway system, and increase the maximum size and weight of vehicles, axles, trailers, semitrailers, and loads which may be operated upon and over such segments, as shall conform with such weights and sizes permitted under federal statutes, rules, and regulations.

Source: SDC 1939, § 44.0336 (8) as added by SL 1965, ch 195; SL 1987, ch 210, § 27; SL 1990, ch 257, § 2.



§ 32-22-34 to 32-22-37. Repealed.

32-22-34 to 32-22-37. Repealed by SL 2010, ch 145, §§ 181 to 184.



§ 32-22-38 Single trip permit for moving building or other oversize load--Carrying and inspection of permit.

32-22-38. Single trip permit for moving building or other oversize load--Carrying and inspection of permit. The Division of Highway Patrol may issue a written, telegraphic, or telephonic permit for a fee or fees to be fixed, authorizing an applicant to move any kind or form of vehicle or building for a single trip over a route to be designated by the Department of Transportation to any point in or through this state upon the state trunk highways or the national system of interstate highways despite the fact that the maximum specifications of the vehicle and load or building exceed the maximum vehicle and load specifications set forth in this chapter. A written or telegraphic permit issued pursuant to this section shall be carried in the vehicle and shall be open to inspection by any peace officer or authorized agent of the authority granting the permit. Prepaid telephonic permits in books of ten may be issued to an applicant by the Division of Highway Patrol. One of the telephonic permits from the book of ten, after being telephonically authorized by the Division of Highway Patrol, shall be carried in the vehicle and shall be open to inspection by any peace officer or authorized agent of the authority granting the permit.

Source: SDC 1939, § 44.0342; SL 1957, ch 225, § 1; SDC Supp 1960, § 44.0342 (1); SL 1963, ch 261; SL 1964, ch 126; SL 1966, ch. 133; SL 1980, ch 217, § 4; SL 1983, ch 335, § 23; SL 1984, ch 230, § 33; SL 1987, ch 234, § 5; SL 1992, ch 372, § 17.



§ 32-22-38.1 Repealed.

32-22-38.1. Repealed by SL 1983, ch 241, § 3.



§ 32-22-39 Books of single trip permits--Payment of fee--Designation of routes.

32-22-39. Books of single trip permits--Payment of fee--Designation of routes. The Division of Highway Patrol shall provide for the publication, sale, and delivery of books containing single trip permits, in multiples of ten, upon application made therefor and payment in advance of the total permit fee, for the transportation of oversize or overweight vehicles over a designated route or routes under rules adopted by the transportation commission pursuant to chapter 1-26.

Source: SDC 1939, § 44.0342 (1) as added by SL 1964, ch 126; SL 1966, ch 133; SL 1983, ch 335, § 24; SL 1987, ch 210, § 28; SL 1992, ch 372, § 17.



§ 32-22-40 Annual or single trip permits by local subdivisions.

32-22-40. Annual or single trip permits by local subdivisions. The local subdivisions of government charged with maintenance of highways in their respective jurisdictions may issue written annual or single trip permits authorizing an applicant to move any kind or form of vehicle or building to any point within their respective jurisdictions upon the highways whose maintenance is under their jurisdiction, despite the fact that the weight or size of the vehicle and load or building exceeds the maximum vehicle and load specifications set forth in this chapter.

Source: SDC 1939, § 44.0342; SL 1957, ch 225, § 2; SDC Supp 1960, § 44.0342 (2); SL 1988, ch 262.



§ 32-22-41 Oversize permits--Duration--Rules.

32-22-41. Oversize permits--Duration--Rules. A manufacturer of agricultural machinery or equipment transporting machinery or equipment manufactured in South Dakota to a point in South Dakota; a dealer in and commercial carrier of oversize farm implements; a farmer or rancher transporting oversize farm implements; a commercial operator of oversize farm implements doing business in this state; a municipal operator of sludge hauling vehicles; a person engaged in hauling livestock, stacked feed, baled hay, or baled flax straw; a municipal or commercial hauler of baled garbage; a person engaged in hauling mobile homes manufactured in this state; or a manufacturer, user, or producer of construction machinery, equipment, or materials used or produced in South Dakota may apply to the Division of Highway Patrol for an oversize permit. The Division of Highway Patrol may grant the permit for a period not to exceed twelve months. The Department of Transportation may specify the routes or classes of highways which may be used by the permit holder. The Transportation Commission may adopt rules pursuant to chapter 1-26 to protect the public safety and welfare by restricting the maximum size of vehicles and their loads allowed under permits issued pursuant to this section.

Source: SDC 1939, § 44.0342 (3) as added by SL 1957, ch 225, § 3; SL 1963, ch 262; SL 1964, ch 127; SL 1969, ch 178; SL 1978, ch 234, § 2; SL 1979, ch 226, § 3; SL 1980, ch 228; SL 1983, ch 242, § 1; SL 1983, ch 335, § 25; SL 1984, ch 230, § 34; SL 1987, ch 210, § 29; SL 1989, ch 272, § 3; SL 1992, ch 372, § 17; SL 2003, ch 170, § 1.



§ 32-22-42 Rules governing issuance of overweight and oversize permits--Fees.

32-22-42. Rules governing issuance of overweight and oversize permits--Fees. The transportation commission, pursuant to chapter 1-26, may promulgate rules to provide for the issuance of oversize and overweight permits by the Division of Highway Patrol. The transportation commission shall set the fee for those permits by rules adopted pursuant to chapter 1-26.

Source: SDC 1939, § 44.0342 (4) as added by SL 1957, ch 225, § 4; SL 1983, ch 335, § 26; SL 1984, ch 230, § 35; SL 1986, ch 264; SL 1987, ch 210, § 30; SL 1992, ch 372, § 17.



§ 32-22-42.1 Repealed.

32-22-42.1. Repealed by SL 1983, ch 247, § 1.



§ 32-22-42.2 Extra weight allowance for vehicles hauling from harvesting combine to point of first unloading--Maximum distance--Fine--Violation as misdemeanor.

32-22-42.2. Extra weight allowance for vehicles hauling from harvesting combine to point of first unloading--Maximum distance--Fine--Violation as misdemeanor. No vehicle hauling agricultural products from a harvesting combine to the point of first unloading is subject to enforcement action for violations not exceeding the legal limits imposed pursuant to § 32-22-16 or 32-22-21 by more than ten percent. However, the vehicle is only exempt pursuant to this section within a range of fifty miles of the harvested field. If enforcement action is taken pursuant to this section, the fine or penalty shall apply to that portion of the load more than ten percent above the legal limit. The weight tolerance authorized in this section is not permitted on the interstate highway system. A violation of this section is a Class 2 misdemeanor.

Source: SL 1979, ch 225; SL 1980, ch 226, § 15; SL 1980, ch 228; SL 1983, ch 241, § 4; SL 1984, ch 230, § 36; SL 1987, ch 235, § 1; SL 1999, ch 163, § 1; SL 2009, ch 157, § 2.



§ 32-22-42.3 Livestock hauler exemption.

32-22-42.3. Livestock hauler exemption. A motor vehicle hauling livestock as defined in § 39-5-6 is not in violation of the maximum axle or tire weight limits set by § 32-22-16 or 32-22-21 due to the shifting of the load if the total gross vehicle weight of the vehicle is within the maximum limits set by §§ 32-22-16 and 32-22-21 and the load is adjusted to the legal limits on axle and tire.

Source: SL 1983, ch 248.



§ 32-22-42.4 Repealed.

32-22-42.4. Repealed by SL 1993, ch 235, § 1.



§ 32-22-42.5 Repealed.

32-22-42.5. Repealed by SL 1989, ch 264, § 20.



§ 32-22-42.6 Repealed.

32-22-42.6. Repealed by SL 1993, ch 235, § 2.



§ 32-22-42.7 Repealed.

32-22-42.7. Repealed by SL 1989, ch 264, § 21.



§ 32-22-42.8 Repealed.

32-22-42.8. Repealed by SL 1993, ch 235, § 3.



§ 32-22-42.9 Haystack movers--Enforcement actions for minor weight violation prohibited--Fine on excess only.

32-22-42.9. Haystack movers--Enforcement actions for minor weight violation prohibited--Fine on excess only. A tractor towed or truckmounted haystack mover is not subject to enforcement actions for exceeding the legal limits in § 32-22-16 or 32-22-21 by five percent or less except on the interstate highway system. If enforcement action is taken, the fine or penalty applies only to that portion of the load more than five percent above the legal limit.

Source: SL 1983, ch 247, § 7; SL 1987, ch 235, § 2; SL 1993, ch 235, § 4.



§ 32-22-42.10 Solid waste hauling vehicle weight restrictions--Fine on excess only--Violation as misdemeanor.

32-22-42.10. Solid waste hauling vehicle weight restrictions--Fine on excess only--Violation as misdemeanor. The limitations of § 32-22-16 do not apply to the maximum gross weight per axle of any vehicle hauling solid waste. However, the maximum gross weight of such a vehicle may not exceed the total weight limitation of all the axles combined as provided by § 32-22-16, nor may any vehicle hauling solid waste exceed the maximum gross weight allowable per axle by five percent on any axle. This five percent exception does not apply to the interstate highway system. If enforcement action is taken, the fine or penalty shall apply to that portion of the load more than five percent above the legal limit. A violation of this section is a Class 2 misdemeanor.

Source: SL 1983, ch 243, § 1; SL 1984, ch 230, § 41; SL 1987, ch 235, § 3.



§ 32-22-42.11 Municipal sludge vehicles--Permit for oversize and overweight--Tires--Speed limit--Violation as misdemeanor.

32-22-42.11. Municipal sludge vehicles--Permit for oversize and overweight--Tires--Speed limit--Violation as misdemeanor. The Division of Highway Patrol, with respect to highways under the jurisdiction of the Department of Transportation, and local authorities with respect to highways, roads, and streets under their jurisdiction may issue annual or seasonal permits for the movement of oversize and overweight sludge vehicles owned and operated by a municipality. The governmental entity with jurisdiction over the highway, road, or street may establish permit conditions to ensure the safety of the public and the protection of the highway surface and structures. The municipal sludge vehicle shall be equipped with large flotation type tires which have an inflation pressure of twenty-five pounds per square inch or less. The vehicle may not operate on a public roadway at a speed in excess of fifteen miles per hour. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 232; SL 1992, ch 372, § 18.



§ 32-22-42.12 Certain vehicles hauling from point of harvest--Exemption.

32-22-42.12. Certain vehicles hauling from point of harvest--Exemption. Except on the interstate system, a motor vehicle hauling agricultural products from a harvesting combine to the point of first unloading is not in violation of the maximum axle or tire weight limits set by § 32-22-16 or 32-22-21 due to the shifting of the load if the total gross vehicle weight of the vehicle is within the maximum limits set by §§ 32-22-16 and 32-22-21 and the load is adjusted to the legal limits on axle and tire.

Source: SL 1984, ch 231; SL 1986, ch 263, § 2.



§ 32-22-42.13 Single trip permit.

32-22-42.13. Single trip permit. An individual who is cited for not having an oversize or overweight permit may be issued a single trip permit by the highway patrol or ports of entry to allow the continued movement of the vehicle, if the issuance of the permit is consistent with the standards set forth in the Department of Transportation rules governing oversize and overweight permits.

Source: SL 1987, ch 234, § 9.



§ 32-22-42.14 Rules authorizing operation of triple trailer combinations under single trip permit.

32-22-42.14. Rules authorizing operation of triple trailer combinations under single trip permit. The transportation commission may promulgate rules pursuant to chapter 1-26 to authorize the movement of triple trailer combinations over state highways under the authority of a single trip permit. The rules shall establish the maximum trailer and overall vehicle lengths, maximum weight and speed limits, licensing requirements, routes authorized under the permit, method of permit issuance and permit fees.

Source: SL 1988, ch 263, § 1.



§ 32-22-42.15 Last trailer marked long load.

32-22-42.15. Last trailer marked long load. The rear of the last trailer authorized in § 32-22-42.14 shall be marked "LONG LOAD."

Source: SL 1988, ch 263, § 2; SL 1989, ch 272, § 4.



§ 32-22-42.16 Vehicles moving hay grinding equipment--Restrictions--Warning lights required--Permit fee.

32-22-42.16. Vehicles moving hay grinding equipment--Restrictions--Warning lights required--Permit fee. If a commercial operator of a vehicle on which is mounted hay grinding equipment is issued an oversize permit pursuant to §§ 32-22-41 and 32-22-42, the operator may move the vehicle from November first to March thirty-first, inclusive, upon any public highway during any time of the day or night if the vehicle is operated within one hundred miles of the business location of the commercial operator. However, no operator may move hay grinding equipment on the interstate highway between one-half hour after sunset and one-half hour before sunrise on the following day. The vehicle or the load may not exceed twelve feet in width. If the vehicle is operated during the period of day between one-half hour after sunset and one-half hour before sunrise, the vehicle shall display flashing or rotating white or amber lights at each side of the vehicle's widest extremity. The warning lights shall be clearly visible to any motorist approaching from the front or the rear. The annual fee for any oversized permit issued to a commercial operator of a vehicle on which is mounted hay grinding equipment is fifty dollars.

Source: SL 2003, ch 171, § 1.



§ 32-22-43 Liability for damages not affected by issuance of permit.

32-22-43. Liability for damages not affected by issuance of permit. The issuance of any permit provided for in this chapter or the rules adopted for issuance of the permit do not relieve the holder of the permit from liability for damages caused to a highway by any movement under the permit.

Source: SDC 1939, § 44.0342 (5) as added by SL 1957, ch 225, § 5; SL 2010, ch 145, § 185.



§ 32-22-44 , 32-22-45. Repealed.

32-22-44, 32-22-45. Repealed by SL 1987, ch 224, §§ 2, 3.



§ 32-22-46 Emergency movement of national defense vehicles.

32-22-46. Emergency movement of national defense vehicles. The Division of Highway Patrol may allow the emergency movement of oversize and overweight vehicles at any time on any day over any public highway in the interest of national defense.

Source: SL 1963, ch 196; SL 1983, ch 335, § 28; SL 1987, ch 234, § 7; SL 1992, ch 372, § 17.



§ 32-22-46.1 Repealed.

32-22-46.1. Repealed by SL 1981, ch 241, § 6.



§ 32-22-47 Maximum vehicle weight on bridges--Required and permissible signs--Exception.

32-22-47. Maximum vehicle weight on bridges--Required and permissible signs--Exception. The board of county commissioners of any county, the board of supervisors of any township, the board of trustees of any road district, or the Department of Transportation, shall erect and maintain at a point on the right-of-way and within six hundred feet of both entrances to any bridge and may, where it is deemed necessary, erect and maintain at the nearest road intersection in each direction from any bridge, upon any public highway which it is the duty of the board or department to maintain and repair, a conspicuous sign specifying in large numerals, the maximum weight of any vehicle, laden or unladen, which may enter upon or cross over the bridge. No bridge signing is necessary for bridges which can accommodate motor vehicles operating under the legal weight maximums provided in § 32-22-16.

Source: SL 1949, ch 175, § 2; SDC Supp 1960, § 28.1424; SL 1976, ch 197, § 1; SL 1980, ch 211, § 6; SL 1983, ch 241, § 6; SL 1987, ch 240; SL 1999, ch 151, § 8; SL 2011, ch 146, § 1.



§ 32-22-48 Damages for crossing bridge with overweight vehicle--Misdemeanor.

32-22-48. Damages for crossing bridge with overweight vehicle--Misdemeanor. Any person who drives or operates, or causes to be driven or operated, any vehicle, laden or unladen, upon, over or across any bridge which has been posted in accordance with § 32-22-47 and which exceeds in weight the maximum weight in pounds, as provided in § 32-22-47, is liable for damages to the proper county, township, or the State of South Dakota, to be recovered in a civil action by such county, township, or the State of South Dakota, as the case may be, for any injury or damage sustained by such bridge by reason thereof. A violation of this section is a Class 2 misdemeanor.

Source: SL 1949, ch 175, §§ 3, 4; SDC Supp 1960, §§ 28.1424, 28.9920; SL 1976, ch 197, § 2; SL 1978, ch 158, § 47; SL 1983, ch 241, § 7.



§ 32-22-49 Person and vehicle defined.

32-22-49. Person and vehicle defined. Terms used in §§ 32-22-47 and 32-22-48 mean:

(1) "Person," any person, firm, association, or corporation;

(2) "Vehicle," any motor vehicle, truck, trailer, semitrailer, or tractor.
Source: SL 1949, ch 175, § 1; SDC Supp 1960, § 28.1424; SL 2010, ch 145, § 186.



§ 32-22-50 Authority to weigh vehicle--Requiring vehicle to be driven to scales.

32-22-50. Authority to weigh vehicle--Requiring vehicle to be driven to scales. Any peace officer having reason to believe that the weight of a vehicle and load is unlawful is authorized to weigh the same either by means of portable or stationary scales and may require that such vehicle be driven to the nearest scales in the event such scales are within five miles.

Source: SDC 1939, § 44.0341; SL 1951, ch 230; SL 1983, ch 241, § 8.



§ 32-22-51 Removal of overweight portion of load--Risk of loss of unloaded cargo.

32-22-51. Removal of overweight portion of load--Risk of loss of unloaded cargo. If an officer upon weighing a vehicle and load as provided in § 32-22-50 determines that the vehicle's weight is unlawful, the officer shall require the driver to stop the vehicle in a suitable place adjacent to the place of weighing. The vehicle shall there remain until such portion of the load is removed or adjusted to reduce the gross weight, axle weight, or tire weight of such vehicle to meet the weight limits specified in this chapter or until the officer issues the vehicle an overweight permit as provided for in §§ 32-22-42 and 32-22-42.13. The overweight permit shall only authorize movement of the vehicle from the weighing site to a location, as determined by the issuing officer, where the excess portion of the load can be removed or adjusted to cause the vehicle to meet the weight limits specified in this chapter. The unloading of any required portion of a load is the duty of and at the sole risk of the owner or operator of the vehicle. Any material unloaded shall be cared for by and continue to be at the sole risk of the owner or operator.

Source: SDC 1939, § 44.0341; SL 1951, ch 230; SL 1979, ch 227, § 1; SL 1992, ch 224.



§ 32-22-51.1 Repealed.

32-22-51.1. Repealed by SL 1984, ch 230, § 42.



§ 32-22-51.2 Livestock not to be unloaded from overweight vehicle--Special permit--Other enforcement action.

32-22-51.2. Livestock not to be unloaded from overweight vehicle--Special permit--Other enforcement action. The unloading of livestock as defined by subdivision 39-5-6(11) is prohibited for the enforcement of violations of §§ 32-22-16 and 32-22-21. The officer shall issue to the driver of the vehicle at the point of violation a special overweight permit for the amount of the overload if the load cannot be adjusted to the legal limits without unloading. The permit authorized pursuant to this section is issued at the flat rate of one hundred dollars for an overweight permit. The flat rate shall include the cost of issuing the permit. This permit authorizes the driver to operate the overweight vehicle to the point of destination within the state or the point of exit from the state. This permit does not, however, exempt the operator from any other enforcement actions.

Source: SL 1979, ch 227, §§ 1, 2; SL 1980, ch 226, § 17; SL 1983, ch 241, § 9.



§ 32-22-52 Operation of oversize or overweight vehicle as misdemeanor.

32-22-52. Operation of oversize or overweight vehicle as misdemeanor. It is a Class 2 misdemeanor for any person to drive or move, or for the owner to cause or knowingly permit to be driven or moved, on any highway any vehicle or vehicles, of a size or weight exceeding the limitations stated in this chapter, or the rules of the Transportation Commission or county commission adopted pursuant to this chapter.

Source: SDC 1939, § 44.9916; SL 1977, ch 189, § 110; SL 1984, ch 230, § 43; SL 1987, ch 234, § 8; SL 2010, ch 145, § 187.



§ 32-22-53 Repealed.

32-22-53. Repealed by SL 1978, ch 158, § 48.



§ 32-22-54 Cancellation of license plates on fourth overweight conviction--Period before reissuance.

32-22-54. Cancellation of license plates on fourth overweight conviction--Period before reissuance. Upon a fourth or subsequent conviction of any person for operating a motor vehicle in violation of the provisions of §§ 32-22-2 to 32-22-33, inclusive, the court in which such conviction is obtained may, as a part of the judgment, cancel and require the surrender of the license plates of the vehicle involved, which plates shall be transmitted to the Department of Public Safety, together with a copy of the judgment; and license plates may not be issued for such vehicle before the expiration of one year from the date of the judgment.

Source: SDC 1939, § 44.9929 as added by SL 1949, ch 173; SL 1953, ch 240; SL 1983, ch 241, § 10; SL 2003, ch 272, § 23.



§ 32-22-55 Schedule of penalties for operation of overweight vehicle.

32-22-55. Schedule of penalties for operation of overweight vehicle. Any person who is convicted of the offense of operating a motor vehicle upon the public highways of this state with weight upon any wheel, axle, or groups of axles or upon more than one thereof greater than the maximum permitted by §§ 32-22-2 to 32-22-33, inclusive, 32-22-47 and 32-22-48 shall be fined in addition to, and not in substitution for, any other penalties now provided by law for such offense in the following amounts:

In an amount equal to five cents per pound for each pound of such excess or combined excess weight over one thousand pounds if such excess is three thousand pounds or less.

In an amount equal to fifteen cents per pound for each pound of such excess or combined excess weight if such excess exceeds three thousand pounds and is four thousand pounds or less.

In an amount equal to twenty-two and one-half cents per pound for each pound of such excess or combined excess weight if such excess exceeds four thousand pounds and is five thousand pounds or less.

In an amount equal to thirty-seven and one-half cents per pound for each pound of such excess or combined excess weight if such excess exceeds five thousand pounds and is ten thousand pounds or less.

In an amount equal to seventy-five cents per pound for each pound of such excess or combined excess weight if such excess is more than ten thousand pounds.

The fine schedule in this section is assessed at a single rate according to the cents per pound penalty for the highest weight violation.

Source: SL 1951, ch 235; SL 1953, ch 247; SDC Supp 1960, § 44.9935; SL 1983, ch 241, § 11; SL 1984, ch 230, § 1; SL 1989, ch 256, § 19; SL 1999, ch 162, § 4; SL 2002, ch 159, § 1.



§ 32-22-56 Repealed.

32-22-56. Repealed by SL 2002, ch 159, § 2.



§ 32-22-57 Lift axle control requirements--Permits--Violation as misdemeanor.

32-22-57. Lift axle control requirements--Permits--Violation as misdemeanor. Unless specifically authorized by permit, a variable load axle may not be raised if, when it is raised, it causes any other axle to be overloaded. The transportation commission may promulgate rules, pursuant to chapter 1-26, to provide for the issuance of annual permits by the Division of Highway Patrol which authorize the raising of a variable load axle while turning. The annual permit is not valid on the interstate system. A violation of this section subjects the violator to a civil penalty of five hundred dollars for each violation.

Source: SL 1984, ch 230, § 44; SL 1985, ch 262; SL 1986, ch 266, § 1; SL 1987, ch 210, § 31; SL 1992, ch 372, § 17.



§ 32-22-57.1 Vehicle equipped with variable load axle to be equipped with pressure control device--Exception--Violation as misdemeanor.

32-22-57.1. Vehicle equipped with variable load axle to be equipped with pressure control device--Exception--Violation as misdemeanor. Any motor vehicle registered in South Dakota which is equipped with a variable load axle or modified thereafter with a variable load axle shall be equipped with a pressure control device. The control for adjusting pressure shall be mounted outside of the driver compartment and shall be preset so the weight carried on the variable load axle may not be varied by anyone in the vehicle. The control for raising and lowering the variable load axle may be accessible to the driver, but it may not also function as the pressure control device. However, this section does not apply to a farm vehicle that is equipped with no more than three axles one of which is a variable load axle. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 266, § 2; SL 1988, ch 264.



§ 32-22-57.2 Specification of size and load carrying capacity of variable load axles.

32-22-57.2. Specification of size and load carrying capacity of variable load axles. The transportation commission may, by rule adopted pursuant to chapter 1-26, specify the size and load carrying capacity of variable load axles or other axles used to modify or increase the carrying capacity of any vehicle.

Source: SL 1989, ch 264, § 22.



§ 32-22-58 Repealed.

32-22-58. Repealed by SL 1986, ch 263, § 3.



§ 32-22-59 Restrictions on size, weight or class.

32-22-59. Restrictions on size, weight or class. The transportation commission may adopt rules pursuant to chapter 1-26 to restrict the size or weight of any motor vehicle or class of motor vehicle on roads under its jurisdiction provided the vehicle size or weight restriction is conspicuously signed.

Source: SL 1987, ch 210, § 24.



§ 32-22-60 Size and load restrictions--Notice--Violation as misdemeanor.

32-22-60. Size and load restrictions--Notice--Violation as misdemeanor. If for any reason a segment of the state trunk highway system cannot accommodate the motor vehicle size limits set forth in chapter 32-22 without endangering public safety or damaging the highway surface or structures, the transportation commission may adopt rules, pursuant to chapter 1-26, to restrict the size of a vehicle and its load over that highway segment. Notice of any restriction under this section shall be given by placing at the beginning and end and points of intersection signs of substantial construction which conspicuously indicate the vehicle size limitation. A violation of this section is a Class 2 misdemeanor.

Source: SL 1987, ch 210, § 32.



§ 32-22-61 Authority to promulgate rules governing hitches used to transport farm implements from manufacturer.

32-22-61. Authority to promulgate rules governing hitches used to transport farm implements from manufacturer. The transportation commission, pursuant to chapter 1-26, may promulgate rules governing hitches used to transport farm implements from the manufacturer.

Source: SL 1989, ch 271.



§ 32-22-62 Exemption of tow trucks or wreckers under certain conditions.

32-22-62. Exemption of tow trucks or wreckers under certain conditions. Any tow truck or wrecker, as defined by § 32-17-10, when moving any damaged, disabled, or abandoned vehicle from any highway emergency to the first point of unloading is exempt from the weight, width, height, and length restrictions imposed by this chapter. The combination of vehicles may not exceed the posted weight limits of any bridge. This section applies only to a tow truck or wrecker located within a two hundred mile radius of the operator's principal place of business.

Source: SL 1994, ch 260; SL 2017, ch 142, § 1.






Chapter 23 - Driving Under The Influence

§ 32-23-1 Driving or control of vehicle prohibited with alcohol in blood or while under influence of alcohol, drug, or intoxicant.

32-23-1. Driving or control of vehicle prohibited with alcohol in blood or while under influence of alcohol, drug, or intoxicant. No person may drive or be in actual physical control of any vehicle while:

(1) There is 0.08 percent or more by weight of alcohol in that person's blood as shown by chemical analysis of that person's breath, blood, or other bodily substance;

(2) Under the influence of an alcoholic beverage, marijuana, or any controlled drug or substance not obtained pursuant to a valid prescription, or any combination of an alcoholic beverage, marijuana, or such controlled drug or substance;

(3) Under the influence of any controlled drug or substance obtained pursuant to a valid prescription, or any other substance, to a degree which renders the person incapable of safely driving;

(4) Under the combined influence of an alcoholic beverage and or any controlled drug or substance obtained pursuant to a valid prescription, or any other substance, to a degree which renders the person incapable of safely driving; or

(5) Under the influence of any substance ingested, inhaled, or otherwise taken into the body as prohibited by § 22-42-15.
Source: SDC 1939, §§ 44.0302, 44.9920, 44.9922; SL 1949, ch 42, § 1; SL 1953, ch 246, § 1; SDC Supp 1960, § 44.0302-1; SL 1973, ch 195, § 3; SL 1976, ch 158, § 42-8; SL 1982, ch 246, § 1; SL 2002, ch 160, § 1; SL 2006, ch 168, § 1.



§ 32-23-1.1 Arrest without warrant on probable cause after accident.

32-23-1.1. Arrest without warrant on probable cause after accident. A law enforcement officer may, without a warrant, arrest a person for a violation of the provisions of § 32-23-1 when the officer has probable cause to believe that the person to be arrested has been involved in a traffic accident and has violated the provisions of § 32-23-1 and that such violation occurred prior to or immediately following such traffic accident.

Source: SL 1973, ch 195, § 10; SL 2006, ch 168, § 2.



§ 32-23-1.2 Submission to breath test required by officer--Chemical test after positive breath test.

32-23-1.2. Submission to breath test required by officer--Chemical test after positive breath test. Every person operating a vehicle which has been involved in an accident or which is operated in violation of any of the provisions of this chapter shall, at the request of a law enforcement officer, submit to a breath test to be administered by such officer. If such test indicates that such operator has consumed alcohol, the law enforcement officer may require such operator to submit to a chemical test in the manner set forth in this chapter.

Source: SL 1973, ch 195, § 11; SL 2006, ch 168, § 3.



§ 32-23-1.3 Arrested person to be charged--Requirements for reduction or dismissal.

32-23-1.3. Arrested person to be charged--Requirements for reduction or dismissal. Any person arrested for driving or being in actual physical control of a vehicle while the weight of alcohol in the blood of the arrested person is 0.08 percent or greater, shall be charged with a violation of § 32-23-1. The charge may be reduced or dismissed only if the prosecuting attorney states the reasons for reduction or dismissal in writing and on the record and files the reasons with the clerk of courts.

Source: SL 1983, ch 244, § 1; SL 2002, ch 160, § 3.



§ 32-23-2 Punishment for prohibited driving--First offense.

32-23-2. Punishment for prohibited driving--First offense. If conviction for a violation of § 32-23-1 is for a first offense, such person is guilty of a Class 1 misdemeanor, and the defendant's driving privileges shall be revoked for not less than thirty days. However, the court may in its discretion issue an order upon proof of financial responsibility, pursuant to § 32-35-113, permitting the person to operate a vehicle for purposes of employment, 24/7 sobriety testing, attendance at school, or attendance at counseling programs. The court may also order the revocation of the defendant's driving privilege for a further period not to exceed one year or restrict the privilege in such manner as it sees fit for a period not to exceed one year.

Source: SL 1953, ch 246, § 1; SDC Supp 1960, § 44.9922 (1); SL 1973, ch 195, § 5; SL 1975, ch 207, § 1; SL 1976, ch 198; SL 1977, ch 189, § 112; SL 1985, ch 263, § 1; SL 1991, ch 252, § 17; SL 1994, ch 255, § 5; SL 2006, ch 168, § 4; SL 2008, ch 161, § 1, eff. Feb. 27, 2008.



§ 32-23-2.1 Evaluation of certain persons convicted of first offense driving while intoxicated--Costs.

32-23-2.1. Evaluation of certain persons convicted of first offense driving while intoxicated--Costs. Any person convicted of a first offense pursuant to § 32-23-1 with a 0.17 percent or more by weight of alcohol in the person's blood shall, in addition to the penalties provided in § 32-23-2, be required to undergo a court-ordered evaluation by an addiction counselor licensed or certified by the Board of Addiction and Prevention Professionals pursuant to § 36-34-13.1 or a licensed or certified health care professional with specialized training in chemical dependency evaluation to determine if the defendant is chemically dependent. The cost of such evaluation shall be paid by the defendant. The recommendations of the evaluation shall be provided to the referring judge.

Source: SL 1991, ch 262; SDCL § 32-33-23; SL 2006, ch 168, § 5; SL 2007, ch 184, § 1; SL 2016, ch 15, § 23.



§ 32-23-3 Punishment for second offense--Revocation of driving privilege--Jail sentence for driving while privilege revoked--Limited driving privilege for certain purposes.

32-23-3. Punishment for second offense--Revocation of driving privilege--Jail sentence for driving while privilege revoked--Limited driving privilege for certain purposes. If conviction for a violation of § 32-23-1 is for a second offense, such person is guilty of a Class 1 misdemeanor, and the court shall, in pronouncing sentence, unconditionally revoke the defendant's driving privilege for a period of not less than one year. However, upon the successful completion of a court-approved chemical dependency program, and proof of financial responsibility pursuant to § 32-35-113, the court may permit the person to drive for the purposes of employment, 24/7 sobriety testing, attendance at school, or attendance at counseling programs. If such person is convicted of driving without a license during that period, the person shall be sentenced to the county jail for not less than three days, which sentence may not be suspended.

Source: SL 1953, ch 246, § 1; SDC Supp 1960, § 44.9922 (2); SL 1973, ch 195, § 6; SL 1977, ch 189, § 113; SL 1982, ch 247, § 1; SL 1994, ch 261, § 1; SL 2006, ch 168, § 6; SL 2008, ch 161, § 2, eff. Feb. 27, 2008.



§ 32-23-4 Punishment for third offense--Revocation of driving privilege--Jail sentence for driving while privilege revoked--Limited driving privilege for certain purposes.

32-23-4. Punishment for third offense--Revocation of driving privilege--Jail sentence for driving while privilege revoked--Limited driving privilege for certain purposes. If conviction for a violation of § 32-23-1 is for a third offense, the person is guilty of a Class 6 felony, and the court, in pronouncing sentence, shall order that the driver's license of any person so convicted be revoked for a period of not less than one year from the date sentence is imposed or one year from the date of initial release from imprisonment, whichever is later. In the event the person is returned to imprisonment prior to the completion of the period of driver's license revocation, time spent imprisoned does not count toward fulfilling the period of revocation. If the person is convicted of driving without a license during that period, he shall be sentenced to the county jail for not less than ten days, which sentence may not be suspended. Notwithstanding § 23A-27-19, the court retains jurisdiction to modify the conditions of the license revocation for the term of such revocation. Upon the successful completion of a court-approved chemical dependency counseling program, and proof of financial responsibility pursuant to § 32-35-113, the court may permit the person to operate a vehicle for the purposes of employment, 24/7 sobriety testing, attendance at school, or attendance at counseling programs.

Source: SL 1953, ch 246, § 1; SDC Supp 1960, § 44.9922 (3); SL 1961, ch 240; SL 1971, ch 190; SL 1973, ch 195, § 7; SL 1982, ch 247, § 2; SL 1985, ch 263, § 2; SL 1989, ch 273, § 1; SL 2006, ch 168, § 7; SL 2008, ch 161, § 3, eff. Feb. 27, 2008.



§ 32-23-4.1 Calculation of number of offenses.

32-23-4.1. Calculation of number of offenses. Except as authorized under § 32-23-4.9, no previous conviction for, or plea of guilty to, a violation of § 32-23-1, 22-18-36, or 22-16-41 occurring more than ten years prior to the date of the violation being charged may be used to determine that the violation being charged is a second, third, or subsequent offense. Any period of time during which the defendant was incarcerated for a previous violation may not be included when calculating if the time period provided in this section has elapsed.

Source: SDC Supp 1960, § 44.03B23 (3) as enacted by SL 1963, ch 270; SDCL § 32-12-48; SL 1973, ch 195, § 4; SL 1983, ch 244, § 2; SL 1999, ch 164, § 1; SL 2001, ch 177, § 1; SL 2010, ch 165, § 1; SL 2013, ch 101, § 64.



§ 32-23-4.2 Separate allegation of former conviction.

32-23-4.2. Separate allegation of former conviction. In any criminal case brought pursuant to the provisions of § 32-23-3, 32-23-4, 32-23-4.6, or 32-23-4.7, whether brought by information or indictment, a separate supporting information shall allege, in addition to the principal offense charged, any former convictions. If the information is in two separate parts, each part shall be signed by the prosecutor. In the first part the particular offense with which the accused is charged shall be set out, and in the other part any former convictions shall be alleged.

Source: SL 1979, ch 159, § 4A; SL 1989, ch 273, § 3; SL 1994, ch 261, § 2; SL 2003, ch 172, § 1; SL 2010, ch 166, § 1.



§ 32-23-4.3 Plea and election of method of trial on driving under influence--Advice as to former conviction charge.

32-23-4.3. Plea and election of method of trial on driving under influence--Advice as to former conviction charge. The plea and election of method of trial by the accused shall be first taken only on the first part of the information described in § 32-23-4.2 but before a plea is made the accused shall be informed by the judge, in absence of the jury, of the contents of the second part. There shall be entered in the minutes of the court the time and place when and where the judge so informed the accused, and like entry thereof shall be made in the judgment.

Source: SL 1979, ch 159, § 4B; SL 2006, ch 168, § 8.



§ 32-23-4.4 Separate trial on charge of former conviction.

32-23-4.4. Separate trial on charge of former conviction. On a finding of guilty on the first part of the information described in § 32-23-4.2 a plea shall be taken and, if necessary, an election made on the second part and a trial thereon proceeded with, and until such time no information as to the second part of the information may be divulged to the jury. If the accused elects a jury trial in the second part of the information, such trial may be had to the same or another jury as the court may direct.

Source: SL 1979, ch 159, § 4C; SL 2006, ch 168, § 9.



§ 32-23-4.5 Convictions in other states considered.

32-23-4.5. Convictions in other states considered. Any conviction for, or plea of guilty to, an offense in another state which, if committed in this state, would be a violation of § 32-23-1, 22-18-36, or 22-16-41 and occurring within ten years prior to the date of the violation being charged, shall be used to determine if the violation being charged is a second, third, or subsequent offense.

Source: SL 1983, ch 244, § 3; SL 2001, ch 177, § 2; SL 2010, ch 165, § 2.



§ 32-23-4.6 Punishment for fourth offense--Revocation of driving privilege--Jail sentence for driving while privilege revoked--Limited driving privilege for certain purposes.

32-23-4.6. Punishment for fourth offense--Revocation of driving privilege--Jail sentence for driving while privilege revoked--Limited driving privilege for certain purposes. If conviction for a violation of § 32-23-1 is for a fourth offense, the person is guilty of a Class 5 felony, and the court, in pronouncing sentence, shall order that the driver's license of any person so convicted be revoked for a period of not less than two years from the date sentence is imposed or two years from the date of initial release from imprisonment, whichever is later. If the person is returned to imprisonment prior to the completion of the period of driver's license revocation, time spent imprisoned does not count toward fulfilling the period of revocation. If the person is convicted of driving without a license during that period, the person shall be sentenced to the county jail for not less than twenty days, which sentence may not be suspended. Notwithstanding § 23A-27-19, the court retains jurisdiction to modify the conditions of the license revocation for the term of such revocation. Upon the successful completion of a court-approved chemical dependency counseling program, and proof of financial responsibility pursuant to § 32-35-113, the court may permit the person to operate a vehicle for the purposes of employment, 24/7 sobriety testing, attendance at school, or attendance at counseling programs. Further, sentencing pursuant to this section includes the provisions of § 23A-27-18.

Source: SL 1989, ch 273, § 2; SL 2005, ch 173, § 2; SL 2006, ch 168, § 10; SL 2008, ch 161, § 4, eff. Feb. 27, 2008; SL 2011, ch 147, § 1; SL 2013, ch 101, § 65.



§ 32-23-4.7 Punishment for fifth or subsequent offense--Revocation of driving privilege--Jail sentence for driving while privilege revoked--Limited driving privilege for certain purposes.

32-23-4.7. Punishment for fifth or subsequent offense--Revocation of driving privilege--Jail sentence for driving while privilege revoked--Limited driving privilege for certain purposes. If conviction for violation of § 32-23-1 is for a fifth offense, or subsequent offenses thereafter, the person is guilty of a Class 4 felony and the court, in pronouncing sentencing, shall order that the driver's license of any person so convicted be revoked for a period of not less than three years from the date sentence is imposed or three years from the date of initial release from imprisonment, whichever is later. In the event the person is returned to imprisonment prior to the completion of the period of driver's license revocation, time spent imprisoned does not count toward fulfilling the period of revocation. If the person is convicted of driving without a license during that period, the person shall be sentenced to the county jail for not less than twenty days, which sentence may not be suspended. Notwithstanding § 23A-27-19, the court retains jurisdiction to modify the conditions of the license revocation for the term of such revocation. Upon the successful completion of a court-approved chemical dependency counseling program, and proof of financial responsibility pursuant to § 32-35-113, the court may permit the person to operate a vehicle for the purposes of employment, 24/7 sobriety testing, attendance at school, or attendance at counseling programs.

Source: SL 2005, ch 173, § 1; SL 2006, ch 168, § 11; SL 2008, ch 161, § 5, eff. Feb. 27, 2008; SL 2011, ch 147, § 2.



§ 32-23-4.8 Convictions under § 22-18-36 or 22-16-41 included in calculation of number of offenses.

32-23-4.8. Convictions under § 22-18-36 or 22-16-41 included in calculation of number of offenses. For purposes of determining whether a conviction for a violation of § 32-23-1 is for a second or subsequent offense, any conviction for a violation of § 22-18-36 or 22-16-41 counts as a conviction of § 32-23-1.

Source: SL 2010, ch 165, § 3.



§ 32-23-4.9 Punishment for sixth or subsequent offense--Revocation of driving privilege--Jail sentence for driving while privilege revoked--Limited driving privilege for certain purposes.

32-23-4.9. Punishment for sixth or subsequent offense--Revocation of driving privilege--Jail sentence for driving while privilege revoked--Limited driving privilege for certain purposes. If a conviction for a violation of § 32-23-1 is for a sixth offense, or subsequent offense, and the person had at least five convictions of § 32-23-1 occurring within twenty-five years of the violation being charged, and at least two of those prior convictions having occurred within ten years, the violation is an aggravated offense and the person is guilty of a Class 4 felony.

The court, in pronouncing sentencing, shall order that the driver license of any person so convicted be revoked for a period of not less than three years from the date the sentence is imposed or three years from the date of initial release from imprisonment, whichever is later. If the person is returned to imprisonment prior to the completion of the period of driver license revocation, time spent imprisoned does not count toward fulfilling the period of revocation. If the person is convicted of driving without a license during that period, the person shall be sentenced to the county jail for not less than twenty days, which sentence may not be suspended. Notwithstanding § 23A-27-19, the court retains jurisdiction to modify the conditions of the license revocation for the term of such revocation.

Upon the person's successful completion of a court-approved chemical dependency counseling program and proof of financial responsibility pursuant to § 32-35-113, the court may permit the person to operate a vehicle for the purposes of employment, 24/7 sobriety testing, attendance at school, or attendance at counseling programs.

For each person convicted under this section and placed on probation, parole, or released from prison due to a suspended sentence, the person's supervision shall include at least one of the following: enrollment in an alcohol or drug accountability program, ignition interlock, breath alcohol interlock, an alcohol monitoring bracelet, or another enhanced monitoring tool. Supervision of the offender shall be overseen by the Unified Judicial System if the sentence does not include a term of imprisonment in the penitentiary or by the Department of Corrections if the sentence includes a term of imprisonment in the penitentiary. Any offender supervised pursuant to this section is not excluded from earned discharge credit as otherwise authorized by statute.

If, during the period of supervision imposed under this section, the person being supervised violates conditions, the offender shall be penalized according to the graduated sanctions policy to be established by the Supreme Court or the Department of Corrections, respectively.

Source: SL 2013, ch 101, § 63; SL 2015, ch 170, § 1.



§ 32-23-4.10 Costs payable to county--Nonpayment punishable by contempt.

32-23-4.10. Costs payable to county--Nonpayment punishable by contempt. In addition to any other penalty, assessment, or fine provided by law, the court shall order any person convicted of a crime for a violation of § 32-23-1 to remit costs in the amount of fifty dollars to the clerk of courts. The clerk of courts shall forward any amount collected pursuant to this section to the county treasurer for deposit in the county general fund. Failure to remit the amount to the clerk of courts in the time specified by the court is punishable by contempt proceedings.

Source: SL 2015, ch 171, § 1.



§ 32-23-5 Repealed.

32-23-5. Repealed by SL 1988, ch 254, § 7.



§ 32-23-6 Lawful use of drugs no defense.

32-23-6. Lawful use of drugs no defense. The fact that any person charged with a violation of § 32-23-1 is or has been prescribed a drug under the laws of this state is not a defense against any charge of violating § 32-23-1.

Source: SL 1949, ch 42, §§ 1, 2; SDC Supp 1960, § 44.0302-1 (4); SL 1965, ch 191; SL 2006, ch 168, § 12.



§ 32-23-7 Presumptions arising from chemical analysis of body fluids.

32-23-7. Presumptions arising from chemical analysis of body fluids. In any criminal prosecution for a violation of § 32-23-1 relating to driving a vehicle while under the influence of an alcoholic beverage, a violation of § 22-16-41, or a violation of § 22-18-36, the amount of alcohol in the defendant's blood at the time alleged as shown by chemical analysis of the defendant's blood, breath, or other bodily substance gives rise to the following presumptions:

(1) If there was at that time five hundredths percent or less by weight of alcohol in the defendant's blood, it is presumed that the defendant was not under the influence of an alcoholic beverage;

(2) If there was at that time in excess of five hundredths percent but less than eight hundredths percent by weight of alcohol in the defendant's blood, such fact does not give rise to any presumption that the defendant was or was not under the influence of an alcoholic beverage, but such fact may be considered with other competent evidence in determining the guilt or innocence of the defendant;

(3) If there was at that time eight hundredths percent or more by weight of alcohol in the defendant's blood, it is presumed that the defendant was under the influence of an alcoholic beverage.

Percent by weight of alcohol in the blood shall be based upon milligrams of alcohol per 1.0 cubic centimeter of whole blood or 2100 cubic centimeters of deep lung breath.

Source: SL 1949, ch 42, § 2; SDC Supp 1960, § 44.0302-1; SL 1965, ch 191; SL 1971, ch 191, § 1; SL 1971, ch 192, § 1; SL 1982, ch 246, § 2; SL 1983, ch 176, § 2; SL 2000, ch 159, § 1; SL 2002, ch 160, § 2; SL 2006, ch 168, § 13.



§ 32-23-8 Other evidence on being under the influence of alcoholic beverage.

32-23-8. Other evidence on being under the influence of alcoholic beverage. The provisions of § 32-23-7 may not be construed as limiting the introduction of any other competent evidence bearing upon the question whether or not the defendant was under the influence of an alcoholic beverage.

Source: SL 1949, ch 42, § 2; SDC Supp 1960, § 44.0302-1 (4); SL 1965, ch 191; SL 2006, ch 168, § 14.



§ 32-23-9 Repealed.

32-23-9. Repealed by SL 1974, ch 76, § 4.



§ 32-23-10 Operation of vehicle as consent to withdrawal of bodily substances and chemical analysis--Submission to withdrawal or analysis following arrest.

32-23-10. Operation of vehicle as consent to withdrawal of bodily substances and chemical analysis--Submission to withdrawal or analysis following arrest. Any person who operates any vehicle in this state is considered to have given consent to the withdrawal of blood or other bodily substance and chemical analysis of the person's blood, breath, or other bodily substance to determine the amount of alcohol in the person's blood and to determine the presence of marijuana or any controlled drug or substance or any substance ingested, inhaled, or otherwise taken into the body as prohibited by § 22-42-15 or any other substance that may render a person incapable of safely driving. The arresting law enforcement officer may, subsequent to the arrest of any operator for a violation of § 32-23-1, require the operator to submit to the withdrawal of blood or other bodily substances as evidence.

Source: SL 1959, ch 264, § 1; SDC Supp 1960, § 44.0302-2; SL 1972, ch 181; SL 1973, ch 195, § 12; SL 1982, ch 246, § 3; SL 1983, ch 244, § 5; SL 1988, ch 265; SL 1989, ch 274, § 1; SL 1990, ch 259; SL 1998, ch 198, § 2; SL 2001, ch 178, § 1; SL 2004, ch 217, § 1; SL 2006, ch 169, § 1.



§ 32-23-10.1 Refusal to submit to chemical test or allow withdrawal of bodily substance admissible into evidence.

32-23-10.1. Refusal to submit to chemical test or allow withdrawal of bodily substance admissible into evidence. If a person refuses to submit to chemical analysis of the person's blood, urine, breath, or other bodily substance, or allow the withdrawal of blood or other bodily substance for chemical analysis as provided in § 32-23-10, and that person subsequently stands trial for violation of § 32-23-1 or § 32-23-21, such refusal may be admissible into evidence at the trial.

Source: SL 1980, ch 230, § 1; SL 1989, ch 274, § 2; SL 1998, ch 198, § 3.



§ 32-23-10.2 Repealed.

32-23-10.2. Repealed by SL 1989, ch 265, § 27.



§ 32-23-10.3 Serious bodily injury defined.

32-23-10.3. Serious bodily injury defined. For purposes of § 32-23-10, serious bodily injury is such injury as is grave and not trivial, and gives rise to apprehension of danger to life, health, or limb.

Source: SL 2004, ch 217, § 2.



§ 32-23-11 Revocation of license or privilege after refusal of withdrawal or test--Determination of eligibility to drive for purpose of employment--Rules for restricted licenses.

32-23-11. Revocation of license or privilege after refusal of withdrawal or test--Determination of eligibility to drive for purpose of employment--Rules for restricted licenses. Any person subject to license revocation for failure to submit to the withdrawal and chemical analysis required in § 32-23-10, and wishing to contest the revocation, shall demand a hearing pursuant to chapter 1-26 within one hundred twenty days of arrest. If the secretary of public safety finds that the law enforcement officer complied with the law and the refusal was made by the person, the secretary shall revoke that person's license to drive and any nonresident operating privileges for one year. The secretary shall determine if the person is eligible to drive for the purpose of employment and may promulgate rules pursuant to chapter 1-26 for determining that eligibility.

The secretary of public safety may promulgate rules for restricted licenses as follows:

(1) Eligibility;

(2) Application;

(3) Determination;

(4) Limitations; and

(5) Grounds for revocation.
Source: SL 1959, ch 264, § 1; SDC Supp 1960, § 44.0302-2; SL 1973, ch 195, § 13; SL 1976, ch 199; SL 1980, ch 230, § 3; SL 1982, ch 18, § 28; SL 1982, ch 248, § 1; SL 1986, ch 22, § 7; SL 1989, ch 274, § 3; SL 1995, ch 183, § 1; SL 1996, ch 206; SL 2003, ch 272, § 108.



§ 32-23-11.1 License of driver under age twenty-one who pleads guilty not subject to revocation.

32-23-11.1. License of driver under age twenty-one who pleads guilty not subject to revocation. A person's license to drive is not subject to revocation as provided in § 32-23-18 if that person pleads guilty to violating § 32-23-21 before a revocation order is issued.

Source: SL 1982, ch 248, § 2; SL 1992, ch 225; SL 1992, ch 226, § 4; SL 1993, ch 236, § 1; SL 1993, ch 237, § 2; SL 1997, ch 189, § 3; SL 2016, ch 165, § 1.



§ 32-23-12 Repealed.

32-23-12. Repealed by SL 1997, ch 189, § 2.



§ 32-23-12.1 Repealed.

32-23-12.1. Repealed by SL 1989, ch 265, § 28.



§ 32-23-13 Failure to invoke refusal procedure as permission to make chemical analysis.

32-23-13. Failure to invoke refusal procedure as permission to make chemical analysis. If any operator of a motor vehicle in this state who has been requested to submit to a chemical test fails to invoke the provision in § 32-23-11 which permits him to refuse to submit to a test, then the failure to invoke the provision permitting a refusal to submit to a test shall constitute consent and authority to administer a test notwithstanding the age of the operator of the motor vehicle.

Source: SL 1959, ch 264, § 5; SDC Supp 1960, § 44.0302-2; SL 1971, ch 193, § 1; SL 1982, ch 246, § 4.



§ 32-23-14 Persons authorized to withdraw blood to determine alcohol content--Liability.

32-23-14. Persons authorized to withdraw blood to determine alcohol content--Liability. Only a physician, laboratory technician, registered nurse, physician's assistant, phlebotomist, licensed practical nurse, medical technician, medical technologist, or other person authorized pursuant to a certification, license, or training may withdraw blood for the purpose of determining the alcoholic content therein. This limitation does not apply to the taking of a breath or other bodily substance specimen. Such authorized persons, acting on the presumption of consent in § 32-23-10, and any hospital or facility employing such persons, are not liable and may not be held to pay damages to the party from whom the blood sample is withdrawn, if the withdrawal is administered with usual and ordinary care. No person authorized to withdraw blood under this section may be required or forced to withdraw blood for the purposes outlined in this chapter, unless required pursuant to a written agreement.

Source: SL 1959, ch 264, § 3; SDC Supp 1960, § 44.0302-2; SL 1971, ch 193, § 2; SL 1975, ch 208, § 1; SL 1982, ch 246, § 5; SL 1983, ch 245, § 4; SL 1989, ch 274, § 4; SL 2006, ch 169, § 4; SL 2010, ch 163, § 2.



§ 32-23-14.1 Requirements for validity of withdrawal or test--Director of laboratories to approve methods and issue permits.

32-23-14.1. Requirements for validity of withdrawal or test--Director of laboratories to approve methods and issue permits. To be considered valid under the provisions of this chapter, the withdrawal or chemical analysis shall be performed at the direction of a law enforcement officer having lawfully arrested the person for a violation of § 32-23-1 or 32-23-21 and the chemical test analysis of the person's breath, if one is performed, shall be performed according to methods approved by the director of laboratories and by a person possessing a valid permit issued by the director of laboratories for this purpose. The director of laboratories may approve satisfactory techniques or methods to ascertain the qualifications and competence of anyone to conduct such analysis and issue permits which are subject to termination or revocation at the discretion of the director of laboratories.

Source: SL 1982, ch 246, § 6; SL 1985, ch 283, § 7; SL 1989, ch 274, § 5; SL 1998, ch 198, § 4.



§ 32-23-15 Right to have technician of own choosing make separate test.

32-23-15. Right to have technician of own choosing make separate test. Any person tested pursuant to §§ 32-23-10 and 32-23-14 shall be permitted to have a physician, laboratory technician, registered nurse, physician's assistant, or medical technologist of the person's own choosing administer the chemical analysis in addition to the one administered at the direction of the law enforcement officer.

Source: SL 1959, ch 264, § 4; SDC Supp 1960, § 44.0302-2; SL 1971, ch 193, § 3; SL 1975, ch 208, § 2; SL 1976, ch 228; SL 2006, ch 169, § 2.



§ 32-23-16 Results of analysis available to accused or attorney.

32-23-16. Results of analysis available to accused or attorney. Upon the request of any person who was tested pursuant to §§ 32-23-10 and 32-23-14, or upon the request of the person's attorney, the results of such analysis shall be made available to the person or to the person's attorney.

Source: SL 1959, ch 264, § 2; SDC Supp 1960, § 44.0302-2; SL 1971, ch 191, § 2; SL 1971, ch 192, § 2; SL 2006, ch 169, § 3.



§ 32-23-17 Withdrawal, chemical test, and witness fees and expenses taxed as costs.

32-23-17. Withdrawal, chemical test, and witness fees and expenses taxed as costs. In the case of a conviction under this chapter the costs accrued for the withdrawal and chemical analysis of blood or other bodily substance, and witness fees and expenses in connection therewith, shall be taxed by the court as costs in the action and shall, if the county is to have a lien for fees paid to counsel for an indigent, be included in the lien filed; otherwise it shall, with such other costs as the court imposes, be entered in the judgment as provided in chapter 23A-27.

Source: SL 1970, ch 179; SL 1989, ch 274, § 6.



§ 32-23-18 Revocation of license of driver under age twenty-one for refusal to submit to chemical analysis.

32-23-18. Revocation of license of driver under age twenty-one for refusal to submit to chemical analysis. The Department of Public Safety shall revoke the license of any person arrested for violating § 32-23-21, who refuses to submit to a chemical analysis as requested by a law enforcement officer.

Source: SL 1992, ch 226, § 1; SL 1993, ch 237, § 1; SL 1997, ch 189, § 4; SL 1998, ch 198, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2016, ch 165, § 2.



§ 32-23-19 Law enforcement officer to serve notice of intent to revoke--License confiscated--Notice as temporary license.

32-23-19. Law enforcement officer to serve notice of intent to revoke--License confiscated--Notice as temporary license. A law enforcement officer shall serve the notice of intent to revoke, on behalf of the Department of Public Safety and shall take possession of any driver's license issued by this state held by the person if the arrested driver refuses to submit to a chemical analysis as directed by the officer pursuant to § 32-23-10. A copy of the completed notice of intent to revoke form, and any South Dakota driver's license taken into possession shall be forwarded to the department by the officer. If a valid South Dakota driver's license is surrendered, the notice of intent to revoke shall function as a temporary license which is valid for one hundred twenty days. Upon receipt of a petition for a hearing, the department may extend the temporary license thirty days following the scheduled date of the hearing.

Source: SL 1992, ch 226, § 2; SL 1998, ch 194, § 1; SL 2003, ch 272, § 23.



§ 32-23-20 Revocation of nonresident driving privileges.

32-23-20. Revocation of nonresident driving privileges. The department shall revoke the person's license to drive and any nonresident operating privileges pursuant to § 32-23-11.

Source: SL 1992, ch 226, § 3.



§ 32-23-21 Driver under age of twenty-one operating vehicle after alcohol or drug consumption--Misdemeanor--Suspension of license--Restricted driving privilege.

32-23-21. Driver under age of twenty-one operating vehicle after alcohol or drug consumption--Misdemeanor--Suspension of license--Restricted driving privilege. It is a Class 2 misdemeanor for any person under the age of twenty-one years to drive, operate, or be in actual physical control of any vehicle:

(1) If there is physical evidence of 0.02 percent or more by weight of alcohol in the person's blood as shown by chemical analysis of the person's breath, blood, or other bodily substance; or

(2) After having consumed marijuana or any controlled drug or substance for as long as physical evidence of the consumption remains present in the person's body.

If a person is found guilty of or adjudicated for a violation of this section, the Unified Judicial System shall notify the Department of Public Safety. Upon conviction or adjudication, the court shall suspend that person's driver's license or operating privilege for a period of thirty days for a first offense, one hundred eighty days for a second offense, or one year for any third or subsequent offense. However, the court may, upon proof of financial responsibility pursuant to § 32-35.43.1, issue an order permitting the person to operate a vehicle for purposes of the person's employment, attendance at school, or attendance at counseling programs.

Source: SL 1998, ch 198, § 1; SL 1999, ch 165, § 1; SL 2003, ch 272, § 23; SL 2004, ch 218, § 1; SL 2006, ch 165, § 4.



§ 32-23-22 Chapter not applicable to person riding animal or foot-pedal conveyance.

32-23-22. Chapter not applicable to person riding animal or foot-pedal conveyance. The provisions of this chapter do not apply to any person who is riding:

(1) A horse or other animal; and

(2) A bicycle, tricycle, or other unpowered foot-pedal conveyance.
Source: SL 2006, ch 170, § 1.



§ 32-23-23 Driving permit issued to certain persons conditioned on abstinence from alcohol use and participation in 24/7 sobriety program--Revocation for violation of condition.

32-23-23. Driving permit issued to certain persons conditioned on abstinence from alcohol use and participation in 24/7 sobriety program--Revocation for violation of condition. Any driving permit issued by the court to any person, who has been convicted of a violation of § 32-23-1 shall be conditioned on the person's total abstinence from the use of alcohol, the person's participation in the 24/7 sobriety program created by §§ 1-11-17 to 1-11-25, inclusive, in those counties where 24/7 sobriety testing is available, the payment of associated costs and expenses and the person meeting one of the following conditions:

(1) The person had a previous conviction for a violation of § 32-23-1 within the last ten years; or

(2) That the person had a 0.17 percent or more by weight of alcohol in that person's blood at the time the violation occurred.

The court shall immediately revoke the permit upon a showing of proof by a preponderance of the evidence that the person has violated this condition.

Source: SL 2006, ch 168, § 15; SL 2007, ch 4, § 12; SL 2011, ch 4, § 1.






Chapter 24 - Reckless And Unsafe Driving

§ 32-24-1 Definition of reckless driving--Misdemeanor.

32-24-1. Definition of reckless driving--Misdemeanor. Any person who drives any vehicle upon a highway, alley, public park, recreational area, or upon the property of a public or private school, college, or university carelessly and heedlessly in disregard of the rights or safety of others, or without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property, is guilty of reckless driving. Reckless driving is a Class 1 misdemeanor.

Source: SDC 1939, § 44.9921; SL 1955, ch 185; SL 1977, ch 189, § 114; SL 1984, ch 233, § 1; SL 1989, ch 256, § 20.



§ 32-24-2 Repealed.

32-24-2. Repealed by SL 2012, ch 169, § 1.



§ 32-24-3 Reckless driving--Second or subsequent offense as misdemeanor--Revocation of driving privilege--Restricted driving privilege.

32-24-3. Reckless driving--Second or subsequent offense as misdemeanor--Revocation of driving privilege--Restricted driving privilege. If a conviction for a violation of § 32-24-1 is for a second or subsequent offense within a period of one year, such person is guilty of a Class 1 misdemeanor, and the court shall, in pronouncing sentence, order that the defendant's driving privilege be revoked for thirty days. However, the court may issue an order, upon proof of financial responsibility pursuant to § 32-35-43.1, permitting the person to operate a vehicle for purposes of the person's employment, attendance at school, or attendance at counseling programs. The court may also order the revocation of the defendant's driving privilege for a further period not to exceed one year or restrict the privilege in such manner as it sees fit for a period not to exceed one year.

Source: SL 1982, ch 249, § 1; SL 1988, ch 254, § 2; SL 1991, ch 252, § 18; SL 1994, ch 255, § 6; SL 2006, ch 165, § 3.



§ 32-24-4 Prosecution for reckless driving--Information in two parts to charge particular offense and former conviction or convictions.

32-24-4. Prosecution for reckless driving--Information in two parts to charge particular offense and former conviction or convictions. In any criminal case brought pursuant to the provisions of § 32-24-3 wherein the information alleges, in addition to the principal offense charged, a former conviction or convictions, such information shall be in two separate parts, each signed by the prosecutor. In the first part of the information the particular offense with which the accused is charged shall be set out, and in the other part the former conviction or convictions shall be alleged.

Source: SL 1982, ch 249, § 2.



§ 32-24-5 Prosecution for reckless driving--Plea and trial method taken first on charge of principal offense--Notice to accused of charge of former conviction or convictions.

32-24-5. Prosecution for reckless driving--Plea and trial method taken first on charge of principal offense--Notice to accused of charge of former conviction or convictions. The plea and election of method of trial by the accused shall be first taken only on the first part of the information described in § 32-24-4 but before a plea is made the accused shall be informed by the judge, in absence of the jury, of the contents of his second part. There shall be entered in the minutes of the court the time and place when and where the judge so informed the accused, and like entry thereof shall be made in the judgment.

Source: SL 1982, ch 249, § 3.



§ 32-24-6 Prosecution for reckless driving--Trial on former conviction or convictions after guilty finding on principal offense charged.

32-24-6. Prosecution for reckless driving--Trial on former conviction or convictions after guilty finding on principal offense charged. On a finding of guilty on the first part of the information described in § 32-24-4, a plea shall be taken and, if necessary, an election made on the second part and a trial thereon proceeded with, and until such time no information as to the second part of the information shall be divulged to the jury. If the accused has elected a jury trial in the second part of the information, such trial may be had to the same or another jury as the court may direct.

Source: SL 1982, ch 249, § 4.



§ 32-24-7 Repealed.

32-24-7. Repealed by SL 1988, ch 254, § 8.



§ 32-24-8 Definition of careless driving--Misdemeanor.

32-24-8. Definition of careless driving--Misdemeanor. Any person who drives any vehicle upon a highway, alley, public park, recreational area, or upon the property of a public or private school, college, or university carelessly and without due caution, at a speed or in a manner so as to endanger any person or property, not amounting to reckless driving as defined in § 32-24-1, is guilty of careless driving. Careless driving is a Class 2 misdemeanor.

Source: SL 1984, ch 233, § 2; SL 1989, ch 256, § 21.



§ 32-24-9 Definition of exhibition driving--Misdemeanor.

32-24-9. Definition of exhibition driving--Misdemeanor. Any person who drives any vehicle upon a highway, alley, public park, recreational area, or upon the property of a public or private school, college, or university in such a manner that creates or causes unnecessary engine noise, tire squeal, skid, or slide upon acceleration or stopping; that simulates a temporary race; or that causes the vehicle to unnecessarily turn abruptly or sway is guilty of exhibition driving. Exhibition driving is a Class 2 misdemeanor.

Source: SL 1984, ch 233, § 3; SL 1989, ch 256, § 22.






Chapter 25 - Speed Regulation

§ 32-25-1 Repealed.

32-25-1. Repealed by SL 1996, ch 207, § 6.



§ 32-25-1.1 Maximum daytime speed--Violation as misdemeanor.

32-25-1.1. Maximum daytime speed--Violation as misdemeanor. Except as provided by § 32-25-4 or pursuant to § 32-25-7, no person may drive a vehicle upon a street or highway at a speed in excess of sixty-five miles per hour. A violation of this section is a Class 2 misdemeanor.

Source: SL 1941, ch 187, § 2; SL 1959, ch 251, § 1; SDC Supp 1960, § 44.0303; SL 1965, ch 192; SDCL, § 32-25-1; SL 1970, ch 175, § 7; SL 1989, ch 255, § 121; SL 1996, ch 207, § 2.



§ 32-25-2 Repealed.

32-25-2. Repealed by SL 1996, ch 207, § 3.



§ 32-25-3 Requirement that speed be reasonable and lawful under statutes--Violation as misdemeanor.

32-25-3. Requirement that speed be reasonable and lawful under statutes--Violation as misdemeanor. It is a Class 2 misdemeanor for any person to drive a motor vehicle on a highway located in this state at a speed greater than is reasonable and prudent under the conditions then existing or at speeds in excess of those fixed by this chapter or provided by the Transportation Commission.

Source: SDC 1939, § 44.0303; SL 1941, ch 187, § 1; SL 1955, ch 168; SL 1959, ch 251, § 1; SDC Supp 1960, § 44.0303 (1); SL 1989, ch 255, § 123.



§ 32-25-4 Maximum speed on interstate highways--Violation as misdemeanor

32-25-4. Maximum speed on interstate highways--Violation as misdemeanor. Except as provided pursuant to § 32-25-7, no person may drive a vehicle upon the national system of interstate highways at a speed in excess of eighty miles per hour. A violation of this section is a Class 2 misdemeanor.

Source: SDC Supp 1960, § 44.0303 (7) as added by SL 1963, ch 253; SL 1985, ch 264, § 4; SL 1989, ch 255, § 124; SL 1996, ch 207, § 1; SL 2015, ch 165, § 26, eff. Apr. 1, 2015.



§ 32-25-5 Minimum speeds on interstate highways--Violation as misdemeanor.

32-25-5. Minimum speeds on interstate highways--Violation as misdemeanor. It is a Class 2 misdemeanor at any time for a person to drive or operate a motor vehicle upon the national system of interstate highways at a speed less than forty miles per hour unless such vehicle is so operated pursuant to a permit, issued by the Department of Transportation.

Source: SDC Supp 1960, § 44.0303 (8) as added by SL 1963, ch 253; SL 1964, ch 123, § 1; SL 1989, ch 255, § 125.



§ 32-25-5.1 Unreasonably slow speed prohibited--Violation as misdemeanor.

32-25-5.1. Unreasonably slow speed prohibited--Violation as misdemeanor. No person may drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with law. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 14, § 1; SL 1989, ch 255, § 126.



§ 32-25-5.2 Posting of minimum speeds on particular highways--Violation of minimum speeds as misdemeanor.

32-25-5.2. Posting of minimum speeds on particular highways--Violation of minimum speeds as misdemeanor. If the transportation commission within its respective jurisdiction determines on the basis of an engineering and traffic investigation that slow speeds on any part of a highway consistently impede the normal and reasonable movement of traffic, the commission may adopt rules setting minimum speed limits below which no person may drive a vehicle except when necessary for safe operation or in compliance with law. A violation of such minimum speed limits is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 14, § 2; SL 1989, ch 255, § 127.



§ 32-25-6 Maximum speed for heavy vehicles--Computing gross weight--Violation as misdemeanor.

32-25-6. Maximum speed for heavy vehicles--Computing gross weight--Violation as misdemeanor. The transportation commission may adopt rules setting the maximum speed at which it shall be lawful for any motor vehicle, trailer, or wagon to be driven upon the public highways of this state, the gross weight of which, including the load, is more than ten thousand pounds, or any motor vehicle, trailer, or wagon having gross weight more than eight thousand pounds on one axle, or any motor vehicle, trailer, or wagon having a gross load of over six hundred pounds per inch width of tire, upon any wheel concentrated upon the surface of the highway, said width in the case of rubber tires to be measured between the flanges of the rim. A violation of such rules is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0306; SL 1989, ch 255, § 128.



§ 32-25-6.1 Maximum speed for manufactured homes or mobile homes--Violation as misdemeanor.

32-25-6.1. Maximum speed for manufactured homes or mobile homes--Violation as misdemeanor. No person may drive a vehicle which is towing a manufactured home or mobile home of a width in excess of one hundred two inches at a speed greater than fifty-five miles per hour upon the interstate highway system or greater than forty-five miles per hour upon any other highway. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 14, § 3; SL 1989, ch 255, § 129; SL 1993, ch 238.



§ 32-25-6.2 Maximum speed with solid rubber or cushion tires--Violation as misdemeanor.

32-25-6.2. Maximum speed with solid rubber or cushion tires--Violation as misdemeanor. No person may drive any vehicle equipped with solid rubber or cushion tires at a speed greater than a maximum of ten miles per hour. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 14, § 4; SL 1989, ch 255, § 130.



§ 32-25-7 Establishment of speed zones--Posting of zones--State or federal roads--Violation as misdemeanor.

32-25-7. Establishment of speed zones--Posting of zones--State or federal roads--Violation as misdemeanor. The Transportation Commission may establish, by rules promulgated pursuant to chapter 1-26, a maximum speed limit of less than that established by §§ 32-25-1.1 and 32-25-4 upon any highway or portion of highway under the jurisdiction of the Department of Transportation, and any portion of highway under the jurisdiction of a state or federal agency if requested by the agency. The speed limit established by the commission is the maximum speed that any person may drive or operate any vehicle or class of vehicle upon that portion of highway. The Department of Transportation shall conspicuously post signs at the beginning and end of a portion of highway to show the maximum speed limit established by the commission on that portion of highway. A violation of any maximum speed limit established by the commission pursuant to this section is a Class 2 misdemeanor.

Source: SL 1941, ch 187, § 1; SL 1955, ch 168; SL 1955, ch 169; SL 1959, ch 251, § 1; SDC Supp 1960, § 44.0303 (2); SL 1987, ch 210, § 33; SL 1989, ch 255, § 131; SL 1996, ch 207, § 4; SL 2014, ch 152, § 1.



§ 32-25-7.1 Establishment of maximum speed limit on any divided four-lane highway in rural areas--Posting of signs--Misdemeanor.

32-25-7.1. Establishment of maximum speed limit on any divided four-lane highway in rural areas--Posting of signs--Misdemeanor. Notwithstanding the provisions of § 32-25-1.1, the Transportation Commission may establish, by rules promulgated pursuant to chapter 1-26, a maximum speed limit of seventy miles per hour upon any divided four-lane highway in a rural area on the state trunk highway system. The speed limit established by the commission is the maximum speed that any person may drive or operate any vehicle or class of vehicle upon that portion of highway. The Department of Transportation shall conspicuously post signs at the beginning and end of a portion of highway to show the maximum speed limit established by the commission on that portion of highway. A violation of any maximum speed limit established by the commission pursuant to this section is a Class 2 misdemeanor.

Source: SL 2005, ch 170, § 1.



§ 32-25-7.2 Repealed.

32-25-7.2. Repealed by SL 2011, ch 148, § 2, eff. Mar. 3, 2011.



§ 32-25-8 Repealed.

32-25-8. Repealed by SL 1985, ch 259, § 2.



§ 32-25-9 Repealed.

32-25-9. Repealed by SL 1996, ch 207, § 5.



§ 32-25-9.1 Establishment of speed zones by county commissioners--Posting of zones.

32-25-9.1. Establishment of speed zones by county commissioners--Posting of zones. Any board of county commissioners may determine and establish speed zones upon all or any part of the highways under its jurisdiction and upon streets and highways on the request of and after any other local authority, including any road district, having charge of the maintenance of the highway has declared its intention to post speed zones. Such speed zones shall be conspicuously posted at the beginning and ending of the zones.

Source: SDCL, § 32-25-8 as added by SL 1977, ch 264; SL 1985, ch 259, § 1; SL 1999, ch 151, § 9.



§ 32-25-9.2 Township road speed limit--Violation as misdemeanor.

32-25-9.2. Township road speed limit--Violation as misdemeanor. No person may drive a vehicle on a township road in excess of fifty-five miles per hour. However, notwithstanding the provisions of § 32-25-9.1, any board of township supervisors may determine and establish speed zones upon all or any highways under its jurisdiction. The township board shall notify the county of any changes and the speed zones shall be conspicuously posted at the beginning and ending of the zones. Driving in excess of the speed limit established in this section or by the township board pursuant to this section is a Class 2 misdemeanor.

Source: SL 1997, ch 194, § 1; SL 2015, ch 155, § 1.



§ 32-25-10 Changing speed or extent of established zone.

32-25-10. Changing speed or extent of established zone. The transportation commission may change the speed limit or the extent of any limited speed zone established under § 32-25-7 at any time it may deem necessary.

Source: SL 1941, ch 187, § 1; SL 1955, ch 168; SL 1959, ch 251, § 1; SDC Supp 1960, § 44.0303 (5); SL 1985, ch 259, § 4.



§ 32-25-11 to 32-25-11.3. Repealed.

32-25-11 to 32-25-11.3. Repealed by SL 1996, ch 207, §§ 7 to 10.



§ 32-25-12 Speed limit in unposted urban areas--Violation as misdemeanor.

32-25-12. Speed limit in unposted urban areas--Violation as misdemeanor. In urban areas which are not zoned or posted as provided in § 32-25-7, the maximum lawful speed shall be twenty-five miles per hour. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0303 (5) to (7); SL 1941, ch 187, § 1; SL 1955, ch 168; SL 1959, ch 251, § 1; SDC Supp 1960, § 44.0303 (6) (a); SL 1970, ch 175, § 9; SL 1972, ch 182; SL 1989, ch 255, § 133.



§ 32-25-13 Speed limit at obstructed railway crossings--Violation as misdemeanor.

32-25-13. Speed limit at obstructed railway crossings--Violation as misdemeanor. When approaching within fifty feet of a grade crossing of any railway when the driver's view is obstructed, the maximum speed shall be fifteen miles per hour. A driver's view is obstructed if at any time during the last two hundred feet of his approach to such crossing he does not have a clear and uninterrupted view of any traffic on such railway for a distance of four hundred feet in each direction. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0303 (1); SL 1941, ch 187, § 1; SL 1955, ch 168; SL 1959, ch 251, § 1; SDC Supp 1960, § 44.0303 (6) (b); SL 1970, ch 175, § 10; SL 1989, ch 255, § 134.



§ 32-25-14 Speed limit in school zones--Violation as misdemeanor.

32-25-14. Speed limit in school zones--Violation as misdemeanor. When passing a school during a school recess or while children are going to or leaving school during the opening or closing hours, the maximum lawful speed shall be fifteen miles per hour. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0303 (2); SL 1941, ch 187, § 1; SL 1955, ch 168; SL 1959, ch 251, § 1; SDC Supp 1960, § 44.0303 (6) (c); SL 1970, ch 175, § 11; SL 1989, ch 255, § 135.



§ 32-25-14.1 Posted school zones--Uniform traffic control devices--Failure to obey as misdemeanor.

32-25-14.1. Posted school zones--Uniform traffic control devices--Failure to obey as misdemeanor. Municipalities and counties may establish posted school zones to regulate the traffic in the proximity of a school area. All traffic control devices used in school zones shall conform to a manual on traffic control for school areas adopted by the Department of Transportation. The manual shall provide a uniform system of warning, regulating, and guiding traffic through a school area. A municipality and county in the placement of traffic control devices as required by this section shall only be required to replace those currently used devices in the normal course of planned maintenance and replacement. Failure to obey such traffic control devices is a Class 2 misdemeanor.

Source: SL 1980, ch 231; SL 1989, ch 255, § 136.



§ 32-25-15 Speed limit at intersections with obstructed view--Violation as misdemeanor.

32-25-15. Speed limit at intersections with obstructed view--Violation as misdemeanor. When approaching within fifty feet of and when traversing an intersection of highways when the driver's view is obstructed the maximum lawful speed shall be fifteen miles per hour. A driver's view is obstructed if at any time during the last fifty feet of his approach to such intersection, he does not have a clear and uninterrupted view of such intersection and of the traffic upon all of the highways entering such intersection for a distance of two hundred feet from such intersection. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0303 (3); SL 1941, ch 187, § 1; SL 1955, ch 168; SL 1959, ch 251, § 1; SDC Supp 1960, § 44.0303 (6) (d); SL 1970, ch 175, § 12; SL 1989, ch 255, § 137.



§ 32-25-16 Exceeding of speed limits as misdemeanor--Power of local authorities to increase limits on through highways.

32-25-16. Exceeding of speed limits as misdemeanor--Power of local authorities to increase limits on through highways. It is a Class 2 misdemeanor to exceed any of the speed limitations contained in §§ 32-25-12 to 32-25-15, inclusive. However, local authorities, in their respective jurisdictions, may increase the speed limits on through highways if vehicles are, by ordinance of such local authorities, required to stop before entering or crossing such through highways.

Source: SDC 1939, § 44.0303; SL 1941, ch 187, § 1; SL 1955, ch 168; SL 1959, ch 251, § 1; SL 1989, ch 255, § 138.



§ 32-25-17 Posting stop signs at intersections with increased maximum--Illumination of stop signs.

32-25-17. Posting stop signs at intersections with increased maximum--Illumination of stop signs. Local authorities shall place and maintain upon all through highways under their jurisdiction upon which the permissible speed is increased adequate signs giving notice of such special regulations. Local authorities shall also place and maintain upon each and every highway under their jurisdiction intersecting any said through highway, appropriate stop signs which shall be illuminated at night or so placed as to be illuminated by the headlights of an approaching vehicle.

Source: SDC 1939, § 44.0303; SL 1941, ch 187, § 1; SL 1955, ch 168; SL 1959, ch 251, § 1; SL 1980, ch 211, § 7.



§ 32-25-18 Special speed limits for bridges--Posting signs--Violation of posted speed limit as misdemeanor--Established speed as conclusive maximum safe speed.

32-25-18. Special speed limits for bridges--Posting signs--Violation of posted speed limit as misdemeanor--Established speed as conclusive maximum safe speed. The transportation commission upon request from any local authorities shall, or upon its own initiative may, conduct an investigation of any public bridge, causeway, or viaduct, and if it finds that such structure cannot with safety to itself withstand vehicles traveling at the speed otherwise permissible under this chapter, the commission shall determine and declare the maximum speed of vehicles which such structure can withstand and shall cause or permit suitable signs stating such maximum speed to be erected and maintained before each end of such structure. Violating such posted speed limits is a Class 2 misdemeanor.

The findings and determination of the commission shall be conclusive evidence of the maximum speed which can with safety to any such structure be maintained thereon.

Source: SDC 1939, § 44.0307; SL 1980, ch 211, § 8; SL 1989, ch 255, § 234.



§ 32-25-19 Speed limits on posted bridges or structures--Violation as misdemeanor.

32-25-19. Speed limits on posted bridges or structures--Violation as misdemeanor. No person may drive any vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to such bridge or structure when such structure is signposted as provided in § 32-25-18. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0307; SL 1970, ch 175, § 13; SL 1989, ch 255, § 139.



§ 32-25-19.1 Speed limits in highway work areas--Signs posted--Violation as misdemeanor.

32-25-19.1. Speed limits in highway work areas--Signs posted--Violation as misdemeanor. Notwithstanding § 32-25-7 or chapter 1-26, the secretary of transportation may establish limited speed zones through highway work areas on the state trunk highways if the secretary of public safety and the secretary of transportation, after consultation with the director of the highway patrol, agree the limited speed zones are necessary for the protection of life and property. The beginning and end of the immediate work area in each limited speed zone established under this section shall be conspicuously posted with signs showing the maximum speed permissible. The location and duration of this posting shall be filed with the secretary of transportation. A violation of the speed limit established under the provisions of this section is a Class 2 misdemeanor. Any fine for a violation of this section while workers are present shall be double the usual fine for speeding but may not exceed the maximum fine for a Class 2 misdemeanor as provided by § 22-6-2. Signs showing that such a fine will be double the usual speeding fine shall be erected in advance of the regulatory speed limit signs.

Source: SL 1981, ch 247; SL 1995, ch 184; SL 1995, ch 185; SL 2004, ch 17, § 142; SL 2011, ch 148, § 1, eff. Mar. 3, 2011.



§ 32-25-20 Repealed.

32-25-20. Repealed by SL 1989, ch 255, § 119.



§ 32-25-21 Contents of complaint and summons for violation.

32-25-21. Contents of complaint and summons for violation. In every prosecution for violation of any of §§ 32-25-1.1 to 32-25-17, inclusive, the complaint, and also the summons or notice to appear, shall specify the speed at which the defendant is alleged to have driven, and also the speed which such section declares shall be lawful at the time and place of such alleged violation.

Source: SDC 1939, § 44.0501.



§ 32-25-22 Punishment upon fourth or subsequent conviction--Cancellation of compensation plates--Duration of cancellation.

32-25-22. Punishment upon fourth or subsequent conviction--Cancellation of compensation plates--Duration of cancellation. Upon a fourth or subsequent conviction of any person for driving a motor truck or trailer at a speed in excess of the limitations fixed by §§ 32-25-1.1 to 32-25-17, inclusive, the court in which such conviction is obtained may, as a part of the judgment, cancel and require the surrender of the compensation plates of the vehicle involved, which plates shall be transmitted to the Department of Public Safety, together with a copy of the judgment; and compensation plates shall not be issued for such vehicle before the expiration of one year from the date of the judgment.

Source: SDC 1939, § 44.9929 as added by SL 1949, ch 173; SL 1953, ch 240; SL 2003, ch 272, § 23.



§ 32-25-23 Racing on highway prohibited--Violation as misdemeanor.

32-25-23. Racing on highway prohibited--Violation as misdemeanor. No person may drive any vehicle on a highway in any race, speed competition or contest, acceleration race or contest, test of physical endurance, exhibition of speed or acceleration, or for the purpose of making a speed record, and no person may in any manner participate in any such race, competition, contest, test, or exhibition. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 14, §§ 5, 8; SDCL Supp, § 32-25-26; SL 1991, ch 260, § 1.



§ 32-25-24 Repealed.

32-25-24. Repealed by SL 1991, ch 260, § 2.



§ 32-25-25 "Racing" defined.

32-25-25. "Racing" defined. Racing is defined as the use of one or more vehicles in an attempt to outgain, outdistance, or prevent another vehicle from passing, to arrive at a given destination ahead of another vehicle or vehicles, or to test the physical stamina or endurance of drivers over long distance driving routes.

Source: SL 1970, ch 175, § 14, § 7.



§ 32-25-25.1 Nonprofit snowmobile racing exempt from speed provisions.

32-25-25.1. Nonprofit snowmobile racing exempt from speed provisions. No provision of this chapter is applicable to a person driving or operating a snowmobile in a snowmobile race sponsored by a nonprofit organization duly organized under the laws of this state, provided such sponsoring nonprofit organization obtains the approval of the Department of Public Safety prior to the race regarding the route of the race, and provided further that the race is conducted in accordance with rules promulgated by the Department of Public Safety.

Source: SL 1977, ch 263, § 2; SL 1982, ch 18, § 29; SL 2003, ch 272, § 121.



§ 32-25-27 Low-speed vehicles.

32-25-27. Low-speed vehicles. No low-speed vehicle may be operated on any highway where the speed limit is more than thirty-five miles per hour. Nothing in this section prevents a local government from adopting more stringent local ordinances governing low-speed vehicle operation.

Source: SL 2008, ch 147, § 2.



§ 32-25-28 Exceeding posted speed limit permitted under certain conditions.

32-25-28. Exceeding posted speed limit permitted under certain conditions. The speed limit is increased by ten miles per hour over the posted speed limit, if a person is driving a vehicle that is:

(1) On a two-lane highway that has one lane for each direction of travel;

(2) On a highway with a posted speed limit that is equal to or exceeds sixty-five miles per hour;

(3) Overtaking and passing another vehicle proceeding in the same direction of travel; and

(4) Passing a vehicle that is moving slower than the posted speed limit.
Source: SL 2015, ch 172, § 1.






Chapter 26 - Rules Of The Road

§ 32-26-1 Use of right half of highway required--Slow-moving vehicles--Overtaking and passing excepted--Violation as misdemeanor.

32-26-1. Use of right half of highway required--Slow-moving vehicles--Overtaking and passing excepted--Violation as misdemeanor. Upon all highways of sufficient width, except upon one-way streets, the driver of a vehicle shall drive the same upon the right half of the highway and shall drive a slow-moving vehicle as closely as possible to the right-hand edge or curb of such highway, unless it is impracticable to travel on such side of the highway and except when overtaking and passing another vehicle subject to the limitations applicable in overtaking and passing set forth in §§ 32-26-26 to 32-26-39, inclusive. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0309; SL 1989, ch 255, § 141.



§ 32-26-2 Intersections and grade crossings--Use of right half of highway--Obstructions--Violation as misdemeanor.

32-26-2. Intersections and grade crossings--Use of right half of highway--Obstructions--Violation as misdemeanor. In crossing an intersection of highways or the intersection of a highway by a railroad right-of-way, the driver of a vehicle shall at all times cause such vehicle to travel on the right half of the highway unless such right half is obstructed or impassable. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0310; SL 1989, ch 255, § 142.



§ 32-26-3 Passing oncoming vehicles to right--Yielding one-half of highway--Violation as misdemeanor.

32-26-3. Passing oncoming vehicles to right--Yielding one-half of highway--Violation as misdemeanor. Drivers of vehicles proceeding in opposite directions shall pass each other to the right, each giving to the other at least one-half of the main-traveled portion of the roadway as nearly as possible. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0311; SL 1989, ch 255, § 143.



§ 32-26-4 Mountain highways--Curves--Keeping to right--Violation as misdemeanor.

32-26-4. Mountain highways--Curves--Keeping to right--Violation as misdemeanor. The driver of a motor vehicle traversing defiles, canyons, or mountain highways shall hold such motor vehicle under control and as near the right-hand side of the highway as reasonably possible. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0327; SL 1989, ch 255, § 144; SL 1989, ch 256, § 23.



§ 32-26-5 Highways divided by markings.

32-26-5. Highways divided by markings. Whenever any roadway has been divided into two or more clearly marked lanes for traffic the rules set forth in §§ 32-26-6 to 32-26-10, inclusive, shall apply in addition to all others consistent therewith.

Source: SL 1961, ch 150, § 1.



§ 32-26-6 Lane driving required--Changing lanes--Violation as misdemeanor.

32-26-6. Lane driving required--Changing lanes--Violation as misdemeanor. On a roadway divided into lanes, a vehicle shall be driven as nearly as practicable entirely within a single lane and may not be moved from such lane until the driver has first ascertained that such movement can be made with safety. A violation of this section is a Class 2 misdemeanor.

Source: SL 1961, ch 150, § 1 (1); SL 1989, ch 255, § 145.



§ 32-26-7 Three-lane highways--Overtaking and passing--Violation as misdemeanor.

32-26-7. Three-lane highways--Overtaking and passing--Violation as misdemeanor. Upon a roadway which is divided into three lanes, a vehicle may not be driven in the center lane except when overtaking and passing another vehicle where the roadway is clearly visible and such center lane is clear of left turn or where such center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is marked or signposted to give notice of such allocation. A violation of this section is a Class 2 misdemeanor.

Source: SL 1961, ch 150, § 1 (2); SL 1989, ch 255, § 146.



§ 32-26-8 Designation of lane for slow-moving traffic--Violation as misdemeanor.

32-26-8. Designation of lane for slow-moving traffic--Violation as misdemeanor. Official signs may be erected on a roadway divided into lanes directing slow-moving traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway and drivers of vehicles shall obey the directions of every such sign. A violation of this section is a Class 2 misdemeanor.

Source: SL 1961, ch 150, § 1 (3); SL 1989, ch 255, § 147.



§ 32-26-9 Highways divided by physical barrier--Use of right-hand roadway--Crossing barrier prohibited--Violation as misdemeanor.

32-26-9. Highways divided by physical barrier--Use of right-hand roadway--Crossing barrier prohibited--Violation as misdemeanor. If any highway has been divided into two roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway and no vehicle may be driven over, across, or within any such dividing space, barrier, or section, except through an opening in such physical barrier or dividing section or at a crossover or intersection established by public authority. A violation of this section is a Class 2 misdemeanor.

Source: SL 1961, ch 150, § 2; SL 1989, ch 255, § 148.



§ 32-26-10 Entering controlled-access highway--Violation as misdemeanor.

32-26-10. Entering controlled-access highway--Violation as misdemeanor. No person may drive a vehicle onto or from any controlled-access roadway except at such entrances and exits as are established by public authority. A violation of this section is a Class 2 misdemeanor.

Source: SL 1961, ch 150, § 3; SL 1989, ch 255, § 149.



§ 32-26-11 Prohibition of pedestrians and nonmotorized traffic or motorcycles on controlled-access highway--Maintenance of signs--Violation as misdemeanor.

32-26-11. Prohibition of pedestrians and nonmotorized traffic or motorcycles on controlled-access highway--Maintenance of signs--Violation as misdemeanor. The transportation commission may, by rule adopted pursuant to chapter 1-26, and local authorities may by ordinance, with respect to any controlled-access roadway under their respective jurisdictions, prohibit the use of any such roadway by pedestrians, bicycles, or other nonmotorized traffic or by any person operating a motor-driven cycle.

The Department of Transportation or the local authority adopting any such prohibitory regulation shall erect and maintain official signs on the controlled-access roadway on which such regulations are applicable. If so erected no person may disobey the restrictions stated on such signs. The violation for failure to obey a regulatory sign under this section is a Class 2 misdemeanor.

Source: SL 1961, ch 150, § 3; SL 1987, ch 210, § 35; SL 1989, ch 255, §§ 163, 182.



§ 32-26-12 Applicability of controlled-access provisions.

32-26-12. Applicability of controlled-access provisions. Sections 32-26-10 and 32-26-11 are supplementary to and not in lieu of the provisions of chapter 31-8.

Source: SL 1961, ch 150, § 3.



§ 32-26-13 Right-of-way at intersections--Unlawful speed as forfeiting right-of-way--Violation as misdemeanor.

32-26-13. Right-of-way at intersections--Unlawful speed as forfeiting right-of-way--Violation as misdemeanor. When two vehicles approach or enter an intersection at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right except as otherwise provided in §§ 32-26-14 to 32-26-16, inclusive. The driver of any vehicle traveling at an unlawful speed shall forfeit any right-of-way which he might otherwise have hereunder. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0318; SL 1945, ch 188; SL 1989, ch 255, § 150.



§ 32-26-14 Entry of highway from alley, building or private road--Violation as misdemeanor.

32-26-14. Entry of highway from alley, building or private road--Violation as misdemeanor. The driver of a vehicle about to enter or cross a public highway from an alley, building, private road, or driveway shall yield the right-of-way to all vehicles approaching on such public highway. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0319; SL 1945, ch 189; SL 1959, ch 252, § 2; SL 1970, ch 175, § 15; SL 1989, ch 255, § 151.



§ 32-26-15 Yielding right-of-way to emergency vehicles--Duty of driver of emergency vehicle not to exercise right-of-way arbitrarily--Violation as misdemeanor.

32-26-15. Yielding right-of-way to emergency vehicles--Duty of driver of emergency vehicle not to exercise right-of-way arbitrarily--Violation as misdemeanor. The driver of a vehicle upon a highway shall yield the right-of-way to police and fire department vehicles and ambulances if they are operated upon official business and the drivers give an audible signal by bell, siren, or exhaust whistle or visual signal by flashing, oscillating, or rotating beams of red light or combinations of red, blue, or white light visible one hundred eighty degrees to the front of the vehicle. The provisions of this section do not relieve the driver of a police, fire department vehicle, or ambulance from the duty to drive with due regard for the safety of all persons using the highway nor does it protect the driver of any such vehicle from the consequence of an arbitrary exercise of such right-of-way. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0319; SL 1945, ch 189; SL 1989, ch 255, § 152; SL 2007, ch 186, § 4.



§ 32-26-16 Highway equipment and personnel as having right-of-way--Use of left-hand side of highway--Display of light--Reasonable room for traffic--Violation as misdemeanor.

32-26-16. Highway equipment and personnel as having right-of-way--Use of left-hand side of highway--Display of light--Reasonable room for traffic--Violation as misdemeanor. Highway equipment and personnel in the performance of their duties of maintaining the highway shall have the preference of right-of-way and shall be permitted to drive upon the left-hand side of the traveled portion of the highway for the purpose of dumping materials, for repairing the highway, and also for smoothing the road surface.

Highway equipment shall, at all times, display a flashing or revolving light to warn the traveling public. However, highway equipment may not indiscriminately block the traffic, but shall allow reasonable room on the traveled portion of the highway for other vehicles to pass. The equipment may not be bound by the provisions of this chapter to turn to the right when meeting other vehicles or allowing them to pass when work requires such equipment to remain on the other side of the traveled portion of the highway. The equipment is subject to the laws of travel as provided in this chapter, unless the performance of maintenance work requires otherwise. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0319; SL 1945, ch 189; SL 1976, ch 201; SL 1987, ch 210, § 36; SL 1989, ch 255, § 153.



§ 32-26-17 Right-turning vehicle required to keep right--Violation as misdemeanor.

32-26-17. Right-turning vehicle required to keep right--Violation as misdemeanor. Except as otherwise provided in § 32-26-20, the driver of a vehicle intending to turn to the right at an intersection shall approach such intersection in the lane for traffic nearest to the right-hand side of the highway, and in turning shall keep as closely as practicable to the right-hand curb or edge of the highway. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0316; SL 1989, ch 255, § 154.



§ 32-26-18 Left-turning vehicle--Manner of making turn--Violation as misdemeanor.

32-26-18. Left-turning vehicle--Manner of making turn--Violation as misdemeanor. The driver of a vehicle intending to turn left shall approach the turn in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of the vehicle. If practicable, the left turn shall be made to the left of the center of the intersection and so as to leave the intersection or other location in the extreme left-hand lane lawfully available to traffic moving in the same direction as the vehicle on the roadway being entered. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0316; SL 1970, ch 175, § 16; SL 1982, ch 226, § 9; SL 1989, ch 255, § 155.



§ 32-26-18.1 Turning from wrong lane prohibited--Turn signal required--Violation as misdemeanor.

32-26-18.1. Turning from wrong lane prohibited--Turn signal required--Violation as misdemeanor. No person may turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required by §§ 32-26-17 and 32-26-18. A signal of intention to turn right or left when required shall be given continuously during not less than the last one hundred feet traveled by the vehicle before turning. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 21, § 2; SL 1989, ch 255, § 156.



§ 32-26-19 Left-turning vehicles--Right-of-way of oncoming vehicle--Signals--Violation as misdemeanor.

32-26-19. Left-turning vehicles--Right-of-way of oncoming vehicle--Signals--Violation as misdemeanor. The driver of a vehicle within an intersection intending to turn to the left shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard. The driver after having so yielded and having given a signal when and as required by this chapter, may make such left turn. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0318; SL 1945, ch 188; SL 1961, ch 224; SL 1989, ch 255, § 157; SL 1994, ch 262.



§ 32-26-20 Authority to modify method of turning--Violation as misdemeanor--Posting signs--Approval of Department of Transportation.

32-26-20. Authority to modify method of turning--Violation as misdemeanor--Posting signs--Approval of Department of Transportation. The Department of Transportation or local authorities in their respective jurisdictions may modify the method of turning at intersections provided by §§ 32-26-17 and 32-26-18 by clearly indicating by buttons, markers, or other direction signs installed within an intersection the course to be followed by vehicles turning thereat. It is a Class 2 misdemeanor for any driver to fail to turn in a manner as so directed. No such signs or buttons shall be placed upon any state highway without the approval of the Department of Transportation. When an intersection is so constructed and laid out that different and clearly defined courses of travel are provided for vehicles turning to the left or right, as the case may be, it shall be lawful for any driver in making any such turn to follow the course thereby indicated.

Source: SDC 1939, § 44.0316; SL 1978, ch 158, § 52.



§ 32-26-21 Driving through safety zone prohibited--Violation as misdemeanor.

32-26-21. Driving through safety zone prohibited--Violation as misdemeanor. No driver of a vehicle may, at any time, drive through or over a safety zone as defined in § 32-14-1. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0323; SL 1989, ch 255, § 158.



§ 32-26-21.1 Driving on sidewalk prohibited--Municipal restrictions on bicycle or electric personal assistive device operation--Violation as misdemeanor.

32-26-21.1. Driving on sidewalk prohibited--Municipal restrictions on bicycle or electric personal assistive device operation--Violation as misdemeanor. No person may drive any vehicle other than a bicycle or an electric personal assistive device upon a sidewalk or sidewalk area except upon a permanent or duly authorized temporary driveway. The local governing body of a municipality may restrict a bicycle or an electric personal assistive device from operating upon a sidewalk or sidewalk area. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 31, § 11; SL 1982, ch 226, § 2; SL 1989, ch 255, § 159; SL 2002, ch 161, § 2.



§ 32-26-21.2 "Electric personal assistive device" defined.

32-26-21.2. "Electric personal assistive device" defined. For the purposes of §§ 32-26-21.2 to 32-26-21.3, inclusive, the term, electric personal assistive device, means a self-balancing two non-tandem wheeled device, designed to transport only one person, with an electric propulsion system that limits the maximum speed of the device to fifteen miles per hour or less.

Source: SL 2002, ch 161, § 1.



§ 32-26-21.3 Electric personal assistive devices exempt from provisions of certain chapters.

32-26-21.3. Electric personal assistive devices exempt from provisions of certain chapters. An electric personal assistive device is exempt from the provisions of chapters 32-3, 32-5, 32-5A, 32-5B, 32-6B, 32-15, 32-17, 32-18, 32-20, 32-37, and 37-5.

Source: SL 2002, ch 161, § 3.



§ 32-26-22 Starting, stopping, or turning--Lookout--When signals required--Violation as misdemeanor.

32-26-22. Starting, stopping, or turning--Lookout--When signals required--Violation as misdemeanor. The driver of any vehicle upon a highway before starting, stopping, or turning from a direct line shall first see that such movement can be made in safety and if any pedestrian may be affected by such movement shall give a clearly audible signal by sounding the horn, and whenever the operation of any other vehicle may be affected by such movement shall give a signal as required in § 32-26-23 plainly visible to the driver of such other vehicle of the intention to make such movement. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0317; SL 1949, ch 166; SL 1989, ch 255, § 160.



§ 32-26-22.1 Stopping or slowing signal required--Improper use of signals--Violation as misdemeanor.

32-26-22.1. Stopping or slowing signal required--Improper use of signals--Violation as misdemeanor. No person may stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided in § 32-26-23 to the driver of any vehicle immediately to the rear when there is opportunity to give such signal. The signal provided in § 32-26-23 shall be used to indicate an intention to turn, change lanes, or stop and shall not be flashed on one side only on a parked or disabled vehicle or flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 21, § 2; SL 1989, ch 255, § 161.



§ 32-26-23 Arm signals, mechanical signals, and electrical signals--Violation as misdemeanor.

32-26-23. Arm signals, mechanical signals, and electrical signals--Violation as misdemeanor. The signal required in § 32-26-22 shall be given either by means of the hand and arm in the manner specified in § 32-26-24, or by an approved mechanical or electrical signal device. However, if a vehicle is so constructed or loaded as to prevent the hand and arm signal from being visible both to the front and rear, the signal shall be given by device of a type which has been approved by the Department of Public Safety. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0317; SL 1949, ch 166; SL 1989, ch 255, § 162; SL 2004, ch 17, § 143.



§ 32-26-24 Manner of making arm signal--Violation as misdemeanor.

32-26-24. Manner of making arm signal--Violation as misdemeanor. If the signal required by §§ 32-26-22 and 32-26-23 is given by means of the hand and arm, the driver shall indicate his intention to start, stop, or turn by extending the hand and arm from the left side of the vehicle in the following manner and such signals shall indicate as follows:

(1) Left turn: hand and arm extended horizontally.

(2) Right turn: hand and arm extended upward.

(3) Stop or decrease speed: hand and arm extended downward.

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0317; SL 1949, ch 166; SL 1989, ch 255, § 164.



§ 32-26-25 U-turn prohibited in no-passing zone or where unsafe--Violation as misdemeanor.

32-26-25. U-turn prohibited in no-passing zone or where unsafe--Violation as misdemeanor. No vehicle, within a no-passing zone that is designated and marked in accord with § 32-26-38, may be turned so as to proceed in the opposite direction, nor may any such turning movement be otherwise made unless it can be made in safety and without interfering with other traffic. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 216; SL 1975, ch 209; SL 1989, ch 255, § 165.



§ 32-26-26 Overtaking vehicles--Passing to left required--Cutting in front prohibited--Violation as misdemeanor.

32-26-26. Overtaking vehicles--Passing to left required--Cutting in front prohibited--Violation as misdemeanor. The driver of any vehicle overtaking another vehicle proceeding in the same direction shall pass at a safe distance to the left thereof. The driver of an overtaking vehicle shall pass at a safe distance to the side of an overtaken vehicle and may not cut in front of the latter until safely clear of the overtaken vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0312; SL 1966, ch 131; SL 1968, ch 172; SL 1989, ch 255, § 166.



§ 32-26-26.1 Overtaking bicycle--Minimum separation--Violation as misdemeanor.

32-26-26.1. Overtaking bicycle--Minimum separation--Violation as misdemeanor. The driver of any motor vehicle overtaking a bicycle proceeding in the same direction shall allow a minimum of a three foot separation between the right side of the driver's vehicle, including any mirror or other projection, and the left side of the bicycle if the posted limit is thirty-five miles per hour or less and shall allow a minimum of six feet separation if the posted limit is greater than thirty-five miles per hour. Notwithstanding any other provision of law, a motor vehicle overtaking a bicycle proceeding in the same direction may partially cross the highway centerline or the dividing line between two lanes of travel in the same direction if it can be performed safely. The driver of the motor vehicle shall maintain that separation until safely past the overtaken bicycle. A violation of this section is a Class 2 misdemeanor.

Source: SL 2015, ch 173, § 1.



§ 32-26-27 Overtaking and passing on right--Circumstances under which permitted--Violation as misdemeanor.

32-26-27. Overtaking and passing on right--Circumstances under which permitted--Violation as misdemeanor. The driver of a motor vehicle may overtake and pass to the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) Upon a street or highway with unobstructed pavement, not occupied by parked vehicles, of sufficient width for two or more lines of moving vehicles in each direction;

(3) Upon a one-way street, or upon any roadway on which traffic is restricted to one direction of movement, where the roadway is free from obstructions and of sufficient width for two or more lines of moving vehicles.

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0312 as added by SL 1966, ch 131; SL 1968, ch 172; SL 1989, ch 255, § 167.



§ 32-26-28 Passing on right--Driving off pavement prohibited--Violation as misdemeanor.

32-26-28. Passing on right--Driving off pavement prohibited--Violation as misdemeanor. The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. In no event may such movement be made by driving off the pavement or main traveled portion of the roadway. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0312 as added by SL 1966, ch 131; SL 1968, ch 172; SL 1989, ch 255, § 168.



§ 32-26-29 Repealed.

32-26-29. Repealed by omission from SL 1968, ch 172.



§ 32-26-30 Overtaking and passing within business or residence district--Violation as misdemeanor.

32-26-30. Overtaking and passing within business or residence district--Violation as misdemeanor. The driver of a vehicle within a business or residence district may not deviate from his direct line of travel without ascertaining that such movement can be made with safety to other vehicles approaching from the rear and about to overtake and pass such first mentioned vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0312; SL 1966, ch 131; SL 1968, ch 172; SL 1989, ch 255, § 169.



§ 32-26-31 Duty of driver of overtaken vehicle--Increasing speed prohibited--Violation as misdemeanor.

32-26-31. Duty of driver of overtaken vehicle--Increasing speed prohibited--Violation as misdemeanor. Unless overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on suitable and audible signal being given by the driver of the overtaking vehicle, and may not increase the speed of his vehicle until completely passed by the overtaking vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0314; SL 1966, ch 132; SL 1989, ch 255, § 170.



§ 32-26-32 , 32-26-33. Repealed.

32-26-32, 32-26-33. Repealed by SL 1968, ch 173, § 1.



§ 32-26-34 Passing by crossing highway center line when vision is obscured--Violation as misdemeanor.

32-26-34. Passing by crossing highway center line when vision is obscured--Violation as misdemeanor. No driver of a vehicle may drive to the left side of the center line of a highway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be made in safety. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0313; SL 1953, ch 230; SL 1967, ch 192; SL 1989, ch 255, § 171.



§ 32-26-35 Driving to left on grade or curve--Obstructed view--Violation as misdemeanor.

32-26-35. Driving to left on grade or curve--Obstructed view--Violation as misdemeanor. No person may drive any vehicle on the left side of the roadway when approaching or upon the crest of a grade or a curve in the highway where the driver's view is obstructed within such distance as to create a hazard if another vehicle is approaching from the opposite direction. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0313; SL 1953, ch 230; SL 1967, ch 192; SL 1970, ch 175, § 17; SL 1989, ch 255, § 172.



§ 32-26-36 Driving to left on approach to intersection, grade crossing, bridge, or tunnel--Violation as misdemeanor.

32-26-36. Driving to left on approach to intersection, grade crossing, bridge, or tunnel--Violation as misdemeanor. No vehicle may be driven on the left side of the roadway when approaching within one hundred feet of or traversing any intersection or railroad grade crossing or when the view is obstructed upon approaching within one hundred feet of any bridge, viaduct, or tunnel. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0313; SL 1953, ch 230; SL 1967, ch 192; SL 1970, ch 175, § 18; SL 1989, ch 255, § 173.



§ 32-26-36.1 Driving to left permitted on one-way roads or in turning.

32-26-36.1. Driving to left permitted on one-way roads or in turning. The limitations of §§ 32-26-35 and 32-26-36 shall not apply upon a one-way roadway, nor to the driver of a vehicle turning left into or from an alley, private road, or driveway.

Source: SL 1970, ch 175, § 19.



§ 32-26-37 Passing in no-passing zone--Violation as misdemeanor.

32-26-37. Passing in no-passing zone--Violation as misdemeanor. The driver of a vehicle may not overtake and pass any other vehicle proceeding in the same direction when traveling in a no-passing zone on highways or bridges when either marked by signs or lines on the roadways. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0313 as added by SL 1953, ch 230; SL 1967, ch 192; SL 1989, ch 255, § 174.



§ 32-26-38 Designation of hazardous passing zones--Signs and markings--Violation as misdemeanor.

32-26-38. Designation of hazardous passing zones--Signs and markings--Violation as misdemeanor. The Department of Transportation may determine those portions of any highway where overtaking and passing or driving to the left of the roadway would be especially hazardous and may, by appropriate signs or markings on the roadway, indicate the beginning and end of such zones. If such signs or markings are in place and clearly visible to an ordinarily observant person, every driver of a vehicle shall obey the directions thereof. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0313 as added by SL 1967, ch 192; SL 1989, ch 255, § 175.



§ 32-26-39 Designation of no-passing zones--Pavement striping marking no-passing zone--Violation as misdemeanor.

32-26-39. Designation of no-passing zones--Pavement striping marking no-passing zone--Violation as misdemeanor. Where signs or markings are in place to define a no-passing zone as set forth in § 32-26-38, no driver may, at any time, drive on the left side of the roadway within such no-passing zone or on the left side of any pavement striping designated to mark such no-passing zone throughout its length. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0313 as added by SL 1967, ch 192; SL 1989, ch 255, § 176.



§ 32-26-40 Following too closely--Violation as misdemeanor.

32-26-40. Following too closely--Violation as misdemeanor. The driver of a motor vehicle may not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and condition of the highway. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0315; SL 1953, ch 231; SL 1955, ch 170; SL 1970, ch 175, § 20; SL 1989, ch 255, § 177.



§ 32-26-41 Minimum distance between trucks or towed vehicles--Exception for overtaking--Violation as misdemeanor.

32-26-41. Minimum distance between trucks or towed vehicles--Exception for overtaking--Violation as misdemeanor. The driver of any motor truck or motor vehicle drawing another vehicle when traveling upon a highway outside of a business or residence district, and which is following another motor truck or motor vehicle drawing another vehicle shall, whenever conditions permit, leave sufficient space so that an overtaking vehicle may enter and occupy such space without danger. However, a motor truck or motor vehicle is not prevented from drawing another vehicle from overtaking and passing any like vehicle or other vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0315; SL 1953, ch 231; SL 1955, ch 170; SL 1970, ch 175, § 20; SL 1989, ch 255, § 178.



§ 32-26-42 Minimum space in caravans and motorcades--Exceptions--Violation as misdemeanor.

32-26-42. Minimum space in caravans and motorcades--Exceptions--Violation as misdemeanor. Any motor vehicle being driven upon any roadway outside of a business or residence district in a caravan or motorcade whether or not towing other vehicles shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger. This provision does not apply to funeral processions or processions controlled by law enforcement for security of people or property. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 21, § 1; SL 1989, ch 255, § 179; SL 1989, ch 256, § 24.



§ 32-26-43 Maximum number of passengers in front--Violation as misdemeanor.

32-26-43. Maximum number of passengers in front--Violation as misdemeanor. No person may drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding three, as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 31, § 12; SL 1989, ch 255, § 180.



§ 32-26-44 Passenger not to interfere with driver's view or control--Violation as misdemeanor.

32-26-44. Passenger not to interfere with driver's view or control--Violation as misdemeanor. No passenger in a vehicle may ride in such position as to interfere with the driver's view ahead or to the sides or to interfere with his control over the driving mechanism of the vehicle. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 31, § 13; SL 1989, ch 255, § 181.



§ 32-26-45 Repealed.

32-26-45. Repealed by SL 1989, ch 255, § 140.



§ 32-26-46 Definitions regarding electronic wireless communication devices.

32-26-46. Definitions regarding electronic wireless communication devices. Terms used in §§ 32-26-47 and 32-26-48 mean:

(1) "Electronic wireless communication device," a mobile communication device that uses short-wave analog or digital radio transmissions or satellite transmissions between the device and a transmitter to permit wireless telephone communications to and from the user of the device within a specified area;

(2) "Voice operated or hands free technology," technology that allows a user to write, send, or listen to a text-based communication without the use of either hand except to activate, deactivate, or initiate a feature or function; and

(3) "Write, send, or read a text-based communication," using an electronic wireless communications device to manually communicate with any person using text-based communication including communications referred to as a text message, instant message, or electronic mail.
Source: SL 2014, ch 153, § 2.



§ 32-26-47 Use of handheld electronic wireless communication device for text-based communication on highway prohibited--Exceptions--Violation as petty offense.

32-26-47. Use of handheld electronic wireless communication device for text-based communication on highway prohibited--Exceptions--Violation as petty offense. No person may operate a motor vehicle on a highway while using a handheld electronic wireless communication device to write, send, or read a text-based communication. This section does not apply to a person who is using a handheld electronic wireless communication device:

(1) While the vehicle is lawfully parked;

(2) To contact any emergency public safety answering point or dispatch center;

(3) To write, read, select, or enter a telephone number or name in an electronic wireless communications device for the purpose of making or receiving a telephone call; or

(4) When using voice operated or hands free technology.

State or local law enforcement agencies shall enforce this section as a secondary action. A violation of this section is a petty offense with a fine of one hundred dollars.

Source: SL 2014, ch 153, § 1.



§ 32-26-48 Seizure of handheld electronic wireless communication device.

32-26-48. Seizure of handheld electronic wireless communication device. No handheld electronic wireless communication device used in violation of § 32-26-47 may be seized by a law enforcement officer to establish a violation of § 32-26-47. However, a handheld electronic wireless communication device may be seized upon compliance with the search and seizure requirements in chapter 23A-35.

Source: SL 2014, ch 153, § 4.



§ 32-26-49 Distracted drivers public awareness campaign.

32-26-49. Distracted drivers public awareness campaign. The Department of Public Safety shall expend lawfully appropriated funds to develop and communicate a distracted drivers public awareness campaign.

Source: SL 2014, ch 153, § 3.






Chapter 27 - Pedestrians' Rights And Duties

§ 32-27-1 Yielding right-of-way to pedestrian making proper crossing--Regulated intersections--Violation as petty offense.

32-27-1. Yielding right-of-way to pedestrian making proper crossing--Regulated intersections--Violation as petty offense. The driver of any vehicle upon a highway within a business or residence district shall yield the right-of-way to a pedestrian crossing the highway within any clearly marked crosswalk or any regular pedestrian crossing included in the prolongation of the lateral boundary lines of the adjacent sidewalk at the end of a block, except at intersections where the movement of traffic is being regulated by traffic officers or traffic direction devices. However, no pedestrian may suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close as to constitute an immediate hazard. A violation of this section by a driver is a petty offense.

Source: SDC 1939, § 44.0318; SL 1945, ch 188; SL 1989, ch 255, § 184; SL 2010, ch 167, § 1.



§ 32-27-1.1 Pedestrian defined.

32-27-1.1. Pedestrian defined. The term, pedestrian, when used in this chapter means any person moving or traveling on foot, including any person wearing roller skates, riding on a skateboard, or riding on an electric personal assistive device.

Source: SL 1987, ch 237; SL 2002, ch 161, § 4.



§ 32-27-2 Yielding right-of-way to pedestrians at controlled intersections--Circumstances under which pedestrians must yield--Violation as petty offense.

32-27-2. Yielding right-of-way to pedestrians at controlled intersections--Circumstances under which pedestrians must yield--Violation as petty offense. At intersections where traffic is controlled by traffic control signals or police officers, drivers of vehicles, including those making turns, shall yield the right-of-way to pedestrians crossing or those who have started to cross the roadway on a green or go signal, and in all other cases pedestrians shall yield the right-of-way to vehicles lawfully proceeding directly ahead on a green or go signal. A violation of this section by a driver is a petty offense. A violation of this section by a pedestrian is a petty offense.

Source: SDC 1939, § 44.0318 as added by SL 1945, ch 188; SL 1989, ch 255, § 185.



§ 32-27-3 Local ordinances regulating crossing at controlled intersections.

32-27-3. Local ordinances regulating crossing at controlled intersections. Local authorities in their respective jurisdictions may by ordinance require that at intersections where traffic is controlled by traffic control signals or by police officers, pedestrians shall not cross a roadway against a red or stop signal, and between adjacent intersections so controlled shall not cross at any place except in a marked or unmarked crosswalk.

Source: SDC 1939, § 44.0318 as added by SL 1945, ch 188.



§ 32-27-4 Jaywalking--Duty to yield right-of-way to vehicles--Violation as petty offense.

32-27-4. Jaywalking--Duty to yield right-of-way to vehicles--Violation as petty offense. Every pedestrian crossing a highway within a business or residence district at any point other than a pedestrian crossing, crosswalk, or intersection shall yield the right-of-way to vehicles upon the highway. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0318; SL 1945, ch 188; SL 1989, ch 255, § 186.



§ 32-27-5 Highways without sidewalks--Duty to walk facing traffic--Violation as petty offense.

32-27-5. Highways without sidewalks--Duty to walk facing traffic--Violation as petty offense. Where sidewalks are not provided any pedestrian walking along or upon a highway shall, when practicable, walk only on the left side of the roadway or its shoulder facing traffic which may approach from the opposite direction. A violation of this section is a petty offense.

Source: SL 1961, ch 151; SL 1989, ch 255, § 187.



§ 32-27-5.1 Repealed.

32-27-5.1. Repealed by SL 1989, ch 255, § 183.



§ 32-27-6 Blind persons--Use of cane by sighted persons as petty offense.

32-27-6. Blind persons--Use of cane by sighted persons as petty offense. It is a petty offense for any person, unless totally or partially blind or otherwise incapacitated, while on any public street or highway, to carry in a raised or extended position a cane or walking stick which is white in color or white tipped with red.

Source: SL 1949, ch 176, §§ 1, 4; SDC Supp 1960, §§ 44.0318-1, 44.9932; SDCL § 32-27-9.



§ 32-27-7 Duty of motorist to stop for pedestrian carrying cane or guided by dog--Violation as misdemeanor.

32-27-7. Duty of motorist to stop for pedestrian carrying cane or guided by dog--Violation as misdemeanor. Whenever a pedestrian is crossing or attempting to cross a public street or highway, guided by a guide dog or carrying in a raised or extended position a cane or walking stick which is white in color or white tipped with red, the driver of every vehicle approaching the intersection, or place where such pedestrian is attempting to cross, shall bring his vehicle to a full stop before arriving at such intersection or place of crossing, and before proceeding shall take such precautions as may be necessary to avoid injuring such pedestrian. A violation of this section is a Class 2 misdemeanor.

Source: SL 1949, ch 176, §§ 2, 4; SDC Supp 1960, §§ 44.0318-1, 44.9932; SDCL § 32-27-9; SL 1980, ch 232.



§ 32-27-8 Rights of blind persons not carrying cane or guided by dog--Contributory negligence.

32-27-8. Rights of blind persons not carrying cane or guided by dog--Contributory negligence. Nothing contained in § 32-27-6 or 32-27-7 shall be construed to deprive any totally or partially blind or otherwise incapacitated person, not carrying such a cane or walking stick or not being guided by a dog, of the rights and privileges conferred by law upon pedestrians crossing streets or highways, nor shall the failure of such totally or partially blind or otherwise incapacitated person to carry a cane or walking stick, or to be guided by a guide dog upon the streets, highways, or sidewalks of this state, be held to constitute nor be evidence of contributory negligence.

Source: SL 1949, ch 176, § 3; SDC Supp 1960, § 44.0318-1.



§ 32-27-10 Failing to yield right-of-way to persons working on highway--Warning signals--Misdemeanor.

32-27-10. Failing to yield right-of-way to persons working on highway--Warning signals--Misdemeanor. It shall be a Class 2 misdemeanor for any driver of a vehicle to fail to yield the right-of-way to persons engaged in the maintenance, survey, or construction work on any public road, highway, or highway right-of-way whenever the driver is notified of the presence of the workers by flagmen, warning signs, or signals, or any other manner of warning.

Source: SL 1965, ch 144.






Chapter 28 - Traffic Control Devices

§ 32-28-1 Traffic controlled by go, caution, or stop lights--Signal at place other than intersection.

32-28-1. Traffic controlled by go, caution, or stop lights--Signal at place other than intersection. Whenever traffic is controlled by traffic control signals exhibiting the words go, caution, or stop, or exhibiting different colored lights successively one at a time, or with arrows, only the colors mentioned in §§ 32-28-2 to 32-28-5, inclusive, shall be used and said terms and lights shall indicate and apply to drivers of vehicles and pedestrians as provided by §§ 32-28-2 to 32-28-5, inclusive.

In the event an official traffic control signal is erected and maintained at a place other than an intersection, the provisions of §§ 32-28-1 to 32-28-5, inclusive, shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

Source: SL 1963, ch 274, § 2.



§ 32-28-2 Meaning of green or "go" signal--Vehicular traffic--Pedestrians.

32-28-2. Meaning of green or "go" signal--Vehicular traffic--Pedestrians. A green light alone or "go" shall indicate that:

(1) Vehicular traffic facing the signal may proceed straight through or turn right or left unless a sign at such place prohibits either such turn. But vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

(2) Pedestrians facing the signal may proceed across the roadway within any marked or unmarked crosswalk.
Source: SL 1963, ch 274, § 2 (1).



§ 32-28-3 Meaning of steady yellow light--Vehicular traffic--Pedestrians.

32-28-3. Meaning of steady yellow light--Vehicular traffic--Pedestrians. A steady yellow light alone shall indicate that:

(1) Vehicular traffic facing the signal is thereby warned that the red or stop signal will be exhibited immediately thereafter and such vehicular traffic shall not enter the intersection when the red or stop signal is exhibited;

(2) Pedestrians facing such signal are thereby advised that there is insufficient time to cross the roadway, and any pedestrian then starting to cross shall yield the right-of-way to all vehicles.
Source: SL 1963, ch 274, § 2 (2); SL 1970, ch 175, § 22.



§ 32-28-4 Meaning of steady red light or stop signal--Vehicular traffic--Right turn on red.

32-28-4. Meaning of steady red light or stop signal--Vehicular traffic--Right turn on red. A steady red light alone or stop shall indicate that:

(1) Vehicular traffic facing the signal shall stop before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and shall remain standing until green or go is shown alone, except as hereinafter provided;

(2) The driver of any vehicle which is stopped as close as practicable at the entrance to the crosswalk and to the far right side of the roadway, then at the entrance to the intersection in obedience to a red or stop signal, may make a right turn but shall yield the right-of-way to any pedestrian and other traffic proceeding as directed by the signal at the intersection. This provision permitting a right turn after a stop when facing a steady red light alone or stop signal shall not be effective if any local ordinance prohibits such turn and if a sign is erected at such intersection giving notice thereof.
Source: SL 1963, ch 274, § 2 (3); SL 1976, ch 202.



§ 32-28-4.1 Left turn on red--Local option--Violation of restrictions as misdemeanor.

32-28-4.1. Left turn on red--Local option--Violation of restrictions as misdemeanor. The governing body of a municipality may authorize by ordinance, adopted pursuant to chapter 9-19, a motor vehicle to make a left-hand turn from an intersection after stopping in obedience to a red or stop signal as defined in § 32-28-4. This left-hand turn may only be authorized for a motor vehicle which has stopped in the extreme left-hand lane lawfully available on a one-way roadway and intends to turn on to a one-way roadway in which the direction of traffic is moving to the left of the motor vehicle. In addition such turns may only be made after yielding the right-of-way to pedestrians or other traffic proceeding as directed by the signal at the intersection. A violation of such restrictions is a Class 2 misdemeanor.

Source: SL 1980, ch 233; SL 1989, ch 255, § 235.



§ 32-28-5 Meaning of steady red light with green arrow--Vehicular traffic--Pedestrians.

32-28-5. Meaning of steady red light with green arrow--Vehicular traffic--Pedestrians. A steady red light with green arrow shall indicate that:

(1) Vehicular traffic facing such signal may cautiously enter the intersection only to make the movement indicated by such arrow but shall yield the right-of-way to pedestrians lawfully within a crosswalk and to other traffic lawfully using the intersection;

(2) No pedestrian facing such signal shall enter the roadway unless he can do so safely and without interfering with any vehicular traffic.
Source: SL 1963, ch 274, § 2 (4).



§ 32-28-6 Flashing red or yellow signal--Violation as petty offense.

32-28-6. Flashing red or yellow signal--Violation as petty offense. If an illuminated flashing red or yellow signal is used in a traffic sign or signal, vehicular traffic shall obey such signal as provided by §§ 32-28-7 and 32-28-8. A violation of this section is a Class 2 misdemeanor.

Source: SL 1963, ch 274, § 3; SL 1989, ch 255, § 189.



§ 32-28-7 Meaning of flashing red signal--Violation as misdemeanor.

32-28-7. Meaning of flashing red signal--Violation as misdemeanor. If a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, or, if none, then before entering the intersection, and the right to proceed is subject to the laws applicable after making a stop at a stop sign. A violation of this section is a Class 2 misdemeanor.

Source: SL 1963, ch 274, § 3 (1); SL 1989, ch 255, § 190.



§ 32-28-8 Meaning of flashing yellow signal--Violation as misdemeanor.

32-28-8. Meaning of flashing yellow signal--Violation as misdemeanor. If a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution. A violation of this section is a Class 2 misdemeanor.

Source: SL 1963, ch 274, § 3 (2) (a); SL 1989, ch 255, § 191.



§ 32-28-8.1 Lane direction control signals.

32-28-8.1. Lane direction control signals. When lane direction control signals are placed over the individual lanes of a street or highway, vehicular traffic may travel in any lane over which a green signal is shown, but shall not enter or travel in any lane over which a red signal is shown.

Source: SL 1970, ch 175, § 23, § 2.



§ 32-28-8.2 Procedure when traffic lights malfunctioning.

32-28-8.2. Procedure when traffic lights malfunctioning. If a traffic control signal is out of operation or is not functioning properly, the vehicle traffic facing a:

(1) Green signal may proceed with caution as indicated in § 32-28-2;

(2) Yellow signal may proceed with caution as indicated in § 32-28-3; and

(3) Red or completely unlighted signal stop shall stop in the same manner as if the vehicle is at a stop sign.
Source: SL 2000, ch 160, § 1.



§ 32-28-9 Signals at railway grade crossings.

32-28-9. Signals at railway grade crossings. Sections 32-28-7 and 32-28-8 shall not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade crossings shall be governed by the rules as set forth in § 32-29-4.

Source: SL 1963, ch 274, § 3 (2) (b); SL 1970, ch 175, § 40.



§ 32-28-9.1 Pedestrian control signals--Violation by driver as misdemeanor--Violation by pedestrian as petty offense.

32-28-9.1. Pedestrian control signals--Violation by driver as misdemeanor--Violation by pedestrian as petty offense. Whenever special pedestrian control signals exhibiting the words, walk or don't walk, or exhibiting a lighted international pedestrian walk or don't walk symbol are in place, the signals indicate the following:

(1) Walk or a lighted international pedestrian walk symbol.--Pedestrians facing the signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles;

(2) Don't walk or a lighted international pedestrian don't walk symbol.--No pedestrian may start to cross the roadway in the direction of the signal, but any pedestrian who has partially completed crossing on the walk signal shall proceed to a sidewalk or safety island while the don't walk signal or lighted international pedestrian don't walk symbol is showing.

The special pedestrian control signals shall conform to the Manual on Uniform Traffic Control Devices, 2009 Edition.

Any failure by a driver to comply with the provisions of this section is a Class 2 misdemeanor. Any failure by a pedestrian to comply with the provisions of this section is a petty offense.

Source: SL 1970, ch 175, § 23, § 1; SL 1989, ch 255, § 236; SL 1989, ch 256, § 25; SL 2005, ch 171, § 1; SL 2011, ch 149, § 1.



§ 32-28-10 Other traffic control devices--Directions by police officer--Violation as misdemeanor.

32-28-10. Other traffic control devices--Directions by police officer--Violation as misdemeanor. The driver of any vehicle shall obey the instructions of any official traffic control device applicable thereto placed in accordance with the provisions of this chapter, unless otherwise directed by a traffic or police officer, and subject to the exceptions granted the driver of an authorized emergency vehicle in § 32-26-15. A violation of this section is a Class 2 misdemeanor.

Source: SL 1963, ch 274, § 1; SL 1989, ch 255, § 192.



§ 32-28-11 Requirement that official signal be in proper position and legible.

32-28-11. Requirement that official signal be in proper position and legible. No provision of this chapter for which signs are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official sign is not in proper position and sufficiently legible to be seen by an ordinarily observant person.

Source: SL 1963, ch 274, § 1.



§ 32-28-12 Control without signs where not required.

32-28-12. Control without signs where not required. Whenever a particular section of this chapter does not state that signs are required, such section shall be effective even though no signs are erected or in place.

Source: SL 1963, ch 274, § 1.



§ 32-28-13 Traffic light control by law enforcement officers.

32-28-13. Traffic light control by law enforcement officers. Nothing in this chapter shall be deemed to limit, or encroach upon, the existing authority of South Dakota law enforcement officers in the performance of their duties involving traffic light control.

Source: SL 1963, ch 274, § 7.



§ 32-28-14 Repealed.

32-28-14. Repealed by SL 1989, ch 255, § 188.



§ 32-28-15 Disruption or interference with traffic signal preemption system as misdemeanor.

32-28-15. Disruption or interference with traffic signal preemption system as misdemeanor. No person may disrupt or interfere with the traffic signal preemption system installed by any municipality, county, or other unit of local government for use by emergency vehicles to improve traffic movement by temporarily controlling signalized intersections.

Any violation of this section is a Class 2 misdemeanor.

Source: SL 2004, ch 219, § 1.



§ 32-28-16 Exceptions to application of the provisions of § 32-28-15.

32-28-16. Exceptions to application of the provisions of § 32-28-15. The provisions of § 32-28-15 do not apply to any authorized emergency response employee who is using the system pursuant to such employment at a time when an emergency exists and there is a threat of immediate danger to life or property that reasonably requires the use of the system in order to protect the public peace or safety. Moreover, the provisions of § 32-28-15 do not apply to any person who is performing any authorized inspection, maintenance, or repair work on the system.

Source: SL 2004, ch 219, § 2.



§ 32-28-17 Photo monitoring devices to detect red light violations prohibited.

32-28-17. Photo monitoring devices to detect red light violations prohibited. No state, county, municipal, or township authority may contract with any private corporation to provide for the use of any photo monitoring device to detect any red light violation.

Source: SL 2014, ch 154, § 1.



§ 32-28-18 Photo monitoring device defined.

32-28-18. Photo monitoring device defined. For the purposes of § 32-28-17, the term, photo monitoring device, means a stationary, unmanned device used with a lighted traffic control device to detect a red light violation combined with a photographic identification of the vehicle which results in the issuance of a citation against the registrant, rather than the driver, of the vehicle.

Source: SL 2014, ch 154, § 2.



§ 32-28-19 General law of state.

32-28-19. General law of state. Sections 32-28-17 and 32-28-18 constitute a general law of the state within the meaning of S.D. Const., Article IX, § 2.

Source: SL 2014, ch 154, § 3.



§ 32-28-20 Definitions regarding limitations on interstate compacts relating to red light and speed cameras.

32-28-20. Definitions regarding limitations on interstate compacts relating to red light and speed cameras. Terms used in §§ 32-28-21 and 32-28-22 mean:

(1) "Interstate compact," a voluntary arrangement between two or more states that becomes the law of each state;

(2) "Red light camera," an automated camera used to capture an image of a vehicle entering an intersection when the traffic light is signaling red;

(3) "Speed camera," an automated camera used to measure and record the speed of vehicles for the purpose of capturing an image of a vehicle that is traveling in excess of the posted speed limit;

(4) "Civil fine," a financial penalty imposed by a governmental entity that is imposed without proving the violation, beyond a reasonable doubt, to a court of law or duly impaneled jury.
Source: SL 2014, ch 155, § 1.



§ 32-28-21 Prohibition on interstate compacts to provide information to impose or collect civil fine for violation captured by red light or speed camera.

32-28-21. Prohibition on interstate compacts to provide information to impose or collect civil fine for violation captured by red light or speed camera. The Department of Public Safety and the Division of Motor Vehicles shall not enter into any compact to provide to another state, or governmental entity located in another state, information used to impose or collect a civil fine that results from an alleged violation captured by a red light camera or speed camera.

Source: SL 2014, ch 155, § 2.



§ 32-28-22 Restriction on providing information to impose or collect civil fine for violation captured by red light or speed camera pursuant to interstate compact.

32-28-22. Restriction on providing information to impose or collect civil fine for violation captured by red light or speed camera pursuant to interstate compact. The Department of Public Safety and the Division of Motor Vehicles shall not provide information used to impose or collect a civil fine that results from a violation captured by a red light camera or speed camera through any existing interstate compact that does not specifically allow, or require, information to be shared for that explicit purpose.

Source: SL 2014, ch 155, § 3.






Chapter 29 - Required Stops

§ 32-29-1 Indication of right-of-way by stop or yield signs.

32-29-1. Indication of right-of-way by stop or yield signs. Preferential right-of-way at an intersection may be indicated by stop signs or yield signs as authorized in § 32-29-2.

Source: SL 1961, ch 225, § 2 (1).



§ 32-29-2 Stop and yield signs to designate through highways--Visibility at night.

32-29-2. Stop and yield signs to designate through highways--Visibility at night. The Department of Transportation with reference to state highways and local authorities with reference to highways under their jurisdiction may designate main traveled or through highways by erecting at the entrances thereto from intersecting highways stop or yield signs. All such signs shall be illuminated at night or so placed as to be illuminated by headlights of an approaching vehicle.

Source: SDC 1939, § 44.0321; SL 1957, ch 220; SL 1961, ch 225, § 1; SL 1965, ch 194; SL 1970, ch 175, § 24; SL 1980, ch 211, § 9.



§ 32-29-2.1 Action required at stop sign--Place of stopping--Violation as misdemeanor.

32-29-2.1. Action required at stop sign--Place of stopping--Violation as misdemeanor. Unless directed to proceed by a police officer or traffic control signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall come to a full stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection. After having stopped, the driver shall yield the right-of-way to any vehicle which has entered or is approaching the intersection from another highway and may not proceed into the intersection until certain that such intersecting roadway is free from oncoming traffic which may affect safe passage. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 25; SL 1989, ch 255, § 194.



§ 32-29-2.2 Stop required before entering from alley, building or private road--Place of stopping--Violation as misdemeanor.

32-29-2.2. Stop required before entering from alley, building or private road--Place of stopping--Violation as misdemeanor. The driver of a vehicle emerging from an alley, building, private road, or driveway within a business or residence district shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across such alley, building entrance, road, or driveway, or if there is no sidewalk area, shall stop at the point nearest the street to be entered where the driver has a view of approaching traffic thereon. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 29, § 3; SL 1989, ch 255, § 195.



§ 32-29-3 Duty when approaching yield sign--Pedestrians--Violation as misdemeanor--Collision prima facie evidence of failure to yield.

32-29-3. Duty when approaching yield sign--Pedestrians--Violation as misdemeanor--Collision prima facie evidence of failure to yield. The driver of a vehicle approaching a yield sign shall in obedience to the sign slow down to a speed reasonable for the existing conditions, or shall stop if necessary in a similar manner as provided in § 32-29-2.1, and shall yield the right-of-way to any pedestrian legally crossing the roadway on which he is driving, and to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard. The driver, having so yielded, may proceed and the drivers of all other vehicles approaching the intersection shall yield to the vehicle so proceeding. A violation of this section is a Class 2 misdemeanor.

However, if the driver is involved in a collision with a pedestrian in a crosswalk or a vehicle in the intersection after driving past a yield sign without stopping, the collision is prima facie evidence of his failure to yield the right-of-way.

Source: SL 1961, ch 225, § 2 (2); SL 1989, ch 255, § 196; SL 1989, ch 256, § 26.



§ 32-29-4 Stop required at railroad grade crossing signal when warning given--Violation as misdemeanor.

32-29-4. Stop required at railroad grade crossing when warning given--Violation as misdemeanor. If any person driving a vehicle approaches a railroad grade crossing and a law enforcement officer or a clearly visible or audible signal gives warning of the immediate approach of a railway train or car or other on-track equipment, the driver shall bring the vehicle to a complete stop within fifty feet but not less than fifteen feet from the nearest rail of the railroad and may not proceed until the driver can do so safely. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0304; SL 1970, ch 175, § 26; SL 1989, ch 255, § 197; SL 2013, ch 149, § 1; SL 2017, ch 143, § 1.



§ 32-29-5 Vehicles required to stop at all grade crossings--Shifting gears while crossing--Misdemeanor.

32-29-5. Vehicles required to stop at all grade crossings--Shifting gears while crossing--Misdemeanor. The driver of any motor vehicle carrying passengers for hire, any school bus carrying passengers, any vehicle carrying passengers owned or operated by a nonprofit organization that requires inspection pursuant to § 32-21-3.1, or any vehicle carrying explosive substances or combustible or flammable liquid as a cargo or part of a cargo, before crossing at grade any track of a railroad, except where a police officer or traffic control signal directs traffic to proceed or the track is nonoperational and is marked with a supplemental sign as provided in § 31-28-7, shall stop such vehicle within fifty feet from the nearest rail of such railroad and may not proceed until he has ascertained that he can do so safely. After stopping and upon proceeding, the driver of the vehicle shall cross only in such gear of the vehicle that there will be no necessity of changing gears while traversing the crossing and may not shift gears while crossing the track or tracks. This section does not apply to a driver of a taxicab or limousine. Any person failing to comply with the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 28.0903, 28.9904; SL 1967, ch 114; SL 1970, ch 175, § 27; SL 1981, ch 228, § 2; SL 1992, ch 227.



§ 32-29-6 Repealed.

32-29-6. Repealed by SL 1970, ch 175, § 40.



§ 32-29-7 Posting of dangerous grade crossings--Stop required of all vehicles--Violation as misdemeanor.

32-29-7. Posting of dangerous grade crossings--Stop required of all vehicles--Violation as misdemeanor. The Department of Transportation and local authorities with the approval of the Transportation Commission may designate particularly dangerous highway grade crossings of railroads and to erect stop signs thereat. If such signs are erected, the driver of any vehicle shall stop within fifty feet but not less than fifteen feet from the nearest rail of such railroad and shall proceed only upon exercising due care. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0305; SL 1965, ch 193; SL 1970, ch 175, § 28; SL 1989, ch 255, § 198.



§ 32-29-8 Construction and low-clearance vehicles required to take special precautions at grade crossings--Violation as misdemeanor.

32-29-8. Construction and low-clearance vehicles required to take special precautions at grade crossings--Violation as misdemeanor. No person may operate or move any crawler type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of ten or less miles per hour or a vertical body or load clearance of less than one-half inch per foot of the distance between any two adjacent axles or in any event of less than nine inches, measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with § 32-29-9. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 29, § 1; SL 1989, ch 255, § 237.



§ 32-29-9 Notice and precautions required of equipment operators making crossings--Warning signal--Flagman--Violation as misdemeanor.

32-29-9. Notice and precautions required of equipment operators making crossings--Warning signal--Flagman--Violation as misdemeanor. Before making any crossing the person operating or moving any vehicle or equipment described in § 32-29-8 shall give reasonable notice to the station agent of the railroad owning the tracks of the intended crossing to allow the railroad to provide proper protection at the crossing. Before making any crossing the person operating or moving the vehicle or equipment shall first stop the vehicle or equipment not less than fifteen feet nor more than fifty feet from the nearest rail of the railroad and while so stopping shall listen and look in both directions along the track for any approaching railway train or car or other on-track equipment and for signals indicating the approach of a railway train or car or other on-track equipment, and may not proceed until the crossing can be made safely. No crossing may be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railway train or car or other on-track equipment. If a flagman is provided by the railroad, movement over the crossing shall be under the flagman's direction. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 29, § 2; SL 1984, ch 216, § 7; SL 1989, ch 255, § 199; SL 2017, ch 143, § 2.



§ 32-29-10 Repealed.

32-29-10. Repealed by SL 1989, ch 255, § 188.



§ 32-29-11 Location of mandatory brake checks--Failure to stop as misdemeanor.

32-29-11. Location of mandatory brake checks--Failure to stop as misdemeanor. The transportation commission may, pursuant to chapter 1-26, adopt rules designating the location of mandatory turnouts where operators of motor vehicles over twenty-six thousand pounds shall stop and check the vehicle brakes. The location of the mandatory turnout shall be conspicuously signed. The failure to stop at a conspicuously signed mandatory brake check turnout is a Class 2 misdemeanor.

Source: SL 1987, ch 238.



§ 32-29-12 Requirements for commercial motor vehicles approaching railroad grade crossing--Violation as misdemeanor.

32-29-12. Requirements for commercial motor vehicles approaching railroad grade crossing--Violation as misdemeanor. The driver of any commercial motor vehicle, as defined in subdivision 32-12A-1(5), when approaching a railroad grade crossing shall:

(1) If not required to stop pursuant to § 32-29-5, slow down when approaching a crossing and check that the railroad tracks are clear of an approaching train before proceeding;

(2) If not required to stop pursuant to § 32-29-5, stop before reaching a crossing if the railroad tracks are not clear;

(3) Refrain from proceeding through a crossing if sufficient space is not available to drive completely through the crossing without stopping; and

(4) Ensure there is sufficient undercarriage clearance before negotiating a crossing.

A violation of the provisions of this section is a Class 2 misdemeanor.

Source: SL 2013, ch 149, § 2.






Chapter 30 - Stopping And Parking Restrictions

§ 32-30-1 Stopping or parking on rural highway prohibited--Violation as misdemeanor.

32-30-1. Stopping or parking on rural highway prohibited--Violation as misdemeanor. No person may stop, park, or leave standing any vehicle, whether attended or unattended, upon the paved or improved or main-traveled portion of any highway, outside of a business or residence district, when it is practical to stop, park, or leave such vehicle standing off of the paved or improved or main-traveled portion of the highway. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0324; SL 1963, ch 256; SL 1970, ch 175, § 30; SL 1989, ch 255, § 201.



§ 32-30-2 Standing or parked vehicles--Remaining space required--Unobstructed view required--Violation as misdemeanor.

32-30-2. Standing or parked vehicles--Remaining space required--Unobstructed view required--Violation as misdemeanor. No person may park or leave standing any vehicle, whether attended or unattended, upon any highway unless a clear or unobstructed width of not less than twenty feet upon the main-traveled portion of such highway opposite such standing vehicle shall be left for free passage of other vehicles thereon, nor unless a clear view of such vehicle may be obtained from a distance of two hundred feet in each direction upon such highway. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0324; SL 1963, ch 256; SL 1989, ch 255, § 202.



§ 32-30-2.1 Position of parking on two-way road--Violation as misdemeanor.

32-30-2.1. Position of parking on two-way road--Violation as misdemeanor. Except as otherwise provided in §§ 32-30-2.2 to 32-30-2.4, inclusive, every vehicle stopped or parked upon a two-way roadway shall be so stopped or parked with the right-hand wheels parallel to and within twelve inches of the right-hand curb or edge of the roadway. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 31, § 5; SL 1989, ch 255, § 203.



§ 32-30-2.2 Position of parking on one-way road--Violation as misdemeanor.

32-30-2.2. Position of parking on one-way road--Violation as misdemeanor. Unless otherwise provided by local ordinance, every vehicle stopped or parked upon a one-way roadway shall be so stopped or parked parallel to the curb or edge of the roadway, in the direction of authorized traffic movement, with its right-hand wheels within twelve inches of the right-hand curb or edge of the roadway, or its left-hand wheels within twelve inches of the left-hand curb or edge of the roadway. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 31, § 6; SL 1989, ch 255, § 204.



§ 32-30-2.3 Angle parking by local ordinance--Commission concurrence required on state or federal highways.

32-30-2.3. Angle parking by local ordinance--Commission concurrence required on state or federal highways. Local authorities may by ordinance permit angle parking on any roadway, except that angle parking shall not be permitted on any federal-aid or state highway unless the transportation commission has determined by resolution or order entered in its minutes that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

Source: SL 1970, ch 175, § 31, § 7.



§ 32-30-2.4 Stopping, standing, parking, or standing outside vehicle prohibited or restricted where sign posted by department--Violation as misdemeanor.

32-30-2.4. Stopping, standing, parking, or standing outside vehicle prohibited or restricted where sign posted by department--Violation as misdemeanor. The Department of Transportation with respect to highways under its jurisdiction may promulgate rules pursuant to chapter 1-26 to prohibit or restrict the stopping, standing, or parking of vehicles or the presence of any person standing outside of a motor vehicle, on any highway or highway right-of-way if such stopping, standing, parking, or presence of any person standing is dangerous to those using the highway or if the stopping, standing, or parking of vehicles or the presence of persons outside of a motor vehicle would unduly interfere with the free movement of traffic on the highway. If such a rule is promulgated, the highway shall be signed to indicate where such stopping, standing, or parking is prohibited. The secretary of transportation may establish a temporary no parking zone, not to exceed ninety days, if the secretary of public safety and the secretary of transportation, after consultation with the director of the highway patrol, agree that a no parking zone is necessary for the protection of life and property. The signs are official signs and no person may stop, stand, or park any vehicle or stand outside a motor vehicle in violation of the restrictions stated on the signs. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 31, § 8; SL 1987, ch 210, § 37; SL 1993, ch 239; SL 2004, ch 17, § 144; SL 2017, ch 42, § 3, eff. Mar. 13, 2017.



§ 32-30-2.5 Opening of doors on traffic side of stopped vehicle--Violation as petty offense.

32-30-2.5. Opening of doors on traffic side of stopped vehicle--Violation as petty offense. No person may open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so, and can be done without interfering with the movement of other traffic, nor may any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers. A violation of this section is a petty offense.

Source: SL 1970, ch 175, § 31, § 14; SL 1989, ch 255, § 207.



§ 32-30-3 Removal of vehicles improperly parked or standing.

32-30-3. Removal of vehicles improperly parked or standing. If any peace officer finds a vehicle standing upon a highway in violation of the provisions of § 32-30-1, 32-30-2, or 32-30-4, he may move the vehicle or require the driver or person in charge of the vehicle to move the vehicle to a position permitted under said sections.

Source: SDC 1939, § 44.0324; SL 1989, ch 256, § 27.



§ 32-30-3.1 Removal of unattended vehicle by removal agency--Reporting requirements--Violation as misdemeanor.

32-30-3.1. Removal of unattended vehicle by removal agency--Reporting requirements--Violation as misdemeanor. If any removal agency as defined by § 32-36-2 removes any unattended motor vehicle from a public street or highway and the removal is not at the written request of the owner, an authorized agent of the owner, or a law enforcement officer, the removal agency shall report the removal to the owner within twenty-four hours of removing the motor vehicle. However, if the removal agency is unable to contact the owner, the removal agency shall report the removal to the county sheriff, if the removal occurred outside any municipality, or to the chief of police, if the removal occurred inside any municipality, within twenty-four hours of removing the motor vehicle. Failure to make a report as provided by this section is a Class 2 misdemeanor.

Source: SL 2000, ch 161, § 1.



§ 32-30-3.2 Removal agency failing to report removal not entitled to fees.

32-30-3.2. Removal agency failing to report removal not entitled to fees. If a removal agency fails to make a report as required by § 32-30-3.1, the removal agency is not entitled to any towing or storage fees for the removed vehicle and no such towing or storage fees may be billed or collected by the removal agency.

Source: SL 2000, ch 161, § 2.



§ 32-30-4 Disabled vehicles excepted--Emergency lamps, flares and flags--Removal of vehicle--Violation a misdemeanor.

32-30-4. Disabled vehicles excepted--Emergency lamps, flares and flags--Removal of vehicle--Violation a misdemeanor. The provisions of §§ 32-30-1 to 32-30-3, inclusive, do not apply to the driver of any vehicle which is disabled while on the paved, improved, or main-traveled portion of a highway in such manner and to such extent that it is impossible to avoid stopping and temporarily leaving the vehicle in such position. If a vehicle is disabled, the driver shall activate all emergency lamps and, if the vehicle is required to be equipped with flags or flares, the flags or flares shall be deployed immediately. The driver or the person in charge of the vehicle shall make provisions to remove the vehicle in the most expeditious manner. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0324; SL 1989, ch 256, § 28.



§ 32-30-5 Safeguarding of unattended vehicle--Violation as petty offense.

32-30-5. Safeguarding of unattended vehicle--Violation as petty offense. No person driving or in charge of a motor vehicle may permit it to stand unattended without effectively setting the brake thereon and, if standing upon any grade, turning the front wheel to the curb or side of the highway. A violation of this section is a petty offense.

Source: SDC 1939, § 44.0326; SL 1970, ch 175, § 30; SL 1971, ch 194; SL 1989, ch 255, § 208.



§ 32-30-6 Places where standing and parking prohibited--Exception to discharge passengers--Violation as petty offense.

32-30-6. Places where standing and parking prohibited--Exception to discharge passengers--Violation as petty offense. Unless necessary to avoid conflict with other traffic, or unless a police officer or official traffic control device has so directed, no person may stand or park a vehicle, whether occupied or not, except momentarily to pick up or discharge a passenger or passengers:

(1) In front of a public or private driveway;

(2) Within fifteen feet of a fire hydrant;

(3) Within twenty feet of a crosswalk at an intersection;

(4) Within thirty feet upon the approach to any flashing signals, stop sign, yield sign, or traffic control signal located at the side of a roadway;

(5) Within twenty feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within seventy-five feet of said entrance when properly signposted;

(6) At any place where official signs prohibit standing.

A violation of this section is a petty offense.

Source: SDC 1939, § 44.0325; SL 1970, ch 175, § 30; SL 1989, ch 255, § 209.



§ 32-30-6.1 Places where stopping prohibited--Violation as petty offense.

32-30-6.1. Places where stopping prohibited--Violation as petty offense. Unless necessary to avoid conflict with other traffic, or unless a police officer or official traffic control device has so directed, no person may stop, stand or park a vehicle:

(1) On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(2) On a sidewalk;

(3) Within an intersection;

(4) On a crosswalk;

(5) Between a safety zone and the adjacent curb or within thirty feet of points on the curb immediately opposite the ends of a safety zone, unless a different length is indicated by signs or markings;

(6) Alongside or opposite any street excavation or obstruction when stopping, standing, or parking would obstruct traffic;

(7) Upon any bridge or other elevated structure upon a highway or with a highway tunnel;

(8) On any railroad tracks;

(9) At any place where official signs prohibit stopping.

A violation of this section is a petty offense.

Source: SL 1970, ch 175, § 31, § 1; SL 1989, ch 255, § 210.



§ 32-30-6.2 Places where parking prohibited--Exception for loading and unloading--Violation as petty offense.

32-30-6.2. Places where parking prohibited--Exception for loading and unloading--Violation as petty offense. Unless necessary to avoid conflict with other traffic, or unless a police officer or official traffic control device has so directed, no person may park a vehicle, whether occupied or not, except temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers:

(1) Within fifty feet of the nearest rail of a railroad crossing;

(2) At any place where official signs prohibit parking.

A violation of this section is a petty offense.

Source: SL 1970, ch 175, § 31, § 2; SL 1989, ch 255, § 211.



§ 32-30-6.3 Unauthorized movement of another vehicle into prohibited area--Violation as petty offense.

32-30-6.3. Unauthorized movement of another vehicle into prohibited area--Violation as petty offense. No person may move a vehicle not lawfully under his control into any such prohibited area or away from a curb such a distance as is unlawful. A violation of this section is a petty offense.

Source: SL 1970, ch 175, § 31, § 3; SL 1989, ch 255, § 212.



§ 32-30-7 Repealed.

32-30-7. Repealed by SL 1992, ch 228, § 1.



§ 32-30-8 Repealed.

32-30-8. Repealed by SL 2014, ch 142, § 34.



§ 32-30-9 Display of license required.

32-30-9. Display of license required. Any license issued as provided in subdivision 32-5-157(2), shall be displayed prominently upon the motor vehicle while being parked by or under the direction of the veteran pursuant to § 32-30-11.1.

Source: SL 1955, ch 192, § 3; SDC Supp 1960, § 41.0512; SL 1992, ch 228, § 3; SL 2014, ch 142, § 35.



§ 32-30-10 Confiscation of license plates upon conviction for violation of special privileges.

32-30-10. Confiscation of license plates upon conviction for violation of special privileges. Upon conviction of any offense involving a violation of the special privilege conferred by § 32-30-11.1 upon holders of the distinctive license plates issued under subdivision 32-5-157(2), a magistrate or judge trying the case may, as a part of any penalty imposed, confiscate the distinctive license plates provided in subdivision 32-5-157(2), and return the license plates to the Department of Revenue together with a certified copy of the imposed sentence.

Source: SL 1955, ch 192, § 4; SDC Supp 1960, § 41.0512; SL 1992, ch 228, § 4; SL 2014, ch 142, § 36.



§ 32-30-11 Unauthorized use of disabled veteran's license as misdemeanor--Fine.

32-30-11. Unauthorized use of disabled veteran's license as misdemeanor--Fine. Any person, other than the veteran to whom it was issued, who uses a disabled veteran's license of identification issued pursuant to subdivision 32-5-157(2) for the purpose of parking a motor vehicle as permitted by § 32-30-11.1, commits a Class 2 misdemeanor. The court shall assess a fine of not less than one hundred dollars if the parking space is marked in accordance with the Americans With Disabilities Act accessibility guidelines as of January 1, 2002.

Source: SL 1955, ch 192, § 5; SDC Supp 1960, § 41.9908; SL 1978, ch 158, § 57; SL 2002, ch 149, § 5; SL 2014, ch 142, § 37.



§ 32-30-11.1 Persons with physical disabilities entitled to park without time limitation--Reserved spaces--Exceptions for fire-lane and rush-hour ordinances.

32-30-11.1. Persons with physical disabilities entitled to park without time limitation--Reserved spaces--Exceptions for fire-lane and rush-hour ordinances. Any person with a physical disability, who displays special license plates issued under § 32-5-76 or subdivision 32-5-157(2), a serially numbered certificate issued under § 32-5-76.1 or 32-5-76.2, or a similar license plate or certificate issued in another state on a motor vehicle used in transporting that person, shall be entitled to park without limitation in areas where parking is normally restricted by time factors and to park in any space reserved for a person with a disability. However, a municipality may, by ordinance, prohibit parking on any street or highway for the purpose of creating a fire lane, or to provide for the accommodation of heavy traffic during morning and afternoon rush hours. The privileges extended to persons with disabilities do not apply on streets or highways where and during any time parking is prohibited.

Source: SL 1975, ch 97, § 1; SL 1979, ch 204, § 2; SL 1986, ch 267; SL 1989, ch 30, § 58; SL 2002, ch 149, § 6; SL 2014, ch 142, § 15.



§ 32-30-11.2 Report of improper use of special plates or certificates--Revocation of privilege.

32-30-11.2. Report of improper use of special plates or certificates--Revocation of privilege. If the police of any municipality or any other political subdivision finds that special license plates or certificates are being improperly used, the police shall report such violation to the Department of Revenue which shall revoke the privilege of displaying license plates or certificates that are improperly used.

Source: SL 1975, ch 97, § 2; SL 1979, ch 204, § 3; SL 2002, ch 149, § 7.



§ 32-30-11.3 Use of privileges by persons not entitled to them as misdemeanor--Fines.

32-30-11.3. Use of privileges by persons not entitled to them as misdemeanor--Fines. Any person who is not a person with a physical disability and who exercises the privileges granted a person with a physical disability under § 32-30-11.1 commits a Class 2 misdemeanor. The court shall assess a fine of not less than one hundred dollars if the parking space is marked in accordance with the Americans With Disabilities Act accessibility guidelines as of January 1, 2002.

Source: SL 1975, ch 97, § 3; SL 1978, ch 158, § 58; SL 1994, ch 263; SL 2002, ch 149, § 8.



§ 32-30-11.4 Unauthorized parking or stopping in designated space as misdemeanor--Fine.

32-30-11.4. Unauthorized parking or stopping in designated space as misdemeanor--Fine. The owner of any vehicle not displaying a serially numbered certificate or special license plate parked or stopped in a parking space, or blocking a parking space, on public or private property designated as reserved for a person with a physical disability commits a Class 2 misdemeanor. The court shall assess a fine of not less than one hundred dollars if the parking space is marked in accordance with the Americans With Disabilities Act accessibility guidelines as of January 1, 2002.

Source: SL 1978, ch 236, § 1; SL 1979, ch 204, § 4; SL 1992, ch 158, § 97; SL 1992, ch 229, § 1; SL 2002, ch 149, § 9.



§ 32-30-11.5 Repealed.

32-30-11.5. Repealed by SL 1988, ch 236, § 26.



§ 32-30-11.6 Municipal designation of parking spaces for persons with disabilities.

32-30-11.6. Municipal designation of parking spaces for persons with disabilities. Each municipality shall by ordinance, designate special parking spaces which shall be accessible to and usable by persons with physical disabilities. Each municipality may, by ordinance, designate parking spaces that are only for use by a person using a wheelchair. The parking spaces shall be designed in accordance with the Americans With Disabilities Act as amended on January 1, 2002.

Source: SL 1979, ch 204, § 6; SL 1996, ch 208; SL 2002, ch 149, § 11.



§ 32-30-11.7 Repealed.

32-30-11.7. Repealed by SL 1988, ch 236, § 27.



§ 32-30-11.8 Blocking access to reserved parking spaces or ramps as misdemeanor--Fine.

32-30-11.8. Blocking access to reserved parking spaces or ramps as misdemeanor--Fine. No owner of a vehicle may park, stop, or stand in an access aisle or lane immediately adjacent to reserved parking spaces or in front of a ramp or curb-cut in such a manner that blocks access to a person with a disability who uses a wheelchair. A violation of this section is a Class 2 misdemeanor. The court shall assess a fine of not less than one hundred dollars if the parking space is marked in accordance with the Americans With Disabilities Act accessibility guidelines as of January 1, 2002.

Source: SL 2002, ch 149, § 10.



§ 32-30-11.9 Signs to state penalties for illegal use of designated parking spaces--Certain penalties apply although not stated.

32-30-11.9. Signs to state penalties for illegal use of designated parking spaces--Certain penalties apply although not stated. Each sign designating a parking space for a person with a physical disability shall state the penalty for illegal use of the parking space. This section only applies to a new sign or a sign that replaces an existing sign after July 1, 2002. However, any fine imposed pursuant to § 32-30-11.3, 32-30-11.4, or 32-30-11.8 applies whether or not the penalty is stated on the sign.

Source: SL 2002, ch 149, § 12; SL 2009, ch 159, § 1.



§ 32-30-12 Abandoned vehicles--Vehicles unattended for more than twenty-four hours.

32-30-12. Abandoned vehicles--Vehicles unattended for more than twenty-four hours. If any vehicle is left unattended on any public road, highway, or highway right-of-way of this state, for a longer period than twenty-four hours without notifying the sheriff, highway patrol office of the county, a peace officer of the municipality, or the appropriate municipal officials where the vehicle is parked it is an abandoned vehicle and is subject to the provisions of §§ 32-30-13 to 32-30-18, inclusive, or to chapter 32-36 for the purposes of being titled by a removal agency.

Source: SL 1967, ch 211, § 1; SL 1988, ch 270, § 2.



§ 32-30-12.1 Modification by municipal ordinance of abandoned vehicle provisions.

32-30-12.1. Modification by municipal ordinance of abandoned vehicle provisions. The governing body of any municipality may by ordinance modify or change any provision of any of §§ 32-30-12 to 32-30-18, inclusive, to meet its needs or to clarify the duties of its peace officers.

Source: SL 1970, ch 180, § 1.



§ 32-30-12.2 Abandonment of motor vehicle on public highway or right-of-way a misdemeanor--Reasonable towing and storage fees--Suspension of fine.

32-30-12.2. Abandonment of motor vehicle on public highway or right-of-way a misdemeanor--Reasonable towing and storage fees--Suspension of fine. No person may abandon a motor vehicle on any public highway or right-of-way. A violation of this section is a Class 2 misdemeanor. Any person convicted of abandoning a motor vehicle shall be ordered to pay any reasonable towing and storage fees, if the person was notified pursuant to § 32-36-8. The court shall suspend the fine if the person pays for the towing and storage expenses.

Source: SL 2003, ch 174, § 2; SL 2005, ch 174, § 1.



§ 32-30-13 Removal of abandoned vehicles.

32-30-13. Removal of abandoned vehicles. Whenever any agent of the South Dakota Highway Patrol, sheriff, or peace officer of this state finds an abandoned vehicle such agent, sheriff, or peace officer is hereby authorized to provide for the removal of such vehicle to the nearest garage or place of safety.

Source: SL 1967, ch 211, § 2.



§ 32-30-14 Vehicles blocking traffic--Wrecked vehicles.

32-30-14. Vehicles blocking traffic--Wrecked vehicles. A vehicle found attended or unattended upon a bridge, causeway, in any tunnel, or on the traveled portion of any roadway where the vehicle constitutes an obstruction and hazard to traffic or a vehicle which appears to have sustained reportable accident damage may be removed at any time and without regard to the provisions of § 32-30-1, 32-30-2, or 32-30-12.

Source: SL 1967, ch 211, § 2; SL 1989, ch 256, § 29.



§ 32-30-15 Notification to owner of removal of abandoned or wrecked vehicle--Recovery by owner--Disposal.

32-30-15. Notification to owner of removal of abandoned or wrecked vehicle--Recovery by owner--Disposal. Any removal agency as defined by § 32-36-2 which has removed an abandoned or wrecked vehicle pursuant to this chapter or a vehicle impounded pursuant to § 32-30-19 shall comply with the provisions of § 32-36-8 to notify the registered owner, and if encumbered, the lien holder of the vehicle. If no person claims the vehicle within thirty days of that notice, the provisions of §§ 32-36-9 and 32-36-11 shall apply to the disposal of the vehicle.

Source: SL 1967, ch 211, § 3; SL 1994, ch 264, § 1; SL 1998, ch 195, § 1.



§ 32-30-16 to 32-30-17. Repealed.

32-30-16 to 32-30-17. Repealed by SL 1994, ch 264, §§ 2 to 4.



§ 32-30-18 Lien for costs of removal and storage of vehicle--Limit--Exception.

32-30-18. Lien for costs of removal and storage of vehicle--Limit--Exception. The sheriff, law enforcement officer, or towing agency taking custody of any vehicle under the provisions of §§ 32-30-12 to 32-30-15, inclusive, 32-30-19, and 32-36-4 has a possessory lien on the vehicle and the contents of the vehicle for the reasonable costs in taking custody and storing of the vehicle. No lien on the contents of the vehicle may exceed five hundred dollars. No possessory lien attaches to the tools and implements which a person uses and keeps for the purpose of carrying on his or her trade or business or to any clothing or food.

Source: SL 1967, ch 211, § 6; SL 1989, ch 275; SL 1998, ch 195, § 2; SL 2001, ch 180, § 1; SL 2007, ch 185, § 1.



§ 32-30-18.1 Owners of certain abandoned vehicles civilly liable for towing and storage expenses.

32-30-18.1. Owners of certain abandoned vehicles civilly liable for towing and storage expenses. Any owner of a motor vehicle who intentionally abandons a motor vehicle on any public highway or right-of-way is civilly liable to the towing company for the expense of towing the motor vehicle. The owner is also civilly liable for any storage expense pursuant to § 32-36-8.

Source: SL 2003, ch 174, § 1.



§ 32-30-19 Police to move vehicle to place of safety--When required.

32-30-19. Police to move vehicle to place of safety--When required. Any police officer may remove or cause to be removed to the nearest garage or other place of safety any vehicle found upon a highway when a report has been made that the vehicle has been stolen or taken without the consent of its owner, when the person or persons in charge of the vehicle are unable to provide for its custody or removal, or when the person driving or in control of the vehicle is arrested for an alleged offense for which the officer is required by law to take the person arrested before a judge or magistrate without unnecessary delay.

Source: SL 1970, ch 175, § 31, § 4; SL 1984, ch 12, § 30.



§ 32-30-20 Unsafe backing prohibited--Violation as misdemeanor.

32-30-20. Unsafe backing prohibited--Violation as misdemeanor. The driver of a vehicle may not back the vehicle unless such movement can be made with safety and without interfering with other traffic. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 31, § 9; SL 1989, ch 255, § 205.



§ 32-30-21 Backing prohibited on controlled-access highway--Violation as misdemeanor.

32-30-21. Backing prohibited on controlled-access highway--Violation as misdemeanor. The driver of a vehicle may not back the vehicle upon any shoulder or roadway of any controlled-access highway. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 31, § 10; SL 1989, ch 255, § 206.



§ 32-30-22 Repealed.

32-30-22. Repealed by SL 1989, ch 255, § 200.



§ 32-30-23 Removal of parking from municipal street--Approval of municipality and transportation commission.

32-30-23. Removal of parking from municipal street--Approval of municipality and transportation commission. Notwithstanding the provisions of §§ 31-4-14, 31-32-13, and 32-30-2.4, no parking may be removed from a municipal street in a municipality with a population in excess of sixty thousand which is part of the state trunk highway system until that removal of parking has been approved by both the governing body of the municipality and the transportation commission. The governing body of the municipality and the transportation commission shall each provide an opportunity for a public hearing on the removal before approval is given.

Source: SL 1982, ch 219.






Chapter 31 - Emergency Vehicles

§ 32-31-1 Circumstances under which emergency vehicle may disregard traffic regulations.

32-31-1. Circumstances under which emergency vehicle may disregard traffic regulations. The driver of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in § 32-31-2, but subject to the conditions stated in §§ 32-31-3 and 32-31-5.

Source: SDC 1939, § 44.0308 as added by SL 1967, ch 191.



§ 32-31-2 Particular regulations which may be disregarded.

32-31-2. Particular regulations which may be disregarded. The driver of an authorized emergency vehicle may:

(1) Park or stand, irrespective of the provisions of chapter 32-30;

(2) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(3) Disregard regulations governing direction of movement or turning in specified directions.
Source: SDC 1939, § 44.0308 as added by SL 1967, ch 191.



§ 32-31-3 Use of emergency signals required.

32-31-3. Use of emergency signals required. The exemptions granted in subdivisions 32-31-2(2) and (3) to an authorized emergency vehicle apply only if the vehicle is making use of audible or visual signals meeting the requirements of law. However, the exemption granted in subdivision 32-31-2(1) to an authorized emergency vehicle applies only if the vehicle is making use of visual signals meeting the requirements of law.

Source: SDC 1939, § 44.0308 as added by SL 1967, ch 191; SL 1989, ch 256, § 35; SL 2007, ch 186, § 1.



§ 32-31-4 Speed limits inapplicable under specified conditions.

32-31-4. Speed limits inapplicable under specified conditions. The speed limit set out in §§ 32-25-1.1 to 32-25-17, inclusive, does not apply to any authorized emergency vehicle responding to an emergency call if the driver sounds an audible siren or air horn or both or displays flashing, oscillating, or rotating beams of red light or combinations of red, blue, or white light visible one hundred eighty degrees to the front of the vehicle. The lights shall be capable of warning the public of the presence of an emergency vehicle under normal atmospheric conditions. The speed limit set out in §§ 32-25-1.1 to 32-25-17, inclusive, does not apply to authorized emergency vehicles operated by law enforcement officers who are measuring the speed of other vehicles by use of the emergency vehicle speedometer. Moreover, the driver of an ambulance who has been certified pursuant to § 34-11-6 may operate the emergency vehicle in excess of the speed limit without audible signals while operating outside the city limits of a municipality.

Source: SDC 1939, § 44.0308; SL 1941, ch 187, § 3; SL 1955, ch 168; SL 1959, ch 251, § 1; SDC Supp 1960, § 44.0303; SL 1963, ch 254; SL 1975, ch 210, § 1; SL 1981, ch 248; SL 1988, ch 266; SL 1993, ch 234, § 2; SL 1994, ch 265; SL 2007, ch 186, § 2.



§ 32-31-5 Duty of operator to use care--Liability for recklessness.

32-31-5. Duty of operator to use care--Liability for recklessness. The provisions of this chapter shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the driver from the consequences of his reckless disregard for the safety of others.

Source: SDC 1939, § 44.0320 as added by SL 1959, ch 252, § 1; SL 1963, ch 254; SL 1967, ch 191.



§ 32-31-6 Duty of other motorists upon approach of emergency vehicle--Violation as misdemeanor.

32-31-6. Duty of other motorists upon approach of emergency vehicle--Violation as misdemeanor. Upon the immediate approach of an authorized emergency vehicle making use of audible or visual signals meeting the requirements of this chapter, or of a police vehicle properly and lawfully making use of an audible or visual signal only, the driver of every other vehicle shall immediately drive to a position as near as possible and parallel to the right-hand edge or curb of the highway, or in case of a one-way highway the nearest edge or curb, clear of any intersection of highways, and shall stop and remain in such position unless otherwise directed by a police or traffic officer until the authorized emergency vehicle shall have passed. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0320; SL 1959, ch 252, § 1; SL 1989, ch 255, § 214; SL 2007, ch 186, § 3.



§ 32-31-6.1 Stop required upon approaching stopped emergency vehicle using red signals--Requirements for approaching vehicles using amber or yellow signals--Violation as misdemeanor.

32-31-6.1. Stop required upon approaching stopped emergency vehicle using red signals--Requirements for approaching vehicles using amber or yellow signals--Violation as misdemeanor. Upon approaching from any direction any stopped authorized emergency vehicle making use of red visual signals meeting the requirements of this title, the driver of every other vehicle shall come to a complete stop before reaching the stopped emergency vehicle and may, unless otherwise directed, proceed with caution only after ascertaining that it is safe to do so, and upon approaching from any direction any stopped vehicle making use of amber or yellow warning lights, the driver of every other vehicle shall:

(1) If driving on an interstate highway or other highway with two or more lanes traveling in the same direction as the vehicle, merge into the lane farthest from the vehicle and proceed with caution, unless otherwise directed; or

(2) If driving on a two lane highway, slow to a speed that is at least twenty miles per hour less than the posted speed limit or five miles per hour when the speed limit is posted at twenty miles per hour or less and proceed with caution, unless otherwise directed.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1975, ch 210, § 2; SL 1989, ch 255, § 215; SL 2003, ch 173, § 1.



§ 32-31-7 Following fire apparatus as misdemeanor--Minimum following or parking distance.

32-31-7. Following fire apparatus as misdemeanor--Minimum following or parking distance. It is a Class 2 misdemeanor for the driver of any vehicle other than one on official business to follow any fire apparatus traveling in response to a fire alarm closer than five hundred feet or to drive into or park such vehicle within the block where the fire apparatus has stopped in answer to a fire alarm.

Source: SDC 1939, § 44.0320; SL 1959, ch 252, § 1; SL 1978, ch 158, § 60.



§ 32-31-8 Driving over fire hose prohibited--Violation as misdemeanor.

32-31-8. Driving over fire hose prohibited--Violation as misdemeanor. No vehicle may be driven over any unprotected hose of a fire department when laid down on any street, private road, or driveway to be used at any fire or alarm of fire, without the consent of the fire department official in command. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 32; SL 1989, ch 255, § 216.



§ 32-31-9 Repealed.

32-31-9. Repealed by SL 1989, ch 255, § 213.






Chapter 32 - School Buses

§ 32-32-1 "School bus" defined.

32-32-1. "School bus" defined. A school bus is any vehicle with a capacity of ten or more pupils and the driver owned or operated by or for a school or a school district as authorized under § 13-29-1, and to transport school children to and from school or in connection with school activities. Buses operated by a federally regulated charter bus service provider used in connection with school activities, other than to daily transport children to and from school, need not meet the requirements of this chapter.

Source: SL 1963, ch 255, § 1; SL 1970, ch 175, § 33; SL 1973, ch 84, § 5; SL 1977, ch 265; SL 1981, ch 249, § 4; SL 2000, ch 85, § 3.



§ 32-32-2 Marking of school bus--When markings to be concealed--Violation as petty offense.

32-32-2. Marking of school bus--When markings to be concealed--Violation as petty offense. Every school bus owned or operated by or for a school or school district shall bear upon the front and rear thereof plainly visible signs containing the words, school bus, in letters not less than eight inches in height. When any such vehicle is being operated upon a highway for purposes other than the actual transportation, as authorized under § 13-29-1, either to or from school or in connection with school activities all markings thereon indicating school bus shall be covered or concealed. A violation of this section is a petty offense.

Source: SL 1963, ch 255, § 3; SL 1970, ch 175, § 33; SL 1981, ch 249, § 5; SL 1989, ch 255, § 221; SL 1989, ch 276, § 1.



§ 32-32-3 Color of school bus--Exception--Violation as petty offense.

32-32-3. Color of school bus--Exception--Violation as petty offense. The color of every vehicle which transports ten or more students and is owned or operated by or for a school or school district used for transportation of school children shall be national school bus yellow in color, in accordance with the rules of the South Dakota Board of Education Standards. However, this section does not apply to those buses owned by a school district which are used for transporting children to and from school activities and which are not used to transport children from home to school and back. A violation of this section is a petty offense.

Source: SL 1963, ch 255, § 3; SL 1970, ch 175, § 33; SL 1986, ch 132, § 5; SL 1989, ch 255, § 222; SL 2017, ch 81, § 57.



§ 32-32-4 Use of color for other vehicles prohibited--Repainting of buses formerly used--Violation as petty offense.

32-32-4. Use of color for other vehicles prohibited--Repainting of buses formerly used--Violation as petty offense. No person, persons, or organizations may use the color reserved for school buses as provided in § 32-32-3 in connection with the operation of any other vehicle or vehicles, whether school bus or not, for purposes not connected with or incident to the transportation of school children to and from school and as authorized under § 13-29-1. Any school bus which was formerly used by school districts to transport children shall be completely repainted in a color other than national school bus yellow or any colors commonly referred to as yellow. A violation of this section is a petty offense.

This section does not apply to school buses if rented by or its use has been granted as provided in subdivision 49-28-2(1). This section does not apply to school buses if they are used by a municipality to provide public transportation in times of a local fuel shortage, as determined by the governing body of the municipality.

Source: SL 1963, ch 255, § 5; SL 1972, ch 175, § 3; SL 1981, ch 249, § 1; SL 1986, ch 132, § 6; SL 1989, ch 255, § 223.



§ 32-32-5 Flashing red and amber lights required--Exception--Removal from buses formerly used.

32-32-5. Flashing red and amber lights required--Exception--Removal from buses formerly used. Any school bus with a capacity for ten or more students, used to transport children to and from a public or nonpublic school, shall be equipped on the front and rear with alternately flashing amber caution lights and alternately flashing red signal lights. However, this section does not apply to those buses owned by a school district which are used for transporting children to and from school activities and which are not used to transport children from home to school and back.

Flashing red signal lights and flashing amber caution lights shall be of a type approved by the secretary of public safety. These signals shall be a complete system meeting minimum standards as prescribed by South Dakota Board of Education Standards rules. When a school bus loses its identity as a school bus pursuant to § 32-32-4, the flashing red and amber lights shall be removed.

Source: SL 1963, ch 255, § 3; SL 1970, ch 175, § 33; SL 1974, ch 228, § 1; SL 1984, ch 343, §§ 17, 18; SL 1985, ch 401, § 21, 1986, ch 132, § 7; SL 1989, ch 276, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 20, eff. Apr. 17, 2003; SL 2017, ch 81, § 57.



§ 32-32-5.1 Buses covered by lighting requirements--Deadline for meeting requirements.

32-32-5.1. Buses covered by lighting requirements--Deadline for meeting requirements. The lighting requirements provided by § 32-32-5 shall apply to all school buses, regardless of the date of manufacture of said bus, purchased after July 1, 1974, and all school buses covered by the provisions of this chapter shall meet such requirements by July 1, 1979.

Source: SL 1974, ch 228, § 3.



§ 32-32-5.2 Use of red and amber lights by school bus operator--Violation as misdemeanor.

32-32-5.2. Use of red and amber lights by school bus operator--Violation as misdemeanor. When stopping to receive or discharge pupils, the operator of a school bus to which § 32-32-5 applies shall cause the amber caution lights to be lighted at a distance of not less than three hundred feet nor more than five hundred feet from the point where the pupils are to be received or discharged from the bus. If the point of receiving or discharging pupils is:

(1) On the roadway, as defined by § 32-14-1, in a rural, residential, and business district and off the roadway in a residential district, the operator shall bring the bus to a stop, turn off the amber caution lights, turn on the red flashing signal lights and extend the stop signal arm. After receiving or discharging pupils, the operator shall turn off the red flashing signal lights, retract the stop signal, and proceed en route; or

(2) Off the roadway in a business district and rural district and when discharging or receiving passengers at a school location when the passengers need not cross the lane of traffic, the operator shall bring the bus to a stop and turn off the amber caution lights and not activate the red flashing signal lights. After receiving or discharging passengers, the operator shall proceed en route.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1963, ch 255, § 3; SDCL, § 32-32-5; SL 1970, ch 175, § 33; SL 1974, ch 228, § 1; SL 1975, ch 211, § 1; SL 1976, ch 30, § 4; SL 1977, ch 266; SL 1989, ch 255, § 218; SL 1992, ch 230, § 1.



§ 32-32-6 Duty of motorists to slow or stop in obedience to amber or red signal--Exceptions--Violation as misdemeanor.

32-32-6. Duty of motorists to slow or stop in obedience to amber or red signal--Exceptions--Violation as misdemeanor. The operator of a motor vehicle on a highway that has less than two lanes of travel in each direction or a private road approaching a school bus that has its amber warning lights flashing shall reduce the speed of the vehicle not to exceed fifteen miles per hour and proceed past the school bus with caution. The operator of a motor vehicle approaching a school bus that has its red signal lights flashing shall make a complete stop. The stopped vehicle shall be at least fifteen feet from the school bus and shall remain stopped until the flashing red signal lights are extinguished. A lane that is designated solely for the purpose of turning is not considered a lane of travel for purposes of this section.

The operator of a motor vehicle on a highway providing two or more lanes of travel in each direction does not need to reduce the speed of the vehicle when approaching a school bus that is traveling in the opposite direction if the school bus has its amber warning lights flashing. The operator of a motor vehicle on a highway providing two or more lanes of travel in each direction does not need to stop when approaching a school bus that is traveling in the opposite direction even though the school bus is stopped and has its red signal lights flashing.

The operator of a motor vehicle on a highway providing two or more lanes of travel in each direction approaching a school bus that is traveling in the same direction and has its amber warning lights flashing shall reduce the speed of the vehicle not to exceed fifteen miles per hour and proceed past the school bus with caution. The operator of a motor vehicle on a highway providing two or more lanes of travel in each direction shall make a complete stop when approaching a school bus traveling in the same direction if the school bus is stopped and its red signal lights are flashing.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1963, ch 255, §§ 2, 3; SDCL § 32-32-5; SL 1970, ch 175, § 33; SL 1974, ch 228, § 2; SL 1975, ch 211, § 2; SL 1982, ch 250; SL 1989, ch 255, § 219; SL 1989, ch 277; SL 2017, ch 144, § 1.



§ 32-32-7 Highways with separate roadways--Buses stopped in loading zones.

32-32-7. Highways with separate roadways--Buses stopped in loading zones. The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a vehicle used and designated as a school bus which is on a different roadway or when upon a limited or controlled-access highway and the school bus is stopped in a loading zone which is a part of or adjacent to such highway or where pedestrians are not permitted to cross the roadway.

Source: SL 1963, ch 255, § 4; SL 1989, ch 255, § 220.



§ 32-32-8 Repealed.

32-32-8. Repealed by SL 1989, ch 255, § 217.



§ 32-32-9 Civil penalty against vehicle failing to stop for school bus.

32-32-9. Civil penalty against vehicle failing to stop for school bus. Any motor vehicle which is used in a violation of § 32-32-6 in circumstances where the driver of the vehicle is unknown shall be subject to a civil penalty of two hundred fifty dollars.

Source: SL 1979, ch 228, § 1.



§ 32-32-10 Civil proceeding for penalty--Lien of penalty.

32-32-10. Civil proceeding for penalty--Lien of penalty. The state's attorney for the county in which the violation of § 32-32-6 occurs shall commence a civil in rem proceeding against a vehicle charged with violating § 32-32-9. If it is established by a preponderance of the evidence that the charged vehicle did violate § 32-32-6, the civil penalty of two hundred fifty dollars shall be assessed against the vehicle and shall be a lien on such vehicle until the penalty is satisfied.

Source: SL 1979, ch 228, §§ 2, 3.



§ 32-32-11 Lien not applicable to vehicle leased or used without owner's consent--Subordination to security interests.

32-32-11. Lien not applicable to vehicle leased or used without owner's consent--Subordination to security interests. The lien imposed by § 32-32-10 shall not apply to vehicles which at the time of the violation are leased, loaned, or being used without the owner's permission and the lien shall be subordinate to a perfected security interest or lien registered on the title at the time of the violation.

Source: SL 1979, ch 228, § 4.



§ 32-32-12 Stop arm signal required.

32-32-12. Stop arm signal required. Any school bus purchased before September 1, 1992, may be equipped with a stop arm signal conforming to the Federal Motor Vehicle Safety Standard 131, School Bus and Pedestrian Safety Devices, 49 C.F.R. Part 571.131. Any new school bus purchased on or after September 1, 1992, shall be equipped with such a stop arm signal.

Source: SL 1983, ch 237, § 5; SL 1992, ch 230, § 4.



§ 32-32-13 Transportation of persons attending conventions by school buses.

32-32-13. Transportation of persons attending conventions by school buses. Any school bus meeting the requirements of § 32-32-4 which is owned by a private person or corporation in this state and used to provide transportation services for school children may, when not being used to transport children under the contract, be used for transporting persons attending a convention if:

(1) The words, school bus, are covered with opaque material;

(2) The lights required by § 32-32-5 are disabled;

(3) The appropriate permit and a licensed driver for commercial operation of the bus are in effect at the time of usage.

This section is applicable only in circumstances when no other South Dakota commercial bus is available.

Source: SL 1988, ch 267.



§ 32-32-14 Head Start buses to be painted school bus yellow.

32-32-14. Head Start buses to be painted school bus yellow. Notwithstanding the provisions of § 32-32-4, any bus used to transport children as part of the federal Head Start Program pursuant to 45 C.F.R. 1304, as amended to January 1, 1992, may be painted school bus yellow as defined in § 32-32-3 if the bus is in compliance with the school bus inspection, equipment, and operating requirements of §§ 13-29-6, 32-32-2, 32-32-5, 32-32-5.2, and 32-32-12. Any Head Start Program bus that is painted yellow pursuant to this section and that is transporting children under the Head Start Program shall be considered as transporting children to and from school for purposes of § 32-32-5 and shall be considered as a school bus for purposes of §§ 32-32-6 and 32-32-7.

Source: SL 1992, ch 231.



§ 32-32-15 Repealed.

32-32-15. Repealed by SL 1998, ch 196, § 1.



§ 32-32-16 Deadline for equipping bus with stop arm signal.

32-32-16. Deadline for equipping bus with stop arm signal. Any school bus purchased or in operation before September 1, 1992, shall be equipped with a stop arm signal by September 1, 1999. Any school bus equipped with a stop arm signal shall comply with the provisions of § 32-32-5.2.

Source: SL 1992, ch 230, § 5.






Chapter 33 - Apprehension And Prosecution Of Violators

§ 32-33-1 Power of local authorities to enforce laws--Arrest of violators without warrant--Impounding offending vehicles.

32-33-1. Power of local authorities to enforce laws--Arrest of violators without warrant--Impounding offending vehicles. The county highway superintendent of each organized county shall have authority to act in the capacity of a peace officer within the boundaries of the county in which he holds office, for the purpose of enforcement of all license and loading laws and traffic regulations governing the highways of the state, and shall have authority to stop any and all vehicles as defined in § 32-14-1 for the purpose of examining or measuring the form or for weighing the loads transported thereon, and may place violators of the provisions of this title under arrest without warrant for offenses committed in his presence, and take any violator of the provisions of this title and any vehicle which does not conform to any provisions of this title or of the registration or license laws, to the nearest convenient circuit or magistrate court for trial at the earliest opportunity, and the court shall impound any offending vehicle and not permit the same to be driven until it shall be made to conform to the laws relating to licensing and registration and also the provisions of this title relating to lighting, loading, and size.

Source: SDC 1939, § 44.0339; SL 1973, ch 130, §§ 10 to 12; SL 1973, ch 137.



§ 32-33-1.1 Arrest or summons on probable cause at accident scene.

32-33-1.1. Arrest or summons on probable cause at accident scene. A law enforcement officer arriving at the scene of a traffic accident may, based on probable cause, arrest or issue a summons to any person believed to have caused the accident by violating a criminal provision of this title. Any person assigned by a law enforcement agency to investigate traffic accidents may, based on probable cause, issue a summons to any person believed to have caused the accident by violating a criminal provision of this title.

Source: SL 1978, ch 238; SL 1998, ch 197, § 1.



§ 32-33-2 Procedure on arrest of violator--Issuance of summons--Notice of hearing--Release from custody upon promise to appear--Violation of promise to appear--Misdemeanor--Bond of nonresident.

32-33-2. Procedure on arrest of violator--Issuance of summons--Notice of hearing--Release from custody upon promise to appear--Violation of promise to appear--Misdemeanor--Bond of nonresident. Except as otherwise specifically provided, whenever a person is arrested for a violation of any provision of this title punishable as a misdemeanor, the arresting officer shall take the name and address of the person and the license number of his motor vehicle and driver's license and issue a summons or otherwise notify him in writing to appear at a time and place to be specified in the summons or notice. The time shall be at least five days after the arrest unless the person arrested demands an earlier hearing. The arresting officer shall upon the person's written promise to appear, release him from custody. Any person refusing to give a written promise to appear shall be taken immediately by the arresting officer before the nearest or most accessible magistrate. Any person who intentionally violates his written promise to appear is guilty of a Class 2 misdemeanor regardless of the disposition of the charge upon which he was originally arrested. A nonresident arrested for a violation of any provision of this title may be required to post bond in the amount set forth on the fine and bond schedule provided by the presiding circuit court judge, or in an amount set by a magistrate or judge for that offense, before being released from custody.

Source: SDC 1939, §§ 44.0502, 44.9901; SL 1977, ch 193, § 27; SL 1985, ch 265; SL 1988, ch 268.



§ 32-33-2.1 Weight violations excepted.

32-33-2.1. Weight violations excepted. Sections 32-33-2 and 32-33-3 do not apply to any person arrested and charged with a violation of § 32-22-16 or 32-22-21. The arresting officer may take the person immediately before the nearest and most accessible magistrate.

Source: SL 1983, ch 249.



§ 32-33-2.2 Bench warrant for defendant failing to appear after promise given--Costs assessed against defendant.

32-33-2.2. Bench warrant for defendant failing to appear after promise given--Costs assessed against defendant. If the defendant has given his promise to appear in court in accordance with § 32-33-2 and does not appear, the court may order or issue a bench warrant for his arrest and may assess costs of such issuance against the defendant in the sum of ten dollars.

Source: SL 1987, ch 181, § 2.



§ 32-33-3 Right to speedy hearing.

32-33-3. Right to speedy hearing. Any person arrested for a violation of any provision of this title punishable as a misdemeanor has a right to a hearing within twenty-four hours. Such hearing shall occur at a convenient time and shall be before a magistrate or judge in the county where the arrested person is being held or within the county where the offense was committed.

Source: SDC 1939, § 44.0502; SL 1990, ch 260, § 1.



§ 32-33-4 Accidents resulting in death or injury--Reckless driving--Driving under influence--Felons.

32-33-4. Accidents resulting in death or injury--Reckless driving--Driving under influence--Felons. Sections 32-33-2 and 32-33-3 do not apply to any person arrested and charged with an offense causing or contributing to an accident resulting in injury or death to any person, nor to any person charged with reckless driving, nor to any person charged with driving while under the influence of an alcoholic beverage or any controlled drug or substance or marijuana, nor to any person charged with a violation of subdivision 32-12-65(1) or § 32-33-13, nor to any person who the arresting officer has good cause to believe has committed any felony. A law enforcement officer shall take such person without unnecessary delay before the nearest or most accessible magistrate.

Source: SDC 1939, § 44.0502; SL 1976, ch 203; SL 1989, ch 256, § 39; SL 1990, ch 260, § 2.



§ 32-33-5 Misfeasance by public officer--Removal from office.

32-33-5. Misfeasance by public officer--Removal from office. Any officer violating any of the provisions of §§ 32-33-1 to 32-33-4, inclusive, shall be guilty of misconduct in office and shall be subject to removal from office.

Source: SDC 1939, § 44.0502.



§ 32-33-6 to 32-33-8. Repealed.

32-33-6 to 32-33-8. Repealed by SL 1974, ch 55, § 50.



§ 32-33-10 Establishment of temporary roadblocks.

32-33-10. Establishment of temporary roadblocks. The duly elected or appointed law enforcement officers of this state, and their deputies, are hereby authorized to establish, in their respective jurisdictions, or in other jurisdictions within the state, temporary roadblocks on the highways of this state for the purpose of identifying drivers, and apprehending persons wanted for violation of the laws of this state, or any other state, or of the United States, who are using the highways of this state.

Source: SL 1961, ch 149, § 2.



§ 32-33-11 Definition of temporary roadblock.

32-33-11. Definition of temporary roadblock. For the purpose of §§ 32-33-10 to 32-33-14, inclusive, a temporary roadblock means any structure, device, or means used by the duly elected or appointed law enforcement officers of this state, and their deputies, for the purpose of controlling all traffic through a point on the highway whereby all vehicles may be slowed or stopped.

Source: SL 1961, ch 149, § 1.



§ 32-33-12 Requirements for establishing temporary roadblock--Warning signals.

32-33-12. Requirements for establishing temporary roadblock--Warning signals. For the purpose of warning and protecting the traveling public, the minimum requirements to be met by officers establishing temporary roadblocks, if time and circumstances allow are:

(1) The temporary roadblock must be established at a point on the highway clearly visible at a distance of not less than one hundred yards, in either direction;

(2) At a distance of not less than one hundred yards from the point of the temporary roadblock, at least one flashing amber light shall be placed at the side of the roadway so as to be clearly visible to oncoming traffic;

(3) At the same point of the temporary roadblock, a flashing red light must be displayed. Said flashing red light may be one which is attached to a vehicle but in any event shall be clearly visible to the oncoming traffic, at a distance of not less than one hundred yards.
Source: SL 1961, ch 149, § 3; SL 1972, ch 183, §§ 1, 2; SL 1975, ch 212, § 1.



§ 32-33-13 Traveling through roadblock--Misdemeanor.

32-33-13. Traveling through roadblock--Misdemeanor. Any person who shall proceed or travel through a roadblock without subjecting himself to the traffic control so established shall be guilty of a Class 1 misdemeanor.

Source: SL 1961, ch 149, § 5; SL 1977, ch 189, § 116.



§ 32-33-14 Existing law enforcement authority unaffected.

32-33-14. Existing law enforcement authority unaffected. Nothing in §§ 32-33-10 to 32-33-13, inclusive, shall be deemed to limit, or encroach upon, the existing authority of South Dakota Law Enforcement Officers in the performance of their duties involving traffic control.

Source: SL 1961, ch 149, § 4.



§ 32-33-14.1 Agent or employee of Department of Transportation authorized to act in capacity of law enforcement officer to enforce speed limits in areas of highway construction.

32-33-14.1. Agent or employee of Department of Transportation authorized to act in capacity of law enforcement officer to enforce speed limits in areas of highway construction. An agent or employee of the Department of Transportation authorized by the secretary of transportation may, after receiving appropriate training, act in the capacity of a law enforcement officer within the state for the sole purpose of enforcing speed limits in areas of highway construction as authorized by § 32-25-19.1 when highway construction workers are present. Any authorized agent or employee may stop and issue a citation on a form promulgated pursuant to § 23-1A-2 to the driver of any vehicle for a speeding violation in a highway work area which occurred in the presence of the agent or employee. The agent or employee is not considered a law enforcement officer for the purposes of § 23-3-27.

Source: SL 1997, ch 196, § 1.



§ 32-33-15 Power of local authorities to enforce law pertaining to motor carriers.

32-33-15. Power of local authorities to enforce law pertaining to motor carriers. The county highway superintendent of each organized county, and the boards of county commissioners in organized counties are empowered to act in their capacity as peace officers within the boundaries of their respective counties to enforce all laws and traffic regulations and the law pertaining to motor carriers, and shall have the same authority as is granted under chapter 32-2 to agents, patrolmen, and employees of the Department of Public Safety.

Source: SDC 1939, § 44.0607; SL 2003, ch 272, § 21.



§ 32-33-16 Impounding of nonconforming vehicles--Penalties for failure to comply.

32-33-16. Impounding of nonconforming vehicles--Penalties for failure to comply. Whenever a criminal prosecution is instituted by the Division of Highway Patrol, or any of its agents, patrolmen, or employees, and it appears to the court in which such prosecution is instituted or maintained that any vehicle has been operated which does not conform to the provisions of this title or chapter 49-28 governing the operation of such vehicle, or operation by motor carriers, or the registration or license laws, the court shall impound such vehicle and not permit the same to be driven until it shall be made to conform to such laws; and if such vehicle is operated as a motor carrier in violation of laws relating to compensation for unusual use of the highways, such court may impose the penalties provided in such laws.

Source: SDC 1939, § 44.0608.



§ 32-33-17 Failure to stop at state weighing station--Misdemeanor.

32-33-17. Failure to stop at state weighing station--Misdemeanor. The driver of any towed vehicle, motor truck, truck tractor, or trailer which weighs in excess of eight thousand pounds gross vehicle weight, who fails to stop at or who knowingly passes or bypasses any state weighing station, upon any public highway, when the station is open and being operated by law enforcement officers or motor carrier inspectors, is guilty of a Class 2 misdemeanor.

Source: SL 1965, ch 208; SL 1976, ch 158, § 43-6; SL 1989, ch 278; SL 1991, ch 261.



§ 32-33-18 Failure to stop at the signal of law enforcement officer as misdemeanor.

32-33-18. Failure to stop at the signal of law enforcement officer as misdemeanor. Any driver of a vehicle who intentionally fails or refuses to bring a vehicle to a stop, when given visual or audible signal to bring the vehicle to a stop, is guilty of failure to stop at the signal of a law enforcement officer. The signal given by the law enforcement officer may be by hand, voice, emergency light, or siren. The officer giving the signal shall be in uniform, prominently displaying a badge of office, and the vehicle shall be appropriately marked showing it to be an official law enforcement vehicle.

Failure to stop at the signal of a law enforcement officer is a Class 2 misdemeanor. In addition, the court may order that the defendant's driver's license be revoked for up to one year, but may issue an order, upon proof of financial responsibility pursuant to § 32-35-43.1, allowing the defendant to operate a vehicle for purposes of the defendant's employment, attendance at school, or counseling programs.

Source: SL 1970, ch 175, § 34, § 1; SL 1997, ch 195, § 1; SL 2001, ch 173, § 3; SL 2006, ch 171, § 1.



§ 32-33-18.1 Eluding law enforcement officer as misdemeanor--Enhanced penalties.

32-33-18.1. Eluding law enforcement officer as misdemeanor--Enhanced penalties. Any driver of a vehicle who, after failing or refusing to bring a vehicle to a stop pursuant to § 32-33-18, flees from the law enforcement officer or attempts to elude the pursuit of the law enforcement officer is guilty of eluding. Eluding is a Class 1 misdemeanor. In addition, the court may order that the defendant's driver's license be revoked for up to one year, but may issue an order, upon proof of financial responsibility pursuant to § 32-35-43.1, allowing the defendant to operate a vehicle for purposes of the defendant's employment, attendance at school, or counseling programs.

Source: SL 2006, ch 171, § 2.



§ 32-33-18.2 Aggravated eluding law enforcement officer as felony--Enhanced penalties.

32-33-18.2. Aggravated eluding law enforcement officer as felony--Enhanced penalties. Any driver of a vehicle who flees from a law enforcement officer or attempts to elude the pursuit of a law enforcement officer is guilty of aggravated eluding if, at any time during the flight or pursuit, the driver operates the vehicle in a manner that constitutes an inherent risk of death or serious bodily injury to any third person.

Aggravated eluding is a Class 6 felony. In addition, the court may order that the defendant's driver's license be revoked for up to one year, but may issue an order, upon proof of financial responsibility pursuant to § 32-35-43.1, allowing the defendant to operate a vehicle for purposes of the defendant's employment, attendance at school, or counseling programs. For any subsequent aggravated eluding violation, the court shall order that the defendant's driver's license be revoked for five years.

Source: SL 2006, ch 171, § 3.



§ 32-33-19 Repealed.

32-33-19. Repealed by SL 1997, ch 195, § 2.



§ 32-33-19.1 Repealed.

32-33-19.1. Repealed by SL 1988, ch 254, § 9.



§ 32-33-20 Unknown driver fleeing from police--Vehicle subject to civil penalty.

32-33-20. Unknown driver fleeing from police--Vehicle subject to civil penalty. When the driver of a motor vehicle used in violation of § 32-33-18 is unknown, the vehicle is subject to a civil penalty of two hundred fifty dollars.

Source: SL 1981, ch 250, § 1.



§ 32-33-21 Enforcement of civil penalty--Lien.

32-33-21. Enforcement of civil penalty--Lien. The state's attorney for the county in which the violation of § 32-33-18 occurs shall commence a civil in rem proceeding against a vehicle used in conjunction with a violation of § 32-33-18. If it is established by a preponderance of the evidence that the charged vehicle was used in violation of § 32-33-18, a civil penalty of five hundred dollars shall be assessed against the vehicle and shall constitute a lien on the vehicle until the penalty is satisfied.

Source: SL 1981, ch 250, § 2; SL 1989, ch 256, § 36.



§ 32-33-22 Exemptions from lien--Superior security interests.

32-33-22. Exemptions from lien--Superior security interests. The lien imposed under §§ 32-33-20 to 32-33-22, inclusive, does not apply to vehicles which at the time of the violation are leased, loaned, or being used without the owner's permission and the lien is subordinate to a perfected security interest or lien registered on the title at the time of the violation.

Source: SL 1981, ch 250, § 3.



§ 32-33-23 Transferred.

32-33-23. Transferred to § 32-23-2.1.






Chapter 34 - Accidents And Accident Reports

§ 32-34-1 , 32-34-2. Repealed.

32-34-1, 32-34-2. Repealed by SL 1978, ch 240, §§ 1, 2.



§ 32-34-3 Duty of vehicle operator to stop in case of accident--Information given--Aid to injured persons.

32-34-3. Duty of vehicle operator to stop in case of accident--Information given--Aid to injured persons. The driver of any vehicle involved in any accident resulting in injury or death to any person or damage to property shall immediately stop and give his name and address, and the name and address of the owner and the license number of the vehicle he is driving to the person struck or the driver or occupants of any vehicle collided with and shall render to any person injured in such accident reasonable assistance, including the carrying of such person to a physician or surgeon for medical treatment if it is apparent that such treatment is necessary or is requested by the injured person.

Source: SDC 1939, § 44.0330; SL 1970, ch 175, § 35.



§ 32-34-3.1 Immediate report to police authority when persons entitled to receive information are disabled--Violation as misdemeanor.

32-34-3.1. Immediate report to police authority when persons entitled to receive information are disabled--Violation as misdemeanor. If none of the persons specified in § 32-34-3 are in condition to receive the information to which they otherwise would be entitled, and no police officer is present, the driver of any vehicle involved in such accident, after fulfilling all other requirements of § 32-34-3, insofar as possible on his part to be performed, shall forthwith report such accident to the nearest office of a duly authorized police authority and submit thereto the information specified in § 32-34-3. A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 175, § 36; SL 1989, ch 255, § 225.



§ 32-34-4 Duty to stop after accident with unattended vehicle or property--Leaving information--Report to police--Violation as misdemeanor.

32-34-4. Duty to stop after accident with unattended vehicle or property--Leaving information--Report to police--Violation as misdemeanor. The driver of any vehicle which collides with or is involved in an accident with any vehicle or other property which is unattended resulting in any damage to such other vehicle or property shall immediately stop and shall then and there either locate and notify the operator or owner of such vehicle or other property of his name, address and the name and address of the owner and the license number of the vehicle he is driving or shall attach securely in a conspicuous place in or on such vehicle or other property a written notice giving his name, address, and the name and address of the owner and the license number of the vehicle he is driving and shall without unnecessary delay notify the nearest office of a duly authorized police authority. Every such stop shall be made without obstructing traffic more than is necessary. A violation of this section is a Class 2 misdemeanor.

Source: SL 1953, ch 232, § 2; SDC Supp 1960, § 44.0330-1; SL 1970, ch 175, § 37; SL 1989, ch 255, § 226.



§ 32-34-5 Hit and run accident resulting in death or injury as felony.

32-34-5. Hit and run accident resulting in death or injury as felony. Any driver of any vehicle involved in an accident resulting in injury or death to any person, who fails immediately to stop such vehicle at the scene of such accident and comply with the provisions of § 32-34-3 is guilty of a Class 6 felony, and the Department of Revenue shall revoke the registration receipt of the person so convicted.

Source: SDC 1939, § 44.9923; SL 1964, ch 133; SL 1976, ch 158, § 43-6; SL 1989, ch 256, § 37.



§ 32-34-6 Information furnished by driver involved in property damage accident--Failure as misdemeanor.

32-34-6. Information furnished by driver involved in property damage accident--Failure as misdemeanor. Any driver of any vehicle involved in an accident resulting in damage to property shall stop his vehicle at the scene of the accident and immediately give his name and address, and the name and address of the owner of the vehicle. If the damage is to another motor vehicle and the owner of the damaged vehicle is not at the scene of the accident, the driver shall immediately leave such information on the other motor vehicle. If the damage is to property other than a motor vehicle, and the owner of the damaged property is not at the scene, the driver shall leave such information with the owner of the property or with a law enforcement agency as soon as possible. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 44.9923; SL 1964, ch 133; SL 1977, ch 189, § 118; SL 1981, ch 251; SL 1984, ch 12, § 8.



§ 32-34-7 Duty to give immediate notice of accident to law enforcement officer--Violation as misdemeanor.

32-34-7. Duty to give immediate notice of accident to law enforcement officer--Violation as misdemeanor. The driver of any motor vehicle involved in an accident resulting in bodily injuries or death to any person or property damage to an apparent extent of one thousand dollars or more to any one person's property or two thousand dollars per accident shall immediately, by the quickest means of communication, give notice of the accident to the nearest available law enforcement officer who has jurisdiction. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0331; SL 1945, ch 190, § 1; SL 1953, ch 232, § 1; SL 1955, ch 172; SL 1957, ch 212, § 76; SL 1961, ch 226; SL 1967, ch 193; SL 1973, ch 214, § 1; SL 1978, ch 239; SL 1986, ch 268; SL 1989, ch 255, § 227; SL 2000, ch 162, § 1.



§ 32-34-7.1 Repealed.

32-34-7.1. Repealed by SL 1977, ch 267, § 5.



§ 32-34-8 Physical incapacity of driver.

32-34-8. Physical incapacity of driver. An accident report is not required from any person who is physically incapable of making such report during the period of such incapacity.

Source: SDC 1939, § 44.0331 as added by SL 1961, ch 226; SL 1967, ch 193.



§ 32-34-9 Duty of occupant of vehicle to give notice where driver is physically incapable--Violation as misdemeanor.

32-34-9. Duty of occupant of vehicle to give notice where driver is physically incapable--Violation as misdemeanor. If the driver of a vehicle is physically incapable of giving an immediate notice of an accident and there was another occupant in the vehicle at the time of the accident capable of doing so, such occupant shall make or cause to be given the notice not given by the driver. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 44.0331 as added by SL 1961, ch 226; SL 1967, ch 193; SL 1989, ch 255, § 228.



§ 32-34-9.1 Repealed.

32-34-9.1. Repealed by SL 1989, ch 255, § 224.



§ 32-34-10 Duty of law enforcement officer upon receipt of notice of accident--Report to department.

32-34-10. Duty of law enforcement officer upon receipt of notice of accident--Report to department. Each law enforcement officer or other person assigned by a law enforcement agency to investigate traffic accidents shall, after receiving notice that an accident described in § 32-34-7 occurred, cause a notice to be affixed in a manner prescribed by the secretary of public safety to the vehicle damaged, indicating that the accident has been reported and the circumstances surrounding the accident are being investigated. The law enforcement officer or other person assigned by a law enforcement agency to investigate traffic accidents shall forward to the Department of Public Safety, within three days after completion of the investigation of the accident, an investigator's report of the accident so reported. After July 1, 2013, any law enforcement officer or other person assigned by a law enforcement agency to investigate traffic accidents and complete a report pursuant to § 32-34-7 is required to file the report by electronic means with the department if the submissions pursuant to § 32-34-7 for that law enforcement agency total more than sixty reports during the prior calendar year.

Source: SDC 1939, § 44.0331; SL 1945, ch 190, § 1; SL 1953, ch 232, § 1; SL 1955, ch 172; SL 1957, ch 212, § 76; SL 1961, ch 226; SL 1967, ch 193; SL 1974, ch 229, § 1; SL 1977, ch 267, § 1; SL 1985, ch 399, § 21; SL 1985, ch 406, § 20; SL 1989, ch 256, § 38; SL 1998, ch 197, § 2; SL 2004, ch 17, § 145; SL 2012, ch 170, § 1.



§ 32-34-11 Supplemental reports to department.

32-34-11. Supplemental reports to department. The secretary of public safety may require drivers involved in accidents or peace officers to file supplemental reports of the accidents upon forms furnished by the Department of Public Safety whenever the original report is insufficient in the opinion of the secretary.

Source: SDC 1939, § 44.0331; SL 1945, ch 190, § 1; SL 1953, ch 232, § 1; SL 1955, ch 172; SL 1957, ch 212, § 76; SL 1961, ch 226; SL 1967, ch 193; SL 1977, ch 267, § 2; SL 1985, ch 399, §§ 20, 21; SL 2004, ch 17, § 146.



§ 32-34-12 Adoption of uniform report form.

32-34-12. Adoption of uniform report form. The secretary of public safety shall have authority to adopt and provide a uniform accident report form to be used in the making of accident reports and shall adopt and provide a uniform notice as required by § 32-34-10.

Source: SDC 1939, § 44.0331 as added by SL 1955, ch 172; SL 1957, ch 212, § 76; SL 1961, ch 226; SL 1967, ch 193; SL 1977, ch 267, § 3; SL 1985, ch 399, § 21; SL 2004, ch 17, § 147.



§ 32-34-13 Accident reports not privileged--Fees for locating and furnishing reports.

32-34-13. Accident reports not privileged--Fees for locating and furnishing reports. Reports pursuant to §§ 32-34-7 to 32-34-12, inclusive, and the information contained in such reports is not privileged and may not be held confidential. The secretary of public safety shall collect four dollars for each request to locate a report on file. The secretary shall furnish to any person requesting a search, at no additional cost, any report located by the search. All sums collected shall be deposited in the state highway fund.

Source: SDC 1939, § 44.0331; SL 1945, ch 190, § 1; SL 1953, ch 232, § 1; SL 1955, ch 172; SL 1957, ch 212, § 76; SL 1961, ch 226; SL 1967, ch 193; SL 1970, ch 175, § 38; SL 1973, ch 215; SL 1977, ch 267, § 4; SL 1985, ch 399, § 21; SL 1991, ch 263, § 1; SL 1999, ch 166, § 1; SL 2004, ch 17, § 148.



§ 32-34-13.1 Fees of local law enforcement personnel for furnishing copies of accident reports.

32-34-13.1. Fees of local law enforcement personnel for furnishing copies of accident reports. County or municipal law enforcement personnel may collect four dollars for each copy of an accident report furnished to any person by their office. Accident reports furnished to the Department of Public Safety pursuant to § 32-34-10 shall be provided at no cost to the state. For reports supplied by county law enforcement personnel, collected funds shall be accounted for pursuant to chapter 7-11. For reports supplied by municipal law enforcement personnel, collected funds shall be accounted for pursuant to chapter 9-22.

Source: SL 1984, ch 234; SL 1985, ch 399, § 20; SL 1991, ch 263, § 2; SL 2004, ch 17, § 149.



§ 32-34-14 to 32-34-22. Repealed.

32-34-14 to 32-34-22. Repealed by SL 1974, ch 229, § 2.



§ 32-34-23 Repair of vehicle with reportable damage prohibited unless required notice affixed--Violation as misdemeanor.

32-34-23. Repair of vehicle with reportable damage prohibited unless required notice affixed--Violation as misdemeanor. The person in charge of any garage or repair shop shall not commence repair on any motor vehicle which shows evidence of having been involved in a reportable accident or struck by any bullet unless the vehicle bears the notice provided for in § 32-34-10. Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.0332; SL 1967, ch 194, §§ 1, 2; SL 1977, ch 268.






Chapter 35 - Financial Responsibility Of Vehicle Owners And Operators

§ 32-35-1 Definition of terms.

32-35-1. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Chauffeur," every person who is employed by another for the principal purpose of driving a motor vehicle and every person who drives a school bus transporting school children or any motor vehicle when in use for the transportation of persons or property for compensation;

(2) "Department," the Department of Public Safety;

(3) "Driver," every person who drives or is in actual physical control of a vehicle;

(4) "Judgment," any judgment which shall have become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance, or use of any vehicle of a type subject to registration under the laws of this state, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a cause of action on an agreement of settlement for such damages;

(5) "License," any operator's or chauffeur's license or any other license or permit to operate a motor vehicle issued under the laws of this state including:

(a) Any temporary license or instruction permit;

(b) The privilege of any person to drive a motor vehicle whether or not such person holds a valid license;

(c) Any nonresident's operating privilege as defined herein;

(6) "Motor vehicle," every vehicle which is self- propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails;

(7) "Nonresident," every person who is not a resident of this state;

(8) "Nonresident's operating privilege," the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by such person of a motor vehicle, or the use of a vehicle owned by such person, in this state;

(9) "Operator," every person, other than a chauffeur, who drives or is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle;

(10) "Owner," a person who holds the legal title of a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this chapter;

(11) "Person," every natural person, firm, copartnership, association, or corporation;

(12) "Registration," the registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of vehicles;

(13) "State," any state, territory, or possession of the United States, the District of Columbia, or any province of the Dominion of Canada;

(14) "Vehicle," every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, except devices moved by human power or used exclusively upon stationary rails or tracks.
Source: SL 1953, ch 251, § 1; SL 1957, ch 212, § 1; SDC Supp 1960, § 44.03A01; SL 1974, ch 229, § 2; SL 2004, ch 17, § 150.



§ 32-35-2 Proof of financial responsibility for the future defined.

32-35-2. Proof of financial responsibility for the future defined. The term, proof of financial responsibility for the future, as used in this chapter means proof of ability to respond in damages for liability, on account of accidents occurring after the effective date of the proof, arising out of the ownership, maintenance, or use of a vehicle of a type subject to registration under the laws of this state, in the amount of twenty-five thousand dollars because of bodily injury to or death of one person in any one accident, and, subject to the limit for one person, in the amount of fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and in the amount of twenty-five thousand dollars because of injury to or destruction of property of others in any one accident. Wherever used in this chapter the terms, proof of financial responsibility, or, proof, are synonymous with the term, proof of financial responsibility for the future.

Source: SL 1953, ch 251, § 1; SL 1957, ch 212, § 1; SDC Supp 1960, § 44.03A01 (12); SL 1970, ch 182; SL 1985, ch 266, § 1.



§ 32-35-3 to 32-35-12. Repealed.

32-35-3 to 32-35-12. Repealed by SL 1972, ch 184, § 1.



§ 32-35-13 Repealed.

32-35-13. Repealed by SL 1972, ch 184, § 2.



§ 32-35-14 to 32-35-24. Repealed.

32-35-14 to 32-35-24. Repealed by SL 1972, ch 184, § 1.



§ 32-35-25 Repealed.

32-35-25. Repealed by SL 1972, ch 184, § 2.



§ 32-35-26 to 32-35-42. Repealed.

32-35-26 to 32-35-42. Repealed by SL 1972, ch 184, § 1.



§ 32-35-42.1 , 32-35-42.2. Repealed.

32-35-42.1, 32-35-42.2. Repealed by SL 1989, ch 265, §§ 29, 30.



§ 32-35-43 Proof of financial responsibility for future--Person convicted of certain vehicle law offenses--Nonpayment of judgments.

32-35-43. Proof of financial responsibility for future--Person convicted of certain vehicle law offenses--Nonpayment of judgments. The provisions of §§ 32-35-44 to 32-35-97, inclusive, requiring the deposit of proof of financial responsibility for the future, subject to certain exemptions, shall apply to any person who has been convicted of or forfeited bail for a violation of §§ 22-16-41, 32-23-1, 32-24-3, 32-35-113, and 32-35-120 or to any person who has failed to pay judgments upon causes of action arising out of ownership, maintenance, or use of any vehicle subject to registration under the laws of this state.

Source: SL 1957, ch 212, § 30; SDC Supp 1960, § 44.03A30; SL 1986, ch 269, § 12; SL 1989, ch 265, § 36.



§ 32-35-43.1 Renewal of privileges only upon proof of financial responsibility for future.

32-35-43.1. Renewal of privileges only upon proof of financial responsibility for future. The suspension or revocation of driving privileges required for a violation of §§ 22-16-41, 32-23-1, 32-24-3, 32-35-113, and 32-35-120 shall remain in effect and the Department of Public Safety may not issue to the person any renewal of driving privileges until the person gives and thereafter maintains proof of financial responsibility for the future.

Source: SL 1989, ch 265, § 37; SL 2004, ch 17, § 151.



§ 32-35-44 Suspension or revocation of license--Suspension respecting all vehicles registered in offender's name.

32-35-44. Suspension or revocation of license--Suspension respecting all vehicles registered in offender's name. Whenever, under any law of this state, the license of any person is suspended or revoked by reason of a conviction or a forfeiture of bail, the Department of Revenue shall suspend the registration of all vehicles registered in the name of such person as owner, except as provided by §§ 32-35-45 and 32-35-46.

Source: SL 1957, ch 212, § 31; SDC Supp 1960, § 44.03A31; SL 1986, ch 270; AL 1987, ch. 261, § 14; SL 2004, ch 17, § 152; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-45 Suspension not required--Furnishing proof of financial responsibility for future.

32-35-45. Suspension not required--Furnishing proof of financial responsibility for future. If an owner whose license is suspended or revoked by reason of a conviction or a forfeiture of bail has previously given or shall immediately give and thereafter maintains proof of financial responsibility for the future with respect to all vehicles registered by such person as the owner, the Department of Revenue shall not suspend such registration unless otherwise required by law.

Source: SL 1957, ch 212, § 31; SDC Supp 1960, § 44.03A31 (1); SL 2004, ch 17, § 153; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-46 Suspension not required--Government vehicles.

32-35-46. Suspension not required--Government vehicles. If a conviction arose out of the operation, with permission, of a vehicle owned by or leased to the United States, this state, or any political subdivision of this state or a municipality thereof, the Department of Public Safety shall suspend or revoke such license only with respect to the operation of vehicles not so owned or leased and the Department of Revenue shall not suspend the registration of any vehicle so owned or leased.

Source: SL 1957, ch 212, § 31; SDC Supp 1960, § 44.03A31 (2); SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2004, ch 17, § 154; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-47 Duration of suspension--Future proof of financial responsibility.

32-35-47. Duration of suspension--Future proof of financial responsibility. The suspension or revocation required in § 32-35-44 shall remain in effect and the Department of Public Safety shall not issue to such person any new or renewal of license and the Department of Revenue shall not register or reregister in the name of such person as owner any such vehicle until permitted under the motor vehicle laws of this state, and not then unless and until such person shall give and thereafter maintain proof of financial responsibility for the future.

Source: SL 1957, ch 212, § 32; SDC Supp 1960, § 44.03A32; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2004, ch 17, § 155; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-47.1 Fee for reinstatement of suspended license.

32-35-47.1. Fee for reinstatement of suspended license. Any person whose license or privilege to drive a motor vehicle on public highways is suspended pursuant to chapter 32-35 shall pay a license fee of fifty dollars to the Department of Public Safety prior to the reinstatement of the license.

Source: SL 1982, ch 237, § 3; SL 2003, ch 272, § 23.



§ 32-35-48 Conviction of unlicensed person--Future issuance of license prohibited in absence of proof of financial responsibility.

32-35-48. Conviction of unlicensed person--Future issuance of license prohibited in absence of proof of financial responsibility. If a person has no license, but by final order or judgment is convicted of or forfeits any bail or collateral deposited to secure an appearance for trial for any offense requiring the suspension or revocation of license, or for driving a motor vehicle upon the highways without being licensed to do so, or for driving an unregistered vehicle upon the highways, no license shall be thereafter issued to such person and no such vehicle shall continue to be registered or thereafter be registered in the name of such person as owner unless he shall give and thereafter maintain proof of financial responsibility for the future.

Source: SL 1957, ch 212, § 33; SDC Supp 1960, § 44.03A33.



§ 32-35-49 Conviction of nonresident--Suspension of operating privilege in absence of proof of financial responsibility.

32-35-49. Conviction of nonresident--Suspension of operating privilege in absence of proof of financial responsibility. Whenever the Department of Public Safety suspends or revokes a nonresident's operating privilege by reason of a conviction or forfeiture of bail, such privilege shall remain so suspended or revoked unless such person shall have previously given or shall immediately give and thereafter maintain proof of financial responsibility for the future.

Source: SL 1957, ch 212, § 34; SDC Supp 1960, § 44.03A34; SL 2003, ch 272, § 23.



§ 32-35-50 Failure to pay judgment--Forwarding copy of judgment to department.

32-35-50. Failure to pay judgment--Forwarding copy of judgment to department. Whenever any person fails within thirty days to satisfy any judgment, then upon the written request of the judgment creditor or his attorney it shall be the duty of the clerk of the court, or of the magistrate of a court which has no clerk, in which any such judgment is rendered within this state to forward to the Department of Public Safety immediately upon such request a certified copy of such judgment.

Source: SL 1957, ch 212, § 35; SDC Supp 1960, § 44.03A35; SL 2004, ch 17, § 156.



§ 32-35-51 Nonresident judgment debtor--Copy forwarded to state of residence.

32-35-51. Nonresident judgment debtor--Copy forwarded to state of residence. If the defendant named in any certified copy of a judgment reported to the Department of Public Safety is a nonresident, the department shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registrations of the state of which the defendant is a resident.

Source: SL 1957, ch 212, § 36; SDC Supp 1960, § 44.03A36; SL 2004, ch 17, § 157.



§ 32-35-52 Suspension of license for failure to pay judgment.

32-35-52. Suspension of license for failure to pay judgment. The Department of Public Safety upon receipt of a certified copy of a judgment shall forthwith suspend the license and any nonresident's operating privilege and the Department of Revenue shall forthwith suspend the registration of any person against whom such judgment was rendered except as provided in §§ 32-35-53 to 32-35-56, inclusive.

Source: SL 1957, ch 212, § 37; SDC Supp 1960, § 44.03A37; SL 1971, ch 195; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2004, ch 17, § 158; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-53 Suspension not required for government vehicles.

32-35-53. Suspension not required for government vehicles. The provisions of § 32-35-52 shall not apply with respect to any such judgment arising out of an accident caused by the ownership or operation, with permission, of a vehicle owned or leased to the United States, this state, or any political subdivision of this state or a municipality thereof.

Source: SL 1957, ch 212, § 38; SDC Supp 1960, § 44.03A38.



§ 32-35-54 Consent of judgment creditor to nonsuspension--Default in payment of judgment.

32-35-54. Consent of judgment creditor to nonsuspension--Default in payment of judgment. If the creditor in a judgment reported pursuant to § 32-35-52 consents in writing, in such form as the Department of Public Safety may prescribe, that the judgment debtor be allowed license and registration or nonresident's operating privilege, the same may be allowed by the department, in its discretion, for six months from the date of such consent and thereafter until such consent is revoked in writing, notwithstanding default in the payment of such judgment, or of any installments thereof prescribed in § 32-35-60, provided the judgment debtor furnishes proof of financial responsibility.

Source: SL 1957, ch 212, § 39; SDC Supp 1960, § 44.03A39; SL 2004, ch 17, § 159.



§ 32-35-55 Suspension not required when insurer is liable--Failure of insurer to pay.

32-35-55. Suspension not required when insurer is liable--Failure of insurer to pay. No license, registration, or nonresident's operating privilege of any person shall be suspended under the provisions of this chapter if the Department of Public Safety shall find that an insurer was obligated to pay the judgment upon which suspension is based, at least to the extent and for the amounts required in this chapter, but has not paid such judgment for any reason. A finding by the department that an insurer is obligated to pay a judgment shall not be binding upon such insurer and shall have no legal effect whatever except for the purpose of administering this section.

Source: SL 1957, ch 212, § 40; SDC Supp 1960, § 44.03A40; SL 2004, ch 17, § 160.



§ 32-35-56 Judicial determination that insurer is not liable.

32-35-56. Judicial determination that insurer is not liable. Whenever in any judicial proceedings it shall be determined by any final judgment, decree, or order that an insurer is not obligated to pay any judgment referred to in § 32-35-55, the Department of Public Safety, notwithstanding any contrary finding theretofore made by it, shall forthwith suspend the license and any nonresident's operating privilege and the Department of Revenue shall forthwith suspend the registration of any person against whom such judgment was rendered, as provided in § 32-35-52.

Source: SL 1957, ch 212, § 40; SDC Supp 1960, § 44.03A40; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2004, ch 17, § 161; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-57 Duration of suspension--Satisfaction of judgment--Proof of future financial responsibility.

32-35-57. Duration of suspension--Satisfaction of judgment--Proof of future financial responsibility. A license, registration, and nonresident's operating privilege suspended pursuant to § 32-35-52 shall remain so suspended and shall not be renewed, nor shall any such license or registration be thereafter issued in the name of such person, including any such person not previously licensed, unless and until every such judgment is stayed, satisfied in full, or to the extent provided in § 32-35-59, and until the said person gives proof of financial responsibility subject to the exemptions stated in §§ 32-35-54, 32-35-55, and 32-35-61.

Source: SL 1957, ch 212, § 41; SDC Supp 1960, § 44.03A41.



§ 32-35-58 Repealed.

32-35-58. Repealed by SL 1972, ch 184, § 1.



§ 32-35-59 Amount sufficient to satisfy judgment--Judgment deemed satisfied.

32-35-59. Amount sufficient to satisfy judgment--Judgment deemed satisfied. Judgments referred to in §§ 32-35-43 to 32-35-62, inclusive, shall, for the purpose of this chapter only, be deemed satisfied:

(1) If twenty-five thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident; or

(2) If, subject to the limit of twenty-five thousand dollars because of bodily injury to or death of one person, the sum of fifty thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident; or

(3) If twenty-five thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident.

However, payments made in settlements of any claims because of bodily injury, death, or property damage arising from the accident shall be credited to reduce the amounts provided for in this section.

Source: SL 1957, ch 212, § 43; SDC Supp 1960, § 44.03A43; SL 1970, ch 185; SL 1985, ch 266, § 2.



§ 32-35-60 Payment of judgment in installments--Order permitting installments.

32-35-60. Payment of judgment in installments--Order permitting installments. A judgment debtor upon due notice to the judgment creditor may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

Source: SL 1957, ch 212, § 44; SDC Supp 1960, § 44.03A44.



§ 32-35-61 Installment payments and proof of financial responsibility as obviating suspension.

32-35-61. Installment payments and proof of financial responsibility as obviating suspension. The Department of Public Safety shall not suspend a license or nonresident's operating privilege, and shall restore any license or nonresident's operating privilege suspended following nonpayment of a judgment, when the judgment debtor gives proof of financial responsibility and obtains an order under § 32-35-60 permitting the payment of such judgment in installments, and while the payment of any said installments is not in default. The Department of Revenue shall not suspend a registration, and shall restore any registration suspended following nonpayment of a judgment, when the judgment debtor gives proof of financial responsibility and obtains an order under § 32-35-60 permitting the payment of such judgment in installments, and while the payment of any said installments is not in default.

Source: SL 1957, ch 212, § 44; SDC Supp 1960, § 44.03A44; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2004, ch 17, § 162; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-62 Failure to pay installments--Suspension of licenses.

32-35-62. Failure to pay installments--Suspension of licenses. In the event the judgment debtor referred to in § 32-35-61 fails to pay any installment as specified by such order, then upon notice of such default, the Department of Public Safety shall forthwith suspend the license or nonresident's operating privilege and the Department of Revenue shall forthwith suspend the registration of the judgment debtor until such judgment is satisfied, as provided in this chapter.

Source: SL 1957, ch 212, § 45; SDC Supp 1960, § 44.03A45; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2004, ch 17, § 163; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-63 Vehicles unregisterable absent proof of financial responsibility.

32-35-63. Vehicles unregisterable absent proof of financial responsibility. No vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility for the future unless such proof shall be furnished for such vehicle.

Source: SL 1957, ch 212, § 46; SDC Supp 1960, § 44.03A46.



§ 32-35-64 Methods for furnishing proof of financial responsibility.

32-35-64. Methods for furnishing proof of financial responsibility. Proof of financial responsibility when required under this chapter, with respect to such a vehicle or with respect to a person who is not the owner of such a vehicle, may be given by filing:

(1) A certificate of insurance as provided in § 32-35-65 or 32-35-66; or

(2) A bond as provided in § 32-35-83; or

(3) A certificate of deposit of money or securities as provided in § 32-35-87; or

(4) A certificate of self-insurance, as provided in §§ 32-35-90 and 32-35-91, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, he will pay the same amounts that an insurer would have been obligated to pay under an owner's motor vehicle liability policy if it had issued such a policy to said self-insurer.
Source: SL 1957, ch 212, § 47; SDC Supp 1960, § 44.03A47.



§ 32-35-65 Certificate by insurance carrier as proof--Contents of certificate.

32-35-65. Certificate by insurance carrier as proof--Contents of certificate. Proof of financial responsibility for the future may be furnished by filing with the Department of Public Safety the written certificate of any insurance carrier duly authorized to do business in this state certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. Such certificate shall give the effective date of such motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle.

Source: SL 1957, ch 212, § 48; SDC Supp 1960, § 44.03A48; SL 2004, ch 17, § 164.



§ 32-35-66 Certificate of insurance of nonresident--Carrier authorized to do business locally--Conditions.

32-35-66. Certificate of insurance of nonresident--Carrier authorized to do business locally--Conditions. A nonresident may give proof of financial responsibility by filing with the Department of Public Safety a written certificate or certificates of an insurance carrier authorized to transact business in the state in which the vehicle, or vehicles, owned by such nonresident is registered, or in the state in which such nonresident resides, if he does not own a vehicle, provided such certificate otherwise conforms with the provisions of this chapter, and the department shall accept the same upon condition that said insurance carrier complies with the following provisions with respect to the policies so certified:

(1) Said insurance carrier shall execute a power of attorney authorizing the Division of Insurance to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this state;

(2) Said insurance carrier shall agree in writing that such policies shall be deemed to conform with the laws of this state relating to the terms of motor vehicle liability policies issued therein.
Source: SL 1957, ch 212, § 49; SDC Supp 1960, § 44.03A49; SL 2004, ch 17, § 165.



§ 32-35-67 Default by nonresident insurer.

32-35-67. Default by nonresident insurer. If any insurance carrier not authorized to transact business in this state, which has qualified to furnish proof of financial responsibility, defaults in any of the undertakings or agreements required by § 32-35-66, the Department of Public Safety shall not thereafter accept as proof any certificate of said carrier whether theretofore filed or thereafter tendered as proof, so long as such default continues.

Source: SL 1957, ch 212, § 50; SDC Supp 1960, § 44.03A50; SL 2004, ch 17, § 166.



§ 32-35-68 Motor vehicle liability policy defined.

32-35-68. Motor vehicle liability policy defined. A motor vehicle liability policy as said term is used in this chapter shall mean an owner's policy or an operator's policy of liability insurance, certified as provided in § 32-35-65 or 32-35-66 as proof of financial responsibility for the future, and issued, except as otherwise provided in § 32-35-66 by an insurance carrier duly authorized to transact business in this state, to or for the benefit of the person named therein as insured.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (1).



§ 32-35-69 Conditions of owner's policy--Description of vehicles.

32-35-69. Conditions of owner's policy--Description of vehicles. An owner's policy of liability insurance referred to in § 32-35-68 shall designate by explicit description or by appropriate reference all vehicles with respect to which coverage is thereby to be granted.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (2) (a).



§ 32-35-70 Conditions of owner's policy--Coverage and amount--Filing and form requirements--Date of compliance.

32-35-70. Conditions of owner's policy--Coverage and amount--Filing and form requirements--Date of compliance. An owner's policy of liability insurance referred to in § 32-35-68 shall insure the person named therein and any other person as insured, using any insured vehicle or vehicles with the express or implied permission of the named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of the vehicle or vehicles within the United States of America or the Dominion of Canada, subject to limits exclusive of interests and costs, with respect to each insured vehicle, as follows: twenty-five thousand dollars because of bodily injury to or death of one person in any one accident and, subject to the limit for one person, fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and twenty-five thousand dollars because of injury to or destruction of property of others in any one accident. If the policy complies with the filing and form requirements of Title 58 and has been approved by the Division of Insurance, the driver and owner has complied with this chapter. The policy may exclude liability coverage if the policyholder certifies in writing that the vehicle will not be operated during the policy period. The policy may exclude or limit coverage pursuant to § 58-11-9.3, or for a relative residing in the named insured's household. Policies issued after January 1, 1987, and owners who have purchased such policies are in compliance with this chapter. Date of compliance does not affect any pending litigation.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (2) (b); SL 1970, ch 186; SL 1985, ch 266, § 3; SL 1989, ch 279, § 1; SL 1992, ch 232; SL 1992, ch 233, § 1.



§ 32-35-71 Conditions of operator's policy--Nonowned vehicles--Limits of liability.

32-35-71. Conditions of operator's policy--Nonowned vehicles--Limits of liability. An operator's policy of liability insurance referred to in § 32-35-68 shall insure the person named as insured therein against loss from the liability imposed upon him by law for damages arising out of the use by him of any motor vehicle not owned by him, within the territorial limits described in § 32-35-70 and subject to the limits of liability set forth in § 32-35-70 with respect to an owner's policy of liability insurance.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (3).



§ 32-35-72 Contents of policies.

32-35-72. Contents of policies. A motor vehicle liability policy as defined in § 32-35-68 shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period, and the limits of liability, and shall contain an agreement or be endorsed that insurance is provided thereunder in accordance with the coverage defined in this chapter as respects bodily injury and death or property damage, or both, and is subject to all the provisions of this chapter.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (4).



§ 32-35-73 Workers' compensation coverage unnecessary.

32-35-73. Workers' compensation coverage unnecessary. A motor vehicle liability policy as defined in § 32-35-68 need not insure any liability under any workers' compensation law nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance, or repair of any such vehicle nor any liability for damage to property owned by, rented to, in charge of, or transported by the insured.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (5).



§ 32-35-74 Policies subject to particular provisions of law.

32-35-74. Policies subject to particular provisions of law. Every motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

(1) The liability of the insurance carrier with respect to the insurance required by this chapter shall become absolute whenever injury or damage covered by said motor vehicle liability policy occurs; said policy may not be canceled or annulled as to such liability by any agreement between the insurance carrier and the insured after the occurrence of the injury or damage; no statement made by the insured or on his behalf and no violation of said policy shall defeat or void said policy;

(2) The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of such injury or damage;

(3) The insurance carrier shall have the right to settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in § 32-35-70;

(4) The policy, the written application therefor, if any, and any rider or endorsement which does not conflict with the provisions of this chapter shall constitute the entire contract between the parties.
Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (6).



§ 32-35-75 Excess or additional coverage not affected.

32-35-75. Excess or additional coverage not affected. Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in addition to the coverage specified for a motor vehicle liability policy and such excess or additional coverage shall not be subject to the provisions of this chapter. With respect to a policy which grants such excess or additional coverage the term, motor vehicle liability policy, shall apply only to that part of the coverage which is required by § 32-35-70 or 32-35-71.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (7).



§ 32-35-76 Permissive provisions in policy--Indemnification clause.

32-35-76. Permissive provisions in policy--Indemnification clause. Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for the provisions of this chapter.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (8).



§ 32-35-77 Permissive provisions--Other insurance prorated.

32-35-77. Permissive provisions--Other insurance prorated. Any motor vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (9).



§ 32-35-78 Permissive provisions--Concurrent insurance.

32-35-78. Permissive provisions--Concurrent insurance. The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers which policies together meet such requirements.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (10).



§ 32-35-79 Binder as fulfilling requirements.

32-35-79. Binder as fulfilling requirements. Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for such a policy.

Source: SL 1957, ch 212, § 51; SDC Supp 1960, § 44.03A51 (11).



§ 32-35-80 Notice to department of cancellation or termination of policy--Violation as misdemeanor--Termination by certification of replacement policy.

32-35-80. Notice to department of cancellation or termination of policy--Violation as misdemeanor--Termination by certification of replacement policy. If an insurance carrier has certified a motor vehicle liability policy under § 32-35-65 or 32-35-66, a written notice indicating the date of cancellation or termination of the insurance so certified shall be filed with the Department of Public Safety within fifteen days of the date the policy has been cancelled or terminated. A violation of this provision is a Class 2 misdemeanor. However, a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any vehicle designated in both certificates.

Source: SL 1957, ch 212, § 52; SDC Supp 1960, § 44.03A52; SL 1978, ch 158, § 64; SL 1991, ch 264; SL 2004, ch 17, § 167.



§ 32-35-81 Other automobile policies unaffected.

32-35-81. Other automobile policies unaffected. This chapter shall not be held to apply to or affect policies of automobile insurance against liability which may now or hereafter be required by any other law of this state, and such policies, if they contain an agreement or are endorsed to conform with the requirements of this chapter may be certified as proof of financial responsibility under this chapter.

Source: SL 1957, ch 212, § 53; SDC Supp 1960, § 44.03A53.



§ 32-35-82 Employers' policies unaffected.

32-35-82. Employers' policies unaffected. This chapter shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on his behalf of vehicles not owned by the insured.

Source: SL 1957, ch 212, § 53; SDC Supp 1960, § 44.03A53.



§ 32-35-83 Proof of financial responsibility by surety bond--Individual sureties--Amount of bond--Conditions.

32-35-83. Proof of financial responsibility by surety bond--Individual sureties--Amount of bond--Conditions. Proof of financial responsibility may be evidenced by the bond of a surety company duly authorized to transact business within this state, or a bond with at least two individual sureties each owning real estate within this state, and together having equities equal in value to at least twice the amount of the bond, which real estate shall be scheduled in the bond approved by a judge of a court of record, which said bond shall be conditioned for payment of the amounts specified in § 32-35-2. Such bond shall be filed with the Department of Public Safety and shall not be cancelable except after ten days' written notice to the department.

Source: SL 1957, ch 212, § 54; SDC Supp 1960, § 44.03A54; SL 2004, ch 17, § 168.



§ 32-35-84 Bond as lien on surety's property--Extent of lien--Recording of notice.

32-35-84. Bond as lien on surety's property--Extent of lien--Recording of notice. A bond filed pursuant to § 32-35-83 shall constitute a lien in favor of the state upon the real estate so scheduled of any surety, which lien shall exist in favor of any holder of a final judgment against the person who has filed such bond, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damage because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use, or operation of a vehicle subject to registration under the laws of this state after such bond was filed, upon the recording of a notice signed by the Department of Public Safety to that effect in the Office of the Register of Deeds of the county in which the real estate so scheduled shall be located.

Source: SL 1957, ch 212, § 55; SDC Supp 1960, § 44.03A55; SL 2004, ch 17, § 169.



§ 32-35-85 Recordation procedure--Fee for recordation--Disposition of fee.

32-35-85. Recordation procedure--Fee for recordation--Disposition of fee. The provisions of chapter 43-28 shall apply to the recording of a notice pursuant to § 32-35-84 except that such notice may be recorded without acknowledgment or further proof of execution. Such notices shall be recorded in the set of books in which mortgages are required to be recorded. The fee for such recording shall be paid to the Department of Public Safety before such bond shall be accepted by the department for filing with it, and the department shall transmit such fee to the register of deeds who shall record such notice.

Source: SL 1957, ch 212, § 55; SDC Supp 1960, § 44.03A55; SL 2004, ch 17, § 170.



§ 32-35-86 Suit on bond of defaulting debtor--Foreclosure of lien--Procedure.

32-35-86. Suit on bond of defaulting debtor--Foreclosure of lien--Procedure. If a judgment referred to in § 32-35-84, rendered against the principal on such bond, shall not be satisfied within thirty days after it has become final, the judgment creditor may, for his own use and benefit and at his sole expense, bring an action or actions in the name of the state against the company or persons executing such bond, including an action or proceeding to foreclose any lien that may exist upon the real estate of a person who has executed such bond. Any such lien upon real estate may be enforced by action in a circuit court in the same manner, as near as may be, as in actions to foreclose mortgages on real estate as provided in chapter 21-47.

Source: SL 1957, ch 212, § 56; SDC Supp 1960, § 44.03A56.



§ 32-35-87 Money or securities as proof of financial responsibility--Amount--Judgments against depositor.

32-35-87. Money or securities as proof of financial responsibility--Amount--Judgments against depositor. Proof of financial responsibility may be evidenced by the certificate of the state treasurer that the person named therein has deposited with him twenty-five thousand dollars in cash, or securities such as may legally be purchased by savings banks or for trust funds of a market value of thirty thousand dollars. The state treasurer shall not accept any such deposit and issue a certificate therefor and the Department of Public Safety shall not accept such certificate unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the county where the depositor resides.

Source: SL 1957, ch 212, § 57; SDC Supp 1960, § 44.03A57; SL 1970, ch 187; SL 2004, ch 17, § 171.



§ 32-35-88 Disposition of money or securities deposited--Payment of judgments--Attachment or execution against deposit.

32-35-88. Disposition of money or securities deposited--Payment of judgments--Attachment or execution against deposit. A deposit pursuant to § 32-35-87 shall be held by the state treasurer to satisfy, in accordance with the provisions of this chapter, any execution on a judgment issued against such person making the deposit, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use, or operation of a vehicle of a type subject to registration under the laws of this state after such deposit was made. Money or securities so deposited shall not be subject to attachment or execution unless such attachment or execution shall arise out of a suit for damages as aforesaid.

Source: SL 1957, ch 212, § 58; SDC Supp 1960, § 44.03A58.



§ 32-35-89 Proof by owner on behalf of certain drivers--Vehicles covered--Endorsement on license.

32-35-89. Proof by owner on behalf of certain drivers--Vehicles covered--Endorsement on license. The owner of a motor vehicle may give proof of financial responsibility on behalf of his employee or a member of his immediate family or household in lieu of the furnishing of proof by any said person. The furnishing of such proof shall permit such person to operate only a motor vehicle covered by such proof. The Department of Public Safety shall endorse appropriate restrictions on the face of the license held by such person, or may issue a new license containing such restrictions.

Source: SL 1957, ch 212, § 59; SDC Supp 1960, § 44.03A59; SL 2003, ch 272, § 23.



§ 32-35-90 Proof of financial responsibility by self-insurer--Certificate of self-insurance.

32-35-90. Proof of financial responsibility by self-insurer--Certificate of self-insurance. Any person in whose name more than twenty-five vehicles are registered in this state may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the Department of Public Safety as provided in § 32-35-91.

Source: SL 1957, ch 212, § 71; SDC Supp 1960, § 44.03A66; SL 2004, ch 17, § 172.



§ 32-35-91 Conditions to issuance of certificate of self-insurance--Coverage of self-insurance.

32-35-91. Conditions to issuance of certificate of self-insurance--Coverage of self-insurance. The Department of Public Safety may, in its discretion, upon the application of a person described in § 32-35-90, issue a certificate of self-insurance when the department is satisfied that such person is possessed and will continue to be possessed of ability to pay judgments obtained against such person. Such certificate may be issued authorizing a person to act as a self-insurer for either property damage or bodily injury, or both.

Source: SL 1957, ch 212, § 71; SDC Supp 1960, § 44.03A66; SL 2004, ch 17, § 173.



§ 32-35-92 Cancellation of certificate of self-insurance--Grounds--Failure to pay judgment.

32-35-92. Cancellation of certificate of self-insurance--Grounds--Failure to pay judgment. Upon not less than five days' notice and a hearing pursuant to such notice, the Department of Public Safety may upon reasonable grounds cancel a certificate of self-insurance. Failure to pay any judgment within thirty days after such judgment shall have become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.

Source: SL 1957, ch 212, § 71; SDC Supp 1960, § 44.03A66; SL 2004, ch 17, § 174.



§ 32-35-93 Substitution of forms of proof of financial responsibility.

32-35-93. Substitution of forms of proof of financial responsibility. The Department of Public Safety shall consent to the cancellation of any bond or certificate of insurance or the department shall direct and the state treasurer shall return any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter.

Source: SL 1957, ch 212, § 60; SDC Supp 1960, § 44.03A60; SL 2004, ch 17, § 175.



§ 32-35-94 Additional security when previous proof becomes inadequate--Suspension of license pending filing additional proof.

32-35-94. Additional security when previous proof becomes inadequate--Suspension of license pending filing additional proof. Whenever any proof of financial responsibility filed under the provisions of this chapter no longer fulfills the purposes for which required, the Department of Public Safety shall, for the purpose of this chapter, require other proof as required by this chapter and shall suspend the license and registration pending the filing of such other proof.

Source: SL 1957, ch 212, § 61; SDC Supp 1960, § 44.03A61; SL 2003, ch 272, § 23.



§ 32-35-95 Periods during which proof must be maintained--Conditions for waiver of requirement of proof.

32-35-95. Periods during which proof must be maintained--Conditions for waiver of requirement of proof. The Department of Public Safety shall upon request consent to the immediate cancellation of any bond or certificate of insurance, or the department shall direct and the state treasurer shall return to the person entitled thereto any money or securities deposited pursuant to this chapter as proof of financial responsibility, or the department shall waive the requirement of filing proof, in any of the following events:

(1) At any time after three years from the date such proof was required when during the three-year period preceding the request, the department has not received record of a conviction or a forfeiture of bail which would require or permit the suspension or revocation of the license or registration of the person by or for whom such proof was furnished; or

(2) In the event of the death of the person on whose behalf such proof was filed or the permanent incapacity of such person to operate a motor vehicle; or

(3) In the event the person who has given proof surrenders his license and registration to the department; or

(4) Upon satisfying a judgment in full if the judgment debtor has received his license and registration or nonresident's operating privilege pursuant to § 32-35-54 and has furnished proof of financial responsibility continuously for the last three years.
Source: SL 1957, ch 212, § 62; SDC Supp 1960, § 44.03A62; SL 1993, ch 240; SL 2004, ch 17, § 176.



§ 32-35-96 Conditions under which waiver or return of proof not permitted.

32-35-96. Conditions under which waiver or return of proof not permitted. Notwithstanding § 32-35-95, the Department of Public Safety shall not consent to the cancellation of any bond or the return of any money or securities in the event any action for damages upon a liability covered by such proof is then pending or any judgment upon any such liability is then unsatisfied, or in the event the person who has filed such bond or deposited such money or securities has within one year immediately preceding such request been involved as a driver or owner in any motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the nonexistence of such facts, or that he has been released from all of his liability, or has been finally adjudicated not to be liable, for such injury or damage, shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the department.

Source: SL 1957, ch 212, § 62; SDC Supp 1960, § 44.03A62; SL 2004, ch 17, § 177.



§ 32-35-97 Reapplication for license after return of proof--Conditions.

32-35-97. Reapplication for license after return of proof--Conditions. Whenever any person whose proof has been canceled or returned under subdivision § 32-35-95(3) applies for a license or registration within a period of three years from the date proof was originally required, any such application shall be refused unless the applicant shall reestablish such proof for the remainder of such three-year period.

Source: SL 1957, ch 212, § 62; SDC Supp 1960, § 44.03A62.



§ 32-35-98 Duty of departments to administer provisions of chapter--Rules.

32-35-98. Duty of departments to administer provisions of chapter--Rules. The Department of Public Safety shall administer and enforce the provisions of this chapter relating to driver licensing and financial responsibility and may promulgate rules pursuant to chapter 1-26 necessary to administer the functions relating to driver licensing and financial responsibility. The Department of Revenue shall administer and enforce the provisions of this chapter relating to motor vehicle registration and license plates and may promulgate rules pursuant to chapter 1-26 necessary to administer the functions relating to motor vehicle registration and license plates.

Source: SL 1953, ch 251, § 2; SL 1957, ch 212, § 2; SDC Supp 1960, § 44.03A02; SL 2004, ch 17, § 178; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-99 Persons aggrieved by orders of departments--Consideration of information.

32-35-99. Persons aggrieved by orders of departments--Consideration of information. The Department of Public Safety shall receive and consider any pertinent information upon request of persons aggrieved by its orders or acts under any of the provisions of this chapter relating to driver licensing or financial responsibility. The Department of Revenue shall receive and consider any pertinent information upon the request of any person aggrieved by its orders and acts under any of the provisions of this chapter relating to motor vehicle registration or license plates.

Source: SL 1953, ch 251, § 2; SL 1957, ch 212, § 2; SDC Supp 1960, § 44.03A02; SL 1974, ch 229, § 2; SL 2004, ch 17, § 179; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-100 Forms necessary for purposes of chapter.

32-35-100. Forms necessary for purposes of chapter. The Department of Public Safety shall prescribe and provide suitable forms that are required or deemed necessary to administer the driver licensing and financial responsibility functions of this chapter. The Department of Revenue shall prescribe and provide suitable forms that are required or deemed necessary to administer the vehicle registration and license plate functions of this chapter.

Source: SL 1957, ch 212, § 2; SDC Supp 1960, § 44.03A02; SL 2004, ch 17, § 180; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-101 Abstract of driver's operating record furnished by department--Contents--Certain accidents recorded separately--Fee.

32-35-101. Abstract of driver's operating record furnished by department--Contents--Certain accidents recorded separately--Fee. The Department of Public Safety shall furnish to any person upon request a certified abstract of the operating record for the last three years of any person subject to the provisions of this chapter. This three-year limit does not apply to any person requesting his or her own abstract. The abstract shall include enumeration of any motor vehicle accidents in which the person has been involved and reference to any convictions of the person for a violation of the motor vehicle laws as reported to the department.

No accident may be entered on the driving record of a law enforcement officer, firefighter, or emergency medical technician if the accident occurred while the law enforcement officer, firefighter, or emergency medical technician was lawfully engaged in the performance of official duties and was driving an emergency vehicle. The accident shall be recorded separately. No accident may be entered on the driving record of an operator of emergency snow removal equipment if the accident resulted from the operator's response to an emergency call of duty as an operator of emergency snow removal equipment and the operator was lawfully engaged in the performance of official duties in support of an emergency call of duty by a law enforcement officer, firefighter, or emergency medical technician and was driving official snow removal equipment. The accident shall be recorded separately.

The department shall collect five dollars for each abstract. The fee shall be credited to the state motor vehicle fund. Any governmental entity or subdivision is exempt from this fee.

Source: SL 1957, ch 212, § 4; SDC Supp 1960, § 44.03A04; SL 1970, ch 188; SL 1981, ch 252; SL 1985, ch 267; SL 1986, ch 271, § 1; SL 1995, ch 186, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2007, ch 181, § 2; SL 2008, ch 162, § 1; SL 2009, ch 152, § 6; SL 2014, ch 240, § 2; SL 2017, ch 145, § 1.



§ 32-35-101.1 Department to provide driving records of policyholders to insurance companies.

32-35-101.1. Department to provide driving records of policyholders to insurance companies. The Department of Public Safety may contract with an insurance company or its authorized information vendor to provide the entries made on the operating records of the insurance company's policyholders. The department may determine the periodic basis and the media on which the information will be provided. The cost of the service shall be determined by the parties. The information provided shall only be used by the insurance company receiving the information for purposes of dealing with its policyholders.

Source: SL 1997, ch 197, § 1; SL 2004, ch 17, § 181.



§ 32-35-102 Departments orders subject to contested case provisions.

32-35-102. Departments orders subject to contested case provisions. Any order of the Department of Public Safety under the provisions of this chapter relating to driver licensing or financial responsibility is subject to the contested case provisions in §§ 1-26-16 to 1-26-37, inclusive. Any order of the Department of Revenue under the provisions of this chapter relating to motor vehicle registration or license plates is subject to the contested case provisions in §§ 1-26-16 to 1-26-37, inclusive.

Source: SL 1957, ch 212, § 3; SDC Supp 1960, § 44.03A03; SL 2004, ch 17, § 182; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-103 Inadmissibility of reports--Admissibility of testimony of investigating officer.

32-35-103. Inadmissibility of reports--Admissibility of testimony of investigating officer. The inadmissibility of any report required in this chapter as evidence in any action, civil or criminal, shall not prevent the admission in evidence of the testimony of any investigating officer, which testimony as to what he saw, heard, or witnessed during the course of his investigation, shall be admissible in evidence in any action, civil or criminal.

Source: SL 1957, ch 212, § 77; SDC Supp 1960, § 44.03A70.



§ 32-35-104 Surrender of license or registration.

32-35-104. Surrender of license or registration. Any person whose license or registration has been suspended under any provision of this chapter, or whose policy of insurance or bond, if required under this chapter, has been canceled or terminated, shall immediately return his license, and registration to the Department of Public Safety in accordance with § 32-12-68.

Source: SL 1957, ch 212, §§ 64, 68; SDC Supp 1960, §§ 44.03A64, 44.9945; SL 1984, ch 12, § 9; SL 2003, ch 272, § 23.



§ 32-35-105 Insurance required by other statutes unaffected.

32-35-105. Insurance required by other statutes unaffected. Except for § 32-35-89 this chapter shall not apply with respect to any vehicle which is subject to the requirements of any other act requiring insurance or other security with respect to any types of motor vehicles.

Source: SL 1957, ch 212, § 70; SDC Supp 1960, § 44.03A65.



§ 32-35-106 Repealed.

32-35-106. Repealed by SL 1989, ch 265, § 31.



§ 32-35-107 Other processes of law unaffected by chapter.

32-35-107. Other processes of law unaffected by chapter. Nothing in this chapter shall be construed as preventing the plaintiff in any action at law from relying for relief upon the other processes provided by law.

Source: SL 1957, ch 212, § 73; SDC Supp 1960, § 44.03A68.



§ 32-35-108 Construction of chapter.

32-35-108. Construction of chapter. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

Source: SL 1957, ch 212, § 74; SDC Supp 1960, § 44.03A69.



§ 32-35-109 Giving forged or unauthorized proof as misdemeanor.

32-35-109. Giving forged or unauthorized proof as misdemeanor. Any person who shall forge, or, without authority, sign any evidence of proof of financial responsibility for the future, or who files or offers for filing any such evidence of proof knowing or having reason to believe that it is forged or signed without authority, shall be guilty of a Class 1 misdemeanor.

Source: SL 1957, ch 212, § 66; SDC Supp 1960, § 44.9943.



§ 32-35-110 Driving after suspension of license or registration as misdemeanor.

32-35-110. Driving after suspension of license or registration as misdemeanor. Any person whose license or registration has been suspended under this chapter and who, during such suspension, drives any motor vehicle upon any highway or knowingly permits any vehicle of a type subject to registration under the laws of this state owned by such person to be operated by another upon any highway, except as permitted under this chapter, is guilty of a Class 2 misdemeanor.

Source: SL 1957, ch 212, § 67; SDC Supp 1960, § 44.9944; SL 1976, ch 158, § 43-6; SL 1989, ch 265, § 32.



§ 32-35-111 Transfer of vehicle after suspension of registration--Security interests unaffected--Suspension of unauthorized reregistration.

32-35-111. Transfer of vehicle after suspension of registration--Security interests unaffected--Suspension of unauthorized reregistration. If an owner's registration has been suspended under this chapter, the Department of Revenue shall allow an owner to transfer a vehicle's registration to another person in the ordinary course of business or to a co-owner, as evidenced by the title, if the co-owner can provide written evidence of financial responsibility in the form provided by §§ 32-35-113 and 32-35-119.

Nothing in this section affects the rights of any conditional vendor, chattel mortgagee, or lessor of such a vehicle registered in the name of another as owner who becomes subject to the provisions of this chapter.

The Department of Revenue shall suspend the registration of any vehicle transferred in violation of the provisions of this section.

Source: SL 1957, ch 212, § 63; SDC Supp 1960, § 44.03A63; SL 1988, ch 269; SL 2004, ch 17, § 183; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 32-35-112 Repealed.

32-35-112. Repealed by SL 1978, ch 158, § 65.



§ 32-35-113 Maintenance of financial responsibility--Violation as misdemeanor.

32-35-113. Maintenance of financial responsibility--Violation as misdemeanor. Every driver or owner of a motor vehicle shall at all times maintain in force one of the forms of financial responsibility on the motor vehicle by one of the following methods:

(1) Having in force on the motor vehicle an owner's policy of liability insurance as provided in § 32-35-70;

(2) Having in force a bond as provided in § 32-35-83;

(3) Having a certificate of deposit of money or securities as provided in § 32-35-87, but in the amount of fifty thousand dollars; or

(4) Having a certificate of self-insurance, as provided in §§ 32-35-90 and 32-35-91, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, he will pay the same amounts that an insurer would have been obligated to pay under an owner's motor vehicle liability policy if it had issued such a policy to said self-insurer.

Failure to maintain financial responsibility is a Class 2 misdemeanor.

Source: SL 1986, ch 269, § 1.



§ 32-35-114 Evidence of financial responsibility when detained for a suspected violation.

32-35-114. Evidence of financial responsibility when detained for a suspected violation. Every person who drives a motor vehicle, required to be registered in this state, if requested by a law enforcement officer as a secondary action when the driver of the vehicle is detained for a suspected violation of Title 32 or some other offense, shall provide evidence of financial responsibility.

Source: SL 1986, ch 269, § 2.



§ 32-35-115 What constitutes evidence of financial responsibility.

32-35-115. What constitutes evidence of financial responsibility. For the purposes of § 32-35-114, evidence of financial responsibility is the name of the insurance or surety company which issued the motor vehicle liability policy and the number of the insurance policy or surety bond, the number of the certificate of deposit issued pursuant to § 32-35-87, or is the number of the certificate of self insurance issued pursuant to § 32-35-91.

Source: SL 1986, ch 269, § 3.



§ 32-35-116 Written evidence of financial responsibility when cited for violation or involved in accident--Electronic copy as written evidence--Citation for noncompliance.

32-35-116. Written evidence of financial responsibility when cited for violation or involved in accident--Electronic copy as written evidence--Citation for noncompliance. If a driver of a motor vehicle required to be registered in the state is cited for a violation of Title 32 or is involved in a reportable motor vehicle accident, the driver of the motor vehicle shall furnish written evidence of financial responsibility upon request of the law enforcement officer issuing the citation or investigating the accident. For purposes of this section, an electronic copy of financial responsibility is written evidence if it meets the requirements of this section and is issued as an official electronic document by the insurer. The law enforcement officer shall indicate whether the driver has produced evidence of financial responsibility on the citation and shall write the driver's evidence of financial responsibility on the accident report. If the driver fails to provide evidence of financial responsibility at the time the citation or the accident report is issued, the law enforcement officer may issue the driver a citation for a violation of § 32-35-113.

Source: SL 1986, ch 269, § 4; SL 1987, ch 241; SL 2014, ch 156, § 2.



§ 32-35-117 Appearance before magistrate to provide written evidence of financial responsibility--Submission by mail in lieu of appearance--Dismissal of proceedings.

32-35-117. Appearance before magistrate to provide written evidence of financial responsibility--Submission by mail in lieu of appearance--Dismissal of proceedings. Any person cited for a violation of § 32-35-113, may personally appear before a magistrate, as designated on the citation, and provide written evidence of financial responsibility that is acceptable to the magistrate showing that the driver was in compliance with § 32-35-113 at the time the citation was issued. In lieu of a personal appearance, the person may submit written evidence of financial responsibility by mail to the magistrate. Upon receipt by the magistrate of written evidence of financial responsibility that is acceptable to the magistrate further proceedings on the citation for a violation of § 32-35-113 shall be dismissed.

Source: SL 1986, ch 269, § 5.



§ 32-35-118 Applicability of financial responsibility program to owner when another person is driver--Notice to state's attorney--New and used motor vehicle dealers exempted.

32-35-118. Applicability of financial responsibility program to owner when another person is driver--Notice to state's attorney--New and used motor vehicle dealers exempted. If a driver is stopped and requested to produce proof of financial responsibility does not do so, and is not the owner of that vehicle, but is operating that vehicle with the permission of the owner, the driver may not be cited, and the provisions of §§ 32-35-113 to 32-35-122, inclusive, apply to the owner rather than the driver. A law enforcement officer having stopped such a vehicle operated by someone other than the owner shall take down the necessary information and turn it over to the state's attorney for possible prosecution against the owner. However, the prosecuting attorney shall request that a summons be issued pursuant to § 23A-2-2 rather than an arrest warrant.

However, the provisions of this section do not apply to any new or used motor vehicle dealer who in the course of his business may allow a customer to drive any new or used motor vehicle from his inventory of vehicles.

Source: SL 1986, ch 269, § 6; SL 1987, ch 242; SL 1989, ch 265, § 33; SL 1993, ch 241.



§ 32-35-119 Written evidence of insurance--Electronic copy as written evidence.

32-35-119. Written evidence of insurance--Electronic copy as written evidence. With respect to persons asserting financial responsibility by means of a certificate of insurance, written evidence, for the purposes of § 32-35-117, is a copy of the insurance policy or bond or an identification card with the insurance policy number, name of insurer, the effective date of coverage, and the date of expiration or written confirmation from the insurer that the person was insured at the time of citation. For purposes of this section, an electronic copy of financial responsibility is written evidence if it meets the requirements of this section and is issued as an official electronic document by the insurer.

Source: SL 1986, ch 269, § 7; SL 2014, ch 156, § 1.



§ 32-35-120 Giving of false evidence of financial responsibility as misdemeanor.

32-35-120. Giving of false evidence of financial responsibility as misdemeanor. Any person who provides false evidence of financial responsibility if requested by a law enforcement officer, pursuant to § 32-35-116, or to the magistrate as permitted by § 32-35-117, including an expired or conceded insurance policy, bond, or certificate or deposit number, is guilty of a Class 1 misdemeanor.

Source: SL 1986, ch 269, § 8.



§ 32-35-121 Suspension of license as penalty for violation of 32-35-113 or 32-35-120.

32-35-121. Suspension of license as penalty for violation of 32-35-113 or 32-35-120. The magistrate judge or circuit judge shall additionally suspend the driver's license of any person convicted of a violation of § 32-35-113 or 32-35-120 for a period of not less than thirty days and not to exceed one year. Any drivers license surrendered to the court pursuant to this section shall be transmitted by the clerk of court together with the required report of the conviction, to the Department of Public Safety within ten days of the conviction.

Source: SL 1986, ch 269, § 9; SL 1987, ch 243, § 1; SL 2003, ch 272, § 23.



§ 32-35-122 Restriction of driving privileges upon suspension under § 32-35-121--Establishment of financial responsibility as prerequisite.

32-35-122. Restriction of driving privileges upon suspension under § 32-35-121--Establishment of financial responsibility as prerequisite. Upon suspending a person's driving privileges pursuant to § 32-35-121, the magistrate judge or circuit judge shall restrict the person's driving privileges to driving to and from the person's employment and to driving that is required in the person's course of employment.

However, before a person is permitted to drive under such a restriction, the person shall first establish one of the forms of financial responsibility specified in § 32-35-113. The person shall maintain such financial responsibility for the period of the restriction. The restriction shall remain in effect for the period of suspension otherwise required by § 32-35-121.

Source: SL 1986, ch 269, § 10; SL 1987, ch 243, § 2; SL 1991, ch 252, § 20; SL 1994, ch 255, § 8.



§ 32-35-123 Repealed.

32-35-123. Repealed by SL 1989, ch 265, § 34.



§ 32-35-124 Public entities exempted from requirement to show mandatory financial responsibility.

32-35-124. Public entities exempted from requirement to show mandatory financial responsibility. The provisions of §§ 32-35-113 to 32-35-122, inclusive, do not apply to vehicles owned by the federal government, the state, or any public entity of this state.

Source: SL 1987, ch 244, § 1; SL 1989, ch 265, § 35.



§ 32-35-125 Low-speed vehicles.

32-35-125. Low-speed vehicles. Each low-speed vehicle shall maintain insurance as required by § 32-35-113.

Source: SL 2008, ch 147, § 5.






Chapter 36 - Abandoned, Derelict And Junk Motor Vehicles And Scrap Metals

§ 32-36-1 Declaration of public interest in disposal.

32-36-1. Declaration of public interest in disposal. Abandoned, derelict, and junk motor vehicles and other scrap metals constitute a hazard to the health and welfare of the people of the State of South Dakota in that such vehicles and other scrap metals can harbor noxious diseases, furnish shelter and breeding places for vermin, and present physical dangers to the safety and well-being of children and other citizens. Abandoned, derelict, and junk motor vehicles and other scrap metals also constitute a blight on the landscape of the State of South Dakota and, therefore, are a detriment to the environment. The indiscriminate abandonment and retirement of motor vehicles and other scrap metals constitute a waste of valuable sources of useful metal. It is therefore in the public interest that the present accumulation of abandoned, derelict, and junk motor vehicles and other scrap metals be eliminated, that future abandonment, dereliction, and junking of motor vehicles and other scrap metals be discouraged, that the expansion of existing scrap recycling facilities be developed, and that other acceptable and economically useful methods for the disposal of abandoned, derelict, and junk motor vehicles and other scrap metals be developed.

Source: SL 1972, ch 197, § 1.



§ 32-36-2 Definition of terms.

32-36-2. Definition of terms. Terms used in this chapter mean:

(1) "Abandoned motor vehicle," any motor vehicle left on a public street or highway or left on private property without the permission of the landowner or tenant;

(2) "Impounded vehicle," any vehicle removed or caused to be removed from a public highway pursuant to § 32-30-19;

(3) "Junk motor vehicle," any motor vehicle which has been placed on the property of a recognized junk dealer for the purposes of salvage;

(4) "Motor vehicle," automobiles, motor trucks, motorcycles, house trailers, trailer coaches, cabin trailers, and all vehicles propelled by power other than muscular power, except traction engines, road rollers, fire trucks, wagons and engines, police and patrol wagons, farm wagons, freight trailers, and such vehicles as run only on rails or tracks;

(5) "Removal agency," any public body, private or nonprofit organization authorized to remove and salvage abandoned and junk motor vehicles and other scrap metals. The removal agency may be authorized by chapter 32-30 to remove vehicles, may be hired or appointed by a public body or may be in the business of removing or salvaging vehicles;

(6) "Scrap metals," waste or refuse metals that have been in actual use and have been abandoned and are fit only to be remanufactured or recycled.
Source: SL 1972, ch 197, § 2; SL 1985, ch 268, § 1; SL 1987, ch 245, § 1; SL 1988, ch 270, § 1; SL 1998, ch 195, § 3.



§ 32-36-3 Authority of removal agency generally.

32-36-3. Authority of removal agency generally. Any removal agency may remove and salvage abandoned, and junk motor vehicles and other scrap metal and may locate, enumerate, and mark; secure authorization for removal; remove, collect, and store; and secure transportation to processing centers for any abandoned or junk motor vehicles and other scrap metals.

Source: SL 1972, ch 197, § 3; SL 1985, ch 268, § 2.



§ 32-36-4 Entry on land for purpose of removal.

32-36-4. Entry on land for purpose of removal. Any removal agency may secure the necessary authorization or license from the owner or tenant of any land. After such authorization has been secured the removal agency may enter upon the land for the purpose of removing any abandoned or junk motor vehicles or other scrap metals.

Source: SL 1972, ch 197, § 4; SL 1985, ch 268, § 3.



§ 32-36-4.1 Removal of abandoned vehicles from private property without written permission prohibited.

32-36-4.1. Removal of abandoned vehicles from private property without written permission prohibited. No removal agency may remove abandoned motor vehicles from private property without the written permission of the landowner or tenant. A violation of this section is a Class 2 misdemeanor.

Source: SL 1987, ch 245, § 2A; SL 1990, ch 158, § 3.



§ 32-36-5 Title information to be furnished to removal agency.

32-36-5. Title information to be furnished to removal agency. For the purposes of this chapter, the Department of Revenue shall cooperate with any removal agency by providing the last known address of the record holder of title and any readily identifiable lien holders free of charge.

Source: SL 1972, ch 197, § 5 (3); SL 1973, ch 2, § 34(a); SL 1984, ch 343, §§ 17, 18; SL 1985, ch 268, § 4.



§ 32-36-6 Repealed.

32-36-6. Repealed by SL 1987, ch 245, § 2.



§ 32-36-7 Repealed.

32-36-7. Repealed by SL 1985, ch 268, § 6.



§ 32-36-8 Notice to owner and lien holders after removal--Contents--Form--Publication of notice--Violation as misdemeanor.

32-36-8. Notice to owner and lien holders after removal--Contents--Form--Publication of notice--Violation as misdemeanor. Within forty-five days after any abandoned or junk motor vehicle, any wrecked vehicle as provided by § 32-30-14, or any impounded vehicle, or other scrap metal has been removed, the removal agency shall send written notice by certified mail to the registered owner, if any, of the abandoned or junk motor vehicle, wrecked vehicle, or scrap metal and to all readily identifiable lien holders of record at their last known address. If the removal agency does not give notice within ten days from the date of removal, no storage may be charged beyond the ten-day period until the notice is mailed. The notice shall set forth the date and place of the taking, the year, the make, model and serial number of the abandoned or wrecked motor vehicle and the place where the vehicle is being held, and shall inform the owner and any lien holders of their right to reclaim the vehicle under § 32-36-9. The notice shall be on a form provided by the Department of Revenue.

If it is impossible to determine with reasonable certainty the identity and address of the registered owner and all lien holders, the notice shall be published once in a newspaper of general circulation in the area where the motor vehicle was abandoned or wrecked. Published notices may be grouped together for convenience and economy.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1972, ch 197, § 5 (4); SL 1985, ch 268, § 7; SL 1987, ch 245, § 3; SL 1990, ch 158, § 4; SL 1994, ch 264, § 5; SL 1998, ch 195, § 4.



§ 32-36-9 Vesting of title in removal agency after notice sent--Time allowed for holder of title or lienholder to reclaim--Notice of intent to reclaim--Failure to reclaim.

32-36-9. Vesting of title in removal agency after notice sent--Time allowed for holder of title or lien holder to reclaim--Notice of intent to reclaim--Failure to reclaim. Notwithstanding any statutes to the contrary, title to any abandoned or junk motor vehicle, any impounded vehicle, or other scrap metal shall vest in the removal agency after a period of thirty days from the date on which notice was sent under § 32-36-8. The record holder of title or the lien holder may reclaim the motor vehicle or other scrap metal. The lien holder and record holder of title shall notify the department in writing within thirty days of their intent to reclaim the motor vehicle. However, if the record holder of title fails to claim and remove the motor vehicle or other scrap metal within thirty days after mailing of notice, title to the vehicle is irrevocably vested in the removal agency.

Source: SL 1972, ch 197, § 6; SL 1985, ch 268, § 8; SL 1987, ch 245, § 4; SL 1998, ch 195, § 5.



§ 32-36-10 Repealed.

32-36-10. Repealed by SL 1998, ch 195, § 6.



§ 32-36-11 Application for certificate of title by removal agency.

32-36-11. Application for certificate of title by removal agency. The removal agency shall apply to the Department of Revenue for a salvage title for any salvage or junk vehicle. If a vehicle is not a salvage or junk vehicle, the removal agency shall apply for a certificate of title to the department. Such title when issued shall be stamped on the front and back with the words, abandoned vehicle. If the title to the motor vehicle is a salvage title or a rebuilt title, a salvage or rebuilt title shall be issued for the vehicle.

The removal agency when applying for a certificate of title or salvage title shall be subject to the requirements of chapter 32-3. If an owner or lien holder does not surrender the title to the motor vehicle or scrap metal to the removal agency, the removal agency shall submit, with its application for title, copies of its written notices required by § 32-36-8 and an affidavit stating the notices were sent and listing the persons to whom sent.

Source: SL 1985, ch 268, § 10; SL 1987, ch 245, § 2.






Chapter 37 - Child Passenger Restraint System

§ 32-37-1 Use of system required--Violation as petty offense.

32-37-1. Use of system required--Violation as petty offense. Any operator of any passenger vehicle transporting a child under five years of age on the streets and highways of this state shall properly secure the child in a child passenger restraint system according to its manufacturer's instructions. The child passenger restraint system shall meet Department of Transportation Motor Vehicle Safety Standard 213 as in effect January 1, 1981. The requirements of this section are met if the child is under five years of age and is at least forty pounds in weight by securing the child in a seat belt. An operator who violates this section commits a petty offense.

Source: SL 1984, ch 235, § 1; SL 1987, ch 246, § 1; SL 1990, ch 261, § 1; SL 1992, ch 158, § 98; SL 1998, ch 199, § 1.



§ 32-37-1.1 Operator to assure that passengers between ages five and eighteen wear seat belts.

32-37-1.1. Operator to assure that passengers between ages five and eighteen wear seat belts. Any operator of a passenger vehicle operated on a public street or highway in this state transporting a passenger who is at least five and under eighteen years of age shall assure that the passenger is wearing a properly adjusted and fastened safety seat belt system, required to be installed in the passenger vehicle if manufactured pursuant to Federal Motor Vehicle Safety Standard Number 208 (49 C.F.R. 571.208) in effect January 1, 1989, at all times when the vehicle is in motion. A violation of this section is a petty offense.

Source: SL 2001, ch 179, § 1.



§ 32-37-1.2 Certain operators required to wear seat belts.

32-37-1.2. Certain operators required to wear seat belts. Any operator of any passenger vehicle operated on a public street or highway in this state, who is at least fourteen years of age and under eighteen years of age, shall wear a properly adjusted and fastened safety seat belt system, required to be installed in the passenger vehicle if manufactured pursuant to Federal Motor Vehicle Safety Standard Number 208 (49 C.F.R. 571.208) in effect January 1, 1989, at all times when the vehicle is in motion. A violation of this section is a petty offense.

Source: SL 2001, ch 179, § 2.



§ 32-37-1.3 Passengers between ages fourteen and eighteen required to wear seat belts.

32-37-1.3. Passengers between ages fourteen and eighteen required to wear seat belts. Any passenger of any passenger vehicle operated on a public street or highway in this state, who is at least fourteen years of age and under eighteen years of age, shall wear a properly adjusted and fastened safety seat belt system, required to be installed in the passenger vehicle if manufactured pursuant to Federal Motor Vehicle Safety Standard Number 208 (49 C.F.R. 571.208) in effect January 1, 1989, at all times when the vehicle is in motion. A violation of this section is a petty offense.

Source: SL 2001, ch 179, § 3.



§ 32-37-2 Exemptions.

32-37-2. Exemptions. The provisions of this chapter do not apply in passenger cars manufactured before 1966 that have not been equipped with seat belts.

Source: SL 1984, ch 235, § 2; SL 1998, ch 199, § 2; SL 2001, ch 179, § 4.



§ 32-37-3 Repealed.

32-37-3. Repealed by SL 1990, ch 261, § 2.



§ 32-37-4 Violation not considered negligence or assumption of risk--Evidence inadmissible.

32-37-4. Violation not considered negligence or assumption of risk--Evidence inadmissible. Failure to comply with the provisions of this chapter is not considered as contributory negligence, comparative negligence, or assumption of the risk and is not admissible as evidence in the trial of any civil action.

Source: SL 1984, ch 235, § 4.






Chapter 38 - Safety Belt System Usage In Passenger Vehicles

§ 32-38-1 Use required--Public highways--Front seat passenger.

32-38-1. Use required--Public highways--Front seat passenger. Except as provided in chapter 32-37 and § 32-38-3, every operator and front seat passenger of a passenger vehicle operated on a public highway in this state shall wear a properly adjusted and fastened safety seat belt system, required to be installed in the passenger vehicle when manufactured pursuant to Federal Motor Vehicle Safety Standard Number 208 (49 C.F.R. 571.208) in effect January 1, 1989, at all times when the vehicle is in forward motion. The driver of the passenger vehicle shall secure or cause to be secured a properly adjusted and fastened safety seat belt system on any passenger in the front seat who is at least five years of age but younger than eighteen years of age. Any violation of this section is not a moving traffic offense under the provisions of § 32-12-49.1.

Source: SL 1994, ch 266, § 1.



§ 32-38-2 Passenger vehicle defined.

32-38-2. Passenger vehicle defined. For the purposes of this chapter, a passenger vehicle is any self-propelled vehicle intended primarily for use and operation on the public highways including passenger cars, station wagons, vans, taxicabs, emergency vehicles, motor homes, trucks, and pickups. The term does not include motorcycles, motor scooters, motor bicycles, motorized bicycles, passenger buses, and school buses. The term also does not include farm tractors and implements of husbandry designed primarily or exclusively for use in agricultural operations.

Source: SL 1994, ch 266, § 2.



§ 32-38-3 Exceptions to required use of safety belts.

32-38-3. Exceptions to required use of safety belts. The provisions of § 32-38-1 do not apply to:

(1) Any occupant of a passenger vehicle manufactured before September 1, 1973;

(2) Any occupant of a passenger vehicle who possesses a written statement from a doctor licensed under chapter 36-4 or 36-5 that the individual is unable for medical reasons to wear a safety seat belt system;

(3) Any occupant of a vehicle not equipped with a safety seat belt system because federal law does not require that vehicle to be so equipped; or

(4) Any rural carrier of the United States Postal Service while serving his rural postal route or any person delivering newspapers or periodicals on an assigned home delivery route.
Source: SL 1994, ch 266, § 3.



§ 32-38-4 Failure to comply--Evidence.

32-38-4. Failure to comply--Evidence. Failure to comply with the provisions of this chapter does not constitute contributory negligence, comparative negligence, or assumption of the risk. Failure to comply with the provisions of this chapter may not be introduced as evidence in any criminal litigation other than a prosecution under this chapter or in any civil litigation on the issue of injuries or on the issue of mitigation of damages.

Source: SL 1994, ch 266, § 4.



§ 32-38-5 Enforcement--Violation as petty offense.

32-38-5. Enforcement--Violation as petty offense. Enforcement of this chapter by state or local law enforcement agencies shall be accomplished as a secondary action. A violation of this chapter is a petty offense.

Source: SL 1994, ch 266, § 5.






Chapter 39 - Compensation Of Agricultural Equipment Dealers

§ 32-39-1 Agricultural equipment manufacturer--Warranty procedure.

32-39-1. Agricultural equipment manufacturer--Warranty procedure. Every manufacturer of agricultural equipment, as exempted from registration and licensing by §§ 32-5-1.3 and 32-5-1.4, shall properly fulfill any warranty agreement and fairly compensate, as provided in § 32-39-2, each of its dealers for labor, parts, and transportation of equipment. The manufacturer shall pay all claims made by a dealer for such labor, parts, and transportation of equipment within thirty days following their approval. The manufacturer shall either approve or disapprove the claim within thirty days after its receipt. If a claim is disapproved, the dealer who submitted it shall be notified in writing of its disapproval within the thirty-day period. Any claim rejected for technical reasons may be put into proper form by the dealer and resubmitted by the dealer within thirty days. Any claim not specifically disapproved in writing within thirty days after the receipt of the claim is deemed to be approved and payment shall be made within thirty days. The manufacturer may audit the claims for one year after payment and may charge back to the dealer the amount of any false or fraudulent claim.

Source: SL 1998, ch 173, § 1.



§ 32-39-2 Warranties--Schedule--Compensation.

32-39-2. Warranties--Schedule--Compensation. The schedule of compensation for warranty work governed by § 32-39-1 shall include reasonable compensation for diagnostic work, as well as repair service, parts, labor, and transportation of equipment for warranty repairs. Reimbursement for transportation of equipment to the dealership for needed warranty repairs and the return of the equipment is at the dealership's retail rate if the customer is within the dealer's designated area of responsibility. Time allowances for diagnosis and performance of warranty work and service shall be adequate for the work to be performed. The hourly labor rate paid the dealer for warranty services may not be less than the rate charged by the dealer for like services to nonwarranty customers for nonwarranty service. Reimbursement for parts used in the performance of warranty repair may not be less than the amount paid by the dealer to acquire the parts plus a reasonable allowance for handling, which may not be less than thirty percent.

Source: SL 1998, ch 173, § 2.



§ 32-39-3 Dealer defined.

32-39-3. Dealer defined. For the purposes of this chapter, a dealer is any person whose sales of the manufacturer's equipment is equal to or exceeds thirty percent of the dealer's gross agricultural equipment sales during the preceding calendar year. The term, dealer, does not include a dealer whose principal business is the sale of off-road construction equipment.

Source: SL 1998, ch 173, § 3.



§ 32-39-4 Warranties--Dealers--Manufacturers.

32-39-4. Warranties--Dealers--Manufacturers. The provisions of this chapter do not apply to any warranty agreements between manufacturers. The provisions of this Act do not apply to any oral agreements between a dealer and a manufacturer to provide warranty service.

Source: SL 1998, ch 173, § 4.






Chapter 40 - Transportation Network Companies

§ 32-40-1 Definitions.

32-40-1. Definitions. Terms used in this chapter mean:

(1) "Digital network," any online-enabled application, software, website, or system offered or utilized by a transportation network company that enables a prearranged ride with a transportation network company driver;

(2) "Personal vehicle," a vehicle that is used by a transportation network company driver to provide a prearranged ride and is owned, leased, or otherwise authorized for use by the transportation network company driver. The term does not include any taxicab, limousine, or for-hire vehicle;

(3) "Prearranged ride," the provision of transportation by a driver to a rider, beginning when a driver accepts a rider's request for a ride through a digital network controlled by a transportation network company, continuing while the driver transports a requesting rider, and ending when the last requesting rider departs from the personal vehicle. The term does not include transportation provided through a shared expense carpool or vanpool arrangement or by using a taxicab, limousine, or other for-hire vehicle;

(4) "Transportation network company," a corporation, partnership, sole proprietorship, or other entity that uses a digital network to connect transportation network company riders to transportation network company drivers who provide prearranged rides and that does not control, direct, or manage the personal vehicles or transportation network company drivers that connect to its digital network, except where agreed to by written contract;

(5) "Transportation network company driver" or "driver," a person who receives connections to potential riders and related services from a transportation network company in exchange for payment of a fee to the transportation network company and who uses a personal vehicle to provide a prearranged ride to riders upon connection through a digital network controlled by a transportation network company in return for compensation or payment of a fee;

(6) "Transportation network company rider" or "rider," a person who uses a transportation network company's digital network to connect with a transportation network driver who provides a prearranged ride to the person in the driver's personal vehicle between points chosen by the person.
Source: SL 2016, ch 167, § 1.



§ 32-40-2 Application requirements for transportation network company drivers.

32-40-2. Application requirements for transportation network company drivers. Before a transportation network company allows a person to act as a transportation network company driver on the transportation network company's digital network, the transportation network company shall require the person to submit to the transportation network company an application that includes:

(1) The person's name, address, and age;

(2) A copy of the person's driver license;

(3) The registration for the personal vehicle that the person will use to provide prearranged rides;

(4) Proof of financial responsibility for the personal vehicle of a type and in the amounts required by the transportation network company; and

(5) Any other information required by the transportation network company.
Source: SL 2016, ch 167, § 2.



§ 32-40-3 Criminal background, sex offender registry, and driving record checks of transportation network company drivers.

32-40-3. Criminal background, sex offender registry, and driving record checks of transportation network company drivers. Before a transportation network company allows a person to act as a driver on the transportation network company digital network, the transportation network company shall conduct, or contract with a third party to conduct:

(1) A local and national criminal background check;

(2) A search of the national sex offender registry; and

(3) Obtain a copy of the person's driving record maintained under § 32-12-61.
Source: SL 2016, ch 167, § 3.



§ 32-40-4 Persons prohibited from acting as transportation network company drivers.

32-40-4. Persons prohibited from acting as transportation network company drivers. A transportation network company may not knowingly allow to act as a transportation network company driver on the transportation network company's digital network a person:

(1) Who has received judgments for more than three moving traffic violations in the preceding three years, or at least one violation involving reckless driving or driving on a suspended or revoked license in the preceding three years;

(2) Who has been convicted in the preceding seven years of a felony;

(3) Who has been convicted in the preceding seven years of a misdemeanor involving:

(a) Resisting a law enforcement officer;

(b) Dishonesty;

(c) Injury to a person;

(d) Operating a motor vehicle while intoxicated;

(e) Operating a motor vehicle in a manner that endangers a person;

(f) Operating a motor vehicle with a suspended or revoked driver license; or

(g) Damage to the property of another person;

(4) Who is a match in the state or national sex offender registry; or

(5) Who is unable to provide information required under § 32-40-3.
Source: SL 2016, ch 167, § 4.



§ 32-40-5 Zero tolerance policy for drug and alcohol use by transportation network company drivers.

32-40-5. Zero tolerance policy for drug and alcohol use by transportation network company drivers. A transportation network company shall establish and enforce a zero tolerance policy for drug and alcohol use by transportation network company drivers during any period when a transportation network company driver is engaged in, or is logged into the transportation network company's digital network but is not engaged in, a prearranged ride. The policy shall include provisions for:

(1) Investigations of alleged policy violations; and

(2) Suspensions of transportation network company drivers under investigation.
Source: SL 2016, ch 167, § 5.



§ 32-40-6 Personal vehicles to comply with vehicle equipment laws.

32-40-6. Personal vehicles to comply with vehicle equipment laws. A transportation network company shall require that a personal vehicle used to provide any prearranged ride shall comply with all applicable laws and rules concerning vehicle equipment.

Source: SL 2016, ch 167, § 6.



§ 32-40-7 Motor vehicle insurance required covering transportation of riders for compensation.

32-40-7. Motor vehicle insurance required covering transportation of riders for compensation. A transportation network company driver or transportation network company on the driver's behalf shall maintain primary motor vehicle insurance that recognizes that the driver is a transportation network company driver or otherwise uses a vehicle to transport riders for compensation and covers the driver while:

(1) The driver is logged on to the transportation network company's digital network; or

(2) The driver is engaged in a prearranged ride.
Source: SL 2016, ch 167, § 7.



§ 32-40-8 Motor vehicle insurance requirements for driver logged on to transportation network company's digital network and available for transportation requests.

32-40-8. Motor vehicle insurance requirements for driver logged on to transportation network company's digital network and available for transportation requests. The following motor vehicle insurance requirements apply while a participating transportation network company driver is logged on to the transportation network company's digital network and is available to receive transportation requests but is not engaged in a prearranged ride:

(1) Primary motor vehicle liability insurance in the amount of at least fifty thousand dollars for death and bodily injury per person, one hundred thousand dollars for death and bodily injury per incident, and twenty-five thousand dollars for property damage;

(2) Uninsured and underinsured coverage as required by §§ 58-11-9 and 58-11-9.4; and

(3) The coverage requirements of subdivision (1) may be satisfied by motor vehicle insurance maintained by the transportation network company driver, motor vehicle insurance maintained by the transportation network company, or any combination of such insurance.
Source: SL 2016, ch 167, § 8.



§ 32-40-9 Motor vehicle insurance requirements for driver engaged in prearranged ride.

32-40-9. Motor vehicle insurance requirements for driver engaged in prearranged ride. The following motor vehicle insurance requirements apply while a transportation network company driver is engaged in a prearranged ride:

(1) Primary motor vehicle liability insurance that provides at least one million dollars for death, bodily injury, and property damage;

(2) Uninsured and underinsured coverage as required by §§ 58-11-9 and 58-11-9.4; and

(3) The coverage requirements of subdivision (1) may be satisfied by motor vehicle insurance maintained by the transportation network company driver, motor vehicle insurance maintained by the transportation network company, or any combination of such insurance.
Source: SL 2016, ch 167, § 9.



§ 32-40-10 Transportation network company to provide coverage where driver's insurance lapsed or insufficient--Duty to defend.

32-40-10. Transportation network company to provide coverage where driver's insurance lapsed or insufficient--Duty to defend. If the insurance maintained by the driver pursuant to § 32-40-8 or 32-40-9 has lapsed or does not provide the required coverage, the insurance maintained by the transportation network company shall provide the coverage required by those sections beginning with the first dollar of a claim and has the duty to defend any claim.

Source: SL 2016, ch 167, § 10.



§ 32-40-11 Prohibited terms of insurance policy maintained by transportation network company.

32-40-11. Prohibited terms of insurance policy maintained by transportation network company. Coverage under a motor vehicle insurance policy maintained by the transportation network company may not be dependent on a personal motor vehicle insurer first denying a claim nor shall a personal motor vehicle insurance policy be required to first deny a claim.

Source: SL 2016, ch 167, § 11.



§ 32-40-12 Eligible insurers.

32-40-12. Eligible insurers. Any insurance required by §§ 32-40-8 and 32-40-9 may be placed with an insurer licensed under title 58, or with a surplus lines insurer eligible under title 58.

Source: SL 2016, ch 167, § 12.



§ 32-40-13 Financial responsibility requirements.

32-40-13. Financial responsibility requirements. Any insurance satisfying the requirements of § 32-40-8 or 32-40-9 shall be deemed to satisfy the financial responsibility requirement for a motor vehicle under § 32-35-113.

Source: SL 2016, ch 167, § 13.



§ 32-40-14 Proof of coverage required in vehicle--Information to be provided after accident.

32-40-14. Proof of coverage required in vehicle--Information to be provided after accident. A transportation network company driver shall carry proof of coverage satisfying §§ 32-40-8 and 32-40-9 at all times during the driver's use of a vehicle in connection with a transportation network company's digital network. If there is an accident, a transportation network company driver shall provide proof of insurance coverage information to the directly interested parties, motor vehicle insurers, and investigating law enforcement officers, upon request. Upon such request, a transportation network company driver shall also disclose to directly interested parties, motor vehicle insurers, and investigating law enforcement officers, whether the driver was logged on to the transportation network company's digital network or on a prearranged ride at the time of an accident.

Source: SL 2016, ch 167, § 14.



§ 32-40-15 Required transportation network company disclosures to drivers.

32-40-15. Required transportation network company disclosures to drivers. The transportation network company shall disclose in writing to each transportation network company driver the following before the driver is allowed to accept a request for a prearranged ride on the transportation network company's digital network:

(1) The insurance coverage, including the types of coverage and the limits for each coverage, that the transportation network company provides while the transportation network company driver uses a personal vehicle in connection with a transportation network company's digital network; and

(2) That the transportation network company driver's own motor vehicle insurance policy might not provide any coverage while the driver is logged on to the transportation network company's digital network and is available to receive transportation requests or is engaged in a prearranged ride, depending on its terms.
Source: SL 2016, ch 167, § 15.



§ 32-40-16 Exclusions permitted in personal motor vehicle insurance policies.

32-40-16. Exclusions permitted in personal motor vehicle insurance policies. Any insurer that writes motor vehicle insurance in this state may exclude any coverage afforded under the policy issued to an owner or operator of a personal vehicle for any loss or injury that occurs while a driver is logged on to a transportation network company's digital network or while a driver provides a prearranged ride. This right to exclude all coverage may apply to any coverage included in a motor vehicle insurance policy including:

(1) Liability coverage for bodily injury and property damage;

(2) Personal injury protection coverage;

(3) Uninsured and underinsured motorist coverage;

(4) Medical payments coverage;

(5) Comprehensive physical damage coverage; and

(6) Collision physical damage coverage.
Source: SL 2016, ch 167, § 16.



§ 32-40-17 Construction with financial responsibility law.

32-40-17. Construction with financial responsibility law. Any exclusion as allowed by § 32-40-16 applies notwithstanding any requirement under chapter 32-35. Nothing in this chapter implies or requires that a personal motor vehicle insurance policy provide coverage while the driver is logged on to the transportation network company's digital network, while the driver is engaged in a prearranged ride, or while the driver otherwise uses a vehicle to transport riders for compensation.

Source: SL 2016, ch 167, § 17.



§ 32-40-18 Specific policy language not required for exclusion.

32-40-18. Specific policy language not required for exclusion. Nothing in this chapter requires an insurer to use any particular policy language or reference to § 32-40-16 in order to exclude any and all coverage for any loss or injury that occurs while a driver is logged on to a transportation network company's digital network or while a driver provides a prearranged ride.

Source: SL 2016, ch 167, § 18.



§ 32-40-19 Primary or excess coverage for transportation network company driver's vehicle permitted.

32-40-19. Primary or excess coverage for transportation network company driver's vehicle permitted. Nothing in this chapter precludes an insurer from providing primary or excess coverage for the transportation network company driver's vehicle, if it so chooses to do so by contract or endorsement.

Source: SL 2016, ch 167, § 19.



§ 32-40-20 Insurer has no duty to defend or indemnify excluded claim.

32-40-20. Insurer has no duty to defend or indemnify excluded claim. Any motor vehicle insurer that excludes the coverage described in § 32-40-8 or 32-40-9 has no duty to defend or indemnify any claim expressly excluded by the policy. Nothing in this chapter invalidates or limits an exclusion contained in a policy including any policy in use or approved for use in this state prior to the enactment of this chapter that excludes coverage for vehicles used to carry persons or property for a charge or available for hire by the public.

Source: SL 2016, ch 167, § 20.



§ 32-40-21 Insurer's right of contribution.

32-40-21. Insurer's right of contribution. A motor vehicle insurer that defends or indemnifies a claim against a driver that is excluded under the terms of the insurer's policy, shall have a right of contribution against other insurers that provide motor vehicle insurance to the same driver in satisfaction of the coverage requirements of § 32-40-8 or 32-40-9 at the time of loss.

Source: SL 2016, ch 167, § 21.



§ 32-40-22 Disclosures required in claims investigations.

32-40-22. Disclosures required in claims investigations. In a claims coverage investigation, transportation network companies shall immediately provide upon request by directly involved parties or any insurer of the transportation network company driver if applicable, the precise times that a transportation network company driver logged on and off of the transportation network company's digital network in the twelve-hour period immediately preceding and in the twelve-hour period immediately following the accident. Any insurer providing coverage as set forth in § 32-40-8 or 32-40-9 shall disclose upon request by any other such insurer involved in the particular claim, the applicable coverages, exclusions, and limits provided under any motor vehicle insurance maintained in order to satisfy the requirements of §§ 32-40-8 and 32-40-9.

Source: SL 2016, ch 167, § 22.



§ 32-40-23 Municipal or county regulation of transportation network companies.

32-40-23. Municipal or county regulation of transportation network companies. Nothing in this chapter may be construed to limit further regulation of a transportation network company enacted by a municipality or county. However, no municipality or county may enact further regulations relating to the insurance requirements provided in this chapter.

Source: SL 2016, ch 167, § 24.









Title 33 - MILITARY AFFAIRS

Chapter 01 - Department Of The Military

§ 33-1-1 Definitions.

33-1-1. Definitions. Terms used in chapters 33-1 to 33-14, inclusive, mean:

(1) "Armed forces," includes the United States Army, the United States Navy, the United States Marine Corps, and the United States Air Force;

(2) "Department of Defense," the Department of Defense, the Department of the Army, Department of the Navy, or the Department of the Air Force, as appropriate under the laws of the United States;

(3) "Secretary of defense," the secretary of defense, the secretary of the army, the secretary of the navy, or the secretary of the air force, as appropriate under the laws of the United States;

(4) "Servicemember," any member serving in an active duty status in the armed forces of the United States, National Guard, or the Reserves;

(5) "Active duty," service pursuant to United States Code Title 10 or full-time National Guard duty pursuant to United States Code Title 32 § 502(f)(2) as of January 1, 2012, for the purpose of homeland defense operations or for state active duty pursuant to § 33-9-1; and

(6) "Deployment," the temporary transfer of a servicemember serving in active duty status to a location other than the servicemember's normal place of duty or residence in support of combat or military operations. The term includes the mobilization of a National Guard or Reserve servicemember to extended active duty status at any continental United States installation in support of military operations. The term does not include National Guard or Reserve annual training.
Source: Added by the Code Commission in 1977 to clarify the terminology; SL 2012, ch 171, § 1.



§ 33-1-2 Adjutant general--Rank--Appointment--Qualifications.

33-1-2. Adjutant general--Rank--Appointment--Qualifications. One adjutant general, in the grade of major general, shall be appointed and shall serve as provided by § 1-32-3. At the time of appointment, the adjutant general shall be a federally recognized commissioned officer of the South Dakota National Guard, with not less than ten years military service in the armed forces of this state or of the United States. The officer appointed to the position of adjutant general shall meet all of the requirements of the officer's respective service to be appointed and receive federal recognition as a general officer in that service, including any waivers that may be authorized and granted or delegated by the secretaries of the Army or Air Force, as appropriate.

Source: SL 1887, ch 100, § 18; CL 1887, § 1934; SL 1893, ch 117, § 8; SL 1901, ch 176, § 6; RPolC 1903, § 2476; SL 1903, ch 185, §§ 5, 31; SL 1913, ch 267, §§ 5, 7; SL 1917, ch 297, § 7; RC 1919, § 10554; SDC 1939, § 41.0107; SL 1947, ch 180, § 3; SL 1964, ch 115, § 1; SL 2007, ch 187, § 1.



§ 33-1-2.1 Office continued in Department of the Military.

33-1-2.1. Office continued in Department of the Military. The Office of the Adjutant General and all other powers, duties, and functions of the adjutant general shall continue in the Department of the Military.

Source: SL 1973, ch 2, § 270; SL 2011, ch 1 (Ex. Ord. 11-1), § 138, eff. Apr. 12, 2011.



§ 33-1-3 Repealed.

33-1-3. Repealed by SL 2007, ch 187, § 2.



§ 33-1-4 Repealed.

33-1-4. Repealed by SL 1969, ch 218, § 2.



§ 33-1-5 Repealed.

33-1-5. Repealed by SL 2004, ch 17, § 184.



§ 33-1-6 Duties of adjutant general respecting communications--Recommendations to Governor--Coat of arms and seal--Charges against members of National Guard--Biennial census.

33-1-6. Duties of adjutant general respecting communications--Recommendations to Governor--Coat of arms and seal--Charges against members of National Guard--Biennial census. The adjutant general shall distribute all orders from the Governor. The adjutant general is the organ of all written communication from the National Guard to the Governor and shall attend the Governor if required at review of the National Guard, or if ordered in the performance of military duty. The adjutant general shall present to the Governor all recommendations with reference to the Department of the Military and shall obey and issue orders given by the Governor in relation to the department and in all other military matters. The adjutant general may use the coat of arms of the state and the seal of the office, with the words added thereto, "State of South Dakota, the Adjutant General's Office." The adjutant general shall submit to the Governor copies of all charges properly preferred in writing against any officer or soldier of the National Guard, if desired by the person preferring the charge, as well as all proceedings of all general courts-martial. The adjutant general shall biennially make a return in triplicate of all the National Guard of the state and shall deliver a copy of the return to the Governor on or before the first day of December of each even-numbered year.

Source: SL 1887, ch 100, § 19; CL 1887, § 1935; SL 1893, ch 117, § 8; SL 1901, ch 167, § 6; RPolC 1903, § 2476; SL 1903, ch 185, § 5; SL 1913, ch 267, § 5; SL 1917, ch 297, § 7; RC 1919, § 10554; SDC 1939, § 41.0107; SL 1947, ch 180, § 3; SL 1964, ch 115, § 1; SL 2007, ch 187, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011.



§ 33-1-7 Cooperation with and from other departments.

33-1-7. Cooperation with and from other departments. Power is hereby vested in the adjutant general to secure data or information, or to procure assistance from the other departments, and a duty is hereby imposed upon the department upon which this demand is made, to make such power effective.

Source: SL 1955, ch 150, § 9; SDC Supp 1960, § 41.01A09.



§ 33-1-8 General staff--Composition and responsibilities--Assistants.

33-1-8. General staff--Composition and responsibilities--Assistants. The general staff shall include such staff sections as are currently authorized by the Department of Defense in the table of organization for a state headquarters detachment. The responsibilities of the several staff sections and the duties of the several staff officers and administrative assistants shall be such as are prescribed by the regulations, order, or direction, of the Governor or of the adjutant general, and in accordance with the duties of like officers under the regulations of the armed forces of the United States.

Source: SL 1913, ch 267, § 8; SL 1917, ch 297, § 10; RC 1919, §§ 10561, 10562; SDC 1939, § 41.0115; SL 1947, ch 180, § 4.



§ 33-1-9.1 Department abolished--Performance of functions.

33-1-9.1. Department abolished--Performance of functions. The Department of Military and Veterans Affairs is abolished, and all its functions shall be administered by the Department of the Military as provided by § 1-46-5.

Source: SL 1973, ch 2, § 276; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 21, eff. Apr. 12, 2011.



§ 33-1-10 Sections of National Guard Division--Assistant adjutants general--Qualifications of assistants.

33-1-10. Sections of National Guard Division--Assistant adjutants general--Qualifications of assistants. Within the National Guard Division of the Department of the Military, there are separate sections for the Army National Guard and Air National Guard, with an assistant adjutant general in the grade of brigadier general as the head of each, under the general supervision and control of the adjutant general in the grade of major general. The qualifications of the assistant adjutants general for army and air are the same as those prescribed under applicable National Guard regulations for federal recognition in the grade of brigadier general and applicable Department of Army and Air Force and National Guard Bureau eligibility standards. At the time of appointment, the assistant adjutant generals shall be qualified or capable of meeting qualifications within a reasonable time and a federally recognized commissioned field grade officer of the South Dakota National Guard, with not less than eight years service in the National Guard of South Dakota.

Source: SDC Supp 1960, § 41.01A01 as added by SL 1964, ch 116; SL 1977, ch 269, § 1; SL 2007, ch 187, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011.



§ 33-1-10.1 Assistant adjutants general--Tour of duty--Reappointment.

33-1-10.1. Assistant adjutants general--Tour of duty--Reappointment. Notwithstanding the provisions of § 33-1-14, there shall be appointed an assistant adjutant general for the Army National Guard and Air National Guard of the State of South Dakota, as authorized by § 33-1-10. The tour of duty of the assistants shall be as specified in the orders of the Governor with the consent of the Senate appointing the assistants, and may be for any period not to exceed two years. Assistant adjutants general are eligible for reappointment.

Source: SL 1969, ch 170; SL 1977, ch 269, § 2; SL 2007, ch 187, § 5.



§ 33-1-11 Seal of department.

33-1-11. Seal of department. The department shall have a seal which shall bear the words "Seal of the Department of the Military."

Source: SL 1955, ch 150, § 1; SDC Supp 1960, § 41.01A01; SL 1964, ch 116; SL 1986, ch 272, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 33-1-12 Adjutant general as general supervisor of department--Staff assistants.

33-1-12. Adjutant general as general supervisor of department--Staff assistants. The adjutant general has general supervision and control of the Department of the Military subject to the orders and instructions of the Governor. The adjutant general may have such staff assistants in the several divisions named in this chapter as the adjutant general recommends and the Governor deems necessary for economical administration.

Source: SL 1903, ch 185, § 5; SL 1913, ch 267, § 5; SL 1917, ch 297, § 7; RC 1919, § 10554; SDC 1939, § 41.0107; SL 1947, ch 180, § 3; SL 1964, ch 115, § 1; SL 2007, ch 187, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 33-1-13 Staff sections and administrative assistants.

33-1-13. Staff sections and administrative assistants. The Department of the Military shall include such staff sections and administrative assistants as may be necessary for the proper administration of the department in conformity with current state and federal laws and regulations.

Source: SL 1913, ch 267, § 8; SL 1917, ch 297, § 7; RC 1919, § 10554; SDC 1939, § 41.0107; SL 1947, ch 180, § 3; SL 1964, ch 115, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 33-1-14 Qualifications of staff officers--Term of office--Vacancies.

33-1-14. Qualifications of staff officers--Term of office--Vacancies. The staff officers of the Department of the Military, including authorized administrative assistants, shall have had previous military experience and shall hold their positions until they have reached the age of sixty years, unless retired prior to that time, by reason of resignation, disability, or for causes to be determined by a court-martial legally convened for the purpose; and vacancies in such offices shall be filled by appointment from the officers of the National Guard of the state.

Source: SL 1917, ch 297, § 7; RC 1919, § 10554; SDC 1939, § 41.0107; SL 1947, ch 180, § 3; SL 1964, ch 115, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 33-1-15 Officers and appointees--Clerical and other employees--Salaries.

33-1-15. Officers and appointees--Clerical and other employees--Salaries. The adjutant general shall appoint all officers and appointees of the Department of the Military, except the members of the Board of Military Affairs created by this chapter. The adjutant general may employ such clerical and other employees and assistants as the adjutant general deems necessary for the proper transaction of the business of the department, and fix their salaries except as otherwise provided by law.

Source: SL 1955, ch 150, § 4; SDC Supp 1960, § 41.01A04; SL 2007, ch 187, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 33-1-16 Rank of staff assistants--Compensation and traveling expenses.

33-1-16. Rank of staff assistants--Compensation and traveling expenses. Staff assistants in the Department of the Military shall be commissioned by the Governor and have such rank in the general staff of the National Guard as the Governor provides in the commission of each. Such staff officers are not entitled to any stated monthly or annual salary, but if employed on detailed duty by order of the commander in chief, they shall receive the usual compensation of their rank, unless otherwise directed by the Governor, and any traveling expenses authorized by § 3-9-2, audited by the adjutant general and approved by the Governor.

Source: SL 1903, ch 185, § 5; SL 1913, ch 267, § 5; SL 1917, ch 297, § 7; RC 1919, § 10554; SDC 1939, § 41.0107; SL 1947, ch 180, § 3; SL 1964, ch 115, § 1; SL 1986, ch 27, § 21; SL 2007, ch 187, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011.



§ 33-1-17 Board of Military Affairs--Membership and term of office--Compensation.

33-1-17. Board of Military Affairs--Membership and term of office--Compensation. There is hereby created, within the department, a Board of Military Affairs of seven members to be appointed by the Governor, to hold office at the pleasure of the Governor, and who shall be compensated as provided by law.

Source: SL 1955, ch 150, § 5; SDC Supp 1960, § 41.01A05; SL 1972, ch 185; SL 2012, ch 172, § 1.



§ 33-1-17.1 Direction and supervision by Department of the Military--Independent functions retained by board.

33-1-17.1. Direction and supervision by Department of the Military--Independent functions retained by board. The Board of Military Affairs shall be administered under the direction and supervision of the Department of the Military and the adjutant general, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the adjutant general.

Source: SL 1973, ch 2 (Ex. Ord. 73-1), § 276; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 26 eff. Apr. 12, 2011.



§ 33-1-18 Oath of board members.

33-1-18. Oath of board members. Before entering upon the discharge of their duties, the members of the Board of Military Affairs shall take and subscribe the oath required by S.D. Const., Art. XXI, § 3 which shall be filed in the Office of the Secretary of State.

Source: SL 1955, ch 150, § 7; SDC Supp 1960, § 41.01A07.



§ 33-1-19 Powers, duties, and functions of Board of Military Affairs.

33-1-19. Powers, duties, and functions of Board of Military Affairs. The powers, duties, and functions of said Board of Military Affairs and the members thereof, shall be the powers, functions, duties, and responsibilities prescribed by chapter 33-11, subject to the provisions of §§ 1-46-6 and 33-1-17.1.

Source: SL 1955, ch 150, § 6; SDC Supp 1960, § 41.01A06.



§ 33-1-20 Repealed.

33-1-20. Repealed by SL 2007, ch 187, § 9.



§ 33-1-21 Federally designated holidays to be observed.

33-1-21. Federally designated holidays to be observed. With the approval of the adjutant general all military and civilian employees of the Department of the Military shall observe the holidays designated by the federal government in lieu of the enumerated holidays in § 1-5-1.

Source: SL 1969, ch 172, § 1; SL 2007, ch 187, § 10; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.






Chapter 02 - State Militia

§ 33-2-1 Governor as commander of militia--Organized portion as South Dakota National Guard.

33-2-1. Governor as commander of militia--Organized portion as South Dakota National Guard. The Governor is the commander in chief of the militia of the state, the organized portion of which is known as the South Dakota National Guard.

Source: PolC 1877, ch 30, § 3; SL 1887, ch 100, § 5; CL 1887, § 1921; SL 1893, ch 117, § 3; SL 1901, ch 176, § 2; RPolC 1903, § 2463; SL 1903, ch 185, § 1; SL 1913, ch 267, § 1; SL 1917, ch 297, § 1; RC 1919, § 10548; SDC 1939, § 41.0101; SL 2007, ch 187, § 11.



§ 33-2-2 Composition of militia--National guard and unorganized militia.

33-2-2. Composition of militia--National Guard and unorganized militia. The militia of the state consists of all able-bodied qualified residents of the state, and those nonresidents who are accepted into service, who are within the age limits currently authorized by the Department of Defense for enlisted personnel in the active components of the United States armed forces. The militia is divided into two classes: the National Guard and the unorganized militia.

Source: PolC 1877, ch 30, § 1; SL 1887, ch 100, § 1; CL 1887, § 1917; RPolC 1903, § 2459; SL 1903, ch 185, § 2; SL 1913, ch 267, § 2; SL 1917, ch 297, § 2; RC 1919, § 10549; SDC 1939, § 41.0102; SL 1947, ch 180, § 1; SL 2007, ch 187, § 12.



§ 33-2-3 Persons exempt from military duty--Circumstances under which exemption is inapplicable.

33-2-3. Persons exempt from military duty--Circumstances under which exemption is inapplicable. The following persons are exempt from military duty:

(1) All persons in the armed forces or volunteer force of the United States and those who have been honorably discharged therefrom;

(2) All persons who have served in the South Dakota National Guard for the term of six years and have been honorably discharged. Exempted persons specified in this section are liable to military duty in case of war, insurrection, or invasion, or imminent danger thereof.
Source: SL 1917, ch 297, § 4; RC 1919, § 10551 (1); SDC 1939, § 41.0104 (1); SL 2007, ch 187, § 13.



§ 33-2-4 Conscientious objectors as exempt--Persons exempt by laws of United States.

33-2-4. Conscientious objectors as exempt--Persons exempt by laws of United States. The following persons are exempt from military duty:

(1) Any member of any well recognized religious sect or organization, organized and existing before March 1, 1917, whose creed forbids its members from participating in war in any form, and whose religious convictions are against war or participation in war, in accordance with the creed of the religious organization; and

(2) Any person who is exempted by the laws of the United States.
Source: SL 1917, ch 297, § 4; RC 1919, § 10551 (3); SDC 1939, § 41.0104 (3); SL 2007, ch 187, § 14.



§ 33-2-5 Repealed.

33-2-5. Repealed by SL 2007, ch 187, § 15.



§ 33-2-6 Circumstances under which militia may be put in actual service.

33-2-6. Circumstances under which militia may be put in actual service. The Governor may order out from time to time, for actual service, as many of the militia as necessary to execute the laws, preserve order, suppress insurrection, repel invasion, and provide disaster relief assistance.

Source: PolC 1877, ch 30, §§ 6, 7; SL 1887, ch 100, § 3; CL 1887, § 1919; RPolC 1903, § 2461; SL 1903, ch 185, §§ 4, 62; SL 1913, ch 267, § 4; SL 1917, ch 297, § 6; RC 1919, § 10553; SDC 1939, § 41.0105; SL 1949, ch 152; SL 2007, ch 187, § 16.



§ 33-2-7 Ranking officer as commander of troops in service--Citizenship requirement.

33-2-7. Ranking officer as commander of troops in service--Citizenship requirement. If any troops are in the field for the purposes mentioned in § 33-2-6, the senior ranking officer of the troops present shall take command. However, no person is eligible for a command in the militia of this state unless that person is a citizen of the United States.

Source: PolC 1877, ch 30, § 6; SL 1887, ch 100, § 3; CL 1887, § 1919; RPolC 1903, § 2461; SL 1903, ch 185, § 4; SL 1913, ch 267, § 4; SL 1917, ch 297, § 6; RC 1919, § 10553; SDC 1939, § 41.0105; SL 1949, ch 152; SL 2007, ch 187, § 17.



§ 33-2-8 Law governing militia in active service.

33-2-8. Law governing militia in active service. The militia, while in active service, shall be governed by the military law of the state.

Source: PolC 1877, ch 30, § 6; SL 1887, ch 100, § 3; CL 1887, § 1919; RPolC 1903, § 2461; SL 1903, ch 185, § 4; SL 1913, ch 267, § 4; SL 1917, ch 297, § 6; RC 1919, § 10553; SDC 1939, § 41.0105; SL 1949, ch 152; SL 2012, ch 173, § 1.



§ 33-2-9 Pay during active service.

33-2-9. Pay during active service. When in active service of the state, pursuant to the order of the Governor, the compensation and expenses of the militia and claims of the members thereof for injury or illness incurred in line of duty, shall be paid out of any funds in the state treasury not otherwise appropriated.

Source: SDC 1939, § 41.0106.






Chapter 03 - Organization And Training Of National Guard

§ 33-3-1 Repealed.

33-3-1. Repealed by SL 2007, ch 187, § 18.



§ 33-3-2 Personnel comprising National Guard.

33-3-2. Personnel comprising National Guard. The National Guard shall be organized, armed, and equipped as provided in this title and shall consist of the following:

(1) The members of the regularly enlisted militia who are within the age limits authorized by the Department of Defense; and

(2) All commissioned and warrant officers who are within the age limits authorized for such officers.

The adjutant general is a member of the National Guard but is exempt from the age requirements set forth in this title.

Source: PolC 1877, ch 30, § 8; SL 1887, ch 100, § 4; CL 1887, § 1920; SL 1893, ch 117, § 2; SL 1901, ch 176, § 1; RPolC 1903, § 2462; SL 1913, ch 267, § 12; SL 1917, ch 297, § 3; RC 1919, § 10550; SDC 1939, § 41.0103; SL 1947, ch 180, § 2; SL 2007, ch 187, § 19.



§ 33-3-3 Composition of military units--Authorization for units by President of United States.

33-3-3. Composition of military units--Authorization for units by President of United States. The military units of the National Guard shall be composed and organized, except as otherwise specifically provided, the same as the armed forces of the United States subject in time of peace to such general exceptions as may be authorized by the secretary of defense. No unit or organization of the South Dakota National Guard and no unit of any branch or arm of the service may be maintained in the state, except as authorized by the President of the United States and recognized by the secretary of defense.

Source: SL 1913, ch 267, § 13; SL 1917, ch 297, § 15; RC 1919, § 10567; SDC 1939, § 41.0120; SL 2007, ch 187, § 20.



§ 33-3-4 Repealed.

33-3-4. Repealed by SL 2007, ch 187, § 21.



§ 33-3-5 Recognition of units by Department of Defense.

33-3-5. Recognition of units by Department of Defense. The Governor may muster and present to the Department of Defense for recognition organizations and units authorized by applicable federal law and regulations.

Source: SL 1917, ch 297, § 14; RC 1919, § 10566; SDC 1939, § 41.0119; SL 2007, ch 187, § 22.



§ 33-3-6 Emergency mustering of National Guard.

33-3-6. Emergency mustering of National Guard. The Governor may, in case of war, insurrection, invasion, riot, or imminent danger, increase the National Guard force beyond the maximum established by law and may organize and muster the additional forces with proper officers, as the exigency of the service requires and the President authorizes.

Source: SL 1887, ch 100, § 7; CL 1887, § 1923; RPolC 1903, § 2465; SL 1903, ch 185, § 19; SL 1913, ch 267, § 14; SL 1917, ch 297, § 16; RC 1919, § 10569; SDC 1939, § 41.0122; SL 2007, ch 187, § 23.



§ 33-3-7 Recruiting additional authorized units.

33-3-7. Recruiting additional authorized units. If the President authorizes the recruiting and presentation for muster of a unit or organization of any arm of the service, the recruiting of the unit or organization shall be done in accordance with the rules promulgated by the Governor pursuant to chapter 1-26.

Source: SL 1917, ch 297, § 36; RC 1919, § 10596; SDC 1939, § 41.0148; SL 2007, ch 187, § 24.



§ 33-3-8 Location of units--Disbanding or reducing size of units.

33-3-8. Location of units--Disbanding or reducing size of units. The Governor may determine and fix the location of the units and headquarters of the South Dakota National Guard. However, no organization of the National Guard whose members are entitled to and have received compensation under the provisions of any act of Congress may be disbanded without the consent of the President. The commissioned or enlisted strength of any such organization may not be reduced below the minimum prescribed for the organization by the President without the consent of the President.

Source: SL 1917, ch 297, § 16; RC 1919, § 10569; SDC 1939, § 41.0122; SL 2007, ch 187, § 25.



§ 33-3-9 Organization, equipment, and discipline of National Guard--Federal requirements.

33-3-9. Organization, equipment, and discipline of National Guard--Federal requirements. The organization, armament, equipment, and discipline of the National Guard, except as specifically provided in this title, are the same as prescribed under the provisions of applicable federal law for the National Guard. To the extent that the provisions of federal law allow discretion, the Governor may issue orders governing the organization, armament, equipment, and discipline of the National Guard.

Source: SL 1917, ch 297, § 15; RC 1919, § 10567; SDC 1939, § 41.0120; SL 2007, ch 187, § 26.



§ 33-3-10 Discipline and training.

33-3-10. Discipline and training. The discipline and training of the National Guard shall conform to the system prescribed in this title.

Source: SL 1887, ch 100, § 35; CL 1887, § 1951; RPolC 1903, § 2490; SL 1903, ch 185, § 79; SL 1917, ch 297, § 49; RC 1919, § 10609; SDC 1939, § 41.0160; SL 2007, ch 187, § 27; SL 2012, ch 173, § 2.



§ 33-3-11 Orders issued by governor--Federal requirements.

33-3-11. Orders issued by governor--Federal requirements. The Governor may issue such orders as may be necessary for the government, organization, and discipline of the militia and of the national guard, as provided for in this title or as provided by the rules and regulations for the armed forces of the United States or as issued by the secretary of defense.

Source: SL 1887, ch 100, § 36; CL 1887, § 1952; SL 1903, ch 185, § 56; SL 1917, ch 297, § 84; RC 1919, § 10644; SDC 1939, § 41.0191; SL 1986, ch 272, § 2; SL 1990, ch 263, § 8.



§ 33-3-12 Applicability of federal regulations.

33-3-12. Applicability of federal regulations. The South Dakota National Guard is subject to this title and all orders authorized by this title and rules promulgated pursuant to this title in accordance with the provisions of chapter 1-26. In all matters not specifically covered by this title or by such orders or rules, the National Guard is subject to the applicable regulations of the Department of Defense governing the organized militia and the National Guard, to the Uniform Code of Military Justice, and to the applicable regulations of the armed forces of the United States.

Source: SL 1887, ch 100, §§ 35, 36; CL 1887, §§ 1951, 1952; RPolC 1903, § 2490; SL 1917, ch 297, § 84; RC 1919, § 10644; SDC 1939, § 41.0191; SL 1986, ch 272, § 3; SL 2007, ch 187, § 28.



§ 33-3-13 General efficiency of National Guard--Duty of adjutant general.

33-3-13. General efficiency of National Guard--Duty of adjutant general. The adjutant general, by direction of the Governor, may cause members of the National Guard to perform any lawful military duty. The adjutant general is responsible to the Governor for the general efficiency of the National Guard and for the drill, instruction, inspection, small arms and artillery practice, movements, operations, and care of the troops.

Source: SL 1913, ch 267, § 35; SL 1917, ch 297, § 9; RC 1919, § 10558; SDC 1939, § 41.0112; SL 1967, ch 171, § 1; SL 2007, ch 187, § 29.



§ 33-3-14 Duty of subordinate commanding officers.

33-3-14. Duty of subordinate commanding officers. Commanding officers of organizations of the national guard shall be responsible to their immediate commanders for the equipment, drill, instruction, movements, and efficiency of their respective commands.

Source: SL 1913, ch 267, § 35; SL 1917, ch 297, § 9; RC 1919, § 10558; SDC 1939, § 41.0112; SL 1967, ch 171, § 1.



§ 33-3-15 Duty of other officers and enlisted men--Preservation of property.

33-3-15. Duty of other officers and enlisted men--Preservation of property. All commissioned officers and enlisted men of the national guard shall be responsible to their immediate commanding officers for prompt and unhesitating obedience, proper drill, and the preservation and proper use of the property of the state or of the United States, or of the organization, in their possession.

Source: SL 1913, ch 267, § 35; SL 1917, ch 297, § 9; RC 1919, § 10558; SDC 1939, § 41.0112; SL 1967, ch 171, § 1.



§ 33-3-16 to 33-3-20. Repealed.

33-3-16 to 33-3-20. Repealed by SL 1972, ch 186, § 4.



§ 33-3-21 Marking ground selected for guard activity--Obstruction of travel--Trespassers--Misdemeanor.

33-3-21. Marking ground selected for guard activity--Obstruction of travel--Trespassers--Misdemeanor. The commanding officer of any parade or drill of the National Guard, and the officer in charge of any rendezvous or camp, may cause the area selected for that purpose to be marked and designated in such manner as not unnecessarily to obstruct travel on any public highway. If any person, during the occupation of the area for military purposes, enters the designated area without the permission of the officer, the person may be arrested and kept under guard by order of the officer until such reasonable time as necessary to procure the person's arrest by the civil authorities. Any such offender is also guilty of a Class 2 misdemeanor.

Source: SL 1903, ch 185, § 29; SL 1917, ch 297, § 39; RC 1919, § 10599; SDC 1939, § 41.0150; SL 1977, ch 190, § 1; SL 2007, ch 187, § 30.



§ 33-3-22 Interfering with National Guard members in performance of duty--Misdemeanor.

33-3-22. Interfering with National Guard members in performance of duty--Misdemeanor. If any person intercepts, molests, insults, or abuses any officer or enlisted member of the National Guard while in the performance of the member's military duty, the person may be immediately arrested and kept confined, in the discretion of the commanding officer of the force engaged in such duty, until sunset of the same day on which the offense is committed, or for such reasonable time as may be necessary to procure the person's arrest by the civil authorities. Any such offender is also guilty of a Class 1 misdemeanor.

Source: SL 1903, ch 185, § 29; SL 1917, ch 297, § 39; RC 1919, § 10599; SDC 1939, § 41.0150; SL 1977, ch 190, § 2; SL 2007, ch 187, § 31.



§ 33-3-23 Target practice--Competition.

33-3-23. Target practice--Competition. The Governor may order target practice as the allowance of ammunition will permit and shall offer suitable medals, badges, or trophies, to be inscribed and given in the name of the state, to the persons and organizations who, upon competition, show their superior attainments as marksmen. The provisions of this section shall be carried out under orders and regulations issued by the Governor.

Source: SL 1887, ch 100, § 40; CL 1887, § 1956; RPolC 1903, § 2494; SL 1903, ch 185, § 54; SL 1917, ch 297, § 82; RC 1919, § 10642; SDC 1939, § 41.0190; SL 1979, ch 229; SL 2007, ch 187, § 32.



§ 33-3-24 , 33-3-25. Repealed.

33-3-24, 33-3-25. Repealed by SL 1972, ch 186, § 4.



§ 33-3-26 Repealed.

33-3-26. Repealed by SL 2014, ch 157, § 1.



§ 33-3-27 Repealed.

33-3-27. Repealed by SL 2007, ch 187, § 33.



§ 33-3-28 Military personnel authorized to administer oaths.

33-3-28. Military personnel authorized to administer oaths. Any officer or warrant officer of the South Dakota National Guard who is commissioned in, assigned, or detailed to duty as the adjutant general, the assistant adjutant general, the adjutant, assistant adjutant, or personnel adjutant of any command, any judge advocate, the trial counsel or assistant trial counsel of a general or special court-martial, the president or recorder of any court-martial or military board, any commissioned officer commanding any unit or separate detachment, and any officer or warrant officer detailed to make an investigation, may administer oaths for the purpose of the administration of military justice and for other purposes required for the administration of the national guard. Any such officer has the general powers of a notary public in the administration of oaths, the attestation of documents, and all other forms of notarial acts to be executed by members of the national guard, their dependents, and any other person in the administration of the military laws of the state or necessary for the preparation for or the accomplishment of the missions of the national guard in either state or federal service. Notarial acts performed under this section are exempt from the requirements for a seal specified in § 18-1-3.1. The signature of the officer taking acknowledgments or sworn instruments, together with the title of his office, constitutes prima facie evidence of the officer's authority. However, no fee may be charged or collected by any officer mentioned in this section for the performance of any notarial act herein authorized. All commissioned officers and warrant officers of the armed forces of the United States may administer oaths of enlistment or appointment of any person in the armed forces of the United States.

Source: SL 1903, ch 185, § 61; SL 1913, ch 267, § 25; SL 1917, ch 297, § 31; RC 1919, § 10585; SDC 1939, § 41.0137; SL 1951, ch 205; SL 1987, ch 247, § 1; SL 1991, ch 265, § 1.



§ 33-3-29 Awards to outstanding members of guard authorized.

33-3-29. Awards to outstanding members of guard authorized. The adjutant general, from the funds appropriated for the support and maintenance of the national guard, shall procure and issue to the members and former members of the national guard, entitled thereto by reason of heroic and outstanding acts or accomplishments in connection with their service in the national guard of this state, decorations, medals, trophies, badges, ribbons, and awards, under such regulations and according to the design and pattern thereof, as may be determined by the adjutant general.

Source: SL 1961, ch 208.






Chapter 04 - National Guard Officers

§ 33-4-1 Officers commissioned at discretion of Governor--Examination--Oath of office.

33-4-1. Officers commissioned at discretion of Governor--Examination--Oath of office. All officers of the National Guard shall be commissioned by the Governor, at the Governor's discretion, upon the recommendation of the adjutant general. However, no person may be commissioned as an officer unless the person has been examined and adjudged qualified to be an officer by an examining board. The composition, appointment, and examining procedure of the board and the nature and scope of the examinations shall be prescribed by federal law or regulation or by rules promulgated by the adjutant general pursuant to chapter 1-26, as the circumstance dictates. No person may be recognized as an officer unless the person has been duly commissioned and has taken the oath of office as prescribed in § 33-4-9.

Source: PolC 1877, ch 30, §§ 14, 16; SL 1887, ch 100, §§ 6, 32; CL 1887, §§ 1922, 1948; SL 1893, ch 117, § 4; RPolC 1903, § 2464; SL 1903, ch 185, §§ 22, 45; SL 1913, ch 267, § 16; SL 1917, ch 297, § 19; RC 1919, § 10572; SDC 1939, § 41.0125; SL 2007, ch 187, § 34.



§ 33-4-2 Citizenship and qualifications--Previous expulsion from service.

33-4-2. Citizenship and qualifications--Previous expulsion from service. Any commissioned officer of the National Guard shall be a citizen of the United States and be either a qualified resident of this state or a nonresident who is accepted into service of the South Dakota National Guard. Any commissioned officer shall further meet the qualifications prescribed by federal law and the regulations of the Department of Defense. No person who has been expelled from or has received a less than honorable discharge from any branch of the armed forces of the United States or from any military organization of any state may be commissioned.

Source: SL 1913, ch 267, § 17; SL 1917, ch 297, § 20; RC 1919, § 10573; SDC 1939, § 41.0126; SL 1969, ch 168; SL 2007, ch 187, § 35.



§ 33-4-3 , 33-4-4. Repealed.

33-4-3, 33-4-4. Repealed by SL 2007, ch 187, §§ 36, 37.



§ 33-4-5 Additional requirements.

33-4-5. Additional requirements. Except as specifically excluded by statute or military regulation, any person commissioned as an officer in the National Guard shall meet the requirements for federal recognition and appointment to the identical rank and position in the National Guard as is required for persons serving on active duty in the armed forces.

Source: SL 1913, ch 267, § 17; SL 1917, ch 297, § 20; RC 1919, § 10573; SDC 1939, § 41.0126; SL 2007, ch 187, § 38.



§ 33-4-6 , 33-4-7. Repealed.

33-4-6, 33-4-7. Repealed by SL 2007, ch 187, §§ 39, 40.



§ 33-4-8 Appointment of officers for new organization.

33-4-8. Appointment of officers for new organization. If the Governor desires to create a new organization of the National Guard, the Governor may appoint all the officers necessary to commence and complete the organization.

Source: SL 1913, ch 267, § 18; SL 1917, ch 297, § 21; RC 1919, § 10574; SDC 1939, § 41.0127; SL 2007, ch 187, § 41.



§ 33-4-9 Oath of office.

33-4-9. Oath of office. Commissioned officers of the national guard shall take and subscribe to the following oath of office: "I, _______, do solemnly swear that I will support and defend the Constitution of the United States and the Constitution of the State of South Dakota, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the President of the United States and of the Governor of the State of South Dakota; that I make this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge the duties of the office of _______, in the National Guard of the United States and of the State of South Dakota, upon which I am about to enter, so help me God."

Source: PolC 1877, ch 30, § 22; SL 1887, ch 100, § 32; CL 1887, § 1948; RPolC 1903, § 2487; SL 1917, ch 297, § 24; RC 1919, § 10577; SDC 1939, § 41.0130.



§ 33-4-10 Issuance of commissions--Filing of oath.

33-4-10. Issuance of commissions--Filing of oath. The Governor shall issue commissions to all officers of the National Guard appointed by the Governor. Every commission shall be signed by the Governor and attested by the adjutant general. Each officer so commissioned shall take and file with the adjutant general the oath of office prescribed in § 33-4-9.

Source: SL 1917, ch 297, § 30; RC 1919, § 10584; SDC 1939, § 41.0136; SL 2007, ch 187, § 42.



§ 33-4-11 Repealed.

33-4-11. Repealed by SL 2007, ch 187, § 43.



§ 33-4-12 Board of Examiners--Promulgation of rules.

33-4-12. Board of Examiners--Promulgation of rules. The Governor may appoint and detail a board to be known as the Board of Examiners for the purpose of determining the fitness of officers of the National Guard and applicants for office, and for promotion of officers. The board shall promulgate rules pursuant to chapter 1-26 governing its procedure.

Source: SL 1917, ch 297, § 93; RC 1919, § 10653; SDC 1939, § 41.0199; SL 1986, ch 272, § 5; SL 2007, ch 187, § 44.



§ 33-4-13 to 33-4-18. Repealed.

33-4-13 to 33-4-18. Repealed by SL 2007, ch 187, §§ 45 to 50.



§ 33-4-19 Cost of uniforms and equipment--Issuance by quartermaster.

33-4-19. Cost of uniforms and equipment--Issuance by quartermaster. No state funds may be used for the purchase of uniforms or equipment of officers of the National Guard. However, such equipment may be issued by the quartermaster general upon the approval of the Governor.

Source: SL 1917, ch 297, § 28; RC 1919, § 10582; SDC 1939, § 41.0135; SL 2007, ch 187, § 51.






Chapter 05 - National Guard Enlisted Members

§ 33-5-1 Qualifications and procedures for enlistment.

33-5-1. Qualifications and procedures for enlistment. Any person who is a citizen of the United States, or has declared the intention to become a citizen, who is within the age limits currently authorized by the Department of Defense for enlistment in the active components of the United States armed forces, may be enlisted in the South Dakota National Guard under the restrictions of this title. The qualifications and procedures for enlistment are the same as those prescribed for admission to the reserve components of the armed forces of the United States.

Source: PolC 1877, ch 30, § 12; SL 1887, ch 100, § 15; CL 1887, § 1931; SL 1893, ch 117, § 7; RPolC 1903, § 2473; SL 1913, ch 267, § 26; SL 1917, ch 297, § 32; RC 1919, § 10586; SDC 1939, § 41.0138; SL 1947, ch 180, § 5; SL 1972, ch 186, § 1; SL 2007, ch 187, § 52.



§ 33-5-2 Repealed.

33-5-2. Repealed by SL 1972, ch 186, § 4.



§ 33-5-3 Repealed.

33-5-3. Repealed by SL 2007, ch 187, § 53.



§ 33-5-4 Repealed.

33-5-4. Repealed by SL 1972, ch 186, § 4.



§ 33-5-5 Repealed.

33-5-5. Repealed by SL 2007, ch 187, § 54.



§ 33-5-6 to 33-5-8. Repealed.

33-5-6 to 33-5-8. Repealed by SL 1972, ch 186, § 4.



§ 33-5-9 Repealed.

33-5-9. Repealed by SL 2007, ch 187, § 55.



§ 33-5-10 Change of residence within state.

33-5-10. Change of residence within state. If a member of the National Guard changes primary residence within the state, the member may be transferred to a unit of the National Guard located at the place of the new primary residence. If there is no organization of the National Guard located within fifty miles of the member's new primary residence or if no unit vacancy exists in a National Guard unit located within fifty miles of the new primary residence, the member may be transferred to the inactive National Guard or individual ready reserve by order of the Governor.

Source: SL 1887, ch 100, § 17; CL 1887, § 1933; RPolC 1903, § 2475; SL 1913, ch 267, §§ 30, 31; SL 1917, ch 297, § 35; RC 1919, § 10593; SDC 1939, § 41.0145; SL 1972, ch 186, § 2; SL 2007, ch 187, § 56.



§ 33-5-11 Conditions for discharge before expiration of enlistment.

33-5-11. Conditions for discharge before expiration of enlistment. In time of peace, no enlisted member of the National Guard may be discharged before the expiration of the member's period of enlistment, except:

(1) By order of the President or secretary of defense;

(2) By sentence of a general court-martial;

(3) By direction of the Governor on account of disability, on account of sentence of imprisonment by civil court, on account of a bona fide permanent change of residence to another state or territory, or as provided for by regulations established by the secretary of defense;

(4) In compliance with an order of one of the United States courts on writ of habeas corpus.
Source: SL 1887, ch 100, § 34; CL 1887, § 1950; RPolC 1903, § 2489; SL 1913, ch 267, § 33; SL 1917, ch 297, § 35; RC 1919, § 10592; SDC 1939, § 41.0144; SL 2007, ch 187, § 57.



§ 33-5-12 to 33-5-15. Repealed.

33-5-12 to 33-5-15. Repealed by SL 2007, ch 187, §§ 58 to 61.



§ 33-5-15.1 Failure to return military property as theft.

33-5-15.1. Failure to return military property as theft. Any person who fails to return any military property, equipment, or other items belonging to the armed forces of the United States, any reserve component, or the South Dakota National Guard, or any element or component thereof, is guilty of theft. The degree of theft shall be determined pursuant to § 22-30A-17.

Source: SL 1990, ch 262, § 2.



§ 33-5-16 Repealed.

33-5-16. Repealed by SL 2007, ch 187, § 62.



§ 33-5-17 Discharges subject to state and federal law.

33-5-17. Discharges subject to state and federal law. All discharges from the National Guard are subject to the provisions of this title, the applicable provisions of federal law, and the rules promulgated by the adjutant general pursuant to chapter 1-26.

Source: SL 1917, ch 297, § 35; RC 1919, § 10595; SDC 1939, § 41.0147; SL 1986, ch 272, § 6; SL 2007, ch 187, § 63.



§ 33-5-18 Rules governing discharges.

33-5-18. Rules governing discharges. The Department of the Military may promulgate rules pursuant to chapter 1-26 providing for discharges from the National Guard.

Source: SL 1986, ch 272, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011.






Chapter 06 - Privileges And Exemptions Of Guard Members

§ 33-6-1 Repealed.

33-6-1. Repealed by SL 1999, ch 168, § 1.



§ 33-6-2 Exemption from arrest and process at certain times.

33-6-2. Exemption from arrest and process at certain times. No person belonging to the military forces may be arrested on any civil process while going to, remaining at, or returning from any drill or annual training that the member is required to attend for duty.

Source: SL 1887, ch 100, § 65; CL 1887, § 1981; RPolC 1903, § 2520; SL 1903, ch 185, § 72; SL 1917, ch 297, § 74; RC 1919, § 10634; SDC 1939, § 41.0182; SL 2007, ch 187, § 64.



§ 33-6-3 Right of way while performing duty--Interference with law enforcement personnel or emergency vehicles prohibited.

33-6-3. Right of way while performing duty--Interference with law enforcement personnel or emergency vehicles prohibited. Any National Guard unit or personnel performing any duty according to law have the right of way in any street or highway through which they may pass. However, the unit or personnel may not interfere with the legitimate functions of law enforcement personnel or with the progress and operations of fire and rescue, ambulance, and other emergency vehicles.

Source: SL 1887, ch 100, § 65; CL 1887, § 1981; RPolC 1903, § 2520; SL 1917, ch 297, § 74; RC 1919, § 10634; SDC 1939, § 41.0182; SL 2007, ch 187, § 65.



§ 33-6-4 Representation furnished National Guard members in civil proceedings--Security for costs--Attorneys fees and costs.

33-6-4. Representation furnished National Guard members in civil proceedings--Security for costs--Attorneys fees and costs. If a civil suit or civil proceedings are commenced in any court by any person against any member of the South Dakota National Guard for any act done by the member in an official capacity in the discharge of any duty under this title, or against any person lawfully acting under authority or order of the member, or by virtue of any warrant issued by the member pursuant to law, the judge advocate general, or some other officer designated by the Governor, shall appear for the member, and the plaintiff in the suit may be required to file security for the payment of the costs that may be incurred by the defendant in the suit or proceedings. If the plaintiff is nonsuited or if a verdict or judgment is rendered against the plaintiff, the defendant shall recover double costs and such attorney fees as the court allows. The fees shall in the first instance be paid by the state and refunded by the defendant upon collection of the judgment.

Source: SL 1887, ch 100, § 55; CL 1887, § 1971; RPolC 1903, § 2508; SL 1903, ch 185, § 71; SL 1917, ch 297, § 73; RC 1919, § 10633; SDC 1939, § 41.0181; SL 2007, ch 187, § 66.



§ 33-6-5 Tuition benefits for National Guard members at state educational institutions under management of Board of Regents--Limitation.

33-6-5. Tuition benefits for National Guard members at state educational institutions under management of Board of Regents--Limitation. Any member of the National Guard of the State of South Dakota is, upon compliance with all the requirements for admission and subject to the provisions of § 33-6-7, entitled to a benefit as prescribed by this section and § 33-6-5.1 to attend and pursue any undergraduate course or courses in any state educational institution under the control and management of the Board of Regents. Any resident is entitled to a benefit of fifty percent of the in-state resident tuition to be paid or otherwise credited by the Board of Regents. Any nonresident is entitled to a benefit of fifty percent of the in-state resident tuition to be paid or otherwise credited by the Board of Regents. However, the state benefit is paid after applying the federal tuition benefit. The total federal and state benefit may not exceed one hundred percent of the tuition cost. The benefits established under §§ 33-6-5 to 33-6-8, inclusive, may not exceed one hundred twenty-eight credit hours towards a baccalaureate degree.

Source: SL 1975, ch 147, § 1; SL 2004, ch 220, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011; SL 2016, ch 109, § 12.



§ 33-6-5.1 Tuition benefits for National Guard members enrolled in graduate degree programs in state institutions under management of Board of Regents.

33-6-5.1. Tuition benefits for National Guard members enrolled in graduate degree programs in state institutions under management of Board of Regents. Any member of the National Guard of the State of South Dakota is, upon compliance with all the requirements for admission and subject to the provisions of § 33-6-7, entitled to a benefit as prescribed by §§ 33-6-5.1 and 33-6-5.3. Any member of the National Guard of the State of South Dakota who is enrolled in a program leading toward a graduate degree in any state educational institution under the control and management of the Board of Regents, including institutions or courses not subsidized by the general fund, is entitled to a benefit of fifty percent of the in-state resident graduate tuition to be paid or otherwise credited by the Board of Regents. However, the state benefit is paid after applying the federal tuition benefit. The total federal and state benefit may not exceed one hundred percent of the tuition cost. The benefit provided by §§ 33-6-5.1 and 33-6-5.2 may not exceed thirty-two credit hours toward a graduate degree.

Source: SL 2004, ch 221, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011; SL 2016, ch 109, § 13.



§ 33-6-5.2 Tuition benefits for National Guard members in courses under management of Board of Regents not subsidized by general fund.

33-6-5.2. Tuition benefits for National Guard members in courses under management of Board of Regents not subsidized by general fund. Notwithstanding the provisions of § 13-55-23, eligible National Guard members enrolled in undergraduate courses under the control and management of the Board of Regents not subsidized by the general fund are entitled to a benefit of fifty percent of the in-state resident tuition to be paid or otherwise credited by the Board of Regents. However, the state benefit is paid after applying the federal tuition benefit. The total federal and state benefit may not exceed one hundred percent of the tuition cost.

Source: SL 2004, ch 220, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011; SL 2016, ch 109, § 14.



§ 33-6-5.3 Tuition privilege for National Guard members enrolled in graduate courses under control of board not subsidized by general fund.

33-6-5.3. Tuition privilege for National Guard members enrolled in graduate courses under control of board not subsidized by general fund. Notwithstanding the provisions of § 13-55-23, eligible National Guard members enrolled in graduate courses under the control and management of the Board of Regents not subsidized by the general fund are entitled to a benefit of fifty percent of the in-state resident tuition to be paid or otherwise credited by the Board of Regents. However, the state benefit is paid after applying the federal tuition benefit. The total federal and state benefit may not exceed one hundred percent of the tuition cost.

Source: SL 2004, ch 221, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011; SL 2016, ch 109, § 15.



§ 33-6-6 Partial tuition payment by state for postsecondary technical institute programs.

33-6-6. Partial tuition payment by state for postsecondary technical institute programs. Any member of the National Guard of the State of South Dakota, who is a resident of the State of South Dakota and who possesses the entrance requirements for admission to any postsecondary technical institute program, is entitled to complete one program of study approved by the South Dakota Board of Education Standards in any state postsecondary technical institute upon payment of sixteen and one-half percent of the tuition charges. The remaining tuition shall be paid or otherwise credited by the postsecondary technical institute. However, the state benefit is paid after applying the federal tuition benefit. The total federal and state benefit may not exceed one hundred percent of the tuition cost.

Source: SL 1975, ch 147, § 2; SL 1992, ch 234, § 1; SL 1997, ch 199, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27, eff. Apr. 12, 2011; SL 2016, ch 109, § 16; SL 2017, ch 81, § 57; SL 2017, ch 146, § 1, eff. Mar. 2, 2017.



§ 33-6-7 Eligibility requirements for tuition privilege.

33-6-7. Eligibility requirements for tuition privilege. To be eligible for fifty percent of in-state resident tuition without cost or reimbursement, a national guard member shall:

(1) Be a member of the South Dakota Army National Guard Unit or Air National Guard Unit throughout each semester or vocational program for which the member applies for benefits;

(2) Have satisfactorily completed required initial basic training;

(3) Have satisfactorily performed duty upon return from basic training, including a minimum ninety percent attendance on scheduled drill dates and at annual training with the member's parent unit;

(4) Maintain satisfactory academic progress; and

(5) Provide proper notice to the institution at the time of registration for the term in which the benefits are sought.
Source: SL 1975, ch 147, § 3; SL 1981, ch 253; SL 1985, ch 269, § 2; SL 2004, ch 222, § 1.



§ 33-6-8 Application for tuition benefits--Determination of entitlement.

33-6-8. Application for tuition benefits--Determination of entitlement. Any person desiring to use the benefits of either § 33-6-5 or 33-6-6 shall apply to the Department of the Military. The adjutant general shall determine if that person is entitled to the benefits of §§ 33-6-5 to 33-6-8, inclusive. The adjutant general may promulgate rules pursuant to chapter 1-26 to accomplish the purposes of §§ 33-6-5 to 33-6-8, inclusive, and to establish the procedures for determining awards, the records to be maintained and the procedure for an appeal.

Source: SL 1975, ch 147, § 4; SL 1985, ch 269, § 1; SL 1992, ch 234, § 2; SL 1997, ch 199, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 139, eff. Apr. 12, 2011.



§ 33-6-8.1 Tuition benefits for nonresident national guard members.

33-6-8.1. Tuition benefits for nonresident national guard members. For purposes of tuition at any institution under the control and management of the Board of Regents, any nonresident member of the National Guard of the State of South Dakota who is eligible for any benefits under §§ 33-6-5 to 33-6-8, inclusive, is considered a resident of South Dakota. The nonresident member is subject to tuition at the rates established for residents, and any benefits for which the nonresident member is eligible under §§ 33-6-5 to 33-6-8, inclusive, shall be calculated based on resident tuition rates.

Source: SL 2006, ch 173, § 1.



§ 33-6-9 Repealed.

33-6-9. Repealed by SL 1992, ch 234, § 3.



§ 33-6-10 Repealed.

33-6-10. Repealed by SL 2014, ch 123, § 32.






Chapter 07 - National Guard Pay And Allowances

§ 33-7-1 Active duty pay and allowances.

33-7-1. Active duty pay and allowances. Officers and enlisted men of the national guard who are ordered into active service, in pursuance to the provisions of this title, shall be paid the same compensation, at the same rate of pay, as that paid to the officers and enlisted men of like rank and grade of the armed forces of the United States. Officers may not receive state military pay while attending annual encampments if United States armed forces regulation pay is received.

If a member of the South Dakota National Guard performs service pursuant to an agreement with a public agency, entered into under chapter 1-24, which agreement provides for either reimbursement to the National Guard of South Dakota or direct payment of pay and allowances to the member, the member may accept the payment in lieu of any pay or allowance entitlement under this chapter. This payment is not in lieu of any other benefit, right, privilege, or immunity conferred upon a member by law.

Source: SL 1887, ch 100, §§ 56, 59; CL 1887, §§ 1972, 1975; SL 1893, ch 117, § 15; RPolC 1903, §§ 2509, 2512; SL 1917, ch 297, § 67; RC 1919, § 10627; SDC 1939, § 41.0175; SL 1949, ch 154; SL 1957, ch 205; SL 1965, ch 172; SL 1973, ch 218; SL 1982, ch 252.



§ 33-7-2 Repealed.

33-7-2. Repealed by SL 1998, ch 200, § 1.



§ 33-7-3 Stopping pay to recover charges against member of guard.

33-7-3. Stopping pay to recover charges against member of guard. Stoppage may be made against the compensation payable to any officer or enlisted man of the national guard from the federal government, or the State of South Dakota, to cover:

(1) The costs of public property lost or destroyed by and chargeable to such officer or enlisted man;

(2) Fines duly assessed against such officer or enlisted man by proper authority under the law and rules promulgated pursuant to chapter 1-26 governing the national guard.
Source: SL 1917, ch 297, § 67; RC 1919, § 10627; SDC 1939, § 41.0175; SL 1949, ch 154; SL 1957, ch 205; SL 1965, ch 172; SL 1986, ch 272, § 8.



§ 33-7-4 Repealed.

33-7-4. Repealed by SL 1998, ch 201, § 1.



§ 33-7-5 Repealed.

33-7-5. Repealed by SL 1998, ch 200, § 2.



§ 33-7-6 Reimbursement for certain expenses--Use of transportation assets for military purposes

33-7-6. Reimbursement for certain expenses--Use of transportation assets for military purposes. Any member of the National Guard performing state active duty shall be reimbursed for all necessary expenses pursuant to § 3-9-2. For purposes of this section, necessary expenses include costs of transportation to and from a duty location as directed, subsistence, quarters, and uniform maintenance or replacement.

The adjutant general, on approval of the Governor, may authorize the use of state transportation assets at the adjutant general's disposal for the use of the National Guard on state active duty or to support military schools of instruction, investigations, boards of survey, inspections, annual conventions of the officers and enlisted association of the National Guard, or any other uses deemed necessary for military purposes.

Source: SL 1887, ch 100, § 61; CL 1887, § 1977; RPolC 1903, § 2514; SL 1903, ch 185, §§ 37, 42; SL 1917, ch 297, § 40; RC 1919, § 10600; SDC 1939, § 41.0151; SL 1986, ch 27, § 22; SL 2007, ch 187, § 67.



§ 33-7-7 Medical care of temporarily injured or ill members--Continuation of pay and allowances.

33-7-7. Medical care of temporarily injured or ill members--Continuation of pay and allowances. Any member of the National Guard who is temporarily injured or who becomes temporarily ill while serving on state active duty shall receive medical care at the expense of the state until cleared to return to the member's regular employment by a medical review board appointed by the adjutant general. The injured or ill member shall remain on state active duty and shall receive full pay and allowances until released by the board.

Source: SL 1901, ch 176, § 8; RPolC 1903, § 2497; SL 1903, ch 185, § 76; SL 1917, ch 297, § 77; RC 1919, § 10637; SDC 1939, § 41.0185; SL 1957, ch 206; SL 2007, ch 187, § 68.



§ 33-7-8 to 33-7-10. Repealed.

33-7-8 to 33-7-10. Repealed by SL 2007, ch 187, §§ 69 to 71.






Chapter 08 - Military Uniforms

§ 33-8-1 Enlisted men furnished with uniform--Noncommissioned staff requisitions.

33-8-1. Enlisted men furnished with uniform--Noncommissioned staff requisitions. Every noncommissioned officer, musician, and private of a company, troop, or battery, duly organized under the military laws of this state, shall be furnished with a uniform complete and the necessary insignia of rank. The noncommissioned staff of each regiment, brigade, or battalion shall in like manner be provided with uniforms upon requisition of the commanding officer of the regiment or battalion to which they are attached.

Source: SL 1893, ch 117, § 16; RPolC 1903, § 2513; SL 1903, ch 185, §§ 36, 79; SL 1917, ch 297, § 68; RC 1919, § 10628; SDC 1939, § 41.0176.



§ 33-8-2 to 33-8-4. Repealed.

33-8-2 to 33-8-4. Repealed by SL 2007, ch 187, §§ 72 to 74.



§ 33-8-5 Injury, destruction, or sale of uniforms or other property--Misdemeanor.

33-8-5. Injury, destruction, or sale of uniforms or other property--Misdemeanor. Any person who intentionally, or through negligence, injures or destroys any uniform or other property provided for in § 33-8-1 and who refuses or neglects to make good such injury or loss, or who sells or disposes of the uniform or property, is guilty of a Class 2 misdemeanor.

Source: SL 1893, ch 117, § 16; RPolC 1903, § 2513; SL 1903, ch 185, § 36; SL 1917, ch 297, § 68; RC 1919, § 10628; SDC 1939, § 41.9905; SL 1976, ch 158, § 43-6; SL 2007, ch 187, § 75.



§ 33-8-6 Uniforms furnished by commissioned officers.

33-8-6. Uniforms furnished by commissioned officers. All commissioned officers of the national guard shall provide themselves with such uniforms and arms, complete, as are required by the United States Armed Forces regulations for officers of the United States Armed Forces except as provided by this title.

Source: SL 1903, ch 185, § 36; SL 1917, ch 297, § 68; RC 1919, § 10628; SDC 1939, § 41.0176.



§ 33-8-7 Marks and insignia on uniforms.

33-8-7. Marks and insignia on uniforms. The uniforms worn by officers or enlisted men of the national guard shall include such marks or insignia as may be prescribed by the secretary of defense to distinguish such uniforms from the uniforms of the United States Army, Navy, Air Force, or Marine Corps.

Source: SL 1917, ch 297, § 66; RC 1919, § 10626; SDC 1939, § 41.9902.



§ 33-8-8 Unauthorized use of uniform or other property--Petty offense.

33-8-8. Unauthorized use of uniform or other property--Petty offense. Any person who wears or uses, except in the discharge of military duty or by special permission of the person's commanding officer, any uniform or other military property, commits a petty offense.

Source: SL 1893, ch 117, § 16; RPolC 1903, § 2513; SL 1903, ch 185, § 36; SL 1911, ch 193, § 1; SL 1917, ch 297, § 68; RC 1919, § 10628; SDC 1939, § 41.9906; SL 1976, ch 158, § 43-6; SL 2007, ch 187, § 76.



§ 33-8-9 Repealed.

33-8-9. Repealed by SL 2007, ch 187, § 77.






Chapter 09 - Active Service Of National Guard

§ 33-9-1 Authority of Governor to order active service--Application of other public officials.

33-9-1. Authority of Governor to order active service--Application of other public officials. In case of war, insurrection, rebellion, riot, invasion, resistance to the execution of the law of this state or of the United States, or in the event of public disaster or upon application of any marshal of the United States, or the mayor of any first or second class municipality or any sheriff in this state, the Governor may order into active service all or any portion of the national guard.

Source: SL 1887, ch 100, §§ 43, 44; CL 1887, §§ 1959, 1960; SL 1893, ch 117, § 14; SL 1901, ch 176, § 8; RPolC 1903, § 2497; SL 1903, ch 185, § 27; SL 1917, ch 297, § 37; RC 1919, § 10597; SDC 1939, § 41.0149; SL 1951, ch 206; SL 1992, ch 60, § 2.



§ 33-9-2 Absence of Governor--Authority of National Guard commanders.

33-9-2. Absence of Governor--Authority of National Guard commanders. If the Governor is absent or cannot be immediately communicated with, any civil officer named in § 33-9-1 may, if the civil officer deems the occasion sufficiently urgent, apply electronically, telephonically, or in writing to the commanding officer of any unit of the National Guard, who may, upon approval by the adjutant general, if the danger is great and imminent, order out of the unit such South Dakota National Guard members as the commanding officer deems necessary to the assistance of the civil officer.

Source: SL 1903, ch 185, § 27; SL 1917, ch 297, § 37; RC 1919, § 10597; SDC 1939, § 41.0149; SL 1951, ch 206; SL 2007, ch 187, § 78.



§ 33-9-3 Delivery and communication of active service order--Procedure.

33-9-3. Delivery and communication of active service order--Procedure. Any order pursuant to § 33-9-1 or 33-9-2 shall be delivered to the commanding officer and immediately communicated by the commanding officer to each subordinate officer. Each company commander receiving the order shall immediately communicate the substance of the order to each member of the company being called to duty. If any such member cannot be found, a notice in writing containing the substance of the order shall be left at the last and usual place of residence of the member with some person of suitable age and discretion, to whom its contents shall be explained.

Source: SL 1903, ch 185, § 27; SL 1917, ch 297, § 37; RC 1919, § 10597; SDC 1939, § 41.0149; SL 1951, ch 206; SL 2007, ch 187, § 79.



§ 33-9-4 to 33-9-6. Repealed.

33-9-4 to 33-9-6. Repealed by SL 2012, ch 173, §§ 3 to 5.



§ 33-9-7 Accessories to disobedience--Misdemeanor.

33-9-7. Accessories to disobedience--Misdemeanor. Any person who advises or endeavors to persuade any officer or soldier of the National Guard to refuse or neglect to appear at such place or obey such orders is guilty of a Class 2 misdemeanor.

Source: SL 1903, ch 185, § 28; SL 1917, ch 297, § 38; RC 1919, § 10598; SDC 1939, § 41.9904; SL 1976, ch 158, § 43-6.



§ 33-9-8 Response to disasters--Suppression of riots--Duty to obey civilian officials.

33-9-8. Response to disasters--Suppression of riots--Duty to obey civilian officials. An armed force may be called out to respond to public disaster resulting from flood, conflagration, or tornado, or for the purpose of suppressing any tumult or riot, or for the purpose of dispersing any group of persons that is acting together by force with intent to commit any felony or to offer violence to persons or property, or that is acting with intent by force or violence to resist or oppose the execution of the laws of this state. Upon arrival at the place of such unlawful, riotous, or tumultuous assembly, the armed force shall obey any orders by the Governor for suppressing the riot or tumult or for dispersing and arresting all persons who are committing any such offenses. The armed force shall also obey any such orders from any judge of a court of record, or from the sheriff of the county, and also any further orders for such purposes from any two of the magistrates or other officers mentioned in this section.

Source: SL 1917, ch 297, § 71; RC 1919, § 10631; SDC 1939, § 41.0179; SL 2007, ch 187, § 83.



§ 33-9-9 Injuries in course of riot suppression--Members and magistrates exonerated--Rioters held to answer.

33-9-9. Injuries in course of riot suppression--Members and magistrates exonerated--Rioters held to answer. If the efforts made pursuant to § 33-9-8 by, or at the direction of, any of the magistrates or officers mentioned in § 33-9-8 to disperse any unlawful, riotous, or tumultuous assembly, or to seize and secure the persons who have assembled and have refused to disperse, though the number remaining may be less than twelve, cause any such person or other persons present as spectators or otherwise to be killed or wounded, such magistrates and officers, and all persons acting by their order and under their direction, are held guiltless and fully justified in law. If any of such magistrates or officers or any persons acting by their order or under their direction are killed or wounded, any person who is unlawfully, riotously, and tumultuously assembled is answerable for the death or injury in a court of law.

Source: SL 1917, ch 297, § 71; RC 1919, § 10631; SDC 1939, § 41.0179; SL 2007, ch 187, § 84.



§ 33-9-10 Immunity of commanding officers and members of military forces.

33-9-10. Immunity of commanding officers and members of military forces. The commanding officer and members of any of the military forces engaged in the suppression of an insurrection, the dispersion of a mob, or the enforcement of the laws, have the same immunity as law enforcement officers.

Source: SDC 1939, § 41.0179; SL 2007, ch 187, § 85.



§ 33-9-11 Compensation and expenses during active service.

33-9-11. Compensation and expenses during active service. In active service pursuant to §§ 33-9-1 to 33-9-3, inclusive, the compensation and expenses of the national guard and claims of the members thereof for injury or illness incurred in line of duty, shall be paid out of any funds in the state treasury not otherwise appropriated.

Source: SDC 1939, § 41.0149; SL 1951, ch 206.



§ 33-9-12 National Guard Mutual Assistance Compact--Enactment--Text of compact.

33-9-12. National Guard Mutual Assistance Compact--Enactment--Text of compact. The National Guard Mutual Assistance Compact is hereby enacted into law and entered into by the State of South Dakota with all other states legally joining therein, in the form substantially as follows:
ARTICLE I. PURPOSE

The purposes of this compact are to:

1. Provide for mutual aid among the party state in the utilization of the national guard to cope with emergencies.

2. Permit and encourage a high degree of flexibility in the deployment of national guard forces in interest of efficiency.

3. Maximize the effectiveness of the national guard in those situations which call for its utilization under the compact.

4. Provide protection for the rights of national guard personnel when serving in other states on emergency duty.
ARTICLE II. ENTRY INTO FORCE AND WITHDRAWAL

(a) This compact shall enter into force when enacted into law by any two states. Thereafter, this compact shall become effective as to any other state upon its enactment, thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of such withdrawal to the Governors of all party states.
ARTICLE III. MUTUAL AID

(a) As used in this article:

1. "Emergency" means an occurrence or condition, temporary in nature, in which police and other public safety officials and locally available national guard forces are, or may reasonably be expected to be, unable to cope with substantial and imminent danger to the public safety.

2. "Requesting state" means the state whose Governor requests assistance in coping with an emergency.

3. "Responding state" means the state furnishing aid, or requested to furnish aid.

(b) Upon request of the Governor of a party state for assistance in an emergency, the Governor of a responding state shall have authority under this compact to send without the borders of his state and place under the temporary command of the appropriate national guard or other military authorities of the requesting state all or any part of the national guard forces of his state as he may deem necessary, and the exercise of his discretion in this regard shall be conclusive.

(c) The Governor of a party state may withhold the national guard forces of his state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

(d) Whenever national guard forces of any party state are engaged in another state carrying out the purposes of this compact, the members thereof so engaged shall have the same powers, duties, rights, privileges and immunities as members of national guard forces in such other state. The requesting state shall save members of the national guard forces of responding states harmless from civil liability for acts or omissions in good faith which occur in the performance of their duty while engaged in carrying out the purposes of this compact, whether the responding forces are serving the requesting state within its borders or are in transit to or from such service.

(e) Subject to the provisions of paragraphs (f), (g), and (h) of this article, all liability that may arise under the laws of the requesting state, the responding state, or a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(f) Any responding state rendering aid pursuant to this compact shall be reimbursed by the requesting state for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of the materials, transportation and maintenance of national guard personnel and equipment incurred in connection with such request: Provided, that nothing herein contained shall prevent any responding state from assuming such loss, damage, expense, or other cost.

(g) Each party state shall provide, in the same amounts and manner as if they were on duty within their state, for the pay and allowances of the personnel of its national guard units while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact. Such pay and allowances shall be deemed items of expense reimbursable under paragraph (f) by the requesting state.

(h) Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its national guard forces in case such members sustain injuries or are killed within their own state, shall provide for the payment of compensation and death benefits in the same manner and on the same terms in case such members sustain injury or are killed while rendering aid pursuant to this compact. Such compensation and death benefits shall be deemed items of expense reimbursable pursuant to paragraph (f) of this article.
ARTICLE IV. DELEGATION

Nothing in this compact shall be construed to prevent the Governor of a party state from delegating any of his responsibilities or authority respecting the national guard, provided that such delegation is otherwise in accordance with law. For purposes of this compact, however, the Governor shall not delegate the power to request assistance from another state.
ARTICLE V. LIMITATIONS

Nothing in this compact shall:

1. Expand or add to the functions of the national guard, except with respect to the jurisdictions within which such functions may be performed.

2. Authorize or permit national guard units to be placed under the field command of any person not having the military or national guard rank or status required by law for the field command position in question.
ARTICLE VI. CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

Source: SL 1969, ch 171, §§ 1, 4; SL 1994, ch 268.



§ 33-9-13 State service periods--Rights and benefits.

33-9-13. State service periods--Rights and benefits. In accordance with paragraph (h) of Article III of the compact members of the National Guard Forces of South Dakota shall be deemed to be in state service at all times when engaged pursuant to this compact, and shall be entitled to all rights and benefits provided by the State of South Dakota.

Source: SL 1969, ch 171, § 3.



§ 33-9-14 Claims--Payment.

33-9-14. Claims--Payment. Upon presentation of a claim therefor by an appropriate authority of a state whose national guard forces have aided the State of South Dakota pursuant to the compact, any liability of South Dakota pursuant to paragraph (f) of Article III of the compact shall be paid out of the general fund of South Dakota.

Source: SL 1969, ch 171, § 2.



§ 33-9-15 National Guard Mutual Assistance Counter-drug Activities Compact--Enactment--Text of Compact.

33-9-15. National Guard Mutual Assistance Counter-drug Activities Compact--Enactment--Text of Compact. The National Guard Mutual Assistance Counter-drug Activities Compact is hereby enacted into law and entered into by the State of South Dakota with all other states legally joining therein, in form substantially as follows:
ARTICLE I. PURPOSE

The purposes of this compact are:

(A) To provide for mutual assistance and support among the party states in the utilization of the national guard in drug interdiction, counter-drug, and demand reduction activities;

(B) To permit the national guard of this state to enter into mutual assistance and support agreements, on the basis of need, with one or more law enforcement agencies operating within this state for activities within this state, or with a national guard of one or more other states, whether said activities are within or without this state, in order to facilitate and coordinate efficient, cooperative enforcement efforts directed toward drug interdiction, counter-drug activities, and demand reduction;

(C) To permit the national guard of this state to act as a receiving and responding state as defined within this compact and to ensure the prompt and effective delivery of national guard personnel, assets, and service to agencies or areas that are in need of increased support and presence;

(D) To permit and encourage a high degree of flexibility in the deployment of national guard forces in the interest of efficiency;

(E) To maximize the effectiveness of the national guard in those situations which call for its utilization under this compact;

(F) To provide protection for the rights of national guard personnel when performing duties in other states in counter-drug activities; and

(G) To ensure uniformity of state laws in the area of national guard involvement in interstate counter-drug activities by incorporating said uniform laws within the compact.
ARTICLE II. ENTRY INTO FORCE AND WITHDRAWAL

(A) This compact shall go into force when enacted into law by any two states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(B) Any party state may withdraw from this compact by enacting a statute repealing the compact, but no such withdrawal may take effect until one year after the Governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states.
ARTICLE III. MUTUAL ASSISTANCE AND SUPPORT

(A) As used in this compact, the following terms mean:

(1) "Drug interdiction and counter-drug activities," the use of national guard personnel, while not in federal service, in any law enforcement support activities that are intended to reduce the supply or use of illegal drugs in the United States. These activities include, but are not limited to:

(a) Providing information obtained during either the normal course of military training or operations or during counter-drug activities to federal, state, or local law enforcement officials that may be relevant to a violation of any federal or state law within the jurisdiction of such officials;

(b) Making available any equipment (including associated supplies or spare parts), base facilities or research facilities of the national guard to any federal, state, or local civilian law enforcement official for law enforcement purposes, in accordance with other applicable law or regulation;

(c) Providing available national guard personnel to train federal, state, or local civilian law enforcement in the operation and maintenance of equipment, including equipment made available above, in accordance with other applicable law;

(d) Providing available national guard personnel to operate and maintain equipment provided to federal, state, or local law enforcement officials pursuant to activities defined and referred to in this compact;

(e) Operating and maintaining equipment and facilities of the national guard or law enforcement agencies used for the purposes of drug interdiction and counter-drug activities;

(f) Providing available national guard personnel to operate equipment for the detection, monitoring, and communication of the movement of air, land, and sea traffic, to facilitate communications in connection with law enforcement programs, to provide transportation for civilian law enforcement personnel and to operate bases of operations for civilian law enforcement personnel;

(g) Providing available national guard personnel, equipment, and support for administrative, interpretive, analytic, or other purposes; and

(h) Providing available national guard personnel and equipment to aid federal, state, and local officials and agencies otherwise involved in the prosecution or incarceration of individuals processed within the criminal justice system who have been arrested for criminal acts involving the use, distribution, or transportation of controlled substances as defined in 21 U.S.C. § 801 et seq. as in effect on July 1, 1993, or otherwise by law, in accordance with other applicable law;

(2) "Demand reduction," providing available national guard personnel, equipment, support, and coordination to federal, state, local, and civic organizations, institutions, and agencies for the purposes of the prevention of drug abuse and the reduction in the demand for illegal drugs;

(3) "Requesting state," a state whose governor requested assistance in the area of counter-drug activities;

(4) "Responding state," a state furnishing assistance, or requested to furnish assistance, in the area of counter-drug activities;

(5) "Law enforcement agency," a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customer, or controlled substances laws;

(6) "Official," an appointed, elected, designated or otherwise duly selected representative or an agency, institution, or organization authorized to conduct those activities for which support is requested;

(7) "Mutual assistance and support agreement" or "agreement," an agreement between the national guard of this state and one or more law enforcement agencies or between the national guard of this state and the national guard of one or more other states, consistent with the purposes of the compact;

(8) "Party state," a state that has lawfully enacted this compact; and

(9) "State," any of the several states of the United States, the District of Columbia, the commonwealth of Puerto Rico, or a territory or possession of the United States;

(B) Upon the request of a governor of a party state for assistance in the area of drug interdiction, counter-drug, and demand reduction activities, the Governor has authority under this compact to send without the border of this state and place under the temporary operational control of the appropriate national guard or other military authorities of the requesting state, for the purpose of providing such requested assistance, all or any part of the national guard forces of this state as he may deem necessary, and the exercise of his discretion in this regard shall be conclusive.

(C) The Governor may, within his discretion, withhold the national guard forces of this state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

(D) The national guard of this state is hereby authorized to engage in counter-drug activities and demand reduction.

(E) The adjutant general of this state, in order to further the purposes of this compact, may enter into a mutual assistance and support agreement with one or more law enforcement agencies operating within this state, including federal law enforcement agencies operating in state, or with the national guard or one or more other party states to provide personnel, assets, and services in the area of counter-drug activities and demand reduction provided that any party to the agreement is not specifically prohibited by law to perform said activities.

(F) The agreement must set forth the powers, rights, and obligations of the parties to the agreement, where applicable, as follows:

(1) Its duration;

(2) The organization, composition, and nature of any separate legal entity created thereby;

(3) The purpose of the agreement;

(4) The manner of financing the agreement and establishing and maintaining its budget;

(5) The method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination;

(6) Provision for administering the agreement, which may include creation of a joint board responsible for such administration;

(7) The manner of acquiring, holding, and disposing of real and personal property used pursuant to the agreement, if necessary;

(8) The minimum standards for national guard personnel implementing the provisions of the agreement;

(9) The minimum insurance required of each party to the agreement, if necessary;

(10) The chain of command or delegation of authority to be followed by national guard personnel acting under the provisions of the agreement;

(11) The duties and authority that the national guard personnel of each party state may exercise; and

(12) Any other necessary and proper matters.

(G) As a condition precedent to an agreement becoming effective under this part, the agreement shall be submitted to and receive the approval of the Office of the Attorney General. The attorney general may delegate his approval authority to the appropriate attorney for the national guard subject to those conditions which he deems appropriate. Said delegation shall be in writing and subject to the following:

(1) The attorney general, or his agent in the national guard as stated above, shall approve an agreement submitted to him under this part unless he finds that it is not in proper form, does not meet the requirements set forth in this part, or otherwise does not conform to the laws of South Dakota. If the attorney general disapproves an agreement, he shall provide a written explanation to the adjutant general of the national guard; and

(2) If the attorney general, or his authorized agent as stated above, does not disapprove an agreement within thirty days after its submission to him, it shall be deemed approved by him.

(H) Whenever national guard forces of any party state are engaged in the performance of duties in the area of drug interdiction, counter-drug, and demand reduction activities pursuant to orders, they shall not be held personally liable for any acts or omissions which occur during the performance of such duty.
ARTICLE IV. RESPONSIBILITIES

(A) Nothing in this compact may be construed as a waiver of any benefits, privileges, immunities, or rights otherwise provided for national guard personnel performing duty pursuant to Title 32 of the United States Code, nor shall anything in this compact be construed as a waiver of coverage provided for under the Federal Tort Claims Act. In the event that national guard personnel performing counter-drug activities do not receive rights, benefits, privileges, and immunities otherwise provided for national guard personnel as stated herein, the following provisions apply:

(1) Whenever national guard forces of any responding state are engaged in another state in carrying out the purposes of this compact, the members thereof so engaged shall have the same power, duties, rights, privileges, and immunities as members of national guard forces of the requesting state. The requesting state shall save and hold members of the national guard forces of this responding state harmless from civil liability, except as otherwise provided herein, for acts or omissions which occur in the performance of those member's duty while engaged in carrying out the purposes of this compact, whether such responding forces are serving the requesting state within the borders of the responding state or are attached to the requesting state for purposes of operational control;

(2) Subject to the provisions of paragraphs (3), (4), and (5) of this article, all liability that may arise under the laws of the requesting state of this responding state on account of or in connection with a request for assistance or support, shall be assumed and borne by the requesting state;

(3) If as a responding state, this state is rendering aid or assistance pursuant to this compact, it shall be reimbursed by the requesting state for any loss or damage to, or expense incurred in the operation of, any equipment answering a request for aid, and for the cost of the materials, transportation, and maintenance of national guard personnel and equipment incurred in connection with such request, provided that nothing herein constrained shall prevent any responding state from assuming such loss, damage, expense, or other cost;

(4) Unless there is a written agreement to the contrary, each party shall provide, in the same amounts and manner as if they were on duty within their state, for pay and allowances of the personnel of its national guard units while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact; and

(5) Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its national guard forces if such members sustain injuries or are killed within their own state, providing such requested assistance, shall provide for their payment of compensation and death benefits in the same manner and on the same terms in the event such members sustain injury or are killed while rendering assistance or support pursuant to this compact. Such benefits and compensation shall be deemed items of expense reimbursable pursuant to paragraph 3 of this article.

(B) Officer and enlisted personnel of the national guard performing duties subject to proper orders pursuant to this compact shall be subject to and governed by the provisions of their home state code of military justice whether they are performing duties within or without their home state. If any national guard member commits or is suspected of committing a criminal offense while performing duties pursuant to this compact without his home state, he may be returned immediately to his home state and he may be subject to disciplinary action to be taken. However, nothing in this section shall abrogate the general criminal jurisdiction of the state in which the offense occurred.
ARTICLE V. DELEGATION

Nothing in this compact shall be construed to prevent the Governor from delegating any of his responsibilities or authority respecting the national guard, providing that such delegation is otherwise in accordance with law. For purposes of this compact, however, the Governor shall not delegate the power to request assistance from another state.
ARTICLE VI. LIMITATIONS

Nothing in this compact may:

(1) Authorize or permit national guard units or personnel to be placed under the operational control of any person not having the national guard rank or status required by law for the command in question; or

(2) Deprive a properly convened court of jurisdiction over an offense of a defendant merely because of the fact that the national guard, while performing duties pursuant to this compact, was utilized in achieving an arrest or indictment.
ARTICLE VII. CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or of any state or under any circumstance, is deemed invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance may not be affected thereby. If this compact is held to be contrary to the Constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

Source: SL 1994, ch 269.






Chapter 10 - Uniform State Code Of Military Justice

§ 33-10-1 to 33-10-19. Repealed.

33-10-1 to 33-10-19. Repealed by SL 2012, ch 175, §§ 290 to 308.



§ 33-10-20 Definitions.

33-10-20. Definitions. Terms used in this chapter mean:

(1) "Accuser," a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any other person who has an interest other than an official interest in the prosecution of the accused;

(2) "Cadet," "candidate," or "midshipman," a person who is enrolled in or attending a state military academy, a regional training institute, or any other formal education program for the purpose of becoming a commissioned officer in the state military forces;

(3) "Classified information,":

(a) Any information or material that has been determined by an official of the United States or any state pursuant to law, an executive order, or regulation to require protection against unauthorized disclosure for reasons of national or state security; and

(b) Any restricted data, as defined in section 11(y) of the Atomic Energy Act of 1954 (42 U.S.C. § 2014(y)) as of January 1, 2012;

(4) "Code," this chapter;

(5) "Commanding officer," includes only commissioned officers of the state military forces and shall include officers in charge only when administering nonjudicial punishment pursuant to this code. The term, commander, has the same meaning as commanding officer;

(6) "Convening authority," includes, in addition to the person who convened the court, a commissioned officer commanding for the time being or a successor in command to the convening authority;

(7) "Day," a calendar day and is not synonymous with the term, unit training assembly. Any punishment authorized by this code which is measured in terms of days shall, if served in a status other than annual field training, be construed to mean succeeding duty days;

(8) "Duty status other than state active duty," any other type of duty not in federal service and not full-time duty in the active service of the state under an order issued by authority of law and includes travel to and from such duty;

(9) "Enlisted member," a person in an enlisted grade;

(10) "Judge advocate," a commissioned officer of the organized state military forces who is a member in good standing of the bar of the highest court of a state, and is:

(a) Certified or designated as a judge advocate in the Judge Advocate General's Corps of the Army, Air Force, Navy, or the Marine Corps or designated as a law specialist as an officer of the Coast Guard, or a reserve component of one of these; or

(b) Certified as a nonfederally recognized judge advocate by the senior judge advocate of the commander of the force in the state military forces of which the accused is a member, as competent to perform such military justice duties required by this code. If there is no such judge advocate available, then such certification may be made by such senior judge advocate of the commander of another force in the state military forces, as the convening authority directs;

(11) "Military court," a court-martial or a court of inquiry;

(12) "Military judge," an official of a general or special court-martial detailed in accordance with § 33-10-77;

(13) "Military offenses," those offenses prescribed under this chapter;

(14) "National security," the national defense and foreign relations of the United States;

(15) "Officer," a commissioned or warrant officer;

(16) "Officer in charge," a member of the naval militia, the Navy, the Marine Corps, or the Coast Guard designated as such by appropriate authority;

(17) "Record," when used in connection with the proceedings of a court-martial:

(a) An official written transcript, written summary, or other writing relating to the proceedings; or

(b) An official audiotape, videotape, digital image or file, or similar material from which sound, or sound and visual images, depicting the proceedings may be reproduced;

(18) "State," one of the several states, the District of Columbia, the Commonwealth of Puerto Rico, Guam, and the U.S. Virgin Islands;

(19) "State active duty," full-time duty in the state military forces under an order of the Governor or otherwise issued by authority of law, and paid by state funds, and includes travel to and from such duty;

(20) "Senior force judge advocate," the senior judge advocate of the commander of the same force of the state military forces as the accused and who is that commander's chief legal advisor;

(21) "State military forces," the National Guard of the State of South Dakota, as defined in Title 32, United States Code, and any other military force organized under the Constitution and laws of this State, when not in a status subjecting them to exclusive jurisdiction under chapter 47 of Title 10, United States Code;

(22) "Superior commissioned officer," a commissioned officer superior in rank or command;

(23) "Senior force commander," the commander of the same force of the state military forces as the accused.
Source: SL 2012, ch 175, § 1.



§ 33-10-21 Persons subject to this code.

33-10-21. Persons subject to this code. This code applies at all times to all members of the state military forces and all other military forces attached or assigned thereto.

Source: SL 2012, ch 175, § 2.



§ 33-10-22 Subject matter jurisdiction--Primary jurisdiction.

33-10-22. Subject matter jurisdiction--Primary jurisdiction. Subject matter jurisdiction is established if a nexus exists between an offense, either military or nonmilitary, and the state military force. Courts-martial have primary jurisdiction of military offenses as defined in § 33-10-20. A proper civilian court has primary jurisdiction of a nonmilitary offense when an act or omission violates both this code and local criminal law, foreign or domestic. In such a case, a court-martial may be initiated only after the civilian authority has declined to prosecute or dismissed the charge, provided jeopardy has not attached. Jurisdiction over attempted crimes, conspiracy crimes, solicitation, and accessory crimes shall be determined by the underlying offense.

Source: SL 2012, ch 175, § 3.



§ 33-10-23 Jurisdiction over persons charged with fraudulent discharge.

33-10-23. Jurisdiction over persons charged with fraudulent discharge. Each person discharged from the state military forces who is later charged with having fraudulently obtained a discharge is, subject to §§ 33-10-126 to 33-10-129, inclusive, subject to trial by court-martial on that charge and is, after apprehension, subject to this code while in custody under the direction of the state military forces for that trial. Upon conviction of that charge that person is subject to trial by court-martial for all offenses under this code committed before the fraudulent discharge.

Source: SL 2012, ch 175, § 4.



§ 33-10-24 Jurisdiction over deserters.

33-10-24. Jurisdiction over deserters. No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.

Source: SL 2012, ch 175, § 5.



§ 33-10-25 Applicability to persons in duty status or where nexus exists between offense and state military functions--Civilian jurisdiction.

33-10-25. Applicability to persons in duty status or where nexus exists between offense and state military functions--Civilian jurisdiction. This code has applicability at all times and in all places, provided that either the person subject to the code is in a duty status or, if not in a duty status, that there is a nexus between the act or omission constituting the offense and the efficient functioning of the state military forces. However, this grant of military jurisdiction shall neither preclude nor limit civilian jurisdiction over an offense, which is limited only by the prohibition of double jeopardy.

Source: SL 2012, ch 175, § 6.



§ 33-10-26 Extraterritorial jurisdiction.

33-10-26. Extraterritorial jurisdiction. Courts-martial and courts of inquiry may be convened and held in units of the state military forces while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

Source: SL 2012, ch 175, § 7.



§ 33-10-27 Judge advocate supervision.

33-10-27. Judge advocate supervision. The senior force judge advocates in each of the state's military forces or that judge advocate's delegates shall make frequent inspections in the field in supervision of the administration of military justice in that force.

Source: SL 2012, ch 175, § 8.



§ 33-10-28 Communication with judge advocates.

33-10-28. Communication with judge advocates. Convening authorities shall at all times communicate directly with their judge advocates in matters relating to the administration of military justice. The judge advocate of any command is entitled to communicate directly with the judge advocate of a superior or subordinate command, or with the state judge advocate.

Source: SL 2012, ch 175, § 9.



§ 33-10-29 Judge advocate to reviewing authority.

33-10-29. Judge advocate to reviewing authority. No person who has acted as member, military judge, trial counsel, defense counsel, or investigating officer, or who has been a witness, in any case may later act as a judge advocate to any reviewing authority upon the same case.

Source: SL 2012, ch 175, § 10.



§ 33-10-30 Apprehension defined.

33-10-30. Apprehension defined. Apprehension is the taking of a person into custody.

Source: SL 2012, ch 175, § 11.



§ 33-10-31 Persons authorized to apprehend upon probable cause.

33-10-31. Persons authorized to apprehend upon probable cause. Any person authorized by this code or by chapter 47 of Title 10, United States Code, or by regulations issued under either, to apprehend persons subject to this code, any marshal of a court-martial appointed pursuant to the provisions of this code, and any peace officer or civil officer having authority to apprehend offenders under the laws of the United States or of a state, may do so upon probable cause that an offense has been committed and that the person apprehended committed it.

Source: SL 2012, ch 175, § 12.



§ 33-10-32 Quelling of or apprehension for quarrels, frays, and disorders.

33-10-32. Quelling of or apprehension for quarrels, frays, and disorders. Commissioned officers, warrant officers, petty officers, and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.

Source: SL 2012, ch 175, § 13.



§ 33-10-33 Extradition.

33-10-33. Extradition. If an offender is apprehended outside the state, the offender's return to the area must be in accordance with normal extradition procedures or by reciprocal agreement.

Source: SL 2012, ch 175, § 14.



§ 33-10-34 Fees for apprehension.

33-10-34. Fees for apprehension. No person authorized by this section to apprehend persons subject to this code or the place where such offender is confined, restrained, held, or otherwise housed may require payment of any fee or charge for so receiving, apprehending, confining, restraining, holding, or otherwise housing a person except as otherwise provided by law.

Source: SL 2012, ch 175, § 15.



§ 33-10-35 Arrest and confinement defined.

33-10-35. Arrest and confinement defined. Arrest is the restraint of a person by an order, not imposed as a punishment for an offense, directing the person to remain within certain specified limits. Confinement is the physical restraint of a person.

Source: SL 2012, ch 175, § 16.



§ 33-10-36 Arrest or confinement of enlisted member.

33-10-36. Arrest or confinement of enlisted member. An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code. A commanding officer may authorize warrant officers, petty officers, or noncommissioned officers to order enlisted members of the commanding officer's command or subject to the commanding officer's authority into arrest or confinement.

Source: SL 2012, ch 175, § 17.



§ 33-10-37 Arrest or confinement of commissioned officer, warrant officer, or civilian.

33-10-37. Arrest or confinement of commissioned officer, warrant officer, or civilian. A commissioned officer, a warrant officer, or a civilian subject to this code or to trial thereunder may be ordered into arrest or confinement only by a commanding officer to whose authority the person is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons into arrest or confinement may not be delegated.

Source: SL 2012, ch 175, § 18.



§ 33-10-38 Probable cause to arrest or confine.

33-10-38. Probable cause to arrest or confine. No person may be ordered into arrest or confinement except for probable cause.

Source: SL 2012, ch 175, § 19.



§ 33-10-39 Custody before notification of proper authority.

33-10-39. Custody before notification of proper authority. Sections 33-10-35 to 33-10-38, inclusive, do not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

Source: SL 2012, ch 175, § 20.



§ 33-10-40 Notice of offense--Diligent steps for trial or dismissal.

33-10-40. Notice of offense--Diligent steps for trial or dismissal. If any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which the person is accused and diligent steps shall be taken to try the person or to dismiss the charges and release the person.

Source: SL 2012, ch 175, § 21.



§ 33-10-41 Place of confinement.

33-10-41. Place of confinement. If a person subject to this code is confined before, during, or after trial, confinement may be in a civilian or military confinement facility.

Source: SL 2012, ch 175, § 22.



§ 33-10-42 Receiving of prisoners.

33-10-42. Receiving of prisoners. No person authorized to receive prisoners pursuant to this code may refuse to receive or keep any prisoner committed to the person's charge by a commissioned officer of the state military forces, if the committing officer furnishes a statement, signed by such officer, of the offense charged against the prisoner, unless otherwise authorized by law.

Source: SL 2012, ch 175, § 23.



§ 33-10-43 Reports of prisoners.

33-10-43. Reports of prisoners. Each person authorized to receive prisoners pursuant to this code to whose charge a prisoner is committed shall, within twenty-four hours after that commitment or as soon as the person is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment.

Source: SL 2012, ch 175, § 24.



§ 33-10-44 Confinement with enemy prisoners prohibited.

33-10-44. Confinement with enemy prisoners prohibited. No member of the state military forces may be placed in confinement in immediate association with enemy prisoners or other foreign nationals not members of the armed forces.

Source: SL 2012, ch 175, § 25.



§ 33-10-45 Punishment prohibited before trial.

33-10-45. Punishment prohibited before trial. No person, while being held for trial or awaiting a verdict, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against the person. The arrest or confinement imposed upon such person may not be any more rigorous than the circumstances required to insure the person's presence, but the person may be subjected to minor punishment during that period for infractions of discipline.

Source: SL 2012, ch 175, § 26.



§ 33-10-46 Delivery of offenders to civil authorities.

33-10-46. Delivery of offenders to civil authorities. A person subject to this code accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial or confinement.

Source: SL 2012, ch 175, § 27.



§ 33-10-47 Completion of sentence of court martial upon return from civil authority.

33-10-47. Completion of sentence of court martial upon return from civil authority. If delivery is made to any civil authority pursuant to § 33-10-46 of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for the offense shall, upon the request of competent military authority, be returned to the place of original custody for the completion of the person's sentence.

Source: SL 2012, ch 175, § 28.



§ 33-10-48 Failure of enlisted member to report for duty--Arrest--Fees.

33-10-48. Failure of enlisted member to report for duty--Arrest--Fees. If the Governor, as commander in chief, issues an order to the National Guard, or any portion thereof, or the commanding officer of an organization issues any order, to perform any military duty that may be required under the law and regulations, and any enlisted servicemember fails to report for duty, any law enforcement officer shall, upon written request of the commanding officer of such company or troop, if furnished with a copy of the order of the Governor or the commanding officer of the organization, arrest the enlisted servicemember and deliver that enlisted servicemember in person to the commanding officer wherever the commanding officer may direct. The law enforcement officer shall be allowed the same fees and mileage for such service as are now allowed by law in criminal cases. The fees and mileage shall in the first instance be paid by the state if the servicemember's duties are in the service of the state, otherwise the fees and mileage shall be paid as the United States so provides. The fees and mileage may be recovered from the servicemember in accordance with the rules and regulations of the United States armed forces. The secretary of the Department of the Military may promulgate rules, pursuant to chapter 1-26, to provide for the recovery of fines and mileage from a servicemember who fails to report for military duty as ordered.

Source: SL 2012, ch 175, § 29.



§ 33-10-49 Arrest or confinement for disobedience or disruption--Trespassers.

33-10-49. Arrest or confinement for disobedience or disruption--Trespassers. The commanding officer at any encampment, parade, drill, muster, annual training, or other rendezvous of the National Guard may order subordinates to perform any lawful military duty. The commanding officer may place in arrest during the time of such meeting, and confine under guard, if necessary, any officer or enlisted member who disobeys the orders of a superior officer or in any way interrupts the training or exercises. The commanding officer may remove any other person who trespasses on the parade ground or armory, or in any way interrupts the orderly discharge of duty of any National Guard member.

Source: SL 2012, ch 175, § 30.



§ 33-10-50 Commanding officer's non-judicial punishment.

33-10-50. Commanding officer's non-judicial punishment. Under such regulations as prescribed, any commanding officer (and for purposes of this section, officers-in-charge) may impose disciplinary punishments for minor offenses without the intervention of a court-martial pursuant to this section. The Governor, the adjutant general, or an officer of a general or flag rank in command may delegate the powers under this section to a principal assistant who is a member of the state military forces.

Source: SL 2012, ch 175, § 31.



§ 33-10-51 Forms of punishment by any commanding officer.

33-10-51. Forms of punishment by any commanding officer. Any commanding officer may impose upon enlisted members of the officer's command the following:

(1) An admonition;

(2) A reprimand;

(3) The withholding of privileges for not more than six months which need not be consecutive;

(4) The forfeiture of pay of not more than seven day's pay;

(5) A fine of not more than seven day's pay;

(6) A reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(7) Extra duties, including fatigue or other duties, for not more than fourteen days, which need not be consecutive; and

(8) Restriction to certain specified limits, with or without suspension from duty, for not more than fourteen days, which need not be consecutive.
Source: SL 2012, ch 175, § 32.



§ 33-10-52 Forms of punishment by major, lieutenant commander, or above.

33-10-52. Forms of punishment by major, lieutenant commander, or above. Any commanding officer of the grade of major or lieutenant commander, or above may impose upon enlisted members of the officer's command the following:

(1) Any punishment authorized in subdivisions 33-10-51(1), (2), and (3);

(2) The forfeiture of not more than one-half of one month's pay per month for two months;

(3) A fine of not more than one month's pay;

(4) A reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades;

(5) Extra duties, including fatigue or other duties, for not more than forty-five days which need not be consecutive; and

(6) Restriction to certain specified limits, with or without suspension from duty, for not more than sixty days which need not be consecutive.
Source: SL 2012, ch 175, § 33.



§ 33-10-53 Forms of punishment by Governor, adjutant general, or certain other officers.

33-10-53. Forms of punishment by Governor, adjutant general, or certain other officers. The Governor, the adjutant general, an officer exercising general court-martial convening authority, or an officer of a general or flag rank in command may impose:

(1) Upon officers of the officer's command:

(a) Any punishment authorized in subdivisions 33-10-52(1), (2), (3), and (6); and

(b) Arrest in quarters for not more than thirty days which need not be consecutive; and

(2) Upon enlisted members of the officer's command, any punishment authorized in § 33-10-52.
Source: SL 2012, ch 175, § 34.



§ 33-10-54 Duration of consecutive punishments.

33-10-54. Duration of consecutive punishments. Whenever any of those punishments are combined to run consecutively, the total length of the combined punishment cannot exceed the authorized duration of the longest punishment in the combination, and there shall be an apportionment of punishments so that no single punishment in the combination exceeds its authorized length under this section.

Source: SL 2012, ch 175, § 35.



§ 33-10-55 Arrest in quarters or restriction--Notice regarding right to trial by court-martial.

33-10-55. Arrest in quarters or restriction--Notice regarding right to trial by court-martial. Prior to the offer of nonjudicial punishment, the commanding officer shall determine whether arrest in quarters or restriction shall be considered as punishments. If the commanding officer determines that the punishment options may include arrest in quarters or restriction, the accused shall be notified of the right to demand trial by court-martial. If the commanding officer determines that the punishment options do not include arrest in quarters or restriction, the accused shall be notified that there is no right to trial by courts-martial in lieu of nonjudicial punishment.

Source: SL 2012, ch 175, § 36.



§ 33-10-56 Suspension or mitigation of punishment.

33-10-56. Suspension or mitigation of punishment. The officer who imposes the punishment, or the successor in command, may, at any time, suspend, set aside, mitigate, or remit any part or amount of the punishment and restore all rights, privileges, and property affected. The officer also may:

(1) Mitigate reduction in grade to forfeiture of pay;

(2) Mitigate arrest in quarters to restriction; or

(3) Mitigate extra duties to restriction.

No mitigated punishment may be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture may not be greater than the amount that could have been imposed initially under this section by the officer who imposed the punishment mitigated.

Source: SL 2012, ch 175, § 37.



§ 33-10-57 Appeal.

33-10-57. Appeal. A person punished under this code who considers the punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority within fifteen days after the punishment is either announced or sent to the accused, as the commander may determine. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised pursuant to § 33-10-56 by the officer who imposed the punishment. Before acting on an appeal from a punishment, the authority that is to act on the appeal may refer the case to a judge advocate for consideration and advice.

Source: SL 2012, ch 175, § 38.



§ 33-10-58 Punishment not a bar to trial by court-martial or civilian court--Consideration of disciplinary punishment.

33-10-58. Punishment not a bar to trial by court-martial or civilian court--Consideration of disciplinary punishment. The imposition and enforcement of disciplinary punishment under this code for any act or omission is not a bar to trial by court-martial or a civilian court of competent jurisdiction for a serious crime or offense growing out of the same act or omission and not properly punishable under this code; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial and, when so shown, it shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

Source: SL 2012, ch 175, § 39.



§ 33-10-59 Forfeiture of pay.

33-10-59. Forfeiture of pay. Whenever a punishment of forfeiture of pay is imposed under this code, the forfeiture may apply to pay accruing before, on, or after the date that punishment is imposed.

Source: SL 2012, ch 175, § 40.



§ 33-10-60 Promulgation of rules regarding records.

33-10-60. Promulgation of rules regarding records. Rules promulgated by the secretary of the Department of the Military, pursuant to chapter 1-26, may prescribe the form of records to be kept of proceedings under this code and may prescribe that certain categories of those proceedings shall be in writing.

Source: SL 2012, ch 175, § 41.



§ 33-10-61 Courts-martial classified.

33-10-61. Courts-martial classified. The three kinds of courts-martial in the state military forces are:

(1) General courts-martial, consisting of:

(a) A military judge and not less than five members; or

(b) Only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests, orally on the record or in writing, a court composed only of a military judge and the military judge approves;

(2) Special courts-martial, consisting of:

(a) A military judge and not less than three members; or

(b) Only a military judge, if one has been detailed to the court, and the accused requests, orally on the record or in writing, a court composed only of a military judge and the military judge approves; and

(3) Summary courts-martial, consisting of one commissioned officer.
Source: SL 2012, ch 175, § 42.



§ 33-10-62 Jurisdiction of courts-martial in general.

33-10-62. Jurisdiction of courts-martial in general. Each component of the state military forces has court-martial jurisdiction over all members of the particular component who are subject to this code. Additionally, the Army and Air National Guard state military forces have court-martial jurisdiction over all members subject to this code.

Source: SL 2012, ch 175, § 43.



§ 33-10-63 Jurisdiction of general courts-martial.

33-10-63. Jurisdiction of general courts-martial. Subject to § 33-10-62, general courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code, and may, under such limitations as the Governor may prescribe, adjudge any punishment not forbidden by this code.

Source: SL 2012, ch 175, § 44.



§ 33-10-64 Jurisdiction of special courts-martial.

33-10-64. Jurisdiction of special courts-martial. Subject to § 33-10-62, special courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code, and may, under such limitations as the Governor may prescribe, adjudge any punishment not forbidden by this code except dishonorable discharge, dismissal, confinement for more than one year, forfeiture of pay exceeding two-thirds pay per month, or forfeiture of pay for more than one year.

Source: SL 2012, ch 175, § 45.



§ 33-10-65 Jurisdiction of summary courts-martial.

33-10-65. Jurisdiction of summary courts-martial. Subject to § 33-10-62, summary courts-martial have jurisdiction to try persons subject to this code, except officers, cadets, candidates, and midshipmen, for any offense made punishable by this code under such limitations as the Governor may prescribe.

Source: SL 2012, ch 175, § 46.



§ 33-10-66 Objection to trial by summary courts-martial.

33-10-66. Objection to trial by summary courts-martial. No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if that person objects thereto. If objection to trial by summary court-martial is made by an accused, trial by special or general court-martial may be ordered, as may be appropriate. Summary courts-martial may, under such limitations as the Governor may prescribe, adjudge any punishment not forbidden by this code except dismissal, dishonorable or bad-conduct discharge, confinement for more than one month, restriction to specified limits for more than two months, or forfeiture of more than two-thirds of one month's pay.

Source: SL 2012, ch 175, § 47.



§ 33-10-67 Who may convene general courts-martial.

33-10-67. Who may convene general courts-martial. A general court-martial may be convened by the Governor or the adjutant general.

If any such commanding officer is an accuser, the court shall be convened by superior competent authority and may in any case be convened by such superior authority if considered desirable by such authority.

Source: SL 2012, ch 175, § 48.



§ 33-10-68 Who may convene special courts-martial.

33-10-68. Who may convene special courts-martial. A special courts-martial may be convened by:

(1) Any person who may convene a general court-martial;

(2) The commanding officer of a garrison, fort, post, camp, station, Air National Guard base, or naval base or station;

(3) The commanding officer of a brigade, regiment, group, detached battalion, or corresponding unit of the Army;

(4) The commanding officer of a wing, group, separate squadron, or corresponding unit of the Air Force; or

(5) The commanding officer or officer in charge of any other command when empowered by the adjutant general.

If any such officer is an accuser, the court shall be convened by superior competent authority and may in any case be convened by such superior authority if considered desirable by such authority.

Source: SL 2012, ch 175, § 49.



§ 33-10-69 Who may convene summary courts-martial.

33-10-69. Who may convene summary courts-martial. A summary court-martial may be convened by:

(1) Any person who may convene a general or special court-martial;

(2) The commanding officer of a detached company or other detachment, or corresponding unit of the Army;

(3) The commanding officer of a detached squadron or other detachment, or corresponding unit of the Air Force; or

(4) The commanding officer or officer in charge of any other command when empowered by the adjutant general.

If only one commissioned officer is present with a command or detachment that officer shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases. A summary court-martial may, however, be convened in any case by superior competent authority if considered desirable by such authority.

Source: SL 2012, ch 175, § 50.



§ 33-10-70 Commissioned officer service on courts-martial.

33-10-70. Commissioned officer service on courts-martial. Any commissioned officer of the state military forces may serve on all courts-martial for the trial of any person subject to this code.

Source: SL 2012, ch 175, § 51.



§ 33-10-71 Warrant officer service on courts-martial.

33-10-71. Warrant officer service on courts-martial. Any warrant officer of the state military forces may serve on general and special courts-martial for the trial of any person subject to this code, other than a commissioned officer.

Source: SL 2012, ch 175, § 52.



§ 33-10-72 Enlisted member service on courts-martial.

33-10-72. Enlisted member service on courts-martial. Any enlisted member of the state military forces who is not a member of the same unit as the accused may serve on general and special courts-martial for the trial of any enlisted member subject to this code. However, that member shall serve as a member of a court only if, before the conclusion of a session called by the military judge pursuant to § 33-10-116 prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested orally on the record or in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible enlisted members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why the members could not be obtained. In this section, unit, means any regularly organized body of the state military forces not larger than a company, a squadron, a division of the naval militia, or a body corresponding to one of them.

Source: SL 2012, ch 175, § 53.



§ 33-10-73 Court-martial member to be senior to accused.

33-10-73. Court-martial member to be senior to accused. If it can be avoided, no person subject to this code may be tried by a court-martial where any member is junior to the accused in rank or grade.

Source: SL 2012, ch 175, § 54.



§ 33-10-74 Qualifications of court-martial member.

33-10-74. Qualifications of court-martial member. If convening a court-martial, the convening authority shall detail as members thereof such members of the state military forces as, in the convening authority's opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the state military forces is eligible to serve as a member of a general or special court-martial if that member is the accuser, a witness, or has acted as investigating officer or as counsel in the same case.

Source: SL 2012, ch 175, § 55.



§ 33-10-75 Excuse of court-martial member from participating.

33-10-75. Excuse of court-martial member from participating. Before a court-martial is assembled for the trial of a case, the convening authority may excuse a member of the court from participating in the case. The convening authority may delegate the authority under this section to a judge advocate or to any other principal assistant.

Source: SL 2012, ch 175, § 56.



§ 33-10-76 Military judge detailed to general and special court-martial.

33-10-76. Military judge detailed to general and special court-martial. A military judge shall be detailed to each general and special court-martial. The military judge shall preside over each open session of the court-martial to which the military judge has been detailed.

Source: SL 2012, ch 175, § 57.



§ 33-10-77 Qualifications of military judge.

33-10-77. Qualifications of military judge. A military judge shall be:

(1) An active or retired commissioned officer of an organized state or federal military force;

(2) A member in good standing of the bar of the highest court of a state or a member of the bar of a federal court for at least five years; and

(3) Certified as qualified for duty as a military judge by the senior force judge advocate which is the same force as the accused.
Source: SL 2012, ch 175, § 58.



§ 33-10-78 Admission of military judge pro hac vice.

33-10-78. Admission of military judge pro hac vice. In the instance if a military judge is not a member of the bar of the highest court of the state, the military judge shall be deemed admitted pro hac vice, subject to filing a certificate with the senior force judge advocate which is the same force as the accused setting forth such qualifications provided in § 33-10-77.

Source: SL 2012, ch 175, § 59.



§ 33-10-79 Designation of military judge--Performance report prohibited.

33-10-79. Designation of military judge--Performance report prohibited. The military judge of a general or special court-martial shall be designated by the senior force judge advocate which is the same force as the accused, or a designee, for detail by the convening authority. Neither the convening authority nor any staff member of the convening authority may prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to performance of duty as a military judge.

Source: SL 2012, ch 175, § 60.



§ 33-10-80 Military judge may not be accuser, witness, investigator, or counsel.

33-10-80. Military judge may not be accuser, witness, investigator, or counsel. No person may act as military judge in a case if that person is the accuser or a witness, or has acted as investigating officer or a counsel in the same case.

Source: SL 2012, ch 175, § 61.



§ 33-10-81 Consultation with members of court.

33-10-81. Consultation with members of court. The military judge of a court-martial may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel nor vote with the members of the court.

Source: SL 2012, ch 175, § 62.



§ 33-10-82 Detail of trial counsel and defense counsel.

33-10-82. Detail of trial counsel and defense counsel. For each general and special court-martial the authority convening the court shall detail trial counsel, defense counsel, and such assistants as are appropriate.

Source: SL 2012, ch 175, § 63.



§ 33-10-83 Counsel may not have been investigator, military judge, witness, court member, or opposing counsel.

33-10-83. Counsel may not have been investigator, military judge, witness, court member, or opposing counsel. No person who has acted as investigating officer, military judge, witness or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant or associate defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense nor may any person who has acted for the defense act later in the same case for the prosecution.

Source: SL 2012, ch 175, § 64.



§ 33-10-84 Qualifications of counsel.

33-10-84. Qualifications of counsel. Except as provided in § 33-10-85, trial counsel or defense counsel detailed for a general or special court-martial shall be:

(1) A judge advocate as defined in § 33-10-20; and

(2) In the case of trial counsel, a member in good standing of the bar of the highest court of the state where the court-martial is held.
Source: SL 2012, ch 175, § 65.



§ 33-10-85 Admission of defense counsel pro hac vice--Qualifications.

33-10-85. Admission of defense counsel pro hac vice--Qualifications. In the instance when a defense counsel is not a member of the bar of the highest court of the state, the defense counsel shall be deemed admitted pro hac vice, subject to filing a certificate with the military judge setting forth the qualifications that counsel is:

(1) A commissioned officer of the armed forces of the United States or a component thereof;

(2) A member in good standing of the bar of the highest court of a state;

(3) Certified as a judge advocate in the Judge Advocate General's Corps of the Army, Air Force, Navy, or the Marine Corps; or

(4) A judge advocate as defined in § 33-10-20.
Source: SL 2012, ch 175, § 66.



§ 33-10-86 Detail or employment of court reporters and interpreters.

33-10-86. Detail or employment of court reporters and interpreters. Under such rules as may be promulgated by the secretary of the Department of the Military pursuant to chapter 1-26, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court and may detail or employ interpreters who shall interpret for the court.

Source: SL 2012, ch 175, § 67.



§ 33-10-87 Absent members of court-martial.

33-10-87. Absent members of court-martial. No member of a general or special court-martial may be absent or excused after the court has been assembled for the trial of the accused unless excused as a result of a challenge, excused by the military judge for physical disability or other good cause, or excused by order of the convening authority for good cause.

Source: SL 2012, ch 175, § 68.



§ 33-10-88 Additional members of general court-martial.

33-10-88. Additional members of general court-martial. If a general court-martial, other than a general court-martial composed of a military judge only, is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than the applicable minimum number of five members. The trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

Source: SL 2012, ch 175, § 69.



§ 33-10-89 Additional members of special court-martial.

33-10-89. Additional members of special court-martial. If a special court-martial, other than a special court-martial composed of a military judge only, is reduced below three members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than three members. The trial shall proceed with the new members present as if no evidence had been introduced previously at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation thereof is read to the court in the presence of the military judge, the accused, and counsel for both sides.

Source: SL 2012, ch 175, § 70.



§ 33-10-90 Court-martial composed of military judge only--Procedure when military judge unable to proceed.

33-10-90. Court-martial composed of military judge only--Procedure when military judge unable to proceed. If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of subsections 33-10-61(1)(b) or (2)(b), after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused, and counsel for both sides.

Source: SL 2012, ch 175, § 71.



§ 33-10-91 Marshal--Duties.

33-10-91. Marshal--Duties. A military court sitting in any county shall be attended by the county sheriff, or some suitable person designated by the sheriff, who shall be the marshal of the court and perform the usual duties of such marshals. The marshal shall execute any process lawfully issued by the court and perform all acts and duties by this chapter imposed on and authorized to be performed by any sheriff, marshal, or constable. The officer ordering the court shall furnish a copy of the order to the sheriff of the county where the court is directed to meet. The order constitutes notice to the sheriff to appear or designate someone as marshal of the court.

Source: SL 2012, ch 175, § 72.



§ 33-10-92 Compensation of marshal.

33-10-92. Compensation of marshal. Every marshal appointed to a military court shall be allowed the same fees and mileage allowed sheriffs for their duties in criminal cases as provided in § 7-12-18, the same to be paid on the certificate of the president of the court or presiding judge as to number of days employed and other duties performed. No marshal may receive any fees from the person served.

Source: SL 2012, ch 175, § 73.



§ 33-10-93 Malfeasance of sheriff or marshal.

33-10-93. Malfeasance of sheriff or marshal. Refusal or neglect by the sheriff or marshal to execute any warrant required in § 33-10-91 or to return and pay all the money collected as fines subjects the offending sheriff or marshal to double the amount of such fines and penalties. The conversion to personal use of moneys so collected by any sheriff or marshal is theft and shall be prosecuted as such in any court of the state having jurisdiction in such cases.

Source: SL 2012, ch 175, § 74.



§ 33-10-94 Immunity of court members.

33-10-94. Immunity of court members. No action may be maintained against any member of a military court on account of the imposition of a fine or penalty, or for the execution of a sentence on any person, if the person has been returned as delinquent and duly summoned before the court, or has appeared before the court to answer the charge made against the person.

Source: SL 2012, ch 175, § 75.



§ 33-10-95 Charges and specifications.

33-10-95. Charges and specifications. Charges and specifications shall be signed by a person subject to this code under oath before a commissioned officer authorized by § 33-10-298 or 33-10-299, to administer oaths and shall state:

(1) That the signer has personal knowledge of, or has investigated, the matters set forth therein; and

(2) That they are true in fact to the best of the signer's knowledge and belief.

Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges as soon as practicable.

Source: SL 2012, ch 175, § 76.



§ 33-10-96 Compulsory self-incrimination prohibited.

33-10-96. Compulsory self-incrimination prohibited. No person subject to this code may compel any person to incriminate himself or herself or to answer any question the answer to which may tend to incriminate the person.

Source: SL 2012, ch 175, § 77.



§ 33-10-97 Advice of right to remain silent.

33-10-97. Advice of right to remain silent. No person subject to this code may interrogate or request any statement from an accused or a person suspected of an offense without first informing that person of the nature of the accusation and advising that person that the person does not have to make any statement regarding the offense of which the person is accused or suspected and that any statement made by the person may be used as evidence against the person in a trial by court-martial.

Source: SL 2012, ch 175, § 78.



§ 33-10-98 Compulsory self-degradation prohibited.

33-10-98. Compulsory self-degradation prohibited. No person subject to this code may compel any person to make a statement or produce evidence before any military court if the statement or evidence is not material to the issue and may tend to degrade the person.

Source: SL 2012, ch 175, § 79.



§ 33-10-99 Exclusion of evidence.

33-10-99. Exclusion of evidence. No statement obtained from any person in violation of §§ 33-10-96 to 33-10-98, inclusive, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against the person in a trial by court-martial.

Source: SL 2012, ch 175, § 80.



§ 33-10-100 Investigation of charges.

33-10-100. Investigation of charges. No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

Source: SL 2012, ch 175, § 81.



§ 33-10-101 Notice to accused of charges--Right to counsel--Examination of witnesses--Statement of testimony.

33-10-101. Notice to accused of charges--Right to counsel--Examination of witnesses--Statement of testimony. The accused shall be advised of the charges against the accused and of the right to be represented at that investigation by counsel. The accused has the right to be represented at that investigation as provided in §§ 33-10-113 to 33-10-115, inclusive, and in any rule prescribed pursuant to that section. At that investigation, full opportunity shall be given to the accused to cross-examine any witness against the accused, if the witness is available, and to present anything the accused may desire in the accused's own behalf, either in defense or mitigation, and the investigating officer shall examine any available witness requested by the accused. If any charge is forwarded after the investigation, the charge shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

Source: SL 2012, ch 175, § 82.



§ 33-10-102 Demand for further investigation.

33-10-102. Demand for further investigation. If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in § 33-10-101, no further investigation of that charge is necessary unless it is demanded by the accused after the accused is informed of the charge. A demand for further investigation entitles the accused to recall any witness for further cross-examination and to offer any new evidence in the accused's own behalf.

Source: SL 2012, ch 175, § 83.



§ 33-10-103 Investigation of uncharged offenses.

33-10-103. Investigation of uncharged offenses. If evidence adduced in an investigation indicates that the accused committed an uncharged offense, the investigating officer may investigate the subject matter of that offense without the accused having first been charged with the offense if the accused is:

(1) Present at the investigation;

(2) Informed of the nature of each uncharged offense investigated; and

(3) Afforded the opportunities for representation, cross-examination, and presentation prescribed in § 33-10-101.
Source: SL 2012, ch 175, § 84.



§ 33-10-104 Nonjurisdictional error.

33-10-104. Nonjurisdictional error. The requirements of §§ 33-10-100 to 33-10-103, inclusive, are binding on all persons administering this code but failure to follow them does not constitute jurisdictional error.

Source: SL 2012, ch 175, § 85.



§ 33-10-105 Forwarding of charges.

33-10-105. Forwarding of charges. If a person is held for trial by general court-martial, the commanding officer shall within fifteen days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction. If that is not practicable, the commanding officer shall report in writing to that person the reasons for delay.

Source: SL 2012, ch 175, § 86.



§ 33-10-106 Advice of judge advocate regarding charge.

33-10-106. Advice of judge advocate regarding charge. Before directing the trial of any charge by general court-martial, the convening authority shall refer it to a judge advocate for consideration and advice. The convening authority may not refer a specification under a charge to a general court-martial for trial unless the convening authority has been advised in writing by a judge advocate that:

(1) The specification alleges an offense under this code;

(2) The specification is warranted by the evidence indicated in the report of investigation pursuant to §§ 33-10-100 to 33-10-104, inclusive, if there is such a report; and

(3) A court-martial would have jurisdiction over the accused and the offense.
Source: SL 2012, ch 175, § 87.



§ 33-10-107 Contents of judge advocate's statement--Reference for trial.

33-10-107. Contents of judge advocate's statement--Reference for trial. The advice of the judge advocate pursuant to § 33-10-106 with respect to a specification under a charge shall include a written and signed statement by the judge advocate:

(1) Expressing conclusions with respect to each matter set forth in § 33-10-106; and

(2) Recommending action that the convening authority take regarding the specification.

If the specification is referred for trial, the recommendation of the judge advocate shall accompany the specification.

Source: SL 2012, ch 175, § 88.



§ 33-10-108 Correction of charges or specifications.

33-10-108. Correction of charges or specifications. If the charges or specifications are not correct formally or do not conform to the substance of the evidence contained in the report of the investigating officer, formal correction, and such changes in the charges and specifications as are needed to make them conform to the evidence may be made.

Source: SL 2012, ch 175, § 89.



§ 33-10-109 Service of charges.

33-10-109. Service of charges. The trial counsel shall serve or caused to be served upon the accused a copy of the charges. No person may, against the person's objection, be brought to trial before a general court-martial case within a period of five days after the service of charges upon the accused, or in a special court-martial, within a period of three days after the service of charges upon the accused.

Source: SL 2012, ch 175, § 90.



§ 33-10-110 Promulgation of procedural rules by Governor or adjutant general.

33-10-110. Promulgation of procedural rules by Governor or adjutant general. Pretrial, trial, and post-trial procedures, including modes of proof, for courts-martial cases arising under this code, and for courts of inquiry, may be prescribed by the Governor or the adjutant general by rules promulgated pursuant to chapter 1-26, or as otherwise provided by law, which shall apply the principles of law and the rules of evidence generally recognized in military criminal cases in the courts of the armed forces but which may not be contrary to or inconsistent with this code.

Source: SL 2012, ch 175, § 91.



§ 33-10-111 Unlawfully influencing action of court.

33-10-111. Unlawfully influencing action of court. No authority convening a general, special, or summary court-martial, nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand, or admonish the court or any member, the military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court or with respect to any other exercise of its or their functions in the conduct of the proceedings. No person subject to this code may attempt to coerce or, by any unauthorized means, influence the action of a court-martial or court of inquiry or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to their judicial acts. The foregoing provisions of the section do not apply with respect to:

(1) General instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial; or

(2) Statements and instructions given in open court by the military judge, summary court-martial officer, or counsel.
Source: SL 2012, ch 175, § 92.



§ 33-10-112 Report of performance as court-martial member, witness, or counsel prohibited.

33-10-112. Report of performance as court-martial member, witness, or counsel prohibited. In the preparation of an effectiveness, fitness, or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the state military forces, or in determining whether a member of the state military forces should be retained on active status, no person subject to this code may, in preparing any such report:

(1) Consider or evaluate the performance of duty of any such member as a member of a court-martial or witness in a court-martial; or

(2) Give a less favorable rating or evaluation of any counsel of the accused because of zealous representation before a court-martial.
Source: SL 2012, ch 175, § 93.



§ 33-10-113 Qualifications of trial counsel--Preparation of record.

33-10-113. Qualifications of trial counsel--Preparation of record. The trial counsel of a general or special court-martial shall be a member in good standing of a state or federal bar and shall prosecute in the name of the State of South Dakota, and shall, under the direction of the court, prepare the record of the proceedings.

Source: SL 2012, ch 175, § 94.



§ 33-10-114 Qualifications of defense counsel--Rights of accused.

33-10-114. Qualifications of defense counsel--Rights of accused. Qualifications of the defense counsel or the accused rights are as follows:

(1) The accused has the right to be represented in defense before a general or special court-martial or at an investigation pursuant to §§ 33-10-100 to 33-10-104, inclusive, as provided in this section;

(2) The accused may be represented by civilian counsel at the provision and expense of the accused;

(3) The accused may be represented:

(a) By military counsel detailed by §§ 33-10-82 to 33-10-85, inclusive; or

(b) By military counsel of the accused's own selection if that counsel is reasonably available as determined pursuant to subdivision (7) of this section;

(4) If the accused is represented by civilian counsel, military counsel detailed or selected pursuant to subdivision (3) of this section shall act as associate counsel unless excused at the request of the accused;

(5) Except as provided pursuant to subdivision (6) of this section, if the accused is represented by military counsel of the accused's own selection pursuant to subsection (3)(b) of this section, any military counsel detailed pursuant to subsection (3)(a) of this section shall be excused;

(6) No accused may be represented by more than one military counsel. However, the person authorized pursuant to §§ 33-10-82 to 33-10-85, inclusive, to detail counsel, in that person's sole discretion:

(a) May detail additional military counsel as assistant defense counsel; and

(b) If the accused is represented by military counsel of the accused's own selection pursuant to subsection (3)(b) of this section, may approve a request from the accused that military counsel detailed pursuant to subsection (3)(a) of this section act as associate defense counsel; and

(7) The senior force judge advocate of the same force of which the accused is a member, shall determine whether the military counsel selected by an accused is reasonably available.
Source: SL 2012, ch 175, § 95.



§ 33-10-115 Duties of defense counsel in court-martial proceeding resulting in conviction.

33-10-115. Duties of defense counsel in court-martial proceeding resulting in conviction. In any court-martial proceeding resulting in a conviction, the defense counsel may:

(1) Forward for attachment to the record of proceedings a brief of such matters as counsel determines should be considered in behalf of the accused on review, including any objection to the contents of the record which counsel considers appropriate;

(2) Assist the accused in the submission of any matter under §§ 33-10-181 to 33-10-192, inclusive; and

(3) Take other action authorized by this code.
Source: SL 2012, ch 175, § 96.



§ 33-10-116 Sessions without presence of court-martial members--Record.

33-10-116. Sessions without presence of court-martial members--Record. At any time after the service of charges that have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to § 33-10-109, call the court into session without the presence of the members for the purpose of:

(1) Hearing and determining motions raising defenses or objections that are capable of determination without trial of the issues raised by a plea of not guilty;

(2) Hearing and ruling upon any matter that may be ruled upon by the military judge under this code, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) Holding the arraignment and receiving the pleas of the accused; and

(4) Performing any other procedural function that does not require the presence of the members of the court under this code.

These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made a part of the record. These proceedings may be conducted notwithstanding the number of court members and without regard to § 33-10-91.

Source: SL 2012, ch 175, § 97.



§ 33-10-117 Presence of accused, counsel, and military judge at proceedings--Exception.

33-10-117. Presence of accused, counsel, and military judge at proceedings--Exception. When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and the military judge.

Source: SL 2012, ch 175, § 98.



§ 33-10-118 Continuances.

33-10-118. Continuances. The military judge of a court-martial or a summary court-martial may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

Source: SL 2012, ch 175, § 99.



§ 33-10-119 Challenges for cause.

33-10-119. Challenges for cause. The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or the court shall determine the relevancy and validity of challenges for cause and may not receive a challenge to more than one person at a time. Any challenge by the trial counsel shall ordinarily be presented and decided before any challenge by the accused is offered.

Source: SL 2012, ch 175, § 100.



§ 33-10-120 Procedure when court members reduced below minimum by challenge for cause.

33-10-120. Procedure when court members reduced below minimum by challenge for cause. If exercise of a challenge for cause reduces the court below the minimum number of members required by § 33-10-61, all parties shall, notwithstanding the provisions of §§ 33-10-87 to 33-10-90, inclusive, either exercise or waive any challenge for cause then apparent against the remaining members of the court before additional members are detailed to the court. However, no peremptory challenges may be exercised at that time.

Source: SL 2012, ch 175, § 101.



§ 33-10-121 Peremptory challenges.

33-10-121. Peremptory challenges. Each accused and the trial counsel are entitled initially to three peremptory challenges of members of the court; and such additional peremptory challenges as the military judge may grant for good cause. No military judge may be challenged except for cause.

Source: SL 2012, ch 175, § 102.



§ 33-10-122 Procedure when court members reduced below minimum by peremptory challenge.

33-10-122. Procedure when court members reduced below minimum by peremptory challenge. If exercise of a peremptory challenge reduces the court below the minimum number of members required by § 33-10-61, the parties shall, notwithstanding the provisions of §§ 33-10-87 to 33-10-90, inclusive, either exercise or waive any remaining peremptory challenge, not previously waived, against the remaining members of the court before additional members are detailed to the court.

Source: SL 2012, ch 175, § 103.



§ 33-10-123 Challenges after additional members are detailed.

33-10-123. Challenges after additional members are detailed. If any additional members are detailed to the court, and after any challenge for cause against such additional members are presented and decided, each accused and the trial counsel are entitled to three peremptory challenges of members of the court; and such additional peremptory challenges as the military judge may grant for good cause against members not previously subject to peremptory challenge.

Source: SL 2012, ch 175, § 104.



§ 33-10-124 Oath of military judge, court-martial member, trial counsel, defense counsel, reporter, and interpreter.

33-10-124. Oath of military judge, court-martial member, trial counsel, defense counsel, reporter, and interpreter. Before performing their respective duties, military judges, general and special courts-martial members, trial counsel, defense counsel, reporters, and interpreters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully. The form of the oath or affirmation, the time and place of the taking of the oath or affirmation, the manner of recording the oath or affirmation, and whether the oath or affirmation shall be taken for all cases in which these duties are to be performed or for a particular case, shall be as prescribed in rule or as provided by law. If such an oath or affirmation is taken, it need not again be taken at the time the judge advocate or other person is detailed to that duty.

Source: SL 2012, ch 175, § 105.



§ 33-10-125 Oath of witness.

33-10-125. Oath of witness. Each witness before a court-martial shall be examined under oath or affirmation.

Source: SL 2012, ch 175, § 106.



§ 33-10-126 Statute of limitations.

33-10-126. Statute of limitations. Except as otherwise provided in §§ 33-10-127 to 33-10-131, inclusive, a person charged with any offense is not liable to be tried by court-martial or punished pursuant to §§ 33-10-50 to 33-10-60, inclusive, if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction over the command or before the imposition of punishment pursuant to §§ 33-10-50 to 33-10-60, inclusive.

Source: SL 2012, ch 175, § 107.



§ 33-10-127 Unauthorized absence excluded in computing limitation period.

33-10-127. Unauthorized absence excluded in computing limitation period. Periods in which the accused is absent without authority or fleeing from justice shall be excluded in computing the period of limitation prescribed in § 33-10-126.

Source: SL 2012, ch 175, § 108.



§ 33-10-128 Absence from territory excluded in computing limitation period.

33-10-128. Absence from territory excluded in computing limitation period. Periods in which the accused was absent from territory in which the state has the authority to apprehend the accused, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in § 33-10-126.

Source: SL 2012, ch 175, § 109.



§ 33-10-129 Limitation period during wartime.

33-10-129. Limitation period during wartime. If the United States is at war, the running of any statute of limitations applicable to any offense under this code:

(1) Involving fraud or attempted fraud against the United States, any state, or any agency of either in any manner, whether by conspiracy or not;

(2) Committed in connection with the acquisition, care, handling, custody, control, or disposition of any real or personal property of the United States or any state; or

(3) Committed in connection with the negotiation, procurement, award, performance, payment, interim financing, cancellation, or other termination or settlement, of any contract, subcontract, or purchase order which is connected with or related to the prosecution of the war, or with any disposition of termination inventory by any war contractor or government agency;
is suspended until two years after the termination of hostilities as proclaimed by the President or by a joint resolution of Congress.

Source: SL 2012, ch 175, § 110.



§ 33-10-130 Statute of limitations for new charges and specifications following dismissal for defect or insufficiency.

33-10-130. Statute of limitations for new charges and specifications following dismissal for defect or insufficiency. If charges or specifications are dismissed as defective or insufficient for any cause and the period prescribed by the applicable statute of limitations:

(1) Has expired; or

(2) Will expire within one hundred eighty days after the date of dismissal of the charges and specifications, trial and punishment under new charges and specifications are not barred by the statute of limitations if the conditions specified in § 33-10-131 are met.
Source: SL 2012, ch 175, § 111.



§ 33-10-131 Conditions for new charges and specifications.

33-10-131. Conditions for new charges and specifications. The conditions referred to in § 33-10-130 are that the new charges and specifications shall:

(1) Be received by an officer exercising summary court-martial jurisdiction over the command within one hundred eighty days after the dismissal of the charges or specifications; and

(2) Allege the same acts or omissions that were alleged in the dismissed charges or specifications (or allege acts or omissions that were included in the dismissed charges or specifications).
Source: SL 2012, ch 175, § 112.



§ 33-10-132 Former jeopardy.

33-10-132. Former jeopardy. No person may, without the person's consent, be tried a second time for the same offense.

Source: SL 2012, ch 175, § 113.



§ 33-10-133 Jeopardy where accused found guilty.

33-10-133. Jeopardy where accused found guilty. No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of § 33-10-132 until the finding of guilty has become final after review of the case has been fully completed.

Source: SL 2012, ch 175, § 114.



§ 33-10-134 Jeopardy where accused not found guilty.

33-10-134. Jeopardy where accused not found guilty. A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of § 33-10-132.

Source: SL 2012, ch 175, § 115.



§ 33-10-135 Not guilty plea.

33-10-135. Not guilty plea. If an accused after arraignment makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of the plea's meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty.

Source: SL 2012, ch 175, § 116.



§ 33-10-136 Finding upon guilty plea--Withdrawal of guilty plea.

33-10-136. Finding upon guilty plea--Withdrawal of guilty plea. With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or by a court-martial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to announcement of the sentence, in which event, the proceedings shall continue as though the accused had pleaded not guilty.

Source: SL 2012, ch 175, § 117.



§ 33-10-137 Opportunity to obtain witnesses and other evidence.

33-10-137. Opportunity to obtain witnesses and other evidence. The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence as prescribed by rule and provided by law. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall apply the principles of law and the rules of courts-martial generally recognized in military criminal cases in the courts of the armed forces of the United States, but which may not be contrary to or inconsistent with this code. Process shall run to any part of the United States, or the territories, commonwealths, and possessions, and may be executed by civil officers as prescribed by the laws of the place where the witness or evidence is located or of the United States.

Source: SL 2012, ch 175, § 118.



§ 33-10-138 Refusal to appear or testify.

33-10-138. Refusal to appear or testify. Any person not subject to this code who:

(1) Has been duly subpoenaed to appear as a witness or to produce books and records before a court-martial or court of inquiry, or before any military or civil officer designated to take a deposition to be read in evidence before such a court; and

(2) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce;
may be punished by the military court in the same manner as a criminal court of the state.

Source: SL 2012, ch 175, § 119.



§ 33-10-139 Witness fees.

33-10-139. Witness fees. The fees and mileage of witnesses shall be paid out of the appropriations for the compensation of witnesses.

Source: SL 2012, ch 175, § 120.



§ 33-10-140 Contempt.

33-10-140. Contempt. A military judge or summary court-martial officer may punish for contempt any person who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder.

A person subject to this code may be punished for contempt by confinement not to exceed thirty days or a fine of one hundred dollars, or both.

A person not subject to this code may be punished for contempt by a military court in the same manner as a criminal court of the state.

Source: SL 2012, ch 175, § 121.



§ 33-10-141 Oral and written depositions.

33-10-141. Oral and written depositions. At any time after charges have been signed as provided in § 33-10-95, any party may take oral or written depositions unless the military judge or summary court-martial officer hearing the case or, if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges forbids it for good cause.

Source: SL 2012, ch 175, § 122.



§ 33-10-142 Notice of deposition.

33-10-142. Notice of deposition. The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

Source: SL 2012, ch 175, § 123.



§ 33-10-143 Officers before whom deposition taken.

33-10-143. Officers before whom deposition taken. A deposition may be taken before and authenticated by any military or civil officer authorized by the laws of the state or by the laws of the place where the deposition is taken to administer oaths.

Source: SL 2012, ch 175, § 124.



§ 33-10-144 Admissibility of deposition.

33-10-144. Admissibility of deposition. A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence or, in the case of audiotape, videotape, digital image or file, or similar material, may be played in evidence before any military court, if it appears:

(1) That the witness resides or is beyond the state in which the court is ordered to sit, or beyond one hundred miles from the place of trial or hearing;

(2) That the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, non amenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3) That the present whereabouts of the witness is unknown.
Source: SL 2012, ch 175, § 125.



§ 33-10-145 Admissibility of records of courts of inquiry.

33-10-145. Admissibility of records of courts of inquiry. In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

Such testimony may also be read in evidence before a court of inquiry.

Source: SL 2012, ch 175, § 126.



§ 33-10-146 Defense of lack of mental responsibility.

33-10-146. Defense of lack of mental responsibility. It is an affirmative defense in a trial by court-martial that, at the time of the commission of the acts constituting the offense, the accused, as a result of a severe mental disease or defect, was unable to appreciate the nature and quality or the wrongfulness of the acts. Mental disease or defect does not otherwise constitute a defense.

Source: SL 2012, ch 175, § 127.



§ 33-10-147 Burden of proof of lack of mental responsibility.

33-10-147. Burden of proof of lack of mental responsibility. The accused has the burden of proving the defense of lack of mental responsibility by clear and convincing evidence.

Source: SL 2012, ch 175, § 128.



§ 33-10-148 Findings by court-martial members when lack of mental responsibility at issue.

33-10-148. Findings by court-martial members when lack of mental responsibility at issue. If the lack of mental responsibility of the accused with respect to an offense is properly at issue, the military judge shall instruct the members of the court as to the defense of lack of mental responsibility under this section and charge them to find the accused:

(1) Guilty;

(2) Not guilty; or

(3) Not guilty only by reason of lack of mental responsibility.
Source: SL 2012, ch 175, § 129.



§ 33-10-149 Findings by military judge or summary court-martial officer when lack of mental responsibility at issue.

33-10-149. Findings by military judge or summary court-martial officer when lack of mental responsibility at issue. Section 33-10-148 does not apply to a court-martial composed of a military judge only. In the case of a court-martial composed of a military judge only or a summary court-martial officer, if the lack of mental responsibility of the accused with respect to an offense is properly at issue, the military judge or summary court-martial officer shall find the accused:

(1) Guilty;

(2) Not guilty; or

(3) Not guilty only by reason of lack of mental responsibility.
Source: SL 2012, ch 175, § 130.



§ 33-10-150 Conditions for finding of not guilty by reason of lack of mental responsibility.

33-10-150. Conditions for finding of not guilty by reason of lack of mental responsibility. Notwithstanding the provisions of § 33-10-155, the accused shall be found not guilty only by reason of lack of mental responsibility if:

(1) A majority of the members of the court-martial present at the time the vote is taken determines that the defense of lack of mental responsibility has been established; or

(2) In the case of a court-martial composed of a military judge only or a summary court-martial officer, the military judge or summary court-martial officer determines that the defense of lack of mental responsibility has been established.
Source: SL 2012, ch 175, § 131.



§ 33-10-151 Voting by secret written ballot.

33-10-151. Voting by secret written ballot. Voting by members of a general or special court-martial on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

Source: SL 2012, ch 175, § 132.



§ 33-10-152 Rulings upon questions of law and interlocutory questions.

33-10-152. Rulings upon questions of law and interlocutory questions. The military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused is final and constitutes the ruling of the court. However, the military judge may change the ruling at any time during the trial. Unless the ruling is final, if any member objects to the ruling, the court shall be cleared and closed and the question decided by a voice vote as provided in § 33-10-155, beginning with the junior in rank.

Source: SL 2012, ch 175, § 133.



§ 33-10-153 Instructions.

33-10-153. Instructions. Before a vote is taken on the findings, the military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them that:

(1) The accused shall be presumed to be innocent until the accused's guilt is established by legal and competent evidence beyond reasonable doubt;

(2) In the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt shall be resolved in favor of the accused and the accused shall be acquitted;

(3) If there is a reasonable doubt as to the degree of guilt, the finding shall be in a lower degree as to which there is no reasonable doubt; and

(4) The burden of proof to establish the guilt of the accused beyond reasonable doubt is upon the state.
Source: SL 2012, ch 175, § 134.



§ 33-10-154 Findings and rulings by court-martial composed of military judge only.

33-10-154. Findings and rulings by court-martial composed of military judge only. Sections 33-10-151 to § 33-10-153, inclusive, do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition, on request, find the facts specially. If an opinion or memorandum of decision is filed, it shall be sufficient if the findings of fact appear in the opinion or memorandum.

Source: SL 2012, ch 175, § 135.



§ 33-10-155 Number of votes required.

33-10-155. Number of votes required. No person may be convicted of an offense except as provided in § 33-10-136 or by the concurrence of two-thirds of the members present at the time the vote is taken.

All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote, but a determination to reconsider a finding of guilty or to reconsider a sentence, with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

Source: SL 2012, ch 175, § 136.



§ 33-10-156 Court to announce action.

33-10-156. Court to announce action. A court-martial shall announce its findings and sentence to the parties as soon as determined.

Source: SL 2012, ch 175, § 137.



§ 33-10-157 Record of proceedings--Authentication.

33-10-157. Record of proceedings--Authentication. Each general and special court-martial shall keep a separate record of the proceedings in each case brought before it, and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of the judge's death, disability, or absence, it shall be authenticated by the signature of the trial counsel or by that of a member, if the trial counsel is unable to authenticate it by reason of the counsel's death, disability, or absence. In a court-martial consisting of only a military judge, the record shall be authenticated by the court reporter under the same conditions which would impose such a duty on a member under this section.

Source: SL 2012, ch 175, § 138.



§ 33-10-158 Contents of record.

33-10-158. Contents of record. A complete verbatim record of the proceedings and testimony shall be prepared in each general and special court-martial case resulting in a conviction.

In all other court-martial cases, the record shall contain such matters as may be prescribed by rules promulgated pursuant to chapter 1-26 by the secretary of the Department of the Military.

Source: SL 2012, ch 175, § 139.



§ 33-10-159 Records of summary court-martial.

33-10-159. Records of summary court-martial. Each summary court-martial shall keep a separate record of the proceedings in each case. The record shall be authenticated in the manner as may be prescribed by rules promulgated pursuant to chapter 1-26 by the secretary of the Department of the Military.

Source: SL 2012, ch 175, § 140.



§ 33-10-160 Copy of record to be given to the accused.

33-10-160. Copy of record to be given to the accused. A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.

Source: SL 2012, ch 175, § 141.



§ 33-10-161 Cruel and unusual punishments prohibited.

33-10-161. Cruel and unusual punishments prohibited. Punishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel or unusual punishment may not be adjudged by a court-martial or inflicted upon any person subject to this code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.

Source: SL 2012, ch 175, § 142.



§ 33-10-162 Maximum sentence--Felony and misdemeanor--Noncriminal conviction.

33-10-162. Maximum sentence--Felony and misdemeanor--Noncriminal conviction. The punishment which a court-martial may direct for an offense may not exceed such limits as prescribed by this code, but in no instance may a sentence exceed more than ten years for a military offense, nor may a sentence of death be adjudged. A conviction by general court-martial of any military offense for which an accused may receive a sentence of confinement for more than one year is a felony offense. Except for convictions by a summary court-martial, all other military offenses are misdemeanors. Any conviction by a summary court-martial is not a criminal conviction.

Source: SL 2012, ch 175, § 143.



§ 33-10-163 Limits of punishment.

33-10-163. Limits of punishment. The limits of punishment for violations of the punitive provision prescribed by this code shall be lesser of the sentences prescribed by the manual for courts-martial of the United States in effect on January 1, 2012, and the state manual for courts-martial. However, in no instance may any punishment exceed that authorized by this code.

Source: SL 2012, ch 175, § 144.



§ 33-10-164 Forfeitures.

33-10-164. Forfeitures. If a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

Source: SL 2012, ch 175, § 145.



§ 33-10-165 Computation of period of confinement--Effective date of other sentences.

33-10-165. Computation of period of confinement--Effective date of other sentences. Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement. All other sentences of courts-martial are effective on the date ordered executed.

Source: SL 2012, ch 175, § 146.



§ 33-10-166 Deferment of sentence to confinement--Rescission.

33-10-166. Deferment of sentence to confinement--Rescission. On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under that person's jurisdiction, the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in that person's sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the person who granted it or, if the accused is no longer under that person's jurisdiction, by the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

Source: SL 2012, ch 175, § 147.



§ 33-10-167 Deferment until after accused has been permanently released to state military forces.

33-10-167. Deferment until after accused has been permanently released to state military forces. In any case in which a court-martial sentences an accused referred to in § 33-10-168 to confinement, the convening authority may defer the service of the sentence to confinement, without the consent of the accused, until after the accused has been permanently released to the state military forces by a state, the United States, or a foreign country referred to in that section.

Source: SL 2012, ch 175, § 148.



§ 33-10-168 Persons subject to deferment until permanently released to state military forces.

33-10-168. Persons subject to deferment until permanently released to state military forces. Section 33-10-167 applies to a person subject to this code who:

(1) While in the custody of a state, the United States, or a foreign country is temporarily returned by that state, the United States, or a foreign country to the state military forces for trial by court-martial; and

(2) After the court-martial, is returned to that state, the United States, or a foreign country under the authority of a mutual agreement or treaty, as the case may be.

For the purposes of this section and § 33-10-167, the term, state, includes the District of Columbia and any commonwealth, territory, or possession of the United States.

Source: SL 2012, ch 175, § 149.



§ 33-10-169 Deferment of sentence to confinement while review pending.

33-10-169. Deferment of sentence to confinement while review pending. In any case in which a court-martial sentences an accused to confinement and the sentence to confinement has been ordered executed, but in which review of the case pursuant to § 33-10-209 is pending, the adjutant general may defer further service of the sentence to confinement while that review is pending.

Source: SL 2012, ch 175, § 150.



§ 33-10-170 Place of confinement.

33-10-170. Place of confinement. A sentence of confinement adjudged by a court-martial, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place authorized by this code. Any person so confined is subject to the same discipline and treatment as any person regularly confined or committed to that place of confinement.

Source: SL 2012, ch 175, § 151.



§ 33-10-171 Hard labor.

33-10-171. Hard labor. The omission of hard labor as a sentence authorized under this code does not deprive the state confinement facility from employing it, if it otherwise is within the authority of that facility to do so.

Source: SL 2012, ch 175, § 152.



§ 33-10-172 Fees for confinement.

33-10-172. Fees for confinement. No place of confinement may require payment of any fee or charge for so receiving or confining a person except as otherwise provided by law. If no military confinement facility is available and a civilian facility charges fees as provided by law, the person confined shall be responsible for such costs.

Source: SL 2012, ch 175, § 153.



§ 33-10-173 Reduction of enlisted member pay grade.

33-10-173. Reduction of enlisted member pay grade. A court-martial sentence of an enlisted member in a pay grade above E-1, as approved by the convening authority, that includes:

(1) A dishonorable or bad-conduct discharge; or

(2) Confinement;
reduces that member to pay grade E-1, effective on the date of that approval.

Source: SL 2012, ch 175, § 154.



§ 33-10-174 Restoration of pay.

33-10-174. Restoration of pay. If the sentence of a member who is reduced in pay grade pursuant to subdivision 33-10-173(1) is set aside or disapproved, or, as finally approved, does not include any punishment pursuant to subdivisions 33-10-173(1) or (2), the rights and privileges of which the person was deprived because of that reduction shall be restored, including pay and allowances.

Source: SL 2012, ch 175, § 155.



§ 33-10-175 Forfeiture of pay and allowances.

33-10-175. Forfeiture of pay and allowances. A court-martial sentence described in § 33-10-176 shall result in the forfeiture of pay, or of pay and allowances, due that member during any period of confinement or parole. The forfeiture pursuant to this section shall take effect on the date determined pursuant to § 33-10-164 and may be deferred as provided by that section. The pay and allowances forfeited, in the case of a general court-martial, shall be all pay and allowances due that member during such period and, in the case of a special court-martial, shall be two-thirds of all pay due that member during such period.

Source: SL 2012, ch 175, § 156.



§ 33-10-176 Sentences subject to forfeiture of pay and allowances.

33-10-176. Sentences subject to forfeiture of pay and allowances. A sentence covered by § 33-10-175 is any sentence that includes:

(1) Confinement for more than six months; or

(2) Confinement for six months or less and a dishonorable or bad-conduct discharge or dismissal.
Source: SL 2012, ch 175, § 157.



§ 33-10-177 Waiver of forfeiture of pay and allowances for dependents of accused.

33-10-177. Waiver of forfeiture of pay and allowances for dependents of accused. In a case involving an accused who has dependents, the convening authority or other person acting under this code may waive any or all of the forfeitures of pay and allowances required by § 33-10-175 for a period not to exceed six months. Any amount of pay or allowances that would be forfeited, except for a waiver under this section, shall be paid, as the convening authority or other person taking action directs, to the dependents of the accused.

Source: SL 2012, ch 175, § 158.



§ 33-10-178 Restoration of pay and allowances.

33-10-178. Restoration of pay and allowances. If the sentence of a member who forfeits pay and allowances pursuant to § 33-10-175 is set aside or disapproved or, as finally approved, does not provide for a punishment referred to in § 33-10-176, the member shall be paid the pay and allowances which the member would have been paid, except for the forfeiture, for the period during which the forfeiture was in effect.

Source: SL 2012, ch 175, § 159.



§ 33-10-179 Error of law.

33-10-179. Error of law. A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

Source: SL 2012, ch 175, § 160.



§ 33-10-180 Lesser included offense.

33-10-180. Lesser included offense. Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.

Source: SL 2012, ch 175, § 161.



§ 33-10-181 Prompt report of findings and sentence to convening authority.

33-10-181. Prompt report of findings and sentence to convening authority. The findings and sentence of a court-martial shall be reported promptly to the convening authority after the announcement of the sentence.

Source: SL 2012, ch 175, § 162.



§ 33-10-182 Submission to convening authority of matters for consideration--Time for submission.

33-10-182. Submission to convening authority of matters for consideration--Time for submission. The accused may submit to the convening authority matters for consideration by the convening authority with respect to the findings and the sentence. Any such submission shall be in writing. Except in a summary court-martial case, such a submission shall be made within ten days after the accused has been given an authenticated record of trial and, if applicable, the recommendation of a judge advocate pursuant to § 33-10-189. In a summary court-martial case, such a submission shall be made within seven days after the sentence is announced.

Source: SL 2012, ch 175, § 163.



§ 33-10-183 Extension of time for submission.

33-10-183. Extension of time for submission. If the accused shows that additional time is required for the accused to submit such matters, the convening authority or other person taking action pursuant to this code, for good cause, may extend the applicable period pursuant to § 33-10-182 for not more than an additional twenty days.

Source: SL 2012, ch 175, § 164.



§ 33-10-184 Provision of record to accused.

33-10-184. Provision of record to accused. In a summary court-martial case, the accused shall be promptly provided a copy of the record of trial for use in preparing a submission authorized by § 33-10-182.

Source: SL 2012, ch 175, § 165.



§ 33-10-185 Waiver of right to make submission.

33-10-185. Waiver of right to make submission. The accused may waive the right to make a submission to the convening authority as authorized by § 33-10-182. Such a waiver shall be made in writing and may not be revoked. For the purposes of § 33-10-187, the time within which the accused may make a submission under § 33-10-182 shall be deemed to have expired upon the submission of such a waiver to the convening authority.

Source: SL 2012, ch 175, § 166.



§ 33-10-186 Authority to modify findings and sentence.

33-10-186. Authority to modify findings and sentence. The authority pursuant to § 33-10-188 to modify the findings and sentence of a court-martial is a matter of command prerogative involving the sole discretion of the convening authority. If it is impractical for the convening authority to act, the convening authority shall forward the case to a person exercising general court-martial jurisdiction who may take action pursuant to § 33-10-187.

Source: SL 2012, ch 175, § 167.



§ 33-10-187 Action on sentence of court-martial.

33-10-187. Action on sentence of court-martial. Action on the sentence of a court-martial shall be taken by the convening authority or by another person authorized to act pursuant to this code. Such action may be taken only after consideration of any matters submitted by the accused pursuant to § 33-10-182 or after the time for submitting such matters expires, whichever is earlier. The convening authority or other person taking such action, in that person's sole discretion may approve, disapprove, commute, or suspend the sentence in whole or in part.

Source: SL 2012, ch 175, § 168.



§ 33-10-188 Action on findings of court-martial.

33-10-188. Action on findings of court-martial. Action on the findings of a court-martial by the convening authority or other person acting on the sentence is not required. However, such person, in the person's sole discretion may:

(1) Dismiss any charge or specification by setting aside a finding of guilty thereto; or

(2) Change a finding of guilty to a charge or specification to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge or specification.
Source: SL 2012, ch 175, § 169.



§ 33-10-189 Recommendation of judge advocate--Response and objection.

33-10-189. Recommendation of judge advocate--Response and objection. Before acting pursuant to § 33-10-188 on any general or special court-martial case in which there is a finding of guilt, the convening authority or other person taking action shall obtain and consider the written recommendation of a judge advocate. The convening authority or other person taking action shall refer the record of trial to the judge advocate, and the judge advocate shall use such record in the preparation of the recommendation. The recommendation of the judge advocate shall include such matters as may be prescribed by rules promulgated pursuant to chapter 1-26 by the secretary of the Department of the Military and shall be served on the accused, who may submit any matter in response pursuant to § 33-10-182. Failure to object in the response to the recommendation or to any matter attached to the recommendation waives the right to object thereto.

Source: SL 2012, ch 175, § 170.



§ 33-10-190 Proceeding in revision or rehearing.

33-10-190. Proceeding in revision or rehearing. The convening authority or other person taking action pursuant to this code, in the person's sole discretion, may order a proceeding in revision or a rehearing.

Source: SL 2012, ch 175, § 171.



§ 33-10-191 Matters considered at proceeding in revision.

33-10-191. Matters considered at proceeding in revision. A proceeding in revision may be ordered if there is an apparent error or omission in the record or if the record shows improper or inconsistent action by a court-martial with respect to the findings or sentence that can be rectified without material prejudice to the substantial rights of the accused. In no case, however, may a proceeding in revision:

(1) Reconsider a finding of not guilty of any specification or a ruling which amounts to a finding of not guilty;

(2) Reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this code; or

(3) Increase the severity of the sentence unless the sentence prescribed for the offense is mandatory.
Source: SL 2012, ch 175, § 172.



§ 33-10-192 Matters considered at rehearing--Dismissal without rehearing.

33-10-192. Matters considered at rehearing--Dismissal without rehearing. A rehearing may be ordered by the convening authority or other person taking action pursuant to this code if that person disapproves the findings and sentence and states the reasons for disapproval of the findings. If such person disapproves the findings and sentence and does not order a rehearing, that person shall dismiss the charges. A rehearing as to the findings may not be ordered where there is a lack of sufficient evidence in the record to support the findings. A rehearing as to the sentence may be ordered if the convening authority or other person taking action under this section disapproves the sentence.

Source: SL 2012, ch 175, § 173.



§ 33-10-193 Withdrawal of appeal.

33-10-193. Withdrawal of appeal. In each case subject to appellate review under this code, the accused may file with the convening authority a statement expressly withdrawing the right of the accused to such appeal. Such a withdrawal shall be signed by both the accused and the accused's defense counsel and shall be filed in accordance with appellate procedures as provided by law.

Source: SL 2012, ch 175, § 174.



§ 33-10-194 Time for withdrawal of appeal.

33-10-194. Time for withdrawal of appeal. The accused may withdraw an appeal at any time in accordance with appellate procedures as provided by law.

Source: SL 2012, ch 175, § 175.



§ 33-10-195 Appeal by the state.

33-10-195. Appeal by the state. In a trial by court-martial in which a punitive discharge may be adjudged, the state may appeal the following, other than a finding of not guilty with respect to the charge or specification by the members of the court-martial, or by a judge in a bench trial so long as it is not made in reconsideration:

(1) An order or ruling of the military judge which terminates the proceedings with respect to a charge or specification;

(2) An order or ruling which excludes evidence that is substantial proof of a fact material in the proceeding;

(3) An order or ruling which directs the disclosure of classified information;

(4) An order or ruling which imposes sanctions for nondisclosure of classified information;

(5) A refusal of the military judge to issue a protective order sought by the state to prevent the disclosure of classified information; or

(6) A refusal by the military judge to enforce an order described in subdivision (5) that has previously been issued by appropriate authority.
Source: SL 2012, ch 175, § 176.



§ 33-10-196 Time for appeal by the state--Contents of notice of appeal.

33-10-196. Time for appeal by the state--Contents of notice of appeal. An appeal of an order or ruling may not be taken unless the trial counsel provides the military judge with written notice of appeal from the order or ruling within seventy-two hours of the order or ruling. Such notice shall include a certification by the trial counsel that the appeal is not taken for the purpose of delay and, if the order or ruling appealed is one which excludes evidence, that the evidence excluded is substantial proof of a fact material in the proceeding.

Source: SL 2012, ch 175, § 177.



§ 33-10-197 Diligent prosecution of appeal.

33-10-197. Diligent prosecution of appeal. An appeal pursuant to §§ 33-10-195 and 33-10-196 shall be diligently prosecuted as provided by law.

Source: SL 2012, ch 175, § 178.



§ 33-10-198 State's appeal to Supreme Court limited to matters of law.

33-10-198. State's appeal to Supreme Court limited to matters of law. An appeal pursuant to §§ 33-10-195 and 33-10-196 shall be forwarded to the court prescribed in § 33-10-209. In ruling on an appeal pursuant to §§ 33-10-195 and 33-10-196, that court may act only with respect to matters of law.

Source: SL 2012, ch 175, § 179.



§ 33-10-199 Consideration of delay concerning issue of speedy trial.

33-10-199. Consideration of delay concerning issue of speedy trial. Any period of delay resulting from an appeal pursuant to §§ 33-10-195 and 33-10-196 shall be excluded in deciding any issue regarding denial of a speedy trial unless an appropriate authority determines that the appeal was filed solely for the purpose of delay with the knowledge that it was totally frivolous and without merit.

Source: SL 2012, ch 175, § 180.



§ 33-10-200 Rehearings.

33-10-200. Rehearings. Each rehearing under this code shall take place before a court-martial composed of members not members of the court-martial that first heard the case. Upon a rehearing the accused may not be tried for any offense of which the accused was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be approved, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. If the sentence approved after the first court-martial was in accordance with a pretrial agreement and the accused at the rehearing changes a plea with respect to the charges or specifications upon which the pretrial agreement was based, or otherwise does not comply with the pretrial agreement, the approved sentence as to those charges or specifications may include any punishment not in excess of that lawfully adjudged at the first court-martial.

Source: SL 2012, ch 175, § 181.



§ 33-10-201 Review by senior force judge advocate.

33-10-201. Review by senior force judge advocate. Each general and special court-martial case in which there has been a finding of guilty shall be reviewed by the state's senior force judge advocate. The state's senior force judge advocate may not review a case under this section if that person has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense. The state's senior force judge advocate's review shall be in writing and shall contain the following:

(1) Conclusions as to whether:

(a) The court had jurisdiction over the accused and the offense;

(b) The charge and specification stated an offense; and

(c) The sentence was within the limits prescribed as a matter of law;

(2) A response to each allegation of error made in writing by the accused; and

(3) If the case is sent for action pursuant to § 33-10-202, a recommendation as to the appropriate action to be taken and an opinion as to whether corrective action is required as a matter of law.
Source: SL 2012, ch 175, § 182.



§ 33-10-202 Circumstances under which record to be sent to adjutant general for action.

33-10-202. Circumstances under which record to be sent to adjutant general for action. The record of trial and related documents in each case reviewed pursuant to § 33-10-201 shall be sent for action to the adjutant general, if:

(1) The judge advocate who reviewed the case recommends corrective action;

(2) The sentence approved pursuant to § 33-10-187 extends to dismissal, a bad-conduct or dishonorable discharge, or confinement for more than six months; or

(3) Such action is otherwise required by rules promulgated by the secretary of the Department of the Military pursuant to chapter 1-26.
Source: SL 2012, ch 175, § 183.



§ 33-10-203 Action by adjutant general.

33-10-203. Action by adjutant general. The adjutant general may:

(1) Disapprove or approve the findings or sentence, in whole or in part;

(2) Remit, commute, or suspend the sentence in whole or in part;

(3) Except where the evidence was insufficient at the trial to support the findings, order a rehearing on the findings, on the sentence, or on both; or

(4) Dismiss the charges.
Source: SL 2012, ch 175, § 184.



§ 33-10-204 Dismissal when rehearing impracticable.

33-10-204. Dismissal when rehearing impracticable. If a rehearing is ordered but the convening authority finds a rehearing impracticable, the convening authority shall dismiss the charges.

Source: SL 2012, ch 175, § 185.



§ 33-10-205 Action by the Governor.

33-10-205. Action by the Governor. If the opinion of the state's senior force judge advocate, in the state's senior force judge advocate's review pursuant to § 33-10-201 is that corrective action is required as a matter of law and if the adjutant general does not take action that is at least as favorable to the accused as that recommended by the judge advocate, the record of trial and action thereon shall be sent to the Governor for review and action as deemed appropriate.

Source: SL 2012, ch 175, § 186.



§ 33-10-206 Senior force judge advocate review of subject matter jurisdiction in case of finding of not guilty.

33-10-206. Senior force judge advocate review of subject matter jurisdiction in case of finding of not guilty. The state's senior force judge advocate may review any case in which there has been a finding of not guilty of all charges and specifications. The state's senior force judge advocate may not review a case under this section if that person has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense. The state's senior force judge advocate's review shall be limited to questions of subject matter jurisdiction.

Source: SL 2012, ch 175, § 187.



§ 33-10-207 Action by adjutant general regarding subject matter jurisdiction.

33-10-207. Action by adjutant general regarding subject matter jurisdiction. The record of trial and related documents in each case reviewed pursuant to § 33-10-206 shall be sent for action to the adjutant general. The adjutant general may:

(1) If subject matter jurisdiction is found to be lacking, void the court-martial ab initio, with or without prejudice to the government, as the adjutant general deems appropriate; or

(2) Return the record of trial and related documents to the senior force judge advocate for appeal by the government as provided by law.
Source: SL 2012, ch 175, § 188.



§ 33-10-208 Disposition of records.

33-10-208. Disposition of records. Except as otherwise required by this code, all records of trial and related documents shall be transmitted and disposed of as prescribed by rule and provided by law.

Source: SL 2012, ch 175, § 189.



§ 33-10-209 Review by Supreme Court.

33-10-209. Review by Supreme Court. Any decision of a court-martial may be appealed to the South Dakota Supreme Court. The appellate procedures to be followed shall be those provided by law for the appeal of criminal cases.

Source: SL 2012, ch 175, § 190.



§ 33-10-210 Appellate government counsel.

33-10-210. Appellate government counsel. The senior force judge advocate shall detail a judge advocate as appellate government counsel to represent the state in the review or appeal of cases pursuant to § 33-10-209 and before any federal court when requested to do so by the state attorney general. Appellate government counsel shall be a member in good standing of the bar of the highest court of the state to which the appeal is taken.

Source: SL 2012, ch 175, § 191.



§ 33-10-211 Right to counsel on appeal by state.

33-10-211. Right to counsel on appeal by state. Upon an appeal by the state, an accused has the right to be represented by detailed military counsel before any reviewing authority and before any appellate court.

Source: SL 2012, ch 175, § 192.



§ 33-10-212 Right to counsel on appeal by accused.

33-10-212. Right to counsel on appeal by accused. Upon the appeal by an accused, the accused has the right to be represented by military counsel before any reviewing authority.

Source: SL 2012, ch 175, § 193.



§ 33-10-213 Appointment of judge advocate to represent accused.

33-10-213. Appointment of judge advocate to represent accused. Upon the request of an accused entitled to be so represented, the senior force judge advocate shall appoint a judge advocate to represent the accused in the review or appeal of cases specified in §§ 33-10-211 and 33-10-212.

Source: SL 2012, ch 175, § 194.



§ 33-10-214 Representation by civilian appellate counsel.

33-10-214. Representation by civilian appellate counsel. An accused may be represented by civilian appellate counsel at no expense to the state.

Source: SL 2012, ch 175, § 195.



§ 33-10-215 Execution of sentence of dismissal or dishonorable or bad-conduct discharge when appeal not waived or withdrawn.

33-10-215. Execution of sentence of dismissal or dishonorable or bad-conduct discharge when appeal not waived or withdrawn. If the sentence of the court-martial extends to dismissal or a dishonorable or bad-conduct discharge and if the right of the accused to appellate review is not waived, and an appeal is not withdrawn pursuant to § 33-10-193 or 33-10-194, that part of the sentence extending to dismissal or a dishonorable or bad-conduct discharge may not be executed until there is a final judgment as to the legality of the proceedings. A judgment as to the legality of the proceedings is final in such cases if review is completed by an appellate court prescribed in § 33-10-209, and is deemed final by the law of state where the judgment was had.

Source: SL 2012, ch 175, § 196.



§ 33-10-216 Execution of sentence when appeal waived or withdrawn.

33-10-216. Execution of sentence when appeal waived or withdrawn. If the sentence of the court-martial extends to dismissal or a dishonorable or bad conduct discharge and if the right of the accused to appellate review is waived, or an appeal is withdrawn pursuant to § 33-10-193 or 33-10-194, that part of the sentence extending to dismissal or a dishonorable or bad-conduct discharge may not be executed until review of the case by the senior force judge advocate and any action on that review pursuant to § 33-10-201 is completed. Any other part of a court-martial sentence may be ordered executed by the convening authority or other person acting on the case pursuant to § 33-10-187 when so approved under that section.

Source: SL 2012, ch 175, § 197.



§ 33-10-217 Probation violation--Hearing--Representation by counsel.

33-10-217. Probation violation--Hearing--Representation by counsel. Before the vacation of the suspension of a special court-martial sentence, which as approved includes a bad-conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on an alleged violation of probation. The probationer shall be represented at the hearing by military counsel if the probationer so desires.

Source: SL 2012, ch 175, § 198.



§ 33-10-218 Vacation of suspension--Execution of sentence.

33-10-218. Vacation of suspension--Execution of sentence. The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the officer exercising general court-martial jurisdiction over the probationer. If the officer vacates the suspension, any unexecuted part of the sentence, except a dismissal, shall be executed, subject to applicable restrictions in this code.

Source: SL 2012, ch 175, § 199.



§ 33-10-219 Authority to vacate suspension.

33-10-219. Authority to vacate suspension. The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

Source: SL 2012, ch 175, § 200.



§ 33-10-220 Petition for new trial.

33-10-220. Petition for new trial. At any time within two years after approval by the convening authority of a court-martial sentence the accused may petition the adjutant general for a new trial on the grounds of newly discovered evidence or fraud on the court-martial.

Source: SL 2012, ch 175, § 201.



§ 33-10-221 Remission and suspension.

33-10-221. Remission and suspension. Any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures other than a sentence approved by the Governor. The Governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

Source: SL 2012, ch 175, § 202.



§ 33-10-222 Restoration.

33-10-222. Restoration. Pursuant to rules as may be promulgated by the secretary of the Department of the Military pursuant to chapter 1-26, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon the new trial or rehearing.

Source: SL 2012, ch 175, § 203.



§ 33-10-223 Substitution for dishonorable or bad-conduct discharge.

33-10-223. Substitution for dishonorable or bad-conduct discharge. If a previously executed sentence of dishonorable or bad-conduct discharge is not imposed on a new trial, the Governor may substitute a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of the accused's enlistment.

Source: SL 2012, ch 175, § 204.



§ 33-10-224 Reappointment of commissioned officer.

33-10-224. Reappointment of commissioned officer. If a previously executed sentence of dismissal is not imposed on a new trial, the Governor may substitute a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the Governor alone to such commissioned grade and with such rank as in the opinion of the Governor that former officer would have attained had the officer not been dismissed. The reappointment of such a former officer shall be without regard to the existence of a vacancy and shall affect the promotion status of other officers only insofar as the Governor may direct. All time between the dismissal and the reappointment shall be considered as actual service for all purposes, including the right to pay and allowances.

Source: SL 2012, ch 175, § 205.



§ 33-10-225 Finality of proceedings, findings, and sentences.

33-10-225. Finality of proceedings, findings, and sentences. The appellate review of records of trial provided by this code, the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed as required by this code, and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation as required by this code, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the United States and the several states, subject only to action upon a petition for a new trial as provided in § 33-10-220 and to action pursuant to § 33-10-221.

Source: SL 2012, ch 175, § 206.



§ 33-10-226 Leave required pending review of certain court-martial convictions.

33-10-226. Leave required pending review of certain court-martial convictions. Pursuant to rules promulgated by the secretary of the Department of the Military pursuant to chapter 1-26, an accused who has been sentenced by a court-martial may be required to take leave pending completion of action under this section if the sentence, as approved pursuant to § 33-10-187, includes an unsuspended dismissal or an unsuspended dishonorable or bad-conduct discharge. The accused may be required to begin such leave on the date on which the sentence is approved pursuant to § 33-10-187 or at any time after such date, and such leave may be continued until the date on which action under this section is completed or may be terminated at any earlier time.

Source: SL 2012, ch 175, § 207.



§ 33-10-227 Commitment of person incompetent to stand trial.

33-10-227. Commitment of person incompetent to stand trial. In the case of a person determined under this code to be presently suffering from a mental disease or defect rendering the person mentally incompetent to the extent that the person is unable to understand the nature of the proceedings against that person or to conduct or cooperate intelligently in the defense of the case, the general court-martial convening authority for that person shall commit the person to the custody of the state attorney general.

Source: SL 2012, ch 175, § 208.



§ 33-10-228 Action in accordance with statute applicable to persons incompetent to stand trial.

33-10-228. Action in accordance with statute applicable to persons incompetent to stand trial. The state attorney general shall take action in accordance with the state statute applicable to persons incompetent to stand trial. If at the end of the period for hospitalization provided for in the state statute applicable to persons incompetent to stand trial, it is determined that the committed person's mental condition has not so improved as to permit the trial to proceed, action shall be taken in accordance with the state statute applicable to persons incompetent to stand trial.

Source: SL 2012, ch 175, § 209.



§ 33-10-229 Notice of determination that accused is competent to stand trial.

33-10-229. Notice of determination that accused is competent to stand trial. If the director of a facility in which a person is hospitalized pursuant to § 33-10-228 determines that the person has recovered to such an extent that the person is able to understand the nature of the proceedings against the person and to conduct or cooperate intelligently in the defense of the case, the director shall promptly transmit a notification of that determination to the state attorney general and to the general court-martial convening authority for the person. The director shall send a copy of the notification to the person's counsel.

Source: SL 2012, ch 175, § 210.



§ 33-10-230 Action by general court-martial convening authority or attorney general.

33-10-230. Action by general court-martial convening authority or attorney general. Upon receipt of a notification, the general court-martial convening authority shall promptly take custody of the person unless the person covered by the notification is no longer subject to this code. If the person is no longer subject to this code, the state attorney general shall take any action within the authority of the state attorney general that the state attorney general considers appropriate regarding the person.

Source: SL 2012, ch 175, § 211.



§ 33-10-231 Custody of facility director.

33-10-231. Custody of facility director. The director of the facility may retain custody of the person for not more than thirty days after transmitting the notifications required by § 33-10-229.

Source: SL 2012, ch 175, § 212.



§ 33-10-232 References to court that ordered commitment.

33-10-232. References to court that ordered commitment. In the application of the state statute applicable to persons incompetent to stand trial to a case under this section, references to the court that ordered the commitment of a person, and to the clerk of such court, shall be deemed to refer to the general court-martial convening authority for that person. However, if the person is no longer subject to this code at a time relevant to the application of such section to the person, the state trial court with felony jurisdiction in the county where the person is hospitalized or otherwise may be found shall be considered as the court that ordered the commitment of the person.

Source: SL 2012, ch 175, § 213.



§ 33-10-233 Commitment of person found not guilty by reason of lack of mental responsibility.

33-10-233. Commitment of person found not guilty by reason of lack of mental responsibility. If a person is found by a court-martial not guilty only by reason of lack of mental responsibility, the person shall be committed to a suitable facility until the person is eligible for release in accordance with this code.

Source: SL 2012, ch 175, § 214.



§ 33-10-234 Hearing on mental condition.

33-10-234. Hearing on mental condition. The court-martial shall conduct a hearing on the mental condition in accordance with the state statute applicable to persons incompetent to stand trial.

Source: SL 2012, ch 175, § 215.



§ 33-10-235 Report of hearing results.

33-10-235. Report of hearing results. A report of the results of the hearing shall be made to the general court-martial convening authority for the person.

Source: SL 2012, ch 175, § 216.



§ 33-10-236 Action when release would create substantial risk of injury or serious property damage.

33-10-236. Action when release would create substantial risk of injury or serious property damage. If the court-martial fails to find by the standard specified in the state statute applicable to persons incompetent to stand trial, that the person's release would not create a substantial risk of bodily injury to another person or serious damage of property of another due to a present mental disease or defect:

(1) The general court-martial convening authority may commit the person to the custody of the state attorney general; and

(2) The state attorney general shall take action in accordance with the state statute applicable to persons incompetent to stand trial.
Source: SL 2012, ch 175, § 217.



§ 33-10-237 Statute applicable to hospitalized person.

33-10-237. Statute applicable to hospitalized person. The state statute applicable to persons incompetent to stand trial shall apply in the case of a person hospitalized pursuant to this code, except that the state trial court with felony jurisdiction in the county where the person is hospitalized shall be considered as the court that ordered the person's commitment.

Source: SL 2012, ch 175, § 218.



§ 33-10-238 Application of statute comparable to 18 U.S.C. 4247(d).

33-10-238. Application of statute comparable to 18 U.S.C. 4247(d). Except as otherwise provided in this section and § 33-10-239, the state statute most closely comparable to 18 U.S.C. 4247(d) as of January 1, 2012, apply in the administration of §§ 33-10-227 to 33-10-237, inclusive.

In the application of the state statute most closely comparable to 18 U.S. C. 4247(d), to hearings conducted by a court-martial pursuant to §§ 33-10-227 to 33-10-237, inclusive, or by (or by order of) a general court-martial convening authority pursuant to §§ 33-10-227 to 33-10-237, inclusive, the reference in that section to section 3006A of such title does not apply.

Source: SL 2012, ch 175, § 219.



§ 33-10-239 Application of statute comparable to 18 U.S.C. § 4241 et seq.--Change of status.

33-10-239. Application of statute comparable to 18 U.S.C. § 4241 et seq.--Change of status. The state statute most closely comparable to chapter 313 of Title 18, United States Code, 18 U.S.C. § 4241 et seq. as of January 1, 2012, referred to in this section apply according to the provisions of this section notwithstanding section 4247(j) of Title 18.

If the status of a person as described in § 33-10-21 terminates while the person is, pursuant to this section, in the custody of the state attorney general, hospitalized, or on conditional release under a prescribed regimen of medical, psychiatric, or psychological care or treatment, the provisions of this section establishing requirements and procedures regarding a person no longer subject to this code shall continue to apply to that person notwithstanding the change of status.

Source: SL 2012, ch 175, § 220.



§ 33-10-240 Principal defined.

33-10-240. Principal defined. Any person subject to this code who:

(1) Commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission; or

(2) Causes an act to be done which if directly performed by the person would be punishable by this code;
is a principal.

Source: SL 2012, ch 175, § 221.



§ 33-10-241 Accessory after the fact.

33-10-241. Accessory after the fact. Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent the offender's apprehension, trial, or punishment shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 222.



§ 33-10-242 Included offense--Attempted offense.

33-10-242. Included offense--Attempted offense. An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included in the offense charged.

Source: SL 2012, ch 175, § 223.



§ 33-10-243 Attempt defined.

33-10-243. Attempt defined. An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.

Source: SL 2012, ch 175, § 224.



§ 33-10-244 Attempt to commit offense subject to punishment.

33-10-244. Attempt to commit offense subject to punishment. Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

Source: SL 2012, ch 175, § 225.



§ 33-10-245 Conviction of attempt for consummated offense.

33-10-245. Conviction of attempt for consummated offense. Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

Source: SL 2012, ch 175, § 226.



§ 33-10-246 Conspiracy.

33-10-246. Conspiracy. Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 227.



§ 33-10-247 Solicitation to desert or mutiny.

33-10-247. Solicitation to desert or mutiny. Any person subject to this code who solicits or advises another or others to desert in violation of § 33-10-251 or mutiny in violation of § 33-10-262 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 228.



§ 33-10-248 Solicitation to commit misbehavior before the enemy or sedition.

33-10-248. Solicitation to commit misbehavior before the enemy or sedition. Any person subject to this code who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of § 33-10-268 or sedition in violation of § 33-10-262 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, the person shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 229.



§ 33-10-249 Fraudulent enlistment, appointment, or separation.

33-10-249. Fraudulent enlistment, appointment, or separation. Any person who:

(1) Procures his or her own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to the person's qualifications for that enlistment or appointment and receives pay or allowances there under; or

(2) Procures his or her own separation from the state military forces by knowingly false representation or deliberate concealment as to the person's eligibility for that separation;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 230.



§ 33-10-250 Unlawful enlistment, appointment, or separation.

33-10-250. Unlawful enlistment, appointment, or separation. Any person subject to this code who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to the person to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 231.



§ 33-10-251 Desertion.

33-10-251. Desertion. Any member of the state military forces who:

(1) Without authority goes or remains absent from the member's unit, organization, or place of duty with intent to remain away there from permanently;

(2) Quits the member's unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3) Without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the armed forces of the United States, without fully disclosing the fact that the member has not been regularly separated, or enters any foreign armed service except when authorized by the United States;
is guilty of desertion.

Source: SL 2012, ch 175, § 232.



§ 33-10-252 Desertion by commissioned officer.

33-10-252. Desertion by commissioned officer. Any commissioned officer of the state military forces who, after tender of the officer's resignation and before notice of its acceptance, quits the officer's post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

Source: SL 2012, ch 175, § 233.



§ 33-10-253 Punishment for desertion.

33-10-253. Punishment for desertion. Any person found guilty of desertion or attempt to desert shall be punished, if the offense is committed in time of war, by confinement of not more than ten years or such other punishment as a court-martial may direct, but if the desertion or attempt to desert occurs at any other time, by such punishment as a court-martial may direct.

Source: SL 2012, ch 175, § 234.



§ 33-10-254 Absence without leave.

33-10-254. Absence without leave. Any person subject to this code who, without authority:

(1) Fails to go to the person's appointed place of duty at the time prescribed;

(2) Goes from that place; or

(3) Absents himself or herself or remains absent from the person's unit, organization, or place of duty at which the person is required to be at the time prescribed;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 235.



§ 33-10-255 Missing movement.

33-10-255. Missing movement. Any person subject to this code who through neglect or design misses the movement of a ship, aircraft, or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 236.



§ 33-10-256 Contempt toward officials.

33-10-256. Contempt toward officials. Any commissioned officer who uses contemptuous words against the President, the Governor, or Legislature of this state shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 237.



§ 33-10-257 Disrespect toward superior commissioned officer.

33-10-257. Disrespect toward superior commissioned officer. Any person subject to this code who behaves with disrespect toward the person's superior commissioned officer shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 238.



§ 33-10-258 Assaulting or willfully disobeying superior commissioned officer.

33-10-258. Assaulting or willfully disobeying superior commissioned officer. Any person subject to this code who:

(1) Strikes the person's superior commissioned officer or draws or lifts up any weapon or offers any violence against the officer while the officer is in the execution of his or her office; or

(2) Willfully disobeys a lawful command of the person's superior commissioned officer;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 239.



§ 33-10-259 Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer.

33-10-259. Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer. Any warrant officer or enlisted member who:

(1) Strikes or assaults a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his or her office;

(2) Willfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer; or

(3) Treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his or her office;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 240.



§ 33-10-260 Failure to obey order or regulation.

33-10-260. Failure to obey order or regulation. Any person subject to this code who:

(1) Violates or fails to obey any lawful general order or regulation;

(2) Having knowledge of any other lawful order issued by a member of the state military forces, which it is the person's duty to obey, fails to obey the order; or

(3) Is derelict in the performance of the person's duties;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 241.



§ 33-10-261 Cruelty and maltreatment.

33-10-261. Cruelty and maltreatment. Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to the person's orders shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 242.



§ 33-10-262 Mutiny--Sedition--Failure to suppress or report.

33-10-262. Mutiny--Sedition--Failure to suppress or report. Any person subject to this code who:

(1) With intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do the person's duty or creates any violence or disturbance is guilty of mutiny;

(2) With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition; or

(3) Fails to do the person's utmost to prevent and suppress a mutiny or sedition being committed in the person's presence, or fails to take all reasonable means to inform the person's superior commissioned officer or commanding officer of a mutiny or sedition which the person knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.
Source: SL 2012, ch 175, § 243.



§ 33-10-263 Punishment for mutiny or sedition.

33-10-263. Punishment for mutiny or sedition. A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 244.



§ 33-10-264 Resistance--Flight--Breach of arrest--Escape.

33-10-264. Resistance--Flight--Breach of arrest--Escape. Any person subject to this code who:

(1) Resists apprehension;

(2) Flees from apprehension;

(3) Breaks arrest; or

(4) Escapes from custody or confinement;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 245.



§ 33-10-265 Releasing prisoner without proper authority.

33-10-265. Releasing prisoner without proper authority. Any person subject to this code who, without proper authority, releases any prisoner committed to the person's charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

Source: SL 2012, ch 175, § 246.



§ 33-10-266 Unlawful detention.

33-10-266. Unlawful detention. Any person subject to this code who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 247.



§ 33-10-267 Noncompliance with procedural rules.

33-10-267. Noncompliance with procedural rules. Any person subject to this code who:

(1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code; or

(2) Knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 248.



§ 33-10-268 Misbehavior before the enemy.

33-10-268. Misbehavior before the enemy. Any person subject to this code who before or in the presence of the enemy:

(1) Runs away;

(2) Shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is the person's duty to defend;

(3) Through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4) Casts away the person's arms or ammunition;

(5) Is guilty of cowardly conduct;

(6) Quits the person's place of duty to plunder or pillage;

(7) Causes false alarms in any command, unit, or place under control of the armed forces of the United States or the state military forces;

(8) Willfully fails to do the person's utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing, which it is the person's duty so to encounter, engage, capture, or destroy; or

(9) Does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to the state, or to any other state, when engaged in battle;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 249.



§ 33-10-269 Subordinate compelling surrender.

33-10-269. Subordinate compelling surrender. Any person subject to this code who compels or attempts to compel the commander of any of the state military forces of the state, or of any other state, place, vessel, aircraft, or other military property, or of any body of members of the armed forces, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 250.



§ 33-10-270 Improper use of countersign.

33-10-270. Improper use of countersign. Any person subject to this code who in time of war discloses the parole or countersign to any person not entitled to receive it or who gives to another, who is entitled to receive and use the parole or countersign, a different parole or countersign from that which, to the person's knowledge, the person was authorized and required to give, shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 251.



§ 33-10-271 Captured or abandoned property--Securing and turning over.

33-10-271. Captured or abandoned property--Securing and turning over. Each person subject to this code shall secure all public property taken for the service of the United States or the state, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in the person's possession, custody, or control.

Source: SL 2012, ch 175, § 252.



§ 33-10-272 Captured or abandoned property--Offenses.

33-10-272. Captured or abandoned property--Offenses. Any person subject to this code who:

(1) Fails to carry out the duties prescribed in § 33-10-271;

(2) Buys, sells, trades, or in any way deals in or disposes of taken, captured, or abandoned property, whereby the person receives or expects any profit, benefit, or advantage to himself or herself or another directly or indirectly connected with himself or herself; or

(3) Engages in looting or pillaging;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 253.



§ 33-10-273 Aiding the enemy.

33-10-273. Aiding the enemy. Any person subject to this code who:

(1) Aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things; or

(2) Without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 254.



§ 33-10-274 Misconduct as prisoner.

33-10-274. Misconduct as prisoner. Any person subject to this code who, while in the hands of the enemy in time of war:

(1) For the purpose of securing favorable treatment by the person's captors acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

(2) While in a position of authority over such persons maltreats them without justifiable cause;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 255.



§ 33-10-275 False official statements.

33-10-275. False official statements. Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document made in the line of duty, knowing it to be false, or makes any other false official statement made in the line of duty, knowing it to be false, shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 256.



§ 33-10-276 Military property--Loss, damage, destruction, or wrongful disposition.

33-10-276. Military property--Loss, damage, destruction, or wrongful disposition. Any person subject to this code who, without proper authority:

(1) Sells or otherwise disposes of;

(2) Willfully or through neglect damages, destroys, or loses; or

(3) Willfully or through neglect suffers to be lost, damaged, destroyed, sold, or wrongfully disposed of;
any military property of the United States or of any state, shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 257.



§ 33-10-277 Property other than military property--Waste, spoilage, or destruction.

33-10-277. Property other than military property--Waste, spoilage, or destruction. Any person subject to this code who willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of any state shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 258.



§ 33-10-278 Willful hazarding of vessel.

33-10-278. Willful hazarding of vessel. Any person subject to this code who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or any state military forces shall suffer such punishment as a court-martial may direct.

Source: SL 2012, ch 175, § 259.



§ 33-10-279 Negligent hazarding of vessel.

33-10-279. Negligent hazarding of vessel. Any person subject to this code who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or any state military forces shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 260.



§ 33-10-280 Drunk on duty.

33-10-280. Drunk on duty. Any person subject to this code other than a sentinel or lookout, who is found drunk on duty, shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 261.



§ 33-10-281 Wrongful use, possession, or distribution of controlled substances.

33-10-281. Wrongful use, possession, or distribution of controlled substances. Any person subject to this code who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle, or aircraft used by or under the control of the armed forces of the United States or of any state military forces a substance described in § 33-10-282 shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 262.



§ 33-10-282 Controlled substances defined.

33-10-282. Controlled substances defined. The substances referred to in § 33-10-281 are the following:

(1) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid, and marijuana and any compound or derivative of any such substance;

(2) Any substance not specified in subdivision (1) of this section that is listed on a schedule of controlled substances prescribed by the President for the purposes of the Uniform Code of Military Justice of the armed forces of the United States 10 U.S.C. § 801 et seq. as of January 1, 2012; and

(3) Any other substance not specified in subdivision (1) of this section or contained on a list prescribed by the President pursuant to subdivision (2) of this section that is listed in schedules I through V of article 202 of the Controlled Substances Act 21 U.S.C. § 812 as of January 1, 2012.
Source: SL 2012, ch 175, § 263.



§ 33-10-283 Misbehavior of sentinel.

33-10-283. Misbehavior of sentinel. Any sentinel or look-out who is found drunk, or under the influence of a controlled substance identified in § 33-10-282, or sleeping upon the sentinel's or look-out's post or leaves it before being properly relieved, shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 264.



§ 33-10-284 Malingering.

33-10-284. Malingering. Any person subject to this code who for the purpose of avoiding work, duty, or service:

(1) Feigns illness, physical disablement, mental lapse, or derangement; or

(2) Intentionally inflicts self-injury;
shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 265.



§ 33-10-285 Riot or breach of peace.

33-10-285. Riot or breach of peace. Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 266.



§ 33-10-286 Provoking speeches or gestures.

33-10-286. Provoking speeches or gestures. Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 267.



§ 33-10-287 Frauds against the government.

33-10-287. Frauds against the government. Any person subject to this code:

(1) Who, knowing it to be false or fraudulent:

(a) Makes any claim against the United States, the state, or any officer thereof; or

(b) Presents to any person in the civil or military service thereof, for approval or payment, any claim against the United States, the state, or any officer thereof;

(2) Who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, or any officer thereof:

(a) Makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(b) Makes any oath, affirmation or certification to any fact or to any writing or other paper knowing the oath, affirmation or certification to be false; or

(c) Forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited;

(3) Who, having charge, possession, custody, or control of any money, or other property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which the person receives a certificate or receipt; or

(4) Who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state;
shall, upon conviction, be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 268.



§ 33-10-288 Conduct unbecoming an officer.

33-10-288. Conduct unbecoming an officer. Any commissioned officer, cadet, candidate, or midshipman who is convicted of conduct unbecoming an officer shall be punished as a court-martial may direct.

Source: SL 2012, ch 175, § 269.



§ 33-10-289 Disorder and neglect--Conduct discrediting state military forces.

33-10-289. Disorder and neglect--Conduct discrediting state military forces. Though not specifically mentioned in this code, any disorder and neglect to the prejudice of good order and discipline in the state military forces and all conduct of a nature to bring discredit upon the state military forces shall be taken cognizance of by a court-martial and punished at the discretion of a military court.

Source: SL 2012, ch 175, § 270.



§ 33-10-290 Court of inquiry convened for investigation.

33-10-290. Court of inquiry convened for investigation. Courts of inquiry to investigate any matter of concern to the state military forces may be convened by any person authorized to convene a general court-martial, whether or not the persons involved have requested such an inquiry.

Source: SL 2012, ch 175, § 271.



§ 33-10-291 Members of court--Counsel.

33-10-291. Members of court--Counsel. A court of inquiry consists of three or more commissioned officers. For each court of inquiry, the convening authority shall also appoint counsel for the court.

Source: SL 2012, ch 175, § 272.



§ 33-10-292 Parties.

33-10-292. Parties. Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

Source: SL 2012, ch 175, § 273.



§ 33-10-293 Challenge to court members.

33-10-293. Challenge to court members. Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

Source: SL 2012, ch 175, § 274.



§ 33-10-294 Oaths.

33-10-294. Oaths. The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath to faithfully perform their duties.

Source: SL 2012, ch 175, § 275.



§ 33-10-295 Witnesses.

33-10-295. Witnesses. Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

Source: SL 2012, ch 175, § 276.



§ 33-10-296 Findings--Opinions.

33-10-296. Findings--Opinions. Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

Source: SL 2012, ch 175, § 277.



§ 33-10-297 Record of proceedings.

33-10-297. Record of proceedings. Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

Source: SL 2012, ch 175, § 278.



§ 33-10-298 Administration of oaths for purposes of military administration.

33-10-298. Administration of oaths for purposes of military administration. The following persons may administer oaths for the purposes of military administration, including military justice:

(1) All judge advocates;

(2) All summary courts-martial officers;

(3) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(4) All commanding officers; and

(5) All other persons designated by regulations of the armed forces of the United States or by statute.
Source: SL 2012, ch 175, § 279.



§ 33-10-299 Administration of oaths necessary in performance of duties.

33-10-299. Administration of oaths necessary in performance of duties. The following persons may administer oaths necessary in the performance of their duties:

(1) The president, military judge, and trial counsel for all general and special courts-martial;

(2) The president and the counsel for the court of any court of inquiry;

(3) All officers designated to take a deposition;

(4) All persons detailed to conduct an investigation;

(5) All recruiting officers; and

(6) All other persons designated by regulations of the armed forces of the United States or by statute.
Source: SL 2012, ch 175, § 280.



§ 33-10-300 Prima facie evidence of authority to administer oath.

33-10-300. Prima facie evidence of authority to administer oath. For the purposes of sections §§ 33-10-298 and 33-10-299, the signature without seal of any such person, together with the title of the person's office, is prima facie evidence of the person's authority.

Source: SL 2012, ch 175, § 281.



§ 33-10-301 Complaint of wrong.

33-10-301. Complaint of wrong. Any member of the state military forces who believes himself or herself wronged by a commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the officer exercising general court-martial jurisdiction over the officer against whom it is made. The officer exercising general court-martial jurisdiction shall examine into the complaint and take proper measures for redressing the wrong complained of; and shall, as soon as possible, send to the adjutant general a true statement of that complaint, with the proceedings had thereon.

Source: SL 2012, ch 175, § 282.



§ 33-10-302 Delegation by Governor.

33-10-302. Delegation by Governor. The Governor may delegate any authority vested in the Governor under this code, and provide for the subdelegation of any such authority, except the power given the Governor by § 33-10-67.

Source: SL 2012, ch 175, § 283.



§ 33-10-303 Payment of fees, costs, and expenses.

33-10-303. Payment of fees, costs, and expenses. The fees and authorized travel expenses of all witnesses, experts, victims, court reporters, and interpreters, fees for the service of process, the costs of collection, apprehension, detention and confinement, and all other necessary expenses of prosecution and the administration of military justice, not otherwise payable by any other source, shall be paid out of the military justice fund.

Source: SL 2012, ch 175, § 284.



§ 33-10-304 Military justice fund.

33-10-304. Military justice fund. For the purposes of § 33-10-303, there is created in the state treasury a fund to be designated the military justice fund that shall be administered by the adjutant general, from which expenses of military justice shall be paid in the amounts and manner as prescribed by law. The Legislature may appropriate and have deposited in the military justice fund such funds as it deems necessary to carry out the purposes of this code.

Source: SL 2012, ch 175, § 285.



§ 33-10-305 Payment of fines--Disposition.

33-10-305. Payment of fines--Disposition. Fines imposed by a military court or through imposition of nonjudicial punishment may be paid to the state and delivered to the court or imposing officer, or to a person executing their process. Fines may be collected in the following manner:

(1) By cash or money order;

(2) By retention of any pay or allowances due or to become due the person fined from any state or the United States; or

(3) By garnishment or levy, together with costs, on the wages, goods, and chattels of a person delinquent in paying a fine, as provided by law.

Any sum so received or retained shall be deposited in the military justice fund or to whomever the court so directs.

Source: SL 2012, ch 175, § 286.



§ 33-10-306 Uniformity of interpretation.

33-10-306. Uniformity of interpretation. This code shall be so construed as to effectuate its general purpose to make it uniform, so far as practical, with the Uniform Code of Military Justice, chapter 47 of Title 10, United States Code as of January 1, 2012.

Source: SL 2012, ch 175, § 287.



§ 33-10-307 Immunity for action of military courts.

33-10-307. Immunity for action of military courts. Any person acting under the provisions of this code, whether as a member of the military or as a civilian, is immune from any personal liability for any of the acts or omissions which the person did or failed to do as part of the person's duties under this code.

Source: SL 2012, ch 175, § 288.



§ 33-10-308 Short title.

33-10-308. Short title. This chapter may be cited as the Uniform State Code of Military Justice (USCMJ).

Source: SL 2012, ch 175, § 289.






Chapter 11 - National Guard Armories And Facilities

§ 33-11-1 Armories and other facilities authorized--Authority of commanding officer--Expenses.

33-11-1. Armories and other facilities authorized--Authority of commanding officer--Expenses. The adjutant general shall provide suitable space, at a convenient location where any unit of the National Guard is stationed, with the necessary furnishings, equipment, and supplies for an armory, assembly, drill room, garages, and maintenance shops for the organization. The buildings and space are under the exclusive control of the unit's commanding officer. There shall be paid out of the military appropriation a sum deemed necessary on the contract made by the adjutant general for the rent and furnishing of the armory, garages, maintenance shops, or band quarters of each organization of the National Guard, to be paid by the state.

Source: SL 1887, ch 100, § 63; CL 1887, § 1979; SL 1890, ch 111, § 9; RPolC 1903, § 2516; SL 1903, ch 185, § 39; SL 1917, ch 297, § 42; RC 1919, § 10602; SDC 1939, § 41.0153; SL 1967, ch 171, § 2; SL 1992, ch 60, § 2; SL 2007, ch 187, § 99.



§ 33-11-2 Provision of armories and other facilities--Authorized uses.

33-11-2. Provision of armories and other facilities--Authorized uses. The Department of the Military shall erect or provide anywhere within the limits of this state, upon terms and conditions determined by the Board of Military Affairs created by § 33-1-17 as most advantageous to the state, armories and other facilities for the use of the National Guard. The armories and other facilities shall be used for drill, meeting, and rendezvous purposes by the unit occupying them and for such other public functions as the officers in charge of the armory or facility deem advisable and proper. The armories and other facilities, if not in use by the National Guard, shall also be open for meetings and functions of organizations of war veterans and their auxiliary organizations.

Source: SL 1917, ch 297, § 85; RC 1919, § 10645; SDC 1939, § 41.0192; SL 1947, ch 180, § 6; SL 1951, ch 208; SL 1955, ch 146, § 1; SDC Supp 1960, § 41.0192 (2); SL 2007, ch 187, § 100; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011.



§ 33-11-3 Cooperative agreements with other public agencies.

33-11-3. Cooperative agreements with other public agencies. The State of South Dakota, acting through the Department of the Military in participation with the federal government, and any county, municipal corporation, school district, or any department, agency, or board of the state or combination thereof, acting through their governing boards, may cooperate, on such terms as may be agreed to by the Board of Military Affairs and the governing boards of the public corporations or other agencies in the construction, enlargement, conversion, and equipment of the buildings described in § 33-11-2, including acquisition of sites for such buildings, and in the operation, maintenance, and use of such buildings.

Source: SL 1949, ch 159, § 1; SL 1955, ch 146, § 1; SDC Supp 1960, § 41.0192 (3); SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 26, 27, eff. Apr. 12, 2011.



§ 33-11-4 Use of buildings in cooperation with public agencies.

33-11-4. Use of buildings in cooperation with public agencies. The buildings referred to in § 33-11-3 shall be suitable for use as armories or other facilities by the National Guard. The buildings shall also be suitable for use by a cooperating public corporation or agency for the same purposes as a building that the corporation or agency is authorized by law to construct for its own exclusive use and shall be used for such purposes.

Source: SL 1949, ch 159, § 2; SL 1955, ch 146, § 1; SDC Supp 1960, § 41.0192 (3); SL 2007, ch 187, § 101.



§ 33-11-5 National guard and federal reserve use.

33-11-5. National guard and federal reserve use. Agreements for the operation, maintenance, and use of the buildings referred to in § 33-11-3 shall be such as will ensure adequate accommodations and use for the national guard and the reserve components of the national military establishments of the United States.

Source: SL 1949, ch 159, § 3; SL 1955, ch 146, § 1; SDC Supp 1960, § 41.0192 (3).



§ 33-11-6 Donations to aid in providing facilities.

33-11-6. Donations to aid in providing facilities. The Department of the Military may receive from counties, school districts, municipalities, or other sources, donations of land or contributions of money, buildings, or other property to aid in providing or erecting armories and other facilities throughout the state for the use of the National Guard. The property shall be held as other property for the use of the state.

Source: SL 1917, ch 297, § 89; RC 1919, § 10649; SDC 1939, § 41.0196; SL 1951, ch 209; SL 2006, ch 174, § 1; SL 2007, ch 187, § 102; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011.



§ 33-11-7 Donations by local authorities authorized--Tax levy--Vote of electors--Matching state funds.

33-11-7. Donations by local authorities authorized--Tax levy--Vote of electors--Matching state funds. Counties, school districts, or municipalities may contribute land, money, buildings, or other property for the purposes of this chapter. Any first or second class municipality may levy a tax upon all property within the municipality subject to taxation to raise the necessary money for an armory building or other facility and site. However, no money raised by such tax may be donated or tax levied until the donation or levy is authorized by a vote of a majority of the electors in the municipality at an election called for that purpose. Any contribution of money from a county, school district, or municipality for the construction of an armory shall be matched with a sum appropriated from the state treasury that is not greater than fifty percent of the total local effort required by the Department of the Military or the United States Department of Defense.

Source: SL 1917, ch 297, § 89; RC 1919, § 10649; SDC 1939, § 41.0196; SL 1951, ch 209; SL 1992, ch 60, § 2; SL 2006, ch 174, § 2; SL 2007, ch 187, § 103; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27 eff. Apr. 12, 2011.



§ 33-11-8 Erection of armory on donated land.

33-11-8. Erection of armory on donated land. The Department of the Military shall, upon donation of a proper site by any county or municipality, erect for the use of any unit of the National Guard, and other organizations and public functions as specified in § 33-11-2, an armory to be used for meeting, rendezvous, drill, and other purposes in compliance with this chapter.

Source: SL 1917, ch 297, § 87; RC 1919, § 10647; SDC 1939, § 41.0194; SL 2007, ch 187, § 104; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27, eff. Apr. 12, 2011.



§ 33-11-9 Control of armory by Department of the Military.

33-11-9. Control of armory by Department of the Military. The Department of the Military has charge of any armory erected or provided pursuant to § 33-11-8 and shall arrange for its occupancy and use under the direction and responsibility of the senior officer in command.

Source: SL 1917, ch 297, § 87; RC 1919, § 10647; SDC 1939, § 41.0194; SL 2007, ch 187, § 105; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 27, eff. Apr. 12, 2011.



§ 33-11-10 Rules for management of armory.

33-11-10. Rules for management of armory. The Board of Military Affairs also constitutes a board for general management and care of armories. The board may promulgate rules pursuant to the provisions of chapter 1-26 for armory management and government and to provide for the guidance of the organization occupying them. The rules, in accordance with federal law and regulation, shall provide:

(1) Standards and requirements for construction or lease of armory facilities and related furnishings of such facilities;

(2) Standards and requirements for construction or lease of facilities, other than armories, and related furnishings as required by § 33-11-1;

(3) Procedures to enter into cooperative agreements with other public agencies pursuant to § 33-11-3;

(4) Procedures and standards to receive contributions of land, money, buildings, or other property pursuant to § 33-11-6; and

(5) Standards and procedures governing revenue producing activities undertaken pursuant to § 33-11-12.
Source: SL 1917, ch 297, § 88; RC 1919, § 10648; SDC 1939, § 41.0195; SL 1986, ch 272, § 11; SL 2007, ch 187, § 106.



§ 33-11-11 Intoxicating beverages prohibited--Exceptions authorized.

33-11-11. Intoxicating beverages prohibited--Exceptions authorized. The commanding officer at any encampment, parade, drill, muster, or other rendezvous of the national guard shall prohibit and prevent the sale or use of all alcoholic beverages within the limits of the encampment, parade grounds, or armory. However, the adjutant general may, as necessary for health, welfare, or morale activities, authorize open mess activities, and units of the national guard to engage in the sale, mixing, or consumption of alcoholic beverages at encampments, parade grounds, or armories if the sale is made in accordance with authority properly granted under Title 33.

Source: SL 1887, ch 100, § 39; CL 1887, § 1955; RPolC 1903, § 2493; SL 1903, ch 185, § 53; SL 1917, ch 297, § 81; RC 1919, § 10641; SDC 1939, § 41.0189; SL 1994, ch 270.



§ 33-11-12 Welfare and revenue producing activities .

33-11-12. Welfare and revenue producing activities. The adjutant general under rules promulgated pursuant to the provisions of chapter 1-26 may provide for certain sundry, welfare, and revenue producing fund activities for the benefit of the members of the national guard. Such activities shall be similar in nature to those authorized for members of the armed forces of the United States on active duty and may include open mess activities for both officers and enlisted personnel under restrictions similar to those imposed by the secretaries of the army and air force. The adjutant general shall prescribe collection, accounting and use of such funds and the same are hereby made subject to audit by the auditor general. No specific license may be required for any such activity, but all taxes otherwise incident to such activity shall be payable.

Source: SL 1972, ch 186, § 3; SL 1986, ch 272, § 12.



§ 33-11-13 Donation of armory at Sisseton.

33-11-13. Donation of armory at Sisseton. The Department of the Military shall donate the state's interest in the National Guard armory located in Sisseton to the city of Sisseton subject to the city's acceptance of the property as the property exists on the date of acceptance.

The Governor shall execute a quitclaim deed which shall be attested by the commissioner of School and Public Lands, to transfer all of the state's right, title and interest in the real estate and improvements commonly known as the Sisseton National Guard Armory, located at the Lots One, Two, Three, Four, Five, Six, Thirteen, Fourteen, Fifteen, Sixteen, Seventeen, Eighteen, Nineteen, Twenty, Twenty-one, Twenty-two, Twenty-three and Twenty-four Block Fifty-four, city of Sisseton in Roberts County, South Dakota, as such deed was recorded in Book 51 of Deeds on page 187 in the Roberts County Register of Deeds Office, to the city of Sisseton subject to any applicable statutory and constitutional reservations.

Source: SL 2011, ch 150, §§ 1, 2.



§ 33-11-14 Description of land purchase in Sturgis.

33-11-14. Description of land purchase in Sturgis. The Department of the Military, South Dakota Army National Guard, may purchase land, comprising more or less of thirty acres located in Sturgis, South Dakota, adjacent to the Sturgis Brown High School and located in the S1/2, Section 1 and N1/2, Section 12, Township 5 North, Range 5 East, Black Hills Meridian, Sturgis, Meade County, South Dakota.

Source: SL 2017, ch 147, § 1, eff. Mar. 10, 2017.



§ 33-11-15 Terms of purchase of land in Sturgis.

33-11-15. Terms of purchase of land in Sturgis. The Department of the Military and seller agree that, in entering into the agreement to purchase land pursuant to § 33-11-14, the seller has taken into consideration the department's intended use of the real property and the long-standing relationship between the department and seller. The department agrees to grant to the seller a right of first refusal to purchase the property provided that the seller shall exercise the right within one hundred eighty days of written notice from the department of the department's intent to sell, transfer, or convey the property or any portion thereof. For a period of ten years from the date of the purchase, the seller has the right of first refusal and may purchase the property for the same price for which the department is paying the seller. However, the price shall be adjusted for inflation using the core consumer price index as published by the United States Bureau of Labor Statistics. After the initial ten year period, the seller may exercise the seller's right of first refusal to purchase at fair market value. If the seller does not exercise the right, by submitting a written offer to purchase the portion of the property intended to be sold, transferred, or conveyed, within the one hundred eighty days, the seller's right of first refusal terminates as to said portion. The right of first refusal to purchase only applies to a sale, transfer, or conveyance of all of the department's rights, title, and interest in the real property and does not apply to a grant or conveyance by the department of a lesser interest including, without limitation, easements or leases. The seller's right of first refusal to purchase may only be exercised by the seller and cannot be transferred or assigned.

Source: SL 2017, ch 147, § 2, eff. Mar. 10, 2017.






Chapter 11A - National Guard Museum

§ 33-11A-1 National guard museum and state weapons collection authorized.

33-11A-1. National guard museum and state weapons collection authorized. To accomplish the preservation of military records, banners, and relics of the state required by S.D. Const., Art. XV, § 6, the adjutant general may establish a South Dakota National Guard Museum and state weapons collection.

Source: SL 1982, ch 253, § 1.



§ 33-11A-2 Armory or other facility--Use for museum.

33-11A-2. Armory or other facility--Use for museum. An armory or other facility under the control of the Board of Military Affairs may be used for the purpose of § 33-11A-1.

Source: SL 1982, ch 253, § 2.



§ 33-11A-3 Museum board--Appointment by adjutant general.

33-11A-3. Museum board--Appointment by adjutant general. The adjutant general may appoint a museum board to supervise and coordinate the activities of the museum and collection. The members shall serve without reimbursement and at the pleasure of the adjutant general. The board may adopt rules pursuant to chapter 1-26 for the operation and control of the museum and its contents.

Source: SL 1982, ch 253, § 3.



§ 33-11A-4 Donations of funds or property--Authority of museum board.

33-11A-4. Donations of funds or property--Authority of museum board. The museum board may solicit, receive, and administer donations of funds or property for the support and improvement of the museum.

Source: SL 1982, ch 253, § 4.



§ 33-11A-5 Donations become state property.

33-11A-5. Donations become state property. All property donated to the museum without conditions or restraints is state property.

Source: SL 1982, ch 253, § 6.



§ 33-11A-6 Firearms deposited by law enforcement agencies.

33-11A-6. Firearms deposited by law enforcement agencies. Any law enforcement agency which has custody of any firearms or any parts of firearms which are subject to destruction, may in lieu of destruction, deposit them with the museum and weapons collection.

Source: SL 1982, ch 253, § 5.



§ 33-11A-7 Trust account--Expenses to be paid.

33-11A-7. Trust account--Expenses to be paid. All amounts deposited in the national guard museum and state weapons collection special trust account in the Office of the State Treasurer are appropriated to the use of the museum board for its expenses in the operation and maintenance of the museum and its annexes. Prorated earnings shall be credited to the account. The expenses shall be paid out of that fund on warrants drawn by the state auditor upon duly itemized vouchers. The funds necessary for such expenses are hereby authorized to be expended.

Source: SL 1983, ch 250.






Chapter 12 - Military Equipment, Supplies And Funds

§ 33-12-1 Adjutant general as quartermaster general--Location of office--Expenses.

33-12-1. Adjutant general as quartermaster general--Location of office--Expenses. The adjutant general is also quartermaster general. The office of the quartermaster general shall be maintained at a place within the state as the Governor directs. If the office of the quartermaster general is maintained at a place other than that where the office of the adjutant general is established, the quartermaster general is entitled to reimbursement of expenses incurred in the performance of official duties at either location and to traveling expenses pursuant to § 3-9-2.

Source: SL 1913, ch 267, § 8; SL 1917, ch 297, § 9; RC 1919, § 10556; SDC 1939, § 41.0109; SL 1986, ch 27, § 24; SL 2007, ch 187, § 107.



§ 33-12-2 Quartermaster general authorized to require assistant to give bond.

33-12-2. Quartermaster general authorized to require assistant to give bond. As quartermaster general, the adjutant general may require any duly appointed assistant, who shall be a member of the National Guard, to give a bond with sufficient surety, in an amount the quartermaster general deems sufficient, to the state. The bond shall be conditioned for the faithful performance of duty and shall be approved by the quartermaster general, recorded in the Office of the Secretary of State, and filed with the state treasurer.

Source: SL 1913, ch 267, § 8; SL 1917, ch 297, § 9; RC 1919, § 10556; SDC 1939, § 41.0109; SL 2007, ch 187, § 108.



§ 33-12-3 Duties of quartermaster general.

33-12-3. Duties of quartermaster general. The quartermaster general shall attend to the care, preservation, safekeeping, and repairing of the arms, ordnance, accouterments, equipment, and all other military property belonging to the state or issued to the state by the government of the United States, for the purpose of arming and equipping the national guard.

Source: SL 1913, ch 267, § 8; SL 1917, ch 297, § 9; RC 1919, § 10556; SDC 1939, § 41.0109.



§ 33-12-4 Custody of flags.

33-12-4. Custody of flags. The adjutant general is the custodian of all flags and colors of South Dakota troops engaged in any war, and shall provide for their care and custody as the Governor directs. The adjutant general also has charge of all regimental flags and colors of the militia of the state when not in use.

Source: SL 1917, ch 297, § 83; RC 1919, § 10643; SDC 1939, § 41.0111; SL 2007, ch 187, § 109.



§ 33-12-5 Responsibility for equipment--Property of United States.

33-12-5. Responsibility for equipment--Property of United States. The adjutant general has supervision of and is responsible for all the arms, ordnance, accouterments, equipment, and other military property that is issued to the state by the secretary of defense in compliance with law. The adjutant general shall prepare returns of such arms and other property of the United States at all times and in the manner requested by the secretary of defense.

Source: SL 1913, ch 267, § 8; SL 1917, ch 297, § 9; RC 1919, § 10557; SDC 1939, § 41.0110; SL 2007, ch 187, § 110.



§ 33-12-6 Issuance of military property to authorized persons or organizations.

33-12-6. Issuance of military property to authorized persons or organizations. The adjutant general shall issue military property as the Governor directs and under the Governor's direction shall make purchases for that purpose. Military property may only be issued to persons or organizations belonging to the organized militia.

Source: SL 1913, ch 267, § 8; SL 1917, ch 297, § 9; RC 1919, § 10558; SDC 1939, § 41.0112; SL 1967, ch 171, § 1; SL 2007, ch 187, § 111.



§ 33-12-7 Return of United States property to be replaced with new property--Return of surplus property.

33-12-7. Return of United States property to be replaced with new property--Return of surplus property. The adjutant general shall upon order of the Governor turn in to the armed forces of the United States any weapons, equipment, and accouterments that are the property of the United States in possession of the state, and that are to be replaced by new weapons, equipment and accouterments sent by the United States. The adjutant general shall cause the weapons, equipment, and accouterments to be shipped under instructions from the secretary of defense to the designated arsenal or depot at the expense of the United States. If the South Dakota National Guard is fully armed and equipped with standard weapons, equipment, and accouterments of the United States armed forces, the adjutant general shall cause any remaining weapons, equipment, and accouterments that are the property of the United States and in possession of the state, to be transferred and shipped, as directed in this section, under instructions from the secretary of defense.

Source: SL 1913, ch 267, § 8; SL 1917, ch 297, § 9; RC 1919, § 10557; SDC 1939, § 41.0110; SL 2007, ch 187, § 112.



§ 33-12-8 Disposition of unsuitable property--Public auction or private sale--Procedure--Accounting.

33-12-8. Disposition of unsuitable property--Public auction or private sale--Procedure--Accounting. Any military property of the state which, after a proper inspection, is found unsuitable for the use of the state shall, under direction of the Governor, be disposed of by the quartermaster general at public auction or private sale. The sale shall be advertised at least once each week for two successive weeks, in at least one legal newspaper published in the first or second class municipality or county where the sale is to take place, if so ordered by the Governor. The quartermaster general shall bid in the property or suspend the sale if, in the quartermaster general's opinion, better prices may or should be obtained. The quartermaster general shall periodically render to the Governor an accurate account of the sales so made and deposit the proceeds with the state treasurer to the credit of the special militia fund.

Source: SL 1913, ch 267, § 8; SL 1917, ch 297, § 9; RC 1919, § 10556; SDC 1939, § 41.0109; SL 1972, ch 28, § 13; SL 1992, ch 60, § 2; SL 2007, ch 187, § 113.



§ 33-12-9 Commanding officer as legal custodian of property--Authorization to sue for recovery.

33-12-9. Commanding officer as legal custodian of property--Authorization to sue for recovery. The commanding officer of any unit of the National Guard is the legal custodian of the money, property, and effects of the unit, whether the property is owned by the unit, or its members collectively, or has been issued to it or any of its officers, for its use, by the state or by the authority of the United States. The commanding officer may sue for the recovery and possession of any such property that is wrongfully withheld from the commanding officer's custody or the custody of the unit.

Source: SL 1903, ch 185, § 24; SL 1917, ch 297, § 25; RC 1919, § 10578; SDC 1939, § 41.0131; SL 2007, ch 187, § 114.



§ 33-12-10 Periodic return of custodial property.

33-12-10. Periodic return of custodial property. Every officer or other person having custody or control of the military property of the United States or of the state shall periodically make a return of the property on a form and to the appropriate department as required by law.

Source: SL 1887, ch 100, § 66; CL 1887, § 1982; RPolC 1903, § 2521; SL 1903, ch 185, § 73; SL 1917, ch 297, § 70; RC 1919, § 10630; SDC 1939, § 41.0178; SL 2007, ch 187, § 115.



§ 33-12-11 Resignation, reassignment, dismissal, or discharge of custodial officer.

33-12-11. Resignation, reassignment, dismissal, or discharge of custodial officer. If any National Guard officer responsible for state property resigns or is reassigned, dismissed, or discharged, the officer shall deliver the property in the officer's possession, for which only the officer is responsible, to the quartermaster general, or to some person duly appointed to receive the property.

Source: SL 1903, ch 185, § 26; SL 1917, ch 297, § 27; RC 1919, § 10581; SDC 1939, § 41.0134; SL 2007, ch 187, § 116.



§ 33-12-12 Death of custodial officer.

33-12-12. Death of custodial officer. In case of the death of any officer of the National Guard responsible for state property the next in command shall immediately take charge of the property and deliver it to the quartermaster general or some person appointed to receive the property.

Source: SL 1903, ch 185, § 26; SL 1917, ch 297, § 27; RC 1919, § 10581; SDC 1939, § 41.0134; SL 2007, ch 187, § 117.



§ 33-12-13 to 33-12-15. Repealed.

33-12-13 to 33-12-15. Repealed by SL 2007, ch 187, §§ 118 to 120.



§ 33-12-16 Inspection of issued supplies--Repairs and replacements.

33-12-16. Inspection of issued supplies--Repairs and replacements. All military supplies issued to any officer of the National Guard are at all times subject to inspection by any officer designated by the Governor for that purpose, who shall report the true condition of the supplies. The Governor may at any time require repairs to be made or defects or losses supplied.

Source: SL 1903, ch 185, § 25; SL 1917, ch 297, § 27; RC 1919, § 10580; SDC 1939, § 41.0133; SL 2007, ch 187, § 121.



§ 33-12-17 Trafficking in property prohibited--Seizure from unauthorized person.

33-12-17. Trafficking in property prohibited--Seizure from unauthorized person. The clothing, arms, military outfits, accouterments, and stores furnished by the State of South Dakota or the United States to the National Guard may not be sold, bartered, exchanged, pledged, or given away, and the possession of any such property by any person not a member of the National Guard is prima facie evidence of such sale, barter, exchange, pledge, or theft. The property may be seized and taken from any person not authorized to keep the property by any soldier, officer, civil or military, of the state. The property shall then be delivered to any officer of the state authorized to receive the property.

Source: SL 1887, ch 100, § 67; CL 1887, § 1983; SL 1903, ch 185, § 74; SL 1911, ch 193, § 2; SL 1917, ch 297, § 75; RC 1919, § 10635; SDC 1939, § 41.0183; SL 2007, ch 187, § 122.



§ 33-12-18 Report by disinterested officer respecting missing or destroyed property--Assessment of reasonable value and payment--Suit for recovery.

33-12-18. Report by disinterested officer respecting missing or destroyed property--Assessment of reasonable value and payment--Suit for recovery. Any property of the state that is lost, stolen, damaged, or destroyed in the military service shall be acted upon by a disinterested inspector or officer, detailed as such, who shall make full investigation and report all the facts and circumstances of the case. If any person is found or deemed responsible for the loss or damage of the property, beyond reasonable wear and tear of the service, the inspector shall assess and fix a reasonable value on the property lost, damaged, or destroyed, and the person shall pay the sum so assessed into the treasury of the state. If the person fails or neglects to reimburse the state, suit may be entered in the name of the state in any court of competent jurisdiction for the recovery of the value of the property.

Source: SL 1887, ch 100, § 68; CL 1887, § 1948; SL 1903, ch 185, § 75; SL 1917, ch 297, § 76; RC 1919, § 10636; SDC 1939, § 41.0184; SL 1986, ch 272, § 13; SL 2007, ch 187, § 123.



§ 33-12-19 Board of survey respecting property losses--Notice and hearing--Appraisal and report--Payment for property--Disposition of funds.

33-12-19. Board of survey respecting property losses--Notice and hearing--Appraisal and report--Payment for property--Disposition of funds. The Governor may, at any time, convene a board of survey to condemn quartermaster and ordnance stores and supplies, or to appraise the loss sustained by the state from injury, want of repair, defects, or losses in any such quartermaster or ordnance stores issued to any officer of the National Guard. The board, after reasonable notice to the officer and hearing the officer's explanations or objections, shall appraise the property and make a report. The amount so appraised, if approved by the Governor, is conclusively deemed the amount of the officer's liability. The officer shall pay the amount into the state treasury, and the payments shall be deposited in a special fund known as the lost military property fund. The fund is available at all times for purchase by the quartermaster general, subject to the approval of the Governor, of any military property needed to replace that lost or destroyed.

Source: SL 2007, ch 187, § 124.



§ 33-12-20 Suit for missing or destroyed property--Absence of fault--Release from liability.

33-12-20. Suit for missing or destroyed property--Absence of fault--Release from liability. The Governor shall cause suit to be brought whenever necessary to make good any injury, want of repair, or loss of any quartermaster or ordnance stores or supplies or other state property. However, if any such stores or property belonging to the state are lost, destroyed, or damaged without the fault or neglect of the officer responsible for the stores or property, the officer and sureties may, by order of the Governor, on the report of a board of survey or other satisfactory proof, be relieved of all liability for the stores or property.

Source: SL 1903, ch 185, § 25; SL 1917, ch 297, § 27; RC 1919, § 10580; SDC 1939, § 41.0133; SL 2007, ch 187, § 125.



§ 33-12-21 Exemption of property from taxation.

33-12-21. Exemption of property from taxation. All property belonging to any organization of the National Guard is exempt from taxation or assessment for any purpose.

Source: SL 1887, ch 100, § 62; CL 1887, § 1978; RPolC 1903, § 2515; SL 1903, ch 185, § 38; SL 1917, ch 297, § 41; RC 1919, § 10601; SDC 1939, § 41.0152; SL 2007, ch 187, § 126.



§ 33-12-22 Repealed.

33-12-22. Repealed by SL 1994, ch 271.



§ 33-12-23 Unauthorized entry to remove military property--Felony.

33-12-23. Unauthorized entry to remove military property--Felony. Any unauthorized person who enters any fort, magazine, arsenal, armory, arsenal yard, or encampment, and removes any arms, ammunition, military stores, or supplies belonging to the National Guard, and any unauthorized person who enters any such place with intent to remove such property, is guilty of a Class 2 felony.

Source: PenC 1877, § 514; CL 1887, § 6715; RPenC 1903, § 536; RC 1919, § 3830; SDC 1939, § 13.1312; SL 1976, ch 158, § 43-6; SL 2006, ch 130, § 13; SL 2007, ch 187, § 127.



§ 33-12-24 Adjutant general as proper party to incur expenses.

33-12-24. Adjutant general as proper party to incur expenses. No officer of the National Guard, except the adjutant general, may incur any expenses to be paid by the state, except expenses that are authorized by this title.

Source: SL 1917, ch 297, § 11; RC 1919, § 10563; SL 1919, ch 256; SDC 1939, § 41.0116; SL 1947, ch 182; SL 1968, ch 159; SL 2007, ch 187, § 128.



§ 33-12-25 Accounting of expenditures--Approval of adjutant general--Payment.

33-12-25. Accounting of expenditures--Approval of adjutant general--Payment. The adjutant general shall keep an accurate account of all expenditures necessarily made for the military service of the state. The account shall be paid on proper vouchers presented for the account and upon the approval of the adjutant general from the appropriations made by the Legislature for military purposes.

Source: SL 1887, ch 100, § 23; CL 1887, § 1939; SL 1893, ch 117, § 11; SL 1897, ch 100, § 3; RPolC 1903, § 2479; SL 1913, ch 267, § 8; SL 1917, ch 297, § 11; RC 1919, § 10563; SL 1919, ch 256; SDC 1939, § 41.0116; SL 1947, ch 182; SL 1968, ch 159; SL 2007, ch 187, § 129.



§ 33-12-26 Accounting of expenses including pay, subsistence, and transportation--Audit and payment.

33-12-26. Accounting of expenses including pay, subsistence, and transportation--Audit and payment. The adjutant general shall keep an accurate account of all expenses necessarily incurred, including pay of officers and enlisted men, subsistence and transportation of the National Guard and of all military property of the state. The expenses shall be audited and paid in the same manner as other military accounts are audited and paid.

Source: SL 1917, ch 297, § 9; RC 1919, § 10557; SDC 1939, § 41.0110; SL 2007, ch 187, § 130.



§ 33-12-27 Military claims--Audit by adjutant general--Authorization of subordinate officers to purchase necessities--Statement to adjutant general.

33-12-27. Military claims--Audit by adjutant general--Authorization of subordinate officers to purchase necessities--Statement to adjutant general. The adjutant general shall audit and pass upon all claims of military character against the state, and no military contract against the state is valid or may be paid until approved by the adjutant general, except such as are contracted by the Governor. In extreme emergencies, however, the commanding officer of any organization or detachment of the National Guard, ordered into active service of the state, may purchase necessities for the immediate use and care of the officer's command. A report of the purchases containing a statement of the articles purchased and the price shall be made as soon as possible through the proper channels to the adjutant general. Upon the adjutant general's approval of the report, the purchases shall be paid out of any funds in the state treasury not otherwise appropriated.

Source: SL 1917, ch 297, § 11; RC 1919, § 10563; SL 1919, ch 256; SDC 1939, § 41.0116; SL 1947, ch 182; SL 1968, ch 159; SL 2007, ch 187, § 131.



§ 33-12-28 Contracts governed by public agency procurement law--Exception for emergencies.

33-12-28. Contracts governed by public agency procurement law--Exception for emergencies. The provisions of chapters 5-18A, 5-18B, and 5-18D, governing contracts by public corporations, apply to contracts and purchases by the adjutant general and the Department of the Military. However, in case of insurrection, invasion, tumult, riot, breach of the peace, imminent danger thereof, or other great emergency, the Governor may, upon the certificate of the adjutant general, temporarily suspend the operation of law and direct the quartermaster general to purchase in the open market any necessary military property or supplies. The adjutant general shall report to the Governor the amount of property and supplies purchased and the prices paid.

Source: SL 1913, ch 267, § 8; SL 1917, ch 297, § 9; RC 1919, § 10560; SDC 1939, § 41.0114; SL 1967, ch 172, § 1; SL 2007, ch 187, § 132; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011; SL 2011, ch 2, § 138.



§ 33-12-29 General militia fund--Expenditure procedure.

33-12-29. General militia fund--Expenditure procedure. Funds appropriated by the Legislature for the maintenance of the National Guard shall be known as the general militia fund. Expenditures from the general militia fund may be made only upon vouchers certified by the adjutant general and approved by the Governor, upon warrants drawn by the state auditor against the state treasury in the manner required by law.

Source: SL 1917, ch 297, § 13; RC 1919, § 10565; SDC 1939, § 41.0118; SL 2007, ch 187, § 133.



§ 33-12-30 Special militia fund--Sources of funds.

33-12-30. Special militia fund--Sources of funds. All funds derived from the sale of property belonging to the military department, as provided in this title, and all other funds accruing to the national guard of the state from any source whatsoever other than the general fund appropriated by the Legislature shall be deposited with the state treasurer and by him credited to a fund designated "the special militia fund."

Source: SL 1913, ch 267, § 10; SL 1917, ch 297, § 12; RC 1919, § 10564; SDC 1939, § 41.0117; SL 1955, ch 145, § 1.



§ 33-12-31 Expenditures from special militia fund--Procedure--Claims payable.

33-12-31. Expenditures from special militia fund--Procedure--Claims payable. The special militia fund is available for National Guard purposes only and is accumulative from year to year. Expenditures from this fund shall be made in the usual manner upon vouchers approved by the Governor, after proper certification by the adjutant general, by warrant drawn by the state auditor against the state treasury as provided by law. However, such expenditures do not come within any restrictions governing payment of expenses incurred in a previous year. The special militia fund may be used to discharge any just or lawful debt properly contracted for National Guard purposes, whether of the ensuing or previous fiscal years.

Source: SL 1913, ch 267, § 10; SL 1917, ch 297, § 12; RC 1919, § 10564; SDC 1939, § 41.0117; SL 1955, ch 145, § 1; SL 2007, ch 187, § 134.



§ 33-12-32 Use of special militia fund--Appropriation.

33-12-32. Use of special militia fund--Appropriation. The special militia fund, and funds accumulating therein, are hereby appropriated for the construction of facilities and the maintenance of the South Dakota National Guard.

Source: SL 1913, ch 267, § 10; SL 1917, ch 297, § 12; RC 1919, § 10564; SDC 1939, § 41.0117; SL 1955, ch 145, § 1.



§ 33-12-33 Disposition of rent authorized for armory.

33-12-33. Disposition of rent authorized for armory. If any organization of the National Guard erects or purchases an armory or assembly room, the annual rent of the armory or assembly room as authorized by this title, or allowed by the Governor, shall be paid into the treasury of the organization.

Source: SL 1917, ch 297, § 41; RC 1919, § 10601; SDC 1939, § 41.0152; SL 2007, ch 187, § 135.






Chapter 13 - National Guard Technicians' Retirement Contributions

§ 33-13-1 to 33-13-6. Repealed.

33-13-1 to 33-13-6. Repealed by SL 1974, ch 35, § 80.



§ 33-13-7 Withholding and payment of employee contributions.

33-13-7. Withholding and payment of employee contributions. Any civilian technician of the South Dakota Army or Air National Guard who is paid entirely from federal funds may authorize the federal disbursing officer to withhold sums of money from the pay of the employee and to pay the money to the State of South Dakota or to the person or organization designated by the employee for the purpose of paying the employee's contribution to a retirement, disability, or death benefit plan.

Source: SL 1970, ch 192, § 1; SL 2007, ch 187, § 136.



§ 33-13-8 State sponsorship--Expenditure of state funds prohibited.

33-13-8. State sponsorship--Expenditure of state funds prohibited. Any payment made to the State of South Dakota pursuant to § 33-13-7 is considered as state sponsorship, but the expenditure of any state funds in connection with activities authorized by § 33-13-7 is prohibited.

Source: SL 1970, ch 192, § 2; SL 2007, ch 187, § 137.






Chapter 14 - South Dakota State Guard

§ 33-14-1 Authorization to organize and maintain South Dakota State Guard distinct from National Guard.

33-14-1. Authorization to organize and maintain South Dakota State Guard distinct from National Guard. The Governor may organize and maintain within this state such military forces as the Governor deems necessary to protect life and property in this state. Such forces are additional to and distinct from the National Guard and are known as the South Dakota State Guard.

Source: SL 1941, ch 174, § 1; SL 1955, ch 144, § 1; SDC Supp 1960, § 41.01B01; SL 2007, ch 187, § 138.



§ 33-14-2 Promulgation of rules by department.

33-14-2. Promulgation of rules by department. The Department of the Military may promulgate rules pursuant to chapter 1-26 not inconsistent with the provisions of this chapter, governing the enlistment, organization, administration, equipment, maintenance, training, and discipline of the South Dakota State Guard.

Source: SL 1941, ch 174, § 2; SL 1955, ch 144, § 2; SDC Supp 1960, § 41.01B02; SL 1986, ch 272, § 14; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 33-14-3 Requisition of arms and equipment from Department of Army--Availability of armories and equipment.

33-14-3. Requisition of arms and equipment from Department of Army--Availability of armories and equipment. For the use of the South Dakota State Guard, the Governor may requisition from the Department of the Army any arms and equipment that are available. The Governor may make available to the South Dakota State Guard the facilities of state armories and their equipment and such other state premises and property as are available.

Source: SL 1941, ch 174, § 4; SL 1955, ch 144, § 3; SDC Supp 1960, § 41.01B04; SL 2007, ch 187, § 139.



§ 33-14-4 Appropriations to National Guard.

33-14-4. Appropriations to National Guard. All appropriations made to the National Guard are deemed to have been appropriated to both the National Guard and the South Dakota State Guard.

Source: SL 1955, ch 144, § 1; SDC Supp 1960, § 41.01B01; SL 2007, ch 187, § 140.



§ 33-14-5 Composition of state guard--Uniform.

33-14-5. Composition of state guard--Uniform. The South Dakota State Guard shall be composed of officers commissioned or assigned, and such able-bodied male citizens of the state as shall volunteer for service therein, supplemented, if necessary, by men of the militia enrolled by draft or otherwise as provided by law. Such forces may be uniformed if so directed by the Governor and funds are available for the purpose.

Source: SL 1941, ch 174, § 1; SL 1955, ch 144, § 1; SDC Supp 1960, § 41.01B01.



§ 33-14-6 Out-of-state service not required.

33-14-6. Out-of-state service not required. The South Dakota State Guard is not required to serve outside the boundaries of this state except as provided by § 33-14-7.

Source: SL 1941, ch 174, § 5; SDC Supp 1960, § 41.01B05; SL 2007, ch 187, § 141.



§ 33-14-7 Fresh pursuit of offender beyond state border--Conditions.

33-14-7. Fresh pursuit of offender beyond state border--Conditions. Any organization, unit, or detachment of the South Dakota State Guard, upon order of the officer in immediate command of the organization, unit, or detachment, may continue in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces beyond the borders of this state into another state until they are apprehended or captured by the organization, unit, or detachment or until the military or police forces of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons. However, no such pursuit beyond state borders may be undertaken unless the other state has given authority by law for such pursuit by the forces of this state. Any such person who is apprehended or captured in the other state by an organization, unit, or detachment of the forces of this state shall without unnecessary delay be surrendered to the military or police forces of the state in which the person is taken or to the United States. However, such a surrender does not constitute a waiver by this state of its right to extradite or prosecute the person for any crime committed in this state.

Source: SL 1941, ch 174, § 5; SDC Supp 1960, § 41.01B05; SL 2007, ch 187, § 142.



§ 33-14-8 Private organizations prohibited from enlisting as unit.

33-14-8. Private organizations prohibited from enlisting as unit. No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league, or other combination of persons or civil group may be enlisted in the South Dakota State Guard as an organization or unit.

Source: SL 1941, ch 174, § 8; SDC Supp 1960, § 41.01B08; SL 2007, ch 187, § 143.



§ 33-14-9 Qualifications of members--Citizenship--Previous expulsion from military service.

33-14-9. Qualifications of members--Citizenship--Previous expulsion from military service. No person may be commissioned or enlisted in the South Dakota State Guard who is not a citizen of the United States or who has been expelled or dishonorably discharged from any military or naval organization of this state, or of another state, or of the United States.

Source: SL 1941, ch 174, § 9; SDC Supp 1960, § 41.01B09; SL 2007, ch 187, § 144.



§ 33-14-10 Oath for officers.

33-14-10. Oath for officers. The oath to be taken by officers commissioned in the South Dakota State Guard shall be substantially in the form prescribed for officers of the national guard, substituting the words South Dakota State Guard where necessary.

Source: SL 1941, ch 174, § 10; SDC Supp 1960, § 41.01B10.



§ 33-14-11 Term of enlistment--Renewal--Oath for enlisted members.

33-14-11. Term of enlistment--Renewal--Oath for enlisted members. No person may be enlisted in the South Dakota State Guard for more than one year, but such enlistment may be renewed. The oath to be taken upon enlistment in the South Dakota State Guard shall be substantially in the form prescribed for enlisted members of the National Guard, substituting the words South Dakota State Guard where necessary.

Source: SL 1941, ch 174, § 11; SDC Supp 1960, § 41.01B11; SL 2007, ch 187, § 145.



§ 33-14-12 Members to serve without pay except on active duty--Rate of pay.

33-14-12. Members to serve without pay except on active duty--Rate of pay. The officers and men of the South Dakota State Guard shall serve without pay, except when called out for active duty by the Governor. Members called out for service shall receive the same pay and allowances for the time spent on active duty as would be received by members of the national guard performing like service.

Source: SL 1941, ch 174, § 3; SDC Supp 1960, § 41.01B03.



§ 33-14-13 National guard laws as governing state guard.

33-14-13. National guard laws as governing state guard. The South Dakota State Guard shall, in so far as practicable be governed by and subject to the laws of the state pertaining to the national guard.

Source: SL 1955, ch 144, § 1; SDC Supp 1960, § 41.01B01.



§ 33-14-14 Uniform State Code of Military Justice applicable.

33-14-14. Uniform State Code of Military Justice applicable. If the South Dakota State Guard or any part of the South Dakota State Guard is ordered out for active service, the Uniform State Code of Military Justice, found in chapter 33-10, is applicable to members of the South Dakota National Guard in relation to courts-martial, their jurisdiction, the limits of punishment, and the rules and regulations prescribed under the Uniform State Code of Military Justice and are in full force and effect with respect to the South Dakota State Guard.

Source: SL 1941, ch 174, § 12; SDC Supp 1960, § 41.01B12 (1); SL 2007, ch 187, § 146; SL 2012, ch 173, § 6.



§ 33-14-15 Draft into federal service not authorized--Members not exempt from draft.

33-14-15. Draft into federal service not authorized--Members not exempt from draft. Nothing in this chapter authorizes any part of the South Dakota State Guard to be called, ordered, or in any manner drafted as such into the military service of the United States. However, no person by reason of the person's enlistment or commission in any such forces may be exempted from military service under any law of the United States.

Source: SL 1941, ch 174, § 7; SDC Supp 1960, § 41.01B07; SL 2007, ch 187, § 147.



§ 33-14-16 Immunity from arrest while performing military duties--Exceptions--Exemption from other public duties.

33-14-16. Immunity from arrest while performing military duties--Exceptions--Exemption from other public duties. No officer or enlisted member of the South Dakota State Guard may be arrested on any warrant, except for treason or felony, while going to, remaining at, or returning from a place where the officer or member is ordered to attend for military duty. Every officer and enlisted member serving in the South Dakota State Guard is exempt from service upon any posse comitatus and from jury duty.

Source: SL 1941, ch 174, § 12; SDC Supp 1960, § 41.01B12 (2); SL 2007, ch 187, § 148.



§ 33-14-17 Citation of chapter.

33-14-17. Citation of chapter. This chapter may be cited as the South Dakota State Guard Act.

Source: SL 1941, ch 174, § 15; SDC Supp 1960, § 41.01B13.






Chapter 15 - Emergency Management [Transferred and Repealed]

§ 33-15-1 to 33-15-3. Transferred.

33-15-1 to 33-15-3. Transferred to §§ 34-48A-1 to 34-48A-3.



§ 33-15-4 Repealed.

33-15-4. Repealed by SL 1977, ch 271, § 42.



§ 33-15-5 Transferred.

33-15-5. Transferred to § 34-48A-4.



§ 33-15-7 Repealed.

33-15-7. Repealed by SL 1977, ch 271, § 42.



§ 33-15-8 to 33-15-11.6. Transferred.

33-15-8 to 33-15-11.6. Transferred to §§ 34-48A-5 to 34-48A-18.



§ 33-15-12 Repealed.

33-15-12. Repealed by SL 1977, ch 271, § 42.



§ 33-15-13 Transferred.

33-15-13. Transferred to § 34-48A-19.



§ 33-15-14 , 33-15-15. Repealed.

33-15-14, 33-15-15. Repealed by SL 1977, ch 271, § 42.



§ 33-15-16 to 33-15-18.2. Transferred.

33-15-16 to 33-15-18.2. Transferred to §§ 34-48A-20 to 34-48A-24.



§ 33-15-19 Repealed.

33-15-19. Repealed by SL 1977, ch 271, § 42.



§ 33-15-20 to 33-15-22. Transferred.

33-15-20 to 33-15-22. Transferred to §§ 34-48A-25 to 34-48A-27.



§ 33-15-22.1 Repealed.

33-15-22.1. Repealed by SL 1986, ch 272, § 17.



§ 33-15-23 to 33-15-24.1. Transferred.

33-15-23 to 33-15-24.1. Transferred to §§ 34-48A-28 to 34-48A-30.



§ 33-15-24.2 Transferred.

33-15-24.2. Transferred to § 34-48A-30.



§ 33-15-24.3 to 33-15-24.6. Transferred.

33-15-24.3 to 33-15-24.6. Transferred to §§ 34-48A-31 to 34-48A-34.



§ 33-15-24.7 Repealed.

33-15-24.7. Repealed by SL 1977, ch 271, § 42.



§ 33-15-24.8 Transferred.

33-15-24.8. Transferred to § 34-48A-35.



§ 33-15-24.9 Repealed.

33-15-24.9. Repealed by SL 1977, ch 271, § 42.



§ 33-15-25 to 33-15-27. Transferred.

33-15-25 to 33-15-27. Transferred to §§ 34-48A-36 to 34-48A-40.



§ 33-15-28 Repealed.

33-15-28. Repealed by SL 1977, ch 271, § 42.



§ 33-15-29 Transferred.

33-15-29. Transferred to § 34-48A-41.



§ 33-15-30 Repealed.

33-15-30. Repealed by SL 1977, ch 271, § 42.



§ 33-15-31 to 33-15-39. Transferred.

33-15-31 to 33-15-39. Transferred to §§ 34-48A-42 to 34-48A-50.



§ 33-15-40 Repealed.

33-15-40. Repealed by SL 1977, ch 271, § 42.



§ 33-15-41 Transferred.

33-15-41. Transferred to § 34-48A-51.



§ 33-15-42 , 33-15-43. Repealed.

33-15-42, 33-15-43. Repealed by SL 1977, ch 271, § 42.



§ 33-15-44 Transferred.

33-15-44. Transferred to § 34-48A-52.



§ 33-15-45 to 33-15-47. Repealed.

33-15-45 to 33-15-47. Repealed by SL 1977, ch 271, § 42.



§ 33-15-48 Transferred.

33-15-48. Transferred to § 34-48A-53.






Chapter 16 - State And County Veterans' Agencies [Transferred and Repealed]

§ 33-16-1 , 33-16-2. Transferred.

33-16-1, 33-16-2. Transferred to §§ 33A-1-1, 33A-1-2 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-16-2.1 Repealed.

33-16-2.1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 140, eff. Apr. 12, 2011.



§ 33-16-3 Transferred.

33-16-3. Transferred to § 33A-1-3 by SL 2011, ch 1 (Ex. Ord. 11-1), § 141, eff. Apr. 12, 2011.



§ 33-16-4 Transferred.

33-16-4. Transferred to § 33A-1-4 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-16-4.1 Transferred.

33-16-4.1. Transferred to § 33A-1-5 by SL 2011, ch 1 (Ex. Ord. 11-1), § 142, eff. Apr. 12, 2011.



§ 33-16-5 Repealed.

33-16-5. Repealed by SL 2007, ch 187, § 150.



§ 33-16-6 to 33-16-7.1. Transferred.

33-16-6 to 33-16-7.1. Transferred to §§ 33A-1-6 to 33A-1-8 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-16-8 Repealed.

33-16-8. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 143, eff. Apr. 12, 2011.



§ 33-16-9 Transferred.

33-16-9. Transferred to § 33A-1-9 by SL 2011, ch 1 (Ex. Ord. 11-1), § 144, eff. Apr. 12, 2011.



§ 33-16-10 Repealed.

33-16-10. Repealed by SL 1969, ch 218, § 2.



§ 33-16-11 to 33-16-14. Transferred.

33-16-11 to 33-16-14. Transferred to §§ 33A-1-10 to 33A-1-13 by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 145 to 148, eff. Apr. 12, 2011.



§ 33-16-15 Repealed.

33-16-15. Repealed by SL 1970, ch 201, § 2.



§ 33-16-16 to 33-16-26. Transferred.

33-16-16 to 33-16-26. Transferred to §§ 33A-1-14 to 33A-1-24 by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 148 to 150, eff. Apr. 12, 2011.



§ 33-16-27 Transferred.

33-16-27. Transferred to § 33A-1-25 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-16-27.1 Transferred.

33-16-27.1. Transferred to § 33A-1-26 by SL 2011, ch 1 (Ex. Ord. 11-1), § 151, eff. Apr. 12, 2011.



§ 33-16-27.2 Transferred.

33-16-27.2. Transferred to § 33A-1-27 by SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33-16-28 to 33-16-28.2. Transferred.

33-16-28 to 33-16-28.2. Transferred to §§ 33A-1-28 to 33A-1-30 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-16-28.3 Transferred.

33-16-28.3. Transferred to § 33A-1-31 by SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33-16-28.4 to 33-16-29. Transferred.

33-16-28.4 to 33-16-29. Transferred to §§ 33A-1-32 to 33A-1-34 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.






Chapter 17 - Veterans' And Servicemember Benefits [Transferred and Repealed]

§ 33-17-1 to 33-17-2.1. Transferred.

33-17-1 to 33-17-2.1. Transferred to §§ 33A-2-1 to 33A-2-3 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-17-3 Transferred.

33-17-3. Transferred to § 33A-2-4 by SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33-17-4 , 33-17-5. Repealed.

33-17-4, 33-17-5. Repealed by SL 2009, ch 161, §§ 2, 3.



§ 33-17-6 Transferred.

33-17-6. Transferred to § 33A-2-5 by SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33-17-7 to 33-17-11. Repealed.

33-17-7 to 33-17-11. Repealed by SL 2009, ch 161, §§ 4 to 8.



§ 33-17-12 , 33-17-13. Transferred.

33-17-12, 33-17-13. Transferred to §§ 33A-2-6, 33A-2-7 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-17-14 Transferred.

33-17-14. Transferred to § 33A-2-8 by SL 2011, ch 1 (Ex. Ord. 11-1), § 152, eff. Apr. 12, 2011.



§ 33-17-15 Repealed.

33-17-15. Repealed by SL 2002, ch 164, § 2.



§ 33-17-15.1 , 33-17-16. Transferred.

33-17-15.1, 33-17-16. Transferred to §§ 33A-2-9, 33A-2-10 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-17-17.1 Transferred.

33-17-17.1. Transferred to § 33A-2-11 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-17-19 Transferred.

33-17-19. Transferred to § 33A-2-12 by SL 2011, ch 1 (Ex. Ord. 11-1), § 153, eff. Apr. 12, 2011.



§ 33-17-20 to 33-17-30. Transferred.

33-17-20 to 33-17-30. Transferred to §§ 33A-2-13 to 33A-2-25 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-17-30.1 Repealed.

33-17-30.1. Repealed by SL 1992, ch 238, § 11.



§ 33-17-31 to 33-17-36. Transferred.

33-17-31 to 33-17-36. Transferred to §§ 33A-2-26 to 33A-2-31 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-17-37 Repealed.

33-17-37. Repealed by SL 2007, ch 187, § 186.



§ 33-17-37.1 to 33-17-40. Transferred.

33-17-37.1 to 33-17-40. Transferred to §§ 33A-2-32 to 33A-2-35 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.






Chapter 17A - Veterans' Guardianships [Transferred]

§ 33-17A-1 to 33-17A-45. Transferred.

33-17A-1 to 33-17A-45. Transferred to §§ 33A-3-1 to 33A-3-45 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.






Chapter 18 - South Dakota State Veterans' Home [Transferred and Repealed]

§ 33-18-1 to 33-18-2.1. Transferred.

33-18-1 to 33-18-2.1. Transferred to §§ 33A-4-1 to 33A-4-5 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-18-3 Repealed.

33-18-3. Repealed by SL 1982, ch 254, § 1.



§ 33-18-4 to 33-18-32. Transferred.

33-18-4 to 33-18-32. Transferred to §§ 33A-4-6 to 33A-4-36 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.






Chapter 19 - Burial Of Veterans [Transferred and Repealed]

§ 33-19-1 to 33-19-3. Transferred.

33-19-1 to 33-19-3. Transferred to §§ 33A-5-1 to 33A-5-3 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33-19-4 Repealed.

33-19-4. Repealed by SL 2007, ch 187, § 226.



§ 33-19-5 to 33-19-10. Transferred.

33-19-5 to 33-19-10. Transferred to §§ 33A-5-4 to 33A-5-9 by SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.






Chapter 20 - Military History [Executed]

CHAPTER 33-20

MILITARY HISTORY [EXECUTED]






Title 33A - VETERANS AFFAIRS

Chapter 01 - State And County Veterans' Agencies

§ 33A-1-1 Veteran defined.

33A-1-1. Veteran defined. For the purposes of this chapter, a veteran is a person who meets the provisions of § 33A-2-1.

Source: SL 1944 (SS), ch 3, § 1; SL 1953, ch 218, § 1; SDC Supp 1960, § 41.0401; SL 2007, ch 187, § 149; SDCL § 33-16-1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 1; SL 2015, ch 174, § 1, eff. Feb. 18, 2015.



§ 33A-1-2 Department assistance to veterans and dependents.

33A-1-2. Department assistance to veterans and dependents. The Department of Veterans Affairs shall aid in meeting the emergency needs of dependents of men and women in the armed services and shall represent the interest of veterans and their dependents in claims they have against the federal government or other agencies growing out of the service of those veterans.

Source: SL 1944 (SS), ch 3, § 1; SL 1953, ch 218, § 1; SDC Supp 1960, § 41.0401; SDCL § 33-16-2; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 20, 23, eff. Apr. 12, 2011; SL 2011, ch 152, § 2.



§ 33A-1-3 Office space for department.

33A-1-3. Office space for department. Adequate office space for the Department of Veterans Affairs shall be provided in the Soldiers and Sailors Memorial Building or in other suitable space at the state capital.

Source: SL 1944 (SS), ch 3, § 9; SDC Supp 1960, § 41.0409; SDCL § 33-16-3; SL 2011, ch 1 (Ex. Ord. 11-1), § 141, eff. Apr. 12, 2011.



§ 33A-1-4 Veterans Commission--Composition--Terms of office--Vacancies--Chairman and vice-chairman.

33A-1-4. Veterans Commission--Composition--Terms of office--Vacancies--Chairman and vice-chairman. There is a Veterans Commission, consisting of six members to be appointed by the Governor. Members of the commission shall be citizens of the United States and of South Dakota, and shall be veterans who have been discharged from the armed forces honorably or under honorable conditions. Annual appointments shall be made for terms of six years. In the event of death or a vacancy on the commission from any cause, a successor shall be appointed to fill out the unexpired term. The commission members shall annually choose a chairman and vice-chairman from the commission membership.

Source: SL 1944 (SS), ch 3, § 2; SDC Supp 1960, § 41.0402; SL 1972, ch 189; SL 1976, ch 19, § 8; SL 1976, ch 205; SL 1987, ch 29, § 86; SL 1994, ch 267, § 4; SDCL § 33-16-4; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-1-5 Commission administered with assistance from department--Functions retained by commission.

33A-1-5. Commission administered with assistance from department--Functions retained by commission. The Veterans Commission shall be administered with the assistance of the Department of Veterans Affairs and the secretary of veterans affairs, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in the commission and shall exercise those functions independently of the secretary of veterans affairs.

Source: SL 1973, ch 2, § 273; SDCL § 33-16-4.1; SL 2011, ch 1 (Ex. Ord. 11-1), § 142, eff. Apr. 12, 2011; SL 2011, ch 152, § 3.



§ 33A-1-6 Meetings of commission.

33A-1-6. Meetings of commission. Meetings of the Veterans Commission shall be held on call of the chair, vice chair, secretary, or of any three of its members, but not less than two times in each calendar year.

Source: SL 1944 (SS), ch 3, § 3; SL 1945, ch 178, § 1; SDC Supp 1960, § 41.0403; SL 1976, ch 206, § 1; SDCL § 33-16-6; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 20, 142, eff. Apr. 12, 2011; SL 2011, ch 152, § 4.



§ 33A-1-7 Compensation of commissioners--Travel expenses.

33A-1-7. Compensation of commissioners--Travel expenses. Members of the commission shall receive an allowance per day for the time spent in attending and in traveling to and from meetings of the commission, and expenses and travel allowance pursuant to § 3-9-2.

Source: SL 1944 (SS), ch 3, §§ 3, 4; SL 1945, ch 178, § 1; SDC Supp 1960, §§ 41.0403, 41.0404; SL 1970, ch 190; SL 1986, ch 27, § 25; SL 1986, ch 272, § 20; SDCL § 33-16-7; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-1-8 Promulgation of rules on procedures and standards.

33A-1-8. Promulgation of rules on procedures and standards. The Department of Veterans Affairs may promulgate rules, pursuant to chapter 1-26, to:

(1) Provide procedures and standards for department personnel to act as agents for veterans pursuant to § 33A-1-13;

(2) Provide procedures to maintain records to protect the rights of disabled veterans and their dependents pursuant to § 33A-1-14;

(3) Provide procedures and standards for cooperation and administration of burial of veterans pursuant to § 33A-1-15;

(4) Provide procedures and requirements to assist in securing veterans' benefits and to train county and tribal veterans service officers to provide such assistance pursuant to § 33A-1-16; and

(5) Provide procedures for investigations pursuant to § 33A-1-20.
Source: SL 1986, ch 272, § 21; SL 1993, ch 213, § 219; SDCL § 33-16-7.1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 5; SL 2015, ch 174, § 2, eff. Feb. 18, 2015.



§ 33A-1-9 Repealed.

33A-1-9. Repealed by SL 2015, ch 175, § 1.



§ 33A-1-10 Office and personnel.

33A-1-10. Office and personnel. The secretary of the Department of Veterans Affairs shall establish and maintain a sufficient office and field force to carry out the provisions of this chapter, including representation at the United States Department of Veterans Affairs facilities in this state.

Source: SL 1944 (SS), ch 3, § 4; SDC Supp 1960, § 41.0404; SL 1965, ch 174, § 1; SL 2007, ch 187, § 151; SDCL § 33-16-11; SL 2011, ch 1 (Ex. Ord. 11-1), § 145, eff. Apr. 12, 2011; SL 2011, ch 152, § 6.



§ 33A-1-11 Annual report.

33A-1-11. Annual report. The secretary shall make an annual written report to the Governor which shall be open to public inspection.

Source: SL 1944 (SS), ch 3, § 6; SDC Supp 1960, § 41.0406; SDCL § 33-16-12; SL 2011, ch 1 (Ex. Ord. 11-1), § 146, eff. Apr. 12, 2011.



§ 33A-1-12 Qualifications of employees--Duties.

33A-1-12. Qualifications of employees--Duties. All employees of the Department of Veterans Affairs below the level of secretary shall be selected as provided by chapter 3-6D. However, any employee that holds the title of state veterans service officer or state fieldmen veterans service officer shall be a veteran who has served in the armed forces of the United States and is a citizen of the United States. All other employees shall be veterans, if available. These employees shall perform duties assigned to them by the Department of Veterans Affairs.

Source: SL 1944 (SS), ch 3, § 4; SDC Supp 1960, § 41.0404; SL 2007, ch 187, § 152; SDCL § 33-16-13; SL 2011, ch 1 (Ex. Ord. 11-1), § 147, eff. Apr. 12, 2011; SL 2015, ch 176, § 1.



§ 33A-1-13 Representation of veterans.

33A-1-13. Representation of veterans. The Department of Veterans Affairs shall act as the agent of any veteran, National Guard or Reserve member, and any dependent of a veteran or member of the state having a claim against the United States arising from or connected with service in the armed forces. The department shall prosecute the claim without charge.

Source: SL 1944 (SS), ch 3, § 5; SL 1947, ch 184; SDC Supp 1960, § 41.0405 (1); SDCL § 33-16-14; SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011; SL 2011, ch 152, § 7.



§ 33A-1-14 Repealed.

33A-1-14. Repealed by SL 2015, ch 175, § 2.



§ 33A-1-15 Burial of veterans.

33A-1-15. Burial of veterans. The Department of Veterans Affairs shall cooperate in the administration of laws relating to burial of veterans and of other state laws for veterans' benefits.

Source: SL 1944 (SS), ch 3, § 5; SL 1947, ch 184; SDC Supp 1960, § 41.0405 (4); SDCL § 33-16-17; SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011; SL 2011, ch 152, § 8.



§ 33A-1-16 Benefits secured by department--Instruction for county and tribal veterans service officers.

33A-1-16. Benefits secured by department--Instruction for county and tribal veterans service officers. The Department of Veterans Affairs shall cooperate with all national, state, county, municipal, and private social agencies in securing to veterans, National Guard or Reserve members, and their dependents the benefits provided by national, state, and county laws, municipal ordinances, or public or private social agencies. To that end, the department may hold schools of instruction for county and tribal veterans service officers, or call in for instruction individual county or tribal veterans service officers if, in the judgment of the Department of Veterans Affairs, the giving of such instructions or holding of such schools is in the best interest of the work of the department.

Source: SL 1944 (SS), ch 3, § 5; SL 1947, ch 184; SDC Supp 1960, § 41.0405 (5); SL 2007, ch 187, § 153; SDCL § 33-16-18; SL 2011, ch 1 (Ex. Ord. 11-1), § 149, eff. Apr. 12, 2011; SL 2011, ch 151, § 1; SL 2011, ch 152, § 9.



§ 33A-1-17 , 33A-1-18. Repealed.

33A-1-17, 33A-1-18. Repealed by SL 2011, ch 152, §§ 10, 11.



§ 33A-1-19 Assistant attorney general assigned to department.

33A-1-19. Assistant attorney general assigned to department. The attorney general shall assign to the Department of Veterans Affairs an assistant attorney general who is, if available, an honorably discharged war veteran. The assistant attorney general shall serve the department for a period of time deemed necessary for the adequate protection of the interests of veterans and of the state.

Source: SL 1944 (SS), ch 3, § 10; SDC Supp 1960, § 41.0410; SL 2007, ch 187, § 155; SDCL § 33-16-21; SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33A-1-20 Investigative authority of department--Access to records.

33A-1-20. Investigative authority of department--Access to records. The Department of Veterans Affairs has access to the records of penal and charitable institutions and may investigate the status of veterans in such institutions. The department may report to the heads of such institutions and if necessary to the Governor any recommendations for the benefit of such veterans.

Source: SL 1944 (SS), ch 3, § 7; SDC Supp 1960, § 41.0407; SL 2007, ch 187, § 156; SDCL § 33-16-22; SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33A-1-21 Department records as confidential--Exceptions.

33A-1-21. Department records as confidential--Exceptions. The contents of, and all files, records, reports, papers, and documents pertaining to, any claim for the benefits of this chapter, or chapters 33A-2 to 33A-5, inclusive, whether pending or adjudicated, are confidential and privileged except to the veteran, a veteran's dependents or their duly authorized agents. However, investigatory material compiled solely for the purpose of determining suitability, eligibility, or qualifications for the benefits of this chapter, or chapters 33A-2 to 33A-5, inclusive, are exempt from release to the extent that the disclosure of the material would reveal the identity of the source who furnished information to the department under an express promise that the identity of the source would be held in confidence, or, prior to July 1, 1985, under an implied promise that the identity of the source would be held in confidence.

Source: SL 1944 (SS), ch 3, § 8; SDC Supp 1960, § 41.0408; SL 1984, ch 12, § 65; SL 1985, ch 274; SDCL § 33-16-23; SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33A-1-22 County veterans' service officer--Approval by secretary of veterans affairs--Term of office.

33A-1-22. County veterans' service officer--Approval by secretary of veterans affairs--Term of office. The board of county commissioners of each county in this state shall employ or join with another county or counties in employing a county veterans' service officer who, before such employment takes effect, is approved by the state secretary of veterans affairs. The county veteran's service officer's first appointment ends on the first Monday in January of the second year subsequent to the year of the appointment. The county veteran's service officer may be reappointed for terms of four years for each term. The appointment is subject to removal by the board or boards of county commissioners upon the recommendation of the state secretary of veterans' affairs or for cause.

Source: SL 1945, ch 183, § 1; SL 1949, ch 156; SL 1953, ch 218, § 2; SDC Supp 1960, § 41.0412; SL 1968, ch 161; SL 1976, ch 206, § 2; SL 2007, ch 187, § 157; SDCL § 33-16-24; SL 2011, ch 1 (Ex. Ord. 11-1), § 150, eff. Apr. 12, 2011.



§ 33A-1-23 County commissioners to assist service officer.

33A-1-23. County commissioners to assist service officer. The board or boards of county commissioners shall furnish the county veterans' service officer with such assistance and clerical help as may be necessary, when, in the opinion of the board or boards of county commissioners and the Department of Veterans Affairs such action would be in the public interest.

Source: SL 1945, ch 183, § 1; SL 1949, ch 156; SL 1953, ch 218, § 2; SDC Supp 1960, § 41.0412; SL 1968, ch 161; SDCL § 33-16-25; SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33A-1-24 Duties of county veterans' service officer--Direction by department.

33A-1-24. Duties of county veterans' service officer--Direction by department. Each county veterans' service officer shall provide, within the county or counties employing the officer, local contact between fieldmen of the Department of Veterans Affairs and persons in the armed service or those discharged from such service, and the dependents of such persons. The county veteran's service officer shall aid or assist volunteer service officers in securing evidence and perfecting claims; advise those in the armed service and veterans or their dependents of benefits available to them; and aid them in completing required forms and complying with regulations. The county veteran's service officer works under the direction of the Department of Veterans Affairs.

Source: SL 1945, ch 183, § 1; SL 1949, ch 156; SL 1953, ch 218, § 2; SDC Supp 1960, § 41.0412; SL 1968, ch 161; SL 2007, ch 187, § 158; SDCL § 33-16-26; SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011; SL 2015, ch 174, § 3, eff. Feb. 18, 2015.



§ 33A-1-25 Qualifications of county veterans' officer.

33A-1-25. Qualifications of county veterans' officer. Each county veterans' service officer shall be a veteran who has served in the armed forces of the United States and is a citizen of the United States.

Source: SL 1945, ch 183, § 1; SL 1949, ch 156; SL 1953, ch 218, § 2; SDC Supp 1960, § 41.0412; SL 1968, ch 161; SL 1989, ch 285; SDCL § 33-16-27; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 12.



§ 33A-1-26 Training program for county veterans service officers--Attendance and testing--Certification of compliance.

33A-1-26. Training program for county veterans service officers--Attendance and testing--Certification of compliance. The Department of Veterans Affairs shall establish a training program for county veterans service officers. Every county veterans service officer employed under the provisions of this chapter shall annually complete the training program established by the department and successfully complete a test administered by the department. The secretary of the Department of Veterans Affairs shall certify training compliance to the board of county commissioners. The secretary shall recommend against reappointment of any county veterans service officer not in compliance with the provisions of this section.

Source: SL 1975, ch 214; SL 1990, ch 265; SL 2000, ch 163, § 1; SDCL § 33-16-27.1; SL 2011, ch 1 (Ex. Ord. 11-1), § 151, eff. Apr. 12, 2011.



§ 33A-1-27 Repealed.

33A-1-27. Repealed by SL 2015, ch 175, § 3.



§ 33A-1-28 Salary and expenses of county service officer--Office space and equipment.

33A-1-28. Salary and expenses of county service officer--Office space and equipment. A county veterans' service officer may be employed either part time or full time. The salary and necessary mileage and expense allowance of the officer shall be determined by the board or boards of county commissioners employing the officer. The officer shall be provided with office space, office fixtures, furnishings, and equipment, either in the courthouse or some other central and accessible place.

Source: SL 1945, ch 183, § 1; SL 1949, ch 156; SL 1953, ch 218, § 2; SDC Supp 1960, § 41.0412; SL 1968, ch 161; SL 1976, ch 206, § 3; SL 2007, ch 187, § 159; SDCL § 33-16-28; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-1-29 Tribal veterans' service officers.

33A-1-29. Tribal veterans' service officers. Indian tribes, as defined in subdivision 2-14-2(14), may appoint veterans' service officers who shall serve under the same terms and conditions as county veterans' service officers, as provided for in §§ 33A-1-22 to 33A-1-28, inclusive. Such officers shall be known as tribal veterans' service officers.

Source: SL 1975, ch 215; SDCL § 33-16-28.1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-1-30 Salary reimbursement and services for Indian tribes and service officers--Tribes responsible for financial obligations.

33A-1-30. Salary reimbursement and services for Indian tribes and service officers--Tribes responsible for financial obligations. Such Indian tribes and veterans' service officers shall receive the same salary reimbursement and services from the Department of Veterans Affairs as those available to county commissioners and county veteran service officers under the provisions of this chapter.

Such Indian tribes shall be entirely responsible for all financial obligations accrued by veterans' service officers, appointed pursuant to the terms of § 33A-1-29, except as provided in this section.

Source: SL 1975, ch 215; SL 1979, ch 232; SDCL § 33-16-28.2; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-1-31 State aid for salaries of county service officers--Maximum reimbursement.

33A-1-31. State aid for salaries of county service officers--Maximum reimbursement. The Department of Veterans Affairs may establish, implement, and maintain a program for providing financial assistance to counties in paying the salaries of county veterans' service officers. Any program established and maintained by the Department of Veterans Affairs shall provide for assistance to applying counties on the basis of one dollar of state funds for each four dollars of county funds provided for payment of the salary of the county veterans' service officer of the applying county. No county may be reimbursed in excess of twenty-five percent of the basic salary schedule outlined in § 33A-1-32 for any fiscal year.

Source: SL 1977, ch 273, § 1; SL 1991, ch 267, § 1; SDCL § 33-16-28.3; SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33A-1-32 Basic salary schedule for county service officers.

33A-1-32. Basic salary schedule for county service officers. The basic salary schedule for county veterans' service officers, which may be adopted by any board of county commissioners, is:

(1) For counties with population of 50,000 and over, $18,750 per annum;

(2) For counties with population of 20,000 to 50,000, $17,500 per annum;

(3) For counties with population of 10,000 to 20,000, $15,000 per annum;

(4) For counties with population of 5,000 to 10,000, $11,250 per annum;

(5) For counties with population up to 5,000, $7,500 annually.
Source: SL 1977, ch 273, § 2; SL 1984, ch 238, § 1; SL 1991, ch 267, § 2; SL 2009, ch 160, § 1; SDCL § 33-16-28.4; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 20, 2011.



§ 33A-1-33 Training of county officer required for state reimbursement.

33A-1-33. Training of county officer required for state reimbursement. A county may only be reimbursed pursuant to § 33A-1-31 if the county veterans' service officer employed has undergone training pursuant to §§ 33A-1-16 and 33A-1-26.

Source: SL 1977, ch 273, § 3; SDCL § 33-16-28.5; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-1-34 Construction of chapter.

33A-1-34. Construction of chapter. The provisions of this chapter shall be construed liberally in order to effectuate its purposes.

Source: SL 1944 (SS), ch 3, § 13; SDC Supp 1960, § 41.0411; SDCL § 33-16-29; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.






Chapter 02 - Veterans' And Servicemember Benefits

§ 33A-2-1 Veteran defined.

33A-2-1. Veteran defined. For the purposes of all statutes relating to rights, privileges, ceremonial recognition, exemptions, and benefits (except a state bonus) of veterans and their dependents, the term, veteran, means any person who:

(1) Has served the full obligation for active duty, reserve, or National Guard service in the military, or received an early discharge for a medical condition, hardship, reduction in force, or at the convenience of the military; and

(2) Has been separated or discharged from such service honorably or under honorable conditions.

For purposes of this section, the term, benefits, includes veterans designation on a driver license or identification card, veterans license plates, veterans job preference, and burial benefits pursuant to §§ 33A-5-2 and 33A-5-3.

Source: New section implementing direction to Revisor of Statutes in SL 1967, ch 174, § 2, to provide for a single and uniform definition; SL 1994, ch 267, § 1; SL 2007, ch 187, § 160; SDCL § 33-17-1; SL 2010, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 13; SL 2015, ch 177, § 1.



§ 33A-2-2 Wartime veteran and qualifying military service defined.

33A-2-2. Wartime veteran and qualifying military service defined. For purposes of all statutes relating to rights, privileges, exemptions, and benefits of wartime veterans and their dependents, the term, wartime veteran, means any veteran who has performed qualifying military service or any person who has performed qualifying military service and then been released to any National Guard or Reserve component of the armed forces of the United States. Qualifying military service is:

(1) Active duty in the armed forces of the United States for one day or more during the period from April 6, 1917, to November 11, 1918, inclusive;

(2) Active duty for one day or more during the period from July 28, 1914, to November 11, 1918, inclusive, performed by a citizen of the United States in the armed forces of any nation that was allied with the United States during any part of the period from April 6, 1917, to November 11, 1918, inclusive;

(3) Active duty in the armed forces of the United States for one day or more during the period from December 7, 1941, to December 31, 1946, inclusive;

(4) Active duty for one day or more during the period from September 1, 1939, to December 31, 1946, inclusive, performed by a citizen of the United States in the armed forces of any nation that was allied with the United States during any part of the period from December 7, 1941, to December 31, 1946, inclusive;

(5) Active duty in the armed forces of the United States for one day or more during the period from June 25, 1950, to May 7, 1975, inclusive;

(6) Active duty in the armed forces of the United States for one day or more during the period from August 2, 1990, until the end of hostilities as determined by the Legislature;

(7) Active duty in the armed forces of the United States for one day or more in a military action for which the veteran earned an armed forces expeditionary medal or other United States campaign, expeditionary, or service medal awarded for participation outside the boundaries of the United States in combat operations against hostile forces; or

(8) Active duty in the armed forces of the United States for one day or more if the veteran has established the existence of a service-connected disability.

Service on active duty by any Reserve or National Guard personnel for training may not be construed as service on active duty, unless the Veterans Commission determines, by rules promulgated pursuant to chapter 1-26, that such training involved the person in direct participation in or direct support of combat operations against a hostile force.

Source: SL 1967, ch 174, § 2; SL 1970, ch 194, § 2; SL 1976, ch 30, § 3; SL 1980, ch 236; SL 1990, ch 266; SL 1992, ch 237, § 1; SL 2003, ch 175, § 1; SL 2004, ch 224, § 1; SL 2007, ch 187, § 161; SDCL § 33-17-2; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 14.



§ 33A-2-3 Repealed.

33A-2-3. Repealed by SL 2011, ch 152, § 15.



§ 33A-2-4 Veterans affairs department special revenue fund established.

33A-2-4. Veterans affairs department special revenue fund established. There is hereby established in the state treasury a "veterans affairs department special revenue fund." Said fund shall be used for the benefit of South Dakota veterans.

Source: SL 1967, ch 177; SL 2009, ch 161, § 1; SDCL 33-17-3; SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33A-2-5 Disbursements from fund.

33A-2-5. Disbursements from fund. Disbursements from the veterans affairs department special revenue fund shall be made by warrants drawn by the state auditor upon vouchers approved by the secretary of veterans affairs.

Source: SL 1967, ch 177; SDCL § 33-17-6; SL 2011, ch 1 (Ex. Ord. 11-1), § 148, eff. Apr. 12, 2011.



§ 33A-2-6 Tax exemption for certain military sales outlets--Exceptions.

33A-2-6. Tax exemption for certain military sales outlets--Exceptions. Notwithstanding any other provisions of the laws of this state, any instrumentality of the armed forces of the United States, including voluntary unincorporated organizations of military personnel, located on exclusive federal areas, engaged in resale activities may procure articles of merchandise from wholesalers, distributors, or manufacturers located in this state. No excise tax of this state, direct or indirect, other than those on intoxicating liquor or wine, may be imposed upon the sale, use, delivery, or storage of articles of merchandise to any instrumentality of the armed forces of the United States, including voluntary unincorporated organizations of military personnel, located on exclusive federal areas, engaged in resale activities, except state excise taxes that are specifically authorized by acts of the Congress of the United States.

Source: SDC 1939, § 41.0162 as added by SL 1951, ch 207; SL 2007, ch 187, § 165; SDCL § 33-17-12; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-7 Credit for amount of tax already paid.

33A-2-7. Credit for amount of tax already paid. If the tax referred to in § 33A-2-6 has been paid on articles of merchandise so sold by wholesalers, distributors, and manufacturers to such instrumentalities of the armed forces of the United States, including voluntary unincorporated organizations of army or navy personnel, located on exclusive federal areas, as evidenced by the affixing of stamps thereto, and such sales are exempted from tax by § 33A-2-6, then the secretary of revenue may authorize the state treasurer to allow any such wholesaler, distributor, or manufacturer a credit equal to the amount of the tax paid on such articles against future stamp purchases.

Source: SDC 1939, § 41.0162 as added by SL 1951, ch 207; SL 1973, ch 2 (Ex. Ord. 73-1), § 278; SDCL § 33-17-13; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-8 Free recordation of military discharges--Availability of document--Request form.

33A-2-8. Free recordation of military discharges--Availability of document--Request form. The provisions of subdivision 43-28-2(7) apply to certificates of discharge of all persons who are veterans as defined in § 33A-2-1. The certificates shall be recorded without charge and certified copies shall be furnished to the persons named therein or their dependents without charge if requested for the purpose of presenting or prosecuting claims for compensation or pension. Otherwise, a discharge document recorded by the recorder or a designated official may be made available only to the veteran, the veteran's parents, the veteran's next of kin, the veteran's legal representative, a county veterans service officer, a nationally accredited veterans' organization service officer, the Department of Veterans Affairs, or the veteran's designee. Any person requesting a discharge document shall complete a form containing a statement specifying the person's eligibility to receive the document based upon this section. The Department of Veterans Affairs shall provide such forms to each county register of deeds.

Source: SL 1943, ch 37; SL 1953, ch 23; SDC Supp 1960, § 12.0712-1; SL 2003, ch 176, § 1; SDCL § 33-17-14; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 20, 152, eff. Apr. 12, 2011; SL 2011, ch 152, § 16; SL 2015, ch 174, § 4, eff. Feb. 18, 2015.



§ 33A-2-9 National Guard members ordered to active duty--Federal protections.

33A-2-9. National Guard members ordered to active duty--Federal protections. If any member of the South Dakota National Guard is ordered to active duty service by the Governor of the State of South Dakota or the President of the United States, the member has all protections afforded to persons serving on federal active duty by the Servicemembers Civil Relief Act of 2003, 54 Stat. 1178, 50 App. U.S.C.A. 501-548 and 560-591, as amended to January 1, 2007, and by the Uniformed Services Employment and Reemployment Rights Act, 108 Stat. 3149, 38 U.S.C.A. 4301 to 4333, as amended to January 1, 2007.

Source: SL 2002, ch 164, § 1; SL 2007, ch 187, § 166; SDCL § 33-17-15.1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-10 Veterans' bonus program--Definitions.

33A-2-10. Veterans' bonus program--Definitions. For the purposes of §§ 33A-2-12 to 33A-2-33, inclusive, terms mean:

(1) "Armed forces," the United States Army, Air Force, Coast Guard, Marine Corps, Navy, and their components, including both men and women;

(2) "Bonus," the benefits provided under §§ 33A-2-10 to 33A-2-33, inclusive;

(3) "Commission," the Veterans Commission created by § 33A-1-4;

(4) "Dependents of deceased veterans," or "dependents," any person standing in relation to a deceased veteran of: surviving spouse, child, mother, father, foster mother or father, regardless of whether or not the person was actually dependent upon the deceased veteran;

(5) "Secretary," the secretary of veterans affairs appointed pursuant to § 1-46A-1;

(6) "Legal resident," a person who for a period of not less than six months immediately preceding entry into the armed forces of the United States as defined by subdivision (1) was a resident in good faith of the State of South Dakota;

(7) "Veteran," any veteran as defined in § 33A-2-1 who served in the armed forces during the period beginning January 1, 1993, to a date to be determined by the South Dakota Legislature.
Source: SL 1969, ch 173, § 1; SL 1991, ch 268, § 1; SL 1992, ch 238, § 1; SL 2004, ch 225, § 1, eff. Mar. 9, 2004; SL 2007, ch 187, § 167; SDCL § 33-17-16; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 19, 20, eff. Apr. 12, 2011.



§ 33A-2-11 Bonus board abolished--Performance of functions.

33A-2-11. Bonus board abolished--Performance of functions. The Veterans' Bonus Board is abolished, and all its functions shall be administered by the Department of Veterans Affairs with oversight of the administrative rules by the Veterans Commission.

Source: SL 1973, ch 2 (Ex. Ord. 73-1), § 274; SDCL § 33-17-17.1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 17.



§ 33A-2-12 Employees of department.

33A-2-12. Employees of department. The secretary shall appoint such officers and employ such clerks, assistants, and other help as may be necessary, with utmost regard to existing veterans preference laws, and shall fix their bonds, salaries, and compensation.

Source: SL 1969, ch 173, § 4; SDCL § 33-17-19; SL 2011, ch 1 (Ex. Ord. 11-1), § 153, eff. Apr. 12, 2011; SL 2011, ch 152, § 18.



§ 33A-2-13 Eligibility for bonus--Dependents of deceased veterans.

33A-2-13. Eligibility for bonus--Dependents of deceased veterans. A veterans bonus shall be paid to any veteran, or to the dependents of a deceased veteran, if the veteran was a legal resident of the State of South Dakota for at least six months immediately preceding entry into the armed forces of the United States, if the veteran is still in the armed forces or was separated or discharged from the armed forces honorably or under honorable conditions, and if the veteran either:

(1) Served for at least thirty days on active duty in the armed forces of the United States and received or is eligible to receive the armed forces expeditionary medal, Kosovo campaign medal, global war on terrorism expeditionary medal, global war on terrorism service medal, Afghanistan campaign medal, Iraq campaign medal, or southwest Asia service medal or other United States campaign or service medal awarded for participation outside the boundaries of the United States in combat operations against hostile forces for service in the armed forces from January 1, 1993, to a date to be determined by the South Dakota Legislature; or

(2) Served for at least thirty days on active duty in the armed forces of the United States, a portion of which shall have been during the period from September 11, 2001, to a date to be determined by the South Dakota Legislature.

The act of performing military duty in the State of South Dakota at an assigned military station does not in itself constitute residency for bonus purposes. However, a veteran who does not meet the South Dakota residency requirements of this section, but who would otherwise qualify for a bonus pursuant to this section based on service in a unit of the South Dakota National Guard or a South Dakota-based unit of the armed forces reserve, is eligible for the bonus if the veteran is not eligible for a similar benefit from any other state.

Source: SL 1969, ch 173, § 7; SL 1973, ch 219, § 1; SL 1991, ch 268, § 2; SL 1992, ch 238, § 2; SL 1993, ch 243, § 1; SL 2004, ch 225, § 2, eff. Mar. 9, 2004; SL 2007, ch 187, § 168; SDCL § 33-17-20; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-14 Eligibility for bonus--National Guard or reserve personnel.

33A-2-14. Eligibility for bonus--National Guard or reserve personnel. National Guard or reserve personnel who put in periods of active duty for training in the federal forces may not be included among the beneficiaries of §§ 33A-2-10 to 33A-2-33, inclusive, unless they were called for further active duty. If they were called for further active duty they are eligible for the bonus for the time so served and for the time spent in active duty for training if that time was within the eligible period fixed in § 33A-2-13. However, the commission may promulgate rules pursuant to chapter 1-26 to specify special circumstances under which service by National Guard or reserve personnel in a training or active duty status may qualify for the bonus if such service involved participation in or direct support of military operations or activities that would qualify for benefits under § 33A-2-13.

Source: SL 1969, ch 173, § 7; SL 1992, ch 238, § 3; SL 2007, ch 187, § 169; SDCL § 33-17-21; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-15 Amount of bonus.

33A-2-15. Amount of bonus. Any bonus earned pursuant to § 33A-2-13 that is based on qualifying service during the period September 11, 2001, to a date to be determined by the South Dakota Legislature, shall be paid at the rate of one hundred dollars for the first month and twenty dollars for each subsequent month of active duty in the armed forces during such period, to a maximum bonus of two hundred forty dollars. However, any person who qualifies for a bonus pursuant to § 33A-2-13 and who has received or is eligible to receive, based on service in the armed forces from January 1, 1993, to a date to be determined by the South Dakota Legislature, the southwest Asia service medal, the armed forces expeditionary medal, Kosovo campaign medal, Afghanistan campaign medal, Iraq campaign medal, global war on terrorism expeditionary medal, global war on terrorism service medal, or other United States campaign or service medal awarded for participation outside the boundaries of the United States in combat operations against hostile forces, shall, for the time served in one or more such areas qualifying for any of the medals listed in this section, be paid one hundred fifty dollars for the first month and fifty dollars for each subsequent month of such service, up to a maximum bonus, together with any payments pursuant to this section for service not qualifying for any such medal, of five hundred dollars.

Source: SL 1969, ch 173, § 8; SL 1991, ch 268, § 3; SL 1992, ch 238, § 4; SL 1993, ch 243, § 2; SL 2004, ch 225, § 3, eff. Mar. 9, 2004; SL 2007, ch 187, § 170; SDCL § 33-17-22; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-16 Fractional months.

33A-2-16. Fractional months. In computing a month of service under § 33A-2-15, any period of service during a calendar month shall be computed as one full month in determining monthly totals.

Source: SL 1969, ch 173, § 8; SL 1992, ch 238, § 7; SL 2007, ch 187, § 171; SDCL § 33-17-23; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-17 Amount of bonus for dependent of deceased veteran.

33A-2-17. Amount of bonus for dependent of deceased veteran. Such bonus shall be paid in the amount of five hundred dollars to dependents of each member of the armed forces who died as the result of wounds or injuries suffered or illness incurred in service that would have qualified for a bonus pursuant to § 33A-2-13, regardless of the length of such service or regardless of whether or not such service was within or without the continental United States.

Source: SL 1969, ch 173, § 8; SL 1991, ch 268, § 4; SDCL § 33-17-24; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-18 Bonus amount for veteran with service connected disability.

33A-2-18. Bonus amount for veteran with service connected disability. Notwithstanding the provisions of § 33A-2-15, if any veteran who qualifies for a bonus pursuant to § 33A-2-13 is rated ten percent or more disabled for service connected disability or disabilities by the veterans administration as a result of wounds or injuries or illness incurred while on active duty in the areas or periods specified in § 33A-2-13 regardless of the length of such service, the veteran's bonus shall be in the amount of five hundred dollars.

Source: SL 1972, ch 190, § 1; SL 1991, ch 268, § 5; SL 1992, ch 238, § 8; SL 2007, ch 187, § 172; SDCL § 33-17-24.1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-19 Amendment of original claim or new claim by veteran with service connected disability.

33A-2-19. Amendment of original claim or new claim by veteran with service connected disability. Any veteran qualified for the benefits authorized by § 33A-2-18 who has previously filed a claim under §§ 33A-2-10 to 33A-2-33, inclusive, may amend the claim, or if the original claim was paid, initiate a new claim for the difference between that claimed or paid and the amount authorized by § 33A-2-18.

Source: SL 1972, ch 190, § 2; SL 2007, ch 187, § 173; SDCL § 33-17-24.2; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-20 Disqualifying factors.

33A-2-20. Disqualifying factors. No person is entitled to payment of a bonus if the person, while in the armed forces of the United States within any period set forth in § 33A-2-13, refused on conscientious, political, or other grounds, to subject himself or herself to military discipline or who was separated from such service under conditions other than honorable and has not been subsequently restored officially to an honorable status. No person who is eligible to receive from another state of the United States a bonus or gratuity or compensation similar to that provided by §§ 33A-2-10 to 33A-2-33, inclusive, may receive any bonus provided by §§ 33A-2-10 to 33A-2-33, inclusive.

Source: SL 1969, ch 173, § 9; SL 1992, ch 238, § 9; SL 2007, ch 187, § 174; SDCL § 33-17-25; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-21 Funds for payment of bonus.

33A-2-21. Funds for payment of bonus. The South Dakota Legislature finds and declares the bonus provided under §§ 33A-2-10 to 33A-2-33, inclusive, shall be paid as soon as this state has adequate and sufficient funds to do so. There are hereby authorized such sums of money as are necessary to pay the bonus, and all administrative expenses of the commission in connection with payment of the bonus, to be appropriated by subsequent sessions of this Legislature or to be otherwise paid as provided by law.

Source: SL 1969, ch 173, § 6; SL 1991, ch 268; SL 2007, ch 187, § 175; SDCL § 33-17-26; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-22 Payments to minors.

33A-2-22. Payments to minors. If any bonus is payable under §§ 33A-2-10 to 33A-2-33, inclusive, to a minor who is a veteran, or a minor widow of such veteran, and who is under no legal disability other than minority, payment of the bonus shall be made to such person direct.

Source: SL 1969, ch 173, § 11; SL 2007, ch 187, § 176; SDCL § 33-17-27; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-23 Payments to incompetent persons.

33A-2-23. Payments to incompetent persons. If any bonus is payable under §§ 33A-2-10 to 33A-2-33, inclusive, to a mental incompetent, the bonus shall be paid to the person who is constituted his or her committee, guardian, curator, or conservator, by the laws of the state of residence of the mental incompetent, or is otherwise legally vested with the care of the mental incompetent. However, if no such committee, guardian, curator, conservator, or other person exists, payment shall be made to the chief officer of any hospital or institution in which the mental incompetent is placed if the officer is authorized to accept moneys for the benefit of the mental incompetent. If no such committee, guardian, curator, or conservator exists, and if the mental incompetent is not in any such hospital or institution, payment shall be made to the person determined by the commission to have assumed the major responsibility for the care of the mental incompetent. Any payment under this section shall be held or used solely for the benefit of the mental incompetent.

Source: SL 1969, ch 173, § 13; SL 2007, ch 187, § 177; SDCL § 33-17-28; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-24 Death of eligible veteran.

33A-2-24. Death of eligible veteran. In case of the death of any person after July 1, 1969, who would, if alive, be entitled to benefits under §§ 33A-2-10 to 33A-2-33, inclusive, the bonus shall be paid to the person's dependents, if any. If there is more than one dependent, payment shall be made in a proportion determined by the commission and in the order of preference as follows: wife or husband, children, mother, father, foster mother, and foster father.

Source: SL 1969, ch 173, § 12; SL 2007, ch 187, § 178; SDCL § 33-17-29; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-25 Promulgation of rules for payment of bonus.

33A-2-25. Promulgation of rules for payment of bonus. The Department of Veterans Affairs shall promulgate rules, pursuant to chapter 1-26, to define and provide for eligibility criteria, administration, and method of payment of the bonus created pursuant to the provisions of §§ 33A-2-10 to 33A-2-33, inclusive.

Source: SL 1969, ch 173, § 5; SL 1992, ch 238, § 10; SL 1993, ch 243, § 3; SL 2004, ch 225, § 6, eff. Mar. 9, 2004; SL 2007, ch 187, § 179; SDCL § 33-17-30; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2015, ch 174, § 5, eff. Feb. 18, 2015.



§ 33A-2-26 , 33A-2-27. Repealed.

33A-2-26, 33A-2-27. Repealed by SL 2015, ch 175, §§ 4, 5.



§ 33A-2-28 False application--Misdemeanor.

33A-2-28. False application--Misdemeanor. Any person who falsely applies for a veteran's bonus under the provisions of §§ 33A-2-10 to 33A-2-33, inclusive, is guilty of a Class 1 misdemeanor.

Source: SL 1969, ch 173, § 17; SL 2007, ch 187, § 182; SDCL § 33-17-33; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-29 Repealed.

33A-2-29. Repealed by SL 2015, ch 175, § 6.



§ 33A-2-30 Payment not subject to claims against recipient.

33A-2-30. Payment not subject to claims against recipient. No right of payment of the bonus under §§ 33A-2-10 to 33A-2-33, inclusive, is subject to moneys or credit taxation, claims of creditors, garnishment, or assignment, nor may the right of payment be deemed an asset, legal or equitable, of the estate of a deceased veteran.

Source: SL 1969, ch 173, § 10; SL 2007, ch 187, § 184; SDCL § 33-17-35; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-31 Separability of bonus provisions.

33A-2-31. Separability of bonus provisions. If any provisions of §§ 33A-2-10 to 33A-2-33, inclusive, or the application thereof to any person or circumstance or the validity or effectiveness of any one or more of the sources of payment provided are invalid, such invalidity or ineffectiveness does not affect the remaining provisions of §§ 33A-2-10 to 33A-2-33, inclusive.

Source: SL 1969, ch 173, § 18; SL 2007, ch 187, § 185; SDCL § 33-17-36; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-32 Reestablishment of eligibility for certain veterans to receive veterans bonus.

33A-2-32. Reestablishment of eligibility for certain veterans to receive veterans bonus. Any veteran who served on active duty after August 2, 1990, and who qualified for a veterans bonus as provided by chapter 238 of the 1992 Session Laws and chapter 243 of the 1993 Session Laws is eligible to receive a veterans bonus as provided for by chapter 238 of the 1992 Session Laws and chapter 243 of the 1993 Session Laws.

Source: SL 2005, ch 175, § 1, eff. Feb. 25, 2005; SDCL § 33-17-37.1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-33 Multiple bonuses.

33A-2-33. Multiple bonuses. No veteran may receive more than one bonus pursuant to § 33A-2-13 for service before January 1, 1993, and no veteran may receive more than one bonus for service after January 1, 1993. However, any veteran who is eligible for a bonus pursuant to § 33A-2-13 for service before December 31, 1992, and for service after January 1, 1993, may receive two separate bonuses. No single bonus may exceed five hundred dollars.

Source: SL 1992, ch 238, § 6; SL 2004, ch 225, § 5, eff. Mar. 9, 2004; § 33-17-38; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-34 Honorary high school diploma to be awarded to veterans serving during certain periods.

33A-2-34. Honorary high school diploma to be awarded to veterans serving during certain periods. Any honorably discharged veteran as defined in § 33A-2-1 may request and shall receive an honorary high school diploma as provided in this section if the veteran served in the armed forces of the United States during the period December 7, 1941, to September 2, 1945, inclusive; during the period June 25, 1950, to July 31, 1953, inclusive; or during the period February 28, 1961 to May 7, 1975, inclusive. The school district selected by the eligible veteran shall award an honorary high school diploma to the veteran.

Source: SL 2000, ch 78, § 1; SL 2002, ch 165, § 1; SL 2005, ch 176, § 1; § 33-17-39; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-35 Homeless veterans initiative program.

33A-2-35. Homeless veterans initiative program. The Department of Veterans Affairs shall implement a homeless veterans initiative program. In implementing the program, the state shall attempt to coordinate with, provide assistance to, and seek assistance from the United States Department of Veterans Affairs and other agencies for the purpose of establishing and administering a comprehensive, integrated, and coordinated program for homeless veterans. The purpose of the program is to:

(1) Seek federal funding and grants to implement the program and to improve and expand current services for homeless veterans;

(2) Emphasize training of county veterans service officers and tribal veterans service officers to seek out and identify homeless veterans and provide them with information, assistance, and proper referrals; and

(3) Coordinate with the United States Department of Veterans Affairs and other agencies in an ongoing needs assessment and evaluation of the program.
Source: SL 2003, ch 177, § 1; § 33-17-40; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-2-36 Professional or occupational credit for certain military training and experience.

33A-2-36. Professional or occupational credit for certain military training and experience. Notwithstanding any other law, any professional or occupational board or commission established under Title 36 may credit verified military service, training, or education toward the licensing requirements, other than examination requirements, for a license issued by the board or commission. The board or commission may promulgate rules pursuant to chapter 1-26 to establish procedures to allow veterans seeking licensure or certification to receive appropriate credit for any relevant military training and experience.

Source: SL 2013, ch 152, § 1.






Chapter 03 - Veterans' Guardianships [Repealed]

§ 33A-3-1 to 33A-3-45. Repealed.

33A-3-1 to 33A-3-45. Repealed by SL 2015, ch 175, §§ 7 to 51.






Chapter 04 - South Dakota State Veterans' Home

§ 33A-4-1 Supervision of Department of Veterans Affairs.

33A-4-1. Supervision of Department of Veterans Affairs. The South Dakota State Veterans' Home is under the control and general supervision of the Department of Veterans Affairs.

Source: SL 1889, ch 114, § 7; SL 1895, ch 169, § 1; SL 1901, ch 187; RPolC 1903, § 615; SL 1911, ch 230, § 1; SL 1913, ch 325, § 1; RC 1919, § 9948; SDC 1939, § 41.0201; SL 1967, ch 176; SL 1989, ch 286, § 1; § 33-18-1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-2 , 33A-4-3. Repealed.

33A-4-2, 33A-4-3. Repealed by SL 2015, ch 175, §§ 53, 54.



§ 33A-4-4 Enforcement of federal regulations--Promulgation of rules--Punishment for violation of rules.

33A-4-4. Enforcement of federal regulations--Promulgation of rules--Punishment for violation of rules. The Department of Veterans Affairs shall provide for the enforcement of all applicable federal regulations to enable this state to receive aid that is extended by the United States government to states that maintain institutions of the character of the State Veterans' Home. The department, with the advice of the Veterans Commission, shall prescribe the method of the local management of the home and shall promulgate rules pursuant to chapter 1-26 for the maintenance of order and discipline and the preservation of the health and comfort of the members of the home. Any violation of the rules is punishable by suspension or expulsion in the judgment of the secretary of veterans affairs upon the charges filed by the superintendent of the home.

Source: SL 1911, ch 230, § 6; SL 1913, ch 325, § 6; SL 1917, ch 344, § 2; RC 1919, § 9953; SL 1931, ch 227; SDC 1939, § 41.0206; SL 1989, ch 286, § 2; SL 2007, ch 187, § 209; § 33-18-2; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-5 Repealed.

33A-4-5. Repealed by SL 2015, ch 175, § 55.



§ 33A-4-6 Local management of home by superintendent--Appointment--Qualifications.

33A-4-6. Local management of home by superintendent--Appointment--Qualifications. The Department of Veterans Affairs shall provide for the local management of the State Veterans' Home by the appointment of a superintendent. The Secretary of Veterans Affairs shall appoint the superintendent. The superintendent is the executive head of the veterans home and shall devote full time to the duties of the office. The superintendent shall serve at the pleasure of the Secretary of Veterans Affairs. The superintendent shall be a citizen of the United States, a resident of South Dakota, and an honorably discharged veteran as defined in § 33A-2-1.

Source: SL 1889, ch 114, § 18; SL 1895, ch 169, § 3; RPolC 1903, § 618; SL 1905, ch 157, § 6; SL 1911, ch 230, § 6; SL 1913, ch 325, § 6; SL 1917, ch 344, § 2; RC 1919, § 9953; SL 1931, ch 227; SDC 1939, § 41.0206; SL 1970, ch 191, § 1; SL 1981, ch 255; SL 1989, ch 286, § 3; § 33-18-4; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2014, ch 161, § 1.



§ 33A-4-7 Salary and residence of superintendent.

33A-4-7. Salary and residence of superintendent. The superintendent of the State Veterans' Home shall receive a salary to be fixed by the secretary of veterans affairs. The superintendent may reside at the home, and under the direction of the secretary of veterans affairs shall have charge of the local management and supervision of the institution.

Source: SL 1889, ch 114, § 18; SL 1895, ch 169, § 3; RPolC 1903, § 618; SL 1905, ch 157, § 6; SL 1911, ch 230, § 7; SL 1913, ch 325, § 7; RC 1919, § 9954; SL 1923, ch 269; SDC 1939, § 41.0207; SL 1980, ch 237; SL 1989, ch 286, § 4; § 33-18-5; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-8 Appointment of subordinate employees--Removal.

33A-4-8. Appointment of subordinate employees--Removal. The superintendent of the State Veterans' Home shall appoint, in accordance with the provisions of §§ 3-3-1 to 3-3-6, inclusive, and subject to approval of the secretary of veterans affairs, such subordinate employees as are necessary for the proper conduct of the home. All subordinate employees appointed by such superintendent are subject to removal by the superintendent for inefficiency or misconduct.

Source: SL 1889, ch 114, § 18; SL 1895, ch 169, § 3; RPolC 1903, § 618; SL 1905, ch 157, § 6; SL 1911, ch 230, § 7; SL 1913, ch 325, § 7; RC 1919, § 9954; SL 1923, ch 269; SDC 1939, § 41.0207; SL 1970, ch 191, § 2; SL 1982, ch 254, § 2; SL 1989, ch 286, § 5; § 33-18-6; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-9 Suspension of member for violation of rules--Hearing before secretary of veterans affairs.

33A-4-9. Suspension of member for violation of rules--Hearing before secretary of veterans affairs. The superintendent of the State Veterans' Home may temporarily suspend and expel any member of the home for the violation of the rules promulgated pursuant to § 33A-4-4 pending a final hearing before the secretary of veterans affairs if the superintendent deems it for the best interest of the institution. The temporary suspension and expulsion is in effect until the final hearing by the secretary of veterans affairs upon the charges filed by the superintendent. Notice of the final hearing together with a copy of the charges filed, shall be served on the offender personally at least three days before the date of the final hearing.

Source: SL 1917, ch 344, § 2; RC 1919, § 9953; SL 1931, ch 227; SDC 1939, § 41.0206; SL 1982, ch 254, § 3; SL 1989, ch 286, § 6; SL 2007, ch 187, § 210; § 33-18-7; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-10 Superintendent's recommendations to secretary.

33A-4-10. Superintendent's recommendations to secretary. The superintendent of the State Veterans' Home shall recommend to the secretary of veterans affairs such measures as the superintendent deems necessary for the government of the home.

Source: SL 1913, ch 325, § 7; RC 1919, § 9954; SL 1923, ch 269; SDC 1939, § 41.0207; SL 1989, ch 286, § 7; SL 2007, ch 187, § 211; § 33-18-8; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-11 Permanent fund for use of superintendent--Authorized expenditures--Procedure.

33A-4-11. Permanent fund for use of superintendent--Authorized expenditures--Procedure. The permanent incidental fund heretofore provided for the use of the superintendent of the South Dakota State Veterans' Home is hereby continued. Such fund shall be kept and used by the superintendent of said home for the payment of bills for freight, express, mileage, postage, and such other incidental expense of said home as shall require immediate payment pending the issuance of an auditor's warrant upon the state treasury therefor, and for no other purpose whatever. In each case where such payment is made, the amount shall be returned to the permanent incidental fund immediately upon the receipt of the state auditor's warrant covering the bill for which such expenditure was made.

Source: SL 1931, ch 230, §§ 1, 2; SDC 1939, § 41.0213; SL 1967, ch 176; § 33-18-9; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-12 Contributions by members--Maximum contribution required.

33A-4-12. Contributions by members--Maximum contribution required. Any member of the State Veterans' Home who receives a pension, compensation, or gratuity from the United States government or sufficient funds from any source of more than fifty dollars a month above contributions toward the care of any dependents, shall contribute to the member's maintenance, care, or support while a member of the home. The contributions shall be determined by the secretary of veterans affairs and may not exceed the cost of support of members at the home as determined by the secretary of veterans affairs. Payment of these amounts shall be made first to the fullest extent possible from sources of income other than pensions or compensation paid by the Veterans Administration.

Source: SDC 1939, § 41.0215 as enacted by SL 1951, ch 212, § 4; SL 1959, ch 242, § 6; SL 1961, ch 206, § 2; SL 1965, ch 173; SL 1989, ch 286, § 8; SL 2007, ch 187, § 212; § 33-18-10; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-13 Payment of monthly charges by certain members.

33A-4-13. Payment of monthly charges by certain members. If a member of the State Veterans' Home accumulates more than ten thousand dollars in cash assets while a resident at the state home, the member shall pay a monthly charge determined by the secretary of veterans affairs.

Source: SDC 1939, § 41.0215 as added by SL 1961, ch 206, § 2; SL 1965, ch 173; SL 1970, ch 191, § 3; SL 1982, ch 254, § 4; SL 1989, ch 286, § 9; SL 2007, ch 187, § 213; § 33-18-11; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-14 Payment by member and spouse with specified combined assets.

33A-4-14. Payment by member and spouse with specified combined assets. If any veteran and spouse accumulate more than fifteen thousand dollars in cash assets while both are in residency at the State Veterans' Home, they shall pay a monthly charge determined by the secretary of veterans affairs.

Source: SDC 1939, § 41.0215 as added by SL 1965, ch 173; SL 1970, ch 191, § 4; SL 1982, ch 254, § 5; SL 1989, ch 286, § 10; § 33-18-12; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-15 Payment of maintenance charges during lifetime--Disposition of receipts.

33A-4-15. Payment of maintenance charges during lifetime--Disposition of receipts. Any member or former member of the State Veterans' Home may pay the state home in advance of death the full maintenance charge for each month this member was in the home, retroactive from the date of admission with proper credits allowed for any payments made by him towards the monthly maintenance charge, but such credits not to include any allowances of the state government, notwithstanding the provisions found in §§ 33A-4-18 and 33A-4-19 and such moneys received from the member or former member shall go to the capital fund of the state home for repairs, equipment, improvements, or construction.

Source: SL 1977, ch 274; SL 1987, ch 250, § 1; § 33-18-12.1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-16 Distribution of assets of deceased member.

33A-4-16. Distribution of assets of deceased member. If any member of the State Veterans' Home dies without legal dependents, the member's property shall be distributed to the South Dakota State Veterans' Home as sole heir for the sole use and benefit of the home. The member may, by will, dispose of the member's estate subject to the preferred claim provided in §§ 33A-4-17 to 33A-4-20, inclusive. A spouse residing at the home is considered as a legal dependent for the purpose of this section.

Source: SDC 1939, § 41.0215 as added by SL 1959, ch 242, § 6; SL 1961, ch 206, § 2; SL 1965, ch 173; SL 1967, ch 176; SL 1970, ch 191, § 5; SL 2007, ch 187, § 214; § 33-18-13; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-17 Authority to turn deceased member's property over to department--Subsequent claim for property.

33A-4-17. Authority to turn deceased member's property over to department--Subsequent claim for property. If a member of the State Veterans' Home dies, leaving at the home cash or other personal property of value, the superintendent of the home may turn over the cash, property, or its proceeds to the Department of Veterans Affairs for the sole use and benefit of the home, without administration. The cash, property, and proceeds are subject to refund within three years to any creditor, legal dependent, or heir, if the deceased member left a will, and if the creditor, legal dependent, or heir establishes a right to the cash, property, or proceeds or any portion of the cash, property, or proceeds. The attorney general, upon being satisfied that a claim out of the cash, property, or proceeds is legal and valid, may certify the claim to the secretary of veterans affairs, and the secretary of veterans affairs shall satisfy the claim.

Source: SDC 1939, § 41.0215 as added by SL 1959, ch 242, § 6; SL 1961, ch 206, § 2; SL 1965, ch 173; SL 1989, ch 286, § 11; SL 2007, ch 187, § 215; § 33-18-14; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-18 Claim for maintenance of deceased member--Disposition of funds.

33A-4-18. Claim for maintenance of deceased member--Disposition of funds. If an estate is left by a deceased member of the State Veterans' Home leaving no surviving spouse or dependent, the state home shall file a claim against the estate of the deceased member in the amount of the full maintenance charge for each month the member was in the home, retroactive from the date of admission with proper credits allowed to the estate of the deceased member for any payments made by the member. However, the credits may not include any allowances of the state government. Any such money received from the deceased member shall go to a capital fund of the state home for repairs, equipment, improvements, or construction.

Source: SDC 1939, § 41.0215 as added by SL 1961, ch 206, § 2; SL 1965, ch 173; SL 1970, ch 191, § 6; SL 1987, ch 250, § 2; SL 2007, ch 187, § 216; § 33-18-15; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-19 Claim against estate of deceased spouse or dependent.

33A-4-19. Claim against estate of deceased spouse or dependent. If a deceased member of the State Veterans' Home leaves a spouse, or other dependent, the member's estate is payable to the spouse, or other dependent. Upon the death of the spouse or other dependent, the state home shall file a claim against the estate of the deceased spouse or other dependent for any claim against the estate of both the deceased husband and wife as provided in § 33A-4-18. The claim is a preferred claim against the estates.

Source: SDC 1939, § 41.0215 as added by SL 1961, ch 206, § 2; SL 1965, ch 173; SL 1970, ch 191, § 7; SL 2007, ch 187, § 217; § 33-18-16; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-20 Transfers to avoid state's claim.

33A-4-20. Transfers to avoid state's claim. Any transfer of property to avoid the payment of a claim of the State Veterans' Home shall be voidable.

Source: SDC 1939, § 41.0215 as added by SL 1961, ch 206, § 2; SL 1965, ch 173; § 33-18-17; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-21 Authority of secretary to administer property descending to it.

33A-4-21. Authority of secretary to administer property descending to it. The secretary of veterans affairs may manage, sell, lease, or transfer property descending to the home pursuant to § 33A-4-16 or conveyed to it by members, defend and prosecute all actions concerning it, pay all just claims against it, and do all other things for the protection, preservation, and management of such property.

Source: SDC 1939, § 41.0215 as added by SL 1959, ch 242, § 6; SL 1961, ch 206, § 2; SL 1965, ch 173; SL 1989, ch 286, § 12; § 33-18-18; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-22 Handling personal funds of members.

33A-4-22. Handling personal funds of members. The superintendent of the State Veterans' Home may receive, disburse, and account for personal funds of members of the home, received from any source, under the policies adopted by the Department of Veterans Affairs.

Source: SDC 1939, § 41.0215 as added by SL 1959, ch 242, § 6; SL 1961, ch 206, § 2; SL 1965, ch 173; SL 1989, ch 286, § 13; § 33-18-19; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-23 Apportionment of member's income to dependents.

33A-4-23. Apportionment of member's income to dependents. Any member of the State Veterans' Home who receives a pension or compensation and who has a dependent spouse or minor child shall deposit with the superintendent immediately on receipt of the pension or compensation check one-half of the amount. The amount deposited with the superintendent shall be sent at once to the spouse if the spouse is dependent upon the spouse's own labor or others for support, or, if there is no spouse, to the conservator of the minor children if dependent upon others for support. The superintendent, if satisfied that the member's spouse has deserted the member, or is of bad character, or is not dependent upon others for support, may pay the money deposited as provided in this section to the guardian or conservator of the dependent minor children.

Source: SDC 1939, § 41.0216 as enacted by SL 1951, ch 212, § 5; SL 1970, ch 191, § 8; SL 1993, ch 213, § 221; SL 2007, ch 187, § 218; § 33-18-20; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-24 Veterans' home operating fund created.

33A-4-24. Veterans' home operating fund created. There is hereby created a State Veterans' Home operating fund. All sums paid to and received by the superintendent of the State Veterans' Home, under this chapter, for the support, care, and maintenance of the members in the home, shall be paid monthly by him to the state treasurer and credited to the veterans' home operating fund. The fund shall be maintained separately and administered by the Department of Veterans Affairs to defray the expenses associated with operation of the State Veterans' Home. Expenditures from the fund shall be budgeted through the normal budget process. Unexpended funds and interest shall remain in the fund.

Source: SDC 1939, § 41.0217 as enacted by SL 1951, ch 212, § 6; SL 1993, ch 244; § 33-18-21; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-25 Eligibility for admission to veterans' home.

33A-4-25. Eligibility for admission to veterans' home. Any veteran as defined by § 33A-2-1, who has an honorable discharge, who has maintained a residence in the state at any time in the five years preceding the date of the application, and who has no income in excess of one thousand dollars per year above the maximum income limitation for pension benefits as determined by the United States Department of Veterans Affairs, is eligible for admission to the State Veterans' Home. For the purposes of this section, a residence is a physical structure in which a person resides and the term does not include a post office box or address of another mail service purchased by the veteran. A veteran who meets the residence requirements and has a rating of total disability as defined by the United States Department of Veterans Affairs for pension and compensation purposes is also eligible for admission. Membership status at the State Veterans' Home is not affected because of a medical leave of absence either in a United States Department of Veterans Affairs facility or other hospital. Any veteran who is an enrolled member of a federally recognized Indian tribe located wholly or partially in the state meets the residency requirement.

Source: SL 1911, ch 230, § 8; SL 1913, ch 325, § 8; SL 1915, ch 278; RC 1919, § 9955; SL 1921, ch 364; SL 1923, ch 270; SL 1925, ch 287, § 1; SL 1929, ch 225; SL 1937, ch 225; SDC 1939, § 41.0208; SL 1939, ch 155, § 1; SL 1941, ch 172; SL 1943, ch 145; SL 1945, ch 175; SL 1951, ch 211; SL 1959, ch 242, § 1; SL 1961, ch 206, § 1; SL 1970, ch 191, § 9; SL 1982, ch 254, § 6; SL 1987, ch 250, § 3; SL 2006, ch 175, § 1; § 33-18-22; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 19; SL 2015, ch 174, § 6, eff. Feb. 18, 2015.



§ 33A-4-26 Admission of spouses--Conditions--Membership status not affected by death or by marriage between members.

33A-4-26. Admission of spouses--Conditions--Membership status not affected by death or by marriage between members. The spouse of any veteran who is eligible to become a member of the State Veterans' Home, may be admitted with the veteran if they have been married and living together for at least one year before application for admission and if their combined income does not exceed four hundred dollars per year above the maximum income limitation allowable for pension benefits as determined by the Veterans Administration. Or, a spouse may be admitted if the veteran, otherwise eligible to admission, is institutionalized for physical or mental disability, if the spouse has been married to the veteran spouse for at least one year. The nonveteran spouse is subject to the same house rules and rules as to furlough and discharge as the veteran spouse. Membership status is not affected by the death of a spouse or by marriage between members of the home.

Source: SL 1921, ch 364; SL 1923, ch 270; SL 1925, ch 287, § 2; SL 1927, ch 207, § 1; SL 1929, ch 224, § 1; SDC 1939, § 41.0208; SL 1939, ch 155, § 1; SL 1941, ch 172; SL 1943, ch 145; SL 1945, ch 175; SL 1951, ch 211; SL 1959, ch 242, § 1; SL 1961, ch 206, § 1; SL 1970, ch 191, § 10; SL 2007, ch 187, § 219; § 33-18-23; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-27 Admission of widows and widowers of veterans--Conditions.

33A-4-27. Admission of widows and widowers of veterans--Conditions. The widow or widower of any deceased veteran may be admitted to the home if not remarried, upon the following conditions: the deceased veteran must have been eligible for admission to the home, the widow or widower shall have attained the age of sixty years, shall have been married to the veteran spouse at least one year prior to date of death and living together during that period except where there was a separation which was due to the misconduct of, or procured by the veteran without fault of, the spouse, and must have been a resident of this state for the period of one year next preceding the date of application. The nonveteran spouse shall be subject to the same house rules and rules as to furlough, suspension, and discharge, as the veterans of the home.

Source: SL 1921, ch 364; SL 1923, ch 270; SL 1925, ch 287, § 3; SL 1927, ch 207, § 2; SL 1929, ch 224, § 2; SDC 1939, § 41.0208; SL 1939, ch 155, § 1; SL 1941, ch 172; SL 1943, ch 145; SL 1945, ch 175; SL 1951, ch 211; SL 1959, ch 242, § 1; SL 1961, ch 206, § 1; SL 1970, ch 191, § 11; § 33-18-24; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-28 Nonveteran spouse considered member.

33A-4-28. Nonveteran spouse considered member. A nonveteran spouse, widow, or widower, upon admission, shall be considered a member of the State Veterans' Home and be subject to all rules and statutes affecting the person, property, and estate of a veteran member.

Source: SL 1976, ch 207; § 33-18-24.1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-29 Application for admission to home--Form and contents--False application as forfeiture.

33A-4-29. Application for admission to home--Form and contents--False application as forfeiture. All applications for admission to the State Veterans' Home shall be made in writing upon blank forms, which shall be furnished by the superintendent. Such applications shall be filled out by the applicant, and include information as to military service, full financial statement, essential medical information, and proof of residence, and shall include stipulation that if any such claims are proved false, the applicant forfeits any right to membership in the home.

Source: SL 1911, ch 230, § 10; SL 1913, ch 325, § 9; RC 1919, § 9956; SDC 1939, § 41.0209; SL 1951, ch 212, § 1; SL 1959, ch 242, § 2; § 33-18-25; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-30 Recommendation of application for admission.

33A-4-30. Recommendation of application for admission. Application for admission to the State Veterans' Home shall be recommended by the county, tribal, local veteran's organization service officer, or personnel of the Department of Veterans Affairs. Upon receipt of an application, complete with essential information to qualify the applicant for admission to the home, the superintendent may admit the applicant.

Source: SL 1911, ch 230, § 10; SL 1913, ch 325, § 9; RC 1919, § 9956; SDC 1939, § 41.0209; SL 1951, ch 212, § 1; SL 1959, ch 242, § 2; SL 1982, ch 254, § 7; SL 1987, ch 250, § 4; § 33-18-26; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-31 Furloughs--Exceeding maximum furlough as forfeiture.

33A-4-31. Furloughs--Exceeding maximum furlough as forfeiture. Furloughs from the State Veterans' Home may be granted at the discretion of the superintendent but a member on furlough for more than ninety days shall be deemed to have surrendered his room and on his return shall be put on the regular waiting list.

Source: SL 1913, ch 325, § 12; RC 1919, § 9958; SDC 1939, § 41.0211; SL 1951, ch 212, § 2; SL 1953, ch 217; SL 1959, ch 242, § 4; SL 1982, ch 254, § 8; § 33-18-27; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-32 Discharge from home.

33A-4-32. Discharge from home. Any member of the State Veterans' Home may be required to accept an honorable discharge, with the exception of a veteran with one hundred percent disability as defined by the veterans administration for pension and compensation purposes, if he has sufficient ability and means to support himself. Such discharge shall be given upon recommendation of the superintendent and order of the secretary of veterans affairs.

Source: SL 1913, ch 325, § 13; RC 1919, § 9959; SDC 1939, § 41.0212; SL 1939, ch 155, § 3; SL 1959, ch 242, § 5; SL 1970, ch 191, § 12; SL 1989, ch 286, § 14; § 33-18-28; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-33 Admission of veterans with sufficient means.

33A-4-33. Admission of veterans with sufficient means. The superintendent may, if there is room for all dependent applicants and members, admit and allow to remain in the State Veterans' Home, persons who have sufficient means for their own support, care, and maintenance, but are otherwise eligible to become members of the home, on payment of the cost of their support.

Source: SDC 1939, § 41.0219 as enacted by SL 1951, ch 212, § 8; SL 1970, ch 191, § 13; SL 1982, ch 254, § 9; SL 1987, ch 250, § 5; § 33-18-29; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-34 Denial of admission to mentally ill, inebriate, or addicted person.

33A-4-34. Denial of admission to mentally ill, inebriate, or addicted person. No person may be received or retained in the State Veterans' Home who is mentally ill, is an inebriate, or is addicted to the use of drugs.

Source: SDC 1939, § 41.0214 as enacted by SL 1951, ch 212, § 3; SL 2007, ch 187, § 220; § 33-18-30; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-35 Residence of members leaving home or adjudged mentally ill.

33A-4-35. Residence of members leaving home or adjudged mentally ill. If a member of the State Veterans' Home is discharged from the home, or voluntarily leaves the home, or is adjudged mentally ill after admittance, the member's residence is that of the county in which the member was residing at the time of the member's admittance to the home.

Source: SDC 1939, § 41.0214 as enacted by SL 1951, ch 212, § 3; SL 2007, ch 187, § 221; § 33-18-31; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-4-36 Residence and right to vote preserved.

33A-4-36. Residence and right to vote preserved. Each member of the State Veterans' Home is deemed a resident of the county in which the member was residing at the time of admittance to the home and does not lose his or her residence or the right to vote in the county.

Source: SDC 1939, § 41.0218 as enacted by SL 1951, ch 212, § 7; SL 2007, ch 187, § 222; § 33-18-32; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.






Chapter 05 - Burial of Veterans

§ 33A-5-1 Authority of county veterans' service officer or field officer.

33A-5-1. Authority of county veterans' service officer or field officer. Upon notice to the county or tribal veterans' service officer or field officer of the Department of Veterans Affairs of the death within the county of a person entitled to burial benefits under this chapter, or at the officer's own initiative in a proper case, the veterans' service officer or field officer shall implement the provisions of this chapter in reference to the burial of the deceased.

Source: SL 1887, ch 151, § 3; CL 1887, § 2471; RPolC 1903, § 3239; RC 1919, § 9965; SDC 1939, § 41.0303; SL 1939, ch 156, § 3; SL 1941, ch 173, § 2; SL 1949, ch 155, § 2; SL 1961, ch 207; SL 1968, ch 160, § 2; SL 2007, ch 187, § 223; § 33-19-1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 20.



§ 33A-5-2 Eligibility of veterans and veterans' spouses.

33A-5-2. Eligibility of veterans and veterans' spouses. Any veteran as defined by § 33A-2-1 or the veteran's spouse shall be buried at the expense of the state if:

(1) The veteran was a citizen of the United States and a resident of South Dakota for one year preceding the veteran's entrance into military service or preceding the veteran's death;

(2) The veteran's estate or the estate of the veteran's spouse, whether living or deceased, or the immediate family or relatives of the veteran or the veteran's spouse are unable to defray the expenses of the veteran's or the veteran's spouse's funeral; and

(3) The surviving spouse or relatives of the deceased veteran furnish an affidavit acceptable to the county or tribal veterans' service officer or field officer of the Department of Veterans Affairs that the estate of the decedent or of his or her surviving spouse is not sufficient to defray the funeral expenses.
Source: SL 1887, ch 151, § 1; CL 1887, § 2469; RPolC 1903, § 3237; RC 1919, § 9963; SL 1920 (SS), ch 83; SL 1923, ch 272; SL 1927, ch 191; SL 1931, ch 226; SDC 1939, § 41.0301; SL 1939, ch 156, § 1; SL 1941, ch 173, § 1; SL 1943, ch 146; SL 1949, ch 155, § 1; SL 1951, ch 213; SL 1968, ch 160, § 1; SL 1976, ch 208, § 1; SL 1986, ch 27, § 19; SL 2007, ch 187, § 224; § 33-19-2; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 21.



§ 33A-5-3 Maximum amount expended for burial--Claim filed with department.

33A-5-3. Maximum amount expended for burial--Claim filed with department. The state shall pay for burial and funeral expenses, including cost of burial lot, a sum not exceeding one hundred dollars. No payment or reimbursement for burial and funeral expenses may be allowed unless a claim for the payment or reimbursement is filed or presented to the Department of Veterans Affairs within one year after the date of the burial.

Source: SL 1887, ch 151, § 1; CL 1887, § 2469; RPolC 1903, § 3237; RC 1919, § 9963; SL 1920 (SS), ch 83; SL 1923, ch 272; SL 1927, ch 191; SL 1931, ch 226; SDC 1939, § 41.0301; SL 1939, ch 156, § 1; SL 1941, ch 173, § 1; SL 1943, ch 146; SL 1949, ch 155, § 1; SL 1951, ch 213; SL 1968, ch 160, § 1; SL 2007, ch 187, § 225; § 33-19-3; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-5-4 Headstone provided by federal government to be erected--Maximum expense--Time for claim.

33A-5-4. Headstone provided by federal government to be erected--Maximum expense--Time for claim. If a headstone is provided by the United States government for the purpose of marking the grave of a veteran who had been a resident of South Dakota for one year preceding entrance into military service or preceding death or if a memorial headstone or marker is provided by the United States government to commemorate any member of the armed forces of the United States dying in the service, whose remains have not been recovered or identified or were buried at sea, the veterans' service officer or field officer shall cause the headstone or memorial headstone or marker to be erected. The expense of erecting the headstone or memorial headstone or marker shall be paid by the state and may not exceed one hundred dollars. No payment for the expense is allowed unless a claim is filed or presented to the Department of Veterans Affairs within one year subsequent to the date the headstone or memorial headstone or marker is erected.

Source: SL 1887, ch 151, § 3; CL 1887, § 2471; RPolC 1903, § 3239; RC 1919, § 9965; SDC 1939, § 41.0303; SL 1939, ch 156, § 3; SL 1941, ch 173, § 2; SL 1949, ch 155, § 2; SL 1961, ch 207; SL 1968, ch 160, § 2; SL 1974, ch 233; SL 1976, ch 208, § 2; SL 1986, ch 275; SL 2009, ch 162, § 1; § 33-19-5; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-5-5 Procedure for payment of expenses.

33A-5-5. Procedure for payment of expenses. All expenses incurred under the provisions of §§ 33A-5-2 to 33A-5-4, inclusive, shall be approved, allowed, and certified by the county or tribal veterans' service officer or field officer of the Department of Veterans Affairs upon forms provided by the Department of Veterans Affairs. The county or tribal veteran's service officer or field officer shall forward the forms to the Department of Veterans Affairs. The department shall certify and forward the forms to the state auditor.

Upon receipt of the certified forms, the state auditor shall draw a warrant on the state treasurer in favor of the person or persons entitled to the payment for the amount specified on the forms.

Source: SL 1887, ch 151, § 4; CL 1887, § 2472; RPolC 1903, § 3240; RC 1919, § 9966; SDC 1939, § 41.0304; SL 1939, ch 156, § 4; SL 1941, ch 173, § 3; SL 1968, ch 160, § 3; SL 2007, ch 187, § 227; § 33-19-6; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 22.



§ 33A-5-6 Appropriation for expenses.

33A-5-6. Appropriation for expenses. There is hereby annually appropriated out of the money in the state treasury a sum sufficient to carry out the provisions of §§ 33A-5-2 to 33A-5-5, inclusive.

Source: SL 1887, ch 151, § 5; CL 1887, § 2473; RPolC 1903, § 3241; RC 1919, § 9967; SDC 1939, § 41.0305; § 33-19-7; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 23.



§ 33A-5-7 County appropriations to purchase burial plots--Conditions.

33A-5-7. County appropriations to purchase burial plots--Conditions. Any county may appropriate money with which to purchase lots or plots of ground in any cemetery or burial ground for the burial of any veteran as defined by § 33A-2-1, or the veteran's spouse, if the veteran or the veteran's spouse had a legal residence within the county at the time of his or her death.

Source: SL 1927, ch 192; SL 1929, ch 226, § 1; SDC 1939, § 12.1912; SL 1943, ch 31; SL 1986, ch 27, § 20; SL 2007, ch 187, § 228; § 33-19-8; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 33A-5-8 County purchase of burial plots--Perpetual care--Title to plots.

33A-5-8. County purchase of burial plots--Perpetual care--Title to plots. Each board of county commissioners of each county of this state may, as soon as the money has been appropriated, purchase not more than ten burial plots and provide for the perpetual care of the plots.

The title to the burial plots is vested in the State of South Dakota, and permits for burial in the plots shall be issued by the county auditor of the respective county.

Source: SL 1929, ch 226, § 3; SDC 1939, § 12.1912; SL 1943, ch 31; SL 2007, ch 187, § 229; § 33-19-9; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 24.



§ 33A-5-9 Conditions for county payment of burial expense.

33A-5-9. Conditions for county payment of burial expense. Any county may pay burial expense of persons described in § 33A-5-7 for any such burial if the person dies in the county or has legal residence in the county at the time of death and if the relatives or friends of the deceased furnish affidavits acceptable to a circuit judge for the county that the estate of the decedent is not sufficient to defray the funeral expense.

Source: SL 1927, ch 192; SL 1929, ch 226, § 2; SDC 1939, § 12.1912; SL 1943, ch 31; SL 2007, ch 187, § 230; § 33-19-10; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011; SL 2011, ch 152, § 25.



§ 33A-5-10 Retention of federal memorial pending payment for funeral or burial prohibited.

33A-5-10. Retention of federal memorial pending payment for funeral or burial prohibited. The provisions of § 44-11-9 or any other provision of law notwithstanding, if a funeral director, operator of a cemetery, or other individual involved with the funeral or burial of a veteran is in possession of a headstone, memorial headstone, or marker provided by the United States government in memory of the veteran, the director, operator, or individual may not retain possession of the headstone, memorial headstone, or marker pending payment for property associated with the funeral or burial or for services rendered.

Source: SL 2011, ch 152, § 26.









Title 34 - PUBLIC HEALTH AND SAFETY

Chapter 01 - State Department Of Health

§ 34-1-1.1 Department reorganized and continued.

34-1-1.1. Department reorganized and continued. The Department of Health created by this chapter shall comprise the Department of Health established by chapter 1-43, subject to the changes specified in chapter 1-43.

Source: SL 1973, ch 2, § 214.



§ 34-1-2.2 Public Health Advisory Committee abolished--Performance of functions.

34-1-2.2. Public Health Advisory Committee abolished--Performance of functions. The Public Health Advisory Committee is abolished, and its functions set forth in §§ 34-1-16, 34-1-16.1, 34-1-17, 34-1-20, 34-1-21, 34-1-26, and 34-1-27 are transferred to the State Department of Health.

Source: SL 1980, ch 371 (Ex. Ord. 80-6), § 17.



§ 34-1-6 Repealed.

34-1-6. Repealed by SL 1971, ch 23, § 2.



§ 34-1-7.1 State health officer's position abolished--Performance of functions.

34-1-7.1. State health officer's position abolished--Performance of functions. The position of state health officer is abolished, and all its functions shall be administered by the secretary of health as provided by § 1-43-2.

Source: SL 1974, ch 3, § 27.



§ 34-1-9 Divisions and personnel of State Department of Health.

34-1-9. Divisions and personnel of State Department of Health. The secretary of health shall establish such divisions as may be necessary for the proper functioning of the State Department of Health and shall appoint all personnel necessary in the operation of the department in accordance with chapter 3-6A.

Source: SL 1949, ch 105, § 2; SL 1951, ch 134, § 3; SL 1957, ch 115, § 2; SDC Supp 1960, § 27.0102.



§ 34-1-9.1 to 34-1-9.3. Repealed.

34-1-9.1 to 34-1-9.3. Repealed by SL 1985, ch 283, §§ 18 to 20.



§ 34-1-10 to 34-1-13. Repealed.

34-1-10 to 34-1-13. Repealed by SL 2012, ch 177, §§ 1 to 4.



§ 34-1-14 Advice and supervision by department.

34-1-14. Advice and supervision by department. The Department of Health shall have the power:

(1) To advise the directors of divisions in all matters pertaining to their duties;

(2) To exercise general supervision over all health officers and local boards of health in the state.
Source: SL 1895, ch 96, § 5; RPolC 1903, § 242; SL 1903, ch 217, § 2; SL 1913, ch 109, § 4; SL 1917, ch 353, § 2; RC 1919, § 7667 (2); SL 1919, ch 317; SDC 1939, § 27.0104 (2); SL 1949, ch 105, § 5; SDC Supp 1960, § 27.0104 (5), (6).



§ 34-1-16 Rules and regulations of Department of Health--Advice to state officials.

34-1-16. Rules and regulations of Department of Health--Advice to state officials. The Department of Health shall have the power:

(1) To make and alter all rules and regulations as may be required in the interest of the public health; and

(2) To advise all state officials and boards in matters relating to hygiene and sanitation.
Source: SL 1913, ch 109, § 4; SL 1917, ch 353, § 2; RC 1919, § 7667 (2); SL 1919, ch 317; SDC 1939, § 27.0104 (2); SL 1949, ch 105, § 5; SDC Supp 1960, § 27.0104 (3).



§ 34-1-16.1 Fee schedule for inspections and licenses--Disposition of fees.

34-1-16.1. Fee schedule for inspections and licenses--Disposition of fees. The South Dakota Department of Health may establish by regulation a fee schedule not otherwise provided by statute for environmental health inspections and licenses provided by the State Department of Health. The fee established by regulation may not exceed the actual cost involved for supplying such services, including building costs, maintenance, and operation. Fees received for the services as defined in this section shall be deposited in the South Dakota general fund.

Source: SL 1970, ch 204, §§ 1, 2; SL 1985, ch 283, § 21.



§ 34-1-17 Orders, rules, and licensing for protection of public health--Matters covered.

34-1-17. Orders, rules, and licensing for protection of public health--Matters covered. The Department of Health may adopt and enforce, subject to chapter 1-26, orders and rules necessary to preserve and protect the public health and may regulate, by requiring licenses or other appropriate means, control, and, in proper cases, prohibit and suppress any of the following matters:

(1) The manufacture into articles of commerce, other than food, of diseased, tainted, or decayed animal or vegetable matter;

(2) The location of cemeteries and the removal and burial of the dead;

(3) The management of lying-in houses and boarding places for infants, and the treatment of infants therein;

(4) The construction and equipment, in respect to sanitary conditions, of schools, hospitals, prisons, and other public institutions;

(5) The treatment in hospitals and elsewhere of persons suffering from communicable diseases, the disinfection and quarantine of persons and places in case of such disease, and the reporting of sickness and deaths therefrom;

(6) The distribution of biological products to be used for the prevention and treatment of communicable diseases;

(7) The diagnosis, control, and treatment of tuberculosis; and

(8) The minimum sanitation requirements for tattooing and body piercing as defined in § 9-34-17, including premises, equipment, methods of operation, and freedom from communicable disease.
Source: SDC 1939, § 27.0104 (3); SL 1949, ch 105, § 5; SDC Supp 1960, § 27.0104 (4); SL 1963, ch 380, § 10; SL 1972, ch 15, §§ 3, 4; SL 1987, ch 29, § 65; SL 1992, ch 239, § 1; SL 1995, ch 189, § 2.



§ 34-1-18 Acceptance and administration of federal health funds--Legislative power reserved.

34-1-18. Acceptance and administration of federal health funds--Legislative power reserved. The State Department of Health is hereby authorized to accept and expend any federal funds which become available for medical care and dental health programs to such department in addition to such sums estimated and authorized for expenditure by general appropriation acts, provided that in no instance shall the acceptance and expenditure of such moneys commit the State of South Dakota to continue new programs initiated with such funds or to continue the increased program activities supported with such funds unless consented to by the Legislature.

Source: SL 1966, ch 80, § 1.



§ 34-1-19 Repealed.

34-1-19. Repealed by SL 2016, ch 169, § 13.



§ 34-1-20 Right to choose own physician unimpaired by public health programs--Insurance for public employees--Misdemeanor.

34-1-20. Right to choose own physician unimpaired by public health programs--Insurance for public employees--Misdemeanor. Hereafter all funds appropriated by the State of South Dakota or otherwise established by the state, or from any other source whatever as a public fund, to be distributed or allotted for any public health program, financed in whole or in part by such public funds or administered or supervised by any public agency controlled by the state or any county, municipality, school district, or other political subdivision, or any corporation or association organized under the laws of the state for the administration of such funds, shall when administered or distributed in payment of services rendered by physicians or licensed chiropractors or optometrists under the provisions of such public health program be so administered or distributed that there shall be no restrictions in the right of any client, officer, employee, or citizen to select any regularly licensed physician, chiropractor, or optometrist of his choice for the performance of services under such program, provided that this section shall in no way affect the provisions of § 34-1-21, relating to the powers and duties of the Department of Health relating to the services for crippled children. This section applies to the purchase of any insurance and any contracts entered into after the effective date of this section with health maintenance organizations, preferred provider organizations and individual practice associations by the State of South Dakota, counties, school districts, and municipalities for health care programs or insurance for public officials or employees. Any violation of this section is a Class 1 misdemeanor.

Source: SL 1939, ch 106, §§ 1, 2; SDC Supp 1960, §§ 27.0116, 27.9942; SL 1977, ch 190, § 5; SL 1988, ch 273.



§ 34-1-21 Participation in and administration of federal health programs under Social Security Act--Discrimination among schools of medicine prohibited.

34-1-21. Participation in and administration of federal health programs under Social Security Act--Discrimination among schools of medicine prohibited. It shall be the duty of the Department of Health and said department is hereby empowered and directed to adopt such rules and regulations as are necessary to participate with the government of the United States in the administration of Title V of the Federal Social Security Act relating to services for crippled children and to maternal and child health services. The Department of Health is hereby designated as the sole state agency within the State of South Dakota to receive and administer and disburse federal appropriations, benefits, grants, and allotments made available to the state under said federal statute together with such funds as may be made available by the state. Said Department of Health is empowered, subject to chapter 1-26, to adopt all rules and regulations and make such orders and findings of fact as are appropriate or necessary to conform to the federal rules and regulations promulgated for the purpose of administering the activities referred to in said federal act and to conform to the rules and regulations of the federal agencies. Whenever the provision of medicinal care or the appointment of physicians shall be contemplated under this section, no standards for service or eligibility for appointment shall give any preference to graduates of any particular school of medicine.

Source: SL 1937, ch 231; SDC 1939, § 27.0104 (4); SL 1949, ch 105, § 5; SDC Supp 1960, § 27.0104 (8); SL 1972, ch 15, §§ 3, 4.



§ 34-1-22 Health special services fund authorized--Moneys credited to fund.

34-1-22. Health special services fund authorized--Moneys credited to fund. The state treasurer is hereby authorized to open an account entitled health special services fund to which shall be credited such moneys as may come into the hands of the secretary of health as a result of services rendered any municipality or subdivision of the state, donations to the crippled children's program, refunds received in connection with service to crippled children, such other funds as may come into the hands of the secretary of health for special projects, and such funds as the Legislature may from time to time require to be placed therein pending disbursement.

Source: SL 1961, ch 136.



§ 34-1-23 Appropriations and disbursements from health special services fund--Other appropriations unrestricted.

34-1-23. Appropriations and disbursements from health special services fund--Other appropriations unrestricted. The funds described in § 34-1-22 are hereby annually appropriated for payment of salaries, travel, and expenditures relating to the sources of revenue, as determined by the secretary of health. The state auditor shall issue warrants upon the funds hereby appropriated upon vouchers approved by the secretary of health. The funds hereby appropriated shall not be construed to be a limitation on money expendable by the State Department of Health for the purposes herein specified, notwithstanding other and further appropriations from the state general fund or other moneys for said or similar purposes.

Source: SL 1961, ch 136.



§ 34-1-24 Powers of secretary of agriculture unimpaired.

34-1-24. Powers of secretary of agriculture unimpaired. Nothing in this chapter shall be so construed as to interfere with the powers and duties of the secretary of agriculture.

Source: SL 1913, ch 109, § 27; RC 1919, § 7674; SDC 1939, § 27.0109.



§ 34-1-25 Rules and regulations of Department of Health.

34-1-25. Rules and regulations of Department of Health. The Department of Health is authorized and empowered, subject to chapter 1-26, to adopt such rules and regulations not inconsistent herewith as may be necessary for the proper administration of this chapter.

Source: SL 1949, ch 105, § 8; SDC Supp 1960, § 27.0104-1; SL 1972, ch 15, § 4.



§ 34-1-26 Appeals from Department of Health.

34-1-26. Appeals from Department of Health. Any person feeling aggrieved by any action of the Department of Health shall have the right to appeal pursuant to chapter 1-26.

Source: SL 1913, ch 109, § 25; RC 1919, § 7672; SDC 1939, § 27.0114; SL 1972, ch 15, § 4.



§ 34-1-27 Violation of regulation or direction as misdemeanor.

34-1-27. Violation of regulation or direction as misdemeanor. Every person violating any regulation of the Department of Health made pursuant to the provisions of this chapter, or violating any lawful direction of any board of health or health officer is guilty of a Class 1 misdemeanor.

Source: SL 1913, ch 109, § 5; SL 1917, ch 353, § 3; RC 1919, § 7668; SDC 1939, § 27.9901; SL 1977, ch 190, § 6.



§ 34-1-28 Judicial enforcement of process, orders, and regulations of Department of Health.

34-1-28. Judicial enforcement of process, orders, and regulations of Department of Health. The failure to obey the process, subpoena, order, rule, regulation, judgment, or other legal command of the Department of Health or the violation of any rule, regulation, order, or legal command of the department may be enforced by proper legal proceedings in a court of competent jurisdiction.

Source: SL 1949, ch 105, § 8; SDC Supp 1960, § 27.0104-1.



§ 34-1-30 Repealed.

34-1-30. Repealed by SL 1982, ch 16, § 24.



§ 34-1-31 to 34-1-33. Repealed.

34-1-31 to 34-1-33. Repealed by SL 2012, ch 177, §§ 5 to 7.



§ 34-1-34 to 34-1-37. Repealed.

34-1-34 to 34-1-37. Repealed by SL 1997, ch 200, §§ 1 to 4.






Chapter 02 - County Health Board And Superintendent

§ 34-2-1 to 34-2-16. Repealed.

34-2-1 to 34-2-16. Repealed by SL 2002, ch 168, §§ 10 to 25.



§ 34-2-17 Repealed.

34-2-17. Repealed by SL 1985, ch 15, § 3.



§ 34-2-18 Transferred.

34-2-18. Transferred to § 34A-2-12.1.






Chapter 03 - County And District Full-Time Health Departments

§ 34-3-1 Establishment of county department authorized--Definition of full-time health department.

34-3-1. Establishment of county department authorized--Definition of full-time health department. The board of county commissioners of any county of this state may establish within its county a full-time county health department and provide for the maintenance thereof. Full-time health departments shall be construed to be an organization under the immediate direction of a health officer and employing trained public health personnel who shall devote their entire working time to the prevention of disease and the promotion of public health.

Source: SL 1953, ch 129, § 1; SDC Supp 1960, § 27.18A01.



§ 34-3-2 Election on establishment of department by adjacent counties--Establishment in other counties after failure in one county.

34-3-2. Election on establishment of department by adjacent counties--Establishment in other counties after failure in one county. One or more adjacent counties may submit to the electors of said counties at a general or special election, the question of establishing a county health department. Upon affirmative majority vote in each county, such department may be jointly created. In the event any one county does not return a majority vote, nothing herein shall prevent the other county or counties from so creating said department.

Source: SL 1953, ch 129, § 1; SDC Supp 1960, § 27.18A01.



§ 34-3-3 County board where full-time department maintained--Appointment and terms of members.

34-3-3. County board where full-time department maintained--Appointment and terms of members. There shall be created in each county maintaining a full-time county health department, a county board of health consisting of seven members to be appointed by the county commissioners as follows: One member shall be a member of such board of county commissioners, appointed for one year at the first official meeting of such board in each calendar year; one member shall be a practicing physician and shall hold office for a term of four years; five members are to be selected from the electors of the county to hold office for terms of five years each, except that the initial term shall be staggered in such manner that the term of one board member so chosen shall expire each year. Vacancies occurring on the county board of health shall be filled by appointment by the board of county commissioners for the unexpired term affected.

Source: SL 1953, ch 129, § 3; SDC Supp 1960, § 27.18A03; SL 1977, ch 276.



§ 34-3-4 Officers of county board--Expenses of board members.

34-3-4. Officers of county board--Expenses of board members. The members of the county board of health shall organize by selecting a president and vice-president, and the health officer shall be ex officio secretary. Members of the board shall receive no compensation but shall receive their actual and necessary travel expenses incurred in the performance of their duties.

Source: SL 1953, ch 129, § 3; SDC Supp 1960, § 27.18A03.



§ 34-3-5 Merger of city and county health services in full-time department--City representative on board.

34-3-5. Merger of city and county health services in full-time department--City representative on board. Any municipality of the first class located within a county wherein a full-time county health department has been or is being established, may by mutual agreement between its governing body and the board of county commissioners of said county, merge its health service with such county department and participate in the financial maintenance of such county department to the extent of such agreement, and thereupon the county department shall have full supervision and control over all matters pertaining to public health in said municipality. Whenever a municipality of the first class shall merge with the county department, the mayor or member of the governing body of such municipality by it selected, shall become a member of the county board of health and shall be in addition to the members provided in § 34-3-3.

Source: SL 1953, ch 129, §§ 2, 3; SDC Supp 1960, §§ 27.18A02, 27.18A03; SL 1992, ch 60, § 2.



§ 34-3-6 Departmental funds deposited with county treasurer--Disbursements.

34-3-6. Departmental funds deposited with county treasurer--Disbursements. In the case of a full-time county health department, all funds made available for the operation of such department from all sources shall be deposited with the county treasurer who shall disburse said funds as provided by law upon vouchers certified by the health officer.

Source: SL 1953, ch 129, § 13; SDC Supp 1960, § 27.18A13.



§ 34-3-7 Departmental funds deposited with treasurer of participating first or second class municipality--Disbursements.

34-3-7. Departmental funds deposited with treasurer of participating first or second class municipality--Disbursements. When a municipality of the first class participates in the operation of a full-time county health department, the funds made available for the operation of said department may, by mutual agreement between the governing body of said municipality and the board of county commissioners, be deposited with the treasurer of said municipality, to be disbursed by him in the manner provided in § 34-3-6.

Source: SL 1953, ch 129, § 13; SDC Supp 1960, § 27.18A13; SL 1992, ch 60, § 2.



§ 34-3-8 Dissolution of full-time county department--Withdrawal of first or second class municipality from participation.

34-3-8. Dissolution of full-time county department--Withdrawal of first or second class municipality from participation. A full-time county health department may be dissolved by resolution of the board of county commissioners, and a first or second class municipality may withdraw from such department by resolution of its governing body, at any time after one year from the establishment of the department, or merger therewith, as the case may be; provided that no dissolution or withdrawal shall occur during any fiscal year for which a budget has been approved therefor, and in no case until ninety days' prior written notice thereof has been given the county board of health.

Source: SL 1953, ch 129, § 4; SDC Supp 1960, § 27.18A04; SL 1992, ch 60, § 2.



§ 34-3-9 District health department established by counties and first and second class municipalities--City contributions.

34-3-9. District health department established by counties and first and second class municipalities--City contributions. Two or more adjacent counties and municipalities of the first class located therein may, by mutual agreement of their governing boards, establish and maintain a full-time district health department. When municipalities of the first class desire to cooperate in the maintenance of a full-time district health department, they shall contribute financially in such amount as may be agreed upon by the governing board of the municipality concerned and the county commissioners for the county in which such municipality is located. Such municipality funds shall be considered as contributing to the county's proportionate share of the total district health department budget.

Source: SL 1953, ch 129, § 5; SDC Supp 1960, § 27.18A05; SL 1992, ch 60, § 2.



§ 34-3-10 Full-time district health department defined.

34-3-10. Full-time district health department defined. A full-time district health department shall be construed to be a department organized to serve contiguous territory in two or more adjacent counties, and which shall be under the immediate direction of a health officer and employing trained public health personnel who shall devote their entire working time to the prevention of disease and the promotion of public health, provided that physicians may be employed on a part-time basis to act as assistant health officers.

Source: SL 1953, ch 129, § 5; SDC Supp 1960, § 27.18A05.



§ 34-3-11 Adjacent counties and first and second class municipalities joining district health department.

34-3-11. Adjacent counties and first and second class municipalities joining district health department. After the initial formation of a full-time district health department other adjacent counties and municipalities of the first class therein may, by resolution of their governing boards, become a part of such district by agreement with the district board of health.

Source: SL 1953, ch 129, § 5; SDC Supp 1960, § 27.18A05; SL 1992, ch 60, § 2.



§ 34-3-12 County board provisions not applicable when full-time department maintained.

34-3-12. County board provisions not applicable when full-time department maintained. When a full-time county or district health department is organized, the provisions of §§ 34-2-1 to 34-2-3, inclusive, and §§ 34-2-12 to 34-2-16, inclusive, shall not apply in the area served by said department.

Source: SL 1953, ch 129, § 8; SDC Supp 1960, § 27.18A08.



§ 34-3-13 Appointing committee for district board of health--Number of members appointed to board.

34-3-13. Appointing committee for district board of health--Number of members appointed to board. When two or more counties unite to form a full-time district health department a district board of health shall be created in the following manner: an appointing committee shall be formed, consisting of a representative of each governing board of each participating county and first or second class municipality, to be elected by such governing board. Counties and municipalities which become a part of such district after its initial formation shall have a representative on the appointing committee, to be selected in the same manner. Such committee shall appoint a district board of health consisting of five members, one of whom shall be a physician practicing in the district. When the number of counties and municipalities participating in the maintenance of such health department is five or less, then a qualified elector from each such participating county and municipality shall be appointed to the board.

Source: SL 1953, ch 129, § 6; SDC Supp 1960, § 27.18A06; SL 1992, ch 60, § 2.



§ 34-3-14 Terms of office of district board members.

34-3-14. Terms of office of district board members. Originally one member of the district board of health shall be appointed for one year, one member for two years, one member for three years, one member for four years, and one member for five years. Upon the termination of the term of appointment, members shall thereafter be appointed for a term of five years. Vacancies which occur on the district board of health shall be filled for the unexpired portion of the term of the vacated member by appointment as provided in § 34-3-13.

Source: SL 1953, ch 129, § 6; SDC Supp 1960, § 27.18A06.



§ 34-3-15 Officers of district board--Expenses of board members.

34-3-15. Officers of district board--Expenses of board members. The membership of the district board of health shall elect a president and a vice-president and the health officer shall be ex officio secretary. Members of the board shall receive no compensation but shall receive their actual and necessary travel expenses incurred in the performance of their duties.

Source: SL 1953, ch 129, § 6; SDC Supp 1960, § 27.18A06.



§ 34-3-16 Office of district health department--Supplies and personnel.

34-3-16. Office of district health department--Supplies and personnel. The district board of health shall designate the location of and shall provide the office for the district health department and shall furnish it with the necessary equipment, supplies, and personnel.

Source: SL 1953, ch 129, § 10; SDC Supp 1960, § 27.18A10.



§ 34-3-17 Board meetings where full-time department maintained.

34-3-17. Board meetings where full-time department maintained. The board of health of a full-time county or district health department shall meet at such times and at such places as the county or district health officer may designate but in no instance shall meetings be held less than semiannually. The health officer shall call a meeting when requested to do so by a majority of the members of the board.

Source: SL 1953, ch 129, § 9; SDC Supp 1960, § 27.18A09.



§ 34-3-18 Health officer and personnel for full-time department.

34-3-18. Health officer and personnel for full-time department. Full-time county and district boards of health shall employ a full-time health officer whose term of office shall be four years, and such other personnel as may be determined by the State Department of Health to be needed to efficiently carry on the work of the county or district department.

Source: SL 1953, ch 129, § 11; SDC Supp 1960, § 27.18A11.



§ 34-3-19 Part-time health officer for full-time department.

34-3-19. Part-time health officer for full-time department. In the event that the county or district board of health is unable to fill the position of health officer with a full-time physician as provided for in this chapter, it may appoint for a temporary period a part-time health officer. Such part-time health officer shall render such service as may be directed by the board but he may, in addition, maintain a private practice.

Source: SL 1953, ch 129, § 11; SDC Supp 1960, § 27.18A11.



§ 34-3-20 State grants for maintenance of full-time health departments--Contributions by other agencies.

34-3-20. State grants for maintenance of full-time health departments--Contributions by other agencies. The State Department of Health is hereby authorized to use funds which it may receive for public health purposes from federal or other governmental agencies or from nongovernmental agencies both within or without the state for the purpose of making grants to counties or districts for the maintenance of full-time health departments. Municipalities, school boards, and other official or nonofficial agencies shall also be permitted to contribute funds toward the maintenance and operation of said departments. All activities carried out through the use of funds so contributed shall be under the direction of the full-time health officer.

Source: SL 1953, ch 129, § 12; SDC Supp 1960, § 27.18A12.



§ 34-3-21 Contractual arrangements for services to adjacent counties--Funds provided--Powers of board in adjacent county.

34-3-21. Contractual arrangements for services to adjacent counties--Funds provided--Powers of board in adjacent county. County commissioners are hereby authorized to arrange by contractual agreements with one or more existing boards of health operating full-time health departments for services for any part or parts of the county adjacent to such full-time health departments. For this purpose such county commissioners are authorized to provide funds as provided in § 34-3-22. Whenever such contracts are made, the contracting board of health is declared to be the board of health for the designated area with all the powers and duties of boards of health as set forth in this chapter.

Source: SL 1953, ch 129, § 12; SDC Supp 1960, § 27.18A12.



§ 34-3-22 Departmental funds provided from general fund of participating subdivisions.

34-3-22. Departmental funds provided from general fund of participating subdivisions. Funds for operation and maintenance of full-time health departments shall be derived from the general fund of the participating political subdivisions.

Source: SL 1953, ch 129, § 13; SDC Supp 1960, § 27.18A13; SL 1978, ch 62, § 28.



§ 34-3-23 Operating costs apportioned among participating counties--Population as basis for apportionment.

34-3-23. Operating costs apportioned among participating counties--Population as basis for apportionment. In the case of a full-time district health department the cost of operating and maintaining the department, over the estimated moneys available from surpluses, grants, and donations, shall be apportioned by the district board of health among the counties comprising the district. Apportionment shall be on the basis of population, as determined by the State Department of Health in its most recent mid-year census estimate, of each county in proportion to the total population of all counties comprising the district.

Source: SL 1953, ch 129, § 13; SDC Supp 1960, § 27.18A13; SL 1966, ch 77.



§ 34-3-24 Annual budget estimates for full-time department--Hearings and approval of budget.

34-3-24. Annual budget estimates for full-time department--Hearings and approval of budget. A full-time county or district board of health shall, at least two weeks before the dates specified by law for the setting up of official budgets, estimate the total cost of operating and maintaining the department for the ensuing fiscal year and the amount of moneys that may be available from unexpended surpluses and from grants or donations from all other sources. The estimates shall be submitted to the governing boards of the participating political subdivisions which shall consider these data as the budget request of such board for the ensuing fiscal year. The governing boards of the participating political subdivisions shall, with respect to each such full-time county or district board of health, hold a public joint hearing on such budget request for purposes of approving, with or without modifications, the amount of moneys to be made available within the operating budgets for operating and maintaining the department for the ensuing fiscal year.

Source: SL 1953, ch 129, § 13; SDC Supp 1960, § 27.18A13; SL 1966, ch 77; SL 1985, ch 77, § 36.



§ 34-3-25 District funds held by treasurer of largest county--Disbursements.

34-3-25. District funds held by treasurer of largest county--Disbursements. In the case of a full-time district health department, all funds made available for the operation of such department from all sources shall be deposited with the county treasurer of the participating county having the largest population as determined by the most recent federal census. Said county treasurer shall set up a separate district health department fund from which disbursements shall be made upon vouchers certified by the district health officer in the manner specified by law for the disbursement of county funds.

Source: SL 1953, ch 129, § 13; SDC Supp 1960, § 27.18A13.



§ 34-3-26 Powers of county board and superintendent vested in full-time department.

34-3-26. Powers of county board and superintendent vested in full-time department. The powers and duties of the board of health in a full-time county or district health department shall be the same as those specified for county boards of health and the superintendents thereof as provided for by chapter 34-16.

Source: SL 1953, ch 129, § 8; SDC Supp 1960, § 27.18A08; SL 2002, ch 168, § 5.



§ 34-3-27 Withdrawal from district department by county or first or second class municipality--Restrictions on withdrawal--Vacancies on district board.

34-3-27. Withdrawal from district department by county or first or second class municipality--Restrictions on withdrawal--Vacancies on district board. Any county or first or second class municipality participating in a full-time district health department may withdraw from the department and board by resolution of its governing board providing no such withdrawal may occur within one year of the date of establishment of the department or the date of entrance of said county or municipality into said department. It is further provided that no withdrawal shall occur during any fiscal year for which a budget has been approved and in no instance until ninety days' prior written notice of such withdrawal has been given to the district board of health.

When a participating county or municipality withdraws from a district health department its representative on the appointing committee shall also withdraw therefrom and any positions held by its representatives on the district board of health shall be declared vacant and the vacancy or vacancies so created shall be filled as provided in § 34-3-3.

Source: SL 1953, ch 129, § 7; SDC Supp 1960, § 27.18A07; SL 1992, ch 60, § 2.






Chapter 03A - Home Health Services

§ 34-3A-1 Special revenue funds authorized.

34-3A-1. Special revenue funds authorized. The counties and municipalities are hereby authorized to establish a home health agency services special revenue fund.

Source: SL 1968, ch 26.



§ 34-3A-2 Fees paid into special revenue fund.

34-3A-2. Fees paid into special revenue fund. Fees collected for reimbursable expenditures and for services to patients in their homes by public health nurses, home health aides, physical therapists, and other specialized health personnel who are employees of counties and municipalities shall be receipted into said fund.

Source: SL 1968, ch 26.



§ 34-3A-3 Fees receivable by counties and municipalities.

34-3A-3. Fees receivable by counties and municipalities. The counties and municipalities are hereby authorized to receive the amount of fees to be charged for such services, that may be received from the patient, home health insurance benefits as provided by the Social Security Act and any amendments thereto, State Department of Social Services, other insurance programs, governmental agencies, private health and welfare agencies and associations.

Source: SL 1968, ch 26.



§ 34-3A-4 Expenditures from special revenue fund.

34-3A-4. Expenditures from special revenue fund. Expenditures from such fund shall be used to assist in paying the salaries and expenses of such employees and all other reimbursable expenditures may be made without any additional appropriation authorization by the governing body.

Source: SL 1968, ch 26.



§ 34-3A-5 Health service contracts with public or private agencies--Expenditures from special revenue fund.

34-3A-5. Health service contracts with public or private agencies--Expenditures from special revenue fund. The board of county commissioners or the governing bodies of a municipality may contract for health services with any public or private agency and expend funds for such purpose from the special revenue fund authorized by § 34-3A-1.

Source: SL 1976, ch 210, § 1.



§ 34-3A-6 Appropriations from general funds for contract purposes.

34-3A-6. Appropriations from general funds for contract purposes. In lieu of, or in addition to, the expenditures authorized from the special revenue fund pursuant to § 34-3A-5, such board of county commissioners or the governing bodies of municipalities may appropriate out of the general fund of their respective counties or municipalities for the purposes of § 34-3A-5.

Source: SL 1976, ch 210, § 2.






Chapter 03B - County And Municipal Drug Education Programs

§ 34-3B-1 Drug abuse prevention and rehabilitation programs authorized--Scope--Contributions to nonprofit organizations.

34-3B-1. Drug abuse prevention and rehabilitation programs authorized--Scope--Contributions to nonprofit organizations. The boards of county commissioners of the several counties and the governing bodies of municipalities are authorized to:

(1) Create and operate programs for alerting area citizens to the present incidence, causes and nature of misuse and abuse of drugs, including alcohol, and substances and their effects;

(2) Create and apply broad, coordinated, and effective remedial programs to reduce the drug misuse and abuse problem, including preventive and rehabilitative countermeasures to the drug misuse and abuse problem;

(3) Institute both preventive and rehabilitative community programs among youth and adult groups; and

(4) Contribute sums of money annually to establish, promote, and support nonprofit organizations engaged in preventive or rehabilitative community programs among youth or adult groups.
Source: SL 1973, ch 262.



§ 34-3B-2 Repealed.

34-3B-2. Repealed by SL 1985, ch 77, § 42.



§ 34-3B-3 General fund appropriations authorized for drug abuse programs.

34-3B-3. General fund appropriations authorized for drug abuse programs. For the purpose of carrying out this chapter, the boards of county commissioners shall appropriate money out of the general fund of their respective counties and the governing bodies of municipalities may appropriate money out of the general fund of their respective municipalities.

Source: SL 1973, ch 262; SL 1978, ch 62, § 30; SL 1985, ch 77, § 37.



§ 34-3B-4 Programs of nonprofit organizations to be approved--Records and audits.

34-3B-4. Programs of nonprofit organizations to be approved--Records and audits. Payments to nonprofit organizations engaged in programs described in § 34-3B-1 shall be based on programs previously approved by the governing boards. Complete records on all their activities and a certified audit of these records shall be submitted to the governing boards upon demand and at the close of each fiscal period.

Source: SL 1973, ch 262.






Chapter 04 - County Nurse

§ 34-4-1 Repealed.

34-4-1. Repealed by SL 1978, ch 245, § 1.



§ 34-4-2 to 34-4-4. Repealed.

34-4-2 to 34-4-4. Repealed by SL 1978, ch 245, § 3.



§ 34-4-5 Employment of nursing personnel by county commissioners.

34-4-5. Employment of nursing personnel by county commissioners. The board of county commissioners of any county may at any time when in their judgment and discretion the public health and interests of such county will be benefited thereby, employ nursing personnel as defined in chapter 36-9.

Source: SL 1919, ch 149, § 4; SDC 1939, § 27.2004; SL 1978, ch 245, § 2.



§ 34-4-6 to 34-4-12. Repealed.

34-4-6 to 34-4-12. Repealed by SL 1978, ch 245, § 3.



§ 34-4-13 Repealed.

34-4-13. Repealed by SL 1977, ch 190, § 8.



§ 34-4-14 , 34-4-15. Repealed.

34-4-14, 34-4-15. Repealed by SL 1978, ch 245, § 3.






Chapter 05 - Disaster Relief And Protective Measures

§ 34-5-1 Purpose of chapter.

34-5-1. Purpose of chapter. The intent of this chapter is for the accumulation and continuation of a sufficient fund for the use of the respective counties in this state so as to permit in any year the efficient and immediate snow removal on county roads, for repair of damages thereon caused by melting snow, the purchase of equipment for such snow removal and repairs therefor, to meet emergency requirements for the public health and safety in the time of disaster and emergency, and to repay emergency aid grants from the state emergency fund.

Source: SL 1953, ch 32, § 6; SL 1957, ch 30; SDC Supp 1960, § 12.0617-11; SL 1967, ch 15, § 4.



§ 34-5-2 County levy for snow removal and special emergency reserve fund--Collection of levy.

34-5-2. County levy for snow removal and special emergency reserve fund--Collection of levy. The board of county commissioners may establish a county snow removal and special emergency reserve fund by the levy of a tax up to but not exceeding one dollar and twenty cents per thousand dollars of taxable valuation within the county. The tax levy authorized by this section is in addition to all other county tax levies. All money collected and received under the provisions of this tax levy shall be remitted at the times and in the manner required by the laws of this state relating to counties.

Source: SL 1953, ch 32, §§ 1, 5; SDC Supp 1960, § 12.0617-7; SL 1967, ch 15, § 1; SL 1989, ch 87, § 15A.



§ 34-5-3 Purposes for which reserve fund used.

34-5-3. Purposes for which reserve fund used. The county snow removal and special emergency reserve fund after the creation thereof shall be used for the following purposes only:

(1) Snow removal operations on county roads;

(2) Repair of damages to county roads and bridges directly resulting from or caused only by melting snow;

(3) Purchase of equipment for such snow removal and repairs therefor;

(4) Purchase of snow fencing to prevent accumulation of snow;

(5) To mow and remove grass and weeds along the highway to prevent the accumulation of snow;

(6) To meet emergency requirements for the public health and safety in the time of disaster and emergency when such requirements may not be made by general or other special appropriations;

(7) To repay emergency aid grants from the state emergency fund under such conditions as may be provided by law.
Source: SL 1953, ch 32, § 2; SL 1957, ch 30; SDC Supp 1960, § 12.0617-8; SL 1964, ch 23; SL 1967, ch 15, § 2.



§ 34-5-4 Determination of necessity for snow removal--Emergency and disaster declared by Governor or county commissioners.

34-5-4. Determination of necessity for snow removal--Emergency and disaster declared by Governor or county commissioners. The board of county commissioners with the county highway superintendent shall be the sole judges as to the necessity, need, and emergencies for snow removal operations and repairs, and shall exercise full discretion with decisions relative thereto. To expend money from said fund as otherwise provided in 34-5-3, the Governor or the board of county commissioners by a resolution duly adopted must declare that a time of emergency and disaster exists.

Source: SL 1953, ch 32, § 3; SDC Supp 1960, § 12.0617-9; SL 1967, ch 15, § 3.



§ 34-5-5 Authorization and approval of money paid from fund.

34-5-5. Authorization and approval of money paid from fund. All money allowed and paid from a fund established under § 34-5-2 shall first be authorized and approved by the board of county commissioners and, in operations directly relating to snow removal, snow damage, or prevention of snow accumulation, or purchase and repair of snow removal equipment, the county highway superintendent.

Source: SL 1953, ch 32, § 5; SDC Supp 1960, § 12.0617-7; SL 1967, ch 15, § 1.



§ 34-5-6 Accounting for expenditures from fund.

34-5-6. Accounting for expenditures from fund. The county highway superintendent shall keep in a separate record book a detailed account of all money expended from the county snow removal and special emergency reserve fund directly relating to snow removal, snow damage, prevention of snow accumulation, or purchase and repair of snow removal equipment, showing exact amounts, dates, places, type, and nature of work performed. The expenditure of any other money from said fund as provided in § 34-5-3 shall be accounted for in detail in such a manner as the board of county commissioners shall provide.

Source: SL 1953, ch 32, § 5; SDC Supp 1960, § 12.0617-7; SL 1967, ch 15, § 1.



§ 34-5-7 Accumulation of unexpended balances in fund--Diversion for other purposes prohibited.

34-5-7. Accumulation of unexpended balances in fund--Diversion for other purposes prohibited. Any unexpended balance remaining in the county snow removal and special emergency fund at the end of the fiscal year shall be allowed to accumulate as a reserve fund and available for future use as set forth in § 34-5-3. No part of the fund created under § 34-5-2 shall revert to the general funds of the county nor shall any of said fund be used for any other purposes.

Source: SL 1953, ch 32, § 4; SDC Supp 1960, § 12.0617-7; SL 1967, ch 15, § 1.



§ 34-5-9 Definition of terms related to distressed food.

34-5-9. Definition of terms related to distressed food. Terms as used in §§ 34-5-9 to 34-5-18, inclusive, unless the context otherwise requires, mean:

(1) "Department," the Department of Health;

(2) "Person," an individual, partnership, copartnership, cooperative, firm, company, public or private corporation, or any other legal entity, or their legal representative, agent, or assigns;

(3) "Salvage," the recovery, cleaning, sorting, sanitizing, and otherwise preparing distressed food for possible human use;

(4) "Salvage operator," includes any person who buys, sells, handles, transports, or otherwise deals in distressed food;

(5) "Secretary," the secretary of the Department of Health.
Source: SL 1974, ch 241, § 1.



§ 34-5-10 Distressed food defined.

34-5-10. Distressed food defined. As used in §§ 34-5-9 to 34-5-18, inclusive, unless the context otherwise requires, "distressed food" means all food, food products, drugs, alcoholic or nonalcoholic beverages, nonedible products expected to be used in or around the home kitchen, medicines, and related items that have been subject to possible contamination from fire, flood, tornado, windstorms, train, or vehicle accidents. This shall include damage or contamination caused by shipping, handling, or storage errors or accidents; or product contamination by spillage of toxic material, poisons, pesticides, petroleum products or their derivatives, or other deleterious substance that may be injurious to health.

Source: SL 1974, ch 241, § 1 (7).



§ 34-5-11 Investigations by secretary--Right of entry.

34-5-11. Investigations by secretary--Right of entry. The secretary shall have the authority to investigate all known disasters or situations that may have resulted in distressed food pursuant to § 34-5-10. This authority shall include the right, at any reasonable time, to enter any facility or area, to examine merchandise, records, and equipment.

Source: SL 1974, ch 241, § 3.



§ 34-5-11.1 Examination of food as necessary--Ordering removal from availability.

34-5-11.1. Examination of food as necessary--Ordering removal from availability. Food may be examined by the department as often as may be necessary to determine freedom from adulteration. The Department of Health may, upon written notice to the owner, order removal of adulterated food from availability for human consumption.

Source: SL 1980, ch 238, § 5.



§ 34-5-11.2 Hearing--Destroying or denaturing order--Judicial review.

34-5-11.2. Hearing--Destroying or denaturing order--Judicial review. The owner may request a hearing, pursuant to chapter 1-26, which must be granted and held within ten days of a removal order. Based upon the hearing, the Department of Health may issue a destroying or denaturing order. The owner may appeal to the circuit court within three days of the order.

Source: SL 1980, ch 238, § 6.



§ 34-5-12 Unauthorized removal of distressed food as misdemeanor.

34-5-12. Unauthorized removal of distressed food as misdemeanor. No person shall remove, salvage, destroy, or convert for personal use any distressed food at the site of a disaster without consent of the secretary. A violation of this section is a Class 1 misdemeanor.

Source: SL 1974, ch 241, § 4; SL 1977, ch 190, § 9.



§ 34-5-13 Removal of food by law enforcement officers allowed when necessary.

34-5-13. Removal of food by law enforcement officers allowed when necessary. Sections 34-5-9 to 34-5-18, inclusive, do not prevent any state, county, or municipal law enforcement officer from supervising the moving of distressed food to a temporary holding area when such movement is necessary for highway safety or protection and control of the distressed food.

Source: SL 1974, ch 241, § 5.



§ 34-5-14 Interdepartmental agreements authorized--Purpose.

34-5-14. Interdepartmental agreements authorized--Purpose. The secretary is hereby authorized to enter into mutual agreements with secretaries of other state departments to provide better utilization of personnel in administration of §§ 34-5-9 to 34-5-18, inclusive, and in any emergency where preassigned functions may have been delineated.

Source: SL 1974, ch 241, § 6.



§ 34-5-15 Rules and regulations--Hold orders or condemnation--Misdemeanor.

34-5-15. Rules and regulations--Hold orders or condemnation--Misdemeanor. The Department of Health may promulgate and the secretary of health shall enforce rules and regulations, under the provisions of chapter 1-26, governing the control, movement, sorting, embargo, buying, selling, storage, and salvage of distressed food. The department may use hold orders or condemnation if adulteration is present. A violation of those rules is a Class 1 misdemeanor.

Source: SL 1974, ch 241, §§ 2, 7; SDCL Supp, § 34-5-16; SL 1977, ch 190, § 10; SL 1980, ch 238, § 4.



§ 34-5-16 Repealed.

34-5-16. Repealed by SL 1977, ch 190, § 11.



§ 34-5-17 Severability of provisions.

34-5-17. Severability of provisions. If a part of §§ 34-5-9 to 34-5-18, inclusive, is invalid, all valid parts that are severable from this invalid part remain in effect. If a part of said sections is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1974, ch 241, § 8.



§ 34-5-18 Citation of provisions.

34-5-18. Citation of provisions. Sections 34-5-9 to 34-5-18, inclusive, may be cited as the South Dakota Distressed Food Act.

Source: SL 1974, ch 241, § 9.






Chapter 06 - Township Health Administration [Repealed]

CHAPTER 34-6

TOWNSHIP HEALTH ADMINISTRATION [REPEALED]

[Repealed by SL 1977, ch 190, § 12]



Chapter 07 - Hospital Survey And Construction [Repealed]

§ 34-7-1 , 34-7-2. Repealed.

34-7-1, 34-7-2. Repealed by SL 2012, ch 177, §§ 16, 17.



§ 34-7-3 Repealed.

34-7-3. Repealed by SL 1981, ch 274, § 1.



§ 34-7-3.1 , 34-7-4. Repealed.

34-7-3.1, 34-7-4. Repealed by SL 1988, ch 274, §§ 2, 3.



§ 34-7-5 to 34-7-6. Repealed.

34-7-5 to 34-7-6. Repealed by SL 1978, ch 246, §§ 1 to 3.



§ 34-7-7 Repealed.

34-7-7. Repealed by SL 1988, ch 274, § 4.



§ 34-7-8 to 34-7-18. Repealed.

34-7-8 to 34-7-18. Repealed by SL 2012, ch 177, §§ 18 to 28.



§ 34-7-19 Repealed.

34-7-19. Repealed by SL 2006, ch 2, § 24.



§ 34-7-20 to 34-7-23. Repealed.

34-7-20 to 34-7-23. Repealed by SL 2012, ch 177, §§ 29 to 32.



§ 34-7-24 Repealed.

34-7-24. Repealed by SL 2006, ch 2, § 25.



§ 34-7-25 Repealed.

34-7-25. Repealed by SL 2012, ch 177, § 33.



§ 34-7-26 Repealed.

34-7-26. Repealed by SL 1982, ch 16, § 25.



§ 34-7-27 Repealed.

34-7-27. Repealed by SL 2012, ch 177, § 34.






Chapter 07A - Certificate Of Need For Health Care Facilities [Repealed]

CHAPTER 34-7A

CERTIFICATE OF NEED FOR HEALTH CARE FACILITIES [REPEALED]

[Repealed by SL 1978, ch 247, § 23; SL 1986, ch 277, § 7; SL 1988, ch 274, §§ 5 to 7; SL 1988, ch 277, §§ 9 to 42]



Chapter 08 - County Hospitals

§ 34-8-1 Establishment and maintenance of county hospital authorized--Types of institutions included.

34-8-1. Establishment and maintenance of county hospital authorized--Types of institutions included. The board of county commissioners in any county in this state may establish and maintain or lease to be maintained a county hospital for the care and treatment of county charges, and such other persons as may apply for admission to such hospital. In this chapter, the term "hospital" may be construed to mean a hospital, a medical facility and its equipment, a nursing facility or a home for the aged, or any building used or to be used for any two or more of these purposes.

Source: SL 1909, ch 265, § 1; SL 1911, ch 110; RC 1919, § 7694; SL 1919, ch 282; SL 1929, ch 210, § 1; SDC 1939, § 27.1901; SL 1953, ch 125; SL 1955, ch 95, § 1; SL 1959, ch 133; SL 1969, ch 108, § 1; SL 1982, ch 258, § 1.



§ 34-8-2 County bonds authorized for hospital purchase, construction or equipment--Maximum amount--Annual tax--Issuance--Sale.

34-8-2. County bonds authorized for hospital purchase, construction or equipment--Maximum amount--Annual tax--Issuance--Sale. The board of county commissioners in any county in this state may issue the bonds of the county for the purpose of purchasing an existing hospital and site, upon an appraisal by a board established by usual procedure with or without equipment and supplies, or other suitable buildings and site, or for the purpose of purchasing a site for a hospital and for the erection, equipment, and maintenance thereof, in either event, or for the construction and equipment of one or more additions and improvements to an existing hospital. No county may issue its bonds under the provisions of this section in excess of two percent of its assessed valuation of the taxable property therein for the year preceding that in which the indebtedness is incurred. A continuing annual tax shall be levied for the payment of the bonds and interest thereon in accordance with § 7-24-18. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: RC 1919, § 7694 (1) as enacted by SL 1919, ch 282; SL 1929, ch 210, § 1; SDC 1939, § 27.1901; SL 1953, ch 125; SL 1955, ch 95, § 1; SL 1959, ch 133; SL 1982, ch 258, § 2; SL 1984, ch 43, § 110.



§ 34-8-3 Repealed.

34-8-3. Repealed by SL 1984, ch 43, § 131.



§ 34-8-4 Election on county hospital or bond issue--Percentage of vote required for approval.

34-8-4. Election on county hospital or bond issue--Percentage of vote required for approval. The board of county commissioners may by resolution or ordinance submit the question of establishing and maintaining a county hospital to the voters of the county at any regular election or at a special election called for that purpose.

The election shall be held in the manner and upon the notice prescribed by law for county bond elections. If sixty percent of the ballots cast are in favor of the establishment and maintenance of a county hospital, the board of county commissioners may establish and maintain a county hospital according to the provisions of chapter 34-8. The election on the question of establishing and maintaining a county hospital may be held at the same time as the election on the bond issue. If the bond issue receives sixty percent of the votes cast, and the establishing and maintaining of a county hospital fails to receive sixty percent of the votes cast, the bond issue is deemed to have failed.

Source: SL 1897, ch 49, § 3; RPolC 1903, § 972; RC 1919, § 6984; RC 1919, § 7694 (2) as enacted by SL 1919, ch 282; SL 1929, ch 210, § 2; SDC 1939, § 27.1902; SL 1945, ch 110, § 1; SL 1955, ch 95, § 2; SL 1957, ch 119, § 1; SL 1982, ch 258, § 4; SL 1984, ch 43, § 112.



§ 34-8-4.1 Additions to hospitals--Revenue bonds authorized.

34-8-4.1. Additions to hospitals--Revenue bonds authorized. The county commissioners of any county operating a county hospital which was established pursuant to the vote of the people shall have the authority to construct and equip improvements and additions thereto and for that purpose may borrow money and issue negotiable bonds without pledging or using the credit of such county for their payment, in lieu of or in addition to any bonds issued pursuant to § 34-8-2. Such bonds as so issued shall be paid exclusively from the revenues derived from furnishing care and treatment to patients using such hospital and additions thereto. All the provisions of chapter 9-40, dealing with municipal utility revenue bonds, insofar as applicable are applicable to revenue bonds issued under the provisions of this section.

Source: SL 1970, ch 195; SL 1982, ch 258, § 5.



§ 34-8-4.2 Election not required for revenue bonds--Protest requiring election.

34-8-4.2. Election not required for revenue bonds--Protest requiring election. Notwithstanding the provisions of § 34-8-4.1, it shall not be necessary to submit the question of the bond issue to the people excepting that if within thirty days from the publication of the official minutes of the meeting of the county commissioners in which the resolution to issue revenue bonds is adopted, a protest signed by fifteen percent of the voters of the county voting for Governor at the last general election be filed with such county commissioners, then no such bond issuance shall be made until the question shall have been submitted to the vote of the people and sixty percent of those voting shall vote in favor thereof. The question so submitted shall be "Shall the County issue Revenue Bonds not to exceed $____ for the financing of an addition to the county hospital?"

Source: SL 1970, ch 195.



§ 34-8-5 Hospital tax levy in lieu of bonds--Maximum levy--Accumulation of funds.

34-8-5. Hospital tax levy in lieu of bonds--Maximum levy--Accumulation of funds. In lieu of issuing bonds to purchase an existing hospital, with or without equipment and supplies, or other suitable buildings or to purchase a site, erect, establish, and maintain a county hospital, the board of county commissioners may levy a tax, not to exceed sixty cents per thousand dollars of taxable valuation of the county in any one year to provide a special revenue fund to purchase an existing hospital, with or without equipment and supplies, or other suitable buildings or to purchase a site, erect, establish, and maintain or lease to maintain a county hospital. If a sufficient amount is raised, the board of county commissioners shall purchase or erect, equip and maintain or lease to maintain a county hospital as provided in this chapter.

Source: SL 1929, ch 210, §§ 14, 15; SDC 1939, § 27.1903; SL 1955, ch 95, § 3; SL 1984, ch 43, § 113; SL 1989, ch 87, § 15D.



§ 34-8-6 Management of hospital by county commissioners--Rules and regulations.

34-8-6. Management of hospital by county commissioners--Rules and regulations. On the completion of a county hospital the operation and management thereof shall be the responsibility of the board of county commissioners of the county owning such hospital and the board shall establish rules and regulations for its operations.

Source: SDC 1939, § 27.1904 as added by SL 1953, ch 126; SL 1966, ch 78.



§ 34-8-7 Board of trustees for management of hospital--Terms of office of trustees--Removal of trustee.

34-8-7. Board of trustees for management of hospital--Terms of office of trustees--Removal of trustee. To manage or assist them in the management of a county hospital, the board of county commissioners may appoint a board of trustees consisting of five competent and responsible freeholders of the county, one of whom shall be a legally qualified physician or nurse, in which case one member of said board shall be appointed for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years, and one for a term of five years.

Their terms of office shall expire on the first Monday of July of the year of expiration. Thereafter it shall be the duty of such board of county commissioners annually at their regular meeting in July to appoint for a term of five years a successor to the trustee whose term of office shall expire during that year.

Any member of such board of trustees may be removed at any time by the board of county commissioners.

Source: SL 1919, ch 282; SL 1929, ch 210, § 8; SDC 1939, § 27.1904; SL 1945, ch 111; SL 1953, ch 126; SL 1966, ch 78.



§ 34-8-8 Repealed.

34-8-8. Repealed by SL 1981, ch 257, § 1.



§ 34-8-8.1 Determination of professional staff--Discrimination between practitioners prohibited.

34-8-8.1. Determination of professional staff--Discrimination between practitioners prohibited. A governing board of a hospital subject to chapter 34-8 shall reasonably and properly determine, subject to the right of judicial review, the membership of the professional staff of the hospital and delineate the staff privileges, but it shall not discriminate between licensed practitioners of the various healing arts.

Source: SL 1981, ch 257, § 2.



§ 34-8-9 Repealed.

34-8-9. Repealed by SL 1978, ch 50, § 7.



§ 34-8-10 Leasing in lieu of county operation of hospital--Bond required.

34-8-10. Leasing in lieu of county operation of hospital--Bond required. The board of county commissioners, instead of maintaining and operating said hospital in the name of the county, may call for bids for the leasing thereof for a term of years, to competent and responsible societies or corporations, which shall furnish a sufficient bond to be approved by the board of county commissioners, for the proper fulfillment of all the terms of the lease; in which case the county shall be released from responsibility in the maintenance and operation thereof and from any debt incurred thereby.

Source: SL 1919, ch 282; SL 1929, ch 210, § 11; SDC 1939, § 27.1907.



§ 34-8-11 County hospital as public hospital--Charges paid from county general fund--Collection of accounts.

34-8-11. County hospital as public hospital--Charges paid from county general fund--Collection of accounts. Every county hospital established and maintained under the provisions of this chapter shall be kept and maintained as a public, county hospital. It may charge a reasonable price for the use of such hospital and its facilities to such persons being residents of the county as may be determined by the board of county commissioners to be county charges without means and in that event the cost of such services at such hospital shall be paid to the hospital fund from the general fund on behalf of such county charges. It may also collect accounts which are due and it may employ collection agencies or attorneys on a contingent fee basis or may assign the claim for collection.

Source: SL 1919, ch 282; SL 1929, ch 210, § 10; SDC 1939, § 27.1906; SL 1949, ch 108, § 1; SL 1957, ch 120; SL 1965, ch 129; SL 1983, ch 254; SL 1985, ch 77, § 17.



§ 34-8-12 Rules governing admission to hospital--Reimbursement of county for cost of care--Costs paid from general fund.

34-8-12. Rules governing admission to hospital--Reimbursement of county for cost of care--Costs paid from general fund. The board of county commissioners shall establish rules, not inconsistent with the laws of this state, covering the admission of persons to the county hospital provided for in § 34-8-1, and shall require every person admitted to such hospital to pay the county the cost of his care therein, all moneys so received to be credited to the county general fund. In the case of poor and indigent persons, the board shall pay the cost of the care of such persons out of the general fund.

Source: SL 1909, ch 265, §§ 2, 3; RC 1919, § 10046; SDC 1939, § 50.0108; SL 1985, ch 77, § 18.



§ 34-8-13 Receipts for payments to hospital.

34-8-13. Receipts for payments to hospital. Triplicate receipts shall be issued by the secretary of the board of trustees for all moneys received, showing the amount of money received, the date of its receipt, and the person from whom, and the purpose for which it was received. The original of such receipt shall be delivered to the payor, one copy thereof shall be delivered to the county treasurer, and one copy retained in the files of the board of trustees after having been audited and approved by the board of county commissioners.

Source: SL 1919, ch 282; SL 1929, ch 210, § 9; SDC 1939, § 27.1905.



§ 34-8-14 Lien of county for hospital costs paid from poor fund.

34-8-14. Lien of county for hospital costs paid from poor fund. Whenever any county within this state shall become obligated to and does pay the hospital bills and charges for any of the persons defined in § 34-8-11 as "county charges without means," the county in such case shall have a lien upon all of the property, real and personal except property absolutely exempt from seizure and sale, of such persons defined herein, for all sums expended therefor by any county; such lien shall be established, recorded and foreclosed as provided by chapter 28-14, and all the provisions of said chapter are hereby made applicable thereto.

Source: SDC 1939, § 27.1906 as added by SL 1949, ch 108, § 2; SL 1957, ch 120.



§ 34-8-15 Lien for cost of hospital services provided persons other than county charges.

34-8-15. Lien for cost of hospital services provided persons other than county charges. Whenever any county within this state, maintaining and operating a hospital under the provisions of this chapter, is requested to and does furnish the use of its hospital and its facilities to any person or to any member of such person's family, who may be other than persons defined as "county charges without means," the county in such case shall have a lien upon all of the property, real and personal, except property absolutely exempt from seizure and sale, of such person who receives the use of such hospital and its facilities for the cost of the services charged to such person for the use of such hospital and its facilities.

Source: SDC 1939, § 27.1906 as added by SL 1957, ch 120.



§ 34-8-16 Termination of lien for hospital charges.

34-8-16. Termination of lien for hospital charges. The lien provided for in § 34-8-15 shall cease at the end of ninety days after the rendering of the last service or the last use of the facilities of such hospital, unless the board of county commissioners shall direct the county auditor to cause to be filed with the register of deeds the verified statement provided for in § 34-8-17.

Source: SDC 1939, § 27.1906 as added by SL 1957, ch 120.



§ 34-8-17 Filing of statement of hospital charges--Indexing and notice of lien.

34-8-17. Filing of statement of hospital charges--Indexing and notice of lien. Whenever directed by the board of county commissioners, of the county maintaining and operating a hospital under the provisions of this chapter, the auditor of said county shall cause to be filed in the office of the register of deeds of such county a verified statement containing the name of any such person, other than a county charge without means, receiving the use of such hospital and its facilities, including the name of the person obligated for the support of such person if it be other than the recipient of the services, together with the amount of the charges for the services rendered. Upon the filing of such statement the register of deeds shall index the same in a record to be provided for the purpose, and from the time of the filing thereof it shall constitute actual notice to all persons of the lien as provided in § 34-8-15. A certified copy of such statement may be filed in the office of the register of deeds of any county in the state, and shall be filed and indexed as a part of the public aid to poor lien records of such county; and from the time of filing thereof shall constitute actual notice to all persons of a lien upon any property of said person in said county to the extent as provided in § 34-8-15.

Source: SDC 1939, § 27.1906 as added by SL 1957, ch 120.



§ 34-8-18 Foreclosure of lien for hospital charges.

34-8-18. Foreclosure of lien for hospital charges. The lien provided by § 34-8-15 shall be foreclosed as provided by chapter 28-14, and all property acquired by the county upon any such foreclosure shall be disposed of as provided by said chapter.

Source: SDC 1939, § 27.1906 as added by SL 1957, ch 120.



§ 34-8-19 County levy for operation and maintenance of hospital.

34-8-19. County levy for operation and maintenance of hospital. The board of county commissioners of any county maintaining, operating, or leasing to any organization a county hospital shall appropriate from the general fund an amount sufficient to operate and maintain the county hospital.

Source: SDC 1939, § 27.1909 as enacted by SL 1951, ch 133; SL 1964, ch 89; SL 1966, ch 79; SL 1975, ch 217; SL 1980, ch 239; SL 1985, ch 77, § 19.



§ 34-8-20 Monthly payment of hospital receipts into fund--Use of surplus in fund.

34-8-20. Monthly payment of hospital receipts into fund--Use of surplus in fund. The board of trustees shall at least once in each month pay to the county treasurer all moneys received by them as hospital fees or otherwise, which shall be by him deposited in the county hospital fund, which fund shall be available for the payment of any expenses incurred in operating such county hospital. The county commissioners may appropriate by resolution any surplus moneys in the county hospital fund for the purpose of constructing or renovating hospital facilities or equipping such facilities.

Source: SL 1919, ch 282; SL 1929, ch 210, § 9; SDC 1939, § 27.1905; SL 1970, ch 196; SL 1985, ch 77, § 20.



§ 34-8-21 Repealed.

34-8-21. Repealed by SL 1985, ch 77, § 42.



§ 34-8-22 Warrants for disbursements from hospital fund.

34-8-22. Warrants for disbursements from hospital fund. Warrants drawn by the board of county commissioners for the payment of expenses of operating and maintaining the hospital shall be upon vouchers approved and signed by the president and secretary of the board of trustees.

Source: SL 1919, ch 282; SL 1929, ch 210, § 9; SDC 1939, § 27.1905.



§ 34-8-23 County wards in other hospitals--Appropriation.

34-8-23. County wards in other hospitals--Appropriation. The board of county commissioners of any county in which no county hospital has been established may establish one or more wards in any public or private hospital situated in the county, or any adjoining county for the use of the county under such regulations as may be agreed upon. For such purpose the board shall appropriate the necessary money from the general fund.

Source: SL 1929, ch 210, § 16; SDC 1939, § 27.1908; SL 1985, ch 77, § 21.






Chapter 08A - County And Municipal Loans And Grants For Medical Services

§ 34-8A-1 Loans and grants to individuals authorized--Unanimous vote required--Purpose.

34-8A-1. Loans and grants to individuals authorized--Unanimous vote required--Purpose. Notwithstanding any other provisions of law to the contrary, the board of county commissioners and/or the local governing body may, by unanimous vote of its members, grant, loan, or pay to an individual, upon such terms and on such conditions as the board shall set forth, moneys from any source of funds available to them for the purpose of ensuring the availability of professional medical services within the county.

Source: SL 1973, ch 43, § 1.



§ 34-8A-2 Joint action by counties and municipality.

34-8A-2. Joint action by counties and municipality. The boards of county commissioners of several contiguous counties and/or the local governing body may jointly enter into contractual arrangements to carry out the purposes of this chapter.

Source: SL 1973, ch 43, § 2.



§ 34-8A-3 Reimbursement terms set forth when loan negotiated.

34-8A-3. Reimbursement terms set forth when loan negotiated. The board of county commissioners and/or local governing body shall set forth at the time of the negotiation of the contract for grant or loan, the time and method of reimbursement, if any, to the appropriate fund, by the individual or individuals, who will provide professional medical services.

Source: SL 1973, ch 43, § 3.






Chapter 09 - Municipal Hospitals

§ 34-9-1 City power to establish and maintain hospital--Leases--Agreements with county.

34-9-1. City power to establish and maintain hospital--Leases--Agreements with county. Every city may:

(1) Establish, construct, purchase, and maintain hospitals and medical clinics and regulate the same;

(2) Lease any hospital and medical facilities to persons and private or public corporations, limited liability companies, associations, or other organizations for the purpose of operation for a period, not to exceed ninety-nine years, provided that in the opinion of the governing body the needs of the municipality can best be served thereby;

(3) Receive and accept financial aid from counties for the erection and construction of public hospitals upon such conditions as may be agreed upon and to irrevocably obligate itself to repay such county for such aid out of common revenue in the event the operation and maintenance of the hospital is discontinued or abandoned for any cause by the city.
Source: SL 1887, ch 73, art IV, subdiv 61; CL 1887, § 885, subdiv 61; SL 1890, ch 37, art V, § 1, subdiv 62; RPolC 1903, § 1229, subdiv 62; SL 1913, ch 119, § 53; RC 1919, § 6170 (10); SDC 1939, § 45.0202(2); SL 1947, ch 196; SL 1951, ch 240; SL 1959, ch 265; SL 1964, ch 140; SL 1968, ch 180; SL 1978, ch 62, § 34; SL 1992, ch 60, § 2; SL 1994, ch 351, § 55.



§ 34-9-1.1 Repealed.

34-9-1.1. Repealed by SL 1998, ch 205, § 1.



§ 34-9-2 Types of institutions covered.

34-9-2. Types of institutions covered. In § 34-9-1, the term "hospital" may be construed to include a nursing facility or a home for the aged.

Source: SDC 1939, § 45.0202 (2) as added by SL 1959, ch 265; SL 1964, ch 140; SL 1968, ch 180.



§ 34-9-3 Repealed.

34-9-3. Repealed by SL 1978, ch 50, § 8.



§ 34-9-4 Counties permitted to assist municipal hospitals.

34-9-4. Counties permitted to assist municipal hospitals. The provisions of § 34-9-5 shall apply to all counties.

Source: SL 1947, ch 222, § 3; SDC Supp 1960, § 27.19A01; SL 1971, ch 201, § 1; SL 1971, ch 202, § 1.



§ 34-9-5 County commissioners' resolution to aid city hospital--Method of financing.

34-9-5. County commissioners' resolution to aid city hospital--Method of financing. If a first or second class municipality within a county which has no established county hospital makes provisions to construct, equip, and operate a public hospital having a capacity of not less than twenty patients and the board of county commissioners determines that the operation of a hospital will be beneficial to the public and that a necessity exists for it and, in order to provide to the public a hospital facility, it will be necessary for the county to provide financial aid to the municipality for the cost to construct a hospital building, it may, by appropriate resolution, declare a public necessity to exist and that it is desirable that the county render financial aid to the municipality in an amount not to exceed one-half of the cost to construct a hospital building and that the funds may be made available:

(1) Out of unappropriated funds belonging to the county; or

(2) By issuance and sale of its general obligation bonds pursuant to chapter 7-24.
Source: SL 1947, ch 222, § 1; SDC Supp 1960, § 27.19A02; SL 1984, ch 43, § 114; SL 1985, ch 77, § 22; SL 1992, ch 60, § 2.



§ 34-9-6 Repealed.

34-9-6. Repealed by SL 1985, ch 77, § 42.



§ 34-9-7.1 County aid in operation of hospital established by first or second class municipality.

34-9-7.1. County aid in operation of hospital established by first or second class municipality. Whenever a first or second class municipality has established a hospital as provided by § 34-9-5, and without regard to whether a county has participated in the cost of its construction as provided in § 34-9-5, the board of county commissioners may, by appropriate resolution, render financial aid to such first or second class municipality for the cost of equipment, operation, and maintenance of such hospital. The term "hospital" as used in this section shall not include a nursing facility or a home for the aged.

Source: SL 1971, ch 201, § 2; SL 1971, ch 202, § 2; SL 1992, ch 60, § 2.



§ 34-9-8 Town power to maintain hospitals and dispensaries--Acceptance of donations and federal grants.

34-9-8. Town power to maintain hospitals and dispensaries--Acceptance of donations and federal grants. In addition to other powers granted, municipalities of the third class, as defined by law, shall have power to establish, construct, and maintain hospitals and medical dispensaries and to regulate the same.

In constructing, or establishing any such hospital or medical dispensary such municipalities are authorized to receive and accept gifts or donations of money or property to be used for such purpose and are further authorized to cooperate with any federal agency in order to secure the benefits of any federal aid project in establishing and constructing any such hospital or medical dispensary so far as such project may be practical and beneficial.

Source: SL 1941, ch 208; SDC Supp 1960, § 45.0206.



§ 34-9-9 Transfer of surplus municipal funds to private hospitals authorized.

34-9-9. Transfer of surplus municipal funds to private hospitals authorized. Authority is hereby granted to municipalities to transfer surplus funds accumulated through special municipal revenue producing enterprises to private hospital corporations towards the cost of construction of any hospital to be constructed or now under construction or towards the retirement of any indebtedness incurred in the construction of a hospital in such municipality; provided such transfer of funds shall be made through a majority vote of the governing body of the municipality and accepted by a majority vote of the directors of such hospital corporation.

Source: SL 1949, ch 200, § 1; SL 1953, ch 259; SDC Supp 1960, § 45.1437.



§ 34-9-10 Conditions for transfer of municipal funds to private hospital--Transfer of tax funds prohibited.

34-9-10. Conditions for transfer of municipal funds to private hospital--Transfer of tax funds prohibited. No transfer of funds pursuant to § 34-9-9 shall be made except under the conditions as follows:

(1) That there is no other hospital operated within such municipality or license issued for such operation by the State Department of Health;

(2) That at least fifty percent of the total cost of such construction project has been first raised from sources other than those to be derived through the transfer of such surplus funds, such total cost based upon estimates of any architect or firm of architects duly registered by the State Commission of Engineering, Architectural, and Land Surveying Examiners; and

(3) That the articles of incorporation of such hospital corporation provide that no part of the corporation's earnings shall inure, or may lawfully inure, to the benefit of any member or private shareholder.

No funds shall be transferred that are acquired through legal tax levy in the municipality.

Source: SL 1949, ch 200, §§ 1, 2; SL 1953, ch 259; SDC Supp 1960, § 45.1437; SL 1990, ch 309, § 4.



§ 34-9-11 Donation of municipal hospital property to nonprofit corporation--Use by corporation as health care facility or medical clinic.

34-9-11. Donation of municipal hospital property to nonprofit corporation--Use by corporation as health care facility or medical clinic. In addition to other powers granted, any municipality may by resolution give to a nonprofit corporation, real and personal property owned by the municipality and used by it in the operation of a health care facility as defined in § 34-12-1.1 or a medical clinic. However, the transfer of property shall be accepted by a majority vote of the directors of the nonprofit corporation, and the property transferred, or the proceeds from the sale thereof, shall be used by the nonprofit corporation in the operation of a health care facility as defined in § 34-12-1.1 or a medical clinic.

Source: SL 1972, ch 191; SL 2000, ch 164, § 1.



§ 34-9-12 Conditions for transfer of municipal property to corporation.

34-9-12. Conditions for transfer of municipal property to corporation. No transfer of property shall be made pursuant to § 34-9-11 except under the conditions as set forth in subdivisions 34-9-10(1) and (3).

Source: SL 1972, ch 191.



§ 34-9-13 Funds or property acquired through taxes not transferred to corporation.

34-9-13. Funds or property acquired through taxes not transferred to corporation. No funds or property shall be transferred pursuant to § 34-9-11 that are acquired through legal tax levy in the municipality.

Source: SL 1972, ch 191.



§ 34-9-14 Approval of municipality required for sale of real property by corporation.

34-9-14. Approval of municipality required for sale of real property by corporation. Should the nonprofit corporation receiving the property desire to dispose of any of the real property transferred pursuant to § 34-9-11 through sale to a third party, the approval of the municipality must first be obtained.

Source: SL 1972, ch 191.






Chapter 10 - Public Hospital Districts

§ 34-10-1 Purpose of chapter--Types of institutions included.

34-10-1. Purpose of chapter--Types of institutions included. The purpose of this chapter is to authorize the establishment of public hospital districts, which shall have power to own and operate and equip public hospitals, or to lease and operate public hospitals, or to maintain or aid in the maintenance and operation of a public hospital, and in either case to supply hospital facilities and services to residents of such districts, and as herein authorized, to others, and to issue bonds and levy taxes for the payment of the same. In this chapter the term "hospital" or "public hospital" shall include a nursing facility or home for the aged.

Source: SL 1959, ch 135, §§ 1, 20; SDC Supp 1960, §§ 27.19B01, 27.19B20.



§ 34-10-2 Electors' petition for establishment of district--Number of signers required--Filing--Petition for hospital bond election.

34-10-2. Electors' petition for establishment of district--Number of signers required--Filing--Petition for hospital bond election. Whenever a petition praying that a public hospital district be established signed by not less than ten percent of the resident electors residing within the boundaries of the proposed public hospital district, which petition shall definitely describe the boundaries of the proposed district and request that the territory within said boundaries be organized into a public hospital district, shall be filed with the county auditor of the county within which said district is situated, and a duplicate thereof with the county auditor of each county where the district extends in more than one county; the same shall be presented by said county auditor or auditors to the board or boards of county commissioners at the first ensuing regular, adjourned, or special meeting of said board or boards. A petition for a popular vote on the question of issuing hospital bonds may be submitted at the same time or at a separate election after formation of the district. The petition for a bond issue election shall be subject to the same requirements as a petition for the creation of a hospital district.

Source: SL 1959, ch 135, § 2; SDC Supp 1960, § 27.19B02; SL 1972, ch 15, § 3.



§ 34-10-3 Election on district establishment and for trustees--Election officials and precincts.

34-10-3. Election on district establishment and for trustees--Election officials and precincts. The board of county commissioners at the next regular, adjourned, or special session shall canvass the petition or petitions and if signed by the requisite number of resident electors, it shall order an election to be held in all voting precincts in the proposed district not less than forty nor more than sixty days from the date of such order, upon the question of the creation of the district and, subject to the creation thereof, for the election of seven trustees of such proposed district. It shall appoint from the resident electors of each voting precinct as established for the purpose of the last general election, and included within the boundaries of said proposed district, three judges and two clerks of election for each said voting precinct. If only a portion of a precinct as established under the general election laws is included in said district, the board shall have authority in its order calling said election to attach said territory to an adjacent precinct for the purpose of such election or to establish said area as a new precinct.

Source: SL 1959, ch 135, § 3; SDC Supp 1960, § 27.19B03.



§ 34-10-4 Joint action of county commissioners of two or more counties.

34-10-4. Joint action of county commissioners of two or more counties. If the district extends into two or more counties, the boards of county commissioners shall, within thirty days after the filing of such petition, meet in joint session and canvass the same, and if found to be signed by the requisite number of resident electors in the district, they shall by joint action order such election and appoint judges and clerks of election as provided in § 34-10-3. Such joint session and all subsequent joint sessions required by this chapter shall be held at the county seat of the county having the largest portion of its territory included within the boundaries of said proposed district.

Source: SL 1959, ch 135, § 4; SDC Supp 1960, § 27.19B04; SL 1972, ch 15, § 3.



§ 34-10-5 Notice of election on establishment of district--General election laws applicable.

34-10-5. Notice of election on establishment of district--General election laws applicable. The board, or, if in more than one county, the boards acting jointly, shall cause notice of said election to be given, setting forth the time and places of holding the same and the hours when the polls will open and close. Such notice shall be published for two consecutive weeks in a legal newspaper of general circulation within the district. The last date of such publication shall not be less than ten days before the date of said election. The hours of opening and closing of the polls shall be in accordance with the laws relating to general elections and except as otherwise specified herein the general election laws shall govern the conduct of such elections, canvassing of the vote, and declaration of the results.

Source: SL 1959, ch 135, § 5; SDC Supp 1960, § 27.19B05.



§ 34-10-6 List of electors obtained from county auditors.

34-10-6. List of electors obtained from county auditors. Before any election is held, the election board shall obtain from the county auditor or auditors a registration list for the area within the boundaries of the proposed district, which shall show the names of all qualified electors within the proposed district.

Source: SL 1959, ch 135, § 6; SDC Supp 1960, § 27.19B06.



§ 34-10-7 Qualifications of electors on establishment of district.

34-10-7. Qualifications of electors on establishment of district. Any person qualified as an elector under § 12-3-1 and resident of the proposed hospital district shall be entitled to vote.

Source: SL 1959, ch 135, § 8; SDC Supp 1960, § 27.19B08; SL 1972, ch 76, § 23.



§ 34-10-8 Repealed.

34-10-8. Repealed by SL 1972, ch 76, § 24.



§ 34-10-9 Percentage of votes required for establishment of district--Commissioners' certification of result.

34-10-9. Percentage of votes required for establishment of district--Commissioners' certification of result. In the event that sixty percent of the votes cast in each voting precinct or portion thereof, which is included in the proposed district, are in favor of the creation and establishment of said public hospital district, the board or boards of county commissioners shall within ten days after the election, by resolution certify such result and proceed with the organization of such district as specified in this chapter.

Source: SL 1959, ch 135, § 9; SDC Supp 1960, § 27.19B09.



§ 34-10-10 Annexation of territory by district--Petition, hearing, and order.

34-10-10. Annexation of territory by district--Petition, hearing, and order. The boundaries of any public hospital district may be altered and outlying districts annexed from territory contiguous thereto in the following manner: a petition signed by sixty percent of the resident electors within the territory proposed to be annexed, designating the boundaries of such contiguous territory proposed to be annexed and asking that it be annexed to said public hospital district, shall be presented to the board of trustees. At the first regular meeting after the presentation of said petition, said board shall cause notice of said petition to be published in two successive issues of an official newspaper published in each county in which said district is situated prior to the date fixed by the board for a hearing of said petition, which date shall not be less than four weeks after the filing of such petition.

Upon the date fixed for such hearing or continuance thereof, said board shall take up and consider said petition and any objections which may be filed to the inclusion of any additional area or territory in said district. Said board shall have the power by order entered on its minutes to grant or deny said petition, and by order entered on its minutes to alter the boundaries of said hospital district and to annex thereto said area or territory described in said petition. This territory shall become and be a part of such public hospital district and shall be subject to the tax authorized by this chapter, together with the preexisting area of said district.

Source: SL 1959, ch 135, § 17; SDC Supp 1960, § 27.19B17.



§ 34-10-11 Board of trustees to manage district.

34-10-11. Board of trustees to manage district. Said public hospital district shall be governed and managed by a board of seven trustees elected by the persons within the district. The trustees must be elected from among the persons resident within said district.

Source: SL 1959, ch 135, § 10; SDC Supp 1960, § 27.19B10.



§ 34-10-12 Terms of office of trustees--Election of first board.

34-10-12. Terms of office of trustees--Election of first board. The hospital district trustees elected for the first board shall serve for terms commencing upon their being elected and qualified and all trustees shall serve until their respective successors be elected and qualified. The term of office shall be for four years, except that the terms of the first board shall be so arranged so as to be overlapping, with three members serving until the next regular election; and four members until the second next regular election two years hence. The first board shall be elected at the same election held upon the creation of the district, subject to the creation thereof, shall qualify upon the organization of the district, if created, and the trustees may be nominated and have their names upon the ballots upon the filing with the board or boards of county commissioners of a petition signed by any five qualified electors of the district.

Source: SL 1959, ch 135, § 10; SDC Supp 1960, § 27.19B10.



§ 34-10-13 Nomination of trustees--Date and notice of elections.

34-10-13. Nomination of trustees--Date and notice of elections. Any elector may sign as many nominating petitions for hospital district trustee as there are persons to be elected. All regular elections after the first shall be held on the primary election date specified in § 12-2-1 and notice thereof shall be given as required by the laws relating to notice of primary elections.

Source: SL 1959, ch 135, § 10; SDC Supp 1960, § 27.19B10.



§ 34-10-14 Trustees unpaid--Vacancy on board--Records of actions.

34-10-14. Trustees unpaid--Vacancy on board--Records of actions. The trustees of the hospital district shall serve without pay. A vacancy upon the board of trustees shall be filled by appointment by the remaining members and the appointee shall serve until the next ensuing regular election for trustees. The trustees shall keep accurate minutes and records of its actions which at all reasonable times shall be open for public inspection.

Source: SL 1959, ch 135, § 11; SDC Supp 1960, § 27.19B11.



§ 34-10-15 Rules, regulations, and bylaws of district--Officers--Place of business--Legal counsel.

34-10-15. Rules, regulations, and bylaws of district--Officers--Place of business--Legal counsel. The trustees at their first meeting shall adopt rules, regulations, and bylaws deemed suitable and necessary for the government and management of the district. The trustees shall elect one of its members as chairman, one as treasurer, and one as secretary. The trustees shall designate a place of business in the district where the public hospital will be operated. The board shall have authority to employ legal counsel as may be necessary.

Source: SL 1959, ch 135, § 11; SDC Supp 1960, § 27.19B11.



§ 34-10-16 Power to acquire hospital facilities--Authorization, issuance and sale of bonds--Amount limited.

34-10-16. Power to acquire hospital facilities--Authorization, issuance and sale of bonds--Amount limited. The district may purchase, construct, equip, lease, or otherwise acquire public hospital facilities and issue bonds for the cost thereof. All bonds shall be authorized, issued, and sold by the board of trustees as provided in chapter 6-8B, except that no bonds may be issued in excess of five percent of the assessed valuation of all of the property within the district as established by the assessment rolls for the preceding year or in excess of any applicable constitutional debt limit.

Source: SL 1959, ch 135, § 14; SDC Supp 1960, § 27.19B14; SL 1984, ch 43, § 116.



§ 34-10-17 Repealed.

34-10-17. Repealed by SL 1984, ch 43, § 131.



§ 34-10-18 Failure of bond issue on failure of district.

34-10-18. Failure of bond issue on failure of district. If the bond issue receives sixty percent of the votes cast and the creation of the district fails to receive sixty percent of the votes cast under § 34-10-9, the bond issue is deemed to have failed.

Source: SL 1959, ch 135, § 9; SDC Supp 1960, § 27.19B09; SL 1984, ch 43, § 117.



§ 34-10-19 , 34-10-20. Repealed.

34-10-19, 34-10-20. Repealed by SL 1984, ch 43, § 131.



§ 34-10-21 Tax levy for retirement of bonds.

34-10-21. Tax levy for retirement of bonds. At the time bonds are issued pursuant to § 34-10-16 the trustees shall by resolution provide for the levy of an irrepealable tax upon all of the property within the hospital district for the years and in the amounts, sufficient to pay the principal and interest when due, without limitations as to rate or amount and it shall be the duty of the board or boards of county commissioners to cause the levy to be made each year until the bonds are fully paid. All moneys received from the levies shall be used only for the retirement of bonds until the same are fully paid.

Source: SL 1959, ch 135, § 12; SDC Supp 1960, § 27.19B12; SL 1984, ch 43, § 117A.



§ 34-10-22 Reduction of tax levy on payment of other moneys into debt service fund.

34-10-22. Reduction of tax levy on payment of other moneys into debt service fund. If the board of trustees at any time shall transfer and irrevocably appropriate to the debt service fund maintained by it for the payment of bonds issued pursuant to § 34-10-16 moneys received from sources other than tax levies pursuant to § 34-10-21, it may in its discretion cause the amount so transferred to be certified to the county auditor, who shall thereupon reduce the levy to be spread upon the tax lists for collection in the following year by the amount so certified, or by much lesser amount as shall be directed by the board of trustees.

Source: SL 1959, ch 135, § 12; SDC Supp 1960, § 27.19B12.



§ 34-10-23 Payment of bonds when debt service fund insufficient--Reimbursement from subsequent tax levies--Additional levies.

34-10-23. Payment of bonds when debt service fund insufficient--Reimbursement from subsequent tax levies--Additional levies. If the moneys in the debt service fund are at any time insufficient for the payment of principal and interest due on bonds of the district, such payment shall nevertheless be made from any other funds of the district available therefor, and such other funds may be reimbursed from tax levies subsequently collected. In the event that the tax initially levied is not collected in amounts sufficient to pay all principal and interest when due, additional taxes shall be levied by the board upon all taxable property within the district at the times and in the amounts required for such purpose, which levies shall not be subject to any limitation as to rate or amount.

Source: SL 1959, ch 135, § 12; SDC Supp 1960, § 27.19B12.



§ 34-10-24 Collection of taxes levied--Transfer of collections to district treasurer.

34-10-24. Collection of taxes levied--Transfer of collections to district treasurer. The procedures for the collection of the tax shall be in accordance with the existing laws of the State of South Dakota. The funds collected under the tax levy shall be transferred to the treasurer of the hospital district by the county treasurer or county treasurers at the same time and in the manner as provided by law for the transfer of funds to treasurers of school districts.

Source: SL 1959, ch 135, § 13; SDC Supp 1960, § 27.19B13.



§ 34-10-25 Tax levy in lieu of bonds--Accumulation of construction fund--Election on use of fund.

34-10-25. Tax levy in lieu of bonds--Accumulation of construction fund--Election on use of fund. In lieu of issuing bonds, the hospital district board may levy an annual tax not to exceed five mills for the purpose of purchasing, constructing, equipping, leasing, or otherwise acquiring and maintaining a hospital, and shall direct the treasurer of the district to place such moneys in a district construction fund. When a sufficient amount of money is accumulated in the district construction fund the board may proceed to purchase, construct, equip, lease, or otherwise acquire a hospital, except that the electors of the district shall first approve the purchase, construction, leasing, or other acquisition of a hospital by a majority of all votes cast on such issue. An election on such issue shall be called and held in the same manner as an election on a proposal to issue bonds.

Source: SL 1959, ch 135, § 15; SDC Supp 1960, § 27.19B15.



§ 34-10-26 Tax levy for operation and maintenance of hospital--Maximum levy.

34-10-26. Tax levy for operation and maintenance of hospital--Maximum levy. The board of trustees of any public hospital district shall have authority to levy an annual tax not to exceed one dollar per thousand dollars of taxable valuation of all real and personal property taxable within said district for the purpose of operating and maintaining any hospital under the supervision and control of said board. Such levy shall be in addition and not subject to any levy limitations imposed by any other statute. Such tax shall be levied and collected as provided in § 34-10-24.

Source: SDC Supp 1960, § 27.19B21 as enacted by SL 1967, ch 108.



§ 34-10-27 Accounting for district funds--Disbursements.

34-10-27. Accounting for district funds--Disbursements. The treasurer of the hospital district shall keep a detailed account of all tax moneys paid into the public hospital district fund, of all other moneys from any source received by the district, and of all payments and disbursements from the fund. Funds shall be paid out on warrants issued by the direction of the board of trustees, signed by the treasurer, and countersigned by the chairman of the board.

Source: SL 1959, ch 135, § 11; SDC Supp 1960, § 27.19B11.



§ 34-10-28 Lease of hospital facilities to others.

34-10-28. Lease of hospital facilities to others. The board shall have authority to lease any hospital facilities of the district to persons and private or public corporations for the purpose of operation, provided that in the opinion of the board the needs of the community can best be served thereby.

Source: SL 1959, ch 135, § 16; SDC Supp 1960, § 27.19B16.



§ 34-10-29 Annual audit of district affairs--Report of audit.

34-10-29. Annual audit of district affairs--Report of audit. The hospital district board, at the close of each year of business, shall cause an audit to be made by the State Department of Legislative Audit, or an auditor approved by the State Department of Legislative Audit of the books, records, and financial affairs of the district, and a written report of such audit shall be kept on file in the principal place of business of the district.

Source: SL 1959, ch 135, § 11; SDC Supp 1960, § 27.19B11.



§ 34-10-30 Dissolution of district--Provision for indebtedness.

34-10-30. Dissolution of district--Provision for indebtedness. At any time after five years from the date any public hospital district is created, such district may be dissolved following the same procedures for the establishment of the district, set forth in this chapter. However, such district shall not be dissolved if it is indebted in any amount beyond funds immediately available to extinguish all of the debts and obligations of such district.

Source: SL 1959, ch 135, § 18; SDC Supp 1960, § 27.19B18.



§ 34-10-31 Effective date of dissolution--Certification as to indebtedness.

34-10-31. Effective date of dissolution--Certification as to indebtedness. A dissolution of a hospital district shall be effective for all purposes six months after the election determining same; provided that at or before such time the board of trustees certifies to the board or boards of county commissioners in whose territory said district is located that all debts and obligations of the district are paid, discharged, or irrevocably settled, together with legal proof thereof.

Source: SL 1959, ch 135, § 18; SDC Supp 1960, § 27.19B18.



§ 34-10-32 Sale of property on dissolution--Funds transferred to counties.

34-10-32. Sale of property on dissolution--Funds transferred to counties. Upon any such dissolution the trustees may make a sale of all of the property of the district, following the procedures, so far as applicable, provided for the sale by counties of surplus property and if there shall be any surplus funds the same shall be placed in the general fund of the county, or if said district was located in more than one county, in the general funds of the respective counties in proportion to the taxable valuation of the property within said hospital district located in each of the counties involved for the preceding year.

Source: SL 1959, ch 135, § 19; SDC Supp 1960, § 27.19B19.






Chapter 11 - Ambulance Service

§ 34-11-1 Service provided by counties and municipalities--Agreements for service--Licensing and regulation.

34-11-1. Service provided by counties and municipalities--Agreements for service--Licensing and regulation. Any county or municipality may provide ambulance service and enter into agreements with other governmental subdivisions and with other persons for such services. Any county or municipality may appropriate funds for such purposes and may enter into an agreement with such other governmental subdivision or any competent person to furnish funds for such purposes on an annual basis as may mutually be agreed upon. The funds shall be paid to such person or political subdivision when a claim has been duly filed, audited, and allowed by the county or municipality. Any county or municipality may license and regulate persons providing such services.

Source: SL 1967, ch 23, § 1; SL 1968, ch 24, § 1; SL 1992, ch 240, § 1.



§ 34-11-2 Licensing of ambulance service--Definition of terms.

34-11-2. Licensing of ambulance service--Definition of terms. Terms used in §§ 34-11-2 to 34-11-10, inclusive, mean:

(1) "Air ambulance," an aircraft, fixed wing, or helicopter, that is designated or can be quickly modified to provide transportation of wounded, injured, sick, invalid, or incapacitated human beings or expectant mothers;

(2) "Ambulance," a vehicle for emergency care with a driver compartment and a patient compartment, carrying all equipment and supplies needed to provide emergency medical technician-basic level emergency care at the scene and enroute to an appropriate medical facility;

(3) "Ambulance service," any person or organization licensed to provide emergency medical services and patient transport;

(4) "Emergency medical responder," any person certified by the Department of Health trained to provide simple, noninvasive care focused on lifesaving interventions for critical patients. The emergency medical responder renders on site emergency care while awaiting additional emergency medical services response from an emergency medical technician or higher level personnel. An emergency medical responder may not make decisions independently regarding the appropriate disposition of a patient;

(5) "License," the permit to provide ambulance service;

(6) "Licensing agency," the Department of Health;

(7) "Operator," any person or entity who has a license from the licensing agency to provide ambulance service.
Source: SL 1974, ch 239, § 1; SL 1989, ch 287, § 1; SL 1992, ch 240, § 2; SL 2004, ch 17, § 199; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015; SL 2017, ch 148, § 1.



§ 34-11-3 Unlicensed ambulance service prohibited.

34-11-3. Unlicensed ambulance service prohibited. No ambulance service shall be operated in this state unless the ambulance service has a currently valid license from the licensing agency to provide such service.

Source: SL 1974, ch 239, § 3.



§ 34-11-4 Application for license--Fee--Issuance--Duration.

34-11-4. Application for license--Fee--Issuance--Duration. The licensing agency shall provide application forms for the providing of ambulance service. A fee of not more than twenty-five dollars shall accompany each application, except for applications from state agencies. The licensing agency shall issue a license to any ambulance service which makes application to the agency providing such service complies with §§ 34-11-2 to 34-11-10, inclusive. A license shall be valid for a period of not more than two years.

Source: SL 1974, ch 239, § 5.



§ 34-11-5 Promulgation of rules relating to operation of ambulance services .

34-11-5. Promulgation of rules relating to operation of ambulance services. The Department of Health may adopt rules, pursuant to chapter 1-26, relating to the operation of ambulance services including patient care, personnel, medical and maintenance equipment, sanitary conditions, and necessary supplies.

Source: SL 1974, ch 239, §§ 2, 4 (3); SL 1980, ch 238, § 3; SL 1992, ch 240, § 3; SL 2004, ch 17, § 200; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015; SL 2016, ch 170, § 2.



§ 34-11-5.1 Patient information received by ambulance service is confidential.

34-11-5.1. Patient information received by ambulance service is confidential. Any patient information identifying the patient's name, address, diagnosis, or treatment received by an ambulance service under the authority of this chapter is not a public record and is confidential, except for official purposes, and may not be published or disclosed without authorization from the patient or the patient's designee.

Source: SL 1999, ch 169, § 1.



§ 34-11-5.2 Certification of emergency medical responders.

34-11-5.2. Certification of emergency medical responders. No person may practice as an emergency medical responder or represent himself or herself as an emergency medical responder unless the person possesses a certification from the department. The department shall promulgate rules, pursuant to chapter 1-26, for the application, qualifications, issuance, and renewal of a certification of an emergency medical responder. A certification issued under this section shall be renewed every two years.

Source: SL 2017, ch 148, § 2.



§ 34-11-6 Emergency care certification required for drivers and attendants.

34-11-6. Emergency care certification required for drivers and attendants. No operator may provide ambulance service unless both the driver of the ambulance and the attendant on duty in the ambulance possess certification of completing an emergency care course approved by the Department of Health.

Source: SL 1974, ch 239, § 4 (2); SL 1992, ch 240, § 4; SL 2004, ch 17, § 201; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 34-11-6.1 Denial, suspension or revocation of certification--Gross incompetence, unprofessional conduct, dishonorable conduct to be defined--Acts occurring before July 1, 2006.

34-11-6.1. Denial, suspension or revocation of certification--Gross incompetence, unprofessional conduct, dishonorable conduct to be defined--Acts occurring before July 1, 2006. The Department of Health may deny the issuance or renewal of a certification or suspend or revoke the certification of any driver or attendant certified pursuant to § 34-11-6 upon satisfactory proof of the person's gross incompetence, or unprofessional or dishonorable conduct, including acts of gross incompetence, or unprofessional or dishonorable conduct occurring before July 1, 2006. For the purposes of this section, the Department of Health shall define, in rules pursuant to chapter 1-26, the terms, gross incompetence, unprofessional conduct, and dishonorable conduct.

Source: SL 2003, ch 178, § 1; SL 2004, ch 17, § 202; SL 2006, ch 178, § 1; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 34-11-6.2 Appeal of denial, suspension or revocation.

34-11-6.2. Appeal of denial, suspension or revocation. Any party feeling aggrieved by any act, ruling, or decision of the Department of Health acting pursuant to § 34-11-6.1 may appeal such act, ruling, or decision under the provisions of chapter 1-26.

Source: SL 2003, ch 178, § 2; SL 2004, ch 17, § 203; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 34-11-6.3 Suspension of certification for mental incompetence--Restoration--Establishment of rules.

34-11-6.3. Suspension of certification for mental incompetence--Restoration--Establishment of rules. If a person holding a certification pursuant to § 34-11-6 is adjudged to be mentally incompetent by final order or adjudication of a court of competent jurisdiction, the Department of Health shall suspend such person's certification pursuant to chapter 1-26. The suspension shall continue until the person holding the certification is found or adjudged by such court to be restored to reason. The Department of Health may establish, by rules promulgated pursuant to chapter 1-26, probationary conditions that it deems necessary for the best interest of the person holding the certification.

Source: SL 2003, ch 178, § 3; SL 2004, ch 17, § 204; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 34-11-6.4 Reissuance of certification--Conditions.

34-11-6.4. Reissuance of certification--Conditions. Upon application, the Department of Health may reissue a certification issued pursuant to § 34-11-6 that has been cancelled, suspended, or revoked. A reissuance of a certification that has been cancelled, suspended, or revoked may not be made prior to one year after the cancellation, suspension, or revocation. The Department of Health may, by rules promulgated pursuant to chapter 1-26, provide for the manner, form, and condition for the reissuance of any certification pursuant to this section.

Source: SL 2003, ch 178, § 4; SL 2004, ch 17, § 205; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 34-11-7 Trip records required.

34-11-7. Trip records required. Each operator shall record each trip on forms designated by the licensing agency and copies submitted to the department monthly. These records shall be maintained for a period of four years and upon request be made available to the department for inspection.

Source: SL 1974, ch 239, § 4 (1); SL 1992, ch 240, § 5.



§ 34-11-8 Vehicle equipment regulation unaffected.

34-11-8. Vehicle equipment regulation unaffected. No provision of §§ 34-11-2 to 34-11-10, inclusive, nor any regulation adopted pursuant to said sections shall be construed as limiting any other provision of law delegating to the Department of Health the authority to regulate and inspect the warning lights, siren, brakes, and mechanical adequacy and safety of ambulances.

Source: SL 1974, ch 239, § 2; SL 2004, ch 17, § 206; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 34-11-9 Exemptions from license requirements.

34-11-9. Exemptions from license requirements. The following are exempt from the provisions of §§ 34-11-2 to 34-11-10, inclusive:

(1) The occasional use of a privately owned vehicle or aircraft not ordinarily used in the business of ambulance service or operating under provisions of § 32-34-3;

(2) A vehicle rendering services as an ambulance in case of major catastrophe or emergency when ambulance services based in the localities of the catastrophe or emergency are insufficient or unavailable to render the services required;

(3) Ambulance services based outside the state, except that any such ambulance service receiving a patient within this state for transport to a location within this state shall comply with §§ 34-11-2 to 34-11-10, inclusive, unless such transport is a medical emergency;

(4) Vehicles owned and operated by rescue squads which are not regularly used as ambulances except as part of rescue operations;

(5) Ambulances owned and operated by agencies of the United States government;

(6) Coach services engaged by prior appointment in the transportation of infirm or disabled individuals not requiring emergency medical care in transit.
Source: SL 1974, ch 239, § 6; SL 1982, ch 259, § 33; SL 1989, ch 287, § 2; SL 1992, ch 240, § 6.



§ 34-11-10 Violation as misdemeanor--Suspension or revocation of license.

34-11-10. Violation as misdemeanor--Suspension or revocation of license. Any person violating the provisions of §§ 34-11-2 to 34-11-9, inclusive, or the regulations adopted pursuant thereto is guilty of a Class 1 misdemeanor. A violation is also grounds, upon hearing held pursuant to chapter 1-26, for suspension or revocation of any prior authorized license.

Source: SL 1974, ch 239, § 7; SL 1977, ch 190, § 13.



§ 34-11-11 Development of quality assurance program for advanced life support providers--Requirements--Reviews--Reports.

34-11-11. Development of quality assurance program for advanced life support providers--Requirements--Reviews--Reports. Any ambulance service that provides advanced life support shall conduct a quality assurance program. The quality assurance program shall include, at a minimum, a review of the appropriate use of oxygen therapy, the appropriate use of intravenous therapy, medication administration, and the appropriate use of cardiac monitors. The Department of Health shall develop a quality assurance program that meets the requirements of this section. The ambulance service may use the program developed by the department or the ambulance service may develop its own quality assurance program. The ambulance service shall compile the quality assurance reviews into an annual report, which shall be kept on file for at least three years and made available to the Department of Health upon request.

Source: SL 2003, ch 179, § 1; SL 2004, ch 17, § 207; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 34-11-12 Minimum personnel required on ambulance run.

34-11-12. Minimum personnel required on ambulance run. The minimum personnel required on each ambulance run includes:

(1) One emergency medical technician certified by the Department of Health or an advanced life support personnel licensed pursuant to chapter 36-4B; and

(2) One driver who meets the requirements established by the Department of Health pursuant to rules promulgated pursuant to § 34-11-5.
Source: SL 2016, ch 170, § 1.






Chapter 11A - Ambulance Districts

§ 34-11A-1 Petition by voters or resolution by county commissioners for establishment of district.

34-11A-1. Petition by voters or resolution by county commissioners for establishment of district. If persons in any rural territory request to form, organize, establish, equip, and maintain an ambulance district, the petition shall be presented to the county auditor of each county in which the territory is situated setting forth their desires and purposes. Alternatively, the board of county commissioners in each county where the ambulance district would be situated may initiate formation of the district by resolution.

Source: SL 1982, ch 259, § 1; SL 1998, ch 36, § 19; SL 2003, ch 181, § 1.



§ 34-11A-2 Requirement for inclusion of municipality in district.

34-11A-2. Requirement for inclusion of municipality in district. Any municipality located within the area may be included in the ambulance district if at least twenty percent of the number of registered voters within the municipality voting in the last gubernatorial election sign a separate petition from that municipality, or if the governing body of the municipality establishes intent by passing a resolution so indicating.

Source: SL 1982, ch 259, § 2; SL 1992 ch 60, § 2; SL 1998, ch 36, § 20; SL 2002, ch 144, § 3; SL 2007, ch 191, § 1.



§ 34-11A-3 Contents of petition or resolution.

34-11A-3. Contents of petition or resolution. The petition shall contain the suggested name of the proposed district, the area to be included, and a complete description according to government survey, if possible, of the boundaries of the real properties intended to be embraced in the proposed ambulance district. The petitioners shall also present to the county auditor a plat or map showing the suggested boundaries of the proposed district and shall deposit with the county auditor a sum sufficient to defray the expenses of publishing the notices required by §§ 34-11A-6 and 6-16-4.

Source: SL 1982, ch 259, § 3; SL 1998, ch 36, § 21; SL 2003, ch 181, § 2.



§ 34-11A-4 Certification of petition--Designation of time and place for hearing.

34-11A-4. Certification of petition--Designation of time and place for hearing. Upon the filing of petition in the office of the county auditor, the county auditor shall determine and certify that the petition has been signed by at least twenty percent of the number of registered voters voting in the last gubernatorial election within the proposed district. If the petition contains sufficient names, the county auditor shall designate a time and place for the petition or resolution of the county commissioners to be heard by the board of county commissioners.

Source: SL 1982, ch 259, § 4; SL 1998, ch 36, § 22; SL 2007, ch 191, § 2.



§ 34-11A-5 Two or more counties in proposed district--Procedure.

34-11A-5. Two or more counties in proposed district--Procedure. If the proposed district is situated within two or more counties, the county auditor of the county containing the largest area, shall confer with the auditor of any other county concerned, and shall obtain a certificate as to the adequacy of the petitions or resolution pertaining to such county. Thereafter the auditor of the county containing the largest area shall designate a time and place for hearing before a joint meeting of the boards of county commissioners of all counties in which the proposed district is to be situated and shall give notice thereof by publication in a manner provided in § 34-11A-6.

Source: SL 1982, ch 259, § 5; SL 2000, ch 165, § 1.



§ 34-11A-6 Notice of hearing.

34-11A-6. Notice of hearing. Notice of the hearing shall be given by publication two weeks in the legal newspapers of each county affected, the last publication appearing at least seven days prior to the hearing and shall include a statement of the proposed boundaries as set forth in the petition.

Source: SL 1982, ch 259, § 6; SL 1998, ch 36, § 23.



§ 34-11A-7 Conduct of hearing--Order and filing of determination.

34-11A-7. Conduct of hearing--Order and filing of determination. At the time and place so fixed, the board or boards of county commissioners shall meet, and all persons residing in or owning taxable property within the proposed district shall have an opportunity to be heard respecting the formation of such district or the location of the boundaries thereof. Thereupon the board or boards of county commissioners shall determine whether the proposed district is suited to the ambulance service policy of the county, or each of such counties, as a whole, determine the boundaries of the proposed district, whether as suggested in the petition or otherwise, and make a written order of such determination which shall describe the boundaries of the district and be filed in the office of the county auditor or auditors of each county in which such district is situated.

Source: SL 1982, ch 259, § 7.



§ 34-11A-8 Conduct of election.

34-11A-8. Conduct of election. Following the filing of the order of the board of county commissioners, an election shall be conducted as provided in §§ 6-16-4 to 6-16-6, inclusive.

Source: SL 1982, ch 259, § 8; SL 1998, ch 36, § 24.



§ 34-11A-9 to 34-11A-11. Repealed.

34-11A-9 to 34-11A-11. Repealed by SL 1998, ch 36, §§ 25 to 27.



§ 34-11A-12 Board of directors--Election--Certain persons ineligible.

34-11A-12. Board of directors--Election--Certain persons ineligible. Permanent organization shall be effected by the election of a board of directors consisting of not less than five residents of the district. No employee of the ambulance district may serve as a director.

Source: SL 1982, ch 259, § 12; SL 2000, ch 165, § 2.



§ 34-11A-13 Board of directors--Meeting to elect officers.

34-11A-13. Board of directors--Meeting to elect officers. The board of directors shall meet as soon after the organizational meeting as possible to elect a president, a vice-president, and a secretary-treasurer.

Source: SL 1982, ch 259, § 13.



§ 34-11A-14 Terms of directors and officers--Compensation of ambulance district director.

34-11A-14. Terms of directors and officers--Compensation of ambulance district director. All directors and officers shall be elected for two years and hold office until their successors have been elected and qualified, except that at the first election the vice-president shall be elected as provided in § 34-11A-13 for a one-year term, and one-half, or as close to one-half as possible depending upon the total number of directors, of the directors elected at the first election shall be selected by lot in the presence of a majority of such directors to serve one-year terms. An ambulance district director may receive compensation for his services in an amount not to exceed forty dollars per day and may receive expenses, including traveling expenses, necessarily incurred in the discharge of his duties.

Source: SL 1982, ch 259, § 14; SL 1988, ch 275, § 1.



§ 34-11A-15 District constitutes body politic and corporate.

34-11A-15. District constitutes body politic and corporate. Upon compliance with the provisions of this chapter relating to organization and upon compliance with chapter 6-10, the district under its designated name shall be and constitute a body politic and corporate.

Source: SL 1982, ch 259, § 15.



§ 34-11A-16 General powers of directors.

34-11A-16. General powers of directors. The board of directors has the following general powers:

(1) To determine upon a general ambulance service program for the district;

(2) To manage and conduct the business affairs of the district;

(3) To make and execute contracts in the name of and on behalf of the district;

(4) To purchase or lease such ambulance equipment, supplies, and other real or personal property as may be necessary to carry out the ambulance service program of the district;

(5) To incur indebtedness on behalf of the district within the limits prescribed by § 34-11A-24, and to authorize the issuance of evidences of the indebtedness permitted under this subdivision, and to pledge any real or personal property owned or acquired by the district as security;

(6) To organize, establish, equip, maintain, and supervise an ambulance service to serve the district;

(7) Generally to perform all acts necessary to fully carry out the purposes of this chapter; and

(8) To levy a tax and a special assessment as provided by this chapter.
Source: SL 1982, ch 259, § 16; SL 2000, ch 166, § 1.



§ 34-11A-17 Contracts with other districts or agencies authorized.

34-11A-17. Contracts with other districts or agencies authorized. Any ambulance district may elect to enter into a contract with another ambulance district to consolidate or cooperate for mutual service, or may enter into a contract with any federal, state, or local government agency for ambulance service upon suitable terms.

Source: SL 1982, ch 259, § 17.



§ 34-11A-18 Annual estimate and certification of expenses--Source of payment.

34-11A-18. Annual estimate and certification of expenses--Source of payment. The board of directors may make an annual estimate of the probable expense for carrying out the ambulance service program for the district.

The board of directors shall, by resolution, certify the estimate to the proper county auditor in the manner provided by § 34-11A-19. The resolution shall state if the estimate shall be paid by a general tax levy against all taxable real property located within the district, by a special assessment against the real property within the district that is specifically benefited by the project, or by both a general tax levy and a special assessment with a portion to be paid by each.

Source: SL 1982, ch 259, § 18; SL 2000, ch 166, § 2.



§ 34-11A-19 Estimate certified--Date.

34-11A-19. Estimate certified--Date. The estimate provided by § 34-11A-18 shall be certified by the president and secretary to any affected county auditor on or before June thirtieth of each year.

Source: SL 1982, ch 259, § 19; SL 2000, ch 165, § 3; SL 2000, ch 166, § 3.



§ 34-11A-20 Tax levy--Limitations--Exemption of district from general county levy for ambulance service.

34-11A-20. Tax levy--Limitations--Exemption of district from general county levy for ambulance service. No tax in excess of sixty cents per thousand dollars of taxable valuation upon the property within an ambulance district may be levied for such district pursuant to the provisions of this chapter. The amount of money received from the tax levy on all property within the district plus the amount of money received from the imposition of any special assessment within the district may not exceed the amount which would be raised by a general tax levy of sixty cents per thousand dollars upon all property within an ambulance district.

In no case may the amount of tax levy exceed the amount of funds required to defray the expenses of the district for a period of one year as embraced in the annual estimate of expenses including the amount of principal and interest upon the indebtedness of the district for the ensuing year.

However, no district organized pursuant to this chapter is subject to any general county levy for ambulance service.

Source: SL 1982, ch 259, §§ 20, 20A, 21; SL 1989, ch 87, § 15H; SL 2000, ch 166, § 4.



§ 34-11A-21 Tax levy and special assessment--Collection.

34-11A-21. Tax levy and special assessment--Collection. The tax and the special assessment shall be collected as other taxes and special assessments are collected in the county.

Source: SL 1982, ch 259, § 22; SL 2000, ch 166, § 5.



§ 34-11A-22 Tax levy and special assessment--Deposit--Bond of secretary-treasurer.

34-11A-22. Tax levy and special assessment--Deposit--Bond of secretary-treasurer. The tax and the special assessment shall be deposited with the secretary-treasurer of the ambulance district, who shall have a surety bond in the amount of at least five thousand dollars.

Source: SL 1982, ch 259, § 23; SL 2000, ch 166, § 6.



§ 34-11A-23 Tax exempt organizations--Assessment of property--Annual statement of payments.

34-11A-23. Tax exempt organizations--Assessment of property--Annual statement of payments. Any club, lodge, chapter, charitable home, dormitory, state or county fair association, or like organization located within an ambulance district and outside the boundaries of any municipality, shall pay to the board of directors of the district annually for ambulance service such amount as may be agreed upon, but not less than twenty-five percent of the amount which would be levied against such property under the provisions of this chapter if such property were subject to such levy. For the purposes of this section, such property shall be assessed by the director of equalization of the county in which such property lies, or by his deputies.

The board of directors shall file an annual statement with the Department of Health showing the names of persons or organizations making payments and the amounts of payments made under this section.

Source: SL 1982, ch 259, §§ 24, 25; SL 2004, ch 17, § 208; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 34-11A-24 Limitation on indebtedness--Power to borrow money.

34-11A-24. Limitation on indebtedness--Power to borrow money. No district may become indebted for an amount that is not payable from ten annual maximum tax levies as authorized by § 34-11A-19. With the limits herein authorized, the district shall have power to borrow money at a rate not in excess of twelve percent and to issue appropriate evidence of indebtedness thereof.

Source: SL 1982, ch 259, § 26.



§ 34-11A-25 Deposit of funds--Warrant for disbursement.

34-11A-25. Deposit of funds--Warrant for disbursement. All funds collected on behalf of the district through the levy of taxes; all donations, contributions, bequests, or annuities; and all borrowed money received by or on behalf of the district shall be deposited in a state or national bank to the credit of the district fund and shall be drawn out only by warrant.

Source: SL 1982, ch 259, § 27.



§ 34-11A-26 Claim vouchers.

34-11A-26. Claim vouchers. Such claim voucher shall be authorized by the board of directors and shall bear the signature of the treasurer and the countersignature of the president of such district.

Source: SL 1982, ch 259, § 28.



§ 34-11A-27 Examination of financial reports of secretary-treasurer.

34-11A-27. Examination of financial reports of secretary-treasurer. When the Department of Legislative Audit examines other county records, it shall examine the financial report of the secretary-treasurer of the ambulance district. The secretary-treasurer of the ambulance district shall, on or before January thirty-first of each year, file a financial report of the previous calendar year with the appropriate county auditor.

Source: SL 1982, ch 259, § 29; SL 1988, ch 276.



§ 34-11A-28 Change of district boundaries.

34-11A-28. Change of district boundaries. The boundaries of any ambulance district organized under the provisions of this chapter may be changed in the manner prescribed for establishment of a district, or the board of directors of an ambulance district may submit a proposed decrease in the size of the district to voters at an annual or special meeting. However, the change of boundaries of a district does not impair or affect the district's organization or right in or to property; nor does the change of boundaries impair, affect, or discharge any contract, obligation, lien, or change for or upon which the district may be liable had the change of boundaries not been made.

Source: SL 1982, ch 259, § 30; SL 2000, ch 32, § 5; SL 2000, ch 165, § 4.



§ 34-11A-29 Annual and special meetings of voters--Annual election--Notice of election.

34-11A-29. Annual and special meetings of voters--Annual election--Notice of election. A regular meeting of the registered voters who are residing within the boundaries of a district shall be held in the first quarter of each calendar year and special meetings may be called by the board of directors at any time. The annual election shall be conducted during the regular meeting consistent with the provisions of chapter 8-3. Notice of the annual election shall be given by the secretary-treasurer by one publication in a legal newspaper of general circulation in each county in which the district is situated. The meeting shall be held not less than seven days nor more than fourteen days after the date of publication of the notice.

Source: SL 1982, ch 259, § 31; SL 2002, ch 144, § 4; SL 2007, ch 75, § 5.



§ 34-11A-30 Report of secretary-treasurer.

34-11A-30. Report of secretary-treasurer. The secretary-treasurer of the district shall, at each annual public meeting of the district, present a financial report concerning the affairs of the district.

Source: SL 1982, ch 259, § 32.



§ 34-11A-31 Capital outlay fund established--Uses.

34-11A-31. Capital outlay fund established--Uses. The capital outlay fund of an ambulance district is a fund provided by law to meet expenditures of three hundred dollars or more which result in the acquisition of or additions to real property, plant or equipment. Such an expenditure shall be for land, existing facilities, improvement of grounds, construction of facilities, additions to facilities, remodeling of facilities, or for the purchase of equipment.

Source: SL 1992, ch 241, § 1.



§ 34-11A-32 Tax levy for capital outlay fund.

34-11A-32. Tax levy for capital outlay fund. In addition to any tax levy authorized pursuant to § 34-11A-19 or 34-11A-20, the board of directors of an ambulance district may authorize an annual levy of a tax not to exceed fifty cents per thousand dollars of taxable valuation on the taxable valuation of the district for the capital outlay fund.

Source: SL 1992, ch 241, § 2.



§ 34-11A-33 Public hearing required for certain expenditures of capital outlay fund.

34-11A-33. Public hearing required for certain expenditures of capital outlay fund. Any district using the capital outlay fund for payment of construction of new facilities or construction of additions to facilities, the total of which will require advertising for bids under chapter 5-18, must have a public hearing at least ten days prior to the advertisement of any contract specifications. Such public hearing shall be advertised in the legal newspapers of each county where the district has territory. Following such public hearing, and approval of the board of directors, the district may use the capital outlay fund as provided in § 34-11A-32. However, if a district changes the originally advertised use of the fund it shall hold another public hearing.

Source: SL 1992, ch 241, § 3.



§ 34-11A-34 Deferred compensation program for volunteer advanced life support personnel.

34-11A-34. Deferred compensation program for volunteer advanced life support personnel. Any ambulance district with volunteer advanced life support personnel may establish a deferred compensation program for its volunteer advanced life support personnel. Such a program may be financed by the ambulance district or by the volunteer advanced life support personnel and may be managed through the ambulance district or through an insurance company or other financial institution. Such program shall be established by ordinance. Each ambulance district shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer advanced life support personnel.

Source: SL 2011, ch 36, § 4.






Chapter 11B - Regional Emergency Medical Services Authorities [Repealed]

§ 34-11B-1 to 34-11B-35. Repealed.

34-11B-1 to 34-11B-35. Repealed by SL 1996, ch 211, §§ 1, 2.






Chapter 12 - Regulation Of Hospitals And Related Institutions

§ 34-12-1 Repealed.

34-12-1. Repealed by SL 1986, ch 278, § 1.



§ 34-12-1.1 Definition of terms.

34-12-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Ambulatory surgery center," any facility which is not part of a hospital and which is not an office of a dentist, whether for individual or group practice, in which surgical procedures requiring the use of general anesthesia are performed upon patients;

(2) "Assisted living center," any institution, rest home, boarding home, place, building, or agency which is maintained and operated to provide personal care and services which meet some need beyond basic provision of food, shelter, and laundry;

(3) "Chemical dependency treatment facility," any facility which provides a structured inpatient treatment program for alcoholism or drug abuse;

(4) "Health care facility," any institution, birth center, ambulatory surgery center, chemical dependency treatment facility, hospital, nursing facility, assisted living center, rural primary care hospital, adult foster care home, inpatient hospice, residential hospice, freestanding emergency care facility, community living home, place, building, or agency in which any accommodation is maintained, furnished, or offered for the hospitalization, nursing care, or supervised care of the sick or injured;

(5) "Hospital," any establishment with an organized medical staff with permanent facilities that include inpatient beds and is primarily engaged in providing by or under the supervision of physicians, to inpatients, any of the following services: diagnostic or therapeutic services for the medical diagnosis, treatment, or care of injured, disabled, or sick persons; obstetrical services including the care of the newborn; or rehabilitation services for injured, disabled, or sick persons. In no event may the inpatient beds include nursing facility beds or assisted living center beds unless the same are licensed as such pursuant to this chapter;

(6) "Nursing facility," any facility which is maintained and operated for the express or implied purpose of providing care to one or more persons whether for consideration or not, who are not acutely ill but require nursing care and related medical services of such complexity as to require professional nursing care under the direction of a physician on a twenty-four hour per day basis; or a facility which is maintained and operated for the express or implied purpose of providing care to one or more persons, whether for consideration or not, who do not require the degree of care and treatment which a hospital is designed to provide, but who because of their mental or physical condition require medical care and health services which can be made available to them only through institutional facilities;

(7) "Critical access hospital," any nonprofit or public hospital providing emergency care on a twenty-four hour basis located in a rural area which has limited acute inpatient services, focusing on primary and preventive care, and which has in effect an agreement with a general hospital that provides emergency and medical backup services and accepts patient referrals from the critical access hospital. For the purposes of this subdivision, a rural area is any municipality of under fifty thousand population;

(8) "Adult foster care home," a family-style residence which provides supervision of personal care, health services, and household services for no more than four aged, blind, physically disabled, developmentally disabled, or socially-emotionally disabled adults;

(9) "Inpatient hospice," any facility which is not part of a hospital or nursing home which is maintained and operated for the express or implied purpose of providing all levels of hospice care to terminally ill individuals on a twenty-four hour per day basis;

(10) "Residential hospice," any facility which is not part of a hospital or nursing home which is maintained and operated for the express or implied purpose of providing custodial care to terminally ill individuals on a twenty-four hour per day basis;

(11) "Birth center," any health care facility at which a woman is scheduled to give birth following a normal, uncomplicated pregnancy, but does not include a hospital or the residence of the woman giving birth;

(12) "Freestanding emergency medical care facility," any facility structurally separate and distinct from a hospital that directly receives a person and provides emergency medical care;

(13) "Community living home," any family-style residence whose owner or operator is engaged in the business of providing individualized and independent residential community living supports for compensation to at least one unrelated adult, but no more than four adults, and provides one or more regularly scheduled health related services, either administered directly or in collaboration with an outside health care provider. This term does not include any setting which is certified or accredited through chapter 34-20A, title 27A, or title 27B.
Source: SL 1986, ch 278, § 2; SL 1988, ch 277, § 1; SL 1991, ch 272, § 1; SL 1993, ch 230; SL 1995, ch 191, § 1; SL 1997, ch 167, § 3; SL 1999, ch 170, § 1; SL 2005, ch 179, § 1; SL 2008, ch 167, § 1; SL 2009, ch 163, § 1; SL 2011, ch 155, § 2; SL 2012, ch 177, § 8; SL 2017, ch 149, § 1; SL 2017, ch 150, § 1.



§ 34-12-2 License required to operate institution.

34-12-2. License required to operate institution. No person, partnership, limited liability company, association, or corporation may establish, conduct, or maintain in the State of South Dakota, any health care facility or related institution for the hospitalization or care, or both, of human beings without first obtaining a license from the South Dakota Department of Health in the manner provided in this chapter. The term, corporation, as used in this chapter means public and municipal corporations as well as private corporations.

Source: SL 1925, ch 220, § 2; SDC 1939, § 27.1202; SL 1945, ch 108, § 1; SL 1953, ch 123, § 1; SL 1955, ch 93; SDC Supp 1960, § 27.1201; SL 1986, ch 278, § 3; SL 1994, ch 351, § 56.



§ 34-12-2.1 Unlicensed institutions ineligible for state or federal funds.

34-12-2.1. Unlicensed institutions ineligible for state or federal funds. No state or federal funds passing through the state treasury may be paid to a health care facility or related institution which does not have a license issued by the State Department of Health under this chapter.

Source: SL 1986, ch 278, § 14.



§ 34-12-3 Licensed child welfare agencies exempt from chapter.

34-12-3. Licensed child welfare agencies exempt from chapter. The provisions of this chapter do not apply to any state institution, children's home, association or institution having the care of children or pregnant women under its control, which is required to be licensed or registered by the Department of Social Services under chapter 26-6.

Source: SL 1925, ch 220, § 1; SDC 1939, § 27.1201; SL 1945, ch 108, § 2; SL 1953, ch 123, § 2; SDC Supp 1960, § 27.1202; SL 1985, ch 211, § 15.



§ 34-12-4 Lodging establishments exempt from chapter.

34-12-4. Lodging establishments exempt from chapter. Nothing in this chapter shall apply to lodging establishments or other similar places that furnish only board and room, or either, to their guests.

Source: SL 1945, ch 108, § 2; SL 1953, ch 123, § 2; SDC Supp 1960, § 27.1202.



§ 34-12-5 Application for license--Contents--Issuance of license--Denial--Contesting the denial.

34-12-5. Application for license--Contents--Issuance of license--Denial--Contesting the denial. Any applicant desiring a license or a license renewal shall file with the State Department of Health an application verified under oath and in a form prescribed by the department. The application shall contain the following:

(1) The name and address of the applicant and operator;

(2) If a firm or corporation, the names and addresses of the principal officers; or if a corporate body, the name of the state under whose laws the corporation is organized;

(3) A description of the facility to include the address and whether the facility is owned, leased, or subleased. A true copy of the lease or sublease shall be attached to the application;

(4) A certification of consent to allow inspections of the health care facility by authorized department inspectors upon presentation of identification during the hours of operation;

(5) Satisfactory evidence of the applicant's ability to comply with the minimum standards of this chapter; and

(6) Any other information which the secretary of the Department of Health considers necessary.

The department shall issue a license to the applicant when it is satisfied that the facts set forth in the application are true and complete and in accordance with the provisions in this chapter and the rules promulgated thereunder. The department may refuse to issue a license upon any of the grounds stated in § 34-12-19. Upon denial, the department shall advise the applicant of the reasons for denial. The applicant may contest the denial pursuant to chapter 1-26.

Source: SL 1945, ch 108, § 3; SL 1953, ch 123, § 3; SDC Supp 1960, § 27.1203; SL 1972, ch 15, § 4; SL 1986, ch 278, § 4.



§ 34-12-6 Amount of license fee--Disposition.

34-12-6. Amount of license fee--Disposition. Any application for a license to operate a health care facility shall be accompanied by a fee. The annual license fee established for each licensure category of health care facilities shall be as follows:

(1) Nursing facility:

(a) Fifty beds or less, six hundred dollars;

(b) Fifty-one to one hundred beds, inclusive, nine hundred dollars;

(c) One hundred one to one hundred fifty beds, inclusive, one thousand two hundred dollars;

(d) One hundred fifty-one or more beds, one thousand five hundred dollars;

(2) Assisted living center:

(a) Sixteen beds or less, one hundred fifty dollars;

(b) Seventeen to fifty beds, inclusive, three hundred dollars;

(c) Fifty-one to one hundred beds, inclusive, four hundred fifty dollars;

(d) One hundred one or more beds, six hundred dollars;

(3) Hospital:

(a) Twenty-five beds or less, one thousand dollars;

(b) Twenty-six to fifty beds, inclusive, one thousand five hundred dollars;

(c) Fifty-one to one hundred beds, inclusive, two thousand dollars;

(d) One hundred one to one hundred fifty beds, inclusive, three thousand dollars;

(e) One hundred fifty-one to two hundred beds, inclusive, four thousand dollars;

(f) Two hundred one or more beds, five thousand dollars;

(4) Ambulatory surgery center, five hundred dollars;

(5) Chemical dependency treatment facility:

(a) Sixteen beds or less, one hundred fifty dollars;

(b) Seventeen to fifty beds, inclusive, three hundred dollars;

(c) Fifty-one or more beds, four hundred fifty dollars;

(6) Inpatient and residential hospice, two hundred dollars;

(7) Freestanding emergency medical care facility, five hundred dollars;

(8) Community living home, one hundred fifty dollars.

No such fee may be refunded. All fees received by the Department of Health under the provisions of this chapter shall be paid into the general fund.

Source: SL 1945, ch 108, § 4; SL 1947, ch 128; SL 1953, ch 123, § 4; SDC Supp 1960, § 27.1204; SL 1986, ch 278, § 5; SL 1987, ch 252; SL 2009, ch 164, § 1; SL 2017, ch 149, § 2; SL 2017, ch 150, § 2.



§ 34-12-7 Department of Health authorized to issue licenses--Promulgation of rules.

34-12-7. Department of Health authorized to issue licenses--Promulgation of rules. The State Department of Health may issue licenses to operate a health care facility or related institutions as defined in § 34-12-1.1 which, after application and inspection, are found to comply with the provisions of this chapter, and the rules adopted by the State Department of Health. Provision may be made for annual or biennial licenses, prorated license fees, and multiple licenses for health care facilities providing different levels of care and services to patients. To implement this section, the State Department of Health may promulgate rules pursuant to chapter 1-26.

Source: SL 1925, ch 220, § 3; SDC 1939, § 27.1203; SL 1945, ch 108, § 7; SL 1953, ch 123, § 7; SDC Supp 1960, § 27.1207; SL 1969, ch 107; SL 1978, ch 248; SL 1986, ch 278, § 6; SL 1992, ch 244; SL 2009, ch 164, § 2.



§ 34-12-8 Provisional licenses--Circumstances under which issued.

34-12-8. Provisional licenses--Circumstances under which issued. The State Department of Health may issue a provisional license when an applicant or licensee under this chapter fails to comply with the established standards but signifies an intention to remedy such fault. Such provisional license shall state on its face the conditions under which it is granted and the period of time for which it is issued. A provisional license may also be issued, when an application for license is found to be in order, to cover the maintenance of such institution until inspection can be completed and a regular license issued.

Source: SL 1953, ch 123, § 7; SDC Supp 1960, § 27.1207.



§ 34-12-8.1 Probationary licenses--Circumstances under which issued--Issuance of regular license after inspection--Certain new admissions prohibited during probation.

34-12-8.1. Probationary licenses--Circumstances under which issued--Issuance of regular license after inspection--Certain new admissions prohibited during probation. The State Department of Health may issue a probationary license if a licensee under this chapter fails to comply with the provisions of this chapter and if a hearing is pending on licensure suspension or revocation as provided in § 34-12-19. Upon issuance of a probationary license and prior to a suspension or revocation proceeding, the licensee may request an inspection by the department. If the department inspects the facility and if the facility meets the provisions of this chapter, the department shall issue a regular license under § 34-12-7. A nursing facility or assisted living center which has been issued a probationary license is prohibited from accepting new admissions during the period of probationary licensure.

Source: SL 1986, ch 278, § 13; SL 1991, ch 272, § 2.



§ 34-12-9 License not transferable.

34-12-9. License not transferable. No license granted under this chapter shall be assignable or transferable.

Source: SL 1945, ch 108, § 4; SL 1947, ch 128; SL 1953, ch 123, § 4; SDC Supp 1960, § 27.1204.



§ 34-12-10 Repealed.

34-12-10. Repealed by SL 2009, ch 164, § 3.



§ 34-12-11 Repealed.

34-12-11. Repealed by SL 1993, ch 271, § 2.



§ 34-12-11.1 Disclosure of public reimbursement rates required of nursing homes and related institutions.

34-12-11.1. Disclosure of public reimbursement rates required of nursing homes and related institutions. All nursing homes, homes for the aged, and related institutions shall disclose all reimbursement rates established by the Department of Social Services under the medical assistance program upon request of any person.

Source: SDCL, § 34-12-7 as added by SL 1978, ch 248; SL 1980, ch 238, § 21.



§ 34-12-12 Lodging and food service laws not applicable to licensees.

34-12-12. Lodging and food service laws not applicable to licensees. No licensee under the provisions of this chapter shall be required to be licensed or inspected under the laws of this state relative to lodging or food service establishments.

Source: SL 1945, ch 108, § 5; SL 1953, ch 123, § 5; SDC Supp 1960, § 27.1205.



§ 34-12-13 Rules to protect patients' health and safety.

34-12-13. Rules to protect patients' health and safety. The State Department of Health may promulgate rules, pursuant to chapter 1-26, which are necessary to protect the health and safety of patients cared for in licensed health care facilities. The regulations may be in regard to the following areas:

(1) Sanitary and safe conditions of the premises;

(2) Cleanliness of operation;

(3) Fire safety and construction;

(4) Physical equipment found necessary and in the public interest;

(5) Management and administration;

(6) Physician's services;

(7) Nursing and related care;

(8) Dietetic services;

(9) Medication control;

(10) Records;

(11) Diagnostic services;

(12) Hospital complementary services;

(13) Long-term care diversionary services;

(14) Patient safety and health;

(15) Residents' rights in nursing homes and assisted living centers.
Source: SL 1945, ch 108, § 6; SL 1953, ch 123, § 6; SDC Supp 1960, § 27.1206; SL 1980, ch 238, § 22; SL 1986, ch 278, § 8; SL 1991, ch 270, § 1; SL 1991, ch 272, § 2.



§ 34-12-14 Application of regulations and standards to Christian Scientist and chiropractic institutions.

34-12-14. Application of regulations and standards to Christian Science institution. No regulations may be made, or standards established, under this chapter for any health care facility or related institution conducted in accordance with the practices and principles of the body known as the Church of Christ, Scientist except as to the sanitary and safe condition of the premises, cleanliness of operation, and its physical equipment.

Source: SL 1945, ch 108, § 6; SL 1953, ch 123, § 6; SDC Supp 1960, § 27.1206; SL 1986, ch 278, § 9; SL 2013, ch 154, § 10.



§ 34-12-15 Inmate records and statistics required of institutions--Copy to patient and certain other persons on request--Reproduction cost--No liability for compliance--Section not applicable to chemical dependency treatment facilities.

34-12-15. Inmate records and statistics required of institutions--Copy to patient and certain other persons on request--Reproduction cost--No liability for compliance--Section not applicable to chemical dependency treatment facilities. All superintendents, or managers, or other persons in charge of hospitals, lying-in, or other institutions, public or private, to which persons resort for treatment of disease, confinement, or are committed by process of law, shall make and keep a record of all the personal and statistical particulars relative to the inmates, such record to be made at the time of their admittance and in such form of certificate as directed by the secretary of health. In case of persons admitted or committed for treatment of disease, the physician in charge shall specify for entry in such record the nature of the disease and where in the physician's opinion it was contracted. The personal particulars and information required by this section shall be obtained from the individual, if it is practicable to do so, and if not practicable, shall be obtained in as complete a manner as possible from relatives, friends, or other persons acquainted with the facts. Such record shall be open at all times to the inspection of the secretary of health or an accredited agent of the secretary.

A health care facility shall provide copies of all medical records, reports, and X rays pertinent to the health of the patient, if available, to a discharged patient or the patient's designee upon receipt by the health care facility of a written request or a legible copy of a written request signed by the patient. The health care facility may require before delivery that the patient pay the actual reproduction and mailing expense.

If a personal representative of a deceased patient has not been appointed, the following surviving family members, in the priority stated, have the right to copies of the patient's medical record to the same extent as the patient would have the right to copies of the medical record while alive:

(1) The spouse, if not legally separated at the time of the patient's death;

(2) An adult child;

(3) A parent;

(4) An adult sibling;

(5) A grandparent or an adult grandchild;

(6) An adult aunt or uncle, or an adult niece or nephew.

A health care facility, complying in good faith with the provisions of this section, may not be held liable for any injury or damage proximately resulting from compliance with this section. This section does not apply to chemical dependency treatment facilities.

Source: SDC 1939, § 27.0205; SL 1979, ch 236, § 1; SL 1981, ch 258, §§ 1, 2; SL 1989, ch 288; SL 1999, ch 171, § 1.



§ 34-12-15.1 Handling of residents' funds by nursing homes--Definition of terms.

34-12-15.1. Handling of residents' funds by nursing homes--Definition of terms. Terms used in §§ 34-12-15.1 to 34-12-15.10, inclusive, unless the context otherwise requires mean:

(1) "Nursing homes," public or private facilities licensed pursuant to this chapter 34-12, as a skilled nursing facility, an intermediate care facility, or an assisted living center;

(2) "Residents," persons committed or cared for in any home, center, or other facility which is subject to the provisions of §§ 34-12-15.1 to 34-12-15.10, inclusive.
Source: SL 1977, ch 279, § 1; SL 1991, ch 272, § 2.



§ 34-12-15.2 Residents' funds kept separate--Free from facility's liabilities.

34-12-15.2. Residents' funds kept separate--Free from facility's liabilities. Upon written authorization of the resident, every nursing facility shall hold, safeguard, and account for the moneys and funds of residents of such home and shall keep such moneys and funds separate, intact, and free from any liability which the facility incurs.

Source: SL 1977, ch 279, § 2; SL 1991, ch 271, § 1.



§ 34-12-15.3 Deposit in bank of residents' funds not kept at nursing facility--Public facility to deposit with state treasurer.

34-12-15.3. Deposit in bank of residents' funds not kept at nursing facility--Public facility to deposit with state treasurer. Residents' moneys in excess of fifty dollars shall be deposited in a local financial institution authorized to do business in South Dakota in an interest bearing demand trust account that is separate from any of the facility's operating accounts and credits all interest earned on such account to such account. However, a public agency which is subject to §§ 34-12-15.1 to 34-12-15.10, inclusive, shall deposit such funds with the state treasurer in the appropriate trust and agency account for the facility.

Source: SL 1977, ch 279, § 5; SL 1991, ch 271, § 2.



§ 34-12-15.4 Repealed.

34-12-15.4. Repealed by SL 1991, ch 271, § 3.



§ 34-12-15.5 Surety bond required of nursing facilities handling large amounts of residents' funds--Amount of bond.

34-12-15.5. Surety bond required of nursing facilities handling large amounts of residents' funds--Amount of bond. Each private nursing facility covered by §§ 34-12-15.1 to 34-12-15.10, inclusive, which is handling or will handle money on a monthly basis of over fifty dollars per resident per month, or over five hundred dollars for all residents per month, shall file with the agency licensing the facility, a surety bond in the following amounts:

(1) If the amount to be handled is seven hundred fifty dollars per month or less the bond required shall be one thousand dollars;

(2) If the amount to be handled is seven hundred fifty-one dollars to one thousand five hundred dollars the bond required shall be two thousand dollars; and

(3) If the amount to be handled is one thousand five hundred one dollars to two thousand five hundred dollars the bond required shall be three thousand dollars.

Every further increment of one thousand dollars or fraction thereof shall require an additional one thousand dollars on the bond.

Source: SL 1977, ch 279, § 9.



§ 34-12-15.6 Records required on residents' funds--Form--Receipts kept.

34-12-15.6. Records required on residents' funds--Form--Receipts kept. Every nursing facility or other facility covered by the provisions of §§ 34-12-15.1 to 34-12-15.10, inclusive, shall, in addition to the requirements of § 34-12-15.2, maintain adequate safeguards and accurate records of residents' moneys and funds which are entrusted to their care. These safeguards and records shall include:

(1) Records of residents' moneys which are maintained in an interest bearing demand trust account shall include a control account for all the receipts and expenditures, an account for each resident and supporting vouchers filed in chronological order. Each account shall be kept current with columns for debits, credits, and balance; and

(2) Records of residents' moneys and funds entrusted to the home or facility for safekeeping shall include a copy of the receipt furnished to the resident or to the person or agency responsible for the resident.
Source: SL 1977, ch 279, § 3; SL 1991, ch 271, § 4.



§ 34-12-15.7 Records of residents' funds available for audit.

34-12-15.7. Records of residents' funds available for audit. Records which are maintained pursuant to §§ 34-12-15.1 to 34-12-15.10, inclusive, to account for residents' funds and valuables, shall be made available to a public audit of the home or other facility, which is required to keep and maintain the same.

Source: SL 1977, ch 279, § 7.



§ 34-12-15.8 Noncompliance as ground for revocation of administrator's license.

34-12-15.8. Noncompliance as ground for revocation of administrator's license. Failure of any licensed nursing facility to keep complete records or to comply with any other provision of §§ 34-12-15.1 to 34-12-15.10, inclusive, shall constitute cause for revocation of the licenses held by the administrator or operator of such homes or facilities, under chapter 36-28.

Source: SL 1977, ch 279, § 8.



§ 34-12-15.9 Surrender of funds on discharge of resident--Time allowed.

34-12-15.9. Surrender of funds on discharge of resident--Time allowed. Upon discharge of a resident, all moneys and funds of that resident which have been entrusted to the home or other facility covered by §§ 34-12-15.1 to 34-12-15.10, inclusive, shall be surrendered to the resident or a legally empowered representative in exchange for a signed receipt. Moneys and valuables kept within the facility shall be surrendered upon demand, and those kept in an interest bearing demand trust account shall be made available within ten business days.

Source: SL 1977, ch 279, § 6; SL 1991, ch 271, § 5.



§ 34-12-15.10 Escheat of unclaimed funds of deceased resident--Notice and transfer to state.

34-12-15.10. Escheat of unclaimed funds of deceased resident--Notice and transfer to state. If, upon the death of a resident and after notification to any known guardian, conservator, or relatives of property belonging to the resident, not exceeding two hundred dollars in value, the property remains unclaimed for sixty days, such property shall escheat directly to the state notwithstanding chapter 21-36. The home or other facility shall notify the office of surplus property of such unclaimed property. However, all money, stocks, bonds, contracts, and claims on banks which can readily be converted to money shall be sent to the state treasurer for deposit in the general fund.

Source: SL 1977, ch 279, § 10; SL 1993, ch 213, § 222.



§ 34-12-16 Inspection of licensed health care facilities--Exception--Refusal to allow inspection--Revocation proceedings.

34-12-16. Inspection of licensed health care facilities--Exception--Refusal to allow inspection--Revocation proceedings. Any building, institution, or establishment for which a license is issued under this chapter shall be inspected by the Department of Health under rules established by the department pursuant to § 34-12-13. The provisions of this section do not apply to a licensed hospital or licensed chemical dependency treatment facility surveyed and accredited under the standards of the accreditation program of the joint commission on accreditation of health care organizations that submits to the department, within a reasonable time, copies of its currently valid accreditation certificate and accreditation letter, together with accompanying recommendations and comments and any further recommendations, progress reports, and correspondence directly related to the accreditation. However, the department may inspect all licensed hospitals or licensed chemical dependency treatment facilities to determine compliance with rules promulgated pursuant to subdivisions 34-12-13(1), (2), and (3).

The department retains the right of access to all hospital or licensed chemical dependency treatment facility premises and to relevant records to investigate complaints or to follow through on corrective measures related to deficiencies identified by the joint commission survey process which are in conflict with state law or rule. If, prior to an inspection, the operator refuses to allow the inspection, no inspection may be made. If, during the course of the inspection, the operator refuses to allow the inspection to continue, the inspection shall cease. In such cases, the department may immediately initiate revocation proceedings pursuant to chapter 1-26 against the operator's license.

Source: SL 1945, ch 108, § 5; SL 1953, ch 123, § 5; SDC Supp 1960, § 27.1205; SL 1980, ch 238, § 23; SL 1982, ch 260; SL 1986, ch 278, § 10; SL 1989, ch 289; SL 2016, ch 171, § 1.



§ 34-12-17 Information received by department confidential--Disclosure.

34-12-17. Information received by department confidential--Disclosure. Information received by the State Department of Health under the authority of this chapter shall be confidential, except for official purposes, and shall not be disclosed except in accordance with a proper judicial order, or as otherwise provided by law.

Source: SL 1945, ch 108, § 8; SL 1953, ch 123, § 8; SDC Supp 1960, § 27.1208.



§ 34-12-18 Unlicensed operation as misdemeanor.

34-12-18. Unlicensed operation as misdemeanor. Any person establishing, conducting, managing, or operating any health care facility or related institution without a license is guilty of a Class 1 misdemeanor.

Source: SL 1925, ch 220, § 7; SDC 1939, § 27.9927; SL 1945, ch 108, § 9; SL 1953, ch 123, § 9; SDC Supp 1960, § 27.9946; SL 1977, ch 190, § 14; SL 1986, ch 278, § 11; SL 1989, ch 290.



§ 34-12-19 Grounds for suspension or revocation of license.

34-12-19. Grounds for suspension or revocation of license. The State Department of Health may suspend or revoke a license issued under this chapter on any of the following grounds:

(1) Violation of any of the provisions of this chapter or the rules issued pursuant thereto;

(2) Permitting, aiding, or abetting the commission of any unlawful act in such institution;

(3) Conduct of practices detrimental to the welfare of the patient; and

(4) Failure to allow department inspections, including inspections authorized under § 34-12-16, complaint inspections and necessary follow-up inspections.
Source: SL 1925, ch 220, § 5; SDC 1939, § 27.1205; SL 1945, ch 108, § 7; SL 1953, ch 123, § 7; SDC Supp 1960, § 27.1207; SL 1986, ch 278, § 12.



§ 34-12-20 Procedure for suspension or revocation of license.

34-12-20. Procedure for suspension or revocation of license. No license shall be suspended or revoked except in compliance with chapter 1-26.

Source: SL 1925, ch 220, § 5; SDC 1939, § 27.1205; SL 1945, ch 108, § 7; SL 1953, ch 123, § 7; SDC Supp 1960, § 27.1207; SL 1972, ch 15, § 4.



§ 34-12-21 New license issued after suspension or revocation.

34-12-21. New license issued after suspension or revocation. If a license is suspended or revoked as provided in § 34-12-19, a new application for license may be considered by the said Department of Health if, when, and after the conditions upon which suspension or revocation was based have been corrected and evidence of this fact has been satisfactorily submitted to said department. A new license may then be granted after proper inspection has been made and all provisions of this chapter and the rules and regulations adopted hereunder have been complied with.

Source: SL 1945, ch 108, § 7; SL 1953, ch 123, § 7; SDC Supp 1960, § 27.1207.



§ 34-12-22 Appeal from department.

34-12-22. Appeal from department. Any person aggrieved by any decision or ruling of the said Department of Health may appeal under the provisions of chapter 1-26.

Source: SL 1925, ch 220, § 5; SDC 1939, § 27.1205; SL 1945, ch 108, § 7; SL 1953, ch 123, § 7; SDC Supp 1960, § 27.1207; SL 1972, ch 15, § 4.



§ 34-12-23 , 34-12-24. Repealed.

34-12-23, 34-12-24. Repealed by SL 1988, ch 277, § 8.



§ 34-12-25 Repealed.

34-12-25. Repealed by SL 1994, ch 274, § 5.



§ 34-12-26 to 34-12-28. Repealed.

34-12-26 to 34-12-28. Repealed by SL 2005, ch 181, §§ 1 to 3.



§ 34-12-29 Promulgation of rules regarding nurse aide registration.

34-12-29. Promulgation of rules regarding nurse aide registration. The Department of Health and the Board of Nursing may promulgate rules pursuant to chapter 1-26 to provide for the following regarding nurse aide registration:

(1) Education, training, and examination requirements;

(2) Qualifications of nurse aide instructors;

(3) Revocation, denial, or suspension of nurse aide registry status; and

(4) Hearing process.
Source: SL 1990, ch 268; SL 1995, ch 192.



§ 34-12-30 Notice from nursing facility required when resident's trust account approaches resource limit in medical assistance program.

34-12-30. Notice from nursing facility required when resident's trust account approaches resource limit in medical assistance program. Every nursing facility shall provide written notice to each resident receiving medical assistance under chapter 28-6 if the amount in the resident's interest bearing demand trust account reaches two hundred dollars less than resource limit in the medical assistance program under chapter 28-6. The written notice shall notify the resident that if the amount in the account (in addition to the value of the resident's other nonexempt resources) reaches the resource limit in the medical assistance program under chapter 28-6, the resident may lose eligibility for medical assistance benefits under chapter 28-6 or benefits under the federal supplemental security income program.

Source: SL 1991, ch 271, § 6.



§ 34-12-31 No charge against resident funds for services paid under medical assistance program.

34-12-31. No charge against resident funds for services paid under medical assistance program. No nursing facility may impose a charge against the moneys and funds of a resident for any item or service for which payment is made under the medical assistance program under chapter 28-6 or the federal medicare program.

Source: SL 1991, ch 271, § 7.



§ 34-12-32 Residential services for elderly or disabled persons--Registration--Forms and procedures--Violation as misdemeanor.

34-12-32. Residential services for elderly or disabled persons--Registration--Forms and procedures--Violation as misdemeanor. Any person engaged in the business of operating a home or facility for the purpose of providing residential services for compensation to two or more elderly or disabled persons not related to the owner by blood or marriage shall register annually with the State Department of Health, unless otherwise required to be licensed under this chapter. As used in this section, the term, "residential services," means room, meals, and daily living services, but not habilitative or health care. The department shall establish procedures and provide forms for registration. No fee may be established for registration. To implement this section, the State Department of Health may adopt rules pursuant to chapter 1-26. Failure to register pursuant to this section is a Class 2 misdemeanor.

Source: SL 1991, ch 272, § 3.



§ 34-12-33 Inspection of elderly or disabled person residential care facility--Authorization--Scope of inspection.

34-12-33. Inspection of elderly or disabled person residential care facility--Authorization--Scope of inspection. Upon receipt of a complaint, the Department of Health may enter and inspect any establishment or facility registered or required to be registered pursuant to § 34-12-32 to determine if there are violations of the licensing provisions of this chapter. Before entering an establishment or facility, the department shall obtain the consent of the owner, operator, or person-in-charge, or obtain a court order authorizing entry for the purpose of inspection unless an emergency exists. As used in this section, the term, emergency, means any circumstance which the department has reason to believe exists, which may constitute a hazardous condition that may endanger human life or be seriously detrimental to the health or welfare of residents. As used in this section, the term, person-in-charge, means the person present at a residential care facility who is responsible for its operation. The inspection shall take place during reasonable times and shall be conducted by an authorized department inspector after presentation of identification. The scope of the inspection is limited to those areas provided for in this chapter. After an inspection is completed, the department may proceed in accordance with § 34-12-34 to cause compliance with this chapter and the rules promulgated thereunder.

Source: SL 1991, ch 272, § 4; SL 1999, ch 172, § 1.



§ 34-12-34 Failure to register--Notice--Closure.

34-12-34. Failure to register--Notice--Closure. If a health care facility has not secured a license pursuant to this chapter, the State Department of Health shall notify the owner or operator of such facility. If the owner or operator refuses or fails to comply with the provisions of § 34-12-5 within fourteen calendar days after notification, the department shall, subject to the requirements of chapter 1-26, issue a closure order to the owner or operator of the facility until such time as the owner or operator complies with the licensure requirements. If the facility continues to operate after a closure order is issued, the department may refer the matter to the state's attorney for appropriate action or the attorney general's office for injunctive relief.

Source: SL 1991, ch 272, § 5.



§ 34-12-35 Repealed.

34-12-35. Repealed by SL 1991, ch 272, § 10.



§ 34-12-35.1 Repealed.

34-12-35.1. Repealed by SL 1993, ch 246, § 1.



§ 34-12-35.2 Repealed.

34-12-35.2. Repealed by SL 1995, ch 193, § 1.



§ 34-12-35.3 Repealed.

34-12-35.3. Repealed by SL 2000, ch 168, § 3, eff. June 30, 2005.



§ 34-12-35.4 Number of beds in nursing facility.

34-12-35.4. Number of beds in nursing facility. No nursing facility in this state may operate more than the number of beds authorized by the Department of Health pursuant to this chapter and in existence on July 1, 2005.

Source: SL 2005, ch 180, § 1.



§ 34-12-35.5 Access critical nursing facilities.

34-12-35.5. Access critical nursing facilities. The Department of Social Services shall designate access critical nursing facilities annually as part of the medicaid rate setting process. The department shall designate the access critical nursing facilities according to the following criteria:

(1) No other nursing facility is located within twenty miles;

(2) The nursing facility is located in the largest municipality within thirty-five miles, unless the next closest nursing facility is located more than fifty miles from any other nursing facility;

(3) The nursing facility provides skilled nursing facility services;

(4) The nursing facility is integrated with other health care services, either through affiliation with other services or through formal agreement;

(5) The projected nursing facility demand within the county in which the facility is located is less than sixty beds in 2015; and

(6) The nursing facility agrees to relinquish any excess moratorium beds that are authorized pursuant to § 34-12-35.4.
Source: SL 2011, ch 154, § 1.



§ 34-12-35.6 Redistribution of existing nursing facility beds.

34-12-35.6. Redistribution of existing nursing facility beds. Notwithstanding the provisions of §§ 34-12-35.4 and 34-12-39.2, the Department of Health may authorize the increase in the number of beds in an existing nursing facility or may authorize the construction of a new nursing facility as defined in § 34-12-1.1, so long as the total number of nursing facility beds statewide does not exceed the total number of beds in existence statewide on July 1, 2005.

Source: SL 2012, ch 178, § 1.



§ 34-12-35.7 Annual consideration of need for additional nursing facility beds or new nursing facilities.

34-12-35.7. Annual consideration of need for additional nursing facility beds or new nursing facilities . The Department of Health, with assistance from the Department of Human Services, shall annually consider the need for additional nursing facility beds or additional new nursing facilities or both in the state. The following factors shall be taken into consideration:

(1) The current number of available nursing facility beds and nursing facilities in the state;

(2) The current and projected future need for additional nursing facility beds and nursing facilities in the state and the current long-term care needs of the population to be served;

(3) The number of nursing facility beds available for redistribution and the number of nursing facility beds redistributed pursuant to this chapter;

(4) The potential impact on existing nursing facilities;

(5) Any additional costs to the state or general public that may result; and

(6) Other current and projected long-term healthcare needs across the state.
Source: SL 2012, ch 178, § 2; SL 2017, ch 151, § 1.



§ 34-12-35.8 Proposals to address identified need for additional nursing facility beds or new nursing facilities--Promulgation of rules.

34-12-35.8. Proposals to address identified need for additional nursing facility beds or new nursing facilities--Promulgation of rules. If a need for additional nursing facility beds or additional new nursing facilities or both in a defined area is identified by the Department of Health in accordance with § 34-12-35.7, the department shall solicit and evaluate proposals to address the identified need. In doing so the department shall utilize the process and criteria established in §§ 5-18D-17 to 5-18D-20, inclusive. Additionally, the Department of Health may promulgate rules pursuant to chapter 1-26 to establish additional criteria specific to the identified need. The rules may include criteria pertaining to:

(1) Minimum nursing facility occupancy rates;

(2) Unique characteristics of the area and population to be served;

(3) Proposal viability, including financial business plan information and payor source information;

(4) Local community support for the proposed project;

(5) Benchmarks for quality assurance;

(6) Additional services to be provided; and

(7) Ability to meet workforce needs.
Source: SL 2012, ch 178, § 3.



§ 34-12-35.9 Authorization to increase number of nursing facility beds .

34-12-35.9. Authorization to increase number of nursing facility beds. Notwithstanding the provisions of § 34-12-35.4, an existing nursing facility as defined in § 34-12-1.1 may increase its number of beds with prior authorization by the Department of Health in accordance with §§ 34-12-35.6 to 34-12-35.8, inclusive. Any existing nursing facility authorized to increase its number of beds in accordance with §§ 34-12-35.6 to 34-12-35.8, inclusive, shall maintain its current Medicaid occupancy rate for the facility's existing beds, and shall maintain an annual minimum Medicaid occupancy rate no less than ten percent below the statewide average at the time rates are established for the newly authorized beds.

Source: SL 2012, ch 178, § 4.



§ 34-12-35.10 Nursing facility beds at Michael J. Fitzmaurice Veterans Home.

34-12-35.10. Nursing facility beds at Michael J. Fitzmaurice Veterans Home. Notwithstanding the provisions of § 34-12-35.4, the Department of Veterans Affairs may increase the number of nursing facility beds at the Michael J. Fitzmaurice Veterans Home. The total number of beds the nursing facility may operate may not exceed seventy-six.

Source: SL 2016, ch 172, § 1, eff. Mar. 25, 2016.



§ 34-12-35.11 Annual report to legislative committees on need for additional nursing facility beds or nursing facilities.

34-12-35.11. Annual report to legislative committees on need for additional nursing facility beds or nursing facilities. The Department of Health and the Department of Human Services shall, before the fourth Tuesday in January of each year, submit a written report to and testify before the Senate and House standing committees on health and human services concerning the consideration of additional nursing facility beds or additional new nursing facilities and long-term healthcare needs pursuant to § 34-12-35.7.

Source: SL 2017, ch 151, § 2.



§ 34-12-36 Repealed.

34-12-36. Repealed by SL 1991, ch 272, § 10.



§ 34-12-36.1 Repealed.

34-12-36.1. Repealed by SL 1993, ch 246, § 2.



§ 34-12-37 Limit on the number of assisted living center beds which may be changed to nursing facility beds in certain nursing facilities.

34-12-37. Limit on the number of assisted living center beds which may be changed to nursing facility beds in certain nursing facilities. A nursing facility which limits its admissions to only those persons who have resided in an adjacent self-care living unit operated by the nursing facility for at least one year, which also maintains an endowment to provide nursing bed care for such persons who are unable to pay the cost of nursing care, and which does not participate in medicaid may change not more than ten assisted living center beds to nursing beds after June 30, 1992.

Source: SL 1991, ch 272, § 7A.



§ 34-12-38 Interest of Department of Social Services in funds of deceased resident receiving medical assistance.

34-12-38. Interest of Department of Social Services in funds of deceased resident receiving medical assistance. Upon the death of a resident, the Department of Social Services is entitled to recover any funds of the resident kept or maintained by the home or other facility if the resident was receiving medical assistance from the department at the time of death. The home or other facility may not release or transfer any property under § 34-12-15.10 until it has determined that the Department of Social Services has no interest in or right to the property. The department shall file an affidavit pursuant to § 29A-3-1201 to establish its right to recover such funds.

Source: SL 1994, ch 229, § 12; SL 1995, ch 167, § 183.



§ 34-12-39 Repealed.

34-12-39. Repealed by SL 1995, ch 193, § 2.



§ 34-12-39.1 Repealed.

34-12-39.1. Repealed by SL 2000, ch 168, § 3, eff. June 30, 2005.



§ 34-12-39.2 Limit on new nursing facilities.

34-12-39.2. Limit on new nursing facilities. No new nursing facility may be constructed, operated, or maintained in this state unless the nursing facility is serving as a replacement for an existing facility and is required in order to:

(1) Eliminate or prevent imminent safety hazards as defined by federal, state, or local fire, building, or life safety codes or regulations;

(2) Comply with state licensure standards;

(3) Comply with accreditation or certification standards which shall be met to receive reimbursement under Title XVIII or XIX of the Social Security Act as amended to December 31, 2004;

(4) Respond to an emergency situation created by a natural disaster such as tornadoes, floods, fire, or explosions; or

(5) Improve physical conditions which are related to operational or functional deficiencies.
Source: SL 2005, ch 180, § 2.



§ 34-12-39.3 New nursing facility for military veterans and their spouses.

34-12-39.3. Repealed by SL 2010, ch 170, § 2, eff. June 30, 2013.



§ 34-12-39.4 New nursing facility as part of existing facility.

34-12-39.4. New nursing facility as part of existing facility. Notwithstanding the provisions of § 34-12-39.2, a new nursing facility as defined in§ 34-12-1.1 may be constructed, operated, and maintained as part of an existing nursing facility licensed under chapter 34-12 if:

(1) The new nursing facility is located within fifteen miles of the existing nursing facility;

(2) The combined bed capacity of both the licensed existing nursing facility and the new nursing facility do not exceed the total number of beds afforded to the existing nursing facility under § 34-12-35.4; and

(3) Both the existing nursing facility and the new nursing facility serve medicaid residents and both facilities independently maintain an annual minimum medicaid occupancy rate no less than ten percent below the state-wide average at the time rates are established.

For the purposes of medicaid reimbursement, the facility shall submit a combined annual cost report to include the combined costs for both the existing nursing facility and the new nursing facility. Medicaid reimbursement rates shall be calculated using the combined cost report, and rates will be subject to the ceilings and limitations set forth in rules promulgated pursuant to § 28-6-1. The existing facility's medicaid reimbursement rate shall be used to establish the overall ceiling as outlined in rules promulgated pursuant to § 28-6-1. The existing nursing facility is limited to construction of one new facility under this section.

Source: SL 2010, ch 170, § 3.



§ 34-12-39.5 Authorization to construct new nursing facility.

34-12-39.5. Authorization to construct new nursing facility. Notwithstanding the provisions of § 34-12-39.2, a new nursing facility as defined in § 34-12-1.1 may be constructed, operated, and maintained with prior authorization by the Department of Health in accordance with §§ 34-12-35.6 to 34-12-35.8, inclusive. Any new nursing facility authorized in accordance with §§ 34-12-35.6 to 34-12-35.8, inclusive shall maintain an annual minimum Medicaid occupancy rate no less than ten percent below the statewide average at the time rates are established.

Source: SL 2012, ch 178, § 5.



§ 34-12-40 Continuing care agreement defined.

34-12-40. Continuing care agreement defined. For the purposes of §§ 34-12-40 to 34-12-47, inclusive, a continuing care agreement is an agreement to provide a person board and lodging, in addition to care in a nursing facility or assisted living center, as defined in § 34-12-1.1, for the duration of the person's life, in consideration for an entrance fee paid to the provider.

Source: SL 1998, ch 206, § 1.



§ 34-12-41 Entrance fee defined.

34-12-41. Entrance fee defined. For the purposes of §§ 34-12-40 to 34-12-47, inclusive, an entrance fee is an initial or deferred transfer to a provider of a sum of money, or other property, made or promised to be made, as a full or partial consideration for acceptance of the person in the facility under a continuing care agreement, if the amount exceeds five thousand dollars or the sum of periodic charges for three months of residency, whichever is greater.

Source: SL 1998, ch 206, § 2.



§ 34-12-42 Continuing care retirement community defined.

34-12-42. Continuing care retirement community defined. For the purposes of §§ 34-12-40 to 34-12-47, inclusive, a continuing care retirement community is a facility that offers any person, under a continuing agreement, board and lodging, in addition to care in a nursing facility or assisted living center, regardless of whether the lodging and care is provided at the same location.

Source: SL 1998, ch 206, § 3.



§ 34-12-43 Agreements--Exemptions--Insurance.

34-12-43. Agreements--Exemptions--Insurance. A continuing care retirement community and any agreement it enters into with its residents is not subject to any provision of Title 58 except as contained in this section. This section does not provide any exemption for the sale of long-term care or other insurance product to a continuing care retirement community. This section does not provide any exemption for the sale of long-term care or other insurance products by persons other than the continuing care retirement community to residents of the continuing care retirement community.

Source: SL 1998, ch 206, § 4.



§ 34-12-44 Information to be provided.

34-12-44. Information to be provided. A continuing care retirement community shall provide the following information to any resident or prospective resident: information about all owners and operators of the facility; the affiliation, if any, with other charitable, nonprofit, or religious organizations and any financial obligations of these organizations for the operation of the facility; a description of the goods and services available to the resident as part of the agreement; a listing of services available to residents for extra cost; a description of fees charged to residents; and the most recent financial statement of the provider.

Source: SL 1998, ch 206, § 5.



§ 34-12-45 Escrow of fees.

34-12-45. Escrow of fees. Any provider proposing to develop a new continuing care retirement community, which has not previously been in operation in this state, shall establish an escrow account with a bank in this state. Any entrance fees or portions of the entrance fees collected from prospective residents before the commencement of operation of the planned facility shall be deposited in this account. Escrowed deposits may not be released to the provider until completion of construction of the facility as evidenced by certificates of occupancy or other permits to commence operation. Deposits shall be released to prospective residents within thirty days of a receipt of a written notice of cancellation. The provider may retain any accrued interest from canceled deposits and a service fee not to exceed five hundred dollars. A copy of the escrow agreement shall be filed with the director of the Division of Insurance.

Source: SL 1998, ch 206, § 6.



§ 34-12-46 Construction--Fees.

34-12-46. Construction--Fees. Any new continuing care retirement community may not start construction until escrowed deposits of at least ten percent of the proposed entrance fee has been received for at least fifty percent of the proposed living units planned to be constructed. This section does not apply to the building of a continuing care retirement community if the funds used for building such facility are exclusively derived from sources other than prospective residents.

Source: SL 1998, ch 206, § 7.



§ 34-12-47 Notification of escrow accounts.

34-12-47. Notification of escrow accounts. The provider shall notify the director of the Division of Insurance when the required amount of escrowed deposits have been reached for construction to start. In addition, notice shall be provided to the director of the Division of Insurance when escrowed deposits are released to the provider.

Source: SL 1998, ch 206, § 8.



§ 34-12-48 , 34-12-49. Repealed.

34-12-48, 34-12-49. Repealed by SL 2003, ch 180, § 3, effective June 30, 2005.



§ 34-12-50 Court order for medical treatment of disabled adult under treatment by spiritual means.

34-12-50. Court order for medical treatment of disabled adult under treatment by spiritual means. If a disabled adult is under treatment solely by spiritual means, the court may, upon good cause shown, order that medical treatment be provided for that disabled adult.

Source: SL 2005, ch 120, § 340, eff. July 1, 2006.



§ 34-12-51 Immunity from liability for reporting abuse, exploitation, or neglect of elder or adult with a disability.

34-12-51. Immunity from liability for reporting abuse, exploitation, or neglect of elder or adult with a disability. Any institution regulated pursuant to chapter 34-12 and any employee, agent, or member of a medical or dental staff thereof who, in good faith, makes a report of abuse, exploitation, or neglect of any elder or disabled adult, is immune from any liability, civil or criminal, that might otherwise be incurred or imposed, and has the same immunity with respect to participation in any judicial proceeding resulting from the report. This immunity extends in a like manner to any public official involved in the investigation of abuse, exploitation, or neglect of any elder or disabled adult, or to any person or institution who in good faith cooperates with any public officials in an investigation. The provisions of this section do not extend to any person alleged to have committed any act of abuse or neglect of any elder or disabled adult or to any person who has aided and abetted any such act.

Source: SL 1991, ch 195; SDCL § 22-46-6; SL 2005, ch 120, §§ 343, 344; SL 2007, ch 147, § 6.



§ 34-12-52 Definition of terms related to trauma care system.

34-12-52. Definition of terms related to trauma care system. Terms used in this section and §§ 34-12-53 to 34-12-55, inclusive, mean:

(1) "Department," the Department of Health;

(2) "Emergency medical services," health care provided to the patient at the scene, during transportation to a medical facility, between medical facilities, and upon entry at the medical facility;

(3) "Freestanding emergency medical care facility," a facility structurally separate and distinct from a hospital that directly receives a person and provides emergency medical care;

(4) "Hospital," a hospital licensed pursuant to chapter 34-12;

(5) "Trauma," a sudden, severe injury or damage to the body caused by an external force that results in potentially life-threatening injuries or that could result in the following disabilities:

(a) Impairment of cognitive or mental abilities;

(b) Impairment of physical functioning; or

(c) Disturbance of behavioral or emotional functioning;

(6) "Trauma care system," a statewide system for the prevention of trauma and the provision of optimal medical care to trauma victims that includes both the provision of appropriate health care services and provision of emergency medical care, equipment, and personnel for effective and coordinated prehospital, hospital, inter-hospital, and rehabilitative care for trauma patients;

(7) "Trauma hospital," a hospital designated by the department as providing a specialized program in trauma care with appropriately trained personnel, equipment, and other facility resources that are specifically organized to provide optimal care to a trauma patient at the facility; and

(8) "Trauma registry," patient-specific trauma data that is maintained by a health care facility, in a format prescribed by rules promulgated pursuant to § 34-12-54.
Source: SL 2008, ch 168, § 1; SL 2017, ch 150, § 3.



§ 34-12-53 Trauma care system and statewide trauma registry.

34-12-53. Trauma care system and statewide trauma registry. The department shall develop, implement, and administer a trauma care system including a statewide trauma registry that involves all hospitals, freestanding emergency medical care facilities, and emergency medical services within the state.

Source: SL 2008, ch 168, § 2; SL 2017, ch 150, § 4.



§ 34-12-54 Promulgation of rules regarding trauma care system.

34-12-54. Promulgation of rules regarding trauma care system. The department shall promulgate rules, pursuant to chapter 1-26, to provide for a trauma care system and statewide trauma registry. The rules shall include:

(1) Designation of the levels of trauma hospitals or freestanding emergency medical care facilities and the resources each hospital or freestanding emergency medical care facility is required to have concerning personnel, equipment, data collection, and organizational capacity for each level;

(2) Prehospital emergency medical services triage and treatment protocols for trauma patients; and

(3) Requirements for collection and release of trauma registry data.
Source: SL 2008, ch 168, § 3; SL 2017, ch 150, § 5.



§ 34-12-55 Each facility to meet requirements of one of designated levels of trauma hospital.

34-12-55. Each facility to meet requirements of one of designated levels of trauma hospital. Each hospital or freestanding emergency medical care facility shall meet the requirements of one of the designated levels of trauma hospitals as provided for in § 34-12-54. The department may not direct a hospital or freestanding emergency medical care facility to establish a certain level of designation.

Source: SL 2008, ch 168, § 4; SL 2017, ch 150, § 6.



§ 34-12-56 Nursing facility construction on American Indian reservations .

34-12-56. Nursing facility construction on American Indian reservations. Notwithstanding the provisions of §§ 34-12-35.4 and 34-12-39.2, a new nursing facility as defined in § 34-12-1.1 may be constructed, operated, and maintained on any American Indian reservation that is wholly or partially located west of the one hundred second meridian if the facility is needed to serve a local population previously unserved through lack of nursing facilities within a forty-five-mile radius. No more than one such nursing facility may be located within the same American Indian reservation, and the number of beds in the nursing facility may not exceed fifty. The nursing facility shall meet the specifications of this chapter for a licensed nursing facility in order to participate in the medicaid program.

No state funds may be used for the construction of a nursing facility built pursuant to this section.

Source: SL 2010, ch 171, §§ 1, 2.



§ 34-12-56.1 Nursing facility on Rosebud Indian Reservation.

34-12-56.1. Nursing facility on Rosebud Indian Reservation. Notwithstanding the provisions of §§ 34-12-39.2 and 34-12-35.4, a new nursing facility may be constructed on the Rosebud Indian Reservation for replacement of the nursing facility currently located in White River, South Dakota. The nursing facility shall meet the specifications of this chapter for a licensed nursing facility in order to participate in the medicaid program. The number of beds in the replacement nursing facility may not exceed fifty-two. (This section is repealed effective June 30, 2021 pursuant to SL 2016, ch 173, § 2.)

Source: SL 2016, ch 173, § 1.



§ 34-12-56.2 Nursing facility on Cheyenne River Indian Reservation.

34-12-56.2. Nursing facility on Cheyenne River Indian Reservation. Notwithstanding the provisions of §§ 34-12-39.2 and 34-12-35.4, a new nursing home may be operated and maintained on the Cheyenne River Indian Reservation located in Eagle Butte, South Dakota. The nursing facility shall meet the specifications of this chapter for a licensed nursing facility in order to participate in the Medicaid program. The number of nursing facility beds in the new facility may not exceed fifty.

Source: SL 2017, ch 152, § 1, eff. Feb. 9, 2017.



§ 34-12-57 Services of licensed birth center.

34-12-57. Services of licensed birth center. Any birth center licensed by the state in accordance with this chapter, may operate to provide care for women before, during, and after normal pregnancy, labor, and birth.

Source: SL 2011, ch 155, § 1.



§ 34-12-58 Location of birth center.

34-12-58. Location of birth center. Any birth center shall be located within thirty minutes normal driving time of a hospital licensed pursuant to this chapter that provides routine birth services.

Source: SL 2011, ch 155, § 3.



§ 34-12-59 License required to operate birth center.

34-12-59. License required to operate birth center. Except as provided in § 34-12-60, no person may establish or operate a birth center in this state without an appropriate license issued under §§ 34-12-57 to 34-12-63, inclusive.

Source: SL 2011, ch 155, § 4.



§ 34-12-60 Facilities exempt from birth center license requirements.

34-12-60. Facilities exempt from birth center license requirements. The following facilities are exempt from the requirements of §§ 34-12-57 to 34-12-63, inclusive:

(1) A hospital licensed pursuant to this chapter; and

(2) A critical access hospital licensed pursuant to this chapter.
Source: SL 2011, ch 155, § 5.



§ 34-12-61 Application for birth center license.

34-12-61. Application for birth center license. An applicant for a birth center license shall submit an application to the Department of Health on a form prescribed by the department. The application shall be accompanied by a nonrefundable license fee of five hundred dollars. The department shall issue a license if, after inspection and investigation, the department finds that the application and birth center meet the requirements of §§ 34-12-57 to 34-12-63, inclusive. The birth center license is renewable annually on a form prescribed by the department.

Source: SL 2011, ch 155, § 6.



§ 34-12-62 Promulgation of rules for birth centers.

34-12-62. Promulgation of rules for birth centers. The Department of Health shall promulgate rules pursuant to chapter 1-26 for the issuance, renewal, denial, suspension, and revocation of a license to operate a birth center. The department shall adopt, by rules promulgated pursuant to chapter 1-26, minimum standards to protect the health and safety of mothers and infants of a birth center. The rules shall establish minimum standards regarding:

(1) Facility safety, including fire safety and construction, ADA accessibility, and sanitation;

(2) Qualifications and supervision of professional and nonprofessional personnel, including certification in neonatal and maternal CPR;

(3) Emergency equipment and procedures to provide emergency care;

(4) Medical records and reports;

(5) Birthing room requirements, including minimum size requirements;

(6) Support areas for patients, including toilet, hand washing station, and bath/shower facility;

(7) Infection control, including cleaning and laundry requirements, scrub area, decontamination, disinfection, sterilization, and storage of sterile supplies, storage for soiled product, and disposal of medical waste;

(8) Medication control;

(9) Quality assurance;

(10) Information on and access to patient follow-up care;

(11) Informed consent and disclosure requirements;

(12) Patient screening, assessment, and monitoring, including transport protocols and physician referral protocols; and

(13) Administrative and public areas, including staff support areas, reception area, family room, public restroom with toilet and hand washing station, nourishment area, record storage, and provisions for drinking water.
Source: SL 2011, ch 155, § 7.



§ 34-12-63 Risk assessment system for birth centers .

34-12-63. Risk assessment system for birth centers. A birth center shall adopt, implement, and enforce a written risk assessment system that conforms to the patient assessment protocols established pursuant to § 34-12-62. A birth center shall perform the risk assessment of a potential client prior to accepting the client for admission and shall only admit a client that has been assessed to have a low-risk pregnancy. A birth center client shall be continually assessed to identify if her condition deviates from a low-risk pregnancy at any time during the pregnancy, delivery, or postpartum period. The birth center shall refer or transfer the client to a physician or hospital in accordance with the standards established pursuant to § 34-12-62.

Source: SL 2011, ch 155, § 8.



§ 34-12-64 Certain medical foster homes for veterans exempt from chapter.

34-12-64. Certain medical foster homes for veterans exempt from chapter. The provisions of this chapter do not apply to any home or facility approved and annually reviewed by the United States Department of Veterans Affairs as a medical foster home in which care is provided exclusively to three or fewer veterans. The South Dakota Department of Veterans Affairs shall provide an annual report to the Governor and Legislature by December first of each year outlining the scope and effectiveness of the medical foster home program in South Dakota.

Source: SL 2011, ch 156, § 1.



§ 34-12-65 Freestanding emergency medical care facility certified as hospital department exempt from licensing provisions.

34-12-65. Freestanding emergency medical care facility certified as hospital department exempt from licensing provisions. Any freestanding emergency medical care facility that is federally certified as a department of a hospital is exempt from the freestanding emergency medical care facility licensing and license fee provisions of this chapter.

Source: SL 2017, ch 150, § 7.






Chapter 12A - Nursing Facility Administrators [Transferred]

CHAPTER 34-12A

NURSING FACILITY ADMINISTRATORS [TRANSFERRED]

[Transferred to Chapter 36-28]



Chapter 12B - Nursing Facility Pharmacies

§ 34-12B-1 Right to choose pharmacy for filling prescriptions.

34-12B-1. Right to choose pharmacy for filling prescriptions. Any person shall have the right and privilege of having his prescription filled at the pharmacy or by the pharmacist of his choice.

Source: SL 1975, ch 225, § 1.



§ 34-12B-2 Exclusive agreements between pharmacies and nursing facilities as misdemeanors--Exceptions.

34-12B-2. Exclusive agreements between pharmacies and nursing facilities as misdemeanors--Exceptions. It is a Class 1 misdemeanor for any pharmacy, pharmacist, nursing facility, or nursing facility administrator, to contract, agree to or arrange for the exclusive right of a pharmacy or pharmacist to furnish drugs and medicines to residents or patients of a nursing facility, except in nursing facilities which are owned or operated by a licensed hospital, nursing facilities which maintain a licensed pharmacy department and nursing facilities which provide patient medication under a "unit dose" system in accordance with rules and regulations established by the State Board of Pharmacy.

Source: SL 1975, ch 225, § 2; SL 1977, ch 190, § 16.



§ 34-12B-3 Acceptance by nursing facility of rebate, free equipment or fee from pharmacy as misdemeanor.

34-12B-3. Acceptance by nursing facility of rebate, free equipment or fee from pharmacy as misdemeanor. It is a Class 1 misdemeanor for any licensed nursing facility or nursing facility administrator to accept any rebate or free equipment from, or engage in splitting fees with any pharmacy department or pharmacist that is providing drugs or medicines to such home.

Source: SL 1975, ch 225, § 3; SL 1977, ch 190, § 17.



§ 34-12B-4 Pharmacy splitting fees or giving rebate or free equipment and services to nursing facility as misdemeanor.

34-12B-4. Pharmacy splitting fees or giving rebate or free equipment and services to nursing facility as misdemeanor. It is a Class 1 misdemeanor for any licensed pharmacy or pharmacist to split fees with, or give a rebate of any type or furnish free equipment to any nursing facility or nursing facility administrator as an incentive to the nursing facility or nursing facility administrator to designate such pharmacy or pharmacist as an exclusive provider of drugs and medicines.

Source: SL 1975, ch 225, § 4; SL 1977, ch 190, § 18.



§ 34-12B-5 Nursing facility prohibited from providing exclusive services to pharmacy.

34-12B-5. Nursing facility prohibited from providing exclusive services to pharmacy. No nursing facility or nursing facility administrator shall provide services to a pharmacy or pharmacist that is not also made available to all pharmacies or pharmacists providing drugs or medicines to said nursing facility or its residents or patients. A violation of this section is a Class 1 misdemeanor.

Source: SL 1975, ch 225, § 6; SL 1977, ch 190, § 19.



§ 34-12B-6 Violation as ground for suspension or revocation of license.

34-12B-6. Violation as ground for suspension or revocation of license. Any violation of this chapter is grounds for the suspension or revocation of the license of a pharmacy, pharmacist, nursing facility, or nursing facility administrator by the appropriate licensing board or commission.

Source: SL 1975, ch 225, § 7; SL 1977, ch 190, § 20.



§ 34-12B-7 Investigation of complaints.

34-12B-7. Investigation of complaints. The Department of Health shall have the responsibility to investigate any complaints or alleged violations of this chapter.

Source: SL 1975, ch 225, § 5.






Chapter 12C - Health Care Consent Procedures

§ 34-12C-1 Definition of terms.

34-12C-1. Definition of terms. Terms used in this chapter mean:

(1) "Attending physician," the physician who has primary responsibility for the treatment and care of the patient;

(2) "Durable power of attorney for health care," an instrument executed pursuant to § 59-7-2.1 that authorizes its attorney in fact to make a health care decision or to consent to health care on behalf of its principal;

(3) "Health care," any care, treatment, service, or procedure to maintain, diagnose, or treat a person's physical or mental condition. The term also includes admission to, and personal and custodial care provided by, a licensed health care facility as defined in § 34-12-1.1;

(4) "Health care decision," the determination of the health care to be provided to a person;

(5) "Health care provider," any licensed health care facility and any person, corporation, or organization licensed, certified, or otherwise authorized or permitted by law to administer health care, and any physician licensed pursuant to chapter 36-4;

(6) "Incapacitated person," any person who is incapable of giving informed consent to health care;

(7) "Person available to consent," any person who is authorized to make a health care decision for an incapacitated person and whose existence is known to the health care provider and who, in the good faith judgment of the health care provider, is reasonably available for consultation and is willing and competent to make an informed health care decision;

(8) "Close friend," any adult who has provided significant care and exhibited concern for the patient, and has maintained regular contact with the patient so as to be familiar with the patient's activities, health, and religious or moral beliefs.
Source: SL 1990, ch 222, § 1; SL 2007, ch 192, § 1.



§ 34-12C-2 Conditions authorizing health care decision by another--Determination by physician.

34-12C-2. Conditions authorizing health care decision by another--Determination by physician. A health care decision by another is authorized under this chapter for an adult person who is incapable of giving informed consent to health care. A person is incapable of giving informed consent to health care if:

(1) A guardian has been appointed for him or he has otherwise been adjudged legally incompetent;

(2) A limited guardian has been appointed for him and the order of limited guardianship authorizes the limited guardian to make health care decisions on his behalf;

(3) It has been so determined by the circuit court as provided in § 34-12C-4; or

(4) It has been so determined in good faith by his attending physician, acting either alone or in consultation with another physician.

A determination by the attending physician that a person is incapable of giving informed consent is effective until there is a subsequent determination, either by the attending physician, or by the circuit court, that the person is either capable of giving informed consent or that the diagnosis upon which the determination of incapacity was based is no longer valid. The attending physician may decline to make a determination as to either a person's capacity or incapacity to give informed consent and a health care provider may, but need not, rely on any such determination.

Any determination by an attending physician shall be in writing, shall be signed by the attending physician and shall be made a part of the person's medical record.

Source: SL 1990, ch 222, § 2; SL 1993, ch 213, § 223.



§ 34-12C-3 Absence of power of attorney or appointed guardian--Consent by others--Disqualification--Delegation of authority--Wishes of incapacitated person--Recommendation of physician.

34-12C-3. Absence of power of attorney or appointed guardian--Consent by others--Disqualification--Delegation of authority--Wishes of incapacitated person--Recommendation of physician. In the absence of a durable power of attorney for health care or the appointment of a guardian of the person, or if neither the attorney in fact nor guardian is available to consent, a health care decision for an incapacitated person may be made by the following persons or members of the incapacitated person's family who are available to consent, in the order stated:

(1) The spouse, if not legally separated;

(2) An adult child;

(3) A parent;

(4) An adult sibling;

(5) A grandparent or an adult grandchild;

(6) An adult aunt or uncle, adult cousin, or an adult niece or nephew;

(7) Close friend.

However, any person may, before a judicial adjudication of incompetence or incapacity, disqualify any member of the person's family from making a health care decision for the person. The disqualification shall appear in a document signed by the person or may be made by a notation in the person's medical record, if made at the person's direction.

Any member of the incapacitated person's family may delegate the authority to make a health care decision to another family member in the same or succeeding class. The delegation shall be signed and may specify conditions on the authority delegated.

Any person authorized to make a health care decision for an incapacitated person shall be guided by the express wishes of the incapacitated person, if known, and shall otherwise act in good faith, in the incapacitated person's best interest, and may not arbitrarily refuse consent. Whenever making any health care decision for the incapacitated person, the person available to consent shall consider the recommendation of the attending physician, the decision the incapacitated person would have made if the incapacitated person then had decisional capacity, if known, and the decision that would be in the best interest of the incapacitated person.

Source: SL 1990, ch 222, § 3; SL 2007, ch 192, § 2.



§ 34-12C-4 Court-ordered health care--Conditions.

34-12C-4. Court-ordered health care--Conditions. If the circuit court finds that a health care decision is required for a person and that the person is incapable of giving informed consent to health care, the circuit court may order health care, direct a health care decision, determine who is authorized to make the decision, appoint its own representative to make the decision, or order any other appropriate relief.

However, the circuit court may act only if it makes a further finding that:

(1) There is no person available to consent; or

(2) There are two or more persons in the same class available to consent and their decision is not unanimous; or

(3) The person seeking to make the health care decision is not authorized to do so, is not reasonably available, is not able to make an informed decision, lacks capacity, or is not acting as required by § 34-12C-3; or

(4) The health care provider has declined to follow the direction of a person authorized to make the health care decision; or

(5) There are other substantial reasons for the circuit court's intervention; and

(6) The relief granted is not inconsistent with the incapacitated person's express wishes, if known, and is otherwise in his best interest.
Source: SL 1990, ch 222, § 4.



§ 34-12C-5 Petition for authority to make health care decision--Filing in circuit court--Contents--Notice--Court-ordered investigation.

34-12C-5. Petition for authority to make health care decision--Filing in circuit court--Contents--Notice--Court-ordered investigation. A petition pursuant to § 34-12C-4 may be filed by the incapacitated or alleged incapacitated person, by any person who is, or who might be, authorized to make a health care decision for him pursuant to § 34-12C-3, by a health care provider or by any other interested person. Any petition shall be filed in the circuit court where the incapacitated or alleged incapacitated person either resides or is present for purposes of receiving health care.

The petition shall state, or set forth by affidavit, medical records or other evidence attached thereto, all of the following so far as known to the petitioner:

(1) The nature of the physical or mental condition which requires treatment;

(2) The recommended course of treatment and its predictable or probable outcome;

(3) The available alternatives, if any, to the recommended course of treatment;

(4) The efforts made to obtain informed consent if the petition requests that the circuit court make a determination that an alleged incapacitated person is incapable of giving an informed consent; and

(5) Such other matters as may be necessary or appropriate for the specific relief requested.

Reasonable notice of time and place of hearing on the petition shall be given to the incapacitated or alleged incapacitated person and to any other person as the court may direct. However, the court may modify or dispense with notice and hearing if it finds that the delay may have a serious adverse effect upon the health of the incapacitated or alleged incapacitated person.

The court may appoint a guardian ad litem to make an investigation, report and recommendation as to the relief requested in the petition, or on any other matters as the court may direct.

Source: SL 1990, ch 222, § 5.



§ 34-12C-6 Rights of authorized person as incapacitated person.

34-12C-6. Rights of authorized person as incapacitated person. The informed consent of the person authorized under this chapter to make a health care decision shall, for all purposes, be deemed the informed consent of the incapacitated person. The person has the same right as does the incapacitated person to receive information relevant to the proposed health care, and to receive, review, and consent to the disclosure of medical records. Disclosure of information regarding contemplated health care to a person authorized to make a health care decision for an incapacitated person is not a waiver of any evidentiary privilege or of a right to assert confidentiality.

Source: SL 1990, ch 222, § 6.



§ 34-12C-7 Liability of health care provider--Liability of authorized decision maker.

34-12C-7. Liability of health care provider--Liability of authorized decision maker. A health care provider acting or declining to act in reliance on a health care decision by a person whom the health care provider believes in good faith is authorized by this chapter to make a health care decision for another is not subject to criminal prosecution, civil liability, or professional disciplinary action on the ground that the person either had or did not have authority, capacity, or sufficient interest to make an informed health care decision or for disclosing to the person medical records or other information.

A health care provider who believes in good faith that a person is incapable of giving informed consent for himself or lacks authority, capacity, or sufficient interest to make an informed health care decision for another is not subject to criminal prosecution, civil liability, or professional disciplinary action for failing to follow that person's direction or for making such determination.

A health care provider who in good faith believes that a person is capable of giving informed consent for his own health care is not subject to criminal prosecution, civil liability, or professional disciplinary action for following that person's direction or for making such determination.

A person who in good faith believes that he is authorized under this chapter to make an informed health care decision for another is not subject to criminal prosecution or civil liability on the ground that he lacked authority or capacity.

Source: SL 1990, ch 222, § 7.



§ 34-12C-8 Scope of chapter.

34-12C-8. Scope of chapter. The provisions of this chapter do not:

(1) Authorize consent to health care that is prohibited by the law of this state;

(2) Except as provided in this chapter, affect the law of this state concerning:

(a) The standard of care of a health care provider;

(b) When consent is required for health care;

(c) Notice to others of proposed health care;

(d) Other authorized methods of consent;

(e) Health care in an emergency without consent; or

(f) Informed consent for health care;

(3) Prevent a person authorized to make a health care decision from consenting to health care administered in good faith pursuant to the religious tenets of the incapacitated adult;

(4) In any manner limit the powers and discretions that may be granted to an attorney in fact under an instrument executed pursuant to § 59-7-2.1; or

(5) Require that a guardian of the person be appointed for a incapacitated person before a health care decision can be made;

(6) Affect the law of abortion or sterilization in this state, nor the law governing the withdrawal or withholding of health care, or of any care, treatment, service, or procedure necessary to prolong or sustain life;

(7) Affect treatment and care pertaining to mental health at the human services centers and developmental centers.
Source: SL 1990, ch 222, § 8.






Chapter 12D - Living Wills

§ 34-12D-1 Definition of terms.

34-12D-1. Definition of terms. Terms used in this chapter mean:

(1) "Attending physician," the physician who has primary responsibility for the treatment and care of the patient;

(2) "Declaration," a writing executed in accordance with the requirements of § 34-12D-2;

(3) "Health care provider," any licensed health care facility or any person, corporation, or organization licensed, certified, or otherwise authorized or permitted by law to administer health care;

(4) "Life-sustaining treatment," any medical procedure or intervention that, when administered to a patient, will serve only to postpone the moment of death or to maintain the patient in a condition of permanent unconsciousness. The term does not include the provision of appropriate care to maintain comfort, hygiene and human dignity, the oral administration of food and water, or the administration of any medication or other medical procedure deemed necessary to alleviate pain;

(5) "Person," an individual, corporation, business trust, estate, trust, limited liability company, partnership, association, joint venture, government, governmental subdivision, or agency, or any other legal or commercial entity;

(6) "Physician," an individual licensed to practice medicine in this state;

(7) "Terminal condition," an incurable and irreversible condition such that, in accordance with accepted medical standards, death is imminent if life-sustaining treatment is not administered, or a coma or other condition of permanent unconsciousness that, in accordance with accepted medical standards, will last indefinitely without significant improvement and in which the individual is unable to communicate verbally or nonverbally, demonstrates no purposeful movement or motor ability, and is unable to interact purposefully with environmental stimulation.
Source: SL 1991, ch 273, § 1; SL 1994, ch 351, § 57; SL 2007, ch 193, § 1.



§ 34-12D-2 Declaration--Requirements as to execution.

34-12D-2. Declaration--Requirements as to execution. A competent adult may at any time execute a declaration governing the withholding or withdrawal of life-sustaining treatment. The declaration shall be signed by the declarant, or another at the declarant's direction, and witnessed by two adult individuals. The signing may be in the presence of a notary public who shall thereafter notarize the declaration. A declaration shall state the declarant's preferences regarding whether the declarant wishes to receive or not receive artificial nutrition and hydration. If the declaration does not state the declarant's preferences with respect to artificial nutrition and hydration, whether artificial nutrition and hydration is to be provided, withheld, or withdrawn shall be governed by the law of this state which would apply in the absence of a declaration.

Source: SL 1991, ch 273, § 2.



§ 34-12D-3 Declaration--Sample form.

34-12D-3. Declaration--Sample form. A declaration may, but need not, be in the following form:
LIVING WILL DECLARATION

This is an important legal document. A living will directs the medical treatment you are to receive in the event you are in a terminal condition and are unable to participate in your own medical decisions. This living will may state what kind of treatment you want or do not want to receive.

Prepare this living will carefully. If you use this form, read it completely. You may want to seek professional help to make sure the form does what you intend and is completed without mistakes.

This living will remains valid and in effect until and unless you revoke it. Review this living will periodically to make sure it continues to reflect your wishes. You may amend or revoke this living will at any time by notifying your physician and other health care providers. You should give copies of this living will to your family, your physician, and your health care facility. This form is entirely optional. If you choose to use this form, please note that the form provides signature lines for you, the two witnesses whom you have selected, and a notary public.
TO MY FAMILY, HEALTH CARE PROVIDER, AND ALL THOSE CONCERNED WITH MY CARE:

I, __________ direct you to follow my wishes for care if I am in a terminal condition, my death is imminent, and I am unable to communicate my decisions about my medical care.

With respect to any life-sustaining treatment, I direct the following:

(Initial only one of the following options. If you do not agree with either of the following options, space is provided below for you to write your own instructions.)

_ If my death is imminent or I am permanently unconscious, I choose not to prolong my life. If life sustaining treatment has been started, stop it, but keep me comfortable and control my pain.

_ Even if my death is imminent or I am permanently unconscious, I choose to prolong my life.

_ I choose neither of the above options, and here are my instructions should I become terminally ill and my death is imminent or I am permanently unconscious:
___________________________________________________________________________
___________________________________________________________________________
___________________________________________________________________________
___________________________________________________________________________

Artificial Nutrition and Hydration: food and water provided by means of a tube inserted into the stomach or intestine or needle into a vein.

With respect to artificial nutrition and hydration, I direct the following:

(Initial only one)

_ If my death is imminent or I am permanently unconscious, I do not want artificial nutrition and hydration. If it has been started, stop it.

_ Even if my death is imminent or I am permanently unconscious, I want artificial nutrition and hydration.

Date: __________________ _______________________________________
(your signature)
____________________________ _______________________________________
(your address) (type or print your signature)
The declarant voluntarily signed this document in my presence.

Witness ____________________

Address ____________________

Witness ____________________

Address ____________________

On this the ______ day of ________, ______, the declarant, _______________, and witnesses _______________, and _______________ personally appeared before the undersigned officer and signed the foregoing instrument in my presence. Dated this ______ day of ________, ______.
______________________________________ Notary Public
My commission expires: ____________________________.

Source: SL 1991, ch 273, § 3; SL 2007, ch 193, § 2.



§ 34-12D-4 Multiple documents--Resolving conflicts--Participation by attorney in fact.

34-12D-4. Multiple documents--Resolving conflicts--Participation by attorney in fact. If an individual has executed both a declaration and a durable power of attorney, the later executed document shall control to the extent that its provisions conflict with the provisions of the earlier executed document. However, nothing in this chapter may be construed to create a presumption that an attorney in fact may not participate in the implementation of a declaration.

Source: SL 1991, ch 273, § 4.



§ 34-12D-5 When declaration becomes operative.

34-12D-5. When declaration becomes operative. A living will declaration becomes operative when the declarant is determined by the attending physician to be in a terminal condition, death is imminent, and the declarant is no longer able to communicate decisions about medical care.

Source: SL 1991, ch 273, § 5; SL 2007, ch 193, § 3.



§ 34-12D-6 Decisions regarding life-sustaining treatment--Rights of qualified patient.

34-12D-6. Decisions regarding life-sustaining treatment--Rights of qualified patient. A qualified patient may make decisions regarding life-sustaining treatment so long as the patient is able to do so.

Source: SL 1991, ch 273, § 8.



§ 34-12D-7 Entry of declaration into medical record.

34-12D-7. Entry of declaration into medical record. Upon determining that a declarant is in a terminal condition, the attending physician who knows of a declaration shall record the determination and the terms of the declaration in the declarant's medical record.

Source: SL 1991, ch 273, § 7.



§ 34-12D-8 Revocation of declaration--Medical record to contain revocation.

34-12D-8. Revocation of declaration--Medical record to contain revocation. A declarant may revoke a declaration at any time and in any manner without regard to the declarant's mental or physical condition. A revocation is effective upon communication to the health care provider. The health care provider shall make the revocation a part of the declarant's medical record.

Source: SL 1991, ch 273, § 6; SL 2007, ch 193, § 4.



§ 34-12D-9 Providing for patient's comfort and related needs--Responsibility of health care provider.

34-12D-9. Providing for patient's comfort and related needs--Responsibility of health care provider. This chapter does not affect the responsibility of any health care provider to provide treatment when necessary to alleviate pain or to provide for the patient's comfort, hygiene, or human dignity.

Source: SL 1991, ch 273, § 9; SL 2007, ch 193, § 5.



§ 34-12D-10 Treatment of pregnant woman notwithstanding declaration.

34-12D-10. Treatment of pregnant woman notwithstanding declaration. Notwithstanding a declaration made pursuant to this chapter, life-sustaining treatment and artificial nutrition and hydration shall be provided to a pregnant woman unless, to a reasonable degree of medical certainty, as certified on the woman's medical chart by the attending physician and one other physician who has examined the woman, such procedures will not maintain the woman in such a way as to permit the continuing development and live birth of the unborn child or will be physically harmful to the woman or prolong severe pain which cannot be alleviated by medication.

Source: SL 1991, ch 273, § 10.



§ 34-12D-11 Withdrawal or withholding of life-sustaining treatment--Responsibilities of health care provider.

34-12D-11. Withdrawal or withholding of life-sustaining treatment--Responsibilities of health care provider. A health care provider need not participate in the withdrawal or withholding of life-sustaining treatment. However, a health care provider electing for any reason not to participate in the withholding or withdrawal of life-sustaining treatment shall make a reasonable effort to locate and to transfer the declarant to a physician or health care provider willing to honor the declaration.

Source: SL 1991, ch 273, § 11; SL 2007, ch 193, § 6.



§ 34-12D-12 Providing treatment, artificial nutrition, and hydration--Responsibilities of health care provider.

34-12D-12. Providing treatment, artificial nutrition, and hydration--Responsibilities of health care provider. If an individual's declaration contains a directive to provide treatment or artificial nutrition and hydration under any circumstances, any health care provider who has responsibility for the treatment and care of the individual must provide the directed treatment or artificial nutrition and hydration in those circumstances so long as it is technically feasible. A health care provider who objects to providing such treatment may instead transfer the individual to a health care provider willing to honor the declaration, but must continue to provide the treatment or care until the transfer is effectuated.

Source: SL 1991, ch 273, § 11A; SL 2007, ch 193, § 7.



§ 34-12D-13 Immunity from civil or criminal liability, and from professional discipline.

34-12D-13. Immunity from civil or criminal liability, and from professional discipline. A health care provider is not subject to civil or criminal liability or to professional disciplinary action for giving effect to a declaration, absent actual knowledge of its revocation, for determining that a terminal condition does or does not exist or for declining to give effect to a declaration under § 34-12D-11.

Source: SL 1991, ch 273, § 12; SL 2007, ch 193, § 8.



§ 34-12D-14 Withdrawal or withholding of treatment neither suicide or homicide.

34-12D-14. Withdrawal or withholding of treatment neither suicide or homicide. Death resulting from the withdrawal or withholding of life-sustaining treatment in accordance with this chapter does not constitute, for any purpose, a suicide on the part of the declarant or a homicide on the part of the attending physician or other health care providers.

Source: SL 1991, ch 273, § 13; SL 2007, ch 193, § 9.



§ 34-12D-15 Withdrawal or withholding of treatment--Effect upon life insurance or annuity.

34-12D-15. Withdrawal or withholding of treatment--Effect upon life insurance or annuity. The making of a declaration pursuant to this chapter does not affect the sale, procurement, or issuance of a policy of life insurance or annuity, nor does it affect, impair, or modify the terms of an existing policy of life insurance or annuity. A policy of life insurance or annuity is not legally impaired or invalidated by the withdrawal or withholding of life-sustaining treatment from an insured, notwithstanding any term to the contrary.

Source: SL 1991, ch 273, § 14.



§ 34-12D-16 Insurer or health-care provider may not prohibit or require declaration.

34-12D-16. Insurer or health-care provider may not prohibit or require declaration. A person may not prohibit or require the execution of a declaration as a condition for being insured for, or receiving, health-care services.

Source: SL 1991, ch 273, § 15.



§ 34-12D-17 Revocation of or failure to execute declaration--No presumption created concerning intent.

34-12D-17. Revocation of or failure to execute declaration--No presumption created concerning intent. This chapter creates no presumption concerning the intention of an individual who has revoked or has not executed a declaration with respect to the use, withdrawal, or withholding of life-sustaining treatment in the event of a terminal condition.

Source: SL 1991, ch 273, § 16.



§ 34-12D-18 Patients able to make decisions regarding medical care--Effect upon rights.

34-12D-18. Patients able to make decisions regarding medical care--Effect upon rights. This chapter does not affect the right of a patient to make decisions regarding the use of life-sustaining treatment, so long as the patient is able to do so, or impair or supersede a right or responsibility that a person has to effect the withdrawal or withholding of medical care.

Source: SL 1991, ch 273, § 17.



§ 34-12D-19 Health care provider not required to deviate from accepted medical standards.

34-12D-19. Health care provider not required to deviate from accepted medical standards. This chapter does not require a physician or other health care provider to take action contrary to accepted medical standards.

Source: SL 1991, ch 273, § 18; SL 2007, ch 193, § 10.



§ 34-12D-20 Mercy-killing, euthanasia, suicide, and assisted suicide not condoned.

34-12D-20. Mercy-killing, euthanasia, suicide, and assisted suicide not condoned. This chapter does not condone, authorize, or approve mercy-killing or euthanasia, suicide or assisted suicide.

Source: SL 1991, ch 273, § 19.



§ 34-12D-21 Assumption as to valid declaration permissible.

34-12D-21. Assumption as to valid declaration permissible. In the absence of actual knowledge to the contrary, a health care provider may assume that a declaration complies with this chapter and is valid.

Source: SL 1991, ch 273, § 20; SL 2007, ch 193, § 11.



§ 34-12D-22 Validity of declaration--Declarations executed prior to July 1, 1991.

34-12D-22. Validity of declaration--Declarations executed prior to July 1, 1991. A declaration which meets the execution requirements of the jurisdiction where the declarant was then a resident, the execution requirements of the jurisdiction where executed, or the execution requirements of this chapter, is valid for purposes of this chapter, even if executed prior to July 1, 1991.

Source: SL 1991, ch 273, § 21.



§ 34-12D-23 Health care professional--Knowledge and purpose required for conviction of aiding and abetting suicide.

34-12D-23. Health care professional--Knowledge and purpose required for conviction of aiding and abetting suicide. Any licensed health care professional who administers, prescribes, or dispenses medications or procedures to relieve another person's pain or discomfort, even if the medication or procedure may hasten, or increase the risk of, death, does not violate § 22-16-37, unless the medications or procedures are knowingly administered, prescribed, or dispensed with a purpose to cause death. Any licensed health care professional who withholds or withdraws a life-sustaining procedure, in compliance with chapter 34-12D or in accordance with reasonable medical practice, does not violate § 22-16-37.

Source: SDCL § 22-16-37.1; SL 2005, ch 120, §§ 168, 170.



§ 34-12D-24 Standing to bring injunctive relief against person believed to be about to assist in suicide.

34-12D-24. Standing to bring injunctive relief against person believed to be about to assist in suicide. A cause of action for injunctive relief may be maintained against any person who is reasonably believed to be about to violate or who is in the course of violating § 22-16-37 by any person who is:

(1) The spouse, parent, child, sibling, legally appointed guardian, or conservator of the person who would commit suicide;

(2) Entitled to inherit under the laws of intestate succession from the person who would commit suicide or the beneficiary under a life insurance policy of the person who would commit suicide;

(3) Any health care provider of the person who would commit suicide;

(4) Any public official with appropriate jurisdiction to prosecute or enforce the laws of this state.
Source: SDCL § 22-16-37.2; SL 2005, ch 120, §§ 169, 170.



§ 34-12D-25 Cause of action for compensatory and punitive damages for assisting suicide.

34-12D-25. Cause of action for compensatory and punitive damages for assisting suicide. Any person given standing by subdivision 34-12D-24(1) or (2) or the person who would have committed suicide, in the case of an attempt, may maintain a cause of action against any person who violates or attempts to violate § 22-16-37 for compensatory damages and punitive damages. An action under this section may be brought whether or not the plaintiff had prior knowledge of the violation or attempt.

Source: SDCL § 22-16-37.3; SL 2005, ch 120, § 170.



§ 34-12D-26 Attorney's fees to plaintiff in assisted suicide action.

34-12D-26. Attorney's fees to plaintiff in assisted suicide action. Reasonable attorney's fees shall be awarded to the prevailing plaintiff in any civil action brought pursuant to § 34-12D-24 or 34-12D-25.

Source: SDCL § 22-16-37.4; SL 2005, ch 120, § 170.



§ 34-12D-27 Licensing board notified of assisted suicide violation.

34-12D-27. Licensing board notified of assisted suicide violation. Any court shall notify the appropriate licensing board in any case in which a licensed health care professional:

(1) Is convicted of a violation of § 22-16-37;

(2) Has been cited for contempt of court for violating an injunction issued under § 34-12D-24; or

(3) Has been subject to an assessment of damages under § 34-12D-25.
Source: SDCL § 22-16-37.5; SL 2005, ch 120, § 170.



§ 34-12D-28 Revocation of license for assisted suicide violation.

34-12D-28. Revocation of license for assisted suicide violation. Any professional licensing board authorized pursuant to Title 36 may, subject to the procedures set out in Title 36, suspend or revoke the license of any licensed health care professional who:

(1) Is convicted of a violation of § 22-16-37;

(2) Has been cited for contempt of court for violating an injunction issued under § 34-12D-24; or

(3) Has been subject to an assessment of damages under § 34-12D-25.
Source: SDCL § 22-16-37.6; SL 2005, ch 120, § 170.



§ 34-12D-29 Licensed health care professional defined.

34-12D-29. Licensed health care professional defined. For the purposes of §§ 34-12D-23 to 34-12D-28, inclusive, the term, licensed health care professional, means any physician, surgeon, podiatrist, osteopath, physician assistant, nurse, certified nurse practitioner, certified nurse midwife, clinical nurse specialist, certified registered nurse anesthetist, dentist, or pharmacist licensed pursuant to Title 36.

Source: SDCL § 22-16-37.7; SL 2005, ch 120, § 170; SL 2007, ch 193, § 12.






Chapter 12E - Disclosure Of Health Care Charges

§ 34-12E-1 Definition of terms.

34-12E-1. Definition of terms. Terms used in this chapter mean:

(1) "Health care procedure," an act of diagnosis, treatment, or care to a patient for which compensation is or may be charged;

(2) "Health care provider," any licensed health care facility licensed pursuant to chapter 34-12 or any practitioner of the healing arts, including a physician licensed under chapter 36-4, dentist, optometrist, podiatrist, chiropractor, physical therapist, respiratory care practitioner, occupational therapist, or psychologist;

(3) "Patient," an individual who receives, or requests to receive, diagnosis, treatment, or care from a health care provider.
Source: SL 1994, ch 276, § 1.



§ 34-12E-2 to 34-12E-7. Repealed.

34-12E-2 to 34-12E-7. Repealed by SL 2013, ch 154, §§ 11 to 16.



§ 34-12E-8 Disclosure of fees and charges upon request.

34-12E-8. Disclosure of fees and charges upon request. All fees and charges for health care procedures shall be disclosed by a health care provider or facility upon request of a patient.

Source: SL 1994, ch 276, § 8.



§ 34-12E-9 Failure to comply--Disciplinary action.

34-12E-9. Failure to comply--Disciplinary action. Failure to comply with the provisions of this chapter shall be grounds for disciplinary action on behalf of the appropriate licensing agency.

Source: SL 1994, ch 276, § 9.



§ 34-12E-10 Repealed.

34-12E-10. Repealed by SL 2013, ch 154, § 17.



§ 34-12E-11 Annual hospital report on charge information--Promulgation of rules.

34-12E-11. Annual hospital report on charge information--Promulgation of rules. Any hospital licensed pursuant to chapter 34-12 shall report annually to the South Dakota Association of Healthcare Organizations the charge information as described in § 34-12E-13 for that hospital's All Patient Refined Diagnosis-Related Groups for which that hospital had at least ten cases during the twelve months preceding the report. The Department of Health shall promulgate rules pursuant to chapter 1-26 to provide for the reporting of the charge information by hospitals. The rules shall include:

(1) The method for hospitals to report charges; and

(2) Standards that provide for the validity and comparability of charge reports.
Source: SL 2005, ch 182, § 1; SL 2008, ch 169, § 1.



§ 34-12E-11.1 Website available to public for reporting charge information.

34-12E-11.1. Website available to public for reporting charge information. The South Dakota Association of Healthcare Organizations shall develop a web-based system, available to the public at no cost, for reporting the charge information of hospitals. The charge information shall include disclaimers regarding factors, including case severity ratings and individual patient variations, which may affect actual charges to a patient for services rendered. The website shall provide information that compares hospital-specific data to hospital statewide data. The website shall be established by June 1, 2009, and shall be updated no less than annually.

Source: SL 2008, ch 169, § 2.



§ 34-12E-12 Hospital charge information website linked to department website.

34-12E-12. Hospital charge information website linked to department website. The Department of Health shall provide a link to the web-based system developed pursuant to § 34-12E-11.1 on its website.

Source: SL 2005, ch 182, § 2; SL 2008, ch 169, § 3.



§ 34-12E-13 Charge information defined.

34-12E-13. Charge information defined. For the purposes of §§ 34-12E-11 and 34-12E-11.1, the term, charge information, includes the number of discharges; average length of stay; average charge; median charge; demographic information; payer mix; charges not paid and charges paid by medicare, medicaid, and other government programs, and private insurance; and uncompensated care.

Source: SL 2005, ch 182, § 3; SL 2008, ch 169, § 4.



§ 34-12E-14 Repealed.

34-12E-14. Repealed by SL 2013, ch 154, § 18.






Chapter 12F - EMS Cardiopulmonary Resuscitation Directive

§ 34-12F-1 Definitions.

34-12F-1. Definitions. Terms used in this chapter mean:

(1) "Cardiopulmonary resuscitation," measures to restore cardiac function or to support breathing in the event of respiratory or cardiac arrest or malfunction. Cardiopulmonary resuscitation includes chest compression, delivering electric shock to the chest, or manual or mechanical methods to assist breathing;

(2) "EMS cardiopulmonary resuscitation directive," an advance medical directive pertaining to the administration of cardiopulmonary resuscitation, which is a medical order based on informed consent, signed by or on behalf of an individual and a physician, a physician assistant, or a certified nurse practitioner, directing emergency medical services personnel to not perform resuscitative measures in the event of respiratory or cardiac arrest or malfunction;

(3) "Emergency medical service personnel," any emergency medical technician at any level as defined in § 36-4B-1;

(4) "Informed consent," consent voluntarily, knowingly, and competently given without any element of force, fraud, deceit, duress, threat, or other form of coercion after explanation by a physician, physician' s assistant, or certified nurse practitioner of any information that a reasonable person would consider significant to the decision in a manner reasonably comprehensible to general lay understanding.
Source: SL 2004, ch 226, § 1; SL 2005, ch 183, § 1; SL 2017, ch 171, § 50.



§ 34-12F-2 Execution of EMS cardiopulmonary resuscitation directive.

34-12F-2. Execution of EMS cardiopulmonary resuscitation directive. Any adult who has the decisional capacity to provide informed consent to, or refusal of, medical treatment, or any other person who is, pursuant to § 34-12C-2 or 59-7-2.5 or other laws of this state, authorized to make medical treatment decisions on behalf of a person who lacks such decisional capacity, may execute an EMS cardiopulmonary resuscitation directive.

Source: SL 2004, ch 226, § 2; SL 2005, ch 183, § 2.



§ 34-12F-3 Implementation of directive by emergency medical personnel--Rules--Construction of section.

34-12F-3. Implementation of directive by emergency medical personnel--Rules--Construction of section. The Department of Health may promulgate rules, pursuant to chapter 1-26, for the implementation of EMS cardiopulmonary resuscitation directives by emergency medical personnel. Any such rules shall include protocols for uniform methods for rapid identification of persons, including a unique, immediately recognizable bracelet to be worn for immediate identification of persons who have executed an EMS cardiopulmonary resuscitation directive, controlled distribution of the methods of identifying such persons, and any other pertinent information. Nothing in this section may be construed to restrict any other manner in which a person may make a cardiopulmonary resuscitation directive.

Source: SL 2004, ch 226, § 3; SL 2005, ch 183, § 3; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 34-12F-4 Emergency medical service personnel and health care providers and facilities--Compliance with directive required--Immunity from civil and criminal liability and discipline for unprofessional conduct.

34-12F-4. Emergency medical service personnel and health care providers and facilities--Compliance with directive required--Immunity from civil and criminal liability and discipline for unprofessional conduct. Any emergency medical service personnel, health care provider, and health care facility shall comply with a person's EMS cardiopulmonary resuscitation directive that is apparent and immediately available. Any emergency medical service personnel, health care provider, health care facility, or any other person who, in good faith, complies with an EMS cardiopulmonary resuscitation directive which is perceived to be valid is not subject to civil or criminal liability or to discipline for unprofessional conduct.

Source: SL 2004, ch 226, § 4; SL 2005, ch 183, § 4.



§ 34-12F-5 Effect of compliance with directive on criminal prosecution of person otherwise criminally charged.

34-12F-5. Effect of compliance with directive on criminal prosecution of person otherwise criminally charged. Compliance by any emergency medical service personnel, health care provider, or health care facility with an EMS cardiopulmonary resuscitation directive does not affect the criminal prosecution of any person otherwise charged with the commission of a criminal act.

Source: SL 2004, ch 226, § 5; SL 2005, ch 183, § 5.



§ 34-12F-6 Directive for person admitted to health care facility--Implementation as physician's order.

34-12F-6. Directive for person admitted to health care facility--Implementation as physician's order. An EMS cardiopulmonary resuscitation directive for any person who is admitted to a health care facility shall be implemented as a physician's order concerning resuscitation as directed in the EMS cardiopulmonary resuscitation directive, pending any further order by a physician.

Source: SL 2004, ch 226, § 6; SL 2005, ch 183, § 6.



§ 34-12F-7 Directive or failure to execute directive--Effect on annuity or insurance.

34-12F-7. Directive or failure to execute directive--Effect on annuity or insurance. Neither an EMS cardiopulmonary resuscitation directive nor the failure of a person to execute one affects, impairs, or modifies any contract of life or health insurance or annuity or constitutes the basis for any delay in issuing or refusing to issue an annuity or policy of life or health insurance or any increase of a premium therefor.

Source: SL 2004, ch 226, § 7; SL 2005, ch 183, § 7.



§ 34-12F-8 Revocation of directive.

34-12F-8. Revocation of directive. An EMS cardiopulmonary resuscitation directive may be revoked at any time by the person who is the subject of the directive or by any other person who is, pursuant to the laws of this state or any other state, authorized to make medical treatment decisions on behalf of the person who is the subject of the directive.

Source: SL 2004, ch 226, § 8; SL 2005, ch 183, § 8.






Chapter 12G - Rural Health Care Recruitment Assistance

§ 34-12G-1 Program to assist rural communities recruit health care professionals.

34-12G-1. Program to assist rural communities recruit health care professionals. The Department of Health may establish a program to assist rural communities in recruiting physicians, dentists, physician assistants, certified nurse practitioners, and certified nurse midwives.

Source: SL 2012, ch 179, § 1; SL 2017, ch 171, § 50.



§ 34-12G-2 Eligible rural communities.

34-12G-2. Eligible rural communities. A rural community eligible to participate in the recruitment assistance program is any community in this state which:

(1) Has a population of ten thousand persons or less;

(2) Agrees to provide its portion of the incentive payment pursuant to the provisions of §§ 34-12G-1 to 34-12G-9, inclusive; and

(3) Is determined to be eligible by the Department of Health.

Before making a determination of eligibility, the Department of Health shall conduct a community assessment designed to evaluate the community's need for eligible providers and its ability to sustain and support the additional providers. The department shall maintain a list of communities which have been assessed and which are eligible for participation in the recruitment assistance program established by §§ 34-12G-1 to 34-12G-9, inclusive. The department may revise any community assessment or conduct a new assessment as necessary to reflect any change in conditions within a community.

Source: SL 2012, ch 179, § 2.



§ 34-12G-3 Eligible health care professionals.

34-12G-3. Eligible health care professionals. A physician is eligible to participate in the recruitment assistance program established pursuant to §§ 34-12G-1 to 34-12G-9, inclusive, if the physician is licensed to practice medicine pursuant to chapter 36-4 and has completed an accredited residency program in family practice, pediatrics, internal medicine, or obstetrics/gynecology, and if the physician agrees to practice in an eligible rural community for a minimum period of three years. However, no more than fifteen physicians may participate in the program at any specified time. Preference shall be given to physicians who have graduated from the University of South Dakota School of Medicine and completed an accredited residency program located in South Dakota.

A dentist is eligible to participate in the recruitment assistance program established pursuant to §§ 34-12G-1 to 34-12G-9, inclusive, if the dentist is licensed to practice dentistry pursuant to chapter 36-6A and agrees to practice general or pediatric dentistry in an eligible rural community for a minimum period of three years. However, no more than five dentists may participate in the program at any specified time.

A physician assistant, certified nurse practitioner, or certified nurse midwife is eligible to participate in the recruitment assistance program established pursuant to §§ 34-12G-1 to 34-12G-9, inclusive, if the physician assistant, certified nurse practitioner, or certified nurse midwife is licensed to practice pursuant to chapter 36-4A or chapter 36-9A, respectively, and has completed an accredited physician assistant, certified nurse practitioner, or certified nurse midwife program and if the person agrees to practice as a primary care physician assistant, family certified nurse practitioner, or certified nurse midwife in an eligible rural community for a minimum period of three years. However, no more than a cumulative total of fifteen physician assistants, certified nurse practitioners, or certified nurse midwives may participate in the program at any specified time.

Source: SL 2012, ch 179, § 3; SL 2017, ch 171, § 50.



§ 34-12G-4 Incentive payment.

34-12G-4. Incentive payment. A physician or dentist who fulfills the requirements of the recruitment assistance program established pursuant to §§ 34-12G-1 to 34-12G-9, inclusive, is entitled to receive an incentive payment in an amount equal to twice the University of South Dakota School of Medicine resident tuition for the four most recently completed academic years.

A physician assistant, certified nurse practitioner, or certified nurse midwife who fulfills the requirements of the recruitment assistance program established pursuant to §§ 34-12G-1 to 34-12G-9, inclusive, is entitled to receive an incentive payment in an amount equal to twice the University of South Dakota resident tuition for physician assistant studies for the three most recently completed academic years.

Source: SL 2012, ch 179, § 4; SL 2017, ch 171, § 50.



§ 34-12G-5 Rural community agreement for payment of recruitment assistance.

34-12G-5. Rural community agreement for payment of recruitment assistance. Any agreement for the payment of recruitment assistance pursuant to §§ 34-12G-1 to 34-12G-9, inclusive, shall obligate the rural community to be served by a physician, dentist, physician assistant, certified nurse practitioner, or certified nurse midwife to provide a portion of the total amount of the incentive payment, based on the following criteria: communities of two thousand five hundred persons or less shall provide twenty-five percent of incentive payments; communities of more than two thousand five hundred persons and less than five thousand persons shall provide fifty percent of incentive payments; and all remaining eligible communities shall provide seventy-five percent of incentive payments. When the rural community certifies to the secretary of health that it has paid the full amount for which it is obligated, the secretary of the Department of Health shall pay to the physician, dentist, physician assistant, certified nurse practitioner, or certified nurse midwife the remaining balance of the total incentive payment amount. The secretary shall pay the required amount out of funds appropriated by the Legislature for such purpose. The incentive payment shall be paid upon completion of the required three-year practice period by the physician, dentist, physician assistant, certified nurse practitioner, or certified nurse midwife. However, a community may pay its portion of the incentive payment at any time during the three-year period.

Source: SL 2012, ch 179, § 5; SL 2017, ch 171, § 50.



§ 34-12G-6 Appropriation of funds.

34-12G-6. Appropriation of funds. Any municipality or county may appropriate funds for the purpose of carrying out the provisions of §§ 34-12G-1 to 34-12G-9, inclusive.

Source: SL 2012, ch 179, § 6.



§ 34-12G-7 Agreement to be approved by secretary of health.

34-12G-7. Agreement to be approved by secretary of health. No recruitment assistance agreement entered into pursuant to the provisions of §§ 34-12G-1 to 34-12G-9, inclusive, is effective until it is filed with and approved by the secretary of health. The secretary may prescribe the format of the agreements and procedures for approval.

Source: SL 2012, ch 179, § 7.



§ 34-12G-8 Restrictions on participation.

34-12G-8. Restrictions on participation. No person may participate in the program established pursuant to the provisions of §§ 34-12G-1 to 34-12G-9, inclusive, if the person has previously participated in such program, or any other state or federal scholarship, loan repayment, or tuition reimbursement program which obligates the person to provide medical services within an underserved area.

Source: SL 2012, ch 179, § 8.



§ 34-12G-9 Program participant to be medical assistance provider.

34-12G-9. Program participant to be medical assistance provider. Any person participating in the program established pursuant to the provisions of §§ 34-12G-1 to 34-12G-9, inclusive, shall agree to be a participating South Dakota medical assistance provider and to serve any individual eligible under chapter 28-6 and may not refuse treatment to any such individual while participating in the program.

Source: SL 2012, ch 179, § 9.



§ 34-12G-10 Program to assist rural health care facilities recruiting health care professionals.

34-12G-10. Program to assist rural health care facilities recruiting health care professionals. The Department of Health may establish a program to assist rural health care facilities in recruiting eligible health care professionals as defined pursuant to § 34-12G-12.

Source: SL 2012, ch 180, § 1.



§ 34-12G-11 Eligible rural health care facilities.

34-12G-11. Eligible rural health care facilities. A rural health care facility eligible to participate in the recruitment assistance program is any rural health care facility which:

(1) Is located in a community with a population of ten thousand or less;

(2) Is licensed pursuant to chapter 34-12 or certified under Title XVIII or XIX of the Social Security Act as amended through December 31, 2011; and

(3) Agrees to provide its portion of the recruitment assistance payment payable to a health care professional who practices in the health care facility as required by §§ 34-12G-10 to 34-12G-17, inclusive.

A rural health care facility may have up to three eligible health care professionals per year participate in the program.

Source: SL 2012, ch 180, § 2.



§ 34-12G-12 Eligible health care professionals.

34-12G-12. Eligible health care professionals. A health care professional is eligible to participate in the recruitment assistance program, established pursuant to §§ 34-12G-10 to 34-12G-17, inclusive, if the health care professional is licensed or certified to practice in his or her profession in South Dakota and agrees to practice full time in an eligible rural health care facility for a minimum period of three years. No more than sixty health care professionals may participate in the program each year. The Department of Health shall promulgate rules pursuant to chapter 1-26 to specify those health care professionals eligible to receive incentive payments under this recruitment assistance program.

Source: SL 2012, ch 180, § 3.



§ 34-12G-13 Incentive payment.

34-12G-13. Incentive payment. A health care professional who fulfills the requirements of the recruitment assistance program established pursuant to §§ 34-12G-10 to 34-12G-17, inclusive, is entitled to receive an incentive payment not to exceed ten thousand dollars.

Source: SL 2012, ch 180, § 4.



§ 34-12G-14 Rural health care facility agreement for payment of recruitment assistance.

34-12G-14. Rural health care facility agreement for payment of recruitment assistance. Any agreement for the payment of recruitment assistance pursuant to §§ 34-12G-10 to 34-12G-17, inclusive, shall obligate the rural health care facility employing the health care professional to provide a portion of the total amount of recruitment incentives based on the following criteria: rural health care facilities in communities of two thousand five hundred persons or less shall provide twenty-five percent of recruitment incentive payments, and rural health care facilities in communities of greater than two thousand five hundred persons shall provide fifty percent of recruitment incentive payments. When the rural health care facility certifies to the secretary of health that it has paid the full amount for which it is obligated, the secretary of health shall pay to the health care professional the remaining balance of the total incentive amount. The secretary shall pay the required amount out of funds appropriated by the Legislature for such purpose. The incentive shall be paid upon the health care professional's completion of the required three-year practice period. However, a rural health facility may pay its portion of the incentive at any time during the three-year period.

Source: SL 2012, ch 180, § 5.



§ 34-12G-15 Agreement to be approved by secretary of health.

34-12G-15. Agreement to be approved by secretary of health. No recruitment assistance agreement entered into pursuant to the provisions of §§ 34-12G-10 to 34-12G-17, inclusive, is effective until it is filed with and approved by the secretary of health. The secretary may prescribe the form of the agreements and procedures for approval by rules promulgated pursuant to chapter 1-26.

Source: SL 2012, ch 180, § 6.



§ 34-12G-16 Restrictions on participation.

34-12G-16. Restrictions on participation. No person may participate in the program established pursuant to the provisions of §§ 34-12G-10 to 34-12G-17, inclusive, if the person has previously participated in such program, or any other state or federal scholarship, loan repayment, or tuition reimbursement program which obligates the person to provide medical services within an underserved area.

Source: SL 2012, ch 180, § 7.



§ 34-12G-17 Participating rural health care facility to be medical assistance provider.

34-12G-17. Participating rural health care facility to be medical assistance provider. Any rural health care facility participating in the program established pursuant to the provisions of §§ 34-12G-10 to 34-12G-17, inclusive, shall agree to be a participating South Dakota medical assistance provider and to serve any person eligible under chapter 28-6 and may not refuse treatment to any such person while participating in the program.

Source: SL 2012, ch 180, § 8.






Chapter 13 - Chiropractic Hospitals

§ 34-13-1 to 34-13-18. Repealed.

34-13-1 to 34-13-18. Repealed by SL 2013, ch 154, §§ 19 to 36.






Chapter 14 - Medical Research

§ 34-14-1 Information obtained in medical studies confidential--Inadmissibility in evidence.

34-14-1. Information obtained in medical studies confidential--Inadmissibility in evidence. All information, interviews, reports, statements, memoranda, or other data procured by the Department of Health, South Dakota State Medical Association, allied medical societies, or in-hospital staff committees of accredited hospitals in the course of a medical study for the purpose of reducing morbidity or mortality shall be strictly confidential and shall only be used for medical research.

Such information, records, reports, statements, notes, memoranda, or other data, shall not be admissible as evidence in any action of any kind in any court or before any tribunal, board, agency, or person.

Source: SL 1959, ch 134, §§ 1, 2; SDC Supp 1960, § 27.0117.



§ 34-14-3 Disclosure of information from medical study as misdemeanor.

34-14-3. Disclosure of information from medical study as misdemeanor. It is a Class 1 misdemeanor to disclose any information, records, reports, statements, notes, memoranda, or other data obtained for or contained in any medical study for the purpose of reducing morbidity or mortality, except that necessary for the purpose of the specific study.

Source: SL 1959, ch 134, §§ 5, 6; SDC Supp 1960, §§ 27.9960, 27.9961; SDCL, § 34-14-2; SL 1977, ch 190, § 22.



§ 34-14-4 Immunity from liability for furnishing information to research agencies.

34-14-4. Immunity from liability for furnishing information to research agencies. The furnishing of information described in § 34-14-1 in the course of a research project to the Department of Health, South Dakota State Medical Association, or allied medical societies or their authorized representatives, shall not subject any person, hospital, sanitarium, nursing, or rest home or any such agency to any action for damages or other relief.

Source: SL 1959, ch 134, § 3; SDC Supp 1960, § 27.0117.



§ 34-14-5 Physician's consent required for research interviews.

34-14-5. Physician's consent required for research interviews. No patient, or patient's relatives, or patient's friends named in any medical study, shall be interviewed for the purpose of such study unless consent of the attending physician and surgeon is first obtained.

Source: SL 1959, ch 134, § 4; SDC Supp 1960, § 27.0117.



§ 34-14-6 Legislative findings as to use of animals in research.

34-14-6. Legislative findings as to use of animals in research. The public health and welfare depend on the humane use of animals for the diagnosis and treatment of human and animal diseases, the advancement of veterinary, dental, medical, and biological sciences, and the testing and diagnosis, improvement, and standardization of laboratory specimens, biologic products, pharmaceuticals, and drugs.

Source: SL 1951, ch 136, § 1; SDC Supp 1960, § 27.2601.



§ 34-14-7 to 34-14-9. Repealed.

34-14-7 to 34-14-9. Repealed by SL 2012, ch 177, §§ 9 to 11.



§ 34-14-10 , 34-14-11. Repealed.

34-14-10, 34-14-11. Repealed by SL 1991, ch 274, §§ 2, 3.



§ 34-14-12 to 34-14-15. Repealed.

34-14-12 to 34-14-15. Repealed by SL 2012, ch 177, §§ 12 to 15.



§ 34-14-16 Research that destroys human embryo prohibited--Violation as misdemeanor.

34-14-16. Research that destroys human embryo prohibited--Violation as misdemeanor. No person may knowingly conduct nontherapeutic research that destroys a human embryo. A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 169, § 1.



§ 34-14-17 Research subjecting human embryo to substantial risk prohibited--Sale or transfer of embryos for research prohibited--Violation as misdemeanor.

34-14-17. Research subjecting human embryo to substantial risk prohibited--Sale or transfer of embryos for research prohibited--Violation as misdemeanor. No person may knowingly conduct nontherapeutic research that subjects a human embryo to substantial risk of injury or death. No person may sell or transfer a human embryo with the knowledge that the embryo will be subjected to nontherapeutic research. A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 169, § 2.



§ 34-14-18 Use of cells or tissues obtained in violation of § 34-14-16 or 34-14-17 prohibited.

34-14-18. Use of cells or tissues obtained in violation of § 34-14-16 or 34-14-17 prohibited. No person may use for research purposes cells or tissues that the person knows were obtained by performing the activities described in §§ 34-14-16 and 34-14-17. A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 169, § 3.



§ 34-14-19 "Nontherapeutic research" defined.

34-14-19. "Nontherapeutic research" defined. For purposes of §§ 34-14-16 to 34-14-20, inclusive, the term, nontherapeutic research, means research that is not intended to help preserve the life and health of the particular embryo subjected to risk. It does not include in vitro fertilization and accompanying embryo transfer to a woman's body or any diagnostic test which may assist in the future care of a child subjected to such tests.

Source: SL 2000, ch 169, § 4.



§ 34-14-20 "Human embryo" defined.

34-14-20. "Human embryo" defined. For purposes of §§ 34-14-16 to 34-14-20, inclusive, the term, human embryo, means a living organism of the species Homo sapiens at the earliest stages of development (including the single-celled stage) that is not located in a woman's body.

Source: SL 2000, ch 169, § 5.



§ 34-14-21 Definition of terms used in §§ 34-14-21 to 34-14-24.

34-14-21. Definition of terms used in §§ 34-14-21 to 34-14-24. Terms used in §§ 34-14-21 to 34-14-24, inclusive, mean:

(1) "Genetic information," information derived from a genetic test about a gene, gene product, or inherited characteristic;

(2) "Genetic test," a test of human DNA, RNA, chromosomes, or genes performed in order to identify the presence or absence of an inherited variation, alteration, or mutation which is associated with predisposition to disease, illness, impairment, or other disorder. Genetic test does not mean a routine physical measurement; a chemical, blood, or urine analysis; a test for drugs or HIV infection; any test commonly accepted in clinical practice; or any test performed due to the presence of signs, symptoms, or other manifestations of a disease, illness, impairment, or other disorder;

(3) "Predictive genetic test," a genetic test performed for the purpose of predicting the future probability that the person tested will develop a genetically related disease or disability.
Source: SL 2001, ch 184, § 1.



§ 34-14-22 Informed consent required prior to predictive genetic testing--Minimum requirements of written, informed consent.

34-14-22. Informed consent required prior to predictive genetic testing--Minimum requirements of written, informed consent. No person may order or perform a predictive genetic test without first obtaining the written, informed consent of the person to be tested. For purposes of this section, written, informed consent consists of a signed writing executed by the person to be tested or the legally authorized representative of the person to be tested that includes, at a minimum, all of the following:

(1) The nature and purpose of the predictive genetic test;

(2) The effectiveness and limitations of the predictive genetic test;

(3) The implications of taking the predictive genetic test, including, the medical risks and benefits;

(4) The future uses of the sample taken from the person tested in order to conduct the predictive genetic test and the information obtained from the predictive genetic test;

(5) The meaning of the predictive genetic test results and the procedure for providing notice of the results to the person tested; and

(6) A listing of who will have access to the sample taken from the person tested in order to conduct the predictive genetic test and the information obtained from the predictive genetic test, and the person's right to confidential treatment of the sample and the information.
Source: SL 2001, ch 184, § 2.



§ 34-14-23 Person to be tested to receive copy of signed consent form--Original signed form to be filed in medical records.

34-14-23. Person to be tested to receive copy of signed consent form--Original signed form to be filed in medical records. If a person to be tested or the person's legally authorized representative signs a copy of the informed consent form developed pursuant to § 34-14-22, the person obtaining the informed consent shall give the person to be tested a copy of the signed informed consent form and shall include the original signed informed consent form in the medical record of the person tested.

Source: SL 2001, ch 184, § 3.



§ 34-14-24 Tests performed in pursuance of criminal investigation or court order not affected.

34-14-24. Tests performed in pursuance of criminal investigation or court order not affected. Nothing in §§ 34-14-21 to 34-14-24, inclusive, or § 34-14-25, alters the ability to perform genetic tests done in pursuance of a lawful criminal investigation or court order.

Source: SL 2001, ch 184, § 4; SL 2002, ch 166, § 2.



§ 34-14-25 Genetic testing to be performed by accredited laboratory enrolled in proficiency testing program--State health laboratory not affected.

34-14-25. Genetic testing to be performed by accredited laboratory enrolled in proficiency testing program--State health laboratory not affected. If a genetic test, as defined in § 34-14-21, is required or authorized by state law, or performed in the state, the test shall be performed in a laboratory accredited by the College of American Pathologists, the Joint Commission on Accreditation of Healthcare Organizations, or any accreditation body approved by the United States Secretary of Health and Human Services and which has requirements that are substantially equivalent to, or more comprehensive than, those of the College of American Pathologists. In addition, the laboratory shall be enrolled in a proficiency testing program sponsored by an organization approved by the Centers for Medicare and Medicaid Services. Nothing in this section alters the ability of the state health laboratory to perform genetic tests.

Source: SL 2002, ch 166, § 1.



§ 34-14-26 Definition of terms.

34-14-26. Definition of terms. Terms used in §§ 34-14-26 to 34-14-28, inclusive, mean:

(1) "Human cloning," human asexual reproduction accomplished by introducing the nuclear material of a human somatic cell into a fertilized or unfertilized oocyte whose nucleus has been removed or inactivated to produce a living organism, at any stage of development, with a human or predominantly human genetic constitution;

(2) "Human somatic cell," a diploid cell, having a complete set of chromosomes, obtained or derived from a living or deceased human body at any stage of development;

(3) "Nuclear transplantation," transferring the nucleus of a human somatic cell into an oocyte from which the nucleus or all chromosomes have been or will be removed or rendered inert;

(4) "Nucleus," the cell structure that houses the chromosomes, and thus the genes;

(5) "Oocyte," the female germ cell, the egg.
Source: SL 2004, ch 227, § 1.



§ 34-14-27 Human cloning as felony--Civil penalty.

34-14-27. Human cloning as felony--Civil penalty. No person or entity, public or private, may:

(1) Perform or attempt to perform human cloning;

(2) Participate in an attempt to perform human cloning;

(3) Transfer or receive the product of human cloning; or

(4) Transfer or receive, in whole or in part, any oocyte, embryo, fetus, or human somatic cell, for the purpose of human cloning.

Any person that knowingly or recklessly violates this section is guilty of a Class 6 felony. Any person or entity that violates this section and derives a pecuniary gain from such violation is subject to a civil penalty of two thousand dollars or twice the amount of gross gain, or any intermediate amount at the discretion of the court.

Source: SL 2004, ch 227, § 2.



§ 34-14-28 Scientific research not restricted if not prohibited.

34-14-28. Scientific research not restricted if not prohibited. Nothing in §§ 34-14-26 to 34-14-28, inclusive, restricts areas of scientific research not specifically prohibited by §§ 34-14-26 to 34-14-28, inclusive, including research in the use of nuclear transfer or other cloning techniques to produce molecules, deoxyribonucleic acid, cells other than human embryos, tissues, organs, plants, or animals other than humans.

Source: SL 2004, ch 227, § 3.






Chapter 14A - Laetrile [Repealed]

CHAPTER 34-14A

LAETRILE [REPEALED]

[Repealed by SL 1985, ch 275, §§ 1 to 8]



Chapter 15 - Medical Quackery [Repealed]

CHAPTER 34-15

MEDICAL QUACKERY [REPEALED]

[Repealed by SL 1977, ch 190, §§ 24 to 26]



Chapter 16 - Nuisances And Health Hazards

§ 34-16-1 Act endangering public health as misdemeanor.

34-16-1. Act endangering public health as misdemeanor. Every person who intentionally commits any act which grossly endangers the public health is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 742; CL 1887, § 6934; RPenC 1903, § 768; RC 1919, § 4381; SDC 1939, § 13.1501; SL 1977, ch 190, § 27.



§ 34-16-2 Release of disease germs as felony.

34-16-2. Release of disease germs as felony. Any person who releases or spreads any disease germs intending thereby to accomplish the infection of one or more persons or domestic animals is guilty of a Class 2 felony.

Source: SL 1923, ch 160; SDC 1939, § 13.1504; SL 1977, ch 190, § 28; SL 2006, ch 130, § 14.



§ 34-16-3 , 34-16-4. Repealed.

34-16-3, 34-16-4. Repealed by SL 2002, ch 168, §§ 26, 27.



§ 34-16-5 Access of health officers to places where source of disease suspected.

34-16-5. Access of health officers to places where source of disease suspected. All members, officers, and employees of the state department and local boards of health shall have the right to enter any building, conveyance, or place where contagion, infection, filth, or other source or cause of preventable disease exists or is reasonably suspected to exist.

Source: SL 1913, ch 110; RC 1919, § 7683; SDC 1939, § 27.1807.



§ 34-16-6 to 34-16-13. Repealed.

34-16-6 to 34-16-13. Repealed by SL 2002, ch 168, §§ 28 to 35.



§ 34-16-14 County responsibility for dead animals in unorganized territory.

34-16-14. County responsibility for dead animals in unorganized territory. In any county not wholly organized into civil townships the superintendent of the county board of health shall perform all of the duties of the township supervisor within such unorganized territory in respect to dead, putrid, or decaying bodies of any animals, and all expenses incurred in connection with the burning or burial of such animals or the giving of notice shall be paid by the county, and the owner of such animal and the person in charge thereof shall become liable therefor to the county.

Source: SL 1903, ch 11, § 4; RC 1919, § 7687; SL 1925, ch 121, § 4; SDC 1939, § 27.2504.



§ 34-16-15 County disposal of dead animal on failure of township to act--Liability for expense.

34-16-15. County disposal of dead animal on failure of township to act--Liability for expense. Whenever the owner of a dead animal or the township supervisor fails to act as provided in §§ 34-16-10 to 34-16-12, inclusive, within two days after the knowledge of the fact that such dead animal exists, it shall then be the duty of the superintendent of the county board of health to forthwith cause the body of such dead animal to be burned or buried, and the expense of the same shall be paid by the county, and the amount of such expenses paid by the county shall constitute a lien against the township in which said animal was found and shall be paid by such township, and the township shall in turn recover such expenses from the owner or person in charge of such dead animal.

Source: SL 1903, ch 11, § 6; RC 1919, § 7689; SL 1925, ch 121, § 6; SDC 1939, § 27.2505.



§ 34-16-16 Action by county to recover expense of disposal of dead animal.

34-16-16. Action by county to recover expense of disposal of dead animal. Whenever any such dead body shall be buried or burned by order of the superintendent of the county board of health, such superintendent shall at once inform the state's attorney of the fact of such burning or burial, and the costs and expenses of the same and the giving of notice, together with the names of the owner and person in charge if known, and the state's attorney shall by civil action in the proper court collect the amount of such costs and expenses from the township in which said animal was found. Where such dead animal is found in territory not within the limits of any organized township, it shall be the duty of the state's attorney to forthwith proceed against the owner, and the person having charge of such animal as herein provided.

Source: SL 1925, ch 121, § 7; SL 1931, ch 210, § 3; SDC 1939, § 27.2507.



§ 34-16-17 Failure to dispose of dead animal as petty offense.

34-16-17. Failure to dispose of dead animal as petty offense. Whenever the owner and the person in charge of any unburied dead animal shall fail to burn or bury or cause the same to be burned or buried, or otherwise dispose of such body or cause the same to be buried in accordance with laws, rules, and regulations as required by §§ 34-16-14 to 34-16-16, inclusive, he shall have committed a petty offense for each dead body so left unburned or unburied or otherwise disposed of.

Source: SL 1903, ch 11, § 7; RC 1919, § 7690; SL 1925, ch 121, § 7; SL 1931, ch 210, § 3; SDC 1939, § 27.9941; SL 1977, ch 190, § 29.



§ 34-16-18 Remedies against nuisances and interference with private rights unimpaired.

34-16-18. Remedies against nuisances and interference with private rights unimpaired. Nothing contained in this chapter shall be so construed as to affect the powers of the courts to administer the usual legal and equitable remedies in case of nuisances or of improper interference with private rights.

Source: SL 1913, ch 109, § 7; RC 1919, § 7670; SDC 1939, § 27.0108.



§ 34-16-19 Notice to owner of nuisance.

34-16-19. Notice to owner of nuisance. If any nuisance, source of filth, cause of sickness or condition which endangers the public health is found on any property, the county health officer shall, by written notice served personally or by mail upon the property owner, describe the nuisance or condition found to exist and any corrective action to be taken by the owner of the property. The written notice shall inform the owner of the property that he shall either take the stated corrective action or file a written request for hearing before the board of county commissioners for the county in which the property is located within thirty days from the date of service of the notice. The notice shall further state that if the owner fails to comply with the requirements of the notice, the county health officer shall proceed to have the nuisance or condition complained of abated or removed at the expense of the property owner.

Source: SL 1986, ch 279, § 1.



§ 34-16-20 Failure to comply with notice--Removal of nuisance--Cost.

34-16-20. Failure to comply with notice--Removal of nuisance--Cost. If an owner of property fails to comply with the requirements of a notice served pursuant to § 34-16-19, the county health officer shall proceed to have the nuisance, source of filth, cause of sickness or condition which endangers the public health removed from the property or abated and report the cost of the removal or abatement to the county auditor. The cost of such removal or abatement shall be assessed and charged against the property on which the nuisance or condition was located in the manner that other taxes are collected.

Source: SL 1986, ch 279, § 2.



§ 34-16-21 Hearing--Time--Issuance of order--Appeal.

34-16-21. Hearing--Time--Issuance of order--Appeal. Any hearing before the board of county commissioners requested pursuant to § 34-16-19 shall be held during an open session of the board of county commissioners and shall be held no later than forty-five days after filing of the request for hearing. Following hearing, the board of county commissioners shall issue an appropriate order, including a statement of any corrective action which the board deems necessary. A decision of the board may be appealed to the circuit court in accordance with the provisions of chapter 7-8.

Source: SL 1986, ch 279, § 3.



§ 34-16-22 County board of health--Composition.

34-16-22. County board of health--Composition. Each county may establish a county board of health which shall be composed of the state's attorney of the county, who shall be president of the board; a physician, a physician assistant, or certified nurse practitioner who practices in the county, appointed by the Department of Health, who shall serve as superintendent of the board of health; and one other resident of the county.

Source: SL 2002, ch 168, § 6; SL 2017, ch 171, § 50.



§ 34-16-23 Meetings of county board.

34-16-23. Meetings of county board. The county board of health shall meet at the county seat at such times as the superintendent may designate. The president of the county board of health shall preside at the meetings.

Source: SL 2002, ch 168, § 7.



§ 34-16-24 Supervision of public health matters by superintendent--Action without board in event of immediate danger.

34-16-24. Supervision of public health matters by superintendent--Action without board in event of immediate danger. The superintendent of the county board of health shall have charge of and superintend, subject to the approval of the board, all the matters and things specified in this chapter. In case of immediate danger to the health of persons, the superintendent may act without consultation with the county board, for the prevention of such danger, and shall immediately report the action to the president of the county board and to the secretary of health.

Source: SL 2002, ch 168, § 8.



§ 34-16-25 Removal of putrid substances by county board.

34-16-25. Removal of putrid substances by county board. The county board of health, within the territorial limits of its county not included in any first or second class municipality having its own board of health, may remove or cause to be removed any dead, decaying, or putrid body, or any decayed, putrid, or other substance that may endanger the health of persons or domestic animals.

Source: SL 2002, ch 168, § 9.






Chapter 16A - Air Pollution Control [Transferred]

CHAPTER 34-16A

AIR POLLUTION CONTROL [TRANSFERRED]

[Transferred to Chapter 34A-1]



Chapter 16B - Solid Waste Disposal [Transferred]

CHAPTER 34-16B

SOLID WASTE DISPOSAL [TRANSFERRED]

[Transferred to Chapter 34A-6]



Chapter 16C - Litter Disposal And Control [Transferred]

CHAPTER 34-16C

LITTER DISPOSAL AND CONTROL [TRANSFERRED]

[Transferred to Chapter 34A-7]



Chapter 17 - Sanitary Districts Outside Municipalities [Transferred]

CHAPTER 34-17

SANITARY DISTRICTS OUTSIDE MUNICIPALITIES [TRANSFERRED]

[Transferred to Chapter 34A-5]



Chapter 18 - Health Regulation Of Lodging And Food Service Establishments And Campgrounds

§ 34-18-1 Definition of terms.

34-18-1. Definition of terms. Terms used in this chapter mean:

(1) "Campground," a plot of ground for public use upon which two or more campsites are located, established, maintained, advertised, or held out to the public to be a place where camping units can be located and occupied as temporary living quarters for children or adults, or both. Camping units are considered to be trailers, tent campers, campers, tents, recreational park trailers, or other equipment that may be used by the public at individual campsites located at campgrounds or areas used by the public as campgrounds;

(2) "County fair," any fair or celebration operated by any county of this state and under the supervision of a county fair board, county fair association, or the county board of commissioners;

(3) "Department," the Department of Health;

(4) "Food," any raw, cooked, or processed edible substance, beverage, or ingredient used or intended for use or for sale in whole or in part for human consumption;

(5) "Food service establishment," any fixed restaurant; coffee shop; cafeteria; short-order café; luncheonette; grill; tearoom; sandwich shop; soda fountain; tavern; bar; cocktail lounge; night club; roadside stand; catering kitchen; delicatessen; bakery; grocery store; boardinghouse; or similar place in which food or drink is prepared for sale or for service to the public on the premises or elsewhere with or without charge;

(6) "Hotel," any hotel, motel, lodge, resort, cabins, building, or buildings with more than ten rental units which is used to provide sleeping accommodations for a charge to the public;

(7) "Lodging establishment," any building or other structure and property or premises kept, used, maintained, advertised or held out to the public to be a place where sleeping accommodations are furnished for pay to two or more transient guests. The term includes hotels, motels, cabins, bed and breakfast establishments, lodges, vacation home establishments, dude ranches, and resorts;

(8) "Mobile food service establishment," any mobile unit in which food or drink is prepared for sale or for service to the public with or without charge;

(9) "Nonprofit organization," any governmental organization, church, fraternal, social, school, youth, or other similar organization that is organized and operated for a common good and not for the specific monetary gain of any person or persons;

(10) "Owner," the operator, agent, proprietor, manager, or licensee whether it be a person, firm, corporation, limited liability company, or association;

(11) "Rental unit," any room, cabin, or other quarters that may be rented to a guest for sleeping accommodations;

(12) "Secretary," the secretary of the Department of Health;

(13) "Specialty resort," any bed and breakfast establishment, lodge, dude ranch, resort, building, or buildings used to provide accommodations or recreation for a charge to the public, with no more than ten rental units for up to an average of twenty guests per night and in which meals are provided to only the guests staying at the specialty resort;

(14) "State Fair," the fair at Huron, South Dakota, operated by the Department of Agriculture;

(15) "Temporary food service establishment," any food service establishment which operates at a fixed location for a temporary period of time, not to exceed two weeks, in connection with a fair, carnival, circus, public exhibition, or similar transitory gathering;

(16) "Transient guest," any person who resides in a lodging establishment less than four consecutive calendar weeks;

(17) "Vacation home establishment," any home, cabin, or similar building that is rented, leased, or furnished in its entirety to the public on a daily or weekly basis for more than fourteen days in a calendar year and is not occupied by an owner or manager during the time of rental. This term does not include a bed and breakfast establishment as defined in subdivision 34-18-9.1(1);

(18) "Water recreational facility," any artificial basin of water located at a facility licensed pursuant to chapter 34-18 constructed, installed, modified, or improved for the purpose of swimming, wading, diving, or recreation, including swimming pools, spas, hot tubs, and water slides.
Source: SDC 1939, §§ 27.1702 to 27.1705; SL 1963, ch 158, § 2; SL 1970, ch 199, § 1; SL 1994, ch 351, § 60; SL 1996, ch 213, §§ 6, 7; SL 2008, ch 53, § 5; SL 2008, ch 172, § 1; SL 2009, ch 165, § 1; SL 2014, ch 164, § 1.



§ 34-18-1.1 Repealed.

34-18-1.1. Repealed by SL 1986, ch 280, § 1.



§ 34-18-2 Secretary responsible for safety and sanitation requirements--Bond not required--Additional compensation not provided.

34-18-2. Secretary responsible for safety and sanitation requirements--Bond not required--Additional compensation not provided. The secretary of health shall be responsible for carrying out the provisions of this chapter and all other statutes relating to the safety and sanitation of lodging establishments, campgrounds, food service establishments, temporary food service establishments, and mobile food service establishments as defined in this chapter. The secretary shall not be required to give bond, nor shall he receive any additional compensation for such services.

Source: SL 1907, ch 165, §§ 8 to 10; SL 1909, ch 185, §§ 7, 9, 10; SL 1913, ch 238, §§ 1, 7; SL 1915, ch 215, §§ 1, 7; RC 1919, §§ 7821, 7827; SL 1921, ch 256, § 5; SL 1935, ch 173, § 4; SDC 1939, §§ 27.1701, 27.1708; SL 1963, ch 158, § 1; SL 1970, ch 199, § 2.



§ 34-18-3 , 34-18-4. Repealed.

34-18-3, 34-18-4. Repealed by SL 1988, ch 278, §§ 1, 2.



§ 34-18-5 Repealed.

34-18-5. Repealed by SL 1971, ch 23, § 2.



§ 34-18-6 Agreements between secretary of health and other agencies.

34-18-6. Agreements between secretary of health and other agencies. The secretary of health may enter into mutual agreements with other public and private agencies in order to promote the mutual effectiveness of both agencies in the area of public health and safety and to prevent duplication of effort in the promotion of an efficient public health program.

Source: SL 1963, ch 158, § 20; SL 1997, ch 201, § 1.



§ 34-18-7 Employment of personnel by secretary--Local health departments as enforcement agents.

34-18-7. Employment of personnel by secretary--Local health departments as enforcement agents. The secretary of health shall employ such personnel as are necessary to perform the duties of this chapter. Any county or district health department or municipal health department organized under existing laws may be designated as an agent of the secretary for the purpose of administering the provisions of this chapter and rules and regulations of the department.

Source: SL 1963, ch 158, § 6.



§ 34-18-8 Deposit and accounting for money received.

34-18-8. Deposit and accounting for money received. All money received by the secretary in the administration of this chapter shall be receipted and accounted for by the State Health Department and all money so collected shall be deposited monthly with the state treasurer to the credit of the state general fund. If any local health department has been designated as an agent of the secretary as provided by § 34-18-7, and the local health department actually carries out the duties agreed to with the secretary, then all such money received by the secretary from establishments within the boundaries of the local health department shall be returned to that health department.

Source: SDC 1939, § 27.1726; SL 1963, ch 158, § 18; SL 1970, ch 200; SL 1996, ch 212.



§ 34-18-9 License required to operate lodging or food service establishment or campground--Posting in conspicuous place.

34-18-9. License required to operate lodging or food service establishment or campground--Posting in conspicuous place. It is a Class 2 misdemeanor to maintain, conduct or operate a lodging establishment, campground or food service establishment in this state unless a valid license, issued by the department, is in the possession of the owner and posted in a conspicuous place in such establishment or campground.

Source: SL 1909, ch 185, § 8; SL 1913, ch 238, § 5; SL 1915, ch 215, § 5; RC 1919, § 7825; SL 1921, ch 241; SL 1929, ch 212, § 2; SL 1935, ch 173, § 2; SDC 1939, § 27.1706; SL 1941, ch 127, § 1; SL 1955, ch 94, § 2; SL 1963, ch 158, § 7; SL 1967, ch 106, § 1; SL 1970, ch 199, § 3; SL 1977, ch 190, § 40.



§ 34-18-9.1 Definition of terms related to bed and breakfast establishments.

34-18-9.1. Definition of terms related to bed and breakfast establishments. Terms as used in §§ 34-18-9.1 to 34-18-9.4, inclusive, mean:

(1) "Bed and breakfast establishment," any building or buildings run by an operator which is used to provide accommodations for a charge to the public, with at most five rental units for up to an average of ten guests per night and in which family style meals are provided;

(2) "Family style meal," any meal ordered by persons staying at a bed and breakfast establishment which is served from common food service containers, as long as any food not consumed by those persons is not reused;

(3) "Operator," the owner or the owner's agent, who is required to reside in the bed and breakfast establishment or on contiguous property.
Source: SL 1986, ch 280, § 3; SL 1996, ch 213, § 1.



§ 34-18-9.2 Exemption for bed and breakfast establishment.

34-18-9.2. Exemption for bed and breakfast establishment. No bed and breakfast establishment as defined in § 34-18-9.1 is subject to be licensed under the provisions of this chapter.

Source: SL 1986, ch 280, § 2; SL 1996, ch 213, § 3.



§ 34-18-9.3 Registration of bed and breakfast establishment--Fee--Investigation of complaints.

34-18-9.3. Registration of bed and breakfast establishment--Fee--Investigation of complaints. Any bed and breakfast establishment operating in this state shall register with the Department of Health. A one-time registration fee of thirty-eight dollars is required before a bed and breakfast establishment may be operated. The fee shall be placed in the Department of Health fee account. Any change in ownership or location of the bed and breakfast establishment requires a new registration on a form provided by the department. The form shall be submitted to the department along with payment of a thirty-eight dollar registration fee. The department may investigate any complaint made against any bed and breakfast establishment.

Source: SL 1986, ch 280, § 4; SL 1996, ch 213, § 4; SL 2009, ch 165, § 2.



§ 34-18-9.4 Bed and breakfast establishment to maintain guest list and smoke detectors--Violation as misdemeanor.

34-18-9.4. Bed and breakfast establishment to maintain guest list and smoke detectors--Violation as misdemeanor. Any bed and breakfast establishment shall maintain a guest list and shall place a smoke detector in each sleeping room with a minimum of at least one smoke detector per floor. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 280, § 5; SL 1996, ch 213, § 5.



§ 34-18-10 Annual license required--Contents of application.

34-18-10. Annual license required--Contents of application. Every owner of a lodging establishment, campground, food service, or mobile food service establishment shall annually secure a license on or before the first day of the license renewal period or before beginning the operation of the establishment or campground after making proper application on a form provided by the department, accompanied by the proper license fee. The initial application form shall be verified under oath and shall contain the following:

(1) The name and address of the establishment or campground and previous name, if changed due to a change in ownership;

(2) The name, address, and telephone number of the owner and operator of the establishment or campground;

(3) A specification of the type of license applied for;

(4) If for a lodging establishment license, a description of the size of the establishment and whether it has a water recreational facility;

(5) If for a campground license, a description of the size and type of the campground and whether it has a water recreational facility;

(6) If for a food service or mobile food service establishment license, a description of the size of the establishment;

(7) A license fee schedule; and

(8) A certification of consent to allow inspections of the establishment or campground by authorized department inspectors during business hours upon the presentation of identification.
Source: SDC 1939, § 27.1706; SL 1941, ch 127, § 1; SL 1955, ch 94, § 2; SL 1963, ch 158, § 7; SL 1967, ch 106, § 1; SL 1970, ch 199, § 4; SL 1986, ch 281, § 1; SL 1995, ch 194, § 1; SL 2009, ch 165, § 3.



§ 34-18-10.1 Review of application--Issuance or refusal to issue license--Reasons for denial--Contest of denial.

34-18-10.1. Review of application--Issuance or refusal to issue license--Reasons for denial--Contest of denial. The department shall, in the case of every application for licensure, review and ascertain whether the facts set forth in the application are true. The department shall issue a license to the applicant when it is satisfied that the facts set forth in the application are true. The department may refuse to issue a license upon any of the grounds stated in § 34-18-27.1. Upon denial, the department shall advise the applicant of the reasons for denial. The applicant may contest the denial pursuant to chapter 1-26.

Source: SL 1986, ch 281, § 5.



§ 34-18-10.2 Notice--Closure order on failure to secure license--Injunctive relief.

34-18-10.2. Notice--Closure order on failure to secure license--Injunctive relief. If it is determined that a lodging establishment, campground, food service, or mobile food service establishment has not secured a license pursuant to § 34-18-10, the secretary shall notify the owner of such establishment. If the owner refuses or fails to comply with the provisions of § 34-18-10 within fourteen calendar days after notification, the secretary shall, subject to the requirements of chapter 1-26, issue a closure order to the owner of the establishment until such time as the owner complies with the licensure requirements. If the establishment or campground continues to operate after a closure order is issued, the secretary may refer the matter to the appropriate state's attorney for criminal proceedings or the attorney general's office for injunctive relief.

Source: SL 1988, ch 279, § 4.



§ 34-18-10.3 Verification requirement for annual renewal of license.

34-18-10.3. Verification requirement for annual renewal of license. Unless there has been a change in the information or consent provided in the initial or any subsequent license application provided for in § 34-18-10, an application for annual renewal of the license does not have to be verified under oath.

Source: SL 1995, ch 194, § 2.



§ 34-18-10.4 Initial license fee for food service establishment, lodging establishment, and campground.

34-18-10.4. Initial license fee for food service establishment, lodging establishment, and campground. A one-time initial license fee of one hundred dollars shall be charged to any new food service establishment, lodging establishment, or campground upon initial licensure.

Source: SL 2009, ch 165, § 4.



§ 34-18-11 Annual fees for food service and lodging establishment licenses.

34-18-11. Annual fees for food service and lodging establishment licenses. The annual license fee for a food service establishment or a lodging establishment shall be as follows:

(1) Food service establishment with no seating, ninety dollars;

(2) Food service establishment with one to fifty seats, inclusive, one hundred twenty dollars;

(3) Food service establishment with fifty-one to one hundred seats, inclusive, one hundred eighty dollars;

(4) Food service establishment with one hundred one or more seats, two hundred twenty-five dollars;

(5) Vacation home establishment, forty-five dollars;

(6) Specialty resort, forty-five dollars; and

(7) Hotel, two dollars and twenty-five cents per unit, with a minimum of forty-five dollars.
Source: SL 1913, ch 238, § 6; SL 1915, ch 215, § 6; RC 1919, § 7826; SL 1921, ch 256, § 4; SL 1935, ch 173, § 3; SDC 1939, § 27.1707; SL 1941, ch 127, § 2; SL 1955, ch 94, § 3; SL 1963, ch 158, § 7; SL 1967, ch 106, § 1; SL 1980, ch 238, § 7; SL 2009, ch 165, § 5.



§ 34-18-11.1 Annual campground license fee.

34-18-11.1. Annual campground license fee. The annual license fee for a campground is:

(1) Two to twenty-five campsites, inclusive, seventy-five dollars;

(2) Twenty-six to one hundred campsites, inclusive, one hundred thirteen dollars;

(3) One hundred one to two hundred campsites, inclusive, one hundred fifty dollars;

(4) Two hundred one to three hundred campsites, inclusive, one hundred eighty-eight dollars; and

(5) Three hundred one or more campsites, two hundred twenty-five dollars.
Source: SL 1970, ch 199, § 5; SL 1980, ch 238, § 8; SL 2009, ch 165, § 6; SL 2014, ch 164, § 2.



§ 34-18-11.2 Annual fees for water recreational facilities.

34-18-11.2. Annual fees for water recreational facilities. Each facility licensed pursuant to this chapter with one water recreational facility shall be charged an annual fee of forty dollars. Each facility licensed pursuant to this chapter with more than one water recreational facility shall be charged an annual fee of sixty-five dollars.

Source: SL 2009, ch 165, § 11.



§ 34-18-12 Repealed.

34-18-12. Repealed by SL 1988, ch 279, § 1.



§ 34-18-13 Prorated license fee for less than full year.

34-18-13. Prorated license fee for less than full year. A prorated license fee shall be charged for each new lodging establishment, campground, and food service establishment beginning operations after the first day of the license renewal period and for changes in ownership and location of any existing establishment and campground after the first day of the license renewal period. To implement this section, the department may promulgate rules pursuant to chapter 1-26.

Source: SL 1963, ch 158, § 8; SL 1970, ch 199, § 7; SL 1988, ch 279, § 2; SL 2009, ch 165, § 7.



§ 34-18-14 Issuance of license when establishment in compliance.

34-18-14. Issuance of license when establishment in compliance. After having received a properly completed application form and the correct license fee and after satisfying himself that the establishment or campground is in compliance with the provisions of this chapter and the rules and regulations of the department, the secretary of health shall issue a license to such establishment or campground.

Source: SL 1907, ch 165, § 11; SL 1909, ch 185, § 11; SL 1913, ch 238, §§ 2, 6; SL 1921, ch 256, § 4; SL 1935, ch 173, § 3; SDC 1939, § 27.1707; SL 1941, ch 127, § 2; SL 1955, ch 94, § 3; SL 1963, ch 158, §§ 7, 8; SL 1967, ch 106, § 1; SL 1970, ch 199, § 8; SL 1988, ch 279, § 3.



§ 34-18-14.1 Issuance of provisional license.

34-18-14.1. Issuance of provisional license. The department may issue a provisional license if an applicant or licensee under this chapter fails to comply with the established standards but signifies an intention to remedy such fault. The provisional license shall state on its face the conditions under which it is granted and the period of time for which it is issued. A provisional license may also be issued to cover the maintenance of the establishment or campground until an inspection can be completed and a regular license issued, if the application for license is found to be in order.

Source: SL 2000, ch 167, § 3.



§ 34-18-15 Expiration of license--New license required on change in ownership or location.

34-18-15. Expiration of license--New license required on change in ownership or location. A license issued pursuant to § 34-18-14 shall expire on the thirtieth day of June each year, unless otherwise provided by this chapter, and is not transferable from owner to owner or from location to location of the establishment or campground. Changes in ownership or location shall require the purchase of a new license which may be secured by making proper application on a form provided by the department and the payment of the proper license fee.

Source: SDC 1939 § 27.1706; SL 1941, ch 127, § 1; SL 1955, ch 94, § 2; SL 1963, ch 158, § 7; SL 1967, ch 106, § 1; SL 1970, ch 199, § 9; SL 2000, ch 167, § 2.



§ 34-18-16 Mobile food service license fee.

34-18-16. Mobile food service license fee. The annual license fee for a mobile food service establishment shall be thirty-eight dollars.

Source: SL 1963, ch 158, § 11; SL 1972, ch 15, § 3; SL 2009, ch 165, § 8.



§ 34-18-17 Temporary food service license--Fee--Food service in connection with special promotions--Duration of license.

34-18-17. Temporary food service license--Fee--Food service in connection with special promotions--Duration of license. Each owner of a temporary food service establishment shall secure a license before beginning the operation of the establishment after making proper application on a form provided by the department and accompanied by the proper license fee. The license fee for a temporary food service establishment shall be thirty-eight dollars. Any business which offers food at no cost or consideration not more than three times in any calendar year and no more than three consecutive days at any given time in conjunction with a grand opening, promotion, or special product showing is exempt from the licensing and license fee provisions of this chapter. Such exemption from the licensing and license fee provisions does not release the owner of the establishment from compliance with the public health requirements of this chapter and the rules promulgated pursuant to this chapter. If the secretary is satisfied that the temporary food service establishment is in compliance with this chapter and the rules promulgated pursuant to this chapter, the secretary shall issue a license for thirty days from the date of issuance.

Source: SDC 1939, § 27.1707 as enacted by SL 1941, ch 127, § 2; SL 1955, ch 94, § 3; SL 1963, ch 158, § 9; SL 1972, ch 193; SL 2009, ch 165, § 9.



§ 34-18-18 Fairs and nonprofit organizations exempt from temporary food service license fee--Health requirements applicable.

34-18-18. Fairs and nonprofit organizations exempt from temporary food service license fee--Health requirements applicable. Temporary food service establishments located on the state fairgrounds or on county fairgrounds of this state, operated in conjunction with these annual celebrations, and nonprofit organizations operating a temporary food service establishment shall be exempt from the license fee of this chapter. Such exemption from the license fee does not release the owner of such temporary food service establishment from compliance with the public health requirements of this chapter and the rules and regulations of the department.

Source: SDC 1939, § 27.1707 as enacted by SL 1941, ch 127, § 2; SL 1955, ch 94, § 3; SL 1963, ch 158, § 10.



§ 34-18-19 Closure order for temporary food service establishment--Operation after closure notice as violation--Refund of license fee.

34-18-19. Closure order for temporary food service establishment--Operation after closure notice as violation--Refund of license fee. Should a temporary food service establishment licensed under § 34-18-17 not be in compliance with the provisions of this chapter and the rules and regulations of the department and compliance is not considered feasible during the period of the celebration or public gathering where its operation is planned, it shall be the duty of the secretary of health, subject to the requirements of § 1-26-29, to issue a closure order to the owner of such temporary food service establishment. Continued operation after notice of closure as rendered by the secretary shall be in direct violation of the licensing requirements of this chapter. Any license fees paid shall be refunded unless the temporary food service establishment has operated for more than one day. If the temporary food service establishment has operated for more than one day, the fee paid shall be forfeited by the owner of such temporary food service establishment.

Source: SL 1963, ch 158, § 9; SL 1972, ch 15, § 4.



§ 34-18-20 Nonprofit organizations and alcoholic beverage licensees exempt--Health requirements applicable.

34-18-20. Nonprofit organizations and alcoholic beverage licensees exempt--Health requirements applicable. Nonprofit organizations shall be exempt from the licensing and license fee provisions of this chapter. Establishments serving alcoholic beverages as defined in chapter 35-1 and who do not otherwise come within the definition of a food service establishment, temporary food service establishment, or mobile food service establishment shall be exempt from the licensing and license fee provisions of this chapter. Such exemption from the licensing and license fee provisions does not release the owner of such establishments from compliance with the public health requirements of this chapter and the rules and regulations of the department.

Source: SL 1963, ch 158, § 12.



§ 34-18-21 Registration of guests at lodging establishment or campground--Contents and inspection of records.

34-18-21. Registration of guests at lodging establishment or campground--Contents and inspection of records. Each person conducting a lodging establishment or campground shall keep a record of guests. Such a record may be kept in a register or on separate cards and shall be opened for inspection and copying by the secretary of health for the purpose of protecting the health or life of persons or for an emergency which may affect the public health. The inspection and copying shall take place during business hours and shall be conducted by an authorized department inspector after presentation of identification. The registry shall contain the name of the guest, the number in the party, the place of permanent residence of the guest, the date of registration, the date of departure, the daily rate charged, and the motor vehicle license number of the registrant. The record shall also include each rate, price, or fee charged to the guest for the guest's stay at the lodging establishment or campground, as required by subdivision 37-24-6(8). These records shall be kept for a minimum of one year.

Source: SDC 1939, § 27.1709; SL 1963, ch 158, § 15; SL 1970, ch 199, § 10; SL 1994, ch 277, § 1; SL 1998, ch 243, § 2.



§ 34-18-21.1 Confidentiality of information obtained through inspection of records.

34-18-21.1. Confidentiality of information obtained through inspection of records. Information obtained by the department under the authority of § 34-18-21 is confidential, except for official purposes of the department, and may not be disclosed except in accordance with a judicial order or as otherwise provided by law.

Source: SL 1994, ch 277, § 2.



§ 34-18-21.2 Review of requests for inspection of records.

34-18-21.2. Review of requests for inspection of records. In the event that a court is asked to review a request by the secretary for inspection pursuant to § 34-18-21, the court shall consider whether a health emergency exists and whether the request is consistent with the needs of the secretary to enforce the secretary's duties in this chapter. The court shall balance the business interests of the proprietor, the privacy interests of the guests and the enforcement interests of the secretary as it determines the extent to which the records shall be delivered to the secretary and determines the costs of such disclosures which shall be allocated to the secretary.

Source: SL 1994, ch 277, § 3.



§ 34-18-22 Health and safety requirements_Procedure for rules and regulations.

34-18-22. Health and safety requirements--Procedure for rules and regulations. The department shall adopt rules and regulations setting forth the minimum public health and safety requirements for lodging establishments, campgrounds, food service establishments, temporary food service establishments, or mobile food service establishments. The procedure for adopting such rules and regulations shall be in accordance with chapter 1-26.

Source: SDC 1939, § 27.1728 as enacted by SL 1955, ch 94, § 5; SL 1963, ch 158, § 17; SL 1970, ch 199, § 11; SL 1972, ch 15, § 4.



§ 34-18-22.1 Fire safety standards for specialty resort with less than ten occupants.

34-18-22.1. Fire safety standards for specialty resort with less than ten occupants. Any specialty resort establishment with less than ten occupants shall meet the following minimum fire safety standards:

(1) Any primary exit that leads to the exterior of the structure shall be capable of unlocking from the interior without the use of a key or special knowledge or effort, free from obstruction, and clearly marked with illuminated exit signs. Any sleeping room with a direct exit to the exterior of the building is exempt from this requirement;

(2) There shall be a smoke detector in each sleeping room. The owner or manager shall test any battery operated smoke detector at least twice a year;

(3) Any sleeping room shall be equipped with an operable egress window. Any sleeping room with a direct exit to the exterior of the building is exempt from this requirement; and

(4) Portable fire extinguishers with a minimum 2-A rating shall be made available on each floor and shall be inspected and tagged annually.
Source: SL 2005, ch 184, § 1; SL 2008, ch 171, § 1; SL 2011, ch 157, § 1.



§ 34-18-22.2 Fire safety standards for specialty resort with ten or more occupants.

34-18-22.2. Fire safety standards for specialty resort with ten or more occupants. Any specialty resort establishment with ten or more occupants shall meet the following minimum fire safety standards:

(1) Each floor where occupants are sleeping shall have access to at least two remote exits;

(2) Any primary exit that leads to the exterior of the structure shall be capable of unlocking from the interior without the use of a key or special knowledge or effort, free from obstruction, and clearly marked with illuminated exit signs. Any sleeping room with a direct exit to the exterior of the building is exempt from this requirement;

(3) There shall be a smoke detector in each sleeping room. The owner or manager shall test any battery operated smoke detector at least twice a year;

(4) Any sleeping room shall be equipped with an operable egress window. Any sleeping room with a direct exit to the exterior of the building is exempt from this requirement; and

(5) Portable fire extinguishers with a minimum 2-A rating shall be made available on each floor and shall be inspected and tagged annually.
Source: SL 2005, ch 184, § 2; SL 2008, ch 171, § 2; SL 2011, ch 157, § 2.



§ 34-18-22.3 Fire safety standards for vacation home establishments.

34-18-22.3. Fire safety standards for vacation home establishments. Any vacation home establishment shall meet the following minimum fire safety standards:

(1) Each floor where ten or more occupants are sleeping shall have access to at least two remote exits;

(2) Any primary exit that leads to the exterior of the structure shall be capable of unlocking from the interior without the use of a key or special knowledge or effort and free from obstruction. Any sleeping room with a direct exit to the exterior of the building is exempt from this requirement;

(3) There shall be a smoke detector in each sleeping room. The owner or manager shall test any battery operated smoke detector at least twice a year;

(4) Any sleeping room shall be equipped with an operable egress window. Any sleeping room with a direct exit to the exterior of the building is exempt from this requirement; and

(5) A portable fire extinguisher with a minimum 2-A rating shall be made available on each floor and shall be inspected and tagged annually.
Source: SL 2008, ch 172, § 2; SL 2011, ch 157, § 3.



§ 34-18-23 Notice to department of construction and alteration of establishments.

34-18-23. Notice to department of construction and alteration of establishments. The department shall be notified thirty days prior to initiating construction of new lodging establishments, campgrounds, food service establishments, mobile food service establishments, or permanent additions, alterations, or modification of existing structures. Owners of temporary food service establishments shall give notice to the department as may be prescribed by the department for any new construction, alteration, or modification of existing structures. Such notifications shall be made by the owner for the purpose of permitting a review of features having public health and safety significance.

Source: SL 1963, ch 158, § 16; SL 1970, ch 199, § 12.



§ 34-18-24 Departmental inspections of lodging establishments and campgrounds.

34-18-24. Departmental inspections of lodging establishments and campgrounds. The secretary of health shall at least annually inspect or cause to be inspected every lodging establishment and campground licensed in this state for compliance with the provisions of this chapter and the rules promulgated thereunder.

Source: SL 1907, ch 165, § 10; SL 1909, ch 185, § 10; SL 1913, ch 238, § 7; SL 1915, ch 215, § 7; RC 1919, § 7827; SL 1921, ch 256, § 5; SL 1935, ch 173, § 4; SDC 1939, § 27.1708; SL 1955, ch 94, § 4; SL 1963, ch 158, § 3; SL 1970, ch 199, § 13; SL 1982, ch 261, § 1; SL 1986, ch 281, § 2.



§ 34-18-25 Departmental inspections of food service establishments.

34-18-25. Departmental inspections of food service establishments. The secretary of health shall inspect or cause to be inspected at least twice annually every food service establishment and mobile food service establishment licensed in this state for compliance with the provisions of this chapter and the rules promulgated thereunder.

Source: SL 1913, ch 238, § 7; SL 1915, ch 215, § 7; RC 1919, § 7827; SL 1921, ch 256, § 5; SL 1935, ch 173, § 4; SDC 1939, § 27.1708; SL 1955, ch 94, § 4; SL 1963, ch 158, § 4; SL 1982, ch 261, § 2; SL 1986, ch 281, § 3.



§ 34-18-25.1 Inspection of lodging establishments, campgrounds, food service establishments, and mobile food services--Fee.

34-18-25.1. Inspection of lodging establishments, campgrounds, food service establishments, and mobile food services--Fee. The department shall, at least annually, make one inspection of each lodging establishment and campground and, at least twice annually, of each food service establishment or mobile food service licensed under this chapter to ascertain that the lodging establishment, campground, food service establishment, or mobile food service is in compliance with this chapter and the rules promulgated pursuant to this chapter. The department shall charge an inspection fee of twenty-five dollars for each inspection. The inspection shall take place during business hours and shall be conducted by an authorized department inspector after presentation of identification. The scope of the inspection is limited to those areas provided for in this chapter and the rules promulgated pursuant to this chapter.

Source: SL 1986, ch 281, § 6; SL 2009, ch 165, § 10.



§ 34-18-25.2 Refusal to allow inspection--Suspension or revocation proceedings.

34-18-25.2. Refusal to allow inspection--Suspension or revocation proceedings. If, prior to an inspection being started, the owner or operator of a lodging establishment, campground, food service establishment, or mobile food service establishment refuses to allow the inspection, no inspection shall be made. If, during the course of an inspection, the owner or operator refuses to allow the inspection to continue, the inspection shall cease. In either case, however, the department may immediately initiate proceedings in accordance with chapter 1-26 to suspend or revoke the owner's establishment or campground license.

Source: SL 1986, ch 281, § 7.



§ 34-18-25.3 Inspection of exempt establishments and campgrounds--Scope.

34-18-25.3. Inspection of exempt establishments and campgrounds--Scope. Upon receipt of a complaint, the department may enter and inspect any lodging establishment, campground, food service establishment, mobile food service establishment, or temporary food service establishment which is exempt from the licensing or license fee provisions of this chapter pursuant to §§ 34-18-17, 34-18-18, and 34-18-20 to determine if there are violations of this chapter or any of the rules promulgated thereunder. Before entering an establishment, the department shall obtain the consent of the owner or obtain a court order authorizing entry for the purpose of inspection except in those instances when an emergency exists. As used in this section, the term, emergency, means any circumstance which the department has reason to believe exists, which may constitute a hazardous condition that may endanger human life or be seriously detrimental to public health. The inspection shall take place during reasonable times and shall be conducted by an authorized department inspector after presentation of identification. The scope of the inspection is limited to those areas provided for in this chapter and the rules promulgated thereunder. After an inspection is completed, the department may proceed in accordance with § 34-18-19 or 34-18-26 to cause compliance with this chapter and the rules promulgated thereunder.

Source: SL 1991, ch 275.



§ 34-18-26 Notice and correction of deficiencies--Closure order on failure to correct deficiency--Injunctive relief.

34-18-26. Notice and correction of deficiencies--Closure order on failure to correct deficiency--Injunctive relief. If, upon an inspection, it is determined that a lodging establishment, campground, food service establishment, or mobile food service establishment is not being conducted or is not equipped and maintained in a manner and condition required by the provisions of this chapter and the rules promulgated thereunder the secretary or an authorized department inspector shall notify the owner or operator of the lodging establishment, campground, food service establishment, or mobile food service establishment of such changes or alterations as are considered necessary for complete compliance. The owner shall make such changes and alterations necessary to put the lodging establishment, campground, food service establishment, or mobile food service establishment in a condition that complies with the provisions of this chapter and rules promulgated thereunder. If, after proper notice, the owner refuses or fails to comply within sixty days following notification, the secretary shall, subject to the requirements of chapter 1-26, issue a closure order to the owner of the establishment or campground until such requirements are complied with. If the establishment or campground continues operation after a closure order is issued, the secretary may refer the matter to the state's attorney for appropriate action or the attorney general's office for injunctive relief.

Source: SL 1907, ch 165, § 10; SL 1909, ch 185, § 10; SL 1913, ch 238, § 7; SL 1915, ch 215, § 7; RC 1919, § 7827; SL 1921, ch 256, § 5; SL 1935, ch 173, § 4; SDC 1939, § 27.1708; SL 1955, ch 94, § 4; SL 1963, ch 158, § 5; SL 1970, ch 199, § 14; SL 1972, ch 15, § 4; SL 1986, ch 281, § 4; SL 1988, ch 279, § 5.



§ 34-18-26.1 Follow-up inspection--Fee.

34-18-26.1. Follow-up inspection--Fee. The department shall conduct a follow-up inspection of a lodging establishment, campground, food service establishment, or mobile food service to ascertain compliance with a sixty-day notice issued pursuant to § 34-18-26. When the department conducts an inspection pursuant to this section, the owner shall promptly remit, but not later than thirty days after the follow-up inspection, a fifty dollar inspection fee to the department.

The inspection fee provisions of §§ 34-18-26.1 and 34-18-27.1 do not apply to nonprofit organizations.

Source: SL 1991, ch 276, §§ 1, 3.



§ 34-18-26.2 Expedited follow-up inspection process.

34-18-26.2. Expedited follow-up inspection process. The department shall implement an expedited inspection process whereby the owner of a food service establishment, lodging establishment, or campground may request a follow-up inspection to the establishment's most recent routine inspection. If an establishment has received an inspection score of eighty or higher, but less than ninety, on the most recent routine inspection, the establishment may request a follow-up inspection through the expedited inspection process. A request for a follow-up inspection as part of the expedited inspection process shall be received by the department within ten business days of the most recent routine inspection. The department shall conduct the follow-up inspection within sixty days of receipt of the request, unless the establishment requesting the follow-up inspection ceases or temporarily suspends operations prior to the follow-up inspection. No establishment may receive more than one follow-up inspection every two years, as part of the expedited inspection process. The department shall charge a fee of one hundred dollars for each follow-up inspection performed as part of the expedited inspection process.

Source: SL 2013, ch 155, § 1.



§ 34-18-27 Summary suspension of license on discovery of hazardous condition.

34-18-27. Summary suspension of license on discovery of hazardous condition. The secretary of health, upon determining the existence of a hazardous condition that may immediately endanger human life or be seriously detrimental to public health may, subject to the requirements of § 1-26-29, summarily suspend the license of any lodging establishment, campground, food service establishment, temporary food service establishment, or mobile food service establishment in this state. A license suspended on this basis shall remain suspended until such time as the establishment or campground is in compliance with the requirements of this chapter and the rules and regulations of the department.

Source: SL 1915, ch 215, § 24; RC 1919, § 7843; SL 1921, ch 256, § 7; SL 1935, ch 173, § 13; SDC 1939, § 27.1727; SL 1963, ch 158, § 13; SL 1970, ch 199, § 15; SL 1972, ch 15, § 4.



§ 34-18-27.1 Grounds for denial, suspension, or revocation of license.

34-18-27.1. Grounds for denial, suspension, or revocation of license. The department may deny any application or suspend or revoke any license issued under the provisions of this chapter on any of the following grounds:

(1) Commission of fraud or willful misrepresentation in the application for or in obtaining a license;

(2) Commission, or permitting, aiding, or abetting in the commission, of any unlawful act in a lodging establishment, campground, food service establishment, or mobile food service establishment;

(3) Conduct or practices detrimental to the public health, safety, or welfare;

(4) Failure to allow department inspections authorized under §§ 34-18-24, 34-18-25, and 34-18-27.3 or necessary follow-up inspections;

(5) Violation by the applicant or licensee of any of the provisions of this chapter or of the rules promulgated thereunder;

(6) Failure to remit follow-up inspection fees pursuant to § 34-18-26.1.
Source: SL 1986, ch 281, § 8; SL 1991, ch 276, § 2.



§ 34-18-27.2 Consideration of new application after correction of conditions.

34-18-27.2. Consideration of new application after correction of conditions. If a lodging establishment, campground, food service establishment, or mobile food service establishment license is suspended or revoked as provided in § 34-18-27.1, a new application for license may be considered by the department when satisfactory evidence has been submitted to show that the conditions upon which suspension or revocation was based have been corrected. A new license may then be granted after proper inspection has been made and all provisions of this chapter and the rules promulgated thereunder have been complied with.

Source: SL 1986, ch 281, § 9.



§ 34-18-27.3 Departmental inspection upon receipt of complaint--Initiation of suspension, revocation or denial proceedings.

34-18-27.3. Departmental inspection upon receipt of complaint--Initiation of suspension, revocation or denial proceedings. The department, upon receipt of a complaint, may inspect any lodging establishment, campground, food service establishment, or mobile food service establishment to determine if there are violations of this chapter or any of the rules promulgated thereunder. The scope of the inspection is limited to those areas set forth in this chapter and the rules promulgated thereunder. After an inspection is completed, the department may, if warranted, proceed in accordance with chapter 1-26 to suspend, revoke, or deny the license of the establishment or campground.

Source: SL 1986, ch 281, § 10.



§ 34-18-28 Request for hearing on license suspension or revocation or closure order.

34-18-28. Request for hearing on license suspension or revocation or closure order. If the owner of any establishment or campground licensed under this chapter is aggrieved by action taken for suspension or revocation of his license or a closure order he may request a hearing which shall be had and appeal may be taken under the provisions of chapter 1-26 as a contested case. Such request for a hearing shall be a written notice to the secretary of health setting forth the reason or reasons for the grievance.

Source: SL 1963, ch 158, § 14; SL 1970, ch 199, § 16; SL 1972, ch 15, § 4.



§ 34-18-29 , 34-18-30. Repealed.

34-18-29, 34-18-30. Repealed by SL 1970, ch 199, § 17.



§ 34-18-31 Precedence over other statutes.

34-18-31. Precedence over other statutes. The provisions of this chapter shall have precedence over any other statutes relating directly to the safety and sanitary requirements, inspection and licensing of lodging establishments, campground, food service establishments, temporary food service establishments, and mobile food service establishments.

Source: SL 1963, ch 158, § 19; SL 1970, ch 199, § 18.



§ 34-18-32 Violation of chapter or rules or regulations as misdemeanor--Each day as separate offense.

34-18-32. Violation of chapter or rules or regulations as misdemeanor--Each day as separate offense. Any lodging establishment, campground, food service establishment, temporary food service establishment, or mobile food service establishment owner violating the provisions of this chapter or the rules and regulations adopted pursuant to this chapter shall be guilty of a Class 2 misdemeanor. Each and every day of operation after serving the notice of closure shall constitute a distinct and separate offense.

Source: SL 1907, ch 165, § 7; SL 1909, ch 185, § 16; SL 1913, ch 238, § 24; SL 1915, ch 215, § 24; RC 1919, § 7843; SL 1921, ch 256, § 7; SL 1935, ch 173, § 13; SDC 1939, § 27.9933; SL 1963, ch 158, § 22; SL 1970, ch 199, § 19; SL 1977, ch 190, § 41.



§ 34-18-33 Severability of provisions.

34-18-33. Severability of provisions. If any provisions of this chapter or the application thereof to anyone or to any circumstance is held invalid, the remainder of the chapter and the application of such provisions to other circumstances shall not be affected thereby.

Source: SL 1963, ch 158, § 21.



§ 34-18-34 Farmer's market fresh fruits and vegetables--Licensure exemption.

34-18-34. Farmer's market fresh fruits and vegetables--Licensure exemption. No person selling whole, intact fresh fruits or vegetables at a farmer's market, roadside stand, or similar venue is required to be licensed pursuant to this chapter.

Source: SL 2010, ch 172, § 1.



§ 34-18-35 Farmer's market baked and canned goods--Licensure exemption.

34-18-35. Farmer's market baked and canned goods--Licensure exemption. No person selling non-temperature-controlled baked goods or non-temperature-controlled home-processed canned goods at a farmer's market, roadside stand, or similar venue is required to be licensed pursuant to this chapter. However, any non-temperature-controlled baked goods or non-temperature-controlled home-processed canned goods sold at a farmer's market, roadside stand, or similar venue shall meet the requirements of § 34-18-36, if applicable, and § 34-18-37.

Source: SL 2010, ch 172, § 2.



§ 34-18-36 Canned good requirements--Verification.

34-18-36. Canned good requirements--Verification. No canned good may be sold unless the pH level is 4.6 or less or the water activity level is .85 or less. A third-party processing authority with knowledge of the thermal processing required of food in hermetically-sealed containers shall verify the method of processing and that the pH or water activity threshold levels are met. The processing authority shall provide any such verification in writing.

Source: SL 2010, ch 172, § 3.



§ 34-18-37 Labeling of baked and canned goods.

34-18-37. Labeling of baked and canned goods. No baked good or canned good may be sold unless it has a label that includes the following information:

(1) Name of the product;

(2) Producer and contact information;

(3) Date the product was made or processed;

(4) Ingredients; and

(5) Disclaimer. The disclaimer shall state: "This product was not produced in a commercial kitchen. It has been home-processed in a kitchen that may also process common food allergens such as tree nuts, peanuts, eggs, soy, wheat, milk, fish, and crustacean shellfish."
Source: SL 2010, ch 172, § 4.



§ 34-18-38 Sale of non-temperature-controlled baked goods from primary residence exempt--Conditions.

34-18-38. Sale of non-temperature-controlled baked goods from primary residence exempt--Conditions. Any person selling non-temperature-controlled baked goods from the person's own primary residence is exempt from the licensing and license fee provisions of this chapter under the following conditions:

(1) Any non-temperature-controlled baked goods sold from a person's own primary residence is for consumption off the premises;

(2) Any non-temperature-controlled baked goods sold from a person's own primary residence meets the requirements of § 34-18-37; and

(3) The total gross receipts from the sale of non-temperature-controlled baked goods from the person's own primary residence does not exceed five thousand dollars in a calendar year.
Source: SL 2011, ch 158, § 1.






Chapter 18A - Hamburger And Imitation Hamburger [Repealed]

§ 34-18A-1 to 34-18A-9. Repealed.

34-18A-1 to 34-18A-9. Repealed by SL 2016, ch 169, §§ 14 to 22.






Chapter 19 - Inspection Of Private Custodial And Educational Institutions [Repealed]

CHAPTER 34-19

INSPECTION OF PRIVATE CUSTODIAL AND EDUCATIONAL INSTITUTIONS [REPEALED]

[Repealed by SL 1981, ch 259, §§ 1 to 3]



Chapter 20 - Poisons

§ 34-20-1 Label and warnings required for specified poisons--Contents of label.

34-20-1. Label and warnings required for specified poisons--Contents of label. No person shall vend, sell, give away, or furnish, either directly or indirectly, any poison named in schedules A or B as set forth in §§ 34-20-2 and 34-20-3, unless the package, box, bottle, paper, or other container of such poison be labeled with the name of the active ingredients, the name and address of the person furnishing the same, and the word, poison, in red letters not less than one-fourth inch in height together with the skull and crossbones in like color and size and in addition thereto a caution to the user as to the dangerous properties of such poison; provided however, that whenever any such poison is sold in the original unbroken package the name and address of the seller need not be shown on the label.

Source: SL 1893, ch 132, § 12; SL 1897, ch 103, § 2; RPolC 1903, § 280; RC 1919, § 7844; SL 1929, ch 124, § 1; SL 1935, ch 114, § 1; SDC 1939, § 22.1201.



§ 34-20-2 Schedule A--Highly toxic poisons enumerated.

34-20-2. Schedule A--Highly toxic poisons enumerated. The following is schedule A, referred to in § 34-20-1:

(1) Arsenic, lead arsenate, Paris green, and other poisonous compounds of arsenic;

(2) Corrosive sublimate or preparations of the same and other poisonous compounds of mercury;

(3) Prussic acid, potassium cyanide, oil of bitter almonds, aconite, belladonna, veratrum viride, strychnine, nux vomica, their preparations or derivatives, and all other poisonous vegetable alkaloids and their salts;

(4) Strophanthus or its preparations, cocculus indicus, chloral hydrate, veronal, and other urea derivatives;

(5) Creosote, cresols, and their preparations, tartar emetic, carbolic acid (phenol), containing more than ten percent of said acid, nitric acid, and sulphuric acid except in solutions containing ten percent or less of such acids;

(6) Yellow phosphorus and its poisonous preparations; and

(7) Other poisonous drugs and medicines fatal to human life in doses of fifteen grains or less.
Source: SL 1893, ch 132; SL 1897, ch 103, § 2; RPolC 1903, § 280; RC 1919, § 7844; SL 1929, ch 124, § 1; SL 1935, ch 114, § 1; SDC 1939, § 22.1201.



§ 34-20-3 Schedule B--Less toxic poisons enumerated.

34-20-3. Schedule B--Less toxic poisons enumerated. The following is schedule B referred to in § 34-20-1:

(1) Carbolic acid in solutions containing ten percent or less;

(2) Hydrochloric or muriatic acid, except in solutions containing ten percent or less;

(3) Oxalic acid, chloroform, ether, santonine, cantharides, iodine, or its tinctures;

(4) Sulphate of zinc, sulphate of copper, carbonate of copper;

(5) Solutions of formaldehyde and compound solutions of cresol; and

(6) Other poisonous drugs and medicines fatal to human life in doses of fifteen to sixty grains.
Source: SL 1893, ch 132; RPolC 1903, § 280; RC 1919, § 7844; SL 1929, ch 124, § 1; SL 1935, ch 114, § 1; SDC 1939, § 22.1201.



§ 34-20-4 Poison register for schedule A poisons--Contents of entries.

34-20-4. Poison register for schedule A poisons--Contents of entries. No person shall furnish any poison named in schedule A to any person unknown to him, unless identified by one known to the seller, and unless he shall record in a well-bound book known as a poison register in the following form:

Source: SL 1893, ch 132, § 12; SL 1897, ch 103, § 2; RPolC 1903, § 280; RC 1919, § 7844; SL 1929, ch 124, § 1; SL 1935, ch 114, § 1; SDC 1939, § 22.1201.



§ 34-20-5 Sales entered in poison register--Understanding of poisonous nature--Purpose of use--Sales to minors restricted.

34-20-5. Sales entered in poison register--Understanding of poisonous nature--Purpose of use--Sales to minors restricted. No poison shall be delivered to any person until such person shall have entered his name in the seller's poison register, and until the seller shall have satisfied himself that the purchaser understands the poisonous nature of the article and that such poison is to be used for legitimate purposes; nor shall any poison be delivered to any minor under sixteen years of age except upon written order of an adult known to the seller.

Source: SL 1929, ch 124, § 1; SL 1935, ch 114, § 1; SDC 1939, § 22.1201.



§ 34-20-6 Prescription sales exempt from labeling and registration requirements.

34-20-6. Prescription sales exempt from labeling and registration requirements. The provisions of §§ 34-20-1 to 34-20-5, inclusive, as to labeling and registration of sales of poisons shall not apply to the sale of such by registered pharmacists upon the prescriptions of duly licensed, practicing physicians, dentists, or veterinary surgeons.

Source: SL 1929, ch 124, § 2; SDC 1939, § 22.1202.



§ 34-20-7 to 34-20-13. Repealed.

34-20-7 to 34-20-13. Repealed by SL 2012, ch 194, §§ 1 to 7.



§ 34-20-14 Sale of misbranded rodenticides and insecticides as misdemeanor--Statements constituting misbranding.

34-20-14. Sale of misbranded rodenticides and insecticides as misdemeanor--Statements constituting misbranding. It is a Class 2 misdemeanor for any person, firm, or corporation to sell, offer, expose, or keep in possession for sale or delivery in this state any mouse, rat, gopher, rodent, insect, or other poison or preparation intended for use in destroying the life of lower animals, which is misbranded. Such poisons or preparations shall be misbranded, for the purposes of this section, if the package or label shall bear any statement, design, or device regarding such substance, or the ingredients contained therein, which shall be false, deceptive, or misleading in any particular, either as to the substance itself or as to any property of the substance; or if it shall fail to bear the name and address of the manufacturer or distributor of such poison or preparation.

Source: SL 1935, ch 114, § 2; SDC 1939, § 22.1203; SL 1977, ch 190, § 43.



§ 34-20-15 Rodenticides and insecticides misbranded if not labeled as poison.

34-20-15. Rodenticides and insecticides misbranded if not labeled as poison. Any mouse, rat, gopher, rodent, insect, or other poison or preparation intended for use in destroying the life of lower animals which is also poisonous to human beings shall be considered misbranded also if the label or package shall fail to bear the word, poison, in capital letters not less than one-fourth inch in height printed in red ink, together with the figure of the skull and crossbones.

Source: SL 1935, ch 114, § 2; SDC 1939, § 22.1203.



§ 34-20-16 Federal rodent control program not impaired.

34-20-16. Federal rodent control program not impaired. Nothing in this chapter shall be construed to interfere with or prevent the preparation, sale and distribution of poisons, poisoned grains or baits by the district leader in rodent control for the United States Department of the Interior, Fish and Wildlife Service, when the same are intended for use in the control of rodents, nor prevent the preparation or distribution of poisoned grain or bait by or under the supervision of the board of county commissioners of any county in the state, acting upon the advice and with the co-operation of a person engaged in rodent control work under the Fish and Wildlife Service of the United States Department of the Interior.

Source: SL 1929, ch 124, § 5; SL 1933, ch 162; SDC 1939, § 22.1204; SL 1951, ch 106; SL 1964, ch 74.



§ 34-20-17 to 34-20-21. Repealed.

34-20-17 to 34-20-21. Repealed by SL 1977, ch 190, §§ 44 to 48.



§ 34-20-22 Repealed.

34-20-22. Repealed by SL 2012, ch 194, § 8.



§ 34-20-23 Intentional poisoning of food, drug, or water supply as felony.

34-20-23. Intentional poisoning of food, drug, or water supply as felony. Every person who intentionally mingles any poison with any food, drink, or medicine with intent that the same shall be taken by any human being to his injury, and every person who intentionally poisons any spring, well, or reservoir of water, is guilty of a Class 4 felony.

Source: PenC 1877, § 406; CL 1887, § 6607; RPenC 1903, § 416; RC 1919, § 4124; SDC 1939, § 13.1503; SL 1977, ch 190, § 50.



§ 34-20-24 Laying out of poison in specified places as misdemeanor.

34-20-24. Laying out of poison in specified places as misdemeanor. Every person who shall lay out strychnine or other poison within the limits of any municipality, or within one mile of any dwelling house, or any barn, stable, or outbuilding used at the time for the keeping or shelter of horses, cattle, sheep, or swine, or within one-half mile of any traveled highway, is guilty of a Class 1 misdemeanor, except as provided by §§ 34-20-25 to 34-20-28, inclusive.

Source: PenC 1877, § 450; CL 1887, § 6651; RPenC 1903, § 464; RC 1919, § 3977; SL 1921, ch 328; SL 1937, ch 191; SDC 1939, § 13.1502; SL 1977, ch 190, § 51; SL 1992, ch 60, § 2.



§ 34-20-25 Landowner permitted to lay out poison for rodents, magpies, and insects.

34-20-25. Landowner permitted to lay out poison for rodents, magpies, and insects. Section 34-20-24 shall not apply to the laying out of poison for the control of ground squirrels, pocket gophers, mice, prairie dogs, rabbits, and other food, crop, and tree destroying rodents or magpies and insects by a landowner or a lessee on his own land or land controlled by him.

Source: PenC 1877, § 450; CL 1887, § 6651; RPenC 1903, § 464; RC 1919, § 3977; SL 1921, ch 328; SL 1937, ch 191; SDC 1939, § 13.1502.



§ 34-20-26 Federal program for rodent, magpie, and insect control unimpaired.

34-20-26. Federal program for rodent, magpie, and insect control unimpaired. Nothing in § 34-20-24 shall be construed to prohibit or interfere with the Fish and Wildlife Service of the United States Department of the Interior from laying out poison for the control of ground squirrels, pocket gophers, mice, prairie dogs, rabbits, and other food, crop, and tree destroying rodents or magpies.

Nothing in § 34-20-24 shall be construed to prohibit or interfere with departments of the State of South Dakota, boards of county commissioners, officers of organized townships, and incorporated municipalities from laying out poison for the control of the above named rodents and magpies and insects when co-operating with and acting on the advice of said Fish and Wildlife Service of the United States Department of the Interior.

Source: SL 1937, ch 191; SDC 1939, § 13.1502.



§ 34-20-27 County application for federal assistance in rodent control.

34-20-27. County application for federal assistance in rodent control. Application for the services of the Fish and Wildlife Service in the eradication of rodents enumerated in § 34-20-26 shall be made by the board of county commissioners of the respective counties, which board shall advise in the naming of the persons selected to lay out such poison.

Source: SL 1937, ch 191; SDC 1939, § 13.1502.



§ 34-20-28 State predatory animal control program unimpaired.

34-20-28. State predatory animal control program unimpaired. Section 34-20-24 shall not apply to the laying out of poison by the Department of Game, Fish and Parks, its employees or agents or persons or forces cooperating with or under the direction of said department for the extermination of predatory animals.

Source: SL 1921, ch 328; SL 1937, ch 191; SDC 1939, § 13.1502; SL 1971, ch 205.






Chapter 20A - Treatment And Prevention Of Alcohol And Drug Abuse

§ 34-20A-1 Repealed.

34-20A-1. Repealed by SL 1985, ch 278, § 1.



§ 34-20A-2 Definition of terms.

34-20A-2. Definition of terms. Terms as used in this chapter mean:

(1) "Accredited prevention or treatment facility," a private or public agency meeting the standards prescribed in § 34-20A-27 or a private or public agency or facility surveyed and accredited by the Joint Commission; an Indian Health Service's quality assurance review under the Indian Health Service Manual, Professional Standards-Alcohol/Substance Abuse; or the Commission on Accreditation of Rehabilitation Facilities; or the Council on Accreditation; under the drug and alcohol treatment standards incorporated and adopted by the division in rules promulgated pursuant to chapter 1-26, if proof of the accreditation, with accompanying recommendations, progress reports and related correspondence are submitted to the Division of Behavioral Health in a timely manner;

(2) "Addiction counselor," a person licensed or certified as an addiction counselor by the South Dakota Board of Addiction and Prevention Professionals;

(3) "Alcoholic," a person who habitually lacks self-control as to the use of alcoholic beverages, or uses alcoholic beverages to the extent that the person's health is substantially impaired or endangered or the person's social or economic function is substantially disrupted;

(4) "Department," the Department of Social Services;

(5) "Designated prevention or treatment facility," an accredited agency operating under the direction and control of the state or providing services under this chapter through a contract with the division or treatment facilities operated by the federal government which may be designated by the division without accreditation by the state;

(6) "Division," the Division of Behavioral Health within the department;

(7) "Drug abuser," a person who habitually lacks self-control as to the use of controlled drugs or substances as defined in § 34-20B-3 to the extent that the person's health is substantially impaired or endangered or that the person's social or economic function is substantially disrupted;

(8) "Incapacitated by alcohol or other drugs," that a person, as a result of the use of alcohol or other drugs, is unconscious or the person's judgment is otherwise so impaired that the person is incapable of realizing and making a rational decision with respect to the person's need for treatment;

(9) "Incompetent person," a person who has been adjudged incompetent by the circuit court;

(10) "Intoxicated person," a person who demonstrates diminished mental or physical capacity as a result of the use of alcohol or other drugs;

(11) "Prevention," purposeful activities designed to promote personal growth of a person and strengthen the aspects of the community environment which are supportive to the person in order to preclude, prevent, or impede the development of alcohol or other drug misuse and abuse;

(12) "Secretary," the secretary of the Department of Social Services;

(13) "Treatment," the broad range of emergency, outpatient, intermediate, and inpatient services and care, including diagnostic evaluation, which may be extended to a person experiencing problems as a result of the use of alcohol or other drugs.
Source: SL 1974, ch 240, § 2; SL 1981, ch 375, §§ 18, 19; SL 1985, ch 278, § 2; SL 1989, ch 21, § 154; SL 1989, ch 292, § 1; SL 1999, ch 173, § 1; SL 2004, ch 253, § 29; SL 2009, ch 166, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 70, 163, eff. Apr. 12, 2011; SL 2011, ch 159, § 1; SL 2016, ch 15, § 10; SL 2017, ch 153, § 1.



§ 34-20A-2.1 Accredited facility deemed approved.

34-20A-2.1. Accredited facility deemed approved. An accredited prevention or treatment facility as defined in § 34-20A-2 is deemed to be approved by the state for purposes of § 58-18-7.1.

Source: SL 1985, ch 278, § 58; SL 1989, ch 292, § 3.



§ 34-20A-3.1 Repealed.

34-20A-3.1. Repealed by SL 2016, ch 15, § 11.



§ 34-20A-3.2 Repealed.

34-20A-3.2. Repealed by SL 2012, ch 150, § 22.



§ 34-20A-6 Repealed.

34-20A-6. Repealed by SL 2012, ch 150, § 23.



§ 34-20A-7 , 34-20A-8. Repealed.

34-20A-7, 34-20A-8. Repealed by SL 1985, ch 278, §§ 5, 6.



§ 34-20A-9 , 34-20A-10. Repealed.

34-20A-9, 34-20A-10. Repealed by SL 2012, ch 150, §§ 24, 25.



§ 34-20A-11 Repealed.

34-20A-11. Repealed by SL 1985, ch 278, § 9.



§ 34-20A-12 to 34-20A-14. Repealed.

34-20A-12 to 34-20A-14. Repealed by SL 2012, ch 150, §§ 26 to 28.



§ 34-20A-15 Repealed.

34-20A-15. Repealed by SL 1985, ch 278, § 13.



§ 34-20A-16 , 34-20A-17. Repealed.

34-20A-16, 34-20A-17. Repealed by SL 2012, ch 150, §§ 29, 30.



§ 34-20A-18 Solicitation and acceptance of gifts, grants and services.

34-20A-18. Solicitation and acceptance of gifts, grants and services. The division may solicit and accept for use any gift of money or property made by will or otherwise, and any grant of money, services, or property from the federal government, the state, or any political subdivision thereof or any private source, and may do all things necessary to cooperate with the federal government or any of its agencies in making an application for any grant.

Source: SL 1974, ch 240, § 4 (3).



§ 34-20A-19 to 34-20A-23. Repealed.

34-20A-19 to 34-20A-23. Repealed by SL 2012, ch 150, §§ 31 to 35.



§ 34-20A-24 Repealed.

34-20A-24. Repealed by SL 1985, ch 278, § 21.



§ 34-20A-25 Repealed.

34-20A-25. Repealed by SL 2012, ch 150, § 36.



§ 34-20A-26 Repealed.

34-20A-26. Repealed by SL 1985, ch 278, § 23.



§ 34-20A-27 Standards for accredited prevention or treatment facilities--Fees.

34-20A-27. Standards for accredited prevention or treatment facilities--Fees. The division shall establish reasonable standards and requirements for accredited prevention or treatment facilities. The division may fix the fees to be charged by the division for the required inspections. The division may adopt rules, pursuant to chapter 1-26, in regard to the following standards and requirements:

(1) Management and administration, including fiscal control, program planning, and evaluation;

(2) Physical facilities and quality control;

(3) Services administration, including client rights, confidentiality, treatment planning, and statistical reporting;

(4) Service components including: inpatient/residential, outpatient treatment, social detoxification, transitional care, custodial care, counseling and support services, prevention services;

(5) Staff qualifications; and

(6) Such other standards as are necessary for the safety and health of clients and patients.
Source: SL 1974, ch 240, § 7 (a); SL 1985, ch 278, § 24; SL 2011, ch 1 (Ex. Ord. 11-1), § 70, eff. Apr. 12, 2011; SL 2016, ch 15, § 12.



§ 34-20A-28 to 34-20A-31. Repealed.

34-20A-28 to 34-20A-31. Repealed by SL 1985, ch 278, §§ 25 to 28.



§ 34-20A-32 Repealed.

34-20A-32. Repealed by SL 2012, ch 150, § 37.



§ 34-20A-33 Repealed.

34-20A-33. Repealed by SL 1985, ch 278, § 30.



§ 34-20A-34 Real property acquisition and provision of facilities.

34-20A-34. Real property acquisition and provision of facilities. The division may acquire, hold, or dispose of real property or any interest in real property, and construct, lease, or otherwise provide facilities for the prevention of alcohol and drug abuse and facilities for the treatment of those persons suffering from alcohol and drug abuse and for intoxicated persons.

Source: SL 1974, ch 240, § 4 (8); SL 1985, ch 278, § 31; SL 2011, ch 1 (Ex. Ord. 11-1), § 70, eff. Apr. 12, 2011; SL 2016, ch 15, § 13.



§ 34-20A-35 to 34-20A-37. Repealed.

34-20A-35 to 34-20A-37. Repealed by SL 2012, ch 150, §§ 38 to 40.



§ 34-20A-38 , 34-20A-39. Repealed.

34-20A-38, 34-20A-39. Repealed by SL 1985, ch 278, §§ 35, 36.



§ 34-20A-40 Procedure for standards, rules, and regulations.

34-20A-40. Procedure for standards, rules, and regulations. The division in the adoption of standards and in the promulgation of other rules and regulations shall be governed by the provisions of chapter 1-26.

Source: SL 1974, ch 240, § 18.



§ 34-20A-41 to 34-20A-43. Repealed.

34-20A-41 to 34-20A-43. Repealed by SL 1985, ch 278, §§ 37 to 39.



§ 34-20A-44 Inspection of facilities.

34-20A-44. Inspection of facilities. The division shall inspect accredited prevention or treatment facilities to insure compliance with this chapter. For purposes of inspection, the division shall have access to the facility and its records at reasonable times and in a reasonable manner. This section does not apply to facilities accredited pursuant to accreditation by the Joint Commission, the Commission on Accreditation of Rehabilitation Facilities, an Indian Health Service's quality assurance review under the Indian Health Service Manual, Professional Standards-Alcohol/Substance Abuse, or the Council on Accreditation.

Source: SL 1974, ch 240, § 7 (b); SL 1985, ch 278, § 40; SL 1989, ch 292, § 4; SL 1999, ch 173, § 2; SL 2009, ch 166, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 70, eff. Apr. 12, 2011; SL 2011, ch 159, § 2; SL 2016, ch 15, § 14.



§ 34-20A-44.1 Access to public and private prevention and treatment facilities and records.

34-20A-44.1. Access to public and private prevention and treatment facilities and records. If a public or private agency or facility is considered to be an accredited prevention or treatment facility by reason of compliance with accreditation by the Joint Commission, the Commission on Accreditation of Rehabilitation Facilities, an Indian Health Service's quality assurance review under the Indian Health Service Manual, Professional Standards-Alcohol/Substance Abuse, or the Council on Accreditation, as described in § 34-20A-2, the division retains the right of access to all facility premises and relevant records to monitor compliance or investigate complaints brought against the facility.

Source: SL 1985, ch 278, § 56; SL 1989, ch 292, § 5; SL 1999, ch 173, § 3; SL 2009, ch 166, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 70, eff. Apr. 12, 2011; SL 2011, ch 159, § 3; SL 2016, ch 15, § 15.



§ 34-20A-45 Repealed.

34-20A-45. Repealed by SL 1985, ch 278, § 41.



§ 34-20A-46 to 34-20A-48. Repealed.

34-20A-46 to 34-20A-48. Repealed by SL 2012, ch 150, §§ 41 to 43.



§ 34-20A-49 Repealed.

34-20A-49. Repealed by SL 1985, ch 278, § 45.



§ 34-20A-50 Application for voluntary treatment by minor or incompetent.

34-20A-50. Application for voluntary treatment by minor or incompetent. If a person suffering from alcohol or drug abuse is a minor or an incompetent person, he, a parent, a guardian, or other legal representative may make application to an accredited facility for voluntary treatment.

Source: SL 1974, ch 240, § 9 (a); SL 1985, ch 278, § 46; SL 1993, ch 213, § 224.



§ 34-20A-51 Determination of admission for treatment--Referral to other facilities.

34-20A-51. Determination of admission for treatment--Referral to other facilities. Subject to rules adopted by the division, the administrator in charge of an accredited treatment facility may determine who shall be admitted for treatment. If a person is refused admission to the facility, the administrator, subject to rules adopted by the division, shall refer the person to another treatment facility for treatment if possible and appropriate.

Source: SL 1974, ch 240, § 9 (b); SL 1985, ch 278, § 47; SL 2011, ch 1 (Ex. Ord. 11-1), § 70, eff. Apr. 12, 2011; SL 2016, ch 15, § 16.



§ 34-20A-52 , 34-20A-53. Repealed.

34-20A-52, 34-20A-53. Repealed by SL 1985, ch 278, §§ 48, 49.



§ 34-20A-54 Repealed.

34-20A-54. Repealed by SL 1976, ch 217, § 4.



§ 34-20A-55 Protective custody of intoxicated or incapacitated person--Emergency commitment--Detention.

34-20A-55. Protective custody of intoxicated or incapacitated person--Emergency commitment--Detention. Any person who appears to be intoxicated or incapacitated by the effects of alcohol or drugs and is clearly dangerous to the health and safety of himself or herself or others may be taken into protective custody by law enforcement authorities, acting with probable cause. If the person is taken into protective custody, the person shall be taken to an approved treatment facility offering detoxication services for emergency commitment. If emergency commitment is not appropriate, as determined by the administrator of the treatment facility or an authorized designee, the person may be detained as a patient in protective custody until no longer intoxicated or up to forty-eight hours after admission. If no approved treatment facility is readily available, the person shall be taken to an emergency medical service or a jail, but only until the person is no longer intoxicated or incapacitated or only so long as may be necessary to prevent injury to himself or herself or others.

Source: SL 1974, ch 240, § 10 (a), (b); SL 1975, ch 222; SDCL Supp, § 34-20A-54; SL 1976, ch 217, § 3; SL 1983, ch 198, § 10; SL 1985, ch 277, § 7; SL 2010, ch 173, § 1.



§ 34-20A-56 Protective custody procedure--Duty of detaining officer--No arrest or record.

34-20A-56. Protective custody procedure--Duty of detaining officer--No arrest or record. Any law enforcement officer, in detaining a person pursuant to § 34-20A-55 and in taking him to an approved treatment facility, for emergency commitment is taking him into protective custody and shall make every reasonable effort to protect his health and safety. In taking the person into protective custody, the detaining officer may take reasonable steps to protect himself. A taking into protective custody under this section is not an arrest. No entry or other record may be made to indicate that the person has been arrested or charged with a crime.

Source: SL 1974, ch 240, § 10 (b); SL 1985, ch 277, § 8.



§ 34-20A-57 Law enforcement authorities not criminally or civilly liable for protective custody actions.

34-20A-57. Law enforcement authorities not criminally or civilly liable for protective custody actions. Law enforcement authorities who act in compliance with §§ 34-20A-55 and 34-20A-56 are acting in the course of their official duty and are not criminally or civilly liable therefor.

Source: SL 1974, ch 240, § 10 (g); SL 1986, ch 283, § 1.



§ 34-20A-58 to 34-20A-62. Repealed.

34-20A-58 to 34-20A-62. Repealed by SL 1985, ch 277, §§ 9 to 13.



§ 34-20A-63 Emergency commitment--Grounds.

34-20A-63. Emergency commitment--Grounds. An intoxicated person who:

(1) Has threatened, attempted, or inflicted physical harm on himself or herself or on another or is likely to inflict physical harm on another unless committed; or

(2) Is incapacitated by the effects of alcohol or drugs; or

(3) Is pregnant and abusing alcohol or drugs;
may be committed to an approved treatment facility for emergency treatment. A refusal to undergo treatment does not constitute evidence of lack of judgment as to the need for treatment.

Source: SL 1974, ch 240, § 11 (a); SL 1985, ch 277, § 14; SL 1998, ch 204, § 1.



§ 34-20A-64 Written commitment application--Contents.

34-20A-64. Written commitment application--Contents. Any law enforcement officer, physician, spouse, guardian, or relative of the person to be committed, or any other responsible person, may make a written application for commitment under § 34-20A-63, directed to the administrator of the approved treatment facility. The application shall state the circumstances requiring emergency commitment, including the applicant's personal observations and the specific statements of others, if any, upon which the person making the application relies.

Source: SL 1974, ch 240, § 11 (b); SL 1985, ch 277, § 15.



§ 34-20A-64.1 Confinement of disruptive detainee.

34-20A-64.1. Confinement of disruptive detainee. If any person taken into protective custody, pursuant to § 34-20A-55, or detained under emergency commitment pursuant to § 34-20A-64, is disruptive beyond the ability of the facility to control the person's behavior, or leaves without staff approval, the facility administrator, or an authorized designee shall contact law enforcement authorities who may further detain the person at whatever level of confinement is necessary to protect the detainee or others.

Source: SL 1985, ch 277, § 1.



§ 34-20A-65 Refusal of application--Disposition of detained person.

34-20A-65. Refusal of application--Disposition of detained person. The administrator of an approved treatment facility or an authorized designee shall refuse an application if the application fails to sustain the grounds for emergency commitment set forth in § 34-20A-63. The person detained shall be immediately released and shall be encouraged to seek voluntary treatment if appropriate, unless the person is under protective custody. In that event, the person may be detained until no longer intoxicated or up to forty-eight hours.

Source: SL 1974, ch 240, § 11 (d); SL 1985, ch 277, § 16.



§ 34-20A-66 Approval of admission--Intake procedure--Retention or transfer.

34-20A-66. Approval of admission--Intake procedure--Retention or transfer. Upon approval of the application by the administrator of the approved treatment facility or an authorized designee, the person shall be retained or brought to the facility by a law enforcement officer or any other interested person. The person shall be retained at the facility to which he was admitted, or transferred to another appropriate treatment facility, until discharged under § 34-20A-68.

Source: SL 1974, ch 240, § 11 (c); SL 1985, ch 277, § 17.



§ 34-20A-66.1 Payment for treatment under emergency commitment or protective custody.

34-20A-66.1. Payment for treatment under emergency commitment or protective custody. Payment for treatment under emergency commitment, or under protective custody pursuant to § 34-20A-55 if emergency commitment is not required, may be assessed to the individual, to a legally responsible relative or guardian, to the county of residence if indigent, or billed to the division through contract with an approved treatment facility. Any payment for emergency commitment to the Human Services Center is subject to the requirements of chapter 27A-13.

Source: SL 1985, ch 277, § 2; SL 1987, ch 254; SL 2016, ch 15, § 17.



§ 34-20A-67 Patient to receive copy of application--Right to counsel.

34-20A-67. Patient to receive copy of application--Right to counsel. A copy of the written application for commitment and a written explanation of the person's right to counsel shall be given to the person within twenty-four hours after commitment by the administrator, who shall provide a reasonable opportunity for the person to consult counsel.

Source: SL 1974, ch 240, § 11 (f); SL 1985, ch 277, § 18.



§ 34-20A-68 Discharge from emergency commitment.

34-20A-68. Discharge from emergency commitment. If the administrator or an authorized designee determines that the grounds for commitment no longer exist, the person committed under § 34-20A-63 shall be discharged.

Source: SL 1974, ch 240, § 11 (e); SL 1985, ch 277, § 19.



§ 34-20A-69 Maximum period of detention--Extension if petition for involuntary commitment filed.

34-20A-69. Maximum period of detention--Extension if petition for involuntary commitment filed. No person committed under § 34-20A-63 may be detained in any treatment facility for more than five days excluding Saturdays, Sundays, and legal holidays. If a petition for involuntary commitment under § 34-20A-70 has been filed within the five days, excluding Saturdays, Sundays, and legal holidays, and the administrator of an approved treatment facility or an authorized designee finds that grounds for emergency commitment still exist, he may detain the person until the petition has been heard and determined, but no longer than ten days, excluding Saturdays, Sundays, and legal holidays, after filing the petition.

Source: SL 1974, ch 240, § 11 (e); SL 1985, ch 277, § 20.



§ 34-20A-69.1 Immunity of facility operators for acts in compliance with chapter.

34-20A-69.1. Immunity of facility operators for acts in compliance with chapter. Personnel operating accredited treatment facilities who act in compliance with their duties as set forth in this chapter are not criminally or civilly liable therefor.

Source: SL 1976, ch 217, § 1; SL 1985, ch 277, § 21.



§ 34-20A-70 Petition for involuntary commitment--Appointment of attorney for applicant--Procedure--Grounds.

34-20A-70. Petition for involuntary commitment--Appointment of attorney for applicant--Procedure--Grounds. A person may be committed by the circuit court upon the petition of the person's spouse or guardian, a relative, a physician, the administrator of any approved treatment facility, or any other responsible person. Any person applying for commitment shall do so to the circuit court through the clerk of courts of the county in which the person to be committed resides or is present. The circuit court judge, upon receipt of a written application prepared by the clerk of courts, shall appoint an attorney to represent the applicant. The appointed attorney shall investigate the grounds upon which the application is based and shall within five days, excluding Saturdays, Sundays, and legal holidays, submit a petition for commitment and a written report to the circuit court as to whether probable cause exists that the person subject of the petition is an alcoholic or drug abuser. All information obtained as a result of the investigation and written report shall be documented and made a part of the record of any further proceedings. The petition shall allege that the person is an alcoholic or drug abuser who habitually lacks self-control as to the use of alcoholic beverages or other drugs and:

(1) Has threatened, attempted, or inflicted physical harm on himself or herself or on another and that unless committed is likely to inflict harm on himself or herself or on another; or

(2) Is incapacitated by the effects of alcohol or drugs; or

(3) Is pregnant and abusing alcohol or drugs.

A refusal to undergo treatment does not constitute evidence of lack of judgment as to the need for treatment.

Source: SL 1974, ch 240, § 12 (a); SL 1985, ch 277, § 22; SL 1998, ch 207, § 1.



§ 34-20A-70.1 Duties and compensation of attorney appointed to represent petitioners--Reimbursement of county.

34-20A-70.1. Duties and compensation of attorney appointed to represent petitioners--Reimbursement of county. In any proceedings for involuntary commitment or detention, or any proceeding challenging such commitment or detention, the attorney appointed by the circuit court judge to represent the petitioner, shall represent the individuals or agencies petitioning for commitment or detention and defend all challenges to the commitment or detention. The appointed attorney shall be paid by the county where the hearing and commitment proceedings are taking place at a rate to be fixed by the circuit judge. The county shall be reimbursed for such expense by the petitioner, if the petitioner is a family member and is financially able to do so.

Source: SL 1985, ch 277, § 3.



§ 34-20A-70.2 Commitment petition application and report to be sealed--State may seek access to documents--Information not to be used in certain prosecutions.

34-20A-70.2. Commitment petition application and report to be sealed--State may seek access to documents--Information not to be used in certain prosecutions. The petition for commitment, written application, and written report to the circuit court and the resulting protective custody order required by § 34-20A-70 shall be sealed and may not be used for the purpose of enforcing the provisions of chapter 22-42 and chapter 22-42A against the person being committed. Any law enforcement official or prosecuting attorney may petition the circuit court to examine these documents, and the court may allow such examination upon a showing that the purpose of the examination is not to investigate a violation of chapter 22-42 or chapter 22-42A against the person being committed. However, any information obtained from the examination of the petition for commitment, written application, written report, or protective custody order may not be used against the person being committed in any prosecution for a violation of chapter 22-42 or chapter 22-42A.

Source: SL 2003, ch 182, § 1.



§ 34-20A-71 Repealed.

34-20A-71. Repealed by SL 1986, ch 283, § 2.



§ 34-20A-72 Certificate of physician or addiction counselor--Refusal of examination or assessment--Eligible physicians and counselors.

34-20A-72. Certificate of physician or addiction counselor--Refusal of examination or assessment--Eligible physicians and counselors. A petition filed under § 34-20A-70 shall be accompanied by a certificate of a licensed physician or an addiction counselor either of whom has examined the person within two days before submission of the petition, unless the person whose commitment is sought has refused to submit to a medical examination or counselor assessment in which case the fact of refusal shall be alleged in the petition. The certificate shall set forth the physician's or the counselor's findings in support of the allegations of the petition. A physician or addiction counselor employed by the admitting facility is not eligible to provide certification.

Source: SL 1974, ch 240, § 12 (a); SL 1985, ch 277, § 23; SL 2012, ch 182, § 1; SL 2016, ch 15, § 18.



§ 34-20A-73 Hearing on petition--Service of notice.

34-20A-73. Hearing on petition--Service of notice. Upon filing of a petition under § 34-20A-70, the court shall fix a date for a hearing no later than ten days excluding Saturdays, Sundays, and legal holidays after the date the petition was filed. A copy of the petition and of the notice of the hearing, including the date fixed by the court, shall be served on the petitioner, the person whose commitment is sought, the person's next of kin other than the petitioner, a parent or guardian if a minor, the administrator in charge of the approved treatment facility to which he has been committed for emergency care, and any other person the court believes advisable. A copy of the petition and certificate shall be delivered to each person notified.

Source: SL 1974, ch 240, § 12 (b); SL 1985, ch 277, § 24; SL 1993, ch 213, § 225.



§ 34-20A-74 Presence in court of person or guardian ad litem--Examination by court.

34-20A-74. Presence in court of person or guardian ad litem--Examination by court. The person shall be present unless the court believes that his presence is likely to be injurious to him; in this event the court shall appoint a guardian ad litem to represent him throughout the proceeding. The court shall examine the person in open court, or if advisable, shall examine the person out of court.

Source: SL 1974, ch 240, § 12 (c).



§ 34-20A-75 Testimony presented at hearing.

34-20A-75. Testimony presented at hearing. At the hearing the court shall hear all relevant testimony, including, if possible, the testimony of at least one licensed physician and one addiction counselor who have examined the person whose commitment is sought.

Source: SL 1974, ch 240, § 12 (c); SL 1985, ch 277, § 25; SL 2016, ch 15, § 19.



§ 34-20A-76 Court-appointed physician or addiction counselor--Refusal of examination--Temporary commitment for examination.

34-20A-76. Court-appointed physician or addiction counselor--Refusal of examination--Temporary commitment for examination. If the person has refused to be examined by a licensed physician or an addiction counselor, the person shall be given an opportunity to be examined by a court-appointed licensed physician or addiction counselor. If the person refuses and there is sufficient evidence to believe that the allegations of the petition are true, or if the court believes that more evidence is necessary, the court may order a temporary commitment and transportation by a law enforcement officer to an approved treatment facility for a period of not more than five days for purposes of a diagnostic examination.

Source: SL 1974, ch 240, § 12 (c); SL 1985, ch 277, § 26; SL 2012, ch 182, § 2; SL 2016, ch 15, § 20.



§ 34-20A-76.1 Compensation of court-appointed physician and counselor by county--Reimbursement.

34-20A-76.1. Compensation of court-appointed physician and counselor by county--Reimbursement. A licensed physician or addiction counselor appointed by the court to examine and assess a person for the purposes of involuntary commitment shall be paid by the county where the hearing and commitment proceedings take place. The physician or addiction counselor shall be compensated for such services in an amount fixed by the circuit judge. The county shall be reimbursed for such expense by the person if the person is financially able to do so. If the person is not financially able to pay such expense, the cost of physician or addiction counselor examination shall be paid to the county by the person legally bound for the support of such person if financially able to do so.

Source: SL 1985, ch 277, § 4; SL 2016, ch 15, § 21.



§ 34-20A-77 Order of involuntary commitment--Adequacy of treatment.

34-20A-77. Order of involuntary commitment--Adequacy of treatment. If after hearing all relevant evidence, including the results of any diagnostic examination, the court finds that grounds for involuntary commitment have been established by clear and convincing proof, it shall make an order of commitment to any appropriate accredited treatment facility. It may not order commitment of a person unless it determines that the proposed facility is able to provide adequate and appropriate treatment for him and the treatment is likely to be beneficial.

Source: SL 1974, ch 240, § 12 (d); SL 1985, ch 277, § 27.



§ 34-20A-77.1 Provision for committed person who cannot be admitted at once to facility--Maximum period of detention--Payment of costs.

34-20A-77.1. Provision for committed person who cannot be admitted at once to facility--Maximum period of detention--Payment of costs. If it is shown to the satisfaction of the court that a committed person may not at once be admitted to the designated facility, and may not with safety, be allowed to go at liberty, the court shall require that the patient be provided for until admission can be accomplished, or until the occasion no longer exists. In any event, the patient may not be detained more than thirty days. Payment for such service is subject to § 34-20A-89.

Source: SL 1985, ch 277, § 5.



§ 34-20A-78 Transfer to another facility--Reports--Notice.

34-20A-78. Transfer to another facility--Reports--Notice. The administrator of the facility to which the person was committed, or an authorized designee, may transfer any person committed to its custody from one accredited treatment facility to another if transfer is advisable based on the committed person's treatment needs. A written report shall state the reasons why transfer to another facility or program is necessary to meet the treatment needs of the committed person. Notice of the transfer and the reasons therefor shall be given to the court, the person's attorney and the person's immediate family, subject to rules of confidentiality.

Source: SL 1974, ch 240, § 12 (h); SL 1985, ch 277, § 28.



§ 34-20A-79 Refusal of commitment by facility.

34-20A-79. Refusal of commitment by facility. An accredited treatment facility may refuse a request of a competent patient, spouse, parent, sibling, adult child, or guardian to accept the patient for commitment to treatment.

Source: SL 1974, ch 240, § 12 (k); SL 1985, ch 277, § 29.



§ 34-20A-80 Discharge before end of commitment period.

34-20A-80. Discharge before end of commitment period. A person committed for treatment shall be discharged at any time before the end of the period for which he has been committed if either of the following conditions is met:

(1) In case of commitment on the grounds of likelihood of infliction of physical harm upon himself or another, that the likelihood of such harm no longer exists; or

(2) In case of commitment on the grounds of the need of treatment and incapacity, that the incapacity no longer exists, further treatment will not be likely to bring about significant improvement in the person's condition, or treatment is no longer adequate or appropriate.
Source: SL 1974, ch 240, § 12 (i); SL 1985, ch 277, § 30.



§ 34-20A-81 Maximum period of involuntary commitment--Discharge or recommitment.

34-20A-81. Maximum period of involuntary commitment--Discharge or recommitment. Any person committed under § 34-20A-70 shall remain in for treatment for a period not to exceed ninety days unless sooner discharged. At the end of the ninety-day period, he shall be discharged automatically unless the administrator or an authorized designee of the facility to which the patient is committed prior to expiration of the period obtains a court order for recommitment upon the grounds set forth in § 34-20A-70 for a further period of ninety days unless sooner discharged.

Source: SL 1974, ch 240, § 12 (e); SL 1976, ch 218; SL 1985, ch 277, § 31.



§ 34-20A-82 Discharge from recommitment--Second period of recommitment.

34-20A-82. Discharge from recommitment--Second period of recommitment. A person recommitted under § 34-20A-81 who has not been discharged before the end of the ninety-day period shall be automatically discharged at the expiration of that period unless the administrator, or an authorized designee of the facility to which the patient is committed prior to expiration of the period, obtains a court order on the grounds set forth in § 34-20A-70 for recommitment for a further period not to exceed ninety days.

Source: SL 1974, ch 240, § 12 (f); SL 1985, ch 277, § 32.



§ 34-20A-83 Number of recommitment orders permitted.

34-20A-83. Number of recommitment orders permitted. Only two recommitment orders under §§ 34-20A-81 and 34-20A-82 are permitted.

Source: SL 1974, ch 240, § 12 (f).



§ 34-20A-84 Hearing on petition for recommitment--Service and notice--Procedure.

34-20A-84. Hearing on petition for recommitment--Service and notice--Procedure. Upon the filing of a petition for recommitment under § 34-20A-81 or 34-20A-82, the court shall fix a date for hearing no later than ten days, excluding Saturdays, Sundays, or legal holidays, after the date the petition was filed. A copy of the petition and of the notice of hearing, including the date fixed by the court, shall be served on the petitioner, the person whose commitment is sought, his next of kin other than the petitioner, the original petitioner under § 34-20A-70 if different from the petitioner for recommitment, at least one parent or guardian if a minor, and any other person the court believes advisable. At the hearing the court shall proceed as provided in §§ 34-20A-74 to 34-20A-76, inclusive.

Source: SL 1974, ch 240, § 12 (g); SL 1985, ch 277, § 33; SL 1993, ch 213, § 226.



§ 34-20A-85 Rights to contest proceedings and to assistance of counsel--Court to require counsel if necessary.

34-20A-85. Rights to contest proceedings and to assistance of counsel--Court to require counsel if necessary. The court shall inform the person whose commitment or recommitment is sought of his right to contest the application, be represented by counsel at every stage of any proceedings relating to his commitment and recommitment, and have counsel appointed by the court or provided by the court, if he wants the assistance of counsel and is unable to obtain counsel. If the court believes that the person needs the assistance of counsel, the court shall require, by appointment if necessary, counsel for him regardless of his wishes.

Source: SL 1974, ch 240, § 12 (j).



§ 34-20A-85.1 Compensation of attorney appointed to represent person being committed--Reimbursement of county.

34-20A-85.1. Compensation of attorney appointed to represent person being committed--Reimbursement of county. The attorney appointed by a court to represent the interests of a person being committed for alcohol or drug abuse shall be paid by the county where the hearing and commitment proceedings are taking place. The attorney shall be compensated at a rate to be fixed by the circuit judge. The county shall be reimbursed for the expenses by the person if the person is financially able to do so. If the person is not financially able to pay such expenses, the cost of legal counsel shall be paid to the county by the person legally bound for the support of such person.

Source: SL 1985, ch 277, § 6.



§ 34-20A-86 Right to examination by physician and counselor of choice--Employment by court when necessary.

34-20A-86. Right to examination by physician and counselor of choice--Employment by court when necessary. The person whose commitment or recommitment is sought shall be informed of the person's right to be examined by a licensed physician and an addiction counselor of the person's choice. If the person is unable to obtain a licensed physician or an addiction counselor and requests examination by a physician or an addiction counselor, the court shall employ a licensed physician or an addiction counselor.

Source: SL 1974, ch 240, § 12 (j); SL 1985, ch 277, § 34; SL 2016, ch 15, § 22.



§ 34-20A-87 Habeas corpus available at any time.

34-20A-87. Habeas corpus available at any time. A person committed under this chapter may at any time seek to be discharged from commitment by writ of habeas corpus.

Source: SL 1974, ch 240, § 12 (l).



§ 34-20A-88 Repealed.

34-20A-88. Repealed by SL 1985, ch 277, § 35.



§ 34-20A-89 Payment for treatment under involuntary commitment.

34-20A-89. Payment for treatment under involuntary commitment. If treatment of a person involuntarily committed is provided by an approved treatment facility, the payment for treatment may be assessed to the individual, to legally responsible relatives, to a conservator, to the county of residence if indigent or billed to the division through contract with the approved treatment facility. The payment for treatment of a person involuntarily committed to an accredited treatment facility shall be assessed to the individual, legally responsible relatives, or conservator. The payment for treatment of a person involuntarily committed to the Human Services Center is subject to the requirements of chapter 27A-13.

Source: SL 1974, ch 240, § 15; SL 1985, ch 277, § 36; SL 1993, ch 213, § 227.



§ 34-20A-90 , 34-20A-91. Repealed.

34-20A-90, 34-20A-91. Repealed by SL 2012, ch 150, §§ 44, 45.



§ 34-20A-92 Repealed.

34-20A-92. Repealed by SL 1982, ch 16, § 26.



§ 34-20A-93 , 34-20A-94. Repealed.

34-20A-93, 34-20A-94. Repealed by SL 2014, ch 132, §§ 5, 6..



§ 34-20A-95 , 34-20A-96. Repealed.

34-20A-95, 34-20A-96. Repealed by SL 2012, ch 150, §§ 46, 47.



§ 34-20A-97 Repealed.

34-20A-97. Repealed by SL 1985, ch 277, § 38.



§ 34-20A-98 Possession and administration of opioid antagonists by first responders.

34-20A-98. Possession and administration of opioid antagonists by first responders. Any first responder trained in compliance with § 34-20A-101 and acting under a standing order issued by a physician licensed pursuant to chapter 36-4 may possess and administer opioid antagonists to a person exhibiting symptoms of an opiate overdose.

Source: SL 2015, ch 179, § 1.



§ 34-20A-99 Opioid antagonist defined.

34-20A-99. Opioid antagonist defined. For the purposes of §§ 34-20A-98 to 34-20A-103, inclusive, the term, opioid antagonist, means naloxone hydrochloride or any other similarly acting and equally safe drug approved by the federal Food and Drug Administration for the treatment of drug overdose.

Source: SL 2015, ch 179, § 2.



§ 34-20A-100 First responder defined.

34-20A-100. First responder defined. For the purposes of §§ 34-20A-98 to 34-20A-103, inclusive, the term, first responder, includes:

(1) A law enforcement officer as defined by subdivision 22-1-2(22);

(2) A driver and attendant responding to an emergency call as part of an ambulance service licensed pursuant to chapter 34-11; and

(3) A firefighter.
Source: SL 2015, ch 179, § 3.



§ 34-20A-101 Training of first responders.

34-20A-101. Training of first responders. Each first responder authorized to administer an opioid antagonist shall be trained in the symptoms of an opiate overdose; the protocols and procedures for administration of an opioid antagonist; the symptoms of adverse responses to an opioid antagonist, and protocols and procedures to stabilize the patient if an adverse response occurs; and the procedures for storage, transport, and security of the opioid antagonist. The training shall comply with the criteria established pursuant to § 34-20A-102, and may be provided by the employer of first responders at the employer's discretion.

Source: SL 2015, ch 179, § 4.



§ 34-20A-102 Promulgation of rules for training, possession, and administration of opioid antagonists.

34-20A-102. Promulgation of rules for training, possession, and administration of opioid antagonists. The Board of Medical and Osteopathic Examiners shall promulgate rules, pursuant to chapter 1-26, establishing:

(1) The criteria for training a first responder to comply with the provisions of § 34-20A-101; and

(2) The requirements for a physician's issuance of a standing order to a first responder authorizing a prescription for the first responder's possession of an opioid antagonist and the protocols and procedures to be followed in administering an opioid antagonist.
Source: SL 2015, ch 179, § 5.



§ 34-20A-103 Immunity from civil liability for injuries or death associated with administration of opioid antagonists.

34-20A-103. Immunity from civil liability for injuries or death associated with administration of opioid antagonists. A physician who issues a standing order under the rules established pursuant to § 34-20A-102, a first responder acting under a standing order who administers an opioid antagonist in good faith compliance with the protocols for administering an opioid antagonist, and the first responder's employer, are not civilly liable for injuries, and may not be held to pay damages to any person, or the person's parents, siblings, children, estate, heirs, or devisees, for injuries or death associated with the administration of an opioid antagonist.

Source: SL 2015, ch 179, § 6.



§ 34-20A-104 Possession and administration of opioid antagonists by person close to person at risk of overdose.

34-20A-104. Possession and administration of opioid antagonists by person close to person at risk of overdose. A person who is a family member, friend, or other close third party to a person at risk for an opioid-related drug overdose may be prescribed, possess, distribute, or administer an opioid antagonist that is prescribed, dispensed, or distributed by a licensed health care professional directly or by standing order pursuant to §§ 34-20A-104 to 34-20A-108, inclusive.

Source: SL 2016, ch 174, § 1.



§ 34-20A-105 Prescription for opioid antagonist.

34-20A-105. Prescription for opioid antagonist. A licensed health care professional may, directly or by standing order, prescribe an opioid antagonist to a person at risk of experiencing an opioid-related overdose, or prescribe to a family member, friend, or other close third party person the health care practitioner reasonably believes to be in a position to assist a person at risk of experiencing an opioid-related overdose.

Source: SL 2016, ch 174, § 2.



§ 34-20A-106 Health care professional immunity from liability.

34-20A-106. Health care professional immunity from liability. A health care professional who is authorized to prescribe or dispense an opioid antagonist is not subject to any disciplinary action or civil or criminal liability for the prescribing or dispensing of an opioid antagonist to a person whom the health care professional reasonably believes may be in a position to assist or administer the opioid antagonist to a person at risk for an opioid-related drug overdose.

Source: SL 2016, ch 174, § 3.



§ 34-20A-107 Prescription deemed issued for legitimate medical purpose .

34-20A-107. Prescription deemed issued for legitimate medical purpose. For the purpose of §§ 34-20A-104 to 34-20A-108, inclusive, any prescription issued pursuant to §§ 34-20A-104 to 34-20A-108, inclusive, is deemed to be issued for a legitimate medical purpose in the usual course of professional practice.

Source: SL 2016, ch 174, § 4.



§ 34-20A-108 Duty or standard of care regarding opioid antagonists unaffected.

34-20A-108. Duty or standard of care regarding opioid antagonists unaffected. The provisions of §§ 34-20A-104 to 34-20A-108, inclusive, do not establish a duty or standard of care with respect to the decision of whether to prescribe, dispense, or administer an opioid antagonist.

Source: SL 2016, ch 174, § 5.



§ 34-20A-109 Definitions related to reporting person in need of emergency assistance for drug-related overdose.

34-20A-109. Definitions related to reporting person in need of emergency assistance for drug-related overdose. Terms used in §§ 34-20A-110 to 34-20A-113, inclusive, mean:

(1) "Drug-related overdose," an acute condition, including mania, hysteria, extreme physical illness, coma, or death resulting from the consumption or use of a controlled substance, or another substance with which a controlled substance was combined, and that a person would reasonably believe to be a drug overdose that requires medical assistance.
Source: SL 2017, ch 154, § 1.



§ 34-20A-110 Immunity from arrest or prosecution for reporting person in need of emergency medical assistance for drug-related overdose.

34-20A-110. Immunity from arrest or prosecution for reporting person in need of emergency medical assistance for drug-related overdose. No person may be arrested or prosecuted for any misdemeanor or felony offense of possession, inhalation, ingestion, or otherwise taking into the body any controlled drug or substance if that person contacts any law enforcement or emergency medical services and reports that a person is in need of emergency medical assistance as the result of a drug-related overdose. A person qualifies for the immunities provided in §§ 34-20A-109 to 34-20A-113, inclusive, only if:

(1) The evidence for the charge or prosecution was obtained as a result of the person seeking medical assistance for another person;

(2) The person seeks medical assistance for another person who is in need of medical assistance for an immediate health or safety concern; and

(3) The person seeking medical assistance for another person remains on the scene and cooperates with medical assistance and law enforcement personnel.
Source: SL 2017, ch 154, § 2.



§ 34-20A-111 Immunity from arrest or prosecution for reporting one's own need for emergency medical assistance for drug-related overdose.

34-20A-111. Immunity from arrest or prosecution for reporting one's own need for emergency medical assistance for drug-related overdose. A person who experiences a drug-related overdose and is in need of medical assistance may not be arrested, charged, or prosecuted for any misdemeanor or felony offense of possession, inhalation, ingestion, or otherwise taking into the body any controlled drug or substance if that person contacts law enforcement or emergency medical services and reports that he or she is in need of medical assistance as the result of a drug-related overdose. A person qualifies for the immunities provided in this section only if the evidence for the charge or prosecution was obtained as a result of the drug-related overdose and the need for medical assistance.

Source: SL 2017, ch 154, § 3.



§ 34-20A-112 Providing first aid or other medical assistance as mitigating factor--Limitations on immunity.

34-20A-112. Providing first aid or other medical assistance as mitigating factor--Limitations on immunity. Providing first aid or other medical assistance to someone who is experiencing a drug-related overdose may be used as a mitigating factor in a criminal prosecution for which immunity is not provided under §§ 34-20A-109 to 34-20A-113, inclusive. Nothing in §§ 34-20A-109 to 34-20A-113, inclusive, may be construed to:

(1) Bar the admissibility of any evidence obtained in connection with the investigation and prosecution of other crimes or violations committed by a person who otherwise qualifies for limited immunity pursuant to §§ 34-20A-109 to 34-20A-113, inclusive; or

(2) Limit, modify, or remove any immunity from liability currently available to public entities, public employees by law, or prosecutors.
Source: SL 2017, ch 154, § 4.



§ 34-20A-113 One-time immunity.

34-20A-113. One-time immunity. Any person seeking medical assistance or who reports a person is in need of medical assistance shall only qualify once for immunity under §§ 34-20A-109 to 34-20A-112, inclusive.

Source: SL 2017, ch 154, § 5.






Chapter 20B - Drugs And Substances Control

§ 34-20B-1 Definitions.

34-20B-1. Definitions. Terms as used in this chapter mean:

(1) "Administer," to deliver a controlled drug or substance to the ultimate user or human research subject by injection, inhalation, or ingestion, or by any other means;

(2) "Agent," an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser and includes a common or contract carrier, public warehouseman, or employee thereof;

(3) "Control," to add, remove, or change the placement of a drug, substance, or immediate precursor under §§ 34-20B-27 and 34-20B-28;

(4) "Counterfeit substance," a controlled drug or substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person or persons who manufactured, distributed, or dispensed such substance and which thereby falsely purports or is represented to be the product of, or to have been distributed by, such other manufacturer, distributor, or dispenser;

(5) "Deliver" or "delivery," the actual, constructive, or attempted transfer of a controlled drug, substance, or marijuana whether or not there exists an agency relationship;

(6) "Department," the Department of Health created by chapter 1-43;

(7) "Dispense," to deliver a controlled drug or substance to the ultimate user or human research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for such delivery, and a dispenser is one who dispenses;

(8) "Distribute," to deliver a controlled drug, substance, or marijuana. A distributor is a person who delivers a controlled drug, substance, or marijuana;

(9) "Hashish," the resin extracted from any part of any plant of the genus cannabis, commonly known as the marijuana plant;

(10) "Imprisonment," imprisonment in the state penitentiary unless the penalty specifically provides for imprisonment in the county jail;

(11) "Manufacture," the production, preparation, propagation, compounding, or processing of a controlled drug or substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis. A manufacturer includes any person who packages, repackages, or labels any container of any controlled drug or substance, except practitioners who dispense or compound prescription orders for delivery to the ultimate consumer;

(12) "Marijuana," all parts of any plant of the genus cannabis, whether growing or not; the seeds thereof; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant or its seeds. The term does not include fiber produced from the mature stalks of the plant, or oil or cake made from the seeds of the plant, or the resin when extracted from any part of the plant or cannabidiol, a drug product approved by the United States Food and Drug Administration;

(13) "Narcotic drug," any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(a) Opium, coca leaves, and opiates;

(b) A compound, manufacture, salt, derivative, or preparation of opium, coca leaves, or opiates;

(c) A substance (and any compound, manufacture, salt, derivative, or preparation thereof) which is chemically identical with any of the substances referred to in subsections (a) and (b) of this subdivision;

except that the term, narcotic drug, as used in this chapter does not include decocainized coca leaves or extracts of coca leaves, which extracts do not contain cocaine or ecgonine;

(14) "Opiate," any controlled drug or substance having an addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability;

(15) "Opium poppy," the plant of the species papaver somniferum L., except the seeds thereof;

(16) "Person," any corporation, association, limited liability company, partnership or one or more individuals;

(17) "Poppy straw," all parts, except the seeds, of the opium poppy, after mowing;

(18) "Practitioner," a doctor of medicine, osteopathy, podiatry, optometry, dentistry, or veterinary medicine licensed to practice their profession, or pharmacists licensed to practice their profession; physician assistants certified to practice their profession; certified nurse practitioners and certified nurse midwives to practice their profession; government employees acting within the scope of their employment; and persons permitted by certificates issued by the department to distribute, dispense, conduct research with respect to, or administer a substance controlled by this chapter;

(18A) "Prescribe," an order of a practitioner for a controlled drug or substance.

(19) "Production," the manufacture, planting, cultivation, growing, or harvesting of a controlled drug or substance;

(20) "State," the State of South Dakota;

(21) "Ultimate user," a person who lawfully possesses a controlled drug or substance for personal use or for the use of a member of the person's household or for administration to an animal owned by the person or by a member of the person's household;

(22) "Controlled substance analogue," any of the following:

(a) A substance that differs in its chemical structure to a controlled substance listed in or added to the schedule designated in schedule I or II only by substituting one or more hydrogens with halogens or by substituting one halogen with a different halogen; or

(b) A substance that is an alkyl homolog of a controlled substance listed in or added to schedule I or II; or

(c) A substance intended for human consumption; and

(i) The chemical structure of which is substantially similar to the chemical structure of a controlled substance in schedule I or II;

(ii) Which has a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in schedule I or II; or

(iii) With respect to a particular person, which such person represents or intends to have a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in schedule I or II;

However, the term, controlled substance analogue, does not include a controlled substance or any substance for which there is an approved new drug application.
Source: SL 1970, ch 229, § 6; SDCL Supp, § 39-17-44; SL 1972, ch 216, § 1; SL 1974, ch 266, § 1; SL 1975, ch 256; SL 1976, ch 158, § 42-9; SL 1981, ch 260, §§ 1, 2; SL 1981, ch 375, §§ 18, 19; SL 1984, ch 239, § 1; SL 1985, ch 185, § 2; SL 1986, ch 306, § 11; SL 1989, ch 21, § 158; SL 1989, ch 293, § 1; SL 1994, ch 351, § 61; SL 1995, ch 191, § 4; SL 2004, ch 229, § 1; SL 2013, ch 156, § 1, eff. Mar. 6, 2013; SL 2017, ch 155, § 1; SL 2017, ch 171, § 50.



§ 34-20B-2 Drug defined.

34-20B-2. Drug defined. For the purposes of this chapter, unless the context otherwise requires, "drug" means:

(1) Articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them, unless the department shall determine that any such article is inconsistent with the provisions of this chapter or are not appropriate to conditions which exist in this state, and by regulation specifically excludes any such article;

(2) Articles intended for use, or used, in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals;

(3) Articles (other than food) intended to affect, or affecting, the structure or any function of the body of man or other animals; and

(4) Articles intended for use, or used, as a component of any articles specified in clauses (1), (2), or (3) of this section, but does not include mechanical devices or their components, parts, or accessories.
Source: SL 1970, ch 229, § 6 (j); SDCL Supp, § 39-17-45.



§ 34-20B-3 Controlled drug or substance defined.

34-20B-3. Controlled drug or substance defined. For the purposes of this chapter, unless the context otherwise requires, "controlled drug or substance" means a drug, substance, or immediate precursor in Schedules I through IV of §§ 34-20B-11 to 34-20B-26, inclusive.

Source: SL 1970, ch 229, § 6 (e); SDL Supp, § 39-17-46; SL 1976, ch 158, § 42-10.



§ 34-20B-4 Precursor defined.

34-20B-4. Precursor defined. For the purposes of this chapter, unless the context otherwise requires, "precursor" or "immediate precursor" means a substance which the department has found to be and by regulation designates as being a principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used, in the manufacture of a controlled drug or substance, the control of which is necessary to prevent, curtail, or limit such manufacture.

Source: SL 1970, ch 229, § 6 (u); SDCL Supp, § 39-17-47.



§ 34-20B-4.1 Anabolic steroid defined.

34-20B-4.1. Anabolic steroid defined. An anabolic steroid is any drug or hormonal substance, chemically and pharmacologically related to testosterone, other than estrogens, progestins, and corticosteroids, that promotes muscle growth and includes:

(1) Androstanediol:

(a) 3.,17.-dihydroxy-5.-androstane;

(b) 3.,17.-dihydroxy-5.-androstane;

(2) Androstanedione (5.-androstan-3,17-dione);

(3) Androstenediol:

(a) 1-androstenediol (3.,17.-dihydroxy-5.-androst-1-ene);

(b) 1-androstenediol (3.,17.-dihydroxy-5.-androst-1-ene);

(c) 4-androstenediol (3.,17.-dihydroxy-androst-4-ene);

(d) 5-androstenediol (3.,17.-dihydroxy-androst-5-ene);

(4) Androstenedione:

(a) 1-androstenedione ([5.]-androst-1-en-3,17-dione);

(b) 4-androstenedione (androst-4-en-3,17-dione);

(c) 5-androstenedione (androst-5-en-3,17-dione);

(5) Bolasterone (7.,17.-dimethyl-17.-hydroxyandrost-4-en-3-one);

(6) Boldenone (17.-hydroxyandrost-1,4,-diene-3-one);

(7) Calusterone (7.,17.-dimethyl-17.-hydroxyandrost-4-en-3-one);

(8) Clostebol (4-chloro-17.-hydroxyandrost-4-en-3-one);

(9) Dehydrochloromethyltestosterone (4-chloro-17.-hydroxy-17.-methyl-androst-1,4-dien-3-one);

(10) .1-dihydrotestosterone (a.k.a. "1-testosterone") (17.-hydroxy-5.-androst-1-en-3-one);

(11) 4-dihydrotestosterone (17.-hydroxy-androstan-3-one);

(12) Drostanolone (17.-hydroxy-2.-methyl-5.-androstan-3-one);

(13) Ethylestrenol (17.-ethyl-17.-hydroxyestr-4-ene);

(14) Fluoxymesterone (9-fluoro-17.-methyl-11.,17.-dihydroxyandrost-4-en-3-one);

(15) Formebolone (2-formyl-17.-methyl-11.,17.-dihydroxyandrost-1,4-dien-3-one);

(16) Furazabol (17.-methyl-17.-hydroxyandrostano[2,3-c]- furazan);

(17) 13.-ethyl-17.-hydroxygon-4-en-3-one;

(18) 4-hydroxytestosterone (4,17.-dihydroxy-androst-4-en-3-one);

(19) 4-hydroxy-19-nortestosterone (4,17.-dihydroxy-estr-4-en-3-one);

(20) Mestanolone (17.-methyl-17.-hydroxy-5.-androstan-3-one);

(21) Mesterolone (1.-methyl-17.-hydroxy-[5.]-androstan-3-one);

(22) Methandienone (17.-methyl-17.-hydroxyandrost-1,4-dien-3-one);

(23) Methandriol (17.-methyl-3.,17.-dihydroxyandrost-5-ene);

(24) Methenolone (1-methyl-17.-hydroxy-5.-androst-1-en-3-one);

(25) 17.-methyl-3.,17.-dihydroxy-5.-androstane;

(26) 17.-methyl-3.,17.-dihydroxy-5.-androstane;

(27) 17.-methyl-3.,17.-dihydroxyandrost-4-ene;

(28) 17.-methyl-4-hydroxynandrolone (17.-methyl-4-hydroxy-17.-hydroxyestr-4-en-3-one);

(29) Methyldienolone (17.-methyl-17.-hydroxyestra-4,9(10)-dien-3-one);

(30) Methyltrienolone (17.-methyl-17.-hydroxyestra-4,9-11-trien-3-one);

(31) Methyltestosterone (17.-methyl-17.-hydroxyandrost-4-en-3-one);

(32) Mibolerone (7.,17.-dimethyl-17.- hydroxyestr-4-en-3-one);

(33) 17.-methyl-.1-dihydrotestosterone (17.-hydroxy-17.-methyl-5.-androst-1-en-3-one) (also known as 17-.-methyl-1-testosterone);

(34) Nandrolone (17.-hydroxyestr-4-en-3-one);

(35) Norandrostenediol:

(a) 19-nor-4-androstenediol (3.,17.-dihydroxyestr-4-ene);

(b) 19-nor-4-androstenediol (3.,17.-dihydroxyestr-4-ene);

(c) 19-nor-5-androstenediol (3.,17.-dihydroxyestr-5-ene);

(d) 19-nor-5-androstenediol (3.,17.-dihydroxyestr-5-ene);

(36) Norandrostenedione:

(a) 19-nor-4-androstenedione (estr-4-en-3,17-dione);

(b) 19-nor-5-androstenedione (estr-5-en-3,17-dione);

(37) Norbolethone (13.,17.-diethyl-17.-hydroxygon-4-en-3-one);

(38) Norclostebol (4-chloro-17.-hydroxyestr-4-en-3-one);

(39) Norethandrolone (17.-ethyl-17.-hydroxyestr-4-en-3-one);

(40) Normethandrolone (17.-methyl-17.-hydroxyestr-4-en-3-one);

(41) Oxandrolone (17.-methyl-17.-hydroxy-2-oxa-[5.]-androstan-3-one);

(42) Oxymesterone (17.-methyl-4,17.-dihydroxyandrost-4-en-3-one);

(43) Oxymetholone (17.-methyl-2-hydroxymethylene-17.-hydroxy-[5.]-androstan- 3-one);

(44) Stanozolol (17.-methyl-17.-hydroxy-[5.]-androst-2-eno[3,2-c]-pyrazole);

(45) Stenbolone (17.-hydroxy-2-methyl-[5.]-androst-1-en-3-one);

(46) Testolactone (13-hydroxy-3-oxo-13,17-secoandrosta-1,4-dien-17-oic acid lactone);

(47) Testosterone (17.-hydroxyandrost-4-en-3-one);

(48) Tetrahydrogestrinone (13.,17.-diethyl-17.-hydroxygon-4,9,11-trien-3-one);

(49) Trenbolone (17.-hydroxyestr-4,9,11-trien-3-one);

(50) Boldione (androsta-1,4-diene-3,17-dione);

(51) Desoxymethyltestosterone (17.-methyl-5.-androst-2-en-17.-ol) (also known as madol);

(52) 19-nor-4,9(10)-androstadienedione (estra-4,9(10)-diene-3,17-dione);

(53) Prostanozol (17.-hydroxy-5.-androstano[3,2-c]pyrazole);

(54) Methasterone (2.,17.-dimethyl-5.-androstan-17.-ol-3-one);

(55) 5.-Androstan-3,6,17-trione;

(56) 6-bromo-androstan-3,17-dione;

(57) 6-bromo-androsta-1,4-diene-3,17-dione;

(58) 4-chloro-17.-methyl-androsta-1,4-diene-3,17.-diol;

(59) 4-chloro-17.-methyl-androst-4-ene-3.,17.-diol;

(60) 4-chloro-17.-methyl-17.-hydroxy-androst-4-en-3-one;

(61) 4-chloro-17.-methyl-17.-hydroxy-androst-4-ene-3,11-dione;

(62) 4-chloro-17.-methyl-androsta-1,4-diene-3,17.-diol;

(63) 2.,17.-dimethyl-17.-hydroxy-5.-androstan-3-one;

(64) 2.,17.-dimethyl-17.-hydroxy-5.-androstan-3-one;

(65) 2.,3.-epithio-17.-methyl-5.-androstan-17.-ol;

(66) [3,2-c]-furazan-5.-androstan-17.-ol;

(67) 3.-hydroxy-estra-4,9,11-trien-17-one;

(68) 17.-methyl-androst-2-ene-3,17.-diol;

(69) 17.-methyl-androsta-1,4-diene-3,17.-diol;

(70) Estra-4,9,11-triene-3,17-dione;

(71) 18a-Homo-3-hydroxy-estra-2,5(10)-dien-17-one;

(72) 6.-Methyl-androst-4-ene-3,17-dione;

(73) 17.-Methyl-androstan-3-hydroxyimine-17.-ol;

(74) 17.-Methyl-5.-androstan-17.-ol;

(75) 17.-Hydroxy-androstano[2,3-d]isoxazole;

(76) 17.-Hydroxy-androstano[3,2-c]isoxazole;

(77) 4-Hydroxy-androst-4-ene-3,17-dione[3,2-c]pyrazole-5.-androstan-17.-ol;

(78) [3,2-c]pyrazole-androst-4-en-17.-ol;

(79) [3,2-c]pyrazole-5.-androstan-17.-ol; and

(80) Any salt, ester, or ether of a drug or substance described or listed in this section, if that salt, ester, or ether promotes muscle growth.

The term, anabolic steroid, as defined in this section, does not include an anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species. However, if any person prescribes, dispenses, or distributes such a steroid for human use, the person shall be considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this section.

Source: SL 1990, ch 269, § 1; SL 1992, ch 245, § 4; SL 2006, ch 179, § 1, eff. Feb. 9, 2006; SL 2010, ch 174, § 1, eff. Feb. 24, 2010; SL 2013, ch 156, § 3, eff. Mar. 6, 2013; SL 2016, ch 175, § 1, eff. Feb. 18, 2016.



§ 34-20B-10 Scheduled substances to be controlled--Nomenclature in schedules.

34-20B-10. Scheduled substances to be controlled--Nomenclature in schedules. All controlled drugs and substances listed in §§ 34-20B-11 to 34-20B-26, inclusive, are hereby controlled. The schedules set forth in said sections include the controlled drugs and substances listed or to be listed, by whatever official name, common or usual name, or trade name designated.

Source: SL 1970, ch 229, §§ 7, 8; SDCL Supp, § 39-17-53.



§ 34-20B-11 Criteria for inclusion of substance in Schedule I.

34-20B-11. Criteria for inclusion of substance in Schedule I. To be included within Schedule I, a substance shall have:

(1) A high potential for abuse;

(2) No accepted medical use in the United States; and

(3) A lack of accepted safety for use under medical supervision.
Source: SL 1970, ch 229, § 8 (a); SDCL Supp, § 39-17-54; SL 1976, ch 158, § 42-11.



§ 34-20B-12 Specific substances included in Schedule I.

34-20B-12. Specific substances included in Schedule I. Any of the following substances, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, is included in Schedule I, unless specifically excepted, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1) Acetylmethadol;

(2) Allylprodine;

(3) Alphacetylmethadol, except levo-alphacetylmethadol, also known as levo-alpha-acetylmethadol, levomethadyl acetate or LAAM;

(4) Alphameprodine;

(5) Alphamethadol;

(6) Benzethidine;

(7) Betacetylmethadol;

(8) Betameprodine;

(9) Betamethadol;

(10) Betaprodine;

(11) Clonitazene;

(12) Dextromoramide;

(13) Diampromide;

(14) Diethyliambutene;

(15) Dimenoxadol;

(16) Dimepheptanol;

(17) Dimethyliambutene;

(18) Dioxaphetyl butyrate;

(19) Dipipanone;

(20) Ethylmethylthiambutene;

(21) Etonitazene;

(22) Etoxeridine;

(23) Furethidine;

(24) Hydroxypethidine;

(25) Ketobemidone;

(26) Levomoramide;

(27) Levophenacylmorphan;

(28) Mecloqualone;

(29) Morpheridine;

(30) Noracymethadol;

(31) Norlevorphanol;

(32) Normethadone;

(33) Norpipanone;

(34) Phenadoxone;

(35) Phenampromide;

(36) Phenomorphan;

(37) Phenoperidine;

(38) Piritramide;

(39) Proheptazine;

(40) Properidine;

(41) Racemoramide;

(42) Trimeperidine;

(43) Methaqualone;

(44) N-benzylpiperazine.



§ 34-20B-13 Opium derivatives specifically included in Schedule I.

34-20B-13. Opium derivatives specifically included in Schedule I. Any of the following opium derivatives, their salts, isomers, esters, ethers, and salts of isomers, esters, and ethers, is included in Schedule I, unless specifically excepted, whenever the existence of such salts, isomers, esters, ethers, and salts of isomers, esters, and ethers is possible within the specific chemical designation:

(1) Acetylcodone;

(2) Benzylmorphine;

(3) Codeine methylbromide;

(4) Codeine-N-Oxide;

(5) Desomorphine;

(6) Drotebanol;

(7) Heroin;

(8) Hydromorphinol;

(9) Methydesorphine;

(10) Methylhydromorphine;

(11) Morphine methylbromide;

(12) Morphine methylsulfonate;

(13) Morphine-N-Oxide;

(14) Myrophine;

(15) Nicocodeine;

(16) Nicomorphine;

(17) Normorphine;

(18) Thebacon;

(19) 3-Methylfentanyl;

(20) Fentanyl analogs, including:

(a) N-(1-phenethylpiperidin-4-yl)-N-phenylacetamide (acetyl fentanyl); and

(b) N-(1-phenethylpiperidin-4-yl)-N-phenylfuran-2-carboxamide (furanyl fentanyl);

(21) 1-Methyl-4-phenyl-4-propionoxypiperidine;

(22) 1-(2-phenethyl)-4-phenyl-4-acetoxypiperidine; and

(23) 3,4-dichloro-N-[2-(dimethylamino)cyclohexyl]-N-methylbenzamide (U-47700).
Source: SL 1970, ch 229, § 8(a)(1); SDCL Supp, § 39-17-56; SL 1977, ch 315, § 2; SL 1981, ch 261, § 4; SL 1987, ch 255, § 1; SL 1988, ch 282, § 1; SL 2016, ch 175, § 2, eff. Feb. 18, 2016; SL 2017, ch 156, § 1, eff. Feb. 3, 2017.



§ 34-20B-14 Hallucinogenic substances specifically included in Schedule I.

34-20B-14. Hallucinogenic substances specifically included in Schedule I. Any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers, and salts of isomers, is included in Schedule I, unless specifically excepted, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Bufotenine;

(2) Diethyltryptamine (DET);

(3) Dimethyltryptamine (DMT);

(4) 5-methoxy-N, N-Dimethyltryptamine (5-MeO-DMT);

(5) 5-methoxy-3, 4-methylenedioxy amphetamine;

(6) 4-bromo-2, 5-dimethoxyamphetamine;

(7) 4-methoxyamphetamine;

(8) 4-methoxymethamphetamine;

(9) 4-methyl-2, 5-dimethoxyamphetamine;

(10) Hashish and hash oil;

(11) Ibogaine;

(12) Lysergic acid diethylamide;

(13) Mescaline;

(14) N-ethyl-3-piperidyl benzilate;

(15) N-methyl-3-piperidyl benzilate;

(16) 1-(-(2-thienyl)cyclohexyl) piperidine (TCP);

(17) Peyote, except that when used as a sacramental in services of the Native American church in a natural state which is unaltered except for drying or curing and cutting or slicing, it is hereby excepted;

(18) Psilocybin;

(19) Psilocyn;

(20) Tetrahydrocannabinol, other than that which occurs in marijuana in its natural and unaltered state, including any compound, except nabilone or compounds listed under a different schedule, structurally derived from 6,6. dimethyl-benzo[c]chromene by substitution at the 3-position with either alkyl (C3 to C8), methyl cycloalkyl, or adamantyl groups, whether or not the compound is further modified in any of the following ways:

(a) By partial to complete saturation of the C-ring; or

(b) By substitution at the 1-position with a hydroxyl or methoxy group; or

(c) By substitution at the 9-position with a hydroxyl, methyl, or methylhydoxyl group; or

(d) By modification of the possible 3-alkyl group with a 1,1. dimethyl moiety, a 1,1. cyclic moiety, an internal methylene group, an internal acetylene group, or a terminal halide, cyano, azido, or dimethylcarboxamido group.

Some trade and other names: JWH-051; JWH-057; JWH-133; JWH-359; HHC; AM-087; AM-411; AM-855, AM-905; AM-906; AM-2389; HU-210; HU-211; HU-243; HU-336;

(21) 3, 4, 5-trimethoxy amphetamine;

(22) 3, 4-methylenedioxy amphetamine;

(23) 3-methoxyamphetamine;

(24) 2, 5-dimethoxyamphetamine;

(25) 2-methoxyamphetamine;

(26) 2-methoxymethamphetamine;

(27) 3-methoxymethamphetamine;

(28) Phencyclidine;

(29) 3, 4-methylenedioxymethamphetamine (MDMA);

(30) 3, 4-methylenedioxy-N-ethylamphetamine;

(31) N-hydroxy-3, 4-methylenedioxyamphetamine;

(32) 4-methylaminorex (also known as 2-Amino-4-methyl/x-5-phenyl-2-oxazoline);

(33) 2,5 Dimethoxy-4-ethylamphetamine;

(34) N,N-Dimethylamphetamine;

(35) 1-(1-(2-thienyl)cyclohexyl)pyrrolidine;

(36) Aminorex;

(37) Cathinone and other variations, defined as any compound, material, mixture, preparation or other product unless listed in another schedule or an approved FDA drug (e.g. buproprion, pyrovalerone), structurally derived from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl, or thiophene ring systems, whether or not the compound is further modified in any of the following ways:

(a) By substitution in the ring system to any extent with alkyl, alkylenedioxy, alkoxy, haloalkyl, hydroxyl, or halide substituents, whether or not further substituted in the ring system by one or more other univalent substitutents;

(b) By substitution at the 3-position with an acyclic alkyl substituent;

(c) By substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, or methoxybenzyl groups or by inclusion of the 2-amino nitrogen atom in a cyclic structure.

Some trade or other names: methcathinone, 4-methyl-N-methylcathinone (mephedrone); 3,4-methylenedioxy-N-methylcathinone (methylone); 3,4-methylenedioxypyrovalerone (MDPV); Naphthylpyrovalerone (naphyrone); 4-flouromethcathinone (flephedrone); 4-methoxymethcathinone (methedrone; Bk-PMMA); Ethcathinone (N-Ethylcathinone); 3,4-methylenedioxyethcathinone (ethylone); Beta-keto-N-methyl-3,4-benzodioxyolybutanamine (butylone); N,N-dimethylcathinone (metamfepramone); Alpha-pyrrolidinopropiophenone (alpha-PPP); 4-methoxy-alpha-pyrrolidinopropiophenone (MOPPP); 3,4-methylenedioxyalphapyrrolidinopropiophenone (MDPPP); Alpha-pyrrolidinovalerophenone (alpha-PVP); 3-fluoromethcathinone; 4.-Methyl-alpha-pyrrolidinobutiophenone (MPBP); Methyl-&alpha;-pyrrolindinopropiophenone (MPPP); Methyl-&alpha;-pyrrolidino-hexanophenone (MPHP); Buphedrone; Methyl-N-ethylcathinone; Pentedrone; Dimethylmethcathinone (DMMC); Dimethylethcathinone (DMEC); Methylenedioxymethcathinone (MDMC); Pentylone; Ethylethcathinone; Ethylmethcathinone; Fluoroethcathinone; methyl-alpha-pyrrolidinobutiophenone (MPBP); Methylecathinone (MEC); Methylenedioxy-alpha-pyrrolidinobutiophenone (MDPBP); Methoxymethcathinone (MOMC); Methylbuphedrone (MBP); Benzedrone (4-MBC); Dibutylone (DMBDB); Dimethylone (MDDMA); Diethylcathinone; Eutylone (EBDB); N-ethyl-N-Methylcathinone; N-ethylbuphedrone;

(38) 2,5-Dimethoxy-4-ethylamphetamine (DOET);

(39) Alpha-ethyltryptamine;

(40) 4-Bromo-2,5-dimethoxy phenethylamine;

(41) 2,5-dimethoxy-4-(n)-propylthiophenethylamine (2C-T-7);

(42) 1-(3-trifluoromethylphenyl) piperazine (TFMPP);

(43) Alpha-methyltryptamine (AMT);

(44) 5-methoxy-N,N-diisopropyltryptamine (5-MeO-DIPT);

(45) 5-methoxy-N,N-dimethyltryptamine (5-MeO-DMT);

(46) Synthetic cannabinoids. Any material, compound, mixture, or preparation that is not listed as a controlled substance in another schedule, is not an FDA-approved drug, and contains any quantity of the following substances, their salts, isomers (whether optical, positional, or geometric), homologues, modifications of the indole ring by nitrogen heterocyclic analog substitution or nitrogen heterocyclic analog substitution of the phenyl, benzyl, naphthyl, adamantly, cyclopropyl, cumyl, or propionaldehyde structure, and salts of isomers, homologues, and modifications, unless specifically excepted, whenever the existence of these salts, isomers, homologues, modifications, and salts of isomers, homologues, and modifications is possible within the specific chemical designation:

(a) Naphthoylindoles. Any compound containing a 2-(1-naphthoul)indole or 3-(1-naphthoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinhyl)methyl, 2-(4-morpholinyl)ethyl, cyanoalky, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, (tetrahydropyran-4-yl)methyl, benzyl, or halobenzyl group, whether or not further substituted on the indole ring to any extent and whether or not substituted on the naphthyl ring to any extent.

Some trade or other names: JWH-015; 1-pentyl-3-(1-naphthoyl)indole (JWH-018); 1-hexyl-3-(1-naphthoyl)indole (JWH-019); 1-butyl-3-(1-naphthoyl)indole (JWH-073); 1-pentyl-3-[1-(4-methoxynaphthoyl)]indole (JWH-081); 1-pentyl-3-(4-methyl-1-naphthoyl)indole (JWH-122); 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole (JWH-200); JWH-210; JWH-398; 1-pentyl-3-(1-naphthoyl)indole (AM-678); 1-(5-fluoropentyl)-3-(1-naphthoyl)indole (AM-2201); WIN 55-212; JWH-004; JWH-007; JWH-009; JWH-011; JWH-016; JWH-020; JWH-022; JWH-046; JWH-047; JWH-048; JWH-049; JWH-050; JWH-070; JWH-071; JWH_072; JWH-076; JWH-079; JWH-080; JWH-082; JWH-094; JWH-096; JWH-098; JWH-116; JWH-120; JWH-148; JWH-149; JWH-164; JWH-166; JWH-180; JWH-181; JWH-182; JWH-189; JWH-193; JWH-198; JWH-211; JWH-212; JWH-213; JWH-234; JWH-235; JWH-236; JWH-239; JWH-240; JWH-241; JWH-258; JWH-262; JWH-386; JWH-387; JWH-394; JWH-395; JWH-397; JWH-399; JWH-400; JWH-412; JWH-413; JWH-414; JWH-415; JWH-424; AM-678; AM-1220; AM-1221; AM-1235; AM-2232;

(b) Naphthylmethylindoles. Any compound containing a 1H-indol-2-yl-(1-naphthyl)methane or 1H-indol-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, cyanoalky, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, (tetrahydropyran-4-yl)methyl, benzyl, or halobenzyl group, whether or not further substituted on the indole ring to any extent and whether or not substituted on the naphthyl ring to any extent.

Some trade or other names: JWH-175; JWH-184; JWH-185; JWH-192; JWH-194; JWH-195; JWH-196; JWH-197; JWH-199;

(c) Phenylacetylindoles. Any compound containing a 2-phenylacetylindole or 3-phenylacetylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, cyanoalky, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, (tetrahydropyran-4-yl)methyl, benzyl, or halobenzyl group, whether or not further substituted on the indole ring to any extent and whether or not substituted on the phenyl ring to any extent.

Some trade or other names: 1-cyc lohexylethyl-3-(2-methoxyphenylacetyl)indole (SR-18); 1-cyclohexylethyl-3-(2-methoxyphenylacetyl)indole (RCS-8); 1-pentyl-3-(2-methoxyphenylacetyl)indole (JWH-250); 1-pentyl-3-(2-chlorophenylacetyl)indole (JWH-203); JWH-167; JWH-201; JWH-202; JWH-204; JWH-205; JWH-206; JWH-207; JWH-208; JWH-209; JWH-237; JWH-248; JWH-249; JWH-251; JWH-253; JWH-302; JWH-303; JWH-304; JWH-305; JWH-306; JWH-311; JWH-312; JWH-313; JWH-314; JWH-315; JWH-316; Cannabipiperidiethanone;

(d) Benzoylindoles. Any compound containing a 2-(benzoyl)indole or 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, cyanoalky, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, (tetrahydropyran-4-yl)methyl, benzyl, or halobenzyl group, whether or not further substituted on the indole ring to any extent and whether or not substituted on the phenyl ring to any extent.

Some trade or other names: 1-(5-fluoropentyl)-3-(2-iodobenzoyl)indole (AM-694); 1-pentyl-3-[(4-methoxy)-benzoyl]indole (SR-19); Pravadoline (WIN 48,098); 1-pentyl-3-[(4-methoxy)-benzoyl]indole (RCS-4); AM-630; AM-661; AM-2233; AM-1241;

(e) Naphthoylpyrroles. Any compound containing a 2-(1-naphthoyl)pyrrole or 3-(1-naphthoyl)pyrrole structure with substitution at the nitrogen atom of the pyrrole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, cyanoalky, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, (tetrahydropyran-4-yl)methyl, benzyl, or halobenzyl group, whether or not further substituted on the pyrrole ring to any extent and whether or not substituted on the naphthyl ring to any extent.

Some trade or other names: JWH-307; JWH-030; JWH-031; JWH-145; JWH-146; JWH-147; JWH-150; JWH-156; JWH-242; JWH-243; JWH-244; JWH-245; JWH-246; JWH-292; JWH-293; JWH-308; JWH-309; JWH-346; JWH-348; JWH-363; JWH-364; JWH-365; JWH-367; JWH-368; JWH-369; JWH-370; JWH-371; JWH-373; JWH-392;

(f) Naphthylmethylindenes. Any compound containing a naphthylideneindene structure with substitution at the 3-position of the indene ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, cyanoalky, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, (tetrahydropyran-4-yl)methyl, benzyl, or halobenzyl group, whether or not further substituted on the indene ring to any extent and whether or not substituted on the naphthyl ring to any extent.

Some trade or other names: JWH-171; JWH-176; JWH-220;

(g) Cyclohexylphenols. Any compound containing a 2-(3-hydroxycyclohexyl)phenol structure with substitution at the 5-position of the phenolic ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, (tetrahydropyran-4-yl)methyl, benzyl, or halobenzyl group, whether or not substituted on the cyclohexyl ring to any extent.

Some trade or other names: 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (CP 47, 497 and homologues, which includes C8); cannabicyclohexanol; CP-55,490; CP-55,940; CP-56,667;

(h) (6aR,10aR)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl) 6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol. Some trade or other names: HU-210;

(i) 2,3-Dihydro-5-methyl-3-(4-m orpholinylmethyl)pyrrolo[1,2,3-de]-1,4-benzoxazin-6-yl]-1-napthalenyl. Some trade or other names: WIN 55, 212-2;

(j) Substituted Acetylindoles. Any compound containing a 2-acetyl indole or 3-acetyl indole structure substituted at the acetyl with a tetramethylcyclopropyl, adamantyl, benzyl, cumyl, or propionaldehyde substituent whether or not further substituted on the tetramethylcyclopropyl, adamantyl, benzyl, cumyl, or propionaldehyde substituent to any extent and whether or not further substituted at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, (tetrahydropyran-4-yl)methyl, benzyl, or halobenzyl group whether or not further substituted on the indole ring to any extent.

Some trade and or names: (1-Pentylindol-3-yl)-(2,2,3,3-tetramethylcyclopropyl)methanone (UR-144); (1-(5-fluoropentyl)indol-3-yl)-(2,2,3,3-tetramethylcyclopropyl)methanone (XLR-11); (1-(2-morpholin-4-ylethyl)-1H-indol-3-yl)-(2,2,3,3-tetramethylcyclopropyl)methanone (A-796,260); 1-[(N-methylpiperidin-2-yl)methyl]-3-(adamant-1-oyl)indole (AM-1248); 1-Pentyl-3-(1-adamantoyl)indole (AB-001 and JWH-018 adamantyl analog); AM-679;

(k) Substituted Carboxamide Indole. Any compound containing a 2-carboxamide indole or 3-carboxamide indole structure substituted at the carboxamide with a tetramethylcyclopropyl, naphthyl, adamantyl, cumyl, or propionaldehyde substituent, whether or not further substituted on the tetramethylcyclopropyl, adamantyl, cumyl, or propionaldehyde substituent to any extent and whether or not further substituted at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, (tetrahydropyran-4-yl)methyl, benzyl, or halobenzyl group whether or not further substituted on the indole ring to any extent.

Some trade and other names: JWH-018 adamantyl carboxamide; STS-135; MN-18; 5-Fluoro-MN-18;

(l) Substituted Carboxylic Acid Indole. Any compound containing a 1H-indole-2-carboxylic acid or 1H-indole-3-carboxylic acid substituted at the hydroxyl group of the carboxylic acid with a phenyl, benzyl, naphthyl, adamantyl, cyclopropyl, quinolinyl, isquinolinyl, cumyl, or propionaldehyde substituent whether or not further substituted on the phenyl, benzyl, naphthyl, adamantyl, cyclopropyl, cumyl, quinolinyl, isquinolinyl, or propionaldehyde substituent to any extent and whether or not further substituted at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, tetrahydropyranylmethyl, benzyl, or halo benzyl group whether or not further substituted on the indole ring to any extent;

(47) 6,7-dihydro-5H-indeno-(5,6-d)-1,3-dioxol-6-amine) (MDAI);

(48) 2-(2,5-Dimethoxy-4-ethylphenyl)ethanamine (2C-E);

(49) 2-(2,5-Dimethoxy-4-methylphenyl)ethanamine (2C-D);

(50) 2-(4-Chloro-2,5-dimethoxyphenyl)ethanamine (2C-C);

(51) 2-(4-Iodo-2,5-dimethoxyphenyl)ethanamine (2C-I);

(52) 2-[4-(Ethylthio)-2,5-dimethoxyphenyl]ethanamine (2C-T-2);

(53) 2-[4-(Isopropylthio)-2,5-dimethoxyphenyl]ethanamine (2C-T-4);

(54) 2-(2,5-Dimethoxyphenyl)ethanamine (2C-H);

(55) 2-(2,5-Dimethoxy-4-nitro-phenyl)ethanamine (2C-N);

(56) 2-(2,5-Dimethoxy-4-(n)-propylphenyl)ethanamine (2C-P);

(57) Substituted phenethylamine. Any compound, unless specifically exempt, listed as a controlled substance in another schedule or an approved FDA drug, structurally derived from phenylethan-2-amine by substitution on the phenyl ring in any of the following ways, that is to say--by substitution with a fused methylenedioxy, fused furan, or fused tetrahydrofuran ring system; by substitution with two alkoxy groups; by substitution with one alkoxy and either one fused furan, tetrahydrofuran, or tetrahydropyran ring system; by substitution with two fused ring systems from any combination of the furan, tetrahydrofuran, or tetrahydropyran ring systems; whether or not the compound is further modified in any of the following ways:

(a) By substitution on the phenyl ring by any halo, hydroxyl, alkyl, trifluoromethyl, alkoxy, or alkylthio groups;

(b) By substitution on the 2-position by any alkyl groups; or

(c) By substitution on the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, methoxybenzyl, or hydroxybenzyl groups.

Some trade and other names: 2-(2,5-dimethoxy-4-(methylthio)phenyl)ethanamine (2C-T or 4-methylthio-2,5-dimethoxyphenethylamine); 1-(2,5-dimethoxy-4-iodophenyl)-propan-2-amine (DOI or 2, 5-Dimethoxy-4-iodoamphetamine); 1-(4-Bromo-2,5-dimethoxyphenyl)-2-aminopropane (DOB or 2,5-Dimethoxy-4-bromoamphetamine); 1-(4-chloro-2,5-dimethoxy-phenyl)propan-2-amine (DOC or 2,5-Dimethoxy-4-chloroamphetamine); 2-(4-bromo-2,5-dimethoxyphenyl)-N-[(2-methoxyphenyl)methyl]ethanamine (2C-B-NBOMe; 25B-NBOMe or 2,5-Dimethoxy-4-bromo-N-(2-methoxybenzyl)phenethylamine); 2-4-iodo-2,5-dimethoxyphenyl)-N-[(2-methoxyphenyl)methyl]ethanamine (2C-I-NBOMe; 25I-NBOMe or 2,5-Dimethoxy-4-iodo-N-(2-methoxybenzyl)phenethylamine); N-(2-Methoxybenzyl)-2-(3,4,5-trimethoxypheny (Mescaline-NBOMe or 3,4,5-trimethoxy-(2-methoxybenzyl)phenethylamine); 2-(4-chloro-2,5-dimethoxyphenyl)-N-[(2-methoxyphenyl)methyl]ethanamine (2C-C-NBOMe; 25C-NBOMe or 2,5-Dimethoxy-4-chloro-N-(2-methoxybenzyl)phenethylamine); 2-(7-Bromo-5-methoxy-2,3-dihydro-1-benzofuran-4-yl)ethanamine (2CB-5-hemiFLY); 2-(8-bromo-2,3,6,7-tetrahydrofuro [2,3-f][1]benzofuran-4-yl)ethanamine (2C-B-FLY); 2-(10-Bromo-2,3,4,7,8,9-hexahydropyrano[2,3-g]chromen-5-yl)ethanamine (2C-B-butterFLY); -(2-Methoxybenzyl)-1-(8-bromo-2,3,6,7-tetrahydrobenzo[1,2-b:4,5-b.]difuran-4-yl)-2-aminoethane (2C-B-FLY-NBOMe); 1-(4-Bromofuro[2,3-f][1]benzofuran-8-yl)propan-2-amine (bromo-benzodifuranyl-isopropylamine or bromo-dragonFLY); -(2-Hydroxybenzyl)-4-iodo-2,5-dimethoxyphenethylamine (2C-I-NBOH or 25I-NBOH); 5-(2-Aminoprpyl)benzofuran (5-APB); 6-(2-Aminopropyl)benzofuran (6-APB); 5-(2-Aminopropyl)-2,3-dihydrobenzofuran (5-APDB); 6-(2-Aminopropyl)-2,3,-dihydrobenzofuran (6-APDB);

(58) Substituted tryptamines. Any compound, unless specifically exempt, listed as a controlled substance in another schedule or an approved FDA drug, structurally derived from 2-(1H-indol-3-yl)ethanamine (i.e, tryptamine) by mono- or di-substitution of the amine nitrogen with alkyl or alkenyl groups or by inclusion of the amino nitrogen atom in a cyclic structure whether or not the compound is further substituted at the alpha-position with an alkyl group or whether or not further substituted on the indole ring to any extent with any alkyl, alkoxy, halo, hydroxyl, or acetoxy groups.

Some trade and other names: 5-methoxy-N,N-diallyltryptamine (5-MeO-DALT); 4-acetoxy-N,N-dimethyltryptamine (4-AcO-DMT or O-Acetylpsilocin); 4-hydroxy-N-methyl-N-ethyltryptamine (4-HO-MET); 4-hydroxy-N,N-diisopropyltryptamine (4-HO-DIPT); 5-methoxy-N-methyl-N-isopropyltryptamine (5-MeO-MiPT);

(59) Naphthalen-1-yl-(4-pentyloxynaphthalen-1-yl)methanone (CB-13);

(60) N-Adamantyl-1-pentyl-1H-Indazole-3-carboxamide (AKB 48);

(61) 1-(4-Fluorophenyl)piperazine (pFPP);

(62) 1-(3-Chlorophenyl)piperazine (mCPP);

(63) 1-(4-Methoxyphenyl)piperazine (pMeOPP);

(64) 1,4-Dibenzylpiperazine (DBP);

(65) Isopentedrone;

(66) Fluoromethamphetamine;

(67) Fluoroamphetamine;

(68) Fluorococaine;

(69) 1-pentyl-8-quinolinyl ester-1H-indole-3-carboxylic acid (PB-22);

(70) 1-(5-fluoropentyl)-8-quinolinyl ester-1H-indole-3-carboxylic acid (5 Fluoro-PB-22);

(71) N-(1-amino-3-methyl-1-oxobutan-2-yl)-1-pentyl-1H-indazole-3-carboxamide (AB-PINACA);

(72) N-(1-amino-3-methyl-1-oxobutan-2-yl)-1-(5-fluoropentyl)-1H-indazole-3-carboxamide (5 Fluoro-AB-PINACA);

(73) N-(1-amino-3-methyl-1-oxobutan-2-yl)-1-(4-fluorobenzyl)-1H-indazole-3-carboxamide (AB-FUBINACA);

(74) N-(1-amino-3,3-dimethyl-1-oxobutan-2-yl)-1-pentyl-1H-indole-3-carboxamide (ADB-PINACA (ADBICA));

(75) N-(1-amino-3,3-dimethyl-1-oxobutan-2-yl)-1-(5-fluoropentyl)-1H-indole-3-carboxamide (5 Fluoro-ADB-PINACA (5 Fluoro-ADBICA)); and

(76) N-(1-Amino-3,3-dimethyl-1-oxobutan-2-yl)-1-(4-fluorobenzyl)-1H-indazole-3-carboxamide (ADB-FUBINACA).
Source: SL 1970, ch 229, § 8(a)(1); SDCL Supp, § 39-17-57; SL 1973, ch 259; SL 1976, ch 158, §§ 42-12, 42-13; SL 1977, ch 315, § 3; SL 1979, ch 238, § 1; SL 1987, ch 255, § 2; SL 1988, ch 282, § 2; SL 1989, ch 293, § 2; SL 1990, ch 270, § 1; SL 1993, ch 247, § 1; SL 1994, ch 278, § 2; SL 2003, ch 183, § 2; SL 2004, ch 230, § 1; SL 2011, ch 160, § 1, eff. Feb. 24, 2011; SL 2012, ch 183, § 1, eff. Feb. 23, 2012; SL 2013, ch 156, § 4, eff. Mar. 6, 2013; SL 2014, ch 165, § 1, eff. Feb. 10, 2014; SL 2015, ch 180, § 1, eff. Feb. 18, 2015.



§ 34-20B-15 Criteria for inclusion of substances in Schedule II.

34-20B-15. Criteria for inclusion of substances in Schedule II. To be included within Schedule II, a substance shall have:

(1) A high potential for abuse,

(2) Currently accepted medical use in the United States, or currently accepted medical use with severe restrictions, and

(3) Abuse which may lead to severe psychic or physical dependence.
Source: SL 1970, ch 229, § 8 (b); SDCL Supp, § 39-17-58; SL 1976, ch 158, § 42-14.



§ 34-20B-16 Substances specifically included in Schedule II.

34-20B-16. Substances specifically included in Schedule II. Any of the following substances including their salts, isomers, and salts of isomers is included in Schedule II except those narcotic drugs listed in other schedules whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) Opium (except when it meets the requirements of subdivision 34-20B-23(7) or 34-20B-26(5)), coca leaves, and opiate;

(2) Any salt, compound, derivative, or preparation of opium, coca leaves (including cocaine), or opiate, excluding apomorphine, dextrorphan, naloxone, and naloxegol;

(3) Any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in subdivisions (1) and (2), except that these substances may not include decocainized coca leaves or extraction of coca leaves, which extractions do not contain cocaine or ecgonine; and may not include the isoquinoline alkaloids of opium;

(4) Opium poppy and poppy straw;

(5) Amphetamine;

(6) Methamphetamine;

(7) Amobarbital;

(8) Pentobarbital;

(9) Secobarbital;

(10) Methylphenidate;

(11) Phenmetrazine;

(12) Etorphine;

(13) Diprenorphine;

(14) Deleted by SL 2000, ch 170, § 1;

(15) Nabilone;

(16) Glutethimide;

(17) Phencyclidine immediate precursors:

(a) 1-phenylcyclohexylamine;

(b) 1-piperidinocyclohexanecarbonitrile (PCC);

(18) Lisdexamfetamine, its salts, isomers, and salts of its isomers; and

(19) Tapentadol.
Source: SL 1970, ch 229, § 8 (b) (1); SDCL Supp, § 39-17-59; SL 1977, ch 315, § 4; SL 1978, ch 249, § 1; SL 1981, ch 13, § 9; SL 1981, ch 261, § 1; SL 1985, ch 278, § 51; SL 1986, ch 284; SL 1987, ch 255, § 3; SL 1992, ch 245, § 1; SL 1993, ch 247, § 2; SL 2000, ch 170, § 1; SL 2008, ch 170, § 1, eff. Feb. 13, 2008; SL 2010, ch 174, § 2, eff. Feb. 24, 2010; SL 2012, ch 183, § 2, eff. Feb. 23, 2012; SL 2015, ch 180, § 2, eff. Feb. 18, 2015; SL 2016, ch 175, § 3, eff. Feb. 18, 2016.



§ 34-20B-17 Opiates specifically included in Schedule II.

34-20B-17. Opiates specifically included in Schedule II. Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, is included in Schedule II, unless specifically excepted, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1) Alphaprodine;

(2) Anileridine;

(3) Bezitramide;

(4) Diphenoxylate;

(5) Fentanyl;

(6) Isomethadone;

(7) Levomethorphan;

(8) Levorphanol;

(9) Metazocine;

(10) Methadone;

(11) Methadone-intermediate, 4-cyano-2-dimethylamine-1, 4-diphenyl butane;

(12) Moramide-intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane-carboxylic acid;

(13) Pethidine;

(14) Pethidine-intermediate, A, 4-cyano-1-methyl-4-phenylpiperidine;

(15) Pethidine-intermediate, B, ethyl-4-phenylpiperidine-4-carboxylate;

(16) Pethidine-intermediate, C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(17) Phenazocine;

(18) Piminodine;

(19) Racemethorphan;

(20) Racemorphan;

(21) Sufentanil;

(22) Alfentanil;

(23) Carfentanil;

(24) Levo-alphacetylmethadol, also known as levo-alpha-acetylmethadyl acetate or LAAM;

(25) Remifentanil;

(26) Oxymorphone;

(27) Oripavine (3-O-demethylthebaine or 6,7,8,14-tetradehydro-4,5-alpha-epoxy-6-methoxy-17-methylmorphinan-3-ol);

(28) 4-anilino-N-phenethyl-4-piperidine (ANPP);

(29) Morphine, except when it meets subdivision 34-20B-23(8);

(30) Hydrocodone (Dihydrocodeinone);

(31) Codeine, except when it meets subdivision 34-20B-23(1), 34-20B-23(2), or 34-20B-26(1);

(32) Dihydrocodeine, except when it meets subdivision 34-20B-23(5) or 34-20B-26(2);

(33) Ethylmorphine, except when it meets subdivision 34-20B-23(6) or 34-20B-26(3);

(34) Oxycodone;

(35) Hydromorphone; and

(36) Thiafentanil.
Source: SL 1970, ch 229, § 8 (b) (1); SDCL Supp, § 39-17-60; SL 1985, ch 278, § 52; SL 1987, ch 255, § 4; SL 1989, ch 293, § 3; SL 1994, ch 278, § 3; SL 2002, ch 167, § 1; SL 2007, ch 194, § 1, eff. Feb. 1, 2007; SL 2008, ch 170, § 2, eff. Feb. 13, 2008; SL 2011, ch 160, § 2, eff. Feb. 24, 2011; SL 2015, ch 180, § 3, eff. Feb. 18, 2015; SL 2017, ch 156, § 2, eff. Feb. 3, 2017.



§ 34-20B-18 Criteria for inclusion of substances in Schedule III.

34-20B-18. Criteria for inclusion of substances in Schedule III. To be included within Schedule III, a substance shall have:

(1) A potential for abuse less than the substances listed in Schedules I and II;

(2) Well documented and approved medical use in the United States; and

(3) Abuse which may lead to moderate or low physical dependence or high psychological dependence.
Source: SL 1970, ch 229, § 8 (c); SDCL Supp, § 39-17-61; SL 1976, ch 158, § 42-15.



§ 34-20B-19 Stimulants specifically included in Schedule III.

34-20B-19. Stimulants specifically included in Schedule III. Any material, compound, mixture, or preparation is included in Schedule III which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system:

(1) Benzphetamine;

(2) Chlorphentermine;

(3) Phendimetrazine;

(4) Ephedrine.
Source: SL 1970, ch 229, § 8 (c); SDCL Supp, § 39-17-62; SL 1977, ch 315, § 5; SL 1993, ch 247, § 3; SL 1995, ch 195, § 1; SL 1997, ch 202, § 1.



§ 34-20B-19.1 Ephedrine defined.

34-20B-19.1. Ephedrine defined. For the purposes of § 34-20B-19, the term, ephedrine includes ephedra, herbs and herbal products that contain ephedrine alkaloids, including ma huang, Chinese ephedra, ephedra sinica, ephedra herb powder, epitonin, or any extract of those substances, but the term does not include any drug that contains ephedrine and is lawfully sold, transferred, or furnished over the counter with or without a prescription pursuant to § 34-20B-21.

Source: SL 2004, ch 231, § 1.



§ 34-20B-20 Depressants specifically included in Schedule III.

34-20B-20. Depressants specifically included in Schedule III. Any material, compound, mixture, or preparation is included in Schedule III which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1) Any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid, except those substances which are specifically listed in other schedules;

(2) Chloral betaine;

(3) Chloral hydrate;

(4) Chlorhexadol;

(5) Lysergic acid;

(6) Lysergic acid amide;

(7) Methyprylon;

(8) Sulfondiethylmethane;

(9) Sulfonethylmethane;

(10) Sulfonmethane;

(11) Amobarbital, pentobarbital, and secobarbital in suppository dosage form;

(12) Gamma hydroxy butyrate;

(13) Dronabinol;

(14) Buprenorphine;

(15) Embutramide;

(16) Perampanel [2-(2-oxo-1-phenyl-5-pyridin-2-yl-1,2-dihydropyridin-3-yl) benzonitrile], including its salts, isomers, and salts of isomers.
Source: SL 1970, ch 229, § 8 (c) (1); SDCL Supp, § 39-17-63; SL 1973, ch 260; SL 1979, ch 238, § 2; SL 1980, ch 240, § 1; SL 1992, ch 245, § 2; SL 1993, ch 247, § 4; SL 1999, ch 174, § 1; SL 2000, ch 170, § 2; SL 2003, ch 183, § 3; SL 2007, ch 194, § 2, eff. Feb. 1, 2007; SL 2014, ch 165, § 2, eff. Feb. 10, 2014.



§ 34-20B-20.1 Gamma hydroxyl butyrate defined.

34-20B-20.1. Gamma hydroxyl butyrate defined. For the purposes of § 34-20B-20, the term, gamma hydroxyl butyrate, includes gamma-butyrolactone, 1,4-butanediol or any other substances which convert to gamma hydroxyl butyrate upon ingestion. However, the term does not include any product which is lawfully used for mechanical, industrial, manufacturing, or scientific purposes.

Source: SL 2006, ch 180, § 1.



§ 34-20B-21 Exception from Schedule III of stimulants and depressants used in medicinal preparations.

34-20B-21. Exception from Schedule III of stimulants and depressants used in medicinal preparations. The department may by rules promulgated pursuant to chapter 1-26 except any compound, mixture, or preparation containing any stimulant, depressant substance, or anabolic steroid listed in §§ 34-20B-19, 34-20B-20, and 34-20B-22 if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant, depressant, or anabolic steroid effect. Such admixtures shall be included therein in such combinations, quantity, proportion, or concentration as to vitiate the potential for abuse of the substances which do have a stimulant, depressant, or anabolic steroid effect.

Source: SL 1970, ch 229, § 8 (c); SDCL Supp, § 39-17-64; SL 1993, ch 247, § 5; SL 1997, ch 202, § 2.



§ 34-20B-22 Specific substances included in Schedule III.

34-20B-22. Specific substances included in Schedule III. The following are included in Schedule III:

(1) Nalorphine;

(2) Preparations which contain both Tiletamine and Zolazepam;

(3) Anabolic steroids as listed in § 34-20B-4.1;

(4) Ketamine.
Source: SL 1970, ch 229, § 8 (c); SDCL Supp, § 39-17-65; SL 1971, ch 224, §§ 1, 2; SL 1988, ch 282, § 3; SL 1992, ch 245, § 5; SL 1993, ch 247, § 6; SL 2000, ch 170, § 3.



§ 34-20B-23 Narcotics specifically included in Schedule III.

34-20B-23. Narcotics specifically included in Schedule III. Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs or any salts thereof is included in Schedule III:

(1) Not more than 1.80 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of isoquinoline alkaloid of opium;

(2) Not more than 1.80 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts;

(3) Deleted by SL 2015, ch 180, § 4;

(4) Deleted by SL 2015, ch 180, § 4;

(5) Not more than 1.80 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts;

(6) Not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts;

(7) Not more than 500 milligrams of opium per 100 milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts; and

(8) Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams with one or more active, non-narcotic ingredients in recognized therapeutic amounts.
Source: SL 1970, ch 229, § 8 (c); SDCL Supp, § 39-17-66; SL 2015, ch 180, § 4, eff. Feb. 18, 2015.



§ 34-20B-24 Criteria for inclusion of substances in Schedule IV.

34-20B-24. Criteria for inclusion of substances in Schedule IV. To be included within Schedule IV, a substance shall have:

(1) A low potential for abuse relative to the substances listed in Schedule III;

(2) Currently accepted medical use in the United States; and

(3) Limited physical dependence or psychological dependence liability or potential, or both, relative to the substances listed in Schedule III.
Source: SL 1970, ch 229, § 8 (d); SDCL Supp, § 39-17-67; SL 1976, ch 158, § 42-16.



§ 34-20B-25 Substances specifically included in Schedule IV.

34-20B-25. Substances specifically included in Schedule IV. The following are included in Schedule IV:

(1) Chlordiazepoxide, but not including librax (chlordiazepoxide hydrochloride and clindinium bromide) or menrium (chlordiazepoxide and water soluble esterified estrogens);

(2) Clonazepam;

(3) Clorazepate;

(4) Diazepam;

(4A) Flunitrazepam;

(5) Flurazepam;

(6) Mebutamate;

(7) Oxazepam;

(8) Prazepam;

(9) Lorazepam;

(10) Triazolam;

(11) Any substance which contains any quantity of a benzodiazepine, or salt of benzodiazepine, except substances which are specifically listed in other schedules;

(11A) Alprazolam;

(11B) Midazolam;

(11C) Temazepam;

(12) Repealed by SL 2003, ch 183, § 4;

(13) Cathine;

(14) Fencamfamine;

(15) Fenproporex;

(16) Mefenorex;

(17) Pyrovalerone;

(18) Propoxyphene;

(19) Pentazocine;

(20) Diethylpropion;

(21) Ethchlorvynol;

(22) Ethinamate;

(23) Fenfluramine;

(24) Mazindol;

(25) Mephobarbital;

(26) Methohexitol;

(27) Paraldehyde;

(28) Pemoline;

(29) Petrichloral;

(30) Phentermine;

(31) Barbital;

(32) Phenobarbital;

(33) Meprobamate;

(34) Zolpidem;

(35) Butorphanol;

(36) Modafinil, including its salts, isomers, and salts of isomers;

(37) Sibutramine;

(38) Zaleplon;

(39) Dichloralphenazone;

(40) Zopiclone (also known as eszopiclone), including its salts, isomers, and salts of isomers;

(41) Pregabalin;

(42) Lacosamide;

(43) Fospropofol, including its salts, isomers, and salts of isomers;

(44) Clobazam;

(45) Carisoprodol, including its salts, isomers, and salts of isomers;

(46) Ezogabine,[-[2-amino-4-(4-fluorobenzylamino)-phenyl]-carbamic acid ethyl ester], including its salts, isomers, and salts of isomers;

(47) Lorcaserin, any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers, and salts of isomers, whenever the existence of such salts, isomers, and salts of isomers is possible;

(48) Alfaxalone, 5[alpha]-pregnan-3[alpha]-ol-11,20-dione, including its salts, isomers, and salts of isomers;

(49) Tramadol, 2-[(dimethylamino)methyl]-1-(3-methoxyphenyl)cyclohexanol, its salts, optical and geometric isomers and salts of these isomers;

(50) Suvorexant, including its salts, isomers, and salts of isomers;

(51) Eluxadoline,(5-[[[(2S)-2-amino-3-[4-aminocarbonyl)-2,6-dimethylphenyl]-1-oxopropyl][(1S)-1-(4-phenyl-1H-imidazol-2-yl)ethyl]amino]methyl]-2-methoxybenzoic acid) including its optical isomers and its salts, isomers, and salts of isomers;

(52) Brivaracetam; and

(53) Cannabidiol.
Source: SL 1977, ch 315, § 6; SL 1978, ch 249, §§ 2, 3; SL 1980, ch 240, § 2; SL 1981, ch 261, § 3; SL 1985, ch 278, § 53; SL 1987, ch 255; SL 1989, ch 293, § 4; SL 1990, ch 270, § 2; SL 1992, ch 245, § 3; SL 1993, ch 247, § 7; SL 1994, ch 278, § 4; SL 1995, ch 191, § 2; SL 1999, ch 174, § 2; SL 2000, ch 170, § 4; SL 2002, ch 167, § 2; SL 2003, ch 183, § 4; SL 2006, ch 179, § 2, eff. Feb. 9, 2006; SL 2010, ch 174, § 3, eff. Feb. 24, 2010; SL 2012, ch 183, § 3, eff. Feb. 23, 2012; SL 2013, ch 156, § 5, eff. Mar. 6, 2013; SL 2015, ch 180, § 5, eff. Feb. 18, 2015; SL 2016, ch 175, § 4, eff. Feb. 18, 2016; SL 2017, ch 156, § 3, eff. Feb. 3, 2017; SL 2017, ch 155, § 2.



§ 34-20B-26 Narcotic compounds specifically included in Schedule IV.

34-20B-26. Narcotic compounds specifically included in Schedule IV. Any compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs is included in Schedule IV which shall include one or more non-narcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation, valuable medicinal qualities other than those possessed by the narcotic drug alone:

(1) Not more than 200 milligrams of codeine per 100 milliliters or per 100 grams;

(2) Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams;

(3) Not more than 50 milligrams of ethylmorphine per 100 milliliters or per 100 grams;

(4) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(5) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams, or not more than 5 milligrams per dosage unit; and

(6) Not more than 1 milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit.
Source: SL 1970, ch 229, § 8 (d) (1); SDCL Supp, § 39-17-68; SL 1980, ch 240, § 3; SL 1981, ch 261, § 2; SL 1990, ch 270, § 3; SL 2015, ch 180, § 6, eff. Feb. 18, 2015.



§ 34-20B-27 Recommendations for addition, deletion, or rescheduling of scheduled substances.

34-20B-27. Recommendations for addition, deletion, or rescheduling of scheduled substances. The department shall make recommendations to the Legislature that a substance be added, deleted, or rescheduled when the department determines that such substance has a different potential for abuse.

Source: SL 1970, ch 229, § 7 (a); SDCL Supp, § 39-17-69; 9SL 1976, ch 158, § 42-17.



§ 34-20B-28 Substances not subject to control as precursors of precursors.

34-20B-28. Substances not subject to control as precursors of precursors. If the department designates a substance as an "immediate precursor," substances which are precursors of such designated immediate precursors shall not be subject to control solely because they are precursors of the controlled precursor.

Source: SL 1970, ch 229, § 7 (c); SDCL Supp, § 39-17-71.



§ 34-20B-28.1 Definition of terms applicable to code imprinted drugs.

34-20B-28.1. Definition of terms applicable to code imprinted drugs. Terms used in §§ 34-20B-28.2 to 34-20B-28.6, inclusive, unless the context plainly otherwise requires, mean:

(1) "Code imprint," a series of letters or numbers assigned by the manufacturer or distributor to a specific drug, or marks or monograms unique to the manufacturer or distributor of the drug, or both;

(2) "Distributor," a person who distributes for resale a drug in solid dosage form under his own label even though he is not the actual manufacturer of the drug;

(3) "Legend drug," any drug defined by section 503(b) of the Federal Food, Drug and Cosmetic Act, as amended on January 15, 1980, and under which definition its label is required to bear the statement "Caution: Federal law prohibits dispensing without prescription";

(4) "Solid dosage form," capsules or tablets intended for oral use.
Source: SL 1980, ch 241, § 1.



§ 34-20B-28.2 Code imprint required.

34-20B-28.2. Code imprint required. No legend drug in solid dosage form may be manufactured or distributed in this state unless it is clearly marked or imprinted with a code imprint identifying the drug and the manufacturer or distributor of the drug.

Source: SL 1980, ch 241, § 2.



§ 34-20B-28.3 Manufacturers' and distributors' identifying listings.

34-20B-28.3. Manufacturers' and distributors' identifying listings. All manufacturers and distributors of legend drugs in solid dosage form shall provide upon request to the Board of Pharmacy a listing of all such legend drugs identifying by code imprint the manufacturer and the specific type of drug. Such listing shall at all times be kept current by all manufacturers and distributors subject to §§ 34-20B-28.1 to 34-20B-28.6, inclusive.

Source: SL 1980, ch 241, § 3.



§ 34-20B-28.4 Exemptions--Granting on appropriate showing--Inclusion in listings.

34-20B-28.4. Exemptions--Granting on appropriate showing--Inclusion in listings. The Board of Pharmacy may grant exemptions from the requirements of §§ 34-20B-28.1 to 34-20B-28.6, inclusive, upon application by any drug manufacturer or distributor showing size, physical characteristics, or other unique characteristics which render the application of a code imprint to a legend drug subject to §§ 34-20B-28.1 to 34-20B-28.6, inclusive, impractical or impossible. Any such exemption granted by the board shall be included by the manufacturer or distributor in the listing required by § 34-20B-28.3, describing the physical characteristics and type of drug to which the exemption relates.

Source: SL 1980, ch 241, § 4.



§ 34-20B-28.5 Contraband--Seizure and forfeiture.

34-20B-28.5. Contraband--Seizure and forfeiture. All legend drugs in solid dosage form that are possessed, distributed, sold, or offered for sale in violation of the provisions of §§ 34-20B-28.1 to 34-20B-28.6, inclusive, shall be deemed contraband and shall be seized by the Board of Pharmacy and summarily forfeited to the state.

Source: SL 1980, ch 241, § 5.



§ 34-20B-28.6 Dispensing or sale without code imprint--Misdemeanor.

34-20B-28.6. Dispensing or sale without code imprint--Misdemeanor. It is a Class 2 misdemeanor for a person to dispense, sell or otherwise provide to any other person any legend drug in solid dosage form that fails to comply with §§ 34-20B-28.1 to 34-20B-28.5, inclusive.

Source: SL 1980, ch 241, § 6.



§ 34-20B-29 Registration of prescribers, manufacturers, distributors, and dispensers of controlled drug or substance.

34-20B-29. Registration of prescribers, manufacturers, distributors, and dispensers of controlled drug or substance. Any person who prescribes, manufactures, distributes, or dispenses any controlled drug or substance within this state or who proposes to engage in the prescribing, manufacture, distribution, or dispensing of any controlled drug or substance within this state, shall obtain a registration issued by the department according to the rules promulgated under this chapter.

Source: SL 1970, ch 229, § 9 (a); SDCL Supp, § 39-17-72; SL 1995, ch 191, § 3; SL 2004, ch 229, § 2.



§ 34-20B-30 Exemptions from annual registration requirements.

34-20B-30. Exemptions from annual registration requirements. The following persons shall not be required to register under the provisions of § 34-20B-29:

(1) An agent, or an employee thereof, of any manufacturer, distributor, or dispenser of any controlled drug or substance if such agent is acting in the usual course of his business or employment;

(2) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any controlled drug or substance is in the usual course of his business or employment;

(3) A person in possession of any controlled drug or substance pursuant to a lawful order of a practitioner.
Source: SL 1970, ch 229, § 9 (b); SDCL Supp, § 39-17-73.



§ 34-20B-31 Repealed.

34-20B-31. Repealed by SL 2004, ch 232, § 2.



§ 34-20B-32 Waiver of registration requirement by regulation.

34-20B-32. Waiver of registration requirement by regulation. The department may, by regulation, waive the requirement for registration of certain manufacturers, distributors, or dispensers if the department finds it consistent with the public health and safety.

Source: SL 1970, ch 229, § 9 (c); SDCL Supp, § 39-17-75.



§ 34-20B-33 Registration of previously registered or licensed establishments.

34-20B-33. Registration of previously registered or licensed establishments. The department shall permit persons to register who own or operate any establishment engaged in the manufacture, distribution, or dispensing of any controlled drugs and substances prior to July 1, 1972, and who are registered or licensed by the state.

Source: SL 1970, ch 229, § 9 (i); SDCL Supp, § 39-17-76.



§ 34-20B-34 Separate registration required for each place of business or practice.

34-20B-34. Separate registration required for each place of business or practice. A separate registration shall be required at each principal place of business or professional practice where the applicant manufactures, distributes, or dispenses controlled drugs and substances.

Source: SL 1970, ch 229, § 9 (d); SDCL Supp, § 39-17-77.



§ 34-20B-35 Criteria for registration of manufacturers and distributors.

34-20B-35. Criteria for registration of manufacturers and distributors. The department shall register an applicant to manufacture and distribute controlled drugs and substances included in Schedules I through IV of §§ 34-20B-11 to 34-20B-26, inclusive, unless it is determined that the issuance of such registration is inconsistent with the public interest. In determining the public interest, the following factors shall be considered:

(1) Maintenance of effective controls against diversion of particular controlled drugs and substances and any Schedule I or II substance compounded therefrom into other than legitimate medical, scientific, or industrial channels;

(2) Compliance with the applicable state and local law;

(3) Prior conviction record of applicant under federal and state laws relating to the manufacture, distribution, or dispensing of such substances;

(4) Past experience in the manufacture of controlled drugs and substances, and the existence in the establishment of effective controls against diversion; and

(5) Such other factors as may be relevant to and consistent with the public health and safety.
Source: SL 1970, ch 229, § 9 (f); SDCL Supp, § 39-17-78.



§ 34-20B-36 Authorized Schedule I and II substances to be specified in manufacturer's or distributor's registration.

34-20B-36. Authorized Schedule I and II substances to be specified in manufacturer's or distributor's registration. Registration granted under § 34-20B-29 shall not entitle a registrant to manufacture and distribute controlled drugs and substances in Schedules I and II other than those specified in the registration.

Source: SL 1970, ch 229, § 9 (g); SDCL Supp, § 39-17-79.



§ 34-20B-37 Practitioners registered to dispense Schedule II, III, and IV substances.

34-20B-37. Practitioners registered to dispense Schedule II, III, and IV substances. Practitioners shall be registered to dispense substances in Schedules II through IV if they are authorized to dispense under the law of this state.

Source: SL 1970, ch 229, § 9 (h); SDCL Supp, § 39-17-80.



§ 34-20B-38 Repealed.

34-20B-38. Repealed by SL 1989, ch 293, § 5.



§ 34-20B-39 Inventories and records of controlled substances required of registrants.

34-20B-39. Inventories and records of controlled substances required of registrants. Each registrant manufacturing, distributing, or dispensing controlled drugs and substances in Schedules I, II, III, or IV shall maintain complete and accurate records of all stocks of such drugs and substances on hand. Records and inventories shall contain such information as shall be provided by rules and regulations promulgated by the department. All records required under this section shall be kept for a period of at least two years. This section shall not apply to practitioners who lawfully prescribe or administer, but not otherwise dispense, controlled drugs and substances listed in Schedules II, III, or IV of this chapter.

Source: SL 1970, ch 229, § 9 (j); SDCL Supp, § 39-17-82.



§ 34-20B-40 Inspection of registrant's premises authorized.

34-20B-40. Inspection of registrant's premises authorized. The department is authorized to inspect the establishment of a registrant or applicant for registration in accordance with the rules and regulations promulgated under § 34-20B-41.

Source: SL 1970, ch 229, § 9 (e); SDCL Supp, § 39-17-86.



§ 34-20B-41 Promulgation of rules by department--Fees.

34-20B-41. Promulgation of rules by department--Fees. The department may promulgate rules pursuant to chapter 1-26 relating to exclusions from uniform drug articles pursuant to subdivision 34-20B-2(1); the definition of precursors; exceptions from Schedule III of stimulants, depressants, and anabolic steroid-estrogen combinations in medicinal preparations; the registration of manufacturers, distributors, and dispensers; waivers of registration; the suspending, revoking, surrendering, transferring, and reinstating of registration; inventories and records of controlled substances establishing minimum standards for prescribing and dispensing practices, labeling and security requirements and the issuance of prescriptions as provided by this chapter and chapter 22-42; and the inspection of registered premises. The department may charge reasonable fees relating to the registration and control of the manufacture, distribution, and dispensing of controlled drugs and substances within this state. No fee may exceed one hundred fifty dollars.

Source: SL 1970, ch 229, §§ 9, 14; SDCL Supp, § 39-17-87; SL 1980, ch 238, § 2; SL 1993, ch 247, § 8; SL 2004, ch 232, § 1; SL 2009, ch 164, § 4.



§ 34-20B-42 Unauthorized manufacture or distribution by registrant prohibited--Civil fine--Knowing violation as felony.

34-20B-42. Unauthorized manufacture or distribution by registrant prohibited--Civil fine--Knowing violation as felony. No person who is a registrant shall manufacture, distribute, or dispense a controlled drug or substance not authorized by his registration to another registrant or other authorized person. A violation of this section may be punished by a civil fine of not more than ten thousand dollars. In addition, if the violation was done knowingly, it is a Class 5 felony.

Source: SL 1970, ch 229, § 10 (d) (2); SDCL Supp, § 39-17-98; SL 1977, ch 190, § 397.



§ 34-20B-42.1 , 34-20B-42.2. Repealed.

34-20B-42.1, 34-20B-42.2. Repealed by SL 1992, ch 245, §§ 7, 8.



§ 34-20B-43 Omission or removal of required symbol prohibited--Civil fine--Knowing violation as misdemeanor.

34-20B-43. Omission or removal of required symbol prohibited--Civil fine--Knowing violation as misdemeanor. No person shall omit, remove, alter, or obliterate a symbol required by this chapter. A violation of this section may be punished by a civil fine of not more than ten thousand dollars. In addition, if the violation was done knowingly, it is a Class 1 misdemeanor.

Source: SL 1970, ch 229, § 10 (d) (3); SDCL Supp, § 39-17-99; SL 1976, ch 158, § 42-18; SL 1977, ch 190, § 398.



§ 34-20B-44 Failure to keep or furnish required record or report prohibited--Civil fine--Knowing violation as felony.

34-20B-44. Failure to keep or furnish required record or report prohibited--Civil fine--Knowing violation as felony. No person shall refuse or fail to make, keep, or furnish any record, report, notification, order form, statement, invoice, or information required under this chapter. A violation of this section may be punished by a civil fine of not more than ten thousand dollars. In addition, if the violation was done knowingly, it is a Class 6 felony.

Source: SL 1970, ch 229, § 10 (d) (4); SDCL Supp, § 39-17-100; SL 1977, ch 190, § 399.



§ 34-20B-45 Civil fine for violation by manufacturer or distributor--Knowing violation as felony.

34-20B-45. Civil fine for violation by manufacturer or distributor--Knowing violation as felony. Any person who violates any of §§ 34-20B-42 to 34-20B-44, inclusive, is punishable by a civil fine of not more than ten thousand dollars. In addition, if the violation is prosecuted by an information or indictment which alleges that the violation was committed knowingly and the trier of fact specifically finds that the violation was committed knowingly such person is guilty of a Class 5 felony.

Source: SL 1970, ch 229, § 10 (d) (7); SDCL Supp, § 39-17-103; SL 1977, ch 189, § 119.



§ 34-20B-46 Intentional distribution of Schedule I or II substance without order form as felony.

34-20B-46. Intentional distribution of Schedule I or II substance without order form as felony. It is a Class 5 felony for any person who is a registrant knowingly to distribute a controlled drug or substance classified in Schedules I or II, in the course of his legitimate business, except pursuant to an order form as required by this chapter.

Source: SL 1970, ch 229, § 10 (e) (1); SDCL Supp, § 39-17-104; SL 1977, ch 189, § 120; SL 1977, ch 190, § 403.



§ 34-20B-47 Intentional use of unauthorized registration number as felony.

34-20B-47. Intentional use of unauthorized registration number as felony. It is a Class 5 felony for any person knowingly to use in the course of the manufacture or distribution of a controlled drug or substance a registration number which is fictitious, revoked, suspended, or issued to another person.

Source: SL 1970, ch 229, § 10 (e) (2); SDCL Supp, § 39-17-105; SL 1977, ch 189, § 121; SL 1977, ch 190, § 404.



§ 34-20B-48 Intentional falsification or omission of material information as felony.

34-20B-48. Intentional falsification or omission of material information as felony. It is a Class 5 felony for any person knowingly to furnish false or fraudulent material information in, or omit any material information from, any application, report, or other document required to be kept or filed under this chapter, or any record required to be kept by this chapter.

Source: SL 1970, ch 229, § 10 (e) (4); SDCL Supp, § 39-17-107; SL 1977, ch 189, § 122; SL 1977, ch 190, § 406.



§ 34-20B-49 Criminal penalties in addition to civil and administrative penalties.

34-20B-49. Criminal penalties in addition to civil and administrative penalties. Any penalty imposed for violation of §§ 34-20B-42 to 34-20B-48, inclusive, shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law.

Source: SL 1970, ch 229, § 10 (g); SDCL Supp, § 39-17-112; SL 1977, ch 189, § 123.



§ 34-20B-50 Repealed.

34-20B-50. Repealed by SL 1997, ch 203, § 1.



§ 34-20B-51 Survival of right of action.

34-20B-51. Survival of right of action. In case of the death of either party, the right of action given in chapter 34-20C shall survive to or against such party's personal representative.

Source: SL 1977, ch 316; SL 1997, ch 203, § 15.



§ 34-20B-52 Civil action for recovery from unlawful distributor--Limitation of actions.

34-20B-52. Civil action for recovery from unlawful distributor--Limitation of actions. All suits for damages under chapter 34-20C shall be by civil action in any court of this state having jurisdiction thereof, which shall be commenced within two years of the date on which the injury was incurred.

Source: SL 1977, ch 316; SL 1997, ch 203, § 21.



§ 34-20B-53 Minor's recovery payable to parent or conservator.

34-20B-53. Minor's recovery payable to parent or conservator. All damages recovered by a minor under chapter 34-20C shall be paid to such minor or to the minor's parent or conservator as the court directs.

Source: SL 1977, ch 316; SL 1993, ch 213, § 228; SL 1997, ch 203, § 20.



§ 34-20B-54 Cooperation by department with federal and state agencies.

34-20B-54. Cooperation by department with federal and state agencies. The Department of Health shall, in addition to other powers and duties vested in it by this chapter or any other act, cooperate with federal and other state agencies in discharging its responsibilities concerning traffic in drugs and substances.

Source: SL 1970, ch 229, § 5 (a); SDCL Supp, § 39-17-115.



§ 34-20B-55 Centralized statistical unit--Availability of information.

34-20B-55. Centralized statistical unit--Availability of information. The Department of Health shall cooperate with the federal drug enforcement administration by establishing a centralized unit which shall accept, catalogue, file, and collect statistics, and make such information available for federal, state, and local law enforcement purposes.

Source: SL 1970, ch 229, § 5 (d); SDCL Supp, § 39-17-116; SL 1977, ch 190, § 412; SL 1989, ch 293, § 6.



§ 34-20B-56 State agencies to cooperate with department.

34-20B-56. State agencies to cooperate with department. It shall be the duty of all departments, officers, agencies, and employees of the State of South Dakota to cooperate with the Department of Health in carrying out its functions under this chapter or any other act.

Source: SL 1970, ch 229, § 4; SDCL Supp, § 39-17-117.



§ 34-20B-57 Exchange of information between governmental officials.

34-20B-57. Exchange of information between governmental officials. The Department of Health shall, in addition to other powers and duties vested in it by this chapter or any other act, arrange for the exchange of information between governmental officials concerning the use and abuse of drugs and substances.

Source: SL 1970, ch 229, § 5 (b); SDCL Supp, § 39-17-118.



§ 34-20B-58 County and municipal funds authorized.

34-20B-58. County and municipal funds authorized. The governing bodies of the several counties and municipalities in the state are hereby authorized to establish funds and make appropriations thereto for the purpose of enforcing the provisions of this chapter.

Source: SL 1970, ch 229, § 13; SDCL Supp, § 39-17-119.



§ 34-20B-59 Use of county and municipal funds to make illegal purchases.

34-20B-59. Use of county and municipal funds to make illegal purchases. Funds established pursuant to § 34-20B-58 may be expended confidentially for the purpose of making purchases and acquisitions of drugs and substances which are illegal under this chapter, when such purchases are necessary to obtaining convictions under this chapter.

Source: SL 1970, ch 229, § 13 (a); SDCL Supp, § 39-17-120.



§ 34-20B-60 Use of county and municipal funds to employ special agents.

34-20B-60. Use of county and municipal funds to employ special agents. Funds established pursuant to § 34-20B-58 may further be expended confidentially to employ special agents, pay their salaries and expenses, for the purpose of providing undercover assistance to local law enforcement officials in gathering evidence of violations of this chapter, making arrests thereunder, and obtaining convictions.

Source: SL 1970, ch 229, § 13 (b); SDCL Supp, § 39-17-121.



§ 34-20B-61 Law enforcement and cooperation by Division of Criminal Investigation and state's attorneys.

34-20B-61. Law enforcement and cooperation by Division of Criminal Investigation and state's attorneys. It is hereby made the duty of the Division of Criminal Investigation, its officers, agents, inspectors, and representatives, and of all state's attorneys, to enforce all provisions of this chapter, except those specifically delegated, and to cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states, relating to controlled drugs and substances.

Source: SL 1970, ch 229, § 11 (a); SDCL Supp, § 39-17-122.



§ 34-20B-62 Attorney general to enforce chapter.

34-20B-62. Attorney general to enforce chapter. The Office of the Attorney General shall retain authority for all prosecutions and other actions at law in the enforcement of this chapter.

Source: SL 1974, ch 261, § 8; SDCL Supp, § 39-17-122.1.



§ 34-20B-63 Special powers of agents of Division of Criminal Investigation.

34-20B-63. Special powers of agents of Division of Criminal Investigation. Any officer or employee of the Division of Criminal Investigation designated by the attorney general may:

(1) Carry firearms;

(2) Execute and serve search warrants, arrest warrants, administrative inspection warrants, subpoenas, and summonses issued under the authority of this state;

(3) Make arrests without warrant for any offense under this chapter committed in his presence, or if he has probable cause to believe that the person to be arrested has committed or is committing a felony;

(4) Make seizures of property pursuant to the provisions of this chapter; and

(5) Perform such other law enforcement duties as the chief agent may designate.
Source: SL 1970, ch 229, § 11 (b); SDCL Supp, § 39-17-123.



§ 34-20B-64 Drug control fund created--Administration by attorney general--Expenditures--Excess funds.

34-20B-64. Drug control fund created--Administration by attorney general--Expenditures--Excess funds. There is hereby created in the state treasury a special revolving fund to be known as the "drug control fund," which shall be administered by the attorney general. The attorney general may authorize expenditure of moneys in the fund for purchase of controlled drugs and substances, as defined in this chapter, by authorized agents of the attorney general from unregistered dispensers and distributors. All disbursements from the fund shall be made on warrants drawn by the state auditor on vouchers approved by the attorney general. Any moneys in the fund in excess of two hundred fifty thousand dollars shall be available for distribution by the attorney general. Upon application by any local law enforcement agency, any drug law enforcement task force or the division of highway patrol, the attorney general may authorize release of any such available moneys in the fund for the purpose of assisting local law enforcement agencies in drug control and drug offender apprehension efforts.

Source: SL 1976, ch 5, §§ 1 to 3; SDCL Supp, § 39-17-123.1; SL 1990, ch 271.



§ 34-20B-65 , 34-20B-66. Repealed.

34-20B-65, 34-20B-66. Repealed by SL 1978, ch 178, § 577.



§ 34-20B-67 Peace officers to cooperate with Division of Criminal Investigation.

34-20B-67. Peace officers to cooperate with Division of Criminal Investigation. It is hereby made the duty of all peace officers within the state to cooperate with the Division of Criminal Investigation, its officers, agents, inspectors, and representatives, and to carry out all lawful orders issued by the Division of Criminal Investigation, its officers, agents, inspectors, and representatives, relating to controlled drugs and substances.

Source: SL 1970, ch 229, § 11 (a) (1); SDCL Supp, § 39-17-126.



§ 34-20B-68 Trial court jurisdiction to enjoin violations.

34-20B-68. Trial court jurisdiction to enjoin violations. The trial courts of the state shall have jurisdiction in proceedings in accordance with the rules of these courts to enjoin violations of this chapter.

Source: SL 1970, ch 229, § 11 (d) (1); SDCL Supp, § 39-17-127.



§ 34-20B-69 Jury trial of violations of injunction.

34-20B-69. Jury trial of violations of injunction. In case of an alleged violation of an injunction or restraining order issued under § 34-20B-68, trial shall, upon demand of the accused, be by jury in accordance with the rules of the state courts.

Source: SL 1970, ch 229, § 11 (d) (2); SDCL Supp, § 39-17-128.



§ 34-20B-70 Property subject to forfeiture.

34-20B-70. Property subject to forfeiture. The following are subject to forfeiture pursuant to chapter 23A-49 and no property right exists in them:

(1) All controlled drugs and substances and marijuana which have been manufactured, distributed, dispensed, or acquired in violation of the provisions of this chapter or chapter 22-42;

(2) All raw materials, products, and equipment of any kind which are used or intended for use, in manufacturing, compounding, processing, importing, or exporting any controlled drug or substance or marijuana in violation of the provisions of this chapter or chapter 22-42;

(3) All property which is used, or intended for use, as a container for property described in subdivisions (1) and (2);

(4) All conveyances including aircraft, vehicles, or vessels, which transport, possess, or conceal, or which are used, or intended for use, to transport, or in any manner facilitate the transportation, sale, receipt, possession, or concealment of marijuana in excess of one-half pound or any quantity of any other property described in subdivision (1) or (2), except as provided in §§ 34-20B-71 to 34-20B-73, inclusive. This subdivision includes those instances in which a conveyance transports, possesses or conceals marijuana or a controlled substance as described herein without the necessity of showing that the conveyance is specifically being used to transport, possess, or conceal or facilitate the transportation, possession, or concealment of marijuana or a controlled substance in aid of any other offense;

(5) All books, records, and research, including formulas, microfilm, tapes, and data which are used, or intended for use, in violation of this chapter;

(6) Any funds or other things of value used for the purposes of unlawfully purchasing, attempting to purchase, distributing, or attempting to distribute any controlled drug or substance or marijuana;

(7) Any assets, interest, profits, income, and proceeds acquired or derived from the unlawful purchase, attempted purchase, distribution, or attempted distribution of any controlled drug or substance or marijuana.

Property described in subdivision (1) shall be deemed contraband and shall be summarily forfeited to the state, property described in subdivisions (2), (3), (5), (6), and (7) is subject to forfeiture under the terms of § 23A-49-14, and property described in subdivision (4) is subject to forfeiture under the terms of § 23A-49-15.

Source: SL 1970, ch 229, § 11 (e) (1); SDCL Supp, § 39-17-129; SL 1976, ch 158, §§ 42-19, 42-20; SL 1977, ch 189, §§ 125, 126; SL 1977, ch 317, §§ 1 to 3; SL 1982, ch 262, § 2; SL 1983, ch 255; SL 1985, ch 279, § 1; SL 2016, ch 138, § 21.



§ 34-20B-70.1 to 34-20B-80. Repealed.

34-20B-70.1 to 34-20B-80. Repealed by SL 2016, ch 138, §§ 23 to 33.



§ 34-20B-81 Unlawful substances deemed contraband--Summary forfeiture.

34-20B-81. Unlawful substances deemed contraband--Summary forfeiture. All property described in subdivision 34-20B-70(1) shall be deemed contraband and shall be summarily forfeited to the state. Controlled substances or marijuana which are seized or come into possession of the state, the owners of which are unknown, shall be deemed contraband and shall be summarily forfeited to the state.

Source: SL 1977, ch 317, § 6.



§ 34-20B-82 Unauthorized Schedule I substances deemed contraband--Summary seizure and forfeiture.

34-20B-82. Unauthorized Schedule I substances deemed contraband--Summary seizure and forfeiture. All substances listed in Schedule I that are possessed, transferred, sold, or offered for sale in violation of the provisions of this chapter shall be deemed contraband and seized and summarily forfeited to the state. Similarly, all substances listed in Schedule I, which are seized or come into the possession of the state, the owners of which are unknown, shall be deemed contraband and summarily forfeited to the state.

Source: SL 1970, ch 229, § 11 (e) (5); SDCL Supp, § 39-17-138.



§ 34-20B-83 Seizure and summary forfeiture of plant precursors of Schedule I and II substances--Failure to produce registration as authority.

34-20B-83. Seizure and summary forfeiture of plant precursors of Schedule I and II substances--Failure to produce registration as authority. All species of plants from which controlled substances in Schedules I and II may be derived which have been planted or cultivated in violation of this chapter, or of which the owners or cultivators are unknown, or which are wild growths, may be seized and summarily forfeited to the state. The failure, upon demand by the chief agent or any peace officer at his direction, of the person in occupancy or in control of land or premises upon which such species of plants are growing or being stored, to produce an appropriate registration, or proof that he is the holder thereof, shall constitute authority for the seizure and forfeiture.

Source: SL 1970, ch 229, § 11 (e) (6); SDCL Supp, § 39-17-139.



§ 34-20B-84 to 34-20B-89. Repealed.

34-20B-84 to 34-20B-89. Repealed by SL 2016, ch 138, §§ 34 to 39.



§ 34-20B-90 Burden of proof as to registration or order form.

34-20B-90. Burden of proof as to registration or order form. In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under this chapter, he shall be presumed not to be the holder of such registration or form, and the burden of proof shall be upon him to rebut such presumption.

Source: SL 1970, ch 229, § 11 (f) (2); SDCL Supp, § 39-17-141.



§ 34-20B-91 Enforcement officers exempt from liability.

34-20B-91. Enforcement officers exempt from liability. No liability shall be imposed by virtue of this chapter upon any duly authorized local, state, or federal officer engaged in the enforcement of this chapter, or who shall be engaged in the enforcement of any law or municipal ordinance relating to controlled drugs and substances.

Source: SL 1970, ch 229, § 11 (f) (3); SDCL Supp, § 39-17-142.



§ 34-20B-92 Judicial review of department's decisions--Findings of fact conclusive.

34-20B-92. Judicial review of department's decisions--Findings of fact conclusive. All final determinations, findings, and conclusions of the department under this chapter shall be final and conclusive decisions of the matters involved, except that any person aggrieved by such decision may obtain review of the decision in the circuit court. Findings of fact by the department, if supported by substantial evidence, shall be conclusive.

Source: SL 1970, ch 229, § 11 (g); SDCL Supp, § 39-17-143.



§ 34-20B-93 to 34-20B-99. Repealed.

34-20B-93 to 34-20B-99. Repealed by SL 2016, ch 169, §§ 23 to 29.



§ 34-20B-100 Contracts with government agencies or private organizations.

34-20B-100. Contracts with government agencies or private organizations. The Department of Health is hereby authorized to contract with agencies of the federal, state, or local government or any private organization or foundation for the purposes of carrying out its functions under this chapter.

Source: SL 1974, ch 263; SDCL Supp, § 39-17-150.1.



§ 34-20B-101 , 34-20B-102. Repealed.

34-20B-101, 34-20B-102. Repealed by SL 2016, ch 169, §§ 30, 31.



§ 34-20B-103 , 34-20B-104. Repealed.

34-20B-103, 34-20B-104. Repealed by SL 1985, ch 278, § 54.



§ 34-20B-105 Residential alcohol and drug abuse treatment program authorized at Human Services Center.

34-20B-105. Residential alcohol and drug abuse treatment program authorized at Human Services Center. The Department of Social Services may establish and operate a residential alcohol and drug abuse treatment program at the South Dakota Human Services Center at Yankton.

Source: SL 1975, ch 255, § 1; SDCL Supp, § 39-17-151.3; SL 1985, ch 278, § 57; SL 1989, ch 21, § 160; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 34-20B-106 to 34-20B-109. Repealed.

34-20B-106 to 34-20B-109. Repealed by SL 1985, ch 278, § 54.



§ 34-20B-110 Repealed.

34-20B-110. Repealed by SL 2016, ch 169, § 32.



§ 34-20B-111 , 34-20B-112. Repealed.

34-20B-111, 34-20B-112. Repealed by SL 1985, ch 278, § 55.



§ 34-20B-113 Severability of provisions and applications.

34-20B-113. Severability of provisions and applications. If a provision of this chapter is held unconstitutional or invalid, all constitutional or valid provisions that are severable shall remain in effect. If a provision of this chapter is held unconstitutional or invalid in one or more of its applications, the provision shall remain in effect in all its valid applications that are severable.

Source: SL 1970, ch 229, § 15; SDCL Supp, § 39-17-154.



§ 34-20B-114 Citation of chapter.

34-20B-114. Citation of chapter. This chapter may be cited as the State Drugs and Substances Control Act.

Source: SL 1970, ch 229, § 17; SDCL Supp, § 39-17-155.






Chapter 20C - Civil Liability For Drug Dealers

§ 34-20C-1 Definition of terms.

34-20C-1. Definition of terms. Terms used in this chapter mean:

(1) "Controlled drug or substance," a drug or substance, or an immediate precursor of a drug or substance, listed in Schedules I to IV, inclusive;

(2) "Illegal drug," a controlled drug or substance or marijuana whose distribution is a violation of state law;

(3) "Illegal drug market," the support system of illegal drug related operations, from manufacture to retail sales, through which an illegal drug reaches the user;

(4) "Illegal drug market target community," the area described under § 34-20C-11;

(5) "Level 1 participation," possession of sixteen ounces or more or distribution of four ounces or more of a controlled drug or substance or possession of ten pounds or more or distribution of one pound or more of marijuana;

(6) "Level 2 participation," possession of eight ounces or more, but less than sixteen ounces, or distribution of two ounces or more, but less than four ounces, of a controlled drug or substance or possession of one to ten pounds, or distribution of one-half pound but less than one pound, of marijuana;

(7) "Level 3 participation," possession of four ounces or more, but less than eight ounces, or distribution of one ounce or more, but less than two ounces, of a controlled drug or substance, or possession of one-half pound but less than one pound, or distribution of more than one ounce but less than one-half pound of marijuana;

(8) "Level 4 participation," possession of one-fourth ounce or more, but less than four ounces, or distribution of less than one ounce of a controlled drug or substance, or possession of less than one-half pound, or distribution of one ounce or less of marijuana;

(9) "Participate in the illegal drug market," to distribute, possess with an intent to distribute, commit an act intended to facilitate the marketing or distribution of, or agree to distribute, possess with an intent to distribute, or commit an act intended to facilitate the marketing and distribution of an illegal drug. The term does not include the purchase or receipt of an illegal drug for personal use only;

(10) "Period of illegal drug use," in relation to the individual drug user, the time of the user's first use of an illegal drug to the accrual of the cause of action. The period of illegal drug use is presumed to commence two years before the cause of action accrues unless the defendant proves otherwise by clear and convincing evidence;

(11) "Place of illegal drug activity," in relation to the individual drug user, each county in which the user possesses or uses an illegal drug or in which the user resides, attends school, or is employed during the period of the user's illegal drug use, unless the defendant proves otherwise by clear and convincing evidence;

(12) "Place of participation," in relation to a defendant in an action brought under this chapter, each county in which the person participates in the illegal drug market or in which the person resides, attends school, or is employed during the period of the person's participation in the illegal drug market;

(13) "User," the person whose illegal drug use is the basis of an action brought under this chapter.
Source: SL 1997, ch 203, § 2.



§ 34-20C-2 Liability for participation in drug market--Law enforcement agency participation.

34-20C-2. Liability for participation in drug market--Law enforcement agency participation. Any person who knowingly participates in the illegal drug market within this state is liable for civil damages as provided in this chapter. Any law enforcement officer or agency or a person acting at the direction of a law enforcement officer or agency is not liable for participating in the illegal drug market if the participation is in furtherance of an official investigation.

Source: SL 1997, ch 203, § 3.



§ 34-20C-3 Persons entitled to recover damages.

34-20C-3. Persons entitled to recover damages. Any person may recover damages under this chapter for injury resulting from another person's use of an illegal drug.

Source: SL 1997, ch 203, § 4.



§ 34-20C-4 Persons entitled to bring action.

34-20C-4. Persons entitled to bring action. Any of the following persons may bring an action for damages caused by another person's use of an illegal drug:

(1) A parent, legal guardian, child, spouse, or sibling of the individual drug user;

(2) Any person who was exposed to an illegal drug in utero;

(3) An employer of the user;

(4) A medical facility, insurer, governmental entity, employer, or other entity that funds a drug treatment program or employee assistance program for the user or that otherwise expended money on behalf of the user;

(5) Any person injured as a result of the willful, reckless, or negligent actions of a user.
Source: SL 1997, ch 203, § 5.



§ 34-20C-5 Persons from whom damages recoverable.

34-20C-5. Persons from whom damages recoverable. Any person entitled to bring an action under § 34-20C-4 may seek damages from any of the following:

(1) Any person who knowingly distributed, or knowingly participated in the chain of distribution of, an illegal drug that was actually used by the user;

(2) Any person who knowingly participated in the illegal drug market if:

(a) The place of illegal drug activity by the user is within the illegal drug market target community of the defendant;

(b) The defendant's participation in the illegal drug market was connected with the same type of illegal drug used by the user; and

(c) The defendant participated in the illegal drug market at any time during the user's period of illegal drug use.
Source: SL 1997, ch 203, § 6.



§ 34-20C-6 Types of damages recoverable under § 34-20C-4.

34-20C-6. Types of damages recoverable under § 34-20C-4. Any person entitled to bring an action under § 34-20C-4 may recover all of the following damages:

(1) Economic damages, including the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the illegal drug use;

(2) Noneconomic damages, including physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other nonpecuniary losses proximately caused by a user's use of an illegal drug;

(3) Exemplary damages;

(4) Attorneys' fees; and

(5) Disbursements.
Source: SL 1997, ch 203, § 7.



§ 34-20C-7 Restrictions on action for damages.

34-20C-7. Restrictions on action for damages. No user may bring an action for damages caused by the use of an illegal drug except as otherwise provided in §§ 34-20C-8 to 34-20C-10, inclusive.

Source: SL 1997, ch 203, § 8.



§ 34-20C-8 Conditions giving rise to cause of action.

34-20C-8. Conditions giving rise to cause of action. Any user may bring an action for damages caused by the use of an illegal drug only if all of the following conditions are met:

(1) The user personally discloses to narcotics enforcement authorities, more than six months before filing the action, all of the information known to the user regarding all of that user's sources of illegal drugs;

(2) The user has not used an illegal drug within the six months before filing the action; and

(3) The user continues to remain free of the use of an illegal drug throughout the pendency of the action.
Source: SL 1997, ch 203, § 9.



§ 34-20C-9 Actual use of drug required.

34-20C-9. Actual use of drug required. Any user entitled to bring an action under § 34-20C-8 may seek damages only from a person who distributed, or is in the chain of distribution of, an illegal drug that was actually used by the user.

Source: SL 1997, ch 203, § 10.



§ 34-20C-10 Types of damages recoverable under § 34-20C-8.

34-20C-10. Types of damages recoverable under § 34-20C-8. Any person entitled to bring an action under § 34-20C-8 may recover only the following damages:

(1) Economic damages, including the cost of treatment, rehabilitation, and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, accidents or injury, and any other pecuniary loss proximately caused by the person's illegal drug use;

(2) Attorneys' fees; and

(3) Disbursements.
Source: SL 1997, ch 203, § 11.



§ 34-20C-11 Levels of participation in illegal drug market--Target communities.

34-20C-11. Levels of participation in illegal drug market--Target communities. A person whose participation in the illegal drug market constitutes the following level of participation shall be considered to have the following illegal drug market target community:

(1) For Level 4 participation, the county in which the defendant's place of participation is situated;

(2) For Level 3 participation, the target community described in subdivision (1) plus all counties with a border contiguous to that target community; and

(3) For Level 2 participation, the target community described in subdivision (2) plus all counties with a border contiguous to that target community;

(4) For Level 1 participation, the state.
Source: SL 1997, ch 203, § 12.



§ 34-20C-12 Joint actions.

34-20C-12. Joint actions. Two or more persons may join in one action under this chapter as plaintiffs if their respective actions have at least one place of illegal drug activity in common and if any portion of the period of illegal drug use overlaps with the period of illegal drug use for every other plaintiff.

Two or more persons may be joined in one action under this chapter as defendants if those persons are liable to at least one plaintiff.

A plaintiff need not be interested in obtaining and a defendant need not be interested in defending against all the relief demanded. Judgment may be given for one or more plaintiffs according to their respective rights to relief and against one or more defendants according to their respective liabilities.

Source: SL 1997, ch 203, § 13.



§ 34-20C-13 Comparative responsibility--Burden of proof.

34-20C-13. Comparative responsibility--Burden of proof. Any action by a user is governed by the principles of comparative responsibility. Comparative responsibility attributed to the plaintiff does not bar recovery but diminishes the award of compensatory damages proportionally, according to the measure of responsibility attributed to the plaintiff.

The burden of proving the comparative responsibility of the plaintiff is on the defendant and shall be shown by clear and convincing evidence.

Comparative responsibility may not be attributed to a plaintiff who is not a user.

Source: SL 1997, ch 203, § 14.



§ 34-20C-14 Right of contribution.

34-20C-14. Right of contribution. Any person subject to liability under this chapter has a right of action for contribution against another person subject to liability under this chapter. Contribution may be enforced either in the original action or by a separate action brought for that purpose. A plaintiff may seek recovery in accordance with this chapter against a person whom a defendant has asserted a right of contribution.

Source: SL 1997, ch 203, § 16.



§ 34-20C-15 Proof of participation in illegal drug market.

34-20C-15. Proof of participation in illegal drug market. Proof of participation in the illegal drug market in an action brought under this chapter shall be shown by clear and convincing evidence. Except as otherwise provided in this chapter, other elements of the cause of action shall be shown by a preponderance of the evidence.

Source: SL 1997, ch 203, § 17.



§ 34-20C-16 Prior conviction as prima facie evidence of participation in illegal drug market.

34-20C-16. Prior conviction as prima facie evidence of participation in illegal drug market. Any person against whom recovery is sought who has a criminal conviction under state or federal drug laws is estopped from denying participation in the illegal drug market. Such a conviction is also prima facie evidence of the person's participation in the illegal drug market during the two years preceding the date of an act giving rise to a conviction.

The absence of criminal drug conviction of a person against whom recovery is sought does not bar an action against that person.

Source: SL 1997, ch 203, § 18.



§ 34-20C-17 Assets used to satisfy judgment.

34-20C-17. Assets used to satisfy judgment. Any person against whom a judgment has been rendered under this chapter is not eligible to exempt any property, of whatever kind, from process to levy or process to execute on the judgment. Any assets sought to satisfy a judgment under this chapter that are named in a forfeiture action or have been seized for forfeiture by any state or federal agency may not be used to satisfy a judgment unless and until the assets have been released following the conclusion of the forfeiture action or released by the agency that seized the assets.

Source: SL 1997, ch 203, § 19.



§ 34-20C-18 Cause of action--Statute of limitations tolled.

34-20C-18. Cause of action--Statute of limitations tolled. A cause of action accrues under this chapter when a person who may recover has reason to know of the harm from illegal drug use that is the basis for the cause of action and has reason to know that the illegal drug use is the cause of the harm.

For a plaintiff, the statute of limitations under this section is tolled while any potential plaintiff is incapacitated by the use of an illegal drug to the extent that the potential plaintiff cannot reasonably be expected to seek recovery under this chapter or as otherwise provided by law. For a defendant, the statute of limitations under this section is tolled until six months after any potential defendant is convicted of a criminal drug offense or as otherwise provided by law.

Source: SL 1997, ch 203, § 22.



§ 34-20C-19 Action stayed during criminal investigation or prosecution.

34-20C-19. Action stayed during criminal investigation or prosecution. On motion by a governmental agency involved in a drug investigation or prosecution, an action brought under this chapter shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for a stay of the action.

Source: SL 1997, ch 203, § 23.






Chapter 20D - Products Containing Pseudoephedrine, Ephedrine, Or Phenylpropanolamine

§ 34-20D-1 Sale of packages containing pseudoephedrine or ephedrine--Number in single transaction limited--Exception--Misdemeanor.

34-20D-1. Sale of packages containing pseudoephedrine or ephedrine--Number in single transaction limited--Exception--Misdemeanor. No retailer may sell, in a single transaction, more than two packages containing pseudoephedrine or ephedrine as an active ingredient. For purposes of this chapter, the term, retailer, means any person who sells merchandise at retail and from whom original packages of nonprescription drugs are sold or taken to be sold at retail and who is licensed by the Board of Pharmacy to sell nonprescription drugs. This restriction does not apply to any sale made pursuant to a valid prescription drug order prescribed by a practitioner as defined in § 36-11-2 with appropriate authority. Any retailer or any employee of a retailer who sells packages containing pseudoephedrine or ephedrine in violation of this section is guilty of a Class 1 misdemeanor.

Source: SL 2005, ch 178, § 1; SL 2006, ch 181, § 1.



§ 34-20D-2 Purchase of packages containing pseudoephedrine or ephedrine--Number in single transaction limited--Exception--Misdemeanor.

34-20D-2. Purchase of packages containing pseudoephedrine or ephedrine--Number in single transaction limited--Exception--Misdemeanor. No person may purchase, in a single transaction, more than two packages containing pseudoephedrine or ephedrine as an active ingredient. This restriction does not apply to purchases made with a valid prescription drug order prescribed by a practitioner as defined in § 36-11-2 with appropriate authority. Any person who purchases packages containing pseudoephedrine or ephedrine in violation of this section is guilty of a Class 1 misdemeanor.

Source: SL 2005, ch 178, § 2; SL 2006, ch 181, § 2.



§ 34-20D-3 Requirements for display and offer of product containing pseudoephedrine or ephedrine as active ingredient.

34-20D-3. Requirements for display and offer of product containing pseudoephedrine or ephedrine as active ingredient. Any retailer who offers for sale a product containing pseudoephedrine or ephedrine as an active ingredient shall display and offer the product for sale, except as otherwise provided, behind a counter where the public is not permitted or in a locked case so that a customer wanting access to the package must ask a store employee for assistance. The retailer may display or offer for sale without restriction a product containing pseudoephedrine or ephedrine as an active ingredient if the product is displayed using any type of anti-theft device system including an electronic anti-theft device system that utilizes a product tag and detection alarm which prevents the theft of the product.

Source: SL 2005, ch 178, § 3; SL 2006, ch 181, § 3.



§ 34-20D-4 Repealed.

34-20D-4. Repealed by SL 2006, ch 181, § 4.



§ 34-20D-5 Posting of notice.

34-20D-5. Posting of notice. A retailer shall post notice at the location where a product containing pseudoephedrine or ephedrine as an active ingredient is displayed or offered for sale stating the following:

South Dakota law prohibits the sale or purchase of more than two packages containing pseudoephedrine or ephedrine as an active ingredient unless sold or purchased with a valid prescription drug order prescribed by a practitioner as defined in § 36-11-2 with appropriate authority.

Source: SL 2005, ch 178, § 5; SL 2006, ch 181, § 5.



§ 34-20D-6 Civil liability for sale of product.

34-20D-6. Civil liability for sale of product. No employee or retailer is civilly liable to any injured person or the person's estate for any injury suffered, including any wrongful death, or property damage suffered due to the sale of any pseudoephedrine or ephedrine product in violation of § 34-20D-1.

Source: SL 2005, ch 178, § 6.



§ 34-20D-7 County or municipality prohibited from establishing higher requirements or penalties.

34-20D-7. County or municipality prohibited from establishing higher requirements or penalties. No county or municipality may establish requirements or establish a penalty that is higher or more stringent than the requirements or penalties established by this chapter.

Source: SL 2005, ch 178, § 7.



§ 34-20D-8 Identification and record of buyer of product containing pseudoephedrine, ephedrine, or phenylpropanolamine--Reporting--Stop-sale alert.

34-20D-8. Identification and record of buyer of product containing pseudoephedrine, ephedrine, or phenylpropanolamine--Reporting--Stop-sale alert. If offering for sale a product containing pseudoephedrine, ephedrine, or phenylpropanolamine as an active ingredient, a retailer shall, before making such a sale, require and make a record of the identification of the person purchasing the product. For purposes of this section, the term, identification, means a document issued by a governmental agency that contains a description of the person or a photograph of the person, and gives the person's date of birth, such as a tribal identification card, driver license, state-issued identification card, passport, or military identification card. The retailer shall electronically submit the record of identification, including the purchaser's name, date of birth, address of purchaser, the product name, the quantity sold, the date and time of the sale, and unique identification number relating to the electronic record into the electronic record-keeping system prior to completing the sale of a product containing pseudoephedrine, ephedrine, or phenylpropanolamine unless a waiver has been granted. If a waiver is granted, the retailer shall submit written records to the Office of the Attorney General no later than the fifth day of every month. The retailer shall maintain the record of identification required by this section for two years, after which the record shall be destroyed. No retailer may use or maintain the record for any private or commercial purpose or disclose the record to any person, except as authorized by law. If the sale generates a stop-sale alert, the seller may not complete the sale unless the seller has a reasonable fear of imminent bodily harm if he or she does not complete the sale. The electronic record-keeping system shall contain an override function to the stop-sale alert for the seller to use in a situation in which a reasonable fear of imminent bodily harm is present.

Source: SL 2006, ch 181, § 6; SL 2012, ch 184, § 1; SL 2014, ch 166, § 1.



§ 34-20D-8.1 Waiver of electronic reporting--Disclosure of record to law enforcement.

34-20D-8.1. Waiver of electronic reporting--Disclosure of record to law enforcement. The attorney general may grant a retailer a waiver pursuant to § 34-20D-8 if the retailer demonstrates that the electronic reporting will cause the retailer an undue economic hardship or that the retailer does not have the technological ability to report electronically. If a waiver is granted, the retailer shall disclose the record, upon request, to a law enforcement agency for a law enforcement purpose.

Source: SL 2014, ch 166, § 3.



§ 34-20D-9 Immunity from civil liability for good faith release of information to law enforcement.

34-20D-9. Immunity from civil liability for good faith release of information to law enforcement. Any retailer who in good faith releases information governed by this chapter to a law enforcement agency for a law enforcement purpose is immune from civil liability for such release unless the release constitutes gross negligence or intentional, wanton, or willful misconduct.

Source: SL 2006, ch 181, § 7.



§ 34-20D-10 Possession of product, mixture, or preparation containing ephedrine base, pseudoephedrine base, or phenylpropanolamine base restricted--Exception--Misdemeanor.

34-20D-10. Possession of product, mixture, or preparation containing ephedrine base, pseudoephedrine base, or phenylpropanolamine base restricted--Exception--Misdemeanor. No person may possess, receive, or otherwise acquire more than nine grams of ephedrine base, pseudoephedrine base, or phenylpropanolamine base in any product, mixture, or preparation within any thirty-day period. This restriction does not apply to any quantity of product, mixture, or preparation obtained pursuant to a valid prescription drug order prescribed by a practitioner as defined in § 36-11-2 with appropriate authority.

Possession of more than nine grams of a drug product containing more than nine grams of ephedrine base, pseudoephedrine base, or phenylpropanolamine base constitutes a rebuttable presumption of the intent to use the product as a precursor to methamphetamine or another controlled substance. This rebuttable presumption does not apply to:

(1) A retail distributor of drug products;

(2) A wholesale drug distributor, or its agents;

(3) A manufacturer of drug products, or its agents;

(4) A pharmacist licensed by the Board of Pharmacy; or

(5) A licensed health care professional possessing the drug products in the course of carrying out the profession.

Any violation of this section is a Class 1 misdemeanor.

Source: SL 2006, ch 181, § 8.



§ 34-20D-11 Real-time electronic record-keeping system--Calculation of purchase limitations--Private vendor.

34-20D-11. Real-time electronic record-keeping system--Calculation of purchase limitations--Private vendor. The Office of the Attorney General may provide retailers of chemical products containing pseudoephedrine, ephedrine, or phenylpropanolamine access to a real-time electronic record-keeping system to enter into the record system any transaction required by § 34-20D-8. The real-time electronic record-keeping system shall be maintained in a central repository and shall have the capability to calculate state and federal ephedrine base, pseudoephedrine base, and phenylpropanolamine base purchase limitations. The electronic record-keeping system shall include a record of all the information obtained under § 34-20D-8 and the unique identification number, type, and state of issue. The Office of the Attorney General may contract with a private vendor to implement this section. A contractor shall comply with the confidentiality requirements of this chapter and is subject to sanctions for violation of confidentiality requirements, including termination of the contract. No cost may be assessed to the retailer associated with the implementation, access, continuation, or maintenance of the electronic record-keeping system.

Source: SL 2014, ch 166, § 2.



§ 34-20D-12 Law enforcement access to electronic record-keeping system.

34-20D-12. Law enforcement access to electronic record-keeping system. The attorney general may grant other South Dakota law enforcement agencies access to the electronic record-keeping system for the purpose of investigating any violation of this chapter.

Source: SL 2014, ch 166, § 4.






Chapter 20E - Prescription Drug Monitoring Program

§ 34-20E-1 Definition of terms .

34-20E-1. Definition of terms. Terms used in this chapter mean:

(1) "Administer," the direct application of a controlled substance to the body of a patient. The term does not include the prescribing of a controlled substance for administration by the patient or someone other than the health care provider;

(2) "Board," the Board of Pharmacy;

(3) "Central repository," a place where electronic data related to the prescribing and dispensing of controlled substances is collected;

(4) "Controlled substance," any drug, substance, or immediate precursor as provided in schedules II through IV pursuant to §§ 34-20B-11 to 34-20B-26, inclusive;

(5) "De-identified information," health information that is not individually identifiable information because an expert has made that determination pursuant to 45 C.F.R. 164.514, or direct identifiers and specified demographic information have been removed in accordance with the requirements of that section;

(6) "Dispense," to deliver a controlled substance to an ultimate user by or pursuant to the lawful order of a health care provider, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for delivery;

(7) "Dispenser," any person who delivers a controlled substance to the ultimate user, but does not include:

(a) A licensed hospital pharmacy that provides a controlled substance for the purpose of inpatient hospital care;

(b) A licensed health care provider or other authorized individual in those instances when the practitioner administers a controlled substance to a patient; or

(c) A licensed veterinarian;

(8) "Individually identifiable health information," the meaning set forth in 45 C.F.R. 160.103;

(9) "Integration," the linking of the central repository into the electronic health records to allow health systems, pharmacies, or health information exchanges to seamlessly access data;

(10) "Patient," any individual or owner of an animal who is the ultimate user of a controlled substance for whom a prescription is issued and for whom a controlled substance is dispensed;

(11) "Prescriber," an individual licensed, registered, or otherwise authorized by the jurisdiction in which the individual is practicing to prescribe drugs in the course of professional practice. The term does not include a veterinarian;

(12) "Program," the prescription drug monitoring program established by this chapter.
Source: SL 2010, ch 175, § 1; SL 2017, ch 157, § 1.



§ 34-20E-2 Prescription drug monitoring program to be established.

34-20E-2. Prescription drug monitoring program to be established. The board shall establish and maintain a prescription drug monitoring program to monitor the prescribing and dispensing of all controlled substances. The program shall utilize a central repository, to which each dispenser shall submit, by electronic means, information regarding each prescription dispensed for a controlled substance. The information submitted for each prescription shall include specifically identified data elements adopted by the board and contained in the 2011 version of the electronic reporting standard for prescription monitoring programs, version 4.2 of the American Society for Automation in Pharmacy.

Source: SL 2010, ch 175, § 2; SL 2017, ch 157, § 2.



§ 34-20E-2.1 Prescriber and dispenser registration with program required--Exception.

34-20E-2.1. Prescriber and dispenser registration with program required--Exception. Any person who has a controlled drug or substance registration pursuant to § 34-20B-29 to prescribe or dispense any controlled drug or substance within this state must register with the program. Veterinarians licensed pursuant to chapter 36-12 are not subject to this requirement. The program shall work with the Department of Health to assure compliance with the requirement.

Source: SL 2017, ch 157, § 5.



§ 34-20E-3 Submission of information to central repository.

34-20E-3. Submission of information to central repository. Each dispenser shall submit the information required by this chapter to the central repository at least every twenty-four hours unless the board waives this requirement for good cause shown by the dispenser.

Source: SL 2010, ch 175, § 3; SL 2017, ch 157, § 3.



§ 34-20E-4 Grounds for extension of time to submit information.

34-20E-4. Grounds for extension of time to submit information. The board may grant an extension of the time in which a dispenser must report the information required by § 34-20E-2 to any dispenser that is unable to submit prescription information by electronic means because of one of the following occurrences:

(1) The dispenser suffers a mechanical or electronic failure or cannot report within the required time for other reasons beyond the dispenser's control;

(2) The central repository is unable to receive electronic submissions; or

(3) Good cause shown by a dispenser.
Source: SL 2010, ch 175, § 4.



§ 34-20E-5 Confidentiality of information.

34-20E-5. Confidentiality of information. Information submitted to the central repository is confidential and may not be disclosed except as provided in § 34-20E-7.

Source: SL 2010, ch 175, § 5.



§ 34-20E-6 Procedures for security of patent information.

34-20E-6. Procedures for security of patent information. The board shall establish and maintain procedures to ensure that the privacy, confidentiality, and security of patient information collected, recorded, transmitted, and maintained is not disclosed except as provided in § 34-20E-7.

Source: SL 2010, ch 175, § 6.



§ 34-20E-7 Disclosure of data in central repository to certain persons and entities.

34-20E-7. Disclosure of data in central repository to certain persons and entities. Unless disclosure is prohibited by law, the board may provide data in the central repository to:

(1) Any prescriber for the purpose of providing medical care to a patient, a dispenser for the purpose of filling a prescription or providing pharmaceutical care for a patient, a prescriber or dispenser inquiring about the prescriber's or dispenser's own prescribing activity, or a prescriber or dispenser in order to further the purposes of the program including integration with electronic medical records;

(2) Any individual who requests the prescription information of the individual or the individual's minor child;

(3) Any state board or regulatory agency that is responsible for the licensing of individuals authorized to prescribe or dispense controlled substances if the board or regulatory agency is seeking information from the central repository that is relevant to an investigation of an individual who holds a license issued by that board or regulatory agency;

(4) Any local, state, and federal law enforcement or prosecutorial officials engaged in the enforcement of laws relating to controlled substances who seek information for the purpose of an investigation or prosecution of the drug-related activity or probation compliance of an individual;

(5) The Department of Social Services for purposes regarding the utilization of controlled substances by a medicaid recipient;

(6) Any insurer for purposes regarding the utilization of controlled substances by a claimant;

(7) Any judicial authority under grand jury subpoena or court order or equivalent judicial process for investigation of criminal violations of controlled substances laws;

(8) Any public or private entity for statistical, research, or educational purposes after the information is de-identified with respect to any prescriber, dispenser, or patient who received a prescription for a controlled substance; or

(9) Any peer review committee, which means any committee of a health care organization, composed of health care providers, employees, administrators, consultants, agents, or members of the health care organization's governing body, which conducts professional peer review.
Source: SL 2010, ch 175, § 7; SL 2017, ch 157, § 4.



§ 34-20E-8 Fees.

34-20E-8. Fees. The board may charge a fee of ten dollars to any individual who requests information from the central repository pursuant to subdivision 34-20E-7(2). The board may charge a fee of one hundred dollars to any person who requests information from the central repository pursuant to subdivision 34-20E-7(8).

Source: SL 2010, ch 175, § 8.



§ 34-20E-9 Records of information requests.

34-20E-9. Records of information requests. The board shall maintain a record of each request for information from the central repository. The board may use the records to document and report statistics and outcomes. The board may provide records of the requests for information to:

(1) Any board or regulatory agency responsible for the licensing of individuals authorized to prescribe or dispense controlled substances that is engaged in an investigation of the individual who submitted the request for information from the central repository; and

(2) Any local, state, and federal law enforcement or prosecutorial official engaged in the enforcement of laws relating to controlled substances for the purpose of an active investigation of an individual who requested information from the central repository.
Source: SL 2010, ch 175, § 9.



§ 34-20E-10 Contracts to facilitate operation of prescription drug monitoring program.

34-20E-10. Contracts to facilitate operation of prescription drug monitoring program. The board may contract with another agency of this state, with an agency of another state, or with a private vendor to facilitate the effective operation of the prescription drug monitoring program. Any contractor is bound to comply with the provisions regarding confidentiality of prescription drug information in this chapter and is subject to termination or sanction, or both, for unlawful acts.

Source: SL 2010, ch 175, § 10.



§ 34-20E-11 Immunity from civil liability.

34-20E-11. Immunity from civil liability. Nothing in this chapter requires a prescriber or dispenser to obtain information about a patient from the central repository prior to prescribing or dispensing a controlled substance. A prescriber, dispenser, or other health care provider may not be held liable in damages to any person in any civil action on the basis that the prescriber, dispenser, or other health care provider did or did not seek to obtain information from the central repository. Unless there is shown a lack of good faith, the board, a prescriber, dispenser, or any other person in proper possession of information provided under this chapter is not subject to any civil liability by reason of:

(1) The furnishing of information under the conditions provided in this chapter;

(2) The receipt and use of, or reliance on, such information;

(3) The fact that any such information was not furnished; or

(4) The fact that such information was factually incorrect or was released by the board to the wrong person or entity.
Source: SL 2010, ch 175, § 11.



§ 34-20E-12 Board to review data and refer patients, prescribers, or dispensers engaged in improper activities to law enforcement or regulatory authorities.

34-20E-12. Board to review data and refer patients, prescribers, or dispensers engaged in improper activities to law enforcement or regulatory authorities. The board shall review the information received by the central repository to determine if there is reason to believe:

(1) A prescriber or dispenser may have engaged in an activity that may be a basis for disciplinary action by the board or regulatory agency responsible for the licensing of the prescriber or dispenser; or

(2) A patient may have misused, abused, or diverted a controlled substance.

If the board determines that there is reason to believe that any of the acts described in this section may have occurred, the board may notify the appropriate law enforcement agency or the board or regulatory agency responsible for the licensing of the prescriber or dispenser. The advisory council established in § 34-20E-15 shall recommend guidelines to the board for reviewing data and making determinations with respect to the referral of patients, prescribers, or dispensers to law enforcement or appropriate regulatory authorities.

Source: SL 2010, ch 175, § 12.



§ 34-20E-13 Correction of erroneous information.

34-20E-13. Correction of erroneous information. Any patient, dispenser, or prescriber may request that erroneous information contained in the central repository be corrected or deleted. The board shall review the request to determine if the information is erroneous with respect to the patient, prescriber, or dispenser. The board shall correct any erroneous information the board discovers due to the request for review by a patient, prescriber, or dispenser.

Source: SL 2010, ch 175, § 13.



§ 34-20E-14 Cooperation with other states.

34-20E-14. Cooperation with other states. The board shall adopt a procedure to allow information contained in the central repository to be shared with officials in other states acting for the purpose of controlled substance monitoring and for requesting and receiving similar controlled substance monitoring information from other states.

Source: SL 2010, ch 175, § 14.



§ 34-20E-15 Advisory council established.

34-20E-15. Advisory council established. An advisory council is established to advise and make recommendations to the board regarding how to best use the program to improve patient care and foster the goal of reducing misuse, abuse, and diversion of controlled substances; to encourage cooperation and coordination among state, local, and federal agencies and other states to reduce the misuse, abuse, and diversion of controlled substances; and to provide advice and recommendations to the board regarding any other matters as requested by the board. The advisory council shall serve without compensation. The advisory council may have access to central repository information to fulfill its duties.

Source: SL 2010, ch 175, § 15.



§ 34-20E-16 Membership of advisory council.

34-20E-16. Membership of advisory council. The advisory council shall consist of:

(1) One dispenser selected by the board;

(2) One prescriber selected by the Board of Medical and Osteopathic Examiners;

(3) One prescriber selected by the Board of Nursing;

(4) One prescriber selected by the Board of Dentistry;

(5) One prescriber selected by the Board of Examiners in Optometry;

(6) One prescriber selected by the South Dakota Academy of Physician Assistants;

(7) One member selected by the South Dakota Association of Healthcare Organizations;

(8) One member of the South Dakota State Medical Association;

(9) One member of the South Dakota Nurses Association;

(10) One member of the South Dakota Pharmacists Association;

(11) A designee of the attorney general;

(12) A designee of the Department of Health; and

(13) Any other prescriber or dispenser determined by the board to be necessary to meet a mandate of, or avoid a delay in implementing, an appropriations measure. The number of additional members that the board may select is limited to the number necessary to meet the mandate or avoid the delay of an appropriation.
Source: SL 2010, ch 175, § 16.



§ 34-20E-17 Recommendations of advisory council.

34-20E-17. Recommendations of advisory council. The advisory council shall make recommendations to the board regarding:

(1) Safeguards for the release of information to persons who have access to the information contained in the central repository;

(2) The confidentiality of program information and the integrity of the patient's relationship with the patient's health care provider;

(3) Advancing the purposes of the program, including enhancement of the quality of health care delivery in this state; and

(4) The continued benefits of maintaining the program in relationship to the cost and other burdens to the state.
Source: SL 2010, ch 175, § 17.



§ 34-20E-18 Report of knowing failure to submit information or submission of incorrect information to dispenser's licensing board.

34-20E-18. Report of knowing failure to submit information or submission of incorrect information to dispenser's licensing board. Any dispenser who knowingly fails to submit prescription monitoring information to the board as required by this chapter or knowingly submits incorrect prescription information may be reported by the board to the dispenser's licensing board.

Source: SL 2010, ch 175, § 18.



§ 34-20E-19 Knowing disclosure of information in violation of chapter as felony .

34-20E-19. Knowing disclosure of information in violation of chapter as felony. Any person authorized to have prescription monitoring information pursuant to this chapter who knowingly discloses such information in violation of this chapter is subject to a Class 6 felony.

Source: SL 2010, ch 175, § 19.



§ 34-20E-20 Promulgation of rules.

34-20E-20. Promulgation of rules. The board shall promulgate rules, pursuant to chapter 1-26, for the operation of the program. Any rule promulgated shall be designed to assure the fair, equitable, and efficient operation of the program. The rules may address the following:

(1) Criteria, procedures, and forms for submitting data to the program;

(2) Standards for information collection;

(3) Guidelines for reviewing data and making determinations with respect to the referral of patients, prescribers, or dispensers to law enforcement or appropriate regulatory authorities based upon an open case;

(4) Safeguards for the release of information to individuals who have access to the information contained in the central repository;

(5) Guidelines for maintaining the confidentiality of program information and the integrity of the patient's relationship with the patient's health care provider; and

(6) Policies for the compilation and release of statistics and outcomes for advancing the purposes of the program, including enhancement of the quality of health care delivery in this state.
Source: SL 2010, ch 175, § 20.



§ 34-20E-21 Report on monitoring and use of prescription opioids.

34-20E-21. Report on monitoring and use of prescription opioids. The board shall, before the fourth Tuesday in January of each year, report to the Senate and House standing committees on health and human services on the monitoring and use of prescription opioids. This report shall include the number of opioid prescriptions from the prior three years. The report shall also include an update to any changes or advances made to the prescription drug monitoring program. (This section is repealed effective June 30, 2022 pursuant to SL 2017, ch 158, § 2.)

Source: SL 2017, ch 158, § 1.






Chapter 20F - Loose Leaf Incense

§ 34-20F-1 Retailer defined.

34-20F-1. Retailer defined. For purposes of this chapter, a retailer is any person who sells merchandise at retail.

Source: SL 2012, ch 185, § 1, eff. Mar. 2, 2012.



§ 34-20F-2 Loose leaf incense defined.

34-20F-2. Loose leaf incense defined. For purposes of this chapter, loose leaf incense includes loose potpourri, loose herbal incense, herbal smoking blends, or similar dried, leafy substances sold or marketed, directly or indirectly, as a relaxation, smoking, or herbal enhancement product. Herbal dietary supplements or remedies and United States Food and Drug Administration approved herbal teas or products are not included as loose leaf incense under this chapter.

Source: SL 2012, ch 185, § 8, eff. Mar. 2, 2012.



§ 34-20F-3 Limit on amount sold in single transaction--Violation as misdemeanor.

34-20F-3. Limit on amount sold in single transaction--Violation as misdemeanor. No retailer may sell, in a single transaction, one quarter of a gram or more of loose leaf incense. Any person who sells loose leaf incense in violation of this section is guilty of a Class 1 misdemeanor.

Source: SL 2012, ch 185, § 2, eff. Mar. 2, 2012.



§ 34-20F-4 Sale to person under age twenty-one prohibited--Violation as misdemeanor.

34-20F-4. Sale to person under age twenty-one prohibited--Violation as misdemeanor. No retailer may willfully and knowingly supply, deliver, give possession, or sell any amount of loose leaf incense to a person under twenty-one years of age. A violation of this is a Class 1 misdemeanor.

Source: SL 2012, ch 185, § 3, eff. Mar. 2, 2012.



§ 34-20F-5 Product to be kept behind counter or in locked case--Violation as misdemeanor.

34-20F-5. Product to be kept behind counter or in locked case--Violation as misdemeanor. Any retailer who offers loose leaf incense for sale shall display and offer the product for sale behind the counter or in a locked case so that a customer wanting access to the product must ask a store employee for assistance. A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 185, § 4, eff. Mar. 2, 2012.



§ 34-20F-6 Record of identification of buyer.

34-20F-6. Record of identification of buyer. If offering for sale loose leaf incense, a retailer shall, before making such a sale, require and make a record of the identification of the person purchasing the product. For purposes of this section, the term, identification, means a document issued by a governmental agency which contains a description of the person or a photograph of the person, or both, and gives the person's date of birth, such as a driver license, passport, or military identification card. The retailer shall maintain the record of identification, including the purchaser's name and date of birth. On August 1, 2012, and no later than the fifth day of every month thereafter, the retailer shall send any such records to the Office of the Attorney General. No retailer may use or maintain the record for any private or commercial purpose or disclose the record to any person, except as authorized by law. The retailer shall disclose the record, upon request, to a law enforcement agency for a law enforcement purpose.

Source: SL 2012, ch 185, § 5, eff. Mar. 2, 2012.



§ 34-20F-7 Advertising that loose leaf incense can be ingested prohibited--Violation as misdemeanor.

34-20F-7. Advertising that loose leaf incense can be ingested prohibited--Violation as misdemeanor. No manufacturer, distributor, or retailer may advertise to the public, directly or indirectly, that loose leaf incense can be ingested. A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 185, § 6, eff. Mar. 2, 2012.



§ 34-20F-8 Warning label--Violation as misdemeanor.

34-20F-8. Warning label--Violation as misdemeanor. A retailer shall label each package of loose leaf incense sold in this state with a warning label that reads as follows: "This product is not meant to be ingested. The side effects of ingesting this product are unknown." A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 185, § 7, eff. Mar. 2, 2012.



§ 34-20F-9 Ingredients label.

34-20F-9. Ingredients label. A retailer shall ensure that each package of loose leaf incense sold is labeled with each ingredient present in the product, including all chemicals and additives.

Source: SL 2012, ch 185, § 9, eff. Mar. 2, 2012.






Chapter 21 - Radiation And Uranium Resources Exposure Control

§ 34-21-1 State policy as to uses of radiation and uranium resources.

34-21-1. State policy as to uses of radiation and uranium resources. Whereas radiation and uranium resources can be instrumental in the improvement of health, welfare, and productivity of the public if properly utilized and developed, and may impair the health of the people and the industrial and agricultural potentials of the state if improperly utilized or developed, it is hereby declared to be the public policy of this state to encourage the constructive uses of radiation, proper development of uranium resources, and control of any associated harmful effects.

Source: SL 1957, ch 122, § 1; SDC Supp 1960, § 27.17A01; SL 1980, ch 242, § 1.



§ 34-21-1.1 Waste disposal--Approval required--Uranium ore and mine tailings excepted.

34-21-1.1. Waste disposal--Approval required--Uranium ore and mine tailings excepted. The containment, disposal, or deposit of high level and nuclear fuel cycle wastes, defense wastes, nuclear wastes, radioactive substances, or radioactively contaminated materials or the processing of high level nuclear wastes may not be established, allowed or permitted within the boundaries of the State of South Dakota, unless prior approval has been granted by the Governor and the Legislature, except that uranium ore or uranium mine tailings are not affected by this section. Low level nuclear wastes may not be disposed of without approval of the department and secretary of environment and natural resources and in accordance with regulations promulgated according to this chapter and chapter 34A-6.

Source: SL 1977, ch 283; SL 1980, ch 242, § 2; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2017, ch 159, § 1.



§ 34-21-2 Definition of terms.

34-21-2. Definition of terms. Terms used in this chapter mean:

(1) By-product material, any radioactive material (except special nuclear material) yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material;

(2) General license, a license effective pursuant to regulations promulgated by the agency, without the filing of any application, to transfer, acquire, own, possess, or use quantities of, or devices or equipment utilizing by-product, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially;

(3) Nuclear energy, all forms of energy released in the course of nuclear fission or nuclear transformation;

(4) Person, any individual, corporation, limited liability company, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing, other than the United States Atomic Energy Commission, or any successor thereto, and other than federal government agencies licensed by the United States Atomic Energy Commission, or any successor thereto;

(5) Radiation machine, any device that produces radiations when the associated control devices are activated;

(6) Radiation or ionizing radiation, gamma rays or X rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles; but not sound or radio waves, or visible, infrared or ultraviolet light;

(7) Radioactive material, any material, solid, liquid, or gas which emits radiation spontaneously;

(8) Source material:

(a) Uranium, thorium, or any other material which the agency declares by order to be source material. United States Nuclear Regulatory Commission determination that a material is a source material shall be considered as evidence in the agency declaration; or

(b) Ores containing one or more of the foregoing materials, in such concentration as the agency declares by order to be source material. United States Nuclear Regulatory Commission determination that a material is a source material shall be considered as evidence in the agency declaration;

(9) Sources of ionizing radiation, any radioactive materials or any device or equipment emitting or capable of producing ionizing radiation;

(10) Special nuclear material:

(a) Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the agency declares by order to be special nuclear material. United States Nuclear Regulatory Commission determination that a material is special nuclear material shall be considered as evidence in the agency declaration; or

(b) Any material artificially enriched by any of the foregoing, but does not include source material;

(11) Specific license, a license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing by-product, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially.
Source: SL 1957, ch 122, § 2; SDC Supp 1960, § 27.17A02; SL 1967, ch 107, § 1; SL 1978, ch 250, §§ 1, 2; SL 1994, ch 351, § 62.



§ 34-21-3 Governor's agreement for discontinuance of federal responsibility--Funds available for establishment of protection program.

34-21-3. Governor's agreement for discontinuance of federal responsibility--Funds available for establishment of protection program. The Governor, on behalf of this state, is authorized to enter into agreements with the federal government providing for the discontinuance of certain of the federal government's responsibilities with respect to sources of radiation and assumption thereof by this state. This authority for the Governor to enter into an agreement with the environmental protection agency is granted only under the condition that funds are made available for the establishment of an adequate radiation protection program within the agency prior to the signing of this agreement.

Source: SDC Supp 1960, § 27.17A09 as added by SL 1967, ch 107, § 4.



§ 34-21-4.1 Transfer of enforcement of radiation safety control activities, measures pertaining to X ray producing devices and sources of ionizing radiation used for diagnostic or therapeutic purposes in the practice of all healing arts to secretary of Department of Health.

34-21-4.1. Transfer of enforcement of radiation safety control activities, measures pertaining to X ray producing devices and sources of ionizing radiation used for diagnostic or therapeutic purposes in the practice of all healing arts to secretary of Department of Health. The authority and function of the Department of Environment and Natural Resources and the Board of Minerals and Environment as it related to the enforcement of radiation safety control activities and measures pertaining to X ray producing devices and sources of ionizing radiation used for diagnostic or therapeutic purposes in the practice of medicine, chiropractic, podiatry, dentistry, veterinary, and all the healing arts are transferred to the secretary of the Department of Health. The secretary of health shall perform and carry out all the functions and duties relative to the enforcement of radiation safety control activities and measures pertaining to X ray producing devices and sources of ionizing radiation used for diagnostic or therapeutic purposes in the practice of medicine, chiropractic, podiatry, dentistry, veterinary, and all the healing arts including, but not limited to, the authority for requiring the taking out of licenses for devices and sources and the authority to adopt, promulgate and enforce rules as may be necessary to implement or effectuate the powers and duties of the department.

Source: SL 1987, ch 393 (Ex. Ord. 87-4), § 18; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 34-21-5 Employment of personnel by agency--Delegation of functions.

34-21-5. Employment of personnel by agency--Delegation of functions. In accordance with the laws of the state, the agency may employ, compensate, and prescribe the powers and duties of such persons as may be necessary to carry out the provisions of this chapter.

The secretary may delegate to officers and employees of the agency such functions, duties, and authority as are vested in the agency by this chapter; except the authority to adopt and promulgate standards, rules, and regulations, and to issue or modify orders.

Source: SL 1957, ch 122, § 3; SDC Supp 1960, § 27.17A03.



§ 34-21-6 Training programs to qualify personnel--Participation in federal and interstate programs.

34-21-6. Training programs to qualify personnel--Participation in federal and interstate programs. The agency may institute training programs for the purpose of qualifying personnel to carry out the provisions of this chapter, and may make personnel available for participation in any program or programs of the federal government, other states, or interstate agencies in furtherance of the purposes of this chapter.

Source: SDC Supp 1960, § 27.17A04 (11) as added by SL 1967, ch 107, § 2.



§ 34-21-7 Development of comprehensive policies and programs.

34-21-7. Development of comprehensive policies and programs. The agency shall develop comprehensive policies and programs for the evaluation and determination of hazards associated with the use of radiation, the development of uranium resources, and the natural occurrences of radiation and for their mitigation.

Source: SL 1957, ch 122, § 4; SDC Supp 1960, § 27.17A04 (1); SL 1967, ch 107, § 2; SL 1980, ch 242, § 3.



§ 34-21-8 Investigations and research in radiation problems and monitoring.

34-21-8. Investigations and research in radiation problems and monitoring. The agency may encourage, participate in, or conduct studies, investigations, training, research, and demonstrations relating to control of radiation hazards, measurement of radiation, effects on health of exposure to radiation, monitoring of radiation levels in the environment and related problems as it may deem necessary or advisable for the discharge of its duties under this chapter.

Source: SL 1957, ch 122, § 4; SDC Supp 1960, § 27.17A04 (4); SL 1967, ch 107, § 2; SL 1980, ch 242, § 4.



§ 34-21-9 Consultation and cooperation with federal, public and other agencies.

34-21-9. Consultation and cooperation with federal, public and other agencies. The agency shall advise, consult, and cooperate with other agencies of the state, the federal government, other states and interstate agencies, and with affected groups, political subdivisions, and industries in furtherance of the purposes of this chapter and to avoid duplication of effort.

Source: SL 1957, ch 122, § 4; SDC Supp 1960, § 27.17A04 (2); SL 1967, ch 107, § 2; SL 1980, ch 242, § 5.



§ 34-21-10 Acceptance and administration of loans and grants.

34-21-10. Acceptance and administration of loans and grants. The agency may accept and administer loans, grants, or gifts from the federal government and from other sources, public or private, for carrying out of any of its functions.

Source: SL 1957, ch 122, § 4; SDC Supp 1960, § 27.17A04 (3); SL 1967, ch 107, § 2.



§ 34-21-11 Collection and dissemination of information.

34-21-11. Collection and dissemination of information. The agency shall collect and disseminate information relating to the determination and control of radiation exposure hazards.

Source: SL 1957, ch 122, § 4; SDC Supp 1960, § 27.17A04 (5); SL 1967, ch 107, § 2.



§ 34-21-12 Adoption and enforcement of rules and regulations.

34-21-12. Adoption and enforcement of rules and regulations. The agency shall, in compliance with chapter 1-26, and upon recommendation of the Board of Minerals and Environment, adopt, promulgate, and enforce any rules and regulations as may be necessary to implement or effectuate the powers and duties of the agency under this chapter.

Source: SL 1957, ch 122, § 4; SDC Supp 1960, § 27.17A04 (6); SL 1967, ch 107, § 2; SL 1980, ch 242, § 6.



§ 34-21-13 Programs for regulation and inspection--Preoperational environmental radiological monitoring plans.

34-21-13. Programs for regulation and inspection--Preoperational environmental radiological monitoring plans. The agency shall develop programs, with due regard for compatibility with federal programs, for regulation and inspection of by-product, source, and special nuclear materials and other sources of radiation. The agency may require persons responsible for facilities which may release radiation to the environment to monitor those facilities for radiation releases to the environment. The agency may require that any government agency, person, private business, industry, or corporation involved in uranium exploration, mining, milling, or processing activities shall develop a preoperational environmental radiological monitoring plan which must be approved by the agency prior to the commencement of any such activity. The preoperational environmental monitoring plan must include background radiological monitoring. Any such plan developed to comply with federal law may be used to comply with this section.

Source: SDC Supp 1960, § 27.17A04 (17) as added by SL 1967, ch 107, § 2; SL 1980, ch 242, § 7.



§ 34-21-14 Incidental powers of agency.

34-21-14. Incidental powers of agency. The agency may exercise all incidental powers necessary to carry out the purposes of this chapter.

Source: SL 1957, ch 122, § 4; SDC Supp 1960, § 27.17A04 (10); SL 1967, ch 107, § 2.



§ 34-21-15 Rules and regulations for control of radiation.

34-21-15. Rules and regulations for control of radiation. The agency shall, in compliance with chapter 1-26, prescribe rules or regulations necessary for the control of radiation.

Source: SDC Supp 1960, § 27.17A04 (12) as added by SL 1967, ch 107, § 2; SL 1972, ch 15, § 4.



§ 34-21-16 Unauthorized use of radioactive materials as misdemeanor.

34-21-16. Unauthorized use of radioactive materials as misdemeanor. It is a Class 1 misdemeanor for any person to produce radiation, or to produce, use, store, or dispose of radioactive materials, except in accordance with the provisions of this chapter and rules and regulations promulgated thereunder.

Source: SL 1957, ch 122, § 5; SDC Supp 1960, § 27.17A05; SL 1967, ch 107, § 3; SL 1977, ch 190, § 52.



§ 34-21-17 Opinions on construction plans--Information from federal and private entities.

34-21-17. Opinions on construction plans--Information from federal and private entities. The agency, upon request, shall render opinions concerning plans and specifications on the design and shielding for radiation sources that may be submitted before or after construction, for the purpose of determining the possible radiation hazard. The agency shall request that the United States Nuclear Regulatory Commission or other federal agencies submit information pertinent to uranium mining, milling, and exploratory activities to the Department of Environment and Natural Resources before those activities commence for the purposes of evaluating the potential for release of radiation to the environment. This information may also be submitted by any person, private business, industry, or corporation involved in uranium mining, milling, and exploration.

Source: SL 1957, ch 122, § 4; SDC Supp 1960, § 27.17A04 (8); SL 1967, ch 107, § 2; SL 1980, ch 242, § 8.



§ 34-21-18 Licensing of ionizing radiation sources--Fees.

34-21-18. Licensing of ionizing radiation sources--Fees. The Department of Health may require licensing of all sources of ionizing radiation. The annual license shall be accompanied by an annual license fee. The annual license fee shall be as follows:

(1) One diagnostic X ray system, one hundred dollars;

(2) Two to five diagnostic X ray systems, inclusive, one hundred fifty dollars;

(3) Six to ten diagnostic X ray systems, inclusive, two hundred dollars;

(4) Eleven to twenty diagnostic X ray systems, inclusive, two hundred fifty dollars; and

(5) Twenty-one or more diagnostic X ray systems, three hundred dollars.

For the purposes of this section, diagnostic X ray system means an X ray system designed for irradiation of any part of the human or animal body for the purpose of diagnosis or visualization.

Source: SDC Supp 1960, § 27.17A04 (18) as added by SL 1967, ch 107, § 2; SL 2004, ch 233, § 1; SL 2009, ch 164, § 5.



§ 34-21-19 Rules and regulations for licensing of nuclear materials and equipment.

34-21-19. Rules and regulations for licensing of nuclear materials and equipment. The agency, upon recommendation of the Board of Minerals and Environment, shall, in compliance with chapter 1-26, provide by rules or regulations for general or specific licensing of by-product, source, and special nuclear materials, or devices or equipment utilizing those materials. The rules or regulations shall provide for amendment, suspension, or revocation of licenses, subject to chapter 1-26.

Source: SDC Supp 1960, § 27.17A04 (16) as added by SL 1967, ch 107, § 2; SL 1980, ch 242, § 9.



§ 34-21-20 Registration or licensing required for handling of radioactive materials--Misdemeanor--Exemption of materials without hazard.

34-21-20. Registration or licensing required for handling of radioactive materials--Misdemeanor--Exemption of materials without hazard. It is a Class 1 misdemeanor for any person to produce radiation, or to produce, transport, transfer, receive, acquire, possess, use, store, or dispose of radioactive materials, unless the person registers in writing with the secretary or obtains a license from the secretary in accordance with the procedures prescribed by such secretary. The secretary may exempt from registration or licensing radiation machines or radioactive materials known to be without hazard.

Source: SL 1957, ch 122, § 5; SDC Supp 1960, § 27.17A05; SL 1967, ch 107, § 3; SL 1977, ch 190, § 53.



§ 34-21-21 Recognition of other state or federal licenses--Previously issued federal license.

34-21-21. Recognition of other state or federal licenses--Previously issued federal license. The agency may provide for recognition of other state or federal licenses as the agency may deem desirable. Any person who, on the effective date of an agreement under § 34-21-3, possesses a radiation license issued by the federal government shall be deemed to possess the same pursuant to a license issued under this chapter, which shall expire either ninety days after receipt from the agency of a notice of expiration or on the date of expiration specified in the federal license, whichever is earlier.

Source: SDC Supp 1960, § 27.17A04 (13) as added by SL 1967, ch 107, § 2; SDC Supp 1960, § 27.17A09 as added by SL 1967, ch 107, § 4.



§ 34-21-22 Notice to secretary of extension or alteration of program by registrant or licensee--Failure to notify as misdemeanor.

34-21-22. Notice to secretary of extension or alteration of program by registrant or licensee--Failure to notify as misdemeanor. It is a Class 1 misdemeanor for any person registered or licensed with the agency pursuant to § 34-21-20 to modify, extend, or alter programs involving the production of radiation or the production, use, storage, or disposal of radioactive materials unless he notifies the secretary in accordance with procedures prescribed by the secretary.

Source: SL 1957, ch 122, § 5; SDC Supp 1960, § 27.17A05; SL 1967, ch 107, § 3; SL 1977, ch 190, § 54.



§ 34-21-23 Unauthorized exposure to diagnostic or therapeutic radiation as misdemeanor.

34-21-23. Unauthorized exposure to diagnostic or therapeutic radiation as misdemeanor. It is a Class 1 misdemeanor for any person to expose any other person to diagnostic or therapeutic radiation unless:

(1) The person giving diagnostic or therapeutic radiation is licensed to practice the healing art or is a duly licensed dentist in the State of South Dakota;

(2) The person gives diagnostic or therapeutic radiation exposure upon the direction of a person licensed to practice the healing art or a duly licensed dentist in the State of South Dakota.
Source: SL 1957, ch 122, § 6; SDC Supp 1960, § 27.17A06; SL 1977, ch 190, § 55.



§ 34-21-24 Records required with respect to ionizing radiation sources and environmental monitoring.

34-21-24. Records required with respect to ionizing radiation sources and environmental monitoring. The agency shall require each person who acquires, possesses, or uses a source of ionizing radiation to maintain records relating to its receipt, storage, transfer, or disposal and any other records as the agency may require subject to any exemptions provided by rules or regulations. Records shall be kept relating to any environmental monitoring of radiation and shall be submitted to the agency on request.

Source: SDC Supp 1960, § 27.17A04 (19) as added by SL 1967, ch 107, § 2; SL 1980, ch 242, § 10.



§ 34-21-25 Individual exposure records for ionizing radiation.

34-21-25. Individual exposure records for ionizing radiation. The agency shall require each person who acquires, possesses, or uses a source of ionizing radiation to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by rules and regulations of the agency.

Source: SDC Supp 1960, § 27.17A04 (20) as added by SL 1967, ch 107, § 2.



§ 34-21-26 Records submitted to agency on request.

34-21-26. Records submitted to agency on request. Copies of the records required to be kept by §§ 34-21-24 and 34-21-25 shall be submitted to the agency on request.

Source: SDC Supp 1960, § 27.17A04 (20) as added by SL 1967, ch 107, § 2.



§ 34-21-27 Individual exposure records furnished to employees.

34-21-27. Individual exposure records furnished to employees. Any person possessing or using a source of ionizing radiation shall furnish to each employee, for whom personnel monitoring is required, a copy of such employee's personal exposure record annually, at any time such employee has received excessive exposure, and upon termination of employment.

Source: SDC Supp 1960, § 27.17A04 (20) as added by SL 1967, ch 107, § 2.



§ 34-21-28 Access of agency personnel to premises for inspection and investigations--Examination and maintenance of records.

34-21-28. Access of agency personnel to premises for inspection and investigations--Examination and maintenance of records. The agency or its authorized representative may enter at reasonable times upon any private or public property for the purpose of inspecting, monitoring, and investigating conditions relative to the purposes of this chapter.

Any authorized representative of the agency may examine any records or memoranda pertaining to the operation of radiation machines, exposure to radioactive materials, and exposures to radiation related to uranium mining and milling. The agency shall require the maintenance of records relating to the operation of disposal systems which may include mining and milling wastes. Copies of those records must be submitted to the agency.

Source: SL 1957, ch 122, § 8; SDC Supp 1960, § 27.17A08; SL 1980, ch 242, § 11.



§ 34-21-29 Inspection of radiation sources to evaluate compliance--Upgrading monitoring program.

34-21-29. Inspection of radiation sources to evaluate compliance--Upgrading monitoring program. Designated representatives of the agency shall inspect and examine any sources of radiation it desires, in order to evaluate compliance with the adopted radiation-protection and monitoring standards of the agency. If it is determined that environmental monitoring standards of the agency are not being met, the agency shall commence a monitoring program at that site and shall require the site owner to upgrade its monitoring program or cease operations.

Source: SL 1957, ch 122, § 7; SDC Supp 1960, § 27.17A07; SL 1980, ch 242, § 12.



§ 34-21-30 Inspections for radiation hazards--Report to operator.

34-21-30. Inspections for radiation hazards--Report to operator. The agency may make inspections of radiation sources, shielding, and immediate surroundings for the determination of any possible radiation hazard; and shall provide the owner, user, or operator thereof with a report of any known or suspected deficiencies.

Source: SL 1957, ch 122, § 4; SDC Supp 1960, § 27.17A04 (9); SL 1967, ch 107, § 2.



§ 34-21-31 Orders abating discharge of radioactive material.

34-21-31. Orders abating discharge of radioactive material. The agency may, subject to chapter 1-26, issue, modify or revoke orders prohibiting or abating the discharge of radioactive material or waste into the ground, air, or waters of the state in accordance with the provisions of this chapter and rules and regulations adopted thereunder.

Source: SL 1957, ch 122, § 4; SDC Supp 1960, § 27.17A04 (7); SL 1967, ch 107, § 2; SL 1972, ch 15, § 4.



§ 34-21-32 Impounding of radiation sources for violations.

34-21-32. Impounding of radiation sources for violations. The agency shall have authority, subject to chapter 1-26, to impound or order the impounding of sources of radiation in the possession of any person who is not equipped to observe or fails to observe the provision of this chapter or any rules or regulations issued hereunder.

Source: SDC Supp 1960, § 27.17A04 (15) as added by SL 1967, ch 107, § 2; SL 1972, ch 15, § 4.



§ 34-21-33 Files maintained by agency.

34-21-33. Files maintained by agency. The agency shall maintain a file of:

(1) All license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions, revocations, and any administrative or judicial action pertaining thereto;

(2) Registrants possessing sources of ionizing radiation requiring registration under the provisions of this chapter and any administrative or judicial action pertaining thereto;

(3) All rules and regulations relating to regulation of sources of ionizing radiation, pending, or promulgated, and proceedings thereon; and

(4) All monitoring data gathered by or submitted to the agency.
Source: SDC Supp 1960, § 27.17A04 (14) as added by SL 1967, ch 107, § 2; SL 1980, ch 242, § 13.



§ 34-21-34 Procedure on license matters.

34-21-34. Procedure on license matters. In any proceeding under this chapter for the granting, suspending, revoking, or amending any license, the agency shall be subject to chapter 1-26.

Source: SL 1967, ch 107, § 5 (a); SL 1972, ch 15, § 4.



§ 34-21-35 Notice of suspected violations--Opportunity for hearing.

34-21-35. Notice of suspected violations--Opportunity for hearing. When the agency, or any of its duly authorized agents, determines that there are reasonable grounds to believe a violation of the provisions of this chapter or of the rules and regulations of the agency has occurred, the director of the agency shall give notice and opportunity for hearing pursuant to chapter 1-26.

Source: SL 1967, ch 107, § 5 (b); SL 1972, ch 15, § 4.



§ 34-21-36 Order finding violation--Forwarding to violator.

34-21-36. Order finding violation--Forwarding to violator. If a hearing is not requested within fifteen days after the receipt of the notice given pursuant to § 34-21-35, the agency shall issue its order finding that the violation of the chapter or the rules and regulations of the agency has or has not occurred, and shall forthwith forward a copy of such order by registered or certified mail to said person. Such order shall be final and may not be appealed from.

Source: SL 1967, ch 107, § 5 (b); SL 1972, ch 15, § 3.



§ 34-21-37 Hearing on suspected violation--Hearing officers.

34-21-37. Hearing on suspected violation--Hearing officers. If a hearing is requested after notice given pursuant to § 34-21-35, such hearing shall be held in compliance with chapter 1-26 within thirty days after the receipt of the request for hearing. Hearings may be conducted by the secretary or hearing officers appointed by the agency. Such hearing officers shall be persons who are not regular employees of the agency.

Source: SL 1967, ch 107, § 5 (b); SL 1972, ch 15, § 4.



§ 34-21-38 Findings and decision.

34-21-38. Findings and decision. On the basis of the evidence produced at a hearing pursuant to § 34-21-37, the secretary or hearing officer shall, in compliance with chapter 1-26, make and promulgate findings, a decision and, if appropriate, an order.

Source: SL 1967, ch 107, § 5 (b); SL 1972, ch 15, §§ 3, 4.



§ 34-21-39 Emergency order to protect public health and safety--Immediate effect.

34-21-39. Emergency order to protect public health and safety--Immediate effect. Whenever the secretary finds that an emergency exists requiring immediate action to protect the public health and safety, he may without notice issue an emergency order reciting that an emergency exists and requiring that such action be taken as is necessary to meet the emergency. Such an order may be issued orally to the person or persons whose operation constitutes the emergency by the secretary or his duly authorized representative and confirmed by a copy of such order mailed within twenty-four hours after the issuance of such oral order. Such emergency order shall be effective immediately and any person to whom such order is directed shall comply therewith immediately.

Source: SL 1967, ch 107, § 5 (c).



§ 34-21-40 Hearing on emergency order--Finality of order.

34-21-40. Hearing on emergency order--Finality of order. Any person aggrieved by the issuance of any emergency order pursuant to § 34-21-39 shall be entitled to a hearing in the same manner as is provided in §§ 34-21-35 to 34-21-38, inclusive. On the basis of such hearing the emergency order may be continued, revoked, or modified as the circumstances may require. Time limits for giving notice and for such order to become final as provided in §§ 34-21-35 to 34-21-38, inclusive, shall apply.

Source: SL 1967, ch 107, § 5 (c).



§ 34-21-41 Appeal from agency order or determination.

34-21-41. Appeal from agency order or determination. An appeal may be taken from any final order or final determination of the agency as provided by chapter 1-26.

Source: SL 1967, ch 107, § 5 (d); SL 1972, ch 15, § 4.



§ 34-21-44 Violation as misdemeanor--Injunction--Each day as separate violation.

34-21-44. Violation as misdemeanor--Injunction--Each day as separate violation. Any person who violates any of the provisions of, or who fails to perform any duty imposed by this chapter, or who violates any order or rule of the secretary promulgated pursuant to this chapter, shall be guilty of a Class 1 misdemeanor, and in addition thereto may be enjoined in a civil action by a court of competent jurisdiction from continuing such violation. Each day upon which such violation occurs shall constitute a separate violation.

Source: SL 1957, ch 122, § 9; SDC Supp 1960, § 27.9959; SL 1977, ch 190, § 56.



§ 34-21-45 Injunction proceedings brought by attorney general.

34-21-45. Injunction proceedings brought by attorney general. It shall be the duty of the attorney general on the request of the agency to bring any action for an injunction against any person violating the provisions of this chapter, or violating any rule or order of the agency.

Source: SL 1957, ch 122, § 9; SDC Supp 1960, § 27.9959.



§ 34-21-46 Chapter supplementary to other legislation.

34-21-46. Chapter supplementary to other legislation. This chapter shall not be construed as repealing any laws of the state relating to radiation sources, exposures, radiation protection, and professional licensure, but shall be held and construed as auxiliary and supplementary thereto, except to the extent that the same are in direct conflict herewith.

Source: SL 1957, ch 122, § 10; SDC Supp 1960, § 27.17A09; SL 1967, ch 107, § 4.



§ 34-21-47 Notice by federal agency prior to transmitting waste.

34-21-47. Notice by federal agency prior to transmitting waste. Any agency of the United States government shall notify the Governor before transporting any radioactive waste through the state.

Source: SL 1980, ch 243, § 1.



§ 34-21-48 Time for notice.

34-21-48. Time for notice. The notice required in § 34-21-47 shall be delivered, in writing, at least seventy-two hours before the transporting occurs.

Source: SL 1980, ch 243, § 2.



§ 34-21-49 Transportation without timely notice prohibited.

34-21-49. Transportation without timely notice prohibited. Unless the terms of §§ 34-21-47 and 34-21-48 are complied with no radioactive waste may be transported through the state.

Source: SL 1980, ch 243, § 3.



§ 34-21-50 Investigation of waste disposal applicants located within fifty miles of state borders.

34-21-50. Investigation of waste disposal applicants located within fifty miles of state borders. If any application is filed with any local, state, or federal agency for a permit for any facility or operation for the transportation, storage, treatment, or disposal of radioactive waste or hazardous waste within fifty miles of the borders of the State of South Dakota, which may pose a threat to the natural or financial resources of the state, the attorney general, with the assistance of the Department of Environment and Natural Resources, shall investigate the background of the applicant pursuant to § 34-21-51.

Source: SL 1990, ch 272, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 34-21-51 Investigation objectives.

34-21-51. Investigation objectives. The investigation required in § 34-21-50 shall ascertain whether the applicant or any subsidiary, parent company, officer, or member of the applicant's board of directors has, during the previous ten years:

(1) Been convicted of or pled guilty to any violation of federal or state law pertaining to the transportation, storage, treatment, or disposal of low-level radioactive waste or hazardous waste; or

(2) Violated the conditions of any permit granted by a state or federal agency for the transportation, storage, treatment, or disposal of low-level radioactive waste or hazardous waste.

The investigation shall also ascertain to the extent reasonably possible whether the applicant or any subsidiary, parent company, officer, or member of the applicant's board of directors has demonstrated its inability to safely provide for the transportation, storage, treatment, or disposal of low-level radioactive waste or hazardous waste.

Source: SL 1990, ch 272, §§ 2, 2A.



§ 34-21-52 Felony convictions or permit violations by applicant may result in legal actions.

34-21-52. Felony convictions or permit violations by applicant may result in legal actions. If the investigation required in §§ 34-21-50 and 34-21-51 finds that the applicant or any subsidiary, parent company, officer, or member of the applicant's board of directors has been convicted of a felony as provided in § 34-21-50, or has violated any permit, as provided in § 34-21-51, the attorney general shall take steps to ensure that the information is brought to the attention of the appropriate board or commission and shall take such legal action he believes to be appropriate.

Source: SL 1990, ch 272, § 3.






Chapter 21A - Nuclear Waste Disposal [Repealed]

CHAPTER 34-21A

NUCLEAR WASTE DISPOSAL [REPEALED]

[Repealed by SL 1987, ch 29, §§ 87 to 90]



Chapter 21B - Southwestern Low-Level Radioactive Waste Disposal

§ 34-21B-1 Superseded.

34-21B-1. Repealed by SL 1989, ch 295, § 1.



§ 34-21B-3 Southwestern Low-Level Radioactive Waste Disposal Compact.

34-21B-3. Southwestern Low-Level Radioactive Waste Disposal Compact. The Legislature of the State of South Dakota hereby enacts and ratifies the agreement set forth in this section and designates this compact as the "Southwestern Low-Level Radioactive Waste Disposal Compact," which is entered into pursuant to the Low-Level Radioactive Waste Policy Act, 42 U.S.C. §§ 2021b to 2021d, inclusive. This compact shall become effective in accordance with article 7 of the compact as set forth in this section.

The provisions of the southwestern low-level radioactive waste disposal compact are as follows:
ARTICLE 1. COMPACT POLICY AND FORMATION

The party states hereby find and declare all of the following:

(A) The United States Congress, by enacting the Low-Level Radioactive Waste Policy Act, Public Law 96-573, as amended by the Low-Level Radioactive Waste Policy Amendments Act of 1985 (42 U.S.C. §§ 2021b to 2021j, inclusive), has encouraged the use of interstate compacts to provide for the establishment and operation of facilities for regional management of low-level radioactive waste.

(B) It is the purpose of this compact to provide the means for such a cooperative effort between or among party states to protect the citizens of the states and the states' environments.

(C) It is the policy of party states to this compact to encourage the reduction of the volume of low-level radioactive waste requiring disposal within the compact region.

(D) It is the policy of the party states that the protection of the health and safety of their citizens and the most ecological and economical management of low-level radioactive wastes can be accomplished through cooperation of the states by minimizing the amount of handling and transportation required to dispose of these wastes and by providing facilities that serve the compact design.

(E) Each party state, if an agreement state pursuant to § 2021 of title 42 of the United States Code, or the nuclear regulatory commission if not an agreement state, is responsible for the primary regulation of radioactive materials within its jurisdiction.
ARTICLE 2. DEFINITIONS

As used in this compact, unless the context clearly indicates otherwise, the following definitions apply:

(A) "Commission," means the southwestern low-level radioactive waste commission established in article 3 of this compact.

(B) "Compact region" or "region," means the combined geographical area within the boundaries of the party states.

(C) "Disposal," means the permanent isolation of low-level radioactive waste pursuant to requirements established by the nuclear regulatory commission and the environmental protection agency under applicable laws, or by a party state if that state hosts a disposal facility.

(D) "Generate," when used in relation to low-level radioactive waste, means to produce low-level radioactive waste.

(E) "Generator," means a person whose activity, excluding the management of low-level radioactive waste, results in the production of low-level radioactive waste.

(F) "Host county," means a county, or other similar political subdivision of a party state, in which a regional disposal facility is located or being developed.

(G) "Host state," means a party state in which a regional disposal facility is located or being developed. The state of California is the host state under this compact for the first thirty years from the date the California regional disposal facility commences operations.

(H) "Institutional control period," means that period of time in which the facility license is transferred to the disposal site owner in compliance with the appropriate regulations for long-term observation and maintenance following the post-closure period.

(I) "Low-level radioactive waste," means regulated radioactive material that meets all of the following requirements.

(1) The waste is not high-level radioactive waste, spent nuclear fuel, or by-product material (as defined in section 11e(2) of the Atomic Energy Act of 1954 (42 U.S.C. § 2014(e)(2)).

(2) The waste is not uranium mining or mill tailings.

(3) The waste is not any waste for which the federal government is responsible pursuant to subdivision (b) of section 3 of the Low-Level Radioactive Waste Policy Amendments Act of 1985 (42 U.S.C. § 2021c(b)).

(4) The waste is not an alpha emitting transuranic nuclide with a half-life greater than five years and with a concentration greater than one hundred nanocuries per gram, or plutonium-241 with a concentration greater than three thousand five hundred nanocuries per gram, or curium-242 with a concentration greater than twenty thousand nanocuries per gram.

(J) "Management," means collection, consolidation, storage, packaging, or treatment.

(K) "Major generator state," means a party state which generates ten percent of the total amount of low-level radioactive waste produced within the compact region and disposed of at the regional disposal facility. If no party state other than California generates at least ten percent of the total amount, "major generator state" means the party state which is second to California in the amount of waste produced within the compact region and disposed of at the regional disposal facility.

(L) "Operator," means a person who operates a regional disposal facility.

(M) "Party state," means any state that has become a party in accordance with article 7 of this compact.

(N) "Person," means an individual, corporation, partnership, or other legal entity, whether public or private.

(O) "Postclosure period," means that period of time after completion of closure of a disposal facility during which the licensee shall observe, monitor, and carry out necessary maintenance and repairs at the disposal facility to assure that the disposal facility will remain stable and will not need ongoing active maintenance. This period ends with the beginning of the institutional control period.

(P) "Regional disposal facility," means a nonfederal low-level radioactive waste disposal facility established and operated under this compact.

(Q) "Site closure and stabilization," means the activities of the disposal facility operator taken at the end of the disposal facility's operating life to assure the continued protection of the public from any residual radioactive or other potential hazards present at the disposal facility.

(R) "Transporter," means a person who transports low-level radioactive waste.

(S) "Uranium mine and mill tailings," means waste resulting from mining and processing of ores containing uranium.
ARTICLE 3. THE COMMISSION

(A) There is hereby established the southwestern low-level radioactive waste commission.

(1) The commission shall consist of one voting member from each party state to be appointed by the governor, confirmed by the senate of the party state, and to serve at the pleasure of the governor of each party state, and one voting member from the host county. The appointing authority of each party state shall notify the commission in writing of the identity of the member and of any alternates. An alternate may act in the member's absence.

(2) The host state shall also appoint that number of additional voting members of the commission which is necessary for the host state's members to compose at least fifty-one percent of the membership on the commission. The host state's additional members shall be appointed by the host state governor and confirmed by the host state senate.

If there is more than one host state, only the state in which is located the regional disposal facility actively accepting low-level radioactive waste pursuant to this compact may appoint these additional members.

(3) If the host county has not been selected at the time the commission is appointed, the governor of the host state shall appoint an interim local government member, who shall be an elected representative of a local government. After a host county is selected, the interim local government member shall resign and the governor shall appoint the host county member pursuant to paragraph (4) of this subdivision.

(4) The governor shall appoint the host county member from a list of at least seven candidates compiled by the board of supervisors of the host county.

(5) In recommending and appointing the host county member pursuant to paragraph (4) of this subdivision, the board of supervisors and the governor shall give first consideration to recommending and appointing the member of the board of supervisors in whose district the regional disposal facility is located or being developed. If the board of supervisors of the host county does not provide a list to the governor of at least seven candidates from which to choose, the governor shall appoint a resident of the host county as the host county member.

(6) The host county member is subject to confirmation by the senate of that party state and shall serve at the pleasure of the governor of the host state.

(B) The commission is a legal entity separate and distinct from the party states and shall be so liable for its actions. Members of the commission shall not be personally liable for actions taken in their official capacity. The liabilities of the commission shall not be deemed liabilities of the party states.

(C) The commission shall conduct its business affairs pursuant to the laws of the host state and disputes arising out of commission action shall be governed by the laws of the host state. The commission shall be located in the capital city of the host state in which the regional disposal facility is located.

(D) The commission's records shall be subject to the host state's public records law, and the meetings of the commission shall be open and public in accordance with the host state's open meeting law.

(E) The commission members are public officials of the appointing state and shall be subject to the conflict of interest laws, as well as any other law, of the appointing state. The commission members shall be compensated according to the appointing state's law.

(F) Each commission member is entitled to one vote. A majority of the commission constitutes a quorum. Unless otherwise provided in this compact, a majority of the total number of votes on the commission is necessary for the commission to take any action.

(G) The commission has all of the following duties and authority:

(1) The commission shall do, pursuant to the authority granted by this compact, whatever is reasonably necessary to ensure that low-level radioactive wastes are safely disposed of and managed within the region.

(2) The commission shall meet at least once a year and otherwise as business requires.

(3) The commission shall establish a compact surcharge to be imposed upon party state generators. The surcharge shall be based upon the cubic feet of low-level radioactive waste and the radioactivity of the low-level radioactive waste and shall be collected by the operator of the disposal facility.

The host state shall set, and the commission shall impose, the surcharge after congressional approval of the compact. The amount of the surcharge shall be sufficient to establish and maintain at a reasonable level funds for all of the following purposes:

(a) The activities of the commission and commission staff.

(b) At the discretion of the host state, a third-party liability fund to provide compensation for injury to persons or property during the operational, closure, stabilization, and postclosure and institutional control periods of the regional disposal facility. This subparagraph does not limit the responsibility or liability of the operator, who shall comply with any federal or host state statutes or regulations regarding third-party liability claims.

(c) A local government reimbursement fund, for the purpose of reimbursing the local government entity or entities hosting the regional disposal facility for any costs or increased burdens on the local governmental entity for services, including, but not limited to, general fund expenses, the improvement and maintenance of roads and bridges, fire protection, law enforcement, monitoring by local health officials, and emergency preparation and response related to the hosting of the regional disposal facility.

(4) The surcharges imposed by the commission for purposes of subparagraphs (b) and (c) of paragraph (3) of this subdivision and surcharges pursuant to paragraph (3) of subdivision (E) of article 4 of this compact shall be transmitted on a monthly basis to the host state for distribution to the proper accounts.

(5) The commission shall establish a fiscal year which conforms to the fiscal years of the party states to the extent possible.

(6) The commission shall keep an accurate account of all receipts and disbursements. An annual audit of the books of the commission shall be conducted by an independent certified public accountant, and the audit report shall be made a part of the annual report of the commission.

(7) The commission shall prepare and include in the annual report a budget showing anticipated receipts and disbursements for the subsequent fiscal year.

(8) The commission may accept any grants, equipment, supplies, materials, or services, conditional or otherwise, from the federal or state government. The nature, amount and condition, if any, of any donation, grant, or other resources accepted pursuant to this paragraph and the identity of the donor or grantor shall be detailed in the annual report of the commission.

However, the host state shall receive, for the uses specified in subparagraph (E) of paragraph (2) of subsection (d) of section 2021e of title 42 of the United States Code, any payments paid from the special escrow account for which the secretary of energy is trustee pursuant to subparagraph (A) of paragraph (2) of subsection (d) of section 2021e of title 42 of the United States Code.

(9) The commission shall submit communications to the governors and the presiding officers of the legislatures of the party states regarding the activities of the commission, including an annual report to be submitted on or before January fifteenth of each year. The commission shall include in the annual report a review of, and recommendations for, low-level radioactive waste disposal methods which are alternative technologies to the shallow land burial of low-level radioactive waste.

(10) The commission shall assemble and make available to the party states, and to the public, information concerning low-level radioactive waste management needs, technologies and problems.

(11) The commission shall keep a current inventory of all generators within the region, based upon information provided by the party states.

(12) The commission shall keep a current inventory of all regional disposal facilities, including information on the size, capacity, location, specific low-level radioactive wastes capable of being managed, and the projected useful life and each regional disposal facility.

(13) The commission may establish advisory committees for the purpose of advising the commission on the disposal and management of low-level radioactive waste.

(14) The commission may enter into contracts to carry out its duties and authority, subject to projected resources. No contract made by the commission shall bind a party state.

(15) The commission shall prepare contingency plans, with the cooperation and approval of the host state, for the disposal and management of low-level radioactive waste in the event that any regional disposal facility should be closed.

(16) The commission may sue and be sued and, when authorized by a majority vote of the members, may seek to intervene in an administrative or judicial proceeding related to this compact.

(17) The commission shall be managed by an appropriate staff, including an executive director. Notwithstanding any other provision of law, the commission may hire or retain, or both, legal counsel.

(18) The commission may, subject to applicable federal and state laws, recommend to the appropriate host state authority suitable land and rail transportation routes for low-level radioactive waste carriers.

(19) The commission may enter into an agreement to import low-level radioactive waste into the region only if both of the following requirements are met:

(a) The commission approves the importation agreement by a two-thirds vote of the commission.

(b) The commission and the host state assess the affected regional disposal facilities' capability to handle imported low-level radioactive wastes and any relevant environmental or economic factors, as defined by the host state's appropriate regulatory authorities.

(20) The commission may, upon petition, allow an individual generator, a group of generators, or the host state of the compact, to export low-level radioactive wastes to a low-level radioactive waste disposal facility located outside the region. The commission may approve the petition only by a two-thirds vote of the commission. The permission to export low-level radioactive wastes shall be effective for that period of time and for the amount of low-level radioactive waste, and subject to any other term or condition, which may be determined by the commission.

(21) The commission may approve, only by a two-thirds vote of the commission, the exportation outside the region of material, which otherwise meets the criteria of low-level radioactive waste, if the sole purpose of the exportation is to process the material for recycling.

(22) The commission shall, not later than ten years before the closure of the initial or subsequent regional disposal facility, prepare a plan for the establishment of the next regional disposal facility.
ARTICLE 4. RIGHTS, RESPONSIBILITIES, AND OBLIGATIONS OF PARTY STATES

(A) There shall be regional disposal facilities sufficient to dispose of the low-level radioactive waste generated within the region.

(B) Low-level radioactive waste generated within the region shall be disposed of at regional disposal facilities and each party state shall have access to any regional disposal facility without discrimination.

(C)(1) Upon the effective date of this compact, the state of California shall serve as the host state and shall comply with the requirements of subdivision (E) of this article for at least thirty years from the date the regional disposal facility begins to accept low-level radioactive waste for disposal. The extension of the obligation and duration shall be at the option of the state of California.

If the state of California does not extend this obligation, the party state, other than the state of California, which is the largest major generator state shall then serve as the host state for the second regional disposal facility.

The obligation of a host state which hosts the second regional disposal facility shall also run for thirty years from the date the second regional disposal facility begins operations.

(2) The host state may close its regional disposal facility when necessary for public health or safety.

(D) The party states of this compact cannot be members of another regional low-level radioactive waste compact entered into pursuant to the low-level radioactive waste policy act, as amended by the Low-Level Radioactive Waste Policy Amendments Act of 1985 (42 U.S.C. §§ 2021b to 2021j, inclusive).

(E) A host state shall do all of the following:

(1) Cause a regional disposal facility to be developed on a timely basis.

(2) Ensure by law, consistent with any applicable federal laws, the protection and preservation of public health and safety in the siting, design, development, licensing, regulation, operation, closure, decommissioning, and long-term care of the regional disposal facilities within the state.

(3) Ensure that charges for disposal of low-level radioactive waste at the regional disposal facility are reasonably sufficient to do all of the following:

(a) Ensure the safe disposal of low-level radioactive waste and long-term care of the regional disposal facility.

(b) Pay for the cost of inspection, enforcement, and surveillance activities at the regional disposal facility.

(c) Assure that charges are assessed without discrimination as to the party state of origin.

(4) Submit an annual report to the commission on the status of the regional disposal facility including projections of the facility's anticipated future capacity.

(5) The host state and the operator shall notify the commission immediately upon the occurrence of any event which could cause a possible temporary or permanent closure of a regional disposal facility.

(F) Each party state is subject to the following duties and authority:

(1) To the extent authorized by federal law, each party state shall develop and enforce procedures requiring low-level radioactive waste shipments originating within its borders and destined for a regional disposal facility to conform to packaging and transportation requirements and regulations. These procedures shall include, but are not limited to, all of the following requirements:

(a) Periodic inspections of packaging and shipping practices.

(b) Periodic inspections of low-level radioactive waste containers while in the custody of transporters.

(c) Appropriate enforcement actions with respect to violations.

(2) A party state may impose a surcharge on the low-level radioactive waste generators within the state to pay for activities required by paragraph (1) of this subdivision.

(3) To the extent authorized by federal law, each party state shall, after receiving notification from a host state that a person in a party state has violated packaging, shipping, or transportation requirements or regulations, take appropriate actions to ensure that these violations do not continue. Appropriate actions may include, but are not limited to, requiring that a bond be posted by the violator to pay the cost of repackaging at the regional disposal facility and prohibit future shipments to the regional disposal facility.

(4) Each party state shall maintain a registry of all generators within the state that may have low-level radioactive waste to be disposed of at a regional disposal facility, including, but not limited to, the amount of low-level radioactive waste and the class of low-level radioactive waste generated by each generator.

(5) Each party state shall encourage generators within its borders to minimize the volume of low-level radioactive waste requiring disposal.

(6) Each party state may rely on the good faith performance of the other party states to perform those acts which are required by this compact to provide regional disposal facilities, including the use of the regional disposal facilities in a manner consistent with this compact.

(7) Each party state shall provide the commission with any data and information necessary for the implementation of the commission's responsibilities, including taking those actions necessary to obtain this data or information.

(8) Each party state shall agree that only low-level radioactive waste generated within the jurisdiction of the party states shall be disposed of in the regional disposal facility, except as provided in paragraph (19) of subdivision (G) of article 3 of this compact.

(9) Each party state shall agree that if there is any injury to persons or property resulting from the operation of a regional disposal facility, the damages resulting from the injury may be paid from the third-party liability fund pursuant to subparagraph (b) of paragraph (3) of subdivision (G) of article 3 of this compact, only to the extent that the damages exceed the limits of liability insurance carried by the operator. No party state, by joining this compact, assumes any liability resulting from the siting, operation, maintenance, long-term care, or other activity relating to a regional facility, and no party state shall be liable for any harm or damage resulting from a regional facility not located within the state.
ARTICLE 5. APPROVAL OF REGIONAL FACILITIES

A regional disposal facility shall be approved by the host state in accordance with its laws. This compact does not confer any authority on the commission regarding the siting, design, development, licensure, or other regulation, or the operation, closure, decommissioning, or long-term care of, any regional disposal facility within a party state.
ARTICLE 6. PROHIBITED ACTS AND PENALTIES

(A) No person shall dispose of low-level radioactive waste within the region unless the disposal is at a regional disposal facility, except as otherwise provided in paragraphs (20) and (21) of subdivision (G) of article 3 of this compact.

(B) No person shall dispose of or manage any low-level radioactive waste within the region unless the low-level radioactive waste was generated within the region, except as provided in paragraphs (19), (20), and (21) of subdivision (G) of article 3 of this compact.

(C) Violations of this section shall be reported to the appropriate law enforcement agency within the party state's jurisdiction.

(D) Violations of this section may result in prohibiting the violator from disposing of low-level radioactive waste in the regional disposal facility, as determined by the commission or the host state.
ARTICLE 7. ELIGIBILITY, ENTRY INTO EFFECT, CONGRESSIONAL CONSENT, WITHDRAWAL, EXCLUSION

(A) The states of Arizona, North Dakota, South Dakota, and California are eligible to become parties to this compact. Any other state may be made eligible by a majority vote of the commission and ratification by the legislatures of all of the party states by statute, and upon compliance with those terms and conditions for eligibility which the host state may establish. The host state may establish all terms and conditions for the entry of any state, other than the states named in this subparagraph, as a member of this compact.

(B) Upon compliance with the other provisions of this compact, an eligible state may become a party state by legislative enactment of this compact or by executive order of the governor of the state adopting this compact. A state becoming a party state by executive order shall cease to be a party state upon adjournment of the first general session of its legislature convened after the executive order is issued, unless before the adjournment the legislature enacts this compact.

(C) A party state, other than the host state, may withdraw from the compact by repealing the enactment of this compact, but this withdrawal shall not become effective until two years after the effective date of the repealing legislation. If a party state which is a major generator of low-level radioactive waste voluntarily withdraws from the compact pursuant to this subdivision, that state shall make arrangements for the disposal of the other party states' low-level radioactive waste for a time period equal the period of time it was a member of this compact.

If the host state withdraws from the compact, the withdrawal shall not become effective until five years after the effective date of the repealing legislation.

(D) A party state may be excluded from this compact by a two-thirds vote of the commission members, acting in a meeting, if the state to be excluded has failed to carry out any obligations required by compact.

(E) This compact shall take effect upon the enactment by statute by the legislature of the state of California and at least one other eligible state and upon the consent of congress and shall remain in effect until otherwise provided by federal law. This compact is subject to review by congress and the withdrawal of the consent of congress every five years after its effective date, pursuant to federal law.
ARTICLE 8. CONSTRUCTION AND SEVERABILITY

(A) The provisions of this compact shall be broadly construed to carry out the purposes of the compact, but the sovereign powers of a party state shall not be infringed unnecessarily.

(B) This compact does not affect any judicial proceeding pending on the effective date of this compact.

(C) If any provision of this compact or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the compact which can be given effect without the invalid provision or application, and to this end the provisions of this compact are severable.

(D) Nothing in this compact diminishes or otherwise impairs the jurisdiction, authority, or discretion of either of the following:

(1) The nuclear regulatory commission pursuant to the Atomic Energy Act of 1954, as amended to January 1, 1989 (42 U.S.C. § 2011 et seq.).

(2) An agreement state under section 274 of the Atomic Energy Act of 1954, as amended to January 1, 1989 (42 U.S.C. § 2021).

(E) Nothing in this compact confers any new authority on the states or commission to do any of the following:

(1) Regulate the packaging or transportation of low-level radioactive waste in a manner inconsistent with the regulations of the nuclear regulatory commission or the United States department of transportation.

(2) Regulate health, safety, or environmental hazards from source, by-product, or special nuclear material.

(3) Inspect the activities of licensees of the agreement states or of the nuclear regulatory commission.
Source: SL 1989, ch 295, § 2.






Chapter 21C - Regulation Of Radioactive Waste

§ 34-21C-1 Definition of terms.

34-21C-1. Definition of terms. Terms used in this chapter mean:

(1) "Facility approved by the state," a facility for which there is a license, permit, letter of agreement, or other means by which the state officially accepts the treatment, storage, recycling, incineration, or disposal method for radioactive materials. Such approval shall include certification by the appropriate state agencies that the facility complies with all applicable state and federal laws and regulations pertaining to radioactive and hazardous materials and wastes, air and water pollution control, and any other environmental and fiscal responsibility laws and regulations; and

(2) "Radioactive materials," any radioactive waste or other radioactive materials resulting from activities of the United States government, including the Nuclear Regulatory Commission, its contractors and licensees, or agreement states, their contractors and licensees, which required regulatory control or a specific license or both as of January 1, 1989, regardless of whether the waste or material has been exempted from regulatory control after that date. Radioactive materials do not include naturally-occurring radionuclides, uranium mill tailings, high-level radioactive waste, or consumer products.
Source: SL 1993, ch 248, § 1.



§ 34-21C-2 Regulation of radioactive materials below regulatory concern.

34-21C-2. Regulation of radioactive materials below regulatory concern. Notwithstanding any declaration by the United States government that certain radioactive materials, wastes, sites, and practices may be exempt from regulatory control or below regulatory concern, no radioactive materials may be recycled, stored, incinerated, treated, used, or released for unrestricted use, or disposed of in this state except at a facility approved by the Board of Minerals and Environment expressly for the recycling, storage, incineration, treatment, use, or disposal respectively of radioactive materials.

Source: SL 1993, ch 248, § 2.



§ 34-21C-3 Applications unaffected.

34-21C-3. Applications unaffected. The provisions of this chapter do not apply to radioactive materials used in the provision of diagnostic and therapeutic services to humans, biomedical research radioactive materials used in South Dakota higher education institutions for instructional and research activities that are licensed by the United States Nuclear Regulatory Commission.

Source: SL 1993, ch 248, § 4.






Chapter 22 - Contagious Disease Control

§ 34-22-1 Definitions.

34-22-1. Definitions. Terms used in this chapter mean:

(1) "Carrier," a person who harbors a specific infectious agent in the absence of discernible clinical disease and serves as a potential source or reservoir of infection for other persons;

(2) "Communicable disease," includes:

(a) An illness due to a specific infectious agent or its toxic products that arises through transmission of that agent or its products from an infected person, animal, fomite, or reservoir to a susceptible host, either directly or indirectly, through an intermediate plant or animal host, vector, or inanimate environment and which is determined to be a reportable disease pursuant to § 34-22-12 and any rules promulgated pursuant to that section; and

(b) Any disease or condition which is the subject of a declared public health emergency pursuant to § 34-22-42;

(3) "Department," the Department of Health.
Source: SL 2015, ch 181, § 1.



§ 34-22-1.1 State system of quarantine--Inspection and isolation of conveyances of common carriers.

34-22-1.1. State system of quarantine--Inspection and isolation of conveyances of common carriers. If necessary the Department of Health may establish and enforce a system of quarantine against the introduction into the state of any communicable disease by a common carrier doing business across the state's borders. Any member, officer, or agent of the department may board any conveyance used by a common carrier to inspect the conveyance. If the conveyance is found infected, contaminated, or otherwise containing any disease-causing agent, the department may detain the conveyance, and isolate and quarantine any or all persons found in the conveyance, including luggage, until all danger of disease from the conveyance is removed.

Source: SL 1913, ch 109, § 6; RC 1919, § 7669; SDC 1939, § 27.0107; SDCL § 34-22-1; SL 2015, ch 181, § 2.



§ 34-22-2 Repealed.

34-22-2. Repealed by SL 2015, ch 181, § 3.



§ 34-22-3 , 34-22-4. Repealed.

34-22-3, 34-22-4. Repealed by SL 2002, ch 168, §§ 36, 37.



§ 34-22-5 Exposure of self or others to communicable disease as misdemeanor.

34-22-5. Exposure of self or others to communicable disease as misdemeanor. Each person who intentionally exposes himself or herself or another person infected with any communicable disease in any public place, except in the person's necessary removal from a public place in a manner not dangerous to the public health, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 470; CL 1887, § 6671; RPenC 1903, § 485; RC 1919, § 3994; SDC 1939, § 13.1505; SL 1977, ch 190, § 58; SL 2015, ch 181, § 4.



§ 34-22-6 Compelling vaccination as misdemeanor.

34-22-6. Compelling vaccination as misdemeanor. It is a Class 2 misdemeanor for any board, physician, or person to compel another by the use of physical force to submit to the operation of vaccination with smallpox or other virus.

Source: SL 1903, ch 223, §§ 1, 3; RC 1919, §§ 7691, 7693; SDC 1939, §§ 27.2201, 27.9938; SL 1977, ch 190, § 59.



§ 34-22-7 , 34-22-8. Repealed.

34-22-7, 34-22-8. Repealed by SL 2015, ch 181, §§ 5, 6.



§ 34-22-9 State-wide system for prevention, control, and treatment of communicable disease--Promulgation of rules.

34-22-9. State-wide system for prevention, control, and treatment of communicable disease--Promulgation of rules. The department shall establish and direct the operations of a state-wide system for communicable disease prevention, control, and treatment. The department may promulgate rules, pursuant to chapter 1-26, to:

(1) Conduct communicable disease surveillance which includes detection, assessment, and analysis;

(2) Prescribe criteria for communicable disease case definitions;

(3) Prescribe procedures for communicable disease case and contact notification, referral, and management;

(4) Prescribe methods and procedures for the prevention and control of communicable disease;

(5) Prescribe methods and procedures for the control of communicable disease patients and carriers, including the monitoring, quarantine, and isolation of any patient or carrier;

(6) Prescribe medical and posttreatment supervision measures for communicable disease patients and carriers;

(7) Prescribe methods and procedures for the prevention and control of occupationally-related communicable diseases; and

(8) Prescribe procedures for infection prevention measures for communicable disease control and prevention.
Source: SL 1963, ch 380, § 5 (1); SL 1992, ch 246; SL 2015, ch 181, § 7.



§ 34-22-10 Laboratory and radiological services provided by department.

34-22-10. Laboratory and radiological services provided by department. The State Department of Health shall have the power and authority, and it shall be the duty of such department, to provide laboratory and radiological services necessary for the maintenance of a control and eradication program for tuberculosis and communicable diseases.

Source: SL 1963, ch 380, § 5 (8).



§ 34-22-11 Screening and testing for communicable disease.

34-22-11. Screening and testing for communicable disease. The department may provide facilities and personnel which will encourage participation in prescribed screening of the general population and high-risk segments of the general population through testing for communicable diseases.

Source: SL 1963, ch 380, § 5 (5); SL 2015, ch 181, § 8.



§ 34-22-11.1 Approved medically accepted procedures required for performance of specific health services.

34-22-11.1. Approved medically accepted procedures required for performance of specific health services. Notwithstanding the provisions of chapter 36-4 and chapter 36-9, any person performing specific health services under federal, state, and local programs affecting the public health, shall carry out such services through medically accepted procedures approved by the State Board of Medical and Osteopathic Examiners and the State Department of Health.

Source: SL 1977, ch 289, § 1.



§ 34-22-11.2 Specific health services.

34-22-11.2. Specific health services. The term, specific health services, as it relates to § 34-22-11.1 shall include the following:

(1) Application of intradermal skin tests for the purpose of determining the presence of tuberculosis;

(2) Venipuncture for the purpose of drawing blood for laboratory examinations to determine the presence of current or past disease infection;

(3) Administration of vaccines or other prophylactic agents, either orally or parenterally, for the purpose of communicable disease control; and

(4) The gathering of specimens through nonsurgical procedures for the purpose of laboratory examination to determine the presence of bacteria, viruses, or other agents of communicable disease.
Source: SL 1977, ch 289, § 2; SL 1986, ch 27, § 34; SL 2015, ch 181, § 9.



§ 34-22-12 Mandatory communicable disease reports from physicians, laboratories, and institutions--State tuberculosis register--Surveillance and control--Adoption of rules.

34-22-12. Mandatory communicable disease reports from physicians, laboratories, and institutions--State tuberculosis register--Surveillance and control--Adoption of rules. The State Department of Health shall provide for the collection and processing of mandatory reports of identifiable and suspected cases of communicable disease, communicable disease carriers, and laboratory tests for communicable disease carriers, from all physicians, hospitals, laboratories, and institutions. The State Department of Health shall maintain a complete case register of tuberculosis suspects, active and presumably active cases, tuberculosis contacts, and arrested or presumably arrested cases. The State Department of Health shall provide information necessary for disease surveillance and control. To implement this section, the State Department of Health may adopt, pursuant to chapter 1-26, rules specifying the methods by which disease reports shall be made, the contents and timeliness of such reports, and diseases which shall be considered in such reports.

Source: SL 1963, ch 380, § 5 (6); SL 1978, ch 251, §§ 1, 2.



§ 34-22-12.1 Confidentiality of reports--Exceptions.

34-22-12.1. Confidentiality of reports--Exceptions. Any report required to be submitted pursuant to § 34-22-12 is strictly confidential medical information. No report may be released, shared with any agency or institution, or made public, upon subpoena, search warrant, discovery proceedings, or otherwise. No report is admissible as evidence in any action of any kind in any court or before any tribunal, board, agency, or person. However, the Department of Health may release medical or epidemiological information under any of the following circumstances:

(1) For statistical purposes in such a manner that no person can be identified;

(2) With the written consent of the person identified in the information released;

(3) To the extent necessary to enforce the provisions of this chapter and rules promulgated pursuant to this chapter concerning the prevention, treatment, control, and investigation of communicable diseases;

(4) To the extent necessary to protect the health or life of a named person;

(5) To the extent necessary to comply with a proper judicial order requiring release of human immunodeficiency virus test results and related information to a prosecutor for an investigation of a violation of § 22-18-31; and

(6) To the attorney general or an appropriate state's attorney if the secretary of the Department of Health has reasonable cause to suspect that a person violated § 22-18-31.
Source: SL 1989, ch 296, § 1; SL 2003, ch 184, § 1.



§ 34-22-12.2 Violation of confidentiality as misdemeanor.

34-22-12.2. Violation of confidentiality as misdemeanor. Except as provided in § 34-22-12.1, any person responsible for recording, reporting, or maintaining medical reports required to be submitted pursuant to § 34-22-12 who knowingly or intentionally discloses or fails to protect medical reports declared to be confidential under § 34-22-12.1, or who compels another person to disclose such medical reports, is guilty of a Class 1 misdemeanor.

Source: SL 1989, ch 296, § 2.



§ 34-22-12.3 Effect of good faith reporting.

34-22-12.3. Effect of good faith reporting. Good faith reporting or disclosure pursuant to § 34-22-12 does not constitute a libel or slander or a violation of the right of privacy or privileged communication.

Source: SL 1989, ch 296, § 3.



§ 34-22-12.4 Compliance with reporting requirements--Liability.

34-22-12.4. Compliance with reporting requirements--Liability. Any person who in good faith complies with the reporting requirements of § 34-22-12 is immune from civil and criminal liability for such action taken in compliance with the provisions of § 34-22-12. Compliance by a person or facility with the reporting requirements of § 34-22-12 fulfills any duty of such person or facility to protect the public health.

Source: SL 1989, ch 296, § 4.



§ 34-22-12.5 Sharing of immunization records permitted unless signed refusal in medical record--Violation as a misdemeanor.

34-22-12.5. Sharing of immunization records permitted unless signed refusal in medical record--Violation as a misdemeanor. A patient's immunization record shall be shared among health care providers, health care facilities, federal or state health agencies, child welfare agencies, schools, or family day care facilities, without the consent of the patient or the person acting on the patient's behalf unless the patient's signed refusal to release immunization information is part of the patient's medical record. The provider shall provide notice in any written form to the patient, or if the patient is a minor, the patient's parent or guardian of the patient's ability to refuse to permit immunization information to be shared. If the patient is a minor, the refusal to release immunization information may be signed by the patient's parent or guardian on behalf of the minor patient. Any person who receives immunization data pursuant to this section and knowingly or intentionally discloses or fails to protect the confidentiality of the data is guilty of a Class 1 misdemeanor.

Source: SL 1996, ch 214; SL 2015, ch 182, § 1.



§ 34-22-13 Consultation with physicians and institutions.

34-22-13. Consultation with physicians and institutions. The department has the authority to consult with physicians, hospitals, institutions, and individuals engaged in diagnosing and treating any person diagnosed with or reasonably suspected of being exposed to a communicable disease.

Source: SL 1963, ch 380, § 5 (7); SL 2015, ch 181, § 10.



§ 34-22-14 Enforcement of regulations for control of communicable diseases.

34-22-14. Enforcement of regulations for control of communicable diseases. The department has the authority to provide for the enforcement of regulations for the control and eradication of communicable diseases through isolation, prevention, and treatment.

Source: SL 1963, ch 380, § 5 (4); SL 2015, ch 181, § 11.



§ 34-22-15 , 34-22-16. Repealed.

34-22-15, 34-22-16. Repealed by SL 2015, ch 181, §§ 12, 13.



§ 34-22-17 Communicable disease control supervised by department--Program applied statewide.

34-22-17. Communicable disease control supervised by department--Program applied statewide. The diagnosis, control, and treatment of suspected or confirmed cases of communicable diseases in the state shall be under the supervision and surveillance of the department. The program of diagnosis, control, and treatment of communicable diseases, established in this chapter and rules promulgated pursuant to this chapter shall be applied statewide.

Source: SL 1963, ch 380, § 4; SL 1972, ch 15, § 4; SL 2015, ch 181, § 14.



§ 34-22-18 Refusal to accept diagnosis or treatment or to follow directives as misdemeanor.

34-22-18. Refusal to accept diagnosis or treatment or to follow directives as misdemeanor. Any person in the state reasonably suspected of having active tuberculosis, middle east respiratory syndrome (MERS), severe acute respiratory syndrome (SARS), smallpox, or viral hemorrhagic fevers, or any disease or condition which is the subject of a declared public health emergency pursuant to § 34-22-42, shall accept necessary diagnosis or treatment, or both. Any person who intentionally refuses to accept the diagnosis or treatment, or both, or who fails to follow the reasonable and necessary directives of the department issued for the protection of other persons, is guilty of a Class 1 misdemeanor.

Source: SL 1963, ch 380, § 6; SL 1977, ch 190, § 60; SL 2015, ch 181, § 15.



§ 34-22-18.1 Action for injunction to enforce department directive or order--Confidential information.

34-22-18.1. Action for injunction to enforce department directive or order--Confidential information. If the department has determined by medical or epidemiological information that a person is infected with, or is reasonably suspected of having active tuberculosis, any middle east respiratory syndrome (MERS), severe acute respiratory syndrome (SARS), smallpox, or viral hemorrhagic fevers, or any disease or condition which is the subject of a declared public health emergency pursuant to § 34-22-42, and that person presents a health threat to others, the department may commence an action in circuit court, pursuant to chapters 15-6 and 21-8, for injunctive relief as necessary to enforce any applicable department directive or order. The court shall treat individually identifying information including the gender, age, ethnicity, race, national origin, location, or identity of any person subject to the proceedings as strictly confidential information. If necessary, identifying numbers or initials may be used to protect the individually identifying information of the person.

Source: SL 2015, ch 181, § 33.



§ 34-22-19 Freedom to select physician or institution preserved--Cases under surveillance of department.

34-22-19. Freedom to select physician or institution preserved--Cases under surveillance of department. No provision of this chapter may be deemed to bar freedom of any person to seek diagnosis or treatment, or both, by a physician or in an institution of the person's choice, at the person's own expense, or under entitlement by the federal government, medical or hospital insurance contracts, workers' compensation, retirement plans, or the medical care and disability provisions of programs under the supervision of the Department of Social Services. However, all cases of suspected or confirmed tuberculosis or other communicable diseases in the state shall be under the surveillance of the department.

Source: SL 1963, ch 380, § 2; SL 2015, ch 181, § 16.



§ 34-22-20 to 34-22-22. Repealed.

34-22-20 to 34-22-22. Repealed by SL 2015, ch 181, §§ 17 to 19.



§ 34-22-23 Inspection of records of hospital or laboratory by secretary.

34-22-23. Inspection of records of hospital or laboratory by secretary. The secretary of health or his authorized agent shall from time to time at his discretion be authorized to inspect any or all records of any facility as is deemed necessary to determine compliance with the provisions of § 34-22-25.

Source: SL 1968, ch 119, § 1.



§ 34-22-24 Repealed.

34-22-24. Repealed by SL 2015, ch 181, § 20.



§ 34-22-25 Health officer or physician to report information on person with dangerous communicable disease.

34-22-25. Health officer or physician to report information on person with dangerous communicable disease. Any health officer or physician who has information that any person, including a patient, is by the person's conduct or mode of living, endangering the health or well-being of the person's family or other persons because of communicable diseases, shall report the information to the department. The report shall state the name and address of the person and shall include a summary of the pertinent information available and known by the health officer or physician.

Source: SL 1968, ch 119, § 3; SL 2015, ch 181, § 21.



§ 34-22-26 to 34-22-30. Repealed.

34-22-26 to 34-22-30. Repealed by SL 2015, ch 181, §§ 22 to 26.



§ 34-22-34 to 34-22-38. Repealed.

34-22-34 to 34-22-38. Repealed by SL 2015, ch 181, §§ 27 to 31.



§ 34-22-39 Religious rights and practices preserved.

34-22-39. Religious rights and practices preserved. Nothing in this chapter shall be construed to interfere with the recognized religious rights or practice of any individual who is exercising such rights or practice in good faith.

Source: SL 1968, ch 119, § 5; SL 1977, ch 190, § 60A.



§ 34-22-40 Repealed.

34-22-40. Repealed by SL 2015, ch 181, § 32.



§ 34-22-41 "Public health emergency" defined.

34-22-41. "Public health emergency" defined. For the purposes of §§ 34-3-26, 34-16-22 to 34-16-25, inclusive, and 34-22-41 to 34-22-44, inclusive, a public health emergency is an occurrence or imminent threat of an illness, health condition, or widespread exposure to an infectious or toxic agent that poses a significant risk of substantial harm to the affected population.

Source: SL 2002, ch 168, § 1.



§ 34-22-42 Secretary may declare public health emergency--Contents of order.

34-22-42. Secretary may declare public health emergency--Contents of order. The secretary of health, with the consent of the Governor, may declare a public health emergency as defined by § 34-22-41. In declaring a public health emergency, the secretary shall issue an order that specifies:

(1) The nature of the public health emergency;

(2) The geographic area subject to the declaration;

(3) The conditions that have brought about the public health emergency; and

(4) The expected duration of the state of public health emergency, if less than thirty days.
Source: SL 2002, ch 168, § 2.



§ 34-22-43 Department primarily responsible for public health emergency response--Scope of authority--Promulgation of rules.

34-22-43. Department primarily responsible for public health emergency response--Scope of authority--Promulgation of rules. The department shall have primary jurisdiction, responsibility, and authority for responding to a public health emergency declared pursuant to § 34-22-42 including:

(1) Planning and executing public health emergency assessment, mitigation, preparedness, and response;

(2) Coordinating public health emergency response between state and local authorities;

(3) Collaborating with relevant federal, state, tribal, and local authorities; and

(4) Organizing public information activities regarding public health emergency response operations.

The Department of Health may promulgate rules, pursuant to chapter 1-26, to implement the provisions of this section.

Source: SL 2002, ch 168, § 3.



§ 34-22-44 Termination of declared emergency--Renewal.

34-22-44. Termination of declared emergency--Renewal. Any public health emergency declared pursuant to § 34-22-42 shall be terminated automatically after thirty days unless renewed by the secretary under the same standards and procedures set forth in § 34-22-42.

Source: SL 2002, ch 168, § 4.



§ 34-22-44.1 Definition of statewide emergency registry volunteer.

34-22-44.1. Definition of statewide emergency registry volunteer. Terms used in § 34-22-44.2 mean:

(1) "Statewide Emergency Registry of Volunteers for South Dakota (SERV SD)," the state's version of the Emergency System for Advance Registration of Health Professions Volunteers authorized by Public Law 107-188, known as the Public Health Security and Bioterrorism Preparedness and Response Act of 2002;

(2) "Volunteer," an individual who, without the expectation of receiving compensation for services, responds to and acts in accordance with a call to service under the SERV SD program in response to a declared public health emergency as provided for in §§ 34-22-41 to 34-22-44, inclusive.
Source: SL 2009, ch 167, § 1.



§ 34-22-44.2 Statewide emergency registry volunteers--Immunity from civil liability.

34-22-44.2. Statewide emergency registry volunteers--Immunity from civil liability. Any volunteer, as defined in § 34-22-44.1, is immune from civil liability in any action brought in any court in this state on the basis of any act or omission resulting in damage or injury if:

(1) The volunteer was acting in good faith and within the scope of the volunteer's official functions; and

(2) The damage or injury was not caused by gross negligence or willful and wanton misconduct by the volunteer.
Source: SL 2009, ch 167, § 2.



§ 34-22-45 Voluntary vaccination program for first responders--Exposure to infectious diseases at disaster locations.

34-22-45. (Section effective on the date federal funding received for administering vaccinations for first responders.) Voluntary vaccination program for first responders--Exposure to infectious diseases at disaster locations. The Department of Health shall offer a vaccination program for first responders who may be exposed to infectious diseases when deployed to disaster locations. For purposes of this section, the term, first responder, means state and local law enforcement personnel, fire department personnel, and emergency medical personnel who will be deployed to sites of bioterrorism attacks, terrorist attacks, catastrophic or natural disasters, and other disasters. The vaccinations shall include vaccinations for hepatitis B, diphtheria, tetanus, influenza, and other vaccinations when recommended by the United States Public Health Service and in accordance with Federal Emergency Management Agency policy. Immune globulin shall be made available if necessary. Participation in the vaccination program is voluntary.

Source: SL 2005, ch 185, § 1.






Chapter 23 - Venereal Diseases

§ 34-23-1 Diseases declared dangerous--Exposure of another as misdemeanor.

34-23-1. Diseases declared dangerous--Exposure of another as misdemeanor. Syphilis, gonorrhea, and chancroid hereinafter designated as venereal diseases are hereby declared to be contagious, infectious, communicable, and dangerous to the public health. It is a Class 2 misdemeanor for anyone infected with these diseases or any of them to expose another person to infection.

Source: SL 1919, ch 284, § 1; SDC 1939, § 27.2401; SL 1977, ch 190, § 61.



§ 34-23-2 Reports of cases required of physicians and institutions--Information confidential.

34-23-2. Reports of cases required of physicians and institutions--Information confidential. Any physician or other person who makes a diagnosis in or treats a case of venereal disease and any superintendent or manager of a hospital, dispensary, or charitable or penal institution in which there is a case of venereal disease shall make a report of such case to the health authorities in such form and manner as the State Department of Health shall direct. The identity of any individual appurtenant to an investigation conducted pursuant to a report of a venereal disease shall be maintained in strictest confidence within the venereal disease control system, and any information obtained from that individual may not be disclosed in any action in any court or before any tribunal, board, or agency.

Source: SL 1919, ch 284, § 2; SDC 1939, § 27.2402; SL 1978, ch 252.



§ 34-23-3 Investigation of sources of infection--Repression of prostitution.

34-23-3. Investigation of sources of infection--Repression of prostitution. It shall be the duty of all local and state health officers to investigate sources of infection of venereal disease, to cooperate with the proper officials whose duty it is to enforce laws directed against prostitution, and otherwise to use every proper means for the repression of prostitution.

Source: SL 1919, ch 284, § 3; SL 1921, ch 339; SDC 1939, § 27.2403.



§ 34-23-4 Infected persons required to submit to treatment--Isolation or quarantine.

34-23-4. Infected persons required to submit to treatment--Isolation or quarantine. State, county, and municipal health officers or their authorized deputies within their respective jurisdiction are hereby directed and empowered to require persons infected with venereal disease to report for treatment to a reputable physician and continue treatment until cured or to submit to treatment provided at public expense until cured, and also, when in their judgment it is necessary to protect the public health, to isolate or quarantine persons infected with venereal disease.

Source: SL 1919, ch 284, § 3; SL 1921, ch 339; SDC 1939, § 27.2403.



§ 34-23-5 Quarantine or isolation of infected person convicted of moral offense.

34-23-5. Quarantine or isolation of infected person convicted of moral offense. Any person convicted of being a prostitute or inmate of a disorderly house who may be found to be infected with venereal disease in a stage which, in the opinion of the health officer, is or is apt to become communicable, shall be quarantined or isolated so long as such person is so infected.

Source: SL 1921, ch 339; SDC 1939, § 27.2403.



§ 34-23-6 Examination and treatment of prisoners.

34-23-6. Examination and treatment of prisoners. All persons who shall be imprisoned or confined in any state, county, or city prison in the state shall be examined for and, if infected, treated for venereal diseases by the health authorities or their deputies.

Source: SL 1919, ch 284, § 4; SDC 1939, § 27.2404.



§ 34-23-7 Treatment facilities provided by prison officials--Prisoners required to undergo treatment.

34-23-7. Treatment facilities provided by prison officials--Prisoners required to undergo treatment. The authorities of any state, county, or city prison are directed to make available to the health authorities such portion of any state, county, or city prison as may be necessary for a clinic or hospital wherein all persons who may be confined or imprisoned in any such prison and who are infected with venereal disease, and all such persons who are suffering with venereal disease at the time of the expiration of their term of imprisonment, and in case no other suitable place for isolation or quarantine is available, such other persons as may be isolated or quarantined under the provisions of this chapter shall be isolated and treated at public expense until cured. In lieu of such isolation any of such persons may in the discretion of the Department of Health be required to report for treatment to a licensed physician or submit to treatment provided at public expense.

Source: SL 1919, ch 284, § 4; SDC 1939, § 27.2404.



§ 34-23-8 Service of criminal sentence not interfered with.

34-23-8. Service of criminal sentence not interfered with. Nothing contained in § 34-23-6 or 34-23-7 shall be construed to interfere with the service of any sentence imposed by a court as a punishment for the commission of crime.

Source: SL 1919, ch 284, § 4; SDC 1939, § 27.2404.



§ 34-23-9 Attending physician to take blood sample from pregnant woman--Submission to office of laboratory services for testing.

34-23-9. Attending physician to take blood sample from pregnant woman--Submission to office of laboratory services for testing. Each physician attending a pregnant woman in this state during gestation shall, in the case of each woman so attended, take or cause to be taken a sample of blood of such woman at the time of the first examination, and submit such sample for standard serological tests for syphilis to the Office of Laboratory Services or such other laboratories cooperating with, and approved by, the Department of Health.

Source: SL 1939, ch 103; SDC Supp 1960, § 27.2406 (1).



§ 34-23-10 Blood sample and testing when pregnant woman not attended by physician.

34-23-10. Blood sample and testing when pregnant woman not attended by physician. Every person other than a physician permitted by law to attend upon pregnant women in the state but not permitted by law to take blood tests, shall cause a sample of the blood of such pregnant woman to be taken by a duly licensed physician and submitted for standard serological tests for syphilis to the Office of Laboratory Services or such other laboratories cooperating with, and approved by, the Department of Health.

Source: SL 1939, ch 103; SDC Supp 1960, § 27.2406 (1).



§ 34-23-11 Repealed.

34-23-11. Repealed by SL 1985, ch 283, § 22.



§ 34-23-12 Blood test during pregnancy noted on birth certificate--Result not stated.

34-23-12. Blood test during pregnancy noted on birth certificate--Result not stated. In reporting every birth and stillbirth, physicians and others permitted to attend pregnancy cases and required to report births and stillbirths shall state on the birth certificate or fetal death certificate, as the case may be, whether a blood test for syphilis has been made during such pregnancy upon a specimen of blood taken from the woman who bore the child for which a birth or fetal death certificate is filed, and if made, the date when such test was made, and if not made, the reason why such test was not made. In no event shall the certificate state the result of the test.

Source: SL 1939, ch 103; SDC Supp 1960, § 27.2406 (2).



§ 34-23-13 Rules and regulations for venereal disease control.

34-23-13. Rules and regulations for venereal disease control. The State Department of Health is hereby empowered and directed to make, in compliance with chapter 1-26, such rules and regulations as shall in its judgment be necessary for the carrying out of the provisions of this chapter, including rules and regulations provided for the control and treatment of persons isolated or quarantined under the provisions of this chapter and such other rules and regulations not in conflict with the provisions of this chapter concerning the control of venereal diseases and concerning the care, treatment, and quarantine of persons infected therewith, as it may from time to time deem advisable.

All such rules and regulations so made shall be of force and binding upon all county and municipal health officers and other persons affected by this chapter.

Source: SL 1919, ch 284, § 5; SDC 1939, § 27.2405; SL 1972, ch 15, § 4.



§ 34-23-14 Violation as misdemeanor.

34-23-14. Violation as misdemeanor. Any person who violates any of the provisions of this chapter or any lawful rule or regulation made by the Department of Health pursuant to the authority therein granted, or who shall fail or refuse to obey any lawful order issued by any state, county, or municipal health officer pursuant to the authority granted in this chapter, shall be guilty of a Class 1 misdemeanor.

Source: SL 1919, ch 284, § 6; SDC 1939, § 27.9940; SL 1977, ch 190, § 62.



§ 34-23-15 Treatment of minors--Definition of terms.

34-23-15. Treatment of minors--Definition of terms. As used in §§ 34-23-16 to 34-23-18, inclusive, "physician" or "licensed physician" shall mean physicians licensed under chapter 36-4.

Source: SL 1971, ch 210, § 2.



§ 34-23-16 Minor's consent to treatment by physician valid--Prophylactic treatment--Disaffirmance prohibited.

34-23-16. Minor's consent to treatment by physician valid--Prophylactic treatment--Disaffirmance prohibited. Any licensed physician, upon consultation by any minor as a patient, may, with the consent of such person who is hereby granted the right of giving such consent, make a diagnostic examination for venereal disease and prescribe for and treat such person for venereal disease including prophylactic treatment for exposure to venereal disease whenever such person is suspected of having a venereal disease or contact with anyone having a venereal disease. Any such consent shall not be subject to later disaffirmance by reason of minority.

Source: SL 1971, ch 210, § 1.



§ 34-23-17 Treatment of minors by health departments authorized.

34-23-17. Treatment of minors by health departments authorized. Treatment of a minor for venereal disease by a county health department, State Health Department, or doctors attached to such departments shall be offered to a minor, if available, upon the minor's request and without the necessity of consent of parents or notification to the parents.

Source: SL 1971, ch 210, § 3.



§ 34-23-18 Immunity of agencies treating minors--Liability for negligence.

34-23-18. Immunity of agencies treating minors--Liability for negligence. In any such case arising under the provisions of §§ 34-23-16 and 34-23-17 the hospital, public clinic, or licensed physician who provides the care or services or who performs medical or surgical care or services shall incur no civil or criminal liability by reason of having made such diagnostic examination or rendered such treatment, but such immunity shall not apply to any negligent acts or omissions.

Source: SL 1971, ch 210, § 4.






Chapter 23A - Performance Of Abortions

§ 34-23A-1 Definition of terms.

34-23A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Abortion," the use of any means to intentionally terminate the pregnancy of a woman known to be pregnant with knowledge that the termination with those means will, with reasonable likelihood, cause the death of the fetus;

(1A) "Abortion facility," a place where abortions are performed;

(1B) "Department," the South Dakota Department of Health;

(2) "Fetus," the biological offspring, including the implanted embryo or unborn child, of human parents;

(3) "Fertilization," that point in time when a male human sperm penetrates the zona pellucida of a female human ovum;

(4) "Human being," an individual living member of the species of Homo sapiens, including the unborn human being during the entire embryonic and fetal ages from fertilization to full gestation;

(5) "Medical emergency," any condition which, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial and irreversible impairment of a major bodily function;

(6) "Parent," one parent or guardian of the pregnant minor or the guardian or conservator of the pregnant woman;

(7) "Physician," a person licensed under the provisions of chapter 36-4 or a physician practicing medicine or osteopathy in the employ of the government of the United States or of this state;

(8) "Probable gestational age of the unborn child," what, in the judgment of the physician, will with reasonable probability be the gestational age of the unborn child at the time the abortion is planned to be performed.
Source: SL 1973, ch 146, § 1; SL 1993, ch 249, § 1; SL 1997, ch 204, § 1; SL 2000, ch 171, § 1; SL 2005, ch 186, § 8; SL 2005, ch 189, § 3; SL 2006, ch 182, § 1.



§ 34-23A-1.1 Attempt to perform abortion defined.

34-23A-1.1. Attempt to perform abortion defined. For the purposes of this chapter, an attempt to perform an abortion is an act or omission that, under the circumstances as the actor believes them to be, constitutes a substantial step in a course of conduct planned to culminate in the performance of an abortion in South Dakota.

Source: SL 1993, ch 249, § 1A.



§ 34-23A-1.2 Legislative findings--Termination of life.

34-23A-1.2. Legislative findings--Termination of life. The Legislature finds that all abortions, whether surgically or chemically induced, terminate the life of a whole, separate, unique, living human being.

Source: SL 2005, ch 186, § 1.



§ 34-23A-1.3 Legislative findings--Relationship between pregnant woman and unborn child.

34-23A-1.3. Legislative findings--Relationship between pregnant woman and unborn child. The Legislature finds that there is an existing relationship between a pregnant woman and her unborn child during the entire period of gestation.

Source: SL 2005, ch 186, § 2.



§ 34-23A-1.4 Legislative findings--Risks to life and health of pregnant woman.

34-23A-1.4. Legislative findings--Risks to life and health of pregnant woman. The Legislature finds that procedures terminating the life of an unborn child impose risks to the life and health of the pregnant woman. The Legislature further finds that a woman seeking to terminate the life of her unborn child may be subject to pressures which can cause an emotional crisis, undue reliance on the advice of others, clouded judgment, and a willingness to violate conscience to avoid those pressures. The Legislature therefore finds that great care should be taken to provide a woman seeking to terminate the life of her unborn child and her own constitutionally protected interest in her relationship with her child with complete and accurate information and adequate time to understand and consider that information in order to make a fully informed and voluntary consent to the termination of either or both.

Source: SL 2005, ch 186, § 3.



§ 34-23A-1.5 Legislative findings--Special protection of rights of pregnant women.

34-23A-1.5. Legislative findings--Special protection of rights of pregnant women. The Legislature finds that pregnant women contemplating the termination of their right to their relationship with their unborn children, including women contemplating such termination by an abortion procedure, are faced with making a profound decision most often under stress and pressures from circumstances and from other persons, and that there exists a need for special protection of the rights of such pregnant women, and that the State of South Dakota has a compelling interest in providing such protection.

Source: SL 2005, ch 186, § 4.



§ 34-23A-1.6 Legislative findings--Standard of practice requiring informed consent.

34-23A-1.6. Legislative findings--Standard of practice requiring informed consent. The Legislature finds that, through the common law, the courts of the State of South Dakota have imposed a standard of practice in the health care profession that, except in exceptional circumstances, requires physicians and other health care practitioners to provide patients with such facts about the nature of any proposed course of treatment, the risks of the proposed course of treatment, the alternatives to the proposed course, including any risks that would be applicable to any alternatives, as a reasonable patient would consider significant to the decision of whether to undergo the proposed course of treatment.

Source: SL 2005, ch 186, § 5.



§ 34-23A-1.7 Common law cause of action for medical malpractice informed consent claims based on reasonable patient standard reaffirmed--Application to abortion procedures--Construction.

34-23A-1.7. Common law cause of action for medical malpractice informed consent claims based on reasonable patient standard reaffirmed--Application to abortion procedures--Construction. The South Dakota common law cause of action for medical malpractice informed consent claims based upon the reasonable patient standard is reaffirmed and is hereby expressly declared to apply to all abortion procedures. The duty of a physician to disclose all facts about the nature of the procedure, the risks of the procedure, and the alternatives to the procedure that a reasonable patient would consider significant to her decision of whether to undergo or forego the procedure applies to all abortions. Nothing in § 34-23A-1, §§ 34-23A-1.2 to 34-23A-1.7, inclusive, § 34-23A-10.1, and § 34-23A-10.3 may be construed to render any of the requirements otherwise imposed by common law inapplicable to abortion procedures or diminish the nature or the extent of those requirements. The disclosure requirements expressly set forth in § 34-23A-1, §§ 34-23A-1.2 to 34-23A-1.7, inclusive, § 34-23A-10.1, and § 34-23A-10.3 are an express clarification of, and are in addition to, those common law disclosure requirements.

Source: SL 2005, ch 186, § 6.



§ 34-23A-2 Abortion lawful only under specified conditions.

34-23A-2. Abortion lawful only under specified conditions. An abortion may be performed in this state only if it is performed in compliance with § 34-23A-3, 34-23A-4, or 34-23A-5. (This section is repealed pursuant to SL 2005, ch 187, § 1. Section 7 of SL 2005, ch 187, as amended by SL 2005, ch 188, § 1, provides: "Section 7. This Act is effective on the date that the states are recognized by the United States Supreme Court to have the authority to prohibit abortion at all stages of pregnancy.")

SL 1973, ch 146, § 2; SL 2006, ch 119, § 6 repeal rejected by referendum on Nov. 7, 2006.



§ 34-23A-2.1 Physician to inform in case of medical emergency.

34-23A-2.1. Physician to inform in case of medical emergency. If a medical emergency compels the performance of an abortion, the physician shall inform the female, prior to the abortion if possible, of the medical indications supporting his judgment that an abortion is necessary to avert her death or that a delay will create serious risk of substantial and irreversible impairment of a major bodily function.

Source: SL 1993, ch 249, § 6.



§ 34-23A-3 Abortion permitted during first twelve weeks--Medical judgment of attending physician.

34-23A-3. Abortion during first twelve weeks of pregnancy. An abortion may be performed by a physician during the first twelve weeks of pregnancy. The abortion decision and its effectuation must be left to the medical judgment of the pregnant woman's attending physician during the first twelve weeks of pregnancy. (This section is repealed pursuant to SL 2005, ch 187, § 2. Section 7 of SL 2005, ch 187, as amended by SL 2005, ch 188, § 1, provides: "Section 7. This Act is effective on the date that the states are recognized by the United States Supreme Court to have the authority to prohibit abortion at all stages of pregnancy.")

SL 1973, ch 146, § 2(1); SL 2006, ch 119, § 7 repeal rejected by referendum on Nov. 7, 2006.



§ 34-23A-4 Abortion following twelfth week of pregnancy through twenty-second week of pregnancy.

34-23A-4. Abortion following twelfth week of pregnancy through twenty-second week of pregnancy. An abortion may be performed following the twelfth week of pregnancy and through the twenty-second week of pregnancy by a physician only in a hospital licensed under the provisions of chapter 34-12 or in a hospital operated by the United States, this state, or any department, agency, or political subdivision of either or in the case of hospital facilities not being available, in the licensed physician's medical clinic or office of practice subject to the requirements of § 34-23A-6. (This section is repealed pursuant to SL 2005, ch 187, § 3. Section 7 of SL 2005, ch 187, as amended by SL 2005, ch 188, § 1, provides: "Section 7. This Act is effective on the date that the states are recognized by the United States Supreme Court to have the authority to prohibit abortion at all stages of pregnancy.")

Source: SL 1973, ch 146, § 2(2); SL 2006, ch 119, § 8 repeal rejected by referendum on Nov. 7, 2006; SL 2016, ch 180, § 9.



§ 34-23A-5 Abortion following twenty-second week of pregnancy.

34-23A-5. Abortion following twenty-second week of pregnancy. An abortion may be performed following the twenty-second week of pregnancy by a physician only in a hospital authorized under § 34-23A-4 and only in the case of a medical emergency. (This section is repealed pursuant to SL 2005, ch 187, § 4. Section 7 of SL 2005, ch 187, as amended by SL 2005, ch 188, § 1, provides: "Section 7. This Act is effective on the date that the states are recognized by the United States Supreme Court to have the authority to prohibit abortion at all stages of pregnancy.")

Source: SL 1973, ch 146, § 2(3); SL 2006, ch 119, § 9 repeal rejected by referendum Nov. 7, 2006; SL 2016, ch 180, § 10.



§ 34-23A-6 Blood supply and testing facilities to be available during abortion--Inoculations required.

34-23A-6. Blood supply and testing facilities to be available during abortion--Inoculations required. Any abortion performed under the provisions of § 34-23A-4 or 34-23A-5 shall be performed only in a facility which has a blood bank or a sufficient supply of blood immediately available and such facilities shall provide for Rhesus factor (Rh) testing and Rho-gam, Gammulin or any other product of equivalency inoculations shall be required for women undergoing abortion who have the Rh-negative factor.

Source: SL 1973, ch 146, § 3.



§ 34-23A-7 Forty-eight hour notice to parent or guardian for minor or incompetent female--Delivery of notice--Exceptions.

34-23A-7. Forty-eight hour notice to parent or guardian for minor or incompetent female--Delivery of notice--Exceptions. No abortion may be performed upon an unemancipated minor or upon a female for whom a guardian has been appointed because of a finding of incompetency, until at least forty-eight hours after written notice of the pending operation has been delivered in the manner specified in this section. The notice shall be addressed to the parent at the usual place of abode of the parent and delivered personally to the parent by the physician or an agent. In lieu of such delivery, notice may be made by certified mail addressed to the parent at the usual place of abode of the parent with return receipt requested and restricted delivery to the addressee, which means a postal employee can only deliver the mail to the authorized addressee. If notice is made by certified mail, the time of delivery shall be deemed to occur at twelve noon on the next day on which regular mail delivery takes place, subsequent to mailing.

No notice is required under this section if:

(1) The attending physician certifies in the pregnant unemancipated minor's medical record that, on the basis of the physician's good faith clinical judgment, a medical emergency exists and there is insufficient time to provide the required notice. Unless the unemancipated minor gives notice of her intent to seek a judicial waiver, a good faith effort shall be made by the attending physician or the physician's agent to verbally inform the parent within twenty-four hours after the performance of the emergency abortion, that an emergency abortion was performed on the unemancipated minor and shall also be sent a written notice, in the manner described in this section, of the performed emergency abortion. If the unemancipated minor, upon whom an emergency abortion was performed, elects not to allow the notification of her parent, any judge of a circuit court shall, upon petition, or motion, and after an appropriate hearing, authorize the waiving of the required notice of the performed abortion if the judge determines, by clear and convincing evidence that the unemancipated minor is mature and capable of determining whether notification should be given, or that the waiver would be in the unemancipated minor's best interest; or

(2) The person who is entitled to notice certifies in writing that the person has been notified. The certification is valid only if the signature has been notarized. If the person does not provide a notarized signature, the person shall be sent a written notice as described in this section. No abortion as described in this section may be performed until at least forty-eight hours after written notice of the pending operation has been delivered in the manner specified in this section; or

(3) A pregnant female elects not to allow the notification of her parent, in which case, any judge of a circuit court shall, upon petition, or motion, and after an appropriate hearing, authorize a physician to perform the abortion if the judge determines, by clear and convincing evidence, that the pregnant female is mature and capable of giving informed consent to the proposed abortion. If the judge determines that the pregnant female is not mature, or if she does not claim to be mature, the judge shall determine, by clear and convincing evidence, whether the performance of an abortion upon her without notification of her parent would be in her best interests and shall authorize a physician to perform the abortion without such notification if the judge concludes that her best interests would be served thereby.
Source: SL 1973, ch 146, § 6; SL 1993, ch 249, § 2; SL 1997, ch 204, § 2; SL 2005, ch 189, § 1.



§ 34-23A-7.1 Abortion without notification--Participation and representation of female--Confidentiality--Appeal of denial.

34-23A-7.1. Abortion without notification--Participation and representation of female--Confidentiality--Appeal of denial. In any proceeding pursuant to subdivision 34-23A-7(1) or 34-23A-7(3), the pregnant female may participate in proceedings in the court on her own behalf, and the court may appoint a guardian ad litem for her. The court shall, however, advise her that she has a right to court- appointed counsel and shall, upon her request, provide her with such counsel. Proceedings in the court under subdivision 34-23A-7(1) or 34-23A-7(3) shall be confidential and shall be given such precedence over other pending matters so that the court may reach a decision promptly and without delay so as to serve the best interests of the pregnant female. A judge of the court who conducts proceedings under subdivision 34-23A-7(1) or 34-23A-7(3) shall make in writing specific factual findings and legal conclusions supporting the decision and shall order a record of the evidence to be maintained including the judge's own findings and conclusions.

An expedited confidential appeal shall be available to any such pregnant female for whom the court denies an order authorizing an abortion without notification. An order authorizing an abortion without notification is not subject to appeal. No filing fees are required of any such pregnant female at either the trial or the appellate level. Access to the trial court for the purposes of such a petition or motion, and access to the appellate courts for purposes of making an appeal from denial of the same, shall be afforded such a pregnant female twenty-four hours a day, seven days a week. Notwithstanding any other provision of law, all pleadings, papers, and other documents filed pursuant to this section are confidential, are not public records, and are not open for inspection by any member of the public for any purpose.

Source: SL 1997, ch 204, § 3; SL 2005, ch 189, § 2.



§ 34-23A-8 , 34-23A-9. Repealed.

34-23A-8, 34-23A-9. Repealed by SL 1977, ch 189, § 126; SL 1977, ch 190, §§ 63, 64.



§ 34-23A-10 Repealed.

34-23A-10. Repealed by SL 1993, ch 249, § 3.



§ 34-23A-10.1 Voluntary and informed consent required--Medical emergency exception--Information provided.

34-23A-10.1. Voluntary and informed consent required--Medical emergency exception--Information provided. No abortion may be performed unless the physician first obtains a voluntary and informed written consent of the pregnant woman upon whom the physician intends to perform the abortion, unless the physician determines that obtaining an informed consent is impossible due to a medical emergency and further determines that delaying in performing the procedure until an informed consent can be obtained from the pregnant woman or her next of kin in accordance with chapter 34-12C is impossible due to the medical emergency, which determinations shall then be documented in the medical records of the patient. A consent to an abortion is not voluntary and informed, unless, in addition to any other information that must be disclosed under the common law doctrine, the physician provides that pregnant woman with the following information:

(1) A statement in writing providing the following information:

(a) The name of the physician who will perform the abortion;

(b) That the abortion will terminate the life of a whole, separate, unique, living human being;

(c) That the pregnant woman has an existing relationship with that unborn human being and that the relationship enjoys protection under the United States Constitution and under the laws of South Dakota;

(d) That by having an abortion, her existing relationship and her existing constitutional rights with regards to that relationship will be terminated;

(e) A description of all known medical risks of the procedure and statistically significant risk factors to which the pregnant woman would be subjected, including:

(i) Depression and related psychological distress;

(ii) Increased risk of suicide ideation and suicide;

(iii) A statement setting forth an accurate rate of deaths due to abortions, including all deaths in which the abortion procedure was a substantial contributing factor;

(iv) All other known medical risks to the physical health of the woman, including the risk of infection, hemorrhage, danger to subsequent pregnancies, and infertility;

(f) The probable gestational age of the unborn child at the time the abortion is to be performed, and a scientifically accurate statement describing the development of the unborn child at that age;

(g) The statistically significant medical risks associated with carrying her child to term compared to undergoing an induced abortion;

(h) That even after a pregnant mother takes Mifepristone it is still possible to discontinue a drug-induced abortion by not taking the prescribed Misoprostol; and

(i) That information on discontinuing a drug-induced abortion is available on the Department of Health website.

The disclosures set forth above shall be provided to the pregnant woman in writing and in person in full compliance with § 34-23A-56. The physician shall ensure that the pregnant woman signs each page of the written disclosure with the certification that she has read and understands all of the disclosures, prior to the patient signing a consent for the procedure. If the pregnant woman asks for a clarification or explanation of any particular disclosure, or asks any other question about a matter of significance to her, the explanation or answer shall be made in writing and be given to the pregnant woman before signing a consent for the procedure and shall be made part of the permanent medical record of the patient;

(2) A statement by telephone or in person, by the physician who is to perform the abortion, or by the referring physician, or by an agent of both, at least twenty-four hours before the abortion, providing the following information:

(a) That medical assistance benefits may be available for prenatal care, childbirth, and neonatal care;

(b) That the father of the unborn child is legally responsible to provide financial support for her child following birth, and that this legal obligation of the father exists in all instances, even in instances in which the father has offered to pay for the abortion;

(c) The name, address, and telephone number of a pregnancy help center in reasonable proximity of the abortion facility where the abortion will be performed; and

(d) That she has a right to review all of the material and information described in § 34-23A-1, §§ 34-23A-1.2 to 34-23A-1.7, inclusive, § 34-23A-10.1, and § 34-23A-10.3, as well as the printed materials described in § 34-23A-10.3, and the website described in § 34-23A-10.4. The physician or the physician's agent shall inform the pregnant woman, orally or in writing, that the materials have been provided by the State of South Dakota at no charge to the pregnant woman. If the pregnant woman indicates, at any time, that she wants to review any of the materials described, such disclosures shall be either given to her at least twenty-four hours before the abortion or mailed to her at least seventy-two hours before the abortion by certified mail, restricted delivery to addressee, which means the postal employee can only deliver the mail to the addressee;

(3) A written statement that sex-selective abortions are illegal in the State of South Dakota and that a pregnant mother cannot have an abortion, either solely or partly, due to the unborn child's sex, regardless of whether that unborn child is a girl or a boy or whether it is of the pregnant mother's free will or the result of the use of pressure and coercion; and

(4) A written notification, prepared and provided to each abortion facility by the Department of Health, that contains the name, text, and telephone number of an organization fighting to end sex trafficking and states the following: "If someone is sexually abusing you or causing you to exchange sex for something of value, and you want help, call 911, text, or call the number provided on this notice.".

Prior to the pregnant woman signing a consent to the abortion, she shall sign a written statement that indicates that the requirements of this section have been complied with. Prior to the performance of the abortion, the physician who is to perform the abortion shall receive a copy of the written disclosure documents required by this section, and shall certify in writing that all of the information described in those subdivisions has been provided to the pregnant woman, that the physician is, to the best of his or her ability, satisfied that the pregnant woman has read the materials which are required to be disclosed, and that the physician believes she understands the information imparted.

Source: SL 1980, ch 245, § 1; SL 1993, ch 249, § 4; SL 2003, ch 185, § 2; SL 2005, ch 186, § 7; SL 2014, ch 168, § 4; SL 2016, ch 176, § 1; SL 2016, ch 179, § 4; SL 2017, ch 160, § 1.



§ 34-23A-10.2 Statement of informed consent--Misdemeanor--Report of physician's conviction--Female not penalized.

34-23A-10.2. Statement of informed consent--Misdemeanor--Report of physician's conviction--Female not penalized. A physician who, knowingly or in reckless disregard, violates § 34-23A-2.1, 34-23A-7, or 34-23A-10.1 is guilty of a Class 2 misdemeanor. The court in which a conviction of a violation of § 34-23A-2.1, 34-23A-7, or 34-23A-10.1 occurs shall report such conviction to the Board of Medical and Osteopathic Examiners.

No penalty may be assessed against the female upon whom the abortion is performed or attempted to be performed. No criminal penalty or civil liability for failure to comply with subsection 34-23A-10.1(2)(c) or that portion of subsection 34-23A-10.1(3) requiring a written certification that the woman has been informed of her opportunity to review the information referred to in subsection 34-23A-10.1(2)(c) may be assessed unless the department of health has made the printed materials available at the time the physician or the physician's agent is required to inform the female of her right to review them.

Source: SL 1980, ch 245, § 2; SL 1993, ch 249, § 7; SL 1997, ch 204, § 4.



§ 34-23A-10.3 Publication of educational materials.

34-23A-10.3. Publication of educational materials. The health department shall publish, in culturally sensitive languages, within one hundred eighty days after July 1, 2005, the following printed materials in such a way as to ensure that the information is easily comprehensible:

(1) Materials designed to inform the pregnant woman of all the disclosures enumerated in § 34-23A-10.1;

(2) Materials designed to inform the pregnant woman of public and private agencies and services available to assist a pregnant woman through pregnancy, upon childbirth and while the child is dependent, including adoption agencies, which shall include a list of the agencies available and a description of the services they offer;

(3) Materials designed to inform the pregnant woman of the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from the time when a pregnant woman can be known to be pregnant to full term, including any relevant information on the possibility of the unborn child's survival and pictures or drawings representing the development of unborn children at two-week gestational increments. Such pictures or drawings shall contain the dimensions of the fetus and shall be realistic and appropriate for the stage of pregnancy depicted. The materials shall be objective, nonjudgmental, and designed to convey only accurate scientific information about the unborn child at the various gestational ages; and

(4) Materials designed to inform the pregnant woman that: "If someone is sexually abusing you or causing you to exchange sex for something of value, and you want help, call 911, text or call the number provided on this notice.".

The materials shall be printed in a typeface large enough to be clearly legible and shall be available at no cost from the Department of Health upon request and in appropriate number to any person, facility or hospital.

Source: SL 1993, ch 249, § 5; SL 2005, ch 186, § 9; SL 2017, ch 160, § 2.



§ 34-23A-10.4 Department of Health to develop and maintain multi-media website--Contents--Collection of related statistics.

34-23A-10.4. Department of Health to develop and maintain multi-media website--Contents--Collection of related statistics. The Department of Health shall, by January 1, 2004, develop and maintain a multi-media website that contains web pages covering each of the following topics:

(1) Embryonic and fetal development at various gestational stages;

(a) Anatomical and physiological characteristics; and

(b) Survival possibilities of the unborn child;

(2) Abortion methods commonly used for each trimester of pregnancy;

(3) Statistically significant abortion method risks, including infection, hemorrhage, danger to subsequent pregnancies, and infertility;

(4) Important pre-abortion procedures;

(a) Confirmation of pregnancy via sonogram; and

(b) Counseling and discussion of medical history to detect possible abortion risks;

(5) Post-abortion psychological and emotional complications;

(6) Parental notification as required by 34-23A-7;

(7) Assistance, benefits, and services:

(a) Names and contact information of public and private agencies; and

(b) Types and availability of public medical benefits and services;

(8) Responsibility of the father of the unborn child;

(9) Statistically significant pregnancy risks;

(10) Adoption options:

(a) Names and contact information of public and private agencies; and

(b) Description of services;

(11) Information on discontinuing a drug-induced abortion.

The state shall collect and maintain web statistics regarding the website developed and maintained pursuant to this section. However, no personal information may be collected.

Source: SL 2003, ch 185, § 1; SL 2016, ch 176, § 2.



§ 34-23A-11 Counselor or social worker not liable for arranging abortion--Retaliation from employer prohibited.

34-23A-11. Counselor or social worker not liable for arranging abortion--Retaliation from employer prohibited. No counselor, social worker, or anyone else who may be in such a position where the abortion question may appear as a part of their workday routine, shall be liable to any person for damages allegedly arising from advising or helping to arrange for or for refusal to arrange or encourage abortion, and there shall be no retaliation from any agency or institution with which such person may be affiliated or by which he may be employed.

Source: SL 1973, ch 146, § 9.



§ 34-23A-12 No liability for refusal to perform abortion.

34-23A-12. No liability for refusal to perform abortion. No physician, nurse, or other person who refuses to perform or assist in the performance of an abortion shall be liable to any person for damages arising from that refusal.

Source: SL 1973, ch 146, § 7.



§ 34-23A-13 Medical facility not to discriminate for performance or refusal to perform abortion.

34-23A-13. Medical facility not to discriminate for performance or refusal to perform abortion. No physician, nurse, or other person who performs or refuses to perform or assist in the performance of an abortion shall, because of that performance or refusal, be dismissed, suspended, demoted, or otherwise prejudiced or damaged by a hospital or other medical facility with which he is affiliated or by which he is employed.

Source: SL 1973, ch 146, § 8.



§ 34-23A-14 Hospital not required to perform abortions--No liability for refusal of abortion as policy.

34-23A-14. Hospital not required to perform abortions--No liability for refusal of abortion as policy. No hospital licensed pursuant to the provisions of chapter 34-12 is required to admit any patient for the purpose of terminating a pregnancy pursuant to the provisions of this chapter. No hospital is liable for its failure or refusal to participate in such termination if the hospital has adopted a policy not to admit patients for the purpose of terminating pregnancies as provided in this chapter.

Source: SL 1973, ch 146, § 8.



§ 34-23A-15 Repealed.

34-23A-15. Repealed by SL 1982, ch 263.



§ 34-23A-16 Birth certificate for live birth resulting from abortion--Death certificate on subsequent death.

34-23A-16. Birth certificate for live birth resulting from abortion--Death certificate on subsequent death. Whenever an abortion procedure results in a live birth, a birth certificate shall be issued certifying the birth of said live born person even though said live person may thereafter die in a short time. In the event death does ensue after a short time, a death certificate shall be issued; both the birth and death certificates shall be issued pursuant to law and rules and regulations of the State Department of Health.

Source: SL 1973, ch 146, § 11.



§ 34-23A-16.1 Right to life of babies born alive.

34-23A-16.1. Right to life of babies born alive. All persons born alive, whether in the course of an abortion procedure or not, shall have the same rights to medical treatment and other necessary health care.

Source: SL 1977, ch 284, § 1.



§ 34-23A-17 Use of fetal tissue, organs, or body parts for research or transplantation prohibited--Exceptions--Violation as felony.

34-23A-17. Use of fetal tissue, organs, or body parts for research or transplantation prohibited--Exceptions--Violation as felony. Any tissue, organ, or body part of an unborn or newborn child who has been subject to an induced abortion, other than an abortion necessary to prevent the death of the mother, may not be used in animal or human research or for animal or human transplantation. Nothing in this section precludes any therapy intended to directly benefit the unborn or newborn child who has been subject to the abortion. This section does not prohibit the use for human transplantation of an unborn child or any tissue or organ thereof if removed in the course of removal of an ectopic or a molar pregnancy. Any person who knowingly and for consideration provides, acquires, receives, or otherwise transfers any fetal tissue, organ, or body part in violation of this section is guilty of a Class 6 felony.

Source: SL 1973, ch 146, § 5; SL 1993, ch 250; SL 2016, ch 177, § 1.



§ 34-23A-18 Abortion as evidence in proceedings to terminate parental rights or to adjudicate dependency of child.

34-23A-18. Abortion as evidence in proceedings to terminate parental rights or to adjudicate dependency of child. Whenever a person is born alive in the course of an abortion procedure, the facts and circumstances involving the birth and the abortion procedure shall be considered relevant and material evidence in any proceeding under chapters 26-7A, 26-8A, 26-8B, and 26-8C for termination of parental rights or adjudication of dependency or neglect; and the Department of Social Services may commence such proceeding as it deems applicable under that chapter.

Source: SL 1973, ch 146, § 11; SL 1977, ch 284, § 2.



§ 34-23A-19 Reports required of facility or physician performing abortions--Contents--Name of mother omitted--Promulgation of rules.

34-23A-19. Reports required of facility or physician performing abortions--Contents--Name of mother omitted--Promulgation of rules. Any facility or physician performing abortions in this state shall report to the state department of health as follows:

(1) Total number of abortions performed;

(2) Method of abortion used in each abortion performed;

(3) Complete pathology reports giving period of gestation of fetuses, presence of abnormality, and measurements of fetuses, if the facility where the abortion is performed is so equipped to complete such reports;

(4) Numbers of maternal deaths due directly or indirectly to abortions;

(5) Reports of all follow-up, including short- and long-term complications in the female due to abortion;

(6) Other information required by the regulations issued by the department pursuant to this section.

No report made under this section shall include the name of any female receiving an abortion.

The Department of Health may promulgate rules pursuant to chapter 1-26 to provide for the reporting of such information concerning abortion as will enable the department to provide complete reporting to the centers for disease control of the public health services in the United States Department of Health and Human Services of all abortion-related data the centers for disease control recommend be reported to them by states.

Source: SL 1973, ch 146, § 4; SL 1993, ch 251, § 1.



§ 34-23A-20 Severability of provisions.

34-23A-20. Severability of provisions. If any part or provision of this chapter is determined to be invalid, or is preliminarily enjoined, all other parts not determined to be invalid or enjoined are severable from the invalid parts and remain in effect. If any part or provision of this chapter is determined to be invalid, or is preliminarily enjoined in one or more of its applications, all other parts or provisions not determined to be invalid or preliminarily enjoined are severable from the invalid or preliminarily enjoined application and remain in effect.

Source: SL 1973, ch 146, § 18; SL 2016, ch 179, § 5.



§ 34-23A-21 Construction of chapter.

34-23A-21. Construction of chapter. Nothing in this chapter may be construed to repeal, by implication or otherwise, any provision not explicitly repealed.

Source: SL 1973, ch 146, § 17; SL 1993, ch 249, § 10.



§ 34-23A-22 Cause of action for certain abortions--Amount of damages--Attorney's fees.

34-23A-22. Cause of action for certain abortions--Amount of damages--Attorney's fees. If any person performs an abortion willfully, wantonly, or maliciously in disregard to § 34-23A-2.1, 34-23A-7, or 34-23A-10.1, the person upon whom such an abortion has been performed, and the parent of a minor child upon whom such an abortion was performed, or any of them, may maintain an action against the person who performed the abortion not to exceed ten thousand dollars in punitive damages. Any person upon whom such an abortion has been attempted may maintain an action against the person who attempted to perform the abortion not to exceed five thousand dollars in punitive damages.

If judgment is rendered in favor of the plaintiff in any such action, the court shall also render judgment for a reasonable attorney's fee in favor of the plaintiff against the defendant. If judgment is rendered in favor of the defendant and the court finds that the plaintiff's suit was frivolous or brought in bad faith, the court shall also render judgment for a reasonable attorney's fee in favor of the defendant against the plaintiff.

Source: SL 1993, ch 249, § 8; SL 1997, ch 204, § 5.



§ 34-23A-23 Anonymity of female plaintiff--Specific written findings.

34-23A-23. Anonymity of female plaintiff--Specific written findings. In every civil or criminal proceeding or action brought pursuant to this chapter, the court shall rule whether the anonymity of any female upon whom an abortion is performed or attempted shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion or sua sponte, shall make such a ruling and, upon determining that her anonymity should be preserved, shall issue orders to the parties, witnesses, and counsel, and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms, to the extent necessary to safeguard her identity from public disclosure. Each such order shall be accompanied by specific written findings explaining why the anonymity of the female should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable less restrictive alternative exists. In the absence of written consent of the female upon whom an abortion has been performed or attempted, anyone, other than a public official, who brings an action pursuant to this chapter shall do so under a pseudonym. This section may not be construed to conceal the identity of the plaintiff or of witnesses from the defendant.

Source: SL 1993, ch 249, § 9.



§ 34-23A-24 Analyses of maternal mortality.

34-23A-24. Analyses of maternal mortality. The Department of Health shall monitor and analyze maternal mortality. The department may promulgate rules pursuant to chapter 1-26 concerning reporting related to maternal mortality, on death certificates or by other means, as will assist it in performing such analyses.

Source: SL 1993, ch 251, § 2.



§ 34-23A-25 Analyses of pregnancy outcomes.

34-23A-25. Analyses of pregnancy outcomes. The department may collect data from health providers and medical facilities for purposes of performing analyses of pregnancy outcomes to determine the number, or if that is not possible, the best available estimate of the number, of each of the following:

(1) Ectopic pregnancies;

(2) Stillbirths;

(3) Live births;

(4) Molar pregnancies;

(5) Spontaneous abortions;

(6) Induced abortions; and

(7) Any other pregnancy-related classifications the department deems useful.
Source: SL 1993, ch 251, § 2A.



§ 34-23A-26 Publication of findings on maternal mortality and pregnancy outcomes.

34-23A-26. Publication of findings on maternal mortality and pregnancy outcomes. The department shall include sections in its annual vital statistics and health status report detailing the findings derived from the analyses provided under §§ 34-23A-24 and 34-23A-25. The department shall ensure that neither the information published in its reports, nor the information provided to researchers, with the exception of information requested by the centers for disease control of the public health service in the United States Department of Health and Human Services, identifies or could reasonably lead to the identification of any individual patient.

Source: SL 1993, ch 251, § 3.



§ 34-23A-27 Partial-birth abortion prohibited--Violation a felony.

34-23A-27. Partial-birth abortion prohibited--Violation a felony. No person may perform a partial-birth abortion which results in the death of a human fetus or infant. A violation of this section is a Class 6 felony.

Source: SL 1997, ch 129, § 1.



§ 34-23A-28 Application of partial-birth abortion prohibition.

34-23A-28. Application of partial-birth abortion prohibition. The provisions of §§ 34-23A-27 to 34-23A-33, inclusive, do not apply to any partial-birth abortion that is necessary to save the life of the mother because her life is endangered by a physical disorder, illness, or injury, including a life-endangering condition caused by or arising from the pregnancy itself, if no other medical procedure would suffice for that purpose.

Source: SL 1997, ch 129, § 2.



§ 34-23A-29 Civil action for death of fetus or infant in partial-birth abortion.

34-23A-29. Civil action for death of fetus or infant in partial-birth abortion. In the case of the death of a human fetus or infant as the result of a partial-birth abortion, the father of the human fetus or infant and, if the mother has not attained the age of eighteen years at the time of the partial-birth abortion, the maternal grandparents of the human fetus or infant may file a civil action to obtain appropriate relief, unless the plaintiff consented to the partial-birth abortion or unless the plaintiff's criminal conduct caused the pregnancy.

Source: SL 1997, ch 129, § 3.



§ 34-23A-30 Money damages in partial-birth abortion.

34-23A-30. Money damages in partial-birth abortion. Civil relief pursuant to § 34-23A-29 includes money damages for all injuries, psychological or physical, that are proximately caused by a partial-birth abortion in violation of § 34-23A-27. Any plaintiff with standing to sue pursuant to § 34-23A-29 who has paid for the costs of a partial-birth abortion may recover treble the costs in damages.

Source: SL 1997, ch 129, § 4.



§ 34-23A-31 Prosecution of woman upon whom partial-birth abortion performed.

34-23A-31. Prosecution of woman upon whom partial-birth abortion performed. No woman upon whom a partial-birth abortion is performed may be prosecuted under the provisions of §§ 34-23A-27 to 34-23A-33, inclusive, for conspiracy to violate § 34-23A-27.

Source: SL 1997, ch 129, § 5.



§ 34-23A-32 Partial-birth abortion defined.

34-23A-32. Partial-birth abortion defined. For the purposes of §§ 34-23A-27 to 34-23A-33, inclusive, a partial-birth abortion is any abortion in which the person who performs the abortion causes a living human fetus to be partially vaginally delivered before killing the infant and completing the delivery.

Source: SL 1997, ch 129, § 6.



§ 34-23A-33 Fetus and infant defined.

34-23A-33. Fetus and infant defined. For the purposes of §§ 34-23A-27 to 34-23A-33, inclusive, the term, fetus, and the term, infant, are used interchangeably to refer to the biological offspring of human parents.

Source: SL 1997, ch 129, § 7.



§ 34-23A-34 Physician's reporting form--Contents.

34-23A-34. Physician's reporting form--Contents. The Department of Health shall prepare a reporting form for physicians which shall provide for the collection of the following information:

(1) The month, day, and year of the induced abortion;

(2) The method of abortion used for each induced abortion;

(3) The approximate gestational age, in weeks, of the unborn child involved in the abortion;

(4) The age of the mother at the time of the abortion and, if the mother was younger than sixteen years of age at the time the child was conceived, the age of the father, if known;

(5) The specific reason for the induced abortion, including the following:

(a) The pregnancy was a result of rape;

(b) The pregnancy was a result of incest;

(c) The mother could not afford the child;

(d) The mother did not desire to have the child;

(e) The mother's emotional health was at risk;

(f) The mother would suffer substantial and irreversible impairment of a major bodily function if the pregnancy continued;

(g) Other, which shall be specified;

(6) Whether the induced abortion was paid for by:

(a) Private insurance;

(b) Public health plan;

(c) Other, which shall be specified;

(7) Whether coverage was under:

(a) A-fee-for-service insurance company;

(b) A managed care company; or

(c) Other, which shall be specified;

(8) A description of the complications, if any, for each abortion and for the aftermath of each abortion;

(9) The fee collected for performing or treating the abortion;

(10) The type of anesthetic, if any, used for each induced abortion;

(11) The method used to dispose of fetal tissue and remains;

(12) The specialty area of the physician;

(13) Whether the physician performing the induced abortion has been subject to license revocation or suspension or other professional sanction;

(14) The number of previous abortions the mother has had;

(15) The number of previous live births of the mother, including both living and deceased;

(16) The date last normal menses began for the mother;

(17) The name of physician performing the induced abortion;

(18) The name of hospital or physician office where the induced abortion was performed;

(19) A unique patient number that can be used to link the report to medical report for inspection, clarification, and correction purposes but that cannot, of itself, reasonably lead to the identification of any person obtaining an abortion;

(20) Certain demographic information including:

(a) State, county, and city of occurrence of abortion;

(b) State, county, and city of residence of mother;

(c) Marital status of mother;

(d) Education status of mother;

(e) Race of mother;

(21) Certain Rhesus factor (Rh) information including:

(a) Whether the mother received the Rh test;

(b) Whether the mother tested positive for the Rh-negative factor;

(c) Whether the mother received a Rho(D) immune globulin injection;

(22) The sex of the unborn child and the following information:

(a) Whether the pregnant mother used a sex-determining test;

(b) What type of sex-determining test the pregnant mother used; and

(c) The approximate gestational age of the unborn child, in weeks, when the test was taken;

(23) The post-fertilization age of the unborn child and the following information:

(a) How the post-fertilization age was determined or if a determination was not made, the basis of the determination that an exception existed;

(b) Whether an intra-fetal injection was used in an attempt to induce fetal demise;

(c) If the unborn child was deemed capable of experiencing pain, pursuant to § 34-23A-70, the basis of the determination that it is a medical emergency;

(d) If the unborn child was deemed capable of experiencing pain pursuant to § 34-23A-70, whether the method of the abortion used was that, in reasonable medical judgment, provided the best opportunity for the unborn child to survive and, if such a method was not used, the basis of the determination that termination of the pregnancy in that manner would pose a greater risk either of the death of the pregnant woman or of the substantial and irreversible physical impairment of a major bodily function, not including a psychological or emotional condition, of the woman than other available methods.
Source: SL 1998, ch 209, § 1; SL 2004, ch 234, § 1; SL 2014, ch 168, § 5; SL 2016, ch 180, § 7.



§ 34-23A-35 Submission of physician's information report.

34-23A-35. Submission of physician's information report. By January fifteenth of each year, each physician who performed or treated an induced abortion during the previous calendar year or the physician's agent, shall submit to the department a copy of the physicians' information report described in § 34-23A-34 with the requested data entered accurately and completely.

Source: SL 1998, ch 209, § 2; SL 2004, ch 234, § 2.



§ 34-23A-36 Annual public report--Information included.

34-23A-36. Annual public report--Information included. The department shall issue a public report on or before November fifteenth of each year providing the same detailed information required by the reporting forms required by §§ 34-23A-34 to 34-23A-45, inclusive. The public report shall cover the entire previous calendar year and shall be compiled from the data in all the reporting forms required by §§ 34-23A-34 to 34-23A-45, inclusive, and submitted to the department in accordance with §§ 34-23A-34 to 34-23A-45, inclusive. Each public report shall also provide such detailed information for all previous calendar years, adjusted to reflect any additional information from late or corrected reports. The department shall take care to ensure that none of the information included in the public reports may reasonably lead to identification of any physician who performed or treated an abortion or any mother who has had an abortion.

Source: SL 1998, ch 209, § 3; SL 2015, ch 183, § 1.



§ 34-23A-37 Information collection form.

34-23A-37. Information collection form. The Department of Health shall prepare a reporting form for physicians which shall provide for the collection of the following information:

(1) The number of females to whom the physician provided the information described in subdivision 34-23A-10.1(1); of that number, the number provided by telephone and the number provided in person; and of each of those numbers, the number provided in the capacity of a referring physician and the number provided in the capacity of a physician who is to perform the abortion;

(2) The number of females to whom the physician provided the information described in subdivision 34-23A-10.1(2); of that number, the number provided by telephone and the number provided in person; of each of those numbers, the number provided in the capacity of a referring physician and the number provided in the capacity of a physician who is to perform the abortion; and of each of those numbers, the number provided by the physician and the number provided by an agent of the physician;

(3) The number of females who availed themselves of the opportunity to obtain a copy of the printed information described in § 34-23A-10.3, and the number who did not; and of each of those numbers, the number who, to the best of the reporting physician's information and belief, went on to obtain the abortion;

(3A) The number of females who availed themselves of the opportunity to view a sonogram of her unborn child pursuant to § 34-23A-52, and the number who did not; and of each of those numbers, the number who, to the best of the reporting physician's information and belief, went on to obtain the abortion;

(4) The number of abortions performed by the physician in which information otherwise required to be provided at least twenty-four hours before the abortion was not provided because an immediate abortion was necessary to avert the female's death, and the number of abortions in which such information was not so provided because a delay would create serious risk of substantial and irreversible impairment of a major bodily function;

(5) The name of hospital or physician office;

(6) The date of report by month, day, and year; and

(7) A unique patient number that can be used to link the report to medical report for inspection, clarification, and correction purposes but that cannot, of itself, reasonably lead to the identification of any person obtaining an abortion.
Source: SL 1998, ch 209, § 4; SL 2004, ch 234, § 3; SL 2008, ch 174, § 2.



§ 34-23A-38 Submission of information collection form.

34-23A-38. Submission of information collection form. By February twenty-eighth of each year, each physician who provided, or whose agent provided, information to one or more females in accordance with § 34-23A-10.1 during the previous calendar year shall submit to the Department of Health a copy of the physicians' information report form described in § 34-23A-37 with the requested data entered accurately and completely.

Source: SL 1998, ch 209, § 5.



§ 34-23A-39 Reporting form for use of notice described in § 34-23A-7.

34-23A-39. Reporting form for use of notice described in § 34-23A-7. The Department of Health shall prepare a reporting form for physicians which shall provide for the collection of the following information:

(1) The number of females or parents whom the physician or agent of the physician provided the notice described in § 34-23A-7; and of each of those numbers, the number of females who, to the best of the reporting physician's information and belief, went on to obtain the abortion;

(2) The number of females upon whom the physician performed an abortion without providing to the parent of the minor the notice described in § 34-23A-7; of that number, the number who were emancipated minors, and the numbers from whom each of the exceptions to § 34-23A-7 were applicable;

(3) The number of abortions performed upon a female by the physician after receiving judicial authorization to do so without parental notice;

(4) The same information described in subdivisions (1) through (3) of this section with respect to females for whom a guardian or conservator has been appointed pursuant to statutes on guardianship or conservatorship because of finding of incompetency ;

(5) The name of hospital or physician office;

(6) The date of report by month, day, and year; and

(7) A unique patient number that can be used to link the report to medical report for inspection, clarification, and correction purposes but that cannot, of itself, reasonably lead to the identification of any person obtaining an abortion.
Source: SL 1998, ch 209, § 6; SL 2004, ch 234, § 4.



§ 34-23A-40 Submission of reporting form.

34-23A-40. Submission of reporting form. By February twenty-eighth of each year, each physician who provided, or whose agent provided, the notice described in § 34-23A-7, and any physician who knowingly performed an abortion upon a female or upon a female for whom a guardian or conservator had been appointed because of a finding of incompetency during the previous calendar year shall submit to the Department of Health a copy of the physicians' information report form described in § 34-23A-39 with the requested data entered accurately and completely.

Source: SL 1998, ch 209, § 7.



§ 34-23A-41 Penalty for failure to submit reporting form.

34-23A-41. Penalty for failure to submit reporting form. Any physician who fails to submit any report required by §§ 34-23A-34 to 34-23A-45, inclusive, within a grace period of thirty days following the due date is subject to a late fee of five hundred dollars for each additional thirty-day period, or portion of a thirty-day period, that each report is overdue. Any physician who has not submitted a report, or has submitted only an incomplete report, more than one year following the due date, is also subject to a civil action brought by the department. A court of competent jurisdiction may direct the physician to submit a complete report within a period stated by court order or be subject to sanctions for civil contempt.

Source: SL 1998, ch 209, § 8.



§ 34-23A-42 Failure to submit reporting form a misdemeanor.

34-23A-42. Failure to submit reporting form a misdemeanor. Any person who knowingly or recklessly fails to submit any report required by §§ 34-23A-34 to 34-23A-45, inclusive, or submits false information under §§ 34-23A-34 to 34-23A-45, inclusive, is guilty of a Class 2 misdemeanor.

Source: SL 1998, ch 209, § 9.



§ 34-23A-43 Department to ensure compliance--Inspection.

34-23A-43. Department to ensure compliance--Inspection. The department shall ensure compliance with §§ 34-23A-34 to 34-23A-45, inclusive, and shall verify the data provided by periodic inspection of places where induced abortions are performed.

Source: SL 1998, ch 209, § 10.



§ 34-23A-44 Department to ensure anonymity--Confidentiality of communication.

34-23A-44. Department to ensure anonymity--Confidentiality of communication. No report made under §§ 34-23A-34 to 34-23A-45, inclusive, may include the name of any female having an abortion. The Department of Health shall take care to ensure that none of the information included in any report required by §§ 34-23A-34 to 34-23A-45, inclusive, including printed records, computerized records, or stored information of any type, can reasonably lead to the identification of any person obtaining an abortion. Except in the case of a mother who was younger than the age of sixteen at the time her child was conceived, any information collected by or under the direction of a physician or psychotherapist for the purpose of completing a report required by §§ 34-23A-34 to 34-23A-45, inclusive, is privileged as a confidential communication under subdivision 19-19-503(b). In the case of a mother who was younger than the age of sixteen at the time the child was conceived, the privilege of confidentiality set forth in subdivision 19-19-503(b) may not be claimed in any judicial proceeding involving § 22-22-1.

Source: SL 1998, ch 209, § 11; SL 2004, ch 234, § 5.



§ 34-23A-45 "Induced abortion" defined.

34-23A-45. "Induced abortion" defined. For purposes of §§ 34-23A-34 to 34-23A-45, inclusive, only, the term, induced abortion, means the use of any means to intentionally terminate the pregnancy of a female known to be pregnant with knowledge that the termination with those means will, with reasonable likelihood, cause the death of the embryo or fetus.

Source: SL 1998, ch 209, § 12.



§ 34-23A-46 Licensing of abortion facilities.

34-23A-46. Licensing of abortion facilities. Except as provided by § 34-23A-47, no person may establish or operate an abortion facility in this state without an appropriate license issued under §§ 34-23A-46 to 34-23A-51, inclusive. Each abortion facility shall have a separate license. No abortion facility license is transferrable or assignable.

Source: SL 2006, ch 182, § 2.



§ 34-23A-47 Exceptions to abortion facility license requirement.

34-23A-47. Exceptions to abortion facility license requirement. The following facilities need not be licensed under §§ 34-23A-46 to 34-23A-51, inclusive:

(1) A health care facility licensed pursuant to chapter 34-12; or

(2) The office of a physician licensed pursuant to chapter 36-4 unless the office is used for performing abortions.
Source: SL 2006, ch 182, § 3.



§ 34-23A-48 Application for abortion facility license--Contents--Fee--Inspection and investigation--Renewal.

34-23A-48. Application for abortion facility license--Contents--Fee--Inspection and investigation--Renewal. An applicant for an abortion facility license shall submit an application to the department on a form prescribed by the department. The application shall be accompanied by a nonrefundable license fee in an amount set by the department by rules promulgated pursuant to chapter 1-26. The license fee may not exceed two thousand dollars. The application shall contain evidence that there are one or more physicians on the staff of the facility who are licensed by the State Board of Medical and Osteopathic Examiners. The department shall issue a license if, after inspection and investigation, it finds that the applicant and the abortion facility meet the requirements of §§ 34-23A-46 to 34-23A-51, inclusive, and the standards promulgated in rules adopted pursuant to §§ 34-23A-46 to 34-23A-51, inclusive. As a condition for renewal of a license, the licensee shall submit to the department the annual license renewal fee set by rules promulgated pursuant to chapter 1-26.

Source: SL 2006, ch 182, § 4.



§ 34-23A-49 Compliance inspections.

34-23A-49. Compliance inspections. The department may inspect an abortion facility at reasonable times as necessary to ensure compliance with §§ 34-23A-46 to 34-23A-51, inclusive. The department shall inspect an abortion facility before renewing the facility's license.

Source: SL 2006, ch 182, § 5.



§ 34-23A-49.1 Inspection information to be posted on department's public website.

34-23A-49.1. Inspection information to be posted on department's public website. The Department of Health shall include information regarding each inspection of an abortion facility on the department's public website no later than forty-five days after the inspection. The information posted on the website must include the date and the result of each inspection. If the result of the inspection requires an abortion provider to take corrective action, the information must include the details of the required corrective action.

Source: SL 2016, ch 178, § 1.



§ 34-23A-50 Fees to be deposited in abortion facility licensing fund.

34-23A-50. Fees to be deposited in abortion facility licensing fund. Any fees collected under §§ 34-23A-46 to 34-23A-51, inclusive, shall be deposited in the abortion facility licensing fund and are continuously appropriated to administer and enforce §§ 34-23A-46 to 34-23A-51, inclusive.

Source: SL 2006, ch 182, § 6.



§ 34-23A-51 Promulgation of rules--Minimum standards for abortion facilities.

34-23A-51. Promulgation of rules--Minimum standards for abortion facilities. The department shall adopt rules pursuant to chapter 1-26 for the issuance, renewal, denial, suspension, and revocation of a license to operate an abortion facility. The department shall adopt, by rules promulgated pursuant to chapter 1-26, minimum standards to protect the health and safety of a patient of an abortion facility. The rules shall establish minimum standards regarding:

(1) Facility safety and sanitation;

(2) Qualifications and supervision of professional and nonprofessional personnel;

(3) Emergency equipment and procedures to provide emergency care;

(4) Medical records and reports;

(5) Procedure and recovery rooms;

(6) Infection control;

(7) Medication control;

(8) Quality assurance;

(9) Facility and laboratory equipment requirements, sanitation, testing, and maintenance;

(10) Information on and access to patient follow-up care; and

(11) Patient screening, assessment, and monitoring.
Source: SL 2006, ch 182, § 7.



§ 34-23A-52 Opportunity to view sonogram required.

34-23A-52. Opportunity to view sonogram required. No facility that performs abortions may perform an abortion on a pregnant woman without first offering the pregnant woman an opportunity to view a sonogram of her unborn child. The woman's response to the offer shall be documented by the facility, including the date and time of the offer and the woman's signature attesting to her informed decision.

Source: SL 2008, ch 174, § 1.



§ 34-23A-53 Definition of terms.

34-23A-53. Definition of terms. Terms as used in §§ 34-23A-53 to 34-23A-62, inclusive, mean:

(1) "Pregnancy help center," any entity whether it be a form of corporation, partnership, or proprietorship, whether it is for profit, or nonprofit, that has as one of its principal missions to provide education, counseling, and other assistance to help a pregnant mother maintain her relationship with her unborn child and care for her unborn child, which entity has a medical director who is licensed to practice medicine in the State of South Dakota, or that it has a collaborative agreement with a physician licensed in South Dakota to practice medicine to whom women can be referred, which entity does not perform abortions and is not affiliated with any physician or entity that performs abortions, and does not now refer pregnant mothers for abortions, and has not referred any pregnant mother for abortions for the three-year period immediately preceding July 1, 2011, which entity does not place children for adoption, and which entity is in compliance with the requirements of § 34-23A-59.1;

(2) Deleted by SL 2012, ch 186, § 1;

(3) Deleted by SL 2012, ch 186, § 1;

(4) "Coercion," exists if the pregnant mother is induced to consent to an abortion by any other person under circumstances, or in such a manner, which deprives her from making a free decision or exercising her free will.
Source: SL 2011, ch 161, § 7; SL 2012, ch 186, § 1; SL 2014, ch 167, § 1.



§ 34-23A-54 Legislative findings.

34-23A-54. Legislative findings. The Legislature finds that as abortion medicine is now practiced in South Dakota that:

(1) In the overwhelming majority of cases, abortion surgery and medical abortions are scheduled for a pregnant mother without the mother first meeting and consulting with a physician or establishing a traditional physician-patient relationship;

(2) The surgical and medical procedures are scheduled by someone other than a physician, without a medical or social assessment concerning the appropriateness of such a procedure or whether the pregnant mother's decision is truly voluntary, uncoerced, and informed, or whether there has been an adequate screening for a pregnant mother with regard to the risk factors that may cause complications if the abortion is performed;

(3) Such practices are contrary to the best interests of the pregnant mother and her child and there is a need to protect the pregnant mother's interest in her relationship with her child and her health by passing remedial legislation;

(4) There exists in South Dakota a number of pregnancy help centers, as defined in § 34-23A-53, which have as their central mission providing counseling, education, and other assistance to pregnant mothers to help them maintain and keep their relationship with their unborn children, and that such counseling, education, and assistance provided by these pregnancy help centers is of significant value to the pregnant mothers in helping to protect their interest in their relationship with their children; and

(5) It is a necessary and proper exercise of the state's authority to give precedence to the mother's fundamental interest in her relationship with her child over the irrevocable method of termination of that relationship by induced abortion.
Source: SL 2011, ch 161, § 1.



§ 34-23A-55 Duties of physician in addition to common law.

34-23A-55. Duties of physician in addition to common law. The physician's common law duty to determine that the physician's patient's consent is voluntary and uncoerced and informed applies to all abortion procedures. The requirements expressly set forth in §§ 34-23A-53 to 34-23A-62, inclusive, that require procedures designed to insure that a consent to an abortion is voluntary and uncoerced and informed, are an express clarification of, and are in addition to, those common law duties.

Source: SL 2011, ch 161, § 2.



§ 34-23A-56 Scheduling of abortion--Prior requirements.

34-23A-56. Scheduling of abortion--Prior requirements. No surgical or medical abortion may be scheduled except by a licensed physician and only after the physician physically and personally meets with the pregnant mother, consults with her, and performs an assessment of her medical and personal circumstances. Only after the physician completes the consultation and assessment complying with the provisions of §§ 34-23A-53 to 34-23A-62, inclusive, may the physician schedule a surgical or medical abortion, but in no instance may the physician schedule such surgical or medical abortion to take place in less than seventy-two hours from the completion of such consultation and assessment except in a medical emergency as set forth in § 34-23A-10.1 and subdivision 34-23A-1(5). No Saturday, Sunday, or annually recurring holiday, as specifically named in § 1-5-1, may be included or counted in the calculation of the seventy-two hour minimum time period between the initial physician consultation and assessment and the time of the scheduled abortion procedure. No physician may have the pregnant mother sign a consent for the abortion on the day of this initial consultation and no physician, abortion provider, hospital, or clinic, at which the physician performs an abortion, may accept payment for an abortion until a consent is signed after full compliance with the provisions of §§ 34-23A-53 to 34-23A-62, inclusive. No physician may take a signed consent from the pregnant mother unless the pregnant mother is in the physical presence of the physician and except on the day the abortion is scheduled, and only after complying with the provisions of §§ 34-23A-53 to 34-23A-62, inclusive, as they pertain to the initial consultation, and only after complying with the provisions of subdivisions 34-23A-10.1(1) and (2). During the initial consultation between the physician and the pregnant mother, prior to scheduling a surgical or medical abortion, the physician shall:

(1) Do an assessment of the pregnant mother's circumstances to make a reasonable determination whether the pregnant mother's decision to submit to an abortion is the result of any coercion or pressure from other persons. In conducting that assessment, the physician shall obtain from the pregnant mother the age or approximate age of the father of the unborn child, and the physician shall consider whether any disparity in age between the mother and father is a factor when determining whether the pregnant mother has been subjected to pressure, undue influence, or coercion;

(2) Provide the written disclosure required by subdivision 34-23A-10.1(1) and discuss them with her to determine that she understands them;

(3) Provide the pregnant mother with the names, addresses, and telephone numbers of all pregnancy help centers that are registered with the South Dakota Department of Health pursuant to §§ 34-23A-53 to 34-23A-62, inclusive, and provide her with written instructions that set forth the following:

(a) That prior to the day of any scheduled abortion the pregnant mother must have a consultation at a pregnancy help center at which the pregnancy help center shall inform her about what education, counseling, and other assistance is available to help the pregnant mother keep and care for her child, and have a private interview to discuss her circumstances that may subject her decision to coercion;

(b) That prior to signing a consent to an abortion, the physician shall first obtain from the pregnant mother, a written statement that she obtained a consultation with a pregnancy help center, which sets forth the name and address of the pregnancy help center, the date and time of the consultation, and the name of the counselor at the pregnancy help center with whom she consulted;

(4) Conduct an assessment of the pregnant mother's health and circumstances to determine if any of the following preexisting risk factors associated with adverse psychological outcomes following an abortion are present in her case:

(a) Coercion;

(b) Pressure from others to have an abortion;

(c) The pregnant mother views an abortion to be in conflict with her personal or religious values;

(d) The pregnant mother is ambivalent about her decision to have an abortion, or finds the decision of whether to have an abortion difficult and she has a high degree of decisional distress;

(e) That the pregnant mother has a commitment to the pregnancy or prefers to carry the child to term;

(f) The pregnant mother has a medical history that includes a pre-abortion mental health or psychiatric problem; and

(g) The pregnant mother is twenty-two years old or younger.

The physician making the assessment shall record in the pregnant mother's medical records, on a form created for such purpose, each of the risk factors associated with adverse psychological outcomes following an abortion listed in this subdivision that are present in her case and which are not present in her case;

(4A) Inquire into whether the pregnant mother knows the sex of her unborn child and if so, whether the mother is seeking an abortion due to the sex of the unborn child.

(5) The physician shall identify for the pregnant mother and explain each of the risk factors associated with adverse psychological outcomes following an abortion listed in subdivision (4) which are present in her case;

(6) The physician shall advise the pregnant mother of each risk factor associated with adverse psychological outcomes following an abortion listed in subdivision 34-23A-56(4) which the physician determines are present in her case and shall discuss with the pregnant mother, in such a manner and detail as is appropriate, so that the physician can certify that the physician has made a reasonable determination that the pregnant mother understands the information imparted, all material information about the risk of adverse psychological outcomes known to be associated with each of the risk factors found to be present;

(7) In the event that no risk factor is determined to be present, the physician shall include in the patient's records a statement that the physician has discussed the information required by the other parts of this section and that the physician has made a reasonable determination that the mother understands the information in question;

(8) Records of the assessments, forms, disclosures, and instructions performed and given pursuant to this section shall be prepared by the physician and maintained as a permanent part of the pregnant mother's medical records.
Source: SL 2011, ch 161, § 3; SL 2012, ch 186, § 2; SL 2013, ch 157, § 1; SL 2014, ch 168, § 3; SL 2015, ch 184, § 1.



§ 34-23A-57 Patient's written signed statement.

34-23A-57. Patient's written signed statement. On the day on which the abortion is scheduled, no physician may take a consent for an abortion nor may the physician perform an abortion, unless the provisions of §§ 34-23A-53 to 34-23A-62, inclusive, have been met, and the physician first obtains from the pregnant mother, a written, signed statement setting forth all information required by subsection 34-23A-56(3)(b). The written statement signed by the pregnant mother shall be maintained as a permanent part of the pregnant mother's medical records. Only the physician who meets with and consults with the pregnant mother pursuant to § 34-23A-56 can take her consent and perform her abortion unless serious unforeseen circumstances prevent that physician from taking the consent and performing the abortion.

Source: SL 2011, ch 161, § 4; SL 2012, ch 186, § 3.



§ 34-23A-58 Registry of pregnancy help centers.

34-23A-58. Registry of pregnancy help centers. The Department of Health shall maintain a registry of pregnancy help centers located in the State of South Dakota. The Department shall publish a list of all pregnancy help centers which submit a written request or application to be listed on the state registry of pregnancy help centers. All pregnancy help centers seeking to be listed on the registry shall be so listed without charge, if they submit an affidavit that certifies that:

(1) The pregnancy help center has a facility or office in the State of South Dakota in which it routinely consults with women for the purpose of helping them keep their relationship with their unborn children;

(2) That one of its principal missions is to educate, counsel, and otherwise assist women to help them maintain their relationship with their unborn children;

(3) That they do not perform abortions at their facility, and have no affiliation with any organization or physician which performs abortions;

(4) That they do not now refer pregnant women for abortions, and have not referred any pregnant women for an abortion at any time in the three years immediately preceding July 1, 2011;

(5) That they have a medical director licensed by South Dakota to practice medicine or that they have a collaborative agreement with a physician licensed in South Dakota to practice medicine to whom women can be referred;

(6) That they shall provide the counseling and interviews described in §§ 34-23A-53 to 34-23A-62, inclusive, upon request by pregnant mothers;

(7) That they shall comply with the provisions of § 34-23A-59 as it relates to discussion of religious beliefs; and

(8) That they do not place children for adoption.

For purposes of placing the name of a pregnancy help center on the state registry of pregnancy help centers maintained by the Department of Health, it is irrelevant whether the pregnancy help center is secular or faith based. The Department of Health shall immediately provide a copy of the registry of pregnancy health centers to all physicians, facilities, and entities that request it. The registry shall be regularly updated by the Department of Health in order to include a current list of pregnancy help centers and shall forward all updated lists to all physicians, facilities, and entities that previously requested the list. The Department of Health shall accept written requests or applications to be placed on the state registry of pregnancy help centers from pregnancy help centers after enactment but prior to July 1, 2011.

Source: SL 2011, ch 161, § 5; SL 2014, ch 167, § 2.



§ 34-23A-58.1 Certification of conditions by pregnancy help centers.

34-23A-58.1. Certification of conditions by pregnancy help centers. On or before January 2, 2013, each pregnancy help center which has been placed on the registry of pregnancy help centers maintained by the Department of Health before January 1, 2012, as a condition to remain on the state registry of pregnancy help centers, shall submit a supplemental affidavit that certifies that:

(1) It has available either on staff, or pursuant to a collaborative agreement, a licensed counselor, or licensed psychologist, or licensed certified social worker, or licensed social worker, or licensed nurse, or licensed marriage and family therapist, or licensed physician, to provide the counseling related to the assessment for coercion and the associated imparting of information described in §§ 34-23A-53 to 34-23A-59.2, inclusive; and

(2) It shall strictly adhere to the confidentiality requirements set forth in §§ 34-23A-53 to 34-23A-59.2, inclusive.
Source: SL 2012, ch 186, § 4; SL 2016, ch 179, § 1.



§ 34-23A-58.2 Pregnancy help centers placed on registry before January 1, 2012.

34-23A-58.2. Pregnancy help centers placed on registry before January 1, 2012. Any pregnancy help center which has been placed on the registry of pregnancy help centers maintained by the Department of Health before January 1, 2012, shall remain on the registry of the Department of Health and is eligible to provide the counseling and interviews described in §§ 34-23A-53 to 34-23A-62 for pregnancy help centers until January 1, 2013. Thereafter, each pregnancy help center shall remain on the state registry of the Department of Health and maintain its eligibility to provide the counseling and interviews by submitting to the Department of Health the supplemental affidavit provided for in § 34-23A-58.1.

Source: SL 2012, ch 186, § 5.



§ 34-23A-58.3 Pregnancy help centers placed on registry after January 1, 2012.

34-23A-58.3. Pregnancy help centers placed on registry after January 1, 2012. Any pregnancy help center which has not been placed on the registry of pregnancy help centers maintained by the Department of Health before January 1, 2012, which submits a written request or application to be listed on the state registry of pregnancy help centers, in order to be included on the registry, shall submit to the Department of Health an affidavit that certifies all of the information required by § 34-23A-58 as well as the information required by § 34-23A-58.1.

Source: SL 2012, ch 186, § 6.



§ 34-23A-58.4 Registry may not include entities licensed to place children for adoption or perform abortions--List of licensed persons who provide counseling--Removal from registry for failure to comply.

34-23A-58.4. Registry may not include entities licensed to place children for adoption or perform abortions--List of licensed persons who provide counseling--Removal from registry for failure to comply. Prior to adding an entity to the registry of pregnancy help centers, the department shall cross-reference the state's records to ensure that the entity is not licensed to place children for adoption or licensed to perform abortions. The department may not list on the registry any entity which is licensed to place children for adoption or which is licensed to perform abortions. The department shall cross-reference the state's records at least once each calendar year to ensure that any pregnancy help center already on the registry of pregnancy help centers has not been licensed to place children for adoption or licensed to perform abortions. If a pregnancy help center on the registry is so licensed, the department shall remove that pregnancy help center from the registry. Each year, commencing in 2015, each pregnancy help center listed on the state registry maintained by the department shall, by January twentieth, provide the department with a list of licensed persons who may provide the counseling at the pregnancy help center in compliance with §§ 34-23A-58.1, 34-23A-58.2, and 34-23A-58.3. If a pregnancy help center fails to provide such list by January twentieth in any particular year, the department shall issue a notice to the pregnancy help center that if it fails to provide such list of licensed persons within ninety days of the receipt of such notice, the department will remove the pregnancy help center from the registry of pregnancy help centers authorized to provide the counseling required by §§ 34-23A-53 to 34-23A-61, inclusive, and described under § 34-23A-59. The department shall cross-reference the state's records to confirm that the licensed persons listed by the pregnancy help center maintain a current license. The department may inquire of any licensed persons listed by a registered pregnancy help center to confirm that they are available for the counseling required by the law. If the department determines that a pregnancy help center on the registry does not have a person currently licensed to provide the required counseling, the department shall notify the pregnancy help center of that determination and if the pregnancy help center cannot demonstrate that it has a licensed person to provide the counseling consistent with the law, the department shall remove the pregnancy help center from the registry. If a pregnancy help center is removed by the department from its registry pursuant to this section, the department shall inform all physicians, facilities, and entities to whom the department provides a copy of the registry of pregnancy help centers that the pregnancy help center is removed.

Source: SL 2014, ch 167, § 3.



§ 34-23A-59 Pregnancy help center consultations.

34-23A-59. Pregnancy help center consultations. A pregnancy help center consultation required by §§ 34-23A-53 to 34-23A-59.2, inclusive, shall be implemented as follows:

(1) The pregnancy help center shall be permitted to interview the pregnant mother to determine whether the pregnant mother has been subject to any coercion to have an abortion, or is being pressured into having an abortion, and shall be permitted to inform the pregnant mother in writing or orally, or both, what counseling, education, and assistance that is available to the pregnant mother to help her maintain her relationship with her unborn child and help her care for the child both through the pregnancy help center or any other organization, faith-based program, or governmental program. The pregnancy help center may, if it deems it appropriate, discuss matters pertaining to adoption;

(2) During the consultation interviews provided for by §§ 34-23A-53 to 34-23A-59.2, inclusive, no pregnancy help center, its agents or employees, may discuss with any pregnant mother religion or religious beliefs, either of the mother or the counselor, unless the pregnant mother consents in writing;

(3) The pregnancy help center is under no obligation to communicate with the abortion provider in any way, and is under no obligation to submit any written or other form of confirmation that the pregnant mother consulted with the pregnancy help center. The pregnancy help center may voluntarily provide a written statement of assessment to the abortion provider, whose name the woman shall give to the pregnancy help center, if the pregnancy help center obtains information that indicates that the pregnant mother has been subjected to coercion or that her decision to consider an abortion is otherwise not voluntary or not informed. The physician shall make the physician's own independent determination whether or not a pregnant mother's consent to have an abortion is voluntary, uncoerced, and informed before having the pregnant mother sign a consent to an abortion. The physician shall review and consider any information provided by the pregnancy help center as one source of information, which in no way binds the physician, who shall make an independent determination consistent with the provisions of §§ 34-23A-53 to 34-23A-59.2, inclusive, the common law requirements, and accepted medical standards;

(4) Any written statement or summary of assessment prepared by the pregnancy help center as a result of counseling of a pregnant mother as a result of the procedures created by §§ 34-23A-53 to 34-23A-59.2, inclusive, may be forwarded by the pregnancy help center, in its discretion, to the abortion physician. If forwarded to the physician, the written statement or summary of assessment shall be maintained as a permanent part of the pregnant mother's medical records. Other than forwarding such documents to the abortion physician, no information obtained by the pregnancy help center from the pregnant mother may be released, without the written signed consent of the pregnant mother or unless the release is in accordance with federal, state, or local law;

(5) Commencing on September 1, 2016, the counseling authorized pursuant to this section shall be conducted in accordance with the Uniform Policy and Procedures Guidelines developed and promulgated by the South Dakota Association of Registered Pregnancy Help Centers and adopted in 2015.

Nothing in §§ 34-23A-53 to 34-23A-59.2, inclusive, may be construed to impose any liability upon a pregnancy help center. However, the failure of a pregnancy help center to comply with the conditions of § 34-23A-58.1, 34-23A-59.1 or this section for being authorized to provide the pregnancy help center counseling, if uncorrected, may result in the Department of Health removing the pregnancy help center from the state's registry of pregnancy help centers.

Source: SL 2011, ch 161, § 6; SL 2012, ch 186, § 7; SL 2016, ch 179, § 3.



§ 34-23A-59.1 Licensed professionals required at pregnancy help centers.

34-23A-59.1. Licensed professionals required at pregnancy help centers. Any pregnancy help center listed on the Department of Health registry of pregnancy help centers prior to January 1, 2012, shall, beginning on January 1, 2013, have available either on staff or pursuant to a collaborative agreement, a licensed counselor, or licensed psychologist, or licensed certified social worker, or licensed social worker, or licensed nurse, or licensed marriage and family therapist, or a licensed physician to meet privately with the pregnant mother to provide the counseling and meeting required by §§ 34-23A-53 to 34-23A-59.2, inclusive. Any pregnancy help center placed on the state registry on or after January 1, 2012, shall have one or more such licensed professionals available on staff or pursuant to collaborative agreement for such purposes beginning on January 1, 2012.

Source: SL 2012, ch 186, § 8; SL 2016, ch 179, § 2.



§ 34-23A-59.2 Release of confidential information as misdemeanor.

34-23A-59.2. Release of confidential information as misdemeanor. Any person who knowingly and intentionally releases any information obtained during any consultations resulting from §§ 34-23A-53 to 34-23A-61, inclusive, under circumstances not in accord with the confidentiality provisions required by §§ 34-23A-53 to 34-23A-61, inclusive, is guilty of a Class 2 misdemeanor. Such a conviction of a Class 2 misdemeanor shall be reported to any agency or board responsible for licensing or certifying the persons who conducted the counseling required by §§ 34-23A-53 to 34-23A-61, inclusive.

Source: SL 2012, ch 186, § 9.



§ 34-23A-60 Civil action for failure to comply with §§ 34-23A-56 and 34-23A-57.

34-23A-60. Civil action for failure to comply with §§ 34-23A-56 and 34-23A-57. Any woman who undergoes an abortion, or her survivors, where there has been an intentional, knowing, or negligent failure to comply with the provisions of §§ 34-23A-56 and 34-23A-57 may bring a civil action, and obtain a civil penalty in the amount of ten thousand dollars, plus reasonable attorney's fees and costs, jointly and severally from the physician who performed the abortion and the abortion facility where the abortion was performed.

This amount shall be in addition to any damages that the woman or her survivors may be entitled to receive under any common law or statutory provisions, to the extent that she sustains any injury. This amount shall also be in addition to the amounts that the woman or other survivors of the deceased unborn child may be entitled to receive under any common law or statutory provisions, including but not limited to the wrongful death statutes of this state.

Source: SL 2011, ch 161, § 8.



§ 34-23A-61 Civil action for failure to comply with chapter.

34-23A-61. Civil action for failure to comply with chapter. In any civil action presenting a claim arising from a failure to comply with any of the provisions of this chapter, the following shall apply:

(1) The failure to comply with the requirements of this chapter relative to obtaining consent for the abortion shall create a rebuttable presumption that if the pregnant mother had been informed or assessed in accordance with the requirements of this chapter, she would have decided not to undergo the abortion;

(2) If the trier of fact determines that the abortion was the result of coercion, and it is determined that if the physician acted prudently, the physician would have learned of the coercion, there is a nonrebuttable presumption that the mother would not have consented to the abortion if the physician had complied with the provisions of §§ 34-23A-53 to 34-23A-62, inclusive;

(3) If evidence is presented by a defendant to rebut the presumption set forth in subdivision (1), then the finder of fact shall determine whether this particular mother, if she had been given all of the information a reasonably prudent patient in her circumstance would consider significant, as well as all information required by §§ 34-23A-53 to 34-23A-62, inclusive, to be disclosed, would have consented to the abortion or declined to consent to the abortion based upon her personal background and personality, her physical and psychological condition, and her personal philosophical, religious, ethical, and moral beliefs;

(4) The pregnant mother has a right to rely upon the abortion doctor as her source of information, and has no duty to seek any other source of information, other than from a pregnancy help center as referenced in §§ 34-23A-56 and 34-23A-57, prior to signing a consent to an abortion;

(5) No patient or other person responsible for making decisions relative to the patient's care may waive the requirements of this chapter, and any verbal or written waiver of liability for malpractice or professional negligence arising from any failure to comply with the requirements of this chapter is void and unenforceable.
Source: SL 2011, ch 161, § 9; SL 2012, ch 186, § 10.



§ 34-23A-62 Repeal not implied.

34-23A-62. Repeal not implied. Nothing in §§ 34-23A-53 to 34-23A-62, inclusive, repeals, by implication or otherwise, any provision not explicitly repealed.

Source: SL 2011, ch 161, § 10.



§ 34-23A-63 Definitions regarding sex-selective abortions.

34-23A-63. Definitions regarding sex-selective abortions. Terms as used in this chapter mean:

(1) "Sex-selective abortion," the performance of an abortion with knowledge that the pregnant mother is seeking the abortion due to the sex of the unborn child;

(2) "Sex-determining test," any scientific test that is capable of determining the sex of an unborn child.
Source: SL 2014, ch 168, § 1.



§ 34-23A-64 Sex-selective abortions prohibited--Felony.

34-23A-64. Sex-selective abortions prohibited--Felony. No person may knowingly or in reckless disregard perform or attempt to perform a sex-selective abortion. A violation of this section is a Class 6 felony. No penalty may be assessed against the pregnant mother upon whom the abortion is performed or attempted to be performed.

Source: SL 2014, ch 168, § 2.



§ 34-23A-65 Repeal not implied.

34-23A-65. Repeal not implied. Nothing in subdivision 34-23A-10.1(3), 34-23A-34(22), or 34-23A-56(4A) or § 34-23A-63 or 34-23A-64 repeals, by implication or otherwise, any provision not explicitly repealed.

Source: SL 2014, ch 168, § 6.



§ 34-23A-66 Repealed.

34-23A-66. Repealed by SL 2016, ch 179, § 6.



§ 34-23A-67 Legislative findings as to unborn child capable of experiencing pain.

34-23A-67. Legislative findings as to unborn child capable of experiencing pain. The Legislature finds that:

(1) The state has a compelling state interest in protecting the lives of unborn children from the stage at which substantial medical evidence indicates that they are capable of feeling pain;

(2) There is substantial medical evidence that an unborn child is capable of experiencing pain by twenty weeks after fertilization.
Source: SL 2016, ch 180, § 1.



§ 34-23A-68 Definitions regarding unborn child capable of experiencing pain.

34-23A-68. Definitions regarding unborn child capable of experiencing pain. Terms used in §§ 34-23A-34 and 34-23A-67 to 34-23A-72, inclusive mean:

(1) "Post-fertilization age," the age of an unborn child as calculated from fertilization;

(2) "Probable post-fertilization age of the unborn child," what, in reasonable medical judgment, will with reasonable probability be the post-fertilization age of the unborn child at the time the abortion is planned to be performed or induced;

(3) "Reasonable medical judgment," a medical judgment that would be made by a reasonably prudent physician, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved;

(4) "Woman," a female human being whether or not she has reached the age of majority.
Source: SL 2016, ch 180, § 2.



§ 34-23A-69 Abortion of unborn child capable of feeling pain prohibited_Felony--Exceptions.

34-23A-69. Abortion of unborn child capable of feeling pain prohibited--Felony--Exceptions. It is a Class 6 felony to intentionally or recklessly perform, or attempt to perform, an abortion of an unborn child capable of feeling pain unless it is a medical emergency. No penalty may be assessed against the woman upon whom the abortion is performed, or attempted to be performed.

Source: SL 2016, ch 180, § 3; SL 2017, ch 161, § 1.



§ 34-23A-70 Time when unborn child capable of feeling pain--Diagnosis of post-fertilization age of unborn child.

34-23A-70. Time when unborn child capable of feeling pain--Diagnosis of post-fertilization age of unborn child. For purposes of §§ 34-23A-34 and 34-23A-67 to 34-23A-73, inclusive, an unborn child is capable of feeling pain when the physician performing, or attempting to perform, the abortion or another physician upon whose determination that physician relies, determines that the probable post-fertilization age of the unborn child is twenty or more weeks.

In determining the post-fertilization age of the unborn child, the physician shall make inquiries of the pregnant woman and perform medical examinations and tests that a reasonably prudent physician would perform to accurately diagnose the post-fertilization age of an unborn child.

Source: SL 2016, ch 180, § 4.



§ 34-23A-71 Intent of pregnant mother to inflict self-harm not medical emergency.

34-23A-71. Intent of pregnant mother to inflict self-harm not medical emergency. No medical emergency may form the basis for an exception to § 34-23A-69 if it is based on a claim or diagnosis that the pregnant mother will engage in conduct which she intends to result in her death or other self harm.

Source: SL 2016, ch 180, § 5.



§ 34-23A-72 Requirements when abortion of unborn child capable of feeling pain necessary due to medical emergency.

34-23A-72. Requirements when abortion of unborn child capable of feeling pain necessary due to medical emergency. When an abortion of an unborn child capable of feeling pain is necessary due to a medical emergency, the physician shall deliver the child in the manner which, in reasonable medical judgment, provides the best opportunity for the unborn child to survive, but only if it is consistent with preserving the pregnant mother's life and preventing an irreversible impairment of a major bodily function of the pregnant woman.

Source: SL 2016, ch 180, § 6.



§ 34-23A-73 Repeal not implied.

34-23A-73. Repeal not implied. Nothing in SL 2016, ch 180 repeals, by implication or otherwise, any provision not explicitly repealed.

Source: SL 2016, ch 180, § 8.






Chapter 23B - Prenatal Education

§ 34-23B-1 Prenatal effects of drug and alcohol use.

34-23B-1. Prenatal effects of drug and alcohol use. Any primary health care provider of obstetrical care to a pregnant woman and any counselor who provides services to a pregnant woman shall educate all pregnant patients as to the prenatal effects of drugs and alcohol. The Department of Health and the Department of Social Services shall offer educational materials and guidance to such physicians, health care providers, and chemical dependency counselors for the purpose of assuring accurate and appropriate patient education.

Source: SL 1993, ch 252, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 34-23B-2 Creation and administration of prenatal educational program.

34-23B-2. Creation and administration of prenatal educational program. The Department of Health and the Department of Social Services shall create and administer an educational program that offers education to all primary providers of obstetrical care and chemical dependency counselors providing services to pregnant women:

(1) In taking accurate and complete drug and alcohol histories for their pregnant patients;

(2) Concerning the effects of drugs and alcohol on pregnancy and fetal outcome, including the process of referral of children for evaluation;

(3) Concerning counseling techniques for women who abuse drugs or alcohol so as to improve referral to and compliance with drug and alcohol programs;

(4) In making appropriate referrals of children suspected of prenatal exposure to drugs or alcohol for evaluation purposes.
Source: SL 1993, ch 252, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 34-23B-3 Age-appropriate education materials available to school districts.

34-23B-3. Age-appropriate education materials available to school districts. Upon receipt of funds for such programs, the secretary of education shall adopt and make available to all school districts age-appropriate drug and alcohol education curricula concerning the physiological effects caused by the use of drugs and alcohol on the developing child before and after birth for inclusion in their drug and alcohol education programs in grades one through twelve.

Source: SL 1993, ch 252, § 3; SL 2003, ch 272, § 63.



§ 34-23B-4 Toll-free information line.

34-23B-4. Toll-free information line. The Department of Health and the Department of Social Services shall maintain a toll-free information line for the purpose of providing information on resources for substance abuse treatment and for assisting with referral for substance abusing pregnant women.

Source: SL 1993, ch 252, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 34-23B-5 Screening materials to detect at-risk users of drugs and alcohol.

34-23B-5. Screening materials to detect at-risk users of drugs and alcohol. The Department of Health and the Department of Social Services shall develop screening materials and criteria and make them available for use by primary providers for identification of high- and moderate-risk drug and alcohol use during pregnancy.

Source: SL 1993, ch 252, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 34-23B-6 Referral of pregnant woman to alcohol or drug prevention or treatment program--Immunity from liability.

34-23B-6. Referral of pregnant woman to alcohol or drug prevention or treatment program--Immunity from liability. Any physician, physician's assistant, nurse, certified nurse practitioner, certified nurse midwife, counselor, social worker, licensed or registered child welfare provider, employee or volunteer of a domestic abuse center, chemical dependency counselor, or safety sensitive position as defined in subdivision 23-3-64(2) who provides services to a pregnant woman may make a referral to a prevention or treatment program accredited pursuant to chapter 34-20A if the provider has information that a pregnant woman is engaging in the abusive use of alcohol or use of any controlled drug or substance not lawfully prescribed by a practitioner as authorized by chapter 22-42 or 34-20B. Any such provider, who, in good faith, makes a referral to a prevention or treatment program accredited pursuant to chapter 34-20A of a pregnant woman engaging in abusive use of alcohol, abusive use of a lawfully prescribed controlled substance, or use of any controlled drug or substance not lawfully prescribed by a practitioner as authorized by chapter 22-42 or 34-20B, is immune from any liability, civil or criminal, that might otherwise be incurred or imposed, and has the same immunity with respect to participation in any judicial proceeding resulting from the referral. This immunity also extends to any public official who in good faith is involved in the investigation of such conduct or to any person described in this section who in good faith cooperates with any public official in an investigation. Any referral pursuant to this section is permissive and nothing in this section requires the making of any referral.

Source: SL 2006, ch 183, § 1; SL 2017, ch 171, § 50.






Chapter 24 - Child Health

§ 34-24-5 Definition of ophthalmia neonatorum.

34-24-5, 34-24-6. Repealed by SL 2013, ch 154, §§ 37, 38.



§ 34-24-6 Warning and advice to parents as to ophthalmia neonatorum.

34-24-12. Repealed by SL 1978, ch 253, § 2.



§ 34-24-7 Repealed.

34-24-7. Repealed by SL 1978, ch 253, § 3.



§ 34-24-8 to 34-24-11. Repealed.

34-24-8 to 34-24-11. Repealed by SL 2013, ch 154, §§ 39 to 42.



§ 34-24-12 Repealed.

34-24-12. Repealed by SL 1978, ch 253, § 2.



§ 34-24-13 Rules and regulations relating to ophthalmia neonatorum.

34-24-13 to 34-24-15. Repealed by SL 2013, ch 154, §§ 43 to 45.



§ 34-24-14 Violation as to ophthalmia neonatorum as misdemeanor.

34-24-12. Repealed by SL 1978, ch 253, § 2.



§ 34-24-15 Copies of law provided to physicians, nurses and midwives.

34-24-12. Repealed by SL 1978, ch 253, § 2.



§ 34-24-16 Educational program on metabolic diseases.

34-24-16. Educational program on metabolic diseases. The State Department of Health shall provide for the development and carrying out of an educational program among physicians, staffs of hospitals, public health nurses, and the citizens of this state concerning the disease phenylketonuria, hypothyroidism, and other metabolic diseases which may cause intellectual disabilities for which appropriate methods of detection, prevention, or treatment are available. This educational program shall include information about the nature of the diseases and examinations for the early detection of such diseases in order that proper measures may be taken to prevent intellectual disabilities.

Source: SL 1973, ch 233, § 1; SL 1982, ch 264, § 1; SL 2013, ch 125, § 17.



§ 34-24-17 Screening of newborn infants for metabolic, inherited, and genetic disorders.

34-24-17. Screening of newborn infants for metabolic, inherited, and genetic disorders. Each infant born in South Dakota shall be screened for metabolic, inherited, and genetic disorders. This screening shall be as prescribed by the Department of Health.

Source: SL 1973, ch 233, § 2; SL 1990, ch 170, § 8; SL 2015, ch 185, § 1.



§ 34-24-18 Phenylketonuria, hypothyroidism, and galactosemia testing in newborn.

34-24-18. Phenylketonuria, hypothyroidism, and galactosemia testing in newborn. The tests for detecting a metabolic, inherited, or genetic disorder of the newborn infant, as prescribed by the Department of Health, shall include the testing for excessive phenylalanine in the serum of the newborn, for hypothyroidism, and for elevated blood galactose in the newborn.

Source: SL 1973, ch 233, § 8; SL 1982, ch 264, § 2; SL 1991, ch 277, § 1; SL 2015, ch 185, § 2.



§ 34-24-19 Phenylketonuria, hypothyroidism, or galactosemia tests when facilities not available.

34-24-19. Phenylketonuria, hypothyroidism, or galactosemia tests when facilities not available. If facilities are not available for the screening of newborn infants for the phenylketonuria syndrome, for hypothyroidism or for galactosemia, the Department of Health shall arrange for testing through the director of laboratories.

Source: SL 1973, ch 233, § 7; SL 1982, ch 264, § 3; SL 1985, ch 283, § 23; SL 1991, ch 277, § 2.



§ 34-24-20 Phenylketonuria, hypothyroidism and galactosemia tests provided by department for newborn not tested.

34-24-20. Phenylketonuria, hypothyroidism and galactosemia tests provided by department for newborn not tested. If the required report to the Department of Health shows that the newborn infant was not tested for phenylketonuria, for hypothyroidism or for galactosemia, the department may arrange for the infant to be tested.

Source: SL 1973, ch 233, § 6; SL 1982, ch 264, § 4; SL 1991, ch 277, § 3.



§ 34-24-21 Procedures prescribed after positive phenylketonuria, hypothyroidism, or galactosemia tests.

34-24-21. Procedures prescribed after positive phenylketonuria, hypothyroidism, or galactosemia tests. If a screening test indicates a newborn infant may be afflicted with the phenylketonuria syndrome, hypothyroidism, or galactosemia, the Department of Health shall prescribe the procedures to be followed in order to determine if the syndrome is actually present.

Source: SL 1973, ch 233, § 3; SL 1982, ch 264, § 5; SL 1991, ch 277, § 4.



§ 34-24-22 Testing for other metabolic, inherited, or genetic disorders.

34-24-22. Testing for other metabolic, inherited, or genetic disorders. If tests for detecting a metabolic, inherited, or genetic disorder other than phenylketonuria, hypothyroidism, and galactosemia are perfected, the Department of Health may require that tests for the syndrome or syndromes be made and reported to the department.

Source: SL 1973, ch 233, § 5; SL 1982, ch 264, § 6; SL 1991, ch 277, § 5; SL 2015, ch 185, § 3.



§ 34-24-23 Results of tests for metabolic, inherited, or genetic disorders reported to department.

34-24-23. Results of tests for metabolic, inherited, or genetic disorders reported to department. Results of the tests for a metabolic, inherited, and genetic disorder in infants, as prescribed by the Department of Health, shall be sent to the department on forms to be prescribed and furnished by the department to all physicians and hospitals.

Source: SL 1973, ch 233, § 9; SL 2015, ch 185, § 4.



§ 34-24-24 Information to be provided to parents or guardians.

34-24-24. Information to be provided to parents or guardians. The Department of Health shall provide to the parents or guardians responsible for the care of an affected child, information about accepted medical procedures for treating any identified metabolic, inherited, or genetic disorder. A parent or guardian may decline such information.

Source: SL 1973, ch 233, § 4; SL 2015, ch 185, § 5.



§ 34-24-25 Rules and regulations.

34-24-25. Rules and regulations. The Department of Health is authorized to promulgate and enforce rules and regulations to aid in implementing the provisions of §§ 34-24-16 to 34-24-24, inclusive.

Source: SL 1973, ch 233, § 2.



§ 34-24-26 Repealed.

34-24-26. Repealed by SL 2016, ch 169, § 33.



§ 34-24-27 Reports of fetal alcohol syndrome.

34-24-27. Reports of fetal alcohol syndrome. The Department of Health shall provide for the collection and processing of mandatory reports of identifiable and suspected cases of fetal alcohol syndrome from all physicians, hospitals, and institutions. To implement this section, the department may adopt rules, pursuant to chapter 1-26, specifying the definitions, methods by which reports shall be made, and the content and timeliness of such reports.

Source: SL 2001, ch 185, § 1.



§ 34-24-28 Confidentiality of reports.

34-24-28. Confidentiality of reports. Any report required to be submitted pursuant to § 34-24-27 is strictly confidential. The reports may not be released, shared with any agency or institution, or made public, upon subpoena, search warrant, discovery proceedings or otherwise and are not admissible as evidence in any action of any kind in a court or before any tribunal, board, agency or person. However, release of medical or epidemiological information may be authorized by the Department of Health under any of the following circumstances:

(1) For statistical purposes in such a manner that no person can be identified;

(2) With the written consent of the person identified in the information released;

(3) To the extent necessary to enforce the provisions of §§ 34-24-28 to 34-24-31, inclusive, and rules promulgated thereunder concerning the prevention and treatment of fetal alcohol syndrome; or

(4) To the extent necessary to protect the health or life of a named person.
Source: SL 2001, ch 185, § 2.



§ 34-24-29 Disclosure of confidential reports as misdemeanor.

34-24-29. Disclosure of confidential reports as misdemeanor. Except as provided in § 34-24-28, any person responsible for recording, reporting, or maintaining medical reports required to be submitted pursuant to § 34-24-27, who knowingly or intentionally discloses or fails to protect medical reports declared to be confidential under § 34-24-28, or who compels another person to disclose such medical reports, is guilty of a Class 1 misdemeanor.

Source: SL 2001, ch 185, § 3.



§ 34-24-30 Good faith reporting not a libel or slander.

34-24-30. Good faith reporting not a libel or slander. Good faith reporting or disclosure pursuant to § 34-24-27 does not constitute a libel or slander or a violation of the right to privacy of privileged communication.

Source: SL 2001, ch 185, § 4.



§ 34-24-31 Civil and criminal immunity.

34-24-31. Civil and criminal immunity. Any person who in good faith complies with the reporting requirements of § 34-24-27 is immune from civil and criminal liability for such action taken in compliance with the provisions of § 34-24-27. Compliance by a person or facility with the reporting requirements of § 34-24-27 fulfills any duty of the person or facility to protect the public health.

Source: SL 2001, ch 185, § 5.






Chapter 24A - Fluoridation Of Water

§ 34-24A-1 Duty of control of fluoride content in municipal water supply.

34-24A-1. Duty of control of fluoride content in municipal water supply. Any person, firm, limited liability company, corporation, or municipality having jurisdiction over a municipal water supply, whether publicly or privately owned or operated, shall control the quantities of fluoride in the water so as to maintain a minimum fluoride content prescribed by the South Dakota Department of Environment and Natural Resources.

Source: SL 1969, ch 112; SL 1986, ch 295, § 1; SL 1994, ch 351, § 63.



§ 34-24A-1.1 Functions performed by Department of Environment and Natural Resources and Board of Minerals and Environment.

34-24A-1.1. Functions performed by Department of Environment and Natural Resources and Board of Minerals and Environment. The Department of Environment and Natural Resources shall perform all the functions of the Public Health Advisory Committee, the state health officer, and the Department of Health with respect to water hygiene programs authorized under, but not limited to, this chapter, except that the Board of Minerals and Environment shall perform any advisory functions as defined in § 1-32-1.

Source: SL 1973, ch 2, § 103; SL 1974, ch 3, § 25; SL 1986, ch 295, § 2.



§ 34-24A-2 Rules and regulations relating to fluoridation of water supplies.

34-24A-2. Rules and regulations relating to fluoridation of water supplies. The Department of Environment and Natural Resources shall, in compliance with chapter 1-26, promulgate rules relating to the fluoridation of public water supplies which shall include, but not be limited to the following:

(1) The means by which fluoride is controlled;

(2) The methods of testing the fluoride content; and

(3) The records to be kept relating to fluoridation.
Source: SL 1969, ch 112; SL 1972, ch 15, § 4; SL 1986, ch 295, § 3; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 34-24A-3 Enforcement of fluoridation requirements--Number of users requiring fluoridation--Exemption from fluoridation requirement.

34-24A-3. Enforcement of fluoridation requirements--Number of users requiring fluoridation--Exemption from fluoridation requirement. The Department of Environment and Natural Resources shall enforce the provisions of §§ 34-24A-1 and 34-24A-2. In so doing it shall require the fluoridation of water in all municipal water supplies serving a population of five hundred or more. The department may not require the fluoridation of water in any municipal water supply where such water supply in the state of nature contains sufficient fluorides to conform with the rules of the department.

Source: SL 1969, ch 112; SL 1972, ch 15, § 3; SL 1986, ch 295, § 4; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.






Chapter 24B - Blood Donors

§ 34-24B-1 Blood recipients allowed to specify donors--Screening--Liability.

34-24B-1. Blood recipients allowed to specify donors--Screening--Liability. Any person requiring a transfusion of whole blood or blood components may specify a donor or donors to provide the blood. Blood from such donors shall undergo the same screening procedures for acceptability for donation and transfusion as are medically necessary or required for blood donations of nonspecified donors. If no specified donor is able to donate blood or if it is not possible for the blood from a specified donor to be processed within the time determined by a physician to be necessary to sustain life, the physician, hospital, blood bank, or blood collection center or their officers, directors, agents, or employees are not liable solely because whole blood or blood components from nonspecified donors is subsequently transfused.

Source: SL 1987, ch 256.






Chapter 24C - Mammograms

§ 34-24C-1 Program to educate public.

34-24C-1. Program to educate public. The Department of Health may establish a program to provide education to the public on mammograms.

Source: SL 1991, ch 278, § 1.



§ 34-24C-2 Program to provide money to medical institutions--Subsidies based upon income of mammogram recipient--Promulgation of rules.

34-24C-2. Program to provide money to medical institutions--Subsidies based upon income of mammogram recipient--Promulgation of rules. The Department of Health may establish a program which provides money to medical institutions for mammograms. The grant program shall subsidize mammograms based upon the income of the recipient of the mammogram. The secretary of health shall promulgate rules, pursuant to chapter 1-26, to establish the application procedure for grants, the income guidelines for those who receive mammograms, and the amount of subsidy.

Source: SL 1991, ch 278, § 2.



§ 34-24C-3 Application for grant to provide subsidized mammograms--Responsibilities of grant recipients.

34-24C-3. Application for grant to provide subsidized mammograms--Responsibilities of grant recipients. Any medical institution in this state may apply to the Department of Health for a grant to provide subsidized mammograms. Any medical institution that receives a grant pursuant to this chapter shall, as a condition of the grant, report to the Department of Health the frequency of mammograms, the number and amount of subsidies provided and the detection of cancer resulting from those mammograms.

Source: SL 1991, ch 278, § 3.



§ 34-24C-4 "Medical institution" defined.

34-24C-4. "Medical institution" defined. For the purposes of this chapter, a medical institution is any hospital, X ray center, doctor's office, or medical clinic.

Source: SL 1991, ch 278, § 6.






Chapter 25 - Vital Records And Burial Permits

§ 34-25-1 Department of Health to have charge of registration.

34-25-1. Department of Health to have charge of registration. The State Department of Health shall have charge of the registration of births, deaths, fetal deaths, burials, marriages, and divorces.

Source: SL 1931, ch 267, § 1; SDC 1939, § 27.0201; SL 1941, ch 124, § 1; SL 1945, ch 103, § 1; SL 1972, ch 194, § 1; SL 1978, ch 255, § 1; SL 1980, ch 238, § 24.



§ 34-25-1.1 Definition of terms.

34-25-1.1. Definition of terms. Terms as used in this chapter mean:

(1) "Authorized representative," an attorney, physician, funeral director, or other designated agent acting on behalf of the family.

(1.5) "Autopsy," the post mortem dissection and examination of a dead body, including fetal tissue older than twenty-four weeks.

(2) "Certified copy," a vital record or part thereof issued and sealed by the state registrar and other entities as authorized by the department;

(3) "Dead body," a lifeless human body or parts thereof from the state of which it may reasonably be concluded that death recently occurred;

(4) "Death certificate," a record by means of which both the fact of death record and the medical certificate have been completed and filed as required by the department;

(5) "Demographic information," the information required by the state registrar to describe characteristics of a registrant, the family of a registrant, and geographic locations pertinent to a registrant;

(6) "Department," the Department of Health;

(7) "Fact of death information," the information required by the state registrar to record the time and place a death occurs and to identify the person who is deceased. The term does not include information regarding cause and manner of death;

(8) "Fact of death record," the portion of the death certificate that contains the fact of death information and demographic information;

(9) "Fetal death," death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy. The death is indicated by the fact that after such expulsion or extraction, the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles;

(10) "Fetus," the biological offspring, including the implanted embryo or unborn child, of human parents;

(11) "Final disposition," the burial, interment, cremation, or other disposition of a dead body or fetus;

(12) "Institution," any establishment, public or private, which provides in-patient medical, surgical, or diagnostic care or treatment, or nursing, custodial, or domiciliary care to two or more unrelated individuals, or to which persons are committed by law;

(13) "Live birth," the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, which, after such expulsion or extraction, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached;

(14) "Medical certificate," the portion of the death certificate that contains the information regarding the cause and manner of death.

(15) "System of vital registration," the process by which vital records are collected, completed, amended, certified, filed, preserved, and incorporated into the official records of the office of vital records, and activities related thereto including the tabulation, analysis, and publication of statistical data derived from such records;

(16) "Vital records," records of birth, death, fetal death, burial, marriage, divorce, and data related thereto as entered on forms prescribed by the department;
Source: SL 1972, ch 194, § 2; SL 1993, ch 253, § 1; SL 2000, ch 171, § 2; SL 2003, ch 186, § 1; SL 2004, ch 235, § 1; SL 2005, ch 190, § 1.



§ 34-25-2 , 34-25-3. Repealed.

34-25-2, 34-25-3. Repealed by SL 1972, ch 194, § 45.



§ 34-25-4 Vital registration districts--Establishment, consolidation or subdivision.

34-25-4. Vital registration districts--Establishment, consolidation or subdivision. The department shall establish vital registration districts throughout the state. The department may consolidate or subdivide such districts to facilitate registration.

Source: SL 1931, ch 267, § 3; SDC 1939, § 27.0203; SL 1972, ch 194, § 3.



§ 34-25-4.1 Register of deeds or designee as local registrar--Fees--Deputy, appointment, and duty.

34-25-4.1. Register of deeds or designee as local registrar--Fees--Deputy, appointment, and duty. The register of deeds shall be the local registrar of vital records for each registration district in this state. If there is no register of deeds, the department shall designate the local registrar who shall assume the responsibilities of local registrar of vital records. No fee shall be charged by a local registrar for filing an original or amended birth record or a death or burial record or for certified copies to persons entitled thereto under § 34-25-54.

Each local registrar shall appoint a deputy whose duty it shall be to act in his stead in case of the absence or disability of such local registrar.

Source: SL 1931, ch 267, § 3; SDC 1939, § 27.0203; SDCL, § 34-25-4; SL 1972, ch 194, § 4; SL 1974, ch 55, § 33.



§ 34-25-5 to 34-25-7. Repealed.

34-25-5 to 34-25-7. Repealed by SL 1972, ch 194, § 45.



§ 34-25-8 Birth registration--Certificate of live birth--Time for filing--Availability of records.

34-25-8. Birth registration--Certificate of live birth--Time for filing--Availability of records. The birth of every child born in this state shall be registered as provided in this chapter. Within seven days after the date of each live birth, there shall be filed with the department by electronic means if a facility has such capabilities, or otherwise if electronic means are not available, a certificate of such birth. The certificate shall be upon the form prescribed by the department. For certificates of birth filed after seven days, but within one year from the date of birth, the department may, by rules promulgated pursuant to chapter 1-26, require additional evidence in support of the facts of birth.

Informational copies of birth records shall be available to any person who can identify the birth record by providing the name of the person on the birth record, the date of birth, the mother's maiden name, or additional information required to locate the record. Nothing in this section prohibits the release of information contained on a birth record which would not identify any person named in the record.

If one hundred years have elapsed after the date of birth, the records of the birth in the custody of the department shall become available to the public without restriction. The department shall promulgate rules, pursuant to chapter 1-26, to provide for the continued safekeeping of these records.

Source: SDC 1939, § 27.0207; SL 1945, ch 104; SL 1947, ch 121, § 1; SL 1972, ch 194, § 5; SL 1989, ch 297, § 1; SL 1995, ch 196, § 1; SL 1997, ch 205, § 1; SL 2005, ch 190, § 2.



§ 34-25-8.1 Birth in moving conveyance.

34-25-8.1. Birth in moving conveyance. If a birth occurs in a moving conveyance, a birth certificate shall designate the county in which the child was first removed from the conveyance.

Source: SL 1972, ch 194, § 6; SL 1995, ch 196, § 2.



§ 34-25-8.2 Repealed.

34-25-8.2. Repealed by SL 1989, ch 297, § 2.



§ 34-25-9 Birth in institution--Attending physician or physician's designee to prepare certificate--Filing certificate.

34-25-9. Birth in institution--Attending physician or physician's designee to prepare certificate--Filing certificate. If a birth occurs in an institution, the physician in attendance at the birth or the physician's designee shall, within five days after the birth, obtain the personal data and the medical information required by the certificate and provide it to the person designated by the institution to file the certificate.

Source: SDC 1939, § 27.0207; SL 1945, ch 104; SL 1947, ch 121, § 1; SL 1972, ch 194, § 8; SL 1995, ch 196, § 3.



§ 34-25-9.1 Birth outside institution--Persons responsible for certificate--Evidence required.

34-25-9.1. Birth outside institution--Persons responsible for certificate--Evidence required. If a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority:

(1) The physician in attendance at or immediately after the birth, or in the absence of such a person;

(2) Any other person in attendance at or immediately after the birth, or in the absence of such a person;

(3) The father or mother, or, in the absence of the father and the inability of the mother, the person in charge of the premises where the birth occurred.

The department shall promulgate rules, pursuant to chapter 1-26, to establish the evidence necessary to establish the facts of birth.

Source: SDC 1939, § 27.0207; SL 1945, ch 104; SL 1947, ch 121, § 1; SDCL, § 34-25-9; SL 1972, ch 194, § 9; SL 1997, ch 205, § 2.



§ 34-25-9.2 Birth certificate signed by parents or informant.

34-25-9.2. Birth certificate signed by parents or informant. Either of the parents of the child shall sign a document attesting to the accuracy of the personal data entered on it. If the parents are unable to sign, the document shall be signed by the informant.

Source: SL 1972, ch 194, § 10; SL 1995, ch 196, § 4.



§ 34-25-10 to 34-25-13. Repealed.

34-25-10 to 34-25-13. Repealed by SL 1972, ch 194, § 45.



§ 34-25-13.1 Husband's name entered on birth certificate--Father's name as determined in paternity proceeding or by affidavits.

34-25-13.1. Husband's name entered on birth certificate--Father's name as determined in paternity proceeding or by affidavits. If the mother was married at the time of conception or birth, or at any time between conception and birth, the name of the husband shall be entered on the certificate as the father of the child unless:

(1) Paternity has otherwise been determined by a court of competent jurisdiction, in which case the name of the father as determined by the court shall be entered;

(2) The mother and the mother's husband execute joint or separate affidavits attesting that the husband is not the father of the child, in which case information about the father shall be omitted from the certificate; or

(3) The mother executes an affidavit attesting that her husband is not the biological father and providing the name of the alleged biological father, the husband executes an affidavit attesting that he is not the biological father, and the alleged biological father executes an affidavit attesting that he is the biological father, then the attesting biological father shall be shown as the father on the certificate.

Affidavits may be joint or individual, and each signature shall be individually notarized.

Source: SL 1972, ch 194, § 11; SL 1993, ch 253, § 2; SL 1997, ch 205, § 3.



§ 34-25-13.2 Parents' consent or judicial determination required to name father in birth certificate when mother unmarried.

34-25-13.2. Parents' consent or judicial determination required to name father in birth certificate when mother unmarried. If the mother was not married at the time of conception or birth, or at any time between conception and birth, the name of the father may not be entered on the certificate of birth without the written consent of the mother and the person to be named as the father unless a judicial determination has been made, in which case the name of the father as determined by the court shall be entered.

Source: SL 1972, ch 194, § 12; SL 1993, ch 253, § 3.



§ 34-25-13.3 Unmarried mother's surname shown on birth certificate unless paternity acknowledged.

34-25-13.3. Unmarried mother's surname shown on birth certificate unless paternity acknowledged. If the mother was not married at the time of conception or birth, or at any time between conception and birth, the mother's surname shall be shown on the birth certificate as the legal surname of the child at the time of birth unless an affidavit of acknowledgment of paternity signed by both parents is received.

Source: SL 1972, ch 194, § 13; SL 1993, ch 253, § 4.



§ 34-25-13.4 Father not named on birth certificate--No other information entered.

34-25-13.4. Father not named on birth certificate--No other information entered. If the father is not named on the certificate of birth, no other information about the father shall be entered on the certificate.

Source: SL 1972, ch 194, § 14.



§ 34-25-14 Child of unknown parents--Physician to name child and file birth certificate.

34-25-14. Child of unknown parents--Physician to name child and file birth certificate. In the case of a neglected or abandoned child, whose parents are unknown, such child shall be examined immediately by a licensed physician who shall assign a given name to the child, and, within seven days, file directly with the State Department of Health a certificate, in form and manner prescribed by the department.

Source: SDC 1939, § 27.0207 as added by SL 1945, ch 104; SL 1947, ch 121, § 1; SL 1972, ch 194, § 15.



§ 34-25-15 Legitimation of child--New birth certificate--Fee.

34-25-15. Legitimation of child--New birth certificate--Fee. In cases of legitimation, the department, upon receipt of proof of the marriage of the parents after the birth of the child together with an affidavit of paternity signed by both parents of the child, shall prepare a new certificate of birth in the new name of the legitimated child.

Within ten days after the filing of an affidavit of acknowledgment of paternity, signed by both putative parents who are not married, the department shall add the name of the father to the certificate of birth if paternity is not shown on the record. Upon request of the parents, the surname of the child may be changed to that of the father or a combination of mother's and father's surnames, in which case the department shall prepare a new birth certificate. A change in paternity, which is already shown on a birth certificate, may be made only upon receipt of a court order determining paternity.

Upon receipt of a court order or affidavits determining the paternity of a child pursuant to § 34-25-13.1, the department shall prepare a new certificate of birth. Each applicant for a new birth record shall submit a five dollar fee to the department for the preparation and filing of the record.

Source: SDC 1939, § 27.0218 as added by SL 1947, ch 121, § 2; SL 1972, ch 194, § 16; SL 1981, ch 262; SL 1982, ch 265, § 1; SL 1991, ch 279, § 1; SL 1997, ch 205, § 4; SL 1999, ch 175, § 1.



§ 34-25-16 Adoption information forwarded by clerk of courts.

34-25-16. Adoption information forwarded by clerk of courts. Within ten days after the filing of every original, amended, or annulled decree of adoption, the clerk of courts shall forward to the department such information necessary to establish a new certificate of birth on a form prepared by the department.

Source: SL 1939, ch 168, § 12; SL 1947, ch 121, § 3; SDC Supp 1960, § 55.3717; SL 1972, ch 194, § 17.



§ 34-25-16.1 New birth certificate upon adoption of child born in state or foreign nation--Exception.

34-25-16.1. New birth certificate upon adoption of child born in state or foreign nation--Exception. If the birth occurred in South Dakota, the Department of Health shall issue a new certificate of birth in the new name of the child and with the name of the adopting person. However, a new certificate of birth may not be prepared if so requested by the court decreeing the adoption, the adoptive parents, or the adopted person.

If the birth occurred in a foreign nation and the adoption decree is entered in a court of this state, the Department of Health shall issue a new certificate of birth in the new name of the child and with the name of the adopting person. The birth certificate shall be prepared in accord with the facts as found and entered by the court. If the birth occurred in a foreign nation and the adoption was finalized in a foreign nation, any circuit court of this state may issue an order, ex parte and without hearing, directing that a new certificate of birth be issued upon filing the following documentation:

(1) A certified copy of the adoption order from the foreign nation;

(2) A certified translation of the adoption order if necessary;

(3) Proof of the date and place of the child's birth;

(4) Proof of IR-3 immigration status; and

(5) Proof that each adopting person is a resident of this state.
The Department of Health shall issue a new certificate of birth in the new name of the child and the name of each adopting person upon receipt from the clerk of courts such information necessary to establish a new certificate of birth on a form prepared by the department.

The issuance of certificates pursuant to this section is conditioned upon the receipt of a fee based upon administrative cost as established by the department pursuant to chapter 1-26.

Source: SL 1939, ch 168, § 12; SL 1947, ch 121, § 3; SDC Supp 1960, § 55.3717; SDCL § 34-25-16; SL 1972, ch 194, § 18; SL 1976, ch 221; SL 1978, ch 255, § 2; SL 1980, ch 238, § 25; SL 2007, ch 157, § 2; SL 2010, ch 176, § 1.



§ 34-25-16.2 Birth certificate after adoption when birth unrecorded.

34-25-16.2. Birth certificate after adoption when birth unrecorded. A new certificate of birth following adoption may be prepared for a person born in this state whose birth was not previously recorded, if the date and place of birth have been established in the adoption proceedings.

Source: SL 1972, ch 194, § 19.



§ 34-25-16.3 Adoption information on child born out-of-state forwarded to state of birth.

34-25-16.3. Adoption information on child born out-of-state forwarded to state of birth. When adoption information is received for a child born in another state, such information shall be forwarded to the appropriate registration authority in the state of birth.

Source: SL 1972, ch 194, § 20.



§ 34-25-16.4 Sealing of original birth certificate after new certificate issued--Opening of sealed materials.

34-25-16.4. Sealing of original birth certificate after new certificate issued--Opening of sealed materials. When a new certificate of birth is established pursuant to §§ 34-25-15 to 34-25-16.2, inclusive, the original certificate of birth together with the adoption information or other evidence upon which a new certificate is made shall be sealed, filed, and may be opened only upon order of a court of competent jurisdiction, or by the secretary of health for purposes of properly administering the vital registration system.

Source: SL 1939, ch 168, § 12; SDC 1939, § 27.0218 as added by SL 1947, ch 121, § 2; SL 1947, ch 121, § 3; SDC Supp 1960, § 55.3717; SDCL, §§ 34-25-15, 34-25-16; SL 1972, ch 194, § 21.



§ 34-25-16.5 Original birth certificate sealed or forwarded to department after new certificate issued.

34-25-16.5. Original birth certificate sealed or forwarded to department after new certificate issued. When a new certificate of birth is established by the State Department of Health, all copies of the original certificate of birth in the custody of any local registrar in this state shall be sealed from inspection or forwarded to the State Department of Health, as directed.

Source: SL 1972, ch 194, § 22.



§ 34-25-16.6 Copies of birth certificates.

34-25-16.6. Copies of birth certificates. County registers of deeds may issue, by computer generation, certified copies of birth certificates.

Source: SL 1993, ch 253, § 5.



§ 34-25-16.7 Determining mother for birth certificate.

34-25-16.7. Determining mother for birth certificate. For the purposes of birth registration, the mother is deemed to be the woman who gives birth to the child, unless otherwise determined by a court of law prior to the filing of the birth certificate.

Source: SL 1993, ch 253, § 10.



§ 34-25-17 Repealed.

34-25-17. Repealed by SL 1972, ch 194, § 45.



§ 34-25-18 Medical certificate signed by attending physician, physician assistant, or nurse practitioner--Time for execution.

34-25-18. Medical certificate signed by attending physician, physician assistant, or nurse practitioner--Time for execution. The licensed physician, physician assistant, or certified nurse practitioner, if any, last in attendance on any person whose death occurs in this state, shall complete, sign, and file a medical certificate with the department within five days of the date of death except in cases where the secretary of health has provided for longer periods by rules adopted pursuant to chapter 1-26.

Source: SDC 1939, § 27.0208; SL 1972, ch 194, § 23; SL 1991, ch 198, § 3; SL 2003, ch 186, § 2; SL 2017, ch 171, § 50.



§ 34-25-18.1 Determination of death.

34-25-18.1. Determination of death. Any individual who has sustained either irreversible cessation of circulatory and respiratory functions or irreversible cessation of all functions of the entire brain, including the brain stem, is dead. A determination of death shall be made in accordance with accepted medical standards.

Source: SL 1990, ch 273.



§ 34-25-19 , 34-25-20. Repealed.

34-25-19, 34-25-20. Repealed by SL 1972, ch 194, § 45.



§ 34-25-21 Notice to county coroner and sheriff of death without attending physician, physician assistant or nurse practitioner--Preparation of medical certificate.

34-25-21. Notice to county coroner and sheriff of death without attending physician, physician assistant or nurse practitioner--Preparation of medical certificate. If a death occurs without the attendance of a licensed physician, physician assistant, or certified nurse practitioner, the person in charge of the body shall notify the county coroner and sheriff of such death. Upon notification, the county coroner shall complete the medical certificate from the statement of relatives or other persons having adequate knowledge of the facts. The coroner, or deputy coroner in the absence of the coroner, shall complete, sign, and file the medical certificate with the department within five days of the date of death, unless an autopsy or investigation is pending, in which case the pending autopsy or investigation shall be noted on the medical certificate. In the absence of a coroner or deputy coroner, or if the coroner is unable to act, and only in such case, the local registrar shall prepare the medical certificate from the statement of relatives or other person having knowledge of the facts.

Source: SDC 1939, § 27.0209; SL 1968, ch 113; SL 1974, ch 55, § 34; SL 1985, ch 280; SL 1993, ch 253, § 6; SL 2003, ch 186, § 3; SL 2017, ch 171, § 50.



§ 34-25-22 Reference to state's attorney, sheriff, or police of death from other than natural causes.

34-25-22. Reference to state's attorney, sheriff, or police of death from other than natural causes. If the county coroner has reason to believe that the death may have been due to other than natural causes, he shall then refer the case to the state's attorney, sheriff, or police for further investigation.

Source: SL 1931, ch 267, § 7; SDC 1939, § 27.0209; SL 1968, ch 113.



§ 34-25-22.1 Blood samples taken in violent or accidental death cases--Transmission to laboratory.

34-25-22.1. Blood samples taken in violent or accidental death cases--Transmission to laboratory. The county coroner of each county shall take or cause to be taken blood samples of any person who has died from apparent violence, fire, suicide, or motor vehicle, agricultural, or industrial accident. The samples shall be taken as soon as practicable after the death has been discovered and forthwith transmitted to a laboratory certified to examine the sample for toxicology levels.

Source: SL 1973, ch 228; SL 1983, ch 256; SL 2004, ch 236, § 1.



§ 34-25-23 Repealed.

34-25-23. Repealed by SL 1972, ch 194, § 45.



§ 34-25-24 Permit required for disposition of dead body or fetus.

34-25-24. Permit required for disposition of dead body or fetus. No body of any person whose death occurs in this state or which is found in this state or of a fetus after a gestational age of not less than twenty completed weeks may be interred, deposited in a vault or tomb, cremated, or otherwise disposed of, or removed from the state unless, prior to the disposition, a permit for disposition is obtained electronically from the department or on paper from the registrar of the registration district in which the death, or fetal death occurred or the body was found.

Source: SDC 1939, § 27.0211; SL 1972, ch 194, § 24; SL 1993, ch 253, § 7; SL 2003, ch 186, § 4; SL 2007, ch 195, § 10.



§ 34-25-25 Fact of death record filed by funeral director--Sources of data--Place and time of filing.

34-25-25. Fact of death record filed by funeral director--Sources of data--Place and time of filing. The funeral director, or person acting as such, who first assumes custody of a dead body shall file a fact of death record. The funeral director shall obtain the personal data from the next of kin or the best qualified person or source available.

A fact of death record for each death which occurs in this state shall be filed with the department within five days after such death.

Source: SDC 1939, § 27.0210; SL 1941, ch 124, § 2; SL 1972, ch 194, § 25; SL 1978, ch 254; SL 2003, ch 186, § 5.



§ 34-25-25.1 Place of filing death certificate when place of death unknown or in moving conveyance required.

34-25-25.1. Place of filing death certificate when place of death unknown or in moving conveyance required. If the place of death is unknown, a death certificate shall indicate the place of death as the location in which a dead body is found. If death occurs in a moving conveyance, a death certificate shall indicate the place of death as the location where the body was first removed from the conveyance.

Source: SL 1972, ch 194, § 26; SL 2003, ch 186, § 6.



§ 34-25-26 to 34-25-32. Repealed.

34-25-26 to 34-25-32. Repealed by SL 1972, ch 194, § 45.



§ 34-25-32.1 Report required of certain fetal deaths other than abortions.

34-25-32.1. Report required of certain fetal deaths other than abortions. A fetal death report for the death of each fetus which has attained a gestational age of not less than twenty completed weeks and which is not an abortion and reportable as such under chapter 34-23A which occurs in this state shall be filed with the Department of Health, in accordance with rules of the secretary of health promulgated pursuant to chapter 1-26. However, the gestational age specified by this section may not be considered a factor in determining when life begins.

Source: SL 1972, ch 194, § 27; SL 1977, ch 285, § 1; SL 1993, ch 253, § 8; SL 2007, ch 195, § 11.



§ 34-25-32.2 Fetal death report filed by physician--Coroner to report unattended deaths.

34-25-32.2. Fetal death report filed by physician--Coroner to report unattended deaths. The physician or other person in attendance at or after the delivery shall file the report of fetal death to the Department of Health within seven days of delivery.

If a fetal death occurs without medical attendance upon the mother at or after delivery, the coroner shall complete the report within twenty-four hours after taking charge of the case.

Source: SL 1972, ch 194, § 28; SL 1977, ch 285, § 2; SL 1993, ch 253, § 9.



§ 34-25-32.3 Disposition of remains of embryo or fetus.

34-25-32.3. Disposition of remains of embryo or fetus. Remains of a human embryo or fetus resulting from an abortion or miscarriage, induced or occurring accidentally or spontaneously at a hospital, clinic, or medical facility shall be disposed of in the manner provided by §§ 34-25-32.3 to 34-25-32.7, inclusive.

Source: SL 1998, ch 208, § 1.



§ 34-25-32.4 Medical facility to provide for disposal of aborted fetuses.

34-25-32.4. Medical facility to provide for disposal of aborted fetuses. Any hospital, clinic, or medical facility in which abortions are induced or occur spontaneously or accidentally or any laboratory to which the remains of human embryos or fetuses are delivered shall arrange for the disposal of the remains by cremation, interment by burial, or by incineration in a medical waste incinerator approved by the Department of Environment and Natural Resources. If incineration is used, the remains of the human embryo or fetus shall be incinerated separately from other medical waste. The hospital, clinic, medical facility, or laboratory may perform any laboratory tests necessary for the health of the woman or her future offspring, or for the purposes of a criminal investigation, or for determination of parentage prior to disposing of the remains.

Source: SL 1998, ch 208, § 2.



§ 34-25-32.5 Failure to comply as public nuisance.

34-25-32.5. Failure to comply as public nuisance. Any failure to comply with the provisions of §§ 34-25-32.3 to 34-25-32.7, inclusive, constitutes a public nuisance. Any person, firm, or corporation failing to comply with the provisions of §§ 34-25-32.3 to 34-25-32.7, inclusive, is guilty of a Class 1 misdemeanor.

Source: SL 1998, ch 208, § 3.



§ 34-25-32.6 Disposition of fetal remains--Method.

34-25-32.6. Disposition of fetal remains--Method. No religious service or ceremony is required as part of the disposition of the remains of a human embryo or fetus. The hospital, clinic, or medical facility shall discuss or disclose the method of disposition with the woman who had the miscarriage.

Source: SL 1998, ch 208, § 4.



§ 34-25-32.7 Fetal organ, tissue donation--Circumstances--Consent required.

34-25-32.7. Fetal organ, tissue donation--Circumstances--Consent required. Tissue and organ donation may occur in cases of spontaneous abortions if the consent of the mother is obtained.

Source: SL 1998, ch 208, § 5.



§ 34-25-32.8 Definitions related to stillbirth.

34-25-32.8. Definitions related to stillbirth. Terms used in §§ 34-25-32.8 to 34-25-32.16, inclusive, mean:

(1) "Stillbirth," any intrauterine fetal death occurring in this state after a gestational age of not less than twenty completed weeks; and

(2) "Certificate of birth resulting in stillbirth," a certificate issued to record the birth of a stillborn child.
Source: SL 2007, ch 195, § 1.



§ 34-25-32.9 Notice to parent of means for requesting a certificate of birth resulting in stillbirth.

34-25-32.9. Notice to parent of means for requesting a certificate of birth resulting in stillbirth. Any person who is required to file a fetal death report pursuant to § 34-25-32.2 shall advise the parent or parents of a stillborn child:

(1) That a parent may, but is not required to, request a certificate of birth resulting in stillbirth by contacting the Department of Health to request the certificate and paying the required fee; and

(2) The means by which a parent may contact the Department of Health to request the certificate.
Source: SL 2007, ch 195, § 2.



§ 34-25-32.10 Name of stillborn child on certificate of birth resulting in stillbirth.

34-25-32.10. Name of stillborn child on certificate of birth resulting in stillbirth. Any parent may provide a name for a stillborn child on the request for a certificate of birth resulting in stillbirth. If the requesting parent does not wish to provide a name, the Department of Health shall fill in the certificate with the name "baby boy" or "baby girl" and the last name of the parent.

Source: SL 2007, ch 195, § 3.



§ 34-25-32.11 Fetal death report to be referenced on certificate of birth resulting in stillbirth.

34-25-32.11. Fetal death report to be referenced on certificate of birth resulting in stillbirth. Any certificate of birth resulting in stillbirth shall include information referencing the corresponding fetal death report.

Source: SL 2007, ch 195, § 4.



§ 34-25-32.12 Form and content of certificate of birth resulting in stillbirth.

34-25-32.12. Form and content of certificate of birth resulting in stillbirth. The Department of Health shall prescribe the form and content of a certificate of birth resulting in stillbirth and shall specify the information necessary to prepare the certificate.

Source: SL 2007, ch 195, § 5.



§ 34-25-32.13 Certificate of birth resulting in stillbirth not used to calculate live birth statistics.

34-25-32.13. Certificate of birth resulting in stillbirth not used to calculate live birth statistics. The Department of Health may not use a certificate of birth resulting in stillbirth to calculate live birth statistics.

Source: SL 2007, ch 195, § 6.



§ 34-25-32.14 Fee for certificate of birth resulting in stillbirth.

34-25-32.14. Fee for certificate of birth resulting in stillbirth. Each applicant for a certificate of birth resulting in stillbirth shall submit a ten dollar fee to the Department of Health for the preparation and filing of the record.

Source: SL 2007, ch 195, § 7.



§ 34-25-32.15 Certificate may be requested without regard to filing date of fetal death report.

34-25-32.15. Certificate may be requested without regard to filing date of fetal death report. Any parent may request the Department of Health to issue a certificate of birth resulting in stillbirth without regard to the date on which the fetal death report was filed.

Source: SL 2007, ch 195, § 8.



§ 34-25-32.16 Certificate may be requested without regard to date of fetal death.

34-25-32.16. Certificate may be requested without regard to date of fetal death. Any parent may request the Department of Health to prepare and issue a certificate of birth resulting in stillbirth without regard to whether the fetal death occurred on, before, or after July 1, 2007.

Source: SL 2007, ch 195, § 9.



§ 34-25-33 Burial or removal permit filed by funeral director after final disposition.

34-25-33. Burial or removal permit filed by funeral director after final disposition. The funeral director or person acting as such shall, within ten days after final disposition, file or transmit the original burial or removal permit to the local registrar of the district in which final disposition was made.

Source: SDC 1939, § 27.0210 as added by SL 1941, ch 124, § 2; SL 1972, ch 194, § 29.



§ 34-25-34 Burial-transit permit issued out-of-state as authority for final disposition.

34-25-34. Burial-transit permit issued out-of-state as authority for final disposition. A burial-transit permit issued under the law of another state which accompanies a dead body or fetus brought into this state shall be the authority for final disposition of the body or fetus in this state.

Source: SL 1931, ch 267, § 5; SDC 1939, § 27.0211; SL 1972, ch 194, § 30.



§ 34-25-35 Repealed.

34-25-35. Repealed by SL 1972, ch 194, § 45.



§ 34-25-36 Records and monthly report of funeral director.

34-25-36. Records and monthly report of funeral director. A funeral director, embalmer, or other person who removes from the place of death or transports or finally disposes of a dead body or fetus, in addition to filing any certificate or other form required by this chapter, shall keep a record which shall identify the body, and shall on or before the fifth day of each month report to the department all human bodies handled during the preceding month on a form provided for that purpose. If no death occurs in any given month which requires a funeral director to keep a record pursuant to this section, the funeral director shall report that fact on a form provided for that purpose.

Source: SDC 1939, § 27.0213; SL 1972, ch 194, § 31; SL 1999, ch 175, § 2.



§ 34-25-37 Repealed.

34-25-37. Repealed by SL 1972, ch 194, § 45.



§ 34-25-38 Cemetery to require burial, removal, disinterment, or transit permit--Promulgation of rules.

34-25-38. Cemetery to require burial, removal, disinterment, or transit permit--Promulgation of rules. No person in charge of any premises in which interments are made, shall inter, or permit the interment, disinterment, or other disposition of any body, unless it is accompanied by a burial, removal, disinterment, or transit permit. The Department of Health shall promulgate rules pursuant to chapter 1-26 governing the issuance of permits for disinterment or reinterment of a dead body or fetus.

Source: SDC 1939, § 27.0214; SL 1941, ch 124, § 4; SDC Supp 1960, § 27.0214 (2); SL 1972, ch 194, § 32; SL 1996, ch 215, § 1.



§ 34-25-38.1 Issuance of disinterment permit.

34-25-38.1. Issuance of disinterment permit. A disinterment permit shall be issued by the department upon receipt of a written or electronic application from a person licensed by the State Board of Funeral Service or upon receipt of an order of a court of competent jurisdiction directing the disinterment. If the disinterment is not directed pursuant to a court order, the department may not issue a disinterment permit without the written consent of the surviving spouse, or in the case of a spouse's absence, death, or incapacity, the next of kin within the same degree of kinship. In the case of a minor, if the disinterment is not directed pursuant to a court order, the department may not issue a disinterment permit for the minor without the written consent of the surviving parents. The Department of Health may promulgate rules pursuant to chapter 1-26 to establish the process for issuing a disinterment permit that is not directed pursuant to a court order. The disinterment permit becomes effective as provided in this section. Unless the disinterment permit was issued as the result of a court order, the department shall, upon issuance of the disinterment permit, notify the affected cemetery board of directors appointed pursuant to § 7-26-7 or 9-12-18 or the board of county commissioners of the county in which the disinterment is to occur on the issuance of the permit. The cemetery board of directors or the board of county commissioners may request the circuit court to prevent the disinterment. The disinterment permit shall take effect within fifteen days after its issuance unless the circuit court has ordered otherwise. The disinterment permit authorizes disinterment, transportation, and reinterment of a dead body or fetus. Authorities in charge of a cemetery may not transfer bodies buried in one part of the cemetery to another part without the authority of a disinterment permit.

Source: SL 1996, ch 215, § 2; SL 2003, ch 186, § 7; SL 2009, ch 168, § 1.



§ 34-25-39 Completion of burial permit when no person in charge of cemetery.

34-25-39. Completion of burial permit when no person in charge of cemetery. The funeral director, or person acting as such, when burying a body in a cemetery or burial ground, having no person in charge, shall complete the burial or removal permit.

Source: SL 1931, ch 267, § 10; SDC 1939, § 27.0214; SL 1941, ch 124, § 4; SDC Supp 1960, § 27.0214 (3); SL 1972, ch 194, § 33.



§ 34-25-40 , 34-25-41. Repealed.

34-25-40, 34-25-41. Repealed by SL 1972, ch 194, § 45.



§ 34-25-42 Delayed registration of birth, death, or marriage--Fee.

34-25-42. Delayed registration of birth, death, or marriage--Fee. If a birth, death, or marriage occurring in this state has not been registered within one year from the date of occurrence, a certificate may be filed in accordance with regulations of the secretary of health, and shall be marked "delayed" on the face of the certificate. Each applicant for a delayed birth, death, or marriage certificate shall submit a fifteen dollar fee to the Department of Health for the preparation and filing of the delayed record.

Source: SL 1931, ch 267, § 16; SDC 1939, § 27.0216; SL 1941, ch 124, § 5; SL 1972, ch 194, § 34; SL 1978, ch 255, § 3; SL 1991, ch 279, § 2; SL 2005, ch 191, § 1.



§ 34-25-43 Software, blanks and forms supplied by department--Use of forms or exact electronic replicas required.

34-25-43. Software, blanks and forms supplied by department--Use of forms or exact electronic replicas required. The department shall prepare, print, and supply to all registrars, all software, blanks and forms used in registering, recording, and preserving the vital records, or in otherwise carrying out the purposes of this chapter. No blanks or forms may be used other than those supplied by the department or exact electronic replicas approved by the department.

Source: SDC 1939, § 27.0202; SL 1972, ch 194, § 35; SL 1999, ch 175, § 3; SL 2003, ch 186, § 8.



§ 34-25-44 Blank forms supplied by local registrar--Examination of permit for disposition on presentation.

34-25-44. Blank forms supplied by local registrar--Examination of permit for disposition on presentation. Each local registrar shall supply blank forms of certificates to such persons as require them. When a permit for disposition is presented for filing, the local registrar shall carefully examine each permit for disposition, to ascertain whether or not it has been completed in accordance with the provisions of this chapter and any rules promulgated pursuant to this chapter.

Source: SDC 1939, § 27.0217; SL 1941, ch 124, § 6; SL 1945, ch 105; SL 1972, ch 194, § 36; SL 2003, ch 186, § 9.



§ 34-25-45 Legibility of records and certificates--Incomplete or illegible certificates not filed.

34-25-45. Legibility of records and certificates--Incomplete or illegible certificates not filed. All records and certificates required by this chapter shall be completed electronically, typewritten, or written legibly in permanent black ink. In case any certificate is not complete or not legible, the department may not file the same, but shall require the person responsible for the record to prepare a new record that is complete and legible.

Source: SDC 1939, § 27.0217; SL 1941, ch 124, § 6; SL 1945, ch 105; SL 1959, ch 129; SL 1972, ch 194, § 37; SL 2003, ch 186, § 10.



§ 34-25-46 Signing, dating, and numbering of permits for disposition by local registrar.

34-25-46. Signing, dating, and numbering of permits for disposition by local registrar. The local registrar shall sign, date, and number consecutively the permits for disposition filed at the county office.

Source: SDC 1939, §§ 27.0206, 27.0217; SL 1941, ch 124, § 6; SL 1945, ch 103, § 2; SL 1945, ch 105; SL 1963, ch 149, § 1; SDCL, §§ 34-25-17, 34-25-46; SL 1972, ch 194, § 38; SL 1974, ch 55, § 35; SL 1977, ch 285, § 3; SL 1999, ch 175, § 4; SL 2003, ch 186, § 11.



§ 34-25-47 to 34-25-50. Repealed.

34-25-47 to 34-25-50. Repealed by SL 1972, ch 194, § 45.



§ 34-25-51 Amendment of vital record--Fee for delayed amendment.

34-25-51. Amendment of vital record--Fee for delayed amendment. A vital record may be amended in accordance with rules promulgated by the department pursuant to chapter 1-26. Each request for amending a birth, death, or marriage certificate, after one year from the event, shall be accompanied by an eight dollar fee to the department for amending the record and filing the affidavit.

Source: SDC 1939, § 27.0218; SL 1945, ch 103, § 3; SL 1947, ch 121, § 2; SL 1972, ch 194, § 39; SL 1978, ch 255, § 4; SL 1991, ch 279, § 3; SL 2001, ch 129, § 2; SL 2005, ch 191, § 2.



§ 34-25-52 Copies of certified or informational records supplied by department or local registrars--Application--Time--Fees.

34-25-52. Copies of certified or informational records supplied by department or local registrars--Application--Time--Fees. The department or authorized local registrars shall, upon receipt of an application, issue a certified copy of a vital record to the registrant or the registrant's spouse, children, parents, guardian, next of kin, or authorized representative. The department may authorize others to obtain certified copies in response to a demonstration that the record is needed for the determination or protection of a personal or property right. The department or authorized local registrars shall upon receipt of an application, issue informational copies to any applicant of any vital record. The department or authorized local registrar may withhold the immediate issuance of any certified copy for a period of no longer than three days. The department shall be entitled to a fee based upon administrative cost as established by the department pursuant to chapter 1-26 for each search of the files and records. The fee shall be paid in advance by the applicant and shall not be in addition to the fee hereinbefore provided for the making and certification of the record but shall be applied in payment thereof if the record is found.

Source: SL 1905, ch 63, § 30; RC 1919, § 9912; SL 1931, ch 267, §§ 17, 20; SL 1937, ch 261; SDC 1939, §§ 27.0215, 27.0220; SL 1943, ch 101; SL 1945, ch 103, § 4; SL 1953, ch 124, § 2; SL 1959, ch 29, § 2; SDCL, § 34-25-41; SL 1968, ch 115; SL 1972, ch 194, § 40; SL 1980, ch 238, § 26; SL 2005, ch 190, § 3.



§ 34-25-52.1 Copies or data supplied to public or private agencies.

34-25-52.1. Copies or data supplied to public or private agencies. Federal, state, local, and other public or private agencies may, upon request, be furnished copies or data upon such terms or conditions as may be prescribed by the secretary of health.

Source: SL 1972, ch 194, § 41.



§ 34-25-52.2 Additional fee for copy of birth record--Disposition.

34-25-52.2. Additional fee for copy of birth record--Disposition. In addition to the fee charged an applicant by the Department of Health for supplying a certified copy of the record of any birth, there shall be levied an additional charge of two dollars for the first copy requested and two dollars for each additional copy requested. The money collected shall be submitted by the collecting agency on a monthly basis to the state treasurer to be deposited in the children's trust fund.

Source: SL 1984, ch 194, § 2.



§ 34-25-52.3 Free birth certificate with head start enrollment form.

34-25-52.3. Free birth certificate with head start enrollment form. Notwithstanding § 34-25-52, the department shall provide at no cost a certified copy of any child's birth certificate, limited to one, upon presentation of a copy of a valid head start enrollment form for that child.

Source: SL 1992, ch 247.



§ 34-25-52.4 Uniform forms and procedures for issuance of copies of records--Rules.

34-25-52.4. Uniform forms and procedures for issuance of copies of records--Rules. All forms and procedures used in the issuance of certified and informational copies of vital records shall be uniform and shall be provided or approved by the state registrar. The department shall promulgate rules pursuant to chapter 1-26 to determine application requirements for a certified and an informational copy of a vital record, acceptable proof of identity, and the features required in a certified or informational copy.

Source: SL 2005, ch 190, § 4.



§ 34-25-52.5 Construction of chapter--Disclosure of specified information on birth, marriage, or divorce certificates--Admissibility.

34-25-52.5. Construction of chapter--Disclosure of specified information on birth, marriage, or divorce certificates--Admissibility. Nothing in this chapter may be construed to permit disclosure of information contained in the "Information for Medical and Health Use Only" section of the birth certificate or the "Information for Statistical Purposes Only" section of the certificate of marriage or certificate of divorce unless specifically authorized by the department for statistical or research purposes. Such data is not subject to subpoena or court order and is not admissible before any court, tribunal, or judicial body.

Source: SL 2005, ch 190, § 5.



§ 34-25-52.6 Disclosure of information in or inspection or copying of vital record--Authorization of chapter or court.

34-25-52.6. Disclosure of information in or inspection or copying of vital record--Authorization of chapter or court. To protect the integrity of vital records, ensure their proper use, and to ensure the efficient and proper administration of the vital records system, no employee of the state vital records office, local registrar, or deputy registrar may permit inspection of any vital record or disclose information contained in any vital record or issue a copy of all or part of any such record unless authorized by this chapter or a court of competent jurisdiction.

Source: SL 2005, ch 190, § 6.



§ 34-25-53 Repealed.

34-25-53. Repealed by SL 1972, ch 194, § 45.



§ 34-25-54 Certified copies supplied free for military or veterans' claims--Minors participating in sports programs.

34-25-54. Certified copies supplied free for military or veterans' claims--Minors participating in sports programs. No charge may be made for certified copies of birth, death, marriage, adoption, divorce, or guardianship or conservatorship papers, to a serviceman in or a veteran of any war or conflict in which the United States has been or hereafter will be engaged, or veteran as defined by § 33A-2-1; to the spouse, widow, widower, children, or other dependents of such serviceman or veteran; to the South Dakota Department of the Military or Department of Veterans Affairs or a similar agency in any other state; to county veterans' service officers; to the representatives of the American Red Cross or of nationally chartered veterans' organizations holding power of attorney for the applicant, when such record or records are required in support of any claim against any agency of the United States, or any agency or department of state government, and no charge may be made for the issuance of a certified copy of a birth record, limited to one, to a person under eighteen years of age who needs such certificate to participate in an organized sports program sponsored by a patriotic organization.

Source: SL 1931, ch 267, § 20; SL 1937, ch 261; SDC 1939, § 27.0220; SL 1943, ch 101; SL 1945, ch 103, § 4; SL 1953, ch 124, § 2; SL 1959, ch 29, § 2; SL 1968, ch 115; SL 1986, ch 27, § 35; SL 1993, ch 213, § 229; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18 to 21, eff. Apr. 12, 2011.



§ 34-25-55 , 34-25-56. Repealed.

34-25-55, 34-25-56. Repealed by SL 1972, ch 194, § 45.



§ 34-25-57 Violation of requirements as misdemeanor.

34-25-57. Violation of requirements as misdemeanor. No person, officer, agent, or employee of any other person or of any corporation or partnership may:

(1) Inter, cremate, or otherwise finally dispose of a dead body of a human being or permit the same to be done or remove the body from the state without authority of a burial or removal permit;

(2) Refuse or fail to furnish any information in such person's possession or furnish false information affecting any certificate or record required by this chapter;

(3) Intentionally falsify any certificate of birth, death, or burial or removal permit or any record required by this chapter;

(4) Being required by this chapter to fill out a certificate of birth or death and file the certificate with the local registrar or deliver it upon request to any person charged with the duty of filing the certificate, fail, neglect, or refuse to perform;

(5) Being an employee of the state vital records office, a local registrar or deputy registrar, intentionally fail, neglect, or refuse to perform the duty as required by this chapter or by the rules adopted by the secretary of health or by the instructions and directions of the department;

(6) Intentionally make, counterfeit, alter, amend, or mutilate any certificate, record, or report required by this chapter or a certified copy of the certificate, record, or report for the purpose of deception;

(7) Obtain, possess, use, sell, or furnish to another, or attempt to obtain, possess, use, sell, or furnish to another, any certificate, record, or report, or certified copy thereof, required by this chapter, whether altered in any manner or not, for any purpose of deception; or

(8) Possess any certificate, record, or report, or copy thereof, required by this chapter, knowing that the certificate, record, or report, or copy thereof, was stolen or otherwise obtained unlawfully.

A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 27.9902; SL 1941, ch 124, § 8; SL 1972, ch 194, § 43; SL 1977, ch 190, § 66; SL 2000, ch 172, § 1; SL 2005, ch 190, § 7.



§ 34-25-57.1 Repealed.

34-25-57.1. Repealed by SL 1977, ch 190, § 67.



§ 34-25-57.2 Unintentional issuance of certified copy of vital record fraudulently obtained--Personal liability.

34-25-57.2. Unintentional issuance of certified copy of vital record fraudulently obtained--Personal liability. No employee of the state vital records office, local registrar, or deputy registrar may be held personally liable for any unintentional issuance of any certified copy of any vital record fraudulently obtained.

Source: SL 2005, ch 190, § 8.



§ 34-25-58 Enforcement and supervisory powers of department--Investigations by secretary.

34-25-58. Enforcement and supervisory powers of department--Investigations by secretary. The provisions of this chapter shall be performed and enforced in every part of this state by the State Department of Health which shall have supervisory power over local registrars and deputy local registrars, to the end that all requirements of this chapter shall be uniformly complied with. The secretary of health either personally or by accredited representative shall have authority to investigate any irregularities or violations of law, and all registrars shall aid him upon request in such investigations.

Source: SL 1931, ch 267, § 22; SDC 1939, § 27.0222; SL 1972, ch 194, § 44.



§ 34-25-59 , 34-25-60. Repealed.

34-25-59, 34-25-60. Repealed by SL 1972, ch 194, § 45.



§ 34-25-61 Severability of provisions.

34-25-61. Severability of provisions. If any section, subsection, sentence, clause, or phrase of this chapter is for any reason held or declared to be unconstitutional, inoperative, or void, such holding or invalidity shall not affect the remaining portions of this chapter; and it shall be construed to have been the legislative intent to pass this chapter without such unconstitutional, inoperative, or invalid part therein; or if this chapter or any provision thereof shall be held inapplicable to any person or persons, property or kind of property, circumstance or set of circumstances, such holding shall not affect the applicability hereof to any other person, property, or circumstance.

Source: SL 1941, ch 124, § 10; SDC Supp 1960, § 27.0223.



§ 34-25-62 Electronic list of persons married in South Dakota.

34-25-62. Electronic list of persons married in South Dakota. Any electronic list of persons married in South Dakota may be released by the Department of Health or the local register of deeds.

Source: SL 2007, ch 196, § 1.






Chapter 26 - Custody And Disposition Of Bodies And Body Parts

§ 34-26-1 Personal right to direct disposition of body and bodily parts--Inconsistent statutes not applicable.

34-26-1. Personal right to direct disposition of body and bodily parts--Inconsistent statutes not applicable. Every person has the right to direct the manner in which his body or any part thereof shall be disposed of after his death, and to direct the manner in which any part of his body which becomes separated therefrom during his lifetime shall be disposed of. The provisions of §§ 34-26-4 to 34-26-7, inclusive, and of §§ 34-26-14 to 34-26-19, inclusive, do not apply where such person has given directions for the disposal of his body or any part thereof inconsistent with those provisions.

Source: PenC 1877, § 348; CL 1887, § 6549; RPenC 1903, § 353; RC 1919, § 3867; SDC 1939, § 27.1301; SL 1963, ch 152.



§ 34-26-2 Autopsy authorized.

34-26-2. Autopsy authorized. An autopsy may be performed upon the body of a deceased person by a physician or surgeon whenever so authorized in writing, or by electronically recorded telephone communication:

(1) By the decedent during the decedent's lifetime; or

(2) By the decedent's surviving spouse; or

(3) If the surviving spouse is incompetent or not available or if there be no surviving spouse, by an adult child, parent, brother, or sister of the decedent. However, such autopsy may not be performed under a consent given as required by this subdivision if, before such autopsy is performed, any adult child or parent of the decedent objects in writing to the physician or surgeon by whom the autopsy is to be performed;

(4) By the state's attorney, county sheriff, or investigating county coroner pursuant to § 23-14-9.1.
Source: SL 1951, ch 188, § 2; SDC Supp 1960, § 34.1016; SL 1961, ch 184, § 2; SL 1981, ch 263; SL 1985, ch 191, § 5; SL 2009, ch 123, § 2.



§ 34-26-3 Dissection authorized by decedent during life.

34-26-3. Dissection authorized by decedent during life. The right to dissect the dead body of a human being exists whenever a person lawfully gives permission for such disposal of his body or any part thereof after death.

Source: SDC 1939, § 27.1304 (5); SL 1963, ch 152.



§ 34-26-4 Dissection authorized by spouse or next of kin.

34-26-4. Dissection authorized by spouse or next of kin. The right to dissect the dead body of a human being exists whenever any spouse or next of kin of a deceased person, or any other person, being charged by law with the duty of burial authorizes such dissection of the dead body or any part thereof for the purpose of ascertaining the cause of death or for the purpose of scientific use or advancement of medical science.

Source: PenC 1877, § 351, subdiv 3; CL 1887, § 6552, subdiv 3; RPenC 1903, § 356, subdiv 3; RC 1919, § 3870 (3); SDC 1939, § 27.1304 (3); SL 1963, ch 152.



§ 34-26-5 Dissection for purposes of inquest authorized by coroner, sheriff, or state's attorney.

34-26-5. Dissection for purposes of inquest authorized by coroner, sheriff, or state's attorney. The right to dissect the dead body of a human being exists if the death occurs under circumstances in which a coroner is authorized by law to hold an inquest upon the body or under the provisions of § 23-14-9.1, and a coroner, sheriff, or the state's attorney designated by law to order an autopsy authorizes such dissection for the purposes of the inquest.

Source: PenC 1877, § 351, subdiv 2; CL 1887, § 6552, subdiv 2; RPenC 1903, § 356, subdiv 2; RC 1919, § 3870 (2); SDC 1939, § 27.1304 (2); SL 1961, ch 131; SL 1967, ch 103, § 1; SL 1985, ch 191, § 6; SL 2009, ch 123, § 3.



§ 34-26-6 Dissection of body of state institution inmate--Consent of next of kin required--Abandoned inmate.

34-26-6. Dissection of body of state institution inmate--Consent of next of kin required--Abandoned inmate. The right to dissect the dead body of a human being exists whenever the person dying is at the time of death an inmate of any charitable institution supported by the State of South Dakota, and such person is at the time of death under medical treatment by physicians appointed or under supervision of said authority; provided however, that before such dissection is allowed an order shall be made by the superintendent or person having charge of such charitable institution stating that in his opinion such dissection is necessary or advisable for the purpose of obtaining knowledge of the cause of the death of such person or necessary for the treatment of others; and, before such dissection be allowed the consent of the next of kin of said deceased person shall be obtained, unless said deceased person shall have been neglected or abandoned by said kin for a period of not less than six months next preceding the time of death of such person, and when no inquiry for or in regard to said deceased person shall have been made by the next of kin of said deceased person for a period of six months next preceding the death of such person, such person shall be deemed abandoned for said period.

Source: SL 1895, ch 75, § 1; RPenC 1903, § 356, subdiv 4; RC 1919, § 3870 (4); SDC 1939, § 27.1304 (4).



§ 34-26-7 Dissection authorized by legislative enactment.

34-26-7. Dissection authorized by legislative enactment. The right to dissect the dead body of a human being exists in the cases authorized by positive enactment of the Legislature of this state.

Source: PenC 1877, § 351, subdiv 1; CL 1887, § 6552, subdiv 1; RPenC 1903, § 356, subdiv 1; RC 1919, § 3870 (1); SDC 1939, § 27.1304 (1).



§ 34-26-8 Notice to medical school of unclaimed body--Requisition by and forwarding to medical school.

34-26-8. Notice to medical school of unclaimed body--Requisition by and forwarding to medical school. It shall be the duty of any person into whose charge may come the unclaimed dead body of a convict or other person to be buried at public expense, to give notice to the dean of the School of Medicine of the University of South Dakota within twenty-four hours after the receipt of any such body, specifying in such notice the probable cause of death; and upon the requisition of such dean he shall forward such body to the university, at its expense, within twenty-four hours of the receipt of such requisition.

Source: SL 1909, ch 278, § 1; RC 1919, § 5595; SDC 1939, § 15.1104.



§ 34-26-9 Receipt and record of bodies received by medical school.

34-26-9. Receipt and record of bodies received by medical school. A receipt for any body forwarded pursuant to § 34-26-8 shall be given to the officer or person delivering the same, and the medical school of the university shall keep or cause to be kept, a record of all such bodies so received, in which shall be recorded at length all facts necessary for the identification of such bodies.

Source: SL 1909, ch 278, § 2; RC 1919, § 5595; SDC 1939, § 15.1104.



§ 34-26-10 Embalming and preservation of bodies by medical school--Claim by friend or relative.

34-26-10. Embalming and preservation of bodies by medical school--Claim by friend or relative. All bodies delivered pursuant to § 34-26-8 shall be properly embalmed, and shall be preserved for a period of not less than sixty days, during which time any personal friend or relative of the decedent, making request for such body for private interment, shall be given possession thereof.

Source: SL 1909, ch 278, § 1; RC 1919, § 5595; SDC 1939, § 15.1104.



§ 34-26-11 Use of unclaimed bodies by medical school--Burial of remains.

34-26-11. Use of unclaimed bodies by medical school--Burial of remains. Bodies delivered pursuant to § 34-26-8 unclaimed after the expiration of sixty days may be used for the promotion of medical and surgical science, and the instruction and study of physicians and students of anatomy and embalming in this state. After having served such purpose, the remains shall in all cases receive proper burial.

Source: SL 1909, ch 278, § 3; RC 1919, § 5595; SDC 1939, § 15.1104.



§ 34-26-12 Autopsies at hospitals for the mentally ill.

34-26-12. Autopsies at hospitals for the mentally ill. Nothing contained in §§ 34-26-8 to 34-26-11, inclusive, shall preclude the officers of the state hospitals for the mentally ill from using the unclaimed remains of patients dying in such hospitals to make autopsies for pathological study.

Source: SL 1909, ch 278, § 4; RC 1919, § 5595; SDC 1939, § 15.1104.



§ 34-26-13 Unauthorized dissection of body as misdemeanor.

34-26-13. Unauthorized dissection of body as misdemeanor. Every person who makes or procures to be made any dissection of the body of a human being, except by authority of law or in pursuance of a permission given by the decedent, is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 352; CL 1887, § 6553; RPenC 1903, § 357; RC 1919, § 3871; SDC 1939, § 13.1417; SL 1977, ch 190, § 68.



§ 34-26-14 Right to custody of dead body--Coroner's custody pending inquest.

34-26-14. Right to custody of dead body--Coroner's custody pending inquest. The person charged by law with the duty of burying the body of a deceased person is entitled to the custody of such body for the purpose of burying it. However, in the cases in which an investigation or inquest is required by law to be held upon a dead body, by a coroner, such coroner is entitled to its custody until such inquest has been completed.

Source: PenC 1877, § 357; CL 1887, § 6558; RPenC 1903, § 362; RC 1919, § 3876; SDC 1939, § 27.1302; SL 1985, ch 191, § 7.



§ 34-26-15 Burial within reasonable time required.

34-26-15. Burial within reasonable time required. Except in the cases in which the right to dissect a dead body is expressly conferred by law, every dead body of a human being lying within this state must be decently buried within a reasonable time after the death. Nothing herein shall affect the right to remove from or carry through this state, a dead human body or parts thereof for the purpose of burying the same in another place.

Source: PenC 1877, §§ 349, 350; CL 1887, §§ 6550, 6551; RPenC 1903, §§ 354, 355; RC 1919, §§ 3868, 3869; SDC 1939, § 27.1301.



§ 34-26-16 Persons charged with duty of burial--Grave marker.

34-26-16. Persons charged with duty of burial--Grave marker. The duty of burying the body of a deceased person and providing the grave with a permanent concrete, metal anchored in concrete, or stone marker devolves upon the persons hereinafter specified:

(1) If the decedent was married the duty of burial devolves upon the husband or wife;

(2) If the decedent was not married but left any kindred, the duty of burial devolves upon the person or persons in the same degree nearest of kin to the decedent, being of adult age, and within this state and possessed of sufficient means to defray the necessary expenses;

(3) If the decedent left no husband or wife nor kindred answering the foregoing description, the duty of burial devolves upon the coroner conducting an inquest upon the body of the decedent, if any such inquest is held; if none, then upon the person charged with the support of the poor in the locality in which the death occurs.
Source: PenC 1877, § 355; CL 1887, § 6556; RPenC 1903, § 360; RC 1919, § 3874; SDC 1939, § 27.1303; SL 1963, ch 153.



§ 34-26-17 Duty of burial on failure by persons first charged--County claim against estate for expense of burial.

34-26-17. Duty of burial on failure by persons first charged--County claim against estate for expense of burial. In case the person upon whom the duty of burial is first cast by the provisions of § 34-26-16 omits to make such burial within a reasonable time, the duty devolves upon the person next specified; and if all omit to act it devolves upon the tenant, or if there is no tenant upon the owner of the premises or master, or if there is no master upon the owner of the vessel in which the death occurs or the body is found; and if all of these omit to act it devolves upon the county of the legal residence of the deceased and if no such residence is known, then upon the county where the body is first found dead, and in all such cases the said county shall have a legal preferred claim against the estate of the decedent for the actual expense incurred.

Source: PenC 1877, § 355, subdiv 4; CL 1887, § 6556, subdiv 4; RPenC 1903, § 360, subdiv 4; RC 1919, § 3874 (4); SDC 1939, § 27.1303 (4); SL 1963, ch 153.



§ 34-26-18 Failure to make burial as misdemeanor--Civil liability for treble expenses.

34-26-18. Failure to make burial as misdemeanor--Civil liability for treble expenses. Every person upon whom the duty of making burial of the remains of a deceased person is imposed by law, who omits to perform that duty within a reasonable time, is guilty of a Class 1 misdemeanor; and, in addition to the punishment prescribed therefor, is liable to pay to the person performing the duty in his stead, treble the expenses incurred by the latter in making the burial, to be recovered in a civil action.

Source: PenC 1877, § 356; CL 1887, § 6557; RPenC 1903, § 361; RC 1919, § 3875; SDC 1939, § 13.1415; SL 1977, ch 190, § 69.



§ 34-26-19 Provisions applicable to parts of body.

34-26-19. Provisions applicable to parts of body. All provisions of this code requiring burial of a dead body, or punishing interference with, or injuries to a dead body, apply equally to any part of a dead body separated therefrom during lifetime, or by dissection after death, as soon as the lawful purposes of such dissection have been accomplished.

Source: PenC 1877, §§ 353, 354; CL 1887, §§ 6554, 6555; RPenC 1903, §§ 358, 359; RC 1919, §§ 3872, 3873; SDC 1939, § 27.1301.



§ 34-26-20 , 34-26-21. Repealed.

34-26-20, 34-26-21. Repealed by SL 2007, ch 197, § 26.



§ 34-26-21.1 Information on organ donation to be made available to persons obtaining driver license or identification card.

34-26-21.1. Department of Public Safety distribution of information on organ donation. The Department of Public Safety shall provide each person renewing or applying for a driver license or nondriver identification card an opportunity to review information about organ donation, such as information available from the organ procurement organization designated by the federal government for this state.

The department shall distribute this information:

(1) On the Department of Public Safety website;

(2) Through information mailed with each driver license and identification card renewal notice;

(3) On posters and brochures made available at each driver license exam station;

(4) Through each driver license manual published after July 1, 2013; and

(5) Through any other means the Department of Public Safety deems appropriate.
Source: SL 2001, ch 186, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2013, ch 159, § 1.



§ 34-26-22 to 34-26-46. Repealed.

34-26-22 to 34-26-46. Repealed by SL 2007, ch 197, § 26.



§ 34-26-47 Hospital protocol for identifying potential organ donors.

34-26-47. Hospital protocol for identifying potential organ donors. A hospital shall establish written protocols for the identification of potential human organ, eye, and tissue donors that:

(1) Assure that families of potential donors are made aware of the option of organ, eye, and tissue donation and their option to decline;

(2) Encourage discretion and sensitivity with respect to the circumstances, views, and beliefs of such families;

(3) Require that an organ procurement agency designated by the United States secretary of health and human services be notified of potential organ donors; and

(4) Require that an eye and tissue organization designated by the hospital be notified of potential eye and tissue donors.
Source: SL 1992, ch 249, § 1; SL 1995, ch 197, § 5.



§ 34-26-48 Short title.

34-26-48. Short title. Sections 34-26-48 to 34-26-72, inclusive, may be cited as the Revised Uniform Anatomical Gift Act.

Source: SL 2007, ch 197, § 1.



§ 34-26-49 Definitions.

34-26-49. Definitions. In §§ 34-26-48 to 34-26-72, inclusive:

(1) "Adult" means an individual who is at least eighteen years of age.

(2) "Agent" means an individual:

(A) Authorized to make health care decisions on the principal's behalf by a power of attorney for health care; or

(B) Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

(4) "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. The term does not include a blastocyst, embryo, or fetus that is the subject of an induced abortion.

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. The term does not include a person to which an anatomical gift could pass under § 34-26-58.

(6) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry.

(7) "Donor" means an individual whose body or part is the subject of an anatomical gift.

(8) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(9) "Driver's license" means a license or permit issued by the Department of Public Safety to operate a vehicle, whether or not conditions are attached to the license or permit.

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(12) "Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

(13) "Identification card" means an identification card issued by the Department of Public Safety.

(14) "Know" means to have actual knowledge.

(15) "Minor" means an individual who is under eighteen years of age.

(16) "Organ procurement organization" means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(17) "Parent" means a parent whose parental rights have not been terminated.

(18) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

(21) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

(22) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal.

(23) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Refusal" means a record created under § 34-26-54 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(27) "Sign" means, with the present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process.

(28) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(30) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(31) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(32) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.
Source: SL 2007, ch 197, § 2.



§ 34-26-50 Applicability.

34-26-50. Applicability. Sections 34-26-48 to 34-26-72, inclusive, apply to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

Source: SL 2007, ch 197, § 3.



§ 34-26-51 Who may make anatomical gift before donor's death.

34-26-51. Who may make anatomical gift before donor's death. Subject to § 34-26-55, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in § 34-26-52 by:

(1) The donor, if the donor is an adult or if the donor is a minor and is:

(A) Emancipated; or

(B) Authorized under state law to apply for a driver's license because the donor is at least fourteen years of age, provided, that if the minor is unemancipated, a parent or guardian has consented that the organ donor indicator be placed on the minor's driver license or nondriver identification card;

(2) An agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) A parent of the donor, if the donor is an unemancipated minor; or

(4) The donor's guardian.
Source: SL 2007, ch 197, § 4.



§ 34-26-52 Manner of making anatomical gift before donor's death.

34-26-52. Manner of making anatomical gift before donor's death. (a) A donor may make an anatomical gift:

(1) By checking a box on the driver license or identification card application authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver license or identification card. The issuance of a driver license or identification card with a donor designation completes the donation process and is effective unless the donor requests removal of the donor designation;

(2) In a will;

(3) During a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness; or

(4) As provided in paragraph (b).

(b) A donor or other person authorized to make an anatomical gift under § 34-26-51 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in subdivision (1).

(c) Revocation, suspension, expiration, or cancellation of a driver license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor' death does not invalidate the gift.

Source: SL 2007, ch 197, § 5; SL 2013, ch 159, § 2.



§ 34-26-53 Amending or revoking anatomical gift before donor's death.

34-26-53. Amending or revoking anatomical gift before donor's death. (a) Subject to § 34-26-55, a donor or other person authorized to make an anatomical gift under § 34-26-51 may amend or revoke an anatomical gift by:

(1) A record signed by:

(A) The donor;

(B) The other person; or

(C) Subject to subsection (b), another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to subsection (a)(1)(C) must:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in paragraph (1).

(c) Subject to § 34-26-55, a donor or other person authorized to make an anatomical gift under § 34-26-51 may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a).

Source: SL 2007, ch 197, § 6.



§ 34-26-54 Refusal to make anatomical gift--Effect of refusal.

34-26-54. Refusal to make anatomical gift--Effect of refusal. (a) An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) A record signed by:

(A) The individual; or

(B) Subject to subsection (b), another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) The individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) Any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(b) A record signed pursuant to subsection (a)(1)(B) must:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) State that it has been signed and witnessed as provided in paragraph (1).

(c) An individual who has made a refusal may amend or revoke the refusal:

(1) In the manner provided in subsection (a) for making a refusal;

(2) By subsequently making an anatomical gift pursuant to § 34-26-52 that is inconsistent with the refusal; or

(3) By destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in § 34-26-55(h), in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.

Source: SL 2007, ch 197, § 7.



§ 34-26-55 Preclusive effect of anatomical gift, amendment, or revocation.

34-26-55. Preclusive effect of anatomical gift, amendment, or revocation. (a) Except as otherwise provided in subsection (g) and subject to subsection (f), in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under § 34-26-52 or an amendment to an anatomical gift of the donor's body or part under § 34-26-53.

(b) A donor's revocation of an anatomical gift of the donor's body or part under § 34-26-53 is not a refusal and does not bar another person specified in § 34-26-51 or 34-26-56 from making an anatomical gift of the donor's body or part under § 34-26-52 or 34-26-57.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under § 34-26-52 or an amendment to an anatomical gift of the donor's body or part under § 34-26-53, another person may not make, amend, or revoke the gift of the donor's body or part under § 34-26-57.

(d) A revocation of an anatomical gift of a donor's body or part under § 34-26-53 by a person other than the donor does not bar another person from making an anatomical gift of the body or part under § 34-26-52 or 34-26-57.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under § 34-26-51, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(f) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under § 34-26-51, an anatomical gift of a part for one or more of the purposes set forth in § 34-26-51 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under § 34-26-52 or 34-26-57.

(g) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(h) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.

Source: SL 2007, ch 197, § 8.



§ 34-26-56 Who may make anatomical gift of decedent's body or part.

34-26-56. Who may make anatomical gift of decedent's body or part. (a) Subject to subsections (b) and (c) and unless barred by § 34-26-54 or § 34-26-55, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) An agent of the decedent at the time of death who could have made an anatomical gift under § 34-26-51(2) immediately before the decedent's death;

(2) The spouse of the decedent;

(3) Adult children of the decedent;

(4) Parents of the decedent;

(5) Adult siblings of the decedent;

(6) Adult grandchildren of the decedent;

(7) Grandparents of the decedent;

(8) An adult who exhibited special care and concern for the decedent;

(9) The persons who were acting as the guardians of the person of the decedent at the time of death; and

(10) Any other person having the authority to dispose of the decedent's body.

(b) If there is more than one member of a class listed in subsection (a) (1), (3), (4), (5), (6), (7), or (9) entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under § 34-26-58 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) is reasonably available to make or to object to the making of an anatomical gift.

Source: SL 2007, ch 197, § 9.



§ 34-26-57 Manner of making, amending, or revoking anatomical gift of decedent's body or part.

34-26-57. Manner of making, amending, or revoking anatomical gift of decedent's body or part. (a) A person authorized to make an anatomical gift under § 34-26-56 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to subsection (c), an anatomical gift by a person authorized under § 34-26-56 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under § 34-26-56 may be:

(1) Amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) Revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.

Source: SL 2007, ch 197, § 10.



§ 34-26-58 Persons who may receive anatomical gift--Purpose of anatomical gift.

34-26-58. Persons who may receive anatomical gift--Purpose of anatomical gift. (a) An anatomical gift may be made to the following persons named in the document of gift:

(1) A hospital; accredited medical school, dental school, college, or university; organ procurement organization; or other appropriate person, for research or education;

(2) Subject to subsection (b), an individual designated by the person making the anatomical gift if the individual is the recipient of the part;

(3) An eye bank or tissue bank.

(b) If an anatomical gift to an individual under subsection (a)(2) cannot be transplanted into the individual, the part passes in accordance with subsection (g) in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subsection (c), if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as donor, organ donor, or body donor, or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(g) For purposes of subsections (b), (e), and (f) the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subsection (a)(2), passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to subsections (a) through (h) or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under § 34-26-52 or 34-26-57 or if the person knows that the decedent made a refusal under § 34-26-54 that was not revoked. For purposes of the subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in subsection (a)(2), nothing in §§ 34-26-48 to 34-26-72, inclusive, affects the allocation of organs for transplantation or therapy.

Source: SL 2007, ch 197, § 11.



§ 34-26-59 Search and notification.

34-26-59. Search and notification. (a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) A law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual; and

(2) If no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection (a)(1) and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(c) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section.

Source: SL 2007, ch 197, § 12.



§ 34-26-60 Delivery of document of gift not required--Right to examine.

34-26-60. Delivery of document of gift not required--Right to examine. (a) A document of gift need not be delivered during the donor's lifetime to be effective.

(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under § 34-26-58.

Source: SL 2007, ch 197, § 13.



§ 34-26-61 Rights and duties of procurement organization and others.

34-26-61. Rights and duties of procurement organization and others. (a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the Department of Public Safety and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization must be allowed reasonable access to information in the records of the Department of Public Safety to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless prohibited by law other than §§ 34-26-48 to 34-26-72, inclusive, at any time after a donor's death, the person to which a part passes under § 34-26-58 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(e) Unless prohibited by law other than §§ 34-26-48 to 34-26-72, inclusive, an examination under subsection (c) or (d) may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital under subsection (a), a procurement organization shall make a reasonable search for any person listed in § 34-26-56 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h) Subject to §§ 34-26-58(i) and 34-26-70, the rights of the person to which a part passes under § 34-26-58 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and §§ 34-26-48 to 34-26-72, inclusive, a person that accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under § 34-26-58, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

Source: SL 2007, ch 197, § 14.



§ 34-26-62 Coordination of procurement and use.

34-26-62. Coordination of procurement and use. Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

Source: SL 2007, ch 197, § 15.



§ 34-26-63 Sale or purchase of parts prohibited.

34-26-63. Sale or purchase of parts prohibited. (a) Except as otherwise provided in subsection (b), a person that for valuable consideration, knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death commits a Class 5 felony.

(b) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.

Source: SL 2007, ch 197, § 16.



§ 34-26-64 Other prohibited acts.

34-26-64. Other prohibited acts. A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits a Class 5 felony.

Source: SL 2007, ch 197, § 17.



§ 34-26-65 Immunity.

34-26-65. Immunity. (a) A person that acts in accordance with §§ 34-26-48 to 34-26-72, inclusive, or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

(b) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c) In determining whether an anatomical gift has been made, amended, or revoked under §§ 34-26-48 to 34-26-72, inclusive, a person may rely upon representations of an individual listed in § 34-26-56(a)(2), (3), (4), (5), (6), (7), or (8) relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.

Source: SL 2007, ch 197, § 18.



§ 34-26-66 Law governing validity--Choice of law as to execution of document of gift--Presumption of validity.

34-26-66. Law governing validity--Choice of law as to execution of document of gift--Presumption of validity. (a) A document of gift is valid if executed in accordance with:

(1) Sections 34-26-48 to 34-26-72, inclusive;

(2) The laws of the state or country where it was executed; or

(3) The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

Source: SL 2007, ch 197, § 19.



§ 34-26-67 Donor registry.

34-26-67. Donor registry. (a) The Department of Public Safety shall establish or contract for the establishment of a donor registry.

(b) The department, in partnership with the federally-designated organ procurement organization and any nonprofit tissue or eye donation agency which holds agreements with hospitals in South Dakota, shall compile, operate, maintain, and modify the registry as necessary. The registry shall include pertinent information on all South Dakotans who have registered to donate organs, tissues, and eyes and all relevant information regarding a donor's making amendment to, or revocation of, an anatomical gift in accordance with the Revised Uniform Anatomical Gift Act (§§ 34-26-48 to 34-26-72, inclusive).

(c) A donor registry must:

(1) Allow a donor or other person authorized under § 34-26-51 to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift;

(2) Allow a donor or other person online access to register as a donor, to amend an existing donor status, or remove an existing donor registration seven days a week on a twenty-four hour basis;

(3) Be accessible electronically to the federally designated organ procurement organization and any nonprofit tissue or eye donation agency which holds agreements with hospitals in South Dakota to allow the procurement organization to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift; and

(4) Be accessible for purposes of subdivision (2) seven days a week on a twenty-four hour basis.

(d) Personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.

(e) This section does not prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the state. Any such registry must comply with subsections (c) and (d).

(f) The department shall collect data from the registry that is not restricted by subsection (d) and share the data with the federally-designated organ procurement organization and any nonprofit tissue or eye donation agency which holds agreements with hospitals in South Dakota to be used for the purpose of evaluating the effectiveness or educational initiatives to promote organ, tissue, and eye donation that are conducted or coordinated by organ procurement organizations, hospitals, and state agencies operating in the state.

Source: SL 2007, ch 197, § 20; SL 2013, ch 159, § 4.



§ 34-26-68 Effect of anatomical gift on advance health care directive.

34-26-68. Effect of anatomical gift on advance health care directive. (a) In this section:

(1) "Advance health care directive" means a power of attorney for health care or a record signed by a prospective donor containing the prospective donor's direction concerning a health care decision for the prospective donor.

(2) "Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor.

(3) "Health care decision" means any decision made regarding the health care of the prospective donor.

(b) If a prospective donor has a declaration or advance health care directive, measures necessary to ensure the medical suitability of an organ for transplantation or therapy may not be withheld or withdrawn from the prospective donor, unless the declaration expressly provides to the contrary.

Source: SL 2007, ch 197, § 21.



§ 34-26-69 Cooperation between coroner and procurement organization.

34-26-69. Cooperation between coroner and procurement organization. (a) A coroner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

(b) If a coroner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the coroner and a post-mortem examination is going to be performed, unless the coroner denies recovery in accordance with § 34-26-70, the coroner or designee shall conduct a post-mortem examination of the body or the part in a manner and within a period compatible with its preservation for the purposes of the gift.

(c) A part may not be removed from the body of a decedent under the jurisdiction of a coroner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the coroner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude a coroner from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the coroner.

Source: SL 2007, ch 197, § 22.



§ 34-26-70 Facilitation of anatomical gift from decedent whose body is under jurisdiction of coroner.

34-26-70. Facilitation of anatomical gift from decedent whose body is under jurisdiction of coroner. (a) Upon request of a procurement organization, a coroner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the coroner. If the decedent's body or part is medically suitable for transplantation, therapy, research, or education, the coroner shall release post-mortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the post-mortem examination results or other information received from the coroner only if relevant to transplantation or therapy.

(b) The coroner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, X rays, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the coroner which the coroner determines may be relevant to the investigation.

(c) A person that has any information requested by a coroner pursuant to subsection (b) shall provide that information as expeditiously as possible to allow the coroner to conduct the medicolegal investigation within a period compatible with the preservation of parts for the purpose of transplantation, therapy, research, or education.

(d) If an anatomical gift has been or might be made of a part of a decedent whose body is under the jurisdiction of the coroner and a post- mortem examination is not required, or the coroner determines that a post- mortem examination is required but that the recovery of the part that is the subject of an anatomical gift will not interfere with the examination, the coroner and procurement organization shall cooperate in the timely removal of the part from the decedent for the purpose of transplantation, therapy, research, or education.

(e) If an anatomical gift of a part from the decedent under the jurisdiction of the coroner has been or might be made, but the coroner initially believes that the recovery of the part could interfere with the post-mortem investigation into the decedent's cause or manner of death, the coroner shall consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery. After consultation, the coroner may allow the recovery.

(f) Following the consultation under subsection (e), in the absence of mutually agreed upon protocols to resolve conflict between the coroner and the procurement organization, if the coroner intends to deny recovery of an organ for transplantation, the coroner or designee, at the request of the procurement organization, shall attend the removal procedure for the part before making a final determination not to allow the procurement organization to recover the part. During the removal procedure, the coroner or designee may allow recovery by the procurement organization to proceed, or, if the coroner or designee reasonably believes that the part may be involved in determining the decedent's cause or manner of death, deny recovery by the procurement organization.

(g) If the coroner or designee denies recovery under subsection (f), the coroner or designee shall:

(1) Explain in a record the specific reasons for not allowing recovery of the part;

(2) Include the specific reasons in the records of the coroner; and

(3) Provide a record with the specific reasons to the procurement organization.

(h) If the coroner or designee allows recovery of a part under subsection (d), (e), or (f), the procurement organization, upon request, shall cause the physician or technician who removes the part to provide the coroner with a record describing the condition of the part, a biopsy, a photograph, and any other information and observations that would assist in the post-mortem examination.

(i) If a coroner or designee is required to be present at a removal procedure under subsection (f), upon request the procurement organization requesting the recovery of the part shall reimburse the coroner or designee for the additional costs incurred in complying with subsection (f).

Source: SL 2007, ch 197, § 23.



§ 34-26-71 Uniformity of application and construction.

34-26-71. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2007, ch 197, § 24.



§ 34-26-72 Relation to Electronic Signatures in Global and National Commerce Act.

34-26-72. Relation to Electronic Signatures in Global and National Commerce Act. Sections 34-26-48 to 34-26-72, inclusive, modify, limit, and supersede the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. section 7001 et seq., but does not modify, limit or supersede section 101(a) of that act, 15 U.S.C. section 7001, or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. section 7003(b).

Source: SL 2007, ch 197, § 25.



§ 34-26-73 Disposition of body of deceased servicemember.

34-26-73. Disposition of body of deceased servicemember. If a decedent dies while serving in any branch of the United States armed forces, the United States reserve forces, or the national guard, as provided by 10 U.S.C. 1481 section (a)(1) to (8), inclusive, and the decedent has designated a person authorized to direct disposition of human remains on a United States Department of Defense record of emergency (DD form 93), a successor form, or an equivalent form, the duty to bury the decedent or to provide other funeral and disposition arrangements for the decedent devolves to the person designated by the decedent.

Source: SL 2014, ch 169, § 1.






Chapter 26A - Crematories And Cremations

§ 34-26A-1 Definition of terms.

34-26A-1. Definition of terms. Terms used in this chapter mean:

(1) "Board," the State Board of Funeral Service;

(1A) "Casket," a rigid container which is designed for the encasement of human remains and which is usually constructed of wood, metal, or like material and ornamented and lined with fabric;

(2) "Closed container," any container in which cremated remains can be placed and closed in a manner so as to prevent leakage or spillage of cremated remains or the entrance of foreign material;

(3) "Cremated remains," all human remains recovered after the completion of the cremation process, including pulverization which leaves only bone fragments reduced to unidentifiable dimensions;

(4) "Cremation," the technical process, using heat, that reduces human remains to bone fragments. The reduction takes place through heat and evaporation;

(5) "Cremation chamber," the enclosed space within which the cremation process takes place. Cremation chambers covered by these procedures shall be used exclusively for the cremation of human remains;

(6) "Cremation container," the container in which the human remains are placed in the cremation chamber for a cremation. A cremation container shall be composed of readily combustible materials suitable for cremation, be able to be closed in order to provide a complete covering for the human remains, be resistant to leakage or spillage, be rigid enough for handling with ease, and be able to provide protection for the health, safety, and personal integrity of crematory personnel;

(7) "Crematory authority," the legal entity or the authorized representative of the legal entity which is licensed by the board to operate a crematory and perform cremation;

(8) "Crematory," the building or portion of a building that houses the cremation chamber and the holding facility;

(9) "Holding facility," an area within or adjacent to the crematory facility designated for the retention of human remains prior to cremation that complies with any applicable public health law, preserves the dignity of the human remains, recognizes the integrity, health, and safety of the crematory authority personnel operating the crematory, and is secure from access by anyone other than authority personnel;

(10) "Human remains," the body of a deceased person, not including pathological waste;

(11) "Niche," a compartment or cubicle for the memorialization or permanent placement of an urn containing cremated remains;

(12) "Pathological waste," human tissues, organs, and blood or body fluids, in liquid or semiliquid form, that are removed from a person for medical purposes during treatment, surgery, biopsy, or autopsy;

(13) "Scattering area," a designated area for the scattering of cremated remains;

(14) "Temporary container," a receptacle for cremated remains usually made of cardboard, plastic film, or similar material designed to hold the cremated remains until an urn or other permanent container is acquired; and

(15) "Urn," a receptacle designed to permanently encase the cremated remains.
Source: SL 1988, ch 283, § 1; SL 1989, ch 298, §§ 1, 2; SL 1998, ch 211, §§ 1 to 3.



§ 34-26A-2 Authorizing agent defined--Public official or institutional representative as authorizing agent.

34-26A-2. Authorizing agent defined--Public official or institutional representative as authorizing agent. The authorizing agent is any person according to the priority established in § 34-26-16 legally entitled to order the cremation of human remains including a spouse, a parent, a child, or a close relative of the deceased, or in the absence of any of these, a friend of the deceased. For an indigent or any other individual whose final disposition is the responsibility of the state, a public official charged with arranging the final disposition of the deceased may serve as the authorizing agent. For an individual who has donated his body to science, or whose death occurred in a private institution, and in which the institution is charged with making arrangements for the final disposition of the deceased, a representative of the institution may serve as the authorizing agent.

Source: SL 1988, ch 283, § 2.



§ 34-26A-3 Construction and maintenance of crematory--Operation under licensed funeral director or establishment--Exception--Building and zoning regulations.

34-26A-3. Construction and maintenance of crematory--Operation under licensed funeral director or establishment--Exception--Building and zoning regulations. Any resident of this state, or any cemetery, funeral establishment, corporation, partnership, joint venture, voluntary organization, or any other entity may erect, maintain, and operate a crematory in this state and provide the necessary appliances and facilities for the cremation of human remains in accordance with this chapter. The operation of any crematory in this state shall be under the direction and supervision of a licensed funeral director and a licensed funeral establishment, each licensed pursuant to chapter 36-19. However, any medical facility cremating either whole or specific body parts does not need to be under the direction and supervision of a licensed funeral director and licensed funeral establishment. A crematory shall conform with all local building codes and environmental standards, and it may be constructed on, or adjacent to, any cemetery, on or adjacent to any funeral establishment that is zoned commercial or industrial, or at any other location consistent with local zoning regulations.

Source: SL 1988, ch 283, § 3; SL 2014, ch 170, § 1.



§ 34-26A-4 Application for licensure or renewal--Forms--Fee--Contents--Annual examination--Notice on change of ownership.

34-26A-4. Application for licensure or renewal--Forms--Fee--Contents--Annual examination--Notice on change of ownership. An application for licensure or renewal of a license as a crematory authority shall be on forms furnished and prescribed by the board. Applications shall be in writing, accompanied by a license or renewal fee of one hundred dollars and shall contain the name of the applicant, the address and location of the crematory, a description of the type of structure and equipment to be used in the operation of the crematory, and any other information the board may reasonably require. The board shall annually examine the premises and structure to be used as a crematory and shall issue a license or renew a license for the crematory authority, if the applicant meets all requirements of this chapter. If a change of ownership of a crematory occurs, within thirty days of the change, the crematory authority shall provide the board with the names and addresses of the new owners.

Source: SL 1988, ch 283, § 4; SL 1998, ch 211, § 4.



§ 34-26A-5 Cremation prohibited except in licensed crematory--Violation as misdemeanor.

34-26A-5. Cremation prohibited except in licensed crematory--Violation as misdemeanor. No person may cremate any human remains, except in a crematory licensed for this express purpose and under the limitations provided in this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SL 1988, ch 283, § 5; SL 2000, ch 173, § 1.



§ 34-26A-6 Documentation required for cremation--Cremation authorization form--Burial permit--Other local documentation.

34-26A-6. Documentation required for cremation--Cremation authorization form--Burial permit--Other local documentation. Except as otherwise provided in this chapter, no crematory authority may cremate human remains until it has received:

(1) A cremation authorization form signed by an authorizing agent and the crematory authority. The cremation authorization form shall be provided by the crematory authority and shall contain the identity of the human remains, the name of the authorizing agent and the relationship between the authorizing agent and the deceased, authorization for the crematory authority to cremate the human remains, a representation that the authorizing agent is aware of no objection to the human remains being cremated by any person who has a right to control the disposition of the human remains, and the name of the person authorized to claim the cremated remains from the crematory authority;

(2) A completed and executed burial permit, as provided in § 34-25-24, indicating that the human remains are to be cremated; and

(3) Any other documentation required by the county or municipality.
Source: SL 1988, ch 283, § 6.



§ 34-26A-7 Delegation of authority of authorizing agent--Reliance on authorization form without liability.

34-26A-7. Delegation of authority of authorizing agent--Reliance on authorization form without liability. If an authorizing agent is not available to execute the cremation authorization form, he may delegate that authority to another person in writing, or, if located outside of the area, by sending the crematory authority a telegram that contains the name, address, and relationship of the sender to the deceased and the name and address of the individual to whom authority is delegated. Upon receipt of the written delegation document or a copy of this telegram, this individual may serve as the authorizing agent and execute the cremation authorization form, and the crematory authority may rely upon the cremation authorization form without liability.

Source: SL 1988, ch 283, § 7.



§ 34-26A-8 Receipt upon receiving human remains--Contents--Signatures.

34-26A-8. Receipt upon receiving human remains--Contents--Signatures. Upon the receipt of human remains, the crematory authority shall furnish to the person who delivers the human remains a receipt signed by both the crematory authority and the person who delivers the human remains showing the date of delivery, the name of the person from whom the human remains were received and that person's employer, the name of the person who received the human remains on behalf of the crematory authority, and the name and license number of the crematory authority, and the name of the deceased. The crematory authority shall retain a copy of this receipt.

Source: SL 1988, ch 283, § 8.



§ 34-26A-9 Record of cremations.

34-26A-9. Record of cremations. A crematory authority shall retain at its place of business a record of each cremation which takes place at its facility, which record shall contain the information provided for in §§ 34-26A-6 to 34-26A-8, inclusive, and the date the cremation and disposition of the cremated remains took place.

Source: SL 1988, ch 283, § 9.



§ 34-26A-10 Acceptance of unidentified human remains prohibited--Identification on exterior of cremation container.

34-26A-10. Acceptance of unidentified human remains prohibited--Identification on exterior of cremation container. No crematory authority may accept unidentified human remains. If the crematory authority takes custody subsequent to the human remains being placed within a cremation container, the crematory authority shall place appropriate identification upon the exterior of the cremation container.

Source: SL 1988, ch 283, § 10.



§ 34-26A-11 Filing of burial permit on completion of cremation.

34-26A-11. Filing of burial permit on completion of cremation. Upon completion of the cremation, the crematory authority shall file the burial permit with the local registrar of vital records pursuant to § 34-25-24.

Source: SL 1988, ch 283, § 11.



§ 34-26A-12 Casket not to be required by crematory authority--Cremation container to be cremated absent written instructions to the contrary.

34-26A-12. Casket not to be required by crematory authority--Cremation container to be cremated absent written instructions to the contrary. Except as provided in this section no crematory authority may make or enforce any rules requiring that human remains be placed in a casket before cremation or that human remains be cremated in a casket, nor may the crematory refuse to accept human remains for cremation for the reason that the human remains are not in a casket. No human remains delivered to a crematory may be removed from the cremation container and the cremation container shall be cremated with the human remains, unless the crematory authority has been provided with written instructions to the contrary by the authorizing agent.

Source: SL 1988, ch 283, § 12.



§ 34-26A-13 When cremation may take place--Investigation by coroner--Waiver of time requirement.

34-26A-13. When cremation may take place--Investigation by coroner--Waiver of time requirement. No human remains may be cremated within twenty-four hours after the time of death, as indicated on the medical certificate of death, or the coroner's certificate. If the death is such as is to be investigated by a coroner, the human remains may not be cremated by the crematory authority until the coroner has completed his investigation and authorization to cremate has been received in writing from the coroner of the county in which the death occurred. In no instance may the lapse of time between the death and any cremation be less than twenty-four hours, unless the death was a result of an infectious, contagious, or communicable and dangerous disease, and the time requirement is waived in writing by the coroner or the attending physician where the death occurred.

Source: SL 1988, ch 283, § 13.



§ 34-26A-14 Notification of coroner by crematory authority in certain cases--Investigation--Authorization to cremate.

34-26A-14. Notification of coroner by crematory authority in certain cases--Investigation--Authorization to cremate. If the crematory authority receives the human remains of a deceased person who the crematory authority has reason to believe may have died by unlawful means or is subject to investigation under § 23-14-18, the crematory authority shall notify the coroner of the county where the death occurred of this belief. After this notice, the human remains may not be cremated until the coroner has completed his investigation, if any, and authorization to cremate has been received in writing from the coroner by the crematory authority.

Source: SL 1988, ch 283, § 14.



§ 34-26A-15 Removal of pacemaker or hazardous implants.

34-26A-15. Removal of pacemaker or hazardous implants. No body may be cremated with a pacemaker in place. The party that authorizes the cremation of the human remains shall be responsible for taking all necessary steps to ensure that any pacemakers or hazardous implants are removed before cremation.

Source: SL 1988, ch 283, § 15.



§ 34-26A-16 Holding human remains before cremation--Refrigeration--Leaking cremation container need not be accepted.

34-26A-16. Holding human remains before cremation--Refrigeration--Leaking cremation container need not be accepted. A crematory authority may hold human remains, before the cremation of the remains, according to the following subdivisions:

(1) If a crematory authority is unable to cremate the human remains immediately upon taking custody of the remains, the crematory authority shall place the unembalmed human remains in a refrigerated holding facility;

(2) No crematory authority may be required to accept for holding a cremation container from which there is any evidence of leakage of the body fluids from the human remains therein; and

(3) Human remains that are not embalmed shall be held within a refrigerated facility.
Source: SL 1988, ch 283, § 16.



§ 34-26A-17 Unauthorized persons not permitted in crematory area.

34-26A-17. Unauthorized persons not permitted in crematory area. No unauthorized person may be permitted in the crematory area while any human remains are in the crematory area awaiting cremation, being cremated, or being removed from the cremation chamber.

Source: SL 1988, ch 283, § 17.



§ 34-26A-18 Simultaneous cremations forbidden absent written authorization--Authorization as exemption from liability for commingling.

34-26A-18. Simultaneous cremations forbidden absent written authorization--Authorization as exemption from liability for commingling. The unauthorized, simultaneous cremation of the human remains of more than one person within the same cremation chamber is forbidden, unless the crematory authority has received specific written authorization to do so from all authorizing agents for the human remains to be so cremated. A written authorization exempts the crematory authority from all liability for commingling of the product of the cremation process.

Source: SL 1988, ch 283, § 18.



§ 34-26A-19 Verification of identification before cremation.

34-26A-19. Verification of identification before cremation. Immediately before being placed within the cremation chamber, the identification of the human remains, as indicated on the cremation container, shall be verified by the crematory authority and the identification shall be removed from the cremation container and placed near the cremation chamber control panel where it shall remain in place until the cremation process is complete.

Source: SL 1988, ch 283, § 19.



§ 34-26A-20 Removal and processing of residue.

34-26A-20. Removal and processing of residue. Upon completion of the cremation, in so far as is possible, all of the recoverable residue of the cremation process shall be removed from the cremation chamber. In so far as possible, all residual of the cremation process shall be separated from anything other than bone fragments and then be processed so as to reduce them to an unidentifiable particle. Anything other than the particles shall be removed from the cremated residuals and shall be disposed of by the crematory authority.

Source: SL 1988, ch 283, § 20.



§ 34-26A-21 Packing of cremated remains--Temporary container--Shipping.

34-26A-21. Packing of cremated remains--Temporary container--Shipping. Cremated remains shall be packed according to the following subdivisions:

(1) The cremated remains with proper identification shall be placed in a temporary container or urn. The temporary container or urn contents may not be contaminated with any other object, unless specific authorization has been received from the authorizing agent;

(2) The cremated remains with proper identification shall be placed within the temporary container or urn ordered by the authorizing agent. If the cremated remains within the temporary container or urn do not adequately fill its interior dimensions, the extra space may be filled with shredded paper, clean, absorbent cotton or comparable material, and the lid or top securely closed;

(3) If the cremated remains will not fit within the dimensions of a temporary container or urn the remainder of the cremated remains shall be returned to the authorizing agent or its representative in a separate container;

(4) If a temporary container is used to return the cremated remains, the container shall be placed in a suitable box and all box seams taped closed to increase the security and integrity of the container. The outside of the container shall be clearly identified with the name of the deceased person whose cremated remains are contained therein and the name of the cremation authority; and

(5) If the cremated remains are to be shipped, the temporary container or designated receptacle ordered by the authorizing agent shall be packed securely in a suitable cardboard box and all seams taped closed to increase the security and integrity of the container. Cremated remains shall be shipped only by a method which has an internal tracing system available and which provides a receipt signed by the person accepting delivery.
Source: SL 1988, ch 283, § 21.



§ 34-26A-22 Statement by authorizing agent specifying disposition of cremated remains--Retention of copy.

34-26A-22. Statement by authorizing agent specifying disposition of cremated remains--Retention of copy. The authorizing agent shall provide the person with whom cremation arrangements are made with a signed statement specifying the ultimate disposition of the cremated remains. A copy of this statement shall be retained by the crematory authority.

Source: SL 1988, ch 283, § 22.



§ 34-26A-23 Responsibility of authorizing agent for disposition--Disposal of unclaimed remains--Reimbursement--Record--Discharge from liability.

34-26A-23. Responsibility of authorizing agent for disposition--Disposal of unclaimed remains--Reimbursement--Record--Discharge from liability. The authorizing agent is responsible for the disposition of the cremated remains. If, after a period of thirty days from the date of cremation, the authorizing agent has not specified the ultimate disposition or claimed the cremated remains, the crematory authority or the person in possession of the cremated remains may dispose of the cremated remains in any manner permitted by law. The authorizing agent is responsible for reimbursing the crematory authority for all reasonable expenses incurred in disposing of the cremated remains pursuant to this section. A record of such disposition shall be made and kept by the person making the disposition. Upon disposing of cremated remains under this section, the crematory authority or person in possession of the cremated remains is discharged from any legal obligation or liability concerning the cremated remains. This provision applies to all cremated remains currently in the possession of a crematory authority or other party.

Source: SL 1988, ch 283, § 23.



§ 34-26A-24 Where cremated remains may be disposed of--Consent of property owner.

34-26A-24. Where cremated remains may be disposed of--Consent of property owner. In addition to disposing of cremated remains in a crypt, niche, grave, or scattering garden located in a dedicated cemetery, or by scattering over the sea or other public waterways pursuant to § 34-26A-27, cremated remains may be disposed of in any manner on the private property of a consenting owner, upon direction of the authorizing agent. If cremated remains are to be disposed of on private property, other than dedicated cemetery property, the authorizing agent shall provide the crematory authority, with the written consent of the property owner and the legal description of the property.

Source: SL 1988, ch 283, § 24.



§ 34-26A-25 Commingling of cremated remains prohibited--Exceptions.

34-26A-25. Commingling of cremated remains prohibited--Exceptions. Except with the express written permission of the authorizing agent, no person may:

(1) Dispose of or scatter cremated remains in such a manner or in such a location that the cremated remains are commingled with those of another person. The provisions of this subdivision do not apply to the scattering of cremated remains at sea or by air from individual closed containers or to the scattering of cremated remains in an area located in a dedicated cemetery and used exclusively for such purposes; or

(2) Place cremated remains of more than one person in the same closed container. This subdivision does not apply to placing the cremated remains of members of the same family in a common closed container designed for the cremated remains of more than one person.
Source: SL 1988, ch 283, § 25.



§ 34-26A-26 Delivery of cremated remains--Receipt--Transportation of remains.

34-26A-26. Delivery of cremated remains--Receipt--Transportation of remains. Cremated remains shall be delivered by the crematory authority to the individual specified by the authorizing agent on the cremation authorization form. The representative of the crematory authority and the individual receiving the cremated remains shall sign a receipt indicating the name of the deceased, and the date, time, and place of receipt. The crematory authority shall retain a copy of this receipt. After this delivery, the cremated remains may be transported in any manner in this state, without a permit, and disposed of in accordance with the provisions of this chapter.

Source: SL 1988, ch 283, § 26.



§ 34-26A-27 Scattering of cremated remains--Filing of statement with local registrar--Release of remains by crematory authority--Violation as misdemeanor.

34-26A-27. Scattering of cremated remains--Filing of statement with local registrar--Release of remains by crematory authority--Violation as misdemeanor. Cremated remains may be scattered over a public waterway or sea, or on the private property of a consenting owner pursuant to the provisions of this chapter, if they are reduced to a particle size of one-eighth inch or less. A person may utilize a boat or airplane to perform the scattering. Cremated remains shall be removed from their closed container before they are scattered. Any person who scatters human remains, pursuant to this section, shall file with the local registrar of births and deaths, in the county nearest the point where the cremated remains are to be scattered, a verified statement containing the name of the deceased person, the time and place of death, the place at which the cremated remains are to be scattered, and any other information that the local registrar of births and deaths may require. If cremated remains are to be scattered pursuant to this section, the crematory authority may not release the cremated remains to the authorizing agent until the crematory authority has been provided with a receipt indicating that the proper filing has been made with the local registrar of births and deaths. The scattering of cremated remains in violation of this section is a Class 2 misdemeanor.

Source: SL 1988, ch 283, § 27; SL 2000, ch 173, § 2; SL 2013, ch 160, § 1.



§ 34-26A-28 Cremation authorization form as warranty of identity, authority, etc.--Liability of person signing form.

34-26A-28. Cremation authorization form as warranty of identity, authority, etc.--Liability of person signing form. Any person signing a cremation authorization form is deemed to warrant the truthfulness of any facts set forth in the cremation authorization form, including the identity of the deceased whose remains are sought to be cremated and that person's authority to order the cremation. Any person signing a cremation authorization form is personally and individually liable for all damage occasioned thereby and resulting therefrom.

Source: SL 1988, ch 283, § 28.



§ 34-26A-29 Right of crematory authority to cremate on receipt of authorization form--Immunity from liability--Exception.

34-26A-29. Right of crematory authority to cremate on receipt of authorization form--Immunity from liability--Exception. A crematory authority may cremate human remains upon the receipt of a cremation authorization form signed by an authorizing agent. No crematory authority that cremates human remains pursuant to an authorization or that releases or disposes of the cremated remains pursuant to an authorization, unless the crematory authority has actual knowledge that the representations contained in the cremation authorization form were untrue, is liable for such cremation.

Source: SL 1988, ch 283, § 29.



§ 34-26A-30 Crematory authority not responsible for valuables.

34-26A-30. Crematory authority not responsible for valuables. No crematory authority is responsible or liable for any valuables delivered to the crematory authority with human remains.

Source: SL 1988, ch 283, § 30.



§ 34-26A-31 Refusal to accept body or perform cremation--When crematory authority not liable-- Court order or resolution of dispute.

34-26A-31. Refusal to accept body or perform cremation--When crematory authority not liable--Court order or resolution of dispute. No crematory authority is liable for refusing to accept a body or to perform a cremation until it receives a court order or other suitable confirmation that a dispute has been settled if:

(1) It is aware of any dispute concerning the cremation of human remains;

(2) It has a reasonable basis for questioning any of the representations made by the authorizing agent; or

(3) For any other lawful reason.
Source: SL 1988, ch 283, § 31.



§ 34-26A-32 Refusal to release cremated remains--When crematory authority not liable--Court order or resolution of dispute.

34-26A-32. Refusal to release cremated remains--When crematory authority not liable--Court order or resolution of dispute. If a crematory authority is aware of any dispute concerning the release or disposition of the cremated remains, the crematory authority may refuse to release the cremated remains until the dispute has been resolved or the crematory authority has been provided with a court order authorizing the release of disposition of the cremated remains. A crematory authority is not liable for refusing to release or dispose of cremated remains in accordance with this section.

Source: SL 1988, ch 283, § 32.



§ 34-26A-33 Promulgation of rules by department--Contents--Adoption of rules by crematory authority.

34-26A-33. Promulgation of rules by department--Contents--Adoption of rules by crematory authority. The board shall promulgate reasonable rules pursuant to chapter 1-26 as may be consistent with this chapter governing the cremation of human remains. The rules specifically shall include the minimum standards of sanitation, refrigeration, required equipment, and fire protection for all crematories which the board may deem necessary for the protection of the public. A crematory authority may adopt reasonable rules, not inconsistent with this chapter, for the management and operation of a crematory.

Source: SL 1988, ch 283, § 33; SL 1998, ch 211, § 5.



§ 34-26A-34 Maintenance of crematory in violation of chapter as nuisance--Abatement.

34-26A-34. Maintenance of crematory in violation of chapter as nuisance--Abatement. Maintenance or operation of a building or structure within this state as a crematory in violation of the provisions of this chapter or the rules of the department adopted pursuant thereto is a public nuisance and may be abated as provided by law.

Source: SL 1988, ch 283, § 34.



§ 34-26A-35 Holding self out as crematory authority without license or performing cremation without authorization form as misdemeanor.

34-26A-35. Holding self out as crematory authority without license or performing cremation without authorization form as misdemeanor. Holding oneself out to the public as a crematory authority without being licensed under this chapter, or performing a cremation without a cremation authorization form signed by an authorizing agent is a Class 1 misdemeanor.

Source: SL 1988, ch 283, § 35.



§ 34-26A-36 Knowingly signing false authorization form as misdemeanor.

34-26A-36. Knowingly signing false authorization form as misdemeanor. Signing a cremation authorization form with the actual knowledge that the form contains false or incorrect information is a Class 1 misdemeanor.

Source: SL 1988, ch 283, § 36.



§ 34-26A-37 Pre-need contract to specify ultimate disposition of cremated remains--Compliance with contract absent different instructions at time of death--Release from liability.

34-26A-37. Pre-need contract to specify ultimate disposition of cremated remains--Compliance with contract absent different instructions at time of death--Release from liability. Any pre-need contract sold by, or pre-need arrangements made with, a cemetery, funeral establishment, or any other party, that includes a cremation, shall specify the ultimate disposition of the cremated remains, and that portion of the agreement shall be initialed by the individual making the arrangements. If no additional or different instructions are provided to the crematory authority by the authorizing agent at the time of death, the crematory authority may release or dispose of the cremated remains as indicated in the pre-need agreement. Upon compliance with the terms of the pre-need agreement, the crematory authority is released from any liability concerning the disposition of the cremated remains.

Source: SL 1988, ch 283, § 37.



§ 34-26A-38 Right to authorize one's own cremation on pre-need basis--Witnesses--Designation of crematory authority--Transfer or cancellation--Notice to department and crematory authority.

34-26A-38. Right to authorize one's own cremation on pre-need basis--Witnesses--Designation of crematory authority--Transfer or cancellation--Notice to department and crematory authority. Any person, on a pre-need basis, may authorize his own cremation and the disposition of his cremated remains, on a pre-need cremation authorization and signed by the person as authorizing agent and by two witnesses. The person may designate the crematory authority. A copy of this form shall be retained by the person and a copy sent to the crematory authority, if designated. The person may transfer or cancel this cremation authorization at any time before his death, by providing written notice to the department and crematory authority, if applicable.

Source: SL 1988, ch 283, § 38.



§ 34-26A-39 Disposition of remains of deceased in accordance with pre-need authorization form--Best efforts of persons in possession of form or charged with making arrangements.

34-26A-39. Disposition of remains of deceased in accordance with pre-need authorization form--Best efforts of persons in possession of form or charged with making arrangements. At the time of a person's death, any person in possession of an executed pre-need cremation authorization form and any person charged with making arrangements for the final disposition of the deceased who has knowledge of the existence of an executed pre-need cremation authorization form, shall use his best efforts to ensure that the deceased is cremated and disposed of according to the instructions contained on the pre-need cremation authorization form.

Source: SL 1988, ch 283, § 39.



§ 34-26A-40 Crematory authority to comply with pre-need authorization form--Immunity from liability.

34-26A-40. Crematory authority to comply with pre-need authorization form--Immunity from liability. If a completed pre-need cremation authorization form is in the possession of, or is provided to, a crematory authority and the crematory authority is in possession of the designated human remains, the crematory authority shall cremate the human remains and dispose of the cremated remains pursuant to the instructions contained on the pre-need cremation authorization form, and may do so without any liability.

Source: SL 1988, ch 283, § 40.



§ 34-26A-41 Employment of licensed funeral director.

34-26A-41. Employment of licensed funeral director. A crematory authority may employ a licensed funeral director for the purpose of arranging cremations with the general public, transporting human remains to the crematory, and processing all necessary paperwork.

Source: SL 1988, ch 283, § 41; SL 2014, ch 170, § 2.






Chapter 27 - Cemeteries And Burial Records

§ 34-27-1 to 34-27-3. Repealed.

34-27-1 to 34-27-3. Repealed by SL 2012, ch 177, §§ 35 to 37.



§ 34-27-5 Racial discrimination in cemetery as petty offense--Restrictive covenants void--Immunity from liability for damages.

34-27-5. Racial discrimination in cemetery as petty offense--Restrictive covenants void--Immunity from liability for damages. It is a petty offense for any organization subject to the provisions of chapter 55-12 to deny the privilege of interment of the remains of any deceased person in any cemetery described in § 55-12-1 solely because of the race or color of such deceased person. Any contract, agreement, deed, covenant, restriction, or charter provision at any time entered into, or bylaw, rule, or regulation adopted or put in force, either subsequent or prior to the effective date of this chapter, authorizing, permitting, or requiring any organization subject to the provisions of chapter 55-12 to deny such privilege of interment because of race or color of such deceased person is hereby declared to be null and void and in conflict with the public policy of this state. No organization subject to the provisions of chapter 55-12 or any director, officer, agent, employee, or trustee thereof or therefor, shall be liable for damages or other relief, or be subjected to any action in any court otherwise having jurisdiction in the premises by reason of refusing to commit any act prohibited by this section.

Source: SL 1955, ch 97, §§ 8, 9; SDC Supp 1960, §§ 11.19A08, 11.9902; SL 1977, ch 190, § 71.



§ 34-27-6 Burial record book required of cemetery--Indexes--Ownership records--Official inspection.

34-27-6. Burial record book required of cemetery--Indexes--Ownership records--Official inspection. All copies of burial or removal permits shall be retained by the person in charge of any cemetery, or place of burial, and filed by him as a permanent record of such cemetery, and he shall forthwith make an exact copy of each burial or removal permit in a "burial record book," together with such additional information as may be prescribed by the secretary of health; such "burial record book" shall contain an alphabetical index, listing by name, all deceased persons interred or buried in the cemetery. Such cemetery burial record shall also provide a numerical or tract index, to be maintained by designating and numbering consecutively, each burial or removal permit, such permit number to be marked or noted on the individual grave space upon the cemetery plat or map, wherein such interment is or was made. Such person or cemetery officials shall also keep and maintain as a permanent record, the name and address of all grantees and a description of each cemetery subdivision, lot, or grave space, to whom such title has been conveyed or where certain areas have been reserved for special purposes. All such burial records together with the cemetery plat or map, shall at all times be open to official inspection.

Source: SL 1931, ch 267, § 10; SDC 1939, § 27.0214; SL 1941, ch 124, § 4; SDC Supp 1960, § 27.0214 (2).



§ 34-27-7 Purpose of requirements as to cemetery plats.

34-27-7. Purpose of requirements as to cemetery plats. It is the intent and purpose of §§ 34-27-8 and 34-27-9 to require every cemetery or place of burial to be platted or mapped into subdivisions, indicating individual grave spaces, thereby providing when such plat or map is placed on file in the registrar's office, a numerical or tract index of all burials recorded and for no other purpose.

Source: SDC 1939, § 27.0214 (1) as added by SL 1941, ch 124, § 4.



§ 34-27-8 Subdivision and platting of cemeteries required--Filing with local registrar of vital records.

34-27-8. Subdivision and platting of cemeteries required--Filing with local registrar of vital records. Every person, firm, or association, every church, religious or benevolent society, and private or public corporation, owning or having under his or its control, any cemetery or place of burial in this state, shall keep and maintain a uniform record of all burials, and shall by itself, his or its officers or agent, cause such cemetery or burial ground, or such portion thereof as may from time to time become necessary for that purpose, to be surveyed, mapped, or diagramed, and subdivided into sections, blocks, lots, individual grave spaces, avenues, walks, and streets, thereby platting or making a map or diagram thereof, which map or plat shall be filed, preserved, and maintained as a permanent cemetery record. Such plat or map, or copy thereof, shall be dated and endorsed by the person, firm, or agency drafting such plat or map, and duly filed in the office of the registrar of vital records of the registration district, wherein located, and shall become a permanent record in such office.

Source: SDC 1939, § 27.0214 (1) as added by SL 1941, ch 124, § 4.



§ 34-27-9 Numbering of grave spaces on cemetery plat--Designation of veterans' burials--Marking of burials.

34-27-9. Numbering of grave spaces on cemetery plat--Designation of veterans' burials--Marking of burials. Each section, block, lot, and individual grave space in a cemetery shall be regularly numbered, such numbers to appear and be marked upon the face thereof, and the map or plat required by § 34-27-8 when completed shall have designated thereon, by uniform marking appearing in the proper grave spaces, all present burials and occupied graves located within such cemetery. The graves of all veterans of the armed forces of the United States, including their allies, confederate veterans, and war nurses in the time of war, and veterans as defined by § 33A-2-1, located in each cemetery shall be designated by a separate and distinct uniform mark. Thereafter it shall be the duty of such person, association, or corporation in charge of such cemetery or place of burial to regularly mark and designate upon such plat or map, the exact grave space occupied at the time of interment, by all subsequent burials, within such cemetery.

Source: SDC 1939, § 27.0214 (1) as added by SL 1941, ch 124, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 34-27-10 Cemetery plats received by local registrar--Posting when burial permit issued.

34-27-10. Cemetery plats received by local registrar--Posting when burial permit issued. The local registrar of vital records shall receive and file as a permanent record, the plat or map, or copy thereof, of each cemetery within his district as provided in this chapter; thereafter it shall be the duty of such registrar to regularly mark and designate upon each plat or map, the exact grave space of all subsequent burials within such cemetery, by using a uniform mark for all burials, a distinguishing and separate mark for the graves of veterans, and by inserting in such grave space, the burial or removal permit number, assigned to such burial at time of filing permit.

Source: SDC 1939, § 27.0217 as added by SL 1941, ch 124, § 6; SL 1945, ch 105.



§ 34-27-11 Card-index records of burials maintained by local registrar--Contents.

34-27-11. Card-index records of burials maintained by local registrar--Contents. The local registrar of vital records shall provide and maintain for all burials within his district a card-index file, alphabetical by name of deceased and under cemetery name, such card-index record to be maintained on 3x5 cards, each bearing the following information: name of cemetery, burial or removal permit number, name of deceased person, date of death, date of burial, veteran or nonveteran, location of burial by cemetery section number, block, lot, and grave number, date of filing, and book and page number wherein such permit is recorded. The registrar in maintaining such card-index record, shall use a white or buff colored card for the recording of each nonveteran and a blue or cherry colored card for recording each veteran's burial, for ready reference.

Source: SDC 1939, § 27.0217 as added by SL 1941, ch 124, § 6; SL 1945, ch 105.



§ 34-27-12 Supervision of burial record system by Department of Health--Enforcement powers.

34-27-12. Supervision of burial record system by Department of Health--Enforcement powers. For the purpose of locating the exact grave or burial space and the compiling and maintenance of an adequate and uniform burial-record system of the burials of all deceased persons, now located, together with all subsequent burials, within all cemeteries in the State of South Dakota, including the graves of veterans of the armed forces of the United States, including the allies, confederate veterans, and war nurses in the time of war and veterans as defined by § 33A-2-1, and making available such records for reporting to the United States government under the provisions of the federal laws, respecting the erection of government headstones at the graves of such veterans or war nurses of the Army of the United States, the Department of Health shall have charge of and shall supervise the registration of all burials in each registration district, and shall prepare the necessary instructions for obtaining, preserving as a permanent record, and maintaining the registration of all burials, by the registrar of each registration district, and by all individuals, associations, churches, religious and benevolent societies, and all public or private corporations, within this state, having under their care or control any cemetery or place of burial. The said department shall be charged with the uniform and thorough enforcement of the law throughout the state and the Department of Health shall from time to time, in compliance with chapter 1-26, make such rules and regulations, not inconsistent with the laws of this state, necessary for the carrying out of such registration.

Source: SL 1931, ch 267, § 1; SDC 1939, § 27.0201; SL 1941, ch 124, § 1; SL 1945, ch 103, § 1; SL 1972, ch 15, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 34-27-13 Filing by local registrars of data from graves registration survey project--Fees not receivable.

34-27-13. Filing by local registrars of data from graves registration survey project--Fees not receivable. The local registrar of each registration district within the state is hereby authorized to receive and file in his office as a permanent record any information or data, pertaining to burials within his registration district, compiled by the "graves registration survey project," a state-wide survey, sponsored by the South Dakota Military Department through the cooperating sponsorship of the American Legion and under the works projects administration of South Dakota, together with maps or drawings of cemeteries in such district, to the end that said registrar with the cooperation of the graves registration survey project, may use such information or data in completing and bringing up to date, burial records as to all past burials; it is the intent and purpose of this chapter that all burials and all information pertaining thereto, including those of veterans who served in the military or naval forces of the United States in the time of war and those of veterans as defined by § 33A-2-1, buried within this state, be placed on record and hereafter maintained therein as a permanent record; providing such information with reference to past burials in compiled and cemetery maps drafted and presented for filing, is without additional expense to the State of South Dakota. No registrar shall receive any fee for filing or recording such compiled burial information or cemetery map or maps.

Source: SDC 1939, § 27.0216 as added by SL 1941, ch 124, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 34-27-14 Violation or failure to maintain records as misdemeanor.

34-27-14. Violation or failure to maintain records as misdemeanor. Any person, officer, agent, or employee of any other person or of any corporation or partnership who shall:

(1) Refuse or fail to furnish correctly any information in his possession or shall furnish false information affecting any certificate or record required by this chapter;

(2) Intentionally alter, otherwise than as provided by § 34-25-51, or falsify any record required by this chapter; or

(3) Being a person, firm, association, church, religious or benevolent society, or corporation, or an employee, officer, or agent thereof, owning or having under his or its control, any cemetery or place of burial, fail, neglect, or refuse to keep and maintain the record of burials as required by this chapter;
is guilty of a Class 2 misdemeanor.

Source: SL 1931, ch 267, § 21; SDC 1939, § 27.9902; SL 1941, ch 124, § 8; SL 1977, ch 190, § 72.



§ 34-27-15 Duty of reinterment when cemetery removed--Punishment for omission of duty.

34-27-15. Duty of reinterment when cemetery removed--Punishment for omission of duty. Whenever a cemetery or other place of burial is lawfully authorized to be removed from one place to another the right and duty to disinter, remove, and rebury the remains of bodies there lying buried devolves upon the persons named in §§ 34-26-16 and 34-26-17 in the order in which they are named, and if they all fail to act, then upon the lawful custodians of the place of burial so removed. Every omission of such duty is punishable in the same manner as omissions are made punishable by § 34-26-18 to perform the duty of making burial.

Source: PenC 1877, § 361; CL 1887, § 6562; RPenC 1903, § 366; RC 1919, § 3880; SDC 1939, § 27.1305.



§ 34-27-16 Liability for expense of reinterment on removal of cemetery.

34-27-16. Liability for expense of reinterment on removal of cemetery. The expense of removal pursuant to § 34-27-15 shall be paid by the person for whose benefit or upon whose complaint or petition it was made, before any order for such removal is made, with the right of such person to recover such expense from the estate of the decedent or persons legally chargeable with his burial expense if it appears that such removal was ordered as a matter of legal right instead of for the accommodation of the applicant for such order.

Source: SDC 1939, § 27.1305.



§ 34-27-17 Punishment for omission to reinter when cemetery removed.

34-27-17. Punishment for omission to reinter when cemetery removed. Every omission of duty to disinter, remove, and rebury the remains of bodies in cemeteries or other places of burial when such removal has been lawfully authorized, is punishable in the same manner as omission to perform the duty of making burial is punished under the provisions of § 34-26-18.

Source: PenC 1877, § 361; CL 1887, § 6562; RPenC 1903, § 366; RC 1919, § 3880; SDC 1939, § 13.1416.



§ 34-27-18 Opening grave or breaking building with intent to remove body or coffin as misdemeanor.

34-27-18. Opening grave or breaking building with intent to remove body or coffin as misdemeanor. Every person who opens any grave or any place of burial, temporary or otherwise, or who breaks open any building wherein any dead body of a human being is deposited while awaiting burial, with intent either:

(1) To remove any dead body of a human being for the purpose of selling the same or for the purpose of dissection; or

(2) To steal the coffin, or any part thereof, or anything attached thereto or connected therewith, or the vestments or other articles buried with the same;
is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 360; CL 1887, § 6561; RPenC 1903, § 365; RC 1919, § 3879; SDC 1939, § 13.1422; SL 1977, ch 190, § 73.



§ 34-27-19 Removing dead body maliciously or with intent to sell or dissect as misdemeanor.

34-27-19. Removing dead body maliciously or with intent to sell or dissect as misdemeanor. Every person who removes all or any part of the dead body of a human being from any grave or other place where the same has been buried, or from any place where the same is deposited while awaiting burial, with intent to sell the same or to dissect it without authority of law, or from malice or wantonness, is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 358; CL 1887, § 6559; RPenC 1903, § 363; RC 1919, § 3877; SDC 1939, § 13.1418; SL 1977, ch 190, § 74.



§ 34-27-20 Receiving dead body unlawfully removed as misdemeanor.

34-27-20. Receiving dead body unlawfully removed as misdemeanor. Every person who purchases or receives, except for the purpose of burial, any dead body of a human being, knowing that the same has been removed contrary to § 34-27-19, is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 359; CL 1887, § 6560; RPenC 1903, § 364; RC 1919, § 3878; SDC 1939, § 13.1419; SL 1977, ch 190, § 75.



§ 34-27-21 Definition of terms.

34-27-21. Definition of terms. Terms used in §§ 34-27-21 to 34-27-30, inclusive, mean:

(1) "Human skeletal remains," the bones of a human being;

(2) "Funerary object," any artifact or object which was intentionally placed with a deceased person, either at the time of burial or interment or at some subsequent time, and which is reasonably associated with human remains subject to §§ 34-27-21 to 34-27-30, inclusive, or has been identified, through available evidence, as having been removed from a specific burial site in South Dakota;

(3) "State archaeologist," the individual of this title employed by the South Dakota State Historical Society;

(4) "Tribal group," a federally recognized Indian tribe.
Source: SL 1990, ch 6, § 1; SL 1991, ch 281, § 1.



§ 34-27-22 Buying, selling, or bartering human skeletal remains or funerary objects as felony.

34-27-22. Buying, selling, or bartering human skeletal remains or funerary objects as felony. No person may knowingly buy, sell, or barter for profit human skeletal remains or associated funerary objects, previously buried within this state. A violation of this section is a Class 6 felony.

Source: SL 1990, ch 6, § 2.



§ 34-27-23 Repealed.

34-27-23. Repealed by SL 1991, ch 281, § 2.



§ 34-27-24 Commercial display of human skeletal remains or funerary objects as felony.

34-27-24. Commercial display of human skeletal remains or funerary objects as felony. No person may knowingly display funerary objects or human skeletal remains previously buried in South Dakota for profit or to aid and abet a commercial enterprise. A violation of this section is a Class 6 felony.

Source: SL 1990, ch 6, § 4.



§ 34-27-25 Reporting discovery of human skeletal remains--Failure to report as misdemeanor.

34-27-25. Reporting discovery of human skeletal remains--Failure to report as misdemeanor. Any person who encounters or discovers human skeletal remains or what he believes may be human skeletal remains in or on the ground shall immediately cease any activity which may disturb those remains and shall report the presence and location of such human skeletal remains to an appropriate law enforcement officer. Willful failure to report the presence or discovery of human skeletal remains or what may be human skeletal remains within forty-eight hours to an appropriate law enforcement officer in the county in which the remains are found is a Class 2 misdemeanor.

Source: SL 1990, ch 6, § 5.



§ 34-27-26 Disturbing human skeletal remains or funerary objects as felony.

34-27-26. Disturbing human skeletal remains or funerary objects as felony. No person unless authorized by the state archaeologist may knowingly disturb or knowingly permit disturbance of human skeletal remains or funerary objects except a law enforcement officer or coroner or other official designated by law in performance of official duties. A violation of this section is a Class 6 felony.

Source: SL 1990, ch 6, § 6.



§ 34-27-27 Repealed.

34-27-27. Repealed by SL 1991, ch 281, § 3.



§ 34-27-28 Notification to landowner and coroner--Notification to state archaeologist and tribal officials--Time limits.

34-27-28. Notification to landowner and coroner--Notification to state archaeologist and tribal officials--Time limits. If a law enforcement officer has reason to believe that the skeletal remains, reported pursuant to § 34-27-25, may be human, he shall promptly notify the landowner and the coroner. If the remains reported under § 34-27-25 are not associated with or suspected of association with any crime, the state archaeologist shall be notified within fifteen days. The state archaeologist shall thereupon follow the procedure set out in § 34-27-31, except that the skeletal remains shall be turned over to the attorney general or any state's attorney should either request the remains for further investigation.

Source: SL 1990, ch 6, § 8; SL 1991, ch 281, § 3C.



§ 34-27-29 Repealed.

34-27-29. Repealed by SL 1991, ch 281, § 3D.



§ 34-27-30 Rules promulgated by State Historical Society Board of Trustees.

34-27-30. Rules promulgated by State Historical Society Board of Trustees. The State Historical Society Board of Trustees shall promulgate rules pursuant to chapter 1-26:

(1) To establish the persons who may be authorized by the state archaeologist to disturb human skeletal remains and funerary objects and the restrictions under which such persons shall operate; and

(2) To establish procedures to be followed by the state archaeologist in the final disposition of human skeletal remains and funerary objects under § 34-27-31.
Source: SL 1990, ch 6, § 10; SL 1991, ch 281, § 3E.



§ 34-27-31 Discovery of human remains or funerary objects by state educational institution or museum--Contact state archaeologist--Notice to tribal officials--Tribal request--Disposition of remains or objects.

34-27-31. Discovery of human remains or funerary objects by state educational institution or museum--Contact state archaeologist--Notice to tribal officials--Tribal request--Disposition of remains or objects. If any state supported educational institution or state supported museum comes into possession of human skeletal remains or associated funerary objects from South Dakota following July 1, 1990, the institution or museum shall contact the state archaeologist within fifteen days of the find. Within a reasonable period of time from contact by the institution or museum, but not to exceed one year, the state archaeologist shall identify the remains or objects. If review by the state archaeologist demonstrates to his satisfaction that the remains or objects are not directly related to a tribal group, the state archaeologist is responsible for their final disposition after consultation with the director of the State Historical Society. If review by the state archaeologist demonstrates to his satisfaction that there is a direct relationship of the remains or objects to a tribal group, the state archaeologist shall notify the director of the State Historical Society and shall initiate contact with officials of that tribal group as designated by the Office of Indian Affairs. If, within one year of the first contact with the tribal group as set forth in this section, the tribal group requests return of the remains or objects, the state archaeologist shall turn over to the tribal group the remains or objects. If, within one year of the first contact with the tribal group as set forth in this section, the tribal group has not requested the return of the remains or objects, the state archaeologist is responsible for their final disposition after consultation with the director of the State Historical Society.

Source: SL 1991, ch 281, § 3A; SL 2015, ch 277 (Ex. Ord. 15-1), § 19, eff. Apr. 20, 2015.



§ 34-27-32 Refusal to turn over remains or objects to tribal group--Appeal.

34-27-32. Refusal to turn over remains or objects to tribal group--Appeal. Any refusal by the state archaeologist to turn over remains or objects to a tribal group after a request is made under § 34-27-31 is reviewable as final agency action under chapter 1-26. Any such appeal must be filed within thirty days of written notice of the refusal to the tribal group.

Source: SL 1991, ch 281, § 3B.



§ 34-27-33 Confidentiality of archaeological records pertaining to location of unmarked burials and other human remains--Exceptions.

34-27-33. Confidentiality of archaeological records pertaining to location of unmarked burials and other human remains--Exceptions. Any record maintained pursuant to § 1-20-21 pertaining to the location of unmarked burials and other human remains shall remain confidential to protect the integrity of unmarked burials, human skeletal remains, and associated funerary objects. The state archaeologist may make the information from the records of such a site available to any agency of state government and any political subdivision of the state or to any tribe, which, in the opinion of the state archaeologist, may conduct activities that affect any such burial or human remains. The state archaeologist shall also make the information from the records of such a site available to the owner of the land that is such a site and may make the information available to any qualified researcher or research entity.

Source: SL 2007, ch 6, § 3.






Chapter 28 - Safety Hazards In General

§ 34-28-1 Allowing steam boiler or engine to endanger life as misdemeanor.

34-28-1. Allowing steam boiler or engine to endanger life as misdemeanor. Every engineer, or other person, having charge of any steam boiler, steam engine, or other apparatus for generating or employing steam, employed in any manufactory, railway, or other mechanical works, who negligently creates or allows to be created such an undue quantity of steam as to burst or break the boiler or engine or apparatus, or cause any other accident whereby human life is endangered, is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 409; CL 1887, § 6610; RPenC 1903, § 419; RC 1919, § 4127; SDC 1939, § 13.1622; SL 1977, ch 190, § 76.



§ 34-28-2 Repealed.

34-28-2. Repealed by SL 1977, ch 190, § 77.



§ 34-28-3 Abandonment of air-tight refrigerator or other furniture as misdemeanor.

34-28-3. Abandonment of air-tight refrigerator or other furniture as misdemeanor. Any person, firm, or corporation abandoning or discarding in any public or private place accessible to children any chest, closet, piece of furniture, refrigerator, icebox, or other article having a compartment of a capacity of one and one-half cubic feet or more and having a door or lid which when closed cannot be opened easily from the inside, or who being the owner, lessee, or manager of such place, knowingly permits such abandoned or discarded article to remain in such condition is guilty of a Class 2 misdemeanor.

Source: SL 1955, ch 33; SDC Supp 1960, § 13.1626; SL 1977, ch 190, § 78.



§ 34-28-4 Repealed.

34-28-4. Repealed by SL 1977, ch 190, § 79.



§ 34-28-5 Glazing materials in buildings--Definition of terms.

34-28-5. Glazing materials in buildings--Definition of terms. Terms as used in §§ 34-28-5 to 34-28-10, inclusive, unless the context otherwise requires, mean:

(1) "Bathtub enclosure," a sliding, pivoting, or hinged door and fixed panels which are glazed or to be glazed and used to form a barrier between the bathtub and the rest of the room area;

(2) "Commercial buildings," buildings such as wholesale and retail stores and storerooms, and office buildings;

(3) "Commercial entrance and exit door," a hinged, pivoting, revolving, or sliding door which is glazed or to be glazed and used alone or in combination with other doors (other than doors covered by subdivision (15) of this section), on interior or exterior walls of a commercial, public, or industrial building as a means of passage, ingress, or egress;

(4) "Fixed flat glazed panels immediately adjacent to entrance or exit doors," the first fixed flat glazed panel on either or both sides of interior or exterior doors, exclusive of glass lights located not less than eighteen inches above the adjacent finished floor walking surface, forty-eight inches or less in width, the nearest vertical edge of which is located within four feet horizontally of the nearest vertical edge of the door;

(5) "Glazed," the accomplished act of glazing;

(6) "Glazing," the act of installing and securing glass or other glazing material into prepared openings in structural elements such as doors, enclosures, and panels;

(7) "Hazardous locations," those structural elements, glazed or to be glazed, in residential buildings and other structures used as dwellings, commercial buildings, industrial buildings, and public buildings, known as interior and exterior commercial entrance and exit doors and the immediately adjacent flat fixed glazed panels, sliding glass door units including the fixed glazed panels which are part of such units, storm or combination doors, shower and bathtub enclosures, primary residential entrance and exit doors and the fixed or operable adjacent sidelights, whether or not the glazing in such doors, panels and enclosures is transparent, excluding glass lights when the largest dimension is no greater than eighteen inches;

(8) "Industrial buildings," buildings such as factories;

(9) "Other structures used as dwellings," buildings such as mobile homes, manufactured or industrialized housing and lodging homes;

(10) "Primary residential entrance and exit door," a door (other than doors covered by subdivision (15) of this section) which is glazed or to be glazed and used in an exterior wall of a residential building and other structures used as dwellings, as a means of ingress or egress;

(11) "Public buildings," buildings such as hotels, hospitals, motels, dormitories, sanitariums, nursing homes, theaters, stadiums, gymnasiums, amusement park buildings, schools, and other buildings used for educational purposes, museums, restaurants, bars, correctional institutions, places of worship, and other buildings of public assembly;

(12) "Residential buildings," buildings such as homes and apartments used as dwellings for one or more families or persons;

(13) "Safety glazing material," any glazing material, such as tempered glass, laminated glass, wire glass, or rigid plastic, which meets the test requirements of the American National Standards Institute Standard Z-97.1-1972, and which are so constructed, treated, or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material;

(14) "Shower enclosure," a hinged, pivoting, or sliding door and fixed panels which are glazed or to be glazed and used to form a barrier between the shower stall and the rest of the room area;

(15) "Sliding glass door units," an assembly of glazed or to be glazed panels contained in an overall frame, installed in residential buildings and other structures used as dwellings, commercial, industrial, or public buildings, and so designed that one or more of the panels is movable in a horizontal direction to produce or close off an opening for use as a means of passage, ingress, or egress;

(16) "Storm or combination door," a door which is glazed or to be glazed, and used in tandem with a primary residential or commercial entrance and exit door to protect the primary residential or commercial entrance or exit door against weather elements and to improve indoor climate control.
Source: SL 1973, ch 232, § 1.



§ 34-28-6 Labeling of safety glass--Contents--Visibility--Use prohibited on other materials--Violation as petty offense.

34-28-6. Labeling of safety glass--Contents--Visibility--Use prohibited on other materials--Violation as petty offense. Each lite of safety glazing material manufactured, distributed, imported, or sold for use in hazardous locations, or installed in such a location within the State of South Dakota shall be permanently labeled by such means as etching, sandblasting, firing of ceramic material, hot-die stamping, transparent pressure sensitive labels, or by other suitable means. The label shall identify the seller, whether manufacturer, fabricator, or installer, the nominal thickness and the type of safety glazing material, and the fact that said material meets the test requirements of the American National Standards Institute Standard Z-97.1-1972. The label must be legible and visible after installation. Such safety glazing labeling shall not be used on other than safety glazing materials. A violation of this section is a petty offense.

Source: SL 1973, ch 232, § 2; SL 1977, ch 190, § 80.



§ 34-28-7 Safety glass required in hazardous locations.

34-28-7. Safety glass required in hazardous locations. It is a Class 2 misdemeanor within the State of South Dakota to knowingly install, cause to be installed, or consent to installation of glazing materials other than safety glazing materials in any hazardous location.

Source: SL 1973, ch 232, § 3; SL 1977, ch 190, § 81.



§ 34-28-8 Repealed.

34-28-8. Repealed by SL 1977, ch 190, § 82.



§ 34-28-9 Employees exempt from liability.

34-28-9. Employees exempt from liability. No liability under § 34-28-6 or 34-28-7 shall be created as to workmen who are employees of a material supplier, contractor, subcontractor, or other employer responsible for compliance with said sections.

Source: SL 1973, ch 232, § 4.



§ 34-28-10 Local ordinances supplemental--Conflicts.

34-28-10. Local ordinances supplemental--Conflicts. Sections 34-28-5 to 34-28-9, inclusive, shall not be construed as repealing any local ordinance but shall be held and construed as ancillary and supplemental thereto, provided, however, that in the case of any conflict, the provisions of §§ 34-28-5 to 34-28-9, inclusive, shall supersede applicable provisions of local ordinances.

Source: SL 1973, ch 232, § 6.






Chapter 29 - Fire Prevention [Repealed]

CHAPTER 34-29

FIRE PREVENTION [REPEALED]

[Repealed by SL 1991, ch 283, §§ 28 to 40, effective January 1, 1992]



Chapter 29A - Boiler Safety

§ 34-29A-1 Definition of terms.

34-29A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Boiler," a closed vessel in which water is heated, steam is generated, steam is superheated, or any combination thereof, under pressure or vacuum, for use externally to itself by the direct application of heat from the combustion of fuels, or from electricity, nuclear or solar energy. The term "boiler" includes fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and are complete within themselves. The term "boiler" includes the apparatus by which heat is generated and all controls and safety devices associated with such apparatus or the closed vessel;

(2) "Certificate inspection," an inspection, the report of which is used by the chief inspector to decide whether or not a certificate as provided by § 34-29A-39 may be issued. This certificate inspection shall be an internal inspection when required; otherwise, it shall be as complete an inspection as possible;

(3) "Heating boiler," a steam or vapor boiler operating at pressures not exceeding fifteen psig, or a hot water boiler operating at pressures not exceeding 160 psig or temperatures not exceeding 250 degrees F;

(4) "High pressure, high temperature water boiler," a water boiler operating at pressures exceeding 160 psig or temperatures exceeding 250 degrees F;

(5) "Historic power boiler," a standard or nonstandard power boiler, including free-lance and scale models, owned by publicly operated museums, nonprofit organizations and individuals who preserve, maintain, exhibit, and only occasionally operate these boilers on a not-for-profit basis and for the primary purpose of perpetuating the agricultural and pioneer heritage of South Dakota;

(6) "Hot water supply boiler (water heater)," a boiler of either instantaneous or storage type, furnishing hot water to be used externally to itself;

(7) "Power boiler," a boiler in which steam or other vapor is generated at a pressure of more than fifteen psig;

(8) "Secondhand boiler," a boiler for which both location and ownership have changed since initial installation.
Source: SL 1973, ch 229, § 1; SL 1978, ch 257, § 1; SL 1982, ch 18, § 34; SL 1989, ch 300, §§ 1, 4.



§ 34-29A-2 Inspectors within department.

34-29A-2. Inspectors within department. There shall be within the Department of Public Safety a chief boiler inspector (referred to hereinafter as the "chief inspector") who shall be selected as provided in § 34-29A-3 and such deputy inspectors as may be required, selected as provided in § 34-29A-4. The chief inspector and the deputy inspectors may be employees of the department or independent contractors hired by the department.

Source: SL 1973, ch 229, § 2; SL 1974, ch 3, § 11; SL 1990, ch 275, § 1; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-3 Qualifications and appointment of chief inspector.

34-29A-3. Qualifications and appointment of chief inspector. At any time that the office of the chief inspector may become vacant, the secretary of public safety shall appoint a person who shall have had at the time of such appointment not less than five years' experience in the construction, installation, inspection, operation, maintenance, or repair of boilers as a mechanical engineer, steam operating engineer, boilermaker, or boiler inspector, and who shall have passed the same kind of examination as that prescribed under § 34-29A-9, to be chief inspector. This examination may be waived by the secretary of public safety for a period of twelve months.

Source: SL 1973, ch 229, § 7; SL 1982,ch 18, § 35; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-4 Qualifications and employment of deputy inspectors.

34-29A-4. Qualifications and employment of deputy inspectors. The Department of Public Safety may employ deputy inspectors who shall have had at the time of appointment not less than three years' experience in the construction, installation, inspection, operation, maintenance, or repair of boilers as a mechanical engineer, steam operating engineer, boilermaker, or boiler inspector, and who shall have passed the examination provided for in § 34-29A-9. This examination may be waived by the secretary of public safety for a period of twelve months.

Source: SL 1973, ch 229, § 9; SL 1982, ch 18, § 36; SL 1996, ch 216, § 1; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-5 Repealed.

34-29A-5. Repealed by SL 1982, ch 18, § 37.



§ 34-29A-6 Commissions issued to special inspectors employed by insurance companies--Examination or previous certification required.

34-29A-6. Commissions issued to special inspectors employed by insurance companies--Examination or previous certification required. In addition to the deputy boiler inspectors authorized by § 34-29A-4, the Department of Public Safety shall, upon the request of any company licensed to insure and insuring in this state boilers, issue to any inspectors of said company commissions as special inspectors, provided that each inspector before receiving his commission shall satisfactorily pass the examination provided for by § 34-29A-9, or, in lieu of the examination, shall hold a commission or a certificate of competency as an inspector of boilers for a state that has a standard of examination substantially equal to that of the State of South Dakota or a commission as an inspector of boilers issued by the National Board of Boiler and Pressure Vessel Inspectors. Each special inspector commission issued by the department shall, unless revoked, remain effective for a period of three years. The department shall issue a new commission as special inspector upon the request of companies specified in this section. Special inspectors are not required to pass the examination provided for by § 34-29A-9 more than once.

Source: SL 1973, ch 229, § 10; SL 1982, ch 18, § 38; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-7 Insured boilers inspected by special inspectors--Exemption from state fees except boiler annual operation certificate.

34-29A-7. Insured boilers inspected by special inspectors--Exemption from state fees except boiler annual operation certificate. Special inspectors issued commissions pursuant to § 34-29A-6 shall inspect all boilers insured by their respective companies and, if so inspected, the owners and users of the boilers are exempt from the payment to the state of the inspection fees provided for in §§ 34-29A-35.1 to 34-29A-37, inclusive, except for the boiler annual operation certificate fee which shall be paid by the insurer of all qualified boilers.

Source: SL 1973, ch 229, § 10; SL 1982, ch 18, § 39; SL 1991, ch 282, § 1.



§ 34-29A-8 Special inspectors not paid by state--Commission conditioned on continuing employment.

34-29A-8. Special inspectors not paid by state--Commission conditioned on continuing employment. Special inspectors issued commissions pursuant to § 34-29A-6 shall receive no salary from, nor shall any of their expenses be paid by, the state, and the continuance of a special inspector's commission shall be conditioned upon his continuing in the employ of the boiler insurance company duly authorized as aforesaid and upon his maintenance of the standards imposed by this chapter.

Source: SL 1973, ch 229, § 10.



§ 34-29A-9 Examinations for inspectors--Scope--Second examination on appeal--Records available to applicant and employer.

34-29A-9. Examinations for inspectors--Scope--Second examination on appeal--Records available to applicant and employer. Examination for chief, deputy, or special inspectors shall be in writing and shall be under the direction of the Department of Public Safety. Such examination shall be confined to questions the answers to which will aid in determining the fitness and competency of the applicant for the intended service, and may be those prepared by the National Board of Boiler and Pressure Vessel Inspectors. In case an applicant for an inspector's commission fails to pass the examination, he may appeal to the Department of Public Safety for another examination which shall be given within ninety days. The record of an applicant's examination shall be accessible to the applicant and his employer.

Source: SL 1973, ch 229, § 11; SL 1982, ch 18, § 40; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-10 Replacement of lost or destroyed commission.

34-29A-10. Replacement of lost or destroyed commission. If a commission is lost or destroyed, a new commission shall be issued in its place without another examination.

Source: SL 1973, ch 229, § 13.



§ 34-29A-11 Hearing on qualifications of special inspector--Revocation of commission.

34-29A-11. Hearing on qualifications of special inspector--Revocation of commission. If the chief inspector has reason to believe that a special inspector is no longer qualified to hold his commission, the Department of Public Safety shall, upon not less than ten days' written notice to the inspector and his employer, hold a hearing at which such inspector and his employer shall have an opportunity to be heard. If, as a result of such hearing, the Department of Public Safety shall find that such inspector is no longer qualified to hold his commission, the Department of Public Safety shall thereupon revoke such commission forthwith.

Source: SL 1973, ch 229, § 12; SL 1982, ch 18, § 41; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-12 Suspension of special inspector's commission--Grounds--Notice--Appeal.

34-29A-12. Suspension of special inspector's commission--Grounds--Notice--Appeal. A special inspector's commission may be suspended by the Department of Public Safety after due investigation and recommendation by the chief inspector, for the incompetence or untrustworthiness of the holder thereof or for willful falsification of any matter or statement contained in his application or in a report of any inspection made by him. Written notice of any such suspension shall be given by the Department of Public Safety within not more than ten days thereof to the inspector and his employer. A person whose commission has been suspended shall be entitled to an appeal to the secretary of public safety as provided in § 34-29A-48 and to be present in person or to be represented by counsel at the hearing of the appeal.

Source: SL 1973, ch 229, § 12; SL 1982, ch 18, § 42; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-13 Reinstatement of suspended commission.

34-29A-13. Reinstatement of suspended commission. A person whose commission has been suspended shall be entitled to apply, after ninety days from the date of suspension, for reinstatement of such commission.

Source: SL 1973, ch 229, § 12.



§ 34-29A-14 Boilers exempt from application of chapter.

34-29A-14. Boilers exempt from application of chapter. This chapter does not apply to the following boilers:

(1) Boilers under federal control;

(2) Boilers located on farms if the farm is not regularly open to the general public and the boiler is used solely for agricultural or horticultural purposes;

(3) Heating boilers which are located in private residences or in apartment houses of less than six family units;

(4) Hot water supply boilers equipped with ASME-National Board approved safety relief valves which are directly fired with combustible fuel, electricity, or solar energy when none of the following limitations is exceeded:

(a) Heat input of two hundred thousand BTU per hour;

(b) Water temperature of two hundred ten degrees F;

(c) Nominal water capacity of one hundred twenty gallons;

(5) Boilers located in a refinery;

(6) Boilers used as part of an electrical generating plant;

(7) Historic power boilers as defined by § 34-29A-1. However, each boiler shall comply with rules promulgated under the provisions of § 34-29A-14.1.
Source: SL 1973, ch 229, § 6; SL 1982, ch 18, § 43; SL 1989, ch 300, § 3.



§ 34-29A-14.1 Rules and regulations for inspection of historic power boilers.

34-29A-14.1. Rules and regulations for inspection of historic power boilers. The Department of Public Safety shall promulgate rules, pursuant to chapter 1-26, to provide for the inspection of those historic power boilers otherwise exempt from the provisions of this chapter by § 34-29A-14. The rules shall provide for the inspection of such boilers and for a check of the boiler's safety devices. The rules shall also establish an inspection fee for a historic power boiler inspection. The rules may provide for reporting requirements, inspection reports, repair standards, notification of repair and other administrative procedures necessary to implement this section. The operation of a historic power boiler without complying with the rules promulgated pursuant to this section, by the owner, user or operator of the boiler is a Class 2 misdemeanor. Each day of operation in violation of this section is a separate offense.

Source: SL 1989, ch 300, § 5; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-14.2 Inspectors of historic power boilers.

34-29A-14.2. Inspectors of historic power boilers. The Department of Public Safety may appoint inspectors to assist in the inspection of historic power boilers as provided by § 34-29A-14.1. The department shall promulgate rules, pursuant to chapter 1-26, to establish the qualifications and to provide for the examination of these appointed inspectors.

Source: SL 1989, ch 300, § 6; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-15 Repealed.

34-29A-15. Repealed by SL 1982, ch 18, § 44.



§ 34-29A-16 Program of boiler inspection established by department--Rules.

34-29A-16. Program of boiler inspection established by department--Rules. The Department of Public Safety shall establish a program of boiler inspection for safety and uniformity in the use of boilers. The secretary of public safety may adopt reasonable and necessary rules to protect the health or safety of persons from boiler explosions and like emergencies. Such rules shall be in conformity with the standards set forth by the American Society of Mechanical Engineers (ASME) "ASME Boiler and Pressure Vessel Code" and the National Board of Boiler and Pressure Vessel Inspectors "Inspection Code." Such rules may be adopted in the following areas:

(1) Public initiation procedure;

(2) Boiler manufacturers' and boiler owners' reporting requirements;

(3) Notification requirements for operation and removal;

(4) Controls and safety devices;

(5) Inspection and reports;

(6) Repair standards and notification of repair;

(7) Boiler placement.

The rules shall be promulgated in accordance with chapter 1-26.

Source: SL 1973, ch 229, § 3 (1); SL 1982, ch 18, § 45; SL 1989, ch 300, § 2; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-17 Temporary.

34-29A-17. Temporary and executed.



§ 34-29A-18 to 34-29A-21. Repealed.

34-29A-18 to 34-29A-21. Repealed by SL 1982, ch 18, §§ 46 to 49.



§ 34-29A-22 Maximum allowable pressure of boilers--Computation.

34-29A-22. Maximum allowable pressure of boilers--Computation. The maximum allowable pressure of a boiler carrying the ASME code symbol shall be determined by the applicable sections of the code under which it was constructed and stamped.

The maximum allowable pressure of a boiler which does not carry the ASME code symbol shall be computed by formula stated in rules.

Source: SL 1973, ch 229, § 5; SL 1982, ch 18, § 50.



§ 34-29A-23 Reuse of existing boilers.

34-29A-23. Reuse of existing boilers. This chapter shall not be construed as in any way preventing the use, sale, or reinstallation of a boiler referred to in § 34-29A-22 provided it has been made to conform to the rules and regulations of the Department of Public Safety governing existing installations and provided, further, it has not been found upon inspection to be in an unsafe condition.

Source: SL 1973, ch 229, § 5; SL 1982, ch 18, § 51; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-24 New boilers to conform to rules--Special installation and operation certificate.

34-29A-24. New boilers to conform to rules--Special installation and operation certificate. No boiler which does not conform to the rules and regulations of the Department of Public Safety governing new construction and installation may be installed and operated in this state after June 30, 1974, unless the boiler is of special design or construction, and is not inconsistent with the spirit and safety objectives of such rules and regulations, in which case a special installation and operation certificate may at its discretion be granted by the Department of Public Safety.

Source: SL 1973, ch 229, § 4; SL 1982, ch 18, § 52; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-25 Certificate required to operate boiler--Unauthorized operation as misdemeanor--Each day as separate offense.

34-29A-25. Certificate required to operate boiler--Unauthorized operation as misdemeanor--Each day as separate offense. No person, firm, partnership, limited liability company, or corporation may operate in this state a boiler without a valid operation certificate. The operation of a boiler without the operation certificate, or at a pressure exceeding that specified in the operation certificate, by the owner, user, or operator of the boiler is a Class 1 misdemeanor. Each day of operation in violation of this section is a separate offense.

Source: SL 1973, ch 229, § 16; SL 1977, ch 190, § 83; SL 1982, ch 18, § 53; SL 1994, ch 351, § 64; SL 1996, ch 216, § 2.



§ 34-29A-26 Inspections required for operating boilers--Frequency of inspection.

34-29A-26. Inspections required for operating boilers--Frequency of inspection. Each boiler used or proposed to be used within this state, except boilers exempt under § 34-29A-14, shall be thoroughly inspected as to their construction, installation and condition as follows:

(1) Power boilers and high pressure, high temperature water boilers shall receive a certificate inspection annually which shall be an internal inspection where construction permits, otherwise it shall be as complete an inspection as possible. Such boilers shall also be externally inspected annually while under pressure;

(2) Low pressure steam or vapor heating boilers shall receive a certificate inspection biennially with an internal inspection every four years where construction will permit;

(3) Hot water heating and hot water supply boilers shall receive a certification inspection biennially with an internal inspection at the discretion of the inspector;

(4) Boilers and pressure vessels which are a part of a nuclear installation shall be inspected and reported in such form and with such appropriate information as the Department of Public Safety shall designate.

A grace period of two months beyond the periods specified in subdivisions (1), (2), and (3) of this section may elapse between certificate inspections. The chief inspector may, at his discretion, permit longer periods between certificate inspections.

Source: SL 1973, ch 229, § 14; SL 1978, ch 257, § 3; SL 1982, ch 18, § 54; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-27 Inspection of new boilers during construction--Construction outside state for use within state.

34-29A-27. Inspection of new boilers during construction--Construction outside state for use within state. All boilers, other than cast iron sectional boilers, installed in this state after June 30, 1974, shall be inspected during construction as required by the applicable rules and regulations of the Department of Public Safety by an inspector authorized to inspect boilers in this state, or, if constructed outside of the state, by an inspector holding a commission issued by the National Board of Boiler and Pressure Vessel Inspectors.

Source: SL 1973, ch 229, § 14; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-28 Persons authorized to make inspections.

34-29A-28. Persons authorized to make inspections. The inspections required in this chapter shall be made by the chief inspector, by a deputy inspector, or by a special inspector provided for in this chapter.

Source: SL 1973, ch 229, § 14.



§ 34-29A-29 State inspectors' access to premises for inspection during construction.

34-29A-29. State inspectors' access to premises for inspection during construction. The Department of Public Safety, the chief inspector, or any deputy inspector shall have free access, during reasonable hours, to any premises in the state where a boiler is being constructed for use in, or is being installed in, this state for the purpose of ascertaining whether such boiler is being constructed and installed in accordance with the provisions of this chapter.

Source: SL 1973, ch 229, § 14; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-30 , 34-29A-31. Repealed.

34-29A-30, 34-29A-31. Repealed by SL 1982, ch 18, §§ 55, 56.



§ 34-29A-32 Variations in inspection requirements for operating equipment.

34-29A-32. Variations in inspection requirements for operating equipment. Based upon documentation of actual service conditions by the owner or user of the operating equipment, the chief inspector in his discretion, may permit variations in the inspection requirements for operating equipment.

Source: SL 1973, ch 229, § 14.



§ 34-29A-33 Hydrostatic tests of operating equipment.

34-29A-33. Hydrostatic tests of operating equipment. If, at the discretion of the inspector, a hydrostatic test of operating equipment shall be deemed necessary, it shall be made by the owner or user of the boiler.

Source: SL 1973, ch 229, § 14.



§ 34-29A-34 Secretary or designee to issue, suspend or revoke certificates.

34-29A-34. Secretary or designee to issue, suspend or revoke certificates. The secretary of public safety, or his designee, shall issue, or suspend or revoke for cause, operation certificates as provided for in §§ 34-29A-39 to 34-29A-43, inclusive.

Source: SL 1973, ch 229, § 8 (4); SL 1982, ch 18, § 57; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-35 Repealed.

34-29A-35. Repealed by SL 1978, ch 257, § 2.



§ 34-29A-35.1 Inspection fees.

34-29A-35.1. Inspection fees. The owner or user of a boiler required by this chapter to be inspected by the chief inspector, or a deputy inspector, shall pay directly to the State of South Dakota through the Office of the State Fire Marshal, upon completion of the inspection, fees in accordance with the following schedule:

(1) Power boilers and high pressure, high temperature water boilers:

Certificate Inspections

Boilers of 50 sq. ft. of heating surface or less

$30.00

Boilers over 50 sq. ft. of heating surface and
less than 4,000 sq. ft. of heating surface

40.00

Boilers of 4,000 sq. ft. of heating surface or more
and less than 10,000 sq. ft of heating surface

50.00

Boilers of 10,000 sq. ft. of heating surface or more

60.00

External Inspections

Boilers of 50 sq. ft. of heating surface or less

15.00

Boilers over 50 sq. ft. of heating surface

25.00

(2) Heating boilers:

Certificate Inspections

Heating boilers without a manhole

20.00

Heating boilers with a manhole

30.00

Hot water supply boilers

10.00

(3) All owners, users, or insurers of qualified boilers shall pay an annual operation certificate fee if the boiler is inspected by a state inspector or a special inspector.
Operation certificate

20.00

In addition to the operation certificate fee required in this section, and, except as provided for in §§ 34-29A-36 and 34-29A-37, no owner, user, or insurer of a boiler which is subject to inspection by the Department of Public Safety may be required to pay more than one certificate inspection fee and one external inspection fee, per boiler, in a twelve-month period.

Source: SL 1982, ch 18, § 58; SL 1991, ch 282, § 2; SL 1996, ch 216, § 3; SL 2003, ch 272, §§ 20, 121; SL 2006, ch 184, § 1.



§ 34-29A-36 Additional fee for reinspection trip.

34-29A-36. Additional fee for reinspection trip. If it is necessary for the chief inspector or his deputy inspector to make a reinspection trip to witness the application of a hydrostatic test due to deficiencies noted in a previous inspection, an additional fee based on the scale of fees applicable to a certificate inspection of the boiler shall be charged.

Source: SL 1973, ch 229, § 17 (3); SL 1982, ch 18, § 59.



§ 34-29A-37 Daily rates charged for other inspections.

34-29A-37. Daily rates charged for other inspections. All other inspections, including shop inspections, special inspections, and inspections of secondhand or used boilers made by the chief or deputy inspector shall be charged for at the rate of not less than ninety dollars for one-half day of four hours, and one hundred fifty dollars for one full day of eight hours, plus all expenses, including traveling and hotel. "Secondhand" means an object which has changed ownership and location after primary use.

Source: SL 1973, ch 229, § 17 (4); SL 1982, ch 18, § 60.



§ 34-29A-38 Inspection reports by special inspectors.

34-29A-38. Inspection reports by special inspectors. Each company employing special inspectors meeting the requirements of § 34-29A-6 shall, within thirty days following each certificate inspection made by the inspectors, file a report of the inspection with the Office of the State Fire Marshal upon appropriate forms as promulgated by the National Board of Boiler and Pressure Vessel Inspectors. The filing of reports of external inspections, except for certificate inspections, may not be required unless the inspections disclose that the boiler is in a dangerous condition.

Source: SL 1973, ch 229, § 15; SL 1982, ch 18, § 61; SL 1996, ch 216, § 4.



§ 34-29A-39 Certificate issued on special inspector's report.

34-29A-39. Certificate issued on special inspector's report. If the report filed pursuant to § 34-29A-38 shows that a boiler is found to comply with the rules and regulations of the Department of Public Safety, the chief inspector or his duly authorized representative, shall issue to such owner or user an operation certificate bearing the date of inspection and specifying the maximum pressure under which the boiler may be operated.

Source: SL 1973, ch 229, § 15; SL 1978, ch 257, § 4; SL 1982, ch 18, § 62; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-40 Posting of certificates.

34-29A-40. Posting of certificates. Certificates shall be posted under glass in the room containing the boiler inspected. If the boiler is not located within the building, the certificate shall be posted in a location convenient to the boiler inspected, or in any place where it will be accessible to interested parties.

Source: SL 1973, ch 229, § 15.



§ 34-29A-41 Certificate issued on special inspector's report invalid after termination of insurance.

34-29A-41. Certificate issued on special inspector's report invalid after termination of insurance. No operation certificate issued for an insured boiler based upon a report of a special inspector is valid after the boiler for which it was issued ceases to be insured by a company duly authorized by this state to provide such insurance.

Source: SL 1973, ch 229, § 15; SL 1982, ch 18, § 63.



§ 34-29A-42 Duration of certificates issued on special inspector's reports.

34-29A-42. Duration of certificates issued on special inspector's reports. An operation certificate issued pursuant to § 34-29A-39 is valid for not more than fourteen months from its date in the case of power boilers and high pressure, high temperature water boilers and twenty-six months in the case of heating boilers and hot water supply boilers. In the case of those boilers covered by subdivisions 34-29A-26(1), (2), and (3), for which the chief inspector has established or extended the operating period between required inspections, the certificate is valid for a period not more than two months beyond the period set by the chief inspector.

Source: SL 1973, ch 229, § 15; SL 1978, ch 257, § 5; SL 1982, ch 18, § 64.



§ 34-29A-43 Suspension of certificate for unsafe or noncomplying boiler--Duration of suspension.

34-29A-43. Suspension of certificate for unsafe or noncomplying boiler--Duration of suspension. The Department of Public Safety or its authorized representative may at any time suspend an operation certificate when, in its opinion, the boiler for which it was issued, cannot be operated without menace to the public safety, or when the boiler is found not to comply with the rules and regulations herein provided. Each suspension of an operation certificate shall continue in effect until such boiler is made to conform to the rules and regulations of the Department of Public Safety, and until the operation certificate is reinstated.

Source: SL 1973, ch 229, § 15; SL 1982, ch 18, § 65; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-44 , 34-29A-45. Repealed.

34-29A-44, 34-29A-45. Repealed by SL 1982, ch 18, §§ 66, 67.



§ 34-29A-46 Record of boilers and inspections.

34-29A-46. Record of boilers and inspections. The secretary of public safety, or his designee, shall keep a complete record of the type, dimensions, maximum allowable pressure, age, location, and date of the last recorded inspection of all boilers to which this chapter applies.

Source: SL 1973, ch 229, § 8 (2); SL 1982, ch 18, § 68; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-46.1 Operating boilers--Notification requirements.

34-29A-46.1. Operating boilers--Notification requirements. The owner or installing contractor of a boiler operating in the state subject to this chapter shall notify the Office of the State Fire Marshal of its location and operating pressure. The notification for new boilers shall be given prior to the commencement of operation, and for existing boilers the notification shall be given on or before January 1, 1997. The Department of Public Safety shall adopt rules and forms for implementing this section pursuant to chapter 1-26. A violation of this section is a Class 2 misdemeanor.

Source: SL 1996, ch 216, § 5; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-47 Enforcement actions.

34-29A-47. Enforcement actions. The secretary of public safety, or his designee, shall take action necessary for the enforcement of the laws of the state governing the use of boilers to which this chapter applies and of the rules and regulations of the Department of Public Safety.

Source: SL 1973, ch 229, § 8 (1); SL 1982, ch 18, § 69; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-48 Appeals from inspectors--Order approving or disapproving inspector's act.

34-29A-48. Appeals from inspectors--Order approving or disapproving inspector's act. Any person aggrieved by an order or an act of the chief inspector or his deputies, under this chapter may, within fifteen days' notice thereof, appeal from such order or act to the secretary of public safety who shall, within thirty days thereafter, issue an appropriate order either approving or disapproving order or act. A copy of such order by the secretary of public safety shall be given to all interested parties.

Source: SL 1973, ch 229, § 19; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-49 Judicial review of order--Summary hearing.

34-29A-49. Judicial review of order--Summary hearing. Within thirty days after any order or act of the secretary of public safety, any person aggrieved thereby may file a petition in the circuit court for a review thereof. The court shall summarily hear the petition and may make any appropriate order or decree.

Source: SL 1973, ch 229, § 19; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-50 Prosecution of violators.

34-29A-50. Prosecution of violators. The secretary of public safety, or his designee, shall cause the prosecution of all violators of the provisions of this chapter.

Source: SL 1973, ch 229, § 8 (5); SL 1982, ch 18, § 70; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-51 Deposit of fees in boiler inspection fund.

34-29A-51. Deposit of fees in boiler inspection fund. The secretary of public safety, or his designee, shall deposit all fees received pursuant to §§ 34-29A-35.1 to 34-29A-37, inclusive, to the treasurer of the state for deposit into the boiler inspection fund.

Source: SL 1973, ch 229, § 17; SL 1982, ch 18, § 71; SL 1989, ch 48, § 7; SL 2003, ch 272, §§ 20, 121.



§ 34-29A-52 Expenditure of funds--Expenses included.

34-29A-52. Expenditure of funds--Expenses included. The chief inspector and his deputies shall be reimbursed for the travel expense incident to the maintenance of his office pursuant to § 3-9-2.

Source: SL 1973, ch 229, § 8(6); SL 1982, ch 18, § 72; SL 1986, ch 27, § 26.



§ 34-29A-53 Municipal ordinances not to be less restrictive--Conflicting ordinances void.

34-29A-53. Municipal ordinances not to be less restrictive--Conflicting ordinances void. No municipality or other governmental subdivision may make any laws, ordinances, or resolutions providing for the construction, installation, inspection, operation, maintenance, and repair of boilers within the limits of such municipality or governmental subdivision which are less restrictive than this chapter. Any such laws, ordinances, or resolutions, whenever made or passed, are void.

Source: SL 1973, ch 229, § 21; SL 1982, ch 18, § 73; SL 1992, ch 60, § 2.



§ 34-29A-54 , 34-29A-55. Repealed.

34-29A-54, 34-29A-55. Repealed by SL 1982, ch 18, §§ 74, 75.






Chapter 29B - Fire Prevention

§ 34-29B-1 Definition of terms.

34-29B-1. Definition of terms. Terms as used in this chapter mean:

(1) "Alternative," a system, condition, arrangement, material, or equipment submitted to the fire marshal as a substitute for a code requirement;

(2) "Approval," to sanction officially by signature or certificate;

(3) "Approved," acceptable to the authority having jurisdiction;

(4) "Certificate," a written document issued by authority of the fire marshal to any person for the purpose of granting permission to that person to conduct or engage in any operation or act for which certification is required;

(5) "Department," Department of Public Safety;

(6) Deleted by SL 2004, ch 17, § 209;

(7) "Fire hazard," any situation, process, material, or condition that, on the basis of applicable data, may cause a fire or explosion or provide a ready fuel supply to augment the spread or intensity of the fire or explosion and that poses a threat to life or property;

(8) "Fire official," any authorized person serving as an employee, representative, or agent, of a certified fire department or state fire marshal;

(9) "Inspection," a close and critical examination;

(10) "Inspector," a person who examines buildings, equipment, and processes for the purpose of affecting proper conditions with reference to fire and life safety;

(11) "Investigation," the act of investigating fires to determine the cause and circumstances of the origin of the fire;

(12) "Premises," a tract of land with structures or other appurtenances thereon;

(13) "Standard," substantially uniform, well established and widely recognized as acceptable and authoritative procedure or procedure as adopted in rule by the division;

(14) "State fire marshal," the individual designated in this chapter, who is responsible for the administration and enforcement of this chapter. For the purpose of enforcement of this chapter, this term also applies to any person who is a representative of the fire marshal;

(15) "Structure," is that which is built or constructed, an edifice or building of any kind, or any piece of work artificially built up or composed of parts joined together in some definite manner;

(16) "Summarily abate," to immediately judge a condition to be a fire hazard to life or property and to order immediate correction of such condition;

(17) "Vehicle," every device in, or by which any person or property is or may be transported or drawn upon a public highway, except devices moved by human power or used exclusively upon stationary rails or tracks; including bicycles and ridden animals;

(18) "Vessel," every type of water craft, other than a seaplane on the water, used or capable of being used as a means of transportation on water;

(19) "Written notice," a notification in writing delivered in person to the individual or parties intended, or delivered at, or sent by first class, certified or registered mail to, the last residential or business address of legal record.
Source: SL 1991, ch 283, § 1; SL 2003, ch 272, § 23; SL 2004, ch 17, § 209.



§ 34-29B-2 Program for prevention, investigation, training, and education--Promulgation of rules.

34-29B-2. Program for prevention, investigation, training, and education--Promulgation of rules. The State Fire Marshal shall establish a program of fire prevention, fire investigation, fire training, and public fire education. The secretary of public safety may promulgate rules, pursuant to chapter 1-26, to protect the health or safety of persons from fire and like emergencies, based on codes and standards set forth by the International Building Code, the International Fire Code, and the International Mechanical Code, 2015 editions, and referenced standards except such portions as are deleted, modified, or amended, unless the secretary finds that the strict application of the code is impractical and that the modification is in conformity with the intent and purpose of the code or standards. The rules may be adopted in the following areas:

(1) The prevention of fires including:

(a) Fire safety regulations governing buildings used by the general public with the exception of health care facilities inspected by the Department of Health;

(b) Fire safety regulations governing lodging and eating establishments;

(c) Fire safety regulations governing multifamily residences housing six or more families. However, if a municipality has adopted regulations regarding multifamily residences that are in conformity with this chapter, those regulations are the applicable regulations;

(d) Fire safety regulations governing publicly owned buildings;

(e) Fire safety regulations governing detention or correctional facilities, regardless of ownership; and

(f) Fire safety regulations governing day care facilities;

(2) The manufacture, transportation, storage, sale, and use of combustible or flammable liquids or liquefied petroleum gases;

(3) The means and adequacy of exit in case of fire;

(4) The investigation of the cause, origin, and circumstances of fires and explosions;

(5) The maintenance of fire cause and loss records;

(6) The maintenance of a record of fire prevention inspections;

(7) A program of fire service training and public fire education;

(8) The review and approval of plans and specifications to determine compliance with applicable fire codes and statutes as it pertains to facilities dealing with combustible or flammable liquids and or liquid petroleum gases; and

(9) The abatement of unsafe buildings or structures regulated by this chapter which constitute a hazard to safety, health, or public welfare by reason of inadequate maintenance, dilapidation, obsolescence, fire hazard, disaster, or abandonment.
Source: SL 1991, ch 283, § 2; SL 2004, ch 17, § 210; SL 2006, ch 185, § 1; SL 2010, ch 177, § 1; SL 2016, ch 181, § 2.



§ 34-29B-3 State fire marshal--Appointment and approval--Deputies.

34-29B-3. State fire marshal--Appointment and approval--Deputies. The state fire marshal shall administer and enforce this chapter. The state fire marshal shall be appointed by the department secretary with the approval of the Governor and serve at the pleasure of the Governor and shall operate under the supervision of the secretary of public safety. The state fire marshal may designate a chief deputy and such deputy fire marshals as may be authorized.

Source: SL 1991, ch 283, § 3; SL 2003, ch 272, § 23.



§ 34-29B-4 Inspection--Permission or warrant required--Credentials.

34-29B-4. Inspection--Permission or warrant required--Credentials. Any fire official engaged in fire prevention and inspection work may at all reasonable times enter and examine any building, structure, vessel, vehicle, or premises for the purpose of making fire safety inspections. The fire official shall first obtain the consent of the occupant thereof or obtain an inspection warrant pursuant to chapter 34-43 except in those instances where an emergency exists. As used in this section, "emergency" means circumstances which a fire official has reason to believe exist, which may constitute immediate danger to life and property.

Any fire official authorized to enter and inspect buildings, structures, vessels, vehicles, or premises shall be identified by proper credentials issued by a governmental jurisdiction or the state fire marshal.

Source: SL 1991, ch 283, § 4.



§ 34-29B-5 Powers of fire official at the scene of a fire.

34-29B-5. Powers of fire official at the scene of a fire. Any fire official in charge at the immediate scene of a fire involving the protection of life or property or both, may direct the operation to extinguish or control any fire and investigate the existence of suspected or reported fires. In the exercise of such power, such fire official may prohibit any person, vehicle, or vessel from approaching the fire scene and may remove or cause to be removed or kept away from the scene any person, vehicle or vessel which may impede or interfere with the operations of the fire official.

Source: SL 1991, ch 283, § 5.



§ 34-29B-6 Interference with, or disobedience of, fire official as misdemeanor.

34-29B-6. Interference with, or disobedience of, fire official as misdemeanor. It is a Class 1 misdemeanor for any person to interfere with a fire official or law enforcement official carrying out any duties or functions prescribed by this chapter. It is also a Class 1 misdemeanor for any person to disobey a lawful order of a fire official or law enforcement official.

Source: SL 1991, ch 283, § 6.



§ 34-29B-7 Impersonating official as misdemeanor.

34-29B-7. Impersonating official as misdemeanor. It is a Class 1 misdemeanor for any person to use an official badge, uniform, or other credentials to impersonate a fire official for the purpose of gaining access to any building, structure, vessel, vehicle, or premises in a jurisdiction.

Source: SL 1991, ch 283, § 7.



§ 34-29B-8 Fire marshal to investigate circumstances of fire or explosion.

34-29B-8. Fire marshal to investigate circumstances of fire or explosion. The state fire marshal may investigate the cause, origin, and circumstances of fire or explosions by which property has been destroyed or damaged and, attempt to determine whether the fire or explosion is the result of carelessness or design. The state fire marshal may take charge of the physical evidence, shall notify the proper authorities designated by law to pursue the investigation of such matters, and shall cooperate with the authorities in the collection of evidence and the prosecution of the case.

Source: SL 1991, ch 283, § 8.



§ 34-29B-9 Written report to fire marshal.

34-29B-9. Written report to fire marshal. Every fire shall be reported in writing to the state fire marshal by the fire department officer in whose jurisdiction such a fire has occurred within thirty days of the occurrence. The report shall be in a form prescribed by the state fire marshal and shall contain a statement of all facts relating to the cause, origin, and circumstances of the fire, the extent of the damage, the insurance upon such property and any other information as may be required, including the injury, death, or rescue of persons.

Source: SL 1991, ch 283, § 9.



§ 34-29B-10 Periodic inspection of premises--Orders to enforce laws and regulations--Penalties.

34-29B-10. Periodic inspection of premises--Orders to enforce laws and regulations--Penalties. The state fire marshal may inspect or cause to be inspected premises as authorized in this chapter on a periodic basis, and may make any orders as may be necessary for the enforcement of the laws and regulations governing the same and for the safeguarding of life and property from fire.

Any owner or occupant failing to comply with such order within a reasonable period after the service of the order may be liable to penalties as provided in this chapter.

Source: SL 1991, ch 283, §§ 10, 12; SL 1991, ch 283, §§ 10, 12.



§ 34-29B-11 Fire marshal empowered to abate immediate fire hazards.

34-29B-11. Fire marshal empowered to abate immediate fire hazards. The state fire marshal may summarily abate any condition that is in violation of any provision of this chapter that presents immediate fire hazard to life or property.

Source: SL 1991, ch 283, § 11.



§ 34-29B-11.1 Fire marshal may prohibit or restrict open burning.

34-29B-11.1. Fire marshal may prohibit or restrict open burning. The state fire marshal, after consultation with the Governor and the affected board of county commissioners, may prohibit or restrict open burning within a county in order to protect the public health and safety. This section does not limit or affect the laws of this state relating to the authority of counties or other local entities to prohibit or restrict open burning.

Source: SL 2001, ch 187, § 1.



§ 34-29B-12 Review of fire marshal's actions--Appeal.

34-29B-12. Review of fire marshal's actions--Appeal. Any person aggrieved by any action or decision of the state fire marshal pursuant to this chapter may seek review of such action or decision by the secretary of public safety pursuant to the contested case provisions of chapter 1-26. The decision of the secretary of public safety may be appealed to the circuit court in the manner provided by chapter 1-26.

Source: SL 1991, ch 283, § 13; SL 2003, ch 272, § 23.



§ 34-29B-13 Injunction for violation of chapter.

34-29B-13. Injunction for violation of chapter. The state fire marshal may commence actions for injunction for violation of this chapter or regulations promulgated pursuant to this chapter.

Source: SL 1991, ch 283, § 14.



§ 34-29B-14 Violation of fire marshal's order as misdemeanor--Evidence.

34-29B-14. Violation of fire marshal's order as misdemeanor--Evidence. It is a Class 1 misdemeanor for any person to permit or maintain any situation, circumstances, or condition which is in violation of any order of the state fire marshal. It is also a Class 1 misdemeanor to disobey any provision of the order or to fail to comply with any written variation authorized by the state fire marshal. Proof of such unlawful condition or proof of the failure to obey such order is prima facie evidence that such act is that of the owner or other person in control of the premises.

Source: SL 1991, ch 283, § 15.



§ 34-29B-15 Application for alternative--Documentation--Records--Deadline for denial of application.

34-29B-15. Application for alternative--Documentation--Records--Deadline for denial of application. Each application for an alternative shall be filed with the state fire marshal and shall be accompanied by such evidence, letters, statements, results of tests, or other supporting information as may be required to justify the request. The state fire marshal shall keep a record of actions of such applications and a signed copy of the state fire marshal's decision shall be provided for the applicant. The state fire marshal may grant or deny any properly filed application; but if the state fire marshal does not deny an application within twenty days of its filing, the alternative shall be deemed granted.

Source: SL 1991, ch 283, § 16; SL 1992, ch 250.



§ 34-29B-16 Notice of violation.

34-29B-16. Notice of violation. Except as provided in this chapter, if the state fire marshal finds violations of this chapter, a written notice shall be issued to confirm such findings. The notice shall set forth a time limit for compliance, which limit shall be correlated to the degree of hazard created by the violation and availability of means of abatement.

Source: SL 1991, ch 283, § 17.



§ 34-29B-17 Service of order or notice.

34-29B-17. Service of order or notice. Any order or notice issued pursuant to this chapter may be served upon the owner, operator, occupant, or other person responsible for the condition or violation, either by personal service, first class mail, registered or certified mail. For unattended or abandoned locations, a copy of the order or notice shall be posted on the premises in a conspicuous place at or near the entrance to the premises and the order or notice shall be mailed by registered or certified mail, with return receipt requested, to the last known address for the owner, occupant, or both, or any person shown by public record to have a possessory interest.

Source: SL 1991, ch 283, § 18.



§ 34-29B-18 Revocation, suspension, or denial of approval.

34-29B-18. Revocation, suspension, or denial of approval. The state fire marshal may revoke, suspend, or deny the granting of any approval required by this chapter or regulation, for noncompliance with the provisions of such or failure to meet the provisions of this chapter.

Source: SL 1991, ch 283, § 19.



§ 34-29B-19 Fire Marshal's Advisory Board--Members appointed by governor.

34-29B-19. Fire Marshal's Advisory Board--Members appointed by governor. A State Fire Marshal's Advisory Board is hereby established consisting of five members who shall be appointed by the Governor. Not all the members may be of the same political party. The Governor shall attempt to appoint individual members to represent the firefighters, fire equipment industry, and the fire insurance underwriters.

Source: SL 1991, ch 283, § 20.



§ 34-29B-20 Board member's term of office--Removal.

34-29B-20. Board member's term of office--Removal. The term of office for members of the advisory board shall be four years. Any member is subject to removal by the Governor at any time for neglect of his duties or for other cause which in the opinion of the Governor makes his continued membership unwise in the public interest. The terms of members who are first appointed after January 1, 1992, shall be: two appointed for a term of one year; two appointed for a term of two years; and one for a term of four years. Such initial terms shall be designated by the Governor. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of term.

Source: SL 1991, ch 283, § 21.



§ 34-29B-21 Secretary of public safety as ex-officio chairman of board.

34-29B-21. Secretary of public safety as ex-officio chairman of board. The secretary of public safety shall be ex-officio chairman of the fire marshal's advisory board.

Source: SL 1991, ch 283, § 22; SL 2003, ch 272, § 23.



§ 34-29B-22 Board to assist State Fire Marshal.

34-29B-22. Board to assist State Fire Marshal. The board shall advise, aid, and assist the State Fire Marshal in the performance of the duties and functions described in the chapter as directed by the secretary.

Source: SL 1991, ch 283, § 23; SL 2004, ch 17, § 211.



§ 34-29B-23 Meetings of board--Time and place set by secretary of public safety.

34-29B-23. Meetings of board--Time and place set by secretary of public safety. The state fire marshal's advisory board shall meet whenever directed by the secretary of public safety. The secretary shall give notice to the members setting forth the time and place of the meeting.

Source: SL 1991, ch 283, § 24; SL 2003, ch 272, § 23.



§ 34-29B-24 Effect of adoption of this chapter or repeal of other provisions on time limits imposed by existing laws.

34-29B-24. Effect of adoption of this chapter or repeal of other provisions on time limits imposed by existing laws. The adoption of this chapter or the repeal of any other existing provision of law including regulations or orders may not be construed to alter any time limit that may have been imposed by any existing law, regulation, or order of the state fire marshal relating to compliance with such limits.

Source: SL 1991, ch 283, § 25.



§ 34-29B-25 Standards of municipal regulations--More stringent requirements not prohibited.

34-29B-25. Standards of municipal regulations--More stringent requirements not prohibited. Regulations adopted by municipalities under the provisions of chapter 9-33 shall be at least equal to the standards adopted by the State Fire Marshal. Any municipality may by reference adopt such standards from time to time and enforce such regulations as their own. Nothing in this chapter or rules adopted pursuant to this chapter prohibits any political subdivision of the state from making and enforcing more stringent requirements than those set forth in this chapter or rules adopted pursuant to this chapter.

Source: SL 1991, ch 283, § 26; SL 2004, ch 17, § 212.



§ 34-29B-26 Effect of chapter on local zoning ordinances--Regulation of flammable or combustible liquid bulk plants.

34-29B-26. Effect of chapter on local zoning ordinances--Regulation of flammable or combustible liquid bulk plants. Nothing in this chapter or in the rules pursuant thereto may be construed to affect the power of any local government, if so authorized by law, to regulate the use of land by zoning, and any municipality in which there is no comprehensive zoning ordinance in effect may prohibit the installation of flammable or combustible liquid bulk plants within areas which are predominantly residential and areas used predominantly for retail mercantile purposes.

Source: SL 1991, ch 283, § 74; SL 1992, ch 60, § 2.



§ 34-29B-27 Municipal regulation of tank vehicles--Load and capacity of vehicles.

34-29B-27. Municipal regulation of tank vehicles--Load and capacity of vehicles. Nothing in this chapter may be construed to mean that a governing body of a first or second class municipality may not regulate movement of tank vehicles to specific routes and streets. Load and capacity of tank vehicles shall be governed by the uniform motor vehicle and traffic laws of South Dakota and local regulation as therein authorized.

Source: SL 1991, ch 283, § 75; SL 1992, ch 60, § 2.






Chapter 30 - Suppression Of Fire Hazards [Repealed]

CHAPTER 34-30

SUPPRESSION OF FIRE HAZARDS [REPEALED]

[Repealed by SL 1991, ch 283, § 41, effective January 1, 1992]



Chapter 31 - Fire-Fighting Equipment And Agreements

§ 34-31-1 County agreements with other agencies for fire protection or purchase of equipment.

34-31-1. County agreements with other agencies for fire protection or purchase of equipment. The boards of county commissioners of the counties of this state may, in their discretion, cooperate with the governing bodies of organized townships or municipal corporations within their respective counties, with organized townships or municipal corporations in adjacent counties, the secretary of agriculture or his designee, nonprofit fire protection corporations or associations, and with the boards of county commissioners, organized townships or municipal corporations within adjacent states when reciprocal agreements between the contracting parties have been provided in the purchase and operation of any fire-fighting equipment or fire protection to safeguard the range, farm and forest lands within their respective counties and in prevention of fire nuisances thereon.

Source: SL 1947, ch 46, § 1; SL 1953, ch 19; SDC Supp 1960, § 12.0617-4; SL 1965, ch 26; SL 1969, ch 20; SL 1971, ch 206, § 1; SL 1980, ch 246; SL 1985, ch 15, § 43; SL 2002, ch 252 (Ex. Ord. 02-1), § 9.



§ 34-31-2 County agreements with other agencies for training and payment of costs.

34-31-2. County agreements with other agencies for training and payment of costs. The boards of county commissioners of the counties of this state may participate in cooperation with the organized townships and municipal corporations within their respective counties, organized townships and municipal corporations in adjacent counties, or the fire-fighting agencies thereof, and with organized townships, boards of county commissioners or municipal corporations in adjacent states when reciprocal agreements between contracting parties have been provided and with the secretary of agriculture or his designee in the organization and training of rural fire-fighting groups, and in the payment of the operation and maintenance of fire-fighting equipment and in the cost of suppressing fires.

Source: SL 1947, ch 46, § 2; SL 1953, ch 19; SDC Supp 1960, § 12.0617-4; SL 1965, ch 26; SL 1969, ch 20; SL 1971, ch 206, § 2; SL 1985, ch 15, § 44; SL 2002, ch 252 (Ex. Ord. 02-1), § 10.



§ 34-31-3 County tax levy for fire-fighting purposes--Petition to include municipality--Maximum levy--Accumulation from year to year.

34-31-3. County tax levy for fire-fighting purposes--Petition to include municipality--Maximum levy--Accumulation from year to year. For the purpose of carrying out the provisions of §§ 34-31-1 and 34-31-2, the board of county commissioners may levy a tax not to exceed sixty cents per thousand dollars of taxable valuation in the county outside the limits of any municipality which provides fire protection service. However, the governing body of any municipality may by ordinance petition the board of county commissioners to include the taxable valuation within the limits of the municipality under the aforementioned levy for county fire protection service. The inclusion of the taxable valuation within the limits of the municipality under the levy for county fire protection service shall be in addition to the municipal levy for fire protection as provided in chapter 9-33. The proceeds of such tax shall be used only for the purposes of §§ 34-31-1 and 34-31-2 in the county in which the tax is levied and unexpended balances at the end of the fiscal year may not revert to the general fund but shall be permitted to accumulate and shall be available for carrying out the purposes of §§ 34-31-1 and 34-31-2. The levy authorized by this section is in addition to the levy authorized in § 10-12-21.

Source: SL 1947, ch 46, § 3; SL 1953, ch 19; SDC Supp 1960, § 12.0617-4; SL 1965, ch 26; SL 1975, ch 223; SL 1976, ch 223, § 1; SL 1985, ch 15, § 45; SL 1985, ch 77, § 23; SL 1989, ch 87, § 15E.



§ 34-31-4 Municipal contracts with other agencies for fire protection.

34-31-4. Municipal contracts with other agencies for fire protection. Every municipality shall have power when and to the extent deemed expedient by its governing body, to enter into contracts for the furnishing of fire-fighting equipment and protection for the municipality, with any other political subdivision or subdivisions or with any nonprofit fire protection corporation or association legally organized, provided that any contracts so entered shall extend for a term of not to exceed ten years. The term "nonprofit fire protection corporation or association" as used herein shall include any corporation or association legally organized for the primary purpose of providing fire-fighting equipment and protection for a particular political subdivision or subdivisions, and operated on a nonprofit basis. Such contracts may be entered into with political subdivisions of adjoining states when reciprocal agreements between the contracting parties have been provided.

Source: SDC Supp 1960, § 45.0201-1 (22) as added by SL 1961, ch 244, § 1; SL 1971, ch 206, § 3.



§ 34-31-5 Validation of prior municipal contracts for fire protection.

34-31-5. Validation of prior municipal contracts for fire protection. All acts of municipalities of this state prior to March 9, 1961, contracting with other political subdivisions or with nonprofit fire protection corporations or associations for the furnishing of fire-fighting equipment and protection for the municipality are hereby validated.

Source: SL 1961, ch 244, § 2.



§ 34-31-6 Fire equipment shop--Acquisition, renovation, and distribution of equipment and excess vehicles--Assistance programs.

34-31-6. Fire equipment shop--Acquisition, renovation, and distribution of equipment and excess vehicles--Assistance programs. The Department of Agriculture may operate a fire equipment shop to acquire and renovate equipment and distribute fire equipment, supplies and parts, which are not available through the Bureau of Administration, and federal and state excess vehicles and property to counties and rural fire departments or districts for the suppression of rural fires. The department may charge recipients for reasonable direct and indirect costs of providing such rural fire equipment, vehicles, and supplies to counties and rural fire departments or districts. The department may administer federal and state cost assistance programs related to such rural fire protection. The vehicles and property may be provided with clear title by the department to counties and rural fire departments or districts, or the title may be retained by the state or federal government.

Source: SL 1984, ch 277, § 1; SL 1986, ch 285, § 2; SL 2002, ch 252 (Ex. Ord. 02-1), § 11; SL 2004, ch 237, § 1; SL 2009, ch 169, § 1.



§ 34-31-7 Fire equipment fund created--Revenue.

34-31-7. Fire equipment fund created--Revenue. There is created in the state treasury the fire equipment fund. All revenues collected from counties and volunteer fire departments pursuant to § 34-31-6 shall be deposited in the fund for the administration of the provisions of § 34-31-6.

Source: SL 1984, ch 277, § 3.



§ 34-31-8 Purchase of used motor vehicles and equipment at auctions of surplus property or from utility companies--Cost assistance programs.

34-31-8. Purchase of used motor vehicles and equipment at auctions of surplus property or from utility companies--Cost assistance programs. Notwithstanding the provisions of § 5-18D-25, the Department of Agriculture may purchase used motor vehicles and equipment at auctions of federal and state surplus property, or from public and private utility companies, irrespective of whether or not the sellers of the vehicles are licensed dealers as required by § 5-18D-25, for distribution to fire departments or districts for fire suppression. The department may charge recipients for reasonable direct and indirect costs of providing such rural fire equipment, vehicles, and supplies to counties and rural fire departments or districts. The department may administer federal and state cost assistance programs related to such rural fire protection.

Source: SL 1986, ch 285, § 1; SL 2002, ch 252 (Ex. Ord. 02-1), § 12; SL 2004, ch 237, § 2; SL 2011, ch 2, § 139.



§ 34-31-9 Repealed.

34-31-9. Repealed by SL 2004, ch 237, § 3.






Chapter 31A - Rural Fire Protection Districts

§ 34-31A-1 Temporary.

34-31A-1. Temporary and executed.



§ 34-31A-2 Electors' petition to establish district--County commissioners' resolution to initiate proceedings.

34-31A-2. Electors' petition to establish district--County commissioners' resolution to initiate proceedings. If an application for organization as provided in § 6-16-2 covering any rural territory is completed and requests to form, organize, establish, equip, and maintain a rural fire protection district, the application shall be filed with the county auditor of each county in which the territory is located. The board of county commissioners in each county where the rural fire protection district would be located may by resolution initiate the formation of the district.

Source: SL 1971, ch 208, § 1; SL 1973, ch 226, § 1; SL 1984, ch 241, § 1; SL 1998, ch 36, § 28.



§ 34-31A-3 Inclusion of municipality in district.

34-31A-3. Inclusion of municipality in district. Any municipality located within the area, whether the municipality has a fire department or not, may be included in the rural fire district if twenty percent of the landowners within the municipality who are also registered voters within the municipality sign a separate petition from that municipality, or if the governing body of the municipality establishes intent by passing a resolution so indicating.

Source: SL 1971, ch 208, § 1; SL 1973, ch 226, § 2; SL 1992, ch 60, § 2; SL 1998, ch 36, § 29; SL 2002, ch 144, § 5.



§ 34-31A-4 Contents of petition or resolution--Plat or map.

34-31A-4. Contents of petition or resolution--Plat or map. The petition shall contain the suggested name of the proposed district, the area in square miles to be included, and a complete description according to government survey, if possible, of the boundaries of the real properties intended to be embraced in the proposed rural fire protection district. The petitioners shall also present to the county auditor a plat or map showing the suggested boundaries of the proposed district.

Source: SL 1971, ch 208, § 1; SL 1973, ch 226, § 3; SL 1998, ch 36, § 30.



§ 34-31A-5 Examination of petition by auditor--Time and place of hearing.

34-31A-5. Examination of petition by auditor--Time and place of hearing. Upon the filing of the petition in the office of the county auditor, the county auditor shall determine and certify that the petition has been signed by the number of voters as specified in § 6-16-2. If the petition contains sufficient names, the county auditor shall designate a time and place for the petition or resolution of the county commissioners to be heard by the board of county commissioners.

Source: SL 1971, ch 208, § 2; SL 1973, ch 226, § 4; SL 1998, ch 36, § 31.



§ 34-31A-6 Auditor's action where two or more counties included--Time and place of joint hearing.

34-31A-6. Auditor's action where two or more counties included--Time and place of joint hearing. If the proposed district shall be situated within two or more counties, the county auditor of the county wherein the largest area is contained, shall confer with the auditor or auditors of the other counties concerned, and shall obtain a certificate as to the adequacy of the petitions or resolution pertaining to said county or counties, and thereafter he shall designate a time and place for hearing before a joint meeting of the boards of county commissioners of all counties in which the proposed district is to be situated and shall give notice thereof by publication in a manner provided in § 34-31A-7.

Source: SL 1971, ch 208, § 2; SL 1973, ch 226, § 5.



§ 34-31A-7 Publication of notice of commissioners' hearing.

34-31A-7. Publication of notice of commissioners' hearing. Notice of the hearing shall be given by publication two weeks in the legal newspapers of each county affected, the last publication appearing at least seven days prior to the hearing. The notice shall include a statement of the proposed boundaries as set forth in the petition.

Source: SL 1971, ch 208, § 2; SL 1992, ch 80, § 211; SL 1998, ch 36, § 32.



§ 34-31A-8 County commissioners' hearing on organization of district--Determination and order as to district and boundaries.

34-31A-8. County commissioners' hearing on organization of district--Determination and order as to district and boundaries. At the time and place so fixed, the board or boards of county commissioners shall meet, and all persons residing in or owning taxable property within the proposed district shall have an opportunity to be heard respecting the formation of such district or the location of the boundaries thereof. Thereupon the board or boards of county commissioners shall determine whether the proposed district is suited to the general fire protection policy of the county, or each of such counties, as a whole, determine the boundaries of the proposed district, whether as suggested in the petition or otherwise, and make a written order of such determination which shall describe the boundaries of the district and be filed in the office of the county auditor or auditors of each county in which such district is situated.

Source: SL 1971, ch 208, § 2.



§ 34-31A-9 Time and place of meeting of resident property owners of district.

34-31A-9. Time and place of meeting of resident property owners of district. Following the filing of the order of the board of county commissioners, an election shall be conducted as provided in §§ 6-16-4 to 6-16-6, inclusive.

Source: SL 1971, ch 208, § 3; SL 1992, ch 80, § 212; SL 1998, ch 36, § 33.



§ 34-31A-10 to 34-31A-12. Repealed.

34-31A-10 to 34-31A-12. Repealed by SL 1998, ch 36, §§ 34 to 36.



§ 34-31A-13 Election of first board of directors.

34-31A-13. Election of first board of directors. Permanent organization shall be effected by the election of a board of directors consisting of not less than five residents of the district. If the district includes any incorporated municipalities which are located within the boundaries of the district, no more than two members of a five-member board of directors may be voters who are residents of the incorporated municipal areas of the district if at least forty percent of the registered voters of the district live outside the incorporated areas of the district, and no more than three members of the board of directors may be voters who are residents of the incorporated municipal areas of the district if at least twenty percent of the registered voters of the district live outside the incorporated areas of the district. If the board of directors consists of more than five members, the additional members, as nearly as can be accomplished, shall be in the proportions set forth in this section.

Source: SL 1971, ch 208, § 4; SL 1976, ch 224, § 1; SL 1981, ch 264, § 1; SL 1986, ch 286; SL 1998, ch 36, § 37.



§ 34-31A-14 Election of officers.

34-31A-14. Election of officers. The board of directors shall meet as soon after the organizational meeting as possible to elect a president, a vice-president, and a secretary-treasurer.

Source: SL 1971, ch 208, § 4.



§ 34-31A-15 Terms of directors and officers--Compensation of rural fire protection district director.

34-31A-15. Terms of directors and officers--Compensation of rural fire protection district director. All directors and officers shall be elected for two years and hold office until their successors have been elected and qualified, except that at the first election the vice-president shall be elected as provided in § 34-31A-14 for a one-year term, and one-half, or as close to one-half as possible depending upon the total number of directors, of the directors elected at the first election shall be selected by lot in the presence of a majority of such directors to serve one-year terms. A rural fire protection district director may receive compensation for his services in an amount not to exceed forty dollars per day and may receive expenses, including traveling expenses, necessarily incurred in the discharge of his duties.

Source: SL 1971, ch 208, § 4; SL 1988, ch 275, § 2.



§ 34-31A-15.1 Filling of vacancy on board of directors.

34-31A-15.1. Filling of vacancy on board of directors. The board of county commissioners shall fill a vacancy on the board of directors of a rural fire protection district by appointing a voter of the district who meets the requirements in § 34-31A-13 to complete the unexpired term.

Source: SL 1987, ch 257.



§ 34-31A-16 District as body corporate and politic.

34-31A-16. District as body corporate and politic. Upon compliance with the provisions of this chapter relating to organization and upon compliance with chapter 6-10, the district under its designated name shall be and constitute a body politic and corporate.

Source: SL 1971, ch 208, § 17.



§ 34-31A-17 General powers of directors.

34-31A-17. General powers of directors. The board of directors shall have the following general powers:

(1) To determine upon a general fire protection program for the district;

(2) To manage and conduct the business affairs of the district;

(3) To make and execute contracts in the name of and on behalf of the district;

(4) To purchase or lease such fire-fighting equipment, supplies, and other real or personal property as shall be necessary and proper to carry out the general fire protection program of the district;

(5) To incur indebtedness on behalf of the district within the limits prescribed by § 34-31A-31, and to authorize the issuance of evidences of such indebtedness permitted under this subdivision, and to pledge any real or personal property owned or acquired by the district as security for the same;

(6) To organize, establish, equip, maintain, and supervise a fire department or company to serve the district;

(7) Generally to perform all acts necessary to fully carry out the purposes of this chapter.
Source: SL 1971, ch 208, § 6.



§ 34-31A-18 District contracts with other agencies or nonprofit corporations for fire protection--Validity of contracts.

34-31A-18. District contracts with other agencies or nonprofit corporations for fire protection--Validity of contracts. Any rural fire protection district may enter into a contract with another rural fire protection district to consolidate or cooperate for mutual fire protection and prevention purposes, or may enter into a contract with any federal, state, or local government agency for fire protection service or fire protection cooperation upon terms suitable to all concerned. Power to make such contracts is hereby conferred upon such state or local government agency in addition to such powers as are otherwise provided by law. Any rural fire protection district may enter into a contract with any nonprofit corporation, organized under the laws of this state and whose sole purpose is fire protection, for fire protection service or fire protection cooperation upon terms suitable to all concerned. Any contract between a rural fire protection district and a nonprofit corporation that was entered into prior to July 1, 2005, and which now complies with the provisions of this section is hereby declared to be valid and legal.

Source: SL 1971, ch 208, § 10; SL 2005, ch 192, § 1.



§ 34-31A-19 State system of rural fire protection routings.

34-31A-19. State system of rural fire protection routings. The Department of Public Safety, with the advice and cooperation of the South Dakota Firemen's Association may establish a system of rural routings which shall be as uniform as is practicable throughout the state, for the purpose of aiding rural fire-fighting equipment and other emergency vehicles in locating and arriving quickly at the scene of a fire or other emergency within any area which they might logically be called upon to serve.

Source: SL 1971, ch 208, § 16; SL 2003, ch 272, §§ 20, 121.



§ 34-31A-20 Preparation of annual budget--Certification of estimated tax levy.

34-31A-20. Preparation of annual budget--Certification of estimated tax levy. The board of directors shall:

(1) Prepare an annual budget of the expenditures necessary to carry out the general fire protection program for the district. Grants, resources of fire departments within the district, and other revenues shall be considered by the board when preparing the revenues available to fund the district's budget;

(2) Annually certify an estimated tax levy request in dollars to the proper county auditor in the manner provided by § 34-31A-21. The estimated tax levy request shall be determined by subtracting the grants, resources of fire departments within the district, and other revenues from the prepared budget.
Source: SL 1971, ch 208, § 6 (2), (3); SL 1994, ch 279.



§ 34-31A-21 Certification of budget estimates to county auditor--Tax levy.

34-31A-21. Certification of budget estimates to county auditor--Tax levy. The president and secretary shall certify the estimate provided by § 34-31A-20 to the proper county auditor or county auditors, on or before October first of each year. The auditor shall levy a tax not to exceed one dollar per thousand dollars of taxable valuation upon the taxable property within the district for the maintenance of the fire protection district for the fiscal year as provided by law.

Source: SL 1971, ch 208, § 7; SL 1976, ch 224, § 2; SL 1981, ch 265, § 1; SL 1998, ch 212, § 1.



§ 34-31A-22 Maximum tax levy.

34-31A-22. Maximum tax levy. The rate of tax for functions authorized by this chapter may not exceed sixty cents per thousand dollars of taxable valuation in the rural fire district for the purchase of rural fire-fighting equipment in rural fire districts or for the purpose of assisting and contributing to the purchase and upkeep of fire-fighting equipment in adjoining first or second class municipalities or villages.

Source: SL 1971, ch 208, § 14; SL 1984, ch 241, § 2; SL 1989, ch 87, § 15I; SL 1992, ch 60, § 2.



§ 34-31A-23 Tax levy not to exceed estimates of expenses.

34-31A-23. Tax levy not to exceed estimates of expenses. In no case shall the amount of tax levy exceed the amount of funds required to defray the expenses of the district for a period of one year as embraced in the annual estimate of expenses including the amount of principal and interest upon the indebtedness of the district for the ensuing year.

Source: SL 1971, ch 208, § 7.



§ 34-31A-24 Collection of taxes.

34-31A-24. Collection of taxes. Said tax shall be collected as other taxes are collected in the county.

Source: SL 1971, ch 208, § 7 (1).



§ 34-31A-25 Tax proceeds to secretary-treasurer--Surety bond.

34-31A-25. Tax proceeds to secretary-treasurer--Surety bond. Said tax shall be turned over to the secretary-treasurer of the rural fire protection district, who shall have a surety bond in the amount of at least five thousand dollars.

Source: SL 1971, ch 208, § 7 (2).



§ 34-31A-26 , 34-31A-27. Transferred.

34-31A-26, 34-31A-27. Transferred to §§ 34-31A-32, 34-31A-33.



§ 34-31A-28 Fire protection payments by tax-exempt organizations--Minimum--Assessment.

34-31A-28. Fire protection payments by tax-exempt organizations--Minimum--Assessment. Any club, lodge, chapter, charitable home, dormitory, state or county fair association, or like organization located within a rural fire protection district and outside the boundaries of any municipality, shall pay to the board of directors of the district annually for fire protection such amount as may be agreed upon, but not less than twenty-five percent of the amount which would be levied against such property under the provisions of this chapter if such property were subject to such levy. For the purposes of this section, such property shall be assessed by the director of equalization of the county in which such property lies, or by his deputies.

Source: SL 1971, ch 208, § 15; SL 1976, ch 224, § 3.



§ 34-31A-29 Annual statement of payments by tax-exempt organizations.

34-31A-29. Annual statement of payments by tax-exempt organizations. The board of directors shall file an annual statement with the Department of Public Safety showing the names of persons or organizations making payments and the amounts of payments made under § 34-31A-28.

Source: SL 1971, ch 208, § 15; SL 2003, ch 272, §§ 20, 121.



§ 34-31A-30 Expenditure of payments by tax-exempt organizations.

34-31A-30. Expenditure of payments by tax-exempt organizations. Funds derived from payments pursuant to § 34-31A-28 shall be expended by the district for fire-fighting supplies and equipment and the training of fire department personnel.

Source: SL 1971, ch 208, § 15.



§ 34-31A-31 Maximum indebtedness of district--Borrowing power.

34-31A-31. Maximum indebtedness of district--Borrowing power. No district may incur debt greater than an amount equal to twenty times the annual maximum tax levy as authorized by § 34-31A-21. A district may borrow money and issue appropriate evidence of indebtedness within the limits authorized by this section.

Source: SL 1971, ch 208, § 8; SL 1983, ch 28, § 27; SL 1990, ch 277.



§ 34-31A-32 Deposit in bank of district receipts--Warrants for disbursement.

34-31A-32. Deposit in bank of district receipts--Warrants for disbursement. All funds collected on behalf of the district through the levy of taxes; all donations, contributions, bequests, or annuities; and all borrowed money received by or on behalf of the district shall be deposited in state or national bank to the credit of the district fund and shall be drawn out only by warrant.

Source: SL 1971, ch 208, §§ 7 (3), 9; SDCL Supp, § 34-31A-26.



§ 34-31A-33 Claim vouchers for district funds.

34-31A-33. Claim vouchers for district funds. Such claim voucher shall be authorized by the board of directors and shall bear the signature of the treasurer and the countersignature of the president of such district.

Source: SL 1971, ch 208, §§ 7 (4), 9; SDCL Supp, § 34-31A-27.



§ 34-31A-34 Filing of financial report with county auditor--Examination of district records.

34-31A-34. Filing of financial report with county auditor--Examination of district records. The secretary-treasurer of the rural fire protection district shall, on or before January thirty-first of each year, file a financial report of the previous calendar year with the proper county auditor or county auditors. When the Department of Legislative Audit examines other county records, it shall examine the financial report of the secretary-treasurer of the rural fire protection district.

Source: SL 1971, ch 208, § 9; SL 1986, ch 287.



§ 34-31A-35 Change of district boundaries--Prior rights unimpaired--Liability for debts.

34-31A-35. Change of district boundaries--Prior rights unimpaired--Liability for debts. The boundaries of any rural fire protection district organized under the provisions of this chapter may be changed in the manner prescribed by §§ 34-31A-5 to 34-31A-11, inclusive, but the changes of boundaries of any such district may not impair or affect its organization or its right in or to property; nor may it impair, affect or discharge any contract, obligation, lien, or charge for or upon which it might be liable had such change of boundaries not been made. Any portion or area of land which was part of a rural fire district, organized under §§ 34-31A-5 to 34-31A-11, inclusive, and which is annexed into a bordering municipality, is liable for any indebtedness incurred while within the boundaries of the fire district. Nothing in this section may preclude a municipality, by ordinance, when annexing land within a rural fire protection district, of assuming a portion or all of the indebtedness on the annexed land which is a result of being in the rural fire protection district.

Source: SL 1971, ch 208, § 12; SL 1983, ch 258.



§ 34-31A-36 Procedure for annexation of territory.

34-31A-36. Procedure for annexation of territory. Any territory which is adjacent to the boundary of an existing rural fire protection district may be annexed to such district in the manner provided in §§ 34-31A-37 to 34-31A-42, inclusive.

Source: SL 1971, ch 208, § 11.



§ 34-31A-37 Annexation resolution or petition filed with county auditor.

34-31A-37. Annexation resolution or petition filed with county auditor. The proceedings for the annexation, referred to in § 34-31A-36, may be initiated by resolution or by the presentation to the auditor of a petition signed by ten percent of the electors who are owners of any interest in real property assessed for taxation in the territory to be annexed and who are residing within the boundaries of such territory stating the desires and purposes of such petitioners or governmental body. The petition or resolution shall contain a description of the boundaries of the territory proposed to be annexed. It shall be accompanied by a map or plat and a deposit for publication costs.

Source: SL 1971, ch 208, § 11 (1); SL 1973, ch 226, § 6; SL 1992, ch 80, § 215.



§ 34-31A-38 Auditor's examination of annexation petition--Papers forwarded to directors.

34-31A-38. Auditor's examination of annexation petition--Papers forwarded to directors. The county auditor shall consult the tax schedules in the office of the county auditor and determine and certify whether or not such petition complies with the requirements of § 34-31A-37 and that the persons signing the same appear to reside within the boundaries described by such petition. Thereafter, the county auditor shall forward such petition, resolution, map or plat, and certificate to the board of directors of the district concerned.

Source: SL 1971, ch 208, § 11 (2); SL 1973, ch 226, § 7.



§ 34-31A-39 Transmittal of annexation petition or resolution to county board--Approval or disapproval by directors.

34-31A-39. Transmittal of annexation petition or resolution to county board--Approval or disapproval by directors. Within thirty days after receiving the petition or resolution, map or plat, and certificate of the county auditor, in accordance with § 34-31A-38, from the county auditor, such board of directors shall transmit the same to the proper county board, accompanied by a report in writing approving or disapproving the proposal contained in said petition, or approving such proposal in part and disapproving it in part.

Source: SL 1971, ch 208, § 11 (3); SL 1973, ch 226, § 8.



§ 34-31A-40 Annexation petition rejected if directors disapprove.

34-31A-40. Annexation petition rejected if directors disapprove. No area shall be annexed to an existing rural fire protection district contrary to the recommendation of the board of directors of such existing district. If the report of the board of directors, referred to in § 34-31A-39, disapproves the proposal, the petition shall be rejected.

Source: SL 1971, ch 208, § 11 (4), (5).



§ 34-31A-41 Notice of commissioners' hearing on annexation petition.

34-31A-41. Notice of commissioners' hearing on annexation petition. If the report of the board of directors, referred to in § 34-31A-39, is favorable to such proposal, either in whole or in part, the board of county commissioners shall promptly designate a time and place for a hearing upon the petition and shall give notice thereof in the manner prescribed by § 34-31A-7. At such hearing, any person owning taxable property or residing within the boundaries of the existing district or the territory to be annexed, shall have the opportunity to be heard respecting the proposed annexation.

Source: SL 1971, ch 208, § 11 (4).



§ 34-31A-42 County commissioners' determination on proposed annexation.

34-31A-42. County commissioners' determination on proposed annexation. The board of county commissioners shall, at or shortly after the hearing referred to in § 34-31A-41, determine whether such territory should be annexed to the existing district and shall fix the boundaries of the territory to be annexed. The determination of the board of county commissioners shall be set forth in written order which shall describe the boundaries determined upon and shall be filed in the office of the county auditor.

Source: SL 1971, ch 208, § 11 (5).



§ 34-31A-43 Annual meeting of registered voters of district--Special meetings--Annual election--Notice of election.

34-31A-43. Annual meeting of registered voters of district--Special meetings--Annual election--Notice of election. A regular meeting of the registered voters who are residing within the boundaries of a district shall be held in the first quarter of each calendar year and special meetings may be called by the board of directors at any time. The annual election may be conducted during the regular meeting consistent with the provisions of chapter 8-3. Notice of the annual election shall be given by the secretary-treasurer by one publication in a legal newspaper of general circulation in each county in which the district is situated. The meeting shall be held not less than seven days nor more than fourteen days after the date of publication of the notice.

Source: SL 1971, ch 208, § 5; SL 1992, ch 80, § 216; SL 2002, ch 144, § 6; SL 2007, ch 75, § 6; SL 2014, ch 171, § 1.



§ 34-31A-44 Secretary-treasurer's report at annual public meeting.

34-31A-44. Secretary-treasurer's report at annual public meeting. The secretary-treasurer of the district shall, at each annual public meeting of the district, present a financial report concerning the affairs of the district.

Source: SL 1971, ch 208, § 9.



§ 34-31A-45 Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional.

34-31A-45. Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional. Any rural fire protection district with a volunteer fire department may establish a deferred compensation program for its volunteer firefighters. Such a program may be financed by the rural fire protection district or by the volunteer firefighters and may be managed through the rural fire protection district or through an insurance company or other financial institution. Such program shall be established by ordinance. Each fire protection district shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer firefighter.

Source: SL 1986, ch 71, § 4.



§ 34-31A-46 Election by territory residents on annexation of territory.

34-31A-46. Election by territory residents on annexation of territory. The residents of any territory proposed to be annexed into a rural fire protection district may, by petition, call for an election on such annexation. The petition shall be signed by five percent of the voters residing within the territory included within the proposed annexation. The petition shall be submitted within twenty days of the district's governing body's vote to propose the annexation. The election shall be held within ninety days of the submission of the petition, but if the petition is submitted within one hundred twenty days of a regularly scheduled election of the rural fire protection district, the governing body of the rural fire protection district may place such question on the regular election ballot. The election on the annexation shall be voted upon only by those residing within the territory proposed to be annexed, and shall be decided by majority vote.

Source: SL 1995, ch 198.



§ 34-31A-47 General election combined with regular municipal election.

34-31A-47. General election combined with regular municipal election. The board of directors of a rural fire protection district may choose to hold a rural fire protection district general election in conjunction with a regular municipal election. The combined election is subject to approval by the governing body of the municipality. The combined election shall be held on the regular date for the general municipal election. Expenses of a combined election shall be shared in a manner agreed upon by the governing bodies of the rural fire protection district and the municipality. All other governmental responsibilities associated with holding elections shall be shared as agreed upon by the governing bodies.

Source: SL 2014, ch 171, § 2.






Chapter 32 - Fire Investigations And Reports [Repealed]

CHAPTER 34-32

FIRE INVESTIGATIONS AND REPORTS [REPEALED]

[Repealed by SL 1991, ch 283, § 41, effective January 1, 1992]



Chapter 32A - Exchange Of Fire Loss Information

§ 34-32A-1 Definition of terms.

34-32A-1. Definition of terms. Terms used in this chapter, unless the context plainly otherwise requires, mean:

(1) "Action," includes nonaction or the failure to take action.

(2) "Authorized agency or authorized agencies," the Department of Public Safety, the attorney general, the state's attorney in the county where the fire occurred, and, solely for the purposes of § 34-32A-3, the federal bureau of investigation or any other federal agency and United States attorney's office when authorized or charged with investigation or prosecution of the fire in question;

(3) "Deemed important," material within the sole discretion of the authorized agency which is requested by that authorized agency; and

(4) "Relevant," information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the evidence.
Source: SL 1979, ch 240, § 1; SL 2003, ch 272, §§ 20, 121.



§ 34-32A-2 Notice and information to governmental agency when insurer believes fire loss other than accidental.

34-32A-2. Notice and information to governmental agency when insurer believes fire loss other than accidental. If an insurance company has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, then, for the purpose of notification and for having such fire loss investigated, the company shall, in writing, notify an authorized agency and provide it with all relevant information from the company's inquiry into the fire loss. If an insurance company provides any authorized agency with notice of a fire loss, it shall be deemed sufficient notice for the purpose of this chapter. Nothing in this section shall abrogate or impair the rights or powers created under § 34-32A-3.

Source: SL 1979, ch 240, § 3.



§ 34-32A-3 Information required of insurer by governmental agency investigating fire loss.

34-32A-3. Information required of insurer by governmental agency investigating fire loss. Any authorized agency may, in writing, require the insurance company at interest to release to the requesting agency all relevant information or evidence deemed important to the authorized agency which the company may have in its possession relating to the fire loss in question. Relevant information may include, without limitation:

(1) Pertinent insurance policy information relevant to the fire loss under investigation and any application for such policy;

(2) Policy premium payment records which are available;

(3) History of previous claims made by the insured; and

(4) Material relating to the investigation of the loss, including statements of any person, proof of loss, and any other evidence relevant to the investigation.
Source: SL 1979, ch 240, § 2.



§ 34-32A-4 Exchange of information between governmental agencies.

34-32A-4. Exchange of information between governmental agencies. The authorized agency provided with information pursuant to §§ 34-32A-2 and 34-32A-3 and in furtherance of its own purposes, may release or provide such information to any other authorized agency.

Source: SL 1979, ch 240, § 4.



§ 34-32A-5 Insurer obtaining information from governmental agency.

34-32A-5. Insurer obtaining information from governmental agency. Any insurance company providing information to an authorized agency pursuant to § 34-32A-2 or 34-32A-3 shall have the right to request and obtain relevant information within thirty days of its request to an authorized agency.

Source: SL 1979, ch 240, § 5.



§ 34-32A-6 Notice to policy holder of request for information.

34-32A-6. Notice to policy holder of request for information. Notwithstanding the provisions of §§ 34-32A-2 to 34-32A-5, inclusive, the authorized agency shall notify, in writing, the policy holder of the request for information.

Source: SL 1979, ch 240, § 10.



§ 34-32A-7 Immunity from liability of insurer or governmental agency releasing information.

34-32A-7. Immunity from liability of insurer or governmental agency releasing information. Any insurance company, person acting in its behalf, or authorized agency who releases information, whether oral or written, pursuant to §§ 34-32A-2 to 34-32A-5, inclusive, shall be immune from civil liability or criminal prosecution. "Immune," as used in this section, means that neither a civil action nor a criminal prosecution may arise from any action taken pursuant to §§ 34-32A-2 to 34-32A-8, inclusive, if actual malice, bad faith or situations involving compounding on the part of the insurance company or authorized agency against the insured is not present.

Source: SL 1979, ch 240, §§ 1(5), 6.



§ 34-32A-8 Information received held in confidence--Requiring testimony when insurer is party to litigation.

34-32A-8. Information received held in confidence--Requiring testimony when insurer is party to litigation. Any authorized agency or insurance company who receives any information furnished pursuant to this chapter shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding. Any authorized agency, or its personnel, may be required to testify in any litigation in which the insurance company at interest is named as a party.

Source: SL 1979, ch 240, § 7.



§ 34-32A-9 Arson control laws unimpaired--Concurrent jurisdiction.

34-32A-9. Arson control laws unimpaired--Concurrent jurisdiction. This chapter shall not be construed to affect or repeal any statute of this state or any ordinance of any municipality relating to fire prevention or control of arson, but the jurisdiction of the Department of Public Safety and of the attorney general as to fire prevention and the control of arson in a municipality shall be concurrent with that of the municipal and county authorities.

Source: SL 1979, ch 240, § 8; SL 2003, ch 272, §§ 20, 121.



§ 34-32A-10 Rights and powers unimpaired.

34-32A-10. Rights and powers unimpaired. With the exception of § 34-32A-7, all other provisions of this chapter shall not be construed to impair any existing statutory or common law rights or powers.

Source: SL 1979, ch 240, § 9.






Chapter 33 - Fire Safety In Public Buildings [Repealed]

CHAPTER 34-33

FIRE SAFETY IN PUBLIC BUILDINGS [REPEALED]

[Repealed by SL 1991, ch 283, §§ 42 to 48, effective January 1, 1992]



Chapter 34 - Fire Safety In Lodging Establishments [Repealed]

CHAPTER 34-34

FIRE SAFETY IN LODGING ESTABLISHMENTS [REPEALED]

[Repealed by SL 1991, ch 283, §§ 49 to 60, effective January 1, 1992]



Chapter 34A - Manufactured Home Construction

§ 34-34A-1 Definition of terms.

34-34A-1. Definition of terms. Terms used in this chapter mean:

(1) "Dealer," any person engaged in the sale, leasing, or distribution of new manufactured homes primarily to persons who in good faith purchase or lease a manufactured home for purposes other than resale;

(2) "Department," the Department of Public Safety;

(3) "Distributor," any person engaged in the sale and distribution of manufactured homes for resale;

(4) Deleted by SL 2004, ch 17, § 213;

(5) "Federal manufactured home construction and safety standard," any reasonable standard established by the federal government for the construction, design, and performance of a manufactured home that meets the needs of the public, including the needs for quality, durability and safety;

(6) "Manufactured home construction," all activities relating to the assembly and manufacture of a manufactured home, including those relating to durability, quality and safety;

(7) "Manufactured home safety," through the performance of a manufactured home, the protection of the public against any unreasonable risk of the occurrence of accidents due to the design or construction of the manufactured home or any unreasonable risk of death or injury to the user or to the public if such accidents do occur;

(8) "Manufacturer," any person engaged in manufacturing or assembling manufactured homes, including any person engaged in importing manufactured homes for resale;

(9) "Purchaser," the first person purchasing a manufactured home in good faith for purposes other than resale;

(10) "Secretary," the secretary of the Department of Public Safety;

(11) "State administrative agency," a state agency that has been approved or conditionally approved by the federal government to carry out the state plan for enforcement of the federal standards.
Source: SL 1973, ch 216, § 1; SL 1982, ch 267, § 1; SL 1985, ch 15, § 42; SL 1990, ch 278, § 1; SL 2003, ch 272, §§ 20, 121; SL 2004, ch 17, § 213.



§ 34-34A-1.1 Manufactured home defined.

34-34A-1.1. Manufactured home defined. A manufactured home is a structure that meets the following requirements:

(1) It is transportable in one or more sections;

(2) Its body is eight or more feet wide or forty or more feet long in the traveling mode or it occupies three hundred twenty or more square feet when erected on a site;

(3) It is built on a permanent chassis;

(4) It is designed to be used as a dwelling with or without a permanent foundation when it is connected to the required utilities.

The term includes the plumbing, heating, air conditioning, and electrical systems contained in the structure. The term also includes any structure that meets all of the requirements of this section except the size requirements and for which the manufacturer voluntarily files a certification required by the secretary and complies with the standards established under this chapter.

Source: SL 1990, ch 278, § 2.



§ 34-34A-2 to 34-34A-8. Repealed.

34-34A-2 to 34-34A-8. Repealed by SL 1990, ch 278, §§ 3 to 9.



§ 34-34A-9 to 34-34A-9.2. Repealed.

34-34A-9 to 34-34A-9.2. Repealed by SL 1982, ch 267, §§ 11 to 13.



§ 34-34A-9.3 Agency charged with adoption, administration, and enforcement of construction and safety standards.

34-34A-9.3. Agency charged with adoption, administration, and enforcement of construction and safety standards. The State Fire Marshal is the state administrative agency charged with the adoption, administration, and enforcement of manufactured home construction and safety standards. The division shall promulgate the standards pursuant to chapter 1-26 and any rules necessary to administer and enforce the standards. The standards promulgated shall be identical to the standards promulgated pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq. and set forth in 24 C. F.R. § 3280 as of April 1, 1990. The division shall discharge this duty consistent with the rules promulgated by the United States Department of Housing and Urban Development and set forth in 24 C.F.R. § 3282 as of April 1, 1990.

Source: SL 1977, ch 286, § 4; SL 1982, ch 267, § 2; SL 1990, ch 278, § 10; SL 1991, ch 284, § 1; SL 2004, ch 17, § 214.



§ 34-34A-9.4 Prohibited acts.

34-34A-9.4. Prohibited acts. No person may:

(1) Manufacture for sale, lease, sell, offer for sale or lease, introduce or deliver, or import into the State of South Dakota any home which is manufactured on or after the effective date of any applicable federal manufactured home construction and safety standard and does not comply with that standard;

(2) Fail to permit access to or copying of records, to make reports or provide information or to permit entry or inspection as required by § 34-34A-10.1;

(3) Fail to furnish notification of any defect as required by 42 U.S.C. § 5414;

(4) Fail to issue a certification required by 42 U.S.C. § 5415;

(4a) Issue a certification to the effect that a manufactured home conforms to all applicable federal manufactured home construction and safety standards if the person, exercising due care, has reason to know that the certification is false or misleading in a material respect;

(5) Fail to establish and maintain records, to make reports or to provide information that the division may reasonably require to determine if there is compliance with this chapter and with the National Manufactured Housing Construction and Safety Standards Act of 1974; or fail to permit, upon request of a person authorized by the division, inspection of appropriate books, papers, records and documents to determine if a manufacturer, distributor or dealer has acted or is acting in compliance with this chapter or with the National Manufactured Housing Construction and Safety Standards Act of 1974;

(6) Issue a certification pursuant to 42 U.S.C. § 5403(h) if that person knows that the certification is false or misleading in a material respect.
Source: SL 1982, ch 267, § 4; SL 1990, ch 278, § 11.



§ 34-34A-9.5 Transactions exempt from application of statutory manufacture or sale provisions.

34-34A-9.5. Transactions exempt from application of statutory manufacture or sale provisions. Subdivision 34-34A-9.4(1) does not apply:

(1) To the offer for sale or to the sale of any manufactured home after the first purchase of it in good faith for purposes other than resale; or

(2) To any person who establishes that he did not have reason to know, exercising due care, that the manufactured home does not conform with applicable federal manufactured home construction and safety standards.
Source: SL 1982, ch 267, § 6; SL 1990, ch 278, § 12.



§ 34-34A-9.6 Violation of prohibitions by persons not licensed under federal act.

34-34A-9.6. Violation of prohibitions by persons not licensed under federal act. A person who violates any of the provisions of § 34-34A-9.4 relating to manufactured homes or any rule promulgated by the State Fire Marshal to administer the provisions of this chapter is liable for a civil penalty not exceeding one thousand dollars for each violation. Each violation is a separate offense with respect to each manufactured home, except that the maximum penalty may not exceed one million dollars for any related series of violations occurring within one year from the date of the first violation.

Source: SL 1982, ch 267, § 3; SL 2004, ch 17, § 215.



§ 34-34A-9.7 Violation of manufacture or sale prohibitions--Misdemeanor.

34-34A-9.7. Violation of manufacture or sale prohibitions--Misdemeanor. A person or an officer, director, or agent of a corporation who knowingly violates the provisions of § 34-34A-9.4 in any manner which threatens the health or safety of a purchaser is guilty of a Class 1 misdemeanor.

Source: SL 1982, ch 267, § 5; SL 1990, ch 278, § 13.



§ 34-34A-10 Repealed.

34-34A-10. Repealed by SL 1982, ch 267, § 14.



§ 34-34A-10.1 Inspection of manufacturing and sales facilities.

34-34A-10.1. Inspection of manufacturing and sales facilities. A representative of the State Fire Marshal may enter, at reasonable times and without advance notice, a factory, warehouse, or establishment in which manufactured homes are manufactured, stored, or held for sale, to inspect, at reasonable times, in a reasonable manner and within reasonable limits, such place, and to inspect the books, papers, records, and documents relating to the construction of manufactured homes or the failure of a manufactured home to comply with applicable manufactured home construction and safety standards.

Source: SL 1982, ch 267, § 7; SL 2004, ch 17, § 216.



§ 34-34A-10.2 Records and reports required of manufacturers, distributors, and dealers.

34-34A-10.2. Records and reports required of manufacturers, distributors, and dealers. Each manufacturer, distributor, and dealer of manufactured homes shall establish and maintain records, make reports and provide information as the State Fire Marshal or the secretary of the United States Department of Housing and Urban Development may reasonably require for the State Fire Marshal or the United States secretary to determine whether the manufacturer, distributor, or dealer has acted or is acting in compliance with this chapter or with the National Manufactured Housing Construction and Safety Standards Act of 1974; and, upon request of a person designated by the State Fire Marshal or the United States secretary, shall permit that person to inspect appropriate books, papers, records, and documents relevant to determining whether a manufacturer, distributor, or dealer has acted or is acting in compliance with this chapter or with the National Manufactured Housing Construction and Safety Standards Act of 1974.

Source: SL 1982, ch 267, § 8; SL 2004, ch 17, § 217.



§ 34-34A-10.3 Monitoring inspection fee.

34-34A-10.3. Monitoring inspection fee. The State Fire Marshal shall establish a monitoring inspection fee in an amount determined by the secretary of the United States Department of Housing and Urban Development. The monitoring inspection fee is an amount paid by the manufacturer for each manufactured home produced in South Dakota to the secretary of the United States Department of Housing and Urban Development. The United States secretary distributes the fees collected from all manufactured home manufacturers among the approved and conditionally approved states, based on the number of new manufactured homes whose first location, after leaving the manufacturing plant, is on the premises of a distributor, dealer, or purchaser in that state.

Source: SL 1982, ch 267, § 9; SL 2004, ch 17, § 218.



§ 34-34A-11 Interference with departmental representative as misdemeanor.

34-34A-11. Interference with departmental representative as misdemeanor. No person may interfere with, obstruct, or hinder an authorized representative of the department in the performance of its duties under this chapter. Any person who violates this section is guilty of a Class 1 misdemeanor.

Source: SL 1973, ch 216, §§ 14, 16; SDCL Supp, § 34-34A-18; SL 1977, ch 190, § 90.



§ 34-34A-12 Repealed.

34-34A-12. Repealed by SL 1982, ch 267, § 15.



§ 34-34A-12.1 Hearings on violations.

34-34A-12.1. Hearings on violations. The State Fire Marshal may conduct hearings on matters relating to violations or consumer complaints, including the holding of formal and informal presentation of views, of this chapter consistent with the regulations adopted by the Department of Housing and Urban Development. The division shall hold hearings in accordance with chapter 1-26.

Source: SL 1982, ch 267, § 10; SL 1990, ch 278, § 14; SL 2004, ch 17, § 219.



§ 34-34A-13 to 34-34A-15. Repealed.

34-34A-13 to 34-34A-15. Repealed by SL 1982, ch 267, §§ 16 to 18.



§ 34-34A-16 Additional construction requirements not applicable--Zoning and tax laws applicable.

34-34A-16. Additional construction requirements not applicable--Zoning and tax laws applicable. If a manufactured home complies with the standards, neither this state nor any political subdivision thereof may require such manufactured home to comply with any additional building, plumbing, heating, or electrical requirements. However, the State Fire Marshal may promulgate rules for fire safety pursuant to §§ 13-25-1 and 13-25-2. The provisions of this section do not apply to zoning or taxation.

Source: SL 1973, ch 216, § 9; SL 1976, ch 226; SL 1990, ch 278, § 15; SL 2004, ch 17, § 220.



§ 34-34A-17 Repealed.

34-34A-17. Repealed by SL 1982, ch 267, § 19.



§ 34-34A-18 Transferred.

34-34A-18. Transferred to § 34-34A-11.



§ 34-34A-19 Standards for installation--Rules.

34-34A-19. Standards for installation--Rules. The State Fire Marshal shall establish standards for the installation of manufactured homes and may adopt rules pursuant to chapter 1-26 in the following areas:

(1) Definitions;

(2) Siting and foundation systems;

(3) Exterior plumbing;

(4) Exterior mechanical equipment (heating and cooling);

(5) Exterior fuel supply;

(6) Exterior electrical;

(7) Life and fire safety;

(8) Anchoring for wind upset and sliding;

(9) Other rules necessary to implement the provisions of 24 C.F.R. § 3283, as of April 1, 1990.
Source: SL 1973, ch 216, § 11; SL 1986, ch 22, § 9; SL 1990, ch 278, § 16; SL 1991, ch 284, § 2; SL 2004, ch 17, § 221.



§ 34-34A-20 Severability of provisions.

34-34A-20. Severability of provisions. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1973, ch 216, § 17.



§ 34-34A-21 Citation of chapter.

34-34A-21. Citation of chapter. This chapter may be cited as the South Dakota Manufactured Home Construction and Safety Standard Act.

Source: SL 1973, ch 216, § 18; SL 1990, ch 278, § 17.






Chapter 35 - Range And Forest Fire Prevention

§ 34-35-1 Construction of fireguards.

34-35-1. Construction of fireguards. The electors at the annual meeting of an organized civil township may authorize the township board of supervisors to construct, or to have constructed, fireguards around all or a portion of the township or each way across the center of the township, as deemed necessary for fire protection.

Source: SL 1893, ch 91, § 1; RPolC 1903, § 1131; SL 1905, ch 111; SL 1915, ch 193; RC 1919, § 6128; SDC 1939, § 58.1001; SL 2014, ch 48, § 21.



§ 34-35-2 Tax levy to defray expenses of fireguards.

34-35-2. Tax levy to defray expenses of fireguards. The electors at the annual meeting may vote a tax, in addition to the amount levied for other purposes, upon the real property, including railroads within the area, embraced by the fireguards, for the purpose of defraying the necessary expenses of the fireguards.

Source: SL 1893, ch 91, § 1; RPolC 1903, § 1131; SL 1905, ch 111; SL 1915, ch 193; RC 1919, § 6128; SDC 1939, § 58.1001; SL 2014, ch 48, § 22.



§ 34-35-3 Entry on private land to construct fireguards.

34-35-3. Entry on private land to construct fireguards. For the purpose of constructing fireguards the township supervisors or the persons employed by them for that purpose may, with the consent of the owner, enter upon land adjacent to the right of way and construct fireguards upon the real estate of a private person.

Source: SL 1893, ch 91, § 2; RPolC 1903, § 1132; SL 1905, ch 111; RC 1919, § 6129; SDC 1939, § 58.1002; SL 2014, ch 48, § 23.



§ 34-35-4 , 34-35-5. Repealed.

34-35-4, 34-35-5. Repealed by SL 2014, ch 48, §§ 24, 25.



§ 34-35-6 Fireguards not in organized townships.

34-35-6. Fireguards not in organized townships. In counties containing areas not embraced in any civil township, fireguards as described in § 34-35-1 may be constructed under the supervision of the board of county commissioners and the cost of the fireguards met by special levy upon the real property, including railroads, within the area embraced by the fireguards.

Source: SL 1893, ch 91, § 3; RPolC 1903, § 1133; SL 1905, ch 111; RC 1919, § 6130, SDC 1939, § 58.1003; SL 2014, ch 48, § 26.



§ 34-35-7 Expense of fireguard upon township line.

34-35-7. Expense of fireguard upon township line. The expense of making any fireguard running upon or adjacent to the township line shall be borne equally by the two townships between which the fireguard is made.

Source: SL 1893, ch 91, § 4; RPolC 1903, § 1134; SL 1905, ch 111; RC 1919, § 6131; SDC 1939, § 58.1004; SL 2014, ch 48, § 27.



§ 34-35-8 Throwing match or burning object from vehicle as misdemeanor.

34-35-8. Throwing match or burning object from vehicle as misdemeanor. Any person who shall drop or throw from any vehicle or other means of transportation any burning match, cigarette, cigar, ashes of pipe, or other burning substance of any kind is guilty of a Class 2 misdemeanor.

Source: SL 1937, ch 94; SDC 1939, § 13.1613; SL 1977, ch 190, § 91.



§ 34-35-9 Negligently allowing fire to spread as misdemeanor--Failure to extinguish fire--Interference with control efforts.

34-35-9. Negligently allowing fire to spread as misdemeanor--Failure to extinguish fire--Interference with control efforts. Every person who negligently kindles or causes to be kindled, fire in any woods, brush, fields, marshes, or prairies and leaves it unquenched or who negligently or without full precaution to prevent fire spreading permits it to spread beyond his control so as to endanger the property of another, whether such fire is kindled upon his own land or not, or who, finding any uncontrolled fire burning, fails to give immediate warning and to make reasonable attempt to quench it, or who at any fire at any place is guilty of any disobedience to the lawful orders of any public official or fireman attempting to control said fire, or who interferes with any such officer in any such case or refuses to assist in controlling said fire, is guilty of a Class 1 misdemeanor.

Source: PenC 1877, §§ 458 to 460; SL 1881, ch 106, § 1; 91887, ch 123, § 1; CL 1887, §§ 2398, 6659 to 6661; RPolC 1903, § 3158; RPenC 1903, §§ 472 to 474; SL 1917, ch 239, § 1; RC 1919, §§ 3982 to 3984, 10361; SL 1925, ch 255; SL 1937, ch 93; SL 1937, ch 97; SDC 1939, § 13.1612; SL 1977, ch 190, § 92.



§ 34-35-10 Burning off land or other flammable material without firebreak or considering weather a misdemeanor.

34-35-10. Burning off land or other flammable material without firebreak or considering weather a misdemeanor. It is a Class 1 misdemeanor to set or cause to be set on fire any woods, marsh, prairie, grass, or stubble land or any other inflammable material at any time of the year without first having in place a natural or manmade firebreak and without giving due caution to the prevailing and forecasted weather conditions.

Source: PenC 1877, ch 40, §§ 1, 2; CL 1887, §§ 2392, 2393; RPolC 1903, §§ 3152, 3153; RC 1919, §§ 10355, 10356; SDC 1939, §§ 20.0201, 20.0202, 20.9901; SL 1955, ch 66, §§ 1, 2; SDCL, § 34-35-11; SL 1977, ch 190, § 93; SL 1980, ch 249, § 1; SL 1986, ch 288, § 1.



§ 34-35-11 Repealed.

34-35-11. Repealed by SL 1977, ch 190, § 94.



§ 34-35-12 Civil liability for fire.

34-35-12. Civil liability for fire. A person who sets a fire as provided in § 34-35-10 is liable for civil damages for all injury and fire suppression and extinguishment costs caused by the fire. For the purposes of this section, person includes but is not limited to public utilities, railroads, and private utilities.

Source: PenC 1877, ch 40, § 3; CL 1887, § 2394; RPolC 1903, § 3154; RC 1919, § 10357; SDC 1939, § 20.0203; SL 1955, ch 66, § 3; SL 1980, ch 249, § 2; SL 1986, ch 288, § 2; SL 1992, ch 251, § 1.



§ 34-35-12.1 Liability for suppression and extinguishment costs collectable by secretary of agriculture.

34-35-12.1. Liability for suppression and extinguishment costs collectable by secretary of agriculture. Any person who negligently causes a fire to be started or who does not take reasonable precautions to prevent a fire from spreading and permits a fire to spread beyond the person's control is liable for all fire suppression and extinguishment costs that were caused by the fire and that are collectable by the secretary of agriculture under §§ 41-20A-6 and 41-20A-10. For purposes of this section, the term, person, includes public utilities, railroads, and private utilities.

Source: SL 1996, ch 217, § 1; SL 2002, ch 252 (Ex. Ord. 02-1), § 13; SL 2016, ch 182, § 1.



§ 34-35-13 Sheriff's investigation of violations--Prosecution by state's attorney.

34-35-13. Sheriff's investigation of violations--Prosecution by state's attorney. It shall be the duty of every county sheriff, whenever complaint is made to him of the violation of any provisions of § 34-35-10, to diligently investigate such charge or charges, to ascertain whether any of the provisions of said section have been violated and to make a full and complete report thereof to the state's attorney who shall diligently prosecute anyone violating any of the provisions of said section.

Source: SDC 1939, § 20.0208 as enacted by SL 1955, ch 66, § 7.



§ 34-35-14 Possessory claim supporting recovery of fire damages.

34-35-14. Possessory claim supporting recovery of fire damages. In any action instituted in any court to recover damages for injury caused by the fire as provided in § 34-35-12 it is not necessary for any person injured by such fire to allege in a complaint, or prove on the trial of such action, title to the real property over which the fire has spread. It is sufficient in any such action to allege and prove that the person so injured was in the occupancy or possession of the property. In any action instituted in any court to recover fire suppression and extinguishment costs as provided in §§ 34-35-12 and 34-35-12.1, it is not necessary for the person or governmental entity providing fire suppression services to allege or prove that it was in occupancy or had any possessory interest in the property over which the fire has spread.

Source: SDC 1939, § 20.0207; SL 1992, ch 251, § 2; SL 1996, ch 217, § 2.



§ 34-35-15 Black Hills Forest Fire Protection District--Area included.

34-35-15. Black Hills Forest Fire Protection District--Area included. To protect the timber on areas subject to unusual fire dangers, there is hereby created the Black Hills Forest Fire Protection District, consisting of all that part of the state described by metes and bounds as follows: Commencing at a point on the Wyoming-South Dakota state line at the junction of Interstate Highway 90 at the state line; thence east and southeast along Interstate Highway 90 via Rapid City to the intersection of U.S. Highway 16B; thence south and southwest along U.S. Highway 16B to the intersection of State Highway 79; thence south along State Highway 79 to the intersection of U.S. Highway 18; thence south along U.S. Highway 18 to the Cheyenne River; thence west and northwest along the Cheyenne River to the Wyoming-South Dakota state line; thence north along said state line to the place of beginning. The Black Hills Forest Fire Protection District does not include any area within the limits of any municipality.

Source: SDC Supp 1960, § 25.1304 as enacted by SL 1966, ch 73, § 2; SL 1992, ch 60, § 2; SL 1995, ch 199; SL 2007, ch 198, § 1.



§ 34-35-15.1 Sellers of fireworks or pyrotechnics in business before July 1, 2007 not subject to Black Hills district boundary change.

34-35-15.1. Sellers of fireworks or pyrotechnics in business before July 1, 2007 not subject to Black Hills district boundary change. Any person or commercial entity that, before July 1, 2007, was legally engaged in the retail sale, wholesale sale, storage, or transport of fireworks or pyrotechnics, or any successor to any such person or commercial entity, may continue to engage in any such sales, storage, or transport activity, notwithstanding any changes made to the boundaries of the Black Hills Forest Fire Protection District that take effect on July 1, 2007.

Source: SL 2007, ch 198, § 2.



§ 34-35-16 Permit required for open fire in Black Hills district--Violation as misdemeanor--Liability for civil damages.

34-35-16. Permit required for open fire in Black Hills district--Violation as misdemeanor--Liability for civil damages. The starting of an open fire within the Black Hills Forest Fire Protection District by a person or a group of persons is prohibited unless a permit to do so is first obtained from the Department of Agriculture or from the United States Forest Service. An open fire as used in this section and § 34-35-17, is any fire to burn slash, brush, grass, stubble, debris, rubbish, or other inflammable material not enclosed in a stove, sparkproof incinerator, or an established fireplace approved or constructed by public agencies in designated recreation areas. A violation of this section is a Class 2 misdemeanor. Any person who violates this section is liable for civil damages for all injuries caused by the fire.

Source: SDC Supp 1960, §§ 25.1305, 25.1306 as enacted by SL 1966, ch 73, § 2; SL 1986, ch 289; SL 2002, ch 252 (Ex. Ord. 02-1), § 14; SL 2010, ch 178, § 1; SL 2015, ch 203, § 1.



§ 34-35-17 Issuance of permit for open fire in Black Hills district--Conditions.

34-35-17. Issuance of permit for open fire in Black Hills district--Conditions. Any United States forest service supervisor or the secretary of agriculture may issue a permit upon an application to any person to start an open fire within the Black Hills Forest Fire Protection District if the fire is not expected to endanger the life or property of another. The permit may be denied if the climatic conditions or location of the material to be burned is such that the burning would endanger the life or property of others. A permit may be issued subject to conditions and restrictions as determined necessary to prevent the spread of the fire permitted. A permit may be revoked upon the change of climatic or other conditions which is determined to make the burning unsafe.

Source: SDC Supp 1960, § 25.1307 as enacted by SL 1966, ch 73, § 2; SL 2002, ch 252 (Ex. Ord. 02-1), § 15; SL 2015, ch 203, § 2.



§ 34-35-18 Setting fires for forest and range management.

34-35-18. Setting fires for forest and range management. The secretary of agriculture or his designee may set fires in woods or prairie for the purposes of forest and range management provided that he has reasonable forces and equipment available to suppress the spread of the fire.

Source: SL 1980, ch 249, § 3; SL 2002, ch 252 (Ex. Ord. 02-1), § 16.



§ 34-35-19 Promulgation of rules by secretary.

34-35-19. Promulgation of rules by secretary. The secretary of agriculture may promulgate rules pursuant to chapter 1-26 concerning:

(1) The permit application procedures;

(2) The conditions for awarding a permit;

(3) The provisions to carry out a safe open burn; and

(4) The procedures for appointing designees.
Source: SL 1986, ch 326, § 3.



§ 34-35-20 Interstate compact for the prevention and control of forest fires.

34-35-20. Interstate compact for the prevention and control of forest fires. The Governor of South Dakota may execute a compact on behalf of the state with any one or more states who may by their legislative bodies, authorize a compact, in form substantially as follows:

ARTICLE I

The purpose of this compact is to promote effective prevention and control of forest fires in the great plains region of the United States by the maintenance of adequate forest fire fighting services by the member states, and by providing for reciprocal aid in fighting forest fires among the compacting states of the region. Subject to the consent of the Congress of the United States, any province of Canada which is contiguous to a compact member state may become a party to this compact by taking such action as its laws and the laws of Canada prescribe for ratification. The term, state, in this compact includes within its meaning the term, province, and the procedures prescribed shall be applied to a province, in accordance with the forms and practices of the Canadian government.

ARTICLE II

This compact is operative immediately as to those states ratifying it if any two or more of the member states have ratified it.

ARTICLE III

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control may act as compact administrator for that state and may consult with like officials of the other member states and may implement cooperation between the states in forest fire prevention and control. The compact administrators of the member states may organize to coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact. Each member state may formulate and put in effect a forest fire plan for that state.

ARTICLE IV

If the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling, or preventing forest fires, the state forest fire control agency of that state may render all possible aid to the requesting agency, consonant with the maintenance of protection at home.

ARTICLE V

If the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of the state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges, and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact is liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection with rendering the outside aid.

All liability, except as otherwise provided in this compact, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving the aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of employees and equipment incurred in connection with such request. However, nothing in this compact prevents any assisting member state from assuming such loss, damage, expense, or other cost or from loaning such equipment or from donating such services to the receiving member state without charge or cost.

Each member state shall assure that workers compensation benefits in conformity with the minimum legal requirements of the state are available to all employees and contract firefighters sent to a requesting state pursuant to this compact.

For the purposes of this compact the term, employee, includes any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws of the aiding state.

The compact administrators may formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

ARTICLE VI

Ratification of this compact does not affect any existing statute so as to authorize or permit curtailment or diminution of the forest fighting forces, equipment, services, or facilities of any member state.

Nothing in the compact authorizes or permits any member state to curtail or diminish its forest fire fighting forces, equipment, services, or facilities. Each member state shall maintain adequate forest fire fighting forces and equipment to meet demands for forest fire protection within its borders in the same manner and to the same extent as if this compact were not operative.

Nothing in this compact limits or restricts the powers of any state ratifying the compact to provide for the prevention, control, and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules, or regulations intended to aid in the prevention, control, and extinguishment in the state.

Nothing in this compact affects any existing or future cooperative relationship or arrangement between the United States Forest Service and a member state or states.

ARTICLE VII

Representatives of the United States Forest Service may attend meetings of the compact administrators.

ARTICLE VIII

The provisions of Articles IV and V of this compact that relate to reciprocal aid in combating, controlling, or preventing forest fires are operative as between any state party to this compact and any other state which is party to this compact and any other state that is party to a regional forest fire protection compact in another region if the Legislature of the other state has given its assent to the mutual aid provisions of this compact.

ARTICLE IX

This compact shall continue in force and remain binding on each state ratifying it until the Legislature or the Governor of the state takes action to withdraw from the compact. Such action is not effective until six months after notice of the withdrawal has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.

Source: SL 2006, ch 186, § 1; SL 2016, ch 182, § 3.



§ 34-35-21 Explosive firearm targets prohibited in Black Hills Forest Fire Protection District--Violation as misdemeanor--Liability for damages.

34-35-21. Explosive firearm targets prohibited in Black Hills Forest Fire Protection District--Violation as misdemeanor--Liability for damages. No person may use a firearm target in the Black Hills Forest Fire Protection District if that target is designed to explode upon a bullet's impact. Any violation of this section is a Class 2 misdemeanor. Any person who violates this section is liable for any damages caused by a resulting fire. This section does not apply to any target used in a designated shooting range.

Source: SL 2014, ch 172, § 1.






Chapter 35A - Fire Alarms

§ 34-35A-1 Repealed.

34-35A-1. Repealed by SL 1977, ch 190, § 95.



§ 34-35A-2 Transferred.

34-35A-2. Transferred to § 22-11-9.1.



§ 34-35A-3 Interference with alarm system as felony.

34-35A-3. Interference with alarm system as felony. A person who intentionally interferes with or impairs or damages any public fire alarm system, apparatus, wire, or associated equipment, thereby rendering such equipment inoperative, is guilty of a Class 5 felony.

Source: SL 1963, ch 59; SDCL 1967, § 22-34-25; SL 1973, ch 150, § 3; SL 1977, ch 190, § 97.



§ 34-35A-4 Tampering with alarm system as misdemeanor--Repeat offenses.

34-35A-4. Tampering with alarm system as misdemeanor--Repeat offenses. Any person who intentionally injures, defaces, or tampers with any fire alarm system in any manner not punishable under § 34-35A-3 is guilty of a Class 2 misdemeanor. A subsequent violation of this section is a Class 1 misdemeanor.

Source: SL 1963, ch 59; SDCL 1967, § 22-34-25; SL 1973, ch 150, § 4; SL 1977, ch 190, § 98.






Chapter 36 - Explosives

§ 34-36-1 Repealed.

34-36-1. Repealed by SL 1969, ch 229, § 5.



§ 34-36-2 Registration of explosive sales required--Contents of entry--Noncompliance as misdemeanor.

34-36-2. Registration of explosive sales required--Contents of entry--Noncompliance as misdemeanor. No person shall sell any dynamite or explosive as defined by subdivision 22-1-2(14), except ordinary gunpowder, to any person unknown to the seller unless introduced by some person known to the seller. On every sale the seller shall, before delivery, make entry on a book kept for that purpose stating the date of sale, the name and address of the purchaser, the name and quantity of the article sold, the purpose for which it is required, and the name of the person, if any, who introduced the purchaser. Any person failing to comply with this section is guilty of a Class 1 misdemeanor.

Source: SL 1913, ch 209; RC 1919, § 3978; SDC 1939, § 13.1606; SL 1972, ch 140, § 19; SL 1977, ch 190, § 99; SL 1989, ch 30, § 60.



§ 34-36-3 Inspections by State Fire Marshal.

34-36-3. Inspections by State Fire Marshal. The State Fire Marshal may make inspections of the records and reports required of licensees and permittees and all buildings, areas, or vehicles where the manufacture, storage, transportation, or use of explosives is involved, in the interest of public safety.

Source: SL 1969, ch 229, § 1; SL 1991, ch 285, § 1; SL 2004, ch 17, § 222.



§ 34-36-4 Promulgation of rules.

34-36-4. Promulgation of rules. For the purpose of implementing this chapter, the Department of Public Safety may adopt reasonable rules to protect the health and safety of persons from fire, explosion, and like emergencies. Such rules shall be promulgated in accordance with chapter 1-26 in the following areas:

(1) Definitions;

(2) The licensing of manufacturers, importers, and dealers of explosive materials;

(3) Establishment of permit classes and requirements;

(4) The issuance of permits;

(5) Denial or revocation of permits;

(6) The conduct of business by licensees and operations by permittees;

(7) The records and reports required of licensees and permittees;

(8) The storage and transportation of explosive material;

(9) Exemptions;

(10) Alternate methods of procedures, emergency variations from requirements; and

(11) Establishment of license and permit fees.
Source: SL 1969, ch 229, § 2; SL 1972, ch 140, § 20; SL 1982, ch 18, § 100; SL 1991, ch 285, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2012, ch 187, § 1.



§ 34-36-5 Orders requiring compliance with statutes and rules.

34-36-5. Orders requiring compliance with statutes and rules. If the State Fire Marshal finds by inspection that any statute or rule has been violated, or defects of installation exist, it shall issue an order in writing requiring immediate and full compliance with the provisions of the state law and the rules adopted pursuant thereto.

Source: SL 1969, ch 229, § 3; SL 1991, ch 285, § 3; SL 2004, ch 17, § 223.



§ 34-36-6 Violation or interference with enforcement as misdemeanor.

34-36-6. Violation or interference with enforcement as misdemeanor. Any person who violates the rules and regulations adopted pursuant to this chapter, or who fails or refuses to observe an order for the enforcement of said rules and regulations or who hinders, delays, or interferes with any officer charged with the enforcement of this chapter in the performance of his duty, is guilty of a Class 1 misdemeanor.

Source: SL 1969, ch 229, § 4; SL 1977, ch 190, § 100.



§ 34-36-7 Fireworks or explosives allowed for protection of sunflower crops.

34-36-7. Fireworks or explosives allowed for protection of sunflower crops. Any agricultural producer may purchase and use explosives, pyrotechnics, or fireworks for the protection of sunflower crops from depredating birds in accordance with rules promulgated pursuant to § 34-36-8. Such explosives, pyrotechnics, or fireworks may not be used within six hundred sixty feet of an occupied dwelling, church, or schoolhouse without written permission from the adjoining landowner. The governing body of any county may prohibit the use of explosives, pyrotechnics, or fireworks within its boundaries for the purposes provided in this section.

Source: SL 1991, ch 286, § 1.



§ 34-36-8 Promulgation of rules for protection of sunflower crops.

34-36-8. Promulgation of rules for protection of sunflower crops. The Department of Public Safety shall promulgate rules pursuant to chapter 1-26 to implement the provisions of § 34-36-7, including:

(1) Allowable types, strengths, and quantities of explosives, pyrotechnics, and fireworks, allowable procedures for their storage and use, and times and areas in which their use may be prohibited consistent with public safety and fire protection needs; and

(2) Procedures, requirements, and criteria for determining and identifying eligible purchasers and users.
Source: SL 1991, ch 286, § 2; SL 2003, ch 272, §§ 20, 121.



§ 34-36-9 Demand for hearing on order--Hearing date--Appeal.

34-36-9. Demand for hearing on order--Hearing date--Appeal. Any person aggrieved by an order issued pursuant to § 34-36-5 may, within ten days after receipt thereof, demand a hearing by serving the secretary of public safety with a copy of such demand. The State Fire Marshal shall set a hearing date which shall be within twenty days of receiving the demand. The State Fire Marshal shall notify the aggrieved party at least ten days prior to the hearing. The proceedings shall be conducted as in contested cases and appeal may be made as provided by chapter 1-26.

Source: SL 1991, ch 285, § 4; SL 2003, ch 272, §§ 23; SL 2004, ch 17, § 224.






Chapter 37 - Fireworks

§ 34-37-1 Definition of terms.

34-37-1. Definition of terms. Terms used in this chapter mean:

(1) "Consumer fireworks," fireworks designed primarily to produce visible effects by combustion, that must comply with the construction, chemical composition, and labeling regulations promulgated by the U.S. Consumer Product Safety Commission (C.F.R. Title 16--Commercial Practices, Part 1507), effective January 1, 1998 and that are enumerated in the American Pyrotechnics Association Inc., Standard 87-1, April, 1993 edition;

(2) "Retailer," includes every person engaged in the business of making sales of fireworks at retail;

(3) "Retail sale," the sale of fireworks to any person not licensed to sell fireworks or for any purpose other than for resale;

(4) "Sale," any transfer, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, for a consideration;

(5) "Wholesaler," any person engaged in the business of making sales of fireworks to retailers for resale to consumers.
Source: SL 1964, ch 31, § 1; SL 1983, ch 259, § 1; SL 1998, ch 213, § 1.



§ 34-37-2 License required for sale of fireworks--Application--Fee--Duration--Display.

34-37-2. License required for sale of fireworks--Application--Fee--Duration--Display. No person may sell, hold for sale, or offer for sale, as wholesaler or retailer any fireworks in this state unless such person has first obtained a license as a wholesaler or retailer. Application for a license as wholesaler or retailer shall be made to the Department of Public Safety on forms to be prescribed by it. Each application shall be accompanied by the required fee, which shall be five hundred dollars for a wholesaler's license, and twenty-five dollars for a retailer's license. A separate twenty-five dollar retailer's license is required for each sales period, as specified in § 34-37-10, during which a retailer may sell fireworks. Each application for a twenty-five dollar retailer's license in any year must be received by the department no later than fifteen days before the beginning of the sales period. Any application for a twenty-five dollar retailer's license received after that date shall be denied by the department and returned to the applicant together with any application fee submitted. The twenty-five dollar retailer's license expires sixty days after the end of the sales period and is renewable annually until the application deadline for the corresponding sales period. The license shall at all times be displayed at the place of business of the holder of the license. The funds received under the provisions of this section shall be deposited in the general fund.

Source: SL 1964, ch 31, §§ 3, 4; SL 1977, ch 190, § 101; SL 1982, ch 18, § 101; SL 1998, ch 213, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2013, ch 161, § 1.



§ 34-37-2.1 Minimum age for sale or dispensing of fireworks.

34-37-2.1. Minimum age for sale or dispensing of fireworks. No person under the age of eighteen years shall be licensed under this chapter and no licensee shall employ or permit any individual under the age of eighteen to sell, dispense, or offer for sale, within the State of South Dakota any permissible fireworks enumerated in this chapter.

Source: SL 1971, ch 207, § 1.



§ 34-37-2.2 Sixty-six day and fifty-seven day special retail licenses--Copy of law and map provided with sale.

34-37-2.2. Sixty-six day and fifty-seven day special retail licenses--Copy of law and map provided with sale. In addition to licenses available in § 34-37-2, two special retail licenses may be obtained for sales to out-of-state residents. The first is a sixty-six day license from the first day of May through the fifth day of July with a required fee of one thousand dollars. The second option is a fifty-seven day license from the sixth day of July through the thirty-first day of August with a required fee of one thousand dollars. The fifty-seven day special retail license also allows the retail sale of fireworks to residents and nonresidents during the period beginning December twenty-eighth and extending through January first, as provided in § 34-37-10. A copy of the South Dakota law which prohibits the discharge of fireworks and a map of the Black Hills Forest Fire Protection District shall be provided with every sale of fireworks under a license granted pursuant to this section, except for sales occurring from the twenty-seventh day of June through the fifth day of July.

Source: SL 1983, ch 259, § 2; SL 1985, ch 282, § 1; SL 1986, ch 27, § 32; SL 2011, ch 162, § 1.



§ 34-37-3 Prohibited fireworks--Manufacture or use as misdemeanor.

34-37-3. Prohibited fireworks--Manufacture or use as misdemeanor. Any person who manufactures, uses, or disposes to another, with or without consideration, so as to endanger the safety of others, any consumer fireworks made wholly or in part of dynamite, nitroglycerin, or giant powder, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1607; SL 1977, ch 190, § 102; SL 1983, ch 259, § 3; SL 1998, ch 213, § 4.



§ 34-37-4 Possession, sale, or use of unauthorized fireworks unlawful.

34-37-4. Possession, sale, or use of unauthorized fireworks unlawful. Except as provided in § 34-37-12, no person shall possess, sell, offer for sale, bring into this state, or discharge any pyrotechnics commonly known as fireworks, other than permissible fireworks.

Source: SL 1949, ch 41, § 1; SDC Supp 1960, § 13.1607-1; SL 1964, ch 31, § 2; SL 1977, ch 190, § 103.



§ 34-37-5 Permissible fireworks enumerated and described.

34-37-5. Permissible fireworks enumerated and described. Permissible fireworks are consumer fireworks as enumerated in Chapter 3 of the American Pyrotechnics Association Inc., Standard 87-1, 1993 edition and that comply with labeling regulations promulgated by the U.S. Consumer Product Safety Commission (C.F.R. Title 16--Commercial Practices Part 1507), effective January 1, 1998.

Source: SL 1949, ch 41, § 1; SDC Supp 1960, § 13.1607-1; SL 1964, ch 31, § 1 (4); SL 1983, ch 259, § 4; SL 1998, ch 213, § 5.



§ 34-37-6 Examination of fireworks by department.

34-37-6. Examination of fireworks by department. Before any additional permissible fireworks not enumerated in § 34-37-5 may be sold, held for sale, or offered for sale in this state, they shall be submitted to the Department of Public Safety for examination to determine their compliance with C.F.R. Title 16, Commercial Practices, Part 1507, effective January 1, 1998, and the American Pyrotechnics Association Inc., Standard 87-1, 1993.

Source: SL 1964, ch 31, § 5; SL 1982, ch 18, § 102; SL 1983, ch 259, § 5; SL 1998, ch 213, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 20.



§ 34-37-7 Exemptions from chapter.

34-37-7. Exemptions from chapter. Nothing in this chapter shall be construed as applying to toy paper caps containing not more than twenty-five hundredths of a grain of explosive composition per cap, and to the manufacture, storage, sale, or use of signals necessary for the safe operation of railroads or other classes of public or private transportation, nor applying to the military or navy forces of the United States or of this state, or to peace officers, nor as prohibiting the sale or use of blank cartridges for ceremonial, or theatrical, or athletic events.

Source: SL 1949, ch 41, §§ 1, 4; SDC Supp 1960, § 13.1607-1; SL 1964, ch 31, § 1.



§ 34-37-8 Importation by unlicensed persons prohibited--Retailer to purchase from licensed wholesaler.

34-37-8. Importation by unlicensed persons prohibited--Retailer to purchase from licensed wholesaler. No person who is not licensed as a wholesaler or retailer shall bring any fireworks into this state. No retailer shall sell any fireworks which have not been purchased from a wholesaler licensed under the provisions of this chapter.

Source: SL 1964, ch 31, § 6; SL 1977, ch 190, § 104.



§ 34-37-9 Purchase invoices held by licensee--Inspection by department.

34-37-9. Purchase invoices held by licensee--Inspection by department. Any person licensed under the provisions of this chapter shall comply with the provisions of § 10-45-45. Each invoice for fireworks purchased is subject to inspection by the Department of Public Safety. The invoice shall show the license number of the wholesaler from which the purchase was made.

Source: SL 1964, ch 31, § 6; SL 1983, ch 259, § 6; SL 2003, ch 272, §§ 20, 121.



§ 34-37-10 Period and times during which retail sales permitted.

34-37-10. Period and times during which retail sales permitted. No person, firm, or corporation may offer fireworks for sale to individuals at retail except during the period beginning June twenty-seventh and extending through July fifth and during the period beginning December twenty-eighth and extending through January first. Any person obtaining the special sixty-six day or the special fifty-seven day retail licenses may sell fireworks to out-of-state residents for the periods of time designated in § 34-37-2.2. Retail sales to residents and nonresidents during the December twenty-eighth through January first period may only be made by holders of a special fifty-seven day retail license established pursuant to § 34-37-2.2 and by holders of a retailer's license as provided in § 34-37-2. Retail sales are not permitted after twelve a.m. or prior to seven a.m. from the twenty-seventh day of June through the fifth day of July and from the twenty-eighth day of December through the first day of January.

Source: SL 1949, ch 41, § 2; SDC Supp 1960, § 13.1607-1; SL 1964, ch 31, § 1; SL 1983, ch 259, § 8; SL 1985, ch 282, § 2; SL 1986, ch 27, § 33; SL 2011, ch 162, § 2; SL 2013, ch 161, § 2.



§ 34-37-10.1 Sale from vehicle prohibited.

34-37-10.1. Sale from vehicle prohibited. No retailer shall sell fireworks from any motor vehicle.

Source: SL 1971, ch 207, § 2.



§ 34-37-10.2 Exits from structures where fireworks sold.

34-37-10.2. Exits from structures where fireworks sold. If the general public occupies a structure where fireworks are being displayed or sold, two or more approved exits shall be provided. If the general public does not occupy a structure that displays or sells fireworks, one or more approved exits shall be provided.

Source: SL 1971, ch 207, § 3; SL 1998, ch 213, § 7.



§ 34-37-10.3 "No smoking" signs where fireworks sold.

34-37-10.3. "No smoking" signs where fireworks sold. Signs must be prominently posted on all displays of fireworks offered for sale at retail, which shall read in red letters not less than three inches in height, "NO SMOKING WITHIN TWENTY-FIVE FEET."

Source: SL 1971, ch 207, § 4.



§ 34-37-10.4 Minimum distance for igniting of fireworks.

34-37-10.4. Minimum distance for igniting of fireworks. In all buildings or structures wherein fireworks are being offered for sale the licensee shall have a sign prominently posted stating that no fireworks can be ignited or discharged within one hundred fifty feet of the licensee's premises.

Source: SL 1971, ch 207, § 5.



§ 34-37-10.5 Open flame prohibited where fireworks sold--Fire extinguisher required.

34-37-10.5. Open flame prohibited where fireworks sold--Fire extinguisher required. No licensee may have on the premises any device, apparatus, receptacle, or burner from which an open flame is emitted. Each licensee shall in the conduct of the business of selling fireworks keep and maintain upon the premises a fire extinguisher bearing a rated capacity of at least 2-A.

Source: SL 1971, ch 207, § 6; SL 1977, ch 190, § 105; SL 1982, ch 18, § 103; SL 1998, ch 213, § 8.



§ 34-37-10.6 Approved exit.

34-37-10.6. Approved exit. For the purposes of this chapter, an approved exit is a continuous and unobstructed means of egress to a public way. Exit doors shall be of the pivoted or side-hinged swinging type and shall swing in the direction of exit travel. Exit doors shall be openable from the inside without the use of a key or any special knowledge or effort.

Source: SL 1998, ch 213, § 2.



§ 34-37-11 Sale or use prohibited in forests, parks and other specified areas--Exception--Violation as misdemeanor.

34-37-11. Sale or use prohibited in forests, parks and other specified areas--Exception--Violation as misdemeanor. No person may sell or cause to be sold, discharge, or cause to be discharged, any pyrotechnics of any description or any consumer fireworks within the exterior boundaries of the Black Hills Forest Fire Protection District, and no person may discharge or cause to be discharged any pyrotechnics or consumer fireworks within a zone that extends three hundred feet beyond the exterior boundaries of the Black Hills Forest Fire Protection District in this state. No person may sell or cause to be sold, discharge, or cause to be discharged, any pyrotechnics of any description or any consumer fireworks within any national forest, national park, state forest, or any land owned or leased by the Department of Game, Fish and Parks. However, the Department of Game, Fish and Parks may, by written authorization, permit the discharge of pyrotechnics or consumer fireworks, pyrotechnic displays, sales, or exhibits on land owned or leased by the department unless otherwise prohibited by statute. Any violation of this section which occurs on any land owned or leased by the Department of Game, Fish and Parks is a Class 2 misdemeanor. Any subsequent violation of this Section is a Class 1 misdemeanor.

Source: SL 1957, ch 91, § 1; SDC Supp 1960, § 20.0506; SL 1963, ch 130, § 1; SL 1964, ch 31, § 10; SL 1977, ch 190, § 106; SL 1981, ch 266; SL 1989, ch 301; SL 1990, ch 279, § 1; SL 2004, ch 238, § 1; SL 2007, ch 198, § 3.



§ 34-37-12 Exportation of fireworks from state.

34-37-12. Exportation of fireworks from state. Nothing in this chapter shall prohibit licensed wholesalers or manufacturers from storing, selling, shipping, or otherwise transporting, permissible fireworks to any person or entity outside of the State of South Dakota if the sale and transportation are consistent with 18 U.S.C. § 836, effective on January 1, 1983. The delivery of such fireworks shall only be made by a properly certified motor carrier as specified in chapter 49-28 or by licensed fireworks wholesalers or manufacturers or fireworks permit holders in vehicles owned or leased by them.

Source: SL 1949, ch 41, § 4; SDC Supp 1960, § 13.1607-1; SL 1964, ch 31, § 7; SL 1982, ch 18, § 104; SL 1983, ch 259, § 14.



§ 34-37-12.1 Evidence of delivery outside of state.

34-37-12.1. Evidence of delivery outside of state. Written evidence of the delivery of permissible fireworks to any person or entity outside of the State of South Dakota shall be retained by the wholesaler. Acceptable evidence includes the fireworks license or permit number and address, a bill of lading, or delivery receipt for delivery by a properly certified motor carrier if purchaser is unlicensed.

Source: SL 1983, ch 259, § 10.



§ 34-37-13 Public display of fireworks.

34-37-13. Public display of fireworks. Nothing in this chapter prohibits the use of public display of fireworks. However, any person, association, organization, municipality, county, firm, partnership, or corporation, before making such public display of fireworks shall secure a written permit from the governing board of the municipality, township, or county where the public display is to be fired, and shall have purchased fireworks for the display from a licensed wholesaler under this chapter. Any public display shall comply with the National Fire Protection Association Standard 1123, 1995 edition.

Source: SL 1949, ch 41, § 3; SDC Supp 1960, § 13.1607-1; SL 1964, ch 31, § 8; SL 1983, ch 259, § 11; SL 1992, ch 60, § 2; SL 1998, ch 213, § 9.



§ 34-37-14 Violation of chapter as misdemeanor.

34-37-14. Violation of chapter as misdemeanor. Except where a punishment is specifically provided, a violation of the provisions of this chapter is a Class 1 misdemeanor.

Source: SL 1949, ch 41, § 5; SL 1957, ch 91, § 2; SDC Supp 1960, §§ 13.1607-1, 20.9905; SL 1964, ch 31, § 12 (1); SL 1977, ch 190, § 107; SL 1983, ch 259, § 12.



§ 34-37-15 Subsequent conviction as ground for revocation or suspension of license.

34-37-15. Subsequent conviction as ground for revocation or suspension of license. If a person is found guilty of violating any of the provisions of this chapter a subsequent time, such violation may constitute cause for revocation or suspension of the license held by that person and for refusal to renew license upon expiration thereof.

Source: SL 1964, ch 31, § 12(2); SL 1983, ch 259, § 13.



§ 34-37-16 Possession of unauthorized fireworks unlawful--Seizure and destruction.

34-37-16. Possession of unauthorized fireworks unlawful--Seizure and destruction. No person shall possess any fireworks, other than those enumerated in § 34-37-5. If any person shall have in his possession any fireworks in violation of said section, a warrant may be issued for the seizure of such fireworks, and such fireworks shall be safely kept to be used as evidence. Upon conviction of the offender, the fireworks shall be destroyed, but if the offender is discharged, the fireworks shall be returned to the person in whose possession they were found, provided, however, that nothing in this chapter shall apply to the transportation of fireworks by regulated carriers.

Source: SL 1964, ch 31, § 12 (3); SL 1977, ch 190, § 108.



§ 34-37-16.1 Period during which discharge of fireworks permitted--Violation as misdemeanor.

34-37-16.1. Period during which discharge of fireworks permitted--Violation as misdemeanor. Except as otherwise provided in this chapter, it is unlawful for a person to discharge fireworks in this state except during the period beginning June twenty-seventh and extending through the end of the first Sunday after July fourth and during the period beginning December twenty-eighth and extending through January first. A violation of this section is a Class 2 misdemeanor.

Source: SL 1983, ch 259, § 7; SL 2011, ch 162, § 3; SL 2013, ch 162, § 1.



§ 34-37-16.2 Certain fireworks permitted all year.

34-37-16.2. Certain fireworks permitted all year. The provisions of § 34-37-16.1 do not apply to snakes and smoke effects if they do not fly, travel, or explode, or to single-shot parachute pieces without a flare.

Source: SL 2015, ch 186, § 1.



§ 34-37-17 Enforcement by department and law enforcement officers.

34-37-17. Enforcement by department and law enforcement officers. The Department of Public Safety, together with all law enforcement officers of the state and its political subdivisions, shall be charged with the enforcement of the provisions of this chapter.

Source: SL 1964, ch 31, § 9; SL 2003, ch 272, §§ 20, 121.



§ 34-37-18 Record forms prescribed by secretary.

34-37-18. Record forms prescribed by secretary. Records required under provisions of this chapter shall be kept on forms prescribed by the secretary of public safety.

Source: SL 1983, ch 259, § 7; SL 2003, ch 272, §§ 20, 121.



§ 34-37-19 County regulation of fireworks--Use of South Dakota grassland fire danger index.

34-37-19. County regulation of fireworks--Use of South Dakota grassland fire danger index. Any county may, by resolution, regulate or prohibit the use of fireworks outside the boundaries of any municipality in those areas where the fire danger, as determined by use of the South Dakota grassland fire danger index published by the National Weather Service, has reached the extreme category in that county during the period from June twentieth to July second, inclusive, and during the period from December twenty-eighth to January first, inclusive. During any such period, the county's action is suspended if the grassland fire danger index falls below the very high category and again becomes effective if the grassland fire danger index reaches the extreme category.

Source: SL 1989, ch 302; SL 2002, ch 252 (Ex. Ord. 02-1), § 17; SL 2003, ch 187, § 1; SL 2004, ch 239, § 1; SL 2011, ch 162, § 4.



§ 34-37-20 Use of explosives or fireworks for protection of sunflower crops.

34-37-20. Use of explosives or fireworks for protection of sunflower crops. Nothing in this chapter prohibits the purchase, sale, or use of explosives, pyrotechnics, or fireworks at any time for the purposes provided in § 34-36-7.

Source: SL 1991, ch 286, § 3.






Chapter 38 - Flammable And Combustible Liquids

§ 34-38-1 , 34-38-2. Repealed.

34-38-1, 34-38-2. Repealed by SL 1991, ch 283, §§ 61, 62.



§ 34-38-2.1 Self-service pumps--Latch-open device permitted.

34-38-2.1. Self-service pumps--Latch-open device permitted. Notwithstanding any other provisions of this chapter or rules promulgated thereunder, a latch-open device may be used on the hose nozzle valve of a self-service fuel dispensing pump if the valve conforms to applicable requirements of section 19 of Underwriters Laboratories Incorporated pamphlet number 842 entitled "Standards for Valves for Flammable Fluids" published in 1974.

Source: SL 1982, ch 268.



§ 34-38-3 , 34-38-4. Repealed.

34-38-3, 34-38-4. Repealed by SL 1991, ch 283, §§ 63, 64.



§ 34-38-5 Repealed.

34-38-5. Repealed by SL 1980, ch 362, § 1.



§ 34-38-6 to 34-38-11. Repealed.

34-38-6 to 34-38-11. Repealed by SL 1991, ch 283, §§ 65 to 70.



§ 34-38-12 Repealed.

34-38-12. Repealed by SL 1982, ch 18, § 109.



§ 34-38-13 to 34-38-15. Repealed.

34-38-13 to 34-38-15. Repealed by SL 1991, ch 283, §§ 71 to 73.



§ 34-38-16 Repealed.

34-38-16. Repealed by SL 1982, ch 18, § 113.



§ 34-38-17 to 34-38-21. Repealed.

34-38-17 to 34-38-21. Repealed by SL 1991, ch 283, §§ 74A to 78.



§ 34-38-22 Repealed.

34-38-22. Repealed by SL 1991, ch 283, § 77.



§ 34-38-23 Definition of terms.

34-38-23. Definition of terms. Terms used in this chapter mean:

(1) "Aboveground storage tank," a horizontal or vertical tank that is listed and intended for fixed installation at or above grade and is used within the scope of its listing. This includes a tank inside a building;

(2) "Authority having jurisdiction," the local or state governing organization, office, or individual responsible for approving equipment, installation, or procedure;

(3) "Combustible liquid," a liquid having a flash point at or above 100 degrees Fahrenheit, (37.8 degrees Celsius);

(4) "Department," the Department of Public Safety;

(5) Repealed by SL 2006, ch 185, § 5;

(6) "Flammable liquid," a liquid having a flash point below 100 degrees Fahrenheit (37.8 degrees Celsius) and having a vapor pressure not exceeding forty psia (2,068 mm hg) at 100 degrees Fahrenheit (37.8 degrees Celsius) shall be known as a class I liquid;

(7) "Listed," equipment or materials included in a list published by an organization acceptable to the authority having jurisdiction and concerned with product evaluation, that maintains periodic inspection of production of listed equipment or materials and whose listing states either that the equipment or material meets appropriate standards or has been tested and found suitable for use in a specified manner; and

(8) "Retail sale," the sale of flammable and combustible liquids for any purpose other than for resale.
Source: SL 1991, ch 269, § 1; SL 2003, ch 272, §§ 20, 121; SL 2004, ch 17, § 225; SL 2006, ch 185, § 5.



§ 34-38-24 Installation of aboveground storage tanks--Approval.

34-38-24. Installation of aboveground storage tanks--Approval. Aboveground storage tanks may be installed at retail locations with the approval of the authority having jurisdiction and as provided for in this chapter.

Source: SL 1991, ch 269, § 2.



§ 34-38-25 Letter of approval required before proposed construction begins--Letter and plans to be submitted to division.

34-38-25. Letter of approval required before proposed construction begins--Letter and plans to be submitted to division. Before proposed construction begins the applicant shall obtain a letter of approval from the local governing body within whose jurisdiction the system is to be installed. This letter and two sets of plans, blueprints, or drawings shall be submitted to the division for examination and approval of compliance with this chapter.

Source: SL 1991, ch 269, § 3.



§ 34-38-26 Compliance with International Fire Code.

34-38-26. Compliance with International Fire Code. Except as otherwise provided in this chapter, aboveground storage tanks shall comply with the applicable provisions of chapter 57 of the International Fire Code, 2015 edition.

Source: SL 1991, ch 269, § 4; SL 2006, ch 185, § 6; SL 2010, ch 177, § 3; SL 2016, ch 181, § 3.



§ 34-38-27 Aboveground storage tank to be listed for such use--Underground tanks not to be installed aboveground--Failure to comply as misdemeanor.

34-38-27. Aboveground storage tank to be listed for such use--Underground tanks not to be installed aboveground--Failure to comply as misdemeanor. Any tank used for aboveground storage shall be listed for aboveground use. No backfill is permitted. No tank designed and built for underground use may be installed for aboveground use. A violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 269, § 5.



§ 34-38-28 Location requirements for aboveground tanks.

34-38-28. Location requirements for aboveground tanks. Any aboveground storage tank shall be located at least:

(1) Fifty feet from the nearest important building on the same property;

(2) Fifty feet from any fuel dispenser;

(3) Fifty feet from the nearest side of any public way; and

(4) Fifty feet from any property line that is or may be built upon.

However, distances may be reduced based on site limitations and conditions or quantity of liquid storage at the discretion of the local and division authority having jurisdiction.

Source: SL 1991, ch 269, § 6.



§ 34-38-29 Spill control to be in accordance with International Fire Code.

34-38-29. Spill control to be in accordance with International Fire Code. Spill control shall be provided in accordance with chapter 57 of the International Fire Code, 2015 edition.

Source: SL 1991, ch 269, § 7; SL 2006, ch 185, § 7; SL 2010, ch 177, § 4; SL 2016, ch 181, § 4.



§ 34-38-30 Impermissible methods for dispensing fuel from aboveground tank--Equipment requirements as to tanks--Failure to comply as misdemeanor.

34-38-30. Impermissible methods for dispensing fuel from aboveground tank--Equipment requirements as to tanks--Failure to comply as misdemeanor. No person may dispense fuel from an aboveground storage tank by either gravity flow or pressurization of the tank. The owner of an aboveground storage tank shall prevent the release of liquid from the tank by syphon flow.

If an aboveground storage tank is at an elevation that produces a gravity head on the dispensing device, the tank outlet shall be equipped with a device such as a normally-closed solenoid valve that will prevent gravity flow from the tank to the dispenser. This device shall be located adjacent to and downstream of the outlet valve. The device shall be installed and adjusted so that liquid cannot flow by gravity from the tank to the dispenser if the piping or hose fails.

If a submersible pump system is used, a listed rigidly anchored emergency shutoff valve, incorporating a fusible link or other thermally actuated device which is designed to close automatically in the event of severe impact or fire exposure, shall be installed in accordance with the manufacturer's instructions in the supply line at the base of each individual island-type dispenser or at the inlet of each overhead dispensing device. An emergency shutoff valve incorporating a slip joint feature may not be used. The automatic closing feature of this valve shall be checked at the time of initial installation and at least once a year thereafter by manually tripping the hold-open linkage.

If a suction pump-type dispensing device is used, a listed, vacuum-actuated shut-off valve, with a shear section, or an equivalent-type valve shall be installed directly beneath each dispensing device.

Shut-off and check valve shall be equipped with a pressure-relieving device to relieve the pressure generated by thermal expansion back to the tank and piping shall be routed so that exposure to physical damage is minimized.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 269, § 8.



§ 34-38-31 Protection against vehicular collision.

34-38-31. Protection against vehicular collision. Aboveground tanks shall be protected against vehicular collision by suitable barriers.

Source: SL 1991, ch 269, § 9.



§ 34-38-32 Maintenance of area within any dike.

34-38-32. Maintenance of area within any dike. The area within any dike shall be kept free of vegetation, debris, and any other material that is not necessary to the operation of the tank and piping system.

Source: SL 1991, ch 269, § 10.



§ 34-38-33 Tank piping system in contact with soil--Protection from corrosion.

34-38-33. Tank piping system in contact with soil--Protection from corrosion. Any portion of a tank piping system that is in contact with the soil shall be protected from corrosion in accordance with chapter 57 of the International Fire Code, 2015 edition.

Source: SL 1991, ch 269, § 11; SL 2008, ch 175, § 1; SL 2010, ch 177, § 5; SL 2016, ch 181, § 5.



§ 34-38-34 Delivery and dispensing operations to comply with International Fire Code--Determining liquid level--Equipment requirements.

34-38-34. Delivery and dispensing operations to comply with International Fire Code--Determining liquid level--Equipment requirements. Delivery operations shall comply with applicable requirements of chapter 57 of the International Fire Code, 2015 edition. Dispensing operations shall comply with the provisions of chapter 57 of the International Fire Code, 2015 edition.

The delivery vehicle shall be separated from any aboveground tank by at least twenty-five feet.

Means shall be provided for determining the liquid level in each tank and this means shall be accessible to the delivery operator. Provisions shall be made either to automatically stop the delivery of fuel to the tank if the liquid level in the tank reaches ninety-five percent capacity or to sound an audible alarm if the liquid level in the tank reaches ninety percent capacity.

A check valve, gate valve with quick-connect coupling, or a dry-break valve shall be installed in the piping at the point where connection and disconnection is made for delivery from a vehicle to any aboveground tank. This device shall be protected against tampering and physical damage.

If the delivery hose is connected directly to the tank, the fill line at the tank shall be equipped with a tight-fill device for connecting the hose to the tank.

Source: SL 1991, ch 269, § 12; SL 2006, ch 185, § 8; SL 2010, ch 177, § 6; SL 2016, ch 181, § 6.



§ 34-38-35 Promulgation of rules.

34-38-35. Promulgation of rules. For the purpose of implementing this chapter, the department may promulgate rules, pursuant to chapter 1-26, to protect the health and safety of persons from fire, explosion and like emergencies based on codes and standards set forth by the International Building Code, the International Fire Code, and the International Mechanical Code, 2015 editions, and referenced standards except such portions as are deleted, modified, or amended.

Source: SL 1991, ch 269, § 13; SL 2006, ch 185, § 9; SL 2010, ch 177, § 7; SL 2016, ch 181, § 7.



§ 34-38-36 Power of local governments as to zoning unaffected.

34-38-36. Power of local governments as to zoning unaffected. Nothing in this chapter affects the power of any local government to regulate the use of land by zoning. Any municipality in which there is no comprehensive zoning ordinance in effect may prohibit the installation of flammable or combustible liquids at retail locations within areas which are predominately residential and areas used predominately for retail mercantile purposes.

Source: SL 1991, ch 269, § 14; SL 1992, ch 60, § 2.



§ 34-38-37 Review of actions by director--Director's decision appealable.

34-38-37. Review of actions by director--Director's decision appealable. Any person aggrieved by any action or decision pursuant to this chapter may seek review of such action or decision by the director of the division pursuant to the contested case provisions of chapter 1-26. The decision of the director may be appealed to circuit court in the manner provided by chapter 1-26.

Source: SL 1991, ch 269, § 15.



§ 34-38-38 Application to facilities constructed after July 1, 2016.

34-38-38. Application to facilities constructed after July 1, 2016. The provisions of this chapter apply to facilities constructed after July 1, 2016. Existing installations shall be permitted only if, in the opinion of local and state authorities, the existing installation does not constitute a distinct hazard to life or property.

Source: SL 1991, ch 269, § 16; SL 2006, ch 185, § 10; SL 2010, ch 177, § 8; SL 2016, ch 181, § 8.



§ 34-38-39 Limitations as to tank capacity.

34-38-39. Limitations as to tank capacity. Tanks may not exceed an individual capacity of twelve thousand gallons and may not exceed an aggregate capacity of forty-eight thousand gallons. Any variance in excess of these amounts can only be granted by the division pursuant to chapter 1-26.

Source: SL 1991, ch 269, § 17; SL 2008, ch 175, § 2.






Chapter 39 - Liquefied Petroleum Gases

§ 34-39-1 Definitions.

34-39-1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Public Safety;

(2) "Secretary," the secretary of the Department of Public Safety.
Source: SL 2016, ch 183, § 57.



§ 34-39-1.1 Liquefied petroleum gas defined.

34-39-1.1. Liquefied petroleum gas defined. The term "liquefied petroleum gas," as used in this chapter, shall mean and include any material which is composed predominantly of any of the following hydrocarbons, or mixtures of the same: propane, propylene, butanes (normal butane or isobutane), and butylenes.

Source: SL 1941, ch 101, § 1; SL 1947, ch 98, § 1; SDC Supp 1960, § 31.03A01; SDCL § 34-39-1.



§ 34-39-2 Sale of gas by approved weights and measures required--Violation as misdemeanor.

34-39-2. Sale of gas by approved weights and measures required--Violation as misdemeanor. It is a Class 2 misdemeanor to sell or offer for sale, either at wholesale or retail, any liquefied petroleum gas, either in liquid or vapor form, except by weights and measures that are approved by the department.

Source: SL 1957, ch 165, § 1; SDC Supp 1960, § 31.03A06; SL 1977, ch 190, § 113; SL 2004, ch 17, § 226; SL 2016, ch 183, § 2.



§ 34-39-3 Testing of weighing and measuring devices--Condemnation of devices or rejection for repair--Fee--Safety examination of gas plant.

34-39-3. Testing of weighing and measuring devices--Condemnation of devices or rejection for repair--Fee--Safety examination of gas plant. The department may test all weighing and measuring devices used in the wholesale or retail sale of liquefied petroleum gas, either in liquid or vapor form, and shall condemn or reject for repair, any device which is found either to be inaccurate or does not clearly state the quantity of liquefied petroleum gas, either in liquid or vapor form, in pounds, gallons, cubic feet, or other unit approved by the department.

The department shall charge and collect a sixty-eight dollar fee for each test.

Any inspector employed by the department may enter and examine any liquefied petroleum gas plant for safety standard purposes no more than every two years, except for any reinspection resulting from a deficiency. The department shall charge and collect a ninety-four dollar fee for each inspection.

For the purposes of this section, a liquefied petroleum gas plant is a retail distribution facility with a capacity of at least eight thousand gallons.

Revenue from the fees imposed by this section shall be deposited into the general fund. It is the intent of the Legislature that one-half of the inspection program funding may be derived from the general fund and the other half from the fees collected pursuant to this section and §§ 37-21-9.1, 37-21A-3, 37-21A-7, and 37-22-10, through the General Appropriations Act.

Source: SL 1957, ch 165, § 2; SDC Supp 1960, § 31.03A07; SL 1980, ch 267, § 3; SL 1984, ch 29, § 3; SL 1996, ch 218; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2006, ch 187, § 1; SL 2007, ch 224, § 3; SL 2016, ch 183, § 3.



§ 34-39-3.1 Department to administer chapter.

34-39-3.1. Department to administer chapter. The department shall perform the functions required by this chapter.

Source: SL 1973, ch 2, § 54; SL 1979, ch 5, § 2; SL 2003, ch 272 (Ex. Ord. 03-1, § 23; SL 2004, ch 17, § 227; SL 2016, ch 183, § 4.



§ 34-39-4 Marking of devices condemned or rejected for repair--Removal or defacement as misdemeanor.

34-39-4. Marking of devices condemned or rejected for repair--Removal or defacement as misdemeanor. The department shall conspicuously mark all condemned or rejected for repair devices. It is a Class 2 misdemeanor to remove or deface the mark except upon authorization of the department.

Source: SL 1957, ch 165, § 2; SDC Supp 1960, § 31.03A07; SL 1977, ch 190, § 114; SL 2004, ch 17, § 228; SL 2006, ch 187, § 2; SL 2016, ch 183, § 5.



§ 34-39-5 Use of condemned weighing or measuring device as misdemeanor.

34-39-5. Use of condemned weighing or measuring device as misdemeanor. It is a Class 1 misdemeanor to use a weighing or measuring device for determining quantities of liquefied petroleum gas, either in liquid or vapor form, which has been condemned by the department.

Source: SL 1957, ch 165, § 2; SDC Supp 1960, § 31.03A07; SL 1977, ch 190, § 115; SL 2004, ch 17, § 229; SL 2016, ch 183, § 6.



§ 34-39-6 Specifications for liquid gas meters--Correction for temperature--Delivery from vehicle prohibited unless equipped with meter--Violation as misdemeanor.

34-39-6. Specifications for liquid gas meters--Correction for temperature--Delivery from vehicle prohibited unless equipped with meter--Violation as misdemeanor. All liquid gas meters shall be of a positive displacement type equipped with vapor separator or provided with such other equipment which will positively eliminate all air and vapor from passing through the meter with the liquid gas, and differential pressure regulator. A liquid gas meter, except a meter dispensing at a rate of twenty gallons per minute or less, shall be corrected to sixty degrees Fahrenheit liquid gas temperature and all deliveries of liquid gas through the meter shall be temperature corrected from sixty degrees Fahrenheit to the temperature of the liquid gas at the time and place of delivery and the customer billed accordingly. It is a Class 1 misdemeanor to make wholesale or retail sales to customers from any bulk delivery vehicle unless the bulk delivery vehicle is equipped with and dispenses the liquid petroleum gas through a liquid gas meter. No liquid gas meter may be equipped with a bypass around the liquid gas meter. However, the prohibition of a bypass is not intended to prohibit the use of an equalization line.

Source: SL 1957, ch 165, § 2; SDC Supp 1960, § 31.03A07; SL 1977, ch 190, § 116; SL 2016, ch 183, § 1.



§ 34-39-7 Promulgation of rules.

34-39-7. Promulgation of rules. The secretary may promulgate rules, pursuant to chapter 1-26, to establish tolerances within a maximum of two percent plus or minus, which may be necessary for the enforcement of §§ 34-39-1 to 34-39-6, inclusive.

Source: SL 1957, ch 165, § 3; SDC Supp 1960, § 31.03A08; SL 1972, ch 15, § 4; SL 2004, ch 17, § 230; SL 2016, ch 183, § 7.



§ 34-39-8 Repealed.

34-39-8. Repealed by SL 1977, ch 190, § 117.



§ 34-39-9 Use of containers for other purposes as misdemeanor.

34-39-9. Use of containers for other purposes as misdemeanor. No person other than the owner and those authorized by the owner to do so, shall sell, fill, refill, deliver or permit to be delivered, or use in any manner any liquefied petroleum gas container or receptacle for any gas, compound, or for any other purpose whatsoever. A violation of this section is a Class 2 misdemeanor.

Source: SL 1947, ch 98, § 3; SDC Supp 1960, § 31.03A03; SL 1977, ch 190, § 118.



§ 34-39-10 to 34-39-14. Repealed.

34-39-10 to 34-39-14. Repealed by SL 1991, ch 283, §§ 80 to 84.



§ 34-39-15 Repealed.

34-39-15. Repealed by SL 1977, ch 190, § 119.



§ 34-39-16 Liquefied petroleum gas equipment and appliances--Product for purpose of certain liability provision.

34-39-16. Liquefied petroleum gas equipment and appliances--Product for purpose of certain liability provision. Any liquefied petroleum gas equipment utilized in the storage or use of liquefied petroleum gas or any liquefied petroleum gas appliance is considered to be a product for the purposes of § 20-9-10.

Source: SL 2005, ch 193, § 1.






Chapter 40 - Subcutaneous Injection Devices

§ 34-40-1 Manufacturer's identification number required for purchase, sale, or lease of device.

34-40-1. Manufacturer's identification number required for purchase, sale, or lease of device. No person shall knowingly purchase, sell or offer for sale, or lease, or rent or offer to lease or rent, any device designed to propel projectiles for the purpose of subcutaneous injections of tranquilizers, depressants, or other drugs into animals, which is not identified by a serial or registration number placed thereon by the manufacturer.

Source: SL 1967, ch 33, § 3.



§ 34-40-2 Registration of devices with sheriff required--Notice to criminal investigation division.

34-40-2. Registration of devices with sheriff required--Notice to criminal investigation division. Any person, partnership, limited liability company, firm, association, corporation, public or private, or department of state government, except a retailer possessing such device for purposes of resale, who possesses or uses a device designed to propel projectiles for the purpose of subcutaneous injections of tranquilizers, depressants, or other drugs into animals, shall register such device with the sheriff of the county in which such person resides. Each sheriff upon registration of a device under this chapter shall notify the chief agent of the criminal investigation division of such registration.

Source: SL 1967, ch 33, § 1; SL 1994, ch 351, § 65.



§ 34-40-3 Information included in registration.

34-40-3. Information included in registration. Registrations pursuant to § 34-40-2 shall set forth the name, address, and occupation of the owner and the registration or serial number imprinted on such device.

Source: SL 1967, ch 33, § 2; SL 1972, ch 15, § 3.



§ 34-40-4 Notice to sheriff of sale, loss, or theft of device.

34-40-4. Notice to sheriff of sale, loss, or theft of device. Whenever any registrant shall sell or lose a device registered under this chapter or have such a device stolen from him, he shall within three days report such sale, loss, or theft to the county sheriff of the county wherein the sale, loss, or theft occurred and to the sheriff of the county where the device is registered.

Source: SL 1967, ch 33, § 4.



§ 34-40-5 Violation of chapter as misdemeanor.

34-40-5. Violation of chapter as misdemeanor. Any person who violates any of the provisions of this chapter shall be guilty of a Class 2 misdemeanor.

Source: SL 1967, ch 33, § 5; SL 1977, ch 190, § 120.






Chapter 41 - Natural Gas Pipeline Safety [Repealed]

CHAPTER 34-41

NATURAL GAS PIPELINE SAFETY [REPEALED]

[Repealed by SL 1982, ch 18, §§ 117 to 136]



Chapter 42 - Portable Oil-Fueled Heaters

§ 34-42-1 Definitions.

34-42-1. Definitions. Terms used in this chapter mean:

(1) "Approved," acceptable to the authority having jurisdiction over the sale and use of portable oil-fueled heaters as set forth in this chapter. A listed portable oil-fueled heater may be approved if it satisfies the requirements set forth in this chapter and if the supplier certifies to the authority having jurisdiction over the sale and use of the heater that is listed and in compliance with the provisions of this chapter;

(2) "Listed," any portable oil-fueled heater which has been evaluated with respect to reasonably foreseeable hazards to life and property by a nationally recognized testing or inspection agency, such as Underwriters Laboratories, Inc., and which has been authorized as being reasonably safe for its specific purpose and shown in a list published by the agency or bears the mark, name or symbol of the agency as indication that it has been so authorized. The evaluation shall include but not be limited to evaluation of the requirements set forth in this chapter;

(3) "Oil," any liquid fuel with a flash point of greater than 100 degrees Fahrenheit, including but not limited to kerosene;

(4) "Portable oil-fueled heater," any nonflue-connected, self-contained, self-supporting, oil-fueled, heating appliance equipped with an integral reservoir, designed to be carried from one location to another;

(5) "Structure," any building or completed construction of any kind, including but not limited to, private dwellings or to any structure used for business, commercial, or industrial purposes, but not including buildings under construction or buildings used solely for agricultural purposes.
Source: SL 1983, ch 257, § 1.



§ 34-42-2 Approval required for sale--Use prohibited in certain structures.

34-42-2. Approval required for sale--Use prohibited in certain structures. Approved portable oil-fueled heaters may be offered for sale, sold, and used in structures in this state except in places of assembly, educational, health care, multi-family dwellings, or detention occupancies as defined by the National Fire Protection Association's 101 Life Safety Code as in effect January 1, 1983. Portable oil-fueled heaters which are not approved may not be offered for sale, sold, or used in this state.

Source: SL 1983, ch 257, § 2.



§ 34-42-3 Requirements for approval--Labeling.

34-42-3. Requirements for approval--Labeling. Approved portable oil-fueled heaters shall adhere to the following requirements:

(1) Approved portable oil-fueled heaters shall have labeling affixed thereto to caution and inform concerning:

(a) Provision of an adequate source of ventilation when the heater is in operation;

(b) Use of only suitable fuel for the heater;

(c) Proper manner of refueling;

(d) Proper placement and handling of the heater when in operation; and

(e) Proper procedures for lighting, flame regulation and extinguishing the heater;

(2) Approved portable oil-fueled heaters shall be packaged with instructions to inform concerning proper maintenance and operation;

(3) Approved portable oil-fueled heaters shall be constructed with a low center of gravity and minimum tipping angle of thirty-three degrees from the vertical with an empty reservoir;

(4) Approved portable oil-fueled heaters shall have an automatic safety shut-off device or inherent design feature which eliminates fire hazards in the event of tipover and otherwise conform with the standards set forth in National Fire Protection Association (NFPA) No. 31; and

(5) Approved portable oil-fueled heaters shall not produce carbon monoxide at rates which create a hazard if operated as intended and instructed.
Source: SL 1983, ch 257, § 3.



§ 34-42-4 Jurisdiction of Department of Public Safety--Chapter exclusive.

34-42-4. Jurisdiction of Department of Public Safety--Chapter exclusive. The Department of Public Safety has jurisdiction over the sale and use of portable oil-fueled heaters. The provisions of this chapter exclusively govern the sale and use of portable oil-fueled heaters in this state.

Source: SL 1983, ch 257, § 4; SL 2003, ch 272, §§ 20, 121.



§ 34-42-5 Violations as misdemeanor.

34-42-5. Violations as misdemeanor. A violation of § 34-42-2 or 34-42-3 is a Class 2 misdemeanor.

Source: SL 1983, ch 257, § 5.






Chapter 43 - Inspection Warrants

§ 34-43-1 Definition of inspection warrant.

34-43-1. Definition of inspection warrant. An inspection warrant is a written order in the name of a county or municipality signed by a magistrate judge or circuit court judge, directed to a county or municipal official, commanding him to conduct any inspection required or authorized by state or local law or regulation relating to building, housing, fire, safety, plumbing, electrical, health, or zoning.

Source: SL 1986, ch 290, § 1.



§ 34-43-2 Affidavit in support of warrant--Contents--Notice where prior consent refused.

34-43-2. Affidavit in support of warrant--Contents--Notice where prior consent refused. An inspection warrant may be issued only upon cause, supported by an affidavit, particularly describing the place, dwelling, structure, or premises to be inspected and the purpose for which the inspection is to be made. The agency shall demonstrate that the inspection is one that it is authorized to make, that the request is specific and that the information sought is consistent with the objective of the inspection. In addition, the affidavit shall contain either a statement that consent to inspect has been sought and refused or facts or circumstances reasonably justifying the failure to seek such consent. If prior consent has been sought and refused, notice that a warrant has been issued shall be given at least twenty-four hours before the warrant is executed, unless the magistrate judge or circuit court judge finds that immediate execution is reasonably necessary in the circumstances shown.

Source: SL 1986, ch 290, § 2.



§ 34-43-3 Cause to issue warrant--Legislative or administrative standards satisfied or condition of nonconformity.

34-43-3. Cause to issue warrant--Legislative or administrative standards satisfied or condition of nonconformity. Cause shall exist if either reasonable legislative or administrative standards for conducting a routine or area inspection are satisfied with respect to the particular place, dwelling, structure, or premises, or there is reason to believe that a condition of nonconformity exists with respect to the particular place, dwelling, structure, or premises.

Source: SL 1986, ch 290, § 3.



§ 34-43-4 Examination of applicant and other witnesses by magistrate or judge.

34-43-4. Examination of applicant and other witnesses by magistrate or judge. Before issuing an inspection warrant, the magistrate judge or circuit court judge may examine on oath the applicant and any other witness and shall satisfy himself of the existence of grounds for granting such application.

Source: SL 1986, ch 290, § 4.



§ 34-43-5 Issuance of warrant by magistrate or judge--Description of premises, purpose, and limitations of inspection.

34-43-5. Issuance of warrant by magistrate or judge--Description of premises, purpose, and limitations of inspection. If the magistrate judge or circuit court judge is satisfied that cause for the inspection exists, he shall issue the warrant particularly describing each place, dwelling, structure, or premises to be inspected and designating on the warrant the purpose and limitations of the inspection.

Source: SL 1986, ch 290, § 5.



§ 34-43-6 Duration of effectiveness of warrant--Extension or renewal--Return to magistrate or judge--Void after expiration.

34-43-6. Duration of effectiveness of warrant--Extension or renewal--Return to magistrate or judge--Void after expiration. An inspection warrant is effective for the time specified therein, but for no more than fourteen days, unless extended or renewed by the magistrate judge or circuit court judge who signed and issued the original warrant, upon satisfying himself that such extension or renewal is in the public interest. Such inspection warrant shall be executed and returned to the magistrate judge or circuit court judge by whom it was issued within the time specified in the warrant or within the extended or renewed time. After the expiration of such time, the warrant, unless executed, is void.

Source: SL 1986, ch 290, § 6.



§ 34-43-7 Prohibited inspections--Exceptions.

34-43-7. Prohibited inspections--Exceptions. An inspection made pursuant to a warrant authorized by §§ 34-43-1 to 34-43-8, inclusive, may not be made between six p.m. of any day and eight a.m. of the succeeding day, nor in the absence of an owner or occupant of the particular place, dwelling, structure, or premises unless specifically authorized by the magistrate judge or circuit court judge upon a showing that such authority is reasonably necessary to effectuate the purpose of the regulation being enforced. An inspection may not be made by means of forcible entry, except if expressly authorized by the magistrate judge or circuit court judge if the facts are sufficient to create a reasonable suspicion of a violation of a state or local law or regulation relating to building, housing, fire, safety, plumbing, electrical, health, or zoning, which, if such violation existed, would be a direct threat to health or safety, and if the facts establish that reasonable attempts to serve a previous warrant have been unsuccessful.

Source: SL 1986, ch 290, § 7.



§ 34-43-8 Refusal to permit inspection by warrant as misdemeanor.

34-43-8. Refusal to permit inspection by warrant as misdemeanor. Any person who willfully refuses to permit an inspection lawfully authorized by a warrant issued pursuant to §§ 34-43-1 to 34-43-8, inclusive, is guilty of a Class 2 misdemeanor.

Source: SL 1986, ch 290, § 8.






Chapter 44 - Asbestos Abatement Training Project

§ 34-44-1 Definitions.

34-44-1. Definitions. Terms used in this chapter mean:

(1) "Board," the Board of Minerals and Environment;

(2) "Asbestos contractor," any person that undertakes an asbestos project, including inspections for asbestos-containing materials, prepares an asbestos management plan, or designs or carries out an asbestos abatement project;

(3) "Department," Department of Environment and Natural Resources;

(4) "Trained worker," any person who has successfully completed specified training in and can demonstrate knowledge of the health and safety aspects of working with asbestos;

(5) "Worker," an employee or agent of an asbestos contractor or facility owner or operator who has minimal awareness training.
Source: SL 1988, ch 284, § 1; SL 1990, ch 280, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 34-44-2 School building defined.

34-44-2. School building defined. For the purpose of this chapter, "school building" includes any of the following:

(1) Any structure suitable for use as a classroom, including a school facility such as a laboratory, library, school eating facility, or facility used for the preparation of food;

(2) Any gymnasium or other facility which is specially designed for athletic or recreational activities for an academic course in physical education;

(3) Any other facility used for the instruction or housing of students or for the administration of educational or research programs;

(4) Any maintenance, storage, or utility facility, including any hallway, essential to the operation of any facility described in this section;

(5) Any portico or covered exterior hallway or walkway of a facility described in this section;

(6) Any exterior portion of a mechanical system used to condition interior space of a facility described in this section.
Source: SL 1988, ch 284, § 1A.



§ 34-44-3 Promulgation of rules to establish asbestos abatement training program.

34-44-3. Promulgation of rules to establish asbestos abatement training program. The board shall promulgate rules pursuant to chapter 1-26 to establish an asbestos abatement training program that assures the proper and safe abatement of asbestos hazards through asbestos contractor certification and worker certification. The rules shall specifically include, but not be limited to:

(1) Criteria for asbestos contractor certification and training;

(2) Criteria for worker certification and training.

No rule adopted pursuant to this chapter may be more stringent than those promulgated by the environmental protection agency under authority of federal laws governing the control of asbestos. However, the Board of Minerals and Environment shall promulgate rules to require that workers, asbestos contractors, supervisors, designers, management planners, and inspectors dealing with demolition or renovation projects under the National Emissions Standards for Hazardous Air Pollutants be certified.

Source: SL 1988, ch 284, § 2; SL 1990, ch 280, § 2.



§ 34-44-4 Training requirements--Sublevels of contractors and workers.

34-44-4. Training requirements--Sublevels of contractors and workers. In establishing the training requirements under § 34-44-3, the board shall adopt appropriate training requirements that reflect the different levels of responsibility of the asbestos contractor or worker, so that within the category of asbestos contractor, sublevels shall be separately certified or exempted and within the category of worker, sublevels shall be separately certified or exempted.

Source: SL 1988, ch 284, § 3.



§ 34-44-5 Certificate required of asbestos contractor--Violation as misdemeanor--Civil penalty.

34-44-5. Certificate required of asbestos contractor--Violation as misdemeanor--Civil penalty. No asbestos contractor may work on an asbestos project unless the asbestos contractor holds a certificate issued by the department under § 34-44-10. A violation of this section is a Class 1 misdemeanor. In addition any person who violates this section is subject to a civil penalty not to exceed one thousand dollars per day of violation.

Source: SL 1988, ch 284, § 4.



§ 34-44-6 Responsibility of asbestos contractor for handling and delivery of friable asbestos material--Penalty for violation.

34-44-6. Responsibility of asbestos contractor for handling and delivery of friable asbestos material--Penalty for violation. The asbestos contractor carrying out an asbestos project is responsible for the safe and proper handling and delivery of waste that includes friable asbestos material to a landfill authorized to receive such waste. A violation of this section is a Class 1 misdemeanor.

In addition, any person who violates this section is subject to a civil penalty not to exceed one thousand dollars per day of violation.

Source: SL 1988, ch 284, § 5; SL 1990, ch 280, § 3; SL 1993, ch 254.



§ 34-44-7 Duty of owner or operator to employ only certified asbestos contractors.

34-44-7. Duty of owner or operator to employ only certified asbestos contractors. An owner or operator of a facility containing asbestos shall allow only certified asbestos contractors to perform asbestos projects.

Source: SL 1988, ch 284, § 6.



§ 34-44-8 Duty of owner, operator, etc., to specify in bid document whether project involved asbestos-containing materials--Violation as misdemeanor.

34-44-8. Duty of owner, operator, etc., to specify in bid document whether project involved asbestos-containing materials--Violation as misdemeanor. An owner, operator, or person responsible for soliciting bids, proposals, or quotations for any project, as provided in this chapter unless such project work is exempt under applicable state and federal law, shall, as part of the bid document, specify whether the project does or does not involve asbestos-containing materials including the type, location, and quantity of any asbestos-containing materials. A violation of this section is a Class 1 misdemeanor.

Source: SL 1988, ch 284, § 6A; SL 1990, ch 280, § 4.



§ 34-44-9 Duty of owner or operator to ensure that employees work under certified asbestos contractors and meet worker requirements--Violation as misdemeanor--Civil penalty.

34-44-9. Duty of owner or operator to ensure that employees work under certified asbestos contractors and meet worker requirements--Violation as misdemeanor--Civil penalty. Any facility owner or operator whose own employees renovate or demolish a facility may allow the employees to work on asbestos abatement projects only if the employees are under the direction of an asbestos contractor who complies with the training and certification requirements established under § 34-44-10 and the employees comply with the worker requirements of §§ 34-44-13 and 34-44-14. A violation of this section is a Class 1 misdemeanor. Any person who violates this section is also subject to a civil penalty not to exceed one thousand dollars per day of violation.

Source: SL 1988, ch 284, § 7; SL 1990, ch 280, § 4A.



§ 34-44-9.1 No claim against certified contractor--Insurance.

34-44-9.1. No claim against certified contractor--Insurance. If asbestos abatement is a part of any project, neither the owner, employees or agents of the owner, nor any other person may have any claim, right, or action against the prime contractor for any asbestos related injury or damage arising from the activities of a certified asbestos abatement subcontractor. Unless exempt under applicable state and federal law, no asbestos abatement work may be performed except by a certified asbestos contractor. A certified asbestos abatement subcontractor shall hold the owner and general contractor harmless from any liability arising from such subcontractor's activities on the project. A certified asbestos abatement contractor shall cause the owner and, if acting as a subcontractor, the general contractor to be named as additional insureds and provide sufficient proof of insurance for purposes of this section.

Source: SL 1990, ch 280, § 6.



§ 34-44-10 Asbestos abatement certificate--Requirements for issuance to contractor.

34-44-10. Asbestos abatement certificate--Requirements for issuance to contractor. The department shall issue an asbestos abatement certificate to any asbestos contractor who:

(1) Successfully completes an approved training course;

(2) Demonstrates that each of his workers who works on or is directly responsible for an asbestos abatement project is certified under §§ 34-44-13 and 34-44-14 as appropriate;

(3) Certifies that he has read, understands and shall comply with the applicable state and federal rules on asbestos abatement.
Source: SL 1988, ch 284, § 8.



§ 34-44-11 Application for contractor's certification or renewal--Failure to obtain as misdemeanor.

34-44-11. Application for contractor's certification or renewal--Failure to obtain as misdemeanor. An asbestos contractor shall apply for a certification or renewal of a certification according to the procedures established by the board. Failure to obtain certification or renewal thereof is a Class 1 misdemeanor.

Source: SL 1988, ch 284, § 9.



§ 34-44-12 Suspension or revocation of contractor's certificate--Grounds.

34-44-12. Suspension or revocation of contractor's certificate--Grounds. The department may suspend or revoke, pursuant to chapter 1-26, an asbestos abatement certificate issued to an asbestos contractor under § 34-44-10 if the asbestos contractor:

(1) Fraudulently obtains or attempts to obtain a certificate;

(2) Fails at any time to satisfy the qualifications for a certificate or to comply with rules adopted by the board under this chapter;

(3) Fails to meet any applicable state or federal standard relating to asbestos abatement;

(4) Permits an untrained worker to work on an asbestos abatement project;

(5) Employs a worker who fails to comply with applicable state or federal rules relating to asbestos abatement.
Source: SL 1988, ch 284, § 10.



§ 34-44-13 Worker to hold certificate--Violation as misdemeanor--Civil penalty.

34-44-13. Worker to hold certificate--Violation as misdemeanor--Civil penalty. No worker may work on an asbestos abatement project unless the person holds a certificate issued by the department. A violation of this section is a Class 1 misdemeanor. Any person who violates this section is also subject to a civil penalty not to exceed one thousand dollars per day of violation.

Source: SL 1988, ch 284, § 11.



§ 34-44-14 Issuance of worker certificate--Training course.

34-44-14. Issuance of worker certificate--Training course. The department shall issue an asbestos abatement certificate to a worker who successfully completes an asbestos abatement training course approved by the department.

Source: SL 1988, ch 284, § 12.



§ 34-44-15 Worker review course as condition of certificate renewal--When required.

34-44-15. Worker review course as condition of certificate renewal--When required. If the department determines there is a need for a new category of workers or need to update the workers' training in order to meet new or changed conditions, the board may require the worker, as a condition of certificate renewal, to successfully complete an approved asbestos abatement review course.

Source: SL 1988, ch 284, § 13.



§ 34-44-16 Procedure for submitting certificate and renewal application.

34-44-16. Procedure for submitting certificate and renewal application. A worker or the facility owner or operator shall submit an application for an asbestos abatement certificate and renewal of a certificate according to procedures established by rule by the board.

Source: SL 1988, ch 284, § 14.



§ 34-44-17 Suspension or revocation of contractor's or worker's certificate.

34-44-17. Suspension or revocation of contractor's or worker's certificate. The department may suspend or revoke a certificate pursuant to chapter 1-26 if an asbestos contractor or worker fails to comply with any provisions of this chapter or with rules promulgated pursuant to chapter 34A-1 as they apply to asbestos projects.

Source: SL 1988, ch 284, § 15.



§ 34-44-18 Approval of alternative procedure on case-by-case basis.

34-44-18. Approval of alternative procedure on case-by-case basis. The department may approve in writing, on a case-by-case basis, an alternative to a specific worker and public health protection requirement for an asbestos abatement project if the asbestos contractor or facility owner or operator submits a written description of the alternative procedure and demonstrates to the department's satisfaction that the proposed alternative procedure provides worker and public health protection equivalent to the protection that would be provided by the waived provisions.

Source: SL 1988, ch 284, § 16.



§ 34-44-19 Rules for approval of training courses--Approval required to offer training.

34-44-19. Rules for approval of training courses--Approval required to offer training. The board shall promulgate rules pursuant to chapter 1-26 to provide for approval of courses that satisfy training requirements for asbestos contractors to meet in order to qualify for certification under this chapter. The board shall also by rule provide for mandatory courses that workers shall successfully complete to become certified under this chapter. No person may offer asbestos training without approval.

Source: SL 1988, ch 284, § 17.



§ 34-44-20 Training approval requirements.

34-44-20. Training approval requirements. The approval requirements established by the board under § 34-44-19 shall reflect the level of training that a course provider shall offer to satisfy the certification requirements under § 34-44-10 and the certification requirements under § 34-44-14.

Source: SL 1988, ch 284, § 18.



§ 34-44-21 Contents of training course.

34-44-21. Contents of training course. In order to be approved under § 34-44-19, a training course shall at least include material relating to:

(1) The characteristics and uses of asbestos and the associated health hazards;

(2) Local, state, and federal standards and laws relating to asbestos abatement work practices;

(3) Methods to protect personal and public health from asbestos hazards;

(4) Air monitoring;

(5) Safe and proper asbestos abatement techniques; and

(6) Proper disposal of waste containing asbestos.
Source: SL 1988, ch 284, § 19.



§ 34-44-22 Ability and proficiency of person providing training course to be demonstrated.

34-44-22. Ability and proficiency of person providing training course to be demonstrated. In addition to the requirements under § 34-44-21, the person providing a training course for which approval is sought shall demonstrate the person's ability and proficiency to conduct the training to the department's satisfaction.

Source: SL 1988, ch 284, § 20; SL 2011, ch 165, § 5.



§ 34-44-23 Training course materials and records to be made available--Access to training sessions.

34-44-23. Training course materials and records to be made available--Access to training sessions. Any person providing approved asbestos abatement training shall make available to the department for audit purposes, at no cost to the department, all course materials, records, and access to training sessions.

Source: SL 1988, ch 284, § 21.



§ 34-44-24 Procedure for submitting approval and renewal applications.

34-44-24. Procedure for submitting approval and renewal applications. Applications for approval and renewals of approval shall be submitted according to procedures established by the board through rules promulgated pursuant to chapter 1-26.

Source: SL 1988, ch 284, § 22.



§ 34-44-25 Suspension or revocation of training course approval.

34-44-25. Suspension or revocation of training course approval. The department may suspend or revoke training course approval if the provider fails to meet and maintain any standard established by the board.

Source: SL 1988, ch 284, § 23.



§ 34-44-26 Rules for training reciprocity.

34-44-26. Rules for training reciprocity. The board shall promulgate rules pursuant to chapter 1-26 to establish provisions for reciprocity to allow a worker or asbestos contractor trained in another state to use such training to satisfy South Dakota certification requirements, if the department finds that the training received in the other state would meet the requirements of this chapter.

Source: SL 1988, ch 284, § 24.



§ 34-44-27 Rules adopting fee schedule--Amount of fees--Payment and deposit--Nonrefundability.

34-44-27. Rules adopting fee schedule--Amount of fees--Payment and deposit--Nonrefundability. The board by rule promulgated pursuant to chapter 1-26 may adopt a fee schedule for those applying for certification not to exceed one hundred dollars for application for a new certification and not to exceed fifty dollars for a renewal of a certificate. The fees shall be paid to the department upon application for a certificate and shall be deposited in the environment and natural resources fee fund established pursuant to § 1-40-30. The fees are nonrefundable.

Source: SL 1988, ch 284, § 25; SL 1994, ch 23, § 5.



§ 34-44-28 Repealed.

34-44-28. Repealed by SL 1990, ch 280, § 5.



§ 34-44-29 Certification as bid requirement.

34-44-29. Certification as bid requirement. Any public agency requesting bids for a proposed asbestos project shall include as a bid requirement that any asbestos contractor providing a service be certified pursuant to this chapter.

Source: SL 1988, ch 284, § 27.



§ 34-44-30 Responsibility of Department of Environment and Natural Resources.

34-44-30. Responsibility of Department of Environment and Natural Resources. The Department of Environment and Natural Resources shall be the agency responsible for coordinating asbestos hazard abatement and management activities for the state in order to assure compliance with state and federal laws.

Source: SL 1988, ch 284, § 28; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 34-44-31 Inspection of asbestos abatement project--Entry without notice or warrant--Waiver requirement as condition of certification or approval.

34-44-31. Inspection of asbestos abatement project--Entry without notice or warrant--Waiver requirement as condition of certification or approval. The department may enter any asbestos abatement project during any time the asbestos contractor is conducting activity without notice or warrant for the purpose of inspections to determine compliance with this chapter. All records and documents necessary to determine compliance with this chapter shall be made available upon request without warrant to the department or its representative. The department shall require any person certified or approved under this chapter, as a condition of such certification or approval, to execute a waiver of any state or federal right relating to notice, hearing, or warrant regarding the inspections allowed by this section.

Source: SL 1988, ch 284, § 29.



§ 34-44-32 Responsibility of counties for providing disposal sites.

34-44-32. Responsibility of counties for providing disposal sites. Each county of the state shall be responsible for providing a disposal site for asbestos-containing materials which has been approved by the department. Such sites may include those made available through written agreements with other counties or subdivisions of government.

Source: SL 1988, ch 284, § 30.



§ 34-44-33 Certain persons not required to be certified.

34-44-33. Certain persons not required to be certified. Persons who carry out action, as defined in the Asbestos Hazard Emergency Response Act of 1986 sections 203(f) and 204(c) are not required to be certified.

Source: SL 1988, ch 284, § 31.



§ 34-44-34 Asbestos projects in progress--Temporary exemptions--Notice and application required--Denial of approval of project for noncompliance, etc.--Compliance with existing state and federal requirements.

34-44-34. Asbestos projects in progress--Temporary exemptions--Notice and application required--Denial of approval of project for noncompliance, etc.--Compliance with existing state and federal requirements. Any worker or asbestos contractor who is conducting an asbestos project in a school building or who has entered into a contract to conduct an asbestos project in a school building on or before the effective date of this chapter is exempt from the certification requirements of this chapter until thirty days after the rules promulgated by the board are filed with the secretary of state. However, the worker or asbestos contractor shall notify the department of any asbestos project in progress, apply for certification and comply with state rules in existence on January 1, 1988, promulgated under chapter 34A-1 pertaining to asbestos. Any asbestos project done without notification, or if certification is ultimately denied, may be denied approval by the Governor as required in the Asbestos Hazardous Emergency Response Act of 1986.

Any worker or asbestos contractor who is conducting or who has entered into a contract to conduct an asbestos project other than in a school building on or before the effective date of this chapter is exempt from the certification requirements of this chapter until one hundred eighty days after the rules promulgated by the board are filed with the secretary of state. However, the worker or asbestos contractor shall comply with existing state rules promulgated under chapter 34A-1 pertaining to asbestos, and 29 C.F.R. 1910.134, 29 C.F.R. 1926.58, 40 C.F.R. 763.121 as in effect on January 29, 1988, and the United States Environmental Protection Agency publication entitled "Guidance for Controlling Asbestos-containing Materials in Buildings" (EPA 560/5-85-024, June 1985).

Source: SL 1988, ch 284, § 31A.






Chapter 45 - Emergency Reporting System

§ 34-45-1 Definitions.

34-45-1. Definitions. Terms used in this chapter mean:

(1) "Basic 911," any service which provides the user of a calling device, which utilizes any communications technology, the ability to reach a public safety answering point to report police, fire, medical, or other emergency situations by dialing 911;

(2) "Board," the South Dakota 911 Coordination Board created pursuant to § 34-45-18;

(3) "Enhanced 911," any system which provides the user of a calling device, which utilizes any communications technology, the ability to reach a public safety answering point by dialing the digits 911, and which routes that call to the appropriate public safety answer point and which automatically provides information about the service user to a 911 dispatcher including the user's name, location, call back number, and assigned emergency responders;

(4) "Governing body," the board of county commissioners of a county or the governing body of a municipality;

(5) "Interconnected Voice-over Internet Protocol (VoIP) service," any service with the following characteristics:

(a) Enables real-time two-way voice communication;

(b) Requires a broadband connection from the user's location;

(c) Requires internet protocol-compatible customer premise equipment; and

(d) Permits users generally to receive calls that originate and terminate on the public switched telephone network;

(6) "911 emergency reporting system" or "911 system," any telecommunications service system consisting of network, database, and on-premises equipment which utilizes the single three-digit number 911 for reporting police, fire, medical, or other emergency situation;

(7) "911 emergency surcharge," any charge set by this chapter and assessed on any service user of any telecommunications service, wireless telecommunications service, or Interconnected Voice over Internet Protocol service, which physically terminates or originates within the governing body's designated 911 service area. The 911 emergency surcharge shall be assessed and remitted for Interconnected Voice over Internet Protocol and wireless telecommunications service based upon the service user's place of primary use. Notwithstanding any other provision of this chapter and for purposes of the surcharge imposed by this chapter, the surcharge imposed upon wireless telecommunication services shall be administered in accordance with 4 U.S.C. §§ 116-126;

(8) "Nonrecurring costs," any capital or start-up expenditure such as telecommunications equipment, software, database, initial training, and the purchase or lease of subscriber names, addresses, and telephone information;

(9) "Place of primary use," the street address where the customer's use of the communications service primarily occurs or the customer's registered location on the date the customer is billed;

(10) "Prepaid wireless service consumer," any person who purchases prepaid wireless telecommunications service in a retail transaction;

(11) "Prepaid wireless service provider," any person that provides prepaid wireless telecommunications service pursuant to a license issued by the Federal Communications Commission;

(12) "Prepaid wireless service seller," any person who sells prepaid wireless telecommunications service to prepaid wireless service consumer;

(13) "Prepaid wireless telecommunications service," any telecommunications service that provides the right to utilize a mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content and ancillary services, which are paid for in advance and sold in predetermined units or dollars which decline with use in a known amount;

(14) "Public agency," any county or municipality that has adopted an ordinance pursuant to § 34-45-2;

(15) "Public safety answering point," any twenty-four hour communications facility which receives all 911 service calls and reroutes the requestor or information to appropriate public or private safety agencies;

(16) "Recurring costs," any costs such as network access fee and other telephone charges, software, equipment, database management, maintenance, charges to maintain database of subscriber names, addresses, and telephone information from the local exchange access company. Recurring costs may include personnel expenses for a public safety answering point;

(17) "Registered location," the most recent information obtained by an Interconnected Voice over Internet Protocol service provider that identifies the physical location of an end user;

(18) "Service provider," any person or entity providing, offering to provide, or selling telecommunications service, wireless telecommunications service, or Interconnected Voice over Internet Protocol service;

(19) "Service supplier," any person or entity who provides or offers to provide 911 system equipment, installation, maintenance, or exchange access services within the 911 service access area;

(20) "Service user," any person who purchases telecommunications service, wireless telecommunications service, or Interconnected Voice over Internet Protocol service in this state without intent for resale;

(21) "Service user line," the means by which a service user may place a call to a public safety answering point through the use of a telecommunications service, wireless telecommunications service, or Interconnected Voice over Internet Protocol service. In the case of multi-station network systems, service user lines shall be equal to the number of calls that can simultaneously be made from such system to the public switched telephone network;

(22) "Telecommunications service," the transmission of signs, signals, writings, images, sounds, messages, data, or other information of any nature by wire, radio, lightwave, electromagnetic means, or other similar means. The term does not include the provision of terminal equipment used to originate or terminate such service, broadcast transmissions by radio, television, and satellite stations regulated by the Federal Communications Commission and one-way cable television service;

(23) "Wireless telecommunications service," commercial mobile radio service, as such term is defined in 47 C.F.R. 203 as of January 1, 2008.
Source: SL 1989, ch 303, § 1; SL 1992, ch 60 § 2; SL 1993, ch 255, § 1; SL 1995, ch 200; SL 2002, ch 61, § 3; SL 2006, ch 188, §1; SL 2008, ch 176, § 1; SL 2012, ch 188, § 22.



§ 34-45-2 Ordinances in effect on January 1, 2012 authorizing 911 emergency reporting system--Surcharge.

34-45-2. Ordinances in effect on January 1, 2012 authorizing 911 emergency reporting system--Surcharge. If the governing body of a public agency had adopted an ordinance authorizing a 911 emergency reporting system which was in effect on January 1, 2012, the ordinance remains in effect for establishing such 911 service area unless amended or repealed by the public agency. Any provision in the ordinance establishing a surcharge is no longer in effect after July 1, 2012.

Source: SL 1989, ch 303, § 2; SL 2008, ch 176, § 2; SL 2012, ch 188, § 1.



§ 34-45-3 Costs for installation, maintenance, or operation--Joint agreements among governing bodies.

34-45-3. Costs for installation, maintenance, or operation--Joint agreements among governing bodies. Any governing body may incur any nonrecurring or recurring costs for the installation, maintenance, or operation of a 911 system and may pay such costs in whole or in part from a 911 emergency surcharge. If the 911 system is to be provided for any territory included in the jurisdiction of the governing bodies of two or more public agencies the public agencies may enter into a joint agreement for such service.

Source: SL 1989, ch 303, § 3; SL 2008, ch 176, § 3.



§ 34-45-4 Monthly uniform 911 emergency surcharge per service user line.

34-45-4. (Text of section effective until July 1, 2019) Monthly uniform 911 emergency surcharge per service user line. A monthly uniform 911 emergency surcharge of one dollar and twenty-five cents shall be assessed per service user line. The proceeds of this surcharge shall be used to pay for allowable nonrecurring and recurring costs of the 911 system. No 911 emergency surcharge may be imposed upon more than one hundred service user lines or equivalent service, per customer account billed, per month. In the case of multi-station network systems, service user lines shall be equal to the number of calls that can simultaneously be made from such system to the public switched telephone network. No prepaid wireless telecommunications service is subject to the surcharge imposed under this section.

(Text of section effective July 1, 2019) A monthly uniform 911 emergency surcharge of one dollar shall be assessed per service user line. The proceeds of this surcharge shall be used to pay for allowable nonrecurring and recurring costs of the 911 system. No 911 emergency surcharge may be imposed upon more than one hundred service user lines or equivalent service, per customer account billed, per month. In the case of multi-station network systems, service user lines shall be equal to the number of calls that can simultaneously be made from such system to the public switched telephone network. No prepaid wireless telecommunications service is subject to the surcharge imposed under this section.

Source: SL 1989, ch 303, § 4; SL 1990, ch 281; SL 1991, ch 287; SL 1993, ch 255, § 2; SL 2008, ch 176, § 4; SL 2011, ch 163, § 1; SL 2012, ch 188, § 2; SL 2012, ch 188, § 24, eff. July 1, 2019.



§ 34-45-4.1 Repealed.

34-45-4.1. Repealed by SL 1993, ch 255, § 4.



§ 34-45-4.2 Prepaid wireless 911 emergency surcharge.

34-45-4.2. Prepaid wireless 911 emergency surcharge. There is hereby imposed a prepaid wireless 911 emergency surcharge of two percent upon the gross receipts of each retail transaction for the purchase of prepaid wireless telecommunications service. The prepaid wireless surcharge shall be collected by the prepaid wireless service seller from the prepaid wireless service consumer during each retail transaction. For purposes of this section, the term, retail transaction, means when the purchase of a prepaid wireless telecommunications service is made in this state or has been determined to be a sale occurring in this state pursuant to § 10-45-108. The amount of the prepaid wireless surcharge shall be separately stated on an invoice, receipt, or other similar document that is provided to the prepaid wireless service consumer by the prepaid wireless service seller. The service consumer is liable to pay the prepaid wireless surcharge imposed by this section. The prepaid wireless service seller is liable to collect and remit all prepaid wireless surcharges imposed by this section. The prepaid wireless service seller is not liable for any prepaid wireless surcharge imposed by this section if the prepaid wireless service seller is unable to collect the surcharge from the service consumer.

If the amount of the prepaid wireless surcharge that is imposed by this section is separately stated on an invoice, receipt, or other similar document provided to the prepaid wireless service consumer, the prepaid wireless surcharge may not be included in the base for measuring any other tax, fee, surcharge, or other charge that is imposed by this state or its political subdivisions. If the prepaid wireless telecommunications service is sold with one or more other products or services for a single, non-itemized price, the prepaid wireless surcharge imposed by this section shall apply to the entire non-itemized price unless the prepaid wireless service seller elects to apply the surcharge to:

(1) The amount of the prepaid wireless telecommunications service that is disclosed to the prepaid wireless service consumer as a dollar amount including the surcharge imposed by this section; or

(2) The prepaid wireless service seller identifies the portion of the price that is attributable to the prepaid wireless telecommunications service by reasonable and verifiable standards from its books and records that are kept in the regular course of business.

However, if the amount of prepaid wireless telecommunications service sold for a single, non-itemized price with one or more other products or services is denominated as ten minutes or less or as five dollars or less, the prepaid wireless service seller may elect not to collect any prepaid wireless surcharge for such retail transaction.

Source: SL 2012, ch 188, § 3.



§ 34-45-4.3 Registration of entity required to collect and remit surcharge.

34-45-4.3. Registration of entity required to collect and remit surcharge. Any entity required to collect and remit the surcharge imposed pursuant to § 34-45-4 or 34-45-4.2 shall register with the Department of Revenue. There is no registration fee. A registration shall be made upon a form prescribed by the secretary of the Department of Revenue and shall set forth the name under which the applicant transacts or intends to transact business, the location of the place of business, and such other information as the secretary may require.

The department shall issue an identification number to each applicant. This identification number is not assignable and is valid only for the entity to which it was issued. The identification number is valid until canceled or revoked.

Source: SL 2012, ch 188, § 4.



§ 34-45-5 Billing and collection of surcharge.

34-45-5. Billing and collection of surcharge. Any service user in the state is liable for the applicable 911 emergency surcharge pursuant to § 34-45-4. Any telecommunications service provider, wireless telecommunications service provider, or Interconnected Voice over Internet Protocol service provider shall collect and remit to the Department of Revenue the applicable 911 emergency surcharge which shall be stated separately in any billing statement, invoice, or receipt.

Source: SL 1989, ch 303, § 5; SL 2008, ch 176, § 5; SL 2012, ch 188, § 5.



§ 34-45-6 Surcharge--Liability.

34-45-6. Surcharge--Liability. Each service user is liable for any charge imposed pursuant to § 34-45-4 until it has been paid to the service provider.

Source: SL 1989, ch 303, § 6; SL 2008, ch 176, § 6.



§ 34-45-6.1 Repealed.

34-45-6.1. Repealed by SL 2012, ch 188, § 6.



§ 34-45-7 Liability for collection and payment of service user line surcharges.

34-45-7. Liability for collection and payment of service user line surcharges. Each telecommunications service provider, wireless telecommunications service provider, or Interconnected Voice over Internet Protocol service provider is liable to collect and remit the 911 emergency surcharges imposed by § 34-45-4. The service user is liable for paying the 911 emergency surcharge imposed by § 34-45-4. The service provider is not liable for any 911 emergency surcharge if the service provider is unable to collect the surcharge from the service user.

Source: SL 1989, ch 303, § 7; SL 2008, ch 176, § 7; SL 2012, ch 188, § 7.



§ 34-45-8 Repealed.

34-45-8. Repealed by SL 2012, ch 188, § 8.



§ 34-45-8.1 Repealed.

34-45-8.1. Repealed by SL 2008, ch 176, § 9.



§ 34-45-8.2 Returns and reports filed electronically--Surcharges remitted by electronic transfer.

34-45-8.2. Returns and reports filed electronically--Surcharges remitted by electronic transfer. Any entity who is registered pursuant to this chapter or any entity required to collect and remit the surcharges imposed by § 34-45-4 or 34-45-4.2 shall file returns or reports by electronic means on a monthly basis with the Department of Revenue and shall remit the surcharges by electronic transfer on a monthly basis to the department unless the secretary of the Department of Revenue permits an entity to file returns or reports by nonelectronic means and permits an entity to remit surcharges by nonelectronic means. If an entity does not have internet access on the business premises, the secretary of revenue shall permit an entity to file returns or reports by nonelectronic means and permit an entity to remit surcharges by nonelectronic means.

Source: SL 2012, ch 188, § 9.



§ 34-45-8.3 Time for filing monthly return, report, and remittance--Penalty or interest.

34-45-8.3. Time for filing monthly return, report, and remittance--Penalty or interest. This section applies to any return, report, or remittance filed pursuant to § 34-45-8.2. For any return or report that is required to be filed by electronic means, the return or report shall be filed by electronic means on or before the twentieth day of the month following each period. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return or report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed.

For any surcharge that is required to be remitted by electronic transfer, the surcharge shall be remitted on or before the twenty-fifth day of the month following each period. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the remittance is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed.

If the secretary of the Department of Revenue permits any entity to file returns or reports by nonelectronic means, permits any entity to remit surcharges by nonelectronic means, or both, pursuant to § 34-45-8.2, any return, report, or remittance which is required to be filed pursuant to § 34-45-8.2 is timely filed if mailed, postage prepaid, on or before the twentieth day of the month following each period, and is received by the department. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return, report, or remittance is timely filed if mailed, postage prepaid, on the next succeeding day which is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed. A United States Postal Service postmark is evidence of the date of mailing for the purpose of timely filing of returns, reports, or remittances.

Penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2012, ch 188, § 10; SL 2017, ch 65, § 11.



§ 34-45-8.4 Distribution of revenue to compliant public agencies and to public safety 911 emergency fund and 911 coordination fund (Effective until July 1, 2018).

34-45-8.4. (Text of section effective until July 1, 2018) Distribution of revenue to compliant public agencies and to public safety 911 emergency fund and 911 coordination fund. The Department of Revenue shall transfer the surcharges collected pursuant to §§ 34-45-4 and 34-45-4.2 to the Department of Public Safety. The Department of Public Safety shall remit each month seventy percent of the revenue collected from the 911 emergency surcharges imposed by § 34-45-4 to the public agency where the surcharges were collected. However, if the public safety answering point is not in compliance with the standards for operation and utilization of public safety answering points as determined by the board, the board shall notify the public agency receiving the revenue. If within ninety days the public safety answering point serving the public agency does not become compliant with the standards for operation or utilization or submit a plan to the board to be approved by the board, detailing how the public safety answering point will become compliant, the Department of Public Safety may not remit the revenue to the public agency. If within one hundred eighty days of the notice given to the public agency, the public safety answering point does not become compliant or receive approval by the board of the plan to become compliant, the revenue collected within the public agency shall be deposited into the public safety 911 emergency fund created pursuant to § 34-45-8.5.

The secretary of the Department of Public Safety shall approve vouchers and the state auditor shall draw warrants to pay each public agency its share of the distribution. The Department of Public Safety shall deposit thirty percent of the revenue collected from the 911 emergency surcharges imposed by § 34-45-4 into the public safety 911 emergency fund created pursuant to § 34-45-8.5. The Department of Public Safety shall deposit all of the revenue collected from the prepaid wireless service surcharge imposed by § 34-45-4.2 into the South Dakota 911 coordination fund created pursuant to § 34-45-12.

(Text of section effective July 1, 2019) Distribution of surcharge revenue to public agencies and to public safety 911 emergency fund and 911 coordination fund. The Department of Revenue shall transfer the surcharges collected pursuant to §§ 34-45-4 and 34-45-4.2 to the Department of Public Safety. The Department of Public Safety shall remit each month eighty-five percent of the revenue collected from the 911 emergency surcharges imposed by § 34-45-4 to the public agency, which has adopted an ordinance pursuant to § 34-45-2, where the surcharges were collected. The secretary of the Department of Public Safety shall approve vouchers and the state auditor shall draw warrants to pay each public agency its share of the distribution. The Department of Public Safety shall deposit fifteen percent of the revenue collected from the 911 emergency surcharges imposed by § 34-45-4 into the public safety 911 emergency fund created pursuant to § 34-45-8.5. The Department of Public Safety shall deposit all of the revenue collected from the prepaid wireless service surcharge imposed by § 34-45-4.2 into the South Dakota 911 coordination fund created pursuant to § 34-45-12.

Source: SL 2012, ch 188, § 11; SL 2012, ch 188, § 25, eff. July 1, 2019.



§ 34-45-8.4 Distribution of surcharge revenue to public agencies and to public safety 911 emergency fund and 911 coordination fund (Effective July 1, 2018).

34-45-8.4. (Text of section effective until July 1, 2018) Distribution of revenue to compliant public agencies and to public safety 911 emergency fund and 911 coordination fund. The Department of Revenue shall transfer the surcharges collected pursuant to §§ 34-45-4 and 34-45-4.2 to the Department of Public Safety. The Department of Public Safety shall remit each month seventy percent of the revenue collected from the 911 emergency surcharges imposed by § 34-45-4 to the public agency where the surcharges were collected. However, if the public safety answering point is not in compliance with the standards for operation and utilization of public safety answering points as determined by the board, the board shall notify the public agency receiving the revenue. If within ninety days the public safety answering point serving the public agency does not become compliant with the standards for operation or utilization or submit a plan to the board to be approved by the board, detailing how the public safety answering point will become compliant, the Department of Public Safety may not remit the revenue to the public agency. If within one hundred eighty days of the notice given to the public agency, the public safety answering point does not become compliant or receive approval by the board of the plan to become compliant, the revenue collected within the public agency shall be deposited into the public safety 911 emergency fund created pursuant to § 34-45-8.5.

The secretary of the Department of Public Safety shall approve vouchers and the state auditor shall draw warrants to pay each public agency its share of the distribution. The Department of Public Safety shall deposit thirty percent of the revenue collected from the 911 emergency surcharges imposed by § 34-45-4 into the public safety 911 emergency fund created pursuant to § 34-45-8.5. The Department of Public Safety shall deposit all of the revenue collected from the prepaid wireless service surcharge imposed by § 34-45-4.2 into the South Dakota 911 coordination fund created pursuant to § 34-45-12.

(Text of section effective July 1, 2019) Distribution of surcharge revenue to public agencies and to public safety 911 emergency fund and 911 coordination fund. The Department of Revenue shall transfer the surcharges collected pursuant to §§ 34-45-4 and 34-45-4.2 to the Department of Public Safety. The Department of Public Safety shall remit each month eighty-five percent of the revenue collected from the 911 emergency surcharges imposed by § 34-45-4 to the public agency, which has adopted an ordinance pursuant to § 34-45-2, where the surcharges were collected. The secretary of the Department of Public Safety shall approve vouchers and the state auditor shall draw warrants to pay each public agency its share of the distribution. The Department of Public Safety shall deposit fifteen percent of the revenue collected from the 911 emergency surcharges imposed by § 34-45-4 into the public safety 911 emergency fund created pursuant to § 34-45-8.5. The Department of Public Safety shall deposit all of the revenue collected from the prepaid wireless service surcharge imposed by § 34-45-4.2 into the South Dakota 911 coordination fund created pursuant to § 34-45-12.

Source: SL 2012, ch 188, § 11; SL 2012, ch 188, § 25, eff. July 1, 2019.



§ 34-45-8.5 Public safety 911 emergency fund--Distributions to public safety answering points.

34-45-8.5. (Text of section effective until July 1, 2018) Public safety 911 emergency fund--Distributions to public safety answering points. There is hereby created within the state treasury the public safety 911 emergency fund. Any money in the public safety 911 emergency fund is continuously appropriated for distribution as provided in this section. A public safety answering point is eligible to receive a distribution from the public safety 911 emergency fund if the public safety answering point is in compliance with the standards for operation and utilization of public safety answering points as determined by the board and either serves a population of more than thirty thousand or covers an area that includes three or more counties. The board shall notify each public safety answering point when the list of public safety answering points eligible for funding pursuant to this section changes. The Department of Public Safety shall:

(1) Distribute twenty-six percent of the money deposited in the fund based on the ratio of the population of each eligible public safety answering point to the population of all the eligible public safety answering points; and

(2) Transfer seventy-four percent of the money deposited in the fund to the South Dakota 911 coordination fund.

The Department of Public Safety shall base the allocation of money for population on the most recent decennial census of the United States Department of Commerce, Bureau of the Census and the population estimate published by the United States Census Bureau for each year ending in five. The Department of Public Safety shall make distributions from the public safety 911 emergency fund each quarter. The secretary of the Department of Public Safety shall approve vouchers and the state auditor shall draw warrants to pay each public safety answering point its share of the distribution.

(Text of section effective July 1, 2019) There is hereby created within the state treasury the public safety 911 emergency fund. Any money in the public safety 911 emergency fund is continuously appropriated for distribution as provided in this section. A public safety answering point is eligible to receive a distribution from the public safety 911 emergency fund if the public safety answering point is in compliance with the standards for operation and utilization of public safety answering points as determined by the board and either has a population of more than thirty thousand or covers an area that includes three or more counties. The board shall notify each public safety answering point when the list of public safety answering points eligible for funding pursuant to this section changes. The Department of Public Safety shall distribute the money deposited in the fund based on the ratio of the population of each eligible public safety answering point to the population of all the eligible public safety answering points.

The Department of Public Safety shall base the allocation of money for population on the most recent decennial census of the United States Department of Commerce, Bureau of the Census and the population estimate published by the United States Census Bureau for each year ending in five. The Department of Public Safety shall make distributions from the public safety 911 emergency fund each quarter. The secretary of the Department of Public Safety shall approve vouchers and the state auditor shall draw warrants to pay each public safety answering point its share of the distribution.

Source: SL 2012, ch 188, § 12; SL 2012, ch 188, § 26, eff. July 1, 2019.



§ 34-45-9 Administration costs.

34-45-9. Administration costs. The service provider and prepaid wireless service seller may deduct and retain two percent of the collected amount or twenty-five dollars, whichever amount is greater, each month as the cost of administration for collecting the surcharge imposed by §§ 34-45-4 and 34-45-4.2. No service provider or prepaid wireless service seller may deduct or retain the amount authorized by this section if the service provider or prepaid wireless service seller does not, in accordance with §§ 34-45-8.2 and 34-45-8.3, timely file the return or report due by electronic means or does not timely remit the surcharge due by electronic means.

Source: SL 1989, ch 303, § 9; SL 1995, ch 201; SL 2008, ch 176, § 10; SL 2012, ch 188, § 13; SL 2013, ch 163, § 1.



§ 34-45-9.1 Retention of surcharges by prepaid wireless service seller during first three months.

34-45-9.1. Retention of surcharges by prepaid wireless service seller during first three months. The prepaid wireless service seller may retain all the surcharges imposed by § 34-45-4.2 during the first three months this surcharge is effective. However, the prepaid wireless service seller shall report the collections retained during this month to the Department of Revenue.

Source: SL 2012, ch 188, § 14.



§ 34-45-10 Repealed.

34-45-10. Repealed by SL 2012, ch 188, § 15.



§ 34-45-11 Contracts for administration of 911 service.

34-45-11. Contracts for administration of 911 service. Any governing body imposing the charge authorized by §§ 34-45-3 and 34-45-4 may enter into an agreement directly with the service supplier of the 911 system or may contract and cooperate with any public agency or with other states or their political subdivision for the administration of a 911 system as provided by law.

Source: SL 1989, ch 303, § 11.



§ 34-45-12 911 coordination fund--Distributions to public safety answering points.

34-45-12. 911 coordination fund--Distributions to public safety answering points. There is hereby created within the state treasury the South Dakota 911 coordination fund. Any funds collected from prepaid wireless telecommunications service pursuant to § 34-45-4.2 shall be deposited in the South Dakota 911 coordination fund. Any money in the South Dakota 911 coordination fund is continuously appropriated for reimbursement of allowable nonrecurring and recurring costs of 911 service and operating expenses of the board. The board shall authorize disbursements from the fund pursuant to this chapter for the expenses of the board and for approved nonrecurring and recurring costs requested by the governing body of eligible 911 public safety answering points. The board may solicit proposals to coordinate and implement an upgrade to the 911 emergency service system of all public safety answering points. The funds may be disbursed for the purpose of planning, coordinating, purchasing, installing, maintaining, and operating, an upgrade to the 911 emergency services system. Any interest earned on money in the fund shall be credited to the fund.

Source: SL 1989, ch 303, § 12; SL 2008, ch 176, § 12; SL 2010, ch 179, § 2; SL 2012, ch 188, § 16.



§ 34-45-13 Pay telephone--No coins required to dial 911.

34-45-13. Pay telephone--No coins required to dial 911. When any 911 system becomes operational or as soon as feasible thereafter, each provider or other owner or lessee of a pay station telephone to be operated within the 911 service area shall convert each telephone to permit a caller to dial 911 without first inserting a coin or paying any other charge and prominently display on each pay telephone a notice advising callers to dial 911 in an emergency and that deposit of a coin is not required. No person may install or offer for use within the 911 service area any pay station telephone unless the telephone is capable of facilitating a 911 call without prior insertion of a coin or payment of any other charge and unless the telephone displays notice of free 911 service.

Source: SL 1989, ch 303, § 13.



§ 34-45-14 Private listings furnished to 911 system.

34-45-14. Private listings furnished to 911 system. Any private listing subscriber in 911 service area shall waive the privacy afforded by nonlisted or nonpublished numbers to the extent that the name and address associated with the telephone number may be furnished to the 911 system, for call routing, for automatic retrieval of location information, and for associated emergency services.

Source: SL 1989, ch 303, § 14.



§ 34-45-15 , 34-45-16. Repealed.

34-45-15, 34-45-16. Repealed by SL 1992, ch 252, § 4.



§ 34-45-17 Immunity from liability.

34-45-17. Immunity from liability. The 911 emergency reporting system provided by this chapter is within the governmental powers and authority of the governing body or public agency. In contracting for the 911 emergency reporting system or the provisioning of the 911 service, except for willful or wanton negligence or intentional acts, the board, the governing body, the public agency, the service provider, the prepaid wireless service provider, the prepaid wireless service seller, and the service supplier, their employees and agents, are immune from liability for a failure in the use or operation of the 911 system. The immunity provided by this section does not extend to the installation or maintenance of the 911 system.

Source: SL 1992, ch 253; SL 2008, ch 176, § 13; SL 2010, ch 179, § 3; SL 2012, ch 188, § 17.



§ 34-45-18 911 Coordination Board established.

34-45-18. 911 Coordination Board established. There is hereby established the South Dakota 911 Coordination Board. The board shall set minimum standards for operation of public safety answering points, determine criteria for reimbursement for nonrecurring costs and the amount of reimbursement, and oversee the coordination of 911 services within the state.

Source: SL 1998, ch 214, § 1; SL 2008, ch 176, § 14.



§ 34-45-18.1 Board representatives.

34-45-18.1. Board representatives. The South Dakota 911 Coordination Board created pursuant to § 34-45-18 shall consist of representatives from each of the following groups as appointed by the Governor for three-year terms, the initial appointments shall be for staggered terms:

(1) One representative of the South Dakota Chapter of the Association of Public Safety Communication Officials;

(2) One representative of the Dakota Chapter of the National Emergency Number Association;

(3) Two representatives who are South Dakota service providers;

(4) One representative who is an employee of the South Dakota Department of Public Safety;

(5) Two representatives of the South Dakota Association of County Commissioners;

(6) Two representatives of the South Dakota Municipal League;

(7) One representative of the South Dakota Police Chiefs Association; and

(8) One representative of the South Dakota Sheriffs Association.

The Governor shall be provided with a list of ten persons for each board position from each group represented. The Governor has the authority to reject any or all names provided. The Governor may also remove any person appointed to the board at any time without cause. The board may conduct public hearings to develop and recommend standards for operation and utilization of public safety answering points.

Source: SL 1999, ch 177, § 3; SL 2008, ch 176, § 15.



§ 34-45-18.2 Promulgation of rules regarding operational standards, coordination of service, and expenditures.

34-45-18.2. Promulgation of rules regarding operational standards, coordination of service, and expenditures. The board may promulgate rules pursuant to chapter 1-26 setting:

(1) Minimum technical, operational, and procedural standards for the operation and utilization of a public safety answering point;

(2) Requirements and amounts for reimbursement of recurring and nonrecurring costs;

(3) Standards for coordination of effective 911 service on a statewide basis; and

(4) Allowable expenditures of the 911 emergency surcharge proceeds collected pursuant to § 34-45-4.

No public safety answering point may be required to comply with the provisions of ARSD 50:02:04:02(2), unless the next generation 911 initiative has been implemented. The board shall determine when the next generation 911 initiative is operational. The board shall notify each public safety answering point not complying with the provisions of this rule when this determination has been made. The public safety answering point shall comply with the provisions of the rule within ninety days. However, any public safety answering point that submits a written request to the board to opt out of the provisions of ARSD 50:02:04:02(2) may only receive seventy-five cents of each surcharge assessed pursuant to § 34-45-4 that is to be remitted such public safety answering point. The remaining surcharge assessment shall be deposited in the public safety 911 emergency fund.

Source: SL 1999, ch 177, § 4; SL 2008, ch 176, § 16; SL 2010, ch 179, § 5; SL 2011, ch 163, § 2; SL 2012, ch 188, § 18.



§ 34-45-18.3 Repealed.

34-45-18.3. Repealed by SL 2008, ch 176, § 17.



§ 34-45-18.4 Future public safety points to consist of two or more local government entities.

34-45-18.4. Future public safety points to consist of two or more local government entities. Beginning on July 1, 1999, no new public safety answering points may be established, unless they include two or more local government entities. Nothing in this section prohibits an unserved area from contracting or joining with an existing public safety answering point.

Source: SL 1999, ch 177, § 6.



§ 34-45-18.5 State may contract with public safety answering point for emergency services.

34-45-18.5. State may contract with public safety answering point for emergency services. The state may contract with any existing public safety answering point to provide emergency services pursuant to the joint powers provisions of chapter 1-24.

Source: SL 1999, ch 177, § 7.



§ 34-45-18.6 Record keeping by service providers and prepaid wireless service sellers.

34-45-18.6. Record keeping by service providers and prepaid wireless service sellers. Any service provider collecting and remitting the surcharge imposed by § 34-45-4 or prepaid wireless service seller collecting and remitting the surcharge imposed by § 34-45-4.2 shall keep records of all receipts and telecommunications service sales. The records are, at all times during business hours of the day, subject to inspection by the Department of Revenue to determine the amount of surcharge due. The records shall be preserved for a period of three years unless the secretary of the Department of Revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2012, ch 188, § 19.



§ 34-45-18.7 Promulgation of rules regarding returns, records, and audits.

34-45-18.7. Promulgation of rules regarding returns, records, and audits. The secretary of the Department of Revenue may promulgate rules, pursuant to chapter 1-26, concerning:

(1) The filing of returns and payment of the surcharges imposed by this chapter;

(2) Determining the application of the surcharges imposed by this chapter;

(3) Record-keeping requirements; and

(4) Determining auditing methods.
Source: SL 2012, ch 188, § 20.



§ 34-45-18.8 Prohibited conduct--Misdemeanor.

34-45-18.8. Prohibited conduct--Misdemeanor. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the surcharge imposed by § 34-45-4 or 34-45-4.2 is guilty of a Class 1 misdemeanor;

(2) Fails to pay the surcharge collected pursuant to the provisions of this chapter within sixty days from the date the surcharge becomes due is guilty of a Class 2 misdemeanor;

(3) Fails to keep the records required by this chapter or refuses to exhibit these records to the Department of Revenue for the purpose of examination is guilty of a Class 2 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 2 misdemeanor;

(5) Willfully violates any rule of the secretary for the administration and enforcement of the provisions of this chapter is guilty of a Class 2 misdemeanor; or

(6) Fails to submit a 911 emergency surcharge registration after having been notified in writing by the secretary of the Department of Revenue that the person is subject to the provisions of this chapter is guilty of a Class 2 misdemeanor. However, it is not a violation of this subdivision if the person submits a registration and meets all lawful prerequisites for registering within ten days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing the returns or remitting the payments pursuant to this chapter.

Source: SL 2012, ch 188, § 21.



§ 34-45-19 Board attached to Department of Public Safety--Coordinator.

34-45-19. Board attached to Department of Public Safety--Coordinator. The board is attached to the Department of Public Safety for administrative purposes. The department shall assist the board and coordinate the development of the coordinated statewide 911 system. The board may employ a 911 coordinator within the department to assist with the coordination of the statewide 911 system.

Source: SL 1998, ch 214, § 2; SL 2008, ch 176, § 18.



§ 34-45-20 Board duties.

34-45-20. Board duties. The board shall:

(1) Evaluate all of the current public safety answering points and systems throughout the State of South Dakota for their capability to adequately and efficiently administer systems;

(2) Develop plans for the implementation for a uniform statewide 911 system covering the entire state or so much as is practicable;

(3) Monitor the number and location of public safety answering points or systems and the use of 911 emergency surcharge funds in their administrative and operational budgets;

(4) Develop criteria and minimum standards for operating and financing public safety answering points or systems;

(5) Develop criteria for the eligibility and amount of reimbursement of recurring and nonrecurring costs of public safety answering points or systems;

(6) Develop criteria for the implementation of performance audits of the use of the 911 fees utilized in the operation of the 911 system. The audit shall be conducted by the Department of Legislative Audit and shall be presented to the board and the Legislature;

(7) Report annually to the Government Operations and Audit Committee about the operations and findings of the board and any recommendations for changes in the surcharges imposed by this chapter and the distribution of the revenue; and

(8) Report annually to the Governor and the Legislature about the operations and findings of the board and any recommendations for changes to 911 service in the state.
Source: SL 1998, ch 214, § 3; SL 2008, ch 176, § 19; SL 2012, ch 188, § 23.



§ 34-45-21 911 financial information.

34-45-21. 911 financial information. Each 911 emergency reporting system created by a governing body of a public corporation pursuant to an ordinance authorized by § 34-45-2 shall cooperate fully with the board and provide operational and financial information in a timely manner as prescribed by the board.

Source: SL 1998, ch 214, § 4; SL 2010, ch 179, § 4.



§ 34-45-22 "911 Telecommunicator" defined.

34-45-22. "911 Telecommunicator" defined. The term, 911 telecommunicator, as used in §§ 34-45-22 to 34-45-32, inclusive, means any employee of the state, or any political subdivision thereof, whose primary full-time or part-time duties are receiving, processing, and transmitting public safety information received through a 911 emergency reporting system as defined in § 34-45-1.

Source: SL 1998, ch 142, § 1.



§ 34-45-23 "Commission" defined.

34-45-23. "Commission" defined. The term, commission, as used in §§ 34-45-22 to 34-45-32, means the Law Enforcement Officers Standards Commission created pursuant to §§ 23-3-28 and 23-3-30.

Source: SL 1998, ch 142, § 2.



§ 34-45-24 Training required for employment.

34-45-24. Training required for employment. No person may be appointed as a 911 telecommunicator, except on a temporary or probationary basis, unless the person has satisfactorily completed a preparatory program of 911 telecommunicator training at a school approved by the commission. No 911 telecommunicator may be employed on a temporary or probationary basis beyond one year if the telecommunicator lacks the educational and training qualifications required by the commission. However, in municipalities of the third class, a 911 telecommunicator's probationary period may be extended for one additional year.

Source: SL 1998, ch 142, § 3.



§ 34-45-25 Effective date.

34-45-25. Effective date. The effective date of § 34-45-24 is July 1, 1999.

Source: SL 1998, ch 142, § 4.



§ 34-45-26 Qualifications for employment and training.

34-45-26. Qualifications for employment and training. The commission shall, by rules promulgated pursuant to chapter 1-26, establish qualifications for the employment and training of 911 telecommunicators which relate to the competence and reliability of a person to assume and discharge the responsibilities of a 911 telecommunicator. The qualifications shall include minimum age, education standards, physical standards, mental standards, citizenship, character, competence, experience, and reliability. The commission shall, by rules promulgated pursuant to chapter 1-26, prescribe the means by which a person may demonstrate fulfillment of the qualifications.

Source: SL 1998, ch 142, § 5.



§ 34-45-27 Commission reserves right to refuse application.

34-45-27. Commission reserves right to refuse application. Notwithstanding §§ 23A-27-14 and 23A-27-17, the commission may refuse the application of any person who seeks certification as a 911 telecommunicator or may revoke the certification of any 911 telecommunicator if the person or the 911 telecommunicator has received an order pursuant to § 23A-27-13.

Source: SL 1998, ch 142, § 6.



§ 34-45-28 Prior requirements sufficient for continued employment.

34-45-28. Prior requirements sufficient for continued employment. The Legislature finds that any person serving as a 911 telecommunicator on July 1, 1999, meets any requirements established pursuant to § 34-45-26 as a condition of tenure or continued employment and no further evidence of qualifications may be required by the commission.

Source: SL 1998, ch 142, § 7.



§ 34-45-29 Promulgation of rules regarding training and certification--Establishment of criteria for revocation or suspension of certification.

34-45-29. Promulgation of rules regarding training and certification--Establishment of criteria for revocation or suspension of certification. The commission may promulgate rules pursuant to chapter 1-26:

(1) To require the submission of reports and information by a public safety answering point, as defined by subdivision 34-45-1(10), within this state;

(2) To establish minimum educational and training standards for admission to temporary or probationary employment as a 911 telecommunicator;

(3) To certify persons as being qualified as 911 telecommunicators under the provisions of §§ 34-45-22 to 34-45-30, inclusive;

(4) To establish criteria and procedure for the revocation or suspension of the certification of 911 telecommunicators who are convicted of a felony or misdemeanor involving moral turpitude, have intentionally falsified any application or document to achieve certification, or have been discharged from employment for cause or engaged in conduct unbecoming a 911 telecommunicator;

(5) Establish minimum curriculum requirements for preparatory, in-service and advanced courses and programs.
Source: SL 1998, ch 142, § 8.



§ 34-45-30 Responsibilities of the commission.

34-45-30. Responsibilities of the commission. The commission may:

(1) Consult and cooperate with counties, municipalities, agencies of this state, other governmental agencies, and other institutions concerning the development of 911 telecommunicator training;

(2) Make or encourage studies of any aspect of 911 telecommunicator administration;

(3) Conduct and stimulate research by public and private agencies which shall be designed to improve 911 telecommunicator training and administration;

(4) Make recommendations concerning any matter within its purview pursuant to §§ 34-45-22 to 34-45-32, inclusive;

(5) Make such evaluations as may be necessary to determine if governmental units are complying with the provisions of §§ 34-45-22 to 34-45-32, inclusive;

(6) Enter into contracts or do such things as may be necessary and incidental to the administration of its authority pursuant to §§ 34-45-22 to 34-45-32, inclusive.
Source: SL 1998, ch 142, § 9.



§ 34-45-31 Creation of a 911 telecommunicator training fund.

34-45-31. Creation of a 911 telecommunicator training fund. There is hereby created within the state treasury the 911 telecommunicator training fund into which shall be deposited moneys as provided by § 23-3-53. All moneys in the fund created by this section are continuously appropriated for the purposes of training and certifying of 911 telecommunicators. The Division of Criminal Investigation shall authorize disbursements from the fund.

Source: SL 1998, ch 142, § 11.



§ 34-45-32 Training programs established.

34-45-32. Training programs established. The commission shall establish and maintain 911 telecommunicator basic, advanced, and in-service training programs.

Source: SL 1998, ch 142, § 13.



§ 34-45-33 Repealed.

34-45-33. Repealed by SL 2005, ch 194, § 1.



§ 34-45-34 Enhanced 911 service.

34-45-34. Enhanced 911 service. No later than July 1, 2010, each governing body and 911 system shall provide enhanced 911 service.

Source: SL 2008, ch 176, § 20.






Chapter 46 - Regulation Of Sales And Distribution Of Tobacco Products

§ 34-46-1 Definition of terms.

34-46-1. Definition of terms. Terms used in this chapter mean:

(1) "Proof of age," a driver's license, nondriver identification card, tribal identification card, or other generally accepted means of identification that contains a picture of the individual and appears on its face to be valid;

(2) "Sample," tobacco products distributed to members of the general public at no cost for purposes of promoting the product;

(3) "Sampling," the distribution of samples to members of the general public in a public place;

(4) "Self-service display," a display that contains cigarettes or smokeless tobacco, or both, and is located in an area openly accessible to the merchant's consumers, and from which such consumers can readily access cigarettes or smokeless tobacco, or both, without the assistance of the merchant or an employee or agent of the merchant. A display case that holds tobacco products behind locked doors does not constitute a self-service display;

(5) "Tobacco product," any item made of tobacco intended for human consumption, including cigarettes, cigars, pipe tobacco, and smokeless tobacco;

(6) "Tobacco speciality store," a business that derives at least seventy-five percent of its revenue from the sale of tobacco products.
Source: SL 1994, ch 280, § 1; SL 2009, ch 170, § 1; SL 2011, ch 13, § 4.



§ 34-46-2 Unlawful actions.

34-46-2. Unlawful actions. The following actions are unlawful:

(1) To knowingly sell or distribute a tobacco product to a person under the age of eighteen;

(2) To purchase or attempt to purchase, to receive or attempt to receive, to possess, or to consume a tobacco product if a person is under the age of eighteen;

(3) To purchase a tobacco product on behalf of, or to give a tobacco product to, any person under the age of eighteen;

(4) To sell cigarettes other than in an unopened package originating with the manufacturer and depicting the warning labels required by federal law;

(5) To sell tobacco products through a vending machine located in a place other than the following:

(a) A factory, business, office, or other place not open to the general public;

(b) A place that is open to the public but to which persons under the age of eighteen are denied access;

(c) An establishment licensed under chapter 35-4 to sell alcoholic beverages for consumption on the premises where sold;

(6) To sell cigarettes or smokeless tobacco, or both, through a self-service display other than a display that is:

(a) A vending machine permitted under subdivision (5) of this section; or

(b) Located in a tobacco speciality store; or

(7) To distribute tobacco product samples in or on a public street, sidewalk, or park that is within five hundred feet of a playground, school, or other facility when the facility is being used primarily by persons under the age of eighteen.
Source: SL 1994, ch 280, § 2; SL 1997, ch 206, § 1; SL 1998, ch 215, § 1; SL 2007, ch 199, § 1; SL 2009, ch 170, § 2.



§ 34-46-2.1 Merchant may detain minor who purchases, attempts to purchase or consumes tobacco product--Conditions.

34-46-2.1. Merchant may detain minor who purchases, attempts to purchase or consumes tobacco product--Conditions. Any merchant who has reasonable grounds to believe that a minor has illegally purchased, attempted to purchase, possess, or consume a tobacco product, in violation of § 34-46-2, may detain the minor, on the premises of the merchant's establishment, in a reasonable manner and for a reasonable length of time:

(1) To request identification;

(2) To verify the identification;

(3) To make reasonable inquiry as to whether the minor has violated § 34-46-2 in any manner;

(4) To inform a law enforcement officer of the detention of the person and surrender that person to the custody of a law enforcement officer; or

(5) To inform a law enforcement officer or the parents, guardian, or other private person interested in the welfare of that minor of this detention and to surrender custody of the minor to that person.
Source: SL 2000, ch 185, § 3.



§ 34-46-2.2 Merchant to post notice if minors attempting to purchase tobacco products will be detained.

34-46-2.2. Merchant to post notice if minors attempting to purchase tobacco products will be detained. If a merchant chooses to implement the provisions of § 34-46-2.1, the merchant shall conspicuously post a notice, on the merchant's premises, stating that any person who the merchant reasonably believes was under the age of eighteen, has attempted to purchase tobacco products, will be detained and surrendered to a law enforcement officer.

Source: SL 2000, ch 185, § 4.



§ 34-46-3 Unannounced random inspections.

34-46-3. Unannounced random inspections. Each county state's attorney or a local law enforcement officer designated by the state's attorney shall annually conduct unannounced, random inspections at various locations where tobacco products are sold or distributed to ensure compliance with this chapter. Persons under the age of eighteen may be enlisted to test compliance with this chapter. Such persons may be used to test compliance with this chapter only if the testing is conducted under the supervision of the county state's attorney or a local law enforcement officer designated by the state's attorney and written parental consent has been provided. Any other use of persons under the age of eighteen to test compliance with this chapter is unlawful and the persons responsible for such use are subject to the penalties prescribed in § 34-46-5.

Source: SL 1994, ch 280, § 3.



§ 34-46-4 Annual reports to federal government.

34-46-4. Annual reports to federal government. The attorney general shall prepare annually for submission by the Governor to the United States Department of Health and Human Services reports as required under Section 1926 of Subpart I of Part B of Title XIX of the Federal Public Health Service Act (42 U.S.C. § 300X-26) as in effect on January 1, 1994.

Source: SL 1994, ch 280, § 4.



§ 34-46-5 Violation as misdemeanor.

34-46-5. Violation as misdemeanor. A violation of § 34-46-2 is a Class 2 misdemeanor. A person is not liable for more than one violation of subdivision 34-46-2(4) on a single day. Reasonable reliance upon proof of age of the purchaser or the recipient of a tobacco product is a complete defense to any action brought against a person for the sale or distribution of a tobacco product to a person under the age of eighteen.

Source: SL 1994, ch 280, § 5; SL 1999, ch 178, § 1.



§ 34-46-5.1 Limit on violations during unannounced random inspections.

34-46-5.1. Limit on violations during unannounced random inspections. No person may be charged with more than one violation in any twenty-four hour period which results from sales to persons purchasing during unannounced random inspections.

Source: SL 1999, ch 178, § 2.



§ 34-46-6 Uniform regulation and implementation.

34-46-6. Uniform regulation and implementation. Enforcement of this chapter shall be implemented in an equitable and uniform manner throughout the state so as to ensure the eligibility for and receipt of any federal funds or grants that the state now receives or may receive relating to the provisions of this chapter. For the purposes of equitable and uniform regulation and implementation, the Legislature through this chapter is the exclusive regulator of all matters relating to the distribution, marketing, promotion, and sale of tobacco products.

Source: SL 1994, ch 280, § 8.



§ 34-46-7 Creation of tobacco prevention and reduction program.

34-46-7. Creation of tobacco prevention and reduction program. There is hereby created the tobacco prevention and reduction program in the Department of Health.

Source: SL 2000, ch 174, § 1; SL 2001, ch 189, § 1.



§ 34-46-8 Repealed.

34-46-8. Repealed by SL 2001, ch 189, § 4.



§ 34-46-9 Department to develop tobacco prevention and reduction plan--Responsibilities of department.

34-46-9. Department to develop tobacco prevention and reduction plan--Responsibilities of department. The Department of Health shall develop and approve a state-wide strategic plan to prevent and reduce tobacco use. The plan shall set forth short term and long term goals, adequate benchmarks and standards by which measures of program success under § 34-46-10 may be appropriately evaluated. The department shall be responsible for establishing program priorities, criteria for awarding grants, and assessing overall program performance.

Source: SL 2000, ch 174, § 3; SL 2001, ch 189, § 2.



§ 34-46-10 Tobacco prevention and reduction plan--Programs or grants.

34-46-10. Tobacco prevention and reduction plan--Programs or grants. The tobacco prevention and reduction plan and moneys allocated therefor may be used for the following programs or grants:

(1) Community based programs;

(2) School based programs;

(3) State-wide programs;

(4) Cessation programs;

(5) Public education and counter marketing;

(6) Enforcement of effective tobacco laws;

(7) Evaluation of tobacco programs; or

(8) Administration and oversight.
Source: SL 2000, ch 174, § 4.



§ 34-46-11 Annual report--Contents--Posting on website.

34-46-11. Repealed by SL 2013, ch 154, § 46.



§ 34-46-12 Tobacco prevention and reduction trust fund.

34-46-12. Tobacco prevention and reduction trust fund. The tobacco prevention and reduction trust fund is established in the state treasury. Interest earned on money in the fund shall be credited to the fund. Any money from gifts, grants, or other funds may be deposited in the fund. The principal and interest may be appropriated by the Legislature from the fund. The fund shall be invested according to §§ 4-5-23 and 4-5-26.

Source: SL 2000, ch 174, § 6.



§ 34-46-13 Definition of terms used in §§ 34-46-13 to 34-46-19.

34-46-13. Definition of terms used in §§ 34-46-13 to 34-46-19. Terms used in this section and §§ 34-46-14 to 34-46-19, inclusive, mean:

(1) "Enclosed area," any space between a floor and a ceiling that is enclosed, exclusive of doorways, on all sides by permanent or temporary walls or windows;

(2) "Place of employment," any enclosed area under the control of a public or private employer;

(3) "Public place," any enclosed area to which the public is invited or in which the public is permitted.
Source: SL 2009, ch 171, § 3, approved eff. Nov. 10, 2010.



§ 34-46-14 Smoking in public or place of employment prohibited--Petty offense.

34-46-14. Smoking in public or place of employment prohibited--Petty offense. No person may smoke tobacco or carry any lighted tobacco product in any public place or place of employment. A violation of this section is a petty offense.

Source: SL 2009, ch 171, § 1, approved eff. Nov. 10, 2010.



§ 34-46-15 Person controlling public place or place of employment to inform violators--Petty offense.

34-46-15. Person controlling public place or place of employment to inform violators--Petty offense. Any person that owns, manages, operates, or otherwise controls a public place or place of employment shall inform persons violating § 34-46-14 of the provisions thereof. A violation of this section is a petty offense.

Source: SL 2009, ch 171, § 2, approved eff. Nov. 10, 2010.



§ 34-46-16 Inapplicability to private residences unless used for day care.

34-46-16. Inapplicability to private residences unless used for day care. The provisions of §§ 34-46-13 to 34-46-15, inclusive, do not apply to any private residence unless the private residence is used for day care.

Source: SL 2009, ch 171, § 4, approved eff. Nov. 10, 2010.



§ 34-46-17 Posted smoking rooms permitted in hotels and lodging establishments.

34-46-17. Posted smoking rooms permitted in hotels and lodging establishments. The provisions of §§ 34-46-13 to 34-46-15, inclusive, do not apply to any sleeping rooms in any hotel or lodging establishment licensed pursuant to subdivision 34-18-1(7) or (9), respectively, if the rooms are rented to guests. Any sleeping room in which smoking is allowed shall be posted as a smoking room.

Source: SL 2009, ch 171, § 5, approved eff. Nov. 10, 2010.



§ 34-46-18 Smoking permitted in certain licensed establishments where alcohol sold.

34-46-18. Smoking permitted in certain licensed establishments where alcohol sold. The provisions of §§ 34-46-13 to 34-46-15, inclusive, do not apply to any establishment licensed pursuant to subdivision 35-4-2(4), (6), (12), or (16) that was in compliance on January 1, 2009, with, and maintains compliance with, the following requirements:

(1) Generates ten percent or more of its annual gross income from the sale of cigars. For the purposes of this section, a cigar is any individual roll of tobacco that has a wrapper or cover consisting only of tobacco, that measures a number forty ring size or larger, and that is sold without a filter;

(2) Has a humidor on the premises; and

(3) Is enclosed by solid walls or windows, a ceiling, and a solid door and is equipped with a ventilation system by which exhausted air is not recirculated to nonsmoking areas and smoke is not backstreamed into nonsmoking areas.

Any establishment meeting the requirements of this section may permit the smoking of cigars and any premium tobacco product purchased on the premises. However, no establishment may permit the smoking of any other tobacco product on the premises. The establishment shall post a notice of the prohibition.

Any establishment meeting the requirements of this section shall annually report to the Department of Revenue, on a form prescribed by the department, the revenue generated from the sale of cigars as a percentage of annual gross income.

Source: SL 2009, ch 171, § 6, approved eff. Nov. 10, 2010; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 34-46-19 Smoking permitted in certain retail tobacco stores.

34-46-19. Smoking permitted in certain retail tobacco stores. The provisions of §§ 34-46-13 to 34-46-15, inclusive, do not apply to any retail tobacco store that meets the following requirements:

(1) Generates sixty-five percent of its annual gross income from the sale of tobacco, tobacco products, and accessories for such products;

(2) Is enclosed by solid walls or windows, a ceiling, and a solid door that provides egress to the outdoors; and

(3) Does not allow the consumption of alcoholic beverages on the premises.

Any retail tobacco store meeting the requirements of this section shall annually report to the Department of Revenue, on a form prescribed by the department, the revenue generated from the sale of tobacco, tobacco products, and accessories for such products as a percentage of annual gross income.

Source: SL 2009, ch 171, § 7, approved eff. Nov. 10, 2010; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 34-46-20 Tobacco product includes vapor product.

34-46-20. Tobacco product includes vapor product. For the purposes of §§ 34-46-2 to 34-46-6, inclusive, and 34-46-21, the term, tobacco product, includes vapor product. The term, vapor product, means any noncombustible product containing nicotine that employs a heating element, power source, electronic circuit, or other electronic, chemical, or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. The term, vapor product, includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. The term, vapor product, does not include any product approved by the United States Food and Drug Administration for sale as tobacco cessation products and marketed and sold solely for that purpose.

Source: SL 2014, ch 173, § 1.



§ 34-46-21 Sale of vapor product outside package or through self-service display prohibited--Exception--Violation as misdemeanor.

34-46-21. Sale of vapor product outside package or through self-service display prohibited--Exception--Violation as misdemeanor. No person may sell a vapor product other than in an unopened package originating with the manufacturer and depicting the warning labels required by federal law, or sell a vapor product through self-service display other than a display that is:

(1) A vending machine permitted under subdivision 34-46-2(5); or

(2) Located in a tobacco specialty store.

A violation of this section is a Class 2 misdemeanor. A person is not liable for more than one violation of this section on a single day.

Source: SL 2014, ch 173, § 2.






Chapter 47 - Emergency Services Districts

§ 34-47-1 Consolidation of rural fire protection district and ambulance district--Vote on consolidation.

34-47-1. Consolidation of rural fire protection district and ambulance district--Vote on consolidation. The board of directors of a rural fire protection district created pursuant to chapter 34-31A and the board of directors of an ambulance district created pursuant to chapter 34-11A may consolidate a rural fire protection district and an ambulance district provided the boundaries of both districts are the same and the boundaries of the resulting emergency services district remain the same. Each board of directors shall place the question of consolidation before the voters of each district at a regular meeting of the district or at a special meeting called for that purpose.

Source: SL 1995, ch 202, § 1.



§ 34-47-2 Effective date of new emergency services district--Election of board--Terms--Election of officers.

34-47-2. Effective date of new emergency services district--Election of board--Terms--Election of officers. If the voters of both the rural fire protection district and ambulance district approve a consolidation pursuant to § 34-47-1, the districts shall be consolidated into an emergency services district on the following January first. After the voters of each district approve the consolidation and before the consolidation takes effect, the voters of both districts shall meet together and elect a five-member board of emergency services. Board members shall serve until their successors are elected and qualified. Three members of the first board shall serve two-year terms and two members shall serve one-year terms, to be determined by lot at the first board meeting. Subsequent members of the board shall be elected by the voters at the annual meeting to serve two-year terms. Unless otherwise specified, an emergency services district board member election shall be conducted pursuant to chapter 8-3. At its first meeting each year the board shall elect a president, vice president, and secretary-treasurer.

Source: SL 1995, ch 202, § 2; SL 2010, ch 74, § 27.



§ 34-47-3 Rights and responsibilities of emergency services district--Levying taxes.

34-47-3. Rights and responsibilities of emergency services district--Levying taxes. An emergency services district shall have all of the rights and responsibilities of a rural fire protection district and an ambulance district as found in chapters 34-31A and 34-11A. An emergency services district may levy the taxes permitted to both a rural fire protection district and an ambulance district, but shall segregate the funding of and accounting for fire protection from ambulance services so that the tax levy permitted under chapter 34-31A provides funding for only fire protection and the tax levy permitted under chapter 34-11A provides funding for only ambulance services.

Source: SL 1995, ch 202, § 3.



§ 34-47-4 Liability of consolidated fire protection district and ambulance district.

34-47-4. Liability of consolidated fire protection district and ambulance district. If any ambulance district organized pursuant to chapter 34-11A or rural fire protection district organized pursuant to chapter 34-31A is consolidated pursuant to this chapter, such consolidation may not impair, affect, or discharge any contract, obligation, lien, or change for or upon which it might be liable had such consolidation not been made.

Source: SL 1995, ch 202, § 4.






Chapter 48 - Assistance Among Public Agencies And Emergency Management Entities

§ 34-48-1 Definition of terms.

34-48-1. Definition of terms. Terms used in this chapter mean:

(1) "Assistance," the provision of personnel, equipment, expertise, supplies, or other products or services excluding financial assistance from the state;

(2) "Covered entity," any other private or nonprofit entity that provides emergency functions as included in subdivision 34-48A-1(4);

(3) "Deploying public agency," the public agency receiving a request for assistance or providing assistance;

(4) "Public agency," the state and any agency thereof; the United States and any agency thereof; any county, municipality, township, or other political subdivision of the state; any state tribal government.
Source: SL 2006, ch 189, § 1.



§ 34-48-2 Requests for assistance by public agencies and covered entities--Use of Incident Command System.

34-48-2. Requests for assistance by public agencies and covered entities--Use of Incident Command System. In addition to the provisions of chapter 1-24 and chapter 34-48A, any public agency or covered entity may request assistance from any other public agency or covered entity in order to preserve and protect the public health, safety, and welfare. The requesting public agency and the deploying public agency shall utilize the Incident Command System of the National Incident Management System. Failure to correctly implement the National Incident Management System does not nullify any of the protections or provisions contained elsewhere in this chapter.

Source: SL 2006, ch 189, § 2; SL 2013, ch 164, § 1.



§ 34-48-3 Oral or written requests to representative.

34-48-3. Oral or written requests to representative. Any public agency or covered entity requesting assistance under this chapter may do so through an oral or written request to a representative of the deploying public agency or covered entity to which the request is directed who is authorized to control the items of assistance being requested.

Source: SL 2006, ch 189, § 3.



§ 34-48-4 Provision of assistance.

34-48-4. Provision of assistance. Any deploying public agency or covered entity receiving a request for assistance under this chapter may provide the requested assistance.

Source: SL 2006, ch 189, § 4.



§ 34-48-5 Withdrawal of assistance.

34-48-5. Withdrawal of assistance. Any deploying public agency or covered entity that provides assistance pursuant to a request under this chapter may withdraw that assistance at any time.

Source: SL 2006, ch 189, § 5.



§ 34-48-6 Authority of personnel.

34-48-6. Authority of personnel. All personnel deployed by the deploying public agency or covered entity retain all authority of the deploying public agency or covered entity and are entitled to act with all authority available to similarly situated personnel of the public agency or covered entity receiving assistance. Any law enforcement officer acting under the provisions of this chapter has the same authority to act as any other law enforcement officer of the requesting agency while responding to the request.

Source: SL 2006, ch 189, § 6; SL 2013, ch 164, § 2.



§ 34-48-7 Reimbursement of expenses.

34-48-7. Reimbursement of expenses. Any deploying public agency or covered entity involved in the incident may request reimbursement for its actual expenses. If reimbursement is requested, the deploying public agencies or covered entities involved shall agree upon the actual, reasonable expenses involved. A deploying public agency that provides law enforcement assistance shall be reimbursed as provided in § 34-48-12.

Source: SL 2006, ch 189, § 7; SL 2013, ch 164, § 3.



§ 34-48-8 Ownership of and liability for assistance provided.

34-48-8. Ownership of and liability for assistance provided. Except as provided in § 34-48-12, any deploying public agency or covered entity providing assistance in response to a request under this chapter shall maintain ownership of and liability for all assistance provided, including:

(1) Worker's compensation coverage for personnel employed, authorized, or designated to act by or on behalf of the deploying public agency or covered entity;

(2) Insurance coverage for employees, agents, or volunteers of the deploying public agency or covered entity;

(3) Property; and

(4) Personnel benefits.
Source: SL 2006, ch 189, § 8; SL 2013, ch 164, § 4.



§ 34-48-9 Civil liability for assistance--Immunity.

34-48-9. Civil liability for assistance--Immunity. No person or public agency or covered entity may be held civilly liable for actions in requesting or providing assistance under this chapter except for acts of willful misconduct or gross negligence. Nothing in this chapter constitutes a waiver or abrogation of sovereign immunity or any statutory immunity.

Source: SL 2006, ch 189, § 9.



§ 34-48-10 Coordination with chapters 1-24 and 34-48A.

34-48-10. Coordination with chapters 1-24 and 34-48A. Nothing in this chapter limits or supercedes the provisions of chapter 1-24 and chapter 34-48A. The provisions of this chapter may be used contemporaneously with any agreement under chapters 1-24 or 34-48A.

Source: SL 2006, ch 189, § 10.



§ 34-48-11 Liability coverage for law enforcement officers responding to requests for assistance.

34-48-11. Liability coverage for law enforcement officers responding to requests for assistance. Any law enforcement officer responding to a request under the provisions of this chapter shall be treated as a law enforcement officer of the requesting agency for liability purposes while in its jurisdiction, and the requesting agency shall obtain and maintain liability coverage for those law enforcement officers responding to requests. While a law enforcement officer is assigned to temporary duty within the jurisdiction of another public agency, any liability that accrues on account of the negligent or otherwise tortious act of the law enforcement officer while performing the duty is the responsibility of the requesting public agency and not the deploying public agency.

This section does not apply to any law enforcement officer or other employee of a state agency of the State of South Dakota, an agency of the United States, or a tribal government.

Source: SL 2013, ch 164, § 5.



§ 34-48-12 Wages, pension, worker's compensation, and other service rights and benefits for law enforcement officers responding to requests for assistance.

34-48-12. Wages, pension, worker's compensation, and other service rights and benefits for law enforcement officers responding to requests for assistance. Any law enforcement officer who is ordered by the deploying agency or who responds to the request of the authorities of another public agency to perform law enforcement duties outside territorial limits of the public agency where the officer is employed, is entitled to the same wage, salary, pension, worker's compensation, and all other service rights for this service as for service rendered within the limits of the public agency where the law enforcement officer is regularly employed. All wage and disability payments, pension and worker's compensation claims, damage to equipment and clothing, and medical expense arising from such service to the requesting agency shall be paid by the public agency or town regularly employing the law enforcement officer.

A deploying public agency that provides law enforcement assistance and requests reimbursement shall be reimbursed by the requesting agency for actual expenses incurred by the deploying agency, which shall include wages and salary, employee benefits such as disability and pension, fuel and oil, incidental repairs, room and board, equipment, clothing and supplies, and the cost of workers' compensation insurance premiums at the time of employment.

This section does not apply to any law enforcement officer or other employee of a state agency of the State of South Dakota, an agency of the United States, or a tribal government.

Source: SL 2013, ch 164, § 6.






Chapter 48A - Emergency Management

§ 34-48A-1 Definitions.

34-48A-1. Definitions. Terms used in this chapter mean:

(1) "Secretary," the secretary of the Department of Public Safety;

(2) "Disaster," any natural, nuclear, man-made, war- related, or other catastrophe producing phenomena in any part of the state which, in the determination of the Governor, causes damage of sufficient severity and magnitude to warrant all state assistance that is reasonably available, above and beyond emergency resource commitments;

(3) "Emergency," any natural, nuclear, man-made, war- related, or other catastrophe producing phenomena in any part of the state which in the determination of the Governor requires the commitment of less than all available state resources to supplement local efforts of political subdivisions of the state to save lives and to protect property, public health, and safety or to avert or lessen the threat of a disaster;

(4) "Emergency management," the preparation for and the carrying out of all emergency functions, other than functions for which military forces are primarily responsible, to prevent, minimize, repair injury and damage resulting from disasters caused by enemy attack, sabotage, or other hostile action, fire, flood, snowstorm, windstorm, tornado, cyclone, drought, earthquake, or other natural causes and provide for the relief of distressed humans and livestock in areas where such conditions prevail whether affecting all or only a portion of the state. These functions include, without limitation, fire fighting services, police services, medical and health services, hazardous materials, search and rescue, engineering, warning, communications, radiological, chemical, and other special weapons of defense, evacuation of persons or livestock, emergency welfare services, emergency transportation, existing or properly assigned functions of plant protection, temporary restoration of public utility services, and other functions related to civilian or livestock protection, together with other activities necessary or incidental to the preparation for any carrying out of the foregoing functions including cooperation with the federal government, county and tribal governments, national relief organizations, public or private organizations, and persons;

(5) "Emergency management worker," any full or part- time paid, volunteer or auxiliary employee of this state, or other state, territory, possession, or the District of Columbia, of the federal government, or any neighboring county, or of any political subdivision thereof, or of any agency or organization, performing services at any place in this state subject to the order or control of, or pursuant to a request of, the state government or any political subdivision thereof;

(6) "Hazardous material," any material, including but not limited to, explosives, flammable liquids, flammable compressed gas, flammable solids, oxidizing materials, poisons, corrosive materials, and radiological materials, the loss of control or mishandling of which could cause personal injury or death to humans or damage to property or the environment;

(7) "Local effort," the expenditure for emergency or disaster purposes within the twelve-month period preceding the date of the request, of an amount equal to two mills of the assessed valuation, exclusive of capital asset purchases, in each county for the assessment date preceding the date of the request under an emergency or disaster declaration by the Governor;

(8) "Local organization for emergency management," an organization created in accordance with the provisions of this chapter by state or local authority to perform local emergency management functions;

(9) "Political subdivision," counties, townships, Indian tribes, and municipalities; and

(10) "Search and rescue," the preparation and carrying out of search for and rescue of persons.
Source: SL 1949, ch 236, § 3; SL 1951, ch 285, § 3; SL 1955, ch 236, § 2; SDC Supp 1960, § 41.01C03; SL 1972, ch 188; SL 1977, ch 271, § 1; SL 1985, ch 15, § 41; SL 1989, ch 30, § 59; SL 1992, ch 236, § 1; SL 2004, ch 17, § 185; SDCL § 33-15-1.



§ 34-48A-2 Policy and purpose.

34-48A-2. Policy and purpose. In order to ensure that preparation of this state will be adequate to deal with an emergency or disaster, and to provide for the common defense and to protect the public peace, health, and safety and to preserve the lives and property of the people of the state, it is hereby found and declared to be necessary:

(1) To create a Division of Emergency Management, and to authorize the creation of local organizations for emergency management in the political subdivisions of the state;

(2) To confer upon the Governor, the secretary and upon the executive heads or governing bodies of the political subdivision of the state the emergency powers provided by this chapter;

(3) To provide for the rendering of mutual aid among the political subdivisions of the state and with other states and to cooperate with the federal government for the carrying out of emergency management functions; and

(4) To cooperate with each association, authority, board, commission, committee, council, department, division, office officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty. This subdivision does not include the legislative or judicial branch of the state, of its units of local government, or of Indian tribes.
Source: SL 1949, ch 236, § 2; SL 1951, ch 285, § 2; SL 1953, ch 288, § 2; SL 1955, ch 236, § 1; SDC Supp 1960, § 41.01C02 (1); SL 1977, ch 271, § 2; SL 1992, ch 236, § 2; SL 2004, ch 17, § 186; SDCL § 33-15-2.



§ 34-48A-3 Coordination with federal government--Cooperation with other agencies.

34-48A-3. Coordination with federal government--Cooperation with other agencies. It is further declared to be the purpose of this chapter and the policy of the state that all emergency management of this state shall be coordinated to the maximum extent and shall cooperate with the federal government including its various departments and agencies, with other states and localities, and with private agencies of every type, to the end that the most effective preparation and use may be made of the nation's manpower, resources, and facilities for dealing with any disaster that may occur.

Source: SL 1949, ch 236, § 2; SL 1951, ch 285, § 2; SDC Supp 1960, § 41.01C02 (2); SL 1977, ch 271, § 3; SL 1993, ch 242, § 2; SDCL § 33-15-3.



§ 34-48A-4 Employment of assistants--Expenditures.

34-48A-4. Employment of assistants--Expenditures. The secretary of public safety may employ such technical, clerical, stenographic, and other personnel pursuant to chapter 3-6A, and may make expenditures from the appropriation therefor, or from other funds made available to him for purposes of emergency management, as may be necessary to carry out the purposes of this chapter.

Source: SL 1949, ch 236, § 4; SL 1951, ch 285, § 4; SDC Supp 1960, § 41.01C04 (2); SL 1977, ch 271, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 109; SDCL § 33-15-5.



§ 34-48A-5 Authority of Governor in time of disaster, terrorist attack, or emergency.

34-48A-5. Authority of Governor in time of disaster, terrorist attack, or emergency. In the event of disaster, war, act of terrorism as defined in state law, or emergency that is beyond local government capability, the Governor:

(1) May assume direct operational control over all or any part of the emergency management functions within the state which may affect all or any portion of the state;

(2) May declare an emergency or disaster to exist in the stricken area and employ emergency management to assist local authorities to affect relief and restoration;

(3) May call upon and use any facilities, equipment, other nonmedical supplies, and resources available from any source, other than personal or private funds, in order to carry out the purposes of this chapter by contributing to the expense incurred in providing relief in such amounts as the Governor shall determine. However, nothing in this subdivision may be construed to authorize the taking of firearms, as defined in subdivision 22-1-2(16), without the consent of the owner;

(4) May suspend the provisions of any rules of any state agency, if strict compliance with the provisions of the rule would in any way prevent, hinder, or delay necessary action in managing a disaster, war, act of terrorism, or emergency, including fire, flood, earthquake, severe high and low temperatures, tornado storm, wave action, oil spill, or other water or air contamination, epidemic, blight, drought, infestation, explosion, riot, or hostile military or paramilitary action, which is determined by the Governor to require state or state and federal assistance or actions to supplement the recovery efforts of local governments in alleviating the damage, loss, hardship, or suffering caused thereby;

(5) May control the ingress and egress in a designated disaster or emergency area, the movement of vehicles upon highways within the area, the movement of persons within the area, and the occupancy of premises within the area;

(6) May procure, acquire, store, distribute, and dispense any pharmaceutical agents or medical supplies located within the state as may be reasonable and necessary to respond to the disaster, emergency, or act of terrorism;

(7) May appoint and prescribe the duties of such out-of-state health care providers as may be reasonable and necessary to respond to the disaster, emergency, or act of terrorism;

(8) May provide for the examination and safe disposal of any dead body as may be reasonable and necessary to respond to the disaster, emergency, or act of terrorism; and

(9) May provide for the protection, construction or reconstruction, repair, and maintenance of public or private transportation facilities.

The powers granted to the Governor under this section shall remain in effect for a period of six months and may be restored for one or more successive six-month periods by declaration of the Governor that the conditions permitting such powers persist.

Source: SL 1949, ch 236, § 6; SL 1951, ch 285, § 6; SL 1955, ch 236, § 3; SDC Supp 1960, § 41.01C05 (1); SL 1977, ch 271, § 4; SL 1989, ch 283, § 1; SL 2002, ch 162, §§ 1, 2; SL 2004, ch 223, § 1; SDCL § 33-15-8.



§ 34-48A-6 Emergency co-ordination of resources by Governor.

34-48A-6. Emergency co-ordination of resources by Governor. Whenever the Governor in pursuance to § 34-48A-5 shall declare an emergency or disaster to exist within the state, he may authorize and direct the resources of any political subdivision of the state or of any department, commission, or agency of the state to assist another political subdivision with such resources.

Source: SDC Supp 1960, ch 41.01C as added by SL 1969, ch 169, § 1; SL 1977, ch 271, § 5; SDCL § 33-15-8.1.



§ 34-48A-7 Powers and duties of workers from sending political subdivision.

34-48A-7. Powers and duties of workers from sending political subdivision. Any emergency management worker on duty in a receiving political subdivision has the same powers, duties, rights, privileges, and immunities as if the worker was performing like services in the sending political subdivision and is considered to be acting within the scope and in the course of the worker's regular employment, as an employee of the sending political subdivision.

Source: SDC Supp 1960, ch 41.01C as added by SL 1969, ch 169, § 1; SL 1977, ch 271, § 36; SL 1992, ch 236, § 3; SDCL § 33-15-8.2.



§ 34-48A-8 Reimbursement between political subdivisions co-operating.

34-48A-8. Reimbursement between political subdivisions co-operating. The receiving political subdivision shall reimburse the sending political subdivision for all supplies used, the expenses of all equipment used, and the compensation paid to all officers and members of such forces so furnished during such time as the rendition of such aid prevents them from performing their duties in the sending political subdivision, for the actual traveling and maintenance expenses of such officers and members while rendering such aid, and the costs of all insurance covering such officers and members while so engaged, and any damage or loss to equipment or supplies furnished while so engaged. Any claim for such reimbursement, loss, damage, or expense in the use of equipment or supplies or for additional expenses incurred in the operation or maintenance thereof shall not be allowed unless within ninety days after the same is sustained or incurred an itemized notice of such claim, verified by an officer or employee of the sending political subdivision, having knowledge of the facts, is filed with the clerk or auditor of the receiving political subdivision.

Source: SDC Supp 1960, ch 41.01C as added by SL 1969, ch 169, § 1; SDCL § 33-15-8.3.



§ 34-48A-9 Power to make orders.

34-48A-9. Power to make orders. In performing his duties under this chapter, and to effect its policy and purpose, the Governor is further authorized and empowered to make, amend, and rescind the necessary orders to carry out the provisions of this chapter within the limits of the authority conferred upon him herein, with due consideration of the plans of the federal government.

Source: SL 1949, ch 236, § 6; SL 1951, ch 285, § 6; SDC Supp 1960, § 41.01C05 (2) (a); SL 1977, ch 272, § 1; SL 1986, ch 272, § 15; SDCL § 33-15-9.



§ 34-48A-10 Special permits for emergency movement of persons and property in lieu of other permits.

34-48A-10. Special permits for emergency movement of persons and property in lieu of other permits. The Governor may, by executive order, provide for the issuance of special permits for the movement of persons, commodities, and equipment in the event of disaster or impending disaster from any cause to the extent that the civilian or livestock population, or any part thereof, will be deprived of necessary, and essential food, fuel, supplies, and equipment. The special permits herein provided shall be issued without fee and shall be in lieu of compensation for the unusual use of the highways and in lieu of those permits required by §§ 10-47A-65 and 32-22-38.

Source: SDCL § 33-15-9 as enacted by SL 1977, ch 272, § 1; SL 1989, ch 117, §§ 65, 76; SDCL § 33-15-9.1.



§ 34-48A-11 Preparation of comprehensive plan--Coordination with federal plan.

34-48A-11. Preparation of comprehensive plan--Coordination with federal plan. The secretary is directed to prepare a comprehensive plan and program for the emergency management of this state. The plan and program shall be integrated into and coordinated with the emergency management plans of the federal government and of other states to the fullest possible extent, and shall coordinate the preparation of plans and programs for emergency management by the political subdivisions of this state, which shall be integrated into and coordinated with the emergency management plan and program of this state to the fullest possible extent.

Source: SL 1949, ch 236, § 6; SL 1951, ch 285, § 6; SDC Supp 1960, § 41.01C05 (2) (b); SL 1977, ch 271, § 11; SL 2004, ch 17, § 187; SDCL § 33-15-10.



§ 34-48A-12 Contents of plan--Supplies and equipment--Cooperation with federal government--Agreements with other states--Distribution and allocation--Training and information programs.

34-48A-12. Contents of plan--Supplies and equipment--Cooperation with federal government--Agreements with other states--Distribution and allocation--Training and information programs. The secretary may with the approval of the Governor and in accordance with the plan and program for emergency management of this state:

(1) Procure supplies and equipment;

(2) Cooperate with the federal government, or any agency thereof, and to enter into agreements with any state of the United States or subdivision thereof or with any private agency therein for the procurement of food, fuel, supplies, and equipment necessary for civilian use;

(3) Provide for the distribution and allocation thereof to the inhabitants of this state in a manner consistent with the needs and requirements of the civil population thereof; and

(4) Institute training programs and public information programs, and take all other preparatory steps including the partial or full mobilization of emergency management organizations in advance of actual disaster, to ensure the furnishing of adequately trained and equipped forces of emergency management personnel in time of need.
Source: SL 1949, ch 236, § 6; SL 1951, ch 285, § 6; SDC Supp 1960, § 41.01C05 (2) (c); SL 1977, ch 271, § 12; SL 2004, ch 17, § 188; SDCL § 33-15-11.



§ 34-48A-13 Municipalities to provide contact list of public officials to Division of Emergency Management--Contents.

34-48A-13. Municipalities to provide contact list of public officials to Division of Emergency Management--Contents. No later than July first of each year, each municipal governing body as defined by subdivision 9-1-1(4), shall provide to the Department of Public Safety, Division of Emergency Management, information that will enable emergency agencies to reach the members of the municipal governing board and the mayor at any time, day or night. The information necessary shall include home, business, and other personal telephone numbers including any facsimile transmission machines and cellular or mobile telephone numbers; home, business, and other personal addresses; employer's name and telephone number; and home, business, and other personal email or internet addresses.

Source: SL 2002, ch 163, § 1; SL 2004, ch 17, § 189; SDCL § 33-15-11.1.



§ 34-48A-14 Municipalities to provide contact list of certain public employees to Division of Emergency Management.

34-48A-14. Municipalities to provide contact list of certain public employees to Division of Emergency Management. In addition to the information required in § 34-48A-13, each municipal governing body shall provide to the Department of Public Safety, Division of Emergency Management contact information for the municipal employees responsible for the following functions if the municipality employs a person in such a capacity:

(1) City administrator or city manager;

(2) Building inspection;

(3) Engineering;

(4) Electrical;

(5) Fire;

(6) Police and law enforcement;

(7) Public works;

(8) Streets and highways;

(9) Sewer and waste water;

(10) Water;

(11) Telephone;

(12) Utilities;

(13) Emergency services or civil defense;

(14) Coroner; and

(15) 911 coordinator.
Source: SL 2002, ch 163, § 2; SL 2004, ch 17, § 190; SDCL § 33-15-11.2.



§ 34-48A-15 County commission to provide contact list of public officers and employees to Division of Emergency Management--Contents.

34-48A-15. County commission to provide contact list of public officers and employees to Division of Emergency Management--Contents. No later than January thirty-first of each year, each county commission shall provide to the Department of Public Safety, Division of Emergency Management, information that will enable emergency agencies to reach the members of the county commission, the county auditor, the county sheriff, the county coroner, and the state's attorney at any time, day or night. The information necessary shall include home, business, and other personal telephone numbers including any facsimile transmission machines and cellular or mobile telephone numbers; home, business, and other personal addresses; employer's name and telephone number; and home, business, and other personal email or internet addresses.

The county commission shall also provide information on any employee of the county responsible for any of the functions listed in § 34-48A-14.

Source: SL 2002, ch 163, § 3; SL 2004, ch 17, § 191; SDCL § 33-15-11.3.



§ 34-48A-16 Boards of supervisors to provide contact list of public officers and employees to Division of Emergency Management--Contents.

34-48A-16. Boards of supervisors to provide contact list of public officers and employees to Division of Emergency Management--Contents. No later than March thirty-first of each year, each township board of supervisors shall provide to the Department of Public Safety, Division of Emergency Management, information that will enable emergency agencies to reach each member of the board of supervisors, the township constable, and the township clerk at any time, day or night. The information necessary shall include home, business, and other personal telephone numbers including any facsimile transmission machines and cellular or mobile telephone numbers; and home, business, and other personal addresses; employer's name and telephone number; home, business, and other personal email or internet addresses.

The board of township supervisors shall also provide information on any employee of the township responsible for any of the functions listed in § 34-48A-14.

Any township with fewer than ten registered voters in the township is exempted from the provisions of §§ 34-48A-13 to 34-48A-18, inclusive.

Source: SL 2002, ch 163, § 4; SL 2004, ch 17, § 192; SDCL § 33-15-11.4.



§ 34-48A-17 Department of Public Safety to promulgate rules for emergency reporting procedures.

34-48A-17. Department of Public Safety to promulgate rules for emergency reporting procedures. The Department of Public Safety shall promulgate rules, pursuant to chapter 1-26, to establish reporting procedures pursuant to §§ 34-48A-13 to 34-48A-18, inclusive, and to require any other information that is reasonably expected to provide the ability for any emergency agency in this state to contact local officials in the event of an emergency.

Source: SL 2002, ch 163, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 110; SDCL § 33-15-11.5.



§ 34-48A-18 Confidentiality of information.

34-48A-18. Confidentiality of information. The information provided pursuant to §§ 34-48A-13 to 34-48A-18, inclusive, shall remain confidential and may only be used for emergency purposes.

Source: SL 2002, ch 163, § 6; SDCL § 33-15-11.6.



§ 34-48A-19 Mutual aid arrangements with other states and between political subdivisions.

34-48A-19. Mutual aid arrangements with other states and between political subdivisions. The secretary with the approval of the Governor may enter into mutual aid arrangements with other states and coordinate mutual aid plans between political subdivisions of this state.

Source: SL 1949, ch 236, § 6; SL 1951, ch 285, § 6; SDC Supp 1960, § 41.01C05 (2) (e); SL 1977, ch 271, § 13; SL 2004, ch 17, § 193; SDCL § 33-15-13.



§ 34-48A-20 Cooperation with federal agencies--Mobilization of forces--Warning signals--Utility systems--Public meetings--Evacuation.

34-48A-20. Cooperation with federal agencies--Mobilization of forces--Warning signals--Utility systems--Public meetings--Evacuation. The Governor and secretary may cooperate with the President and other appropriate federal officers and agencies and with the officers and agencies of other states and political subdivisions, in matters pertaining to the emergency management of the state and nation, including the direction or control of:

(1) Mobilization of emergency management forces;

(2) The use of warning signals for tests, exercise, or attacks;

(3) The maintenance of utility systems;

(4) Public meetings or gatherings; and

(5) The evacuation and reception of the civilian population.
Source: SL 1951, ch 285, § 6; SDC Supp 1960, § 41.01C05 (2) (h); SL 1977, ch 271, § 14; SL 2004, ch 17, § 194; SDCL § 33-15-16.



§ 34-48A-21 Assignment of workers to reinforce local organization--Call to duty--Place of duty.

34-48A-21. Assignment of workers to reinforce local organization--Call to duty--Place of duty. The secretary may assign emergency management workers, to be controlled by the secretary, as may be necessary to reinforce emergency management organizations in stricken areas. Emergency management workers shall be called to duty by orders of the secretary and shall perform their functions in any part of the state or without the state in compliance with mutual aid agreements.

Source: SL 1949, ch 236, § 7; SL 1951, ch 285, § 7; SDC Supp 1960, § 41.01C06 (1); SL 1977, ch 271, § 16; SL 1992, ch 236, § 4; SL 2004, ch 17, § 195; SDCL § 33-15-17.



§ 34-48A-22 Emergency management workers--Rights, duties, and compensation.

34-48A-22. Emergency management workers--Rights, duties, and compensation. An emergency management worker while on duty, whether within or without the state, shall:

(1) If the worker is an employee of the state, have the powers, duties, rights, privileges, and immunities and receive the compensation incidental to the worker's employment;

(2) If the worker is an employee of a political subdivision of the state, and whether serving within or without such political subdivision, have the powers, duties, rights, privileges, and immunities and receive the compensation incidental to the worker's employment;

(3) If the worker is not an employee of the state or a political subdivision thereof, be compensated by the state at a rate set by rules promulgated pursuant to chapter 1-26 by the secretary, and have the same rights and immunities as are provided by law for the employees of this state; and

(4) Be subject to the operational control of the authority in charge of emergency management activities in the area in which the worker is now serving.
Source: SL 1949, ch 236, § 7; SL 1951, ch 285, § 7; SDC Supp 1960, § 41.01C06 (2); SL 1977, ch 271, § 34; SL 1986, ch 272, § 16; SL 1992, ch 236, § 5; SL 2004, ch 17, § 196; SDCL § 33-15-18.



§ 34-48A-23 Civil immunity of persons requested to assist with hazardous material incidents--Exceptions.

34-48A-23. Civil immunity of persons requested to assist with hazardous material incidents--Exceptions. A person who provides assistance at the request of any emergency management agency in the event of an accident or other emergency situation involving the use, handling, transportation, transmission, or storage of hazardous material defined in subdivision 34-48A-1(6) is not liable in any civil action for damages as a result of his acts of commission or omission in rendering assistance. Nothing in this section grants immunity to a person causing damages as a result of his business activities or by his willful or wanton act of commission or omission in rendering assistance. Nothing in this section grants immunity to a person causing damages as a result of his business activities or by his willful or wanton act of commission or omission which takes place without the request of an emergency management agency.

Source: SL 1980, ch 235, § 1; SL 1987, ch 29, § 16; SL 1992, ch 236, § 6; SDCL § 33-15-18.1.



§ 34-48A-24 Scope of immunity extends to employers and other responsible parties.

34-48A-24. Scope of immunity extends to employers and other responsible parties. The immunity granted by § 34-48A-23 shall extend to the employer of the person rendering such assistance, and to any other person, employer, partnership, or corporation legally responsible for the acts or omissions of such individual.

Source: SL 1980, ch 235, § 2; SDCL § 33-15-18.2.



§ 34-48A-25 Reimbursement of local governments for employees' expenses and damages.

34-48A-25. Reimbursement of local governments for employees' expenses and damages. The state shall reimburse a political subdivision for the compensation paid and actual and necessary travel, subsistence and maintenance expenses of employees of such political subdivision while serving as emergency management workers, and for all payments for death, disability, or injury of such employees incurred in the course of such duty, and for all losses of or damage to supplies and equipment of such political subdivision resulting from the operation of emergency management workers under state control.

Source: SL 1951, ch 285, § 7; SDC Supp 1960, § 41.01C06 (3); SL 1977, ch 271, § 35; SL 1992, ch 236, § 7; SDCL § 33-15-20.



§ 34-48A-26 Duty to utilize already existing facilities.

34-48A-26. Duty to utilize already existing facilities. The Governor, the secretary, and the executive officers or governing bodies of the political subdivisions of the state shall utilize the services, equipment, supplies, and facilities of existing departments, offices, and agencies of the state and of the political subdivisions thereof to the maximum extent practicable, and the officers and personnel of all such departments, offices, and agencies. Such departments, offices, and agencies shall cooperate with and extend such services and facilities to the Governor, the secretary and to the emergency management organizations of the state upon request. A local political subdivision must exhaust its available resources prior to obtaining assistance from another political subdivision. The state must exhaust all available governmental resources prior to obtaining private resources.

Source: SL 1949, ch 236, § 12; SL 1951, ch 285, § 12; SDC Supp 1960, § 41.01C11; SL 1977, ch 271, § 15; SL 2004, ch 17, § 197; SDCL § 33-15-21.



§ 34-48A-27 Secretary of public safety responsible for carrying out emergency management program.

34-48A-27. Secretary of public safety responsible for carrying out emergency management program. The secretary of public safety, subject to the direction and control of the Governor, is responsible for carrying out the program for emergency management of this state. He shall coordinate the activities of all organizations for emergency management within the state, and shall maintain liaison with and cooperation with emergency management agencies and organizations of other states and of the federal government.

Source: SL 1949, ch 236, § 4; SL 1951, ch 285, § 4; SDC Supp 1960, § 41.01C04 (4); SL 1977, ch 271, § 8; SL 1992, ch 236, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 111; SDCL § 33-15-22.



§ 34-48A-28 Special emergency and disaster special revenue fund.

34-48A-28. Special emergency and disaster special revenue fund. There is hereby created a fund to be known as the "special emergency and disaster special revenue fund." Expenditures may be made from the fund to meet special emergency requirements of the Division of Emergency Management, not included in the general and special appropriations which provide for the ordinary operation and maintenance of functions of this department, and for carrying into effect the objectives and provisions of this chapter. No part of this fund may revert to the general fund. Withdrawal from this fund shall be made on warrants drawn by the state auditor on vouchers signed by the secretary of public safety.

Source: SL 1955, ch 236, § 4; SL 1957, ch 418, § 2; SDC Supp 1960, § 41.01C15; SL 1977, ch 271, § 24; SL 1992, ch 236, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 112; SDCL § 33-15-23.



§ 34-48A-29 Credits to fund--Expenditures from fund.

34-48A-29. Credits to fund--Expenditures from fund. All collections, donations, bequests, or funds, received by way of gift, grant, or loan, for the purposes of emergency management shall be credited to the fund created by § 34-48A-28 and shall be expended therefrom in accordance with that section.

Source: SL 1955, ch 236, § 4; SDC Supp 1960, § 41.01C15; SL 1977, ch 271, § 25; SL 1993, ch 242, § 2; SDCL § 33-15-24.



§ 34-48A-30 Minimum local effort required for state aid.

34-48A-30. Minimum local effort required for state aid. In order to qualify for state financial assistance to meet the costs of an emergency or disaster declared by the Governor, a county shall meet the minimum standard of local effort as specified in subdivision 34-48A-1(7).

Source: SL 1969, ch 247, § 2; SDCL Supp, § 33-15-24.2; SL 1977, ch 271, § 26; SL 1987, ch 29, § 17; SDCL § 33-15-24.1.



§ 34-48A-31 County duty to assist local government subdivisions to meet local effort eligibility requirement.

34-48A-31. County duty to assist local government subdivisions to meet local effort eligibility requirement. In order to meet the total local effort eligibility requirement for state financial assistance, counties shall assist all other local government subdivisions within their political jurisdiction with all available emergency and disaster funds.

Source: SL 1969, ch 247, § 2; SL 1977, ch 271, § 27; SDCL § 33-15-24.3.



§ 34-48A-32 Amount of state financial assistance--Additional assistance authorized.

34-48A-32. Amount of state financial assistance--Additional assistance authorized. In those counties in which the Governor has officially declared an emergency or disaster and in which local effort requirements have been met, the state will provide financial assistance for such additional operational costs needed for the particular emergency or disaster situation up to a maximum of sixty percent of additional local effort expenditures; provided, however, that the Governor upon finding it necessary for the preservation of life and property may authorize additional state financial assistance.

Source: SL 1969, ch 247, § 3; SL 1977, ch 271, § 28; SDCL § 33-15-24.4.



§ 34-48A-33 State financial assistance paid from special emergency and disaster special revenue fund--Vouchers.

34-48A-33. State financial assistance paid from special emergency and disaster special revenue fund--Vouchers. The state financial assistance provided by § 34-48A-32 may be paid and advanced from the funds appropriated to the special emergency and disaster special revenue fund upon vouchers executed by the county treasurer and approved by the secretary.

Source: SL 1969, ch 247, § 4; SL 1977, ch 271, § 29; SL 2004, ch 17, § 198; SDCL § 33-15-24.5.



§ 34-48A-34 Estimates of costs and certification of county needs--Excess assistance payments revert to fund.

34-48A-34. Estimates of costs and certification of county needs--Excess assistance payments revert to fund. The county commissioners of such counties shall prepare detailed estimates of the additional operational costs which they anticipate will be needed to meet the costs of the emergency or disaster within the limitations of §§ 34-48A-30 to 34-48A-35, inclusive, and shall from time to time certify the needs of the county to the county treasurer who shall submit the necessary vouchers for the advances and payment provided by § 34-48A-33. Any advance which is in excess of the actual needs of the county and actual expenditures thereby for allowable costs shall be returned to the state and reverted to the emergency and disaster special revenue fund.

Source: SL 1969, ch 247, § 4; SL 1977, ch 271, § 30; SL 1980, ch 26, § 25; SL 1992, ch 236, § 10; SDCL § 33-15-24.6.



§ 34-48A-35 Scope of rules.

34-48A-35. Scope of rules. The Department of Public Safety may promulgate rules pursuant to chapter 1-26 concerning:

(1) The establishment of minimum standards of local effort to obtain financial assistance under this chapter and the procedures for obtaining such assistance;

(2) The establishment of compensation levels for emergency management workers under subdivision 34-48A-22(3); and

(3) The standards and procedures for providing benefits under the Disaster Relief Act of 1974, as amended by the Robert T. Stafford Disaster Relief and Emergency Assistance Act of 1988.
Source: SL 1969, ch 247, § 5; SL 1977, ch 271, § 17; SL 1980, ch 26, § 26; SL 1986, ch 272, § 18; SL 1992, ch 236, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 113; SDCL § 33-15-24.8.



§ 34-48A-36 Authority to accept federal moneys, services, or equipment--Conditions.

34-48A-36. Authority to accept federal moneys, services, or equipment--Conditions. If the federal government, or any agency or officer thereof, or any person, firm, or corporation offers to the state or to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan, for emergency management, the Governor or the political subdivision, acting through the Governor, or such political subdivision, acting through its executive officer or governing body, may accept such offer. Upon acceptance the Governor or executive officer or governing body of such political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the state or political subdivision, and subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer.

Source: SL 1949, ch 236, § 11; SL 1951, ch 285, § 11; SDC Supp 1960, § 41.01C10 (2); SL 1977, ch 271, § 6; SL 1992, ch 236, § 12; SDCL § 33-15-25.



§ 34-48A-37 Cooperation in implementation of federal Disaster Relief Act.

34-48A-37. Cooperation in implementation of federal Disaster Relief Act. The Governor may cooperate with or enter into agreements with agencies of the federal government to the extent necessary or appropriate to implement the provisions of the Disaster Relief Act of 1974, as amended by the Robert T. Stafford Disaster Relief and Emergency Assistance Act of 1988, and to provide, under rules promulgated pursuant to chapter 1-26 by the Department of Public Safety, such benefits to the residents of the state as may be available to them under that act.

Source: SL 1977, ch 271, § 7; SL 1986, ch 272, § 19; SL 1992, ch 236, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 114; SDCL § 33-15-25.1.



§ 34-48A-38 Audit of project applications.

34-48A-38. Audit of project applications. The auditor general shall conduct required audits of disaster project applications pursuant to the Federal Register, Volume 40, Number 103, part III, General Section.

Source: SL 1977, ch 271, § 41; SDCL § 33-15-25.2.



§ 34-48A-39 County emergency management organizations.

34-48A-39. County emergency management organizations. Each organized county of this state shall establish a local organization and develop an emergency plan for emergency management in accordance with the state emergency management plan and program.

Source: SL 1949, ch 236, § 8; SL 1951, ch 285, § 8; SL 1953, ch 288, § 5; SDC Supp 1960, § 41.01C07 (1); SL 1977, ch 271, § 18; SL 1992, ch 236, § 14; SDCL § 33-15-26.



§ 34-48A-40 Director of local organization--Duties and powers.

34-48A-40. Director of local organization--Duties and powers. Each local organization for emergency management shall have a director who shall be appointed by the executive officer or governing body of the county, and who shall have direct responsibility for the development and implementation of emergency and disaster plans, organization, administration, and operation of the local organization for emergency management, subject to the direction and control of the executive officer or governing body.

Source: SL 1949, ch 236, § 8; SL 1951, ch 285, § 8; SL 1953, ch 288, § 5; SDC Supp 1960, § 41.01C07 (1); SL 1977, ch 271, § 19; SL 1992, ch 236, § 15; SDCL § 33-15-27.



§ 34-48A-41 Contracting power of local subdivision--Obedience to mandatory constitutional requirements.

34-48A-41. Contracting power of local subdivision--Obedience to mandatory constitutional requirements. Each political subdivision in which any disaster or emergency as described in subdivision 34-48A-1(2) occurs, may enter into contracts and incur obligations necessary to combat the disaster or emergency, to protect the health and safety of persons and property, and to provide emergency assistance to the victims of such disaster or emergency without regard to time-consuming procedure and formalities prescribed by law. However, the political subdivision shall comply with mandatory constitutional requirements, pertaining to the performance of public work, entering into contracts, the incurring of obligations, the employment of temporary workers, the rental of equipment, the purchase of supplies and materials, the levying of taxes, and the appropriation and expenditures of public funds.

Source: SL 1949, ch 236, § 8; SL 1951, ch 285, § 8; SDC Supp 1960, § 41.01C07 (2); SL 1977, ch 271, § 20; SL 1992, ch 236, § 16; SDCL § 33-15-29.



§ 34-48A-42 County emergency management revenue fund.

34-48A-42. County emergency management revenue fund. Each county shall establish an emergency management fund in the office of the county treasurer, which shall be a special revenue fund. Any reimbursement or matching funds for emergency management purposes from any source whatever, shall be deposited in the special emergency and disaster fund and used for emergency management purposes. Withdrawals from this fund shall be made on warrants drawn by the county auditor in the manner provided by law for the ordinary expenditures of such political subdivision.

Source: SDC Supp 1960, § 41.01C10 (3) as added by SL 1964, ch 117; SL 1977, ch 271, § 31; SL 1992, ch 236, § 17; SDCL § 33-15-31.



§ 34-48A-43 Matching federal moneys--Deferring local obligation.

34-48A-43. Matching federal moneys--Deferring local obligation. If an emergency management special revenue fund has been established, in accordance with this chapter, and the moneys in the fund are insufficient to pay the full amount of a proposed purchase under a federal matching funds project, the county or district may request an advance of federal funds to be deposited in the special revenue fund to permit the payment of the full amount of the obligation when due.

Source: SDC Supp 1960, § 41.01C10 (4) as added by SL 1964, ch 117; SL 1977, ch 271, § 33; SL 1992, ch 236, § 18; SDCL § 33-15-32.



§ 34-48A-44 Local emergency management districts--Appropriations.

34-48A-44. Local emergency management districts--Appropriations. In addition to the other provisions of this chapter, any county may join with other counties to form emergency management districts. Each county may appropriate money out of the general fund to pay salaries and expenses of such emergency management district.

Source: SL 1959, ch 287; SDC Supp 1960, § 41.01C07 (3); SL 1977, ch 271, § 21; SL 1992, ch 236, § 19; SDCL § 33-15-33.



§ 34-48A-45 Mutual aid arrangements of local organizations.

34-48A-45. Mutual aid arrangements of local organizations. The director of a local emergency management organization may develop mutual aid arrangements consistent with state plans and programs. The provisions of such arrangements shall be implemented in the event of emergency or disaster.

Source: SL 1949, ch 236, § 9; SL 1951, ch 285, § 9; SDC Supp 1960, § 41.01C08 (1); SL 1977, ch 271, § 22; SL 1992, ch 236, § 20; SDCL § 33-15-34.



§ 34-48A-46 Interstate mutual aid arrangements.

34-48A-46. Interstate mutual aid arrangements. The director of each local organization for emergency management may, subject to the approval of the Governor, enter into mutual aid arrangements with emergency management agencies or organizations in other states for reciprocal emergency management aid and assistance in case of disaster too great to be dealt with unassisted.

Source: SL 1949, ch 236, § 9; SL 1951, ch 285, § 9; SDC Supp 1960, § 41.01C08 (2); SL 1977, ch 271, § 23; SL 1992, ch 236, § 21; SDCL § 33-15-35.



§ 34-48A-47 Powers of emergency management workers outside local jurisdiction.

34-48A-47. Powers of emergency management workers outside local jurisdiction. Any emergency management worker performing emergency management at any place in this state pursuant to agreements, compacts, or arrangements for mutual aid and assistance, to which the state or political subdivision thereof is a party, shall possess the same powers, duties, immunities, and privileges he would ordinarily possess if performing his duties in the state, province, or political subdivision thereof in which normally employed or rendering services.

Source: SL 1953, ch 288, § 6; SDC Supp 1960, § 41.01C09 (4); SL 1977, ch 271, § 37; SL 1992, ch 236, § 22; SL 1993, ch 242, § 2; SDCL § 33-15-36.



§ 34-48A-48 District special emergency and disaster fund--Sources--Withdrawals.

34-48A-48. District special emergency and disaster fund--Sources--Withdrawals. Each district organization for emergency management may establish a special emergency and disaster fund in the office of the county treasurer of the county where the district office is located, which shall be a special revenue fund. Any reimbursement or matching funds from any source whatever, shall be deposited in the fund and used for emergency management purposes. Withdrawals from the fund shall be made on warrants drawn by the county auditor of the county on vouchers signed by the district organization director and one commissioner from the advisory board of the district.

Source: SL 1959, ch 287; SDC Supp 1960, § 41.01C07 (3); SL 1977, ch 271, § 32; SL 1992, ch 236, § 23; SDCL § 33-15-37.



§ 34-48A-49 Emergency management as governmental function--Exceptions--Worker's compensation.

34-48A-49. Emergency management as governmental function--Exceptions--Worker's compensation. All functions under this chapter and all other activities relating to emergency management are governmental functions. Neither the state nor any political subdivision thereof, nor other agencies, nor, except in cases of willful misconduct, gross negligence, or bad faith, any emergency management worker complying with or reasonably attempting to comply with this chapter, or any order, rule promulgated pursuant to the provisions of this chapter, or pursuant to any ordinance relating to blackout or other precautionary measures enacted by any political subdivision of this state, is liable for the death of or injury to persons, or damage to property, as a result of such activity. The provisions of this section do not affect the right of any person to receive benefits to which he would otherwise be entitled under this chapter, or under the worker's compensation law, or under any pension law, nor the right of any such person to receive any benefits or compensation under any act of Congress.

Source: SL 1949, ch 236, § 10; SL 1951, ch 285, § 10; SL 1953, ch 288, § 6; SDC Supp 1960, § 41.01C09 (1); SL 1977, ch 271, § 38; SL 1992, ch 236, § 24; SDCL § 33-15-38.



§ 34-48A-50 Exemption from licensing requirements during emergency.

34-48A-50. Exemption from licensing requirements during emergency. Any requirement for a license to practice any professional, mechanical, or other skill does not apply to any authorized emergency management worker who shall, in the course of performing his duties as such, practice such professional, mechanical, or other skill during a disaster or emergency.

Source: SL 1953, ch 288, § 6; SDC Supp 1960, § 41.01C09 (2); SL 1977, ch 271, § 39; SL 1992, ch 236, § 25; SDCL § 33-15-39.



§ 34-48A-51 Civil defense shelters on private property--Immunity from liability.

34-48A-51. Civil defense shelters on private property--Immunity from liability. Any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege, or otherwise permits the designation or use of the whole or any part or parts of such real estate or premises for the purpose of sheltering persons during an actual, impending, mock, or practice attack or other disaster or emergency as defined within this chapter shall, together with his successors in interest, if any, not be civilly liable for negligently causing the death of, or injury to, any person on or about such real estate or premises for loss of, or damage to, the property of such person.

Source: SL 1953, ch 288, § 6; SDC Supp 1960, § 41.01C09 (5); SL 1992, ch 236, § 26; SDCL § 33-15-41.



§ 34-48A-52 Political activity by emergency management organization prohibited.

34-48A-52. Political activity by emergency management organization prohibited. No organization for emergency management established under the authority of this chapter may participate in any form of political activity, nor may it be employed directly or indirectly for political purposes.

Source: SL 1949, ch 236, § 13; SL 1951, ch 285, § 13; SDC Supp 1960, § 41.01C12; SL 1977, ch 271, § 40; SL 1992, ch 236, § 27; SDCL § 33-15-44.



§ 34-48A-53 Uniform Emergency Management Assistance Compact.

34-48A-53. Uniform Emergency Management Assistance Compact. The Uniform Emergency Management Assistance Compact is hereby enacted into law and entered into by the State of South Dakota with all other states legally joining the compact, in the form substantially as follows:

ARTICLE I--PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide the mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the Governor of the affected state, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE II--GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies of the capability of delivering resources to areas where emergencies exist. The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the Governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III--PARTY STATE RESPONSIBILITIES

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

i. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

ii. Review party states individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

iii. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

iv. Assist in warning communities adjacent to or crossing the state boundaries.

v. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

vi. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

vii. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty days of the verbal request. Requests shall provide the following information:

i. A description of the emergency service function for which assistance is needed, such as fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

ii. The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

iii. The specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV--LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the Governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state, whichever is longer.

ARTICLE V--LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the Governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI--LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE VII--SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

ARTICLE VIII--COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX--REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses may not be reimbursable under this provision.

ARTICLE X--EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XI--IMPLEMENTATION

A. This compact shall become operative immediately upon its enactment into law by any two states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty days after the Governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

ARTICLE XII--VALIDITY

This Act shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this Act and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XIII--ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of title 18, United States Code.

Source: SL 1996, ch 210; SDCL § 33-15-48.






Chapter 49 - Cigarette Fire Safety Standards

§ 34-49-1 Definition of terms.

34-49-1. Definition of terms. Terms used in this chapter mean:

(1) "Brand family," all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, menthol, lights, kings, and 100s. "Brand family" includes cigarettes sold under a brand name, whether that name is used alone, or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern or colors, or other indicia of product identification identical or similar to, or identifiable with, a previous brand of cigarette;

(2) "Cigarette," any roll of tobacco wrapped in paper or in any substance not containing tobacco, or any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette, including cigarettes made by a roll-your-own machine as described in § 10-50-105;

(3) "Dealer," or "retailer," any person other than a distributor or wholesaler who is engaged in this state in the business of selling cigarettes or tobacco products at retail;

(4) "Distributor," any person engaged in this state in the business of producing or manufacturing cigarettes, or importing into the state cigarettes, at least seventy-five percent of which are purchased directly from the manufacturers thereof;

(5) "Manufacturer," any entity which manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that the manufacturer intends to be sold in this state, including cigarettes intended to be sold in the United States through an importer or any entity that becomes a successor of a manufacturer. The term includes any person deemed to be a manufacturer pursuant to § 10-50-105;

(6) "Person," any individual, firm, fiduciary, partnership, limited liability company, corporation, trust, or association;

(7) "Quality control and quality assurance program," the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. Such a program ensures that the testing repeatability remains within the required repeatability values stated in § 34-49-2 for all test trials used to certify cigarettes in accordance with this chapter;

(8) "Repeatability," the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent of the time;

(9) "Sale," any transfer of title or possession or both, exchange or barter, conditional or otherwise, in any manner or by any means whatever or any agreement therefor. In addition to cash and credit sales, the giving of cigarettes as samples, prizes, or gifts, and the exchanging of cigarettes for any consideration other than money, are considered sales;

(10) "Secretary," the secretary of revenue;

(11) "Sell," to sell, or to offer or agree to do the same;

(12) "State fire marshal," the state fire marshal designated pursuant to chapter 34-29B.
Source: SL 2009, ch 172, § 1, eff. Jan. 1, 2011; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 65, § 9.



§ 34-49-2 Sale or offer for sale of cigarettes prohibited without required testing, compliance with performance standard, certification, and marking.

34-49-2. (Section effective January 1, 2011) Sale or offer for sale of cigarettes prohibited without required testing, compliance with performance standard, certification, and marking. Except as provided in § 34-49-7, no cigarettes may be sold or offered for sale in this state or offered for sale or sold to persons located in this state unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the state fire marshal in accordance with § 34-49-8, and the cigarettes have been marked in accordance with § 34-49-9.

Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials (ASTM) standard E2187-04, Standard Test Method for Measuring the Ignition Strength of Cigarettes as of January 1, 2009, and shall be conducted on ten layers of filter paper.

No more than twenty-five percent of the cigarettes tested in a test trial in accordance with this section may exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested. The performance standard required by this section only applies to a complete test trial. Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization (ISO), or other comparable accreditation standard required by the state fire marshal.

Any laboratory conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. No repeatability value may be greater than nineteen hundredths.

This section does not require additional testing if cigarettes are tested consistent with this chapter for any other purpose. Any testing performed or sponsored by the state fire marshal to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this section.

Source: SL 2009, ch 172, § 2, eff. Jan. 1, 2011.



§ 34-49-3 Use of lowered permeability bands to meet performance standard--Requirements.

34-49-3. (Section effective January 1, 2011) Use of lowered permeability bands to meet performance standard--Requirements. Each cigarette listed in a certification submitted pursuant to § 34-49-8 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least fifteen millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least fifteen millimeters from the lighting end and ten millimeters from the filter end of the tobacco column, or ten millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.

Source: SL 2009, ch 172, § 3, eff. Jan. 1, 2011.



§ 34-49-4 Alternative test method and performance standard.

34-49-4. (Section effective January 1, 2011) Alternative test method and performance standard. A manufacturer of a cigarette that the state fire marshal determines cannot be tested in accordance with the test method prescribed in § 34-49-2 shall propose a test method and performance standard for the cigarette to the state fire marshal. Upon approval of the proposed test method and a determination by the state fire marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in § 34-49-2, the manufacturer may employ such test method and performance standard to certify such cigarette pursuant to § 34-49-8. If the state fire marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this chapter, and the state fire marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, then the state fire marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the state fire marshal demonstrates a reasonable basis why the alternative test may not be accepted under this chapter. All other applicable requirements of this chapter apply to the manufacturer.

Source: SL 2009, ch 172, § 4, eff. Jan. 1, 2011.



§ 34-49-5 Retention of test reports--Copies to be made available--Civil penalty for violation.

34-49-5. (Section effective January 1, 2011) Retention of test reports--Copies to be made available--Civil penalty for violation. Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years and shall make copies of these reports available to the state fire marshal and the attorney general upon written request. Any manufacturer who fails to make copies of these reports available within sixty days of receiving a written request is subject to a civil penalty by the state fire marshal not to exceed ten thousand dollars for each day after the sixtieth day that the manufacturer does not make the copies available.

Source: SL 2009, ch 172, § 5, eff. Jan. 1, 2011.



§ 34-49-6 Subsequent ASTM Standard Test Method.

34-49-6. (Section effective January 1, 2011) Subsequent ASTM Standard Test Method. The state fire marshal may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in § 34-49-2.

Source: SL 2009, ch 172, § 6, eff. Jan. 1, 2011.



§ 34-49-7 Sale of cigarettes for purpose of consumer testing not prohibited.

34-49-7. (Section effective January 1, 2011) Sale of cigarettes for purpose of consumer testing not prohibited. The requirements of § 34-49-2 do not prohibit the sale of cigarettes solely for the purpose of consumer testing. For purposes of this section, the term, consumer testing, means an assessment of cigarettes that is conducted by a manufacturer or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of the cigarettes. The manufacturer may only utilize the quantity of cigarettes that is reasonably necessary for the assessment.

Source: SL 2009, ch 172, § 7, eff. Jan. 1, 2011.



§ 34-49-8 Certification of testing and compliance with performance standard--Contents.

34-49-8. Certification of testing and compliance with performance standard--Contents. Each manufacturer shall submit to the state fire marshal a written certification attesting that each cigarette listed in the certification has been tested in accordance with this chapter and meets the performance standard set forth in this chapter.

Each cigarette listed in the certification shall be described with the following information:

(1) Brand or trade name on the package;

(2) Style, such as light or ultra light;

(3) Length in millimeters;

(4) Circumference in millimeters;

(5) Flavor, such as menthol or chocolate, if applicable;

(6) Filter or nonfilter;

(7) Package description, such as soft pack or box;

(8) Marking pursuant to § 34-49-9;

(9) The name, address, and telephone number of the laboratory; and

(10) The date that the testing occurred.

The certifications shall be made available to the attorney general and the secretary for purposes consistent with this chapter. Each cigarette certified under this section shall be recertified every three years. For each brand family of cigarettes listed in a certification, a manufacturer shall pay to the state fire marshal a fee of one thousand five hundred dollars. The fee shall apply to all cigarettes within the brand family certified, and shall include any new cigarette certified within the brand family during the three-year certification period.

If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to the cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this chapter, that cigarette may not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards set forth in this chapter. The manufacturer shall maintain records of that retesting as required by this chapter. Any altered cigarette which does not meet the performance standard set forth in this chapter may not be sold in this state.

Source: SL 2009, ch 172, § 8, eff. Jan. 1, 2011.



§ 34-49-9 Cigarette package marking requirements.

34-49-9. (Section effective January 1, 2011) Cigarette package marking requirements. Cigarettes that are certified by a manufacturer in accordance with this chapter shall be marked to indicate compliance with the requirements of this chapter. The marking shall be in eight point type or larger and consist of the letters, FSC, which signifies Fire Standard Compliant, permanently printed, stamped, engraved, or embossed on the package at or near the UPC Code.

A manufacturer may only use one marking, and shall apply this marking uniformly for all packages, including packs, cartons, and cases, and brands marketed by that manufacturer.

Any manufacturer certifying cigarettes in accordance with this chapter shall provide a copy of the certifications to each distributor, wholesaler, and retailer to which the manufacturer sells cigarettes. Each distributor, wholesaler, and retailer shall permit the state fire marshal, the secretary, and the attorney general to inspect markings of cigarette packaging marked in accordance with this section.

Source: SL 2009, ch 172, § 9, eff. Jan. 1, 2011.



§ 34-49-10 Civil penalties for sales or offers for sale of cigarettes by manufacturers, distributors, or wholesalers in violation of requirements.

34-49-10. (Section effective January 1, 2011) Civil penalties for sales or offers for sale of cigarettes by manufacturers, distributors, or wholesalers in violation of requirements. A manufacturer, distributor, wholesaler, or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of §§ 34-49-2 to 34-49-7, inclusive, is subject to a civil penalty by the state fire marshal not to exceed one hundred dollars for each pack of such cigarettes sold or offered for sale. However, in no case may the penalty against any such person or entity exceed one hundred thousand dollars during any thirty-day period. Beginning on January 1, 2011, any person who sells or offers to sell cigarettes, other than through retail sale, that have not been marked as required by § 34-49-9 is deemed to have knowingly sold or offered for sale such cigarettes in violation of §§ 34-49-2 to 34-49-7, inclusive.

Source: SL 2009, ch 172, § 10, eff. Jan. 1, 2011.



§ 34-49-11 Civil penalties for sales or offers for sale of cigarettes by retailers in violation of requirements.

34-49-11. (Section effective January 1, 2011) Civil penalties for sales or offers for sale of cigarettes by retailers in violation of requirements. A retailer who knowingly sells or offers to sell cigarettes in violation of §§ 34-49-2 to 34-49-7, inclusive, shall be subject to a civil penalty by the state fire marshal not to exceed one hundred dollars for each pack of such cigarettes sold or offered for sale. However, in no case may the penalty against any retailer exceed twenty-five thousand dollars for such sales or offers to sell during any thirty-day period. Beginning on January 1, 2011, a retailer who sells or offers to sell cigarettes that have not been marked as required by § 34-49-9 is deemed to have knowingly sold or offered for sale such cigarettes in violation of §§ 34-49-2 to 34-49-7, inclusive.

Source: SL 2009, ch 172, § 11, eff. Jan. 1, 2011.



§ 34-49-12 Civil penalties for false certification by manufacturer.

34-49-12. (Section effective January 1, 2011) Civil penalties for false certification by manufacturer. In addition to any penalty prescribed by law, any manufacturer that knowingly makes a false certification pursuant to § 34-49-8 is subject to a civil penalty by the state fire marshal of at least seventy-five thousand dollars and not to exceed two hundred and fifty thousand dollars for each false certification.

Source: SL 2009, ch 172, § 12, eff. Jan. 1, 2011.



§ 34-49-13 Other civil penalties.

34-49-13. (Section effective January 1, 2011) Other civil penalties. Any person violating any other provision in this chapter is subject to a civil penalty for a first offense not to exceed one thousand dollars, and for a subsequent offense subject to a civil penalty by the state fire marshal not to exceed five thousand dollars for each subsequent violation.

Source: SL 2009, ch 172, § 13, eff. Jan. 1, 2011.



§ 34-49-14 Seizure of cigarettes lacking certification or marking--Notice prior to destruction.

34-49-14. (Section effective January 1, 2011) Seizure of cigarettes lacking certification or marking--Notice prior to destruction. If any law enforcement officer or the state fire marshal, the attorney general, or the secretary discovers any cigarettes for which no certification and fee has been filed as required by § 34-49-8 or that have not been marked as required by § 34-49-9, such person is hereby authorized and empowered to seize and take possession of the cigarettes. Any cigarettes seized pursuant to this section shall be destroyed. However, prior to the destruction of any cigarette pursuant to this section, the true holder of the trademark rights in the cigarette brand shall be given notice and a reasonable opportunity to inspect the cigarettes within sixty days of the notification. Nothing in this section shall be construed to require the secretary, the attorney general, or the state fire marshal to confiscate cigarettes in violation of §§ 34-49-2 to 34-49-7, inclusive, when there is reason to believe that the owner thereof did not willfully or intentionally sell or offer to sell cigarettes in violation of §§ 34-49-2 to 34-49-7, inclusive.

Source: SL 2009, ch 172, § 14, eff. Jan. 1, 2011.



§ 34-49-15 Injunctive relief, costs and damages--Separate civil violations.

34-49-15. (Section effective January 1, 2011) Injunctive relief, costs and damages--Separate civil violations. In addition to any other remedy provided by law, the state fire marshal or attorney general may file an action for a violation of this chapter, including:

(1) Petitioning for preliminary or permanent injunctive relief against any manufacturer, importer, distributor, wholesaler, retailer, or any other person or entity to enjoin such entity from selling, offering to sell, or affixing tax stamps to any cigarette that does not comply with the requirements of this chapter;

(2) Recover any costs or damages suffered by the state because of a violation of this chapter, including enforcement costs relating to the specific violation and attorney's fees.

Each violation of this chapter or of rules or regulations adopted under this chapter constitutes a separate civil violation for which the state fire marshal or attorney general may obtain relief.

Source: SL 2009, ch 172, § 15, eff. Jan. 1, 2011.



§ 34-49-16 Disclosure of information among secretary, attorney general, and state fire marshal.

34-49-16. (Section effective January 1, 2011) Disclosure of information among secretary, attorney general, and state fire marshal. For purposes of determining compliance with, and enforcing the provisions of, this chapter, the secretary, the attorney general, and the state fire marshal may disclose to each other any information received under this chapter.

Source: SL 2009, ch 172, § 16, eff. Jan. 1, 2011.



§ 34-49-17 Examination of books and records.

34-49-17. (Section effective January 1, 2011) Examination of books and records. To enforce the provisions of this chapter, the attorney general, the secretary, the state fire marshal, and other law enforcement officer are hereby authorized to examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale, as well as the stock of cigarettes on the premises. Each person in the possession, control, or occupancy of any premises where cigarettes are placed, sold, or offered for sale, is hereby directed and required to give the attorney general, the secretary, the state fire marshal, and other law enforcement officer the means, facilities, and opportunity for the examinations authorized by this section.

Source: SL 2009, ch 172, § 17, eff. Jan. 1, 2011.



§ 34-49-18 Cigarette fire safety standard act fund created.

34-49-18. Cigarette fire safety standard act fund created. There is hereby established in the state treasury a special fund to be known as the cigarette fire safety standard act fund. The fund shall consist of all certification fees paid under this chapter and all moneys recovered as penalties under this chapter. The moneys shall be deposited to the credit of the fund and shall, in addition to any other moneys made available for such purpose, be made available to the Department of Public Safety, Department of Revenue, and the Office of Attorney General for administering the provisions of this chapter and for fire prevention activities and education.

Source: SL 2009, ch 172, § 18, eff. Jan. 1, 2011; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 189, § 1.



§ 34-49-19 Out-of-state sales permitted.

34-49-19. (Section effective January 1, 2011) Out-of-state sales permitted. Nothing in this chapter prohibits any person or entity from manufacturing or selling cigarettes that do not meet the requirements of §§ 34-49-2 to 34-49-7, inclusive, if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to any person located in this state.

Source: SL 2009, ch 172, § 19, eff. Jan. 1, 2011.



§ 34-49-20 Certain sales of existing inventory on or after January 1, 2011 permitted.

34-49-20. (Section effective January 1, 2011) Certain sales of existing inventory on or after January 1, 2011 permitted. Nothing in this chapter prohibits any distributor, wholesaler, or dealer from selling its existing inventory of cigarettes on or after January 1, 2011, if the distributor, wholesaler, or dealer establishes that the state tax stamps were affixed to the cigarettes before January 1, 2011. In addition, the inventory of cigarettes must have been purchased in a comparable quantity to the inventory that was purchased during the same period for the preceding year.

Source: SL 2009, ch 172, § 20, eff. Jan. 1, 2011.



§ 34-49-21 Preemption of local laws, ordinances, and regulations.

34-49-21. (Section effective January 1, 2011) Preemption of local laws, ordinances, and regulations. This chapter preempts any local law, ordinance, or regulation that conflicts with any provision of this chapter or any policy of the state implemented in accordance with this chapter and, notwithstanding any other provision of law, a governmental unit of this state may not enact or enforce an ordinance, local law, or regulation conflicting with or preempted by this chapter.

Source: SL 2009, ch 172, § 21, eff. Jan. 1, 2011.



§ 34-49-22 Repeal upon express federal preemption.

34-49-22. (Section effective January 1, 2011) Repeal upon express federal preemption. The provisions of this chapter are repealed if a federal reduced cigarette ignition propensity standard that expressly preempts this chapter is adopted and becomes effective.

Source: SL 2009, ch 172, § 22, eff. Jan. 1, 2011.



§ 34-49-23 Construction of chapter with law of other states.

34-49-23. (Section effective January 1, 2011) Construction of chapter with law of other states. It is the intent of the Legislature that this chapter be construed consistent with comparable reduced ignition propensity laws enacted by other states.

Source: SL 2009, ch 172, § 23, eff. Jan. 1, 2011.






Chapter 50 - Stress Management Services For Emergency Service Providers

§ 34-50-1 Definitions.

34-50-1. Definitions. Terms used in this chapter mean:

(1) "Critical incident stress," the acute or cumulative psychological stress or trauma that an emergency service provider may experience by providing services during a critical incident, crisis, disaster, or emergency. Critical incident stress is a strong emotional, cognitive, or physical reaction that has the potential to interfere with normal functioning, such as:

(a) Physical, mental, or emotional illness;

(b) Failure of usual coping mechanisms;

(c) Loss of interest in the job or in usual social relationships;

(d) Personality changes; or

(e) Loss of ability to function;

(2) "Critical incident stress management," any consultation, incident briefing and debriefing, on-site crisis intervention, counseling, risk assessment, case management services, harm prevention, and referral, provided by any person designated by an appropriate state or local governmental unit or agency to an emergency service provider affected by critical incident stress;

(3) "Critical incident stress management team," any person designated by an appropriate state or local governmental unit or agency to provide professional critical incident stress management to an emergency service provider affected by critical incident stress, and certified by the International Critical Stress Foundation as a Critical Incident Stress Management provider;

(4) "Peer support team member," any person, who is a peer of the emergency service provider, designated by an appropriate state or local government unit to provide critical incident stress management services to the provider, and certified by the International Critical Stress Foundation as a Critical Incident Stress Management provider;

(5) "Emergency service provider" or "provider," any person who provides response services during a critical incident, by or on behalf of a state or local governmental unit.
Source: SL 2015, ch 187, § 1.



§ 34-50-2 Confidentiality of interview, meeting, conference, or on-site intervention.

34-50-2. Confidentiality of interview, meeting, conference, or on-site intervention. Except as provided for in § 34-50-3 and notwithstanding any other law, an interview, meeting, conference, or on-site intervention in which critical incident stress management services are provided shall be:

(1) Closed to the general public; and

(2) Closed to any person who was not directly involved in the critical incident or the critical incident stress management.
Source: SL 2015, ch 187, § 2.



§ 34-50-3 Exceptions to confidentiality of interview, meeting, conference, or on-site intervention.

34-50-3. Exceptions to confidentiality of interview, meeting, conference, or on-site intervention. The confidentiality provided for in § 34-50-2 does not apply if:

(1) The critical incident stress management services are conducted on-site, in public, because of exigent circumstances inherent in the critical incident itself;

(2) The emergency service provider, or the legal representative of the provider, expressly agrees that the interview, meeting, conference, or on-site intervention may be open to the general public or to certain specified persons.
Source: SL 2015, ch 187, § 3.



§ 34-50-4 Confidentiality of communication to or record of critical incident stress management team or peer support team.

34-50-4. Confidentiality of communication to or record of critical incident stress management team or peer support team. Except as otherwise provided for in § 34-50-5, a communication made by an emergency service provider to a critical incident stress management team or to a peer support team member while the provider receives critical incident stress management services is confidential and may not be disclosed in a civil or administrative proceeding.

Any record kept by a critical incident stress management team or a peer support team member, relating any critical incident stress management services to an emergency service provider, is confidential and is not subject to subpoena, discovery, or introduction into evidence in a civil or administrative proceeding.

Source: SL 2015, ch 187, § 4.



§ 34-50-5 Exceptions to confidentiality of communication to or record of critical incident stress management team or peer support team.

34-50-5. Exceptions to confidentiality of communication to or record of critical incident stress management team or peer support team. A communication or record described by § 34-50-4 is not confidential if:

(1) It conveys information to an appropriate professional for further consultation, advice, or referral service that the critical incident stress management team reasonably deems necessary for the continuing care of the emergency service provider;

(2) It conveys information that the emergency service provider is or reasonably appears to be an imminent threat to the provider or others;

(3) It conveys information relating to a past, present, or future criminal act;

(4) The emergency service provider, or the legal representative of the provider, expressly agrees that the communication or record is not confidential; or

(5) The emergency service provider is deceased.

A communication or record described by § 34-50-4 is not confidential to the extent that it only conveys information concerning the services and care provided to or withheld by the emergency service provider to an individual injured or killed in the critical incident.

Source: SL 2015, ch 187, § 5.



§ 34-50-6 Immunity from liability.

34-50-6. Immunity from liability. A critical incident stress management team or a peer support team member providing critical incident stress management services is not liable for damages, including personal injury, wrongful death, property damage, or other loss related to the team or member's act, error, or omission in the performance of the services, unless the act, error, or omission constitutes wanton, willful, or intentional misconduct.

Source: SL 2015, ch 187, § 6.






Chapter 51 - Investigational Treatments

§ 34-51-1 Definitions.

34-51-1. Definitions. Terms used in this chapter mean:

(1) "Advanced illness," any progressive disease, medical, or surgical condition that entails significant functional impairment, that is not considered by a treating physician to be reversible even with administration of current federally approved and available treatments, and that without life sustaining procedures, would result in death;

(2) "Investigational drug, biological product, or device," any drug, biological product, or device that has successfully completed phase 1 of a clinical trial but has not yet been approved for general use by the United States Food and Drug Administration and remains under investigation in a United States Food and Drug Administration approved clinical trial;

(3) "Physician," any person who is licensed pursuant to the provisions of chapter 36-4.
Source: SL 2015, ch 188, § 1.



§ 34-51-2 Eligible patient defined.

34-51-2. Eligible patient defined. For the purposes of this chapter, the term, eligible patient, means a patient who meets all the following qualifications:

(1) Has an advanced illness, attested by the patient's treating physician;

(2) Has considered all other treatment options currently approved by the United States Food and Drug Administration;

(3) Has received a recommendation from the patient's treating physician for an investigational drug, biological product, or device;

(4) Has given written, informed consent for the use of the investigational drug, biological product, or device; and

(5) Has documentation from the patient's treating physician that the patient meets requirements pursuant to this chapter.
Source: SL 2015, ch 188, § 2.



§ 34-51-3 Written, informed consent.

34-51-3. Written, informed consent. For purposes of this chapter, the term, written, informed consent, consists of a signed writing executed by the patient, parent, or legal guardian, if the patient is a minor, or substitute informed consent from an appointed guardian, an attorney-in-fact, or a person with authority pursuant to chapter 34-12C, if the patient is incapacitated as defined in § 34-12C-1, and attested to by the treating physician, that:

(1) Explains the currently approved products and treatments for the disease or condition from which the patient suffers;

(2) Attests to the fact that the patient concurs with his or her treating physician that no current United States Food and Drug Administration approved treatment would likely prolong the patient's life;

(3) Clearly identifies the specific proposed investigational drug, biological product, or device that the patient is seeking to use;

(4) Describes the potential outcomes of using investigational drug, biological product, or device. The description shall include any possibility of worsening symptoms and death hastened by the treatment;

(5) Contains a statement that the patient's health insurance carrier is not obligated to pay for any care or treatments consequent to the use of the investigational drug, biological product, or device;

(6) Makes clear that the patient's eligibility for hospice care may be withdrawn if the patient begins curative treatment with the investigational drug, biological product, or device and that care may be reinstated if this treatment ends and patient meets hospice eligibility requirements; and

(7) Makes clear that the patient understands that he or she is liable for all expense consequent to the use of the investigational drug, biological product, or device.
Source: SL 2015, ch 188, § 3.



§ 34-51-4 Treatment with investigational drug, biological product, or device.

34-51-4. Treatment with investigational drug, biological product, or device. A manufacturer of an investigational drug, biological product, or device may make the treatment available, and an eligible patient may request the manufacturer's investigational drug, biological product, or device for treatment pursuant to this chapter. This chapter does not require that a manufacturer make available an investigational drug, biological product, or devices to an eligible patient.

Source: SL 2015, ch 188, § 4.



§ 34-51-5 Treatment without compensation permitted.

34-51-5. Treatment without compensation permitted. A manufacturer may provide an investigational drug, biological product, or device to an eligible patient without receiving compensation.

Source: SL 2015, ch 188, § 5.



§ 34-51-6 Reimbursement of manufacturer from decedent's estate prohibited.

34-51-6. Reimbursement of manufacturer from decedent's estate prohibited. If a patient dies while being treated by an investigational drug, biological product, or device, the manufacturer may not seek reimbursement for any outstanding debt related to the treatment or lack of insurance due to the treatment from the patient's or caretaker's estate.

Source: SL 2015, ch 188, § 6.



§ 34-51-7 Health care provider not liable for recommendation.

34-51-7. Health care provider not liable for recommendation. No licensing board may revoke, fail to renew, suspend, or take any action against a health care provider's license pursuant to the provisions of chapter 36-4, based solely on the health care provider's recommendations to an eligible patient regarding access to or treatment with an investigational drug, biological product, or device. No entity responsible for Medicare certification may take action against a health care provider's Medicare certification based solely on the health care provider's recommendation regarding an investigational drug, biological product, or device.

Source: SL 2015, ch 188, § 7.



§ 34-51-8 Treating physician immune.

34-51-8. Treating physician immune. A treating physician who is in compliance with the requirements of this chapter may not be subject to arrest or prosecution, penalty, or denial of any right or privilege granted otherwise.

Source: SL 2015, ch 188, § 8.



§ 34-51-9 State employees prohibited from blocking eligible patient's access to investigational drug, biological product, or device.

34-51-9. State employees prohibited from blocking eligible patient's access to investigational drug, biological product, or device. No official, employee, or agent of this state may block or attempt to block an eligible patient's access to an investigational drug, biological product, or device. Counseling, advice, or a recommendation consistent with medical standards of care from a licensed health care provider is not a violation of this section.

Source: SL 2015, ch 188, § 9.



§ 34-51-10 Private cause of action not authorized.

34-51-10. Private cause of action not authorized. This chapter does not create a private cause of action against a manufacturer of an investigational drug, biological product, or device, or against another person or entity involved in the care of an eligible patient using the investigational drug, biological product, or device for any harm done to the eligible patient resulting from treatment if the manufacturer or other person or entity is complying in good faith with the terms of this chapter and exercised reasonable care.

Source: SL 2015, ch 188, § 10.









Title 34A - ENVIRONMENTAL PROTECTION

Chapter 01 - Air Pollution Control

§ 34A-1-1 Policy of state--Purpose of chapter.

34A-1-1. Policy of state--Purpose of chapter. It is hereby declared to be the public policy of the state to achieve and maintain reasonable levels of air quality which will protect human health and safety, prevent injury to plant and animal life and property, foster the comfort and convenience of its inhabitants, promote the economic and social development of the state and, to the greatest degree practicable, facilitate the enjoyment of the natural attractions of the state. It is also declared that local and regional air pollution control programs are to be supported to the extent practicable as essential instruments for the securing and maintenance of appropriate levels of air quality. To these ends it is the purpose of this chapter to provide for a coordinated state-wide program of air pollution prevention, abatement and control, for an appropriate distribution of responsibilities among the state and local units of government, and to facilitate cooperation across jurisdictional lines in dealing with problems of air pollution not confined within single jurisdictions, and to provide a framework within which all values may be balanced in the public interest.

Source: SL 1970, ch 203, § 1; SDCL Supp, § 34-16A-1.



§ 34A-1-2 Definition of terms.

34A-1-2. Definition of terms. Terms used in this chapter mean:

(1) "Air contaminant," dust, fumes, mist, smoke, other particulate matter, vapor, gas, odorous substances, radioactive materials as defined in chapter 34-21, or any combination thereof;

(2) "Air pollution," the presence in the outdoor atmosphere of one or more air contaminants in such quantities and duration as is or tend to be injurious to human health or welfare, animals or plant life, or property, or would interfere with the enjoyment of life or property;

(3) "Board," the Board of Minerals and Environment;

(4) "Department," the Department of Environment and Natural Resources;

(5) "Emission," a release into the outdoor atmosphere of air contaminants;

(6) "Person," any individual, partnership, limited liability company, firm, association, municipality, public or private corporation, subdivision or agency of the state, trust, estate, or any other legal entity;

(7) "Secretary," the secretary of environment and natural resources.
Source: SL 1970, ch 203, § 2; SDCL Supp, § 34-16A-2; SL 1973, ch 222, § 1; SL 1978, ch 250, § 6; SL 1994, ch 351, § 66.



§ 34A-1-3 Repealed.

34A-1-3. Repealed by SL 1993, ch 256, § 1.



§ 34A-1-4 Technical and operational services secured by secretary.

34A-1-4. Technical and operational services secured by secretary. The secretary may secure necessary scientific, technical, administrative, and operational services, including laboratory facilities by contract or otherwise.

Source: SL 1970, ch 203, § 5 (5); SDCL Supp, § 34-16A-8; SL 1977, ch 280, § 2; SL 2011, ch 165, § 6.



§ 34A-1-5 Administration of chapter--Board functions--Enforcement as to radioactive substances.

34A-1-5. Administration of chapter--Board functions--Enforcement as to radioactive substances. The administration of this chapter is the responsibility of the secretary except that the Board of Minerals and Environment shall perform any quasi-judicial, quasi-legislative, advisory, and special budgetary functions set out in this chapter. The board, with the concurrence of the secretary may enforce those regulations promulgated pursuant to chapter 34-21 which pertain to the release of radioactive substances into the atmosphere.

Source: SL 1970, ch 203, § 3; SDCL Supp, § 34-16A-11; SL 1971, ch 204, § 1; SL 1977, ch 280, § 3; SL 1978, ch 250, § 7; SL 2011, ch 165, § 7.



§ 34A-1-6 Promulgation of rules--Purpose--Violation.

34A-1-6. Promulgation of rules--Purpose--Violation. The Board of Minerals and Environment may promulgate rules pursuant to chapter 1-26:

(1) To establish ambient air quality standards;

(2) To specify kind and composition of fuel sold, stored, or used;

(3) To establish requirements for open burning;

(4) To require records and maintenance of records, reports, install, use, and maintain monitoring equipment;

(5) To establish methods including sampling of emissions for air pollution sources;

(6) To establish requirements for methods and installation of machines or devices to prevent or significantly reduce air emissions;

(7) To establish procedures for attainment and maintenance of ambient air quality standards;

(8) To monitor ambient air quality;

(9) To establish procedures for variances and renewal of variances; and

(10) To establish air quality standards, requirements and procedures related to incinerators for municipal solid waste.

A violation of the rules promulgated pursuant to this section is subject to § 34A-1-39.

Source: SL 1970, ch 203, § 5 (1); SDCL Supp, § 34-16A-12; SL 1977, ch 280, § 4; SL 1980, ch 238, § 10; SL 1990, ch 283, § 1; SL 1992, ch 158, § 6A.



§ 34A-1-6.1 to 34A-1-8. Repealed.

34A-1-6.1 to 34A-1-8. Repealed by SL 2013, ch 166, §§ 1 to 3.



§ 34A-1-9 Studies, investigations and educational activities of department.

34A-1-9. Studies, investigations and educational activities of department. The department may:

(1) Encourage and conduct studies, investigations and research relating to air pollution and its causes, effects, prevention, abatement, and control;

(2) Determine by means of field studies and sampling the degree of air pollution in the state;

(3) Make a continuing study of the effects of the emission of air contaminants from motor vehicles on the quality of the outdoor atmosphere of this state and make recommendations to appropriate public and private bodies with respect to such effects; and

(4) Collect and disseminate information and conduct educational and training programs relating to air pollution.
Source: SL 1970, ch 203, § 5 (9) to (11), (13); SDCL Supp, § 34-16A-16; SL 1977, ch 280, § 5; SL 2011, ch 165, § 8.



§ 34A-1-10 Cooperation by department with other agencies, persons, and groups.

34A-1-10. Cooperation by department with other agencies, persons, and groups. The department may:

(1) Advise, consult, and cooperate with agencies of the state, local governments, industries, other states, interstate or interlocal agencies, and the federal government, and with interested persons or groups;

(2) Encourage local units of government to handle air pollution problems within their respective jurisdictions and on a cooperative basis, and provide them with technical and consultative assistance;

(3) Encourage voluntary cooperation by persons or affected groups to achieve the purposes of this chapter; and

(4) Consult, upon request, with any person proposing to construct, install, or otherwise acquire an air contaminant source or device or system for the control of the source, device, or system, concerning the efficacy of the device or system, or the air pollution problem that may be related to the source, device, or system. Nothing in any such consultation relieves any person from compliance with this chapter, any rules in force pursuant to this chapter, or any other provisions of law.
Source: SL 1970, ch 203, § 5(6) to (8), (14), (15); SDCL Supp, § 34-16A-17; SL 1977, ch 280, § 6; SL 1986, ch 295, § 6; SL 2011, ch 165, § 9.



§ 34A-1-11 Classification of air contaminant sources--Reporting requirements.

34A-1-11. Classification of air contaminant sources--Reporting requirements. The Board of Minerals and Environment, by rules promulgated pursuant to chapter 1-26, may classify air contaminant sources according to levels and types of emissions and other characteristics which relate to air pollution, and may require reporting for any such class or classes. Classifications made pursuant to this section may be for application to the state as a whole or to any designated area of the state, and shall be made with special reference to effects on health, economic and social factors, and physical effects on property.

Source: SL 1970, ch 203, § 6; SDCL Supp, § 34-16A-18; SL 1977, ch. 280, § 7; SL 1980, ch 238, § 11; SL 1993, ch 256, § 2.



§ 34A-1-12 Records and reports required on air contaminant sources--Monitoring and sampling methods--Other information--Violation.

34A-1-12. Records and reports required on air contaminant sources--Monitoring and sampling methods--Other information--Violation. The department or board may require the owner or operator of any air contaminant source to establish and maintain such records; make such reports; install, use, and maintain such monitoring equipment or methods; sample such emissions in accordance with such methods, at such locations, intervals, and procedures as the department or board shall prescribe; and provide such other information relative to compliance with this chapter and rules and regulations in force pursuant thereto as the department or board may require, including the location, size of and height of contaminant outlets, processes employed, fuels used and the nature and time periods or duration of emissions. Any violator of this section is subject to § 34A-1-39.

Source: SL 1970, ch 203, § 6; SDCL Supp, § 34-16A-19; SL 1973, ch 222, § 4; SL 1992, ch 158, § 7.



§ 34A-1-13 Access to records relating to air pollution emissions.

34A-1-13. Access to records relating to air pollution emissions. The board may require access to records relating to emissions which cause or contribute to air pollution.

Source: SL 1970, ch 203, § 5 (4); SDCL Supp, § 34-16A-20; SL 1977, ch 280, § 8; SL 2011, ch 165, § 10.



§ 34A-1-14 Records and information available to public--Exception to protect trade secrets--Authorized use--Violation as misdemeanor.

34A-1-14. Records and information available to public--Exception to protect trade secrets--Authorized use--Violation as misdemeanor. Any records, reports, or information obtained by the department or board from owners or operators of an air contaminant source or sources shall be available to the public, except that upon a showing satisfactory to the board by the owners or operators of an air contaminant source that the records, reports, or information obtained by the department or board regarding processes or production technique are sufficiently unique to affect adversely the competitive position of the owner or operator by revealing trade secrets, the department and board shall consider the record, report, or information or particular portion thereof confidential in the administration of this chapter. Nothing in this section prevents the disclosure of otherwise confidential records or information by the department or board, or any department, agency, or officer of state government if necessary for the prosecution of violations of the chapter or rules promulgated pursuant to this chapter. Nothing in this section prevents the use of such records or information by the department, or any department, agency, or officer of the state government in compiling or publishing analyses or summaries relating to the general condition of the outdoor atmosphere if the analyses or summaries do not identify, directly or indirectly, any owner or operator or reveal any information otherwise confidential under this section. Notwithstanding the provisions of this section, all data relating to air pollution emissions as defined in § 34A-1-2, are public records, and subject to public disclosure as provided in § 1-40-31.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 203, §§ 13, 15; SDCL Supp, § 34-16A-21; SL 1973, ch 222, § 5; SL 1977, ch 190, § 30; SL 1995, ch 203, § 1.



§ 34A-1-15 Establishment of ambient air quality standards--Violation.

34A-1-15. Establishment of ambient air quality standards--Violation. The Board of Minerals and Environment shall promulgate rules pursuant to chapter 1-26 to establish ambient air quality standards for the state as a whole or for any part of the state. Any person who violates these standards is subject to § 34A-1-39.

Source: SL 1970, ch 203, § 5 (12); SDCL Supp, § 34-16A-22; SL 1977, ch 280, § 9; SL 1980, ch 238, § 12; SL 1992, ch 158, § 8; SL 1993, ch 256, § 3.



§ 34A-1-16 Specification of fuels permitted in state--Violation.

34A-1-16. Specification of fuels permitted in state--Violation. The Board of Minerals and Environment may promulgate rules pursuant to chapter 1-26 that specify the kind or composition of fuels permitted to be sold, stored or used within the state if it is deemed by the board to be necessary for the achievement of ambient air quality standards. Any person who violates these rules is subject to § 34A-1-39.

Source: SDCL, § 34-16A-16 as added by SL 1973, ch 222, § 2; SDCL Supp, § 34-16A-22.1; SL 1980, ch 238, § 13; SL 1992, ch 158, § 9; SL 1993, ch 256, § 4.



§ 34A-1-17 Contamination within plant excluded from jurisdiction.

34A-1-17. Contamination within plant excluded from jurisdiction. Nothing in this chapter shall be construed to grant to the department or board any jurisdiction or authority with respect to air contamination existing solely within commercial and industrial plants, works, or shops.

Source: SL 1970, ch 203, § 17; SDCL Supp, § 34-16A-23.



§ 34A-1-18 Emission control and open burning requirements--Local control--Nonconformance as violation.

34A-1-18. Emission control and open burning requirements--Local control--Nonconformance as violation. The Board of Minerals and Environment, for the purpose of controlling pollution, shall by rules promulgated pursuant to chapter 1-26 establish emission control requirements and reasonable requirements for open burning. The requirements may vary from area to area, as may be appropriate to facilitate accomplishment of the purposes of this chapter, and in order to take necessary or desirable account of varying local conditions. Any general prohibition against all open burning shall be determined by each municipality or by each county for areas outside the boundaries of the municipalities. The board may not adopt any rule generally prohibiting all open burning, but any board rule regulating open burning shall be only as is necessary to address a specific problem. Any person who allows an emission which does not conform to a requirement in force pursuant to this section is subject to § 34A-1-39.

Source: SL 1970, ch 203, § 9; SDCL Supp, § 34-16A-24; SL 1977, ch 280, § 10; SL 1977, ch 281, § 1; SL 1980, ch 238, § 14; SL 1992, ch 158, § 10; SL 1993, ch 256, § 5.



§ 34A-1-19 Emission control methods and devices required--Permission to use alternative methods--Violation.

34A-1-19. Emission control methods and devices required--Permission to use alternative methods--Violation. If the board finds that there are methods, machines, devices, or construction features which are reasonably feasible that will prevent or significantly reduce the emission of air resulting in pollution and that the public interest will be served by preventing or reducing the emission, it may require the use of such methods and the installation of such features, machines, or devices. However, the owner or operator of an air contaminant source may use any methods, construction features, machines, or devices which are as effective as those required by the board. The owner or operator of an air contaminant source may apply to the board for permission to use alternative methods, construction features, machines, or devices upon a showing by the owner or operator that the alternative methods, construction features, machines, or devices are as effective as those required by the board. Any person who violates this section is subject to § 34A-1-39.

Source: SL 1970, ch 203, § 7; SDCL Supp, § 34-16A-26; SL 1973, ch 222, § 6; SL 1992, ch 158, § 11; SL 2011, ch 165, § 11.



§ 34A-1-20 Maintenance of motor vehicle emission control devices--Violation.

34A-1-20. Maintenance of motor vehicle emission control devices--Violation. The Board of Minerals and Environment may promulgate rules pursuant to chapter 1-26 to control emissions from motor vehicles by the proper maintenance of all emission control equipment with which the vehicle was equipped at the time of original purchase. Any violation of these rules is subject to § 34A-1-39.

Source: SL 1973, ch 222, § 3; SDCL Supp, § 34-16A-26.1; SL 1980, ch 238, § 15; SL 1992, ch 158, § 12; SL 1993, ch 256, § 6.



§ 34A-1-21 Permits required for air pollutant equipment and control devices--Applications--Rules--Recommendations by secretary--Hearings--Violation--Actions taken without a permit or in violation of permit conditions as misdemeanors.

34A-1-21. Permits required for air pollutant equipment and control devices--Applications--Rules--Recommendations by secretary--Hearings--Violation--Actions taken without a permit or in violation of permit conditions as misdemeanors. The board may prohibit, by rules promulgated pursuant to chapter 1-26, the installation, alteration, or use of any machine, equipment, device, or other article which it finds may cause or contribute to air pollution or is intended primarily to prevent or control the emission of air pollutants, unless a permit therefor has been obtained from the board or the secretary. Any person in violation of these rules is subject to § 34A-1-39.

The board may require that applications for such permits shall be accompanied by plans, specifications, and such other information as the board deems necessary.

The board, by rules promulgated pursuant to chapter 1-26, shall provide for the issuance, suspension, revocation, and renewal of any permits which it may reasonably require pursuant to this section. Procedures shall provide for a recommendation on such a permit matter by the secretary with an opportunity for a contested case hearing by the board on its own motion or upon protest by the applicant or an adversely affected person. If the recommendation of the secretary is not contested, that recommendation shall become a final determination on the application. If an uncontested recommendation is for approval or conditional approval of the application, the permit shall be issued by the secretary consistent with his recommendation.

A violation of a condition of a permit issued pursuant to this section is subject to § 34A-1-39.

Any person who, without a permit, commits an action for which a permit is required is guilty of a Class 1 misdemeanor. Any violation of a permit condition is a Class 2 misdemeanor and is subject to § 34A-1-39.

Source: SL 1970, ch 203, § 7; SDCL Supp, § 34-16A-27; SL 1977, ch 280, § 11; SL 1980, ch 238, § 16; SL 1991, ch 288, § 5; SL 1992, ch 158, § 13; SL 1992, ch 254, § 94.



§ 34A-1-22 Prevention of stationary pollution sources not in compliance.

34A-1-22. Prevention of stationary pollution sources not in compliance. The department may enjoin the construction, modification, or operation of any stationary source of air pollution at any location where the emissions from such sources will prevent the attainment and maintenance of compliance with rules and regulations adopted by the board.

Source: SDCL, § 34-16A-16 as added by SL 1973, ch 222, § 2; SDCL Supp, § 34-16A-27.1; SL 1992, ch 158, § 14.



§ 34A-1-23 Particular manufacturer not to be favored by requirements.

34A-1-23. Particular manufacturer not to be favored by requirements. Nothing in § 34A-1-19 or 34A-1-21 authorizes the board to require the use of machinery, devices, or equipment from a particular supplier or produced by a particular manufacturer, if the required performance standards may be met by machinery, devices, or equipment otherwise available.

Source: SL 1970, ch 203, § 7; SDCL Supp, § 34-16A-28; SL 2011, ch 165, § 12.



§ 34A-1-24 to 34A-1-27. Repealed.

34A-1-24 to 34A-1-27. Repealed by SL 2013, ch 166, §§ 4 to 7.



§ 34A-1-28 Repealed.

34A-1-28. Repealed by SL 1986, ch 295, § 7.



§ 34A-1-29 to 34A-1-35. Repealed.

34A-1-29 to 34A-1-35. Repealed by SL 2013, ch 166, §§ 8 to 14.



§ 34A-1-36 Municipal and county programs approved by board--Application to state facilities.

34A-1-36. Municipal and county programs approved by board--Application to state facilities. Each municipality and each county may, with the approval of the Board of Minerals and Environment, establish and thereafter administer within its jurisdiction an air pollution control program which provides by ordinance or local law for requirements as strict or more strict and more extensive than those imposed by this chapter and rules issued under this chapter, or, upon prior review and approval by the board, less restrictive requirements. The air pollution control jurisdiction authorized pursuant to this section applies to state facilities located within the boundaries of the municipality or county if the municipality or county has been found to be in violation of National Ambient Air Quality Standards.

Source: SL 1970, ch 203, §§ 9, 14; SDCL Supp, §§ 34-16A-25, 34-16A-41; SL 1979, ch 241; SL 2011, ch 165, § 20.



§ 34A-1-37 Municipal and county cooperation with other agencies.

34A-1-37. Municipal and county cooperation with other agencies. Any municipality or county may administer all or part of its air pollution control program in cooperation with one or more municipalities or counties of this state or of other states provided that the requirements of other statutes relating to cooperative agreements are met.

Source: SL 1970, ch 203, § 14; SDCL Supp, § 34-16A-42.



§ 34A-1-38 Control of air contaminant sources beyond capability of local authority.

34A-1-38. Control of air contaminant sources beyond capability of local authority. If the board finds that the control of a particular class of air contaminant source is beyond the reasonable capability of the local or county air pollution control authorities, the department may assume and retain jurisdiction over that class of air contaminant source.

Source: SL 1970, ch 203, § 14; SDCL Supp, § 34-16A-43.



§ 34A-1-39 Civil action for violation--Penalty.

34A-1-39. Civil action for violation--Penalty. Any person subject to this section, as provided in this chapter, is liable for a civil penalty not to exceed ten thousand dollars per day of violation or for damages to the environment of the state, or both. An action for the recovery of a civil penalty shall, upon demand, be tried to a jury.

Source: SL 1970, ch 203, § 15; SDCL Supp, § 34-16A-44; SL 1973, ch 222, § 7; SL 1977, ch 190, § 31; SL 1977, ch 280, § 13; SL 1988, ch 291, § 17; SL 1990, ch 283, § 2; SL 1992, ch 158, § 15; SL 2011, ch 165, § 21.



§ 34A-1-40 Investigations on board's own initiative--Petition by local board or electors.

34A-1-40. Investigations on board's own initiative--Petition by local board or electors. The board may upon its own initiative cause to be investigated the alleged pollution of the air or any other violation of this chapter including the violation of any regulations issued pursuant to this chapter, or such investigation shall be made upon the verified petition of the governing body of any municipality or any municipal or county board of health or any fifteen electors of the state.

Source: SDCL, § 34-16A-11 as added by SL 1971, ch 204, § 1; SDCL Supp, § 34-16A-44.1; SL 1992, ch 60, § 2.



§ 34A-1-41 Entry for inspection to determine compliance--Refusal of access prohibited.

34A-1-41. Entry for inspection to determine compliance--Refusal of access prohibited. Any duly authorized officer, employee, or representative of the department may enter and inspect that part of any property, premise, or place in which the officer, employee, or representative has reasonable grounds to believe is the source of air pollution at any reasonable time for the purpose of investigating the air pollution or of ascertaining the state of compliance with this chapter and rules promulgated pursuant to this chapter. No person may refuse entry or access to any authorized representative of the department who requests entry for the purpose of investigation, and who presents appropriate credentials; nor may any person obstruct, hamper, or interfere with any such investigation.

Source: SL 1970, ch 203, § 8; SDCL Supp, § 34-16A-46; SL 1973, ch 222, § 8; SL 2011, ch 165, § 22.



§ 34A-1-42 Report of inspection furnished to owner or operator.

34A-1-42. Report of inspection furnished to owner or operator. If requested, the owner or operator of the premises inspected pursuant to § 34A-1-41 shall receive a report setting forth all the facts found which relate to compliance status.

Source: SL 1970, ch 203, § 8; SDCL Supp, § 34-16A-47.



§ 34A-1-43 Hearings by board--Procedural powers.

34A-1-43. Hearings by board--Procedural powers. In addition to any other powers conferred on it by law the board may hold hearings relating to any aspect of or matter in the administration of this chapter, and in connection with the hearings, exercise the powers granted by chapter 1-26.

Source: SL 1970, ch 203, § 5 (2); SDCL Supp, § 34-16A-48; revised pursuant to SL 1972, ch 15, § 4; SL 2011, ch 165, § 23.



§ 34A-1-44 Issuance and enforcement of orders.

34A-1-44. Issuance and enforcement of orders. In addition to any other powers conferred on it by law the board may issue orders necessary to effectuate the purposes of this chapter and enforce the provisions of this chapter by all appropriate administrative and judicial proceedings.

Source: SL 1970, ch 203, § 5 (3); SDCL Supp, § 34-16A-49; SL 2011, ch 165, § 24.



§ 34A-1-45 Emergency order for immediate reduction or discontinuance of emissions.

34A-1-45. Emergency order for immediate reduction or discontinuance of emissions. If the secretary finds that any person is causing or contributing to air pollution and that such pollution creates an emergency by causing imminent danger to human health or safety and requires immediate action to protect human health or safety, the secretary shall order the person to reduce or discontinue immediately the emission of air contaminants. The emergency order is effective immediately on service upon the person responsible for the emission, and any person to whom such an order is directed shall comply with the order immediately.

Source: SL 1970, ch 203, § 11; SDCL Supp, § 34-16A-50; SL 2011, ch 165, § 25.



§ 34A-1-46 Hearing requested on emergency order--Action by board.

34A-1-46. Hearing requested on emergency order--Action by board. Upon the request for a hearing by any person or persons named in an order served pursuant to § 34A-1-45, the secretary shall proceed under chapter 1-26. Following the completion of such proceedings, the board shall affirm, modify or set aside the order of the secretary.

Source: SL 1970, ch 203, § 11; SDCL Supp, § 34-16A-51; revised pursuant to SL 1972, ch 15, § 4.



§ 34A-1-47 Notice of violation--Order for corrective action--Civil penalty.

34A-1-47. Notice of violation--Order for corrective action--Civil penalty. If the secretary has reason to believe that a violation of any provision of this chapter or rule promulgated pursuant to this chapter has occurred, the secretary may cause written notice to be served upon the alleged violator. The notice shall specify the provision of this chapter or rule alleged to be violated, and the facts alleged to constitute a violation of this chapter, and may include an order that necessary corrective action be taken within a reasonable time. Any person who violates an order pursuant to this section is subject to a civil penalty not to exceed ten thousand dollars per day of violation, or for damages to the environment, or both.

Source: SL 1970, ch 203, § 10; SDCL Supp, § 34-16A-53; SL 1977, ch 280, § 14; SL 1990, ch 283, § 3; SL 1992, ch 158, § 15A; SL 2011, ch 165, § 26.



§ 34A-1-48 Hearing requested on order for corrective action--Time allowed.

34A-1-48. Hearing requested on order for corrective action--Time allowed. Any order issued pursuant to § 34A-1-47 becomes final unless, no later than twenty days after the date the notice and order are served, the person named in the order requests in writing a hearing before the board. Upon such request, the board shall proceed in compliance with chapter 1-26.

Source: SL 1970, ch 203, § 10; SDCL Supp, § 34-16A-54; revised pursuant to SL 1972, ch 15, § 4; SL 1977, ch 280, § 15; SL 2011, ch 165, § 27.



§ 34A-1-49 Contested case proceeding in lieu of order--Consent agreement.

34A-1-49. Contested case proceeding in lieu of order--Consent agreement. In lieu of an order, the board chair may schedule a contested case under chapter 1-26 before the board. Nothing in this chapter prevents the department from notifying an alleged violator of violations and negotiating a consent agreement instead of initiating proceedings under § 34A-1-47. Any consent agreement shall be approved by the board.

Source: SL 1970, ch 203, § 10; SDCL Supp, § 34-16A-55; revised pursuant to SL 1972, ch 15, § 4; SL 1977, ch 280, § 16; SL 2011, ch 165, § 28.



§ 34A-1-50 Board orders after hearing.

34A-1-50. Board orders after hearing. If, after proceedings held pursuant to § 34A-1-48 or 34A-1-49, the board finds that a violation or violations have occurred, it shall affirm or modify any order previously issued under § 34A-1-47 by the board chairman, or issue an appropriate order or orders for the prevention, abatement, or control of the emissions or air pollution involved. If, after proceedings on an order contained in a notice the board finds that no violation is occurring, it shall rescind the order.

Source: SL 1970, ch 203, § 10; SDCL Supp, § 34-16A-57; SL 1977, ch 280, § 17.



§ 34A-1-51 Time allowed for corrective action in board order.

34A-1-51. Time allowed for corrective action in board order. Any order issued as part of a notice or after proceedings under chapter 1-26 shall prescribe the date or dates by which the violation or violations shall cease and may prescribe timetables for necessary action in preventing, abating, or controlling the emissions of air pollution.

Source: SL 1970, ch 203, § 10; SDCL Supp, § 34-16A-58.



§ 34A-1-52 Enforcement remedies not barred by actions for penalties.

34A-1-52. Enforcement remedies not barred by actions for penalties. Action pursuant to § 34A-1-39 or the second paragraph of § 34A-1-14 is not a bar to enforcement of this chapter or rules in force pursuant to this chapter, and orders made pursuant to this chapter by injunction or other appropriate remedy.

Source: SL 1970, ch 203, § 15; SDCL Supp, § 34-16A-59; SL 1977, ch 280, § 18; SL 2011, ch 165, § 29.



§ 34A-1-53 Voluntary compliance effort not precluded.

34A-1-53. Voluntary compliance effort not precluded. Nothing in this chapter prevents the department from making efforts to obtain voluntary compliance through warning, conference, or any other appropriate means.

Source: SL 1970, ch 203, § 10; SDCL Supp, § 34-16A-61; SL 2011, ch 165, § 30.



§ 34A-1-54 Private remedies unimpaired.

34A-1-54. Private remedies unimpaired. Nothing in this chapter abridges, limits, or otherwise impairs the right of any person to damages or other relief on account of injury to persons or property and to maintain any action or other appropriate proceedings for damages or other relief.

Source: SL 1970, ch 203, § 15; SDCL Supp, § 34-16A-62; SL 2011, ch 165, § 31.



§ 34A-1-55 Repealed.

34A-1-55. Repealed by SL 2011, ch 165, § 32.



§ 34A-1-56 General permits for categories of air pollution sources--Terms and conditions--Modification, suspension or revocation--Violation.

34A-1-56. General permits for categories of air pollution sources--Terms and conditions--Modification, suspension or revocation--Violation. Upon the recommendation of the secretary and after public notice in at least three newspapers of general circulation in this state and notice to all municipalities, counties, and tribal governments and opportunity for public hearing, the board may issue general permits for categories of air pollution sources. However, a general permit may only be issued to sources that are required by federal law to be permitted and may be no more stringent than any federal law, rule, or regulation that is applicable to the source being permitted. Air pollution control activities conducted in conformity with a general permit do not require a permit issued under § 34A-1-21.

A general permit remains in effect until suspended, revoked, or modified by the board. A general permit may be modified after public notice and opportunity for public hearing. A general permit may be suspended or revoked after publication of notice and order of suspension and revocation in at least three newspapers of general circulation in this state. If an affected facility or interested party wishes to contest the order, a request for hearing shall be filed with the department within twenty days. A hearing on the matter shall be held as soon thereafter as practicable. Notice of hearing shall be published in at least three newspapers of general circulation in this state. Any facility operating under a general permit pursuant to this section, upon the filing of a complaint to the board, and upon action by the board in accordance with the contested case provisions of chapter 1-26, may be removed from the jurisdiction of the general permit and required to obtain an individual permit.

A violation of a condition of a permit issued pursuant to this section, or the operation of a source covered by this section without a permit is subject to § 34A-1-39.

Source: SL 1991, ch 288, § 2; SL 1992, ch 158, § 16; SL 1993, ch 257, § 8; SL 1995, ch 203, § 3.



§ 34A-1-57 State administration of air pollution control program--Imposition of fees.

34A-1-57. State administration of air pollution control program--Imposition of fees. In order to enhance economic development, provide increased customer service, protect the public health, safety, welfare, and the environment of this state, the state shall retain state administration of the air pollution control program as provided under Title V of the Federal Clean Air Act as amended to January 1, 1992. In order to retain state administration of this program, as provided in the Clean Air Act, fees shall be imposed upon certain air pollution point sources as provided in § 34A-1-58. Proceeds from the fees shall be used to defray the costs of administering the state's air quality permitting program.

Source: SL 1992, ch 254, § 72; SL 1993, ch 34, § 3.



§ 34A-1-58 Annual fee--Calculation--Annual adjustment of fee--Use of proceeds--Existing sources of pollution--Written notice from department.

34A-1-58. Annual fee--Calculation--Annual adjustment of fee--Use of proceeds--Existing sources of pollution--Written notice from department. Concurrent with the submittal of a permit application pursuant to this chapter and annually for the duration of the permit, the applicant shall submit to the department a fee not to exceed twenty-five dollars per ton of each regulated pollutant as determined by the provisions of Title V of the Federal Clean Air Act, 42 U.S.C. 7401 et seq. as amended to January 1, 2011, or a lesser amount as set by the secretary by rules promulgated pursuant to chapter 1-26. The secretary may exclude any amount of regulated pollutant emitted by any source in excess of four thousand tons per year in determining the amount of fee required for any operating source. The secretary shall develop a fee structure which equitably assesses an annual fee for administration costs and an annual fee based on emissions, the sum of which covers the estimated total costs of administering a delegated state air quality program. The secretary shall, by rules promulgated pursuant to chapter 1-26, annually adjust the fee, if necessary, in accordance with the consumer price index for that calendar year. The fee shall be used to cover the reasonable costs, both direct and indirect, of developing and administering the permitting requirements in this chapter, including the reasonable costs of:

(1) Reviewing and acting on any application for a permit or permit revision;

(2) Implementing and enforcing the terms and conditions of the permit if the permit is issued. This amount does not include any court costs or other costs associated with any enforcement action;

(3) Emissions and ambient monitoring, including adequate resources to audit and inspect source-operated monitoring programs;

(4) Preparing generally applicable regulations or guidance;

(5) Modeling, analysis, or demonstrations;

(6) Preparing inventories and tracking emissions; and

(7) Providing support to sources under the small business stationary source technical and environmental compliance assistance program.

For any existing source of air contaminants that is subject to Title V of the Federal Clean Air Act, 42 U.S.C. 7401, et seq., as amended to January 1, 2011, and that is not required to hold an air quality permit from the department as of January 1, 1992, the board may, as a condition of continued operation, require by rules promulgated pursuant to chapter 1-26 that the owner or operator of the source pay the annual fee provided for in this section. Nothing in this section allows the department to charge any one source of air contaminants more than one annual fee that is designed to cover the costs identified in this section. The department shall give written notice of the amount of the fee to be assessed and the basis for the assessment under this section to the owner or operator of the air contaminant source. The fee levied in this section is in addition to all other fees and taxes levied by law.

Source: SL 1992, ch 254, § 73; SL 2011, ch 165, § 33.



§ 34A-1-58.1 Ethanol production plants--Application and annual fees.

34A-1-58.1. Ethanol production plants--Application and annual fees. Ethanol production plants are exempt from the fees established in § 34A-1-58, and, in lieu thereof, are subject to the fees established by this section. Concurrent with the submittal of a permit application pursuant to this chapter, the applicant for an air quality permit for an ethanol production plant shall submit to the department an application fee of one thousand dollars. In addition, the owner or operator of an ethanol production plant shall submit to the department an annual fee for the duration of the air quality permit. The annual fee shall consist of an administrative fee of one thousand dollars and an emissions fee in the amount of forty dollars per ton of total suspended particulate matter, sulfur dioxide, nitrogen oxide, volatile organic compounds, and hazardous air pollutants emitted to the air by the ethanol production plant during the previous calendar year. The department shall give written notice of the amount of the fee to be assessed and the basis for the assessment under this section to the owner or operator of the ethanol production plant by June first of each calendar year. The annual fee shall accrue on July first of the year after the permit is issued and annually thereafter. The annual fee is due and payable by July thirty-first and shall be remitted to the Department of Revenue along with such forms as may be prescribed by the secretary of revenue in rules promulgated pursuant to chapter 1-26. The fees shall be administered and used by the department in the same manner as prescribed for other fees established in this chapter.

Source: SL 2007, ch 202, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 34A-1-59 Establishment of air quality subfund--Source of subfund--Administration--Expenditures--Unexpended funds.

34A-1-59. Establishment of air quality subfund--Source of subfund--Administration--Expenditures--Unexpended funds. There is hereby established in the environmental fee fund created in § 1-40-30, the air quality subfund. This subfund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts, and fees received pursuant to § 34A-1-58. The subfund shall be maintained separately and be administered by the department in order to defray the expenses of all activities associated with administering the air quality permit program. Expenditures from the subfund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the subfund until appropriated by the Legislature.

Source: SL 1992, ch 254, § 74.



§ 34A-1-60 Obligation to pay fee imposed on regular air contaminant--Date due.

34A-1-60. Obligation to pay fee imposed on regular air contaminant--Date due. The obligation to pay the annual fee imposed by § 34A-1-58 is upon the owner or operator of a regulated air contaminant source and shall accrue on July first for all facilities. The fee is due and payable by July thirty-first and shall be remitted to the Department of Revenue along with such forms as may be prescribed by the secretary of revenue in rules promulgated pursuant to chapter 1-26.

Source: SL 1992, ch 254, § 75; SL 1993, ch 257, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 34A-1-61 Permit revocation, modification, or suspension--Fees.

34A-1-61. Permit revocation, modification, or suspension--Fees. Any permit issued pursuant to this chapter may be revoked, modified, or suspended, in whole or in part, during its term for cause, including the following:

(1) Violation of any condition of the permit;

(2) Obtaining a permit by misrepresentation or failure to disclose fully all relevant facts; or

(3) Change in any condition that requires either a temporary or permanent reduction or elimination of the permitted emissions.
Source: SL 1992, ch 254, § 93.



§ 34A-1-62 Additional penalty for knowingly violating provisions of this chapter.

34A-1-62. Additional penalty for knowingly violating provisions of this chapter. In addition to any other civil or criminal penalty imposed by this chapter, any person who knowingly violates any applicable requirement, any permit condition, or any fee or filing requirement of this chapter, or who knowingly makes any false material statement, representation, or certification in any form, in any notice or report required by a permit, or who knowingly renders inaccurate any required monitoring device or method is guilty of a Class 1 misdemeanor and, notwithstanding the maximum penalties provided by § 22-6-2, is subject to a criminal fine in a maximum amount of ten thousand dollars per day per violation.

Source: SL 1995, ch 203, § 4.






Chapter 02 - Water Pollution Control

§ 34A-2-1 Legislative findings and policy.

34A-2-1. Legislative findings and policy. Whereas the pollution of the waters of this state constitutes a menace to public health and welfare, creates public nuisances, is harmful to wildlife, fish, and aquatic life, and impairs domestic, agricultural, industrial, recreational, and other legitimate beneficial uses of water, and whereas the problem of water pollution in this state is closely related to the problem of water pollution in adjoining states, it is hereby declared to be the public policy of this state to conserve the waters of the state and to protect, maintain, and improve the quality thereof for water supplies, for the propagation of wildlife, fish, and aquatic life, and for domestic, agricultural, industrial, recreational, and other legitimate uses; to provide that no waste be discharged into any waters of the state without first receiving the necessary treatment or other corrective action to protect the legitimate and beneficial uses of such waters; to provide for the prevention, abatement, and control of new and existing water pollution; and to cooperate with other agencies of the state, agencies of other states, and the federal government in carrying out these objectives.

Source: SL 1973, ch 280, § 1; SDCL Supp, § 46-25-23.



§ 34A-2-2 Definition of terms.

34A-2-2. Definition of terms. Terms used in this chapter mean:

(1) "Board," the Water Management Board;

(2) "Disposal system," a system for disposing of wastes, either by surface or underground methods, and includes sewerage systems, treatment works, disposal wells, septic tanks, and other systems;

(3) "Person," the state or any agency or institution thereof, any municipality, political subdivision, public or private corporation, individual, partnership, limited liability company, association, federal agency, or other entity, and includes any officer or governing or managing body of any municipality, political subdivision, or public or private corporation, or limited liability company;

(4) "Point source," any discernible, confined and discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, animal feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged;

(5) "Pollutant," any dredged spoil, solid waste, incinerator residue, sewage, sewage sludge, garbage, trash, munitions, chemical waste, biological material, radioactive material, heat, wrecked or discarded equipment, rock, sand, cellar dirt or any industrial, municipal or agricultural waste discharged into waters of the state. This term does not mean sewage from water craft; or water, gas or other material which is injected into a well to facilitate production of oil or gas, or water derived in association with oil or gas production and disposed of in a well, if the well used either to facilitate production or for disposal purposes is approved by authority of the state after it is determined that such injection or disposal will not result in the degradation of ground or surface water resources;

(6) "Pollution," such contamination, or other alteration of the physical, chemical or biological properties, of any waters of the state as exceeds that permitted by state effluent or water quality standards, including change in temperature, taste, color, turbidity, or odor of the waters, or such discharge of any liquid, gaseous, solid, radioactive, or other substance into any waters of the state as will or is likely to create a nuisance or render such waters harmful, detrimental, or injurious to public health, safety, or welfare, or to domestic, commercial, industrial, agricultural, recreational, or other legitimate beneficial uses, or to livestock, wild animals, birds, fish, or other aquatic life;

(7) "Publicly owned treatment works," any device or system used in a treatment, including recycling and reclamation, of municipal sewage or industrial waste of a liquid nature which is owned by a state or municipality. This term includes sewers, pipes or other conveyances only if they convey wastewater to a publicly owned treatment works providing treatment;

(8) "Secretary," the secretary of the Department of Environment and Natural Resources;

(9) "Sewerage system," pipelines or conduits, pumping stations, and force mains, and all other structures, devices, appurtenances and facilities used for collecting or conducting wastes to an ultimate point for treatment disposal;

(10) "Treatment works," any plant or other works, used for the purpose of treating, stabilizing or holding wastes;

(11) "Wastes," sewage, industrial wastes, pollutants and all other liquid, gaseous, solid, radioactive, or other substances which may pollute or tend to pollute any waters of the state;

(12) "Waters of the state," all waters within the jurisdiction of this state, including all streams, lakes, ponds, impounding reservoirs, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, situated wholly or partly within or bordering upon the state; and

(13) "Water standards," water quality standards adopted pursuant to §§ 34A-2-10 and 34A-2-11 or actual existing beneficial uses, whichever is higher, and effluent standards adopted pursuant to § 34A-2-13 or pursuant to the best professional judgment of the secretary, whichever is applicable.
Source: SL 1973, ch 280, § 2; SDCL Supp, § 46-25-24; SL 1984, ch 243, § 1; SL 1988, ch 285, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1994, ch 351, § 67; SL 2011, ch 165, § 34.



§ 34A-2-3 to 34A-2-5. Repealed.

34A-2-3 to 34A-2-5. Repealed by SL 2013, ch 166, §§ 16 to 18.



§ 34A-2-6 Planning consistent with federal requirements--Maximum daily loads.

34A-2-6. Planning consistent with federal requirements--Maximum daily loads. The secretary may establish and conduct a continuing planning process consistent with the requirements of the Federal Water Pollution Control Act, as amended to January 1, 2011, including the establishment and application of maximum daily loads of pollutants.

Source: SL 1973, ch 280, § 6 (12); SDCL Supp, § 46-25-28; SL 2011, ch 165, § 35.



§ 34A-2-7 , 34A-2-8. Repealed.

34A-2-7, 34A-2-8. Repealed by SL 2013, ch 166, §§ 19, 20.



§ 34A-2-10 Classification of waters.

34A-2-10. Classification of waters. The Water Management Board shall promulgate rules pursuant to chapter 1-26 to establish or modify the classification of all waters in accordance with their present and future beneficial uses.

Source: SL 1973, ch 280, § 4 (2); SDCL Supp, § 46-25-32; SL 1978, ch 260, § 1; SL 1993, ch 256, § 8.



§ 34A-2-11 Water quality standards--Factors considered--Objectives--Violation.

34A-2-11. Water quality standards--Factors considered--Objectives--Violation. The Water Management Board shall promulgate rules pursuant to chapter 1-26 to establish water quality standards and to classify water according to its beneficial uses. The board shall consider environmental, technical, social, and economic factors and present use, persons adversely affected, natural background waters in relationship to the contaminants and pollutants contained in the waters, existing degradation, and irretrievable man-induced conditions placed on those waters. The standards shall protect the public health and welfare and the use of the waters for public water supplies, propagation of fish and aquatic life and wildlife, recreational purposes, and agricultural, industrial, and other legitimate uses in accordance with the Federal Water Pollution Control Act as amended to January 1, 2011. A violation of standards promulgated pursuant to this section is subject to § 34A-2-75.

Source: SDC Supp 1960, § 61.0145 as enacted by SL 1966, ch 260, § 1; SL 1967, ch 340; SDCL § 46-25-7; SL 1973, ch 280, § 4 (3); SDCL Supp, § 46-25-33; SL 1978, ch 260, § 2; SL 1986, ch 295, § 9; SL 1988, ch 285, § 1A; SL 1992, ch 158, § 16B; SL 1993, ch 256, § 9; SL 2011, ch 165, § 36.



§ 34A-2-11.1 Presumption favoring existing quality standards.

34A-2-11.1. Presumption favoring existing quality standards. For the purpose of §§ 34A-2-10 and 34A-2-11, existing valid water quality standards shall be presumed to be in accordance with such sections and the presumption shall be rebuttable.

Source: SL 1978, ch 260, § 3.



§ 34A-2-12 Regulation of public water supplies--Violation.

34A-2-12. Regulation of public water supplies--Violation. The Board of Water Management shall promulgate rules pursuant to chapter 1-26 regulating public water supplies. A violation of rules promulgated pursuant to this section is subject to § 34A-2-75.

Source: SL 1974, ch 245, § 10; SDCL Supp, § 46-25-33.1; SL 1985, ch 283, § 24; SL 1992, ch 158, § 16C; SL 1993, ch 256, § 10; SL 2011, ch 166, § 1.



§ 34A-2-12.1 Repealed.

34A-2-12.1. Repealed by SL 1997, ch 208, § 1.



§ 34A-2-13 Effluent standards--Minimum requirements--Violation.

34A-2-13. Effluent standards--Minimum requirements--Violation. The board shall promulgate rules pursuant to chapter 1-26 to formulate effluent standards, which include as a minimum all categories for which the federal government has set standards pursuant to the Federal Water Pollution Control Act, as amended to January 1, 2011. The state standards shall be at least as stringent as the standards adopted by the federal government. Any person who violates these standards is subject to § 34A-2-75.

Source: SL 1973, ch 280, § 4 (4); SDCL Supp, § 46-25-34; SL 1992, ch 158, § 17; SL 1993, ch 256, § 11; SL 2011, ch 165, § 37.



§ 34A-2-14 Pretreatment standards for industrial users of inadequate public treatment works--Violation.

34A-2-14. Pretreatment standards for industrial users of inadequate public treatment works--Violation. The board shall promulgate rules pursuant to chapter 1-26 governing pretreatment standards to be applied against industrial users of publicly owned treatment works for the introduction of pollutants into publicly owned treatment works which interfere with, pass through, or otherwise are incompatible with such treatment works. A violation of rules promulgated pursuant to this section is subject to § 34A-2-75.

Source: SL 1974, ch 287, § 1; SDCL Supp, § 46-25-34.1; SL 1988, ch 285, § 2; SL 1992, ch 158, § 17A.



§ 34A-2-15 Violation of pretreatment standards for industrial user--Implementation of Federal Water Pollution Control Act.

34A-2-15. Violation of pretreatment standards for industrial user--Implementation of Federal Water Pollution Control Act. Any industrial user of publicly owned treatment works who violates pretreatment standards is subject to § 34A-2-75. The secretary or the owner of a publicly owned treatment works shall implement all provisions of section 307 of the Federal Water Pollution Control Act as amended to January 1, 2011, including issuing pretreatment industrial user permits to significant industrial users in accordance with §§ 34A-2-30 and 34A-2-36.

Source: SL 1974, ch 287, § 2; SDCL Supp, § 46-25-34.2; SL 1988, ch 285, § 3; SL 1992, ch 158, § 18; SL 1992, ch 254, § 53; SL 2011, ch 165, § 38.



§ 34A-2-16 Enforcement of pretreatment standards for industrial users.

34A-2-16. Enforcement of pretreatment standards for industrial users. The secretary and owners of publicly owned treatment works may enforce pretreatment standards for pollutants introduced into its publicly owned treatment works, pursuant to the compliance and enforcement procedures of this chapter, by industrial users of such treatment works.

Source: SL 1974, ch 287, § 3; SDCL Supp, § 46-25-34.3; SL 1988, ch 285, § 4.



§ 34A-2-17 Periodic review of classification and standards.

34A-2-17. Periodic review of classification and standards. The board shall review from time to time, at intervals of not more than three years, established classification of waters, water quality standards, and effluent standards.

Source: SL 1973, ch 280, § 4 (5); SDCL Supp, § 46-25-35.



§ 34A-2-18 Procedure for establishment of classification, standards or rules.

34A-2-18. Procedure for establishment of classification, standards or rules. Before waters are classified or standards established or modified, or rules made, revoked, or modified, the board shall follow the procedures established by chapter 1-26.

Source: SDC Supp 1960, § 61.0145 as enacted by SL 1966, ch 260, § 1; SL 1967, ch 340; SDCL, § 46-25-8; SL 1973, ch 280, § 10; SDCL Supp, § 46-25-36.



§ 34A-2-19 Repealed.

34A-2-19. Repealed by SL 1992, ch 158, § 19.



§ 34A-2-20 Establishment of waste treatment requirements.

34A-2-20. Establishment of waste treatment requirements. The board shall establish minimum requirements for the treatment of wastes.

Source: SL 1973, ch 280, § 4 (11); SDCL Supp, § 46-25-38.



§ 34A-2-21 Causing pollution of waters prohibited--Placement of wastes--Violation.

34A-2-21. Causing pollution of waters prohibited--Placement of wastes--Violation. No person may cause pollution of any waters of the state, or place or cause to be placed any wastes in a location where they are likely to cause pollution of any waters of the state. A violation of this section is subject to § 34A-2-75 and may be abated as a public nuisance.

Source: SDC 1939, §§ 13.1506, 61.9901; SDCL, § 46-25-17; SL 1973, ch 280, § 8 (1); SDCL Supp, § 46-25-39; SL 1977, ch 190, § 635; SL 1984, ch 243, § 3; SL 1992, ch 158, § 20.



§ 34A-2-22 Reduction of existing water quality by discharge of waste prohibited--Violation as nuisance.

34A-2-22. Reduction of existing water quality by discharge of waste prohibited--Violation as nuisance. No person may discharge any wastes into any waters of the state which reduce the quality of such waters below the water quality level existing on March 27, 1973. A violation of this section is subject to § 34A-2-75 and may be abated as a public nuisance.

Source: SL 1973, ch 280, § 8 (2); SDCL Supp, § 46-25-40; SL 1977, ch 190, § 636; SL 1984, ch 243, § 4; SL 1992, ch 158, § 21.



§ 34A-2-23 Repealed.

34A-2-23. Repealed by SL 1992, ch 158, § 22.



§ 34A-2-24 Discharge of wastes allowed when economic or social necessity found--Exception.

34A-2-24. Discharge of wastes allowed when economic or social necessity found--Exception. Notwithstanding § 34A-2-22, discharge of wastes into waters of the state which reduce the quality of such waters below the water quality level existing on March 27, 1973, will be allowed if it is affirmatively demonstrated to the board and the board finds by a majority vote of its members, after a public hearing on such request, that there may be a discharge, if the discharge will not result in the violation of applicable water standards, and if the discharge is found justifiable as a result of necessary economic or social development. The board may not allow a discharge if the discharge results in a violation of the existing water standards.

Source: SDC 1939, § 61.0109 as added by SL 1947, ch 416; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0145; repealed by omission from SL 1966, ch 260, § 1; re-enacted by SL 1967, ch 340; SDCL § 46-25-6; SL 1973, ch 280, § 8 (2); SDCL Supp, § 46-25-42; SL 1988, ch 285, § 4A; SL 2011, ch 165, § 39.



§ 34A-2-25 Technology considered in determining economic justification for waste.

34A-2-25. Technology considered in determining economic justification for waste. In determining the justification for economic development under § 34A-2-24, the board shall consider and require in its decision, technology reasonably available for all discharges into that segment of state waters affected by the decision, which will result in further progress toward the goal of eliminating the discharge of all wastes.

Source: SL 1973, ch 280, § 8 (2); SDCL Supp, § 46-25-43; SL 1988, ch 285, § 5.



§ 34A-2-26 Biennial review of decisions to allow discharge waste.

34A-2-26. Biennial review of decisions to allow discharge waste. A decision issued pursuant to § 34A-2-24 shall be reviewed at least every two years.

Source: SL 1973, ch 280, § 8 (2); SDCL Supp, § 46-25-44; SL 1988, ch 285, § 6.



§ 34A-2-27 Construction permits required for activities discharging wastes into water--Violation.

34A-2-27. Construction permits required for activities discharging wastes into water--Violation. No person may carry on any of the following activities without a valid construction permit from the water management board for the disposal of all wastes which are, or may be, discharged thereby into the groundwaters of the state, nor may any person carry on any of the following activities without approval of plans and specifications from the secretary of the department pursuant to § 34A-2-29 for the disposal of all wastes which are, or may be, discharged thereby into surface waters of the state:

(1) The construction, installation, modification, or operation of any disposal system or part thereof, or any extension or addition thereto;

(2) The increase in volume or strength of any wastes in excess of the permissive discharge specified under any existing permit;

(3) The construction, installation, or operation of any industrial, commercial, or other establishment, or any extension or modification thereof or addition thereto, the operation of which would cause an increase in the discharge of wastes into the groundwaters of the state or would otherwise alter the physical, chemical, or biological properties of any groundwaters of the state in any manner not already lawfully authorized; or

(4) The construction or use of any new outlet for the discharge of any waters into the waters of the state.

A violation of this section is subject to § 34A-2-75.

Source: SDC 1939, § 61.0109 as added by SL 1947, ch 416; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0145; repealed by omission from SL 1966, ch 260, § 1; re-enacted by SL 1967, ch 340; SDCL, § 46-25-6; SL 1973, ch 280, § 8 (4); SDCL Supp, § 46-25-45; SL 1977, ch 190, § 637; SL 1984, ch 243, § 5; SL 1991, ch 288, § 15; SL 1992, ch 158, § 23.



§ 34A-2-28 Rules for permits to discharge wastes--Plans and specifications for disposal systems--Violation.

34A-2-28. Rules for permits to discharge wastes--Plans and specifications for disposal systems--Violation. The board shall promulgate rules pursuant to chapter 1-26 governing application, public notice, and public participation for permits to discharge sewage, industrial wastes, or other wastes into state waters, including rules requiring the filing of plans and specifications relating to the construction, modification, or operation of disposal systems.

A violation of rules promulgated pursuant to this section is subject to § 34A-2-75.

Source: SL 1973, ch 280, § 4 (6); SDCL Supp, § 46-25-46; SL 1992, ch 158, § 24; SL 1993, ch 256, § 12.



§ 34A-2-29 Plans, specifications, and information required by secretary.

34A-2-29. Plans, specifications, and information required by secretary. The secretary, under such conditions as the secretary may prescribe, may require the submission of such plans, specifications, and other information as the secretary deems necessary to carry out the provisions of this chapter or to carry out rules promulgated pursuant to the provisions of this chapter.

Source: SL 1973, ch 280, § 8 (4); SDCL Supp, § 46-25-47; SL 2011, ch 165, § 40.



§ 34A-2-30 Rules regarding permit procedure.

34A-2-30. Rules regarding permit procedure. The board shall promulgate rules pursuant to chapter 1-26 regarding the issuance, denial, modification, or revocation of permits governed by this chapter.

Source: SL 1973, ch 280, § 4 (7); SDCL Supp, § 46-25-48; SL 1993, ch 256, § 13.



§ 34A-2-31 Issuance, revocation, or denial of permits to discharge waste.

34A-2-31. Issuance, revocation, or denial of permits to discharge waste. The secretary shall issue, suspend, revoke, modify, or deny permits to discharge sewage, industrial wastes, or other wastes to state waters, consistent with provisions of this chapter and with rules promulgated by the board pursuant to chapter 1-26.

Source: SL 1973, ch 280, § 6 (1); SDCL Supp, § 46-25-49; SL 1993, ch 256, § 14.



§ 34A-2-32 Examination and approval or disapproval of plans for discharge of waste--Changes in plans.

34A-2-32. Examination and approval or disapproval of plans for discharge of waste--Changes in plans. The secretary shall examine and approve or disapprove plans and other information needed to determine whether a permit should be issued or suggest changes in plans as a condition to the issuance of a permit.

Source: SL 1973, ch 280, § 6 (2); SDCL Supp, § 46-25-50.



§ 34A-2-33 Certification of compliance with federal pollution control requirements.

34A-2-33. Certification of compliance with federal pollution control requirements. The secretary may certify, in accordance with rules promulgated by the board pursuant to chapter 1-26, that an applicant for a federal license or permit necessary to conduct any activity which may result in a discharge into waters of the state has satisfactorily shown that the applicant will comply with sections 301, 302, 306, and 307 of the Federal Water Pollution Control Act as amended to January 1, 2011. This section and § 34A-2-34 shall be interpreted to implement the purposes of section 401 of the Federal Water Pollution Control Act as amended to January 1, 2011.

Source: SL 1976, ch 285, § 1; SDCL Supp, § 46-25-50.1; SL 1986, ch 295, § 10; SL 1988, ch 285, § 6A; SL 1993, ch 256, § 15; SL 2011, ch 165, § 41.



§ 34A-2-34 Rules for grant or denial of certification--Procedural requirements of rules.

34A-2-34. Rules for grant or denial of certification--Procedural requirements of rules. The board shall promulgate rules pursuant to chapter 1-26 establishing procedures which the secretary shall follow in granting or denying certification under § 34A-2-33. The rules may not exceed minimum federal regulations. The rules shall require adequate public notice of an application for certification within an area no smaller than the county where the activity is located, opportunity for public participation in the decision-making process on an application for certification, and opportunity and procedures for contested case hearings on applications for certification in conformity with chapter 1-26.

Source: SL 1976, ch 285, § 1; SDCL Supp, § 46-25-50.2; SL 1993, ch 256, § 16.



§ 34A-2-35 Public hearing on permit to discharge waste--Notice--Uncontested recommendation.

34A-2-35. Public hearing on permit to discharge waste--Notice--Uncontested recommendation. Before issuing any permit pursuant to § 34A-2-36, the secretary shall provide an opportunity for public hearing, with notice of the opportunity for hearing, in accordance with applicable laws, rules, and regulations. If the recommendation of the department pursuant to § 34A-2-24, 34A-2-27, or 34A-2-36, is not contested, that recommendation shall become a final determination on the application. If an uncontested recommendation is for approval or conditional approval of the application, the permit shall be issued by the secretary consistent with the recommendation.

Source: SL 1973, ch 280, § 9 (1); SDCL Supp, § 46-25-51; SL 1991, ch 288, § 14; SL 2011, ch 165, § 42.



§ 34A-2-36 Permit to discharge waste into surface waters required--Issuance--Maximum duration--Standards to be met--Violation.

34A-2-36. Permit to discharge waste into surface waters required--Issuance--Maximum duration--Standards to be met--Violation. No person may discharge any waste, pollutant, or combination of pollutants, into surface waters from a point source without a permit consistent with rules promulgated by the board pursuant to chapter 1-26 and this chapter. A violation of this section is subject to § 34A-2-75.

The secretary may, after notice and opportunity for public hearing, issue a permit for the discharge of any waste, pollutant, or combination of pollutants into surface waters, for a period not to exceed five years, upon condition that such discharge meets or will meet all applicable state and federal water quality standards and effluent standards and all other requirements of this chapter. A violation of a condition of a permit issued pursuant to this section is subject to § 34A-2-75.

Source: SDC 1939, § 61.0109 as added by SL 1947, ch 416; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0145; repealed by omission from SL 1966, ch 260, § 1; re-enacted by SL 1967, ch 340; SDCL, § 46-25-6; SL 1973, ch 280, § 9; SDCL Supp, § 46-25-52; SL 1988, ch 285, § 7; SL 1992, ch 158, § 25; SL 1993, ch 256, § 17.



§ 34A-2-36.1 Permit to discharge waste into underground waters--Issuance-- Maximum duration--Standards to be met--Violation.

34A-2-36.1. Permit to discharge waste into underground waters--Issuance--Maximum duration--Standards to be met--Violation. The secretary may, after notice and opportunity for public hearing, issue a permit for the discharge of any waste, pollutant, or combination of pollutants into underground waters, for a period not to exceed five years, upon condition that such discharge meets or will meet all applicable state and federal water quality standards and all other requirements of this chapter. A violation of a condition of a permit issued pursuant to this section is subject to § 34A-2-75.

Source: SL 1988, ch 285, § 7A; SL 1992, ch 158, § 25A.



§ 34A-2-36.2 Permit for concentrated animal feeding operations.

34A-2-36.2. Permit for concentrated animal feeding operations. Each concentrated animal feeding operation, as defined by Title 40 Codified Federal Regulations Part 122.23 dated January 1, 2007, shall operate under a general or individual water pollution control permit issued pursuant to § 34A-2-36.

Source: SL 2007, ch 203, § 1.



§ 34A-2-37 Effluent limitations enforced in issuance of permits.

34A-2-37. Effluent limitations enforced in issuance of permits. The secretary shall require as permit conditions under § 34A-2-36 the achievement of:

(1) Effluent limitations based upon the application of such levels of treatment, technology, and processes as are required under the Federal Water Pollution Control Act, as amended to January 1, 2011;

(2) Any more stringent effluent limitations necessary to meet water quality criteria established pursuant to any state or federal law, rule, or regulation.

Effluent limitations prescribed under this section shall be achieved in the shortest reasonable period of time consistent with state or federal law, and any regulations or rules promulgated thereunder.

Source: SL 1973, ch 280, § 9 (2); SDCL Supp, § 46-25-53; SL 1993, ch 256, § 18; SL 2011, ch 165, § 43.



§ 34A-2-38 Limitations on volume and strength of waste discharged under permit--Specification of limitations and conditions.

34A-2-38. Limitations on volume and strength of waste discharged under permit--Specification of limitations and conditions. The secretary shall clearly specify in any permit any limitations imposed as to the volume, strength, and other significant characteristics of the waste to be discharged consistent with provisions of §§ 34A-2-35 to 34A-2-43, inclusive. The secretary shall specify in the permit any limitations and conditions that may be necessary to ensure the proper use and disposal of sewage sludge.

Source: SL 1973, ch 280, § 6 (3); SDCL Supp, § 46-25-54; SL 1992, ch 254, § 92.



§ 34A-2-39 Schedules of compliance in permits for discharge.

34A-2-39. Schedules of compliance in permits for discharge. The secretary may set and revise schedules of compliance and include such schedules within the terms and conditions of permits for discharge of wastes.

Source: SL 1973, ch 280, § 9 (3) (a); SDCL Supp, § 46-25-55; SL 1988, ch 285, § 8.



§ 34A-2-39.1 Extension of time to meet quality and effluent standards.

34A-2-39.1. Extension of time to meet quality and effluent standards. The secretary may issue an extension to a point source or nonpoint source discharger, in which to meet state water quality standards or effluent standards if the extension is not in conflict with federal law, and if it is determined that:

(1) The violation was the result of actions or conditions outside the control of the discharger;

(2) The discharger has acted in good faith;

(3) There has been a commitment of necessary resources to achieve compliance at the earliest date probable;

(4) The extension would not result in imposition of any additional controls on any other point or nonpoint source;

(5) Facilities necessary for compliance are under construction and will be completed at the earliest date probable.
Source: SL 1978, ch 261; SL 1988, ch 285, § 9; SL 2011, ch 165, § 44.



§ 34A-2-40 Recording, reporting and inspection conditions in permit to discharge.

34A-2-40. Recording, reporting and inspection conditions in permit to discharge. The secretary, in accordance with rules promulgated by the board pursuant to chapter 1-26, may prescribe terms and conditions for permits issued under this chapter to ensure compliance with applicable state and federal effluent standards and water quality standards, including requirements concerning recording, reporting, monitoring, entry, and inspection to the extent allowed under this chapter.

Source: SL 1973, ch 280, § 9 (3) (b); SDCL Supp, § 46-25-56; SL 1988, ch 285, § 10; SL 1993, ch 256, § 19.



§ 34A-2-41 Conditions in permits issued for publicly owned treatment works.

34A-2-41. Conditions in permits issued for publicly owned treatment works. The secretary, in accordance with rules promulgated by the board pursuant to chapter 1-26, may impose as conditions in permits for the discharge of wastes from publicly owned treatment works appropriate measures to establish and ensure compliance by industrial users with pretreatment standards, and any system of user charges required under state or federal law or any regulations or rules promulgated thereunder.

Source: SL 1973, ch 280, § 9 (3) (d); SDCL Supp, § 46-25-57; SL 1988, ch 285, § 11; SL 1993, ch 256, § 20.



§ 34A-2-42 Changes to be reported under permit for publicly owned treatment works.

34A-2-42. Changes to be reported under permit for publicly owned treatment works. The secretary may impose as conditions in permits for the discharge of wastes from publicly owned treatment works requirements for information to be provided by the permittee concerning new introductions of wastes or substantial changes in the volume or character of wastes being introduced into such treatment works.

Source: SL 1973, ch 280, § 9 (3) (c); SDCL Supp, § 46-25-58; SL 1988, ch 285, § 12.



§ 34A-2-43 Discharges which may not be authorized by permit.

34A-2-43. Discharges which may not be authorized by permit. No permit may be issued authorizing any of the following discharges:

(1) The discharge of any radiological, chemical, or biological warfare agent or high level radioactive waste;

(2) Any discharge which the secretary of the army, acting through the chief of engineers, finds would substantially impair anchorage and navigation of any waters of the United States;

(3) Any discharge to which the administrator of the Environmental Protection Agency has objected, pursuant to any right provided to the administrator under the Federal Water Pollution Control Act, as amended to January 1, 2011;

(4) Any discharge which is in conflict with an areawide waste treatment management plan, approved under the Federal Water Pollution Control Act, as amended to January 1, 2011.
Source: SL 1973, ch 280, § 9 (4); SDCL Supp, § 46-25-59; SL 2011, ch 165, § 45.



§ 34A-2-44 Records, monitoring and reporting required on pollution sources.

34A-2-44. Records, monitoring and reporting required on pollution sources. The secretary may require the owner or operator of any point source, including an industrial user of a publicly owned treatment works, to:

(1) Establish and maintain records;

(2) Prepare and submit reports;

(3) Install, use, and maintain monitoring equipment or methods, including, where appropriate, biological monitoring methods;

(4) Sample effluents; and

(5) Provide such other information as the secretary may reasonably require.
Source: SL 1973, ch 280, § 6 (7); SDCL Supp, § 46-25-60; SL 1988, ch 285, § 13.



§ 34A-2-45 Inspection powers with respect to pollution sources.

34A-2-45. Inspection powers with respect to pollution sources. The secretary shall, at reasonable times, have access to any point source, including an industrial user of a publicly owned treatment works, and copy any records, inspect any monitoring equipment or method required under § 34A-2-44, to sample any effluents being discharged into the waters of the state, or to ensure compliance with the provisions of this chapter.

Source: SL 1973, ch 280, § 6 (9); SDCL Supp, § 46-25-61; SL 1988, ch 285, § 14.



§ 34A-2-46 Right of entry on premises where pollution produced.

34A-2-46. Right of entry on premises where pollution produced. The secretary may enter, upon presentation of proper credentials upon any premises in which a point source, including an industrial user of a publicly owned treatment works, is located, or in which any records required to be maintained pursuant to § 34A-2-44 are located.

Source: SL 1973, ch 280, § 6 (8); SDCL Supp, § 46-25-62; SL 1988, ch 285, § 15.



§ 34A-2-47 Repealed.

34A-2-47. Repealed by SL 2013, ch 166, § 21.



§ 34A-2-48 Orders to clean up material spilled--Violation.

34A-2-48. Orders to clean up material spilled--Violation. The secretary shall issue orders to any person to clean up any material which the person or the person's employee, agent, or subcontractor had accidentally or purposely dumped, spilled, or otherwise deposited in or in such proximity to state waters that they may pollute state waters. A violation of an order issued pursuant to this section is subject to § 34A-2-75.

Source: SL 1973, ch 280, § 6 (6); SDCL Supp, § 46-25-64; SL 1992, ch 158, § 25B; SL 1993, ch 34, § 4; SL 2011, ch 165, § 46.



§ 34A-2-49 Grounds for revocation, suspension, or modification of permit.

34A-2-49. Grounds for revocation, suspension, or modification of permit. Any permit issued pursuant to this chapter may be revoked, modified, or suspended, in whole or in part, during its term for cause, including the following:

(1) Violation of any condition of the permit;

(2) Obtaining a permit by misrepresentation or failure to disclose fully all relevant facts; or

(3) Change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge.
Source: SL 1973, ch 280, § 9 (5); SDCL Supp, § 46-25-65; SL 2011, ch 165, § 47.



§ 34A-2-50 Notice of denial, revocation, suspension, or modification of permit--Hearing--Decision by secretary.

34A-2-50. Notice of denial, revocation, suspension, or modification of permit--Hearing--Decision by secretary. If the secretary recommends denial of an application for a permit, or revokes, suspends, or modifies a permit, the secretary shall give written notice of the action to the applicant or holder, who may request a hearing before the secretary. The hearing shall be held within thirty days after receipt of written request. The secretary may affirm, modify, or reverse the secretary's initial decision based upon the evidence presented at the hearing.

Source: SL 1973, ch 280, § 9 (6); SDCL Supp, § 46-25-66; SL 1988, ch 285, § 16; SL 2011, ch 165, § 48.



§ 34A-2-51 Effective date of revocation, suspension, or modification of permit.

34A-2-51. Effective date of revocation, suspension, or modification of permit. Modification, revocation, or suspension of a permit shall be effective thirty days after issuance, unless a later date is specified. If the holder requests a hearing before the secretary, the order of modification, revocation, or suspension shall be effective twenty days after final determination by the secretary.

Source: SL 1973, ch 280, § 9 (6); SDCL Supp, § 46-25-67; SL 1988, ch 285, § 17.



§ 34A-2-52 Procedural requirements in dealing with violations.

34A-2-52. Procedural requirements in dealing with violations. The procedures set forth in §§ 34A-2-53 to 34A-2-60, inclusive, shall be followed in addition to the procedures outlined by chapter 1-26.

Source: SL 1973, ch 280, § 11; SDCL Supp, § 46-25-68.



§ 34A-2-53 Notice to correct violations--Contents--Civil penalty.

34A-2-53. Notice to correct violations--Contents--Civil penalty. If the secretary has reason to believe that a violation of this chapter or any rule made or permit issued under it is threatened or has occurred, the secretary shall cause written notice to be served personally or by mail upon the alleged violator or the alleged violator's agent. The notice shall state the provisions alleged to be violated, the facts alleged to constitute a violation, the nature of any corrective action proposed to be required, and the time within which such action is to be taken. For the purpose of this chapter, service by mail is deemed complete on the date of mailing.

Any person who violates an order issued pursuant to this section is subject to a civil penalty not to exceed ten thousand dollars per day of violation, or for damages to the environment of this state, or both.

Source: SDC 1939, § 61.0112; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0148; SL 1966, ch 260, § 3; SDCL § 46-25-12; SL 1973, ch 280, § 11 (1); SDCL Supp, § 46-25-69; SL 1988, ch 285, § 18; SL 1992, ch 158, § 26; SL 2011, ch 165, § 49.



§ 34A-2-54 Hearing on violation--Notice.

34A-2-54. Hearing on violation--Notice. In a notice given under § 34A-2-53, the secretary may also require the alleged violator to appear for a public hearing to be conducted before the board, and to answer the charges made against the alleged violator. In such event, the notice shall also meet the requirements of § 1-26-17, and notice shall be given in a manner which will reasonably inform the public.

Source: SDC 1939, § 61.0112; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0148; SL 1966, ch 260, § 3; SDCL § 46-25-12; SL 1973, ch 280, § 11 (2); SDCL Supp, § 46-25-70; SL 1988, ch 285, § 19; SL 2011, ch 165, § 50.



§ 34A-2-55 Time of hearing on violation--Respondent's request for change of time.

34A-2-55. Time of hearing on violation--Respondent's request for change of time. A hearing pursuant to § 34A-2-54 shall be held no sooner than fifteen days after service of the notice, except that the board may set an earlier date for the hearing if they are requested to do so by the alleged violator. The board may set a later date for the hearing at the request of the alleged violator, if the alleged violator shows good cause for delay.

Source: SDC 1939, § 61.0112; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0148; SL 1966, ch 260, § 3; SDCL, § 46-25-12; SL 1973, ch 280, § 11 (2); SDCL Supp, § 46-25-71; SL 1988, ch 285, § 20.



§ 34A-2-56 Respondent's request for hearing on violation--Time of filing--Time of hearing.

34A-2-56. Respondent's request for hearing on violation--Time of filing--Time of hearing. If the secretary does not require an alleged violator to appear for a public hearing pursuant to § 34A-2-54, the alleged violator may request the board to conduct such a hearing. Such request shall be in writing and shall be filed with the board no later than thirty days after service of a notice under § 34A-2-53. If such a request is filed, a hearing shall be held within forty-five days.

Source: SL 1973, ch 280, § 11 (3); SDCL Supp, § 46-25-72; SL 1988, ch 285, § 21.



§ 34A-2-57 Procedure in hearing on violation--Venue.

34A-2-57. Procedure in hearing on violation--Venue. If a hearing is held pursuant to the provisions of § 34A-2-54 or 34A-2-56, it shall be treated as a contested case in accordance with chapter 1-26 and may be held in any county in which the violation is alleged to have occurred.

Source: SDC 1939, § 61.0112; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0148; SL 1966, ch 260, § 3; SDCL, § 46-25-12; SL 1973, ch 280, § 11 (4); SDCL Supp, § 46-25-73.



§ 34A-2-58 Parties permitted to appear and present evidence at hearing on violation.

34A-2-58. Parties permitted to appear and present evidence at hearing on violation. The board shall permit all parties to respond to the notice served under § 34A-2-53, and all other interested parties, to present evidence and argument on all issues, and to conduct cross-examination required for full disclosure of the facts.

Source: SL 1973, ch 280, § 11 (4); SDCL Supp, § 46-25-74; SL 1988, ch 285, § 22.



§ 34A-2-59 Record of hearing on violation.

34A-2-59. Record of hearing on violation. The board shall keep a record of the hearing as required by chapter 1-26, and at least one copy of any written exhibits put in evidence.

Source: SL 1973, ch 280, § 11 (4); SDCL Supp, § 46-25-75; SL 1988, ch 285, § 23.



§ 34A-2-60 Board's decision and order to abate pollution--Times prescribed in order--Civil penalty for violation.

34A-2-60. Board's decision and order to abate pollution--Times prescribed in order--Civil penalty for violation. After a hearing, or on the failure of an alleged violator to make a timely request for a hearing, the board may issue an appropriate decision in compliance with § 1-26-25 and an order for the prevention, abatement, or control of pollution. The order shall state the date or dates by which any violation shall cease and may prescribe timetables for necessary action in preventing, abating, or controlling the pollution.

Any person who violates an order issued pursuant to this section is subject to a civil penalty not to exceed ten thousand dollars per day of violation, or for damages to the environment of this state, or both.

Source: SDC 1939, § 61.0113; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0149; SL 1966, ch 260, § 4; SDCL, § 46-25-13; SL 1973, ch 280, § 11 (5); SDCL Supp, § 46-25-76; SL 1988, ch 285, § 24; SL 1992, ch 158, § 27.



§ 34A-2-61 to 34A-2-63. Repealed.

34A-2-61 to 34A-2-63. Repealed by SL 1988, ch 285, §§ 25 to 27.



§ 34A-2-64 Order not stayed by appeal--Findings required to grant stay.

34A-2-64. Order not stayed by appeal--Findings required to grant stay. Notwithstanding the provisions of § 1-26-32, an appeal may not stay the effectiveness of any order of the board, unless the court finds that there is probable cause to believe that refusal to grant a stay will cause serious harm to the affected party, and that the threatened violation or violation will not continue or, if it does continue, any harmful effects on waters will be remedied immediately on the cessation of the violation.

Source: SL 1973, ch 280, § 12 (3); SDCL Supp, § 46-25-80; SL 1988, ch 285, § 28.



§ 34A-2-65 Judicial enforcement of order pending appeal.

34A-2-65. Judicial enforcement of order pending appeal. If the court does not stay the effectiveness of an order of the board, it may enforce compliance with that order by issuing a temporary restraining order or an injunction at the request of the board.

Source: SL 1973, ch 280, § 12; SDCL Supp, § 46-25-81.



§ 34A-2-66 Legal representation of board in appeal.

34A-2-66. Legal representation of board in appeal. In any appeal from the board, the attorney general shall represent the board, if requested, or the board may appoint special counsel for the proceedings, subject to the approval of the attorney general.

Source: SL 1973, ch 280, § 12 (1); SDCL Supp, § 46-25-82.



§ 34A-2-67 Appeal bond not required of state or board.

34A-2-67. Appeal bond not required of state or board. Neither the state nor the board need give a bond or make a deposit for costs upon an action for judicial review or upon any subsequent appeal.

Source: SL 1973, ch 280, § 12 (2); SDCL Supp, § 46-25-83.



§ 34A-2-68 Emergency order by secretary to stop pollution--Effective immediately--Preventive action by secretary--Violation.

34A-2-68. Emergency order by secretary to stop pollution--Effective immediately--Preventive action by secretary--Violation. No person may violate this chapter or any rule issued pursuant to this chapter, or commit an act which will cause substantial pollution, the harmful effects of which cannot be remedied immediately after the commission or cessation of the act. The secretary may order the person to stop, avoid, or moderate the act so that it is in compliance with this chapter or the substantial injury will not occur. The order is effective immediately upon receipt by the person to whom it is directed, unless the secretary provides otherwise. If the order is not complied with in a timely manner, the secretary may contain and recover pollutants to limit or prevent pollution of any state waters. A violation of an order issued pursuant to this section is subject to § 34A-2-75.

Source: SL 1973, ch 280, § 15; SDCL Supp, § 46-25-84; SL 1984, ch 244, § 1; SL 1988, ch 285, § 29; SL 1992, ch 158, § 27A.



§ 34A-2-69 Notice of emergency order.

34A-2-69. Notice of emergency order. Notice of an order pursuant to § 34A-2-68 shall conform to the requirements of §§ 34A-2-53 to 34A-2-60, inclusive, so far as practicable; the notice shall indicate that the order is an emergency order.

Source: SL 1973, ch 280, § 15; SDCL Supp, § 46-25-85.



§ 34A-2-70 Hearing on emergency order--Time and procedure for hearing.

34A-2-70. Hearing on emergency order--Time and procedure for hearing. Upon issuing an order pursuant to § 34A-2-68, the secretary shall fix a place and time for a hearing before the board, not later than five days thereafter, unless the person to whom the order is directed requests a later time. The secretary may deny a request for a later time if the secretary finds that the person to whom the order is directed is not complying with the order. The hearing shall be conducted by the board in the manner specified in §§ 34A-2-53 to 34A-2-60, inclusive.

Source: SL 1973, ch 280, § 15; SDCL Supp, § 46-25-86; SL 1988, ch 285, § 30; SL 2011, ch 165, § 51.



§ 34A-2-71 Repealed.

34A-2-71. Repealed by SL 1988, ch 285, § 31.



§ 34A-2-71.1 Investigation of discharge polluting state waters--Responsible person.

34A-2-71.1. Investigation of discharge polluting state waters--Responsible person. If the department has determined that a discharge that may cause or has caused the pollution of state waters has occurred, the department shall conduct an investigation to determine the responsible person. The investigation may include a title search of the affected property and shall attempt to designate as the responsible person the person deemed to be the most responsible for the occurrence of the discharge. If the identity of the person who caused the discharge can be determined, that person shall be designated as the responsible person. If the identity of the person who caused the discharge cannot be determined, the owner of the property or operator of the tank at the time of the discharge shall be designated as the responsible person. If the person deemed responsible for the discharge contests the department's decision, a title search of the affected property shall be done.

Source: SL 1989, ch 309, § 2; SL 1990, ch 290, § 2.



§ 34A-2-72 Action in circuit court for immediate restraint of pollution.

34A-2-72. Action in circuit court for immediate restraint of pollution. In the alternative, upon receipt of evidence that a pollution source or combination of sources is presenting an imminent and substantial endangerment to the health of persons or to the welfare of persons where such endangerment to welfare is to the livelihood of such persons, or that a person is violating or threatening to violate any of the provisions of this chapter, the secretary may bring suit on behalf of the state in the circuit court in which the violation is taking place to immediately restrain any person violating or threatening to violate this chapter, or causing or contributing to the alleged pollution, or to take such other action as may be necessary.

Source: SDC 1939, § 61.0115; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0151; SL 1966, ch 260, § 5; SDCL, § 46-25-15; SL 1973, ch 280, § 15; SDCL Supp, § 46-25-88; SL 1988, ch 285, § 32.



§ 34A-2-73 Action by department to enjoin violations--Temporary injunction and restraining order.

34A-2-73. Action by department to enjoin violations--Temporary injunction and restraining order. The department may bring an action without furnishing of bond, for an injunction against the continuation of any threatened or actual violation, or against any person who fails to comply with an emergency order issued by the secretary by virtue of § 34A-2-68, or any final order of the secretary or board. The court to which the department applies for an injunction may issue a temporary injunction, if it finds that there is reasonable cause to believe that the allegations of the department are true, and it may issue a temporary restraining order pending action on the temporary injunction.

Source: SL 1973, ch 280, § 16; SDCL Supp, § 46-25-89; SL 1988, ch 285, § 33.



§ 34A-2-74 Initiation of action to recover penalties.

34A-2-74. Initiation of action to recover penalties. In addition to or instead of issuing an order, the secretary or board may initiate appropriate action for recovery of a penalty, pursuant to §§ 34A-2-75 to 34A-2-79, inclusive.

Source: SL 1973, ch 280, § 11 (8); SDCL Supp, § 46-25-90.



§ 34A-2-75 Violations classified as misdemeanor--Criminal and civil penalties.

34A-2-75. Violations classified as misdemeanor--Criminal and civil penalties. Any person subject to this section, as provided in this chapter, is guilty of a Class 1 misdemeanor. In addition to a jail sentence authorized by § 22-6-2, a Class 1 misdemeanor imposed by this chapter is subject to a criminal fine not to exceed ten thousand dollars per day of violation. The violator is also subject to a civil penalty not to exceed ten thousand dollars per day of violation, or for damages to the environment of this state, or both.

Source: SDC 1939, § 61.0115; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0151; SL 1966, ch 260, § 5; SDCL § 46-25-16; SL 1973, ch 280, § 14 (1); SDCL Supp, § 46-25-91; SL 1977, ch 190, § 638; SL 1984, ch 243, § 6; SL 1988, ch 285, § 34; SL 1992, ch 158, § 28; SL 2011, ch 165, § 52.



§ 34A-2-76 Repealed.

34A-2-76. Repealed by SL 1992, ch 158, § 29.



§ 34A-2-77 False representation or tampering with monitoring device prohibited--Violation.

34A-2-77. False representation or tampering with monitoring device prohibited--Violation. No person may make any false statement, representation, or certification in any document filed or required to be maintained under this chapter, or falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under this chapter. A violation of this section is subject to § 34A-2-75.

Source: SL 1973, ch 280, § 14 (2); SDCL Supp, § 46-25-93; SL 1977, ch 190, § 639; SL 1984, ch 243, § 7; SL 1992, ch 158, § 30.



§ 34A-2-78 Alternative remedies not barred by invoking penalties.

34A-2-78. Alternative remedies not barred by invoking penalties. Any action pursuant to § 34A-2-75 or 34A-2-77 does not bar enforcement of the chapter, or of rules or orders issued pursuant to it by injunctive or other appropriate remedy.

Source: SL 1973, ch 280, § 14 (4); SDCL Supp, § 46-25-94; SL 1992, ch 158, § 31.



§ 34A-2-79 Remedies under chapter alternative to remedies under other law.

34A-2-79. Remedies under chapter alternative to remedies under other law. A purpose of this chapter is to provide additional and cumulative remedies to prevent, abate, and control the pollution of state waters. Nothing in this chapter abridges or alters any rights or action of remedies in equity or under the common law or statutory law, criminal or civil, nor may any provision of this chapter be construed as estopping the state or any municipality or person as owners of water rights or otherwise in the exercise of their rights in equity or under the common law or statutory law to suppress nuisances or to abate pollution.

Source: SL 1973, ch 280, § 14 (5); SDCL Supp, § 46-25-95; SL 2011, ch 165, § 53.



§ 34A-2-80 to 34A-2-81. Repealed.

34A-2-80 to 34A-2-81. Repealed by SL 2013, ch 166, §§ 22 to 24.



§ 34A-2-82 Acceptance of grants for water pollution control.

34A-2-82. Acceptance of grants for water pollution control. The secretary shall accept grants from the federal government and from other sources to carry out the provisions of this chapter.

Source: SL 1973, ch 280, § 6 (10); SDCL Supp, § 46-25-98.



§ 34A-2-83 to 34A-2-85. Repealed.

34A-2-83 to 34A-2-85. Repealed by SL 1986, ch 291, §§ 7 to 9.



§ 34A-2-86 , 34A-2-87. Repealed.

34A-2-86, 34A-2-87. Repealed by SL 2013, ch 166, §§ 25, 26.



§ 34A-2-87.1 to 34A-2-92.4. Repealed.

34A-2-87.1 to 34A-2-92.4. Repealed by SL 1986, ch 291, §§ 10 to 25.



§ 34A-2-93 Promulgation of rules by board.

34A-2-93. Promulgation of rules by board. The board may promulgate rules pursuant to chapter 1-26:

(1) To establish surface and ground water quality standards;

(2) To establish design and installation requirements for on-site wastewater systems;

(3) To establish criteria for water pollution control facilities, to include facilities constructed for the protection and monitoring of groundwater;

(4) To establish the present and future beneficial uses of all waters under this chapter;

(5) To establish procedures for granting variances from water quality standards;

(6) To establish procedures for conducting inspections;

(7) To establish contested case procedures;

(8) To establish secondary treatment standards for wastewater facilities;

(9) To establish standards for surface water discharge permits;

(10) To establish pretreatment standards and requirements for local pretreatment programs;

(11) To establish standards for aboveground and underground storage tanks;

(12) To establish financial responsibility requirements for owners of underground and aboveground storage tanks;

(13) To establish standards for the remediation and cleanup of contaminated soils. The standards relating to cleanup of petroleum contamination shall be based upon risk to human health and safety as determined by the board. The board may adopt standards relating to cleanup of contamination consistent with the American Society for Testing and Materials Standard ES38-94, entitled Emergency Standard Guide for Risk Based Corrective Action Applied at Petroleum Release Sites, as in effect on January 1, 2011, or other generally accepted risk-based cleanup methods;

(14) To establish standards for bulk chemical storage facilities;

(15) To establish requirements for underground injection control;

(16) To establish a groundwater discharge permit program;

(17) To establish a delegated national pollutant discharge elimination system program as provided for under 40 CFR Part 123 as amended to January 1, 2011, and wastewater pretreatment program as provided for under 40 CFR Part 403 as amended to January 1, 2011;

(18) To establish a priority listing for projects funded under the construction grant program; and

(19) To establish requirements for approval of plans for water pollution control facilities and water supply systems.

The board shall also hold any hearings necessary for the proper administration of this chapter and initiate any action in court for the enforcement of this chapter.

Source: SL 1971, ch 209, § 5; SDCL Supp, § 46-25-22; SL 1973, ch 280, § 4 (8) to (10); SL 1973, ch 281, § 4; SDCL Supp, § 46-25-107; SL 1993, ch 256, § 22; SL 1995, ch 204, § 1; SL 2011, ch 165, § 57.



§ 34A-2-94 Public availability of records and information obtained under chapter--Trade secrets exception.

34A-2-94. Public availability of records and information obtained under chapter--Trade secrets exception. Any records, reports, or information obtained under this chapter shall, in the case of effluent data, be related to any applicable effluent limitations, pretreatment, or new source performance standards, and shall be available to the public. However, upon a showing satisfactory to the secretary by any person that records, information, or particular part thereof (other than effluent data, permit applications, and permits) to which the secretary has access under this chapter, if made public, would divulge methods or processes entitled to protection as trade secrets of such person, the secretary shall consider the record, report, or information, or particular portion of the record, report, or information, confidential, except that such record, report, or information may be disclosed to other officers, employees, or authorized representatives of the state or federal government concerned with carrying out this chapter, or when relevant, in any proceeding under this chapter.

Source: SL 1973, ch 280, § 13; SDCL Supp, § 46-25-108; SL 1988, ch 285, § 36; SL 2011, ch 165, § 58.



§ 34A-2-95 Repealed.

34A-2-95. Repealed by SL 2011, ch 165, § 59.



§ 34A-2-96 Petroleum substances discharged into state waters--Liability for containment and recovery costs--Violation.

34A-2-96. Petroleum substances discharged into state waters--Liability for containment and recovery costs--Violation. The owner or operator of a facility or vehicle that stores or transports petroleum substances is responsible for the costs of containment and recovery ordered by the secretary of water and natural resources and incurred by the state as a result of a discharge of the petroleum substances into state waters. Any person causing the discharge shall be strictly liable to the owner or operator for all costs and proximate damages resulting from the discharge. A violation of an order issued pursuant to this section is subject to § 34A-2-75.

Source: SL 1984, ch 244, § 2; SL 1992, ch 158, § 31A.



§ 34A-2-97 Petroleum substances discharged into state waters--Notice to secretary required--Restriction on use of information in criminal proceeding--Violation.

34A-2-97. Petroleum substances discharged into state waters--Notice to secretary required--Restriction on use of information in criminal proceeding--Violation. The owner or operator of a facility or vehicle that discharges a petroleum substance into state waters shall notify the secretary of environment and natural resources upon knowledge of the release. Notification received pursuant to this section and information obtained in the investigation of the notification may not be used in a criminal proceeding filed against the owner or operator, except in a prosecution for perjury or for giving a false statement. A violation of this section is subject to § 34A-2-75.

Source: SL 1984, ch 244, § 3; SL 1992, ch 158, § 31B; SL 2005, ch 10, § 26.



§ 34A-2-98 Underground storage tanks--Definitions.

34A-2-98. Underground storage tanks--Definitions. Terms used in this section and § 34A-2-99 mean:

(1) "Department," Department of Environment and Natural Resources;

(2) "Local designated agencies," agencies of subdivisions of state government which are designated by the Governor to carry out specific portions of this section and § 34A-2-99;

(3) "Nonoperational storage tank," any underground storage tank in which regulated substances may not be deposited or from which regulated substances may not be dispensed;

(4) "Regulated substance," any substance defined in section 101(4) of the Federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended to January 1, 2011, but not including any substance regulated as a hazardous waste under subtitle (C), and petroleum, including crude oil or any fraction thereof which is liquid at standard conditions of temperature and pressure, 60 degrees fahrenheit and 14.7 pounds per square inch absolute;

(5) "Underground storage tank," any tank or combination of tanks including connected underground pipes which contains an accumulation of regulated substances, and the volume of which, including the volume of the connected underground pipes, is ten percent or more beneath the surface of the ground. This term does not include:

(a) A farm or residential tank with a capacity of one thousand one hundred gallons or less used for storing motor fuel for noncommercial purposes;

(b) A tank used for storing heating oil for consumptive use on the premises where stored;

(c) A septic tank;

(d) A pipeline facility, including gathering lines, regulated under the Natural Gas Pipeline Safety Act of 1968, as amended to January 1, 2011, the Hazardous Liquid Pipeline Safety Act of 1979, as amended to January 1, 2011, or a pipeline which is an intrastate pipeline facility regulated under state laws comparable to the provisions of law referred to above;

(e) A surface impoundment, pit, pond or lagoon;

(f) A storm water or wastewater collection system;

(g) A flow-through process tank;

(h) A liquid trap or associated gathering lines directly related to oil or gas production and gathering operations;

(i) A storage tank situated in an underground area such as a basement, cellar, mineworking, drift, shaft, or tunnel if the storage tank is situated upon or above the surface of the floor; and

(j) Any pipes connected to any tank which is described in subsections (a) to (i), inclusive, of this subdivision.
Source: SL 1985, ch 284, § 1; SL 2011, ch 165, § 60.



§ 34A-2-99 Underground storage tanks--Promulgation of rules--Violation.

34A-2-99. Underground storage tanks--Promulgation of rules--Violation. The board shall promulgate rules, pursuant to chapter 1-26 to develop:

(1) Requirements for maintaining a leak detection system, an inventory control system together with tank testing, or a comparable system or method designed to identify releases in a manner consistent with the protection of human health and the environment;

(2) Requirements for maintaining records of any monitoring or leak detection system or inventory control system or tank testing system;

(3) Requirements for the reporting of any releases and corrective action taken in response to a release from an underground storage tank;

(4) Requirements for taking corrective action in response to a release from an underground storage tank. The standards relating to cleanup of petroleum contamination shall be based upon risk to human health and safety as determined by the board. The board may adopt standards relating to cleanup of contamination consistent with the American Society for Testing and Materials Standard ES38-94, entitled Emergency Standard Guide for Risk Based Corrective Action Applied at Petroleum Release Sites, as in effect on January 1, 2011, or other generally accepted risk-based cleanup methods;

(5) Requirements for the closure of tanks to prevent future releases of regulated substances to the environment;

(6) Requirements for maintaining evidence of financial responsibility for taking corrective action and compensating third parties for bodily injury and property damage caused by sudden and nonsudden accidental releases arising from operating an underground storage tank;

(7) Standards of performance for new underground storage tanks;

(8) Requirements for notifying the department or local designated agency of the existence of any operational or nonoperational underground storage tank;

(9) Requirements for providing the information required on the form issued pursuant to section 9002(b)(2) of the Federal Resource Conservation Recovery Act reauthorization of 1984, as amended to January 1, 2011.

A violation of rules promulgated pursuant to this section is subject to § 34A-2-75.

Source: SL 1985, ch 284, § 2; SL 1992, ch 158, § 31C; SL 1995, ch 204, § 2; SL 2011, ch 165, § 61.



§ 34A-2-100 Above ground stationary storage tank defined.

34A-2-100. Above ground stationary storage tank defined. The term, above ground stationary storage tank, as used in this section and §§ 34A-2-101 and 34A-2-102 means any stationary tank or combination of stationary tanks above ground, including connected pipes, which stores an accumulation of regulated substances as defined in § 34A-2-98.

This term does not include:

(1) Any farm or residential tank used for storing motor fuels for noncommercial purposes;

(2) Any tank used for storing heating oil or motor fuels for consumptive use on the premises where stored;

(3) Any septic tank;

(4) Any pipeline facility, including gathering lines, regulated under the Natural Gas Pipeline Safety Act of 1968, as amended to January 1, 2011;

(5) Any surface impoundment, pit, pond, or lagoon;

(6) Any storm water or wastewater collection system;

(7) Any flow-through process tank;

(8) Any liquid trap or associated gathering lines directly related to oil and gas production and gathering operations;

(9) Any storage tank situated in an underground area such as a basement, cellar, mineworking, drift, shaft, or tunnel if the storage tank is situated upon or above the surface of the floor;

(10) Any pipes connected to any tank which is exempted in this subdivision; and

(11) Any tanks used for storing pesticides regulated under chapter 38-21, except those regulated pursuant to Subtitle I of the Federal Hazardous and Solid Waste Amendments of 1984 (Public Law 98-616), as amended to January 1, 2011.
Source: SL 1987, ch 258, § 1; SL 2011, ch 165, § 62.



§ 34A-2-101 Promulgation of rules to safeguard public health and prevent water pollution--Violation.

34A-2-101. Promulgation of rules to safeguard public health and prevent water pollution--Violation. The board shall promulgate rules pursuant to chapter 1-26 to develop procedures necessary to safeguard the public health and welfare and prevent pollution of the waters of the state from the leakage, spillage, release, or discharge of regulated substances from above ground stationary storage tanks. These rules shall be exercised in substantial conformity with the current codes and standards recommended by the National Fire Protection Association for the storage of flammable and combustible liquids as contained in NFPA30 in effect on January 1, 2011. The rules shall provide the following:

(1) Requirements for maintaining a leak detection system, an inventory system, or a comparable system or method designed to identify releases in a manner consistent with the protection of human health and the environment;

(2) Requirements for maintaining records of any monitoring or leak detection system or inventory control system;

(3) Requirements for the reporting of any releases and corrective action taken in response to a release from any above ground stationary storage tank;

(4) Requirements for taking corrective action in response to a release from any above ground stationary storage tank;

(5) Requirements for the closure of tanks to prevent future releases of regulated substances to the environment;

(6) Requirements for maintaining evidence of financial responsibility for taking corrective action and compensating third parties for bodily injury and property damage caused by sudden and nonsudden accidental releases arising from operating any above ground stationary storage tank;

(7) Standards of performance, including design, construction, installation, and compatibility standards for new above ground stationary storage tanks;

(8) Requirements for notifying the department or local designated agency of the existence of any operational or nonoperational above ground stationary storage tank; and

(9) Requirements for providing tank information required on the form provided by the department.

A violation of these rules is subject to § 34A-2-75.

Source: SL 1987, ch 258, § 2; SL 1992, ch 158, § 32; SL 2011, ch 165, § 63.



§ 34A-2-102 Installation of above ground stationary storage tank for storage of regulated substances prohibited--Exceptions--Violation.

34A-2-102. Installation of above ground stationary storage tank for storage of regulated substances prohibited--Exceptions--Violation. No person may install any above ground stationary storage tank for the purpose of storing regulated substances unless the tank will prevent releases due to corrosion or structural failure for the operational life of the tank, is designed in a manner to prevent the release or threatened release of any stored substance, and the material used in the construction or lining of the tank is compatible with the substance to be stored. A violation of this section is subject to § 34A-2-75.

Source: SL 1987, ch 258, § 3; SL 1992, ch 158, § 33.



§ 34A-2-103 Statement of groundwater protection strategy--Coordination of activities.

34A-2-103. Statement of groundwater protection strategy--Coordination of activities. The state under various statutes has the established authority to provide for groundwater protection and pollution control. Under this chapter, the state has initiated a groundwater protection strategy, which encompasses all waters below the surface of the land in a zone of saturation. This strategy consists of a variety of programs, activities and funds established by this chapter and other related chapters. These functions include but are not limited to chapters 46A-1, 46A-2, and 46A-3A to 46A-3E, inclusive, which provide for the state water plan, the state conservancy district and the establishment of water development districts; chapter 45-2 which provides for geologic surveys; chapters 46-2, 46-2A, 46-5, and 46-6 which provide for the regulation of water rights, including appropriation of water, collection, preservation, and publication of data on groundwater, liability for damages to domestic and municipal wells, and regulation of drilling and construction of drinking water wells; chapter 34A-3A which provides for the regulation of public drinking water systems; chapter 34A-2 which provides for the protection and control of pollution to the groundwater, which includes groundwater discharge permits, a groundwater quality classification system, groundwater quality standards, underground storage tank and aboveground storage tank regulations, regulation of wastewater treatment facilities, and regulation of on-site disposal of wastewater; chapter 1-49 which provides for laboratory services related to environmental control; chapter 34A-13 which provides for a petroleum release compensation fund; chapter 34A-12 which provides for a regulated substance response fund; chapter 34A-6 which provides for the regulation of solid waste; chapter 38-19 which provides for the regulation of the use, storage and handling of fertilizers; chapter 38-21 which provides for the regulation of the use, storage and handling of pesticides; chapter 34A-2A which provides for the regulation of chemigation; chapter 34A-11 which provides for the regulation of hazardous wastes including special provisions for the regulation of polychlorinated biphenols; chapter 45-9 which provides for the regulation of oil and gas development including underground injection control permits; chapters 45-6B and 45-6C which provide for the regulation of mineral exploration, development, and mine reclamation; chapter 45-6 which provides for the regulation of sand and gravel operations; and chapter 45-6D which provides for the regulation of uranium exploration. These programs, activities and funds are all components of the state groundwater protection strategy and are used to maintain and improve the quality of the state's groundwaters. Those agencies, departments and programs responsible for administering these and other groundwater related functions shall coordinate their activities to insure that comprehensive groundwater protection and management is being efficiently performed. The secretary, under the supervision of the Governor, shall be responsible for overseeing this coordination effort.

Source: SL 1989, ch 306, § 39.



§ 34A-2-104 Legislative findings--Declaration of public policy.

34A-2-104. Legislative findings--Declaration of public policy. The Legislature finds that groundwater is a resource of immeasurable value to public health and welfare, critical for the provision of water supply needs for domestic, agricultural, industrial, mining, recreational and other beneficial uses of water, and that pollution of groundwater of this state from both point and nonpoint sources constitutes a menace to public health, welfare and the environment, and that there has been an increasing awareness on the part of the public, local governments and the state that groundwater must be protected, that once groundwater is polluted, it is extremely difficult and expensive to clean up, that both strong enforcement and public education are important and necessary components of the state strategy for minimizing and reducing potential pollution sources, and that effective preventive measures and swift response to releases of pollutants minimize groundwater pollution. It is hereby declared to be the public policy of this state to conserve the groundwaters of the state and to protect, maintain and improve the quality thereof for present and future beneficial uses through the prevention of pollution, correction of groundwater pollution problems and close control of limited degradation perimeters permitted for necessary economic or social development.

Source: SL 1989, ch 306, § 40.



§ 34A-2-104.1 Repealed.

34A-2-104.1. Repealed by SL 1996, ch 265, § 14.



§ 34A-2-105 Conditions requiring submission of preventative action plan--Contents--Violation.

34A-2-105. Conditions requiring submission of preventative action plan--Contents--Violation. Whenever the board has established groundwater discharge limitations pursuant to § 34A-2-24, 34A-2-27, or 34A-2-36, and monitoring data indicate that the ambient groundwater quality has been degraded up to one-half of any permitted increase in pollutant concentration above the ambient concentration, the operator shall submit to the board a preventative action plan which includes an analysis of the discharge in relation to the increasing pollutant concentrations and any preventative actions to be taken to ensure that groundwater limitations will not be violated. A violation of this section is subject to § 34A-2-75.

Source: SL 1989, ch 306, § 40A; SL 1992, ch 158, § 33A.



§ 34A-2-106 Development and administration of certain ongoing programs--Review and revision by secretary.

34A-2-106. Development and administration of certain ongoing programs--Review and revision by secretary. The secretary shall develop and administer ongoing programs relating to comprehensive evaluation and management of groundwater quantity and quality to further the goals of §§ 34A-2-1, 34A-2-103, and 34A-2-104. The programs shall include the identification of the general location, quantity, and quality of the state's groundwater. The secretary shall periodically review and revise as necessary the groundwater protection strategy to reflect additional knowledge concerning the extent, if any, of groundwater contamination resulting from fertilizers, pesticides, petroleum products and other pollutants, nonpoint sources of groundwater pollution, any practices or sources which may contribute to contamination of groundwater from both point and nonpoint sources, measures to minimize degradation of groundwater quality by pollutants, vulnerability of specific groundwater supplies to pollution, various analytical methods for analyzing petroleum products and other pollutants, nitrate and other pollutant fate and transport mechanisms, and best available and practicable remedial and disposal methods. The secretary shall incorporate this information in public education and technology transfer activities as appropriate.

Source: SL 1989, ch 306, § 41.



§ 34A-2-107 Standards used in prioritizing groundwater prevention efforts--Other factors for consideration.

34A-2-107. Standards used in prioritizing groundwater prevention efforts--Other factors for consideration. The secretary shall use the groundwater quality standards promulgated pursuant to §§ 34A-2-10 and 34A-2-11 in prioritizing the groundwater prevention and protection efforts for the state. Other factors that may be considered by the secretary include, but are not limited to, beneficial uses of water, the extent to which a groundwater source supplies or might feasibly supply public water systems or wellhead protection areas established pursuant to § 34A-3A-17, the degree of hazard to public health and welfare, the dependence of local citizens upon groundwater supplies, and the vulnerability of groundwater supplies to contamination.

Source: SL 1989, ch 306, § 45.



§ 34A-2-108 Certification of individuals responsible for the supervision of the alteration, repair, construction and installation of certain systems--Violation.

34A-2-108. Certification of individuals responsible for the supervision of the alteration, repair, construction and installation of certain systems--Violation. In order to insure that proper procedures are used which are necessary to safeguard the public health and welfare and prevent pollution of waters of the state from substandard installation of individual and small on-site wastewater disposal systems including sewers, septic tanks, absorption fields, no dak systems, seepage pits, vault privies, holding tanks, subsurface sand filters, graywater systems, pumping stations, dosing chambers, and related equipment, the secretary shall certify individuals that are directly responsible for the supervision of the alteration, repair, construction, and installation of such systems. The rules establishing certification procedures shall be adopted by the board of certification pursuant to chapter 1-26. A violation of rules promulgated pursuant to this section by a noncertified person is subject to § 34A-2-75.

Source: SL 1989, ch 306, § 48; SL 1992, ch 158, § 34.



§ 34A-2-109 Formation of state management plans for use of fertilizers and pesticides to protect waters and prevent pollution.

34A-2-109. Formation of state management plans for use of fertilizers and pesticides to protect waters and prevent pollution. In conjunction with the department of agriculture, state universities, and other interested parties, the secretary shall annually review new studies and data that relate to the relationships between fertilizer and pesticide use practices and the quality of waters of the state. From this review, the state shall formulate and revise as necessary state management plans for the use of fertilizers and pesticides that are based on protecting water quality and preventing groundwater pollution. These management plans will be based on use practices within the state as a whole or in specific areas within the state depending on hydrogeological differences, and shall be used by the state in regulating fertilizers and pesticides pursuant to chapters 38-19, 38-20A, and 38-21 in developing future contingency plans, and in performing public education.

Source: SL 1989, ch 306, § 49.



§ 34A-2-110 Repealed.

34A-2-110. Repealed by SL 2005, ch 237, § 13.



§ 34A-2-111 Complaint required to be signed.

34A-2-111. Complaint required to be signed. No inspection or other action pursuant to § 34A-2-40, 34A-2-44, or 34A-2-45 that is based on, or is the result of, a complaint or the provision of information by a member of the general public may be carried out unless the person making the complaint or providing the information signs a complaint. The complaint shall remain confidential with the board and the secretary.

Source: SL 1991, ch 290.



§ 34A-2-112 General permit for a category of water pollution control--Terms and conditions--Suspension, revocation or modification--Violation.

34A-2-112. General permit for a category of water pollution control--Terms and conditions--Suspension, revocation or modification--Violation. After public notice in at least three newspapers of general circulation in this state and notice to all municipalities, counties, and tribal governments and opportunity for public hearing, the secretary may issue a general permit for a category of water pollution control. A general permit issued by the secretary may be subject to such terms and conditions for installation, establishment, modification, operation, or abandonment of a category of water pollution control as the secretary finds reasonably necessary to adequately protect the public health, safety, welfare, and the environment of this state. Water pollution control activities conducted in conformity with a general permit do not require a permit issued under § 34A-2-36.

A general permit shall remain in effect for a period of five years from the date of issuance or until suspended, revoked, or modified by the secretary. A general permit may be modified after public notice and opportunity for public hearing. A general permit may be suspended or revoked after publication of notice and order of suspension and revocation in at least three newspapers of general circulation in this state. If an affected facility or interested party wishes to contest the order, a request for hearing shall be filed with the department within twenty days. A hearing on the matter shall be held as soon thereafter as practicable. Notice of hearing shall be published in at least three newspapers of general circulation in this state. Any facility operating under a general permit pursuant to this section, upon the filing of a complaint to the secretary, and upon action by the secretary in accordance with the contested case provisions of chapter 1-26, may be removed from the jurisdiction of the general permit and required to obtain an individual permit. Any violation of a condition of a general permit issued pursuant to this section is subject to § 34A-2-75.

Source: SL 1991, ch 288, § 3; SL 1992, ch 254, § 97; SL 1993, ch 257, § 12; SL 1999, ch 180, § 1.



§ 34A-2-113 Procedure for issuance, suspension, revocation and renewal of permits--Hearing--Uncontested recommendation.

34A-2-113. Procedure for issuance, suspension, revocation and renewal of permits--Hearing--Uncontested recommendation. The board, by rules adopted in compliance with chapter 1-26, shall provide for the issuance, suspension, revocation and renewal of any permits required under this chapter. Procedures shall provide for a recommendation on such permit by the secretary with an opportunity for a contested case hearing upon protest by the applicant or any person. If the recommendation of the secretary is not contested, that recommendation shall become a final determination on the application. If an uncontested recommendation is for approval or conditional approval of the application, the permit shall be issued by the secretary consistent with his recommendation.

Source: SL 1991, ch 288, § 10; SL 1993, ch 257, § 11.



§ 34A-2-114 Administration of national pollutant discharge elimination system permit program for pretreatment surface water discharge systems--Fee.

34A-2-114. Administration of national pollutant discharge elimination system permit program for pretreatment surface water discharge systems--Fee. In order to enhance economic development, provide improved coordination between governmental agencies, and safeguard the public health, safety, welfare, and the environment of this state through a customer service approach, the department is delegated authority to administer the national pollutant discharge elimination system permit program for all direct and indirect pretreatment surface water discharge systems as provided in section 402 of the Federal Water Pollution Control Act as amended to January 1, 2011. A reasonable fee upon these systems shall be imposed, as provided in §§ 34A-2-117 to 34A-2-120, inclusive, in order to defray the department's costs of administering this program.

Source: SL 1992, ch 254, § 51; SL 2011, ch 165, § 64.



§ 34A-2-115 Sewage sludge, toxic pollutants, and significant industrial user defined.

34A-2-115. Sewage sludge, toxic pollutants, and significant industrial user defined. For purposes of administering the provisions of this chapter, the term, sewage sludge, means any solid, semisolid, or liquid residue removed during the treatment of municipal waste water or domestic sewage. Sewage sludge includes solids removed during primary, secondary, or advanced waste water treatment, scum, septage, portable toilet pumpings, and sewage sludge products. Sewage sludge does not include grit, screenings, or ash generated during the incineration of sewage sludge.

For purposes of administering the provisions of this chapter, the term, toxic pollutants, means any pollutant listed as toxic under section 307(a) of the Federal Water Pollution Control Act as amended to January 1, 2011, or, in the case of "sludge use or disposal practices," any pollutant identified in regulations implementing section 405(d) of the Federal Water Pollution Control Act as amended to January 1, 2011.

For purposes of administering the provisions of this chapter, the term, significant industrial user, means any discharger subject to categorical pretreatment standards and any other industrial user that discharges an average of twenty-five thousand gallons per day or more of process wastewater, excluding sanitary, noncontact cooling and boiler blowdown wastewaters, to the publicly owned treatment works or that contributes a process wastestream which makes up more than five percent of the average dry weather hydraulic or organic capacity of the publicly owned treatment works treatment plant; or one that is designated as such by the secretary on the basis that the industrial user has a reasonable chance of adversely affecting the publicly owned treatment works operation or violating a pretreatment standard or requirement.

Source: SL 1992, ch 254, § 52; SL 2011, ch 165, § 65.



§ 34A-2-116 Development of pretreatment programs for publicly owned treatment works--Assumption of local responsibilities by secretary on request.

34A-2-116. Development of pretreatment programs for publicly owned treatment works--Assumption of local responsibilities by secretary on request. A pretreatment program shall be developed for any publicly owned treatment works or combination of publicly owned treatment works operated by the same authority as required by section 307 of the Federal Water Pollution Control Act as amended to January 1, 2011. The owner of any publicly owned treatment works that is required to develop a program may request the secretary to assume local pretreatment responsibilities for that publicly owned treatment works.

Source: SL 1992, ch 254, § 54; SL 2011, ch 165, § 66.



§ 34A-2-117 Annual fee for facilities permitted under the national pollutant discharge elimination system--Exceptions.

34A-2-117. Annual fee for facilities permitted under the national pollutant discharge elimination system--Exceptions. There is hereby imposed an annual fee upon all facilities permitted under the national pollutant discharge elimination system program provisions of section 402 of the Federal Water Pollution Control Act, 33 U.S. C. 1342, as amended to January 1, 2011, except for feedlot facilities, stormwater discharge systems and construction dewatering activities. The fee shall be assessed as provided in §§ 34A-2-118 to 34A-2-120, inclusive.

Source: SL 1992, ch 254, § 55; SL 2011, ch 165, § 67.



§ 34A-2-118 Publicly-owned treatment works fee schedule.

34A-2-118. Publicly-owned treatment works fee schedule. For publicly-owned treatment works including municipalities, housing subdivisions, trailer parks, and sanitary districts owned by the state or a political subdivision of the state; privately-owned treatment works including housing subdivisions and trailer parks that treat primarily domestic household wastewater; and Ellsworth Air Force Base, the fee imposed in § 34A-2-117 shall be based upon 1990 census data for municipalities and Ellsworth Air Force Base, population served for nonmunicipalities, and the fee table below:



§ 34A-2-119 Industrial and governmental treatment works fee schedule.

34A-2-119. Industrial and governmental treatment works fee schedule. For industrial and governmental treatment works with significant water quality loadings, the fee imposed in § 34A-2-117 is as follows:

(1) Meat products processing as defined by 40 CFR 432 as amended to January 1, 2011:

(a) Process water (0.50 mgd or greater)--$30,000 per year;

(b) Process water (0.25 mgd or greater and less than 0.50 mgd)--$10,000 per year;

(c) Process water (less than 0.25 mgd)--$600 per year; and

(d) Noncontact cooling water--$600 per year;

(2) Corn wet milling as defined by 40 CFR 406 Subpart A as amended to January 1, 2011:

(a) Process water (0.50 mgd or greater)--$30,000 per year;

(b) Process water (0.25 mgd or greater and less than 0.50 mgd)--$10,000 per year;

(c) Process water (less than 0.25 mgd)--$600 per year; and

(d) Noncontact water--$600 per year;

(3) Ore mining and dressing as defined by 40 CFR 440 as amended to January 1, 2011:

(a) Large scale gold and silver mines:

(i) Process water--$30,000 per year; and

(ii) Mine drainage water--$5,000 per year; and

(b) Gold placer mining process water--$5,000 per year;

(4) Mineral mining and processing as defined by 40 CFR 436 as amended to January 1, 2011:

(a) Dimension stone--$600 per year;

(b) Crushed stone--$600 per year;

(c) Sand and Gravel--$600 per year;

(d) Mineral pigments--$600 per year; and

(e) Small scale mines--$600 per year;

(5) Federal treatment works, excluding Ellsworth Air Force Base--$600 per year;

(6) Steam electric power generating as defined by 40 CFR 423 as amended to January 1, 2011:

(a) 0.50 mgd or greater--$17,500 per year;

(b) Less than 0.50 mgd--$6,250 per year; and

(c) Noncontact cooling water--$600 per year; and

(7) Electrical transformer reclamation--$5,000 per year.

The secretary pursuant to the procedures contained in chapter 1-26 may establish the fee for any industrial or governmental treatment works with significant water quality loadings or that discharges toxic pollutants and is not included in the categories above, not to exceed thirty thousand dollars per year.

Source: SL 1992, ch 254, § 57; SL 2011, ch 165, § 68.



§ 34A-2-120 Fee schedule for other entities.

34A-2-120. Fee schedule for other entities. For the entities listed below, the fee imposed in § 34A-2-117 is as follows:

(1) Other industrial and governmental treatment works not including treatment systems that will be assessed a fee based upon the population categories in § 34A-2-118 or the industrial and governmental systems assessed a fee in § 34A-2-119--$600 per facility per year;

(2) Treatment works with permits that allow no discharge--$50 per facility per year;

(3) Pretreatment industrial-user permits issued to any significant industrial user which is discharging to a publicly-owned treatment works--$600 per facility per year; and

(4) Publicly-owned treatment facilities or a combination of publicly-owned treatment facilities operated by the same authority which request that the state administer their local pretreatment program--$35,000 per authority per year.

In addition to the annual fee for pretreatment industrial-user permits, the department may require payment from the permittee for the cost for all analytical testing. This charge may not exceed one thousand six hundred dollars per process line annually.

The fees imposed by §§ 34A-2-117 to 34A-2-119, inclusive, and this section are in addition to all other fees and taxes levied by law.

Source: SL 1992, ch 254, § 58.



§ 34A-2-121 Establishment of surface water discharge and pretreatment administrative subfund--Source of funds--Administration--Expenditures--Unexpended funds.

34A-2-121. Establishment of surface water discharge and pretreatment administrative subfund--Source of funds--Administration--Expenditures--Unexpended funds. There is hereby established in the environmental fee fund established in § 1-40-30, the surface water discharge and pretreatment permit administrative subfund. This subfund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts, and fees received pursuant to §§ 34A-2-117 to 34A-2-120, inclusive. The subfund shall be maintained separately and be administered by the department in order to defray the expenses of all activities associated with administering the surface water discharge and pretreatment industrial user permit programs. Expenditures from the subfund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the subfund until appropriated by the Legislature.

Source: SL 1992, ch 254, § 59.



§ 34A-2-122 Obligation of owner to pay annual fees on surface water discharge or pretreatment system--Date due.

34A-2-122. Obligation of owner to pay annual fees on surface water discharge or pretreatment system--Date due. The obligation to pay the annual fee imposed by §§ 34A-2-117 to 34A-2-120, inclusive, is on the owner or operator of a surface water discharge or pretreatment system and accrues on July first, for all nonpublicly-owned facilities. The fee is due and payable by July thirty-first and shall be remitted to the Department of Revenue along with such forms as may be prescribed by the secretary of revenue in rules promulgated pursuant to chapter 1-26.

The obligation to pay the annual fee imposed by §§ 34A-2-117 to 34A-2-120, inclusive, is on the owner or operator of a surface water discharge or pretreatment system and accrues on January first for all publicly-owned facilities. The fee is due and payable by January thirty-first and shall be remitted to the Department of Revenue along with such forms as may be prescribed by the secretary of revenue in rules promulgated pursuant to chapter 1-26.

The obligation to pay the application fee imposed by §§ 34A-2-117 to 34A-2-120, inclusive, is on the owner or operator of a facility requesting either coverage under a general permit or water quality certification under section 401 of the Federal Water Pollution Control Act as amended to January 1, 2011. The application fee for such water quality certification does not apply to treatment works already required to submit a fee under other provisions of §§ 34A-2-117 to 34A-2-120, inclusive. The fee is due and payable and shall be remitted to the Department of Environment and Natural Resources along with such application forms as may be prescribed by the secretary of environment and natural resources in rules promulgated pursuant to chapter 1-26.

Source: SL 1992, ch 254, § 60; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 165, § 69.



§ 34A-2-123 Promulgation of rules on disposal of sewage sludge.

34A-2-123. Promulgation of rules on disposal of sewage sludge. The board shall promulgate rules pursuant to chapter 1-26 to establish requirements for proper disposal of sewage sludge.

Source: SL 1992, ch 254, § 90.



§ 34A-2-124 General permit for category of water pollution control--Effective period--Modification, suspension, or revocation--Violation.

34A-2-124. General permit for category of water pollution control--Effective period--Modification, suspension, or revocation--Violation. After public notice in at least three newspapers of general circulation in this state and notice to all municipalities, counties, and tribal governments and opportunity for public hearing, the board may issue a general permit for a category of water pollution control. A general permit issued by the board may be subject to such terms and conditions for installation, establishment, modification, operation, or abandonment of a category of water pollution control as the board finds reasonably necessary to adequately protect the public health, safety, welfare, and the environment of this state. Water pollution control activities conducted in conformity with a general permit do not require a permit issued by the secretary under § 34A-2-27.

A general permit shall remain in effect for a period of five years from the date of issuance or until suspended, revoked, or modified by the board. A general permit may be modified after public notice and opportunity for public hearing. A general permit may be suspended or revoked after publication of notice and order of suspension and revocation in at least three newspapers of general circulation in this state. If an affected facility or interested party wishes to contest the order, a request for hearing shall be filed with the department within twenty days. A hearing on the matter shall be held as soon thereafter as practicable. Notice of hearing shall be published in at least three newspapers of general circulation in this state. Any facility operating under a general permit pursuant to this section, upon the filing of a complaint to the board, and upon action by the board in accordance with the contested case provisions of chapter 1-26, may be removed from the jurisdiction of the general permit and required to obtain an individual permit. Any violation of a condition of a general permit issued pursuant to this section is subject to § 34A-2-75.

Source: SL 1993, ch 257, § 13; SL 1999, ch 180, § 2.



§ 34A-2-125 Fee on certain concentrated animal feeding operations--Subfund created.

34A-2-125. Fee on certain concentrated animal feeding operations--Subfund created. In addition to any other tax or fee levied by law, and notwithstanding the provisions of § 34A-2-117, there is hereby imposed an annual fee on all concentrated animal feeding operations that are required to operate under a general or individual water pollution control permit issued under chapter 34A-2 or required to obtain approval of plans and specifications submitted after July 1, 1997, pursuant to § 34A-2-27. The fee is two hundred fifty dollars for operations with two thousand or more animal units, one hundred seventy-five dollars for operations with one thousand to one thousand nine hundred ninety-nine animal units, and one hundred dollars for operations with less than one thousand animal units. The obligation to pay the fee is on the person filing the application for the water pollution control permit or the person required to obtain plans and specifications approval and accrues on July first of each year. By August first of each year, the Department of Environment and Natural Resources shall submit a billing to each person obligated to pay the fee. The fee is due and payable by September thirtieth and shall be remitted to the Department of Revenue.

There is hereby established in the environment and natural resources fee fund established in § 1-40-30 the concentrated animal feeding operation administrative subfund. The subfund consists of moneys from public and private sources including legislative appropriations, federal grants, gifts, and fees received pursuant to this section. The subfund shall be maintained separately and be administered by the Department of Environment and Natural Resources in order to defray the expenses associated with administering the concentrated animal feeding operation program. Expenditures from the subfund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the subfund until appropriated by the Legislature.

Source: SL 1997, ch 209, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 34A-2-126 Administrative rules on underground injection control Class III wells and in situ leach mining tolled.

34A-2-126. Administrative rules on underground injection control Class III wells and in situ leach mining tolled. The legal force and effect of the underground injection control Class III rules promulgated under subdivision 34A-2-93(15) are tolled until the department obtains primary enforcement authority for underground injection control Class III wells from the United States Environmental Protection Agency. The in situ leach mining rules promulgated under subdivision 45-6B-81(10) as they relate to uranium are tolled until the department obtains agreement state status from the United States Nuclear Regulatory Commission.

Source: SL 2011, ch 167, § 1.






Chapter 02A - Chemigation

§ 34A-2A-1 Definition of terms.

34A-2A-1. Definition of terms. Terms used in this chapter mean:

(1) "Antipollution devices," any mechanical equipment used to reduce hazard to the environment in cases of malfunction or shutdown of chemigation equipment during chemigation and may include, but is not limited to, interlock, waterline check valve, chemical line closure device, vacuum relief device, and automatic low pressure drain;

(2) "Chemical," any fertilizer or pesticide;

(3) "Chemigation," any process whereby chemicals are added to irrigation water applied to land or crop or both through an irrigation system;

(4) "Fertilizer," any formulation or product used as a plant nutrient which is intended to promote plant growth and contains one or more plant nutrients;

(5) "Irrigation system," any device or combination of devices having a hose, pipe, or other conduit which connects directly to any source of ground or surface water, through which water or a mixture of water and chemicals is drawn and applied to land or crop or both. The term does not include any handheld hose sprayer or other similar device which is constructed so that an interruption in water flow automatically prevents any backflow to the water source;

(6) "Pesticide," any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pests, or any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant;

(7) "Chief engineer," the officer employed by the Department of Environment and Natural Resources pursuant to § 46-2-3.
Source: SL 1988, ch 286, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 34A-2A-2 Use of irrigation system for chemigation--Compliance with standards and requirements--Penalties for violation.

34A-2A-2. Use of irrigation system for chemigation--Compliance with standards and requirements--Penalties for violation. Any person who uses an irrigation system for chemigation who fails to comply with the standards and requirements established pursuant to § 34A-2A-3 is guilty of a Class 2 misdemeanor. In addition, a civil fine of not more than five hundred dollars may be imposed for the violation. Each day of noncompliance is a separate violation. In addition, the Water Management Board may suspend or cancel any water permit or license pursuant to § 46-1-12.

Source: SL 1988, ch 286, § 2; SL 1992, ch 158, § 35.



§ 34A-2A-3 Promulgation of rules regarding standards and requirements.

34A-2A-3. Promulgation of rules regarding standards and requirements. The Water Management Board, with the assistance of the chief engineer, shall establish, by rules promulgated pursuant to chapter 1-26:

(1) Chemigation equipment standards, performance standards, and installation requirements; and

(2) Requirements regarding the use and location of antipollution devices.

The requirements and standards established pursuant to this section may provide for additional protection if chemigation involves the application of a pesticide, rather than a fertilizer.

Source: SL 1988, ch 286, § 3.



§ 34A-2A-4 Entry by chief engineer to determine compliance.

34A-2A-4. Entry by chief engineer to determine compliance. The chief engineer may enter upon the land of a person as provided in § 46-2-19 for the purpose of determining whether such person is in compliance with the provisions of this chapter and any rules promulgated pursuant to this chapter.

Source: SL 1988, ch 286, § 4.



§ 34A-2A-5 Repealed.

34A-2A-5. Repealed by SL 1992, ch 158, § 36.






Chapter 02B - Livestock Discharge Control

§ 34A-2B-1 Definitions.

34A-2B-1. Definitions. Terms used in this section mean:

(1) "Corrective action," any action taken to minimize, contain, eliminate, remediate, mitigate, and clean up a discharge from a livestock operation, including any necessary emergency remedial action;

(2) "Corrective action cost," any cost incurred by the department in the investigation of a discharge from a livestock operation; in the corrective action that is required if the secretary determines that a discharge has occurred, or a potential for a discharge exists but an owner, operator, or liability fund capable of performing the corrective actions either cannot be identified, refuses, or is unable to undertake the corrective actions; or the performance of reasonable measures undertaken to prevent or mitigate damage to the public health, safety, welfare, or environment of the state;

(3) "Department," the Department of Environment and Natural Resources;

(4) "Discharge," an intentional or unintentional act or omission which results in the release, spill, leak, escape, or disposal of manure or other materials or wastes associated with livestock operations that have not been contained or managed properly and are a source of harm or a threat of harm to public health, safety, or the environment, and must be corrected. The term excludes any allowable discharge from a livestock operation made in compliance with the conditions of a state environmental permit;

(5) "Emergency remedial effort," any action taken to protect the public health, safety, or the environment from imminent danger resulting from a discharge or threatened discharge, and any action taken to contain a discharge which, if not contained, will in time pose a greater threat to the public health, safety, or the environment than if such action is not immediately taken;

(6) "Environment," land, including public and private property, surface and underground waters, fish, wildlife, biota, air, and other such resources within the state;

(7) "Person," public or private corporations, companies, associations, societies, firms, limited liability companies, partnerships, cooperatives, joint stock companies, individuals, the United States, this state and any of its political subdivisions and agencies, and any other state;

(8) "Responsible person," a person who has caused a discharge of manure or other material or waste associated with livestock operations, or a person who is an owner or operator of a livestock operation at any time during or after the discharge, or a person otherwise jointly or severally liable under law for the discharge; and

(9) "Secretary," the secretary of the Department of Environment and Natural Resources.
Source: SL 1998, ch 216, § 2.



§ 34A-2B-2 Environmental livestock cleanup fund--Sources of funding.

34A-2B-2. Environmental livestock cleanup fund--Sources of funding. There is hereby established in the state treasury an operating fund to be known as the environmental livestock cleanup fund for the purpose of providing funds for the cleanup of discharges as defined in § 34A-2B-1. Money from the following sources shall be deposited into the environmental livestock cleanup fund:

(1) Money, other than criminal fines assessed in criminal actions, recovered by the state from any livestock operation in any action or administrative proceeding based upon violation of the state's environmental statutes in Title 34A or upon damage to the environment, including actions for administrative expense recoveries, civil penalties, compensatory damages, and money paid pursuant to any agreement, stipulation, or settlement in such actions or proceedings;

(2) Interest attributable to investment of the money in the fund; and

(3) Money received by the department in the form of gifts, grants, reimbursements, or appropriations from any source intended to be used for the purposes of the environmental livestock cleanup fund.

All money in the environmental livestock cleanup fund is continuously appropriated for the purposes specified in § 34A-2B-3. All money received by the department for the environmental livestock cleanup fund shall be set forth in an informational budget pursuant to § 4-7-7.2 and be annually reviewed by the Legislature.

Source: SL 1998, ch 216, § 3.



§ 34A-2B-3 Expenditure of funds by secretary.

34A-2B-3. Expenditure of funds by secretary. If necessary in the performance of duties under the environmental statutes in Title 34A, the secretary may expend money from the environmental livestock cleanup fund to provide for the costs of investigations, emergency remedial efforts, corrective actions, and managerial or administrative activities associated with such activities resulting from a discharge. The secretary's use of the environmental livestock cleanup fund shall be based upon the following:

(1) In the case of an investigation, when the secretary determines that a discharge has probably occurred and that the general operating budget of the department for such purposes is not adequate to cover the costs of the necessary investigatory activities;

(2) In the case of an emergency remedial effort, when the secretary determines that a discharge has occurred and that corrective actions shall be immediately undertaken to protect an imminent threat to the public health or safety or to contain a discharge which, if not immediately contained, will in time pose a significantly greater threat to public health or safety or to the environment of this state than if such action is not immediately taken;

(3) In the case of a discharge not of an emergency nature when the secretary determines that a discharge has occurred, that a responsible party or liability fund capable of performing the corrective actions either cannot be identified or refuses to undertake corrective actions, and that corrective actions shall be undertaken to protect the public health, safety, welfare, or environment of the state; or

(4) In the case of corrective action required at a livestock operation when the secretary determines that the potential for a discharge exists, that an owner, operator, or liability fund capable of performing the corrective actions either cannot be identified, refuses or is unable to undertake corrective actions, and that corrective action must be undertaken to protect against an imminent threat to the public health, safety, welfare, or environment of the state.
Source: SL 1998, ch 216, § 6.



§ 34A-2B-4 Disbursement of funds.

34A-2B-4. Disbursement of funds. The department shall perform all administrative functions relative to the environmental livestock cleanup fund and corrective actions funded by it. Disbursements from the environmental livestock cleanup fund shall be on warrants drawn by the state auditor pursuant to vouchers approved by the secretary.

Source: SL 1998, ch 216, § 7.



§ 34A-2B-5 Reimbursement for corrective actions.

34A-2B-5. Reimbursement for corrective actions. The department may bring an action in circuit court against the responsible person to obtain reimbursement for corrective action costs expended from the environmental livestock cleanup fund. The secretary may seek recovery of other funds expended by the department as a result of a discharge through actions brought under the provisions of Title 34A.

Source: SL 1998, ch 216, § 8.



§ 34A-2B-6 Compliance with conditions of permits--Discharge.

34A-2B-6. Compliance with conditions of permits--Discharge. The discharge of manure and other materials or wastes associated with livestock operations is prohibited unless pursuant to and in compliance with the conditions of permits issued in accordance with environmental statutes in Title 34A.

Source: SL 1998, ch 216, § 9.



§ 34A-2B-7 Violation--Corrective action.

34A-2B-7. Violation--Corrective action. If a discharge in violation of § 34A-2B-6 has occurred, or the department has reason to believe that a discharge in violation of § 34A-2B-6 has occurred, the department shall order the responsible person to take corrective action concerning the discharge within a specified time. If the responsible person fails to comply with the department's order, the department may file an injunctive action in the circuit court of the county wherein the discharge has occurred seeking such corrective action. If the discharge occurs at any operation permitted under Title 34A and constitutes a violation of such permit, the department may order the operation to cease and desist further activity for the duration of the corrective action. This section is supplementary to other remedies available to the department under Title 34A.

Source: SL 1998, ch 216, § 10.



§ 34A-2B-8 Judicial remedies.

34A-2B-8. Judicial remedies. The department may file an action in circuit court for preliminary and permanent injunctive relief if the secretary determines emergency remedial efforts are necessary to prevent, contain, control, or mitigate a discharge.

Source: SL 1998, ch 216, § 11.



§ 34A-2B-9 Violator's liability for expenses.

34A-2B-9. Violator's liability for expenses. Any person who has caused a discharge in violation of § 34A-2B-6 is strictly liable for the corrective action costs expended by the department.

Source: SL 1998, ch 216, § 12.



§ 34A-2B-10 Lien on property--Notice--Priority of lien--Exceptions.

34A-2B-10. Lien on property--Notice--Priority of lien--Exceptions. All corrective action costs expended pursuant to this section constitute a lien on the property where the discharge occurs when a notice of lien is filed with the register of deeds in the county in which the property is located. The notice of lien shall contain a description of the property of the responsible person upon which the lien is made, a description of the property from which the discharge requiring corrective action or emergency remedial efforts occurred, and a statement of the corrective action costs expended from the environmental livestock cleanup fund. Upon entry, the lien shall attach to all real property of the responsible person. The lien has priority over all other claims or liens on the property, except those which had been perfected before the department's filing of the notice of lien. No lien may be filed if a responsible person cannot be identified or if negligence was not a factor in the discharge.

Source: SL 1998, ch 216, § 13.



§ 34A-2B-11 Other remedies.

34A-2B-11. Other remedies. Nothing in this section precludes the pursuit of any other administrative, civil, injunctive, or criminal remedies by the department or any other person. Administrative remedies need not be exhausted in order to proceed under this section. The remedies provided by this section are in addition to those provided by existing statutory or common law.

Source: SL 1998, ch 216, § 14.






Chapter 03 - Water Supply And Treatment System Operators

§ 34A-3-1 Definition of terms.

34A-3-1. Definition of terms. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Board," the Board of Certification.

(2) "Certificate," a certificate of competency issued by the Department of Environment and Natural Resources stating that the operator has met the requirements for the specified operator classification of the certification program.

(3) "Department," Department of Environment and Natural Resources.

(4) "Operator," a person who is responsible for the operation of the environment treatment plant or wastewater treatment plant or the person who is responsible for operation of the water distribution system or wastewater collection system.

(5) "Secretary," secretary of the Department of Environment and Natural Resources.

(6) "Wastewater collection system," that portion of a wastewater system that is to convey wastewater to a treatment plant.

(7) "Wastewater treatment plant," the facility or group of units provided for the treatment of wastewater, either or both sewage and industrial wastes, and for the reduction and handling of sludge removed from such wastes.

(8) "Water distribution system," that portion of the water supply system in which water is conveyed from the water treatment plant or other supply point to the premises of the consumer.

(9) "Water supply system," the system of pipes, structures and facilities through which water is obtained, treated and sold, distributed or otherwise offered to the public for household use or any use by humans.

(10) "Water treatment plant," that portion of the water supply system which in some ways alters either the physical, chemical or bacteriological quality of the water.
Source: SL 1970, ch 217, § 1; SDCL Supp, § 36-22A-1; SL 1977, ch 280, §§ 34, 35; SL 1986, ch 295, § 15.



§ 34A-3-2 Classification of plants and systems according to skill required.

34A-3-2. Classification of plants and systems according to skill required. The secretary shall classify all water treatment plants, wastewater treatment plants, water distribution and wastewater collection systems, and according to the skill, knowledge, and experience that the operator must have to supervise successfully the operation of such water treatment plants, wastewater treatment plants, water distribution and wastewater collection systems so as to protect the public health.

Source: SL 1970, ch 217, § 2; SDCL Supp, § 36-22A-2.



§ 34A-3-3 Certification of qualifications to supervise plants and systems.

34A-3-3. Certification of qualifications to supervise plants and systems. The secretary shall certify persons as to their qualifications to supervise successfully the operation of such water treatment plants, wastewater treatment plants, water distribution and wastewater collection systems after considering the recommendations of the Board of Certification.

Source: SL 1970, ch 217, § 3; SDCL Supp, § 36-22A-3.



§ 34A-3-4 Plants and systems for which certified operators required.

34A-3-4. Plants and systems for which certified operators required. All water treatment plants, wastewater treatment plants, water distribution and wastewater collection systems, serving a demand equal to five hundred or more persons and all water treatment plants using surface water or groundwater under the direct influence of surface water, in whole or in part, whether publicly or privately owned, shall be under the supervision of an operator whose competency is certified to by the secretary in a grade corresponding to the classification of that portion of the system to be supervised. Beginning January 1, 1993, all water treatment systems utilizing disinfection equipment shall be under the supervision of a certified operator.

Source: SL 1970, ch 217, § 4; SDCL Supp, § 36-22A-4; SL 1991, ch 291.



§ 34A-3-4.1 Operator certification to comply with federal Safe Drinking Water Act.

34A-3-4.1. Operator certification to comply with federal Safe Drinking Water Act. All water treatment plants and water distribution systems required by section 1419 of the federal Safe Drinking Water Act, as amended to January 1, 2000, shall be under the supervision of an operator whose competency is certified by the secretary in a grade corresponding to the classification of the plant or system. Certificates of proper classification shall be issued without examination to the operators of plants and systems not requiring certified operators under § 34A-3-4 before July 1, 2000. The governing body or owner of the water system shall designate such persons in writing to the secretary by January 1, 2001. A certificate so issued is valid only for that operator and that plant or system. The certificate shall be marked, restricted. If the water treatment or distribution system is classified to a higher level, the operator shall meet the initial certification requirements for the system's new classification. An operator issued a restricted certificate pursuant to this section shall comply with all rules promulgated pursuant to § 34A-3-24, for certificate renewal and training of certified operators. A restricted certificate may be revoked pursuant to §§ 34A-3-21 to 34A-3-23, inclusive, as provided for in this chapter and the rules promulgated pursuant to § 34A-3-24. The secretary may promulgate rules pursuant to chapter 1-26 to provide for the issuance and renewal of certificates and other requirements for certified operators under this section and as otherwise may be necessary to implement the requirements of the federal Safe Drinking Water Act, as amended to January 1, 2000, in a state drinking water program approved by the United States Environmental Protection Agency.

Source: SL 2000, ch 176, § 1.



§ 34A-3-5 Board of Certification created--Functions--Composition of board.

34A-3-5. Board of Certification created--Functions--Composition of board. There is hereby created a Board of Certification to advise and assist the secretary of environment and natural resources in the administration of the program of certification. The board shall consist of six members appointed by the secretary of the Department of Environment and Natural Resources as follows:

(1) Four shall be employed as environment and wastewater works operators and shall hold valid certificates provided for in this chapter.

(2) One shall be an employee of a municipality which is required to employ a certified operator and shall hold the position of city manager, city engineer, director of public works, or an equivalent position.

(3) One shall be a faculty member of a college, university, or professional school operated within this state, and whose major field is related to sanitary engineering.
Source: SL 1970, ch 217, § 6; SDCL Supp, § 36-22A-5; SL 1974, ch 3, § 26; SL 1977, ch 280, § 36; SL 1986, ch 295, § 16.



§ 34A-3-6 Repealed.

34A-3-6. Repealed by SL 2013, ch 166, § 27.



§ 34A-3-7 Terms of office of appointive members of board.

34A-3-7. Terms of office of appointive members of board. The appointed members' terms of office on the board shall be three years and until their successors are selected and qualified.

Source: SL 1970, ch 217, § 6; SDCL Supp, § 36-22A-6.



§ 34A-3-8 Vacancy in appointive membership--Termination of membership.

34A-3-8. Vacancy in appointive membership--Termination of membership. If a vacancy occurs in the appointed membership of the board, the secretary may appoint a member for the remaining portion of the unexpired term created by the vacancy. The membership of any board member who leaves his or her field of employment or who moves from the State of South Dakota automatically terminates.

Source: SL 1970, ch 217, § 6; SDCL Supp, § 36-22A-7; SL 2011, ch 165, § 70.



§ 34A-3-9 Chairman and officers of board--Secretary.

34A-3-9. Chairman and officers of board--Secretary. Each year the board shall select from its membership a chairman and such other officers as may be needed to conduct business. The secretary shall designate a member of the department staff as secretary of the board without power to vote.

Source: SL 1970, ch 217, § 7; SDCL Supp, § 36-22-8; SL 1977, ch 280, § 38.



§ 34A-3-10 Repealed.

34A-3-10. Repealed by SL 2013, ch 166, § 28.



§ 34A-3-11 Duties of secretary.

34A-3-11. Duties of secretary. The secretary shall:

(1) Hold at least one examination each year at the designated time and place for the purpose of examining candidates for certification;

(2) Advertise and promote the program of certification of water and wastewater works operators;

(3) Encourage other operators to become certified other than those required to do so by law;

(4) Distribute applications and notices;

(5) Receive and evaluate applications;

(6) Collect fees, not exceeding ten dollars for both initial and an annual renewal fee;

(7) Prepare, conduct, and grade examinations;

(8) Maintain records of operator qualifications and certification, and maintain a register of certified operators;

(9) Promote and schedule regular training schools and programs.
Source: SL 1970, ch 217, § 8; SDCL Supp, § 36-22A-11; SL 1977, ch 280, § 40; SL 2011, ch 165, § 71.



§ 34A-3-12 Functions performed by Department of Environment and Natural Resources and Board of Water Management.

34A-3-12. Functions performed by Department of Environment and Natural Resources and Board of Water Management. The Department of Environment and Natural Resources shall perform all the functions of the Public Health Advisory Committee, the former state health officer, and the Department of Health with respect to water hygiene programs authorized under, but not limited to, this chapter, except that the Board of Water Management shall perform any advisory functions as defined in § 1-32-1.

Source: SL 1973, ch 2, § 103; SDCL Supp, § 36-22A-11.1; SL 1974, ch 3, § 25; SL 1986, ch 295, § 18.



§ 34A-3-13 Certified operators required for plants and systems--Time allowed to qualify--Misdemeanor.

34A-3-13. Certified operators required for plants and systems--Time allowed to qualify--Misdemeanor. It is a Class 2 misdemeanor for any person, firm, or corporation, municipal or private, operating a water supply system or wastewater system to operate the water treatment plant, wastewater treatment plant, water distribution and wastewater collection systems unless the competency of the operator who is in direct responsible charge is certified by the secretary. Each operator who is in direct responsible charge shall, within one year from the date of his or her employment, become certified under the provisions of this chapter. It is a Class 2 misdemeanor for any person to perform the duties of an operator without being certified.

Source: SL 1970, ch 217, § 9; SDCL Supp, § 36-22A-12; SL 1977, ch 190, § 199; SL 2011, ch 165, § 72.



§ 34A-3-14 Application for certification--Proof of fitness.

34A-3-14. Application for certification--Proof of fitness. Application for certification shall be made in writing by the applicant at such time, in such form and accompanied by such proof of the applicant's fitness as an operator as the secretary may prescribe.

Source: SL 1970, ch 217, § 10; SDCL Supp, § 36-22A-13.



§ 34A-3-15 Examination and certification of applicants.

34A-3-15. Examination and certification of applicants. Each applicant shall be examined by the department. The examination shall consist of such questions and such phases of the practice as may be prescribed from time to time by the department.

If the applicant satisfactorily passes the examination required, and demonstrates possession of the necessary qualifications, the applicant shall be certified.

Source: SL 1970, ch 217, § 10; SDCL Supp, § 36-22A-14; SL 2011, ch 165, § 73.



§ 34A-3-16 , 34A-3-17. Repealed.

34A-3-16, 34A-3-17. Repealed by SL 2013, ch 166, §§ 29, 30.



§ 34A-3-18 Expiration and renewal of certifications.

34A-3-18. Expiration and renewal of certifications. All certifications shall expire on the first day of February of each and every year at which time all certifications shall have been renewed.

Certifications expired for failure to pay renewal fees may be reinstated by the secretary.

Source: SL 1970, ch 217, § 10; SDCL Supp, § 36-22A-17.



§ 34A-3-19 Fees for certification and renewal--Deposit and use of funds.

34A-3-19. Fees for certification and renewal--Deposit and use of funds. The secretary may charge each applicant a fee not to exceed ten dollars which shall accompany the application. The request of each person so certified for an annual renewal certification shall be accompanied by a fee which shall be established by the secretary but which may not exceed ten dollars. The fees shall be deposited in the state treasury to be credited to the Board of Certification fund, which shall be used to pay expenses of the board and to administer the provisions of this chapter. Any surplus at the end of the fiscal year shall be retained by the board for future expenditures.

Source: SL 1970, ch 217, § 10; SDCL Supp, § 36-22A-18; SL 2011, ch 165, § 74.



§ 34A-3-20 Agreements for reciprocal certification.

34A-3-20. Agreements for reciprocal certification. Agreements for reciprocity with other states having an act requiring the certification of operators similar to this chapter, may be executed by the secretary under appropriate rules and regulations promulgated by the secretary in compliance with chapter 1-26.

Source: SL 1970, ch 217, § 12; SDCL Supp, § 36-22A-19; revised pursuant to SL 1972, ch 15, § 4.



§ 34A-3-21 Suspension or revocation of certificate for violations.

34A-3-21. Suspension or revocation of certificate for violations. The secretary may suspend or revoke a certificate issued under this chapter on violation of any of the provisions of this chapter or any rules promulgated pursuant to this chapter.

Source: SL 1970, ch 217, § 13; SDCL Supp, § 36-22A-20; SL 2011, ch 165, § 75.



§ 34A-3-22 Procedure for suspension or revocation.

34A-3-22. Procedure for suspension or revocation. No certificate may be suspended or revoked except in compliance with chapter 1-26.

Source: SL 1970, ch 217, § 13; SDCL Supp, § 36-22A-21; revised pursuant to SL 1972, ch 15, § 4; SL 2011, ch 165, § 76.



§ 34A-3-23 New certificate after suspension or revocation--Judicial review.

34A-3-23. New certificate after suspension or revocation--Judicial review. If a certificate is suspended or revoked as provided in §§ 34A-3-21 and 34A-3-22, a new application for certification may be considered by the secretary if, when and after the conditions upon which suspension or revocation was based has been corrected and evidence of this fact has been satisfactorily submitted to the secretary. A new certificate may then be granted after all provisions of this chapter and the rules and regulations adopted hereunder have been complied with. The determination of the secretary is subject to review as provided by chapter 1-26.

Source: SL 1970, ch 217, § 13; SDCL Supp, § 36-22A-22; revised pursuant to SL 1972, ch 15, § 4.



§ 34A-3-24 Rules promulgated by secretary--Contents.

34A-3-24. Rules promulgated by secretary--Contents. The secretary, with the advice of the Board of Certification and in accordance with chapter 1-26, shall promulgate rules to establish the basis for classification of water treatment plants, wastewater treatment plants, water distribution and wastewater collection systems, to establish qualifications of applicants and procedures for examination of candidates, membership of and duties of the Board of Certification and such other provisions as are necessary for the administration of this chapter.

Source: SL 1970, ch 217, § 5; SDCL Supp, § 36-22A-23; revised pursuant to SL 1972, ch 15, § 4; SL 1977, ch 280, § 41; SL 1993, ch 256, § 23.



§ 34A-3-25 Repealed.

34A-3-25. Repealed by SL 2011, ch 165, § 77.



§ 34A-3-26 Civil fine for supervision of water treatment plant by uncertified operator.

34A-3-26. Civil fine for supervision of water treatment plant by uncertified operator. Any system or operator who violates the provisions of § 34A-3-4 is subject to a civil penalty not to exceed one thousand dollars per day of violation.

Source: SL 1992, ch 254, § 91; SL 1993, ch 34, § 5.






Chapter 03A - Safe Drinking Water

§ 34A-3A-1 Public policy.

34A-3A-1. Public policy. It is hereby declared to be the public policy of the state to achieve and maintain safe drinking water for the public which will protect human health and safety and prevent the creation of public nuisances. To these ends it is the purpose of this chapter to ensure that public water systems in the state meet or exceed minimum standards for drinking water quality and to foster cooperation and coordination with other state and local agencies, other states, and the federal government pursuant to the Federal Safe Drinking Water Act, Public Law 93-523, as amended to January 1, 2011.

Source: SL 1983, ch 260, § 1; SL 1986, ch 27, § 36; SL 2011, ch 165, § 78.



§ 34A-3A-2 Definitions.

34A-3A-2. Definitions. Terms used in this chapter mean:

(1) "Area of influence," the area surrounding a pumping or recharging well within which the potentiometric surface or the water table has been changed;

(2) "Board," the Water Management Board;

(3) "Cone of depression," the shape of the area of influence in cross section;

(4) "Critical aquifer protection area," all or part of an area located within an area for which an application or designation as a sole source aquifer has been submitted and approved by the administrator of the United States Environmental Protection Agency;

(5) "Department," the Department of Environment and Natural Resources;

(6) "Maximum contaminant level," the maximum permissible level of a contaminant in water which is delivered to any user of a public water system;

(7) "Potentiometric surface," an imaginary surface representing the total head of groundwater in a confined aquifer and defined by the level to which water will rise in a well;

(8) "Public water system," a system for the provision to the public of water for human consumption through pipes or other constructed conveyances, if the system has at least fifteen service connections or regularly serves an average of at least twenty-five individuals daily at least sixty days out of the year and as provided for in 40 CFR sections 141.2 and 142.2 as amended to January 1, 2011;

(9) "Recharge area," the area through which water may percolate to the aquifer and eventually reach the well;

(10) "Secretary," the secretary of the Department of Environment and Natural Resources;

(11) "Sole source aquifer," an aquifer which provides fifty percent or more of the drinking water for an area and which if contaminated, would create a significant hazard to public health;

(12) "Supplier of water," any person who owns or operates a public water system;

(13) "Water table," that surface of a body of unconfined groundwater at which the pressure is equal to that of the atmosphere;

(14) "Wellhead protection area," the surface and subsurface area surrounding a water well or wellfield, supplying a public water system, through which contaminants are reasonably likely to move toward and reach such water well or wellfield.
Source: SL 1983, ch 260, § 2; SL 1987, ch 259, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1999, ch 181, § 1; SL 2011, ch 165, § 79.



§ 34A-3A-3 Promulgation of rules establishing standards and compliance procedures--Violation.

34A-3A-3. Promulgation of rules establishing standards and compliance procedures--Violation. The Water Management Board shall promulgate rules, pursuant to chapter 1-26, establishing:

(1) Safe drinking water standards with maximum contaminant levels necessary to protect public health and safety. No maximum contaminant level may be more stringent than those established under the Federal Safe Drinking Water Act, as amended to January 1, 2011; and

(2) Procedures to ensure compliance with this chapter including quality control, testing, monitoring, record keeping, reporting, and public notice.

A violation of the rules adopted pursuant to this section is subject to a civil action by the State of South Dakota in circuit court for the recovery of a civil penalty not to exceed five hundred dollars for each day of violation.

Source: SL 1983, ch 260, § 3; SL 1987, ch 259, § 2; SL 1988, ch 285, § 37; SL 1992, ch 158, § 37; SL 2011, ch 165, § 80.



§ 34A-3A-4 Enforcement powers of secretary.

34A-3A-4. Enforcement powers of secretary. The secretary may:

(1) Review and approve the location, design, plans, and specifications for the construction or modification of public water systems;

(2) Conduct compliance investigations, including but not limited to, entering and inspecting systems and records of any supplier of water, to take samples and to take or to require the supplier to take all other reasonable steps necessary to ensure compliance with this chapter and rules adopted pursuant thereto;

(3) Require plans to provide safe drinking water under emergency circumstances and issue emergency orders requiring a supplier to take immediate action to prevent or eliminate an immediate hazard to public health or safety; and

(4) Receive financial and technical assistance from the federal government and other public or private agencies.
Source: SL 1983, ch 260, § 4.



§ 34A-3A-5 Variances of standards--Grounds for authorizing.

34A-3A-5. Variances of standards--Grounds for authorizing. The secretary may authorize a variance from any maximum contaminant level established in § 34A-3A-3 if:

(1) The raw water sources which are available to a specific system cannot meet the maximum contaminant level specified despite application of the best technology, treatment techniques, or other means which the secretary finds are generally and reasonably available, taking cost into consideration;

(2) The concentration of the contaminant or contaminants, for which the maximum contaminant level is exceeded by granting such variance, will not result in unreasonable risk to health;

(3) Within one year of the date of variance authorization, a schedule for compliance is issued and the owner of the supply agrees to implement the compliance schedule.
Source: SL 1983, ch 260, § 5.



§ 34A-3A-6 Exemption of public water supply systems--Requirements.

34A-3A-6. Exemption of public water supply systems--Requirements. The secretary may exempt any public water supply system from any maximum contaminant level upon finding that:

(1) Due to compelling factors, including economic, the public water system is unable to comply with the contaminant level. In assessing the compelling factors the secretary shall consider such factors as construction, installation, or modification of treatment equipment or systems, and the time needed to replace an existing noncomplying facility with a new treatment system;

(2) The public water system was in operation on the effective date of the maximum contaminant level regulations;

(3) The granting of the exemption will not result in an unreasonable risk to health; and

(4) Within one year of the date of exemption authorization, a schedule for compliance be issued and the owner of the supply agree to implement the schedule.
Source: SL 1983, ch 260, § 6.



§ 34A-3A-7 Action for variance or exemption--Notice--Hearing.

34A-3A-7. Action for variance or exemption--Notice--Hearing. Action to consider a variance or exemption may be initiated by the secretary or by the owner of the supply through a formal request submitted to the secretary. Public notice and hearing on the application for a variance or exemption shall comply with the provisions of chapter 1-26.

Source: SL 1983, ch 260, § 7.



§ 34A-3A-8 to 34A-3A-11. Repealed.

34A-3A-8 to 34A-3A-11. Repealed by SL 1988, ch 285, §§ 38 to 41.



§ 34A-3A-12 Notice of variance, exemption, or violation of compliance schedule.

34A-3A-12. Notice of variance, exemption, or violation of compliance schedule. If a variance or exemption is granted or if a compliance schedule contained in a variance or exemption is violated, public notification as required by § 34A-3A-3 shall be given by the supplier of water.

Source: SL 1983, ch 260, § 12; SL 1988, ch 285, § 42.



§ 34A-3A-13 Notice by secretary on failure of supplier.

34A-3A-13. Notice by secretary on failure of supplier. Notice to the public required by this chapter may be given by the secretary on behalf of the supplier of water if the supplier of water fails to comply with the public notification requirements of this chapter.

Source: SL 1983, ch 260, § 13.



§ 34A-3A-14 Application to public water systems.

34A-3A-14. Application to public water systems. This chapter applies to each public water system unless the system consists only of distribution and storage facilities; obtains all of its water from, but is not owned or operated by a public water system to which this chapter applies; does not sell water to any person; and is not a carrier which conveys passengers in interstate commerce.

Source: SL 1983, ch 260, § 14.



§ 34A-3A-15 Injunctive and declaratory relief.

34A-3A-15. Injunctive and declaratory relief. The secretary may enforce the provisions of this chapter by means of injunctive and declaratory relief in circuit court.

Source: SL 1983, ch 260, § 15; SL 1992, ch 158, § 38.



§ 34A-3A-16 Approval and certification of laboratory facilities and personnel.

34A-3A-16. Approval and certification of laboratory facilities and personnel. The director of laboratories shall establish and carry out a program for approval and certification of laboratory facilities and personnel which conduct analytical measurements required by any rules promulgated pursuant to this chapter.

Source: SL 1983, ch 260, § 16.



§ 34A-3A-17 Prevention of pollution of water supply systems--Development of voluntary wellhead protection program--Specifications.

34A-3A-17. Prevention of pollution of water supply systems--Development of voluntary wellhead protection program--Specifications. The department shall develop procedures necessary to safeguard public health and welfare and prevent pollution of public water supply systems. The department shall develop a voluntary wellhead protection program which will specify the following:

(1) Guidelines for a wellhead protection program to protect the public water supplies from new and existing facilities which may be potential or actual pollution sources, including, but not limited to, the design of new facilities and modification of existing facilities, the department approval or denial under existing authority of plans and specifications for new facilities or modifications to existing facilities, the construction and the installation of release detection and containment systems, siting criteria for new facilities, operation and maintenance criteria, contingency plans for pollutant release containment and cleanup, technical assistance, and education and training;

(2) Guidelines specifying the duties of the department and local governments in developing and implementing the wellhead protection program;

(3) Guidelines for determining the extent of wellhead protection areas. Factors for consideration may include, but are not limited to, the cone of depression, the area of influence, the area of contribution and the recharge area;

(4) Guidelines for determining all potential and actual pollution sources which may have an adverse effect on public health;

(5) Guidelines for taking into consideration potential sources of pollution when siting new wells for public water supplies; and

(6) Guidelines for developing contingency plans for pollution release containment, cleanup and the provision of alternative drinking water supplies for each public water system in the event of well or wellfield pollution.
Source: SL 1989, ch 306, § 42.



§ 34A-3A-18 Water quality sample collected upon completion of well--Submission to department--Time period--Minimum analyzation requirements.

34A-3A-18. Water quality sample collected upon completion of well--Submission to department--Time period--Minimum analyzation requirements. Following completion of any new well for domestic use, a water quality sample shall be collected and submitted to the Department of Health Laboratory or another laboratory approved by the department. If the well flows or if the well driller installs the pump, the well driller shall collect and submit the water quality sample. If the pump is not installed by the well driller, the owner shall collect and submit the water sample. The completed analysis shall be submitted to the department by the well driller or owner within thirty days after the submittal of the well completion report which is filed with the department pursuant to § 46-6-11. At a minimum, the water sample shall be analyzed for nitrate, coliform bacteria, sodium, conductivity, and sulfate. Other contaminants may be analyzed for at the option of the well owner or driller. The owner or well driller shall pay for the cost of all analyses.

Source: SL 1989, ch 306, § 46.



§ 34A-3A-19 State administration of the public water system supervision program--Fee.

34A-3A-19. State administration of the public water system supervision program--Fee. In order to safeguard the public health, safety, and welfare of this state through a customer service approach, the state shall retain administration of the public water system supervision program as provided in the Federal Safe Drinking Water Act as amended to January 1, 2011. In order to meet the increasing delegation requirements the result of the 1986 amendments to the Federal Safe Drinking Water Act, a fee shall be imposed upon the users of drinking water facilities as provided in § 34A-3A-20 to defray the costs to the state of administering the program.

Source: SL 1992, ch 254, § 67; SL 2011, ch 165, § 81.



§ 34A-3A-20 Annual fee schedule for public water systems.

34A-3A-20. Annual fee schedule for public water systems. There is hereby imposed an annual fee upon all public water systems under the provisions of section 1411 of the Federal Safe Drinking Water Act, 42 U.S.C. 300F et seq. as amended to January 1, 2011. The fee is assessed as follows:

(1) For community water systems including municipalities, rural water systems, housing subdivisions, trailer parks, sanitary districts, religious colonies, and government operated water systems, the fee shall be based upon 1990 census data for municipalities, population served for nonmunicipalities, and the following fee table:

(2) For noncommunity water systems including private campgrounds, government-operated campgrounds, interstate highway rest areas, tourist attractions, gas stations, motels, public and private schools, and other systems providing drinking water to the public--$10.00 minimum.

The fee imposed by this section is in addition to any other fee or tax.

Source: SL 1992, ch 254, § 68; SL 2011, ch 165, § 82.



§ 34A-3A-21 Repealed.

34A-3A-21. Repealed by SL 2013, ch 166, § 31.



§ 34A-3A-22 Establishment of the drinking water administrative subfund--Source of subfund--Administration--Expenditures--Unexpended funds.

34A-3A-22. Establishment of the drinking water administrative subfund--Source of subfund--Administration--Expenditures--Unexpended funds. There is hereby established in the environmental fee fund created in § 1-40-30, the drinking water administrative subfund. This subfund shall consist of legislative appropriations, federal grants, gifts, civil penalties received for any drinking water standards violations, and fees received pursuant to § 34A-3A-20. The fund shall be maintained separately and be administered by the department in order to defray expenses of all activities associated with administering the drinking water program. Expenditures from the subfund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the subfund until appropriated by the Legislature.

Source: SL 1992, ch 254, § 70.



§ 34A-3A-23 Obligation to pay fee imposed on public drinking water system--Date due.

34A-3A-23. Obligation to pay fee imposed on public drinking water system--Date due. The obligation to pay the fee imposed by § 34A-3A-20 shall be upon the owner and operator of a public drinking water system and shall accrue on July first. The fee is due and payable by July thirty-first and shall be remitted to the Department of Revenue along with such forms as may be prescribed by the secretary of revenue in rules promulgated pursuant to chapter 1-26.

Source: SL 1992, ch 254, § 71; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 34A-3A-24 Certain animal feeding operations prohibited from locating over shallow aquifer.

34A-3A-24. Certain animal feeding operations prohibited from locating over shallow aquifer. No concentrated animal feeding operation that includes a number of animals equal to or greater than one thousand animal units may be located over a shallow aquifer unless a groundwater discharge permit has been approved in accordance with chapter 34A-2. For purposes of this section, a shallow aquifer is any aquifer having the following characteristics:

(1) The aquifer is within fifty feet or less below the land surface with fifteen feet or less of continuous, overlying, extremely low permeability geologic material, such as clayey till or shale. Weathered till or highly fractured weathered shale is not an extremely low permeability material for purposes of this section; or

(2) The aquifer is greater than fifty feet but less than one hundred feet below the land surface with thirty feet or less of continuous overlying low to extremely low permeability geologic material that may be a combination of weathered and unweathered till, shale, or till and shale.

This section does not apply to any concentrated animal feeding operation that was operating on or before July 1, 1997. This section does not limit or prohibit the expansion of any concentrated animal feeding operation that was operating on or before July 1, 1997.

The provisions of this section do not apply to any county which has officially adopted a comprehensive plan and zoning ordinances pursuant to chapter 11-2 and wellhead protection ordinances pursuant to § 7-18-20.

Source: SL 1997, ch 210, §§ 1, 2.



§ 34A-3A-25 Promulgation of rules to carry out requirements of Federal Safe Drinking Water Act--Violation.

34A-3A-25. Promulgation of rules to carry out requirements of Federal Safe Drinking Water Act--Violation. In order to carry out the requirements of the Federal Safe Drinking Water Act as amended to January 1, 2011, the secretary of environment and natural resources shall promulgate rules, pursuant to chapter 1-26, establishing:

(1) Procedures for a supplier of water to demonstrate that a new system intended to be a public water system has the technical, managerial, and financial capacity to achieve and maintain compliance with all relevant local, state, and federal requirements;

(2) Procedures for the department to issue certificates of approval to new water suppliers once a technical, managerial, and financial capacity review, consistent with provisions of this chapter, is completed. The rules shall provide that a new system intended to be a public water system, after October 1, 1999, may not operate until it has been issued a certificate of approval;

(3) The development and implementation of a strategy to assist public water systems in acquiring and maintaining technical, managerial, and financial capacity to comply with all relevant local, state, and federal requirements; and

(4) Such other rules as may be necessary to implement the provisions of the Federal Safe Drinking Water Act as amended to January 1, 2011, in a state drinking water program approved by the United States Environmental Protection Agency.

A violation of any rule adopted pursuant to this section is subject to the penalties provided for in § 34A-3A-3.

Source: SL 1998, ch 217, § 1; SL 2011, ch 165, § 84.



§ 34A-3A-26 Penalties for violation of chapter--Factors considered in determining penalty--Disposition of funds collected.

34A-3A-26. Penalties for violation of chapter--Factors considered in determining penalty--Disposition of funds collected. A violation of any provision of this chapter or any rule promulgated pursuant to this chapter is subject to an administrative penalty assessed by the secretary, after notice and opportunity for hearing, pursuant to chapter 1-26. In the case of a public water system serving a population of more than ten thousand, the maximum penalty amount may be no more than one thousand dollars per day per violation. In the case of a public water system serving a population of less than ten thousand, the penalty may not exceed five hundred dollars per day per violation. The maximum penalty, assessed by the secretary, may not exceed five thousand dollars per violation. In determining the amount of the penalty upon finding a violation, or the amount of a settlement, the secretary shall consider the gravity of the violation, prior violations and compliance history, damage caused by the violation, the willfulness of the violation, and good faith attempts to achieve compliance. All penalties collected pursuant to this section shall be deposited in the regulated substance response fund, established pursuant to § 34A-12-3.

Source: SL 1999, ch 181, § 2.



§ 34A-3A-27 Administrative order assessing penalty--Contents of order--Uncontested order becomes judgment--Hearing on order.

34A-3A-27. Administrative order assessing penalty--Contents of order--Uncontested order becomes judgment--Hearing on order. A monetary penalty issued under § 34A-3A-26 shall be assessed against a violator by an administrative order of the secretary. The order shall state the date and facts of each violation addressed under the penalty assessed and the citations to the provisions of each law alleged to be violated. The order shall contain a statement that the violator may request a contested case hearing on the violation and penalty pursuant to chapter 1-26, by filing a written request with the secretary no later than twenty days after the receipt of the order. The order shall state that a request for contested case hearing must state the specific part or parts of the order being contested along with relevant facts and supporting legal authorities. The secretary shall serve the order and assessment by certified mail. If not contested within twenty days of receipt, an administrative order assessing a monetary penalty under this section shall constitute a judgment and may be executed by delivery of a true and correct copy certified by the secretary in the manner provided for the execution of money judgments in chapter 15-18.

If a hearing is requested, the matter shall be scheduled for a hearing before the secretary or a designee within thirty days from the receipt of the request. The department shall provide notice of the hearing consistent with the provisions of § 1-26-17. Hearings shall be conducted pursuant to chapter 1-26. A final determination by the secretary may be appealed to the circuit and Supreme Court as provided in chapter 1-26. After a final determination, when the time to take an appeal has lapsed, the administrative order assessing a monetary penalty under this section shall constitute a judgment and may be executed by delivery of a true and correct copy certified by the secretary in the manner provided for the execution of judgments in chapter 15-18.

Source: SL 1999, ch 181, § 3.



§ 34A-3A-28 Administrative penalty for violation of chapter.

34A-3A-28. Administrative penalty for violation of chapter. Any violation of this chapter and the rules promulgated thereunder is subject to the administrative penalty provisions of §§ 34A-3A-26 and 34A-3A-27 and enforcement under § 34A-3A-15.

Source: SL 1999, ch 181, § 4.






Chapter 04 - Sanitary Licensees [Repealed]

CHAPTER 34A-4

SANITARY LICENSEES [REPEALED]

[Repealed by SL 1981, ch 268, §§ 1-4]



Chapter 05 - Sanitary Districts

§ 34A-5-1 Areas subject to incorporation as districts.

34A-5-1. Areas subject to incorporation as districts. If any populated area outside the boundary of any municipality is situated so that the sewage of the populated area becomes, or may become, a menace to the residents of the populated area or to the residents of any municipality adjacent to the populated area, the populated area may be incorporated as a sanitary district as provided in this chapter.

Source: SL 1947, ch 226, § 1; SDC Supp 1960, § 45.3801; SDCL § 34-17-1; SL 1992, ch 60, § 2; SL 2011, ch 165, § 85.



§ 34A-5-2 Minimum population of district.

34A-5-2. Minimum population of district. No sanitary district may be incorporated which contains less than thirty legal residents, including minors, or less than ten landowners within the proposed district who are also registered voters in the proposed district.

Source: SL 1947, ch 226, § 3; SDC Supp 1960, § 45.3803; SL 1964, ch 144, § 1; SDCL, § 34-17-2; SL 1973, ch 224; SL 1998, ch 36, § 38.



§ 34A-5-3 Map of proposed district.

34A-5-3. Map of proposed district. Any person making application for the organization of a sanitary district shall first cause an accurate map to be made of the territory intended to be included in the sanitary district, showing the boundaries and area of the district. The accuracy of the map shall be verified by the affidavit of a surveyor. The map may be completed by reviewing records and legal descriptions at a county register of deeds office.

Source: SL 1947, ch 226, § 2; SDC Supp 1960, § 45.3802; SDCL § 34-17-3; SL 2001, ch 190, § 1; SL 2011, ch 165, § 86.



§ 34A-5-4 Repealed.

34A-5-4. Repealed by SL 1998, ch 36, § 39.



§ 34A-5-5 Survey, map, and census made available for public examination.

34A-5-5. Survey, map, and census made available for public examination. The survey and map when completed shall be left at some convenient public place, to be designated by the county auditor of the county in which the application for incorporation is to be filed, within the territory for a period of not less than twenty days for examination by any person having an interest in the application.

Source: SL 1947, ch 226, § 4; SDC Supp 1960, § 45.3804; SL 1964, ch 144, § 2; SDCL, § 34-17-5; SL 1998, ch 36, § 40.



§ 34A-5-6 Application for incorporation of district--Number of signatures required--Filing.

34A-5-6. Application for incorporation of district--Number of signatures required--Filing. The application for organization shall be as provided in § 6-16-2 and shall be filed with the county auditor and presented to the board of county commissioners for consideration at the board's next meeting.

Source: SL 1947, ch 226, § 5; SDC Supp 1960, § 45.3805; SL 1964, ch 144, § 3; SDCL, § 34-17-6; SL 1998, ch 36, § 41.



§ 34A-5-7 Commissioners' order to incorporate district upon assent of electors--Name of district.

34A-5-7. Commissioners' order to incorporate district upon assent of electors--Name of district. If the board of county commissioners is satisfied that the requirements of this chapter have been fully complied with, the board shall issue an order declaring that the territory shall, with the assent of the electors as specified in § 6-16-2, in an election as provided in §§ 6-16-4 to 6-16-6, inclusive, be an incorporated sanitary district by the name specified in the application. The name shall be different from that of any other sanitary district in this state.

Source: SL 1947, ch 226, § 6; SDC Supp 1960, § 45.3806; SL 1964, ch 144, § 4; SDCL § 34-17-7; SL 1998, ch 36, § 42; SL 2011, ch 165, § 87.



§ 34A-5-8 to 34A-5-10. Repealed.

34A-5-8 to 34A-5-10. Repealed by SL 1998, ch 36, §§ 43 to 45.



§ 34A-5-11 Ballot form on question of incorporation--Majority required for approval.

34A-5-11. Ballot form on question of incorporation--Majority required for approval. If a majority vote in favor of the incorporation, the territory shall be deemed a sanitary district by the name and style specified in the order of incorporation by the board of county commissioners; otherwise, no further proceedings may be taken.

Source: SL 1947, ch 226, § 10; SDC Supp 1960, § 45.3810; SDCL, § 34-17-11; SL 1998, ch 36, § 46.



§ 34A-5-12 Canvass and return of election results--Order of county commissioners declaring incorporation.

34A-5-12. Canvass and return of election results--Order of county commissioners declaring incorporation. If satisfied with the legality of the election, the board of county commissioners shall issue an order declaring that the sanitary district has been incorporated by the name adopted. The order shall be conclusive of the fact of incorporation in all suits by or against the sanitary district.

Source: SL 1947, ch 226, § 11; SDC Supp 1960, § 45.3811; SDCL, § 34-17-12; SL 1998, ch 36, § 47.



§ 34A-5-13 Expenditure of county funds for preliminary and election expenses--State funds.

34A-5-13. Expenditure of county funds for preliminary and election expenses--State funds. The county board may expend funds of the county, in the manner and to the extent permitted by law for other county expenditures, in the payment of necessary costs of preparation of petitions, surveys, maps, and applications submitted under the provisions of this chapter, and of the holding of elections on the incorporation of sanitary districts hereunder. The county board may accept and expend any funds appropriated to the State Department of Environment and Natural Resources and allocated by that department to the county for these purposes.

Source: SDC Supp 1960, § 45.3806 as added by SL 1964, ch 144, § 4; SDCL, § 34-17-13; SL 1986, ch 295, § 20.



§ 34A-5-14 District as governmental subdivision and public body.

34A-5-14. District as governmental subdivision and public body. Any sanitary district established under this chapter is a governmental subdivision of this state and a public body, corporate and politic.

Source: SL 1947, ch 226, § 17; SDC Supp 1960, § 45.3817; SDCL § 34-17-14; SL 2011, ch 165, § 88.



§ 34A-5-14.1 Districts to be governed by board of trustees--Election--Number of members.

34A-5-14.1. Districts to be governed by board of trustees--Election--Number of members. Each sanitary district shall be governed by a board of trustees elected at large as provided in this chapter. To be eligible for office, each trustee shall reside in the district. The board of trustees shall consist of an odd number of members and shall have at least three but not more than eleven members. A sanitary district that provides or is proposed to provide sewer or water facility connections to more than one thousand five hundred households, farms, businesses, or other entities shall have a board of trustees of at least five but not more than eleven members. A sanitary district that provides or is proposed to provide at least one thousand but no more than one thousand five hundred such connections shall have a board of trustees of at least five but not more than nine members. A sanitary district that provides or is proposed to provide at least five hundred but not more than one thousand such connections shall have a board of trustees of at least three but not more than seven members. A sanitary district that provides or is proposed to provide less than five hundred such connections shall have a board of trustees of at least three but not more than five members. The number of trustees for a newly incorporated or consolidated sanitary district shall be specified in the order of incorporation issued under § 34A-5-7 or the consolidation resolution issued under § 34A-5-46.

Source: SL 1993, ch 258, § 5.



§ 34A-5-15 Repealed.

34A-5-15. Repealed by SL 1998, ch 36, § 48.



§ 34A-5-16 Number and terms of office of district trustees--Inspectors' certificate as to persons elected.

34A-5-16. Number and terms of office of district trustees--Inspectors' certificate as to persons elected. There shall be elected at the first election of a sanitary district three trustees at large, who shall respectively hold their offices, one for a term of one year, one for a term of two years, and one for a term of three years. The person having the highest number of votes shall serve for a term of three years, the person receiving the second highest number of votes shall serve for a term of two years, and the person receiving the third highest number of votes shall serve for a term of one year, and such persons shall be declared elected to such offices; thereafter, there shall be elected annually one trustee for a term of three years. The inspectors shall subscribe and certify a statement of the persons elected to fill the offices of trustees in such sanitary district and file the same with the county auditor within ten days after the date of such election.

Source: SL 1947, ch 226, § 12; SDC Supp 1960, § 45.3812; SL 1964, ch 144, § 5; SDCL, § 34-17-16; SL 1969, ch 185, § 1; revised pursuant to SL 1972, ch 15, § 3.



§ 34A-5-17 Election on increase in number of trustees.

34A-5-17. Election on increase in number of trustees. The board of trustees may by resolution submit to the voters the question of whether the number of trustees shall be increased to five at a special election called for that purpose, or at the next regular election.

Source: SL 1975, ch 220, § 1; SDCL Supp, § 34-17-16.1.



§ 34A-5-18 Notice of election--Separate ballots.

34A-5-18. Notice of election--Separate ballots. The board of trustees shall give notice pursuant to § 6-16-4 of the election provided for in § 34A-5-17. The question shall be submitted to the voters on a separate ballot and shall enable each voter to vote for or against the proposed question.

Source: SL 1975, ch 220, § 2; SDCL Supp, § 34-17-16.2; SL 2000, ch 32, § 6.



§ 34A-5-19 Election of additional trustees if increase approved--Terms of office--Certification.

34A-5-19. Election of additional trustees if increase approved--Terms of office--Certification. If a majority of the voters approve the question to increase the board of trustees to five, the voters shall elect one additional trustee for a three-year term and one additional trustee for a two-year term at the next regular election and the trustees shall be certified in the same manner as provided by law.

Source: SL 1975, ch 220, § 3; SDCL Supp, § 34-17-16.3; SL 1998, ch 36, § 49.



§ 34A-5-20 Annual election of district officers.

34A-5-20. Annual election of district officers. Each sanitary district shall annually elect officers on any Tuesday in the month following the anniversary date of the first election. The board of trustees shall designate a location in the district where the election shall be held. If one or more of the corporate bodies making up a sanitary district is a municipality, and the anniversary date falls within three months prior to or within one month after the annual election of the municipality, the annual election of officers shall be held on the same day as the annual municipal election. The annual election, whether or not it is held in conjunction with the annual municipal election, shall be conducted in accordance with the municipal election laws pursuant to chapter 9-13, except as provided in this chapter.

Source: SL 1947, ch 226, § 14; SDC Supp 1960, §§ 45.3812, 45.3814; SL 1964, ch 144, § 5; SL 1967, ch 228, SDCL, § 34-17-17; SL 1969, ch 185, § 2; SL 1974, ch 236, § 1; SL 1988, ch 287; SL 1990, ch 284, § 1; SL 1994, ch 281, § 1.



§ 34A-5-21 Nomination petitions for district trustee.

34A-5-21. Nomination petitions for district trustee. Any trustee to be elected at the initial election shall be nominated by any person in attendance at the meeting at which the organizational election is held. Any trustee to be elected at a subsequent election shall be nominated by filing with the district clerk, not more than forty nor less than twenty days before any subsequent election, a nomination petition for office of trustee. The petition shall be in writing and shall contain the candidate's name, residence, business address, and the office for which the candidate is named. The petition shall be signed by at least twenty-five qualified voters or five percent of the qualified voters, whichever is less.

Source: SL 1947, ch 226, § 13; SDC Supp 1960, § 45.3813; SL 1964, ch 144, § 6; SDCL § 34-17-18; SL 1970, ch 198; SL 1983, ch 261; SL 1988, ch 288, § 1; SL 1994, ch 281, § 2; SL 1998, ch 36, § 50; SL 2015, ch 191, § 1.



§ 34A-5-21.1 Vacancies on board of trustees.

34A-5-21.1. Vacancies on board of trustees. If a vacancy occurs on a sanitary district board of trustees, the remaining members shall appoint a replacement to serve the remainder of such term.

Source: SL 1984, ch 245; SL 1990, ch 284, § 3.



§ 34A-5-21.2 Residency of district trustees.

34A-5-21.2. Residency of district trustees. A sanitary district trustee shall be a resident of the sanitary district the trustee represents.

Source: SL 1988, ch 288, § 2; SL 2011, ch 165, § 89.



§ 34A-5-21.3 Published notice of vacancies--Content--Timeliness.

34A-5-21.3. Published notice of vacancies--Content--Timeliness. The board of trustees shall publish a notice in the official newspaper of the sanitary district setting forth the vacancies which will occur by termination of the terms of office of elective officers. The notice shall also state the time and place where nominating petitions may be filed for such offices. The notice shall be published once each week for two consecutive weeks. The first notice shall be published not less than thirty days prior to the deadline for filing nominating petitions.

Source: SL 1990, ch 284, § 2.



§ 34A-5-22 Organization of board of trustees--President--Meetings.

34A-5-22. Organization of board of trustees--President--Meetings. The members of the board of trustees shall organize by electing one of the members to serve as president. The president shall preside over all meetings of the board and shall call all special meetings of the board if the president or a majority of the board deems such a meeting necessary. If the president fails or refuses to call a special meeting, a special meeting may be called by a majority of the board.

Source: SL 1947, ch 226, § 16; SDC Supp 1960, § 45.3816; SDCL § 34-17-19; SL 1976, ch 215, § 1; SL 2011, ch 165, § 90.



§ 34A-5-23 Expense reimbursement and compensation of trustees.

34A-5-23. Expense reimbursement and compensation of trustees. Each sanitary district board of trustees shall establish amounts to reimburse board members for expenses for lodging, meals, and mileage and to provide compensation for each day of actual service for traveling to, attending, and returning from meetings, hearings, or investigations of the sanitary district board. Such reimbursement and compensation shall be paid on vouchers duly verified and approved according to the rules promulgated by the Board of Finance.

Source: SL 1976, ch 215, §§ 1, 2; SDCL Supp, § 34-17-19.1; SL 1979, ch 243; SL 1991, ch 292; SL 2001, ch 243, § 2; SL 2011, ch 168, § 1.



§ 34A-5-24 Policies and regulations for business of board--Time of meetings--Quorum.

34A-5-24. Policies and regulations for business of board--Time of meetings--Quorum. The board of trustees shall adopt policies and regulations for the conduct of its business and shall fix a stated time at which the regular meetings of the board shall be held. A majority of the board of trustees constitutes a quorum but a smaller number may adjourn from day to day. A concurrence of the majority is necessary to any action of the board.

Source: SL 1947, ch 226, § 16; SDC Supp 1960, § 45.3816; SDCL, § 34-17-20; SL 1993, ch 256, § 24.



§ 34A-5-25 Office of sanitary district--Record of proceedings.

34A-5-25. Office of sanitary district--Record of proceedings. The board of trustees shall establish an office within the sanitary district and shall maintain a full, complete, accurate, and itemized account of all of its proceedings, ordinances, orders, resolutions, and regulations.

Source: SL 1947, ch 226, § 16; SDC Supp 1960, § 45.3816; SDCL, § 34-17-21; SL 1993, ch 256, § 25.



§ 34A-5-26 General powers of trustees.

34A-5-26. General powers of trustees. The board of trustees shall have the following powers:

(1) To appoint a treasurer and a clerk, an engineer and attorney for such sanitary district and fix their compensation. Such officers shall hold their respective offices during the pleasure of said board, and shall give bond for the faithful performance of their duties as may be required by said board.

(2) To sue and be sued and to contract in the name of the district.

(3) To adopt a corporate seal.

(4) To construct and operate storm and sanitary sewers and sewage and solid waste disposal plants and systems.

(5) To borrow money, levy taxes and special assessments, issue bonds, and exercise the power of eminent domain in the same manner as municipalities of the first class in this state, provided, however, that the board of trustees shall not have the power of eminent domain over existing sewage, garbage, and refuse facilities.
Source: SL 1947, ch 226, § 15; SL 1953, ch 268; SDC Supp 1960, § 45.3815; SL 1964, ch 144, § 7; SDCL, § 34-17-22; SL 1970, ch 197, §§ 1, 2; SL 1992, ch 60, § 2.



§ 34A-5-27 Employment of personnel for district--Professional assistance.

34A-5-27. Employment of personnel for district--Professional assistance. The board of trustees may employ and prescribe the duties and fix the compensation of all necessary officers and employees of the sanitary district, and may employ such additional engineering, legal, financial, and other professional assistance as the board deems necessary.

Source: SL 1947, ch 226, § 15; SL 1953, ch 268; SDC Supp 1960, § 45.3815 (5); SL 1964, ch 144, § 7; SDCL § 34-17-23; SL 2011, ch 165, § 91.



§ 34A-5-28 Trustees and employees not to be interested in district transactions.

34A-5-28. Trustees and employees not to be interested in district transactions. No trustee or employee of a sanitary district may be directly or indirectly interested in any contract, work, or business of the district, or the sale of any article, the expense, price, or cost of which is paid by the district, nor in the purchase of any real, personal, or other property belonging to the district, or which shall be sold for taxes or assessments, or by virtue of legal process at the suit of the district.

Source: SL 1947, ch 226, § 16; SDC Supp 1960, § 45.3816; SDCL § 34-17-24; SL 2011, ch 165, § 92.



§ 34A-5-28.1 Trustee permitted to contract with district under certain conditions.

34A-5-28.1. Trustee permitted to contract with district under certain conditions. Notwithstanding any other provisions of law, a member of the board of trustees of a sanitary district may contract with the district for which the member serves, if the consideration consists of three thousand dollars or less per year and if the consideration for such supplies or services is reasonable and just.

Source: SL 2011, ch 169, § 1.



§ 34A-5-29 Ordinances, resolutions, orders and regulations for district.

34A-5-29. Ordinances, resolutions, orders and regulations for district. The board of trustees may pass and implement all necessary ordinances, resolutions, orders, and regulations for the proper management and conduct of the business of the sanitary district.

Source: SL 1947, ch 226, § 15; SL 1953, ch 268; SDC Supp 1960, § 45.3815 (6); SL 1964, ch 144, § 7; SDCL, § 34-17-25; SL 1993, ch 256, § 26.



§ 34A-5-29.1 Adoption by reference of ordinances of contracting municipality.

34A-5-29.1. Adoption by reference of ordinances of contracting municipality. If the board of trustees of a sanitary district has entered into any contract with any municipality for the purpose of using its facilities for the treatment and disposal of sewage, the sanitary district may, by ordinance, adopt by reference, in whole or in part, the ordinances of the contracting municipality which pertain to the use and regulation of the collection, treatment, and disposal of sewage. Any subsequent changes or additions to such ordinances may thereafter, by ordinance, be adopted by reference, either in whole or in part. Upon the adoption by reference of such ordinances, the clerk of the district shall publish a notice of the fact of adoption once each week for two successive weeks in the official newspaper, setting forth therein the ordinance numbers as designated in the ordinance book of the contracting municipality.

Source: SL 1985, ch 285.



§ 34A-5-29.2 Notice requirement for passage of new ordinance or resolution.

34A-5-29.2. Notice requirement for passage of new ordinance or resolution. The board of trustees may elect to waive the requirement that a new ordinance or resolution be published by providing written notice of the passage of such ordinance or resolution to each resident within the boundaries of the sanitary district. The written notice may be accomplished by sending a copy of such ordinance or resolution by first class mail, to each resident at the resident's last known address, as shown on the books and records of the sanitary district.

Source: SL 1996, ch 266, § 4.



§ 34A-5-30 Operation of sewers and disposal plants--Tax levies, assessments and bonds--Eminent domain.

34A-5-30. Operation of sewers and disposal plants--Tax levies, assessments and bonds--Eminent domain. The board of trustees may construct and operate storm and sanitary sewers and sewage disposal plants, borrow money, levy taxes and special assessments, and issue bonds. Notwithstanding the provisions of § 34A-5-26, the board of trustees may borrow money for purposes described in this section and may issue a promissory note or notes for a term of up to twenty years. The board of trustees may exercise the power of eminent domain, but not over existing sewage facilities, water rights, water mains, hydrants, intakes, wells, storage tanks, reservoirs, treatment plants, or any other water facilities.

Source: SL 1947, ch 226, § 15; SL 1953, ch 268; SDC Supp 1960, § 45.3815 (7); SL 1964, ch 144, § 7; SL 1966, ch 146, § 1; SDCL, § 34-17-26; SL 1972, ch 192, § 1; SL 1990, ch 285.



§ 34A-5-31 Proceedings governed by municipal laws--Eminent domain proceedings.

34A-5-31. Proceedings governed by municipal laws--Eminent domain proceedings. All proceedings for the construction and operation of sewer and sewage disposal plants and solid waste disposal plants and systems and the borrowing of money, making of special assessments, and issuing of bonds shall be governed, to the extent applicable, by § 9-12-1 and chapters 9-26, 9-40, 9-43, and 9-48 and in the exercise of the power of eminent domain the board of trustees may proceed as condemnation proceedings are conducted by the department of transportation under chapter 31-19 or as may otherwise be provided.

Source: SL 1947, ch 226, § 15; SL 1953, ch 268; SDC Supp 1960, § 45.3815 (7); SL 1964, ch 144, § 7; SL 1966, ch 146, § 1; SDCL, § 34-17-26; SL 1970, ch 197, § 3; SDCL Supp, § 34-17-26.1; SL 1972, ch 192, § 2.



§ 34A-5-32 Abandonment of pending condemnation action--Reconveyance to original owner on court order--Return of deposit--Retrospective operation.

34A-5-32. Abandonment of pending condemnation action--Reconveyance to original owner on court order--Return of deposit--Retrospective operation. If a sanitary district commences a condemnation action and files a declaration of taking and obtains an order of possession as provided in chapter 31-19, and later abandons the action when the property is no longer necessary for public purposes or the use of which the property was originally sought to be condemned no longer exists, the board of trustees of a sanitary district, upon order of the circuit court in which the condemnation action is pending, shall convey the property to the original owner and the original owner shall return the deposit on file with the clerk of courts. This section applies to any condemnation action abandoned by a sanitary district, organized under this chapter, prior to the effective date of this section.

Source: SDCL § 34-17-26.1 as added by SL 1975, ch 221, §§ 1, 2; SDCL Supp, § 34-17-26.2; SL 2011, ch 165, § 93.



§ 34A-5-33 Sale of surplus real property held by sanitary district--Conduct of sale-- Employment of agents--Offer to prior owner.

34A-5-33. Sale of surplus real property held by sanitary district--Conduct of sale--Employment of agents--Offer to prior owner. The board of trustees of a sanitary district may sell and convey real property held by a sanitary district, the title to which has been obtained from any source, and which is not required for public purposes and has been or is about to be abandoned for public purposes. The sale and conveyance shall be conducted in accordance with chapter 6-13. In order to make the sale, the board of trustees may employ real estate agents and incur other necessary expenses.

Any real property which any sanitary district sells under the terms of this section shall first be offered for sale to the prior fee holder or the prior fee holder's heirs or assigns from whom the real property was originally purchased. The prior fee holder, heirs, and assigns have the right of first refusal to purchase the real property at its appraised value.

Source: SL 1975, ch 219; SDCL Supp, § 34-17-26.3; SL 1989, ch 30, § 62; SL 2011, ch 165, § 94.



§ 34A-5-34 Contracts with municipalities for sewage treatment and disposal.

34A-5-34. Contracts with municipalities for sewage treatment and disposal. The board of trustees may enter into contracts with any municipality for the purpose of using the facilities of the municipality for the treatment and disposal of sewage of the district or making the facilities of the district available to the municipality.

Source: SL 1947, ch 226, § 15; SL 1953, ch 268; SDC Supp 1960, § 45.3815 (4); SL 1964, ch 144, § 7; SDCL § 34-17-27; SL 1992, ch 60, § 2; SL 2011, ch 165, § 95.



§ 34A-5-35 Requiring connections with sewers--Assessments and charges--Construction and inspection standards for private systems.

34A-5-35. Requiring connections with sewers--Assessments and charges--Construction and inspection standards for private systems. The board of trustees may require by ordinance or resolution that all dwellings or structures within the district, or within a defined area, shall be connected with the sewers of the district. They may also require minimum sanitary facilities, immediately or within a specified period after the completion of sewers to which a connection may reasonably be made, under such regulations as are established by the resolution or ordinance. When the district finds and determines that such action is necessary for the maintenance of public health and sanitary conditions in the district it may cause any such connection to be made, and assess the cost thereof upon the land where the dwelling or structure is situated, or make an agreement with the owner or occupant to accept payment therefor in cash or in installments payable with other sewer rates and charges over such period as may be agreed. The district may impose and collect charges for the availability of sewer service to any properties so directed to be connected, whether or not such connection is made. The board of trustees shall have exclusive jurisdiction to establish by ordinance or resolution standards for construction and inspection of private sewer systems within its boundaries, in conformity with state county laws and regulations.

Source: SDC Supp 1960, § 45.3815 (9) as added by SL 1964, ch 144, § 7; SDCL, § 34-17-28; SL 1980, ch 248.



§ 34A-5-36 Rates and charges for sanitary services--Measures for protection of bondholders.

34A-5-36. Rates and charges for sanitary services--Measures for protection of bondholders. The board of trustees may:

(1) Fix reasonable rates and charges for services furnished and made available by the district to users of its facilities;

(2) Provide for the collection of the charges;

(3) Pledge the net revenues derived from the charges to the payment of bonds made payable wholly or partly from the revenues; and

(4) Make and enforce on behalf of the district all covenants relating to:

(a) The proper operation and maintenance of the facilities;

(b) Insurance against hazards of loss and liability;

(c) The administration, expenditure and auditing of the income and revenues of the district;

(d) The expenditure of the bond proceeds; and

(e) All other matters affecting the security of the bonds, which the board of trustees determines to be necessary or desirable for the purpose of selling the bonds upon terms advantageous to the district and maintaining its credit and ability to engage in further financing when and as necessary.
Source: SL 1953, ch 268; SDC Supp 1960, § 45.3815 (8); SL 1964, ch 144, § 7; SDCL § 34-17-29; SL 2011, ch 165, § 96.



§ 34A-5-37 Rates and charges to be sufficient for operation of facilities and retirement of revenue bonds.

34A-5-37. Rates and charges to be sufficient for operation of facilities and retirement of revenue bonds. If revenue bonds are issued in accordance with the provisions of chapter 9-40, the sanitary district shall, until all such bonds and interest on the bonds are fully paid, fix such rates and charges and revise them from time to time in such manner that the collections of the charges will be adequate to:

(1) Pay all current, reasonable, and necessary expenses of the operation and maintenance of all facilities whose revenues are pledged for the payment of the bonds;

(2) Produce net revenues, in excess of such current costs of operation and maintenance, at all times sufficient to pay the principal and interest due on the bonds; and

(3) Accumulate and maintain reserves for the further security of the bonds in such amounts as are agreed in the resolutions authorizing the bonds.
Source: SDC Supp 1960, § 45.3815 (8) as added by SL 1964, ch 144, § 7; SDCL § 34-17-30; SL 2011, ch 165, § 97.



§ 34A-5-38 Rates and charges for retirement of bonds in lieu of special assessment certificates--Financing of improvements.

34A-5-38. Rates and charges for retirement of bonds in lieu of special assessment certificates--Financing of improvements. If bonds are issued in lieu of special assessment certificates in accordance with the provisions of chapter 9-43, the sanitary district board of trustees may provide that rates and charges shall be fixed and from time to time revised to produce net revenues at all times sufficient, with special assessments and interest pledged to the bond fund and actually collected and received in the bond fund, to pay all principal and interest when due on the bonds and to create and maintain such further reserves for the security of the bonds as may be agreed in the resolutions authorizing the bonds. Bonds issued and secured as authorized in this section may be designated as special assessment and revenue bonds, and may be issued to finance an improvement or a group of improvements to the facilities of the district, if any portion of the cost of the improvement is to be paid by the levy of special assessments.

Source: SDC Supp 1960, § 45.3815 (8) as added by SL 1964, ch 144, § 7; SDCL § 34-17-31; SL 2011, ch 165, § 98.



§ 34A-5-39 Sanitary districts not subject to certain municipal sewer system requirements.

34A-5-39. Sanitary districts not subject to certain municipal sewer system requirements. If a sanitary district has been established in accordance with the procedures provided in this chapter, no further proceedings are required under the provisions of §§ 9-48-26 to 9-48-31, inclusive, and funds derived from the district's sewer rates and charges are not subject to the limitations provided in those sections.

Source: SDC Supp 1960, § 45.3815 (8) as added by SL 1964, ch 144, § 7; SDCL § 34-17-32; SL 2011, ch 165, § 99.



§ 34A-5-40 Certification of unpaid charges and tax levies--Collection with real estate taxes--Tax sales.

34A-5-40. Certification of unpaid charges and tax levies--Collection with real estate taxes--Tax sales. The board of trustees may cause the amount of any charges, and interest and penalties on the charges, for sewer service rendered or made available to any land within the district, which are due and unpaid on the first day of October in each year to be certified by the clerk of the district to the county auditor in the manner provided in § 10-12-7 together with any taxes levied by the district for corporate purposes. All amounts so certified shall be inserted by the county auditor upon the tax list of the current year and shall be payable and delinquent at the same time and shall incur penalty and interest and shall be collected by the same procedure as real estate taxes on the same property. In the event of a tax sale or the issuance of a tax deed, the provisions of §§ 9-43-39 to 9-43-41, inclusive, shall apply to all amounts so certified and then delinquent, in the same manner as delinquent installments of special assessments.

Source: SDC Supp 1960, § 45.3815 (10) as added by SL 1964, ch 144, § 7; SDCL § 34-17-33; SL 2011, ch 165, § 100.



§ 34A-5-41 Election on acquisition and operation of water system--Board powers on approval.

34A-5-41. Election on acquisition and operation of water system--Board powers on approval. The board of trustees of any sanitary district incorporated under this chapter may submit to the voters of the district at an annual election or a special election called and held in accordance with chapter 9-13 the question whether the district shall be authorized to acquire and operate a water system, or the application for incorporation filed in accordance with § 34A-5-6 may request such authority. Upon approval of the grant of such authority by a majority of the qualified electors voting on the question, or upon entry of the order incorporating the district if the application has requested such authority, the board of trustees may:

(1) Acquire and operate water mains, hydrants, intakes, wells, storage tanks and reservoirs, treatment plants, and all other facilities used or useful for the supply and distribution of water;

(2) Acquire and operate any of such facilities; and

(3) Contract for the service of any such facilities owned by the adjacent municipality or for the use of district facilities by the municipality.

In connection with all such matters the district and its board of trustees have all powers granted in this chapter with reference to sewer facilities. In the exercise of such powers the board of trustees may purchase any existing facilities used or useful in the exercise of such powers, or may contract for the construction of any such facilities in the manner provided in chapters 5-18A and 5-18B.

Source: SL 1966, ch 146, § 3; SDCL § 34-17-34; SL 1992, ch 60, § 2; SL 2011, ch 2, § 140; SL 2011, ch 165, § 101.



§ 34A-5-42 Petition for annexation or exclusion of territory--Resolution of intention--Notice of hearing.

34A-5-42. Petition for annexation or exclusion of territory--Resolution of intention--Notice of hearing. On petition in writing signed by not less than twenty percent of the legal voters residing within the district, as shown by the vote for the member of the board of trustees receiving the highest vote at large at the last preceding annual election in the district or upon its own motion, the board of trustees by proper resolution may declare its intention to annex territory lying adjacent to the district or exclude territory being upon the border of the district. The resolution shall describe the property, the intended action, and the time and place the trustees will meet to consider the adoption of the resolution. The resolution shall be published once a week for two consecutive weeks before the time set for the hearing.

Source: SL 1967, ch 227, § 1; SDCL § 34-17-35; SL 2011, ch 165, § 102.



§ 34A-5-43 Hearing and resolution to annex or exclude territory--County commissioners' approval required.

34A-5-43. Hearing and resolution to annex or exclude territory--County commissioners' approval required. At the time of the hearing, or of any adjournment of the hearing, the trustees shall consider any objections to the proposed resolution and may adopt the resolution, with or without amendment, as it may deem proper. However, no amendment may be made affecting any property not described in the original resolution. No such resolution may be adopted unless the resolution has been approved by the board of county commissioners of the county in which the land is situated.

Source: SL 1967, ch 227, § 2; SDCL § 34-17-36; SL 2011, ch 165, § 103.



§ 34A-5-44 Appeal to circuit court from denial of annexation or exclusion of territory--Notice, hearing and order of court.

34A-5-44. Appeal to circuit court from denial of annexation or exclusion of territory--Notice, hearing and order of court. Upon failure of the board of trustees to grant the request contained in the petition of the voters, the petitioners or any party feeling aggrieved thereby may within thirty days after the decision of the board of trustees or county commissioners, or within ninety days after the filing of the petition if no action has been taken on the petition by the board, present their petition or appeal to the circuit court for the county in which the district or the greater portion of the district is situated by filing the petition or appeal with the clerk of courts. Notice of the filing shall be served by the petitioners upon the president of the board of trustees together with a notice of the time and place, when and where a hearing will be held on the petition, at least ten days before the date of the hearing. If the court finds that the request of the petitioners ought to be granted and can be granted without injustice to the district, the court shall so order. If the court finds against the petitioners, the petition or appeal shall be dismissed at the cost of the petitioners.

Source: SL 1967, ch 227, § 3; SDCL § 34-17-37; SL 2011, ch 165, § 104.



§ 34A-5-45 Recording of map and resolution after annexation or exclusion of territory.

34A-5-45. Recording of map and resolution after annexation or exclusion of territory. If the limits of any district are changed by resolution or by decree of court, the president of the board of trustees shall cause an accurate map of the territory, together with a copy of the resolution or decree, duly certified, to be recorded in the office of the register of deeds of the county or counties in which the territory is situated and thereupon the territory becomes a part of the district or is excluded from the district, as the case may be.

Source: SL 1967, ch 227, § 4; SDCL § 34-17-38; SL 2011, ch 165, § 105.



§ 34A-5-46 Formation of consolidated district authorized--Resolutions of governing bodies proposing formation.

34A-5-46. Formation of consolidated district authorized--Resolutions of governing bodies proposing formation. A municipality and a sanitary district, or any group of two or more such public corporations may form a consolidated sanitary district, comprising their combined area in a manner set forth in this section and §§ 34A-5-47 to 34A-5-51, inclusive. The governing body of each of the corporations shall by resolution propose the formation of the consolidated sanitary district, specifying the municipalities and sanitary districts proposed to be included within its boundaries, and whether the district shall be authorized to acquire and operate sewer facilities or both water and sewer facilities.

Source: SL 1964, ch 144, § 8; SL 1966, ch 146, § 2; SL 1967, ch 226; SDCL, § 34-17-39; SL 1992, ch 60, § 2.



§ 34A-5-47 Election on formation of consolidated district--Form of ballot.

34A-5-47. Election on formation of consolidated district--Form of ballot. The governing body of each of the corporations described in § 34A-5-46 shall by resolution submit the question of consolidation to the voters of such corporation at a special election called for the purpose or at the next regular election. The proposition shall be submitted to the voters of each corporation on a separate ballot and shall be so stated as to enable each voter to vote for or against the proposed consolidation by making a cross x or check mark (.) in the square or circle preceding the phrase "For the formation of a consolidated sanitary district comprising the (naming the corporations to be included) with power to construct or acquire and operate sewer facilities (or, water and sewer facilities)."

Source: SL 1964, ch 144, § 8; SL 1966, ch 146, § 2; SL 1967, ch 226; SDCL, § 34-17-40.



§ 34A-5-48 Resolutions after approval of consolidated district by voters--Filing of proceedings.

34A-5-48. Resolutions after approval of consolidated district by voters--Filing of proceedings. If the voters of each corporation approve the formation of the consolidated sanitary district by a majority of their votes cast on the consolidation question, the governing body of each corporation shall so declare by resolution. Each governing body shall cause a certified copy of all proceedings taken for the consolidation to be filed with its auditor or clerk, with the secretary of state, and in the office of the register of deeds of the county, who shall record the copy. When the certified copies are filed, the consolidation is effective and complete, and the consolidated sanitary district has all of the powers conferred upon a sanitary district by this chapter, for the purpose of the construction or acquisition and operation of sewer facilities or both water and sewer facilities, as authorized by the voters.

Source: SL 1964, ch 144, § 8; SL 1966, ch 146, § 2; SL 1967, ch 226; SDCL § 34-17-41; SL 2011, ch 165, § 106.



§ 34A-5-49 Property not acquired nor debts assumed by incorporation of consolidated district.

34A-5-49. Property not acquired nor debts assumed by incorporation of consolidated district. The consolidated sanitary district may not, however, by virtue of its incorporation, acquire any of the property or assume any of the debts, obligations, or liabilities of any municipality or sanitary district included within its boundaries.

Source: SL 1964, ch 144, § 8; SL 1966, ch 146, § 2; SL 1967, ch 226; SDCL § 34-17-42; SL 1992, ch 60, § 2; SL 2011, ch 165, § 107.



§ 34A-5-50 Board of trustees for consolidated district.

34A-5-50. Board of trustees for consolidated district. Forthwith upon the creation of a consolidated sanitary district, a board of trustees shall be elected and govern the consolidated sanitary district in the same manner as provided with reference to other sanitary districts by §§ 34A-5-16 to 34A-5-40, inclusive.

Source: SL 1964, ch 144, § 8; SL 1966, ch 146, § 2; SL 1967, ch 226; SDCL, § 34-17-43.



§ 34A-5-51 Contracts of consolidated district for purchase or use of sanitary facilities.

34A-5-51. Contracts of consolidated district for purchase or use of sanitary facilities. A consolidated sanitary district may contract with any municipality or sanitary district, within or outside its corporate limits, for the purchase of facilities of the type which it is authorized to construct or acquire and operate, or may contract for the use of such facilities, and for the use of consolidated sanitary district facilities by another municipality or sanitary district, upon such terms as may be agreed.

Source: SL 1964, ch 144, § 8; SL 1966, ch 146, § 2; SL 1967, ch 226; SDCL, § 34-17-44; SL 1992, ch 60, § 2.



§ 34A-5-52 Validation of prior proceedings of sanitary districts--Deadline for enforcing rights.

34A-5-52. Validation of prior proceedings of sanitary districts--Deadline for enforcing rights. All sanitary sewer districts, established pursuant to chapter 34A-5, and having a de facto existence of one year or more by December 31, 1979, are declared to be valid and legally created subdivisions of the state. The validity and regularity of the creation of these sanitary districts may not be open to question in any court in this state, and all acts and proceedings of any such sanitary district or the board of trustees, or both, including those proceedings leading up to the authorization and execution of contracts between any such sanitary district and the United States of America as of December 31, 1979, are hereby legalized, ratified, confirmed, and declared valid to all intents and purposes. All completed or existing contracts, including outstanding bonds as of December 31, 1979, are hereby legalized and declared to be valid obligations of and against the sanitary district executing or causing the execution and issuance of them.

If any person has any vested right or rights affected by this section, and action or proceeding to enforce such right or rights is not commenced prior to January 1, 1981, such right or rights shall be forever barred, and no action or proceeding so brought may have any force or effect, or may be maintained in any court of this state.

Source: SL 1964, ch 144, § 10; SDCL, § 34-17-45; SL 1980, ch 249.



§ 34A-5-53 Dissolution of district on voters' petition.

34A-5-53. Dissolution of district on voters' petition. A majority of the qualified voters of an incorporated sanitary district may petition a court of competent jurisdiction for the dissolution of the sanitary district. Dissolution proceedings shall, when not in conflict with this chapter, conform to the provisions for dissolution of municipalities pursuant to chapter 9-6.

Source: SL 1973, ch 223, § 1; SDCL Supp, § 34-17-47.



§ 34A-5-54 Dissolution of district by directors' resolution on annexation to municipality--Notice and hearing--Appeal.

34A-5-54. Dissolution of district by directors' resolution on annexation to municipality--Notice and hearing--Appeal. Notwithstanding the provisions of § 34A-5-53, the board of trustees of an incorporated sanitary district, the entire boundaries of which have been annexed to a municipality, may by unanimously adopting a proper resolution, provide for the dissolution of the sanitary district and the disposition of all unencumbered assets and assets which may thereinafter accrue. Prior to adopting such resolution, the board shall give notice and conduct hearings as it deems necessary. Any party feeling aggrieved by the decision of the board may appeal pursuant to the provisions of § 34A-5-44.

Source: SL 1973, ch 223, § 2; SDCL Supp, § 34-17-48.



§ 34A-5-54.1 Assumption of bonded indebtedness of district by municipality--Election.

34A-5-54.1. Assumption of bonded indebtedness of district by municipality--Election. The outstanding bonded indebtedness of any sanitary district that dissolves itself may be assumed by a municipality that assumes the assets of such sanitary district. Before a municipality may assume such bonded indebtedness, the governing body of the municipality shall by resolution or ordinance declare the necessity thereof and shall hold an election pursuant to §§ 6-8B-4 and 6-8B-5. The notice of the election and the form of the ballot shall inform the voters of such municipality that the purpose of the election is to assume the bonded indebtedness of such sanitary district. The approval of the assumption of such debt shall require a favorable vote of a majority of the voters of the public body voting on the question. Before any election may be held on such assumption, the holder of such bonds shall, in writing, approve the question.

Source: SL 1986, ch 293, § 1.



§ 34A-5-55 Repealed.

34A-5-55. Repealed by SL 2011, ch 165, § 108.



§ 34A-5-56 Certified copy of budget to county auditors and secretary of revenue.

34A-5-56. Certified copy of budget to county auditors and secretary of revenue. Immediately after completion of a budget and adoption of special assessments by a sanitary district board of trustees, but not later than the first of September, the secretary of the district shall send one certified copy of such budget to the county auditors of the affected counties and to the state secretary of revenue.

Source: SL 1992, ch 73, § 5.






Chapter 06 - Solid Waste Management

§ 34A-6-1 Repealed.

34A-6-1. Repealed by SL 1989, ch 306, § 1.



§ 34A-6-1.1 Legislative findings.

34A-6-1.1. Legislative findings. The Legislature finds that other states have imposed stringent standards for the proper collection and disposal of solid waste and that without such standards and enforcement of them, South Dakota could be burdened with the importation and disposal in the state of large amounts of solid waste from other states by persons and firms who may not have the capability to properly dispose of the waste or who wish to avoid the costs and requirements for proper, effective and safe disposal of such waste in the state of origin.

The Legislature finds that the disposal of large quantities of solid waste in this state will, in fact, impose additional burdens on the citizens of this state. Experience has shown that under the system of laws currently governing waste disposal in this country, this liability can be significant. For these and other reasons, the Legislature finds that it is reasonable and necessary to require that any person intending to dispose of waste in this state comply with the provisions of §§ 34A-6-1.2 to 34A-6-1.38, inclusive.

The Legislature further finds that to ensure a minimum safe level of solid waste regulation nationally, the United States Environmental Protection Agency is promulgating a comprehensive set of rules to govern the disposal of solid waste and that South Dakota must be prepared to comply with those rules.

Source: SL 1989, ch 306, § 2.



§ 34A-6-1.2 Solid waste management policy established.

34A-6-1.2. Solid waste management policy established. The protection of the health, safety, and welfare of the citizens of this state and the protection of the environment require the safe and sanitary disposal of solid waste. An effective and efficient solid waste disposal program protects the environment and the public, and provides the most practical and beneficial use of the material and energy values of solid waste. While recognizing the continuing necessity for the existence of landfills, alternative methods of managing solid waste and the reduction in the reliance upon land disposal of solid waste are encouraged. To promote these goals, the following solid waste management hierarchy, in descending order of preference, is established as the solid waste management policy of the state:

(1) Volume reduction at the source.

(2) Recycling and reuse.

(3) Use for energy production, if appropriate.

(4) Disposal in landfills or combustion for volume reduction.

In the implementation of this solid waste management policy, the state shall establish and maintain a cooperative state and local program of project planning, and technical and financial assistance to encourage comprehensive solid waste management.

Source: SL 1989, ch 306, § 3.



§ 34A-6-1.3 Definition of terms.

34A-6-1.3. Definition of terms. The terms used in §§ 34A-6-1.1 to 34A-6-1.38, inclusive, mean:

(1) "Actual cost," the planning, development, operational, remedial and emergency action, closure, postclosure, and monitoring costs of a solid waste facility for the lifetime of the project;

(2) "Board," the Board of Minerals and Environment;

(3) "Closure," actions taken by the owner or operator of a solid waste facility or site to cease disposal operations and to ensure that all such facilities are closed in conformance with applicable regulations at the time of such closures and to prepare the site for the postclosure period;

(4) "Department," the Department of Environment and Natural Resources;

(5) "Facility," a solid waste facility as defined in subdivision (18) of this section;

(6) "Financial assurance instrument," cash or other instrument as allowed by rule or permit, submitted by an applicant to ensure the owner's financial capability to provide reasonable and necessary compliance with the laws, regulations and permit terms and conditions applicable to the facility during the lifetime of the project and for the thirty years following closure, and to provide for the closure of the facility and postclosure care required by rules adopted by the board pursuant to chapter 1-26 in the event that the operator fails to correctly perform closure and postclosure care requirements;

(7) "Landfill," a solid waste disposal facility or part of a facility where solid waste is permanently placed in or on land;

(8) "Leachate," fluid that has percolated through solid waste and which contains contaminants consisting of dissolved or suspended materials, chemicals, or microbial waste products from the solid waste;

(9) "Lifetime of the project," the projected period of years that a facility will receive waste, from the time of opening until closure. In the case of a landfill this shall be based on the volume of waste to be received projected at the time of submittal of the initial project plan and the calculated refuse capacity of the landfill based upon the design of the project;

(10) "Mine wastes," waste rock, rubble, or tailings produced as a result of mining or ore processing operations. The term does not include other wastes produced at a mining operation;

(10A) "Perpetuity," the life of the solid waste facility plus an additional fifty years;

(11) "Person," any individual, partnership, limited liability company, firm, association, municipality, public or private corporation, state, tribe, nation, subdivision or agency of a state, tribe or nation, trust, estate, or any other legal entity;

(12) "Postclosure" and "postclosure care," requirements placed upon a solid waste disposal facility after closure that will prevent, mitigate or minimize the threat to public health, safety, and welfare and the threat to the environment posed by the closed facility;

(13) "Regional entity," any combination or group of municipalities, counties, or sanitary districts in this state operating or seeking to operate in a joint venture, pursuant to chapter 1-24, a solid waste management system or part thereof in compliance with §§ 34A-6-1.1 to 34A-6-1.38, inclusive;

(14) "Resource recovery system," the recovery and separation for reuse of ferrous or nonferrous metals, glass, aluminum, paper, organic material, or any other material having a probable potential for reuse and the preparation and burning of solid waste as fuel for the production of electricity, steam or heat;

(15) "Rules," rules promulgated by the board pursuant to the provisions of §§ 34A-6-1.1 to 34A-6-1.38, inclusive;

(16) "Secretary," the secretary of environment and natural resources;

(17) "Solid waste," any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility and other discarded materials, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, and agricultural operations, and from community activities, but does not include mining waste in connection with a mine permitted under Title 45, hazardous waste as defined under chapter 34A-11, solid or dissolved materials in domestic sewage or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under section 402 of the Federal Water Pollution Control Act, as amended to January 1, 2011, or source, special nuclear or by-product material as defined by the Atomic Energy Act of 1954, as amended to January 1, 2011;

(18) "Solid waste facility" or "solid waste disposal facility," all facilities and appurtenances connected with such facilities, which are acquired, purchased, constructed, reconstructed, equipped, improved, extended, maintained, or operated to facilitate the disposal or storage of solid waste; and

(19) "Solid waste management system," the entire process of storage, collection, transportation, processing, and disposal of solid wastes by any person.
Source: SL 1989, ch 306, § 4; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1994, ch 351, § 68; SL 2011, ch 165, § 109.



§ 34A-6-1.4 Unauthorized construction or operation of site or facility prohibited--Unauthorized dumping, disposal in water, burning prohibited--Exception--Penalties for violation.

34A-6-1.4. Unauthorized construction or operation of site or facility prohibited--Unauthorized dumping, disposal in water, burning prohibited--Exception--Penalties for violation. No person may construct, alter, or operate a solid waste disposal site or facility without a permit or in violation of §§ 34A-6-1.1 to 34A-6-1.38, inclusive, the rules or the terms and conditions of the facility permit. Nor may any person dump, abandon, or dispose of any solid waste that will not be regularly collected and deposited or directly disposed of at a permitted solid waste facility or other site approved by the board.

No person may dispose of, or place, solid waste in the waters of this state except to the extent that such disposal or placement is authorized by chapter 34A-2 and the water pollution control laws of the United States. No person may burn solid waste except as provided by § 34A-6-1.6 and except in a manner and under conditions approved by the department or board pursuant to chapter 34A-1.

No provision of §§ 34A-6-1.1 to 34A-6-1.38, inclusive, may be construed so as to prohibit a farmer or rancher from disposing of solid waste from normal farming operations or ordinary domestic activities upon his own land provided such disposal does not create a nuisance or a hazard to public health, does not violate a local ordinance, will not unlawfully pollute ground or surface waters or does not violate chapter 34A-1 or 34A-2 or the water or air pollution control laws of the United States.

A violation of this section is a Class 2 misdemeanor. The violator is also subject to a civil action by the State of South Dakota in circuit court for the recovery of a civil penalty of not more than ten thousand dollars per day per violation, for damages to compensate the state for impairment of the environment of this state, or both. An action for the recovery of a civil penalty or compensatory damages shall, upon demand, be tried by a jury.

Source: SL 1989, ch 306, § 5; SL 1992, ch 158, § 39.



§ 34A-6-1.5 Repealed.

34A-6-1.5. Repealed by SL 2012, ch 215, § 31.



§ 34A-6-1.6 Promulgation of rules--Factors for consideration--Scope--Open burning.

34A-6-1.6. Promulgation of rules--Factors for consideration--Scope--Open burning. The board shall promulgate rules pursuant to chapter 1-26 setting forth the requirements for the issuance, renewal, reissuance, revocation, or suspension of solid waste management system, solid waste facility, and resource recovery permits. In promulgating these rules the board shall consider and may establish requirements based on the protection of the public health, the quantity of solid waste to be handled, the environmental effects of solid waste facilities, the nature, origin, or characteristics of the solid waste, the potential for contamination of groundwater and surface water, requirements and standards for corrective actions, requirements for public roadway standards, and design for access to the facilities with approval by the secretary of the Department of Transportation, public sentiment, the financial capability of the applicant, the effects of a facility on vicinity property values, population density, climate, soils, geology, wetlands, and other health, environmental, economic, or aesthetic considerations.

The rules shall establish standards for the collection, possession, storage, transportation, processing, resource recovery, recycling, or disposal of solid waste including medical waste and infectious waste. The rules shall include the location, construction, operation, compliance deadlines, maintenance, closure, postclosure, groundwater monitoring, leachate control and treatment, methane monitoring and control, and financial assurance standards and requirements for solid waste facilities as necessary to implement the purpose and intent of § 34A-6-1.2. Based upon these considerations, the board may declare by rule, or find in a specific case, that a specified geographical area of the state possesses special or unique characteristics subject to specific requirements, and the board may prohibit the installation or establishment of specific types or sizes of solid waste facilities in these specified geographical areas of the state based on these findings.

Open burning is allowable, unless prohibited by federal law, subject to chapter 34A-1, by municipalities of five thousand or less or by counties for persons living within the county but outside the boundaries of municipalities, if the municipality or county facility does not receive solid waste from more than fifty miles outside its boundaries.

Source: SL 1989, ch 306, § 7; SL 1992, ch 254, § 50S; SL 1992, ch 259, § 11.



§ 34A-6-1.7 Groundwater monitoring system required--Exception.

34A-6-1.7. Groundwater monitoring system required--Exception. The board shall require that, unless it is demonstrated in a specific case that groundwater degradation will not occur, the holder of the permit for each landfill permitted pursuant to § 34A-6-1.13, shall install and maintain a groundwater monitoring system to adequately determine the quality of the groundwater and the effects of the landfill upon it, if any. The rules and decisions of the board and the department shall operate in conjunction with the groundwater rules promulgated by the Board of Water Management pursuant to chapter 34A-2 and shall protect groundwater from degradation by solid waste to the greatest extent practicable.

Source: SL 1989, ch 306, § 8.



§ 34A-6-1.8 Areas addressed in application--Exception.

34A-6-1.8. Areas addressed in application--Exception. Each of the following specific areas shall be addressed in detail in the application unless the secretary in accordance with rules promulgated pursuant to § 34A-6-1.6 determines that it is inappropriate for the specific type of facility:

(1) An operations plan which details the specific disposal or resource recovery method to be used including the daily and weekly disposal and cover routine, litter control, source controls and monitoring, occupational safety, dust control, weigh-in, and fee collection method where applicable, and quality control;

(2) A closure and post-closure plan detailing the schedule for and the methods by which the operator will meet the conditions for proper closure and post-closure adopted by rule by the board. The plan shall include the proposed frequency and types of actions to be implemented prior to and following the closure of an operation, the proposed post-closure actions to be taken to return the area to a condition suitable for other uses, and an estimate of the costs of closure and post-closure and the proposed method of meeting these costs. The post-closure plan shall cover the thirty-year time period following closure of the facility;

(3) A plan for the control and treatment of leachate and methane;

(4) A financial plan detailing the actual cost of all phases and components of the comprehensive plan and the solid waste facility and the funding sources for the project. In addition to the submittal of the financial plan filed pursuant to this division, the operator of an existing landfill shall submit an annual financial statement to the department; and

(5) An emergency response and remedial action plan including provisions to minimize the possibility of fire, explosion, or any release to air, land, or water of pollutants that could threaten human health and the environment, and the identification of possible occurrences that may endanger human health and environment.
Source: SL 1989, ch 306, § 10; SL 1993, ch 256, § 27.



§ 34A-6-1.9 Perpetual responsibility for solid waste and liability for pollution.

34A-6-1.9. Perpetual responsibility for solid waste and liability for pollution. Any nation, state, first or second class municipality, county, or political subdivision which has solid waste generated within its boundaries disposed of in this state shall be responsible in perpetuity for the solid waste and liable in perpetuity for any pollution or other deleterious effect caused by it.

Source: SL 1989, ch 306, § 11; SL 1992, ch 60, § 2.



§ 34A-6-1.10 Responsibility and liability of owner or operator.

34A-6-1.10. Responsibility and liability of owner or operator. The owner or operator of a solid waste disposal facility that is regulated under §§ 34A-6-1.1 to 34A-6-1.38, inclusive, is responsible in perpetuity for the solid waste and liable in perpetuity for any pollution or other detrimental effect caused by the solid waste. No person may dispose of solid waste other than mine wastes in this state until the owner or operator of the solid waste disposal facility executes an agreement with the board acknowledging such perpetual responsibility and liability for the solid waste.

Source: SL 1989, ch 306, § 11A.



§ 34A-6-1.11 Financial assurance instrument--Condition for permit.

34A-6-1.11. Financial assurance instrument--Condition for permit. The board may require as a condition of any permit a financial assurance instrument in a form and an amount prescribed by rules promulgated pursuant to § 34A-6-1.6 or by the specific permit terms and conditions, sufficient to assure performance of the obligations imposed by this chapter and the other environmental laws of this state. The amount and form of the financial assurance instrument shall be specified in the permit.

The financial assurance instrument shall meet all requirements adopted by rule by the board, shall be in the name of and constitute an asset of the state, may not constitute an asset of the owner prior to release by the board, and may not be cancelled, revoked, disbursed, released, allowed to terminate, or subject to process of any kind by creditors except to the extent that the board has released the owner from operational performance, closure, post-closure, or monitoring responsibilities.

Source: SL 1989, ch 306, § 12; SL 1993, ch 256, § 28.



§ 34A-6-1.12 Maintenance of closure and post-closure accounts--Requirements.

34A-6-1.12. Maintenance of closure and post-closure accounts--Requirements. In addition to financial assurance instruments for environmental protection, the board may require the owner to maintain closure and post-closure accounts. The board shall adopt by rule the amounts to be contributed to the accounts. The accounts established shall be specific to the facility.

(1) Money in the accounts may not be assigned or otherwise encumbered for the benefit of creditors with the exception of the state.

(2) Money in an account may not be used to pay any final judgment against a permittee arising out of the ownership or operation of the site during its active life or after closure.

(3) Conditions under which the department may gain access to the accounts and circumstances under which the accounts may be released to the operator after closure and post-closure responsibilities have been met shall be established by the board.

(4) Money in the accounts shall be exempt from execution by creditors except fines, penalties, or damages due the state.

(5) The annual financial statement submitted to the department shall include the current amounts established in each of the accounts and the projected amounts to be deposited in the accounts in the following year.
Source: SL 1989, ch 306, § 13.



§ 34A-6-1.13 Notice and opportunity for hearing--Issuance of permit--Contested cases--Grounds for denial.

34A-6-1.13. Notice and opportunity for hearing--Issuance of permit--Contested cases--Grounds for denial. The board or the secretary, after public notice and opportunity for public hearing, may issue a permit with reasonable terms and conditions for installation, establishment, modification, operation, or abandonment of a solid waste facility. After publication of the secretary's recommendation on a permit application as provided for under § 34A-6-1.14, if no petition for contested case is timely filed, the recommendation of the secretary becomes the final determination on the application. If an uncontested recommendation is for approval or conditional approval of the application, the permit shall be issued by the secretary consistent with the secretary's recommendation. The board may issue a permit in a contested case on the basis of information in the application itself or on the basis of evidence received at a hearing, if any, on the matter only if the board finds that the facility will meet the requirements of §§ 34A-6-1.1 to 34A-6-1.38, inclusive, and is in the public interest.

The board may deny any permit in a contested case if it finds that the applicant, or any officer, director, or manager of the applicant, or shareholder owning twenty percent or more of its capital stock, beneficial or otherwise, or other person conducting or managing the affairs of the applicant or of the proposed permitted premises in whole or part:

(1) Has misrepresented a material fact in applying to the board for a permit;

(2) Has been convicted of a felony or other crime involving moral turpitude;

(3) Has violated the environmental laws of any state or the United States;

(4) Has had any permit revoked under the environmental laws of any state or the United States; or

(5) Has otherwise demonstrated through previous actions the lack of character or competency to reliably carry out the obligations imposed by §§ 34A-6-1.1 to 34A-6-1.38, inclusive.

For the purpose of this section, the conduct and reputation of any owner or proposed manager or operator may be imputed to the applicant.

Source: SL 1989, ch 306, § 14; SL 1991, ch 288, § 6; SL 2011, ch 165, § 111.



§ 34A-6-1.14 Promulgation of rules specifying procedure for permit issuance, amendment, suspension, revocation, and reinstatement--Recommendation of secretary--Notice and hearing.

34A-6-1.14. Promulgation of rules specifying procedure for permit issuance, amendment, suspension, revocation, and reinstatement--Recommendation of secretary--Notice and hearing. The board shall promulgate rules pursuant to chapter 1-26 to specify the procedure for permit issuance, amendment, suspension, revocation, and reinstatement. The rules shall address application form and contents; application completeness review; departmental investigation and evaluation of applications; the form, content, and method and timing of publication or other service of the notice of application and departmental recommendation; intervention by interested parties; scheduling and conduct of hearings; prehearing discovery; continuances; and other matters as necessary to effectuate the permitting process. The secretary may recommend approval, denial, or approval with such terms, conditions, or modifications as the secretary deems necessary to comply with §§ 34A-6-1.1 to 34A-6-1.38, inclusive, and to protect the public interest. A notice of application and the recommendation of the secretary shall be published in at least one official newspaper of the county in which the facility is located. A hearing may be held only if a petition requesting a hearing is filed by the secretary, any member of the board, the applicant, or an interested person within thirty days after the publication of the notice and recommendation. If a petition for hearing is not timely filed, the recommendation of the secretary becomes the final decision on the application. If an uncontested recommendation is for approval or conditional approval of the application, the permit shall be issued by the secretary consistent with the secretary's recommendation.

Source: SL 1989, ch 306, § 15; SL 1991, ch 288, § 7; SL 2011, ch 165, § 112.



§ 34A-6-1.15 Amendment of permit--Procedure--Grounds.

34A-6-1.15. Amendment of permit--Procedure--Grounds. The procedure to amend a permit may be initiated by an application filed by the owner of the facility or by a petition filed by the department or a member of the board specifying the requested modification and the reasons for it. A request for amendment shall be granted if it is demonstrated that the change is necessary to meet the requirements established by §§ 34A-6-1.1 to 34A-6-1.38, inclusive, and is in the public interest or, in the case of a request by the permit holder, that the change will meet the requirements of §§ 34A-6-1.1 to 34A-6-1.38, inclusive, and is in the public interest.

Source: SL 1989, ch 306, § 16.



§ 34A-6-1.16 Initial validity period of permits--Renewal--Assessment of fees.

34A-6-1.16. Initial validity period of permits--Renewal--Assessment of fees. Permits granted by the board under this chapter shall be initially valid for up to two years from the date of issuance and may be renewed for periods of up to five years.

The department shall assess for the processing of all permits, amendments and renewals an application fee. The fee shall be assessed as follows:

(1) Facilities receiving wastes of more than 150,000 tons per annum: ................................................................. $ 5,000

(2) Facilities receiving between 5,000 tons and 150,000 tons per annum: .................................................................... $ 500

(3) Facilities receiving between 500 tons and 4,999 tons per annum: .................................................................. $ 250
Source: SL 1989, ch 306, § 17; SL 1993, ch 257, § 6.



§ 34A-6-1.17 Additional fee imposed upon disposal of certain solid waste.

34A-6-1.17. Additional fee imposed upon disposal of certain solid waste. Because of the additional environmental risks attending large-scale solid waste facilities, a solid waste disposal fee of three dollars per ton or part thereof is hereby levied and imposed upon the disposal of solid waste other than mine wastes at any solid waste disposal facility in this state permitted for more than two hundred fifty thousand tons of solid waste per annum. The fee imposed by this section shall be in addition to all other fees and taxes levied by law and shall be added to and constitute part of any other fee charged by the operator or owner of the solid waste disposal facility. Neither this fee nor any fees authorized by § 34A-6-1.38 may be imposed upon the disposal of waste by the state or any of its institutions. In the case of any solid waste facility that receives solid waste only from entities that have implemented a solid source reduction and recycling program, the fees provided for this section shall only be required if the facility receives more than two hundred fifty thousand tons of solid waste per year.

The disposal fee herein imposed shall be paid by the owner of the solid waste disposal facility and remitted to the state treasury. The obligation of the owner to pay the fee accrues at the time solid waste is disposed of at a solid waste facility. The fee imposed by this section shall be due and payable on or before the fifteenth day of the month next succeeding the month in which the fee accrued together with a return on such form or forms as may be prescribed by the secretary of revenue. Each owner of a facility who is required to pay the fee imposed by this section shall keep complete and accurate records in such form as the board or the secretary of revenue, by rule promulgated pursuant to chapter 1-26, may require.

Fees collected under this section shall be deposited in the South Dakota environment and water resources trust fund established pursuant to § 46A-1-82.

Source: SL 1989, ch 306, § 18; SL 1992, ch 256.



§ 34A-6-1.18 Sections not applicable.

34A-6-1.18. Sections not applicable. Sections 34A-6-1.7, 34A-6-1.9, and 34A-6-1.17 do not apply to existing facilities or to any new facility which handles less than twenty-five thousand tons per annum, unless required by federal law or regulation or unless the department can affirmatively demonstrate in a specific case that groundwater contamination is actually occurring.

Source: SL 1989, ch 306, § 18A; SL 1994, ch 282.



§ 34A-6-1.19 Requirements relating to board's inability to inspect out-of-state solid waste at point of origin--Maintenance and filing of certain records.

34A-6-1.19. Requirements relating to board's inability to inspect out-of-state solid waste at point of origin--Maintenance and filing of certain records. Because of the inability of the department to inspect out-of-state solid waste at the point of origin, the board may require: (1) that any person disposing of solid waste originating from outside this state file with the operator of the solid waste facility records concerning the type, amount, and origin of solid waste disposed of by him; and (2) that any owner of solid waste facilities receiving waste from outside this state maintain records and file them with the department concerning the type, amount, and origin of solid waste accepted by him.

Source: SL 1989, ch 306, § 19.



§ 34A-6-1.20 Periodic inspections--On-site investigations.

34A-6-1.20. Periodic inspections--On-site investigations. The secretary shall make periodic inspections at every permitted solid waste facility to effectively implement and enforce the requirements of §§ 34A-6-1.1 to 34A-6-1.38, inclusive, and may, in coordination with the secretary of the Department of Transportation, conduct at weigh stations or any other adequate site or facility inspections of solid waste in transit.

In addition, the secretary may at reasonable times, enter onto any solid waste facility, open dump or property where solid waste is present for the purpose of investigating any potential violation of §§ 34A-6-1.1 to 34A-6-1.38, inclusive.

In conducting these investigations the department may take samples of the waste, soils, air, or water or may, upon issuance of an order, require any person to take and analyze samples of such waste, soil, air, or water. The secretary may also perform or require a person, by order, to perform any and all acts necessary to carry out the provisions of §§ 34A-6-1.1 to 34A-6-1.38, inclusive.

Source: SL 1989, ch 306, § 20.



§ 34A-6-1.21 Suspension or revocation of permit--Grounds--Notice and hearing.

34A-6-1.21. Suspension or revocation of permit--Grounds--Notice and hearing. A permit may be suspended or revoked if its terms or conditions or the provisions of §§ 34A-6-1.1 to 34A-6-1.38, inclusive, are violated. The secretary may initiate the process to suspend or revoke by serving a notice and order of suspension or revocation on the permit holder. The notice shall be published in one official newspaper of the county in which the facility is located. If the permit holder or interested party wishes to contest the order, a request for hearing shall be filed with the department within twenty days. A hearing on the matter shall be held as soon thereafter as practicable. Notice of hearing shall be served on the permit holder and any interested person who has filed a petition for intervention in the matter within the twenty-day period.

Source: SL 1989, ch 306, § 21.



§ 34A-6-1.22 Notice of violation--Contents.

34A-6-1.22. Notice of violation--Contents. If the secretary has reason to believe that a violation of §§ 34A-6-1.1 to 34A-6-1.38, inclusive, has occurred, the secretary shall cause written notice to be served personally or by mail upon the alleged violator or the alleged violator's agent. The notice shall state the provision alleged to be violated, the facts alleged to constitute a violation, the nature of any corrective action proposed to be required, and the time within which such action is to be taken. For the purpose of §§ 34A-6-1.1 to 34A-6-1.38, inclusive, service by mail is deemed complete on the date of mailing.

Source: SL 1989, ch 306, § 22; SL 2011, ch 165, § 113.



§ 34A-6-1.23 Secretary may require appearance for public hearing--Alternative procedures.

34A-6-1.23. Secretary may require appearance for public hearing--Alternative procedures. In a notice given under § 34A-6-1.22, the secretary may also require the alleged violator to appear for a public hearing to be conducted before the board, and to answer the charges made against the alleged violator. If the secretary does not require an alleged violator to appear for a public hearing pursuant to this section, the alleged violator, a member of the board, or an interested person may request the board to conduct such a hearing. Such request shall be in writing and shall be filed with the board no later than ten days after service of a notice under § 34A-6-1.22. If such a request is filed, a hearing shall be held as soon as practicable. In such event, notice of hearing shall be provided which meets the requirements of § 1-26-17, and notice shall also be given in a manner which will reasonably inform the public.

Source: SL 1989, ch 306, § 23; SL 2011, ch 165, § 114.



§ 34A-6-1.24 Decision by board--Scope and content of order.

34A-6-1.24. Decision by board--Scope and content of order. After a hearing, or on the failure of an alleged violator to make a timely request for a hearing, the board may issue an appropriate decision in compliance with § 1-26-25 and an order to prevent, abate, restrain, or control acts in violation of §§ 34A-6-1.1 to 34A-6-1.38, inclusive, or to protect the public interest. The order shall state the date or dates by which any violation shall cease and may prescribe timetables for obtaining compliance and for necessary action in preventing, abating, or controlling the pollution.

Source: SL 1989, ch 306, § 24.



§ 34A-6-1.25 Effect of appeal upon order.

34A-6-1.25. Effect of appeal upon order. Notwithstanding the provisions of § 1-26-32, an appeal may not stay the effectiveness of any order of the board, unless the court finds that there is probable cause to believe that refusal to grant a stay will cause more serious harm to the affected party than granting it will cause to the environment, the public health, or the public interest.

Source: SL 1989, ch 306, § 25.



§ 34A-6-1.26 Issuance of emergency order--Purpose--Noncompliance.

34A-6-1.26. Issuance of emergency order--Purpose--Noncompliance. The secretary may issue an emergency order compelling any person who is committing an act or failing to take action, or threatening either, which violates §§ 34A-6-1.1 to 34A-6-1.38, inclusive, and which will cause substantial pollution, the harmful effects of which cannot be remedied immediately after the commission or cessation of the act to stop, avoid, moderate, or perform the act so that it is in compliance with §§ 34A-6-1.1 to 34A-6-1.38, inclusive, or so that the substantial injury will not occur. The order is effective immediately upon receipt by the person to whom it is directed, unless the secretary provides otherwise. If the order is not complied with in a timely manner, the secretary may take such action as is necessary to contain and recover pollutants to limit or prevent pollution or injury to public health or welfare.

Source: SL 1989, ch 306, § 26.



§ 34A-6-1.27 Hearing upon emergency order--Time and place--Procedure.

34A-6-1.27. Hearing upon emergency order--Time and place--Procedure. Upon issuing an order pursuant to § 34A-6-1.26, the secretary shall fix a place and time for a hearing before the board, not later than five days after the order is issued, unless the person to whom the order is directed requests a later time. The secretary may deny a request for a later time if the secretary finds that the person to whom the order is directed is not complying with the order. The hearing shall be conducted by the board in compliance with chapter 1-26 and rules promulgated by the board pursuant to chapter 1-26.

Source: SL 1989, ch 306, § 27; SL 1993, ch 256, § 29; SL 2011, ch 165, § 115.



§ 34A-6-1.28 Suit by secretary on behalf of state.

34A-6-1.28. Suit by secretary on behalf of state. In the alternative or at any point where the secretary determines that the emergency administrative order is not achieving the necessary action and the legal process should be invoked, and upon receipt of evidence that a solid waste or combination of sources is presenting an imminent and substantial endangerment to the health of persons or to the welfare of persons where such endangerment to welfare is to the livelihood of such persons, or that a person is violating or threatening to violate any of the provisions of §§ 34A-6-1.1 to 34A-6-1.38, inclusive, the secretary may bring suit on behalf of the state in the circuit court in which the violation is taking place to immediately restrain, or order action by, any person violating or threatening to violate §§ 34A-6-1.1 to 34A-6-1.38, inclusive, or causing or contributing to alleged pollution as a result of solid waste facility operations, or to take such other action as may be necessary.

Source: SL 1989, ch 306, § 28.



§ 34A-6-1.29 Department may seek to enjoin threatened or actual violation--Bond unnecessary--Temporary relief available.

34A-6-1.29. Department may seek to enjoin threatened or actual violation--Bond unnecessary--Temporary relief available. The department may bring an action without furnishing of bond, for an injunction against the continuation of any threatened or actual violation, or against any person who fails to comply with an emergency order issued by the secretary by virtue of § 34A-6-1.26, or any final order of the secretary or board. The court to which the department applies for an injunction may issue a temporary injunction, if it finds that there is reasonable cause to believe that the allegations of the department are true, and it may issue a temporary restraining order pending action on the temporary injunction.

Source: SL 1989, ch 306, § 29.



§ 34A-6-1.30 Repealed.

34A-6-1.30. Repealed by SL 1992, ch 158, § 40.



§ 34A-6-1.31 Operation of facility without or in violation of permit--Penalties--Civil penalty.

34A-6-1.31. Operation of facility without or in violation of permit--Penalties--Civil penalty. Any person who knowingly and intentionally operates a solid waste facility without a permit is guilty of a Class 5 felony. Any person who knowingly and intentionally violates a permit term or condition or who intentionally makes any false statement or representation in any application, record, report, permit, or other document filed, maintained, or used for ensuring compliance with §§ 34A-6-1.1 to 34A-6-1.38, inclusive, is guilty of a Class 1 misdemeanor. The violator is also subject to a civil action by the State of South Dakota in circuit court for the recovery of a civil penalty of not more than ten thousand dollars per day per violation, for damages to compensate the state for impairment of the environment of this state, or both. An action for the recovery of a civil penalty or compensatory damages shall, upon demand, be tried by a jury.

Source: SL 1989, ch 306, § 31; SL 1992, ch 158, § 41; SL 1992, ch 254, § 50P.



§ 34A-6-1.32 Repealed.

34A-6-1.32. Repealed by SL 1992, ch 158, § 42.



§ 34A-6-1.33 Exhaustion of administrative remedies not required.

34A-6-1.33. Exhaustion of administrative remedies not required. The department need not exhaust its administrative remedies, if any exist, before commencing any action to enforce the provisions of §§ 34A-6-1.1 to 34A-6-1.38, inclusive.

Source: SL 1989, ch 306, § 33.



§ 34A-6-1.34 Enforcement of rules by board through permit procedures--Department as designated agency for purposes of federal laws.

34A-6-1.34. Enforcement of rules by board through permit procedures--Department as designated agency for purposes of federal laws. The board may enforce through its permit procedures those rules promulgated by the secretary pursuant to chapter 34-21 that pertain to the land disposal of radioactive substances. The department is designated the agency for all state purposes of the Federal Solid Waste Disposal Act (Public Law 89-272) as amended to January 1, 2011, and the Hazardous and Solid Waste Amendments of 1984 (Public Law 98-616) as amended to January 1, 2011.

Source: SL 1989, ch 306, § 34; SL 2011, ch 165, § 116.



§ 34A-6-1.35 Functions of department--Delegation of duties and authority--Power to accept and administer grants and loans.

34A-6-1.35. Functions of department--Delegation of duties and authority--Power to accept and administer grants and loans. The department shall perform all the functions with respect to the control of solid waste disposal as provided for by §§ 34A-6-1.1 to 34A-6-1.38, inclusive, except that the Board of Minerals and Environment shall perform any quasi-legislative, quasi-judicial, advisory, and special budgetary functions as defined in § 1-32-1. The secretary may delegate to officers and employees of the department such functions, duties, and authority as are reasonable and proper in carrying out the provisions of §§ 34A-6-1.1 to 34A-6-1.38, inclusive.

The department may advise, consult, and cooperate with other agencies and instrumentalities of the state, other states, and the federal government and with affected groups and industries in the formulation of plans and the implementation of solid waste disposal programs.

In addition to any other powers conferred on it by law, the department may accept and administer such loans and grants from the federal government and from other sources as may be available to the department for the planning, construction, and operation of solid waste disposal sites and facilities.

Source: SL 1989, ch 306, § 35.



§ 34A-6-1.38 County or municipal imposition and levy of disposal fee--Payment and collection--Distribution of shares.

34A-6-1.38. County or municipal imposition and levy of disposal fee--Payment and collection--Distribution of shares. In addition to the solid waste disposal fee assessed by the state under § 34A-6-1.17 and by a political subdivision under § 34A-6-29, a county or municipality may impose and levy a solid waste disposal fee upon the disposal of solid waste at a solid waste facility within, or operated under, its jurisdiction. Fees imposed under this section are in addition to all other fees and taxes levied by law.

The fee imposed in this section shall be paid by the owner of the solid waste disposal facility and remitted to the county or municipal treasurer. The obligation to pay the fee accrues at the time the solid waste is disposed of at the solid waste facility. The owner of the facility may collect these fees from persons disposing of solid waste at the facility. The fee imposed by this section is due and payable by the owner on or before the fifteenth day of the month next succeeding the month in which the fee accrued together with a return on a form prescribed by the county or municipal treasurer. Each person required to pay the fee imposed by this section shall keep complete and accurate records in a form required by the county or municipal treasurer.

The county or municipality may distribute shares of this fee to municipalities and school districts within its boundary as it deems appropriate considering the location of the facility and the impacts on the representation jurisdiction.

Source: SL 1989, ch 306, § 38; SL 1992, ch 60, § 2; SL 2011, ch 165, § 117.



§ 34A-6-1.40 Removal of improperly disposed solid waste--Alternative means of disposal.

34A-6-1.40. Removal of improperly disposed solid waste--Alternative means of disposal. Any person convicted of a violation of § 34A-6-1.4 shall, in addition to any other penalty, remove the solid waste from where it was improperly disposed and shall dispose of such solid waste in a manner consistent with this chapter. However, the court may provide for an alternative means of disposal if such disposal is consistent with the provisions of this chapter.

Source: SL 1992, ch 257.



§ 34A-6-2 to 34A-6-16. Repealed.

34A-6-2 to 34A-6-16. Repealed by SL 1989, ch 306, § 1.



§ 34A-6-17 Plans for county systems--Submission to state board.

34A-6-17. Plans for county systems--Submission to state board. The board of county commissioners in each county of the state shall plan, initiate, and provide a solid waste management system to adequately handle solid wastes generated or existing within the boundaries of the county. The plan shall be submitted to the Board of Minerals and Environment for approval on a specified date.

Source: SL 1972, ch 198, § 13; SDCL, § 34-16B-17; SL 1986, ch 295, § 24.



§ 34A-6-18 County grant of franchises--Approval by voters--Maximum period.

34A-6-18. County grant of franchises--Approval by voters--Maximum period. Any county may grant and regulate franchises for the purpose of collection and disposal of solid waste, as solid waste is defined by subdivision 34A-6-1.3(17), in those parts of the county not subject to the jurisdiction of a municipality. Such franchises may be granted for a part of the county. No franchise is valid unless approved in an election by a majority of the electors voting on the question. Such election shall be held in that part of the county affected by the franchise. Such franchise may not be granted for a longer period than ten years.

Source: SL 1974, ch 244, § 2; SDCL Supp, § 34-16B-17.1; SL 1977, ch 280, § 23; SL 1987, ch 29, § 19; SL 1989, ch 306; SL 1991, ch 24, § 9.



§ 34A-6-19 Municipal procedure applied to counties--General election laws apply.

34A-6-19. Municipal procedure applied to counties--General election laws apply. The procedure prescribed for municipalities in § 34A-6-25 shall also apply to counties when granting franchises pursuant to § 34A-6-18. The governing body of the county shall substantially follow the procedure that a municipality would use in the granting of a franchise, where applicable, and the general election laws shall apply to county franchise elections where applicable.

Source: SL 1975, ch 226, § 2; SDCL Supp, § 34-16B-17.2; SL 1977, ch 280, § 24.



§ 34A-6-20 County agreements with other political subdivisions and persons.

34A-6-20. County agreements with other political subdivisions and persons. The board of county commissioners of a county may enter into agreements with other counties, one or more municipalities, townships, governmental agencies, with private persons, trusts, or with any combination thereof to provide a solid waste management system for all participating counties, an individual county, or any portion thereof.

Source: SL 1972, ch 198, § 13; SDCL, § 34-16B-18.



§ 34A-6-21 County assumption of responsibility for wastes within municipalities.

34A-6-21. County assumption of responsibility for wastes within municipalities. By agreement or contractual arrangement the board of county commissioners may assume responsibility for solid wastes generated within municipalities whether within the county or other counties.

Source: SL 1972, ch 198, § 13; SDCL, § 34-16B-19.



§ 34A-6-22 Sanitary districts and counties to have municipal rights and responsibilities.

34A-6-22. Sanitary districts and counties to have municipal rights and responsibilities. All sanitary districts and counties shall have the same rights and responsibilities under this chapter as municipalities.

Source: SL 1972, ch 198, § 12; SDCL, § 34-16B-20.



§ 34A-6-23 Repealed.

34A-6-23. Repealed by SL 2015, ch 192, § 1.



§ 34A-6-24 Municipal grant of franchises--Maximum period.

34A-6-24. Municipal grant of franchises--Maximum period. Any municipality may grant and regulate franchises for the purpose of collection and disposal of solid waste, as defined in subdivision 34A-6-1.3(17), if the solid waste originates in the municipality or in a zone adjacent to the municipality that is not a part of another municipality, and does not exceed two miles around the boundaries of the municipality. The franchise may not be granted for a longer period than ten years.

Source: SL 1974, ch 244, § 1; SDCL Supp, § 34-16B-21.1; SL 1977, ch 280, § 25; SL 1987, ch 29, § 20; SL 1991, ch 24, § 10; SL 2011, ch 165, § 118.



§ 34A-6-25 Vote required for municipal grant of franchise--General or special election--Adoption of ordinance before vote--Notice of election.

34A-6-25. Vote required for municipal grant of franchise--General or special election--Adoption of ordinance before vote--Notice of election. No franchise may be granted by any municipality pursuant to § 34A-6-24 unless the governing body of the municipality submits the proposition of issuing the franchise to a vote of the electors at a general or special election called for that purpose. Before submitting the proposition, the governing body shall first approve the proposed franchise by ordinance, incorporating the proposed franchise in full and providing for submission of the proposition at an election to be held not sooner than thirty days after the publication of the election and proposition. The notice of election and the proposition shall refer to the ordinance by number and shall include the full title of the ordinance. No such franchise or franchise ordinance is effective unless the proposal to grant the franchise is approved at the election by a majority vote of the electors.

Source: SL 1975, ch 226, § 1; SDCL Supp, § 34-16B-21.2; SL 2011, ch 165, § 119.



§ 34A-6-26 Municipal agreements with other political subdivisions and persons--Maximum duration.

34A-6-26. Municipal agreements with other political subdivisions and persons--Maximum duration. The governing body of the municipality may enter into agreements with a county or counties, with one or more other municipalities, with a regional recycling and waste management district created pursuant to chapter 34A-16, with Indian tribes, with private persons, corporations, trusts, or with any combination thereof, to provide or operate a solid waste collection or disposal system or disposal site for a solid waste management system for the municipality. Any such contract may not exceed thirty-five years in duration.

Source: SL 1972, ch 198, § 7; SDCL, § 34-16B-22; SL 1977, ch 280, § 26; SL 1993, ch 259, § 48; SL 1994, ch 283.



§ 34A-6-27 City-county combinations to grant franchises--Approval by voters--Approval or rejection by subdivisions.

34A-6-27. City-county combinations to grant franchises--Approval by voters--Approval or rejection by subdivisions. Municipalities and counties may combine to grant and regulate franchises for the purposes outlined in §§ 34A-6-18 and 34A-6-24. Franchises granted under this section must be approved by the electors in the same manner as provided by § 34A-6-18. In case the electors of any political subdivision cooperating under this section reject the franchise, the franchise shall be granted for those subdivisions approving it.

Source: SL 1974, ch 244, § 3; SDCL Supp, § 34-16B-22.1; SL 1977, ch 280, § 27.



§ 34A-6-28 Municipal procedure applied to combined city-county grants of franchises--General election laws apply--One election.

34A-6-28. Municipal procedure applied to combined city-county grants of franchises--General election laws apply--One election. The procedure prescribed in § 34A-6-25 shall apply to franchises granted by combinations of municipalities and counties pursuant to § 34A-6-27, and the general election laws shall be substantially followed. A county and municipality adopting a franchise ordinance under this section may each adopt a separate ordinance or the same ordinance but in each instance, only one election shall be held, and it shall be held throughout the area affected by the proposed ordinance.

Source: SL 1975, ch 226, § 3; SDCL Supp, § 34-16B-22.2; SL 1977, ch 280, § 28.



§ 34A-6-29 Subdivision fees, charges, and license requirements--Collection of delinquent charges.

34A-6-29. Subdivision fees, charges, and license requirements--Collection of delinquent charges. The governing body of a municipality, county, or subdivision may levy and collect fees and charges and require licenses as are necessary to discharge their responsibility. The fees, charges, and licenses shall be based on a fee schedule set forth in an ordinance or resolution. If any fee, charge, or license so levied, other than a municipal garbage collection fee, becomes delinquent, the delinquency may be certified to the county treasurer and shall be collected by the county treasurer in the following year as a condition precedent to payment of the real property tax on the lot or parcel of land with respect to which the fee, charge, or license was levied. The chief fiscal officer of a municipality shall collect a delinquent municipal garbage collection fee as a condition precedent to the payment of any water, sewer, utility, or other charge collected by the municipality.

Source: SL 1972, ch 198, § 8; SDCL § 34-16B-23; SL 1975, ch 218, § 1; SL 1977, ch 282; SL 2011, ch 165, § 120.



§ 34A-6-30 to 34A-6-36. Repealed.

34A-6-30 to 34A-6-36. Repealed by SL 1986, ch 291, §§ 26 to 32.



§ 34A-6-37 Acceptance and disbursement of funds for solid waste or recycling facility or system.

34A-6-37. Acceptance and disbursement of funds for solid waste or recycling facility or system. Any county, municipality, or other political subdivision of the state that is authorized to own or operate a solid waste or recycling facility or system may accept and disburse funds derived from grants from the federal or state governments, from private sources, from moneys that may be appropriated from the general fund, or a combination thereof for the installation and operation of a solid waste management system or facility, recycling facility, or any portion of such a system or facility. In addition, the county, municipality, or political subdivision may accept and disburse funds that are derived from or used for transactions authorized under § 34A-6-63.1. Such transactions are exempt from the provisions of §§ 7-8-15, 7-11-6, 7-18-3, 7-22-1, 7-22-2, 7-22-3, 9-18-1, 9-23-1, 9-23-2, and 9-23-3.

Source: SL 1972, ch 198, § 9; SDCL § 34-16B-24; SL 2007, ch 204, § 3.



§ 34A-6-38 Municipal acquisition of property--Maximum duration of contract--Shares of parties to regional or county solid waste authority.

34A-6-38. Municipal acquisition of property--Maximum duration of contract--Shares of parties to regional or county solid waste authority. Municipalities are authorized to acquire by gift, devise, lease, purchase, or eminent domain real or personal property necessary to the installation and operation of a solid waste management system either individually or as a party to a regional or county solid waste authority. A contract for the purchase or lease of such property by a municipality may be for a term not to exceed twenty years. If contracted as a party to a regional or county solid waste authority, each member's share shall be fixed at the time of purchase with provisions for a division of proceeds upon termination of the region or the withdrawal from regional participation.

Source: SL 1972, ch 198, § 10; SDCL, § 34-16B-25; SL 1977, ch 280, § 30.



§ 34A-6-39 Appropriations for long-term contracts.

34A-6-39. Appropriations for long-term contracts. If the term of any contract entered into pursuant to § 34A-6-26 or 34A-6-38 extends for more than one year, an appropriation need not have been previously made concerning such expense except sufficient to cover the amount payable or estimated to become payable under such contract for the first year thereof. The governing body shall annually thereafter appropriate sufficient money to cover the amount payable or estimated to become payable under such contract during the ensuing fiscal year.

Source: SL 1977, ch 280, § 31.



§ 34A-6-40 Policies and requirements for operation of system.

34A-6-40. Policies and requirements for operation of system. The governing body of any county, municipality, or other political subdivision of the state may, by ordinance or resolution, establish policies and requirements governing the operation of any solid waste management facility or system or any recycling facility owned or operated by the county, municipality, or political subdivision. The policies and requirements may include operating procedures, procedures to protect the safety of operating personnel, hours of operation, and character and kind of wastes accepted by such facilities. Policies and requirements established pursuant to this section shall conform to state statutes and rules related to solid waste and recycling.

Source: SL 1972, ch 198, § 11; SDCL § 34-16B-26; SL 1993, ch 256, § 30; SL 2007, ch 204, § 4.



§ 34A-6-41 Local standards for sites and facilities.

34A-6-41. Local standards for sites and facilities. Any local governing body in accordance with existing statutory authority, may by ordinance or resolution adopt standards for the location, design, construction, and maintenance of solid waste disposal sites and facilities more restrictive than those adopted by the State Department of Environment and Natural Resources under the provisions of this chapter.

Source: SL 1972, ch 198, § 5; SDCL, § 34-16B-27; SL 1977, ch 280, § 32; SL 1986, ch 295, § 27.



§ 34A-6-42 to 34A-6-49. Repealed.

34A-6-42 to 34A-6-49. Repealed by SL 1989, ch 306, § 1.



§ 34A-6-50 Repealed.

34A-6-50. Repealed by SL 2011, ch 165, § 121.



§ 34A-6-52 Repealed.

34A-6-52. Repealed by SL 1993, ch 2, § 31.



§ 34A-6-53 Legislative approval required for large-scale solid waste facilities--Requirements--Exception.

34A-6-53. Legislative approval required for large-scale solid waste facilities--Requirements--Exception. No large-scale solid waste facility may be sited, constructed, or operated in this state unless the Legislature enacts a bill approving the siting, construction, or operation of the facility pursuant to a solid waste permit or permit renewals, issued by the Board of Minerals and Environment. The Legislature must find that the facility is environmentally safe and in the public interest. The requirements of this section do not apply to the land application for irrigation purposes of solid waste generated from a livestock processing facility if the application is done in accordance with a solid waste permit or permit renewal issued by the board.

Source: SL 1991, ch 453 (I.M. 1); SL 2008, ch 177, § 1.



§ 34A-6-54 Definition of large-scale solid waste facility.

34A-6-54. Definition of large-scale solid waste facility. A large-scale solid waste facility is any single facility, or two or more facilities operated as a single unit, in which over two hundred thousand tons of solid waste is disposed or incinerated per year.

Source: SL 1991, ch 453 (I.M. 1).



§ 34A-6-55 Existing facilities to cease until legislative approval is obtained.

34A-6-55. Existing facilities to cease until legislative approval is obtained. The Board of Minerals and Environment shall cause any existing large-scale solid waste facility to cease operation unless legislative approval as prescribed in § 34A-6-53 has been obtained.

Source: SL 1991, ch 453 (I.M. 1); SL 2011, ch 165, § 122.



§ 34A-6-56 Approval requirements are retroactive.

34A-6-56. Approval requirements are retroactive. The provisions of §§ 34A-6-53 to 34A-6-56, inclusive, are retroactive to July 1, 1989.

Source: SL 1991, ch 453 (I.M. 1).



§ 34A-6-57 Rejected.

34A-6-57. Rejected by referred law no 1, November 3, 1992.



§ 34A-6-58 General permit for category of solid waste treatment, storage or disposal--Terms and conditions--Suspension, revocation or modification.

34A-6-58. General permit for category of solid waste treatment, storage or disposal--Terms and conditions--Suspension, revocation or modification. Upon the recommendation of the secretary and after public notice in at least three newspapers of general circulation in this state and notice to all municipalities, counties, and tribal governments and opportunity for public hearing, the board may issue a general permit for a category of solid waste treatment, storage, or disposal. A general permit issued by the board may be subject to such terms and conditions for installation, establishment, modification, operation, or abandonment of a category of solid waste treatment, storage, or disposal as the board finds reasonably necessary to adequately protect the public health, safety, welfare, and the environment of this state. Waste treatment, storage, or disposal activities conducted in conformity with a general permit do not require a permit issued under § 34A-6-1.13.

A general permit shall remain in effect until suspended, revoked, or modified by the board. A general permit may be modified after public notice and opportunity for public hearing. A general permit may be suspended or revoked after publication of notice and order of suspension and revocation in at least three newspapers of general circulation in this state. If an affected facility or interested party wishes to contest the order, a request for hearing shall be filed with the department within twenty days. A hearing on the matter shall be held as soon thereafter as practicable. Notice of hearing shall be published in at least three newspapers of general circulation in this state. Any facility operating under a general permit pursuant to this section, upon the filing of a complaint to the board, and upon action by the board in accordance with the contested case provisions of chapter 1-26, may be removed from the jurisdiction of the general permit and required to obtain an individual permit.

Source: SL 1991, ch 288, § 4.



§ 34A-6-59 Legislative findings.

34A-6-59. Legislative findings. The Legislature finds that the implementation of federal regulations under subtitle D of the Resource Conservation and Recovery Act, P.L. 94-580, as amended to January 1, 2011, will reduce the available landfill capacity in the state for the disposal of municipal solid waste. The Legislature further finds:

(1) That maximum solid waste source reduction, reuse, recycling, and composting are preferable to land disposal, are the most economically sound and environmentally safe methods of solid waste management and are in the best interest of the state in order to protect public health and the environment and to conserve resources, energy, and tax dollars; and

(2) That education, research, development, and innovation in the design, management, and operation of source reduction, reuse, recycling, and composting are essential in reducing operating costs and providing incentives for the use of these systems and operations and their products.
Source: SL 1992, ch 254, § 21; SL 2011, ch 165, § 123.



§ 34A-6-60 Legislative intent to reduce amount of solid waste disposed in landfills.

34A-6-60. Legislative intent to reduce amount of solid waste disposed in landfills. The Legislature intends by §§ 34A-6-59 to 34A-6-92, inclusive, to establish programs and regulations that reduce the waste stream disposed of in landfills in this state and thus protect the public health, safety, and welfare of all South Dakotans, protect the environment, and return resources back to industry for reuse. The goal of the state is to reduce the amount of materials in the waste stream being landfilled. The amount of materials being landfilled shall be reduced using appropriate methods and technology through the practice of solid waste reduction, waste diversion, reuse, recycling, composting, and waste-to-energy. The goal of the state is to reduce the waste stream disposed in landfills by fifty percent by July 1, 2001. For the purposes of this section, the term, waste stream, means the disposal of solid waste as defined in § 34A-6-1.3.

The base year for establishing the amount of materials in the waste stream is the calendar year 1990. Total tonnage of solid waste landfilled in the calendar year 1990 is the basis for all waste reduction calculations. In the absence of scale data and cubic yardage data of waste materials landfilled, the base tonnage is calculated as eight-tenths of a ton per year per person, in residence, serviced by the landfill. Tonnage may be estimated by equating one cubic yard of solid waste received at the landfill gate to seven hundred pounds of solid waste. In determining the reduction level of the waste stream, it is assumed that each person in 1990 generated eight-tenths of a ton per year of municipal solid waste.

Any landfill that conducted waste reduction or recycling programs before the 1990 base calendar year and increased its ability to reduce waste stream volume may receive credit for prior recycled tonnage in the solid waste source reduction and recycling plan required by § 34A-6-74. Similarly, any landfill that has experienced or will experience a growth in its population served may submit justification for increased tonnage, even after waste reduction or recycling programs have been implemented.

Source: SL 1992, ch 254, § 22; SL 1998, ch 203, § 1.



§ 34A-6-61 Definitions.

34A-6-61. Definitions. Terms used in §§ 34A-6-59 to 34A-6-92, inclusive, mean:

(1) "Agency" or "state agency," each association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty, including the legislative and judicial branches of the government of the state, but not including local units of government such as counties, townships, municipalities, chartered governmental units, school or other special districts, or Indian tribes;

(2) "Department," the Department of Environment and Natural Resources;

(3) "Local unit of government," a county, municipality, school district, special district or other political subdivision of the State of South Dakota or a similar unit of government of another state or nation;

(4) "Major appliance," a major residential or commercial appliance, including any air conditioner, clothes dryer, clothes washer, dishwasher, freezer, kitchen range, microwave oven, refrigerator, television, or water heater;

(5) "Motor vehicle," a motor vehicle as defined in § 32-3-1;

(6) "Municipality," a municipality as defined in § 9-1-1;

(7) "Paper and paper products," paper items including paper napkins, towels, corrugated and other cardboard, toilet tissue, high-grade office paper, newsprint, offset paper, bond paper, xerographic bond paper, mimeo paper, and duplicator paper;

(8) "Plastic," any material made of polymeric organic compounds and additives that can be shaped by flow;

(9) "Plastic bottle," a plastic container having a neck that is smaller than the body of the container, accepts a screw-type, snap cap, or other closure, and has a capacity of sixteen fluid ounces or more, but less than five gallons;

(10) "Plastic product label," a molded imprint or raised symbol on or near the bottom of a plastic product;

(11) "Postconsumer material," products generated by a business or consumer that have served their intended end uses and that have been separated or diverted from solid waste for the purpose of collection, recycling, and disposition;

(12) "Recovered material," material which is recovered or derived from solid waste;

(13) "Recovered paper material," paper waste generated after the completion of the papermaking process, such as postconsumer material, envelope cuttings, bindery trimmings, printing waste, cutting and other converting waste, butt rolls and mill wrappers, obsolete inventories, and rejected unused stock. The term does not include fibrous waste generated during the manufacturing process such as fibers recovered from waste, water, or trimmings of paper machine rolls; or fibrous by-products of harvesting, extractive, or woodcutting processes; or forest residue such as bark;

(13A) "Recyclable materials," materials that are separated from solid waste for the purpose of recycling, including paper, glass, plastics, metals, motor oil, tires, and batteries;

(14) "Recycled," the quality of being manufactured from or consisting of, in whole or part, materials derived from solid waste;

(15) "Recycled paper," a paper product with not less than forty percent of its total weight consisting of postconsumer material and recovered paper material and at least ten percent of the total weight of recycled paper is of postconsumer materials;

(16) "Recycling," any process by which waste, or materials that would otherwise become waste, are collected, separated, or processed and revised or returned to use in the form of raw materials or products. The term includes the composting of yard waste which has been previously separated from other waste, but does not include any form of energy recovery;

(17) "Rigid plastic containers," any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible shape or form with a capacity of eight ounces or more, but less than five gallons;

(18) "Sanitary landfill," a solid waste disposal facility in which solid waste is buried between layers of earth;

(19) "Secretary," secretary of the Department of Environment and Natural Resources;

(20) "Solid waste," solid waste as defined in § 34A-6-1.3;

(21) "Solid waste disposal facility," a solid waste disposal facility as defined in § 34A-6-1.3;

(22) "Source reduction," practices that reduce, avoid, or eliminate both the generation of solid waste and the use of toxic materials so as to reduce risks to health and the environment and to avoid, reduce, or eliminate the generation of wastes or environmental pollution at the source and not merely achieved by shifting a waste output or waste stream from one environmental medium to another environmental medium;

(23) "Universal recycling symbol," an equilateral triangle formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The arrowhead of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three arrows curved at their midpoints, shall depict a clockwise path;

(24) "Waste oil," any oil after use that is contaminated through storage or handling before the oil is recycled;

(25) "Waste tire," a tire that is no longer suitable for its original purpose because of wear, damage, or defect;

(26) "Waste tire collection site," a site used for the storage, collection, or deposit of waste tires;

(27) "Waste tire collector," a person who owns or operates a site used for the storage, collection, or deposit of more than fifty waste tires;

(28) "Waste tire processing," producing or manufacturing usable materials from waste tires. The term does not include incineration of tires for fuel or energy recovery purposes;

(29) "Waste tire processing site," a site used for the processing of waste tires and owned or operated by a tire processor who has a permit for the site; and

(30) "Yard waste," leaves, grass clippings, and other similar waste vegetative material.
Source: SL 1992, ch 254, § 23; SL 1993, ch 261.



§ 34A-6-62 Waste reduction and recycling program established.

34A-6-62. Waste reduction and recycling program established. The department shall establish a statewide waste reduction and recycling program to promote the waste management policy contained in § 34A-6-59 and 34A-6-60 and the waste management hierarchy contained in § 34A-6-1.2. The program shall encourage waste generators to reduce the volume of waste generated and to recycle the waste that is generated. The program shall utilize financial and legal incentives, education, technical assistance, regulation, and other implementation methods. The program shall involve the development of public and private sector initiatives, the development of markets and other opportunities for waste reduction and recycling, and other related efforts.

Source: SL 1992, ch 254, § 24.



§ 34A-6-63 Elements of waste reduction and recycling program.

34A-6-63. Elements of waste reduction and recycling program. The elements of the program required in § 34A-6-62 shall include promotion of:

(1) Efforts to increase the purchase and use of recycled products by government, business, and the public;

(2) Efforts to recover recyclable materials from the waste stream;

(3) Local efforts to implement recycling collection centers;

(4) Local efforts for curbside collection of separated recyclable waste materials and local efforts for drop-off sites or programs for rural areas;

(5) Public education programs that promote public awareness of waste volume reduction and the use of recyclable materials;

(6) Markets for recyclable materials;

(7) Research, manufacturing processes, and product development that provide for source reduction through use of alternative materials and through decreased material input and resource consumption; and

(8) Information-sharing and coordination of efforts among state governments in such areas as recycling education, technical assistance, market analysis, and related topics.
Source: SL 1992, ch 254, § 25.



§ 34A-6-63.1 Policies and requirements for purchase, sale, or transfer of solid waste or by-products, recyclable materials, or scrap by local government facility or program.

34A-6-63.1. Policies and requirements for purchase, sale, or transfer of solid waste or by-products, recyclable materials, or scrap by local government facility or program. The governing body of any county, municipality, or political subdivision of the state may, by ordinance or resolution, establish policies, requirements, and procedures for the purchase, acquisition, sale, or transfer of any solid waste, as defined in § 34A-6-1.3; solid waste by-products; recyclable materials, as defined in § 34A-6-61; and scrap materials by any solid waste or recycling system or facility that is owned or operated by the county, municipality, or political subdivision or by any other facility or program that is owned or operated by the county, municipality, or political subdivision. Policies and requirements established pursuant to this section shall conform to state statutes and rules related to solid waste and recycling.

Such purchases, acquisitions, sales, and transfers are exempt from the requirements of chapters 5-18A and 6-13. If the governing body determines that it is in the best interests of the county, municipality, or political subdivision, the governing body may attempt to identify additional prospective buyers or sellers and may negotiate the conditions of such transactions with prospective buyers or sellers, including price, delivery, transport, quantity, and length of contract, to obtain the price or conditions most advantageous to the governing body. The governing body may authorize procedures for adjusting prices to meet changing market conditions not within the control of the purchaser or seller. No governing board member and no officer of the county, municipality, or political subdivision may purchase or acquire the materials described in this section unless such materials are available for sale to or acquisition by the general public.

Source: SL 2007, ch 204, § 1; SL 2011, ch 2, § 141.



§ 34A-6-64 Disposal of tires.

34A-6-64. Disposal of tires. Disposal of tires at sanitary landfills in this state is prohibited beginning on July 1, 1995, unless the tire has been processed in the manner established in rule by the board.

Source: SL 1992, ch 254, § 26.



§ 34A-6-66 Promulgation of rules for waste tire stockpiling and processing facilities.

34A-6-66. Promulgation of rules for waste tire stockpiling and processing facilities. Upon completion of the study pursuant to § 34A-6-65, the department shall determine the number of stockpiling facilities that are necessary; and the board shall promulgate rules pursuant to chapter 1-26 for waste tire stockpiling and processing facilities. The rules shall include the following:

(1) The prohibition of burning within one hundred yards of a tire stockpile;

(2) The maximum height, width, and length of a tire stockpile;

(3) Plans to control mosquitos and rodents;

(4) A facility closure plan;

(5) Specifications for fire lanes between stockpiles;

(6) Limitation of the total number of tires allowed at a single stockpile site;

(7) Criteria for the issuance of permits to qualified waste tire stockpiling and processing facilities. No waste tire stockpiling or processing may be done without a permit; and

(8) Appropriate waste tire processing methods.
Source: SL 1992, ch 254, § 28.



§ 34A-6-67 Landfill waste reduction targets--Implementation dates.

34A-6-67. Landfill waste reduction targets--Implementation dates. In order to achieve the waste reduction goals provided for under § 34A-6-60, no landfill in the state may accept yard waste, lead acid batteries, waste motor oil, or white good appliances for disposal.

Office and computer paper, old newspaper, magazines, telephone books, corrugated cardboard, other marketable paper products, containers made from plastic, aluminum, and steel, and other municipal solid waste materials that are diverted from landfilling using appropriate methods and technology count toward the waste reduction goal. Appropriate methods and technology includes recycling facilities.

Source: SL 1992, ch 254, § 30; SL 1995, ch 205; SL 1998, ch 203, § 2.



§ 34A-6-68 Code required for rigid plastic bottle or rigid plastic container.

34A-6-68. Code required for rigid plastic bottle or rigid plastic container. Beginning July 1, 1995, no person may distribute, sell, or offer for sale in this state any plastic bottle or rigid plastic container unless the product is labeled with a code indicating the plastic resin used to produce the bottle or container. Rigid plastic bottles or rigid plastic containers with labels and basecups of a different material shall be coded by their basic material. The code shall consist of a number placed within the universal recycling symbol and letters placed below the symbol. The number used shall be as follows:

(1) 1.-PETE (polyethylene terephthalate);

(2) 2.-HDPE (high density polyethylene);

(3) 3.-V (vinyl);

(4) 4.-LDPE (low density polyethylene);

(5) 5.-PP (polypropylene);

(6) 6.-PS (polystyrene);

(7) 7.-OTHER (includes multi-layer).

The Department of Environment and Natural Resources shall maintain a list of the label codes provided in this section and shall provide a copy of that list to any person upon request.

Source: SL 1992, ch 254, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 154, eff. Apr. 12, 2011.



§ 34A-6-69 Inspection of facilities.

34A-6-69. Inspection of facilities. The department may inspect, as provided in § 34A-6-1.20, any facility engaged in the transport, storage, or processing of materials for recycling, reuse, or other solid waste management purposes.

Source: SL 1992, ch 254, § 32.



§ 34A-6-70 Solid waste evaluation.

34A-6-70. Solid waste evaluation. Each county and first class municipality shall prepare or have prepared, on or before January 1, 1993, a solid waste evaluation coordinated with the state solid waste management plan provided for in § 34A-6-1.5. The evaluation shall cover a fifteen-year time period, shall serve as the basis for county and municipal decisions on the need for facilities, and shall be provided to the board for its consideration in determining whether to issue facility permits under § 34A-6-1.13. The evaluation shall include an analysis of the current and projected volume of solid waste, disposal capacity including all existing and planned facilities, the potential for source reduction, reuse, recycling, resource recovery, and shared and regional recycling and waste management facilities. The evaluation shall include a full accounting of the true and total cost, including the long-term costs, of all options analyzed in the evaluation. Counties and municipalities subject to this section shall consider in their solid waste evaluation, 40 CFR parts 257 and 258 of the environmental protection agency solid waste disposal criteria commonly known as "RCRA subtitle D regulations," as finally adopted and published in the Federal Register on October 9, 1991, and as amended to January 1, 2011; the statewide comprehensive solid waste management plan; and all rules promulgated by the board.

Source: SL 1992, ch 254, § 33; SL 2011, ch 165, § 124.



§ 34A-6-71 Regionalization of recycling and solid waste operations.

34A-6-71. Regionalization of recycling and solid waste operations. Regionalization of recycling and solid waste planning, management, operations, and disposal are encouraged whenever possible. Any two or more responsible units of government may prepare a single solid waste evaluation as provided in § 34A-6-70 for the analysis of the solid waste needs within the combined area of the responsible units of government as provided in the joint powers provisions of chapter 1-24. The department shall prepare model joint solid waste planning, management, recycling, operations, and disposal agreements and shall provide them to responsible units for the purpose of promoting regional planning and developing the regional recycling and waste management districts provided for under the statewide comprehensive solid waste management plan. Every regional landfill shall make provisions for municipalities and other political subdivisions responsible for solid waste management to exercise the powers provided for under § 34A-6-67. However, each regional landfill may establish special rates commensurate with additional costs incurred by the landfill for waste containing materials not excluded from the waste stream as provided for under § 34A-6-67.

Source: SL 1992, ch 254, § 34.



§ 34A-6-73 Responsible units of governments--Evaluation of capacity.

34A-6-73. Responsible units of governments--Evaluation of capacity. Each county and first class municipality shall be the responsible unit of government for preparing the solid waste evaluation required under § 34A-6-70. The responsible unit shall evaluate capacity to meet the solid waste management needs of the unit for a period of at least fifteen years. Capacity shall be sufficient to meet the requirements of state law and all applicable requirements of the United States Environmental Protection Agency. The evaluation shall be submitted to the department on or before January 1, 1993, and shall provide details of a local recycling program which shall contain a methodology for meeting the state source reduction and recycling goal pursuant to § 34A-6-60 and a methodology for implementing a program of separation of wastes including yard waste, glass, plastic, paper, and metal.

Source: SL 1992, ch 254, § 36.



§ 34A-6-74 Filing of solid waste source reduction and recycling plan--Department review and aid in development--Hearings--Updating of plans.

34A-6-74. Filing of solid waste source reduction and recycling plan--Department review and aid in development--Hearings--Updating of plans. Every municipality or other political subdivision responsible for solid waste management shall file with the department by January 1, 1994, a comprehensive solid waste source reduction and recycling plan detailing the method by which the municipality or other political subdivision responsible for solid waste management will comply with the requirements of § 34A-6-67 to establish and implement a comprehensive solid waste source reduction and recycling program for its residents. For the purposes of this section, any public or private entity managing the solid waste stream for a municipality or county shall file one comprehensive plan on behalf of its members with the filing requirements of this section. The department shall review each comprehensive plan submitted and may reject, suggest modifications to, or approve the proposed plan. The department shall aid in the development of comprehensive plans for compliance with this section and shall make available appropriate forms for the submission of comprehensive plans. The department may hold hearings for the purpose of implementing this section. The comprehensive plan required in this section shall be updated and submitted to the department for approval five years after its most recent approval. The department may, consistent with rules promulgated by the board pursuant to chapter 1-26, require the filing or updating of a plan at other times.

Source: SL 1992, ch 254, § 37.



§ 34A-6-75 Plan required for issuance of new or renewed permit.

34A-6-75. Plan required for issuance of new or renewed permit. Beginning July 1, 1994, no new permit for a solid waste disposal facility may be issued and no existing permit reissued or renewed unless the permit applicant, in conjunction with all local units of government whose residents, businesses, or institutions generate solid waste to be stored or disposed of in the facility, has filed a plan as required in § 34A-6-74.

Source: SL 1992, ch 254, § 38.



§ 34A-6-76 Documentation of beginning implementation of plan required for new or renewed permit.

34A-6-76. Documentation of beginning implementation of plan required for new or renewed permit. Beginning July 1, 1997, no new permit for a solid waste disposal facility may be issued and no existing permit may be reissued or renewed unless the permit applicant, in conjunction with all local units of government whose residents, businesses, or institutions generate solid waste to be stored or disposed of in the facility, documents that steps are being taken to begin implementing the plan filed pursuant to § 34A-6-74.

Source: SL 1992, ch 254, § 39.



§ 34A-6-77 Documentation of alternatives to landfills required for reissued or renewed permit.

34A-6-77. Documentation of alternatives to landfills required for reissued or renewed permit. Beginning July 1, 2000, no existing solid waste disposal permit may be reissued or renewed unless the permit applicant, in conjunction with all local units of government whose residents, businesses, or institutions generate solid waste to be stored or disposed of in the facility, documents that alternative methods of solid waste management other than use of a sanitary landfill have been implemented as set forth in the plan filed pursuant to § 34A-6-74.

Source: SL 1992, ch 254, § 40.



§ 34A-6-78 Certification of landfill as necessary part of alternative solid waste management required for new permit.

34A-6-78. Certification of landfill as necessary part of alternative solid waste management required for new permit. Beginning July 1, 2000, no new solid waste disposal facility permit for a landfill may be issued unless the applicant, in conjunction with all local units of government whose residents, businesses, or institutions generate solid waste to be stored or disposed of in the facility, certifies that the landfill is needed as a part of an alternative solid waste management method.

Source: SL 1992, ch 254, § 41.



§ 34A-6-79 Assistance to individuals, businesses, government with regard to solid waste management--Specifications.

34A-6-79. Assistance to individuals, businesses, government with regard to solid waste management--Specifications. The department shall provide assistance to individuals, groups, businesses, state agencies, and local units of government in all aspects of solid waste management consistent with §§ 34A-6-59 to 34A-6-92, inclusive. This assistance may be provided through programs established under § 34A-6-80 and shall include:

(1) Providing information on how to conduct a waste audit;

(2) Maintaining current estimates of the generation of components of solid waste by appropriate categories of businesses, industries, municipalities, and other governmental entities;

(3) Providing solid waste generators and handlers with information on how to manage solid waste consistent with §§ 34A-6-59 to 34A-6-92, inclusive;

(4) Identifying appropriate qualifications of recycling program coordinators and staff;

(5) Preparing sample recycling ordinances, procedural handbooks, and contracts;

(6) Identifying sources of information regarding the creation and operation of a municipal or county recycling program;

(7) Providing advice, upon the request of the municipality or county, on implementing the municipality's or county's solid waste management plan;

(8) Identifying prospective buyers and brokers of materials recovered from solid waste;

(9) Preparing suggestions for regional programs to market materials recovered from solid waste; and

(10) Identifying methods to successfully accommodate fluctuating markets for materials recovered from solid waste.
Source: SL 1992, ch 254, § 50E.



§ 34A-6-80 Educational and training programs on solid waste management--Training program audiences.

34A-6-80. Educational and training programs on solid waste management--Training program audiences. The department shall collect, prepare, and disseminate information and conduct educational and training programs that assist in the implementation of §§ 34A-6-59 to 34A-6-92, inclusive, and other related solid waste management programs. The information and programs shall be designed to enhance municipal and county solid waste management programs and to inform the public of the relationship between an individual's consumption of goods and services, the generation of different types and quantities of solid waste and the implementation of the solid waste management priorities in this chapter and chapter 34A-6. The information and programs shall be prepared on a statewide basis for the following audiences:

(1) Municipal, county, and state officials and employees;

(2) Students and teachers;

(3) Private solid waste scrap brokers, dealers, and processors;

(4) Businesses that use or could use recycled materials or which produce or could produce products from recycled materials, and persons who support or serve these businesses; and

(5) The general public.
Source: SL 1992, ch 254, § 50F.



§ 34A-6-81 Solid waste management disposal fee--Calculation.

34A-6-81. Solid waste management disposal fee--Calculation. There is hereby imposed a solid waste management fee of a one dollar per ton for all municipal solid waste disposed of at a landfill facility. The fee shall be imposed upon the generator as a surcharge by the operator of the landfill facility at the time of disposal. The fee shall be calculated based upon actual disposal weight or if actual weight is not available each person served by the facility shall be considered to generate eight-tenths of a ton per year. Facilities subject to the fee imposed by § 34A-6-1.17 are not subject to the fee imposed by this section.

Source: SL 1992, ch 254, § 50H; SL 1993, ch 257, § 4.



§ 34A-6-82 Payment of disposal fee by landfill owner--Accrual of obligation--Date due--Records.

34A-6-82. Payment of disposal fee by landfill owner--Accrual of obligation--Date due--Records. The solid waste management fee imposed by § 34A-6-81 shall be paid by the owner of the landfill facility and remitted to the state treasury. The obligation of the owner to pay the fee accrues at the time the solid waste is disposed of at the landfill facility. This fee shall be due and payable on or before the fifteenth day of the month next succeeding the month in which the fee accrued together with a return on such form or forms as may be prescribed by the secretary of revenue. Facilities without scales that determine their fees on the basis of population served as provided for under § 34A-6-81 may submit one annual report and fee for the period July first to June thirtieth, inclusive, the report and fee due and payable on or before July thirty-first of the current year. Each operator of a landfill facility who is required to pay this fee shall keep complete and accurate records in such form as the secretary of revenue, by rules promulgated pursuant to chapter 1-26, may require.

Source: SL 1992, ch 254, § 50I; SL 1993, ch 257, § 5.



§ 34A-6-83 Tire solid waste management fee on motor vehicles--Collection.

34A-6-83. Tire solid waste management fee on motor vehicles--Collection. There is hereby imposed a solid waste management fee of twenty-five cents per tire, not to exceed one dollar per vehicle on each motor vehicle registered and licensed in this state. Before any vehicle is registered as a commercial or noncommercial motor vehicle pursuant to chapter 32-5 or 32-9, the county treasurer shall collect the solid waste management fee; and before any vehicle is registered as a commercial motor vehicle pursuant to chapter 32-10, the secretary of revenue shall collect the solid waste management fee.

Source: SL 1992, ch 254, § 50J; SL 1993, ch 34, § 6.



§ 34A-6-84 Payment of tire management fee by owner of motor vehicle--Date due--Exemption for United States and Indian tribe property.

34A-6-84. Payment of tire management fee by owner of motor vehicle--Date due--Exemption for United States and Indian tribe property. The solid waste management fee imposed by § 34A-6-83 shall be paid by the owner to the county treasurer or secretary of revenue at the registration and licensing of the motor vehicle, and the fee shall be remitted to the state treasury by the county treasurer or secretary of revenue on the same day as other registration and licensing fees are due and payable. Motor vehicles which are the property of the United States or the Indian tribes are not subject to the fee imposed by § 34A-6-83.

Source: SL 1992, ch 254, § 50K.



§ 34A-6-85 Deposit of fees in environment and natural resources fee fund and water and environment fund--Expenditures, grants, and loans from water and environment fund--Preferences.

34A-6-85. Deposit of fees in environment and natural resources fee fund and water and environment fund--Expenditures, grants, and loans from water and environment fund--Preferences. Twenty-five percent of the fees received pursuant to §§ 34A-6-81 and 34A-6-82 shall be deposited in the environment and natural resources fee fund established in § 1-40-30 and shall be used to defray costs of administering the solid waste management program requirements of chapter 34A-6. All fees received pursuant to §§ 34A-6-83 and 34A-6-84 and seventy-five percent of the fees received pursuant to §§ 34A-6-81 and 34A-6-82 shall be deposited in the water and environment fund established in § 46A-1-60, and their expenditures shall be limited to the solid waste source reduction, recycling, and waste management program established in § 46A-1-83. Grants or loans from the water and environment fund shall be administered by the Board of Water and Natural Resources in accordance with the rules established for solid waste management grants or loans in § 46A-1-84. The board shall offer a grant or loan preference to recycling projects.

Source: SL 1992, ch 254, § 50L; SL 1996, ch 219, § 1; SL 2009, ch 13, § 2; SL 2016, ch 218, § 5, eff. Feb. 18, 2016.



§ 34A-6-85.1 Financial assistance for statewide cleanup of waste tires.

34A-6-85.1. Financial assistance for statewide cleanup of waste tires. In addition to the financial assistance provided for under § 34A-6-85, the Board of Water and Natural Resources shall expend an amount not to exceed two hundred fifty thousand dollars in fiscal years 1997 and 1998 from the fees collected pursuant to § 34A-6-83 in order to help defray the costs of a statewide cleanup of waste tires. These funds shall be used to clean up waste tires and waste tire piles that existed prior to July 1, 1998, until such time that the cleanup of those waste tires is completed. The board shall stipulate that any contractor awarded funds under this section shall use, to the maximum extent possible, prison laborers provided by the Department of Corrections. The Board of Water and Natural Resources shall promulgate rules pursuant to chapter 1-26 to specify eligibility criteria, application procedures, eligible uses of funds, and administration requirements for any financial assistance to be awarded pursuant to this section.

Source: SL 1996, ch 219, § 3.



§ 34A-6-87 Illegal dumping penalties.

34A-6-87. Illegal dumping penalties. It is unlawful to willfully dispose of solid waste in a manner inconsistent with the provisions of this chapter. Illegal disposal of solid waste in a quantity less than ten pounds shall constitute littering as provided in chapter 34A-7. Any person illegally disposing of solid waste in a quantity of ten pounds or more, but less than two thousand pounds or who unintentionally disposes of solid waste in excess of two thousand pounds in a manner inconsistent with this chapter is guilty of illegal dumping in the second degree. Any person who knowingly and intentionally disposes of solid waste in a manner inconsistent with the provisions of this chapter in a quantity in excess of two thousand pounds is guilty of illegal dumping in the first degree. Illegal dumping in the first degree is a Class 6 felony. Illegal dumping in the second degree is a Class 1 misdemeanor.

Source: SL 1992, ch 254, § 50N; SL 1993, ch 172, § 2; SL 1993, ch 262.



§ 34A-6-87.1 Disposal of tire waste--Collection or processing sites--Penalties for violations.

34A-6-87.1. Disposal of tire waste--Collection or processing sites--Penalties for violations. Any person hauling or transporting any waste tire as defined in subdivision 34A-6-61(25), originating from a wholesaler or retailer shall ensure the proper disposal of the waste tire at a department approved waste tire collection or processing site, or that it is used in some other manner approved by the department. The board may promulgate rules, pursuant to chapter 1-26, setting forth the requirements and procedures for department approval of waste tire collection, processing sites, or other approved uses for waste tires. Any waste tire hauler or transporter who intentionally disposes of any waste tire in a manner inconsistent with the provisions of this section is subject to a civil action by the State of South Dakota in circuit court for the recovery of a civil penalty of not more than ten thousand dollars per day per violation, or for costs to clean up sites not approved, or both. The violator is also subject to the criminal penalties provided for in § 34A-6-87.

Source: SL 1998, ch 202, § 1.



§ 34A-6-88 Transferred.

34A-6-88. Transferred to § 46A-1-83.1.



§ 34A-6-89 Scale device required--Records--Report--Contents--Permit for longer capacity disposal.

34A-6-89. Scale device required--Records--Report--Contents--Permit for longer capacity disposal. Any solid waste facility permitted to dispose of solid waste in excess of one hundred thousand tons per year shall be equipped with a scale device, approved by the Department of Public Safety, and shall weigh and maintain records of the total amount of solid waste disposed of at the facility. On or before the fifteenth of each month, the facility shall submit to the department a report upon such forms as may be prescribed by the department in rules promulgated pursuant to chapter 1-26. The report shall state the total amount of solid waste disposed of at the facility in the preceding month. The forms shall contain a sworn certification by the owner or operator that the information contained in the monthly report is true and correct based upon his own best information, knowledge, and belief. No facility may dispose of solid waste in excess of one hundred fifty thousand tons per year without a permit authorizing the capacity of the facility to dispose of solid waste in such quantities as provided in § 34A-6-1.16.

Source: SL 1992, ch 254, § 50Q; SL 2004, ch 17, § 231.



§ 34A-6-90 Transferred.

34A-6-90. Transferred to § 46A-1-83.2.



§ 34A-6-91 Wholesaler or retailer exchange of lead acid batteries.

34A-6-91. Wholesaler or retailer exchange of lead acid batteries. Any wholesaler or retailer of lead acid batteries shall accept, on a one for one exchange basis, used lead acid batteries and shall ensure the proper handling and disposal of the batteries.

Source: SL 1992, ch 254, § 50U.



§ 34A-6-92 Preemption of political subdivision laws on beverage containers, garbage bags and plastic packaging materials--Specially designated garbage bags.

34A-6-92. Preemption of political subdivision laws on beverage containers, garbage bags and plastic packaging materials--Specially designated garbage bags. The provisions of chapter 34A-7 relating to beverage containers, garbage bags, and garbage can liners, and § 34A-6-68 relating to uniform recycling codes for plastic containers, shall preempt all laws by any other political subdivision of the state relating to beverage containers, garbage bags, or plastic packaging materials. No other political subdivision of the state may enact any law restricting the use in commerce of plastic beverage containers, garbage bags, or plastic packaging materials. Nothing in §§ 34A-6-59 to 34A-6-92, inclusive, may be construed to limit a political subdivision from allowing or requiring specially designated garbage bags for the purpose of identifying volume or type of waste.

Source: SL 1992, ch 254, § 50V.



§ 34A-6-93 Infectious waste defined.

34A-6-93. Infectious waste defined. For purposes of this chapter, the term, infectious waste, means medical waste that contains any disposable equipment, instruments, utensils, human tissue, laboratory waste, blood specimens, or substances that carry pathogenic organisms from rooms of patients who have been diagnosed or are suspected of having a communicable disease; disposable substances that carry pathogenic organisms; and surgical operating room pathogenic specimens or substances that carry pathogenic organisms.

The following do not constitute infectious waste:

(1) Hazardous waste;

(2) Household waste or household-type waste generated in a facility;

(3) Ash from incineration of regulated medical waste;

(4) Residues from treatment and destruction processes once the waste has been both treated and stored;

(5) Human corpses, remains, and anatomical parts that are intended for interment or cremation;

(6) Etiologic agents being transported interstate pursuant to applicable shipping requirements;

(7) Samples of regulated medical waste transported off-site for enforcement purposes by the United States Environmental Protection Agency or the state; and

(8) Animal carcasses or body parts that result from the diagnosis and treatment of animal diseases.
Source: SL 1992, ch 259, § 1.



§ 34A-6-93.1 Medical waste defined.

34A-6-93.1. Medical waste defined. For purposes of this chapter, medical waste means disposable equipment, instruments, utensils, human tissue, laboratory waste, blood specimens, or other substances that could carry pathogenic organisms.

Source: SL 2013, ch 167, § 1; SL 2015, ch 193, § 2.



§ 34A-6-94 Unlawful possession of infectious waste in the second degree--Violation as misdemeanor.

34A-6-94. Unlawful possession of infectious waste in the second degree--Violation as misdemeanor. Except as permitted in this chapter, no person may:

(1) Knowingly and intentionally possess more than twenty gallons or two hundred pounds, whichever is less, of an aggregate weight or volume of infectious waste at a place other than the facility at which such waste was generated; or

(2) Recklessly possess more than forty gallons or four hundred pounds, whichever is less, of an aggregate weight or volume of waste at a place other than the facility at which such waste was generated.

A violation of this section constitutes unlawful possession of infectious waste in the second degree and is a Class 1 misdemeanor.

Source: SL 1992, ch 259, § 2.



§ 34A-6-95 First degree unlawful possession of infectious waste--Felony.

34A-6-95. First degree unlawful possession of infectious waste--Felony. Except as permitted in this chapter, no person may:

(1) Knowingly and intentionally possess more than three hundred gallons or three thousand pounds, whichever is less, of an aggregate weight or volume of infectious waste at a place other than the facility at which such waste was generated; or

(2) Recklessly possess more than five hundred gallons or five thousand pounds, whichever is less, of an aggregate weight or volume of infectious waste at a place other than the facility at which such waste was generated.

A violation of this section constitutes unlawful possession of infectious waste in the first degree and is a Class 6 felony.

Source: SL 1992, ch 259, § 3.



§ 34A-6-96 Unlawful release of infectious waste in fourth degree.

34A-6-96. Unlawful release of infectious waste in fourth degree. A person is guilty of unlawful release of infectious waste in the fourth degree if the person with criminal negligence, engages in conduct which causes the release to the environment of infectious waste. Unlawful release of infectious waste in the fourth degree is a Class 1 misdemeanor.

Source: SL 1992, ch 259, § 4.



§ 34A-6-97 Unlawful release of infectious waste in third degree.

34A-6-97. Unlawful release of infectious waste in third degree. A person is guilty of unlawful release of infectious waste in the third degree if the person:

(1) Recklessly engages in conduct which causes the release to the environment of infectious waste; or

(2) Knowingly engages in conduct which causes the release to the environment of infectious waste.

Unlawful release of infectious waste in the third degree is a Class 6 felony.

Source: SL 1992, ch 259, § 5.



§ 34A-6-98 Unlawful release of infectious waste in second degree.

34A-6-98. Unlawful release of infectious waste in second degree. A person is guilty of unlawful release of infectious waste in the second degree if the person:

(1) Knowingly or recklessly engages in conduct which causes the release to the environment of infectious waste which includes any quantity of infectious waste which is capable at the time of transport, or at any time thereafter, of causing disease, or physical injury; or

(2) Knowingly or recklessly engages in conduct constituting a single criminal transaction which causes the release to the environment of more than five hundred gallons or five thousand pounds, whichever is less, of infectious waste.

Unlawful release of infectious waste in the second degree is a Class 5 felony.

Source: SL 1992, ch 259, § 6.



§ 34A-6-99 Unlawful release of infectious waste in first degree.

34A-6-99. Unlawful release of infectious waste in first degree. A person is guilty of unlawful release of infectious waste in the first degree if the person:

(1) Knowingly engages in conduct which causes the release to the environment of infectious waste, which includes any quantity of infectious waste which is capable at the time of transport, or at any time thereafter, of causing serious physical injury or death to any person who is not a participant in the crime; or

(2) Knowingly engages in conduct constituting a single criminal transaction which causes the release to the environment of more than one thousand gallons or ten thousand pounds, whichever is less, of an aggregate weight or volume of infectious waste.

Unlawful release of infectious waste in the first degree is a Class 4 felony.

Source: SL 1992, ch 259, § 7.



§ 34A-6-100 Unlawful dealing in infectious waste.

34A-6-100. Unlawful dealing in infectious waste. No person may, with intent to cause an unlawful release of infectious waste:

(1) Transfer, transport, repackage, or convey the waste to another person, thereby causing the other person to possess, store, transport, or dispose of the infectious waste in violation of this chapter; or

(2) Receive or agree to receive a benefit in exchange for possessing, storing, transporting, or disposing of infectious waste in violation of this chapter; or

(3) Confer or offer or agree to confer a benefit upon another person to induce the person to possess, store, transport, or dispose of infectious waste in violation of this chapter.

Unlawful dealing in infectious waste is a Class 5 felony.

Source: SL 1992, ch 259, § 8.



§ 34A-6-101 Court-imposed monetary penalties.

34A-6-101. Court-imposed monetary penalties. If a person is convicted of a crime under the provisions of §§ 34A-6-93 to 34A-6-102, inclusive, the sentence of the court, in addition to the penalties provided in §§ 22-6-1 and 22-6-2, may include the following:

(1) Payment of the cost of restoring to its original state the area where infectious waste was released unlawfully in violation of the provisions of this chapter;

(2) A sentence to pay a fine in an amount fixed by the court, not exceeding the higher of:

(a) One hundred fifty thousand dollars for a Class 4 felony;

(b) One hundred thousand dollars for a Class 5 felony;

(c) Fifty thousand dollars for a Class 6 felony;

(d) Fifteen thousand dollars for a Class 1 misdemeanor; or

(e) Double the amount of the defendant's gain from the commission of the crime.
Source: SL 1992, ch 259, § 9.



§ 34A-6-102 Disposition of fines.

34A-6-102. Disposition of fines. All fines and penalties collected pursuant to §§ 34A-6-93 to 34A-6-102, inclusive, shall be deposited in the regulated substance response fund established in § 34A-12-3.

Source: SL 1992, ch 259, § 10.



§ 34A-6-102.1 Unlawful release of medical waste to recycling disposal destination--Misdemeanor.

34A-6-102.1. Unlawful release of medical waste to recycling disposal destination--Misdemeanor. A person, as defined in subdivision 22-1-2(31), but excluding any natural person is guilty of unlawful release of medical waste if the person with negligence engages in conduct which causes the release of medical waste to a recycling disposal destination. Any natural person is guilty of unlawful release of medical waste if the person with negligence engages in conduct which causes the release of medical waste from a residence to a recycling disposal destination with knowledge of the prohibition contained in this section. Unlawful release of medical waste is a Class 2 misdemeanor.

Source: SL 2013, ch 167, § 2; SL 2015, ch 193, § 1.



§ 34A-6-102.2 Actual knowledge of hauler or transporter required.

34A-6-102.2. Actual knowledge of hauler or transporter required. No hauler or transporter of waste may be prosecuted for unlawful release of medical waste under § 34A-6-102.1 unless the hauler or transporter of waste had actual knowledge that medical waste had been placed in the hauler or transporter's dumpster by another person before the waste was released to the recycling center.

Source: SL 2013, ch 167, § 3.



§ 34A-6-103 County approval required for solid waste or medical waste transportation, storage, treatment or disposal.

34A-6-103. County approval required for solid waste or medical waste transportation, storage, treatment or disposal. Any application to the Board of Minerals and Environment or the secretary for a new permit or first authorization to operate under a general permit for a facility for the transportation, storage, treatment, or disposal of solid waste or medical waste pursuant to this chapter shall include a resolution by the governing body of the county in which the facility is to be located approving the proposed facility. Approval by the county within no more than twenty-four months before the issuance of the new permit or first authorization by the Board of Minerals and Environment or the secretary is a condition for the issuance of the permit or authorization. Approval granted under this section may only be rescinded by the county before the new permit or first authorization is issued and only if a significant change in the size, purpose, or location of the proposed facility has occurred.

Source: SL 1992, ch 258; SL 1996, ch 220, § 1.



§ 34A-6-103.1 Board of commissioners' meetings required before approval of solid waste facility--Applicant to provide information--Preliminary approval--Notice--Costs of notice.

34A-6-103.1. Board of commissioners' meetings required before approval of solid waste facility--Applicant to provide information--Preliminary approval--Notice--Costs of notice. The county may not grant approval for a municipal solid waste landfill, materials recovery facility, or incinerator under § 34A-6-103 unless at least two meetings of the county board of commissioners have been held to consider the question of county approval. The first meeting shall include an explanation of the state solid waste permitting process and the requirement for county approval pursuant to § 34A-6-103. The county may, at the first meeting, issue a preliminary approval of the facility. If the county board of commissioners grants preliminary approval at the first meeting, a second meeting shall be held at least one hundred twenty days after the preliminary approval was granted. The county shall publish notice of the second meeting in the official newspapers of the county at least twice in each of the two consecutive thirty-day periods immediately preceding the second meeting. The county board of commissioners may grant official approval for purposes of § 34A-6-103 at the second meeting. At the first meeting, the applicant shall present the following information with respect to the proposed facility:

(1) Size and capacity;

(2) Location and legal description;

(3) Area to be served by the facility;

(4) Type of waste to be accepted;

(5) Types of state permits to be applied for;

(6) If applicable, the type of liner and leachate collection system;

(7) If the facility is to include an incinerator, the type and model of the incinerator;

(8) If the facility is for the disposal of ash, the method of disposal of the ash;

(9) Expected lifespan of the facility; and

(10) If the facility is a materials recovery facility, information about the type of materials recovery facility and whether the materials will be presorted or commingled.

The applicant shall reimburse the county for the cost to publish the notice required by this section.

Source: SL 1996, ch 220, §§ 2, 3.



§ 34A-6-104 Promulgation of certain rules in state solid waste programs.

34A-6-104. Promulgation of certain rules in state solid waste programs. The board may promulgate rules pursuant to chapter 1-26, in order to implement the provisions of 40 CFR parts 257 and 258 as amended to January 1, 1993, in a state solid waste program approved by the United States Environmental Protection Agency.

Source: SL 1993, ch 257, § 9.



§ 34A-6-105 Big Stone power plant approved.

34A-6-105. Big Stone power plant approved. Pursuant to the provisions of § 34A-6-53, the Legislature hereby approves the operation of the Big Stone Power Plant near Big Stone City, South Dakota, with respect to the disposal of solid waste and finds that the facility is environmentally safe according to regulations in effect in 1993 and as permitted by the Board of Minerals and Environment and is in the public interest. The operation shall be in accordance with the terms of a solid waste permit or permit renewal issued by the Board of Minerals and Environment.

Source: SL 1993, ch 260.



§ 34A-6-106 Sioux Falls/Regional Sanitary Landfill approved.

34A-6-106. Sioux Falls/Regional Sanitary Landfill approved. Pursuant to the provisions of § 34A-6-53, the Legislature hereby approves the operation of the Sioux Falls/Regional Sanitary Landfill located near Sioux Falls, South Dakota, with respect to the disposal of solid waste and finds that the facility is environmentally safe and in the public interest. The operation shall be in accordance with the terms of a solid waste permit or permit renewal issued by the Board of Minerals and Environment.

Source: SL 1997, ch 211, § 1.



§ 34A-6-107 Purchase of certain beer kegs by recycler, scrap metal dealer, or scrap yard operator prohibited--Violation as misdemeanor.

34A-6-107. Purchase of certain beer kegs by recycler, scrap metal dealer, or scrap yard operator prohibited--Violation as misdemeanor. No recycler, scrap metal dealer, or scrap yard operator may purchase any metal beer keg, whether damaged or undamaged, except from the brewer or its authorized representative, if:

(1) The keg is clearly marked as the property of a brewery manufacturer; or

(2) The keg's identification markings have been made illegible.

A violation of this section is a Class 2 misdemeanor.

Source: SL 2008, ch 178, § 1.



§ 34A-6-108 Definition of terms.

34A-6-108. Definition of terms. Terms used in this section and §§ 34A-6-109 to 34A-6-112, inclusive, mean:

(1) "Industrial or commercial account," any person or business, including a scrap metal business, operating from a fixed location, that sells nonferrous metal to a scrap metal recycler pursuant to a contractual arrangement or agreement;

(2) "Law enforcement officer," any law enforcement officer as defined in § 23-3-7;

(3) "Nonferrous metal property," any metal property for which the value of the metal property is derived from the property's content of copper, brass, aluminum, bronze, lead, zinc, platinum, rhodium, palladium, or nickel, or any of their alloys. Aluminum does not include any food or beverage containers, except for a beer keg;

(4) "Record," a paper, electronic, or other method of storing information;

(5) "Scrap metal business," any scrap metal supplier, scrap metal recycling center, or scrap metal processor;

(6) "Transaction," a pledge to buy, the purchase of, or the trade for any nonferrous metal property by a scrap metal business from any person. A transaction does not include a sale or trade involving any industrial or commercial account.
Source: SL 2008, ch 179, § 1.



§ 34A-6-109 Scrap metal business to keep records of purchase of nonferrous metal property.

34A-6-109. Scrap metal business to keep records of purchase of nonferrous metal property. Each scrap metal business shall keep records of each transaction involving the purchase of nonferrous metal property that exceeds one hundred dollars. The scrap metal business shall be able to produce an accurate and legible record of each transaction involving nonferrous metal property at the location where the scrap metal is purchased. The records shall contain the following information:

(1) Date, location, and value of the transaction;

(2) Signature of the person selling the nonferrous metal property;

(3) Name, street address, city, and state of the seller;

(4) Current drivers license number or other government issued picture identification card number of the seller or, if no number is available, a copy of the seller's government issued picture identification card;

(5) A description of the predominant types of nonferrous metal property involved in the transaction, including the weight, quantity, or volume of the scrap nonferrous metal; and

(6) Name of the employee representing the scrap metal business in the transaction.
Source: SL 2008, ch 179, § 2.



§ 34A-6-110 Scrap metal business records open to inspection by law enforcement officers.

34A-6-110. Scrap metal business records open to inspection by law enforcement officers. The record required by §§ 34A-6-108 to 34A-6-112, inclusive, shall be open to the inspection of any law enforcement officer at all times during the ordinary hours of business or at reasonable times if ordinary hours of business are not kept. The record shall be maintained at the location that the business is conducted for one year following the date of the transaction.

Source: SL 2008, ch 179, § 3.



§ 34A-6-111 Copies of scrap metal business records--Report of lost or stolen nonferrous metal property.

34A-6-111. Copies of scrap metal business records--Report of lost or stolen nonferrous metal property. If a copy of the record of the transaction is requested by a law enforcement officer, a scrap metal business shall furnish a full, true, and correct transcript of the record from the purchase or receipt of the nonferrous metal property. This record shall be provided or transmitted to the applicable law enforcement agency within two business days.

If the scrap metal business has good cause to believe that any nonferrous metal property in the business's possession is lost or stolen, the scrap metal business shall promptly report that fact to a law enforcement officer, together with the name of the owner, if known, and the date of transaction and the name of the person from whom it was received.

Source: SL 2008, ch 179, § 4.



§ 34A-6-112 Hold on nonferrous metal item suspected to be lost or stolen.

34A-6-112. Hold on nonferrous metal item suspected to be lost or stolen. If the scrap metal business is notified by a law enforcement officer that an item of nonferrous metal property has been reported as stolen, a scrap metal business shall hold that property intact and safe from alteration, damage, or commingling, and shall place an identifying tag or other suitable identification on the property. The scrap metal business shall hold the property for a period of time as directed by the law enforcement agency up to a maximum of ten business days.

A law enforcement officer may not place on hold any item of nonferrous metal property unless that law enforcement agency reasonably suspects that the property is a lost or stolen item. Any hold that is placed on the nonferrous metal property shall be removed within ten business days. If the property on hold is determined not to be lost or stolen, the nonferrous metal property shall be returned to the owner or released.

Source: SL 2008, ch 179, § 5.



§ 34A-6-113 Disposal of certain oil and gas field liquid wastes prohibited.

34A-6-113. Disposal of certain oil and gas field liquid wastes prohibited. No saltwater, crude oil, waste oil, or other oil or gas field liquid wastes may be stored in an earthen pit or open receptacle unless the facility is directly associated with the development of a specific well or producing property and receives liquid wastes only from that specific well or producing property.

Source: SL 2013, ch 168, § 1.



§ 34A-6-114 Disposal of certain radionuclides at solid waste facility prohibited.

34A-6-114. Disposal of certain radionuclides at solid waste facility prohibited. Radionuclides found in nature, such as radium, thorium, and uranium, that have become concentrated through human activities, and which have been generated during oil and gas production activities with a total laboratory-measured radioactivity level of Radium-226 plus Radium-228 greater than 5 picocuries/gram above the background radioactivity level, are prohibited from being disposed of at any solid waste facility permitted under this chapter. The background radioactivity level is as measured at each individual permitted solid waste facility. All radioactivity levels shall be measured using methods and procedures approved by the Department of Environment and Natural Resources.

Source: SL 2013, ch 168, § 2.






Chapter 07 - Litter Disposal And Control

§ 34A-7-1 Definition of terms.

34A-7-1. Definition of terms. Terms used in this chapter mean:

(1) "Beverage," beer or other malt beverages and mineral waters, soda water, and similar carbonated soft drinks in liquid form and intended for human consumption;

(2) "Beverage container," the individual, separate, sealed glass, metal, or plastic bottle, can, jar, or carton containing a beverage;

(3) "Biodegradable," degradable through a process by which fungi or bacteria secrete enzymes to convert a complex molecular structure to simple gasses and organic compounds;

(4) "Degradable," capable of decomposing by biodegradation, photodegradation, or chemical process into harmless component parts after exposure to natural elements for not more than three hundred sixty-five days;

(5) "Litter," any discarded, used, or unconsumed substance or waste, including any garbage, trash, refuse, debris, rubbish, grass clippings or other lawn or garden waste, newspaper, magazines, glass, metal, plastic, or paper containers or other packaging construction material, abandoned motor vehicle, as defined in § 32-36-2, motor vehicle parts, furniture, oil, carcass of a dead animal, any nauseous or offensive matter of any kind, any object likely to injure any person or create a traffic hazard, or anything else of an unsightly or unsanitary nature, which has been discarded, abandoned or otherwise disposed of improperly;

(6) "Motor vehicle," as that term is defined in § 32-36-2;

(7) "Photodegradable," degradable through a process in which ultraviolet radiation in sunlight causes a chemical change in a material;

(8) "Secretary," the secretary of the Department of Environment and Natural Resources of South Dakota.
Source: SL 1974, ch 242, § 1; SDCL Supp, § 34-16C-1; SL 1976, ch 214, §§ 3, 8, 10; SL 1989, ch 307, § 1; SL 1989, ch 308, § 1; SL 2011, ch 165, § 125.



§ 34A-7-2 Receptacles in public places.

34A-7-2. Receptacles in public places. In order to assist the public in complying with this chapter, the owner or person in control of any property which is held out to the public as a place for assemblage, the transaction of business, recreation, or as a public way shall cause to be placed and maintained receptacles for the deposit of litter, of sufficient volume and in sufficient numbers to contain the litter which can be expected to be generated by the numbers of people customarily coming on or using the property.

A receptacle shall be maintained in a manner to prevent overflow or spillage of litter from the receptacle.

A violation of this section is a petty offense.

Source: SL 1974, ch 242, § 8; SDCL Supp, § 34-16C-5; SL 1976, ch 214, § 4; SL 1977, ch 190, § 37.



§ 34A-7-3 Property where receptacles required.

34A-7-3. Property where receptacles required. For purposes of § 34A-7-2, the term, property held out to the public for the transaction of business, includes commercially operated parks, campgrounds, drive-in restaurants, automobile service stations, business parking lots, car washes, shopping centers, marinas, boat launching areas, industrial parking lots, boat moorage and fueling stations, piers, beaches and bathing areas, airports, roadside rest stops, drive-in movies, and shopping malls. For purposes of § 34A-7-2, the term, property held out to the public for assemblage, recreation, or as a public way, includes any property that is publicly owned or operated for any of the purposes stated in the definition in this section for "property held out to the public for the transaction of business" but excludes state highway rights of way and rest areas located on state highway rights of way.

Source: SL 1974, ch 242, § 8; SDCL Supp, § 34-16C-6; SL 2011, ch 165, § 126.



§ 34A-7-4 Repealed.

34A-7-4. Repealed by SL 1987, ch 210, § 39.



§ 34A-7-5 , 34A-7-5.1. Repealed.

34A-7-5, 34A-7-5.1. Repealed by SL 2012, ch 215, §§ 33, 34.



§ 34A-7-5.2 Repealed.

34A-7-5.2. Repealed by SL 1996, ch 222.



§ 34A-7-6 Littering prohibited--Exceptions--Violation as misdemeanor.

34A-7-6. Littering prohibited--Exceptions--Violation as misdemeanor. No person may dump, deposit, drop, throw, discard, leave, cause or permit the dumping, depositing, dropping, throwing, discarding or leaving of litter upon any public or private property in this state, or upon or into any river, lake, pond, or other stream or body of water in this state, unless:

(1) The property has been designated by the state or any of its agencies or political subdivisions, for the disposal of litter, and the litter is disposed of on that property in accordance with the applicable rules promulgated pursuant to chapter 1-26 by the Board of Minerals and Environment;

(2) The litter is placed into a receptacle or other container intended by the owner or tenant in lawful possession of that property for the deposit of litter;

(3) The person is the owner or tenant in lawful possession of the property or has first obtained the consent of the owner or tenant in lawful possession, or unless the act is done under the personal direction of the owner or tenant and does not create a public health or safety hazard, a public nuisance, or a fire hazard;

(4) The person is acting under the direction of proper public officials during special cleanup days; or

(5) The person is lawfully acting in or reacting to an emergency situation where health and safety is threatened, and removes and properly disposes of such litter when the emergency situation no longer exists.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 242, § 3; SDCL Supp, § 34-16C-10; SL 1986, ch 295, § 29; SL 1992, ch 158, § 44; SL 1993, ch 256, § 33.



§ 34A-7-7 Littering from motor vehicle prohibited--Transporting litter to highway or rest area receptacles prohibited--Violation as misdemeanor.

34A-7-7. Littering from motor vehicle prohibited--Transporting litter to highway or rest area receptacles prohibited--Violation as misdemeanor. No person may dump, deposit, drop, throw, discard, or otherwise dispose of litter from any motor vehicle upon any public highway, upon any public or private property or upon or into any river, lake, pond, stream, or body of water in this state except as permitted by law. No person may transport by any means garbage or refuse from any dwelling, residence, place of business, farm, or other site to and deposit such material in, around, or on top of trash barrels or other receptacles placed along public highways or at roadside rest areas. A violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 242, § 4; SDCL Supp, § 34-16C-11; SL 1992, ch 158, § 45; SL 2011, ch 165, § 127.



§ 34A-7-8 Motor vehicle littering as traffic violation--Forwarding of conviction report--Penalties not exclusive.

34A-7-8. Motor vehicle littering as traffic violation--Forwarding of conviction report--Penalties not exclusive. In addition to any penalty imposed under this chapter, a person convicted of violating § 34A-7-7 while operating a motor vehicle is considered to have been convicted of a moving traffic violation. A report of conviction of the provisions of this chapter shall be forwarded to the Department of Public Safety by the court within ten days after the date the conviction is entered.

The penalties prescribed in this section are in addition to, and not in lieu of, any penalties, rights, remedies, duties, or liabilities otherwise imposed or conferred by law.

Source: SL 1974, ch 242, § 7; SDCL Supp, § 34-16C-12; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 165, § 128.



§ 34A-7-9 Accumulation of litter on property prohibited--Violation as misdemeanor.

34A-7-9. Accumulation of litter on property prohibited--Violation as misdemeanor. No person may allow litter to accumulate upon real property, of which the person charged is the owner or tenant in control, in such a manner as to constitute a public nuisance or in such a manner that the litter may be blown or otherwise carried by the natural elements onto the real property of another person. A violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 242, § 5; SDCL Supp, § 34-16C-13; SL 1992, ch 158, § 46; SL 2011, ch 165, § 129.



§ 34A-7-10 Enforced removal of litter upon conviction of accumulation violation--Costs taxed against violator.

34A-7-10. Enforced removal of litter upon conviction of accumulation violation--Costs taxed against violator. In addition to any fine imposed under this chapter, the court may order that the person convicted of such a violation remove and properly dispose of the litter, may employ special bailiffs to supervise such removal and disposal, and may tax the costs of such supervision as costs against the person so convicted.

Source: SL 1974, ch 242, § 6; SDCL Supp, § 34-16C-14.



§ 34A-7-11 Injunction against continuing violators.

34A-7-11. Injunction against continuing violators. The attorney general may file for an injunction against continuing violators of this chapter.

Source: SL 1974, ch 242, § 12; SDCL Supp, § 34-16C-15; SL 1976, ch 214, § 7; SL 1977, ch 190, § 39; SL 1992, ch 158, § 47.



§ 34A-7-12 Injunction of violations--Citizens' suits--Alternative or in addition to criminal proceedings.

34A-7-12. Injunction of violations--Citizens' suits--Alternative or in addition to criminal proceedings. Any person violating the provisions of this chapter may be enjoined from further violations in the circuit courts of this state. Such suits may be brought by any citizen of the state. An action for injunction shall be an alternative to, or in addition to, criminal proceedings.

Source: SL 1976, ch 214, § 2; SDCL Supp, § 34-16C-15.1.



§ 34A-7-13 Application of chapter throughout state--Home rule ordinances permitted.

34A-7-13. Application of chapter throughout state--Home rule ordinances permitted. This chapter applies throughout the state, both within and without home rule units. Nothing in this chapter prohibits the enactment of litter control ordinances by home rule units but the requirements of such ordinances must be at least as stringent as those imposed by this chapter.

Source: SL 1974, ch 242, § 11; SDCL Supp, § 34-16C-16.



§ 34A-7-14 Ordinances to regulate litter authorized.

34A-7-14. Ordinances to regulate litter authorized. Municipalities and counties may by ordinance regulate litter, provide penalties for violations of such ordinances, establish procedures for court appearances for violations, and provide penalties for failure to appear on a written promise.

Source: SL 1976, ch 213; SDCL Supp, § 34-16C-16.1; SL 2011, ch 165, § 130.



§ 34A-7-15 Arrest for violation of municipal litter ordinance--Notice to appear--Time--Refusal to give written promise to appear.

34A-7-15. Arrest for violation of municipal litter ordinance--Notice to appear--Time--Refusal to give written promise to appear. Except as otherwise provided, if any person is arrested for a violation of any municipal ordinance adopted pursuant to this chapter, the arresting law enforcement officer or other municipal enforcement officer shall take the name and address of the person and issue a complaint or otherwise notify the person in writing to appear at a time and place to be specified in the complaint or notice. The time shall be at least five days after the arrest unless the person arrested demands an earlier hearing. If the person gives written promise to appear at the designated time and place, the officer shall release the person from custody. Any person refusing to give such written promise to appear may be prosecuted as in the manner of other violations of city ordinances.

Source: SL 1976, ch 214, § 1; SDCL Supp, § 34-16C-16.2; SL 2011, ch 165, § 131.



§ 34A-7-16 Enforcement and prosecution.

34A-7-16. Enforcement and prosecution. This chapter shall be enforced by all law enforcement officers including conservation officers in their respective jurisdictions, whether employed by the state or by any unit of local government. Prosecutions for violation of this chapter shall be conducted by the state's attorneys of the several counties and by the attorney general of this state.

Source: SL 1974, ch 242, § 10; SDCL Supp, § 34-16C-17.



§ 34A-7-17 Punishment for litter with aggregate weight of over five pounds.

34A-7-17. Punishment for litter with aggregate weight of over five pounds. In addition to the penalties provided, any violation of § 34A-7-6 or 34A-7-7 that involves littering with an aggregate weight of more than five pounds is punishable by a fine not to exceed one thousand dollars, of which twenty percent shall be paid to any person who provides information that leads to the conviction of any person for an offense that is subject to the provisions of this section. In addition, the court shall order the person who has been convicted to gather and dispose of litter in the area for a length of time to be determined by the court.

Source: SL 1996, ch 221, § 2.






Chapter 08 - Endangered And Threatened Species

§ 34A-8-1 Definition of terms.

34A-8-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Endangered species," any species of wildlife or plants which is in danger of extinction throughout all or a significant part of its range other than a species of insects determined by the Game, Fish and Parks Commission or the secretary of the United States Department of Interior to constitute a pest whose protection under this chapter would present an overwhelming and overriding risk to man;

(2) "Nongame species," any wildlife species not legally classified a game species, fur-bearer, threatened species, or as endangered by statute or regulations of this state;

(3) "Threatened species," any species which is likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range;

(4) "Wildlife," any nondomesticated animal, whether reared in captivity or not, and includes any part, product, egg, or offspring thereof, or the dead body or parts thereof.
Source: SL 1977, ch 335, § 1.



§ 34A-8-2 Investigation of wildlife by secretary--Information developed.

34A-8-2. Investigation of wildlife by secretary--Information developed. The game, fish and parks secretary shall conduct investigation on nongame, endangered, or threatened wildlife to develop information relating to population, distribution, habitat needs, limiting factors, and other biological and ecological data to determine management measures necessary to ensure their perpetuation as viable components of their ecosystem and for human enjoyment.

Source: SL 1977, ch 335, § 3.



§ 34A-8-3 Lists of endangered and threatened species promulgated--Basis for determination.

34A-8-3. Lists of endangered and threatened species promulgated--Basis for determination. On the basis of determinations pursuant to § 34A-8-2 the Game, Fish and Parks Commission shall promulgate a list of those species of wildlife which are determined to be endangered or threatened within the state. The Game, Fish and Parks Commission shall make these determinations on the basis of the best scientific, commercial, and other data available to them and after consultation, as appropriate, with federal agencies, other interested state agencies, other states having a common interest in the species and interested persons and organizations.

Source: SL 1977, ch 335, § 3.



§ 34A-8-4 Biennial review of lists of endangered and threatened species--Amendments.

34A-8-4. Biennial review of lists of endangered and threatened species--Amendments. The Game, Fish and Parks Commission shall conduct a review of the state list of endangered and threatened species within the period ending July 3, 1979, and every two years thereafter and may amend the list by appropriate additions or deletions.

Source: SL 1977, ch 335, § 3.



§ 34A-8-5 Notice by commission of proposed actions--Time allowed for comment.

34A-8-5. Notice by commission of proposed actions--Time allowed for comment. The Game, Fish and Parks Commission may not add a species to nor remove a species from any list pursuant to § 34A-8-3 or 34A-8-4, until it has:

(1) Published a public notice of such proposed action;

(2) Notified the Governor of any state sharing a common border with this state and in which the subject species is known to exist that such action is being proposed;

(3) Allowed at least thirty days following publication for comment from public and other interested parties.
Source: SL 1977, ch 335, § 3.



§ 34A-8-6 Departments to manage, protect, and restore endangered and threatened species.

34A-8-6. Departments to manage, protect, and restore endangered and threatened species. The Department of Game, Fish and Parks and the Department of Agriculture shall perform those acts necessary for the conservation, management, protection, restoration, and propagation of endangered, threatened, and nongame species of wildlife.

Source: SL 1977, ch 335, § 2.



§ 34A-8-7 Programs and agreements for management of endangered species--Prairie dog control on private lands.

34A-8-7. Programs and agreements for management of endangered species--Prairie dog control on private lands. The secretary of agriculture and the secretary of game, fish and parks shall establish programs, with legislative approval and may enter into cooperative agreements with federal and state agencies or with private persons as deemed necessary for the management of nongame, endangered, or threatened species. The secretaries shall establish and conduct control programs at state expense on private lands that are encroached upon by prairie dogs from contiguous public lands.

Source: SL 1977, ch 335, § 4.



§ 34A-8-8 Permitting capture of endangered and threatened species--Authorized purposes.

34A-8-8. Permitting capture of endangered and threatened species--Authorized purposes. The secretary of agriculture and the secretary of game, fish and parks may permit the taking, possession, purchase, sale, transportation, exportation, or shipment of species of plants or wildlife which appear on the state list of endangered or threatened species for scientific, zoological, or educational purposes, for propagation in captivity of such fish or wildlife to insure their survival.

Source: SL 1977, ch 335, § 4.



§ 34A-8-9 Possession, transportation and sale of endangered and threatened species prohibited--Violation as misdemeanor.

34A-8-9. Possession, transportation and sale of endangered and threatened species prohibited--Violation as misdemeanor. Except as otherwise provided in this chapter, no person may take, possess, transport, import, export, process, sell, or offer for sale, buy or offer to buy, nor may a common or contract carrier transport or receive for shipment, any species of wildlife or plants appearing on the following lists:

(1) The list of wildlife and plants indigenous to the state determined to be endangered or threatened within the state pursuant to §§ 34A-8-3 and 34A-8-4.

(2) The United States list of endangered or threatened native wildlife effective on January 1, 1977.

(3) The United States list of endangered or threatened foreign wildlife effective on January 1, 1977.

(4) The United States list of endangered or threatened plants effective on January 1, 1977.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1977, ch 335, § 5; SL 1992, ch 158, § 48.



§ 34A-8-10 Importation, possession, sale, or purchase of endangered or threatened species under permit, license, or other documentation--Violation as misdemeanor.

34A-8-10. Importation, possession, sale, or purchase of endangered or threatened species under permit, license, or other documentation--Violation as misdemeanor. A species of wildlife appearing on any of the lists enumerated in § 34A-8-9 may enter South Dakota from another state or from a point outside the territorial limits of the United States and may be transported, possessed, sold, and purchased in accordance with the terms of a permit issued pursuant to rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26. However, a person may transport into South Dakota or otherwise possess, sell, or purchase within the state any animal or parts thereof appearing on any of the lists enumerated in § 34A-8-9 that were lawfully taken or acquired in another state or lawfully taken or acquired from a point outside the territorial limits of the United States if the items are accompanied by the appropriate license, documentation, Convention on International Trade in Endangered Species (CITES) permit, or CITES tag. It is a Class 2 misdemeanor to transport, possess, sell or purchase a species of wildlife appearing on any of the lists enumerated in § 34A-8-9 in violation of the conditions of a permit, or to transport, possess, sell, or purchase any part thereof, in violation of the provisions of this section. The provisions of this section do not apply to any captive nondomestic animal of the mammalia class and the products thereof regulated by the Animal Industry Board under Title 40.

Source: SL 1977, ch 335, § 6; SL 1993, ch 256, § 34; SL 2007, ch 236, § 4.



§ 34A-8-11 Permits for capture or destruction of, wildlife to protect life or property--Violation of permit--Emergency protection of human life.

34A-8-11. Permits for capture or destruction of, wildlife to protect life or property--Violation of permit--Emergency protection of human life. Upon good cause shown and where necessary to alleviate damage to property or to protect human health, endangered or threatened species found on the state list may be removed, captured, or destroyed pursuant to a permit issued by the secretary of game, fish and parks. A violation of the terms of the permit is a Class 2 misdemeanor.

Carnivorous animals found on the state list may be removed, captured, or destroyed by any person in emergency situations involving an immediate threat to human life, provided that the removal, capture, or destruction shall be reported to the secretary or his representative within twenty-four hours of the act.

Source: SL 1977, ch 335, § 7; SL 1992, ch 158, § 49.



§ 34A-8-12 Repealed.

34A-8-12. Repealed by SL 1992, ch 158, § 50.



§ 34A-8-13 Legislative approval required for reintroduction of species.

34A-8-13. Legislative approval required for reintroduction of species. No species that is currently extinct in this state and that has been placed on the threatened or endangered species list pursuant to the federal "Endangered Species Act of 1973," as amended to January 1, 1995, may be reintroduced into this state through action by any federal, state, or local governmental entity, unless the Legislature has specifically enacted legislation naming the species and specifying the manner of reintroduction.

Source: SL 1995, ch 206.






Chapter 08A - "Species Of Management Concern"

§ 34A-8A-1 Definitions of terms in §§ 34A-8A-2 to 34A-8A-7.

34A-8A-1. Definitions of terms in §§ 34A-8A-2 to 34A-8A-7. Terms used in this chapter mean:

(1) "Departments," the Department of Game, Fish, and Parks and the Department of Agriculture;

(2) "Species of management concern," a species designated by the secretary of the Department of Agriculture and the Game, Fish and Parks Commission as a species which shares the dual status of requiring both control and protection.
Source: SL 2001, ch 191, § 1.



§ 34A-8A-2 Promulgation of list of species of management concern--Factors considered.

34A-8A-2. Promulgation of list of species of management concern--Factors considered. The secretary of the Department of Agriculture and the Game, Fish and Parks Commission shall establish, by rules promulgated pursuant to chapter 1-26, a list of species of management concern. In determining whether a species should be listed, the following factors are to be considered:

(1) Whether the species or its habitat, or both are of value ecologically and aesthetically and at the same time burdensome for property owners; and

(2) Whether the species may warrant protection at times and control at others depending on the rate of reproduction, climate, disease, population viability, and other factors.
Source: SL 2001, ch 191, § 2.



§ 34A-8A-3 Joint promulgation of rules.

34A-8A-3. Joint promulgation of rules. Rules promulgated pursuant to § 34A-8A-2 shall be conducted jointly by both the Department of Agriculture and the Game, Fish and Parks Commission, including joint notice, publication, hearings, and decision-making.

Source: SL 2001, ch 191, § 3.



§ 34A-8A-4 Departments authorized to render assistance regarding species of management concern.

34A-8A-4. Departments authorized to render assistance regarding species of management concern. If so requested, the departments may render assistance and advice regarding species of management concern including:

(1) Providing information to the public and property owners regarding the species of management concern and its characteristics, ecosystem values, and habitat; and

(2) Providing assistance in the development of conservation plans or control projects regarding the species of management concern.
Source: SL 2001, ch 191, § 4.



§ 34A-8A-5 Acts or omissions constituting nuisances.

34A-8A-5. Acts or omissions constituting nuisances. The following acts or omissions constitute nuisances:

(1) Engaging in practices which allow or cause a species of management concern to encroach upon the property of another or injure or endanger the property of another; or

(2) Failure to control the species of management concern thereby causing encroachment on the property of another or causing injury to or endangering the property of another.
Source: SL 2001, ch 191, § 5.



§ 34A-8A-6 Remedies for nuisances.

34A-8A-6. Remedies for nuisances. In addition to any other remedies at law, the remedies set forth in chapter 21-10 apply to the nuisances described in § 34A-8A-5. These remedies include civil action, including injunctive relief and recovery of damages, and abatement. Abatement, if ordered by the court, shall include reimbursement for any reasonable and necessary costs incurred in abating the nuisance.

Source: SL 2001, ch 191, § 6.



§ 34A-8A-7 Abrogation of certain previous designations.

34A-8A-7. Abrogation of certain previous designations. Designation as a species of management concern abrogates any previous designation as a weed or pest.

Source: SL 2001, ch 191, § 7.



§ 34A-8A-8 Prairie dog management plan.

34A-8A-8. Prairie dog management plan. The Department of Game, Fish and Parks and the Department of Agriculture are directed to develop a state prairie dog management plan. The plan shall formulate state management actions that will serve to prevent the prairie dog from being listed as a federal threatened or endangered species. If such plan or any agreement adopted pursuant to such plan contains provisions for incentive payments to private landowners for managing prairie dog habitat or restricts private landowner rights to use any means of controlling prairie dogs on their property, the plan or any agreement adopted pursuant to such plan shall be submitted to the South Dakota Legislature, in bill form, for approval, prior to it becoming effective.

Source: SL 2002, ch 169, § 1.



§ 34A-8A-9 Changes or amendments to the state prairie dog management plan--Approval by Legislature.

34A-8A-9. Changes or amendments to the state prairie dog management plan--Approval by Legislature. The Department of Agriculture and the Department of Game, Fish and Parks shall submit any changes or amendments to any plan approved by the Legislature pursuant to § 34A-8A-8 for legislative approval before the changes or amendments may take effect.

Source: SL 2005, ch 195, § 2.






Chapter 09 - Environmental Impact Of Governmental Actions

§ 34A-9-1 Definition of terms.

34A-9-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Agency," the executive and administrative departments, offices, boards, commissions, and other units of the state government;

(2) "Board," the Board of Minerals and Environment;

(3) "Draft environmental impact statement," a preliminary statement prepared pursuant to § 34A-9-5;

(4) "Environment," the physical conditions that will be affected by a proposed action, including land, air, water, minerals, flora, fauna, noise, objects of historic or aesthetic significance, existing patterns of population concentration, distribution, or growth, and existing community or neighborhood character;

(5) "Environmental impact statement," a detailed statement setting forth the matters specified in § 34A-9-7. It includes any comments on a draft environmental statement which are received pursuant to § 34A-9-8, and the agency's response to such comments, to the extent that they raise issues not adequately resolved in the draft environmental statement;

(6) "Secretary," the secretary of the Department of Environment and Natural Resources.
Source: SL 1974, ch 245, § 1; SDCL Supp, § 11-1A-1; SL 1986, ch 295, § 30.



§ 34A-9-2 Actions subject to chapter.

34A-9-2. Actions subject to chapter. As used in this chapter, the term, actions, includes:

(1) New and continuing projects or activities directly undertaken by any public agency, or supported in whole or part through contracts, grants, subsidies, loans, or other forms of funding assistance from one or more public agencies;

(2) Policy, regulations, and procedure-making; or

(3) The issuance by one or more public agencies of a lease, permit, license, certificate, or other public entitlement to an applicant.
Source: SL 1974, ch 245, § 1 (2); SDCL Supp, § 11-1A-2; SL 1981, ch 13, § 10; SL 1981, ch 269, § 1; SL 2011, ch 165, § 132.



§ 34A-9-3 Actions not subject to chapter.

34A-9-3. Actions not subject to chapter. As used in this chapter, the term, actions, does not include:

(1) Enforcement proceedings or the exercise of prosecutorial discretion in determining whether or not to institute such proceedings;

(2) Actions of a ministerial nature, involving no exercise of discretion;

(3) Emergency actions responding to an immediate threat to public health or safety;

(4) Proposals for legislation; or

(5) Actions of an environmentally protective regulatory nature.
Source: SL 1974, ch 245, § 1 (3); SDCL Supp, § 11-1A-3; SL 2011, ch 165, § 133.



§ 34A-9-4 Environmental impact statement authorized--Fee--Purpose.

34A-9-4. Environmental impact statement authorized--Fee--Purpose. All agencies may prepare, or have prepared by contract, an environmental impact statement on any major action they propose or approve which may have a significant effect on the environment. Any agency which prepares, or has prepared by contract, an environmental impact statement pursuant to subdivision 34A-9-2(3) shall assess a fee against the person seeking a lease, permit, license, certificate, or other public entitlement for the preparation of the statement. This fee shall be assessed in addition to and independently of any other fee or deposit required by any other provision of law. No lease, permit, license, certificate, or other public entitlement may be issued until the fee is paid. The purpose of an environmental impact statement is to provide detailed information about the effect which a proposed action is likely to have on the environment, to list ways in which any adverse effects of the action might be minimized, and to suggest alternatives to the action.

Source: SL 1974, ch 245, § 2; SDCL Supp, § 11-1A-4; SL 1981, ch 269, § 2.



§ 34A-9-4.1 Selection of contractor to prepare statement.

34A-9-4.1. Selection of contractor to prepare statement. Any agency, other than the Public Utilities Commission, which causes an environmental impact statement to be prepared by contract shall select a contractor proposal acceptable to both the agency and the person seeking a lease, permit, license, or other public entitlement.

Source: SL 1981, ch 269, § 4.



§ 34A-9-4.2 Continuous appropriation of environmental impact statement file.

34A-9-4.2. Continuous appropriation of environmental impact statement file. Any environmental impact statement fee paid pursuant to the provisions of § 34A-9-4 is appropriated continuously to the agency assessing the fee to be expended for the purposes of § 34A-9-4.

Source: SL 1992, ch 313, § 11.



§ 34A-9-5 Draft impact statement--Contents.

34A-9-5. Draft impact statement--Contents. As early as possible in the formulation of a proposal for action that is likely to require the preparation of an environmental impact statement, the responsible agency may prepare or may have prepared a draft environmental statement describing in detail the proposed action and reasonable alternatives to the action, and briefly discussing, on the basis of information then available to the agency, the remaining items set forth in § 34A-9-7.

Source: SL 1974, ch 245, § 3; SDCL Supp, § 11-1A-5; SL 1981, ch 269, § 3.



§ 34A-9-6 Purpose of draft impact statement--Scoping meetings--Form and contents.

34A-9-6. Purpose of draft impact statement--Scoping meetings--Form and contents. The purpose of a draft environmental statement is to inform the public and other public agencies as early as possible about proposed actions that may significantly affect the quality of the environment, and to solicit comments which will assist the agency in determining the environmental consequences of the proposed action. The agency requiring the preparation of the environmental impact statement shall conduct scoping meetings, prior to the preparation of the environmental impact statement, in the county in which the proposed action is to be located to solicit public input on what should be included in the environmental impact statement. The draft environmental statement should resemble in form and content the environmental impact statement to be prepared after comments have been received and considered pursuant to § 34A-9-9; however, the length and detail of the draft environmental statement may necessarily reflect the preliminary nature of the proposal and the early stage at which it is prepared.

Source: SL 1974, ch 245, § 3; SDCL Supp, § 11-1A-6; SL 1992, ch 254, § 77.



§ 34A-9-7 Contents of environmental impact statement.

34A-9-7. Contents of environmental impact statement. An environmental impact statement shall be prepared in accordance with the procedural requirements relating to citizen participation of the National Environmental Policy Act of 1969 as amended to January 1, 2011, and implementing regulations adopted pursuant to that act, and shall include, at a minimum, a detailed statement setting forth the following:

(1) A description of the proposed action and its environmental setting;

(2) The environmental impact of the proposed action including short-term and long-term effects;

(3) Any adverse environmental effects that cannot be avoided if the proposal is implemented;

(4) Alternatives to the proposed action;

(5) Any irreversible and irretrievable commitments of resources that would be involved in the proposed action if it is implemented;

(6) Mitigation measures proposed to minimize the environmental impact; and

(7) The growth-inducing aspects of the proposed action.
Source: SL 1974, ch 245, § 2; SDCL Supp, § 11-1A-7; SL 1992, ch 254, § 76; SL 2011, ch 165, § 134.



§ 34A-9-8 Circulation of draft statement for comment.

34A-9-8. Circulation of draft statement for comment. The draft statement shall be circulated for comment among other public agencies which have jurisdiction by law or special expertise with respect to any environmental impact involved and shall be made available for comment by relevant federal agencies and interested members of the public.

Source: SL 1974, ch 245, § 3; SDCL Supp, § 11-1A-8.



§ 34A-9-9 Filing of impact statement and comments before taking action--Responses to comments.

34A-9-9. Filing of impact statement and comments before taking action--Responses to comments. The environmental impact statement, prepared pursuant to § 34A-9-4, together with the comments of public and federal agencies and members of the public, shall be filed with the office of the secretary and made available to the public at least thirty days prior to taking agency action on the proposal which is the subject of the environmental impact statement. Such a statement shall also include copies or a summary of the substantive comments received by the agency pursuant to § 34A-9-8, and the agency response to such comments.

Source: SL 1974, ch 245, §§ 2, 4; SDCL Supp, § 11-1A-9.



§ 34A-9-10 Findings required as to compliance and actions to minimize environmental problems.

34A-9-10. Findings required as to compliance and actions to minimize environmental problems. When an agency decides to carry out or approve an action which has been the subject of an environmental impact statement, it shall make an explicit finding that the requirements of this chapter have been met and that all feasible action will be taken to minimize or avoid environmental problems that are revealed in the environmental impact statement process.

Source: SL 1974, ch 245, § 5; SDCL Supp, § 11-1A-10.



§ 34A-9-11 Impact statement not required if federal statement required.

34A-9-11. Impact statement not required if federal statement required. To avoid duplication of effort and to promote consistent administration of federal and state environmental policies, the environmental impact statement required by this chapter need not be prepared with respect to actions for which a detailed statement is required to be prepared pursuant to the requirements of the National Environmental Policy Act of 1969 as amended to January 1, 2011, if the statement complies with the requirements of this chapter.

Source: SL 1974, ch 245, § 6; SDCL Supp, § 11-1A-11; SL 1993, ch 256, § 35; SL 2011, ch 165, § 135.



§ 34A-9-12 Prospective application of chapter.

34A-9-12. Prospective application of chapter. The requirements of this chapter do not apply to actions undertaken or approved before March 2, 1974.

Source: SL 1974, ch 245, § 7; SDCL Supp, § 11-1A-12; SL 2011, ch 165, § 136.



§ 34A-9-12.1 Establishment of environmental impact statement preparation fund--Source of fund--Administration--Appropriation and expenditures.

34A-9-12.1. Establishment of environmental impact statement preparation fund--Source of fund--Administration--Appropriation and expenditures. There is hereby established in the state treasury a special revolving fund to be designated as the environmental impact statement preparation fund. This fund shall consist of all moneys from all lawful public and private sources including legislative appropriations, federal grants, gifts, fees received pursuant to § 34A-9-4, and interest on investments made on money in the fund. The fund shall be maintained separately for each environmental impact statement and be administered by the agency in order to retain consulting and professional services and to defray such other expenses as are reasonable and necessary in order to prepare the environmental impact statement. All fees assessed by the agency requiring the environmental impact statement under § 34A-9-4 shall be payable to the agency for deposit in the environmental impact statement preparation fund established pursuant to this section. Moneys may be deposited in the fund on an ongoing basis and this fund shall be expended for the purposes of chapter 34A-9 and shall be appropriated by the Legislature through the normal budget process.

Source: SL 1992, ch 254, § 78.



§ 34A-9-13 Citation of chapter.

34A-9-13. Citation of chapter. This chapter may be cited as the South Dakota Environmental Policy Act.

Source: SL 1974, ch 245, § 9; SDCL Supp, § 11-1A-13.






Chapter 10 - Remedies For Protection Of Environment

§ 34A-10-1 Parties entitled to maintain actions against pollution.

34A-10-1. Parties entitled to maintain actions against pollution. The attorney general, any political subdivision of the state, any instrumentality, or agency of the state or of a political subdivision thereof, any person, partnership, limited liability company, corporation, association, organization, or other legal entity may maintain an action in the circuit court having jurisdiction where the alleged violation occurred for declaratory and equitable relief against the state, any political subdivision thereof, any instrumentality or agency of the state or of a political subdivision thereof, any person, partnership, limited liability company, corporation, association, organization, or other legal entity for the protection of the air, water, and other natural resources and the public trust therein from pollution, impairment, or destruction. This section does not confer a right of action to challenge the issuance of a permit or license where the plaintiff has been notified of an agency proceeding in which the issues of environmental harm complained of might have been considered unless the agency refused to hear the complaint at such hearing. Actual notice or notice specified in the statute or rule governing the agency proceeding shall be sufficient.

Source: SL 1973, ch 144, § 2 (1); SDCL Supp, § 21-10A-1; SL 1981 (2d SS), ch 1, § 22; SL 1994, ch 351, § 69.



§ 34A-10-2 Parties entitled to intervene in proceedings involving pollution.

34A-10-2. Parties entitled to intervene in proceedings involving pollution. If administrative, licensing, or other proceedings, and judicial review thereof are available by law, the agency may permit the attorney general, any political subdivision of the state, any instrumentality or agency of the state or of a political subdivision thereof, any person, partnership, limited liability company, corporation, association, organization, or other legal entity to intervene as a party on the filing of a pleading with the agency asserting that the proceeding or action for judicial review involves conduct which has the effect of polluting, impairing, or destroying the air, water, or other natural resources or the public trust therein. Such pleading shall be filed at least three days before the last agency evidentiary hearing conducted before the issuance of a final decision.

Source: SL 1973, ch 144, § 6 (1); SDCL Supp, § 21-10A-2; SL 1981 (2d SS), ch 1, § 23; SL 1994, ch 351, § 70.



§ 34A-10-2.1 Activity which could result in pollution, contamination, or degradation--Financial assurance concerning corrective action--Form and amount.

34A-10-2.1. Activity which could result in pollution, contamination, or degradation--Financial assurance concerning corrective action--Form and amount. Any person making application to the Water Management Board or the Board of Minerals and Environment for a permit, a license, or an extension, amendment, or renewal of an existing permit or license, which authorizes activity that could result in a significant risk of pollution, contamination, or degradation of the environment and that is not covered by a performance or damage bond or other financial assurance instrument, may be required, as a condition of the permit, to provide financial assurance guaranteeing the performance of corrective actions to contain, mitigate, and remediate all pollution, contamination, or degradation which may be caused by the activity. The financial assurance in a reasonable and proper amount shall be in a form and an amount approved by the board, and may include insurance, company net worth considerations, a surety bond, escrow account, letter of credit, trust, guarantee, or cash deposit.

Source: SL 1989, ch 306, § 68; SL 2011, ch 165, § 137.



§ 34A-10-2.2 Right and title in bond or security--Form and amount.

34A-10-2.2. Right and title in bond or security--Form and amount. All right and title in any bond or other security required by the Water Management Board or the Board of Minerals and Environment under any provision of this title, Title 45, or Title 46 for the protection of the environment or reclamation of lands or other resources shall be in the state until the board by order releases the security. The bond or other security does not constitute an asset of the person required to provide it, and may not be cancelled, assigned, revoked, disbursed, replaced, or allowed to terminate without board approval. The bond or other security shall be in a form and a reasonable and proper amount approved by the board, and may include a surety bond, escrow account, letter of credit, trust, guarantee, or cash deposit. The board may permit the use of financial assurance other than a bond, including company net worth considerations. Interest earned on any bond or deposit made under § 34A-10-2.1 shall be returned annually to the person required to provide the bond.

Source: SL 1989, ch 306, § 69; SL 2011, ch 165, § 138.



§ 34A-10-2.3 Use of security for cleanup and remediation of environmental problems.

34A-10-2.3. Use of security for cleanup and remediation of environmental problems. The state, with such board or court approval, if any, as is provided in the permit or security instrument required pursuant to § 34A-10-2.1 or 34A-10-2.2, may use the security as necessary for the cleanup and remediation of environmental problems related to the activity for which the security was provided. When such cleanup and remediation is complete, as certified by the board, or sufficient funds have been set aside to achieve complete remediation pursuant to a site-specific, board-approved remedial action plan, the state may proceed against any remaining security for the purpose of collecting any properly recoverable cost incurred by the state in pursuing the cleanup, environmental damages, or penalties. Until the environmental cleanup or remediation is complete, any state cost, environmental damage, and penalty judgments have been satisfied and the security has been released by the board, the security may not be assigned for the benefit of creditors, attached, garnished, levied, or executed on, or subject to process issued from any court; except for the purpose of enabling the state to effectuate the environmental cleanup or remediation.

Source: SL 1989, ch 306, § 70.



§ 34A-10-2.4 Authority to promulgate rules regarding terms and release of security and its disposition upon expiration of permit or license.

34A-10-2.4. Authority to promulgate rules regarding terms and release of security and its disposition upon expiration of permit or license. The Water Management Board and the Board of Minerals and Environment shall establish, by rules promulgated pursuant to chapter 1-26:

(1) Criteria to determine the amount of security required and other terms as necessary to define the respective obligation of the parties;

(2) The procedure to follow and the circumstances under which the state or applicant may obtain board approval for the release of the security; and

(3) Conditions under which the security may be held by the state after the expiration of the permit or license.
Source: SL 1989, ch 306, § 71.



§ 34A-10-2.5 Failure to comply with order--Injunctive relief.

34A-10-2.5. Failure to comply with order--Injunctive relief. The secretary of the Department of Environment and Natural Resources may bring an action without furnishing of bond, for an injunction against any person who fails to comply with an order issued by the secretary or any official under the secretary's supervision having authority to issue such order by virtue of this title, Title 45, or Title 46. The court to which the department applies for an injunction may issue a temporary injunction, if it finds there is reasonable cause to believe that the allegations of the department are true, and it may issue a temporary restraining order pending action on the temporary injunction.

Source: SL 1989, ch 306, § 72; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2011, ch 165, § 139.



§ 34A-10-3 Security required of plaintiff.

34A-10-3. Security required of plaintiff. If the court has reasonable ground to doubt the solvency of the plaintiff or the plaintiff's ability to pay any cost or judgment which might be rendered against the plaintiff in an action brought under this chapter, the court may order the plaintiff to post a surety bond or cash not to exceed five hundred dollars.

Source: SL 1973, ch 144, § 3; SDCL Supp, § 21-10A-3; SL 2011, ch 165, § 140.



§ 34A-10-4 Appointment of master or referee--Qualifications.

34A-10-4. Appointment of master or referee--Qualifications. The court may appoint a master or referee, who shall be a disinterested person and technically qualified, to take testimony and make a record and a report of his or her findings to the court in the action.

Source: SL 1973, ch 144, § 4 (2); SDCL Supp, § 21-10A-4; SL 2011, ch 165, § 141.



§ 34A-10-5 Court remitting to administrative proceedings--Temporary relief--Retention of jurisdiction.

34A-10-5. Court remitting to administrative proceedings--Temporary relief--Retention of jurisdiction. If, in an action pursuant to § 34A-10-1, administrative, licensing, or other proceedings are required or available to determine the legality of the defendant's conduct, the court shall remit the parties to such proceedings. The proceedings shall be conducted in accordance with and subject to the provisions of chapters 34A-1 and 34A-2. In so remitting the court may grant temporary equitable relief if necessary for the protection of the air, water, and other natural resources or the public trust in such resources from pollution, impairment, or destruction. In so remitting the court shall retain jurisdiction of the action pending completion of the action for the purpose of determining whether adequate protection from pollution, impairment, or destruction has been afforded.

Source: SL 1973, ch 144, § 5 (2); SDCL Supp, § 21-10A-5; SL 1981 (2d SS), ch 1, § 24; SL 2011, ch 165, § 142.



§ 34A-10-6 Judicial review by court originally taking jurisdiction.

34A-10-6. Judicial review by court originally taking jurisdiction. If judicial review of any administrative, licensing, or other proceeding is available, the court originally taking jurisdiction shall maintain jurisdiction for purposes of judicial review.

Source: SL 1973, ch 144, § 5 (4); SDCL Supp, § 21-10A-6; SL 2011, ch 165, § 143.



§ 34A-10-7 Adjudication by court after administrative proceedings--Additional evidence.

34A-10-7. Adjudication by court after administrative proceedings--Additional evidence. Upon completion of proceedings under § 34A-10-5, the court shall adjudicate the impact of the defendant's conduct on the air, water, or other natural resources and on the public trust therein in accordance with this chapter. In such adjudication the court may order that additional evidence be taken to the extent necessary to protect the rights recognized in this chapter.

Source: SL 1973, ch 144, § 5 (3); SDCL Supp, § 21-10A-7.



§ 34A-10-8 Detrimental conduct prohibited when reasonable alternative available.

34A-10-8. Detrimental conduct prohibited when reasonable alternative available. In any administrative, licensing, or other proceedings, as described in § 34A-10-2, and in any judicial review of the proceedings, any alleged pollution, impairment, or destruction of the air, water, or other natural resources or the public trust in the resources shall be determined. No conduct may be authorized or approved which does, or is likely to pollute, impair, or destroy the air, water, or other natural resources or the public trust in the resources, if there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety, and welfare.

Source: SL 1973, ch 144, § 6 (2); SDCL Supp, § 21-10A-8; SL 2011, ch 165, § 144.



§ 34A-10-9 Defendant rebutting evidence of pollution.

34A-10-9. Defendant rebutting evidence of pollution. When the plaintiff in the action has made a prima facie showing that the conduct of the defendant is polluting, impairing, or destroying the air, water, or other natural resources or the public trust therein, the defendant may rebut the prima facie showing by the submission of evidence to the contrary.

Source: SL 1973, ch 144, § 4 (1); SDCL Supp, § 21-10A-9.



§ 34A-10-10 Affirmative defense of no reasonable alternative--Burden of proof and weight of evidence.

34A-10-10. Affirmative defense of no reasonable alternative--Burden of proof and weight of evidence. The defendant may also show, by way of an affirmative defense, that there is no feasible and prudent alternative to defendant's conduct and that such conduct is consistent with the promotion of the public health, safety, and welfare in light of the state's paramount concern for the protection of its natural resources from pollution, impairment, or destruction. Except as to the affirmative defense, the principles of burden of proof and weight of the evidence generally applicable in civil actions in the circuit courts shall apply to actions brought under this chapter.

Source: SL 1973, ch 144, § 4 (1); SDCL Supp, § 21-10A-10.



§ 34A-10-11 Equitable relief against detrimental conduct--Conditions imposed on defendant.

34A-10-11. Equitable relief against detrimental conduct--Conditions imposed on defendant. The court may grant temporary and permanent equitable relief, or may impose conditions on the defendant that are required to protect the air, water, and other natural resources or the public trust therein from pollution, impairment, or destruction.

Source: SL 1973, ch 144, § 5 (1); SDCL Supp, § 21-10A-11.



§ 34A-10-12 Apportionment of costs.

34A-10-12. Apportionment of costs. Costs may be apportioned to the parties if the interests of justice require.

Source: SL 1973, ch 144, § 4 (3); SDCL Supp, § 21-10A-12.



§ 34A-10-13 Collateral estoppel--Res judicata.

34A-10-13. Collateral estoppel--Res judicata. The doctrines of collateral estoppel and res judicata shall be applied by the court to prevent multiplicity of suits.

Source: SL 1973, ch 144, § 6 (3); SDCL Supp, § 21-10A-13.



§ 34A-10-14 Chapter supplementary to other procedures.

34A-10-14. Chapter supplementary to other procedures. This chapter shall be supplementary to existing administrative and regulatory procedures.

Source: SL 1973, ch 144, § 7; SDCL Supp, § 21-10A-14.



§ 34A-10-15 Citation of chapter.

34A-10-15. Citation of chapter. This chapter shall be known and may be cited as the "South Dakota Environmental Protection Act of 1973."

Source: SL 1973, ch 144, § 1; SDCL Supp, § 21-10A-15.



§ 34A-10-16 Enforcement action by department.

34A-10-16. Enforcement action by department. The department need not exhaust its administrative remedies, if any exist, before commencing any action to enforce the provisions of Title 34A, 45, or 46.

Source: SL 1991, ch 288, § 17.



§ 34A-10-17 Obtaining voluntary compliance--Administrative settlement agreements.

34A-10-17. Obtaining voluntary compliance--Administrative settlement agreements. Nothing in this chapter prevents the Department of Environment and Natural Resources from obtaining voluntary compliance with the provisions of Title 34A, 45, or 46, through warning, conference, settlement, or any other appropriate means. The secretary may enter into administrative settlement agreements in regard to violations of the provisions of Title 34A, 45, or 46, including stipulated settlements of any civil penalty authorized under that title.

Source: SL 1992, ch 26, § 9.






Chapter 11 - Hazardous Waste Management

§ 34A-11-1 Public policy.

34A-11-1. Public policy. It is the public policy of this state to regulate the control and generation, transportation, treatment, storage, and disposal of hazardous wastes to protect the public health, safety, and welfare, protect the environment, prevent pollution of air, water, soil, and other natural resources of this state, and prevent the creation of nuisances. It is the purpose of this chapter to enhance this public policy through a comprehensive regulatory program of hazardous waste management and to facilitate cooperation and coordination in that effort with federal, state, and local agencies.

Source: SL 1983, ch 262, § 1; SL 1984, ch 243, § 8; SL 1987, ch 260, § 1.



§ 34A-11-1.1 Repealed.

34A-11-1.1. Repealed by SL 2012, ch 215, § 32.



§ 34A-11-2 Definitions.

34A-11-2. Definitions. Terms as used in this chapter mean:

(1) "Board," the Board of Minerals and Environment;

(2) "Department," the Department of Environment and Natural Resources;

(3) "Disposal," the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land, air, or water so that such hazardous waste or any constituent thereof may enter the environment, or be emitted into air, or discharged into any waters, including groundwaters;

(4) "Hazardous waste," a solid waste and combination of solid wastes, as defined in subdivision 34A-6-1.3(17), which because of its quantity, concentration, or physical, chemical, or infectious characteristics may cause, or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness, or pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise managed but does not include radioactive materials regulated pursuant to chapter 34-21;

(5) "Hazardous waste management," the systematic control of the collection, source separation, storage, transportation, processing, treatment, recovery, and disposal of hazardous waste;

(6) "Hazardous waste management facility," any facility for the collection, source separation, storage, transportation, transfer, processing, treatment, recovery, or disposal of hazardous wastes, whether such facility is associated with facilities generating such wastes or otherwise;

(7) "Manifest," the form used for identifying the quantity, composition, and the origin, routing, and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment, or storage;

(8) "Person," any individual, partnership, limited liability company, firm, association, municipality, public or private corporation, subdivision, or agency of the state or the United States government, trust, estate, interstate body, or any other legal entity;

(9) "Secretary," secretary of the Department of Environment and Natural Resources;

(10) "Storage," the containment of hazardous waste, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal of such hazardous waste;

(11) "Treatment," any method, technique, or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any hazardous waste so as to render such waste less hazardous or nonhazardous, safer for transport, amenable for recovery, amenable for storage, or reduced in volume. Such term includes any activity or processing designed to change the physical form or chemical composition of hazardous waste so as to render it less hazardous or nonhazardous.
Source: SL 1983, ch 262, § 2; SL 1984, ch 243, § 9; SL 1987, ch 29, § 21; SL 1989, ch. 306, §§ 1, 4; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1994, ch 351, § 71.



§ 34A-11-3 Department designated as state agency under federal law.

34A-11-3. Department designated as state agency under federal law. The Department of Environment and Natural Resources is designated as the agency for all state purposes of the Federal Resource Conservation Recovery Act as amended to January 1, 2011, and the Hazardous and Solid Waste Amendments of 1984 (Public Law 98-616), as amended to January 1, 2011.

Source: SL 1983, ch 262, § 3; SL 1986, ch 295, § 31; SL 2011, ch 165, § 145.



§ 34A-11-4 Functions of department and board.

34A-11-4. Functions of department and board. The Department of Environment and Natural Resources shall perform all the functions of the former public health advisory committee, the former state health officer, and the Department of Health with respect to the control of hazardous waste management pursuant to this chapter. However, the Board of Minerals and Environment shall perform any quasi-legislative, quasi-judicial, advisory, and special budgetary functions.

Source: SL 1983, ch 262, § 4.



§ 34A-11-5 Cooperation with other agencies and groups.

34A-11-5. Cooperation with other agencies and groups. The Department of Environment and Natural Resources may advise, consult, and cooperate with other agencies of the state, other states, the federal government, and affected groups and industries in the formulation of plans for, and implementation of, hazardous waste management.

Source: SL 1983, ch 262, § 5.



§ 34A-11-6 Acceptance of loans and grants.

34A-11-6. Acceptance of loans and grants. The Department of Environment and Natural Resources may accept and administer any loans and grants from the federal government or other sources which are made available to the Department for Hazardous Waste Management.

Source: SL 1983, ch 262, § 6.



§ 34A-11-7 Employment of personnel.

34A-11-7. Employment of personnel. In accordance with the laws of the state, the Department of Environment and Natural Resources may employ, compensate, and prescribe the powers and duties of those persons necessary to execute the provisions of this chapter.

Source: SL 1983, ch 262, § 7.



§ 34A-11-8 Rules identifying characteristics and listing hazardous wastes.

34A-11-8. Rules identifying characteristics and listing hazardous wastes. The Board of Minerals and Environment may promulgate rules, pursuant to chapter 1-26, which identify the characteristics of hazardous wastes considering the toxicity, persistence, degradability in nature, potential for accumulation in tissue, flammability, corrosiveness, reactivity, and related factors. The board shall compile a list of wastes it considers hazardous and may revise that list from time to time.

Source: SL 1983, ch 262, § 8; SL 1984, ch 243, § 10.



§ 34A-11-9 Promulgation of rules governing hazardous wastes--Civil penalty for violation.

34A-11-9. Promulgation of rules governing hazardous wastes--Civil penalty for violation. The Board of Minerals and Environment may promulgate rules, pursuant to chapter 1-26, governing the generation, transportation, treatment, storage, and disposal of hazardous wastes necessary to execute the provisions of this chapter. The rules may include ownership, location, design, construction, operation, and maintenance of hazardous waste management facilities, financial responsibility, personnel training, record keeping, reporting, labeling, monitoring, container use, inspections, closure, post-closure procedures and requirements, contingency planning, enforcement, and use of a manifest system to assure all hazardous wastes are designated for treatment, storage, or disposal at a permitted hazardous waste management facility. The board may promulgate rules pursuant to chapter 1-26 that are consistent with the Hazardous Materials Transportation Act (88 Stat. 2156; 49 U.S.C. § 1801 et seq.), as amended to January 1, 2011, and the regulations adopted pursuant to that Act.

A violation of the rules adopted pursuant to this section is subject to a civil penalty not to exceed ten thousand dollars per day of violation, or for damages to the environment of this state, or both.

Source: SL 1983, ch 262, § 9; SL 1984, ch 243, § 11; SL 1992, ch 158, § 51; SL 2011, ch 165, § 146.



§ 34A-11-9.1 to 34A-11-9.3. Transferred.

34A-11-9.1 to 34A-11-9.3. Transferred to §§ 20-9-29 to 20-9-31.



§ 34A-11-10 Notification of hazardous waste activity required--Civil penalty for violation.

34A-11-10. Notification of hazardous waste activity required--Civil penalty for violation. Any person generating, transporting, treating, storing, or disposing of a hazardous waste shall file with the secretary of environment and natural resources a notification of hazardous waste activities. The notification shall be in accordance with rules promulgated pursuant to chapter 1-26 by the Board of Minerals and Environment. No hazardous waste subject to this chapter may be transported, treated, stored, or disposed of unless notification has been given as required in this chapter.

A violation of this section is subject to a civil penalty not to exceed ten thousand dollars per day of violation, or for damages to the environment of this state, or both.

Source: SL 1983, ch 262, § 10; SL 1992, ch 158, § 52; SL 1993, ch 256, § 36; SL 2005, ch 10, § 27.



§ 34A-11-11 Complaint alleging violation--Investigation--Report--Enforcement action.

34A-11-11. Complaint alleging violation--Investigation--Report--Enforcement action. Any person may file a complaint with the secretary of environment and natural resources regarding a violation of this chapter. The secretary may conduct an investigation of the alleged violation and make a written report of the investigation to the person. If the secretary determines that a violation has occurred, the secretary may take whatever enforcement action he or she considers appropriate.

Source: SL 1983, ch 262, § 11; SL 2005, ch 10, § 28; SL 2011, ch 165, § 147.



§ 34A-11-12 Facility permits required--Issuance, modification, revocation, suspension, or denial--Term--Civil penalty for violation.

34A-11-12. Facility permits required--Issuance, modification, revocation, suspension, or denial--Term--Civil penalty for violation. No hazardous waste treatment, storage, or disposal management facility may be owned, constructed, modified, or operated except in accordance with a permit issued by the Board of Minerals and Environment. A violation of this section is subject to a civil penalty not to exceed ten thousand dollars per day of violation, or for damages to the environment of this state, or both.

The board may issue, modify, suspend, revoke, or deny permits, in accordance with chapter 1-26, for the ownership, construction, modification, and operation of hazardous waste treatment, storage, and disposal management facilities. Any permit granted by the board under this section is initially valid for two years from the date of issuance and may be renewed for periods of five years.

Source: SL 1983, ch 262, § 12; SL 1990, ch 289, § 1; SL 1992, ch 158, § 53.



§ 34A-11-12.1 Fees for applications, amendments, and renewals--Costs assessed--Schedule of costs and fees.

34A-11-12.1. Fees for applications, amendments, and renewals--Costs assessed--Schedule of costs and fees. The department shall assess an initial application fee of fifty thousand dollars for the processing of all hazardous waste disposal facility applications. The department shall assess a fee of twenty-five thousand dollars for the processing of all hazardous waste disposal facility amendments and renewals. The applicant shall pay the fee upon the filing of an application, amendment, or renewal for a hazardous waste disposal facility. In addition to this fee, the department may assess the applicant those amounts in excess of the initial filing fee for expenses associated with processing the application, amendment, or renewal. The department shall provide the applicant with an itemized statement of all costs associated with the processing of the application, amendment, or renewal. The applicant shall submit payment of all costs in excess of the initial fee within thirty days of the receipt of the statement. The combined initial fee and additional expenses assessed an applicant may not exceed one hundred seventy-five thousand dollars. All fees assessed under this section shall be payable to the Department of Environment and Natural Resources for deposit in the hazardous waste revolving fund established pursuant to § 34A-11-24. The incineration or thermal destruction of hazardous waste shall be considered disposal for the purpose of this section.

Source: SL 1990, ch 289, § 2; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 34A-11-13 Application for permits--Rules--Hearings.

34A-11-13. Application for permits--Rules--Hearings. The Board of Minerals and Environment may promulgate rules, pursuant to chapter 1-26, governing the application for permits to own, construct, modify, or operate a hazardous waste treatment, storage, or disposal facility. The rules may require the submission of plans, specifications, and other information as may be necessary to execute the provisions of this chapter. The board may promulgate rules allowing the issuance or denial of a permit by the Department of Environment and Natural Resources following notice and opportunity for a hearing before the board on the department's proposed decision.

Source: SL 1983, ch 262, § 13.



§ 34A-11-14 Terms and conditions of permits--Civil penalty for violation.

34A-11-14. Terms and conditions of permits--Civil penalty for violation. Any permit issued pursuant to this chapter may prescribe terms and conditions for record keeping, reporting, monitoring, sampling, inspections, compliance schedules, and such other terms and conditions as may be necessary to ensure compliance with this chapter and rules adopted pursuant to this chapter. A violation of the terms of the permit is subject to a civil penalty not to exceed ten thousand dollars per day of violation, or for damages to the environment of this state, or both.

Source: SL 1983, ch 262, § 14; SL 1992, ch 158, § 54.



§ 34A-11-15 Revocation, modification, or suspension of permit--Grounds.

34A-11-15. Revocation, modification, or suspension of permit--Grounds. Any permit issued pursuant to this chapter may be revoked, modified, or suspended, in whole or in part, during its term for cause, including the following:

(1) Violation of any condition of the permit;

(2) Obtaining a permit by misrepresenting or failing to disclose fully all relevant facts; or

(3) A change in condition or discovery of new information which requires a temporary or permanent reduction, or termination of the permitted activity.
Source: SL 1983, ch 262, § 15; SL 2011, ch 165, § 148.



§ 34A-11-16 Inspection of facilities and records--Monitoring equipment--Reports.

34A-11-16. Inspection of facilities and records--Monitoring equipment--Reports. The secretary of environment and natural resources may:

(1) Enter and have access at reasonable times to any facility used for generation, transportation, treatment, storage, or disposal of hazardous waste and monitoring equipment related thereto;

(2) Inspect and obtain samples from any person of any hazardous wastes or suspected hazardous wastes, and of any containers or labeling for such wastes; a receipt for any samples and a copy of any analysis performed shall be provided to the owner or operator;

(3) Inspect and copy any records relating to any known or suspected or hazardous wastes;

(4) Require the installation and use of monitoring equipment or methods necessary to ensure compliance with this chapter;

(5) Require the preparation and submission of reports or other information by any person who generates, stores, treats, transports, disposes of, or otherwise handles or has handled hazardous wastes.
Source: SL 1983, ch 262, § 16; SL 2005, ch 10, § 29.



§ 34A-11-16.1 Annual fee for inspection and monitoring.

34A-11-16.1. Annual fee for inspection and monitoring. The department shall assess an annual fee of twenty-five thousand dollars for the inspection, investigation, and monitoring of each hazardous waste disposal facility disposing of more than five hundred tons of hazardous waste per annum. The fee shall be payable to the department one year from the date of the issuance of the permit of the facility and on that same date each year thereafter until operations under the permit cease and the facility is properly closed with the exception of those years where a facility has made application for renewal and paid the required renewal application fee. The department shall deposit the fee in the hazardous waste revolving fund established pursuant to § 34A-11-24. The incineration or thermal destruction of hazardous wastes shall be considered disposal for the purpose of this section.

Source: SL 1990, ch 289, § 3.



§ 34A-11-17 Notice and order for correction of violation.

34A-11-17. Notice and order for correction of violation. If the secretary of environment and natural resources determines that a person is in violation of this chapter, or any rule promulgated pursuant to this chapter, the secretary may cause written notice and an order to be served personally or by mail upon the alleged violator or the alleged violator's agent. The notice and order shall state the statute or rule allegedly violated, the pertinent facts, the nature of any corrective action that may be required and the time within which the action is to be taken. A notice and order may include a suspension or revocation of a permit issued under this chapter. For purposes of this chapter, service by mail is considered complete on the date of mailing.

Source: SL 1983, ch 262, § 17; SL 2005, ch 10, § 30; SL 2011, ch 165, § 149.



§ 34A-11-18 Hearing on violation--Time for request--Notice--Action by board.

34A-11-18. Hearing on violation--Time for request--Notice--Action by board. The notice of violation and order is final thirty days after the order is served unless the person named submits a written request for hearing to the secretary of environment and natural resources before the thirtieth day. If a request is submitted by mail, it is considered to have been submitted on the date of mailing. The secretary shall notify the Board of Minerals and Environment of receipt of a request for a hearing. The board shall conduct a public hearing. Notice of the hearing consistent with § 1-26-17 shall be sent to the alleged violator and published in a newspaper of general circulation in the county where the violation is alleged to have occurred. The board may affirm, reverse, or modify the notice of violation or order following a contested case hearing.

Source: SL 1983, ch 262, § 18; SL 2005, ch 10, § 31.



§ 34A-11-19 Circuit court action against violator--Injunction.

34A-11-19. Circuit court action against violator--Injunction. In lieu of, or in addition to, issuance of a notice of violation and order, the secretary of water and natural resources may bring an action in the circuit court of the county where the violation occurred, or is threatening to occur, for injunctive or other appropriate relief.

Source: SL 1983, ch 262, § 19.



§ 34A-11-20 Repealed.

34A-11-20. Repealed by SL 1992, ch 158, § 55.



§ 34A-11-21 Violations classified as felonies.

34A-11-21. Violations classified as felonies. Any person who knowingly transports a hazardous waste to an unpermitted facility; who knowingly treats, stores, or disposes of hazardous waste without a permit or in violation of a permit term or condition; or who makes any false statement or representation in any application, label, manifest, record, report, permit, or other document filed, maintained or used for purposes of ensuring compliance with this chapter is guilty of a Class 4 felony.

Source: SL 1983, ch 262, § 21.



§ 34A-11-22 Public access to information--Confidential information excepted--Disclosure of protected information as misdemeanor.

34A-11-22. Public access to information--Confidential information excepted--Disclosure of protected information as misdemeanor. Any records, reports, or information obtained from any person under this chapter shall be available to the public. If the secretary of environment and natural resources determines that a record, report, or information reveals methods or processes entitled to protection as trade secrets, the secretary may consider such record, report, or information confidential. However, the record, report, or information may be disclosed to other officers, employees, or authorized representatives of the state or federal government concerned with executing the provisions of this chapter, or if relevant, in any proceeding under this chapter. Any person who knowingly and willfully divulges or discloses any information entitled to protection under this section is guilty of a Class 1 misdemeanor.

Source: SL 1983, ch 262, § 22; SL 2005, ch 10, § 32.



§ 34A-11-23 Other rights to abate nuisances and pollution unaffected.

34A-11-23. Other rights to abate nuisances and pollution unaffected. Nothing in this chapter abridges or alters any rights of action or remedies in equity or under the common law or statutory law, criminal or civil. Nothing in this chapter may be construed as estopping any person in the exercise of the person's rights in equity or under the common law or statutory law to suppress nuisances or to abate pollution.

Source: SL 1983, ch 262, § 23; SL 2011, ch 165, § 150.



§ 34A-11-24 Hazardous waste revolving fund--Administration--Use of funds.

34A-11-24. Hazardous waste revolving fund--Administration--Use of funds. There is hereby established in the state treasury a special revolving fund to be designated as the hazardous waste revolving fund. This fund shall consist of all moneys from all lawful public and private sources including legislative appropriations, federal grants, gifts, fees received pursuant to §§ 34A-11-12.1 and 34A-11-16.1 and interest on investments made on money in the fund. The fund shall be maintained separately and be administered by the Department of Environment and Natural Resources in order to retain consulting and legal services and to defray such other expenses as are reasonable and necessary in order to process applications for hazardous waste disposal facilities and to monitor their operations. Fees not expended on a facilities application or monitoring shall remain a part of the fund but may not be expended for any purpose except the investigation and inspection of hazardous waste management facilities or the processing of hazardous waste management facilities permit applications or modifications. Moneys may be deposited in this fund on an ongoing basis and this fund shall constitute a continuing appropriation of these moneys to be expended for the purposes of §§ 34A-11-12.1 and 34A-11-16.1.

Source: SL 1990, ch 289, § 4; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 34A-11-25 Disposal fee levied by state--Records.

34A-11-25. Disposal fee levied by state--Records. Because of the additional environmental risks attending hazardous waste disposal facilities, a hazardous waste disposal fee of fifty dollars per ton or part thereof of any hazardous waste is hereby levied and imposed upon the disposal of hazardous waste at any hazardous waste disposal facility permitted under this chapter, excluding the disposal of hazardous waste disposed of in a process of energy recovery. The fee imposed by this section shall be in addition to all other fees and taxes levied by law and shall be added to and constitute part of any other fee charged by the operator or owner of a hazardous waste disposal facility. The incineration or thermal destruction of hazardous waste shall be considered disposal for the purpose of this fee.

The hazardous waste disposal fee imposed by this section shall be paid by the owner of the hazardous waste disposal facility and remitted to the state treasury. The obligation of the owner to pay the fee accrues at the time hazardous waste is disposed of at a hazardous waste disposal facility. The fee imposed by this section shall be payable on or before the fifteenth day of the month next succeeding the month in which the fee accrued together with a return on such form or forms as may be prescribed by the secretary of revenue. Each owner of a facility who is required to pay the fee imposed by this section shall keep complete and accurate records in such form as the board or the secretary of revenue, by rules promulgated pursuant to chapter 1-26, may require.

Fees collected under this section shall be deposited in the South Dakota environment and water resources trust fund established pursuant to § 46A-1-82.

Source: SL 1990, ch 289, § 5.



§ 34A-11-26 County or municipal disposal fee--Distribution of fee shares.

34A-11-26. County or municipal disposal fee--Distribution of fee shares. In addition to the hazardous waste disposal fee assessed by the state under § 34A-11-25, a county or municipality may impose and levy a hazardous waste disposal fee upon the disposal of hazardous waste at any hazardous waste disposal facility within, or operated under, its jurisdiction excluding those facilities disposing of hazardous waste in a process of energy recovery. Fees imposed under this section are in addition to all other fees and taxes levied by law. The incineration or thermal destruction of hazardous waste is considered disposal for the purpose of this fee.

The fee imposed by this section shall be paid by the owner of the hazardous waste disposal facility and remitted to the county or municipal treasurer. The obligation of the owner to pay the fee accrues at the time hazardous waste is disposed of at a hazardous waste disposal facility. The owner of the facility may collect these fees from persons disposing of hazardous waste at the owner's facility. The fee imposed by this section is payable on or before the fifteenth day of the month next succeeding the month in which the fee accrued together with a return on forms prescribed by the county or municipal treasurer. Each person required to pay the fee imposed by this section shall keep complete and accurate records in a form required by the county or municipal treasurer.

The county or municipality may distribute shares of this fee to the municipalities and school districts within its boundary as it deems appropriate considering the location of the facility and the impacts on the representation jurisdiction.

Source: SL 1990, ch 289, § 6; SL 2011, ch 165, § 151.






Chapter 12 - Regulated Substance Discharges

§ 34A-12-1 Definition of terms.

34A-12-1. Definition of terms. Terms used in §§ 23A-27-25, 34A-1-39, 34A-12-1 to 34A-12-15, inclusive, 38-20A-9, 45-6B-70, 45-6C-45, 45-6D-60, and 45-9-68 mean:

(1) "Corrective action," any action taken to minimize, contain, eliminate, remediate, mitigate, and clean up a discharge, including any necessary emergency remedial action;

(2) "Corrective action cost," any cost incurred by the department in the investigation of a discharge; removal, attempted removal, emergency remedial efforts, and corrective actions performed on a discharge; or the performance of reasonable measures undertaken to prevent or mitigate damage to the public health, safety, welfare, or environment of the state;

(3) "Department," the Department of Environment and Natural Resources;

(4) "Discharge," an intentional or unintentional act or omission which results in the release, spill, leak, emission, escape, or disposal of a regulated substance into the environment and which harms or threatens harm to public health or safety or the environment. The term excludes any discharge made in compliance with the conditions of a federal or state permit;

(5) "Emergency remedial effort," any action taken to protect the public health, safety, or the environment from imminent danger resulting from a discharge, and any action taken to contain a discharge which, if not contained, will in time pose a greater threat to the public health, safety, or the environment than if such action is not immediately taken;

(6) "Environment," land, including public and private property, surface and underground waters, fish, wildlife, biota, air, and other such resources within the state;

(7) "Person," public or private corporations, companies, associations, societies, firms, limited liability companies, partnerships, cooperatives, joint stock companies, individuals, the United States, this state and any of its political subdivisions and agencies, and any other state;

(8) "Regulated substance," the compounds designated by the department under §§ 23A-27-25, 34A-1-39, 34A-6-1.3(17), 34A-11-9, 34A-12-1 to 34A-12-15, inclusive, 45-6B-70, 45-6C-45, 45-6D-60, and 45-9-68, including pesticides and fertilizers regulated by the Department of Agriculture; the hazardous substances designated by the Federal Environmental Protection Agency pursuant to section 311 of the Federal Water Pollution Control Act and Clean Water Act (33 United States Code sections 1251 to 1387, inclusive), as amended to January 1, 2011; the toxic pollutants designated by Congress or the Federal Environmental Protection Agency pursuant to section 307 of the Toxic Substances Control Act (15 United States Code sections 2601 to 2671, inclusive), as amended to January 1, 2011; the hazardous substances designated by the Federal Environmental Protection Agency pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 United States code sections 9601 to 9675, inclusive), as amended to January 1, 2011; and petroleum, petroleum substances, oil, gasoline, kerosene, fuel oil, oil sludge, oil refuse, oil mixed with other wastes, crude oils, substances, or additives to be utilized in the refining or blending of crude petroleum or petroleum stock, and any other oil or petroleum substance. This term does not include sewage and sewage sludge;

(9) "Response fund," the regulated substance response fund established by § 34A-12-3;

(10) "Responsible person," a person who has caused a discharge of a regulated substance, or a person who is an owner or operator of a tank at any time during or after a discharge;

(11) "Secretary," the secretary of the Department of Environment and Natural Resources;

(12) "Tank," any one or a combination of containers, vessels, and enclosures, including structures and appurtenances connected to them, that is, or has been, used to contain or dispense a regulated substance which is either stationary or attached to a motor vehicle. This includes pipeline facilities which transport and store regulated substances. Facilities used exclusively for natural gas and liquified natural gas storage and transport are not included as part of §§ 23A-27-25, 34A-1-39, 34A-12-1 to 34A-12-15, inclusive, 45-6B-70, 45-6C-45, 45-6D-60, and 45-9-68.
Source: SL 1988, ch 291, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1994, ch 351, § 72; SL 1995, ch 120, § 2; SL 2011, ch 165, § 152.



§ 34A-12-2 One-time contribution from petroleum release compensation fund to response fund--Annual contribution to groundwater protection fund.

34A-12-2. One-time contribution from petroleum release compensation fund to response fund--Annual contribution to groundwater protection fund. The petroleum release compensation fund established pursuant to § 34A-13-18, shall make a one-time contribution of three hundred fifty thousand dollars, to the response fund within one year after March 1, 1988, and shall contribute one hundred thousand dollars annually for five years to the groundwater protection fund to fund the groundwater research and education program established pursuant to § 46A-1-85.

Source: SL 1988, ch 291, § 3; SL 1989, ch 306, § 55.



§ 34A-12-3 Regulated substance response fund established--Purpose--Source of funds--Continuous appropriation--Informational budget--Annual legislative review.

34A-12-3. Regulated substance response fund established--Purpose--Source of funds--Continuous appropriation--Informational budget--Annual legislative review. There is hereby established in the state treasury an operating fund to be known as the regulated substance response fund for the purpose of providing funds for the clean up of regulated substance discharges. In addition to the money from the petroleum release cleanup fund as provided in § 34A-12-2 and the temporary pesticide registration fee increase provided by § 38-20A-9, funds from the following sources shall be deposited into the response fund:

(1) Direct appropriations to the response fund from the general fund;

(2) Money, other than criminal fines assessed in criminal actions, recovered by the state in any action or administrative proceeding based upon violation of the state's environmental statutes or upon damage to the environment, including actions for administrative expense recoveries, civil penalties, compensatory damages, and money paid pursuant to any agreement, stipulation, or settlement in such actions or proceedings;

(3) Interest attributable to investment of the money in the response fund;

(4) Money received by the department in the form of gifts, grants, reimbursements, or appropriations from any source intended to be used for the purposes of the response fund.

All money in the response fund is continuously appropriated for the purposes specified in § 34A-12-4. All money received by the department for the response fund shall be set forth in an informational budget pursuant to § 4-7-7.2 and be annually reviewed by the Legislature.

Source: SL 1988, ch 291, § 4.



§ 34A-12-3.1 Subfund created--Disbursement and use of funds.

34A-12-3.1. Subfund created--Disbursement and use of funds. A subfund of the regulated substances response fund is hereby created for recovered leaking underground storage tank trust fund moneys. The subfund shall be separately maintained and administered in the manner required by the Superfund Amendments and Reauthorization Act of 1986 as amended as of January 1, 2011. Moneys deposited in the subfund may be disbursed and used only for the purposes authorized under subtitle I of the Resources Conservation Recovery Act as amended to January 1, 2011.

Source: SL 1990, ch 283, § 4; SL 2011, ch 165, § 153.



§ 34A-12-3.2 Repealed.

34A-12-3.2. Repealed by SL 1999, ch 182, § 1.



§ 34A-12-4 Expenditure of funds by secretary--Grounds for expenditures.

34A-12-4. Expenditure of funds by secretary--Grounds for expenditures. When necessary in the performance of the secretary's duties under §§ 23A-27-25, 34A-1-39, 34A-2-75, 34A-6-1.4, 34A-6-1.31, 34A-11-9, 34A-11-10, 34A-11-12, 34A-11-14, 34A-12-1 to 34A-12-15, inclusive, 45-6B-70, 45-6C-45, 45-6D-60, and 45-9-68 and Title 34A relative to discharges, the secretary may expend funds from the response fund to provide for the costs of investigations, emergency remedial efforts, corrective actions, and managerial or administrative activities associated with such activities. The secretary's use of the response fund shall be based upon the following:

(1) In the case of an investigation, when the secretary determines that a discharge requiring an emergency remedial effort may have occurred and that the general operating budget of the department for such purposes is not adequate to cover the costs of the necessary investigatory activities;

(2) In the case of an emergency remedial effort, when the secretary determines that a discharge has occurred and that corrective actions shall be immediately undertaken to protect an imminent threat to the public health or safety or to contain a discharge which, if not immediately contained, shall in time pose a significantly greater threat to public health or safety or to the environment of this state than if such action is not immediately taken;

(3) In the case of a discharge not of an emergency nature when the secretary determines that a discharge has occurred, that a responsible party or liability fund capable of performing the corrective actions either cannot be identified or refuses to undertake corrective actions, and that corrective actions shall be undertaken to protect the public health, safety, welfare, or environment of the state.
Source: SL 1988, ch 291, § 5; SL 1992, ch 158, § 55A; SL 1999, ch 182, § 3.



§ 34A-12-5 Department to perform administrative functions and corrective actions--Disbursements.

34A-12-5. Department to perform administrative functions and corrective actions--Disbursements. The department shall perform all administrative functions relative to the response fund and corrective actions funded by it. Disbursements from the response fund shall be on warrants drawn by the state auditor pursuant to vouchers approved by the secretary.

Source: SL 1988, ch 291, § 6.



§ 34A-12-6 Civil action by department for corrective action costs--Recovery of other costs.

34A-12-6. Civil action by department for corrective action costs--Recovery of other costs. The department may bring an action in circuit court against the responsible person to obtain reimbursement for corrective action costs expended from the response fund pursuant to §§ 23A-27-25, 34A-1-39, 34A-2-75, 34A-6-1.4, 34A-6-1.31, 34A-11-9, 34A-11-10, 34A-11-12, 34A-11-14, 34A-12-1 to 34A-12-15, inclusive, 38-20A-9, 45-6B-70, 45-6C-45, 45-6D-60, and 45-9-68. The secretary may seek recovery of other funds expended by the department as a result of a discharge through actions brought under the provisions of Title 34A.

Source: SL 1988, ch 291, § 7; SL 1992, ch 158, § 55A.



§ 34A-12-7 Promulgation of rules--List of regulated substances.

34A-12-7. Promulgation of rules--List of regulated substances. The secretary shall promulgate rules pursuant to chapter 1-26 to provide for a list of regulated substances whose discharge harms, or threatens harm to, the public health, safety, welfare, or natural resources of the state.

Source: SL 1988, ch 291, § 8.



§ 34A-12-8 Discharge of regulated substance prohibited--Exception.

34A-12-8. Discharge of regulated substance prohibited--Exception. The discharge of a regulated substance is prohibited. This section does not apply to discharges of regulated substances pursuant to and in compliance with the conditions of a federal or state permit.

Source: SL 1988, ch 291, § 9.



§ 34A-12-9 Report of discharge--Rules for reporting.

34A-12-9. Report of discharge--Rules for reporting. Any person who has caused a discharge of a regulated substance shall immediately report the discharge to the department. The department may promulgate rules pursuant to chapter 1-26 to provide for the procedures to be followed in reporting a discharge.

Source: SL 1988, ch 291, § 10.



§ 34A-12-10 Order to take corrective action--Injunctive action--Cease and desist order.

34A-12-10. Order to take corrective action--Injunctive action--Cease and desist order. If a discharge in violation of § 34A-12-8 has occurred, or the department has reason to believe that a discharge in violation of § 34A-12-8 has occurred, the department shall order the responsible person to take corrective action concerning the discharge within a specified time. If the responsible person fails to comply with the department's order, the department may file an injunctive action in the circuit court of the county wherein the discharge has occurred seeking such corrective action. If the discharge occurs at any operation permitted under Title 34A or 45 and constitutes a violation of such permit, the department may order the operation to cease and desist further activity for the duration of the corrective action.

Source: SL 1988, ch 291, § 11.



§ 34A-12-11 Injunctive action for emergency remedial efforts.

34A-12-11. Injunctive action for emergency remedial efforts. The department may file an action in circuit court for preliminary and permanent injunctive relief whenever the secretary determines emergency remedial efforts are necessary to prevent, contain, control, or mitigate a discharge.

Source: SL 1988, ch 291, § 12.



§ 34A-12-12 Strict liability for costs of corrective action.

34A-12-12. Strict liability for costs of corrective action. Any person who has caused a discharge of a regulated substance in violation of § 34A-12-8 is strictly liable for the corrective action costs expended by the department pursuant to §§ 23A-27-25, 34A-1-39, 34A-12-1 to 34A-12-15, inclusive, 38-20A-9, 45-6B-70, 45-6C-45, 45-6D-60, and 45-9-68.

Source: SL 1988, ch 291, § 13.



§ 34A-12-13 Corrective action costs as lien--Filing of notice of lien--Contents--Attachment--Priority.

34A-12-13. Corrective action costs as lien--Filing of notice of lien--Contents--Attachment--Priority. All corrective action costs expended pursuant to §§ 23A-27-25, 34A-1-39, 34A-2-75, 34A-6-1.4, 34A-6-1.31, 34A-11-9, 34A-11-10, 34A-11-12, 34A-11-14, 34A-12-1 to 34A-12-15, inclusive, 38-20A-9, 45-6B-70, 45-6C-45, 45-6D-60, and 45-9-68 shall constitute a lien on all property owned by the responsible person when a notice of lien is filed with the register of deeds in the county in which such property is located. The notice of lien shall contain a description of the property of the responsible person upon which the lien is made, a description of the property upon which corrective action or emergency remedial efforts were made, and a statement of the corrective action costs expended from the response fund. Upon entry, the lien shall attach to all real property of the responsible person. The lien has priority over all other claims or liens on the property, except those which had been perfected prior to the department's filing of the notice of lien.

Source: SL 1988, ch 291, § 14; SL 1992, ch 158, § 55A.



§ 34A-12-13.1 Authority to establish and enforce remediation requirements.

34A-12-13.1. Authority to establish and enforce remediation requirements. Nothing in this chapter limits the authority of the department to establish environmental standards for remediation of air, soil, or water pollution pursuant to Title 34A, or to enforce site specific environmental remediation requirements in particular cases. This section does not limit the fund's authority to determine what constitutes reasonable and necessary expense in a corrective action.

Source: SL 1992, ch 260, § 25.



§ 34A-12-14 Additional remedies.

34A-12-14. Additional remedies. Nothing in §§ 23A-27-25, 34A-1-39, 34A-2-75, 34A-6-1.4, 34A-6-1.31, 34A-11-9, 34A-11-10, 34A-11-12, 34A-11-14, 34A-12-1 to 34A-12-15, inclusive, 38-20A-9, 45-6B-70, 45-6C-45, 45-6D-60, and 45-9-68 precludes the pursuit of any other administrative, civil, injunctive, or criminal remedies by the department or any other person. Administrative remedies need not be exhausted in order to proceed under §§ 23A-27-25, 34A-1-39, 34A-12-1 to 34A-12-15, inclusive, 38-20A-9, 45-6B-70, 45-6C-45, 45-6D-60, and 45-9-68. The remedies provided by §§ 23A-27-25, 34A-1-39, 34A-12-1 to 34A-12-15, inclusive, 38-20A-9, 45-6B-70, 45-6C-45, 45-6D-60, and 45-9-68 are in addition to those provided by existing statutory or common law.

Source: SL 1988, ch 291, § 15; SL 1992, ch 158, § 55A.



§ 34A-12-15 Deposit of certain moneys in response fund.

34A-12-15. Deposit of certain moneys in response fund. All money collected by the department in the enforcement of the provisions of Titles 34A and 45, or in any other action, proceeding or settlement based upon damage to the environment or a violation of the state's environmental laws, excluding criminal proceedings for criminal fines, shall be deposited into the response fund.

Source: SL 1988, ch 291, § 16.



§ 34A-12-16 Determination of person responsible for discharge.

34A-12-16. Determination of person responsible for discharge. If the department has determined that a discharge has occurred, the department shall conduct an investigation to determine the responsible person. The investigation may include a title search of the affected property and shall attempt to designate as the responsible person the person deemed to be the most responsible for the occurrence of the discharge. If the identity of the person who caused the discharge can be determined, that person shall be designated as the responsible person. If the identity of the person who caused the discharge cannot be determined, the owner of the property or operator of the tank at the time of the discharge shall be designated as the responsible person. If the person deemed responsible for the discharge contests the department's decision, a title search of the affected property shall be done.

Source: SL 1989, ch 309, § 1; SL 1990, ch 290, § 1.



§ 34A-12-17 Transferred.

34A-12-17. Transferred to § 34A-2-71.1.



§ 34A-12-18 to 34A-12-24. Transferred.

34A-12-18 to 34A-12-24. Transferred to §§ 1-50-5 to 1-50-11.






Chapter 13 - Petroleum Inspection And Release Compensation

§ 34A-13-1 Definition of terms.

34A-13-1. Definition of terms. Terms used in this chapter mean:

(1) "Abandoned site," any release site on which none of the tanks have been used for the intentional storage of petroleum after April 1, 1988;

(2) "Asset value," with respect to valuation of amounts on deposit in or credited to any account or fund, the amount of cash on deposit in or credited to the account or fund plus the lesser of the cost or the face amount of any investments or other obligations on deposit in or credited to the account or fund;

(3) "Backfill area," the space containing the tank system and supporting material bounded by the ground surface, the sides and bottom of the pit, and the trenches into which the product lines for the tank system were placed at the time of installation;

(4) "Board," the Petroleum Release Compensation Board;

(5) "Corrective action," a necessary and reasonable action taken pursuant to an approved plan to minimize, contain, eliminate, remediate, mitigate or clean up, or monitor a release, including remedial emergency measures as defined in the regulated substance cleanup act, but does not include any action taken in excess of minimum environmental standards established by the department;

(6) "Covered party," a responsible person, an employee of a responsible person, or any person having legal custody of a responsible person's real property;

(7) "Deductible," the ten thousand dollars, or lesser amount established by the secretary of transportation, as an exclusion from reimbursable costs incurred in a corrective action;

(8) "Department," the Department of Environment and Natural Resources;

(9) "Director," the director of the petroleum release compensation fund;

(10) "Petroleum marketer," any person licensed by the Department of Revenue to sell motor fuels, special fuels, or distillates of petroleum within the state;

(11) "Fund," the petroleum release compensation fund;

(12) "Occurrence," any release which is discovered and identified within a twelve-month period of time and known to have originated from a release site;

(13) "Operator," any person in control of, or having responsibility for, the operation of a tank;

(14) "Owner," any person who holds title to, controls, or possesses any interest in a tank. However, the term does not include a person who holds an interest in a tank solely for financial security, unless, through foreclosure or other related actions, the holder of a security interest has taken possession or control of the tank;

(15) "Person," any individual, partnership, association, public or private corporation, or other legal entity, including the United States government, an interstate commission or other body, the state, or any agency, board, bureau, office, department, or political subdivision of the state;

(16) "Petroleum," gasoline, alcohol blended fuels, diesel fuels, aviation gasoline, jet fuel, fuel oil, kerosene, and burner oil. Products that are specifically excluded from this definition include naphtha, lubricating oils, motor oil, automatic transmission fluid, waste oil, crude oil, oil sludge, oil refuse, and alcohols other than those that have been denatured with gasoline and stored to be used as blended fuel grade ethanol;

(17) "Reimburse," any payment made by the fund to a covered party, his assignee, or service provider for work performed or materials supplied, as part of a corrective action or third-party claim;

(18) "Release," is any unintentional spilling, leaking, emitting, discharging, escaping, leaching, or disposing of petroleum from a tank into the environment occurring in South Dakota, but does not include discharges or designed venting allowed under adopted rules or under federal or state law or discharges arising out of war, invasion, act of a foreign enemy, hostilities, revolution, earthquake, flood, or other catastrophic disaster occurring due to nature;

(19) "Release site," one continuous property, not separated or divided by a public road or other commonly held boundary, on which the tank or tanks which are the source of the release are located as determined at the time of discovery of the release or as modified based upon subsequent assessment;

(20) "Responsible person," any person who is an owner or operator of a tank at any time during or after a release;

(21) "Service provider," any person providing a service to accomplish a corrective action, including consultants, environmental consultants, engineers, environmental engineers, contractors, excavators, landfill operators, materialmen, and any other person providing goods or services to a covered party pursuant to a written agreement;

(22) "Tank," any one or a combination of containers, vessels, and enclosures, including structures and appurtenances connected to them, that is, or has been, used to contain or dispense petroleum which is either stationary or attached to a motor vehicle. Any vessel or container, in order to be covered by this chapter, shall be used primarily or exclusively to contain petroleum. However, the term does not include any pipeline facilities, including gathering lines, regulated under the Natural Gas Pipeline Safety Act of 1968, 49 U.S.C. chapter 24, or the Hazardous Liquid Pipeline Safety Act of 1979, 49 U.S.C. chapter 29, as in effect on January 1, 1988, or any tank farms if title to the petroleum has not passed to a distributor licensed in South Dakota;

(23) "Tank pulling," the removal and disposal of backfill material and a tank, excluding the contents of the tank, and the removal and replacement of the surface above the backfill area;

(24) "Upgrade," any improvement to a release site, including improvements to its fixtures, surface characteristics, and drainage when compared with the site prior to the corrective action, made before, during, or after a corrective action.
Source: SL 1988, ch 290, § 1; SL 1989, ch 310, § 1; SL 1990, ch 292, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1991, ch 294, § 1; SL 1992, ch 260, § 1; SL 1994, ch 351, § 73; SL 1995, ch 71, § 189; SL 1995, ch 321 (Ex. Ord. 95-5), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 34A-13-2 , 34A-13-3. Repealed.

34A-13-2, 34A-13-3. Repealed by SL 2013, ch 166, §§ 33, 34.



§ 34A-13-4 Immediate corrective action by department.

34A-13-4. Immediate corrective action by department. To assure an adequate response to a release, the director may take corrective action without following the procedures in §§ 34A-13-2 and 34A-13-3 if the department determines that the release constitutes a clear and immediate danger requiring immediate action to prevent, minimize, or mitigate damage to the public health and welfare or the environment. Before taking any action pursuant to this section, the department shall make all reasonable efforts, taking into consideration the urgency of the situation, to order and permit a responsible person to take a corrective action and notify the owner of real property where the corrective action is to be taken.

Source: SL 1988, ch 290, § 4.



§ 34A-13-5 Joint adoption of response procedure.

34A-13-5. Joint adoption of response procedure. The board and the department shall develop jointly, and adopt by rules promulgated pursuant to chapter 1-26, a response procedure for emergency and other corrective actions.

Source: SL 1988, ch 290, § 5.



§ 34A-13-6 Repealed.

34A-13-6. Repealed by SL 2013, ch 166, § 35.



§ 34A-13-7 Furnishing of information to director--Denial of benefits based on failure to furnish information.

34A-13-7. Furnishing of information to director--Denial of benefits based on failure to furnish information. Any person who the director has reason to believe is a covered party, or the owner of real property where corrective action is ordered to be taken, or any person who may have information concerning a release or a corrective action, shall, if requested by the director, furnish to the director any information that person has or may reasonably obtain that is relevant to the release. Failure on the part of the covered party to do so allows denial of benefits under this chapter pursuant to subdivision 34A-13-8.5(6).

Source: SL 1988, ch 290, § 7; SL 1991, ch 294, § 2; SL 1992, ch 260, § 3; SL 2011, ch 165, § 155.



§ 34A-13-8 Examination of records--Entering upon public or private property--Denial of benefits based upon failure to allow access to property and documents.

34A-13-8. Examination of records--Entering upon public or private property--Denial of benefits based upon failure to allow access to property and documents. The director may, upon presentation of official fund credentials:

(1) Examine and copy books, papers, records, memoranda, or data of any person who has a duty to provide information to the director under § 34A-13-7; and

(2) Enter upon public or private property for the purpose of taking action authorized by this section, including obtaining information from any person who has a duty to provide the information under § 34A-13-7, conducting surveys and investigations, and taking corrective action.

Failure by the covered party to allow access to the property and examination or copying of the documents authorized in this section allows denial of benefits under this chapter pursuant to subdivision § 34A-13-8.5(6).

Source: SL 1988, ch 290, § 8; SL 1991, ch 294, § 3; SL 1992, ch 260, § 4; SL 2011, ch 165, § 156.



§ 34A-13-8.1 Reimbursement by fund for corrective action costs--Limitation--Costs for releases.

34A-13-8.1. Reimbursement by fund for corrective action costs--Limitation--Costs for releases. The fund may provide reimbursement of reasonable and necessary costs to an eligible covered party for an approved corrective action in excess of ten thousand dollars and not to exceed one million dollars for releases reported after April 1, 1988. Costs incurred for releases reported prior to April 1, 1988, are eligible for reimbursement only to the extent the costs were incurred after that date. Reimbursement to an eligible covered party may not exceed one million nine hundred ninety thousand dollars within any fiscal year as provided in § 4-10-10. Reimbursement may include costs of an approved corrective action and third-party claims for releases reported after April 1, 1990. Reimbursement may not exceed the reasonable and necessary costs of cleanup under the risk-based cleanup method approved by the water management board pursuant to subdivisions 34A-2-93(13) and 34A-2-99(4).

Source: SL 1992, ch 260, § 5; SL 1995, ch 204, § 3.



§ 34A-13-8.2 Percentage of deductible waived for certain releases.

34A-13-8.2. Percentage of deductible waived for certain releases. The board may waive any percentage it deems appropriate of the deductible if the release is reported after April 1, 1990, and is discovered as a result of an action designed to bring existing equipment into compliance with environmental legal requirements as set forth in §§ 34A-2-99 and 34A-2-101.

Source: SL 1992, ch 260, § 6.



§ 34A-13-8.3 Limitation on reimbursement for release sites.

34A-13-8.3. Limitation on reimbursement for release sites. Regardless of the number of releases involved, locations involved, covered parties involved, claims made, suits brought, or persons filing claims or bringing legal action, in no event may the amount of reimbursement for any release site exceed nine hundred ninety thousand dollars unless the director has determined a new occurrence has taken place and all claims for prior occurrences have been established or settled. The provisions of this chapter do not authorize the board to pay any exemplary and noneconomic damages, including damages for pain, suffering, inconvenience, physical impairment, disfigurement, loss of society and companionship, hedonic damages, or punitive damages on behalf of any covered party.

Source: SL 1992, ch 260, § 7.



§ 34A-13-8.4 Defense costs of certain third-party claims.

34A-13-8.4. Defense costs of certain third-party claims. In addition to the amounts set forth in this chapter, the board shall provide the defense of third-party claims and all costs related thereto for claims of covered parties arising under this chapter, including attorneys' fees. However, the board may not provide the defense of third-party claims and costs relating thereto, including attorneys' fees, if the coverage limit under this section is exhausted by judgments, settlements, or corrective action costs prior to the commencement of a civil action by the third-party claimant against the covered party.

Source: SL 1992, ch 260, § 8.



§ 34A-13-8.5 Reimbursement to covered party.

34A-13-8.5. Reimbursement to covered party. Reimbursement from the fund may be made to a covered party only if:

(1) The department and fund were given notice of the release as provided by rule;

(2) At the time the release was discovered, the tank or other container was in substantial compliance with state rules and federal regulations applicable to the tank or other container;

(3) The tank was used primarily or exclusively to contain petroleum;

(4) The covered party applying to the fund, if subject to the tank inspection fee established in this chapter, has paid the fee and is current, or the petroleum involved in the release was supplied by a person who is subject to the tank inspection fee, or the release site is determined to be an abandoned site;

(5) The covered party has satisfied the deductible;

(6) The covered party is cooperating with the director and department in responding to the release;

(7) In a corrective action, the covered party has received funding approval for a site assessment plan from the director prior to incurring costs for the assessment except as provided in § 34A-13-9.1;

(8) In a corrective action, the covered party has conducted a site assessment, except as provided in § 34A-13-9.1;

(9) In a corrective action, the covered party has submitted a corrective action plan and the director has authorized funding prior to the incurring of costs under the plan except as provided in § 34A-13-9.1;

(10) In a corrective action, if the department has declared that an emergency exists and immediate abatement is necessary as provided in § 34A-13-4, even though the requirements of subdivisions (7), (8), and (9) of this section are not met until the factors causing the emergency have been addressed to the satisfaction of the department; and

(11) The covered party has submitted his claim on forms provided by the fund and has supplied the information in the manner required by the fund.
Source: SL 1992, ch 260, § 9.



§ 34A-13-9 Cost of corrective action--Amount of reimbursement--Exceptions.

34A-13-9. Cost of corrective action--Amount of reimbursement--Exceptions. A responsible person is liable for the cost of the corrective action taken by the board or the department, including the cost of investigating the release and administrative and legal expenses of the fund. This chapter does not create any new cause of action for damages on behalf of third parties for release of petroleum products against the fund, petroleum marketer, or covered parties. Reimbursement shall be made to a covered party who qualifies pursuant to the criteria set forth in this chapter.

No reimbursement from the fund may be made to a covered party if:

(1) Corrective action has been taken in an emergency pursuant to § 34A-13-4, and the responsible person failed to report the existence of the emergency;

(2) The board has taken corrective action because a responsible person could not be identified or a tank has not been registered as required by law; or

(3) The conditions of § 34A-13-8.5 have not been met.
Source: SL 1988, ch 290, § 9; SL 1989, ch 310, § 2; SL 1990, ch 292, § 4; SL 1991, ch 294, § 4; SL 1992, ch 260, § 10; SL 1995, ch 71, § 190; SL 2013, ch 166, § 36.



§ 34A-13-9.1 Conditions for reimbursement.

34A-13-9.1. Conditions for reimbursement. Reimbursement, without a corrective action plan, may be allowed for tank pulling if petroleum contamination in the backfill area exceeds standards established by the department and if the tank pulling removes petroleum contamination to department standards. No reimbursement may be provided for upgrade of a release site taken during a corrective action.

Source: SL 1990, ch 292, § 2; SL 1992, ch 260, § 11; SL 2011, ch 165, § 157.



§ 34A-13-9.2 Subrogation of fund--Right to recover.

34A-13-9.2. Subrogation of fund--Right to recover. The fund shall be subrogated to any insurer, risk retention group, or third-party payor. The fund has the right to recover, under any pollution liability insurance contract available to a covered party, any applicable contract involving the covered party, or from any tort-feasor liable to a covered party for a release or an intentional release, or any third-party payor and that right may not be waived by contract. In any action by the fund to recover under this section, the fund may recover all its costs and, in the discretion of the court, its reasonable attorney's fees involved in the action provided demand for payment has been made at least thirty days prior to commencement of an action. Demand for payment under this section shall stay the running of any statute of limitations for thirty days. This section applies to any claim filed after April 1, 1988.

Source: SL 1990, ch 292, § 5; SL 1992, ch 260, § 12.



§ 34A-13-10 Avoidance of liability by conveyance or agreement prohibited--Exceptions.

34A-13-10. Avoidance of liability by conveyance or agreement prohibited--Exceptions. No covered party may avoid liability by means of a conveyance of any right, title, or interest in real property; or by any indemnification, hold harmless agreement, or similar agreement.

However, the provisions of this chapter do not:

(1) Prohibit a person who may be liable from entering into an agreement by which the person is insured or is a member of a risk retention group, and is thereby indemnified for part or all of the liability;

(2) Prohibit the enforcement of an insurance, hold harmless, or indemnification agreement; or

(3) Bar a cause of action brought by a person who may be liable or by an insurer or guarantor, whether by right of subrogation or otherwise.
Source: SL 1988, ch 290, § 10; SL 1992, ch 260, § 13.



§ 34A-13-11 Recovery of expenses in civil action--Prima facie evidence of reasonable expenses--Disposition of recovered funds.

34A-13-11. Recovery of expenses in civil action--Prima facie evidence of reasonable expenses--Disposition of recovered funds. Any reasonable and necessary expenses incurred by the fund in taking a corrective action, including costs of investigating a release, third-party claims, administrative and legal expenses including attorney's fees for prosecuting any action, and defense costs including attorney's fees for any claims, may be recovered in a civil action in circuit court brought by the director against a covered party. The certification of expenses by an approved agent of the fund is prima facie evidence that the expenses are reasonable and necessary. Any expenses that are recovered under this section shall be deposited in the fund.

Source: SL 1988, ch 290, § 11; SL 1990, ch 292, § 6; SL 1991, ch 294, § 5; SL 1992, ch 260, § 14.



§ 34A-13-12 Administrative, civil, injunctive, and criminal remedies allowed where pursued by department--Exhaustion of administrative remedies not required.

34A-13-12. Administrative, civil, injunctive, and criminal remedies allowed where pursued by department--Exhaustion of administrative remedies not required. Nothing in this chapter limits the powers of the department, or precludes the pursuit of any other administrative, civil, injunctive, or criminal remedies by the department. The department need not exhaust administrative remedies under this chapter in order to pursue any other legal remedy.

The remedies provided by this chapter are in addition to those provided under existing statutory or common law.

Source: SL 1988, ch 290, § 12; SL 1991, ch 294, § 6.



§ 34A-13-12.1 Administrative, civil, injunctive, and criminal remedies allowed where pursued by director--Exhaustion of administrative remedies not required.

34A-13-12.1. Administrative, civil, injunctive, and criminal remedies allowed where pursued by director--Exhaustion of administrative remedies not required. The director need not exhaust administrative remedies under this chapter in order to pursue any other administrative, civil, injunctive, or criminal remedies on behalf of the fund or the board.

Source: SL 1991, ch 294, § 25.



§ 34A-13-13 Repealed.

34A-13-13. Repealed by SL 2013, ch 166, § 37.



§ 34A-13-14 Petroleum Release Compensation Board--Appointment of members--Terms.

34A-13-14. Petroleum Release Compensation Board--Appointment of members--Terms. The Petroleum Release Compensation Board consists of five persons appointed by the Governor as follows: one with experience in insurance or claims adjusting; one with experience in banking or a finance related business; one engineer or one person with experience in a technical field; and two persons from the petroleum marketing industry. Not all members of the board may be of the same political party. The term of an appointment shall be five years. Two members shall originally be appointed for five years, two persons for four years and one person for three years.

All functions of the Petroleum Release Compensation Board under chapter 34A-13 are hereby transferred to the secretary of the Department of Environment and Natural Resources. The Petroleum Release Compensation Board shall continue as an advisory board to the secretary of the Department of Environment and Natural Resources as provided for by § 1-32-4.1, on issues concerning petroleum inspection and release compensation.

Source: SL 1988, ch 290, § 14; SL 1995, ch 321 (Ex. Ord. 95-5), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 31; SL 2011, ch 1 (Ex. Ord. 11-1), § 154, eff. Apr. 12, 2011.



§ 34A-13-15 Employment of staff--Costs and appropriations--Delegation of authority.

34A-13-15. Employment of staff--Costs and appropriations--Delegation of authority. The board shall hire and provide staff to support its activities. The staff shall be employees of the executive branch of state government and subject to the statutes, rules, and other conditions of employment that are applied to employees in the executive branch of state government. All necessary costs and appropriations shall be paid from the inspection fees collected pursuant to this chapter. Reimbursements previously made by the board, upon which no contested case was requested prior to January 1, 1992, are hereby ratified except to the extent the state or federal constitution may require judicial review. The board may delegate to the director such duties and authority necessary to complete the daily operation and administration of the fund.

Source: SL 1988, ch 290, § 15; SL 1990, ch 292, § 7; SL 1991, ch 294, § 7; SL 1992, ch 260, § 16.



§ 34A-13-16 Adoption of rules and procedures.

34A-13-16. Adoption of rules and procedures. The board may adopt, pursuant to chapter 1-26, rules regarding its practices and procedures, the form and procedure for applications for compensation from the fund, procedures for investigation of claims, procedures and criteria for determining the amount and type of costs that are eligible for reimbursement from the fund, procedures for acceptable methods of payment from the fund, procedures for persons to perform services for the fund, the method and forms necessary for the collection of the fee, procedures for conducting training and testing, including standards for identifying acceptable performance on a test, of those who perform services to be reimbursed under this chapter, and other provisions necessary to carry out this chapter.

Source: SL 1988, ch 290, § 16; SL 1989, ch 310, § 3; SL 1990, ch 292, § 8; SL 1991, ch 294, § 8; SL 1992, ch 260, § 34A.



§ 34A-13-16.1 Training and testing of persons who perform services to be reimbursed.

34A-13-16.1. Training and testing of persons who perform services to be reimbursed. The director and the department, jointly, separately, or in cooperation with private organizations, may conduct training seminars for those who perform services to be reimbursed under this chapter, administer voluntary tests to seminar participants and publish or withhold the results of such tests to any interested members of the public.

Source: SL 1992, ch 260, § 34B.



§ 34A-13-17 Attachment of fund to Department of Environment and Natural Resources--Reimbursement of costs.

34A-13-17. Attachment of fund to Department of Environment and Natural Resources--Reimbursement of costs. The fund is attached to the Department of Environment and Natural Resources for budgeting and administrative support. All necessary costs of the Department of Environment and Natural Resources for these services shall be reimbursed from the inspection fees collected pursuant to this chapter.

Source: SL 1988, ch 290, § 17; SL 1991, ch 294, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 31; SL 2011, ch 1 (Ex. Ord. 11-1), § 154, eff. Apr. 12, 2011.



§ 34A-13-18 Deposit and crediting of revenue.

34A-13-18. Deposit and crediting of revenue. Revenue from the following sources shall be deposited in the state treasury and credited to a petroleum release compensation fund:

(1) Any fees imposed by § 34A-13-20;

(2) Any money recovered by the fund pursuant to § 34A-13-9, including administrative expenses, and any money paid under an agreement, stipulation, or settlement;

(3) Any interest attributable to investment of money in the fund;

(4) Any money received by the secretary of environment and natural resources in the form of gifts, grants other than federal grants, reimbursements, or appropriations from any source intended to be used for the purposes of the fund;

(5) Any money or other assets received by the secretary of environment and natural resources in connection with any loan from the fund or any account in the fund or otherwise in connection with any financing pursuant to §§ 34A-14-3 to 34A-14-26, inclusive.
Source: SL 1988, ch 290, § 18; SL 1989, ch 310, § 4; SL 1993, ch 48, § 20; SL 1995, ch 321 (Ex. Ord. 95-5), § 17; SL 2011, ch 1 (Ex. Ord. 11-1), § 155, eff. Apr. 12, 2011.



§ 34A-13-19 Repealed.

34A-13-19. Repealed by SL 1993, ch 48, § 19.



§ 34A-13-20 Petroleum release compensation and tank inspection fee--Amount of fee--Allocation of revenue.

34A-13-20. Petroleum release compensation and tank inspection fee--Amount of fee--Allocation of revenue. A petroleum release compensation and tank inspection fee is imposed upon any petroleum products upon which the fuel excise tax is imposed by §§ 10-47B-5 to 10-47B-10, inclusive, 10-47B-9.1, and 10-47B-13. None of the exemptions from fuel excise tax allowed in § 10-47B-19 apply to this fee. The parties required to pay the fuel excise tax under the provisions of §§ 10-47B-21 to 10-47B-26, inclusive, and 10-47B-29 and 10-47B-31 are liable for payment of the petroleum release and tank inspection fee. In cases where the fuel is exempt from the fuel excise tax under the provisions of subdivisions 10-47B-19(1), (3), and (5), the supplier shall pay the fee. Responsibility for payment of the fee ceases if the petroleum product is sold and delivered by a licensed exporter outside of the state. The amount of the fee imposed is twenty dollars per one thousand gallons of petroleum. Beginning January 1, 2003, fifty percent of the revenue collected pursuant to this section shall be deposited monthly in the ethanol fuel fund and fifty percent of the revenue collected pursuant to this section shall be distributed monthly in the following manner:

(1) Beginning in fiscal year 2000 to December 31, 2002, inclusive, fifty percent shall be deposited in the state capital construction fund created in § 5-27-1. Beginning on January 1, 2003, seventy-eight and seven-tenths percent shall be deposited in the state capital construction fund; and

(2) Beginning April 1, 2002, to December 31, 2002, inclusive, twenty-nine and one-tenth percent shall be deposited in the petroleum release compensation fund and twenty and nine-tenths percent shall be deposited in the state highway fund. Beginning on January 1, 2003, twenty-one and three-tenths percent shall be deposited in the petroleum release compensation fund.
Source: SL 1988, ch 290, § 20; SL 1989, ch 310, § 6; SL 1991, ch 294, § 10; SL 1992, ch 260, § 17; SL 1993, ch 48, § 18; SL 1995, ch 71, § 191; SL 1998, ch 218, § 1; SL 2002, ch 170, § 1; SL 2009, ch 55, § 33.



§ 34A-13-21 Repealed.

34A-13-21. Repealed by SL 2013, ch 166, § 38.



§ 34A-13-22 Payment of fee on monthly basis--Rules.

34A-13-22. Payment of fee on monthly basis--Rules. The fee required by § 34A-13-20 shall be paid on a monthly basis by all parties subject to the fee. The board shall establish, by rules promulgated pursuant to chapter 1-26, the time and method of collection, interest on past due amounts, forms and other matters necessary for the collection of the fee.

Source: SL 1988, ch 290, § 22; SL 1995, ch 71, § 192.



§ 34A-13-23 Audits of persons subject to fee.

34A-13-23. Audits of persons subject to fee. The board may conduct audits or, by agreement, have the Department of Environment and Natural Resources conduct audits upon persons subject to the fee.

Source: SL 1988, ch 290, § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 44, eff. Apr. 12, 2011.



§ 34A-13-24 Failure to pay fee as misdemeanor--Subsequent violation as felony.

34A-13-24. Failure to pay fee as misdemeanor--Subsequent violation as felony. If a party required to pay the fee imposed by § 34A-13-20 on the date due fails to do so, the party is guilty of a Class 1 misdemeanor. Each subsequent violation of this section is a Class 6 felony if the violation occurs within eighteen months of a previous violation.

Source: SL 1988, ch 290, § 24; SL 1991, ch 294, § 11; SL 1995, ch 71, § 193.



§ 34A-13-25 Notice of suspension of benefits--Notice to department--Appeal for reinstatement of benefits--Ratification of certain suspensions and reinstatements.

34A-13-25. Notice of suspension of benefits--Notice to department--Appeal for reinstatement of benefits--Ratification of certain suspensions and reinstatements. If any party required to pay the fee fails to do so, the director shall notify that party in writing that failure to pay the fee within fifteen days shall result in the suspension of all benefits under this chapter. The director shall also notify the department, by copy, of the party's failure, and the department may require additional proof of financial responsibility. If the past due fee is paid in full after benefits are suspended, the party may appeal to the board for reinstatement of benefits in a contested case proceeding pursuant to chapter 1-26. The board may deny reinstatement of benefits or grant partial or complete reinstatement of benefits. Any suspension or reinstatement undertaken by the board upon which no judicial action has been commenced prior to January 1, 1992, is hereby ratified.

Source: SL 1988, ch 290, § 25; SL 1991, ch 294, § 12; SL 1992, ch 260, § 18; SL 1995, ch 71, § 194.



§ 34A-13-26 Administration of provisions.

34A-13-26. Administration of provisions. The requirements of chapter 1-26 govern the administration of this chapter. Any decision made by the director becomes final unless appealed to the board within thirty days of the date of that decision. The board may, upon agreement with all affected parties, waive any hearing requirements of chapter 1-26 in order to provide for summary disposition of claims.

Source: SL 1988, ch 290, § 26; SL 1991, ch 294, § 13; SL 1992, ch 260, § 19.



§ 34A-13-27 Fund expenditures.

34A-13-27. Fund expenditures. Money in the fund may only be expended or obligated:

(1) To administer the petroleum release compensation program established in this chapter;

(2) For any administrative costs and costs of corrective action taken by the fund, including investigations, legal actions, consulting costs, and other necessary costs;

(3) For any costs of recovering any expenses associated with corrective actions;

(4) For training, testing, and certification of those who perform services to be reimbursed under this chapter;

(5) For any costs paid to any state agency for services;

(6) For research and studies designed to reduce releases and improve petroleum industry methods for storage and to develop information and knowledge to aid in cleanup;

(7) To carry out inspections of tanks and to certify inspection persons who may perform approved inspections of tanks;

(8) To purchase insurance for the purpose of limiting certain risks associated with providing fund coverage as deemed appropriate by the secretary of environment and natural resources;

(9) For any service provider unless the director has determined that a conflict of interest exists between the consultant and the contractor that could affect the integrity of the cleanup activities;

(10) For rule making; and

(11) For training of board members and staff employed by the secretary of environment and natural resources.
Source: SL 1988, ch 290, § 27; SL 1989, ch 310, § 7; SL 1990, ch 292, § 9; SL 1991, ch 294, § 14; SL 1992, ch 260, § 20; SL 1995, ch 321 (Ex. Ord. 95-5), § 17; SL 2011, ch 1 (Ex. Ord. 11-1), § 155, eff. Apr. 12, 2011; SL 2013, ch 166, § 39.



§ 34A-13-28 to 34A-13-30. Repealed.

34A-13-28 to 34A-13-30. Repealed by SL 1992, ch 260, §§ 21 to 23.



§ 34A-13-31 Determination of cost as actual, reasonable, and not in excess of petroleum remediation requirements--Reduction for ineligible claims.

34A-13-31. Determination of cost as actual, reasonable, and not in excess of petroleum remediation requirements--Reduction for ineligible claims. Reimbursement may be made from the fund only if the board has determined that the costs for which reimbursement is requested were actually incurred, reasonable, and necessary as determined under rules promulgated by the board, and were for actions that did not exceed petroleum remediation requirements established by state statutes and regulations. In establishing what constitutes reasonable and necessary costs, the board shall consider trade usage, local labor and material costs, local conditions and practices, experience of the fund, and shall make allowance for site specific conditions.

Any attempt by a covered party to claim reimbursement under circumstances when the covered party knew or should have known that the claimed reimbursement was not allowable under this chapter or rules promulgated hereunder authorizes the board to reduce otherwise allowable claims submitted by the covered party. Any reduction imposed under this section is equal to the amount of the ineligible claim.

Source: SL 1988, ch 290, § 31; SL 1991, ch 294, § 18; SL 1992, ch 260, § 24.



§ 34A-13-32 Continuous appropriation to board for making reimbursements and other purposes--Submission of administrative budget for approval.

34A-13-32. Continuous appropriation to board for making reimbursements and other purposes--Submission of administrative budget for approval. Money in the fund is continuously appropriated to the board for the purpose of making reimbursements under and for the other purposes described in this chapter. The board shall annually submit its administrative budget to the Legislature for approval as provided in § 4-8-1.

Source: SL 1988, ch 290, § 32; SL 1989, ch 310, § 9; SL 1991, ch 294, § 27.



§ 34A-13-33 Liability of covered party not limited by reimbursement.

34A-13-33. Liability of covered party not limited by reimbursement. The right to apply for reimbursement and the receipt of reimbursement does not limit the liability of a covered party for damages or costs incurred by any person as a result of a release.

Source: SL 1988, ch 290, § 33; SL 1992, ch 260, § 26.



§ 34A-13-34 Reimbursement paid to third party who performed cleanup not subject to attachment--Board and fund not subject to legal process, attachment.

34A-13-34. Reimbursement paid to third party who performed cleanup not subject to attachment--Board and fund not subject to legal process, attachment. The amount of reimbursement to be paid for cleanup which was performed by a third party is not subject to legal process or attachment. The board and the fund are not subject to legal process, attachment, lien, or lien foreclosure action by any persons having performed cleanup work or provided materials, supplies, or services for a cleanup project.

Source: SL 1988, ch 290, § 34; SL 1991, ch 294, § 19.



§ 34A-13-35 Repealed.

34A-13-35. Repealed by SL 1992, ch 260, § 27.



§ 34A-13-36 Repealed.

34A-13-36. Repealed by SL 1990, ch 292, § 22.



§ 34A-13-37 Repealed.

34A-13-37. Repealed by SL 2013, ch 166, § 40.



§ 34A-13-38 Repealed.

34A-13-38. Repealed by SL 1991, ch 294, § 20.



§ 34A-13-39 Short title.

34A-13-39. Short title. This chapter may be cited as the "Petroleum Inspection and Release Compensation Act."

Source: SL 1988, ch 290, § 39.



§ 34A-13-40 Limits of reimbursement for corrective action and third party claims.

34A-13-40. Limits of reimbursement for corrective action and third party claims. The board may provide by rules, promulgated pursuant to chapter 1-26, the limits of reimbursement for corrective action and third-party claims. These limits may not exceed those set forth in § 34A-13-8.1, but may consist of any amount equal to or less than the amounts authorized for releases discovered after April 1, 1990. Any limits provided pursuant to this section shall be in addition to reasonable defense costs, including attorneys' fees, for third-party claims.

Source: SL 1990, ch 292, § 11; SL 1991, ch 294, § 21; SL 1992, ch 260, § 28.



§ 34A-13-41 Reimbursement to licensed petroleum marketers and other tank owners.

34A-13-41. Reimbursement to licensed petroleum marketers and other tank owners. The board shall provide reimbursement to licensed petroleum marketers, and other tank owners as defined by the board pursuant to rule for liability to third parties. Coverage may only be extended to tanks which are regulated in §§ 34A-2-98 and 34A-2-100, excluding tanks which are exempted from coverage requirements by rules promulgated pursuant to chapter 1-26 by the Board of Water Management, in any amount not to exceed nine hundred ninety thousand dollars as described in §§ 34A-13-8.1 and 34A-13-40 and set forth in §§ 34A-13-42 to 34A-13-46, inclusive.

Source: SL 1990, ch 292, § 12; SL 1992, ch 260, § 29; SL 1993, ch 256, § 39; SL 1995, ch 71, § 195; SL 2011, ch 165, § 158.



§ 34A-13-42 Rules for amount, terms and period of third-party reimbursement.

34A-13-42. Rules for amount, terms and period of third-party reimbursement. Prior to providing such third-party reimbursement, the board may promulgate rules pursuant to chapter 1-26 which state the amount of reimbursement, the terms and conditions of reimbursement, the period of reimbursement, and the tanks or occurrence covered by reimbursement.

Source: SL 1990, ch 292, § 13; SL 1991, ch 294, § 22.



§ 34A-13-43 Repealed.

34A-13-43. Repealed by SL 1992, ch 260, § 30.



§ 34A-13-44 Repealed.

34A-13-44. Repealed by SL 2013, ch 166, § 41.



§ 34A-13-44.1 Third-party damages--Benefits intended in or on behalf of covered party.

34A-13-44.1. Third-party damages--Benefits intended in or on behalf of covered party. The provisions of this chapter relating to third-party damages are not intended to confer any benefit or create any rights or entitlements in or on behalf of any person other than a covered party.

Source: SL 1991, ch 294, § 24; SL 1992, ch 260, § 31.



§ 34A-13-45 Damage prior to April 1, 1990.

34A-13-45. Damage prior to April 1, 1990. No reimbursement may be made for third-party claims if the damage was allegedly caused by a petroleum release reported prior to April 1, 1990.

Source: SL 1990, ch 292, § 16; SL 1992, ch 260, § 32.



§ 34A-13-46 Tanks at abandoned sites.

34A-13-46. Tanks at abandoned sites. No reimbursement may be provided for third-party claims resulting from tanks at abandoned sites.

Source: SL 1990, ch 292, § 17; SL 1992, ch 260, § 33.



§ 34A-13-47 Time limit for third-party claim.

34A-13-47. Time limit for third-party claim. No action for recovery from the fund for any third-party claim may be maintained unless it is commenced within the time permitted by chapter 15-2 for the commencement of an action against the covered party.

Source: SL 1990, ch 292, § 18; SL 1992, ch 260, § 34.



§ 34A-13-48 Private insurance as risktaker--Annual report identifying potential companies.

34A-13-48. Private insurance as risktaker--Annual report identifying potential companies. The board shall endeavor to integrate private insurance as the primary or secondary risktaker. The board and insurance industry officials representing pollution coverage who have registered with the board shall meet at least annually to determine the availability, affordability, and progress made to identify potential private companies to provide insurance coverage for resident businesses or individuals for pollution coverage. A report of these findings shall be submitted by the board to the Legislature by January tenth of each year.

Source: SL 1990, ch 292, § 31A.



§ 34A-13-49 Abandoned tank removal program created--Eligibility for participation.

34A-13-49. Abandoned tank removal program created--Eligibility for participation. There is hereby created within the petroleum release compensation fund, a new program to be known as the abandoned tank removal program. Under this program, the director may provide payments for tank pulling and corrective action at abandoned sites where the owner or the person having legal custody of an abandoned site has voluntarily requested such action in the manner and time established by the secretary of the Department of Environment and Natural Resources and if the following criteria are met:

(1) The owner or person having legal custody of the abandoned site has submitted to the director a written request to have the tank removed. The request shall be made in the manner established by the secretary of the Department of Environment and Natural Resources to include documentation of eligibility for the site to participate in the abandoned tank removal program, proof of ownership, and legal description;

(2) The owner or person having legal custody of the abandoned site has, in writing, waived all claims against the state, its officers, agents, and employees for damages resulting directly or indirectly from the tank pulling or corrective action;

(3) If the abandoned site is on private property, all property taxes are current; and

(4) The owner or person having legal custody of the abandoned site has agreed to transfer ownership of the removed tank and its contents to the state.

No tank is eligible for coverage under this program if the tank is located at the site of a commercially operational motor fuel vendor in service on or after April 1, 1988.

Source: SL 2000, ch 175, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 31; SL 2011, ch 1 (Ex. Ord. 11-1), § 156, eff. Apr. 12, 2011.



§ 34A-13-50 Scope of program.

34A-13-50. Scope of program. Payments made from the director for tank pulling and corrective action under the abandoned tank removal program may include:

(1) Tank pulling, as defined in this chapter, including the disposal of tank contents and specifically excluding the replacement of surface above the backfill area; and

(2) Removal of abandoned waste oil tanks and corrective action of a waste oil release located on an abandoned site.
Source: SL 2000, ch 175, § 2.



§ 34A-13-51 Repealed.

34A-13-51. Repealed by SL 2001, ch 192, § 1.



§ 34A-13-52 Department responsible for tank removal and corrective actions under program--Director to make payments from fund.

34A-13-52. Department responsible for tank removal and corrective actions under program--Director to make payments from fund. The Department of Environment and Natural Resources shall be responsible for the tank removal and corrective actions subject to §§ 34A-13-49 to 34A-13-54, inclusive. The department may contract directly with consultants, contractors, other service providers, state agencies, subdivisions of government, counties, cities, townships, and tribes to carry out the provisions of §§ 34A-13-49 to 34A-13-54, inclusive. After receiving itemized documentation of all actual costs from the department, the director of the petroleum release compensation fund shall make payment within thirty days of receipt. All tank removals, pollution assessments, and corrective actions taken under §§ 34A-13-49 to 34A-13-54, inclusive, shall comply with chapters 34A-2 and 34A-12 and the rules promulgated thereunder.

Source: SL 2000, ch 175, § 4.



§ 34A-13-53 Promulgation of rules.

34A-13-53. Promulgation of rules. The secretary of the Department of Environment and Natural Resources may promulgate, pursuant to chapter 1-26, rules regarding practices and procedures necessary to carry out the provisions of the abandoned tank removal program including the form and procedure for application for qualifying for tank pulling and corrective action.

Source: SL 2000, ch 175, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 157, eff. Apr. 12, 2011.



§ 34A-13-54 Director to suspend payments except at high-risk sites when fund balance is two million dollars or less.

34A-13-54. Director to suspend payments except at high-risk sites when fund balance is two million dollars or less. Except at sites determined to be high risk by the secretary of the Department of Environment and Natural Resources using risk-based corrective action criteria, the director shall suspend payments for tank pulling and corrective action at abandoned sites eligible for the abandoned tank removal program if the balance of the fund is two million dollars or below. The director shall resume payments for tank pulling and corrective action at abandoned sites eligible for the abandoned tank removal program if the fund balance exceeds two million dollars. Except as provided in §§ 34A-13-49 to 34A-13-54, inclusive, all other limits of coverage, conditions, and criteria in this chapter apply to tank pulling and corrective action taken at abandoned sites.

Source: SL 2000, ch 175, § 6; SL 2002, ch 170, § 6.






Chapter 14 - Petroleum Environmental Compliance Authority [Repealed]

§ 34A-14-1 to 34A-14-27. Repealed.

34A-14-1 to 34A-14-27. Repealed by SL 2013, ch 166, §§ 42 to 68.






Chapter 15 - Limitation On Liability Of Lenders For Environmental Damage

§ 34A-15-1 Legislative findings.

34A-15-1. Legislative findings. The Legislature hereby finds, and declare to be the public policy of this state, that:

(1) Environmental laws of the United States and this state provide that the owner of the real property is liable for the cleanup of property contamination and define who is the owner of such property;

(2) If a borrower defaults on a loan, a lender must decide whether to foreclose and potentially become the owner. For fear of becoming liable for conditions they did not create, lenders are showing a reluctance to foreclose, thus leaving no one responsible for the cleanup. Additionally, lenders are reluctant to lend to certain types of businesses because of this potential liability;

(3) So that lenders can predict with more certainty what the costs will be if they foreclose, it is the intent of the Legislature to limit third-party liability for lenders who comply with certain conditions.
Source: SL 1992, ch 261, § 1.



§ 34A-15-2 Definition of terms.

34A-15-2. Definition of terms. Terms used in this chapter mean:

(1) "Contaminate or pollute," "contaminating or polluting," or "contamination or pollution," contamination or pollution of air, water, real or personal property, livestock, wild animals, birds, fish, other aquatic life, or human beings from a location within the State of South Dakota, including contamination or pollution from hazardous waste, as defined in § 34A-11-2;

(2) "Lender-owner," any person, partnership, limited liability company, corporation, association, organization, or other legal entity which by virtue of foreclosure, whether by action, advertisement, or voluntary, nonjudicial foreclosure, or upon receipts of an assignment, bill of sale, or deed in lieu of foreclosure, becomes the owner of real or personal property;

(3) "Representative," any person, partnership, limited liability company, corporation, association, organization, or other legal entity acting in the capacity of a receiver, conservator, guardian ad litem, personal representative of a deceased person, or trustee or fiduciary of real or personal property. However, the terms trustee and fiduciary are limited to entities acting as trustee or fiduciary and which are charted by the State Division of Banking, the office of the United States comptroller of the currency, or the office of thrift supervision;

(4) "Third parties," persons, partnerships, limited liability companies, corporations, associations, organizations, or legal entities other than governmental entities seeking to enforce federal, state, or local environmental statutes, ordinances, regulations, permits, or orders; and

(5) "Third-party liability," liability to third parties for any claims arising out of or resulting from contamination or pollution, including claims for personal injury, consequential damages, lost profits, exemplary damages, or property damages.
Source: SL 1992, ch 261, § 2; SL 1994, ch 351, § 75; SL 2011, ch 165, § 160.



§ 34A-15-3 Determination of owner or operator.

34A-15-3. Determination of owner or operator. No person, partnership, limited liability company, corporation, association, organization, or other legal entity may be deemed to be an owner or operator of real or personal property who, without participating in the management of the subject real or personal property, holds indicia of ownership primarily to protect a security or lien hold interest in the subject real or personal property or in the property in which the subject real or personal property is located.

Source: SL 1992, ch 261, § 3; SL 1994, ch 351, § 76.



§ 34A-15-4 Limitation on third-party liability for damage to property--Vesting of title.

34A-15-4. Limitation on third-party liability for damage to property--Vesting of title. No lender-owner or representative may by virtue of becoming the owner of real or personal property be liable for any third-party liability arising from contamination or pollution emanating from the property before the date the title vests in the lender-owner or representative. For the purposes of this chapter, the issuance of a sheriff's certificate of sale is not sufficient to vest title in the lender-owner or representative.

Source: SL 1992, ch 261, § 4.



§ 34A-15-5 Conditions of limitations--Efforts to resell property.

34A-15-5. Conditions of limitations--Efforts to resell property. No lender-owner or representative may, by virtue of becoming the owner of real or personal property, be liable for any third-party liability arising from contamination or pollution emanating from the property during the period of ownership so long as, and to the extent that:

(1) The lender-owner or representative does not knowingly cause new contamination or pollution or does not knowingly allow others to cause new contamination or pollution;

(2) The lender-owner has caused an environmental professional to conduct a visual inspection of the property and a record search of the recorded chain of title documents regarding the real property for the prior fifty years to determine the presence and condition of hazardous wastes or substances, obvious contamination, or pollution; and

(3) The lender-owner found by the enforcing agency to be in noncompliance with federal or state laws, takes steps to assure compliance with applicable laws.

This section applies to a lender-owner or representative as long as he makes reasonable efforts to resell the property.

Source: SL 1992, ch 261, § 5.



§ 34A-15-6 Exclusion for liability expressly created under federal or state laws.

34A-15-6. Exclusion for liability expressly created under federal or state laws. Sections 34A-15-3 to 34A-15-5, inclusive, do not affect any liability expressly created under federal or state health or environmental statutes, regulations, rules, permits, or orders.

Source: SL 1992, ch 261, § 6.



§ 34A-15-6.1 State brownfields revitalization and economic development program--Liability for costs of a response action or remediation--Limitation.

34A-15-6.1. State brownfields revitalization and economic development program--Liability for costs of a response action or remediation--Limitation. Notwithstanding the provisions of § 34A-15-6, a lender-owner is not liable for environmental, response, cleanup, or remediation costs at a brownfields site approved by the Department of Environment and Natural Resources for participation in the state brownfields revitalization and economic development program unless:

(1) The lender-owner, its employees, or agents directly cause an immediate release or directly exacerbate a release of the regulated substances on or from the property or directly violate any environmental statute or regulation; or

(2) The lender-owner, its employees, or agents knowingly and willfully compelled the borrower to:

(a) Perform an action that caused an immediate release of regulated substances in excess of reportable quantities; or

(b) Violate any environmental statute or regulation.

Liability pursuant to this section is limited to the cost for a response action or remediation that is directly attributable to the lender-owner's activities set forth in subdivisions (1) and (2) of this section. Liability arises only if the lender-owner's actions were the proximate cause of the release or violation. Ownership or control of the property pursuant to a security interest during or after foreclosure does not by itself result in liability. No lender-owner is liable for any response action or remediation if the response action or remediation arises solely from a release of regulated substances in excess of reportable quantities that occurred before or commences before and continues after foreclosure. However, the lender-owner is responsible for the portion of the response action or remediation that is directly attributable to the lender-owner's aggravation of a release. A release of regulated substances in excess of reportable quantities discovered in the course of conducting environmental due diligence is presumed to be a prior or continuing release on the property.

Source: SL 2004, ch 228, § 1.



§ 34A-15-7 Effective date.

34A-15-7. Effective date. This chapter applies to civil actions filed on or after July 1, 1992.

Source: SL 1992, ch 261, § 7.






Chapter 16 - Regional Recycling And Waste Management Districts

§ 34A-16-1 Creation of a regional recycling and waste management district.

34A-16-1. Creation of a regional recycling and waste management district. Any municipality, county, or portion of a county within this state and any one or more other municipalities, counties, or portions of counties within this state may create a regional recycling and waste management district, which may provide facilities and services pursuant to this chapter for the management of solid waste as defined in § 34A-6-1.3. A district may exercise its powers upon filing with the secretary of state a notice of incorporation pursuant to chapter 6-10. A county may be divided into more than one regional recycling and waste management district; however, a municipality may only be included in a district if the entire area of the municipality lies within the district. No geographical area may be included in more than one regional recycling and waste management district, and the lands within a district need not be contiguous, provided that no more than one hundred twenty miles may intervene between noncontiguous areas. The creation of a regional recycling and waste management district shall be authorized by approval of the district's proposed articles of incorporation through a resolution of the governing body of each county and municipality listed in the proposed articles as being necessary for incorporation of the district. No county or municipality may be included in a district unless its governing body has adopted an authorizing resolution pursuant to this chapter.

Source: SL 1993, ch 259, § 1.



§ 34A-16-2 Notice of public hearing.

34A-16-2. Notice of public hearing. No county or municipality may adopt a resolution authorized by § 34A-16-1 or 34A-16-9 without a public hearing on the resolution. Notice of the hearing shall be given at least ten days before the hearing in the official newspapers of the county or municipality. Any resolution authorized pursuant to § 34A-16-1 or § 34A-16-9 is subject to initiative and referendum as provided by chapters 7-18A and 9-20.

Source: SL 1993, ch 259, § 2.



§ 34A-16-3 Governing body--Composition--Terms--Vacancy.

34A-16-3. Governing body--Composition--Terms--Vacancy. The governing body of the regional recycling and waste management district shall consist of commissioners elected or appointed as specified in the proposed articles of incorporation. The commissioners of the regional recycling and waste management district shall be composed solely of elected officials from the local governments that are included in the district. There shall be at least one commissioner from each county or fraction thereof. The names of the initial board of commissioners shall be designated in the articles of incorporation. The initial commissioners' terms shall be at least one year, and shall end on December thirty-first of the year during which a general election is held. The articles of incorporation may provide for the appointment of additional commissioners to represent areas that may be added to the district pursuant to § 34A-16-9. The addition of any new municipality or county may not be deemed an amendment to the articles of incorporation of the district. The total number of commissioners in a district shall be established in the articles of incorporation. The terms of commissioners who are first elected shall be: at least one-half but no more than sixty percent of the commissioners for terms of four years, and the remainder of the commissioners for terms of two years. Except for the commissioners first elected or appointed, all commissioners shall be elected or appointed for terms of four years each. However, if a vacancy occurs other than by expiration of a term, the district board shall fill the unexpired term by appointment. Each commissioner shall hold office until his successor has been elected or appointed and has qualified.

Source: SL 1993, ch 259, § 3.



§ 34A-16-4 Articles of incorporation.

34A-16-4. Articles of incorporation. Upon the appointment and qualification of the initial commissioners of the board of a regional recycling and waste management district, the board shall submit to the secretary of state the district's proposed articles of incorporation. The district shall be incorporated as provided in chapter 6-10.

Source: SL 1993, ch 259, § 4.



§ 34A-16-5 Actions involving the validity or enforcement of any contract.

34A-16-5. Actions involving the validity or enforcement of any contract. In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of a regional recycling and waste management district, the district is conclusively deemed to have become established and authorized to transact its business and exercise its powers under this chapter upon compliance with § 34A-16-4.

Source: SL 1993, ch 259, § 5.



§ 34A-16-6 Amendment of articles of incorporation.

34A-16-6. Amendment of articles of incorporation. The articles of incorporation of a regional recycling and waste management district may be amended by a resolution approved by at least two-thirds of the governing bodies of the municipalities and counties included in the district.

Source: SL 1993, ch 259, § 6.



§ 34A-16-7 Powers of each district.

34A-16-7. Powers of each district. The powers of each regional recycling and waste management district are vested in the commissioners of the district. Each district shall adopt procedures for its own operation not inconsistent with its articles of incorporation and this chapter. The articles of incorporation may provide for an executive board with the power to conduct the business of the district. The issuance of bonds and the adoption or modification of ordinances shall be approved by the full governing body. Each regional recycling and waste management district shall organize and elect officers for terms of office to be fixed by the board of commissioners. There shall be elected a chairman and vice-chairman from among the commissioners. A district may employ an executive director, secretary, technical experts or such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. A district may employ or contract for its own legal counsel, legal staff, engineering, or other professional services.

Source: SL 1993, ch 259, § 7.



§ 34A-16-8 Travel and subsistence expenses--Per diem.

34A-16-8. Travel and subsistence expenses--Per diem. Each commissioner shall receive travel and subsistence expense in accordance with the rules established by the State Board of Finance. In addition, per diem at rates established by the Board of Finance shall be paid each member for each day of actual service for traveling to, attending, and returning from meetings, hearings, or investigations of the board of commissioners. Travel, subsistence, and per diem shall be paid on vouchers duly verified and approved according to the rules determined by the Board of Finance.

Source: SL 1993, ch 259, § 8.



§ 34A-16-9 Expansion of district.

34A-16-9. Expansion of district. A regional recycling and waste management district may expand to include additional areas not provided for in the articles of incorporation if the governing body of the county or municipality in which such additional areas are located, after the public hearing required in § 34A-16-2, adopts a resolution requesting inclusion in the district and the commissioners of the district adopt a resolution consenting to the expansion. If a municipality included within a district annexes territory, the annexed area shall be included in the same district as the municipality.

Source: SL 1993, ch 259, § 9.



§ 34A-16-10 Reduction in size of district.

34A-16-10. Reduction in size of district. A regional recycling and waste management district may be reduced in size if the governing body of a county or municipality submits to the district a resolution requesting release of a specified area from the district and the board of commissioners of the district adopts a resolution consenting to the reduction and makes provisions for the retention or disposition of its assets and liabilities. However, if the district has any bonds outstanding, no reduction in size may release any county or municipality from its obligations, if any, with respect to such bonds.

Source: SL 1993, ch 259, § 10.



§ 34A-16-11 Expansion or reduction in size--Certified copy of governing resolution.

34A-16-11. Expansion or reduction in size--Certified copy of governing resolution. If a regional recycling and waste management district is expanded or reduced in size pursuant to § 34A-16-9 or 34A-16-10, the district shall forward to the secretary of state a certified copy of each resolution adopted by the board of commissioners governing the expansion or reduction.

Source: SL 1993, ch 259, § 11.



§ 34A-16-12 County or municipality cooperation in the planning, construction, or operation of solid waste facilities.

34A-16-12. County or municipality cooperation in the planning, construction, or operation of solid waste facilities. For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of solid waste facilities pursuant to this chapter, any county or municipality included in a district may, upon such terms, with or without consideration, as it may determine:

(1) Lend or donate money to the district;

(2) Cause water, sewer, or drainage facilities or any other facilities which it is empowered to provide, to be furnished adjacent to or in connection with solid waste facilities;

(3) Dedicate, sell, convey, or lease any of its interest in property or grant easements, licenses, or any other rights or privileges therein to the district without regard to public bidding or any other restrictions on disposition of public property;

(4) Furnish, dedicate, close, pave, install, grade, regrade, plan, plat, or replat streets, roads, roadways, and walks to such solid waste facilities;

(5) Do all things that counties and municipalities singly or in combination are allowed by law to do relating to the management of solid waste and that are necessary or convenient to aid and cooperate with the district in the planning, undertaking, construction, or operation of solid waste facilities, including providing labor or services to the district; and

(6) Enter into agreements with the district regarding action to be taken by the county or municipality pursuant to the provisions of this section.
Source: SL 1993, ch 259, § 12.



§ 34A-16-13 County or municipality contracts with district for provision of waste facilities and services--Terms.

34A-16-13. County or municipality contracts with district for provision of waste facilities and services--Terms. Any county or municipality may enter into a contract for any term of years not to exceed ten years as the governing body may determine with any regional recycling and waste management district for provision by the district of solid waste facilities or services. If any contract entered into pursuant to this section extends for more than one year, an appropriation need not have been previously made concerning such expense, except sufficient to cover the amount payable or estimated to become payable under such contract for the first year thereof. Any such contract shall bind all future governing bodies of the county or municipality and thereafter each such governing body shall annually appropriate an amount sufficient to cover the amount payable or estimated to become payable under such contract during the ensuing fiscal year.

Source: SL 1993, ch 259, § 13.



§ 34A-16-14 Powers of district.

34A-16-14. Powers of district. A regional recycling and waste management district is hereby granted all powers necessary or convenient to perform its duties, including the ability to enter into any contract necessary or proper for the exercise of its powers or the accomplishment of its purposes.

Source: SL 1993, ch 259, § 14.



§ 34A-16-15 District's capacity to sue or be sued.

34A-16-15. District's capacity to sue or be sued. A district may sue and be sued, and is a public corporation and political subdivision of the State of South Dakota.

Source: SL 1993, ch 259, § 15.



§ 34A-16-16 District's interest in real or personal property.

34A-16-16. District's interest in real or personal property. A district may acquire by purchase, lease, condemnation, gift, or grant, any right, title, and interest in and to any real or personal property deemed necessary for the exercise of its powers or the accomplishment of its purposes, including easements. Any public agency as defined in § 1-24-1 may convey to or permit the use of any property or facilities by the district, subject to the rights of the holders of any bonds issued with respect thereto, with or without compensation and without an election or approval by any other government agency. The district may hold the property for its purposes, and may lease, rent, or enter into contracts with respect to the property upon the terms and in the manner it deems advisable. The right to acquire lands and property rights by condemnation shall be exercised in accordance with chapter 21-35.

Source: SL 1993, ch 259, § 16.



§ 34A-16-17 Application and acceptance of gifts, grants, or loans.

34A-16-17. Application and acceptance of gifts, grants, or loans. The district may apply for and accept gifts, loans, or other property from the United States, the state, any public agency as defined in § 1-24-1, or any person for any of its purposes, may enter into any agreement required in connection therewith, and may hold, use, and dispose of the money or property in accordance with the terms of the gift, grant, loan, or agreement.

Source: SL 1993, ch 259, § 19.



§ 34A-16-18 Use of real or personal property--Tax exemption--Special assessments.

34A-16-18. Use of real or personal property--Tax exemption--Special assessments. Any real or personal property owned, leased, used, or occupied by the district for any authorized purpose is acquired, owned, used, and occupied for public and governmental purposes, and is exempted from taxation by the state or any political subdivision of the state. However, those properties are subject to special assessments levied by a political subdivision for a local improvement in amounts proportionate to and not exceeding the special benefit received by the properties from the improvement. No possible use of the properties in any manner different from their use for solid waste management at the time may be considered in determining the special benefit received by the properties.

Source: SL 1993, ch 259, § 20.



§ 34A-16-19 Power to contract for operation and improvement of facilities.

34A-16-19. Power to contract for operation and improvement of facilities. The district may construct, equip, develop, enlarge, improve, and operate solid waste facilities and services as it deems necessary and may negotiate contracts for the use of public or private facilities and services. The district may contract with any person, municipality, county, or other district for the construction, maintenance, and operation of, or for the provision of, facilities and services either within or without its boundaries if the commissioners of the district determine the facilities and services are adequate and available for use.

Source: SL 1993, ch 259, § 21.



§ 34A-16-20 Establishment and collection of general rates and charges--Public hearing required--Publication of notice.

34A-16-20. Establishment and collection of general rates and charges--Public hearing required--Publication of notice. The district may establish and collect general rates and charges for the generation of solid waste and for the facilities and services provided by the district and may negotiate and collect payments for facilities and services contracted by the district. Before establishing or raising any general rates and charges, the board of commissioners shall hold a public hearing regarding the proposed rates and charges. Before publishing notice of hearing regarding proposed general changes in rates and charges, the district shall provide to the governing body of each county and municipality included within the district the financial information upon which the proposed changes are based. Notice of the hearing shall be published at least once in each of the official newspapers of the municipalities and counties included in the district. Publication may be no more than forty-five days and no less than fifteen days before the date of the hearing. Rates and charges may take into account the character, kind and quality of the service and of the solid waste, the method of disposition, the number of people served at each place of collection and all other factors which the board of commissioners, in its reasonable judgment, determines to be necessary or appropriate in establishing fair and equitable rates and charges, including establishment of reasonable reserves and depreciation and payment of principal and interest on money borrowed by the district for the acquisition or betterment of facilities.

Source: SL 1993, ch 259, § 22.



§ 34A-16-21 Manner of billing and collecting--Discontinuance of service.

34A-16-21. Manner of billing and collecting--Discontinuance of service. The rates and charges may be billed and collected in a manner the board shall determine. The board may impose a fee as a deposit for the service provided by the district. The district may, with notice, discontinue service to any person who fails to pay for the service provided by the district. Any district which discontinues service pursuant to this section shall notify the municipality, or county if the person whose service is discontinued resides outside a municipality, in writing that such person's service has been discontinued. Any municipality or county which is notified pursuant to this section shall enforce the applicable public nuisance provisions in force in the municipality or county.

Source: SL 1993, ch 259, § 23.



§ 34A-16-22 Incentives to reduce waste and separate recyclable materials.

34A-16-22. Incentives to reduce waste and separate recyclable materials. A regional recycling and waste management district may:

(1) Charge or require any person who collects solid waste in the district to charge solid waste generators rates for collection or disposal that vary depending on the volume or nature of waste generated and the potential for encouraging recycling or waste volume reduction;

(2) Require collectors to provide financial incentives to solid waste generators who separate recyclable materials from their waste; or

(3) Require use of any other mechanism to provide encouragement or rewards to solid waste generators who reduce their waste generation or who separate recyclable materials from their waste.
Source: SL 1993, ch 259, § 24.



§ 34A-16-23 Disposal of products and energy produced.

34A-16-23. Disposal of products and energy produced. The district may use, sell, or otherwise dispose of all of the products and energy produced by its facilities under such terms as the board of commissioners may determine.

Source: SL 1993, ch 259, § 25.



§ 34A-16-24 Joint-powers agreements.

34A-16-24. Joint-powers agreements. The district may enter into joint-powers agreements under the provisions of chapter 1-24, or any other law providing for joint or cooperative action between public agencies or Indian tribes. Nothing in this chapter limits the powers of any county or municipality to create separate entities under joint-powers agreements pursuant to chapter 1-24.

Source: SL 1993, ch 259, § 26.



§ 34A-16-25 Authorized activities.

34A-16-25. Authorized activities. The district may conduct research studies and programs, collect and analyze data, prepare reports, maps, charts, and tables and conduct all necessary hearings and investigations in connection with its work and may advise and assist other government units on planning matters within the scope of its powers, duties, and objectives.

Source: SL 1993, ch 259, § 27.



§ 34A-16-26 Insurance.

34A-16-26. Insurance. The district may require any employee to obtain and file with it an individual bond or fidelity insurance policy. It may procure insurance in amounts it deems necessary to insure against liability of the district, the board of commissioners or employees, for personal injury or death and property damage or destruction, and against risks of damage to or destruction of any of its facilities, equipment or other property as it deems necessary, or the district board may determine to self-insure for some or all of such risks. The district may procure or arrange for the procurement of any form of insurance for the protection or benefit of its employees.

Source: SL 1993, ch 259, § 28.



§ 34A-16-27 Purchases.

34A-16-27. Purchases. The provisions of chapter 5-18A apply to purchases by the district.

Source: SL 1993, ch 259, § 29; SL 2011, ch 2, § 142.



§ 34A-16-28 Issuance of revenue bonds--Payment--Revenues--Powers of commission.

34A-16-28. Issuance of revenue bonds--Payment--Revenues--Powers of commission. A regional recycling and waste management district may issue revenue bonds for the acquisition or betterment of facilities for the district's solid waste management program, for closure, postclosure, and contingency costs for solid waste facilities, for responses to releases from solid waste facilities, and for refunding outstanding revenue bonds. The district's revenue bonds may be payable from net revenues in excess of current reasonable and necessary costs of operation and maintenance or from gross revenues. Gross and net revenues may be derived from general rates and charges established as provided in § 34A-16-20 and from payments from contracts pursuant to §§ 34A-16-12, 34A-16-13, 34A-16-19, and 34A-16-20. The district may irrevocably pledge and appropriate for the payment of the revenue bonds and interest thereof the gross or net revenues from the operation of all or any defined portion of the solid waste management program and the proceeds of any state or federal grant or loan, and by resolution of the board or by an indenture executed under its authority may make any and all covenants with the bondholders, or with a trustee for the bondholders, which are determined by the district to be necessary or proper to assure the marketability of the bonds, the completion of the facilities financed thereby, the segregation of the revenues pledged in a special account in the solid waste management fund and the establishment, maintenance, and collection of rates and charges sufficient to produce net revenues adequate to pay the bonds and interest thereon when due and to create and maintain a reserve for that purpose, and may mortgage the site and facilities to the trustee. Any holder of bonds issued pursuant to this chapter may by proper proceeding enforce and compel performance of all duties required by this chapter, including the making and collecting of sufficient rates, the segregation of the income and revenue and the proper application thereof. Notwithstanding the provisions and limitations of § 34A-16-9, a district may covenant and agree with bondholders that the rates to be charged for the service from the district shall be sufficient to provide for the payment of interest upon all bonds and to create a debt service fund to pay the principal thereof as and when the same becomes due, and to provide for the operation and maintenance and repairs thereof and depreciation, and shall be revised from time to time so as to produce these amounts. The bonds shall be authorized, issued, and sold as provided in chapter 6-8B, but no election is required for the issuance of the bonds. The board of commissioners of the district may agree with the holders of district obligations which are secured by revenues of the district as to the maximum amounts which the district may charge and collect for service provided by the district. The district may also authorize the issuance of bond anticipation notes in accordance with the provisions of §§ 6-8B-26 to 6-8B-29, inclusive.

Source: SL 1993, ch 259, § 30.



§ 34A-16-29 Issuance of bonds to pay for closure, postclosure, and contingency costs for responses to releases from facilities or to refund outstanding bonds.

34A-16-29. Issuance of bonds to pay for closure, postclosure, and contingency costs for responses to releases from facilities or to refund outstanding bonds. Any county or municipality, by resolution, may authorize the issuance of bonds to provide funds for the closure, postclosure, and contingency costs for solid waste facilities, for responses to releases from solid waste facilities or for refunding any outstanding bonds issued for any such purpose, and may pledge to the payment of the bonds and the interest thereon, its full faith, credit and taxing powers, or the proceeds of any designated tax levies, or any combination thereof. The bonds shall be issued and sold in accordance with the provisions of chapter 6-8B, but no election is required to authorize the issuance of bonds under this section.

Source: SL 1993, ch 259, § 31.



§ 34A-16-30 Use of proceeds under § 34A-16-29 limited.

34A-16-30. Use of proceeds under § 34A-16-29 limited. The proceeds of county or municipal bonds issued under § 34A-16-29 for closure, postclosure, and contingency costs and noncapital responses to releases may be used only for publicly-owned solid waste facilities in existence on, or closed prior to, March 14, 1993.

Source: SL 1993, ch 259, § 32.



§ 34A-16-31 Solid waste management fund--Separate accounts--Audit requirements.

34A-16-31. Solid waste management fund--Separate accounts--Audit requirements. Any district owning or operating solid waste management property or facilities shall continuously maintain a special account on its official books and records designated as the solid waste management fund, to which it shall credit all receipts from the contracts, rates, and charges authorized in this chapter and from the sale of real or personal property pertaining to solid waste management purposes, and the proceeds of all gifts, grants, loans, and issues of bonds for such purposes, and to which it shall charge all costs of the acquisition, construction, enlargement, improvement, repair, supervision, control, maintenance, and operation of property, facilities, and services. Separate accounts may be established within this fund for the segregation of revenues pledged for the payment of bonds or loans or money granted or borrowed for use for a specific purpose. The district shall provide an annual statement of assets, debts, revenue, and expenses to the governing body of each county and municipality included with the district. The district is subject to the same audit requirements as those set for counties in § 4-11-4.

Source: SL 1993, ch 259, § 33.



§ 34A-16-32 Designation and reviewing authority defined.

34A-16-32. Designation and reviewing authority defined. For purposes of this chapter, the term "designation" means a requirement by a regional recycling and waste management district that all or any portion of the solid waste that is generated within its boundaries or any service area of the district be delivered to a processing or disposal facility identified by the district.

For purposes of this chapter, the term "reviewing authority" means the Board of Minerals and Environment.

Source: SL 1993, ch 259, § 34.



§ 34A-16-33 Obtaining designation authority.

34A-16-33. Obtaining designation authority. A regional recycling and waste management district may obtain designation authority if:

(1) Designation authority has been included in the district's articles of incorporation;

(2) The district has prepared a comprehensive solid waste management plan and designation plan as provided in § 34A-16-35;

(3) The district's designation plan has been approved by the reviewing authority pursuant to § 34A-16-38; and

(4) The district has adopted a designation ordinance as provided in §§ 34A-16-40 to 34A-16-44, inclusive.
Source: SL 1993, ch 259, § 35.



§ 34A-16-34 Application of designation.

34A-16-34. Application of designation. The designation may not apply to or include materials that are separated from solid waste by the generator of the waste for reuse or recycling and recovered for reuse in their original form or for use in manufacturing processes.

Source: SL 1993, ch 259, § 36.



§ 34A-16-35 Adoption of management plan--Designation plan--Requirements for designation plan.

34A-16-35. Adoption of management plan--Designation plan--Requirements for designation plan. Before adopting a designation ordinance, the district shall adopt a comprehensive solid waste management plan. The district shall also prepare a designation plan which may be combined with the comprehensive solid waste management plan. A district's designation plan shall be consistent with its solid waste management plan. The designation plan shall evaluate:

(1) The benefits of the designation, including the public purposes achieved by the conservation and recovery of resources, the furtherance of the district's comprehensive solid waste management plan, the assurance of proper solid waste disposal, and the reduction of potential liability of the district's members under state and federal law;

(2) The estimated costs of the designation, including the direct capital, operating, and maintenance costs of the facility designated, the indirect costs and the long-term effects of the designation;

(3) Whether the designation will result in the recovery of resources or energy from the materials that would otherwise be wasted;

(4) Whether the designation will lessen the demand for and use of indiscriminate land disposal of solid waste;

(5) Whether the designation is necessary for the financial support of the facility;

(6) Whether less restrictive methods for ensuring an adequate solid waste supply are available; and

(7) Other feasible and prudent waste management alternatives for accomplishing the purposes of the proposed designation, the direct and indirect costs of the alternatives, including capital and operating costs, and the effects of the alternatives on the cost to generators.
Source: SL 1993, ch 259, § 37.



§ 34A-16-36 Required evaluations for plan proposing designation to facilities.

34A-16-36. Required evaluations for plan proposing designation to facilities. If the plan proposes designation to disposal facilities, the designation plan shall also evaluate:

(1) Whether the disposal facility is part of an integrated waste management system involving a processing facility and the designation is necessary for the financial support of the processing facility;

(2) Whether the designation will better serve to protect public health and safety;

(3) The impacts on other disposal facilities inside and outside the area;

(4) Whether the designation is necessary to promote regional waste management programs and cooperation; and

(5) The extent to which the design and operation of the disposal facility protects the environment including whether it is permitted under current law.
Source: SL 1993, ch 259, § 38.



§ 34A-16-37 Certain waste under contract between hauler and different facility exempt during contract period--Exemption for certain electric generation facilities.

34A-16-37. Certain waste under contract between hauler and different facility exempt during contract period--Exemption for certain electric generation facilities. If the plan proposes designation to a disposal facility, any solid waste that is subject to a contract between a hauler and a different facility that is in effect on the date notice is given under § 34A-16-40 is not subject to the designation during the contract period. The owner of any electric generation facility located within the State of South Dakota which has been authorized by the Department of Environment and Natural Resources to operate a solid waste facility on its owned or leased realty for the purpose of disposing of solid waste resulting from the generation of electricity shall be excluded from the effect of this chapter and its owned or leased realty used for the siting of its electric generation facility and its solid waste storage may not be a geographical part of any such district.

Source: SL 1993, ch 259, § 39.



§ 34A-16-38 Review and approval of designation plan.

34A-16-38. Review and approval of designation plan. The district shall submit the designation plan to the reviewing authority for review and approval or disapproval. If the designation plan has been approved by the reviewing authority or another state agency as part of the review and approval of a comprehensive solid waste management plan for the district, then no further submission or approval is required under this chapter.

Source: SL 1993, ch 259, § 40.



§ 34A-16-39 Time limit to review plan--Requirements for approval.

34A-16-39. Time limit to review plan--Requirements for approval. The reviewing authority shall complete its review pursuant to § 34A-16-38 and make its decision within ninety days following submission of the plan for review. The reviewing authority shall approve the designation plan if the plan satisfies the requirements of §§ 34A-16-35 to 34A-16-37, inclusive, or, in the case of designation to disposal facilities, if the reviewing authority finds that the plan has demonstrated that the designation is necessary and is consistent with the comprehensive waste management plan. The reviewing authority may attach conditions to its approval that relate to matters required in a designation ordinance under §§ 34A-16-41 and 34A-16-42. Any substantive amendment to the plan shall be submitted for review in accordance with this section.

Source: SL 1993, ch 259, § 41.



§ 34A-16-40 Procedure for adopting or amending designation ordinance--Hearing--Notice.

34A-16-40. Procedure for adopting or amending designation ordinance--Hearing--Notice. A district with an approved designation plan shall proceed as provided in this section when adopting or amending a designation ordinance. The district shall hold a public hearing. Notice of the hearing shall:

(1) Be published in each official newspaper of the counties and municipalities included in the district once a week for two successive weeks, the first publication being at least ten days before the date of the hearing;

(2) Be mailed to counties, municipalities, processing and disposal facility operators, and licensed solid waste collectors who may be expected to use the facility;

(3) Describe the area in which the designation will apply and the plans for the use of the solid waste;

(4) Specify the point of delivery of the solid waste;

(5) Estimate the types and quantities of solid waste subject to the designation; and

(6) Estimate the fee to be charged for the use of the facilities and for any products of the facilities.

A designation ordinance is not invalid by reason of the failure of the district to provide written notice to an entity listed in this section. Following the public hearing, the designation ordinance may be adopted with or without amendment. However, no property may be included in the area in which the designation applies which has not been described in the notice required in this section.

Source: SL 1993, ch 259, § 42.



§ 34A-16-41 Contents of designation ordinance.

34A-16-41. Contents of designation ordinance. The designation ordinance shall define the geographic area and the types and quantities of solid waste subject to designation; specify the point or points of delivery of the solid waste; require that the designated solid waste be delivered to the specified point or points of delivery; require the designated facility to accept all designated solid waste delivered to the specified point or points of delivery, unless the facility has notified waste collectors in the designated area that the facility is inoperative; set out the procedures and principles to be followed by the district in establishing and amending any rates and charges at the designated facility; and state any additional regulations governing waste collectors or other matters necessary to implement the designation.

Source: SL 1993, ch 259, § 43.



§ 34A-16-42 Designation ordinance exceptions for certain exempt materials.

34A-16-42. Designation ordinance exceptions for certain exempt materials. The designation ordinance shall provide an exception for materials that are exempt or excluded from the designation under § 34A-16-34 or 34A-16-37; and for the term of the contract, shall provide an exception for materials subject to a contract affecting the delivery of the waste to the facility.

Source: SL 1993, ch 259, § 44.



§ 34A-16-43 Consistency of ordinance with plan--Effective date of designation--Challenging designation.

34A-16-43. Consistency of ordinance with plan--Effective date of designation--Challenging designation. The designation ordinance may not be materially inconsistent with the approved designation plan for the district. The effective date of the designation shall be specified in the designation ordinance and may be not less than sixty days after adoption of the designation ordinance. The designation is binding on all political subdivisions, landfill operators, solid waste generators, and solid waste collectors in the designation area. Any action challenging a designation shall be brought within sixty days of the adoption of the designation ordinance.

Source: SL 1993, ch 259, § 45.



§ 34A-16-44 Notification of intent to own or operate facility.

34A-16-44. Notification of intent to own or operate facility. Any person proposing to own or operate a processing facility using waste materials subject to a designation ordinance may notify the regional recycling and waste management district.

Source: SL 1993, ch 259, § 46.



§ 34A-16-45 Penalty for violation of designation ordinance.

34A-16-45. Penalty for violation of designation ordinance. Any person who violates a designation ordinance adopted pursuant to this chapter is guilty of a Class 1 misdemeanor and is also subject to a civil action by the State of South Dakota in circuit court for the recovery of a civil penalty of not more than ten thousand dollars per day per violation, for damages to compensate the state for impairment of the environment of this state. An action for the recovery of a civil penalty or compensation damages shall, upon demand, be tried by a jury.

Source: SL 1993, ch 259, § 47.



§ 34A-16-46 Processing and disposal of waste generated outside of district prohibited.

34A-16-46. Processing and disposal of waste generated outside of district prohibited. No solid waste disposal facility owned or operated by any municipality, county, or regional recycling and solid waste management district located within a regional recycling and waste management district may accept for processing or disposal any solid waste generated outside the boundaries of the district. However, such a municipality, county, or regional recycling and waste management district may, by contract with another municipality, county, or regional recycling and waste management district for a period not exceeding one year, accept for processing or disposal solid waste generated within such municipality, county, or regional recycling and waste management district.

Source: SL 1993, ch 259, § 48A.



§ 34A-16-47 Powers granted by chapter independent from other statutes.

34A-16-47. Powers granted by chapter independent from other statutes. The powers granted by this chapter, including the powers granted to a regional recycling and waste management district, a county or a municipality, are independent from and shall be supplementary to, powers granted by any other statute, and restrictions, conditions, procedural provisions, or other requirements contained in other statutes shall not be deemed to apply to the exercise of powers granted under this chapter unless the same are expressly incorporated by reference.

Source: SL 1993, ch 259, § 49.



§ 34A-16-48 Entrance upon public and private lands to determine suitability of potential landfill site.

34A-16-48. Entrance upon public and private lands to determine suitability of potential landfill site. A district, in the course of investigating and analyzing the suitability of land sought to be acquired for district landfill purposes, may, after reasonable notice and during normal business hours, enter upon any public or private land for the purpose of obtaining information essential to the investigation and analysis, including conducting soil and subsurface geological sampling and survey. This section may not be construed to permit entry into any enclosed structure. The district shall compensate the owner, or any person entitled to compensation, for any damage to the property caused by the entrance and investigation activity. No entry upon private property may be made pursuant to this section against the expressed refusal of consent by the owner or person in rightful possession of the property without the aid of an order of the circuit court authorizing such entry. Upon application by the district, the circuit court may enter its order authorizing entry upon the private property, if such order is entered after notice of hearing on the application is provided to the property owner or person in rightful possession as may be required by the court, and if upon such hearing the circuit court finds that reasonable and justifiable cause exists for the entry upon the private property for the investigative purposes authorized by this section.

Source: SL 1993, ch 259, § 49A.



§ 34A-16-49 Legislative findings.

34A-16-49. Legislative findings. The Legislature hereby finds that:

(1) The high and increasing cost of owning, operating, and closure of solid waste facilities, and the financing thereof, and the increasing federal and other regulatory requirements pertaining to such solid waste facilities, has created an urgent demand for action by counties, municipalities, and others in this state;

(2) Such urgent demands, together with high and increasing costs and regulatory requirements, may result in the inability of various counties and municipalities to respond in a timely manner and thereby endanger the health and safety of the citizens of this state;

(3) Such high and increasing costs require new methods for the financing of solid waste management facilities;

(4) It is, accordingly, in furtherance of the interest and welfare of all citizens of South Dakota that regional recycling and waste management districts be permitted to be formed by counties and municipalities of this state in a timely manner for the purpose of financing solid waste management facilities and closing existing facilities and, to this end, it is intended that this chapter be liberally construed to accomplish these purposes;

(5) There is an immediate need to protect the public peace, health, and safety of the state by authorizing the formation of regional recycling and waste management districts to respond to such urgent demands, high and increasing costs and regulatory requirements imposed by the federal government in connection with such matters, and in order to protect municipalities and counties, and their residents, from the financial burdens of such regulations and the potential health consequences which may result if adequate and modern solid waste management facilities are not constructed, operated, and maintained; and

(6) That the foregoing urgent demand, high and increasing costs and regulatory requirements pose an immediate threat to the existing public institutions of this state and to the public health and safety of this state and its people.
Source: SL 1993, ch 259, § 50.






Chapter 17 - Uniform Environmental Covenants Act

§ 34A-17-1 Short title.

34A-17-1. Short title. This chapter may be cited as the Uniform Environmental Covenants Act.

Source: SL 2005, ch 196, § 1.



§ 34A-17-2 Definitions.

34A-17-2. Definitions. In this chapter:

(1) "Activity and use limitations," means restrictions or obligations created under this chapter with respect to real property;

(2) "Agency," means the Department of Environment and Natural Resources or any other state or federal agency that determines or approves the environmental response project pursuant to which the environmental covenant is created;

(3) "Common interest community," means a condominium, cooperative, or other real property with respect to which a person, by virtue of the person's ownership of a parcel of real property, is obligated to pay property taxes or insurance premiums, or for maintenance, or improvement of other real property described in a recorded covenant that creates the common interest community;

(4) "Environmental covenant," means a servitude arising under an environmental response project that imposes activity and use limitations;

(5) "Environmental response project," means a plan or work performed for environmental remediation of real property and conducted:

(A) Under a federal or state program governing environmental remediation of real property, including chapter 34A-10;

(B) Incident to closure of a solid or hazardous waste management unit, if the closure is conducted with approval of an agency; or

(C) Under a state voluntary clean-up program;

(6) "Holder," means the grantee of an environmental covenant as specified in § 34A-17-3(a);

(7) "Person," means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(8) "Record," used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(9) "State," means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
Source: SL 2005, ch 196, § 2.



§ 34A-17-3 Nature of rights--Subordination of interests.

34A-17-3. Nature of rights--Subordination of interests. (a) Any person, including a person that owns an interest in the real property, the agency, or a municipality or other unit of local government, may be a holder. An environmental covenant may identify more than one holder. The interest of a holder is an interest in real property.

(b) A right of an agency under this chapter or under an environmental covenant, other than a right as a holder, is not an interest in real property.

(c) An agency is bound by any obligation it assumes in an environmental covenant, but an agency does not assume obligations merely by signing an environmental covenant. Any other person that signs an environmental covenant is bound by the obligations the person assumes in the covenant, but signing the covenant does not change obligations, rights, or protections granted or imposed under law other than this chapter except as provided in the covenant.

(d) The following rules apply to interests in real property in existence at the time an environmental covenant is created or amended:

(1) An interest that has priority under other law is not affected by an environmental covenant unless the person that owns the interest subordinates that interest to the covenant;

(2) This chapter does not require a person that owns a prior interest to subordinate that interest to an environmental covenant or to agree to be bound by the covenant;

(3) A subordination agreement may be contained in an environmental covenant covering real property or in a separate record. If the environmental covenant covers commonly owned property in a common interest community, the record may be signed by any person authorized by the governing board of the owners' association;

(4) An agreement by a person to subordinate a prior interest to an environmental covenant affects the priority of that person's interest but does not by itself impose any affirmative obligation on the person with respect to the environmental covenant.
Source: SL 2005, ch 196, § 3.



§ 34A-17-4 Content of environmental covenant.

34A-17-4. Content of environmental covenant. (a) An environmental covenant must:

(1) State that the instrument is an environmental covenant executed pursuant to this chapter;

(2) Contain a legally sufficient description of the real property subject to the covenant;

(3) Describe the activity and use limitations on the real property;

(4) Identify every holder;

(5) Be signed by the agency, every holder, and every owner of the fee simple of the real property subject to the covenant; and

(6) Identify the name and location of any administrative record for the environmental response project reflected in the environmental covenant.

(b) In addition to the information required by subsection (a), an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed it, including any:

(1) Requirements for notice following transfer of a specified interest in, or concerning proposed changes in use of, applications for building permits for, or proposals for any site work affecting the contamination on, the property subject to the covenant;

(2) Requirements for periodic reporting describing compliance with the covenant;

(3) Rights of access to the property granted in connection with implementation or enforcement of the covenant;

(4) A brief narrative description of the contamination and remedy, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination;

(5) Limitation on amendment or termination of the covenant in addition to those contained in §§ 34A-17-9 and 34A-17-10; and

(6) Rights of the holder in addition to its right to enforce the covenant pursuant to § 34A-17-11.

(c) In addition to other conditions for its approval of an environmental covenant, the agency may require those persons specified by the agency who have interests in the real property to sign the covenant.

Source: SL 2005, ch 196, § 4.



§ 34A-17-5 Validity--Effect on other instruments.

34A-17-5. Validity--Effect on other instruments. (a) An environmental covenant that complies with this chapter runs with the land.

(b) An environmental covenant that is otherwise effective is valid and enforceable even if:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to a person other than the original holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes an affirmative obligation on a person having an interest in the real property or on the holder;

(6) The benefit or burden does not touch or concern real property;

(7) There is no privity of estate or contract;

(8) The holder dies, ceases to exist, resigns, or is replaced; or

(9) The owner of an interest subject to the environmental covenant and the holder are the same person.

(c) An instrument that creates restrictions or obligations with respect to real property that would qualify as activity and use limitations except for the fact that the instrument was recorded before the effective date of this chapter is not invalid or unenforceable because of any of the limitations on enforcement of interests described in subsection (b) or because it was identified as an easement, servitude, deed restriction, or other interest. This chapter does not apply in any other respect to such an instrument.

(d) This chapter does not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest, that is otherwise enforceable under the law of this state.

Source: SL 2005, ch 196, § 5.



§ 34A-17-6 Relationship to other land-use law.

34A-17-6. Relationship to other land-use law. This chapter does not authorize a use of real property that is otherwise prohibited by zoning, by law other than this chapter regulating use of real property, or by a recorded instrument that has priority over the environmental covenant. An environmental covenant may prohibit or restrict uses of real property which are authorized by zoning or by law other than this chapter.

Source: SL 2005, ch 196, § 6.



§ 34A-17-7 Notice--Copy of covenant.

34A-17-7. Notice--Copy of covenant. (a) A copy of an environmental covenant shall be provided by the persons and in the manner required by the agency to:

(1) Each person that signed the covenant;

(2) Each person holding a recorded interest in the real property subject to the covenant;

(3) Each person in possession of the real property subject to the covenant;

(4) Each municipality or other unit of local government in which real property subject to the covenant is located; and

(5) Any other person the agency requires.

(b) The validity of a covenant is not affected by failure to provide a copy of the covenant as required under this section.

Source: SL 2005, ch 196, § 7.



§ 34A-17-8 Recording.

34A-17-8. Recording. (a) An environmental covenant and any amendment or termination of the covenant must be recorded in every county in which any portion of the real property subject to the covenant is located. For purposes of indexing, a holder shall be treated as a grantee.

(b) Except as otherwise provided in § 34A-17-9(c), an environmental covenant is subject to the laws of this state governing recording and priority of interests in real property.

Source: SL 2005, ch 196, § 8.



§ 34A-17-9 Duration--Amendment by court action.

34A-17-9. Duration--Amendment by court action. (a) An environmental covenant is perpetual unless it is:

(1) By its terms limited to a specific duration or terminated by the occurrence of a specific event;

(2) Terminated by consent pursuant to § 34A-17-10;

(3) Terminated pursuant to subsection (b);

(4) Terminated by foreclosure of an interest that has priority over the environmental covenant; or

(5) Terminated or modified in an eminent domain proceeding, but only if:

(A) The agency that signed the covenant is a party to the proceeding;

(B) All persons identified in § 34A-17-10(a) and (b) are given notice of the pendency of the proceeding; and

(C) The court determines, after hearing, that the termination or modification will not adversely affect human health or the environment.

(b) If the agency that signed an environmental covenant has determined that the intended benefits of the covenant can no longer be realized, a court, under the doctrine of changed circumstances, in an action in which all persons identified in § 34A-17-10(a) and (b) have been given notice, may terminate the covenant or reduce its burden on the real property subject to the covenant. The agency's determination or its failure to make a determination upon request is subject to review pursuant to chapter 1-26.

(c) Except as otherwise provided in subsections (a) and (b), an environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrine of adverse possession, prescription, abandonment, waiver, lack of enforcement, or acquiescence, or a similar doctrine.

(d) An environmental covenant may not be extinguished, limited, or impaired by application of chapter 43-30 or 43-30A.

Source: SL 2005, ch 196, § 9.



§ 34A-17-10 Amendment or termination by consent.

34A-17-10. Amendment or termination by consent. (a) An environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by:

(1) The agency;

(2) The current owner of the fee simple of the real property subject to the covenant;

(3) Each person that originally signed the covenant, unless the person waived in a signed record the right to consent or a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence; and

(4) Except as otherwise provided in subsection (d)(2), the holder.

(b) If an interest in real property is subject to an environmental covenant, the interest is not affected by an amendment of the covenant unless the current owner of the interest consents to the amendment or has waived in a signed record the right to consent to amendments.

(c) Except for an assignment undertaken pursuant to a governmental reorganization, assignment of an environmental covenant to a new holder is an amendment.

(d) Except as otherwise provided in an environmental covenant:

(1) A holder may not assign its interest without consent of the other parties;

(2) A holder may be removed and replaced by agreement of the other parties specified in subsection (a); and

(3) A court of competent jurisdiction may fill a vacancy in the position of holder.
Source: SL 2005, ch 196, § 10.



§ 34A-17-11 Enforcement of covenant--Injunction or other equitable relief.

34A-17-11. Enforcement of covenant--Injunction or other equitable relief. (a) A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by:

(1) A party to the covenant;

(2) The agency;

(3) Any person to whom the covenant expressly grants power to enforce;

(4) A person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the covenant; or

(5) A municipality or other unit of local government in which the real property subject to the covenant is located.

(b) This chapter does not limit the regulatory authority of the agency under law other than this chapter with respect to an environmental response project.

(c) A person is not responsible for or subject to liability for environmental remediation solely because it has the right to enforce an environmental covenant.

Source: SL 2005, ch 196, § 11.



§ 34A-17-12 Registry--Substitute notice.

34A-17-12. Registry--Substitute notice. (a) The secretary of state shall establish and maintain a registry that contains all environmental covenants and any amendment or termination of those covenants. The registry may also contain any other information concerning environmental covenants and the real property subject to them which the secretary of state considers appropriate. The registry is a public record.

(b) After an environmental covenant or an amendment or termination of a covenant is filed in the registry established pursuant to subsection (a), a notice of the covenant, amendment, or termination that complies with this section may be recorded in the land records in lieu of recording the entire covenant. Any such notice must contain:

(1) A legally sufficient description and any available street address of the real property subject to the covenant;

(2) The name and address of the owner of the fee simple interest in the real property, the agency, and the holder if other than the agency;

(3) A statement that the covenant, amendment, or termination is available in a registry at the Office of the Secretary of State which discloses the method of any electronic access; and

(4) A statement that the notice is notification of an environmental covenant executed pursuant to this chapter.

(c) A statement in substantially the following form, executed with the same formalities as a deed in this state, satisfies the requirements of subsection (b):

"1. This notice is filed in the land records of the county of [insert name of jurisdiction in which the real property is located] pursuant to § 34A-17-12.

2. This notice and the covenant, amendment, or termination to which it refers may impose significant obligations with respect to the property described below.

3. A legal description of the property is attached as Exhibit A to this notice. The address of the property that is subject to the environmental covenant is [insert address of property] [not available].

4. The name and address of the owner of the fee simple interest in the real property on the date of this notice is [insert name of current owner of the property and the owner's current address as shown on the tax records of the jurisdiction in which the property is located].

5. The environmental covenant, amendment, or termination was signed by [insert name and address of the agency].

6. The environmental covenant, amendment, or termination was filed in the registry on [insert date of filing].

7. The full text of the covenant, amendment, or termination and any other information required by the agency is on file and available for inspection and copying in the registry maintained for that purpose by the Office of the Secretary of State in the State Capitol. The covenant, amendment, or termination may be found electronically at
www.sdsos.gov
."

Source: SL 2005, ch 196, § 12.



§ 34A-17-13 Uniformity of application and construction.

34A-17-13. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2005, ch 196, § 13.



§ 34A-17-14 Relation to Electronic Signatures in Global and National Commerce Act.

34A-17-14. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.) but does not modify, limit, or supersede Section 101 of that Act (15 U. S.C. 7001(a)) or authorize electronic delivery of any of the notices described in Section 103 of that Act (15 U.S.C. 7003(b)).

Source: SL 2005, ch 196, § 14.






Chapter 18 - Oil Pipelines

§ 34A-18-1 Definition of terms.

34A-18-1. Definition of terms. Terms used in this chapter mean:

(1) "Crude oil," any unrefined liquid petroleum;

(2) "Crude oil pipeline operator," any person that is transporting crude oil via a pipeline;

(3) "Department," the South Dakota Department of Environment and Natural Resources.
Source: SL 2008, ch 180, § 1.



§ 34A-18-2 Oil spill response plan required.

34A-18-2. Oil spill response plan required. Each crude oil pipeline operator which is issued a permit from the South Dakota Public Utilities Commission under the Energy Conversion and Transmission Facilities Act shall prepare an oil spill response plan. An oil spill response plan must plan for resources for responding, to the maximum extent practicable, to a worst case discharge, and to a substantial threat of such a discharge. Each response plan must include, but not be limited to:

(1) Immediate notification procedures;

(2) Spill detection and mitigation procedures;

(3) The name, address, and telephone number of the oil spill response organization, if appropriate;

(4) Response activities and response resources;

(5) Names and telephone numbers of federal, state, and local agencies which the operator expects to have pollution control responsibilities or support;

(6) Training procedures;

(7) Equipment testing;

(8) Drill types, schedules, and procedures; and

(9) Plan review and update procedures.

No oil spill response plan is effective until it is approved by the department.

Source: SL 2008, ch 180, § 2.



§ 34A-18-3 Updating of oil spill response plan.

34A-18-3. Updating of oil spill response plan. Each crude oil pipeline operator shall update its response plan to address new or different operating conditions or information. Each operator shall review its response plan in full at least every five years from the date of the last submission.

Source: SL 2008, ch 180, § 3.



§ 34A-18-4 Consultation with department.

34A-18-4. Consultation with department. Each crude oil pipeline operator shall consult the department during the preparation of its oil spill response plan.

Source: SL 2008, ch 180, § 4.



§ 34A-18-5 Time for submission of oil spill response plan.

34A-18-5. Time for submission of oil spill response plan. Each crude oil pipeline operator shall submit its initial oil spill response plan to the department prior to putting a pipeline in operation.

Source: SL 2008, ch 180, § 5.



§ 34A-18-6 Review of oil spill response plan.

34A-18-6. Review of oil spill response plan. Each crude oil pipeline operator shall review its oil spill response plan at least every five years from the date of the last submission to the department.

Source: SL 2008, ch 180, § 6.



§ 34A-18-7 Modifications to oil spill response plan to be submitted.

34A-18-7. Modifications to oil spill response plan to be submitted. Each crude oil pipeline operator shall submit any modifications to its response plan to the department within thirty days of making such a change.

Source: SL 2008, ch 180, § 7.



§ 34A-18-8 Implementation of plan in the event of oil spill.

34A-18-8. Implementation of plan in the event of oil spill. Each crude oil pipeline operator shall implement its oil response plan in the event of an oil spill regardless of the cause of the spill or the party responsible for the spill.

Source: SL 2008, ch 180, § 8.



§ 34A-18-9 Reports regarding spill.

34A-18-9. Reports regarding spill. Each crude oil pipeline operator that experiences a spill shall file a written report with the department, within thirty days of discovery of the spill, if the spill:

(1) Is of five gallons or more; or

(2) Causes an explosion or fire; or

(3) Causes the injury or death of any person.
Source: SL 2008, ch 180, § 9.



§ 34A-18-10 South Dakota Underground Pipeline Task Force established.

34A-18-10. South Dakota Underground Pipeline Task Force established. There is established the South Dakota Underground Pipeline Task Force. The task force shall consist of seven members to be appointed by the Governor, not all of the same political party. The members shall be knowledgeable of existing federal statutes and regulations and state statutes and rules which govern underground pipeline facilities for the transmission and distribution of water, natural gas, crude oil, ethanol, and refined petroleum products. The task force shall review the status of existing and proposed pipelines in South Dakota and assess the adequacy of state laws and regulations relating to pipelines in South Dakota. The task force is attached to the Department of Environment and Natural Resources for administrative purposes, and will report its findings to the Governor no later than December 1, 2008.

Source: SL 2008, ch 180, § 10.









Title 35 - ALCOHOLIC BEVERAGES

Chapter 01 - Definitions And General Provisions

§ 35-1-1 Definition of terms.

35-1-1. Definition of terms. Terms used in this title mean:

(1) "Alcoholic beverage," any distilled spirits, wine and malt beverages as defined in this title;

(2) "Bulk container," any package, or any container within which container are one or more packages;

(3) "Carrier," a person who for hire transports passengers and who sells or furnishes to passengers for consumption alcoholic beverages aboard any means of conveyance;

(3A) "Cider," any alcoholic beverage obtained by the fermentation of the juice of apples or pears that contains not less than one-half of one percent of alcohol by volume and not more than ten percent of alcohol by weight, including flavored, sparkling, or carbonated cider;

(3B) "Controlling interest in," a controlling interest in the licensee is an ownership interest of ten percent or more;

(4) "Department," the Department of Revenue of the State of South Dakota;

(5) "Dispenser," a duly licensed physician, dentist, veterinarian, osteopath, podiatrist, chiropractor, or pharmacist; or a druggist, sanitarium, hospital, clinic, educational institution, industrial company, or industrial corporation who purchases alcohol for scientific and medicinal purposes only;

(6) "Distilled spirits," ethyl alcohol, hydrated oxide of ethyl, spirits of wine, whiskey, rum, brandy, gin, and other distilled spirits, including all dilutions and mixtures thereof, for nonindustrial use containing not less than one-half of one percent of alcohol by weight;

(7) "Distiller," any person who owns, has a controlling interest in, operates, or aids in operating any distillery or other establishment for the production, rectifying, blending, or bottling of distilled spirits;

(8) "Malt beverage," a beverage made by the alcoholic fermentation of an infusion or decoction, or combination of both, in potable brewing water, of malted barley with hops, or their parts, or their products, and with or without other malted cereals, and with or without the addition of unmalted or prepared cereals, other carbohydrates or products prepared therefrom, and with or without the addition of carbon dioxide, and with or without other wholesome products suitable for human consumption containing not less than one-half of one percent of alcohol by weight;

(9) "Manufacturer," any person who owns, has a controlling interest in, operates, or aids in operating any establishment for the brewing, production, bottling, or blending of malt beverages or wine;

(10) "Minibar," any closed container, either refrigerated or nonrefrigerated, access to the interior of which is restricted by means of a locking device which requires the use of a key, magnetic card, or similar device, or controlled by the licensee at all times;

(11) "Municipality," any incorporated city or town, and any unincorporated platted town having a United States post office. However, the subsequent withdrawal of a United States post office does not affect the right of established liquor licenses to be continued, renewed, or transferred and does not prevent the owner or bona fide lessee of the licensed premises from receiving a renewal or reissuance of such license;

(12) "Off-sale," the sale of any alcoholic beverage, for consumption off the premises where sold;

(13) "On-sale," the sale of any alcoholic beverage for consumption only upon the premises where sold;

(14) "On-sale dealer," any person who sells, or keeps for sale, any alcoholic beverage for consumption on the premises where sold;

(15) "Package," the bottle or immediate container of any alcoholic beverage;

(16) "Package dealer," any person other than a distiller, manufacturer, or wholesaler, who sells, or keeps for sale, any alcoholic beverage for consumption off the premises where sold;

(17) "Population," number of inhabitants as determined by the last preceding federal census;

(17A) "Powdered, condensed, or concentrated alcohol," an alcoholic product that is created using a process that reduces the alcohol to a concentrated form and that allows the alcohol to be reconstituted with water or other liquid;

(17B) "Relative," any person who is a husband, wife, son, daughter, brother, sister, father, mother, uncle, aunt, nephew, niece, brother-in-law, sister-in-law, father-in-law, mother-in-law, son-in-law, or daughter-in-law;

(18) "Retail license," an on- or off-sale license issued under the provisions of this title;

(19) "Retailer," or "retail dealer," any person who sells alcoholic beverages for other than resale;

(20) "Sale," the transfer, for a consideration, of title to any alcoholic beverage;

(21) "Secretary," the secretary of revenue of the State of South Dakota;

(22) "Solicitor," any person employed by a licensed wholesaler within this state, or by any distiller or manufacturer within or without this state, who contacts a wholesaler or retail dealer within this state for the purpose of selling, promoting, or advertising alcoholic beverages or for any other reason connected with the alcoholic beverage industry but does not include employees of wholesale or transporter licensees who only deliver such beverages;

(23) "Transportation company," or "transporter," any common carrier or operator of a private vehicle transporting or accepting for transportation any alcoholic beverages, but not including transportation by carriers in interstate commerce where the shipment originates outside of the state and is destined to a point outside of the state;

(24) "Wholesaler," any person who sells alcoholic beverages to retailers for resale;

(25) "Wine," any liquid either commonly used, or reasonably adapted to use, for beverage purposes, and obtained by the fermentation of the natural sugar content of fruits or other agricultural products containing sugar and containing not less than one-half of one percent of alcohol by weight but not more than twenty-four percent of alcohol by weight.
Source: SDC 1939, §§ 5.0101, 5.0204 (12); SL 1945, ch 17, § 1; SL 1955, ch 6, § 1; SL 1961, ch 12; SL 1965, ch 10, § 1; SDCL § 35-4-30; SL 1971, ch 211, §§ 5, 6, 121; SL 1983, ch 263; SL 1987, ch 261, §§ 1, 2; SL 1989, ch 311, § 1; SL 1998, ch 221, § 1; SL 2003, ch 272 (Ex, Ord. 03-1), § 82; SL 2010, ch 180, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2015, ch 194, § 1; SL 2017, ch 163, § 1.



§ 35-1-1.1 Licensee includes municipal operating agreement holder--Number of agreements limited.

35-1-1.1. Licensee includes municipal operating agreement holder--Number of agreements limited. For the purposes of this title, an entity that has entered into an operating agreement with a municipality pursuant to § 35-4-19 is a licensee. The number of operating agreements that a municipality may enter into may not exceed the maximum number of retail licenses of each type that may be issued pursuant to this title.

Source: SL 2003, ch 188, § 1; SL 2009, ch 177, § 10.



§ 35-1-2 Secretary of revenue to administer title--Employment of personnel--Equipment and supplies.

35-1-2. Secretary of revenue to administer title--Employment of personnel--Equipment and supplies. The secretary shall administer the law as set forth in this title, and may employ such help and purchase such equipment and supplies as are necessary for performance of the secretary's duties.

Source: SDC 1939, § 5.0102; SL 1971, ch 211, § 7; SL 2008, ch 37, § 130.



§ 35-1-3 Certain revenue department employees prohibited from engaging in alcoholic beverage business.

35-1-3. Certain revenue department employees prohibited from engaging in alcoholic beverage business. Neither the secretary nor any employee of the division within the department that issues any alcoholic beverage license may have any interest, financial or otherwise, in the production, transportation, storage, or sale of alcoholic beverages.

Source: SDC 1939, § 5.0102; SL 1971, ch 211, § 8; SL 2008, ch 37, § 131; SL 2016, ch 186, § 1.



§ 35-1-4 Traffic in alcoholic beverages prohibited except as authorized by title.

35-1-4. Traffic in alcoholic beverages prohibited except as authorized by title. No person may produce, transport, store, or sell any alcoholic beverage except as authorized under the provisions of this title.

Source: SDC 1939, § 5.0114; SL 1971, ch 211, § 9; SL 2008, ch 37, § 132.



§ 35-1-5 Unlicensed business prohibited--Violation as misdemeanor.

35-1-5. Unlicensed business prohibited--Violation as misdemeanor. No person may transact any business authorized by this title without a license as provided by this title. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 5.0115; SL 1999, ch 183, § 1.



§ 35-1-5.1 Bottle clubs prohibited.

35-1-5.1. Bottle clubs prohibited. A bottle club, being an establishment not licensed for the sale of alcoholic beverages, which allows persons to bring their own alcoholic beverages on the premises for purposes of consumption and where the proprietor sells or provides soft drinks, mix, or ice on the premises, or charges for bringing such alcoholic beverages, soft drinks, mix, or ice on the premises, is prohibited.

Source: SL 1971, ch 211, § 2.



§ 35-1-5.2 Repealed.

35-1-5.2. Repealed by SL 2010, ch 180, § 4.



§ 35-1-5.3 Consumption of distilled spirits in public place as misdemeanor--Exceptions.

35-1-5.3. Consumption of distilled spirits in public place as misdemeanor--Exceptions. It is a Class 2 misdemeanor for any person to consume distilled spirits in any public place, other than upon the premises of an on-sale dealer that is licensed to sell distilled spirits or upon the location set forth in a permit granted by § 35-1-5.5. For purposes of this section, the term, public place, means any place, whether in or out of a building, commonly and customarily open to or used by the general public, and any street or highway.

Source: SL 1973, ch 234; SL 1977, ch 190, § 122; SL 1984, ch 246; SL 2008, ch 37, § 134; SL 2010, ch 180, § 3; SL 2011, ch 170, § 1.



§ 35-1-5.4 Certain uses exempt from tax--Manufacture and storage in public place or place of business.

35-1-5.4. Certain uses exempt from tax--Manufacture and storage in public place or place of business. Any person who produces for personal, family, or similar use two hundred gallons or less of malt beverage each year or any person who produces for personal, family, or similar use two hundred gallons or less of wine each year is exempt from any license required by this title and is exempt from any tax or fee imposed by this title. The malt beverage or wine produced pursuant to this section may not be sold or offered for sale.

No malt beverage or wine produced pursuant to this section may be manufactured in a public place or place of business, and stored during the manufacturing process in a public place or place of business, unless the business holds a retail on premises manufacturer license. No malt beverage or wine produced pursuant to this section may be consumed on the licensed premises.

Source: SL 1997, ch 212, § 1; SL 2014, ch 176, § 2.



§ 35-1-5.5 Permit for consumption of alcoholic beverage on property owned by public or nonprofit corporation.

35-1-5.5. Permit for consumption of alcoholic beverage on property owned by public or nonprofit corporation. The board of county commissioners or the governing body of a municipality may permit the consumption, but not the sale, of any alcoholic beverage on property owned by the public or by a nonprofit corporation within its jurisdiction. The permit period may not exceed twenty-four hours and the hours of authorized consumption may not exceed those permitted for on-sale licensees. However, a municipality or county may permit the sale of alcoholic beverages on publicly owned property or property owned by a nonprofit corporation if it is during a special event for which a temporary license has been issued pursuant to § 35-4-124.

Source: SL 2011, ch 170, § 2.



§ 35-1-5.6 Consumption of alcoholic beverages on on-sale premises from which beverage not purchased as misdemeanor.

35-1-5.6. Consumption of alcoholic beverages on on-sale premises from which beverage not purchased as misdemeanor. It is a Class 2 misdemeanor for any person to consume any alcoholic beverage upon the premises of a licensed on-sale dealer if the alcoholic beverage was not purchased from the on-sale dealer.

Source: SL 2011, ch 170, § 3.



§ 35-1-5.7 Corkage fee for serving wine supplied by customer--Removal of partially consumed, sealed bottle of wine.

35-1-5.7. Corkage fee for serving wine supplied by customer--Removal of partially consumed, sealed bottle of wine. Notwithstanding the provisions of § 35-1-5.6, a licensee that is licensed to sell wine on-sale may permit a customer to bring a sealed and unopened bottle of wine onto the licensed premises for consumption by the customer while eating a meal that was prepared by the licensee and that was served at a table on the licensed premises. The licensee may charge a corkage fee for serving wine supplied by a customer. The customer may carry out the unconsumed portion of the bottle of wine if it is securely resealed by the licensee with a cork or other similar cap and placed in a sealed bag or other container. The licensee shall also attach the receipt for the meal and any corkage fee to the bag or container.

Source: SL 2012, ch 190, § 1; SL 2014, ch 174, § 1.



§ 35-1-6 Repealed.

35-1-6. Repealed by SL 1971, ch 211, § 121.



§ 35-1-7 False statement in application or report as felony.

35-1-7. False statement in application or report as felony. Any person who, in any application, report, or statement filed with the secretary, knowingly makes a false statement as to any matter required by any provision of this title to be set forth in the application, report, or statement, is guilty of a Class 6 felony.

Source: SDC 1939, § 5.9902; SL 1977, ch 190, § 123; SL 2008, ch 37, § 135; SL 2010, ch 180, § 2.



§ 35-1-8 Delivery of beverages for resale prohibited except to licensees.

35-1-8. Delivery of beverages for resale prohibited except to licensees. No manufacturer, distributor, wholesaler, or transporter may sell or deliver any package containing alcoholic beverages manufactured or distributed for resale, unless the person to whom the package is sold or delivered is authorized to receive the package in accordance with the provisions of this title.

Source: SL 1959, ch 13; SDC Supp 1960, § 5.0124; SL 1971, ch 211, § 10; SL 2008, ch 37, § 136.



§ 35-1-8.1 Sacramental wines exempt.

35-1-8.1. Sacramental wines exempt. The provisions of this title relating to licensing and taxation do not apply to the purchase and sale of wines used by ordained rabbis, priests, ministers, or pastors of any church or established religious organization for sacramental purposes within the state.

Source: SDC 1939, §§ 5.0101 (25), 5.0229; SDCL § 35-4-59; SL 1971, ch 211, § 3; SL 2008, ch 37, § 137.



§ 35-1-9 Storage of beverages restricted to licensed premises--Exceptions.

35-1-9. Storage of beverages restricted to licensed premises--Exceptions. No licensee under this title may keep or store any alcoholic beverages at any place within the state other than on the premises where the licensee is authorized to operate. However, any such licensee may store such alcoholic beverages in a warehouse licensed under § 35-4-44 or with a bonded warehouse that has qualified under § 35-4-45. Such storage is subject to rules promulgated by the secretary pursuant to chapter 1-26. However, in localities where there is no such bonded warehouse, the secretary may, by rules promulgated pursuant to chapter 1-26, provide for storage of malt beverages.

Source: SDC 1939, § 5.0120; SL 1971, ch 211, § 11; revised pursuant to SL 1972, ch 15, § 4; SL 2008, ch 37, § 138.



§ 35-1-9.1 Consumption or possession of alcoholic beverage in vehicle a misdemeanor--Exceptions.

35-1-9.1. Consumption or possession of alcoholic beverage in vehicle a misdemeanor--Exceptions. It is a Class 2 misdemeanor for any person occupying a motor vehicle located upon a public highway or the right-of-way of a public highway to consume any alcoholic beverage or have a package or any receptacle containing an alcoholic beverage in that person's possession unless the seal of the original package remains unbroken or the alcoholic beverage is so removed from the passenger area of the motor vehicle that no occupant of the motor vehicle has access to it.

Source: SDC 1939, § 5.0227 (1); SDCL, § 35-4-87; SL 1971, ch 211, § 4; SL 1977, ch 190, § 124; SL 1999, ch 184, § 1.



§ 35-1-9.2 Definition of terms used in § 35-1-9.1.

35-1-9.2. Definition of terms used in § 35-1-9.1. Terms used in § 35-1-9.1 mean:

(1) "Alcoholic beverage," any distilled spirits, wine, and malt beverage as defined in this section;

(2) "Distilled spirits," ethyl alcohol, hydrated oxide of ethyl, spirits of wine, whiskey, rum, brandy, gin, and other distilled spirits, including all dilutions and mixtures thereof, for nonindustrial use containing any amount of alcohol;

(3) "Malt beverage," beer, ale, porter, stout, and other similar beverages of any name or description made by the alcoholic fermentation of an infusion or decoction, or combination of both, in potable brewing water, of malted barley with hops, or their parts, or their products, or from any substitute therefor, and with or without other malted cereals, and with or without the addition of unmalted or prepared cereals, other carbohydrates or products prepared therefrom, and with or without the addition of carbon dioxide, and with or without other wholesome products suitable for human consumption containing not less than one-half of one percent of alcohol by volume; and

(4) "Wine," any liquid either commonly used, or reasonably adapted to use, for beverage purposes, and obtained by the fermentation of the natural sugar content of fruits or other agricultural products containing sugar and containing not less than one-half of one percent of alcohol by weight but not more than twenty-four percent of alcohol by volume.
Source: SL 1999, ch 184, § 2.



§ 35-1-9.3 Certain situations not in violation of § 35-1-9.1.

35-1-9.3. Certain situations not in violation of § 35-1-9.1. It is not a violation of § 35-1-9.1 if:

(1) An alcoholic beverage is located in a locked glove compartment of the motor vehicle;

(2) An open alcoholic beverage is behind the last upright seat of a motor vehicle that is not equipped with a trunk or in an area not normally occupied by the driver or passengers;

(3) An open alcoholic beverage is possessed by a passenger in a motor vehicle maintained and used primarily for the transportation of persons for compensation operated by a carrier defined in subdivision 35-1-1(3) and licensed pursuant to subdivision 35-4-2(9). The driver of such carrier is prohibited from possessing in the driver compartment of the vehicle a package or receptacle containing an alcoholic beverage if the original package seal has been broken.
Source: SL 1999, ch 184, §§ 3, 4, 5; SL 2014, ch 174, § 2.



§ 35-1-9.4 Carry out of partially consumed, sealed bottle of wine permitted under certain circumstances.

35-1-9.4. Carry out of partially consumed, sealed bottle of wine permitted under certain circumstances. A licensee that is licensed to sell wine on-sale may permit a customer to carry out the unconsumed portion of a bottle of wine if the customer purchased the bottle of wine from the licensee and consumed a portion of it with a meal that was prepared and served by the licensee at a table on the licensed premises. The licensee shall securely reseal the bottle of wine with a cork or other similar cap and place the bottle in a sealed bag or other container. The licensee shall also attach a receipt for the meal and the wine to the bag or container.

Source: SL 2012, ch 190, § 2; SL 2014, ch 174, § 3.



§ 35-1-10 , 35-1-11. Repealed.

35-1-10, 35-1-11. Repealed by SL 2010, ch 180, §§ 5, 6.



§ 35-1-12 Kegs of malt beverage--Retail sale--Records.

35-1-12. Kegs of malt beverage--Retail sale--Records. No keg of malt beverage may be sold at retail in this state unless the licensee who sold the keg records the name and address of the person to whom the keg is sold and has provided for the identification of the keg. Each licensee shall maintain such sales records for one year and shall make the sales records available to any law enforcement agency upon request.

The identification provided for in this section may not be permanent or damaging to the structure of the keg. For the purposes of this section, the term, keg, means an eight or sixteen gallon reusable plastic or metal container.

Source: SL 1991, ch 295, §§ 2, 3; SL 2010, ch 180, § 7.



§ 35-1-13 Sale, purchase, possession, or use of alcohol without liquid device prohibited--Exceptions--Violation as misdemeanor.

35-1-13. Sale, purchase, possession, or use of alcohol without liquid device prohibited--Exceptions--Violation as misdemeanor. No person may sell, offer to sell, purchase, possess, or use an alcohol without liquid device. For the purposes of this section, the term, alcohol without liquid device, means an apparatus that is advertised, designed, or used to vaporize an alcoholic beverage to produce a vapor that may be inhaled by an individual. The term does not include an inhaler, nebulizer, atomizer, or other device that is designed and intended specifically for medical purposes to dispense prescribed or over-the-counter medications or water.

This section does not apply to a hospital that operates primarily for the purpose of conducting scientific research, a state institution conducting bona fide research, a private college or university conducting bona fide research, or a pharmaceutical company or biotechnology company conducting bona fide research.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2008, ch 181, § 1.






Chapter 02 - Licensing Policies And Procedures

§ 35-2-1 Application--Verification--Eligibility to be shown.

35-2-1. Application--Verification--Eligibility to be shown. Any application for a license provided for by this title shall be made on forms prescribed by the secretary and shall be verified by the oath of the applicant. If the applicant is not an individual, the oath of applicant shall be verified by an officer of the entity applying for the license. The application shall contain such information as the secretary requires and shall show that the applicant is eligible for the license for which application is made.

Source: SDC 1939, § 5.0103; SL 2010, ch 180, § 8.



§ 35-2-1.1 Applications to be submitted to secretary--Approval or disapproval.

35-2-1.1. Applications to be submitted to secretary--Approval or disapproval. Any application under this title for a manufacturer, distiller, wholesaler, solicitor, transporter, carrier, or dispenser license, and any application for a license to be issued to a county or municipality shall be initially submitted to the secretary who may approve or disapprove the application depending on whether the secretary deems the applicant a suitable person to hold the license and whether the secretary considers the proposed location suitable.

Source: SDC 1939, §§ 5.0207, 5.0306; SDCL §§ 35-4-31, 35-6-14; SL 1971, ch 211, § 12; SL 2008, ch 37, § 139.



§ 35-2-1.2 Applications submitted to local governing board--Fee--Approval or disapproval.

35-2-1.2. Applications submitted to local governing board--Fee--Approval or disapproval. Any applicant for a new retail license, except as set forth in § 35-2-1.1, or the transfer of an existing license shall submit an application to the governing board of the municipality within which the applicant intends to operate, or if outside the corporate limits of a municipality, to the board of county commissioners of the county in which the applicant intends to operate. The applicant shall submit the required fee with the application. The governing board may approve or disapprove the application for a new retail license or the transfer of an existing license depending on whether the governing board deems the applicant a suitable person to hold the license and whether the governing board considers the proposed location suitable.

The governing board may also disapprove an application for a new retail license or the transfer of an existing license issued under subdivision 35-4-2(4), (6), or (13) if:

(1) The approval of the application permits a person, corporation, or business entity to possess more than one-third of the licenses available to be issued in the jurisdiction; and

(2) The board determines that possession of more than one-third of licenses available is not in the public interest.

Any application for the reissuance of a retail license may be approved by the municipal or county governing board without a hearing unless in the past year the licensee or one or more of the licensee's employees have been subjected to a criminal penalty for violation of the alcoholic beverage control law or the license has been suspended.

Source: SDC 1939, §§ 5.0206, 5.0305; SL 1945, ch 21, § 1; SL 1951, ch 11; SDC Supp 1960, § 5.0204 (14); SL 1961, ch 14; SL 1964, ch 9; SL 1965, ch 12; SDCL §§ 35-4-32, 35-4-33, 35-6-15; SL 1971, ch 211, § 13; SL 2008, ch 37, § 140; SL 2011, ch 171, § 1; SL 2017, ch 164, § 1.



§ 35-2-2 Fees.

35-2-2. Fees. Every application for a license directed to the secretary as provided by § 35-2-1.1 shall be accompanied by payment of the required fee for the license. However, the license fee for a municipal off-sale license shall be retained by the municipality. If the application is rejected, the fee shall be promptly returned by the secretary to the applicant. If the application is granted, the secretary shall deposit the fee in the state treasury.

Source: SDC 1939, § 5.0113; SL 1971, ch 211, § 15; SL 1973, ch 235; SL 1987, ch 261, § 3; SL 2010, ch 180, § 9.



§ 35-2-2.1 Agreement by license applicant granting access to premises and records.

35-2-2.1. Agreement by license applicant granting access to premises and records. Every application for a license under this chapter shall include an agreement by the applicant that the applicant's premises, for the purposes of search and seizure laws of the state and any ordinances of the municipality wherein license is applied for, are considered public premises. In addition, the agreement shall specify that:

(1) The premises and all buildings, safes, cabinets, lockers, and storerooms on the premises are at all times, on demand of the secretary, the attorney general, or officers charged with law enforcement in the county or municipality, open to inspection;

(2) All of the applicant's records and books dealing with the sale and ownership of alcoholic beverages are open to the persons specified in subdivision (1) for such inspection; and

(3) The application and license issued on the application constitute a contract between the applicant and the state and the county or municipality having jurisdiction entitling them, for the purpose of enforcing the law, rules, and ordinances, to inspect the applicant's premises and books at any time.
Source: SDC 1939, § 5.0209; SL 1945, ch 21, § 2; SDCL §§ 35-4-39, 35-4-40; SL 1971, ch 211, § 14; SL 2008, ch 37, § 141.



§ 35-2-3 Hearing and notice required for issuance of retail license.

35-2-3. Hearing and notice required for issuance of retail license. No license for the on- or off-sale at retail of alcoholic beverages, as those terms are defined and classified under the provisions of this title, may be granted to an applicant for any such license, except after public hearing, upon notice, as provided for in §§ 35-2-4 and 35-2-5.

Source: SL 1949, ch 17, § 1; SDC Supp 1960, § 5.0103-1; SL 2008, ch 37, § 142.



§ 35-2-4 Request for notice of hearings on retail licenses--Notice by mail required.

35-2-4. Request for notice of hearings on retail licenses--Notice by mail required. If any resident of an incorporated municipality files with the auditor or finance officer of the municipality, or if any resident of the county files with the county auditor of any county, a written request that the resident be notified of the time and place of hearing upon any specified application for a license for the on- or off-sale at retail of alcoholic beverages, the auditor or finance officer, as the case may be, shall give notice to the resident. The notice shall be by mail and shall be given a sufficient length of time before the hearing upon the application so as to allow the resident a reasonable opportunity to be present.

Source: SL 1949, ch 17, § 3; SDC Supp 1960, § 5.0103-1; SL 2008, ch 37, § 143.



§ 35-2-5 Time and place of hearing on retail license--Publication of notice.

35-2-5. Time and place of hearing on retail license--Publication of notice. The governing board of any incorporated municipality or the board of county commissioners of any county, before which applications for licenses referenced in § 35-2-3 are presented, shall fix the time and place for hearing upon all such applications that come before the board. The auditor or finance officer of the board shall publish notice once in the official newspapers of the municipality or county. The notice shall be headed "Notice of Hearing Upon Applications for Sale of Alcoholic Beverages," shall state the time and place when and where such applications will be considered by the board, and shall state that any person interested in the approval or rejection of any such application may appear and be heard. The notice shall be published at least one week before the hearing. At the time and place so fixed, the board shall consider each application and any objection to the application before making its final decision on the application.

Source: SL 1949, ch 17, § 2; SDC Supp 1960, § 5.0103-1; SL 2008, ch 37, § 144.



§ 35-2-5.1 Return of application disapproved by local governing board--Waiting period before new application.

35-2-5.1. Return of application disapproved by local governing board--Waiting period before new application. If the governing board of the municipality or county does not approve the application, the governing board shall endorse on the application the reasons for the denial and return the application and fee to the applicant. No further application may be received from the applicant until after the expiration of one year from the date of a denied application. However, if the application was denied based on the suitability of the location for the license, no further application may be received from the applicant until after the expiration of three months from the date of the denied application only if the application is for a different location.

Source: SDC 1939, §§ 5.0206, 5.0305; SL 1945, ch 21, § 1; SL 1951, ch 11; SDCL §§ 35-4-32, 35-6-15; SL 1971, ch 211, § 16; SL 1992, ch 60, § 2; SL 1993, ch 263; SL 2010, ch 180, § 10.



§ 35-2-5.2 Approval of local governing board--Effect--Transfer or conviction requiring secretary's approval--Disposition of fees.

35-2-5.2. Approval of local governing board--Effect--Transfer or conviction requiring secretary's approval--Disposition of fees. If the governing board of the municipality or county approves the application, the governing board shall endorse the approval on the application. The licensee is entitled to operate under the license for the succeeding licensing year if the license is approved by the secretary. However, if any transfer of ownership or location occurs, or if the licensee has been convicted of any criminal offense during the past licensing year, the application together with the approval of the governing board shall be forwarded to the secretary who may approve or disapprove the application. The license fee shall be deposited in the general fund of the municipality or county.

Source: SDC 1939, §§ 5.0206, 5.0305; SL 1945, ch 21, § 1; SL 1951, ch 11; SDCL §§ 35-4-32, 35-6-15; SL 1971, ch 211, § 16; SL 1980, ch 251, § 1; SL 1992, ch 60, § 2; SL 2010, ch 180, § 11.



§ 35-2-5.3 Licensing authority may not reissue on-sale license not actively used.

35-2-5.3. Licensing authority may not reissue on-sale license not actively used. No licensing authority may reissue any on-sale license issued pursuant to subdivision 35-4-2(4), (6), or (13) to the same licensee or the licensee's transferee if the license has not been actively used by the applicant during the two years preceding the date of the current application. For purposes of this section, the term, actively used, means that the licensed premise was open to the public during regular business hours for the sale and consumption of distilled spirits for at least sixty days during the two preceding years. However, the licensed premise is only required to be open five days per year if it is open to the public during a special event that has at least twenty-five thousand visitors. However, the number of licenses held by a municipality pursuant to chapter 35-3 may not be less than the total number of licenses available to be issued as of July 1, 2010.

Source: SL 1975, ch 227; SL 2007, ch 206, § 1, eff. Jan. 1, 2009; SL 2010, ch 181, § 1.



§ 35-2-6 Repealed.

35-2-6. Repealed by SL 1971, ch 211, § 121.



§ 35-2-6.1 State educational institutions--License to operate on campus prohibited--Exceptions.

35-2-6.1. State educational institutions--License to operate on campus prohibited--Exceptions. No on-sale or off-sale license may be granted under this title to operate on the campus of any state educational institution. However, if the outside boundary of any state educational institution is extended this section does not apply to any license granted previous to the extension. The provisions of this section do not apply to the school for the deaf established by chapter 13-62. For the purpose of this section, the term, campus, means only the area immediately surrounding the buildings used for classrooms, administrative offices, and housing.

Notwithstanding the provisions of this section:

(1) An alcoholic beverage license may be issued pursuant to subdivisions 35-4-2(12), (16), and (20) for the sole purpose of permitting the licensee to engage in the periodic retail sale of malt beverages or wine for consumption on-site at a location and time, authorized by the Board of Regents, that involves the performing arts, intercollegiate athletics, fund raising, a reception, a conference, or an occasional or scheduled event at a facility used for performing arts, intercollegiate athletics, events, or receptions; and

(2) A special events license may be issued pursuant to §§ 35-4-124, 35-4-124.1, and 35-4-125 for a special event authorized by the Board of Regents that involves the performing arts, intercollegiate athletics, fund raising, a reception, a conference, or an occasional or scheduled event.
Source: SDC 1939, §§ 5.0204 (7), 5.0303 (7); SL 1951, ch 10; SDCL §§ 35-4-17, 35-6-12; SL 1971, ch 211, § 24; SL 1974, ch 246, § 1; SL 1979, ch 245; SL 1980, ch 252; SL 1984, ch 247; SL 2016, ch 187, § 1.



§ 35-2-6.2 Character requirements for licensees.

35-2-6.2. Character requirements for licensees. Any licensee under this title, with the exception of a solicitor, must be a person of good moral character, never convicted of a felony, and, if a corporation, the managing officers thereof must have like qualifications.

Source: SDC 1939, §§ 5.0204 (10) (c), 5.0303 (2); SDCL, §§ 35-4-26, 35-6-4; SL 1971, ch 211, § 25.



§ 35-2-6.3 Ownership or lease of premises required of licensees--Ownership of business.

35-2-6.3. Ownership or lease of premises required of licensees--Ownership of business. Any distiller, manufacturer, wholesaler, or retailer licensee under this title must be the owner or actual lessee of the premises where the business is to be conducted and the sole owner of the business to be operated under such license.

Source: SDC 1939, §§ 5.0204 (10) (d), (e), 5.0303 (3); SDCL, §§ 35-4-27, 35-4-28, 35-6-7; SL 1971, ch 211, § 26.



§ 35-2-6.4 Manufacturers and wholesalers not to engage in retail business--Solicitors not to sell to related retailers--Violation as misdemeanor.

35-2-6.4. Manufacturers and wholesalers not to engage in retail business--Solicitors not to sell to related retailers--Violation as misdemeanor. Except as provided in § 35-5-3.2, no distiller, manufacturer, or wholesaler licensee under this title nor any officer, director, stockholder, agent, or employee thereof or any relative of the licensee, officer, director, stockholder, agent, or employee may be in any way financially interested, either directly or indirectly, or participate in the operation of the business of any retailer licensee other than by reason of sales to the licensee. No solicitor licensee may sell to any retailer licensee in which a relative of the solicitor licensee has any direct or indirect financial interest or participates in the operation of the retail business. A retailer who is a party to any action prohibited by this section is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 5.0118, 5.0242 (1) as enacted by SL 1947, ch 22; SL 1949, ch 16; SDCL, §§ 35-4-53, 35-8-11; SL 1971, ch 211, § 27; SL 1985, ch 290; SL 1991, ch 298, § 2; SL 1992, ch 158, § 56.



§ 35-2-6.5 Repealed.

35-2-6.5. Repealed by SL 2010, ch 180, § 12.



§ 35-2-6.6 Intoxication not to be permitted on licensed premises .

35-2-6.6. Intoxication not to be permitted on licensed premises. No licensee may permit any person to become intoxicated on the premises described on the license.

Source: SDC 1939, § 5.0226 (7); SL 1965, ch 14; SDCL § 35-4-77; SL 1971, ch 211, § 29; SL 2008, ch 37, § 145.



§ 35-2-6.7 Involvement by manufacturer in hotel- or motel-related retail operations--Conditions.

35-2-6.7. Involvement by manufacturer in hotel- or motel-related retail operations--Conditions. The provisions of § 35-2-6.4 do not prohibit any person, corporation, or other entity which owns, in whole or in part, directly or indirectly, or has any interest whatsoever in, a manufacturer from owning in whole or in part, directly or indirectly, or having any interest whatsoever in, a South Dakota retailer whose retail license is issued in conjunction with and as part of the operations of a hotel or motel if the following conditions are met:

(1) Such hotel or motel has at least one hundred sleeping rooms with respect to which the relationship between the occupants thereof and the owner or operator of the establishment is that of innkeeper and guest;

(2) No more than twenty percent of the total gross revenues of such hotel or motel are derived from the sale of alcoholic beverages by such hotel or motel;

(3) Such hotel's or motel's total purchases of alcoholic beverage products produced and sold by such manufacturer to South Dakota wholesale licensees so not to exceed ten percent of such hotel's or motel's total purchases of all alcoholic beverage products in any calendar year;

(4) Neither such manufacturer nor such retail licensee directly or indirectly owns or has any interest in a South Dakota wholesale licensee; and

(5) Such retail licensee purchases alcoholic beverages only from South Dakota wholesale licensees.
Source: SL 1998, ch 219, § 1.



§ 35-2-6.8 Manufacturers and wholesalers permitted to participate in certain retail events.

35-2-6.8. Manufacturers and wholesalers permitted to participate in certain retail events. Notwithstanding the provisions of § 35-2-6.4, a manufacturer licensee may pour or serve any alcoholic beverages and a wholesaler licensee may pour or serve wine at any event conducted by one of the following types of organizations licensed pursuant to § 35-4-124:

(1) A civic organization;

(2) A charitable organization;

(3) An educational organization;

(4) A fraternal organization; or

(5) A veterans organization.
Source: SL 2017, ch 165, § 1, eff. Mar. 14, 2017.



§ 35-2-7 Transfer of licenses--Affidavit as to bulk sale--Payment of taxes--Facts shown as to new location--Procedure and fee.

35-2-7. Transfer of licenses--Affidavit as to bulk sale--Payment of taxes--Facts shown as to new location--Procedure and fee. Any license granted under this title may be transferred to a new location or to another person. If the transfer is to another person, the licensee shall show in writing, under oath, that the licensee has made a bulk sale of the business operated under the license. The bulk sale may be conditioned upon the granting of a transfer of the license. The transferee shall make an application exactly as if an original applicant, and the application shall take the same course and be acted upon as if an original application. No transfer of any license to another person may be granted until all taxes incurred by the transferor as a result of the operation of the licensed premises, including municipal and state sales and use taxes, unemployment insurance tax, or any other state tax, are paid or are not delinquent. No transfer of any license to another person may be granted until all property taxes which are the liability of the licensee levied on the licensed premises are paid or are not delinquent. No transfer of any license may be granted from an Indian tribe operating in Indian country controlled by the Indian tribe or from an enrolled tribal member operating in Indian country controlled by the enrolled tribal member's tribe until all use tax incurred as a result of the operation of the licensed premises by nonmembers, and any other state tax, has been remitted or is not delinquent. If the transfer is to a new location, the licensee shall make application showing all the relevant facts for the new location. The application shall take the same course and be acted upon as if an original application. If a license is transferred, a fee of one hundred fifty dollars is required to continue the unexpired portion of the license.

Source: SDC 1939, § 5.0110; SL 1939, ch 11; SL 1980, ch 251, § 2; SL 1982, ch 269; SL 1990, ch 293, § 1; SL 2006, ch 191, § 1.



§ 35-2-8 Continuation of business by representative of deceased licensee--Responsibility of representative--Bonds continued.

35-2-8. Continuation of business by representative of deceased licensee--Responsibility of representative--Bonds continued. If an individual licensee under this title, other than a solicitor or dispenser licensee under chapter 35-4, dies, the personal representative of the deceased licensee may succeed to all of the rights of the deceased licensee under the license. By operating under the license, the personal representative agrees to all of the terms and conditions of the license and is subject to all of the liabilities and responsibilities of such a licensee. Any bond executed under the provisions of this title includes the personal representative as a principal if the license passes to the personal representative.

Source: SDC 1939, § 5.0116; SL 1971, ch 211, § 17; SL 2008, ch 37, § 146.



§ 35-2-9 Sale of stock in trade on termination of license--Report to secretary.

35-2-9. Sale of stock in trade on termination of license--Report to secretary. Any licensee authorized to deal in alcoholic beverages, upon termination of the license, may at any time within thirty days after the termination of the license sell the whole or any part of the alcoholic beverages included in the licensee's stock in trade at the time of the termination to any wholesaler licensed under this title to deal in the alcoholic beverages so purchased by the wholesaler. The wholesaler shall make a complete report of the purchase to the secretary.

Source: SDC 1939, § 5.0106; SL 2008, ch 37, § 147; SL 2010, ch 180, § 13.



§ 35-2-10 Violation as ground for revocation or suspension of license--Multiple licenses.

35-2-10. Violation as ground for revocation or suspension of license--Multiple licenses. The secretary, in compliance with chapter 1-26, may revoke or suspend any license issued under this title upon proof of violation by the licensee, by the licensee's agents or employees, or by the manager or contractual operators of retail establishments and their agents or employees operating under a county or municipal license, of any of the following:

(1) Any provision of this title or § 37-10A-1;

(2) Any rule promulgated pursuant to this title; or

(3) Any ordinance or regulation relevant to alcoholic beverage control that has been adopted by the political subdivision issuing the license.

For any licensee with multiple alcoholic beverage licenses for the same premises, upon suspension or revocation of any license pursuant to this title, the licensee shall cease operation under all alcoholic beverage licenses held by the licensee for the same premises for the same period as the suspension or revocation.

Source: SDC 1939, § 5.0104; SL 1971, ch 211, § 18; revised pursuant to SL 1972, ch 15, § 4; SL 1993, ch 264; SL 2008, ch 37, § 148; SL 2010, ch 180, § 14; SL 2015, ch 196, § 25, eff. Jan. 1, 2016.



§ 35-2-10.1 Conditions under which license may not be revoked or suspended for sale to persons under twenty-one--Penalty--Multiple violations--Informants.

35-2-10.1. Conditions under which license may not be revoked or suspended for sale to persons under twenty-one--Penalty--Multiple violations--Informants. No retail license may be revoked or suspended because of a violation of any statute, ordinance, rule, or regulation prohibiting the sale or service of any alcoholic beverage to a person under the age of twenty-one years if the violation was committed by an employee or agent of the licensee and the licensee has not had more than two violations of any statute, ordinance, rule, or regulation prohibiting the sale or service of an alcoholic beverage to a person under the age of twenty-one years on the premises where the violation occurred in the previous twenty-four months.

If the licensee meets the requirements of the conditions provided by this section, the secretary shall impose a civil penalty of five hundred dollars for a first violation and one thousand dollars for a second violation. However, if the employee or agent has not been certified by a nationally recognized training program approved by the Department of Revenue that provides instruction on techniques to prevent persons under the age of twenty-one years from purchasing or consuming alcoholic beverages, the secretary shall impose a civil penalty of one thousand dollars for a first violation and two thousand dollars for a second violation.

Multiple violations of any statute, ordinance, rule, or regulation prohibiting the sale or service of any alcoholic beverage to a person under the age of twenty-one years occurring within forty-eight hours of commencement of any compliance check as provided in § 35-2-10.3 shall be considered to be a single violation for purposes of this section. However, except for purposes of corroboration, at no time may more than one underaged informant be used in any compliance check in any forty-eight hour period.

A licensee may request an administrative hearing pursuant to chapter 1-26 to contest the imposition of a civil penalty.

Source: SL 2000, ch 177, § 1; SL 2003, ch 189, § 1; SL 2005, ch 198, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-2-10.2 Publication of list of training programs--Notification to licensee--Burden to show attendance for penalty reduction.

35-2-10.2. Publication of list of training programs--Notification to licensee--Burden to show attendance for penalty reduction. The department shall, on or before the first of July of each year, develop and publish on its public internet website, a directory listing all nationally recognized training programs which have been approved by the department. The department shall annually notify each licensee in writing and by posting on the department's internet website a list of the nationally recognized training programs approved pursuant to § 35-2-10.1. Any alcohol licensee making a prohibited sale or service of an alcoholic beverage to a person under the age of twenty-one years has the burden of proof to show that its employees have attended an approved alcohol training program to be eligible for any reduction in the penalty imposed for the violation.

Source: SL 2005, ch 197, § 1.



§ 35-2-10.3 Notification of results of compliance check of prohibited alcohol sales to persons below age twenty-one.

35-2-10.3. Notification of results of compliance check of prohibited alcohol sales to persons below age twenty-one. Any enforcement entity that conducts compliance checks using underaged informants to determine if a licensee will sell an alcoholic beverage to a person under the age of twenty-one must inform the licensee in writing of the results of any such compliance check within forty-eight hours after the compliance check takes place.

Source: SL 2005, ch 198, § 1.



§ 35-2-11 Repealed.

35-2-11. Repealed by SL 1971, ch 211, § 121.



§ 35-2-11.1 Recommendation by local board for suspension or revocation of license--Grounds--Action by secretary.

35-2-11.1. Recommendation by local board for suspension or revocation of license--Grounds--Action by secretary. The governing board of the municipality or the board of county commissioners which approved the application for license under § 35-2-1.2 shall recommend to the secretary following a hearing that any license issued under this title be suspended or revoked for violation of any of the provisions of this title or for violations of any ordinance or regulation of the governing body issuing the license relevant to alcoholic beverage control which occurs on the premises of the licensee. Upon receipt of the recommendation, the secretary shall proceed in accordance with the provisions of §§ 35-2-10 and 35-2-21.

Source: SL 1977, ch 287, § 1; SL 2010, ch 180, § 15.



§ 35-2-11.2 Notice of hearing on local board's recommendation of suspension or revocation.

35-2-11.2. Notice of hearing on local board's recommendation of suspension or revocation. Any action taken by the governing board of a municipality or board of county commissioners pursuant to § 35-2-11.1 shall be preceded by notification to the licensee, at the address given on the license, at least thirty days in advance of the date set for public hearing on the suspension action. Notice of public hearing shall be published in the official newspaper of the municipality or county at least one week prior to such hearing and in such form as deemed appropriate by the municipality or county governing body.

Source: SL 1977, ch 287, § 2; SL 1992, ch 60, § 2.



§ 35-2-12 Investigation on information of violation--Filing of complaint--Institution of revocation proceedings.

35-2-12. Investigation on information of violation--Filing of complaint--Institution of revocation proceedings. If the secretary receives information of violation by any licensee of any provision of this title, the secretary shall, without delay, investigate the alleged violation. Any person may file with the secretary a duly verified complaint as to any such violation by any such licensee. Upon receipt of the complaint, the secretary shall, without delay, make a thorough investigation. If there is substantial evidence to support the charge made in the complaint, the secretary shall cause proceedings to be instituted for revocation of the license.

Source: SDC 1939, § 5.0104; SL 1971, ch 211, § 19; SL 2008, ch 37, § 149.



§ 35-2-13 Right to hearing on action on application or license.

35-2-13. Right to hearing on action on application or license. An applicant or licensee under this title, or any person or governing board interested therein, has a right to a hearing in relation to any action taken upon the application or license, which hearing shall be held in the county where the license has been applied for or has been issued, in accordance with the provisions of chapter 1-26. However, if the parties agree, a hearing to determine whether the secretary may suspend or revoke a license may be held at a location other than the county where the license has been applied for or has been issued. Such hearing may be held pursuant to § 1-25-1.

Source: SDC 1939, § 5.0104; SDCL § 35-2-18; SDCL § 35-2-13 as enacted by SL 1971, ch 211, § 20; SL 2001, ch 193, § 1; SL 2010, ch 180, § 16.



§ 35-2-14 to 35-2-18. Repealed.

35-2-14 to 35-2-18. Repealed by SL 1971, ch 211, § 121.



§ 35-2-19 Termination of rights after revocation of license.

35-2-19. Termination of rights after revocation of license. Upon service of notice of a decision or order for revocation of the license on the licensee, all of the licensee's rights under the license terminate ten days after the notice, except in the event of a stay on appeal.

Source: SDC 1939, § 5.0104; SL 1971, ch 211, § 21; SL 2008, ch 37, § 150.



§ 35-2-20 Waiting period for new license after revocation--Application by relatives or employees.

35-2-20. Waiting period for new license after revocation--Application by relatives or employees. No licensee under this title, whose license is revoked, may be granted any license under this title for one year after the revocation. If any relative of any such former licensee or any of the former licensee's employees or former employees, applies for any such license before the one-year period has elapsed, the license may be granted only upon affirmative and satisfactory proof that the former licensee has no interest in the business.

Source: SDC 1939, § 5.0119; SL 1971, ch 211, § 22; SL 2008, ch 37, § 151; SL 2010, ch 180, § 17.



§ 35-2-21 Suspension in lieu of revocation of license--Maximum period--Compromise settlement.

35-2-21. Suspension in lieu of revocation of license--Maximum period--Compromise settlement. If a violation is established in any proceeding pursuant to the provisions of this title or § 37-10A-1, but the secretary is satisfied that the nature and the circumstances of the violation were such that a suspension of the license would be adequate, the secretary may, instead of revoking the license, suspend it for a period not exceeding sixty days. The suspension is effective twenty-four hours after service of notice of the suspension upon the licensee. During the period of the suspension, the licensee may not exercise any rights or privileges under the license. The secretary may, in lieu of suspending or revoking the license, accept a monetary offer in compromise in settlement of any proceeding pursuant to the provisions of this title. The amount of the offer in compromise may not exceed seventy-five thousand dollars. The secretary may also recover the actual costs of investigation and prosecution.

Source: SDC 1939, § 5.0104; SL 1971, ch 211, § 23; SL 1991, ch 296; SL 2008, ch 37, § 152; SL 2010, ch 180, § 18; SL 2015, ch 196, § 24, eff. Jan. 1, 2016.



§ 35-2-22 , 35-2-23. Repealed.

35-2-22, 35-2-23. Repealed by SL 1971, ch 211, § 121.



§ 35-2-24 Requirements for reissuance of license.

35-2-24. Requirements for reissuance of license. No license granted under this title may be reissued until all taxes incurred by the licensee as a result of the operation of the licensed premises, including municipal and state sales and use taxes, unemployment insurance tax, or any other state tax, are paid or are not delinquent. No license granted under this title may be reissued until all property taxes which are the liability of the licensee levied on the licensed premises are paid or are not delinquent. No license granted under this title may be reissued to an Indian tribe operating in Indian country controlled by the Indian tribe or to an enrolled tribal member operating in Indian country controlled by the enrolled tribal member's tribe until the Indian tribe or enrolled tribal member remits to the Department of Revenue all use tax incurred by nonmembers as a result of the operation of the licensed premises, and any other state tax has been remitted or is not delinquent.

Source: SL 1990, ch 293, § 2; SL 2006, ch 191, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-2-25 Sales or use tax licenses.

35-2-25. Sales or use tax licenses. No license granted pursuant to subdivisions 35-4-2(3), (4), (6), (12), (13), (16), (17), (17A), and (20) and §§ 35-12-2 and 35-13-2 may be issued unless the applicant has first obtained a sales tax license pursuant to chapter 10-45, or, if applicable, a use tax license pursuant to chapter 10-46.

Source: SL 1994, ch 284; SL 2006, ch 191, § 3, eff. Jan. 1, 2007; SL 2010, ch 180, § 19; SL 2011, ch 172, § 2.



§ 35-2-26 Licensees or employees charged with certain felonies may be prohibited from licensed premises.

35-2-26. Licensees or employees charged with certain felonies may be prohibited from licensed premises. Any licensee or employee of a licensee who is charged with a felony offense involving a minor, a crime of violence pursuant to subdivision 22-1-2(9), or a felony drug-related offense on the licensed premises may, as a condition of bond, be prohibited from entering onto the licensed premises.

Source: SL 2012, ch 191, § 1.






Chapter 03 - Local Option And Municipal Powers

§ 35-3-1 Police power of municipality--Territorial jurisdiction.

35-3-1. Police power of municipality--Territorial jurisdiction. Any incorporated municipality may provide by ordinance for police supervision and enforcement of the provisions of this title as to any licensee who operates within one mile of the territorial limits of the municipality.

Source: SDC 1939, § 5.0108 (4); SL 2008, ch 37, § 153.



§ 35-3-2 to 35-3-5. Repealed.

35-3-2 to 35-3-5. Repealed by SL 1971, ch 211, § 121.



§ 35-3-6 Municipalities and townships to which local option provisions apply.

35-3-6. Municipalities and townships to which local option provisions apply. The term, municipality, as used in §§ 35-3-7 to 35-3-27, inclusive, includes any incorporated municipality and any organized township in which an unincorporated town is situated.

Source: SDC 1939, § 5.0231; SL 1972, ch 199; SL 2008, ch 37, § 154.



§ 35-3-7 Questions subject to local option--On-sale licensing--Municipality procuring license.

35-3-7. Questions subject to local option--On-sale licensing--Municipality procuring license. Any municipality may, by vote of its electors, as provided in §§ 35-3-8 to 35-3-23, inclusive, determine whether or not alcoholic beverages, except malt beverages, may be sold within the municipality by on-sale dealers. The municipality may also in the same manner determine whether the municipality shall procure a license or licenses for the sale of alcoholic beverages, except malt beverages, at retail, or, if the municipality is engaged in such a business, whether the license or licenses shall be renewed.

Source: SDC 1939, § 5.0232; SL 1971, ch 211, § 30; SL 1987, ch 261, § 4; SL 2008, ch 37, § 155.



§ 35-3-8 Petition for election on local option--Number of signers required--Filing.

35-3-8. Petition for election on local option--Number of signers required--Filing. As to any of the questions referred to in § 35-3-7, fifteen percent of the legal voters residing in a municipality may petition for a special election to determine such question. In the case of a municipality having a mayor, the number of legal voters shall be deemed the total number voting in the last preceding election of a mayor, and in other municipalities the number of legal voters shall be deemed the total number voting in the last preceding regular municipal or township election. The petition shall set forth the question which the petitioners desire submitted, and shall be filed with the city or town auditor or finance officer, or township clerk, as the case may be.

Source: SDC 1939, § 5.0233.



§ 35-3-9 Election laws applicable to local option elections.

35-3-9. Election laws applicable to local option elections. Except as otherwise expressly provided in this chapter, the form of a petition under § 35-3-8, the manner of calling the election, the provision of notice of the election, the conduct of the election, and the canvass and return of votes shall be as set forth by the provisions of this code relative to elections in incorporated municipalities for referred or initiated ordinances. However, for such elections in organized townships, the election shall be called, notice of the election given, and the election held as set forth in the provisions of this code relative to special township meetings.

Source: SDC 1939, § 5.0233; SL 2008, ch 37, § 156.



§ 35-3-10 Form of question on permitting on-sale licenses.

35-3-10. Form of question on permitting on-sale licenses. The form of submitting the question of whether alcoholic beverages, except malt beverages, are to be sold within the municipality by on-sale dealers, to be voted upon at a special election pursuant to §§ 35-3-8 and 35-3-9, shall be "Shall on-sale licenses be permitted within this municipality?"

Source: SDC 1939, § 5.0234 (1); SL 1971, ch 211, § 31; SL 1987, ch 261, § 5.



§ 35-3-11 On-sale licenses permitted when approved by voters--Termination of licenses when disapproved.

35-3-11. On-sale licenses permitted when approved by voters--Termination of licenses when disapproved. If at the election on the question specified in § 35-3-10, the majority vote is in the affirmative, on-sale licenses to operate in the municipality may be granted as otherwise provided in this code, unless the same question is again submitted and the majority vote is in the negative. If the majority vote on the question is in the negative, all on-sale licenses are thereby terminated thirty days after the canvass of the vote at the election, and no on-sale license to operate in the municipality may thereafter be granted unless the same question is again submitted and the majority vote is in the affirmative, or unless there is submitted the question of a license being granted to the municipality and the majority vote on the question is in the affirmative.

Source: SDC 1939, § 5.0236; SL 1951, ch 7; SL 1953, ch 11; SL 1959, ch 10, § 3; SL 2008, ch 37, § 157.



§ 35-3-12 Form of questions on procurement of license by municipality.

35-3-12. Form of questions on procurement of license by municipality. The form of submitting the question of whether the municipality is to procure a license or licenses for sale of alcoholic beverages, except malt beverages, to be voted upon at a special election pursuant to §§ 35-3-8 and 35-3-9, shall be:

(1) "Shall an off-sale license for the sale of alcoholic beverages, except malt beverages, be issued to ________ (naming the municipality or organized township)?"

(2) "Shall an on-sale license for the sale of alcoholic beverages, except malt beverages, be issued to ________ (naming the municipality or organized township)?"
Source: SDC 1939, § 5.0234 (2); SL 1959, ch 10, § 1; SL 1971, ch 211, § 32; SL 1987, ch 261, § 6.



§ 35-3-13 Procurement of license by municipality when approved by voters--Termination of other licenses.

35-3-13. Procurement of license by municipality when approved by voters--Termination of other licenses. If the majority vote is in the affirmative on the election question provided in subdivision 35-3-12(1), the governing board of the municipality shall make an application for an off-sale license or licenses. If the majority vote is in the affirmative on the election question provided in subdivision 35-3-12(2) and the municipality has applied for or has been issued an off-sale license, the governing board of the municipality shall make an application for an on-sale license or licenses. The application or applications shall be filed with the secretary and the secretary shall issue the license or licenses applied for and all similar licenses in the municipality shall terminate thirty days after the canvass of the vote at such election.

Source: SDC 1939, § 5.0236; SL 1951, ch 7; SL 1953, ch 11; SL 1959, ch 10, § 3; SL 1971, ch 211, § 33; SL 2003, ch 188, § 2.



§ 35-3-14 Repealed.

35-3-14. Repealed by SL 1971, ch 211, § 121.



§ 35-3-15 Acquisition of stock and equipment from licensee forced out of business by acquisition of municipal license.

35-3-15. Acquisition of stock and equipment from licensee forced out of business by acquisition of municipal license. The municipality shall acquire the stock, equipment, and fixtures from any licensee whose license has been terminated by reason of the municipal election by which the municipality was authorized to engage in such business, such acquisition to be by purchase, condemnation, or arbitration.

Source: SDC 1939, § 5.0236 as added by SL 1951, ch 7; SL 1953, ch 11; SL 1959, ch 10, § 3; SL 1971, ch 211, § 34.



§ 35-3-16 Arbitration of price paid to licensee forced out of business--Maximum price and inventory.

35-3-16. Arbitration of price paid to licensee forced out of business--Maximum price and inventory. If the parties referred to in § 35-3-15 agree to arbitration, the board of arbitration shall consist of one arbitrator to be selected by the municipality, one selected by the former licensee, and a third selected by both of the selected arbitrators. The determination of any arbitrators shall govern. However, no municipality as defined in § 35-3-6 is bound to purchase any fixtures, equipment, or stock acquired by any former licensee after the filing of the petition submitting the question specified in § 35-3-12. The determination as to value of the fixtures, equipment, and stock is binding on the parties. However, the value may not exceed the invoice price plus any federal tax paid thereon subsequent to its acquisition, and the aggregate of the stock may not exceed the level of the average inventory of such stock carried by the dealer for the two years immediately preceding the holding of the election providing for the municipal sale of alcoholic beverages under chapter 35-4.

Source: SDC 1939, § 5.0236 as added by SL 1951, ch 7; SL 1953, ch 11; SL 1959, ch 10, § 3; SL 2008, ch 37, § 158.



§ 35-3-17 Repealed.

35-3-17. Repealed by SL 1971, ch 211, § 121.



§ 35-3-18 Municipal establishment supervised by governing body--Establishment of prices.

35-3-18. Municipal establishment supervised by governing body--Establishment of prices. Every municipal liquor establishment shall be operated and conducted under the direction of the governing body of the municipality. The governing body may fix the prices to be charged on all sales of liquor. If the prices are fixed by the governing body, the manager and the manager's assistants shall conform to the prices in the making of all sales.

Source: SL 1959, ch 14; SDC Supp 1960, § 45.1439; SL 2008, ch 37, § 159.



§ 35-3-19 Receipts from municipal establishment deposited with finance officer--Disbursement of funds.

35-3-19. Receipts from municipal establishment deposited with finance officer--Disbursement of funds. The gross receipts derived from the operation of any municipal liquor establishment licensed and operated pursuant to chapter 35-4 shall be remitted as promptly as circumstances permit to the custody of the municipal finance officer, and such funds shall be disbursed by said finance officer upon warrants of the municipality pursuant to presentation of verified vouchers as provided by law for other municipal expenditures.

Source: SL 1959, ch 14; SDC Supp 1960, § 45.1439; SL 1987, ch 261, § 7.



§ 35-3-20 Purchase invoices for municipal supplies filed with auditor or finance officer--Contents.

35-3-20. Purchase invoices for municipal supplies filed with auditor or finance officer--Contents. A copy of each purchase invoice for liquor store supplies delivered to and signed by the municipal liquor store manager or the manager's assistant shall be filed monthly with the municipal auditor or finance officer covering purchases for each establishment. The invoice shall clearly distinguish between off-sale and on-sale purchases and shall indicate the license classification under which all purchases are made.

Source: SL 1959, ch 14; SDC Supp 1960, § 45.1439; SL 2008, ch 37, § 160.



§ 35-3-21 Accounting for municipal transactions.

35-3-21. Accounting for municipal transactions. Every municipality engaged in the sale of alcoholic beverages, pursuant to the provisions of chapter 35-4, wherein a business under an on-sale and off-sale license is conducted, shall make a separate accounting of all transactions involving purchases, sales, and inventories pertaining to the business conducted under each of the licenses. The municipality shall maintain appropriate records and methods of accounting for an accurate determination of the sales returns and gross profits resulting from the operation of the business under each of the licenses.

Source: SL 1959, ch 14; SDC Supp 1960, § 45.1439; SL 1971, ch 211, § 35; SL 1987, ch 261, § 8; SL 2008, ch 37, § 161.



§ 35-3-22 Repealed.

35-3-22. Repealed by SL 1986, ch 299.



§ 35-3-23 Form of question on renewal of license for municipal business.

35-3-23. Form of question on renewal of license for municipal business. The form of submitting the question of whether a license or licenses to the municipality shall be renewed, to be voted upon at a special election pursuant to §§ 35-3-8 and 35-3-9, shall be:

(1) "Shall the present off-sale license for the sale of alcoholic beverages, except malt beverages, held by ________ (naming municipality or organized township) be renewed?"

(2) "Shall the present on-sale license for the sale of alcoholic beverages, except malt beverages, held by ________ (naming municipality or organized township) be renewed?"
Source: SDC 1939, § 5.0234 (3); SL 1959, ch 10, § 2; SL 1971, ch 211, § 37; SL 1987, ch 261, § 9.



§ 35-3-24 Refusal by municipality to renew license on disapproval by voters.

35-3-24. Refusal by municipality to renew license on disapproval by voters. If, at a special election on the questions specified in subdivisions 35-3-23(1) and (2), the majority vote is in the negative on the question in subdivision (1), the governing board of the municipality may not apply for the renewal of either the off-sale license or the on-sale license. If the majority vote is in the negative on the question in subdivision (2), the governing board of the municipality may not apply for the renewal of the on-sale license.

Source: SDC 1939, § 5.0236; SL 1951, ch 7; SL 1953, ch 11; SL 1959, ch 10, § 3; SL 1971, ch 211, § 38; SL 2008, ch 37, § 162.



§ 35-3-25 Liquidation of municipal business on disapproval by voters.

35-3-25. Liquidation of municipal business on disapproval by voters. If the result of an election held after the establishment of a business pursuant to this chapter requires the municipality to cease operation of the business, or any part of the business, the governing board of the municipality may liquidate the business and the assets of the business in a manner determined by resolution of the governing board, not inconsistent with the provisions of this title.

Source: SDC 1939, § 5.0237; SL 2008, ch 37, § 163.



§ 35-3-26 Waiting period between local option elections.

35-3-26. Waiting period between local option elections. If the question of whether on-sale licenses shall be granted has been submitted to the voters of a municipality, the same question may not be resubmitted within a year thereafter. If either of the questions specified in §§ 35-3-12 and 35-3-23 has been submitted to the voters of a municipality, neither question may be submitted within a year thereafter.

Source: SDC 1939, § 5.0235; SL 2008, ch 37, § 164.



§ 35-3-27 Refund of license fee on termination of license by local option election.

35-3-27. Refund of license fee on termination of license by local option election. If an existing license is terminated as the result of a special election, a pro rata portion of the license fee shall be refunded to the licensee according to the portion of the license period that has not elapsed upon the termination. The refund shall be made by the state and the municipality pro rata according to the portions of the fee retained respectively by the state and the municipality.

Source: SDC 1939, § 5.0236; SL 1951, ch 7; SL 1953, ch 11; SL 1959, ch 10, § 3; SL 2008, ch 37, § 165.



§ 35-3-28 Credit purchases may be prohibited by lessee of license.

35-3-28. Credit purchases may be prohibited by lessee of license. A municipality which has a municipal alcoholic beverage license may prohibit a lessee of such license from purchasing alcoholic beverages on credit.

Source: SL 1990, ch 294.






Chapter 04 - Sale Of Beverages

§ 35-4-1 Beverages to which chapter applies.

35-4-1. Beverages to which chapter applies. The provisions of this chapter, unless the context otherwise clearly requires, shall be construed to relate to all alcoholic beverages.

Source: SDC 1939, § 5.0201; SL 1971, ch 211, § 39; SL 1987, ch 261, § 15.



§ 35-4-2 Classes of licenses enumerated--Fees.

35-4-2. Classes of licenses enumerated--Fees. Classes of licenses, with the fee of each class, follow:

(1) Distillers--four thousand dollars. However, no license fee is required for manufacturers of alcohol for use in industry as a nonbeverage. If the manufacturer of industrial alcohol shall at any time manufacture, produce, distill, sell, barter, or dispose of alcohol for any use other than an industrial use, the license fee required by this section shall be allocated to and payable for the portion of the year the manufacturer devoted to such other use for each calendar month or fraction thereof while so engaged, but in no case less than one-twelfth of the license fee;

(2) Wholesalers of alcoholic beverages--five thousand dollars;

(3) Off-sale--not less than five hundred dollars in municipalities of the first class, not more than four hundred dollars in municipalities of the second class, and not more than three hundred dollars in municipalities of the third class. The renewal fee for such licenses may not exceed five hundred dollars in municipalities of the first class, four hundred dollars in municipalities of the second class, and three hundred dollars in municipalities of the third class;

(4) On-sale--in municipalities of various classes: municipalities of the first class, not less than one dollar for each person residing within the municipality as measured by the last preceding federal census, the renewal fee for such license is fifteen hundred dollars; municipalities of the second class, no more than twelve hundred dollars; municipalities of the third class, no more than nine hundred dollars;

(5) Off-sale licenses issued to municipalities under local option--not less than two hundred fifty dollars;

(6) On-sale licenses issued outside municipalities--except as provided in § 35-4-11.9, not less than the maximum that the municipality to which the applicant is nearest is charging for a like license in that municipality, the renewal fee shall be the same as is charged for a like license in the nearest municipality. However, if the nearest municipality is more than fifteen miles from the on-sale license, the fee shall be established pursuant to § 35-4-11.10. If the municipality to which the applicant is nearest holds an on-sale license, pursuant to § 35-3-13 and does not charge a specified fee, then the fee shall be the maximum amount that could be charged as if the municipality had not been authorized to obtain on-sale licenses pursuant to § 35-3-13. However, if the nearest municipality is a municipality of the first class and is authorized to hold an on-sale license pursuant to § 35-3-13, such fee may not be more than one hundred fifty percent of the minimum a municipality not so authorized may charge for a like license. The renewal fee shall be the same as could be charged for a like license in the nearest municipality;

(7) Solicitors--twenty-five dollars;

(8) Transportation companies--twenty-five dollars;

(9) Carrier--one hundred dollars, which fee entitles the licensee to sell or serve alcoholic beverages on all conveyances the licensee operates within the state unless restricted by local ordinance;

(10) Dispensers--ten dollars;

(11) On-sale dealers at publicly operated airports--two hundred fifty dollars;

(12) Wine and cider retailers, being both package dealers and on-sale dealers--five hundred dollars;

(13) Convention facility on-sale--not less than one dollar for each person residing within the municipality as measured by the last preceding federal census, the renewal fee for such license, in municipalities of the first class, is fifteen hundred dollars; the renewal fee for such license, in municipalities of the second class, is no more than twelve hundred dollars; the renewal fee for such license, in municipalities of the third class, is no more than nine hundred dollars;

(14) Manufacturers of malt beverages--five hundred dollars;

(15) Wholesalers of malt beverages--four hundred dollars;

(16) Malt beverage retailers, being both package dealers and on-sale dealers--three hundred dollars;

(17) Malt beverage package dealers--two hundred dollars;

(17A) Malt beverage and wine produced pursuant to chapter 35-12 package dealers--two hundred twenty-five dollars;

(18) On-sale dealers in light wine containing not more than six percent alcohol by weight for each day of the week between the hours of seven a.m. and two a.m. to nonprofit corporations established pursuant to chapter 7-7--two hundred dollars;

(19) Off-sale package wine dealers in table wines, sparkling wines, sacramental wine, and distilled spirits produced from product provided to an artisan distiller by the respective farm winery to be operated in conjunction with a farm winery established pursuant to chapter 35-12--one hundred fifty dollars;

(20) Malt beverage retailers, being both package dealers and on-sale dealers, and retailers of wine produced pursuant to chapter 35-12, being both package dealers and on-sale dealers--three hundred twenty-five dollars;

(21) Retail on premises manufacturer--two hundred fifty dollars;

(22) Manufacturers of cider--five hundred dollars; and

(23) Off-sale delivery--one hundred fifty dollars.
Source: SDC 1939, § 5.0203; SL 1945, ch 17, § 2; SL 1947, ch 19; SDC Supp 1960, § 5.0204 (13), (14) as enacted by SL 1961, ch 14; SL 1964, ch 9; SL 1965, ch 12; SL 1966, ch 10; SDC Supp 1960, § 5.0204 (15) as enacted by SL 1967, ch 6; SL 1968, ch 2, § 1; SL 1970, ch 206, § 1; SL 1970, ch 207, § 1; SL 1971, ch 211, §§ 40, 41, 121; SL 1973, ch 236, § 1; SL 1975, ch 228; SL 1981, ch 270, § 1; SL 1985, ch 291, §§ 1, 3, 4A; SL 1986, ch 300; SL 1987, ch 261, § 16; SL 1988, ch 292, § 1B; SL 1989, ch 312; SL 1990, ch 296; SL 1993, ch 265; SL 1994, ch 285, § 1; SL 1995, ch 207, § 2; SL 2001, ch 194, § 1; SL 2003, ch 190, § 1; SL 2003, ch 191, § 1; SL 2006, ch 194, § 12; SL 2008, ch 182, § 1; SL 2008, ch 183, § 1; SL 2009, ch 48, § 3; SL 2011, ch 172, § 1; SL 2014, ch 175, § 1; SL 2014, ch 176, § 1; SL 2017, ch 166, § 1; SL 2017, ch 169, § 2.



§ 35-4-2.1 Local approval of Sunday sales by on-sale licensees.

35-4-2.1. Local approval of Sunday sales by on-sale licensees. Notwithstanding § 35-4-81, the governing body of any municipality or county may, in its discretion, provide in any on-sale license the right to sell, serve, or allow to be consumed alcoholic beverages on Sunday except between the hours of two a.m. and seven a.m.

Source: SL 1973, ch 237, § 2; SL 1974, ch 247; SL 1975, ch 229; SL 1990, ch 297; SL 2003, ch 192, § 1; SL 2009, ch 173, § 1.



§ 35-4-2.2 Repealed.

35-4-2.2. Repealed by SL 2008, ch 182, § 2.



§ 35-4-2.3 Repealed.

35-4-2.3. Repealed by SL 2010, ch 180, § 20.



§ 35-4-2.4 Eligibility of municipality for retailers or package dealers license--Liquidation of business upon termination of license.

35-4-2.4. Eligibility of municipality for retailers or package dealers license--Liquidation of business upon termination of license. Any municipality which holds an off-sale license under subdivision 35-4-2(5) is eligible for a retailer's or package dealer license under subdivisions 35-4-2(16), (17), and (17A). Any municipality which holds an on-sale license under chapter 35-4 is eligible for a retailer's license under subdivision 35-4-2(16). Upon termination of any such license the governing board of the municipality is authorized to liquidate the business operated pursuant to the license and the assets of the business in a manner as may be determined by resolution of the governing board, not inconsistent with the provisions of this title.

Source: SL 1987, ch 261, § 39; SL 2010, ch 180, § 21.



§ 35-4-2.5 Period covered by certain licenses.

35-4-2.5. Period covered by certain licenses. Notwithstanding the provisions of § 35-4-41, the period covered by licenses issued pursuant to subdivisions 35-4-2(14), (15), (16), (17), and (17A) shall be from twelve midnight on the thirtieth day of June to twelve midnight on the thirtieth day of the next June.

Source: SL 1987, ch 261, § 41; SL 2010, ch 180, § 22.



§ 35-4-2.6 Repealed.

35-4-2.6. Repealed by SL 1990, ch 30, § 9.



§ 35-4-2.7 Promulgation of rules.

35-4-2.7. Promulgation of rules. The Department of Revenue may promulgate rules pursuant to chapter 1-26 which make distinctions between wholesale licensees based on the type of alcoholic beverage sold.

Source: SL 1987, ch 261, § 43; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-4-2.8 Possession of more than one license--Exercise of privileges.

35-4-2.8. Possession of more than one license--Exercise of privileges. An on-sale licensee, licensed under subdivision 35-4-2(4) or (6), may also be licensed under subdivision 35-4-2(12) or (16), or both. A licensee holding two or more licenses pursuant to this section may exercise the privileges granted under the license issued pursuant to subdivision 35-4-2(12) or subdivision 35-4-2(16).

Source: SL 1988, ch 292, § 1; SL 2008, ch 182, § 3; SL 2010, ch 183, § 7.



§ 35-4-2.9 Fee for on-sale license charged by municipalities incorporated after July 1, 2007.

35-4-2.9. Fee for on-sale license charged by municipalities incorporated after July 1, 2007. Notwithstanding the provisions of subdivision 35-4-2(4), any municipality that is incorporated after July 1, 2007, may charge a fee not to exceed thirty thousand dollars for an on-sale license.

Source: SL 2008, ch 184, § 1, eff. Mar. 14, 2008.



§ 35-4-2.10 Repealed.

35-4-2.10. Repealed by SL 2009, ch 177, § 8.



§ 35-4-2.11 Distribution of license and transfer fees and penalties.

35-4-2.11. Distribution of license and transfer fees and penalties. Fifty percent of all license and transfer fees received under the provisions of subdivisions 35-4-2(16), (17), (17A), and (20) shall remain in the municipality in which the licensee paying the fee is located, or if outside the corporate limits of a municipality, then in the county in which the licensee is located. In addition, fifty percent of wholesaler license fees received under subdivision 35-4-2(15) shall revert to the municipality in which the licensee is located, or if outside the corporate limits of a municipality, then to the county in which the licensee is located. The remainder of all license and transfer fees and penalties received shall be credited to the state general fund.

Source: SL 2010, ch 180, § 50; SL 2011, ch 172, § 3.



§ 35-4-2.12 Regulation of alcoholic beverages aboard conveyances.

35-4-2.12. Regulation of alcoholic beverages aboard conveyances. Any municipality may regulate the furnishing or consumption of alcoholic beverages aboard conveyances licensed pursuant to subdivisions 35-4-2(9).

Source: SL 2014, ch 175, § 2.



§ 35-4-3 Repealed.

35-4-3. Repealed by SL 1971, ch 211, § 121.



§ 35-4-4 Repealed.

35-4-4. Repealed by SL 2017, ch 164, § 2.



§ 35-4-4.1 Number of licenses at hotel-motel convention facilities.

35-4-4.1. Number of licenses at hotel-motel convention facilities. Notwithstanding the provisions of § 35-4-4, any person, corporation, or business entity may be the holder of, or have an interest in, more than three on-sale retail licenses as long as such licensee holds such licenses at a hotel-motel convention facility. A hotel-motel convention facility as used in this section means a facility located in South Dakota and in a bona fide manner used and kept open for the hosting of large groups of guests for compensation which has at least one hundred beds which are suitable lodging accommodations and convention facilities with seating for at least four hundred persons. However, for the purposes of hotel-motel convention facilities located in municipalities other than municipalities of the first class, the minimum number of rooms required as suitable lodging accommodations shall be fifty rooms.

Source: SL 1985, ch 292; SL 1988, ch 292, § 1A.



§ 35-4-5 Repealed.

35-4-5. Repealed by SL 1971, ch 211, § 121.



§ 35-4-5.1 Distributors, manufacturers, rectifiers, distillers, and jobbers not to be granted wholesale license.

35-4-5.1. Distributors, manufacturers, rectifiers, distillers, and jobbers not to be granted wholesale license. No distributor of distilled spirits, manufacturer, rectifier, distiller, or jobber, or a copartner or a majority stockholder of a parent or subsidiary corporation or holder of a controlling interest in any of them may be granted a wholesale license or be granted a renewal of such a license under this chapter.

Source: SL 1970, ch 211, § 1; SL 1971, ch 211, § 43; SL 2008, ch 37, § 166; SL 2010, ch 180, § 23.



§ 35-4-5.2 to 35-4-5.4. Repealed.

35-4-5.2 to 35-4-5.4. Repealed by SL 1971, ch 211, § 121.



§ 35-4-5.5 Repealed.

35-4-5.5. Repealed by SL 2010, ch 180, § 24.



§ 35-4-6 Off-sale licensees to operate within municipality--Exceptions.

35-4-6. Off-sale licensees to operate within municipality--Exceptions. Except as provided in subdivisions 35-4-2(12), (16), (17), (17A), and (19), off-sale licenses may be issued under this chapter only to operate within a municipality.

Source: SDC 1939, § 5.0204 (3); SL 1971, ch 211, § 45; SL 1980, ch 253; SL 1981, ch 270, § 2; SL 1987, ch 261, § 17; SL 2001, ch 194, § 2; SL 2010, ch 180, § 25.



§ 35-4-7 to 35-4-9. Repealed.

35-4-7 to 35-4-9. Repealed by SL 1971, ch 211, § 121.



§ 35-4-10 Number of off-sale licenses restricted by population.

35-4-10. Number of off-sale licenses restricted by population. No more than two off-sale licenses may be issued under this chapter to operate in a municipality of one thousand or less and not exceeding one license for every additional fifteen hundred of population or fraction thereof. The number of off-sale licenses may not be less than the total number of licenses allowable or issued as of July 1, 1981.

The quotas established in this section do not apply to the licenses issued pursuant to subdivisions 35-4-2(12), (16), (17), and (17A).

Source: SDC 1939, § 5.0204 (5); SL 1959, ch 6; SL 1971, ch 211, § 46; SL 1982, ch 271, § 3; SL 1987, ch 261, § 18; SL 1993, ch 266; SL 2010, ch 180, § 26.



§ 35-4-10.1 Repealed .

35-4-10.1. Repealed by SL 1971, ch 211, § 121.



§ 35-4-10.2 Off-sale licensees permitted to provide free samples--No additional license required--Restrictions--Violation as misdemeanor.

35-4-10.2. Off-sale licensees permitted to provide free samples--No additional license required--Restrictions--Violation as misdemeanor. A licensee holding a license pursuant to subdivision 35-4-2(3) or (5) may provide samples of malt beverages, wine, distilled spirits, liqueurs, and cordials to the general public without obtaining an additional license. The licensee may only offer as samples the malt beverages, wine, distilled spirits, liqueurs, and cordials that the licensee currently has in stock and is offering for sale to the general public. The malt beverage, wine, distilled spirits, liqueur, and cordial samples shall be dispensed at no charge and shall be consumed on the licensed premises during the permitted hours of off-sale. No sample of malt beverage may be larger than three fluid ounces. No sample of wine may be larger than fifty milliliters and no sample of distilled spirits, liqueur, or cordial may be larger than twenty-five milliliters. A violation of this section is a Class 1 misdemeanor.

Source: SL 1989, ch 317; SL 1998, ch 220, § 1; SL 2009, ch 176, § 1; SL 2017, ch 167, § 1.



§ 35-4-10.3 Solicitors permitted to provide free samples--Restrictions.

35-4-10.3. Solicitors permitted to provide free samples--Restrictions. A solicitor licensed pursuant to subdivision 35-4-2(7) may provide samples of malt beverages, wine, distilled spirits, liqueurs, and cordials to the general public. The samples shall be provided on the premises of a retailer licensed to sell the malt beverages, wine, distilled spirits, liqueurs, or cordials being offered and are subject to the limitations established pursuant to § 35-4-10.2. The provisions of this section do not apply to any solicitor of a wholesaler licensed pursuant to subdivision 35-4-2(2) or (15).

Source: SL 2017, ch 167, § 2.



§ 35-4-11 Municipal determination of number of licenses and amount of fees--Maximum number of on-sale licenses--Certain licenses exempted from quotas.

35-4-11. Municipal determination of number of licenses and amount of fees--Maximum number of on-sale licenses--Certain licenses exempted from quotas. If not fixed by ordinance, the governing board of any municipality may, on or before the first of September in each year, by resolution, determine the number of on-sale and off-sale licenses that the board will approve for the ensuing calendar year, and the fees to be charged for the various classifications of licenses. The number of on-sale licenses issued may not exceed three each for the first one thousand of population or fraction thereof and not exceed one each of such licenses for each additional one thousand five hundred of population or fraction thereof. The number of licenses allowable may not be less than the total number of licenses allowable or issued as of July 1, 1981. The municipal governing board shall at such meeting establish the fee for on-sale licenses pursuant to subdivisions 35-4-2(4) and (13). The fee applies to all such on-sale licenses issued in the ensuing calendar year. The quotas established in this section do not apply to licenses issued pursuant to subdivisions 35-4-2(12), (16), (17), and (17A).

For the purposes of this section, population is equal to ninety percent of the population estimates published by the United States Census Bureau for each even-numbered year, except for the decennial year. For a decennial year, population is equal to the amount determined by the decennial federal census. No license issued pursuant to this section which exceeds the number of licenses that would have been issued upon the decennial federal census may be denied solely by reason that the license exceeds the number of licenses authorized by the decennial federal census.

Source: SDC 1939, §§ 5.0203, 5.0204 (4); SL 1945, ch 20, § 1; SL 1947, ch 19; SL 1959, ch 5; SL 1961, ch 13; SL 1963, ch 10; SL 1964, ch 8; SDCL § 35-4-8; SL 1971, ch 211, § 46; SL 1973, ch 237, § 1; SL 1982, ch 271, § 1; SL 1985, ch 291, § 2; SL 1987, ch 261, § 19; SL 2003, ch 193, § 1; SL 2010, ch 180, § 27.



§ 35-4-11.1 County determination of number of on-sale licenses and amount of fees--Number restricted by population--Denial of reissuance--Certain licenses exempted from quotas.

35-4-11.1. County determination of number of on-sale licenses and amount of fees--Number restricted by population--Denial of reissuance--Certain licenses exempted from quotas. If not previously fixed by ordinance or continuing resolution, the board of county commissioners shall, on or before the first of September in each year, determine the number of on-sale licenses it will approve for the ensuing calendar year and the fees to be charged for the various classifications of licenses. The number of licenses issued may not exceed three for the first one thousand of population and may not exceed one for each additional fifteen hundred of population or fraction thereof, the population to include only those residing within the county but outside the incorporated municipalities and improvement districts, created pursuant to chapter 7-25A, within the county. However, any license issued in an improvement district prior to July 1, 2000, shall be included when calculating the total number of licenses that may be issued by the county where the improvement district is located. No licensee regularly licensed to do business on July 1, 1981, may be denied reissuance of a license in subsequent years solely by reason of any limitations, based upon population quotas, of the number of licenses authorized or established under the provisions of this title. Licenses issued to concessionaires, and lessees of the State of South Dakota, within the boundaries of state parks, prior to January 1, 1983, may be subtracted when calculating the total number of licenses permitted in this section. The quotas established in this section do not apply to licenses issued pursuant to subdivisions 35-4-2(12), (16), (17), (17A), and (19).

Source: SL 1971, ch 211, § 47; SL 1982, ch 271, § 2; SL 1983, ch 264; SL 1987, ch 261, § 20; SL 1987, ch 262; SL 2000, ch 180, § 2; SL 2001, ch 194, § 3; SL 2010, ch 180, § 28.



§ 35-4-11.2 Convention facility on-sale licenses issued by municipalities.

35-4-11.2. Convention facility on-sale licenses issued by municipalities. Notwithstanding the provisions of § 35-4-11, each municipality may issue two convention facility on-sale licenses for convention facilities substantially constructed within the two years following issuance of such license or previously completed. If located in a first class municipality, the hotel-motel convention facility shall be used and kept open for the hosting of large groups of guests for compensation and shall have at least one hundred rooms which are suitable lodging accommodations and convention facilities with seating for at least four hundred persons. If located in a second or third class municipality, the hotel-motel convention facility shall have at least forty rooms which are suitable lodging accommodations and convention facilities with seating for at least one hundred fifty persons.

If a municipality's classification changes from one class to another class, the facility is only required to meet the criteria established by this section for the license at the time it was originally issued.

Source: SL 1985, ch 291, § 4; SL 1988, ch 292, § 1C; SL 1993, ch 320, § 13 rejected by referendum held September 14, 1993; SL 2003, ch 194, § 1; SL 2010, ch 180, § 29.



§ 35-4-11.3 Repealed.

35-4-11.3. Repealed by SL 2010, ch 180, § 30.



§ 35-4-11.4 , 35-4-11.5. Repealed.

35-4-11.4, 35-4-11.5. Repealed by SL 2010, ch 185, §§ 3, 4.



§ 35-4-11.6 Dog track on-sale licenses issued by municipality.

35-4-11.6. Dog track on-sale licenses issued by municipality. Any municipality may issue one on-sale license to be operated at a dog track licensed pursuant to § 42-7-58. The license shall be issued without regard to the population limitations established pursuant to § 35-4-11.

Source: SL 1989, ch 313.



§ 35-4-11.7 , 35-4-11.8. Repealed.

35-4-11.7, 35-4-11.8. Repealed by SL 2010, ch 185, §§ 5, 6.



§ 35-4-11.9 Renewal fee for certain on-sale licenses issued outside a municipality.

35-4-11.9. Renewal fee for certain on-sale licenses issued outside a municipality. The renewal fee for any on-sale license issued outside a municipality to a nonprofit organization, recognized as an exempt organization under section 501(c)(7) or 501(c)(19) of the United States Internal Revenue Code, as defined by § 10-1-47, which will be in operation less than one hundred fifty days each year shall be established by the county commission at a rate not to exceed the rate in the nearest municipality.

Source: SL 1994, ch 285, § 2; SL 2009, ch 39, § 11; SL 2010, ch 45, § 11; SL 2011, ch 48, § 11; SL 2012, ch 59, § 11; SL 2013, ch 42, § 11; SL 2014, ch 54, § 11; SL 2015, ch 62, § 12; SL 2016, ch 54, § 13.



§ 35-4-11.10 County commission to determine renewal fee of certain on-sale license locations.

35-4-11.10. County commission to determine renewal fee of certain on-sale license locations. If the on-sale license is located over fifteen miles from the nearest municipality, the renewal fee for the on-sale license shall be established by the county commission at a rate not to exceed fifteen hundred dollars.

Source: SL 1995, ch 207, § 1; SL 2003, ch 196, § 1.



§ 35-4-11.11 Additional convention facility on-sale licenses authorized--Exempt from provisions of § 35-4-4.

35-4-11.11. Additional convention facility on-sale licenses authorized. In addition to the licenses provided by §§ 35-4-11 and 35-4-11.2, any municipality that is authorized by chapter 42-7B to allow legal games of chance may issue up to twelve additional convention facility on-sale licenses to hotel-motel convention facilities. A hotel-motel convention facility as used in this section is a facility that, in a bona fide manner, is used and kept open for the hosting of large groups of guests for compensation which has at least fifty rooms which are suitable lodging accommodations and convention facilities with seating for at least one hundred fifty persons. In a locally designated historical district, in a municipality that is authorized to conduct gaming by chapter 42-7B, any license created by this section shall be available to buildings subject to rehabilitation and restored according to the U.S. Department of the Interior standards for historic preservation projects codified in 36 C.F.R. 67 as of January 1, 1994. Such a rehabilitation project shall have at least thirty rooms that are suitable lodging accommodations.

Source: SL 2000, ch 181, § 1; SL 2002, ch 172, § 1.



§ 35-4-11.12 On-sale licenses for improvement districts.

35-4-11.12. On-sale licenses for improvement districts. A county may issue on-sale licenses pursuant to subdivision 35-4-2(6) to be operated only within an improvement district, created pursuant to chapter 7-25A, within the county. The number of licenses issued in the improvement district may not exceed three for the first one thousand of population and may not exceed one for each additional fifteen hundred of population or fraction thereof, including any licenses issued in the improvement district prior to July 1, 2000.

Source: SL 2000, ch 180, § 1.



§ 35-4-11.13 Hunting preserve facility on-sale license.

35-4-11.13. Hunting preserve facility on-sale license. Notwithstanding the provisions of § 35-4-11.1, each county may issue a hunting preserve facility on-sale license to any facility that has a shooting preserve operating permit issued pursuant to chapter 41-10 and a license issued by the Department of Health pursuant to chapter 34-18. The licensee may only sell alcoholic beverages during the shooting preserve season for consumption on the licensed premises to a guest as part of a hunting or shooting rental package for use of the shooting preserve's facilities and services. The licensee may not offer any alcoholic beverages for retail sale to other members of the general public. The facility shall have rooms that are suitable for lodging to host guests and equipment and seating for the preparation and serving of food for consumption on the premises. For the purposes of this section, the term, premises, means the same facility which is also licensed by the Department of Health pursuant to chapter 34-18. The license fee shall be five hundred dollars per season. The renewal fee shall be five hundred dollars per season. Any license issued pursuant to this section may not be transferred to a different location.

Source: SL 2011, ch 173, § 1.



§ 35-4-12 Repealed.

35-4-12. Repealed by SL 1971, ch 211, § 121.



§ 35-4-13 Continuation of on-sale license despite annexation by municipality or county--Exception to restrictions on number of licenses.

35-4-13. Continuation of on-sale license despite annexation by municipality or county--Exception to restrictions on number of licenses. If by reason of the annexation of territory by any municipal corporation or county, the premises of an on-sale licensee are transferred from one jurisdiction to another, the licensee may continue to legally operate until the expiration of the license. Thereafter, the licensee may apply for renewal of the license to the governing board that has jurisdiction of the licensed premises. The license application may not be denied on the grounds that, by the issuance of the license, more on-sale licenses are in existence than is permitted by the limitations of this chapter.

Source: SDC 1939, § 5.0204 (14) as added by SL 1965, ch 13; SL 1971, ch 211, § 48; SL 2008, ch 37, § 168.



§ 35-4-13.1 Continuation of club as on-sale licensee--Purchases from municipality--Minimum prices.

35-4-13.1. Continuation of club as on-sale licensee--Purchases from municipality--Minimum prices. Notwithstanding the repeal provisions of chapter 211 of the Session Laws of 1971, any club which has before July 1, 1971, been issued a license under the provisions of former subdivision 35-4-2(13) may continue as an on-sale licensee, upon its continued annual application at such license fee as the municipality may establish. It shall continue to buy its alcoholic beverages from the municipal off-sale establishment in the municipality where it is located and shall be subject to all provisions of this title relating to the operation of an on-sale licensee. The municipality being authorized to sell is not deemed a wholesaler and may sell it at an agreed price, but in no event less than ten percent over and above its actual costs, including costs of transportation.

Source: SDC 1939, § 5.0204 (13) as added by SL 1961, ch 14; SL 1966, ch 10; SDCL, §§ 35-4-64, 35-4-65; SL 1971, ch 211, § 76.



§ 35-4-14 Application for on-sale license by publicly operated airport.

35-4-14. Application for on-sale license by publicly operated airport. Any county or municipality operating an airport in pursuance to chapter 50-7 or a regional airport authority operating an airport under chapter 50-6A may by resolution, without an election, but subject to referendum, make application for the issuance of an on-sale license at such airport.

Source: SDC 1939, § 5.0204 (15) as added by SL 1967, ch 6; SL 1971, ch 211, § 49; SL 1993, ch 267.



§ 35-4-14.1 On-sale license issued to municipal auditorium or convention hall.

35-4-14.1. On-sale license issued to municipal auditorium or convention hall. Notwithstanding the provisions of § 35-4-11, any municipality may issue an on-sale license pursuant to subdivision 35-4-2(4) to a municipal auditorium operated pursuant to chapter 9-52 or to a public convention hall operated pursuant to chapter 9-53 for use during a convention activity or an entertainment event, including any theatrical or musical performance, rodeo, sporting event, or show. The selling, serving, or dispensing of any alcoholic beverage at the municipal auditorium may not occur more than one hour before the commencement of the event or at any time after the event is concluded. A license issued pursuant to this section may not be transferred.

Source: SL 1976, ch 227; SL 1985, ch 293; SL 2008, ch 37, § 169; SL 2008, ch 186, § 1; SL 2016, ch 188, § 1, eff. Feb. 18, 2016.



§ 35-4-14.2 to 35-4-14.4. Repealed.

35-4-14.2 to 35-4-14.4. Repealed by SL 2010, ch 185, §§ 7 to 9.



§ 35-4-15 to 35-4-18. Repealed.

35-4-15 to 35-4-18. Repealed by SL 1971, ch 211, § 121.



§ 35-4-19 Retail licenses competing with municipality prohibited--Exceptions--Municipal operating agreement permitted.

35-4-19. Retail licenses competing with municipality prohibited--Exceptions--Municipal operating agreement permitted. No retailer license under this chapter, except for licenses issued pursuant to subdivisions 35-4-2(12), (16), (17), and (17A), other than to the municipality, may be granted to operate in any municipality which has obtained a license under this chapter except that:

(1) If a municipality has been issued an off-sale license only, then the governing board may approve or disapprove applications for on-sale licenses as may be provided in Title 35; and

(2) If a municipality has been issued an on-sale and off-sale license, then the governing board may by resolution enter into an operating agreement with any person for the specific purpose of operating the on-sale establishment or the off-sale establishment, or both for the municipality.
Source: SDC 1939, § 5.0204 (9); SL 1959, ch 7, § 2; SL 1971, ch 211, § 50; SL 1978, ch 265; SL 1987, ch 261, § 21; SL 2007, ch 205, § 1; SL 2010, ch 180, § 31.



§ 35-4-19.1 Full-service restaurant on-sale license provisions applicable to municipalities and operating agreement holders.

35-4-19.1. Full-service restaurant on-sale license provisions applicable to municipalities and operating agreement holders. The provisions of §§ 35-4-110 to 35-4-120, inclusive, apply to any municipality that enters into operating agreements pursuant to subdivision 35-4-19(2). Each operating agreement holder is a license holder for the purposes of §§ 35-4-110 to 35-4-120, inclusive, and when applying these provisions.

Source: SL 2009, ch 177, § 11.



§ 35-4-20 Repealed.

35-4-20. Repealed by SL 1971, ch 211, § 121.



§ 35-4-21 Contents of agreement for operation of municipal on-sale business.

35-4-21. Contents of agreement for operation of municipal on-sale business. An operating agreement under subdivision 35-4-19(2) shall include at least the following provisions:

(1) The manager is responsible for all operating expenses, including taxes, insurance, and license fees, if any;

(2) The manager may dispense only liquors supplied by the municipal off-sale establishment;

(3) The agreement shall be for a period of not to exceed five years with the provision of one extension of not to exceed five years in the discretion of the governing board;

(4) Cancellation of the agreement shall be made upon ninety days' written notice by either party;

(5) The manager shall pay for all liquors supplied by the municipal off-sale establishment, the actual cost price, the transportation charges and markup, and such additional compensation or fee as may be mutually agreed upon by both parties;

(6) A complete and detailed record shall be maintained by the municipality of all liquors supplied the on-sale manager. All such liquors shall be evidenced by prenumbered invoices prepared in triplicate showing the date, quantity, brand, size, and actual cost as set forth in subdivision (5) of this section. The invoices shall bear the signature of the on-sale manager or the manager's authorized representative. One copy of the invoice shall be retained by the off-sale establishment, one copy shall be retained by the on-sale establishment, and one copy shall be filed with the municipal auditor or clerk. All copies shall be kept as permanent records and made available for reference and audit purposes.
Source: SDC 1939, § 5.0204 (9) (b) as added by SL 1959, ch 7, § 2; SL 1971, ch 211, § 51; SL 2008, ch 37, § 170.



§ 35-4-22 Agreement for operation of municipal off-sale establishment.

35-4-22. Agreement for operation of municipal off-sale establishment. If a municipality has been issued an off-sale license only, the governing board may, by resolution, enter into an operating agreement with the manager of a legitimate operating business concern for the specific purpose of operating the off-sale establishment for the municipality.

Source: SDC 1939, § 5.0204 (9) (c) as added by SL 1961, ch 15; SL 1971, ch 211, § 52; SL 1985, ch 294; SL 1989, ch 315; SL 1996, ch 224, § 1.



§ 35-4-22.1 License renewal of off-sale licensee.

35-4-22.1. License renewal of off-sale licensee. An off-sale licensee applying for license renewal, to the governing board which has jurisdiction over the licensed premises, may not be denied the license on the grounds that the location of the premise is outside the boundaries of a municipality or an unincorporated platted area with a United States post office, if the licensee has held or had an interest in an off-sale license at a location outside the boundaries of a municipality on an unincorporated platted area with a United States post office for more than five years.

Source: SL 1996, ch 224, § 2.



§ 35-4-23 Contents of agreement for operation of municipal off-sale establishment.

35-4-23. Contents of agreement for operation of municipal off-sale establishment. An operating agreement pursuant to § 35-4-22 shall include at least the provisions required by subdivisions 35-4-21(1) to (4), inclusive, and (6), and shall also provide that the manager shall receive as full consideration under the agreement a percentage of the fixed markup from the off-sale establishment under his or her management as agreed upon by the governing board of the municipality and the manager after establishing a fixed markup in excess of the actual cost of all liquors supplied by the municipal off-sale licensee. The actual cost shall include cost price and transportation charges. The markup percentage shall be mutually agreed upon by both parties.

Source: SDC 1939, § 5.0204 (9) (c) as added by SL 1961, ch 15; SL 1971, ch 211, § 53; SL 2008, ch 37, § 171.



§ 35-4-24 to 35-4-40. Repealed.

35-4-24 to 35-4-40. Repealed by SL 1971, ch 211, § 121.



§ 35-4-41 Duration and expiration of licenses--Full fee charged for part of year.

35-4-41. Duration and expiration of licenses--Full fee charged for part of year. The period covered by licenses under this chapter is from twelve o'clock midnight on the thirty-first day of December to twelve o'clock midnight on the thirty-first day of the next December. However, the license is valid for an additional three days if a proper application for a new license is in the possession of the secretary before midnight on the thirty-first day of December when the license expires. The full fee shall be charged for any license for a portion of the period, except as provided in subdivision 35-4-2(1).

Source: SDC 1939, § 5.0205; SL 1945, ch 17, § 3; SL 1964, ch 10; SL 1971, ch 211, § 54; SL 2008, ch 37, § 172.



§ 35-4-42 , 35-4-43. Repealed.

35-4-42, 35-4-43. Repealed by SL 1971, ch 211, § 121.



§ 35-4-44 Distiller's warehouse--Description and license fee.

35-4-44. Distiller's warehouse--Description and license fee. A distiller licensee may maintain warehouses at points other than designated in the distiller's license for temporary storage and distribution of alcoholic beverages, upon filing with the secretary a full and complete description of each such warehouse and upon payment of an additional annual license fee of one thousand dollars for each such warehouse.

Source: SDC 1939, § 5.0211; SL 1971, ch 211, § 55; SL 1987, ch 261, § 22; SL 2008, ch 37, § 173.



§ 35-4-45 Bonded warehouse permitted to store beverages--Additional bond required.

35-4-45. Bonded warehouse permitted to store beverages--Additional bond required. Any bonded warehouse within South Dakota may, upon compliance with the provisions of this section, receive alcoholic beverages for storage purposes. Before receiving any such beverages, the bonded warehouse shall furnish, in addition to any bond previously furnished under the general laws, a bond in the amount of ten thousand dollars guaranteeing that the bonded warehouse, its officers, employees, and agents will comply with all provisions of this chapter and chapter 35-5 applicable to the bonded warehouse. The bond shall be in a form prescribed by the secretary and shall be approved by and filed with the secretary.

Source: SDC 1939, § 5.0213; SL 1971, ch 211, § 56; SL 2008, ch 37, § 174.



§ 35-4-46 Permit to unlicensed distiller to ship to bonded warehouse--Fee.

35-4-46. Permit to unlicensed distiller to ship to bonded warehouse--Fee. A distiller in business outside of South Dakota who is not licensed under this title may purchase a permit from the secretary to ship alcoholic beverages into South Dakota to a bonded warehouse pursuant to § 35-4-45. The permit may be purchased for an annual fee of one hundred dollars, and the fee shall be deposited in the general fund. Any alcoholic beverages stored in a bonded warehouse may only be delivered to a distiller or wholesaler licensee.

Source: SDC 1939, § 5.0214; SL 1971, ch 211, § 57; SL 2010, ch 180, § 32.



§ 35-4-47 Sources from which distillers and wholesalers may receive beverages.

35-4-47. Sources from which distillers and wholesalers may receive beverages. Except as provided in §§ 35-2-9 and 35-10-16, distiller and wholesaler licensees may purchase or receive alcoholic beverages only from:

(1) Distillers or wholesalers licensed under this chapter;

(2) Transportation licensees, including deliveries by the transportation licensees through a freight, express, or parcel post depot within the municipality where the distiller or wholesaler licensee operates, and including any beverages so transported that have been imported from outside the state;

(3) Bonded warehouses as provided in § 35-4-45.
Source: SDC 1939, § 5.0215; SL 1971, ch 211, § 58; SL 2008, ch 37, § 175.



§ 35-4-48 Restrictions on sales of spirits and wines by distillers.

35-4-48. Restrictions on sales of spirits and wines by distillers. Distiller licensees may sell distilled spirits and wine only:

(1) For export outside of South Dakota in interstate commerce;

(2) To wholesale licensees.
Source: SDC 1939, § 5.0216; SL 1945, ch 22, § 1; SL 1971, ch 211, § 59.



§ 35-4-49 Restrictions on malt beverage sales by manufacturers and wholesalers.

35-4-49. Restrictions on malt beverage sales by manufacturers and wholesalers. A manufacturer licensed under subdivision 35-4-2(14) may only sell malt beverages to a wholesaler licensed under subdivision 35-4-2(15), or to a wholesaler licensed under subdivision 35-4-2(2), or may sell such beverages for transportation in interstate commerce outside the state. A wholesaler licensed under subdivision 35-4-2(15) may sell such malt beverages to retailers licensed under this chapter. Each malt beverage wholesale licensee for nonpasteurized products shall designate on the application, the territory within which the licensee may sell the designated nonpasteurized products of any brewer for the purpose of quality control, when such territory has been agreed to by the licensee and the brewer.

Source: SDC 1939, § 5.0230; SL 1971, ch 211, § 60; SL 1978, ch 266; SL 1987, ch 261, § 23; SL 1989, ch 318, § 3.



§ 35-4-50 Restrictions on sales by wholesalers--Export from state.

35-4-50. Restrictions on sales by wholesalers--Export from state. Licensed wholesalers under this chapter may sell alcoholic beverages in this state only to wholesale and to retail licensees under this chapter and only such kinds of alcoholic beverages as the respective licensees are authorized to purchase. However, wholesale licensees may sell, ship, or transport such beverages to duly licensed wholesalers, distillers, and rectifiers outside of this state.

Source: SDC 1939, § 5.0217; SL 1947, ch 20; SL 1949, ch 15; SL 1963, ch 12, § 1; SL 1968, ch 3; SL 1971, ch 211, § 61; SL 1987, ch 261, § 24.



§ 35-4-51 Repealed.

35-4-51. Repealed by SL 1971, ch 211, § 121.



§ 35-4-52 Prohibited sales practices by distillers and wholesalers.

35-4-52. Prohibited sales practices by distillers and wholesalers. No distiller or wholesale licensee may attempt to promote the sale of liquor by tie-in sales arrangements or by any device such as gifts or other concessions of financial value to a customer. The distiller or wholesale licensee may promote sales only on the basis of price competition, salesmanship, reliability as a supplier, and other ordinary competitive business practices.

Source: SL 1951, ch 6; SDC Supp 1960, § 5.0217-1; SL 1971, ch 211, § 62; SL 2008, ch 37, § 176.



§ 35-4-53 to 35-4-59. Repealed.

35-4-53 to 35-4-59. Repealed by SL 1971, ch 211, § 121.



§ 35-4-60 Retailers and dispensers to purchase only from wholesalers.

35-4-60. Retailers and dispensers to purchase only from wholesalers. Except as provided by § 35-4-61, retail licensees may buy or receive alcoholic beverages only from wholesale licensees licensed under this chapter. Dispenser licensees may buy or receive alcohol only, and only from wholesale licensees or from wholesalers outside the state.

Source: SDC 1939, § 5.0219; SL 1945, ch 22, § 2; SL 1955, ch 6, § 3; SL 1971, ch 211, § 63; SL 2008, ch 37, § 177.



§ 35-4-60.1 Wholesalers to purchase only from brand owner or brand owner's agent or licensed wholesaler.

35-4-60.1. Wholesalers to purchase only from brand owner or brand owner's agent or licensed wholesaler. No licensed wholesaler may purchase or accept delivery into this state of any brand of alcoholic beverages, unless those alcoholic beverages are purchased from the brand owner or the brand owner's authorized agent, or from another wholesaler who is licensed under this chapter and operating solely within this state. Such alcoholic beverages imported into this state shall come to rest at the warehouse for the account of such wholesaler before sale and delivery to a retail licensee.

Source: SL 1982, ch 270; SL 1994, ch 286, § 1.



§ 35-4-60.2 Purchase from municipality of malt beverages by certain licensees--Price charged.

35-4-60.2. Purchase from municipality of malt beverages by certain licensees--Price charged. A licensee licensed under subdivision 35-4-2(3), (4), (16), (17), (17A), or (20) shall purchase any malt beverages that the licensee sells from the municipality if the municipality in which the licensee is located is licensed under subdivision 35-4-2(5) and if the municipality has adopted by ordinance a requirement that purchases of malt beverages by licensees under this section be made from the municipality. A municipality selling malt beverages to any licensee licensed under subdivision 35-4-2(3), (4), (16), (17), (17A), or (20) may not charge the licensee more than five percent above the municipality's cost for malt beverages plus freight unless the municipality has an operating agreement in effect on April 1, 1988, for its on-sale alcoholic beverage licensees licensed pursuant to subdivision 35-4-2(4) and imposes a mark-up higher than five percent for malt beverages. The municipality shall charge all licensees under this section the same price for malt beverages. The provisions of this section for a licensee licensed pursuant to subdivision 35-4-2(3), (4), or (20) only apply if the licensee is located in a municipality with a population that exceeds eight thousand.

Source: SL 1987, ch 261, § 40; SL 1988, ch 293, § 1; SL 2008, ch 37, § 178; SL 2010, ch 180, § 33; SL 2017, ch 168, § 1.



§ 35-4-61 Retailers' purchase of malt beverages.

35-4-61. Retailers' purchase of malt beverages. Retail licensees may purchase or receive malt beverages only from a wholesale licensee under subdivision 35-4-2(2) or from a wholesaler licensed under subdivision 35-4-2(15).

Source: SDC 1939, § 5.0219; SL 1945, ch 22, § 2; SL 1955, ch 6, § 3; SL 1971, ch 211, § 64; SL 1987, ch 261, § 25; SL 1989, ch 318, § 4; SL 1994, ch 286, § 2; SL 2006, ch 192, § 1.



§ 35-4-62 to 35-4-65. Repealed.

35-4-62 to 35-4-65. Repealed by SL 1971, ch 211, § 121.



§ 35-4-66 Restrictions on transportation of beverages.

35-4-66. Restrictions on transportation of beverages. Alcoholic beverages, except malt beverages, may be transported only:

(1) By transporter licensees in the course of delivery to persons authorized under this title to receive such alcoholic beverages;

(2) By distillers or wholesale licensees in the distiller's or wholesale licensee's own vehicles, carrying the distiller's or wholesale licensee's own merchandise;

(3) By solicitor licensees, such transportation being limited to samples, sealed or unsealed, of products for which orders are solicited;

(4) By individuals, interstate transportation being limited to alcoholic beverages in quantities of one gallon or less, intrastate transportation not being restricted as to quantity, but in either case the alcoholic beverages shall have been purchased by the individuals for personal use only;

(5) By common carriers in interstate commerce if the shipment originates outside the state and is destined for a point outside the state;

(6) By carrier licensees, as to that included in the stock in trade of the licensees;

(7) By established religious organizations, interstate transportation being limited to alcoholic beverages in quantities of four gallons or less, intrastate transportation not being restricted as to quantity, but in either case such alcoholic beverages shall have been purchased by such established religious organizations for sacramental use only; or

(8) By off-sale delivery licensees.
Source: SDC 1939, § 5.0220; SL 1945, ch 23; SL 1971, ch 211, § 65; SL 1972, ch 200; SL 1977, ch 288; SL 2008, ch 37, § 179; SL 2010, ch 182, § 1; SL 2017, ch 169, § 3.



§ 35-4-67 Restrictions on importation of beverages.

35-4-67. Restrictions on importation of beverages. Except as provided in subdivisions 35-4-66(4), (5), (6), and 7, no person other than a transporter may bring into the state alcoholic beverages.

Source: SDC 1939, § 5.0224; SL 1943, ch 12; SL 1945, ch 24; SL 1971, ch 211, § 66; SL 1987, ch 261, § 26; SL 2010, ch 182, § 2.



§ 35-4-68 to 35-4-70. Repealed.

35-4-68 to 35-4-70. Repealed by SL 1971, ch 211, § 121.



§ 35-4-71 Sale of alcohol by dispensers restricted.

35-4-71. Sale of alcohol by dispensers restricted. No dispenser may resell alcohol except as compounded into medicinal or other preparations that are not capable of ordinary use as a beverage.

Source: SDC 1939, § 5.0223; SL 1971, ch 211, § 67; SL 2008, ch 37, § 180.



§ 35-4-72 , 35-4-73. Repealed.

35-4-72, 35-4-73. Repealed by SL 1971, ch 211, § 121.



§ 35-4-74 Delivery prohibited except by off-sale delivery licensees--Violation as misdemeanor.

35-4-74. Delivery prohibited except by off-sale delivery licensees--Violation as misdemeanor. Except pursuant to the provisions of § 35-4-127, no off-sale licensee may make any delivery of alcoholic beverages outside of the premises described in the license. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 5.0226 (1); SL 1947, ch 21; SL 1963, ch 13; SL 1968, ch 4; SL 1971, ch 211, § 68; SL 1992, ch 158, § 57; SL 2008, ch 37, § 181; SL 2017, ch 169, § 4.



§ 35-4-75 Service by on-sale licensees restricted to premises--Violation as misdemeanor.

35-4-75. Service by on-sale licensees restricted to premises--Violation as misdemeanor. No on-sale licensee may serve alcoholic beverages except on the premises authorized by the license. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 5.0226 (5); SL 1953, ch 10; SL 1963, ch 15; SL 1971, ch 211, § 69; SL 1992, ch 158, § 58; SL 2008, ch 37, § 182.



§ 35-4-75.1 to 35-4-77. Repealed.

35-4-75.1 to 35-4-77. Repealed by SL 1971, ch 211, § 121.



§ 35-4-77.1 Sale or consumption of alcoholic beverages on sidewalk abutting licensed premises permitted by ordinance.

35-4-77.1. Sale or consumption of alcoholic beverages on sidewalk abutting licensed premises permitted by ordinance. Notwithstanding the provisions of § 35-4-75, the governing body of the municipality charged with the approval of alcoholic beverage license issuance may, by ordinance, permit the sale and consumption of alcoholic beverages on a sidewalk or walkway subject to a public right-of-way abutting a licensed premises. The sidewalk or walkway subject to a public right-of-way shall be immediately adjacent to and abutting the licensed premises. This section does not apply to any federal-aid eligible highway unless approved in accordance with the applicable requirements for the receipt of federal aid.

Nothing in this section prevents the governing body from imposing conditions or restrictions that it deems appropriate.

The sidewalk or walkway subject to a public right-of-way where the sale and consumption of alcoholic beverages is permitted does not constitute a public place as defined in § 35-1-5.3, if the sidewalk or walkway subject to a public right-of-way has been properly authorized for sale and consumption of alcoholic beverages pursuant to this section. The hours of authorized sale and consumption on the sidewalk or walkway subject to a public right-of-way as provided by this section shall be consistent with the hours permitted for the on-sale license.

A violation of any provision of Title 35 by an alcoholic beverage license holder conducting business on a sidewalk or walkway subject to a public right-of-way pursuant to this section constitutes a violation of Title 35 as if the violation had occurred in or on the licensed premises.

Source: SL 2008, ch 187, § 1; SL 2016, ch 189, § 1.



§ 35-4-78 Sale of alcoholic beverage to obviously intoxicated person prohibited--Violation as misdemeanor--Civil liability.

35-4-78. Sale of alcoholic beverage to obviously intoxicated person prohibited--Violation as misdemeanor--Civil liability. No licensee may sell any alcoholic beverage to any person who is obviously intoxicated at the time. A violation of this section is a Class 1 misdemeanor.

However, no licensee is civilly liable to any injured person or the injured person's estate for any injury suffered, including any action for wrongful death, or property damage suffered because of the intoxication of any person due to the sale or consumption of any alcoholic beverage in violation of the provisions of this section.

Source: SDC 1939, §§ 5.0226 (2), 5.9905; SL 1971, ch 211, § 70; SL 1977, ch 190, § 125; SL 1985, ch 295, § 2; SL 1987, ch 261, § 27; SL 2010, ch 180, § 34.



§ 35-4-78.1 to 35-4-78.4. Repealed.

35-4-78.1 to 35-4-78.4. Repealed by SL 2010, ch 180, §§ 37 to 40.



§ 35-4-79 Persons under twenty-one years old barred from on-sale premises--Exception for certain sales or service by eighteen year old--Violation as misdemeanor.

35-4-79. Persons under twenty-one years old barred from on-sale premises--Exception for certain sales or service by eighteen year old--Violation as misdemeanor. No on-sale licensee may permit any person less than twenty-one years old to loiter on the licensed premises or to sell, serve, dispense, or consume alcoholic beverages on such premises. However, an on-sale licensee licensed pursuant to subdivision 35-4-2(4), (6), (11), (12), (13), (16), or (20) may permit persons eighteen years old or older to sell and serve or dispense alcoholic beverages if less than fifty percent of the gross business transacted by that establishment is from the sale of alcoholic beverages and the licensee or an employee that is at least twenty-one years of age is on the premises when the alcoholic beverage is sold or dispensed. For the purposes of this section, the term, to sell and serve alcoholic beverages, means to take orders for alcoholic beverages and to deliver alcoholic beverages to customers as a normal adjunct of waiting tables. The term does not include tending bar or drawing or mixing alcoholic beverages.

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 5.0226 (6); SL 1971, ch 211, § 71; SL 1987, ch 261, § 30; SL 1988, ch 294, § 1; SL 1990, ch 298; SL 1992, ch 158, § 59; SL 2010, ch 183, § 4; SL 2011, ch 172, § 4.



§ 35-4-79.1 Minimum age of person permitted to sell alcoholic beverages on off-sale licensed premises.

35-4-79.1. Minimum age of person permitted to sell alcoholic beverages on off-sale licensed premises. No off-sale licensee licensed under subdivision 35-4-2(3), (5), (17), or (17A) may permit any person less than twenty-one years old to sell, serve, or dispense alcoholic beverages on the licensed premises unless such sales of alcoholic beverages constitutes less than fifty percent of the gross business transacted by that establishment. If alcoholic beverage sales constitute less than fifty percent of the gross business transacted by the establishment, the licensee may permit persons eighteen years old or older to sell, serve, or dispense alcoholic beverages.

Source: SL 1979, ch 246, § 1; SL 1987, ch 261, § 31; SL 1988, ch 295, § 1; SL 2010, ch 183, § 5.



§ 35-4-79.2 Erection of physical barrier to prohibit access to sale of malt beverages by certain on-sale licensees.

35-4-79.2. Erection of physical barrier to prohibit access to sale of malt beverages by certain on-sale licensees. Notwithstanding § 35-4-79, an on-sale licensee issued a license pursuant to subdivision 35-4-2(16) whose sale of alcoholic beverages constitutes more than fifty percent of the gross business transacted by that establishment may erect a physical barrier to allow for multiple uses of the premises by persons of all ages provided persons under the age of twenty-one are not permitted access to the area reserved for the sale of malt beverages. For the purposes of this section, a physical barrier includes, but is not limited to, a wall, fence, rope, railing, or other physical feature erected for the sole purpose of restricting the free flow of foot traffic and access to a certain area of a premise.

Source: SL 1987, ch 261, § 30A.



§ 35-4-79.3 Repealed.

35-4-79.3. Repealed by SL 2010, ch 183, § 6.



§ 35-4-80 Repealed.

35-4-80. Repealed by SL 1971, ch 211, § 121.



§ 35-4-81 Times when on- and off-sale service prohibited--Violation as misdemeanor.

35-4-81. Times when on- and off-sale service prohibited--Violation as misdemeanor. No on-sale or off-sale licensee, licensed under subdivisions 35-4-2(3), (4), (5), (6), (9), (11), (13), or (18), may sell, serve, or allow to be consumed on the premises covered by the license, alcoholic beverages between the hours of two a.m. and seven a.m. or on Sunday after two a.m., on Memorial Day after two a.m., or at any time on Christmas Day. However, any municipality or county may, by ordinance, allow the sale, service, and consumption of alcoholic beverages on Sundays and Memorial Day. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 5.0226 (3), (4); SL 1961, ch 16; SL 1963, ch 14; SDCL § 35-4-80; SL 1971, ch 211, § 72; SL 1987, ch 261, § 32; SL 1992, ch 158, § 60; SL 2009, ch 173, § 2; SL 2010, ch 183, § 1.



§ 35-4-81.1 Repealed.

35-4-81.1. Repealed by SL 2010, ch 183, § 2.



§ 35-4-81.2 Times when wine and malt beverage retailer and package dealer sales and service prohibited--Violation as misdemeanor.

35-4-81.2. Times when wine and malt beverage retailer and package dealer sales and service prohibited--Violation as misdemeanor. No licensee licensed under subdivisions 35-4-2(12), (16), (17), (17A), (19), and (20) may sell, serve, or allow to be consumed on the premises covered by the license, any alcoholic beverages between the hours of two a.m. and seven a.m. A violation of this section is a Class 2 misdemeanor.

Source: SL 1987, ch 261, § 33; SL 2008, ch 182, § 4; SL 2010, ch 183, § 3; SL 2011, ch 172, § 5.



§ 35-4-82 to 35-4-84. Repealed.

35-4-82 to 35-4-84. Repealed by SL 1971, ch 211, § 121.



§ 35-4-85 Package purchases from on-sale dealer prohibited--Malt beverage retailers exempted.

35-4-85. Package purchases from on-sale dealer prohibited--Malt beverage retailers exempted. No person may buy from any on-sale dealer, except for a retailer licensed under subdivision 35-4-2(16), any alcoholic beverage in a package, whether sealed or unsealed, or whether full or partially full.

Source: SDC 1939, § 5.0227 (3); SL 1987, ch 261, § 35.



§ 35-4-86 Repealed.

35-4-86. Repealed by SL 2010, ch 180, § 44.



§ 35-4-87 , 35-4-88. Repealed.

35-4-87, 35-4-88. Repealed by SL 1971, ch 211, § 121.



§ 35-4-89 Repealed.

35-4-89. Repealed by SL 1992, ch 158, § 61.



§ 35-4-90 to 35-4-92. Repealed.

35-4-90 to 35-4-92. Repealed by SL 1971, ch 211, § 121.



§ 35-4-93 Repealed.

35-4-93. Repealed by SL 2010, ch 180, § 45.



§ 35-4-94 Verified affirmation statement required for sale of distilled spirits.

35-4-94. Verified affirmation statement required for sale of distilled spirits. No brand of distilled spirits may be sold to or purchased by a wholesaler, irrespective of the place of sale or delivery unless a verified affirmation statement is filed with the Department of Revenue and is then in effect.

Source: SL 1985, ch 289, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-4-95 Contents of statement.

35-4-95. Contents of statement. Any owner, or owner's authorized agent, of a brand of distilled spirits, registered and sold in South Dakota, shall file a verified affirmation statement that the net price currently available to South Dakota wholesalers is no greater than the lowest price at which the item of distilled spirits is sold by a brand owner or any appointed agent of a brand owner to any wholesaler anywhere in any other state of the United States or the District of Columbia, or to any state or state agency which owns and operates wholesale distilled spirits outlets or retail liquor stores. When affirming the price of distilled spirits, the statement shall reflect the price freight on board point of origin and all discounts, rebates, credits, or other allowances which effectively reduce the price.

Source: SL 1985, ch 289, § 2.



§ 35-4-96 Filing of pricing, brand, contents, and other information.

35-4-96. Filing of pricing, brand, contents, and other information. The secretary may require the brand owner, or the authorized agent of the brand owner, to file:

(1) The schedules of prices and discounts, allowance schedules, and other pricing information;

(2) The exact brand or trade name, capacity of package, nature of contents, and age and proof where stated on the label; and

(3) The number of bottles contained in each case and the bottle and case price to wholesalers, which is individual for each item.

The schedules and documents shall be filed in a form and manner to be determined by the secretary to facilitate the enforcement of §§ 35-4-94 to 35-4-98, inclusive.

Source: SL 1985, ch 289, § 3; SL 2010, ch 180, § 46.



§ 35-4-97 Penalties for violation.

35-4-97. Penalties for violation. Upon a finding that a brand owner, or authorized agent of the brand owner, has knowingly violated the provisions of §§ 35-4-94 to 35-4-98, inclusive, or that any person has knowingly made a false statement in any affirmation statement made and filed pursuant to §§ 35-4-94 to 35-4-98, inclusive, the secretary shall collect a civil penalty of one hundred dollars per case for each case sold in violation of §§ 35-4-94 to 35-4-98, inclusive. Any item sold in violation of the provisions of §§ 35-4-94 to 35-4-98, inclusive, may not be sold to or purchased by any wholesaler for a period of thirty days.

Source: SL 1985, ch 289, § 4; SL 2010, ch 180, § 47.



§ 35-4-98 Confidentiality of filings--Disclosure as misdemeanor.

35-4-98. Confidentiality of filings--Disclosure as misdemeanor. A filing made pursuant to §§ 35-4-94 to 35-4-98, inclusive, is confidential. It is a Class 2 misdemeanor to disclose any such filing except to a wholesaler licensed under Title 35 or in accordance with the manner in which returns and return information may be disclosed pursuant to §§ 10-1-28.4 and 10-1-28.5.

Source: SL 1985, ch 289, § 5; SL 2010, ch 180, § 48.



§ 35-4-99 Display of health warning sign--Violation as petty offense.

35-4-99. Display of health warning sign--Violation as petty offense. All licensed premises shall prominently display the sign provided for in § 35-4-100. The sign shall be displayed in such a manner as to provide an unobstructed view to the customers of such licensee. Failure to display such sign is a petty offense.

Source: SL 1986, ch 298, § 1.



§ 35-4-100 Health warning sign--Contents--Copy provided to licensees.

35-4-100. Health warning sign--Contents--Copy provided to licensees. The Department of Social Services shall create a nine inch by twelve inch sign to be displayed pursuant to § 35-4-99. The sign shall explain the dangers faced by pregnant women who consume alcohol. The language in the sign shall be approved by the secretary of health. The Department of Social Services shall provide a copy of the sign to each licensee required by § 35-4-99 to display the sign.

Source: SL 1986, ch 298, § 2; SL 1992, ch 372 (Ex. Ord. 92-2), § 20; SL 2008, ch 37, § 184; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 35-4-101 Minibars authorized in hotels or motels.

35-4-101. Minibars authorized in hotels or motels. Any hotel or motel may operate minibars as defined in § 35-1-1 in any of its rooms or units if the hotel or motel has an on-sale liquor license issued pursuant to subdivision 35-4-2(4), (6), or (13).

Source: SL 1989, ch 311, § 2; SL 2010, ch 180, § 49.



§ 35-4-102 Minibars--Beverage sizes--Age limit--Access.

35-4-102. Minibars--Beverage sizes--Age limit--Access. Any hotel or motel may sell alcoholic beverages, except malt beverages and wine, in sizes not to exceed one hundred milliliters and malt beverages and wine in sizes not to exceed three hundred fifty-five milliliters to its registered guests twenty-one years of age or older, by means of a minibar. Access to the minibar in a particular guestroom shall be made available only by a key, magnetic card, or similar device. The licensee shall verify that each registered guest who is provided a key, magnetic card, or similar device to access a minibar is twenty-one years of age or older.

Source: SL 1989, ch 311, § 3.



§ 35-4-103 Annual additional license fee for video lottery machines on licensed premises.

35-4-103. Annual additional license fee for video lottery machines on licensed premises. Any municipality or county may impose on any person who is licensed pursuant to subdivision 35-4-2(4), (6), (11), (12), (13), or (16) and who is issued a video lottery establishment license pursuant to § 42-7A-41 an annual additional license fee for the privilege of locating video lottery machines on the licensed premises. The fee may not exceed fifty dollars for each video lottery machine. The fees imposed by this section are in addition to fees imposed under §§ 35-4-2 and 42-7A-41 and shall be paid at the same time and in the same manner as the fees paid in § 35-4-2. All fees received under this section shall be deposited into the general fund of the municipality or county having jurisdiction over the licensee. However, the municipality or county may not impose this additional fee on more than one license per location.

Source: SL 1992, ch 263; SL 1993, ch 268.



§ 35-4-104 , 35-4-105. Repealed.

35-4-104, 35-4-105. Repealed by SL 2010, ch 185, §§ 10, 11.



§ 35-4-106 License to a county or municipal golf course.

35-4-106. License to a county or municipal golf course. Any county or municipality operating a golf course may, by resolution, without an election, but subject to referendum, make application for the issuance of an on-sale license, including a malt beverage retailer's license, at such facility.

Source: SL 1994, ch 287.



§ 35-4-107 Resort facility on-sale license--Resort facility defined--Terms of license--Application.

35-4-107. Resort facility on-sale license--Resort facility defined--Terms of license--Application. Notwithstanding the provisions of § 35-4-11.1, each county may issue three resort facility on-sale licenses. For the purposes of this section, a resort facility is a facility located in a county with a population of less than two thousand persons at the time the license is initially issued and, in a bona fide manner, is used and kept open for hosting guests for compensation which has at least thirty rooms that are suitable for lodging and which has facilities for the preparation and serving of food for consumption on the premises. The resort facility license may be issued only if the licensee derives less than thirty-three percent of the licensee's gross receipts from the sale of alcoholic beverages on the premises where the license is held. For the purposes of this section, the term premises means one contiguous piece of real property on which sales are generated by the licensee. This section applies to any resort facility constructed after July 1, 1997.

Source: SL 1997, ch 213, § 1; SL 2001, ch 196, § 1.



§ 35-4-108 , 35-4-109. Repealed.

35-4-108, 35-4-109. Repealed by SL 2010, ch 185, §§ 12, 13.



§ 35-4-110 Definition of terms pertaining to full-service restaurant on-sale licenses.

35-4-110. Definition of terms pertaining to full-service restaurant on-sale licenses. Terms used in this section and §§ 35-4-111 to 35-4-120, inclusive, mean:

(1) "Bar," any permanently installed counter within the restaurant area from which alcoholic beverages are regularly served to customers by a person who is tending bar or drawing or mixing alcoholic beverages;

(2) "Full-service restaurant," any restaurant at which a waiter or waitress delivers food and drink offered from a printed food menu to patrons at tables, booths, or the bar. Any restaurant that only serves fry orders or foodstuffs such as sandwiches, hamburgers, or salads is not a full-service restaurant;

(3) "Restaurant," any area in a building maintained, advertised, and held out to the public as a place where individually priced meals are prepared and served primarily for consumption in such area and where at least sixty percent of the gross revenue of the restaurant is derived from the sale of food and nonalcoholic beverages. The restaurant shall have a dining room or rooms, a kitchen, and the number and kinds of employees necessary for the preparing, cooking, and serving of meals.
Source: SL 2008, ch 189, § 2; SL 2009, ch 177, § 1.



§ 35-4-111 Full-service restaurant on-sale licenses.

35-4-111. Full-service restaurant on-sale licenses. Notwithstanding the provisions of § 35-4-11 or 35-4-11.1 or the on-sale license fees established pursuant to subdivisions 35-4-2(4) and (6), the governing board of any incorporated municipality or the board of county commissioners of any county may, by ordinance, issue additional on-sale licenses for full-service restaurants if the municipality or county charges at least the minimum fee required by § 35-4-116.

A full-service restaurant on-sale license issued in a municipality is subject to the license renewal fees as provided for in subdivision 35-4-2(4), and shall be treated for all other regulatory purposes in this title as a license issued pursuant to subdivision 35-4-2(4).

A full-service restaurant on-sale license issued in a county is subject to the license renewal fees as provided for in subdivision 35-4-2(6), and shall be treated for all other regulatory purposes in this title as a license issued pursuant to subdivision 35-4-2(6).

Source: SL 2008, ch 189, § 1; SL 2009, ch 177, § 2.



§ 35-4-112 Documentation in support of initial application for full-service restaurant on-sale license.

35-4-112. Documentation in support of initial application for full-service restaurant on-sale license. In the initial application, an applicant for a full-service restaurant on-sale license shall provide sufficient documentation to the municipality or county to prove that the primary source of revenue from the operation of the restaurant will be derived from the sale of prepared food and nonalcoholic beverages and not from the sale of alcoholic beverages. The supporting documentation concerning the primary source of revenue submitted pursuant to this section is confidential.

Source: SL 2008, ch 189, § 3; SL 2009, ch 177, § 3.



§ 35-4-113 Renewal of full-service restaurant on-sale license--Annual report.

35-4-113. Renewal of full-service restaurant on-sale license--Annual report. If the municipality or county is renewing a full-service restaurant on-sale license, the municipality or county shall condition the license renewal upon receiving documentation that at least sixty percent of gross revenue from the preceding twelve months operation of the full-service restaurant was derived from the sale of food and nonalcoholic beverages. The full-service restaurant on-sale licensee shall submit an annual report to the municipality or county on the revenues from the full-service restaurant that includes an oath verifying the validity of the information provided in the report. The report and the supporting documentation submitted pursuant to this section are confidential. The report shall contain the annual gross revenues of the licensee for the following two categories:

(1) Food and nonalcoholic beverage gross revenues; and

(2) Total gross revenues.
Source: SL 2008, ch 189, § 4; SL 2009, ch 177, § 4.



§ 35-4-114 On-premise consumption required.

35-4-114. On-premise consumption required. A full-service restaurant on-sale licensee may only serve alcoholic beverages for on-premise consumption in the bar and dining room area of the restaurant.

Source: SL 2008, ch 189, § 5.



§ 35-4-115 Advertisement of full-service restaurant.

35-4-115. Advertisement of full-service restaurant. A restaurant that has a full-service restaurant on-sale license may only be advertised or held out to the public as primarily a food eating establishment. No licensee that has a full-service restaurant on-sale license may allow smoking on the licensed premises.

Source: SL 2008, ch 189, § 6.



§ 35-4-116 Fees for additional on-sale licenses to full-service restaurants.

35-4-116. Fees for additional on-sale licenses to full-service restaurants. Any municipality or county adopting the ordinance pursuant to § 35-4-111 may issue additional on-sale licenses to full-service restaurants. Any municipality adopting such ordinance shall charge at least one dollar for each person residing within the municipality as measured by the last preceding decennial federal census. Any county adopting such ordinance shall charge at least one dollar for each person residing within the county but outside the boundary of any municipality as measured by the last preceding decennial federal census.

Each municipality or county shall set the on-sale license fee within ninety days of adopting the ordinance pursuant to § 35-4-111 or within thirty days after the resolution of any appeal pursuant to § 35-4-120. After the fee for an on-sale license issued pursuant to §§ 35-4-110 to 35-4-120, inclusive, has been determined, no municipality or county may change the fee for a period of ten years unless a growth in population reported by the federal decennial census requires an increase in the fee.

Source: SL 2008, ch 189, § 7; SL 2009, ch 177, § 5.



§ 35-4-117 Price of full-service restaurant on-sale license set at or above current fair market value.

35-4-117. Price of full-service restaurant on-sale license set at or above current fair market value. Any municipality or county adopting the ordinance pursuant to § 35-4-111 shall set the price of a new full-service restaurant on-sale license, pursuant to § 35-4-116, at or above the current fair market value. However, such full-service restaurant on-sale license fee may not be less than the minimum on-sale license fee provided for in subdivision 35-4-2(4) or (6). For purposes of this section, the term, current fair market value, means the documented price of the on-sale license most recently sold between January 1, 2003, and January 1, 2008, through an arm's-length transaction, less the value of any real or personal property included in the transaction. Each on-sale license holder as of January 1, 2008, who acquired the on-sale license within the last five years shall report to the municipality or county the date and price paid for its on-sale license. If there are no documented sales of on-sale licenses between January 1, 2003, and January 1, 2008, the municipality or county may request from any on-sale license holder within the municipality or county, the date and price originally paid for its on-sale license to determine the current fair market value.

Source: SL 2008, ch 189, § 9; SL 2009, ch 177, § 6.



§ 35-4-118 Registry of full-service restaurant on-sale licenses.

35-4-118. Registry of full-service restaurant on-sale licenses. Each municipality or county adopting an ordinance pursuant to § 35-4-111 shall maintain a registry of each on-sale license that is being offered for sale at the price established in § 35-4-117 and furnish a copy of the registry to anyone who requests a new full-service restaurant on-sale license. The municipality or county may only issue a new license pursuant to §§ 35-4-110 to 35-4-120, inclusive, if no on-sale license is on the registry or a person desiring to purchase an on-sale license listed on the registry provides documentation showing that the person is unable to purchase the on-sale license at the price established in § 35-4-117 and on terms satisfactory to both the potential buyer and seller. The price of any on-sale license registered as, for sale, with the municipality or county shall be sold at the current fair market price set by the municipality or county pursuant to § 35-4-117. Nothing in §§ 35-4-110 to 35-4-120, inclusive, precludes the sale of an on-sale license by a licensee not listed on the registry.

Source: SL 2008, ch 189, § 10; SL 2009, ch 177, § 7.



§ 35-4-119 Registration that full-service restaurant on-sale license is for sale.

35-4-119. Registration that full-service restaurant on-sale license is for sale. The existing on-sale license holder is responsible for registering with the municipality or county that the on-sale license is for sale pursuant to § 35-4-118.

Source: SL 2008, ch 189, § 11.



§ 35-4-120 Certain licensees to report amount paid for other licenses--Objection to report--Hearing--Appeal.

35-4-120. Certain licensees to report amount paid for other licenses--Objection to report--Hearing--Appeal. Upon the adoption of an ordinance pursuant to § 35-4-111, any person who purchased an on-sale license issued pursuant to subdivision 35-4-2(4) or (6) between January 1, 2003, and January 1, 2008, and who owned the license on January 1, 2008, shall report to the municipality or county that issued the license the amount paid for the license. If the municipality or county that issued the on-sale license adopts an ordinance pursuant to § 35-4-111, and requests from any other licensee the amount originally paid for any other on-sale license pursuant to § 35-4-117, the licensee shall report that amount to the municipality or county. The declared purchase price shall be made under oath and shall include the documents establishing the amount paid for the on-sale license. If the transaction included other personal property or real property, the full market value of such property on the date of the transaction shall be deducted from the total purchase price to establish the amount paid for the license. The person who owned the license on January 1, 2008, has the burden of establishing the amount paid for the license. If the amount reported is used to determine current fair market value pursuant to § 35-4-117, any licensee who contends that the amount does not accurately reflect the fair market value of the license on the date of purchase may file an objection to the report. The objection shall be filed with the municipality or county within thirty days of the date the license fee is set pursuant to § 35-4-116. If an objection is filed, the governing board of the municipality or county shall conduct a hearing to determine the fair market value of the license. The determination of the governing board may be appealed to circuit court.

Source: SL 2009, ch 177, § 9.



§ 35-4-121 Physical barrier required for display of alcoholic beverages other than malt beverages and wine under certain new off-sale retail licenses issued after June 30, 2008.

35-4-121. Physical barrier required for display of alcoholic beverages other than malt beverages and wine under certain new off-sale retail licenses issued after June 30, 2008. Any person, corporation, or business entity that is issued a new retail license under subdivision 35-4-2(3) in a municipality of the first class after June 30, 2008, and derives more than fifty percent of the licensee's annual gross receipts from the sale of food, prepared food, and food ingredients at the location where the license is held, shall display its alcoholic beverages, other than malt beverages and wine, in one area which is separated by a physical barrier from the rest of the establishment. For the purposes of this section, a physical barrier includes a wall or fence erected for the sole purpose of separating the area in which the alcoholic beverages are displayed from the rest of the establishment.

Source: SL 2009, ch 175, § 2; SL 2010, ch 184, § 1.



§ 35-4-122 Physical barrier required for display of alcoholic beverages other than malt beverages and wine under certain new off-sale retail licenses issued after June 30, 2009.

35-4-122. Physical barrier required for display of alcoholic beverages other than malt beverages and wine under certain new off-sale retail licenses issued after June 30, 2009. Any person, corporation, or business entity that is issued a new retail license under subdivision 35-4-2(3) after June 30, 2009, and derives less than fifty percent of the licensee's annual gross receipts from the sale of alcoholic beverages at the location where the license is held shall display its alcoholic beverages, other than malt beverages and wine, in one area which is separated by a physical barrier from the rest of the establishment. For the purposes of this section, a physical barrier includes a wall or fence erected for the sole purpose of separating the area in which the alcoholic beverages are displayed from the rest of the establishment.

Source: SL 2009, ch 175, § 3; SL 2010, ch 184, § 2.



§ 35-4-123 County fairground on-sale license.

35-4-123. County fairground on-sale license. Any county operating a county fairgrounds may, by resolution, without an election, but subject to referendum, issue one on-sale license, including a malt beverage retailer's license, at the county fairgrounds to an applicant who is authorized by the county to operate as the leaseholder at the county fairgrounds. The selling, serving, or dispensing of any alcoholic beverage at the county fairgrounds may not occur more than one hour before the commencement of any event at the county fairgrounds or at any time after the event is concluded. A license issued pursuant to this section may not be transferred. The license shall be issued without regard to the population limitations established pursuant to §§ 35-4-11 and 35-4-11.1.

Source: SL 2010, ch 186, § 1; SL 2011, ch 174, § 1.



§ 35-4-124 Special alcoholic beverage licenses issued in conjunction with special events.

35-4-124. Special alcoholic beverage licenses issued in conjunction with special events. Any municipality or county may issue:

(1) A special malt beverage retailers license in conjunction with a special event within the municipality or county to any civic, charitable, educational, fraternal, or veterans organization or any licensee licensed pursuant to subdivision 35-4-2(4), (6), or (16) in addition to any other licenses held by the special events license applicant;

(2) A special on-sale wine retailers license in conjunction with a special event within the municipality or county to any civic, charitable, educational, fraternal, or veterans organization or any licensee licensed pursuant to subdivision 35-4-2(4), (6), or (12) or chapter 35-12 in addition to any other licenses held by the special events license applicant;

(3) A special on-sale license in conjunction with a special event within the municipality or county to any civic, charitable, educational, fraternal, or veterans organization or any licensee licensed pursuant to subdivision 35-4-2(4) or (6) in addition to any other licenses held by the special events license applicant;

(4) A special off-sale package wine dealers license in conjunction with a special event within the municipality or county to any civic, charitable, educational, fraternal, or veterans organization or any licensee licensed pursuant to subdivision 35-4-2(3), (5), (12), (17A), or (19) or chapter 35-12 in addition to any other licenses held by the special events license applicant. A special off-sale package wine dealers licensee may only sell wine manufactured by a farm winery that is licensed pursuant to chapter 35-12;

(5) A special off-sale package wine dealers license in conjunction with a special event, conducted pursuant to § 35-4-124.1, within the municipality or county to any civic, charitable, educational, fraternal, or veterans organization;

(6) A special off-sale package malt beverage dealers license in conjunction with a special event, conducted pursuant to § 35-4-124.1, within the municipality or county to any civic, charitable, educational, fraternal, or veterans organization; or

(7) A special off-sale package dealers license in conjunction with a special event, conducted pursuant to § 35-4-124.1, within the municipality or county to any civic, charitable, educational, fraternal, or veterans organization.

Any license issued pursuant to this section may be issued for a period of time established by the municipality or county. However, no period of time may exceed fifteen consecutive days. No public hearing is required for the issuance of a license pursuant to this section if the person applying for the license holds an on-sale alcoholic beverage license or a retail malt beverage license in the municipality or county or holds an operating agreement for a municipal on-sale alcoholic beverage license, and the license is to be used in a publicly-owned facility. The local governing body shall establish rules to regulate and restrict the operation of the special license, including rules limiting the number of licenses that may be issued to any person within any calendar year.

Source: SL 2010, ch 185, § 1; SL 2011, ch 175, § 1; SL 2015, ch 195, § 1, eff. Mar. 13, 2015.



§ 35-4-124.1 Donation of beverages to civic, charitable, educational, fraternal, or veterans organization holding special events license .

35-4-124.1. Donation of beverages to civic, charitable, educational, fraternal, or veterans organization holding special events license. A civic, charitable, educational, fraternal, or veterans organization holding a special events license pursuant to subdivision 35-4-124(5) may accept donated wine from members of the public to be sold at the special event. A civic, charitable, educational, fraternal, or veterans organization holding a special events license pursuant to subdivision 35-4-124(6) may accept donated malt beverages from members of the public to be sold at the special event. A civic, charitable, educational, fraternal, or veterans organization holding a special events license pursuant to subdivision 35-4-124(7) may accept donated alcoholic beverages from members of the public to be sold at the special event.

Any donated alcoholic beverage must have been purchased from a licensed South Dakota retailer by the donor.

Source: SL 2015, ch 195, § 2, eff. Mar. 13, 2015.



§ 35-4-125 Application for special alcoholic beverage license--Fee.

35-4-125. Application for special alcoholic beverage license--Fee. Notwithstanding § 35-1-5.5, a municipality or county may allow the sale of alcoholic beverages on public property or property owned by a nonprofit corporation during a special event. Any license issued pursuant to § 35-4-124 shall be issued to the person and the location specified on the application. Notwithstanding § 35-4-2, the governing body of the municipality or the board of county commissioners, as appropriate, shall determine the fee for this license. Each application shall be accompanied by the fee at the time of submission to the governing body of the municipality or the board of county commissioners. The fee provided for in this section shall be retained by the governing body of the municipality or the board of county commissioners issuing the license.

Source: SL 2010, ch 185, § 2; SL 2011, ch 175, § 2.



§ 35-4-126 Cider manufacturer license.

35-4-126. Cider manufacturer license. A manufacturer of cider licensed pursuant to subdivision 35-4-2(22) may only sell the manufacturer's cider to a wholesaler licensed under subdivision 35-4-2(2), to the public for consumption on or off the manufacturer's licensed premises, or for transportation in interstate commerce outside the state. A cider manufacturer who manufactures less than five thousand barrels of cider a year may hold on the premises where the cider is manufactured an on-sale license issued pursuant to subdivision 35-4-2(4) and subject to the quota established in § 35-4-11, a malt beverage retailer's license issued pursuant to subdivision 35-4-2(16), or a wine and cider retailers' license issued pursuant to subdivision 35-4-2(12).

Source: SL 2017, ch 166, § 2.



§ 35-4-127 Off-sale delivery license.

35-4-127. Off-sale delivery license. A licensee licensed pursuant to subdivisions 35-4-2(3) or (5) may apply for an off-sale delivery license as provided by subdivision 35-4-2(23) to deliver alcohol to a consumer within the boundaries of the municipality that issued the off-sale license. The alcohol for delivery shall be purchased in person and on-site at the licensee's off-sale premises. The minimum purchase of alcohol shall be one hundred fifty dollars. The delivery shall be made during hours of operation pursuant to § 35-4-81 by an employee of the licensee who is at least twenty-one years old. The employee shall obtain the signature of a person twenty-one years of age or older prior to delivery of the shipment. The employee shall request that the person signing for the delivery display a valid age-bearing photo identification document issued by this state, another state, or the federal government verifying that the person is twenty-one years of age or older. Documentation verifying the identification of the person signing for the delivery shall be retained by the licensee for one year.

Any licensee who delivers alcohol to a person under twenty-one years of age is subject to a civil penalty of one thousand dollars for a first offense and two thousand dollars for a second or subsequent offense. Any money collected pursuant to this section shall be deposited in the general fund.

Source: SL 2017, ch 169, § 1.



§ 35-4-128 Manufacture, sale, or possession of powdered, condensed, or concentrated alcohol prohibited--Exceptions--Violation as misdemeanor.

35-4-128. Manufacture, sale, or possession of powdered, condensed, or concentrated alcohol prohibited--Exceptions--Violation as misdemeanor. Unless specifically allowed in this section, the manufacture, sale or possession of alcohol in a powdered, condensed, or other concentrated form as defined in § 35-1-1 or the sale or possession of an alcoholic beverage that is reconstituted from alcohol in a powdered, condensed, or other concentrated form is prohibited.

The provisions of this section do not apply to the following:

(1) Any hospital that possesses a product defined in subdivision 35-1-1(17A) and that possession is primarily used for conducting scientific research; or

(2) Any state institution, private college or university, or pharmaceutical or biotechnical company that possesses a product defined in subdivision 35-1-1(17A) and that possession is primarily used for conducting bona fide research.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2017, ch 163, § 2.






Chapter 05 - Occupational Tax

§ 35-5-1 Beverages to which chapter applies.

35-5-1. Beverages to which chapter applies. The provisions of this chapter shall be construed to relate to all alcoholic beverages.

Source: SDC 1939, § 5.0201; SL 1971, ch 211, § 77.



§ 35-5-2 Tax levied on manufacturers and wholesalers.

35-5-2. Tax levied on manufacturers and wholesalers. There is hereby levied on manufacturers, and wholesalers of alcoholic beverages an occupational tax computed on all alcoholic beverages purchased, received or imported from a distiller, manufacturer, or foreign wholesaler for sale to a retail dealer.

Source: SDC 1939, § 5.0238; SL 1963, ch 17; SL 1971, ch 211, § 78.



§ 35-5-3 Amount of tax based on quantities--Diluted beverages.

35-5-3. Amount of tax based on quantities--Diluted beverages. The occupational tax based on the quantities of different kinds of alcoholic beverages is:

(1) Malt beverages, eight dollars and fifty cents per barrel of thirty-one gallons, or a pro rata portion thereof in accordance with the size of the bulk container;

(2) All light wines and diluted beverages (except sparkling wines and cider) containing alcohol by weight to the extent of more than 3.2 percent and not more than fourteen percent, ninety-three cents per gallon;

(3) All wines (except sparkling wines) containing alcohol by weight to the extent of more than fourteen percent and not more than twenty percent, one dollar and forty-five cents per gallon;

(4) All wines (except sparkling wines) containing alcohol by weight to the extent of more than twenty percent and not more than twenty-four percent, all natural sparkling wines containing alcohol and all artificial sparkling wines containing alcohol, two dollars and seven cents per gallon;

(4A) All cider containing alcohol by weight not more than ten percent, twenty-eight cents per gallon;

(5) All other alcoholic beverages not otherwise specified, three dollars and ninety-three cents per gallon.

For the purposes of this section, diluted beverages are alcoholic beverages prepared from the admixture of spirits or wine with water, dairy products, fruit juices, or vegetable juices, to which may be added natural flavors, artificial flavors, sweetening agents, or food additives to produce a beverage distinct and unique from the spirits or wine. In no case does the term, diluted beverages, include beverages which contain in excess of twelve percent alcohol by weight.

Any funds collected from the tax imposed by this section shall be deposited in the alcoholic beverage fund.

Source: SDC 1939, §§ 5.0238 (1), 5.0314; SL 1945, ch 17, § 4; SL 1955, ch 6, § 7; SL 1963, ch 17; SL 1963, ch 21, § 1; SL 1965, ch 18, § 1; SDCL § 35-7-2; SL 1971, ch 211, § 79; SL 1972, ch 201, §§ 1, 2; SL 1981, ch 272, § 1; SL 1987, ch 261, § 44; SL 1987, ch 263; SL 1987, ch 264, § 1; SL 1990, ch 299; SL 1998, ch 221, § 2; SL 2010, ch 180, § 51.



§ 35-5-3.1 Repealed.

35-5-3.1. Repealed by SL 1987, ch 261, § 45.



§ 35-5-3.2 Tax for malt beverage manufacturers selling to public for consumption on licensed premises.

35-5-3.2. Tax for malt beverage manufacturers selling to public for consumption on licensed premises. In addition to the provisions of § 35-4-49, a malt beverage manufacturer may sell the malt beverage such manufacturer manufactures to the public for consumption on the licensed premises. A malt beverage manufacturer who manufactures less than five thousand barrels of malt beverage a year may hold on the premises where the malt beverage is manufactured an on-sale license issued pursuant to subdivision 35-4-2(4) and subject to the quota established in § 35-4-11 or a malt beverage retailer's license issued pursuant to subdivision 35-4-2(16) or an on-sale wine license issued pursuant to subdivision 35-4-2(12). The manufacturer shall pay the tax imposed under subdivision 35-5-3(1) on all malt beverages so sold. Any manufacturer who holds a malt beverage retailer's license as provided in this section may also hold a malt beverage retailer's license at other locations but may sell the malt beverages it manufactures only at the location where the beverages are manufactured or to wholesalers licensed pursuant to this title.

Source: SL 1989, ch 318, § 1; SL 1991, ch 298, § 1; SL 1993, ch 270, § 1; SL 1995, ch 208, § 1; SL 1996, ch 225; SL 1997, ch 214, § 1.



§ 35-5-3.3 Issuance of malt beverage package dealer's license to manufacture--Tax imposed.

35-5-3.3. Issuance of malt beverage package dealer's license to manufacture--Tax imposed. A malt beverage manufacturer who possesses an on-sale license authorized pursuant to § 35-5-3.2 may be issued a malt beverage package dealer's license issued pursuant to subdivision 35-4-2(17) for such premises where the malt beverage is manufactured, limited to the sale of malt beverages the manufacturer manufactures. The manufacturer shall pay the tax imposed under subdivision 35-5-3(1) on all malt beverages so sold.

Source: SL 1993, ch 270, § 2.



§ 35-5-4 Computation on fractions of gallon.

35-5-4. Computation on fractions of gallon. In computing the occupational tax on any package of alcoholic beverages, other than malt beverages, a proportionate tax at a like rate on all fractional parts of a gallon less than one-sixteenth shall be taxed at the same rate as for one-sixteenth of a gallon.

Source: SDC 1939, § 5.0238 (1); SL 1963, ch 17; SL 1971, ch 211, § 80; SL 1987, ch 261, § 46.



§ 35-5-5 Repealed.

35-5-5. Repealed by SL 1971, ch 211, § 121.



§ 35-5-6 Beverages exempt from occupational tax.

35-5-6. Beverages exempt from occupational tax. The following alcoholic beverages sold by licensees are hereby excepted from the tax levied by § 35-5-2:

(1) Alcohol sold to dispenser licensees;

(2) Sacramental wines;

(3) Alcoholic beverages sold by distiller licensees for transportation in interstate commerce outside the state, or, to wholesale licensees under this title;

(4) Malt beverages sold by manufacturers for transportation in interstate commerce.
Source: SDC 1939, § 5.0240; SL 1945, ch 22, § 3; SL 1971, ch 211, § 82; SL 1987, ch 261, § 47.



§ 35-5-6.1 Additional tax on wholesaler's purchases--Administration--Disposition of proceeds.

35-5-6.1. Additional tax on wholesaler's purchases--Administration--Disposition of proceeds. In addition to the tax imposed by § 35-5-3, a tax of two percent of the purchase price is imposed upon the purchases of alcoholic beverages, except malt beverages, by a wholesaler from a distiller, manufacturer, or supplier. The tax shall be paid monthly and shall be administered and collected in the same manner as provided in this chapter for the collection of the occupational tax. A licensee shall indicate the total dollar amount of purchases received during the reporting period. Funds collected from the tax imposed by this section shall be deposited in the state general fund.

Source: SL 1978, ch 267, §§ 1, 2; SL 1981, ch 272, § 2; SL 1987, ch 261, § 48.



§ 35-5-7 Bond required of licensees--Amount of bond--Deposit in lieu of bond.

35-5-7. Bond required of licensees--Amount of bond--Deposit in lieu of bond. Any licensee liable for the payment of the occupational tax levied under this chapter may be required by the secretary to file with the secretary a bond or bonds, in an amount and form prescribed by the secretary, with corporate surety satisfactory to the secretary. The amount of the bond may not exceed fifty thousand dollars, and the secretary may require the increase or permit the decrease of the amount of the bond to a sum that the secretary deems necessary to assure payment of the tax. The bond or bonds shall run to the state and shall be conditioned on the payment of all taxes levied by this chapter on or before the due date of payment, and on the payment of all fines and penalties lawfully imposed by reason of failure to pay any such taxes on the date payment is due. In lieu of a bond the secretary may allow the licensee to furnish the amount of the bond in cash or negotiable securities approved by the secretary.

Source: SDC 1939, §§ 5.0109, 5.0208, 5.0239, 5.0307; SL 1941, ch 8; SL 1943, ch 11; SL 1959, ch 8; SL 1959, ch 12; SL 1963, ch 11; SL 1963, ch 12, § 2; SL 1965, ch 16; SDCL §§ 35-1-6, 35-4-36, 35-5-7, 35-6-16, 35-6-17; SL 1971, ch 211, § 83; SL 2008, ch 37, § 185.



§ 35-5-7.1 Cancellation of bond by surety--Revocation of license.

35-5-7.1. Cancellation of bond by surety--Revocation of license. The surety may cancel the bond required by § 35-5-7 as to future liability by giving thirty days' written notice to the department and the licensee. Unless the licensee gives other sufficient security by the end of the thirty-day period, the licensee's license shall be revoked.

Source: SDC 1939, § 5.0307 as added by SL 1959, ch 12; SL 1963, ch 11; SL 1965, ch 16; SDCL §§ 35-4-37, 35-6-19; SL 1971, ch 211, § 84; SL 2008, ch 37, § 186.



§ 35-5-8 , 35-5-9. Repealed.

35-5-8, 35-5-9. Repealed by SL 1971, ch 211, § 121.



§ 35-5-10 Monthly return and payment of tax based on quantity of beverages--Violation as misdemeanor.

35-5-10. Monthly return and payment of tax based on quantity of beverages--Violation as misdemeanor. Licensees liable for the payment of the occupational tax levied by this chapter shall file with the secretary a return, on such form as the secretary may require, showing the kind and quantity of alcoholic beverages produced, received, and on hand, together with the names of the persons from whom received, the amount of tax due, and such other information as the secretary shall by regulation prescribe. Said return, covering the period of one calendar month, together with payment of the tax due, shall be transmitted to the department on or before the twenty-fifth day of the second month following the close of the reporting period. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939 §§ 5.0239, 5.0315; SL 1955, ch 6, §§ 4, 8; SL 1963, ch 12, § 2; SL 1965, ch 18, § 2; SDCL, §§ 35-5-8 to 35-5-10, 35-7-4, 35-7-6; SL 1971, ch 211, § 85; SL 1992, ch 158, § 62.



§ 35-5-11 , 35-5-12. Repealed.

35-5-11, 35-5-12. Repealed by SL 2010, ch 180, §§ 54, 55.



§ 35-5-13 Repealed.

35-5-13. Repealed by SL 1971, ch 211, § 121.



§ 35-5-14 Repealed.

35-5-14. Repealed by SL 2010, ch 180, § 56.



§ 35-5-15 to 35-5-18. Repealed.

35-5-15 to 35-5-18. Repealed by SL 1971, ch 211, § 121.



§ 35-5-19 Additional tax assessed as penalty on delinquency in payment of tax--Reduction or elimination for reasonable cause--Interest on tax not paid on due date--Additional amount added for false return--Collection and enforcement of tax, penalty and interest--Application of amounts collected.

35-5-19. Additional tax assessed as penalty on delinquency in payment of tax--Reduction or elimination for reasonable cause--Interest on tax not paid on due date--Additional amount added for false return--Collection and enforcement of tax, penalty and interest--Application of amounts collected. Any person required to file returns or reports under this chapter, who fails to file a return or report within the month following the month the return or report is due is subject to an additional tax, assessed as a penalty, equal to ten percent of the tax or ten dollars, whichever is greater. However, for a reasonable cause shown, the secretary may reduce or eliminate such penalty. If the tax imposed by this chapter is not paid on the due date, the amount of the tax shall bear the interest at the Category D rate of interest as established in § 54-3-16 from the date of delinquency until paid. If any licensee files a false or fraudulent return, there shall be added to the tax an amount equal to the tax evaded, or attempted to be evaded. Penalty and interest are considered the same as tax for the purposes of collection and enforcement including liens, distress warrants and criminal violations. Any payment received for taxes, penalty, or interest is applied first to tax, beginning with the oldest delinquency, then to interest and then to penalty. No court of this state may enjoin the collection of any such tax or civil penalty.

Source: SDC 1939, § 5.0239 as added by SL 1963, ch 12, § 2; SDC Supp 1960, § 5.0238-1; SDCL, §§ 35-5-18, 35-7-7; SL 1971, ch 211, § 90; SL 1983, ch 28, § 48; SL 1983, ch 265; SL 1984, ch 319, § 22; SL 1988, ch 296.



§ 35-5-20 Records and reports required of licensees--Entry and examination on default--Violation as misdemeanor.

35-5-20. Records and reports required of licensees--Entry and examination on default--Violation as misdemeanor. Any licensee liable for the payment of the occupational tax shall keep, in current and available form on the licensed premises, records of all purchases, sales, quantities on hand, and such other information as the secretary may prescribe by rule promulgated pursuant to chapter 1-26. The secretary may require from any licensee any reports the secretary prescribes, and the secretary may require the production of any book, record, document, invoice, and voucher kept, maintained, received, or issued by the licensee in connection with the licensee's business that, in the judgment of the secretary, may be necessary to administer and discharge the secretary's duties, to secure the maximum of revenue to be paid, and to carry out the provisions of law. A violation of this section is a Class 1 misdemeanor.

If default is made, or if any such licensee fails or refuses to furnish any other reports or information referred to upon request for the reports or information, the secretary may enter the licensee's premises where the records are kept and make such examination as is necessary to compile the required report. The cost of the examination shall be paid by the licensee whose reports are in default.

Source: SDC 1939, § 5.0239 as added by SL 1963, ch 12, § 2; SL 1967, ch 8, § 3; SDCL §§ 35-5-20, 35-8-9; SL 1971, ch 211, § 91; SL 1987, ch 82, § 51; SL 1992, ch 158, § 63; SL 2008, ch 37, § 189.



§ 35-5-20.1 Reports required on shipments of beverages into state--Violation as misdemeanor.

35-5-20.1. Reports required on shipments of beverages into state--Violation as misdemeanor. Any person outside the state who sells or ships alcoholic beverages to a distiller, manufacturer, wholesaler, solicitor, or dispenser within this state shall forthwith forward to the secretary such a report as the secretary shall require, giving the name and address of the licensee or person making the purchase, the quantity and kind of alcoholic beverages sold, the manner of delivery and such other information as the secretary by rule requires. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, §§ 5.0224, 5.0225, 5.0312; SL 1943, ch 12; SL 1945, ch 24; SL 1955, ch 6, § 6; SDCL, §§ 35-4-58, 35-4-68, 35-6-33; SL 1971, ch 211, § 98; SL 1992, ch 158, § 64.



§ 35-5-20.2 Revocation or suspension of licenses and permits on failure to report shipments--Notice to licensees not to purchase from offender.

35-5-20.2. Revocation or suspension of licenses and permits on failure to report shipments--Notice to licensees not to purchase from offender. The failure by any person to make a report as required by § 35-5-20.1 is sufficient cause for the secretary to revoke or suspend all licenses to solicitor licensees employed by the person, to terminate any permit issued to the person under § 35-4-46, and to notify all distiller, manufacturer, and wholesaler licensees to make no further purchases from the person until notified by the secretary that such purchases may be resumed.

Source: SDC 1939, §§ 5.0224, 5.0312; SL 1943, ch 12; SL 1945, ch 24; SL 1955, ch 6, § 6; SDCL §§ 35-4-68, 35-6-33; SL 1971, ch 211, § 99; SL 2008, ch 37, § 190.



§ 35-5-21 Repealed.

35-5-21. Repealed by SL 1992, ch 158, § 65.



§ 35-5-21.1 Repealed.

35-5-21.1. Repealed by SL 2010, ch 180, § 52.



§ 35-5-21.2 Repealed.

35-5-21.2. Repealed by SL 1983, ch 217, § 1.



§ 35-5-21.3 Repealed.

35-5-21.3. Repealed by SL 1987, ch 264, § 3.



§ 35-5-22 Distribution to municipalities from alcoholic beverage fund.

35-5-22. Distribution to municipalities from alcoholic beverage fund. Twenty-five percent of all of the revenues deposited in the alcoholic beverage fund shall revert to the municipalities. Each municipality's share of the fund shall be determined by the ratio of the population of each municipality to the total population of all the municipalities sharing in the receipts. The Department of Revenue shall make the reversion by remitting not later than November first, February first, May first, and August first, of each year to the finance officer of each municipality its share of the fund. The amount received by each municipality shall be deposited in the municipality's general fund.

Source: SDC 1939, § 5.0241 as added by SL 1945, ch 25; SL 1951, ch 8; SL 1957, ch 7; SL 1961, ch 17; SL 1963, ch 18; SL 1971, ch 211, § 93; SL 1981, ch 272, § 4; SL 1987, ch 264, § 4; SL 1987, ch 265; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2016, ch 190, § 1.



§ 35-5-22.1 Entities sharing in municipal distribution.

35-5-22.1. Entities sharing in municipal distribution. For the purposes of § 35-5-22, municipalities include:

(1) Municipalities as defined in subdivision 9-1-1(6);

(2) Any unincorporated platted town with a United States post office;

(3) Any unincorporated town in which a retail licensee is authorized to operate;

(4) Open mess facilities authorized by federal laws at defense installations. Thirty percent of the tax contributed to the fund by the licensed wholesaler, resulting from tax paid sales to the facility, shall revert to that facility;

(5) Any unincorporated platted municipality within an organized township which had a United States post office as of July 1, 1980.
Source: SDC 1939, § 5.0241 as added by SL 1945, ch 25; SL 1951, ch 8; SL 1957, ch 7; SL 1961, ch 17; SL 1963, ch 18; SDCL, §§ 35-5-24, 35-5-24.1; SL 1968, ch 6; SL 1971, ch 211, § 94; SL 1985, ch 33, § 31; SL 1994, ch 288.



§ 35-5-22.2 Distribution to counties from alcoholic beverage fund.

35-5-22.2. Distribution to counties from alcoholic beverage fund. Twenty-five percent of all of the revenues deposited in the alcoholic beverage fund shall revert to the counties. Twenty-five percent of such alcoholic beverage fund so distributed to counties shall be divided equally by all counties. The remaining seventy-five percent shall be allocated to counties by the ratio of the population of each county to the total population of all the counties sharing in the receipts. The Department of Revenue shall make the reversion by remitting not later than November first, February first, May first, and August first, of each year to the county auditor of each county its share of the fund. The amount received by each county shall be deposited in the county's general fund to be dedicated to expenses related to county law enforcement, jails, state's attorneys, public defenders, and court-appointed attorneys.

Source: SL 2016, ch 190, § 2.



§ 35-5-23 to 35-5-24.1. Repealed.

35-5-23 to 35-5-24.1. Repealed by SL 1971, ch 211, § 121.



§ 35-5-25 Payment to township or county of distribution for unincorporated town.

35-5-25. Payment to township or county of distribution for unincorporated town. In the case of an unincorporated town within an organized township, reversion of its share of the fund under § 35-5-22 shall be made to the treasurer of such township who shall deposit the amount so received in the township general fund. In the case of such an unincorporated town within an unorganized township, reversion of its share of such fund shall be so made to the county treasurer of the county wherein such unincorporated town is located who shall deposit the amount so received in the county general fund.

Source: SDC 1939, § 5.0241 as added by SL 1941, ch 9; SL 1945, ch 25; SL 1951, ch 8; SL 1957, ch 7; omitted SL 1961, ch 17; reenacted SL 1963, ch 18; SL 1971, ch 211, § 95.



§ 35-5-26 Population used as basis for distribution to unincorporated towns.

35-5-26. Population used as basis for distribution to unincorporated towns. The population of any unincorporated town in an organized or unorganized township shall include the entire population of the organized or unorganized township. The population of the unincorporated town in an unorganized township shall be furnished to the secretary by the county auditor of the county in which the unincorporated town is located.

Source: SDC 1939, § 5.0241 as added by SL 1963, ch 18; SL 1971, ch 211, § 96; SL 1985, ch 33, § 33; SL 2010, ch 180, § 53.



§ 35-5-27 Repealed.

35-5-27. Repealed by SL 1971, ch 211, § 121.



§ 35-5-28 Fund balances transferred to general fund.

35-5-28. Fund balances transferred to general fund. After determination is made of the necessary reserve to provide for the reversions to municipalities and counties in § 35-5-22, the balances remaining may be transferred to the general fund.

Source: SDC 1939, § 5.0241; SL 1941, ch 9; SL 1945, ch 25; SL 1951, ch 8; SL 1957, ch 7; SL 1961, ch 17; SL 1963, ch 18; SDCL, § 35-5-27; SL 1971, ch 211, § 86; SL 1985, ch 33, § 32.






Chapter 06 - Sale Of Low-Point Beer [Repealed]

CHAPTER 35-6

SALE OF LOW-POINT BEER [REPEALED]

[Repealed by SL 1971, ch 211, § 121; SL 1987, ch 261, § 10, effective April 1, 1988]



Chapter 07 - Nonintoxicating Beer And Wine Occupational Tax [Repealed]

CHAPTER 35-7

NONINTOXICATING BEER AND WINE OCCUPATIONAL TAX [REPEALED]

[Repealed by SL 1971, ch 211, § 121]



Chapter 08 - Beer Wholesalers [Repealed]

CHAPTER 35-8

BEER WHOLESALERS [REPEALED]

[Repealed by SL 1971, ch 211, § 121]



Chapter 08A - Regulation Of Beer Industry Business Relationships

§ 35-8A-1 Legislative authority and purpose.

35-8A-1. Legislative authority and purpose. The Legislature declares that:

(1) Regulation of business relations between beer distributors and manufacturers is necessary and appropriate and in the public interest; and

(2) This chapter is enacted pursuant to authority of the state under the provisions of the Twenty-First Amendment to the United States Constitution and that its purpose is to provide a three tier structure, consisting of licensed manufacturers or suppliers, licensed wholesalers, and licensed retailers, for the fair, efficient, and competitive importation, sale and distribution of malt beverages; to provide for and facilitate the regulation of the importation, distribution, use, and control of sale of malt beverages; and to facilitate the lawful and orderly marketing of malt beverages pursuant to the police powers of this state, and the taxation of and proper collection of taxes with respect to malt beverages by this state; and to provide a structure for the business relations between a wholesaler and a supplier.
Source: SL 1990, ch 300, § 1.



§ 35-8A-2 Definitions of terms.

35-8A-2. Definitions of terms. Terms used in this chapter mean:

(1) "Agreement," any commercial relationship between a wholesaler and a supplier of a definite duration or indefinite duration, whether written or oral, whereby the wholesaler is granted by the supplier the right to offer and sell the supplier's brands of malt beverages;

(2) "Ancillary business," any business owned by a wholesaler, a controlling stockholder of a wholesaler, or a controlling partner of a wholesaler, the assets of which are primarily used in transporting, storing, or marketing the brand or brands of malt beverage of the supplier with whom the wholesaler has an agreement; or a business owned by wholesaler, a controlling stockholder of a wholesaler, or a controlling partner of a wholesaler which recycles returnable beverage containers;

(3) "Controlling stockholder" or "controlling partner," any person with an ownership interest in the wholesaler of fifty percent or more;

(4) "Designated member," the spouse, child, grandchild, parent, brother, or sister of a deceased individual, who owned an interest in a wholesaler, who inherits the deceased individual's ownership interest under the terms of the deceased individual's will, or who has otherwise, by testamentary device, succeeded the deceased individual in the wholesaler's business, or who inherits such ownership interest under the laws of intestate succession of this state. With respect to an incapacitated individual having an ownership interest in a wholesaler, the term means the person appointed by the court as the conservator of such individual's property. The term also includes the appointed and qualified personal representative and the testamentary trustee of a deceased individual having an ownership interest in a wholesaler;

(5) "Good cause," the failure to comply substantially with the provisions of an agreement, which provisions are reasonable, of material significance, not unconscionable and are not discriminatory as compared with provisions imposed by the supplier on other similarly-situated wholesalers. The term does not include failure or refusal on the part of a wholesaler or supplier to engage in any trade practice, conduct, or activity which would result in a violation of any federal law or regulation or any laws or rules of this state;

(6) "Good faith," the duty of each party to any agreement to deal with the other party in a fair, reasonable, and nondiscriminatory manner consistent with reasonable commercial standards of fair dealing;

(7) "Malt beverages," as defined in subdivision 35-1-1(8) and includes any other beverage obtained by the alcoholic fermentation of an infusion or decoction, or combination of both, in potable brewing water, of malted barley with hops or their parts or their products and with or without other malted cereals, and with or without the addition of unmalted or prepared cereals, other carbohydrates or products prepared therefrom, and with or without the addition of carbon dioxide and with or without other wholesome products suitable for human food consumption;

(8) "Mutually binding written agreement," a written agreement voluntarily entered into by a supplier and a wholesaler whereby the wholesaler is granted by the supplier the right to offer and sell the supplier's brand of malt beverages, and the supplier and wholesaler have agreed to the essential terms and conditions governing their relationship, which essential terms and conditions shall include the term of the relationship, the rights and obligations of the respective parties with regard to the purchase, handling, distribution, marketing, sale, and quality control of supplier's products, and standards and procedures for amendment and termination of the agreement and for transfer of the wholesaler's business;

(9) "Reasonable qualifications," those reasonable and nondiscriminatory standards of the supplier which apply to other similarly situated wholesalers of the supplier, or to other owners or managers of other similarly situated wholesalers of the supplier;

(10) "Successor," any person who replaces a supplier with the right to manufacture, sell, distribute, or import a brand or brands of malt beverages;

(11) "Supplier," any brewer, fermenter, processor, bottler, packager, or importer of beer located within or without the state or any other person whether located within or without the state who enters into a malt beverage distribution agreement with any wholesaler doing business in the state. The term also includes any successor in interest to the supplier, including any purchaser of assets or stock, any surviving corporation resulting from a merger or liquidation, any receiver or assignee or any trustee of the original supplier;

(12) "Territory" or "sales territory," the wholesaler's area of sales and service responsibility designated by the supplier;

(13) "Transfer of wholesaler's business," the voluntary sale, assignment, or other transfer of an amount totaling at least ten percent of the business or control of the business or the assets of the wholesaler, including without limitation the sale or other transfer of stock or assets by merger, consolidation, or dissolution of the wholesalers or the stock of the parent corporation, or the stock or beneficial ownership of any other entity owning or controlling the wholesaler;

(14) "Wholesaler," any person licensed by this state who imports or causes to be imported into this state, or purchases or causes to be purchased within this state, any malt beverage for sale or resale to retailers licensed by this state.
Source: SL 1990, ch 300, § 2; SL 1999, ch 187, § 7.



§ 35-8A-3 Distribution contracts--Application of this chapter.

35-8A-3. Distribution contracts--Application of this chapter. Any supplier and any wholesaler may contract with one another to establish the terms and conditions of their distribution arrangement. If any supplier and any wholesaler have entered into a mutually binding written agreement, the provisions of this chapter do not apply and the relationship, rights, and obligations as between the parties shall be governed in all respects by the provisions of the mutually binding written agreement, if the provisions are reasonable, nondiscriminatory, and not unconscionable. However, no provision of a mutually binding written agreement that is determined to be unreasonable, discriminatory, and unconscionable is of any effect, and the provision is severable from any other provisions. Any specific provision in the agreement is invalid if the provision is more restrictive of the wholesaler's right than this chapter allows or if the provision lessens any obligation of the supplier as specified in this chapter; in that event the provisions of this chapter apply. A supplier may have a different agreement with different wholesalers in different brands.

In the event of a dispute as to whether the relationship, rights, and obligations as between a supplier and a wholesaler are governed by a mutually binding written agreement or by this chapter, any court of competent jurisdiction in this State may determine the issue by declaratory judgment upon proper application to the court by either party to the dispute.

Source: SL 1990, ch 300, § 3; SL 2008, ch 37, § 191.



§ 35-8A-4 Prohibited actions by supplier.

35-8A-4. Prohibited actions by supplier. No supplier may:

(1) Induce or coerce, or attempt to induce or coerce, a wholesaler to do any illegal act by threatening to amend, cancel, terminate, or refuse to renew any agreement existing between the supplier and wholesaler, or by any other means;

(2) Require a wholesaler by any means to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a supplier, unless the cost is allocated fairly to each wholesaler in that market area according to sales to the wholesalers;

(3) Withhold delivery of malt beverages ordered by a wholesaler or change a wholesaler's quota of a brand or brands if the action is not made in good faith;

(4) Require a wholesaler to accept delivery of any malt beverages or other item or commodity which was not ordered by the wholesaler or which was ordered but properly cancelled by the wholesaler in accordance with the procedures previously established by the supplier. However, a supplier may impose reasonable inventory requirements upon a wholesaler if the requirements are made in good faith and are generally applied to other similarly situated wholesalers of the supplier;

(5) Require a wholesaler to purchase one or more brands of malt beverages in order for the wholesaler to purchase another brand or brands of malt beverage for any reason;

(6) Prohibit a wholesaler from dealing in any product not supplied by the supplier, including any product of any other supplier of any other alcoholic beverage or any nonalcoholic product, or in any way attempt to regulate or control ancillary businesses of a wholesaler;

(7) Fix or maintain the price at which a wholesaler may resell malt beverages;

(8) Take any action not in good faith against a wholesaler for or because of the filing of a complaint regarding an alleged violation by the supplier of any state or federal law or administrative rule;

(9) Refuse to approve any proposed manager or successor manager without good cause or require or prohibit any change in the manager or successor manager of a wholesaler who has been previously approved by the supplier without good cause. For purposes of this subdivision, good cause is the failure of a manager or successor manager to meet commercially reasonable standards or to perform commercially reasonable duties as specified in an agreement between the supplier and wholesaler; or

(10) Withdraw from or discontinue supplying to a wholesaler one or more brands or packages of malt beverages. However, nothing in this subdivision prohibits a supplier from withdrawing or discontinuing any brand or package on a state-wide or on a media coverage area basis at any time on reasonable notice or conducting test marketing of a new brand or of a brand of beer which is not currently being sold in this state.
Source: SL 1990, ch 300, § 4; SL 1999, ch 187, § 8.



§ 35-8A-5 Good cause for termination, cancellation, nonrenewal, discontinuance, or modification.

35-8A-5. Good cause for termination, cancellation, nonrenewal, discontinuance, or modification. Except as provided in § 35-8A-6, no supplier may terminate an agreement, cancel an agreement, fail to renew an agreement upon expiration of its terms, refuse to continue under an agreement, or require a material modification of a wholesaler's territory unless good cause exists. Good cause exists for the purpose of termination, cancellation, nonrenewal, discontinuance, or modification if all of the following occur:

(1) There is a failure by the wholesaler to substantially comply, without reasonable excuse or justification, with a provision of the agreement which is both reasonable and of material significance to the business relationship between the wholesaler and the supplier;

(2) The supplier first acquired knowledge of the failure to comply described in subdivision (1) no more than two years before the date the wholesaler was given final notice under subdivision (5);

(3) The wholesaler has been notified in writing by the supplier of the alleged noncompliance and has been afforded thirty days in which to submit a plan of corrective action to comply with the agreement and an additional ninety days to cure the noncompliance in accordance with the plan;

(4) The wholesaler was afforded a reasonable opportunity to comply with the agreement within the time as provided in subdivision (3). If the wholesaler cures the alleged noncompliance during the time limits provided, the notice of termination is void;

(5) The wholesaler was given final written notice by the supplier of failure to comply with the agreement. The notice shall be delivered by certified mail, return receipt requested, and shall contain a statement of the intention to terminate, cancel, not renew, or discontinue the agreement, a statement of the reasons for the termination, cancellation, nonrenewal, or discontinuance and the date on which the termination shall take effect. The date may not be less than fifteen business days following receipt by the wholesaler of this notice; and

(6) The supplier has acted in good faith.
Source: SL 1990, ch 300, § 5.



§ 35-8A-6 Conditions for terminating, failing to renew, or refusing to continue under an agreement by supplier--Notice to wholesaler.

35-8A-6. Conditions for terminating, failing to renew, or refusing to continue under an agreement by supplier--Notice to wholesaler. Upon providing the wholesaler notice by certified mail, a supplier may immediately terminate an agreement, cancel an agreement, fail to renew an agreement upon expiration of its term, or refuse to continue under an agreement if any of the following has occurred:

(1) The state or federal license of the wholesaler has been revoked or suspended for a period of more than thirty-one days;

(2) The wholesaler is insolvent, within the definition of that term contained in 11 U.S.C. § 101, as amended to January 1, 2008, and an order for relief under 11 U.S.C. ch. 7, as amended to January 1, 2008, has been entered with respect to the wholesaler, or there has been a liquidation or dissolution of the wholesaler that materially affects the wholesaler's ability to remain in business;

(3) The wholesaler or any individual who holds ten percent or more of the stock or other ownership interest of the wholesaler has been convicted of, or pleads guilty to, a felony that may in the reasonable judgment of the supplier materially and adversely affect the ability of the wholesaler to sell the supplier's products in the wholesaler's territory;

(4) The wholesaler has committed fraud in its dealings with the supplier or the supplier's products;

(5) The wholesaler has sold malt beverages supplied by the supplier to a retailer who the wholesaler knows, or reasonably should know, does not have a location within the wholesaler's territory at which the retailer is entitled to resell malt beverages; or the wholesaler has sold malt beverages supplied by the supplier to any person the wholesaler knows or should know will sell or supply all or part of the malt beverages to any retail location that does not have a location within the wholesaler's territory at which the retailer is entitled to resell malt beverages;

(6) The wholesaler has failed to pay for products ordered and delivered in accordance with established terms with the supplier and has continued to fail to make payment within five business days after receipt of written notice of the delinquency and demand for immediate payment;

(7) The wholesaler has made a transfer of wholesaler's business without prior written notice to, and approval by, the supplier in accordance with this chapter;

(8) The wholesaler ceases to carry on business with respect to the brewer's products unless the failure to carry on business is due to force majeure and the wholesaler has not taken reasonable steps to overcome those events that constitute the force majeure or has been unable to carry on business for a period of more than five days; or

(9) The brewer and wholesaler agree to a termination.
Source: SL 1990, ch 300, § 6; SL 2008, ch 37, § 192.



§ 35-8A-7 When compensation required from brewer--Reasonable value--Arbitration.

35-8A-7. When compensation required from brewer--Reasonable value--Arbitration. Any brewer who amends, cancels, terminates, or refuses to continue or renew any beer agreement, or causes a wholesaler to resign, unless for good cause shown as defined in § 35-8A-5, from an agreement or unreasonably withholds consent to any assignment, transfer, or sale of a wholesaler's business, shall pay the wholesaler reasonable compensation for the value of the wholesaler's business. In determining the value of the wholesaler's business, consideration shall be given to all elements of value, including goodwill and going concern value.

If the brewer and the beer wholesaler are unable to mutually agree on the reasonable compensation to be paid for the value of the wholesaler's business, the matter may be submitted to arbitration as set forth in § 35-8A-9.

Source: SL 1990, ch 300, § 7.



§ 35-8A-8 Brewery may assume wholesaler's business--Time limitation--Brewer as limited partner with wholesaler.

35-8A-8. Brewery may assume wholesaler's business--Time limitation--Brewer as limited partner with wholesaler. If the brewery assumes ownership of the wholesaler's business upon payment of full value to the wholesaler or upon repossession under a loan from the brewer to the wholesaler, the brewery may operate the wholesalership for only a reasonable period of time thereafter, not to exceed two years. Otherwise, no manufacturer or brewer, or party directly interested in either of them, may be granted a wholesale license. Nothing in this chapter may be construed to prohibit an interest by a brewer in a wholesaler's business as a limited partner as defined by chapter 48-7, or to the extent of any amount loaned by the brewer to the wholesaler in acquiring the wholesaler's business. Such arrangement may exist for no longer than ten years. If the general partner defaults in the agreement with the limited partner, and the latter acquires title to the general partner's interest, the limited partner shall divest itself of the general partner's interest within two years.

Source: SL 1990, ch 300, § 8; SL 1995, ch 208, § 2.



§ 35-8A-9 Injunctive relief for violation of distribution agreement--Costs and attorney fees--Jurisdiction--Arbitration upon agreement by all parties.

35-8A-9. Injunctive relief for violation of distribution agreement--Costs and attorney fees--Jurisdiction--Arbitration upon agreement by all parties. Any party to a distribution agreement aggrieved by a violation of any provision of this chapter may seek injunctive relief enjoining the violation and recovery of damages caused by the violation. The prevailing party to any action charging a violation of this chapter is entitled to recover costs of suit and reasonable attorney's fees. Relief shall be sought in a civil action brought in the circuit court for the county in which the wholesaler's principal place of business is located, or in a federal court of competent jurisdiction located in South Dakota.

After a dispute arises, arbitration shall proceed only if all parties agree, at that time, to submit the dispute to arbitration and that the decision of the arbitrators shall be final and binding. The dispute shall be submitted to a panel of three arbitrators. One arbitrator shall be selected by the supplier within thirty days after the parties have agreed to arbitrate. One arbitrator shall be selected by the wholesaler within thirty days after the parties have agreed to arbitrate. The third arbitrator shall be selected from a list of five candidates supplied by the American Arbitration Association at the request of the parties and made within ten days after the parties have agreed to submit the dispute to arbitration. Within ten days after receipt of the list, the wholesaler and the supplier may disqualify up to two candidates from the list. The American Arbitration Association shall select the third arbitrator from the candidates not disqualified by the parties. The arbitration shall proceed in accordance with the rules of the American Arbitration Association within thirty days after the selection of the arbitration panel has been completed. The cost of the arbitration shall be borne equally by the parties. The award of a majority of the arbitrators shall be final and binding on the parties.

Source: SL 1990, ch 300, § 9; SL 1999, ch 187, § 2.



§ 35-8A-10 Transfer of wholesaler's business--Approval required--Exception for death--Unreasonable delay.

35-8A-10. Transfer of wholesaler's business--Approval required--Exception for death--Unreasonable delay. A wholesaler may, at death, transfer the wholesaler's business to a designated member. The consent or approval of the supplier is not required for any transfer of the wholesaler's business at death, including the assignment of wholesaler's rights under the agreement, to a designated member. Any other transfer of wholesaler's business is subject to the supplier's prior written approval. Upon written notice of intent to transfer the wholesaler's business, any individual owning an interest in a wholesaler may transfer that interest to any person who meets the reasonable qualifications required by the supplier. The consent or approval of the supplier is required for any transfer of the wholesaler's business to a proposed transferee to assure that the proposed transferee meets the reasonable qualifications of the supplier. The supplier may not withhold consent without good cause. The supplier may not interfere with, prevent or unreasonably delay the transfer of wholesaler's business, including an assignment of wholesaler's rights under the agreement, if the proposed transferee meets the reasonable qualifications required by the supplier. For the purposes of this section, the term, "unreasonable delay," means a period exceeding sixty days after receipt by supplier of all information reasonably requested from the wholesaler unless a longer period of time is justified by the circumstances. The supplier has the burden of showing that he has acted reasonably and in good faith in refusing to consent to the transfer of the wholesaler's business or the assignment of the wholesaler's rights under the agreement.

Source: SL 1990, ch 300, § 10.



§ 35-8A-11 Distribution agreement binding upon successor.

35-8A-11. Distribution agreement binding upon successor. A successor to a supplier or wholesaler is bound by each distribution agreement the predecessor was a party to at the time of transfer with respect to each brand the successor continues to make available for sale in this state.

Source: SL 1990, ch 300, § 11.



§ 35-8A-12 Waiver of rights void--Mutually binding agreements or voluntary dispute settlements not prohibited.

35-8A-12. Waiver of rights void--Mutually binding agreements or voluntary dispute settlements not prohibited. Any waiver of the rights or remedies granted by this chapter is void. However, nothing in this chapter limits or prohibits suppliers and wholesalers from entering into mutually binding written agreements as defined in this chapter or to limit or prohibit good faith dispute settlements voluntarily entered into by the parties. However, no provision of any written agreement may purport to require the law of any state other than South Dakota to govern the relationship of the parties or to require wholesalers to waive the right to have disputes with their suppliers resolved in courts of competent jurisdiction in South Dakota or to require a wholesaler to waive the right to trial by jury in South Dakota.

Source: SL 1990, ch 300, § 12; SL 1999, ch 187, § 1.



§ 35-8A-13 Unreasonable amendment prohibited.

35-8A-13. Unreasonable amendment prohibited. No supplier may require a wholesaler to assent to any amendment to a distribution agreement which is either unreasonable or not made in good faith.

Source: SL 1990, ch 300, § 13.



§ 35-8A-14 Exclusive sales territories--Designated wholesaler.

35-8A-14. Exclusive sales territories--Designated wholesaler. Each supplier of malt beverages licensed by the state authorizing any licensee to sell its malt beverages shall sell its malt beverages through wholesale licensees of the state to retail licensees authorized under state statute, shall designate exclusive sales territories for every brand or brands sold in the state, and shall name one licensed wholesaler for sales territory who, within that territory, shall be the exclusive wholesaler for the designated brand or brands of said supplier. Such supplier shall enter into a territorial agreement, in writing, designating the exclusive territory and authorizing the sale by a designated licensed wholesaler of that brand or brands within the designated territory. Such supplier may not designate more than one wholesaler for each brand for all or any part of a designated sales territory, and the written territorial agreement may not provide for the distribution of a brand or brands to more than one licensed wholesaler for all or any part of the designated territory. No modification of either the designated sales territory or any territorial agreement is effective unless the supplier has acted in good faith and for good cause and until written notice thereof has been given by the supplier to the wholesaler. The wholesaler licensee designated as the exclusive wholesaler for a brand or brands within a designated territory shall service retail licensees within that territory without discrimination, and shall service for the purpose of quality control all of the malt beverages sold by that wholesaler to retailers within such territory.

No wholesaler may, without the prior approval of the supplier, sell that supplier's malt beverage products to any retailer whose place of business is outside of the wholesaler's designated sales territory for such products, or to any person the wholesaler knows or should know will sell or supply such products to any such retailer. Any violation of the provisions of this section shall subject the licensee to penalties and damages as set forth in Title 37.

Source: SL 1990, ch 300, § 14.



§ 35-8A-15 Application of chapter.

35-8A-15. Application of chapter. The provisions of this chapter shall cover agreements in existence on July 1, 1990, as well as agreements entered into after July 1, 1990. Any written agreement continuous in nature or which has no specific duration or renewal provision which is in existence on July 1, 1990, shall be considered, for the purposes of this chapter, to have been renewed ninety days after July 1, 1990.

Source: SL 1990, ch 300, § 15.



§ 35-8A-16 Brand defined.

35-8A-16. Brand defined. For purposes of this chapter, the term, brand, means any word, name, group of letters, symbol, or combination thereof, that is adopted and used by a brewer or importer to identify a specific beer product, and to distinguish that beer product from another beer product.

Source: SL 1999, ch 187, § 3.



§ 35-8A-17 Brand extension defined.

35-8A-17. Brand extension defined. For purposes of this chapter, the term, brand extension, means any brand that incorporates all or a substantial part of the unique features of a preexisting brand of the same brewer or importer and that relies to a significant extent on the goodwill associated with that preexisting brand.

Source: SL 1999, ch 187, § 4.



§ 35-8A-18 Brand extension to be assigned wholesaler granted exclusive sales territory for preexisting brand--Exemption.

35-8A-18. Brand extension to be assigned wholesaler granted exclusive sales territory for preexisting brand--Exemption. Any brewer or importer, who assigns a brand extension to a wholesaler, shall assign the brand extension to the wholesaler to whom the brewer or importer granted the exclusive sales territory for the brand from which the brand extension resulted. This requirement does not apply to any assignment of a brand extension to a wholesaler that was made by a brewer or importer before July 1, 1999.

Source: SL 1999, ch 187, § 5.



§ 35-8A-19 Future brand extensions to be assigned wholesaler who first had brand.

35-8A-19. Future brand extensions to be assigned wholesaler who first had brand. If prior to July 1, 1999, a brewer or importer assigned a brand extension to a wholesaler who was not the appointed wholesaler for the brand from which the brand extension was made, then any additional brand extension shall be assigned to the wholesaler who first had the brand.

Source: SL 1999, ch 187, § 6.



§ 35-8A-20 Application of certain amended and enacted sections.

35-8A-20. Application of certain amended and enacted sections. The 1999 amendments to §§ 35-8A-9 and 35-8A-12 and §§ 35-8A-16 to 35-8A-19, inclusive, apply to any agreement in existence as of July 1, 1999, as well as any agreement entered into after July 1, 1999. Any written agreement in existence on July 1, 1999, which is continuous in nature or which has no specific duration or renewal provision, shall be considered, for the purpose of §§ 35-8A-9 and 35-8A-12 and 35-8A-16 to 35-8A-19, inclusive, to have been renewed ninety days after July 1, 1999.

Source: SL 1999, ch 187, § 9.






Chapter 09 - Age Requirements For Consumption Of Beverages

§ 35-9-1 Furnishing alcoholic beverage to child prohibited--Exceptions--Violation as misdemeanor--Civil liability.

35-9-1. Furnishing alcoholic beverage to child prohibited--Exceptions--Violation as misdemeanor--Civil liability. It is a Class 1 misdemeanor to sell or give for use as a beverage any alcoholic beverage to any person under the age of eighteen years unless:

(1) It is done in the immediate presence of a parent or guardian or spouse, who is at least twenty-one years of age, while not on the premises of an establishment licensed for the retail sale of alcoholic beverages pursuant to § 35-4-2 or at a special event for which an alcoholic beverage license has been issued; or

(2) It is done by prescription or direction of a duly licensed practitioner or nurse of the healing arts for medicinal purposes.

However, no licensee is civilly liable to any injured person or the injured person's estate for any injury suffered, including any action for wrongful death, or property damage suffered because of the sale or consumption of any alcoholic beverage in violation of the provisions of this section.

Source: SL 1939, ch 13; SL 1943, ch 14, §§ 1, 2; SL 1959, ch 9; SL 1959, ch 46, §§ 1, 2; SDC Supp 1960, §§ 5.0227-2, 5.9910, 13.3304; SL 1963, ch 19; SL 1965, ch 31; SDCL § 26-10-3; SL 1971, ch 211, § 110; SL 1972, ch 154, § 19; SL 1977, ch 190, § 131; SL 1984, ch 249, § 3; SL 1987, ch 261, § 11; SL 1990, ch 301, § 1; SL 1999, ch 188, § 1; SL 2010, ch 180, § 35.



§ 35-9-1.1 Furnishing alcoholic beverage to person eighteen years or older but less than twenty-one years prohibited--Exceptions--Violation as misdemeanor--Civil liability.

35-9-1.1. Furnishing alcoholic beverage to person eighteen years or older but less than twenty-one years prohibited--Exceptions--Violation as misdemeanor--Civil liability. It is a Class 2 misdemeanor to sell or give for use as a beverage any alcoholic beverage to any person who is eighteen years of age or older but less than twenty-one years of age unless it is done in the immediate presence of a parent or guardian or spouse over twenty-one years of age or by prescription or direction of a duly licensed practitioner or nurse of the healing arts for medicinal purposes.

However, no licensee is civilly liable to any injured person or the injured person's estate for any injury suffered, including any action for wrongful death, or property damage suffered because of the sale or consumption of any alcoholic beverage in violation of the provisions of this section.

Source: SL 1990, ch 301, § 2; SL 2010, ch 180, § 36.



§ 35-9-1.2 Reasonable attempt to investigate age.

35-9-1.2. Reasonable attempt to investigate age. Any person charged with a violation of § 35-9-1, 35-9-1.1, or 35-12B-7, may offer evidence, as a defense, that the person made a reasonable attempt to investigate the age of the person by examining an age-bearing identification document that would have appeared valid to a reasonable and prudent person.

Source: SL 1991, ch 299; SL 2000, ch 182, § 1; SL 2010, ch 180, § 60; SL 2015, ch 196, § 8, eff. Jan. 1, 2016.



§ 35-9-1.3 Sale of alcoholic beverage to underaged person based on false identification document--Conviction barred.

35-9-1.3. Sale of alcoholic beverage to underaged person based on false identification document--Conviction barred. No person may be convicted of illegally selling any alcoholic beverage to any underage person pursuant to § 35-9-1 or 35-9-1.1, if the underage person was in possession of, and the seller relied upon, any false age-bearing identification document that was furnished to the underage person by any state agency or local law enforcement agency or any agent, employee, contractor, or associate of any state agency or local law enforcement agency for the purpose of attempting to illegally purchase any alcoholic beverage.

Source: SL 2000, ch 183, § 1.



§ 35-9-1.4 Circumstances under which criminal penalty may not be imposed on licensee for furnishing alcoholic beverage to underage person.

35-9-1.4. Circumstances under which criminal penalty may not be imposed on licensee for furnishing alcoholic beverage to underage person. No criminal penalty may be imposed on a licensee licensed pursuant to this title if:

(1) The person making the sale in violation of § 35-9-1 or 35-9-1.1 is an employee or agent of the licensee;

(2) The employee or agent does not own a controlling interest in the licensee; and

(3) The licensee or person having a controlling interest in the licensee is not present at the time of the sale.
Source: SL 2010, ch 180, § 41.



§ 35-9-1.5 Fine imposed on licensee when sale does not constitute criminal offense.

35-9-1.5. Fine imposed on licensee when sale does not constitute criminal offense. If a sale is in violation of § 35-9-1 or 35-9-1.1 and does not constitute a criminal offense against the licensee, the state's attorney for the county in which the sale took place may as part of any proceeding against the person making the sale request that the court require the licensee to pay a fine in accordance with §§ 35-9-1.4 to 35-9-1.6, inclusive.

Source: SL 2010, ch 180, § 42.



§ 35-9-1.6 Hearing on liability for furnishing alcoholic beverage to underage person--Amount of fine.

35-9-1.6. Hearing on liability for furnishing alcoholic beverage to underage person--Amount of fine. Upon a request from the state's attorney and notice to the licensee, the court shall conduct a hearing to determine if the licensee is liable under §§ 35-9-1.4 to 35-9-1.6, inclusive, and upon a finding that the licensee is liable, the court may order the licensee to pay a fine not to exceed:

(1) Five hundred dollars upon the first violation within two years;

(2) Seven hundred fifty dollars upon the second violation within two years; and

(3) One thousand dollars for the third violation within two years.
Source: SL 2010, ch 180, § 43.



§ 35-9-2 Purchase, possession, or consumption of beverage by person under twenty-one years prohibited--Exception--Misrepresentation of age--Violation as misdemeanor.

35-9-2. Purchase, possession, or consumption of beverage by person under twenty-one years prohibited--Exception--Misrepresentation of age--Violation as misdemeanor. It is a Class 2 misdemeanor for any person under the age of twenty-one years to purchase, attempt to purchase, or possess or consume alcoholic beverages except pursuant to § 35-9-1.1 or when consumed in a religious ceremony and given to the person by an authorized person, or to misrepresent his or her age with the use of any document for the purpose of purchasing or attempting to purchase alcoholic beverages from any licensee licensed under this title.

Source: SL 1949, ch 18, §§ 1, 2; SDC Supp 1960, §§ 5.0227-1, 5.9909; SL 1963, ch 16; SL 1968, ch 5; SL 1971, ch 211, § 111; SL 1977, ch 190, § 132; SL 1987, ch 261, § 12; SL 2010, ch 180, § 61.



§ 35-9-2.1 Merchant may detain person under twenty-one who purchases, attempts to purchase or possesses alcoholic beverage--Conditions.

35-9-2.1. Merchant may detain person under twenty-one who purchases, attempts to purchase or possesses alcoholic beverage--Conditions. Any merchant who is a licensee under this title, or the merchant's employee, who has reasonable grounds to believe a person under the age of twenty-one has illegally purchased, attempted to purchase, or possess alcoholic beverages or has misrepresented the person's age with the use of any document for purposes of purchasing or attempting to purchase alcoholic beverages from the merchant or the merchant's employee, may detain the person, on the premises of the merchant's establishment, in a reasonable manner and for a reasonable length of time:

(1) To request identification;

(2) To verify the identification;

(3) To make reasonable inquiry as to whether the person has violated § 35-9-2;

(4) To inform a law enforcement officer of the detention of the person and surrender that person to the custody of a law enforcement officer; or

(5) In the case of a minor, to inform a law enforcement officer or the parents, guardian, or other private person interested in the welfare of that minor of this detention and to surrender custody of the minor to that person.
Source: SL 2000, ch 185, § 1.



§ 35-9-2.2 Merchant to post notice if persons illegally attempting to purchase alcoholic beverages will be detained.

35-9-2.2. Merchant to post notice if persons illegally attempting to purchase alcoholic beverages will be detained. If a merchant chooses to implement the provisions of § 35-9-2.1, the merchant shall conspicuously post a notice, on the merchant's premises, stating that any person who the merchant reasonably believes was under the age of twenty-one and has attempted to purchase alcoholic beverages, will be detained and surrendered to a law enforcement officer.

Source: SL 2000, ch 185, § 2.



§ 35-9-2.3 Purchase of beverage by adult for person under twenty-one as misdemeanor.

35-9-2.3. Purchase of beverage by adult for person under twenty-one as misdemeanor. Except as provided in §§ 35-9-1 and 35-9-1.1, it is a Class 1 misdemeanor for any person twenty-one years of age or older to purchase or otherwise acquire alcoholic beverages from a retail establishment and to give or resell the alcoholic beverages to any person under the age of twenty-one years.

Source: SL 2000, ch 184, § 1.



§ 35-9-2.4 Immunity from prosecution for offense arising out of underage consumption for person who assists person in need of emergency assistance.

35-9-2.4. Immunity from prosecution for offense arising out of underage consumption for person who assists person in need of emergency assistance. No person may be arrested or prosecuted for any misdemeanor offense of underage consumption, open container, or public intoxication, arising out of underage consumption of alcohol if that person contacts any law enforcement or emergency medical services and reports that a person is in need of emergency medical assistance due to alcohol consumption and that person:

(1) Assists the person in need of emergency medical assistance until assistance arrives; and

(2) Remains and cooperates with medical assistance and law enforcement personnel on the scene.
Source: SL 2016, ch 191, § 1.



§ 35-9-2.5 Immunity from prosecution for offense arising out of underage consumption for person who reports own need of emergency assistance.

35-9-2.5. Immunity from prosecution for offense arising out of underage consumption for person who reports own need of emergency assistance. No person under the age of twenty-one years may be prosecuted for any misdemeanor offense of underage consumption, open container, or public intoxication, arising out of underage consumption of alcohol if that person contacts law enforcement or emergency medical services and reports that he or she is in need of medical assistance due to alcohol consumption and that person remains and cooperates with medical assistance and law enforcement personnel on the scene.

Source: SL 2016, ch 191, § 2.



§ 35-9-3 Repealed.

35-9-3. Repealed by SL 1974, ch 55, § 50.



§ 35-9-4 Repealed.

35-9-4. Repealed by SL 1987, ch 261, § 13.



§ 35-9-4.1 Legislative intent and purpose for raising minimum drinking age.

35-9-4.1. Legislative intent and purpose for raising minimum drinking age. The South Dakota Legislature enacts chapter 261 of the 1987 Session Laws to raise the state's minimum drinking age to twenty-one years of age solely under the duress of a funding sanction imposed by the United States Department of Transportation under 23 U.S.C § 158. The Legislature strongly objects to being forced to choose between loss of highway construction funds, which are badly needed to construct priority road projects to promote the public health and safety of the state's inhabitants and visitors, and loss of its right to set its own drinking age. The action taken by this Legislature shall not be construed as a concession or waiver of its constitutional right to establish at what age an individual may lawfully purchase, possess, and consume alcoholic beverages. Rather, it is taken to ensure that South Dakota is not penalized while it challenges in the United States Supreme Court the federal government's attempt to usurp the state's right to regulate the drinking age of its citizens. This legislation is enacted with the expressed intent of providing the South Dakota attorney general the maximum flexibility to pursue South Dakota's challenge to the federal government's intrusion into a right reserved to the state while ensuring the full availability of federal highway funds for the 1988 construction season. It is the intent of this Legislature that if at any time before or after the effective date of this legislation the provisions of 23 U.S.C § 158 are repealed, expired or declared invalid by the United States Supreme Court, the provisions of this legislation shall become null and void and any provision repealed by SL 1987, ch 261 shall be revived pursuant to § 2-14-19.

Source: SL 1987, ch 261.



§ 35-9-5 Repealed.

35-9-5. Repealed by SL 1987, ch 261, § 14.



§ 35-9-6 Determination of venue when minor apprehended for purchase, possession, or consumption of alcoholic beverage.

35-9-6. Determination of venue when minor apprehended for purchase, possession, or consumption of alcoholic beverage. In any arrest, citation, or prosecution arising from a violation of § 35-9-2, if the person is apprehended for:

(1) The purchase or attempted purchase of alcoholic beverages, the venue is the locality where the purchase or attempted purchase occurred;

(2) The possession or consumption of alcoholic beverages, the venue is the locality where the person was apprehended or any other locality where the person possessed or consumed any portion of the alcoholic beverages.
Source: SL 2000, ch 186, § 1; SL 2001, ch 197, § 1.



§ 35-9-6.1 Determination of venue in juvenile adjudication arising from purchase, possession, or consumption of alcoholic beverage.

35-9-6.1. Determination of venue in juvenile adjudication arising from purchase, possession, or consumption of alcoholic beverage. In any juvenile adjudication arising from a violation of § 35-9-2, if the person is apprehended for:

(1) The purchase or attempted purchase of alcoholic beverages, the venue is the locality where the purchase or attempted purchase occurred or the juvenile's county of residence;

(2) The possession or consumption of alcoholic beverages, the venue is the locality where the juvenile was apprehended or any other locality where the juvenile possessed or consumed any portion of the alcoholic beverages or the juvenile's county of residence.
Source: SL 2001, ch 197, § 2.



§ 35-9-7 Driver's license suspension or restriction for certain violations.

35-9-7. Driver's license suspension or restriction for certain violations. If the conviction or adjudication for a violation of § 35-9-1.1 or 35-9-2 is for a first offense, the court may, in addition to any other penalty allowed by law, order the suspension of the person's driving privileges for a period not less than thirty days and not to exceed one year. Moreover, the court may issue an order permitting the person to operate a motor vehicle for purposes of the person's employment or attendance at school or to court-ordered counseling programs during the hours of the day and the days of the week set forth in the order. The court may also restrict the privilege in some other manner as the court may see fit for a period not to exceed one year.

If the conviction or adjudication for a violation of § 35-9-1.1 or 35-9-2 is for a second or subsequent offense, the court may, in addition to any other penalty allowed by law, order the suspension of the person's driving privileges for a period not less than sixty days and not to exceed one year. Moreover, the court may issue an order permitting the person to operate a motor vehicle for purposes of the person's employment or attendance at school or to court-ordered counseling programs during the hours of the day and the days of the week set forth in the order. The court may also restrict the privilege in some other manner as the court may see fit for a period not to exceed one year.

Source: SL 2000, ch 177, § 2; SL 2001, ch 174, § 2; SL 2002, ch 174, § 1; SL 2012, ch 192, § 1.



§ 35-9-8 Driver's license revocation for certain violations.

35-9-8. Driver's license revocation for certain violations. If the conviction or adjudication for a violation of § 35-9-1 is for a first offense, the court shall, in addition to any other penalty allowed by law, order the revocation of the defendant's driving privileges for a period not less than thirty days and not to exceed one year. However, the court may issue an order permitting the person to operate a motor vehicle for purposes of the person's employment or attendance at school or to court-ordered counseling programs during the hours of the day and the days of the week set forth in the order. The court may also restrict the privilege in such manner as it sees fit for a period not to exceed one year.

If the conviction or adjudication for a violation of § 35-9-1 is for a second or subsequent offense, the court shall, in addition to any other penalty allowed by law, order the revocation of the defendant's driving privileges for a period not less than sixty days and not to exceed one year.

Source: SL 2001, ch 174, § 3.



§ 35-9-9 Social host prohibited from permitting consumption of alcoholic beverages by person under age eighteen--Misdemeanor.

35-9-9. Social host prohibited from permitting consumption of alcoholic beverages by person under age eighteen--Misdemeanor. No person, acting as a social host, may, knowingly, permit any person under the age of eighteen to illegally consume any alcoholic beverage, regardless of the source of the alcoholic beverage, on or at the premises of the person acting as social host. Any violation of this section is a Class 1 misdemeanor.

Source: SL 2014, ch 177, § 1.



§ 35-9-10 Social host prohibited from permitting consumption of alcoholic beverages by person age eighteen, nineteen, or twenty--Misdemeanor.

35-9-10. Social host prohibited from permitting consumption of alcoholic beverages by person age eighteen, nineteen, or twenty--Misdemeanor. No person, acting as a social host, may, knowingly, permit any person aged eighteen, nineteen, or twenty to illegally consume any alcoholic beverage, regardless of the source of the alcoholic beverage, on or at the premises of the person acting as social host. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2014, ch 177, § 2.



§ 35-9-11 Defense available to social host.

35-9-11. Defense available to social host. It is a defense against a conviction for a violation of §§ 35-9-9 and 35-9-10 that, immediately upon learning of the illegal consumption, the social host or an agent of the social host took effective and appropriate action to stop the illegal consumption and to secure or to attempt to secure the contraband alcoholic beverages.

Source: SL 2014, ch 177, § 3.



§ 35-9-12 Social host's lack of physical presence not a defense.

35-9-12. Social host's lack of physical presence not a defense. It is not a defense of a violation of §§ 35-9-9 and 35-9-10 that the social host was not physically present on or at the premises if the social host knew that illegal consumption of alcoholic beverages would occur in his or her absence.

Source: SL 2014, ch 177, § 4.



§ 35-9-13 Social host defined.

35-9-13. Social host defined. For purposes of §§ 35-9-9 to 35-9-12, inclusive, the term, social host, means anyone who hosts a social gathering and knowingly condones the illegal consumption of alcohol by underage persons on property that the host controls.

Source: SL 2014, ch 177, § 5.






Chapter 10 - Enforcement Powers And Procedures

§ 35-10-1 Promulgation of rules.

35-10-1. Promulgation of rules. The secretary may promulgate rules pursuant to chapter 1-26 concerning the following matters involving the sale, purchase, distribution, and licensing of alcoholic beverages under this title:

(1) The marking of bottles, cans, and other containers of alcoholic beverages so as to show the quantity of alcohol by weight and contents of the container;

(2) The invoicing of alcoholic beverages to licensees;

(3) Advertising and the offering of inducements by manufacturers and wholesalers to retailers or retailers to the consumer and may adopt the uniform code on advertising in whole or in part;

(4) The giving of samples by manufacturer, distiller, wholesaler, and solicitor licensees;

(5) The conduct of hearings for the suspension or revocation of licenses;

(6) The prohibition of discriminatory or unfair practices and the preclusion of subterfuges for the accomplishment of such discrimination, including but not limited to, the filing and amendment of price schedules, preservation and conformity to price schedules, limitation of quantity discounts, extensions of credit by manufacturers or wholesalers to retail licensees, prohibiting cash discounts, commercial bribery, prescribing certain types of advertising specialties as being allowable, prohibiting unfair trade practices, requiring sale and delivery in its entirety, prohibiting participation in a violation by any class licensee or foreign dealer, prescribing periods of audit of licensees, limiting advertising that has a utility value to the retailers, prescribing rules for the miscellaneous disposition of liquor as gifts by manufacturers and wholesalers or breakage claimed by manufacturers or wholesalers;

(7) The reporting of information by corporations licensed under this title or seeking to be licensed under this title relating to the full disclosure of corporate information including stockholders, other licenses held, providing for hearing in the case of voluntary transfer and requiring report in case of involuntary transfers of stock;

(8) Bottle sizes of alcoholic beverages offered for sale. However, the department may not place any restrictions upon the distribution of 1.75 liter containers to any on-sale licensee, licensed pursuant to subdivision 35-4-2(4) or (6);

(9) Requiring licensees to furnish breakdowns and statistical information of various types of alcoholic beverages sold to consumers or to retail licensees for the consumers' use;

(10) The application, determination, and computation of the tax; and

(11) The determination of purchase price.
Source: SL 1965, ch 20; SL 1971, ch 211, § 113; revised pursuant to SL 1972, ch 15, § 4; SL 1987, ch 82, § 52; SL 1995, ch 53, § 12; SL 2010, ch 187, § 1.



§ 35-10-2 , 35-10-3. Repealed.

35-10-2, 35-10-3. Repealed by SL 1971, ch 211, § 121.



§ 35-10-4 Subpoena and administration of oaths by secretary.

35-10-4. Subpoena and administration of oaths by secretary. For the purposes of any hearing provided for by this title, the secretary may exercise the powers granted by § 1-26-19.1.

Source: SDC 1939, § 5.0102; revised pursuant to SL 1972, ch 15, § 4; SL 2010, ch 180, § 62.



§ 35-10-5 Payment of federal tax as evidence of engaging in business.

35-10-5. Payment of federal tax as evidence of engaging in business. Payment to the United States by any person other than a licensee under this title of any tax, or special tax, as a distiller, manufacturer, or dealer in any alcoholic beverage or beverages, shall be prima facie evidence that such person is engaged in the business as to which such tax or special tax is levied.

Source: SDC 1939, § 5.0121.



§ 35-10-6 Advertising by unlicensed person as evidence of violation.

35-10-6. Advertising by unlicensed person as evidence of violation. Display of advertising, any notice, or any sign of any kind on or about any place indicating that any alcoholic beverage or beverages are there sold, kept for sale, or given away, shall be prima facie evidence that the person displaying such advertising, notice, or sign, unless a licensee under this title, is keeping for sale alcoholic beverages in violation of § 35-1-4.

Source: SDC 1939, § 5.0121.



§ 35-10-7 Repealed.

35-10-7. Repealed by SL 1992, ch 158, § 66.



§ 35-10-8 Enforcement and collection of cost penalties assessed for violations.

35-10-8. Enforcement and collection of cost penalties assessed for violations. Any cost penalty provided for by this title shall be included in the judgment of conviction and has all the force and effect of a judgment in a civil action. If the person against whom the cost penalty is assessed has furnished a bond as a licensee under this title, the surety is liable for the cost penalty. The cost penalty may be paid by the defendant to the clerk of the court that rendered the judgment in which the cost penalty was assessed. The payment shall operate as a satisfaction of the portion of the judgment relating to the cost penalty and shall be entered upon the judgment record accordingly. If not paid to the clerk, the judgment for the cost penalty shall be enforced by execution or other process, the same as any civil judgment. The clerk or any officer collecting the cost penalty shall, without delay, transmit the cost penalty to the state treasurer with a statement giving full information as to the source of the cost penalty. The state treasurer shall issue a receipt for the cost penalty to the person transmitting the cost penalty.

Source: SDC 1939, § 5.9901; SL 2008, ch 37, § 193; SL 2010, ch 180, § 63; SL 2011, ch 176, § 1.



§ 35-10-9 Notice of convictions mailed to local and state licensing authorities.

35-10-9. Notice of convictions mailed to local and state licensing authorities. If any licensed dealer in alcoholic beverages or the dealer's agent or employee is convicted of:

(1) A violation of any provision of this title, or any law or ordinance regulating the sale of alcoholic beverages; or

(2) Any violation of law or ordinance in the operation of the licensed premises,
the court or magistrate shall, within ten days after the conviction, mail a written notice of conviction to the auditor or finance officer of the municipality or the county auditor of the county having jurisdiction to approve alcoholic beverage licenses for the premises. A copy of the notice shall also be mailed to the Department of Revenue.

Source: SL 1961, ch 18; SL 1974, ch 55, § 36; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 194; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-10-10 Repealed.

35-10-10. Repealed by SL 2010, ch 180, § 57.



§ 35-10-11 Beverages unlawfully used or possessed as contraband--Conviction as confiscation--Return to owner on dismissal.

35-10-11. Beverages unlawfully used or possessed as contraband--Conviction as confiscation--Return to owner on dismissal. Any alcoholic beverage used or possessed in violation of provisions of this title constitutes contraband goods, and is subject to confiscation as provided in this chapter. Any judgment of conviction of illegal use or possession against the person from whom the beverages were taken constitutes a confiscation of the beverages unless the beverages, within twenty days after the judgment, are claimed by some other person who establishes to the satisfaction of the court that the person is the true owner and had no participation in the illegal use or possession. If prosecution on any such charge terminates in a dismissal of the charge, any such beverages, if previously seized, shall be returned to the owner.

Source: SDC 1939, § 5.0122; SL 1971, ch 211, § 115; SL 2008, ch 37, § 196.



§ 35-10-12 Application by officer for judicial determination as to beverages--Notice of time and place of hearing.

35-10-12. Application by officer for judicial determination as to beverages--Notice of time and place of hearing. If there is no dismissal of prosecution or no judgment of conviction of illegal use or possession of alcoholic beverages, any officer seizing the beverages may apply to the court that issued the search warrant under which the beverages were seized, or if the beverages were not seized under a search warrant, to any court of record for the county where the beverages were seized, for an order determining whether the beverages were, in fact, possessed or used in violation of the provisions of this title. The court shall thereupon make an order fixing a time and place for hearing and providing for reasonable notice of the hearing to the person from whom the beverages were seized and to any probable claimant of the beverages. If the person or claimant is unknown, the notice may be by posting or publication as the court directs.

Source: SDC 1939, § 5.0122; SL 2008, ch 37, § 197.



§ 35-10-13 Determination as to status of beverages seized--Order for return to owner or confiscation.

35-10-13. Determination as to status of beverages seized--Order for return to owner or confiscation. Upon hearing, the court shall determine whether alcoholic beverages seized were in fact used or possessed in violation of provisions of this title. If the court finds there was no such illegal use or possession, the court shall order the beverages returned to or held for the owner of the beverages. If the court determines that there was use or possession in violation of provisions of this title, the court shall adjudge the confiscation of the beverages.

Source: SDC 1939, § 5.0122; SL 2008, ch 37, § 198.



§ 35-10-14 Report of beverages confiscated--Destruction of unsalable beverages.

35-10-14. Report of beverages confiscated--Destruction of unsalable beverages. Upon any adjudication in any form of confiscation of alcoholic beverages, the officer having custody of the beverages shall make a full report to the secretary setting forth the quantity, kind, and probable value of the beverages. If the beverages are of such character that the beverages cannot lawfully be sold, or are of insufficient value to justify an attempted sale, the secretary shall order the beverages destroyed. The officer in custody of the beverages shall comply with the order and shall report to the secretary that the order has been carried out.

Source: SDC 1939, § 5.0122; SL 2008, ch 37, § 199; SL 2010, ch 180, § 64.



§ 35-10-15 Custody and storage of salable confiscated beverages.

35-10-15. Custody and storage of salable confiscated beverages. If confiscated alcoholic beverages are lawfully salable, and of sufficient value to justify an attempted sale, the secretary shall take custody of the alcoholic beverages, and shall, pending sale, store the beverages at any convenient and safe place.

Source: SDC 1939, § 5.0122; SL 2008, ch 37, § 200; SL 2010, ch 180, § 58.



§ 35-10-16 Sale by secretary of confiscated beverages--Disposition of proceeds.

35-10-16. Sale by secretary of confiscated beverages--Disposition of proceeds. If confiscated alcoholic beverages accumulate in sufficient quantities, the secretary shall notify all licensed wholesalers as to kinds and types of alcoholic beverages in the secretary's custody for sale. The secretary shall receive bids, and sales shall be made on the basis of the bids as the secretary deems advantageous to the state. All proceeds of any such sale by the secretary shall be deposited with the state treasurer and credited to the general fund.

Source: SDC 1939, § 5.0122; SL 2008, ch 37, § 201; SL 2010, ch 180, § 59.



§ 35-10-17 Place used for violation of beverage laws as common nuisance--Maintenance as misdemeanor.

35-10-17. Place used for violation of beverage laws as common nuisance--Maintenance as misdemeanor. Any structure, conveyance, or place where alcoholic beverages are manufactured, sold, kept, bartered, given away, found, consumed, or used in violation of the laws of the state, relating to alcoholic beverages, and all alcoholic beverages and property kept and used in maintaining the same, is hereby declared to be a common nuisance, and any person who maintains such a common nuisance is guilty of a Class 1 misdemeanor.

Source: SL 1939, ch 15, § 1; SL 1943, ch 13; SDC Supp 1960, § 5.0114-2; SL 1971, ch 211, § 116; SL 1977, ch 190, § 135.



§ 35-10-18 Lien against place of violation for fines and costs assessed--Enforcement of lien.

35-10-18. Lien against place of violation for fines and costs assessed--Enforcement of lien. If a person has knowledge or reason to believe that the person's structure, conveyance, or place is occupied or used for the manufacture, sale, bartering, giving away, keeping, consuming, or using of alcoholic beverages, contrary to the provisions of the laws of the state, and if the person allows the structure, conveyance, or place to be so occupied or used, the structure, conveyance, or place is subject to a lien for and may be sold to pay all fines and costs assessed against the person guilty of such nuisance for such violation. Any such lien may be enforced by action in any court having jurisdiction.

Source: SL 1939, ch 15, § 1; SL 1943, ch 13; SDC Supp 1960, § 5.0114-2; SL 1971, ch 211, § 117; SL 2008, ch 37, § 202.



§ 35-10-19 Action to enjoin nuisance--Bond not required.

35-10-19. Action to enjoin nuisance--Bond not required. An action to enjoin any nuisance, as defined in § 35-10-17, may be brought in the name of the State of South Dakota by the attorney general or by the state's attorney of the county in which the property constituting the nuisance is located. Any action to abate or to enjoin the nuisance may be commenced and conducted as other actions or proceedings for injunction. However, the complaint or affidavit used may be made on information and belief and no bond is required in instituting the proceedings or to secure the issuance of any such injunction.

Source: SL 1939, ch 15, § 2; SDC Supp 1960, § 5.0114-3; SL 2008, ch 37, § 203.



§ 35-10-20 Action secured against premises--Parties defendant.

35-10-20. Action secured against premises--Parties defendant. An action pursuant to § 35-10-19 may be maintained in any court having jurisdiction over such an action. An injunction may be secured against the premises in which the nuisance exists and against any person, partnership, club, association, or corporation, either severally or jointly, who, as owner, tenant, agent, keeper, servant, employee, or manager of any place or premises where the nuisance is created, kept, or maintained, allows the nuisance to exist or continue in any place or on any premises owned, managed, controlled, or occupied by the person, partnership, club, association, or corporation.

Source: SL 1939, ch 15, § 2; SDC Supp 1960, § 5.0114-3; SL 2008, ch 37, § 204.



§ 35-10-21 Temporary injunction issued in action for abatement of nuisance.

35-10-21. Temporary injunction issued in action for abatement of nuisance. If, in an action pursuant to § 35-10-19, it is made to appear by affidavits or otherwise, to the satisfaction of the court, or judge in vacation, that such nuisance exists, a temporary writ of injunction shall forthwith issue, restraining the defendant from conducting or permitting the continuance of such nuisance until the conclusion of the trial. If a temporary injunction is prayed for, the court may issue an order restraining the defendant and all other persons from removing, or in any way interfering, with the alcoholic beverages or fixtures, or other things used in connection with the violation of the laws of the State of South Dakota constituting such nuisance.

Source: SL 1939, ch 15, § 2; SDC Supp 1960, § 5.0114-3.



§ 35-10-22 Order prohibiting manufacture, sale or storage of beverages and occupancy of place of violation.

35-10-22. Order prohibiting manufacture, sale or storage of beverages and occupancy of place of violation. It is not necessary in an action pursuant to § 35-10-19 for the court to find the property involved was being unlawfully used as described in § 35-10-17 at the time of the hearing. However, on finding that the material allegations of the petition are true, the court shall order that no alcoholic beverages may be manufactured, sold, bartered, or stored in the structure, conveyance, or place. Upon judgment of the court ordering the nuisance to be abated, the court may order that the structure, conveyance, or place not be occupied or used for one year thereafter.

Source: SL 1939, ch 15, § 2; SDC Supp 1960, § 5.0114-3; SL 1971, ch 211, § 118; SL 2008, ch 37, § 205.



§ 35-10-23 Bond to secure occupancy of place of violation--Conditions.

35-10-23. Bond to secure occupancy of place of violation--Conditions. Notwithstanding § 35-10-22, the court may permit the structure, conveyance, or place to be occupied or used if the owner, lessee, tenant, or occupant of the structure, conveyance, or place gives bond with sufficient surety, to be approved by the court making the order, in the penal and liquidated sum of not less than five hundred dollars nor more than one thousand dollars. The bond shall be payable to the state and conditioned that alcoholic beverages may not thereafter be manufactured, sold, bartered, kept, or otherwise disposed of in or on the structure, conveyance, or place, and that the owner, lessee, tenant, or occupant will pay all fines, costs, and damages that may be assessed for any violation of law relating to alcoholic beverages upon the property.

Source: SL 1939, ch 15, § 2; SDC Supp 1960, § 5.0114-3; SL 1971, ch 211, § 119; SL 2008, ch 37, § 206.



§ 35-10-24 Repealed.

35-10-24. Repealed by SL 1977, ch 190, § 136.



§ 35-10-25 Summary punishment for contempt--Affidavits as prima facie case.

35-10-25. Summary punishment for contempt--Affidavits as prima facie case. In contempt proceedings arising out of the violation of any order or injunction granted in any action or proceeding pursuant to § 35-10-19, the court or the judge thereof shall summarily, and without jury, try and punish the person or persons guilty thereof. The affidavits upon which any such attachment for contempt issue shall make a prima facie case for the state.

Source: SL 1939, ch 15, § 3; SDC Supp 1960, § 5.0114-4.



§ 35-10-26 Pleadings and evidence in contempt actions.

35-10-26. Pleadings and evidence in contempt actions. The accused in any proceeding pursuant to § 35-10-25 may plead in the same manner as to an information or indictment, insofar as the same is applicable. Evidence may be oral or in the form of affidavits, or both. The court may require the defendant to answer interrogatories, either written or oral. The defendant need not necessarily be discharged upon the defendant's denial of the facts stated in the moving papers.

Source: SL 1939, ch 15, § 3; SDC Supp 1960, § 5.0114-4; SL 2008, ch 37, § 207.



§ 35-10-27 Proceedings governed by general law of contempt.

35-10-27. Proceedings governed by general law of contempt. Except as otherwise provided in §§ 35-10-25 and 35-10-26, the practice in contempt proceedings pursuant to § 35-10-25 shall conform as nearly as may be to the practice in contempt proceedings which is now or may hereafter be prescribed by the laws of this state.

Source: SL 1939, ch 15, § 3; SDC Supp 1960, § 5.0114-4.






Chapter 11 - Liability For Injuries By Intoxicated Persons

§ 35-11-1 Legislative finding--Abrogation of former rule.

35-11-1. Legislative finding--Abrogation of former rule. The Legislature finds that the consumption of alcoholic beverages, rather than the serving of alcoholic beverages, is the proximate cause of any injury inflicted upon another by an intoxicated person. Therefore, the rule in Walz v. City of Hudson, 327 N.W. 2nd 120 (S.D. 1982) is hereby abrogated.

Source: SL 1985, ch 295, § 1.



§ 35-11-2 Social hosts not liable.

35-11-2. Social hosts not liable. No social host who furnishes any alcoholic beverage is civilly liable to any injured person or injured person's estate for any injury suffered, including any action for wrongful death, or property damage suffered because of the intoxication of any person due to the consumption of the alcoholic beverage.

Source: SL 1985, ch 295, § 3; SL 2008, ch 37, § 208.






Chapter 12 - Farm Wineries

§ 35-12-1 Definition of terms.

35-12-1. Definition of terms. Terms used in this chapter mean:

(1) "Farm winery," any winery producing table, sparkling, or sacramental wines as defined in subdivision (2) or wine as defined in subdivision (3), with a majority of the ingredients grown or produced in South Dakota;

(2) "Table, sparkling, and sacramental wines," any beverage made without rectification or fortification and containing not more than twenty-four percent alcohol by volume and made by the fermentation of grapes, grape juice, other fruits, or honey;

(3) "Wine," any beverage made without rectification, except for the purpose of fortification, from the fermentation of grapes, grape juice, other fruit bases, or honey, with or without adding brandy or alcohol, and containing not less than one-half percent and not more than twenty-four percent alcohol by volume.
Source: SL 1996, ch 226, § 1; SL 2006, ch 193, § 1; SL 2008, ch 190, § 1.



§ 35-12-2 Farm winery license--Renewal fee.

35-12-2. Farm winery license--Renewal fee. The secretary of the Department of Revenue may issue a farm winery license to the owner or operator of a farm winery located within the state and producing table wines, sparkling wines, and sacramental wines, or wine as defined in subdivision 35-12-1(3). Licenses may be issued and renewed for an annual fee of one hundred dollars, which is in lieu of all other license fees required by chapter 35-4. The fee shall be deposited in the general fund.

Source: SL 1996, ch 226, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 193, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-12-3 Application of title.

35-12-3. Application of title. Except as otherwise specified in this chapter, all provisions of this title apply to the production, sale, possession, and consumption of table wines, sparkling wines, and sacramental wines, or wine as defined in subdivision 35-12-1(3), produced by a farm winery.

Source: SL 1996, ch 226, § 3; SL 2006, ch 193, § 3.



§ 35-12-4 Wine produced from state-grown fruits and honey--Approval required for use of imported products by winery.

35-12-4. Wine produced from state-grown fruits and honey--Approval required for use of imported products by winery. The holder of a farm winery license may manufacture wine in the state from South Dakota produced or grown grapes, grape juice, other fruit bases, or honey. If South Dakota produced or grown grapes, grape juice, other fruits, or honey are not available in quantities sufficient to constitute a majority of the table or sparkling wine, or wine as defined in subdivision 35-12-1(3), produced by a farm winery, the holder of the farm winery license may file an affidavit with the secretary of the Department of Revenue stating this fact and requesting that the secretary approve the use of imported products by the winery. If the secretary approves, the farm winery may use imported products and shall continue to be governed by the provisions of this chapter. The secretary's approval is effective for a period of one year, after which the farm winery shall use South Dakota grown or produced grapes, grape juice, other fruits, or honey unless the farm winery license holder files a new affidavit and request with the secretary and the secretary approves the request.

Source: SL 1996, ch 226, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 193, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-12-5 Sales authorized by license.

35-12-5. Sales authorized by license. A license issued pursuant to § 35-12-2 authorizes the sale on the farm winery premises of table wine, sparkling wines, or sacramental wines, or any wine as defined in subdivision 35-12-1(3), produced by the farm winery at on-sale or off-sale, in retail, or wholesale lots in total quantities not in excess of one hundred fifty thousand gallons in a calendar year, glassware, wine literature and accessories, food products, South Dakota made products, and the dispensing of free samples of wines offered for sale. Sales at on-sale and off-sale may be made at any time during the week except on Sundays when the on-sale and off-sale sales are restricted to between twelve noon and twelve midnight.

Source: SL 1996, ch 226, § 5; SL 2006, ch 193, § 5; SL 2008, ch 190, § 2.



§ 35-12-6 Registration of labels.

35-12-6. Registration of labels. The licensee shall register labels for each type or brand produced with the secretary of the Department of Revenue, in the same manner and at the same rate as prescribed for wine in chapter 39-13, before sale. If the label or brand states or implies in a false or misleading manner a connection with an actual living or dead Native American leader the secretary shall reject the registration of the label.

Source: SL 1996, ch 226, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-12-7 Excise tax--Exemption for sacramental wines.

35-12-7. Excise tax--Exemption for sacramental wines. There is hereby levied on all table and sparkling wines, and wine as defined in subdivision 35-12-1(3), manufactured or produced by a South Dakota winery an excise tax imposed at the same rates and collected and administered in the same manner as the tax imposed on wine in chapter 35-5. Sacramental wines are exempt from the tax imposed by this section.

Source: SL 1996, ch 226, § 7; SL 2006, ch 193, § 6.



§ 35-12-8 Payment of excise tax--Deposit into general fund--Records and reports.

35-12-8. Payment of excise tax--Deposit into general fund--Records and reports. The excise tax on wines established in § 35-12-7 shall be paid quarterly to the secretary of the Department of Revenue on or before the fifteenth day of the month following the quarter in which the first sale is made in this state by a licensed farm winery and shall be deposited in the general fund. The farm winery licensee shall file with the secretary a return in the form prescribed by the secretary, and shall keep records and render reports required by the secretary in rules promulgated pursuant to chapter 1-26.

Source: SL 1996, ch 226, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 169, § 1.



§ 35-12-9 Promulgation of rules.

35-12-9. Promulgation of rules. The secretary of the Department of Revenue shall promulgate rules pursuant to chapter 1-26 establishing the criteria and procedures for obtaining a farm winery license, and procedures for collecting the excise taxes pertaining to a farm winery.

Source: SL 1996, ch 226, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-12-10 Sale of wine to wholesalers, retailers, and artisan distillers.

35-12-10. Sale of wine to wholesalers, retailers, and artisan distillers. Notwithstanding the provisions of § 35-4-47 or 35-4-60, a farm winery licensed pursuant to this chapter may sell the wine produced under the license to wholesalers and retailers licensed pursuant to subdivisions 35-4-2(2), (3), (4), (5), (6), (9), (11), (12), (13), and (18) and artisan distillers licensed pursuant to § 35-13-2. A farm winery may sell to an artisan distiller wine or other products containing alcohol that are produced on the premises of the winery for blending or distillation by the artisan dealer.

Source: SL 1996, ch 226, § 10; SL 2006, ch 194, § 13.



§ 35-12-11 On-sale license.

35-12-11. On-sale license. The holder of a farm winery license may also hold on the premises where the wine is produced, an on-sale license issued pursuant to subdivision 35-4-2(4) or (6) and subject to the quota established in § 35-4-11 or 35-4-11.1.

Source: SL 2000, ch 187, § 1.



§ 35-12-12 Off-sale license.

35-12-12. Off-sale license. The holder of a farm winery license may also hold on the premises where the wine is produced, an off-sale license issued pursuant to subdivision 35-4-2(19).

Source: SL 2001, ch 194, § 5.






Chapter 12A - Interstate Wine Shipment

§ 35-12A-1 Purchase of wine not in distribution in state--Ordering procedures.

35-12A-1. Purchase of wine not in distribution in state--Ordering procedures. Notwithstanding any other provision of law, any person who is at least twenty-one years of age may purchase and receive wine from another state as provided in this section if the wine is not in distribution in this state. The person may place an order with a licensee as defined in subdivision 35-4-2(3), (5), or (12). The licensee shall order the wine through a wholesaler licensed pursuant to subdivision 35-4-2(2) and the wholesaler shall arrange the purchase of wine. The licensee shall inform the purchaser of the cost of the wine, the amount of any tax that would apply to the purchase pursuant to § 35-5-3, the amount of sales tax that would apply, and the amount of charges for freight and handling. The licensee shall collect the total amount due from the customer before ordering the wine through the wholesaler. After receiving the order for the wine from the licensed retailer the wholesaler shall arrange for the wine to be shipped directly to the licensee who placed the order for the purchaser. Wine purchased pursuant to this chapter may only be delivered and received by the purchaser from a licensee as defined in subdivision 35-4-2(3), (5), or (12).

Source: SL 2003, ch 197, § 1; SL 2015, ch 196, § 19, eff. Jan. 1, 2016.



§ 35-12A-2 No registration fee for certain annual purchase totals.

35-12A-2. No registration fee for certain annual purchase totals. If the wholesaler orders twelve or less cases of a particular brand of wine for an individual purchaser in one calendar year pursuant to this chapter, no registration fee pursuant to chapter 39-13 may be imposed.

Source: SL 2003, ch 197, § 2; SL 2015, ch 196, § 20, eff. Jan. 1, 2016.



§ 35-12A-3 Limit on wine received from another state for personal use--Resale prohibited--Exception--Violation a misdemeanor--Department of Revenue to promulgate rules.

35-12A-3. Limit on wine received from another state for personal use--Resale prohibited--Exception--Violation a misdemeanor--Department of Revenue to promulgate rules. No person may receive more than twelve cases of wine, containing no more than nine liters per case, in any calendar year for personal use from another state under this chapter. No person who receives wine under this chapter may resell any of the wine. However, if the delivery of the wine does not result in a completed sale to the person who placed the original order, the licensee may sell the wine in the ordinary course of business. It is a Class 2 misdemeanor for any person to receive more than twelve cases of wine during a calendar year in violation of this chapter. It is a Class 2 misdemeanor for any person to resell or attempt to resell any wine obtained pursuant to this chapter. The Department of Revenue shall promulgate rules pursuant to chapter 1-26 to provide for the reporting and tracking of information related to the sale of wine under this chapter and to prescribe forms for the implementation of this chapter.

Source: SL 2003, ch 197, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-12A-4 , 35-12A-5. Repealed.

35-12A-4, 35-12A-5. Repealed by SL 2015, ch 196, §§ 21, 22, eff. Jan. 1, 2016.






Chapter 12B - Direct Shipments Of Wine

§ 35-12B-1 Definitions.

35-12B-1. (Section effective January 1, 2016) Definitions. Terms used in this chapter mean:

(1) "Common carrier," a carrier which holds itself out to the general public as engaged in the business of transporting goods for a fee;

(2) "Department," the South Dakota Department of Revenue;

(3) "Direct shipper," a winery that has obtained a wine direct shipper license;

(4) "Purchase price," the price of a product charged to the end consumer before the application of South Dakota state and local taxes;

(5) "Wine carrier," a common carrier that has obtained a wine carrier license;

(6) "Winery," a winery that produces its own wine and holds a federal basic wine manufacturing permit.
Source: SL 2015, ch 196, § 1, eff. Jan. 1, 2016.



§ 35-12B-2 Wine direct shipper license requirements.

35-12B-2. (Section effective January 1, 2016) Wine direct shipper license requirements. Any winery located within or outside of the state may obtain a wine direct shipper license. An applicant for an initial or renewal wine direct shipper license shall:

(1) File an application with the department on a form prescribed by the department;

(2) Pay a license fee of one hundred dollars;

(3) Submit a copy of the applicant's current federal basic wine manufacturing permit;

(4) Register each brand label offered for sale in this state, if not previously registered, and pay all applicable brand registration fees pursuant to chapter 39-13;

(5) Hold a South Dakota sales and use tax license issued by the department; and

(6) Be current on the remittance of all applicable state and local taxes.

The department shall issue a wine direct shipper license to any applicant who meets the requirements of this chapter.

Source: SL 2015, ch 196, § 2, eff. Jan. 1, 2016.



§ 35-12B-3 Wine carrier license requirements.

35-12B-3. (Section effective January 1, 2016) Wine carrier license requirements. Any common carrier may apply for a wine carrier license. An applicant for an initial or renewal wine carrier license shall:

(1) File an application with the department on a form prescribed by the department; and

(2) Pay a license fee of one hundred dollars.

The department shall issue a wine carrier license to any applicant who meets the requirements of this chapter. Any money collected pursuant to this section shall be deposited in the general fund.

Source: SL 2015, ch 196, § 3, eff. Jan. 1, 2016.



§ 35-12B-4 Duration of wine direct shipper license and wine carrier license.

35-12B-4. (Section effective January 1, 2016) Duration of wine direct shipper license and wine carrier license. Each wine direct shipper license and wine carrier license is valid from twelve o'clock midnight on the thirty-first day of December to twelve o'clock midnight on the thirty-first day of the next December. However, the license is valid for an additional three days if a proper application for a new license is in the possession of the department before midnight on the thirty-first day of December when the license expires. The full fee shall be charged for any license for a portion of the period.

Source: SL 2015, ch 196, § 4, eff. Jan. 1, 2016.



§ 35-12B-5 Sale and shipment of wine registered for direct shipment--Requirements.

35-12B-5. (Section effective January 1, 2016) Sale and shipment of wine registered for direct shipment--Requirements. Notwithstanding any other provisions of title 35, a direct shipper licensed pursuant to this chapter may sell and ship wine to any person in this state who is twenty-one years of age or older if the wine is registered for direct shipment as required pursuant to § 35-12B-2. Before shipping the wine, the direct shipper shall verify the age of the person placing the order by obtaining a copy of the person's valid age-bearing photo identification document issued by this state, another state, or the federal government, or by using an age verification service. The direct shipper shall record the name, address, date of birth, and telephone number of the person placing the order on the order form or other verifiable record. The direct shipper shall notify the person placing the order that the recipient of the shipment is required to show a valid age-bearing photo identification document issued by this state, another state, or the federal government upon delivery. No direct shipper may ship more than twelve cases of wine, containing no more than nine liters per case, in any calendar year to any person for personal use under this chapter.

Source: SL 2015, ch 196, § 5, eff. Jan. 1, 2016.



§ 35-12B-6 Package labeling requirements--Penalty for violations.

35-12B-6. (Section effective January 1, 2016) Package labeling requirements--Penalty for violations. A direct shipper shall label each package to be shipped in accordance with the provisions of this chapter so that it conspicuously contains words indicating the package contains alcohol and that the signature of a person twenty-one years of age or older is required for delivery. Any direct shipper who causes a direct shipment of wine in violation of the provisions of § 35-12B-5 or this section is subject to a civil penalty of one thousand dollars for a first offense and two thousand dollars for a second or subsequent offense. Penalties may be levied by the Department of Revenue. Any money collected pursuant to this section shall be deposited in the general fund.

Source: SL 2015, ch 196, § 6, eff. Jan. 1, 2016.



§ 35-12B-7 Delivery of shipment by wine carrier--Requirements--Penalty for violation.

35-12B-7. (Section effective January 1, 2016) Delivery of shipment by wine carrier--Requirements--Penalty for violation. Each shipment of wine made in accordance with this chapter shall be delivered by a wine carrier and shall be accompanied by a shipping label that conforms to the requirements contained in § 35-12B-6. The wine carrier shall obtain the signature of a person twenty-one years of age or older prior to delivery of the shipment, and shall request that the person signing for the shipment display a valid age-bearing photo identification document issued by this state, another state, or the federal government verifying that the person is twenty-one years of age or older.

Any common carrier or wine carrier who delivers wine to a person under twenty-one years of age is subject to a civil penalty of one thousand dollars for a first offense and two thousand dollars for a second or subsequent offense. Any money collected pursuant to this section shall be deposited in the general fund.

Source: SL 2015, ch 196, § 7, eff. Jan. 1, 2016.



§ 35-12B-8 Limit on amount of wine received--Resale prohibited--Violation as misdemeanor.

35-12B-8. (Section effective January 1, 2016) Limit on amount of wine received--Resale prohibited--Violation as misdemeanor. No person may receive more than twelve cases of wine, containing no more than nine liters per case, in any calendar year for personal use under this chapter. No person who receives wine pursuant to the provisions of this chapter may resell any of the wine. It is a Class 2 misdemeanor for any person to receive more than twelve cases of wine during a calendar year in violation of the provisions of this chapter. It is a Class 1 misdemeanor for any person to resell or attempt to resell any wine obtained pursuant to the provisions of this chapter.

Source: SL 2015, ch 196, § 9, eff. Jan. 1, 2016.



§ 35-12B-9 Shipment in accordance with federal permit--Violation as misdemeanor.

35-12B-9. (Section effective January 1, 2016) Shipment in accordance with federal permit--Violation as misdemeanor. A direct shipper may only ship wine that was produced by the direct shipper in accordance with the direct shipper's federal basic wine manufacturing permit. A violation of this section is a Class 2 misdemeanor.

Source: SL 2015, ch 196, § 10, eff. Jan. 1, 2016.



§ 35-12B-10 State jurisdiction--Audit of records.

35-12B-10. (Section effective January 1, 2016) State jurisdiction--Audit of records. A direct shipper is deemed to have consented to the jurisdiction of the department and the courts of the State of South Dakota with respect to the enforcement of the provisions of this chapter. The direct shipper shall allow the department to perform an audit of the direct shipper's records, including any documents used to verify the age of any person ordering wine from the direct shipper and provide copies of any such records upon request.

Source: SL 2015, ch 196, § 11, eff. Jan. 1, 2016.



§ 35-12B-11 Direct shipper quarterly reports.

35-12B-11. Direct shipper quarterly reports. A direct shipper shall file quarterly reports with the department on or before the fifteenth day of the month following each quarterly period. The required quarterly report shall be filed even if no business was transacted in this state during the reporting period.

The report shall include:

(1) The business name, address, and direct shipper license number of the direct shipper;

(2) The total gallons of wine shipped to recipients in this state during the quarterly period;

(3) The name and address of shipment recipients in this state and the number of cases, or portions thereof, received per recipient during the quarterly period;

(4) The wine carrier or carriers used to deliver each shipment;

(5) The date, wine type, brand label, quantity, and purchase price of each shipment, along with any taxes paid by the purchaser, during the quarterly period; and

(6) The tracking number of each shipment.
Source: SL 2015, ch 196, § 12, eff. Jan. 1, 2016; SL 2017, ch 170, § 1.



§ 35-12B-12 Wine carrier quarterly reports.

35-12B-12. Wine carrier quarterly reports. A wine carrier shall file quarterly reports with the department on or before the fifteenth day of the month following each quarterly period. The required quarterly report shall be filed even if no business was transacted in this state during the reporting period.

The report shall include:

(1) The business name and address of the direct shipper for each shipment;

(2) The date of shipment;

(3) The name and address of shipment recipients in this state;

(4) The weight in pounds of each package shipped; and

(5) The tracking number of each shipment.
Source: SL 2015, ch 196, § 13, eff. Jan. 1, 2016; SL 2017, ch 170, § 2.



§ 35-12B-13 Tax payments.

35-12B-13. (Section effective January 1, 2016) Tax payments. A direct shipper shall pay the alcoholic beverage occupational taxes as prescribed pursuant to § 35-5-2, according to the rates established in subdivisions 35-5-3(2), (3), and (4). Notwithstanding the filing and payment requirements prescribed in chapter 35-5, a direct shipper shall include on the report required by § 35-12B-11 the gallons of wine shipped to recipients in this state in each wine category as set forth in subdivisions 35-5-3(2), (3), and (4), and calculate the tax due for each wine category.

Additionally, the direct shipper shall pay the tax imposed by § 35-5-6.1 on shipped wine based upon the purchase price of the wine sold to the consumer. The direct shipper shall remit the taxes quarterly on or before the fifteenth day of the month following each quarterly period.

A direct shipper that is also licensed as a farm winery pursuant to chapter 35-12 shall receive a credit for any occupational tax paid pursuant to §§ 35-12-7 and 35-12-8 for any wine sold for shipment in this state by the direct shipper.

Source: SL 2015, ch 196, § 14, eff. Jan. 1, 2016.



§ 35-12B-14 Electronic submission of reports--Electronic tax payments.

35-12B-14. (Section effective January 1, 2016) Electronic submission of reports--Electronic tax payments. All reports required pursuant to §§ 35-12B-11 and 35-12B-12 shall be submitted by electronic means to the department. All taxes required to be remitted pursuant to § 35-12B-13 shall be remitted by electronic transfer to the department.

Source: SL 2015, ch 196, § 15, eff. Jan. 1, 2016.



§ 35-12B-15 Sale and shipment of wine without direct shipper license prohibited--Action by department for violation--Civil penalty.

35-12B-15. (Section effective January 1, 2016) Sale and shipment of wine without direct shipper license prohibited--Action by department for violation--Civil penalty. Any sale and shipment of wine directly to a person in this state from a winery that does not hold a current wine direct shipper license is prohibited. For the first offense, the department shall send a certified letter to any person who violates this section and order the person to cease and desist any shipment of wine into this state. For any subsequent violation, the department shall notify the alcoholic beverage control agency in the person's state of domicile, if other than this state, and the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of the Treasury of the violation. Any person who violates this section is subject to a civil penalty of up to five thousand dollars. Any money collected pursuant to this section shall be deposited in the general fund.

Source: SL 2015, ch 196, § 16, eff. Jan. 1, 2016.



§ 35-12B-16 Promulgation of rules.

35-12B-16. (Section effective January 1, 2016) Promulgation of rules. The department may promulgate rules, pursuant to chapter 1-26, concerning:

(1) Forms necessary for the implementation of this chapter;

(2) Reporting and tracking requirements for wine direct shipper licensees; and

(3) The procedure for filing tax returns and the payment of all applicable taxes.
Source: SL 2015, ch 196, § 17, eff. Jan. 1, 2016.



§ 35-12B-17 Internet website list of wine labels registered for sale and shipment.

35-12B-17. (Section effective January 1, 2016) Internet website list of wine labels registered for sale and shipment. The department shall compile and publish on its internet website a list of wine labels registered for sale and shipped in the state each quarter, based on information reported pursuant to § 35-12B-11. The list shall include:

(1) The manufacturer's name and address;

(2) Each brand label shipped by the manufacturer; and

(3) Whether the manufacturer shipped the brand label to any consumer.
Source: SL 2015, ch 196, § 18, eff. Jan. 1, 2016.






Chapter 13 - Artisan Distillers

§ 35-13-1 Definitions.

35-13-1. Definitions. Terms used in this chapter mean:

(1) "Artisan distiller," any distiller located in South Dakota that produces, rectifies, or blends fifty thousand gallons or less of distilled spirits annually;

(2) "Department," the Department of Revenue.
Source: SL 2006, ch 194, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 35-13-2 Licensing of artisan distillers--Fee.

35-13-2. Licensing of artisan distillers--Fee. The department may issue an artisan distiller license to an artisan distiller. The fee for the license shall be five hundred dollars per year.

Source: SL 2006, ch 194, § 2.



§ 35-13-3 Exception to licensing requirement.

35-13-3. Exception to licensing requirement. No agricultural producer, association of agricultural producers, or legal agent who manufactures and converts agricultural surpluses, byproducts, or wastes, into denatured ethyl and industrial alcohol for the purposes other than human consumption is required to obtain an artisan distiller license.

Source: SL 2006, ch 194, § 3.



§ 35-13-4 Records of sales and shipments.

35-13-4. Records of sales and shipments. An artisan distiller shall maintain records of all sales and shipments. The artisan distiller shall provide to the department monthly reports regarding quantities and prices of distilled spirits shipped and other information that the department determines to be necessary.

Source: SL 2006, ch 194, § 4.



§ 35-13-5 Application of provisions of title.

35-13-5. Application of provisions of title. Except as provided in this chapter, all provisions of Title 35 apply to the production, sale, possession, and consumption of distilled spirits produced by an artisan distiller.

Source: SL 2006, ch 194, § 5.



§ 35-13-6 Excise tax--Rates--Collection and administration.

35-13-6. Excise tax--Rates--Collection and administration. There is hereby levied on all distilled spirits produced by an artisan distillery an excise tax imposed at the same rates and collected and administered in the same manner as the tax imposed on distilled spirits in chapter 35-5.

Source: SL 2006, ch 194, § 6.



§ 35-13-7 Percentage of raw materials to be agricultural product grown within state--Approval of imported products.

35-13-7. Percentage of raw materials to be agricultural product grown within state--Approval of imported products. At least thirty percent of the raw materials, other than water, used by an artisan distiller to produce distilled spirits shall consist of agricultural products grown in South Dakota. If the products are not available in quantities sufficient to constitute the required thirty percent, the holder of the artisan distillery license may file an affidavit with the department stating this fact and requesting that the department approve the use of imported products by the artisan distillery. If the department approves, the artisan distillery may use imported products and shall continue to be governed by this chapter. The department's approval is effective for one year, after which time it shall again be required that at least thirty percent of the raw materials used consist of agricultural products grown in South Dakota, unless the artisan distiller files a new affidavit and request and the department approves the request.

Source: SL 2006, ch 194, § 7.



§ 35-13-8 Sources from which distillers may receive beverages.

35-13-8. Sources from which distillers may receive beverages. For purposes of producing distilled spirits an artisan distiller may purchase or receive alcoholic beverages in accordance with § 35-4-47.

Source: SL 2006, ch 194, § 8.



§ 35-13-9 On-sale, off-sale, and sale to wholesalers and retailers authorized by license.

35-13-9. On-sale, off-sale, and sale to wholesalers and retailers authorized by license. A license issued pursuant to § 35-13-2 authorizes the sale of distilled spirits produced by the artisan distillery for on-sale or off-sale, and the dispensing of free samples of the distilled spirits offered for sale, on the distillery premises. Notwithstanding the provisions of § 35-4-47 or 35-4-60, an artisan distiller licensed pursuant to this chapter may also sell the distilled spirits produced pursuant to the license to wholesalers and retailers licensed pursuant to subdivisions 35-4-2(2), (3), (4), (5), (6), (9), (11), and (13). Distilled spirits sold pursuant to this section may not exceed fifty thousand gallons in a calendar year. Except as provided in this chapter, such sales shall comply with the provisions of title 35.

Source: SL 2006, ch 194, § 9; SL 2015, ch 197, § 1.



§ 35-13-10 Other classes of licenses permitted.

35-13-10. Other classes of licenses permitted. The holder of an artisan distiller license may also hold on the premises where the distilled spirit is produced an on-sale license issued pursuant to subdivision 35-4-2(4) or (6) and subject to the quota established in § 35-4-11 or 35-4-11.1.

Source: SL 2006, ch 194, § 10.



§ 35-13-11 Registration of labels--Restrictions.

35-13-11. Registration of labels--Restrictions. The holder of an artisan distiller license shall register labels for each type or brand produced with the department in the same manner and at the same manner as prescribed for distilled spirits in chapter 39-13, before sale. If the label or brand states or implies in a false or misleading manner a connection with an actual living or dead Native American leader, the department shall reject the registration of the label.

Source: SL 2006, ch 194, § 11.



§ 35-13-12 Sale of distilled spirits to farm winery.

35-13-12. Sale of distilled spirits to farm winery. An artisan distiller may sell distilled spirits to a farm winery if the distilled spirits were produced from products provided to the artisan distiller by the farm winery.

Source: SL 2006, ch 194, § 14.









Title 36 - PROFESSIONS AND OCCUPATIONS

Chapter 01 - Restoration Of Professional And Occupational Licenses After Military Service

§ 36-1-1 Veterans entitled to reinstatement of professional or occupational status after discharge--Compliance with current requirements--Written evidence of authority.

36-1-1. Veterans entitled to reinstatement of professional or occupational status after discharge--Compliance with current requirements--Written evidence of authority. Any veteran as defined in § 33A-2-1 who, at the time of induction, enlistment, or engagement in the armed forces of the United States, was regularly licensed, registered or certified in good standing and was lawfully engaged in this state in the profession, trade, science or business which under any statute or law of this state, or rules or regulations issued pursuant thereto, required such persons to be licensed, registered or certified in order to practice or engage in such profession, trade, science or business, and whose status may have been lost for any reason shall, notwithstanding any law, rule, or regulation, at any time within six months from date of separation from service on application to the proper licensing, registering, certifying or authorizing agency be restored and reinstated to the status held as of the date of such induction or enlistment into said armed forces without complying with or showing compliance with any statute or law, or rule or regulation, the payment of any fees, dues or charges except such as may be current in the year in which such application is made, or being required to submit to any examinations, and any law, rule or regulation to the contrary notwithstanding, shall be entitled to practice or engage in such profession, trade, science or business to all purposes and effects the same as such as existed on the date of induction or enlistment in said armed forces, and such person shall be entitled to receive from the department or state board, commission, agency or officer administering such statute, law, rule or regulation, such certificate, license or written evidence of authority to practice or engage in such profession, trade, science, or business.

Source: SL 1947, ch 187, § 2; SL 1951, ch 217; SDC Supp 1960, § 41.0511; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 36-1-2 Components of armed forces in which qualifying service rendered.

36-1-2. Components of armed forces in which qualifying service rendered. The term "armed forces" as used in this chapter shall mean and include the following: United States Army, Army of the United States, United States Navy, United States Naval Reserve, United States Air Force, United States Marine Corps, United States Marine Corps Reserve, United States Coast Guard, United States Coast Guard Reserve which shall be construed to include the United States Coast Guard Temporary Reserve, Women's Army Corps, United States Navy Women's Reserve, United States Marine Corps Women's Reserve, United States Coast Guard Women's Reserve, Army Nurse Corps, and Navy Nurse Corps.

Source: SL 1947, ch 187, § 1; SDC Supp 1960, § 41.0511.



§ 36-1-3 Retroactive operation of chapter.

36-1-3. Retroactive operation of chapter. This chapter shall operate retroactively and any person within the class named herein practicing or engaged in any profession, trade, science or business on July 1, 1947, shall be deemed to have been fully restored and reinstated to the status existing on the date of induction or enlistment into the armed forces and any act or thing done by any department, state board, commission, agency, or officer restoring and reinstating such person to such status is hereby validated and legalized.

Source: SL 1947, ch 187, § 3; SDC Supp 1960, § 41.0511.






Chapter 01A - Review Of Applications For Regulation [Repealed]

§ 36-1A-1 Repealed.

36-1A-1. Repealed by SL 1999, ch 189, § 1.



§ 36-1A-2 to 36-1A-4. Repealed.

36-1A-2 to 36-1A-4. Repealed by SL 1999, ch 189, § 3.



§ 36-1A-5 Repealed.

36-1A-5. Repealed by SL 1999, ch 189, § 2.



§ 36-1A-6 to 36-1A-12. Repealed.

36-1A-6 to 36-1A-12. Repealed by SL 1999, ch 189, § 3.






Chapter 01B - Expedited License Procedure For Spouses Of Military Personnel

§ 36-1B-1 Expedited issuance of license, certificate, registration, or permit for spouses of military personnel--Requirements.

36-1B-1. Expedited issuance of license, certificate, registration, or permit for spouses of military personnel--Requirements. Notwithstanding any other provision in law and unless an applicant is found by the board to have engaged in any act that would constitute grounds for disciplinary action, any licensing body under the provisions of Title 36 shall expedite the issuance of a license, certificate, registration, or permit required for the practice of any business, profession, or occupation in South Dakota to an applicant whose application has been deemed completed by the board and:

(1) Who holds the same or similar valid license, certificate, registration, or permit required for the practice of any business, profession, or occupation issued by another state or the District of Columbia;

(2) Whose spouse is a member of the armed forces of the United States;

(3) Whose spouse is the subject of a military transfer to South Dakota; and

(4) Who left employment to accompany the applicant's spouse to South Dakota;
if in the opinion of the board, the requirements for the issuance of the license, certificate, registration, or permit in such state or the District of Columbia are substantially equivalent to those required in South Dakota. An application is considered complete once the applicable licensing board has received all required documentation necessary to process the application.

Source: SL 2013, ch 170, § 1.



§ 36-1B-2 Temporary license, certificate, registration, or permit.

36-1B-2. Temporary license, certificate, registration, or permit. If a board is unable to complete the review of the documentation provided by the applicant or make a final determination regarding substantial equivalency within thirty days of the receipt of a completed application, the board shall issue a temporary license, certificate, registration, or permit, provided the applicant otherwise meets the qualifications set forth in § 36-1B-1.

Source: SL 2013, ch 170, § 2.



§ 36-1B-3 Duration of temporary license, certificate, registration, or permit.

36-1B-3. Duration of temporary license, certificate, registration, or permit. Any temporary license, certificate, registration, or permit issued pursuant to § 36-1B-2 shall be limited for a period not to exceed six months and shall authorize the applicant to engage in the profession or occupation while the board completes its review of the documentation provided by the applicant or the applicant completes any specific requirements that may be required in South Dakota that were not required in the state or the District of Columbia in which the applicant holds the license, certificate, registration, or permit. Nothing in this section or § 36-1B-2 prohibits a licensing body under the provisions of Title 36 from suspending or revoking a temporary license, certificate, registration, or permit for failure to fulfill the requirements of this chapter.

Source: SL 2013, ch 170, § 3.



§ 36-1B-4 Fees.

36-1B-4. Fees. An applicant for a license, certificate, registration, or permit pursuant to this chapter shall pay any fees required by the licensing board for which the applicant is seeking a license, certificate, registration, or permit.

Source: SL 2013, ch 170, § 4.



§ 36-1B-5 Promulgation of rules.

36-1B-5. Promulgation of rules. Each licensing body under the provisions of Title 36 may promulgate rules pursuant to chapter 1-26 to establish procedures to:

(1) Provide for the issuance of a temporary license, certificate, registration, or permit; and

(2) Expedite the issuance of a license, certificate, registration, or permit to military spouses.
Source: SL 2013, ch 170, § 5.






Chapter 02 - Practitioners Of Healing Arts In General

§ 36-2-1 Definition of terms.

36-2-1. Definition of terms. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Basic science," anatomy, physiology, bacteriology, pathology and chemistry, so far as same relates to the human system or mind as generally treated in each or all of said subjects;

(2) "Diagnosis," the use professionally of any means for the discovery, recognition or determination of character of any human ill;

(3) "Healing art," "healing," "art of healing," "practicing healing," "practicing of healing," any system, treatment, operation, diagnosis, prescription, or practice for the ascertainment, cure, relief, palliation, adjustment, or practice for the ascertainment, cure, relief, palliation, adjustment, or correction of any human disease, ailment, deformity, injury, unhealthy or abnormal physical or mental condition;

(4) "Human ill," any human disease, ailment, deformity, injury or unhealthy or abnormal physical or mental condition of any nature;

(5) "Person," any individual or group of individuals;

(6) "Treatment," the use of drugs, surgery, including appliances, manual or mechanical means, or any other means of any nature whatsoever, for the cure, relief, palliation, adjustment or correction of any human ill as defined herein.
Source: SL 1939, ch 104, § 1; SL 1953, ch 130, § 1; SDC Supp 1960, §§ 27.0317, 27.0401; SDCL, §§ 36-2-1, 36-3-1; SL 1986, ch 27, § 38.



§ 36-2-1.1 Repealed.

36-2-1.1. Repealed by SL 1978, ch 4, § 2 (5).



§ 36-2-2 License required to diagnose or treat human ills--Practice subject to statutory limitations--Violation as misdemeanor.

36-2-2. License required to diagnose or treat human ills--Practice subject to statutory limitations--Violation as misdemeanor. No person shall in any manner engage in, offer to engage in, or hold himself out as qualified to engage in the diagnosis or treatment of any human ill, unless such person is the holder of a legal and unrevoked license or certificate issued under the laws of South Dakota authorizing such person to practice the healing art covered by such license and is practicing thereunder in the manner and subject to the limitations provided by the laws of the State of South Dakota for the issuance of such license or certificate for the practice thereunder. A violation of this section is a Class 2 misdemeanor. Each day of violation is a separate offense.

Source: SL 1953, ch 130, § 2; SDC Supp 1960, § 27.0318; SL 1992, ch 158, § 67.



§ 36-2-3 Use of word "doctor" as evidence of practice--Basic science certificate required.

36-2-3. Use of word "doctor" as evidence of practice--Basic science certificate required. If any person appends to his name the word "doctor" or any contraction thereof, any other word, abbreviation, or designation indicating that he is qualified to make diagnosis or treatment, such shall constitute prima facie evidence that such person is holding himself out as qualified to engage in such diagnosis or treatment.

Source: SL 1953, ch 130, § 2; SDC Supp 1960, § 27.0318; SL 1986, ch 27, § 39.



§ 36-2-4 Legally qualified persons exempt.

36-2-4. Legally qualified persons exempt. Nothing contained in this chapter shall be construed to apply to any legally qualified person when engaged exclusively in the practice of his profession, as defined by law.

Source: SL 1953, ch 130, § 3; SDC Supp 1960, § 27.0319 (3).



§ 36-2-5 Persons holding academic degrees exempt.

36-2-5. Persons holding academic degrees exempt. Nothing contained in this chapter shall be construed to prevent a person holding the doctorate degree in philosophy, education, dentistry, optometry, podiatry, veterinary science, psychology, or any academic field, from appending to his name the word "doctor" or any contraction thereof, when such degree has been bestowed by a reputable institution.

Source: SL 1953, ch 130, § 3; SDC Supp 1960, § 27.0319 (1).



§ 36-2-6 Psychoanalysts exempt.

36-2-6. Psychoanalysts exempt. Nothing contained in this chapter shall be construed to apply to any qualified lay psychoanalyst who is practicing psychoanalysis in cooperation with a physician or doctor of medicine.

Source: SL 1953, ch 130, § 3; SDC Supp 1960, § 27.0319 (5).



§ 36-2-7 Psychologists exempt.

36-2-7. Psychologists exempt. Nothing contained in this chapter shall be construed to interfere in any way with a qualified psychologist in the discharge of his professional duties while employed by any state or governmental agency, or any recognized college or university.

Source: SL 1953, ch 130, § 3; SDC Supp 1960, § 27.0319 (7).



§ 36-2-8 Officers of armed forces and federal service exempt.

36-2-8. Officers of armed forces and federal service exempt. Nothing contained in this chapter shall be construed to apply to any person who is qualified and authorized to practice any of the healing arts who is a commissioned officer in the United States Army, Navy, Air Force, or Marine Hospital Service, or of the United States Veterans' Administration, or of the United States Public Health Service, in the actual performance of his duties.

Source: SL 1953, ch 130, § 3; SDC Supp 1960, § 27.0319 (2).



§ 36-2-9 Consulting practitioners from other states exempt.

36-2-9. Consulting practitioners from other states exempt. Nothing contained in this chapter shall be construed to apply to any licensed person practicing any of the healing arts outside of this state when in actual consultation with a licensed practitioner of the healing arts in this state.

Source: SL 1953, ch 130, § 3; SDC Supp 1960, § 27.0319 (4).



§ 36-2-10 Religious practitioners exempt.

36-2-10. Religious practitioners exempt. Nothing contained in this chapter shall be construed to interfere with the practice of those who endeavor to prevent or cure disease or suffering by spiritual means or prayer.

Source: SL 1953, ch 130, § 3; SDC Supp 1960, § 27.0319 (6).



§ 36-2-11 Repealed.

36-2-11. Repealed by SL 1992, ch 158, § 68.



§ 36-2-12 Injunction to prevent violations--Election of remedies.

36-2-12. Injunction to prevent violations--Election of remedies. Any person violating the provisions of this chapter may be enjoined from further violations in the circuit courts of this state under the rules of civil procedure at the suit of the state's attorney of the county wherein the violations occurred or suit may be brought by any citizen of the state. The Board of Examiners shall be empowered to commence actions for injunctions for violation of this chapter as an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1957, ch 121; SDC Supp 1960, § 27.0321; revised pursuant to SL 1972, ch 15, § 4.



§ 36-2-13 Practice statutes not repealed.

36-2-13. Practice statutes not repealed. This chapter shall not be construed as repealing any existing statute prohibiting the practice of the healing arts or the penalties prescribed for violation thereof.

Source: SL 1953, ch 130, § 5; SDC Supp 1960, § 27.0320.



§ 36-2-14 Transferred.

36-2-14. Transferred to §§ 36-2-1.1 and 36-3-1.1 and repealed by SL 1975, ch 230, § 1; SL 1978, ch 4, § 2(5).



§ 36-2-15 Discrimination between practitioners of vision services prohibited to public employees.

36-2-15. Discrimination between practitioners of vision services prohibited to public employees. No official or employee of any department, board, commission, or agency of this state, or of any of its political subdivisions, shall in the performance of official duties interfere with any person's freedom of choice in the selection of practitioners licensed to perform vision services pursuant to chapters 36-4 and 36-7, nor shall any such official or employee discriminate between such licensees within the scope of their respective practices when requiring or recommending such services to be performed by such licensees under any public program.

Source: SL 1977, ch 293.



§ 36-2-16 Medical records released to patient or designee on request--Expenses paid by patient--Violation as misdemeanor.

36-2-16. Medical records released to patient or designee on request--Expenses paid by patient--Violation as misdemeanor. A licensee of the healing arts shall provide copies of all medical records, reports and X-rays pertinent to the health of the patient, if available, to a patient or the patient's designee upon receipt by the licensee of a written request or a legible copy of a written request signed by the patient. A violation of this section is a Class 2 misdemeanor. The licensee may require before delivery that the patient pay the actual reproduction and mailing expense.

Source: SL 1979, ch 236, § 2; SL 1981, ch 258, § 3; SL 1992, ch 158, § 69.



§ 36-2-17 Immunity from liability for furnishing records to patient.

36-2-17. Immunity from liability for furnishing records to patient. A licensee, complying in good faith with the provisions of § 36-2-16, may not be held liable for any injury or damage proximately resulting from compliance with § 36-2-16.

Source: SL 1981, ch 258, § 4.



§ 36-2-18 Unaffiliated health care facility.

36-2-18. Unaffiliated health care facility. As used in § 36-2-19, unaffiliated health care facility is both a health care facility licensed pursuant to chapter 34-12 and any imaging center, pharmacy, surgical center, laboratory, supplier of durable medical equipment, home health agency, rehabilitation facility, or similar facility or business providing services or products intended for the diagnosis or treatment of any human ill.

Source: SL 1994, ch 290, § 1.



§ 36-2-19 Practitioner prohibited from referring patient to certain unaffiliated health care facilities.

36-2-19. Practitioner prohibited from referring patient to certain unaffiliated health care facilities. It is unprofessional for a practitioner of the healing arts to refer a patient to an unaffiliated health care facility in which the practitioner, the practitioner's immediate family, or a corporation or limited liability company owned in whole or in part by the practitioner has a substantial financial interest without disclosing the general nature of this interest to the patient, the patient's parent or guardian, at the time of the referral. As used in this section, a substantial financial interest is an ownership interest of twenty-five percent or more, a direct creditor's interest in twenty-five percent or more of the facility's debt, or a direct lessor's interest in twenty-five percent of more of a lease to the facility. Immediate family means the spouse and children of the practitioner. Such conduct constitutes grounds for discipline by the practitioner's appropriate licensing board.

Source: SL 1994, ch 290, § 2.



§ 36-2-20 Assistance in birth if occurs other than in hospital or medical clinic.

36-2-20. Assistance in birth if occurs other than in hospital or medical clinic. Nothing in this title limits the right of any member of the parent's family to assist in the birth of that parent's child if the birth does not occur in a hospital or medical clinic.

Source: SL 1998, ch 222, § 1.



§ 36-2-21 Department authorized to process waiver requests for international medical graduates.

36-2-21. Department authorized to process waiver requests for international medical graduates. The Department of Health may establish a program for processing waiver requests for international medical graduates.

Source: SL 2001, ch 198, § 1.



§ 36-2-22 Department authorized to issue rules for processing waiver requests--Scope--Fee.

36-2-22. Department authorized to issue rules for processing waiver requests--Scope--Fee. The Department of Health may promulgate rules pursuant to chapter 1-26 to provide for the establishment and use of a program for processing waiver requests for international medical graduates pursuant to § 36-2-21, including criteria, procedures, and forms necessary for processing waiver requests and to establish a fee not to exceed five hundred dollars for each waiver request processed.

Source: SL 2001, ch 198, § 2.






Chapter 02A - Health Professionals Assistance Program

§ 36-2A-1 Definitions.

36-2A-1. Definitions. Terms used in this chapter mean:

(1) "Health professionals assistance program," a confidential program designed to monitor the treatment and continuing care of any regulated health professional who may be unable to practice with reasonable skill and safety, if the professional's mental health issues or substance use disorder is not appropriately managed;

(2) "Impaired," the inability of a licensee to practice his or her health-related profession with reasonable skill and safety as a result of mental health issues or substance use related disorders;

(3) "Participating board," a health-related licensing board listed in Title 36 which agrees with other health-related licensing boards to jointly conduct a health professionals assistance program. The program is available to participating health-related licensing boards in conjunction with, or as an alternative to, other sanctions which a health-related board may impose upon its licensees pursuant to disciplinary actions within its jurisdiction;

(4) "Program personnel," persons or contracted entities employed by, or contracted with, the health professionals assistance program service committee to provide services for the health professionals assistance program.
Source: SL 1996, ch 227, § 1; SL 2013, ch 171, § 1.



§ 36-2A-2 Joint health professionals assistance program.

36-2A-2. Joint health professionals assistance program. Health-related licensing boards listed under Title 36 may jointly conduct a health professionals assistance program to protect the public from impaired persons regulated by the boards. The health professionals assistance program does not affect a board's authority to discipline violators of a board's practice act.

Source: SL 1996, ch 227, § 2; SL 2013, ch 171, § 2.



§ 36-2A-3 Program service committee--Duties.

36-2A-3. Program service committee--Duties. The participating boards shall establish a program service committee consisting of one representative appointed by each participating board from its board membership or staff. The committee shall meet at least annually or as often as necessary to transact its business. The duties of the committee include:

(1) Establishing the annual health professionals assistance program budget and the pro rata share of program expenses to be borne by each participating board;

(2) Determining the qualifications, duties, and compensation for program personnel;

(3) Hiring program personnel or contracting with entities;

(4) Approving policies and procedures for the health professionals assistance program and providing guidance to the program personnel;

(5) Annually approving members of the health professionals assistance program evaluation committees as outlined in this chapter;

(6) Approving treatment facilities and services to which health professionals assistance program participants may be referred; and

(7) Conducting an annual evaluation of the health professionals assistance program.
Source: SL 1996, ch 227, § 3; SL 2013, ch 171, § 3.



§ 36-2A-4 Evaluation committees.

36-2A-4. Evaluation committees. The health professionals assistance program service committee shall establish one or more evaluation committees. Each evaluation committee shall include one actively practicing licensed health care professional with demonstrated expertise in the field of mental health or substance use disorder from each health-related profession participating in the health professionals assistance program.

Source: SL 1996, ch 227, § 4; SL 2013, ch 171, § 4.



§ 36-2A-5 Duties of evaluation committee.

36-2A-5. Duties of evaluation committee. Duties of an evaluation committee include:

(1) Evaluate each applicant for admission to the health professionals assistance program according to criteria established pursuant to § 36-2A-14;

(2) Develop individual participation agreements for health professionals assistance program participants;

(3) Evaluation of any program participant for discharge according to criteria established pursuant to § 36-2A-14;

(4) Review participant progress and recommend amendments for participation agreements as indicated;

(5) Maintain the confidentiality of the names, identities, and treatments of applicants and participants considered by the committees; and

(6) Report any applicant who has been denied admission to the health professionals assistance program to the applicable participating licensing board.
Source: SL 1996, ch 227, § 5; SL 2013, ch 171, § 5.



§ 36-2A-6 Application to program--Admission evaluation.

36-2A-6. Application to program--Admission evaluation. Any applicant may access the health professionals assistance program by self-referral, board referral, or referral from another person or agency, such as an employer, coworker, or family member. An evaluation of the admission application shall be conducted by program personnel. The health professionals assistance program personnel shall advise the applicant of the program requirements and the implications of noncompliance and shall secure the cooperation of the applicant with the health professionals assistance program. Any applicant who refuses to cooperate with the program admission evaluation shall be reported to the applicable participating board or entity.

Source: SL 1996, ch 227, § 6; SL 2013, ch 171, § 6.



§ 36-2A-7 Eligibility for program.

36-2A-7. Eligibility for program. Admission to the health professionals assistance program is available to any person who is impaired and:

(1) Holds licensure as a health care professional in this state;

(2) Is eligible for and in the process of applying for licensure as a health care professional in this state; or

(3) Is enrolled as a student in a program leading to licensure as a health care professional.
Source: SL 1996, ch 227, § 7; SL 2013, ch 171, § 7.



§ 36-2A-8 Denial of admission to program.

36-2A-8. Denial of admission to program. The evaluation committee may deny admission to the health professionals assistance program if the applicant:

(1) Is not eligible for licensure in this state;

(2) Diverted controlled substances for other than personal use;

(3) Creates too great a risk to the public by participating in the health professionals assistance program as determined by the evaluation committee and program personnel;

(4) Has engaged in sexual misconduct that meets the criteria for denial of admission established by the participating boards; or

(5) Has been terminated from any health professional assistance program.
Source: SL 1996, ch 227, § 8; SL 2013, ch 171, § 8.



§ 36-2A-9 Program participation components.

36-2A-9. Program participation components. The health professionals assistance program participation components may include requirements for treatment and continuing care, work-site monitoring, practice restrictions, random drug screening, support group participation, filing of reports, and other requirements as necessary for successful completion of the health professionals assistance program.

Source: SL 1996, ch 227, § 9; SL 2013, ch 171, § 9.



§ 36-2A-10 Fees and costs.

36-2A-10. Fees and costs. Each health professionals assistance program participant shall pay an initial participation fee set pursuant to § 36-2A-14 as well as all costs associated with physical, psychosocial, or other related evaluations, treatment, and random drug screens.

Source: SL 1996, ch 227, § 10; SL 2013, ch 171, § 10.



§ 36-2A-11 Termination of participation in program--Report to board.

36-2A-11. Termination of participation in program--Report to board. The health professionals assistance evaluation committee may terminate a person's participation in the program based upon:

(1) Failure to cooperate or comply with the individualized participation agreement; or

(2) Violation of the practice act of the applicable health care profession during participation in the program.

The evaluation committee shall report terminations to the applicable participating board.

Source: SL 1996, ch 227, § 11; SL 2013, ch 171, § 11.



§ 36-2A-12 Confidentiality of program participants' records.

36-2A-12. Confidentiality of program participants' records. All records of health professionals assistance program participants are confidential and are not subject to discovery or subpoena. Only authorized program personnel and health professionals assistance evaluation committee members may have access to participant records unless the participant voluntarily provides for written release of the information. A participating board may only have access to records of participants who were referred by the board, who refused to cooperate with the health professionals assistance program, or who have been terminated by the health professionals assistance program in accordance with § 36-2A-11. Records shall be maintained in accordance with § 36-2A-14.

Source: SL 1996, ch 227, § 12; SL 2013, ch 171, § 12.



§ 36-2A-13 Immunity from liability for reports and actions related to duties.

36-2A-13. Immunity from liability for reports and actions related to duties. Any person, agency, institution, facility, or organization making reports to the participating board or health professionals assistance program regarding an individual suspected of practicing while impaired or reports of a participant's progress or lack of progress in the health professionals assistance program is immune from civil liability for submitting a report in good faith to the health professionals assistance program. Members and staff of the participating boards, health professionals assistance program evaluation committees, and health professionals assistance program personnel acting in good faith are immune from civil liability for any actions related to their duties under this chapter.

Source: SL 1996, ch 227, § 13; SL 2013, ch 171, § 13.



§ 36-2A-14 Promulgation of rules.

36-2A-14. Promulgation of rules. The Board of Nursing and the Board of Medical and Osteopathic Examiners, with the approval of the other participating boards, may jointly promulgate rules pursuant to chapter 1-26 for implementation of the health professionals assistance program, including:

(1) Committee structure and program personnel;

(2) Admission criteria;

(3) Criteria for denial of admission;

(4) Required participation components;

(5) Termination of participation and discharge criteria;

(6) Confidentiality and retention of program records;

(7) Annual evaluation of effectiveness of the program;

(8) Participation fees; and

(9) Procedures for establishing the annual budget and prorating program expenses.
Source: SL 1996, ch 227, § 14; SL 2013, ch 171, § 14.



§ 36-2A-15 Determination of expenses to be borne by participating boards.

36-2A-15. Determination of expenses to be borne by participating boards. The health professionals assistance program expenses to be borne by each participating board shall be determined by the health professionals assistance program service committee in accordance with § 36-2A-14.

Source: SL 1996, ch 227, § 15; SL 2013, ch 171, § 15.






Chapter 03 - Basic Science Certificates [Repealed]

CHAPTER 36-3

BASIC SCIENCE CERTIFICATES [REPEALED]

[Repealed by SL 1975, ch 230, § 1; SL 1978, ch 4, § 2 (5)]



Chapter 04 - Physicians And Surgeons

§ 36-4-1 Board of examiners--Appointment and terms of members--Vacancies.

36-4-1. Board of examiners--Appointment and terms of members--Vacancies. The State Board of Medical and Osteopathic Examiners, hereinafter called the Board of Examiners, consists of nine members to be appointed by the Governor for terms of three years. No member may serve more than three consecutive full terms. However, appointment to an unexpired term is not considered a full term for this purpose. Each member shall hold office until a successor is appointed and qualified. Any vacancy on the board shall be filled by appointment by the Governor. The board shall at all times include six doctors of medicine and one doctor of osteopathy. The Governor may stagger terms to enable the board to have different terms expire each year.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1949, ch 106, § 1; SDC Supp 1960, § 27.0301; SL 1969, ch 105, § 1; revised pursuant to SL 1973, ch 2, § 58; SL 2005, ch 199, § 1; SL 2012, ch 16, § 15; SL 2013, ch 176, § 9.



§ 36-4-2 Composition of board--Qualifications of members.

36-4-2. Composition of board--Qualifications of members. The Board of Examiners shall include six doctors of medicine holding a degree of M.D., and one doctor of osteopathy holding the degree of D.O. The members of the board shall be licensed in the State of South Dakota, and shall be skilled and capable physicians in good standing.

Source: SL 1949, ch 106, § 1; SDC Supp 1960, § 27.0301; SL 1969, ch 105, § 1; revised pursuant to SL 1973, ch 2, § 58; SL 2005, ch 199, § 2.



§ 36-4-2.1 Lay members of board--Appointment and term of office.

36-4-2.1. Lay members of board--Appointment and term of office. The membership of the Board of Examiners shall include two lay members who are users of the services regulated by the board. One lay member may be a nonphysician health care professional licensed by the board. The Governor shall appoint the lay members. The lay members shall have the same term of office as other members of the board.

Source: SL 1973, ch 2, § 58; SL 2005, ch 199, § 3.



§ 36-4-3 Officers of board--Executive secretary--Seal.

36-4-3. Officers of board--Executive secretary--Seal. The Board of Medical and Osteopathic Examiners shall annually elect one of its number as president, one of its number as vice-president, and one of its number as secretary. The board may hire an executive secretary who shall have such duties as are provided by resolution of the Board of Examiners. The board shall adopt an official seal, which shall contain the words "South Dakota State Board of Medical and Osteopathic Examiners."

Source: SL 1949, ch 106, § 1; SDC Supp 1960, § 27.0301; SL 1969, ch 105, § 1; SL 1985, ch 297, § 1.



§ 36-4-4 Meetings of board.

36-4-4. Meetings of board. The Board of Examiners shall hold two regular meetings each year at a time to be fixed by the board, but special meetings at such other times as necessary may be held. All meetings shall be held at such place within the state as the board shall determine.

Source: SL 1949, ch 106, § 1; SDC Supp 1960, § 27.0301; SL 1969, ch 105, § 1.



§ 36-4-4.1 Board continued within Department of Health--Records and reports.

36-4-4.1. Board continued within Department of Health--Records and reports. The Board of Medical and Osteopathic Examiners shall continue within the Department of Health, and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information and reports in the form and at such times as required by the secretary of health, except that the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (1); SL 1985, ch 297, § 2; SL 2003, ch 272, § 38.



§ 36-4-5 Compensation and expenses of board members--Fees held in special fund--Bond--Payments from fund.

36-4-5. Compensation and expenses of board members--Fees held in special fund--Bond--Payments from fund. Out of the funds coming into the possession of the Board of Examiners, the members thereof shall receive the compensation and reimbursement of expenses provided by law. All fees received by the board shall be held by the secretary, who shall give a bond in such sum, for the faithful performance of his duties, as the board may from time to time direct, as a special fund to be used for defraying the expenses of the board in carrying out the provisions of this chapter. Payment from said fund shall be made only upon written orders issued and signed by the president and secretary, or the board may, by resolution, authorize an executive secretary to do so, which authority if given shall be considered by the board in setting the sum of such executive secretary's bond.

Source: SL 1949, ch 106, § 1; SDC Supp 1960, § 27.0301; SL 1969, ch 105, § 1; SL 1973, ch 241, § 1.



§ 36-4-6 Equipment, supplies, and services for board--Expenses restricted to revenue.

36-4-6. Equipment, supplies, and services for board--Expenses restricted to revenue. The Board of Examiners shall have the power to expend the necessary funds for its offices, furniture, fixtures, supplies, administrative and stenographic services. Administrative personnel having responsibility over funds of the Board of Examiners shall furnish a bond for the faithful performance of their duties in such sum as the board shall from time to time direct. No expenses shall be incurred by the board in excess of the revenue derived from such office.

Source: SL 1949, ch 106, § 1; SDC Supp 1960, § 27.0301; SL 1969, ch 105, § 1; SL 1973, ch 241, § 2.



§ 36-4-7 Annual report to Governor.

36-4-7. Annual report to Governor. The Board of Examiners shall make an annual report to the Governor.

Source: SL 1949, ch 106, § 1; SDC Supp 1960, § 27.0301; SL 1969, ch 105, § 1; revised pursuant to SL 1971, ch 10.



§ 36-4-8 Practice of medicine without a license, certificate, or permit as misdemeanor.

36-4-8. Practice of medicine without a license, certificate, or permit as misdemeanor. Any person who practices medicine, osteopathy, or any of the branches thereof without a license, certificate, or permit issued by the board is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 27.9904; SL 1949, ch 106, § 16; SDC Supp 1960, § 27.9943; SL 1977, ch 190, § 140; SL 1985, ch 297, § 3; SL 2009, ch 178, § 1.



§ 36-4-8.1 Corporation prohibited from practice of medicine or osteopathy.

36-4-8.1. Corporation prohibited from practice of medicine or osteopathy. Except as provided in chapter 47-11, it is the public policy of this state that a corporation may not practice medicine or osteopathy. A corporation is not engaged in the practice of medicine or osteopathy and is not in violation of § 36-4-8 by entering into an employment agreement with a physician licensed pursuant to this chapter if the agreement or the relationship it creates does not:

(1) In any manner, directly or indirectly, supplant, diminish or regulate the physician's independent judgment concerning the practice of medicine or the diagnosis and treatment of any patient;

(2) Result in profit to the corporation from the practice of medicine itself, such as by the corporation charging a greater fee for the physician's services than that which he would otherwise reasonably charge as an independent practitioner, except that the corporation may make additional charges reasonably associated with the services rendered, such as facility, equipment or administrative charges; and

(3) Remain effective for a period of more than three years, after which it may be renewed by both parties annually.
Source: SL 1993, ch 271, § 1.



§ 36-4-8.2 Surgery constituting practice of medicine.

36-4-8.2. Surgery constituting practice of medicine. Surgery constituting the practice of medicine includes the use of a laser or ionizing radiation for the purpose of cutting or otherwise altering human tissue for diagnostic, palliative, or therapeutic purposes.

Source: SL 1995, ch 209, § 1.



§ 36-4-9 Use of title and other acts constituting practice of medicine.

36-4-9. Use of title and other acts constituting practice of medicine. For the purpose of this chapter, "practice of medicine or osteopathy" includes, but not by way of limitation, to append or prefix the letters M.D., or D.O. or the title of Doctor or Dr. or Specialist or Osteopath or any other sign or appellation in a medical sense to one's name or to profess publicly to be a physician or surgeon or to recommend, prescribe or direct for the use of any person any drug, medicine, apparatus, or other agency for the cure, relief or palliation of any ailment or disease of the mind or body or the cure or relief of any wound, fracture or bodily injury or deformity.

Source: SDC 1939, § 27.0310; SL 1949, ch 106, § 14; SDC Supp 1960, § 27.0315; SL 1985, ch 297, § 4.



§ 36-4-10 Practitioners and officers exempt from chapter--Application to previously licensed physicians.

36-4-10. Practitioners and officers exempt from chapter--Application to previously licensed physicians. The provisions of this chapter do not apply to commissioned physicians or surgeons of the United States Army, Navy, Air Force, or Marine Hospital Service or of the United States Veterans' Administration, or the United States Public Health Service in the actual performance of their duties nor to dentists in the legitimate practice of their profession, nor to Christian Scientists as such who do not practice medicine, surgery, or obstetrics by the use of any material, remedies, or agencies. Medical and osteopathic physicians, legally licensed in this state on July 1, 1949, need not pass the examination referred to in this chapter. However, osteopathic physicians licensed prior to July 1, 1949, may not perform major operations.

Source: SDC 1939, § 27.0311; SL 1949, ch 106, § 3; SDC Supp 1960, § 27.0303; SL 1985, ch 297, § 5.



§ 36-4-11 Application for license--Qualifications of licensee--Examination--Educational requirements.

36-4-11. Application for license--Qualifications of licensee--Examination--Educational requirements. Any person desiring to engage in the practice of medicine or osteopathy, surgery, or obstetrics in any of their branches in this state shall apply to the Board of Medical and Osteopathic Examiners for a license. The application shall contain such information as the board may require by rules adopted pursuant to chapter 1-26. The Board of Examiners shall grant a license to any applicant who gives satisfactory proof of being at least eighteen years of age and who is of good moral character if the applicant passes an examination, determined by the board by rule adopted pursuant to chapter 1-26, to establish medical competence and presents evidence of having graduated and received a diploma from a medical or osteopathic college approved by the board in accordance with rules adopted pursuant to chapter 1-26. If the diploma is from a medical or osteopathic college outside the United States, the Board of Examiners may require further proof of competence by rules adopted pursuant to chapter 1-26. The applicant shall also present evidence satisfactory to the board of successful completion of a program as an intern or resident, or of equivalent service approved by the board, in a hospital approved by the board, for such time as the board requires by rule adopted pursuant to chapter 1-26.

Source: SDC 1939, § 27.0301; SL 1949, ch 106, § 2; SDC Supp 1960, § 27.0302; SL 1973, ch 241, § 3; SL 1979, ch 249, § 1; SL 1985, ch 297, § 6; SL 1995, ch 210, § 1.



§ 36-4-11.1 Criminal background investigation of applicants for licensure and licensees under disciplinary investigation--Fees.

36-4-11.1. Criminal background investigation of applicants for licensure and licensees under disciplinary investigation--Fees. Each applicant for licensure as a physician in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the Board of Medical and Osteopathic Examiners shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained prior to permanent licensure of the applicant. The Board of Medical and Osteopathic Examiners may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the board. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2012, ch 193, § 1.



§ 36-4-12 Repealed.

36-4-12. Repealed by SL 1985, ch 297, § 7.



§ 36-4-12.1 Application of medical or osteopathic college for approval--Inspection.

36-4-12.1. Application of medical or osteopathic college for approval--Inspection. A medical or osteopathic college seeking approval by the Board of Medical and Osteopathic Examiners shall file with the board an application on forms provided by the board. It shall also provide such other or further information as the board requests in writing.

Prior to issuing any approval the board may require, in its sole discretion, that such school be inspected by a member or representative of the board. The school applying for approval shall pay all expenses incurred by the board in making such an inspection.

Source: SL 1985, ch 297, § 8.



§ 36-4-12.2 List of approved colleges.

36-4-12.2. List of approved colleges. The Board of Medical and Osteopathic Examiners shall keep a written list of all medical and osteopathic colleges which are approved by the board.

Source: SL 1985, ch 297, § 9.



§ 36-4-12.3 Hearing on refusal to approve college.

36-4-12.3. Hearing on refusal to approve college. If a medical or osteopathic college applies to the Board of Medical and Osteopathic Examiners for approval and complies with all prerequisites, including a proper application, furnishing all information requested in writing, and provisions of the board relative to an on-site inspection, and the board determines not to grant such approval, such college shall be provided an opportunity for hearing pursuant to the provisions of chapter 1-26.

Source: SL 1985, ch 297, § 10.



§ 36-4-12.4 Information furnished by approved colleges.

36-4-12.4. Information furnished by approved colleges. The Board of Medical and Osteopathic Examiners shall review its written list of approved medical and osteopathic colleges on or before the first day of July each year. The board may require any college on its approved list to submit, in writing, additional information requested by the board.

Source: SL 1985, ch 297, § 11.



§ 36-4-12.5 Hearing on refusal to renew approval of college.

36-4-12.5. Hearing on refusal to renew approval of college. If a medical or osteopathic college has complied with all prerequisites for a renewal of its approval and the Board of Medical and Osteopathic Examiners decides not to renew the approval of such college, the board shall provide such college with an opportunity for hearing pursuant to the provisions of chapter 1-26.

Source: SL 1985, ch 297, § 12.



§ 36-4-13 Hospitals recognized for internship--Inspection by board.

36-4-13. Hospitals recognized for internship--Inspection by board. "Hospital approved by the board" means a hospital approved by the Board of Examiners pursuant to § 36-4-22.1, but a hospital shall not be denied approval without a hearing by the board in compliance with chapter 1-26, and the board may for the purpose of such hearing inspect said hospital; provided such hearing and inspection shall be held within ninety days after a request therefor.

Source: SL 1949, ch 106, § 2; SDC Supp 1960, § 27.0302; SL 1973, ch 241, § 5.



§ 36-4-14 Repealed.

36-4-14. Repealed by SL 1973, ch 241, § 15.



§ 36-4-15 False or fraudulent diploma or affidavit as misdemeanor.

36-4-15. False or fraudulent diploma or affidavit as misdemeanor. Any person who submits to the Board of Examiners any false, forged, or fraudulent diploma or one of which he is not the lawful owner, or any false or forged affidavit of identification for the purpose of obtaining from such board any license required by this chapter is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 27.9904; SL 1949, ch 106, § 16; SDC Supp 1960, § 27.9943; SL 1977, ch 190, § 141.



§ 36-4-16 Return of fee on withdrawal of application or failure to examine.

36-4-16. Return of fee on withdrawal of application or failure to examine. The Board of Examiners shall be authorized to return the examination fee in any case where the applicant has withdrawn his application prior to the date fixed for the examination, or where the board for any reason fails to examine an applicant through no fault on his part, but this section shall not apply where a license has been revoked.

Source: SDC 1939, § 27.0312; SL 1949, ch 106, § 15; SDC Supp 1960, § 27.0316.



§ 36-4-17 Written examination required--Discrimination between systems of medicine prohibited--Minimum grade--Reexamination--Fee--Preservation of grades.

36-4-17. Written examination required--Discrimination between systems of medicine prohibited--Minimum grade--Reexamination--Fee--Preservation of grades. The examination required by this chapter shall be in writing. The questions on all subjects shall be such as are answered alike by all schools of medicine or osteopathy. No license may be refused any applicant because of adherence to any particular school of medicine. Each applicant shall be required to attain an average percentage of at least seventy-five percent of correct answers. Any applicant failing on such examination is eligible for a maximum of two subsequent examinations upon payment of the required fee at any regular meeting of the Board of Medical and Osteopathic Examiners or at such time and place as the board may designate. Before taking the examination, the applicant shall pay to the secretary of the board a fee to be set by the board in an amount not to exceed five hundred fifty dollars. The applicant must pass all parts or steps of the examination within seven years. However, if the applicant is board-certified by a board of the American Board of Medical Specialties, the Board of Medical and Osteopathic Examiners may waive this requirement. All grades achieved shall be preserved by the secretary of the board for a period of at least three years.

Source: SDC 1939, § 27.0302; SL 1949, ch 106, § 5; SDC Supp 1960, § 27.0305; SL 1961, ch 128; SL 1973, ch 241, § 7; SL 1979, ch 249, § 2; SL 1982, ch 272; SL 1985, ch 297, § 13; SL 2004, ch 241, § 1.



§ 36-4-17.1 Examination of applicant with dual MD-PhD degree.

36-4-17.1. Examination of applicant with dual MD-PhD degree. If the applicant has successfully completed a dual degree MD-PhD program in an institution approved by the board, all of the requirements of § 36-4-17 apply. However, the applicant shall pass all parts or steps of the examination within ten years.

Source: SL 2009, ch 180, § 1.



§ 36-4-18 Grant of license to practice--Type of practice stated on license.

36-4-18. Grant of license to practice--Type of practice stated on license. To each applicant successfully passing the examination required by this chapter and fulfilling all other requirements of this chapter, the Board of Examiners shall grant a license to practice medicine or osteopathic medicine, surgery, and obstetrics in all of their branches, without limitations, in this state, but each license so granted shall state on the face thereof whether the licensee is licensed to practice medicine and surgery or osteopathic medicine and surgery. Such license shall be granted only by consent of the majority of the board.

Source: SDC 1939, § 27.0303; SL 1949, ch 106, § 6; SDC Supp 1960, § 27.0306.



§ 36-4-19 License based on certificate from national board or another state--Fee.

36-4-19. License based on certificate from national board or another state--Fee. The Board of Medical and Osteopathic Examiners may, without examination, issue a license to any applicant holding a currently valid license or certificate issued to the applicant by the examining board of the District of Columbia, any state or territory of the United States, the National Board of Medical Examiners, the National Board of Osteopathic Physicians and Surgeons, or any province of Canada, if the legal requirements of the examining board at the time it issued the license or certificate were not less than those of this state at the time the license is presented for registration.

However, the board may require the applicant to successfully pass either an oral or written examination and personally appear before the board, a member of the board, or its staff.

Each applicant applying under the provisions of this chapter shall pay to the secretary of the board a license fee not to exceed two hundred dollars to be set by the board by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 27.0304; SL 1949, ch 106, § 7; SDC Supp 1960, § 27.0307; SL 1961, ch 129; SL 1969, ch 105, § 2; SL 1973, ch 241, § 8; SL 1985, ch 297, § 14; SL 1995, ch 210, § 2; SL 2002, ch 175, § 1; SL 2008, ch 191, § 1.



§ 36-4-19.1 Contents of application for license based on certificate from national board or another jurisdiction--Consideration by board.

36-4-19.1. Contents of application for license based on certificate from national board or another jurisdiction--Consideration by board. Applicants for license under the provisions of § 36-4-19 shall subscribe to an oath in writing before an officer authorized by law to administer oaths, which shall be a part of such application, and the oath shall be made on statements in the application which shall state the following:

(1) That the license, certificate, or authority under which the applicant practiced medicine in the state, territory or province of Canada from which the applicant removed was at the time of such removal in full force and not canceled, suspended or revoked.

(2) That the applicant is the identical person to whom the said certificate, license or commission and the said medical diploma was issued.

(3) Whether proceedings have ever been instituted against the applicant for a cancellation, suspension or revocation of said certificate, license or authority to practice medicine in any state, territory or province of Canada.

(4) Whether the applicant has ever applied for and been refused a certificate, license, authority or commission to practice medicine by any state, territory or province of Canada and if so the reason for said refusal.

(5) That no prosecution is pending against the applicant in any state or federal court or court in Canada for any offense which under the law of the state of South Dakota would constitute a felony or would be a crime involving moral turpitude.

The application shall also be accompanied by such other information as the board by its rules and regulations require.

In determining whether a South Dakota license should be issued to the applicant, the board shall take into consideration the nature, circumstances or results of any action for cancellation, suspension, revocation or refusal of the license.

Source: SDC Supp 1960, § 27.0307 as enacted by SL 1969, ch 105, § 2; SL 1973, ch 241, § 9.



§ 36-4-20 Temporary permits for supervised practice in state institution--Qualifications of applicants--Duration and renewal.

36-4-20. Temporary permits for supervised practice in state institution--Qualifications of applicants--Duration and renewal. If it appears to the State Board of Medical and Osteopathic Examiners by a resolution thereof duly made and adopted, that an urgent need exists in any state-owned and operated medical institution for the services of a practitioner of medicine, surgery, and obstetrics and their branches, as a state employee, which cannot be adequately and effectively served by a regularly licensed practitioner, the board may, in its discretion, grant a temporary permit to an applicant who has satisfactorily passed a special examination and paid a fee not to exceed fifty dollars for the examination, notwithstanding that the applicant has not completed the period of internship or residence training in a hospital approved by the board and has failed or has been unable to satisfactorily show that he is a graduate of an approved medical or osteopathic college. The temporary permit shall be issued and be effective for one year from the date of issuance of such permit. The temporary permit entitles the person to whom issued to engage in the practice of medicine, surgery, and obstetrics and their branches as a state employee under the supervision of a licensed physician in such state-owned and operated medical institution and not elsewhere. Such temporary permit may be renewed by the board upon application to it on an annual basis and the payment of an annual renewal fee of not to exceed fifteen dollars. Except as may otherwise be provided in this section, applications for such temporary permits shall be processed in the same manner as regular license applications under § 36-4-11, and the holder of any such permit is subject to all restrictions, responsibilities, and privileges inuring to regular licensees under this chapter. The examination and renewal fees provided for in this section shall be set by the board by rules promulgated pursuant to chapter 1-26.

Source: SL 1949, ch 110; SL 1955, ch 90; SDC Supp 1960, § 27.0308; SL 1963, ch 150; SL 1973, ch 241, § 10; SL 1986, ch 27, § 40; SL 2008, ch 191, § 2.



§ 36-4-20.1 Locum tenens certificate defined.

36-4-20.1. Locum tenens certificate defined. A locum tenens certificate is a certificate allowing the holder thereof to practice medicine in this state for a limited period of time and subject to the requirements and conditions set forth in said certificate.

Source: SDC Supp 1960, § 27.0308A as enacted by SL 1969, ch 105, § 7.



§ 36-4-20.2 Petition and application for locum tenens certificate--Fee--Personal appearance required.

36-4-20.2. Petition and application for locum tenens certificate--Fee--Personal appearance required. A certificate for locum tenens practice may be issued by the Board of Examiners to an applicant who is a current holder of a valid license to practice medicine or osteopathy in any state or territory of the United States, the District of Columbia, or province of Canada, or who has graduated and received a diploma from an approved medical or osteopathic college and who has completed at least one year of an approved internship or residency program or its equivalent. If such applicant is not the holder of a currently valid license to practice medicine or osteopathy, as heretofore stated, the board may grant such certificate only after the applicant has satisfactorily passed a special examination for locum tenens certificate administered by the board. To obtain a locum tenens certificate, a petition shall be presented to the board signed under oath, by a licensed physician practicing in this state and by the applicant requesting a locum tenens certificate which petition shall set forth the reasons why the applicant should be issued a locum tenens certificate. In addition to the petition, the locum tenens applicant shall complete and submit to the board the application required by § 36-4-19 accompanied by a fee of not to exceed fifty dollars made payable to the secretary of the board and appear personally at the office of the South Dakota State Board of Medical and Osteopathic Examiners or at the office of a member of the board. The application fee provided for in this section shall be set by the board by rule promulgated pursuant to chapter 1-26.

Source: SDC Supp 1960, § 27.0308A as enacted by SL 1969, ch 105, § 7; SL 1973, ch 241, § 11; SL 2008, ch 191, § 3.



§ 36-4-20.3 Issuance of locum tenens certificate by single member of board--Notice to other members--Objections and cancellation.

36-4-20.3. Issuance of locum tenens certificate by single member of board--Notice to other members--Objections and cancellation. A member of the Board of Examiners, when satisfied that all requirements have been met and that the circumstances require the issuance, may issue a locum tenens certificate to the applicant, provided however, all other members of the board shall be notified by mail within three days of the issuance of any such certificate and any member of the board may within five days after receiving notice of the issuance of such certificate file written objections with the president of the board; the president shall within twenty-four hours after the receipt of any such objection mail copies thereof to all members of the board for their consideration and if within three days after the mailing of such copies a majority of the board file objections to the issuance thereof in writing with the president, such certificate shall be deemed canceled.

Source: SDC Supp 1960, § 27.0308A as enacted by SL 1969, ch 105, § 7; SL 1973, ch 241, § 12.



§ 36-4-20.4 Duration of locum tenens certificates--Privileges of certificate holder.

36-4-20.4. Duration of locum tenens certificates--Privileges of certificate holder. Locum tenens certificates shall be issued for a period of not to exceed sixty days, and in the Board of Examiners discretion may set forth requirements and conditions governing the practice under it. The locum tenens certificate shall allow the holder to practice medicine in this state only for a period set forth in the certificate and according to any conditions and requirements which the board in its discretion incorporates onto the certificate.

Source: SDC Supp 1960, § 27.0308A as enacted by SL 1969, ch 105, § 7.



§ 36-4-20.5 Repealed.

36-4-20.5. Repealed by SL 1986, ch 27, § 41.



§ 36-4-20.6 Resident license defined.

36-4-20.6. Resident license defined. A resident license is a license allowing the holder to practice medicine in this state for a limited period of time subject to the requirements and conditions set forth in the license.

Source: SL 1987, ch 266, § 1; SL 2013, ch 172, § 1.



§ 36-4-20.7 Issuance of resident license--Application--Fee.

36-4-20.7. Issuance of resident license--Application--Fee. The Board of Examiners may issue a resident license to an applicant who is currently enrolled in an accredited residency program. The applicant shall apply using forms prescribed by the board. The application shall be accompanied by an application fee set by the board, by rule promulgated pursuant to chapter 1-26, not to exceed fifty dollars.

Source: SL 1987, ch 266, § 2; SL 2008, ch 191, § 4; SL 2013, ch 172, § 2.



§ 36-4-20.8 Term of resident license.

36-4-20.8. Term of resident license. Any resident license is valid for a period not exceeding one year from the issue date. The resident license holder shall continue in good standing in an accredited residency program or the resident license is forfeit. No holder of a resident license may engage in providing medical services outside the established residency program until the holder has successfully completed one year of residency training.

Source: SL 1987, ch 266, § 3; SL 2013, ch 172, § 3.



§ 36-4-20.9 to 36-4-20.11. Repealed.

36-4-20.9 to 36-4-20.11. Repealed by SL 2013, ch 172, §§ 4 to 6.



§ 36-4-20.12 Renewal of resident license.

36-4-20.12. Renewal of resident license. Each person receiving a resident license under the provisions of this chapter shall apply, on a form prescribed by the board, for a renewal of the resident license.

Source: SL 2009, ch 178, § 5; SL 2013, ch 172, § 7.



§ 36-4-20.13 Time for renewal.

36-4-20.13. Time for renewal. Failure of a person to renew the resident license on or before June thirtieth of each year constitutes a forfeiture of the resident license held by the person. However, the resident license may be renewed at the discretion of the Board of Examiners upon making application on a form prescribed by the board.

Source: SL 2009, ch 178, § 6; SL 2013, ch 172, § 8.



§ 36-4-21 Repealed.

36-4-21. Repealed by SL 1977, ch 190, § 142.



§ 36-4-22 Repealed.

36-4-22. Repealed by SL 1981, ch 273.



§ 36-4-22.1 Board access to premises where medicine practiced--Inspection of drug records and inventories--Refusal as misdemeanor--Confidentiality.

36-4-22.1. Board access to premises where medicine practiced--Inspection of drug records and inventories--Refusal as misdemeanor--Confidentiality. The Board of Examiners, or any of its officers, agents or employees so authorized, may enter and inspect, during business hours, any place where medicine or osteopathy are practiced for the purpose of enforcing this chapter and rules adopted pursuant hereto. The refusal to allow an inspection is a Class 1 misdemeanor. Such inspection may include any medical or drug records, and the copying thereof, and inventories relating to drugs and controlled substances required to be kept under the provisions of chapter 34-20B. The Board of Examiners, its officers, agents and employees shall maintain the confidential nature of any records obtained pursuant to this section.

Source: SL 1973, ch 241, § 6; SL 1989, ch 319; SL 1992, ch 158, § 70.



§ 36-4-22.2 Report of facility suspending or revoking licensee's privilege to practice medicine therein--Immunity.

36-4-22.2. Report of facility suspending or revoking licensee's privilege to practice medicine therein--Immunity. Every facility licensed by the state where medicine is practiced which suspends or revokes the privilege of a licensee of the Board of Medical and Osteopathic Examiners to practice medicine therein for incompetence or unprofessional conduct as defined in this chapter shall report it in writing to the board including the factual basis of such revocation or suspension. Any report made to the board pursuant to this section shall be confidential and subject to the same restrictions set forth in § 36-4-31.5 as evidence taken by the board on cancellation, revocation, suspension or limitation proceedings. A licensed facility, complying in good faith with this section, may not be held liable for any injury or damage proximately resulting from such compliance.

Source: SL 1985, ch 297, § 15.



§ 36-4-23 Advertising and printed material to show type of practice for which licensed--Violation as misdemeanor.

36-4-23. Advertising and printed material to show type of practice for which licensed--Violation as misdemeanor. No person practicing any of the healing arts shall use the title "doctor" or any contraction thereof, in connection with his business or profession, or any written or printed material, or in connection with any advertising, unless he add after his name the recognized abbreviation or specification of the branch of the healing art in which he is licensed to practice and is engaged. A violation of this section is a Class 1 misdemeanor.

Source: SL 1949, ch 106, § 13; SDC Supp 1960, § 27.0314; SL 1992, ch 158, § 71.



§ 36-4-24 Repealed.

36-4-24. Repealed by omission from SL 1969, ch 105, § 5.



§ 36-4-24.1 Renewal of license--Form--Fee.

36-4-24.1. Renewal of license--Form--Fee. Each person receiving a license under the provisions of this chapter shall apply, on a form approved by the Board of Medical and Osteopathic Examiners, for a renewal of the license. The renewal shall be issued by the secretary upon payment of an annual fee set by the board, by rule promulgated pursuant to chapter 1-26, not exceeding the sum of two hundred dollars. The renewal shall be in the form of a receipt acknowledging payment of the required fee and signed by the secretary of the board.

Source: SL 1953, ch 119; SDC Supp 1960, § 27.0312; SL 1964, ch 84; SDCL § 36-4-24; SDC Supp 1960, § 27.0312A as enacted by SL 1969, ch 105, § 8; SL 1973, ch 241, § 13; SL 1977, ch 290; SL 1985, ch 297, § 16; SL 1999, ch 190, § 1; SL 2001, ch 199, § 1; SL 2004, ch 242, § 1; SL 2008, ch 191, § 5.



§ 36-4-24.2 Forfeiture of license for failure to renew--Renewal on application.

36-4-24.2. Forfeiture of license for failure to renew--Renewal on application. Failure of a person to renew his license on or before March first of each year shall constitute a forfeiture of the license held by such person. However, such license may be renewed at the discretion of the Board of Medical and Osteopathic Examiners upon the payment of the fee provided in § 36-4-19 for the issuance of licenses by reciprocity and upon making the application provided in § 36-4-19.1 required for reciprocity.

Source: SDC Supp 1960, § 27.0312A as enacted by SL 1969, ch 105, § 8; SL 1973, ch 241, § 14; SL 1985, ch 297, § 17; SL 1987, ch 29, § 22.



§ 36-4-24.3 Practice without license, certificate, or permit and renewal prohibited--Violation as misdemeanor.

36-4-24.3. Practice without license, certificate, or permit and renewal prohibited--Violation as misdemeanor. No person required to be licensed, certificated, or permitted under the provisions of this chapter shall practice the person's profession in the State of South Dakota without such active license, certificate, or permit and renewal pursuant to the provisions of this chapter except those specifically excepted from the provisions of this chapter. A violation of this section is a Class 1 misdemeanor.

Source: SDC Supp 1960, § 27.0312A as enacted by SL 1969, ch 105, § 8; SL 1992, ch 158, § 72; SL 2009, ch 178, § 7.



§ 36-4-25 Immunity from liability for acts of members of professional committees or hospital officials.

36-4-25. Immunity from liability for acts of members of professional committees or hospital officials. There is no monetary liability on the part of, and no cause of action for damages may arise against, any member of a duly appointed peer review committee engaging in peer review activity comprised of physicians licensed to practice medicine or osteopathy under this chapter, or against any duly appointed consultant to a peer review committee or to the medical staff or the governing board of a licensed health care facility for any act or proceeding undertaken or performed within the scope of the functions of the committee, if the committee member or consultant acts without malice, has made a reasonable effort to obtain the facts of the matter under consideration, and acts in reasonable belief that the action taken is warranted by those facts. The provisions of this section do not affect the official immunity of an officer or employee of a public corporation.

Source: SL 1966, ch 151; SL 1975, ch 231; SL 1985, ch 297, § 22; SL 1998, ch 172, § 3.



§ 36-4-26 Hospital and society liability not affected by immunity.

36-4-26. Hospital and society liability not affected by immunity. Section 36-4-25 shall not be construed to confer immunity from liability on any professional society or hospital. In any case in which, but for the enactment of § 36-4-25, a cause of action would arise against a hospital or professional society, such cause of action shall exist as if said section had not been enacted.

Source: SL 1966, ch 151.



§ 36-4-26.1 Proceedings of peer review committees confidential and privileged--Availability to physician subject of proceedings.

36-4-26.1. Proceedings of peer review committees confidential and privileged--Availability to physician subject of proceedings. The proceedings, records, reports, statements, minutes, or any other data whatsoever, of any committee described in § 36-4-42, relating to peer review activities defined in § 36-4-43, are not subject to discovery or disclosure under chapter 15-6 or any other provision of law, and are not admissible as evidence in any action of any kind in any court or arbitration forum, except as hereinafter provided. No person in attendance at any meeting of any committee described in § 36-4-42 is required to testify as to what transpired at such meeting. The prohibition relating to discovery of evidence does not apply to deny a physician access to or use of information upon which a decision regarding the person's staff privileges or employment was based. The prohibition relating to discovery of evidence does not apply to deny any person or the person's counsel in the defense of an action against that person access to the materials covered under this section.

Source: SL 1977, ch 291; SL 1998, ch 172, § 4; SL 2002, ch 176, § 1.



§ 36-4-26.2 Patient records available to patient--Expert opinion as to care of patient--Restrictions on use of expert testimony.

36-4-26.2. Patient records available to patient--Expert opinion as to care of patient--Restrictions on use of expert testimony. Section 36-4-26.1 does not apply to observations made at the time of treatment by a health care professional present during the patient's treatment or to patient records prepared during the treatment and care rendered to a patient who is personally or by personal representative a party to an action or proceeding, the subject matter of which is the care and treatment of the patient. Furthermore, no member of any committee, department, section, board of directors, or group covered by § 36-4-26.1, who has participated in deliberations under that section involving the subject matter of the action, may testify as an expert witness for any party in any action for personal injury or wrongful death, the subject matter of which is the care and treatment of the patient. Notwithstanding membership on a committee, department, section, board of directors, or group covered by § 36-4-26.1, a health care professional observing or participating in the patient's treatment and care may testify as a fact or expert witness concerning that treatment and care, but may not be required to testify as to anything protected by § 36-4-26.1.

Source: SL 1977, ch 291; SL 1998, ch 223, § 1; SL 1999, ch 191, § 1.



§ 36-4-27 Violation of chapter as misdemeanor.

36-4-27. Violation of chapter as misdemeanor. Any person who falsely personates anyone licensed pursuant to this chapter is guilty of a Class 1 misdemeanor.

Source: SL 1949, ch 106, § 16; SDC Supp 1960, § 27.9943; SL 1977, ch 190, § 144; SL 1992, ch 158, § 73.



§ 36-4-28 Grounds for refusal of license, resident license, or certificate.

36-4-28. Grounds for refusal of license, resident license, or certificate. The Board of Examiners may, in compliance with chapter 1-26, refuse to grant a license, resident license, or certificate under this chapter because of unprofessional, immoral, or dishonorable conduct on the part of the applicant.

Source: SDC 1939, § 27.0305; SL 1949, ch 106, § 8; SDC Supp 1960, § 27.0309; SL 2009, ch 178, § 8; SL 2013, ch 172, § 9.



§ 36-4-29 Grounds for cancellation, revocation, suspension or limitation of license, resident license, or certificate.

36-4-29. Grounds for cancellation, revocation, suspension or limitation of license, resident license, or certificate. The Board of Examiners may cancel, revoke, suspend, or limit the license, resident license, or certificate of any physician or surgeon issued under this chapter upon satisfactory proof by a preponderance of the evidence in compliance with chapter 1-26 of such a licensee's, resident licensee's, or certificate holder's professional incompetence, or unprofessional or dishonorable conduct, or proof of a violation of this chapter in any respect. However, the board may not base a finding of unprofessional or dishonorable conduct solely on the basis that a licensee, resident licensee, or certificate holder practices chelation therapy.

For the purposes of this section, professional incompetence is a deviation from the statewide standard of competence, which is that minimum degree of skill and knowledge necessary for the performance of characteristic tasks of a physician or surgeon in at least a reasonably effective way.

Source: SDC 1939, § 27.0306; SL 1949, ch 106, § 9; SL 1957, ch 116; SDC Supp 1960, § 27.0310; SL 1969, ch 105, § 3; SL 1985, ch 297, § 18; SL 1992, ch 265, § 3; SL 1993, ch 272; SL 2004, ch 243, § 1; SL 2009, ch 178, § 9; SL 2013, ch 172, § 10.



§ 36-4-29.1 Summary suspension of license, resident license, or certificate--Hearing.

36-4-29.1. Summary suspension of license, resident license, or certificate--Hearing. If the Board of Examiners finds that public health, safety, or welfare imperatively require emergency action, and incorporates a finding to that effect in its order, or has information filed with the board that a holder of a license, resident license, or certificate improperly obtained a license, resident license, or certificate from the board, summary suspension of a license, resident license, or certificate may be ordered pending final action by the Board of Examiners. The Board of Examiners shall convene a hearing which shall be promptly instituted and determined and take action as provided in § 36-4-29.

Source: SL 1983, ch 267; SL 1985, ch 297, § 19; SL 2009, ch 178, § 10; SL 2013, ch 172, § 11.



§ 36-4-30 Acts considered unprofessional conduct--Criminal prosecution.

36-4-30. Acts considered unprofessional conduct--Criminal prosecution. The term, unprofessional or dishonorable conduct, as used in this chapter includes:

(1) Producing or aiding or abetting a criminal abortion;

(2) Employing what is known as cappers or steerers;

(3) Obtaining any fee on the assurance that a manifestly incurable disease can be permanently cured;

(4) Willfully betraying a professional confidence;

(5) All advertising of medical business in which untruthful or improbable statements are made or which are calculated to mislead or deceive the public;

(6) Conviction of any criminal offense of the grade of felony, any conviction of a criminal offense arising out of the practice of medicine or osteopathy, or one in connection with any criminal offense involving moral turpitude;

(7) Habits of intemperance or drug addiction, calculated in the opinion of the Board of Medical and Osteopathic Examiners to affect the licensee's practice of the profession;

(8) Refusal or neglect to report the existence of a diseased or unsanitary condition to the proper health authorities, as prescribed by the regulations of the board;

(9) Prescribing intoxicants, narcotics, barbiturates, or other habit-forming drugs to any person in quantities and under circumstances making it apparent to the board that the prescription was not made for legitimate medicinal purposes or prescribing in a manner or in amounts calculated in the opinion of the board to endanger the well-being of an individual patient or the public in general;

(10) Splitting fees or giving to any person furnishing a patient any portion of the fees received from the patient or paying or giving to any person consideration of any kind for furnishing a patient;

(11) Failure to disclose one's school of practice or one's professional academic degree when using a professional title or designation;

(12) Sustaining any physical or mental disability which renders the further practice of a licensee's profession dangerous;

(13) Failure to comply with state or federal laws on keeping records regarding possessing and dispensing of narcotics, barbiturates, and habit-forming drugs;

(14) Falsifying the medical records of a patient or any official record regarding possession and dispensing of narcotics, barbiturates, and habit-forming drugs or regarding any phase of medical treatment of a patient;

(15) Presenting to the board any license, certificate, or diploma which was obtained by fraud or deception practiced in passing a required examination or which was obtained by the giving of false statements or information on applying for the license;

(16) Illegally, fraudulently, or wrongfully obtaining a license required by this chapter by the use of any means, devices, deceptions, or helps in passing any examination or by making false statements or misrepresentations in any applications or information presented;

(17) Conviction of violating § 34-23A-10.1;

(18) Performing medical services which have been declared, by declaratory ruling of the board, to be of no medical value;

(19) The exercise of influence within the physician-patient relationship for the purposes of engaging a patient in sexual activity. For the purposes of this subdivision, the patient is presumed incapable of giving free, full, and informed consent to sexual activity with the physician;

(20) Engaging in gross or immoral sexual harassment or sexual contact;

(21) Consistently providing or prescribing medical services or treatments which are inappropriate or unnecessary;

(22) Any practice or conduct which tends to constitute a danger to the health, welfare, or safety of the public or patients or engaging in conduct which is unbecoming a person licensed to practice medicine;

(23) Failure to fulfill a valid obligation to a federal or state student loan or scholarship program for medical school education designed to provide medical services to underserved geographical areas; and

(24) Discipline by another state, territorial, or provincial licensing board or the licensing board of the District of Columbia.

No person may be criminally prosecuted for conduct described in this section unless such conduct is otherwise unlawful.

Source: SDC 1939, § 27.0307; SL 1949, ch 106, § 10; SL 1957, ch 116; SDC Supp 1960, § 27.0311; SL 1969, ch 105, § 4; SL 1980, ch 245, § 3; SL 1985, ch 297, § 20; SL 1989, ch 320; SL 1992, ch 264, § 1; SL 1995, ch 211.



§ 36-4-31 Proceedings for cancellation, revocation, or suspension of license, resident license, or certificate.

36-4-31. Proceedings for cancellation, revocation, or suspension of license, resident license, or certificate. The proceedings for cancellation, revocation, or suspension of a license, resident license, or certificate shall be conducted in compliance with chapter 1-26. However, the Board of Examiners may dispense with the requirement of prior notice and an informal meeting set forth in § 1-26-29 if the board finds that the public health, interest, or safety require otherwise or that willful acts have been alleged.

Source: SDC 1939, § 27.0306; SL 1949, ch 106, § 9; SL 1957, ch 116; SDC Supp 1960, § 27.0310; SL 1969, ch 105, § 3; revised pursuant to SL 1972, ch 15, § 4; SL 1989, ch 321; SL 2009, ch 178, § 11; SL 2013, ch 172, § 12.



§ 36-4-31.4 Reissuance of canceled, suspended, or revoked license, resident license, or certificate.

36-4-31.4. Reissuance of canceled, suspended, or revoked license, resident license, or certificate. Upon application, the Board of Examiners may reissue a license, resident license, or certificate to practice to any person whose license, resident license, or certificate has been canceled, suspended, or revoked. No reissuance of a license, resident license, or certificate which has been canceled or revoked may be made prior to one year after the cancellation or revocation. The reissuance of any license, resident license, or certificate may be made in such manner and form and under conditions as the board may require.

Source: SDC Supp 1960, § 27.0310 as enacted by SL 1969, ch 105, § 3; SL 2009, ch 178, § 12; SL 2013, ch 172, § 13.



§ 36-4-31.5 Evidence in cancellation, revocation, suspension, or limitation proceedings confidential.

36-4-31.5. Evidence in cancellation, revocation, suspension, or limitation proceedings confidential. Testimony of a witness or documentary evidence of any kind on cancellation, revocation, suspension, or limitation proceedings are not subject to discovery or disclosure under chapter 15-6 or any other provision of law, and are not admissible as evidence in any action of any kind in any court or arbitration forum, except as hereinafter provided. No person in attendance at any hearing of the Board of Examiners considering cancellation, revocation, suspension, or limitation of a license, resident license, or certificate issued by it may be required to testify as to what transpired at such meeting. The prohibition relating to discovery of evidence does not apply to deny a physician access to or use of information upon which a decision regarding the physician's staff privileges was based. The prohibition relating to discovery of evidence does not apply to any person or the person's counsel in the defense of an action against the person's access to the materials covered under this section.

Source: SL 1985, ch 297, § 21; SL 2009, ch 178, § 13; SL 2013, ch 172, § 14.



§ 36-4-31.6 Application of contested case procedure.

36-4-31.6. Application of contested case procedure. If the grant, denial, or renewal of a license, resident license, or certificate to practice allopathic or osteopathic medicine was previously treated as a contested case resulting in a final decision, the provisions of chapter 1-26 concerning contested cases do not apply unless the Board of Examiners determines that there has been a substantial change of circumstance since the proceedings in the prior contested case.

Source: SL 1987, ch 267; SL 2009, ch 178, § 14; SL 2013, ch 172, § 15.



§ 36-4-32 Suspension of license, resident license, or certificate for mental incompetence.

36-4-32. Suspension of license, resident license, or certificate for mental incompetence. In case any person holding a license, resident license, or certificate to practice allopathic or osteopathic medicine, surgery and obstetrics shall by any final order or adjudication of any court of competent jurisdiction be adjudged to be mentally incompetent or insane, the license, resident license, or certificate shall be suspended by the board after proceedings in compliance with chapter 1-26, and anything in this chapter to the contrary notwithstanding, such suspension shall continue until the licensee, resident licensee, or certificate holder is found or adjudged by such court to be restored to reason or until the holder of the license, resident license, or certificate is duly discharged as restored to reason in any other manner provided by law and has appeared before the board at a regular or special meeting of the board to apply for such reinstatement. The board may establish such probationary conditions as it deems necessary for the best interests of licensee, resident licensee, or certificate holder.

Source: SL 1957, ch 116; SDC Supp 1960, § 27.0311 (14); SL 1963, ch 151; SDC Supp 1960, § 27.0311 (13) as enacted by SL 1969, ch 105, § 4; revised pursuant to SL 1972, ch 15, § 4; SL 2009, ch 178, § 15; SL 2013, ch 172, § 16.



§ 36-4-33 Appeal from acts, rulings or decisions of Board of Examiners.

36-4-33. Appeal from acts, rulings or decisions of Board of Examiners. Any party feeling aggrieved by any acts, rulings, or decisions of the Board of Examiners acting pursuant to § 36-4-31, shall have the right to appeal the same under the provisions of chapter 1-26.

Source: SDC 1939, §§ 27.0114, 27.0306; SL 1949, ch 106, § 9; SL 1957, ch 116; SDC Supp 1960, § 27.0310; SL 1969, ch 105, § 3; revised pursuant to SL 1972, ch 15, § 4.



§ 36-4-34 Injunction to restrain practice for statutory violation, unprofessional conduct, or incompetence--Election of remedies.

36-4-34. Injunction to restrain practice for statutory violation, unprofessional conduct, or incompetence--Election of remedies. If it appears from evidence satisfactory to the Board of Examiners that any person has violated the provisions of this chapter or that any licensee, resident licensee, or certificate holder under this chapter has been guilty of unprofessional or dishonorable conduct or is incompetent, the board may apply for an injunction in any court of competent jurisdiction to restrain the person or licensee, resident licensee, or certificate holder from continuing to practice allopathic or osteopathic medicine, surgery, or obstetrics in any of their branches in this state. Application for an injunction is an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1957, ch 116; SDC Supp 1960, § 27.0311 (15); SDC Supp 1960, § 27.0316A as enacted by SL 1969, ch 105, § 9; revised pursuant to SL 1972, ch 15, § 4; SL 2005, ch 199, § 4; SL 2009, ch 178, § 16; SL 2013, ch 172, § 17.



§ 36-4-35 Promulgation of rules by board.

36-4-35. Promulgation of rules by board. The Board of Examiners shall promulgate rules pursuant to chapter 1-26 pertaining to: licensure, fees, and inspections.

Source: SL 1949, ch 106, § 1; SDC Supp 1960, § 27.0301; SL 1969, ch 105, § 1; revised pursuant to SL 1972, ch 15, § 4; SL 1986, ch 302, § 54.



§ 36-4-36 Previously licensed physicians not affected.

36-4-36. Previously licensed physicians not affected. Nothing in this chapter shall in any way prohibit, interfere with or affect whatsoever in any way physicians and surgeons, osteopathic physicians and osteopaths licensed prior to July 1, 1949, from practicing their respective professions in all of the branches that their respective licenses permitted at the time said licenses were granted.

Source: SL 1949, ch 106, § 4; SDC Supp 1960, § 27.0304.



§ 36-4-37 Transfer of active patient records--Destruction--Notice.

36-4-37. Transfer of active patient records--Destruction--Notice. Active patient records controlled by a physician licensed pursuant to this chapter or by his estate may not be transferred to any person not licensed under this chapter unless the records are transferred to the patient or the patient's personal representative or designee, the patient's parent in the case of a minor, a health care facility licensed under chapter 34-12 or a corporation organized for the purpose of owning and operating a health care clinic. If active patient records cannot be so transferred, they shall be retained by the physician or estate in possession of them or destroyed. Prior to any transfer or destruction of active patient records, reasonable notice of at least thirty days shall be given by mail to the patient, the patient's parent in the case of a minor or the patient's personal representative at his last known address stating the proposed disposition of the records and giving a deadline prior to which the records may be claimed.

Source: SL 1992, ch 265, § 1.



§ 36-4-38 Destruction of inactive patient records.

36-4-38. Destruction of inactive patient records. Nothing in § 36-4-37 prevents a physician licensed pursuant to this chapter from destroying patient records which have become inactive or for which the whereabouts of the patient is no longer known to the physician.

Source: SL 1992, ch 265, § 2.



§ 36-4-39 Practice of medicine or osteopathy by holder of permanent, unrestricted license.

36-4-39. Practice of medicine or osteopathy by holder of permanent, unrestricted license. Notwithstanding anything in this chapter to the contrary, any physician who is the holder of a permanent, unrestricted license to practice medicine or osteopathy in any state or territory of the United States, the District of Columbia, or Province of Canada may practice medicine or osteopathy in this state without first obtaining a license from the Board of Medical and Osteopathic Examiners under one or more of the following circumstances:

(1) As a member of an organ harvesting team;

(2) On board an air ambulance and as a part of its treatment team;

(3) To provide one time consultation or teaching assistance for a period of not more than twenty-four hours; or

(4) To provide consultation or teaching assistance previously approved by the Board of Medical and Osteopathic Examiners for charitable organizations.
Source: SL 1992, ch 266, § 1.



§ 36-4-40 Supervision and discipline of holder of permanent, unrestricted license to practice medicine or osteopathy.

36-4-40. Supervision and discipline of holder of permanent, unrestricted license to practice medicine or osteopathy. Any physician practicing medicine or osteopathy under the circumstances permitted by § 36-4-39 shall be subject to supervision and discipline by the Board of Medical and Osteopathic Examiners under this chapter in the same manner as any other licensee under this chapter and practice by a nonresident physician under the terms of § 36-4-39 is considered to constitute submission by such physician to jurisdiction by the board.

Source: SL 1992, ch 266, § 2.



§ 36-4-41 Practice of medicine or osteopathy in South Dakota while located outside of state.

36-4-41. Practice of medicine or osteopathy in South Dakota while located outside of state. Any nonresident physician or osteopath who, while located outside this state, provides diagnostic or treatment services through electronic means to a patient located in this state under a contract with a health care provider licensed under Title 36, a clinic located in this state that provides health services, a health maintenance organization, a preferred provider organization, or a health care facility licensed under chapter 34-12, is engaged in the practice of medicine or osteopathy in this state. Consultation between a nonresident physician or osteopath and a licensee under this chapter is governed by § 36-2-9.

Source: SL 1995, ch 212; SL 2002, ch 175, § 2.



§ 36-4-42 Peer review committee defined.

36-4-42. Peer review committee defined. For the purposes of §§ 36-4-25, 36-4-26.1 and 36-4-43, a peer review committee is one or more persons acting as any committee of a state or local professional association or society, any committee of a licensed health care facility or the medical staff of a licensed health care facility, or any committee comprised of physicians within a medical care foundation, health maintenance organization, preferred provider organization, independent practice association, group medical practice, provider sponsored organization, or any other organization of physicians formed pursuant to state or federal law, that engages in peer review activity. For the purposes of this section, a peer review committee is also one or more persons acting as an administrative or medical committee, department, section, board of directors, shareholder or corporate member, or audit group, including the medical audit committee, of a licensed health care facility.

Source: SL 1998, ch 172, § 1.



§ 36-4-43 Peer review activities defined.

36-4-43. Peer review activities defined. For the purposes of §§ 36-4-25, 36-4-26.1 and 36-4-42, peer review activity is the procedure by which peer review committees monitor, evaluate, and recommend actions to improve the delivery and quality of services within their respective facilities, agencies, and professions, including recommendations, consideration of recommendations, actions with regard to recommendations, and implementation of actions. Peer review activity and acts or proceedings undertaken or performed within the scope of the functions of a peer review committee include:

(1) Matters affecting membership of a health professional on the staff of a health care facility or agency;

(2) The grant, delineation, renewal, denial, modification, limitation, or suspension of clinical privileges to provide health care services at a licensed health care facility;

(3) Matters affecting employment and terms of employment of a health professional by a health maintenance organization, preferred provider organization, independent practice association, or any other organization of physicians formed pursuant to state or federal law;

(4) Matters affecting the membership and terms of membership in a health professional association, including decisions to suspend membership privileges, expel from membership, reprimand, or censure a member, or other disciplinary actions;

(5) Review and evaluation of qualifications, competency, character, experience, activities, conduct, or performance of any health professional, including the medical residents of health care facility; and

(6) Review of the quality, type, or necessity of services provided by one or more health professionals or medical residents, individually or as a statistically significant group, or both.
Source: SL 1998, ch 172, § 2.



§ 36-4-44 Interstate Medical Licensure Compact adopted .

36-4-44. Interstate Medical Licensure Compact adopted. The Interstate Medical Licensure Compact is enacted into law and entered into with all other jurisdictions that legally join the compact, which is substantially as follows:

INTERSTATE MEDICAL LICENSURE COMPACT

SECTION 1: PURPOSE

In order to strengthen access to health care, and in recognition of the advances in the delivery of health care, the member states of the Interstate Medical Licensure Compact have allied in common purpose to develop a comprehensive process that complements the existing licensing and regulatory authority of state medical boards, provides a streamlined process that allows physicians to become licensed in multiple states, thereby enhancing the portability of a medical license and ensuring the safety of patients. The compact creates another pathway for licensure and does not otherwise change a state's existing Medical Practice Act. The compact also adopts the prevailing standard for licensure and affirms that the practice of medicine occurs where the patient is located at the time of the physician-patient encounter, and therefore, requires the physician to be under the jurisdiction of the state medical board where the patient is located. State medical boards that participate in the compact retain the jurisdiction to impose an adverse action against a license to practice medicine in that state issued to a physician through the procedures in the compact.

SECTION 2: DEFINITIONS

In this compact:

(a) "Bylaws" means those bylaws established by the Interstate Commission pursuant to section 11 for its governance, or for directing and controlling its actions and conduct.

(b) "Commissioner" means the voting representative appointed by each member board pursuant to section 11.

(c) "Conviction" means a finding by a court that an individual is guilty of a criminal offense through adjudication, or entry of a plea of guilt or no contest to the charge by the offender. Evidence of an entry of a conviction of a criminal offense by the court shall be considered final for purposes of disciplinary action by a member board.

(d) "Expedited License" means a full and unrestricted medical license granted by a member state to an eligible physician through the process set forth in the compact.

(e) "Interstate Commission" means the interstate commission created pursuant to section 11.

(f) "License" means authorization by a state for a physician to engage in the practice of medicine, which would be unlawful without the authorization.

(g) "Medical Practice Act" means laws and regulations governing the practice of allopathic and osteopathic medicine within a member state.

(h) "Member Board" means a state agency in a member state that acts in the sovereign interests of the state by protecting the public through licensure, regulation, and education of physicians as directed by the state government.

(i) "Member State" means a state that has enacted the compact.

(j) "Practice of Medicine" means the clinical prevention, diagnosis, or treatment of human disease, injury, or condition requiring a physician to obtain and maintain a license in compliance with the Medical Practice Act of a member state.

(k) "Physician" means any person who:

(1) Is a graduate of a medical school accredited by the Liaison Committee on Medical Education, the Commission on Osteopathic College Accreditation, or a medical school listed in the International Medical Education Directory or its equivalent;

(2) Passed each component of the United States Medical Licensing Examination (USMLE) or the Comprehensive Osteopathic Medical Licensing Examination (COMLEX-USA) within three attempts, or any of its predecessor examinations accepted by a state medical board as an equivalent examination for licensure purposes;

(3) Successfully completed graduate medical education approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association;

(4) Holds specialty certification or a time-unlimited specialty certificate recognized by the American Board of Medical Specialties or the American Osteopathic Association's Bureau of Osteopathic Specialists;

(5) Possesses a full and unrestricted license to engage in the practice of medicine issued by a member board;

(6) Has never been convicted, received adjudication, deferred adjudication, community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(7) Has never held a license authorizing the practice of medicine subjected to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to nonpayment of fees related to a license;

(8) Has never had a controlled substance license or permit suspended or revoked by a state or the United States Drug Enforcement Administration; and

(9) Is not under active investigation by a licensing agency or law enforcement authority in any state, federal, or foreign jurisdiction.

(l) "Offense" means a felony, gross misdemeanor, or crime of moral turpitude.

(m) "Rule" means a written statement by the Interstate Commission promulgated pursuant to section 12 of the compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

(n) "State" means any state, commonwealth, district, or territory of the United States.

(o) "State of Principal License" means a member state where a physician holds a license to practice medicine and which has been designated as such by the physician for purposes of registration and participation in the compact.

SECTION 3: ELIGIBILITY

(a) A physician must meet the eligibility requirements as defined in section 2(k) to receive an expedited license under the terms and provisions of the compact.

(b) A physician who does not meet the requirements of section 2(k) may obtain a license to practice medicine in a member state if the individual complies with all laws and requirements, other than the compact, relating to the issuance of a license to practice medicine in that state.

SECTION 4: DESIGNATION OF STATE OF PRINCIPAL LICENSE

(a) A physician shall designate a member state as the state of principal license for purposes of registration for expedited licensure through the compact if the physician possesses a full and unrestricted license to practice medicine in that state, and the state is:

(1) The state of primary residence for the physician; or

(2) The state where at least twenty-five percent of the practice of medicine occurs; or

(3) The location of the physician's employer; or

(4) If no state qualifies under subsection (1), subsection (2), or subsection (3), the state designated as state of residence for purpose of federal income tax.

(b) A physician may redesignate a member state as state of principal license at any time, as long as the state meets the requirements in subsection (a).

(c) The Interstate Commission is authorized to develop rules to facilitate redesignation of another member state as the state of principal license.

SECTION 5: APPLICATION AND ISSUANCE OF EXPEDITED LICENSURE

(a) A physician seeking licensure through the compact shall file an application for an expedited license with the member board of the state selected by the physician as the state of principal license.

(b) Upon receipt of an application for an expedited license, the member board within the state selected as the state of principal license shall evaluate whether the physician is eligible for expedited licensure and issue a letter of qualification, verifying or denying the physician's eligibility, to the Interstate Commission.

(i) Static qualifications, which include verification of medical education, graduate medical education, results of any medical or licensing examination, and other qualifications as determined by the Interstate Commission through rule, shall not be subject to additional primary source verification where already primary source verified by the state of principal license.

(ii) The member board within the state selected as the state of principal license shall, in the course of verifying eligibility, perform a criminal background check of an applicant, including the use of the results of fingerprint or other biometric data checks compliant with the requirements of the Federal Bureau of Investigation, with the exception of federal employees who have suitability determination in accordance with U.S. C.F.R. § 731.202.

(iii) Appeal on the determination of eligibility shall be made to the member state where the application was filed and shall be subject to the law of that state.

(c) Upon verification in subsection (b), physicians eligible for an expedited license shall complete the registration process established by the Interstate Commission to receive a license in a member state selected pursuant to subsection (a), including the payment of any applicable fees.

(d) After receiving verification of eligibility under subsection (b) and any fees under subsection (c), a member board shall issue an expedited license to the physician. This license shall authorize the physician to practice medicine in the issuing state consistent with the Medical Practice Act and all applicable laws and regulations of the issuing member board and member state.

(e) An expedited license shall be valid for a period consistent with the licensure period in the member state and in the same manner as required for other physicians holding a full and unrestricted license within the member state.

(f) An expedited license obtained though the compact shall be terminated if a physician fails to maintain a license in the state of principal licensure for a nondisciplinary reason, without redesignation of a new state of principal licensure.

(g) The Interstate Commission is authorized to develop rules regarding the application process, including payment of any applicable fees, and the issuance of an expedited license.

SECTION 6: FEES FOR EXPEDITED LICENSURE

(a) A member state issuing an expedited license authorizing the practice of medicine in that state may impose a fee for a license issued or renewed through the compact.

(b) The Interstate Commission is authorized to develop rules regarding fees for expedited licenses.

SECTION 7: RENEWAL AND CONTINUED PARTICIPATION

(a) A physician seeking to renew an expedited license granted in a member state shall complete a renewal process with the Interstate Commission if the physician:

(1) Maintains a full and unrestricted license in a state of principal license;

(2) Has not been convicted, received adjudication, deferred adjudication, community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(3) Has not had a license authorizing the practice of medicine subject to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to nonpayment of fees related to a license; and

(4) Has not had a controlled substance license or permit suspended or revoked by a state or the United States Drug Enforcement Administration.

(b) Physicians shall comply with all continuing professional development or continuing medical education requirements for renewal of a license issued by a member state.

(c) The Interstate Commission shall collect any renewal fees charged for the renewal of a license and distribute the fees to the applicable member board.

(d) Upon receipt of any renewal fees collected in subsection (c), a member board shall renew the physician's license.

(e) Physician information collected by the Interstate Commission during the renewal process will be distributed to all member boards.

(f) The Interstate Commission is authorized to develop rules to address renewal of licenses obtained through the compact.

SECTION 8: COORDINATED INFORMATION SYSTEM

(a) The Interstate Commission shall establish a database of all physicians licensed, or who have applied for licensure, under section 5.

(b) Notwithstanding any other provision of law, member boards shall report to the Interstate Commission any public action or complaints against a licensed physician who has applied or received an expedited license through the compact.

(c) Member boards shall report disciplinary or investigatory information determined as necessary and proper by rule of the Interstate Commission.

(d) Member boards may report any nonpublic complaint, disciplinary, or investigatory information not required by subsection (c) to the Interstate Commission.

(e) Member boards shall share complaint or disciplinary information about a physician upon request of another member board.

(f) All information provided to the Interstate Commission or distributed by member boards shall be confidential, filed under seal, and used only for investigatory or disciplinary matters.

(g) The Interstate Commission is authorized to develop rules for mandated or discretionary sharing of information by member boards.

SECTION 9: JOINT INVESTIGATIONS

(a) Licensure and disciplinary records of physicians are deemed investigative.

(b) In addition to the authority granted to a member board by its respective Medical Practice Act or other applicable state law, a member board may participate with other member boards in joint investigations of physicians licensed by the member boards.

(c) A subpoena issued by a member state shall be enforceable in other member states.

(d) Member boards may share any investigative, litigation, or compliance materials in furtherance of any joint or individual investigation initiated under the compact.

(e) Any member state may investigate actual or alleged violations of the statutes authorizing the practice of medicine in any other member state in which a physician holds a license to practice medicine.

SECTION 10: DISCIPLINARY ACTIONS

(a) Any disciplinary action taken by any member board against a physician licensed through the compact shall be deemed unprofessional conduct which may be subject to discipline by other member boards, in addition to any violation of the Medical Practice Act or regulations in that state.

(b) If a license granted to a physician by the member board in the state of principal license is revoked, surrendered or relinquished in lieu of discipline, or suspended, then all licenses issued to the physician by member boards shall automatically be placed, without further action necessary by any member board, on the same status. If the member board in the state of principal license subsequently reinstates the physician's license, a license issued to the physician by any other member board shall remain encumbered until that respective member board takes action to reinstate the license in a manner consistent with the Medical Practice Act of that state.

(c) If disciplinary action is taken against a physician by a member board not in the state of principal license, any other member board may deem the action conclusive as to matter of law and fact decided, and:

(i) Impose the same or lesser sanction(s) against the physician so long as such sanctions are consistent with the Medical Practice Act of that state; or

(ii) Pursue separate disciplinary action against the physician under its respective Medical Practice Act, regardless of the action taken in other member states.

(d) If a license granted to a physician by a member board is revoked, surrendered or relinquished in lieu of discipline, or suspended, then any license(s) issued to the physician by any other member board(s) shall be suspended, automatically and immediately without further action necessary by the other member board(s), for ninety days upon entry of the order by the disciplining board, to permit the member board(s) to investigate the basis for the action under the Medical Practice Act of that state. A member board may terminate the automatic suspension of the license it issued prior to the completion of the ninety day suspension period in a manner consistent with the Medical Practice Act of that state.

SECTION 11: INTERSTATE MEDICAL LICENSURE COMPACT COMMISSION

(a) The member states hereby create the Interstate Medical Licensure Compact Commission.

(b) The purpose of the Interstate Commission is the administration of the Interstate Medical Licensure Compact, which is a discretionary state function.

(c) The Interstate Commission shall be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth in the compact, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of the compact.

(d) The Interstate Commission shall consist of two voting representatives appointed by each member state who shall serve as commissioners. In states where allopathic and osteopathic physicians are regulated by separate member boards, or if the licensing and disciplinary authority is split between multiple member boards within a member state, the member state shall appoint one representative from each member board. A commissioner shall be a(n):

(1) Allopathic or osteopathic physician appointed to a member board;

(2) Executive director, executive secretary, or similar executive of a member board; or

(3) Member of the public appointed to a member board.

(e) The Interstate Commission shall meet at least once each calendar year. A portion of this meeting shall be a business meeting to address such matters as may properly come before the commission, including the election of officers. The chairperson may call additional meetings and shall call for a meeting upon the request of a majority of the member states.

(f) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(g) Each commissioner participating at a meeting of the Interstate Commission is entitled to one vote. A majority of commissioners shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission. A commissioner shall not delegate a vote to another commissioner. In the absence of its commissioner, a member state may delegate voting authority for a specified meeting to another person from that state who shall meet the requirements of subsection (d).

(h) The Interstate Commission shall provide public notice of all meetings and all meetings shall be open to the public. The Interstate Commission may close a meeting, in full or in portion, where it determines by a two-thirds vote of the commissioners present that an open meeting would be likely to:

(1) Relate solely to the internal personnel practices and procedures of the Interstate Commission;

(2) Discuss matters specifically exempted from disclosure by federal statute;

(3) Discuss trade secrets, commercial, or financial information that is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Discuss information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Discuss investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the participation in a civil action or other legal proceeding.

(i) The Interstate Commission shall keep minutes which shall fully describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, including record of any roll call votes.

(j) The Interstate Commission shall make its information and official records, to the extent not otherwise designated in the compact or by its rules, available to the public for inspection.

(k) The Interstate Commission shall establish an executive committee, which shall include officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. When acting on behalf of the Interstate Commission, the executive committee shall oversee the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as necessary.

(l) The Interstate Commission may establish other committees for governance and administration of the compact.

SECTION 12: POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the duty and power to:

(a) Oversee and maintain the administration of the compact;

(b) Promulgate rules which shall be binding to the extent and in the manner provided for in the compact;

(c) Issue, upon the request of a member state or member board, advisory opinions concerning the meaning or interpretation of the compact, its bylaws, rules, and actions;

(d) Enforce compliance with compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process;

(e) Establish and appoint committees including, but not limited to, an executive committee as required by section 11, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties;

(f) Pay, or provide for the payment of the expenses related to the establishment, organization, and ongoing activities of the Interstate Commission;

(g) Establish and maintain one or more offices;

(h) Borrow, accept, hire, or contract for services of personnel;

(i) Purchase and maintain insurance and bonds;

(j) Employ an executive director who shall have such powers to employ, select or appoint employees, agents, or consultants, and to determine their qualifications, define their duties, and fix their compensation;

(k) Establish personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel;

(l) Accept donations and grants of money, equipment, supplies, materials and services, and to receive, utilize, and dispose of it in a manner consistent with the conflict of interest policies established by the Interstate Commission;

(m) Lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use, any property, real, personal, or mixed;

(n) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(o) Establish a budget and make expenditures;

(p) Adopt a seal and bylaws governing the management and operation of the Interstate Commission;

(q) Report annually to the Legislatures and Governors of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include reports of financial audits and any recommendations that may have been adopted by the Interstate Commission;

(r) Coordinate education, training, and public awareness regarding the compact, its implementation, and its operation;

(s) Maintain records in accordance with the bylaws;

(t) Seek and obtain trademarks, copyrights, and patents; and

(u) Perform such functions as may be necessary or appropriate to achieve the purposes of the compact.

SECTION 13: FINANCE POWERS

(a) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff. The total assessment must be sufficient to cover the annual budget approved each year for which revenue is not provided by other sources. The aggregate annual assessment amount shall be allocated upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(b) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same.

(c) The Interstate Commission shall not pledge the credit of any of the member states, except by, and with the authority of, the member state.

(d) The Interstate Commission shall be subject to a yearly financial audit conducted by a certified or licensed public accountant and the report of the audit shall be included in the annual report of the Interstate Commission.

SECTION 14: ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall, by a majority of commissioners present and voting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact within twelve months of the first Interstate Commission meeting.

(b) The Interstate Commission shall elect or appoint annually from among its commissioners a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson, or in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission.

(c) Officers selected in subsection (b) shall serve without remuneration from the Interstate Commission.

(d) The officers and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of, or relating to, an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the executive director and employees of the Interstate Commission or representatives of the Interstate Commission, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state, may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director, its employees, and subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

SECTION 15: RULE-MAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of the compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rule-making authority in a manner that is beyond the scope of the purposes of the compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(b) Rules deemed appropriate for the operations of the Interstate Commission shall be made pursuant to a rule-making process that substantially conforms to the Model State Administrative Procedure Act of 2010, and subsequent amendments thereto.

(c) Not later than thirty days after a rule is promulgated, any person may file a petition for judicial review of the rule in the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices, provided that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the authority granted to the Interstate Commission.

SECTION 16: OVERSIGHT OF INTERSTATE COMPACT

(a) The executive, legislative, and judicial branches of state government in each member state shall enforce the compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of the compact and the rules promulgated hereunder shall have standing as statutory law but shall not override existing state authority to regulate the practice of medicine.

(b) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of the compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(c) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, the compact, or promulgated rules.

SECTION 17: ENFORCEMENT OF INTERSTATE COMPACT

(a) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of the compact.

(b) The Interstate Commission may, by majority vote of the commissioners, initiate legal action in the United States District Court for the District of Columbia, or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, and its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(c) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

SECTION 18: DEFAULT PROCEDURES

(a) The grounds for default include, but are not limited to, failure of a member state to perform such obligations or responsibilities imposed upon it by the compact, or the rules and bylaws of the Interstate Commission promulgated under the compact.

(b) If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under the compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default, and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default; and

(2) Provide remedial training and specific technical assistance regarding the default.

(c) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the commissioners and all rights, privileges, and benefits conferred by the compact shall terminate on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(d) Termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's Legislature, and each of the member states.

(e) The Interstate Commission shall establish rules and procedures to address licenses and physicians that are materially impacted by the termination of a member state, or the withdrawal of a member state.

(f) The member state which has been terminated is responsible for all dues, obligations, and liabilities incurred through the effective date of termination including obligations, the performance of which extends beyond the effective date of termination.

(g) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(h) The defaulting state may appeal the action of the Interstate Commission by petitioning the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

SECTION 19: DISPUTE RESOLUTION

(a) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states or member boards.

(b) The Interstate Commission shall promulgate rules providing for both mediation and binding dispute resolution as appropriate.

SECTION 20: MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

(a) Any state is eligible to become a member state of the compact.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than seven states. Thereafter, it shall become effective and binding on a state upon enactment of the compact into law by that state.

(c) The Governors of nonmember states, or their designees, shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(d) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

SECTION 21: WITHDRAWAL

(a) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(b) Withdrawal from the compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member state.

(c) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing the compact in the withdrawing state.

(d) The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty days of its receipt of notice provided under subsection (c).

(e) The withdrawing state is responsible for all dues, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(f) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(g) The Interstate Commission is authorized to develop rules to address the impact of the withdrawal of a member state on licenses granted in other member states to physicians who designated the withdrawing member state as the state of principal license.

SECTION 22: DISSOLUTION

(a) The compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(b) Upon the dissolution of the compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

SECTION 23: SEVERABILITY AND CONSTRUCTION

(a) The provisions of the compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of the compact shall be liberally construed to effectuate its purposes.

(c) Nothing in the compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

SECTION 24: BINDING EFFECT OF COMPACT AND OTHER LAWS

(a) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with the compact.

(b) All laws in a member state in conflict with the compact are superseded to the extent of the conflict.

(c) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the commission, are binding upon the member states.

(d) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(e) In the event any provision of the compact exceeds the constitutional limits imposed on the Legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

Source: SL 2015, ch 198, § 1.



§ 36-4-45 Use of general funds to support Interstate Medical Licensure Compact prohibited.

36-4-45. Use of general funds to support Interstate Medical Licensure Compact prohibited. No state general funds shall be used to support the Interstate Medical Licensure Compact.

Source: SL 2015, ch 198, § 2.



§ 36-4-46 Practice of certified professional midwife.

36-4-46. Practice of certified professional midwife. Nothing in this chapter restricts the right of a certified professional midwife to practice in accordance with chapter 36-9C.

Source: SL 2017, ch 172, § 36.






Chapter 04A - Physician Assistants

§ 36-4A-1 Definition of terms.

36-4A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Board," the State Board of Medical and Osteopathic Examiners;

(2) "Physician assistant," a health professional who meets the qualifications defined in this chapter and is licensed by the board;

(3) "Supervising physician," a doctor of medicine or doctor of osteopathy licensed by the board who supervises a physician assistant;

(4) "Supervision," the act of overseeing the activities of, and accepting responsibility for, the medical services rendered by a physician assistant.
Source: SL 1973, ch 250, § 2; SL 1982, ch 273, § 1; SL 1999, ch 192, §§ 1, 6; SL 2007, ch 207, § 1.



§ 36-4A-1.1 Practice agreement defined.

36-4A-1.1. Practice agreement defined. The term, practice agreement, as used in this chapter, means a written agreement authored and signed by the physician assistant and the supervising physician. The practice agreement shall prescribe the delegated activities which the physician assistant may perform, consistent with § 36-4A-26.1 and contain such other information as required by the board to describe the physician assistant's level of competence and the supervision provided by the physician. A signed copy of the practice agreement shall be kept on file at the physician assistant's primary practice site and be filed with and approved by the board prior to beginning practice. No physician assistant may practice without an approved practice agreement.

Source: SL 2007, ch 207, § 9.



§ 36-4A-2 , 36-4A-3. Repealed.

36-4A-2, 36-4A-3. Repealed by SL 2007, ch 207, §§ 28, 29.



§ 36-4A-3.1 Board to appoint advisory committee--Terms--Duties.

36-4A-3.1. Board to appoint advisory committee--Terms--Duties. The board shall appoint a physician assistant advisory committee composed of three physician assistants. Each committee member shall serve a term of three years. However, the terms of initial appointees shall be staggered so that no more than one member's term expires in any one year. No committee member may be appointed to more than three consecutive full terms. If a vacancy occurs, the board shall appoint a person to fill the unexpired term. The appointment of a member to an unexpired term is not considered a full term. The committee shall meet at least annually or as deemed necessary to conduct business. The advisory committee shall assist the board in the regulation of physician assistants pursuant to this chapter. The committee shall also make recommendations to the board regarding rules promulgated pursuant to this chapter.

Source: SL 1999, ch 192, § 5; SL 2005, ch 199, § 5; SL 2007, ch 207, § 2.



§ 36-4A-4 Unlawful practice as misdemeanor--Each violation as separate offense.

36-4A-4. Unlawful practice as misdemeanor--Each violation as separate offense. Except as provided in §§ 36-4A-5 and 36-4A-6, any person who practices as a physician assistant in this state without a license issued by the board and a practice agreement approved by the board is guilty of a Class 1 misdemeanor. Each violation shall be considered a separate offense.

Source: SL 1973, ch 250, §§ 19, 20; SL 1977, ch 190, § 145; SL 1999, ch 192, § 6; SL 2007, ch 207, § 3.



§ 36-4A-5 Student activities not limited.

36-4A-5. Student activities not limited. Nothing in this chapter limits the activities and services of a physician assistant in pursuing an approved course of study at an accredited physician assistant program.

Source: SL 1973, ch 250, § 21 (1); SL 1999, ch 192, § 6; SL 2007, ch 207, § 4.



§ 36-4A-6 Federal employees' activities not limited--Christian Scientists.

36-4A-6. Federal employees' activities not limited--Christian Scientists. Nothing in this chapter limits the activities of a physician assistant employed by the federal government in the performance of their duties, nor to the Christian Scientists as such who do not practice medicine, surgery, or obstetrics by the use of any material remedies or agencies. Any physician assistant who is employed by the federal government and practices outside of the federal system shall be licensed and abide by the terms of this chapter.

Source: SL 1973, ch 250, § 21 (2); SL 2007, ch 207, § 5.



§ 36-4A-7 Repealed.

36-4A-7. Repealed by SL 2007, ch 207, § 30.



§ 36-4A-8 Issuance of license--Qualifications.

36-4A-8. Issuance of license--Qualifications. The board may grant a license to an applicant who:

(1) Is of good moral character;

(2) Has successfully completed an educational program for physician assistants accredited by the Accreditation Review Commission on Education for the Physician Assistant or its successor agency, or, prior to 2001, either by the Committee on Allied Health Education and Accreditation or the Commission on Accreditation of Allied Health Education Program;

(3) Has passed the Physician Assistant National Certification Examination administered by the National Committee on Education for Physician Assistants; and

(4) Has submitted verification that the physician assistant applicant is not subject to any disciplinary proceeding or pending complaint before any medical or other licensing board unless the board considers such proceedings or complaint and agrees to licensure.
Source: SL 1973, ch 250, § 12; SL 1982, ch 273, § 2; SL 1999, ch 192, § 2; SL 2007, ch 207, § 6.



§ 36-4A-8.1 Temporary license--Expiration.

36-4A-8.1. Temporary license--Expiration. The board may issue a temporary license to an applicant who has successfully completed an approved program and has submitted evidence to the board that the applicant is a candidate accepted to write the examination required by § 36-4A-8 or is awaiting the results of the first examination for which the applicant is eligible after graduation from an approved physician assistant program. A temporary license may be issued only once and is effective for a term of not more than one hundred twenty days. A temporary license expires on the occurrence of the following:

(1) Issuance of a regular license;

(2) Failure to pass the licensing examination; or

(3) Expiration of the term for which the temporary license was issued.
Source: SL 1991, ch 301, § 1; SL 1999, ch 192, § 6; SL 2007, ch 207, § 7.



§ 36-4A-8.2 Criminal background investigation of applicants for licensure and licensees under disciplinary investigation--Fees.

36-4A-8.2. Criminal background investigation of applicants for licensure and licensees under disciplinary investigation--Fees. Each applicant for licensure as a physician assistant in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the board shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained prior to permanent licensure of the applicant. The board may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the board. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2012, ch 193, § 2.



§ 36-4A-9 Repealed.

36-4A-9. Repealed by SL 2007, ch 207, § 31.



§ 36-4A-10 Assistants practicing when chapter enacted.

36-4A-10. Assistants practicing when chapter enacted. The board may license, as a physician assistant in this state, those physician assistants practicing in this state on July 1, 1973. However, such physician assistants are subject to the provisions of this chapter in so far as the chapter provides for a revocation of licenses and the causes thereof.

Source: SL 1973, ch 250, § 14; SL 1999, ch 192, § 6; SL 2007, ch 207, § 8.



§ 36-4A-11 to 36-4A-19. Repealed.

36-4A-11 to 36-4A-19. Repealed by SL 2007, ch 207, §§ 32 to 41.



§ 36-4A-19.1 Repealed.

36-4A-19.1. Repealed by SL 1994, ch 292, § 1.



§ 36-4A-20 Repealed.

36-4A-20. Repealed by SL 2007, ch 207, § 42.



§ 36-4A-20.1 Practice agreement not to include abortion.

36-4A-20.1. Practice agreement not to include abortion. The board may not approve any practice agreement that includes abortion as a permitted procedure.

Source: SL 2000, ch 189, § 1.



§ 36-4A-21 to 36-4A-26. Repealed.

36-4A-21 to 36-4A-26. Repealed by SL 2007, ch 207, §§ 43 to 48.



§ 36-4A-26.1 Physician assistant as agent of supervising physician--Provision of services delegated in practice agreement.

36-4A-26.1. Physician assistant as agent of supervising physician--Provision of services delegated in practice agreement. A physician assistant shall be considered an agent of the supervising physician in the performance of all practice-related activities. A physician assistant may provide those medical services that are delegated by the supervising physician pursuant to § 36-4A-1.1 if the service is within the physician assistant's skills, forms a component of the physician's scope of practice, and is provided with supervision including:

(1) Initial medical diagnosis and institution of a plan of therapy or referral;

(2) Prescribing and provision of drug samples or a limited supply of labeled medications, including controlled substances listed on Schedule II in chapter 34-20B for one period of not more than thirty days, for treatment of causative factors and symptoms. Medications or sample drugs provided to patients shall be accompanied with written administration instructions and appropriate documentation shall be entered in the patient's record. Physician assistants may request, receive, and sign for professional samples of drugs provided by the manufacturer;

(3) Responding to emergencies and the institution of emergency treatment measures including the writing of a chemical or physical restraint order when the patient may do personal harm or harm others;

(4) Completing and signing of official documents such as birth and death certificates and similar documents required by law;

(5) Taking X rays and performing radiologic procedures; and

(6) Performing physical examinations for participation in athletics and certifying that the patient is healthy and able to participate in athletics.
Source: SL 2007, ch 207, § 10.



§ 36-4A-26.2 Emergency or disaster services--Physician supervision.

36-4A-26.2. Emergency or disaster services--Physician supervision. A physician assistant licensed in this state or licensed or authorized to practice in any other United States jurisdiction or who is credentialed as a physician assistant by a federal employer who is responding to a need for medical care created by an emergency or a state or local disaster (not to be defined as an emergency situation which occurs in the place of one's employment) may render such care that he or she is able to provide without supervision as it is defined in this chapter, or with such supervision as is available.

No physician who supervises a physician assistant providing medical care in response to such an emergency or state or local disaster is required to meet the requirements set forth in this chapter for a supervising physician.

Source: SL 2007, ch 207, § 11.



§ 36-4A-26.3 Civil liability for voluntary or gratuitous emergency medical assistance.

36-4A-26.3. Civil liability for voluntary or gratuitous emergency medical assistance. No physician assistant licensed in this state or licensed or authorized to practice in other states of the United States who voluntarily and gratuitously, and other than in the ordinary course of employment or practice, renders emergency medical assistance is liable for civil damages for any personal injuries which result from acts or omissions by those persons in rendering emergency care which constitute ordinary negligence. The immunity granted by this section does not apply to acts or omissions constituting willful, or wanton negligence or if the medical assistance is rendered at any hospital, physician's office, or other health care delivery entity where those services are normally rendered. No physician who supervises a physician assistant voluntarily and gratuitously providing emergency care as described in this section is liable for civil damages for any personal injuries which result from acts or omissions by the physician assistant rendering emergency care.

Source: SL 2007, ch 207, § 12.



§ 36-4A-27 Practice of auxiliary professions not authorized.

36-4A-27. Practice of auxiliary professions not authorized. Nothing in this chapter authorizes any physician assistant to perform those specific functions and duties delegated by law to those persons licensed as chiropractors under chapter 36-5, dentists and dental hygienists under chapter 36-6A, optometrists under chapter 36-7, podiatrists under chapter 36-8 or pharmacists under chapter 36-11.

Source: SL 1973, ch 250, § 29; SL 2007, ch 207, § 13.



§ 36-4A-28 Hospital rules applicable.

36-4A-28. Hospital rules applicable. If any physician assistant renders services in a hospital and related institutions as licensed pursuant to the provisions of chapter 34-12, the physician assistant is subject to the rules and regulations of that hospital and related institutions.

Source: SL 1973, ch 250, § 4; SL 1999, ch 192, § 6; SL 2007, ch 207, § 14.



§ 36-4A-29 Physician supervision--Methods.

36-4A-29. Physician supervision--Methods. The physician, by supervision, continuous monitoring, and evaluation accepts initial and continuing responsibility for the physician assistant or assistants responsible to the physician until such relationship is terminated. Supervision may be by direct personal contact, or by a combination of direct personal contact and contact via telecommunication, as may be required by the board. If the office of a physician assistant is separate from the main office of the supervising physician, the supervision shall include on-site personal supervision by a supervising physician as required by the board. A physician assistant who is issued a temporary license pursuant to § 36-4A-8.1 shall initially receive thirty days of on-site, direct supervision by a supervising physician. Thereafter, and until expiration of the temporary license, the supervision shall include at least two one-half business days per week of on-site personal supervision by a supervising physician.

Source: SL 1973, ch 250, § 3; SL 1982, ch 273, § 5; SL 1990, ch 302, § 2; SL 1991, ch 301, § 2; SL 1995, ch 214, § 1; SL 1999, ch 192, § 6; SL 2007, ch 207, § 15.



§ 36-4A-29.1 Modification of method and frequency of supervision--Number of physician assistants--Application.

36-4A-29.1. Modification of method and frequency of supervision--Number of physician assistants--Application. The board may authorize modifications in the method and frequency of supervision of a physician assistant required by § 36-4A-29 that it considers appropriate based upon its finding of adequate supervision, training, and proficiency.

A supervising physician may apply to the board for permission to supervise more than one physician assistant. The board shall establish the number of physician assistants, up to four FTE, to be supervised by a supervising physician based upon its finding that adequate supervision will exist under the arrangement proposed by the supervising physician.

The board may consider a joint application for both modification of supervision and the number of physician assistants supervised as provided in this section.

Source: SL 1994, ch 292, § 2; SL 1999, ch 192, § 4; SL 2007, ch 207, § 16.



§ 36-4A-29.2 Conditions for physician supervision.

36-4A-29.2. Conditions for physician supervision. In order to supervise a physician assistant, a physician shall:

(1) Be licensed as a physician by the board pursuant to chapter 36-4;

(2) Be free from any restriction on his or her ability to supervise a physician assistant that has been imposed by board disciplinary action; and

(3) Maintain a written practice agreement with the physician assistant as described in § 36-4A-1.1.
Source: SL 2007, ch 207, § 17.



§ 36-4A-30 Physician not relieved of professional responsibility.

36-4A-30. Physician not relieved of professional responsibility. Nothing in this chapter relieves the physician of the professional or legal responsibility for the care and treatment of patients cared for by the physician assistant.

Source: SL 1973, ch 250, § 3; SL 2007, ch 207, § 18.



§ 36-4A-30.1 Employment arrangement of physician and physician assistant not limited.

36-4A-30.1. Employment arrangement of physician and physician assistant not limited. Nothing in this chapter limits the employment arrangement of a physician and a physician assistant licensed under this chapter.

Source: SL 2007, ch 207, § 19.



§ 36-4A-31 Renewal of physician assistant's license--Form.

36-4A-31. Renewal of physician assistant's license--Form. The license of every person licensed under the provisions of this chapter shall be renewed annually on a date set by the board. The request for renewal shall be made on a form furnished by the board and shall include such proof, as may be required by the board, of continuance of the qualifications for original licensure including the information set forth in subdivision 36-4A-8(2) and payment of the renewal fee.

Source: SL 1973, ch 250, § 15; SL 1982, ch 273, § 6; SL 1999, ch 192, § 6; SL 2007, ch 207, § 20.



§ 36-4A-32 Continuing education required for renewal.

36-4A-32. Continuing education required for renewal. A renewal request shall be accompanied by the prescribed fee together with evidence satisfactory to the board of the completion during the preceding twelve months of at least thirty hours of post-graduate studies approved by the board. Any physician assistant who maintains current certification by the National Commission on Certification of Physician Assistants (NCCPA) may document compliance with this requirement by providing proof of current certification by the NCCPA.

Source: SL 1973, ch 250, § 15; SL 1999, ch 192, § 6; SL 2007, ch 207, § 21.



§ 36-4A-33 Suspension of license not renewed--Reinstatement.

36-4A-33. Suspension of license not renewed--Reinstatement. Any license not renewed pursuant to § 36-4A-31 is suspended. A license so suspended may be reinstated during the following twelve months by application to the board and payment of the renewal fee and a reinstatement fee as fixed by the board pursuant to § 36-4A-34. Thereafter, a license so suspended may be reinstated only upon payment of all delinquent renewal fees and a reinstatement fee fixed by the board pursuant to § 36-4A-34, following specific approval by the board.

Source: SL 1973, ch 250, § 15; SL 1999, ch 192, § 6; SL 2007, ch 207, § 22.



§ 36-4A-34 Fees.

36-4A-34. Fees. The board shall set, by rules promulgated pursuant to chapter 1-26, and shall collect in advance the following nonrefundable fees from applicants:

(1) For an initial license, not more than seventy-five dollars;

(2) For renewal of a license, not more than one hundred dollars;

(3) For reinstatement of a lapsed license, the current renewal fee plus not more than twenty-five dollars;

(4) For a temporary license, not more than fifty dollars.
Source: SL 1973, ch 250, § 16; SL 1999, ch 190, § 2; SL 1999, ch 192, § 6; SL 2007, ch 207, § 23; SL 2008, ch 191, § 6.



§ 36-4A-35 Repealed.

36-4A-35. Repealed by SL 2007, ch 207, § 49.



§ 36-4A-36 Collection and disposition of fees--Refunds not permitted.

36-4A-36. Collection and disposition of fees--Refunds not permitted. All fees received by the board and moneys collected under the provisions of this chapter shall be deposited in a bank as authorized by the board. No fee may be refunded. The funds are subject to withdrawal as authorized by the board. A report of all receipts and expenditures shall be made at the close of each fiscal year and filed with the state auditor.

Source: SL 1973, ch 250, § 18; SL 2007, ch 207, § 24.



§ 36-4A-37 Nonrenewal, suspension, or revocation of license--Other disciplinary action.

36-4A-37. Nonrenewal, suspension, or revocation of license--Other disciplinary action. The board may deny the issuance or renewal of a license. The board may suspend, revoke, or impose other disciplinary actions upon the license of any physician assistant issued under this chapter upon satisfactory proof, in compliance with chapter 1-26, of the licensee's:

(1) Professional incompetence or unprofessional or dishonorable conduct as defined in §§ 36-4-29 and 36-4-30;

(2) Violation of this chapter in any respect;

(3) Failure to maintain on file with the board a copy of each practice agreement containing the current information regarding the licensee's practice status as required by the board;

(4) Rendering medical services beyond those delegated to the physician assistant in the practice agreement; or

(5) Rendering medical services without supervision of a physician as required by law and the rules of the board.
Source: SL 1973, ch 250, § 24; SL 1982, ch 273, § 7; SL 1999, ch 192, § 6; SL 2005, ch 199, § 6; SL 2007, ch 207, § 25.



§ 36-4A-38 Unprofessional or dishonorable conduct defined.

36-4A-38. Unprofessional or dishonorable conduct defined. The terms "unprofessional or dishonorable conduct" as used in this chapter shall be as those terms are defined in § 36-4-30.

Source: SL 1973, ch 250, § 22.



§ 36-4A-39 Right of appeal from board.

36-4A-39. Right of appeal from board. Any party feeling aggrieved by any acts, rulings, or decision of said board acting pursuant to § 36-4A-37, shall have the right to appeal the same under the provisions of chapter 1-26.

Source: SL 1973, ch 250, § 25.



§ 36-4A-40 Suspension of license for mental incompetence.

36-4A-40. Suspension of license for mental incompetence. The provisions of § 36-4-32 shall apply to physician assistants.

Source: SL 1973, ch 250, § 23; SL 1999, ch 192, § 8.



§ 36-4A-41 Reissuance of canceled, revoked, or suspended license.

36-4A-41. Reissuance of canceled, revoked, or suspended license. Upon application, the board may reissue a license to practice to any person whose licensure has been canceled, suspended, or revoked.

Source: SL 1973, ch 250, § 26; SL 1999, ch 192, § 6; SL 2007, ch 207, § 26.



§ 36-4A-42 Promulgation of rules by board.

36-4A-42. Promulgation of rules by board. The board shall promulgate rules pursuant to chapter 1-26 pertaining to fees, licensure of physician assistants, supervision requirements, and disciplinary proceedings.

Source: SL 1973, ch 250, § 28; SL 1986, ch 302, § 56; SL 1999, ch 192, § 6; SL 2007, ch 207, § 27.



§ 36-4A-43 to 36-4A-49. Repealed.

36-4A-43 to 36-4A-49. Repealed by SL 2007, ch 207, §§ 50 to 56.






Chapter 04B - Advanced Life Support Personnel

§ 36-4B-1 Definition of terms.

36-4B-1. Definition of terms. Terms used in this chapter mean:

(1) "Advanced life support," a level of prehospital and interhospital emergency care consisting of basic life support procedures and definitive therapy including the use of invasive procedures and may include the use of drugs and manual defibrillation;

(2) "Advanced life support personnel," any person other than a physician who has completed a department and board approved program and is licensed as an emergency medical technician-intermediate/85; emergency medical technician-intermediate/99; emergency medical technician-advanced; or emergency medical technician-paramedic as set forth in this chapter, or its equivalent;

(3) "Board," the South Dakota Board of Medical and Osteopathic Examiners;

(4) "Department," the South Dakota State Department of Health;

(5) "Direct medical control," communications between field personnel and a physician during an emergency run;

(6) "Emergency medical services," health care provided to the patient at the scene, during transportation to a medical facility, between medical facilities and upon entry at the medical facility;

(7) "Emergency medical technician-advanced," any person who has successfully completed a program of study approved by the department and the board in all areas of training and skills set forth in the advanced emergency medical technician instructional guidelines and standards, including placement of esophageal and supraglottic airways, intravenous cannulation, shock management, administration of specific medications, and other advanced skills approved by the board, and who is licensed by the board to perform such advanced skills;

(8) "Emergency medical technician/EMT," any person trained in emergency medical care in accordance with standards prescribed by rules and regulations promulgated pursuant to § 34-11-6, who provides emergency medical services, including automated external defibrillation under indirect medical control, in accordance with the person's level of training;

(9) "Emergency medical technician-intermediate/85," any person who has successfully completed a department and board approved program of instruction in basic life support and advanced life support skills in shock and fluid therapy, placement of esophageal airways, and other advanced life support skills approved by board action, and who is licensed by the board to perform such skills, including automated external defibrillation;

(10) "Emergency medical technician-paramedic," any person who has successfully completed a program of study approved by the department and the board and is licensed as an emergency medical technician-paramedic, which includes all training and skills set forth herein for emergency medical technician-intermediate/85 and emergency medical technician-intermediate/99, and other advanced skills programs approved by board action, and who is licensed by the board to perform such intermediate, special, and advanced skills;

(11) "Emergency medical technician-intermediate/99," any person who has successfully completed a department and board approved program of instruction in all areas of emergency medical technician-intermediate/85 curriculum plus other specific areas of emergency medical care in the following areas: manual and automated external defibrillation, telemetered electrocardiography, administration of cardiac drugs, administration of specific medications and solutions, use of adjunctive breathing devices, advanced trauma care, tracheotomy suction, esophageal airways and endotracheal intubation, intraosseous infusion, or other special skills programs approved by board action, and who is licensed by the board to perform intermediate skills plus such special skills;

(12) "Emergency medical technician-student status," any person who has received authorization for student status by the board and who has been accepted into an advanced life support training program to perform, under direct supervision, those activities and services currently being studied;

(13) "Epinephrine auto-injector," a spring-loaded needle and syringe with a single dose of epinephrine that will automatically release and inject the medicine, any similar automatic pre-filled cartridge injector, or any similar automatic injectable equipment;

(14) "Good faith," honesty, in fact, in the conduct, or transaction concerned;

(15) "Gross negligence," the intentional failure to perform a manifest duty in reckless disregard of the consequences as affecting the life or health of another;

(16) "Hour of advanced life support studies," fifty minutes of training;

(17) "Indirect medical control," the establishment and implementation of system policies and procedures, such as medical treatment protocols, quality assurance programs and case reviews by a physician licensed in South Dakota;

(18) "Local government," any county, municipality, township, or village in this state;

(19) "Medical community," the physicians and medical resources located and available within a geographic area;

(20) "Medical emergency," an event affecting an individual in such a manner that a need for immediate medical care is created;

(21) "Patient," an individual who, as a result of illness or injury needs immediate medical attention, whose physical or mental condition is such that the individual is in imminent danger of loss of life or significant health impairment, or who may be otherwise incapacitated or helpless as a result of a physical or mental condition; and

(22) "Prehospital care," those emergency medical services rendered to emergency patients in an out-of-hospital setting, administered for analytic, stabilizing, or preventive purposes, precedent to and during transportation of such patients to emergency treatment facilities.
Source: SL 1978, ch 269, § 1; SL 1987, ch 268, § 1; SL 1991, ch 302, §§ 1-3; SL 1992, ch 268, § 1; SL 2003, ch 198, § 1; SL 2004, ch 17, § 232; SL 2007, ch 208, § 1; SL 2011, ch 177, § 1; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 36-4B-2 Program created--Implementing agencies.

36-4B-2. Program created--Implementing agencies. A state advanced life support program is created. It shall be implemented by the department of health under the direction of the Board of Medical and Osteopathic Examiners.

Source: SL 1978, ch 269, § 2.



§ 36-4B-3 Practice or holding out as medical technician or paramedic as misdemeanor unless licensed--Each violation a separate offense.

36-4B-3. Practice or holding out as medical technician or paramedic as misdemeanor unless licensed--Each violation a separate offense. It is a Class 2 misdemeanor for any person not licensed under this chapter to hold herself or himself out or practice as an emergency medical technician-intermediate/85, emergency medical technician-intermediate/99, or an emergency medical technician-paramedic. Each violation is a separate offense.

Source: SL 1978, ch 269, § 4; SL 1987, ch 268, § 2; SL 2003, ch 198, § 2.



§ 36-4B-4 Authorized activities of advanced life support students--Supervision.

36-4B-4. Authorized activities of advanced life support students--Supervision. Nothing in this chapter limits the activities and services of advanced life support personnel in pursuing an approved advanced life support traineeship providing that person has student status as required in § 36-4B-6. Any activity and service performed by any advanced life support student shall be directly supervised by a person currently licensed in South Dakota pursuant to chapter 36-4B or in another state at the same level for which the student is in training or higher. A registered nurse, physician assistant, medical doctor, or doctor of osteopathy may act as the direct supervisor if the person is currently licensed in this state or in another state to perform the activity or service the person is supervising.

Source: SL 1978, ch 269, § 5; SL 1992, ch 268, § 2; SL 2003, ch 198, § 3.



§ 36-4B-5 Federal personnel not restricted--Religious groups not practicing medicine.

36-4B-5. Federal personnel not restricted--Religious groups not practicing medicine. Nothing in this chapter shall limit the activities of employees of the United States Army, Air Force, Navy, or Marine Hospitals or of the United States Veterans' Administration, or the United States Public Health Service Hospitals or military medical personnel in the performance of their duties, nor to the religious groups as such who do not practice medicine, surgery, or obstetrics by the use of any material remedies or agencies.

Source: SL 1978, ch 269, § 6.



§ 36-4B-6 Grant of student status--Qualifications of applicants.

36-4B-6. Grant of student status--Qualifications of applicants. The board may grant authorization for student status in advanced life support upon verification that the applicant meets the following criteria: is at least eighteen years of age; has successfully completed emergency medical technician-basic training; has completed an approved high school course of study or has passed a standard equivalency test; is of good moral character; and has been tentatively accepted in an approved advanced life support training program.

Source: SL 1978, ch 269, § 7; SL 1992, ch 268, § 3.



§ 36-4B-7 Administrative requirements for educational programs in advanced life support.

36-4B-7. Administrative requirements for educational programs in advanced life support. An educational program for instruction of advanced life support personnel shall meet the following general requirements:

(1) The educational program shall develop an evaluation mechanism satisfactory to the Board of Medical and Osteopathic Examiners to determine the effectiveness of its theoretical and clinical programs, the results of which shall be made available to the board annually;

(2) Instructors in the theoretical and clinical training programs shall be competent and properly qualified in their respective fields of instruction and clinical training;

(3) The educational program shall establish a method of definitive candidate selection satisfactory to the board, in addition to requirements set forth by § 36-4B-6;

(4) The number of students enrolled in the theoretical program may not exceed the number that can be clinically supervised and trained.
Source: SL 1978, ch 269, § 10; SL 1992, ch 268, § 4.



§ 36-4B-8 , 36-4B-9. Repealed.

36-4B-8, 36-4B-9. Repealed by SL 1992, ch 268, §§ 5, 6.



§ 36-4B-10 Implementation and approval of educational programs in advanced life support--Applications for approval.

36-4B-10. Implementation and approval of educational programs in advanced life support--Applications for approval. Educational programs for instruction of advanced life support personnel shall be implemented by the Department of Health and approved by the board. Schools or institutions offering such programs shall submit applications for approval on forms provided by the board.

Source: SL 1978, ch 269, § 13; SL 1992, ch 268, § 7; SL 2004, ch 17, § 233; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 36-4B-11 Notice to board of changes in directorship or content of educational programs.

36-4B-11. Notice to board of changes in directorship or content of educational programs. The medical director of an educational program approved by the board shall notify the board if a change occurs in the directorship of the educational program or if major modifications in the curriculum are anticipated.

Source: SL 1978, ch 269, § 14; SL 1992, ch 268, § 8.



§ 36-4B-12 Withdrawal of approval for failure of educational program to meet requirements.

36-4B-12. Withdrawal of approval for failure of educational program to meet requirements. Failure of an educational program to comply with the general and specific curriculum requirements of this chapter shall result in withdrawal of the board's approval.

Source: SL 1978, ch 269, § 15; SL 1992, ch 268, § 9.



§ 36-4B-13 Issuance of advanced life support licenses--Qualifications of applicants.

36-4B-13. Issuance of advanced life support licenses--Qualifications of applicants. The board may issue an appropriate advanced life support license to any person who files a verified application upon a form prescribed by the board, pays the required fee, and furnishes evidence satisfactory to the board that the person has met the following qualifications:

(1) Meets the age, high school, or equivalency test and moral character requirements of § 36-4B-6;

(2) Completes successfully an appropriate course of study approved by the board for the license sought; and

(3) Completes successfully a written and practical examination testing the applicant's knowledge in theoretical and applied prehospital primary care as it applies to the practice of the advanced life support license sought.
Source: SL 1978, ch 269, § 8; SL 1987, ch 268, § 3; SL 1992, ch 268, § 10.



§ 36-4B-14 Licensing without examination of licensee from another state.

36-4B-14. Licensing without examination of licensee from another state. The board may license advanced life support personnel in this state, without examination, if the person has passed the national registry written and practical examination and meets all other requirements of this chapter. Applicants shall hold current licensure in another state or current certification by the national registry for the license sought.

Source: SL 1978, ch 269, § 9; SL 1992, ch 268, § 11.



§ 36-4B-15 Medical supervision of advanced life support personnel.

36-4B-15. Medical supervision of advanced life support personnel. Advanced life support personnel shall be supervised by a physician who will observe, direct, review the work records and practice permitted by §§ 36-4B-16 and 36-4B-17, to ensure that the patient is given proper treatment.

Source: SL 1978, ch 269, § 3.



§ 36-4B-16 Practices permitted by emergency medical technician-intermediate/99.

36-4B-16. Practices permitted by emergency medical technician-intermediate/99. An emergency medical technician-intermediate/99 may perform basic life support techniques and while under proper medical supervision intermediate skills, special skills techniques, and other advanced life support skills for which they are licensed by the board.

Source: SL 1978, ch 269, § 16; SL 1983, ch 268; SL 1987, ch 268, § 5; SL 2003, ch 198, § 4.



§ 36-4B-16.1 Practices permitted by emergency medical technician-intermediate/85.

36-4B-16.1. Practices permitted by emergency medical technician-intermediate/85. An emergency medical technician-intermediate/85 may perform basic life support techniques as set forth in chapter 34-11 and while under proper medical supervision advanced life support techniques listed in § 36-4B-1 and other advanced life support skills for which they are licensed by the board.

Source: SL 1987, ch 268, § 4; SL 1992, ch 268, § 12; SL 2003, ch 198, § 5.



§ 36-4B-16.2 Practices permitted by emergency medical technician-advanced.

36-4B-16.2. Practices permitted by emergency medical technician-advanced. An emergency medical technician-advanced may perform placement of esophageal and supraglottic airways, intravenous cannulations, shock management, administration of specific medications, and other advanced skills approved by the board.

Source: SL 2011, ch 177, § 2.



§ 36-4B-17 Practices permitted by licensed paramedics.

36-4B-17. Practices permitted by licensed paramedics. An emergency medical technician-paramedic may perform basic life support techniques as set forth in chapter 34-11 and while under proper medical supervision all intermediate and special skills. A paramedic may also perform other advanced life support skills for which he is licensed by the board.

Source: SL 1978, ch 269, § 17; SL 1987, ch 200, § 6.



§ 36-4B-18 Additional tasks permitted with adequate training and proficiency.

36-4B-18. Additional tasks permitted with adequate training and proficiency. In addition to tasks listed in §§ 36-4B-16 and 36-4B-17, an emergency medical technician-intermediate/85, emergency medical technician-intermediate/99, or an emergency medical technician-paramedic may be permitted to perform, under direct or indirect medical control, such other tasks approved by the board, and for which adequate training and proficiency can be demonstrated.

Source: SL 1978, ch 269, § 18; SL 1992, ch 268, § 13; SL 2003, ch 198, § 6.



§ 36-4B-19 Functions delegated to other professions not authorized for advanced life support personnel.

36-4B-19. Functions delegated to other professions not authorized for advanced life support personnel. Nothing in this chapter shall authorize advanced life support personnel to perform those specific functions and duties delegated by law to those persons licensed as chiropractors under chapter 36-5, optometrists under chapter 36-7, podiatrists under chapter 36-8 or pharmacists under chapter 36-11.

Source: SL 1978, ch 269, § 19.



§ 36-4B-20 Hospital and institutional rules applicable.

36-4B-20. Hospital and institutional rules applicable. If advanced life support personnel should render services in a hospital and related institutions as licensed pursuant to chapter 34-12, said advanced life support personnel shall be subject to the rules and regulations of that hospital and related institutions.

Source: SL 1978, ch 269, § 20.



§ 36-4B-21 Immunity from liability of licensees--Exceptions.

36-4B-21. Immunity from liability of licensees--Exceptions. No person, licensed and authorized pursuant to this chapter may be liable for any civil damages for any act or omission in connection with services given outside a hospital where the life of a patient is in immediate danger, unless the act or omission is inconsistent with the person's training, or the act or omission was the result of gross negligence or willful misconduct.

Source: SL 1978, ch 269, § 21.



§ 36-4B-22 Immunity from liability of sponsoring organization--Exceptions.

36-4B-22. Immunity from liability of sponsoring organization--Exceptions. No agency, organization, institution, corporation, or entity of state or local government which sponsors, authorizes, supports, finances or supervises the functions of emergency medical service personnel licensed and authorized pursuant to this chapter, including advanced life support personnel, may be liable for any civil damages for any act or omission in connection with sponsorship, authorization, support, finance, or supervision of such emergency medical services personnel, where the act or omission occurs in connection with their training or with services rendered outside a hospital and where life of a patient is in immediate danger, unless the act or omission is inconsistent with the training of the emergency medical services personnel or the act or omission was the result of gross negligence or willful misconduct.

Source: SL 1978, ch 269, § 22.



§ 36-4B-23 Immunity from liability of representatives of sponsoring organization--Exceptions.

36-4B-23. Immunity from liability of representatives of sponsoring organization--Exceptions. No principal, agent, contractor, employee or representative of an agency, organization, institution, corporation, or entity of state or local government which sponsors, authorizes, supports, finances or supervises the functions of emergency medical services personnel licensed and authorized pursuant to this chapter, including advanced life support personnel, may be liable for any civil damages for any act or omission in connection with such sponsorship, authorization, support, finance or supervision of such emergency medical services personnel, where the act or omission occurs in connection with their training, or occurs outside a hospital where the life of a patient is in immediate danger, unless the act or omission is inconsistent with the training of the emergency medical services personnel or the act or omission was the result of gross negligence or willful misconduct.

Source: SL 1978, ch 269, § 23.



§ 36-4B-24 Immunity from liability of supervising physician--Exception.

36-4B-24. Immunity from liability of supervising physician--Exception. No physician who supervises the functions of emergency medical services personnel licensed and authorized pursuant to this chapter, including advanced life support personnel, may be liable for any civil damages for any emergency medical services personnel, where the life of a patient is in immediate danger, unless the act or omission was the result of gross negligence or willful misconduct.

Source: SL 1978, ch 269, § 24.



§ 36-4B-25 Immunity from liability of physician transferring patient--Conditions for immunity.

36-4B-25. Immunity from liability of physician transferring patient--Conditions for immunity. No physician, who in good faith arranges for, requests, recommends or initiates the transfer of a patient from a hospital to a critical medical care facility in another hospital, may be liable for any civil damages as a result of such transfer where sound medical judgment indicates that the patient's medical condition is beyond the care capability of the transferring hospital, or the medical community in which that hospital is located, and where the physician has confirmed that the transferee facility possesses a more appropriate level of capability for treating the patient's medical needs, and where the physician has secured a prior agreement from the transferee facility to accept and give necessary treatment to the patient.

Source: SL 1978, ch 269, § 25.



§ 36-4B-26 Annual renewal of license required--Form.

36-4B-26. Annual renewal of license required--Form. A person holding an advanced life support personnel license under the provisions of this chapter shall renew the license annually on or before the fifteenth day of July. A person licensed as an emergency medical technician-intermediate/85, an emergency medical technician-intermediate/99, or an emergency medical technician-paramedic shall renew the license upon a form furnished to the person by the board.

Source: SL 1978, ch 269, § 26; SL 1992, ch 268, § 14; SL 2003, ch 198, § 7.



§ 36-4B-27 Fee for annual renewal--Continuing education--Letters from supervising physician and employer--Notice to board of termination of employment.

36-4B-27. Fee for annual renewal--Continuing education--Letters from supervising physician and employer--Notice to board of termination of employment. A request for emergency medical technician-paramedic or emergency medical technician-intermediate/99 license renewal shall be accompanied annually by the prescribed fee and accompanied in odd numbered years by satisfactory evidence of sixty hours of advanced life support studies during the preceding two years. A request for emergency medical technician-intermediate/85 license renewal shall be accompanied annually by the prescribed fee and accompanied in odd numbered years by satisfactory evidence of forty hours of advanced life support studies during the preceding two years. The request shall also be accompanied by a letter from the supervising physician and the employer of the advanced life support personnel. If the advanced life support personnel is terminated the reasons shall be submitted to the board, in writing, by both the ambulance service and supervising physician, within seventy-two hours of termination of any such working contract.

Source: SL 1978, ch 269, § 27; SL 1992, ch 268, § 15; SL 2003, ch 198, § 8.



§ 36-4B-28 Suspension on failure to renew license--Reinstatement.

36-4B-28. Suspension on failure to renew license--Reinstatement. Any license not renewed pursuant to § 36-4B-27 shall be suspended. A license so suspended may be reinstated during the following twelve months by proof of requirements met in § 36-4B-27, and by payment of the renewal fee and a reinstatement fee as fixed by the board. Thereafter, a suspended license may be reinstated upon payment of a reinstatement fee fixed by the board pursuant to § 36-4B-29 following specific approval by the board.

Source: SL 1978, ch 269, § 28; SL 1992, ch 268, § 16.



§ 36-4B-29 Annual establishment of license and examination fees--Minimum and maximum amounts.

36-4B-29. Annual establishment of license and examination fees--Minimum and maximum amounts. The board shall promulgate rules pursuant to chapter 1-26 to set fees in each of the following categories in an amount which will produce sufficient revenue for the ensuing fiscal year not to exceed one hundred twenty percent of the anticipated expenses of the board for the operation of the advanced life support program by the board for that year.

The license fees for all advanced life support personnel shall be as follows:

(1) Licensure by examination, not less than fifteen dollars nor more than fifty dollars;

(2) Reexamination within one year, not less than fifteen dollars nor more than fifty dollars;

(3) Licensure by reciprocity, not less than twenty-five dollars nor more than seventy-five dollars;

(4) Renewal of a license, not less than ten dollars, nor more than twenty-five dollars;

(5) Reissuance of a lost or destroyed license, following approval of the board, not more than ten dollars.
Source: SL 1978, ch 269, § 29; SL 1986, ch 302, § 57; SL 1992, ch 268, § 17; SL 2008, ch 191, § 7.



§ 36-4B-30 Monthly payment of receipts into treasury--Credit to fund--Appropriation for expenses.

36-4B-30. Monthly payment of receipts into treasury--Credit to fund--Appropriation for expenses. Any money coming in to the board each calendar month, including license fees, renewal fees, penalty fees, and any other payments, shall be paid by the board to the state treasurer by the tenth day of the next month. The state treasurer shall credit the money to the South Dakota Board of Medical and Osteopathic Examiners fund, which fund is hereby created. The money in the South Dakota Board of Medical and Osteopathic Examiners fund is hereby continuously appropriated to the board for the purpose of paying the expenses of administering and enforcing the provisions of this chapter. However, the total expense incurred may not exceed the total money collected by the board under the provisions of this chapter.

Source: SL 1978, ch 269, § 30; SL 1992, ch 268, § 18.



§ 36-4B-31 Grounds for denial, suspension or revocation of license.

36-4B-31. Grounds for denial, suspension or revocation of license. The board may deny the issuance or renewal of a license or suspend or revoke the license of any advanced life support personnel issued under this chapter upon satisfactory proof of the person's incompetence, or unprofessional or dishonorable conduct as defined in § 36-4-30 or proof of a violation of this chapter.

Source: SL 1978, ch 269, § 31; SL 1992, ch 268, § 19; SL 2005, ch 199, § 8.



§ 36-4B-32 Appeal of board decisions.

36-4B-32. Appeal of board decisions. Any party feeling aggrieved by any act, ruling or decision of the board acting pursuant to § 36-4B-31 may appeal the same under the provisions of chapter 1-26.

Source: SL 1978, ch 269, § 32; SL 1992, ch 268, § 20.



§ 36-4B-33 Suspension of license for mental incompetency--Restoration to reason.

36-4B-33. Suspension of license for mental incompetency--Restoration to reason. If a person holding a license to practice advanced life support shall by final order or adjudication of a court of competent jurisdiction be adjudged to be mentally incompetent or insane, that person's license shall be suspended by the board after proceedings in compliance with chapter 1-26. Such suspension shall continue until the licensee is found or adjudged by such court to be restored to reason. The board may establish probationary conditions which it deems necessary for the best interest of the licensee.

Source: SL 1978, ch 269, § 33; SL 1992, ch 268, § 21.



§ 36-4B-34 Reissuance of canceled, suspended or revoked license.

36-4B-34. Reissuance of canceled, suspended or revoked license. Upon application, the board may reissue a license to practice advanced life support to a person whose license has been canceled, suspended, or revoked. A reissuance of a license which has been canceled or revoked may not be made prior to one year after the cancellation or revocation and the reissuance of any license may be made in such manner, form, and conditions as the board may require.

Source: SL 1978, ch 269, § 34; SL 1992, ch 268, § 22.



§ 36-4B-34.1 Peer review committee--Activities--Liability of members.

36-4B-34.1. Peer review committee--Activities--Liability of members. For the purposes of §§ 36-4B-34.1 to 36-4B-34.4, inclusive, a peer review committee is one or more persons, including an emergency medical technician at any level as described in this chapter, acting as an administrative or medical committee of a licensed health care facility or a licensed ambulance service, that engages in peer review activity. There is no monetary liability on the part of, and no cause of action for damages may arise against, any member of a peer review committee or against any consultant to that committee engaging in peer review activity as provided in §§ 36-4B-34.1 to 36-4B-34.4, inclusive, if the committee member or consultant acts without malice, has made a reasonable effort to obtain the facts of the matter under consideration, and acts in a reasonable belief that the action taken is warranted by those facts. The provisions of this section do not affect the official immunity of an officer or employee of a public corporation.

Source: SL 2004, ch 244, § 1.



§ 36-4B-34.2 Data of peer review committee--Disclosure--Discovery--Admissibility--Testimony.

36-4B-34.2. Data of peer review committee--Disclosure--Discovery--Admissibility--Testimony. The proceedings, records, reports, statements, minutes, or any other data whatsoever of any committee described in § 36-4B-34.1 relating to peer review activities defined in § 36-4B-34.4, are not subject to discovery or disclosure under chapter 15-6 or any other provision of law, and are not admissible as evidence in any action of any kind in any court or arbitration forum, except as provided in this section. No person in attendance at any meeting described in § 36-4B-34.1 is required to testify as to what transpired at such meeting. The prohibition relating to discovery of evidence does not apply to deny an emergency medical technician at any level access to, or use of, information upon which a decision regarding the person's staff privileges or employment are based. The prohibition relating to discovery of evidence does not apply to deny any person or the person's counsel in defense of an action against that person access to the materials covered under this section.

Source: SL 2004, ch 244, § 2.



§ 36-4B-34.3 Application of § 36-4B-34.2 to observations made and records prepared during treatment--Testimony as witness.

36-4B-34.3. Application of § 36-4B-34.2 to observations made and records prepared during treatment--Testimony as witness. The provisions of § 36-4B-34.2 do not apply to any observation made at the time of treatment by a health care professional present during a patient's treatment or to patient records prepared during the treatment and care rendered to a patient who is personally or by personal representative a party to an action or proceeding, the subject matter of which is the care and treatment of the patient. Furthermore, no member of any committee covered by § 36-4B-34.1 who has participated in deliberations under that section involving the subject matter of the action, may testify as an expert witness for any party in any action for personal injury or wrongful death, the subject matter of which is the care and treatment of the patient. Notwithstanding membership on any committee covered by § 36-4B-34.1, a health care professional observing or participating in the patient's treatment and care may testify as a fact or expert witness concerning that treatment and care, but may not be required to testify as to anything protected by § 36-4B-34.1.

Source: SL 2004, ch 244, § 3.



§ 36-4B-34.4 Peer review activity defined.

36-4B-34.4. Peer review activity defined. For the purposes of §§ 36-4B-34.1 to 36-4B-34.4, inclusive, peer review activity is the procedure by which a peer review committee monitors, evaluates, and recommends actions to improve the delivery and quality of services within its respective facility, agency, and profession, including any recommendation, consideration of recommendations, action with regard to recommendations, and implementation of actions. Peer review activity and acts or proceedings undertaken or performed within the scope of the functions of a peer review committee include:

(1) Matters affecting employment and terms of employment of an emergency medical technician at any level by a health care facility or a licensed ambulance service;

(2) Matters affecting the membership and terms of membership in a health professional association composed of emergency medical technicians at any level, including decisions to suspend membership privileges, expel from membership, reprimand, or censure a member, or other disciplinary actions;

(3) Review and evaluation of qualifications, competency, character, experience, activities, conduct, or performance of an emergency medical technician at any level by a licensed health care facility or a licensed ambulance service; and

(4) Review of the quality, type, or necessity of services provided by any emergency medical technician at any level employed by a licensed health care facility or a licensed ambulance service.
Source: SL 2004, ch 244, § 4.



§ 36-4B-35 Rules for administration and professional conduct.

36-4B-35. Rules for administration and professional conduct. The board may adopt rules:

(1) To establish the educational and training curriculum requirements and the examination requirements for applicants to become licensed as advanced life support personnel;

(2) To establish the procedure to be followed for the administration of the advanced life support program designating the responsibilities of the Department of Health and the board;

(3) To regulate the professional conduct of licensees.
Source: SL 1978, ch 269, § 35; SL 1992, ch 268, § 23; SL 2004, ch 17, § 234; SL 2015, ch 277 (Ex. Ord. 15-1), § 33, eff. Apr. 20, 2015.



§ 36-4B-36 Prohibited rules.

36-4B-36. Prohibited rules. The board may not pass any rules which:

(1) Are not authorized by § 36-4B-35 or are not designated to meet the intent of this chapter;

(2) Discriminate between licensees of the same class;

(3) Attempt to regulate persons, schools, or other institutions not licensed under this chapter;

(4) Have as their primary purpose the promotion or protection of the economic interests of licensees;

(5) Restrict the number of licensees for reasons other than their qualifications;

(6) Discriminate between programs approved under this chapter which train prospective licensees, whether in or out of the state.
Source: SL 1978, ch 269, § 36; SL 1992, ch 268, § 24.



§ 36-4B-37 Advanced life support personnel advisory committee--Appointment--Terms--Duties.

36-4B-37. Advanced life support personnel advisory committee--Appointment--Terms--Duties. The board shall appoint an advanced life support personnel advisory committee composed of four members as follows:

(1) One emergency medical technician-intermediate/85;

(2) One emergency medical technician-intermediate/99;

(3) One emergency medical technician-paramedic; and

(4) One emergency room physician.

Each committee member shall serve a term of three years. However, the terms of initial appointees shall be staggered so that no more than two members' terms expire in one year. No committee member may be appointed to more than three consecutive full terms. If a vacancy occurs, the board shall appoint a person to fill the unexpired term. The appointment of a person to an unexpired term is not considered a full term. The committee shall meet at least annually or as deemed necessary to conduct business. The advisory committee shall assist the board in evaluating standards of care for advanced life support personnel and the regulation of advanced life support personnel pursuant to this chapter. The committee shall also make recommendations to the board regarding rules promulgated pursuant to this chapter.

Source: SL 2005, ch 199, § 7.



§ 36-4B-38 Training on use of auto-injector for emergency administration of epinephrine.

36-4B-38. Training on use of auto-injector for emergency administration of epinephrine. The department, under the direction of the board, shall train each emergency medical technician to use an auto-injector in the administration of epinephrine in emergency cases of anaphylactic shock.

Source: SL 2007, ch 208, § 2.



§ 36-4B-39 Ambulances equipped with epinephrine auto-injectors--Use by emergency medical technicians--Statewide protocols.

36-4B-39. Ambulances equipped with epinephrine auto-injectors--Use by emergency medical technicians--Statewide protocols. Any ambulance service staffed by an emergency medical technician may be equipped with epinephrine auto-injectors. The board shall adopt statewide protocols for the administration of epinephrine auto-injectors. A copy of the board protocols signed by a physician shall be carried in any ambulance equipped with epinephrine auto-injectors. Any emergency medical technician who has received training may, pursuant to the protocols, administer epinephrine by use of an auto-injector.

Source: SL 2007, ch 208, § 3.



§ 36-4B-40 Ambulances equipped with supraglottic airway devices--Statewide protocols--Use by emergency medical technicians.

36-4B-40. Ambulances equipped with supraglottic airway devices--Statewide protocols--Use by emergency medical technicians. Any ambulance service staffed by an emergency medical technician may be equipped with supraglottic airway devices. The department shall adopt statewide protocols for the use of supraglottic airway devices. A copy of the department protocols signed by the medical director of the ambulance service shall be carried in any ambulance equipped with a supraglottic airway device. Any emergency medical technician who has received training may, pursuant to the protocols, utilize a supraglottic airway device.

Source: SL 2014, ch 178, § 1, eff. Mar. 10, 2014.






Chapter 04C - Respiratory Care Practitioners

§ 36-4C-1 Definition of terms.

36-4C-1. Definition of terms. Terms used in this chapter mean:

(1) "Affiliate," the South Dakota affiliate of the American Association for Respiratory Care;

(2) "Board," the State Board of Medical and Osteopathic Examiners;

(3) "Committee," the Respiratory Care Advisory Committee provided for in this chapter;

(4) "Qualified medical director," the physician responsible for the medical direction of any inpatient or outpatient respiratory care service, department, or home care agency. The medical director shall be a licensed physician pursuant to chapter 36-4 who has special interest and knowledge in the diagnosis and treatment of cardiopulmonary problems. If possible, the medical director shall be qualified by special training or be experienced in the management of acute and chronic respiratory disorders or both. The medical director is responsible for the quality, safety, and appropriateness of respiratory care services;

(5) "Respiratory care practitioner," any person with a temporary permit or license to practice respiratory care as defined in this chapter and whose temporary permit or license is in good standing;

(6) "Registered respiratory therapist," a respiratory care practitioner who has successfully completed a training program accredited by the Commission on Accreditation of Allied Health Education Programs in collaboration with the Committee on Accreditation for Respiratory Care and who has successfully completed the registry examination for advanced respiratory therapists administered by the National Board for Respiratory Care, Incorporated;

(7) "Certified respiratory therapist," a respiratory care practitioner who has successfully completed a training program accredited by the Commission on Accreditation of Allied Health Education Programs in collaboration with the Committee on Accreditation for Respiratory Care and who has successfully completed the entry level examination for respiratory therapists administered by the National Board for Respiratory Care, Incorporated;

(8) "Graduate respiratory care practitioner," a person who has graduated from an education and training program accredited by the Commission on Accreditation of Allied Health Education Programs in collaboration with the Committee on Accreditation for Respiratory Care and who is eligible to take the licensure examination required by § 36-4C-8;

(9) "Student respiratory care practitioner," a person who is enrolled in an education and training program for respiratory care practitioners which is accredited by the Commission on Accreditation of Allied Health Education Programs and the Committee on Accreditation for Respiratory Care and who provides respiratory care under direct supervision of a licensed respiratory care practitioner who is on the premises where the respiratory care services are provided and who is available for immediate consultation.
Source: SL 1993, ch 273, § 1; SL 1994, ch 294, § 1; SL 2004, ch 245, § 1.



§ 36-4C-2 Respiratory care defined.

36-4C-2. Respiratory care defined. Respiratory care is the treatment, management, diagnostic testing, and care of patients with deficiencies and abnormalities associated with the cardiopulmonary system and associated aspects of other systems. Respiratory care includes observing, assessing, and monitoring signs, symptoms, reactions, general behavior, and general physical response of individuals to respiratory care, including determination of whether those signs, symptoms, reactions, behaviors, or general physical response exhibit abnormal characteristics; the administration of pharmacological, diagnostic, and therapeutic agents related to respiratory care; the administration of analgesic agents by subcutaneous injection or inhalation for performance of respiratory care procedures; the collection of blood specimens and other bodily fluids and tissues for, and the performance of, cardiopulmonary diagnostic testing procedures including blood gas analysis; the insertion of maintenance of artificial airways; the insertion of devices to analyze, infuse, or monitor pressure in arterial, capillary, or venous blood; development, implementation, and modification of respiratory care treatment plans based on assessment of the cardio-respiratory system, respiratory care protocols, clinical pathways, referrals and written, verbal, or telecommunicated orders of a physician; application, operation, and management of mechanical ventilatory support and other means of life support; hyper baric oxygen medicine; advances in the art of techniques of respiratory care learned through formal or specialized training; and the initiation of emergency procedures.

Source: SL 1993, ch 273, § 2; SL 2004, ch 245, § 2.



§ 36-4C-3 Respiratory care authorized.

36-4C-3. Respiratory care authorized. Respiratory care may be performed in any clinic, hospital, skilled nursing facility, private dwelling, or other place deemed appropriate by the board, in accordance with the prescription or verbal order of a physician and shall be performed under a qualified medical director where mandated by institutional accrediting agencies.

Source: SL 1993, ch 273, § 3.



§ 36-4C-4 Respiratory Care Practitioner's Advisory Committee--Membership--Duties.

36-4C-4. Respiratory Care Practitioner's Advisory Committee--Membership--Duties. The board shall appoint a Respiratory Care Practitioners' Advisory Committee composed of five members as follows:

(1) Two registered respiratory therapists;

(2) Two certified respiratory therapists; and

(3) A physician licensed pursuant to chapter 36-4 who practices as a pulmonologist.

Each committee member shall serve a term of three years. However, the terms of initial appointees shall be staggered so that no more than two members' terms expire in any one year. No committee member may be appointed to more than three consecutive full terms. If a vacancy occurs, the board shall appoint a person to fill the unexpired term. The appointment of a person to an unexpired term is not considered a full term. The committee shall meet at least annually or as deemed necessary to conduct business.

The advisory committee shall assist the board in evaluating the qualifications of applicants for licensure and reviewing the examination results of applicants. The committee shall also make recommendations to the board regarding rules promulgated pursuant to this chapter.

Source: SL 1993, ch 273, § 4; SL 2004, ch 245, § 3; SL 2005, ch 199, § 9.



§ 36-4C-5 Use of title and abbreviation.

36-4C-5. Use of title and abbreviation. A person who does not hold a license or temporary permit under this chapter as a respiratory care practitioner or whose license or temporary permit has been suspended or revoked may not use in connection with the person's practice the words, respiratory care, respiratory therapist, respiratory care practitioner, certified respiratory care practitioner, respiratory therapy technician, inhalation therapist, or respiratory care therapist, or the letters, R.C.P., or any other words, letters, abbreviations, or insignia indicating that the person is a respiratory care practitioner, or otherwise represent in any way that the person is a respiratory care practitioner. A person who holds a license or temporary permit to practice respiratory care under this chapter may use the title, respiratory care practitioner, and the abbreviation, R.C.P.

Source: SL 1993, ch 273, § 5; SL 1994, ch 294, § 2; SL 2004, ch 245, § 4.



§ 36-4C-6 Medical practice not authorized.

36-4C-6. Medical practice not authorized. Nothing in this chapter may be construed to permit the practice of medicine.

Source: SL 1993, ch 273, § 6.



§ 36-4C-7 Construction of chapter.

36-4C-7. Construction of chapter. Nothing in this chapter may be construed to prevent or restrict the practice, services, or activities of:

(1) Any person licensed or certified in this state by any other law from engaging in the profession or occupation for which he is licensed or certified who is performing services within his authorized scope of practice;

(2) A student respiratory care practitioner who is performing respiratory care without compensation in a clinical training capacity;

(3) Self care, or gratuitous care by a friend or family member who does not represent or hold himself out to be a respiratory care practitioner;

(4) Federal employees when functioning in the course of their assigned duties;

(5) A person rendering respiratory care in an emergency;

(6) A person other than a respiratory care practitioner who has passed an examination which includes content in one or more of the practices included in this chapter, if the person performs only those procedures for which the person has been successfully tested and the testing body offering the examination is certified by the National Commission for Health Certifying Agencies or its equivalent as determined by the board;

(7) A person, other than a respiratory care practitioner, employed by a hospital or related institution as licensed pursuant to chapter 34-12 who performs simple oxygen administration, incentives spirometry or chestphysiotherapy under the direction of a licensed physician, registered nurse, licensed practical nurse, licensed respiratory care practitioner, certified nurse practitioner or certified physicians assistant;

(8) A person, other than a respiratory care practitioner, employed by a home medical equipment company who installs, delivers, and maintains home respiratory therapy equipment but does not perform patient assessment or patient care, patient education, or clinical instruction relating to home respiratory therapy; or

(9) A person licensed or certified to practice respiratory care in another state or foreign country who provides respiratory care to a critically ill patient while the patient is being transported to a hospital in this state.
Source: SL 1993, ch 273, § 7; SL 2004, ch 245, § 5.



§ 36-4C-8 Temporary permit.

36-4C-8. Temporary permit. The board may grant a temporary permit to practice respiratory care to a graduate respiratory care practitioner. The board may also grant a temporary permit to a student respiratory care practitioner, but the permit may only allow the student to perform those respiratory care services for which the student has successfully completed clinical competency evaluation. A temporary permit is nonrenewable and terminates three months from the date when the applicant becomes eligible to take the licensure examination required by § 36- 4C-9 or upon the applicant's failure to pass the examination, whichever occurs first.

Source: SL 1993, ch 273, § 8; SL 2004, ch 245, § 6.



§ 36-4C-9 Written application--Requirements.

36-4C-9. Written application--Requirements. Any applicant applying for a license as a respiratory care practitioner shall file a written application provided by the board, showing that the applicant meets the following requirements:

(1) Character--Applicant shall be of good moral character;

(2) Education--Applicant shall present evidence satisfactory to the board of having successfully completed an education and training program accredited by the Commission on Accreditation of Allied Health Education Programs in collaboration with the Committee on Accreditation for Respiratory Care; and

(3) Examination--An applicant for licensure as a respiratory care practitioner shall pass an examination recommended by the Respiratory Care Advisory Committee and approved by the board.
Source: SL 1993, ch 273, § 9; SL 2004, ch 245, § 7.



§ 36-4C-10 Qualification for license.

36-4C-10. Qualification for license. The board shall grant a license to any applicant who, through written evidence, verified by oath, demonstrates:

(1) That he has been performing respiratory care services in the State of South Dakota prior to November 1, 1993; or

(2) That he is actively certified or registered by the National Board for Respiratory Care or its successor; or

(3) That he is currently licensed as a respiratory care practitioner or equivalent in any other state, District of Columbia or territory of the United States which requires standards for licensure considered by the board to be at least equivalent to the requirements for licensure in this chapter.
Source: SL 1993, ch 273, § 10.



§ 36-4C-11 Fee required for license or temporary permit.

36-4C-11. Fee required for license or temporary permit. The board shall issue a license or temporary permit to any applicant who meets the requirements of this chapter upon payment of the prescribed fee.

Source: SL 1993, ch 273, § 11.



§ 36-4C-12 Renewal of license.

36-4C-12. Renewal of license. The license of every person licensed under the provisions of this chapter shall be renewed biennially. The expiration date shall be established by the board. The board shall mail a notice for renewal of license to the last known address of each licensee currently licensed, at least ninety days prior to the expiration date of the license. The licensee shall return the notice with the required fee to the board before the expiration date. Upon receipt of the notice and fee, the board shall issue to the licensee a certificate of renewal. Failure to receive the notice for renewal of license does not relieve the licensee of the responsibility for renewing the license and paying the renewal fee within the prescribed time. Failure of a licensee to renew the license constitutes a forfeiture of such license. However, any person who has forfeited a license under this chapter may have it restored by making written application and payment of the biennial renewal fee and the late renewal fee. Late renewal of a license may not be granted more than one year after its expiration. The board may establish, by rule, promulgated pursuant to chapter 1-26, requirements for continuing education or retesting for any person who has not been licensed for a continuous period of time greater than one year. The board may establish additional requirements for license renewal which may include evidence of continuing competency.

Source: SL 1993, ch 273, § 12; SL 1994, ch 294, § 3.



§ 36-4C-13 Prescription and publication of fees.

36-4C-13. Prescription and publication of fees. The board shall prescribe and publish annual fees for the following by promulgating rules pursuant to chapter 1-26:

(1) Initial license fee, not to exceed seventy-five dollars;

(2) Renewal of license fee, not to exceed sixty dollars;

(3) Late renewal fee, not to exceed ninety-five dollars; and

(4) Temporary permit fee, not to exceed forty dollars.
Source: SL 1993, ch 273, § 13; SL 2008, ch 191, § 8.



§ 36-4C-14 Promulgation of rules to set standards of practice.

36-4C-14. Promulgation of rules to set standards of practice. The board may promulgate rules pursuant to chapter 1-26 to set standards of professional practice for licensed respiratory care practitioners and other rules as may be reasonably necessary to implement licensing fees and continuing education requirements.

Source: SL 1993, ch 273, § 14.



§ 36-4C-15 Revocation, suspension or cancellation of license or permit--Grounds.

36-4C-15. Revocation, suspension or cancellation of license or permit--Grounds. The license or temporary permit of a respiratory care practitioner may be revoked, suspended or cancelled upon any one of the following grounds:

(1) The licensee or temporary permit holder is guilty of fraud in the practice of respiratory care;

(2) The licensee or temporary permit holder is engaged in the practice of respiratory care under a false or assumed name and has not registered that name or is impersonating another practitioner of a like or different name;

(3) The licensee or temporary permit holder is determined by a medical examiner to be addicted to the habitual use of intoxicating liquors, narcotics or stimulants to the extent that it incapacitates him for the performance of his professional duties;

(4) The physical or mental condition of the licensee or permit holder is determined by a medical examiner to be such as to jeopardize or endanger those who seek treatment from the licensee. A majority of the board may demand an examination of the licensee or permit holder by a competent medical examiner selected by the board at the board's expense. If the licensee or permit holder fails to submit to the examination, this constitutes immediate grounds for suspension of his license or permit;

(5) The licensee or temporary permit holder obtains or attempts to obtain a license, renewal thereof or temporary permit by bribery or fraudulent representation;

(6) The licensee or temporary permit holder is guilty of unprofessional conduct as defined by the rules established by the board or violation of the code of ethics adopted and published by the board;

(7) The licensee or temporary permit holder makes a false statement on any form promulgated by the board in accordance with this chapter or the rules adopted by the board;

(8) The licensee or temporary permit holder has violated or aided or abetted others in violation of any provision of this chapter;

(9) The licensee or temporary permit holder has been convicted of any crimes related to health care or the delivery of health care.
Source: SL 1993, ch 273, § 15.



§ 36-4C-16 Initiation of revocation, suspension, or cancellation proceeding.

36-4C-16. Initiation of revocation, suspension, or cancellation proceeding. A proceeding for cancellation, revocation, or suspension of a license or temporary permit may be initiated if the board has written information that any person may have been guilty of any misconduct pursuant to § 36-4C-15 or is guilty of incompetence or unprofessional or dishonorable conduct.

Source: SL 1993, ch 273, § 16; SL 2005, ch 199, § 10.



§ 36-4C-17 Majority of board required for revocation, suspension or cancellation proceedings.

36-4C-17. Majority of board required for revocation, suspension or cancellation proceedings. Any proceedings relative to the cancellation, revocation, or suspension of a license or temporary permit or relative to reissuance of a license or temporary permit which has been cancelled, revoked, or suspended shall be held only when a majority of the members of the board are present at the hearing. The decision of the board to suspend, revoke or cancel a license or temporary permit or to reissue a license or temporary permit which has been cancelled, revoked, or suspended requires a majority vote of all the board members.

Source: SL 1993, ch 273, § 17.



§ 36-4C-18 Procedures for revocation, suspension or cancellation of license.

36-4C-18. Procedures for revocation, suspension or cancellation of license. Any proceeding relative to the cancellation, revocation or suspension of a license shall conform to the procedures set forth in chapter 1-26.

Source: SL 1993, ch 273, § 18.



§ 36-4C-19 Appeal by aggrieved party.

36-4C-19. Appeal by aggrieved party. Any party who is aggrieved by an act, ruling or decision of the board relating to refusal to grant a license or temporary permit or cancellation, revocation or suspension of a license or temporary permit may appeal pursuant to chapter 1-26.

Source: SL 1993, ch 273, § 19.



§ 36-4C-20 Reinstatement of license or permit.

36-4C-20. Reinstatement of license or permit. Upon written application establishing compliance with existing licensing or temporary permit requirements and for reasons the board deems sufficient, the board, for good cause shown, by majority vote, may, under the conditions it may impose, reinstate or reissue a license or temporary permit to any person whose license or temporary permit has been cancelled, suspended or revoked. Upon suspension of a license or temporary permit, the board may provide an automatic reinstatement thereof after a specified fixed period of time.

Source: SL 1993, ch 273, § 20.



§ 36-4C-21 Record keeping responsibilities of secretary of board.

36-4C-21. Record keeping responsibilities of secretary of board. The secretary of the board shall keep a record book in which are entered the names of all persons to whom licenses or temporary permits have been granted under this chapter, the identification number of the license or temporary permit, the date of granting the license or temporary permit, license renewal dates, and other matters of record. This book is a book of records and transcripts of any record therein pertaining to a person charged with a violation of any of the provisions of this chapter, certified under the hand of the secretary, and the seal of the board, and shall be admitted as evidence in any of the courts of this state. The original books, records and papers of the board shall be kept at the office of the secretary of the board. The secretary shall furnish any person making an application a copy of any requested record, certified by him as secretary, upon payment of a fee of twenty-five cents per page.

Source: SL 1993, ch 273, § 21.



§ 36-4C-22 Recommendation of prosecution and civil actions.

36-4C-22. Recommendation of prosecution and civil actions. The board shall recommend prosecutions for violations of this chapter to the appropriate state's attorney and recommend to the attorney general the commencement of civil actions to seek injunctions and other relief for violations of this chapter.

Source: SL 1993, ch 273, § 22.



§ 36-4C-23 Investigation of violations.

36-4C-23. Investigation of violations. The board shall investigate every alleged violation of this chapter and report it to the proper law enforcement officials of the county wherein the alleged violation has occurred.

Source: SL 1993, ch 273, § 23.



§ 36-4C-24 Injunction as alternative to criminal proceedings.

36-4C-24. Injunction as alternative to criminal proceedings. Any person violating any provision of this section may be enjoined from further violations by a suit brought by the state's attorney of the county wherein the violation occurred or suit may be brought by any citizen of this state. An action for injunction is an alternative to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1993, ch 273, § 24.






Chapter 05 - Chiropractors

§ 36-5-1 Scope of practice--Limitations--Inapplicability to physicians.

36-5-1. Scope of practice--Limitations--Inapplicability to physicians. Chiropractic is the science of locating and removing the cause of any abnormal transmission of nerve energy including diagnostic and applied mechanical measures incident thereto. Integral to chiropractic is the treating of specific joints and articulations of the body and adjacent tissues, to influence joints or neurophysiological functions of the body, or both, including the use of examination and treatment by manipulation, adjustment, and mobilization of a joint. No chiropractor may practice obstetrics or treat communicable diseases. The requirements of this section do not apply to those licensed pursuant to chapter 36-4.

Source: SDC 1939, §§ 27.0501, 27.0510; SL 1939, ch 101, § 8; SDC Supp 1960, § 27.0508; SL 2007, ch 209, § 1.



§ 36-5-2 Advertising or practicing without license or annual license renewal--Misdemeanor.

36-5-2. Advertising or practicing without license or annual license renewal--Misdemeanor. Any person who advertises, practices, or attempts to practice chiropractic or who uses the title chiropractor or any word or title having a tendency to induce any person to believe that the person is a chiropractor without first having secured a license from the Board of Chiropractic Examiners or an annual license renewal from the Board of Chiropractic Examiners is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 27.9910; SL 1939, ch 101, § 9; SL 1975, ch 232, § 1; SL 1977, ch 190, § 146; SL 2005, ch 199, § 11; SL 2007, ch 210, § 1.



§ 36-5-2.1 Injunction to prevent violations.

36-5-2.1. Injunction to prevent violations. The Board of Chiropractic Examiners is empowered to commence actions for injunctions for violations of this chapter or regulations promulgated hereunder.

Source: Code commission insertion in 1972 revision of volume to carry out directions in SL 1972, ch 15, § 4; SL 1975, ch 232, § 2.



§ 36-5-2.2 Liability of violators for enforcement expenses.

36-5-2.2. Liability of violators for enforcement expenses. Any individual violating the provisions of this chapter or regulations promulgated hereunder may also be required by the court to pay all expenses, including legal fees, incurred by the Board of Chiropractic Examiners in enforcing this chapter and the regulations promulgated hereunder.

Source: SDCL, § 36-5-2.1 as added by SL 1975, ch 232, § 2.



§ 36-5-3 Composition of Board of Examiners--Appointment and terms--Vacancies.

36-5-3. Composition of Board of Examiners--Appointment and terms--Vacancies. The Board of Chiropractic Examiners shall be composed of one lay person and four members who are chiropractors, and appointed by the Governor for terms of three calendar years. No member may serve more than three consecutive full terms. The Governor shall, by appointment, fill any vacancy occurring in the board. The appointment to an unexpired term is not considered a full term. The Governor may stagger terms to enable the board to have different terms expire each year.

Source: SDC 1939, § 27.0502; SL 1939, ch 101, § 1; SDC Supp 1960, § 27.0501; SL 1975, ch 232, § 3; SL 1995, ch 215; SL 2005, ch 199, § 12.



§ 36-5-3.1 Lay member of board--Appointment and term of office.

36-5-3.1. Lay member of board--Appointment and term of office. The membership of the Board of Chiropractic Examiners shall include one lay member who is a user of the services regulated by the board. The term lay member who is a user refers to a person who is not licensed by the board but where practical uses the service licensed, and the meaning shall be liberally construed to implement the purpose of this section. The lay member shall be appointed by the Governor and shall have the same term of office as other members of the board.

Source: SL 1973, ch 2, § 58.



§ 36-5-4 Officers of board--Rules and regulations--Examination of candidates--Bond of secretary-treasurer.

36-5-4. Officers of board--Rules and regulations--Examination of candidates--Bond of secretary-treasurer. The Board of Chiropractic Examiners shall organize annually by electing a president, vice-president, and secretary-treasurer, and the board shall have the power to adopt rules and regulations in compliance with chapter 1-26 as shall be reasonably necessary to carry out and make effective the provisions and purposes of this chapter. The board shall hold examination of candidates for license and the transaction of such business as may properly come before it at least twice annually in June and December of each year, at such times and places as may be designated by the board. The secretary-treasurer of the board may be required to give a bond in such sum and with such conditions as the board may direct.

Source: SDC 1939, §§ 27.0502, 27.0503; SL 1939, ch 101, §§ 1, 6; SDC Supp 1960, §§ 27.0501, 27.0506; SL 1975, ch 232, § 4.



§ 36-5-4.1 Board continued within Department of Health--Records and reports.

36-5-4.1. Board continued within Department of Health--Records and reports. The Board of Chiropractic Examiners shall continue within the Department of Health, and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information, and reports in the form and at such times as required by the secretary of health, except that the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (f); SL 2003, ch 272, § 34.



§ 36-5-5 Compensation and expenses of board members.

36-5-5. Compensation and expenses of board members. Out of the funds received by the Board of Chiropractic Examiners, each member may be paid the compensation and reimbursement of expenses provided by law.

Source: SDC 1939, § 27.0504; SL 1939, ch 101, § 6; SDC Supp 1960, § 27.0506.



§ 36-5-6 Special fund for expenses of board.

36-5-6. Special fund for expenses of board. All money, after the payments provided in § 36-5-5, shall be retained in a special fund for defraying the expenses of the Board of Chiropractic Examiners in carrying out the provisions of this chapter.

Source: SDC 1939, § 27.0504; SL 1939, ch 101, § 6; SDC Supp 1960, § 27.0506.



§ 36-5-7 Repealed.

36-5-7. Repealed by SL 1982, ch 16, § 27.



§ 36-5-8 Educational requirements for license.

36-5-8. Educational requirements for license. Any person is eligible for examination who is a high school graduate and who has satisfactorily completed two years of preprofessional study in a liberal arts or science course at any college or university approved by the Board of Examiners and who is a graduate of a chiropractic school approved by the Board of Examiners or will be a graduate of a chiropractic school approved by the Board of Examiners within ninety days after taking the examination. Such chiropractic school shall require at a minimum for graduation a period of actual attendance equivalent to the standard four-year course, teaching adequate courses in the basic sciences and all subjects pertaining to the practice of chiropractic. The minimum requirements for licensure of any person graduating on or after January 1, 2011 shall be a baccalaureate degree in addition to a doctor of chiropractic degree. The baccalaureate degree may be granted by an accredited undergraduate program or by a chiropractic college or university that can offer a dual degree.

Source: SDC 1939, § 27.0506; SL 1939, ch 101, § 2; SDC Supp 1960, § 27.0502; SL 1967, ch 95; SL 1975, ch 232, § 5; SL 1993, ch 274, § 1; SL 2007, ch 211, § 1.



§ 36-5-9 Certifications of satisfactory course completion to be filed.

36-5-9. Certifications of satisfactory course completion to be filed. An applicant for examination under this chapter who has graduated shall file with the board, prior to the examination, such certifications from an attended school, showing satisfactory completion of the course of study. An applicant who has not graduated at the time of examination shall file such certifications with the board upon graduation.

Source: SDC Supp 1960, § 27.0502 as added by SL 1967, ch 95; SL 1975, ch 232, § 6; SL 1993, ch 274, § 2.



§ 36-5-10 Application for examination.

36-5-10. Application for examination. Such person shall, at least fifteen days before the date fixed for the regular meeting of the Board of Chiropractic Examiners, make a written application for examination to the secretary-treasurer of the board, giving such information, verified by oath of applicant, as shall be required by said board.

Source: SDC 1939, § 27.0506; SL 1939, ch 101, § 2; SDC Supp 1960, § 27.0502; SL 1967, ch 95.



§ 36-5-11 License fee.

36-5-11. License fee. The fee for the license shall be set by rule, promulgated by the Board of Chiropractic Examiners pursuant to chapter 1-26, and may not exceed three hundred dollars. The fee shall be paid to the secretary-treasurer of the board when the application is submitted.

Source: SDC 1939, § 27.0507; SL 1939, ch 101, § 3; SDC Supp 1960, § 27.0503; SL 1975, ch 232, § 7; SL 1981, ch 274, § 1; SL 1986, ch 302, § 51; SL 2002, ch 177, § 1; SL 2008, ch 191, § 9.



§ 36-5-12 Scope of examinations--Waiver of examinations--Minimum grade--Reexaminations.

36-5-12. Scope of examinations--Waiver of examinations--Minimum grade--Reexaminations. The board shall conduct a written examination in anatomy, bacteriology, physiology, chemistry, pathology, histology, gynecology, symptomatology, hygiene and public health, physical diagnosis, diagnostic X-ray, principles and practice of chiropractic, and such other subjects as the board determines by rule. The board may waive examination in some or all of these subjects or their equivalents if the applicant has passed the examinations given by the National Board of Chiropractic Examiners. The board shall require all applicants to attain a general average of not less than seventy-five percent and a grade of at least seventy percent in each subject and to perform satisfactory clinical demonstrations to be entitled to a license to practice chiropractic. However, an applicant who has not graduated at the time of the examination is not entitled to a license until the applicant graduates and provides the board with the certifications from an attended school as required in § 36-5-9. The board may permit an applicant who failed only one subject to be reexamined only in such subject without an additional fee. The board may, by rule, limit the number and frequency of reexaminations.

Source: SDC 1939, § 27.0507; SL 1939, ch 101, § 3; SDC Supp 1960, § 27.0503; SL 1975, ch 232, § 8; SL 1986, ch 303; SL 1993, ch 274, § 3.



§ 36-5-13 License without examination on certification from another state or national board--Fee.

36-5-13. License without examination on certification from another state or national board--Fee. Any person licensed to practice chiropractic under the laws of any other state having equivalent requirements of this chapter or licensed by the National Board of Chiropractic Examiners may, in the discretion of the Board of Chiropractic Examiners, be issued a license to practice chiropractic in this state without examination, upon payment of the fee set by rule, promulgated by the board pursuant to chapter 1-26, not to exceed three hundred dollars.

Source: SDC 1939, § 27.0508; SL 1939, ch 101, § 4; SDC Supp 1960, § 27.0504; SL 1975, ch 232, § 9; SL 1981, ch 274, § 2; SL 1986, ch 302, § 52; SL 2002, ch 177, § 2; SL 2008, ch 191, § 10.



§ 36-5-14 Signature, seal and display of license.

36-5-14. Signature, seal and display of license. The license to practice chiropractic shall be signed by each member of the Board of Chiropractic Examiners and authenticated by the seal of the board, and the license and renewal certificate shall be conspicuously displayed at the office of the practitioner.

Source: SDC 1939, § 27.0507; SL 1939, ch 101, § 3; SDC Supp 1960, § 27.0503; SL 1998, ch 224, § 1.



§ 36-5-14.1 Annual renewal of license--Fee.

36-5-14.1. Annual renewal of license--Fee. Each person receiving a license under the provisions of this chapter shall procure from the secretary-treasurer of the board on or before the thirty-first day of December of each year, a renewal of license. The renewal shall be issued by the secretary-treasurer upon payment of the fee set by rule, promulgated by the board pursuant to chapter 1-26, not exceeding the sum of three hundred dollars. The renewal license shall be in the form of a receipt acknowledging payment of the required fee and signed by the secretary-treasurer.

Source: SL 1975, ch 232, § 12; SL 1986, ch 302, § 53; SL 2000, ch 190, § 1; SL 2002, ch 177, § 3; SL 2005, ch 199, § 13; SL 2008, ch 191, § 11.



§ 36-5-14.2 Additional requirements for annual license.

36-5-14.2. Additional requirements for annual license. The Board of Chiropractic Examiners may provide, by rule, additional requirements for the obtaining of an annual license.

Source: SL 1975, ch 232, § 13.



§ 36-5-14.3 Certain healing arts practitioners to participate in alternate health care delivery systems.

36-5-14.3. Certain healing arts practitioners to participate in alternate health care delivery systems. Any licensed chiropractor may organize or contract for services with a corporation organized under the laws of this state by licensed practitioners of the healing arts, for the purpose of negotiating group health care contracts and providing services within the scope of their respective licenses with alternate health care delivery systems, including, but not limited to, health maintenance organizations, preferred provider organizations, individual practices organizations or other similar forms of entity whatever.

Source: SL 1987, ch 269, § 2.



§ 36-5-15 Rules of practice governing chiropractors--Privileges.

36-5-15. Rules of practice governing chiropractors--Privileges. Chiropractors are subject to the same uniform rules, both public and state, that govern physicians or healers of other schools as to births and deaths and the control of contagious diseases and are entitled to all the privileges granted other physicians or healers pertaining to the public health. These include the privilege of taking a complete, detailed, and accurate history for the purposes of doing a physical examination for participation in high school or other athletics, and of certifying that the patient is healthy and able to participate.

Source: SDC 1939, § 27.0510; SL 1939, ch 101, § 8; SDC Supp 1960, § 27.0508; SL 2000, ch 191, § 1.



§ 36-5-15.1 Student associate program.

36-5-15.1. Student associate program. The Board of Chiropractic Examiners may establish a chiropractor student associate program. The board may promulgate rules pursuant to chapter 1-26 to implement this section.

Source: SL 1979, ch 251.



§ 36-5-15.2 Regulation and licensing of practice of chiropractic and chiropractic radiography--Enforcement--Hearing officers.

36-5-15.2. Regulation and licensing of practice of chiropractic and chiropractic radiography--Enforcement--Hearing officers. The Board of Chiropractic Examiners shall:

(1) Establish, by rule, standards for, and to promote, the safe and qualified practice of chiropractic;

(2) Be responsible for all disciplinary proceedings under this chapter;

(3) Establish, by rule, educational, training, and competency standards governing the examination and practice of practitioners under this chapter. The board may, by rule, specify the minimum educational qualifications general practitioners shall have to present themselves as chiropractic specialists to the public;

(4) Examine, or cause to be examined, for competency, eligible applicants for licenses to practice chiropractic and chiropractic radiography;

(5) Issue licenses to those applicants who successfully complete the licensure examination and renew the licenses of those who continue to meet the licensure standards of this chapter and the board's rules;

(6) Establish, by rule, and collect an annual registration fee, not to exceed fifty dollars from those persons practicing chiropractic radiography.

The board may authorize a hearing examiner to conduct any hearing required to determine violations of this chapter and the rules of the board.

Source: SL 1985, ch 298, § 2.



§ 36-5-15.3 Education and experience requirement rules for practice of chiropractic radiography.

36-5-15.3. Education and experience requirement rules for practice of chiropractic radiography. The Board of Chiropractic Examiners may, by rule, establish minimum educational and training requirements and continuing education requirements to practice chiropractic radiography. The board may also require, or substitute, clinical experience in addition to, or in lieu of, educational and training requirements.

Source: SL 1985, ch 298, § 1.



§ 36-5-15.4 Definitions.

36-5-15.4. Definitions. In this chapter, "chiropractic radiography" is the application of X-radiation within the scope of practice of chiropractic for diagnostic purposes only, and a "chiropractic specialist" is a chiropractor who has graduated from a postdoctoral specialty program accredited by the Board of Chiropractic Examiners.

Source: SL 1985, ch 298, § 3.



§ 36-5-15.5 Unlicensed practice of chiropractic radiography as misdemeanor.

36-5-15.5. Unlicensed practice of chiropractic radiography as misdemeanor. Any person who shall practice or attempt to practice chiropractic radiography without first having secured a license from the Board of Chiropractic Examiners and an annual license renewal is guilty of a Class 1 misdemeanor.

Source: SL 1985, ch 298, § 4.



§ 36-5-16 Grounds for refusal or revocation of license--Procedure.

36-5-16. Grounds for refusal or revocation of license--Procedure. The board may, in compliance with chapter 1-26, refuse to grant a license to any person otherwise qualified, and may revoke the license of any chiropractor who is not of good moral character; who solicits professional patronage by agents; who is guilty of unprofessional conduct, incompetency, habitual intoxication, the use of narcotics, fraud, or deception; who shall be convicted of a felony; or who practices contrary to the provisions of this chapter or the rules of the board. The board shall define by rule the foregoing grounds for revocation and refusal.

Source: SDC 1939, § 27.0509; SL 1939, ch 101, § 5; SDC Supp 1960, § 27.0505; SL 1975, ch 232, § 10; SL 2005, ch 199, § 14.



§ 36-5-16.1 Suspension, reprimand, or probation in lieu of revocation--Hearing.

36-5-16.1. Suspension, reprimand, or probation in lieu of revocation--Hearing. The board may, in lieu of revocation, suspend a licensee, issue a formal reprimand, or place the licensee on probation under such terms and conditions as may be defined by the board after hearing.

Source: SDCL, § 36-5-16 as added by SL 1975, ch 232, § 10.



§ 36-5-17 Appeal from Board of Examiners.

36-5-17. Appeal from Board of Examiners. An appeal from the decision of the Board of Chiropractic Examiners may be taken as provided by chapter 1-26.

Source: SDC 1939, § 27.0509; SL 1939, ch 101, § 5; SDC Supp 1960, § 27.0505; revised pursuant to SL 1972, ch 15, § 4.



§ 36-5-18 South Dakota Chiropractors Association--Purpose.

36-5-18. South Dakota Chiropractors Association--Purpose. The South Dakota Chiropractors Association, composed of the licensed chiropractors in this state electing to participate, shall improve, promote, and further, by educational work, the qualifications of its members and the art, science, and practice of chiropractic.

Source: SL 1929, ch 211; SDC 1939 § 27.0505; SL 1939, ch 101, § 7; SDC Supp 1960, § 27.0507; SL 1975, ch 232, § 11; SL 2005, ch 199, § 15.



§ 36-5-19 Peer review committee--Immunity from liability--Conditions--Official immunity unaffected--Fee.

36-5-19. Peer review committee--Immunity from liability--Conditions--Official immunity unaffected--Fee. The Board of Examiners may act as a peer review committee or may appoint other licensed chiropractors to perform such function. No monetary liability on the part of, and no cause of action for damages may arise against any member of a duly appointed peer review committee comprised of chiropractors licensed to practice in this state, for any act or proceeding undertaken or performed within the scope of the functions of such committee formed to maintain the professional standards of the Board of Examiners as provided in rules promulgated by the board pursuant to chapter 1-26, if the committee member acts without malice, has made a reasonable effort to obtain the facts of the matter on which the member acts, and acts in reasonable belief that the action taken is warranted by the facts as known by the member after a reasonable effort to obtain facts. The provisions of this section do not affect the official immunity of an officer or employee of a public corporation. The contested case provisions of chapter 1-26 do not apply to activities of the peer review committee. All licensees shall, as a condition of licensure, fully cooperate with and promptly respond to inquiries and requests from the committee. The recommendations of the committee as to necessity for services of a licensee, and as to reasonableness of charges and procedures shall be reported to the person who requested the review and one member of the Board of Examiners as designated by the board. The board may, by rules promulgated pursuant to chapter 1-26, establish a fee not to exceed seven hundred fifty dollars to help defray the cost of the review. However, no patient of a licensee requesting a peer review is subject to this fee.

Source: SL 1976, ch 230; SL 1986, ch 304; SL 1994, ch 295; SL 2001, ch 200, § 1.



§ 36-5-20 Disciplinary committee--Immunity from liability--Conditions--Official immunity unaffected.

36-5-20. Disciplinary committee--Immunity from liability--Conditions--Official immunity unaffected. The Board of Examiners may act as a disciplinary committee or may appoint other chiropractors licensed to practice in this state to perform such functions to maintain the professional standards of the board. No monetary liability on the part of, and no cause of action for damages may arise against any member of a duly appointed disciplinary committee for any act or proceeding undertaken or performed within the scope of the functions of the committee, if the committee member acts without malice, has made a reasonable effort to obtain the facts of the matter on which the member acts, and acts in a reasonable effort to obtain the facts. The provisions of this section do not affect the official immunity of an officer or employee of a public corporation.

The board may promulgate rules pursuant to chapter 1-26 governing the administration and enforcement of this section and the conduct of licensees, including:

(1) Purpose of disciplinary committee;

(2) Composition of the disciplinary committee;

(3) Qualifications of disciplinary committee;

(4) Procedure governing the conduct of investigations and hearings by the disciplinary committee.
Source: SL 2001, ch 200, § 2.



§ 36-5-21 Ethics committee--Immunity from liability--Conditions--Official immunity unaffected--Promulgation of rules.

36-5-21. Ethics committee--Immunity from liability--Conditions--Official immunity unaffected--Promulgation of rules. The Board of Examiners may act as an ethics committee or may appoint other chiropractors licensed to practice in this state to perform such functions to maintain the professional standards of the board. No monetary liability on the part of, and no cause of action for damages may arise against any member of a duly appointed ethics committee for any act or proceeding undertaken or performed within the scope of the functions of the committee if the committee member acts without malice, has made a reasonable effort to obtain the facts of the matter on which the member acts, and acts in the reasonable belief that the action taken is warranted by the facts as known by the member after a reasonable effort to obtain the facts. The provisions of this section do not affect the official immunity of an officer or employee of a public corporation.

The board may promulgate rules pursuant to chapter 1-26 governing the administration and enforcement of this section and the conduct of licensees, including:

(1) Purpose of ethics committee;

(2) Composition of the ethics committee;

(3) Qualifications of ethics committee;

(4) Procedure governing the conduct of investigations and hearings by the ethics committee;

(5) Adoption of declaratory rules on ethical issues.
Source: SL 2001, ch 200, § 3.



§ 36-5-22 Criminal background investigation of applicants for licensure.

36-5-22. Criminal background investigation of applicants for licensure. Each applicant for licensure as a chiropractor, in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the Board of Chiropractic Examiners shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained prior to permanent licensure of the applicant. The Board of Chiropractic Examiners may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the board. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2007, ch 212, § 1.



§ 36-5-23 Chiropractic assistant defined.

36-5-23. Chiropractic assistant defined. For the purposes of this chapter, the term, chiropractic assistant, means a properly qualified person who has completed an educational training program approved by the board, who assists in basic health care duties in the practice of chiropractic under the supervision of a doctor of chiropractic, and who performs delegated duties commensurate with the chiropractic assistant's education and training, but who does not evaluate, interpret, design, or modify established treatment programs of chiropractic care or violate any statute.

Source: SL 2008, ch 192, § 1.



§ 36-5-24 Application for certification as chiropractic assistant.

36-5-24. Application for certification as chiropractic assistant. A chiropractic assistant seeking a certification of registration under this chapter shall complete and submit an application as prescribed by the Board of Chiropractic Examiners. The board may promulgate rules pursuant to chapter 1-26 to establish an annual registration fee, not to exceed one hundred dollars, from those persons registered as chiropractic assistants.

Source: SL 2008, ch 192, § 2.



§ 36-5-25 Minimum educational and training requirements--Continuing education requirements.

36-5-25. Minimum educational and training requirements--Continuing education requirements. The Board of Chiropractic Examiners may promulgate rules pursuant to chapter 1-26 to establish minimum educational and training requirements and continuing education requirements to practice as a chiropractic assistant. The board may also require, or substitute, clinical experience in addition to, or in lieu of, educational and training requirements.

Source: SL 2008, ch 192, § 3.



§ 36-5-26 Out-of-state applicants.

36-5-26. Out-of-state applicants. The Board of Chiropractic Examiners may register an applicant from outside the state whose education and training meet the qualifications established by the board.

Source: SL 2008, ch 192, § 4.



§ 36-5-27 Additional requirements for certification.

36-5-27. Additional requirements for certification. The Board of Chiropractic Examiners may provide by rules promulgated pursuant to chapter 1-26, additional requirements for obtaining a chiropractic assistant certificate of registration.

Source: SL 2008, ch 192, § 5.



§ 36-5-28 Revocation or suspension of registration.

36-5-28. Revocation or suspension of registration. The registration of a chiropractic assistant may be revoked or suspended upon violation of any section of this chapter or of any rule adopted by the Board of Chiropractic Examiners. All proceedings concerning the revocation or suspension of a registration shall conform to contested case procedure set forth in chapter 1-26.

Source: SL 2008, ch 192, § 6.



§ 36-5-29 Unauthorized practice as chiropractic assistant--Misdemeanor.

36-5-29. Unauthorized practice as chiropractic assistant--Misdemeanor. Any person who practices or attempts to practice as a chiropractic assistant without first having secured a certificate of registration from the Board of Chiropractic Examiners and an annual renewal is guilty of a Class 1 misdemeanor.

Source: SL 2008, ch 192, § 7.






Chapter 06 - Dentists And Dental Hygienists [Transferred]

CHAPTER 36-6

DENTISTS AND DENTAL HYGIENISTS [TRANSFERRED]

[Repealed by SL 1971, ch 213, § 42; SL 1977, ch 190, §§ 148, 149; SL 1981, ch 275, § 14; SL

1982, ch 16, § 28; SL 1987, ch 297, § 2; SL 1992, ch 158, § 76; SL 1992, ch 269, §§ 26, 35, 62; transferred by SL 1992, ch 269]



Chapter 06A - Dentists, Dental Hygienists And Dental Auxiliaries

§ 36-6A-1 Definitions.

36-6A-1. Definitions. Terms used in this chapter mean:

(1) "Allied dental educational program," a dental hygiene, dental assisting, or laboratory technology educational program;

(2) "Board," the State Board of Dentistry;

(3) "Collaborative agreement," a written agreement between a supervising dentist and a dental hygienist authorizing the preventive and therapeutic services that may be performed by the dental hygienist under collaborative supervision;

(4) "Collaborative supervision," the supervision of a dental hygienist requiring a collaborative agreement between a supervising dentist and a dental hygienist;

(5) "Commercial dental laboratory," an enterprise engaged in making, providing, repairing, or altering oral prosthetic appliances and other artificial materials and devices which are returned to a dentist and inserted into the human oral cavity or which come in contact with its adjacent structures and tissues;

(6) "Complete evaluation," a comprehensive examination, review of medical and dental history, the formulation of a diagnosis, and the establishment of a written treatment plan, documented in a written or electronic record to be maintained by the dentist's clinic or other treatment facility or institution;

(7) "Dental," pertaining to dentistry;

(8) "Dental assistant," a person who, under the supervision of a dentist or dental hygienist, renders assistance as authorized by this chapter;

(9) "Dental auxiliary," any person, other than a dental hygienist, that works under the supervision of a dentist and provides dental services to a patient;

(10) "Dental corporation," any entity formed pursuant to chapter 47-12;

(11) "Dental hygienist," a person licensed as a dental hygienist pursuant to this chapter, who, under the supervision of a dentist, renders the diagnostic, preventive, or therapeutic dental services, and any educational services provided pursuant thereto, as authorized by this chapter, as well as any related extra-oral procedure required in the practice of those services;

(12) "Dental radiographer," a person registered as a dental radiographer pursuant to this chapter;

(13) "Dental radiography," the application of X-radiation to human teeth and supporting structures for diagnostic purposes only;

(14) "Dental specialist," a dentist in a specialty recognized by the board that has graduated from a postdoctoral specialty program recognized and approved by the American Dental Association Commission on Dental Accreditation;

(15) "Dental technician," a person performing acts authorized pursuant to this chapter, who, at the authorization of a dentist, makes, provides, repairs, or alters oral prosthetic appliances and other artificial materials and devices which are returned to a dentist and inserted into the human oral cavity or which come in contact with its adjacent structures and tissues;

(16) "Dentist," a person licensed as a dentist pursuant to this chapter;

(17) "Dentistry," the examination, evaluation, diagnosis, prevention, or treatment, including surgery and the prescribing of drugs, of diseases, disorders, or conditions of the human oral cavity or its adjacent or associated tissues and structures of the maxillofacial area, and their impact on the human body;

(18) "Direct supervision," the supervision of a dental hygienist or registered dental assistant requiring that a dentist diagnose the condition to be treated, a dentist authorize the procedure to be performed, a dentist remain in the dental clinic while the procedure is performed, and before dismissal of the patient a dentist approve the work performed by the dental hygienist or registered dental assistant;

(19) "Expanded functions," reversible procedures which require professional proficiency and specific training, performed under the direct supervision of a dentist;

(20) "General supervision," the supervision of a dental hygienist requiring that a dentist authorize the procedures to be carried out, and that the patient to be treated is a patient of record of the supervising dentist, or a dentist practicing within the same entity or clinic as the supervising dentist, and has had a complete evaluation within the previous thirteen months of the delegation of procedures. A written treatment plan contained within the patient's record shall accompany any authorization of treatment procedures;

(21) "Indirect supervision," the supervision of a dental hygienist or registered dental assistant requiring that a dentist authorize the procedures and a dentist be in the dental clinic while the procedures are performed by the registered dental assistant or dental hygienist;

(22) "Lay member," a person who is not a health professional, and who is not a parent, spouse, sibling, or child of a health professional or health professional student. For purposes of board membership, no person with a significant financial interest in a health service or profession may be a lay member;

(23) "Licensee," a dentist or dental hygienist;

(24) "Oral health review," a limited assessment of a person's oral health through a dentist's review of dental and medical history following a limited clinical inspection by a dental hygienist working under collaborative supervision;

(25) "Patient of record," a patient who has undergone a complete evaluation performed by a dentist;

(26) "Personal supervision," a level of supervision whereby the dentist or dental hygienist is personally treating a patient and authorizes the dental assistant to aid the treatment by concurrently performing a supportive procedure;

(27) "Practitioner," a dentist or dental hygienist;

(28) "Registered dental assistant," a person registered as a registered dental assistant pursuant to this chapter who is authorized to perform expanded functions under the direct supervision of a dentist as authorized by this chapter;

(29) "Registrant," a dental radiographer or registered dental assistant;

(30) "Satellite office," an office, building, or location used regularly by a dentist for the practice of dentistry other than the clinic listed as the primary clinic; and

(31) "Teledentistry," the practice of dentistry where the patient and the dentist are not in the same physical location, and which utilizes the exchange of clinical information and images over remote distances.
Source: SL 2015, ch 199, § 1; SL 2016, ch 193, § 1.



§ 36-6A-1.1 State Board of Dentistry--Members.

36-6A-1.1. State Board of Dentistry--Members. The State Board of Dentistry shall consist of seven members. Five members shall be dentists in active practice in South Dakota for at least five years immediately preceding appointment. One member shall be a lay person and a resident of this state at least five years. One member shall be a dental hygienist in active practice in South Dakota at least five years.

Source: SDC 1939, § 27.0602; SL 1971, ch 213, § 2; SL 1981, ch 275, § 1; SL 1992, ch 269, § 1; SDCL § 36-6A-1; SL 2015, ch 199, § 2.



§ 36-6A-2 Repealed.

36-6A-2. Repealed by SL 2005, ch 199, § 16.



§ 36-6A-3 Appointment and term of lay member.

36-6A-3. Appointment and term of lay member. The lay member shall be appointed by the Governor and shall have the same term of office as other members of the Board of Dentistry.

Source: SL 1973, ch 2, § 58; SL 1981, ch 275, § 1[3].



§ 36-6A-4 Terms of office--Vacancies.

36-6A-4. Terms of office--Vacancies. No member of the board may serve more than three consecutive full terms. However, appointment of a person to an unexpired term is not considered a full term for this purpose. The Governor shall make appointments to the board for terms of three years. Each member shall hold office until a successor is appointed and qualified. The Governor shall, by appointment, fill any vacancy for the balance of the unexpired term. The Governor may stagger terms to enable the board to have different terms expire each year.

The terms of members shall begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term shall expire on October thirtieth in the third year of appointment.

Source: SDC 1939, § 27.0602; SL 1971, ch 213, § 4; SL 1992, ch 269, § 3; SL 2005, ch 199, § 17; SL 2012, ch 16, § 11.



§ 36-6A-5 Officers of board.

36-6A-5. Officers of board. The board shall elect annually from its members a president, vice-president, and a secretary-treasurer. No member may serve as president for more than three consecutive one year terms.

Source: SDC 1939, § 27.0603; SL 1971, ch 213, § 5; SL 1989, ch 322; SL 1992, ch 269, § 4; SL 2015, ch 199, § 3.



§ 36-6A-6 Board continued within Department of Health--Records and reports.

36-6A-6. Board continued within Department of Health--Records and reports. The board shall continue within the Department of Health, and shall retain all its prescribed functions, including administrative functions. The board shall submit records, information, and reports in the form and at times required by the secretary of health. However, the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (h); SL 1992, ch 269, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 35; SL 2015, ch 199, § 4.



§ 36-6A-7 Acceptance of funds by board--Separate fund--Payments from fund--Expense limited by revenue.

36-6A-7. Acceptance of funds by board--Separate fund--Payments from fund--Expense limited by revenue. The board may accept any funds which may be made available to it from any source. All funds received by the board shall be kept in a separate fund for the sole use and under the sole control of the board. Payments out of the fund shall be made only upon authorization by the president of the board or the secretary-treasurer thereof. The board may expend funds necessary for the board to administer and carry out the provisions of this chapter. No expense may be incurred by the board in excess of the revenue derived from all sources.

Source: SDC 1939, § 27.0603; SL 1971, ch 213, § 6; SL 1992, ch 269, § 6; SL 2015, ch 199, § 5.



§ 36-6A-8 Compensation of board members and secretary-treasurer--Expenditures.

36-6A-8. Compensation of board members and secretary-treasurer--Expenditures. Out of the funds coming into the possession of the board, the board members may receive the compensation and reimbursement of expenses provided by law. The secretary-treasurer shall in addition thereto be paid a stipend approved by the board. The board may expend funds necessary for the board to administer and carry out the provisions of this chapter, the amount of the expenditures to be set by the board. Any member, if serving as a regional or national dental examiner, may receive compensation from the examining agency.

Source: SDC 1939, § 27.0603; SL 1971, ch 213, § 7; SL 1981, ch 275, § 2[4]; SL 1992, ch 269, § 7; SL 2015, ch 199, § 6.



§ 36-6A-9 Affiliation with American Association of Dental Boards and testing agency--Dues--Meetings.

36-6A-9. Affiliation with American Association of Dental Boards and testing agency--Dues--Meetings. The board may affiliate with the American Association of Dental Boards and any regional or national dental testing agency recognized by the board as active members, pay regular annual dues to the entities, and send members and agents of the board to the meetings of the entities. Each member and agent may receive the per diem and reimbursement of expenses provided by law for members of the board.

Source: SDC 1939, § 27.0603; SL 1971, ch 213, § 8; SL 1992, ch 269, § 8; SL 2015, ch 199, § 7.



§ 36-6A-10 Board meetings.

36-6A-10. Board meetings. The board shall hold at least two meetings annually at times and places to be set by the board. The board may hold other meetings at a time and place set by the president or a majority of the board. A majority of the board may call a meeting, without the call of the president.

Source: SDC 1939, § 27.0603; SL 1971, ch 213, § 9; SL 1992, ch 269, § 9; SL 2015, ch 199, § 8.



§ 36-6A-11 Quorum.

36-6A-11. Quorum. A majority of board members constitutes a quorum. A majority vote of those present shall constitute a decision of the entire board.

Source: SL 1981, ch 275, § 5; SL 1992, ch 269, § 10; SL 2015, ch 199, § 9.



§ 36-6A-12 Removal of member.

36-6A-12. Removal of member. A member of the board may be removed from office for cause, or if physically or mentally unable to carry out the duties of a board member, or if found guilty of a violation of any provision of this chapter.

Source: SL 1981, ch 275, § 6; SL 1992, ch 269, § 11; SL 2015, ch 199, § 10.



§ 36-6A-13 Immunity from liability.

36-6A-13. Immunity from liability. The board, its members, and its agents are immune from personal liability for actions taken in good faith in the discharge of the board's duties. The state shall hold the board, its members, and its agents harmless from all costs, damages, and attorney fees arising from claims and suits against them with respect to matters to which this immunity applies.

Source: SL 1981, ch 275, § 7; SL 1992, ch 269, § 12; SL 2015, ch 199, § 11.



§ 36-6A-14 Powers and duties of board.

36-6A-14. Powers and duties of board. The board may:

(1) Establish standards for, and promote, the safe and qualified practice of dentistry;

(2) Conduct all disciplinary proceedings under this chapter;

(3) Establish educational, training and competency standards governing the examination and practice of dentists and dental hygienists using national accrediting agencies and accepted nationally established standards if applicable;

(4) Examine, or cause to be examined, for competency, an eligible applicant for a license to practice as a dentist or a dental hygienist or a registration to practice as a dental radiographer or registered dental assistant;

(5) Issue a license to practice as a dentist or a dental hygienist to an applicant who has met the licensure standards of this chapter and renew the licenses of dentists and dental hygienists who continue to meet the licensure standards of this chapter;

(6) Issue a registration to practice as a dental radiographer or a registered dental assistant to an applicant who has met the registration standards of this chapter and renew the registrations of dental radiographers and registered dental assistants that continue to meet the registration standards of this chapter;

(7) Establish minimum educational, training and competency standards governing the practice of dental radiographers, registered dental assistants, and dental assistants;

(8) Establish reasonable requirements governing the reentry into practice of inactive practitioners and reinstatement of previously licensed practitioners;

(9) Establish and collect fees as provided for by this chapter;

(10) Permit dental hygienists and dental assistants to perform, under the supervision of a dentist, additional procedures established by rules promulgated pursuant to chapter 1-26;

(11) Establish continuing education and continuing competency requirements for dentists, dental hygienists, dental radiographers, and registered dental assistants;

(12) Establish requirements governing the prescriptive authority of dentists;

(13) Establish minimum educational, training, and competency standards governing the administration of sedation and anesthesia;

(14) Establish continuing education and continuing competency requirements for the administration of sedation and anesthesia;

(15) Communicate disciplinary actions and license and registration status to relevant state and federal governing bodies as may be required;

(16) Employ personnel in accordance with the needs and budget of the board;

(17) Enter into contracts as necessary to carry out the board's responsibilities pursuant to the provisions of this chapter;

(18) Establish standards for teledentistry;

(19) Establish standards and registration requirements governing dental corporations;

(20) Promulgate rules pursuant to chapter 1-26 to effectuate the provisions of this chapter;

(21) Pursue legal actions against a person or entity that is not authorized to act by this chapter; and

(22) Carry out the purposes and enforce the provisions of this chapter.
Source: SL 1981, ch 275, § 8; SL 1984, ch 250, § 2; SL 1988, ch 297, § 1; SL 1992, ch 269, § 13; SL 1993, ch 344, § 39Q; SL 2015, ch 199, § 12.



§ 36-6A-15 Restrictions on rule-making power of board.

36-6A-15. Restrictions on rule-making power of board. The board may not promulgate a rule which:

(1) Is not authorized by this chapter or which does not relate to the protection of the public from unsafe dental practices;

(2) Discriminates between licensees or registrants of the same class;

(3) Has as its primary purpose the promotion or protection of the economic interests of licensees or registrants;

(4) Restricts the number of licensees or registrants for reasons other than their qualifications;

(5) Discriminates between programs approved under this chapter which train prospective licensees or registrants, whether in or out of the state.
Source: SL 1992, ch 269, § 14; SL 2015, ch 199, § 13.



§ 36-6A-16 Repealed.

36-6A-16. Repealed by SL 2015, ch 199, § 14.



§ 36-6A-17 Enforcement of chapter.

36-6A-17. Enforcement of chapter. The board may use its own staff or employ or contract with agents or investigators to assist in the enforcement of this chapter or any rule promulgated thereunder. If it appears to the board that a person is violating any provision or rule of this chapter, the board may, in its own name or in the name of the state, in the circuit court in any county in which jurisdiction is proper, bring an action to enjoin the act, practice, or violation and to enforce compliance with this chapter or any rule promulgated thereunder as an alternative to criminal proceedings, and the commencement of one proceeding by the board constitutes an election. Such proceedings shall be prosecuted by the attorney general's office or person designated by the attorney general and retained by the board as provided in § 36-6A-18.

Source: SDC 1939, § 27.0616; SL 1971, ch 213, § 11; SL 1981, ch 275, § 9; SL 1992, ch 269, § 17; SL 2015, ch 199, § 15.



§ 36-6A-18 Assistance in enforcement--Expenditures--Employment of attorney.

36-6A-18. Assistance in enforcement--Expenditures--Employment of attorney. The board and its members and officers shall assist any person charged with the enforcement of this chapter, and the board, its members, agents, and officers shall furnish the person with evidence to assist in the prosecution of any violation or enforcement of this chapter, and the board may, for that purpose, make a reasonable expenditure. The board may, if it deems best for the enforcement of this chapter or in the conduct of its duties, employ an attorney designated by the attorney general. The board shall fix and determine the compensation and period of service of the attorney who shall be paid out of the funds of the board.

Source: SL 1971, ch 213, § 12; SL 1992, ch 269, § 18; SL 2015, ch 199, § 16.



§ 36-6A-19 Subpoena power of board--Administration of oaths.

36-6A-19. Subpoena power of board--Administration of oaths. In all matters pending before it the board has the powers provided by § 1-26-19.1.

Source: SDC 1939 § 27.0605; SL 1971, ch 213, § 13; revised pursuant to SL 1972, ch 15, § 4; SL 1992, ch 269, § 20.



§ 36-6A-20 Depositions.

36-6A-20. Depositions. Any deposition may be taken as provided by § 1-26-19.2.

Source: SDCL 1967, § 36-6-12 as added by SL 1971, ch 213, § 13; revised pursuant to SL 1972, ch 15, § 4; SL 1992, ch 269, § 21.



§ 36-6A-21 Repealed.

36-6A-21. Repealed by SL 2015, ch 199, § 17.



§ 36-6A-21.1 Inspection of premises--Confidentiality of records.

36-6A-21.1. Inspection of premises--Confidentiality of records. Pursuant to a complaint concerning the health or safety of patients or the public, the board, or any of its members, officers, agents, or employees so authorized, may enter and inspect, during business hours, any place where dentistry is practiced for the purpose of enforcing this chapter. The inspection may include any dental or drug records, and the copying thereof, and inventories relating to drugs and controlled substances required to be kept under the provisions of chapter 34-20B. The board, its members, officers, agents, and employees shall maintain the confidential nature of any records obtained pursuant to this section. Refusal to allow an inspection may constitute unprofessional or dishonorable conduct.

Source: SL 2015, ch 199, § 18.



§ 36-6A-22 Complaints--Records--Investigation--Dismissal--Hearing--Appeal.

36-6A-22. Complaints--Records--Investigation--Dismissal--Hearing--Appeal. The board shall receive complaints regarding the enforcement of this chapter. A record of each complaint shall be maintained by the board. An investigation shall be conducted by a member, or agent or an appointee of the board to determine whether an alleged violation has been committed. The investigator, if a member of the board, may dismiss a complaint if it appears to the member, either with or without the consultation of the board, that no violation has been committed or the member may transfer the complaint to a peer review committee duly appointed by a state or local professional society comprised of dentists, or the member may request the board set a date for hearing on the complaint. If the investigator is an agent or an appointee of the board, dismissal of the complaint or transferal to peer review may only be made by the president. Any agreed disposition made between the investigator and the licensee or registrant shall be made known to and approved by the board. The complaining party shall be notified promptly of the final disposition of the complaint. The complaining party may appeal the dismissal to the board within thirty days. The decision of the board may be appealed to the circuit court in accordance with chapter 1-26 within thirty days. A license or registration shall remain in effect during the pendency of an appeal unless suspended under § 36-6A-24. All disciplinary proceedings held under the authority of this chapter shall be conducted in accordance with chapter 1-26.

Source: SL 1981, ch 275, § 27; SL 1986, ch 305, § 2; SL 1992, ch 269, § 56; SL 2015, ch 199, § 19.



§ 36-6A-22.1 Report of suspension or revocation of practice privilege by facility.

36-6A-22.1. Report of suspension or revocation of practice privilege by facility. Each facility licensed by the state where medicine or dentistry is practiced that suspends or revokes the privilege of a licensee of the board to practice dentistry therein for professional incompetence or unprofessional or dishonorable conduct as defined in this chapter shall report it in writing to the board including the factual basis of such revocation or suspension of the practice privilege. Any report made to the board pursuant to this section is confidential and subject to the same restrictions set forth in § 36-6A-22.2. No licensed facility, complying in good faith with this section, may be held liable for any injury or damage proximately resulting from the compliance.

Source: SL 2015, ch 199, § 20.



§ 36-6A-22.2 Discovery--Evidence in contested case--Personal injury or wrongful death actions.

36-6A-22.2. Discovery--Evidence in contested case--Personal injury or wrongful death actions. Testimony or documentary evidence of any kind obtained during the investigation of a complaint is not subject to discovery or disclosure under chapter 15-6 or any other provision of law, and is not admissible as evidence in any legal proceeding, until such time as the complaint becomes a contested case as defined in subdivision 1-26-1(2). No person that has participated in the investigation of a complaint may testify as an expert witness or be compelled to testify for any party in any action for personal injury or wrongful death if the subject matter of the complaint investigated is a basis for the action for personal injury or wrongful death.

Source: SL 2015, ch 199, § 21.



§ 36-6A-23 Sanctions authorized for violation of chapter.

36-6A-23. Sanctions authorized for violation of chapter. The board may impose any of the following sanctions, singly or in combination, if it finds that a person, entity, licensee, registrant, or dental corporation has violated any provision of this chapter or any rule promulgated thereunder:

(1) Revoke a license, registration, or permit for an indefinite period;

(2) Suspend a license, registration, or permit for a specific or indefinite length of time;

(3) Place on condition or limit a license, registration, or permit;

(4) Issue a censure or a letter of reprimand;

(5) Place a licensee or registrant on probationary status and require the licensee or registrant to report regularly to the board on the matters which are the basis for probation, limit the licensee's or registrant's practice to areas prescribed by the board and require professional education until a satisfactory degree of skill has been attained in those areas which are the basis of the probation. The board may withdraw the probation if the board finds the deficiencies which require disciplinary action have been remedied;

(6) Other sanctions which the board finds appropriate;

(7) Impose a fee to reimburse the board in an amount equal to all or part of the costs incurred for the investigation and proceedings resulting in disciplinary action authorized by this chapter or the issuance of a cease and desist order. The costs include the amount paid by the board for services from attorneys, investigators, court reporters, witnesses, expert witnesses, reproduction of records, board members' per diem compensation, board staff time, and expenses incurred for the investigation and disciplinary proceedings; and

(8) Deny an application for a license, registration, or permit.
Source: SL 1981, ch 275, § 28; SL 1986, ch 305, § 3; SL 1992, ch 269, § 57; SL 2015, ch 199, § 22.



§ 36-6A-24 Summary suspension of license or registration--Grounds--Hearing--Appeal.

36-6A-24. Summary suspension of license or registration--Grounds--Hearing--Appeal. The board may summarily suspend a license or registration in advance of a final adjudication or during the appeals process if the board finds that a licensee or registrant would represent a clear and immediate danger to the public health and safety if allowed to continue to practice. A licensee or registrant whose license or registration is suspended under this section is entitled to a hearing before the board within twenty days after the effective date of the suspension. The licensee or registrant may subsequently appeal the suspension to circuit court in accordance with chapter 1-26.

Source: SL 1981, ch 275, § 29; SL 1992, ch 269, § 58; SL 2015, ch 199, § 23.



§ 36-6A-25 Reinstatement of suspended or revoked license or registration.

36-6A-25. Reinstatement of suspended or revoked license or registration. Any licensee or registrant whose license or registration has been suspended or revoked may have a license or registration reinstated or a new license or registration may be issued when in the discretion of the board the action is warranted. The board may require the applicant to pay all costs of the proceedings resulting in the suspension or revocation of the license or registration and reinstatement or issuance of a new license or registration.

Source: SDC 1939, § 27.0607; SL 1971, ch 213, § 38; SL 1992, ch 269, § 59; SL 2015, ch 199, § 24.



§ 36-6A-26 Repealed.

36-6A-26. Repealed by SL 2015, ch 199, § 25.



§ 36-6A-27 Immunity from liability for acts of members of professional committees--Confidentiality of committee communications.

36-6A-27. Immunity from liability for acts of members of professional committees--Confidentiality of committee communications. There may be no monetary liability on the part of, and no cause of action for damages may arise against, any member of a duly appointed committee of a state or local professional society, comprised of dentists or dental hygienists, for any act or proceeding undertaken or performed within the scope of the functions of the committee which is formed to maintain the professional standards of the society established by its bylaws, if the committee member acts without malice, has made a reasonable effort to obtain the facts of the matter as to which the committee member acts, and acts in reasonable belief that the action taken by the committee member is warranted by the facts known to the committee member after a reasonable effort to obtain facts. For the purposes of this section, the term, professional society, means any dental organization having as members at least a majority of the eligible licensees in the area served by the particular society. The provisions of this section do not affect the official immunity of an officer or employee of a public corporation. No communications either to or from any committee or its members or its proceedings, if acting as a peer review committee concerning the ethical or professional practices of any dentist are discoverable for any purpose in any civil or criminal action. However, a communication is discoverable in an administrative proceeding as contemplated by chapter 1-26. All such communications are confidential. The committee shall transfer all documentation material to a complaint to the board upon subpoena by the board or upon filing a complaint. The confidentiality provided in this section ceases upon transfer of the material to the board.

Source: SL 1975, ch 233; SL 1981, ch 276; SL 1986, ch 305, § 1; SL 1992, ch 269, § 19; SL 2015, ch 199, § 26.



§ 36-6A-28 Unauthorized practice or representation as dentist or dental hygienist, radiographer, registered assistant, or specialist--Misdemeanor.

36-6A-28. Unauthorized practice or representation as dentist or dental hygienist, radiographer, registered assistant, or specialist--Misdemeanor. Each person who practices as, attempts to practice as, or purports to be a dentist, dental hygienist, dental radiographer, or registered dental assistant in this state without being licensed or without being registered for that purpose or without being exempted from this chapter is guilty of a Class 1 misdemeanor.

Any dentist who implies, purports or leads a patient to believe that the dentist is a dental specialist without meeting the educational requirements set forth in this chapter, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 27.9918; SL 1977, ch 190, § 147; SL 1981, ch 275, § 12; SL 1984, ch 250, § 4; SL 1992, ch 269, § 22; SL 2015, ch 199, § 27.



§ 36-6A-29 Fraudulent or misleading advertising--Misdemeanor.

36-6A-29. Fraudulent or misleading advertising--Misdemeanor. No advertising pertaining to the practice of dentistry may be fraudulent or misleading. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 27.0614; SL 1943, ch 104; SL 1971, ch 213, § 25; SL 1983, ch 269; SL 1992, ch 158, § 74; SL 1992, ch 269, § 40; SL 2015, ch 199, § 28.



§ 36-6A-30 Sale, offer, or advertising of dental services by unlicensed or unregistered person prohibited--Misdemeanor.

36-6A-30. Sale, offer, or advertising of dental services by unlicensed or unregistered person prohibited--Misdemeanor. No person in this state may sell, offer, provide, or advertise any dental service including the furnishing, constructing, reproduction, relining, or repair of dentures, bridges, plates, or other appliances to be used or worn as substitutes for natural teeth unless the person holds the appropriate license, registration, or permit issued by the board. A violation of this section is a Class 1 misdemeanor.

The mere delivery of products to an ultimate consumer or person acting on behalf of the consumer for the purpose of transporting products to the dentist who provided the work order is not a violation of this section. This section does not apply to mailings, displays, and advertisements, the primary distribution of which is to the dental profession or its ancillary trades.

Source: SL 1971, ch 213, § 26; SL 1981, ch 275, § 20; SL 1992, ch 158, § 75; SL 2015, ch 199, § 29.



§ 36-6A-31 License required to practice dentistry--Exclusive responsibility of dentists.

36-6A-31. License required to practice dentistry--Exclusive responsibility of dentists. Only a dentist licensed to practice under this chapter may practice as a dentist in this state, unless otherwise stated in this chapter. Dentists have the exclusive responsibility for:

(1) The diagnosis and treatment planning of conditions within the human oral cavity and its adjacent tissues and structures;

(2) The use of a dental degree, designation, card, device, directory, sign, or other media whereby the person represents himself or herself as being able to diagnose, treat, prescribe, or operate for any disease, pain, deformity, deficiency, injury, or physical condition of the human tooth, teeth, alveolar process, gums or jaw, or adjacent or associated tissues and structures;

(3) The prescribing of drugs which are administered to patients or prescribed to patients in connection with dental related ailments or conditions;

(4) The overall quality of patient care which is rendered or performed in the practice of dentistry, regardless of whether the care is rendered personally by a dentist, dental hygienist, or dental auxiliary;

(5) The supervision of dental hygienists and dental auxiliaries and authorization of procedures to be performed by dental hygienists and dental auxiliaries;

(6) The use of radiographic imaging for dental diagnostic purposes;

(7) The delegation of procedures to a dental hygienist under general supervision;

(8) Any other specific services within the scope of dental practice;

(9) The management, ownership, or operation of a business, corporation, organization, or entity through which dentistry, as defined in this chapter, is offered or provided to the public;

(10) The performance of any dental procedure or operation of any kind gratuitously, or for a fee, gift, compensation, or reward, paid or to be paid, either to the person providing the service or to another person or entity;

(11) Offering or undertaking, by any means or method, to diagnose, treat or remove stains or accretions from or change the color or appearance of human teeth;

(12) Performing any clinical procedure or operation included in the curricula of American Dental Association Commission on Dental Accreditation accredited dental schools or colleges; and

(13) Performing any irreversible dental procedure.
Source: SL 1981, ch 275, § 11; SL 1992, ch 269, § 23; SL 2005, ch 200, § 2; SL 2015, ch 199, § 30.



§ 36-6A-32 to 36-6A-32.2. Repealed.

36-6A-32 to 36-6A-32.2. Repealed by SL 2015, ch 199, §§ 31 to 33.



§ 36-6A-32.3 Prescription or administration of drugs.

36-6A-32.3. Prescription or administration of drugs. A dentist may prescribe or administer drugs only in connection with dental related ailments or conditions.

Source: SL 2015, ch 199, § 34.



§ 36-6A-32.4 Performance of dental services outside scope of education, training, or experience prohibited.

36-6A-32.4. Performance of dental services outside scope of education, training, or experience prohibited. No licensee or registrant under this chapter may perform dental services that are outside the scope of the licensee's or registrant's relevant education, training, and experience.

Source: SL 2015, ch 199, § 35.



§ 36-6A-33 Persons excluded from unauthorized practice or prohibited services provisions.

36-6A-33. Persons excluded from unauthorized practice or prohibited services provisions. The provisions of §§ 36-6A-30 and 36-6A-31 do not apply to:

(1) Any dentist licensed in another state making a clinical presentation sponsored by a board approved dental society or association or an American Dental Association Commission on Dental Accreditation accredited dental educational institution;

(2) Any person enrolled in any American Dental Association Commission on Dental Accreditation accredited dental or allied dental educational program or board approved dental assisting educational program who works within a formal educational facility or at a site remote from that educational facility under the supervision of a faculty member of that program who is appropriately credentialed or licensed in a state;

(3) Any dental instructor, whether full-time or part-time, while engaged in teaching activities while employed by or contracting with any dental or allied dental educational program accredited by the American Dental Association Commission on Dental Accreditation or any dental assisting instructor, whether full-time or part-time, while engaged in teaching activities while employed by or contracting with any board approved dental assisting educational program;

(4) Any person licensed or registered as a dentist, dental hygienist, or registered dental assistant in another state who renders emergency care or assistance at the scene of the emergency to any person so in need;

(5) Any dental hygienist or dental auxiliary who is acting in accordance with this chapter;

(6) Any service, other than service performed directly upon the person of a patient, of constructing, altering, repairing, or duplicating any denture, partial denture, crown, bridge, splint, orthodontic, prosthetic, or other dental appliance, if performed pursuant to an order from a dentist in accordance with § 36-6A-43;

(7) The practice of dentistry by any dentist in the discharge of the dentist's official duties in any branch of the armed services of the United States, the United States Public Health Service, or the United States Veterans Administration;

(8) The practice of dentistry by any licensed dentist of another state or country while appearing as a clinician under the auspices of an American Dental Association Commission on Dental Accreditation accredited dental school or college, or a board approved dental society, or a board approved dental study club composed of dentists;

(9) The practice of dentistry provided by a community-based primary health care delivery organization, which is operating as a community health center or migrant health center, receiving funding assistance under § 329 or 330 of the United States Public Health Service Act;

(10) The practice of dentistry provided by any mobile or portable dental unit operated by any nonprofit organization affiliated with a nonprofit dental service corporation organized pursuant to chapter 58-39;

(11) The practice of dentistry provided by any dental or allied dental educational program accredited by the American Dental Association Commission on Dental Accreditation and any dental assisting educational program approved by the board;

(12) The practice of dentistry provided by the state in any state owned and operated institution;

(13) The practice of dentistry provided by the federal government in any institution owned and operated by the federal government;

(14) Any person who ministers or treats the sick or suffering or who treats for the purpose of preventing sickness or suffering by mental or spiritual means exclusively; or

(15) The estate or agent for a deceased or substantially disabled dentist contracting with or employing a dentist to manage the deceased or substantially disabled dentist's practice for a period not to exceed twenty-four months following the date of death or substantial disability of the dentist, until the entity can be sold or closed.



§ 36-6A-34 to 36-6A-38. Repealed.

36-6A-34 to 36-6A-38. Repealed by SL 2015, ch 199, §§ 37 to 41.



§ 36-6A-39 Fee-splitting as misdemeanor--Partnerships and employment excepted.

36-6A-39. Fee-splitting as misdemeanor--Partnerships and employment excepted. Except as permitted by chapter 47-12, it is a Class 2 misdemeanor for any licensee, registrant, or dental corporation to divide fees with, or to promise to pay a part of a fee to, or to pay a commission to any dentist or any other person, who sends patients for treatment or operation. However, nothing in this section prohibits dentists from forming a bona fide partnership for the practice of dentistry, nor the actual employment of a licensee or registrant.

Source: SDC 1939, §§ 27.0615, 27.9916; SL 1971, ch 213, § 27; SL 1977, ch 190, § 150; SL 1992, ch 269, § 41; SL 2015, ch 199, § 42.



§ 36-6A-40 License required to practice dental hygiene--Supervision of preventive and therapeutic services.

36-6A-40. License required to practice dental hygiene--Supervision of preventive and therapeutic services. Only a dental hygienist licensed to practice pursuant to this chapter may practice dental hygiene unless otherwise stated in this chapter. A dental hygienist may perform those services which are diagnostic, therapeutic, or preventive in nature and are authorized by the board and any educational services provided pursuant to those authorized services. Such services may not include the establishment of a final diagnosis or treatment plan for a dental patient. The services shall be performed under the supervision of a dentist.

A dental hygienist may perform preventive and therapeutic services under general supervision if all individuals treated are patients of record and all care rendered by the dental hygienist is completed under the definition of patient of record. A dental hygienist may perform preventive and therapeutic services under collaborative supervision if the requirements of § 36-6A-40.1 are met. However, no dental hygienist may perform preventive and therapeutic services under collaborative supervision for more than thirteen months for any person who has not had a complete evaluation or an oral health review by a dentist.

Source: SDC 1939, § 27.0608; SL 1943, ch 102; SL 1949, ch 107; SL 1965, ch 120; SL 1971, ch 213, § 34; SL 1992, ch 269, § 51; SL 2011, ch 178, § 3; SL 2014, ch 179, § 1; SL 2015, ch 199, § 43; SL 2016, ch 193, § 2.



§ 36-6A-40.1 Hygienist requirements for preventative and therapeutic services under collaborative supervision.

36-6A-40.1. Hygienist requirements for preventative and therapeutic services under collaborative supervision. A dental hygienist may provide preventive and therapeutic services under collaborative supervision of a dentist if the dental hygienist has met the following requirements:

(1) Possesses a license to practice in the state and has been actively engaged in the practice of clinical dental hygiene in two of the previous three years;

(2) Has a written collaborative agreement with a dentist; and

(3) Has satisfactorily demonstrated knowledge of medical and dental emergencies and their management; infection control; pharmacology; disease transmission; management of early childhood caries; and management of special needs populations.
Source: SL 2011, ch 178, § 1; SL 2015, ch 199, § 44.



§ 36-6A-40.2 Evidence of hygienist requirements--Fee--Promulgation of rules.

36-6A-40.2. Evidence of hygienist requirements--Fee--Promulgation of rules. A dental hygienist seeking to provide preventive and therapeutic services under collaborative supervision shall submit evidence, as prescribed by the board, of meeting the requirements of § 36-6A-40.1 and a fee not to exceed thirty dollars. The board shall, by rules promulgated pursuant to chapter 1-26, establish the required fee, the minimum requirements for a collaborative agreement, the preventive and therapeutic services that may be performed, the location or facilities where services may be performed, and the evidence required to demonstrate the active practice and knowledge required pursuant to § 36-6A-40.1.

Source: SL 2011, ch 178, § 2.



§ 36-6A-41 Dentist responsible for dental hygienist or dental auxiliary--Differing levels of assistance based upon education.

36-6A-41. Dentist responsible for dental hygienist or dental auxiliary--Differing levels of assistance based upon education. Each dentist who uses the services of a dental hygienist or dental auxiliary to assist the dentist in the practice of dentistry is responsible for the acts of the dental hygienist or dental auxiliary while engaged in such assistance. The dentist shall permit the dental hygienist or dental auxiliary to perform only those acts which the dentist is authorized under this chapter to delegate to a dental hygienist or dental auxiliary. The acts shall be performed under supervision of a dentist. The board may permit differing levels of dental assistance based upon recognized educational standards, approved by the board, for the training of dental hygienists or dental auxiliaries.

Source: SL 1971, ch 213, § 35; SL 1981, ch 275, § 30; SL 1984, ch 250, § 7; SL 1992, ch 269, § 52; SL 2015, ch 199, § 45.



§ 36-6A-42 Repealed.

36-6A-42. Repealed by SL 2015, ch 199, § 46.



§ 36-6A-43 Dental technicians.

36-6A-43. Dental technicians. Dental technicians may work either in commercial dental laboratories or under the supervision of a dentist. Technicians, when not working under the supervision of a dentist, may not provide for dental patients' use any prosthetic appliances, materials, or devices which are inserted in the human oral cavity unless ordered by a dentist. Technicians may not provide intra-oral services to patients. A technician or dental laboratory shall maintain a record of work orders for a period of two years.

Source: SL 1971, ch 213, § 36; SL 1981, ch 275, § 25; SL 1992, ch 269, § 53; SL 2004, ch 247, § 1; SL 2015, ch 199, § 47.



§ 36-6A-44 Criteria for license to practice dentistry.

36-6A-44. Criteria for license to practice dentistry. Any person desiring to practice as a dentist may obtain a license to practice as a dentist if the applicant satisfies each of the following criteria:

(1) The application for a license to practice as a dentist is in writing and signed by the applicant;

(2) The applicant has passed a standardized national comprehensive examination approved by the board;

(3) The applicant has graduated from an American Dental Association Commission on Dental Accreditation accredited United States dental school, having obtained a doctor of dental medicine or a doctor of dental surgery degree;

(4) Within five years preceding the date of application, the applicant has passed a clinical regional or national examination approved by the board or a state examination or examinations that the board deems equivalent;

(5) The applicant has passed an examination concerning the state laws and rules relating to dentistry;

(6) The applicant has no disciplinary proceeding or unresolved disciplinary complaint pending before a dental board at the time a license is to be issued by the board; and

(7) The applicant provides references that indicate the applicant is of good moral character

The board may require a laboratory or clinical examination of any applicant if it has reason to believe the applicant cannot practice safely.

Any foreign-trained or any other graduate from a dental program not accredited by the American Dental Association Commission on Dental Accreditation may apply for a license to practice as a dentist. The board, by rule promulgated pursuant to chapter 1-26, shall establish requirements to reasonably ensure that an applicant's training and education are sufficient for licensure.

Source: SDC 1939, § 27.0606; SL 1965, ch 119; SL 1967, ch 97; SL 1971, ch 213, § 20; SL 1981, ch 275, § 15; SL 1992, ch 269, § 33; SL 2015, ch 199, § 48.



§ 36-6A-44.1 Criminal background investigation of applicants for licensure as dentist and licensees under disciplinary investigation--Fees.

36-6A-44.1. Criminal background investigation of applicants for licensure as dentist and licensees under disciplinary investigation--Fees. Each applicant for licensure as a dentist in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the board shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained prior to permanent licensure of the applicant. The board may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the board. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2012, ch 193, § 3.



§ 36-6A-44.2 Criteria for license to practice as dental hygienist.

36-6A-44.2. Criteria for license to practice as dental hygienist. Any person desiring to practice as a dental hygienist may obtain a license to practice as a dental hygienist if the applicant satisfies each of the following criteria:

(1) The application for a license to practice as a dental hygienist is in writing and signed by the applicant;

(2) The applicant has passed a standardized national comprehensive examination approved by the board;

(3) The applicant has graduated from an American Dental Association Commission on Dental Accreditation accredited United States dental hygiene school, having obtained a dental hygiene degree;

(4) Within five years preceding the date of application, the applicant has passed a clinical regional or national examination approved by the board or a state examination or examinations that the board deems equivalent;

(5) The applicant has passed an examination concerning the state laws and rules relating to dentistry;

(6) The applicant has no disciplinary proceeding or unresolved disciplinary complaint pending before a dental board at the time a license is to be issued by the board; and

(7) The applicant provides references that indicate the applicant is of good moral character.

The board may require a laboratory or clinical examination of an applicant if it has reason to believe the applicant cannot practice safely.

Any foreign-trained or any other graduate from a dental hygiene program not accredited by the American Dental Association Commission on Dental Accreditation may apply for a license to practice as a dental hygienist. The board, by rule promulgated pursuant to chapter 1-26, shall establish requirements to reasonably ensure that an applicant's training and education are sufficient for licensure.

Source: SL 2015, ch 199, § 50.



§ 36-6A-45 , 36-6A-46. Repealed.

36-6A-45, 36-6A-46. Repealed by SL 2015, ch 199, §§ 49, 51.



§ 36-6A-47 Criteria for license to practice dentistry for person licensed in another state.

36-6A-47. Criteria for license to practice dentistry for person licensed in another state. Any person licensed in another state desiring to practice as a dentist may obtain a license to practice as a dentist if the applicant satisfies each of the following criteria:

(1) The application for a license to practice as a dentist is in writing and signed by the applicant;

(2) The applicant has graduated from an American Dental Association Commission on Dental Accreditation accredited United States dental school, having obtained a doctor of dental medicine or a doctor of dental surgery degree;

(3) The applicant is currently an active, competent practitioner, having completed a minimum of three thousand dental clinical hours within the five years immediately preceding the date of application;

(4) The applicant has passed a standardized national comprehensive examination approved by the board;

(5) The applicant has passed a clinical regional or national examination approved by the board or a state examination or examinations that the board deems equivalent;

(6) The applicant currently holds a valid license in another state;

(7) The applicant has no disciplinary proceeding or unresolved disciplinary complaint pending before a dental board at the time a license is to be issued by the board;

(8) The licensure requirements in the other state are in the judgment of the board the same as or higher than those required by this state;

(9) The applicant provides references that indicate the applicant is of good moral character; and

(10) The applicant has passed an examination concerning the state laws and rules relating to dentistry.

The board may require a laboratory or clinical examination of an applicant if it has reason to believe the applicant cannot practice safely.

Any foreign-trained or any other graduate from a dental program not accredited by the American Dental Association Commission on Dental Accreditation may apply for a license to practice as a dentist. The board, by rule promulgated pursuant to chapter 1-25, shall establish requirements to reasonably ensure that an applicant's training and education are sufficient for licensure.

Source: SDC 1939, §§ 27.0606, 27.0609; SDCL § 36-6-40; SL 1971, ch 213, § 24; SL 1981, ch 275, § 18; SL 1992, ch 269, § 37; SL 2015, ch 199, § 52.



§ 36-6A-47.1 Criteria for license to practice as dental hygienist for person licensed in another state.

36-6A-47.1. Criteria for license to practice as dental hygienist for person licensed in another state. Any person licensed in another state desiring to practice as a dental hygienist may obtain a license to practice as a dental hygienist if the applicant satisfies each of the following criteria:

(1) The application for a license to practice as a dental hygienist is in writing and signed by the applicant;

(2) The applicant has graduated from an American Dental Association Commission on Dental Accreditation accredited United States dental hygiene school, having obtained a dental hygiene degree;

(3) The applicant is currently an active, competent practitioner, having completed a minimum of three thousand dental hygiene clinical practice hours within the five years immediately preceding the date of application;

(4) The applicant has passed a standardized national comprehensive examination approved by the board;

(5) The applicant has passed a clinical regional or national examination approved by the board or a state examination or examinations that the board deems equivalent;

(6) The applicant currently holds a valid license in another state;

(7) The applicant has no disciplinary proceeding or unresolved disciplinary complaint pending before a dental board at the time a license is to be issued by the board;

(8) The licensure requirements in the other state are in the judgment of the board the same as or higher than those required by this state;

(9) The applicant provides references that indicate the applicant is of good moral character; and

(10) The applicant has passed an examination concerning the state laws and rules relating to dentistry.

The board may require a laboratory or clinical examination of an applicant if it has reason to believe the applicant cannot practice safely.

Any foreign-trained or any other graduate from a dental hygiene program not accredited by the American Dental Association Commission on Dental Accreditation may apply for a license to practice as a dental hygienist. The board, by rule promulgated pursuant to chapter 1-26, shall establish requirements to reasonably ensure that an applicant's training and education are sufficient for licensure.

Source: SL 2015, ch 199, § 53.



§ 36-6A-47.2 Certified translation of document.

36-6A-47.2. Certified translation of document. An applicant, licensee, or registrant shall provide a certified translation of any document required pursuant to this chapter.

Source: SL 2015, ch 199, § 54.



§ 36-6A-47.3 Refusal to grant license or registration due to incompetence or unprofessional or dishonorable conduct.

36-6A-47.3. Refusal to grant license or registration due to incompetence or unprofessional or dishonorable conduct. The board may, in compliance with chapter 1-26, refuse to grant a license or registration pursuant to this chapter because of professional incompetence, or unprofessional or dishonorable conduct on the part of the applicant.

Source: SL 2015, ch 199, § 55.



§ 36-6A-48 Issuance or renewal of license.

36-6A-48. Issuance or renewal of license. The board shall, upon applicant's satisfactory completion of the educational requirements and written, laboratory and clinical examinations authorized pursuant to this chapter and upon receipt of the requisite fees, issue or renew the appropriate license to practice as a dentist or dental hygienist.

Source: SL 1981, ch 275, § 19; SL 1992, ch 269, § 38; SL 2015, ch 199, § 56.



§ 36-6A-49 Temporary registration for dentist or dental hygienist licensed in another state.

36-6A-49. Temporary registration for dentist or dental hygienist licensed in another state. Any dentist or dental hygienist licensed in a state or territory of the United States whose licensure requirements are equivalent or higher than those of this state and who has completed a minimum of fifteen hundred clinical practice hours within the five years preceding the date of application or graduated from an American Dental Association Commission on Dental Accreditation accredited United States dental or dental hygiene school within three years preceding the date of application, with all licenses in good standing and no disciplinary proceeding or unresolved disciplinary complaint pending before a dental board, may be granted a temporary registration to practice in conjunction with a dentist or entity pursuant to subdivision 36-6A-33(9), (10), (12), or (13) only until a date set by the board and is subject to the requirements and conditions set forth in said registration.

Source: SL 1981, ch 275, § 31; SL 1992, ch 269, § 39; SL 2015, ch 199, § 57.



§ 36-6A-49.1 Temporary registration for applicant for license to practice as dentist or dental hygienist.

36-6A-49.1. Temporary registration for applicant for license to practice as dentist or dental hygienist. Any person who has applied for a license to practice as a dentist or a dental hygienist and has met all of the requirements for the license, may be granted a temporary registration to practice as a dentist or a dental hygienist only until a date set by the board. The person is subject to the requirements and conditions set forth in the registration.

Source: SL 2015, ch 199, § 58.



§ 36-6A-49.2 Person practicing under temporary registration subject to board supervision and discipline.

36-6A-49.2. Person practicing under temporary registration subject to board supervision and discipline. Any person practicing under a temporary registration is subject to supervision and discipline by the board pursuant to this chapter in the same manner as any other licensee pursuant to this chapter. A person practicing under a temporary registration submits to jurisdiction by the board.

Source: SL 2015, ch 199, § 59.



§ 36-6A-49.3 Teledentistry services to patient located in state is practice of dentistry in state.

36-6A-49.3. Teledentistry services to patient located in state is practice of dentistry in state. Any person who, while located outside this state, practices dentistry through teledentistry and provides the dental services to a patient located in this state, is engaged in the practice of dentistry in this state.

Source: SL 2015, ch 199, § 60.



§ 36-6A-49.4 Teledentistry services to comply with chapter as if services provided in person.

36-6A-49.4. Teledentistry services to comply with chapter as if services provided in person. Any services provided by a licensee or registrant through teledentistry or electronic means shall comply with the provisions of this chapter as if the services were provided in person by a licensee or registrant.

Source: SL 2015, ch 199, § 61.



§ 36-6A-49.5 Chapter not applicable to dentist outside of state in consultation with in-state dentist.

36-6A-49.5. Chapter not applicable to dentist outside of state in consultation with in-state dentist. Nothing contained in this chapter may be construed to apply to any licensed person practicing dentistry outside of this state when in actual consultation with a dentist in this state.

Source: SL 2015, ch 199, § 62.



§ 36-6A-50 Fees.

36-6A-50. Fees. The board shall promulgate nonrefundable fees, by rule pursuant to chapter 1-26, provided for in this chapter, within the following limits:

(1) Examination fee for dentists, not more than three hundred dollars;

(2) Examination fee for dental hygienists, not more than one hundred fifty dollars;

(3) Annual registration fee for dentists, not more than two hundred dollars;

(4) Annual registration fee for dental hygienists, not more than one hundred dollars;

(5) Duplicate license certificate or annual registration certificate fee, not more than fifteen dollars;

(6) Reinstatement fee, an amount equal to the examination fee;

(7) Continuing education program annual fee, not more than twenty dollars;

(8) Registration certificate for satellite offices, not more than ten dollars;

(9) Temporary registration fee, not more than three hundred fifty dollars;

(10) Annual registration fee for dental radiographers, not more than fifty dollars;

(11) Application fee for dental radiographers, not more than fifty dollars;

(12) Application fee and renewal fee for anesthesia and sedation permits, not more than fifty dollars;

(13) Application fee for dentists, not more than two hundred dollars;

(14) Application fee for dental hygienists, not more than two hundred dollars;

(15) Application fee for registered dental assistants, not more than fifty dollars;

(16) Application fee for dental radiographers, not more than fifty dollars;

(17) Annual registration fee for registered dental assistants, not more than fifty dollars; and

(18) Endorsement or credentials fee for dentists and dental hygienists, not more than six hundred dollars.
Source: SDC 1939, § 27.0610; SL 1943, ch 103; SL 1967, ch 98; SL 1971, ch 213, § 28; SL 1981, ch 275, § 21; SL 1984, ch 250, § 5; SL 1992, ch 269, § 42; SL 2003, ch 199, § 1; SL 2008, ch 191, § 12; SL 2015, ch 199, § 63.



§ 36-6A-51 Repealed.

36-6A-51. Repealed by SL 2015, ch 199, § 64.



§ 36-6A-52 Annual renewal of license or registration--Information and fee--Notice.

36-6A-52. Annual renewal of license or registration--Information and fee--Notice. As a condition of annual renewal of a license or registration, each licensee or registrant shall, on or before the first day of July each year, transmit to the board, upon a form prescribed by the board, information reasonably related to the administration of a licensure or registration system in the interest of public health and safety, together with the fee established by the board. Failure of a licensee or registrant to renew a license or registration on or before the first day of July constitutes a suspension of the license or registration held by the licensee or registrant. At least thirty days before July first, the board shall cause a written notice stating the amount and due date of the fee and the information to be provided by the licensee or registrant, to be sent to each licensee and registrant. Each licensee and registrant shall report the information as a condition of the license or registration renewal.

Source: SDC 1939, §§ 27.0609, 27.0610; SL 1943, ch 103; SDCL § 36-6-41; SL 1971, ch 213, § 30; SL 1981, ch 275, § 22; SL 1992, ch 269, § 44; SL 2010, ch 188, § 1; SL 2015, ch 199, § 65.



§ 36-6A-53 Repealed.

36-6A-53. Repealed by SL 2015, ch 199, § 66.



§ 36-6A-54 Display of certificates.

36-6A-54. Display of certificates. Each licensee or registrant shall post and keep conspicuously his or her name, annual license certificate, and annual registration certificate in each dental clinic in which he or she practices, in plain sight of the patients.

Source: SDC 1939, §§ 27.0611, 27.9912; SL 1971, ch 213, § 32; SL 1992, ch 269, § 46; SL 2015, ch 199, § 67.



§ 36-6A-55 Proof of continuing education or continuing competency.

36-6A-55. Proof of continuing education or continuing competency. Every five years of licensure or registration, each licensee or registrant shall provide the board evidence, of a nature suitable to the board that a licensee or registrant has attended, or participated in an amount of board approved continuing education or continuing competency as shall be required by the board.

Source: SL 1971, ch 213, § 31; SL 1981, ch 275, § 23; SL 1984, ch 250, § 6; SL 1992, ch 269, § 47; SL 2015, ch 199, § 68.



§ 36-6A-56 Repealed.

36-6A-56. Repealed by SL 2015, ch 199, § 69.



§ 36-6A-57 Reexamination on failure to comply with continuing education or competency requirements--Suspension of license.

36-6A-57. Reexamination on failure to comply with continuing education or competency requirements--Suspension of license. Any licensee or registrant who fails to comply with the continuing education or continuing competency requirements set forth in this chapter may, at the discretion of the board, be reexamined to determine his or her competency to continue licensure or registration. If, in the opinion of the board, a licensee or registrant does not qualify for further practice, the board may, in compliance with chapter 1-26, suspend the license or registration until the time the licensee or registrant provides acceptable evidence to the board of his or her competency to practice.

Source: SL 1971, ch 213, § 31; revised pursuant to SL 1972, ch 15, § 4; SL 1992, ch 269, § 49; SL 2015, ch 199, § 70.



§ 36-6A-58 Notice to board of change of name or address.

36-6A-58. Notice to board of change of name or address. Each licensee or registrant, upon changing his or her place of residence, name, place of employment, or place of business shall, within ten days thereafter, furnish the board with updated information.

Source: SDC 1939, § 27.0610; SL 1943, ch 103; SL 1971, ch 213, § 33; SL 1981, ch 275, § 24; SL 1992, ch 269, § 50; SL 2008, ch 191, § 13; SL 2015, ch 199, § 71.



§ 36-6A-59 Disciplinary sanctions for professional incompetence, unprofessional or dishonorable conduct, or violation of chapter--Physical or mental examination.

36-6A-59. Disciplinary sanctions for professional incompetence, unprofessional or dishonorable conduct, or violation of chapter--Physical or mental examination. Each licensee and registrant subject to this chapter shall conduct his or her practice in accordance with the standards established by the board. Each licensee or registrant is subject to the exercise of the disciplinary sanctions enumerated in this chapter upon satisfactory proof by clear and convincing evidence in compliance with chapter 1-26 of the licensee's or registrant's professional incompetence, or unprofessional or dishonorable conduct, or proof of a violation of this chapter in any respect.

For the purposes of this section, professional incompetence is a deviation from the statewide standard of competence, which is that minimum degree of skill and knowledge necessary for the performance of characteristic tasks of a licensee or registrant in at least a reasonably safe and effective way. If the services are not commonly provided by a licensee or registrant in this state, professional incompetence is a deviation from the national standard of competence, which is that minimum degree of skill and knowledge necessary for the performance of characteristic tasks of a licensee or registrant in at least a reasonable safe and effective way.

No sanctions may be authorized based solely on monetary concerns or business practices that do not violate any provision of this chapter or any rule promulgated thereunder.

The board may order a licensee or registrant to submit to a reasonable physical or mental examination if the physical or mental capacity to practice safely is at issue in a disciplinary proceeding. Failure to comply with a board order to submit to a physical or mental examination renders a licensee or registrant liable to the summary revocation procedures described in §§ 36-6A-23 and 36-6A-24.

Source: SDC 1939, § 27.0607; SL 1971, ch 213, § 37; SL 1981, ch 275, § 26; SL 1992, ch 269, § 55; SL 2015, ch 199, § 72.



§ 36-6A-59.1 Unprofessional or dishonorable conduct.

36-6A-59.1. Unprofessional or dishonorable conduct. The term, unprofessional or dishonorable conduct, as used in this chapter includes:

(1) Presenting to the board any license, certificate, or diploma which was obtained by fraud or deception practiced in passing a required examination or which was obtained by the giving of false statements or information on applying for the license;

(2) Illegally, fraudulently, or wrongfully obtaining a license or registration or renewal required by this chapter by the use of any means, devices, deceptions, or help in passing any examination or by making false statements or misrepresentations in any applications or information presented;

(3) Engaging in fraud or deception during the course of the applicant's education;

(4) Engaging in fraud or material deception in the course of professional services or activities;

(5) Conviction of a felony, conviction of a criminal offense arising out of the practice of dentistry, or conviction of a criminal offense involving moral turpitude;

(6) Allowing professional incompetence by a dental hygienist or dental auxiliary working under his or her supervision due to a deliberate or negligent act or acts or failure to act;

(7) Violating any provision of this chapter or any rule promulgated thereunder;

(8) Engaging in lewd or immoral conduct in connection with the delivery of dental services to a patient;

(9) Employing, assisting, or enabling in any manner an unlicensed person to practice as a dentist or dental hygienist or a person that does not hold a registration to practice as a registered dental assistant or dental radiographer;

(10) Assisting, enabling, or permitting a dental hygienist or dental auxiliary to perform any dental service other than those authorized by this chapter or any rule promulgated thereunder;

(11) Performing dental services other than those authorized by this chapter or any rule promulgated thereunder;

(12) Failure to maintain adequate safety and sanitary conditions for a dental clinic in accordance with the standards set forth in this chapter or any rule promulgated thereunder;

(13) Engaging in false or misleading advertising or advertising of a dental business or dental services in which untruthful or improbable statements are made or which are calculated to mislead or deceive the public;

(14) Except as permitted by chapter 47-12, dividing fees with, promising to pay a part of a fee to, or to pay a commission to any dentist or any other person who sends patients for treatment or operation. Nothing in this subdivision prohibits dentists from forming a bona fide partnership for the practice of dentistry, nor the actual employment of a licensee or registrant;

(15) Substance use or drug addiction, calculated in the opinion of the board to affect the licensee's or registrant's practice of the profession;

(16) Prescribing intoxicants, narcotics, barbiturates, or other habit-forming drugs to any person in quantities and under circumstances making it apparent to the board that the prescription was not made for legitimate medicinal purposes related to the practice of dentistry or prescribing in a manner or in amounts calculated in the opinion of the board to endanger the well-being of an individual patient or the public in general;

(17) Continuing to practice after sustaining any physical or mental disability which renders the further practice of a licensee's or registrant's profession potentially harmful or dangerous;

(18) Failure to comply with state or federal laws on keeping records regarding possessing and dispensing of narcotics, barbiturates, and habit-forming drugs;

(19) Falsifying the dental records of a patient or any official record regarding possession and dispensing of narcotics, barbiturates, and habit-forming drugs or regarding any phase of dental treatment of a patient;

(20) The exercise of influence within the dentist-patient relationship for the purposes of engaging a patient in sexual activity. For the purposes of this subdivision, the patient is presumed incapable of giving free, full, and informed consent to sexual activity with the dentist;

(21) Engaging in sexual harassment;

(22) Providing or prescribing dental services or treatments which are inappropriate or unnecessary;

(23) Any practice or conduct which tends to constitute a danger to the health, welfare, or safety of the public or patients or engaging in conduct which is unbecoming of a dentist, dental hygienist, dental radiographer or registered dental assistant;

(24) Discipline by another state, territorial, or provincial licensing board or the licensing board of the District of Columbia if the violation is also a violation of this chapter or any rule promulgated thereunder;

(25) Not reporting to the board discipline by another state, territorial, or provincial licensing board or the licensing board of the District of Columbia; and

(26) Not reporting to the board a conviction of any criminal offense of the grade of felony, any conviction of a criminal offense arising out of the practice of dentistry, or one in connection with any criminal offense involving moral turpitude.
Source: SL 2015, ch 199, § 73.



§ 36-6A-59.2 Prohibited contracts.

36-6A-59.2. Prohibited contracts. No contract entered into between a licensee or registrant and any other party under which the licensee or registrant renders dental services may require the licensee or registrant to act in a manner which violates the professional standards for dentistry set forth in this chapter.

Source: SL 2015, ch 199, § 74.



§ 36-6A-60 Proof of licensure or registration in prosecution for violation.

36-6A-60. Proof of licensure or registration in prosecution for violation. In the prosecution of any person for violation of this chapter, it is not necessary to allege or prove lack of a valid license to practice as a dentist or a dental hygienist or a valid registration to practice as a dental radiographer or a registered dental assistant but such proof of licensure or registration is a matter of defense to be established by the defendant.

Source: SDCL § 36-6-48 as added by SL 1971, ch 213, § 39; SL 1992, ch 269, § 61; SL 2015, ch 199, § 75.






Chapter 07 - Optometrists

§ 36-7-1 Scope of practice defined.

36-7-1. Scope of practice defined. The practice of optometry is declared to be a profession and defined as examination of the human eye and its appendages, and the employment of any means for the measurement of the powers of visions, or any visual, muscular, neurological, interpretative, or anatomical anomalies of the visual processes, and the prescribing or employment of lenses, prisms, frames, mountings, visual training procedure, the prescribing or administration, except by injection of pharmaceutical agents rational to the diagnosis and treatment of the human eye and its appendages, and any other means or method for the correction, remedy, or relief of any insufficiencies or abnormal conditions of the visual processes of the human eye and its appendages except surgery. However, an optometrist may remove superficial foreign bodies from the eye. The prescription of contact lenses, except by a practitioner licensed under chapter 36-4, constitutes the practice of optometry. An optometrist is one who practices optometry under the provisions of this chapter.

Source: SDC 1939, § 27.0701; SL 1941, ch 125, § 1; SL 1951, ch 131, § 1; SL 1976, ch 232; SL 1979, ch 253, § 1; SL 1986, ch 306, § 7; SL 1991, ch 303, § 1; SL 1994, ch 296, § 1; SL 2003, ch 201, § 1.



§ 36-7-1.1 Restrictions on scope of practice.

36-7-1.1. Restrictions on scope of practice. Notwithstanding anything in this chapter to the contrary, an optometrist, except an optometrist certified for diagnostic and therapeutic agents as provided by §§ 36-7-15.1 to 36-7-15.3, inclusive, and as provided in § 36-7-31, may not treat glaucoma or ocular hypertension.

Source: SL 1986, ch 306, § 8; SL 1991, ch 303, § 2; SL 1994, ch 296, § 2.



§ 36-7-1.2 Prohibitions on use of oral therapeutics and oral steroids.

36-7-1.2. Prohibitions on use of oral therapeutics and oral steroids. No optometrist may prescribe, administer, or dispense any oral therapeutic agent to any child under twelve years of age, or any oral steroid to any person, without prior consultation with a physician licensed pursuant to chapter 36-4.

Source: SL 2003, ch 201, § 3.



§ 36-7-2 , 36-7-2.1. Repealed.

36-7-2, 36-7-2.1. Repealed by SL 1985, ch 299, §§ 4, 5.



§ 36-7-3 Composition of Board of Examiners--Qualifications of members--Terms of office--Persons ineligible for membership.

36-7-3. Composition of Board of Examiners--Qualifications of members--Terms of office--Persons ineligible for membership. The State Board of Examiners in Optometry consists of four members appointed by the Governor, three of whom shall be fully qualified and licensed to prescribe and administer diagnostic and therapeutic pharmaceutical agents under this chapter. Each member shall have been a resident of this state actually engaged in the practice of optometry at least five years preceding the appointment. The term of each member is three years commencing on July first. The Governor shall, by appointment, fill any vacancy. No member may serve more than three consecutive full terms. The appointment of a person to an unexpired term is not considered a full term. No member of any optical school or college, or instructor in optometry, or person connected therewith, or any jobber or jobber's representative, is eligible for the board.

Source: SDC 1939, § 27.0702; revised pursuant to SL 1973, ch 2, § 58; SL 1986, ch 306, § 13; SL 1989, ch 323; SL 1994, ch 296, § 3; SL 2005, ch 199, § 18.



§ 36-7-3.1 Lay member of board--Appointment and term of office.

36-7-3.1. Lay member of board--Appointment and term of office. The membership of the Board of Examiners shall include one lay member who is a user of the services regulated by the board. The term lay member who is a user refers to a person who is not licensed by the board but where practical uses the service licensed, and the meaning shall be liberally construed to implement the purpose of this section. The lay member shall be appointed by the Governor and shall have the same term of office as other members of the board.

Source: SL 1973, ch 2, § 58; SL 1977, ch 292, § 1.



§ 36-7-3.2 Board continued within Department of Health--Records and reports.

36-7-3.2. Board continued within Department of Health--Records and reports. The Board of Examiners in Optometry shall continue within the Department of Health, and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information, and reports in the form and at such times as required by the secretary of health, except that the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (q); SL 2003, ch 272, § 41.



§ 36-7-4 Employment of counsel and personnel by board--Compensation and expenses.

36-7-4. Employment of counsel and personnel by board--Compensation and expenses. The Board of Examiners may employ counsel and other necessary assistants to aid in the enforcement of this chapter, the compensation and expenses of whom shall be paid from the funds of the board.

Source: SDC 1939, § 27.0712.



§ 36-7-5 Administration of oaths and taking of testimony by board.

36-7-5. Administration of oaths and taking of testimony by board. The Board of Examiners shall further have power by and through each member thereof to administer oaths and to take testimony pursuant to §§ 1-26-19.1 and 1-26-19.2 in the granting, revoking, or suspending of certificates of registration.

Source: SDC 1939, § 27.0703; SL 1951, ch 131, § 2; revised pursuant to SL 1972, ch 15, § 4.



§ 36-7-6 Salary and expenses of board secretary--Payment from fees.

36-7-6. Salary and expenses of board secretary--Payment from fees. The secretary of the State Board of Examiners in Optometry shall receive a salary which shall be fixed by the board, and shall also receive his traveling and other expenses necessarily incurred in the performance of his official duties. Such salary shall be fixed by the board; and all such fees and expenses and the compensation and reimbursement of expenses provided by law for members of the board shall be paid from the fees received by the State Board of Optometry under the provisions of this chapter.

Source: SDC 1939, § 27.0711; SL 1985, ch 299, § 6.



§ 36-7-7 Repealed.

36-7-7. Repealed by SL 1985, ch 299, § 7.



§ 36-7-8 Annual determination of funds required.

36-7-8. Annual determination of funds required. The State Board of Examiners in Optometry shall annually, and on or before July first of each year, determine the amount estimated by it to be reasonably required for its purposes for the succeeding year.

Source: SDC 1939, § 27.0709; SL 1947, ch 122, § 3; SL 1951, ch 131, § 5; SL 1967, ch 99; SL 1985, ch 299, § 8.



§ 36-7-9 Repealed.

36-7-9. Repealed by SL 1985, ch 299, § 9.



§ 36-7-10 Practice of optometry without certificate as misdemeanor.

36-7-10. Practice of optometry without certificate as misdemeanor. It is a Class 2 misdemeanor for any person who is not the holder of a certificate of registration or exemption, issued and recorded as provided in this chapter, to practice or offer to practice optometry within the state.

Source: SDC 1939, § 27.0708; SL 1977, ch 190, § 153.



§ 36-7-11 Citizenship, residence, character, educational and certification requirements for practice.

36-7-11. Citizenship, residence, character, educational and certification requirements for practice. A person entitled to practice optometry in South Dakota who is not already registered is any person who furnishes the Board of Examiners in Optometry satisfactory evidence as follows:

(1) That he is of the full age of eighteen years and a citizen of the United States or a resident of South Dakota;

(2) That he is of good moral character;

(3) That he has graduated from an accredited high school, or its equivalent as may be determined by the board;

(4) That he is a graduate of a recognized Class A optometric school or college approved by the Board of Examiners;

(5) That he possesses a licensed certificate of registration obtained by taking and satisfactorily passing an examination given by the board for purpose of determining his qualifications for the practice of optometry.
Source: SDC 1939, § 27.0704; SL 1941, ch 125, § 2; SL 1947, ch 122, § 1; SL 1983, ch 270, § 1.



§ 36-7-12 Application for examination--Fees--Reexamination.

36-7-12. Application for examination--Fees--Reexamination. Any person desiring to take an examination to determine his or her qualifications for the practice of optometry shall file a sworn application with the secretary of the Board of Examiners in Optometry at least thirty days prior to the time set therefor and pay a fee set by rule promulgated pursuant to chapter 1-26 by the Board of Examiners before examination and an additional amount set by rule promulgated pursuant to chapter 1-26 by the Board of Examiners upon issuance of certificate. Upon failure to pass the first examination, the candidate may elect to be reexamined upon payment of such additional amount, not to exceed one hundred dollars, set by rule promulgated pursuant to chapter 1-26 by the Board of Examiners and take another examination within fifteen months.

Source: SDC 1939, § 27.0704 (5); SL 1941, ch 125, § 2; SL 1947, ch 122, § 1; SL 1977, ch 292, § 2; SL 1985, ch 299, § 1; SL 1986, ch 302, § 67; SL 2008, ch 191, § 14.



§ 36-7-12.1 Pharmacology studies and clinical experience to be completed--Passing grade on pharmacology portion of national board examination to be attained.

36-7-12.1. Pharmacology studies and clinical experience to be completed--Passing grade on pharmacology portion of national board examination to be attained. Any applicant for licensure as an optometrist after July 1, 1986, shall satisfactorily complete all pharmacology studies and clinical experience required by this chapter and the board and attain a passing grade on the pharmacology portion of the national board examination.

Source: SL 1986, ch 306, § 12.



§ 36-7-12.2 Criminal background check of new applicants and licensees under disciplinary investigation.

36-7-12.2. Criminal background check of new applicants and licensees under disciplinary investigation. Each new applicant for licensure as an optometrist, in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the Board of Examiners of Optometry shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained before permanent licensure of the applicant. The board may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the board. Failure to submit to or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2009, ch 179, § 1.



§ 36-7-13 Licensure through endorsement from another United States jurisdiction--Fee--Promulgation of rules.

36-7-13. Licensure through endorsement from another United States jurisdiction--Fee--Promulgation of rules. By way of substitution for the requirements in subdivisions 36-7-11(3), (4), and (5) and in §§ 36-7-12, 36-7-12.1 and 36-7-31, a candidate for licensure in this state may be given a certificate of registration by paying a fee, not to exceed one hundred seventy-five dollars, upon proof to the Board of Examiners by certified copy of the certificate of registration issued to the candidate by another United States jurisdiction where the requirements for registration are deemed by the South Dakota State Board to be the equivalent to those provided by this chapter if the candidate passes the examination administered by the board required by this chapter or presents satisfactory evidence to the board of having passed substantially similar examinations in another jurisdiction, and the candidate has practiced optometry in the other state for at least five consecutive years immediately prior to the candidate's application for registration in South Dakota. The board may promulgate rules, pursuant to chapter 1-26, to establish standards for licensure through endorsement pursuant to this section, including the level and status of licensure required, the evidence required to establish that the requirements for registration in the jurisdiction in which the candidate is licensed are substantially similar to those required by this chapter, the procedure and contents required for submitting the application, any additional education, testing, or training necessary to ensure the competency of the candidate, and the fee provided for in this section.

Source: SDC 1939, § 27.0704 (6); SL 1941, ch 125, § 2; SL 1951, ch 131, § 3; SL 1986, ch 306, § 2; SL 2006, ch 196, § 1; SL 2008, ch 191, § 15.



§ 36-7-14 Recording of certificate of registration.

36-7-14. Recording of certificate of registration. Before any certificate of registration is issued it shall be numbered and recorded in a book kept in the office of the board and its number shall be noted upon the certificate.

Source: SDC 1939, § 27.0705; revised pursuant to SL 1972, ch 15, § 3.



§ 36-7-15 Rules and regulations of board--Scope.

36-7-15. Rules and regulations of board--Scope. The Board of Examiners in Optometry shall have power to make and promulgate under the provisions of chapter 1-26 such rules and regulations, not inconsistent with the laws of this state to:

(1) Provide for a method of examination of candidates for registration.

(2) Define what shall constitute a recognized Class A optometric school.

(3) Govern the practice of optometry, including the adoption of a code of ethics, or rules of professional conduct for all registrants.

(4) Govern the minimum amount and kind of continuing education in optometry to be required triennially of each optometrist seeking relicense to practice optometry in the State of South Dakota.
Source: SDC 1939, § 27.0703; SL 1951, ch 131, § 2; SL 1973, ch 243, § 1; SL 1979, ch 252, § 1.



§ 36-7-15.1 Rules to ensure competence to administer topical agents.

36-7-15.1. Rules to ensure competence to administer topical agents. The State Board of Examiners in Optometry shall adopt rules pursuant to chapter 1-26 to specify additional educational qualifications and to ensure professional competence by those practitioners who apply to the board for a certification enabling them to prescribe and administer diagnostic and therapeutic topical pharmaceutical agents as described in § 36-7-1. The board shall, by rules promulgated pursuant to chapter 1-26, establish separate educational and examination requirements for the certification of optometrists for both diagnostic and therapeutic agents. The board shall make available annual, substantial, in-state pharmaceutical education for licensed optometrists. The initial educational requirements before certification are at least one hundred fifty classroom hours and at least forty hours of clinical experience in pharmaceutical education dealing with diagnosis and treatment of ocular disease. The board shall require a minimum of five hours of continuing pharmaceutical education annually for each optometrist certified for therapeutic agents.

Source: SL 1979, ch 253, § 2; SL 1986, ch 306, § 9; SL 1994, ch 296, § 4.



§ 36-7-15.2 Educational and examination requirements for certificate to administer topical agents--Fee.

36-7-15.2. Educational and examination requirements for certificate to administer topical agents--Fee. Only those optometrists who have satisfactorily completed a curriculum in general and ocular pharmacology at an institution accredited by a regional or professional accreditation organization which is recognized or approved by the council on postsecondary accreditation of the United States Office of Education within the Department of Health and Human Services and approved by the State Board of Examiners in Optometry are eligible to apply for the certificate issued pursuant to § 36-7-15.1. Those practitioners who have established their eligibility pursuant to this section shall also pass an examination approved by the board before they may be certified to administer the topical pharmaceutical agents described by § 36-7-1.

Source: SL 1979, ch 253, §§ 3, 5; SL 1985, ch 299, § 2; SL 1994, ch 296, § 5; SL 2008, ch 191, § 16; SL 2013, ch 173, § 1.



§ 36-7-15.3 Certification for use of therapeutic drugs--Examination.

36-7-15.3. Certification for use of therapeutic drugs--Examination. The board, in certifying optometrists for the use of therapeutic drugs, shall require that all applicants before certification either have taken and successfully passed the treatment and management of ocular disease portion of the National Board of Examiners in Optometry test or have taken and successfully passed an examination prepared or certified by the board as covering all areas of pharmacological education provided to graduates of accredited optometric colleges. The South Dakota State University School of Pharmacy may assist the board in the formulation or administration of the examination of optometrists for competency in therapeutic drugs.

Source: SL 1986, ch 306, § 10; SL 1994, ch 296, § 6; SL 2013, ch 173, § 2.



§ 36-7-16 Repealed.

36-7-16. Repealed by SL 1986, ch 306, § 1.



§ 36-7-17 Practice as individual or partner required--Exception for authorized corporate practice--Violation as misdemeanor--Optometrist not precluded from serving as officer or director of health maintenance organization.

36-7-17. Practice as individual or partner required--Exception for authorized corporate practice--Violation as misdemeanor--Optometrist not precluded from serving as officer or director of health maintenance organization. Every person who practices optometry in South Dakota shall furnish the Board of Examiners satisfactory evidence that he practices optometry as a profession, in his individual personal capacity under his own name or as a partner of another registered optometrist and not as a corporation, limited liability company or agent, employee, officer, member, or partner of a corporation or limited liability except where a practice as an officer, employee, member, or agent of a corporation is established under the terms of chapter 47-11B. A violation of this section is a Class 2 misdemeanor.

Nothing in this section shall preclude a licensed optometrist from serving as a shareholder, officer, or director of a corporation established under the terms of chapter 58-41 as a health maintenance organization or other alternate health care delivery system including, but not limited to, preferred provider organizations, individual practices association, or other form of entity whatever established for group health care purposes.

Source: SDC 1939, § 27.0704 (7); SL 1941, ch 125, § 2; SL 1972, ch. 249, § 24; SL 1987, ch 269, § 1; SL 1992, ch 158, § 77; SL 1993, ch 344, § 39J.



§ 36-7-17.1 Certain healing arts practitioners to participate in alternate health care delivery systems.

36-7-17.1. Certain healing arts practitioners to participate in alternate health care delivery systems. Any licensed optometrist may organize or contract for services with a corporation organized under the laws of this state by licensed practitioners of the healing arts, for the purpose of negotiating group health care contracts and providing services within the scope of their respective licenses with alternate health care delivery systems, including, but not limited to, health maintenance organizations, preferred provider organizations, individual practices organizations or other similar forms of entity whatever.

Source: SL 1987, ch 269, § 2.



§ 36-7-18 Display of certificate in office--Exhibition to state board--Violation as misdemeanor.

36-7-18. Display of certificate in office--Exhibition to state board--Violation as misdemeanor. Every person practicing optometry shall:

(1) Display the certificate of registration or exemption in a conspicuous place in the principal office wherein he practices; and

(2) Exhibit the certificate to the State Board of Examiners or its authorized representative upon request.

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 27.0706; SL 1947, ch 122, § 2; SL 1992, ch 158, § 78; SL 2013, ch 173, § 3.



§ 36-7-19 Advertising regulated by board--Fees not regulated.

36-7-19. Advertising regulated by board--Fees not regulated. The Board of Examiners may, in compliance with chapter 1-26, prescribe the mediums of advertising that may be used by optometrists and the size, nature, and type of signs and professional cards that may be used. Said board shall not have power or authority to fix the fees to be charged by its members for professional services.

Source: SDC 1939, § 27.0703 (3) as added by SL 1951, ch 131, § 2; revised pursuant to SL 1972, ch 15, § 4.



§ 36-7-20 Annual renewal of certificate--Revocation on default--Restoration of certificate.

36-7-20. Annual renewal of certificate--Revocation on default--Restoration of certificate. Each licensed optometrist residing in or in active practice within the State of South Dakota shall, on or before the first day of October in each year pay to the State Board of Examiners in Optometry a fee to be set in rule by the Board of Examiners, in default of which the board may, in compliance with chapter 1-26, revoke his license or certificate, either for failure to comply with the continuing education requirements or nonpayment of such fee, but the payment of such fee at or before the time of hearing, with such additional sum as may be fixed in rule by the board, shall excuse the default.

Source: SDC 1939, § 27.0709; SL 1947, ch 122, § 3; SL 1951, ch 131, § 5; SL 1967, ch 99; SL 1973, ch 243, § 3; SL 1979, ch 252, § 2; SL 1985, ch 299, § 3; SL 1986, ch 302, § 68.



§ 36-7-20.1 Continuing education required--Purpose.

36-7-20.1. Continuing education required--Purpose. All registered optometrists whenever licensed in the State of South Dakota are and shall be required to take courses of study in subjects relating to the practice of the profession of optometry to the end that the utilization and application of new techniques, scientific and clinical advances, and the achievements of research will assure expansive and comprehensive care to the public.

Source: SL 1973, ch 243, § 2; SL 1979, ch 252, § 4.



§ 36-7-20.2 Courses of continuing education specified by board--Certification of attendance--Waiver.

36-7-20.2. Courses of continuing education specified by board--Certification of attendance--Waiver. The length of study required by § 36-7-20.1 shall be prescribed by the Board of Examiners in Optometry but shall not exceed forty-five hours in any three consecutive calendar years. Attendance must be at a course or courses approved by the board. Attendance at any course or courses of study are to be certified by the board upon a form provided by the board and shall be submitted by each registered optometrist at the time he makes application to the board for the renewal of his license and payment of his renewal fee. In no instance may the board require a greater number of hours of study than are available at approved courses held within the state and shall be allowed to waive any or all of this requirement in case of certified illness or undue hardship.

Source: SL 1973, ch 243, § 2; SL 1979, ch 252, § 5.



§ 36-7-20.3 Contracts to provide continuing education--Funds used--Federal matching grants.

36-7-20.3. Contracts to provide continuing education--Funds used--Federal matching grants. The Board of Examiners in Optometry is authorized to use up to one-half of its annual renewal fees for the purpose of contracting with institutions of higher learning, professional organizations, or qualified individuals for the providing of educational programs that meet this requirement. The board is further authorized to treat funds set aside for the purpose of continuing education as state funds for the purpose of accepting any funds made available under federal law on a matching basis for the promulgation and maintenance of programs of continuing education.

Source: SL 1973, ch 243, § 2; SL 1985, ch 299, § 10.



§ 36-7-20.4 Certificate of compliance with continuing education requirements--Exemptions.

36-7-20.4. Certificate of compliance with continuing education requirements--Exemptions. Each licensed optometrist residing in or in active practice within the State of South Dakota shall, on or before September first in the third year after his initial licensure, and every third year thereafter, certify on forms provided by the Board of Examiners in Optometry that he has complied with §§ 36-7-20.1 and 36-7-20.2. This provision shall not apply to any licensee serving in the armed forces during any part of the thirty-six months preceding the certification nor to any licensee submitting proof that he was suffering from a serious or disabling illness or physical disability which prevented his attendance at any qualified educational program within the State of South Dakota during the thirty-six months immediately preceding the certification.

Source: SL 1979, ch 252, § 3.



§ 36-7-21 Remission of annual fee while in military service.

36-7-21. Remission of annual fee while in military service. The Board of Examiners shall have power to remit the license fee of all registrants while on active duty in the armed forces of the United States.

Source: SDC 1939, § 27.0709 as added by SL 1951, ch 131, § 5; SL 1967, ch 99.



§ 36-7-22 Repealed.

36-7-22. Repealed by SL 1992, ch 158, § 79.



§ 36-7-24 Grounds for revocation of certificate.

36-7-24. Grounds for revocation of certificate. The Board of Examiners, in compliance with chapter 1-26, may revoke the certificate of any registrant for any one, or any combination, of the following causes:

(1) Conviction of a felony, as shown by a certified copy of the record of the court of conviction;

(2) Obtaining, or attempting to obtain, a certificate of registration by fraudulent misrepresentation;

(3) Malpractice;

(4) Continued practice by a person knowingly having an infectious or contagious disease;

(5) Habitual drunkenness or habitual addiction to the use of morphine, cocaine, or other habit-forming drugs;

(6) Unprofessional conduct;

(7) Failure to submit to or cooperate with the criminal background investigation requested by the board.
Source: SDC 1939, § 27.0707; SL 1951, ch 131, § 4; revised pursuant to SL 1972, ch 15, § 4; SL 2005, ch 199, § 19; SL 2009, ch 179, § 2; SL 2013, ch 173, § 4.



§ 36-7-25 Unprofessional conduct defined--No basis for criminal prosecution.

36-7-25. Unprofessional conduct defined--No basis for criminal prosecution. The term, unprofessional conduct, as used in this chapter, means:

(1) Any conduct of a character likely to deceive or defraud the public;

(2) The loaning of a license or certificate by any licensed optometrist or any person or corporation;

(3) The employment of cappers or steerers to obtain business;

(4) Splitting or dividing a fee or compensation with any person or corporation;

(5) The obtaining of any fee or compensation by fraud or misrepresentation;

(6) Employing either directly or indirectly any suspended or unlicensed optometrist to perform any work covered by this chapter;

(7) The advertising by any means whatsoever of optometric practice or treatment or advice in which untruthful, improbable, misleading, or impossible statements are made;

(8) Advertising by printed matter, radio, display, or any other means, the quotation of prices for a discount on or any specific amount of payment for eyeglasses, spectacles, or accessories thereto, ophthalmic lenses, frames or mountings, or the phrases "free examinations," "moderate prices," "low prices," "guaranteed glasses," "satisfaction guaranteed," or any variations thereof, or words of similar import;

(9) Seeking patronage by means of handbills, posters, circulars, newspapers, radio or periodicals, which means set forth more than the name, profession, title, location, phone number and office hours of the optometrist;

(10) Advertising wherein the optometrist employs any form of newspaper, sign, literature or directory professional card or window or public exhibition display of optical materials, handbills, road signs, clock signs, novelties or favors contrary to or violating the code of ethics or any of the other lawful rules and regulations properly promulgated by the state board;

(11) The failure to refer a patient to a physician licensed pursuant to chapter 36-4 if examination of the eye indicates a substantial likelihood of pathology which requires the attention of a physician licensed pursuant to chapter 36-4;

(12) Any conviction of a felony or violation of a Board of Examiners in Optometry rule as determined by the board after notice and hearing pursuant to chapter 1-26;

(13) Consistently misdiagnosing or consistently prescribing improper therapy; or

(14) Failing to hold in professional confidence all information concerning a patient.

Unprofessional conduct, as defined in this section, shall not be the basis for criminal prosecution unless otherwise declared unlawful.

Source: SDC 1939, § 27.0707; SL 1951, ch 131, § 4; SL 1979, ch 253, § 6; SL 1983, ch 270, § 2; SL 2013, ch 173, § 5.



§ 36-7-26 Appeal from Board of Examiners.

36-7-26. Appeal from Board of Examiners. An appeal from the decision of the Board of Examiners may be taken as provided by chapter 1-26.

Source: SDC 1939, § 27.0707; SL 1951, ch 131, § 4; revised pursuant to SL 1972, ch 15, § 4.



§ 36-7-27 Reinstatement of certificate after revocation.

36-7-27. Reinstatement of certificate after revocation. After one year and upon application and proof that the disqualification has ceased the Board of Examiners may reinstate a person whose certificate has been revoked, if no other basis for denial of the license exists.

Source: SDC 1939, § 27.0707; SL 1951, ch 131, § 4; SL 2013, ch 173, § 6.



§ 36-7-28 Injunction to prevent violation of chapter--Election of remedies.

36-7-28. Injunction to prevent violation of chapter--Election of remedies. Any person violating the provisions of this chapter may be enjoined from further violations in the circuit courts of this state in actions to be brought by the State Board of Examiners in Optometry. Such suits may also be brought by any citizen of the state. An action for injunction shall be an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SDC 1939, § 27.0703 (5) as added by SL 1964, ch 85; revised pursuant to SL 1972, ch 15, §§ 3, 4.



§ 36-7-29 Immunity from liability of professional society committee members--Conditions--Official immunity unaffected.

36-7-29. Immunity from liability of professional society committee members--Conditions--Official immunity unaffected. There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any member of a duly appointed committee of a state professional society, comprised of optometrists licensed to practice their profession in the State of South Dakota, for any act or proceeding undertaken or performed within the scope of the functions of any such committee which is formed to maintain the duly established professional standards of the society or the requirements of law, if such committee member acts without malice, has made a reasonable effort to obtain the facts of the matter as to which he acts, and acts in a reasonable belief that the action taken by him is warranted by the facts known to him after such reasonable effort to obtain facts. "Professional society" includes optometric organizations having as members at least a majority of the eligible licensees in the state. The provisions of this section do not affect the official immunity of an officer or employee of a public corporation or of an optometrist serving on a committee or board or other entity authorized by state or federal law.

Source: SL 1976, ch 231.



§ 36-7-30 Entry and inspection by board--Purpose--Drug records and inventories.

36-7-30. Entry and inspection by board--Purpose--Drug records and inventories. The Board of Examiners, or any of its officers or employees so authorized, may, during business hours, enter and inspect any place where optometry is practiced for the purpose of enforcing this chapter and rules adopted pursuant hereto. Such inspection may include any records and inventories relating to drugs and controlled substances required to be kept under the provisions of chapter 34-20B.

Source: SL 1986, ch 306, § 6.



§ 36-7-31 Use of therapeutic pharmaceutical agents to treat glaucoma or ocular hypertension--Education and examination required.

36-7-31. Use of therapeutic pharmaceutical agents to treat glaucoma or ocular hypertension--Education and examination required. Before using therapeutic pharmaceutical agents for the treatment of glaucoma or ocular hypertension an optometrist certified for diagnostic and therapeutic pharmaceutical agents shall complete education with emphasis on treatment and management of glaucoma and ocular hypertension provided by an institution accredited by a regional or professional accreditation organization which is recognized or approved by the council on postsecondary accreditation of the United States Office of Education within the Department of Health and Human Services and approved by the Board of Examiners in Optometry by rule promulgated pursuant to chapter 1-26. Upon completion of the education, the optometrist shall pass an oral or written examination approved by the board. The board shall suspend the certification for therapeutic pharmaceutical agents of any optometrist who fails to comply with this section by July 1, 1996.

Source: SL 1994, ch 296, § 7.



§ 36-7-32 Repealed.

36-7-32. Repealed by SL 1994, ch 296, § 8.



§ 36-7-33 Repealed.

36-7-33. Repealed by SL 2003, ch 201, § 2.



§ 36-7-34 Sale of contact lenses without prescription prohibited--Violation as misdemeanor.

36-7-34. Sale of contact lenses without prescription prohibited--Violation as misdemeanor. No person may sell contact lenses without a valid prescription signed by a licensed optometrist or practitioner licensed pursuant to chapter 36-4. For purposes of this section, the term, contact lenses, includes any contact lens, with or without visual correction. A violation of this section is a Class 1 misdemeanor.

Source: SL 2010, ch 189, § 1.






Chapter 08 - Podiatrists

§ 36-8-1 Podiatric medicine defined.

36-8-1. Podiatric medicine defined. Podiatric medicine is that profession of the health sciences concerned with the diagnosis and treatment of conditions affecting the human foot and their governing and related structures, and the soft tissues inserting into the foot, including the local manifestations of systemic conditions, by all appropriate systems and means. A person licensed pursuant to this chapter as a podiatrist shall be designated a podiatric physician.

Source: SDC 1939, § 27.0801; SL 1959, ch 131, § 2; SL 1967, ch 100, § 2; SL 1972, ch 203; SL 1995, ch 216, § 1.



§ 36-8-2 State Board of Podiatry Examiners--Terms of office--Vacancies.

36-8-2. State Board of Podiatry Examiners--Terms of office--Vacancies. The State Board of Podiatry Examiners shall include four professional members appointed by the Governor, each of whom shall be a resident podiatrist of this state. The term of each shall be three years, commencing on the thirty-first day of October. The appointee's term shall expire on October thirtieth in the third year of appointment. No member may serve more than three consecutive full terms. The Governor shall, by appointment, fill any vacancy. The appointment of a person to an unexpired term is not considered a full term.

Source: SDC 1939, § 27.0802; SL 1959, ch 131, § 3; revised pursuant to SL 1973, ch 2, § 58; SL 2005, ch 199, § 20; SL 2007, ch 213, § 1; SL 2012, ch 16, § 18.



§ 36-8-2.1 Lay member of board--Appointment and term of office.

36-8-2.1. Lay member of board--Appointment and term of office. The membership of the Board of Podiatry Examiners shall include one lay member who is a user of the services regulated by the board. The term lay member who is a user refers to a person who is not licensed by the board but where practical uses the service licensed, and the meaning shall be liberally construed to implement the purpose of this section. The lay member shall be appointed by the Governor and shall have the same term of office as other members of the board.

Source: SL 1973, ch 2, § 58.



§ 36-8-3 Officers of board--Promulgation of rules by board--Seal.

36-8-3. Officers of board--Promulgation of rules by board--Seal. The Board of Podiatry Examiners shall elect, from among their number, a president and a secretary-treasurer.

The board shall, pursuant to chapter 1-26, promulgate the rules consistent with the laws of this state as may be necessary for the licensure, examination, reciprocal licensure, revocation, and suspension of a license.

The board shall have an official seal.

Source: SDC 1939, § 27.0802; SL 1959, ch 131, § 3; revised pursuant to SL 1972, ch 15, § 4; SL 1986, ch 302, § 66.



§ 36-8-4 Monthly payment of receipts into treasury--Special account--Continuous appropriation--Expense not to exceed collections.

36-8-4. Monthly payment of receipts into treasury--Special account--Continuous appropriation--Expense not to exceed collections. All money coming into the custody of the Board of Podiatry Examiners each calendar month shall be paid by the board to the state treasurer on or before the tenth day of the next month. The state treasurer shall credit the money to the South Dakota Board of Podiatry Examiners account of the general fund, which account is hereby created. The money in the account is hereby continuously appropriated to the board for the purpose of paying the expense of administering and enforcing the provisions of this chapter. The total expense incurred shall not exceed the total money collected by the board under the provisions of this chapter.

Source: SDC 1939, § 27.0809; SL 1979, ch 254, § 4.



§ 36-8-4.1 Board continued within Department of Health--Records and reports.

36-8-4.1. Board continued within Department of Health--Records and reports. The Board of Podiatry Examiners shall continue within the Department of Health, and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information, and reports in the form and at such times as required by the secretary of health, except that the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (p); SL 2003, ch 272, § 43.



§ 36-8-5 Repealed.

36-8-5. Repealed by SL 1982, ch 16, § 29.



§ 36-8-6 Practice of podiatry without license and certificate as misdemeanor.

36-8-6. Practice of podiatry without license and certificate as misdemeanor. It is a Class 2 misdemeanor for any person to profess or advertise himself to be a podiatrist, or to practice or assume the duties incident to podiatry, without first obtaining from the Board of Podiatry Examiners a license and an annual certificate of registration.

Source: SDC 1939, § 27.0803; SL 1959, ch 131, § 4; SL 1977, ch 190, § 155.



§ 36-8-7 Practices exempt from requirement of license.

36-8-7. Practices exempt from requirement of license. This chapter shall not apply to any person otherwise licensed in this state to do any of the acts defined in § 36-8-1 as constituting the practice of podiatry, and shall not include the fitting, recommending, or sale of corrective shoes, arch supports, or medical or mechanical appliances by retail stores.

Source: SDC 1939, § 27.0804; SL 1959, ch 131, § 5.



§ 36-8-8 Qualifications of applicants for license.

36-8-8. Qualifications of applicants for license. All applicants for license must have attained the age of eighteen years and be of good moral character, a graduate of some recognized school of podiatry which for the purpose herein shall mean a school of podiatry requiring for graduation, the graduation from an accredited high school, credits granted for at least two full years of general college study in a college or university of recognized standing, and four full years of study in such school of podiatry.

Source: SDC 1939, § 27.0805; SL 1959, ch 131, § 6; SL 1967, ch 100, § 3; revised pursuant to SL 1972, ch 15, § 4.



§ 36-8-9 Application for examination--Fee.

36-8-9. Application for examination--Fee. Any person not already a registered podiatrist in this state and who is not exempted under the provisions of § 36-8-12, desiring to practice podiatry in this state, shall apply to the secretary-treasurer of the Board of Podiatry Examiners for an examination and pay a fee not to exceed five hundred dollars. The examination and fee shall be set by rule by the board pursuant to chapter 1-26.

Source: SDC 1939, § 27.0806; SL 1959, ch 131, § 7; SL 1971, ch 214, § 1; SL 1979, ch 254, § 1; SL 1995, ch 216, § 3.



§ 36-8-10 Time of examinations.

36-8-10. Time of examinations. Examinations of applicants for license as podiatrists shall be held annually at such times and places as the Board of Podiatry Examiners shall direct.

Source: SDC 1939, § 27.0806; SL 1959, ch 131, § 7.



§ 36-8-11 Re-examination after failure to pass.

36-8-11. Re-examination after failure to pass. Any applicant for license as a podiatrist failing any examination is entitled within six months after such refusal to a re-examination upon the payment of an additional fee, not to exceed ten dollars for such examination. The fee shall be set by the board by rule promulgated pursuant to chapter 1-26. However, two such re-examinations shall exhaust the applicant's privilege under the original application.

Source: SDC 1939, § 27.0806; SL 1959, ch 131, § 7; SL 2008, ch 191, § 17.



§ 36-8-12 Reciprocal licensing of podiatrists from other states.

36-8-12. Reciprocal licensing of podiatrists from other states. Upon the payment of a fee not to exceed two hundred fifty dollars, to be set by rule by the Board of Podiatry Examiners pursuant to chapter 1-26, a license may be issued to podiatrists of other states maintaining requirements for the practice of podiatry equal to the standard provided for by this chapter and extending the same reciprocal privileges in this state.

Source: SDC 1939, § 27.0805; SL 1959, ch 131, § 6; SL 1971, ch 214, § 2; SL 1979, ch 254, § 2.



§ 36-8-13 Display of licenses.

36-8-13. Display of licenses. All licenses and renewal certificates for the practice of podiatry shall be conspicuously displayed at the office of the practitioner.

Source: SDC 1939, § 27.0807; SL 1959, ch 131, § 8; SL 1998, ch 224, § 2.



§ 36-8-13.1 Certain healing arts practitioners to participate in alternate health care delivery systems.

36-8-13.1. Certain healing arts practitioners to participate in alternate health care delivery systems. Any licensed podiatrist may organize or contract for services with a corporation organized under the laws of this state by licensed practitioners of the healing arts, for the purpose of negotiating group health care contracts and providing services within the scope of their respective licenses with alternate health care delivery systems, including, but not limited to, health maintenance organizations, preferred provider organizations, individual practices organizations or other similar forms of entity whatever.

Source: SL 1987, ch 269, § 2.



§ 36-8-14 Licensee not to mislead as to qualifications.

36-8-14. Licensee not to mislead as to qualifications. A licensee under this chapter shall be designated as a licensed podiatrist and shall not mislead the public as to his professional qualifications.

Source: SDC 1939, § 27.0807; SL 1959, ch 131, § 8.



§ 36-8-15 Fee for annual renewal--Duration of renewal certificate.

36-8-15. Fee for annual renewal--Duration of renewal certificate. The fee for annual renewal of a certificate of a podiatrist may not exceed one hundred fifty dollars, as set by rule by the Board of Podiatry Examiners pursuant to chapter 1-26. All renewal certificates shall remain in full force and effect for one year, unless a different time is fixed by rule promulgated pursuant to chapter 1-26 by the Board of Podiatry Examiners.

Source: SDC 1939, §§ 27.0803, 27.0807; SL 1959, ch 131, §§ 4, 8; SL 1971, ch 214, § 3; SL 1979, ch 254, § 3; SL 2008, ch 191, § 18.



§ 36-8-16 Grounds for suspension or revocation of certificate.

36-8-16. Grounds for suspension or revocation of certificate. Every license heretofore or hereafter issued to any person to practice podiatry in this state shall be subject to suspension or revocation by the Board of Podiatry Examiners in the manner and form set forth in §§ 36-8-18 and 36-8-19 upon any of the following grounds: fraud or deception in procuring a license, publication or use of untruthful or improbable statements with the view of deceiving or defrauding the public or any patient, conviction of any offense involving moral turpitude, habitual intemperance, immoral, unethical, unprofessional, or dishonorable conduct.

Source: SDC 1939, § 27.0808; SL 1959, ch 131, § 9.



§ 36-8-17 Acts constituting unprofessional or dishonorable conduct--No basis for criminal prosecution.

36-8-17. Acts constituting unprofessional or dishonorable conduct--No basis for criminal prosecution. Unprofessional or dishonorable conduct as used in this chapter shall be construed to include:

(1) To offer, give, or promise, either directly or indirectly, any gift in return for the procurement of a patient or patients for podiatric treatment;

(2) To request, list, accept, or receive any rebates or commission for prescribing or recommending any footwear, drug, medicine, or any other article, to his patients;

(3) To prescribe, dispense, or pretend to use, in treating any patient, any secret remedial agent, or manifest or promote its use in any way, or guarantee or imply to guarantee any treatment, therapy or remedy whatsoever;

(4) To practice podiatry under a trade name, under the name of another podiatrist, or use any title other than that of podiatrist, provided however, the term "foot specialist" may be used as explanatory terms of the title podiatrist;

(5) To conduct the practice of podiatry in connection with any of the following: beauty parlor, barbershop, Turkish bath, shoe store, department store, massage parlor, or any other such commercial establishment;

(6) To employ a solicitor or solicitors to obtain business;

(7) To willfully betray professional secrets;

(8) To willfully violate the rules and regulations made and promulgated by the Board of Podiatry Examiners.

Unprofessional or dishonorable conduct, as defined in this section, shall not be the basis for criminal prosecution unless otherwise declared unlawful.

Source: SDC 1939, § 27.0808 as added by SL 1959, ch 131, § 9; revised pursuant to SL 1972, ch 15, § 4.



§ 36-8-18 Procedure for suspension or revocation of license.

36-8-18. Procedure for suspension or revocation of license. Before the Board of Podiatry Examiners shall order any suspension or revocation of a license pursuant to § 36-8-16, it shall comply with chapter 1-26.

Source: SDC 1939, § 27.0808 as added by SL 1959, ch 131, § 9; revised pursuant to SL 1972, ch 15, § 4.



§ 36-8-19 Appeal from Board of Examiners.

36-8-19. Appeal from Board of Examiners. An appeal from the decision of the Board of Podiatry Examiners may be taken as provided by chapter 1-26.

Source: SDC 1939, § 27.0808; SL 1959, ch 131, § 9; revised pursuant to SL 1972, ch 15, § 4.



§ 36-8-20 Reinstatement of suspended or revoked license--Costs and fee.

36-8-20. Reinstatement of suspended or revoked license--Costs and fee. Any podiatrist whose license has been suspended or revoked may be reinstated or have a new license issued, as the case may be, if, in the discretion of the Board of Podiatry Examiners, such action is warranted. However, the podiatrist shall pay all costs of the proceedings resulting in the suspension or revocation of license and reinstatement or new license and in addition thereto a fee, set by the board, by rule promulgated pursuant to chapter 1-26, not to exceed twenty-five dollars.

Source: SDC 1939, § 27.0808 as added by SL 1959, ch 131, § 9; SL 2008, ch 191, § 19.



§ 36-8-21 Repealed.

36-8-21. Repealed by SL 1992, ch 158, § 80.



§ 36-8-22 Actions for injunction--Election of remedies.

36-8-22. Actions for injunction--Election of remedies. The Board of Podiatry Examiners is empowered to commence actions for injunction for violation of this chapter or regulations made hereunder as an alternate to criminal proceedings. The commencement of one proceeding by the board constitutes an election.

Source: SL 1972, ch 15, § 4.



§ 36-8-23 Participation in continuing education--Minimum hours.

36-8-23. Participation in continuing education--Minimum hours. On or before July 1, 1993, and every two years thereafter, each person licensed to practice podiatry in this state shall provide the State Board of Podiatry evidence, of a nature suitable to the board, that he has attended or participated in such continuing education in podiatry and related subjects as shall be required by the board by rules adopted pursuant to chapter 1-26. The board by such rules shall establish the number of minimum hours of biennial continuing education to be required as a prerequisite to license renewal and requirements, guidelines, and procedures as may be necessary and desirable to implement and fulfill reasonable continuing education requirements to ensure competence in the practice of podiatry by licensees in this state. The board may reduce, on a pro rata basis, the number of hours of continuing education required by a licensee licensed to practice for less than two years prior to a biennial continuing education deadline.

Source: SL 1987, ch 270; SL 1991, ch 305.



§ 36-8-24 One-year residency required.

36-8-24. One-year residency required. Every applicant for a license to practice podiatry shall have successfully completed a one-year residency or preceptorship approved by the Council of Podiatric Medical Education of the American Podiatric Medical Association. This section applies only to applicants who graduate from podiatric college after July 1, 1995.

Source: SL 1995, ch 216, § 2.



§ 36-8-25 Regulation of the use of laser or ionizing radiation.

36-8-25. Regulation of the use of laser or ionizing radiation. The State Board of Podiatry Examiners by rule pursuant to chapter 1-26 shall regulate the use of laser or ionizing radiation for the purpose of cutting or otherwise altering human tissue for diagnostic, palliative, or therapeutic purposes within the scope of practice defined by § 36-8-1.

Source: SL 1995, ch 209, § 3.






Chapter 09 - Registered And Practical Nurses

§ 36-9-1 Definition of terms.

36-9-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Advanced practice registered nurse" or "APRN," any person licensed by the board in the role of a clinical nurse specialist or a certified registered nurse anesthetist;

(2) "Approved program," any educational program of study which meets the requirements established by this chapter and by the board for licensure under this chapter;

(3) "Board," the South Dakota Board of Nursing;

(4) "Certified registered nurse anesthetist," any person authorized under this chapter to practice the nursing specialty of nurse anesthesia as defined in § 36-9-3.1;

(5) "Clinical nurse specialist," any person authorized under this chapter to practice the nursing specialty of a clinical nurse specialist as defined in § 36-9-87;

(6) "Collaboration," communication with a physician licensed under chapter 36-4, before care is provided, to set goals and objectives for the client to assure quality and appropriateness of services rendered

(7) "Comprehensive nursing assessment," collection, analysis, and synthesis of data performed by the registered nurse used to establish a health status baseline, nursing diagnosis, plan nursing care, and address changes in a patient's condition;

(8) "Focused nursing assessment," recognizing patient characteristics by a licensed practical nurse that may affect the patient's health status, gathering and recording assessment data, and demonstrating attentiveness by observing, monitoring, and reporting signs, symptoms, and changes in patient condition in an ongoing manner to the supervising health care provider as defined in § 36-9-4;

(9) "Licensed," written authorization by the board to practice as a registered nurse, licensed practical nurse, certified nurse anesthetist, or clinical nurse specialist;

(10) "Licensed practical nurse," any person duly authorized under this chapter to practice practical nursing as defined in § 36-9-4;

(11) "Patient" or "client," a recipient of care and may be an individual, family, group, or community;

(12) "Public member," any person who is not licensed by the board, but is a user of the services regulated by the board;

(13) "Registered nurse," any person authorized under this chapter to practice nursing as defined in § 36-9-3.

For the purposes of this chapter, words used in the feminine gender include the masculine.

Source: SL 1947, ch 123, § 1; SL 1949, ch 109, § 1; SL 1955, ch 91, § 2; SDC Supp 1960, § 27.0902 (1) to (7); SL 1967, ch 101, § 2 (1), (3) to (6); SDCL §§ 36-9-3 (2), 36-9-4 (2); SL 1976, ch 228, §§ 2, 55; SL 1979, ch 255, § 1; SL 1986, ch 307, §§ 8, 9; SL 1995, ch 217, § 1; SL 2014, ch 180, § 1; SL 2016, ch 194, § 1.



§ 36-9-1.1 Legislative findings, policy and intent.

36-9-1.1. Legislative findings, policy and intent. The Legislature hereby declares it to be the responsibility of this state to safeguard life, health and the public welfare; and to protect citizens from unauthorized, unqualified and improper application of nursing education programs and nursing practices. Regulatory authority shall be vested in the South Dakota Board of Nursing. The Legislature recognizes that the practice of nursing is continually evolving to include more sophisticated patient-care activities. It intends to provide clear legal authority for functions and procedures which have common acceptance and usage, to recognize the existence of overlapping functions within the practice of nursing and medicine, and to permit additional sharing of functions within organized health care systems which provide for collaboration with other health team members.

Source: SL 1976, ch 228, § 1.



§ 36-9-2 Evidence of qualification and license required to practice nursing.

36-9-2. Evidence of qualification and license required to practice nursing. Any person practicing or offering to practice as:

(1) A registered nurse;

(2) A licensed practical nurse; or

(3) An advanced practice registered nurse
in this state shall be required to submit evidence to the Board of Nursing that she is qualified to so practice, shall be licensed, and shall use the appropriate licensure title.

Source: SDC 1939, § 27.0907; SL 1947, ch 123, § 10; SL 1949, ch 109, § 11; SL 1955, ch 91, § 1; SDC Supp 1960, § 27.0901; SL 1967, ch 101, § 1; SL 1976, ch 228, § 3; SL 1979, ch 255, § 2; SL 2014, ch 180, § 2.



§ 36-9-3 Practice of registered nurse.

36-9-3. Practice of registered nurse. The practice of a registered nurse includes:

(1) Providing comprehensive nursing assessment of health status of patients;

(2) Collaborating with the health care team to develop and coordinate an integrated patient-centered health care plan;

(3) Developing the comprehensive patient-centered health care plan, including:

(a) Establishing nursing diagnosis;

(b) Setting goals to meet identified health care needs; and

(c) Prescribing nursing interventions;

(4) Implementing nursing care through the execution of independent nursing strategies and the provision of regimens requested, ordered, or prescribed by authorized health care providers;

(5) Evaluating responses to interventions and the effectiveness of the plan of care;

(6) Designing and implementing teaching plans based on patient needs;

(7) Delegating and assigning nursing interventions to implement the plan of care;

(8) Providing for the maintenance of safe and effective nursing care rendered directly or indirectly;

(9) Advocating for the best interest of the patient;

(10) Communicating and collaborating with other health care providers in the management of health care and the implementation of the total health care regimen within and across settings;

(11) Managing, supervising, and evaluating the practice of nursing;

(12) Teaching the theory and practice of nursing;

(13) Participating in development of health care policies, procedures, and systems; and

(14) Other acts that require education and training consistent with professional standards as prescribed by the board, by rules promulgated pursuant to chapter 1-26, and commensurate with the registered nurse's education, demonstrated competence, and experience.
Source: SL 1947, ch 123, § 1; SL 1955, ch 91, § 2; SDC Supp 1960, § 27.0902 (2), (3); SL 1967, ch 101, § 2 (2) (a); SL 1972, ch 204, § 1; SL 1976, ch 228, § 4; SL 1986, ch 307, § 10; SL 2016, ch 194, § 2.



§ 36-9-3.1 Functions performed by nurse anesthetist--Collaboration with physician.

36-9-3.1. Functions performed by nurse anesthetist--Collaboration with physician. A certified registered nurse anesthetist, in addition to performing all those functions within the scope of practice of a registered nurse as provided in this chapter, may perform the following functions in collaboration with a physician licensed pursuant to chapter 36-4, as a member of a physician-directed health care team:

(1) Develop an anesthesia care plan;

(2) Induce anesthesia;

(3) Maintain anesthesia at the required levels;

(4) Support life functions during the perioperative period;

(5) Recognize and take appropriate action for untoward patient responses during anesthesia;

(6) Provide professional observation and management of the patient's emergence from anesthesia during the immediate postoperative period;

(7) Conduct postanesthesia visit and assessment when appropriate; and

(8) Participate in the life support of the patient for whatever cause.

For the purposes of this section, the term, collaboration, means the act of communicating pertinent information or consulting with a physician member of the health care team, with each provider contributing their respective expertise to optimize the overall care delivered to the patient.

Source: SL 1979, ch 255, § 3; SL 1999, ch 192, § 10.



§ 36-9-3.2 Settings in which anesthetic functions performed.

36-9-3.2. Settings in which anesthetic functions performed. Any certified registered nurse anesthetist may perform the functions of nurse anesthesia only in the following settings:

(1) A licensed health care agency either as an employee or as granted privileges by the agency, its medical staff and its governing body; or

(2) The office of a physician licensed under chapter 36-4.
Source: SL 1979, ch 255, § 4; SL 1986, ch 307, § 11.



§ 36-9-4 Practice of licensed practical nurse.

36-9-4. Practice of licensed practical nurse. A licensed practical nurse practices under the supervision of a registered nurse, advanced practice registered nurse, licensed physician, or other health care provider authorized by the state. A licensed practical nurse is guided by nursing standards established or recognized by the board and includes:

(1) Collecting data and conducting a focused nursing assessment of the health status of a patient;

(2) Participating with other health care providers in the development and modification of the patient-centered health care plan;

(3) Implementing nursing interventions within a patient-centered health care plan;

(4) Assisting in the evaluation of responses to interventions;

(5) Providing for the maintenance of safe and effective nursing care rendered directly or indirectly;

(6) Advocating for the best interest of the patient;

(7) Communicating and collaborating with patients and members of the health care team;

(8) Assisting with health counseling and teaching;

(9) Delegating and assigning nursing interventions to implement the plan of care; and

(10) Other acts that require education and training consistent with professional standards as prescribed by the board, by rules promulgated pursuant to chapter 1-26, and commensurate with the licensed practical nurse's education, demonstrated competence, and experience.
Source: SL 1949, ch 109, § 1; SL 1955, ch 91, § 2; SDC Supp 1960, § 27.0902 (4); SL 1967, ch 101, § 2 (2) (b); SL 1972, ch 204, § 2; SL 1976, ch 228, § 5; SL 2016, ch 194, § 3.



§ 36-9-4.1 Additional functions after special training of licensed practical nurse.

36-9-4.1. Additional functions after special training of licensed practical nurse. The licensed practical nurse may perform any of the duties described in § 36-9-4 and with appropriate training as approved by the board rules and regulations may, under the direction of a physician licensed or exempt from licensing pursuant to chapter 36-4, dentist or registered nurse:

(1) Perform additional specialized nursing functions; and

(2) Assist with teaching, supervision, delegating, and evaluation of health and nursing practices.
Source: SDCL, § 36-9-4 (1) as enacted by SL 1972, ch 204, § 2; SL 1976, ch 228, § 5.



§ 36-9-5 Appointment and composition of board.

36-9-5. Appointment and composition of board. The Governor shall appoint a board of eleven consisting of seven registered nurses, two licensed practical nurses, and two public members.

Source: SDC 1939, § 27.0901; SL 1947, ch 123, § 2; SL 1949, ch 109, § 2; SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (1); SL 1967, ch 101, § 3 (1); SL 1973, ch 2, § 58; SDCL Supp, § 36-9-9.1; SL 1976, ch 228, § 6; SL 2016, ch 194, § 4.



§ 36-9-6 Citizenship and residence requirements of board members.

36-9-6. Citizenship and residence requirements of board members. Each member of the board shall be a citizen of the United States and a resident of this state for two years before beginning a term of office.

Source: SDC 1939, § 27.0901; SL 1947, ch 123, § 2; SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (2); SL 1967, ch 101, § 3 (2); SL 1976, ch 228, § 7; SL 2016, ch 194, § 5.



§ 36-9-7 Qualifications of registered nurse members of board.

36-9-7. Qualifications of registered nurse members of board. Each registered nurse member of the board shall be licensed in good standing as a registered nurse in this state, shall be a graduate from an approved program for the preparation of registered nurses, shall have at least five years experience since graduation in the practice of nursing, and shall have been actively engaged in nursing for at least three of the last four years preceding appointment.

Of the seven registered nurse members, at least two shall be from nursing service or practice, two from nursing education, and at least one shall be a certified registered nurse anesthetist, a certified nurse practitioner, a certified nurse midwife, or a clinical nurse specialist.

Of the two members from nursing education, one shall be a faculty member or administrator of a practical nursing program and one shall be a faculty member or an administrator of a registered nursing program.

Source: SDC 1939, § 27.0901; SL 1947, ch 123, § 2; SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (2); SL 1967, ch 101, § 3 (2); SL 1976, ch 228, § 8; SL 1981, ch 277, § 1; SL 1994, ch 297, § 1; SL 1995, ch 217, § 3; SL 2016, ch 194, § 6.



§ 36-9-8 Qualifications of licensed practical nurse members of board.

36-9-8. Qualifications of licensed practical nurse members of board. Each licensed practical nurse member of the board shall be licensed in good standing as a practical nurse in this state, shall be a graduate of an approved program for the preparation of licensed practical nurses, shall have at least five years experience since graduation as a licensed practical nurse, and shall have been actively engaged in practical nursing for at least three of the last four years preceding appointment.

Source: SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (2); SL 1967, ch 101, § 3 (2); SL 1976, ch 228, § 9; SL 2016, ch 194, § 7.



§ 36-9-8.1 Qualifications of public members of board.

36-9-8.1. Qualifications of public members of board. No person may qualify for appointment as a public member if that person serves as a member of any other state licensing board or is engaged for compensation in the provision of health services or the provision of health research, instruction, or insurance.

Source: SL 1976, ch 228, § 10; SL 2016, ch 194, § 8.



§ 36-9-9 Terms of office of board members--Appointment.

36-9-9. Terms of office of board members--Appointment. The term of office for each member of the board is three years and expires on October thirtieth. Each member shall serve until a successor has been appointed and qualified. No member may be appointed to more than three consecutive full terms. However, appointment of a person to an unexpired term is not considered a full term for this purpose.

At the expiration of a term, or if a vacancy occurs, the Governor shall appoint a new board member. The Governor may stagger terms to enable the board to have different terms expire each year.

The appointee's term expires on October thirtieth in the third year of appointment.

Source: SDC 1939, § 27.0901; SL 1947, ch 123, § 2; SL 1949, ch 109, § 2; SDC Supp 1960, § 27.0903 (1); SL 1967, ch 101, § 3 (1); SL 1976, ch 228, § 11; SL 1981, ch 277, § 2; SL 1986, ch 307, § 12; SL 1994, ch 297, § 2; SL 2005, ch 199, § 21; SL 2012, ch 16, § 16; SL 2013, ch 176, § 10; SL 2016, ch 194, § 9.



§ 36-9-9.1 Repealed.

36-9-9.1. Repealed by SL 1976, ch 228, § 57.



§ 36-9-10 Repealed.

36-9-10. Repealed by SL 1971, ch 23, § 2.



§ 36-9-11 Removal of board members.

36-9-11. Removal of board members. The Governor may remove any member from the Board of Nursing for neglect of any duty required by law or for incompetency or unprofessional or dishonorable conduct.

Source: SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (1); SL 1967, ch 101, § 3 (1); SL 1979, ch 255, § 5.



§ 36-9-11.1 Board continued within Department of Health--Records and reports.

36-9-11.1. Board continued within Department of Health--Records and reports. The Board of Nursing is continued within the Department of Health and retains all its prescribed functions, including administrative functions. The board shall submit such records, information and reports in the form and at such times as required by the secretary of health. The board shall report at least annually.

Source: SL 1973, ch 2, § 56 (m); SL 1979, ch 255, § 6; SL 1986, ch 307, § 13; SL 2003, ch 272, § 39.



§ 36-9-12 Employment of executive director--Qualifications.

36-9-12. Employment of executive director--Qualifications. The board may determine the qualifications, and employ in accordance with chapter 3-6D, a person who is not a member of the board to serve as executive director.

Source: SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3) (1), (4); SL 1967, ch 101, § 3 (3) (1), (4); SDCL § 36-9-13; SL 1972, ch 204, § 3; SL 1976, ch 228, § 12; SL 1973, ch 23; SL 1986, ch 307, § 14; SL 2016, ch 194, § 10.



§ 36-9-13 Repealed.

36-9-13. Repealed by SL 1976, ch 228, § 57.



§ 36-9-14 Duties and compensation of executive director.

36-9-14. Duties and compensation of executive director. The board may, in conformity with chapter 3-6D, define the duties of, and fix the compensation for, the executive director.

Source: SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3) (m); SL 1967, ch 101, § 3 (3) (m); SL 1979, ch 255, § 7; SL 1986, ch 307, § 15; SL 2016, ch 194, § 11.



§ 36-9-15 Delegation of activities to executive director.

36-9-15. Delegation of activities to executive director. The board may delegate to the executive director those activities that will expedite the functions of the board.

Source: SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3) (o); SL 1967, ch 101, § 3 (3) (o); SL 1979, ch 255, § 8; SL 1986, ch 307, § 16; SL 2016, ch 194, § 12.



§ 36-9-16 Employment of other persons by board.

36-9-16. Employment of other persons by board. The board may employ such other persons as may be necessary to carry on the work of the board.

Source: SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3) (n); SL 1967, ch 101, § 3 (3) (n); SL 1979, ch 255, § 9; SL 1986, ch 307, § 17.



§ 36-9-17 Meetings of board--Election of officers.

36-9-17. Meetings of board--Election of officers. The board shall meet annually and as often as may be deemed necessary to transact its business. It shall elect from its members a president and a vice-president and may elect a secretary and treasurer.

Source: SDC 1939, § 27.0901; SL 1947, ch 123, § 3; SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3); SL 1967, ch 101, § 3 (3); SL 1976, ch 228, § 13.



§ 36-9-18 Quorum of board.

36-9-18. Quorum of board. A quorum of the board for the purpose of conducting business is a majority of the members appointed. The quorum shall include at least one officer.

Source: SL 1947, ch 123, § 2; SL 1949, ch 109, § 3; SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3); SL 1967, ch 101, § 3 (3); SL 1976, ch 228, § 14; SL 1996, ch 229; SL 2006, ch 197, § 1.



§ 36-9-19 , 36-9-20. Repealed.

36-9-19, 36-9-20. Repealed by SL 1976, ch 228, § 57.



§ 36-9-21 Promulgation of rules.

36-9-21. Promulgation of rules. The board shall promulgate rules pursuant to chapter 1-26 pertaining to:

(1) Licensing and licenses;

(2) The practice of nursing;

(3) Scope of nursing practice;

(4) Except as otherwise provided in § 36-9-28, the delegation of nursing functions to unlicensed assistive personnel under the supervision of a licensed nurse;

(5) Except as otherwise provided in § 36-9-28, the training, registration, and supervisory requirements for unlicensed personnel performing delegated nursing functions under the supervision of a licensed nurse;

(6) Disciplinary proceedings;

(7) Fees; and

(8) Approval of nursing education and clinical enrichment programs.
Source: SL 1947, ch 123, § 4; SL 1949, ch 109, § 4; SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3) (a); SL 1967, ch 101, § 3 (3) (a); SL 1979, ch 255, § 10; SL 1986, ch 302, § 65; SL 1994, ch 298, § 1; SL 2016, ch 194, § 13.



§ 36-9-22 , 36-9-23. Repealed.

36-9-22, 36-9-23. Repealed by SL 1986, ch 302, §§ 63, 64.



§ 36-9-24 Deposit and withdrawal of money received.

36-9-24. Deposit and withdrawal of money received. All fees received by the board, and money collected under this chapter, shall be deposited in the bank as authorized by the board. However, the board may require any applicant who is taking a nationally administered examination to remit the portion of the licensing fee covering the cost of examination directly to the organization administering the examination. The funds may be withdrawn by the executive director as authorized by the board. All compensation and expenditures made by the board shall be paid from the fees received under the provisions of this chapter.

Source: SDC 1939, § 27.0902; SL 1947, ch 123, § 3; SL 1949, ch 109, § 3; SL 1955, ch 91, § 7; SDC Supp 1960, § 27.0907; SL 1967, ch 101, § 7; SL 1979, ch 255, § 13; SL 1986, ch 307, § 1; SL 2016, ch 194, § 14.



§ 36-9-25 Balance of fees held by board--Use of fees.

36-9-25. Balance of fees held by board--Use of fees. Any balance of fees received by the board after payment of compensation and expenditures shall be held and used by the board only in administering this chapter.

Source: SDC 1939, § 27.0902; SL 1947, ch 123, § 3; SL 1949, ch 109, § 3; SL 1955, ch 91, § 7; SDC Supp 1960, § 27.0907; SL 1967, ch 101, § 7; SL 1976, ch 228, § 15.



§ 36-9-26 Repealed.

36-9-26. Repealed by SL 1982, ch 16, § 30.



§ 36-9-27 Repealed.

36-9-27. Repealed by SL 1979, ch 255, § 15.



§ 36-9-28 Practices not prohibited by chapter.

36-9-28. Practices not prohibited by chapter. This chapter does not prohibit:

(1) Any nursing assistance in an emergency;

(2) The practice of nursing included in a program of study by a student enrolled in an approved prelicensure program for the preparation of registered nurses or licensed practical nurses;

(3) The practice of a legally qualified nurse from another state employed by the United States government and performing the nurse's official duty in this state;

(4) Gratuitous care of friends or members of the family;

(5) Domestic administration of family remedies, or care of the sick by domestic servants, housekeepers, companions, or household aides of any type, whether employed regularly or because of an emergency or illness, but who may not in any way assume to practice nursing as defined in this chapter;

(6) The nursing or care of the sick, with or without compensation, when done in connection with the practice of the religious tenets of any church by adherents thereof, so long as the person does not engage in the practice of nursing as defined in this chapter;

(7) The practice of nursing in this state by a nurse currently licensed in another state or territory whose employment requires the nurse to accompany and care for a patient in South Dakota during one such employment not to exceed three months in length. However, the nurse may not hold herself or himself out to be licensed in this state;

(8) The practice of the functions of a certified registered nurse anesthetist by a registered nurse enrolled as a student in an approved program for the preparation of certified registered nurse anesthetists;

(9) The practice of nursing in this state by a nurse currently licensed in another state, territory, or foreign country who is present in this state to provide education relative to the practice of nursing for a period of not more than five days;

(10) The administration of medications, other than by the parenteral route, by staff of community support providers, group homes, and supervised apartments certified or approved by the Department of Human Services, when under the supervision of a licensed registered nurse. The Department of Human Services, in consultation with the board, shall promulgate rules pursuant to chapter 1-26 for administration of medications by such staff;

(11) The assistance with or performance of bowel and bladder care, other than the insertion or removal of suprapubic catheters, by domestic servants, housekeepers, companions, or household aides, at the direction of a person needing such care who resides independently outside of any hospital, nursing or health care facility, or other similar institutional setting;

(12) The administration of medications, other than by the parenteral route, by staff of community mental health centers, community mental health residential facilities, and community support services programs certified or approved by the Department of Social Services. The administration of medications shall be under the direct or indirect supervision of a registered nurse. The Department of Social Services and the board shall promulgate rules pursuant to chapter 1-26 for administration of medications by such staff;

(13) The services performed in accordance with § 28-8A-10 by a personal attendant when acting at the direction of a person with a disability; and

(14) The practice of nursing included in a program of study by a registered nurse enrolled in an approved program for the preparation of a clinical nurse specialist.
Source: SL 1955, ch 91, § 10; SDC Supp 1960, § 27.0910; SL 1967, ch 101, § 10; SL 1976, ch 228, § 17; SL 1977, ch 295, § 1; SL 1979, ch 255, § 16; SL 1981, ch 278; SL 1987, ch 29, § 91; SL 1988, ch 298; SL 1989, ch 21, § 162; SL 1990, ch 303, § 1; SL 1991, ch 306; SL 1993, ch 275, § 1; SL 1994, ch 230, § 3; SL 1994, ch 298, § 2; SL 1995, ch 217, § 4; SL 1998, ch 225, § 1; SL 2009, ch 138, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2012, ch 14, § 6; SL 2016, ch 194, § 15.



§ 36-9-28.1 Repealed.

36-9-28.1. Repealed by SL 1998, ch 225, § 2.



§ 36-9-29 Board to examine, license, and renew licenses.

36-9-29. Board to examine, license, and renew licenses. The board may examine, license, and renew the licenses of qualified applicants.

Source: SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3) (f); SL 1967, ch 101, § 3 (3) (f); SL 1979, ch 255, §§ 17, 18; SL 2016, ch 194, § 16.



§ 36-9-30 Proof of education required of registered nurse.

36-9-30. Proof of education required of registered nurse. An applicant for a license to practice as a registered nurse shall submit to the board written evidence, verified by oath, that the applicant has completed an approved four-year high school course of study or the equivalent thereof as determined by the appropriate educational agency, and has completed an approved program for the preparation of registered nurses.

Source: SDC 1939, § 27.0903; SL 1947, ch 123, § 5; SL 1955, ch 91, § 4; SDC Supp 1960, § 27.0904 (1); SL 1967, ch 101, § 4 (1); SL 1975, ch 234, § 1; SL 1976, ch 228, § 18; SL 1979, ch 255, § 19; SL 1981, ch 279, § 1.



§ 36-9-30.1 Qualifications of registered nurse anesthetist.

36-9-30.1. Qualifications of registered nurse anesthetist. An applicant for licensure as a certified registered nurse anesthetist shall submit to the board written evidence, verified by oath, that the applicant:

(1) Is currently licensed or has a privilege to practice in this state as a registered nurse;

(2) Has completed an approved program for the preparation of registered nurse anesthetists;

(3) Has current certification from a national certifying body recognized by the board; and

(4) Is otherwise qualified under § 36-9-49.
Source: SL 1979, ch 255, § 20; SL 2016, ch 194, § 17.



§ 36-9-31 Examination required for registered nursing license--Issuance of license.

36-9-31. Examination required for registered nursing license--Issuance of license. Upon application and payment of the required fee, the applicant for a license to practice as a registered nurse shall pass a written examination approved by the board. Upon achieving the passing standard as determined by the board and if otherwise qualified under § 36-9-49, the board shall issue to the applicant a license to practice as a registered nurse.

Source: SDC 1939, § 27.0904; SL 1947, ch 123, § 5; SL 1955, ch 91, § 4; SDC Supp 1960, § 27.0904 (2) (a); SL 1967, ch 101, § 4 (2) (a); SL 1976, ch 228, § 19; SL 1979, ch 255, § 21; SL 1986, ch 307, § 18; SL 2016, ch 194, § 18.



§ 36-9-31.1 Temporary permit for applicant pending examination--Practice under supervision required.

36-9-31.1. Temporary permit for applicant pending examination--Practice under supervision required. Upon application and payment of the required fee, the board may issue a temporary permit to practice as a registered nurse to an applicant who has completed an approved program and is awaiting the results of the first examination she is eligible to take after the permit is issued. The permit shall become invalid upon notification to the applicant of the results of the first examination. The holder of such temporary permit may practice only under the supervision of a registered nurse.

Source: SL 1967, ch 101, § 4 (2) (b) as added by SL 1969, ch 109; SL 1975, ch 234, § 2; SL 1976, ch 228, § 20; SL 1979, ch 255, § 22; SL 1986, ch 307, § 19.



§ 36-9-31.2 Temporary anesthetist permit pending examination results.

36-9-31.2. Temporary anesthetist permit pending examination results. Upon application and payment of the required fee, the board may issue a temporary permit to practice as a certified registered nurse anesthetist to an applicant who has completed an approved program and is awaiting the results of the first examination that she is eligible to take after the temporary permit is issued. The temporary permit shall become invalid upon notification to the applicant of the results of the first examination.

Source: SL 1979, ch 255, § 23; SL 1986, ch 307, § 20.



§ 36-9-32 Licensing of registered nurse from another state or country.

36-9-32. Licensing of registered nurse from another state or country. Upon application and payment of the required fee, the board may issue a license to practice as a registered nurse by endorsement to an applicant who has been licensed as a registered nurse under the laws of another state, territory, or foreign country, if, in the opinion of the board, the applicant meets the qualifications required of registered nurses in this state at the time of original licensure. However, if any applicant for licensure by endorsement has not been engaged in the practice of nursing in the past six years, the board may establish reentry standards, by rules promulgated pursuant to chapter 1-26, and may require written evidence, verified by oath, as may be necessary to determine compliance with the standards.

Source: SDC 1939, § 27.0904; SL 1947, ch 123, § 5; SL 1955, ch 91, § 4; SDC Supp 1960, § 27.0904 (2) (b); SL 1967, ch 101, § 4 (2) (b); SL 1976, ch 228, § 21; SL 1979, ch 255, § 24; SL 1986, ch 307, § 2; SL 2016, ch 194, § 19.



§ 36-9-32.1 Temporary permit for applicant holding license from another state.

36-9-32.1. Temporary permit for applicant holding license from another state. Upon application and payment of the required fee, the board may issue a temporary permit to an applicant holding a current license as a registered nurse from any other state or territory awaiting endorsement. This permit shall bear an issuance date and a termination date and may not be valid for more than ninety days.

Source: SL 1967, ch 101, § 4 (2) (b) as added by SL 1969, ch 109; SL 1976, ch 228, § 22; SL 1979, ch 255, § 25; SL 1986, ch 307, § 21.



§ 36-9-32.2 Temporary anesthetist permit issued to applicant from another state.

36-9-32.2. Temporary anesthetist permit issued to applicant from another state. Upon application and payment of the required fee, the Board of Nursing may issue a temporary permit to practice as a registered nurse anesthetist to an applicant from another state holding a current license as a certified registered nurse anesthetist while awaiting licensure in this state. This permit shall bear an issuance date and a termination date and may not be valid for more than ninety days.

Source: SL 1979, ch 255, § 26; SL 1986, ch 307, § 22; SL 2014, ch 180, § 3.



§ 36-9-33 Repealed.

36-9-33. Repealed by SL 1976, ch 228, § 57.



§ 36-9-34 , 36-9-34.1. Repealed.

36-9-34, 36-9-34.1. Repealed by SL 1986, ch 307, §§ 23, 24.



§ 36-9-35 Fees required of registered nurses.

36-9-35. Fees required of registered nurses. The board shall promulgate by rule, pursuant to chapter 1-26, the following nonrefundable registered nurse fees which the board shall collect in advance from applicants:

(1) For initial licensure by examination or endorsement, not more than two hundred dollars, exclusive of any fee which may be required for a nationally administered examination;

(2) For reexamination, not more than the amount then required for licensure by examination;

(3) For verification of licensure to another state, territory, or foreign country, not more than thirty dollars;

(4) For initial certified registered nurse anesthetist licensure, not more than two hundred dollars;

(5) For issuance of any temporary or limited permit, not more than fifty dollars;

(6) For biennial renewal of license, not more than one hundred fifty dollars;

(7) For reinstatement of a lapsed license, the current renewal fee plus not more than one hundred dollars;

(8) For providing a transcript, not more than five dollars;

(9) For effecting a name change upon the records of a licensee, not more than twenty dollars;

(10) For issuing a duplicate license, not more than thirty dollars;

(11) For biennial renewal of certified registered nurse anesthetist license, not more than one hundred fifty dollars;

(12) For placing a license on inactive status, not more than twenty dollars;

(13) For issuance of any limited license, not more than thirty dollars.
Source: SDC 1939, § 27.0904; SL 1947, ch 123, § 11; SL 1955, ch 91, § 4; SDC Supp 1960, § 27.0904 (3); SL 1967, ch 101, § 4 (3); SL 1974, ch 248, § 1; SL 1976, ch 228, § 52; SL 1979, ch 255, § 28; SL 1981, ch 279, § 2; SL 1986, ch 307, § 3; SL 1988, ch 299; SL 1989, ch 324, § 1; SL 1989, ch 325, § 9; SL 1990, ch 304, § 1; SL 2003, ch 200, § 1; SL 2008, ch 191, § 20; SL 2016, ch 194, § 20.



§ 36-9-36 Title used by licensed registered nurse or certified registered nurse anesthetist.

36-9-36. Title used by licensed registered nurse or certified registered nurse anesthetist. A person who holds a license to practice as a registered nurse in this state may use the title registered nurse and the abbreviation, RN. A person who holds a license to practice as a certified registered nurse anesthetist in this state may use the title, certified registered nurse anesthetist abbreviated, CRNA, and the title, advanced practice registered nurse abbreviated, APRN.

Source: SDC 1939, § 27.0907; SL 1947, ch 123, § 10; SL 1955, ch 91, § 4; SDC Supp 1960, § 27.0904 (4); SL 1967, ch 101, § 4 (4); SL 1976, ch 228, § 24; SL 1979, ch 255, §§ 29, 30; SL 2014, ch 180, § 4.



§ 36-9-37 Proof of education required for practical nursing license.

36-9-37. Proof of education required for practical nursing license. An applicant for a license to practice as a licensed practical nurse shall submit to the Board of Nursing written evidence, verified by oath, that the applicant has completed an approved four-year high school course of study or its equivalent as determined by the appropriate educational agency and has completed an approved program or its equivalent for the preparation of licensed practical nurses.

Source: SL 1949, ch 109, § 5; SL 1955, ch 91, § 5; SDC Supp 1960, § 27.0905 (1); SL 1967, ch 101, § 5 (1); SL 1975, ch 234, § 3; SL 1976, ch 228, § 25; SL 1979, ch 255, § 31; SL 1981, ch 279, § 3.



§ 36-9-38 Examination required for licensed practical nursing license--Issuance of license.

36-9-38. Examination required for licensed practical nursing license--Issuance of license. Upon application and payment of the required fee, the applicant for a license to practice as a licensed practical nurse shall pass a written examination approved by the board. Upon achieving the passing standard as determined by the board and if otherwise qualified under § 36-9-49, the board shall issue to the applicant a license to practice as a licensed practical nurse.

Source: SL 1949, ch 109, § 5; SL 1955, ch 91, § 5; SDC Supp 1960, § 27.0905 (2) (a); SL 1967, ch 101, § 5 (2) (a); SL 1976, ch 228, § 26; SL 1979, ch 255, § 32; SL 1986, ch 307, § 25; SL 2016, ch 194, § 21.



§ 36-9-38.1 Temporary permit for licensed practical nursing pending examination--Practice under supervision required.

36-9-38.1. Temporary permit for licensed practical nursing pending examination--Practice under supervision required. Upon application and payment of the required fee the Board of Nursing may issue a temporary permit to practice as a licensed practical nurse to an applicant who has completed an approved program and is awaiting the results of the first examination she is eligible to take after the permit is issued. The permit shall become invalid upon notification to the applicant of the results of the first examination. The holder of a temporary permit may practice only under the supervision of a registered nurse.

Source: SL 1974, ch 248, § 3; SL 1975, ch 234, § 4; SL 1976, ch 228, § 27; SL 1979, ch 255, § 33.



§ 36-9-39 Licensing of licensed practical or vocational nurse from another state or country.

36-9-39. Licensing of licensed practical or vocational nurse from another state or country. Upon application and payment of the required fee, the board may issue a license to practice as a licensed practical nurse by endorsement to any applicant who is a graduate of an approved program or has met the requirements by equivalency and has been licensed as a licensed practical nurse or licensed vocational nurse under the laws of another state, territory, or foreign country, if, in the opinion of the board, the applicant meets the qualifications required of licensed practical nurses in this state at the time of original licensure. However, if any applicant for licensure by endorsement has not been engaged in the practice of nursing in the past six years, the board may establish reentry standards, by rules promulgated pursuant to chapter 1-26, and may require written evidence, verified by oath, as may be necessary to determine compliance with the standards.

Source: SL 1949, ch 109, § 7; SL 1955, ch 91, § 5; SDC Supp 1960, § 27.0905 (2) (b); SL 1967, ch 101, § 5 (2) (b); SL 1976, ch 228, § 28; SL 1977, ch 294, § 1; SL 1979, ch 255, § 34; SL 1986, ch 307, § 4; SL 2016, ch 194, § 22.



§ 36-9-39.1 Temporary permit for licensed practical nurse from out of state.

36-9-39.1. Temporary permit for licensed practical nurse from out of state. Upon application and payment of the required fee, the board may issue a temporary permit to an applicant holding a current license as a practical nurse from any other state or territory awaiting endorsement. This permit shall bear an issuance date and a termination date and may not be valid for more than ninety days.

Source: SL 1974, ch 248, § 4; SL 1976, ch 228, § 29; SL 1979, ch 225, § 35; SL 1986, ch 307, § 26.



§ 36-9-40 Repealed.

36-9-40. Repealed by SL 1976, ch 228, § 57.



§ 36-9-42 Repealed.

36-9-42. Repealed by SL 1986, ch 307, § 27.



§ 36-9-43 Fees required of licensed practical nurses.

36-9-43. Fees required of licensed practical nurses. The board shall promulgate by rule, pursuant to chapter 1-26, the following nonrefundable licensed practical nurse fees which the board shall collect in advance from applicants:

(1) For initial licensure by examination or endorsement, not more than two hundred dollars, exclusive of any fee which may be required for a nationally administered examination;

(2) For reexamination, not more than the amount then required for licensure by examination;

(3) For verification of licensure to another state, territory, or foreign country, not more than thirty dollars;

(4) For issuance of any temporary or limited permit, not more than fifty dollars;

(5) For biennial renewal of license, not more than one hundred fifty dollars;

(6) For reinstatement of a lapsed license, the current renewal fee plus not more than one hundred dollars;

(7) For providing a transcript, not more than five dollars;

(8) For effecting a name change upon the records of a licensee, not more than twenty dollars;

(9) For issuing a duplicate license, not more than thirty dollars;

(10) For placing a license on inactive status, not more than twenty dollars.
Source: SL 1949, ch 109, § 12; SL 1955, ch 91, § 5; SDC Supp 1960, § 27.0905 (3); SL 1967, ch 101, § 5 (3); SL 1974, ch 248, § 2; SL 1976, ch 228, § 53; SL 1979, ch 255, § 36; SL 1981, ch 279, § 4; SL 1989, ch 324, § 2; SL 1989, ch 325, § 10; SL 1990, ch 304, § 2; SL 2003, ch 200, § 2; SL 2008, ch 191, § 21; SL 2016, ch 194, § 23.



§ 36-9-44 Title used by licensed practical nurse.

36-9-44. Title used by licensed practical nurse. Any person who holds a license to practice as a licensed practical nurse in this state may use the title licensed practical nurse and the abbreviation "L.P.N."

Source: SL 1949, ch 109, § 11; SL 1955, ch 91, § 5; SDC Supp 1960, § 27.0905 (4); SL 1967, ch 101, § 5 (4); SL 1976, ch 228, § 31; SL 1979, ch 255, § 37.



§ 36-9-45 Biennial renewal of license--Expiration date--Notice by board--Fee--Period of renewal.

36-9-45. Biennial renewal of license--Expiration date--Notice by board--Fee--Period of renewal. The license of any person licensed under the provisions of this chapter shall be renewed biennially, except as provided in § 36-9-46. The expiration date shall be established by the rules of the board pursuant to chapter 1-26. The board shall provide a notice for renewal of license to each licensee at least ninety days prior to the expiration date of the person's license. The licensee shall submit the required fee to the board before the expiration date. Upon receipt of the fee, the board shall renew the license. The renewal shall render the license holder a legal practitioner of nursing as designated for the period stated on the renewed license. However, if any applicant for renewal of a license has not engaged in the practice of nursing in the past six years, the board may establish reentry standards, by rules promulgated pursuant to chapter 1-26, and may require written evidence, verified by oath, as may be necessary to determine compliance with the standards.

Source: SDC 1939, § 27.0905; SL 1947, ch 123, § 8; SL 1949, ch 109, § 9; SL 1955, ch 91, § 6; SDC Supp 1960, § 27.0906; SL 1967, ch 101, § 6; SL 1976, ch 228, § 32; SL 1979, ch 255, § 38; SL 1986, ch 307, § 5; SL 2016, ch 194, § 24.



§ 36-9-45.1 Repealed.

36-9-45.1. Repealed by SL 2016, ch 194, § 25.



§ 36-9-46 Application for inactive status--Fee.

36-9-46. Application for inactive status--Fee. A licensee may file written application with the board, accompanied by the required fee, requesting inactive status. Upon receipt of the fee, the board shall place the license on inactive status.

Source: SDC 1939, § 27.0905; SL 1947, ch 123, § 8; SL 1949, ch 109, § 9; SL 1955, ch 91, § 6; SDC Supp 1960, § 27.0906; SL 1967, ch 101, § 6; SDCL § 36-9-47; SL 1976, ch 228, § 33; SL 1977, ch 294, § 2; SL 1979, ch 255, § 40; SL 2016, ch 194, § 26.



§ 36-9-47 Reinstatement of lapsed license.

36-9-47. Reinstatement of lapsed license. Any licensee who allows a license to lapse by failure to renew the license as provided in § 36-9-45 may be reinstated by the board on satisfactory explanation for such failure to renew and payment of the required fee.

Source: SDC 1939, § 27.0905; SL 1947, ch 123, § 8; SL 1949, ch 109, § 9; SL 1955, ch 91, § 6; SDC Supp 1960, § 27.0906; SL 1967, ch 101, § 6; SL 1976, ch 228, § 34; SL 1979, ch 255, § 41; SL 2016, ch 194, § 27.



§ 36-9-47.1 Evidence of completion of reentry requirements.

36-9-47.1. Evidence of completion of reentry requirements. After a license has been lapsed or inactive for six years and the licensee has not engaged in the practice of nursing for the past six years, the board may require written evidence, verified by oath, of the licensee's successful completion of the reentry requirements as the board may establish by rules promulgated pursuant to chapter 1-26.

Source: SL 1976, ch 228, § 35; SL 1979, ch 255, § 42; SL 1981, ch 279, § 5; SL 1986, ch 307, § 6; SL 2016, ch 194, § 28.



§ 36-9-47.2 Issuance of limited license to nurse enrolled in reentry program--Application for license or renewal on completion of program.

36-9-47.2. Issuance of limited license to nurse enrolled in reentry program--Application for license or renewal on completion of program. Upon application and payment of the required fee, the board may issue a limited license to any nurse enrolled in a reentry program to practice only under the direct, personal supervision of a licensed registered nurse. Each limited license shall bear an issuance date and a termination date and may not be valid for more than ninety days. Upon successful completion of a reentry program, the nurse may apply for a license or renewal of a license.

Source: SL 1986, ch 307, § 7; SL 2016, ch 194, § 29.



§ 36-9-48 Repealed.

36-9-48. Repealed by SL 1979, ch 255, § 43.



§ 36-9-49 Grounds for denial, revocation, or suspension of license or application.

36-9-49. Grounds for denial, revocation, or suspension of license or application. In compliance with chapter 1-26, the board may deny an application for licensure or may deny, revoke, or suspend a license and may take other disciplinary or corrective action the board considers appropriate in addition to or in lieu of such an action upon proof that the applicant or licensee has:

(1) Committed fraud, deceit, or misrepresentation in procuring or attempting to procure licensure;

(2) Been convicted of a felony. The conviction of a felony means the conviction of any offense which, if committed within the State of South Dakota, would constitute a felony under its laws;

(3) Engaged in the practice of nursing under a false or incorrect name or under a fictitious or assumed business name which has not been registered pursuant to chapter 37-11 or impersonated another licensee of a like or different name;

(4) Committed an alcohol or drug related act or offense that interferes with the ability to practice nursing safely;

(5) Negligently, willfully, or intentionally acted in a manner inconsistent with the health or safety of a person entrusted to the applicant's or licensee's care;

(6) Had a license or privilege to practice as a registered nurse, licensed practical nurse, certified registered nurse anesthetist, or clinical nurse specialist denied, revoked, or suspended or had other disciplinary action taken in another state, territory, or foreign country;

(7) Violated any provisions of this chapter or the rules promulgated under it;

(8) Aided or abetted an unlicensed or uncertified person to practice nursing;

(9) Engaged in the practice of nursing during a time the applicant's or licensee's license is lapsed, on inactive status, suspended, or revoked;

(10) Engaged in unsafe nursing practice, substandard care, or unprofessional or dishonorable conduct;

(11) Exercised influence within the nurse-patient relationship for the purpose of engaging a patient in sexual activity. For the purpose of this subdivision, the patient is presumed incapable of giving free, full, and informed consent to sexual activity with the nurse; or

(12) Engaged in gross sexual harassment or sexual contact.
Source: SDC 1939, § 27.0906; SL 1947, ch 123, § 9; SL 1949, ch 109, § 10; SL 1955, ch 91, §§ 6, 9; SDC Supp 1960, §§ 27.0906, 27.0909 (1), (2); SL 1967, ch 101, §§ 6, 9 (1), (2); SDCL §§ 36-9-48, 36-9-51; SL 1976, ch 228, §§ 36 to 38; SL 1979, ch 255, § 44; SL 1993, ch 276, § 1; SL 1994, ch 299, § 1; SL 1995, ch 217, § 5; SL 2000, ch 192, § 5; SL 2005, ch 199, § 22; SL 2016, ch 194, § 30.



§ 36-9-49.1 Physical or mental condition as ground for denial, revocation or suspension--Examination--Immediate suspension upon failure to submit.

36-9-49.1. Physical or mental condition as ground for denial, revocation or suspension--Examination--Immediate suspension upon failure to submit. In addition to the provisions for summary suspension in § 1-26-29, the board may take action pursuant to § 36-9-49 upon a showing that the physical or mental condition of the licensee or applicant endangers the health or safety of a person who is or will be entrusted to the licensee's or applicant's care. A majority of the board may demand an examination of the licensee or applicant by a competent medical or psychological examiner selected by the board at the board's expense. If the licensee, or applicant fails to submit to the examination, the board may immediately suspend the license or deny the application.

Source: SDCL § 36-9-49 (7) as added by SL 1976, ch 228, § 37; SL 1979, ch 255, § 45; SL 1986, ch 307, § 29; SL 1993, ch 276, § 2; SL 2016, ch 194, § 31.



§ 36-9-50 Repealed.

36-9-50. Repealed by SL 1976, ch 228, § 57.



§ 36-9-51 Repealed.

36-9-51. Repealed by SL 1979, ch 255, § 46.



§ 36-9-51.1 Hearing required for license revocation, suspension, or reissuance.

36-9-51.1. Hearing required for license revocation, suspension, or reissuance. Any license may be suspended, revoked, or reissued only after a hearing conducted by a hearing examiner appointed by the board or by a majority of the members of the board.

Source: SL 1976, ch 228, § 39; SL 1979, ch 255, § 47; SL 1986, ch 307, § 30; SL 2016, ch 194, § 32.



§ 36-9-51.2 Revocation or suspension proceedings to conform to administrative procedure.

36-9-51.2. Revocation or suspension proceedings to conform to administrative procedure. Any proceeding relative to the revocation or suspension of a license shall otherwise conform to the procedure set forth in chapter 1-26.

Source: SL 1976, ch 228, § 40; SL 1979, ch 255, § 48; SL 2016, ch 194, § 33.



§ 36-9-51.3 Majority of board required to suspend, revoke, or reissue license.

36-9-51.3. Majority of board required to suspend, revoke, or reissue license. Any decision of the board to suspend, revoke, or reissue a license requires a majority vote of the board.

Source: SL 1976, ch 228, § 41; SL 1979, ch 255, § 49; SL 1986, ch 307, § 31; SL 2016, ch 194, § 34.



§ 36-9-51.4 Appeal by aggrieved party from board actions.

36-9-51.4. Appeal by aggrieved party from board actions. Any party aggrieved by any act, ruling, or decision of the board relating to the refusal to grant, the denial, revocation, suspension, or reissuance of a license may appeal pursuant to chapter 1-26.

Source: SL 1976, ch 228, § 42; SL 1979, ch 255, § 50; SL 1986, ch 307, § 32; SL 2016, ch 194, § 35.



§ 36-9-52 to 36-9-56. Repealed.

36-9-52 to 36-9-56. Repealed by SL 1976, ch 228, § 57.



§ 36-9-57 Reissuance of revoked or suspended license.

36-9-57. Reissuance of revoked or suspended license. Any revoked or suspended license may be reissued at the discretion of the board upon a finding of good cause.

Source: SL 1955, ch 91, § 9; SDC Supp 1960, § 27.0909 (2); SL 1967, ch 101, § 9 (2); SL 1979, ch 255, § 51; SL 1986, ch 307, § 33; SL 2016, ch 194, § 36.



§ 36-9-58 Approval by board of curricula and educational standards.

36-9-58. Approval by board of curricula and educational standards. The board may approve curricula and standards for educational programs preparing persons for licensure under this chapter.

Source: SL 1947, ch 123, § 3; SL 1949, ch 109, § 3; SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3) (b); SL 1967, ch 101, § 3 (3) (b); SDCL § 36-9-58.1; SL 1972, ch 204, § 4; SL 1976, ch 228, § 43; SL 1980, ch 255; SL 1986, ch 307, § 34; SL 2016, ch 194, § 37.



§ 36-9-58.1 Repealed.

36-9-58.1. Repealed by SL 1976, ch 228, § 57.



§ 36-9-58.2 Application by institution to provide educational program.

36-9-58.2. Application by institution to provide educational program. An institution desiring to conduct an approved program shall apply to the Board of Nursing and submit evidence that it is prepared to provide a program that will meet the approval of the board.

Source: SL 1955, ch 91, § 8; SDC Supp 1960, § 27.0908 (1); SL 1967, ch 101, § 8 (1); SDCL, § 36-9-62; SL 1976, ch 228, § 45; SL 1979, ch 255, § 52.



§ 36-9-58.3 Survey of educational program of applicant institution--Interim approval.

36-9-58.3. Survey of educational program of applicant institution--Interim approval. A survey of the educational program of any institution applying under § 36-9-58.2 shall be made by the board. If the board finds that the curricula and standards required by it and this chapter are met, the institution's program shall receive interim approval until a survey is made following graduation of the first class.

Source: SL 1947, ch 123, § 3; SL 1949, ch 109, § 3; SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3) (c), (d); SL 1967, ch 101, § 3 (3) (d); SDCL, §§ 36-9-59, 36-9-60; SL 1976, ch 228, § 44; SL 1979, ch 255, § 53; SL 1986, ch 307, § 35.



§ 36-9-58.4 Denial of approval of educational program.

36-9-58.4. Denial of approval of educational program. The Board of Nursing may, pursuant to chapter 1-26, deny approval of any educational program for failure to meet prescribed curricula or standards.

Source: SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3) (e); SL 1967, ch 101, § 3 (3) (e); SDCL, § 36-9-65; SL 1979, ch 255, § 54.



§ 36-9-59 to 36-9-63. Repealed.

36-9-59 to 36-9-63. Repealed by SL 1979, ch 255, §§ 55 to 60.



§ 36-9-64 Survey of approved programs in state--Report to board.

36-9-64. Survey of approved programs in state--Report to board. The board may survey all approved programs in the state.

Source: SL 1955, ch 91, § 8; SDC Supp 1960, § 27.0908 (2); SL 1967, ch 101, § 8 (2); SDCL, § 36-9-63; SL 1976, ch 228, §§ 46, 47; SL 1979, ch 255, § 61; SL 1986, ch 307, § 36.



§ 36-9-64.1 Fee and expenses for survey of educational institution.

36-9-64.1. Fee and expenses for survey of educational institution. The Board of Nursing shall collect a fee from any institution being surveyed not to exceed one hundred dollars per day plus the actual expenses for any persons conducting the survey.

Source: SL 1976, ch 228, § 54; SDCL Supp, § 36-9-59.1; SL 1979, ch 255, § 65.



§ 36-9-65 Repealed.

36-9-65. Repealed by SL 1979, ch 255, § 62.



§ 36-9-66 Notice to institution of failure to maintain educational standards.

36-9-66. Notice to institution of failure to maintain educational standards. If the Board of Nursing determines that any approved program is not maintaining the curricula or standards required by the statutes and by the board, notice thereof shall be immediately given by the board to the institution conducting the program.

Source: SL 1955, ch 91, § 8; SDC Supp 1960, § 27.0908 (2); SL 1967, ch 101, § 8 (2); SL 1979, ch 255, § 63.



§ 36-9-67 Withdrawal of board approval on failure to correct deficiencies.

36-9-67. Withdrawal of board approval on failure to correct deficiencies. If an institution fails to correct the deficiencies for which notice is given pursuant to § 36-9-66 to the satisfaction of the Board of Nursing within a reasonable time, the board shall conduct proceedings under chapter 1-26 and may, if appropriate, withdraw its approval of an institution's program.

Source: SL 1955, ch 91, § 8; SDC Supp 1960, § 27.0908 (2); SL 1967, ch 101, § 8 (2); SL 1976, ch 228, § 48; SL 1979, ch 255, § 64.



§ 36-9-67.1 Educational programs conducted or sponsored by board.

36-9-67.1. Educational programs conducted or sponsored by board. The Board of Nursing may conduct or sponsor such studies, workshops, or refresher courses as deemed necessary by the board.

Source: SL 1967, ch 101, § 3 (3) (p); SDCL, § 36-9-61; SL 1979, ch 255, § 66.



§ 36-9-68 Prohibited acts--Misdemeanor.

36-9-68. Prohibited acts--Misdemeanor. No person may:

(1) Sell or fraudulently obtain or furnish a diploma, license, renewal of license, or any other record necessary to practice nursing under this chapter or aid or abet in such actions;

(2) Practice nursing as defined in this chapter under cover of any diploma, license, renewal of license, or other record necessary to practice nursing under this chapter that was illegally or fraudulently obtained or signed or was issued unlawfully or under fraudulent representation;

(3) Practice or offer to practice as a registered nurse, licensed practical nurse, registered nurse anesthetist, or clinical nurse specialist without being licensed under this chapter;

(4) Use in connection with the person's name a sign, card, device, or other designation tending to imply that the person is a registered nurse, a licensed practical nurse, a certified registered nurse anesthetist, or a clinical nurse specialist without being licensed under this chapter;

(5) Practice nursing as defined in this chapter during any time that the person's license is lapsed, on inactive status, suspended, or revoked;

(6) Conduct a nursing education program for the preparation of registered nurses, licensed practical nurses, certified registered nurse anesthetists, or clinical nurse specialists unless the program has been approved by the board; or

(7) Otherwise violate any of the provisions of this chapter.

A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, §§ 27.0907, 27.9921; SL 1947, ch 123, §§ 10, 12; SL 1949, ch 109, §§ 11, 13; SL 1955, ch 91, §§ 1, 11; SDC Supp 1960, §§ 27.0901, 27.9944, 27.9955; SL 1967, ch 101, §§ 1, 12; SDCL § 36-9-27; SL 1976, ch 228, §§ 16, 49; SL 1977, ch 190, §§ 157, 158; SL 1979, ch 255, § 67; SL 1994, ch 300, § 1; SL 1995, ch 217, § 6; SL 2016, ch 194, § 38.



§ 36-9-69 Single act as proof of violation.

36-9-69. Single act as proof of violation. It shall be necessary to prove in any prosecution for any violation of this chapter only a single act prohibited by law or a single holding out or an attempt without proving a general course of conduct in order to constitute a violation.

Source: SL 1955, ch 91, § 11; SDC Supp 1960, § 27.9955; SL 1967, ch 101, § 12.



§ 36-9-70 Board to prosecute violations.

36-9-70. Board to prosecute violations. The Board of Nursing may prosecute all persons violating this chapter and may incur such necessary expenses therefor.

Source: SDC 1939, § 27.0907; SL 1947, ch 123, § 10; SL 1949, ch 109, § 11; SL 1955, ch 91, § 3; SDC Supp 1960, § 27.0903 (3) (i); SL 1967, ch 101, § 3 (3) (i); SL 1979, ch 255, § 68.



§ 36-9-71 Unlicensed practice of nursing as public nuisance.

36-9-71. Unlicensed practice of nursing as public nuisance. The practice as a registered nurse or licensed practical nurse by any person who has not been issued a license under the provisions of this chapter, or whose license has been suspended, revoked or has lapsed, is hereby declared to be inimical to the public welfare and to constitute a public nuisance.

Source: SL 1955, ch 91, § 12; SDC Supp 1960, § 27.0911; SL 1967, ch 101, § 11; SL 1976, ch 228, § 50.



§ 36-9-72 Injunction to prevent unlawful practice--Election of remedies.

36-9-72. Injunction to prevent unlawful practice--Election of remedies. The board may in the name of the people of the State of South Dakota, through the attorney general of the State of South Dakota, or in the board's own name apply for an injunction in the circuit court for the county of the person's residence to enjoin any person who:

(1) Is unlawfully practicing nursing as defined in this chapter without a license issued by the board;

(2) Is practicing nursing as defined in this chapter under a license that is lapsed, on inactive status, suspended, or revoked;

(3) Is endangering, or threatening to endanger, the health or safety of those entrusted to the licensee's or applicant's care in the practice of nursing as defined in this chapter.

An action for injunction is an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election. Upon the filing of a verified complaint, the court, if satisfied by affidavit or otherwise, that the person is or has been engaging in unlawful or dangerous practice as described in this section, may issue a temporary injunction, without notice or bond, enjoining the defendant from further practice as a registered nurse, licensed practical nurse, certified registered nurse anesthetist, or clinical nurse specialist.

Source: SL 1955, ch 91, § 12; SDC Supp 1960, § 27.0911; SL 1967, ch 101, § 11; SL 1976, ch 228, § 51; SL 1979, ch 255, § 69; SL 1995, ch 217, § 7; SL 2016, ch 194, § 39.



§ 36-9-75 Repealed.

36-9-75. Repealed by SL 1986, ch 307, § 37.



§ 36-9-76 Nurses' education assistance scholarship.

36-9-76. Nurses' education assistance scholarship. The South Dakota Board of Nursing may establish a nurses' education assistance scholarship program and adopt rules pursuant to chapter 1-26 to provide the criteria for applicant eligibility and program administration.

Source: SL 1989, ch 325, § 1; SL 2014, ch 180, § 5.



§ 36-9-77 Funding for education assistance scholarship program.

36-9-77. Funding for education assistance scholarship program. Funding for the nurses' education assistance scholarship program shall be established as follows:

(1) By setting aside in a special account ten dollars of each registered nurse and licensed practical nurse biennial license renewal fee;

(2) Donations and bequests from individuals wishing to further the intent of the nurses' education assistance scholarship program; and

(3) Additional funds as may from time to time be designated by the board.
Source: SL 1989, ch 325, § 2; SL 2014, ch 180, § 6.



§ 36-9-78 Qualification criteria for education assistance scholarship.

36-9-78. Qualification criteria for education assistance scholarship. To qualify for the nurses' education assistance scholarship program the applicant shall meet the following criteria:

(1) Be a citizen of the United States and a South Dakota resident for a minimum of one year immediately preceding the date of application;

(2) Meet the criteria established by the South Dakota Board of Nursing;

(3) Be accepted into a board approved nursing education program for licensed practical nurses or registered nurses whether leading to initial licensure or degree enhancement; and

(4) Have or maintain a satisfactory grade for progression in the nursing education program as determined by the faculty of the institution.
Source: SL 1989, ch 325, § 3; SL 2014, ch 180, § 7.



§ 36-9-79 Number and distribution of scholarships from education assistance program.

36-9-79. Number and distribution of scholarships from education assistance program. The number and distribution of scholarships from the nurses' education assistance scholarship program shall be determined annually by the South Dakota Board of Nursing. However, the total scholarship amount shall be distributed for registered nurses' basic education and degree enhancement and licensed practical nurses' basic education proportionate to the number of licensees in each category on an annual basis.

Source: SL 1989, ch 325, § 4; SL 2014, ch 180, § 8.



§ 36-9-80 Restrictions on distributions from education assistance program.

36-9-80. Restrictions on distributions from education assistance program. Distributions from the nurses' education assistance scholarship program are subject to the following:

(1) The amount of each scholarship shall be determined annually by the South Dakota Board of Nursing but may not exceed the sum of one thousand dollars per full academic year; and

(2) Funds from this scholarship program shall be disbursed on an annual basis and shall be disbursed to the institution which the applicant attends and not directly to the scholarship recipient. The institution may only credit nurses' education assistance scholarship program funds to the payment of tuition, books, fees, and other direct educational expenses. Room and board may not be considered a direct educational expense.
Source: SL 1989, ch 325, § 5; SL 2014, ch 180, § 9.



§ 36-9-81 to 36-9-83. Repealed.

36-9-81 to 36-9-83. Repealed by SL 2014, ch 180, §§ 10 to 12.



§ 36-9-84 Definition of durable medical equipment or therapeutic device.

36-9-84. Definition of durable medical equipment or therapeutic device. For the purposes of § 36-9-87, durable medical equipment or therapeutic device is an appliance, apparatus, or product intended for use in nursing diagnosis or treatment and in the prevention of disease or maintenance or restoration of health that are required to implement the overall plan of care.

Source: SL 1995, ch 217, § 2.



§ 36-9-85 Evidence of qualifications required for license as clinical nurse specialist.

36-9-85. Evidence of qualifications required for license as clinical nurse specialist. Any person practicing or offering to practice as a clinical nurse specialist in this state shall submit evidence of qualifications to the Board of Nursing and shall be licensed as provided by this chapter.

Source: SL 1995, ch 217, § 8.



§ 36-9-86 Requirements for license as clinical nurse specialist.

36-9-86. Requirements for license as clinical nurse specialist. An applicant for licensure as a clinical nurse specialist shall submit to the board written evidence, verified by oath, that the applicant:

(1) Is currently licensed by the board as a registered nurse or has a privilege to practice in this state;

(2) Has completed an accredited graduate or post-graduate level advanced practice registered nurse program in the clinical nurse specialist role;

(3) Is currently certified by a national certifying body recognized by the board in the clinical nurse specialist role; and

(4) Is otherwise qualified under § 36-9-49.

Any person licensed pursuant to §§ 36-9-85 to 36-9-91, inclusive, prior to July 1, 1996, is exempt from subdivision (3) of this section. The board may promulgate rules, pursuant to chapter 1-26, regarding the application and examination process for licensure as a clinical nurse specialist.

Source: SL 1995, ch 217, § 9; SL 2016, ch 194, § 40.



§ 36-9-87 Practice of a licensed clinical nurse specialist.

36-9-87. Practice of a licensed clinical nurse specialist. In addition to performing all those functions within the scope of practice of a registered nurse as provided in this chapter, the practice of a licensed clinical nurse specialist, by means of graduate education in nursing and additional clinical preparation which provides for knowledge, judgment, and skills beyond that required of a registered nurse licensed under this chapter, means to:

(1) Provide advanced nursing assessment, nursing interventions, and nursing care management in a clinical specialty area in a variety of settings, by integrating the areas of education, research, consultation, and leadership into their clinical role;

(2) Utilize advanced nursing skills and knowledge to coordinate and manage highly complex nursing care problems across settings, across disciplines and agencies, and throughout the life span in a clinical specialty area; and

(3) In collaboration with a licensed physician, prior to care being provided, order and dispense durable medical equipment or therapeutic devices or refer clients to qualified licensed providers under Title 36.

Nothing in this section would preclude the retail sale or rental of durable medical equipment as defined in subdivision 10-45-1(7), or would prevent or restrict the practice, service, or activity of a person licensed in this state by any other law from engaging in the profession or occupation for which that person is licensed if that person is performing services within an authorized scope of practice.

Source: SL 1995, ch 217, § 10.



§ 36-9-88 Title used by clinical nurse specialist.

36-9-88. Title used by clinical nurse specialist. A person who holds a license to practice as a clinical nurse specialist in this state may use the title, clinical nurse specialist and the abbreviation, CNS, and the title, advanced practice registered nurse, and the abbreviation, APRN.

Source: SL 1995, ch 217, § 11; SL 2014, ch 180, § 13.



§ 36-9-89 Temporary permit for clinical nurse specialist awaiting exam results.

36-9-89. Temporary permit for clinical nurse specialist awaiting exam results. Upon application and payment of the required fee, the board may issue a temporary permit to practice as a clinical nurse specialist to an applicant who has completed an approved program and is awaiting the results of the first examination that the applicant is eligible to take after the permit is issued. The temporary permit shall become invalid upon notification to the applicant of the results of the first examination.

Source: SL 1995, ch 217, § 12.



§ 36-9-90 Temporary permit for out of state licensed clinical nurse specialist applicant--Issuance date and termination date.

36-9-90. Temporary permit for out of state licensed clinical nurse specialist applicant--Issuance date and termination date. Upon application and payment of the required fee, the Board of Nursing may issue a temporary permit to practice as a clinical nurse specialist to an applicant from another state holding a current license as a clinical nurse specialist while awaiting licensure in this state. This permit shall bear an issuance date and a termination date and may not be valid for more than ninety days.

Source: SL 1995, ch 217, § 13.



§ 36-9-91 Fees required of clinical nurse specialists.

36-9-91. Fees required of clinical nurse specialists. The board shall promulgate rules, pursuant to chapter 1-26, to establish the following fees for clinical nurse specialists:

(1) For initial licensure by examination or endorsement, not more than two hundred dollars, exclusive of any fee which may be required for a nationally administered examination;

(2) For verification of licensure to another state, territory, or foreign country, not more than thirty dollars;

(3) For issuance of a temporary permit, not more than fifty dollars;

(4) For biennial renewal of license, not more than one hundred fifty dollars;

(5) For reinstatement of a lapsed license, the current renewal fee plus not more than one hundred dollars;

(6) For providing a transcript, not more than five dollars;

(7) For issuing a duplicate license, not more than thirty dollars;

(8) For placing a license on inactive status, not more than twenty dollars; and

(9) For effecting a name change upon the records of a license, not more than twenty dollars.

The fees shall be paid in advance and are not refundable.

Source: SL 1995, ch 217, § 14; SL 2003, ch 200, § 3; SL 2016, ch 194, § 41.



§ 36-9-92 Interstate Nurse Licensure Compact.

36-9-92. Interstate Nurse Licensure Compact. The Nurse Licensure Compact is enacted into law and entered into with all other jurisdictions that legally join the compact, which is substantially as follows:

ARTICLE I

Findings and Declaration of Purpose

(a) The party states find that:

(1) The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws;

(2) Violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public;

(3) The expanded mobility of nurses and the use of advanced communication technologies as part of our nation's health care delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation;

(4) New practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex; and

(5) The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and states.

(b) The general purposes of this Compact are to:

(1) Facilitate the states' responsibility to protect the public's health and safety;

(2) Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

(3) Facilitate the exchange of information between party states in the areas of nurse regulation, investigation, and adverse actions;

(4) Promote compliance with the laws governing the practice of nursing in each jurisdiction; and

(5) Invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses.

ARTICLE II

Definitions

Terms used in this Compact mean:

(a) "Adverse action," a home or remote state action.

(b) "Alternative program,'a voluntary, nondisciplinary monitoring program approved by a nurse licensing board.

(c) "Coordinated licensure information system," an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws, which is administered by a nonprofit organization composed of and controlled by state nurse licensing boards.

(d) "Current significant investigative information,":

(1) Investigative information that a licensing board, after a preliminary inquiry that includes notification and an opportunity for the nurse to respond if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or

(2) Investigative information that indicates that the nurse represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond.

(e) "Home state," the party state which is the nurse's primary state of residence.

(f) "Home state action," any administrative, civil, equitable, or criminal action permitted by the home state's laws which are imposed on a nurse by the home state's licensing board or other authority including actions against an individual's license such as: revocation, suspension, probation, or any other action which affects a nurse's authorization to practice.

(g) "Licensing board," a party state's regulatory body responsible for issuing nurse licenses.

(h) "Multistate licensure privilege," current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical/vocational nurse in such party state. All party states have the authority, in accordance with existing state due process law, to take actions against the nurse's privilege such as: revocation, suspension, probation, or any other action which affects a nurse's authorization to practice.

(i) "Nurse," a registered nurse or licensed practical/vocational nurse, as those terms are defined by each party's state practice laws.

(j) "Party state," any state that has adopted this Compact.

(k) "Remote state," a party state, other than the home state:

(1) Where the patient is located at the time nursing care is provided; or

(2) In the case of the practice of nursing not involving a patient, in such party state where the recipient of nursing practice is located.

(l) "Remote state action,":

(1) Any administrative, civil, equitable, or criminal action permitted by a remote state's laws which are imposed on a nurse by the remote state's licensing board or other authority including actions against an individual's multistate licensure privilege to practice in the remote state; and

(2) Cease and desist and other injunctive or equitable orders issued by remote states or the licensing boards thereof.

(m) "State," a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(n) "State practice laws," those individual party's state laws and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. The term, state practice laws, does not include the initial qualifications for licensure or requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

ARTICLE III

General Provisions and Jurisdiction

(a) A license to practice registered nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a registered nurse in such party state. A license to practice licensed practical/vocational nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a licensed practical/vocational nurse in such party state. In order to obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal as well as all other applicable state laws.

(b) Party states may, in accordance with state due process laws, limit or revoke the multistate licensure privilege of any nurse to practice in their state and may take any other actions under their applicable state laws necessary to protect the health and safety of their citizens. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

(c) Every nurse practicing in a party state must comply with the state practice laws of the state in which the patient is located at the time care is rendered. In addition, the practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of a party state. The practice of nursing will subject a nurse to the jurisdiction of the nurse licensing board and the courts, as well as the laws, in that party state.

(d) This Compact does not affect additional requirements imposed by states for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license to practice registered nursing if one is required by state law as a precondition for qualifying for advanced practice registered nurse authorization.

(e) Individuals not residing in a party state shall continue to be able to apply for nurse licensure as provided for under the laws of each party state. However, the license granted to these individuals will not be recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.

ARTICLE IV

Applications for Licensure in a Party State

(a) Upon application for a license, the licensing board in a party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any restrictions on the multistate licensure privilege, and whether any other adverse action by any state has been taken against the license.

(b) A nurse in a party state shall hold licensure in only one party state at a time, issued by the home state.

(c) A nurse who intends to change primary state of residence may apply for licensure in the new home state in advance of such change. However, new licenses will not be issued by a party state until after a nurse provides evidence of change in primary state of residence satisfactory to the new home state's licensing board.

(d) When a nurse changes primary state of residence by:

(1) Moving between two party states, and obtains a license from the new home state, the license from the former home state is no longer valid;

(2) Moving from a nonparty state to a party state, and obtains a license from the new home state, the individual state license issued by the nonparty state is not affected and will remain in full force if so provided by the laws of the nonparty state;

(3) Moving from a party state to a nonparty state, the license issued by the prior home state converts to an individual state license, valid only in the former home state, without the multistate licensure privilege to practice in other party states.

ARTICLE V

Adverse Actions

In addition to the General Provisions described in Article III, the following provisions apply:

(a) The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions including the factual and legal basis for such action, if known. The licensing board of a remote state shall also promptly report any significant current investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of any such reports.

(b) The licensing board of a party state shall have the authority to complete any pending investigations for a nurse who changes primary state of residence during the course of such investigations. It shall also have the authority to take appropriate action, and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions.

(c) A remote state may take adverse action affecting the multistate licensure privilege to practice within that party state. However, only the home state shall have the power to impose adverse action against the license issued by the home state.

(d) For purposes of imposing adverse action, the licensing board of the home state shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, it shall apply its own state laws to determine appropriate action.

(e) The home state may take adverse action based on the factual findings of the remote state, so long as each state follows its own procedures for imposing such adverse action.

(f) Nothing in this Compact shall override a party state's decision that participation in an alternative program may be used in lieu of licensure action and that such participation shall remain non-public if required by the party state's laws. Party states must require nurses who enter any alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from such other party state.

ARTICLE VI

Additional Authorities Invested in Party State Nurse Licensing Boards

Notwithstanding any other powers, party state nurse licensing boards shall have the authority to:

(a) If otherwise permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse;

(b) Issue subpoenas for both hearings and investigations which require the attendance and testimony of witnesses, and the production of evidence. Subpoenas issued by a nurse licensing board in a party state for the attendance and testimony of witnesses, and/r the production of evidence from another party state, shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage, and other fees required by the service statutes of the state where the witnesses and/r evidence are located.

(c) Issue cease and desist orders to limit or revoke a nurse's authority to practice in their state;

(d) Promulgate uniform rules and regulations as provided for in Article VIII(c).

ARTICLE VII

Coordinated Licensure Information System

(a) All party states shall participate in a cooperative effort to create a coordinated data base of all licensed registered nurses and licensed practical/vocational nurses. This system will include information on the licensure and disciplinary history of each nurse, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

(b) Notwithstanding any other provision of law, all party states' licensing boards shall promptly report adverse actions, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action, denials of applications, and the reasons for such denials, to the coordinated licensure information system.

(c) Current significant investigative information shall be transmitted through the coordinated licensure information system only to party state licensing boards.

(d) Notwithstanding any other provision of law, all party states' licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing state.

(e) Any personally identifiable information obtained by a party states' licensing board from the coordinated licensure information system may not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

(f) Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information, shall also be expunged from the coordinated licensure information system.

(g) The Compact administrators, acting jointly with each other and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection, and exchange of information under this Compact.

ARTICLE VIII

Compact Administration and Interchange of Information

(a) The head of the nurse licensing board, or his or her designee, of each party state shall be the administrator of this Compact for his or her state.

(b) The Compact administrator of each party state shall furnish to the Compact administrator of each other party state any information and documents including, but not limited to, a uniform data set of investigations, identifying information, licensure data, and disclosable alternative program participation information to facilitate the administration of this Compact.

(c) Compact administrators shall have the authority to develop uniform rules to facilitate and coordinate implementation of this Compact. These uniform rules shall be adopted by party states, under the authority invested under Article VI(d).

ARTICLE IX

Immunity

No party state or the officers or employees or agents of a party state's nurse licensing board who acts in accordance with the provisions of this Compact is liable on account of any act or omission in good faith while engaged in the performance of their duties under this Compact. Good faith in this article does not include willful misconduct, gross negligence, or recklessness.

ARTICLE X

Entry into Force, Withdrawal, and Amendment

(a) This Compact shall enter into force and become effective as to any state when it has been enacted into the laws of that state. Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the withdrawing state has given notice of the withdrawal to the executive heads of all other party states.

(b) No withdrawal affects the validity or applicability by the licensing boards of states remaining party to the Compact of any report of adverse action occurring prior to the withdrawal.

(c) Nothing contained in this Compact may be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with the other provisions of this Compact.

(d) This Compact may be amended by the party states. No amendment to this Compact becomes effective and binding upon the party states unless and until it is enacted into the laws of all party states.

ARTICLE XI

Construction and Severability

(a) This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance may not be affected thereby. If this Compact is held contrary to the constitution of any state party thereto, the Compact remains in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

(b) In the event party states find a need for settling disputes arising under this Compact:

(1) The party states may submit the issues in dispute to an arbitration panel which will be comprised of an individual appointed by the Compact administrator in the home state; an individual appointed by the Compact administrator in the remote state or states involved; and an individual mutually agreed upon by the Compact administrators of all the party states involved in the dispute; and

(2) The decision of a majority of the arbitrators shall be final and binding.
Source: SL 2000, ch 192, § 1.



§ 36-9-93 Head of nurse licensing board defined.

36-9-93. Head of nurse licensing board defined. The head of the nurse licensing board as used to define the compact administrator in Article VIII(a) means the executive secretary of the Board of Nursing.

Source: SL 2000, ch 192, § 2.



§ 36-9-94 Practice privileges--Power of board to limit or revoke.

36-9-94. Practice privileges--Power of board to limit or revoke. The Board of Nursing may limit, revoke, or take other action against a person's practice privilege in this state if disciplinary action has been taken on the person's practice privilege granted by another party state.

Source: SL 2000, ch 192, § 3.



§ 36-9-95 Nursing workforce center established--Funding.

36-9-95. Nursing workforce center established--Funding. The Board of Nursing shall establish a nursing workforce center. The board shall charge a fee of ten dollars upon the biennial renewal of each registered nurse and practical nurse license in addition to the license renewal fee for the funding of the nursing workforce center. Donations and bequests from persons to further the intent of the nursing workforce center or additional funds designated by the board may also be accepted and placed in the restricted fund.

Source: SL 2002, ch 178, § 1.



§ 36-9-96 Powers of nursing workforce center.

36-9-96. Powers of nursing workforce center. The nursing workforce center may address issues regarding the supply, demand, and need for nurses, including issues of recruitment, retention, educational preparation, and utilization of nurses. In addition, the nursing workforce center may:

(1) Maintain a database on the supply, demand, and need for nurses in the state;

(2) Convene representatives of nurses, health care providers, consumers, educators, government officials, and other individuals in business and industry to review and comment on data analysis; make recommendations for strategic action; and evaluate effectiveness of actions implemented;

(3) Provide electronic access to comprehensive information and research conducted by the nursing workforce center;

(4) Evaluate the effectiveness of nursing education articulation and support for nursing education mobility;

(5) Promote strategies to improve nursing workplace environments and promote nursing leadership development; and

(6) Evaluate the effectiveness of state initiatives implemented to address nursing workforce capacities and requirements.
Source: SL 2002, ch 178, § 2.



§ 36-9-97 Criminal background investigation of applicants and licensees subject to disciplinary investigation--Cooperation required--Fees.

36-9-97. Criminal background investigation of applicants and licensees subject to disciplinary investigation--Cooperation required--Fees. Each applicant for licensure as a registered nurse, licensed practical nurse, certified registered nurse anesthetist, or clinical nurse specialist in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the Board of Nursing shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained prior to permanent licensure of the applicant. The Board of Nursing may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the board. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2006, ch 198, § 1.



§ 36-9-98 Nurse Licensure Compact.

36-9-98. Nurse Licensure Compact. The Nurse Licensure Compact is enacted into law and entered into with all other jurisdictions that legally join the compact, which is substantially as follows:

ARTICLE I

Finding and Declaration of Purpose

(a) The party states find that:

(1) The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws;

(2) Violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public;

(3) The expanded mobility of nurses and the use of advanced communication technologies as part of our nation's health care delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation;

(4) New practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex;

(5) The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant for both nurses and states; and

(6) Uniformity of nurse licensure requirements throughout the states promotes public safety and public health benefits.

(b) The general purposes of this compact are to:

(1) Facilitate the states' responsibility to protect the public's health and safety;

(2) Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

(3) Facilitate the exchange of information between party states in the areas of nurse regulation, investigation, and adverse actions;

(4) Promote compliance with the laws governing the practice of nursing in each jurisdiction;

(5) Invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses;

(6) Decrease redundancies in the consideration and issuance of nurse licenses; and

(7) Provide opportunities for interstate practice by nurses who meet uniform licensure requirements.

ARTICLE II

Definitions

As used in this Compact:

(a) "Adverse action," means any administrative, civil, equitable, or criminal action permitted by a state's laws which is imposed by a licensing board or other authority against a nurse, including actions against an individual's license or multistate licensure privilege such as revocation, suspension, probation, monitoring of the licensee, limitation on the licensee's practice, or any other encumbrance on licensure affecting a nurse's authorization to practice, including issuance of a cease and desist action.

(b) "Alternative program," means a nondisciplinary monitoring program approved by a licensing board.

(c) "Coordinated licensure information system," means an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws that is administered by a nonprofit organization composed of and controlled by licensing bodies.

(d) "Current significant investigative information," means:

(1) Investigative information that a licensing board, after a preliminary inquiry that includes notification and an opportunity for the nurse to respond, if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or

(2) Investigative information that indicates that the nurse represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond.

(e) "Encumbrance," means a revocation or suspension of, or any limitation on, the full and unrestricted practice of nursing imposed by a licensing board.

(f) "Home state," means the party state which is the nurse's primary state of residence.

(g) "Licensing board," means a party state's regulatory body responsible for issuing nurse licenses.

(h) "Multistate license," means a license to practice as a registered or a licensed practical/vocational nurse (LPN/VN) issued by a home state licensing board that authorizes the licensed nurse to practice in all party states under a multistate licensure privilege.

(i) "Multistate licensure privilege," means a legal authorization associated with a multistate license permitting the practice of nursing as either a registered nurse (RN) or LPN/VN in a remote state.

(j) "Nurse," means RN or LPN/VN, as those terms are defined by each party state's practice laws.

(k) "Party state," means any state that has adopted this compact.

(l) "Remote state," means a party state, other than the home state.

(m) "Single-state license," means a nurse license issued by a party state that authorizes practice only within the issuing state and does not include a multistate licensure privilege to practice in any other party state.

(n) "State," means a state, territory, or possession of the United States and the District of Columbia.

(o) "State practice laws," means a party state's laws, rules, and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. State practice laws do not include requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

ARTICLE III

General Provisions and Jurisdiction

(a) A multistate license to practice registered or licensed practical/vocational nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a nurse to practice as a registered nurse (RN) or as a licensed practical/vocational nurse (LPN/VN), under a multistate licensure privilege, in each party state.

(b) A state must implement procedures for considering the criminal history records of applicants for initial multistate license or licensure by endorsement. Such procedures shall include the submission of fingerprints or other biometric-based information by applicants for the purpose of obtaining an applicant's criminal history record information from the Federal Bureau of Investigation and the agency responsible for retaining the state's criminal records.

(c) Each party state shall require the following for an applicant to obtain or retain a multistate license in the home state:

(1) Meets the home state's qualifications for licensure or renewal of licensure, as well as all other applicable state laws;

(2)(i) Has graduated or is eligible to graduate from a licensing board-approved RN or LPN/VN prelicensure education program; or

(ii) Has graduated from a foreign RN or LPN/VN prelicensure education program that (a) has been approved by the authorized accrediting body in the applicable country and (b) has been verified by an independent credentials review agency to be comparable to a licensing board-approved prelicensure education program;

(3) Has, if a graduate of a foreign prelicensure education program not taught in English or if English is not the individual's native language, successfully passed an English proficiency examination that includes the components of reading, speaking, writing, and listening;

(4) Has successfully passed an NCLEX-RN® or NCLEX-PN® Examination or recognized predecessor, as applicable;

(5) Is eligible for or holds an active, unencumbered license;

(6) Has submitted, in connection with an application for initial licensure or licensure by endorsement, fingerprints or other biometric data for the purpose of obtaining criminal history record information from the Federal Bureau of Investigation and the agency responsible for retaining that state's criminal records;

(7) Has not been convicted or found guilty, or has entered into an agreed disposition, of a felony offense under applicable state or federal criminal law;

(8) Has not been convicted or found guilty, or has entered into an agreed disposition, of a misdemeanor offense related to the practice of nursing as determined on a case-by-base basis;

(9) Is not currently enrolled in an alternative program;

(10) Is subject to self-disclosure requirements regarding current participation in an alternative program; and

(11) Has a valid United States social security number.

(d) All party states shall be authorized, in accordance with existing state due process law, to take adverse action against a nurse's multistate licensure privilege such as revocation, suspension, probation or any other action that affects a nurse's authorization to practice under a multistate licensure privilege, including cease and desist actions. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

(e) A nurse practicing in a party state must comply with the state practice laws of the state in which the client is located at the time service is provided. The practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of the party state in which the client is located. The practice of nursing in a party state under a multistate licensure privilege will subject a nurse to the jurisdiction of the licensing board, the courts and the laws of the party state in which the client is located at the time the service is provided.

(f) Individuals not residing in a party state shall continue to be able to apply for a party state's single-state license as provided under the laws of each party state. However, the single-state license granted to these individuals will not be recognized as granting the privilege to practice nursing in any other party state. Nothing in this compact shall affect the requirements established by a party state for the issuance of a single-state license.

(g) Any nurse holding a home state multistate license, on the effective date of this compact may retain and renew the multistate license issued by the nurse's then-current home state, provided that:

(1) A nurse, who changes primary state of residence after this compact's effective date, must meet all applicable Article III(c) requirements to obtain a multistate license from a new home state; and

(2) A nurse who fails to satisfy the multistate licensure requirements in Article III(c) due to a disqualifying event occurring after this compact's effective date shall be ineligible to retain or renew a multistate license, and the nurse's multistate license shall be revoked or deactivated in accordance with applicable rules adopted by the Interstate Commission of Nurse Licensure Compact Administrators (commission).

ARTICLE IV

Application for Licensure in a Party State

(a) Upon application for a multistate license, the licensing board in the issuing party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any encumbrances on any license or multistate licensure privilege held by the applicant, whether any adverse action has been taken against any license or multistate licensure privilege held by the applicant and whether the applicant is currently participating in an alternative program.

(b) A nurse may hold a multistate license, issued by the home state, in only one party state at a time.

(c) If a nurse changes primary state of residence by moving between two party states, the nurse must apply for licensure in the new home state, and the multistate license issued by the prior home state will be deactivated in accordance with applicable rules adopted by the commission.

(1) The nurse may apply for licensure in advance of a change in primary state of residence.

(2) A multistate license shall not be issued by the new home state until the nurse provides satisfactory evidence of a change in primary state of residence to the new home state and satisfies all applicable requirements to obtain a multistate license from the new home state.

(d) If a nurse changes primary state of residence by moving from a party state to a nonparty state, the multistate license issued by the prior home state will convert to a single-state license, valid only in the former home state.

ARTICLE V

Additional Authorities Invested in Party State Licensing Boards

(a) In addition to the other powers conferred by state law, a licensing board shall have the authority to:

(1) Take adverse action against a nurse's multistate licensure privilege to practice within that party state;

(i) Only the home state shall have the power to take adverse action against a nurse's license issued by the home state;

(ii) For purposes of taking adverse action, the home state licensing board shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, the home state shall apply its own state laws to determine appropriate action;

(2) Issue cease and desist orders or impose an encumbrance on a nurse's authority to practice within that party state;

(3) Complete any pending investigations of a nurse who changes primary state of residence during the course of such investigations. The licensing board shall also have the authority to take appropriate action and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions;

(4) Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses, as well as the production of evidence. Subpoenas issued by a licensing board in a party state for the attendance and testimony of witnesses or the production of evidence from another party state shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage, and other fees required by the service statutes of the state in which the witnesses or evidence are located;

(5) Obtain and submit, for each nurse licensure applicant, fingerprint or other biometric-based information to the Federal Bureau of Investigation for criminal background checks, receive the results of the Federal Bureau of Investigation record search on criminal background checks and use the results in making licensure decisions;

(6) If otherwise permitted by state law, recover from the affected nurse the costs of investigation and disposition of cases resulting from any adverse action taken against that nurse;

(7) Take adverse action based on the factual findings of the remote state, provided that the licensing board follows its own procedures for taking such adverse action.

(b) If adverse action is taken by the home state against a nurse's multistate license, the nurse's multistate licensure privilege to practice in all other party states shall be deactivated until all encumbrances have been removed from the multistate license. All home state disciplinary orders that impose adverse action against a nurse's multistate license shall include a statement that the nurse's multistate licensure privilege is deactivated in all party states during the pendency of the order.

(c) Nothing in this compact shall override a party state's decision that participation in an alternative program may be used in lieu of adverse action. The home state licensing board shall deactivate the multistate licensure privilege under the multistate license of any nurse for the duration of the nurse's participation in an alternative program.

ARTICLE VI

Coordinated Licensure Information System and Exchange of Information

(a) All party states shall participate in a coordinated licensure information system of all licensed registered nurses (RNs) and licensed practical/vocational nurses (LPNs/VNs). This system will include information on the licensure and disciplinary history of each nurse, as submitted by party states, to assist in the coordination of nurse licensure and enforcement efforts.

(b) The commission, in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection, and exchange of information under this compact.

(c) All licensing boards shall promptly report to the coordinated licensure information system any adverse action, any current significant investigative information, denials of applications, with the reasons for such denials, and nurse participation in alternative programs known to the licensing board regardless of whether such participation is deemed nonpublic or confidential under state law.

(d) Current significant investigative information and participation in nonpublic or confidential alternative programs shall be transmitted through the coordinated licensure information system only to party state licensing boards.

(e) Notwithstanding any other provision of law, all party state licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing state.

(f) Any personally identifiable information obtained from the coordinated licensure information system by a party state licensing board shall not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

(g) Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information shall also be expunged from the coordinated licensure information system.

(h) The compact administrator of each party state shall furnish a uniform data set to the compact administrator of each other party state, which shall include, at a minimum:

(1) Identifying information;

(2) Licensure data;

(3) Information related to alternative program participation; and

(4) Other information that may facilitate the administration of this compact, as determined by commission rules.

(i) The compact administrator of a party state shall provide all investigative documents and information required by another party state.

ARTICLE VII

Establishment of the Interstate Commission of Nurse Licensure Compact Administration

(a) The party states hereby create and establish a joint public entity known as the Interstate Commission of Nurse Licensure Compact Administrators.

(1) The commission is an instrumentality of the party states.

(2) Venue is proper, and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located. The commission may waive venue and jurisdictional defenses to the extent it adopts or consents to participate in alternative dispute resolution proceedings.

(3) Nothing in this compact shall be construed to be a waiver of sovereign immunity.

(b) Membership, voting, and meetings:

(1) Each party state shall have and be limited to one administrator. The head of the state licensing board or designee shall be the administrator of this compact for each party state. Any administrator may be removed or suspended from office as provided by the law of the state from which the administrator is appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the party state in which the vacancy exists.

(2) Each administrator shall be entitled to one vote with regard to the promulgation of rules and creation of bylaws and shall otherwise have an opportunity to participate in the business and affairs of the commission. An administrator shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for an administrator's participation in meetings by telephone or other means of communication.

(3) The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws or rules of the commission.

(4) All meetings shall be open to the public and public notice of meetings shall be given in the same manner as required under the rulemaking provisions in Article VIII.

(5) The commission may convene in a closed, nonpublic meeting if the commission must discuss:

(i) Noncompliance of a party state with its obligations under this compact;

(ii) The employment, compensation, discipline, or other personnel matters, practices or procedures related to specific employees or other matters related to the commission's internal personnel practices and procedures;

(iii) Current, threatened, or reasonably anticipated litigation;

(iv) Negotiation of contracts for the purchase or sale of goods, services, or real estate;

(v) Accusing any person of a crime or formally censuring any person;

(vi) Disclosure of trade secrets or commercial or financial information that is privileged or confidential;

(vii) Disclosure of information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(viii) Disclosure of investigatory records compiled for law enforcement purposes;

(ix) Disclosure of information related to any reports prepared by or on behalf of the commission for the purpose of investigation of compliance with this compact; or

(x) Matters specifically exempted from disclosure by federal or state statute.

(6) If a meeting, or portion of a meeting, is closed pursuant to this provision, the commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exempting provision. The commission shall keep minutes that fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the commission or order of a court of competent jurisdiction.

(c) The commission shall, by a majority vote of the administrators, prescribe bylaws or rules to govern its conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of this compact, including but not limited to:

(1) Establishing the fiscal year of the commission;

(2) Providing reasonable standards and procedures;

(i) For the establishment and meetings of other committees; and

(ii) Governing any general or specific delegation of any authority or function of the commission;

(3) Providing reasonable procedures for calling and conducting meetings of the commission, ensuring reasonable advance notice of all meetings and providing an opportunity for attendance of such meetings by interested parties, with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and proprietary information, including trade secrets. The commission may meet in closed session only after a majority of the administrators vote to close a meeting in whole or in part. As soon as practicable, the commission must make public a copy of the vote to close the meeting revealing the vote of each administrator, with no proxy votes allowed;

(4) Establishing the titles, duties, and authority and reasonable procedures for the election of the officers of the commission;

(5) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil services or other similar laws of any party state, the bylaws shall exclusively govern the personnel policies and programs of the commission; and

(6) Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of this compact after the payment or reserving of all of its debts and obligation.

(d) The commission shall publish its bylaws and rules, and any amendments thereto, in a convenient form on the website of the commission.

(e) The commission shall maintain its financial records in accordance with the bylaws.

(f) The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

(g) The commission shall have the following powers:

(1) To promulgate uniform rules to facilitate and coordinate implementation and administration of this compact. The rules shall have the force and effect of law and shall be binding in all party states;

(2) To bring and prosecute legal proceedings or actions in the name of the commission, provided that the standing of any licensing board to sue or be sued under applicable law shall not be affected;

(3) To purchase and maintain insurance and bonds;

(4) To borrow, accept, or contract for services of personnel, including, but not limited to, employees of a party state or nonprofit organizations;

(5) To cooperate with other organizations that administer state compacts related to the regulation of nursing, including but not limited to sharing administrative or staff expenses, office space, or other resources;

(6) To hire employees, elect or appoint officers, fix compensation, define duties, grant such individuals appropriate authority to carry out the purposes of this compact, and to establish the commission's personnel policies and programs relating to conflicts of interest, qualifications of personnel, and other related personnel matters;

(7) To accept any and all appropriate donations, grants and gifts of money, equipment, supplies, materials and services, and to receive, utilize, and dispose of the same, provided that at all times the commission shall avoid any appearance of impropriety or conflict of interest;

(8) To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, whether real, personal or mixed, provided that at all times the commission shall avoid any appearance of impropriety;

(9) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, whether real, personal, or mixed;

(10) To establish a budget and make expenditures;

(11) To borrow money;

(12) To appoint committees, including advisory committees comprised of administrators, state nursing regulators, state legislators or their representatives, consumer representatives, and other such interested parties;

(13) To provide and receive information from, and to cooperate with, law enforcement agencies;

(14) To adopt and use an official seal; and

(15) To perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of nurse licensure and practice.

(h) Financing of the commission:

(1) The commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.

(2) The commission may also levy on and collect an annual assessment from each party state to cover the cost of its operation, activities, and staff in its annual budget as approved each year. The aggregate annual assessment amount, if any, shall be allocated based upon a formula to be determined by the commission, which shall promulgate a rule that is binding upon all party states.

(3) The commission shall not incur obligations of any kind prior to securing the funds to adequately meet the same, nor shall the commission pledge the credit of any of the party states, except by, and with the authority of, such party state.

(4) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the commission.

(i) Qualified immunity, defense, and indemnification:

(1) The administrators, officers, executive director, employees, and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred, within the scope of commission employment, duties, or responsibilities, provided that nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional, willful, or wanton misconduct of that person.

(2) The commission shall defend any administrator, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, provided that nothing herein shall be construed to prohibit that person from retaining his or her own counsel, and provided further that the actual or alleged act, error, or omission did not result from that person's intentional, willful, or wanton misconduct.

(3) The commission shall indemnify and hold harmless any administrator, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from the intentional, willful, or wanton misconduct of that person.

ARTICLE VIII

Rulemaking

(a) The commission shall exercise its rulemaking powers pursuant to the criteria set forth in this Article and the rules adopted thereunder. Rules and amendments shall become binding as of the date specified in each rule or amendment and shall have the same force and effect as provisions of this compact.

(b) Rules or amendments to the rules shall be adopted at a regular or special meeting of the commission.

(c) Prior to promulgation and adoption of a final rule or rules by the commission, and at least sixty days in advance of the meeting at which the rule will be considered and voted upon, the commission shall file a notice of proposed rulemaking:

(1) On the website of the commission; and

(2) On the website of each licensing board or the publication in which each state would otherwise publish proposed rules.

(d) The notice of proposed rulemaking shall include:

(1) The proposed time, date, and location of the meeting in which the rule will be considered and voted upon;

(2) The text of the proposed rule or amendment and the reason for the proposed rule;

(3) A request for comments on the proposed rule from any interested person; and

(4) The manner in which interested persons may submit notice to the commission of their intention to attend the public hearing and any written comments.

(e) Prior to adoption of a proposed rule, the commission shall allow persons to submit written data, facts, opinions, and arguments, which shall be made available to the public.

(f) The commission shall grant an opportunity for a public hearing before it adopts a rule or amendment.

(g) The commission shall publish the place, time, and date of the scheduled public hearing.

(1) Hearings shall be conducted in a manner providing each person who wishes to comment a fair and reasonable opportunity to comment orally or in writing. All hearings will be recorded, and a copy will be made available upon request.

(2) Nothing in this section shall be construed as requiring a separate hearing on each rule. Rules may be grouped for the convenience of the commission at hearings required by this section.

(h) If no one appears at the public hearing, the commission may proceed with promulgation of the proposed rules.

(i) Following the scheduled hearing date, or by the close of business on the scheduled hearing date if the hearing was not held, the commission shall consider all written and oral comments received.

(j) The commission shall, by majority vote of all administrators, take final action on the proposed rule and shall determine the effective date of the rule, if any, based on the rule-making record and the full text of the rule.

(k) Upon determination that an emergency exists, the commission may consider and adopt an emergency rule without prior notice, opportunity for comment, or hearing, provided that the usual rule-making procedures provided in this compact and in this section shall be retroactively applied to the rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule. For the purpose of this provision, an emergency rule is one that must be adopted immediately in order to:

(1) Meet an imminent threat to public health, safety, or welfare;

(2) Prevent a loss of commission or party state funds; or

(3) Meet a deadline for the promulgation of an administrative rule that is required by federal law or rule.

(l) The commission may direct revisions to a previously adopted rule or amendment for purposes of correcting typographical errors, errors in format, errors in consistency, or grammatical errors. Public notice of any revisions shall be posted on the website of the commission. The revision shall be subject to challenge by any person for a period of thirty days after posting. The revision may be challenged only on grounds that the revision results in a material change to a rule. A challenge shall be made in writing, and delivered to the commission prior to the end of the notice period. If no challenge is made, the revision will take effect without further action. If the revision is challenged, the revision may not take effect without the approval of the commission.

ARTICLE IX

Oversight, Dispute Resolution, and Enforcement

(a) Oversight:

(1) Each party state shall enforce this compact and take all actions necessary and appropriate to effectuate this compact's purposes and intent.

(2) The commission shall be entitled to receive service of process in any proceeding that may affect the powers, responsibilities, or actions of the commission, and shall have standing to intervene in such a proceeding for all purposes. Failure to provide service of process in such proceedings to the commission shall render a judgment or order void as to the commission, this compact, or promulgated rules.

(b) Default, technical assistance, and termination:

(1) If the commission determines that a party state has defaulted in the performance of its obligations or responsibilities under this compact or the promulgated rules, the commission shall:

(i) Provide written notice to the defaulting state and other party states of the nature of the default, the proposed means of curing the default, or any other action to be taken by the commission; and

(ii) Provide remedial training and specific technical assistance regarding the default.

(2) If a state in default fails to cure the default, the defaulting state's membership in this compact may be terminated upon an affirmative vote of a majority of the administrators, and all rights, privileges, and benefits conferred by this compact may be terminated on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of default.

(3) Termination of membership in this compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the commission to the Governor of the defaulting state and to the executive officer of the defaulting state's licensing board and each of the party states.

(4) A state whose membership in this compact has been terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including obligations that extend beyond the effective date of termination.

(5) The commission shall not bear any costs related to a state that is found to be in default or whose membership in this compact has been terminated unless agreed upon in writing between the commission and the defaulting state.

(6) The defaulting state may appeal the action of the commission by petitioning the U.S. District Court for the District of Columbia or the federal district in which the commission has its principal offices. The prevailing party shall be awarded all costs of such litigation, including reasonable attorneys' fees.

(c) Dispute resolution:

(1) Upon request by a party state, the commission shall attempt to resolve disputes related to the compact that arise among party states and between party and nonparty states.

(2) The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes, as appropriate.

(3) In the event the commission cannot resolve disputes among party states arising under this compact:

(i) The party states may submit the issues in dispute to an arbitration panel, which will be comprised of individuals appointed by the compact administrator in each of the affected party states and an individual mutually agreed upon by the compact administrators of all the party states involved in the dispute.

(ii) The decision of a majority of the arbitrators shall be final and binding.

(d) Enforcement:

(1) The commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) By majority vote, the commission may initiate legal action in the U.S. District Court for the District of Columbia or the federal district in which the commission has its principal offices against a party state that is in default to enforce compliance with the provisions of this compact and its promulgated rules and bylaws. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded the costs of such litigation, including reasonable attorneys' fees.

(3) The remedies herein shall not be the exclusive remedies of the commission. The commission may pursue any other remedies available under federal or state law.

ARTICLE X

Effective Date, Withdrawal, and Amendment

(a) This compact shall become effective and binding on the earlier of the date of legislative enactment of this compact into law by no less than twenty-six states or December 31, 2018. All party states to this compact that were parties to the prior Nurse Licensure Compact, superseded by this compact (prior compact), shall be deemed to have withdrawn from said prior compact within six months after the effective date of this compact.

(b) Each party state to this compact shall continue to recognize a nurse's multistate licensure privilege to practice in that party state issued under the prior compact until such party state has withdrawn from the prior compact.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same. A party state's withdrawal shall not take effect until six months after enactment of the repealing statute.

(d) A party state's withdrawal or termination shall not affect the continuing requirement of the withdrawing or terminated state's licensing board to report adverse actions and significant investigations occurring prior to the effective date of such withdrawal or termination.

(e) Nothing contained in this compact shall be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with the other provisions of this compact.

(f) This compact may be amended by the party states. No amendment to this compact shall become effective and binding upon the party state unless and until it is enacted into the laws of all party states.

(g) Representatives of nonparty states to this compact shall be invited to participate in the activities of the commission, on a nonvoting basis, prior to the adoption of this compact by all states.

ARTICLE XI

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of any party state or of the United States, or if the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government agency, person, or circumstance shall not be affected thereby. If this compact shall be held to be contrary to the Constitution of any party state, this compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

Source: SL 2016, ch 194, § 42.



§ 36-9-99 General funds not to be used to support compact.

36-9-99. General funds not to be used to support compact. No state general funds shall be used to support the Nurse Licensure Compact.

Source: SL 2016, ch 194, § 43.






Chapter 09A - Certified Nurse Practitioners And Certified Nurse Midwives

§ 36-9A-1 Definition of terms.

36-9A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Approved program," an educational program of study which meets the requirements established by this chapter and by the board;

(2) "Board," the South Dakota Board of Nursing;

(3) "License," the written authorization by the board required to practice the specialties of certified nurse practitioner or certified nurse midwife;

(4) "Certified nurse midwife," a provider duly authorized under this chapter to practice the nursing specialty of nurse midwifery as defined in § 36-9A-13;

(5) "Certified nurse practitioner," a provider duly authorized under this chapter to practice the specialty of nurse practitioner as defined in § 36-9A-12;

(6) "Collaboration," the act of communicating pertinent information or consulting with a licensed physician or other licensed health care provider with each provider contributing the provider's respective expertise to optimize the overall care delivered to the patient;

(7) "Advanced practice registered nurse," or "APRN," a person licensed by the board in the role of a certified nurse practitioner or a certified nurse midwife;

(8) A collaborative agreement, as used in this chapter, means a written mutual agreement between a licensee who has not met the required one thousand forty practice hours and a physician, licensed pursuant to SDCL 36-4, or a certified nurse practitioner or certified nurse midwife licensed under this chapter.
Source: SL 1979, ch 256, § 1; SL 1995, ch 218, § 1; SL 1999, ch 192, § 11; SL 2014, ch 180, § 14; SL 2017, ch 171, § 1.



§ 36-9A-2 License required to practice as certified nurse practitioner or certified nurse midwife.

36-9A-2. License required to practice as certified nurse practitioner or certified nurse midwife. No person may practice or offer to practice as a certified nurse practitioner or certified nurse midwife in this state unless the person is currently licensed to practice pursuant to this chapter.

Source: SL 1979, ch 256, § 3; SL 1995, ch 218, § 2; SL 2017, ch 171, § 2.



§ 36-9A-2.1 Temporary permit to practice.

36-9A-2.1. Temporary permit to practice. Upon application and payment of the required fee the board may issue a temporary permit to practice as a nurse practitioner or nurse midwife to an applicant who is waiting for the results of the first examination the applicant is eligible to take after completion of an approved program. An applicant issued a temporary permit under this section shall initially receive thirty days of supervision by direct personal contact with a licensed physician, certified nurse practitioner, or certified nurse midwife that holds an unencumbered license to practice. Thereafter, and until expiration of the temporary permit, the supervision shall include two, one-half business days per week of supervision by direct personal contact. The permit shall become invalid upon notification to the applicant of the results of the first examination.

Source: SL 1982, ch 274, § 1; SL 1995, ch 218, § 3; SL 2017, ch 171, § 3.



§ 36-9A-2.2 License to practice of person licensed under laws of other state.

36-9A-2.2. License to practice of person licensed under laws of other state. Upon application and payment of the required fee the board may issue a license to practice as a certified nurse practitioner or certified nurse midwife by endorsement to an applicant who has been licensed as a certified nurse practitioner or certified nurse midwife under the laws of another state, territory, or foreign country, if, in the opinion of the board, the applicant meets the qualifications required of a certified nurse practitioner or a certified nurse midwife in this state.

Source: SL 1982, ch 274, § 2; SL 1995, ch 218, § 4; SL 2017, ch 171, § 4.



§ 36-9A-2.3 Temporary permit issued to person licensed under laws of other state.

36-9A-2.3. Temporary permit issued to person licensed under laws of other state. Upon application and payment of the required fee the board may issue a temporary permit to an applicant holding a current license as a certified nurse practitioner or certified nurse midwife from any other state or territory awaiting endorsement. This permit shall bear an issuance date and a date when it becomes invalid, and the period of time between the two dates may not exceed one hundred twenty days.

Source: SL 1982, ch 274, § 3; SL 1995, ch 218, § 5; SL 2017, ch 171, § 5.



§ 36-9A-3 Unlicensed practice permitted in certain situations.

36-9A-3. Unlicensed practice permitted in certain situations. This chapter does not prohibit the performance of the functions of a certified nurse practitioner or certified nurse midwife by an unlicensed person if performed:

(1) In an emergency situation;

(2) By a legally qualified person from another state employed by the United States government and performing the person's official duties in this state; or

(3) By a person enrolled in an approved program for the preparation of certified nurse practitioners or certified nurse midwives, as a part of that approved program.
Source: SL 1979, ch 256, § 12; SL 1995, ch 218, § 6; SL 2017, ch 171, § 6.



§ 36-9A-4 Licensing requirements.

36-9A-4. Licensing requirements. No person may be licensed to practice as a certified nurse practitioner or certified nurse midwife unless the person:

(1) Is currently licensed by the Board of Nursing as a registered nurse or has a privilege to practice;

(2) Has completed an approved program for the preparation of certified nurse practitioners or certified nurse midwives;

(3) Has passed any examination, written or oral, or both, which the board may require; and

(4) Has completed a minimum of one thousand forty practice hours as a licensed certified nurse practitioner or certified nurse midwife; or

(5) Has a written collaborative agreement with a physician, licensed pursuant to chapter 36-4, or a certified nurse practitioner or certified nurse midwife licensed under this chapter, to meet the one thousand forty hour practice requirement; and

(6) Is otherwise qualified under § 36-9A-29.
Source: SL 1979, ch 256, § 4; SL 1995, ch 218, § 7; SL 1999, ch 192, § 12; SL 2017, ch 171, § 7.



§ 36-9A-5 Practice regulated by Board of Nursing.

36-9A-5. Practice regulated by Board of Nursing. The practice in this state as a certified nurse practitioner or certified nurse midwife is regulated by the South Dakota Board of Nursing. The board may license, supervise the practice, and revoke or suspend licenses or otherwise discipline any person applying for or practicing as a certified nurse practitioner or certified nurse midwife. The board shall conduct its business in accordance with chapter 36-9.

Source: SL 1979, ch 256, § 2; SL 1995, ch 218, § 8; SL 2017, ch 171, § 8.



§ 36-9A-5.1 Board to appoint advisory committee--Terms--Duties.

36-9A-5.1. Board to appoint advisory committee--Terms--Duties. The Board of Nursing shall appoint an advanced practice nurse advisory committee composed of two certified nurse midwives and four certified nurse practitioners. Committee members shall be selected from a list of nominees by the Board of Nursing. Each committee member shall serve a term of three years. However, the terms of initial appointees shall be staggered so that no more than two members' terms expire in one year. No committee member may be appointed to more than three consecutive terms. If a vacancy occurs, the board shall appoint a person to fill the unexpired term. The appointment of a person to an unexpired term is not considered a full term. The committee shall meet at least annually, or as deemed necessary, to conduct business. The advisory committee shall assist the board in evaluating standards of advanced practice nursing care and the regulation of certified nurse practitioners and certified nurse midwives pursuant to this chapter. The committee shall also make recommendations to the board regarding rules promulgated pursuant to this chapter.

Source: SL 1999, ch 192, § 23; SL 2005, ch 199, § 23; SL 2017, ch 171, § 9.



§ 36-9A-6 Repealed.

36-9A-6. Repealed by SL 2017, ch 171, § 10.



§ 36-9A-7 Inspection of premises by board--Refusal as misdemeanor.

36-9A-7. Inspection of premises by board--Refusal as misdemeanor. The board may enter and inspect, during business hours, any place where the certified nurse practitioner or certified nurse midwife practiced for the purpose of enforcing this chapter and any rules promulgated by the board pursuant to this chapter. The refusal to allow an inspection is a Class 1 misdemeanor. An inspection authorized in this section may include any medical or drug records, and the copying thereof, and any inventory relating to drugs and controlled substances required to be kept under the provisions of chapter 34-20B. The board shall maintain the confidentiality of any records obtained pursuant to this section.

Source: SL 1979, ch 256, § 34; SL 2017, ch 171, § 11.



§ 36-9A-8 Repealed.

36-9A-8. Repealed by SL 2017, ch 171, § 12.



§ 36-9A-9 Filing of application for licensure--Form--Fee--Issuance of license.

36-9A-9. Filing of application for licensure--Form--Fee--Issuance of license. An applicant for licensure as a certified nurse practitioner or certified nurse midwife shall file with the board an application, verified by oath, on a form prescribed by the board and accompanied by the required fee. If the board finds that the applicant has satisfied all requirements, the board shall issue to the applicant a license to practice as a certified nurse practitioner or certified nurse midwife in a population focus consistent with education.

Source: SL 1979, ch 256, § 5; SL 1995, ch 218, § 9; SL 2017, ch 171, § 13.



§ 36-9A-9.1 Criminal background investigation of applicants for licensure and licensees under disciplinary investigation--Fees.

36-9A-9.1. Criminal background investigation of applicants for licensure and licensees under disciplinary investigation--Fees . Each applicant for licensure as a certified nurse practitioner or certified nurse midwife in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the board shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained prior to permanent licensure of the applicant. The board may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the board. Failure to submit to or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2012, ch 193, § 4; SL 2017, ch 171, § 14.



§ 36-9A-10 Repealed.

36-9A-10. Repealed by SL 1995, ch 218, § 10.



§ 36-9A-11 Title used by certified nurse practitioner and certified nurse midwife.

36-9A-11. Title used by certified nurse practitioner and certified nurse midwife. A person licensed to practice as a certified nurse practitioner in this state may use the title, APRN, and certified nurse practitioner abbreviated, CNP. A person licensed to practice as a certified nurse midwife in this state may use the title, APRN, and certified nurse midwife abbreviated, CNM.

Source: SL 1979, ch 256, § 13; SL 1995, ch 218, § 11; SL 2014, ch 180, § 15; SL 2017, ch 171, § 15.



§ 36-9A-12 Scope of certified nurse practitioner practice.

36-9A-12. Scope of certified nurse practitioner practice. In addition to the registered nurse scope of practice, as defined in § 36-9-3, and within the certified nurse practitioner role and population focus, a certified nurse practitioner may perform the following advanced practice registered nursing scope:

(1) Conduct an advanced assessment;

(2) Order and interpret diagnostic procedures;

(3) Establish primary and differential diagnoses;

(4) Prescribe, order, administer, and furnish therapeutic measures as follows:

(a) Diagnose, prescribe, and institute therapy or referrals of patients to health care agencies, health care providers, and community resources;

(b) Prescribe, procure, administer, and furnish pharmacological agents, including over the counter, legend, and controlled drugs or substances listed on Schedule II in chapter 34-20B;

(c) Plan and initiate a therapeutic regimen that includes ordering and prescribing nonpharmacological interventions, including durable medical equipment, medical devices, nutrition, blood and blood products, diagnostic, and supportive services including home health care, hospice, and physical and occupational therapy; and

(d) Write a chemical or physical restraint order when the patient may do personal harm or harm others;

(5) Perform a physical examination for the determination of participation in athletics or employment duties;

(6) Complete and sign official documents such as death certificates, birth certificates, and similar documents required by law; and

(7) Delegate and assign therapeutic measures to assistive personnel.
Source: SL 1979, ch 256, § 6; SL 1985, ch 219, § 3; SL 1990, ch 305; SL 1991, ch 198, § 5; SL 1994, ch 293, § 2; SL 1995, ch 213, § 2; SL 1999, ch 192, § 14; SL 2000, ch 188, § 2; SL 2006, ch 195, § 2; SL 2017, ch 171, § 16.



§ 36-9A-13 Scope of certified nurse midwife practice.

36-9A-13. Scope of certified nurse midwife practice. In addition to the registered nurse scope of practice, as defined in § 36-9-3, and within the certified nurse midwife role and population focus, a certified nurse midwife may perform the following advanced practice registered nursing scope:

(1) Conduct an advanced assessment;

(2) Order and interpret diagnostic procedures;

(3) Manage the provision of women's health care throughout the lifespan, from adolescence through post menopause, including:

(a) Establishing primary and differential diagnoses;

(b) Managing prenatal care;

(c) Managing intrapartum care; and

(d) Managing postpartum care of the mother-baby unit;

(4) Manage sexually transmitted infections in males;

(5) Prescribe, order, administer, and furnish therapeutic measures as follows:

(a) Diagnose, prescribe, and institute therapy or referrals of patients to health care agencies, health care providers, and community resources;

(b) Prescribe, procure, administer, and furnish pharmacological agents, including over the counter, legend, and controlled drugs or substances listed on Schedule II in chapter 34-20B; and

(c) Plan and initiate a therapeutic regimen that includes ordering and prescribing nonpharmacological interventions, including durable medical equipment, medical devices, nutrition, blood and blood products, and diagnostic and supportive services including home health care, physical and occupational therapy;

(6) Complete and sign official documents such as death certificates, birth certificates, and similar documents required by law; and

(7) Delegate and assign therapeutic measures to assistive personnel.
Source: SL 1979, ch 256, § 7; SL 1995, ch 213, § 3; SL 1999, ch 192, § 15; SL 2000, ch 188, § 3; SL 2006, ch 195, § 3; SL 2017, ch 171, § 17.



§ 36-9A-13.1 Collaboration with other health care providers.

36-9A-13.1. Collaboration with other health care providers. The certified nurse practitioner or certified nurse midwife shall collaborate with other health care providers and refer or transfer patients as appropriate.

Source: SL 1999, ch 192, § 13; SL 2017, ch 171, § 18.



§ 36-9A-14 Practice of pharmacy prohibited.

36-9A-14. Practice of pharmacy prohibited. Nothing in this chapter shall authorize a certified nurse practitioner or certified nurse midwife to practice pharmacy as defined in chapter 36-11.

Source: SL 1979, ch 256, § 39; SL 2017, ch 171, § 50.



§ 36-9A-15 Repealed.

36-9A-15. Repealed by SL 2017, ch 171, § 19.



§ 36-9A-16 Repealed.

36-9A-16. Repealed by SL 1999, ch 192, § 17.



§ 36-9A-17 , 36-9A-17.1. Repealed.

36-9A-17, 36-9A-17.1. Repealed by SL 2017, ch 171, §§ 20, 21.



§ 36-9A-17.2 Performance of abortions not authorized.

36-9A-17.2. Performance of abortions not authorized. Nothing in this chapter authorizes a certified nurse practitioner or certified nurse midwife to perform abortions.

Source: SL 2000, ch 189, § 2; SL 2017, ch 171, § 22.



§ 36-9A-17.3 Repealed.

36-9A-17.3. Repealed by SL 2017, ch 171, § 23.



§ 36-9A-18 Repealed.

36-9A-18. Repealed by SL 1995, ch 218, § 13.



§ 36-9A-19 Hospital services--Rules and regulations.

36-9A-19. Hospital services--Rules and regulations. If a certified nurse practitioner or certified nurse midwife renders services in a hospital or a related institution licensed pursuant to chapter 34-12, the certified nurse practitioner or certified nurse midwife is subject to the rules and regulations of that hospital or related institution.

Source: SL 1979, ch 256, § 11; SL 2017, ch 171, § 24.



§ 36-9A-20 Repealed.

36-9A-20. Repealed by SL 2017, ch 171, § 25.



§ 36-9A-21 Repealed.

36-9A-21. Repealed by SL 1982, ch 274, § 6.



§ 36-9A-21.1 Curricula and standards for educational programs.

36-9A-21.1. Curricula and standards for educational programs. The board may approve curricula and standards for educational programs preparing persons to meet licensure requirements under this chapter. An institution desiring to conduct an approved program shall apply to the board and submit evidence that it is prepared to provide a program that will meet the requirements of the board. The board may conduct a survey of an educational program of any institution in the state applying to conduct an approved program pursuant to this section. The board may deny approval of an educational program if the program fails to meet the curricula and educational program standards required in rules promulgated by the board pursuant to chapter 1-26.

Source: SL 1982, ch 274, § 5; SL 1986, ch 302, § 58; SL 2017, ch 171, § 26.



§ 36-9A-22 Renewal of license.

36-9A-22. Renewal of license. The license of every person licensed under the provisions of this chapter shall be renewed biennially, except as provided in § 36-9A-25. The expiration date shall be established by the board.

Source: SL 1979, ch 256, § 15; SL 1982, ch 274, § 7; SL 1995, ch 218, § 14; SL 2017, ch 171, § 27.



§ 36-9A-23 Notice of renewal--Issuance of renewal license.

36-9A-23. Notice of renewal--Issuance of renewal license. The board shall provide a notice for renewal of license to every license holder at least ninety days prior to the expiration date of the person's license. The license holder shall, before the expiration date, pay the required fee to the board. If the license holder meets the requirements established by the board in rules promulgated pursuant to chapter 1-26 and pays the required fee, the board shall renew the license.

Source: SL 1979, ch 256, § 15; SL 1995, ch 218, § 15; SL 2000, ch 193, § 1; SL 2017, ch 171, § 28.



§ 36-9A-24 Reinstatement of lapsed license.

36-9A-24. Reinstatement of lapsed license. A license holder who fails to renew the license as provided in §§ 36-9A-22 and 36-9A-23 may be reinstated upon meeting the terms and conditions prescribed by the board and upon payment of the required fee.

Source: SL 1979, ch 256, § 25; SL 1995, ch 218, § 16; SL 2017, ch 171, § 29.



§ 36-9A-25 Inactive status.

36-9A-25. Inactive status. The holder of a current license may file with the board a written application, together with the required fee, requesting inactive status.

Source: SL 1979, ch 256, § 17; SL 1995, ch 218, § 17; SL 2017, ch 171, § 30.



§ 36-9A-26 Fees.

36-9A-26. Fees. The board, in rules promulgated pursuant to chapter 1-26, shall establish the following nonrefundable fees within the prescribed limits as follows:

(1) For initial licensure or endorsement from another state, not more than two hundred dollars;

(2) For biennial renewal of license, not more than one hundred fifty dollars;

(3) For reinstatement of a lapsed license, the current renewal fee and not more than one hundred dollars;

(4) For providing a transcript, not more than five dollars;

(5) For effecting a name change upon the records of the license holder, not more than twenty dollars;

(6) For issuing a duplicate license, not more than thirty dollars;

(7) For issuing a temporary permit, not more than fifty dollars;

(8) For placing a license on inactive status, not more than twenty dollars; and

(9) For endorsing to another state, territory, or foreign country, not more than thirty dollars.
Source: SL 1979, ch 256, § 30; SL 1982, ch 274, § 8; SL 1995, ch 218, § 18; SL 2003, ch 200, § 4; SL 2008, ch 191, § 22; SL 2017, ch 171, § 31.



§ 36-9A-27 , 37-9A-28. Repealed.

36-9A-27, 36-9A-28. Repealed by SL 2017, ch 171, §§ 32, 33.



§ 36-9A-29 Denial, revocation, or suspension of license--Grounds.

36-9A-29. Denial, revocation, or suspension of license--Grounds. The board may deny, revoke, or suspend any license or application for licensure to practice as a certified nurse practitioner or certified nurse midwife in this state, and may take any other disciplinary or corrective action the board considers appropriate upon proof that the license holder or applicant has:

(1) Committed fraud, deceit, or misrepresentation in procuring or in attempting to procure a license;

(2) Aided or abetted an unlicensed person to practice as a certified nurse practitioner or certified nurse midwife;

(3) Engaged in practice as a certified nurse practitioner or certified nurse midwife under a false or assumed name and failed to register that name pursuant to chapter 37-11, or impersonated another license holder of a like or different name;

(4) Committed an alcohol or drug related act or offense that interferes with the ability to practice safely;

(5) Negligently, willfully, or intentionally acted in a manner inconsistent with the health and safety of persons entrusted to the license holder's care;

(6) Had a license or privilege to practice as a certified nurse practitioner or certified nurse midwife denied, revoked, or suspended or had other disciplinary action taken in another state, territory, or foreign country;

(7) Exercised influence within the nurse-patient relationship for the purpose of engaging a patient in sexual activity or engaging in gross sexual harassment or sexual contact. For the purpose of this subdivision, the patient is presumed incapable of giving free, full, and informed consent to sexual activity or sexual contact with the nurse;

(8) Practiced as a certified nurse practitioner or certified nurse midwife without a valid license;

(9) Engaged in unsafe practices, substandard care, or unprofessional or dishonorable conduct;

(10) Violated any provisions of this chapter or the rules promulgated hereunder; or

(11) Been convicted of a felony. The conviction of a felony means the conviction of any offense which, if committed within the State of South Dakota, would constitute a felony.
Source: SL 1979, ch 256, § 18; SL 1994, ch 299, § 2; SL 1995, ch 218, § 19; SL 1999, ch 192, § 21; SL 2017, ch 171, § 34.



§ 36-9A-30 Repealed.

36-9A-30. Repealed by SL 2017, ch 171, § 35.



§ 36-9A-31 Revocation or suspension of license--Procedure.

36-9A-31. Revocation or suspension of license--Procedure. Any proceeding relative to the revocation or suspension of a license shall conform to the procedures set forth in chapter 1-26. A license may be revoked or suspended only after a hearing conducted by a hearing examiner appointed by the board or by a majority of members of the board. Any decision to suspend or revoke a license requires a majority vote of the board.

Source: SL 1979, ch 256, §§ 21, 22; SL 1995, ch 218, § 21; SL 2017, ch 171, § 36.



§ 36-9A-32 Physical or mental examination of license holder or applicant.

36-9A-32. Physical or mental examination of license holder or applicant. The board may take action authorized by § 36-9A-29 upon a satisfactory showing that the physical or mental condition of the license holder or applicant is determined by a competent medical examiner to jeopardize or endanger the health of those entrusted to the person's care. The board may demand an examination of the license holder or applicant by a competent medical examiner selected by the board at the license holder's or applicant's expense. If a license holder or applicant fails to submit to the examination, the failure constitutes immediate grounds for suspension of that person's license or denial of licensure.

Source: SL 1979, ch 256, § 19; SL 1995, ch 218, § 22; SL 2017, ch 171, § 37.



§ 36-9A-33 Appeal of revocation or suspension.

36-9A-33. Appeal of revocation or suspension. An aggrieved party may appeal pursuant to chapter 1-26.

Source: SL 1979, ch 256, § 24.



§ 36-9A-34 Reissuance of revoked or suspended license.

36-9A-34. Reissuance of revoked or suspended license. A revoked or suspended license may be reissued at the discretion of the board upon a finding of good cause.

Source: SL 1979, ch 256, § 23; SL 1995, ch 218, § 23; SL 2017, ch 171, § 38.



§ 36-9A-35 Prohibited acts_Violation as misdemeanor.

36-9A-35. Prohibited acts--Violation as misdemeanor. No person may:

(1) Practice or offer to practice as a certified nurse practitioner or certified nurse midwife without being licensed under this chapter;

(2) Sell or fraudulently obtain or furnish a diploma, license, renewal of license, or any other record necessary to practice under this chapter or aid or abet in such actions;

(3) Practice as a certified nurse practitioner or a certified nurse midwife under cover of any diploma, license, renewal of license, or other record necessary to practice under this chapter that was issued unlawfully or under fraudulent representation;

(4) Use in connection with that person's name a sign, card, device, or other designation tending to imply that the person is a certified nurse practitioner or certified nurse midwife without being licensed under this chapter; or

(5) Practice as a certified nurse practitioner or certified nurse midwife during the time that the person's license has lapsed or has been revoked or suspended.

A violation of this section is a Class 1 misdemeanor.

Source: SL 1979, ch 256, § 26; SL 1994, ch 300, § 2; SL 1995, ch 218, § 24; SL 2017, ch 171, § 39.



§ 36-9A-36 Proof of single act only required.

36-9A-36. Proof of single act only required. It shall be necessary to prove in any prosecution only a single act prohibited by law, or a single holding out, or a single attempt, without proving a general course of conduct in order to constitute a violation of this chapter.

Source: SL 1979, ch 256, § 28.



§ 36-9A-37 Prosecution of violations.

36-9A-37. Prosecution of violations. The board may prosecute all persons violating this chapter and may incur the necessary expenses.

Source: SL 1979, ch 256, § 27; SL 2017, ch 171, § 40.



§ 36-9A-38 Enjoining violations.

36-9A-38. Enjoining violations. The board may apply for an injunction in the circuit court for the county of the person's residence to enjoin any person who:

(1) Is unlawfully practicing as a certified nurse practitioner or certified nurse midwife without a license issued by the board;

(2) Is practicing as a certified nurse practitioner or certified nurse midwife under a license that has lapsed or has been suspended or revoked;

(3) Is practicing as a certified nurse practitioner or certified nurse midwife beyond the scope of practice authorized by § 36-9A-12 or 36-9A-13; or

(4) Is, by reason of a physical or mental condition, endangering, or threatening to endanger, the health or safety of those entrusted to that person's care as a certified nurse practitioner or certified nurse midwife.
Source: SL 1979, ch 256, § 29; SL 1995, ch 218, § 25; SL 2017, ch 171, § 41.



§ 36-9A-39 Temporary injunction--Grounds.

36-9A-39. Temporary injunction--Grounds. Upon the filing of a verified complaint, the court, if satisfied by affidavit or otherwise, that the person is or has been engaging in unlawful or dangerous practice as described in § 36-9A-38, may issue a temporary injunction, without notice or bond, enjoining that person from further practice as a certified nurse practitioner or certified nurse midwife.

Source: SL 1979, ch 256, § 29; SL 2017, ch 171, § 42.



§ 36-9A-40 Injunction an alternative to criminal proceedings.

36-9A-40. Injunction an alternative to criminal proceedings. An action for injunction is an alternative to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1979, ch 256, § 29; SL 2017, ch 171, § 43.



§ 36-9A-41 Promulgation of rules.

36-9A-41. Promulgation of rules. The board may promulgate rules pursuant to chapter 1-26 pertaining to: licensure and licenses, practice, prescriptive authority, disciplinary proceedings, and approval of education programs.

Source: SL 1979, ch 256, § 38; SL 1986, ch 302, § 59; SL 1995, ch 218, § 26; SL 1999, ch 192, § 22; SL 2017, ch 171, § 44.



§ 36-9A-42 to 36-9A-46. Repealed.

36-9A-42 to 36-9A-46. Repealed by SL 2017, ch 171, §§ 45 to 49.



§ 36-9A-47 Practice of certified professional midwife.

36-9A-47. Practice of certified professional midwife. Nothing in this chapter restricts the right of a certified professional midwife to practice in accordance with chapter 36-9C.

Source: SL 2017, ch 172, § 35.






Chapter 09B - Medical Assistants

§ 36-9B-1 Medical assistant defined.

36-9B-1. Medical assistant defined. For the purposes of this chapter, a medical assistant is a professional multiskilled person who assists in all aspects of medical practice under the responsibility and direct supervision of a person licensed to practice medicine in the State of South Dakota. A medical assistant assists with patient care management, executes administrative and clinical procedures, and performs managerial and supervisory functions over unlicensed personnel.

Source: SL 1991, ch 304, § 1.



§ 36-9B-2 Duties.

36-9B-2. Duties. A medical assistant under the responsibility and direct supervision of a person licensed to practice medicine in the State of South Dakota may perform the following duties:

(1) Performing clinical procedures to include:

(a) Performing aseptic procedures;

(b) Taking vital signs;

(c) Preparing patients for examination;

(d) Phlebotomous blood withdrawal and nonintravenous injections; and

(e) Observing and reporting patients' signs or symptoms;

(2) Administering basic first aid;

(3) Assisting with patient examinations or treatment;

(4) Operating office medical equipment;

(5) Collecting routine laboratory specimens;

(6) Administering medications by unit dosage;

(7) Performing basic laboratory procedures; and

(8) Performing office procedures including all general administrative duties.
Source: SL 1991, ch 304, § 2.



§ 36-9B-3 Registration required.

36-9B-3. Registration required. No person may practice as a medical assistant unless that person is registered with the Board of Medical and Osteopathic Examiners pursuant to this chapter.

Source: SL 1991, ch 304, § 3.



§ 36-9B-4 Application for registration--Renewal--Fees.

36-9B-4. Application for registration--Renewal--Fees. A medical assistant seeking registration under this chapter shall complete an application prescribed by the Board of Medical and Osteopathic Examiners and the Board of Nursing. The application shall be submitted to the Board of Medical and Osteopathic Examiners. A registration fee, not to exceed ten dollars, shall accompany the application and shall be paid to the Board of Medical and Osteopathic Examiners. The fee shall be set by the board by rule promulgated pursuant to chapter 1-26.

The registration shall be renewed biennially by payment of a fee, not to exceed five dollars. The fee shall be set by the board by rule promulgated pursuant to chapter 1-26. A registration not renewed by December thirty-first of the year of expiration lapses.

Source: SL 1991, ch 304, § 4; SL 2008, ch 191, § 23.



§ 36-9B-5 Registration by Board of Medical and Osteopathic Examiners.

36-9B-5. Registration by Board of Medical and Osteopathic Examiners. The Board of Medical and Osteopathic Examiners shall register a medical assistant following the submission of an application by an applicant for registration who has graduated from an accredited school or a school which meets standards similar to an accredited school and has met other qualifications established by the Board of Medical and Osteopathic Examiners and the Board of Nursing.

An applicant for registration is exempt from the requirements of this section if the application is received by the Board of Medical and Osteopathic Examiners by January 1, 1992.

Source: SL 1991, ch 304, § 5.



§ 36-9B-6 Out-of-state applicant.

36-9B-6. Out-of-state applicant. The Board of Medical and Osteopathic Examiners may register an applicant from outside the state whose education and training are substantially the same as that received from an approved school in this state and who meets the other qualifications established by the Board of Medical and Osteopathic Examiners and the Board of Nursing.

Source: SL 1991, ch 304, § 6.



§ 36-9B-7 Promulgation of rules for application and registration.

36-9B-7. Promulgation of rules for application and registration. The Board of Medical and Osteopathic Examiners and the Board of Nursing may adopt rules for medical assistants in the following areas:

(1) Contents of applications;

(2) Qualifications of applicants;

(3) Approval of schools other than those which are accredited; and

(4) Renewal of registration.
Source: SL 1991, ch 304, § 7.



§ 36-9B-8 Revocation or suspension of registration--Committee.

36-9B-8. Revocation or suspension of registration--Committee. The registration of a medical assistant may be revoked or suspended upon violation of any section of this chapter. The proceedings for suspension or revocation of a registration may be initiated by a joint committee comprised of two members of the Board of Medical and Osteopathic Examiners and two members of the Board of Nursing. All proceedings concerning the revocation or suspension of a registration shall conform to contested case procedure set forth in chapter 1-26.

Source: SL 1991, ch 304, § 8.



§ 36-9B-9 Hospital privileges.

36-9B-9. Hospital privileges. Nothing in this chapter permits a medical assistant to provide services in a hospital licensed pursuant to chapter 34-12 unless the hospital has specifically granted such privileges.

Source: SL 1991, ch 304, § 9.






Chapter 09C - Certified Professional Midwives

§ 36-9C-1 Definitions.

36-9C-1. Definitions. Terms used in this chapter mean:

(1) "Approved program," an educational program of study leading to eligibility for certification as a midwife that is approved or accredited by the midwifery education accreditation council (MEAC);

(2) "Board," the South Dakota Board of Certified Professional Midwives;

(3) "Certified professional midwife" or "CPM," a practitioner licensed and authorized under this chapter to manage and care for the low-risk mother-baby unit in an out-of-hospital setting during pregnancy, labor, delivery, and postpartum periods;

(4) "Client," a woman under the care of a certified professional midwife outside of a hospital;

(5) "Licensed," a written authorization by the board required to practice as a certified professional midwife or certified professional midwife student;

(6) "Low risk," a pregnancy that is anticipated to be problem free based on an assessment of the woman's past medical history and ongoing assessment of the mother-baby unit throughout the pregnancy, labor, delivery, and postpartum care;

(7) "Midwife student," a student enrolled in an approved program and licensed and authorized under this chapter;

(8) "Transporting," transferring, during the course of labor and delivery, the responsibility of providing services to a client from a certified professional midwife to a licensed health care provider.
Source: SL 2017, ch 172, § 1.



§ 36-9C-2 License required to practice as certified professional midwife .

36-9C-2. License required to practice as certified professional midwife. No person may practice or offer to practice as a certified professional midwife in this state unless the person is currently licensed to practice by the board.

Source: SL 2017, ch 172, § 2.



§ 36-9C-3 Functions exempt from chapter.

36-9C-3. Functions exempt from chapter. This chapter does not prohibit the performance of the functions of a certified professional midwife if performed:

(1) In an emergency situation;

(2) By a certified nurse midwife licensed pursuant to chapter 36-9A and authorized to practice in this state;

(3) By a physician licensed pursuant to chapter 36-4 and authorized to practice in this state;

(4) By a student midwife licensed pursuant to this chapter and enrolled in an approved program and who is under the direct supervision of a preceptor which could include a physician, a certified nurse midwife, or a certified professional midwife licensed by this state;

(5) By any person exempt pursuant to § 36-2-20; or

(6) By a certified professional midwife licensed or authorized to practice in another state or jurisdiction in order to provide education or consultation for a period of not more than seven days.
Source: SL 2017, ch 172, § 3.



§ 36-9C-4 Qualifications for certified professional midwife.

36-9C-4. Qualifications for certified professional midwife. No person may be licensed to practice as a certified professional midwife unless the person:

(1) Has obtained the certified professional midwife credential;

(2) For licensure of a person who obtains certification after December 31, 2019, has completed an educational program or pathway accredited by MEAC; or

(3) For a person who obtained certification through an educational program or pathway not accredited by MEAC:

(a) If certified before January 1, 2020, through a nonaccredited pathway, has obtained the midwifery bridge certificate issued by the North American Registry of Midwives before applying for licensure in this state; or

(b) Has maintained licensure in a state that does not require an accredited education and has obtained the midwifery bridge certificate regardless of the date of certification before applying for licensure in this state.
Source: SL 2017, ch 172, § 4.



§ 36-9C-5 Practice controlled by Board of Certified Professional Midwives .

36-9C-5. Practice controlled by Board of Certified Professional Midwives. The practice in this state as a certified professional midwife or certified professional midwife student is subject to the control and regulation of the board established by § 36-9C-6. The board may license, supervise the practice, and otherwise discipline any person applying for or practicing as a certified professional midwife or certified professional midwife student.

Source: SL 2017, ch 172, § 5.



§ 36-9C-6 Board of Certified Professional Midwives established.

36-9C-6. Board of Certified Professional Midwives established. There is hereby established the Board of Certified Professional Midwives within the Department of Health. The board shall submit records, information, and reports in the form and as required by the secretary of health. The board shall report at least annually to the Department of Health.

Source: SL 2017, ch 172, § 6.



§ 36-9C-7 Members of board.

36-9C-7. Members of board. The Governor shall appoint a board consisting of two certified professional midwives who are licensed and in good standing pursuant to this chapter, one certified nurse midwife who is licensed and in good standing pursuant to chapter 36-9A, one physician with experience in maternity care who is licensed and in good standing pursuant to chapter 36-4, and one public member who has received midwifery care in an out-of-hospital setting.

Source: SL 2017, ch 172, § 7.



§ 36-9C-8 Qualifications of board members--Initial appointments.

36-9C-8. Qualifications of board members--Initial appointments. Each member of the board shall be a citizen of the United States, a resident of this state for a minimum of two years before appointment to the board, and shall file with the secretary of state an oath of office before beginning the member's term of office. However, until at least five certified professional midwives meet the residency requirement, the Governor may appoint certified professional midwives, who are licensed in this state, who reside in other jurisdictions to serve on the board. Initial appointments to the board may include certified professional midwives who are eligible for licensure under this chapter and who intend to apply for licensure in this state when it is available.

Source: SL 2017, ch 172, § 8.



§ 36-9C-9 Terms of office .

36-9C-9. Terms of office. The term of office for members of the board is three years and expires on October thirtieth. Each member shall serve until a successor is appointed and qualified. No member may be appointed to more than three consecutive full terms. Appointment of a person to an unexpired term is not considered a full term for this purpose.

At the expiration of a term, or if a vacancy occurs, the Governor shall appoint a new board member. The Governor may stagger terms to enable the board to have different terms expire each year.

Source: SL 2017, ch 172, § 9.



§ 36-9C-10 Removal of member.

36-9C-10. Removal of member. The Governor may remove any member from the board for neglect of any duty required by law or for incompetency or unprofessional or dishonorable conduct.

Source: SL 2017, ch 172, § 10.



§ 36-9C-11 Application for licensure--Issuance.

36-9C-11. Application for licensure--Issuance. An applicant for licensure as a certified professional midwife or certified professional midwife student shall file with the board an application, verified by oath, on a form prescribed by the board and accompanied by the prescribed fee. If the board finds that the applicant satisfies the requirements for licensure in § 36-9C-4, passes a background check required by § 36-9C-12, and is not otherwise disqualified pursuant to § 36-9C-22, the board shall issue the applicant a license to practice as a certified professional midwife or certified professional midwife student.

Source: SL 2017, ch 172, § 11.



§ 36-9C-12 Criminal background check.

36-9C-12. Criminal background check. Each applicant for licensure as a certified professional midwife or certified professional midwife student in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the board shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained before permanent licensure of the applicant. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2017, ch 172, § 12.



§ 36-9C-13 Practice in out-of-hospital setting .

36-9C-13. Practice in out-of-hospital setting. For the purposes of this chapter, the practice of a certified professional midwife is the management and care of the low-risk mother-baby unit in an out-of-hospital setting during pregnancy, labor, delivery, and postpartum periods. A certified professional midwife may perform the following scope of practice in an out-of-hospital setting including a licensed birth center:

(1) Initial and ongoing assessment for suitability of midwifery care including assessment of risk;

(2) Prenatal care, including the routine monitoring of vital signs, indicators of fetal development, and ordering of routine prenatal laboratory tests;

(3) Recognizing the limits of knowledge and experience, planning for situations beyond expertise, and consulting with, or referring or transporting clients to other licensed health care providers as appropriate;

(4) Attending and supporting the natural process of labor and birth;

(5) Postpartum care of the mother and an initial assessment and screening of the newborn;

(6) Providing prenatal education, information, and referrals to community resources on childbirth preparation, breastfeeding, exercise, nutrition, parenting, and care of the newborn;

(7) Limited prescriptive authority to administer:

(a) Vitamin K to the baby either orally or through intramuscular injection;

(b) Postpartum antihemorrhagic medication in an emergency situation;

(c) Local anesthetic for repair of a first or second degree perineal laceration;

(d) IV antibiotics for treatment of Group B strep during labor;

(e) Oxygen;

(f) Eye prophylaxis;

(g) RhoGam; and

(8) Preparing and filing of a birth certificate pursuant to § 34-25-9.1.
Source: SL 2017, ch 172, § 13.



§ 36-9C-14 Actions excluded from practice of certified professional midwife.

36-9C-14. Actions excluded from practice of certified professional midwife. For the purposes of this chapter, the practice of a certified professional midwife does not include:

(1) The use of any surgical instrument at a childbirth, except as necessary to sever the umbilical cord or repair a first or second degree perineal laceration;

(2) Prescribing prescription medications including controlled drugs, except as permitted pursuant to subdivision 36-9C-13(7);

(3) The assisting of childbirth by artificial or mechanical means including forceps, vacuum delivery, or cesarean delivery; or

(4) Performing or assisting in an abortion.
Source: SL 2017, ch 172, § 14.



§ 36-9C-15 Duration of license--Renewal.

36-9C-15. Duration of license--Renewal. The license of a certified professional midwife is valid for two years and is renewable pursuant to § 36-9C-16. The board shall provide a notice for renewal to each licensed certified professional midwife at least ninety days before the expiration date of the license or certificate of renewal.

Source: SL 2017, ch 172, § 15.



§ 36-9C-16 Requirements for license renewal.

36-9C-16. Requirements for license renewal. To renew the license, the license holder shall, before the expiration date, return to the board:

(1) The renewal notice;

(2) Evidence of meeting the re-certification requirements for CPM re-certification by the North American Registry of Midwives;

(3) Evidence that the license holder has a minimum of one hundred forty hours in the preceding twelve-month period, or four hundred eighty hours in the preceding six-year period, of patient care, employment, or volunteer work in midwifery;

(4) An affidavit that the licensee has committed no act of misconduct as set forth by § 36-9C-22; and

(5) The prescribed renewal fee.

Upon receipt of the requirements, and if not otherwise disqualified pursuant to § 36-9C-22, the board shall issue to the license holder a certificate of license renewal. The certificate of renewal shall indicate the expiration date of the license.

Source: SL 2017, ch 172, § 16.



§ 36-9C-17 Reinstatement of lapsed license .

36-9C-17. Reinstatement of lapsed license. If a licensee fails to maintain active status or secure inactive status, as provided in § 36-9C-18, the license shall lapse on the final date of the period for which is was last renewed. A lapsed license may be reinstated by filing a satisfactory explanation for failure to renew, payment of the required fee, and by filing evidence of all requirements established by § 36-9C-16.

Source: SL 2017, ch 172, § 17.



§ 36-9C-18 Inactive status.

36-9C-18. Inactive status. The holder of a current license may file with the board a written application, together with the prescribed fee, requesting inactive status.

Source: SL 2017, ch 172, § 18.



§ 36-9C-19 Fees.

36-9C-19. Fees. The board shall promulgate by rule, pursuant to chapter 1-26, and shall collect in advance the following nonrefundable fees from each applicant:

(1) For initial licensure or endorsement from another state, not more than one thousand dollars;

(2) For biennial renewal of license, not more than one thousand five hundred dollars;

(3) For reinstatement of a lapsed license, the current renewal fee plus not more than five hundred dollars;

(4) For providing a transcript, not more than twenty-five dollars;

(5) For effecting a name change on the records of the license holder, not more than one hundred dollars;

(6) For issuance of a duplicate license, not more than one hundred fifty dollars;

(7) For placing a license on inactive status, not more than one hundred dollars;

(8) For endorsement to another state, territory, or foreign country, not more than one hundred fifty dollars;

(9) For an initial student license, not more than five hundred dollars; and

(10) For a per birth delivery fee, not more than one hundred dollars per birth.
Source: SL 2017, ch 172, § 19.



§ 36-9C-20 Midwife regulation fund.

36-9C-20. Midwife regulation fund. There is hereby established the midwife regulation fund. All fees received by the board, and money collected under this chapter, shall be forwarded to the state treasurer before the eleventh day of each month. The state treasurer shall credit the funds to the midwife regulation fund. The funds in the account are hereby continuously appropriated to the board for the purpose of paying the expense of administering and enforcing the provisions of this chapter. The total expenses incurred by the board may not exceed the total amount of funds collected.

Source: SL 2017, ch 172, § 20.



§ 36-9C-21 Initial minimum balance in midwife regulation account .

36-9C-21. Initial minimum balance in midwife regulation account. The Governor is not required to appoint members to the board and the board is not required to begin issuing licenses pursuant to this chapter until the balance in the midwife regulation account is greater than twenty thousand dollars.

Source: SL 2017, ch 172, § 21.



§ 36-9C-22 Denial, revocation, or suspension for misconduct.

36-9C-22. Denial, revocation, or suspension for misconduct. The board may deny, revoke, or suspend any license or application for licensure to practice as a certified professional midwife or certified professional midwife student in this state, and may take such other disciplinary or corrective action as the board deems appropriate upon proof that the license holder or applicant has:

(1) Committed fraud, deceit, or misrepresentation in procuring or attempting to procure a license;

(2) Aided or abetted an unlicensed person to practice as a certified professional midwife;

(3) Engaged in practice as a certified professional midwife under a false or assumed name and failed to register that name pursuant to chapter 37-11, or impersonated a license holder of a like or different name;

(4) Committed an alcohol or drug related act or offense that interferes with the ability to practice midwifery safely;

(5) Negligently, willfully, or intentionally acted in a manner inconsistent with the health and safety of those entrusted to the license holder's care;

(6) Had authorization to practice as a certified professional midwife denied, revoked, or suspended or had other disciplinary action taken in another state;

(7) Practiced in this state as a certified professional midwife without a valid license;

(8) Engaged in the performance of certified professional midwifery beyond the scope of practice authorized by § 36-9C-13;

(9) Violated any provision of this chapter or rule promulgated pursuant to this chapter;

(10) Been convicted of a felony. The conviction of a felony means a conviction of any offense which, if committed in this state, would constitute a felony under state law; or

(11) Engaged in substandard, unprofessional, or dishonorable conduct.
Source: SL 2017, ch 172, § 22.



§ 36-9C-23 Procedures for revocation or suspension.

36-9C-23. Procedures for revocation or suspension. Any proceeding related to the revocation or suspension of a license shall conform to the procedures set forth in chapter 1-26. A license may be revoked or suspended only at a hearing conducted in accordance with chapter 1-26.

Source: SL 2017, ch 172, § 23.



§ 36-9C-24 Examination of license holder or applicant by medical examiner.

36-9C-24. Examination of license holder or applicant by medical examiner. The board may take action authorized by § 36-9C-23 upon satisfactory showing that the physical or mental condition of the license holder or applicant is determined by a competent medical examiner to be such as to jeopardize or endanger the health of those entrusted to the license holder's or applicant's care. The board may demand an examination of a license holder or applicant by a competent medical examiner selected by the board at the board's expense. If a license holder fails to submit to the examination, the failure constitutes immediate grounds for suspension of the license holder's license.

Source: SL 2017, ch 172, § 24.



§ 36-9C-25 Appeal.

36-9C-25. Appeal. An aggrieved party may appeal a board decision pursuant to chapter 1-26.

Source: SL 2017, ch 172, § 25.



§ 36-9C-26 Reissuance of revoked or suspended license .

36-9C-26. Reissuance of revoked or suspended license. A revoked or suspended license may be reissued at the discretion of the board upon a finding of good cause.

Source: SL 2017, ch 172, § 26.



§ 36-9C-27 Prohibited conduct--Violation as misdemeanor.

36-9C-27. Prohibited conduct--Violation as misdemeanor. No person may:

(1) Practice or offer to practice as a certified professional midwife or certified professional midwife student without being licensed pursuant to this chapter;

(2) Sell or fraudulently obtain or furnish a diploma, license, renewal of license, or any other record necessary to practice under this chapter or aid or abet in such actions;

(3) Practice as a certified professional midwife under cover of any diploma, license, renewal of license, or other record necessary to practice under this chapter that was issued unlawfully or under fraudulent representation;

(4) Use in connection with that person's name a sign, card, device, or other designation that implies that the person is a certified professional midwife without being licensed pursuant to this chapter; or

(5) Practice as a certified professional midwife during the time that the person's license has lapsed or has been revoked or suspended.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2017, ch 172, § 27.



§ 36-9C-28 Violation by single act.

36-9C-28. Violation by single act. It is necessary to prove in any prosecution only a single act prohibited by law, or a single holding out, or a single attempt, without proving a general course of conduct in order to constitute a violation of this chapter.

Source: SL 2017, ch 172, § 28.



§ 36-9C-29 Injunction.

36-9C-29. Injunction. The board may apply for an injunction in the circuit court for the county of the person's residence to enjoin any person who:

(1) Is practicing as a certified professional midwife without a license issued by the board;

(2) Is practicing as a certified professional midwife under a license that has lapsed or has been suspended or revoked;

(3) Is engaging as a certified professional midwife in the performance of functions beyond the scope of practice authorized by § 36-9C-13; or

(4) Is, by reason of a physical or mental condition, endangering, or threatening to endanger, the health or safety of those entrusted to that person's care as a certified professional midwife.
Source: SL 2017, ch 172, § 29.



§ 36-9C-30 Temporary injunction.

36-9C-30. Temporary injunction. Upon the filing of a verified complaint, the court, if satisfied by affidavit or otherwise, that the person is or has been engaging in unlawful or dangerous practice as described in § 36-9C-29, may issue a temporary injunction, without notice or bond, enjoining that person from further practice as a certified professional midwife.

Source: SL 2017, ch 172, § 30.



§ 36-9C-31 Injunction as alternative to criminal proceedings.

36-9C-31. Injunction as alternative to criminal proceedings. An action for injunction is an alternative to criminal proceedings, and the commencement of either proceeding by the board constitutes an election.

Source: SL 2017, ch 172, § 31.



§ 36-9C-32 Promulgation of rules.

36-9C-32. Promulgation of rules. The board shall promulgate rules pursuant to chapter 1-26 pertaining to:

(1) Licensing and licenses;

(2) The practice and scope, pursuant to § 36-9C-13, of certified professional midwives and certified professional midwife students;

(3) Disciplinary proceedings;

(4) Fees;

(5) Approval of certified professional midwife education programs; and

(6) Criteria for low-risk pregnancy and delivery.
Source: SL 2017, ch 172, § 32.



§ 36-9C-33 Informed consent document.

36-9C-33. Informed consent document. A certified professional midwife shall, at an initial consultation with a client, provide a copy of an informed consent document to be signed by the certified professional midwife and the client that discloses all of the following in writing:

(1) The name, address, telephone number, and license number of the certified professional midwife;

(2) The certified professional midwife's experience, qualifications, and training;

(3) The certified professional midwife's fees and method of billing;

(4) The right of a client to file a complaint with the board and the procedures for filing a complaint;

(5) If the certified professional midwife has malpractice liability insurance;

(6) A plan for consultation, referral, and transport for medical emergencies specific to each client, including identification of the closest hospital with an obstetrics department and the closest hospital with an emergency department;

(7) A list of antepartum, intrapartum, and postpartum conditions that would require consultation, transfer of care, or transport to a hospital;

(8) A statement indicating that the certified professional midwife will continue to care for a client until transfer of care has been completed including the transfer of all pertinent records including allergies, medications, and obstetric risk factors;

(9) The scope of care and services the certified professional midwife can provide to the client;

(10) A statement indicating that the client's records and any transaction with the certified professional midwife are confidential, unless required by the board for review;

(11) The right of a client to refuse service unless otherwise provided by law;

(12) The client's and certified professional midwife's signature and the date of signing; and

(13) A statement indicating that no other licensed health care provider or hospital or agent thereof is liable for injury resulting from an act or omission by the certified professional midwife, even if the health care provider has consulted or accepted a referral from the certified professional midwife.
Source: SL 2017, ch 172, § 33.



§ 36-9C-34 Limitation of liability.

36-9C-34. Limitation of liability. No other licensed health care provider or hospital or agent thereof is liable for an injury resulting from an act or omission by a certified professional midwife, even if the health care provider has consulted with or accepted a referral from the certified professional midwife.

Source: SL 2017, ch 172, § 34.



§ 36-9C-35 Newborn screenings.

36-9C-35. Newborn screenings. A certified professional midwife shall comply with all newborn screenings required by state law and administrative rule.

Source: SL 2017, ch 172, § 37.



§ 36-9C-36 Consultation with physician or facility.

36-9C-36. Consultation with physician or facility. A certified professional midwife shall consult with the client's selected physician or facility whenever there is a significant deviation during the client's pregnancy or birth, or with the newborn.

Source: SL 2017, ch 172, § 38.



§ 36-9C-37 Review of birth registration and reportable information--Report of neonatal or maternal mortality.

36-9C-37. Review of birth registration and reportable information--Report of neonatal or maternal mortality. The board shall review birth registration and reportable information for each out-of-hospital birth for evaluation and quality management purposes. The certified professional midwife shall provide additional documentation to the board upon request for review. The certified professional midwife shall report within forty-eight hours to the board any neonatal or maternal mortality in a patient for whom the certified professional midwife has cared in the perinatal period.

Source: SL 2017, ch 172, § 39.






Chapter 10 - Physical Therapists

§ 36-10-1 to 36-10-17. Repealed.

36-10-1 to 36-10-17. Repealed by SL 1972, ch 205, § 31.



§ 36-10-18 Definition of terms.

36-10-18. Definition of terms. Terms used in this chapter mean:

(1) "Board of Examiners," or "board," the South Dakota State Board of Medical and Osteopathic Examiners;

(2) "Physical therapist," a person licensed in this state to practice physical therapy under the provisions of this chapter;

(3) "Physical therapy," the practice of physical therapy as defined in § 36-10-18.1;

(4) "Physical therapist assistant," a person who is a graduate of an accredited physical therapist assistant education program as determined by the board, who has passed an examination approved by the board, and who assists in providing physical therapy services under the supervision of a physical therapist;

(5) "Physical therapy advisory committee," the committee provided for in this chapter.
Source: SL 1955, ch 96, § 1; SDC Supp 1960, § 27.09A01; SDCL § 36-10-1; SL 1972, ch 205, § 1; SL 1978, ch 270, § 1; SL 1996, ch 231, § 1; SL 2017, ch 173, § 1.



§ 36-10-18.1 Physical therapy defined.

36-10-18.1. Physical therapy defined. For the purposes of this chapter, the practice of physical therapy is the examination and evaluation of patients with mechanical, physiological, and developmental impairments, functional limitation, and disability or other similar conditions in order to determine a diagnosis, prognosis, and therapeutic intervention; alleviation of impairments and functional limitations by designing, implementing, and modifying therapeutic interventions that include therapeutic exercise, functional training in community or work reintegration, manual therapy techniques including soft tissue and joint mobilization, assistive and adaptive devices and equipment, brochopulmonary hygiene, debridement and wound care, physical agents and mechanical modalities, therapeutic massage, electrotherapeutic modalities, and patient-related instruction; prevention of injury, impairments, functional limitations, and disability including the promotion and maintenance of fitness, health, and quality of life in all age populations; and consultation, education, and research.

Source: SL 1996, ch 231, § 2.



§ 36-10-18.2 Supervision defined.

36-10-18.2. Supervision defined. Supervision is the responsibility of the physical therapist to observe, direct, and review the work, records, and practice permitted by § 36-10-35.7 to ensure the patient, the physical therapist, and the physical therapist assistant that good and safe treatment is rendered.

Source: SL 1996, ch 231, § 3.



§ 36-10-19 Physical therapy committee--Functions.

36-10-19. Physical therapy advisory committee--Functions. The Board of Examiners shall appoint a physical therapy advisory committee, composed of three physical therapists, which shall assist the board on all matters pertaining to the licensure, practice, and discipline of each person licensed to practice physical therapy in the State of South Dakota, or promulgating rules pertaining to physical therapy. Each committee member shall serve a term of three years. No member may serve more than three consecutive full terms. If a vacancy occurs, the board shall appoint a person to fill the unexpired term. The appointment of a person to an unexpired term is not considered a full term. The committee shall meet at least annually or as deemed necessary to conduct business.

Source: SL 1955, ch 96, § 6; SDC Supp 1960, § 27.09A06; SDCL § 36-10-7; SL 1972, ch 205, § 6; SL 2005, ch 199, § 25; SL 2017, ch 173, § 2.



§ 36-10-20 Repealed.

36-10-20. Repealed by SL 2005, ch 199, § 26.



§ 36-10-21 Qualifications of committee members.

36-10-21. Qualifications of committee members. Persons nominated to serve on such committee shall have the following qualifications:

(1) They must be residents of the State of South Dakota;

(2) They must be licensed to practice physical therapy in the State of South Dakota.
Source: SL 1972, ch 205, § 8.



§ 36-10-22 Repealed.

36-10-22. Repealed by SL 2005, ch 199, § 27.



§ 36-10-24 Unlicensed practice or use of title as misdemeanor.

36-10-24. Unlicensed practice or use of title as misdemeanor. It is a Class 2 misdemeanor for any person not licensed under this chapter as a physical therapist or as a physical therapist assistant, or whose license has been suspended or revoked, or whose licensure has lapsed, to engage in the practice of physical therapy, unless exempt under the provisions of this chapter or, use in connection with their name the words or letters L.P.T., Licensed Physical Therapist; D.P.T., Doctor of Physical Therapy; L.P.T.A., Licensed Physical Therapist Assistant; Physical Therapist; Physio Therapist; or any other letters, words, or insignia indicating or implying that the person is a physical therapist or a physical therapist assistant.

Source: SL 1955, ch 96, § 10; SDC Supp 1960, § 27.9956; SDCL § 36-10-2; SL 1972, ch 205, § 28; SL 1977, ch 190, § 159; SL 1978, ch 270, § 8; SL 1996, ch 231, § 4; SL 2017, ch 173, § 3.



§ 36-10-25 Other licensed practitioners exempt from chapter.

36-10-25. Other licensed practitioners exempt from chapter. Persons licensed under the provisions of this title, while practicing within the limits of their licensure, shall not be prohibited therefrom by the provisions of this chapter.

Source: SL 1955, ch 96, § 10; SDC Supp 1960, § 27.9956; SDCL, § 36-10-3; SL 1972, ch 205, § 25.



§ 36-10-26 Prior licensees deemed licensed.

36-10-26. Prior licensees deemed licensed. Persons holding licenses to practice physical therapy in South Dakota on July 1, 1972 shall be deemed licensed under this chapter, and entitled to renew the same.

Source: SL 1972, ch 205, § 11.



§ 36-10-27 Application for license--Fee--Evidence of qualifications.

36-10-27. Application for license--Fee--Evidence of qualifications. A person desiring to practice physical therapy in South Dakota shall file a written application with the Board of Examiners on forms provided by the board, together with an application fee, set by rule pursuant to chapter 1-26, not to exceed sixty dollars. The applicant shall present evidence satisfactory to the board that the applicant is of good moral character and has graduated from a physical therapy curriculum accredited by an accrediting body recognized by the United States Department of Education or the Commission on Recognition of Postsecondary Accreditation. If the applicant has graduated from a physical therapy curriculum that is not accredited by an accrediting body, the applicant shall present evidence satisfactory to the board that:

(1) The applicant has completed a course of professional instruction equivalent to an approved program accredited by an accrediting body recognized by the United States Department of Education or the Commission on Recognition of Postsecondary Accreditation; and

(2) The applicant has achieved a score of at least five hundred fifty on the Test of English as a Foreign Language (TOEFL) examination, or a passing score on a comparative nationally recognized examination approved by the board, or has completed two years of secondary or postsecondary education in any educational institution in which the instruction is conducted in English.
Source: SL 1955, ch 96, § 3; SDC Supp 1960, § 27.09A03; SDCL § 36-10-4; SL 1972, ch 205, § 2; SL 1988, ch 300, § 1; SL 1996, ch 231, § 5; SL 2017, ch 173, § 4.



§ 36-10-28 Repealed.

36-10-28. Repealed by SL 2017, ch 173, § 5.



§ 36-10-29 Issuance of license as physical therapist.

36-10-29. Issuance of license as physical therapist. The board shall issue a license to each applicant who has passed a national examination recognized by the board with a grade acceptable to the board and who otherwise meets the qualifications for licensure under this chapter and the rules promulgated by the board.

Source: SL 1955, ch 96, § 7; SDC Supp 1960, § 27.09A07; SDCL § 36-10-11; SL 1972, ch 205, § 4; SL 2017, ch 173, § 6.



§ 36-10-30 Licensing of applicant registered by Federation of State Boards of Physical Therapy or who has passed national examination.

36-10-30. Licensing of applicant registered by Federation of State Boards of Physical Therapy or who has passed national examination. The Board of Examiners may in its discretion, without examination, issue a license to any applicant who:

(1) Is registered by the Federation of State Boards of Physical Therapy; or

(2) Has passed a national examination recognized by the board with a grade acceptable to the board and meets the qualifications for licensure under this chapter and the rules promulgated by the board.
Source: SL 1972, ch 205, § 5; SL 2017, ch 173, § 7.



§ 36-10-31 Licensure by reciprocity--Qualifications.

36-10-31. Licensure by reciprocity--Qualifications. The Board of Examiners may in its discretion without examination issue a license to any applicant holding a license or certificate issued to the applicant by a board empowered by law to issue licenses to practice physical therapy in the District of Columbia or any state or territory in the United States, if the requirements for licensure of physical therapists in the state or territory in which the applicant was licensed were, at the date of his licensing, substantially equal to the requirements set forth in this chapter.

Source: SL 1955, ch 96, § 5; SDC Supp 1960, § 27.09A05; SDCL, § 36-10-9; SL 1972, ch 205, § 5.



§ 36-10-32 Application for licensure by reciprocity--Evidence of qualifications--Fee.

36-10-32. Application for licensure by reciprocity--Evidence of qualifications--Fee. Applications for licensure by reciprocity shall be on forms provided by the board, and such applicant shall provide evidence required by this chapter and the rules of the board. The fee which shall accompany the application, shall be a sum, set by rule, not to exceed sixty dollars.

Source: SL 1972, ch 205, § 5; SL 1988, ch 300, § 3.



§ 36-10-33 Expiration and annual renewal of license--Fee--Forfeiture.

36-10-33. Expiration and annual renewal of license--Fee--Forfeiture. Any license issued by the board, pursuant to the provisions of this chapter, expires on the first day of January of the year next succeeding the issuance thereof. A license may be renewed upon the payment of an annual fee set by the board, by rule promulgated pursuant to chapter 1-26, not exceeding the sum of fifty dollars. Failure of a licensee to renew the license on or before the first day of July of each year constitutes a forfeiture of the license.

Source: SL 1955, ch 96, § 8; SDC Supp 1960, § 27.09A08; SDCL § 36-10-13; SL 1972, ch 205, § 14; SL 1988, ch 300, § 4; SL 1999, ch 190, § 3; SL 2008, ch 191, § 24; SL 2017, ch 173, § 8.



§ 36-10-34 Repealed.

36-10-34. Repealed by SL 1986, ch 27, § 42.



§ 36-10-35 Repealed.

36-10-35. Repealed by SL 1986, ch 308.



§ 36-10-35.1 Application for licensure as physical therapist assistant--Fee--Qualifications.

36-10-35.1. Application for licensure as physical therapist assistant--Fee--Qualifications. A person desiring licensure as a physical therapist assistant shall file written application with the Board of Examiners, together with an application fee of not more than sixty dollars, to be established by rule promulgated pursuant to chapter 1-26. The applicant shall present evidence satisfactory to the board that:

(1) The applicant is a graduate of an accredited physical therapist assistant's education program recognized by the board; and

(2) The applicant has passed a written examination approved by the board which tests the applicant's knowledge on subjects relating to physical therapy.
Source: SL 1978, ch 270, § 6; SL 1988, ch 300, § 5; SL 1996, ch 231, § 6; SL 2017, ch 173, § 9.



§ 36-10-35.2 Issuance of certificate to physical therapist assistant--Expiration and renewal.

36-10-35.2. Issuance of license as physical therapist assistant--Expiration and renewal. The Board of Examiners shall issue a license to an applicant for licensure as a physical therapist assistant who fulfills the requirements set forth in § 36-10-35.1. The license shall expire and may be renewed in the same manner as provided in § 36-10-33 for the expiration and annual renewal of a license to practice physical therapy.

Source: SL 1978, ch 270, § 7; SL 1996, ch 231, § 7; SL 2017, ch 173, § 10.



§ 36-10-35.3 Repealed.

36-10-35.3. Repealed by SL 1996, ch 231, § 9.



§ 36-10-35.4 to 36-10-35.6. Repealed.

36-10-35.4 to 36-10-35.6. Repealed by SL 1996, ch 231, §§ 11 to 13.



§ 36-10-35.7 Approved tasks for physical therapist assistant--Exclusions.

36-10-35.7. Approved tasks for physical therapist assistant--Exclusions. A physical therapist assistant may perform, under the direction and supervision of a physical therapist, selected physical therapy procedures and related tasks. The following physical therapy services, however, shall only be performed by a physical therapist:

(1) Interpretation of referrals;

(2) Initial evaluation, including problem identification;

(3) Development of a plan of care which is based on the initial evaluation and which includes the physical therapy treatment goals;

(4) Interpretation of tests and measurements;

(5) Joint assessment and mobilization;

(6) Determination of the appropriate portions of the program to be delegated;

(7) Delegation and instruction of the services to be rendered by the physical therapist assistant including specific treatment program, precautions, special problems, or contraindicated procedures;

(8) Timely review of treatment documentation and reevaluation of the patient, treatment goals, and revision of the plan of care when indicated;

(9) Development of a patient's home program and discharge evaluation, and termination of care, or both; and

(10) Accountability for documentation of physical therapy treatment and dissemination of written and oral reports.
Source: SL 1996, ch 231, § 10.



§ 36-10-35.8 Limitation of supervision--Registration of assistants--Notification of termination--Delegation of responsibility.

36-10-35.8. Limitation of supervision--Registration of assistants--Notification of termination--Delegation of responsibility. A physical therapist may not supervise at any one time more than the equivalent of two full-time physical therapist assistants. The supervising physical therapist shall register with the Board of Examiners the name and address of each physical therapist assistant who the physical therapist is responsible for supervising. The registration shall be submitted on a form provided by the board at least fifteen days prior to the date when supervision is to commence. The supervising physical therapist shall notify the board in writing of the termination of supervision of a physical therapist assistant within ten days after the termination. The supervising physical therapist may delegate responsibility for supervision of a physical therapist assistant to another physical therapist for a period not to exceed thirty days.

Source: SL 1996, ch 231, § 14; SL 2017, ch 173, § 11.



§ 36-10-35.9 Standards of supervision.

36-10-35.9. Standards of supervision. When supervising a physical therapist assistant's care of a patient at any setting, the supervising physical therapist shall comply with the following standards of supervision:

(1) The supervising physical therapist shall be accessible either in person or by telecommunications to the physical therapist assistant at all times while the physical therapist assistant is treating patients;

(2) The initial visit shall be made by the supervising physical therapist for evaluation of the patient and establishment of a plan of care;

(3) At least every five physical therapist assistant visits, there shall be a joint visit or a treatment rendered by the supervising physical therapist. The physical therapist assistant shall be supervised by the supervising physical therapist at least once every thirty calendar days. Every five physical therapist assistant visits or every thirty days, whichever occurs first, a documented conference with the physical therapist assistant outlining current treatment goals and program modifications shall occur. The supervising physical therapist shall make the final scheduled visit to terminate the plan of care; and

(4) Each visit by the supervising physical therapist shall include:

(a) A complete assessment of the patient;

(b) A review of the plan of care with appropriate revision or termination; and

(c) Assessment and recommendation for utilization of outside resources.
Source: SL 1996, ch 231, § 15; SL 2017, ch 173, § 12.



§ 36-10-36 Promulgation of rules.

36-10-36. Promulgation of rules. The Board of Examiners may promulgate rules, pursuant to chapter 1-26, pertaining to licensure, fees, discipline, supervision, and continuing education which promote the health and safety of persons utilizing the services of physical therapists and physical therapist assistants licensed under this chapter.

Source: SL 1955, ch 96, § 13; SDC Supp 1960, § 27.09A11; SDCL § 36-10-15; SL 1972, ch 205, § 12; SL 1978, ch 270, § 9; SL 1996, ch 231, § 16; SL 1996, ch 232; SL 2017, ch 173, § 13.



§ 36-10-37 Procedure for adoption of rules and regulations.

36-10-37. Procedure for adoption of rules and regulations. All rules and regulations made by the Board of Examiners pursuant to this chapter shall be adopted and amended in accordance with the provisions of chapter 1-26 and acts amendatory thereto known as the Administrative Procedures Act.

Source: SL 1972, ch 205, § 13; revised pursuant to SL 1972, ch 15, § 4.



§ 36-10-38 Grounds for refusal of license.

36-10-38. Grounds for refusal of license. The Board of Examiners may, in compliance with chapter 1-26, refuse to grant a license under this chapter for unprofessional, immoral, or dishonorable conduct on the part of the applicant.

Source: SL 1955, ch 96, § 9; SDC Supp 1960, § 27.09A09; SDCL § 36-10-14; SL 1972, ch 205, § 15; SL 1972, ch 15, § 4; SL 1996, ch 231, § 17; SL 2017, ch 173, § 14.



§ 36-10-39 Grounds for cancellation, revocation, or suspension of license.

36-10-39. Grounds for cancellation, revocation, or suspension of license. The Board of Examiners may cancel, revoke, or suspend the license of any physical therapist or physical therapist assistant issued under this chapter upon satisfactory proof of such a licensee's incompetence, or unprofessional or dishonorable conduct, or proof of a violation of this chapter in any respect.

Source: SL 1955, ch 96, § 9; SDC Supp 1960, § 27.09A09; SDCL § 36-10-14; SL 1972, ch 205, § 16; SL 1978, ch 270, § 10; SL 1996, ch 231, § 18; SL 2005, ch 199, § 28; SL 2017, ch 173, § 15.



§ 36-10-40 Unprofessional or dishonorable conduct--Activities included--No basis for criminal prosecution.

36-10-40. Unprofessional or dishonorable conduct--Activities included--No basis for criminal prosecution. The phrase "unprofessional or dishonorable conduct" as used in this chapter shall be construed to include:

(1) Employing what is known as cappers or steerers;

(2) Willfully betraying a professional confidence;

(3) All advertising of physical therapy business in which untruthful or improbable statements are made or which are calculated or mislead or deceive the public;

(4) Conviction of any criminal offense of the grade of felony, or any conviction of a criminal offense arising out of the practice of physical therapy, or one in connection with any criminal offense involving moral turpitude;

(5) Habits of intemperance, or drug addiction, calculated in the opinion of the board to affect the licensee's practice of his profession;

(6) Sustaining any physical or mental disability which renders the further practice of a licensee's profession dangerous;

(7) Presenting to the board of any license, certificate or diploma which was obtained by fraud, or deception practiced in passing a required examination or which was obtained by the giving of false statements or information on applying for said license;

(8) Illegally or fraudulently or wrongfully obtaining a license required by this chapter, by the use of any means, devices, or deceptions or helps in passing any examination, or by making false statements or misrepresentations in any applications for information presented.

Unprofessional or dishonorable conduct, as defined in this section, shall not be the basis for criminal prosecution unless otherwise declared unlawful.

Source: SL 1955, ch 96, § 9; SDC Supp 1960, § 27.09A09; SDCL, § 36-10-14; SL 1972, ch 205, § 17; revised pursuant to SL 1972, ch 15, § 4.



§ 36-10-41 Initiation of proceedings for cancellation, revocation, or suspension of license.

36-10-41. Initiation of proceedings for cancellation, revocation, or suspension of license. The proceedings for cancellation, revocation, or suspension of a license may be initiated when the Board of Examiners has information that any person, persons, firms, or corporation may have been guilty of any misconduct as provided in § 36-10-40 or is guilty of incompetence or unprofessional or dishonorable conduct.

Source: SL 1972, ch 205, § 18; SL 2005, ch 199, § 29.



§ 36-10-43 Quorum at hearing on cancellation, revocation or suspension.

36-10-43. Quorum at hearing on cancellation, revocation or suspension. All proceedings relative to the cancellation, revocation, or suspension of a license, or relative to reissuing a license which has been revoked or suspended shall only be held when a majority of the members of the Board of Examiners are present at such hearings.

Source: SL 1972, ch 205, § 21.



§ 36-10-44 Procedure on cancellation, revocation or suspension.

36-10-44. Procedure on cancellation, revocation or suspension. All proceedings relative to the cancellation, revocation, or suspension of a license shall otherwise conform to the procedure set forth in chapter 1-26.

Source: SL 1972, ch 205, § 20; revised pursuant to SL 1972, ch 15, § 4.



§ 36-10-45 Majority vote required to suspend, revoke or cancel license.

36-10-45. Majority vote required to suspend, revoke or cancel license. The decision of the Board of Examiners to suspend, revoke, or cancel a license requires a majority vote of the board members.

Source: SL 1972, ch 205, § 22.



§ 36-10-46 Appeal from board decision on refusal, revocation, or suspension.

36-10-46. Appeal from board decision on refusal, revocation, or suspension. Any party feeling aggrieved by any acts, rulings, or decisions of the Board of Examiners relating refusal to grant or to cancellation, revocation or suspension of a license shall have the right to appeal pursuant to chapter 1-26.

Source: SL 1972, ch 205, § 24; revised pursuant to SL 1972, ch 15, § 4.



§ 36-10-47 Reinstatement of suspended or revoked license.

36-10-47. Reinstatement of suspended or revoked license. Upon written application establishing compliance with existing licensing requirements and for reasons the board deems sufficient, the board, for good cause shown, by majority vote, may, under such conditions as it may impose, reinstate or reissue a license to any person, persons, firm, or corporation whose license has been suspended or revoked, provided, however, that upon suspension of a license, the board in such order may provide for automatic reinstatement thereof after a fixed period of time as provided in the order.

Source: SL 1972, ch 205, § 23.



§ 36-10-48 Injunction against violations--Election of remedies.

36-10-48. Injunction against violations--Election of remedies. Any person violating the provisions of this chapter may be enjoined from further violations at the suit of the state's attorney of the county wherein the violations occurred or suit may be brought by any citizen of this state. An action for injunction shall be an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1972, ch 205, § 30; revised pursuant to SL 1972, ch 15, § 4.



§ 36-10-49 Investigation of violations--Employment of counsel to assist in prosecution .

36-10-49. Investigation of violations--Employment of counsel to assist in prosecution. The Board of Examiners and/or the physical therapy committee shall investigate every supposed violation of this chapter, and shall report the same to the proper law enforcement officials wherein the act is committed. The board is authorized to employ special counsel subject to the supervision, control and direction of the attorney general, to assist in the prosecution of violations of this chapter and to expend the necessary funds for such purpose.

Source: SL 1955, ch 96, § 14; SDC Supp 1960, § 27.09A12; SDCL, § 36-10-16; SL 1972, ch 205, § 29.



§ 36-10-50 Prior certification accepted.

36-10-50. Prior license accepted. Any person licensed as a physical therapist assistant on July 1, 1996, is deemed licensed under this chapter and is entitled to renew licensure.

Source: SL 1996, ch 231, § 8; SL 2017, ch 173, § 16.



§ 36-10-51 Continuing education.

36-10-51. Continuing education. An applicant for license renewal shall submit evidence satisfactory to the Board of Examiners that the applicant has complied with the continuing education requirements established by the board. The board may waive the continuing education requirement if the applicant submits evidence satisfactory to the board that the applicant was unable to comply with the continuing education requirements because of illness, disability, military service, or financial hardship.

Source: SL 2017, ch 173, § 17.






Chapter 10A - Massage And Massage Establishments [Repealed]

CHAPTER 36-10A

MASSAGE AND MASSAGE ESTABLISHMENTS [REPEALED]

[Repealed by SL 1978, ch 4, § 2 (2)]



Chapter 10B - Dietetics And Nutrition

§ 36-10B-1 Definition of terms.

36-10B-1. Definition of terms. Terms used in this chapter mean:

(1) "Accredited college or university," a college or university accredited by the United States regional accrediting agencies recognized by the Council on Postsecondary Accreditation and the United States Department of Education;

(2) "Board," the South Dakota State Board of Medical and Osteopathic Examiners;

(3) "Commission," the Commission on Dietetic Registration that is a member of the National Commission for Certifying Agencies;

(4) "Committee," the Nutrition and Dietetics Advisory Committee to the board;

(5) "Dietitian," a person who engages in nutrition or dietetics practice and uses the title dietitian pursuant to § 36-10B-2;

(6) "Licensed nutritionist," a person licensed under this chapter;

(7) "Nutritionist," a person who engages in nutrition or dietetics practice and uses the title of nutritionist pursuant to § 36-10B-2;

(8) "Nutrition care services," any of the following:

(a) Assessment of the nutritional needs of individuals or groups;

(b) Establishment of priorities, goals, and objectives to meet nutritional needs;

(c) Provision of nutrition counseling for both normal and therapeutic needs;

(d) Development, implementation, and management of nutrition care services; or

(e) Evaluation, adjustment, and maintenance of appropriate standards of quality in nutrition care;

(9) "Nutritional assessment," the evaluation of the nutritional needs of individuals or groups based on appropriate biochemical, anthropometric, physical, and dietary data to determine nutrient needs and recommend appropriate nutritional intake;

(10) "Nutrition counseling," advising and assisting individuals or groups on appropriate nutritional intake by integrating information from the nutritional assessment with information on food and other sources of nutrients and meal preparation consistent with cultural background and socioeconomic status.
Source: SL 1996, ch 240, § 1.



§ 36-10B-2 Licensing and designation.

36-10B-2. Licensing and designation. Except as provided in § 36-10B-15, no person may practice nutrition and dietetics or provide nutrition care services unless licensed or otherwise authorized to practice under this chapter. No person may practice as a licensed nutritionist, use the title nutritionist, dietitian, or licensed nutritionist, or use the abbreviation LN, unless licensed under this chapter. A licensed nutritionist may use the title licensed nutritionist and the abbreviation LN. A violation of this section is a Class 2 misdemeanor.

A dietitian registered by the Commission on Dietetic Registration may use the title registered dietitian and the designation RD.

Source: SL 1996, ch 240, § 2.



§ 36-10B-3 Duties of board.

36-10B-3. Duties of board. The board may:

(1) Examine qualified applicants for a license to practice nutrition and dietetics, issue licenses to applicants who meet the requirements established by this chapter, and renew licenses as recommended by the committee; and

(2) Adopt rules pursuant to chapter 1-26, that set professional, practice, and ethical standards for licensed nutritionists.
Source: SL 1996, ch 240, § 3.



§ 36-10B-4 Appointment of nutrition and dietetics advisory committee--Duties of committee.

36-10B-4. Appointment of nutrition and dietetics advisory committee--Duties of committee. The board shall appoint a nutrition and dietetics advisory committee composed of five members. The members shall be registered dietitians or qualified nutritionists. Each committee member shall serve a term of three years. However, the terms of initial appointees shall be staggered so that no more than two members' terms expire in any one year. No committee member may be appointed to more than three consecutive full terms. If a vacancy occurs, the board shall appoint a person to fill the unexpired term. The appointment of a person to an unexpired term is not considered a full term.

The committee may assist the board in evaluating the qualifications of applicants for licensure. The committee may make recommendations to the board regarding rules promulgated pursuant to this chapter.

Source: SL 1996, ch 240, § 4; SL 2005, ch 199, § 30.



§ 36-10B-5 Nutrition or dietetics practice--Nutrition care services.

36-10B-5. Nutrition or dietetics practice--Nutrition care services. A practice in nutrition or dietetics involves the integration and application of scientific principles of food, nutrition, biochemistry, physiology, management, and behavioral and social science to achieve and maintain the health of people. The primary function of a nutrition and dietetic practice is the provision of the following nutrition care services:

(1) Assessing the nutritional needs of individuals and groups;

(2) Establishing priorities, goals, and objectives that meet nutritional needs;

(3) Providing nutrition counseling in health and disease;

(4) Developing, implementing, and managing nutrition care systems; and

(5) Evaluating, making changes in, and maintaining appropriate standards of quality in nutrition care.
Source: SL 1996, ch 240, § 5.



§ 36-10B-6 Qualifications for dietetics and nutrition licensure.

36-10B-6. Qualifications for dietetics and nutrition licensure. The board shall recognize two educational tracks as equivalent qualifications required to obtain licensure.

(1) Dietetics. The board shall issue a license as a nutritionist to an applicant who files a completed application, pays all required fees, and provides satisfactory evidence to the board that the applicant meets the following qualifications:

(a) Has a valid, current registration with the commission which gives the applicant the right to use the title registered dietitian or RD; or has received a baccalaureate or postgraduate degree from an accredited college or university with a major course of study in human nutrition, nutrition education, food and nutrition, dietetics, or food service management;

(b) Has completed a documented, supervised pre-professional practice experience component in dietetic practice of not less than nine hundred hours under the supervision of a registered dietitian, nutrition or dietetic professional licensed by a state, or a person with a doctoral degree conferred by an accredited college or university with a major course of study in human nutrition, nutrition education, food and nutrition, dietetics, or food systems management. Supervised practice experience must be completed in the United States or its territories. Supervisors who obtain their doctoral degree outside the United States and its territories must have their degrees approved by the board as equivalent to the doctoral degree conferred by an accredited college or university; and

(c) Has successfully completed the registration examination for dietitians administered by the commission;

(2) Nutrition. The board shall issue a license as a nutritionist to an applicant who files a completed application, pays all required fees, and provides evidence satisfactory to the board that the applicant meets the following qualifications:

(a) Has received a master's or doctoral degree from an accredited college or university with a major course of study in human nutrition, public health nutrition, clinical nutrition, nutrition education, community nutrition, or foods and nutrition; and

(b) Has successfully completed a comprehensive nutrition competence examination administered by the commission.
Source: SL 1996, ch 240, § 6.



§ 36-10B-7 Application process--Fees.

36-10B-7. Application process--Fees. Any person requesting a license under this chapter shall apply to the board through a written application process as promulgated by rules pursuant to chapter 1-26. The application shall be accompanied by an application fee in an amount determined by the board by rules promulgated pursuant to chapter 1-26.

Source: SL 1996, ch 240, § 7.



§ 36-10B-8 Fee classifications.

36-10B-8. Fee classifications. The board may promulgate fees for the following fee classifications:

(1) Initial license fee not to exceed seventy dollars;

(2) Renewal of license fee not to exceed thirty-five dollars;

(3) Late renewal fee not to exceed one hundred dollars; and

(4) Temporary permit fee not to exceed fifty dollars.
Source: SL 1996, ch 240, § 8.



§ 36-10B-9 License renewal.

36-10B-9. License renewal. A license may be renewed upon payment of the renewal fee, documentation and the successful completion of at least fifteen hours of continuing education annually or an accumulation of a total of seventy-five hours of continuing education during a five-year period. The board may set the requirements for the continuing education by rules promulgated pursuant to chapter 1-26. A late fee will be required for renewal applications received thirty days after the annual renewal date.

Source: SL 1996, ch 240, § 9.



§ 36-10B-10 Issuance of temporary permit.

36-10B-10. Issuance of temporary permit. The board may grant a temporary permit to any applicant who has completed the education and experience requirements of this chapter. The temporary permit confers all the privileges of a license to practice dietetics or nutrition. The temporary permit is nonrenewable and expires one year after the issuance date.

Source: SL 1996, ch 240, § 10.



§ 36-10B-11 License by reciprocity--Qualifications.

36-10B-11. License by reciprocity--Qualifications. The board may issue a license to an applicant who is licensed as a dietitian or nutritionist in another state or territory of the United States if, the standards for licensure in that state are not less stringent than the requirements set forth in this chapter.

Source: SL 1996, ch 240, § 11.



§ 36-10B-12 Waiver of examination--Requirements of licensure.

36-10B-12. Waiver of examination--Requirements of licensure. For one year beginning on July 1, 1996, the board shall waive the examination requirement and grant a nutritionist license to any person who meets the following requirements:

(1) Is a dietitian registered with the commission; or

(2) Meets the educational requirements specified in this chapter and has practiced nutrition or dietetics in good standing for the equivalent of one year during the last five years.
Source: SL 1996, ch 240, § 12.



§ 36-10B-13 Restricting licensure.

36-10B-13. Restricting licensure. The board may refuse to renew or grant a license or suspend, revoke, or restrict the license of a person, if under the procedures of chapter 1-26 the board determines the applicant:

(1) Is engaged in nutrition or dietetic practice in a manner harmful or dangerous to a client or to the public;

(2) Is guilty of fraud or misrepresentation in the procurement of any license under this chapter;

(3) Is convicted of a felony. The record of conviction or a certified copy of it shall be conclusive evidence of the conviction;

(4) Has failed to fulfill continuing education requirements;

(5) Has engaged in unethical or unprofessional conduct as defined in rules promulgated by the board;

(6) Has obtained a license by means of fraud, misrepresentation, or concealment of material facts.
Source: SL 1996, ch 240, § 13.



§ 36-10B-14 Review of restriction on licensure.

36-10B-14. Review of restriction on licensure. At the request of the applicant, the board shall review the suspension, revocation, or restriction of a license against whom the disciplinary action was taken. The board may grant a license previously refused, restore a license that has been revoked, or reduce a period of suspension or restriction of a license for reasons found sufficient.

Source: SL 1996, ch 240, § 14.



§ 36-10B-15 Related activities not requiring licensure as nutritionist or dietitian.

36-10B-15. Related activities not requiring licensure as nutritionist or dietitian. This chapter does not prohibit:

(1) A dietetic student enrolled in an approved academic program in nutrition and dietetics from engaging in the practice of nutrition and dietetics under the supervision of a licensed nutritionist if the person clearly uses the appropriate student title;

(2) Any person in the process of fulfilling the professional experience requirements in nutrition or dietetics necessary for licensure from practicing under the supervision of a licensed nutritionist if the person clearly uses the appropriate trainee title;

(3) Any person, including a dietetic technician or other paraprofessional, from working in a program supervised by a licensed nutritionist, if the person's activities are within the scope of the person's designated education and training and if the person does not use the title nutritionist or dietitian unless licensed;

(4) A nutritionist or dietitian who is serving in the armed forces, public health services of the United States, or Veterans Administration from engaging in the practice of nutrition and dietetics if such practice is related to such service or employment;

(5) Any person who does not represent himself as a licensed dietitian or licensed nutritionist from furnishing information on food, food materials, or dietary supplements or from engaging in the explanation to customers about food, food materials, or dietary supplements in connection with the marketing and distribution of these products;

(6) Any person who provides weight control services from providing those services if the program has been reviewed by, consultation is available from, and no program change can be initiated without prior approval by a licensed nutritionist or a licensed nutritionist from another state that has licensure requirements at least as stringent as the requirements for licensure under this chapter, or from a dietitian registered by the commission;

(7) Any person licensed to practice medicine, nursing, pharmacy, dentistry, or chiropractic from advising patients on nutrition when nutrition practice is incidental to the practice of the person's profession and the person does not use the title nutritionist or dietitian unless so licensed;

(8) Any educator employed by a federal, state, county, or municipal agency, elementary or secondary school, accredited college or university, or nonprofit agency, from giving advice on nutrition if the person's activities are within the scope of the person's employment and the person does not use the title nutritionist or dietitian unless licensed.
Source: SL 1996, ch 240, § 15.






Chapter 11 - Pharmacies And Pharmacists

§ 36-11-1 Public interest in regulation of practice.

36-11-1. Public interest in regulation of practice. The practice of pharmacy in South Dakota is hereby declared to be a professional practice affecting the public health, safety, and welfare and is subject to regulation in the public interest.

Source: SL 1967, ch 102, § 1.



§ 36-11-2 Definition of terms.

36-11-2. Definition of terms. Terms used in this chapter mean:

(1) "Association," the South Dakota Pharmacists Association;

(2) "Board" or "board of pharmacy," the State Board of Pharmacy in South Dakota;

(3) "Brand name," the proprietary or registered trademark name given to a drug product by its manufacturer, labeler or distributor and placed on the drug or on its container, label or wrapping at the time of packaging;

(4) "Chemicals," the chemical materials or medicine;

(5) "Compounding," the preparation, mixing, assembling, packaging or labeling of a drug or drug device as the result of a practitioner's prescription drug order or an initiative based on the pharmacist/patient/practitioner relationship in the course of professional practice or for the purpose of or as an incident to research, teaching or chemical analysis and not for sale or dispensing. Compounding also includes the preparation of drug or drug devices in anticipation of prescription drug orders based on routine, regularly observed prescribing patterns;

(6) "Delivery," the actual, constructive or attempted transfer of a drug or drug device from one person to another, whether or not for a consideration;

(7) "Dispense" or "Dispensing," the preparation and delivery of a drug to a patient or a patient's agent pursuant to a prescription drug order in a suitable container with appropriate labeling for subsequent administration to or use by a patient. Dispensing includes preparation of labels for drug devices if the labeling is related to the dosage and administration of drugs;

(8) "Distributing," the delivery of a drug or drug device other than by administration or dispensing;

(9) "Drug administration," the direct application of a drug or drug device by injection, inhalation, ingestion or any other means to the body of a patient or research subject;

(10) "Drug device," equipment, process, biotechnological entity, diagnostic agent or other product used in combination with a drug to provide effective management of medication regimens;

(11) "Drug utilization review program," any program operated solely or partially as a professional standards review organization whose purpose is to educate pharmacists and practitioners on severe adverse reactions to drugs, therapeutic appropriateness, overutilization and underutilization, appropriate use of generic products, therapeutic duplication, drug-disease contraindications, drug-drug interactions, incorrect drug dosage or duration of drug treatment, drug-allergy interactions and clinical abuse or misuse, as well as to identify and reduce the frequency of patterns of potential and actual fraud, abuse, gross overuse, inappropriate care or medically unnecessary care associated with specific drugs or groups of drugs among practitioners, pharmacists and patients;

(12) "Equivalent drug product," a drug product that is considered to be therapeutically equivalent to other pharmaceutically equivalent products as determined by the latest edition of Approved Drug Products with Therapeutic Equivalence Evaluations, as adopted by the South Dakota Board of Pharmacy pursuant to chapter 1-26;

(13) "Labeling," the process of preparing and affixing a label to any drug or drug device container exclusive of the labeling by the manufacturer, packer or distributor of a nonprescription drug or commercially packaged legend drug or drug device;

(14) "Medical device," an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent or other similar or related article, including any component, part or accessory, which is intended for use in the diagnosis of disease or other conditions or in the cure, mitigation, treatment or prevention of disease in man or other animals or is intended to affect the structure or any function of the body of man or other animals, which does not achieve any of its principal intended purposes through chemical action within or on the body of man or other animals and which is not dependent upon being metabolized for achievement of any of its principal intended purposes;

(15) "Medicines," drugs or chemicals or their preparations in suitable form for the prevention, relief or cure of diseases when used either internally or externally by man or for animals;

(15A) "Nonprescription drugs," drugs which are labeled for use by the general public in accordance with § 502 of the Federal Food, Drug and Cosmetic Act as amended through January 1, 1997, and may be sold without a prescription drug order in accordance with § 503 of the Federal Food, Drug and Cosmetic Act as amended through January 1, 1997. The term does not include drugs which are required by federal law to bear the statement, "Caution: federal law prohibits dispensing without prescription," drugs intended for human use by hypodermic injection, or animal remedies regulated by chapter 39-18;

(16) "Patient counseling," oral communication by the pharmacist of information to the patient or caregiver, as defined in rules promulgated pursuant to chapter 1-26, to improve therapy by ensuring proper use of drugs and drug devices;

(17) "Pharmaceutical care," provision of drug therapy and other pharmaceutical patient care services intended to achieve outcomes related to cure or prevention of a disease, elimination or reduction of a patient's symptoms or arresting or slowing of a disease process;

(18) "Pharmacist," an individual licensed by the State Board of Pharmacy to engage in the practice of pharmacy;

(19) "Pharmacy," any place within or outside this state licensed by the State Board of Pharmacy where drugs are dispensed and pharmaceutical care is provided to residents of this state;

(20) "Practitioner," an individual licensed, registered or otherwise authorized by the jurisdiction in which he is practicing to prescribe drugs in the course of professional practice;

(21) "Prescription drug order," a written or oral order of a practitioner for a drug or drug device for a specific patient;

(22) "Registered pharmacy technician," a person registered by the board who is employed by a pharmacy to assist licensed pharmacists in the practice of pharmacy by performing specific tasks delegated by and under the immediate personal supervision and control of a licensed pharmacist, as permitted by the board;

(23) "Retail place of business," any place where merchandise is sold at retail and from which original packages of nonprescription drugs are sold or taken to be sold at retail;

(24) "Reverse distributor," any person or business registered with the Drug Enforcement Administration that accepts drug products from vendors and returns the drug products to manufacturers for credit or destruction.
Source: SDC 1939, § 27.1001; SL 1967, ch 102, § 2; SL 1973, ch 244, §§ 1, 6; SL 1974, ch 249; SL 1978, ch 271, § 2; SL 1983, ch 271; SL 1986, ch 306, § 3; SL 1986, ch 310; SL 1990, ch 306, § 1; SL 1992, ch 270, § 1; SL 1993, ch 277, § 1; SL 1993, ch 278, § 4; SL 1997, ch 216, § 1; SL 2003, ch 203, § 1; SL 2004, ch 248, § 1; SL 2012, ch 194, § 9.



§ 36-11-2.1 Drugs defined.

36-11-2.1. Drugs defined. Drugs are defined as follows:

(1) Articles recognized in the official United States Pharmacopoeia or the official National Formulary, as adopted by the board of pharmacy pursuant to chapter 1-26, or recognized in the official Homeopathic Pharmacopoeia of the United States as in effect on January 1, 1993;

(2) Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or other animals;

(3) Articles (other than food) intended to affect the structure or any functions of the human body; and

(4) Articles intended for use as a component of any articles specified in this section.

The term "drugs" excludes medical devices.

Source: SL 1993, ch 278, § 3.



§ 36-11-2.2 Practice of pharmacy defined.

36-11-2.2. Practice of pharmacy defined. The practice of pharmacy means:

(1) Interpretation and evaluation of prescription drug orders and dispensing in the patient's best interest;

(2) Provision of patient counseling and pharmaceutical care; and

(3) The responsibility for compounding, distributing, labeling, and storage of drugs and for maintaining proper records for them.

The practice of pharmacy does not authorize a pharmacist to prescribe drugs as a practitioner or to dispense drugs without a prescription drug order.

Nothing in this section may be construed to prevent or restrict the practices, services, or activities of a person licensed in this state by any other law from engaging in the profession or occupation for which he is licensed if he is performing services within his authorized scope of practice.

Source: SL 1993, ch 278, § 1.



§ 36-11-3 Pharmacists Association--Purpose--Annual meeting--Recommendation of members for appointment to state board (Effective until September 30, 2006).

36-11-3. South Dakota Pharmacists Association--Purpose--Annual meeting. Those registered pharmacists of this state electing to participate shall constitute an association under the name and title of the South Dakota Pharmacists Association. The purpose of the association is to serve as the state professional society of pharmacists which represents the profession of pharmacy, enhances the public's awareness of pharmacy, and serves the best interest of public health and pharmacy. The South Dakota Pharmacists Association shall be conducted as a nonprofit corporation pursuant to the terms of its articles of incorporation. The members of the association who have secured a current annual certificate of registration to practice pharmacy in this state and who have elected to participate in the association are entitled to all of the rights and privileges of the association and may vote, serve as an officer or director of the association, and participate in all of the meetings of the association. The association shall hold an annual meeting at such time and place as it determines.

Source: SDC 1939, § 27.1002; SL 1967, ch 102, § 3; SL 1996, ch 230, § 1; SL 2005, ch 199, § 31.



§ 36-11-3 South Dakota Pharmacists Association--Purpose--Annual meeting (Effective September 30, 2006).

36-11-3. South Dakota Pharmacists Association--Purpose--Annual meeting. Those registered pharmacists of this state electing to participate shall constitute an association under the name and title of the South Dakota Pharmacists Association. The purpose of the association is to serve as the state professional society of pharmacists which represents the profession of pharmacy, enhances the public's awareness of pharmacy, and serves the best interest of public health and pharmacy. The South Dakota Pharmacists Association shall be conducted as a nonprofit corporation pursuant to the terms of its articles of incorporation. The members of the association who have secured a current annual certificate of registration to practice pharmacy in this state and who have elected to participate in the association are entitled to all of the rights and privileges of the association and may vote, serve as an officer or director of the association, and participate in all of the meetings of the association. The association shall hold an annual meeting at such time and place as it determines.

Source: SDC 1939, § 27.1002; SL 1967, ch 102, § 3; SL 1996, ch 230, § 1; SL 2005, ch 199, § 31.



§ 36-11-4 Composition of State Board of Pharmacy--Terms and appointment of members--Removal of member.

36-11-4. Composition of State Board of Pharmacy--Terms and appointment of members--Removal of member. The State Board of Pharmacy shall include four professional members who shall hold their offices for terms of three years or until their successors are appointed and qualified. No member may serve more than three consecutive full terms. The appointment of a person to an unexpired term is not considered a full term. The Governor may remove any member of the board for just cause.

Source: SDC 1939, § 27.1003; SL 1967, ch 102, § 4; revised pursuant to SL 1973, ch 2, § 58; SL 2005, ch 199, § 32; SL 2007, ch 213, § 2.



§ 36-11-4.1 Lay member of board--Appointment and term of office.

36-11-4.1. Lay member of board--Appointment and term of office. The membership of the Board of Pharmacy shall include one lay member who is a user of the services regulated by the board. The term lay member who is a user refers to a person who is not licensed by the board but where practical uses the service licensed, and the meaning shall be liberally construed to implement the purpose of this section. The lay member shall be appointed by the Governor and shall have the same term of office as other members of the board.

Source: SL 1973, ch 2, § 58.



§ 36-11-5 Meetings of board--Quorum.

36-11-5. Meetings of board--Quorum. The Board of Pharmacy shall hold meetings for the examination of applicants for registration and the transaction of such other business as shall pertain to its duties. Special meetings of the board may be held whenever it shall be deemed necessary by a majority of the members thereof. Two members of such board shall constitute a quorum.

Source: SL 1967, ch 102, § 5.



§ 36-11-5.1 Board continued within Department of Health--Records and reports.

36-11-5.1. Board continued within Department of Health--Records and reports. The Board of Pharmacy shall continue within the Department of Health, and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information, and reports in the form and at such times as required by the secretary of health, except that the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (n); SL 2003, ch 272, § 42.



§ 36-11-6 Use of funds by Pharmacists Association--Approval of expenditures--Filing statement.

36-11-6. Use of funds by Pharmacists Association--Approval of expenditures--Filing statement. The board may, upon receipt, pay to the South Dakota Pharmacists Association eighty percent of all fees the board receives for renewals of certificates of registration as a pharmacist. The association shall use the funds for the following association activities to benefit the public and the profession: continuing education, matters related to registration standards for pharmacists, professional service standards, and general operating expenses related to the activities enumerated in this section. The association shall also use funds received to pay any legislated assessment to support a diversion program for chemically impaired pharmacists. Expenditures of funds shall be approved by the president and treasurer of the association. The association shall annually file in the office of the board an itemized statement of the receipts of the association and disbursements from the receipts.

Source: SDC 1939, § 27.1004; SL 1967, ch 102, § 5; SL 1996, ch 230, § 2; SL 2005, ch 199, § 33.



§ 36-11-7 Salary and expenses of secretary.

36-11-7. Salary and expenses of secretary. The secretary of the Board of Pharmacy shall receive a salary which shall be fixed by the board. He shall also receive his traveling and other expenses incurred in the performance of his official duties pursuant to § 3-9-2.

Source: SDC 1939, § 27.1005; SL 1967, ch 102, § 6; SL 1986, ch 27, § 27.



§ 36-11-8 Compensation of personnel from fees received.

36-11-8. Compensation of personnel from fees received. Expenses and compensation for services of the board, its inspectors, employees, and legal counsel shall be paid from the fees received by the board from license, registration, and other fees, and no part thereof shall be paid out of the general fund.

Source: SDC 1939, § 27.1005; SL 1967, ch 102, § 6.



§ 36-11-9 Annual report to Governor--Contents.

36-11-9. Annual report to Governor--Contents. The Board of Pharmacy shall report annually to the Governor as provided by law for state officers and boards.

Source: SL 1967, ch 102, § 5; revised pursuant to SL 1971, ch 10; SL 2005, ch 199, § 34.



§ 36-11-10 Residual and implied powers of board.

36-11-10. Residual and implied powers of board. The Board of Pharmacy shall have all other powers and authority expressly conferred upon it or reasonably implied from the provisions of this chapter.

Source: SL 1967, ch 102, § 5.



§ 36-11-11 Promulgation of rules.

36-11-11. Promulgation of rules. The Board of Pharmacy may promulgate rules pursuant to chapter 1-26 as follows:

(1) Pertaining to the practice of pharmacy;

(2) Relating to the sanitation of persons and establishments licensed under the provisions of this chapter;

(3) Pertaining to establishments licensed under the provisions of this chapter wherein any drug is compounded, prepared, dispensed or sold;

(4) Providing for minimum equipment and standards of establishments licensed under the provisions of this chapter;

(5) Pertaining to the sale of drugs by or through any mechanical device;

(6) In cooperation with other governmental agencies where there exists a joint responsibility for protecting the public health and welfare;

(7) Pertaining to the sale of nonprescription drugs;

(8) To adopt such publications or supplements thereto as shall from time to time be deemed necessary to describe the drugs, medicines, prescription drugs, dispensing physician or other terms used in § 36-11-2;

(9) Pertaining to the posting of prescription prices on the premises of a pharmacy department to provide consumers with comparative pricing information;

(10) Pertaining to registration of drug wholesalers and manufacturers;

(11) Pertaining to home health care and service;

(12) Pertaining to computerized pharmacy;

(13) Pertaining to the registration of registered pharmacy technicians and the suspension or revocation of registration; an annual registration fee not to exceed thirty dollars; and tasks that may not be delegated by a licensed pharmacist to a registered technician;

(14) Redispensing of pharmaceuticals.
Source: SDC 1939, § 27.1006; SL 1967, ch 102, § 7; SL 1973, ch 244, § 2; SL 1986, ch 302, § 111; SL 1990, ch 325, § 1; SL 1997, ch 216, § 2; SL 2004, ch 248, § 2; SL 2004, ch 249, § 1; SL 2012, ch 194, § 10.



§ 36-11-12 Repealed.

36-11-12. Repealed by SL 1986, ch 302, § 112.



§ 36-11-13 Unregistered practice of pharmacy as misdemeanor.

36-11-13. Unregistered practice of pharmacy as misdemeanor. It is a Class 2 misdemeanor for any person other than a pharmacist registered under the laws of South Dakota to engage in the practice of pharmacy except as provided by § 36-11-14.

Source: SDC 1939, § 27.1013; SL 1964, ch 86; SL 1967, ch 102, § 14; SL 1977, ch 190, § 166; SL 1993, ch 278, § 5.



§ 36-11-14 Physicians and veterinarians unaffected by chapter.

36-11-14. Physicians and veterinarians unaffected by chapter. Nothing in this chapter applies to or in any manner interferes with the business of any physician, as a physician, or any licensed veterinarian, as a licensed veterinarian, or an optometrist, as a licensed optometrist, or prevent him from supplying, under his supervision, to his patients such drugs and medicines as may seem to him proper.

Source: SDC 1939, § 27.1013; SL 1964, ch 86; SL 1967, ch 102, § 14; SL 1986, ch 306, § 4.



§ 36-11-15 Unregistered dispensing of drugs or operation of pharmacy as misdemeanor.

36-11-15. Unregistered dispensing of drugs or operation of pharmacy as misdemeanor. Any person other than a registered pharmacist who compounds or dispenses drugs, medicines, or poisons, or who keeps a pharmacy or store for retailing or compounding medicines, or who takes, uses or exhibits the title of a registered pharmacist is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 27.9922; SL 1967, ch 102, § 21; SL 1977, ch 190, § 167.



§ 36-11-16 Character, age, education, and experience requirements for registration as pharmacist.

36-11-16. Character, age, education, and experience requirements for registration as pharmacist. Any person of good moral character and temperate habits, not less than eighteen years of age, who is a graduate of a four-year high school course or whose education is equivalent thereto, in the discretion of the board of pharmacy, who is a graduate of a college of pharmacy recognized and approved by the board, and who has had the necessary experience as determined by the board in the practice of pharmacy under a regularly licensed pharmacist in a pharmacy where physicians' prescriptions are compounded and who shall pass a satisfactory examination prescribed by the State Board of Pharmacy, shall be entitled to a certificate of registration as a licentiate in pharmacy. The board shall have the authority to allow credit for suitable military and research activities in the field of pharmacy as part of the experience requirement.

Source: SDC 1939, § 27.1007; SL 1967, ch 102, § 9; revised pursuant to SL 1972, ch 15, § 4.



§ 36-11-16.1 Criminal background investigation of applicants for licensure and licensees under disciplinary investigation--Fees.

36-11-16.1. Criminal background investigation of applicants for licensure and licensees under disciplinary investigation--Fees. Each applicant for licensure as a pharmacist in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the board shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained prior to permanent licensure of the applicant. The board may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the board. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2012, ch 193, § 5.



§ 36-11-17 Registration fee.

36-11-17. Registration fee. Every person initially applying for a certificate of registration with the Board of Pharmacy as a registered pharmacist shall pay to the board with the application a fee, not to exceed thirty-five dollars, set by the board by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 27.1010; SL 1967, ch 102, § 10; SL 1988, ch 301, § 1; SL 2008, ch 191, § 25.



§ 36-11-18 Examination of applicants for registration--Grant of certificates to qualified persons.

36-11-18. Examination of applicants for registration--Grant of certificates to qualified persons. It shall be the duty of the Board of Pharmacy to examine all applications for registration submitted in due form as provided in the rules and regulations of the board and to grant certificates of registration to such persons as may be entitled to the same under the provisions of this chapter.

Source: SDC 1939, § 27.1004; SL 1967, ch 102, § 5.



§ 36-11-19 Registration of applicants registered in other states--Fee.

36-11-19. Registration of applicants registered in other states--Fee. The Board of Pharmacy may in its discretion grant certificates of registration to such persons as shall furnish with their applications satisfactory proof that they have been registered by examination in some other state; provided that such other state required a degree of competency at the time such person was licensed at least equal to that required of licentiates in this state at that same time. The State Board of Pharmacy, in order to be informed, may, in determining the degree of fitness required by the several states' boards of pharmacy for granting license and reciprocal registration, join with other states' boards of pharmacy. Every person applying for registration pursuant to this section shall pay to the board upon application a fee, not to exceed one hundred fifty dollars, set by the board by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 27-.1007; SL 1967, ch 102, § 9; SL 1986, ch 302, § 114; SL 2008, ch 191, § 26.



§ 36-11-19.1 Authority of registered pharmacists.

36-11-19.1. Authority of registered pharmacists. Registered pharmacists may:

(1) Perform drug administration pursuant to a prescription drug order. The Board of Pharmacy shall establish standards for drug administration pursuant to chapter 1-26 with the approval of a committee composed of two persons appointed by the Board of Pharmacy, two persons appointed by the Board of Nursing and two persons appointed by the Board of Medical and Osteopathic Examiners;

(2) Perform drug reviews;

(3) Perform or participate in scientific or clinical drug or drug-related research as an investigator or in collaboration with other investigators;

(4) Interpret and apply pharmacokinetic data and other pertinent laboratory data to design safe and effective drug dosage regimens;

(5) Participate in drug and drug device selection pursuant to a prescription drug order;

(6) Initiate or modify drug therapy by protocol or other legal authority established and approved within a licensed health care facility or by a practitioner authorized to prescribe drugs; and

(7) Provide information on prescription drugs, which may include advising, consulting, and educating, as necessary or as required, patients, the public, and other health care providers on the rational, safe and cost-effective use of drugs, including therapeutic values, content, hazards and appropriate use.
Source: SL 1993, ch 278, § 2.



§ 36-11-19.2 Nonresident pharmacy defined.

36-11-19.2. Nonresident pharmacy defined. For purposes of §§ 36-11-19.2 to 36-11-19.9, inclusive, a nonresident pharmacy is any pharmacy located outside this state that:

(1) Ships, mails, or delivers any dispensed drug to a resident in this state pursuant to a legally issued prescription; and

(2) Provides to a resident of this state information on drugs or devices including advice relating to therapeutic values, potential hazards, and uses; or

(3) Counsels pharmacy patients residing in this state concerning adverse and therapeutic effects of drugs.
Source: SL 1997, ch 217, § 1.



§ 36-11-19.3 Requirements for licensure of nonresident pharmacy.

36-11-19.3. Requirements for licensure of nonresident pharmacy. Any nonresident pharmacy shall be licensed before conducting business in this state. The Board of Pharmacy shall issue a license to any nonresident pharmacy which meets the requirements of §§ 36-11-19.2 to 36-11-19.9, inclusive. In order to be licensed by the board to do business in this state, a nonresident pharmacy shall:

(1) Be licensed and in good standing in the state in which its dispensing facilities are located;

(2) Comply with all applicable laws, rules, and standards of that state and the United States, and if requested by the board, provide evidence that it has complied; and

(3) Submit an application upon a form prescribed by the Board of Pharmacy and pay a fee set by the board.

The application shall include information on ownership and location of the pharmacy, the identity of licensed pharmacist in charge of the pharmacy, identity of licensed pharmacists who are providing services to patients residing in this state, and provide a copy of the most recent inspection report resulting from an inspection conducted by the regulatory or licensing agency of the state in which it is located. The board shall establish pursuant to chapter 1-26 the application fee, which may not be greater than that assessed resident pharmacies.

Source: SL 1997, ch 217, § 2.



§ 36-11-19.4 Denial of nonresident pharmacy's application--Appeal.

36-11-19.4. Denial of nonresident pharmacy's application--Appeal. The board may approve, approve with conditions, or deny the application for licensure or renewal of licensure as a nonresident pharmacy based on information concerning the qualifications of the applicant provided in the application. An applicant may appeal the decision of the board regarding licensure or renewal of licensure pursuant to contested case procedure in chapter 1-26.

Source: SL 1997, ch 217, § 3.



§ 36-11-19.5 Expiration and renewal of nonresident pharmacy license.

36-11-19.5. Expiration and renewal of nonresident pharmacy license. Each nonresident pharmacy license expires on June thirtieth following the date of issue. The board shall mail an application for license renewal to each licensee before June first of each year. If application for renewal of the license accompanied by the annual license fee is not made before the expiration date, the existing license lapses on the date of expiration.

Source: SL 1997, ch 217, § 4.



§ 36-11-19.6 Conduct causing denial, revocation, or suspension of nonresident pharmacy license--Contested case.

36-11-19.6. Conduct causing denial, revocation, or suspension of nonresident pharmacy license--Contested case. The board may deny, revoke, or suspend a nonresident pharmacy registration for conduct which causes serious bodily injury or serious psychological injury to a resident of this state if the board has referred the matter to the regulatory or licensing agency in the state in which the nonresident pharmacy is located and the regulatory or licensing agency fails to initiate an investigation within forty-five days after the referral. Any action taken to deny, revoke, or suspend a nonresident pharmacy registration is a contested case proceeding pursuant to chapter 1-26.

Source: SL 1997, ch 217, § 5.



§ 36-11-19.7 Dispensing equivalent drug product by nonresident pharmacy.

36-11-19.7. Dispensing equivalent drug product by nonresident pharmacy. No nonresident pharmacy may dispense an equivalent drug product if a brand name has been prescribed, unless the dispensing is done in compliance with the laws of this state nor may dispense an equivalent drug product to a resident of this state without informing the patient of the selection and the right to refuse the product selected either by telephone or in writing.

Source: SL 1997, ch 217, § 6.



§ 36-11-19.8 Recording patient information--Toll-free telephone service--Written information on new or changed prescriptions.

36-11-19.8. Recording patient information--Toll-free telephone service--Written information on new or changed prescriptions. A nonresident pharmacy shall obtain, record, and maintain pertinent patient information. The pharmacy shall provide patients a written offer to consult and access to a toll-free telephone service to facilitate communications between the patient and the pharmacist at the pharmacy. The number of the toll-free telephone service shall be printed on a label affixed to each container of a prescription drug dispensed by the pharmacy to a patient. The toll-free telephone service shall be available for a minimum of six days a week and forty hours a week.

In addition, a nonresident pharmacy shall provide the patient written information about the medication on all new or changed prescriptions. The information shall include directions for storage and use, precautions and relevant warnings about drug interactions and common side effects, and directions for patient action if the patient misses a scheduled dose of the prescription.

Source: SL 1997, ch 217, § 7.



§ 36-11-19.9 Designation of resident agent for nonresident pharmacy.

36-11-19.9. Designation of resident agent for nonresident pharmacy. A nonresident pharmacy shall designate a resident agent in this state for service of process. If an agent is not designated, the secretary of state of this state shall be considered to be its agent, upon whom may be served all legal process in any action or proceeding against the nonresident pharmacy. A copy of any service of process shall be mailed by certified mail, return receipt requested, postage prepaid, at the address the nonresident pharmacy has designated on its application for licensure. If any nonresident pharmacy is not licensed in this state, service on the secretary of state is sufficient service.

Source: SL 1997, ch 217, § 8.



§ 36-11-20 Suspension, revocation, or refusal of license--Grounds--Fraudulent registration void.

36-11-20. Suspension, revocation, or refusal of license--Grounds--Fraudulent registration void. The Board of Pharmacy may, in compliance with chapter 1-26, suspend, revoke, or refuse to grant a license or certificate of registration to any person guilty of a felony or a misdemeanor involving moral turpitude, or who is addicted to the use of alcoholic liquors or narcotic drugs to such an extent as to render him unfit to practice pharmacy with reasonable skill and safety; and the board may, in compliance with chapter 1-26, revoke a license for like cause, or any license which has been procured by fraud or by false representation. Any license or registration, or renewal thereof, obtained through fraud or by any fraudulent or false representations shall be void. The board may suspend, revoke or refuse to grant a license or certificate of registration to any person permitting or engaging in the unauthorized sale of legend or controlled drugs or substances or who the board finds to be in violation of any law, rule, or regulation governing pharmacists.

Source: SL 1967, ch 102, § 5; SL 1982, ch 275, § 1.



§ 36-11-20.1 , 36-11-20.2. Repealed.

36-11-20.1, 36-11-20.2. Repealed by SL 1996, ch 227, § 17.



§ 36-11-20.3 to 36-11-20.10. Repealed.

36-11-20.3 to 36-11-20.10. Repealed by SL 1996, ch 227, §§ 18 to 25.



§ 36-11-21 Continuing validity of prior certificates.

36-11-21. Continuing validity of prior certificates. Nothing in this chapter shall be construed to invalidate any certificate of registration in force on July 1, 1967.

Source: SDC 1939, § 27.1007; SL 1967, ch 102, § 9.



§ 36-11-22 Registration record maintained by board--Contents.

36-11-22. Registration record maintained by board--Contents. The Board of Pharmacy shall keep a record of registration in which shall be entered the names and places of business of all persons registered under this chapter which records shall also specify such facts as such persons shall claim to justify their registration.

Source: SL 1967, ch 102, § 5.



§ 36-11-23 Annual registry fee and renewal--Suspension of certificate for failure to renew--Reinstatement after suspension.

36-11-23. Annual registry fee and renewal--Suspension of certificate for failure to renew--Reinstatement after suspension. Each pharmacist shall annually by October first each year, pay to the board a registry fee to be fixed by the board in compliance with chapter 1-26, not to exceed one hundred fifty dollars. Upon payment of the fee by a pharmacist, the Board of Pharmacy shall renew the pharmacist's certificate of registration. Any pharmacist who fails to pay the renewal fee by the due date is subject to suspension of certificate by the board in compliance with chapter 1-26. Any suspended certificate may be reinstated if all delinquent fees have been paid, plus a penalty of twenty- five dollars, and the Board of Pharmacy has approved the application for reinstatement.

Source: SDC 1939, § 27.1009; SL 1953, ch 121; SL 1967, ch 102, § 10; revised pursuant to SL 1972, ch 15, § 4; SL 1988, ch 301, § 2; SL 1996, ch 230, § 3; SL 2005, ch 199, § 35.



§ 36-11-23.1 Continuing education program established.

36-11-23.1. Continuing education program established. There is hereby established a program of continuing education for licensed pharmacists within this state.

Source: SL 1977, ch 296, § 1.



§ 36-11-23.2 Rules relating to continuing education--Maximum annual requirement.

36-11-23.2. Rules relating to continuing education--Maximum annual requirement. The State Board of Pharmacy shall promulgate rules pertaining to continuing education of pharmacists. Such continuing education program shall not exceed twelve hours in length in any one year.

Source: SL 1977, ch 296, § 3; SL 1986, ch 302, § 113.



§ 36-11-23.3 Continuing education required for relicensure.

36-11-23.3. Continuing education required for relicensure. As of October 1, 1980, no active pharmacist shall be eligible for relicensure in this state unless the pharmacist has met the continuing education requirements established by the State Board of Pharmacy.

Source: SL 1977, ch 296, § 2.



§ 36-11-23.4 Advisory council on continuing education.

36-11-23.4. Advisory council on continuing education. There is hereby established an advisory council to the State Board of Pharmacy consisting of two pharmacists appointed by the State Board of Pharmacy, two pharmacists appointed by the state college of pharmacy and four pharmacists appointed by the South Dakota Pharmacists Association who shall serve without compensation and whose duties shall be to advise the State Board of Pharmacy in the establishment and accreditation of programs of continuing education.

Source: SL 1977, ch 296, § 4.



§ 36-11-24 Repealed.

36-11-24. Repealed by SL 1970, ch 212, § 1.



§ 36-11-25 Pharmacy intern certificates--Restrictions on practice.

36-11-25. Pharmacy intern certificates--Restrictions on practice. Pharmacy intern certificates may be issued by the Board of Pharmacy to persons who are gaining experience as a qualification for licensure as a registered pharmacist. Any pharmacy intern granted an intern certificate shall perform his internship pursuant to regulations which shall be promulgated by the Board of Pharmacy. Nothing in this section shall be construed as giving such pharmacy intern authority to fill any prescription, except under the supervision and in the presence of the registered pharmacist.

Source: SDC 1939, § 27.1008; SL 1955, ch 92; SL 1961, ch 130; SL 1967, ch 102, § 11; SL 1970, ch 212, § 2.



§ 36-11-26 Board power to discipline registrant.

36-11-26. Board power to discipline registrant. If the Board of Pharmacy is satisfied that any person holding a certificate of registration is for any reason incompetent or disqualified to perform the duties of a registered pharmacist pursuant to § 36-11-20 or as contemplated by the provisions of this chapter, it may, in compliance with § 36-11-28:

(1) Issue a reprimand to the registrant;

(2) Place the registrant on probation and supervision;

(3) Suspend the registrant's certificate until he completes a course of therapy, treatment, training, or any combination thereof;

(4) Suspend the registrant's certificate for a fixed period; and

(5) Revoke the registrant's certificate.
Source: SDC 1939, § 27.1011; SL 1959, ch 132; SL 1967, ch 102, § 12; SL 1982, ch 275, § 2; SL 1986, ch 311.



§ 36-11-27 Repealed.

36-11-27. Repealed by SL 1982, ch 275, § 3.



§ 36-11-28 Procedure for revocation or suspension of certificate.

36-11-28. Procedure for revocation or suspension of certificate. A certificate of registration as a pharmacist shall not be revoked or suspended except after hearing before the Board of Pharmacy at which a majority of its members are present and in compliance with chapter 1-26.

Source: SDC 1939, § 27.1011; SL 1959, ch 132; SL 1967, ch 102, § 12; revised pursuant to SL 1972, ch 15, § 4.



§ 36-11-29 Appeal from revocation or suspension of certificate.

36-11-29. Appeal from revocation or suspension of certificate. An appeal from the decision of the Board of Pharmacy may be taken as provided by chapter 1-26.

Source: SDC 1939, § 27.1011; SL 1959, ch 132; SL 1967, ch 102, § 12; revised pursuant to SL 1972, ch 15, § 4.



§ 36-11-30 Registration and permit required for operation of pharmacy--Violation as misdemeanor.

36-11-30. Registration and permit required for operation of pharmacy--Violation as misdemeanor. No pharmacy shall open or be kept open for transaction of business until it has been registered and a permit issued by the State Board of Pharmacy.

A violation of this section is a Class 2 misdemeanor. Each day of violation is a separate offense.

Source: SDC 1939, § 27.1012; SL 1967, ch 102, § 13; SL 1992, ch 158, § 82.



§ 36-11-31 Business name or advertising implying pharmacy prohibited unless registered--Violation as misdemeanor.

36-11-31. Business name or advertising implying pharmacy prohibited unless registered--Violation as misdemeanor. No person, copartnership or corporation may carry on, conduct, or transact business under a name which contains as a part thereof the term or words "drug department," "drugstore" or "pharmacy" or any term implying the operation of a pharmacy or drugstore, or in any manner by advertisement, circular, poster, sign or otherwise describe or refer to a place of business by the terms "drugstore" or "pharmacy" or any other term or words which may be applied to establishments where drugs, medicines, and poisons are usually dispensed or distributed, unless the place of business so conducted is a pharmacy duly authorized and registered by the State Board of Pharmacy. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 27.1017; SL 1967, ch 102, § 17; SL 1992, ch 158, § 83.



§ 36-11-32 Pharmacy permit issued by board--Fee.

36-11-32. Pharmacy permit issued by board--Fee. Upon a form prescribed by the State Board of Pharmacy and the payment of a fee, not to exceed two hundred dollars, set by the Board of Pharmacy in accordance with chapter 1-26, the State Board of Pharmacy shall issue to pharmacists in good standing, registered under the laws of this state, a permit to conduct a pharmacy.

Source: SDC 1939, § 27.1015; SL 1943, ch 105; SL 1953, ch 122; SL 1967, ch 102, § 15; SL 1975, ch 236; SL 1984, ch 251; SL 2008, ch 191, § 27.



§ 36-11-33 Institutional pharmacy permits--Scope of services provided--Minimum standards.

36-11-33. Institutional pharmacy permits--Scope of services provided--Minimum standards. The Board of Pharmacy may issue to pharmacists in good standing a permit to conduct a part-time, limited, or conditional pharmacy in hospitals, nursing homes or related facilities provided that the pharmacy services are limited to patients. A permit to conduct a pharmacy, the merchandise and fixtures of which are owned by a person, firm, or corporation other than a registered pharmacist, upon said registered pharmacist making application for a permit hereunder, may be issued and granted to the said registered pharmacist, on compliance with the provisions of this chapter, and with minimum standards as established by the board.

Source: SL 1967, ch 121, § 15.



§ 36-11-34 Ownership or control by pharmacist required for pharmacy permit.

36-11-34. Ownership or control by pharmacist required for pharmacy permit. No permit to conduct a pharmacy shall be issued to any pharmacist applicant unless such pharmacist applicant is owner, or part owner, of the merchandise and fixtures of the place of business for which such pharmacy registration is applied for, or unless application is made jointly with a registered pharmacist owner, or unless the nonpharmacist owner of the merchandise and fixtures of the place of business for which pharmacy registration is applied for, has made affidavit on a form prescribed by the state board of pharmacy delegating complete responsibility for the pharmaceutical services in said place of business to the pharmacist applicant.

Source: SDC 1939, § 27.1014; SL 1967, ch 102, § 15.



§ 36-11-35 Pharmacy permit as legal registration--Expiration date.

36-11-35. Pharmacy permit as legal registration--Expiration date. Each permit for a pharmacy shall constitute and signify a legal registration for the pharmacy to which it applies, and shall expire on the last day of June following the date of issue.

Source: SDC 1939, § 27.1015; SL 1943, ch 105; SL 1953, ch 122; SL 1967, ch 102, § 15.



§ 36-11-36 Permit and certificate displayed in pharmacy.

36-11-36. Permit and certificate displayed in pharmacy. Each permit for a pharmacy, together with a certificate naming the pharmacist actively conducting said pharmacy, issued by the State Board of Pharmacy, which shall be a part of said permit, shall be exposed in a conspicuous place in the pharmacy to which it applies.

Source: SDC 1939, § 27.1015; SL 1943, ch 105; SL 1953, ch 122; SL 1967, ch 102, § 15.



§ 36-11-37 Transfer of pharmacy permit to another pharmacist.

36-11-37. Transfer of pharmacy permit to another pharmacist. Each permit for a pharmacy may be transferred to another pharmacist in good standing and registered under the laws of this state without the payment of an additional fee; provided an application for the transfer of said permit is made upon a form prescribed by the State Board of Pharmacy and filed with the secretary thereof not less than ten days before the transfer of such active management is made.

Source: SDC 1939, § 27.1015 as added by SL 1943, ch 105; SL 1953, ch 122; SL 1967, ch 102, § 15.



§ 36-11-38 Permit void after death of pharmacist--Time allowed for transfer.

36-11-38. Permit void after death of pharmacist--Time allowed for transfer. In the event of the death of the pharmacist permittee, the pharmacy permit issued to the deceased under this chapter shall, within one hundred twenty days after the death of such permittee, become null and void unless transfer thereof, as provided in § 36-11-37, shall have been made within the said one hundred twenty day period.

Source: SDC 1939, § 27.1015 as added by SL 1943, ch 105; SL 1953, ch 122; SL 1967, ch 102, § 15.



§ 36-11-39 Report to board of changes in location or ownership of pharmacy.

36-11-39. Report to board of changes in location or ownership of pharmacy. The change of location of any pharmacy for which a permit has been issued from one municipality to another within this state, any change in the ownership of such pharmacy, or the cessation of business by such pharmacy shall be reported to the State Board of Pharmacy within ten days from such occurrence on forms prescribed by the State Board of Pharmacy.

Source: SDC 1939, § 27.1015 as added by SL 1943, ch 105; SL 1953, ch 122; SL 1967, ch 102, § 15.



§ 36-11-40 Permit void on unreported transfer, change of location or change in management.

36-11-40. Permit void on unreported transfer, change of location or change in management. Any permit issued under the provisions of § 36-11-32 shall be void if the active management of any pharmacy is changed without the transfer, as provided in § 36-11-37, of the permit therefor, or if the location of said pharmacy is changed without the same being reported as provided in § 36-11-39, or if the pharmacy is kept open for business after the permittee has ceased to be in active management of said pharmacy, and whenever the minimum requirements of this chapter and the Board of Pharmacy are no longer met.

Source: SDC 1939, § 27.1015 as added by SL 1943, ch 105; SL 1953, ch 122; SL 1967, ch 102, § 15.



§ 36-11-41 Equipment, supplies and publications required for pharmacy permit.

36-11-41. Equipment, supplies and publications required for pharmacy permit. No permit may be issued under 36-11-32 unless:

(1) The pharmacy is equipped with the pharmaceutical instruments and utensils prescribed by the State Board of Pharmacy, and shall possess a stock of pharmaceuticals adequate to serve the needs of the community in which the pharmacy is located; and

(2) The pharmacy has on file at all times the publications and supplements of formularies and drug information prescribed by the board by rules promulgated pursuant to chapter 1-26.
Source: SDC 1939, § 27.1015 as added by SL 1943, ch 105; SL 1953, ch 122; SL 1967, ch 102, § 15; SL 1987, ch 271; SL 2003, ch 204, § 1.



§ 36-11-42 Sanitary conditions required in pharmacy.

36-11-42. Sanitary conditions required in pharmacy. Any permit issued under the provisions of § 36-11-32 shall be void and subject to cancellation by the State Board of Pharmacy, unless such pharmacy is maintained and operated in a clean and sanitary condition, free from unhealthful, foreign, or injurious contamination.

Source: SDC 1939, § 27.1015 as added by SL 1943, ch 105; SL 1953, ch 122; SL 1967, ch 102, § 15.



§ 36-11-43 Code of professional ethics--Association recommendations considered--Employment rights not regulated--No basis for criminal prosecution.

36-11-43. Code of professional ethics--Association recommendations considered--Employment rights not regulated--No basis for criminal prosecution. The Board of Pharmacy may, in the manner provided by chapter 1-26, adopt a code of professional ethics for pharmacists in this state in the practice of their profession. In adopting such code, or any amendments thereafter, the board will consider the recommendations of the South Dakota Pharmacists Association and the vote of its members, provided however, that any such code so adopted shall at no time contain any provision that would in any way restrain, prohibit or attempt to regulate the rights of any pharmacist to be employed in any pharmacy holding a valid pharmacy permit. Violation of the code of professional ethics shall not be the basis for criminal prosecution unless otherwise declared unlawful.

Source: SL 1967, ch 102, § 7 (h); SL 1972, ch 15, § 4.



§ 36-11-44 Permitting unauthorized practice or false representation to secure registration as misdemeanor.

36-11-44. Permitting unauthorized practice or false representation to secure registration as misdemeanor. Any registered pharmacist who permits the compounding or dispensing of prescriptions or the vending of drugs or poisons in his store or place of business, except under the personal supervision of a registered pharmacist, or any pharmacist who, while continuing in business, makes any false representations to procure registration for himself or any other person, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 27.9923; SL 1967, ch 102, § 22; SL 1977, ch 190, § 168.



§ 36-11-45 Repealed.

36-11-45. Repealed by SL 1985, ch 300.



§ 36-11-46 Dispensing of substandard drugs prohibited--Violation as misdemeanor.

36-11-46. Dispensing of substandard drugs prohibited--Violation as misdemeanor. No person may compound, dispense, sell, or offer for sale, or cause to be compounded, dispensed, sold or offered for sale any medicine or preparation under or by a name recognized in the United States Pharmacopoeia or National Formulary, for internal or external use, which differs from the standard of strength, quality or purity as determined by the test laid down in the United States Pharmacopoeia or National Formulary, official at the time of such compounding, dispensing, sale, or offering for sale. A violation of this section is a Class 2 misdemeanor.

Source: SL 1967, ch 102, § 20 (b); SL 1978, ch 271, § 1; SL 1992, ch 158, § 84.



§ 36-11-46.1 Dispensing equivalent drug products.

36-11-46.1. Dispensing equivalent drug products. A pharmacist dispensing a prescription drug order for a drug product prescribed by its brand name may select any equivalent drug product, if the manufacturer or distributor of the equivalent drug product holds, if applicable, either an approved new drug application or an approved abbreviated new drug application, unless other approval by law or from the Federal Food and Drug Administration is required.

Source: SL 1978, ch 271, § 3; SL 1993, ch 277, § 2.



§ 36-11-46.2 Written prescription to prohibit substitution--Notation by pharmacist.

36-11-46.2. Written prescription to prohibit substitution--Notation by pharmacist. A practitioner may prohibit a pharmacist from selecting an equivalent drug product by handwriting on the prescription drug order the words "brand necessary" or words of similar meaning. The prohibition may not be preprinted or stamped on the prescription drug order. This selection does not preclude a reminder of the procedure required for the practitioner to prohibit selection by a pharmacist from being preprinted on the prescription drug order. If an oral prescription is given to a pharmacist, the practitioner or practitioner's authorized agent shall instruct the pharmacist if selection of an equivalent drug product is prohibited. The pharmacist shall note the instructions on the file copy of the prescription drug order.

Source: SL 1978, ch 271, § 4; SL 1990, ch 306, § 2; SL 1993, ch 277, § 3.



§ 36-11-46.3 Notification to person receiving equivalent drug product--Right of refusal.

36-11-46.3. Notification to person receiving equivalent drug product--Right of refusal. The pharmacist or the pharmacist's agent shall inform the person receiving the drug pursuant to the prescription drug order of the selection of an equivalent drug product and of the person's right to refuse the product selected. A pharmacist shall, upon request of the prescribing practitioner, provide information regarding substitutions of equivalent drug products.

Source: SL 1978, ch 271, § 5; SL 1990, ch 306, § 3; SL 1993, ch 277, § 4.



§ 36-11-46.4 Standards for selecting prescription drug.

36-11-46.4. Standards for selecting prescription drug. A pharmacist may not select a product unless it has been manufactured, labeled, or distributed by a manufacturer, labeler, or distributor who:

(1) Marks capsules and tablets with an identification code or monogram;

(2) Labels products with their expiration date;

(3) Provides reasonable services to accept return goods that have reached their expiration date;

(4) Maintains reasonable resources for product information;

(5) Maintains recall capabilities for unsafe or defective drugs; and

(6) Makes available therapeutic equivalency ratings.
Source: SL 1978, ch 271, § 6; SL 1990, ch 306, § 4; SL 1993, ch 277, § 5.



§ 36-11-46.5 Liability for dispensing substituted drug.

36-11-46.5. Liability for dispensing substituted drug. A pharmacist who selects an equivalent drug product pursuant to this chapter assumes no greater liability for selecting the dispensed drug than would be incurred in filling a prescription for a drug product prescribed by its established or generic name.

Source: SL 1986, ch 309.



§ 36-11-46.6 Label to contain drug name--Form when generic equivalent selected--Contents of prescription files--Label information.

36-11-46.6. Label to contain drug name--Form when generic equivalent selected--Contents of prescription files--Label information. The pharmacist shall, unless otherwise instructed by the prescriber, label the prescription container with the name of the dispensed drug. If the dispensed drug does not have a brand name, the prescription label shall indicate the generic name or the United States Pharmacopoeia pharmacy equivalent name of the drug dispensed. If a pharmacist selects a generically equivalent drug product for the brand name drug product prescribed, the prescription container label shall identify the generic name and may identify the brand name for which the selection is made. The dual identification allowed under this section shall take the form of the following statement on the prescription container label: "(generic name) Generic for (brand name)". The pharmacy file copy of each prescription shall include the brand name, if any, or the name of the manufacturer, labeler, or distributor of the drug product dispensed. The prescription container label shall include all information required by federal and state law or by rule promulgated by the board pursuant to chapter 1-26.

Source: SL 1990, ch 306, § 5; SL 1993, ch 278, § 6; SL 2001, ch 201, § 1.



§ 36-11-46.7 Equivalent drug requirements not applicable to hospital patients.

36-11-46.7. Equivalent drug requirements not applicable to hospital patients. The requirements of §§ 36-11-46.1 to 36-11-46.3, inclusive, and § 36-11-46.6 do not apply to an order to dispense a drug to a hospital patient.

Source: SL 1990, ch 306, § 6; SL 1993, ch 277, § 6.



§ 36-11-46.8 Cause of action for selection of equivalent drug product.

36-11-46.8. Cause of action for selection of equivalent drug product. The selection of an equivalent drug product does not, in itself, in the absence of willful misconduct or negligence, constitute a cause of action against the practitioner.

Source: SL 1993, ch 277, § 7.



§ 36-11-47 Repealed.

36-11-47. Repealed by SL 1977, ch 190, § 170.



§ 36-11-47.1 Posting of prescription drug prices authorized--Rules and regulations.

36-11-47.1. Posting of prescription drug prices authorized--Rules and regulations. The posting of prescription drug prices upon the premises of a duly licensed pharmacy department is hereby specifically authorized and shall not constitute "advertising of prescription prices" within the meaning of this chapter when performed in accordance with such rules and regulations as may be adopted by the State Board of Pharmacy to provide consumers with comparative pricing information.

Source: SL 1973, ch 244, § 5.



§ 36-11-47.2 Refusal to quote prescription price as misdemeanor.

36-11-47.2. Refusal to quote prescription price as misdemeanor. It is a Class 2 misdemeanor for any pharmacist to refuse to quote the price of any prescription legend drug when said quote is requested by a person.

Source: SL 1975, ch 235; SL 1977, ch 190, § 171.



§ 36-11-48 Grounds for suspension or revocation of pharmacy permit.

36-11-48. Grounds for suspension or revocation of pharmacy permit. The State Board of Pharmacy may suspend or revoke any permit obtained by false representations made in the application therefor, or when the pharmacy for which the permit shall be issued is kept open for the transaction of business without a registered pharmacist in charge thereof, or upon conviction of a violation of any law of this state or of the United States pertaining to the drug business or for the aiding or abetting in the violation of any such law.

Source: SDC 1939, § 27.1016; SL 1967, ch 102, § 16.



§ 36-11-49 Procedure for revocation of pharmacy permit.

36-11-49. Procedure for revocation of pharmacy permit. Before any permit for a pharmacy shall be revoked chapter 1-26 shall be complied with. Two members of the board shall constitute a quorum and no permit shall be revoked except by a vote of two or more members of the State Board of Pharmacy.

Source: SDC 1939, § 27.1016; SL 1967, ch 102, § 16; revised pursuant to SL 1972, ch 15, § 4.



§ 36-11-50 Appeal from cancellation of pharmacy permit.

36-11-50. Appeal from cancellation of pharmacy permit. An appeal from the decision of the Board of Pharmacy may be taken as provided by chapter 1-26.

Source: SDC 1939, § 27.1016; SL 1967, ch 102, § 16; revised pursuant to SL 1972, ch 15, § 4.



§ 36-11-51 , 36-11-52. Repealed.

36-11-51, 36-11-52. Repealed by SL 2012, ch 194, §§ 11, 12.



§ 36-11-53 to 36-11-59. Repealed.

36-11-53 to 36-11-59. Repealed by SL 1997, ch 216, §§ 5 to 11.



§ 36-11-60 , 36-11-61. Repealed.

36-11-60, 36-11-61. Repealed by SL 2012, ch 194, §§ 13, 14.



§ 36-11-62 Repealed.

36-11-62. Repealed by SL 1992, ch 158, § 88.



§ 36-11-63 Fees paid to secretary of board--Employment of personnel and payment of expenses from funds collected.

36-11-63. Fees paid to secretary of board--Employment of personnel and payment of expenses from funds collected. All fees shall be paid to the secretary of the State Board of Pharmacy, and out of the funds so collected the board may, in conformity with chapter 3-6A, employ such agents, inspectors, and clerical assistance and pay such expenses as may be necessary for the enforcement of the provisions of this chapter.

Source: SDC 1939, § 27.1015; SL 1943, ch 105; SL 1953, ch 122; SL 1967, ch 102, § 15; revised pursuant to SL 1973, ch 23.



§ 36-11-64 Employment of inspectors--Inspection of licensed establishments.

36-11-64. Employment of inspectors--Inspection of licensed establishments. The Board of Pharmacy may employ inspectors of pharmacy. The members of the board and inspectors of pharmacy may inspect during business hours, all establishments required to be licensed under the authority of the board.

Source: SL 1967, ch 102, § 8.



§ 36-11-65 Injunction proceedings to prevent violations of chapter--Election of remedies.

36-11-65. Injunction proceedings to prevent violations of chapter--Election of remedies. Whenever the Board of Pharmacy believes, from evidence satisfactory to it, that any person is violating or about to violate any provisions of this chapter or any order or requirement of the board issued or promulgated pursuant to authority expressly granted the board by law, the board may bring an action in the name of the State of South Dakota against such person to enjoin such violation or any act in furtherance thereof. Such action shall be an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election. In such action an order or judgment may be entered awarding such temporary or permanent injunction as is proper.

Source: SL 1967, ch 102, § 24; SL 1978, ch 155, § 20.



§ 36-11-66 Severability of provisions.

36-11-66. Severability of provisions. If any provision of this chapter is declared unconstitutional or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of the chapter and applicability thereof to other persons and circumstances shall not be affected thereby.

Source: SL 1967, ch 102, § 26.



§ 36-11-67 Participants in drug utilization review program immune from liability.

36-11-67. Participants in drug utilization review program immune from liability. Pharmacists licensed under this chapter or physicians licensed under chapter 36-4 who participate on a drug utilization review program as defined in § 36-11-2 are individually or jointly not subject to and are immune from claim, suit, liability, damages, or any other recourse, civil or criminal, arising from any act or proceeding, decision or determination undertaken, performed or reached in good faith and without malice when acting individually or jointly in carrying out the responsibilities, authority, duties, powers and privileges of the program conferred upon them under any provisions of law or rule, good faith being presumed until proven otherwise, with malice required to be shown by the complainant.

Source: SL 1992, ch 270, § 2.



§ 36-11-68 Counseling patients and caregivers--Maintenance of patient records.

36-11-68. Counseling patients and caregivers--Maintenance of patient records. After receipt of a prescription drug order, the pharmacist shall offer to counsel each patient or caregiver who receives a prescribed drug or device from him on matters which in the exercise of the pharmacist's professional judgment the pharmacist deems significant. To this purpose, the pharmacist shall make a reasonable effort to obtain, record, and maintain pertinent patient information. Before January 1, 1993, the board shall establish minimum standards by rules adopted pursuant to chapter 1-26 for counseling patients and caregivers and for maintenance of patient information.

Nothing in this section shall be construed to require a pharmacist to provide patient counseling for prescribed drugs:

(1) Administered to an inpatient or resident of a health care facility;

(2) Administered by a certified or licensed health professional to registered outpatients of a hospital; or

(3) Provided in less than a seventy-two-hour supply to inpatients or outpatients as a part of the discharge process.
Source: SL 1992, ch 270, § 3.



§ 36-11-69 Release of patient information--Good faith required.

36-11-69. Release of patient information--Good faith required. Patient information may be released only in the following circumstances:

(1) If it is authorized by the patient;

(2) If it is requested by the board as part of an inspection or investigation of a pharmacy or pharmacist;

(3) If, in the pharmacist's professional judgment, release to practitioners and other pharmacists is necessary to protect the patient's health and well-being; and

(4) If other persons are authorized or required by law to obtain access to patient information.

A pharmacist or pharmacy is immune from civil liability for any action based on good faith release of patient information under this section.

Source: SL 1992, ch 270, § 4.



§ 36-11-70 Refusal to dispense medication.

36-11-70. Refusal to dispense medication. No pharmacist may be required to dispense medication if there is reason to believe that the medication would be used to:

(1) Cause an abortion; or

(2) Destroy an unborn child as defined in subdivision 22-1-2(50A); or

(3) Cause the death of any person by means of an assisted suicide, euthanasia, or mercy killing.

No such refusal to dispense medication pursuant to this section may be the basis for any claim for damages against the pharmacist or the pharmacy of the pharmacist or the basis for any disciplinary, recriminatory, or discriminatory action against the pharmacist.

Source: SL 1998, ch 226, § 1.



§ 36-11-71 Central pharmacy, remote pharmacy, and telepharmacy practice defined.

36-11-71. Central pharmacy, remote pharmacy, and telepharmacy practice defined. Terms as used in this section and § 36-11-72 mean:

(1) "Central pharmacy," a pharmacy with one or more remote pharmacies in which all sites are connected via computer link, video link, and audio link. The central pharmacy may be retail or hospital-based;

(2) "Remote pharmacy," a pharmacy staffed by a registered pharmacy technician with access to a central pharmacy with a registered pharmacist by computer link, video link, and audio link while open;

(3) "Telepharmacy practice," the practice whereby a licensed pharmacist uses telecommunications technology to provide personalized, electronically documented, real-time pharmaceutical care to patients at a remote pharmacy, including prescription dispensing and counseling, and to oversee and supervise remote pharmacy operations.
Source: SL 2007, ch 214, § 1.



§ 36-11-72 Telepharmacy--Promulgation of rules.

36-11-72. Telepharmacy--Promulgation of rules. The board shall promulgate rules pursuant to chapter 1-26 to provide for the regulation of telepharmacy in the state. The rules shall include:

(1) License requirements, including establishment of an annual license fee not to exceed two hundred fifty dollars;

(2) Minimum structural, security, and equipment requirements for the remote pharmacy;

(3) Minimum staffing requirements for the central pharmacy and remote pharmacy;

(4) Record keeping requirements for the central pharmacy and remote pharmacy;

(5) Establishment of policies and procedures for the daily operation of the remote pharmacy; and

(6) Use of automated dispensing machines.
Source: SL 2007, ch 214, § 2.






Chapter 11A - Wholesale Drug Distributors

§ 36-11A-1 Definitions .

36-11A-1. Definitions. Terms used in this chapter mean:

(1) Repealed by SL 2017, ch 174, § 1;

(2) "Board," the Board of Pharmacy;

(3) "Chain pharmacy warehouse," a physical location for prescription drugs that acts as a central warehouse and performs intracompany sales or transfers of such drugs to a group of chain pharmacies that have the same common ownership and control;

(4) Co-licensed partner," a party that, with another party or parties, has the right to engage in the manufacturing or marketing, or both, of a co-licensed product;

(5) "Co-licensed product," a prescription drug in which two or more parties have the right to engage in the manufacturing or marketing, or both, of a drug consistent with the United States Food and Drug Administration's implementation of the Prescription Drug Marketing Act (21 C.F.R. Parts 203 and 205);

(6) "DSCSA," the Drug Supply Chain Security Act as included as Part II of the Federal Drug Quality and Security Act of 2013;

(7) "Drug," "prescription drug," any drug, including any biological product, except for blood and blood components intended for transfusion or biological products that are also medical devices required by federal law or federal regulation to be dispensed only by a prescription, including finished dosage forms and bulk drug substances subject to § 503(b) of the Federal Food, Drug and Cosmetic Act;

(8) "Drug coupon," a form which may be redeemed at no cost or at reduced cost for a prescription drug;

(9) "Drug Enforcement Administration," the Drug Enforcement Administration of the United States Department of Justice;

(10) "Drug sample," a unit of a prescription drug that is not intended to be sold and is intended to promote the sale of the drug;

(11) "Facility," a facility of a wholesale distributor where prescription drugs are stored, handled, repackaged, or offered for sale;

(12) "Licensee," any wholesale drug distributor licensed pursuant to the provisions of this chapter;

(13) "Manufacturer," as defined by the DSCSA;

(14) "Out-of-state wholesale drug distributor," a wholesale drug distributor with no physical facilities located in this state;

(15) "Outsourcing facility," a facility that is engaged in compounding of nonpatient specific sterile and nonsterile drugs that complies with § 503(b) of the Federal Food, Drug and Cosmetic Act as of January 1, 2017, and is registered and inspected by the United States Food and Drug Administration;

(16) "Pharmacy," a place licensed by the board under chapter 36-11 in which prescription drugs are sold;

(17) "Repackage," repackaging or otherwise changing the container, wrapper, or labeling to further the distribution of a prescription drug excluding that completed by the pharmacist responsible for dispensing the drug to the patient;

(18) "Repackager," a person who repackages;

(19) "Sterile pharmaceutical," any dosage form of a drug, including parenterals, such as injectables, surgical irrigants, and ophthalmics, devoid of viable microorganisms;

(20) "Third-party logistics provider," an entity that provides or coordinates warehousing, distribution, or other services on behalf of a manufacturer, wholesale distributor, or dispenser as defined in the DSCSA, but does not take title to the prescription drug or have general responsibility to direct the prescription drug's sale or disposition;

(21) "Transaction history," a statement, in paper or electronic form, that includes the transaction information of each prior transaction going back to the manufacturer of the product.
Source: SL 1991, ch 307, § 1; SL 2007, ch 215, § 1; SL 2017, ch 174, § 1.



§ 36-11A-1.1 Trading partner defined.

36-11A-1.1. Trading partner defined. As used in this chapter, the term, trading partner, means:

(1) A manufacturer, repackager, wholesale distributor, or dispenser from whom a manufacturer, repackager, wholesale distributor, or dispenser accepts direct ownership of a product or to whom a manufacturer, repackager, wholesale distributor, or dispenser transfers direct ownership of a product; or

(2) A third-party logistics provider from whom a manufacturer, repackager, wholesale distributor, or dispenser accepts direct possession of a product or to whom a manufacturer, repackager, wholesale distributor, or dispenser transfers direct possession of a product.
Source: SL 2017, ch 174, § 2.



§ 36-11A-1.2 Transaction defined.

36-11A-1.2. Transaction defined. As used in this chapter, the term, transaction, means the transfer of product between trading partners in which a change of ownership occurs. The term does not include:

(1) Intracompany distribution of any product between members of an affiliate or within a manufacturer;

(2) The distribution of a product among hospitals or other health systems that are under common control;

(3) The distribution of a product for emergency medical reasons, including a public health emergency declaration pursuant to state or federal law;

(4) The dispensing of a product pursuant to a prescription;

(5) The distribution of product samples by a manufacturer or a licensed wholesale distributor in accordance with state and federal law;

(6) The distribution of blood or blood components intended for transfusion;

(7) The distribution of minimal quantities of product by a licensed retail pharmacy to a licensed practitioner for office use;

(8) The sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug by a charitable organization to a nonprofit affiliate of the organization to the extent otherwise permitted by state and federal law;

(9) The distribution of a product pursuant to the sale or merger of a pharmacy or pharmacies or a wholesale distributor or wholesale distributors, except that any records required to be maintained for the product shall be transferred to the new owner of the pharmacy or pharmacies or wholesale distributor or wholesale distributors;

(10) A combination product that is:

(a) A product composed of a device and one or more other regulated components, such as a drug or device, biologic or device, or drug, device or biologic, that are physically, chemically, or otherwise combined or mixed and produced as a single entity;

(b) Two or more separate products packaged together in a single package or as a unit and composed of a drug and device or a device and biological product; or

(c) Two or more finished medical devices plus one or more drug or biological products that are packaged together in what is referred to as a medical convenience kit as described in subdivision (11);

(11) The distribution of a collection of finished medical devices, which may include a product or biological product, assembled in kit form strictly for the convenience of the purchaser or user if:

(a) The medical convenience kit is assembled in an establishment that is registered with the United States Food and Drug Administration as a device manufacturer;

(b) The medical convenience kit does not contain a federally scheduled controlled substance;

(c) In the case of a medical convenience kit that includes a product, the person who manufactured the kit purchased the product directly from the pharmaceutical manufacturer or from a wholesale distributor that purchased the product directly from the pharmaceutical manufacturer, and does not alter the primary container or label of the product as purchased from the manufacturer or wholesale distributor; and

(d) In the case of a medical convenience kit that includes a product, the product is an intravenous solution intended for the replenishment of fluids and electrolytes; a product intended to maintain the equilibrium of water and minerals in the body; a product intended for irrigation or reconstitution; an anesthetic; an anticoagulant; a vasopressor; or a sympathomimetic;

(12) The distribution of an intravenous product that, by its formulation, is intended for the replenishment of fluids and electrolytes (such as sodium, chloride, and potassium) or calories (such as dextrose and amino acids);

(13) The distribution of an intravenous product used to maintain the equilibrium of water and minerals in the body, such as dialysis solutions;

(14) The distribution of a product that is intended for irrigation, or sterile water, whether intended for such purposes or for injection;

(15) The distribution of a medical gas; or

(16) The distribution or sale of any licensed biologic product that meets the definition of device under federal law.
Source: SL 2017, ch 174, § 3.



§ 36-11A-1.3 Transaction information defined.

36-11A-1.3. Transaction information defined. As used in this chapter, the term, transaction information, means the proprietary or established name or names of the product, the strength and dosage form of the product, the national drug code number of the product, the container size, the number of containers, the lot number of the product, the transaction date, the shipment date, if more than twenty-four hours after the transaction date, the business name and address of the transferring person, and the business name and address of the transferee person.

Source: SL 2017, ch 174, § 4.



§ 36-11A-1.4 Transaction statement defined.

36-11A-1.4. Transaction statement defined. As used in this chapter, the term, transaction statement, means a statement, in paper or electronic form, that the entity transferring ownership in a transaction:

(1) Is authorized under federal law;

(2) Received the product from a person who is authorized as required under federal law;

(3) Received the transaction information and transaction statement from the prior owner of the product, as required by federal law;

(4) Did not knowingly ship a suspect or illegitimate product;

(5) Had systems and processes in place to comply with verification requirements outlined in federal law;

(6) Did not knowingly provide false transaction information; and

(7) Did not knowingly alter the transaction history.
Source: SL 2017, ch 174, § 5.



§ 36-11A-2 Distribution defined.

36-11A-2. Distribution defined. As used in this chapter, the term, distribution, means the sale, purchase, trade, delivery, handling, storage, or receipt of a product. The term does not include:

(1) Intracompany sales between any division, subsidiary, parent or otherwise affiliated or related company under the common ownership and control of a corporate entity;

(2) The purchase or other acquisition by a hospital or other health care entity that is a member of a group purchasing organization of a drug for its own use from the group purchasing organization or from other hospitals or health care entities that are members of such organizations;

(3) The sale, purchase or trade of a drug or an offer to sell, purchase or trade a drug by a charitable organization described in § 501(c)(3) of the Internal Revenue Code of 1954, as amended through December 18, 2015, to a nonprofit affiliate of the organization to the extent otherwise permitted by law;

(4) The sale, purchase or trade of a drug or an offer to sell, purchase or trade a drug among hospitals or other health care entities that are under common control;

(5) The sale, purchase or trade of a drug, or an offer to sell, purchase or trade a drug, for emergency medical reasons;

(6) The sale, purchase or trade of a drug, an offer to sell, purchase or trade a drug, or the dispensing of a drug pursuant to a prescription;

(7) The transfer of drugs by a pharmacy to another pharmacy to alleviate a temporary shortage;

(8) The distribution of drug samples by manufacturers' representatives or distributors' representatives;

(9) The sale, purchase, or trade of blood and blood components intended for transfusion;

(10) The sale, purchase, or trade of a drug to an individual under any form of insurance or an employee medical benefit program pursuant to a prescription; or

(11) The logistics and warehouse services provided by a third-party logistics provider.
Source: SL 1991, ch 307, § 2; SL 2017, ch 174, § 7.



§ 36-11A-3 Repealed .

36-11A-3. Repealed by SL 2007, ch 215, § 29.



§ 36-11A-4 Pharmacy distributor defined.

36-11A-4. Pharmacy distributor defined. A pharmacy distributor is any pharmacy or hospital pharmacy that is engaged in the delivery or distribution of prescription drugs either to another pharmacy or to another person or entity, including to a wholesale drug distributor as defined in § 36-11A-3, that is engaged in the delivery or distribution of prescription drugs and who is involved in the actual, constructive, or attempted transfer of a drug in this state to other than the ultimate consumer, if the financial value of the drugs so delivered or distributed is equivalent to at least five percent of the total gross sales of the pharmacy.

Source: SL 1991, ch 307, § 4.



§ 36-11A-4.1 License required for wholesale distributors, outsourcing facilities, and third-party logistics providers.

36-11A-4.1. License required for wholesale distributors, outsourcing facilities, and third-party logistics providers. Each wholesale distributor and outsourcing facility located within or outside of the state that provides services to outlets within the state, shall be licensed annually by the board. Each third-party logistics provider located in this state shall be licensed by the board.

Source: SL 2017, ch 174, § 6.



§ 36-11A-4.2 Prior registration and inspection by FDA required for certain outsourcing facilities.

36-11A-4.2. Prior registration and inspection by FDA required for certain outsourcing facilities. No outsourcing facility engaged in compounding of nonpatient specific sterile and nonsterile drugs may become licensed by the board without first obtaining a registration and inspection by the United States Food and Drug Administration, and paying the license fee set by the board in rules promulgated pursuant to chapter 1-26. The fee may not exceed two hundred dollars.

Source: SL 2017, ch 174, § 8.



§ 36-11A-5 Purchase of drug from other source restricted--Penalty.

36-11A-5. Purchase of drug from other source restricted--Penalty. No person, other than a consumer or patient, may knowingly purchase or receive a prescription drug from any source other than a drug distributor or pharmacy licensed by the board under this chapter or chapter 36-11, as applicable.

Any person who violates this section is guilty of a Class 1 misdemeanor for the first conviction and a Class 6 felony for any subsequent conviction.

Source: SL 1991, ch 307, §§ 5, 20; SL 2017, ch 174, § 9.



§ 36-11A-6 Drug sample or drug coupon--Sale, purchase, trade or counterfeit prohibited--Distribution restricted--Penalty.

36-11A-6. Drug sample or drug coupon--Sale, purchase, trade or counterfeit prohibited--Distribution restricted--Penalty. No person may sell, purchase, or trade a prescription drug sample or offer to sell, purchase, or trade a drug sample or a drug coupon. No person may counterfeit such a coupon. No person may distribute drug samples except as provided in § 503(d) of the Federal Food, Drug and Cosmetic Act, as amended through January 1, 1991.

Any person who violates this section is guilty of a Class 1 misdemeanor for the first conviction and a Class 6 felony for any subsequent conviction.

Source: SL 1991, ch 307, §§ 6, 20.



§ 36-11A-7 Wholesale distribution without license prohibited--License unnecessary for agent or employee of licensed distributor--Violation as felony.

36-11A-7. Wholesale distribution without license prohibited--License unnecessary for agent or employee of licensed distributor--Violation as felony. No person or distribution outlet may engage in the wholesale distribution of prescription drugs in this state unless that person or outlet is licensed by the board as a drug distributor in accordance with the minimum standards, conditions and terms set forth in this chapter and in rules adopted pursuant to chapter 1-26.

An agent or employee of a licensed drug distributor need not seek licensure under this chapter and may lawfully possess prescription drugs when the agent or employee is acting in the usual course of business or employment.

Any person who violates this section is guilty of a Class 6 felony.

Source: SL 1991, ch 307, §§ 7, 20; SL 2017, ch 174, § 10.



§ 36-11A-8 Application for license.

36-11A-8. Application for license. An applicant for licensure as a wholesale distributor shall apply annually to the board on a form provided by the board. The application shall be accompanied by a license fee set by the board. The fee may not exceed two hundred fifty dollars. All financial statements or related information submitted by applicants shall be treated as confidential materials.

Source: SL 1991, ch 307, § 8.



§ 36-11A-9 Separate license required for each facility owned or operated by same business entity.

36-11A-9. Separate license required for each facility owned or operated by same business entity. The board may require a separate license for each facility directly or indirectly owned or operated by the same business entity within this state or for a parent entity with divisions, subsidiaries, or affiliate companies within this state if operations are conducted at more than one location and joint ownership and control exists among all the entities.

Source: SL 1991, ch 307, § 9.



§ 36-11A-10 Temporary licenses.

36-11A-10. Temporary licenses. The board may grant temporary licensure when a wholesale drug distributor first applies for a license to operate within this state. Temporary licenses remain valid until the board approves or denies the license or for ninety days, whichever occurs first.

Source: SL 1991, ch 307, § 10.



§ 36-11A-11 Out-of-state distributor--License--Application--Violation as felony.

36-11A-11. Out-of-state distributor--License--Application--Violation as felony. No out-of-state wholesale drug distributor may conduct business in this state without first obtaining a license from the board and paying the license fee set by the board. Application for an out-of-state wholesale drug distributor license under this section shall be made on a form provided by the board. Each person acting as a principal or agent for an out-of-state wholesale drug distributor to sell or distribute drugs in this state shall obtain a license unless the distributor has obtained a license pursuant to this chapter. Out-of-state wholesale drug distributors may obtain the license required by this chapter on the basis of reciprocity if the out-of-state wholesale drug distributor possesses a valid license granted by another state pursuant to standards comparable to those in this state and the other state extends reciprocal treatment under its laws to wholesale drug distributors of this state.

Any person who violates this section is guilty of a Class 6 felony.

Source: SL 1991, ch 307, §§ 11, 20.



§ 36-11A-12 Approval or denial of application or renewal--Appeal.

36-11A-12. Approval or denial of application or renewal--Appeal. The board may approve, approve with conditions, or deny the application for licensure or renewal of licensure as a wholesale distributor based on information concerning the qualifications of the applicant provided in the application. No license to engage in wholesale drug distribution may be issued or renewed unless the applicant agrees to operate and satisfies the board that it operates in a manner prescribed by federal law, this chapter and the rules adopted by the board.

An applicant may appeal the decision of the board regarding licensure or renewal of licensure pursuant to contested case procedures in chapter 1-26.

Source: SL 1991, ch 307, § 12.



§ 36-11A-13 Expiration and renewal of license.

36-11A-13. Expiration and renewal of license. Each wholesale drug distributor license expires on December thirty-first following the date of issue. The board shall provide an application for license renewal to each licensee before December first of each year. If application for renewal of the license accompanied by the annual license fee is not made before the expiration date, the existing license lapses on the date of expiration.

Source: SL 1991, ch 307, § 13; SL 2017, ch 174, § 11.



§ 36-11A-14 Promulgation of rules.

36-11A-14. Promulgation of rules. The board shall promulgate rules, pursuant to chapter 1-26, pertaining to:

(1) Application procedures and information required for initial application and for renewal of license;

(2) Treatment of confidential materials;

(3) Qualification of applicants;

(4) Temporary licensure;

(5) Licensure by reciprocity;

(6) Annual license fee;

(7) Requirements for storing and handling prescription drugs;

(8) Record keeping;

(9) Liability insurance;

(10) Security systems and procedures;

(11) Personnel;

(12) Policies and procedures;

(13) Inspection of incoming and outgoing product shipments by licensees;

(14) Conduct of inspections by the board; and

(15) Due process.
Source: SL 1991, ch 307, § 14; SL 2017, ch 174, § 12.



§ 36-11A-15 Repealed.

36-11A-15. Repealed by SL 2017, ch 174, § 13.



§ 36-11A-16 Inspection--Exemption--Penalty.

36-11A-16. Inspection--Exemption--Penalty. For the purpose of conducting an inspection, persons authorized by the board and showing identification may enter during normal business hours all premises in this state purporting or appearing to be used by a drug distributor. No person may deny the right of entry as provided in this section to an authorized person. Any licensee who provides documentation of the most recent satisfactory inspection that is less than two years old by either the United States Food and Drug Administration or a state agency, if it is determined to be comparable by the board, is exempt from further inspection for a period of time to be determined by the board. This exemption does not bar the board from initiating an investigation pursuant to a public or governmental complaint received by the board regarding a wholesale drug distributor.

Any person who violates this section is guilty of a Class 1 misdemeanor for the first conviction and a Class 6 felony for any subsequent conviction.

Source: SL 1991, ch 307, §§ 16, 20; SL 2017, ch 174, § 14.



§ 36-11A-17 Records--Availability.

36-11A-17. Records--Availability. A licensee may keep records at a central location apart from the principal office of the wholesale drug distributor or the location at which the drugs were stored and from which the drugs were shipped if the records are made available for inspection within two working days after a request by the board. Records may be kept in any form permissible under rules adopted by the board pursuant to chapter 1-26. Records shall be kept at least six years.

Source: SL 1991, ch 307, § 17; SL 2017, ch 174, § 15.



§ 36-11A-18 Limitations on state board of pharmacy.

36-11A-18. Limitations on state board of pharmacy. The board may not require the employment of licensed pharmacists by wholesale distributor licensees unless otherwise required by law, nor may the board regulate prices or the terms and conditions of sale of prescription drugs unless otherwise specified in this chapter.

Source: SL 1991, ch 307, § 18.



§ 36-11A-19 Complaints--Procedure.

36-11A-19. Complaints--Procedure. Complaints arising from any provision of this chapter shall be handled in compliance with contested case procedure in chapter 1-26, and the board may suspend, revoke, or condition the license of the licensee if the facts warrant.

Source: SL 1991, ch 307, § 19.



§ 36-11A-20 Authorized distributor of record defined.

36-11A-20. Authorized distributor of record defined. For the purposes of this chapter, an authorized distributor of record is a wholesale distributor with whom a manufacturer has established an ongoing relationship to distribute the manufacturer's prescription drug. An ongoing relationship is deemed to exist between such wholesale distributor and a manufacturer when the wholesale distributor, including any affiliated group of the wholesale distributor, as defined in Section 1504 of the Internal Revenue Code, complies with both of the following:

(1) The wholesale distributor has a written agreement currently in effect with the manufacturer evidencing such ongoing relationship; and

(2) The wholesale distributor is listed on the manufacturer's current list of authorized distributors of record, which is updated by the manufacturer on no less than a monthly basis.
Source: SL 2007, ch 215, § 2.



§ 36-11A-21 Drop shipment defined.

36-11A-21. Drop shipment defined. For the purposes of §§ 36-11A-20 to 36-11A-46, inclusive, drop shipment is the sale of a prescription drug to a wholesale distributor by the manufacturer of the prescription drug, or that manufacturer's co-licensed product partner, that manufacturer's third party logistics provider, or that manufacturer's exclusive distributor, whereby the wholesale distributor or chain pharmacy warehouse takes title but not physical possession of such prescription drug and the wholesale distributor invoices the pharmacy or chain pharmacy warehouse, or other person authorized by law to dispense or administer such drug to a patient, and the pharmacy or chain pharmacy warehouse or other authorized person receives delivery of the prescription drug directly from the manufacturer, or that manufacturer's third party logistics provider, or that manufacturer's exclusive distributor.

Source: SL 2007, ch 215, § 3.



§ 36-11A-22 Manufacturer's exclusive distributor defined.

36-11A-22. Manufacturer's exclusive distributor defined. For the purposes of §§ 36-11A-20 to 36-11A-46, inclusive, a manufacturer's exclusive distributor is any person who contracts with a manufacturer to provide or coordinate warehousing, distribution, or other services on behalf of a manufacturer and who takes title to that manufacturer's prescription drug, but who does not have general responsibility to direct the sale or disposition of the manufacturer's prescription drug. Such manufacturer's exclusive distributor must be licensed as a wholesale distributor under §§ 36-11A-20 to 36-11A-46, inclusive, and to be considered part of the normal distribution channel must also be an authorized distributor of record.

Source: SL 2007, ch 215, § 4.



§ 36-11A-23 Normal distribution channel defined.

36-11A-23. Normal distribution channel defined. For the purposes of §§ 36-11A-20 to 35-11A-46, inclusive, a normal distribution channel is a chain of custody for a prescription drug that goes from a manufacturer of the prescription drug, or from that manufacturer to that manufacturer's co-licensed partner, or from that manufacturer to that manufacturer's third-party logistics provider, or from that manufacturer to that manufacturer's exclusive distributor, directly or by drop shipment, to:

(1) A pharmacy to a patient or other designated persons authorized by law to dispense or administer such drug to a patient;

(2) A wholesale distributor to a pharmacy to a patient or other designated persons authorized by law to dispense or administer such drug to a patient;

(3) A wholesale distributor to a chain pharmacy warehouse to that chain pharmacy warehouse's intracompany pharmacy to a patient or other designated persons authorized by law to dispense or administer such drug to a patient; or

(4) A chain pharmacy warehouse to the chain pharmacy warehouse's intracompany pharmacy to a patient or other designated persons authorized by law to dispense or administer such drug to a patient.
Source: SL 2007, ch 215, § 5.



§ 36-11A-24 Third party logistics provider defined.

36-11A-24. Third party logistics provider defined. For the purposes of §§ 36-11A-20 to 36-11A-46, inclusive, a third party logistics provider is any person who contracts with a prescription drug manufacturer to provide or coordinate warehousing, distribution, or other services on behalf of a manufacturer, but does not take title to the prescription drug or have general responsibility to direct the prescription drug's sale or disposition. Any third party logistics provider shall be licensed under §§ 36-11A-20 to 36-11A-46, inclusive.

Source: SL 2007, ch 215, § 6; SL 2017, ch 174, § 16.



§ 36-11A-25 Wholesale distributor defined.

36-11A-25. Wholesale distributor defined. For the purposes of §§ 36-11A-20 to 36-11A-46, inclusive, a wholesale distributor is any person other than a manufacturer, a manufacturer's co-licensed partner, a third-party logistics provider or repackager, engaged in wholesale distribution.

Source: SL 2007, ch 215, § 7; SL 2017, ch 174, § 17.



§ 36-11A-26 Repealed.

36-11A-26. Repealed by SL 2017, ch 174, § 18.



§ 36-11A-27 Wholesale distributor license required--Exemptions.

36-11A-27. Wholesale distributor license required--Exemptions. Any wholesale distributor who engages in the wholesale distribution of prescription drugs in this state must be licensed by the board, in accordance with §§ 36-11A-20 to 36-11A-46, inclusive, before engaging in wholesale distributions of wholesale prescription drugs. The board shall exempt manufacturers distributing their own FDA-approved drugs and devices from any qualifications required for licensing, to the extent not required by federal law or regulation, including the requirements in subdivisions 36-11A-28(7) and (8), and §§ 36-11A-29 to 36-11A-31, inclusive.

Source: SL 2007, ch 215, § 9.



§ 36-11A-28 Information to be provided by applicants.

36-11A-28. Information to be provided by applicants. The board shall require the following minimum information from each wholesale distributor applying to obtain a license under § 36-11A-27:

(1) The name, full business address, and telephone number of the licensee;

(2) Any trade or business name used by the licensee;

(3) The address, telephone number, and the name of any contact person for any facilities used by the licensee for the storage, handling, and distribution of prescription drugs;

(4) The type of ownership or operation;

(5) The name of the owner and the operator of the licensee, including:

(a) If a person, the name of the person;

(b) If a partnership, the name of each partner, and the name of the partnership;

(c) If a corporation, the name and title of each corporate officer and director, the corporate names, and the name of the state of incorporation; and

(d) If a sole proprietorship, the full name of the sole proprietor and the name of the business entity;

(6) A list of all licenses and permits issued to the applicant by any other state that authorizes the applicant to purchase or possess prescription drugs;

(7) The name of the applicant's designated representative for the facility, together with the personal information statement and fingerprints, required pursuant to subdivision (8) for such person;

(8) Each person required by subdivision (7) to provide a personal information statement and fingerprints, if required, shall provide the following information to the board:

(a) The person's places of residence for the past seven years;

(b) The person's date and place of birth;

(c) The person's occupations, positions of employment, and offices held during the past seven years;

(d) The principal business and address of any business, corporation, or other organization in which each such office of the person was held or in which each such occupation or position of employment was carried on;

(e) Whether the person has been, during the past seven years, the subject of any proceeding for the revocation of any license or any criminal violation and, if so, the nature of the proceeding and the disposition of the proceeding;

(f) Whether, during the past seven years, the person has been enjoined, either temporarily or permanently, by a court of competent jurisdiction from violating any federal or state law regulating the possession, control, or distribution of prescription drugs or had any criminal violations of such laws, together with details concerning any such event;

(g) A description of any involvement by the person with any business, including any investments, other than the ownership of stock in a publicly traded company or mutual fund, during the past seven years, which manufactured, administered, prescribed, distributed, or stored pharmaceutical products and any lawsuits in which such businesses were named as a party;

(h) A description of any misdemeanor or felony criminal offense of which the person, as an adult, was found guilty, regardless of whether adjudication of guilt was withheld or whether the person pled guilty or nolo contendere. If the person indicates that a criminal conviction is under appeal and submits a copy of the notice of appeal of that criminal offense, the applicant shall, within fifteen days after the disposition of the appeal, submit to the board a copy of the final written order of disposition; and

(i) A photograph of the person taken in the previous one hundred eighty days.

The information required pursuant to this section shall be provided under oath.
Source: SL 2007, ch 215, § 10.



§ 36-11A-29 Inspection of facility--Qualifications of designated representative.

36-11A-29. Inspection of facility--Qualifications of designated representative. The board may not issue a wholesale distributor license to an applicant, unless the board or a nationally recognized accreditation program approved by the board:

(1) Conducts a physical inspection of the facility at the address provided by the applicant as required in subdivision 36-11A-28(1); and

(2) Determines that the designated representative meets the following qualifications:

(a) Is at least twenty-one years of age;

(b) Has been employed full time for at least three years in a pharmacy or with a wholesale distributor in a capacity related to the dispensing and distribution of, and recordkeeping relating to, prescription drugs;

(c) Is employed by the applicant full time in a managerial level position;

(d) Is actively involved in and aware of the actual daily operation of the wholesale distributor;

(e) Is physically present at the facility of the applicant during regular business hours, except when the absence of the designated representative is authorized, including sick leave and vacation leave;

(f) Is serving in the capacity of a designated representative for only one applicant at a time, except where more than one licensed wholesale distributor is co-located in the same facility and such wholesale distributors are members of an affiliated group, as defined in Section 1504 of the Internal Revenue Code;

(g) Does not have any convictions under any federal, state, or local laws relating to wholesale or retail prescription drug distribution or distribution of controlled substances; and

(h) Does not have any felony convictions under federal or state laws.
Source: SL 2007, ch 215, § 11.



§ 36-11A-30 Criminal record check.

36-11A-30. Criminal record check. The board may require the applicant to submit the fingerprints provided by a person with a license application for a statewide criminal record check and for forwarding to the Federal Bureau of Investigation for a national criminal record check of the person.

Source: SL 2007, ch 215, § 12.



§ 36-11A-31 Bond or other security required--Purpose--Exemption--License required for each facility.

36-11A-31. Bond or other security required--Purpose--Exemption--License required for each facility. The board shall require every wholesale distributor applying for a license to submit a bond of at least one hundred thousand dollars, or other equivalent means of security acceptable to the board, such as an irrevocable letter of credit or a deposit in a trust account or financial institution, payable to a fund established by the board. The board shall establish a fund, separate from its other accounts, in which to deposit the wholesale distributor bonds. Any chain pharmacy warehouse that is not engaged in wholesale distribution is exempt from the bond requirement. The purpose of the bond is to secure payment of any fines or penalties imposed by the board and any fees and costs incurred by the board regarding that license, which are authorized pursuant to statute and which the licensee fails to pay thirty days after the fines, penalties, or costs become final. The board may make a claim against such bond or security until one year after the licensee's license ceases to be valid. A single bond may suffice to cover all facilities operated by the applicant in the state.

If a wholesale distributor distributes prescription drugs from more than one facility, the wholesale distributor shall obtain a license for each facility.

Source: SL 2007, ch 215, § 13.



§ 36-11A-32 Changes or corrections to required information--Suspension or revocation of license.

36-11A-32. Changes or corrections to required information--Suspension or revocation of license. In accordance with each licensure renewal, the board shall send to each wholesale distributor licensed under § 36-11A-27 a form setting forth the information that the wholesale distributor provided pursuant to § 36-11A-28. Within thirty days of receiving such form, the wholesale distributor shall identify and state under oath to the board any changes or corrections to the information that was provided pursuant to § 36-11A-28. Changes in, or corrections to, any information in § 36-11A-28 shall be submitted to the board as required by such authority. The board may suspend or revoke the license of a wholesale distributor if such authority determines that the wholesale distributor no longer qualifies for the license issued under § 36-11A-28.

Source: SL 2007, ch 215, § 14.



§ 36-11A-33 Continuing training of designated representative--Confidentiality of information.

36-11A-33. Continuing training of designated representative--Confidentiality of information. The designated representative identified pursuant to subdivision 36-11A-28(7) shall receive and complete continuing training in applicable federal and state laws governing wholesale distribution of prescription drugs.

The information provided under § 36-11A-28 may not be disclosed to any person or entity other than a state board or agency, government board, or government agency, determined to be comparable by the board, provided such licensing authority, government board, or agency needs such information for licensing or monitoring purposes.

Source: SL 2007, ch 215, § 15.



§ 36-11A-34 Returns or exchanges of prescription drugs.

36-11A-34. Returns or exchanges of prescription drugs. A wholesale distributor shall receive prescription drug returns or exchanges from a pharmacy or chain pharmacy warehouse pursuant to the terms and conditions of the agreement between the wholesale distributor and the pharmacy or chain pharmacy warehouse. Returns of expired, damaged, recalled, or otherwise nonsaleable pharmaceutical products shall be distributed by the receiving wholesale distributor only to either the original manufacturer or a third party returns processor. The returns or exchanges of prescription drugs, saleable or otherwise, including any redistribution by a receiving wholesaler, are not subject to the requirement of § 36-11A-39, so long as prescription drugs are exempt from tracing requirements under DSCSA. Wholesale distributors and pharmacies shall be held accountable for administering their returns process and ensuring that the aspects of this operation are secure and do not permit the entry of adulterated and counterfeit product.

Source: SL 2007, ch 215, § 16; SL 2017, ch 174, § 19.



§ 36-11A-35 Verification that entity to which prescription drugs are to be furnished is licensed.

36-11A-35. Verification that entity to which prescription drugs are to be furnished is licensed. A manufacturer or wholesale distributor shall furnish prescription drugs only to a person or entity licensed by the appropriate board. Before furnishing prescription drugs to a person or entity not known to the manufacturer or wholesale distributor, the manufacturer or wholesale distributor shall affirmatively verify that the person or entity is legally authorized to receive the prescription drugs by contacting the appropriate board.

Source: SL 2007, ch 215, § 17.



§ 36-11A-36 Delivery of prescription drugs only to licensed premises--Exception.

36-11A-36. Delivery of prescription drugs only to licensed premises--Exception. Prescription drugs furnished by a licensee shall be delivered only to the premises listed on the license. However, the licensee may furnish prescription drugs to an authorized person or agent of that person at the premises of the manufacturer or wholesale distributor if:

(1) The identity and authorization of the recipient is properly established; and

(2) This method of receipt is employed only to meet the immediate needs of a particular patient of the authorized person.
Source: SL 2007, ch 215, § 18; SL 2017, ch 174, § 20.



§ 36-11A-37 Receipt to be signed by authorized hospital pharmacy receiving personnel--Reporting of discrepancies.

36-11A-37. Receipt to be signed by authorized hospital pharmacy receiving personnel--Reporting of discrepancies. Prescription drugs may be furnished to a hospital pharmacy receiving area provided that a pharmacist or authorized receiving personnel signs, at the time of delivery, a receipt showing the type and quantity of the prescription drug so received. Any discrepancy between receipt and the type and quantity of the prescription drug actually received shall be reported to the delivering manufacturer or wholesale distributor by the next business day after the delivery to the pharmacy receiving area.

Source: SL 2007, ch 215, § 19.



§ 36-11A-38 Accounts for purchase of prescription drugs.

36-11A-38. Accounts for purchase of prescription drugs. A manufacturer or wholesale distributor may not accept payment for, or allow the use of, a person or entity's credit to establish an account for the purchase of prescription drugs from any person other than the owner of record, the chief executive officer, or the chief financial officer listed on the license of a person or entity legally authorized to receive prescription drugs. Any account established for the purchase of prescription drugs must bear the name of the licensee.

Source: SL 2007, ch 215, § 20.



§ 36-11A-39 , 36-11A-40. Repealed.

36-11A-39, 36-11A-40. Repealed by SL 2017, ch 174, §§ 21, 22.



§ 36-11A-41 Confirmation of receipt of transaction information, transaction history, and transaction statement.

36-11A-41. Confirmation of receipt of transaction information, transaction history, and transaction statement. Each trading partner who is engaged in the wholesale distribution of a prescription drug including repackagers, but excluding a third-party logistics provider and the original manufacturer of the finished form of the prescription drug, who is provided transaction information, transaction history, and a transaction statement for a prescription drug and attempts to further distribute that prescription drug, shall, before any distribution of a prescription drug occurs, confirm that it has received the transaction information, transaction history, and transaction statement.

Source: SL 2007, ch 215, § 23; SL 2017, ch 174, § 23.



§ 36-11A-42 , 36-11A-43. Repealed.

36-11A-42, 36-11A-43. Repealed by SL 2017, ch 174, §§ 24, 25.



§ 36-11A-44 Retention of transaction files--Inspection.

36-11A-44. Retention of transaction files--Inspection. Each file shall be:

(1) Maintained by the purchaser and the licensee for six years from the date of the transaction; and

(2) Available for inspection or use within two business days upon a request of an authorized officer of the law.
Source: SL 2007, ch 215, § 26; SL 2017, ch 174, § 26.



§ 36-11A-45 Cease and desist order for violation--Hearing.

36-11A-45. Cease and desist order for violation--Hearing. The board shall issue an order requiring the appropriate person including any distributor or retailer of the drug to immediately cease distribution of the drug within this state if the board finds that there is a reasonable probability that:

(1) A wholesale distributor, other than a manufacturer, has:

(a) Violated a provision of §§ 36-11A-20 to 36-11A-46, inclusive; or

(b) Falsified a transaction document, or sold, distributed, transferred, manufactured, repackaged, handled, or held a counterfeit prescription drug intended for human use;

(2) The prescription drug at issue as a result of a violation in subdivision (1) could cause serious, adverse health consequences or death; and

(3) Other procedures would result in unreasonable delay.

An order under this section shall provide the person subject to the order with an opportunity for an informal hearing, to be held not later than ten days after the date of the issuance of the order, on the actions required by the order. If, after providing an opportunity for such a hearing, the board determines that inadequate grounds exist to support the actions required by the order, the board shall vacate the order.

Source: SL 2007, ch 215, § 27; SL 2017, ch 174, § 27.



§ 36-11A-46 Prohibited acts--Misdemeanor or felony.

36-11A-46. Prohibited acts--Misdemeanor or felony. It is unlawful for a person to perform or cause the performance of or aid and abet any of the following acts in this state:

(1) Failure to obtain a license in accordance with §§ 36-11A-20 to 36-11A-46, inclusive, or operating without a valid license when a license is required by §§ 36-11A-20 to 36-11A-46, inclusive;

(2) If the requirements of § 36-11A-34 are applicable and are not met, the purchasing or otherwise receiving a prescription drug from a pharmacy;

(3) If a state license is required pursuant to § 36-11A-35, the sale, distribution, or transfer of a prescription drug to a person that is not authorized under the law of the jurisdiction in which the person receives the prescription drug to receive the prescription drug;

(4) Failure to deliver prescription drugs to specified premises, as required by § 36-11A-36;

(5) Accepting payment or credit for the sale of prescription drugs in violation of § 36-11A-38;

(6) Failure to maintain or provide transaction documentation as required by §§ 36-11A-20 to 36-11A-46, inclusive;

(7) Failure to obtain, pass, or verify transaction documentation, as required by §§ 36-11A-20 to 36-11A-46, inclusive;

(8) Providing the state or any of its representatives or any federal official with false or fraudulent records or making false or fraudulent statements regarding any matter within the provisions of §§ 36-11A-20 to 36-11A-46, inclusive;

(9) Obtaining or attempting to obtain a prescription drug by fraud, deceit, misrepresentation or engaging in misrepresentation or fraud in the distribution of a prescription drug;

(10) Except for the wholesale distribution by manufacturers of a prescription drug that has been delivered into commerce pursuant to an application approved under federal law by the United States Food and Drug Administration, the manufacture, repacking, sale, transfer, delivery, holding, or offering for sale any prescription drug that is adulterated, misbranded, counterfeit, suspected of being counterfeit, or has otherwise been rendered unfit for distribution;

(11) Except for the wholesale distribution by manufacturers of a prescription drug that has been delivered into commerce pursuant to an application approved under federal law by the United States Food and Drug Administration, the adulteration, misbranding, or counterfeiting of any prescription drug;

(12) The receipt of any prescription drug that is adulterated, misbranded, stolen, obtained by fraud or deceit, counterfeit, or suspected of being counterfeit, and the delivery or proffered delivery of such drug for pay or otherwise; and

(13) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of a prescription drug or the commission of any other act with respect to a prescription drug that results in the prescription drug being misbranded.

Any person who violates this section is guilty of a Class 1 misdemeanor for the first conviction and a Class 6 felony for any subsequent conviction.

Source: SL 2007, ch 215, § 28; SL 2017, ch 174, § 28.






Chapter 12 - Veterinarians

§ 36-12-1 Acts constituting practice of veterinary medicine.

36-12-1. Acts constituting practice of veterinary medicine. Any person shall be deemed in the practice of veterinary medicine who represents himself as or is engaged in the practice of veterinary medicine in any of its branches either directly or indirectly, or uses any words, titles, or letters, to title so as to signify that he is a veterinarian, or who for a fee diagnoses, prescribes or administers any drug, medicine, appliance, application, or treatment of whatever nature, or performs a surgical operation or manipulation, or conducts any autopsy or biopsy, for the prevention, cure, or relief of a pain, deformity, wound, fracture, or bodily injury, or physical condition or disease of animals, and the term animals as used in this section shall mean all animals other than man, except that this section shall not be applicable to the advertising or the sale of foods and medicines used in commercial feeds for the prevention of livestock diseases.

Source: SDC 1939, § 40.0201; SL 1961, ch 201, § 16.



§ 36-12-2 Persons not considered engaged in practice of veterinary medicine.

36-12-2. Persons not considered engaged in practice of veterinary medicine. The following persons shall not be considered to be engaging in the practice of veterinary medicine in this state:

(1) Those who administer to livestock, title of which rests in himself, or in his regular employer, or free service in any case;

(2) Those who conduct experimentation in scientific research in the development of methods, technics, or treatment, directly or indirectly applicable to the problems of medicine and who in connection therewith uses animals;

(3) Services to poultry in its entirety;

(4) Regular students in a legally chartered and recognized college of veterinary medicine, while in the performance of studies and acts assigned by their instructors;

(5) Those who are licensed in another state of the United States when engaged in this state in consultation with veterinarians legally practicing herein, providing such consultation does not exceed thirty days in any one year;

(6) Those who are senior students in an approved school of veterinary medicine and who shall obtain from the Board of Veterinary Medical Examiners an undergraduate permit to practice in the office and under the direct supervision of any veterinarian practicing within this state;

(7) Those who are employees of the State of South Dakota or the United States of America while in the performance of their duties as such employee;

(8) Those selling drugs, medicines, household remedies, or appliances at wholesale or retail and advising as to the use and purpose of such drugs, medicines, household remedies, or appliances;

(9) Veterinary livestock assistants registered by the State Board of Veterinary Medical Examiners who work under the supervision of a veterinarian licensed in the State of South Dakota to perform spaying of cattle and administration of biologics and pharmaceuticals under the order of their supervising veterinarians. The State Board of Veterinary Medical Examiners shall promulgate rules pursuant to chapter 1-26 for the registration of veterinary livestock assistants.
Source: SDC 1939, § 40.0201; SL 1961, ch 201, § 17; SL 1963, ch 242; SL 2001, ch 202, § 1.



§ 36-12-2.1 Repealed.

36-12-2.1. Repealed by SL 1993, ch 280, § 1.



§ 36-12-3 Board of examiners appointed--Qualifications of members--Terms of office.

36-12-3. Board of examiners appointed--Qualifications of members--Terms of office. The Governor shall appoint a State Board of Veterinary Medical Examiners which shall include three veterinarians. Each veterinarian shall be a graduate from a college authorized by law to confer degrees of veterinary medicine with educational standards equal to those approved by the American Veterinary Medical Association, and each veterinarian shall be licensed and registered under this chapter and actively engaged in the practice of veterinary medicine in the state for a period of five years preceding the appointment. Appointments shall be made for the term of three years. No member of this board may serve more than three full terms. The appointment of a person to an unexpired term is not considered a full term.

Source: SL 1961, ch 201, § 1; revised pursuant to SL 1973, ch 2, § 58; SL 2005, ch 199, § 36.



§ 36-12-4 Period of practice required for appointment to board.

36-12-4. Period of practice required for appointment to board. Except as provided by § 36-12-5.1, no one shall be eligible for appointment to the State Board of Veterinary Medical Examiners who has not actively engaged in the practice of veterinary medicine in the State of South Dakota for a period of five years immediately prior to his appointment.

Source: SL 1961, ch 201, § 2; revised pursuant to SL 1973, ch 2, § 58.



§ 36-12-5 Repealed.

36-12-5. Repealed by SL 2005, ch 199, § 37.



§ 36-12-5.1 Lay member of board--Appointment and term of office.

36-12-5.1. Lay member of board--Appointment and term of office. The membership of the Board of Veterinary Medical Examiners shall include one lay member who is a user of the services regulated by the board. The term lay member who is a user refers to a person who is not licensed by the board but where practical uses the service licensed, and the meaning shall be liberally construed to implement the purpose of this section. The lay member shall be appointed by the Governor and shall have the same term of office as other members of the board.

Source: SL 1973, ch 2, § 58.



§ 36-12-6 Removal of board member.

36-12-6. Removal of board member. The Governor shall remove any member of the Board of Veterinary Examiners upon proper showing of neglect of duty or for corrupt conduct in office or any other misfeasance or malfeasance in office.

Source: SL 1961, ch 201, § 3; SL 2005, ch 199, § 38.



§ 36-12-7 Filling of vacancies on board.

36-12-7. Filling of vacancies on board. If any vacancy occurs among the veterinarians on the State Board of Veterinary Medical Examiners due to resignation, death, removal from the state, or suspension as provided in this chapter, or for any other reason, the Governor shall fill such vacancy from the roster of licensed veterinarians within the state until the next succeeding October thirty-first. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1961, ch 201, § 4; revised pursuant to SL 1973, ch 2, § 58; SL 2012, ch 16, § 22; SL 2013, ch 176, § 15.



§ 36-12-8 Annual meeting and election of officers.

36-12-8. Annual meeting and election of officers. The State Board of Veterinary Medical Examiners shall by rule provide for an annual meeting. At such meeting the board shall elect a president, vice-president, and secretary, who shall have the duties hereinafter set forth in this chapter.

Source: SL 1961, ch 201, §§ 5, 15; SL 1975, ch 237, § 1; SL 1989, ch 326, § 1.



§ 36-12-8.1 Executive secretary--Duties--Bond--Limitation on board's expenditures.

36-12-8.1. Executive secretary--Duties--Bond--Limitation on board's expenditures. The Board of Veterinary Medical Examiners may employ an executive secretary who shall have such duties as may be provided by resolution of the Board of Examiners. The board may expend the necessary funds for an office, furniture, fixtures, supplies, and administrative services. The board may require the executive secretary to furnish a bond for faithful performance of duties in such sum as the board may from time to time direct. No expenses may be incurred by the board in excess of the accumulated revenue available to the board at the time the expense is incurred.

Source: SL 1986, ch 313, § 8; SL 1989, ch 326, § 2; SL 1993, ch 279, § 1.



§ 36-12-9 Quorum of board.

36-12-9. Quorum of board. A quorum of the Board of Veterinary Medical Examiners shall consist of three members and such quorum shall be sufficient to conduct the proceedings of the board set forth in this chapter.

Source: SL 1961, ch 201, § 5; SL 1975, ch 237, § 2.



§ 36-12-9.1 Board continued within Department of Agriculture--Records and reports.

36-12-9.1. Board continued within Department of Agriculture--Records and reports. The Board of Veterinary Medical Examiners shall continue within the Department of Agriculture, and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information, and reports in the form and at such times as required by the secretary of agriculture, except that the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (t); SL 2003, ch 272, § 33.



§ 36-12-10 Records kept by secretary of board.

36-12-10. Records kept by secretary of board. The secretary of the Board of Veterinary Medical Examiners shall keep a permanent record of all parties licensed to practice veterinary medicine in the State of South Dakota, the names of applicants for licensure, the minutes of all meetings held by the board, and a current list of those to whom the annual registration certificates have been issued.

Source: SL 1961, ch 201, § 5.



§ 36-12-11 Fees used to pay expenses.

36-12-11. Fees used to pay expenses. All fees set forth under this chapter shall be paid to the secretary of the Board of Veterinary Medical Examiners and shall be kept by the board to pay its necessary expenses, including the paying of any help required by the board in performing its functions as set forth in this chapter, and including payment to the members of the board for their compensation and reimbursement of expenses provided by law.

Source: SL 1961, ch 201, § 15.



§ 36-12-12 Application for license as veterinarian--Education requirement--Fee--Promulgation of rules.

36-12-12. Application for license as veterinarian--Education requirement--Fee--Promulgation of rules. Any person who is over the age of eighteen years desiring to begin the practice of veterinary medicine or veterinary surgery in the State of South Dakota shall make application to the Board of Veterinary Medical Examiners for license to do so. The application shall be made on a form furnished by the board and shall be accompanied by evidence that the applicant has graduated in and received a degree from an accredited or approved college of veterinary medicine, holds a current certificate issued by the American Veterinary Medical Association Education Commission for foreign veterinary graduates, or holds a certificate from the Program for Assessment of Veterinary Education Equivalence from the American Association of Veterinary State Boards, indicating that the applicant has demonstrated knowledge and skill equivalent to that possessed by a graduate of an accredited or approved college of veterinary medicine. Every person applying to the board for license to practice shall pay to the board a fee, not to exceed one hundred dollars, which shall become a part of the funds of the treasury of the board.

The board shall promulgate rules pursuant to chapter 1-26 to set the application for licensure fee and establish the educational training, reciprocity, discipline, and examination standards for the licensure for the practice of veterinary medicine and veterinary technicians. Application fees for veterinarians may not exceed one hundred dollars and application fees for veterinary technicians may not exceed twenty-five dollars.

Source: SDC 1939, § 40.0207; SL 1961, ch 201, § 6; revised pursuant to SL 1972, ch 15, § 4; SL 1986, ch 302, § 34; SL 1986, ch 313, § 3; SL 1993, ch 279, § 2; SL 2008, ch 191, § 28; SL 2010, ch 191, § 1.



§ 36-12-13 Notice and scope of examination of applicants.

36-12-13. Notice and scope of examination of applicants. The Board of Veterinary Medical Examiners shall give five days' notice of examination to all parties filing application forms as provided in § 36-12-12 by mailing to such applicants at their last known post office address the time and place of examination, and at such time and place the board shall proceed to examine by either oral, written, or practical examination each applicant, or by a combination of oral, written, or practical examination to determine and ascertain the professional qualifications for license of all applicants under this chapter, and shall examine the applicant as to his moral character and fitness to practice veterinary medicine within the State of South Dakota.

Source: SDC 1939, § 40.0207; SL 1961, ch 201, § 7.



§ 36-12-14 Issuance of licenses to qualified applicants.

36-12-14. Issuance of licenses to qualified applicants. Within a reasonable time after examining applicants for licensing under this chapter, the Board of Veterinary Medical Examiners shall issue licenses to all parties found duly qualified therefor and such licenses shall be signed by the president and secretary of the board.

Source: SDC 1939, § 40.0207; SL 1961, ch 201, § 8.



§ 36-12-15 Licensing on certification from another state--Fee.

36-12-15. Licensing on certification from another state--Fee. The Board of Veterinary Medical Examiners, without examination, may issue a license to practice veterinary medicine to a citizen of the United States or a resident of South Dakota who has been actively engaged in such profession in some other state, territory, or the District of Columbia, upon the certificate of the proper licensing authority of that state, territory, or the District of Columbia, certifying that the applicant is duly licensed, that his license has never been suspended or revoked, and that in so far as records of that authority are concerned, the applicant is entitled to its endorsement. The state, territory, or District of Columbia from which the applicant comes shall have and maintain standards regulating the profession at least equal to those maintained in the profession in South Dakota. In order that the board may determine such standards, the secretary of the examining board shall gather information from other states bearing on this point. Such license shall only be issued to those filing application with the secretary of the board accompanied by a fee not to exceed twenty-five dollars. The fee shall be set by the board by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 40.0205; SL 1961, ch 201, § 9; revised pursuant to SL 1972, ch 15, § 4; SL 2008, ch 191, § 29.



§ 36-12-16 Continuing validity of previously issued certificates--Recording of names.

36-12-16. Continuing validity of previously issued certificates--Recording of names. All registration certificates to practice veterinary medicine issued prior to July 1, 1961, pursuant to the laws of the State of South Dakota shall be deemed to be a license issued under this chapter, and the secretary of the Board of Veterinary Medical Examiners shall record the names of all parties to whom such registration certificates were issued along with those to whom licenses are issued after such date.

Source: SL 1961, ch 201, § 10.



§ 36-12-17 Temporary student permits.

36-12-17. Temporary student permits. The secretary of the Board of Veterinary Medical Examiners shall issue temporary permits to senior students who practice in the office of, and under the direct supervision of a veterinarian entitled to practice veterinary medicine in this state, which temporary permit shall not exceed four months from its date of issuance.

Source: SL 1961, ch 201, § 18 (a).



§ 36-12-18 Temporary permits to applicants awaiting examination.

36-12-18. Temporary permits to applicants awaiting examination. The secretary of the Board of Veterinary Medical Examiners shall issue temporary permits to those who have graduated from and received a degree from a legally authorized veterinary medical school having educational standards equal to those approved by the American Veterinary Medical Association, and notify the board of their intention to apply for a license at the next meeting of the board in which examinations are conducted and who submit with such notice of intention evidence of the degree which they have received and evidence of their good moral character, which temporary certificate shall not exceed the next issuance of licenses by the board. The board is not required to issue an additional temporary certificate to a person who has failed an examination given by the board.

Source: SL 1961, ch 201, § 18 (b); SL 1993, ch 279, § 3.



§ 36-12-18.1 Temporary permits to certain graduates of nonaccredited colleges--Practice under supervision--Duration of permit.

36-12-18.1. Temporary permits to certain graduates of nonaccredited colleges--Practice under supervision--Duration of permit. The secretary of the Board of Veterinary Medical Examiners shall issue a temporary permit to a graduate of a nonaccredited college of veterinary medicine who has completed the fourth year of study at an accredited college, has successfully passed the national exam defined in rules promulgated by the board pursuant to chapter 1-26, and has enrolled in the Educational Committee for Foreign Veterinary Graduates program. The holder of a temporary permit under this section shall practice under the supervision of a veterinarian licensed in South Dakota. Temporary permits issued under this section are valid until the permittee obtains Educational Committee for Foreign Veterinary Graduates certification or for a maximum of two years from the date of issue.

Source: SL 2001, ch 203, § 1.



§ 36-12-19 Registration certificate required--Fee.

36-12-19. Registration certificate required--Fee. Each person licensed by the Board of Veterinary Medical Examiners to practice veterinary medicine in this state shall procure from the secretary of the board on or before July first, on a biennial basis, a certificate of registration. Such certificate shall be issued by the secretary upon payment of a fee set by the board, by rule, promulgated pursuant to chapter 1-26, not to exceed the sum of two hundred dollars. No licensed person applying for a certificate of registration after July first may be issued a certificate without paying a late fee not to exceed one hundred dollars.

Source: SDC 1939, § 40.0203; SL 1957, ch 201; SL 1961, ch 201, § 11; SL 1975, ch 237, § 3; SL 1986, ch 313, § 4; SL 2008, ch 191, § 30.



§ 36-12-19.1 Continuing education requirement--Waiver--Promulgation of rules.

36-12-19.1. Continuing education requirement--Waiver--Promulgation of rules. All registered veterinarians licensed pursuant to this chapter shall complete annual courses of study in subjects related to the practice of veterinary medicine. The Board of Veterinary Medical Examiners may, however, waive the continuing education requirement in the case of a certified illness, undue hardship, or for veterinarians not engaged in acts constituting the practice of veterinary medicine as defined in § 36-12-1. The board may promulgate rules pursuant to chapter 1-26 to govern the minimum amount and type of continuing education in veterinary medicine to be required annually of each licensed veterinarian seeking renewal of registration pursuant to § 36-12-19.

Source: SL 1979, ch 258, §§ 1 to 3; SL 2010, ch 192, § 1.



§ 36-12-19.2 Maximum length of study--Attendance at course of study certified.

36-12-19.2. Maximum length of study--Attendance at course of study certified. The length of study required by § 36-12-19.1 may be prescribed by the Board of Veterinary Medical Examiners pursuant to § 36-12-19.1 but may not exceed twenty-four hours in any calendar year. Attendance at any course of study is to be certified by the board upon a form provided by the board. This form shall be submitted by each registered veterinarian at the time he makes application for renewal of his license pursuant to § 36-12-19. Only attendance at courses approved by the board are certifiable. The board may not require a greater number of hours of study than are available within this state.

Source: SL 1979, ch 258, § 3.



§ 36-12-20 Forfeiture of license for failure to secure certificate--Restoration after forfeiture.

36-12-20. Forfeiture of license for failure to secure certificate--Restoration after forfeiture. Failure of a person licensed by the Board of Veterinary Medical Examiners to secure a certificate of registration shall constitute a forfeiture of a license held by such person. However, any person who has forfeited his license for a period of less than four years may have the license restored to him by making application to the secretary of the board for issuance of a certificate and by payment of the biennial registration fee. If a person has forfeited his certificate of registration for a period of four years or more, the board may restore said certificate of registration to him by the applicant making a written application for licensure on a form prescribed by the board, the payment of a reinstatement fee in the amount of one hundred dollars and by payment of the biennial registration fee.

Source: SL 1961, ch 201, § 11; SL 1986, ch 313, § 5.



§ 36-12-21 Display of license and annual certificate in office.

36-12-21. Display of license and annual certificate in office. No person shall practice veterinary medicine in the State of South Dakota without possessing and displaying prominently in his or her principal office a license and a current and valid certificate of registration issued pursuant to the provisions of this chapter.

Source: SDC 1939, § 40.0204; SL 1961, ch 201, § 12.



§ 36-12-21.1 Employment of technicians authorized--Registration required.

36-12-21.1. Employment of technicians authorized--Registration required. Any veterinarian licensed to practice veterinary medicine in the State of South Dakota may use the services of one or more registered veterinary technicians. Veterinary technicians provided for in this section before being employed by a licensed veterinarian shall be registered by the board as provided by §§ 36-12-21.3 and 36-12-21.4 and while registered and employed by a licensed veterinarian are not considered to be engaged in the practice of veterinary medicine.

Source: SL 1973, ch 245, §§ 1, 3; SL 1986, ch 313, § 6; SL 1993, ch 280, § 2; SL 2008, ch 194, § 1.



§ 36-12-21.2 Qualifications of technicians provided by rules and regulations.

36-12-21.2. Qualifications of technicians provided by rules and regulations. Veterinary technicians provided for in § 36-12-21.1 shall possess qualifications as provided in rules promulgated pursuant to chapter 1-26 by the South Dakota State Board of Veterinary Medical Examiners. In addition to specifying the initial qualification requirements, the rules shall require that veterinary technicians complete courses of study in subjects related to veterinary technology. The rules shall govern the minimum amount and type of continuing education in veterinary technology to be completed by each veterinary technician seeking registration renewal pursuant to § 36-12-21.5. The board may waive the continuing education requirement or a portion of it in the case of illness or undue hardship.

Source: SL 1973, ch 245, § 2; SL 1993, ch 280, § 3; SL 1998, ch 227, § 1.



§ 36-12-21.3 Application for registry of technician--Contents--Fee.

36-12-21.3. Application for registry of technician--Contents--Fee. An application for registry of a veterinary technician shall be filed with the board by the licensed veterinarian under whom the technician will practice. The application for registry shall set out the qualifications of the technician required by the rules of the board and the application shall be on forms provided by the board. The fee for registration of a veterinary technician shall be established by the State Board of Veterinary Medical Examiners in rules promulgated pursuant to chapter 1-26 and may not exceed fifty dollars. The fee shall accompany the application.

Source: SL 1973, ch 245, § 3; SL 1993, ch 280, § 4; SL 2008, ch 194, § 2.



§ 36-12-21.4 Issuance of certificate for technician--Posting.

36-12-21.4. Issuance of certificate for technician--Posting. The board shall issue a registration certificate for each veterinary technician registered with the board. The certificate shall state the name of the licensed veterinarian by whom such technician is employed and the year of registration. The registration certificate shall be posted in the office of the licensed veterinarian.

Source: SL 1973, ch 245, § 3 (4); SL 1993, ch 280, § 5.



§ 36-12-21.5 Annual renewal of technician's certificate--Fee--Default as forfeiture of certificate.

36-12-21.5. Annual renewal of technician's certificate--Fee--Default as forfeiture of certificate. The registration certificate of a veterinary technician shall be renewed each year by procuring a renewal certificate from the board on or before the first day of July of each year. The fee for renewal of the certificate shall be set by the board, by rule, promulgated pursuant to chapter 1-26, and may not exceed the sum of five dollars. Failure to renew a certificate on or before July first of each year constitutes a forfeiture of the registration certificate.

Source: SL 1973, ch 245, § 4; SL 1993, ch 280, § 6; SL 2008, ch 191, § 31.



§ 36-12-21.6 Supervision of technician by veterinarian--Promulgation of rules.

36-12-21.6. Supervision of technician by veterinarian--Promulgation of rules. A veterinary technician may only work under the direction or supervision of the licensed veterinarian or veterinarians by whom the technician is employed. The State Board of Veterinary Medical Examiners shall promulgate rules pursuant to chapter 1-26 to define the terms direction and supervision.

Source: SL 1973, ch 245, § 5; SL 1993, ch 280, § 7; SL 2008, ch 194, § 3.



§ 36-12-21.7 Maintenance of separate office by technician prohibited.

36-12-21.7. Maintenance of separate office by technician prohibited. A veterinary technician registered under §§ 36-12-21.3 and 36-12-21.4 may not maintain or operate any office separate from the office of the licensed veterinarian by whom the technician is employed.

Source: SL 1973, ch 245, § 6; SL 1993, ch 280, § 8; SL 2008, ch 194, § 4.



§ 36-12-21.8 Veterinarian's responsibility for technician's acts.

36-12-21.8. Veterinarian's responsibility for technician's acts. The licensed veterinarian by whom a registered veterinary technician is employed is responsible for the acts of the technician, and nothing in this chapter relieves the employer of the ordinary duties and responsibilities of the acts or conduct of the employee.

Source: SL 1973, ch 245, § 7; SL 1993, ch 280, § 9.



§ 36-12-22 Grounds for refusal, suspension, or revocation of license and certificate.

36-12-22. Grounds for refusal, suspension, or revocation of license and certificate. The State Board of Veterinary Medical Examiners may, in compliance with chapter 1-26, either refuse to issue a license or refuse to issue a certificate of registration or suspend or revoke a license and certificate of registration upon any of the following grounds:

(1) Fraud or deception in procuring the license;

(2) The publication or use of any untruthful or improper statement, or representation, with a view of deceiving the public, or any client or customer in connection with the practice of veterinary medicine;

(3) Habitual intemperance in the use of intoxicating liquors, or habitual addiction to the use of morphine, cocaine, or other habit-forming drugs; or entry of a plea of guilty to, or nolo contendere to, or conviction of a violation of any federal or state law relating to controlled drugs or substances;

(4) Immoral, unprofessional, or dishonorable conduct manifestly disqualifying the licensee from practicing veterinary medicine;

(5) Malpractice, including failure to furnish to the board, upon written application by it, any report or information relating thereto;

(6) The employment of an unlicensed person to perform work which under this chapter can lawfully be done only by persons licensed to practice veterinary medicine;

(7) Fraud or dishonest conduct in applying or reporting diagnostic biological tests or in issuing health certificates;

(8) Failure to keep one's premises in a reasonably clean and sanitary condition and failure to use reasonably sanitary methods in the practice of veterinary medicine;

(9) The use, prescription, or sale of any veterinary prescription drug in the absence of a valid veterinary client-patient relationship;

(10) Professional incompetence which constitutes a deviation from the statewide standard of competence, which is that minimum degree of skill and knowledge necessary for the performance of characteristic tasks of a veterinarian in at least a reasonably effective way.
Source: SDC 1939, § 40.0206; SL 1961, ch 201, § 13; revised pursuant to SL 1972, ch 15, § 4; SL 1993, ch 279, § 4; SL 2001, ch 204, § 1; SL 2005, ch 199, § 39.



§ 36-12-22.1 Revocation of technician's registration.

36-12-22.1. Revocation of technician's registration. The registration of any veterinary technician may be revoked for any cause set out in § 36-12-22 providing for revocation of the license of a veterinarian or for violation of any provisions of §§ 36-12-21.1 to 36-12-21.8, inclusive, or the rules of the board, and such revocation shall be in the same manner as provided in chapter 1-26 and this chapter for revocation of the license of a veterinarian.

Source: SL 1973, ch 245, § 8; SL 1993, ch 280, § 10.



§ 36-12-23 Statement preferring charges against licensee.

36-12-23. Statement preferring charges against licensee. Any person may prefer charges as set forth in § 36-12-22 by filing with the Board of Veterinary Medical Examiners in writing a sworn statement setting forth the specific charges upon which complaint is made.

Source: SL 1961, ch 201, § 13; revised pursuant to SL 1972, ch 15, §§ 3, 4.



§ 36-12-24 Procedure on revocation or suspension of license.

36-12-24. Procedure on revocation or suspension of license. All proceedings relative to the revocation or suspension of a license, or relative to reissuing a license which has been revoked shall only be held when a majority of the members of the Board of Veterinary Medical Examiners are present at such hearings. Such proceedings shall be in compliance with chapter 1-26.

Source: SL 1961, ch 201, § 14; revised pursuant to SL 1972, ch 15, § 4.



§ 36-12-25 Judicial review on revocation of license.

36-12-25. Judicial review on revocation of license. Any person whose license has been revoked by the Board of Veterinary Medical Examiners is entitled to judicial review as provided by chapter 1-26.

Source: SL 1961, ch 201, § 13; revised pursuant to SL 1972, ch 15, § 4.



§ 36-12-26 Reinstatement after revocation of license.

36-12-26. Reinstatement after revocation of license. Any person whose license has been revoked may apply to the Board of Veterinary Medical Examiners for reinstatement and relicense, and if the board is satisfied that such conduct will be discontinued may reissue a license to such person.

Source: SL 1961, ch 201, § 13.



§ 36-12-27 Unauthorized practice of veterinary medicine as misdemeanor.

36-12-27. Unauthorized practice of veterinary medicine as misdemeanor. Any person engaging in the practice of veterinary medicine for which a license and registration certificate is required without such license or registration certificate, or without a temporary permit to do so, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 40.0202, 40.9902; SL 1961, ch 201, § 19; SL 1977, ch 190, § 174.



§ 36-12-28 Injunction to prevent unauthorized practice--Employment of counsel--Election of remedies.

36-12-28. Injunction to prevent unauthorized practice--Employment of counsel--Election of remedies. Any citizen of this state may bring an action in circuit court for an injunction to restrain anyone practicing veterinary medicine without a license and registration certificate as required by this chapter. The Board of Veterinary Medical Examiners may bring action for such injunctive relief and are authorized to employ counsel from their treasury for such purpose. An action for injunction shall be an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1961, ch 201, § 20; revised pursuant to SL 1972, ch 15, § 4.



§ 36-12-29 Severability of provisions.

36-12-29. Severability of provisions. If any section, subsection, sentence, or word of this chapter shall be determined by a court of competent jurisdiction to be unconstitutional or inoperative, it shall not affect the remaining portions of this chapter.

Source: SL 1961, ch 201, § 21.






Chapter 13 - Abstracters Of Title

§ 36-13-1 Abstracters' Board of Examiners--Professional members.

36-13-1. Abstracters' Board of Examiners--Professional members. The board shall be composed of five members appointed by the Governor. Four members of the board shall be abstracters who have been qualified to do the business of abstracting under § 36-13-8 for five years prior to the date of their appointment. The members may not be all of the same political party, and their terms shall be for three years. Members of the board shall qualify by taking the oath of office provided by law for public officers.

The Governor shall, by appointment, fill any vacancy among the professional members of the board for the unexpired term from abstracters qualified as provided in this section. Any appointment to an unexpired term is not considered a full term.

Source: SDC 1939, § 1.0101; SL 1980, ch 378; SL 1990, ch 307; SL 2005, ch 199, § 40; SL 2008, ch 195, § 3.



§ 36-13-1.1 Lay member of board.

36-13-1.1. Lay member of board. The membership of the board shall include one lay member who is a user of the services regulated by the board. The term, lay member who is a user, refers to a person who is not licensed by the board but, if practical, uses the service licensed. The term shall be liberally construed to implement the purpose of this section. The Governor shall appoint the lay member. The lay member shall have the same term of office as other members of the board. No lay member of the board may serve more than three consecutive full terms.

Source: SL 1973, ch 2, § 58; SL 2005, ch 199, § 41; SL 2008, ch 195, § 4.



§ 36-13-1.2 Definition of terms.

36-13-1.2. Definition of terms. Terms used in this chapter mean:

(1) "Abstract," a compilation in orderly arrangement of the materials and facts of record affecting the title to a specific parcel of land, issued under a certificate certifying to the matters contained in such compilation;

(2) "Abstracter," any person holding a certificate of registration from the board;

(3) "Abstracting," the abstracting and reporting upon public or other records under the provisions of this chapter;

(4) "Board," the Abstracters' Board of Examiners of the State of South Dakota;

(5) "Secretary-treasurer," the secretary-treasurer of the board.
Source: SL 2008, ch 195, § 1.



§ 36-13-1.3 Chain of title defined.

36-13-1.3. Chain of title defined. The term, chain of title, means all documents of conveyance given in a continuous succession of title:

(1) With respect to unplatted lands, the smaller of:

(a) Each quarter section of land; or

(b) If a patent was issued for a portion of quarter section of land, then that portion for which that patent was issued; and

(2) With respect to platted lands, a lot as shown on the last subdivision plat recorded against the property. However, if all documents transferring ownership and given in a continuous succession of title ownership from the present owner back in time to the recording of the subdivision plat combine more than one lot, then those multiple lots included in the documents of conveyance shall be considered one chain.

As used in this section, the term, lot, means the smallest intact areas into which land has been subdivided by a subdivision plat map, whether denoted a lot, parcel, tract, undivided block, or other similar designation.

Source: SL 2008, ch 195, § 2.



§ 36-13-2 Election of officers--Bond required of secretary-treasurer.

36-13-2. Election of officers--Bond required of secretary-treasurer. The board shall organize by the election of a president and secretary-treasurer from its members. The secretary-treasurer shall furnish a bond in the sum of not less than fifteen thousand dollars.

Source: SDC 1939, § 1.0102; SL 2008, ch 195, § 5.



§ 36-13-2.1 Board continued within Department of Labor and Regulation--Records and reports.

36-13-2.1. Board continued within Department of Labor and Regulation--Records and reports. The board shall continue within the Department of Labor and Regulation and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information, and reports in the form and at such times as required by the secretary of labor and regulation. However, the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (a); SL 1986, ch 302, § 35; SL 2003, ch 272 (Ex. Ord. 03-1), § 54; SL 2008, ch 195, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 36-13-3 Informational budget reviewed by Legislature--Deposit of funds with state treasurer--Abstracters' board of examiners account created.

36-13-3. Informational budget reviewed by Legislature--Deposit of funds with state treasurer--Abstracters' board of examiners account created. Any money received by the board shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature. Any money received shall be deposited with the state treasurer. The state treasurer shall credit the money to the Abstracters' Board of Examiners account, which account is hereby created. The money in the account shall be used for the purpose of paying the expense of administering and enforcing the provisions of this chapter. The secretary-treasurer shall approve vouchers and the state auditor shall draw warrants to pay expenditures authorized by this chapter.

Source: SDC 1939, §§ 1.0101 to 1.0103; SDCL § 36-13-5; SL 1977, ch 298; SL 2008, ch 195, § 7.



§ 36-13-4 Records and accounts of board--Inspection.

36-13-4. Records and accounts of board--Inspection. The board shall keep a permanent record of its receipts and disbursements with the supporting vouchers. The records of the board shall be open to public inspection and its accounts shall be subject to audit by the Department of Legislative Audit or the state auditor.

Source: SDC 1939, § 1.0103; SL 2008, ch 195, § 8.



§ 36-13-5 Repealed.

36-13-5. Repealed by SL 1982, ch 16, § 31.



§ 36-13-6 Enforcement of chapter by board--Seal.

36-13-6. Enforcement of chapter by board--Seal. The board shall carry out the purposes and enforce the provisions of this chapter.

The board shall have a seal in such form as it may design, but the seal shall contain the words, "State of South Dakota, Abstracters' Board of Examiners."

Source: SDC 1939, §§ 1.0101, 1.0102; revised pursuant to SL 1972, ch 15, § 4; SL 1986, ch 302, § 36; SL 2008, ch 195, § 9.



§ 36-13-6.1 Promulgation of rules.

36-13-6.1. Promulgation of rules. The board may promulgate rules pursuant to chapter 1-26 for the following:

(1) The fee for examinations pursuant to § 36-13-11;

(2) The fee for plant examinations pursuant to § 36-13-10;

(3) The areas of the law to be included and other requirements for conducting examinations pursuant to § 36-13-12;

(4) The fee for a certificate of registration pursuant to § 36-13-21;

(5) The schedule of fees for doing business pursuant to § 36-13-25;

(6) The requirements and schedule of fees for countersigning title insurance policies pursuant to § 36-13-25; and

(7) The requirements to establish and maintain an abstract plant, and the areas of inquiry and requirements to pass the abstracter plant examination pursuant to § 36-13-10.
Source: SL 1986, ch 302, § 44; SL 2008, ch 195, § 10.



§ 36-13-7 Subpoena power of board officers--Administration of oaths--Depositions.

36-13-7. Subpoena power of board officers--Administration of oaths--Depositions. The president and secretary-treasurer of the board have the powers granted by §§ 1-26-19.1 and 1-26-19.2.

Source: SDC 1939, § 1.0102; revised pursuant to SL 1972, ch 15, § 4; SL 2008, ch 195, § 11.



§ 36-13-8 Certificate of registration required for business of abstracting.

36-13-8. Certificate of registration required for business of abstracting. Any person engaging in or continuing in the business of abstracting of titles to property within the state shall first obtain a certificate of registration, file the required bond, and comply with the other requirements of this chapter and the rules promulgated by the board pursuant to chapter 1-26.

Source: SDC 1939, § 1.0104; SL 1986, ch 302, § 37; SL 2008, ch 195, § 12.



§ 36-13-9 Unauthorized business prohibited--Violation as misdemeanor.

36-13-9. Unauthorized business prohibited--Violation as misdemeanor. Any person making, compiling, or certifying to abstracts of title to property in this state without having a certificate of registration from the board commits a Class 1 misdemeanor.

Source: SDC 1939, § 1.9901; SL 1977, ch 190, § 175; SL 2008, ch 195, § 13.



§ 36-13-9.1 Injunctions--Election of remedies.

36-13-9.1. Injunctions--Election of remedies. The board is empowered to commence actions for injunction for violation of this chapter or rules promulgated pursuant to this chapter as an alternate to criminal proceedings. The commencement of one proceeding by the board constitutes an election.

Source: SL 1972, ch 15, § 4; SL 1986, ch 302, § 38; SL 2008, ch 195, § 14.



§ 36-13-10 Title plant required to engage in business.

36-13-10. Title plant required to engage in business. Any person engaging in or continuing the business of abstracting of titles to property within the state shall have a title plant, which shall include a set of abstract books or set of indexes or other records showing in a sufficiently comprehensive form, all instruments affecting the title to real estate which are of record or on file in the office of the register of deeds of each county in which the person seeks to engage in the business of compiling abstracts of land titles. The board shall examine each title plant for compliance with this section. The board shall establish, by rules promulgated pursuant to chapter 1-26, a fee for plant examinations not to exceed six hundred dollars. The application for a plant examination shall contain such information as the board may require and be upon a form prepared by the board. The board shall notify the applicant of a date and place for the examination of the applicant's plant. If the applicant is not a natural person, one of the members, managers, partners, shareholders, directors, or officers of the applicant must qualify by examination. The board shall issue a certificate of registration or compliance if the requirements of this section have been met.

Source: SDC 1939, § 1.0104; SL 1986, ch 302, § 39; SL 2008, ch 195, § 15.



§ 36-13-11 Application for certificate of registration--Examination--Fees.

36-13-11. Application for certificate of registration--Examination--Fees. A person may obtain a certificate of registration under this chapter upon the successful completion of an examination. The person shall apply to the board and pay to its secretary-treasurer an examination fee in an amount set by the board by rules promulgated pursuant to chapter 1-26. The examination fee may not exceed seventy-five dollars for each section and the re-examination fee may not exceed fifty dollars for each section. The application shall contain such information as the board may require and be upon a form prepared by the board. The board shall fix a date and place for the examination of the applicant and send a notice to the applicant by mail.

Source: SDC 1939, § 1.0105; SL 1980, ch 257, § 1; SL 1986, ch 302, § 40; SL 2008, ch 195, § 16.



§ 36-13-11.1 Criminal background investigation of applicants.

36-13-11.1. Criminal background investigation of applicants. Each applicant for a certificate of registration shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the board shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained prior to the issuance of any permanent certificate of registration. The board may require a state and federal criminal background investigation for any abstracter who is the subject of a disciplinary investigation by the board. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a certificate of registration. The applicant shall pay any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2008, ch 195, § 37.



§ 36-13-12 Scope of examination for certificate of registration.

36-13-12. Scope of examination for certificate of registration. At the time and place fixed pursuant to § 36-13-11, the board shall proceed to examine the applicant under such rules as the board may promulgate with reference to the laws of this state affecting titles of property, the recording laws, and the common practices, proceedings, and mechanics of compiling abstracts of title, the take-off and abstracting of records, elements of instruments of title essential to an abstract, showing their legal effect, and such similar requirements of education and experience as may be reasonably necessary to carry on the work of abstracting in an accurate, efficient, and reliable manner.

Source: SDC 1939, § 1.0105; SL 1986, ch 302, § 41; SL 2008, ch 195, § 17.



§ 36-13-13 Separate applications and examinations for different counties.

36-13-13. Separate applications and examinations for different counties. The board may require separate applications and examinations and fees for any abstracter who applies for registration in more than one county. A certificate of registration shall qualify the holder for abstracting only in the county to which it relates.

Source: SDC 1939, § 1.0105; SL 1985, ch 15, § 47; SL 2008, ch 195, § 18.



§ 36-13-14 Repealed.

36-13-14. Repealed by SL 2008, ch 195, § 19.



§ 36-13-15 Bond required for certificate of registration--Amount and conditions.

36-13-15. Bond required for certificate of registration--Amount and conditions. Before the board may issue a certificate of registration, the applicant shall file with the board a bond to be approved by it running to the State of South Dakota in the penal sum of twenty-five thousand dollars for counties with a population of fifteen thousand or less and fifty thousand dollars for counties having a population of over fifteen thousand as shown by the federal census last taken prior to the filing of such bond. The bond shall be conditioned for the payment by such abstracter of any damages that may be sustained by or accrue to any person by reason of or on account of any error, deficiency, or mistake in any abstract or certificate of title or continuation thereof made and issued by such abstracter.

Source: SDC 1939, § 1.0107; SL 2008, ch 195, § 20.



§ 36-13-16 Financial standing of personal sureties on bond--Investigation and property statements.

36-13-16. Financial standing of personal sureties on bond--Investigation and property statements. If a personal surety bond is given under § 36-13-15, there shall be at least three sureties, each of whom shall justify for the full amount of the bond as a resident and freeholder of this state having unencumbered property in excess of all debts, liabilities, and exemptions allowed by law. The board shall investigate the financial condition of all sureties at least once each year by requiring verified property statements and by such other methods as it may deem advisable. The board may require additional property statements from sureties at any time it may elect.

Source: SDC 1939, § 1.0107; SL 2008, ch 195, § 21.



§ 36-13-17 Filing and registration of bond.

36-13-17. Filing and registration of bond. The original bond required by § 36-13-15 shall be filed and registered by and remain in the office of the secretary-treasurer of the board as a public file and record. The secretary-treasurer shall file a certified copy of each bond filed and registered pursuant to this section in the office of the county auditor of the county to which it relates within thirty days after the approval of the bond.

Source: SDC 1939, § 1.0107; SL 2008, ch 195, § 22.



§ 36-13-18 Additional bond required for certificate--Insufficient bond.

36-13-18. Additional bond required for certificate--Insufficient bond. The board may at any time require any abstracter holding a certificate under the provisions of this chapter, upon thirty days' notice, to furnish such additional bonds as the board deems proper to meet the requirements of this chapter, and, in proceedings under chapter 1-26, to show cause why any bond should not be held and declared insufficient and invalid or such certificates should not be recalled and annulled.

Source: SDC 1939, § 1.0107; revised pursuant to SL 1972, ch 15, § 4; SL 2008, ch 195, § 23.



§ 36-13-19 Parties to action on abstracter's bond.

36-13-19. Parties to action on abstracter's bond. Any person damaged by or on account of any error, deficiency, or mistake in any abstract or certificate of title or continuation thereof, whether or not the original purchaser, owner, or holder of the abstract, may maintain an action upon the bond required by § 36-13-15 in the person's own name and also without the necessity of joining the State of South Dakota as a party.

Source: SDC 1939, § 1.0107; SL 2008, ch 195, § 24.



§ 36-13-20 Recitals in certificate of registration--Authority to engage in business--Access to public offices and records.

36-13-20. Recitals in certificate of registration--Authority to engage in business--Access to public offices and records. A certificate issued by the board under the provisions of this chapter shall recite that the bond required by § 36-13-15 has been duly filed and approved. Such certificate authorizes the person named in it to engage in and carry on the business of an abstracter of real estate titles in the county in the State of South Dakota in which the person has his or her or its place of business. An abstracter with such a certificate shall, during ordinary business hours, have access to any of the offices of any of the counties of the State of South Dakota and may make such memoranda or notation from the records thereof as may be necessary for the purpose of making such abstracts of title to property in the county in which the abstracter is qualified, and for the purpose of compiling, posting, copying, and keeping up the abstracter's abstract books, indexes, or records.

Source: SDC 1939, § 1.0109; SL 2008, ch 195, § 25.



§ 36-13-21 Fee for certificate of registration--Duration and renewal--Contents of application for renewal.

36-13-21. Fee for certificate of registration--Duration and renewal--Contents of application for renewal. A certificate of registration shall be issued upon the payment of a fee set by the board by rules promulgated pursuant to chapter 1-26. The fee for a certificate of registration may not exceed the following: for counties with a population of ten thousand or less, five hundred dollars; for counties with a population over ten thousand to fifteen thousand, inclusive, seven hundred dollars; for counties with a population over fifteen thousand, one thousand dollars. The certificate is valid for a period of one year. The certificate may be renewed by the board upon application within thirty days prior to the expiration of the certificate and upon payment of the amount to the secretary-treasurer of the board. The renewal application shall be accompanied by an affidavit and any other evidence deemed necessary by the board showing that the applicant has been continuously and actively engaged in the business of making and compiling abstracts of title during the life of the preceding certificate.

Source: SDC 1939, § 1.0106; SL 1970, ch 213; SL 1976, ch 233; SL 1980, ch 257, § 2; SL 1986, ch 302, § 42; SL 2008, ch 195, § 26.



§ 36-13-21.1 Inspection costs collected from applicant.

36-13-21.1. Inspection costs collected from applicant. The board shall charge to and collect from the applicant for a certificate of registration for a new plant or the transfer of a certificate of registration, the actual expenses of inspecting and approving the new plant or transfer of registration including per diem, travel, and room and board.

Source: SL 1977, ch 297; SL 2008, ch 195, § 27.



§ 36-13-22 Temporary certificate to engage in business.

36-13-22. Temporary certificate to engage in business. The board may issue a temporary certificate to any person desiring to engage in the business of abstracting in any county where there is no registered abstracter, or where the only existing abstract plant has been destroyed so that its records and indexes are not available, or where the certificate of the only qualified abstracter has been canceled for cause by order of the board, without the possession of an abstract plant, if the person successfully completes the examination required by § 36-13-11 and furnishes the bond required in § 36-13-15. No certificate issued pursuant to this section may be continued in effect for more than four years.

Source: SDC 1939, § 1.0112; SL 2008, ch 195, § 28.



§ 36-13-23 Register of applicants and certificates.

36-13-23. Register of applicants and certificates. The board shall enter the names of all applicants for registration with their place of residence and such other information as may be deemed appropriate in a register. The register shall include any action taken by the board regarding the applicant and the date upon which the certificate of registration was issued, if any.

Source: SDC 1939, § 1.0103; SL 2008, ch 195, § 29.



§ 36-13-24 Seal of abstracter--Impression deposited with board--Affixing to abstracts.

36-13-24. Seal of abstracter--Impression deposited with board--Affixing to abstracts. Any abstracter furnishing abstracts of title to real property under the provisions of this chapter shall first obtain a seal and shall deposit an impression of the seal with the secretary-treasurer of the board before the certificate of registration may be issued. The seal shall have stamped on it the name and location of the abstracter that is furnishing the abstracts. The seal shall be affixed to every abstract or certificate of title issued by such abstracter.

Source: SDC 1939, § 1.0108; SL 2008, ch 195, § 30.



§ 36-13-25 Schedule of fees for doing business established by board--Exceeding schedule as misdemeanor.

36-13-25. Schedule of fees for doing business established by board--Exceeding schedule as misdemeanor. The board shall, by rule promulgated pursuant to chapter 1-26, establish a schedule of fees for doing business under the provisions of this chapter and shall furnish to each licensed abstracter a copy of such schedule and any amendments. The board shall also establish, by rule promulgated pursuant to chapter 1-26, a schedule of fees and the requirements for an abstracter's services for countersigning title insurance policies pursuant to § 58-25-16. It is a Class 2 misdemeanor to exceed the schedule established by the Abstracters' Board of Examiners.

Source: SDC 1939, § 1.0201; SL 1951, ch 1; SL 1953, ch 2; SL 1971, ch 215; SL 1977, ch 190, § 176; SL 1980, ch 256, § 1; SL 1986, ch 302, § 43; SL 2008, ch 195, § 31.



§ 36-13-26 Certified abstract as prima facie evidence in judicial proceedings.

36-13-26. Certified abstract as prima facie evidence in judicial proceedings. Any abstract of title certified to be true and correct by any abstracter holding a valid certificate of registration pursuant to this chapter, under the signature and seal of such abstracter, shall be received by the courts of this state as prima facie evidence of the existence of records of the content and filing indicated on the abstract, subject to such rules as to procedure as the Supreme Court may promulgate in such cases.

Source: SDC 1939, § 1.0110; SL 2008, ch 195, § 32.



§ 36-13-26.1 Abstracter's countersignature on title policy.

36-13-26.1. Abstracter's countersignature on title policy. An abstracter's countersignature on a title insurance policy is verification that the abstracter has furnished the insurer a report based on the examination of record title and any other title information and services required by the insurer and § 36-13-25.

Source: SL 1980, ch 256, § 2.



§ 36-13-27 Destroyed public records replaced from abstracter's records--Expense.

36-13-27. Destroyed public records replaced from abstracter's records--Expense. If the records of any county are destroyed or so spoiled as to be unintelligible, any of the certified abstracters in that county shall furnish to the county a copy of any of its abstracts, indexes, or other records of any instruments that the county may require by resolution of its board of county commissioners. The board of county commissioners shall pay the actual cost of copying the abstracts, indexes, or other records.

Source: SDC 1939, § 1.0113; SL 2008, ch 195, § 33.



§ 36-13-28 Suspension or revocation of certificate of registration.

36-13-28. Suspension or revocation of certificate of registration. A certificate of registration may be suspended or revoked by the board for violation of any provision of this chapter or upon conviction of the holder of such certificate of a crime involving moral turpitude or dishonesty, or for violation of any lawful order of the board, or when the holder of such certificate is guilty of habitual intemperance, habitual carelessness, or inattention to business, or of unethical or fraudulent practices. If the certificate is not held by a natural person, the provisions of this section and § 36-13-29 apply to the members, managers, directors, shareholders, or officers as well as to the certificate holder.

Source: SDC 1939, § 1.0114; SL 2008, ch 195, § 34.



§ 36-13-29 Procedure for suspension or revocation.

36-13-29. Procedure for suspension or revocation. No certificate may be suspended or revoked pursuant to § 36-13-28 except upon proceedings in compliance with chapter 1-26.

Source: SDC 1939, § 1.0114; revised pursuant to SL 1972, ch 15, § 4; SL 2008, ch 195, § 35.



§ 36-13-31 Appeal.

36-13-31. Appeal. An appeal may be taken by any person affected by any order or decision of the board as provided by chapter 1-26.

Source: SDC 1939, § 1.0116; revised pursuant to SL 1972, ch 15, § 4; SL 2008, ch 195, § 36.






Chapter 14 - Barbers And Barbershops

§ 36-14-1 Acts constituting practice of barbering.

36-14-1. Acts constituting practice of barbering. Any one or any combination of the following practices when done for compensation, or without payment for the public generally, upon the upper part of the human body for cosmetic purposes, and not for the treatment of physical or mental ailments, shall constitute the practice of barbering:

(1) Shaving or trimming the beard or cutting the hair;

(2) Giving facial and scalp massages or treatment with oils, creams, lotions, or other preparations either by hand or mechanical appliances;

(3) Singeing, shampooing, or dyeing the hair or applying hair tonics;

(4) Applying cosmetic preparations, antiseptics, powders, oils, clays, or lotions to the scalp, face, neck, or upper part of the body.
Source: SDC 1939, § 27.1601.



§ 36-14-2 Board of Barber Examiners--Members--Terms of office--Qualifications--Removal--Vacancies.

36-14-2. Board of Barber Examiners--Members--Terms of office--Qualifications--Removal--Vacancies. The Governor shall appoint a Board of Barber Examiners which shall include three professional members. The term of each is three years commencing on the thirty-first day of October. The appointee's term expires on October thirtieth in the third year of appointment. Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire. No member may serve more than three consecutive full terms. However, appointment to fill an unexpired term is not considered a complete term for this purpose. Each of these members shall be a practical barber who has followed the occupation of barber in this state for at least five years immediately preceding the barber's appointment. The Governor may remove a member for cause and shall fill all vacancies. Any member appointed to fill a vacancy shall serve the remainder of the unexpired term. The Governor may stagger the terms to enable the board to have different terms expire each year.

Source: SDC 1939, § 27.1604; revised pursuant to SL 1973, ch 2, § 58; SL 2005, ch 199, § 42; SL 2012, ch 16, § 4; SL 2013, ch 176, § 4.



§ 36-14-2.1 Lay member of board--Appointment and term of office.

36-14-2.1. Lay member of board--Appointment and term of office. The membership of the Board of Barber Examiners shall include one lay member who is a user of the services regulated by the board. The term, lay member who is a user, refers to a person who is not licensed by the board but, where practical, uses the service licensed. The term shall be liberally construed to implement the purpose of this section. The Governor shall appoint the lay member. The lay member shall have the same term of office and is subject to the same limits and conditions as other members of the board.

Source: SL 1973, ch 2, § 58; SL 2005, ch 199, § 43.



§ 36-14-3 Quorum of board.

36-14-3. Quorum of board. A majority of the Board of Barber Examiners, in meeting duly assembled, may perform and exercise all the duties and powers devolving upon the board.

Source: SDC 1939, § 27.1605; SL 1964, ch 88, § 1; SL 1968, ch 117, § 1.



§ 36-14-4 Officers of board--Seal--Duties and bond of secretary-treasurer.

36-14-4. Officers of board--Seal--Duties and bond of secretary-treasurer. The Board of Barber Examiners shall elect a president and a secretary-treasurer. It shall adopt and use a common seal. The secretary-treasurer shall keep a record of all proceedings of the board and shall report to the president, all moneys collected, at least once a month. The secretary-treasurer shall give such bond as the board may require, with sufficient sureties, to be approved by the board, for the faithful performance of his duties.

Source: SDC 1939, § 27.1605; SL 1964, ch 88, § 1; SL 1968, ch 117, § 1.



§ 36-14-4.1 Board continued within Department of Labor and Regulation--Records and reports.

36-14-4.1. Board continued within Department of Labor and Regulation--Records and reports. The Board of Barber Examiners shall continue within the Department of Labor and Regulation, and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information, and reports in the form and at such times as required by the secretary of labor and regulation, except that the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (d); SL 1986, ch 302, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 52; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 36-14-5 Employment of personnel by board.

36-14-5. Employment of personnel by board. The Board of Barber Examiners may employ inspectors, clerks, and other assistants, as the board deems necessary to carry out the provisions of this chapter.

Source: SDC 1939, § 27.1605; SL 1964, ch 88, § 1; SL 1968, ch 117, § 1; revised pursuant to SL 1973, ch 23; SL 2015, ch 260, § 3.



§ 36-14-6 Inspection of shops and schools by board.

36-14-6. Inspection of shops and schools by board. Any member of the Board of Barber Examiners, or its agents or assistants, shall have authority to enter upon and to inspect any barbershop or barber school at any time during business hours.

Source: SDC 1939, § 27.1606.



§ 36-14-7 Monthly deposit of money into treasury--Special account--Continuous appropriation--Limit on expense.

36-14-7. Monthly deposit of money into treasury--Special account--Continuous appropriation--Limit on expense. All money coming into the custody of the Board of Barber Examiners each calendar month shall be paid by the board to the state treasurer on or before the tenth day of next month. The state treasurer shall credit the money to the Board of Barber Examiners' account in the general fund, which account is hereby created. The money in the Board of Barber Examiners' account is hereby continuously appropriated to the board for the purpose of paying the expense of administering and enforcing the provisions of this chapter. However, the total expense incurred may not exceed the total money collected by the board under the provisions of this chapter.

Source: SDC 1939, § 27.1605; SL 1964, ch 88, § 1; SL 1968, ch 117, § 1; SL 1979, ch 257, § 2.



§ 36-14-8 Repealed.

36-14-8. Repealed by SL 2015, ch 259, § 1.



§ 36-14-9 Promulgation of rules--Posting in shops and schools.

36-14-9. Promulgation of rules--Posting in shops and schools. The Board of Barber Examiners may promulgate reasonable rules, pursuant to chapter 1-26, for the administration of the provisions of this chapter and to prescribe sanitary requirements for barbershops and barber schools. A copy of the rules promulgated by the board shall be furnished by the board to the owner or manager of each barbershop and barber school. A copy of the rules shall be posted in a conspicuous place in each barbershop or barber school.

The Board of Barber Examiners may also promulgate rules, pursuant to chapter 1-26, to establish:

(1) The fee for the annual renewal of the certificate of registration for barbers pursuant to § 36-14-24;

(2) The fee for the operation of a barber school or college pursuant to § 36-14-24;

(3) The fee for the operation of a barbershop pursuant to § 36-14-27; and

(4) The procedures governing the inspection of barbershops and the barbershop equipment pursuant to § 36-14-28.
Source: SDC 1939, § 27.1606; SL 1972, ch 15, § 4; SL 1986, ch 302, § 17; SL 2017, ch 175, § 1.



§ 36-14-10 Repealed.

36-14-10. Repealed by SL 1995, ch 220, § 7.



§ 36-14-11 Certificate of registration required.

36-14-11. Certificate of registration required. No person may practice barbering without having a certificate of registration issued by the Board of Barber Examiners.

Source: SDC 1939, § 27.1607; SL 1961, ch 132; SL 2017, ch 175, § 2.



§ 36-14-12 Persons exempt from requirements of chapter.

36-14-12. Persons exempt from requirements of chapter. The provisions of this chapter shall not apply to the following persons, while in the proper discharge of their professional duties:

(1) Persons authorized by the law of this state to practice medicine and surgery;

(2) Employees in state penal and charitable institutions;

(3) Registered nurses;

(4) Persons authorized by the law of this state to practice cosmetology.

The provisions of this section shall not be construed to authorize any of the persons exempted by subdivisions (1) to (3), inclusive, of this section to shave or trim the beard or cut the hair of any adult male person for cosmetic purposes.

Source: SDC 1939, § 27.1602; SL 1977, ch 190, § 176A.



§ 36-14-13 Qualifications for registration.

36-14-13. Qualifications for registration. Any person who is at least eighteen years of age and has passed a satisfactory examination conducted by the Board of Barber Examiners to determine the person's fitness to practice barbering is entitled to a certificate of registration as a registered barber.

Source: SDC 1939, § 27.1609; SL 1961, ch 133; SL 1964, ch 88, § 2; SL 1968, ch 117, § 3; SL 1976, ch 229, § 1; SL 1979, ch 257, § 3; SL 1986, ch 314, § 1; SL 2017, ch 175, § 3.



§ 36-14-13.1 , 36-14-13.2. Repealed.

36-14-13.1, 36-14-13.2. Repealed by SL 2017, ch 175, §§ 4, 5.



§ 36-14-14 Qualifications for transfer of license or registration from another state or country.

36-14-14. Qualifications for transfer of license or registration from another state or country. Any person who is at least eighteen years of age may transfer a barber license or registration to this state if the applicant has:

(1) A license or certificate of registration as a barber from another state or country that has substantially the same requirements for licensing or registering barbers as required by this chapter; or

(2) Can prove by affidavits that the applicant has practiced as a barber in another state or country for at least five years.

After a qualified applicant pays the required fee, the Board of Barber Examiners shall issue a certificate of registration to practice barbering. If an applicant applying to transfer a barber license or registration to this state from another state or country that requires less than fifteen hundred hours of instruction as a prerequisite to licensing, the applicant shall receive an additional fifty hours of credit for each month the applicant has practiced as a licensed barber in the other state or country. This credit shall be applied toward the required fifteen hundred hours of instruction required by § 36-14-17.

Source: SDC 1939, § 27.1613; SL 1968, ch 117, § 5; SL 1987, ch 272, § 3; SL 2017, ch 175, § 6.



§ 36-14-15 , 36-14-16. Repealed.

36-14-15, 36-14-16. Repealed by SL 2017, ch 175, §§ 7, 8.



§ 36-14-17 Curriculum required for approval of barber school.

36-14-17. Curriculum required for approval of barber school. No school of barbering shall be approved by the Board of Barber Examiners unless it requires as a prerequisite to graduation a course of instruction of not less than nine months with a minimum of fifteen hundred hours, such course of instruction to include the following subjects: scientific fundamentals for barbering, hygiene, bacteriology as applied to barbering, structure of the head, face and neck, elementary chemistry relating to sterilization and antiseptics, diseases of the skin and hair, massaging and manipulating the muscles of the upper body, haircutting, shaving, and arranging, dressing, coloring, bleaching, and tinting the hair.

Source: SDC 1939, § 27.1608; SL 1968, ch 117, § 2.



§ 36-14-18 Contents of application for examination--Photographs.

36-14-18. Contents of application for examination--Photographs. Each applicant for an examination shall make application to the Board of Barber Examiners on blank forms prepared and furnished by the board, setting forth, under oath, the particular qualifications of the applicant, and shall furnish to the board two five-by-three inch photographs of the applicant, one of which shall be returned to the applicant and presented to the board when the applicant appears for examination. The application shall be accompanied by the required fee.

Source: SDC 1939, § 27.1611.



§ 36-14-19 Time, place, and scope of examinations--Issuance of certificates--Employment pending examination.

36-14-19. Time, place, and scope of examinations--Issuance of certificates--Employment pending examination. The Board of Barber Examiners shall conduct examinations not less than two times each year at such time and place as the board may determine. The examinations shall include both a practical demonstration and a written test, which shall embrace the subjects taught in schools of barbering approved by the board. If the provisions of this chapter have been complied with, the board shall issue the proper certificate of registration to the applicant. However, the board may permit a student to be employed at the barber profession from the time the student has completed schooling until the next examination.

Source: SDC 1939, § 27.1612; SL 1976, ch 229, § 2; SL 1995, ch 220, § 2.



§ 36-14-20 Display of certificates.

36-14-20. Display of certificates. Every holder of a certificate of registration shall display it in a conspicuous place adjacent to or near his work chair.

Source: SDC 1939, § 27.1614.



§ 36-14-21 Repealed.

36-14-21. Repealed by SL 2017, ch 175, § 9.



§ 36-14-22 Annual renewal of certificates--Expiration.

36-14-22. Annual renewal of certificates--Expiration. Each registered barber who continues in active practice or service, shall annually, on or before the first day of July, renew the barber's certificate of registration and pay the required fee. Each certificate of registration, unless renewed, annually expires on June thirtieth.

Source: SDC 1939, § 27.1615; SL 1979, ch 257, § 5; SL 1982, ch 276, § 4; SL 2017, ch 175, § 10.



§ 36-14-23 Repealed.

36-14-23. Repealed by SL 1986, ch 314, § 3.



§ 36-14-24 Fees required of barbers and barber schools.

36-14-24. Fees required of barbers and barber schools. The fee to be paid by an applicant for an examination to determine the applicant's fitness to receive a certificate of registration to practice barbering may not exceed one hundred dollars and for the issuance of the certificate, may not exceed fifty dollars. All fees shall be set by the board by rules promulgated pursuant to chapter 1-26. For the annual renewal of a certificate of registration to practice barbering, no more than eighty dollars, and for the restoration of an expired certificate, no more than twenty dollars, plus no more than fifteen dollars penalty for each expired year. The fee to be paid for a permit to operate a barber school or college shall be set by rule promulgated pursuant to chapter 1-26 and may not be more than one hundred fifty dollars annually.

Source: SDC 1939, § 27.1618; SL 1964, ch 88, § 5; SL 1979, ch 257, § 6; SL 1982, ch 276, § 3; SL 1986, ch 302, § 18; SL 1995, ch 220, § 5; SL 2007, ch 216, § 1; SL 2008, ch 191, § 32; SL 2017, ch 175, § 11.



§ 36-14-25 Restoration of lapsed certificate.

36-14-25. Restoration of lapsed certificate. A registered barber who does not continue in active practice or service may have the barber's certificate of registration restored at any time within three years, by paying the required restoration fee.

Source: SDC 1939, § 27.1615; SL 1964, ch 88, § 4; SL 2017, ch 175, § 12.



§ 36-14-26 Record of proceedings relative to certificates--Contents--Public inspection.

36-14-26. Record of proceedings relative to certificates--Contents--Public inspection. The Board of Barber Examiners shall keep a record of its proceedings relative to the issuance, refusal, renewal, suspension, and revocation of certificates of registration, which record shall contain the name, place of business, and the residence of each registered barber and the date and number of the barber's certificate of registration. This record shall be open to public inspection at all reasonable times.

Source: SDC 1939, § 27.1606; SL 2017, ch 175, § 13.



§ 36-14-27 License required for shop--Supervision by registered barber--Petty offense--Application--Fee.

36-14-27. License required for shop--Supervision by registered barber--Petty offense--Application--Fee. It is a petty offense for any person to operate a barbershop unless it has been licensed by the Board of Barber Examiners and it is at all times under the direct supervision and management of a registered barber. Application shall be made on forms prepared and furnished by the Board of Barber Examiners annually before the first day of July. The fee to accompany such license shall be set by rule promulgated pursuant to chapter 1-26 and may not be more than fifty dollars annually for each shop, plus a fee of no more than ten dollars, for each chair.

Source: SDC 1939, § 27.1607; SL 1961, ch 132; SL 1976, ch 229, § 3; SL 1977, ch 190, § 177; SL 1979, ch 257, § 7; SL 1986, ch 302, § 19; SL 1995, ch 220, § 6; SL 2007, ch 216, § 2.



§ 36-14-28 Inspection before issuance of shop license--Fee.

36-14-28. Inspection before issuance of shop license--Fee. No shop license may be issued to any person for any new shop wanting to commence operation, or for any shop changing hands, or changing location, until the shop has passed an inspection of the premises and equipment. The inspection shall be made by the Board of Barber Examiners pursuant to the rules promulgated by the board pursuant to chapter 1-26. The fee for the original inspection may not exceed one hundred twenty-five dollars, as established by the board by rule promulgated pursuant to chapter 1-26, and shall be submitted along with the application for license and license fee.

Source: SDC 1939, § 27.1607 as added by SL 1961, ch 132; SL 1976, ch 229, § 4; SL 1986, ch 302, § 20; SL 1995, ch 220, § 3; SL 2007, ch 216, § 3; SL 2008, ch 191, § 33.



§ 36-14-29 Display of shop license--Transfer prohibited--Expiration.

36-14-29. Display of shop license--Transfer prohibited--Expiration. The license required by § 36-14-27 shall be conspicuously displayed in the barbershop and no license shall be transferable from person to person, location to location, or to a new operator at the same location. All such licenses shall expire on the last day of June in each year.

Source: SDC 1939, § 27.1607 as added by SL 1961, ch 132.



§ 36-14-30 Annual inspection of shops.

36-14-30. Annual inspection of shops. All barbershops after original inspection pursuant to § 36-14-28 shall be inspected annually by the Board of Barber Examiners, but the board may not charge a fee for the annual inspection. However, if the shop does not pass the annual inspection and the inspector has to go back to the shop for a second or subsequent inspection, the Board of Barber Examiners may charge the shop owner for the cost of such inspection.

Source: SDC 1939, § 27.1607 as added by SL 1961, ch 132; SL 1995, ch 220, § 4.



§ 36-14-31 Mobile shop license fee--Annual inspection--Place of operation.

36-14-31. Mobile shop license fee--Annual inspection--Place of operation. The operator of a mobile barbershop shall pay a license fee required by § 36-14-27 annually for each mobile shop operated. Such mobile barbershop after original inspection pursuant to § 36-14-28 shall be inspected annually by the State Board of Barber Examiners. No mobile barbershop may be operated in a municipality or unincorporated town in which there is a licensed barbershop.

Source: SDC 1939, § 27.1607 as added by SL 1964, ch 88, § 6; SL 1979, ch 257, § 8.



§ 36-14-32 Grounds for refusal, suspension, or revocation of certificates.

36-14-32. Grounds for refusal, suspension, or revocation of certificates. The Board of Barber Examiners may refuse to issue or renew, or may suspend or revoke, any certificate of registration for any of the following causes:

(1) Conviction of a felony;

(2) Malpractice or incompetency;

(3) Continued practice by a person knowingly having an infectious or contagious disease;

(4) Advertising by means of knowingly false or deceptive statements;

(5) Advertising, practicing, or attempting to practice under a trade name other than one's own;

(6) Drunkenness, or addiction to the use of habit-forming drugs;

(7) Immoral or unprofessional conduct;

(8) The commission of any of the offenses described in § 36-14-36.
Source: SDC 1939, § 27.1616; SL 2005, ch 199, § 44.



§ 36-14-33 Procedure for refusal, suspension, or revocation of certificate.

36-14-33. Procedure for refusal, suspension, or revocation of certificate. The Board of Barber Examiners shall not suspend or revoke, nor refuse to issue, or renew, any certificate of registration, except in compliance with chapter 1-26.

Source: SDC 1939, § 27.1617; revised pursuant to SL 1972, ch 15, § 4.



§ 36-14-35 Appeal from Board of Examiners.

36-14-35. Appeal from Board of Examiners. An appeal from the decision of the Board of Barber Examiners may be taken as provided by chapter 1-26.

Source: SDC 1939, § 27.1617; revised pursuant to SL 1972, ch 15, § 4.



§ 36-14-36 Acts declared petty offenses.

36-14-36. Acts declared petty offenses. The commission of any of the following acts is a petty offense:

(1) The practice of barbering without a certificate of registration;

(2) Permitting any person in one's employ, supervision, or control to practice as a barber, unless that person has a certificate of registration;

(3) Obtaining a certificate of registration by fraudulent misrepresentation;

(4) Failing to display the certificate of registration as required by this chapter;

(5) Using any room or place for barbering which is also used for residential or business purposes, unless a substantial partition of ceiling height separates the portion used for residential or business purposes. The practice of cosmetology or the sale of hair tonics, lotions, creams, cutlery, toilet articles, cigars, or tobacco, may not be construed to mean business purposes;

(6) Failing or refusing to use separate and clean towels for each person served or to discard or launder each towel after once being used; or

(7) Failing or refusing to supply clean hot and cold water in a quantity necessary to conduct any barbershop in a sanitary manner; failing or refusing to have water and sewerage connections with a water and sewage system, where the latter is available; or failing or refusing to maintain a receptacle for hot water of a capacity of less than five gallons.
Source: SDC 1939, § 27.1619; SL 1977, ch 190, § 178; SL 1979, ch 257, § 9; SL 2017, ch 175, § 14.



§ 36-14-37 Violation of chapter as petty offense.

36-14-37. Violation of chapter as petty offense. Any violation of the provisions of this chapter is a petty offense.

Source: SDC 1939, § 27.9931; SL 1977, ch 190, § 179.



§ 36-14-37.1 Injunction for enforcement of chapter--Election of remedies.

36-14-37.1. Injunction for enforcement of chapter--Election of remedies. The Board of Barber Examiners may commence actions for injunction for violation of this chapter or rules promulgated hereunder as an alternate to criminal proceedings. The commencement of one proceeding by the board constitutes an election.

Source: New section created to carry out directions to the Code Commission contained in SL 1972, ch 15, § 4. Amended by SL 1986, ch 302, § 21.



§ 36-14-38 to 36-14-51. Repealed.

36-14-38 to 36-14-51. Repealed by SL 1977, ch 190, § 179A.






Chapter 15 - Cosmetologists, Estheticians, Nail Technicians, And Salons

§ 36-15-1 Definition of terms .

36-15-1. Definition of terms. Terms used in this chapter mean:

(1) "Apprentice," any person licensed by the commission to receive education through an apprenticeship in a salon;

(2) "Apprentice salon," any salon licensed by the commission to teach apprentices;

(3) "Booth," any part within a licensed salon that is rented or leased for the purpose of rendering licensed cosmetology services as a separate, independent salon business;

(4) "Commission," the Cosmetology Commission as established and created in § 36-15-3;

(5) "Cosmetologist," any person who, for compensation, engages in any of the practices of cosmetology;

(6) "Cosmetology," any one or any combination of the practices set forth in § 36-15-2;

(7) "Demonstrator," any person licensed to practice cosmetology, nail technology, or esthetics in this state, in another state, or in another country, who demonstrates the various practices of cosmetology, as applicable, in order to inform or educate other licensees or the public;

(8) "Esthetician," any person who, for compensation, engages in the practice of esthetics, but not in other practices of cosmetology;

(9) "Esthetics," any one or any combination of the practices set forth in § 36-15-2.2;

(10) "Junior instructor," any person licensed by the commission to instruct in a school and who is enrolled in instructor education as set forth in § 36-15-26;

(11) "Nail technology," any one or any combination of the practices set forth in § 36-15-17.2;

(12) "Nail technician," any person who, for compensation, engages in the practice of nail technology, but not in other practices of cosmetology;

(13) "Natural hair braiding," any one or any combination of the practices set forth in § 36-15-1.1;

(14) "Salon," any place, premise, or building or any part of a building operated for the purpose of engaging in the practice of cosmetology, nail technology, or esthetics, or any combination of these practices;

(15) "School," any place, premise, or building that is licensed by the commission to provide education to students in the practice of cosmetology, nail technology, or esthetics, or any combination of these practices;

(16) "School premises," any permanent building or other structures approved by the commission as a school campus under one school license;

(17) "Senior instructor," any person licensed by the commission to instruct in a school who has previous instructor education and experience and meets the requirements set forth in § 36-15-25;

(18) "Student," any person who is licensed by the commission to receive education in a licensed school.
Source: SDC 1939, § 27.1501; SL 1943, ch 106, § 1; SL 1957, ch 118, § 1; SL 1965, ch 123, § 1; SL 1972, ch 206, §§ 1, 2; SL 1997, ch 218, § 1; SL 2003, ch 202, § 1; SL 2007, ch 217, § 1; SL 2009, ch 182, § 1; SL 2017, ch 176, § 1.



§ 36-15-1.1 Natural hair braiding defined.

36-15-1.1. Natural hair braiding defined. Natural hair braiding means a form of hair manipulation that results in tension on hair strands by beading, braiding, cornrowing, extending, lacing, locking, twisting, weaving, or wrapping human hair, natural fibers, synthetic fibers, or hair extensions into a variety of shapes, patterns, and textures and maintenance thereof, by hand or with clips, combs, hairpins, or thread.

Natural hair braiding includes the use of topical agents such as conditioners, gels, moisturizers, oils, pomades, and shampoos.

Natural hair braiding does not involve the use of penetrating chemical hair treatments, chemical hair coloring agents, chemical hair straightening agents, chemical hair joining agents, permanent wave styles, or chemical hair bleaching agents applied to growing human hair.

Source: SL 2017, ch 176, § 2.



§ 36-15-2 License required to practice cosmetology--Acts constituting practice of cosmetology.

36-15-2. License required to practice cosmetology--Acts constituting practice of cosmetology. No person may engage in the practice of cosmetology unless the person is licensed by the commission. A person is engaged in the practice of cosmetology if that person, for compensation, a fee, or any valuable consideration, engages in any of the following practices with hands, chemicals, or any mechanical or electrical apparatus or appliance for beautifying or cosmetic purposes:

(1) Hair care by styling, wrapping, arranging, braiding, twisting, weaving, extending, fusing, dressing, curling, waving, permanent waving, singeing, cleansing, shampooing, cutting, bleaching, setting, coloring, straightening, relaxing, fitting, massaging, or similar work upon the hair, scalp, wigs, or hairpieces of a person;

(2) Nail technology;

(3) Esthetics; or

(4) Removal of superfluous hair by nonpermanent means.
Source: SDC 1939, § 27.1502; SL 1957, ch 118, § 1; SL 1965, ch 124; SL 1977, ch 190, § 179B; SL 1984, ch 252; SL 1999, ch 194, § 1; SL 2003, ch 202, § 2.



§ 36-15-2.1 Acts not constituting practice of cosmetology.

36-15-2.1. Acts not constituting practice of cosmetology. None of the following constitute the practice of cosmetology:

(1) Any person practicing permanent removal of hair by the use of a galvanic or thermalytic needle known as electrolysis;

(2) Any retailer at a retail establishment who in the ordinary course of business is engaged in the demonstration of make-up if:

(a) The make-up is applied only with disposable applicators that are discarded after each customer demonstration;

(b) The demonstration is without charge to the person to whom the demonstration is given; and

(c) The retailer does not advertise or provide a cosmetology service except the sale of make-up and fragrances.
Source: SL 2003, ch 202, § 3.



§ 36-15-2.2 License required for practice of esthetics--Practices constituting esthetics.

36-15-2.2. License required for practice of esthetics--Practices constituting esthetics. No person may engage in the practice of esthetics unless the person is licensed by the commission. A person is engaged in the practice of esthetics if that person, for compensation, a fee, or any valuable consideration, engages in any of the following practices with hands, chemicals, or any mechanical or electrical apparatus or appliance for beautifying or cosmetic purposes:

(1) Beautifying, massaging, cleansing, exfoliating, stimulating, or applying oils, creams, cosmetic preparations, make-up, facial treatments, body treatments, body wraps, antiseptics, scrubs, clays, lotions, masks, waxes, or other preparations for the noninvasive care of the skin. For purposes of this subdivision, noninvasive means confined to the nonliving cells of the stratum corneum of the epidermis. Such practices shall be in a superficial mode and not for the treatment of medical disorders, and living cells may never be altered, cut, or damaged;

(2) Grooming or applying eyebrows or eyelashes, including arching and tinting; or

(3) Removing superfluous hair by nonpermanent means, including tweezing and waxing.

Esthetics does not include scalp treatments or scalp massage.

Source: SL 2003, ch 202, § 5.



§ 36-15-2.3 Application for esthetics examination--Information required.

36-15-2.3. Application for esthetics examination--Information required. Any person desiring to practice esthetics in this state as an esthetician shall apply to the commission to take the esthetics examination. The application shall:

(1) Contain the information required by § 36-15-15;

(2) Contain proof that the applicant has completed the required hours of education, as established by rules pursuant to § 36-15-13, or equivalent credit hours in an approved and licensed cosmetology or esthetics school; and

(3) Be accompanied by the fee required in this chapter.
Source: SL 2003, ch 202, § 22; SL 2005, ch 201, § 1.



§ 36-15-2.4 Terms of licenses--Renewal dates.

36-15-2.4. Terms of licenses--Renewal dates. Any license or permit issued under this chapter or any license issued under prior law may be renewed for periods of one year, but in any event expiring on the renewal date as established by the commission. The commission shall, by rules promulgated pursuant to chapter 1-26, establish the renewal date for any licenses or permits issued under this chapter.

Source: SL 2003, ch 202, § 15.



§ 36-15-3 Cosmetology Commission--Appointment and terms of members--Oath of office.

36-15-3. Cosmetology Commission--Appointment and terms of members--Oath of office. The Cosmetology Commission shall perform all functions exercised by the former State Board of Cosmetology. The Cosmetology Commission consists of five members to be appointed by the Governor for a term of three years. No member may serve more than three consecutive full terms. However, appointment to fill an unexpired term is not considered a complete term for this purpose. Not all of the members may be of the same political party. Three members shall be currently licensed as cosmetologists in this state at the time of their appointment. Two members shall be lay people. The Governor may stagger the terms to enable the commission to have different terms expire each year. Any member appointed to the commission prior to July 1, 2005, shall serve the four-year term to which the member was originally appointed. Any member appointed to the commission after July 1, 2005, shall serve a three-year term. Each member of the commission shall take the oath of office as provided by law for public officials.

Source: SDC 1939, § 27.1504; SL 1957, ch 118, § 1; SL 1963, ch 155; SL 1980, ch 379, §§ 17 to 20; SL 2005, ch 199, § 45.



§ 36-15-4 Qualifications of professional commission members--School affiliation prohibited.

36-15-4. Qualifications of professional commission members--School affiliation prohibited. All professional members of the commission shall be:

(1) A resident of this state;

(2) At least twenty-five years of age;

(3) A high school graduate or its equivalent;

(4) Actively engaged in the practice of cosmetology for the three years immediately preceding the appointment; and

(5) Currently licensed as a cosmetologist in this state at the time of the appointment and while serving on the commission.

No member of the commission may be a member of or affiliated with or have an interest in any school while in office.

Source: SDC 1939, § 27.1504 as enacted by SL 1957, ch 118, § 1; SL 1963, ch 155; SL 1972, ch 206, § 3; SL 1980, ch 379, § 19; SL 2003, ch 202, § 6.



§ 36-15-4.1 Lay members of commission--Appointment and terms of office.

36-15-4.1. Lay members of commission--Appointment and terms of office. The membership of the Cosmetology Commission shall include two lay persons who are users of the services regulated by the commission. The term lay persons who are users refers to persons who are not licensed by the commission but where practical use the services licensed, and the meaning shall be liberally construed to implement the purpose of this section. The lay members shall be appointed by the Governor and shall have the same terms of office as other members of the commission.

Source: SL 1973, ch 2, § 58; SL 1980, ch 379, § 19.



§ 36-15-5 Annual election of officers of commission--Meetings--Quorum.

36-15-5. Annual election of officers of commission--Meetings--Quorum. The commission shall organize at its first meeting after July first of each year by electing from its membership a president, a vice-president, and a secretary-treasurer. The commission shall meet at such times and places as shall be designated by the commission. Any three members of the commission constitute a quorum for the transaction of business.

Source: SDC 1939, § 27.1504 as enacted by SL 1957, ch 118, § 1; SL 1963, ch 155; SL 1972, ch 206, § 4; SL 2003, ch 202, § 7.



§ 36-15-5.1 Commission continued within Department of Labor and Regulation--Records and reports.

36-15-5.1. Commission continued within Department of Labor and Regulation--Records and reports. The Cosmetology Commission shall continue within the Department of Labor and Regulation, and shall retain all its prescribed functions, including administrative functions. The commission shall submit such records, information, and reports in the form and at such times as required by the secretary of labor and regulation, except that the commission shall report at least annually.

Source: SL 1973, ch 2 (Ex. Ord. 73-1), § 56(g); SL 2003, ch 272 (Ex. Ord. 03-1), § 53; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 36-15-6 Employment of personnel by commission--Expenses--School affiliation prohibited.

36-15-6. Employment of personnel by commission--Expenses--School affiliation prohibited. The commission may employ personnel as it deems necessary to administer and enforce the provisions of this chapter. The commission may pay the travel and subsistence expenses of each employee pursuant to the provisions of § 3-9-2. However, no employee of the commission may be connected or associated in any manner with any school.

Source: SDC 1939, § 27.1504 as enacted by SL 1957, ch 118, § 1; SL 1963, ch 155; SL 1972, ch 206, § 5; revised pursuant to SL 1973, ch 23; SL 1986, ch 27, § 28; SL 2003, ch 202, § 8; SL 2015, ch 260, § 4.



§ 36-15-7 Repealed.

36-15-7. Repealed by SL 1972, ch 206, § 59.



§ 36-15-9 Fees paid in advance--Use by commission.

36-15-9. Fees paid in advance--Use by commission. All fees provided for in this chapter shall be paid in advance to the secretary-treasurer of the State Cosmetology Commission, and shall be kept by the commission to pay its necessary expenses including the paying of any additional assistance required by the commission in performing its functions as set forth in this chapter.

Source: SDC 1939, § 27.1515; SL 1957, ch 118, § 1; SL 1972, ch 206, § 7.



§ 36-15-10 Repealed.

36-15-10. Repealed by SL 1972, ch 206, § 59.



§ 36-15-11 General duties of commission members.

36-15-11. General duties of commission members. The duties of the members of the commission include:

(1) Inspecting salons, booths, schools, nail technicians, estheticians, and cosmetologists;

(2) Conducting examinations for applicants for licenses under this chapter;

(3) Approving continuing education courses;

(4) Investigating violations and enforcing provisions of this chapter and the rules established by the commission pursuant to this chapter;

(5) Maintaining an office for the keeping of records; and

(6) Doing all things necessary for the proper administration of this chapter.
Source: SDC 1939, § 27.1504; omitted SL 1957, ch 118, § 1; re-enacted SL 1963, ch 155; SL 1972, ch 206, § 9; SL 1997, ch 218, § 2; SL 2003, ch 202, § 9.



§ 36-15-12 , 36-15-12.1. Repealed.

36-15-12, 36-15-12.1. Repealed by SL 2003, ch 202, §§ 10, 11.



§ 36-15-13 Scope of rules.

36-15-13. Scope of rules. The commission may adopt rules pursuant to chapter 1-26 pertaining to the following:

(1) Application requirements for any license or permit issued pursuant to this chapter;

(2) Examinations;

(3) Reports of students' education and work performed;

(4) Minimum standards and requirements for cosmetology, nail technology, and esthetics salons and schools;

(5) Minimum standards for plumbing, electrical, physical, and sanitary conditions for the health and safety of persons utilizing cosmetology, nail technology, or esthetics salons or schools;

(6) The professional conduct of licensees;

(7) The reinstatement of lapsed licenses and lapsed renewal pursuant to § 36-15-20.1;

(8) The fee for a lapsed license and lapsed renewal pursuant to § 36-15-20.1;

(9) The course and education requirements received by transfer students pursuant to § 36-15-34;

(10) The textbooks, educational material, and the general course of study for schools and for cosmetology salons and nail salons having apprentices pursuant to § 36-15-46;

(11) The progress and education received by an apprentice pursuant to § 36-15-48;

(12) The fees for all licenses, permits, and renewals;

(13) Minimum standards for the use of chemicals or any mechanical or electrical apparatus or appliance;

(14) Amount of work experience of an out-of-state licensed applicant that may be used as a substitute for the education requirement pursuant to §§ 36-15-17, 36-15-17.1, and 36-15-2.3;

(15) Inspection and reinspection of individual licensees, salons, and schools;

(16) Administration and duties of the commission; and

(17) Minimum hours of education for esthetics licensing.
Source: SDC 1939, § 27.1505; SL 1957, ch 118, § 1; SL 1972, ch 206, § 12; SL 1982, ch 276, § 1; SL 1986, ch 302, § 3; SL 1997, ch 218, § 3; SL 2003, ch 202, § 12; SL 2005, ch 201, § 2.



§ 36-15-13.1 Repealed.

36-15-13.1. Repealed by SL 2003, ch 202, § 13.



§ 36-15-13.2 Continuing education for licensees--Commission authorized to adopt rules--Scope.

36-15-13.2. Continuing education for licensees--Commission authorized to adopt rules--Scope. The commission may adopt rules pursuant to chapter 1-26 pertaining to continuing education for licensees on health issues, safety issues, and services that require the use of chemicals or electrical or mechanical apparatus. The commission may provide, by rule promulgated pursuant to chapter 1-26, the kinds and subjects of education and the number of hours of education required. The commission may also substitute experience in addition to or in lieu of educational requirements. The commission may waive any of the education requirement in case of certified illness or undue hardship. The commission may establish a fee by rules adopted pursuant to chapter 1-26 to cover the cost of verifying the required continuing education. The commission may offer a course and charge a registration fee to cover the costs.

Source: SL 2003, ch 202, § 14.



§ 36-15-14 Access of authorities to salons or schools for inspection and enforcement purposes.

36-15-14. Access of authorities to salons or schools for inspection and enforcement purposes. The commission, any state or local board of health, or any officer or employee thereof, may enter during the business hours, any salon or school licensed under the provisions of this chapter and any other place where the practice of cosmetology is followed, practiced, or taught for the purpose of inspection and enforcement of this chapter and the rules adopted pursuant to this chapter.

Source: SDC 1939, § 27.1505; SL 1957, ch 118, § 1; SL 1972, ch 206, § 14; SL 2003, ch 202, § 17.



§ 36-15-15 Application for license or permit--Evidence of qualifications .

36-15-15. Application for license or permit--Evidence of qualifications. An applicant for any license or permit shall first submit evidence, satisfactory to the commission that the applicant:

(1) Is at least eighteen years of age or older, except as otherwise provided in this chapter;

(2) Possesses a high school education or its equivalent as determined by the commission; and

(3) Has complied with all the rules adopted by the commission as to the qualifications, standards, and requirements required for such license and application.
Source: SDC 1939, §§ 27.1503, 27.1508; SL 1947, ch 125, § 2; SL 1957, ch 118, § 1; SDC Supp 1960, § 27.1508 (3); SL 1965, ch 128; SL 1967, ch 105, § 3; SDCL, §§ 36-15-15, 36-15-17; SL 1972, ch 206, § 15; SL 2003, ch 202, § 18.



§ 36-15-16 Persons exempt from chapter.

36-15-16. Persons exempt from chapter. This chapter does not apply to services rendered by regularly licensed physicians, physician assistants, nurses, podiatrists, chiropractors, physical therapists, occupational therapists, morticians, barbers, or licensed demonstrators when exclusively engaged in the practice of their respective professions.

Source: SDC 1939, § 27.1514; SL 1957, ch 118, § 1; SL 1972, ch 206, § 16; SL 2003, ch 202, § 19.



§ 36-15-16.1 Natural hair braiding exempt from chapter.

36-15-16.1. Natural hair braiding exempt from chapter. Any person engaging solely in natural hair braiding as set forth in § 36-15-1.1 is exempt from the provisions of this chapter.

Source: SL 2017, ch 176, § 3.



§ 36-15-17 Application for cosmetologist examination--Information required.

36-15-17. Application for cosmetologist examination--Information required. Any person desiring to practice cosmetology in this state as a cosmetologist shall make application to the commission to take the examination. The application shall:

(1) Contain the information required pursuant to § 36-15-15;

(2) Contain information satisfactory to the commission that the applicant has completed twenty-one hundred hours of education or equivalent credit hours in an approved and licensed cosmetology school, or in lieu of such education, has successfully completed a course of apprenticeship in a licensed cosmetology salon as provided for in this chapter; and

(3) Be accompanied by the fee required in this chapter.
Source: SDC 1939, § 27.1508; SL 1947, ch 125, § 2; SL 1957, ch 118, § 1; SDC Supp 1960, § 27.1508 (3); SL 1965, ch 128; SL 1967, ch 105, § 3; SL 1972, ch 206, § 17; SL 2003, ch 202, § 20.



§ 36-15-17.1 Application for nail technician examination--Information required.

36-15-17.1. Application for nail technician examination--Information required. Any person desiring to practice nail technology in this state as a nail technician shall apply to the commission to take the nail technician examination. The application shall:

(1) Contain the information required by § 36-15-15;

(2) Contain proof that the applicant has completed four hundred hours of education or equivalent credit hours in an approved and licensed cosmetology or nail school or, in lieu of such education, has successfully completed a course of apprenticeship in a licensed cosmetology salon or nail salon, as provided in § 36-15-45; and

(3) Be accompanied by the fee required in this chapter.
Source: SL 1997, ch 218, § 4; SL 2003, ch 202, § 21.



§ 36-15-17.2 License required to practice nail technology--Practices constituting nail technology.

36-15-17.2. License required to practice nail technology--Practices constituting nail technology. No person may engage in the practice of nail technology unless the person is licensed by the commission. A person is engaged in the practice of nail technology if that person, for compensation, a fee, or any valuable consideration, engages in any of the following practices with hands, chemicals, or any mechanical or electrical apparatus or appliance for beautifying or cosmetic purposes:

(1) Cutting, filing, trimming, shaping, polishing, coloring, removing polish, tinting, air-brushing, decorating, cleansing, or otherwise beautifying a person's fingernails or toenails;

(2) Applying and removing artificial nails; or

(3) Massaging, cleansing, and exfoliating a person's hands, arms, feet, and legs.

Nail technology does not include hair removal, cutting nail beds, treating corns or calluses, or any medical treatment involving the feet, hands, or nails.

Source: SL 2003, ch 202, § 4.



§ 36-15-18 Repealed.

36-15-18. Repealed by SL 1972, ch 206, § 59.



§ 36-15-19 Number, time, and place of examinations.

36-15-19. Number, time, and place of examinations. The commission shall conduct at least six examinations in the practice of cosmetology, at least two examinations in the practice of nail technology, and at least two examinations in the practice of esthetics each year. The commission shall set the times and places for the conduct of the examination.

Source: SDC 1939, § 27.1510; SL 1943, ch 106, § 2; SL 1957, ch 118, § 1; SL 1972, ch 206, § 19; SL 1997, ch 218, § 5; SL 2003, ch 202, § 23.



§ 36-15-19.1 Cosmetologist's examination--Issuance of license--Annual expiration and renewal.

36-15-19.1. Cosmetologist's examination--Issuance of license--Annual expiration and renewal. Each applicant for a cosmetologist license who has complied with § 36-15-17, shall take the prescribed examination in the practice of cosmetology. The commission shall determine the contents of the examination. Upon passing the examination to the satisfaction of the commission and the receipt of the fee required in this chapter, the applicant shall be licensed as a cosmetologist in the practice of cosmetology. Any cosmetologist license issued by the commission pursuant to this chapter expires annually on a date set by the commission in rules promulgated pursuant to chapter 1-26, and is renewable annually.

Source: SDC 1939, § 27.1508; SL 1947, ch 125, § 2; SL 1957, ch 118, § 1; SDC Supp 1960, § 27.1508 (3); SL 1965, ch 128; SL 1967, ch 105, § 3; SDCL, § 36-15-17; SL 1972, ch 206, § 18; SL 2003, ch 202, § 24.



§ 36-15-19.2 Licensure by reciprocity--Requirements.

36-15-19.2. Licensure by reciprocity--Requirements. The commission may waive the examination required in § 36-15-19.1, 36-15-19.3, or in 36-15-19.5 upon application made to the commission that the applicant possesses the qualifications required pursuant to § 36-15-15, and that:

(1) The applicant holds a currently valid license issued by another state, district, or foreign country and the requirements of that state, district, or foreign country at the time of the examination were equal to or not less than those required by this state;

(2) The applicant has passed an examination acceptable to the commission in cosmetology, nail technology, or esthetics, as applicable;

(3) The applicant shall take the prescribed written examination on the provisions of this chapter and rules adopted pursuant to this chapter. The commission shall determine the contents of the examination; and

(4) The application is accompanied by the fee provided for in this chapter.
Source: SL 1972, ch 206, § 20; SL 1997, ch 218, § 7; SL 2003, ch 202, § 25.



§ 36-15-19.3 Nail technician's examination--Issuance of license--Annual expiration and renewal.

36-15-19.3. Nail technician's examination--Issuance of license--Annual expiration and renewal. Each applicant for a nail technician license who has complied with § 36-15-17.1 shall take the prescribed examination in the practice of nail technology. The commission shall determine the contents of the examination. Upon passing the examination to the satisfaction of the commission and the receipt of the fee required in this chapter, the applicant shall be licensed as a nail technician. Any nail technician license issued by the commission pursuant to this chapter expires annually on a date set by the commission in rules promulgated pursuant to chapter 1-26, and is renewable annually.

Source: SL 1997, ch 218, § 6; SL 2003, ch 202, § 26.



§ 36-15-19.4 Repealed.

36-15-19.4. Repealed by SL 2003, ch 202, § 27.



§ 36-15-19.5 Esthetician's examination--Issuance of license--Annual expiration and renewal.

36-15-19.5. Esthetician's examination--Issuance of license--Annual expiration and renewal. Each applicant for an esthetician license who has complied with § 36-15-2.3 shall take the prescribed examination in the practice of esthetics. The commission shall determine the contents of the examination. Upon passing the examination to the satisfaction of the commission and the receipt of the fee required in this chapter, the applicant shall be licensed as an esthetician in the practice of esthetics. Any esthetician license issued by the commission pursuant to this chapter expires annually on a date set by the commission in rules promulgated pursuant to chapter 1-26, and is renewable annually.

Source: SL 2003, ch 202, § 28.



§ 36-15-20 Fees for licenses, permits, and renewals.

36-15-20. Fees for licenses, permits, and renewals. The fees promulgated in rules by the commission pursuant to chapter 1-26 for all examinations, licenses, permits, and renewals required by this chapter may not exceed the following maximums:

(1) Examination fee which includes the initial license, one hundred dollars;

(2) Examination retake fee, one test, sixty dollars; two tests, seventy dollars; three tests, eighty dollars;

(3) Cosmetologist, nail technician, or esthetician license renewal fee, twenty-five dollars;

(4) Temporary cosmetologist, nail technician, or esthetician license fee, six dollars;

(5) Instructor initial license fee and license renewal fee, thirty-five dollars;

(6) Reciprocity, initial license, and waiver of examination fee, one hundred dollars;

(7) For certification of a license issued under this chapter for a South Dakota licensee to obtain licensure in another state, or furnishing of other papers to another state or school, twenty dollars;

(8) Apprentice license fee, twenty-five dollars;

(9) Apprentice salon initial license and renewal fee, two hundred fifty dollars;

(10) School initial license fee and renewal fee, three hundred dollars;

(11) Student license fee, six dollars;

(12) Salon or booth initial permit license fee, sixty dollars;

(13) Salon or booth license renewal fee, forty dollars;

(14) Reinspection fee for failed salon, fifty dollars for each reinspection;

(15) License duplicate or replacement fee, five dollars.

Any license, permit, or renewal fee which is collected by the commission shall be the same for each respective license, permit, or renewal regardless of the time remaining before the expiration date.

Source: SDC 1939, § 27.1510 as enacted by SL 1957, ch 118, § 1; SL 1972, ch 206, § 21; SL 1986, ch 302, § 4; SL 1997, ch 218, § 8; SL 2001, ch 206, § 1; SL 2003, ch 202, § 29; SL 2007, ch 218, § 1.



§ 36-15-20.1 Reinstatement of lapsed licenses and renewals--Fee.

36-15-20.1. Reinstatement of lapsed licenses and renewals--Fee. The commission shall promulgate reasonable rules pursuant to chapter 1-26 concerning the reinstatement of lapsed licenses and lapsed renewals required by this chapter. The commission shall by rules promulgated pursuant to chapter 1-26 establish the fee, which may not be greater than twenty-five dollars for each year that the license or renewal has lapsed. The commission shall also collect the fee for the license and renewal as otherwise required by this chapter.

Source: SDC 1939, § 27.1509 as enacted by SL 1957, ch 118, § 1; SDCL § 36-15-55; SL 1972, ch 206, § 22; SL 1986, ch 302, § 5; SL 2001, ch 206, § 2; SL 2007, ch 218, § 2.



§ 36-15-21 to 36-15-21.3. Repealed.

36-15-21 to 36-15-21.3. Repealed by SL 2007, ch 217, §§ 2 to 5.



§ 36-15-22 Temporary permit for out-of-state cosmetologist, nail technician or esthetician--Duration of permit.

36-15-22. Temporary permit for out-of-state cosmetologist, nail technician or esthetician--Duration of permit. Any person who holds a current valid license from another state or foreign country in the practices of cosmetology, nail technology, or esthetics may apply to the commission for a temporary permit to practice cosmetology, nail technology, or esthetics, as applicable. The application shall be accompanied with evidence satisfactory to the commission that the applicant possesses those qualifications required pursuant to §§ 36-15-15 and 36-15-19.2. The application shall be accompanied by the fee required in this chapter. A temporary permit is valid until the date of the next regular scheduled examination in cosmetology, nail technology, or esthetics, as applicable. If the holder of a temporary permit takes the examination at the scheduled time, the commission shall extend the temporary permit until the result of the examination is mailed to the applicant. If an applicant is not excused from the examination by the commission or fails the examination, the temporary permit is invalid and may not be extended or reissued.

Source: SDC 1939, § 27.1510 as enacted by SL 1957, ch 118, § 1; SL 1972, ch 206, § 24; SL 1997, ch 218, § 11; SL 2000, ch 195, § 1; SL 2003, ch 202, § 34.



§ 36-15-23 , 36-15-24. Repealed.

36-15-23, 36-15-24. Repealed by SL 1972, ch 206, § 59.



§ 36-15-25 Instructor license required to teach--Senior instructor requirements--Conditional license--Areas of instruction.

36-15-25. Instructor license required to teach--Senior instructor requirements--Conditional license--Areas of instruction. No person may teach in a school unless that person is licensed by the commission as an instructor. Any person may qualify and be licensed by the commission as a senior instructor for cosmetology, nail technology, or esthetics, as applicable, upon application made to the commission. The application shall be accompanied by satisfactory evidence that the applicant:

(1) Possesses the qualifications required by § 36-15-15;

(2) Currently holds a valid cosmetologist, nail technician, or esthetician license, as applicable;

(3) Has complied with any instructor education as prescribed by § 36-15-26.2;

(4) Has completed the requirements as a junior instructor set forth in § 36-15-26 or has at least one year of teaching experience as a licensed instructor from another state in cosmetology, nail technology, or esthetics, as applicable; and

(5) Has passed an examination prescribed by the commission.

However, the applicant may receive the license conditionally, dependent on completing instructor education and passing the examination as prescribed by the commission in rules adopted pursuant to chapter 1-26.

A senior instructor with a cosmetologist license may instruct in any practice of cosmetology. A senior instructor with a nail technician license may only instruct in the practice of nail technology. A senior instructor with an esthetician license may only instruct in the practice of esthetics.

Source: SDC 1939, § 27.1508 (5) as enacted by SL 1957, ch 118, § 1; SL 1972, ch 206, § 25; SL 2003, ch 202, § 35; SL 2007, ch 217, § 6.



§ 36-15-25.1 Senior instructor's license--Annual expiration and renewal.

36-15-25.1. Senior instructor's license--Annual expiration and renewal. Any senior instructor license issued by the commission pursuant to this chapter expires annually on a date set by the commission in rules promulgated pursuant to chapter 1-26, and is renewable annually. The application shall be accompanied by the fee required in this chapter and proof of completion of any required commission-approved instructor education pursuant to § 36-15-26.2.

Source: SDCL, § 36-15-25 as added by SL 1972, ch 206, § 25; SL 2003, ch 202, § 36.



§ 36-15-25.2 Continuing education requirement for senior instructors teaching apprentices--Subjects, hours and fees to be established by rule.

36-15-25.2. Continuing education requirement for senior instructors teaching apprentices--Subjects, hours and fees to be established by rule. Any applicant for a senior instructor license pursuant to § 36-15-25 who plans to instruct an apprentice in a licensed salon shall submit proof of completion of thirty hours of commission-approved education in teacher training from a college or university. This education shall be completed before the senior instructor license is issued. The commission may provide, by rules promulgated pursuant to chapter 1-26, the kinds and subjects of education and the number of hours of education required. The commission may also substitute experience in addition to or in lieu of educational requirements. The commission may set a fee in rules adopted pursuant to chapter 1-26 to cover the cost of verifying the required continuing education.

Source: SL 2003, ch 202, § 37.



§ 36-15-26 Junior instructor's license--Requirements--Conditional license--Areas of instruction.

36-15-26. Junior instructor's license--Requirements--Conditional license--Areas of instruction. Any person may qualify and be licensed by the commission as a junior instructor for cosmetology, nail technology, or esthetics, as applicable, upon application made to the commission. The application shall be accompanied by satisfactory evidence that such applicant:

(1) Possesses the qualifications required by § 36-15-15;

(2) Currently holds a valid cosmetologist, nail technician, or esthetician license, as applicable;

(3) Has complied with any instructor education as required by § 36-15-26.2;

(4) Will be working and providing education in a licensed school in this state under the supervision of a senior instructor;

(5) Has completed at least one thousand hours salon experience as a licensed cosmetologist, nail technician, or esthetician, as applicable; and

(6) Has passed an examination prescribed by the commission.

However, the applicant may receive the license conditionally, dependent on completing instructor education and passing the examination as prescribed by the commission in rules adopted pursuant to chapter 1-26.

A junior instructor with a cosmetologist license may instruct in any practice of cosmetology and shall be supervised by a senior cosmetologist instructor. A junior instructor with a nail technician license may only instruct in the practice of nail technology and shall be supervised by a senior cosmetologist instructor or a senior nail technician instructor. A junior instructor with an esthetician license may only instruct in the practice of esthetics and shall be supervised by a senior cosmetologist instructor or a senior esthetician instructor.

Source: SDC 1939, § 27.1508 (6) as enacted by SL 1957, ch 118, § 1; SL 1972, ch 206, § 26; SL 2003, ch 202, § 38; SL 2007, ch 217, § 7.



§ 36-15-26.1 Junior instructor's license--Annual expiration and renewal.

36-15-26.1. Junior instructor's license--Annual expiration and renewal. Any junior instructor license issued by the commission pursuant to this chapter expires annually on a date set by the commission in rules promulgated pursuant to chapter 1-26 and is renewable annually. The application shall be accompanied by the fee required in this chapter and proof of completing commission-approved instructor education pursuant to § 36-15-26.2.

Source: SDCL, § 36-15-26 as added by SL 1972, ch 206, § 26; SL 2003, ch 202, § 39.



§ 36-15-26.2 Education for instructors.

36-15-26.2. Education for instructors. The commission may adopt rules pursuant to chapter 1-26 pertaining to educational requirements for instructor licenses and the renewal of instructor licenses including the kinds and subjects of education and the number of hours of education required. The commission may also substitute experience in addition to or in lieu of educational requirements. The commission may set a fee through rules adopted pursuant to chapter 1-26 to cover the cost of verifying the required continuing education. The commission may offer a course and charge a registration fee to cover the costs.

Source: SL 2003, ch 202, § 16.



§ 36-15-27 , 36-15-28. Repealed.

36-15-27, 36-15-28. Repealed by SL 1972, ch 206, § 59.



§ 36-15-29 License required for school of cosmetology, nail technology or esthetics--Requirements for license.

36-15-29. License required for school of cosmetology, nail technology or esthetics--Requirements for license. No person may conduct a cosmetology, nail technology, or esthetics school for any of the practices of cosmetology, as applicable, unless that person is licensed as a school by the commission. The commission shall issue the license if the applicant meets the following requirements:

(1) The applicant completes the application and provides any required documentation;

(2) The application is accompanied by the fee required in this chapter;

(3) The applicant has no violations with another cosmetology board;

(4) The education offered is a complete program of not less than twenty-one hundred hours for a cosmetology program or a complete program of not less than four hundred hours for a nail technician program or a complete program of not less than the hours established by rules pursuant to § 36-15-13 for an esthetician license or the respective equivalent credit hours; and

(5) The applicant meets all requirements established by rules adopted pursuant to this chapter.
Source: SDC 1939, § 27.1506; SL 1947, ch 125, § 1; SL 1957, ch 118, § 1; SL 1972, ch 206, § 27; SL 1997, ch 218, § 12; SL 2003, ch 202, § 40; SL 2005, ch 201, § 3; SL 2009, ch 182, § 2.



§ 36-15-29.1 School license restricted to premises--Exceptions--Transfer prohibited.

36-15-29.1. School license restricted to premises--Exceptions--Transfer prohibited. The license issued pursuant to § 36-15-29 authorizes the cosmetology, nail technology, or esthetics school holding a license to transact a school in this state only on the premises approved by the commission, subject to the rules of the commission. The license is not transferable to any other person. If the holder of the school license proposes to conduct a complete or partial education program on premises other than those licensed by the commission, the licensee shall obtain an additional license for the newly proposed premises as a school pursuant to § 36-15-29 or pursuant to § 36-15-29.3 as applicable. However, the commission may approve limited field trips supervised by instructors.

Source: SL 1972, ch 206, § 28; SL 2003, ch 202, § 41; SL 2009, ch 182, § 3.



§ 36-15-29.2 Senior instructor required for each junior instructor.

36-15-29.2. Senior instructor required for each junior instructor. No school may employ more than one junior instructor for each senior instructor regularly employed by the school.

Source: SDC 1939, § 27.1508 (6) as enacted by SL 1957, ch 118, § 1; SDCL, § 36-15-26; SL 1972, ch 206, § 29; SL 2003, ch 202, § 42.



§ 36-15-29.3 Branch school--Requirements for license.

36-15-29.3. Branch school--Requirements for license. No school may conduct an education program at a separate school premises unless the school premises is licensed by the commission as a branch school. The commission shall issue a license for a branch school if the applicant meets the following requirements:

(1) The applicant holds a school license under § 36-15-29 that is accredited by a nationally recognized accrediting agency approved by the commission;

(2) The applicant completes the application and provides any required documentation;

(3) The application is accompanied by the fee required in this chapter;

(4) The applicant has no violations with another cosmetology board;

(5) The branch school offers at least twenty-five percent of the required hours for cosmetology education, nail technology education, or esthetics education or equivalent credit hours; and

(6) The applicant meets all requirements established by rules adopted pursuant to this chapter.
Source: SL 2009, ch 182, § 4.



§ 36-15-30 School license--Annual expiration and renewal.

36-15-30. School license--Annual expiration and renewal. A school license issued pursuant to § 36-15-29 or pursuant to § 36-15-29.3 expires one year from date of issuance and is renewable annually. The renewal application shall be accompanied by the fee required in this chapter.

Source: SDC 1939, § 27.1509 (4) as enacted by SL 1957, ch 118, § 1; SL 1972, ch 206, § 27; SL 2003, ch 202, § 43; SL 2009, ch 182, § 5.



§ 36-15-31 , 36-15-32. Repealed.

36-15-31, 36-15-32. Repealed by SL 1972, ch 206, § 59.



§ 36-15-33 Student license application--Requirements and issuance of license--Withdrawal or transfer.

36-15-33. Student license application--Requirements and issuance of license--Withdrawal or transfer. Any person entering or enrolling in a licensed school for education in the practice of cosmetology, nail technology, or esthetics shall apply to the commission for a student license within ten days after the date of enrollment. The applicant for a student license shall be at least seventeen years of age. The application shall contain the information required pursuant to § 36-15-15 and the name and location of the school being attended. Upon receipt of the application and the fee provided for in this chapter, the commission shall issue to the applicant a student license which entitles the student to complete the course of education in which the student is enrolled without additional license fees. If the student withdraws from the school or course in cosmetology, nail technology, or esthetics for which the fee was paid and later enrolls in the same or a different school or course, the student shall pay the student license fee again. If at any time a student transfers schools, the student shall submit an application, and pay the applicable license fee, for a student license.

Source: SDC 1939, § 27.1506 (1) as enacted by SL 1957, ch 118, § 1; SL 1965, ch 126, § 2; SL 1967, ch 105, § 1; SL 1972, ch 206, § 30; SL 1997, ch 218, § 13; SL 2003, ch 202, § 44; SL 2009, ch 182, § 6.



§ 36-15-34 Students transferring from out-of-state school--Credit allowed.

36-15-34. Students transferring from out-of-state school--Credit allowed. Any person who wishes to transfer from an out-of-state school of cosmetology to a licensed school in this state for the purpose of meeting the requirements of the state for commission examination in cosmetology, nail technology, or esthetics shall apply for a student license pursuant to § 36-15-33. The commission may adopt rules pursuant to chapter 1-26, establishing requirements relating to courses and education received by such transfer students. Transfer students shall be given South Dakota credit hours for their out-of-state education as determined and allowed by the commission.

Source: SDC 1939, § 27.1506 (5) as enacted by SL 1957, ch 118, § 1; SL 1963, ch 156; SL 1972, ch 206, § 31; SL 1997, ch 218, § 14; SL 2003, ch 202, § 45.



§ 36-15-35 , 36-15-36. Repealed.

36-15-35, 36-15-36. Repealed by SL 1972, ch 206, § 59.



§ 36-15-37 Separation of salon and school required.

36-15-37. Separation of salon and school required. No owner, employer, manager, or any other person may conduct simultaneously a salon and a school, unless the salon is conducted separately from the school so as not to be construed by the public as one enterprise.

Source: SDC 1939, § 27.1506 (6) as enacted by SL 1957, ch 118, § 1; SL 1963, ch 156; SL 1972, ch 206, § 32; SL 1997, ch 218, § 15; SL 2003, ch 202, § 46.



§ 36-15-38 School to indicate status in advertising and on school premises.

36-15-38. School to indicate status in advertising and on school premises. Any school shall use the word "school" or words indicating an institution of learning in any advertisement, sign, display, or directory. Each school shall clearly indicate in a location conspicuous to the general public that cosmetological services and practices performed in the school and premises are by students.

Source: SDC 1939, § 27.1506 (6) as enacted by SL 1957, ch 118, § 1; SL 1963, ch 156; SL 1972, ch 206, § 33; SL 2003, ch 202, § 47.



§ 36-15-39 to 36-15-41. Repealed.

36-15-39 to 36-15-41. Repealed by SL 1972, ch 206, § 59.



§ 36-15-42 Apprentice license required for apprenticeship--Requirements and term of license.

36-15-42. Apprentice license required for apprenticeship--Requirements and term of license. A person may receive apprenticeship education in cosmetology and nail technology. However, no person may receive apprenticeship education unless that person is licensed as an apprentice. Any person may apply to the commission to be licensed as an apprentice if the applicant:

(1) Submits evidence satisfactory to the commission that the applicant possesses those qualifications, except for age, required pursuant to § 36-15-15;

(2) Is at least seventeen years of age or older; and

(3) The cosmetology or nail salon in which the apprentice will receive education is currently licensed as an apprentice salon and is adequately equipped to teach the profession of cosmetology or nail technology, as applicable.

Any apprentice license issued pursuant to this chapter is valid for the full period of the apprenticeship as defined in § 36-15-45 and is not renewable. The application shall be accompanied by the fee required in this chapter.

Source: SDC 1939, § 27.1507 (1), (5) as enacted by SL 1957, ch 118, § 1; SL 1965, ch 127, § 1; SL 1967, ch 105, § 2; SDCL, §§ 36-15-42, 36-15-43; SL 1972, ch 206, § 34; SL 1997, ch 218, § 16; SL 2003, ch 202, § 48.



§ 36-15-42.1 Apprentice salon license required to offer apprenticeship education--Requirements and term of license.

36-15-42.1. Apprentice salon license required to offer apprenticeship education--Requirements and term of license. No salon may offer apprenticeship education without obtaining an apprentice salon license. The owner of the salon may apply to the commission to be licensed as an apprentice salon if:

(1) The salon meets the applicable requirements of this chapter and rules promulgated pursuant to this chapter;

(2) The salon has passed the annual inspection for the current year; and

(3) The application is accompanied by the fee required in this chapter.

The apprentice salon license is valid for the length of the apprenticeship as stated in § 36-15-45. If the apprenticeship period extends longer than the length of hours in § 36-15-45, as applicable, then the apprentice salon license shall be renewed. The commission may grant an extension of the license for good cause. The commission shall define good cause by rules promulgated pursuant to chapter 1-26.

Source: SL 2003, ch 202, § 49.



§ 36-15-43 Repealed.

36-15-43. Repealed by SL 1972, ch 206, § 59.



§ 36-15-44 Maximum number of apprentices in salon.

36-15-44. Maximum number of apprentices in salon. No apprentice salon may have more than two apprentices during any one period of time.

Source: SDC 1939, § 27.1507 (5) as enacted by SL 1957, ch 118, § 1; SL 2003, ch 202, § 50.



§ 36-15-45 Required period of apprenticeship--Transfer to another salon--Continuity of service.

36-15-45. Required period of apprenticeship--Transfer to another salon--Continuity of service. A licensed apprentice in cosmetology shall receive education in the practice of cosmetology as required by this chapter in the same cosmetology salon for three thousand consecutive hours. A licensed apprentice in nail technology shall receive education in the practice of nail technology as required by this chapter for nine hundred consecutive hours in the same cosmetology salon or nail salon. The commission may permit an apprentice to transfer to another cosmetology salon or nail salon, as applicable, for completion of the apprenticeship if the apprentice applies for the transfer in writing to the commission and shows good cause for the request. The commission may permit a break in the consecutive period of the apprenticeship if the apprentice applies for the break in writing to the commission and shows good cause for the request. The commission shall define good cause by rules promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 27.1507 (6) as enacted by SL 1957, ch 118, § 1; SL 1965, ch 127, § 2; SL 1972, ch 206, § 35; SL 1997, ch 218, § 17; SL 2003, ch 202, § 51.



§ 36-15-46 Textbooks and course of study for schools and apprenticeship training.

36-15-46. Textbooks and course of study for schools and apprenticeship training. The commission may prescribe textbooks, educational material, and the general course of study required for schools and for salons having one or more apprentices. Such textbooks and educational material shall be furnished without charge for use by apprentices.

Source: SDC 1939, § 27.1507 (2) as enacted by SL 1957, ch 118, § 1; SL 1972, ch 206, § 36; SL 1997, ch 218, § 18; SL 2003, ch 202, § 52.



§ 36-15-47 Apprentice to practice in licensed salon--Supervision and time required for study and practice.

36-15-47. Apprentice to practice in licensed salon--Supervision and time required for study and practice. Any apprentice licensed pursuant to this chapter may practice cosmetology if the practice is performed only in a cosmetology salon or nail salon, as applicable, licensed pursuant to this chapter; the apprentice is under the constant supervision, control, and direction of a licensed senior instructor at all times; and the apprentice is actually engaged in the study and practice of cosmetology or nail technology at least forty hours a week.

Source: SDC 1939, § 27.1507 (3) as enacted by SL 1957, ch 118, § 1; SL 1972, ch 206, § 37; SL 1997, ch 218, § 19; SL 2003, ch 202, § 53.



§ 36-15-47.1 Senior instructors to teach apprentices--Fee for education prohibited.

36-15-47.1. Senior instructors to teach apprentices--Fee for education prohibited. Only a senior instructor licensed under this chapter may teach an apprentice in any of the practices of cosmetology. The senior instructor, the salon, or anyone connected with the apprenticeship may not charge, receive, or accept any fee or anything of value except services for the education.

Source: SL 1972, ch 206, § 38; SL 2003, ch 202, § 54.



§ 36-15-48 Senior instructor's report on apprentice.

36-15-48. Senior instructor's report on apprentice. The commission may adopt reasonable rules pursuant to chapter 1-26 pertaining to a report on the progress and education received by any apprentice required of the licensed senior instructor under whom the apprentice is being supervised.

Source: SDC 1939, § 27.1507 (4) as enacted by SL 1957, ch 118, § 1; SL 1972, ch 206, § 39; SL 2003, ch 202, § 55.



§ 36-15-49 Repealed.

36-15-49. Repealed by SL 1972, ch 206, § 59.



§ 36-15-50 Temporary license issued on completion of apprenticeship--Duration of license.

36-15-50. Temporary license issued on completion of apprenticeship--Duration of license. Any person who successfully completes the term of apprenticeship pursuant to this chapter may apply to the commission for a temporary license which will authorize the applicant to perform all the practices of a regularly licensed cosmetologist or nail technician, as applicable. The temporary license application shall be accompanied with:

(1) Evidence satisfactory to the commission that the applicant possesses the qualifications required pursuant to § 36-15-15;

(2) Evidence satisfactory to the commission that the apprenticeship period has been completed;

(3) The fee for a temporary license as provided in this chapter; and

(4) The application and fee for the cosmetologist or nail technician examination, as applicable.

A temporary license issued by the commission is valid until the date of the next scheduled examination in cosmetology or nail technology, as applicable. If the holder of a temporary license takes the applicable examination at that time, the commission shall extend the temporary license until the result of the examination is mailed to the person. If a person is not excused from the examination by the commission or fails the examination, the temporary license is invalid and may not be extended or reissued.

Source: SDC 1939, § 27.1507 (8) as enacted by SL 1957, ch 118, § 1; SL 1972, ch 206, § 40; SL 1997, ch 218, § 20; SL 2003, ch 202, § 56.



§ 36-15-50.1 Temporary license to school graduate--Duration of license.

36-15-50.1. Temporary license to school graduate--Duration of license. Any person who successfully completes a course of education in an approved and licensed school in this state, or in any other licensed cosmetology, nail technology, or esthetics school, as applicable, not located within this state that is shown to the satisfaction of the commission to be comparable, may apply to the commission for a temporary license which will authorize the applicant to perform all the practices of a regularly licensed cosmetologist, nail technician, or esthetician, as applicable. The application shall be accompanied by:

(1) Evidence satisfactory to the commission that the course of education has been successfully completed;

(2) The fee for a temporary license as provided in this chapter; and

(3) The application and fee for a cosmetologist, nail technician, or esthetician examination, as applicable.

A temporary license issued by the commission is valid until the date of the next scheduled examination in cosmetology, nail technology, or esthetics, as applicable. If the holder of a temporary license takes the applicable examination at that time, the commission shall extend the temporary license until the result of the examination is mailed to the person. If a person is not excused from the examination by the commission or fails the examination, the temporary license is invalid and may not be extended or reissued.

Source: SL 1972, ch 206, § 41; SL 1997, ch 218, § 21; SL 2003, ch 202, § 57.



§ 36-15-51 License required to operate salon or booth--Types of licenses--Annual expiration and renewal--Violation as misdemeanor.

36-15-51. License required to operate salon or booth--Types of licenses--Annual expiration and renewal--Violation as misdemeanor. No person may operate a salon or booth without a license. Any person who desires to operate a salon or booth where:

(1) All of the practices of cosmetology are provided shall apply to the commission for a cosmetology salon or booth license, as applicable;

(2) Only nail technology is practiced, shall apply to the commission for a nail salon or booth license, as applicable;

(3) Only esthetics is practiced, shall apply to the commission for an esthetics salon or booth license, as applicable;

(4) Cosmetology is limited to one or a few of the practices specified in § 36-15-2, shall apply to the commission for a limited salon or booth license. The application for a limited license shall state the practices of cosmetology desired to be provided.

The application shall be accompanied by the license fee provided for in this chapter. Any salon or booth license expires annually on a date set by the commission in rules promulgated pursuant to chapter 1-26, and is renewable annually. No person may practice cosmetology, nail technology, or esthetics beyond the limits specified in the license. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 27.1512 as enacted by SL 1957, ch 118, § 1; SL 1972, ch 206, § 42; SL 1977, ch 190, § 180; SL 1997, ch 218, § 22; SL 2003, ch 202, § 58.



§ 36-15-51.1 Changing location or ownership of salon or booth--New license required--Temporary permit authorized--Notice to commission.

36-15-51.1. Changing location or ownership of salon or booth--New license required--Temporary permit authorized--Notice to commission. The owner of a salon or booth shall apply to the commission for a new license pursuant to § 36-15-51 if:

(1) A salon or booth address is changed;

(2) Sole ownership is changed;

(3) A partnership has a change in any partner; or

(4) The controlling ownership in a corporation is transferred or a corporation is reorganized.
The application shall be accompanied by the license fee provided for in this chapter. The commission may issue a temporary permit to the applicant which is valid for ninety days. During that time, the commission shall inspect the premises. The owner or manager of a salon or booth that changes location or ownership or is closed shall immediately notify the commission of that fact.

Source: SDC 1939, § 27.1512 as enacted by SL 1957, ch 118, § 1; SDCL § 36-15-51; SL 1972, ch 206, § 43; SL 1997, ch 218, § 23; SL 2003, ch 202, § 59; SL 2007, ch 217, § 8.



§ 36-15-51.2 Licensed nursing facilities.

36-15-51.2. Licensed nursing facilities. Any licensed nursing facility that permits cosmetology services only to its residents and does not advertise as a salon is not required to have a salon license.

Source: SL 2014, ch 181, § 2.



§ 36-15-52 , 36-15-53. Repealed.

36-15-52, 36-15-53. Repealed by SL 1972, ch 206, § 59.



§ 36-15-53.1 Repealed.

36-15-53.1. Repealed by SL 2007, ch 217, § 9.



§ 36-15-54 Practice outside licensed salon or booth prohibited--Exceptions.

36-15-54. Practice outside licensed salon or booth prohibited--Exceptions. Cosmetology, nail technology, and esthetics may only be practiced in a licensed salon or booth, notwithstanding the following exceptions:

(1) Demonstrations: a demonstrator may perform a demonstration of cosmetology services for compensation, fee, or any other remuneration;

(2) Limited mobility clients: a licensee may practice cosmetology services on persons unable to come to the salon because of imprisonment, disabling sickness, or other disability so long as the licensee documents the service through a salon or booth; and

(3) Special events: a licensee may practice limited services within the scope of the license for special events, such as weddings, fashion shows, school dances, professional photography sessions, or other events approved by the commission, so long as the licensee documents the service through a salon or booth. The limited services that may be performed at such special events are the following: the nonpermanent manipulation of the hair, such as styling, wrapping, arranging, braiding, twisting, weaving, extending, fusing, dressing, curling, setting, and straightening; the application of nail polish to the nails; and the application of makeup to the skin.
Source: SDC 1939, § 27.1513; SL 1957, ch 118, § 1; SL 1972, ch 206, § 45; SL 1997, ch 218, § 25; SL 2003, ch 202, § 61; SL 2014, ch 181, § 1.



§ 36-15-55 Repealed.

36-15-55. Repealed by SL 1972, ch 206, § 59.



§ 36-15-55.1 Repealed.

36-15-55.1. Repealed by SL 2003, ch 202, § 62.



§ 36-15-55.2 Ground for disciplinary action as basis for refusal, revocation or suspension of license.

36-15-55.2. Ground for disciplinary action as basis for refusal, revocation or suspension of license. The commission may, in compliance with chapter 1-26, either refuse to issue, revoke, or suspend a license which is required by this chapter on any of the grounds for disciplinary action provided in this chapter.

Source: SL 1972, ch 206, § 47; revised pursuant to SL 1972, ch 15, § 4.



§ 36-15-56 Grounds for disciplinary action.

36-15-56. Grounds for disciplinary action. The grounds for disciplinary action are:

(1) Fraud or deception in procuring a license required by this chapter;

(2) Failure of any person to comply with any of the requirements of this chapter or rules adopted pursuant to this chapter;

(3) Publication or use of any untruthful or improper statement or representation, with a view of deceiving the public, or any patron or customer in connection with the practice or education in cosmetology;

(4) Habitual drunkenness or drug addiction affecting the licensee's practice of the profession, or conviction of a violation of any federal or state law relating to narcotic drugs;

(5) Failure to furnish to the commission, any report or information which is required by this chapter or rules adopted pursuant to this chapter;

(6) The employment of any unlicensed person to perform work which under this chapter can lawfully be done only by licensed persons;

(7) Failure to publicly display any license required by this chapter;

(8) Willfully making any false oath or affirmation whenever any oath or affirmation is required in this chapter or by rules adopted pursuant to this chapter;

(9) Conviction of a felony affecting the licensee's practice of the profession, as shown by a certified copy of the record of the court of conviction;

(10) Continued practice by persons knowingly having an infectious or contagious disease; and

(11) Practice of any cosmetology services for which the commission requires additional continuing education when the education has not been completed.
Source: SDC 1939, § 27.1511; SL 1943, ch 106, § 3; SL 1957, ch 118, § 1; SL 1972, ch 206, § 48; SL 2003, ch 202, § 63.



§ 36-15-57 Subpoena power of commission--Administration of oaths--Depositions.

36-15-57. Subpoena power of commission--Administration of oaths--Depositions. The Cosmetology Commission shall have the powers granted by §§ 1-26-19.1 and 1-26-19.2 at any hearing of any matter over which the commission has jurisdiction.

Source: SDC 1939, § 27.1511; SL 1943, ch 106, § 3; SL 1957, ch 118, § 1; revised pursuant to SL 1972, ch 15, § 4.



§ 36-15-58 Initiation of proceedings for cancellation, revocation or suspension of license.

36-15-58. Initiation of proceedings for cancellation, revocation or suspension of license. The proceedings for cancellation, revocation, or suspension of a license may be initiated when the cosmetology commission has information that any person may have been guilty of any misconduct as provided in § 36-15-56, or is guilty of incompetence, negligence, or unprofessional or dishonorable conduct.

Source: SDC 1939, § 27.1511; SL 1943, ch 106, § 3; SL 1957, ch 118, § 1; SL 1972, ch 206, § 52; SL 2005, ch 199, § 46.



§ 36-15-58.3 Quorum of commission at hearing on cancellation, revocation or suspension.

36-15-58.3. Quorum of commission at hearing on cancellation, revocation or suspension. All proceedings relative to the cancellation, revocation or suspension of a license, or relative to reissuing a license which has been revoked or suspended shall only be held when a majority of the members of the commission are present at such hearings.

Source: SL 1972, ch 206, § 49.



§ 36-15-58.4 Majority vote required to suspend, revoke or cancel license.

36-15-58.4. Majority vote required to suspend, revoke or cancel license. The decision of the commission to suspend, revoke or cancel a license requires a majority vote of the commission members.

Source: SL 1972, ch 206, § 50.



§ 36-15-58.5 Reinstatement of suspended or revoked license--Procedure--Conditions.

36-15-58.5. Reinstatement of suspended or revoked license--Procedure--Conditions. By majority vote, the commission may reinstate or reissue a suspended or revoked license upon:

(1) Written application establishing compliance with existing licensing requirements; or

(2) Testimony by witnesses.

The commission may impose conditions for the reinstatement of a license. One of the conditions may provide for an automatic reinstatement of the license after a fixed period of time.

Source: SDC 1939, § 27.1511; SL 1943, ch 106, § 3; SL 1957, ch 118, § 1; SDCL, § 36-15-58; SL 1972, ch 206, § 51; SL 2003, ch 202, § 64.



§ 36-15-59 Appeal from commission decision.

36-15-59. Appeal from commission decision. An appeal may be taken from orders or decisions of the Cosmetology Commission acting pursuant to this chapter as provided by chapter 1-26.

Source: SDC 1939, § 27.1511; SL 1943, ch 106, § 3; SL 1957, ch 118, § 1; SL 1972, ch 206, § 55.



§ 36-15-60 Certain acts prohibited--Misdemeanor.

36-15-60. Certain acts prohibited--Misdemeanor. No person may:

(1) Practice cosmetology, nail technology, or esthetics without a license;

(2) Intentionally make any false oath or affirmation whenever an oath or affirmation is required by this chapter or rules promulgated to this chapter;

(3) Fail to display any license in a conspicuous place in the salon, booth, or school;

(4) Fail to comply with the plumbing, electrical, physical, or sanitary requirements as stated in the rules promulgated by the commission;

(5) Charge or receive compensation for teaching an apprentice any of the practices of cosmetology;

(6) Operate a school without a license as provided for in this chapter;

(7) Employ or allow any unlicensed person to perform work which under this chapter may lawfully be done only by licensed persons;

(8) Operate a salon, booth, or school for any of the practices of cosmetology without having first obtained the applicable license as provided in this chapter;

(9) Practice any cosmetology services for which the commission requires additional continuing education in which the education has not been completed; and

(10) Do any act prohibited by this chapter.

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, §§ 27.1516, 27.9930; SL 1943, ch 106, § 4; SL 1947, ch 125, § 4; SL 1957, ch 118, § 1; SL 1972, ch 206, § 56; SL 1977, ch 190, § 182; SL 1986, ch 302, § 6; SL 1997, ch 218, §§ 26, 27; SL 2003, ch 202, § 65; SL 2007, ch 217, § 10.



§ 36-15-61 Injunction against violations--Expenditure of moneys authorized.

36-15-61. Injunction against violations--Expenditure of moneys authorized. The commission or any resident of this state may bring an action in circuit court for an injunction to:

(1) Restrain any person or corporation from the practice of or education in cosmetology without a valid license;

(2) Restrain the operation of any salon or school without a valid license;

(3) Restrain the violation of any of the provisions or requirements of this chapter or rules adopted pursuant to this chapter.

The commission may employ counsel and expend moneys from its treasury for such purposes.

Source: SL 1972, ch 206, § 57; revised pursuant to SL 1972, ch 15, § 4; SL 2003, ch 202, § 66.



§ 36-15-62 Citation of chapter.

36-15-62. Citation of chapter. This chapter shall be known and cited as the Cosmetology Act.

Source: SL 1972, ch 206, § 58.






Chapter 16 - Electricians And Electrical Contractors

§ 36-16-1 License required to engage in electrical contracting--Purpose of regulation--Noncompliance as misdemeanor.

36-16-1. License required to engage in electrical contracting--Purpose of regulation--Noncompliance as misdemeanor. Any person, firm, partnership, limited liability company, or corporation engaged, or offering to engage, in business as an electrical contractor as defined in § 36-16-2 or any person performing the work as defined in this chapter, shall obtain a license from the State Electrical Commission before any person may undertake and perform such work to the end that any such work will be safely and properly installed in accordance with approved standards for such work. It is a Class 2 misdemeanor for any person, firm, partnership, limited liability company, or corporation to engage in such business or such work unless the provisions of this chapter are complied with.

Source: SL 1963, ch 216, § 1; SL 1977, ch 190, § 183; SL 1986, ch 315, § 1; SL 1991, ch 308, § 1; SL 1993, ch 281, § 1; SL 1994, ch 351, § 77.



§ 36-16-2 Definition of terms.

36-16-2. Definition of terms. Terms used in this chapter mean:

(1) "Apprentice electrician," a person learning the trade under the supervision and employment of an electrical contractor, journeyman electrician or Class B electrician, or a person learning the trade under the supervision of a 501(d) electrician, or a person employed by a public entity or private corporation, firm or partnership who is learning the trade under the supervision of an electrical contractor or Class B electrician who is employed by the same public entity or private corporation, limited liability company, firm, or partnership;

(2) "Class B electrician," a person having the necessary qualifications, training, technical knowledge and at least thirty-six months' experience in wiring, installing and repairing electrical apparatus and equipment in accordance with the standard rules established by the State Electrical Commission;

(3) "Electrical contractor," a person having the necessary qualifications, training, experience, and technical knowledge to plan, lay out, and supervise the installation and repair of electrical wiring, apparatus, and equipment for electric light, heat and power in accordance with the standard rules governing such work; and who undertakes or offers to undertake with another to plan for, lay out, supervise and install or to make additions, alterations and repairs in the installation of such work;

(4) "Electrical inspector," a person experienced in all classes of electrical work and either

(a) shall be a graduate of a recognized electrical school as approved by State Electrical Commission rules and shall have had a total of four years' experience, which may not include school experience, in electrical work, or

(b) shall have had at least six years of practical experience in electrical wiring.

Any qualified inspector may be issued an electrical contractor's license, provided however, he pay the necessary fees as set forth in this chapter;

(5) "Journeyman electrician," a person having the necessary qualifications, training, technical knowledge and at least four years' experience in wiring, installing, and repairing electrical apparatus and equipment in accordance with the standard rules established by the State Electrical Commission;

(6) "Maintenance electrician," a person working under a maintenance electrician's license of a public entity, firm, partnership, limited liability company, or corporation;

(7) "501(d) electrician," a person having the necessary qualifications, training and technical knowledge in wiring, installing, and repairing electrical apparatus and equipment in accordance with the administrative rules promulgated by the State Electrical Commission. A 501(d) licensee is restricted to wiring on 501(d) properties within the State of South Dakota. 501(d) is the reference to the federal internal revenue code that provides the exemption for a religious or apostolic association or corporation.
Source: SL 1963, ch 216, § 2; SL 1967, ch 128, § 1; SL 1986, ch 315, § 3; SL 1987, ch 273, § 1; SL 1991, ch 308, § 6; SL 1994, ch 351, § 78; SL 2009, ch 183, § 1.



§ 36-16-3 State Electrical Commission--Number and terms of members.

36-16-3. State Electrical Commission--Number and terms of members. The State Electrical Commission shall perform all functions exercised by the former State Electrical Board. The State Electrical Commission consists of seven members to be appointed by the Governor for a term of three years. No member may serve more than three consecutive full terms. However, appointment to fill an unexpired term is not considered a complete term for this purpose. Not all of the members shall be of the same political party. The Governor may stagger the terms to enable the commission to have different terms expire each year. Any member appointed to the commission prior to July 1, 2005, shall serve the four-year term to which the member was originally appointed. Any member appointed to the commission after July 1, 2005, shall serve a three-year term. One member shall represent an electric utility, one member shall be a licensed electrical contractor, one member shall be a licensed electrician with at least a journeyman level license and one member shall have fire safety expertise.

Source: SL 1963, ch 216, § 3; SL 1980, ch 380, §§ 17 to 20; SL 2005, ch 199, § 47.



§ 36-16-4 Commission member involved in education of electrical engineers or electricians.

36-16-4. Commission member involved in education of electrical engineers or electricians. The Governor shall appoint one member of the State Electrical Commission who shall be involved in the education of electrical engineers or electricians. This member shall serve without compensation.

Source: SL 1963, ch 216, § 3; SL 1980, ch 380, § 19; SL 2004, ch 17, § 235; SL 2004, ch 250, § 1; SL 2005, ch 199, § 48; SL 2011, ch 179, § 1.



§ 36-16-4.1 Lay members of commission--Appointment and term of office.

36-16-4.1. Lay members of commission--Appointment and term of office. The membership of the State Electrical Commission shall include two lay members who are users of the services regulated by the commission. The term lay member who is a user refers to a person who is not licensed by the commission but where practical uses the service licensed, and the meaning shall be liberally construed to implement the purpose of this section. The lay members shall be appointed by the Governor and, after the initial appointments, both such lay members shall have the same term of office as members of the commission appointed under § 36-16-3.

Source: SL 1973, ch 2, § 58.



§ 36-16-5 Oath of office--Tenure.

36-16-5. Oath of office--Tenure. A member of the State Electrical Commission shall qualify by taking and subscribing the oath of office required by other state officers, which shall be filed in the Office of the Secretary of State. Each member shall hold his office until his successor is appointed and qualified.

Source: SL 1963, ch 216, § 3.



§ 36-16-6 Quorum of commission.

36-16-6. Quorum of commission. A majority of the members of the State Electrical Commission shall constitute a quorum for transaction of business.

Source: SL 1963, ch 216, § 4 (2).



§ 36-16-7 Officers of commission--Expenses of members.

36-16-7. Officers of commission--Expenses of members. The members of the State Electrical Commission shall select from their members a president and a secretary/treasurer. Each member of the commission except as provided in § 36-16-4 shall receive travel expenses pursuant to § 3-9-2 when actively engaged in the discharge of the member's duties.

Source: SL 1963, ch 216, § 4 (1); SL 1986, ch 27, § 29; SL 1994, ch 301, § 1.



§ 36-16-8 Meetings of commission--Notice.

36-16-8. Meetings of commission--Notice. The State Electrical Commission shall hold a meeting in the month of July of each year in Pierre and may hold such other meetings as are necessary to review qualifications and perform the other duties coming before it. Special meetings shall be held at the time and place determined by the president, and upon ten days' notice given by the president to each member of the commission.

Source: SL 1963, ch 216, § 4 (3); SL 1994, ch 301, § 2.



§ 36-16-8.1 Commission continued within Department of Labor and Regulation--Records and reports.

36-16-8.1. Commission continued within Department of Labor and Regulation--Records and reports. The State Electrical Commission shall continue within the Department of Labor and Regulation, and shall retain all its prescribed functions, including administrative functions. The commission shall submit such records, information, and reports in the form and at such times as required by the secretary of labor and regulation, except that the commission shall report at least annually.

Source: SL 1973, ch 2 (Ex. Ord. 73-1), §§ 3(d), 56(i); SL 2003, ch 272 (Ex. Ord. 03-1), § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 36-16-9 Electrical commission fund--Collections and disbursements.

36-16-9. Electrical commission fund--Collections and disbursements. All money coming into the custody of the commission shall be paid by the commission to the state treasurer on or before the tenth day after receipt of the money. The state treasurer shall credit the money to the South Dakota electrical commission fund. The money in the South Dakota electrical commission fund is continuously appropriated to the commission for the purpose of paying the expense of administering and enforcing the provisions of this chapter. However, the total expense incurred may not exceed the total money collected by the commission under the provisions of this chapter.

Source: SL 1963, ch 216, § 4 (5); SL 1994, ch 301, § 3; SL 2011, ch 179, § 2.



§ 36-16-10 Expense of commission.

36-16-10. Expense of commission. All reasonable and necessary expenses incurred in conducting the business of the State Electrical Commission shall be allowed and paid by the commission.

Source: SL 1963, ch 216, § 4 (4).



§ 36-16-11 Repealed.

36-16-11. Repealed by SL 1982, ch 16, § 32.



§ 36-16-12 Seal of commission--Scope of rules.

36-16-12. Seal of commission--Scope of rules. The State Electrical Commission shall adopt a seal. The commission shall promulgate rules, pursuant to chapter 1-26, pertaining to: license applications, examinations, continuing education, qualifications, wiring permits, electrical installation, inspection fees and procedures; local inspection systems; modular homes and structures; carnivals and seasonal dwellings and supplementary power and cogeneration systems.

Source: SL 1963, ch 216, § 5 (1); revised pursuant to SL 1972, ch 15, § 4; SL 1986, ch 302, § 22; SL 1994, ch 302, § 1; SL 1995, ch 221, § 1.



§ 36-16-13 Application for license--Requirements and examination--Fees--Notice of certain occurrences.

36-16-13. Application for license--Requirements and examination--Fees--Notice of certain occurrences. Any person, partnership, company, corporation or association that for a fixed sum, price, fee, percentage or other consideration, undertakes or offers to undertake with another to plan, lay out, supervise, install, make additions, make alterations, or make repairs, in the installation of wiring, apparatus or equipment for electric lights, heat or power, shall apply to the State Electrical Commission for a license. A license shall be issued in the class specified in § 36-16-2 for which application has been made upon qualifying under this chapter and the rules of the commission and satisfactorily passing such examinations as shall be required by the commission.

The commission shall promulgate rules, pursuant to chapter 1-26, establishing fees for the examination and the application. The commission may charge, or may authorize a third party that administers the examination, to charge each participant an examination fee not to exceed one hundred fifty dollars per occurrence of examination or reexamination. The application fee may not exceed fifty dollars per occurrence.

Each holder of or applicant for a license under this chapter shall notify the commission in writing, within thirty days after its occurrence, of any issuance, denial, revocation, or suspension of a certificate, license, or permit by another state, change of address or employment, or any conviction of a felony.

Source: SL 1963, ch 216, § 6 (1); SL 1967, ch 128, § 3; SL 1978, ch 272, § 1; SL 1986, ch 302, § 23; SL 2009, ch 184, § 1; SL 2011, ch 179, § 3.



§ 36-16-13.1 Use of license by others prohibited--Violation as misdemeanor.

36-16-13.1. Use of license by others prohibited--Violation as misdemeanor. An electrical contractor, Class B electrician, 501(d) electrician, or journeyman electrician may not permit the use of his license by any other person or knowingly permit the use thereof by another. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 315, § 2; SL 2009, ch 183, § 2.



§ 36-16-13.2 Issuance of license to public entities.

36-16-13.2. Issuance of license to public entities. The State Electrical Commission may issue a maintenance electrician's license to a public entity, firm, partnership or corporation. The maintenance electrician license shall be limited to electrical maintenance work, as defined by electrical commission rules, performed at the public entity, firm, partnership or corporation property. The license shall be issued according to rules adopted by the State Electrical Commission.

Source: SL 1986, ch 315, § 6.



§ 36-16-13.3 Inactive license--Performance of job requiring license prohibited--Exemption--Change of inactive license.

36-16-13.3. Inactive license--Performance of job requiring license prohibited--Exemption--Change of inactive license. The State Electrical Commission may issue an inactive Class B electrician license, inactive electrical contractor license, an inactive 501(d) electrician license, and an inactive journeyman electrician license. No person holding an inactive license may perform any job requiring a Class B electrician or electrical contractor's license. The person holding any inactive license is exempt from the requirements of § 36-16-20. The commission may promulgate rules to determine the requirements a person holding an inactive license shall meet if the person applies to change his inactive license to a license allowing him to perform work for which a license is required.

Source: SL 1987, ch 279, § 1; SL 1991, ch 308, § 2; SL 2009, ch 183, § 3.



§ 36-16-14 Contractor license required for installation of wiring or parts--Farm and residential wiring by Class B electrician.

36-16-14. Contractor license required for installation of wiring or parts--Farm and residential wiring by Class B electrician. No contract, agreement, or understanding with another for the installation of electrical wiring or the installation of electrical parts of other apparatus shall be entered into by anyone not an electrical contractor. Provided, however, that a Class B electrician, as defined in § 36-16-2, is authorized to enter into a contract, undertaking, or agreement for the installation of electrical wiring and his authority under the contract, undertaking or agreement is limited to the installation of farm electrical wiring, residential electrical wiring, the installation of electrical equipment, appliances and apparatus, in relation to said farm and residential wiring.

Source: SL 1963, ch 216, § 15; SL 1978, ch 272, § 2.



§ 36-16-15 License not required for wiring on own residence or farmstead--Inspection and fee--Failure to report as misdemeanor.

36-16-15. License not required for wiring on own residence or farmstead--Inspection and fee--Failure to report as misdemeanor. No license is required of an individual installing electric wiring in his own residence or farmstead. Entrance installations in excess of sixty amperes capacity, circuits or the installation of electrical parts of other apparatus shall be subject to inspection and payment of an inspection fee as provided by §§ 36-16-29 and 36-16-30. Failure to report this work as required by law is a Class 2 misdemeanor.

Source: SL 1963, ch 216, § 6 (3) as added by SL 1967, ch 128, § 3; SL 1986, ch 315, § 4.



§ 36-16-16 Persons exempt from license requirement.

36-16-16. Persons exempt from license requirement. The following persons are not required to hold an electrician's license:

(1) Employees of utilities engaged in the manufacture and distribution of electrical energy, when engaged in work directly pertaining to the manufacture and distribution of electrical energy or persons or companies when engaged in work pertaining directly to such services, if the work is designed, supervised, or installed by a person qualified in the work being done. This exemption shall terminate at the first point of service attachment, except for the installing or testing of electric meters and measuring devices and the maintenance of their service;

(2) Employees of telephone, telegraph, radio and television communication services and pipelines or persons or companies when engaged in work pertaining directly to such services, if the work is designed, supervised or installed by a person qualified in the work being done;

(3) Electrical work and equipment in mines, ships, railways, rolling stock or automotive equipment, and in packing plants supervised and regulated by the Department of Agriculture;

(4) Replacement of lamps and connection of portable electrical devices to suitable receptacles which have been permanently installed;

(5) Radio and appliance service repair departments;

(6) Maintenance on oil burners and space heaters where installation of same has been effected by a Class B or journeyman electrician in accordance with this chapter;

(7) Architects, designers, and engineers engaged in the planning and laying out of electrical work;

(8) Employees of electrical utilities engaged in the installation and maintenance of utility street lighting, traffic signal devices or electric utility-owned security lights or persons or companies when engaged in work pertaining directly to such services, if the work is designed, supervised, or installed by a person qualified in the work being done; or

(9) Employees of alarm and communications companies or services when wiring an alarm or communications system when the system is classified as power limited class 2 or class 3 signaling circuits, power limited fire protective signaling circuits, class 2 or class 3 alarm circuits, or communications circuits or systems, as covered by articles 725, 760, 770, 800, 810, 820 of the National Electrical Code as it was approved by the American National Standards Institute and in effect on January 1, 1989, or persons or companies when engaged in work pertaining directly to such services, if the work is designed, supervised, or installed by a person qualified in the work being done.
Source: SL 1963, ch 216, § 12; SL 1965, ch 152, § 1; SL 1986, ch 315, § 5; SL 1988, ch 302; SL 1989, ch 327; SL 1991, ch 308, § 6; SL 2011, ch 179, § 4.



§ 36-16-17 Biennial fees for licenses.

36-16-17. Biennial fees for licenses. The State Electrical Commission shall promulgate rules, pursuant to chapter 1-26, to establish and collect biennial fees for licenses. The class of electricians who may be licensed under this chapter, and biennial fees required to be paid for the license, may not exceed the following:

(1) Electrical contractor: biennial license fee, one hundred dollars;

(2) Journeyman electrician: biennial license fee, forty dollars;

(3) Class B electrician: biennial license fee, forty dollars;

(4) Electrical inspector: biennial license fee, forty dollars;

(5) Inactive Class B electrician, inactive electrical contractor, inactive 501(d) electrician, or inactive journeyman electrician: biennial license fee, forty dollars;

(6) Maintenance electrician: biennial license fee, forty dollars;

(7) 501(d) electrician; biennial license fee, forty dollars.

Before a license is granted to any applicant and for the biennial renewal of such license the applicant shall pay to the treasurer the fee required for the class of license applied for.

Source: SL 1963, ch 216, §§ 7, 13; SL 1986, ch 302, § 26; SL 1986, ch 315, § 7; SL 1987, ch 279, § 2; SL 1991, ch 308, §§ 3, 6; SL 1997, ch 219, § 1; SL 2009, ch 183, § 4.



§ 36-16-18 Temporary journeyman electrician's license--Fee.

36-16-18. Temporary journeyman electrician's license--Fee. The secretary of the State Electrical Commission, upon the recommendation of one electrical contractor and one journeyman electrician, may issue a temporary license to an individual to engage in the trade of a journeyman electrician until the next meeting of the electrical commission. The State Electrical Commission may promulgate rules, pursuant to chapter 1-26, to establish and collect a fee not to exceed ten dollars to be charged for a temporary journeyman electrician's license.

Source: SL 1963, ch 216, § 9; SL 1986, ch 302, § 27.



§ 36-16-19 Experience required for contractor's license.

36-16-19. Experience required for contractor's license. A person must have had at least two years' experience as a journeyman electrician or at least four years' experience as a Class B electrician before making application for an electrical contractor's license.

Source: SL 1963, ch 216, § 2 (4); SL 1978, ch 272, § 3.



§ 36-16-20 Undertaking and insurance required of contractor or Class B electrician--Initial and renewal deposit--Disbursement from fund--Waiver.

36-16-20. Undertaking and insurance required of contractor or Class B electrician--Initial and renewal deposit--Disbursement from fund--Waiver. Before receiving a license as an electrical contractor or as a Class B electrician, an applicant shall execute and deposit with the State Electrical Commission an undertaking in the sum of ten thousand dollars, and a public liability insurance policy in a sum of not less than one hundred thousand dollars per occurrence and three hundred thousand dollars aggregate limit for bodily injury and property damage insurance with limits of not less than twenty-five thousand dollars per occurrence or a combined single limit of three hundred thousand dollars, or security approved by the commission in a sum equal to that amount, conditioned for the faithful performance of all electrical work undertaken by the electrician and the strict compliance with all the provisions of this chapter and the requirements of the commission. The required undertaking and liability insurance shall be in force at all times with certificates of insurance on file in the commission office. No electrical contractor or Class B electrician licensed under the provisions of this chapter need furnish any additional undertaking for municipal license as such contractor or electrician. In the case of a partnership or corporation, the licensed person is exempt from insurance or undertaking requirements if the employer satisfies the requirements. In addition, a deposit shall be made with the commission in the amount of fifty dollars at the time of the execution of the undertaking and biennially at the time of renewal of the applicant's license. Deposits shall be accumulated by the commission in a special fund to be used for the correction or completion of installations which the contractor or Class B electrician refuses or is unable to correct or complete, for uncollectable inspection fees or administrative fees, administrative costs of maintaining the fund and costs of enforcing provisions of this section. Disbursement from the fund may not exceed ten thousand dollars per occurrence. The commission shall waive the deposit at the time of renewal of the license for electricians who have made an initial deposit under this section if at the time of renewal the fund exceeds fifty thousand dollars. The commission may prescribe forms for the undertaking and may promulgate rules in accordance with chapter 1-26 as necessary to carry out the intent of this section.

Source: SL 1963, ch 216, § 10; SL 1964, ch 105, § 1; SL 1978, ch 272, § 4; SL 1986, ch 315, § 9; SL 1987, ch 274, § 1; SL 1991, ch 308, §§ 4, 6; SL 1992, ch 60, § 2.



§ 36-16-21 Apprentice registration--Fee--Supervision of work.

36-16-21. Apprentice registration--Fee--Supervision of work. An apprentice shall register with the State Electrical Commission. The State Electrical Commission may promulgate rules, pursuant to chapter 1-26, to establish and collect a biennial registration fee not to exceed twenty dollars. Biennial fee requirements shall commence on July 1, 1986. He shall not be allowed to work on installations without personal supervision.

Source: SL 1963, ch 216, § 8; SL 1978, ch 272, § 5; SL 1986, ch 302, § 28.



§ 36-16-22 Evidence of experience required for license--Partnership or corporate license.

36-16-22. Evidence of experience required for license--Partnership or corporate license. Each person applying for a license under this chapter shall pay a fee and shall take an oath and submit written evidence that he has had the required experience. If a partnership, company, corporation, or association applies for a license, an officer or manager thereof shall make the application and take the oath and submit evidence as to experience.

Source: SL 1963, ch 216, § 6 (2); SL 1967, ch 128, § 3; SL 1978, ch 272, § 6.



§ 36-16-23 Reciprocal licenses to electricians from other states.

36-16-23. Reciprocal licenses to electricians from other states. To the extent that other states which provide for the licensing or registering of electricians provide for similar action, the State Electrical Commission may grant a license of the same grade or class to electricians registered or licensed by other states, upon payment by the applicant of the required fee, after being furnished with proof that the qualifications of the applicant are equal to the qualifications of the holders of a similar license in South Dakota.

Source: SL 1963, ch 216, § 19; SL 1986, ch 302, § 24.



§ 36-16-24 Repealed.

36-16-24. Repealed by SL 1986, ch 315, § 10.



§ 36-16-25 Approval of license--Emergency farm and residential repairs exempt--Expiration and renewal of licenses.

36-16-25. Approval of license--Emergency farm and residential repairs exempt--Expiration and renewal of licenses. A license issued under this chapter shall be approved by the State Electrical Commission. However, this chapter does not apply to emergency repairs to farmstead and residential wiring. Each license shall be for a term of two years and shall expire at midnight on June thirtieth following the date of issuance of each even-numbered year commencing in 1986, and may be renewed by the commission upon application of the holder of the license, payment of the fee, filing a valid liability insurance policy and payment of the required deposit to the special fund at any time within thirty days from the date of such expiration.

Source: SL 1963, ch 216, §§ 6(1), 13; SL 1967, ch 128, § 3; SL 1986, ch 302, § 29; SL 1987, ch 273, § 2; SL 1987, ch 274, § 2; SL 1991, ch 308, § 6.



§ 36-16-26 Contractor's license terminated on death--Continuation of business.

36-16-26. Contractor's license terminated on death--Continuation of business. An electrical contractor's license shall terminate upon death of said contractor; however, the State Electrical Commission may authorize the carrying on of said business until arrangements can be made to complete work under contract or to otherwise comply with the provisions of this chapter.

Source: SL 1963, ch 216, § 11 (2).



§ 36-16-27 Electrical work to comply with rules--Wiring permit required before connection--Fees.

36-16-27. Electrical work to comply with rules--Wiring permit required before connection--Fees. All electrical wiring, apparatus, or equipment shall comply with the rules promulgated and adopted by the State Electrical Commission. The rules shall conform to approved methods of construction and promote the safety of life and property. No new electrical service entrance except for communication service may be connected for use until a wiring permit has been furnished to the person, firm, or corporation supplying electrical energy certifying that a wiring permit has been obtained in compliance with the rules promulgated by the commission. No rule specifying a wiring permit fee may exceed fifteen dollars each. No rule specifying a late wiring permit procedure fee and failure to renew permit fees may exceed seven hundred fifty dollars. However, a wiring permit for emergency temporary service may be issued by the commission in accordance with its rules promulgated pursuant to chapter 1-26.

Source: SL 1963, ch 216, § 5 (3); SL 1986, ch 315, § 11; SL 1994, ch 302, § 2; SL 1995, ch 221, § 2; SL 2009, ch 184, § 2.



§ 36-16-28 Report to commission of electrical work done.

36-16-28. Report to commission of electrical work done. Every person registered under the provisions of this chapter or doing electrical work described by § 36-16-15 shall report the same to the State Electrical Commission upon forms furnished by the commission for that purpose.

Source: SL 1963, ch 216, § 14; SL 1986, ch 315, § 12.



§ 36-16-29 State commission inspectors and inspections--Report of inspection.

36-16-29. State commission inspectors and inspections--Report of inspection. The State Electrical Commission shall approve inspectors qualified in accordance with subdivision 36-16-2(4) and shall, in compliance with chapter 1-26, establish the rules to be followed by the inspectors. An inspector may inspect any wiring installation and approve or condemn it except on work covered in § 36-16-16. A report of such inspections shall be made on forms prescribed by the commission.

Source: SL 1963, ch 216, § 5 (1), (2); SL 1967, ch 128, § 2; SL 1978, ch 272, § 7; SL 1993, ch 281, § 2.



§ 36-16-30 Installation inspection fees.

36-16-30. Installation inspection fees. The State Electrical Commission may promulgate rules, pursuant to chapter 1-26, to establish and collect installation inspection fees for: new residential installations, based on ampere capacity not to exceed three hundred dollars plus circuits; service connections on other installations, based on ampere capacity not to exceed three hundred seventy-five dollars plus circuits; circuit installations or alterations, based on ampere capacity not to exceed fifty dollars; remodeling work for each opening or connection not to exceed three dollars each and one dollar and fifty cents for each additional opening or connection, lighting fixture not to exceed three dollars for the first forty fixtures and not to exceed one dollar and fifty cents for each additional lighting fixture, motor or special equipment not to exceed eighteen dollars; apartment buildings per unit not to exceed fifty dollars; outdoor or area lighting per lighting standard not to exceed sixty dollars; field irrigation systems not to exceed one hundred dollars plus three dollars per motor; mobile home service and feeders not to exceed eighty dollars per unit; recreational vehicle service not to exceed twenty dollars per unit; swimming pools not to exceed two hundred dollars; each late correction order or wiring permit procedure not to exceed one hundred fifty dollars; carnivals and seasonal dwellings for each generator or transformer and reinspection of each unit not to exceed thirty dollars; wiring permits not to exceed fifteen dollars; modular homes and structures manufactured out-of-state not to exceed one hundred fifty dollars per day plus travel and living expenses.

Source: SL 1963, ch 216, § 5 (2); SL 1967, ch 128, § 2; SL 1986, ch 302, § 25; SL 1994, ch 303; SL 1995, ch 221, § 3; SL 2009, ch 184, § 3; SL 2011, ch 179, § 5.



§ 36-16-31 Condemnation of hazardous installations--Notice--Appeal to commission and circuit court.

36-16-31. Condemnation of hazardous installations--Notice--Appeal to commission and circuit court. Inspectors authorized by the State Electrical Commission to conduct inspections may condemn installations hazardous to life and property and may order service thereto discontinued. Such action may not be taken except after notice to the owner of the property and shall be subject to the owner's right of appeal to the commission. The commission shall comply with chapter 1-26, and its decision may be appealed as provided by chapter 1-26.

Source: SL 1963, ch 216, § 5 (2); SL 1967, ch 128, § 2; revised pursuant to SL 1972, ch 15, § 4.



§ 36-16-32 Correction of condemned installation required before reconnection.

36-16-32. Correction of condemned installation required before reconnection. No condemned installation shall be reconnected for service until proof has been furnished that the installation has been brought up to the required standards.

Source: SL 1963, ch 216, § 5 (2); SL 1967, ch 128, § 2.



§ 36-16-33 Revocation of license.

36-16-33. Revocation of license. The State Electrical Commission may, in compliance with chapter 1-26, revoke a license at any time provided such registered person fails to perform the electrical work in accordance with the approved standards provided for in this chapter.

Source: SL 1963, ch 216, § 13; revised pursuant to SL 1972, ch 15, § 4.



§ 36-16-34 Failure to register, obtain license or report wiring as misdemeanor.

36-16-34. Failure to register, obtain license or report wiring as misdemeanor. Any person who fails to register, obtain a license or report wiring described by § 36-16-15 as required by this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1963, ch 216, § 18; SL 1977, ch 190, § 184; SL 1986, ch 315, § 13.



§ 36-16-34.1 Action for injunction--Election of remedies.

36-16-34.1. Action for injunction--Election of remedies. The State Electrical Commission shall be empowered to commence actions for injunction for violation of this chapter or regulations hereunder as an alternate to criminal proceedings. The commencement of one proceeding by the commission constitutes an election.

Source: New section created to carry out directions to the Code Commission contained in SL 1972, ch 15, § 4.



§ 36-16-35 More stringent local and utility requirements permitted.

36-16-35. More stringent local and utility requirements permitted. Nothing in this chapter shall prohibit any municipality, rural electric cooperative, private utility, or political subdivision of the state from making and enforcing more stringent requirements than those set forth in this chapter, and such requirements shall be complied with.

Source: SL 1963, ch 216, § 5 (4); SL 1967, ch 128, § 2.



§ 36-16-36 Civil liability for damages and injuries unaffected--Public liability not created.

36-16-36. Civil liability for damages and injuries unaffected--Public liability not created. This chapter shall not be construed to relieve from or reduce the responsibility or liability of any party owning, operating, controlling, installing, altering, or repairing any electrical system or equipment for damages or injuries to persons or property nor shall the state nor any of its political subdivisions be held as assuming any liability by reason of any of the provisions of this chapter.

Source: SL 1963, ch 216, § 16.



§ 36-16-37 Severability of provisions.

36-16-37. Severability of provisions. If any section, subsection, sentence, clause, or phrase of this chapter is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of this chapter.

Source: SL 1963, ch 216, § 17.



§ 36-16-38 Promulgation of rules for reinstatement of expired license.

36-16-38. Promulgation of rules for reinstatement of expired license. The State Electrical Commission shall promulgate rules, pursuant to chapter 1-26, to provide for the reinstatement of an expired license and for a reinstatement fee not to exceed one hundred dollars.

Source: SL 1991, ch 308, § 5.






Chapter 17 - Employment Agencies [Repealed And Transferred]

§ 36-17-1 to 36-17-9. Transferred.

36-17-1 to 36-17-9. Transferred to §§ 60-6A-1 to 60-6A-9.



§ 36-17-10 Repealed.

36-17-10. Repealed by SL 1977, ch 190, § 185.



§ 36-17-11 to 36-17-19. Transferred.

36-17-11 to 36-17-19. Transferred to §§ 60-6A-10 to 60-6A-18.






Chapter 18 - Engineers, Architects And Land Surveyors [Repealed]

§ 36-18-1 to 36-18-4. Repealed.

36-18-1 to 36-18-4. Repealed by SL 1970, ch 214, § 42.



§ 36-18-4.1 to 36-18-7.2. Repealed.

36-18-4.1 to 36-18-7.2. Repealed by SL 1999, ch 195, § 74.



§ 36-18-8 Repealed.

36-18-8. Repealed by SL 1970, ch 214, § 42.



§ 36-18-9 to 36-18-11. Repealed.

36-18-9 to 36-18-11. Repealed by SL 1999, ch 195, § 74.



§ 36-18-12 Repealed.

36-18-12. Repealed by SL 1971, ch 23, § 2.



§ 36-18-13 to 36-18-16.2. Repealed.

36-18-13 to 36-18-16.2. Repealed by SL 1999, ch 195, § 74.



§ 36-18-16.3 Repealed.

36-18-16.3. Repealed by SL 1982, ch 16, § 33.



§ 36-18-17 to 36-18-17.5. Repealed.

36-18-17 to 36-18-17.5. Repealed by SL 1999, ch 195, § 74.



§ 36-18-18 Repealed.

36-18-18. Repealed by SL 1977, ch 299, § 19.



§ 36-18-19 to 36-18-20. Repealed.

36-18-19 to 36-18-20. Repealed by SL 1999, ch 195, § 74.



§ 36-18-21 Repealed.

36-18-21. Repealed by SL 1980, ch 258, § 6.



§ 36-18-22 , 36-18-23. Repealed.

36-18-22, 36-18-23. Repealed by SL 1999, ch 195, § 74.



§ 36-18-24 Repealed.

36-18-24. Repealed by SL 1977, ch 299, § 19.



§ 36-18-25 to 36-18-73. Repealed.

36-18-25 to 36-18-73. Repealed by SL 1999, ch 195, § 74.






Chapter 18A - Technical Professions

§ 36-18A-1 Definition of terms.

36-18A-1. Definition of terms. Terms used in this chapter mean:

(1) "Alteration," for the purpose of determining exemptions, any remodeling, renovation, or reconstruction to a building which changes the use, occupancy classification, or occupant load, or the exiting, structural, mechanical, or electrical systems of a building as defined by the building code;

(2) "Architect," any person licensed in good standing and legally authorized to practice architecture in this state;

(3) "Architectural intern," any person who has successfully completed an accredited education program in architecture acceptable to the board and is enrolled in the intern development program administered by the National Council of Architectural Registration Boards;

(4) "Board," the Board of Technical Professions;

(5) "Building," any structure used or intended to support or shelter any occupancy;

(6) "Building or floor area," the sum of the areas of all of the floors of a building, including basements, mezzanine, and intermediate tiers, and penthouses of headroom height, measured from the exterior faces of exterior walls or from the center line of the wall separating buildings. The building area does not include such features as pipe trenches, exterior terraces or steps, chimneys, vent shafts, courts, and roof overhangs. The floor area of enlargements shall be added to the existing building area. A fire or area separation wall is not an exterior wall for the purposes of this definition;

(7) "Building official," the officer or other designated authority charged with the administration and enforcement of the adopted code;

(8) "Business entity," any corporation, partnership, limited liability corporation, limited liability partnership, or sole proprietorship that practices or offers to practice engineering, architecture, land surveying, landscape architecture, petroleum release assessment, or petroleum release remediation services to the public through its licensed personnel who are either employees, officers, directors, partners, members, managers, or owners and that have been issued a certificate of authorization by the board;

(9) "Construction administration," the interpretation of drawings and specifications, the establishment of standards of acceptable workmanship, and the site observation of construction, by a licensed professional, for the purpose of determining whether the work is in general accordance with the construction contract documents. Shop drawing review, coordination of a construction project among the owner, architect, engineer, contractor, and subcontractors, and inspection of construction by contractors, subcontractors, owner's agents, building officials, or other unlicensed professionals does not constitute construction administration;

(10) "Corrective action," an action taken to minimize, contain, eliminate, remediate, mitigate, or clean up a petroleum release, excluding removal of a petroleum tank of less than one thousand one hundred gallons;

(11) "Design-build," a delivery approach in which a project team of design professionals and builders perform design and construction services under contract with a client;

(12) "Engineer," a person who is qualified to practice engineering by reason of special knowledge and use of the mathematical, physical, and engineering sciences and the principles and methods of engineering analysis and design, acquired by engineering education and engineering experience;

(13) "Engineering intern" or "engineer-in- training" or "EI" or "EIT," a person enrolled by the board as an engineering intern and who has successfully passed the fundamentals of engineering examination;

(14) "Enlargement," for the purpose of determining exemptions, is any addition to a building which changes the use, occupancy classification, or occupant load, or the exiting, structural, mechanical, or electrical systems of a building as defined by the building code adopted by the board;

(15) "Land surveyor," a person licensed in good standing and legally authorized to practice land surveying in this state;

(16) "Land surveying intern" or "land surveyor-in-training" or "LSI" or "LSIT," a person enrolled by the board as a land surveying intern who has successfully passed the fundamentals of land surveying examination;

(17) "Landscape architect," a person licensed in good standing and legally authorized to practice landscape architecture in this state;

(18) "Landscape architectural intern," a person who has successfully completed an accredited education program in landscape architecture adopted by the board;

(19) "License," a certificate indicating authority to practice and use titles within a profession;

(20) "Licensee," a person or business entity whose license is in good standing;

(21) "Petroleum," gasoline, alcohol-blended fuels, diesel fuels, aviation gasoline, jet fuel, fuel oil, kerosene, burner oil, naphtha, lubricating oils, motor oil, automatic transmission fluid, waste oil, or alcohols that have been denatured with gasoline and stored to be used as blended fuel-grade ethanol;

(22) "Petroleum release assessor," a person licensed in good standing and legally authorized to practice petroleum release assessment in this state;

(23) "Petroleum release remediator," a person licensed in good standing and legally authorized to practice petroleum release remediation in this state;

(24) "Professional engineer," a person licensed in good standing and legally authorized to practice engineering in this state;

(25) "Release," the spilling, leaking, emitting, discharging, escaping, leaching, or disposing of a reportable quantity of petroleum;

(26) "Remedial investigation," an action to identify the corrective action to be taken to protect the public health, safety, and environment and to contain a release of petroleum into the environment;

(27) "Responsible charge," the immediate and responsible direction by a licensed professional who has exercised personal direction, guidance, and control over the design, preparation of documents, construction administration, and other professional services and has exercised professional judgment in all matters relating to those services;

(28) "Retired licensee," a person who is retired and is no longer licensed to practice that person's profession may use the appropriate honorific title or combination of titles of Architect, Retired; Professional Engineer, Retired; Land Surveyor, Retired; or Landscape Architect, Retired;

(29) "Site assessment," an action to identify the existence, source, nature, and extent of a release and the extent of any danger to public health, safety, and welfare of the public or environment;

(30) "Site observation," the visual observation of a construction project for general compliance with submitted plans and specifications at significant stages and at project completion.
Source: SL 1999, ch 195, § 1; SL 2007, ch 219, §§ 1, 2.



§ 36-18A-1.1 Inactive licensee defined.

36-18A-1.1. Inactive licensee defined. For the purposes of this chapter, the term, inactive licensee, means a licensee who ceases to practice or offer to practice in the licensee's profession and who does not wish to renew but would like his or her files to be kept active for possible reinstatement. An active licensee may be granted inactive status. No inactive licensee may practice or offer to practice professional services in South Dakota unless otherwise exempted in this chapter. Any inactive licensee is exempt from the continuing education requirements.

Source: SL 2007, ch 219, § 3.



§ 36-18A-2 Practice of architecture defined.

36-18A-2. Practice of architecture defined. For the purposes of this chapter, the term, practice of architecture, means the practice or offering to practice any service in connection with the design, evaluation, construction, enlargement, or alteration of a building or group of buildings and the space within and surrounding such buildings, which have as their principal purpose human occupancy or habitation. Such service includes consultation; evaluation; planning; providing preliminary studies; designs; overall interior and exterior building design; preparation of drawings, specifications, and related documents and other technical submissions; construction administration services which include the review or observation of construction for the purpose of determining whether the work is in general accordance with the design, drawings, specifications, codes, and other technical submissions; and coordination of services furnished by the architect, licensed professional engineers, and other consultants as they relate to architectural work in connection with the design and construction of any private or public building, building project, or integral part or parts of buildings, or any addition or alteration thereto. The term also includes representation of clients in connection with the construction administration services entered into between clients and contractor and others.

Source: SL 1999, ch 195, § 2; SL 2007, ch 219, § 4.



§ 36-18A-3 Practice of engineering, design coordination, and engineering studies defined.

36-18A-3. Practice of engineering, design coordination, and engineering studies defined. For the purposes of this chapter, the term, practice of engineering, means the practice or offering to practice of any service or creative work, the adequate performance of which requires engineering education, training, and experience in the application of special knowledge of the mathematical, physical, and engineering sciences to such services or creative work. Such service or work includes consultation; investigation; evaluation; planning; design; and design coordination of engineering works and systems; planning the use of land and water; land-use studies; teaching of advanced engineering design subjects; performing engineering studies; and the review or observation of construction for the purpose to determine whether the work is in general accordance with drawings, specifications, and other technical submissions. Any such service or work, either public or private, may be in connection with any utilities, structures, buildings, machines, equipment, processes, work systems, projects, and industrial or consumer products, or equipment of a mechanical, electrical, hydraulic, pneumatic, or thermal nature, insofar as they involve safeguarding life, health, or property, and including such other professional services as are necessary to the planning, progress, and completion of any engineering services.

For the purposes of this section, the term, design coordination, includes the review and coordination of those technical submissions prepared by others, including consulting engineers, architects, landscape architects, land surveyors, and other professionals working under the direction of the engineer. The term, engineering studies, includes all activities required to support the sound conception, planning, design, construction, maintenance, and operation of engineered projects, but excludes the surveying of real property for the establishment of land boundaries, rights-of-way, easement exhibits relating to land boundaries, and the dependent or independent surveys or resurveys of the public land survey system.

A person is construed to practice or offer to practice engineering if the person practices any branch of the profession of engineering, if the person, by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself or herself to be a professional engineer, or if the person through the use of some other title implies that the person is a professional engineer or that the person is licensed under these provisions, or if the person holds himself or herself out as able to perform or does perform any engineering service or work or any other service designated by the practitioner which is recognized as engineering.

Source: SL 1999, ch 195, § 3; SL 2007, ch 219, § 5.



§ 36-18A-4 Practice of land surveying defined.

36-18A-4. Practice of land surveying defined. For the purposes of this chapter, the term, practice of land surveying, means the practice or offering to practice professional services such as consultation, investigation, testimony evaluation, land-use studies, planning, mapping, assembling, interpreting reliable scientific measurements and information relative to the location, size, shape, or physical features of the earth, improvements on the earth, the space above the earth, or any part of the earth, and utilization and development of these facts and interpretation into an orderly survey map, plan, report, description, or project.

The practice of land surveying includes any of the following:

(1) Locates, relocates, establishes, reestablishes, lays out, or retraces any property line or boundary of any tract of land or any road, right-of-way, easement, alignment, or elevation of any of the fixed works embraced within the practice of land surveying;

(2) Makes any survey for the subdivision of any tract of land;

(3) Determines, by the use of principles of land surveying, the position for any survey monument or reference point; or sets, resets, or replaces any such monument or reference point;

(4) Determines the configuration or contour of the earth's surface or the position of fixed objects on the earth's surface by measuring lines and angles and applying the principles of mathematics;

(5) Geodetic surveying which includes surveying for determination of the size and shape of the earth utilizing angular and linear measurements through spatially oriented spherical geometry; or

(6) Creates, prepares, or modifies electronic or computerized data, including land formation systems and geographic information systems, relative to the performance of the activities in subdivisions (1) to (5), inclusive, of this section.
Source: SL 1999, ch 195, § 4; SL 2016, ch 195, § 1.



§ 36-18A-5 Practice of landscape architecture defined.

36-18A-5. Practice of landscape architecture defined. For the purposes of this chapter, the term, practice of landscape architecture, means the practice or offering to practice landscape architecture projects, including preparing preliminary studies, providing land-use studies, developing design concepts, planning for the relationships of physical improvements and intended uses of the site, establishing form and aesthetic elements, analyzing and providing for life safety requirements, developing those construction details on the site which are exclusive of any building or structure and do not require the seal of an engineer or architect, preparing and coordinating technical submissions, and conducting site observation of landscape architecture projects.

Landscape architecture, for the purposes of landscape preservation, development, and enhancement, includes: investigation, selection, and allocation of land and water resources for appropriate use; feasibility studies; formulation of graphic and written criteria to govern the planning and design of land construction programs; preparation, review, and analysis of master plans for land use and development; production of overall site plans, landscape grading and landscape drainage plans, irrigation plans, planting plans, and construction details; specifications; cost estimates and reports for land development; collaboration in design of roads, bridges, and structures with respect to the functional and aesthetic requirements of the areas on which they are to be placed; negotiation and arrangement for execution of land area projects; field observation and inspection of land area construction, restoration, and maintenance.

Source: SL 1999, ch 195, § 5; SL 2016, ch 195, § 2.



§ 36-18A-6 Practice of petroleum release assessment defined.

36-18A-6. Practice of petroleum release assessment defined. For the purposes of this chapter, the term, practice of petroleum release assessment, means the practice of directing or supervising the field crew performing activities related to assessments and environmental monitoring; developing assessment plans; directing the placement of soil borings and determining where to collect samples for analytical data; determining the location of representative soil samples for contaminant analysis; identifying and classifying soil types and soil conditions; preparing soil boring logs or supervising preparation of logs; testing and reporting on the physical and chemical properties of soils; identifying and reporting on geological conditions; developing and implementing groundwater evaluation activities; directing the placement of monitoring or observation wells; evaluating aquifer characteristics; formulating input data for groundwater flow models; operating groundwater models and interpreting results; directing the performance of pump tests or dye tests and other aquifer tests; interpreting the results of aquifer testing; determining capture zones for groundwater removal systems; evaluating and reporting on physical and chemical groundwater data; or offering to provide any services pursuant to this section.

Source: SL 1999, ch 195, § 6.



§ 36-18A-7 Practice of petroleum release remediation defined.

36-18A-7. Practice of petroleum release remediation defined. For the purposes of this chapter, the term, practice of petroleum release remediation, means the practice of interpreting assessment results; formulating input data for contaminant models; operating contaminant models and interpreting results; identifying the potential fate of contaminants and environmental transport mechanisms; identifying the environmental risks and health hazards of contaminants and contaminated media; directing or supervising the disposal of contaminated soil and groundwater; evaluating and recommending remediation alternatives; preparing a cost estimate or cost-effective analysis for remedial alternatives; developing soil and groundwater remediation systems; preparing the plans and specifications for remedial systems; directing or supervising the installation, operation, and maintenance of remedial systems; overseeing and directing assessment and remedial activities; signing assessment plans, assessment reports, and remedial action plans; or offering to provide any of the services pursuant to this section. A petroleum release remediator may perform all the functions of a petroleum release assessor.

Source: SL 1999, ch 195, § 7.



§ 36-18A-8 License required to practice professions enumerated in chapter.

36-18A-8. License required to practice professions enumerated in chapter. Any person or business entity practicing or offering to practice architecture, engineering, land surveying, landscape architecture, or petroleum release assessment or remediation shall submit evidence of qualifications to the board and be licensed in accordance with the provisions of this chapter. No person or business entity may practice or offer to practice any of these professions, or to use in connection with that person's or business entity's name or otherwise assume, use, or advertise any title or description that may falsely convey the impression that the person is duly licensed under the provisions of this chapter unless the person is so licensed.

Source: SL 1999, ch 195, § 8; SL 2007, ch 219, § 6.



§ 36-18A-9 Certain persons exempt from provisions of chapter.

36-18A-9. Certain persons exempt from provisions of chapter. This chapter does not apply to:

(1) Any person engaged in military engineering while rendering service exclusively for any of the armed forces of the United States or this state;

(2) Any person engaged in the practice of engineering, architecture, landscape architecture, or land surveying in the employ of the United States government but only while exclusively engaged as a United States government employee on such government project or projects which lie within federally-owned land;

(3) Any person engaged in the practice of engineering, architecture, landscape architecture, or land surveying in the employ of the state and any of its political subdivisions but only while rendering service exclusively to such employer. Any building project resulting from the practice of engineering, architecture, landscape architecture, or land surveying under this subdivision is subject to the size limitation imposed under the exemptions in subdivision (8) of this section;

(4) Any employee who prepares technical submissions or administers construction contracts for a person or organization lawfully engaged in the practice of engineering, architecture, landscape architecture, or land surveying, if the employee is under the direct supervision of a registered professional engineer, architect, landscape architect, or land surveyor;

(5) Any full-time employee of a corporation, partnership, firm, business entity, or public utility while exclusively doing work for the corporation, partnership, firm, business entity, or public utility, if the work performed is in connection with the property, products, and services utilized by the employer and not for any corporation, partnership, firm, or business entity practicing or offering to practice architectural, engineering, landscape architecture, or land surveying services to the public. The provisions of this subdivision do not apply to any building or structure if the primary use is occupancy by the public;

(6) Any person engaged in the preparation of plans and specifications for the erection, enlargement, or alteration of any of the following buildings:

(a) Any dwelling for a single family, and any outbuilding in connection therewith, such as a barn or private garage;

(b) Any two, three, or four family dwelling;

(c) Any five to sixteen family dwelling, inclusive, located in a governmental subdivision of this state which provides a detailed building code review of building projects by a building inspection department which is a governmental member of the International Code Council (ICC) or an ICC certified plans examiner;

(d) Any farm or ranch building or accessory thereto except any building regularly used for public purposes; or

(e) Any temporary building or shed used exclusively for construction purposes, not exceeding two stories in height, and not used for living quarters;

(7) Any person who prepares detailed or shop plans required to be furnished by a contractor to a registered professional engineer or architect, and any construction superintendent supervising the execution of work designed by an architect or professional engineer registered in accordance with this chapter;

(8) Any person engaged in the preparation of plans and specifications for the new construction, the enlargement or the alteration of any of the following buildings:

(a) Any building occupied as a hospital, hotel, motel, restaurant, library, medical office, nursing facility, assisted living facility, jail, retirement home, or mortuary, if the gross square footage of the new construction, the enlargement, or the alteration is four thousand square feet or less;

(b) Any building occupied as an auditorium, church, school, or theater if the gross square footage of the new construction, the enlargement, or the alteration is five thousand square feet or less;

(c) Any building occupied as a bowling alley, office, shopping center, bank, fire station, service station, or store if the gross square footage of the new construction, the enlargement, or the alteration is seven thousand square feet or less;

(d) Any building occupied as an industrial plant or public garage if the gross square footage of the new construction, the enlargement, or the alteration is eleven thousand square feet or less;

(e) Any building occupied as a warehouse if the gross square footage of the new construction, the enlargement, or the alteration is twenty thousand square feet or less;

(f) Any building with an occupancy other than those listed in subsections (a) to (e), inclusive, of this subdivision if the gross square footage of the new construction, the enlargement, or the alteration is four thousand square feet of less; or

(g) Any preengineered or predesigned building, or any preengineered or predesigned building with a predesigned system, designed for the intended use of that building, including building structure, electrical, plumbing, and mechanical systems, if the buildings and systems are supplied directly, or indirectly, by a company engaged in the business of designing and supply such buildings and systems and if the company has in its employ one or more engineers or architects licensed in South Dakota, who prepare all designs for such buildings and systems.

No person exempted may use the title of professional engineer, architect, landscape architect, or land surveyor, or any other word, words, letters, or signs in connection with the person's name that may falsely convey the impression that the person is a licensed professional engineer, architect, landscape architect, or land surveyor.

Source: SL 1999, ch 195, § 9; SL 2007, ch 219, § 7; SL 2016, ch 195, § 3.



§ 36-18A-10 Building consisting of more than one type of occupancy--Limitations for each type.

36-18A-10. Building consisting of more than one type of occupancy--Limitations for each type. For the purposes of subdivision 36-18A-9(8) of this chapter, if a building consists of more than one type of occupancy, each portion of the building shall conform to the limitations established by that subdivision for each type of occupancy. The area of the building shall be such that the sum of the ratios of the actual area for each separate occupancy divided by the total allowable area allowed by that subdivision for each separate occupancy does not exceed one.

Source: SL 1999, ch 195, § 10.



§ 36-18A-11 Design-build services by contractor.

36-18A-11. Design-build services by contractor. This chapter does not prohibit a contractor from offering to provide or from providing design-build services if the architectural and engineering services offered or provided in connection with the design-build services are rendered by an architect or professional engineer licensed in accordance with this chapter.

Source: SL 1999, ch 195, § 11.



§ 36-18A-12 Certain services performed by authorized petroleum release business exempt.

36-18A-12. Certain services performed by authorized petroleum release business exempt. This chapter does not apply to providers of services such as drilling or monitoring well installation, analytical testing, monitoring, electrical, plumbing, excavation, or construction if the service provided is part of a site assessment, remedial investigation, or corrective action to remediate water or soil contaminated from a petroleum release performed or executed by an authorized petroleum release business entity with a certificate of authorization.

Source: SL 1999, ch 195, § 12.



§ 36-18A-13 Incidental cross-practice by architects and engineers.

36-18A-13. Incidental cross-practice by architects and engineers. An architect may engage in the practice of professional engineering, or a professional engineer may engage in the practice of architecture, but only to the extent that such practice is incidental or of minor importance to a project or service being legally performed under this chapter.

Source: SL 1999, ch 195, § 13.



§ 36-18A-14 Board of Technical Professions created--Certificate of appointment--Oath of office--Number and terms of members--Composition.

36-18A-14. Board of Technical Professions created--Certificate of appointment--Oath of office--Number and terms of members--Composition. The Board of Technical Professions is created to administer the provisions of this chapter. Each member of the board shall receive a certificate of appointment from the Governor and shall file with the secretary of state a written oath for the faithful discharge of the member's official duties. The board shall consist of seven members to be appointed by the Governor for a term of three years. No member may serve more than three consecutive full terms. However, appointment to fill an unexpired term is not considered a complete term for this purpose. The board shall be composed of two professional engineers, two architects, two land surveyors, and one member from the public. The Governor may stagger the terms to enable the board to have different terms expire each year. Any member appointed to the board prior to July 1, 2005, shall serve the four-year term to which the member was originally appointed. Any member appointed to the board after July 1, 2005, shall serve a three-year term.

Source: SL 1999, ch 195, § 14; SL 2005, ch 199, § 49.



§ 36-18A-15 Board member qualifications.

36-18A-15. Board member qualifications. Each member of the board shall be a citizen of the United States, a resident of this state, and in good standing with the board. Any member of the board whose individual license is revoked or suspended automatically ceases to be a member of the board. The public member may not be or have been engaged in any activity subject to licensure under this chapter. The members may not all be of the same political party.

Source: SL 1999, ch 195, § 15; SL 2007, ch 219, § 8.



§ 36-18A-16 Immunity of board members--Attorney general to represent board.

36-18A-16. Immunity of board members--Attorney general to represent board. The members of the board, or any committee of the board, and the executive director of the board are immune from liability in damages, and no cause of action for damages may arise against them for any act or proceeding undertaken or performed by them within their official capacity if they acted in good faith. These persons, while acting upon disciplinary matters and in carrying out civil remedies, are deemed to be acting as officers of the state. The attorney general shall represent and appear for them in any action or proceeding brought by or against them because of such acts.

Source: SL 1999, ch 195, § 16.



§ 36-18A-17 Removal of board member--Filling of vacancies.

36-18A-17. Removal of board member--Filling of vacancies. The Governor may remove any member of the board for misconduct, incapacity, or neglect of duty. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1999, ch 195, § 17.



§ 36-18A-18 Board to elect officers--Meetings--Quorum--Inclusion in blanket bond.

36-18A-18. Board to elect officers--Meetings--Quorum--Inclusion in blanket bond. The board shall annually elect from its members a chair, a vice chair, and a secretary. The board shall hold at least six regular meetings in each year. Special meetings may be called and notice of all meetings shall be given in such manner as the public meetings laws may provide. At all meetings, a majority of the board constitutes a quorum. The board and its employees may be included in the state blanket bond purchased pursuant to § 3-5-5.1.

Source: SL 1999, ch 195, § 18; SL 2007, ch 219, § 9.



§ 36-18A-19 Accounting for moneys received--Disbursement of funds--Vouchers and warrants.

36-18A-19. Accounting for moneys received--Disbursement of funds--Vouchers and warrants. The executive director of the board shall receive and account for all money derived under the provisions of this chapter. All money shall be used by the board to administer the duties set forth under this chapter. The board may determine the manner of disbursing the money and purposes for which disbursements shall be made. Warrants for the payment of disbursements shall be issued by the state auditor and paid by the state treasurer upon presentation of itemized vouchers approved by the board. The total of the warrants may not exceed the total balance.

Source: SL 1999, ch 195, § 19.



§ 36-18A-20 Employment of counsel and assistance in enforcement.

36-18A-20. Employment of counsel and assistance in enforcement. The board may employ counsel and other necessary assistance to aid in the enforcement of this chapter or for the assistance of any proceeding commenced by the attorney general or by a state's attorney, the compensation and expenses of whom shall be paid from the technical professions fund.

Source: SL 1999, ch 195, § 20.



§ 36-18A-21 Employment of executive director and staff--Offices.

36-18A-21. Employment of executive director and staff--Offices. The board shall employ an executive director who shall work under the direction of the board and shall be delegated the duties necessary to conduct board business. The board may employ staff and rent offices as necessary for the proper performance of its duties as prescribed in this chapter. The compensation and expenses shall be paid from the technical professions fund.

Source: SL 1999, ch 195, § 21.



§ 36-18A-22 Board to promulgate rules--Scope of rules--Existing rules remain in effect.

36-18A-22. Board to promulgate rules--Scope of rules--Existing rules remain in effect. The board shall, pursuant to chapter 1-26, promulgate rules which may be reasonably necessary for the performance of its duties, the regulation of proceedings before it, and the licensure of the professions it regulates. The existing rules promulgated under the previous chapter 36-18 remain in effect until replaced. The board shall promulgate rules, pursuant to chapter 1-26, for the licensure of professional engineers, architects, land surveyors, landscape architects, and petroleum release assessors and remediators in the following areas:

(1) Forms such as applications, renewals, licenses or certificates, and receipts for applicants, licensed professionals, and business entities;

(2) Fees for applications, examinations, renewals, late penalties, lists and labels of licensees, returned checks, reinstatement, inactive status, ability to allow a vendor to collect fees for examinations, waiver of fees;

(3) Criteria for types of education degrees, approval of accredited programs, intern programs, type of experience, length of experience, national and state specific examinations, use of computer examinations, criteria from other countries, procedure to evaluate foreign degrees, eligibility of applicants, dual licenses;

(4) Continuing professional education and development content, hours, carryovers, and requirements;

(5) How, when, and where to seal plans and documents; type of seal; required services to be provided; and criteria to define complete plans, minimum standards of practice, and guidelines;

(6) Description of and criteria for construction administration, including a designation of who is to perform construction administration and criteria for a prime professional or a coordinating professional;

(7) Requirements for compliance with local building code;

(8) The adoption of a code of professional conduct;

(9) Procedures for disciplinary proceedings; and

(10) Procedures for contested cases pursuant to chapter 1-26.
Source: SL 1999, ch 195, § 22; SL 2007, ch 219, § 10.



§ 36-18A-23 Board continued within Department of Labor and Regulation--Retains functions of previous commission.

36-18A-23. Board continued within Department of Labor and Regulation--Retains functions of previous commission. The Board of Technical Professions shall continue within the Department of Labor and Regulation and shall retain all the prescribed functions, including administrative functions, of the previous State Commission of Engineering, Architectural and Land Surveying Examiners.

Source: SL 1999, ch 195, § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 47; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 36-18A-24 Record and report policy.

36-18A-24. Record and report policy. The board shall maintain the following record and report policy:

(1) A record of its proceedings and all current applications of licensure shall be retained;

(2) The record of the board shall be prima facie evidence of the proceedings of the board, and a transcript thereof, duly certified by the executive director of the board, shall be admissible as evidence with the same force and effect as if the original were produced; and

(3) The following are of a confidential nature and are not public records: examination scores, examination material, examination problem solutions, letters of inquiry and references concerning applicants, board inquiry forms concerning applicants and licensees, and investigation files if any investigation is still pending.
Source: SL 1999, ch 195, § 24.



§ 36-18A-25 Engineering intern--Qualifications.

36-18A-25. Engineering intern--Qualifications. Any applicant for enrollment as an engineering intern shall provide evidence satisfactory to the board that the applicant has graduated from or is admitted in an accredited engineering curriculum and has passed an examination. The examination may be taken during the applicant's senior year of study or at such time as may be determined by the board. The board shall promulgate rules, pursuant to chapter 1-26, to establish education, experience, and examination criteria.

Source: SL 1999, ch 195, § 25.



§ 36-18A-26 Professional engineer licensure qualifications--Board to establish criteria.

36-18A-26. Professional engineer licensure qualifications--Board to establish criteria. Any applicant for licensure as a professional engineer shall provide the following evidence satisfactory to the board:

(1) Graduation from an accredited engineering college, university, or technical program;

(2) Completion of the minimum number of years of diversified engineering experience under the supervision of a licensed professional engineer; and

(3) Successful completion of examinations.

The board shall promulgate rules, pursuant to chapter 1-26, to establish education, experience, and examination criteria.

Source: SL 1999, ch 195, § 26; SL 2007, ch 219, § 11.



§ 36-18A-27 Architect licensure qualifications--Certification by National Council of Architectural Registration Boards in lieu of qualifications--Board to establish criteria.

36-18A-27. Architect licensure qualifications--Certification by National Council of Architectural Registration Boards in lieu of qualifications--Board to establish criteria. Any applicant for licensure as an architect shall provide the following evidence satisfactory to the board:

(1) Graduation with an accredited professional degree in architecture;

(2) Completion of the national architectural intern development program; and

(3) Successful completion of examinations.

The board may qualify an applicant who holds a certification issued by the National Council of Architectural Registration Boards in lieu of the qualifications listed in this section. The board shall promulgate rules, pursuant to chapter 1-26, to establish education, experience, and examination criteria.

Source: SL 1999, ch 195, § 27.



§ 36-18A-28 Land surveying intern qualifications--Board to establish criteria.

36-18A-28. Land surveying intern qualifications--Board to establish criteria. Any applicant for enrollment as a land surveying intern shall provide evidence satisfactory to the board that the applicant has graduated from an accredited surveying or engineering curriculum, or substantially similar experience acceptable to the board and has passed an examination. The examination may be taken during the applicant's senior year of study or at such time as may be determined by the board. The board shall promulgate rules pursuant to chapter 1-26 to establish education, experience, and examination criteria.

Source: SL 1999, ch 195, § 28.



§ 36-18A-29 Land surveyor qualifications--Board to establish criteria.

36-18A-29. Land surveyor qualifications--Board to establish criteria. Any applicant for licensure as a land surveyor shall provide the following evidence satisfactory to the board:

(1) Graduation from an accredited engineering or land surveying college, university, or technical program with a minimum of twenty credit hours of surveying curriculum, or substituted experience, in whole or part, acceptable to the board;

(2) Completion of the minimum number of years of diversified surveying experience under the supervision of a licensed land surveyor; and

(3) Successful completion of examinations.

The board shall promulgate rules pursuant to chapter 1-26 to establish education, experience, and examination criteria.

Source: SL 1999, ch 195, § 29.



§ 36-18A-30 Landscape architect qualifications--Certification by Council of Landscape Architectural Registration Boards in lieu of qualifications--Board to establish criteria.

36-18A-30. Landscape architect qualifications--Certification by Council of Landscape Architectural Registration Boards in lieu of qualifications--Board to establish criteria. Any applicant for licensure as a landscape architect shall provide the following evidence satisfactory to the board:

(1) Graduation from an accredited program of landscape architecture;

(2) Completion of a council record from the Council of Landscape Architectural Registration Boards; and

(3) Successful completion of examinations.

The board may qualify an applicant who holds a certification issued by the Council of Landscape Architectural Registration Boards in lieu of the qualifications listed in this section. The board shall promulgate rules, pursuant to chapter 1-26, to establish education, experience, and examination criteria.

Source: SL 1999, ch 195, § 30.



§ 36-18A-31 Petroleum release assessor or remediator--Qualifications--Board to establish criteria.

36-18A-31. Petroleum release assessor or remediator--Qualifications--Board to establish criteria. Any applicant for licensure as a petroleum release assessor or remediator shall provide the following evidence satisfactory to the board:

(1) Completion of education and experience requirements; and

(2) Successful completion of examinations.

The board shall promulgate rules pursuant to chapter 1-26 to establish education, experience, and examination criteria.

Source: SL 1999, ch 195, § 31.



§ 36-18A-32 Oral interview--Failure to provide information as grounds for disciplinary action--Interpretation of experience and education.

36-18A-32. Oral interview--Failure to provide information as grounds for disciplinary action--Interpretation of experience and education. The board may require the applicant to appear for an oral interview if there are questions as to the depth, extent, and quality of any experience. Failure to supply additional evidence or information within thirty days from the date of a written request from the board, or failure to appear before the board if an appearance is requested, may be considered cause for disciplinary action or disapproval of an application. The board shall interpret qualifying experience and education according to the following:

(1) Qualifying experience is diversified, general practice experience of a progressive degree of difficulty, magnitude, and responsibility under proper professional guidance and supervision of licensed persons;

(2) For partially completed work in accredited or approved degree granting curriculums, education credit of three-fourths of a year may be allowed for each thirty semester hours of study. For work in vocational or trade schools, education credit of one-half of a year may be allowed for each thirty semester hours of study;

(3) Education from foreign schools shall be evaluated with accredited programs in the United States, and experience in foreign employment under licensed persons shall be evaluated by the board;

(4) Qualifying experience under proper professional guidance and supervision of licensed persons gained in work experience with governmental agencies, the military, construction, sales, and industry requiring the application of skills normally taught in the schools of engineering, science, architecture, or land surveying may be evaluated by the board. The board shall give credit for experience as warranted;

(5) Teaching at the junior year level and above of engineering, science, architectural, landscape architectural, and land surveying courses in accredited or approved curriculums is acceptable experience for a maximum of one year.
Source: SL 1999, ch 195, § 32.



§ 36-18A-33 Examination requirements--Fees.

36-18A-33. Examination requirements--Fees. The board shall admit to examination any candidate who pays a fee, not to exceed two hundred dollars, established by the board and submits an application with evidence satisfactory to the board that the applicant satisfies the necessary education and experience requirements. The board may require an applicant for licensure or a current licensee to take an examination as it deems necessary to determine that person's professional minimum competency. Upon approval of examination applications, examination fees may be paid by the applicant directly to a national vendor or third party. The board may hold membership in and be represented at national councils or organizations of professional practices licensed under this chapter and may pay the appropriate membership fees. The board may allow proctoring of examinations for approved candidates at out-of-state or overseas sites by administrators of national council member boards. The board may accept candidates to be proctored in this state from other national council member boards. A take-home questionnaire based on statutes and rules and related to professionalism and ethics may also be required. The board shall promulgate rules, pursuant to chapter 1-26, to establish application, examination, and proctor fees for all examinations. No fee may exceed one thousand dollars.

Source: SL 1999, ch 195, § 33; SL 2009, ch 184, § 4.



§ 36-18A-34 Notice of results--Reexamination--Fees.

36-18A-34. Notice of results--Reexamination--Fees. The board shall notify each applicant of the results of the examination and those entitled to licensure or enrollment. If an applicant fails the examination and the applicant's application is still current, subsequent reexaminations may be granted upon payment of a fee. The board shall promulgate rules, pursuant to chapter 1-26, to establish reexamination fees, not to exceed two hundred dollars, for all licensure and enrollment applicants.

Source: SL 1999, ch 195, § 34; SL 2009, ch 184, § 5.



§ 36-18A-35 Comity licensure.

36-18A-35. Comity licensure. The board may give comity consideration to any person who holds a current and valid license issued to that person for active practice by the proper authority in any state or territory of the United States, the District of Columbia, or any foreign country, based on requirements that do not conflict with the provisions of this chapter and were of a standard not lower than that specified in the applicable licensure act in effect in this state at the time such license was issued. An applicant may be required to take examinations as the board deems necessary to determine the applicant's competency. A comity applicant for landscape architecture shall hold a current and valid certification from the Council of Landscape Architectural Registration Boards to be eligible for comity licensure. The board shall promulgate rules, pursuant to chapter 1-26, to set the application fee for licensure by comity. The fee may not exceed two hundred dollars.

Source: SL 1999, ch 195, § 35; SL 2009, ch 184, § 6.



§ 36-18A-36 License issued to successful applicant.

36-18A-36. License issued to successful applicant. The board shall grant a license to any applicant as a professional engineer, architect, land surveyor, landscape architect, petroleum release assessor or remediator, or for any two or more of these titles who has met the requirements of this chapter.

Source: SL 1999, ch 195, § 36.



§ 36-18A-37 Display of license in place of business--Replacement license.

36-18A-37. Display of license in place of business--Replacement license. The license shall be displayed in a conspicuous place in the licensee's principal office, place of business, or place of employment within the state. A duplicate license to replace a lost, destroyed, or mutilated license shall be issued upon payment of a fee established by the board pursuant to chapter 1-26.

Source: SL 1999, ch 195, § 37; SL 2016, ch 195, § 4.



§ 36-18A-38 Practice permitted recipient of license--Use of titles--License as evidence.

36-18A-38. Practice permitted recipient of license--Use of titles--License as evidence. The recipient of a license issued under this chapter may practice engineering, architecture, land surveying, landscape architecture, petroleum release assessment, or petroleum release remediation and use the appropriate title professional engineer, architect, land surveyor, landscape architect, petroleum release assessor, or petroleum release remediator. A licensee may use a title either with or without prefixing the word, licensed or registered. No licensee may practice a profession or use a title unless the license specifically permits such practice and usage. An unrevoked and unexpired license issued as provided in this chapter is presumptive evidence in all courts and places that the person named is legally licensed.

Source: SL 1999, ch 195, § 38.



§ 36-18A-39 Expiration and biennial renewal of licenses--Continuing professional education.

36-18A-39. Expiration and biennial renewal of licenses--Continuing professional education. A license expires two years after the date of issuance and becomes invalid on that date unless renewed by that date. Any professional engineer, architect, land surveyor, landscape architect, or petroleum release assessor or remediator licensed under this chapter who desires to continue to practice or offer to practice the licensee's profession shall:

(1) Pay the renewal fee, not to exceed two hundred dollars, established by the board in rules promulgated pursuant to chapter 1-26; and

(2) Successfully complete all continuing professional development requirements established by the board or make a showing of good cause why the licensee was unable to comply with such requirements.

The board shall promulgate rules, pursuant to chapter 1-26, to establish continuing professional education and development criteria.

Source: SL 1999, ch 195, § 39; SL 2009, ch 184, § 7.



§ 36-18A-40 Failure to complete continuing professional development requirements as grounds for nonrenewal--Inactive or retired status.

36-18A-40. Failure to complete continuing professional development requirements as grounds for nonrenewal--Inactive or retired status. The board may decline to renew a license if an applicant has not completed continuing professional development requirements. A license for a two-year period shall be issued upon completion of the requirements. The board may provide, by rules promulgated pursuant to chapter 1-26, for the inactive or retired status of a person who has been duly licensed under this chapter and who chooses to relinquish or not to renew a license.

Source: SL 1999, ch 195, § 40.



§ 36-18A-41 Advance notice by board of expiration of license, professional development requirements, and fees.

36-18A-41. Advance notice by board of expiration of license, professional development requirements, and fees. The board shall notify by mail any person licensed under this chapter of the date of expiration of the license, the requirement of professional development hours, and the amount of the fee required for renewal. The notice shall be mailed to the last known address of the licensee at least one month in advance of the date of expiration of the license. A licensee shall notify the board of any address changes.

Source: SL 1999, ch 195, § 41.



§ 36-18A-42 Reinstatement of expired license or request for inactive status--Time limits--Requirements for reinstatement.

36-18A-42. Reinstatement of expired license or request for inactive status--Time limits--Requirements for reinstatement. A person or business entity may reinstate an expired license or request inactive status within three years after a license's date of expiration if the person or business entity is otherwise qualified. The fee for the reinstatement of the license or requesting inactive status after it has expired shall be increased by an amount to be determined by the board in rules promulgated pursuant to chapter 1-26. A person requesting reinstatement of an expired or inactive license shall complete the requirements for continuing professional development and any reexaminations and pay any penalty fees. If a person or business entity fails to reinstate an expired license or request inactive status within the three years after the date of expiration, all relevant files shall be destroyed. A person or business entity requesting licensure after three years shall submit an application for a new license. A person or business entity shall retain the person's or business entity's original license number.

Source: SL 1999, ch 195, § 42; SL 2007, ch 219, § 12.



§ 36-18A-43 Request for inactive or retired status--Fee.

36-18A-43. Request for inactive or retired status--Fee. Any licensed person may request that the person's license be placed on inactive or retired status. A fee, not to exceed two hundred dollars, to place files on inactive or retired status shall be determined by the board in rules promulgated pursuant to chapter 1-26. Failure to render any fees required for inactive or retired status shall result in the automatic termination of inactive or retired status. The request for files to be placed on inactive or retired status may be denied by the board. No person may practice or offer to practice while that person's files are inactive or retired.

Source: SL 1999, ch 195, § 43; SL 2009, ch 184, § 8.



§ 36-18A-44 Seal of licensees--Contents--Signature--Certain persons prohibited from using seal.

36-18A-44. Seal of licensees--Contents--Signature--Certain persons prohibited from using seal. Any licensed professional engineer, architect, land surveyor, and landscape architect shall use an appropriate seal. The seal shall contain the following information:

(1) The name, South Dakota;

(2) Licensee's name;

(3) License number; and

(4) The appropriate title or combination of titles: Professional Engineer, Architect, Land Surveyor, Landscape Architect.

The seal shall be legible and shall have an outer circle with a diameter measuring at least one inch and no greater than two inches and an inner circle with a diameter measuring five-eighths of the diameter of the outer circle. Titles may be prefixed with the words, Licensed or Registered. The seal may be an embossed seal, a rubber stamp, a computer-generated seal, or other facsimile found acceptable to the board. The licensee's signature and the date shall be adjacent to or across the seal. Petroleum release assessors and remediators, or interns, may not use a seal.

Source: SL 1999, ch 195, § 44; SL 2007, ch 219, § 13; SL 2016, ch 196, § 1.



§ 36-18A-45 Seal, signature, and date as certification that work done by licensee--Documents on which seal required.

36-18A-45. Seal, signature, and date as certification that work done by licensee--Documents on which seal required. The application of the licensee's seal and signature and the date constitutes certification that the work on which it was applied was done by the licensee or under the licensee's responsible charge. The seal, signature, and date shall be placed in such a manner that can be legibly reproduced on the following:

(1) All originals, copies, tracings, electronic submittals, or other reproductions of all final drawings, specifications, reports, plats, plans, land surveys, design information, and calculations prepared by the licensee or under the licensee's responsible charge when presented to a client or any public or governmental agency. A licensee may not review or check technical submissions of another licensed professional or unlicensed person and seal the documents as the licensee's own work;

(2) Preliminary work shall contain a note that the submittal is Not for Construction, Preliminary, or other such explanation that it is not final; and

(3) In the case of documents for projects which involve multiple licensees of more than one technical profession, the title or index sheet shall be sealed, signed, and dated by the prime professional in responsible charge of coordinating the various technical professions involved in the project. In addition, each sheet shall be sealed, signed, and dated by the licensee or licensees who prepared or who are in responsible charge of that sheet.
Source: SL 1999, ch 195, § 45; SL 2007, ch 219, § 14; SL 2016, ch 196, § 2.



§ 36-18A-45.1 Digital signatures.

36-18A-45.1. Digital signatures. Each drawing, report, or document that is signed and sealed using a digital signature shall have an electronic authentication process attached to or logically associated with the electronic document. The licensee's use of a digital signature is optional and, if used, shall be:

(1) Unique to the licensee;

(2) Capable of verification;

(3) Under the sole control of the licensee using it; and

(4) Linked to a document in such a manner that the digital signature is invalidated if any data in the document is changed.

A digital signature that uses a process approved by the board is presumed to meet the criteria provided in this section. Any hard copy printed from the transmitted electronic file shall bear the facsimile of the signature and seal and shall be a confirmation that the electronic file was not altered after the initial digital signing of the file. Any alterations to the file shall cause the facsimile of the signature to be voided.

Source: SL 2007, ch 219, § 15; SL 2016, ch 196, § 3.



§ 36-18A-46 Construction administration services to be provided by architect or engineer.

36-18A-46. Construction administration services to be provided by architect or engineer. No person other than an architect may provide construction administration services on an architecture portion of a project that is not exempt pursuant to § 36-18A-2. No person other than a professional engineer may provide construction administration services on an engineering portion of a project that is not exempt pursuant to § 36-18A-3. The architect or professional engineer of record, or another designated architect or professional engineer without conflict of interest, shall provide a written report of observed deficiencies or variations from the submitted plans and specifications to the building official, owner, and builder before project completion. The board may promulgate rules pursuant to chapter 1-26 to establish construction administration services criteria including coordinating and prime professional criteria for persons licensed by the board.

Source: SL 1999, ch 195, § 46; SL 2016, ch 195, § 5.



§ 36-18A-46.1 Completion of work--Successor licensee--Nonprofessional services.

36-18A-46.1. Completion of work--Successor licensee--Nonprofessional services. If a licensee in responsible charge of the work is unavailable to complete the work, a successor licensee may take responsible charge by performing all professional services to include developing a complete design file with work or design criteria, calculations, code research, and any necessary and appropriate changes to the work. The nonprofessional services, such as drafting, need not be redone by the successor licensee but shall clearly and accurately reflect the successor licensee's work. The burden is on the successor licensee to show compliance. The successor licensee shall sign, date, and seal all original documents. The successor licensee shall have control of and responsibility for the work product and the signed and sealed originals of all documents.

Source: SL 2007, ch 219, § 16; SL 2016, ch 195, § 6.



§ 36-18A-47 Firm or office to have appropriately licensed person in charge.

36-18A-47. Firm or office to have appropriately licensed person in charge. Any office physically located and maintained in this state to offer engineering, architectural, land surveying, landscape architectural, petroleum release assessment, or petroleum release remediation services shall have an appropriately licensed person who is regularly employed in that office and who has responsible charge and direct supervision and control of all professional services. No licensee who renders occasional, part-time, or consulting services to or for an office may be designated as the appropriately licensed person in responsible charge for the professional activities of the office unless a schedule is posted at the office for the public's knowledge and filed with and approved by the board stating when the licensee is physically in the office.

Source: SL 1999, ch 195, § 47; SL 2007, ch 219, § 17.



§ 36-18A-48 Business entity must obtain certificate of authorization--Responsibility for acts of individuals.

36-18A-48. Business entity must obtain certificate of authorization--Responsibility for acts of individuals. Any business entity that desires to practice engineering, architecture, land surveying, landscape architecture, or petroleum release assessment or remediation in this state shall register with the board by making application for a certificate of authorization. A business entity is responsible for the conduct or acts of its agents, employees, officers, partners, members, or managers in respect to any engineering, architecture, land surveying, landscape architecture, petroleum release assessment, or petroleum release remediation services performed or to be executed in this state. No person is relieved of the responsibility for that person's conduct or acts performed by reason of that person's employment by or relationship with a business entity. A licensee who renders occasional, part-time, or consulting services to or for a business entity may not be designated as the person in responsible charge for the professional activities of the business entity.

Source: SL 1999, ch 195, § 48.



§ 36-18A-49 Application for certificate of authorization--Contents.

36-18A-49. Application for certificate of authorization--Contents. A business entity or office desiring a certificate of authorization or renewal shall file a written application with the board which shall contain the following:

(1) The names, license numbers, and profession of all employees or sole proprietors of the business entity or office who are duly licensed to practice engineering, architecture, land surveying, landscape architecture, petroleum release assessment, or petroleum release remediation in this state and who are or will be in responsible charge of any professional services in this state by the business entity or office;

(2) A statement from the business entity that the board office will be notified in writing within thirty days after the effective date of any change;

(3) A statement by a licensed person who works for the business entity or office that the business entity or office will not permit the performance of any professional service, as defined in this chapter, by any person of the business entity or office unless the person is licensed under this chapter; and

(4) All other information the board may deem necessary as promulgated by rule pursuant to chapter 1-26.
Source: SL 1999, ch 195, § 49; SL 2007, ch 219, § 18.



§ 36-18A-50 Issuance of certificate of authorization--Certificate not transferable--Exempt business.

36-18A-50. Issuance of certificate of authorization--Certificate not transferable--Exempt business. The board shall issue a certificate of authorization or a renewal to a business entity or office upon receipt of an application for a certificate of authorization and a fee as set by the board pursuant to chapter 1-26 unless the board finds an error in the application or that any facts exist which would entitle the board to suspend or revoke the certificate if issued to the applicant. The certificate of authorization is not transferable. A certificate of authorization is not required for any exempt business.

Source: SL 1999, ch 195, § 50; SL 2007, ch 219, § 19.



§ 36-18A-51 Business to report changes in information supplied on application--Time limit.

36-18A-51. Business to report changes in information supplied on application--Time limit. The business entity shall file with the board a written report of any change in the information submitted on the application that occurs during the term of the certificate of authorization. The business entity shall report the change within thirty days after the effective date of the change. Failure to provide the report constitutes grounds for the board to suspend or revoke the certificate of authorization.

Source: SL 1999, ch 195, § 51.



§ 36-18A-52 General provisions applicable to business entities.

36-18A-52. General provisions applicable to business entities. The provisions with respect to issuance, expiration, renewal, and reissuance of the certificate of licensure of persons contained in this chapter apply to certificates of authorization issued to business entities under the provisions of this chapter. A business entity is subject to disciplinary proceedings and penalties, and certificates of authorization are subject to suspension or revocation for cause, in the same manner and to the same extent as is provided with respect to individuals and their certificates of licensure in this chapter. The terms, licensee and certificate of licensure, as used in this chapter, apply to any business entity holding a certificate of authorization issued under this chapter and to such certificate of authorization.

Source: SL 1999, ch 195, § 52.



§ 36-18A-53 Employee not responsible for corporate violations--Exception.

36-18A-53. Employee not responsible for corporate violations--Exception. A violation of any of the provisions of this chapter by a business entity is not grounds for the revocation, suspension, or refusal to renew a license of an individual employee of the business entity unless the board finds that the employee was a party to the violation.

Source: SL 1999, ch 195, § 53.



§ 36-18A-54 Board inquiries and investigation of violations--Report and prosecution.

36-18A-54. Board inquiries and investigation of violations--Report and prosecution. The board shall inquire into the identity of any person alleged to be engaging in the unlawful practice of engineering, architecture, land surveying, landscape architecture, petroleum release assessment, or petroleum release remediation. The board shall investigate alleged violations of the provisions of this chapter, and report to the proper state's attorney or the attorney general any person or case that in the judgment of the board warrants prosecution. The attorney general or the several state's attorneys may prosecute violations of this chapter in the name or on behalf of the board.

Source: SL 1999, ch 195, § 54.



§ 36-18A-55 Board authorized to administer oaths, subpoena witnesses--Court order to compel compliance.

36-18A-55. Board authorized to administer oaths, subpoena witnesses--Court order to compel compliance. When investigating alleged violations, the board may administer oaths to witnesses appearing before the board, subpoena licensees as witnesses and compel their attendance, and require the submittal of plans, specifications, books, records, papers, and other documents. If a licensee refuses to obey any subpoena, or refuses to testify or produce any materials required, the board may take disciplinary action or present its petition to the court of the county in which the licensee resides, and the court may enter a suitable order compelling compliance with the provisions of this chapter and imposing such other terms and conditions as the court may deem suitable. The board may also summon nonlicensees as witnesses and request their attendance, and request the submittal of plans, specifications, books, records, papers, and other documents. If a nonlicensee refuses to cooperate, testify, or produce any materials requested, the board may petition the court of the county in which the nonlicensee resides, and the court may enter a suitable order compelling compliance with the provisions of this chapter and imposing such other terms and conditions as the court may deem suitable.

Source: SL 1999, ch 195, § 55.



§ 36-18A-56 Proof of injury not necessary for board action on certain violations.

36-18A-56. Proof of injury not necessary for board action on certain violations. The board may take action without proof of actual injury on the following violations:

(1) Has violated any statute, rule, or order that the board has issued or is empowered to enforce;

(2) Has engaged in conduct or acts that are fraudulent, deceptive, or dishonest whether or not the conduct or acts relate to professional practice;

(3) Has engaged in conduct or acts that are negligent, incompetent, reckless, or otherwise in violation of established standards related to that person's professional practice;

(4) Has been convicted of or has pleaded guilty or nolo contendere to a felony, whether or not the person admits guilt, or has been shown to have engaged in acts or practices tending to show that the applicant or licensee is incompetent or has engaged in conduct reflecting adversely on the person's ability or fitness to engage in that person's professional practice. A copy of the record of conviction or plea of guilty or nolo contendere is conclusive evidence;

(5) Has employed fraud or deception in obtaining a license or renewal of a license or in passing all or a portion of the examination;

(6) Has had that person's professional license, registration, certificate, right to examination, or other similar rights to practice revoked, suspended, canceled, given probation, limited, censured, reprimanded, or not renewed for cause in any state or territory of the United States, the District of Columbia, or in any foreign country;

(7) Failed to meet any requirement for issuance or renewal of the person's license or certificate;

(8) Has used or attempted to use as that person's own the certificate or seal of another;

(9) Has used or attempted to use an expired, suspended, or revoked license;

(10) Has placed that person's seal or signature to a plan, specification, report, plat, or other technical submission or document not prepared by that person or under that person's responsible charge;

(11) Aided or assisted another person in violating any provision of this chapter or the rules pertaining to this chapter;

(12) Failed to promptly and appropriately provide information requested by the board as a result of a formal or informal complaint to the board which would indicate a violation of this chapter;

(13) Has provided false testimony or information to the board;

(14) Failed to report known violations of this chapter;

(15) Has engaged in the use of untruthful or improbable statements in advertisements;

(16) Failed to complete continuing professional development requirements set by the board;

(17) Made misleading or untruthful representations in advertisements or published materials;

(18) Falsely used any title, figures, letters, or descriptions to imply licensure;

(19) Is habitually intoxicated or is addicted to the use of alcohol or illegal drugs;

(20) Has committed an act, engaged in conduct, or committed practices that may result in an immediate threat to the public; or

(21) Has provided professional services in technical areas not covered by that person's license or competency.
Source: SL 1999, ch 195, § 56; SL 2005, ch 199, § 50.



§ 36-18A-57 Disciplinary remedies available to board.

36-18A-57. Disciplinary remedies available to board. If the board determines that a person or business entity is in violation of this chapter, the board may take the following actions:

(1) Deny an application;

(2) Suspend, temporarily suspend, revoke, or refuse to renew an enrollment or license;

(3) Place on probation, condition, or limit a licensee's practice;

(4) Reimburse the board for expenses, fine, censure, or reprimand a person or business entity;

(5) Refuse to permit a person to sit for examination or refuse to release a person's examination scores;

(6) Require a person to sit for a reexamination; and

(7) Pursue legal actions against a person or business entity that is not licensed to offer or render practices covered by this chapter.
Source: SL 1999, ch 195, § 57.



§ 36-18A-58 Additional remedies.

36-18A-58. Additional remedies. In lieu of or in addition to any disciplinary remedy provided in § 36-18A-57 or civil remedy provided in § 36-18A-61, the board may require, as a condition of continued licensure, termination of suspension, reinstatement of license, examination, or release of examination grades, that the person:

(1) Submit to a qualifying review of the person's ability, skills, or quality of work. The person may be required to attend remedial education courses; and

(2) Complete to the satisfaction of the board continuing professional education courses as the board may specify by rule or order, pursuant to chapter 1-26.
Source: SL 1999, ch 195, § 58.



§ 36-18A-59 Proceedings for revocation or suspension of license.

36-18A-59. Proceedings for revocation or suspension of license. Proceedings for the revocation or suspension of a license shall be conducted pursuant to chapter 1-26 and rules promulgated pursuant to this chapter.

Source: SL 1999, ch 195, § 59.



§ 36-18A-60 Findings and actions of board subject to appeal.

36-18A-60. Findings and actions of board subject to appeal. The findings and actions of the board on disciplinary matters shall be subject to appeal as provided by chapter 1-26 and rules promulgated pursuant to this chapter.

Source: SL 1999, ch 195, § 60.



§ 36-18A-61 Civil remedies available to board.

36-18A-61. Civil remedies available to board. Any person who has violated any provision of this chapter or any rule promulgated pursuant to this chapter, is subject to the following penalties:

(1) Administrative fine:

(a) Licensed person: Any person licensed by the board who violates any provision of this chapter is liable for an administrative fine not to exceed two thousand dollars for each offense;

(b) Licensed business entity: Any business entity permitted to practice by the board that violates any provision of this chapter is liable for an administrative fine not to exceed five thousand dollars for each offense.
An administrative fine not paid within sixty days from the date of the order imposing the fine may be enforced by an action in the appropriate county circuit court. Any person aggrieved by an order under this subdivision may make an appeal pursuant to chapter 1-26;

(2) Injunction: If the board deems it necessary for the public safety, it may bring an action in the name of the state in the circuit court in any county in which jurisdiction is proper to enjoin the act, practice, or violation and to enforce compliance with this chapter or any rule promulgated pursuant to this chapter. Upon showing that a person has engaged in an otherwise unauthorized act or practice, a permanent or temporary injunction, or restraining order, or other appropriate relief shall be obtained against the person to prohibit the continuation of the unauthorized act or practice. If a person has caused a structure to be designed, constructed, or built by engaging in an unauthorized act or practice, a permanent or temporary injunction or restraining order, or other appropriate relief, shall be obtained against the project prohibiting the use and occupancy of any structure. For purposes of injunctive relief under this subdivision, irreparable harm exists if the board shows that a person has engaged in an act or practice constituting the unauthorized use of a title, words, figures, or sign implying licensure, or a violation of a statute, rule, or order that the board has issued or is empowered to enforce;

(3) Cease and desist order: The board may issue and have served upon a person an order requiring the person to cease and desist from any unauthorized practice or act which is in violation of this chapter or any rule promulgated pursuant to this chapter. The cease and desist order shall give reasonable notice of the rights of the person to request a hearing pursuant to chapter 1-26 and shall state the reasons for the entry of the order.
Source: SL 1999, ch 195, § 61.



§ 36-18A-62 Service of cease and desist order.

36-18A-62. Service of cease and desist order. Service of the order is effective if the order is served on the person or counsel of record personally or by certified mail to the most recent address provided to the board for the person or counsel of record. Unless otherwise agreed by the board and the person requesting the hearing, the hearing shall be held no later than ninety days after the request for the hearing is received by the board.

Source: SL 1999, ch 195, § 62.



§ 36-18A-63 Report issued after hearing--Further order.

36-18A-63. Report issued after hearing--Further order. The board or administrative law judge shall issue a report within thirty days of the close of the contested case hearing record. Within thirty days after the report and any exceptions to it, the board shall issue a further order vacating, modifying, or making permanent the cease and desist orders as the facts require.

Source: SL 1999, ch 195, § 63.



§ 36-18A-64 Order becomes final if no hearing requested--Other remedies not precluded.

36-18A-64. Order becomes final if no hearing requested--Other remedies not precluded. If no hearing is requested within the thirty days of service of the order, the order becomes final and remains in effect until it is modified or vacated by the board. If the person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the person is in default and the proceeding may be determined against that person upon consideration of the cease and desist order, the allegations of which may be considered to be true. Action taken pursuant to this section does not relieve a person from criminal prosecution by a competent authority or from disciplinary action by the board with respect to the person's license, registration, certification, application for examination, or renewal.

Source: SL 1999, ch 195, § 64.



§ 36-18A-65 Prohibited acts--Violation as Class 2 misdemeanor.

36-18A-65. Prohibited acts--Violation as Class 2 misdemeanor. No person may:

(1) Practice, or offer to practice, the professions of engineering, architecture, land surveying, landscape architecture, petroleum release assessment, or petroleum release remediation in this state without being licensed or exempt in accordance with the provisions of this chapter;

(2) Use or employ the title of architect, landscape architect, land surveyor, professional engineer, petroleum release assessor, or petroleum release remediator with or without qualifying adjectives without being licensed in accordance with the provisions of this chapter;

(3) Use any other words, letters, or figures indicating or intending to imply that the person is a professional engineer, architect, land surveyor, landscape architect, petroleum release assessor, or petroleum release remediator without being licensed in accordance with the provision of this chapter;

(4) Present or attempt to use the certificate of licensure or seal of another, or affix a professional engineer's, architect's, land surveyor's, or landscape architect's seal on any plans, specifications, drawings, or other technical submittals which have not been prepared by that person or under that person's responsible charge and direct personal supervision;

(5) Present any false or forged evidence of any kind to the board in obtaining a certificate of licensure;

(6) Falsely impersonate any other licensee;

(7) Attempt to use an expired, suspended, or revoked license;

(8) Knowingly allow person's name or seal to be used upon plans or work not actually performed by that person or under that person's responsible charge and direct supervision; or

(9) By act of commission or omission, violate any of the provisions of this chapter.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1999, ch 195, § 65.



§ 36-18A-66 Prohibited acts--Repeated violation as Class 1 misdemeanor.

36-18A-66. Prohibited acts--Repeated violation as Class 1 misdemeanor. No person may:

(1) Accept or contract to receive, directly or indirectly, any commission, percentage, gift, or other item of value for that person's influence in securing a contract or approving the performance of a contract, from any manufacturer, agent, or vendor of any material of any sort used or recommended to be used in the construction of any project for the plans or construction of which any person is employed; or

(2) Give or offer to give to any person any commission, percentage, gift, or other item of value for that person's influence in securing a contract or approving the performance of a contract or supplying any material of any sort which may be for consideration in the construction of any project. A violation of this section is a Class 2 misdemeanor for the first offense and a Class 1 misdemeanor for the second or any subsequent offense.
Source: SL 1999, ch 195, § 66.



§ 36-18A-67 Fee to reimburse board for costs.

36-18A-67. Fee to reimburse board for costs. The board may impose a fee to reimburse the board for all or part of the cost of proceedings resulting in disciplinary action authorized by this chapter, the imposition of civil penalties, or the issuance of a cease and desist order. The fee may be imposed if the board shows a person has committed an act or engaged in unauthorized practice, including the unauthorized use of a title, words, figures, or signs implying licensure, or has violated a statute, rule or order of the board. The costs include the amount paid by the board for services from attorney fees, investigators, court reporters, witnesses, expert witnesses, reproduction of records, board members' per diem compensation, board staff time, and expense incurred by board members and staff.

Source: SL 1999, ch 195, § 67.



§ 36-18A-68 Limitation on liability of licensed professionals--Exception.

36-18A-68. Limitation on liability of licensed professionals--Exception. A professional engineer, architect, land surveyor, landscape architect, petroleum release assessor, or petroleum release remediator is not liable for the safety of persons or property on or about a construction project site, or for the construction techniques, procedures, sequences, and schedules, or for the conduct, action, errors, or omissions of any construction contractor, subcontractor, construction manager, or material supplier, their agents or employees, unless that person assumes responsibility therefor by contract or by that person's actual conduct. This section does not relieve a professional engineer, architect, land surveyor, landscape architect, petroleum release assessor, or petroleum release remediator from liability for that person's negligence in design work.

Source: SL 1999, ch 195, § 68.



§ 36-18A-69 Contracts in violation unenforceable.

36-18A-69. Contracts in violation unenforceable. Any contract, written or oral, for engineering, architectural, land surveying, landscape architectural, petroleum release assessment, or petroleum release remediation services made by any person in violation of any provision of this chapter is unenforceable as to such services. It is a complete defense to any action to enforce payment for any services, if the party contracting for services proves that the person rendering or offering to render services was not at the time such services were offered or rendered, legally authorized to contract for such services.

Source: SL 1999, ch 195, § 69.



§ 36-18A-70 Plans, specifications, plats and submissions in violation unacceptable.

36-18A-70. Plans, specifications, plats and submissions in violation unacceptable. No public officer or employee, as defined in subdivisions 22-1-2(37) and (39), charged with the authority or responsibility of approving or accepting plans, specifications, plats, or any other technical submissions, may accept or approve such plans, specifications, plats, or technical submissions which have been prepared in violation of this chapter.

The building official shall require the owner to engage and designate an architect or professional engineer who shall act as the architect or professional engineer of record on projects that are not exempt. If the circumstances require, the owner may designate a substitute architect or professional engineer of record who shall perform all of the duties required of the original architect or professional engineer of record. The building official shall be notified in writing by the owner if the architect or professional engineer of record is changed or is unable to continue to perform the duties. The architect or professional engineer of record is responsible for reviewing and coordinating all submittal documents prepared by others, including deferred submittal items, for compatibility with the design of the building. A building permit issued with respect to technical submissions which do not conform with the requirements of this chapter are invalid.

Source: SL 1999, ch 195, § 70.



§ 36-18A-71 Register of deeds not to record land survey documents which do not contain signature, seal and date.

36-18A-71. Register of deeds not to record land survey documents which do not contain signature, seal and date. No register of deeds of any county may file or record any map, plat, survey, or other technical submissions within the definition of land surveying which does not have impressed thereon and affixed thereto the personal signature, seal, and date of a land surveyor by whom or under whose responsible charge and direct personal supervision the map, plat, survey, or other technical submissions were prepared.

Source: SL 1999, ch 195, § 71.



§ 36-18A-72 Board to establish procedures and standards for certification of environmental technical services.

36-18A-72. Board to establish procedures and standards for certification of environmental technical services. The board may promulgate rules, pursuant to chapter 1-26, regarding procedures and standards for certifying those who perform environmental technical services relative to site assessment, remedial investigations, and corrective actions necessary to remediate water or soil contaminated with a regulated substance and to establish fees to support this activity. Procedures and requirements may be promulgated by rule for determining eligibility, denial, suspension, and revocation of certification. Standards may include more than one level of certification for persons and business entities, any combination of academic background, professional experience, testing, or other technical professional licenses. Any person or business entity who practices without certification pursuant to this section is guilty of a Class 1 misdemeanor.

Source: SL 1999, ch 195, § 72.



§ 36-18A-73 Certification required for environmental technical services--Violation as misdemeanor.

36-18A-73. Certification required for environmental technical services--Violation as misdemeanor. No person or business entity may perform environmental technical services without certification. A violation of this section is a Class 1 misdemeanor.

Source: SL 1999, ch 195, § 73.



§ 36-18A-74 Continuation of licenses and enrollments issued under chapter 36-18 .

36-18A-74. Continuation of licenses and enrollments issued under chapter 36-18. All licenses and enrollments in effect on July 1, 1999, and issued pursuant to chapter 36-18, are continued for the balance of the term for which last issued.

Source: SL 1999, ch 195, § 75.



§ 36-18A-75 Certain activities of golf course designers authorized--"Golf course designer" defined.

36-18A-75. Certain activities of golf course designers authorized--"Golf course designer" defined. Nothing in this chapter prohibits any person from engaging in the practice of, or offering to engage in practice as, a golf course designer. For purposes of this section, the term, golf course designer, means a person who performs professional services such as consultation, investigation, reconnaissance, research, design, preparation of drawings and specifications, and responsible supervision, if the predominant purpose of such service is the design of a golf course.

Source: SL 2001, ch 207, § 1.



§ 36-18A-76 Limitation on liability of architects and engineers related to services provided upon request of official following disaster or catastrophic event.

36-18A-76. Limitation on liability of architects and engineers related to services provided upon request of official following disaster or catastrophic event. No architect or engineer may be held liable for personal injury, wrongful death, property damage, or other loss related to any architectural, structural, electrical, mechanical, or other professional design service provided by the architect or engineer, voluntarily or without compensation, at the request or approval of a national, state, or local public official in response to a declared national, state, or local emergency caused by a tornado, fire, explosion, collapse or other similar disaster or catastrophic event. This section applies to services rendered within ninety days following the end of the declared emergency, disaster, or catastrophic event unless extended by executive order of the Governor. Limited liability under this section does not apply if the injury, death, or damage is the result of gross negligence or willful or wanton misconduct. For the purposes of this section compensation does not include reimbursement for expenses.

Source: SL 2017, ch 177, § 1.






Chapter 19 - Funeral Directors, Embalmers And Funeral Establishments

§ 36-19-1 Definition of terms.

36-19-1. Definition of terms. Terms used in this chapter mean:

(1) "Board," the Board of Funeral Service;

(1A) "Branch chapel," a separate facility with a visitation room or chapel where no embalming is permitted that is owned by, a subsidiary of, or otherwise financially connected to or controlled by a licensed funeral establishment;

(2) "Embalmer," any person engaged in or conducting, or holding the person out as engaged in or conducting, the business of disinfecting, preserving, or both, or attempting to disinfect or preserve, or both, or cremate, dead human bodies, in whole or in part by use of chemicals externally, internally or by other methods, as approved by the department of health;

(3) "Funeral director," any person, partnership, limited liability company, corporation, association, or organization engaged in or conducting or holding that person out as engaged in or conducting, at a funeral establishment, the business of preparing, other than embalming, for burial or disposal, and supervising the burial or disposal of dead human bodies, or who shall, in connection with the person's name or business, use the title, funeral director, undertaker, mortician, or any other title implying that the person is engaged in the business herein described;

(4) "Funeral establishment," any place of business conducted at a specific street address or location devoted to the care and preparation for burial or transportation of dead human bodies;

(5) "Funeral service," those service provided or rendered by an embalmer or funeral director, or both, as set forth in subdivisions (2) or (3) of this section;

(6) "Trainee in funeral service," any person who is engaged in the training of funeral service. However, no person may serve or attempt to serve as such trainee until that person has filed a registration with the board of funeral service as set forth in this chapter.
Source: SDC 1939, § 27.1401; SL 1939, ch 102, § 1; SL 1963, ch 154, § 1; SL 1994, ch 351, § 79; SL 2010, ch 193, § 1.



§ 36-19-2 State Board of Funeral Service--Terms and qualifications of members--Vacancies.

36-19-2. State Board of Funeral Service--Terms and qualifications of members--Vacancies. The State Board of Funeral Service shall include the five professional members who shall be licensed to practice funeral service. The Governor shall appoint the professional members of the board. However, no person may be appointed as a professional member of the board who has not been licensed in this state, as an embalmer and funeral director, or to practice funeral service, for at least five years prior to appointment. The term of office of appointed members is three years. The Governor shall, by appointment, fill any vacancy.

The board shall also include two lay members who are users of the services regulated by the board. The term, lay member who is a user, refers to a person who is not licensed by the board but, where practical, uses the service licensed. The term shall be liberally construed to implement the purpose of this section. The Governor shall appoint the lay members. The lay members shall have the same term of office as other members of the board.

No board member may serve more than three consecutive full terms. However, appointment to fill an unexpired term is not considered a complete term for this purpose. The Governor may stagger the terms to enable the board to have different terms expire each year.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

The board shall also include the secretary of health or the secretary's designee as a nonvoting member.

Source: SDC 1939, § 27.1402; SL 1939, ch 102, § 2; SL 1963, ch 154, § 2; SL 1967, ch 109; SL 1973, ch 2, § 58; SDCL Supp, § 36-19-3.1; SL 1976, ch 234, § 1; SL 2005, ch 199, § 51; SL 2007, ch 213, § 3; SL 2012, ch 16, § 12; SL 2013, ch 176, § 6.



§ 36-19-3 Districts represented by board members.

36-19-3. Districts represented by board members. For the purpose of this chapter this state is hereby divided into five districts, and one professional member of the State Board of Funeral Service shall be appointed as provided in § 36-19-2 from each of the said districts. The first district shall consist of the following counties: Moody, Lake, the portion of McCook east of state highway 81, Minnehaha, Silver Lake, Grandview, Valley and Molan townships in Hutchinson, Turner, Lincoln, Union, Clay, Yankton. The second district shall consist of the following counties: Sanborn, Miner, Hanson, Jerauld, Buffalo, Aurora, Brule, Davison, the portion of McCook west of state highway 81, the remainder of Hutchinson, Douglas, Charles Mix, Bon Homme. The third district shall consist of the following counties: Roberts, Day, Grant, Codington, Clark, Hamlin, Deuel, Brookings, Kingsbury. The fourth district shall consist of the following counties: Marshall, Brown, McPherson, Campbell, Walworth, Edmunds, Spink, Faulk, Potter, Sully, Hughes, Hyde, Hand, Beadle. The fifth district shall consist of the following counties: Bennett, Butte, Corson, Custer, Dewey, Fall River, Gregory, Haakon, Harding, Jackson, Jones, Lawrence, Lyman, Meade, Mellette, Oglala Lakota, Pennington, Perkins, Stanley, Todd, Tripp, Ziebach.

Source: SDC 1939, § 27.1402; SL 1939, ch 102, § 2; SL 1963, ch 154, § 2; SL 1976, ch 234, § 2; SL 1985, ch 15, § 48; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 36-19-3.1 Repealed.

36-19-3.1. Repealed by SL 1976, ch 234, § 3.



§ 36-19-4 Oath of office of appointive members.

36-19-4. Oath of office of appointive members. The appointive members of the State Board of Funeral Service, before entering upon their duties shall respectively take and subscribe the oath required by other state officers, which shall be filed in the Office of the Secretary of State.

Source: SDC 1939, § 27.1403; SL 1939, ch 102, § 3; SL 1945, ch 109; SL 1947, ch 124; SL 1963, ch 154, § 2.



§ 36-19-5 Removal of appointive members from board--Filling of vacancies.

36-19-5. Removal of appointive members from board--Filling of vacancies. The Governor may remove an appointive member of the State Board of Funeral Service for cause, and a member appointed to fill such vacancy caused by death, resignation, or removal shall serve during the unexpired term of his predecessor.

Source: SDC 1939, § 27.1402; SL 1939, ch 102, § 2; SL 1963, ch 154, § 2.



§ 36-19-6 Meetings of board--Quorum.

36-19-6. Meetings of board--Quorum. The State Board of Funeral Service shall meet at least once a year and may also hold special meetings as frequently as the proper and efficient discharge of its duties requires.

Four members constitute a quorum for the transaction of business.

Source: SDC 1939, § 27.1404; SL 1963, ch 154, § 2; SL 1999, ch 196, § 1.



§ 36-19-6.1 Board continued within Department of Health--Records and reports.

36-19-6.1. Board continued within Department of Health--Records and reports. The State Board of Funeral Service shall continue within the Department of Health, and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information, and reports in the form and at such times as required by the secretary of health, except that the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (j); SL 2003, ch 272 (Ex. Ord. 03-1), § 37.



§ 36-19-7 Compensation and expenses of board members, secretary and employees.

36-19-7. Compensation and expenses of board members, secretary and employees. The State Board of Funeral Service may, in accordance with chapter 3-6A, determine the compensation of the secretary and such other assistants as may be necessary to carry out the provisions of this chapter, and of the rules and regulations adopted under it, and may incur such other expenses as may be necessary. The compensation of the members and the other expenses of the board shall be paid out of the fees received from applicants and licensees.

Source: SDC 1939, § 27.1403; SL 1939, ch 102, § 3; SL 1945, ch 109; SL 1947, ch 124; SL 1963, ch 154, § 2; SL 1967, ch 109; revised pursuant to SL 1973, ch 23.



§ 36-19-8 Repealed.

36-19-8. Repealed by SL 1982, ch 16, § 34.



§ 36-19-9 Officers of board--Scope of rules--Bond required of treasurer.

36-19-9. Officers of board--Scope of rules--Bond required of treasurer. The State Board of Funeral Service shall have the power to elect, out of its own number, a president, a vice-president, and secretary-treasurer, and, pursuant to chapter 1-26, promulgate the rules as may be reasonable and proper to:

(1) Establish the minimum physical standards of licensees' funeral establishments;

(2) Regulate the inspection of each funeral establishment;

(3) Establish the educational, training, reciprocity and renewal requirements for licensure;

(4) However, the board may not regulate the method and manner of providing funeral service; and

(5) Conduct investigations and implement disciplinary proceedings.

The treasurer of such board shall give bond in the sum of five thousand dollars with sufficient sureties to be approved by such board, conditioned for the honest and faithful discharge of his duties.

Source: SDC 1939, 27.1403, 27.1405; SL 1939, ch 102, § 3; SL 1945, ch 109; SL 1947, ch 124; SL 1963, ch 154, § 2; revised pursuant to SL 1972, ch 15, § 4; SL 1986, ch 302, § 50.



§ 36-19-10 Seal of board.

36-19-10. Seal of board. The State Board of Funeral Service shall be authorized to adopt and use a common seal.

Source: SDC 1939, § 27.1403; SL 1939, ch 102, § 3; SL 1945, ch 109; SL 1947, ch 124; SL 1963, ch 154, § 2; revised pursuant to SL 1972, ch 15, § 3.



§ 36-19-11 Fees paid to treasurer--Use of fees.

36-19-11. Fees paid to treasurer--Use of fees. All fees collected under the provisions of this chapter shall be paid to the treasurer of the State Board of Funeral Service, to be used for the purpose of defraying its necessary salaries and expenses.

Source: SDC 1939, § 27.1405; SL 1963, ch 154, § 2.



§ 36-19-12 General duties of board with respect to licenses.

36-19-12. General duties of board with respect to licenses. It shall be the duty of the State Board of Funeral Service to examine applicants for licenses as provided by this chapter; to keep all necessary records; receive registrations of trainees in funeral service; to control and issue reciprocal licenses and renewals of all other licenses as provided in this chapter; to revoke or suspend upon proper cause, and to provide hearings in such matters and to investigate any and all complaints originating from the violation of any section or sections of this chapter.

Source: SDC 1939, § 27.1406; SL 1963, ch 154, § 2.



§ 36-19-13 Qualifications of inspector employed by board.

36-19-13. Qualifications of inspector employed by board. No person shall be employed as an inspector by the State Board of Funeral Service unless such person has been licensed in this state as an embalmer and funeral director, and has practiced funeral service, for at least five years prior to his appointment.

Source: SL 1963, ch 154, § 2.



§ 36-19-14 License required to embalm, practice funeral service or maintain establishment.

36-19-14. License required to embalm, practice funeral service or maintain establishment. No person shall embalm any dead human body or practice embalming, or direct or supervise funerals, practice funeral service, or maintain a funeral establishment in the State of South Dakota, without being licensed by the State Board of Funeral Service.

Source: SDC 1939, § 27.1401; SL 1939, ch 102, § 1; SL 1963, ch 154, § 1.



§ 36-19-17 License issued to previously licensed funeral director.

36-19-17. License issued to previously licensed funeral director. Every funeral director who, on July 1, 1963, held a license which had been duly issued under the laws of this state, is entitled to have his license renewed annually upon payment of renewal fees of not to exceed fifty dollars set by the State Board of Funeral Service, by rule promulgated pursuant to chapter 1-26.

Source: SL 1963, ch 154, § 3; SL 1977, ch 300, § 1; SL 1991, ch 311, § 2; SL 2008, ch 191, § 34.



§ 36-19-18 Licenses issued to funeral service trainees.

36-19-18. Licenses issued to funeral service trainees. The State Board of Funeral Service shall provide for registration of trainees for license to practice funeral service. Trainees shall at all times remain registered with the board and shall pay an initial registration fee not to exceed twenty-five dollars set by the State Board of Funeral Service, by rule promulgated pursuant to chapter 1-26.

Source: SL 1963, ch 154, § 3; SL 1967, ch 110; revised pursuant to SL 1972, ch 15, § 3; SL 1977, ch 300, § 2; SL 2008, ch 191, § 35.



§ 36-19-20 Application for license to practice funeral service--Examination.

36-19-20. Application for license to practice funeral service--Examination. Any person desiring to obtain a license to practice funeral service under this chapter shall make application to the State Board of Funeral Service. The application shall contain such information as the board may require and be upon a form prepared by the board. Upon receipt of the application, the board shall fix a date and place for the examination of the applicant of which notice shall be given to the applicant by mail. At such time and place, a designee of the board, a board member, or a board staff member selected by a majority of the board shall proceed to examine the applicant under such rules the board may promulgate pursuant to chapter 1-26.

Source: SDC 1939, § 27.1406; SL 1939, ch 102, § 4; SL 1951, ch 132, § 1; SL 1963, ch 154, § 3; SL 1972, ch 15, § 3; SL 2013, ch 174, § 1.



§ 36-19-21 Age, character and education requirements for funeral service license--Scope of examination.

36-19-21. Age, character and education requirements for funeral service license--Scope of examination. In order to obtain a license in the practice of funeral service, the applicant must be a citizen of the United States or a resident of South Dakota, at least eighteen years of age, of good moral character, have a high school education, and sixty semester hours credit from a college or university, in a course approved by the State Board of Funeral Service, and must have completed one year's course at a school of embalming, accredited by the board, must have completed one year's work as a trainee embalmer-funeral director in this state, and must pass an examination on the following subjects: embalming and care, disposition, and preservation of the bodies of deceased persons; sanitation for the prevention of the spread of infectious or contagious diseases; and local health and sanitation ordinances and regulations relating to mortuary science.

Source: SDC 1939, § 27.1406 as amended by SL 1939, ch 102, § 4; SL 1951, ch 132, § 1; SL 1963, ch 154, § 3; revised pursuant to SL 1972, ch 15, § 4.



§ 36-19-22 Time and place of examination--Minimum grade--Preservation of papers.

36-19-22. Time and place of examination--Minimum grade--Preservation of papers. The examination required by § 36-19-21 shall be held at such times and places as the examining board shall deem most convenient for the applicants for examination, and, in accordance with the rules and regulations of the State Board of Funeral Service. Examination shall be in writing and the applicant must attain a grade of seventy-five per cent on each subject.

All examination papers of all applicants shall be kept on file by such board for a period of three years.

Source: SDC 1939, § 27.1406; SL 1939, ch 102, § 4; SL 1951, ch 132, § 1; SL 1963, ch 154, § 3.



§ 36-19-23 National board certificate accepted in lieu of examination.

36-19-23. National board certificate accepted in lieu of examination. If an applicant for a license to practice funeral service has satisfactorily passed the national board examination given by the Conference of Funeral Service Examining Board of the United States, Incorporated, and is so certified to the State Board of Funeral Service by said Conference of Funeral Service Examining Board of the United States, Incorporated, said board may in its discretion accept the results of said national board examination in lieu of the written portion of the board's examination.

Source: SL 1963, ch 154, § 3.



§ 36-19-24 Licensing of licensee from another state.

36-19-24. Licensing of licensee from another state. Any holder of a license issued by the state authority in any other state maintaining a system and standard of examination for license to engage in the practice of funeral service, which in the judgment of the State Board of Funeral Service, is substantially the equivalent to that required in this state, may be issued such a license after passing a written examination on questions concerning the laws and rules of the State of South Dakota upon the payment of the applicable fee pursuant to § 36-19-25.

Source: SDC 1939, § 27.1407; SL 1939, ch 102, § 5; SL 1951, ch 132, § 2; SL 1963, ch 154, § 6; SL 1977, ch 300, § 3; SL 2007, ch 220, § 1.



§ 36-19-25 Fees for issuance and renewal of funeral service license.

36-19-25. Fees for issuance and renewal of funeral service license. A license to practice funeral service shall be issued and is renewable annually upon payment of a fee not to exceed one hundred twenty-five dollars set by the State Board of Funeral Service, by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 27.1407; SL 1939, ch 102, § 5; SL 1951, ch 132, § 2; SL 1963, ch 154, § 3; SL 1977, ch 300, § 4; SL 1983, ch 272, § 1; SL 1991, ch 311, § 3; SL 2007, ch 220, § 2; SL 2008, ch 191, § 36.



§ 36-19-25.1 Validation of receipt of prior initial license fees--vested rights.

36-19-25.1. Validation of receipt of prior initial license fees--vested rights. The receipt of fees for initial licenses issued by the Board of Funeral Service is validated and is of the same force and effect as if the board had authority to set and collect such fees.

If a person has a vested right in any property because of the lack of authority referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1984, such right is forever barred, and no such action or proceeding may be brought or be of any force or effect, or be maintainable in any court of this state.

Source: SL 1983, ch 272, § 2.



§ 36-19-26 Repealed.

36-19-26. Repealed by SL 1977, ch 300, § 8.



§ 36-19-27 Application for funeral establishment license--Fee--Licensee in charge.

36-19-27. Application for funeral establishment license--Fee--Licensee in charge. An application for a license to operate a funeral establishment shall be submitted for each location and shall be in writing on a form provided by the State Board of Funeral Service and shall be accompanied by a fee not to exceed two hundred fifty dollars set by the State Board of Funeral Service, by rule promulgated pursuant to chapter 1-26. A license to operate a funeral establishment may be granted upon approval and recommendation by the state board.

The application shall state the name of the individual who is duly licensed as either a funeral director or in funeral service and who shall be in charge and responsible for all transactions conducted and services performed.

Source: SL 1963, ch 154, § 4; SL 1977, ch 300, § 5; SL 1991, ch 311, § 4; SL 2007, ch 220, § 3; SL 2008, ch 191, § 37.



§ 36-19-28 Sanitation, ventilation, and equipment required for funeral establishment.

36-19-28. Sanitation, ventilation, and equipment required for funeral establishment. No establishment shall be classified as a funeral establishment unless it has a preparation room equipped with a sanitary floor of tile or linoleum, a table with sanitary top, suitable drainage and ventilation, and containing necessary instruments and supplies for the preparation and embalming of dead human bodies for burial or transportation, and a display room containing a reasonably adequate stock of funeral caskets and shipping cases.

Source: SDC 1939, § 27.1401 as added by SL 1939, ch 102, § 1; SDC Supp 1960, § 27.1401 (3); SL 1963, ch 154, § 1.



§ 36-19-29 Repealed.

36-19-29. Repealed by SL 1991, ch 311, § 5.



§ 36-19-30 Funeral establishment managed by licensed individual.

36-19-30. Funeral establishment managed by licensed individual. Every funeral establishment shall be managed and conducted by a person licensed to practice funeral service, or who is a licensed funeral director.

Source: SL 1963, ch 154, § 4.



§ 36-19-31 Annual inspection of funeral establishment.

36-19-31. Annual inspection of funeral establishment. Each funeral establishment shall be inspected annually by a member of the State Board of Funeral Service, or by an inspector employed by said board.

Source: SDC 1939, § 27.1403 as added by SL 1939, ch 102, § 3; SL 1945, ch 109; SL 1947, ch 124; omitted SDC Supp 1960, § 27.1403; SL 1963, ch 154, § 2.



§ 36-19-32 Change of location or transfer of funeral establishment.

36-19-32. Change of location or transfer of funeral establishment. The holder of any funeral establishment license who transfers the location of such establishment, or ceases to operate the same, or transfers such license to another, shall, within five days thereafter, notify the State Board of Funeral Service thereof. In case of transfer of such license, the transferee shall promptly furnish the board the name of the individual who is duly licensed as either a funeral director or in funeral service, and who will, and shall, be in charge and responsible for all transactions conducted and services performed therein.

Source: SL 1963, ch 154, § 4.



§ 36-19-33 License to legal representative of deceased funeral establishment manager.

36-19-33. License to legal representative of deceased funeral establishment manager. In case of the death of a designated manager of a funeral establishment, who leaves such funeral establishment as part or all of his estate, the State Board of Funeral Service shall issue to the legal representative of such deceased person, a funeral establishment license. The fee for the application and renewal of such license, and the time of payment thereof, shall be the same as required in § 36-19-37 for such licenses.

Source: SL 1963, ch 154, § 5.



§ 36-19-34 Association membership not required for license.

36-19-34. Association membership not required for license. Membership in the South Dakota Embalmers and Funeral Directors Association shall never be a condition to obtaining or holding any license under this chapter.

Source: SL 1963, ch 154, § 6.



§ 36-19-35 Signature and seal of licenses.

36-19-35. Signature and seal of licenses. All licenses issued under this chapter shall be signed by a majority of the State Board of Funeral Service and attested by its seal and shall specify by name the person to whom issued.

Source: SDC 1939, § 27.1407; SL 1939, ch 102, § 5; SL 1951, ch 132, § 2; SL 1963, ch 154, § 6.



§ 36-19-36 Licenses not transferable--Display in place of business.

36-19-36. Licenses not transferable--Display in place of business. Every license issued under this chapter except the funeral establishment license, shall be nontransferable and shall be displayed by such licensee in a conspicuous place in his or her office or place of business.

Source: SDC 1939, § 27.1407; SL 1939, ch 102, § 5; SL 1951, ch 132, § 2; SL 1963, ch 154, § 6.



§ 36-19-37 Expiration and annual renewal of licenses--Fee.

36-19-37. Expiration and annual renewal of licenses--Fee. All licenses issued under the provisions of this chapter are valid only until the following thirty-first day of December.

If a licensee desires a renewal of such license, the State Board of Funeral Service shall grant it, except for cause in compliance with chapter 1-26. All applications for renewal shall be made within thirty days prior to the expiration of the license and shall be accompanied by a renewal fee not to exceed two hundred fifty dollars, set by the board, by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 27.1407; SL 1939, ch 102, § 5; SL 1951, ch 132, § 2; SL 1963, ch 154, § 6; revised pursuant to SL 1972, ch 15, §§ 3, 4; SL 1977, ch 300, § 7; SL 1991, ch 311, § 6; SL 2007, ch 220, § 4; SL 2008, ch 191, § 38.



§ 36-19-38 Grounds for refusal, suspension or revocation of license.

36-19-38. Grounds for refusal, suspension or revocation of license. The State Board of Funeral Service, acting in compliance with chapter 1-26, may refuse to grant, may suspend, or revoke any license if the license holder or the license applicant:

(1) Obtained the license by fraud or misrepresentation either in applying for the license or in passing the examination for the license;

(2) Uses intoxicants or drugs to such a degree as to render the person unfit to practice funeral service or funeral directing;

(3) Has been convicted of a felony or crime involving moral turpitude. However, upon the conviction of a holder of a valid license, of a felony or crime involving moral turpitude, the conviction shall immediately and automatically revoke the license;

(4) Is not a person of good moral character;

(5) Is guilty of malpractice in the business of funeral service or funeral directing;

(6) Is guilty of willful violation of any section of this chapter, or any rule of the board, or any rule of the state or any municipal board or department of health governing the disposition, shipment, or transportation of dead human bodies; or willfully fails to make any report required by law or by the rules of the board;

(7) Signs a certificate stating that the person embalmed or prepared a dead human body for shipment or burial, whereas in fact, someone, other than the person signing the certificate, embalmed or prepared the dead human body for shipment or burial;

(8) Pays or causes to be paid, directly or indirectly, a commission for the securing of business; or, directly or indirectly solicits such business. However the soliciting of members or the selling of stock in any cooperative burial association is not a violation of this subdivision.

If the license as funeral director is held by a firm, corporation, association, or organization, the provisions of this section apply to the members of the board of directors, officers, and employees, as well as to the firm, corporation, association, or organization.

Source: SDC 1939, § 27.1408; SL 1939, ch 102, § 6; SL 1951, ch 132, § 3; SL 1963, ch 154, § 7; SDCL, § 36-19-39; revised pursuant to SL 1972, ch 15, § 4; SL 2005, ch 199, § 52.



§ 36-19-40 Appeal from revocation, suspension or refusal of license.

36-19-40. Appeal from revocation, suspension or refusal of license. An appeal from the decision of the State Board of Funeral Service may be taken as provided by chapter 1-26.

Source: SDC 1939, § 27.1408; SL 1939, ch 102, § 6; SL 1963, ch 154, § 7; revised pursuant to SL 1972, ch 15, § 4.



§ 36-19-41 Violation of chapter as misdemeanor.

36-19-41. Violation of chapter as misdemeanor. Any person, firm or corporation conducting business or doing any act which is in violation of the provisions of this chapter is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 27.9929; SL 1963, ch 154, § 8; SL 1977, ch 190, § 191.



§ 36-19-41.1 Injunction to prevent violations--Election of remedies.

36-19-41.1. Injunction to prevent violations--Election of remedies. The State Board of Funeral Service is empowered to commence actions for injunction for violation of this chapter or regulations hereunder as an alternate to criminal proceedings. The commencement of one proceeding by the board constitutes an election.

Source: SL 1972, ch 15, § 4.



§ 36-19-42 Severability of provisions.

36-19-42. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1963, ch 154, § 11.



§ 36-19-43 Federal trade commission rules--Board's option to comply with.

36-19-43. Federal trade commission rules--Board's option to comply with. The Board of Funeral Services may comply with or exempt themselves from the federal trade commission rules on funeral industry practices pursuant to §§ 453.1 to 453.10, inclusive, volume 16 of the Code of Federal Regulations as amended and in effect on January 1, 1984.

Source: SL 1984, ch 253.






Chapter 20 - Public Accountants [Repealed]

CHAPTER 36-20

PUBLIC ACCOUNTANTS [REPEALED]

[Repealed by SL 1971, ch 260, § 5; SL 1977, ch 301, § 23; SL 1982, ch 16, § 35; SL 1984, ch

254, § 32]



Chapter 20A - Public Accountants [Repealed]

§ 36-20A-1 to 36-20A-8.2. Repealed.

36-20A-1 to 36-20A-8.2. Repealed by SL 2002, ch 179, § 1.



§ 36-20A-9 Repealed.

36-20A-9. Repealed by SL 1992, ch 271, § 2.



§ 36-20A-10 to 36-20A-30. Repealed.

36-20A-10 to 36-20A-30. Repealed by SL 2002, ch 179, § 1.



§ 36-20A-31 Repealed.

36-20A-31. Repealed by SL 1990, ch 311, § 13.



§ 36-20A-32 to 36-20A-36. Repealed.

36-20A-32 to 36-20A-36. Repealed by SL 2002, ch 179, § 1.






Chapter 20B - Public Accountants

§ 36-20B-1 Definitions.

36-20B-1. Definitions. Terms as used in this chapter mean:

(1) "Board," the South Dakota Board of Accountancy established pursuant to this chapter or its predecessor;

(2) "Certificate," a certificate as a certified public accountant issued pursuant to this chapter or corresponding provisions of prior law, or a corresponding certificate as certified public accountant issued after examination under the law of any other state;

(3) "Client," a person or entity that agrees with a licensee to receive any professional service other than an employer-employee relationship;

(4) "CPA firm" and "PA firm," a sole proprietorship, a corporation, a partnership, or any other form of organization permitted by law issued a permit under this chapter;

(5) "Compilation," providing a service to be performed in accordance with Statements on Standards for Accounting and Review Services (SSARS) that is presenting in the form of financial statements, information that is the representation of management (owners) without undertaking to express any assurance on the statements;

(6) "Domestic," referring to a jurisdiction of a state;

(7) "Foreign," referring to a jurisdiction outside of the United States;

(8) "Home office," the location specified by a client as the address to which a service is directed;

(9) "License," a certificate issued pursuant to this chapter, a permit issued pursuant to this chapter, or a registration pursuant to this chapter; or in each case, a certificate, license, or permit issued under corresponding provisions of prior law;

(10) "Licensee," the holder of a certificate issued pursuant to this chapter or of a license issued under prior law, or of a permit issued pursuant to this chapter; or in each case, a certificate, license, or permit issued under corresponding provisions of prior law;

(11) "Manager," manager of a limited liability company;

(12) "Member," a member of a limited liability company;

(12A) "Owner," a licensee or nonlicensee as a proprietor, partner, officer, shareholder, or member with financial rights in the CPA firm or PA firm;

(13) "Peer review," a study, appraisal, or review of one or more aspects of the professional work of a certificate holder or CPA firm that performs attest or compilation services, by a qualified person or persons who hold certificates and who are not affiliated with the certificate holder or CPA firm being reviewed;

(14) "Permit," a permit to practice public accountancy issued to a firm pursuant to this chapter or corresponding provisions of prior law or under corresponding provisions of the laws of other states;

(15) "Practice privilege," the privilege for a person to practice public accountancy;

(16) "Principal place of business," the office location designated by the licensee for purposes of substantial equivalency and reciprocity;

(17) "Professional," arising out of or related to the specialized knowledge or skills associated with CPAs or PAs;

(18) "Public accountant," a person holding a public accountant license issued pursuant to provisions of prior law;

(19) "State," any state of the United States, the District of Columbia, Puerto Rico, the U.S. Virgin Islands, Guam, and the Commonwealth of the Northern Mariana Islands;

(20) "Substantial equivalency," a determination by the board or its designee that the education, examination, and experience requirements contained in the statutes and administrative rules of another jurisdiction are comparable to, or exceed the education, examination, and experience requirements contained in this chapter or that an individual CPA's education, examination, and experience qualifications are comparable to or exceed the education, examination, and experience requirements contained in this chapter. In ascertaining substantial equivalency, the board or its designee shall take into account the qualifications without regard to the sequence in which experience, education, or examination requirements were attained.
Source: SL 2002, ch 179, § 2; SL 2009, ch 185, § 1; SL 2013, ch 175, § 1.



§ 36-20B-2 Attest defined--Statements on standards to be adopted.

36-20B-2. Attest defined--Statements on standards to be adopted. For the purposes of this chapter, attest means providing the following financial statement services:

(1) Any audit or other engagement to be performed in accordance with the Statements on Auditing Standards (SAS);

(2) Any review of a financial statement to be performed in accordance with the Statements on Standards for Accounting and Review Services (SSARS);

(3) Any examination of prospective financial information to be performed in accordance with the Statements on Standards for Attestation Engagements (SSAE);

(4) Any engagement to be performed in accordance with the Auditing Standards of the Public Company Auditing Oversight Board (PCAOB); and

(5) The issuance of any report prescribed by the Statements on Auditing Standards (SAS), the Statements on Standards for Accounting and Review Services (SSARS), or the Statements on Standards for Attestation Engagements (SSAE) on any services to which those statements on standards apply, indicating that the service was performed in accordance with standards established by the American Institute of Certified Public Accountants (AICPA).

The statements on standards specified in this definition shall be adopted by reference by the board, by rule promulgated pursuant to chapter 1-26, and shall be those developed for general application by recognized national accountancy organizations.

Source: SL 2002, ch 179, § 3; SL 2009, ch 185, § 2.



§ 36-20B-3 Report defined.

36-20B-3. Report defined. For the purposes of this chapter, the term, report, if used with reference to financial statements, means an opinion, report, or other form of language that states or implies assurance as to the reliability of any financial statements or assertion. It also includes or is accompanied by any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing and that the service reported upon was performed under standards for such services established by the American Institute of Certified Public Accountants. Such a statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the person or firm is an accountant or auditor, or from the language of the report itself. The term, report, includes any form of language which disclaims an opinion when such form of language is conventionally understood to imply any positive assurance as to the reliability of the financial statements referred to or special competence on the part of the person or firm issuing such language or both; and it includes any other form of language that is conventionally understood to imply such assurance or such special knowledge or competence or both.

Source: SL 2002, ch 179, § 4.



§ 36-20B-4 South Dakota Board of Accountancy--Members--Auditor General as ex officio member--Terms--Vacancies--Removal.

36-20B-4. South Dakota Board of Accountancy--Members--Auditor General as ex officio member--Terms--Vacancies--Removal. The South Dakota Board of Accountancy, which has responsibility for the administration and enforcement of this chapter, consists of six members, all of whom shall be residents of this state. Five members shall be appointed by the Governor for three-year terms. Four of the appointed members shall be holders of active certificates and three of these shall be in the practice of public accountancy. One appointed member shall be a lay member who is not a holder of a certificate under this chapter but shall have had professional or practical experience in the use of accounting services and financial statements, so as to be qualified to make judgments about the qualifications and conduct of persons and firms subject to regulation under this chapter. The auditor general shall serve as an ex officio member. The Governor shall, by appointment, fill any vacancy occurring during a term for the remainder of the unexpired term. Any member of the board whose certificate is revoked or suspended shall automatically cease to be a member of the board. The Governor may remove any member of the board for cause. The Governor may stagger the terms to enable the board to have different terms expire each year. No member may serve more than three consecutive full terms. However, appointment to fill an unexpired term is not considered a complete term for this purpose.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment. Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 2002, ch 179, § 5; SL 2005, ch 199, § 53; SL 2012, ch 16, § 1; SL 2013, ch 176, § 1.



§ 36-20B-5 Officers elected annually--Quorum--Meetings--Registry of licenses--Records certified by board admissible in evidence.

36-20B-5. Officers elected annually--Quorum--Meetings--Registry of licenses--Records certified by board admissible in evidence. The board shall elect annually from among its members a chair, vice chair, and secretary-treasurer. A quorum for the transaction of board business shall consist of a majority of the members. The board shall meet at such times and places as may be determined by the board. The board shall have a seal which shall be judicially noticed. The board shall retain or arrange for the retention of all applications and all documents under oath that are filed with the board and also records of its proceedings, and it shall maintain a registry of the names and addresses of all active licensees under this chapter. The board may maintain a registry of the names and addresses of all other licensees. In any proceeding in court, whether civil or criminal, arising out of or founded upon any provision of this chapter, copies of any records certified as true copies under the seal of the board are admissible in evidence as tending to prove the contents of the records.

Source: SL 2002, ch 179, § 6.



§ 36-20B-6 Board within Department of Labor and Regulation--Reports to secretary.

36-20B-6. Board within Department of Labor and Regulation--Reports to secretary. The board is within the Department of Labor and Regulation and shall submit reports of its activities in the form and at such times as required by the secretary of labor and regulation.

Source: SL 2002, ch 179, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 51; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 36-20B-7 Moneys paid to state treasurer--Credit to Board of Accountancy fund--Appropriation and expenditure of funds.

36-20B-7. Moneys paid to state treasurer--Credit to Board of Accountancy fund--Appropriation and expenditure of funds. All money coming into the custody of the board each calendar month shall be paid by the board to the state treasurer on or before the tenth day of the next month. The state treasurer shall credit the money to the South Dakota Board of Accountancy fund. The money in the South Dakota Board of Accountancy fund is continuously appropriated to the board for the purpose of paying the expense of administering and enforcing the provisions of this chapter. However, the total expense incurred may not exceed the total money collected by the board under the provisions of this chapter.

Source: SL 2002, ch 179, § 8.



§ 36-20B-8 Compensation and expenses of board members.

36-20B-8. Compensation and expenses of board members. Each member of the board shall be paid an amount established by law for each day or portion thereof spent in the discharge of the member's official duties and shall be reimbursed for the member's expenses incurred in the discharge of the member's official duties in accordance with the schedule adopted by the Board of Finance for state employees.

Source: SL 2002, ch 179, § 9.



§ 36-20B-9 Employment of personnel--Appointment of committees--Legal counsel.

36-20B-9. Employment of personnel--Appointment of committees--Legal counsel. The board may employ an executive director and such other personnel as it deems necessary in its administration and enforcement of this chapter. The board may appoint committees or persons to advise or assist it in such administration and enforcement. The board may retain legal counsel to advise and assist it in addition to the advice and assistance provided by the attorney general.

Source: SL 2002, ch 179, § 10.



§ 36-20B-10 Authority of South Dakota Board of Accountancy.

36-20B-10. Authority of South Dakota Board of Accountancy. In addition to any other power granted to the board, the board may take any action that is necessary and proper to effectuate the purposes of this chapter, including:

(1) The power to sue and be sued in its official name as an agency of this state;

(2) To issue subpoenas to compel the attendance of witnesses and the production of documents;

(3) To administer oaths;

(4) To take testimony and to cooperate with the appropriate authorities in other states in investigation and enforcement concerning violations of this chapter and comparable acts of other states; and

(5) To receive evidence, concerning all matters within the scope of this chapter.

In case of disobedience of a subpoena, the board may invoke the aid of any court in requiring the attendance and testimony of witnesses and the production of documentary evidence.

Source: SL 2002, ch 179, § 11.



§ 36-20B-11 Immunity from liability of board members and agents.

36-20B-11. Immunity from liability of board members and agents. The board, its members, and its agents are immune from personal liability for actions taken in good faith in the discharge of the board's responsibilities, and the state shall hold the board, its members, and its agents harmless from all costs, damages, and attorneys' fees arising from claims and suits against them with respect to matters to which such immunity applies.

Source: SL 2002, ch 179, § 12.



§ 36-20B-12 Promulgation of rules.

36-20B-12. Promulgation of rules. The board may promulgate rules, pursuant to chapter 1-26, governing its administration and enforcement of this chapter and the conduct of licensees, including:

(1) Rules governing the board's meetings and the conduct of its business;

(2) Rules of procedure governing the conduct of investigations and hearings by the board;

(3) Rules specifying the fees, educational and experience qualifications required for the issuance of certificates, the date for renewal of firm permits and certificates, and the continuing professional education required for renewal of certificates. The fee for issuance of a certificate may not exceed fifty dollars;

(4) Rules of professional conduct to control the quality and integrity of the practice of public accountancy by licensees, covering such areas as independence, integrity, and objectivity; competence and technical and professional standards; responsibilities to the public; and responsibilities to clients;

(5) Rules governing the manner and circumstances of use by holders of certificates who do not practice public accountancy, as defined under this chapter, of the titles certified public accountant and CPA;

(6) Rules specifying procedures and fees, not to exceed fifty dollars, for registration of certificate holders who do not practice public accountancy, as defined under this chapter;

(7) Rules governing the manner and circumstances of use by holders of licenses issued under prior law who do not practice public accountancy, as defined under this chapter, of the titles public accountant and PA;

(8) Rules specifying procedures and fees, not to exceed fifty dollars, for registration of license holders who do not practice public accountancy, as defined under this chapter;

(9) Rules regarding peer review pursuant to this chapter;

(10) Rules specifying peer review administrative fees, not to exceed one hundred twenty-five dollars;

(11) Rules specifying procedures and fees, not to exceed fifty dollars for required peer review documentation not filed in a timely manner;

(12) Rules specifying fees for examination and reexamination, not to exceed three hundred fifty dollars per examination section, and issuance of a certificate, not to exceed fifty dollars;

(13) Rules specifying procedures and fees, not to exceed fifty dollars, for proctoring applicants from another jurisdiction;

(14) Rules specifying the procedures and fees, not to exceed sixty-five dollars for each owner, plus fifty dollars for each firm practicing public accountancy in this state, for initial issuance or renewal of a firm permit. Any rule regarding a fee promulgated pursuant to this subdivision may be either a flat fee or tier based;

(15) Rules governing the application and fees for a modification of a disciplinary action, not to exceed one thousand dollars, or reissue of a certificate, not to exceed one hundred dollars, or firm permit, not to exceed sixty-five dollars for each owner, plus one hundred dollars for each firm practicing public accountancy in this state. Any rule regarding a fee promulgated pursuant to this subdivision may be either a flat fee or tier based;

(16) Rules governing the methods, eligibility, and requirements for applying for examination and reexamination;

(17) Rules specifying procedures and fees for renewal of certificates, not to exceed one hundred dollars, and firm permits, not to exceed sixty-five dollars for each owner, plus one hundred dollars for each firm practicing public accountancy in this state not filed in a timely manner. Any rule regarding a fee promulgated pursuant to this subdivision may be either a flat fee or tier based;

(18) Rules specifying procedures and fees, not to exceed twenty-five dollars, for replacement of a certificate or permit;

(19) Rules specifying methods and requirements for conducting the examination;

(20) Rules specifying methods, eligibility, and requirements of applying for a certificate;

(21) Rules specifying procedures and fees for issuance of certificates, not to exceed one hundred dollars, and firm permits, not to exceed sixty-five dollars for each owner, plus one hundred dollars for each firm practicing public accountancy in this state, not filed within the required period of time. Any rule regarding a fee promulgated pursuant to this subdivision may be either a flat fee or tier based;

(22) Rules defining active and inactive status of both certificate and PA license holders who are not practicing public accountancy; and

(23) Rules specifying procedures and fees, not to exceed one hundred dollars, on substantial equivalency.
Source: SL 2002, ch 179, § 13; SL 2008, ch 191, § 39; SL 2013, ch 175, § 2.



§ 36-20B-13 Certification as certified public accountant--Fees.

36-20B-13. Certification as certified public accountant--Fees. The board shall grant a certificate to any applicant who meets the requirements of good moral character, education, examination, and experience requirements and who pays the fees prescribed in this chapter.

Source: SL 2002, ch 179, § 14.



§ 36-20B-14 Good moral character defined.

36-20B-14. Good moral character defined. Good moral character for purposes of § 36-20B-13 means lack of a history of dishonest or felonious acts. The board may refuse to grant a certificate on the ground of failure to satisfy this requirement only if there is a substantial connection between the lack of good moral character of the applicant and the professional responsibilities of a licensee and if the finding by the board or lack of good moral character is supported by clear and convincing evidence. If an applicant is found to be unqualified for a certificate because of a lack of good moral character, the board shall furnish the applicant a statement containing the findings of the board, a complete record of the evidence upon which the determination was based, and a notice of the applicant's right of appeal.

Source: SL 2002, ch 179, § 15.



§ 36-20B-15 Education requirements.

36-20B-15. Education requirements. The education requirement for a certificate, which shall be met before one hundred days after an applicant sits for the examination prescribed in this chapter, is at least one hundred fifty semester hours of college education, including graduation from an accredited college or university with a baccalaureate or a graduate degree in accounting, or the satisfactory completion of a course of study which the board has determined to be substantially the equivalent of an accounting degree, including related courses in other areas of business administration. Such courses of study may be in a college or university, recognized by the board.

Source: SL 2002, ch 179, § 16.



§ 36-20B-16 Applicant to pass examination on rules of ethics.

36-20B-16. Applicant to pass examination on rules of ethics. An applicant shall pass an examination covering the rules of ethics and professional conduct promulgated by the board pursuant to chapter 1-26. The examination may be part of the uniform CPA examination or may be a separate examination.

Source: SL 2002, ch 179, § 20.



§ 36-20B-17 Fee for examination.

36-20B-17. Fee for examination. The board may charge, or provide for a third-party administering the examination to charge, each applicant a fee, in an amount, not to exceed three hundred fifty dollars, prescribed by the board, by rule promulgated pursuant to chapter 1-26, for each section of the examination or reexamination taken by the applicant.

Source: SL 2002, ch 179, § 21; SL 2008, ch 191, § 40.



§ 36-20B-18 Examination--Subjects--Time, application and grading method to be determined by board--Contracts for administrative services.

36-20B-18. Examination--Subjects--Time, application and grading method to be determined by board--Contracts for administrative services. The examination required to be passed as a condition for the granting of a certificate shall be held at least annually and shall test the applicant's knowledge of the subjects of accounting, auditing, and such other related subjects as the board may specify by rule promulgated pursuant to chapter 1-26. The time for holding such examination shall be determined by the board and may be changed from time to time. The board shall prescribe, by rule promulgated pursuant to chapter 1-26, the methods of applying for and conducting the examination, including methods for grading and determining a passing grade required of an applicant for a certificate. However, the board shall, to the extent possible, assure that the examination, grading of the examination, and the passing grades are uniform with those applicable in other states. The board may make use of any part of the Uniform Certified Public Accountant Examination and Advisory Grading Service of the American Institute of Certified Public Accountants and may contract with third parties to perform such administrative services with respect to the examination to assist it in performing its duties.

Source: SL 2002, ch 179, § 17.



§ 36-20B-19 Successful completion of examination--Reexamination.

36-20B-19. Successful completion of examination--Reexamination. An applicant shall pass all parts of the examination provided for in this section to qualify for a certificate. If at any sitting of the examination an applicant passes the number of parts specified by the board, by rule promulgated pursuant to chapter 1-26, then the applicant shall be given credit for those parts passed and need not sit for reexamination in those parts if:

(1) The applicant wrote all parts of the examination specified by the board, by rule promulgated pursuant to chapter 1-26;

(2) The applicant attained a minimum grade specified by the board, by rule promulgated pursuant to chapter 1-26, on each section not passed at that sitting;

(3) The applicant passes the remaining parts of the examination within a period of time specified by the board, by rule promulgated pursuant to chapter 1-26, given after the initial examination at which the first parts were passed;

(4) At each subsequent sitting at which the applicant seeks to pass any additional parts, the applicant writes all parts as specified by the board, by rule promulgated pursuant to chapter 1-26; and

(5) In order to receive credit for passing additional parts in any such subsequent sitting, the applicant attains such grades on parts written but not passed on such sitting as specified by the board, by rule promulgated pursuant to chapter 1-26.
Source: SL 2002, ch 179, § 18.



§ 36-20B-20 Reciprocity of examination credits--Waiver of examination requirements.

36-20B-20. Reciprocity of examination credits--Waiver of examination requirements. An applicant shall be given credit for any parts of an examination passed in another state if such credit would have been given, under then applicable requirements, if the applicant had taken the examination in this state. The board may in particular cases waive or defer any of the foregoing requirements regarding the circumstances in which the various parts of the examination shall be passed, upon a showing that, by reason of circumstances beyond the applicant's control, the applicant was unable to meet such requirement.

Source: SL 2002, ch 179, § 19.



§ 36-20B-21 One year's experience required for initial issuance of certificate--Certificate issued prior to July 1, 2002.

36-20B-21. One year's experience required for initial issuance of certificate--Certificate issued prior to July 1, 2002. An applicant for initial issuance of a certificate under this chapter shall show that the applicant has acquired one year of experience. This experience shall include providing any type of service or advice involving the use of accounting, attest, management advisory, financial advisory, tax, or consulting skills, all of which were verified by a licensee, meeting requirements prescribed by the board, by rule promulgated pursuant to chapter 1-26. Acceptable experience may be gained through employment in government, industry, academia, or public practice. Any person holding a valid certificate issued by this state prior to July 1, 2002, is deemed to have met the requirements of this section.

Source: SL 2002, ch 179, § 22.



§ 36-20B-22 Eligibility to apply for a certificate.

36-20B-22. Eligibility to apply for a certificate. An individual who passes the examination as a South Dakota candidate may apply for a certificate in accordance with requirements and by such date established by rule, promulgated pursuant to chapter 1-26. The board shall grant or renew a certificate to any person who makes application and demonstrates qualifications that are in accordance with the provisions of this chapter or eligibility under the substantial equivalency standard provided in this chapter.

Source: SL 2002, ch 179, § 23.



§ 36-20B-23 Issuance and renewal of certificate--Expiration--Application--Provisional certificates.

36-20B-23. Issuance and renewal of certificate--Expiration--Application--Provisional certificates. A certificate shall be initially issued, and renewed, for a period of one year. However, certificates shall expire on the renewal date as established by the board, by rule promulgated pursuant to chapter 1-26. Applications for such certificates shall be made in such form, and in the case of applications for renewal, between such dates, as the board shall specify by rule promulgated pursuant to chapter 1-26. The board shall grant or deny any such application no later than ninety days after the application is filed in proper form. If the applicant seeks the opportunity to show that issuance or renewal of a certificate was mistakenly denied, or if the board is not able to determine whether it should be granted or denied, the board may issue to the applicant a provisional certificate, which shall expire ninety days after its issuance or when the board determines whether to issue or renew the certificate for which application was made, whichever occurs first.

The failure of an applicant to renew under this chapter does not deprive the applicant of the right of renewal thereafter if the applicant is otherwise qualified.

Source: SL 2002, ch 179, § 24.



§ 36-20B-24 Relinquishment of certificate or registration following suspension or revocation.

36-20B-24. Relinquishment of certificate or registration following suspension or revocation. Any holder of a certificate or registration shall relinquish such document to the board within thirty days after such certificate or registration has been suspended or revoked.

Source: SL 2002, ch 179, § 25.



§ 36-20B-25 Issuance of certificate without reciprocity--Requirements.

36-20B-25. Issuance of certificate without reciprocity--Requirements. The board shall issue a certificate to an applicant who does not qualify for reciprocity under the substantial equivalency standard provided in this chapter but who holds a certificate, license, or permit issued by another state upon a showing that:

(1) The applicant passed the examination required for issuance of the applicant's certificate with grades that would have been passing grades at the time in this state;

(2) The applicant had four years of experience of the type described in this chapter or meets equivalent requirements prescribed by the board, by rule promulgated pursuant to chapter 1-26, after passing the examination upon which the applicant's certificate was based and within the ten years immediately preceding the application; and

(3) The applicant has fulfilled the requirements of continuing professional education that would have been applicable under subdivision (2) if the applicant's certificate, license, or permit was issued more than four years prior to the application for issuance of an initial certificate under this chapter.
Source: SL 2002, ch 179, § 26.



§ 36-20B-26 Issuance of certificate to applicant licensed by another state--Qualifications substantially equivalent.

36-20B-26. Issuance of certificate to applicant licensed by another state--Qualifications substantially equivalent. Before establishing a principal place of business in this state, a certificate holder licensed by another state shall request the issuance of a certificate from the board. The board shall issue a certificate to any applicant who obtains from the board of the other state verification that such applicant's qualifications are substantially equivalent to the CPA licensure requirements of this chapter.

Source: SL 2002, ch 179, § 27; SL 2009, ch 185, § 3.



§ 36-20B-27 Renewal of certificate--Continuing education requirement--Exception.

36-20B-27. Renewal of certificate--Continuing education requirement--Exception. For renewal of a certificate under this chapter, a licensee shall participate in a program of learning designed to maintain professional competency. The program of learning shall comply with rules, promulgated by the board pursuant to chapter 1-26. A licensee shall complete one hundred twenty hours of continuing education in each three-year renewal period. The board may, by rule promulgated pursuant to chapter 1-26, establish an exception to this requirement for certificate holders who do not perform or offer to perform for the public one or more kinds of services involving the use of accounting or auditing skills, including issuance of reports on financial statements or of one or more kinds of management advisory, financial advisory, or consulting services, or the preparation of tax returns or the furnishing of advice on tax matters. Any licensee granted such an exception by the board must place the word, inactive, adjacent to their CPA title or PA title on any business card, letterhead, or any other document or device, with the exception of their CPA certificate or PA license, on which their CPA or PA title appears.

Source: SL 2002, ch 179, § 28.



§ 36-20B-28 Fee for issuance or renewal of certificate.

36-20B-28. Fee for issuance or renewal of certificate. The board shall charge a fee for each application for initial issuance or renewal of a certificate under this chapter in an amount, not to exceed one hundred dollars, prescribed by the board, by rule promulgated pursuant to chapter 1-26.

Source: SL 2002, ch 179, § 29; SL 2008, ch 191, § 41.



§ 36-20B-29 Information to be provided concerning status of certificate or permit in another state--Personal and criminal information.

36-20B-29. Information to be provided concerning status of certificate or permit in another state--Personal and criminal information. An applicant for initial issuance or renewal of a certificate under this chapter shall in the application, list any state in which the applicant has applied for or holds a certificate, license, or permit and list any past denial, revocation, or suspension of a certificate, license, or permit. Each holder of or applicant for a certificate under this chapter shall notify the board in writing, within thirty days after its occurrence, of any issuance, denial, revocation, or suspension of a certificate, license, or permit by another state, change of address or employment, or any conviction of a felony.

Source: SL 2002, ch 179, § 30.



§ 36-20B-30 Certificate issued to holder of substantially equivalent foreign designation--Conditions.

36-20B-30. Certificate issued to holder of substantially equivalent foreign designation--Conditions. The board shall issue a certificate to a holder of a substantially equivalent foreign designation if the following conditions are satisfied:

(1) The foreign authority which granted the designation makes similar provision to allow a person who holds a valid certificate issued by this state to obtain such foreign authority's comparable designation;

(2) The foreign designation was duly issued by a foreign authority that regulates the practice of public accountancy, based on educational and examination requirements established by the foreign authority or by statute and the foreign designation has not expired or been revoked or suspended;

(3) The applicant received the designation, based on educational and examination standards substantially equivalent to those in effect in this state at the time the foreign designation was granted, and the designation was issued upon the basis of educational, examination, and experience requirements established by the foreign authority or by law;

(4) The applicant passed a qualifying examination, with the examination grading and passing grades being uniform with those applicable in other states, and an examination acceptable to the board on the law, rules, and code of ethical conduct in effect in this state; and

(5) The applicant received the designation based on educational and examination standards substantially equivalent to those in effect in this state at the time the foreign designation was granted; completed an experience requirement substantially equivalent to the requirement provided in this chapter in the jurisdiction which granted the foreign designation or has completed four years of professional experience in this state; or meets equivalent requirements prescribed by the board, by rule promulgated pursuant to chapter 1-26, within the ten years immediately preceding the application; and passed a uniform qualifying examination consistent with national standards and an examination on the laws, rules, and code of ethical conduct in effect in this state.

An applicant under this section shall list in the application all jurisdictions, foreign and domestic, in which the applicant has applied for or holds a designation to practice public accountancy, and each holder of a certificate issued under this section shall notify the board in writing, within thirty days after its occurrence, of any issuance, denial, revocation, or suspension of a designation or commencement of a disciplinary or enforcement action by any jurisdiction. The board has the sole authority to interpret the application of the provisions of this section.

Source: SL 2002, ch 179, § 31.



§ 36-20B-31 Peer review of certificate holder performing compilation services.

36-20B-31. Peer review of certificate holder performing compilation services. Any certificate holder who performs compilation services for the public other than through a CPA firm shall undergo, no more frequently than once every three years, as a condition for renewal of a certificate, a peer review conducted in such manner as the board shall specify by rule, promulgated pursuant to chapter 1-26. The review shall include verification that the certificate holder has met the competency requirements set out in professional standards for such services.

Source: SL 2002, ch 179, § 32.



§ 36-20B-32 Firm permits--Duration--Provisional permits.

36-20B-32. Firm permits--Duration--Provisional permits. The board shall grant or renew a permit to practice as a CPA firm or PA firm to an entity that makes application and demonstrates its qualifications in accordance with this chapter.

A permit shall be initially issued and renewed for periods of not more than one year. However, a permit expires on the date as established by the board, by rule promulgated pursuant to chapter 1-26 following issuance or renewal. An application for a permit shall be made in such form, and in the case of an application for renewal, between such dates as the board may, by rule promulgated pursuant to chapter 1-26, specify. If the applicant seeks the opportunity to show that issuance or renewal of a permit was mistakenly denied or if the board is not able to determine whether it should be granted or denied, the board may issue to the applicant a provisional permit, which expires ninety days after its issuance, or when the board determines whether to issue or renew the permit for which the application was made, whichever occurs first.

Source: SL 2002, ch 179, § 33; SL 2009, ch 185, § 4; SL 2013, ch 175, § 3.



§ 36-20B-32.1 Firms required to hold permit.

36-20B-32.1. Firms required to hold permit. For the purposes of this chapter, the following firms are required to hold a permit:

(1) Any firm with an office in this state performing attest services as defined in § 36-20B-2;

(2) Any firm with an office in this state that uses the title CPAs, CPA firm, PAs, or PA firm; or

(3) Any firm that does not have an office in this state but performs attest services described in subdivisions 36-20B-2(1), (3) or (4) for a client who resides in this state or whose home office is located in this state.
Source: SL 2009, ch 185, § 5.



§ 36-20B-32.2 Out-of-state firms performing services for in-state clients.

36-20B-32.2. Out-of-state firms performing services for in-state clients. A firm which does not have an office in this state may perform services described in subdivision 36-20B-1(5) or subdivision 36-20B-2(2) for a client residing in or having a home office in this state and may use the title CPAs, CPA firm, PAs, or PA firm without a permit issued under this chapter only if:

(1) The firm has the qualifications described in §§ 36-20B-33 and 36-20B-36; and

(2) The firm performs the services through an individual with practice privileges under the provisions of § 36-20B-66 or 36-20B-67.
Source: SL 2009, ch 185, § 6.



§ 36-20B-32.3 Out-of-state firms performing other in-state services.

36-20B-32.3. Out-of-state firms performing other in-state services. A firm that does not have an office in this state and is not subject to the requirements pursuant to subdivision 36-20B-32.1(3) or § 36-20B-32.2 may perform other professional services while using the title CPAs, CPA firm, PAs, or PA firm in this state without a permit issued under this chapter only if:

(1) The firm performs the services through an individual with practice privileges under the provisions of § 36-20B-66 or 36-20B-67; and

(2) The firm can lawfully do so in the state where the individual with practice privileges has a principal place of business.
Source: SL 2009, ch 185, § 7.



§ 36-20B-33 Compliance with certain standards required.

36-20B-33. Compliance with certain standards required. An applicant for initial issuance or renewal of a permit to practice under this chapter shall comply with the following:

(1) Notwithstanding any other provision of law, a majority of the owners of the firm, in terms of financial interests and voting rights, are holders of a certificate and are licensed in some state, and such owners whose principal place of business is in this state and who perform professional services in this state hold a valid certificate issued under this chapter or the corresponding provision of prior law or are public accountants registered under this chapter. Firms may include nonlicensee owners. However, such firms shall be controlled by the majority vote of owners who are holders of a certificate and who are licensed in some state, and such control may not be relinquished by contract, such as through veto rights held by owners of less than a majority of the owners. The firm and its ownership shall comply with rules promulgated by the board pursuant to chapter 1-26. For firms of public accountants, at least a majority of the owners of the firm shall be holders of registrations under this chapter. An individual who has practice privileges under the provisions of § 36-20B-66 or 36-20B-67 who performs services for which a firm permit is required pursuant to § 36-20B-70 is not required to obtain a certificate from this state pursuant to § 36-20B-13;

(2) Any CPA or PA firm as defined in this chapter may include nonlicensee owners if the firm designates a licensee of this state, or, in the case of a firm which is required to obtain a permit pursuant to § 36-20B-70, a licensee of another state who meets the requirements set forth in § 36-20B-66 or 36-20B-67, who is responsible for the proper registration of the firm and identifies non-license owners to the board;

(3) All nonlicensee owners are active individual participants in the CPA or PA firm or an affiliated entity;

(4) The firm complies with such other requirements as the board may establish by rule promulgated pursuant to chapter 1-26;

(5) Any individual licensee or individual with practice privileges under the provisions of § 36-20B-66 or 36-20B-67 who is responsible for supervising attest or compilation services and signs or authorizes another individual to sign the accountant's report on the financial statements on behalf of the firm shall meet the experience requirements set out in the professional standards for such services; and

(6) Any individual licensee or individual with practice privileges under the provisions of § 36-20B-66 or 36-20B-67 who signs or authorizes an individual to sign the accountant's report on the financial statements on behalf of the firm shall meet the experience requirement of this chapter.

An applicant for initial issuance or renewal of a permit to practice shall register the firm within this state with the board and show that all attest and compilation services rendered in this state are under the charge of a person holding a valid certificate issued under this chapter or the corresponding provision of prior law or some other state.

Source: SL 2002, ch 179, § 34; SL 2009, ch 185, § 8; SL 2013, ch 175, § 4.



§ 36-20B-34 Information to be provided concerning status of permit in another state.

36-20B-34. Information to be provided concerning status of permit in another state. An applicant for initial issuance or renewal of a permit under this chapter shall list in the application any state in which the applicant has applied for or holds a permit as a CPA firm and shall list any past denial, revocation, or suspension of a permit by any other state.

Source: SL 2002, ch 179, § 35.



§ 36-20B-35 Notice to be given of certain changes--Failure to comply.

36-20B-35. Notice to be given of certain changes--Failure to comply. Each holder of or applicant for a permit under this chapter shall notify the board in writing, within thirty days after its occurrence, of any change in the identity of any partner, officer, shareholder, member, or manager whose principal place of business is in this state, any change in the identity of the person in charge of the firm, and any issuance, denial, revocation, or suspension of a permit by any other state.

Firms failing to comply with the provisions of this chapter due to changes in firm ownership, after receiving or renewing a permit, shall take immediate corrective action to return the firm to compliance. The board may grant a reasonable period of time for a firm to take corrective action as specified by rule promulgated pursuant to chapter 1-26. Failure of the firm to comply within a reasonable period as defined by the board shall result in the suspension or revocation of the firm permit.

Source: SL 2002, ch 179, § 36; SL 2013, ch 175, § 5.



§ 36-20B-36 Peer review as condition of renewal of firm permit--Confidentiality.

36-20B-36. Peer review as condition of renewal of firm permit--Confidentiality.The board may, by rule promulgated pursuant to chapter 1-26, require, on either a uniform or a random basis, as a condition of renewal of firm permits pursuant to this chapter, that an applicant undergo peer review conducted in such manner and producing such satisfactory result as the board may specify. However, any such requirement shall include reasonable provision for compliance by means of an applicant furnishing evidence of a satisfactory peer review performed for other purposes. Such review shall include a verification that individuals in the firm who are responsible for supervising attest and compilation services and who sign or authorize someone to sign the accountant's report on the financial statements on behalf of the firm, meet the competency requirements set out in the professional standards for such services. Any rule promulgated pursuant to this section shall:

(1) Include reasonable provision for compliance by an applicant showing that it has, within the preceding three years, undergone a peer review that is a satisfactory equivalent to peer review generally required pursuant to this section;

(2) Require, with respect to a peer review contemplated by subdivision (1), that it be subject to oversight by an oversight body established or sanctioned by board rule, promulgated pursuant to chapter 1-26, which body shall periodically report to the board on the effectiveness of the review program under its charge, and provide to the board a listing of firms that have participated in a peer review program that is satisfactory to the board; and

(3) Require, with respect to peer review contemplated by subdivision (1), that any peer review process be operated and any documents maintained in a manner designed to preserve confidentiality, and that neither the board nor any third party, other than the oversight body, may have access to documents furnished or generated in the course of the review.

Pursuant to the peer review process, the board shall treat the reports of the reviewer and any records submitted to the reviewer by the firm subject to review as confidential information. The board may not disclose such information to any persons other than staff members, legal counsel, and other persons retained by the board to assist it in fulfilling its responsibilities under this chapter and the rules, promulgated by the board pursuant to chapter 1-26.

Source: SL 2002, ch 179, § 37.



§ 36-20B-37 Fee for application or renewal of permit.

36-20B-37. Fee for application or renewal of permit. The board shall charge a fee for each application for initial issuance or renewal of a permit in an amount, not to exceed sixty-five dollars for each owner, plus fifty dollars for each firm practicing public accountancy in this state, prescribed by the board, by rule promulgated pursuant to chapter 1-26. The fee promulgated pursuant to this section may be either a flat fee or tier based.

Source: SL 2002, ch 179, § 38; SL 2008, ch 191, § 42; SL 2013, ch 175, § 6.



§ 36-20B-38 Holders of permits and licenses issued under prior law--Renewal.

36-20B-38. Holders of permits and licenses issued under prior law--Renewal. Any person who, on July 1, 2002, holds any license or permit as a public accountant issued under prior law of this state may have the registration renewed upon fulfillment of the continuing professional education requirements for renewal of certificates provided in this chapter, and on the renewal cycle and payment of fees therein prescribed for renewal of certificates. Any registration not so renewed expires three years after July 1, 2002. Firms of public accountants holding permits to practice issued under prior law of this state may have their permits to practice renewed pursuant to the procedures, and subject to the requirements for renewal of permits to practice for firms of certified public accountants, provided in this chapter. So long as such public accountant licensees hold valid registrations and permits to practice, they may perform attest and compilation services to the same extent as holders of certificates, and other holders of permits, and in addition they may use the title, public accountants and PA, but no other title. The holder of a registration issued under this section may only perform attest services in a firm that holds a permit issued under this chapter.

Source: SL 2002, ch 179, § 39.



§ 36-20B-39 Secretary of state as agent for service of process on nonresident applicants.

36-20B-39. Secretary of state as agent for service of process on nonresident applicants. An application by a person or a firm not a resident of this state for a certificate or a firm permit to practice shall constitute appointment of the secretary of state as the applicant's agent upon whom process may be served in any action or proceeding against the applicant arising out of any transaction or operation connected with or incidental to services performed by the applicant while a licensee within this state.

Source: SL 2002, ch 179, § 40.



§ 36-20B-40 Disciplinary action--Remedies available to board--Grounds.

36-20B-40. Disciplinary action--Remedies available to board--Grounds. The board may, in accordance with chapter 1-26, revoke any certificate, license, or permit issued pursuant to this chapter or corresponding provisions of prior law or revoke or limit practice privileges under the provisions of § 36-20B-66 or 36-20B-67; suspend any such certificate, license, or permit, or refuse to renew any such certificate, license, or permit for a period of not more than five years; reprimand, censure, or limit the scope of practice of any licensee; impose an administrative fine not exceeding one thousand dollars, or place any licensee on probation, all with or without terms, conditions, and limitations, for any one or more of the following reasons:

(1) Fraud or deceit in obtaining a certificate or permit;

(2) Cancellation, revocation, suspension, or refusal to renew a certificate, license, or permit to engage in the practice of public accountancy in any other state for any cause;

(3) Failure, on the part of a holder of a certificate, license, or permit under this chapter or registration under this chapter, or of a certificate, license or permit issued by another state, to maintain compliance with the requirements for issuance or renewal of such certificate, license, permit, or registration or to report changes to the board;

(4) Revocation or suspension of the right to practice before any state or federal agency;

(5) Dishonesty, fraud, or repeated acts of negligence in the performance of services as a licensee or individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67 or in the filing or failure to file one's own income tax returns;

(6) Violation of any provision of this chapter or rule, promulgated by the board pursuant to chapter 1-26, or violation of professional standards;

(7) Violation of any rule of professional conduct promulgated by the board pursuant to chapter 1-26;

(8) Conviction of a felony, or of any crime an element of which is dishonesty or fraud, under the laws of the United States, of this state, or of any other state if the acts involved would have constituted a crime under the laws of this state;

(9) Performance of any fraudulent act while holding a certificate, license, or permit or privilege issued under this chapter or prior law;

(10) Any conduct reflecting adversely upon the licensee's fitness to perform services while a licensee or individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67;

(11) Making any false or misleading statement or verification, in support of an application for a certificate, registration, or permit filed by another; and

(12) Dishonesty or repeated acts of negligence in the performance of peer reviews.

In lieu of or in addition to any remedy specifically provided in this section, the board may require of a licensee a peer review conducted in the manner as the board may specify or satisfactory completion of the continuing professional education programs as the board may specify, or both.

In any proceeding in which a remedy provided by this section is imposed, the board may also require the respondent licensee to pay the costs of the proceeding.

Source: SL 2002, ch 179, § 41; SL 2005, ch 199, § 54; SL 2009, ch 185, § 9.



§ 36-20B-41 Investigations--Probable cause determination--Subpoena power of board.

36-20B-41. Investigations--Probable cause determination--Subpoena power of board. The board may, upon receipt of a complaint or other information suggesting violations of this chapter or of the rules of the board, conduct investigations to determine whether there is probable cause to institute proceedings under chapter 1-26 or of this chapter against any person or firm for such violation. However, no investigation under this section may be a prerequisite to such proceedings in the event that a determination of probable cause can be made without investigation. In aid of such investigations, the board or the chair thereof may issue subpoenas to compel witnesses to testify and to produce evidence.

Source: SL 2002, ch 179, § 42.



§ 36-20B-42 Investigating officer--Confidentiality of information.

36-20B-42. Investigating officer--Confidentiality of information. The board may designate a member, or any other person of appropriate competence, to serve as investigating officer to conduct an investigation. Upon completion of an investigation, the investigating officer shall file a report with the board. The board shall find probable cause or lack of probable cause upon the basis of the report or shall return the report to the investigating officer for further investigation. Unless there has been a determination of probable cause, the report of the investigating officer, the complaint, if any, the testimony and documents submitted in support of the complaint or gathered in the investigation, and the fact of pendency of the investigation shall be treated as confidential information and may not be disclosed to any person except law enforcement authorities and, to the extent deemed necessary in order to conduct the investigation, the subject of the investigation, persons whose complaints are being investigated, and witnesses questioned in the course of the investigation.

Source: SL 2002, ch 179, § 43.



§ 36-20B-43 Findings of investigation--Effect.

36-20B-43. Findings of investigation--Effect. Upon a finding of probable cause, if the subject of the investigation is a licensee or an individual with practice privileges under the provisions of § 36-20B-66 or 36-20B-67, the board shall proceed in accordance with chapter 1-26. If the subject of the investigation is not a licensee or an individual with privileges under this chapter, the board shall take appropriate action under this chapter. Upon a finding of no probable cause, the board shall close the matter and shall thereafter release information relating thereto only with the consent of the person or firm under investigation.

Source: SL 2002, ch 179, § 44; SL 2009, ch 185, § 10.



§ 36-20B-44 Random review of licensee's work.

36-20B-44. Random review of licensee's work. The board may review the publicly available professional work of licensees or an individual with practice privileges under the provisions of § 36-20B-66 or 36-20B-67 on a general and random basis, without any requirement of a formal complaint or suspicion of impropriety on the part of any particular licensee. If, as a result of such review, the board discovers grounds for a more specific investigation, the board may proceed as prescribed under this chapter.

Source: SL 2002, ch 179, § 45; SL 2009, ch 185, § 11.



§ 36-20B-45 Issuance of complaint--Administrative hearing--Service of complaint and notice of hearing.

36-20B-45. Issuance of complaint--Administrative hearing--Service of complaint and notice of hearing. If probable cause with respect to a violation by a licensee or an individual with practice privileges granted under the provisions of § 36-20B-66 or 36-20B-67 has been determined by the board, or upon receipt of notice of a decision by the board of another state furnishing grounds for a determination of probable cause, the board may issue a complaint setting forth appropriate charges and set a date for hearing before the board on such charges. If a complaint is issued and a hearing date set, the board shall, not less than thirty days prior to the date of the hearing, serve a copy of the complaint and notice of the time and place of the hearing upon the licensee or an individual with practice privileges granted under the provisions of § 36-20B-66 or 36-20B-67, together with a copy of the board's rules governing proceedings under this section, either by personal delivery or by mailing a copy thereof by registered mail to the licensee at the licensee's address, last known to the board. In the case of an individual exercising practice privileges under the provisions of § 36-20B-66 or 36-20B-67, service shall be by certified or registered mail to the address last known to the board, or pursuant to chapter 1-26.

Source: SL 2002, ch 179, § 46; SL 2009, ch 185, § 12.



§ 36-20B-46 Respondent to have access to investigatory report and evidence.

36-20B-46. Respondent to have access to investigatory report and evidence. A licensee or an individual with practice privileges under the provisions of § 36-20B-66 or 36-20B-67 against whom a complaint has been issued under this section may, reasonably in advance of the hearing, examine and copy the report of investigation, if any, and any documentary or testimonial evidence and summaries of anticipated evidence in the board's possession relating to the subject matter of the complaint. The board shall adopt rules, promulgated pursuant to chapter 1-26, governing proceedings under this section to specify the manner in which such right may be exercised.

Source: SL 2002, ch 179, § 47; SL 2009, ch 185, § 13.



§ 36-20B-47 Appearance at hearing--Examination and presentation of witnesses and evidence--Subpoenas.

36-20B-47. Appearance at hearing--Examination and presentation of witnesses and evidence--Subpoenas. The respondent licensee or an individual with practice privileges granted under the provisions of § 36-20B-66 or 36-20B-67 may appear at the hearing in person or, in the case of a firm, through a partner, officer, director, shareholder, member, or manager, and by counsel, examine witnesses and evidence presented in support of the complaint, and present evidence and witnesses on the licensee's or an individual's own behalf. The licensee or an individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67 is entitled, on application to the board, to the issuance of subpoenas to compel the attendance of witnesses and the production of documentary evidence.

Source: SL 2002, ch 179, § 48; SL 2009, ch 185, § 14.



§ 36-20B-48 Presentation of evidence supporting complaint--Certain board members disqualified from decision-making--Board counsel--Record--Recorded vote of majority required to impose penalty.

36-20B-48. Presentation of evidence supporting complaint--Certain board members disqualified from decision-making--Board counsel--Record--Recorded vote of majority required to impose penalty. The evidence supporting the complaint shall be presented by the investigating officer, by a board member designated for that purpose, or by counsel. A board member who presents the evidence, or who has conducted the investigation of the matter under this chapter, may not participate in the board's decision of the matter.

The board shall be advised by counsel, who may be the same counsel who presents or assists in presenting the evidence supporting the complaint.

A stenographic or electronic record may be made and filed with the board. A transcript need not be prepared unless review is sought or the board determines that there is other good cause for its preparation.

A recorded vote of a majority of all members of the board, other than members disqualified by reason of this section, is required to sustain any charge and to impose any penalty with respect thereto.

Source: SL 2002, ch 179, § 49.



§ 36-20B-49 Failure to appear at hearing--Order--Setting aside order upon showing of good cause.

36-20B-49. Failure to appear at hearing--Order--Setting aside order upon showing of good cause. If after service of a complaint and notice of hearing the respondent licensee fails to appear at the hearing, the board may proceed to hear evidence against the licensee or an individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67 and may enter an order as it deems warranted by the evidence. Any order shall be final unless the licensee or an individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67 petitions for review. However, within thirty days from the date of any such order, upon a showing of good cause for the licensee's or an individual's failure to appear and defend, the board may set aside the order and schedule a new hearing on the complaint, to be conducted in accordance with the provisions of this section.

Source: SL 2002, ch 179, § 50; SL 2009, ch 185, § 15.



§ 36-20B-50 Judicial review of board order.

36-20B-50. Judicial review of board order. Any person or firm adversely affected by any order of the board entered after a hearing under this chapter may obtain review thereof by filing a written petition for review with the circuit court within thirty days after the entry of the order. The procedures for review and the scope of the review shall be as specified in chapter 1-26.

Source: SL 2002, ch 179, § 51.



§ 36-20B-51 Notice to other states of disciplinary action--Information furnished to authorities--Exception when petition for review filed.

36-20B-51. Notice to other states of disciplinary action--Information furnished to authorities--Exception when petition for review filed. If the board renders a decision imposing discipline against a licensee or an individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67, the board shall notify any board of accountancy of any other state in which the licensee also holds certificates, licenses, or permits of its decision, within forty-five days of rendering the decision. The board may also furnish information relating to proceedings resulting in disciplinary action to other public authorities and to private professional organizations having a disciplinary interest in the licensee.

If a petition for review has been filed pursuant to this chapter, the notification and furnishing of information provided for in this section shall await the resolution of such review and, if resolution is in favor of the licensee or an individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67, no such notification or furnishing of information may be made.

Source: SL 2002, ch 179, § 52; SL 2009, ch 185, § 16.



§ 36-20B-52 Modification of prior disciplinary action--Reissuance of certificate, license, or permit--Procedure.

36-20B-52. Modification of prior disciplinary action--Reissuance of certificate, license, or permit--Procedure. If the board has suspended or revoked a certificate, license, permit, or registration or revoked or limited practice privileges under the provisions of § 36-20B-66 or 36-20B-67 or refused to renew a certificate, license, permit, or registration, the board may, upon application in writing by the person or firm affected and for good cause shown, modify the suspension, or reissue the certificate, license, permit, or registration or remove the limitation or revocation of privileges.

The board shall, by rule promulgated pursuant to chapter 1-26, specify the manner in which such applications shall be made, the times within which they shall be made, and the circumstances in which hearings will be held.

Source: SL 2002, ch 179, § 53; SL 2009, ch 185, § 17.



§ 36-20B-53 Continuing professional education or peer review as condition for reissuance of certificate, license or permit.

36-20B-53. Continuing professional education or peer review as condition for reissuance of certificate, license or permit. Before reissuing or terminating the suspension of a certificate, license, permit, or registration under this section or of practice privileges under the provisions of § 36-20B-66 or 36-20B-67, and as a condition thereto, the board may require the applicant to show successful completion of specified continuing professional education. The board may make the reinstatement of a certificate, license, permit, or registration or of practice privileges under the provisions of § 36-20B-66 or 36-20B-67 conditional and subject to satisfactory completion of a peer review conducted in such manner as the board may specify.

Source: SL 2002, ch 179, § 54; SL 2009, ch 185, § 18.



§ 36-20B-54 Certain services restricted to licensees and individuals granted practice privileges--Exceptions--Standards.

36-20B-54. Certain services restricted to licensees and individuals granted practice privileges--Exceptions--Standards. No person other than a licensee or an individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67 may issue a report on financial statements of any person, firm, organization, or governmental unit or offer to render or render any attest or compilation service. This restriction does not prohibit any act of a public official or public employee in the performance of that person's duties as such, or prohibit the performance by any nonlicensee of other services involving the use of accounting skills, including the preparation of tax returns, management advisory services, and the preparation of financial statements without the issuance of reports thereon. A nonlicensee may prepare financial statements and issue nonattest transmittals or information thereon which do not purport to be in compliance with the Statements on Standards for Accounting and Review Services (SSARS).

A licensee and an individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67 performing attest or compilation services shall provide those services in accordance with professional standards.

Source: SL 2002, ch 179, § 55; SL 2009, ch 185, § 19.



§ 36-20B-55 Certified public accountant--Restrictions on use of title and designations.

36-20B-55. Certified public accountant--Restrictions on use of title and designations. A person who does not hold a valid certificate or has not been granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67 may not use or assume the title, certified public accountant, the abbreviation, CPA, or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such person is a certified public accountant.

No firm may provide attest services or assume or use the title, certified public accountants, or the abbreviation, CPAs, or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such firm is a CPA firm unless:

(1) The firm holds a valid permit issued under this chapter or is exempt from the permit requirements pursuant to § 36-20B-32.2 or 36-20B-32.3; and

(2) Ownership of the firm is in accordance with this chapter and rules promulgated by the board in accordance with chapter 1-26, if applicable.
Source: SL 2002, ch 179, § 56; SL 2009, ch 185, § 20.



§ 36-20B-56 Public accountant--Restrictions on use of title and designations.

36-20B-56. Public accountant--Restrictions on use of title and designations. No person who does not hold a valid license may use or assume the title, public accountant, or the abbreviation, PA, or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such person is a public accountant.

No firm may provide attest services or assume or use the title, public accountants, or the abbreviation, PAs, or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such firm is a PA firm unless:

(1) The firm holds a valid permit issued under this chapter; and

(2) Ownership of the firm is in accordance with this chapter and rules promulgated by the board in accordance with chapter 1-26.
Source: SL 2002, ch 179, § 57.



§ 36-20B-57 Certified, chartered, enrolled, licensed, registered, or accredited accountant--Restrictions on use of title and designation--Restrictions on use of certain language.

36-20B-57. Certified, chartered, enrolled, licensed, registered, or accredited accountant--Restrictions on use of title and designation--Restrictions on use of certain language. No person or firm, not holding a valid certificate, permit, or registration issued under this chapter, may assume or use the title, certified accountant, chartered accountant, enrolled accountant, licensed accountant, registered accountant, accredited accountant, or any other title or designation likely to be confused with the titles, certified public accountant or public accountant, or use any of the abbreviations CA, LA, RA, AA, or similar abbreviation likely to be confused with the abbreviations, CPA or PA. However, the provisions of this section do not apply to any individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67 or to any firm which is exempt from the permit requirements pursuant to § 36-20B-32.2 or 36-20B-32.3. The title, Enrolled Agent or EA may only be used by individuals so designated by the Internal Revenue Service.

No nonlicensee, except an individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67, may use language in any statement relating to the financial affairs of a person or entity which is conventionally used by licensees in reports on financial statements.

Source: SL 2002, ch 179, § 58; SL 2009, ch 185, § 21.



§ 36-20B-58 Accountant or auditor--Restrictions on use of title, designation, and language--Exceptions--Violation as misdemeanor.

36-20B-58. Accountant or auditor--Restrictions on use of title, designation, and language--Exceptions--Violation as misdemeanor. No person or firm which does not hold a valid certificate, permit, or registration issued under this chapter may assume or use any title or designation that includes the words, accountant, auditor, or accounting, in connection with any other language, including the language of a report, that implies that such person or firm holds such a certificate, permit, or registration or has special competence as an accountant or auditor. However, the provisions of this section do not apply to any individual granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67 or to any firm that is exempt from the permit requirements pursuant to § 36-20B-32.2 or 36-20B-32.3.

This section does not prohibit any officer, partner, member, manager, or employee of any firm or organization from affixing that person's own signature to any statement in reference to the financial affairs of such firm or organization with any wording designating the position, title, or office that the person holds therein nor prohibit any act of a public official or employee in the performance of the persons duties as such.

A violation of this section is a Class 2 misdemeanor.

Source: SL 2002, ch 179, § 59; SL 2009, ch 185, § 22.



§ 36-20B-59 Chapter not applicable to certain persons holding foreign certifications or designations.

36-20B-59. Chapter not applicable to certain persons holding foreign certifications or designations. The provisions of this chapter do not apply to any person or firm holding a certification, designation, degree, or license granted in a foreign country entitling the holder thereof to engage in the practice of public accountancy or its equivalent in such country, whose activities in this state are limited to the provision of professional services to persons or firms who are residents of, governments of, or business entities of, the country in which the person holds such entitlement, who performs no attest or compilation services and who issues no reports with respect to the financial statements of any other persons, firms, or governmental units in this state, and who does not use in this state any title or designation other than the one under which the person practices in such country, followed by a translation of such title or designation into the English language, if it is in a different language, and by the name of such country.

However, it is not a violation of this chapter for a firm which does not hold a valid permit under § 36-20B-32 and which does not have an office in this state to provide its professional services in this state if the firm complies with the requirements pursuant to § 36-20B-32.2 or 36-20B-32.3, whichever is applicable.

Source: SL 2002, ch 179, § 60; SL 2009, ch 185, § 23.



§ 36-20B-60 Attest services to be performed through business holding valid permit.

36-20B-60. Attest services to be performed through business holding valid permit. No holder of a certificate issued under this chapter or a registration issued under this chapter may perform attest services through any business form that does not hold a valid permit issued under this chapter. This restriction does not prohibit any act of a public official or public employee in the performance of that person's duties as such.

Source: SL 2002, ch 179, § 61.



§ 36-20B-61 Compilation report to be issued through business holding valid permit--Exceptions.

36-20B-61. Compilation report to be issued through business holding valid permit--Exceptions. No individual licensee may issue a report in standard form upon a compilation of financial information through any form of business that does not hold a valid permit issued under this chapter unless the report discloses the name of the business through which the individual is issuing the report, and the individual:

(1) Signs the compilation report identifying the individual as a CPA or PA;

(2) Meets the competency requirement provided in applicable standards; and

(3) Undergoes no less frequently than once every three years, a peer review conducted in such manner as the board shall, by rule promulgate in accordance with chapter 1-26, specify. Such review shall include verification that the individual has met the competency requirements set out in professional standards for such services.
Source: SL 2002, ch 179, § 62.



§ 36-20B-62 Attorney's records, documents customarily prepared in law practice not affected.

36-20B-62. Attorney's records, documents customarily prepared in law practice not affected. Nothing in this chapter prohibits a practicing attorney or firm of attorneys from preparing or presenting records or documents customarily prepared by an attorney or firm of attorneys in connection with the attorney's professional work in the practice of law.

Source: SL 2002, ch 179, § 63.



§ 36-20B-63 Board may seek injunction.

36-20B-63. Board may seek injunction. If, as a result of an investigation under this chapter or otherwise, the board believes that any person or firm has engaged in, or is about to engage in any act or practice which constitutes or will constitute a violation of this chapter, the board may make application to the appropriate court for an order enjoining such act or practice, and upon a showing by the board that such person or firm has engaged, or is about to engage, in any such act or practice, the court may grant an injunction, restraining order, or other order as may be appropriate.

Source: SL 2002, ch 179, § 64.



§ 36-20B-64 Board may institute criminal proceedings--Violation of chapter as misdemeanor.

36-20B-64. Board may institute criminal proceedings--Violation of chapter as misdemeanor. If, by reason of an investigation under this chapter or otherwise, the board has reason to believe that any person or firm has knowingly engaged in any act or practice that constitutes a violation of this chapter, the board may bring its information to the attention of the attorney general of any state or other appropriate law enforcement officer who may cause appropriate criminal proceedings to be brought thereon.

Any person or firm who knowingly violates any provision of this chapter is guilty of a Class 1 misdemeanor.

Source: SL 2002, ch 179, § 65.



§ 36-20B-65 Commission of single prohibited act justifies penalty.

36-20B-65. Commission of single prohibited act justifies penalty. In any action brought under this chapter, evidence of the commission of a single act prohibited by this chapter is sufficient to justify a penalty, injunction, restraining order, or conviction, respectively, without evidence of a general course of conduct.

Source: SL 2002, ch 179, § 66.



§ 36-20B-66 CPA licensed in state with substantially equivalent requirements--Privileges.

36-20B-66. CPA licensed in state with substantially equivalent requirements--Privileges. An individual whose principal place of business is not in this state who holds a valid certificate or license as a certified public accountant from any state which the board has verified to be in substantial equivalence with the CPA licensure requirements of this chapter is presumed to have qualifications substantially equivalent to requirements of this state and shall have all the privileges of certificate holders and licensees of this chapter without the need to obtain a certificate or permit under this chapter.

Notwithstanding any other provision of law, an individual who offers or renders professional services under this section, whether in person, or by mail, telephone, or electronic means, shall be granted practice privileges in this state, and no notice, fee, or other submission is required of the individual. However, the individual shall be subject to the requirements of § 36-20B-68.

Source: SL 2002, ch 179, § 67; SL 2009, ch 185, § 24.



§ 36-20B-67 CPA with equivalent qualifications licensed in state not verified to have substantially equivalent requirements--Privileges.

36-20B-67. CPA with equivalent qualifications licensed in state not verified to have substantially equivalent requirements--Privileges. Any individual whose principal place of business is not in this state who holds a valid certificate or license as a certified public accountant from any state which the board has not verified to be in substantial equivalence with the CPA licensure requirements of this chapter is presumed to have qualifications substantially equivalent to this state's requirements and shall have all the privileges of certificate holders and licensees of this state without the need to obtain a certificate or permit under this chapter if the CPA qualifications of the individual are substantially equivalent to the CPA licensure requirements of this chapter.

Notwithstanding any other provision of law, an individual who offers or renders professional services, whether in person, or by mail, telephone, or electronic means, under this section shall be granted practice privileges in this state, and no notice, fee, or other submission is required of the individual. However, the individual shall be subject to the requirements of § 36-20B-68.

Source: SL 2002, ch 179, § 68; SL 2008, ch 191, § 43; SL 2009, ch 185, § 25.



§ 36-20B-68 Licensee of another state who exercises practice privilege and employer consent to board's jurisdiction--Agent for service of process.

36-20B-68. Licensee of another state who exercises practice privilege and employer consent to board's jurisdiction--Agent for service of process. Any licensee of another state who exercises the practice privilege provided in § 36-20B-66 or 36-20B-67 and the firm, if any, which employs that licensee hereby simultaneously consents, as a condition of the grant of this privilege, to the personal and subject matter jurisdiction and disciplinary authority of the board, and agrees to comply with this chapter and the board's rules. If the license from the state of the individual's principal place of business is no longer valid, the individual shall cease offering or rendering professional services in this state, both individually and on behalf of a firm. Any licensee who exercises the privilege provided in § 36-20B-66 or 36-20B-67 consents to the appointment of the state board which issued their license as their agent upon whom process may be served in any action or proceeding by this board against the licensee.

Source: SL 2002, ch 179, § 69; SL 2009, ch 185, § 26.



§ 36-20B-69 Liability of licensee for act committed in another state.

36-20B-69. Liability of licensee for act committed in another state. A licensee of this state offering or rendering services or using their CPA title in another state is subject to disciplinary action in this state for an act committed in another state for which the licensee would be subject to discipline for an act committed in the other state. Notwithstanding the provisions in this chapter, the board shall investigate any complaint made by the board of accountancy of another state.

Source: SL 2002, ch 179, § 70.



§ 36-20B-70 Firm permit required for CPA licensed in another state to exercise practice privileges.

36-20B-70. Firm permit required for CPA licensed in another state to exercise practice privileges. An individual who has been granted practice privileges under the provisions of § 36-20B-66 or 36-20B-67 who performs for any entity with its home office in this state any of the following services:

(1) Any financial statement audit or other engagements to be performed in accordance with Statements on Auditing Standards (SAS);

(2) Any examination of prospective financial information to be performed in accordance with Statements on Standards For Attestation Engagements (SSAE); or

(3) Any engagement to be performed in accordance with Public Company Accounting Oversight Board (PCAOB) auditing standards;
shall do so only through a firm which has obtained a permit under the provisions of § 36-20B-32.

Source: SL 2009, ch 185, § 27.






Chapter 21 - Real Estate Brokers And Salesmen [Repealed]

CHAPTER 36-21

REAL ESTATE BROKERS AND SALESMEN [REPEALED]

[Repealed by SL 1974, ch 250, § 42; SL 1992, ch 273, § 117; SL 1993, ch 293, § 4 ]



Chapter 21A - Real Estate Licensing

§ 36-21A-1 Definition of terms.

36-21A-1. Definition of terms. Terms used in this chapter mean:

(1) "Agency," any relationship by which one person acts for or on behalf of a client subject to the client's reasonable direction and control;

(2) "Agency agreement," a written agreement between a broker and a client which creates a fiduciary relationship between the broker and client. The payment or promise of payment of compensation to a responsible broker does not determine whether an agency relationship has been created between any responsible broker or licensees associated with the responsible broker and a client;

(3) "Auction," any public sale of real estate as defined in § 36-21A-11 or business property as defined in subdivision 36-21A-6 (3) at public offering to the highest bidder;

(4) "Auctioneer," any person licensed under this chapter who auctions, offers, attempts or agrees to auction real estate or business opportunities;

(5) "Broker associate," any broker acting in association with or under the auspices of a responsible broker;

(6) "Client," any person, including a seller/landlord or a buyer/tenant, who has entered into an agency relationship with a real estate licensee;

(7) "Commission," the South Dakota Real Estate Commission;

(8) "Consumer," any person seeking or receiving services from a real estate broker;

(9) "Customer," any party to a real estate transaction who does not have an agency relationship with a licensee;

(10) "Designated broker," any broker licensee designated by a responsible broker to act for the company in the conduct of real estate brokerage;

(11) "In-company transaction," any transaction in which both the seller/landlord and the buyer/tenant receive real estate services from the same broker or from licensees associated with the same broker;

(12) "Licensee," any person holding a license issued pursuant to this chapter;

(13) "Limited agent," any licensee who has a written agency relationship with both the seller and the buyer in the same in-company transaction;

(14) "Person," any individual, corporation, limited liability company, partnership, limited partnership, association, joint venture or any other entity, foreign or domestic;

(15) "Purchaser," any person who acquires or attempts to acquire or succeeds to an interest in real property;

(16) "Responsible broker," any person holding a broker's license issued pursuant to this chapter who is responsible for the real estate activities conducted by those licensees acting in association with or under the auspices of the responsible broker;

(17) "Served actively," if referring to a real estate salesman or broker associate, having the license on an active status with the commission;

(18) "Single agent," any licensee who represents only one party to a transaction;

(19) "Subdivider," a person who causes land to be subdivided into a subdivision for that person or others, or who undertakes to develop a subdivision. However, this does not include a public agency or officer authorized by law to create subdivisions;

(20) "Subdivision," or "subdivided land," any real estate offered for sale and which has been registered under the Interstate Land Sales Full Disclosure Act, 82 Stat. 590 and following, 15 U.S.C. 1701 and following, as such Act existed on January 1, 1980, or real estate located out of this state which is divided or proposed to be divided into fifty or more lots, parcels, or units;

(21) "Transaction broker," a broker who assists one or more parties with a real estate transaction without being an agent or advocate for the interests of any party to the transaction. The term includes the licensees associated with the broker;

(22) "Transaction broker agreement," a written agreement in which the broker does not represent either the seller or the buyer in a fiduciary capacity. No brokerage relationship can be created or implied by word or action alone, but only by written agreement clarifying the brokerage relationship.
Source: SL 1992, ch 273, § 1; SL 1994, ch 351, § 80; SL 1998, ch 229, § 1; SL 2011, ch 180, § 1; SL 2013, ch 177, § 1.



§ 36-21A-2 Advertisement and advertising defined.

36-21A-2. Advertisement and advertising defined. For the purposes of this chapter, an advertisement or advertising is any attempt, by publication or broadcast, whether oral, written or otherwise, to induce a person to use the services of a licensed real estate broker, real estate salesman or real estate firm.

Source: SL 1992, ch 273, § 2; SL 1993, ch 289; SL 2013, ch 177, § 2.



§ 36-21A-3 Appraisal defined.

36-21A-3. Appraisal defined. For the purposes of this chapter, an appraisal is the act or process of developing an opinion of value of real estate for another and for compensation.

Source: SL 1992, ch 273, § 3; SL 2013, ch 177, § 3.



§ 36-21A-4 Repealed.

36-21A-4. Repealed by SL 2013, ch 177, § 4.



§ 36-21A-5 Association defined.

36-21A-5. Association defined. For the purposes of this chapter, an association is any body of persons united and acting together without a charter, but upon the methods and forms used by incorporated bodies for the prosecution of some common enterprise. It is an unincorporated society and not a partnership. It is a body of persons invested with some, yet not full, corporate rights and powers.

Source: SL 1992, ch 273, § 5.



§ 36-21A-6 Real estate broker and broker defined.

36-21A-6. Real estate broker and broker defined. For the purposes of this chapter, a broker or a real estate broker is any person who does any of the following:

(1) For another and for compensation or consideration or with the intention or expectation of receiving compensation or consideration, directly or indirectly, lists, sells, exchanges, buys, rents, manages, offers or attempts to negotiate a sale, option, exchange, purchase, lease or rental of an interest in real property, or a mobile or manufactured home which has been registered under the provisions of chapters 32-3 to 32-5B, inclusive, unless licensed under chapter 32-7A to sell used mobile or manufactured homes, or advertises or holds himself out as engaged in such activities;

(2) For another and for compensation or consideration or with the intention or expectation of receiving compensation or consideration, directly or indirectly, negotiates or offers or attempts to negotiate a loan, secured or to be secured by a mortgage or other encumbrance on real property;

(3) For another and for compensation or consideration or with the intention or expectation of receiving compensation or consideration, directly or indirectly, lists, sells, exchanges, buys, rents, manages, offers or attempts to negotiate a sale, option, exchange, purchase, lease or rental of any business opportunity or business, or its goodwill, inventory or fixtures, or any interest therein;

(4) For another and for compensation or consideration or with the intention or expectation of receiving compensation or consideration, directly or indirectly, offers, sells or attempts to negotiate the sale of property that is subject to the registration requirements concerning subdivided land;

(5) Charges a fee for undertaking to promote the sale or lease of real property by means of listing in a publication primarily for such purpose;

(6) Engages wholly or in part in the business of selling real property to the extent that a pattern of selling real property is established, unless exempted under the provisions of this chapter;

(7) Is employed by or on behalf of any owner of lots or other parcels of real property for compensation or consideration to sell the real property or any part thereof;

(8) Appraises, offers, attempts or agrees to appraise real property unless licensed or certified to appraise under some other provision of South Dakota law. Any person performing an appraisal pursuant to this subdivision shall comply with the uniform standards established by the secretary pursuant to § 36-21B-3;

(9) For another and for compensation or consideration or with the intention or expectation of receiving compensation or consideration, directly or indirectly, prepares or offers to prepare a broker price opinion or a comparative market analysis;

(10) Auctions, offers, attempts or agrees to auction real estate unless licensed to auction real property under some other provision of South Dakota law; or

(11) Buys or offers to buy or sell or otherwise deals in options to buy real property.
Source: SL 1992, ch 273, § 6; SL 1998, ch 230, § 1; SL 2013, ch 178, § 2.



§ 36-21A-7 Moral turpitude defined.

36-21A-7. Moral turpitude defined. For the purposes of this chapter, moral turpitude is any act done contrary to honesty and good morals. It is also an act of baseness, vileness or depravity in the private and social duties which man owes to his fellowman or to society in general.

Source: SL 1992, ch 273, § 7.



§ 36-21A-8 Repealed.

36-21A-8. Repealed by SL 1997, ch 275, § 3.



§ 36-21A-9 Inactive license defined.

36-21A-9. Inactive license defined. For the purposes of this chapter, an inactive license is any license that has been placed on inactive status for any of the following reasons:

(1) At the request of the licensee;

(2) Failure to designate a responsible broker;

(3) Cessation of being associated with a responsible broker or a licensed firm;

(4) Failure to notify the commission of a change of registered address;

(5) Failure of the licensee's responsible broker to maintain an active license;

(6) Failure to provide proof of errors and omissions insurance upon renewal;

(7) Failure of a nonresident real estate salesperson, who establishes residency in South Dakota, to successfully complete the education requirement for upgrade to broker associate within the prescribed timeframe; or

(8) Failure to provide proof of the necessary hours of continuing education.

No licensee whose license is on inactive status may perform any of the actions enumerated within this chapter prior to reactivation of the inactive license.

Source: SL 1992, ch 273, § 9; SL 2013, ch 177, § 5.



§ 36-21A-10 Property manager defined.

36-21A-10. Property manager defined. For the purposes of this chapter, a property manager is any person who for a fee, commission or other valuable consideration or with the intent or expectation of receiving a fee, commission or consideration negotiates or attempts to negotiate the rental, exchange or leasing or any real estate or of the improvements on it; lists real estate exchanges, rentals or leases; collects rents or attempts to collect rents for real estate; or advertises or holds himself out as engaged in any of the foregoing activities.

The term also includes any person who engages in the business of charging a fee or contracting for the collection of a fee in connection with a contract under which he undertakes to prompt the renting or leasing of real estate through its listing in a publication issued primarily for this purpose or through referral of information concerning the rentals or leases.

Source: SL 1992, ch 273, § 10.



§ 36-21A-11 Real estate and realty defined.

36-21A-11. Real estate and realty defined. For the purposes of this chapter, real estate or realty is any interest or estate in real property or the property's improvements or fixtures whether corporeal, incorporeal, freehold or nonfreehold, and whether the real property is situated in this state or elsewhere, and includes leaseholds, condominiums, air rights and mineral rights.

Source: SL 1992, ch 273, § 11.



§ 36-21A-12 Real estate salesperson defined.

36-21A-12. Real estate salesperson defined. For the purposes of this chapter, a real estate salesperson is any person who for compensation or consideration is associated with a responsible broker, to sell or offer to sell, or to buy or offer to buy, or to negotiate the purchase, sale, lease, rental, or exchange of real property, or of the property's improvements, or any business opportunity or business, or its goodwill, inventory, or fixtures, or any interest therein, or to sell or offer to sell, or to buy or offer to buy, or to negotiate the purchase, sale, lease, rental, or exchange of a mobile or manufactured home which has been registered under the provisions of chapters 32-3 to 32-5B, inclusive. A salesperson may perform a broker price opinion or comparative market analysis for purposes of purchase, sale, lease, rental, or exchange of real property.

Source: SL 1992, ch 273, § 12; SL 1998, ch 231, § 1; SL 2013, ch 177, § 6.



§ 36-21A-12.1 Residential rental agent defined--Promulgation of rules for licensing requirements.

36-21A-12.1. Residential rental agent defined--Promulgation of rules for licensing requirements. For the purposes of this chapter, a residential rental agent is any person who for compensation or consideration is associated with a real estate broker or property manager to negotiate or attempt to negotiate the rental or leasing of residential property, or collect rents or attempt to collect rents. The Real Estate Commission may promulgate rules pursuant to chapter 1-26 to establish requirements for licensing a residential rental agent.

Source: SL 2000, ch 197, § 1.



§ 36-21A-12.2 Broker price opinion and comparative market analysis defined.

36-21A-12.2. Broker price opinion and comparative market analysis defined. For the purposes of this chapter, the terms, broker price opinion and comparative market analysis, mean an estimate prepared by a licensed broker or salesperson that details the probable selling price or leasing price of a particular parcel of or interest in real property and provides a varying level of detail about the property's condition, market and neighborhood, and information on comparable properties, but does not include an automated valuation model. A broker price opinion or a comparative market analysis is not an appraisal.

Source: SL 2013, ch 178, § 1.



§ 36-21A-13 Real estate commission created--Composition.

36-21A-13. Real estate commission created--Composition. There is created a South Dakota Real Estate Commission. The commission consists of five members appointed by the Governor. The members may not all be of the same political party. Three members shall be active real estate brokers; two shall be members of the public.

Source: SL 1992, ch 273, § 13.



§ 36-21A-14 Terms of commission members--Vacancies.

36-21A-14. Terms of commission members--Vacancies. Each member of the commission shall be appointed for a term of three years. Any member appointed to the commission prior to July 1, 2005, shall serve the four-year term to which the member was originally appointed. Any member appointed to the commission after July 1, 2005, shall serve a three-year term. No member may serve more than three consecutive full terms. Any member appointed to fill a vacancy arising during a commissioner's term shall serve for the unexpired portion of the term. The appointment to an unexpired term is not considered a full term.

Source: SL 1992, ch 273, § 14; SL 2005, ch 199, § 55.



§ 36-21A-15 Quorum of commission.

36-21A-15. Quorum of commission. A majority of the commission, in meetings duly assembled, may perform and exercise all of the duties and powers of the commission. Actions of the commission shall be taken upon a majority vote of those members present.

Source: SL 1992, ch 273, § 15.



§ 36-21A-16 Commission continued within Department of Labor and Regulation--Records and reports.

36-21A-16. Commission continued within Department of Labor and Regulation--Records and reports. The commission shall be an adjunct of the Department of Labor and Regulation, and shall retain all its prescribed functions, including administrative functions. The commission shall submit such records, information and reports in the form and at such times as required by the secretary of labor and regulation. However, the commission shall report at least annually.

Source: SL 1992, ch 273, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 55; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 36-21A-17 Seal of commission.

36-21A-17. Seal of commission. The commission shall adopt a seal with South Dakota Real Estate Commission engraved thereon, by which it shall authenticate its proceedings.

Source: SL 1992, ch 273, § 17.



§ 36-21A-18 Executive director--Duties.

36-21A-18. Executive director--Duties. The commission shall employ an executive director who shall perform the following duties:

(1) Keep a record of all proceedings, transactions, communications and official acts of the commission;

(2) Be custodian of all moneys received;

(3) Deposit all moneys in depositories designated by the commission;

(4) Be custodian of all records of the commission; and

(5) Such other duties as the commission may require.
Source: SL 1992, ch 273, § 18; SL 2013, ch 177, § 7.



§ 36-21A-19 Salary of executive director--Employment of other personnel--Expenditures.

36-21A-19. Salary of executive director--Employment of other personnel--Expenditures. The commission may fix the salary of the executive director in accordance with chapter 3-6A, employ other employees as may be necessary to carry out the provisions of this chapter, fix salaries and prescribe the duties of its employees and make other expenditures necessary to carry out the provisions of this chapter.

Source: SL 1992, ch 273, § 19.



§ 36-21A-20 Office of executive director--Records and property maintained.

36-21A-20. Office of executive director--Records and property maintained. The location of the office of the executive director shall be at such places within the state as the commission may designate. The commission shall maintain all of its files, records, and property at the office of the executive director.

Source: SL 1992, ch 273, § 20.



§ 36-21A-21 Meetings of commission.

36-21A-21. Meetings of commission. The commission shall meet annually and at other times upon call by the executive director, chairperson, or upon a written request of three or more members of the commission. The place of meeting of the commission shall be at the office of the executive director or other places within South Dakota as designated by the commission.

Source: SL 1992, ch 273, § 21; SL 2013, ch 177, § 8.



§ 36-21A-22 Filing or notice to the commission--Date of filing or notice.

36-21A-22. Filing or notice to the commission--Date of filing or notice. Whenever any filing or notice to the commission is provided for, the filing or notice shall be delivered in person or mailed to the commission at its principal place of business. The date of the filing or notice is the date upon which the document is received at the principal place of business of the commission.

Source: SL 1992, ch 273, § 22.



§ 36-21A-23 Compensation and expenses of commission members.

36-21A-23. Compensation and expenses of commission members. The compensation and reimbursement of expenses provided by law for members of the commission shall be paid from the funds of the commission.

Source: SL 1992, ch 273, § 23.



§ 36-21A-24 Real estate courses and institutes conducted by commission.

36-21A-24. Real estate courses and institutes conducted by commission. The commission may conduct, hold or assist in conducting or holding real estate courses or institutes, and incur and pay the necessary expenses in connection therewith, which courses or institutes shall be open to the licensees. The commission may charge a reasonable fee for such courses and institutes.

Source: SL 1992, ch 273, § 24.



§ 36-21A-25 Assistance provided to libraries, licensees, institutes and foundations.

36-21A-25. Assistance provided to libraries, licensees, institutes and foundations. The commission may assist libraries, licensees, institutes and foundations, with financial aid or otherwise, in providing texts, sponsoring studies, surveys and programs for the benefit of the real estate business and the elevation of the real estate business.

Source: SL 1992, ch 273, § 25.



§ 36-21A-26 List of licensees and other information to be available.

36-21A-26. List of licensees and other information to be available. The executive director of the commission shall make available a list of the names and addresses of all persons licensed by the commission under the provisions of this chapter, together with such other information relative to the enforcement of the provisions of this chapter as the commission determines to be of interest to the public. The commission may charge a reasonable fee to persons who request the list.

Source: SL 1992, ch 273, § 26; SL 2013, ch 177, § 9.



§ 36-21A-27 Licensees not qualified for exceptions.

36-21A-27. Licensees not qualified for exceptions. Any person licensed under this chapter does not qualify for the exceptions set forth in this chapter including any transaction in which that person has a personal interest.

Source: SL 1992, ch 273, § 27; SL 2013, ch 179, § 1.



§ 36-21A-28 Active license required for certain acts.

36-21A-28. Active license required for certain acts. No person, unless exempted under this chapter, may offer, attempt or agree to perform, or perform any act enumerated within this chapter without an active license issued by the commission. No person may collect compensation as a licensee under this chapter without having first complied with the provisions of this chapter.

Source: SL 1992, ch 273, § 28; SL 2013, ch 177, § 10.



§ 36-21A-29 Persons and entities exempt from licensure.

36-21A-29. Persons and entities exempt from licensure. This chapter does not apply to the following:

(1) Any person who as a bona fide owner or lessor, performs any of the acts described in §§ 36-21A-6 and 36-21A-12 with reference to property owned, or leased by the person, or to any regular employees thereof, if such acts are performed in the regular course of, or as an incident to the management of such property or investment in such property;

(2) Any public officer while performing the officer's duties;

(3) Any person owning and operating a cemetery and selling lots solely for use as burial plots;

(4) Any person acting as a receiver, trustee, personal representative, guardian or under court order, or while acting under authority of a deed, trust, or will;

(5) Any custodian, janitor, or employee of the owner or manager of a residential building who exhibits a residential unit therein to prospective tenants, accepts applications for leases and furnishes prospective tenants with information relative to the rental of the unit, terms and conditions of leases required by the owner or manager and similar information;

(6) Any owner, manager, or employee of a business holding a lodging license while engaging in the lodging business;

(7) Any attorney at law, admitted to practice in South Dakota, unless the attorney holds himself or herself out to be in the real estate business or solicits real estate business, in which event the attorney may obtain a real estate license without examination, but the attorney is otherwise subject to the provisions of this chapter;

(8) Any bank, bank holding company or subsidiary thereof, trust company, savings and loan association, public utility or any land mortgage or farm loan association organized under the laws of this state or the United States, if engaged in the transaction of business within the scope of its corporate powers as provided by law;

(9) Any person or company whose business practice is to collect a fee or compensation to publish real estate listings in print, electronic, or other media;

(10) Any person holding, in good faith, a duly executed power of attorney from the owner, authorizing the final consummation and execution for the sale, purchase, leasing, or exchange of real property if such acts are not of a recurrent nature and done with the intention of evading this chapter; and

(11) Any employee of any person enumerated in this section whose principal duties are other than those duties described in §§ 36-21A-6 and 36-21A-12, if engaged in the specific performance of the employee's duties.
Source: SL 1992, ch 273, § 29; SL 1998, ch 232, § 1; SL 2013, ch 179, § 2.



§ 36-21A-30 Reputation, age, competence, and citizenship required for license--Prior rejection or revocation of license.

36-21A-30. Reputation, age, competence, and citizenship required for license--Prior rejection or revocation of license. A license shall be granted only to persons of reputable character who have attained the age of eighteen years; who are competent to transact the business of a licensee in a manner as to safeguard the interest of the public; and whose application for a license has not been rejected, except for the reason that the applicant failed any examination required by this chapter, in this or any other state within one year prior to the date of application; or whose license has not been revoked in this or any other state within five years prior to date of application. No one except a citizen of the United States of America, or resident of South Dakota, is eligible to secure a license as a broker, except as otherwise provided by this chapter.

Source: SL 1992, ch 273, § 30.



§ 36-21A-30.1 Education requirement for broker associate license applicants.

36-21A-30.1. Education requirement for broker associate license applicants. An applicant for a broker associate license must have completed one hundred sixteen class hours of education in a course of study approved by the commission given by instructors approved by the commission or in an independent study or distance education course approved by the commission. The commission may adopt rules, pursuant to chapter 1-26, to specify requirements for the course, qualifications of an instructor, and criteria for an independent study or distance education course.

Source: SL 1996, ch 235, § 1; SL 2002, ch 180, § 3; SL 2009, ch 186, § 1.



§ 36-21A-30.2 Education requirements for initial licensure as broker associate.

36-21A-30.2. Education requirements for initial licensure as broker associate. Any broker associate receiving initial licensure as a broker associate after June 30, 2009, shall complete sixty class hours of education in a course of study approved by the commission given by instructors approved by the commission or in an independent study or distance education course approved by the commission. The broker associate shall complete the sixty class hours in prescribed subject matter by the second active renewal deadline with thirty class hours completed during the initial active licensing period and thirty class hours completed during the second active licensing period. The thirty class hours completed during the initial active licensing period and second active licensing period apply towards the continuing education requirements for license renewal. The commission shall promulgate rules, pursuant to chapter 1-26, to specify requirements for the course, qualifications of an instructor, and criteria for an independent study or distance education course.

Source: SL 2009, ch 187, § 1; SL 2013, ch 177, § 11.



§ 36-21A-31 Experience and education required of applicant for responsible broker's license.

36-21A-31. Experience and education required of applicant for responsible broker's license. An applicant for a responsible broker's license shall have served actively for two years as a licensed salesperson or broker associate, or a combination thereof, and shall furnish evidence of completion of fifteen additional class hours beyond the broker associate level in a course approved by the commission given by instructors approved by the commission or in an independent study or distance education course approved by the commission. If the applicant for a responsible broker's license meets all requirements except the fifteen-additional-class-hours requirement, the commission or executive director may approve the applicant for a responsible broker's license if the applicant certifies in writing to furnish the commission with evidence of completion of the fifteen-additional-class-hours requirement within six months of the date of the approval. The commission may adopt rules, pursuant to chapter 1-26, to specify requirements for the course of study. Any person licensed as a broker associate under § 36-21A-34.1 shall, in addition to the education requirements of this section, complete the broker examination requirements to qualify as a responsible broker. Any broker licensed prior to July 1, 1996, is exempt from these requirements.

Source: SL 1992, ch 273, § 31; SL 1996, ch 235, § 2; SL 2002, ch 180, § 4; SL 2009, ch 181, § 1.



§ 36-21A-32 Waiver of experience requirement on responsible broker applicant's refusal to associate--Relocation or acceptance of unfair contract not required.

36-21A-32. Waiver of experience requirement on responsible broker applicant's refusal to associate--Relocation or acceptance of unfair contract not required. If otherwise qualified, the requirement of two years serving as a salesperson or broker associate may be waived if the applicant for a responsible broker's license certifies that the applicant has been refused association as a salesperson or broker associate by at least three licensed responsible brokers within sixty days before the application. The responsible brokers named in the application as having refused to associate shall be contacted by the commission to determine whether the attempt by the salesperson or broker associate to associate was in good faith. If the commission determines that there were not three good faith applications to associate by the salesperson or broker associate with a responsible broker or that the applicant has refused association with a responsible broker, the two-year period may not be waived. No applicant may be forced to relocate in order to associate with a responsible broker. If the applicant's reason for refusing to associate are the terms of the contract with the responsible broker, the applicant's refusal to associate with the responsible broker does not count as a refusal if the commission decides the contract is unfair to the salesperson or broker associate.

Source: SL 1992, ch 273, § 32; SL 1996, ch 235, § 3.



§ 36-21A-33 Denial of application.

36-21A-33. Denial of application. An application may be denied for any one of the following reasons:

(1) The applicant has written insufficient funds checks within the calendar year before application or has written an insufficient funds check for the application;

(2) The applicant has been convicted of a felony or of a misdemeanor involving moral turpitude. If the applicant is a firm, a license may be denied if any partner, associate, director, stockholder, officer or responsible broker has been convicted of a felony or of a misdemeanor involving moral turpitude;

(3) The applicant has been disciplined by a regulatory agency in relation to activities as a real estate salesperson or broker, broker associate, firm, appraiser, mortgage broker, auctioneer or any other regulated licensee, including insurance, securities, law and commodities trading;

(4) The applicant has failed to satisfy the requirements as provided by this chapter;

(5) The applicant has failed the prelicense school examination;

(6) The applicant has not met education requirements;

(7) The applicant made deliberate misstatements, deliberate omissions, misrepresentations or untruths in the application; or

(8) The applicant has a current and unpaid judgment filed against the applicant.
Source: SL 1992, ch 273, § 33; SL 1993, ch 290; SL 2011, ch 180, § 2.



§ 36-21A-34 Repealed.

36-21A-34. Repealed by SL 2002, ch 180, § 5.



§ 36-21A-34.1 Requirements for upgrade to broker associate license.

36-21A-34.1. Requirements for upgrade to broker associate license. An active licensed nonresident real estate salesperson, who establishes residency in South Dakota, shall upgrade to a broker associate license by completing the following before the current license expires: complete forty hours of prescribed education in a course approved by the commission; submit a broker associate license application; and submit the required license application fee.

A resident real estate salesperson, whose license is on inactive status and who wishes to be an active licensee, shall upgrade to a broker associate license by completing the following prior to activation: complete forty hours of prescribed education in a course approved by the commission before submitting a broker associate license application; submit a broker associate license application; and submit the required license application fee.

The commission shall promulgate rules, pursuant to chapter 1-26, to specify requirements for the course and examination.

Source: SL 2002, ch 180, § 1; SL 2013, ch 177, § 12.



§ 36-21A-34.2 Repealed.

36-21A-34.2. Repealed by SL 2013, ch 177, § 13.



§ 36-21A-35 Application for license--Contents--Oath or affirmation.

36-21A-35. Application for license--Contents--Oath or affirmation. An application for a license shall be in writing upon forms furnished by the commission and shall contain such data and information as the commission may require and shall be verified on oath or affirmation under penalty of perjury.

Source: SL 1992, ch 273, § 35.



§ 36-21A-36 Written examination--Time and place--Contents.

36-21A-36. Written examination--Time and place--Contents. An applicant for a license shall submit to a written examination to be conducted by the commission at such times and places as it may direct. The commission shall determine the contents of the examination.

Source: SL 1992, ch 273, § 36.



§ 36-21A-36.1 Application for license--Time limit.

36-21A-36.1. Application for license--Time limit. Upon notification in writing that the person has passed the examination, the person shall file the appropriate application for license with all the required documents to the commission within sixty days of the notice date. If the person fails to file an application and proof of required education within the sixty-day period, the person's registration and all rights deriving from a passing score are canceled.

Source: SL 1998, ch 233, § 3; SL 2013, ch 177, § 14.



§ 36-21A-37 License required for real estate firm.

36-21A-37. License required for real estate firm. No partnership, association, limited liability company, or corporation may perform the services of a real estate broker as described in § 36-21A-6, nor may a licensee associate or work for any partnership, association, limited liability company, or corporation performing any services described in § 36-21A-6, until such time as the partnership, association, limited liability company, or corporation is licensed by the commission.

Source: SL 1992, ch 273, § 37; SL 1996, ch 236, § 2.



§ 36-21A-38 Responsible broker to represent corporation, limited liability company, partnership or association and sign application--Termination of affiliation--Fee.

36-21A-38. Responsible broker to represent corporation, limited liability company, partnership or association and sign application--Termination of affiliation--Fee. No license may be granted to a corporation, limited liability company, partnership or association, unless the corporation, limited liability company, partnership, or association designates a responsible broker who will represent the corporation, limited liability company, partnership, or association. A nonlicensed individual may have an ownership interest in any corporation, limited liability company, partnership, or association through which a responsible broker engages in professional real estate activity. However, no nonlicensed individual may control or supervise the professional real estate activity of any real estate licensee associated with the firm. No nonlicensed individual may have any ownership interest in a sole proprietorship that engages in professional real estate activity. The responsible broker shall sign the application for the license. Upon the termination of a responsible broker's affiliation with the firm, the firm shall name a new responsible broker and notify the commission in writing. The application fee for a firm license shall be set out by rule, promulgated by the commission pursuant to chapter 1-26, and may not exceed one hundred dollars.

Source: SL 1992, ch 273, § 38; SL 1994, ch 351, § 80A; SL 2008, ch 191, § 44; SL 2011, ch 180, § 3.



§ 36-21A-39 Dissolution of corporation, partnership, limited liability company, or association--Return of license.

36-21A-39. Dissolution of corporation, partnership, limited liability company, or association--Return of license. Upon dissolution of a corporation, partnership, limited liability company, or association, the responsible broker shall immediately return the firm license to the commission.

Source: SL 1992, ch 273, § 39; SL 1996, ch 236, § 3; SL 2011, ch 180, § 4.



§ 36-21A-40 Repealed.

36-21A-40. Repealed by SL 2011, ch 180, § 5.



§ 36-21A-41 Qualification by examination required.

36-21A-41. Qualification by examination required. No person may be licensed until qualified by examination, except as otherwise provided by this chapter.

Source: SL 1992, ch 273, § 41; SL 1998, ch 233, § 1.



§ 36-21A-42 Repealed.

36-21A-42. Repealed by SL 2001, ch 208, § 1.



§ 36-21A-43 Examination reciprocity with other states.

36-21A-43. Examination reciprocity with other states. An applicant who holds an active license in another state and who has successfully passed the real estate licensing examination in that same state may obtain a similar level of licensure in South Dakota if the applicant successfully passes the state portion of the examination in South Dakota.

Source: SL 1992, ch 273, § 43; SL 1998, ch 233, § 4; SL 2013, ch 177, § 15.



§ 36-21A-44 Issuance of license to successful applicant--Association with broker--Authority to conduct business.

36-21A-44. Issuance of license to successful applicant--Association with broker--Authority to conduct business. Upon passing the examination and completion of the other requirements, a license shall be issued to the successful applicant. Upon receiving the license and associating with a broker, he may conduct the business authorized by the license.

Source: SL 1992, ch 273, § 44.



§ 36-21A-45 Repealed.

36-21A-45. Repealed by SL 2013, ch 177, § 16.



§ 36-21A-46 Repealed.

36-21A-46. Repealed by SL 2011, ch 180, § 6.



§ 36-21A-46.1 Responsible broker, salesperson, or broker associate permitted to form certain business entities--Conditions.

36-21A-46.1. Responsible broker, salesperson, or broker associate permitted to form certain business entities--Conditions. A responsible broker may, or a real estate salesperson or broker associate employed by or otherwise associated with a responsible broker may, form a business corporation or limited liability company under the following conditions:

(1) The business corporation or limited liability company does not engage in real estate transactions as a third-party agent or in any other capacity requiring a license under this chapter;

(2) The business corporation or limited liability company does not advertise or otherwise hold itself out as a real estate brokerage company;

(3) The responsible broker is not relieved of any obligation to supervise the employed or associated licensee or any other requirement of this chapter or the rules promulgated pursuant to this chapter;

(4) The employed or associated licensee is not relieved of any personal liability for any licensed activities by interposing the corporate or limited liability form;

(5) The business corporation or limited liability company is owned solely by a broker, a salesperson, or by that licensee and that licensee's spouse, or by that licensee and other licensees within the same firm as that licensee; and

(6) The business corporation or limited liability company is approved by and registered with the commission. The registration fee for an approved business corporation or limited liability company shall be established by rule promulgated pursuant to chapter 1-26. The fee may not exceed one hundred dollars.
Source: SL 2001, ch 205, § 1; SL 2006, ch 199, § 1; SL 2009, ch 188, § 1; SL 2013, ch 177, § 17.



§ 36-21A-47 Restricted broker's license--Termination and prosecution if licensee exceeds authority.

36-21A-47. Restricted broker's license--Termination and prosecution if licensee exceeds authority. The commission may promulgate rules pursuant to chapter 1-26 to provide for the issuance of a restricted broker's license to auctioneers, property managers, mortgage brokers, or time-share or residential-rental agents. The licensee may perform only those duties specified by the license. If the licensee exceeds the authority granted, the license may be terminated and criminal proceedings brought against the licensee.

Source: SL 1992, ch 273, § 47; SL 2013, ch 177, § 18.



§ 36-21A-48 Exemption from property manager's license for operators of state and federal housing units.

36-21A-48. Exemption from property manager's license for operators of state and federal housing units. A person who has contracted with the South Dakota Housing Development Authority or the United States to operate housing units or has contracted with the United States in a subsidy program on behalf of the tenants is exempt from obtaining a property manager's license to manage those properties.

Source: SL 1992, ch 273, § 48.



§ 36-21A-49 Application fee for individual licensure.

36-21A-49. Application fee for individual licensure. The commission shall set, by rule promulgated pursuant to chapter 1-26, an application fee not to exceed four hundred dollars. This fee shall accompany an application for individual licensure.

Source: SL 1992, ch 273, § 49; SL 1998, ch 233, § 5; SL 2002, ch 181, § 1; SL 2013, ch 177, § 19.



§ 36-21A-50 Conditions for issuing of license or reinstatement after revocation or suspension.

36-21A-50. Conditions for issuing of license or reinstatement after revocation or suspension. The commission may require a person whose license was revoked or suspended to meet and perform certain conditions before issuing or reinstating a license to that person. Such conditions may include the following:

(1) Restitution of moneys;

(2) Restitution of property;

(3) Periodic reports to the commission;

(4) Fines, costs, and monetary penalties.
Source: SL 1992, ch 273, § 50.



§ 36-21A-51 Repealed.

36-21A-51. Repealed by SL 2013, ch 177, § 20.



§ 36-21A-52 Registration of place of business--Change of location.

36-21A-52. Registration of place of business--Change of location. Each person licensed under this chapter shall register the following place of business with the commission:

(1) For a broker associate or real estate salesperson, the licensee's responsible broker's place of business; or

(2) For a responsible broker or restricted broker, the licensee's main place of business where all work files are physically maintained and where the commission may send official communication.

In case of removal from the registered address, the licensee and responsible broker shall give written notice to the commission before the removal or within ten days after removal. Failure of a licensee to register a new place of business shall result in that person's license being placed on inactive status.

Source: SL 1992, ch 273, § 52; SL 2013, ch 190, § 1.



§ 36-21A-53 Branch office name.

36-21A-53. Branch office name. A branch office shall operate under the same name as the parent office.

Source: SL 1992, ch 273, § 53.



§ 36-21A-54 Reciprocal privileges extended to nonresident licensees--Licensees from states not granting full reciprocity.

36-21A-54. Reciprocal privileges extended to nonresident licensees--Licensees from states not granting full reciprocity. No nonresident licensee regularly engaged in the real estate business as a vocation, who maintains a definite place of business and is licensed by a state which offers the same privileges to licensees of this state, may be required to maintain a place of business within this state. The commission shall recognize the license issued by another state as qualification for a license in South Dakota. A licensee from a state that does not grant full reciprocity to licensees from South Dakota shall, in order to be licensed in South Dakota, meet the same requirements that the licensees' state requires of South Dakota licensees. The commission may adopt rules pursuant to chapter 1-26 to implement this section.

Source: SL 1992, ch 273, § 54; SL 2002, ch 181, § 2.



§ 36-21A-55 Transaction of business subjects nonresidents to personal jurisdiction--Service of process--Delivery of copy of process or pleading to executive director.

36-21A-55. Transaction of business subjects nonresidents to personal jurisdiction--Service of process--Delivery of copy of process or pleading to executive director. The holding of a license issued under the provisions of this chapter or participating in a transaction for which a license is required by this chapter is the transaction of business within the state, and a nonresident licensee or unlicensed person so defined is subject to the personal jurisdiction of the courts of this state as provided by § 15-7-2.

Service of process shall be made upon corporate licensees as provided by §§ 47-1A-504 and 47-1A-1510 and otherwise as provided by chapter 15-6.

Any person licensed under this chapter shall deliver a copy of any process or pleading to which that licensee is a party to the executive director of the commission within ten days of its being served by or upon him. Failure to file with the executive director is not jurisdictional in any action to which a licensee under this chapter may be a party.

Source: SL 1992, ch 273, § 55; SL 2005, ch 202, § 1.



§ 36-21A-56 Written notice of change of association--Statement of registration--Salesman placed on inactive status.

36-21A-56. Written notice of change of association--Statement of registration--Salesman placed on inactive status. A licensee shall give written notice to the commission of a change of association and of the name of the licensed broker or firm with whom he is about to associate. The broker or firm with whom the licensee was associated and the broker and firm with whom the licensee is about to be associated shall also give written notice to the commission. The commission shall issue a statement of registration to the licensee. The commission shall place a salesman on inactive status until he is registered as being associated with another broker or firm.

Source: SL 1992, ch 273, § 56.



§ 36-21A-57 Repealed.

36-21A-57. Repealed by SL 2013, ch 177, § 21.



§ 36-21A-58 Renewal of license by salesperson or broker associate not associated with responsible broker--Restrictions on inactive salesperson or broker associate.

36-21A-58. Renewal of license by salesperson or broker associate not associated with responsible broker--Restrictions on inactive salesperson or broker associate. A salesperson or broker associate who is not associated with a responsible broker may renew the license by submitting the renewal fee, together with the completed renewal application on which the licensee has noted inactive status. An inactive salesperson or broker associate whose license has been renewed may not engage in the real estate business until the licensee secures a new responsible broker.

Source: SL 1992, ch 273, § 58; SL 1998, ch 234, § 4; SL 2011, ch 180, § 7.



§ 36-21A-59 Repealed.

36-21A-59. Repealed by SL 2013, ch 177, § 22.



§ 36-21A-60 Additional fees.

36-21A-60. Additional fees. Fees include the following:

(1) Certificate of licensee, a fee not to exceed fifteen dollars;

(2) For each additional office or place of business, a biennial fee not to exceed thirty dollars;

(3) For each change of office or place of business, a fee not to exceed fifteen dollars;

(4) For each statement of registration of change of association, a fee not to exceed fifteen dollars; and

(5) For each duplicate license, if the original license is lost or destroyed and affidavit made thereof, a fee not to exceed fifteen dollars.

Fees shall be set by the commission by rules promulgated pursuant to chapter 1-26.

Source: SL 1992, ch 273, § 60; SL 2008, ch 191, § 45.



§ 36-21A-61 Biennial registration--Cancellation upon failure to register.

36-21A-61. Biennial registration--Cancellation upon failure to register. A licensee, either active or inactive, shall register every two years with the commission and pay a fee set by rule promulgated by the commission pursuant to chapter 1-26 not to exceed two hundred dollars. The application for renewal of a license shall be made to the commission by November thirtieth of the year the current license expires. Failure of a person or firm to register results in the expiration of the license on December thirty-first.

Source: SL 1992, ch 273, § 61; SL 1994, ch 306, § 1; SL 2002, ch 181, § 3; SL 2008, ch 191, § 46; SL 2013, ch 177, § 23.



§ 36-21A-62 Biennial proof by licensees of continuing education--Persons exempt.

36-21A-62. Biennial proof by licensees of continuing education--Persons exempt. An individual licensee shall provide to the commission proof of participation in the following required number of hours of approved continuing education in the preceding two-year period:

(1) Responsible broker, broker associate, salesperson, auctioneer, or property manager: not less than twenty-four hours; or

(2) Residential rental agent: not less than twelve hours.

Attorneys licensed in South Dakota and time-share agents are exempt from this section.

Source: SL 1992, ch 273, § 62; SL 2013, ch 177, § 24.



§ 36-21A-63 Approved courses for continuing education--List maintained--Standards.

36-21A-63. Approved courses for continuing education--List maintained--Standards. The commission may accept attendance at approved lectures, seminars or courses as continuing education. The commission shall maintain a current list of approved sessions or courses of instruction. The commission shall, by rule promulgate pursuant to chapter 1-26, set standards and fees for the approval of seminars or courses as continuing education.

Source: SL 1992, ch 273, § 63.



§ 36-21A-64 License inactive until proof of continuing education provided.

36-21A-64. License inactive until proof of continuing education provided. An individual licensee who submits a renewal registration application but does not provide proof of continuing education, as required by § 36-21A-62, shall be an inactive licensee until proof of such continuing education has been provided to the commission.

Source: SL 1992, ch 273, § 64; SL 2013, ch 177, § 25.



§ 36-21A-65 Exceptions to continuing education requirements.

36-21A-65. Exceptions to continuing education requirements. The commission may make exception from continuing education requirements for licensees not engaged in public practice, or for reasons of health, military service or other good cause. However, if such licensee returns to public practice, he shall meet such continuing education requirements as the commission may determine.

Source: SL 1992, ch 273, § 65.



§ 36-21A-66 Late renewal application--Fee.

36-21A-66. Late renewal application--Fee. A licensee who fails to meet the renewal requirements of § 36-21A-61 may file a late registration application and pay a late registration fee in an amount not to exceed twenty dollars for each month or fraction of a month that has passed since November thirtieth. The fee shall be set by the commission by rule promulgated pursuant to chapter 1-26. No late application may be accepted by the commission after June thirtieth. A licensee may not perform any of the actions enumerated within this chapter prior to the commission renewing the license.

Source: SL 1992, ch 273, § 66; SL 1994, ch 306, § 2; SL 2008, ch 191, § 47; SL 2013, ch 177, § 26.



§ 36-21A-67 Licensees entering United States armed forces--Application for reinstatement--Timing and requirements--Waiver of continuing education.

36-21A-67. Licensees entering United States armed forces--Application for reinstatement--Timing and requirements--Waiver of continuing education. Any person licensed under this chapter, entering the United States armed forces and whose registration under § 36-21A-61 lapses during his service, may be reinstated to his license, without examination, upon his separation from the armed forces other than by dishonorable discharge. The application for reinstatement shall be made within six months of the separation and shall be accompanied by a copy of a discharge or papers of separation. Continuing education hours that accrue during the time that a licensee was in the armed forces may be waived. The commission may adopt rules pursuant to chapter 1-26 to provide for certification of eligibility, waiver of continuing education and administration.

Source: SL 1992, ch 273, § 67.



§ 36-21A-68 Grounds for revocation of license--Criminal prosecution--Setting minimum fees not impaired--Suspension, reprimand, and monetary penalties.

36-21A-68. Grounds for revocation of license--Criminal prosecution--Setting minimum fees not impaired--Suspension, reprimand, and monetary penalties. A license issued under this chapter may be revoked by the commission upon proof of unprofessional conduct on the part of the licensee. For the purposes of this chapter, the term unprofessional conduct does not impair the right of a licensee to set minimum fees chargeable for his services. Unprofessional conduct is not the basis for criminal prosecution unless otherwise declared unlawful. The commission may also impose a suspension, reprimand, or a monetary penalty not to exceed two thousand five hundred dollars, or a combination of revocation, suspension, reprimand or monetary penalty. Any moneys collected from the monetary penalty shall be deposited into the fund of the commission.

Source: SL 1992, ch 273, § 68.



§ 36-21A-69 Repealed.

36-21A-69. Repealed by SL 2013, ch 177, § 27.



§ 36-21A-69.1 Responsible broker to surrender associate licenses.

36-21A-69.1. Responsible broker to surrender associate licenses. If the commission suspends or revokes the license of a responsible broker, the responsible broker shall return the licenses of any associate licensee to the commission at the time the order suspending or revoking the broker's license becomes final.

Source: SL 2002, ch 182, § 1.



§ 36-21A-70 Revocation or suspension of firm license following discipline of responsible broker.

36-21A-70. Revocation or suspension of firm license following discipline of responsible broker. If the commission suspends, revokes, or takes any other action against a responsible broker, the action may apply to the responsible broker's firm and the firm license may be revoked, suspended, or otherwise disciplined. Each licensee shall terminate the licensee's relationship with the disciplined firm if the firm's license has been revoked or suspended.

Source: SL 1992, ch 273, § 70; SL 2011, ch 180, § 8.



§ 36-21A-71 Acts constituting unprofessional conduct.

36-21A-71. Acts constituting unprofessional conduct. Unprofessional conduct includes the following:

(1) Violating any provisions of this chapter or any rule promulgated by the commission;

(2) Making a material false statement in the licensee's application for a license or in any information furnished to the commission;

(3) Making any substantial and willful misrepresentation with reference to a transaction which is injurious to any party;

(4) Making any false promise or advertisement of a character such as to influence, persuade or induce a party to a transaction to the party's injury or damage;

(5) Failure to account for or to remit, within a reasonable time, any moneys coming into the licensee's possession belonging to others, commingling funds of others with the licensee's own, failing to keep the funds of others in an escrow or trust account with a federally insured financial institution, or failing to keep records relative to the deposit, which shall contain any information as may be prescribed by this chapter or the rules promulgated by the commission pursuant to chapter 1-26 relative thereto;

(6) Being convicted, or pleading guilty or nolo contendere before a court of competent jurisdiction in this or any other state, or before any federal court, of a misdemeanor involving moral turpitude or a felony arising under the laws of this state or under the laws of the United States or any other state that would be a misdemeanor involving moral turpitude or a felony under the laws of this state;

(7) Claiming or taking any secret or undisclosed amount of compensation or the failure of a licensee to reveal to the licensee's principal or employer the full amount of compensation in connection with any acts for which a license is required under this chapter;

(8) Failing or refusing upon demand to produce any document, book, or record in the licensee's possession or under the licensee's control, concerning a transaction under investigation by the commission;

(9) Offering real property for sale or lease without the knowledge and prior written consent of the owner or the owner's authorized agent or on any terms other than those authorized by the owner or the owner's authorized agent;

(10) Any violation of federal or state fair housing requirements;

(11) Failing or refusing upon demand to furnish copies including reproductions of any document pertaining to any transaction dealing with real estate to a person whose signature is affixed thereto;

(12) Paying compensation or commission in connection with a transaction to any person who is not licensed under this chapter;

(13) Failing to disclose to an owner in writing the licensee's intention or true position if the licensee directly or indirectly through a third party purchases for himself or herself or acquires or intends to acquire any interest in or any option to purchase property which has been listed with the licensee's office for sale or lease;

(14) Failure by a broker to deliver to the seller in every real estate transaction, at the time the transaction is consummated, a complete, detailed closing statement, showing all of the receipts and disbursements for the seller; also failure to deliver to the buyer a complete statement showing all money received in the transaction from the buyer and how and for what the same was disbursed, and to retain true copies of the statements in the broker's files; also failure to date and sign the closing statement;

(15) Any other conduct which constitutes dishonesty or fraudulent conduct, whether arising within or without the pursuit of the licensee's license privilege;

(16) Accepting employment or compensation for appraising real estate contingent upon reporting a predetermined value or issuing an appraisal report on real estate in which the licensee has an undisclosed interest;

(17) The revocation or suspension of any other license held by a person licensed under this chapter. Any other license includes being licensed as an attorney; real estate salesperson, broker or appraiser; insurance licensee; securities licensee; and other similar regulated occupation, trade or profession;

(18) Using, proposing the use, agreeing to the use or knowingly permitting the use of two or more contracts of sale, earnest money agreements or loan applications, one of which is not made known to the prospective lender or the loan guarantor, to enable the purchaser to obtain a larger loan than the true sales price would allow or to enable the purchaser to qualify for a loan which the purchaser otherwise could not obtain;

(19) Failing to promptly give a copy of an offer to purchase to the purchaser;

(20) Failing to promptly give the seller every written offer to purchase obtained;

(21) Upon obtaining an acceptance of the offer signed by the seller, failing to promptly give a copy of it to both purchaser and seller;

(22) Failing to make certain that all of the terms and conditions of the transaction are included in the offer to purchase;

(23) Giving a title opinion upon the merchantability of the title to property in any transaction in which the licensee participated;

(24) Preparing any legal document, giving any legal advice, or otherwise engaging in the practice of law. Preparation of the following documents is exempt from this provision:

(a) Agency agreements or extensions;

(b) Offers to purchase;

(c) Offers to lease;

(d) Acceptances; and

(e) Closing statements;

(25) Permitting the use of a broker's license to enable licensed salespersons to establish and carry on a real estate brokerage business if the broker has only insignificant control of the affairs of the business conducted;

(26) Taking a net listing whereby a licensee agrees to take as compensation the proceeds of a sale over and above the selling price agreed in the listing contract;

(27) Failing to put in writing all guarantees of sale and other guarantees made by a licensee to the person listing the property for sale;

(28) Failing to put in writing any agreement to furnish or sell a warranty;

(29) Attempting to solicit or attempting to secure listings without first advising the owner that the licensee is a licensee and is engaged in real estate brokerage;

(30) Failing to protect and promote the interests of the client whom the licensee has undertaken to represent to the best of the licensee's ability;

(31) Failing to deal fairly with all parties to a transaction;

(32) Committing any act constituting or demonstrating bad faith, incompetency or fraudulent dealings;

(33) Using the licensee's position to gain undue influence over a prospective buyer, seller, landlord, or tenant, using the licensee's position to coerce a buyer, seller, landlord, or tenant, or using duress on a buyer, seller, landlord, or tenant;

(34) Issuing an insufficient funds check;

(35) In a business enterprise that requires licensing by the commission, associating in any manner with another person who has had a license suspended or revoked by action of the commission while the suspension or revocation is in effect. This prohibition includes a corporation, a partnership, an association, a single proprietorship, and an employer-employee relationship. A licensee may act as an agent in a real estate transaction for a person who has had a license suspended or revoked by the commission if the transaction is one that would occur in the ordinary course of the licensee's business;

(36) Buying, selling, leasing, or exchanging real property under the auspices of a partnership or corporation of which the licensee owns an interest if it is indicated that the purchase or sale is being made by a private party not licensed by the real estate commission;

(37) Making a listing contract or any other contract with the licensee's principal which allows the licensee to purchase or lease the listed property and charge a commission thereon without obtaining the written consent of the principal to such provision. This written consent shall be in addition to the signing of any listing contract;

(38) Accepting a note or other nonnegotiable instrument or anything of value not readily negotiable as earnest money on a contract or offer to purchase without the written permission of the licensee's principal;

(39) Selling, buying, exchanging or leasing real property in a manner indicating that the licensee is not licensed under this chapter; or

(40) Improperly influencing or attempting to influence the development, reporting, result, or review of a real estate appraisal by coercion, extortion, or bribery; withholding or threatened withholding of payment of an appraisal fee; conditioning the payment of an appraisal fee upon the opinion, conclusion, or valuation to be reached; requesting the appraiser report a predetermined opinion, conclusion, or valuation or the desired valuation of any person; or any other act or practice that impairs or attempts to impair an appraiser's independence, objectivity, and impartiality. This subdivision does not apply to the following acts:

(a) Requesting an appraiser to consider additional, appropriate property information;

(b) Providing further detail, substantiation, or explanation of the appraiser's value conclusion;

(c) Correcting errors in the appraisal report;

(d) Withholding payment of an appraisal fee based upon a bona fide dispute regarding the appraiser's compliance with the appraisal standards adopted by the Department of Labor and Regulation;

(e) Retaining a real estate appraiser from panels or lists on a rotating basis; or

(f) Supplying the appraiser with information the appraiser is required to analyze under the appraisal standards adopted by the Department of Labor and Regulation such as agreements of sale, options, or listings of the property to be valued.
Source: SL 1992, ch 273, § 71; SL 1998, ch 235, § 1; SL 2006, ch 200, § 1; SL 2009, ch 189, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011; SL 2013, ch 177, § 28.



§ 36-21A-72 Restrictions on licensee advertising.

36-21A-72. Restrictions on licensee advertising. A licensee who advertises shall comply with the following:

(1) Each advertisement shall clearly state the name of the firm with which an individual licensee is associated;

(2) Each advertisement in which a licensee attempts to secure real estate listings or offers to purchase, sell or lease property, or perform any other act for which a license is required under this chapter, shall clearly disclose that the advertised acts or services are being offered by a licensee;

(3) No licensee may make any announcement in any media regarding the sale of property which gives any impression that the property sold for a price other than the actual selling price.

Notwithstanding subdivisions (1) to (3), inclusive, of this section, a licensee may advertise in the licensee's individual name an offer to sell or lease property of which the licensee is the owner. The advertisement shall disclose that the owner of the property being sold or leased is a licensee.

Source: SL 1992, ch 273, § 72; SL 1996, ch 236, § 4; SL 1998, ch 236, § 1.



§ 36-21A-73 Repealed.

36-21A-73. Repealed by SL 1998, ch 229, § 28.



§ 36-21A-74 Preservation of records.

36-21A-74. Preservation of records. A licensee shall preserve for four years all listings, offers to purchase, closing statements and other records relating to any real estate transaction.

Source: SL 1992, ch 273, § 74.



§ 36-21A-75 Closing statements to be furnished by brokers.

36-21A-75. Closing statements to be furnished by brokers. The listing broker shall furnish a closing statement to the seller. The selling broker shall furnish a closing statement to the buyer.

Source: SL 1992, ch 273, § 75; SL 1998, ch 237, § 1.



§ 36-21A-76 Cobrokerage transaction--Money held in broker's trust account.

36-21A-76. Cobrokerage transaction--Money held in broker's trust account. Any earnest money paid in a cooperative or cobrokerage transaction shall be held in a broker's trust account unless otherwise agreed to by the buyer and seller.

Source: SL 1992, ch 273, § 76; SL 2012, ch 195, § 1.



§ 36-21A-77 Purchaser deposits in unconsummated transactions.

36-21A-77. Purchaser deposits in unconsummated transactions. If for any reason the seller fails, refuses, neglects or is unable to consummate the transaction as provided in the purchase contract, and through no fault or neglect of the purchaser, the real estate transaction cannot be completed, the broker has no right to any portion of the deposit money which was deposited by the purchaser, even though the commission is earned. This deposit shall be returned to the purchaser at once.

Source: SL 1992, ch 273, § 77.



§ 36-21A-78 Substantiation of information in listing agreement--Latent defects.

36-21A-78. Substantiation of information in listing agreement--Latent defects. On taking a listing, a licensee shall substantiate that the information taken in the listing agreement is accurate. As far as latent defects are concerned, it is not a violation of this section if the licensee disclosed to the buyer that the listing information or parts of the listing information are solely the representations of the seller.

Source: SL 1992, ch 273, § 78.



§ 36-21A-79 Broker's responsibility for activities of affiliated licensees.

36-21A-79. Broker's responsibility for activities of affiliated licensees. A responsible broker is responsible for the real estate activities conducted by affiliated licensees, whether as employees or independent contractors.

Source: SL 1992, ch 273, § 79; SL 2013, ch 177, § 29.



§ 36-21A-80 Handling of money received by broker for principal.

36-21A-80. Handling of money received by broker for principal. A responsible broker shall remit immediately to the responsible broker's principal all money received by the responsible broker belonging to the principal unless, by the terms of a written employment contract, the responsible broker is authorized to retain possession of the money until the final settlement and consummation of the transaction. In that event the responsible broker shall deposit the money in a federally insured financial institution in a special trust account on the first legal banking day after the acceptance of the contract. The account shall be reconciled to the bank statements, trust ledger, and check register at least monthly. The money may not be used by the responsible broker except in connection with the transaction as authorized by the principal.

Source: SL 1992, ch 273, § 80; SL 1996, ch 236, § 6; SL 2013, ch 177, § 30.



§ 36-21A-81 Disbursement pursuant to written agreement of trust funds where purchase agreement does not close.

36-21A-81. Disbursement pursuant to written agreement of trust funds where purchase agreement does not close. If an accepted offer and agreement to purchase does not close, a broker may not disburse any funds held in trust, relative to such real estate transaction, except pursuant to a written instruction of all parties to the transaction or pursuant to a court order.

Source: SL 1992, ch 273, § 81; SL 1996, ch 236, § 7.



§ 36-21A-82 Deposit slip and ledger sheet for special trust account--Records maintained--Notice to commission as to financial institution and name of account.

36-21A-82. Deposit slip and ledger sheet for special trust account--Records maintained--Notice to commission as to financial institution and name of account. The broker shall at the time of making the deposit make a deposit slip clearly stating the name of the principal for whom it is deposited. In addition, the broker shall maintain in his office an individual ledger sheet for his principal showing the amount deposited in trust and any expenditures therefrom. The ledger sheet, deposit slip and any other record shall be made available for inspection by the commission upon request. The deposit slip and ledger sheet shall be kept as a part of the records of the broker at least four years from the closing of the transaction. A broker shall notify the commission of the name of the financial institution in which the trust account is maintained and also the name of the account on forms provided by the commission.

Source: SL 1992, ch 273, § 82.



§ 36-21A-83 Records kept by broker remitting immediately to principal.

36-21A-83. Records kept by broker remitting immediately to principal. A responsible broker who remits immediately to the principal all money received by the responsible broker belonging to the principal without using a trust account shall maintain for at least four years the records that completely disclose all financial dealings between the principal and the responsible broker.

Source: SL 1992, ch 273, § 83; SL 2013, ch 177, § 31.



§ 36-21A-84 Completed transaction required for compensation of broker--Promulgation of rules for exceptions.

36-21A-84. Completed transaction required for compensation of broker--Promulgation of rules for exceptions. No responsible broker is entitled to any part of the money paid to the responsible broker in any transaction as part of the responsible broker's compensation until the transaction has been consummated or terminated. The commission may promulgate rules, pursuant to chapter 1-26, to make reasonable exceptions to this section.

Source: SL 1992, ch 273, § 84; SL 2013, ch 177, § 32.



§ 36-21A-85 Repealed.

36-21A-85. Repealed by SL 1998, ch 229, § 29.



§ 36-21A-86 Procedure on revocation of license--Appeal.

36-21A-86. Procedure on revocation of license--Appeal. No license may be revoked except in compliance with chapter 1-26. An appeal from the decision of the commission may be taken as provided by chapter 1-26.

Source: SL 1992, ch 273, § 86.



§ 36-21A-87 Violation of chapter as misdemeanor.

36-21A-87. Violation of chapter as misdemeanor. Unless punishable under Title 22, a person violating any of the provisions of this chapter is guilty of a Class 1 misdemeanor.

Source: SL 1992, ch 273, § 87.



§ 36-21A-88 Action for compensation of unlicensed persons prohibited.

36-21A-88. Action for compensation of unlicensed persons prohibited. No action or suit may be instituted, nor recovery be had, in any court of this state by a person for compensation for an act done or service rendered, the doing or rendering of which is prohibited under the provisions of this chapter, to other than persons licensed under this chapter, unless such person was licensed under this chapter at the time of offering to perform the act or service or procuring a promise to contract for the payment of compensation for the contemplated act or service.

Source: SL 1992, ch 273, § 88; SL 1996, ch 236, § 8.



§ 36-21A-89 Promulgation of rules for administration and enforcement of this chapter.

36-21A-89. Promulgation of rules for administration and enforcement of this chapter. The commission may promulgate rules pursuant to chapter 1-26 relating to the administration and enforcement of the provisions of this chapter in the following areas:

(1) Procedures for conducting the commission's business;

(2) Procedures and qualifications for application, minimum requirements for examination, procedures for the examination and the administration of the examination, the required score for passing the examination, and procedures for replacement of a license;

(3) Requirements for dividing a commission with a broker in another state, requirements for application for licensure by reciprocity and the practice of a nonresident licensee in the state;

(4) Procedures for application to provide classroom instruction or correspondence work for prelicensing education, qualifications of the instructors and facilities, and procedures for approving classroom instruction and correspondence work and for withdrawing the approval;

(5) Procedures for disciplinary proceedings, including requirements for filing a complaint, dismissal of a complaint, informal and formal resolution of a complaint, formal complaint and answer requirements, final action and review, disqualification of a commission member from a hearing and authorization for per diem and mileage;

(6) Procedures for declaratory rulings, petitions for rules and contested cases;

(7) Requirements for a real estate auction and the requirements, duties and responsibilities of an auctioneer;

(8) Requirements for mortgage brokers, including areas such as trust accounts, record-keeping, written contracts, full disclosure and restrictions on chargeable costs and expenses;

(9) Requirements for continuing education including procedures for granting a certificate of accreditation; notification of a material change in an approved course offering; suspension, revocation and denial of course approval; notice to students regarding the course and opportunity for comment; auditing; certificates of attendance; preregistration and limits on correspondence courses; and

(10) Requirements for property managers, including areas such as trust accounts, auditing, contracts, disclosure, disciplinary matters, financial obligations and records, and property management accounting.
Source: SL 1992, ch 273, § 89; SL 1993, ch 292; SL 2012, ch 252, § 1.



§ 36-21A-89.1 Repealed.

36-21A-89.1. Repealed by SL 2005, ch 230, § 3.



§ 36-21A-90 Promulgation of rules establishing uniform standards of professional appraisal practice.

36-21A-90. Promulgation of rules establishing uniform standards of professional appraisal practice. The commission may promulgate rules pursuant to chapter 1-26 establishing uniform standards of professional appraisal practice.

Source: SL 1992, ch 273, § 90.



§ 36-21A-91 Actions for injunction--Attorney fees and costs.

36-21A-91. Actions for injunction--Attorney fees and costs. The commission may commence actions for injunction for unprofessional conduct or, as an alternate to criminal proceedings, for violation of this chapter, chapters 43-15A and 43-15B or rules promulgated pursuant thereto. The commencement of one proceeding by the commission constitutes an election. The commission may also commence actions for injunctions against any person or entity that engages in the practice of real estate pursuant to this chapter without a license issued by the commission. In any action where an injunction is granted, the court shall award the commission attorney fees and costs of the investigation and proceedings.

Source: SL 1992, ch 273, § 91; SL 2011, ch 181, § 1.



§ 36-21A-92 Repealed.

36-21A-92. Repealed by SL 2013, ch 177, § 33.



§ 36-21A-93 Application for subdivision certificate--Fee--Contents--Additional information.

36-21A-93. Application for subdivision certificate--Fee--Contents--Additional information. Before subdivided land is offered for sale the subdivider shall apply in writing for a subdivision certificate to the commission on a form furnished by the commission and approved by the attorney general. The application shall be accompanied by a filing fee of one hundred dollars plus twenty-five dollars for each one hundred lots or fraction thereof to be offered for sale. The application shall contain the following information and supporting documents:

(1) The name, address and business status of the applicant;

(2) If the applicant is a partnership, the names and addresses of the partners;

(3) If the applicant is a corporation, the place of incorporation and the names and addresses of its officers and members of its board of directors;

(4) The legal description and area of the real estate to be offered for sale, including maps and recorded plats showing the area involved;

(5) The name and address of the legal owner of the real estate to be offered for sale;

(6) A certified, audited financial statement fully disclosing the current financial condition of the developer;

(7) A statement of the condition of the title of the subdivided lands, including encumbrances as of a specified date within thirty days of the application;

(8) Copies of the instruments by which the interest in the subdivided lands was acquired and a statement of any lien or encumbrances, if any, with dates as to recording, along with the documentary evidence that any mortgagee or trustee of a deed of trust has subordinated his interest in the real estate to the interest of a purchaser of the real estate;

(9) A true statement of the terms and conditions on which it is intended to dispose of the real estate, together with copies of any contracts intended to be used. The contracts shall contain a provision entitling the purchaser, if he has not seen the land, to an unconditional right to rescind the contract and the unconditional right of refund of all payments made under the contract after inspecting the land if inspection is made within a time provided in the contract which may not be less than four months from the date of the contract and if the demand for refund or rescission of the contract is made within twenty days of the inspection. Any payment made by the purchaser shall be held in trust in a bank located in this state for four months or twenty days after inspection, whichever occurs first, and no portion of the payment may be expended for any purpose before the expiration of the trust period. The rescission period may be waived by the purchaser;

(10) A statement of the zoning and other governmental regulations affecting the use of the land to be sold or offered for sale disclosing whether or not such regulations have been satisfied;

(11) A copy of an offering statement which sets forth the material facts with respect to the land to be offered or sold.

After receiving the application, the commission may require such additional information concerning the real estate as it considers necessary.

Source: SL 1992, ch 273, § 93.



§ 36-21A-94 Proof by subdivider of ability to provide promised public improvements--Security.

36-21A-94. Proof by subdivider of ability to provide promised public improvements--Security. No application may be approved by the commission unless the subdivider offers satisfactory proof of his ability to provide promised public improvements including water, sewer, gas and streets. Satisfactory proof shall be in the form of performance bonds or other security.

Source: SL 1992, ch 273, § 94.



§ 36-21A-95 Investigation of application and inspection of out-of-state real estate--Expenses borne by applicant.

36-21A-95. Investigation of application and inspection of out-of-state real estate--Expenses borne by applicant. The commission shall thoroughly investigate all matters relating to the application and may require a personal inspection of the real estate by a person or persons designated by it. All expenses incurred by the commission in investigating the real estate and its proposed sale in this state shall be borne by the applicant and the commission shall require a deposit sufficient to cover such expenses before the investigation.

Source: SL 1992, ch 273, § 95.



§ 36-21A-96 Designation of executive director of commission as agent for service of process.

36-21A-96. Designation of executive director of commission as agent for service of process. Before the approval of an application, the applicant shall file with the commission a designation in writing that appoints the executive director of the commission to act as the applicant's agent, upon whom all judicial and other process or legal notices directed to the applicant may be served. Service upon the designated agent is personal service upon the applicant. Copies of the appointment, certified by the executive director of the commission, are sufficient evidence thereof and shall be admitted into evidence with the same force and effect as the original. In the written designation, the applicant shall agree that any lawful process against the applicant, which is served upon the agent, shall be of the same legal force and validity as if served upon the applicant and that the authority shall continue in force so long as any liability remains outstanding in this state.

Source: SL 1992, ch 273, § 96.



§ 36-21A-97 Issuance of certificate--Annual fee--Cancellation or renewal of certificate--Investigation.

36-21A-97. Issuance of certificate--Annual fee--Cancellation or renewal of certificate--Investigation. If the application is approved, the commission shall issue a certificate of registration to the applicant. After issuance of a certificate, an annual fee of fifty dollars plus ten dollars for each one hundred lots or fraction thereof computed on the number of lots in the original application shall be due and payable on or before January first of each year. Failure to remit annual fees when due shall automatically cancel the certificate. The certificate may remain valid if the commission determines from satisfactory investigation that the certificate should be renewed. Before issuing the renewal certificate each year, the certificate holder shall furnish to the commission information as may be requested by the commission. If an investigation is required, the cost of making the investigation shall be paid by the certificate holder in advance.

Source: SL 1992, ch 273, § 97.



§ 36-21A-98 Recording of instrument conveying interest in subdivision.

36-21A-98. Recording of instrument conveying interest in subdivision. An instrument conveying an interest in the subdivided real estate shall be in recordable form and the subdivider or buyer may record such instrument in the county where the real estate is located and in the office where deeds are recorded.

Source: SL 1992, ch 273, § 98.



§ 36-21A-99 Cease and desist orders to prevent subdivision sales provisions violations.

36-21A-99. Cease and desist orders to prevent subdivision sales provisions violations. The executive director, with the consent of the commission, may issue a cease and desist order upon determination that the provisions of §§ 36-21A-93 to 36-21A-98, inclusive, have been or are about to be violated.

Source: SL 1992, ch 273, § 99.



§ 36-21A-100 Contracts violating subdivision sale provisions void and unenforceable--Recovery of money paid plus interest.

36-21A-100. Contracts violating subdivision sale provisions void and unenforceable--Recovery of money paid plus interest. Failure to comply with the provisions of §§ 36-21A-93 to 36-21A-98, inclusive, make any contract entered into in this state void and unenforceable. Money paid under that contract to the certificate holder, together with interest at the Category A rate of interest as established in § 54-3-16 from date of the payment, may be recovered in a civil action.

Source: SL 1992, ch 273, § 100.



§ 36-21A-101 Establishment of real estate recovery fund--Purpose.

36-21A-101. Establishment of real estate recovery fund--Purpose. The commission shall establish and maintain a real estate recovery fund, which shall be used to provide a source for payment of unsatisfied judgments obtained by persons aggrieved by the acts of a person licensed under this chapter. The commission shall maintain one hundred thousand dollars in the fund to be used strictly for the purpose of recovery of unsatisfied judgments against licensees. The moneys deposited in the fund shall be invested by the commission by establishing an account with the state investment council pursuant to chapter 4-5, and all interest and profits derived from such investment, if the fund exceeds one hundred thousand dollars, shall be transferred to the commission's general fund. The interest and profits shall be retained in the fund until its total reaches one hundred thousand dollars.

Source: SL 1992, ch 273, § 101.



§ 36-21A-102 Minimum balance in recovery fund--Separate fee payable to restore minimum balance.

36-21A-102. Minimum balance in recovery fund--Separate fee payable to restore minimum balance. If at the end of any calendar year the amount remaining in the real estate recovery fund is less than one hundred thousand dollars, every person registering pursuant to this chapter shall pay, in addition to the biennial registration fee, a separate fee in an amount declared sufficient by the commission to restore the balance in the fund to at least one hundred thousand dollars.

Source: SL 1992, ch 273, § 102.



§ 36-21A-103 Notice to commission of claims against recovery fund--Intervention by commission.

36-21A-103. Notice to commission of claims against recovery fund--Intervention by commission. A person commencing an action that may result in the filing of a claim against the real estate recovery fund shall serve a copy of the summons and complaint upon the commission within ten days of service upon the defendant. The commission may intervene in the action pursuant to § 15-6-24(a).

Source: SL 1992, ch 273, § 103.



§ 36-21A-104 Application by unsatisfied judgment creditor for payment of loss from recovery fund--Maximum payment--Service on commission and judgment debtor--Hearing on application for payment--Continuances.

36-21A-104. Application by unsatisfied judgment creditor for payment of loss from recovery fund--Maximum payment--Service on commission and judgment debtor--Hearing on application for payment--Continuances. If any person obtains a final judgment in any court of competent jurisdiction against a person licensed under this chapter, on grounds of fraudulent, deceptive or dishonest practices, or conversion of trust funds arising directly out of any transaction when the judgment debtor was licensed and performed acts for which a license is required under this chapter, and which cause of action accrued on or after July 1, 1977, the aggrieved person may, upon the judgment becoming final, and upon termination of all proceedings, including reviews, appeals and execution and levy, file a verified application in the circuit court, sixth circuit, Hughes county, for an order directing payment out of the real estate recovery fund of the amount of actual and direct loss in the transaction up to the sum of fifteen thousand dollars of the amount remaining unpaid upon the judgment. Nothing in this chapter may obligate the fund for more than fifteen thousand dollars for each person. A copy of the verified application shall be served upon the commission and upon the judgment debtor, and a certificate or affidavit of such service filed with the court. The court shall conduct a hearing upon the application thirty days after service of the application upon the commission. Upon petition of the commission, the court shall continue the hearing up to an additional sixty days, and upon a showing of good cause may continue the hearing for such further period as the court considers appropriate.

Source: SL 1992, ch 273, § 104.



§ 36-21A-105 Facts to be shown at hearing by applicant for payment from recovery fund.

36-21A-105. Facts to be shown at hearing by applicant for payment from recovery fund. At the hearing the applicant shall show the following:

(1) He is not a spouse of the judgment debtor, or the personal representative of such spouse;

(2) If he is licensed under this chapter, he was not acting as a principal or agent in a real estate transaction;

(3) He has complied with all the requirements of §§ 36-21A-101 to 36-21A-115, inclusive;

(4) He has obtained a judgment stating the amount thereof and the amount owing thereon at the date of the application;

(5) He has made all reasonable searches and inquiries to ascertain whether the judgment debtor possesses real or personal property or other assets, liable to be sold or applied in satisfaction of the judgment;

(6) If he has discovered property or other assets owned by the judgment debtor and liable to be applied in satisfaction of the debt he shall further show that he has taken all necessary action and proceedings for the realization thereof, and that the amount thereby realized was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application of the amount realized;

(7) Any amount recovered from the judgment debtor or debtors and any amount recovered in out-of-court settlements as to particular defendants, if any, have been applied to the actual and compensatory damages awarded by the court;

(8) He has diligently pursued his remedies against all the judgment debtors and all other persons liable to him in the transaction for which he seeks recovery from the real estate recovery fund; and

(9) He is making the application within one year after the judgment becomes final, or within one year after the termination of any review or appeal of the judgment.
Source: SL 1992, ch 273, § 105.



§ 36-21A-106 False statement in proceedings against recovery fund as perjury.

36-21A-106. False statement in proceedings against recovery fund as perjury. Any person who knowingly files with the commission any notice, statement or other document required under §§ 36-21A-101 to 36-21A-115, inclusive, which is false or untrue or contains any material misstatement of fact is guilty of perjury.

Source: SL 1992, ch 273, § 106.



§ 36-21A-107 Burden of proof as to fraud or conversion--Presumption when original action was contested by debtor.

36-21A-107. Burden of proof as to fraud or conversion--Presumption when original action was contested by debtor. If an applicant's judgment is by default, stipulation or consent, or if the action against the licensee was defended by a trustee in bankruptcy, the applicant has the burden of proving his cause of action for fraudulent, deceptive or dishonest practices or conversion of trust funds. Otherwise, the judgment creates a rebuttable presumption of the alleged fraudulent, deceptive or dishonest practices or alleged conversion of trust funds.

Source: SL 1992, ch 273, § 107.



§ 36-21A-108 Defense by commission of action against recovery fund--Motion for dismissal--Compromise.

36-21A-108. Defense by commission of action against recovery fund--Motion for dismissal--Compromise. The commission may defend any action on behalf of the fund and shall have recourse to all appropriate means of defense and review including examination of witnesses. The commission may move the court at any time to dismiss the application if it appears there are no triable issues and the petition is without merit. The motion may be supported by affidavit of any person having knowledge of the facts and may be made on the basis that the petition, and the judgment referred to therein, does not form the basis for a meritorious recovery claim within the purview of §§ 36-21A-101 to 36-21A-115, inclusive. The commission shall give written notice to the applicant and judgment debtor ten days before the date set for hearing such motion. The commission may, subject to court approval, compromise a claim based upon the application of an aggrieved party. It is not bound by any prior compromise or stipulation of the judgment debtor.

Source: SL 1992, ch 273, § 108.



§ 36-21A-109 Defense by judgment debtor in action against recovery fund.

36-21A-109. Defense by judgment debtor in action against recovery fund. The judgment debtor may defend any such action on his own behalf and shall have recourse to all appropriate means of defense and review including examination of witnesses.

Source: SL 1992, ch 273, § 109.



§ 36-21A-110 Payment from recovery fund ordered only on valid cause of action--Prior judgment only prima facie evidence.

36-21A-110. Payment from recovery fund ordered only on valid cause of action--Prior judgment only prima facie evidence. If the court proceeds upon an application, it shall order payment out of the real estate recovery fund only upon a determination that the applicant has a valid cause of action, and has complied with the provisions of §§ 36-21A-101 to 36-21A-115, inclusive. The judgment shall be only prima facie evidence of such cause of action and is not conclusive.

Source: SL 1992, ch 273, § 110.



§ 36-21A-111 Order for payment from recovery fund.

36-21A-111. Order for payment from recovery fund. If the court finds after the hearing that the claim should be levied against the portion of the fund allocated for the purpose of recovery of unsatisfied judgments, the court shall enter an order directed to the commission requiring payment from the fund in the amount payable upon the claim.

Source: SL 1992, ch 273, § 111.



§ 36-21A-112 Maximum liability of fund for acts of one licensee.

36-21A-112. Maximum liability of fund for acts of one licensee. The liability of the fund for the acts of a licensee, when acting as such and occurring before the date of the court order entered pursuant to §§ 36-21A-101 to 36-21A-115, inclusive, is terminated whenever such order authorizes payments from the fund for judgments or unsatisfied portions thereof, in an aggregate amount of fifteen thousand dollars on behalf of such licensee.

Source: SL 1992, ch 273, § 112.



§ 36-21A-113 Deferred payment of authorized claim--Interest.

36-21A-113. Deferred payment of authorized claim--Interest. If, at any time, the money deposited in the fund is insufficient to satisfy any duly authorized claim or portion thereof, the commission shall, when sufficient money has been deposited in the real estate recovery fund, satisfy those unpaid claims or portions thereof, in the order that the claims or portions thereof were originally filed, plus accumulated interest at the Category A rate of interest as established in § 54-3-16.

Source: SL 1992, ch 273, § 113.



§ 36-21A-114 Suspension of license when payment from fund authorized--Repayment to fund required for reinstatement.

36-21A-114. Suspension of license when payment from fund authorized--Repayment to fund required for reinstatement. If the commission pays from the fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensee, the license shall automatically be suspended upon the effective date of an order by the court authorizing payment from the fund. No licensee may be reinstated or issued a license until he has repaid in full the amount paid from the fund on his account plus interest thereon at the Category A rate of interest as established in § 54-3-16. A discharge in bankruptcy does not relieve a person from the penalties and disabilities provided in this section.

Source: SL 1992, ch 273, § 114.



§ 36-21A-115 Subrogation of fund to rights under judgment paid--Assignment.

36-21A-115. Subrogation of fund to rights under judgment paid--Assignment. If, upon the order of the court, the commission has paid from the fund any sum to the judgment creditor, the commission shall be subrogated to all of the rights of the judgment creditor to the extent of the amount so paid. The judgment creditor shall assign all his right, title and interest in the judgment to the extent of the amount so paid to the commission and any amount and interest so recovered by the commission on the judgment shall be deposited to the fund.

Source: SL 1992, ch 273, § 115.



§ 36-21A-116 Other disciplinary powers unimpaired--Effect of repayment to fund.

36-21A-116. Other disciplinary powers unimpaired--Effect of repayment to fund. Nothing contained in §§ 36-21A-101 to 36-21A-115, inclusive, limits the authority of the commission to take disciplinary action against any licensee under other provisions of this chapter. The repayment in full of all obligations to the fund by a licensee does not nullify or modify the effect of any other disciplinary proceeding brought pursuant to the provisions of §§ 36-21A-101 to 36-21A-115, inclusive.

Source: SL 1992, ch 273, § 116.



§ 36-21A-117 , 36-21A-118. Transferred.

36-21A-117, 36-21A-118. Transferred to §§ 36-21B-3, 36-21B-7.



§ 36-21A-119 Errors and omissions insurance required of salesmen and brokers.

36-21A-119. Errors and omissions insurance required of salesmen and brokers. The real estate commission shall adopt rules, pursuant to chapter 1-26, requiring as a condition of licensure that all real estate salesman and brokers, except those who hold inactive licenses, carry errors and omissions insurance covering all activities contemplated under this chapter.

Source: SL 1993, ch 288, § 1.



§ 36-21A-120 Group insurance coverage authorized--Independent errors and omissions coverage.

36-21A-120. Group insurance coverage authorized--Independent errors and omissions coverage. The Real Estate Commission may negotiate by bid with an insurance provider for a group policy under which coverage is available to all licensees with no right on the part of the insurer to cancel any licensee. Any licensee may obtain errors and omissions insurance independently if the coverage complies with the minimum requirements established by the commission.

Source: SL 1993, ch 288, § 2.



§ 36-21A-121 Commission to determine conditions of errors and omissions coverage.

36-21A-121. Commission to determine conditions of errors and omissions coverage. The Real Estate Commission shall determine the terms and conditions of coverage required by § 36-21A-119, including the minimum limits of coverage, the permissible deductible and the permissible exceptions.

Source: SL 1993, ch 288, § 3.



§ 36-21A-122 Notice of terms and conditions of errors and omissions--Certificate of coverage.

36-21A-122. Notice of terms and conditions of errors and omissions--Certificate of coverage. Each licensee shall be notified of the required terms and conditions of coverage at least thirty days before the biennial license renewal date. A certificate of coverage, showing compliance with the required terms and conditions of coverage, shall be filed annually with the real estate commission by each licensee who elects not to participate in the group insurance program administered by the Real Estate Commission.

Source: SL 1993, ch 288, § 4.



§ 36-21A-123 Repealed.

36-21A-123. Repealed by SL 2001, ch 209, § 1.



§ 36-21A-124 Employment status--Independent contractor.

36-21A-124. Employment status--Independent contractor. For purposes of determining employment status, any broker, broker associate, and salesperson who is a natural person and licensed under this chapter is engaged in an independently established profession. Any such licensee is an independent contractor if:

(1) The licensed broker with whom the licensee is affiliated does not specify by other than general policy the time, method, and location of the licensee's services; and

(2) The licensed broker with whom the licensee is affiliated compensates the licensee on the basis of work performed without withholding and remitting federal income and social security taxes; and

(3) The licensed broker with whom the licensee is affiliated provides only incidental supplies, equipment, and facilities, while the licensee assumes responsibility for vehicular, educational, and other significant professionally related expenses; and

(4) Either party to the relationship may terminate it at will and without liability.
Source: SL 1995, ch 222.



§ 36-21A-125 Adverse material fact defined.

36-21A-125. Adverse material fact defined. For the purposes of this chapter, an adverse material fact is information that negatively affects the value of the property or a party's ability to perform its obligations in a real estate transaction. Adverse material facts include:

(1) Any environmental hazards affecting the property which are required by law to be disclosed;

(2) Any material defects in the property;

(3) Any material defects in the title to the property which are anticipated to survive the closing; and

(4) Any material limitation on the client's ability to perform under the terms of the contract.
Source: SL 1998, ch 229, § 2.



§ 36-21A-126 Brokerage defined.

36-21A-126. Brokerage defined. For the purposes of this chapter, a brokerage is the business or occupation of a real estate broker. The term includes licensees associated with the broker who have been assigned management duties.

Source: SL 1998, ch 229, § 3.



§ 36-21A-127 Confidential information defined.

36-21A-127. Confidential information defined. For the purposes of this chapter, confidential information is any information given to the licensee in confidence, or any information obtained by the licensee that the licensee knows a reasonable individual would want to keep confidential, unless disclosure of the information is authorized in writing by the client or disclosure of this information is required by law or the information becomes public knowledge. The term, confidential information, does not include material facts about the physical condition of the property.

Source: SL 1998, ch 229, § 4.



§ 36-21A-128 Informative acts that do not constitute representation.

36-21A-128. Informative acts that do not constitute representation. For the purposes of this chapter, initial acts that a licensee may perform for a consumer that are informative in nature and do not rise to the level of representation on behalf of a consumer include the following:

(1) Responding to phone inquiries by consumers as to the availability and pricing of real estate services;

(2) Responding to phone inquiries from a consumer concerning the price or location of real property;

(3) Attending an open house and responding to questions about the property from a consumer;

(4) Setting an appointment to view property;

(5) Responding to questions of consumers walking into a licensee's office concerning real estate services offered on particular properties;

(6) Describing a property or the property's condition in response to a consumer's inquiry;

(7) Accompanying an appraiser, inspector, contractor, or similar third party on a visit to a property;

(8) Referring a person to another broker or service provider; or

(9) Providing a one-time showing of one property only to a potential buyer or lessee.
Source: SL 1998, ch 229, § 5.



§ 36-21A-129 Substantive contact defined.

36-21A-129. Substantive contact defined. For the purposes of this chapter, substantive contact is any performance beyond initial acts described in § 36-21A-128 and includes discussion of:

(1) Any specific financial qualifications of the buyer; or

(2) The selling or buying motives or objectives of the seller or buyer, in which the consumer may divulge any confidential personal or financial information, which if disclosed to the other party, could harm that party's bargaining position.
Source: SL 1998, ch 229, § 6.



§ 36-21A-130 Agency agreements--Requirements.

36-21A-130. Agency agreements--Requirements. Any agency agreement in which a broker represents a seller or lessor shall be in writing and shall contain the proper legal description, the price and terms, the date of authorization, the expiration date, the type of agency relationship established, compensation to be paid, authorization to cooperate with or compensate other brokers, and the signatures of all parties. The licensee who obtains the agreement shall give the person signing a copy of the agreement.

Any agency agreement in which a broker represents a buyer or tenant shall be in writing and shall contain a description of the type and geographical area of property sought by the client, the type of agency relationship established, the compensation to be paid, the date of authorization, the date of expiration, and the signatures of all parties. The licensee who obtains the agreement shall give the person signing a copy of the agreement.

An agency agreement between a broker and a buyer, seller, or lessee may not include a provision for automatic renewal of the agreement at expiration. A property management agreement may include a provision for automatic renewal at expiration if it contains a provision for written cancellation on terms agreeable to all parties to the agreement.

When entering into an agency agreement, a broker shall provide a clear and complete explanation of the broker's representation of the interests of the seller/landlord or buyer/tenant. If the broker represents more than one party in a transaction, the agreement shall state how the representation may be altered. The agreement shall require authorization of all parties to the transaction before the broker initiates any transaction in which the broker would represent all parties.

An agency agreement shall be signed by the responsible broker. However, the responsible broker may authorize a salesperson or broker associate to sign agreements on behalf of the responsible broker.

The commission may promulgate rules pursuant to chapter 1-26 to provide for uniform provisions in any agency agreement under this section.

Source: SL 1998, ch 229, § 7.



§ 36-21A-131 Licensee--Limited relationships.

36-21A-131. Licensee--Limited relationships. Any licensee performing services authorized by §§ 36-21A-119 to 36-21A-150, inclusive, is limited to the following relationships:

(1) Single agent:

(a) Seller/landlord agent;

(b) Buyer/tenant agent;

(2) Limited agent;

(3) Subagent; and

(4) Transaction broker.
Source: SL 1998, ch 229, § 8.



§ 36-21A-132 Duties and obligations of licensee representing seller or landlord.

36-21A-132. Duties and obligations of licensee representing seller or landlord. Any licensee representing a seller or landlord has the following duties and obligations:

(1) To perform the terms of the written agreement made with the client;

(2) To exercise reasonable skill and care for the client;

(3) To promote the interest of the client with the utmost good faith, loyalty, and fidelity, including:

(a) Seeking a price and terms which are acceptable to the client. However, the licensee is not obligated to seek additional offers to purchase the property while the property is subject to a contract for sale or to seek additional offers to lease the property while the property is subject to a lease or letter of intent to lease;

(b) Presenting all written offers to and from the client in a timely manner regardless of whether the property is subject to a contract for sale or lease or a letter of intent to lease;

(c) Disclosing to the client all adverse material facts actually known by the licensee; and

(d) Advising the client to obtain expert advice as to material matters about which the licensee knows but the specifics of which are beyond the expertise of the licensee;

(4) To account in a timely manner for all money and property received; and

(5) To comply with any applicable federal, state, and local laws, rules, regulations, and ordinances, including fair housing and civil rights statutes, or regulations.
Source: SL 1998, ch 229, § 9.



§ 36-21A-133 Disclosure of client information by seller's or landlord's agent.

36-21A-133. Disclosure of client information by seller's or landlord's agent. Without the express written authority of the seller or landlord, no licensee acting as a seller's or landlord's agent may disclose any confidential information about the client unless disclosure is required by statute or rule or failure to disclose the information would constitute misrepresentation. No cause of action for any person may arise against a seller's agent for making any required or permitted disclosure.

A seller's agent does not terminate the seller's agency relationship by making any required or permitted disclosures.

Source: SL 1998, ch 229, § 10; SL 2013, ch 177, § 34.



§ 36-21A-134 Seller's agent has no fiduciary duty to customer.

36-21A-134. Seller's agent has no fiduciary duty to customer. No licensee acting as a seller's or landlord's agent owes any fiduciary duty or obligation to a customer. A licensee shall provide disclosure of all adverse material facts known by the licensee to any customer.

No seller's or landlord's agent owes any duty to conduct an independent inspection of the property.

Source: SL 1998, ch 229, § 11.



§ 36-21A-134.1 No duty to disclose sex offender information.

36-21A-134.1. No duty to disclose sex offender information. No licensee representing a seller or landlord has a duty to investigate, volunteer, or disclose information regarding a registered sex offender residing on or near the property.

Source: SL 2000, ch 196, § 1.



§ 36-21A-135 Seller's agent may show other properties.

36-21A-135. Seller's agent may show other properties. A seller's or landlord's agent may show alternative properties not owned by the client to prospective buyers and may list competing properties for sale or lease without breaching any duty or obligation to the client.

Source: SL 1998, ch 229, § 12.



§ 36-21A-136 Duties and obligations of licensee representing buyer or tenant.

36-21A-136. Duties and obligations of licensee representing buyer or tenant. Any licensee representing a buyer or tenant has the following duties and obligations:

(1) To perform the terms of any written agreement made with the client;

(2) To exercise reasonable skill and care for the client;

(3) To promote the interest of the client with the utmost good faith, loyalty, and fidelity, including:

(a) Seeking a price and terms which are acceptable to the client. However, the licensee is not obligated to seek other properties while the client is a party to a contract to purchase property or to a lease or letter of intent to lease;

(b) Presenting all written offers to and from the client in a timely manner regardless of whether the client is already a party to a contract to purchase property or is already a party to a contract or a letter of intent to lease;

(c) Disclosing to the client adverse material facts known by the licensee; and

(d) Advising the client to obtain expert advice as to material matters about which the licensee knows but the specifics of which are beyond the expertise of the licensee;

(4) To account in a timely manner for all money and property received; and

(5) To comply with any applicable federal, state, and local laws, rules, regulations, and ordinances, including fair housing and civil rights statutes or regulations.
Source: SL 1998, ch 229, § 13.



§ 36-21A-137 Buyer's or tenant's agent not to disclose certain information without written authority--Exceptions.

36-21A-137. Buyer's or tenant's agent not to disclose certain information without written authority--Exceptions. Without the express written authority of the buyer or tenant, no licensee acting as a buyer's or tenant's agent may disclose any confidential information about the client unless disclosure is required by statute or rule or failure to disclose the information would constitute misrepresentation. No cause of action for any person may arise against a licensee acting as a buyer's or tenant's agent for making any required or permitted disclosure.

A buyer's agent does not terminate the buyer's agency relationship by making any required or permitted disclosures.

Source: SL 1998, ch 229, § 14.



§ 36-21A-138 Buyer's agent has no fiduciary duty to customer.

36-21A-138. Buyer's agent has no fiduciary duty to customer. No licensee acting as a buyer's or tenant's agent owes any fiduciary duty or obligation to a customer. A licensee shall provide disclosure of all adverse material facts known by the licensee to any customer.

No buyer's or tenant's agent owes any duty to conduct an independent investigation of the client's financial condition.

Source: SL 1998, ch 229, § 15.



§ 36-21A-138.1 No duty to volunteer sex offender information--Actual knowledge must be disclosed upon inquiry.

36-21A-138.1. No duty to volunteer sex offender information--Actual knowledge must be disclosed upon inquiry. No licensee representing a buyer or tenant has a duty to investigate or volunteer information regarding a registered sex offender residing on or near the property. However, upon inquiry by the licensee's client, the licensee representing a buyer or tenant shall disclose to the client any actual knowledge that the licensee may have regarding a registered sex offender residing on or near the property.

Source: SL 2000, ch 196, § 2.



§ 36-21A-139 Buyer's agent may show property to competing clients.

36-21A-139. Buyer's agent may show property to competing clients. A buyer's or tenant's agent may show properties in which the client is interested to other prospective buyers or tenants without breaching any duty or obligation to the client. This section does not prohibit a buyer's or tenant's agent from showing competing clients the same property and from assisting competing clients in attempting to purchase or lease a particular property.

Source: SL 1998, ch 229, § 16.



§ 36-21A-140 Licensee as limited agent--Written consent of all parties required--Duties and obligations.

36-21A-140. Licensee as limited agent--Written consent of all parties required--Duties and obligations. A licensee may act as a limited agent only with the informed written consent of all parties to the transaction. A limited agent is an agent for both the seller and the buyer and has the following duties and obligations:

(1) To perform the terms of any written agreement made with the client;

(2) To exercise reasonable skill and care for the client;

(3) To present all written offers to and from the client in a timely manner regardless of whether the client is already a party to a contract to purchase property or is already a party to a contract or a letter of intent to lease;

(4) To disclose to the client adverse material facts known by the licensee;

(5) To advise the client to obtain expert advice as to material matters about which the licensee knows but the specifics of which are beyond the expertise of the licensee;

(6) To account in a timely manner for all money and property received; and

(7) To comply with any applicable federal, state, and local laws, rules, regulations, and ordinances, including fair housing and civil rights statutes or regulations.
Source: SL 1998, ch 229, § 17.



§ 36-21A-141 Certain information not to be disclosed by limited agent without written consent.

36-21A-141. Certain information not to be disclosed by limited agent without written consent. The following information may not be disclosed by a limited agent without the informed written consent of the client to whom the information pertains:

(1) That a buyer is willing to pay more than the asking price or lease rate offered for the property;

(2) That a seller is willing to accept less than the asking price or lease rate for the property;

(3) What the motivating factors are for any client, buying, selling, or leasing the property; and

(4) That a client will agree to financing terms other than those offered.
Source: SL 1998, ch 229, § 18.



§ 36-21A-141.1 Appointment of licensee to act as appointed agent of client to exclusion of other licensees--Limited agent--Information--Rules.

36-21A-141.1. Appointment of licensee to act as appointed agent of client to exclusion of other licensees--Limited agent--Information--Rules. A real estate brokerage entering into an agency agreement may, through the responsible broker, appoint to the client those licensees affiliated with the brokerage who will act as appointed agents of that client to the exclusion of all other licensees affiliated with the brokerage. The appointment shall be in writing. A responsible broker is not a limited agent solely because the broker makes an appointment pursuant to this section. However, any licensee who personally represents both the seller and buyer or both the landlord and tenant in a particular transaction is a limited agent and shall comply with the provisions governing limited agents.

When an agent is appointed pursuant to this section, each client, the real estate brokerage, and any appointed licensee is considered to possess only actual knowledge and information. There is no imputation of knowledge or information by operation of law among or between the client, the real estate brokerage, and the appointed agent.

The commission shall promulgate rules pursuant to chapter 1-26 to establish appointed agent procedures regarding disclosure and confidentiality.

Source: SL 2005, ch 203, § 1.



§ 36-21A-142 Limited agent not to disclose certain information about one client to another without written authority--Exceptions.

36-21A-142. Limited agent not to disclose certain information about one client to another without written authority--Exceptions. Without the express written authority of a client, no limited agent may disclose to one client any confidential information about the other client unless the disclosure is required by statute or rule or failure to disclose the information would constitute misrepresentation. No cause of action for any person may arise against a limited agent for making any required or permitted disclosure.

A limited agent does not terminate the limited agency relationship by making any required or permitted disclosures.

Source: SL 1998, ch 229, § 19.



§ 36-21A-143 Subagency defined.

36-21A-143. Subagency defined. For the purposes of this chapter, a subagency is any situation in which a responsible broker or licensees associated with the broker act for another broker's client with written permission of the client. The subagent owes the same obligations and responsibilities to the client as does the client's broker.

Source: SL 1998, ch 229, § 20.



§ 36-21A-144 Transaction broker--Duties and obligations.

36-21A-144. Transaction broker--Duties and obligations. Any licensee acting as a transaction broker has the following duties and obligations:

(1) To perform the terms of any written agreement made with the customer;

(2) To exercise reasonable skill and care for the customer;

(3) To present all offers in a timely manner;

(4) To account in a timely manner for all money and property received;

(5) To comply with any applicable federal, state, and local laws, rules, regulations, and ordinances including fair housing and civil rights statutes or regulations; and

(6) To disclose to the customer all adverse material facts known by the licensee.

No licensee acting as a transaction broker may advise any party to a transaction to the detriment of another party.

Source: SL 1998, ch 229, § 21.



§ 36-21A-145 Transaction broker not responsible for--Independent inspections--Statements by seller--Finances.

36-21A-145. Transaction broker not responsible for--Independent inspections--Statements by seller--Finances. No licensee acting as a transaction broker has any duty to:

(1) Conduct an independent inspection of the property for the benefit of any party to the transaction;

(2) Independently verify the accuracy or completeness of statements made by the seller, landlord, buyer, tenant, or qualified third-party inspector; or

(3) Conduct an independent investigation of the buyer's or tenant's financial condition.
Source: SL 1998, ch 229, § 22.



§ 36-21A-146 Certain information not to be disclosed by transaction broker without written consent.

36-21A-146. Certain information not to be disclosed by transaction broker without written consent. The following information may not be disclosed by the transaction broker without the informed written consent of the customer:

(1) That a buyer is willing to pay more than the asking price or lease rate offered for the property;

(2) That a seller is willing to accept less than the asking price or lease rate for the property;

(3) What the motivating factors are for any customer, buying, selling, or leasing the property;

(4) That a customer will agree to financing terms other than those offered; and

(5) Any confidential information about a party to the transaction to the other party unless the disclosure is required by statute or rule or failure to disclose the information would constitute misrepresentation.
Source: SL 1998, ch 229, § 23.



§ 36-21A-147 Office policies--Relationships--Written disclosure.

36-21A-147. Office policies--Relationships--Written disclosure. Every responsible broker shall develop and maintain a written office policy that specifically sets forth agency and brokerage relationships that the broker may establish. At the first substantive contact with a seller or buyer who has not entered into a written agreement with a broker, the licensee shall:

(1) Disclose in writing to that person the types of agency and brokerage relationships the broker is offering to that person; and

(2) Provide that person with a written copy of a disclosure on a form prescribed by the commission.

The written disclosure shall contain a signature block for the client or customer to acknowledge receipt of the disclosure. The customer's acknowledgment of disclosure does not constitute a contract with the licensee. If the customer fails or refuses to sign the disclosure, the licensee shall note that fact on a copy of the disclosure and retain the copy.

After a seller and buyer have entered into a written agency or brokerage agreement with a broker, no other licensee is required to make the disclosures required by this section.

The commission may prescribe the disclosure form by rules promulgated pursuant to chapter 1-26.

Source: SL 1998, ch 229, § 24.



§ 36-21A-148 Client, licensee not liable for misrepresentation made by the other--Exception.

36-21A-148. Client, licensee not liable for misrepresentation made by the other--Exception. No client or customer is liable for any misrepresentation made by the licensee arising out of their agency or brokerage agreement unless the client or customer knew of the misrepresentation.

No licensee is liable for a misrepresentation of the licensee's client arising out of the agency agreement unless the licensee knew of the misrepresentation.

In any agency or brokerage relationship, the licensees, each client or customer, and the real estate brokerage are required to possess only actual knowledge and information. There is no imputation of knowledge or information by operation of law among or between the clients or customers, the real estate brokerage, and its licensees.

Source: SL 1998, ch 229, § 25.



§ 36-21A-149 Duties under common law.

36-21A-149. Duties under common law. This section supersedes only the duties of the parties under the common law, including fiduciary duties of an agent to a principal, to the extent inconsistent with this chapter. The common law continues to apply to the parties in all other respects. This chapter does not affect the duties of any licensee while engaging in the authorized or unauthorized practice of law as determined by the courts of this state.

Source: SL 1998, ch 229, § 26.



§ 36-21A-150 Duties of broker or licensee after transaction finished.

36-21A-150. Duties of broker or licensee after transaction finished. Unless otherwise provided in the agreement or by law, no broker and licensee associated with that broker engaged as a seller's/landlord's or buyer's/tenant's agent, subagent, limited agent, or transaction broker owes any further duty or obligation to a client or customer after termination, expiration, completion, or performance of the agency or brokerage agreement, except for the following duties:

(1) Accounting for all moneys and property related to and received during the engagement; and

(2) Keeping confidential all information received during the course of the engagement.
Source: SL 1998, ch 229, § 27.



§ 36-21A-151 Applicants for licensure and registration and licensees under disciplinary investigation to submit to criminal background check.

36-21A-151. Applicants for licensure and registration and licensees under disciplinary investigation to submit to criminal background check. Each applicant for licensure and registration under this chapter in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the commission shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the commission all information obtained as a result of the criminal background check. This information shall be obtained prior to licensure of the applicant. The commission may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the commission. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2009, ch 190, § 1.






Chapter 21B - Real Estate Appraisers

§ 36-21B-1 Appraisers to be certified, licensed, or registered--Injunction for violation.

36-21B-1. Appraisers to be certified, licensed, or registered--Injunction for violation. Any person who performs a real estate appraisal or advertises or holds himself or herself out to the general public as a real estate appraiser in this state shall be certified, licensed, or registered by the Department of Labor and Regulation unless exempt under another provision of this chapter or another provision of statute. Any person who violates this section may be restrained by permanent injunction in any court of competent jurisdiction, at the suit of the attorney general or any citizen of the state.

Source: SL 1995, ch 223, § 1; SL 2004, ch 17, § 236; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011; SL 2011, ch 182, § 1.



§ 36-21B-2 Appraisal defined.

36-21B-2. Appraisal defined. For the purposes of this chapter, an appraisal is the act or process of developing an opinion of value of real estate for another and for compensation.

Source: SL 1995, ch 223, § 2; SL 2013, ch 180, § 2.



§ 36-21B-2.1 Appraisal practice defined.

36-21B-2.1. Appraisal practice defined. For the purposes of this chapter, appraisal practice is any valuation service, including appraisal, appraisal review, or appraisal consulting, performed by an individual acting as an appraiser.

Source: SL 2013, ch 180, § 1.



§ 36-21B-2.2 Criminal background checks.

36-21B-2.2. Criminal background checks. Each applicant for initial certification, licensure, or registration under this chapter in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the department shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the department all information obtained as a result of the criminal background check. This information must be obtained prior to certification of the applicant. The department may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the department. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting and the criminal background investigation.

Source: SL 2014, ch 182, § 1.



§ 36-21B-2.3 Grounds for denying issuance of certificate.

36-21B-2.3. Grounds for denying issuance of certificate. The department shall deny issuance of a certificate to any applicant who:

(1) Has had the ability to perform appraisals revoked in any governmental jurisdiction within the five year period immediately preceding the date of application;

(2) Has been convicted of, or pled guilty or nolo contendere to, a felony in a domestic or foreign court either during the five-year period immediately preceding the date of the application for certification, licensure, or registration or at any time preceding the date of application, if such felony involved an act of fraud, dishonesty, a breach of trust, or money laundering; or

(3) Has failed to demonstrate character and general fitness which commands the confidence of the community and warrants a determination that the applicant will operate honestly, fairly, and efficiently with the purposes of this chapter.
Source: SL 2014, ch 182, § 2.



§ 36-21B-3 Promulgation of rules relating to appraisers and appraisals.

36-21B-3. Promulgation of rules relating to appraisers and appraisals. The secretary of the Department of Labor and Regulation may promulgate rules pursuant to chapter 1-26 relating to appraisers and appraisals and to enable the secretary to promulgate rules in the following areas:

(1) Certification, licensing, and registration of appraisers;

(2) Definition of terms;

(3) Uniform standards of professional appraisal practice;

(4) Application for and issuance of certificates;

(5) Examinations and examination procedures;

(6) Pre-certification education criteria and continuing education;

(7) Qualifications for and upgrading of a certificate;

(8) Transactions requiring certified, licensed, or registered appraisers;

(9) Renewal and late renewal procedures;

(10) Certificate by reciprocity;

(11) Temporary practice and permits;

(12) Complaints and grounds for disciplinary actions including denial, revocation, suspension, censure, and reprimand;

(13) Conflict of interest and investigation;

(14) Advertising by certified, licensed, or registered appraisers;

(15) Retention and inspection of records, and rosters of appraisers;

(16) Appraiser membership, competency, and independence;

(17) Review of appraisals and contracting for investigations;

(18) Inspection, examination, and photocopy of appraisal records for audit purposes; and

(19) Inactive status.
Source: SL 1993, ch 293, § 2; SL 1995, ch 223, § 3; § 36-21A-117; SL 2004, ch 17, § 237; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 36-21B-4 Promulgation of rules to establish fees for certification of appraisers.

36-21B-4. Promulgation of rules to establish fees for certification of appraisers. The secretary of the Department of Labor and Regulation may promulgate rules pursuant to chapter 1-26 to establish fees for the certification, licensing, and registration of real estate appraisers as follows:

(1) Application fees not to exceed five hundred dollars;

(2) Renewal fees not to exceed five hundred dollars;

(3) Examination fee not to exceed three hundred dollars;

(4) Late renewal fee not to exceed two hundred dollars;

(5) Upgrade fee not to exceed five hundred dollars;

(6) Reciprocity fee not to exceed five hundred dollars;

(7) National registry fee not to exceed eighty dollars;

(8) Education course approval fee not to exceed fifty dollars;

(9) Temporary permit fee not to exceed five hundred dollars.

The Department of Labor and Regulation may recover the costs of photocopying and postage when providing appraiser rosters and the uniform standards of professional practice.

Source: SL 1995, ch 223, § 4; SL 2009, ch 191, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011; SL 2011, ch 183, § 1.



§ 36-21B-5 Fees credited to Real Estate Appraisers Fund.

36-21B-5. Fees credited to Real Estate Appraisers Fund. All moneys coming into the custody of the Department of Labor and Regulation including certificate fees, renewal fees, reciprocity fees, penalty fees, and any other payments, shall be deposited by the department to the state treasurer weekly, or as prescribed by the state treasurer. The state treasurer shall credit the moneys to the South Dakota Real Estate Appraiser Fund. Expenditures from this fund shall only be paid on warrants drawn by the state auditor and approved by the department.

Source: SL 1995, ch 223, § 7; SL 2004, ch 17, § 238; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 36-21B-6 Legislative appropriations of Real Estate Appraiser Fund.

36-21B-6. Legislative appropriations of Real Estate Appraiser Fund. Any expenditure of money out of the South Dakota Real Estate Appraiser Fund shall be made only upon appropriation by the Legislature through either the general appropriations act or a special appropriations bill.

Source: SL 1995, ch 223, § 7A.



§ 36-21B-7 Penalty for violation of statute or rule.

36-21B-7. Penalty for violation of statute or rule. The secretary of the Department of Labor and Regulation may impose a monetary penalty not to exceed one thousand dollars or require additional educational course requirements, or both, of a person licensed pursuant to this chapter upon proof of a violation of the rules relating to appraisers and appraisals as adopted by the department pursuant to chapter 1-26 or a violation of this chapter.

Source: SL 1993, ch 293, § 5; SL 1995, ch 223, § 8; SL 2004, ch 17, § 239; SL 2009, ch 191, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 36-21B-8 Application of chapter.

36-21B-8. Application of chapter. Unless required by the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, Pub.L. No. 101-73, 103 Stat. 183 (1989), 12 U.S.C. § 3310, et seq., this chapter does not apply to the following:

(1) Any public officer while performing public duties;

(2) Any bank, trust company, savings and loan association, public utility, or any land mortgage or farm loan association organized under the laws of this state or the United States or their employees, if engaged in the transaction of business within the scope of its corporate powers as provided by law;

(3) Any person licensed as a real estate broker under chapter 36-21A when appraising within the scope of the broker's license; or

(4) Any employee of any person or entity enumerated in this section.
Source: SL 1995, ch 223, § 10.



§ 36-21B-9 Repealed.

36-21B-9. Repealed by SL 2001, ch 210, § 2.



§ 36-21B-10 Contested cases--Assessment of expenses.

36-21B-10. Contested cases--Assessment of expenses. The secretary may assess to a licensee or applicant all or part of the actual expenses of a contested case proceeding resulting in the discipline or censure of the licensee, suspension or revocation of the licensee's license, or the denial of a license to the applicant.

Source: SL 2001, ch 210, § 1.



§ 36-21B-11 Improper influence on real estate appraisals prohibited--Grounds for discipline.

36-21B-11. Improper influence on real estate appraisals prohibited--Grounds for discipline. No real estate appraiser with an interest in a real estate transaction or the financing of any loan secured by real estate involving an appraisal assignment may improperly influence or attempt to improperly influence the development, reporting, result, or review of a real estate appraisal by:

(1) Coercion, extortion, or bribery;

(2) Withholding or threatened withholding of payment for an appraisal fee;

(3) Conditioning of the payment of an appraisal fee upon the opinion, conclusion, or valuation to be reached;

(4) Requesting that the appraiser report a predetermined opinion, conclusion, or valuation or the desired valuation of any person; or

(5) Any other act or practice that impairs or attempts to impair an appraiser's independence, objectivity, and impartiality.

A violation of this section may constitute grounds for discipline against a real estate appraiser who is registered, licensed, or certified pursuant to the laws of the State of South Dakota.

Source: SL 2009, ch 192, § 1.



§ 36-21B-12 Conduct not constituting improper influence on real estate appraisals.

36-21B-12. Conduct not constituting improper influence on real estate appraisals. No person violates § 36-21B-11 solely by asking a real estate appraiser to consider additional, appropriate property information, or to provide further detail, substantiation, or explanation for the appraiser's value conclusion, or to correct errors in the appraisal report, or by withholding payment of an appraisal fee based on a bona fide dispute regarding the appraiser's compliance with the appraisal standards adopted by the Department of Labor and Regulation pursuant to this chapter. A person does not violate § 36-21B-11 solely by retaining a real estate appraiser from panels or lists on a rotating basis, or by supplying an appraiser with information the appraiser is required to analyze under the appraisal standards adopted by the department, such as agreements of sale, options, or listings of the property to be valued.

Source: SL 2009, ch 192, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.






Chapter 21C - Home Inspectors

§ 36-21C-1 Definition of terms.

36-21C-1. Definition of terms. Terms used in this chapter mean:

(1) "Client," any person who engages, or seeks to engage, the services of a home inspector for the purpose of obtaining inspection of and written report upon the condition of a residential building;

(2) "Commission," the South Dakota Real Estate Commission;

(3) "Home inspector," any person registered or licensed as a home inspector pursuant to the provisions of this chapter;

(4) "Home inspection," an inspection and written evaluation of all the following components of a residential building: heating system, cooling system, plumbing system, electrical system, structural components, foundation, roof, masonry structure, and exterior and interior components;

(5) "Residential building," a structure consisting of not more than four family dwelling units.
Source: SL 2000, ch 194, § 1.



§ 36-21C-2 Commission to license or register home inspectors.

36-21C-2. Commission to license or register home inspectors. The commission shall issue and renew certificates to licensed and registered home inspectors pursuant to the provisions of this chapter.

Source: SL 2000, ch 194, § 2.



§ 36-21C-3 Home inspectors to be licensed or registered--Violation as misdemeanor.

36-21C-3. Home inspectors to be licensed or registered--Violation as misdemeanor. No person may provide, or hold oneself out as able to provide, a home inspection for compensation unless registered or licensed in accordance with the provisions of this chapter. A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 194, § 3.



§ 36-21C-4 Application for license--Requirements.

36-21C-4. Application for license--Requirements. An applicant for a license as a home inspector shall file a written application provided by the commission showing that the applicant meets the following requirements:

(1) Good moral character;

(2) Successful completion of high school or high school equivalency;

(3) Employment as a registered home inspector for no less than one year and performance of not less than one hundred home inspections for compensation; and

(4) Successful completion of a licensing examination approved by the commission.
Source: SL 2000, ch 194, § 4.



§ 36-21C-5 Application for registration--Requirements.

36-21C-5. Application for registration--Requirements. An applicant for registration as a home inspector shall file a written application provided by the commission showing that the applicant meets the following requirements:

(1) Good moral character;

(2) Successful completion of high school or high school equivalency;

(3) Successful completion of an approved course of study of not less than forty hours, as prescribed by the commission in rules promulgated pursuant to chapter 1-26; and

(4) Successful completion of a registration examination approved by the commission.
Source: SL 2000, ch 194, § 5.



§ 36-21C-6 Promulgation of rules for licensing and registration.

36-21C-6. Promulgation of rules for licensing and registration. The commission shall promulgate rules pursuant to chapter 1-26 for licensed and registered home inspectors in the following areas:

(1) Standards and requirements for prelicense and continuing education, including qualifications of instructors, procedures for granting a certificate of accreditation, notification of a material change in an approved course offering, suspension, revocation, and denial of course approval, certification of attendance, preregistration, and hours required to renew a license or registration;

(2) A code of ethics and standards of practice;

(3) Fees for applications, examinations, registration, licensure, and renewals, not to exceed two hundred dollars for application and one hundred dollars for renewal;

(4) Procedures and qualifications for application, minimum requirements for examination, procedures for the examination and the administration of the examination, the required score for passing the examination, and procedures for replacement of a license;

(5) Procedures for disciplinary proceedings, including requirements for filing a complaint, dismissal of a complaint, informal and formal resolution of a complaint, formal complaint and answer requirements, final action and review, disqualification of a commission member from a hearing, and authorization for per diem and mileage; and

(6) Procedures for declaratory rulings, petitions for rules, and contested cases.
Source: SL 2000, ch 194, § 6.



§ 36-21C-7 Exceptions to home inspector licensing requirements.

36-21C-7. Exceptions to home inspector licensing requirements. The provisions of this chapter do not apply to any of the following persons:

(1) Any person who is employed as a code enforcement official by the state or a political subdivision of the state when acting within the scope of that governmental employment;

(2) Any person regulated by the state as an architect, professional engineer, electrical contractor, or plumber, who is acting within the scope of practice of the person's profession or occupation;

(3) Any real estate broker or salesperson licensed by the state when acting within the scope of that person's license;

(4) Any real estate appraiser certified, licensed, or registered by the state when acting within the scope of that person's license;

(5) Any person engaged as an insurance adjuster, when acting within the scope of that person's profession; or

(6) Any manufactured home dealer who is licensed by the state, when acting within the scope of that person's license.
Source: SL 2000, ch 194, § 7.



§ 36-21C-8 Issuing of license to persons licensed elsewhere.

36-21C-8. Issuing of license to persons licensed elsewhere. Upon payment to the commission of a fee and the submission of a written application provided by the commission, the commission may issue a home inspector license to any person who holds a valid license issued by another state or possession of the United States or the District of Columbia which has standards substantially equivalent to those of this state, as determined by the commission.

Source: SL 2000, ch 194, § 8.



§ 36-21C-9 Initial provisions for licensing experienced home inspectors.

36-21C-9. Initial provisions for licensing experienced home inspectors. During the first three hundred sixty-five days after January 1, 2001, the commission shall issue to any person, upon application, a home inspector license, if the applicant meets the requirements of subdivisions 36-21C-4(1), (2), and (4) and has been engaged in the practice of home inspections for compensation for not less than one year prior to January 1, 2001, and has performed not less than one hundred home inspections for compensation.

Source: SL 2000, ch 194, § 9.



§ 36-21C-10 Expiration and renewal of license or registration--Applications--Penalty for late filing.

36-21C-10. Expiration and renewal of license or registration--Applications--Penalty for late filing. Any license or registration expires on December thirty-first of the year following issuance and may be renewed biennially. An application for renewal shall be filed with the commission no later than November thirtieth of the year of expiration. Any renewal application filed after that date is subject to a late renewal penalty of twenty dollars per month or fraction thereof. However, no late renewal may be filed after June thirtieth of the year following the expiration of the registration or license.

Source: SL 2000, ch 194, § 10.



§ 36-21C-11 Suspension, revocation, reprimand, or fine for violation of chapter.

36-21C-11. Suspension, revocation, reprimand, or fine for violation of chapter. The commission may suspend, revoke, reprimand, or assess a monetary penalty not to exceed two thousand five hundred dollars, or may provide for a combination or revocation, suspension, reprimand, or monetary penalty, for any violation of this chapter or any administrative rule adopted to administer this chapter.

Source: SL 2000, ch 194, § 11.



§ 36-21C-12 Fees and fines paid to commission fund.

36-21C-12. Fees and fines paid to commission fund. All fees and any fines imposed by the commission shall be paid to the fund of the commission.

Source: SL 2000, ch 194, § 12.



§ 36-21C-13 Grounds for refusing, suspending or revoking license or registration.

36-21C-13. Grounds for refusing, suspending or revoking license or registration. The commission may refuse to grant or may suspend or revoke a home inspector license or registration upon proof, to the satisfaction of the commission, that the holder has:

(1) Disclosed any information concerning the results of the home inspection without the approval of a client or the client's representative;

(2) Accepted compensation from more than one interested party for the same service without the written consent of all interested parties;

(3) Accepted commissions or allowances, directly or indirectly, from other parties dealing with the holder's client in connection with work for which the holder is responsible;

(4) Failed to disclose promptly to a client information about any business interest of the holder which may affect the client in connection with the home inspection; or

(5) Been convicted, or pled guilty or nolo contendere before a court of competent jurisdiction in this or any other state, or before any federal court, of a misdemeanor involving moral turpitude or a felony arising under the laws of this state or under the laws of the United States or any other state that would be a misdemeanor involving moral turpitude or a felony under the laws of this state.
Source: SL 2000, ch 194, § 13; SL 2014, ch 183, § 1.



§ 36-21C-14 Applicants for licensure and registration and licensees under disciplinary investigation to submit to criminal background check.

36-21C-14. Applicants for licensure and registration and licensees under disciplinary investigation to submit to criminal background check. Each applicant for licensure and registration under this chapter in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the commission shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the commission all information obtained as a result of the criminal background check. This information shall be obtained prior to licensure of the applicant. The commission may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the commission. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2009, ch 190, § 2.






Chapter 21D - Appraisal Management Companies

§ 36-21D-1 Registration of appraisal management companies required--Injunction for violation.

36-21D-1. Registration of appraisal management companies required--Injunction for violation. Any person or entity acting as an appraisal management company or performing appraisal management services in this state, except an appraisal management company that is a subsidiary owned and controlled by a financial institution regulated by a federal financial institution regulatory agency, shall register with the Department of Labor and Regulation. Any person or entity who violates this section may be restrained by permanent injunction in any court of competent jurisdiction, at the suit of the attorney general or any citizen of the state.

Source: SL 2011, ch 184, § 1.



§ 36-21D-2 Appraisal management company defined.

36-21D-2. Appraisal management company defined. For the purposes of this chapter, the term, appraisal management company, means, in connection with valuing properties and collateralizing mortgage loans or mortgages incorporated into a securitization, any external third party authorized either by a creditor of a consumer credit transaction secured by a consumer's principal dwelling or by an underwriter of or other principal in the secondary mortgage markets, that oversees a network or panel of more than fifteen certified or licensed appraisers in a state or twenty-five or more nationally within a given year to:

(1) Recruit, select, and retain appraisers;

(2) Contract with licensed or certified appraisers to perform appraisal assignments;

(3) Manage the process of having an appraisal performed, including providing administrative duties including:

(a) Receiving appraisal orders and appraisal reports;

(b) Submitting completed appraisal reports to creditors and underwriters;

(c) Collecting fees from creditors and underwriters for services provided; or

(d) Reimbursing appraisers for services performed; or

(4) Review and verify the work of appraisers for compliance with the Uniform Standards of Professional Appraisal Practice.
Source: SL 2011, ch 184, § 2.



§ 36-21D-3 Appraisal defined.

36-21D-3. Appraisal defined. For the purposes of this chapter, an appraisal is the act or process of developing an opinion of value of real estate for another and for compensation.

Source: SL 2011, ch 184, § 3; SL 2013, ch 180, § 3.



§ 36-21D-4 Promulgation of rules regarding companies and services.

36-21D-4. Promulgation of rules regarding companies and services. The secretary of the Department of Labor and Regulation may promulgate rules pursuant to chapter 1-26 relating to appraisal management companies and appraisal management services as follows:

(1) Registration of appraisal management companies;

(2) Definition of terms;

(3) Responsibilities and duties;

(4) Application for and issuance of certificate of registration;

(5) Renewal and late renewal procedures;

(6) Investigation and contracting for investigations;

(7) Complaints and grounds for disciplinary actions, including denial, revocation, suspension, censure, and reprimand;

(8) Retention and inspection of records;

(9) Roster;

(10) Review of appraisal related records;

(11) Inspection, examination, and photocopy of records;

(12) National registry fee collection and remittance; and

(13) Filing of surety bonds or irrevocable letters of credit.
Source: SL 2011, ch 184, § 4; SL 2014, ch 184, § 4.



§ 36-21D-5 Promulgation of rules regarding fees.

36-21D-5. Promulgation of rules regarding fees. The secretary of the Department of Labor and Regulation may promulgate rules pursuant to chapter 1-26 to establish fees for registration of appraisal management companies as follows:

(1) Application fees not to exceed one thousand dollars;

(2) Renewal fees not to exceed one thousand dollars; and

(3) An additional late renewal fee not to exceed six hundred dollars.
Source: SL 2011, ch 184, § 5.



§ 36-21D-6 South Dakota appraisal management companies fund.

36-21D-6. South Dakota appraisal management companies fund. All moneys received by the Department of Labor and Regulation pursuant to this chapter shall be deposited by the department with the state treasurer. The state treasurer shall credit the moneys to the South Dakota appraisal management companies fund. Expenditure from this fund shall only be paid on warrants drawn by the state auditor and approved by the department.

Source: SL 2011, ch 184, § 6.



§ 36-21D-7 Expenditure from fund only upon appropriation.

36-21D-7. Expenditure from fund only upon appropriation. Any expenditure of money from the South Dakota appraisal management companies fund shall be made only upon appropriation by the Legislature through either the general appropriations act or a special appropriations bill.

Source: SL 2011, ch 184, § 7.



§ 36-21D-8 Monetary penalty for violation.

36-21D-8. Monetary penalty for violation. The secretary of the Department of Labor and Regulation may impose a monetary penalty not to exceed two thousand dollars on an appraisal management company registered pursuant to this chapter or on an unregistered appraisal management company performing appraisal management services in this state, upon proof of a violation of the rules relating to appraisal management companies as adopted by the department pursuant to chapter 1-26 or a violation of this chapter.

Source: SL 2011, ch 184, § 8.



§ 36-21D-9 Assessment of expenses of contested case proceeding.

36-21D-9. Assessment of expenses of contested case proceeding. The secretary of the Department of Labor and Regulation may assess to a registered appraisal management company, an applicant for registration as an appraisal management company, or an unregistered appraisal management company performing appraisal management services in this state, all or part of the actual expenses of a contested case proceeding resulting in the discipline or censure of the registrant, suspension or revocation of the registrant's certificate of registration, the denial of a certificate of registration to the applicant, or the discipline or censure of an unregistered appraisal management company performing appraisal management services in this state.

Source: SL 2011, ch 184, § 9.



§ 36-21D-10 Prohibited conduct--Grounds for discipline.

36-21D-10. Prohibited conduct--Grounds for discipline. No employee, director, officer, agent, independent contractor or other third party acting on behalf of an appraisal management company may:

(1) Improperly influence or attempt to improperly influence the development, reporting, result, or review of a real estate appraisal;

(2) Intimidate, coerce, extort, bribe, blackmail, withhold payment for appraisal services, or threaten to exclude the real estate appraiser from future work in order to improperly obtain a desired result;

(3) Condition payment of an appraisal fee upon the opinion, conclusion, or valuation to be reached;

(4) Request a real estate appraiser to report a predetermined opinion, conclusion, or valuation or the desired valuation of any person or entity;

(5) Engage in any other act or practice that impairs or attempts to impair a real estate appraiser's independence, objectivity, and impartiality;

(6) Require a real estate appraiser to provide the appraisal management company with the appraiser's digital signature or seal;

(7) Alter, amend, or change an appraisal report submitted by a real estate appraiser;

(8) Remove an appraiser from a real estate appraiser panel without prior written notice to the appraiser, with the prior written notice including evidence of the following:

(a) The appraiser's illegal conduct;

(b) A violation of the appraisal standards adopted by the Department of Labor and Regulation pursuant to this chapter; or

(c) Improper or unprofessional conduct; or

(9) Require an appraiser to sign any indemnification agreement that would require the appraiser to defend and hold harmless the appraisal management company or any of its agents or employees for any liability, damage, losses, or claims arising out of the services performed by the appraisal management company or its agents, employees, or independent contractors and not the services performed by the appraiser.

A violation of this section may constitute grounds for discipline against an appraisal management company who is registered pursuant to the laws of the State of South Dakota.

Source: SL 2011, ch 184, § 10.



§ 36-21D-11 Permissible conduct.

36-21D-11. Permissible conduct. No appraisal management company violates § 36-21D-10 solely by asking a real estate appraiser to:

(1) Consider additional, appropriate property information;

(2) Provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(3) Correct errors in the appraisal report.

An appraisal management company may retain a real estate appraiser from panels or lists on a rotating basis; supply an appraiser with information the appraiser is required to analyze under the appraisal standards adopted by the department, such as agreements of sale, options, and listings of the property to be valued; and withhold payment of an appraisal fee based on a bona fide dispute regarding the appraiser's compliance with the appraisal standards adopted by the Department of Labor and Regulation pursuant to this chapter.

Source: SL 2011, ch 184, § 11.



§ 36-21D-12 Surety bond or irrevocable letter of credit to be filed with application for registration or renewal--Conditions.

36-21D-12. Surety bond or irrevocable letter of credit to be filed with application for registration or renewal--Conditions. An applicant for issuance or renewal of an appraisal management company registration shall file with the Department of Labor and Regulation a surety bond with one or more corporate sureties authorized to do business in this state or an irrevocable letter of credit issued by an insured institution authorized to do business in South Dakota in the amount of twenty-five thousand dollars. The surety bond or irrevocable letter of credit shall be conditioned upon the following:

(1) That the appraisal management company pay all amounts owed to a person who performs a real estate appraisal service for the company and pay all amounts adjudged against the company by reason of a negligent or improper real estate appraisal, a negligent or improper appraisal management service, or a breach of contract in performing a real estate appraisal or appraisal management service; and

(2) That the surety company or insured institution provides written notice to the department, by registered or certified mail, at least thirty days before the surety company or insured institution cancels or revokes a surety bond or irrevocable letter of credit or if the surety company or insured institution pays for a loss under the surety bond or irrevocable letter of credit.
Source: SL 2014, ch 184, § 1.



§ 36-21D-13 Maintenance of surety bond or irrevocable letter of credit.

36-21D-13. Maintenance of surety bond or irrevocable letter of credit. An appraisal management company shall continuously maintain the surety bond or irrevocable letter of credit required by § 36-21D-12 on file with the Department of Labor and Regulation in the amount of twenty-five thousand dollars for the exclusive purpose of payment of the obligations listed in subdivision 36-21D-12(1). Upon termination, cancellation, or reduction of the surety bond or irrevocable letter of credit to less than twenty-five thousand dollars, the registered appraisal management company shall file a replacement surety bond or irrevocable letter of credit within the time period established by the department by rule or surrender the company's registration to the department and cease operating as an appraisal management company.

Source: SL 2014, ch 184, § 2.



§ 36-21D-14 Action against surety bond or irrevocable letter of credit.

36-21D-14. Action against surety bond or irrevocable letter of credit. Any person damaged by an appraisal management company's failure to pay an obligation listed in subdivision 36-21D-12(1) has a right of action against the surety bond or irrevocable letter of credit. Any action against a surety bond or irrevocable letter of credit must be filed in a court of competent jurisdiction within one year after the appraisal management company fails to pay the amount owing or the amount adjudged against the appraisal management company.

Source: SL 2014, ch 184, § 3.






Chapter 22 - Registered Sanitarians [Repealed]

CHAPTER 36-22

REGISTERED SANITARIANS [REPEALED]

[Repealed by SL 1971, ch 23, § 2; SL 1978, ch 4, § 2 (4) ]



Chapter 22A - Water Supply And Treatment System Operators [Repealed And Transferred]

CHAPTER 36-22A

WATER SUPPLY AND TREATMENT SYSTEM OPERATORS [REPEALED AND

TRANSFERRED]

[Repealed by SL 1971, ch 23, § 2; transferred to Chapter 34A-3]



Chapter 23 - Sanitary Licensees [Transferred]

CHAPTER 36-23

SANITARY LICENSEES [TRANSFERRED]

[Transferred to Chapter 34A-4]



Chapter 24 - Hearing Aid Dispensers and Audiologists

§ 36-24-1 Definition of terms.

36-24-1. Definition of terms. Terms used in this chapter mean:

(1) "Audiogram," a graphic summary of the measurements of hearing loss showing number of decibels loss at each frequency tested;

(2) "Audiology," the application of principles, methods, and procedures related to hearing and the disorders of hearing and to related language and speech disorders;

(3) "Board," the South Dakota Board of Hearing Aid Dispensers and Audiologists;

(4) "Disorders of hearing," any condition, whether of organic or nonorganic origin, peripheral or central, that impedes the normal process of human communication including disorders of auditory sensitivity, acuity, function, or processing;

(5) "Dispense," any transfer of title, possession, or of the right to use by lease, bailment, or any other contract, excluding wholesale transactions with a distributor or dealer;

(6) "License," any license issued by the board to dispense hearing aids or practice audiology;

(7) "Provisional license," any license issued to an applicant who is practicing audiology while completing the postgraduate professional experience as required by this chapter or a license issued to an applicant as a hearing aid dispenser trainee and supervised by a person who holds a valid hearing aid dispensing license or audiology license;

(8) "Supervisor," any person who is licensed and accepts the responsibility of overseeing the training of provisional licensees in their respective professions.
Source: SL 1968, ch 118, § 2; SL 1997, ch 221, § 1.



§ 36-24-1.1 Hearing aid defined.

36-24-1.1. Hearing aid defined. For the purposes of this chapter, a hearing aid is any wearable instrument or device offered for the purpose of aiding or compensating for impaired human hearing and any parts, attachments, or accessories to the instrument or device, including ear molds, but excluding batteries and cords. The term, hearing aid, does not include cochlear implant or cochlear prosthesis.

Source: SL 1997, ch 221, § 2.



§ 36-24-1.2 Audiologist defined.

36-24-1.2. Audiologist defined. For the purposes of this chapter, an audiologist is any person who engages in the practice of audiology and who meets the qualifications set forth in this chapter. A person represents oneself to be an audiologist if that person holds out to the public by any means, or by any service or function performed, directly or indirectly, or by using the terms audiology, audiologist, audiometrist, audiological, hearing therapy, hearing therapist, hearing clinic, hearing clinician, hearing aid audiologist, or any variation that expresses these terms.

Source: SL 1997, ch 221, § 3.



§ 36-24-1.3 Hearing aid dispenser defined.

36-24-1.3. Hearing aid dispenser defined. For the purposes of this chapter, a hearing aid dispenser is any person, other than an audiologist, engaged in the evaluation or measurement of the powers or range of human hearing by means of an audiometer, or by any other means devised, and the consequent selection or adaptation or sale of a hearing aid intended to compensate for hearing loss, including the making of an ear impression.

Source: SL 1997, ch 221, § 4.



§ 36-24-1.4 Instruction defined.

36-24-1.4. Instruction defined. For the purposes of this chapter, instruction is either of the following:

(1) Providing audiology services or teaching in an infant or toddler program, a preschool, an elementary school, a secondary school, or a developmental disability program; or

(2) Teaching students in institutions of higher education.
Source: SL 1997, ch 221, § 5.



§ 36-24-1.5 Research defined.

36-24-1.5. Research defined. For the purposes of this chapter, research is the systematic investigation designed to develop or contribute to generalizable knowledge about human communication, human communication disorders, and evaluation or treatment strategies. Activities which meet this definition constitute research. However, research does not include activities that take place under the auspices of a recognized institutional review board which reviews, approves, and monitors proposals and activities involving human subjects to ensure that the rights and welfare of such subjects are protected.

Source: SL 1997, ch 221, § 6.



§ 36-24-1.6 Scope of audiology.

36-24-1.6. Scope of audiology. The scope of practice of audiology includes:

(1) Activities that identify, assess, diagnose, manage, and interpret test results related to disorders of human hearing, balance, and other neural systems;

(2) Otoscopic examination and external ear canal management for removal of cerumen in order to evaluate hearing or balance, make ear impressions, fit hearing protection or prosthetic devices, and monitor the continuous use of hearing aids;

(3) The conduct and interpretation of behavioral, electroacoustic, or electrophysiologic methods used to assess hearing, balance, and neural system function;

(4) Evaluation and management of children and adults with central auditory processing disorders;

(5) Supervision and conduct of newborn hearing screening programs;

(6) Measurement and interpretation of sensory and motor evoked potentials, electromyography, and other electrodiagnostic tests for purposes of neurophysiologic intraoperative monitoring and cranial nerve assessment;

(7) Provision of hearing care by selecting, evaluating, fitting, facilitating adjustment to, and dispensing prosthetic devices for hearing loss, including hearing aids, sensory aids, hearing assistive devices, alerting and telecommunication systems, and captioning devices;

(8) Assessment of the candidacy of persons with hearing loss for cochlear implants and provision of fitting, programming, and audiological rehabilitation to optimize device use;

(9) Provision of audiological rehabilitation including speech reading, communication management, language development, auditory skill development, and counseling for psychosocial adjustment to hearing loss for persons with hearing loss and their families or caregivers;

(10) Consultation to educators as members of interdisciplinary teams about communication management, educational implications of hearing loss, educational programming, classroom acoustics, and large-area amplification systems for children with hearing loss;

(11) Prevention of hearing loss and conservation of hearing function by designing, implementing, and coordinating occupational, school, and community hearing conservation and identification programs;

(12) Consultation and provision of rehabilitation to persons with balance disorders using habituation, exercise therapy, and balance retraining;

(13) Design and conduct of basic and applied audiologic research to increase the knowledge base, to develop new methods and programs, and to determine the efficacy of assessment and treatment paradigms, and the dissemination of research findings to other professionals and to the public;

(14) Education and administration in audiology graduate and professional education programs;

(15) Measurement of functional outcomes, consumer satisfaction, effectiveness, efficiency, and cost-benefit of practices and programs to maintain and improve the quality of audiological services;

(16) Administration and supervision of professional and technical personnel who provide support functions to the practice of audiology;

(17) Screening of speech-language, use of sign language, and other factors affecting communication function for the purposes of an audiological evaluation or initial identification of individuals with other communication disorders;

(18) Consultation about accessibility for persons with hearing loss in public and private buildings, programs, and services;

(19) Assessment and nonmedical management of tinnitus using biofeedback, masking, hearing aids, education, and counseling;

(20) Consultation to individuals, public and private agencies, and governmental bodies, or as an expert witness regarding legal interpretations of audiology findings, effects of hearing loss and balance system disorders, and relevant noise-related considerations;

(21) Case management and service as a liaison for consumers, families, and agencies in order to monitor audiologic status and management and to make recommendations about educational and vocational programming;

(22) Consultation to industry on the development of products and instrumentation related to the measurement and management of auditory or balance function; and

(23) Participation in the development of professional and technical standards.
Source: SL 1997, ch 221, § 7.



§ 36-24-2 Board of hearing aid dispensers and audiologists created.

36-24-2. Board of hearing aid dispensers and audiologists created. There is hereby created the South Dakota Board of Hearing Aid Dispensers and Audiologists with the duties and powers as provided in this chapter.

Source: SL 1968, ch 118, § 1 (1); SL 1997, ch 221, § 8.



§ 36-24-3 Composition of board--Qualifications.

36-24-3. Composition of board--Qualifications. The board shall consist of five members who have been residents of this state for at least one year prior to their appointment. Two members of the board shall be audiologists who are currently practicing audiology or who have two years of experience practicing audiology and who hold active licensure for the practice of audiology in this state. The first audiologist appointed to the board shall meet the eligibility requirements for licensure as specified in this chapter. Two members of the board shall be persons with at least two years of experience in the practice of fitting and dispensing hearing aids and who hold an active hearing aid dispensing license. One member of the board shall be a representative of the public who is not associated with or financially interested in the practice or business of hearing aid dispensing or audiology or who is not a member of a related profession or occupation.

Source: SL 1968, ch 118, § 1 (1); revised pursuant to SL 1973, ch 2, § 58; SL 1991, ch 1, § 4; SL 1997, ch 221, § 9.



§ 36-24-4 Appointments to board.

36-24-4. Appointments to board. The members of the board enumerated in § 36-24-3 shall be appointed by the Governor. No member of the board may concurrently serve in an elected, appointed, or employed position in any state professional association or governmental regulatory agency which presents a conflict of interest.

Source: SL 1968, ch 118, § 1 (2); SL 1997, ch 221, § 10; SL 2005, ch 199, § 56.



§ 36-24-4.1 Lay member of board--Appointment and term of office.

36-24-4.1. Lay member of board--Appointment and term of office. The membership of the board shall include one lay member who shall be appointed by the Governor and shall have the same term of office as other members of the board. The lay member of the board shall be a member of the general public who:

(1) Is not and has never been an audiologist or hearing aid dispenser;

(2) Has no household member who is an audiologist or hearing aid dispenser;

(3) Is not and has never been a participant in a commercial or professional field related to audiology or the provisions of hearing aid services;

(4) Has no household member who participates in a commercial or professional field related to audiology or the provisions of hearing aid services; and

(5) Has not had, within two years before appointment, a financial interest in a person regulated by the board.
Source: SL 1973, ch 2, § 58; SL 1997, ch 221, § 11.



§ 36-24-5 Terms of office of board members.

36-24-5. Terms of office of board members. Board members shall be appointed for a term of three years. Each member shall serve until a successor has been appointed.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1968, ch 118, § 1 (2); SL 1975, ch 238, § 1; SL 1997, ch 221, § 12; SL 2005, ch 199, § 57; SL 2012, ch 16, § 13; SL 2013, ch 176, § 7.



§ 36-24-6 Limitation on reappointment of board member.

36-24-6. Limitation on reappointment of board member. No member of the board may serve more than three consecutive full terms or be reappointed to the board until at least one year after the expiration of the member's third term of office. The appointment to an unexpired term is not considered a full term. The Governor may remove a member of the board for dishonorable conduct, incompetence, or neglect of duty.

Source: SL 1968, ch 118, § 1 (3); SL 1997, ch 221, § 13; SL 2005, ch 199, § 58.



§ 36-24-7 Vacancies on board.

36-24-7. Vacancies on board. In the event of a vacancy on the board caused by the death of a member, resignation, removal from the state, or for any other reason, the Governor shall appoint a new member to serve out the unexpired term.

Source: SL 1968, ch 118, § 1 (3).



§ 36-24-8 Election of chairman and secretary-treasurer of board.

36-24-8. Election of chairman and secretary-treasurer of board. The members of the board shall annually elect one such member as chairman and another member to serve as secretary-treasurer of the board.

Source: SL 1968, ch 118, § 1 (4).



§ 36-24-9 Meetings of board.

36-24-9. Meetings of board. The board shall meet at least once in each fiscal year to conduct business at a place and time it determines. Additional meetings may be convened at the call of the chair to carry out the purposes of this chapter. Four members of the board constitute a quorum to conduct business.

Source: SL 1968, ch 118, § 19; SL 1997, ch 221, § 14.



§ 36-24-9.1 Per diem and expenses of board.

36-24-9.1. Per diem and expenses of board. Board members shall receive a per diem set pursuant to § 4-7-10.4 and expenses at the same rate as other state employees while actually engaged in official duties. In accordance with chapter 3-6A, the board may hire office personnel necessary to carry on its official duties.

Source: SL 1997, ch 221, § 15.



§ 36-24-10 Repealed.

36-24-10. Repealed by SL 1997, ch 221, § 56.



§ 36-24-10.1 Board continued within Department of Health--Records and reports.

36-24-10.1. Board continued within Department of Health--Records and reports. The South Dakota Board of Hearing Aid Dispensers and Audiologists shall continue within the Department of Health, and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information, and reports in the form and at such times as required by the secretary of health. However, the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (k); SL 1997, ch 221, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 36.



§ 36-24-11 Disposition of money received by board--Board of hearing aid dispensers and audiologists account of general fund.

36-24-11. Disposition of money received by board--Board of hearing aid dispensers and audiologists account of general fund. All moneys coming into the custody of the board, including license fees, renewal fees, penalty fees, reciprocity fees, late fees, and any other payments, shall be paid by the board to the state treasurer on or before the tenth day of each month, and shall consist of all moneys received by the board during the preceding calendar month. The state treasurer shall credit the moneys to the South Dakota Board of Hearing Aid Dispensers and Audiologists account of the general fund, which account is hereby created. The moneys in the account are hereby continuously appropriated to the board for the purpose of paying the expense of administering and enforcing the provisions of this chapter. The total expenses incurred by the board may not exceed the total moneys collected.

Source: SL 1968, ch 118, § 20; SL 1997, ch 221, § 17.



§ 36-24-12 Repealed.

36-24-12. Repealed by SL 1997, ch 221, § 57.



§ 36-24-12.1 Authority of Board of Hearing Aid Dispensers and Audiologists.

36-24-12.1. Authority of Board of Hearing Aid Dispensers and Audiologists. The board may:

(1) Authorize all disbursements necessary to carry out the provisions of this chapter;

(2) Administer, coordinate, and enforce the provisions of this chapter, establish licensure fees, evaluate the qualifications of applicants, and issue and renew licenses;

(3) Prepare, administer, conduct, and supervise the qualifying examinations to test the knowledge and proficiency of hearing aid dispensers, and provide facilities necessary to carry out these examinations;

(4) Revoke, suspend, refuse to issue or renew a license, issue a letter of reprimand or concern, require restitution of fees, or impose probationary conditions in the manner provided in this chapter;

(5) Issue subpoenas, examine witnesses, administer oaths, conduct hearings and, at its discretion, investigate allegations of violations of this chapter and impose penalties if such violations of this chapter have occurred;

(6) Maintain a list of persons currently licensed and registered under the provision of this chapter and the clock hours of continuing education submitted by each person;

(7) Employ personnel as determined by its needs and budget;

(8) Request legal advice and assistance, as needed, from the Attorney General's Office;

(9) Enter into contracts as necessary to carry out its responsibilities under this chapter;

(10) Hire legal counsel, if necessary;

(11) Establish a budget;

(12) Submit reports of its operations and finances as requested by the Department of Health;

(13) Adopt an official seal by which it may authenticate its proceedings, copies of proceedings, records, acts of the board, and licenses;

(14) Communicate disciplinary actions to relevant state and federal authorities and to other state audiology licensing authorities as necessary;

(15) Establish continuing education requirements;

(16) Establish peer review committees within each discipline for review purposes.
Source: SL 1997, ch 221, § 18; SL 2003, ch 272 (Ex. Ord. 03-1), § 36.



§ 36-24-13 Repealed.

36-24-13. Repealed by SL 1997, ch 221, § 58.



§ 36-24-13.1 to 36-24-13.3. Repealed.

36-24-13.1 to 36-24-13.3. Repealed by SL 2003, ch 205, §§ 1 to 3.



§ 36-24-13.4 Student participation.

36-24-13.4. Student participation. Nothing in this chapter may be construed as preventing or restricting the activities and services of persons pursuing a course of study leading to a degree in speech-language pathology or audiology at a college or university if these activities and services constitute a part of a planned course of study at that institution and these persons are designated by a title such as intern, trainee, student, volunteer, occupational hearing conservationist, industrial audiometric technician, or by other such title clearly indicating the status appropriate to their level of education and these persons work under the supervision of a person licensed by the state to practice audiology.

Source: SL 1997, ch 221, § 22.



§ 36-24-14 Physicians exempt from chapter.

36-24-14. Physicians exempt from chapter. This chapter shall not apply to a physician licensed by the State Board of Medical and Osteopathic Examiners.

Source: SL 1968, ch 118, § 5.



§ 36-24-15 Repealed.

36-24-15. Repealed by SL 1997, ch 221, § 59.



§ 36-24-16 License required for practice.

36-24-16. License required for practice. No person may engage in the practice of fitting and dispensing hearing aids or audiology, or display a sign, or in any other way advertise or hold oneself out as a person who practices the fitting and dispensing of hearing aids or audiology in the State of South Dakota unless the person holds a current license issued by the board as provided in this chapter.

Source: SL 1968, ch 118, § 3; SL 1997, ch 221, § 23.



§ 36-24-17 Repealed.

36-24-17. Repealed by SL 1997, ch 221, § 60.



§ 36-24-17.1 Application form and fees.

36-24-17.1. Application form and fees. Any applicant pursuant to this chapter shall apply on a form prescribed by the board and pay any applicable fees. The applicant shall also meet all other qualifications specified within this chapter for each respective profession for which the person seeks licensure.

Source: SL 1997, ch 221, § 24.



§ 36-24-17.2 Qualifications of applicant for hearing aid dispensing.

36-24-17.2. Qualifications of applicant for hearing aid dispensing. Any applicant for licensure to practice hearing aid dispensing shall:

(1) Be of good moral character;

(2) Be eighteen years of age or older;

(3) Be a high school graduate or the equivalent; and

(4) Pass an examination approved by the board.

The applicant may not be the holder of an audiology license.

Source: SL 1997, ch 221, § 25.



§ 36-24-17.3 Qualifications for audiologist applicant.

36-24-17.3. Qualifications for audiologist applicant. To be eligible for licensure by the board as an audiologist, the applicant shall:

(1) Be of good moral character;

(2) Possess a master's or doctorate degree in audiology from a regionally accredited educational institution;

(3) Complete the supervised clinical practicum experience from a regionally accredited educational institution or its cooperating programs;

(4) Complete a period of supervised graduate professional experience in audiology as recognized by the American Speech-Language-Hearing Association or the American Academy of Audiology; and

(5) Pass a national standardized examination in audiology as recognized by the American Speech-Language-Hearing Association or the American Academy of Audiology.
Source: SL 1997, ch 221, § 26.



§ 36-24-17.4 Audiologist license pending approval.

36-24-17.4. Audiologist license pending approval. An applicant who does not meet the provisions of subdivision 36-24-17.3(4) or (5) may be issued a license to practice as an audiologist pending board approval if the applicant demonstrates the following:

(1) Has formally and consistently represented oneself to the public as an audiologist;

(2) Has a master's or doctorate degree in audiology from a regionally accredited educational institution;

(3) Has spent the majority of working hours in the practice of audiology;

(4) Passed any board designated written or oral exam for applicants who have not met subdivision 36-24-17.3(5);

(5) Submits an application on a form prescribed by the board by January 1, 1998; and

(6) Pays the application fee set by the board not to exceed three hundred fifty dollars.
Source: SL 1997, ch 221, § 27.



§ 36-24-18 Examination of applicant--Notice to appear.

36-24-18. Examination of applicant--Notice to appear. An applicant for a hearing aid dispensing license having been notified by the board that the applicant has fulfilled the requirements of §§ 36-24-17.1 and 36-24-17.2 shall appear at a time, place, and before such persons as the board may designate, to be examined by written and oral tests to determine that the applicant is qualified to practice the fitting and dispensing of hearing aids.

Source: SL 1968, ch 118, § 7 (1); SL 1997, ch 221, § 28.



§ 36-24-19 Dates of qualifying examinations.

36-24-19. Dates of qualifying examinations. As the volume of applications may make appropriate, the board shall administer the qualifying examinations throughout the year as the board may designate.

Source: SL 1968, ch 118, § 7 (2); SL 1997, ch 221, § 29.



§ 36-24-20 Scope of qualifying examinations.

36-24-20. Scope of qualifying examinations. Any applicant who otherwise qualifies for a license to practice hearing aid dispensing is entitled to be examined. The examination shall include the following:

(1) Tests of knowledge in the following areas as they pertain to the fitting and dispensing of hearing aids:

(a) Basic physics of sound;

(b) The human hearing mechanism, including the science of hearing and the rehabilitation of abnormal hearing disorders;

(c) Structure and function of hearing aids;

(2) Tests of proficiency in the following techniques as they pertain to the fitting and dispensing of hearing aids:

(a) Pure tone audiometry, including air conduction and bone conduction testing;

(b) Live voice and recorded voice speech audiometry, including speech threshold testing and speech discrimination testing;

(c) Effective masking;

(d) Recording and evaluation of audiograms and speech audiometry tests to determine hearing aid candidacy;

(e) Selection and adaptation of hearing aids and testing of hearing aids;

(f) Taking earmold impressions, and proficiency in any other skills as they pertain to the fitting and dispensing of hearing aids.

No test under this section may include any questions requiring a medical or surgical education.

Source: SL 1968, ch 118, § 8; SL 1997, ch 221, § 30.



§ 36-24-21 Repealed.

36-24-21. Repealed by SL 1997, ch 221, § 61.



§ 36-24-21.1 Issuance of license--Fee.

36-24-21.1. Issuance of license--Fee. The board shall issue a license to any applicant who meets the requirements of this section and pays the application fee set by the board, by rule promulgated pursuant to chapter 1-26, not to exceed three hundred fifty dollars.

Source: SL 1997, ch 221, § 31; SL 2008, ch 191, § 48.



§ 36-24-22 Repealed.

36-24-22. Repealed by SL 1997, ch 221, § 62.



§ 36-24-24 Repealed.

36-24-24. Repealed by SL 1997, ch 221, § 63.



§ 36-24-24.1 Effect of statutes on licensee.

36-24-24.1. Effect of statutes on licensee. Nothing in this chapter may be construed as preventing or restricting:

(1) A person licensed or registered by this state in another profession from practicing the profession for which licensed or registered;

(2) A person credentialed by this state as a teacher of the hearing impaired providing instruction to the hearing impaired;

(3) A physician or surgeon licensed by this state from performing tasks directly related to a disorder being treated;

(4) Any person possessing a valid certificate as a certified industrial audiometric technician or occupational hearing conservationist recognized by the board as meeting Council for Accreditation in Occupational Hearing Conservation Standards if such service is performed in cooperation with either an audiologist licensed under this chapter or a licensed physician of this state.
Source: SL 1997, ch 221, § 32.



§ 36-24-24.2 Provisional hearing aid dispensing license--Scope of provisional license.

36-24-24.2. Provisional hearing aid dispensing license--Scope of provisional license. The board shall issue a provisional hearing aid dispensing license, valid until the board receives the results from the next available administration of the examination following a submission of application of license, to an applicant to provide hearing aid services to a person who is waiting to take the hearing aid dispensing examination under this chapter. The board may issue a provisional hearing aid dispensing license valid until the board receives the results from the next available administration of the examination, not to exceed a one year period, to provide hearing aid services only to a person who:

(1) Except for taking and passing an examination under this chapter, otherwise qualifies for a hearing aid dispensing license;

(2) Submits an application on the form prescribed by the board; and

(3) Pays the application fee set by the board not to exceed one hundred fifty dollars.

If a person who holds a provisional hearing aid dispensing license issued under this section after the date of issue is unable to be present at the board specified examination, the provisional hearing aid dispensing license may not be renewed except for good cause shown to the satisfaction of the board.

While the provisional hearing aid dispensing license is in effect, the holder may provide hearing aid services only while being trained under the supervision of a licensed hearing aid dispenser or licensed audiologist.

Source: SL 1997, ch 221, § 33.



§ 36-24-24.3 Provisional audiology license--Terms.

36-24-24.3. Provisional audiology license--Terms. The board shall issue a provisional audiology license to any applicant who:

(1) Except for the postgraduate professional experience, meets the academic, practicum, and examination requirements of this chapter;

(2) Applies to the board on a form prescribed by the board, with a plan for the content of the postgraduate professional experience; and

(3) Pays to the board the application fee for a provisional license not to exceed one hundred fifty dollars set by the board by rule promulgated pursuant to chapter 1-26.

A person holding a provisional audiology license is authorized to practice audiology only while working under the supervision of a licensed audiologist under the provisions of this chapter. The term for provisional audiology licenses and the conditions for renewal shall be determined by the board by rules promulgated pursuant to chapter 1-26.

Source: SL 1997, ch 221, § 34; SL 2008, ch 191, § 49.



§ 36-24-25 Repealed.

36-24-25. Repealed by SL 1997, ch 221, § 64.



§ 36-24-25.1 Issuance of license to out-of-state licensee.

36-24-25.1. Issuance of license to out-of-state licensee. Pending board approval, the board may issue a hearing aid dispensing license or audiology license to an applicant holding a valid license from another state in the applicant's respective professional area who:

(1) Applies to the board on a form prescribed by the board;

(2) Pays to the board the application fee not to exceed three hundred fifty dollars set by the board by rule promulgated pursuant to chapter 1-26;

(3) Shows proof of current valid professional licensure;

(4) Holds a license from a state with equivalent licensure standards; and

(5) Is practicing audiology or hearing aid dispensing in the state in which the license was issued.
Source: SL 1997, ch 221, § 35; SL 2008, ch 191, § 50.



§ 36-24-25.2 Foreign educated applicant.

36-24-25.2. Foreign educated applicant. The board shall waive the education, practicum, and professional experience requirements for applicants who received a professional education in another country if the board is satisfied that equivalent education and practicum requirements have been met and the applicant passes the national examination in audiology.

Source: SL 1997, ch 221, § 36.



§ 36-24-26 , 36-24-27. Repealed.

36-24-26, 36-24-27. Repealed by SL 1975, ch 238, § 5.



§ 36-24-28 Repealed.

36-24-28. Repealed by SL 1997, ch 221, § 65.



§ 36-24-28.1 Expiration of license--Renewal.

36-24-28.1. Expiration of license--Renewal. A license or provisional license issued under this chapter expires annually at a time specified by rules promulgated by the board pursuant to chapter 1-26. A person licensed under this chapter shall:

(1) Pay a renewal license fee established by the board, by rule promulgated pursuant to chapter 1-26, not to exceed three hundred fifty dollars;

(2) Submit an application for renewal on a form prescribed by the board; and

(3) Meet the continuing education requirements established by the board.

Licensees are granted a grace period of thirty days beyond the expiration date of the license to renew retroactively as long as licensees are otherwise eligible and pay to the board the renewal fee and any late fee not to exceed one hundred dollars set by the board, by rule promulgated pursuant to chapter 1-26.

Source: SL 1997, ch 221, § 37; SL 2008, ch 191, § 51.



§ 36-24-29 Repealed.

36-24-29. Repealed by SL 1997, ch 221, § 66.



§ 36-24-29.1 Failure to renew--Reinstatement--New license.

36-24-29.1. Failure to renew--Reinstatement--New license. A licensee who fails to renew by the end of the thirty-day grace period may have the license reinstated if:

(1) The person submits an application for reinstatement to the board within three years after the expiration date of the license;

(2) The person meets the requirements established by the board as conditions for license renewal; and

(3) The person pays to the board a reinstatement fee that equals the renewal fee in effect on the last regular renewal date immediately preceding the date of reinstatement, plus any late fee not to exceed one hundred dollars set by the board, by rule promulgated pursuant to chapter 1-26.

Any person who fails to renew a license within three years from the expiration date may not have the license reinstated. The person may apply for and obtain a new license on conditions of the requirements of this chapter and pay to the board the appropriate fees.

Source: SL 1997, ch 221, § 38; SL 2008, ch 191, § 52.



§ 36-24-29.2 Renewal of suspended license--Reinstatement of revoked license.

36-24-29.2. Renewal of suspended license--Reinstatement of revoked license. A suspended license is subject to expiration and may be renewed as provided in this chapter, but such renewal does not entitle the licensee, while the license remains suspended and until the license is reinstated, to engage in the licensed activity or in any other conduct or activity in violation of the order of judgment by which the license was suspended.

A license revoked on disciplinary grounds is subject to expiration as provided in this chapter, and the license may not be renewed. If such license is reinstated after its expiration, the licensee, as a condition of reinstatement, shall pay a reinstatement fee equal to the renewal fee in effect on the last regular renewal date immediately preceding the date of reinstatement, plus any late fee not to exceed one hundred dollars set by the board, by rule promulgated pursuant to chapter 1-26.

Source: SL 1997, ch 221, § 39; SL 2008, ch 191, § 53.



§ 36-24-30 Posting of certificate of license--Violation a misdemeanor.

36-24-30. Posting of certificate of license--Violation a misdemeanor. The license required by § 36-24-16 shall be kept conspicuously posted in the licensee's office or place of business at all times. A violation of this section is a Class 2 misdemeanor.

Source: SL 1968, ch 118, § 3; SL 1997, ch 221, § 40.



§ 36-24-31 Business address of licensee given to board--Board record required.

36-24-31. Business address of licensee given to board--Board record required. Any person who holds a hearing aid dispensing license or an audiology license shall notify the board in writing of the town and street address of the place where the licensee engages or intends to engage in the practice of the dispensing of hearing aids or audiology. If the place of business is located in, or in connection with, a place of residence, the room to be used as an office shall be clearly designated and identified for the convenience of the public. The board shall keep an up-to-date record of these addresses.

Source: SL 1968, ch 118, § 13 (1); SL 1997, ch 221, § 41.



§ 36-24-32 Notices to licensees by board--Mailing to business address.

36-24-32. Notices to licensees by board--Mailing to business address. Any notice required to be given by the board to a person who holds a hearing aid dispensing license or an audiology license may be given by mailing it to the licensee at the address of the last place of business of which the licensee has notified the board under § 36-24-31. A post office box number may not be the address of a place of business.

Source: SL 1968, ch 118, § 13 (2); SL 1997, ch 221, § 42.



§ 36-24-33 Receipt for sale of hearing aid--Contents--Refund--Violation as misdemeanor.

36-24-33. Receipt for sale of hearing aid--Contents--Refund--Violation as misdemeanor. Any person who practices the dispensing of hearing aids in the State of South Dakota shall deliver to each person sold a hearing aid a receipt which contains the seller's signature, the business address of the seller, specification of the hearing aid furnished including whether it is new, used, or rebuilt, serial number of the aid, date of sale, and the total purchase price charged for the aid less any allowance for a trade-in, if any, and the net amount paid by the purchaser. A copy of the original sales order constitutes a valid receipt and a legal bill of sale, and the purchaser's signature constitutes full acknowledgment of the terms of the sale. Any purchaser of a hearing aid is entitled to a refund of the full purchase price advanced by the purchaser for the hearing aid, less a maximum of ten percent upon the return of the hearing aid by the purchaser to the licensee within thirty days from the date of delivery unless set by contract for more than thirty days. Any refund shall be paid within thirty days of the return date. A violation of this section is a Class 2 misdemeanor.

Source: SL 1968, ch 118, § 4; SL 1997, ch 221, § 43; SL 2013, ch 181, § 1.



§ 36-24-34 Sale of certificate or license prohibited--Violation a misdemeanor.

36-24-34. Sale of certificate or license prohibited--Violation a misdemeanor. No person may sell, barter, or offer to sell or barter any hearing aid dispensing license or audiology license. A violation of this section is a Class 2 misdemeanor.

Source: SL 1968, ch 118, § 17 (1); SL 1997, ch 221, § 44.



§ 36-24-35 Purchase of license prohibited--Violation a misdemeanor.

36-24-35. Purchase of license prohibited--Violation a misdemeanor. No person may purchase a hearing aid dispensing license or an audiology license or procure either license by barter with the intent to use it as evidence of the holder's qualifications to practice the dispensing of hearing aids or to practice audiology. A violation of this section is a Class 2 misdemeanor.

Source: SL 1968, ch 118, § 17 (2); SL 1997, ch 221, § 45.



§ 36-24-36 Alteration of license prohibited--Violation a misdemeanor.

36-24-36. Alteration of license prohibited--Violation a misdemeanor. No person may alter a hearing aid dispensing license or an audiology license with fraudulent intent. A violation of this section is a Class 2 misdemeanor.

Source: SL 1968, ch 118, § 17 (3); SL 1997, ch 221, § 46.



§ 36-24-37 Use of purchased, fraudulently obtained or altered license prohibited--Violation a misdemeanor.

36-24-37. Use of purchased, fraudulently obtained or altered license prohibited--Violation a misdemeanor. No person may use or attempt to use a valid hearing aid dispensing license or audiology license which has been purchased, fraudulently obtained, counterfeited, or altered. A violation of this section is a Class 2 misdemeanor.

Source: SL 1968, ch 118, § 17 (4); SL 1997, ch 221, § 47.



§ 36-24-38 False statement in application for license or renewal prohibited--Violation a misdemeanor.

36-24-38. False statement in application for license or renewal prohibited--Violation a misdemeanor. No person may intentionally make a false statement in an application for a hearing aid dispensing license or an audiology license or for a renewal of either license. A violation of this section is a Class 2 misdemeanor.

Source: SL 1968, ch 118, § 17 (5); revised pursuant to SL 1976, ch 158, § 43-6; SL 1997, ch 221, § 48.



§ 36-24-39 Repealed.

36-24-39. Repealed by SL 1997, ch 221, § 67.



§ 36-24-39.1 Grounds for disciplinary action.

36-24-39.1. Grounds for disciplinary action. Conduct which endangers or is likely to endanger the health, welfare, or safety of the public is grounds for disciplinary action and includes the following:

(1) Aiding or abetting unlicensed practice;

(2) Using or promoting or causing the use of any misleading, deceiving, improbable, or untruthful advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or any other representation;

(3) Falsely representing the use or availability or services or advice of a physician;

(4) Misrepresenting the applicant, licensee, or holder by using the word, doctor, or any similar word, abbreviation, or symbol if the use is not accurate or if the degree was not obtained from a regionally accredited institution;

(5) Committing any act of dishonorable or unprofessional conduct while engaging in the practice of audiology or hearing aid dispensing;

(6) Engaging in illegal, incompetent, or habitually negligent practice;

(7) Providing professional services while mentally incompetent, under the influence of alcohol, using any narcotic or controlled dangerous substance or other drug that is in excess of therapeutic amounts or without valid medical indication or having a serious infectious or contagious disease;

(8) Providing services or promoting the sale of devices, appliances, or products to a person who cannot reasonably be expected to benefit from such services, devices, appliances, or products;

(9) Violating any provision of this chapter, any order given by the board, or rule adopted by the board;

(10) Being convicted of or pleading guilty or nolo contendere to a felony, whether or not any appeal or other proceeding is pending to have the conviction or plea set aside;

(11) Being disciplined by a licensing or disciplinary authority of any other state or country or convicted or disciplined by a court of any state or country for an act that would be grounds for disciplinary action under this section;

(12) Obtaining any fee or making any sale by fraud or misrepresentation;

(13) Advertising a particular model, type, or kind of hearing aid for sale when purchasers or prospective purchasers responding to the advertisement cannot purchase or are dissuaded from purchasing the advertised model, type, or kind if it is established that the purpose of the advertisement is to obtain prospects for the sale of a different model, type, or kind than that advertised;

(14) Permitting another person to use the hearing aid dispensing license or audiology license;

(15) Defaming competitors by falsely imputing to them dishonorable conduct, inability to perform contracts, questionable credit standing, or by other false representations, or falsely disparaging the products of competitors in any respect, or their business methods, selling prices, values, credit terms, policies, or services;

(16) Displaying competitive products in a show window, shop, or advertisement in such manner as to falsely disparage them;

(17) Quoting prices of competitive hearing aids or devices without disclosing that they are not the present current prices, or to show, demonstrate, or represent competitive models as being current models when such is not the fact;

(18) Imitating or simulating the trademarks, trade names, brands, or labels of competitors, with the capacity and tendency or effect of misleading or deceiving purchasers or prospective purchasers;

(19) Using any trade name, corporate name, trademark, or other designation, which has the capacity and tendency or effect of misleading or deceiving purchasers or prospective purchasers as to the name, nature, or origin of any product of the industry, or of any material used in the product, or which is false, deceptive, or misleading in any other material effect;

(20) Obtaining information concerning the business of a competitor by bribery of an employee or agent of a competitor, by false or misleading statements or representations, impersonation of one in authority, or by any other unfair means;

(21) Giving, or offering to give money or anything of value to any person who advises another in a professional capacity as an inducement to influence them or have them influence others to purchase or contract to purchase products sold or offered for sale by a hearing aid dispenser or audiologist, or to influence persons to refrain from dealing in the products of competitors;

(22) Use of a false name or alias in the practice of the business.
Source: SL 1997, ch 221, § 49.



§ 36-24-39.2 Disciplinary actions.

36-24-39.2. Disciplinary actions. Any person licensed under this chapter is subject to the disciplinary actions of this section. Disciplinary actions are subject to contested case procedure in chapter 1-26. The board may impose the following disciplinary actions if an applicant for a license or a licensee is found guilty of conduct which endangered or is likely to endanger the health, welfare, or safety of the public:

(1) Refuse to issue or renew a license;

(2) Issue a letter of reprimand or concern;

(3) Require restitution of fees;

(4) Impose probationary conditions;

(5) Suspend or revoke a license.
Source: SL 1997, ch 221, § 50.



§ 36-24-40 Repealed.

36-24-40. Repealed by SL 1997, ch 221, § 68.



§ 36-24-41 Procedure for suspension, revocation or denial of license.

36-24-41. Procedure for suspension, revocation or denial of license. No hearing aid dispensing license or audiology license issued pursuant to this chapter may be suspended, revoked, or denied, and no renewal may be denied, except in compliance with chapter 1-26.

Source: SL 1968, ch 118, § 24; revised pursuant to SL 1972, ch 15, § 4; SL 1997, ch 221, § 51.



§ 36-24-42 Enforcement of chapter by board--Election of remedies.

36-24-42. Enforcement of chapter by board--Election of remedies. The board may enforce any provision of this chapter by injunction or by any other appropriate proceeding. No proceeding may be barred by any proceeding which occurred or is pending pursuant to § 36-24-39.2. However, an action for injunction is alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1968, ch 118, § 23; SL 1972, ch 15, § 4; SL 1997, ch 221, § 52.



§ 36-24-43 Repealed.

36-24-43. Repealed by SL 1997, ch 221, § 69.



§ 36-24-44 Injunctive relief.

36-24-44. Injunctive relief. The board may apply for relief by injunction, without bond, to restrain any person, partnership, or corporation from engaging in any act or practice which constitutes an offense against this chapter. It is not necessary for the board to allege and prove that there is no adequate remedy at law in order to obtain the relief requested. The members of the board are not individually liable for applying for such relief.

Source: SL 1997, ch 221, § 53.



§ 36-24-45 Hearing aid dispensing license holder prior to July 1, 1997.

36-24-45. Hearing aid dispensing license holder prior to July 1, 1997. An applicant shall be issued a South Dakota hearing aid dispensing license if the applicant holds a current and valid South Dakota hearing aid dispenser's license and is not eligible for a South Dakota audiology license prior to July 1, 1997.

Source: SL 1997, ch 221, § 54.



§ 36-24-46 Promulgation of rules.

36-24-46. Promulgation of rules. The board may promulgate rules pursuant to chapter 1-26 to establish application fees, license fees, provisional license fees, renewal fees, penalty fees, reciprocity fees, and late fees. All fees provided under this chapter are nonrefundable. No fee may exceed three hundred fifty dollars.

The board may also promulgate rules pursuant to chapter 1-26 for the qualification of applicants, issuance and renewal of licenses, and requirements for continuing education.

Source: SL 1997, ch 221, § 55; SL 2008, ch 191, § 54.






Chapter 25 - Plumbers

§ 36-25-1 Definition of terms.

36-25-1. Definition of terms. Terms used in this chapter mean:

(1) "Commission," the State Plumbing Commission created by this chapter;

(2) "Plumber," any person other than a plumbing contractor who, as that person's principal occupation, is engaged as an employee of, or otherwise working under, the direction of a plumbing contractor in the installation of plumbing, and who is lawfully qualified and registered as a plumber pursuant to the provisions of this chapter;

(3) "Plumber's apprentice," any person other than a plumber or plumbing contractor who is engaged in working as an employee of a plumbing contractor under the immediate and personal supervision of either a plumbing contractor or plumber in learning and assisting in the installation of plumbing;

(4) "Plumbing," the practice of, and the furnishing and the use of materials and fixtures in the installation, extension, and alteration of all piping, fixtures, appliances, and appurtenances in connection with sanitary drainage or storm drainage facilities, the venting system and the public water supply systems, within or adjacent to any building, structure, or conveyance. The term includes the installation, extension, or alterations of the storm-water, liquid waste, or sewerage and water-supply systems of any premises to their connection with any point of public disposal, or other regulated terminal;

(5) "Plumbing contractor," any person qualified and skilled in the planning, superintending, and the practical installation of plumbing, and otherwise qualified and registered to contract for plumbing installations and conduct the business of plumbing, and familiar with the laws and rules governing plumbing;

(6) "Plumbing installation certificate," the certificate issued for each installation or occurrence by the commission that authorizes a person to perform plumbing;

(7) "Plumbing repair work," repairs to keep plumbing in an existing state including repair and replacement of faucets, valves in existing systems, repair of leaks in existing water and waste systems, replacement of damaged water closet and lavatory fixtures if it does not involve changes in rough-in, replacement of temperature and pressure relief valves on existing systems, or cleaning of sewer lines. Plumbing repair work does not include cutting into or extending water or waste lines or rough-in for new plumbing work of any kind.
Source: SL 1970, ch 222, § 1; SL 2003, ch 206, § 1; SL 2003, ch 207, § 1.



§ 36-25-2 State Plumbing Commission created--Appointment and qualifications of members.

36-25-2. State Plumbing Commission created--Appointment and qualifications of members. There is created a State Plumbing Commission which shall perform all functions exercised by the former State Plumbing Board. The commission shall be composed of five members who shall be appointed by the Governor. The members shall not be all of the same political party. One member shall be a plumber, one a plumbing contractor, one a representative of the State Department of Health, and two shall be lay persons. Each member shall be a resident of this state.

Source: SL 1970, ch 222, § 2(1); SL 1975, ch 5, § 3; SL 1980, ch 376, §§ 17, 19, 20.



§ 36-25-3 Terms of commission members.

36-25-3. Terms of commission members. Members of the State Plumbing Commission shall be appointed for terms of three years. The Governor may stagger the terms to enable the commission to have different terms expire each year. Any member appointed to the commission prior to July 1, 2005, shall serve the four-year term to which the member was originally appointed. Any member appointed to the commission after July 1, 2005, shall serve a three-year term. No member may serve more than three consecutive full terms. However, appointment to fill an unexpired term is not considered a complete term for this purpose.

Source: SL 1970, ch 222, § 2(1); SL 1980, ch 376, §§ 17, 18; SL 2005, ch 199, § 59.



§ 36-25-4 Oath of office of commission members--Tenure.

36-25-4. Oath of office of commission members--Tenure. Members of the commission shall qualify by taking and subscribing the oath of office required by other state officers, which shall be filed in the Office of the Secretary of State. Each member shall hold office until his successor is appointed and qualified.

Source: SL 1970, ch 222, § 2 (1).



§ 36-25-5 Vacancies on commission.

36-25-5. Vacancies on commission. In the event of a vacancy on the commission for any reason, the Governor shall appoint a member to fill the unexpired term of the vacancy.

Source: SL 1970, ch 222, § 2 (2).



§ 36-25-6 Meetings of commission--Quorum.

36-25-6. Meetings of commission--Quorum. The commission shall meet quarterly at such time and place within this state as shall be designated by the commission. A majority of the members of the commission shall constitute a quorum for the transaction of business.

Source: SL 1970, ch 222, § 2 (5).



§ 36-25-6.1 Commission continued within Department of Labor and Regulation--Records and reports.

36-25-6.1. Commission continued within Department of Labor and Regulation--Records and reports. The State Plumbing Commission shall continue within the Department of Labor and Regulation, and shall retain all its prescribed functions, including administrative functions. The commission shall submit such records, information, and reports in the form and at such times as required by the secretary of labor and regulation, except that the commission shall report at least annually.

Source: SL 1973, ch 2 (73-1), §§ 3(d), 56(o); SL 2003, ch 272 (Ex. Ord. 03-1), § 49; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 36-25-7 Seal and record of proceedings--Register.

36-25-7. Seal and record of proceedings--Register. The commission shall have a common seal and shall keep a record of its proceedings, including a register which shall show the action taken by the commission on all applications for permits.

Source: SL 1970, ch 222, § 2 (5); revised pursuant to SL 1972, ch 15, § 3.



§ 36-25-8 Officers of commission--Terms of office.

36-25-8. Officers of commission--Terms of office. The members of the commission shall, within thirty days after their appointment, meet and elect a president and vice-president from their own number, and elect or appoint a secretary-treasurer who need not be one of their number, each of whom shall hold their respective office for a term of one year and until their successors are elected and qualified.

Source: SL 1970, ch 222, § 2 (3).



§ 36-25-9 Repealed.

36-25-9. Repealed by SL 2015, ch 259, § 2.



§ 36-25-10 Employment of inspectors and assistants.

36-25-10. Employment of inspectors and assistants. The commission may employ inspectors and assistants as it deems necessary to administer and enforce the provisions of this chapter.

Source: SL 1970, ch 222, § 2 (4); revised pursuant to SL 1973, ch 23; SL 2015, ch 260, § 5.



§ 36-25-11 Repealed.

36-25-11. Repealed by SL 1971, ch 23, § 2.



§ 36-25-12 Compensation of secretary-treasurer and employees--Other expenses.

36-25-12. Compensation of secretary-treasurer and employees--Other expenses. The Bureau of Human Resources shall set the compensation of the secretary-treasurer, and of such other inspectors and assistants as may be necessary to carry out the provisions of this chapter, and the State Plumbing Commission may incur such other expense as may be necessary.

Source: SL 1970, ch 222, § 2 (4); SL 2012, ch 23, § 96.



§ 36-25-13 Repealed.

36-25-13. Repealed by SL 1978, ch 277, § 2.



§ 36-25-13.1 Payment of income to state treasurer--Account in treasury--Appropriation for expenses.

36-25-13.1. Payment of income to state treasurer--Account in treasury--Appropriation for expenses. All moneys coming into the custody of the State Plumbing Commission each calendar month shall be paid by the commission to the state treasurer on or before the tenth day of the next month. The state treasurer shall credit the moneys to the State Plumbing Commission fund of the state treasurer, which account is hereby created. The moneys in the said State Plumbing Commission fund are for the purpose of paying the expense of administering and enforcing the provisions of this chapter, provided the total expense incurred shall not exceed the total moneys collected by the commission under the provisions of this chapter.

Source: SL 1978, ch 277, § 1.



§ 36-25-14 Administration of chapter--Promulgation of rules by commission.

36-25-14. Administration of chapter--Promulgation of rules by commission. The State Plumbing Commission shall administer the provisions of this chapter and may, in compliance with chapter 1-26, promulgate rules establishing the educational, training, and examination requirements required of applicants for a plumbing contractor's license, plumber's license, plumber's apprentice license, water conditioning plumbing contractor's license, water conditioning plumbing installer's license, water conditioning plumbing apprentice license, appliance plumbing contractor's license, appliance plumbing installer's license, appliance plumbing apprentice license, sewer and water plumbing contractor's license, sewer and water plumbing installer's license, sewer and water plumbing apprentice license, manufactured and mobile home contractor's license, manufactured and mobile home installer's license, manufactured and mobile home apprentice license, underground irrigation contractor's license, underground irrigation installer's license and underground irrigation installer apprentice license.

Source: SL 1970, ch 222, § 3 (1); revised pursuant to SL 1972, ch 15, § 4; SL 1986, ch 302, § 30; SL 1987, ch 278, § 1; SL 1991, ch 24, § 11; SL 1991, ch 284, § 3; SL 1993, ch 294, § 1.



§ 36-25-15 Standards adopted for plumbing--Conformity to Uniform Plumbing Code.

36-25-15. Standards adopted for plumbing--Conformity to Uniform Plumbing Code. The commission shall, in compliance with chapter 1-26, adopt and publish minimum standards relative to the design, construction, installation, improvement, extension, and alteration of materials, piping, venting, fixtures, appliances, and appurtenances in relation to plumbing and plumbing systems. All plumbing and plumbing systems shall be designed, constructed, installed, improved, extended, and altered in substantial accord with the requirements of the 2015 Uniform Plumbing Code, International Association of Plumbing and Mechanical Officials, as in effect January 1, 2015, and such amendments or revision adopted by the commission to protect the health, life, safety, and welfare of persons and property in this state.

Source: SL 1970, ch 222, § 3 (2); SL 1972, ch 15, § 4; SL 1977, ch 304, § 1; SL 1993, ch 295; SL 1994, ch 308; SL 1996, ch 237; SL 2003, ch 208, § 1; SL 2010, ch 194, § 1; SL 2016, ch 192, § 1.



§ 36-25-15.1 Scope and objectives of plumbing standards and rules.

36-25-15.1. Scope and objectives of plumbing standards and rules. It is the intent of the Legislature that the rules promulgated pursuant to this chapter, in compliance with chapter 1-26, shall include the following requirements and the plumbing commission shall exercise no greater authority than is necessary for the fulfillment of this chapter:

(1) Plumbing fixtures, devices, and appurtenances shall be supplied with water in sufficient volume and at pressures adequate to enable them to function properly and without undue noise under normal conditions of use;

(2) Plumbing shall be designed and adjusted to use the minimum quantity of water consistent with proper performance and cleaning;

(3) Devices for heating and storing water shall be so designed and installed as to guard against dangers from explosion or overheating;

(4) Drainage systems shall be designed, constructed and maintained to guard against fouling, deposit of solids and clogging, and with adequate clean-outs so arranged that the pipes may be readily cleaned;

(5) Plumbing materials shall be made of durable, smooth, nonadsorbent and corrosion resistant material, be free from concealed fouling surfaces and shall be free from defective workmanship and so designed and constructed as to give satisfactory service for its reasonable expected life;

(6) Each fixture directly connected to the drainage system shall be equipped with a liquid seal trap;

(7) Drainage systems shall be designed to provide an adequate circulation of air in all pipes with no danger of siphonage, aspiration, or forcing of trap seals under conditions of ordinary use;

(8) Vent terminals shall extend to the outer air and be so installed as to minimize the possibilities of clogging and the return of foul air to the building;

(9) Plumbing systems shall be subjected to such tests as will effectively disclose all leaks and defects in the work or the material;

(10) No design for a plumbing system shall permit the entry into the system of any material that will clog or accentuate clogging of pipes, produce explosive mixtures, destroy the pipes or their joints, or interfere unduly with the sewage-disposal process as it enters the building drainage system;

(11) Proper protection shall be provided to prevent contamination of food, water, sterile goods and similar materials. When necessary, the fixture, device or appliance shall be connected indirectly with the building drainage system;

(12) Where a plumbing drainage system is subject to backflow of sewage from the public sewer, suitable provision shall be made to prevent its overflow in the building;

(13) All plumbing fixtures shall be so installed with regard to spacing as to be accessible for their intended use and for cleansing;

(14) Plumbing shall be installed with due regard to preservation of the strength of structural members and prevention of damage to walls and other surfaces through fixture usage; and

(15) Suitable provisions shall be made for disposing of the sewage by some accepted method of sewage treatment and disposal.
Source: SDCL, § 36-25-15 as enacted by SL 1977, ch 304, § 1.



§ 36-25-16 Local regulations permitted--Minimum standards--Plumbing by registrant pending municipal permit.

36-25-16. Local regulations permitted--Minimum standards--Plumbing by registrant pending municipal permit. Nothing in this chapter shall prohibit any municipality by ordinance from making and enforcing requirements and standards regarding plumbing, and from making inspections and collecting fees relating thereto. Any such ordinances shall be deemed the applicable standards as to any plumbing work in such municipality, provided that the standards as contained in such ordinances meet the minimum standards of the State Plumbing Code as adopted by the commission, and that any person registered by the commission may do plumbing work in such municipality for a period of six months following application for a permit or license in said municipality.

Source: SL 1970, ch 222, § 15; SL 1977, ch 304, § 2.



§ 36-25-17 License required for plumbing work on public waterworks or sewerage system--Exceptions.

36-25-17. License required for plumbing work on public waterworks or sewerage system--Exceptions. No person may engage in plumbing for which a permit is required pursuant to § 36-25-19 on any property which is in connection with a public system of waterworks or sewerage unless that person is licensed by the commission. No license is required of a person who does the following work in compliance with the provisions of the minimum standards prescribed by the commission:

(1) Plumbing on premises or that part of the premises owned and actually occupied by the person as the person's residence;

(2) Plumbing repair work on premises where the person is employed and performing the plumbing repair work; or

(3) Plumbing repair work on the person's own property.
Source: SL 1970, ch 222, § 12; SL 2003, ch 206, § 2.



§ 36-25-17.1 Waiver of licensing requirements for applicants in rural areas and small municipalities--Examination.

36-25-17.1. Waiver of licensing requirements for applicants in rural areas and small municipalities--Examination. The commission may waive certain licensing requirements for an applicant in a rural area or a municipality of less than fifteen hundred population as shown by the last federal decennial census, if the applicant passes an examination given by the commission that demonstrates that the applicant knows the laws and rules governing plumbing. Any person registered under the provisions of this section shall be restricted to performing plumbing in a rural area or a municipality of less than fifteen hundred population. The commission may, by rules promulgated pursuant to chapter 1-26, provide for a license for applicants in a rural area or a municipality of less than fifteen hundred population.

Source: SL 2003, ch 206, § 3; SL 2012, ch 252, § 2.



§ 36-25-17.2 Training to be provided--Scope and contents--Exception.

36-25-17.2. Training to be provided--Scope and contents--Exception. The commission shall provide or arrange for training programs on the plumbing code and applicable laws and rules governing plumbing for persons licensed under § 36-25-17.1, except for those persons showing competency by passing a state administered plumbing examination. Each person licensed as a plumbing contractor or journeyman plumber shall receive a minimum of four hours training of potable water distribution systems and four hours training of drainage, waste, and vent systems during the first year of licensure.

Source: SL 2003, ch 206, § 4.



§ 36-25-18 Commission as committee of examiners--Duties of committee.

36-25-18. Commission as committee of examiners--Duties of committee. The commission shall also serve as a committee of plumbing examiners. The duties of such committee shall be to examine the qualifications of all persons having made application to the commission for a permit to engage in the business or trade of plumbing contractor, plumber, or plumber's apprentice.

Source: SL 1970, ch 222, § 4 (1), (2).



§ 36-25-19 Application for license--Examination--Fees.

36-25-19. Application for license--Examination--Fees. Application for a license required by this chapter shall be made to the commission, accompanied by the proper fee. Unless the applicant is entitled to a renewal, the applicant shall be registered by the commission only after satisfactorily passing an examination showing fitness to practice the applicant's trade. Examinations may be held in conjunction with any quarterly meeting of the commission.

The commission may promulgate rules, pursuant to chapter 1-26, to establish examination and reexamination fees for: plumbing contractor, plumber, water conditioning contractor, water conditioning installer, appliance contractor, appliance installer, sewer and water contractor, sewer and water installer, manufactured and mobile home contractor, manufactured and mobile home installer, underground irrigation contractor, and underground irrigation installer. No fee may exceed one hundred dollars.

Source: SL 1970, ch 222, §§ 4 (3), (6); SL 1986, ch 302, § 31; SL 1987, ch 29, § 93; SL 1987, ch 278, § 2; SL 1993, ch 294, § 2; SL 2008, ch 191, § 55; SL 2014, ch 185, § 1.



§ 36-25-19.1 Plumbing inspection fee--Permit fee--Installation inspection fee.

36-25-19.1. Plumbing inspection fee--Permit fee--Installation inspection fee. Any person who is responsible for the installation of plumbing work shall pay a plumbing inspection fee. The plumbing inspection fee shall be the sum of a plumbing installation certificate fee plus a plumbing permit fee. The commission shall establish by rule, promulgated pursuant to chapter 1-26, the plumbing permit fee and the plumbing installation certificate fee. The plumbing permit fee for a single-family dwelling unit may not exceed seventy-five dollars. The plumbing permit fee for a multiple-dwelling unit or a public building may not exceed two hundred fifty dollars. The plumbing installation certificate fee may not exceed ten dollars.

Source: SL 2003, ch 207, § 2; SL 2008, ch 191, § 56; SL 2014, ch 185, § 2.



§ 36-25-19.2 Plumbing permit not required in certain situations.

36-25-19.2. Plumbing permit not required in certain situations. No plumbing permit is required if the plumbing repair work or plumbing fixture replacement:

(1) Does not involve cutting into or extending existing water and waste systems;

(2) Is done on buildings that are not connected to a public system of waterworks or sewerage; or

(3) Is conducted by full-time maintenance personnel on the business premises of an employer.

No plumbing permit is required in any political subdivision where a local plumbing permit has been issued, unless a state-conducted inspection is requested in addition to the local inspection. Any person requesting such inspection is responsible for paying any plumbing permit fee for the requested inspection.

Source: SL 2003, ch 207, § 3.



§ 36-25-19.3 Fees for plumbing code training courses.

36-25-19.3. Fees for plumbing code training courses. Any person participating in any code training courses offered by the commission shall remit a fee not to exceed twenty-five dollars. The commission shall establish the training fee, by rules promulgated pursuant to chapter 1-26, to offset expenses of the training.

Source: SL 2003, ch 207, § 4.



§ 36-25-21 Reciprocity with other states.

36-25-21. Reciprocity with other states. The commission may register, without examination upon the payment of the required fee, nonresident applicants registered under the laws of other states having requirements for regulating plumbers which the commission determines are substantially equivalent to the requirements of this state.

Source: SL 1970, ch 222, § 11.



§ 36-25-22 Registration and issuance of license--Expiration and renewal--Fees.

36-25-22. Registration and issuance of license--Expiration and renewal--Fees. The commission shall register and issue a license to applicants who have successfully qualified for such license under the provisions of this chapter and upon payment of the fee herein provided. Each license expires December thirty-first of each year, but may be renewed upon application made not later than the following January thirty-first.

The commission shall promulgate rules, pursuant to chapter 1-26, to establish the initial license fees and the renewal of license fees for: plumbing contractor, plumber, water conditioning contractor, water conditioning installer, appliance contractor, appliance installer, sewer and water contractor, sewer and water installer, manufactured and mobile home contractor, manufactured and mobile home installer, underground irrigation contractor, and underground irrigation installer. No fee may exceed three hundred dollars.

Source: SL 1970, ch 222, §§ 5, 6; SL 1986, ch 302, § 32; SL 1987, ch 278, § 3; SL 1993, ch 294, § 3; SL 2008, ch 191, § 57; SL 2014, ch 185, § 3.



§ 36-25-22.1 Repealed.

36-25-22.1. Repealed by SL 2012, ch 252, § 3.



§ 36-25-23 Temporary permits.

36-25-23. Temporary permits. The commission may issue temporary, revocable permits for a period of not to exceed one year, to persons furnishing satisfactory evidence to the board of their qualifications.

Source: SL 1970, ch 222, § 7.



§ 36-25-24 Initial apprentice license fees--Temporary license fees--Renewal.

36-25-24. Initial apprentice license fees--Temporary license fees--Renewal. Fees for an initial apprentice license, the license's annual renewal, and a temporary license shall be promulgated in rules, pursuant to chapter 1-26, by the commission. The temporary license fees shall be payable prior to taking the examination for the first time. No person may renew an apprentice license once the person has accumulated seven thousand six hundred hours of experience. No fee may exceed fifty dollars.

Source: SL 1970, ch 222, § 9; SL 1972, ch 208; revised pursuant to SL 1972, ch 15, § 3; SL 1986, ch 302, § 33; SL 1987, ch 278, § 4; SL 1993, ch 294, § 4; SL 2008, ch 191, § 59; SL 2014, ch 185, § 4.



§ 36-25-24.1 Underground irrigation defined.

36-25-24.1. Underground irrigation defined. As used in §§ 36-25-14, 36-25-19, 36-25-22, and 36-25-24, the term, underground irrigation, refers to any nonagricultural, landscape irrigation system.

Source: SL 1993, ch 294, § 6; SL 1996, ch 238.



§ 36-25-25 Repealed.

36-25-25. Repealed by SL 1971, ch 216, § 2.



§ 36-25-26 Notice to commission of change of address.

36-25-26. Notice to commission of change of address. Every holder of any permit granted under the provisions of this chapter shall promptly notify the commission of any change in his business or residence address.

Source: SL 1970, ch 222, § 11.



§ 36-25-27 Revocation of permit--Grounds.

36-25-27. Revocation of permit--Grounds. The commission may revoke the permit of any person for a willful violation of any of the rules and regulations of the commission, for violation of the State Plumbing Code, local ordinances applicable to plumbing work, or for knowingly aiding or abetting any unlicensed person to do plumbing work where permits are required under this chapter.

Source: SL 1970, ch 222, § 10.



§ 36-25-28 Procedure for revocation of permit.

36-25-28. Procedure for revocation of permit. Before revoking any permit the commission shall comply with chapter 1-26.

Source: SL 1970, ch 222, § 10; revised pursuant to SL 1972, ch 15, § 4; SL 1992, ch 26, § 10.



§ 36-25-30 Violation of chapter as misdemeanor.

36-25-30. Violation of chapter as misdemeanor. Any person, firm, or corporation violating any provision of this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1970, ch 222, § 13; SL 1977, ch 190, § 203.



§ 36-25-31 Injunction to prevent violations--Election of remedies.

36-25-31. Injunction to prevent violations--Election of remedies. The State Plumbing Commission shall be empowered to commence actions for injunction for violation of this chapter or regulations hereunder as an alternate to criminal proceedings. The commencement of one proceeding by the commission constitutes an election.

Source: New section created to carry out directions to the Code Commission contained in SL 1972, ch 15, § 4.



§ 36-25-32 Continuing education.

36-25-32. Continuing education. Commencing January 1, 2010, each applicant for renewal of a plumbing contractor, plumber, restricted plumbing contractor, restricted plumber, or third year apprentice plumber licensed as an apprentice plumber by examination shall successfully complete a minimum of four hours of continuing education relating to the plumbing trade during the previous calendar year. An applicant for new licensure as a plumbing contractor or plumber by reciprocity shall successfully complete four hours of continuing education relating to the plumbing trade prior to license issuance.

Source: SL 2008, ch 196, § 1.






Chapter 26 - Social Workers

§ 36-26-1 Definition of terms.

36-26-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Board," the Board of Social Work Examiners established under this chapter;

(2) "Social work," the professional activity for fee of helping individuals, groups, or communities enhance or restore their capacity for social functioning and creating societal conditions favorable for this goal. Social work practice consists of the professional specialized and disciplined application of social work skills secured by formalized education or substitute work experience as permitted under § 36-26-15.
Source: SL 1975, ch 22, § 1.



§ 36-26-2 Purpose and application of chapter.

36-26-2. Purpose and application of chapter. Since the profession of social work profoundly affects the lives of the people of this state, it is the purpose of this chapter to protect the public by setting standards of qualification, education, training, and experience for those who seek to engage in the practice of social work and to promote high standards of professional performance for those engaged in the profession of social work except that this chapter shall not apply to employees of state government who are covered by the provisions of chapter 3-6A.

Source: SL 1975, ch 22, § 2.



§ 36-26-3 Board of Social Work Examiners--Composition--Appointment and qualifications of members.

36-26-3. Board of Social Work Examiners--Composition--Appointment and qualifications of members. The South Dakota Board of Social Work Examiners, consists of seven members, two of whom shall be lay members, three of whom shall be certified social workers licensed under the provisions of this chapter to engage in private independent practice, two of whom shall be social worker professionals licensed under the provisions of this chapter each with a minimum of two years practice in the State of South Dakota. The Governor shall appoint all of the members.

Source: SL 1975, ch 22, § 3; SL 2005, ch 199, § 60.



§ 36-26-4 Repealed.

36-26-4. Repealed by SL 2005, ch 199, § 61.



§ 36-26-5 Terms of appointment.

36-26-5. Terms of appointment. Appointments to the board shall be for terms of three years, beginning on October thirty-first. The appointee's term shall expire on October thirtieth in the third year of appointment. No member of the board may serve for more than three successive full terms. However, appointment to an unexpired term is not considered as a full term.

Source: SL 1975, ch 22, §§ 5, 6; SL 2005, ch 199, § 62; SL 2012, ch 16, § 9.



§ 36-26-6 Removal by Governor for cause--Filling of vacancies.

36-26-6. Removal by Governor for cause--Filling of vacancies. The Governor may remove a member of the board for cause. In the event of a vacancy on the board caused by death of a member, resignation, removal from the state, or for any other reason, the Governor shall appoint a new member to serve out the unexpired term.

Source: SL 1975, ch 22, § 6.



§ 36-26-7 Annual meeting and election of officers--Secretary-treasurer included in blanket bond.

36-26-7. Annual meeting and election of officers--Secretary-treasurer included in blanket bond. The Board of Social Work Examiners shall annually elect a president and a secretary-treasurer from its members. The board shall meet at least once a year at a place and time determined by the president of the board. The secretary-treasurer of the board shall be included in the blanket bond on officials pursuant to § 3-5-5.1.

Source: SL 1975, ch 22, § 7; SL 1989, ch 334.



§ 36-26-8 Per diem and expenses of board members--Compensation of secretary-treasurer--Employment of office personnel.

36-26-8. Per diem and expenses of board members--Compensation of secretary-treasurer--Employment of office personnel. The board members shall receive per diem set pursuant to § 4-7-10.4 and expenses at the same rate as other state employees while actually engaged in their official duties. The secretary-treasurer shall be paid such additional compensation for his services as shall be unanimously agreed to by the full board membership. In accordance with chapter 3-6A, the board shall have authority to hire office personnel deemed necessary by it for carrying on its official duties and shall set the compensation to be paid said personnel.

Source: SL 1975, ch 22, § 39; revised pursuant to SL 1973, ch 23.



§ 36-26-9 Board of examiners within Department of Social Services--Exercise of functions--Records and reports.

36-26-9. Board of examiners within Department of Social Services--Exercise of functions--Records and reports. The Board of Social Work Examiners shall be within the Department of Social Services, and shall exercise all its prescribed functions, including administrative functions. The board shall submit such records, information and reports in the form and at such times as required by the secretary of social services, and the board shall also report annually.

Source: SL 1975, ch 22, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 46; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 36-26-10 Unlicensed practice as misdemeanor--Associates to be supervised by social workers.

36-26-10. Unlicensed practice as misdemeanor--Associates to be supervised by social workers. It is a Class 2 misdemeanor for any person or persons to engage in the practice, or attempt to practice, social work as a certified social worker, social worker or social work associate without a license issued pursuant to the provisions of this chapter. No social work associate may practice except under the supervision of a certified social worker or social worker.

Source: SL 1975, ch 22, § 9; SL 1977, ch 190, § 204.



§ 36-26-11 Titles and designations prohibited to unlicensed persons.

36-26-11. Titles and designations prohibited to unlicensed persons. No person may represent himself as a social worker by using the titles "certified social worker," "social worker," "social work associate," or any other title that includes such words unless licensed under this chapter.

No person may represent himself as a certified social worker, social worker, or social work associate by adding the letters CSW, SW, or SWA unless licensed under this chapter.

Source: SL 1975, ch 22, § 10.



§ 36-26-12 Practice of other professions not prohibited--Students to practice under licensee.

36-26-12. Practice of other professions not prohibited--Students to practice under licensee. Nothing in this chapter shall be construed to prevent qualified physicians, surgeons, registered nurses, psychologists, psychotherapists, attorneys, court employees, marriage counselors, family counselors, child counselors, or members of the clergy from doing work within the standards and ethics of their respective professions and callings, provided they do not hold themselves out to the public by title as being engaged in the practice of social work. Students enrolled in recognized programs of study leading to social work degrees may practice only under the direct supervision of a certified social worker or social worker licensed under this chapter.

Source: SL 1975, ch 22, § 11; SL 1995, ch 224, § 2.



§ 36-26-13 Board to issue licenses.

36-26-13. Board to issue licenses. The board shall issue a license as a certified social worker, a social worker, or a social work associate.

Source: SL 1975, ch 22, § 12.



§ 36-26-14 Qualifications of certified social worker.

36-26-14. Qualifications of certified social worker. The board shall issue a license as a "certified social worker" to an applicant who:

(1) Has a doctorate or master's degree from a school of social work accredited by the council on social work education;

(2) Has passed an examination prepared by the board for this purpose.
Source: SL 1975, ch 22, § 13.



§ 36-26-15 Qualifications for social worker's license.

36-26-15. Qualifications for social worker's license. The board shall issue a license as a social worker to an applicant who:

(1) Has a baccalaureate degree in a social work or social welfare program accredited by the council on social work education; and

(2) Has passed an examination prepared by the board for this purpose; or

(3) Has been granted licensure or applied and met qualifications under this section prior to July 1, 2015.
Source: SL 1975, ch 22, § 14; SL 2015, ch 200, § 1.



§ 36-26-15.1 Licensure of persons graduating from social work programs in candidacy status.

36-26-15.1. Licensure of persons graduating from social work programs in candidacy status. The board shall issue a license as a certified social worker or social worker to any applicant who:

(1) Meets the requirements for a certified social worker or social worker except whose baccalaureate or master of social work degree is from a program in candidacy status with the Council on Social Work Education; and

(2) Has passed an examination prepared by the board for this purpose.

Any license granted under this section shall automatically expire if the social work baccalaureate or masters of social work program fails to maintain candidacy status or is denied accreditation. The social worker shall inform the board of any change in the social work program candidacy status.

Source: SL 2011, ch 185, § 1.



§ 36-26-16 Qualifications for social work associate.

36-26-16. Qualifications for social work associate. The board shall issue a license as a "social work associate" to an applicant who:

(1) Has a baccalaureate degree in a nonsocial work field or discipline or an associate of arts degree in the human services in a program approved by the board from a junior college, college, or university approved by the board or equivalent as determined by the board;

(2) Has passed an examination prepared by the board for this purpose.
Source: SL 1975, ch 22, § 15.



§ 36-26-17 Independent practice requirements.

36-26-17. Independent practice requirements. No person may engage in the private, independent practice of social work unless he:

(1) Is licensed under this chapter as a certified social worker;

(2) Has had two years of experience under appropriate supervision in the field of specialization in which the applicant will practice (e.g., psychotherapy, community organization, or planning); and

(3) Has passed an examination prepared by the board for this purpose.
Source: SL 1975, ch 22, § 16.



§ 36-26-17.1 Certain healing arts practitioners to participate in alternate health care delivery systems.

36-26-17.1. Certain healing arts practitioners to participate in alternate health care delivery systems. Any licensed social worker licensed under § 36-26-17, may organize or contract for services with a corporation organized under the laws of this state by licensed practitioners of the healing arts, for the purpose of negotiating group health care contracts and providing services within the scope of their respective licenses with alternate health care delivery systems, including, but not limited to, health maintenance organizations, preferred provider organizations, individual practices organizations or other similar forms of entity whatever.

Source: SL 1987, ch 269, § 2.



§ 36-26-18 Exemption from examination for out-of-state licensees.

36-26-18. Exemption from examination for out-of-state licensees. An applicant shall be exempted from the requirement for any examination provided in this chapter if:

(1) The applicant is licensed or registered under the laws of a state or territory of the United States that imposes substantially the same requirements as this chapter;

(2) Pursuant to the laws of such state or territory, the applicant has taken and passed an examination similar to that for which exemption is sought;

(3) The applicant provides verification of licensure on a form provided by the board from any state in which the applicant holds a license, as well as has held a license;

(4) The applicant provides official transcripts from the college or university which conferred the degree; and

(5) If applying for a license as a certified social worker-private independent practice, the applicant provides proof of supervision from the state from which original licensure was obtained. The board may waive this requirement, upon establishing the state is unable to provide the documentation.
Source: SL 1975, ch 22, § 17; SL 2013, ch 182, § 1.



§ 36-26-18.1 National or multi-state licensing compact.

36-26-18.1. National or multi-state licensing compact. The board may enter into a national or multi-state licensing compact to provide licensing reciprocity for social workers.

Source: SL 2013, ch 182, § 2.



§ 36-26-19 Application fees.

36-26-19. Application fees. The fees to be paid by an applicant to determine fitness to receive a license to practice social work shall be set by the board.

The fees shall be set in rules promulgated pursuant to chapter 1-26 in the following areas: for a biennial application, for reciprocity without examination, for the biennial renewal of a license, for examination or reexamination, for a temporary license, for a duplicate license, and for a late fee assessed after a license forfeiture. No fee may exceed three hundred dollars.

Source: SL 1975, ch 22, § 18; SL 1986, ch 302, § 60; SL 1994, ch 309, § 2; SL 2008, ch 191, § 60.



§ 36-26-20 Repealed.

36-26-20. Repealed by SL 2010, ch 195, § 2.



§ 36-26-21 Times and places of examinations.

36-26-21. Times and places of examinations. The board shall hold examinations at least annually and from time to time at such place or places as the board may designate.

Source: SL 1975, ch 22, § 21.



§ 36-26-22 Re-examinations allowed--Fee.

36-26-22. Re-examinations allowed--Fee. Any applicant failing to pass the examination provided by this chapter shall be entitled within six months to a re-examination upon payment of an additional fee to be set by the board, but two such re-examinations shall exhaust the privilege under the original application.

Source: SL 1975, ch 22, § 19.



§ 36-26-23 Expiration and renewal of licenses--Renewal fee.

36-26-23. Expiration and renewal of licenses--Renewal fee. All licenses issued by the board shall expire on the first day of January of the second year succeeding the issuance thereof. A license may be renewed every two years upon the payment of a fee to be fixed by the board.

Source: SL 1975, ch 22, § 23.



§ 36-26-24 Display of license.

36-26-24. Display of license. Each social work license shall be conspicuously displayed at the place of practice of the licensee within thirty days after issuance of such license.

Source: SL 1975, ch 22, § 22.



§ 36-26-25 Annual publication of names of licensees and private practitioners.

36-26-25. Annual publication of names of licensees and private practitioners. In addition to the duties set forth elsewhere in this chapter, the board shall annually publish a list of the names and addresses of all persons who are:

(1) Licensed certified social workers under this chapter;

(2) Licensed social workers under this chapter;

(3) Licensed social work associates under this chapter;

(4) Eligible to engage in the private, independent practice of social work under this chapter.
Source: SL 1975, ch 22, § 27.



§ 36-26-26 Continuing education required--Waiver.

36-26-26. Continuing education required--Waiver. Attendance at postgraduate work as may be prescribed by the board, is a further requirement for renewal of any license. In no instance may the board require a greater number of hours of annual continuing education study than are available at courses approved by the board and held within the state. The board shall be allowed to waive the continuing education requirement in case of certified illness or undue hardship.

Source: SL 1975, ch 22, § 25.



§ 36-26-27 Failure to renew as forfeiture of license--Restoration upon application and payment of fee.

36-26-27. Failure to renew as forfeiture of license--Restoration upon application and payment of fee. Failure of a licensee to renew his license on or before the first day of July of the year of expiration shall constitute a forfeiture of such license; provided, however, that any person who has so forfeited his license under this chapter may have the same restored to him by making written application therefor and by payment of the renewal fee for the current term.

Source: SL 1975, ch 22, § 23.



§ 36-26-28 Re-examination required after lapse of license.

36-26-28. Re-examination required after lapse of license. Any licensee who does not renew his or her license for two consecutive years because of sickness or other reason, or absence from the State of South Dakota, must take the examination as prescribed for an applicant to become a licensee and comply with all the provisions hereof, applicable to any applicant to become a licensee.

Source: SL 1975, ch 22, § 24.



§ 36-26-29 Promulgation of rules by board.

36-26-29. Promulgation of rules by board. The board may promulgate rules pursuant to chapter 1-26 that set standards for professional practice, establish the procedure for the licensure, eligibility, continuing education, supervision, and examination for certified social workers, social workers, and social work associates.

Source: SL 1975, ch 22, § 26; SL 1986, ch 302, § 61.



§ 36-26-30 Social worker-client privilege--Exceptions.

36-26-30. Social worker-client privilege--Exceptions. No licensed certified social worker, social worker, or social work associate or his employee may disclose any information he may have acquired from persons consulting him in his professional capacity that was necessary to enable him to render services in his professional capacity to those persons except:

(1) With the written consent of the person or persons or, in the case of death or disability, of his own personal representative, other person authorized to sue, or the beneficiary of an insurance policy on his life, health, or physical condition;

(2) That a licensed certified social worker, licensed social worker, or licensed social work associate shall not be required to treat as confidential a communication that reveals the contemplation of a crime or a harmful act;

(3) When the person is a minor under the laws of this state and the information acquired by the licensed certified social worker, licensed social worker, or licensed social work associate indicated that the minor was the victim or subject of a crime, the certified social worker, the social worker, or the social work associate may be required to testify fully in any examination, trial, or other proceeding in which the commission of such a crime is the subject of inquiry;

(4) When the person waives the privilege by bringing charges against the licensed certified social worker, social worker, or social work associate.
Source: SL 1975, ch 22, § 41.



§ 36-26-31 Examination and inspection of private establishments--Access to premises.

36-26-31. Examination and inspection of private establishments--Access to premises. It shall be the duty of the board at least annually and from time to time to examine and inspect or cause to be examined and inspected all private social work establishments in the state. Said board and its agents and employees shall have the authority to enter and inspect any private social work establishment at any time when the establishment is open for the transaction of business.

Source: SL 1975, ch 22, § 21.



§ 36-26-32 Grounds for denial, revocation, suspension, or cancellation of license.

36-26-32. Grounds for denial, revocation, suspension, or cancellation of license. The board may deny, revoke, suspend, or cancel any license or application for licensure to practice as a certified social worker, social worker, or social work associate and may take such other disciplinary or corrective action as the board deems appropriate upon any one or more of the following grounds:

(1) The licensee or applicant is guilty of fraud in the practice of social work or fraud or deceit in the licensee's admission to the practice of social work;

(2) The licensee or applicant has been convicted during the past five years of a felony. The conviction of a felony shall be the conviction of any offense, which if committed within the State of South Dakota would constitute a felony under the laws thereof;

(3) The licensee or applicant is engaged in the practice of social work under a false or assumed name and has not registered that name pursuant to chapter 37-11, or is impersonating another practitioner of a like or different name;

(4) The licensee or applicant is addicted to the use of intoxicating liquors, narcotics or stimulants to such an extent as to incapacitate him or her from the performance of his or her professional duties;

(5) The physical or mental condition of the licensee or applicant is determined by a competent medical examiner to be such as to jeopardize or endanger those who seek relief from the licensee or applicant. A majority of the board may demand an examination of the licensee or applicant by a competent medical examiner selected by the board at the board's expense. If the licensee or applicant fails to submit to the examination, this shall constitute immediate grounds for suspension of the licensee's license or denial of the application for licensure;

(6) The licensee or applicant has been found in violation of the code of ethics of the National Association of Social Workers;

(7) Obtaining or attempting to obtain a license, certificate, or renewal thereof by bribery or fraudulent representation;

(8) Knowingly making a false statement in connection with any application under this chapter;

(9) Knowingly making a false statement on any form promulgated by the board in accordance with this chapter or the rules promulgated under this chapter;

(10) The licensee or applicant has violated any provision of this chapter or the rules promulgated under this chapter; and

(11) Cancellation, revocation, suspension, or refusal to renew a certificate, license, or permit to engage in the practice of social work in any other state for any cause.
Source: SL 1975, ch 22, § 29; SL 2010, ch 195, § 1; SL 2015, ch 200, § 2.



§ 36-26-33 Initiation of cancellation, revocation, or suspension proceedings.

36-26-33. Initiation of cancellation, revocation, or suspension proceedings. The proceedings for cancellation, revocation, or suspension of a license may be initiated when the board has information that any person may have been guilty of any misconduct as provided in § 36-26-32 or is guilty of gross incompetence or unprofessional or dishonorable conduct.

Source: SL 1975, ch 22, § 30.



§ 36-26-34 Quorum for proceedings on cancellation, revocation, suspension or reissuance of license--Majority vote required.

36-26-34. Quorum for proceedings on cancellation, revocation, suspension or reissuance of license--Majority vote required. All proceedings relative to the cancellation, revocation, or suspension of a license, or relative to reissuing a license which has been canceled, revoked, or suspended shall only be held when a majority of the members of the board are present at such hearings. The decision of the Board of Examiners to suspend, revoke, or cancel a license requires a majority vote of all the board members.

Source: SL 1975, ch 22, §§ 31, 33.



§ 36-26-35 Proceedings to conform to administrative procedure.

36-26-35. Proceedings to conform to administrative procedure. All proceedings relative to the cancellation, revocation, or suspension of a license shall otherwise conform to the procedure set forth in chapter 1-26.

Source: SL 1975, ch 22, § 32.



§ 36-26-36 Appeal from board rulings or decisions.

36-26-36. Appeal from board rulings or decisions. Any party feeling aggrieved by any acts, rulings or decisions of the board relating to refusal to grant or to cancellation, revocation or suspension of a license shall have the right to appeal pursuant to chapter 1-26.

Source: SL 1975, ch 22, § 34.



§ 36-26-37 Reinstatement or reissue of license after cancellation, suspension or revocation-- Automatic reinstatement after suspension.

36-26-37. Reinstatement or reissue of license after cancellation, suspension or revocation--Automatic reinstatement after suspension. Upon written application establishing compliance with existing licensing requirements and for reasons the board deems sufficient, the board, for good cause shown, by majority vote, may, under such conditions as it may impose, reinstate or reissue a license to any person whose license has been canceled, suspended or revoked; provided, however, that upon suspension of a license, the board in such order may provide for automatic reinstatement thereof after a fixed period of time as provided in the order.

Source: SL 1975, ch 22, § 35.



§ 36-26-38 Record of license data kept by secretary-treasurer--Evidence--Certified copies.

36-26-38. Record of license data kept by secretary-treasurer--Evidence--Certified copies. The secretary-treasurer of the board shall keep a record by entering the name of each person who has been granted a license pursuant to the provisions of this chapter, the license number, and the date the license was issued or renewed. The record may be admitted as evidence in any court. The original records of the board shall be kept at the office of the secretary-treasurer of the board. The secretary-treasurer shall furnish any person requesting a copy of any record, certified by the secretary-treasurer, upon payment of a fee of twenty-five cents per page.

Source: SL 1975, ch 22, § 38; SL 2015, ch 200, § 3.



§ 36-26-39 Violation of chapter as misdemeanor.

36-26-39. Violation of chapter as misdemeanor. Any person who violates any of the provisions of this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1975, ch 22, § 42; SL 1977, ch 190, § 205.



§ 36-26-40 Board to recommend prosecutions and civil actions for violations.

36-26-40. Board to recommend prosecutions and civil actions for violations. In addition to the duties set forth elsewhere in this chapter, the board shall:

(1) Recommend prosecutions for violations of this chapter to the appropriate state's attorneys; and

(2) Recommend to the attorney general the bringing of civil actions to seek injunctions and other relief against violations of this chapter.
Source: SL 1975, ch 22, § 28.



§ 36-26-41 Investigation and report of violations--Employment of special counsel--Expenses.

36-26-41. Investigation and report of violations--Employment of special counsel--Expenses. The board shall investigate every supposed violation of this chapter, and shall report the same to the proper law enforcement officials wherein the act is committed. The board is authorized to employ special counsel subject to the supervision, control and direction of the attorney general, to assist in the prosecution of violations of this chapter and to expend the necessary funds for such purpose.

Source: SL 1975, ch 22, § 37.



§ 36-26-42 Action to enjoin violations--Alternate to criminal proceedings--Election.

36-26-42. Action to enjoin violations--Alternate to criminal proceedings--Election. Any person violating the provisions of this chapter may be enjoined from further violations at the suit of the state's attorney of the county wherein the violations occurred or suit may be brought by any citizen of this state. An action for injunction shall be an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1975, ch 22, § 36.



§ 36-26-43 Disposition of moneys received by board--Credit to Board of Examiners account--Continuous appropriation for expenses.

36-26-43. Disposition of moneys received by board--Credit to Board of Examiners account--Continuous appropriation for expenses. All moneys coming into the custody of the board each calendar month, including license fees, renewal fees, penalty fees, and any other payments, shall be paid by the board to the state treasurer on or before the tenth day of the next month. The state treasurer shall credit the moneys to the South Dakota Board of Social Work Examiners account of the general fund, which account is hereby created. The moneys in the said South Dakota Board of Social Work Examiners account are hereby continuously appropriated to the board for the purpose of paying the expense of administering and enforcing the provisions of this chapter, provided the total expense incurred shall not exceed the total moneys collected by the board under the provisions of this chapter.

Source: SL 1975, ch 22, § 40.



§ 36-26-44 Issuance of temporary licenses--Validity--Expiration.

36-26-44. Issuance of temporary licenses--Validity--Expiration. The Board of Social Work Examiners may issue a temporary license as a certified social worker or social worker to an applicant who meets all requirements for a certified social worker or social worker except for passing the examination prepared by the board. The board may charge a fee for issuing a temporary license. A temporary license is valid until the board receives the results from the next available administration of the examination following submission of an application for a license. If the applicant passes the next available examination, the temporary license continues in effect until the board issues a regular license or denies the application. If the applicant fails to take or to pass the next available examination, the temporary license automatically expires.

Source: SL 1994, ch 309, § 1.



§ 36-26-45 Clinical social work defined.

36-26-45. Clinical social work defined. Clinical social work is practiced by a social worker who has received a master's or doctoral degree and is licensed under § 36-26-14 or 36-26-17. Clinical social work includes individual, family, and small group psychotherapy. Clinical social work practice is the professional application of social work theory and methods to the treatment and prevention of psychosocial dysfunction, disability, or impairment, including emotional and mental disorders. It is based on knowledge of one or more theories of human development. Clinical social work services consist of assessment; diagnosis; treatment, including psychotherapy and counseling; client-centered advocacy; consultation; and evaluation. The process of clinical social work is undertaken within the objectives of social work and the principles and values contained in the National Association of Social Workers Code of Ethics as of January 1, 1995.

Source: SL 1995, ch 224, § 1.






Chapter 27 - Psychologists [Repealed]

CHAPTER 36-27

PSYCHOLOGISTS [REPEALED]

[Repealed by SL 1978, ch 4, § 2 (3)]



Chapter 27A - Psychologists

§ 36-27A-1 Definitions.

36-27A-1. Definitions. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Board," the Board of Examiners of Psychologists established under this chapter;

(2) "Program in psychology," a doctoral program, including a doctor of philosophy degree (Ph. D.), a doctor of psychology degree (Psy. D.) and a doctor of education degree (Ed. D.), for training in psychology that meets all of the following criteria:

(a) The program offers doctoral education and training in a regionally accredited institution of higher education in the United States, or, in the case of Canadian programs, the institution is recognized by the Association of Universities and Colleges of Canada as a member in good standing;

(b) The program, wherever it may be administratively housed, is identified as a psychology program as certified by the educational institution. The board may review the institutional catalogs and brochures to determine the psychological nature of the program;

(c) The program must be a recognizable, coherent organizational entity within the institution;

(d) There must be a clear authority and primary responsibility for the core and specialty areas whether or not the program cuts across administrative lines;

(e) The program must be an integrated, organized sequence of study;

(f) There must be an identifiable psychology faculty;

(g) The program must have an identifiable body of students who are matriculated in that program for the purpose of receiving a degree;

(h) The program must include supervised practicum, field or laboratory training in psychology, and a supervised psychology internship pursuant to ARSD 20:60:08:01;

(i) The curriculum must encompass a minimum of three academic years of full time graduate study and completion of a psychology internship prior to awarding the doctoral degree. At least two of the three academic training years must be with the institution from which the doctoral degree is granted, and at least one year of which must be in full time residence at that same institution. In addition to instruction in scientific and professional ethics and standards, research design and methodology, statistics and psychometrics, the core program shall require each student to demonstrate competence in each of the four following substantive areas. This may be met by including a minimum of three or more graduate semester hours (five or more graduate quarter hours) in these four substantive content areas:

(i) Biological aspects of behavior: physiological psychology, comparative psychology, neuro-psychology, psychopharmacology, psychophysics;

(ii) Cognitive-affective aspects of behavior: learning, thinking, motivation, emotion;

(iii) Social aspects of behavior: social psychology, community psychology, organizational and systems theory, minority group studies;

(iv) Individual differences: personality theory, human development, psychopathology, cultural diversity.

In addition to these criteria, the programs shall include course requirements in specialty areas of psychology.

(3) "Psychological procedures," include but are not restricted to the application of principles, methods or procedures of understanding, predicting or influencing behavior, such as the principles pertaining to learning, conditioning, perception, motivation, thinking, emotions or interpersonal relationships; the methods or procedures of verbal interaction, interviewing, counseling, behavior modification, environmental manipulation, group process, psychotherapy, biofeedback or hypnosis; and the methods or procedures of administering or interpreting tests of mental abilities, aptitudes, interests, attitudes, personality characteristics, emotions or motivation;

(4) "Psychologist," a person licensed under this chapter in the practice of psychology who holds himself or herself out to the public by any title or description of services which uses the words psychological, psychology, psychologist, psychometrist, or any derivations thereof;

(5) "The practice of psychology," the observation, description, evaluation, interpretation, and modification of human behavior by the application of psychological principles, methods, and procedures for the purpose of preventing or eliminating symptomatic, maladaptive, or undesired behavior and of enhancing interpersonal relationships, work and life adjustment, personal effectiveness, behavioral health, and mental health. The term includes psychological testing and the evaluation or assessment of personal characteristics, such as intelligence, personality, abilities, interests, aptitudes, and neuropsychological functioning; individual, marital, family, or group counseling; psychotherapy and other therapeutic techniques based on psychological principles; diagnosis and treatment of mental and emotional disorders or disabilities, compulsive disorders, disorders of habit or conduct as well as of the psychological aspects of physical illness, accident, injury, or disability; and psychoeducational evaluation, therapy, remediation, and consultation. The practice of psychology is the rendering of psychological services to individuals, families, groups, and the public and is without regard to whether payment is received for services rendered.
Source: SL 1976, ch 235, § 1; SDCL Supp, § 36-27-1; SL 1981, ch 281, § 1; SL 1995, ch 225, §§ 1, 2; SL 2008, ch 197, § 1.



§ 36-27A-2 Exempt persons.

36-27A-2. Exempt persons. The provisions of this chapter do not apply to the following persons:

(1) Employees of a regionally accredited academic institution while performing their teaching, training or research duties;

(2) Employees working in public or private nonprofit organizations or institutions if they are being supervised by a licensed psychologist. The nature of an acceptable supervisory relationship shall be specified by the Board of Examiners of Psychologists in rules promulgated pursuant to chapter 1-26;

(3) Students of psychology, psychology interns or persons preparing for the practice of psychology, if they are designated by the title psychology trainee, psychology intern, or similar title which clearly indicates their training status. Persons engaged in obtaining their one year of supervised postdoctoral psychology practice are also exempt;

(4) Persons who are not residents of this state, and who have not established offices in this state, who render psychological services in this state for a period which does not exceed an aggregate of more than twenty days during any one year, if they are authorized under the laws of the state or country of their residence to perform these activities and services. If a provider exceeds ten consecutive days of practice in this state in any calendar year the provider shall report to the board, in writing, the nature and extent of the provider's practice in this state;

(5) Persons consulting in the specialty areas of experimental psychology, industrial/organizational psychology, developmental psychology, social psychology, human factors psychology, and research design. Persons, who represent themselves as consulting in these specialty areas, shall notify the board of the general nature of their activities, unless they are otherwise exempted by this section;

(6) School psychologists and school psychological examiners certified by the Department of Education practicing and functioning within the scope of their employment if they use the title certified school psychologist or school psychological examiner;

(7) Qualified physicians, surgeons, dentists, osteopaths, optometrists, chiropractors, podiatrists, registered nurses, attorneys, court employees, marriage counselors, family counselors, members of the clergy, mental health counselors, school counselors, rehabilitation counselors, employment counselors, guidance counselors, social workers, or licensed professional counselors doing work within the standards and ethics of their respective professions if they do not hold themselves out to the public by any title incorporating the term psychology; or

(8) Employers in the normal course of evaluating and assessing the skills, aptitudes, and interests of employees and job applicants.
Source: SL 1976, ch 235, § 3; SDCL Supp, §§ 36-27-4 to 36-27-10; SL 1981, ch 281, § 2; SL 1995, ch 225, §§ 2A, 2B; SL 2008, ch 197, § 2; SL 2010, ch 77, § 25.



§ 36-27A-3 Board of examiners-Number of members--Qualifications--Appointment.

36-27A-3. Board of examiners-Number of members--Qualifications--Appointment. The Board of Examiners of Psychologists consists of seven members, two of whom shall be lay members. The remaining five members are to be psychologists licensed pursuant to this chapter at the doctoral level for a minimum of two years and broadly representing a cross section of the profession of psychology. The credentials of each psychologist on the board shall be documented and shall be public record as provided in chapter 1-27. The Governor shall appoint all of the members.

Source: SL 1976, ch 235, §§ 4, 7; SDCL Supp, § 36-27-11; SL 1981, ch 281, § 3; SL 2005, ch 199, § 63.



§ 36-27A-4 , 36-27A-5. Repealed.

36-27A-4, 36-27A-5. Repealed by SL 2005, ch 199, §§ 64, 65.



§ 36-27A-6 Terms of board members.

36-27A-6. Terms of board members. Initial appointments to the Board of Examiners of Psychologists shall be for terms of one, two, and three years, respectively, with one member appointed for one year, two members appointed for two years and two members appointed for three years. Thereafter, appointments shall be for terms of three years, beginning on the thirty-first day of October. The appointee's term shall expire on October thirtieth in the third year of appointment.

Source: SL 1976, ch 235, §§ 4, 7; SDCL § 36-27-11; SL 1981, ch 281, § 6; SL 2012, ch 16, § 7.



§ 36-27A-7 Removal of board members--Vacancies--Limitation of successive terms.

36-27A-7. Removal of board members--Vacancies--Limitation of successive terms. The Governor may remove a member of the Board of Examiners of Psychologists for cause. If there is a vacancy on the board caused by the death, resignation, or removal from the state of a member or for any other reason, the Governor shall appoint a new member to serve the unexpired term. No member of the board may serve for more than three successive full terms. The appointment to an unexpired term is not considered a full term.

Source: SL 1976, ch 235, § 8; SDCL Supp, § 36-27-13; SL 1981, ch 281, § 7; SL 2005, ch 199, § 66.



§ 36-27A-8 Meetings of board--Election of officers--Records of meetings.

36-27A-8. Meetings of board--Election of officers--Records of meetings. The board shall elect officers annually. The board shall meet at least once a year at a place and time determined by the president of the board. The board secretary is responsible for taking and keeping the minutes of all board meetings.

Source: SL 1976, ch 235, § 9; SDCL Supp, § 36-27-14; SL 1981, ch 281, § 8; SL 2008, ch 197, § 3.



§ 36-27A-9 Board within Department of Social Services--Department providing administrative functions--Expenses--Reports.

36-27A-9. Board within Department of Social Services--Department providing administrative functions--Expenses--Reports. The Board of Examiners of Psychologists is within the Department of Social Services and shall exercise all its prescribed functions. The department shall provide all administrative functions other than those of the board member serving as secretary. The expenses of the department shall be paid from the account established in § 36-27A-37, on vouchers approved by the secretary of social services. The board shall submit records, information and reports in the form and at the time required by the secretary of social services.

Source: SL 1976, ch 235, § 10; SDCL Supp, § 36-27-17; SL 1981, ch 281, § 9; SL 1982, ch 15, § 6; SL 1983, ch 275; SL 2003, ch 272 (Ex. Ord. 03-1), § 45; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 36-27A-10 Representations as psychologist restricted.

36-27A-10. Representations as psychologist restricted. No person may represent himself as a psychologist, or engage in the practice of, or attempt to practice, psychology unless licensed pursuant to the provisions of this chapter or exempted under the provisions of § 36-27A-2.

Source: SL 1976, ch 235, § 11; SDCL Supp, § 36-27-3; SL 1981, ch 281, § 10; SL 1995, ch 225, § 4.



§ 36-27A-11 License of another state.

36-27A-11. License of another state. A psychologist licensed by another state, or by a province of Canada, may practice within this state for a maximum of six months, during which time the psychologist's credentials shall be reviewed and the psychologist's application for licensing accepted or denied. Within thirty calendar days after the commencement of the psychologist's practice in this state, the psychologist shall apply to the Board of Examiners of Psychologists for licensing. The board, upon application and payment of the license fee, shall license any person who is licensed by any other country, state, territory or possession of the United States, if the license was issued under the minimum requirements of this chapter and who has practiced at least five years in such jurisdiction, and who does not have a complaint pending with such state or province, or any other jurisdiction. The application shall include a consent by the applicant for the release of information by all prior jurisdictions where licensed of all information relative to the applicant, including any disciplinary proceedings even if, by agreement or otherwise, the proceedings are confidential.

Source: SL 1976, ch 235, § 12; SDCL Supp, § 36-27-22; SL 1981, ch 281, § 11; SL 2008, ch 197, § 4.



§ 36-27A-12 Qualifications for license.

36-27A-12. Qualifications for license. The board shall issue a license as a psychologist to an applicant who:

(1) Has a doctoral degree from a regionally accredited university or professional school of psychology, or is recognized by the Association of Universities and Colleges of Canada as a member in good standing;

(2) Has passed any examination specified by the board for this purpose;

(3) Has had a supervised psychology internship amounting to not less than one thousand eight hundred hours in duration over a period of not more than two consecutive calendar years. The board shall specify, by rules promulgated pursuant to chapter 1-26, the nature of an acceptable supervised psychology internship;

(4) Has had one year of supervised postdoctoral psychology practice. The board shall specify, by rules promulgated pursuant to chapter 1-26, the nature of an acceptable postdoctoral year of supervised psychology practice; and

(5) Has not been convicted of a felony or a misdemeanor involving moral turpitude as defined in subdivision 22-1-2(25).
Source: SL 1976, ch 235, §§ 18, 20; SDCL Supp, § 36-27-21; SL 1981, ch 281, § 12; SL 1985, ch 301; SL 2008, ch 197, § 5.



§ 36-27A-12.1 Provisional license.

36-27A-12.1. Provisional license. The board may issue a provisional license not to exceed twelve months in duration to an applicant who is completing the one-year of supervised postdoctoral psychology practice if the applicant has satisfied the requirements of subdivision 36-27A-12(1), passed a written national standardized examination, and has completed the supervised psychology internship as specified in subdivision 36-27A-12(3).

Source: SL 2000, ch 198, § 1; SL 2008, ch 197, § 6.



§ 36-27A-13 Exemption from doctoral degree requirement.

36-27A-13. Exemption from doctoral degree requirement. An applicant for licensure as a psychologist is exempt from the requirement of a doctoral degree in a program in psychology as listed in § 36-27A-12 if, for one year immediately preceding January 1, 1982, he has formally and consistently represented himself to the public as a psychologist, has a master's degree in psychology or primarily psychological in nature, and has spent the majority of his working hours in the practice of psychology, and if the Board of Examiners of Psychologists receives the application for licensure on or before January 1, 1982.

Source: SL 1981, ch 281, § 13.



§ 36-27A-14 Exemption from examination requirement.

36-27A-14. Exemption from examination requirement. An applicant for licensure as a psychologist is exempt from the examination requirement of § 36-27A-12 if the Board of Examiners of Psychologists receives the application for licensure on or before January 1, 1982.

Source: SL 1981, ch 281, § 14.



§ 36-27A-15 Exemption from internship requirement.

36-27A-15. Exemption from internship requirement. An applicant for licensure as a psychologist is exempt from the requirement of a psychological internship as listed in § 36-27A-12 if he has one year of psychological experience and if the Board of Examiners of Psychologists receives the application for licensure on or before January 1, 1982, or if the applicant received a doctoral degree prior to 1979 and the applicant is listed in the National Register of Health Service Providers in Psychology.

Source: SL 1981, ch 281, § 15; SL 1993, ch 296.



§ 36-27A-16 Residence requirement for exemptions.

36-27A-16. Residence requirement for exemptions. To qualify for the exemptions specified in § 36-27A-13, 36-27A-14 or 36-27A-15, the applicant for licensure shall have lived in South Dakota for one year preceding the time the Board of Examiners of Psychologists receives the application for licensure.

Source: SL 1981, ch 281, § 16.



§ 36-27A-17 American Board of Professional Psychology diploma--Exemption from license requirement.

36-27A-17. American Board of Professional Psychology diploma--Exemption from license requirement. At the discretion of the board, an applicant for licensure as a psychologist is exempt from the requirements of § 36-27A-12, and any other examination requirements, if the applicant holds a diploma issued by the American Board of Professional Psychology, a current license to practice psychology in another state, and is not otherwise disqualified under the provisions of this chapter.

Source: SL 1981, ch 281, § 17; SL 1995, ch 225, § 3.



§ 36-27A-18 Demonstration of competence required--Variation by board.

36-27A-18. Demonstration of competence required--Variation by board. By a unanimous vote of the Board of Examiners of Psychologists an applicant for licensure as a psychologist may be required to demonstrate competence in only three of the four substantive areas of study referred to in the definition of a program in psychology in § 36-27A-1. This is contingent upon the applicant submitting a satisfactory proposal outlining how he intends to remediate the deficiency in the fourth substantive area.

Source: SL 1981, ch 281, § 18.



§ 36-27A-19 Fee for application.

36-27A-19. Fee for application. The application fee for a license to practice psychology shall be set by the Board of Examiners of Psychologists in rules promulgated pursuant to chapter 1-26. The fee may not exceed three hundred dollars. The application fee includes the oral examination required by this chapter. The applicant shall pay fees for the written national examination and any reexamination directly to the national examination company.

Source: SL 1976, ch 235, § 21; SDCL Supp, § 36-27-23; SL 1981, ch 281, § 19; SL 1993, ch 297, § 1; SL 2008, ch 191, § 61.



§ 36-27A-20 Reexamination after failure to pass--Additional fee.

36-27A-20. Reexamination after failure to pass--Additional fee. An applicant who fails to pass the oral examination required by this chapter is entitled to reexamination within six months upon payment of an additional fee, not to exceed two hundred dollars, to be set by the Board of Examiners of Psychologists in rules promulgated pursuant to chapter 1-26. One reexamination exhausts the privilege under the original application. An applicant who fails to pass the written examination required by this chapter is entitled to reexamination within six months upon payment of an additional fee directly to the national examination company. One reexamination exhausts the privilege under the original application.

Source: SL 1976, ch 235, § 22; SDCL Supp, § 36-27-26; SL 1981, ch 281, § 20; SL 1993, ch 297, § 2; SL 2008, ch 191, § 62.



§ 36-27A-21 Application for license--Forms--Verification--Fee--Supporting evidence.

36-27A-21. Application for license--Forms--Verification--Fee--Supporting evidence. In applying for licensing, an applicant shall apply on forms prescribed by the Board of Examiners of Psychologists. The board shall require that the application be verified by a notary public. The license fee shall accompany the application. The board shall require each applicant to give evidence of the quality, scope, and nature of the applicant's experience and education. The application and all supporting evidence shall be public record as provided in chapter 1-27.

Source: SL 1976, ch 235, § 25; SDCL Supp, § 36-27-24; SL 1981, ch 281, § 21.



§ 36-27A-22 Examinations--Time and place--Type.

36-27A-22. Examinations--Time and place--Type. The board shall hold examinations at least semiannually at a place designated by the board. The type of examinations, including a national standardized examination, required shall be determined by the board.

Source: SL 1976, ch 235, § 26; SDCL Supp, § 36-27-25; SL 1981, ch 281, § 22; SL 2008, ch 197, § 7.



§ 36-27A-22.1 Fee for initial licensure.

36-27A-22.1. Fee for initial licensure. After an applicant passes the oral and written examinations, the applicant shall pay a fee for initial licensure set by the Board of Examiners of Psychologists in rules promulgated pursuant to chapter 1-26, not to exceed three hundred fifty dollars.

Source: SL 1993, ch 297, § 3; SL 2008, ch 191, § 63.



§ 36-27A-23 License contents--Signature--Seal--Display.

36-27A-23. License contents--Signature--Seal--Display. The license issued by the Board of Examiners of Psychologists shall contain the full name of the licensee and shall bear a serial number and the address of the person licensed. The license shall be signed by the president and the secretary of the board under the seal of the board. Licenses shall be conspicuously displayed at the licensee's primary place of practice within thirty days after issuance.

Source: SL 1976, ch 235, § 28; SDCL Supp, § 36-27-29; SL 1981, ch 281, § 23.



§ 36-27A-23.1 Certain healing arts practitioners to participate in alternate health care delivery systems.

36-27A-23.1. Certain healing arts practitioners to participate in alternate health care delivery systems. Any licensed psychologist may organize or contract for services with a corporation organized under the laws of this state by licensed practitioners of the healing arts, for the purpose of negotiating group health care contracts and providing services within the scope of their respective licenses with alternate health care delivery systems, including, but not limited to, health maintenance organizations, preferred provider organizations, individual practices organizations, or other similar forms of entity whatever.

Source: SL 1987, ch 269, § 2.



§ 36-27A-24 Renewal of license--Fee--Forfeiture--Restoration.

36-27A-24. Renewal of license--Fee--Forfeiture--Restoration. The license shall be renewed annually by payment of a fee, not to exceed three hundred fifty dollars, to be set by the Board of Examiners of Psychologists in rules promulgated pursuant to chapter 1-26. The failure of a licensee to renew the license by the first day of July each year constitutes a forfeiture. However, a person who forfeits his license may have it restored by making written application and payment of the required renewal fee prior to the first day of January of the next year, following notification from the board.

Source: SL 1976, ch 235, § 29; SDCL Supp, § 36-27-30; SL 1981, ch 281, § 24; SL 1993, ch 297, § 4; SL 2008, ch 191, § 64.



§ 36-27A-25 Code of ethics.

36-27A-25. Code of ethics. The Board of Examiners of Psychologists shall adopt a code of ethics for psychologists licensed under this chapter which may be the current code of ethics of the American Psychological Association.

Source: SL 1981, ch 281, § 25.



§ 36-27A-26 Continuing education required--Records--Reports.

36-27A-26. Continuing education required--Records--Reports. The Board of Examiners of Psychologists shall maintain a record of the continuing education for each licensee. A report of the continuing education shall be a part of the renewal application for licensure. The type and amount of continuing education required shall not exceed six continuing education units per year and shall be set by the board in rules adopted pursuant to chapter 1-26.

Source: SL 1976, ch 235, § 33; SDCL Supp, § 36-27-33; SL 1981, ch 281, § 26.



§ 36-27A-27 Recommendations of civil action against violations.

36-27A-27. Recommendations of civil action against violations. The Board of Examiners of Psychologists shall recommend to the attorney general the bringing of civil actions to seek injunctions and other relief against violations of this chapter.

Source: SL 1976, ch 235, § 35; SDCL Supp, § 36-27-47; SL 1981, ch 281, § 28.



§ 36-27A-28 Revocation or suspension of license--Grounds.

36-27A-28. Revocation or suspension of license--Grounds. The board may suspend or revoke the license of a psychologist or require remediation or impose other sanctions on a psychologist, may deny licensure to any applicant, or require remediation prior to the issuance of a license, upon the following grounds:

(1) The licensee is guilty of fraud or deceit in the licensee's admission to practice or in the practice of psychology, or an applicant for licensure is guilty of fraud or deceit in the applicant's attempted admission to practice psychology;

(2) The licensee or applicant for licensure has been convicted of a felony or a serious crime during the past five years. The term, felony, means an offense which, if committed in South Dakota, would be a felony under South Dakota law. The term, serious crime, means a felony or a lesser crime involving moral turpitude as defined in subdivision 22-1-2(25);

(3) The licensee or applicant for licensure is or has been engaged in the practice of psychology under a false or assumed name and has not registered that name pursuant to chapter 37-11, or is impersonating another practitioner of a like or different name;

(4) The licensee or applicant for licensure is using intoxicating liquors, narcotics or stimulants to such an extent as to impede the licensee or applicant from the performance of the licensee's or applicant's professional duties as a psychologist;

(5) The physical or mental condition of the licensee or applicant for licensure is determined to be such as to jeopardize or endanger those who seek the professional services of the licensee or applicant. By a majority vote of the entire board, the board may demand a physical or mental examination of a licensee or applicant for licensure. The failure to submit to the examination is immediate grounds for the suspension of the licensee's license or grounds for denial of a license to an applicant for licensure;

(6) The licensee or applicant for licensure has been found in violation of the code of ethics adopted by the board;

(7) The licensee has obtained or attempted to obtain a license, certificate or renewal thereof by bribery or fraudulent representation;

(8) The licensee knowingly made a false statement in connection with any application required by this chapter;

(9) The licensee lacks required training or fails to meet the continuing education requirements set by the board;

(10) The licensee knowingly made a false statement on any form promulgated pursuant to this chapter; or

(11) The licensee has violated any provision of this chapter or the rules promulgated by the board.
Source: SL 1976, ch 235, § 36; SDCL Supp, § 36-27-38; SL 1981, ch 281, § 29; SL 2008, ch 197, § 8.



§ 36-27A-29 Proceedings for suspension or revocation--Reissuance.

36-27A-29. Proceedings for suspension or revocation--Reissuance. The proceedings for suspension or revocation of a license may be initiated if the Board of Examiners of Psychologists has information that a licensee may be guilty of any misconduct listed in § 36-27A-28. All proceedings related to the revocation or suspension of a license shall conform to the procedure set forth in chapter 1-26.

Source: SL 1976, ch 235, § 37; SDCL Supp, § 36-27-38; SL 1981, ch 281, § 30; SL 1993, ch 297, § 5.



§ 36-27A-29.1 Special fee to pay for cost of disciplinary actions.

36-27A-29.1. Special fee to pay for cost of disciplinary actions. If payment of costs incurred in carrying out a license revocation or other disciplinary action prevents the Board of Examiners of Psychologists from meeting its other financial obligations, the board, upon the approval of a majority of its members, may assess each licensee a special fee to make up the deficit. The Board of Examiners of Psychologists shall set the special fee, not to exceed three hundred dollars a year, in rules promulgated pursuant to chapter 1-26. If the special fee is assessed, a licensee is ineligible to renew the license until the payment of the fee.

Source: SL 1993, ch 297, § 6; SL 2008, ch 191, § 65.



§ 36-27A-30 Majority vote required for suspension or revocation.

36-27A-30. Majority vote required for suspension or revocation. The decision of the board to suspend, revoke, or deny a license requires a majority vote of all the board members.

Source: SL 1976, ch 235, § 39; SDCL Supp, § 36-27-41; SL 1981, ch 281, § 31; SL 2008, ch 197, § 9.



§ 36-27A-31 Appeals from board action.

36-27A-31. Appeals from board action. Any person aggrieved by an act, ruling, or decision of the Board of Examiners of Psychologists may appeal pursuant to chapter 1-26.

Source: SL 1976, ch 235, § 40; SDCL Supp, § 36-27-44; SL 1981, ch 281, § 32.



§ 36-27A-32 Reinstatement of license--Procedure.

36-27A-32. Reinstatement of license--Procedure. Upon written application establishing compliance with existing licensing requirements and for reasons the Board of Examiners of Psychologists deems sufficient, the board for good cause shown, by majority vote, may, under the conditions it may impose, reinstate, or reissue a license to any person whose license has been suspended or revoked.

Source: SL 1976, ch 235, § 41; SDCL Supp, § 36-27-42; SL 1981, ch 281, § 33.



§ 36-27A-33 Enjoining or restraining violations.

36-27A-33. Enjoining or restraining violations. A person violating the provisions of this chapter may be enjoined from further violations by an action brought by the state's attorney of the county where the violations occurred or by action brought by any citizen in this state. The attorney general, the Board of Examiners of Psychologists or the state's attorney may apply to the circuit court for the county in which a violation of this chapter is alleged to have occurred for an order enjoining or restraining the commission or continuance of the acts.

Source: SL 1976, ch 235, § 42; SDCL Supp, § 36-27-48; SL 1981, ch 281, § 34.



§ 36-27A-34 Investigation and prosecution of violations.

36-27A-34. Investigation and prosecution of violations. The Board of Examiners of Psychologists shall investigate every alleged violation of this chapter. The board may employ special counsel, subject to approval, supervision, control, and direction by the attorney general, to assist in the prosecution of violations of this chapter, and to spend the necessary funds for that purpose.

Source: SL 1976, ch 235, § 43; SDCL Supp, § 36-27-46; SL 1981, ch 281, § 35.



§ 36-27A-34.1 Dismissal of frivolous or unfounded complaint--Complaint may be expunged from licensee's record.

36-27A-34.1. Dismissal of frivolous or unfounded complaint--Complaint may be expunged from licensee's record. If the board determines that any complaint was frivolous or clearly unfounded in fact, the board may dismiss the complaint and, by separate and unanimous vote of the board, may expunge such complaint from the record of the licensee.

Source: SL 1999, ch 198, § 1.



§ 36-27A-35 Record of licensees maintained--Certified copies as evidence--Fee for copies.

36-27A-35. Record of licensees maintained--Certified copies as evidence--Fee for copies. The Department of Social Services shall keep a record of the names of all persons licensed under this chapter, the license number of each, the date of each license and renewal, and other matters of record. A transcript of any record therein or a license that is entered therein, the name, license number, and date of granting or renewal of that license to a person charged with a violation of any of the provisions of this chapter, certified by the president and the secretary, shall all be admitted as evidence in any of the courts of the State of South Dakota. The original books, records, and papers of the Board of Examiners of Psychologists shall be kept at the office of the Department of Social Services and another copy shall be filed with the secretary. The secretary shall furnish to any person making application therefor, a copy of any record certified by him as secretary, upon payment of a fee to be established by the board in rules adopted pursuant to chapter 1-26.

Source: SL 1976, ch 235, § 44; SDCL Supp, § 36-27-31; SL 1981, ch 281, § 36; SL 2003, ch 272 (Ex. Ord. 03-1), § 45; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 36-27A-36 Compensation of board members.

36-27A-36. Compensation of board members. The Board of Examiners of Psychologists members shall be paid per diem and reimbursed expenses at a rate not to exceed the same rate as other state employees while engaged in their official duties.

Source: SL 1976, ch 235, § 45; SDCL Supp, § 36-27-15; SL 1981, ch 281, § 37.



§ 36-27A-37 Disposition of receipts by board--Special account--Appropriation--Limitation of expenses.

36-27A-37. Disposition of receipts by board--Special account--Appropriation--Limitation of expenses. All money coming into the custody of the Board of Examiners of Psychologists each calendar month shall be paid to the state treasurer on or before the tenth day of the next month. The state treasurer shall keep the money in a separate account for the South Dakota Board of Examiners of Psychologists. The money in that account is continuously appropriated to the board for administering and enforcing this chapter. The total expense incurred may not exceed the total money collected by the board under the provisions of this chapter.

Source: SL 1976, ch 235, § 46; SDCL Supp, § 36-27-16; SL 1981, ch 281, § 38.



§ 36-27A-38 Confidentiality of psychologist-patient relationship and communications.

36-27A-38. Confidentiality of psychologist-patient relationship and communications. The confidential relations and communications between a licensed psychologist and a person consulting him in his professional capacity are confidential. Nothing in this chapter may be construed as to require those privileged communications to be disclosed; nor may a psychologist's secretary, stenographer or clerk be examined without the consent of his employer concerning any fact, the knowledge of which he has acquired in such capacity.

Source: SL 1981, ch 281, § 39.



§ 36-27A-39 Immunity from liability of board members, agents and witnesses.

36-27A-39. Immunity from liability of board members, agents and witnesses. The members of the Board of Examiners of Psychologists, and those acting in the name of the board, when carrying out their duties under this chapter, and those testifying before the board in good faith, may not be held personally liable and the board may insure itself against liability.

Source: SL 1981, ch 281, § 40.



§ 36-27A-40 Limited liability of members of board or professional society for actions taken to maintain standards--Professional society defined--Official immunity unaffected.

36-27A-40. Limited liability of members of board or professional society for actions taken to maintain standards--Professional society defined--Official immunity unaffected. There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any member of a duly appointed committee of the Board of Examiners of Psychologists created pursuant to § 36-27A-3 or of a state professional society, comprised of psychologists licensed to practice their profession in the State of South Dakota, for any act or proceeding undertaken or performed within the scope of the functions of any such committee which is formed to maintain the duly established professional standards of the society or the requirements of law or peer review of insurance or other similar matters, if such committee member acts without malice, has made a reasonable effort to obtain the facts of the matter as to which he acts, and acts in a reasonable belief that the action taken by him is warranted by the facts known to him after such reasonable effort to obtain facts. "Professional society" includes organizations of psychologists having as members at least a majority of the eligible licensees in the state. The provisions of this section do not affect the official immunity of any officer or employee of a public corporation or of psychologists serving on a committee or board or other entity authorized by state or federal law.

Source: SL 1986, ch 419, § 1A.






Chapter 28 - Nursing Facility Administrators

§ 36-28-1 Definition of terms.

36-28-1. Definition of terms. Terms used in this chapter mean:

(1) "Board," the South Dakota Board of Nursing Facility Administrators;

(2) "Nursing facility," any institution or facility defined as such for licensing purposes under South Dakota law or pursuant to the rules for nursing facilities and homes for the aged by the State Department of Health, whether proprietary or nonprofit, including nursing facilities owned or administered by the federal or state government or an agency or political subdivision thereof;

(3) "Nursing facility administrator," a person who administers, manages, supervises, or is in general administrative charge of a nursing facility, whether the individual has an ownership interest in such facility and whether the function and duties are shared with one or more individuals. However, no person serving as a member of a nursing facility's board of directors is a nursing facility administrator unless the person is also serving in the requisite administration capacity as here defined; and

(4) "Administrator-in-training program," an internship completed under the supervision of a preceptor that meets the requirements established by the board pursuant to chapter 1-26.
Source: SL 1969, ch 113, § 1; SDCL Supp, § 34-12A-1; SL 2014, ch 186, § 1.



§ 36-28-2 Board--Appointment--Qualifications--Terms of members.

36-28-2. Board--Appointment--Qualifications--Terms of members. The board consists of five members. The members of the board shall be appointed by the Governor and shall include four members who are licensed nursing facility administrators who are actively practicing in South Dakota and one member of the general public who is not an administrator or employee of a nursing facility and who has no direct financial interest in a nursing facility. The terms of all members are to be three years. No member may serve more than three consecutive full terms. The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment. The appointment to an unexpired term is not considered a full term.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1969, ch 113, § 2; SDCL Supp, § 34-12A-2; SL 1971, ch 203; SL 1973, ch 221; SL 1986, ch 27, § 30; SL 2005, ch 199, § 67; SL 2012, ch 16, § 17; SL 2013, ch 176, § 11; SL 2014, ch 186, § 2.



§ 36-28-3 Vacancies on board--Removal of members.

36-28-3. Vacancies on board--Removal of members. Vacancies on the board shall be filled by the Governor for the balance of any unexpired term from persons qualified under the provisions of this chapter. Appointive members of the board may be removed by the Governor for cause after due notice and hearing.

Source: SL 1969, ch 113, § 3; SDCL Supp, § 34-12A-3.



§ 36-28-4 Officers of board--Rules--Terms--Services.

36-28-4. Officers of board--Rules--Terms--Services. The board shall annually elect from its membership a president, vice president, and secretary-treasurer, and shall adopt rules pursuant to chapter 1-26 to govern its proceedings. No officer may serve more than three consecutive one-year terms. The board may expend funds for administrative, consultant, and other necessary services for the board with the amount of the expenditures to be set by the board.

Source: SL 1969, ch 113, § 9; SDCL Supp, § 34-12A-4; revised pursuant to SL 1973, ch 23; SL 1986, ch 302, § 101; SL 2014, ch 186, § 3.



§ 36-28-4.1 Meetings--Quorum.

36-28-4.1. Meetings--Quorum. The board shall meet at least annually. A majority of the members constitute a quorum. A majority vote of those present constitutes a decision of the entire board.

Source: SL 2014, ch 186, § 4.



§ 36-28-5 Board continued within Department of Health--Records and reports.

36-28-5. Board continued within Department of Health--Records and reports. The Board of Nursing Facility Administrators shall continue within the Department of Health, and shall retain all its prescribed functions, including administrative functions. The board shall submit such records, information, and reports in the form and at such times as required by the secretary of health, except that the board shall report at least annually.

Source: SL 1973, ch 2, § 56 (s); SDCL Supp, § 34-12A-4.1; SL 2003, ch 272 (Ex. Ord. 03-1), § 40.



§ 36-28-5.1 Immunity of board, members, and agents.

36-28-5.1. Immunity of board, members, and agents. The board, its members, and its agents are immune from personal liability for actions taken in good faith in the discharge of the board's responsibilities, and the state shall hold the board, its members, and its agents harmless from all costs, damages, and attorney fees arising from claims and suits against them with respect to matters to which the immunity applies.

Source: SL 2014, ch 186, § 5.



§ 36-28-6 Unlicensed acting as administrator as misdemeanor.

36-28-6. Unlicensed acting as administrator as misdemeanor. It is a Class 1 misdemeanor for any person to act or serve in the capacity of a nursing facility administrator unless he is the holder of a license issued in accordance with the provisions of this chapter.

Source: SL 1969, ch 113, § 15; SDCL Supp, § 34-12A-5; SL 1977, ch 190, § 15.



§ 36-28-7 Injunction to prevent violation.

36-28-7. Injunction to prevent violation. The board may commence an action for an injunction for a violation of this chapter or regulation promulgated pursuant to this chapter.

Source: SDCL Supp, § 34-12A-5.1, created as new section to carry out directions to the Code Commission contained in SL 1972, ch 15, § 4; SL 2014, ch 186, § 6.



§ 36-28-8 Exemption from medical educational qualifications for applicants certified by church or religious denomination.

36-28-8. Exemption from medical educational qualifications for applicants certified by church or religious denomination. Notwithstanding the provisions of § 36-28-12, nothing in this chapter or the rules thereunder shall be construed to require an applicant for a license as a nursing facility administrator or a temporary license, who is certified by a recognized church or religious denomination which teaches reliance on spiritual means alone for healing as having been approved to administer institutions certified by such church or denomination for the care and treatment of the sick in accordance with its teachings, to demonstrate proficiency in any medical techniques or to meet any medical educational qualifications or medical standards not in accord with the remedial care and treatment provided in such institutions.

Source: SL 1969, ch 113, § 4; SDCL Supp, § 34-12A-6; SL 1986, ch 302, § 102.



§ 36-28-9 Adoption of rules by board for determining qualifications and competence of administrators--License holders deemed qualified.

36-28-9. Adoption of rules by board for determining qualifications and competence of administrators--License holders deemed qualified. The board shall adopt rules pursuant to chapter 1-26 to determine the qualifications and competence of any person to serve as an administrator of a nursing facility under the provisions of this chapter. The holder of a license under the provisions of this chapter may serve as the administrator of a nursing facility.

Source: SL 1969, ch 113, § 10; SDCL Supp, § 34-12A-8; SL 1996, ch 239, § 1; SL 2000, ch 199, § 1.



§ 36-28-10 Adoption of rules by board to develop, impose, and enforce licensing standards.

36-28-10. Adoption of rules by board to develop, impose, and enforce licensing standards. The board shall adopt rules pursuant to chapter 1-26 to develop, impose, and enforce standards which shall be met by persons in order to receive a license as a nursing facility administrator. The standards shall ensure that nursing facility administrators are persons who, by training and experience in the field of institutional administration, are qualified to serve as nursing facility administrators.

Source: SL 1969, ch 113, § 11 (1); SDCL Supp, § 34-12A-9; SL 1996, ch 239, § 2; SL 2000, ch 199, § 2.



§ 36-28-11 Examination and investigation techniques--Fees.

36-28-11. Examination and investigation techniques--Fees. The board may develop and apply appropriate techniques, including examination and investigation, for determining whether an individual meets the requirements of § 36-28-10. Examination and re-examination fees are nonrefundable and shall be fixed in rules promulgated by the board pursuant to chapter 1-26 and may not exceed two hundred dollars.

Source: SL 1969, ch 113, § 11 (2); SDCL Supp, § 34-12A-10; SL 1986, ch 302, § 103; SL 2014, ch 186, § 7.



§ 36-28-12 Age, character, training and examination requirements for administrator's license.

36-28-12. Age, character, training and examination requirements for administrator's license. The board may issue a license to a qualified person and may establish qualification criteria pursuant to chapter 1-26. No license may be issued to a person as a nursing facility administrator unless the applicant:

(1) Is at least eighteen years of age, of good moral character, and of sound physical and mental health;

(2) Has satisfactorily completed training prescribed by the board, which shall, by virtue of its content and administration, present sufficient knowledge of the needs properly to be served by nursing facilities, laws governing the operation of nursing facilities and the protection of the interests of the residents therein, and the elements of good nursing facility administration; and

(3) Has passed an examination approved by the board designed to test the applicant's knowledge and competence regarding the subject matter referred to in subdivision (2) of this section.
Source: SL 1969, ch 113, § 4; SDCL Supp, § 34-12A-11; SL 1986, ch 302, § 104; SL 2014, ch 186, § 8.



§ 36-28-12.1 Criminal background investigation of applicants for licensure and licensees under disciplinary investigation--Fees.

36-28-12.1. Criminal background investigation of applicants for licensure and licensees under disciplinary investigation--Fees. Each applicant for licensure as a nursing facility administrator in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the board shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the board all information obtained as a result of the criminal background check. This information shall be obtained prior to permanent licensure of the applicant. The board may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the board. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2012, ch 193, § 6.



§ 36-28-13 Emergency permit--Duration of permit--Rules--Fee.

36-28-13. Emergency permit--Duration of permit--Rules--Fee. The board may issue an emergency permit to practice as a nursing facility administrator for a period not to exceed one year to a qualified person filing a written application with the board. The board may adopt rules pursuant to chapter 1-26 regarding application procedures, renewal procedures, supervision, and the nonrefundable fee for an emergency permit which may not exceed four hundred dollars.

Source: SL 1969, ch 113, § 14; SDCL Supp, § 34-12A-13; SL 1986, ch 302, § 105; SL 1996, ch 239, § 3; SL 2014, ch 186, § 9.



§ 36-28-14 Issuance of license to license holder from another jurisdiction.

36-28-14. Issuance of license to license holder from another jurisdiction. The board may issue a nursing facility administrator license to any person who holds a current license as a nursing facility administrator or equivalent license from another jurisdiction, if the board finds that the standards for licensure in such other jurisdiction are at least substantially equivalent to those prevailing in this state and that the applicant is otherwise qualified. The board may adopt, by rules promulgated pursuant to chapter 1-26, minimum requirements for qualification and a nonrefundable fee for reciprocal licensure which may not exceed five hundred dollars.

Source: SL 1969, ch 113, § 13; SDCL Supp, § 34-12A-14; SL 1996, ch 239, § 4; SL 2014, ch 186, § 10.



§ 36-28-15 Initial fee for license.

36-28-15. Initial fee for license. Any person applying to be licensed as a nursing facility administrator shall pay a nonrefundable initial license fee in an amount set by rule promulgated by the board pursuant to chapter 1-26, which may not exceed five hundred dollars. The initial license fee shall be prorated to the next biennial renewal date according to rule promulgated by the board pursuant to chapter 1-26.

Source: SL 1969, ch 113, § 7; SDCL Supp, § 34-12A-15; SL 1986, ch 302, § 106; SL 2000, ch 199, § 3; SL 2008, ch 191, § 66; SL 2014, ch 186, § 11.



§ 36-28-16 Transfer of license not authorized--Period of validity of license.

36-28-16. Transfer of license not authorized--Period of validity of license. The board may license nursing facility administrators in accordance with this chapter and rules promulgated by the board pursuant to chapter 1-26. A nursing facility administrator license is not transferable and is valid until surrendered for cancellation or suspended or revoked for violation of this chapter or any rule promulgated pursuant to this chapter. A nursing facility administrator license that is not renewed by December thirty-first of even-numbered years expires and is no longer valid.

Source: SL 1969, ch 113, § 6; SDCL Supp, § 34-12A-16; revised pursuant to SL 1972, ch 15, § 4; SL 1986, ch 302, § 107; SL 2014, ch 186, § 12.



§ 36-28-17 Repealed.

36-28-17. Repealed by SL 2014, ch 186, § 13.



§ 36-28-18 Expiration and renewal of license--Fee.

36-28-18. Expiration and renewal of license--Fee. Each nursing facility administrator license expires on December thirty-first of even-numbered years and is renewable biennially thereafter upon application to the board and payment of a renewal fee set in rule promulgated by the board pursuant to chapter 1-26. The renewal fee may not exceed five hundred dollars.

Source: SL 1969, ch 113, § 7; SDCL Supp, § 34-12A-18; SL 1986, ch 302, § 108; SL 1991, ch 315; SL 2000, ch 199, § 4; SL 2008, ch 191, § 67; SL 2014, ch 186, § 14.



§ 36-28-18.1 Duplicate licenses.

36-28-18.1. Duplicate licenses. The board may issue a duplicate license and may promulgate rules pursuant to chapter 1-26 and set a fee, which may not exceed one hundred dollars.

Source: SL 1986, ch 302, § 109; SL 2000, ch 199, § 5; SL 2008, ch 191, § 68; SL 2014, ch 186, § 15.



§ 36-28-18.2 Application for inactive status--Reactivation--Fee.

36-28-18.2. Application for inactive status--Reactivation--Fee. A licensed nursing facility administrator may file for inactive status and pay a fee of not more than three hundred dollars. The administrator may reactivate the license within five years of the date of inactivation by completing an application, paying the required fee, completing the continuing education requirement, passing the state examination, and fulfilling other requirements as determined by the length of inactive status, as prescribed by the board in rules promulgated pursuant to chapter 1-26.

Source: SL 2000, ch 199, § 8; SL 2014, ch 186, § 16.



§ 36-28-19 to 36-28-21. Repealed.

36-28-19 to 36-28-21. Repealed by SL 2014, ch 186, §§ 17 to 19.



§ 36-28-21.1 Promulgation of rules.

36-28-21.1. Promulgation of rules. The board may promulgate rules pursuant to chapter 1-26 to establish continuing education requirements for renewal of a license.

Source: SL 1986, ch 302, § 110; SL 2014, ch 186, § 20.



§ 36-28-22 Repealed.

36-28-22. Repealed by SL 2014, ch 186, § 21.



§ 36-28-23 Action by board for license violation--Revocation or suspension of license.

36-28-23. Action by board for license violation--Revocation or suspension of license. The board may investigate and take appropriate action if it comes to the attention of the board that a licensee may have violated a provision of this chapter or a rule promulgated pursuant to this chapter. The board may revoke or suspend a license of any licensee violating any provision of this chapter and any rule promulgated pursuant to this chapter.

Source: SL 1969, ch 113, § 11 (5); SDCL Supp, § 34-12A-23; revised pursuant to SL 1972, ch 15, § 3; SL 2014, ch 186, § 22.



§ 36-28-24 Repealed.

36-28-24. Repealed by SL 2014, ch 186, § 23.



§ 36-28-25 Disposition of fees.

36-28-25. Disposition of fees. Any fee collected under the provisions of this chapter shall be paid to the board, who shall keep the fee in a fund, which may be used and expended by the board to pay the compensation and travel expenses, pursuant to § 3-9-2, of members and employees of the board and other expenses necessary for the board to administer and carry out the provisions of this chapter.

Source: SL 1969, ch 113, § 8; SDCL Supp, § 34-12A-25; SL 1986, ch 27, § 31; SL 2014, ch 186, § 24.



§ 36-28-26 , 36-28-27. Repealed.

36-28-26, 36-28-27. Repealed by SL 2014, ch 186, §§ 25, 26.



§ 36-28-28 Severability of provisions.

36-28-28. Severability of provisions. If any provisions of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect the other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1969, ch 113, § 18; SDCL Supp, § 34-12A-28.






Chapter 29 - Athletic Trainers

§ 36-29-1 Definitions.

36-29-1. Definitions. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Athletic trainer," a person with specific qualifications as set forth in § 36-29-3, whose responsibility is the prevention, evaluation, emergency care, treatment, and reconditioning of athletic injuries under the direction of the team or treating physician. The athletic trainer may use cryotherapy, which includes cold packs, ice packs, cold water immersion, and spray coolants; thermotherapy, which includes topical analgesics, moist hot packs, heating pads, infrared lamp, and paraffin bath; hydrotherapy, which includes whirlpool; and therapeutic exercise common to athletic training which includes stretching and those exercises needed to maintain condition; in accordance with a physician's written protocol. Any rehabilitative procedures recommended by a physician for the rehabilitation of athletic injuries which have been referred and all other physical modalities may be administered only following the prescription of the team or referring physician;

(2) "Board," the Board of Medical and Osteopathic Examiners as created by chapter 36-4.
Source: SL 1984, ch 255, § 1.



§ 36-29-2 Unlicensed practice as misdemeanor--Exemptions.

36-29-2. Unlicensed practice as misdemeanor--Exemptions. It is a Class 2 misdemeanor for any person to practice or attempt to practice any of the activities of an athletic trainer without first obtaining a license pursuant to this chapter. Nothing in this chapter may be construed to prevent any person from serving as a student trainer, teacher-trainer, coach, or similar position, if that service is not primarily for compensation.

Source: SL 1984, ch 255, § 2.



§ 36-29-3 Qualifications for license--Issuance.

36-29-3. Qualifications for license--Issuance. The Board of Medical and Osteopathic Examiners shall issue an athletic trainer license to any applicant who:

(1) Has a baccalaureate degree and has met the athletic training course requirements of a college or university approved by the board; and

(2) Has passed an examination approved by the board.
Source: SL 1984, ch 255, § 3; SL 2005, ch 204, § 1.



§ 36-29-3.1 Temporary permit--Requirements--Restrictions.

36-29-3.1. Temporary permit--Requirements--Restrictions. The board may grant a temporary permit to any applicant who has completed the education requirements of this chapter. Any applicant granted a temporary permit shall practice as an athletic trainer only under the supervision or oversight of a licensed physician, a licensed physical therapist, or a licensed athletic trainer. The temporary permit is valid for one hundred eighty days.

Source: SL 1998, ch 238, § 1.



§ 36-29-4 Practice of medicine not authorized--Licensees exempt.

36-29-4. Practice of medicine not authorized--Licensees exempt. Nothing in this chapter may be construed to authorize the practice of medicine by any person. The provisions of this chapter do not apply to any person licensed pursuant to chapters 36-4 to 36-10, inclusive, while practicing pursuant to that license.

Source: SL 1984, ch 255, § 4.



§ 36-29-5 Exemptions from examination.

36-29-5. Exemptions from examination. An applicant is exempt from the examination required by this chapter if:

(1) He satisfies the Board of Medical and Osteopathic Examiners that he is licensed or registered under the laws of a state or territory of the United States that imposes substantially the same requirements as those imposed by this chapter; and

(2) Pursuant to the laws of that state or territory, he has taken and passed an examination similar to that for which exemption is sought; and

(3) He has been certified by any national athletic trainer's organization to which the board has extended reciprocity.
Source: SL 1984, ch 255, § 5.



§ 36-29-6 Fees for determination of applicant's fitness.

36-29-6. Fees for determination of applicant's fitness. The Board of Medical and Osteopathic Examiners shall, pursuant to chapter 1-26, set the fees to be paid by an applicant to determine his fitness to receive a license to practice athletic training. The fees may not exceed one hundred dollars.

Source: SL 1984, ch 255, § 6.



§ 36-29-7 Physical examination of applicant--Grounds for requiring--Cost--Denial of license.

36-29-7. Physical examination of applicant--Grounds for requiring--Cost--Denial of license. If a majority of the board members have reason to suspect that the physical or mental health of any applicant will jeopardize or endanger those who seek assistance from him, the Board of Medical and Osteopathic Examiners shall require the applicant to have a physical examination by a medical examiner selected by the board. The board shall pay the cost of the examination. If the medical examiner confirms that the person's physical or mental health will jeopardize or endanger those who seek relief from the applicant, the board may deny the application for a license until the applicant furnishes satisfactory proof of being physically and mentally competent to practice athletic training.

Source: SL 1984, ch 255, § 7.



§ 36-29-8 Athletic training committee appointed--Duties--Qualifications, terms, and meetings of members--Vacancies.

36-29-8. Athletic training committee appointed--Duties--Qualifications, terms, and meetings of members--Vacancies. The board shall appoint an athletic training committee composed of three residents of this state who are licensed to practice athletic training in the state. This committee shall meet at least annually or as deemed necessary to conduct business. The committee shall assist the Board of Medical and Osteopathic Examiners in conducting exams and shall assist the board in all matters pertaining to the licensure, practice and discipline of those licensed to practice athletic training in this state and the establishment of rules pertaining to athletic training. Each person appointed to the committee after the initial members shall serve for a period of three years. No committee member may be appointed to more than three consecutive full terms. If a vacancy arises due to death, retirement, or removal from the state, the vacancy shall be filled in the same manner as an original appointment. The member shall serve the remainder of the unexpired term. The appointment to an unexpired term is not considered a full term.

Source: SL 1984, ch 255, § 8; SL 2005, ch 199, § 68; SL 2005, ch 204, § 2.



§ 36-29-9 Frequency of examinations--Place.

36-29-9. Frequency of examinations--Place. The Board of Medical and Osteopathic Examiners shall hold at least one examination each year and may hold additional examinations from time to time at places designated by the board.

Source: SL 1984, ch 255, § 9.



§ 36-29-10 Reexaminations.

36-29-10. Reexaminations. Any applicant failing to pass the examination provided by this chapter may, within one year, be reexamined upon payment of an additional fee to be set by the Board of Medical and Osteopathic Examiners. Two reexaminations shall exhaust the privilege under the original application.

Source: SL 1984, ch 255, § 10.



§ 36-29-11 Expiration of license--Renewal--Fee.

36-29-11. Expiration of license--Renewal--Fee. Any license issued by the Board of Medical and Osteopathic Examiners shall expire on the first day of July of the first year following its issuance. A license may be renewed every year upon the payment of a fee set by the board, by rule promulgated pursuant to chapter 1-26. The fee may not exceed fifty dollars.

Source: SL 1984, ch 255, § 11; SL 2008, ch 191, § 69.



§ 36-29-12 Display of license.

36-29-12. Display of license. Each athletic trainer licensee shall be conspicuously displayed at the place of practice of the licensee within thirty days after issuance of the license.

Source: SL 1984, ch 255, § 12.



§ 36-29-13 Publication of list of licensees.

36-29-13. Publication of list of licensees. The Board of Medical and Osteopathic Examiners shall annually publish a list of names and addresses of all licensed athletic trainers.

Source: SL 1984, ch 255, § 13.



§ 36-29-14 Continuing education requirements--Waiver.

36-29-14. Continuing education requirements--Waiver. Continuity education shall be prescribed pursuant to chapter 1-26 by the Board of Medical and Osteopathic Examiners as a further requirement for renewal of any license. In no instance may the board require a greater number of hours of annual continuing education study than are available within the state and are approved by the board. The board may waive the continuing education requirement in case of certified illness or undue hardship.

Source: SL 1984, ch 255, § 14.



§ 36-29-15 Forfeiture of license by failure to renew--Restoration--Limitation--Continuing education.

36-29-15. Forfeiture of license by failure to renew--Restoration--Limitation--Continuing education. Failure of a licensee to renew a license on or before the first day of July of the year of expiration constitutes a forfeiture of the license. Any person who has forfeited a license under this chapter may have it restored by making written application and by payment of the renewal fee for the current term. However, late renewal of a license may not be granted more than five years after its expiration. The board may establish, pursuant to § 36-29-14, additional continuing education requirements for late license renewals.

Source: SL 1984, ch 255, § 15; SL 2005, ch 204, § 3.



§ 36-29-16 Repealed.

36-29-16. Repealed by SL 2005, ch 204, § 4.



§ 36-29-17 Rules and regulations--Practice standards.

36-29-17. Rules and regulations--Practice standards. The Board of Medical and Osteopathic Examiners may adopt rules and regulations that set standards for professional practice for licensed athletic trainers and other rules and regulations as may be reasonably necessary for the administration of this chapter and to carry out its purpose. All rules and regulations made by the board pursuant to this chapter shall be adopted and amended in accordance with the provisions of chapter 1-26.

Source: SL 1984, ch 255, § 17.



§ 36-29-18 Grounds for revocation, suspension, or cancellation of license.

36-29-18. Grounds for revocation, suspension, or cancellation of license. The license of an athletic trainer may be revoked, suspended, or canceled upon any one of these grounds:

(1) The licensee is guilty of fraud in the practice of athletic training or fraud or deceit in the licensee's admission to the practice of athletic training;

(2) The licensee has been convicted of a felony during the past five years. The conviction of a felony is the conviction of any offense, which if committed within the State of South Dakota would constitute a felony under its laws;

(3) The licensee is engaged in the practice of athletic training under a false or assumed name and has not registered that name pursuant to chapter 37-11, or is impersonating another practitioner of a like or different name;

(4) The licensee is addicted to the habitual use of intoxicating liquors, narcotics, or stimulants to the extent as to incapacitate the licensee from the performance of the licensee's professional duties;

(5) The physical or mental condition of the licensee is determined by a medical examiner to be such as to jeopardize or endanger those who seek relief from the licensee. A majority of the Board of Medical and Osteopathic Examiners may demand an examination of the licensee by a competent medical examiner selected by the board at the board's expense. If the licensee fails to submit to the examination, this constitutes immediate grounds for suspension of the licensee's license;

(6) The licensee obtains or attempts to obtain a license, certificate, or renewal thereof by bribery or fraudulent representation;

(7) The licensee receives direct compensation from individuals or third party payees for services rendered. However, a licensee may receive compensation from any entity sponsoring an athletic event for athletic training services provided to athletes participating in the event. For the purposes of this subdivision, direct compensation is compensation other than that received by the employing institution or athletic organization;

(8) The licensee makes a false statement in connection with any application under this chapter;

(9) The licensee makes a false statement on any form prescribed by the board pursuant to this chapter or the rules promulgated by the board pursuant to this chapter;

(10) The licensee conducts continued treatment and rehabilitation procedures on individuals other than those associated with the employing institution or athletic organization; or

(11) The licensee has violated any provision of this chapter or the rules promulgated pursuant to this chapter.
Source: SL 1984, ch 255, § 18; SL 2009, ch 193, § 1.



§ 36-29-19 Initiation of proceedings to cancel, suspend, or revoke license.

36-29-19. Initiation of proceedings to cancel, suspend, or revoke license. The proceedings for cancellation, revocation, or suspension of a license may be initiated when the Board of Medical and Osteopathic Examiners has written information that any person may have been guilty of any misconduct pursuant to § 36-29-18 or is guilty of incompetence or unprofessional or dishonorable conduct.

Source: SL 1984, ch 255, § 19; SL 2005, ch 199, § 69.



§ 36-29-20 Majority of board required to cancel, suspend, revoke, or reissue license.

36-29-20. Majority of board required to cancel, suspend, revoke, or reissue license. All proceedings relative to the cancellation, revocation, or suspension of a license, or relative to reissuing a license which has been canceled, revoked, or suspended shall only be held when a majority of the members of the Board of Medical and Osteopathic Examiners are present at the hearings. The decision of the board to suspend, revoke, or cancel a license requires a majority vote of all the board members.

Source: SL 1984, ch 255, § 20.



§ 36-29-21 Procedure to cancel, suspend, or revoke license.

36-29-21. Procedure to cancel, suspend, or revoke license. All proceedings relative to the cancellation, revocation, or suspension of a license shall conform to the procedure set forth in chapter 1-26.

Source: SL 1984, ch 255, § 21.



§ 36-29-22 Appeal from board action concerning refusal, cancellation, suspension, or revocation of license.

36-29-22. Appeal from board action concerning refusal, cancellation, suspension, or revocation of license. Any party feeling aggrieved by any acts, rulings, or decisions of the Board of Medical and Osteopathic Examiners relating to refusal to grant or to cancellation, revocation, or suspension of a license may appeal pursuant to chapter 1-26.

Source: SL 1984, ch 255, § 22.



§ 36-29-23 Reinstatement or reissuance of license canceled, suspended or revoked.

36-29-23. Reinstatement or reissuance of license canceled, suspended or revoked. Upon written application establishing compliance with existing licensing requirements and for reasons the Board of Medical and Osteopathic Examiners deems sufficient, the board, for good cause shown, by majority vote, may, under the conditions it may impose, reinstate or reissue a license to any person whose license has been canceled, suspended, or revoked. Upon suspension of a license, the board may provide for automatic reinstatement thereof after a specified fixed period of time.

Source: SL 1984, ch 255, § 23.



§ 36-29-24 Records of licensees maintained--Certified transcript as evidence--Copies furnished--Fee.

36-29-24. Records of licensees maintained--Certified transcript as evidence--Copies furnished--Fee. The secretary of the Board of Medical and Osteopathic Examiners shall keep a record book in which are entered the names of all persons to whom licenses have been granted under this chapter, the license number of each, and the date of granting the license and its renewal and other matters of record. This book is a book of records, and a transcript of any record therein or a license that is not entered therein, the name and license number of the date of granting the license to a person charged with a violation of any of the provisions of this chapter, certified under the hand of the secretary, and the seal of the board, shall be admitted as evidence in any of the courts of this state. The original books, records, and papers of the board shall be kept at the office of the secretary of the board. The secretary shall furnish any person making an application a copy of any requested record, certified by him as secretary, upon payment of a fee of twenty-five cents per page.

Source: SL 1984, ch 255, § 24.



§ 36-29-25 Enforcement duties of board.

36-29-25. Enforcement duties of board. In addition to the duties set forth elsewhere in this chapter, the Board of Medical and Osteopathic Examiners shall:

(1) Recommend prosecutions for violations of this chapter to the appropriate state's attorneys; and

(2) Recommend to the attorney general the bringing of civil actions to seek injunctions and other relief for violations of this chapter.
Source: SL 1984, ch 255, § 25.



§ 36-29-26 Investigation and report of violations.

36-29-26. Investigation and report of violations. The Board of Medical and Osteopathic Examiners shall investigate every supposed violation of this chapter and report the same to the proper law enforcement officials wherein the violation is committed.

Source: SL 1984, ch 255, § 26.



§ 36-29-27 Injunction against violation--Alternate to criminal prosecution.

36-29-27. Injunction against violation--Alternate to criminal prosecution. Any person violating the provisions of this chapter may be enjoined from further violations by a suit brought by the state's attorney of the county wherein the violations occurred or suit may be brought by any citizen of this state. An action for injunction is an alternate to criminal proceedings, and the commencement of one proceeding by the Board of Medical and Osteopathic Examiners constitutes an election.

Source: SL 1984, ch 255, § 27.



§ 36-29-28 Violation as misdemeanor.

36-29-28. Violation as misdemeanor. Any person who violates any of the provisions of this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1984, ch 255, § 28.



§ 36-29-29 Expenses of board limited.

36-29-29. Expenses of board limited. The total expense incurred by the Board of Medical and Osteopathic Examiners may not exceed the total money collected by the board under the provisions of this chapter.

Source: SL 1984, ch 255, § 29.



§ 36-29-30 Practicing athletic trainers--Qualifications for license--Limitation on application.

36-29-30. Practicing athletic trainers--Qualifications for license--Limitation on application. Any person actively engaged as an athletic trainer in the state on July 1, 1984, shall be issued a license if he submits proof of experience and credentials during the previous twelve months satisfactory to the initial athletic training advisory committee of this board, has a baccalaureate degree and if he pays the license fee required by this chapter. For the purpose of this section a person is actively engaged as an athletic trainer if he is employed as an athletic trainer by an educational institution for the duration of the institution's year or performs the duties of an athletic trainer as a major responsibility of his employment by a professional athletic organization or other athletic organization for the length of the athletic organization's season or meets equivalent criteria as determined by the board. No application for licensure under this section may be permitted after July 1, 1985.

Source: SL 1984, ch 255, § 30.






Chapter 30 - Polygraph Examiners

§ 36-30-1 Definitions.

36-30-1. Definitions. Terms as used in this chapter and § 23-3-35 mean:

(1) "Polygraph," an instrument which records permanently and simultaneously a subject's cardiovascular and respiratory patterns or other physiological changes pertinent to the detection of deception;

(2) "Polygraph examiner," a person who uses a polygraph to test or question individuals for the purpose of detecting deception.
Source: SL 1984, ch 174, § 2.



§ 36-30-2 License required--Violation as misdemeanor.

36-30-2. License required--Violation as misdemeanor. No person may question individuals using a polygraph for the purpose of detecting deception unless the person is a licensed polygraph examiner. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 174, § 3.



§ 36-30-3 Qualifications for license--Application--Fee.

36-30-3. Qualifications for license--Application--Fee. A person may receive a license as a polygraph examiner, which is valid for three years if the person:

(1) Establishes that he or she is a person of good moral character;

(2) Has satisfactorily completed at least six weeks of study in the use of a polygraph in detection of deception or establishes that he or she is an experienced and competent polygraph examiner based upon work experience; and

(3) Submits an application to the Office of the Attorney General along with a nonrefundable seventy-five dollar license fee.
Source: SL 1984, ch 174, § 4; SL 2006, ch 201, § 1.






Chapter 31 - Occupational Therapists

§ 36-31-1 Definition of terms.

36-31-1. Definition of terms. Terms used in this chapter mean:

(1) "Association," the South Dakota Occupational Therapy Association;

(2) "Board of examiners," the South Dakota State Board of Medical and Osteopathic Examiners;

(3) "Occupational therapists," any person licensed to practice occupational therapy as defined in this chapter and whose license is in good standing;

(4) "Occupational therapy," the evaluation, planning and implementation of a program of purposeful activities to develop or maintain adaptive skills necessary to achieve the maximal physical and mental functioning of the individual in his or her daily pursuits. The practice of occupational therapy includes consultation, evaluation, and treatment of individuals whose abilities to cope with the tasks of living are threatened or impaired by developmental deficits, the aging process, learning disabilities, poverty and cultural differences, physical injury or disease, psychological and social disabilities, or anticipated dysfunction. Occupational therapy services include such treatment techniques as task-oriented activities to prevent or correct physical or emotional deficits or to minimize the disabling effect of these deficits in the life of the individual; such evaluation techniques as assessment of sensory integration and motor abilities, assessment of development of self-care and feeding, activities and capacity for independence, assessment of the physical capacity for prevocational and work tasks, assessment of play and leisure performance, and appraisal of living areas for the handicapped; physical agent modalities limited to the upper extremities to enhance physical functional performance, if certified in accordance with § 36-31-6; and specific occupational therapy techniques such as activities of daily living skills, designing, fabricating, or applying selected orthotic devices or selecting adaptive equipment, sensory integration and motor activities, the use of specifically designed manual and creative activities, specific exercises to enhance functional performance, and treatment techniques for physical capabilities for work activities. Such techniques are applied in the treatment of individual patients or clients, in groups, or through social systems;

(5) "Occupational therapy aide," any person who assists in the practice of occupational therapy under the direct supervision of an occupational therapist or occupational therapy assistant;

(6) "Occupational therapy assistant," any person licensed to assist in the practice of occupational therapy, under the supervision of or with the consultation of a licensed occupational therapist and whose license is in good standing;

(7) "Occupational therapy committee," the committee provided for in this chapter;

(8) "Physical agent modalities," modalities that produce a biophysiological response through the use of light, water, temperature, sound, or electricity, or mechanical devices. Physical agent modalities include:

(a) Superficial thermal agents such as hydrotherapy/whirlpool, cryotherapy (cold packs/ice), fluidotherapy, hot packs, paraffin, water, infrared, and other commercially available superficial heating and cooling technologies;

(b) Deep thermal agents such as therapeutic ultrasound, phonophoresis, and other commercially available technologies;

(c) Electrotherapeutic agents such as biofeedback, neuromuscular electrical stimulation, functional electrical stimulation, transcutaneous electrical nerve stimulation, electrical stimulation for tissue repair, high-voltage galvanic stimulation, and iontophoresis and other commercially available technologies;

(d) Mechanical devices such as vasopneumatic devices and CPM (continuous passive motion).



§ 36-31-2 Occupational therapy committee appointed--Terms--Qualifications--Vacancies.

36-31-2. Occupational therapy committee appointed--Terms--Qualifications--Vacancies. The board shall appoint an occupational therapy committee composed of three registered occupational therapists or two registered occupational therapists and one certified occupational therapy assistant. The committee shall assist the Board of Examiners in approving qualifications of persons applying for a license to practice occupational therapy in South Dakota, or the promulgation of rules pertaining to occupational therapy, including guidelines for continuing competency. The committee shall meet a minimum of two times per year. All persons appointed to the board after the first members shall serve for a period of three years. No member may serve more than three consecutive full terms. Each person nominated to serve on such committee shall have the following qualifications:

(1) The person shall be a resident of South Dakota;

(2) The person shall be licensed to practice occupational therapy in South Dakota; and

(3) The person shall have practiced occupational therapy a minimum of three years.

If any vacancy arises on the committee, the vacancy shall be filled in the same manner as original appointments. The member shall serve the remainder of the unexpired term. The appointment to an unexpired term is not considered a full term.

Source: SL 1986, ch 323, § 2; SL 2005, ch 199, § 70.



§ 36-31-3 Practice or representation as occupational therapist by unlicensed person as misdemeanor.

36-31-3. Practice or representation as occupational therapist by unlicensed person as misdemeanor. It is a Class 2 misdemeanor for any person to practice occupational therapy or represent himself as an occupational therapist or use in connection with his name the words or letters "OTR"; "OTR/L"; "Occupational Therapist, Registered"; "Occupational Therapist, Registered/Licensed"; "Certified Occupational Therapy Assistant"; "COTA"; "COTA/L"; "Certified Occupational Therapy Assistant/Licensed"; or any other letters, words or insignia indicating or implying that he is an occupational therapist or occupational therapy assistant, or as being able to practice occupational therapy, or to render occupational therapy services in this state unless he is licensed under the provisions of this chapter.

Source: SL 1986, ch 323, § 3.



§ 36-31-4 Certain activities not proscribed or restricted.

36-31-4. Certain activities not proscribed or restricted. Nothing in this chapter may be construed as preventing or restricting the practice, services or activities of:

(1) Any person licensed in this state by any other law from engaging in the profession or occupation for which he is licensed; or

(2) Any person employed as an occupational therapist or occupational therapy assistant by the government of the United States or any agency of it, if such person provides occupational therapy solely under the direction or control of the organization by which he is employed; or

(3) Any person pursuing a supervised course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program, if the person is designated by a title which clearly indicates his status as a student or trainee; or

(4) Any person fulfilling the supervised fieldwork experience requirements of subdivision 36-31-6 (4), if the experience constitutes a part of the experience necessary to meet the requirement of that section; or

(5) Any person employed as an occupational therapy aide; or

(6) Any person performing occupational therapy services in the state if these services are performed for no more than ten days in a calendar year in association with an occupational therapist licensed under this chapter, if:

(a) The person is licensed under the law of another state which has licensure requirements at least as stringent as the requirements of this chapter, or

(b) The person meets the requirements for certification as an occupational therapist, registered or a certified occupational therapy assistant, established by the American occupational therapy association; or

(7) Any person when providing therapy as related services as defined in a student's individualized educational plan, the therapy shall not be an activity which supplants or duplicates the educational instruction program provided by the teaching profession.
Source: SL 1986, ch 323, § 4.



§ 36-31-5 Limited permit--Duration--Renewal.

36-31-5. Limited permit--Duration--Renewal. The board may grant a limited permit to any person who has completed the education and experience requirements of this chapter. This permit allows the person to practice occupational therapy under the supervision of or in consultation with a licensed occupational therapist. This permit is valid until the person is issued a license under § 36-31-10, or until the results of the examination taken by the person are available to the board. If the person fails the examination, the permit expires.

Source: SL 1986, ch 323; SL 2004, ch 251, § 1.



§ 36-31-6 Application for licensure--Requirements.

36-31-6. Application for licensure--Requirements. Any applicant applying for a license as an occupational therapist or as an occupational therapy assistant shall file a written application provided by the board, showing to the satisfaction of the board that he meets the following requirements:

(1) Residence: Applicant need not be a resident of this state;

(2) Character: Applicant shall be of good moral character;

(3) Education: Applicant shall present evidence satisfactory to the board of having successfully completed the academic requirements of an educational program in occupational therapy recognized by the board:

(a) The occupational therapy educational program shall be accredited by the committee on allied health education and accreditation/American Medical Association in collaboration with the American Occupational Therapy Association;

(b) The occupational therapy assistant educational program shall be approved by the American Occupational Therapy Association.

(4) Experience: Applicant shall submit to the board evidence of having successfully completed a period of supervised fieldwork experience arranged by the recognized educational institution where he met the academic requirements or by the nationally recognized professional association:

(a) For an occupational therapist, a minimum of six months of supervised fieldwork experience is required;

(b) For an occupational therapy assistant, a minimum of two months of supervised fieldwork experience is required.

(5) Examination: An applicant for licensure as an occupational therapist or as an occupational therapy assistant shall pass an examination approved by the board upon recommendation by the occupational therapy committee;

(6) Certification: In order to apply physical agent modalities as defined in § 36-3-1, an occupational therapist or occupational therapist assistant shall be qualified pursuant to this subdivision, as follows:

(a) Has successfully completed twenty-five hours of American Occupational Therapy Association or American Physical Therapy Association approved education covering physical agent modalities and completed a supervised mentorship to include five case studies on each class of modality to be incorporated into patient care;

(b) Is certified as a hand therapist by the Hand Therapy Certification commission or other equivalent entity recognized by the board; or

(c) Has completed education during a basic occupational therapy educational program that included demonstration of competencies on each class of the physical agent modalities.

A supervising therapist or mentor may be a physical therapist, a certified hand therapist, or an occupational therapist who has completed a supervised mentorship and has five years of clinical experience utilizing each class of physical agent modalities; or an occupational therapist who has graduated from an occupational therapy program whose curriculum includes physical agent modality education.
Source: SL 1986, ch 323, § 6; SL 2005, ch 205, § 2.



§ 36-31-7 Waiver of education requirements.

36-31-7. Waiver of education requirements. The education requirements of subsection 36-31-6(3)(a) are waived if the applicant:

(1) Has practiced as an occupational therapy assistant for four years;

(2) Has completed the requirements of subsection 36-31-6(4)(a) before January 1, 1988; and

(3) Has passed the examination for occupational therapists.
Source: SL 1986, ch 323, § 7.



§ 36-31-8 Additional waiver provisions.

36-31-8. Additional waiver provisions. The board shall grant a license to any person certified prior to July 1, 1986, as an occupational therapist, registered or a certified occupational therapy assistant by the American occupational therapy association. The board may waive the examination, education or experience requirements and grant a license to any person certified by the American Occupational Therapy Association after July 1, 1986 if the board determines the requirements for such certification are equivalent to the requirements for licensure in this chapter. The board may waive the examination, education or experience requirements and grant a license to any applicant who shall present proof of current licensure as an occupational therapist or occupational therapy assistant in another state, the District of Columbia, or territory of the United States which requires standards for licensure considered by the board to be equivalent to the requirements for licensure of this chapter.

Source: SL 1986, ch 323, § 8.



§ 36-31-9 Requirements for foreign-trained occupational therapists or assistants.

36-31-9. Requirements for foreign-trained occupational therapists or assistants. Any foreign-trained occupational therapist or occupational therapy assistant shall satisfy the examination requirements of subdivision 36-31-6(5). The board shall require foreign-trained applicants to furnish proof of good moral character and completion of educational and supervised fieldwork requirements substantially equal to those contained in § 36-31-6 before taking the examination.

Source: SL 1986, ch 323, § 9.



§ 36-31-10 Issuance of license upon payment of fee.

36-31-10. Issuance of license upon payment of fee. The board shall issue a license to any person who meets the requirements of this chapter upon payment of the prescribed license fee.

Source: SL 1986, ch 323, § 10.



§ 36-31-11 Expiration of license--Renewal--Fee--Restoration of forfeited license--Time limit--Continuing competency requirements.

36-31-11. Expiration of license--Renewal--Fee--Restoration of forfeited license--Time limit--Continuing competency requirements. Any license issued by the board, pursuant to the provisions of this chapter, shall expire on the first day of January of the year next succeeding the issuance thereof. A license may be renewed upon the payment of a fee to be fixed annually by the board. Failure of a licensee to renew his license on or before the first day of March of each year, constitutes a forfeiture of such license. However, any person who has forfeited his license under this chapter may have it restored to him by making written application thereof and by payment of the annual renewal fee for the current year and late renewal fee. Late renewal of a license may not be granted more than five years after its expiration. The board may establish, pursuant to chapter 1-26, additional requirements for license renewal which provide evidence of continuing competency.

Source: SL 1986, ch 323, § 11.



§ 36-31-12 Fees.

36-31-12. Fees. The board shall prescribe and promulgate the following fees by rule pursuant to chapter 1-26:

(1) Initial license fee;

(2) Renewal of license fee;

(3) Late renewal fee; and

(4) Limited permit fee.

These fees shall be sufficient to cover the activities and responsibilities of the board but may not exceed the sum of fifty dollars.

Source: SL 1986, ch 323, § 12; SL 2008, ch 191, § 70.



§ 36-31-13 Promulgation of rules.

36-31-13. Promulgation of rules. The board may promulgate rules pertaining to licensure, fees, discipline, supervision, and continuing competency for licensed occupational therapists and licensed occupational therapy assistants. All rules made by the board pursuant to this chapter shall be adopted and amended in accordance with the provisions of chapter 1-26.

Source: SL 1986, ch 323, § 13; SL 1996, ch 233.



§ 36-31-14 Grounds for revocation, suspension, or cancellation of license.

36-31-14. Grounds for revocation, suspension, or cancellation of license. The license of an occupational therapist or occupational therapy assistant may be revoked, suspended, or canceled upon any one of these grounds:

(1) The licensee is guilty of fraud in the practice of occupational therapy or fraud or deceit in his admission to the practice of occupational therapy; or

(2) The licensee has been convicted of a felony during the past five years. The conviction of a felony is the conviction of any offense, which if committed within the State of South Dakota would constitute a felony under its laws; or

(3) The licensee is engaged in the practice of occupational therapy under a false or assumed name and has not registered that name pursuant to chapter 37-11, or is impersonating another practitioner of a like or different name; or

(4) The licensee is determined by a medical examiner to be addicted to the habitual use of intoxicating liquors, narcotics, or stimulants to the extent that it incapacitates him from the performance of his professional duties; or

(5) The physical or mental condition of the licensee is determined by a medical examiner to be such as to jeopardize or endanger those who seek treatment from the licensee. A majority of the board may demand an examination of the licensee by a competent medical examiner selected by the board at the board's expense. If the licensee fails to submit to the examination, this constitutes immediate grounds for suspension of the licensee's license; or

(6) Obtaining or attempting to obtain a license, certificate, or renewal thereof by bribery or fraudulent representation; or

(7) Being guilty of unprofessional conduct as defined by the rules established by the board, or violating the code of ethics adopted and published by the board; or

(8) Making a false statement in connection with any application under this chapter; or

(9) Making a false statement on any form promulgated by the board in accordance with this chapter or the rules adopted by the board; or

(10) The licensee has violated any provisions of this chapter or the rules promulgated hereunder.
Source: SL 1986, ch 323, § 14.



§ 36-31-15 Initiation of license cancellation, revocation, or suspension proceedings.

36-31-15. Initiation of license cancellation, revocation, or suspension proceedings. A proceeding for cancellation, revocation, or suspension of a license may be initiated if the board has written information that any person may have been guilty of any misconduct pursuant to § 36-31-14, or is guilty of incompetence or unprofessional or dishonorable conduct.

Source: SL 1986, ch 323, § 15; SL 2005, ch 199, § 71.



§ 36-31-16 Majority of board members to be present at license cancellation, revocation, suspension, or reissuance proceedings--When majority vote required.

36-31-16. Majority of board members to be present at license cancellation, revocation, suspension, or reissuance proceedings--When majority vote required. Any proceeding relative to the cancellation, revocation, or suspension of a license, or relative to reissuing a license which has been canceled, revoked, or suspended shall only be held when a majority of the members of the board are present at the hearings. The decision of the board to suspend, revoke, or cancel a license requires a majority vote of all the board members.

Source: SL 1986, ch 323, § 16.



§ 36-31-17 Applicability of chapter 1-26.

36-31-17. Applicability of chapter 1-26. Any proceeding relative to the cancellation, revocation, or suspension of a license shall conform to the procedure set forth in chapter 1-26.

Source: SL 1986, ch 323, § 17.



§ 36-31-18 Appeal from decision of board.

36-31-18. Appeal from decision of board. Any party feeling aggrieved by any acts, rulings or decisions of the board relating to refusal to grant or to cancellation, revocation, or suspension of a license may appeal pursuant to chapter 1-26.

Source: SL 1986, ch 323, § 18.



§ 36-31-19 When license may be reissued or reinstated--Provision for automatic reinstatement.

36-31-19. When license may be reissued or reinstated--Provision for automatic reinstatement. Upon written application establishing compliance with existing licensing requirements and for reasons the board deems sufficient, the board, for good cause shown, by majority vote, may, under the conditions it may impose, reinstate or reissue a license to any person whose license has been cancelled, suspended, or revoked. Upon suspension of a license, the board may provide for automatic reinstatement thereof after a specified fixed period of time.

Source: SL 1986, ch 323, § 19.



§ 36-31-20 Maintenance of record book--Admissibility of records and licenses in evidence--Copies of records to be furnished on request--Fee.

36-31-20. Maintenance of record book--Admissibility of records and licenses in evidence--Copies of records to be furnished on request--Fee. The secretary of the board shall keep a record book in which are entered the names of all persons to whom licenses have been granted under this chapter, the license number of each, and the date of granting the license and its renewal and other matters of record. This book is a book of records, and a transcript of any record therein or a license that is not entered therein, the name and license number of the date of granting the license to a person charged with a violation of any of the provisions of this chapter, certified under the hand of the secretary, and the seal of the board, shall be admitted as evidence in any of the courts of this state. The original books, records, and papers of the board shall be kept at the office of the secretary of the board. The secretary shall furnish any person making an application a copy of any requested record, certified by him as secretary, upon payment of a fee of twenty-five cents per page.

Source: SL 1986, ch 323, § 20.



§ 36-31-21 Additional duties of board--Criminal prosecutions--Civil actions.

36-31-21. Additional duties of board--Criminal prosecutions--Civil actions. In addition to the duties set forth elsewhere in this chapter, the board shall:

(1) Recommend prosecutions for violations of this chapter to the appropriate state's attorneys; and

(2) Recommend to the attorney general the bringing of civil actions to seek injunctions and other relief for violations of this chapter.
Source: SL 1986, ch 323, § 21.



§ 36-31-22 Investigation and report of violations.

36-31-22. Investigation and report of violations. The board shall investigate every supposed violation of this chapter and report the same to the proper law enforcement officials wherein the violation is committed.

Source: SL 1986, ch 323, § 22.



§ 36-31-23 Action for injunction--Injunction as alternative to criminal proceedings--Election.

36-31-23. Action for injunction--Injunction as alternative to criminal proceedings--Election. Any person violating the provisions of this chapter may be enjoined from further violations by a suit brought by the state's attorney of the county wherein the violations occurred or suit may be brought by any citizen of this state. An action for injunction is an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1986, ch 323, § 23.



§ 36-31-24 Violation of chapter as misdemeanor.

36-31-24. Violation of chapter as misdemeanor. Any person who violates any provision of this chapter is, upon conviction, guilty of a Class 2 misdemeanor.

Source: SL 1986, ch 323, § 24.



§ 36-31-25 Limit on board expenditures.

36-31-25. Limit on board expenditures. The total expense incurred by the Board of Medical and Osteopathic Examiners may not exceed the total money collected by the board under the provisions of this chapter.

Source: SL 1986, ch 323, § 25.






Chapter 32 - Professional Counselors

§ 36-32-1 Definition of terms.

36-32-1. Definition of terms. Terms as used in this chapter mean:

(1) "Board," the Board of Examiners for Counselors and Marriage and Family Therapists established under this chapter;

(2) "Counseling treatment interventions," the application of cognitive, affective, behavioral, and systemic counseling strategies which include principles of development, wellness, and pathology implemented in the context of a professional counseling relationship;

(3) "Doctorate or master's degree in counseling," completion of study following a bachelor's degree in a clearly identified counseling program which stands as a recognizable organizational entity within an accredited institution of higher learning and which includes participation in a supervised practicum and internship in counseling;

(4) "Postgraduate," following completion of study for a master's or doctoral degree;

(5) "Practice of professional counseling," application of mental health, psychological, and human development principles in order to:

(a) Facilitate human development and adjustment throughout the life span;

(b) Prevent, diagnose, and treat mental, emotional, or behavioral disorders and associated distresses which interfere with mental health;

(c) Conduct assessments and diagnoses for the purpose of establishing treatment goals and objectives; and

(d) Plan, implement, and evaluate treatment plans using counseling treatment interventions;

(6) "Supervised internship," an actual on-the-job- experience in professional counseling under the supervision of an on-site supervisor who is a licensed professional counselor or related mental health professional or who is eligible to be licensed;

(7) "Supervised practicum," the providing of counseling to any bona fide client or group seeking services from a counselor. This supervised practicum shall be under the direction of a qualified graduate faculty member and includes critiquing of counseling, either observed or recorded on audio or video tape.
Source: SL 1990, ch 313, § 1; SL 1998, ch 239, § 1; SL 2007, ch 221, § 1; SL 2008, ch 198, § 1.



§ 36-32-2 Board of Examiners for Counselors and Marriage and Family Therapists--Appointment and qualifications of members.

36-32-2. Board of Examiners for Counselors and Marriage and Family Therapists--Appointment and qualifications of members. The Board of Examiners for Counselors and Marriage and Family Therapists, consists of nine members, three of whom shall be lay members, one of whom shall be a counselor educator, and five of whom shall be professionals actively engaged in professional counseling or marriage and family therapy and broadly representing a cross section of the licensed disciplines governed by this board. The Governor shall appoint all of the members.

Source: SL 1990, ch 313, § 2; SL 1998, ch 239, § 2; SL 2005, ch 199, § 72; SL 2008, ch 198, § 2; SL 2011, ch 186, § 1.



§ 36-32-3 Eligibility for appointment.

36-32-3. Eligibility for appointment. In order to be eligible for appointment to the board as a professional member, a person shall be licensed pursuant to this chapter or chapter 36-33.

Source: SL 1990, ch 313, § 3; SL 2005, ch 199, § 73.



§ 36-32-4 Length of term--Number of terms.

36-32-4. Length of term--Number of terms. Appointments to the board shall be for terms of three years and begin on October thirty-first. The appointee's term shall expire on October thirtieth in the third year of appointment. No member of the board may serve for more than three successive full terms. Appointment to an unexpired term is not considered a full term.

Source: SL 1990, ch 313, § 4; SL 2005, ch 199, § 74; SL 2012, ch 16, § 5.



§ 36-32-5 Removal by governor--Vacancy.

36-32-5. Removal by governor--Vacancy. The Governor may remove a member of the board for cause. In the event of a vacancy on the board caused by death of a member, resignation, removal from the state, or for any other reason, the Governor shall appoint a new member to serve out the unexpired term.

Source: SL 1990, ch 313, § 5.



§ 36-32-6 Election of officers.

36-32-6. Election of officers. The board shall annually elect a president and a vice-president from its members. The board shall meet at least once a year at a place and time determined by the president of the board. The president and vice-president of the board shall be included in the blanket bond on officials pursuant to § 3-5-5.1.

Source: SL 1990, ch 313, § 6; SL 1998, ch 239, § 3.



§ 36-32-7 Compensation--Office personnel.

36-32-7. Compensation--Office personnel. The board members shall receive per diem set pursuant to § 4-7-10.4 and expenses at the same rate as other state employees while actually engaged in official duties. The board may either hire, in accordance with chapter 3-6A, office personnel or may enter into a contractual agreement to carry on its official duties.

Source: SL 1990, ch 313, § 7; SL 1991, ch 316, § 1.



§ 36-32-8 Board within Department of Social Services.

36-32-8. Board within Department of Social Services. The board shall be within the Department of Social Services and the board shall exercise all its prescribed functions, including administrative functions. The board shall submit such records, information and reports in the form and at such times as required by the secretary of social services, and the board shall also report annually.

Source: SL 1990, ch 313, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 44; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 36-32-9 Unlicensed practice as a misdemeanor.

36-32-9. Unlicensed practice as a misdemeanor. It is a Class 2 misdemeanor for any person to engage in the practice, or attempt to practice, professional counseling as defined in subdivision 36-32-1(5) and collect a fee for the service without a license issued pursuant to this chapter.

Source: SL 1990, ch 313, § 9; SL 1998, ch 239, § 4; SL 2007, ch 221, § 2.



§ 36-32-10 Use of certain titles by unlicensed persons prohibited.

36-32-10. Use of certain titles by unlicensed persons prohibited. No person may represent himself or herself as a counselor by using the titles "licensed professional counselor," "licensed counselor" or "licensed professional counselor--mental health" unless licensed under this chapter.

Source: SL 1990, ch 313, § 10; SL 1998, ch 239, § 5.



§ 36-32-11 Repealed.

36-32-11. Repealed by SL 2008, ch 199, § 1.



§ 36-32-12 Inapplicability of chapter to certain activities and services.

36-32-12. Inapplicability of chapter to certain activities and services. This chapter does not apply to the activities and services of a person practicing professional counseling as defined in subdivision 36-32-1(5) as part of that person's duties as a:

(1) Professional licensed or certified under this title acting in a manner consistent with state law regarding the scope of practice;

(2) Person employed by a school, college, university, or other institution of higher learning;

(3) Person employed by a federal, state, county, or local governmental institution or agency while performing those duties for which the person was employed by such institution, agency, or facility;

(4) Person who is employed by a licensed health care facility, an accredited prevention or treatment facility, a community support provider, a nonprofit mental health center, or a licensed or registered child welfare agency;

(5) Member of the clergy while acting in a ministerial capacity if the activity is within the scope of performance of regular or specialized duties;

(6) Post-graduate supervised trainee who has an approved plan of supervision on file with the board;

(7) Mental health practitioner who has a minimum of a master's degree in counseling or a related mental health field with a plan of supervision and original transcripts on file with the board before July 1, 2008; or

(8) Students enrolled in recognized programs of study leading to counseling degrees may practice only under the direct supervision of a counselor educator or counselor licensed under this chapter.
Source: SL 1990, ch 313, § 12; SL 1998, ch 239, § 6; SL 2007, ch 221, § 3; SL 2009, ch 138, § 9.



§ 36-32-13 Application requirements.

36-32-13. Application requirements. An applicant for a license as a licensed professional counselor shall file an application, and an application fee with the board on a form and in the manner prescribed by the board. The board shall issue a license as a licensed professional counselor to an applicant who pays a license fee and furnishes satisfactory evidence of the following to the board:

(1) The applicant is at least nineteen years of age;

(2) The applicant is of good moral character;

(3) The applicant resides in the State of South Dakota, or is granted an exemption to residency by the board, pursuant to § 36-32-16;

(4) The applicant is not in violation of any of the provisions of this chapter and the rules adopted pursuant to this chapter;

(5) The applicant has received a doctorate or master's degree in counseling including a supervised counseling internship, which consists of at least forty-eight semester credit hours, which are from an accredited institution of higher learning. The board shall use the standards of nationally recognized professional counseling associations as guides in establishing the standards for counselor licensure;

(6) The applicant has two thousand hours of supervised full-time experience in professional counseling acceptable to the board, all of which shall be obtained subsequent to the granting of the master's degree; and

(7) The applicant demonstrates competence in professional counseling by passing an examination, written, oral or situational, or all three, as the board may prescribe by rule promulgated pursuant to chapter 1-26.
Source: SL 1990, ch 313, § 13; SL 1998, ch 240, § 1.



§ 36-32-13.1 , 36-32-13.2. Repealed.

36-32-13.1, 36-32-13.2. Repealed by SL 2014, ch 187, § 1, 2.



§ 36-32-14 , 36-32-15. Repealed.

36-32-14, 36-32-15. Repealed by SL 1998, ch 240, §§ 2, 3.



§ 36-32-16 Reciprocity.

36-32-16. Reciprocity. Upon payment of the fee as may be promulgated by the board, the board may grant a license to any person who, at the time of application, is licensed under the laws of a state or territory of the United States that imposes substantially the same requirements as this chapter.

Source: SL 1990, ch 313, § 16.



§ 36-32-17 Examination of applicant's physical or mental health.

36-32-17. Examination of applicant's physical or mental health. If the board members suspect that the physical or mental health of any applicant is such as to jeopardize or endanger those who seek assistance from him, the board shall require the applicant to be examined by a competent examiner selected by the board. The board shall pay the cost of such examination. If the medical examiner confirms that the person's physical or mental health is such as to jeopardize or endanger those who seek relief from the applicant, the board may deny the application for a license until the applicant furnishes satisfactory proof of being physically and mentally competent and sound to practice counseling.

Source: SL 1990, ch 313, § 17.



§ 36-32-18 Licensure examination.

36-32-18. Licensure examination. The board shall require an examination for licensure as a professional counselor or a professional counselor-mental health.

Source: SL 1990, ch 313, § 18; SL 2014, ch 187, § 3.



§ 36-32-19 Reexamination.

36-32-19. Reexamination. Any applicant failing to pass the examination for licensure is entitled to two reexaminations under the plan of supervision filed with the board.

Source: SL 1990, ch 313, § 19; SL 2008, ch 191, § 71; SL 2014, ch 187, § 4.



§ 36-32-19.1 Repealed.

36-32-19.1. Repealed by SL 2014, ch 187, § 5.



§ 36-32-20 Renewal of license--Fee.

36-32-20. Renewal of license--Fee. Any license issued by the board requires renewal by the last day of December of each year in the manner and upon the payment of a fee, not to exceed one hundred dollars, established by the board by rules promulgated pursuant to chapter 1-26. Any licensee failing to renew a license prior to January first may be required to pay a late fee, not to exceed one hundred dollars, as prescribed in rules promulgated by the board. Any license not renewed by July first is inactive.

Source: SL 1990, ch 313, § 20; SL 1998, ch 240, § 4; SL 2003, ch 210, § 1; SL 2008, ch 191, § 73.



§ 36-32-21 Display of license.

36-32-21. Display of license. Each counseling license shall be conspicuously displayed at the place of practice of the licensee within thirty days after issuance of such license.

Source: SL 1990, ch 313, § 21.



§ 36-32-22 Board to furnish list of licensees.

36-32-22. Board to furnish list of licensees. The board shall annually furnish upon payment of a fee set by the board by rules promulgated pursuant to chapter 1-26, a list of the names and addresses of all persons licensed under this chapter who are:

(1) Licensed professional counselors; and

(2) Licensed professional counselors--mental health.
Source: SL 1990, ch 313, § 22; SL 1998, ch 240, § 5.



§ 36-32-23 Continuing education for license renewal.

36-32-23. Continuing education for license renewal. Attendance at postgraduate work as may be required by the board by rules promulgated pursuant to chapter 1-26 is a further requirement for renewal of any license. In no instance may the board require a greater number of hours of annual continuing education study than are available at courses approved by the board and held within the state. The board may waive the continuing education requirement in case of certified illness or undue hardship.

Source: SL 1990, ch 313, § 23.



§ 36-32-24 Restoring inactive license to active status.

36-32-24. Restoring inactive license to active status. Any licensed professional counselor or licensed professional counselor --mental health who allows the license to become inactive may, within two years of the failure to renew, be returned to active status by paying the renewal fee for the current year, along with any applicable late fees. However, no inactive license may be restored unless the applicant meets all continuing education requirements.

Source: SL 1990, ch 313, § 24; SL 1998, ch 240, § 6; SL 2003, ch 210, § 2.



§ 36-32-25 Regaining license inactive for two or more years.

36-32-25. Regaining license inactive for two or more years. Any licensee desiring to regain licensure after allowing a license to be inactive for two or more consecutive years, shall take the examination as prescribed for an applicant to become a licensee and comply with all the provisions applicable to any applicant for licensure.

Source: SL 1990, ch 313, § 25; SL 1998, ch 240, § 7.



§ 36-32-26 Promulgation of rules.

36-32-26. Promulgation of rules. The board may promulgate rules pursuant to chapter 1-26 to set standards for professional practice and establish procedures and fees for applications, licensure, license renewal, reciprocal license, duplicate license, eligibility, continuing education, supervision, examination for licensed professional counselors and licensed professional counselors--mental health.

Source: SL 1990, ch 313, § 26; SL 1998, ch 240, § 8; SL 2008, ch 191, § 74.



§ 36-32-27 Privileged information--Exceptions.

36-32-27. Privileged information--Exceptions. No licensed professional counselor or licensed professional counselor--mental health or a counselor's employee may disclose any information the counselor may have acquired from persons consulting the counselor in a professional capacity that was necessary to enable the counselor to render services in a professional capacity to those persons except:

(1) With the written consent of the person or, in the case of death or disability, of the person's own personal representative, other person authorized to sue, or the beneficiary of an insurance policy on the person's life, health, or physical condition;

(2) That a licensed professional counselor or licensed professional counselor--mental health is not required to treat as confidential a communication that reveals the contemplation or the commission of a crime or a harmful act;

(3) If the person is a minor under the laws of this state and the information acquired by the licensed professional counselor or licensed professional counselor--mental health indicated that the minor was the victim or subject of a crime, the licensed professional counselor or licensed professional--mental health may be required to testify fully in any examination, trial, or other proceeding in which the commission of such a crime is the subject of inquiry;

(4) If the person waives the privilege by bringing charges against the licensed professional counselor or licensed professional counselor--mental health.
Source: SL 1990, ch 313, § 27; SL 1998, ch 240, § 9.



§ 36-32-28 Inspection of counseling establishments.

36-32-28. Inspection of counseling establishments. The board may, from time to time, examine and inspect all private counseling establishments in the state. The board or its employees may enter and inspect any private counseling establishment at any time when the establishment is open for the transaction of business.

Source: SL 1990, ch 313, § 28.



§ 36-32-29 Grounds for revocation of license.

36-32-29. Grounds for revocation of license. The license of a licensed professional counselor, licensed counselor, or licensed professional counselor--mental health may be revoked, suspended, or canceled upon any of the following grounds:

(1) The licensee is guilty of fraud in the practice of counseling or fraud or deceit in the licensee's admission to the practice of counseling;

(2) The licensee has been convicted during the past five years of a felony. The conviction of a felony means the conviction of any offense which, if committed within the State of South Dakota, would constitute a felony;

(3) The licensee is engaged in the practice of counseling under a false or assumed name and has not registered that name pursuant to chapter 37-11, or is impersonating another practitioner of a like or different name;

(4) The licensee is addicted to the habitual use of intoxicating liquors, narcotics or stimulants to such an extent as to incapacitate the licensee from the performance of the licensee's professional duties;

(5) The physical or mental condition of the licensee is determined by a competent medical examiner to be such as to jeopardize or endanger those who seek relief from the licensee. A majority of the board may demand an examination of the licensee by a competent medical examiner selected by the board at the board's expense. If the licensee fails to submit to the examination, this constitutes immediate grounds for suspension of the licensee's license;

(6) Obtaining or attempting to obtain a license, certificate, or renewal thereof by bribery or fraudulent representation;

(7) Knowingly making a false statement in connection with any application under this chapter;

(8) Knowingly making a false statement on any form promulgated by the board in accordance with this chapter or the rules promulgated pursuant to this chapter;

(9) The licensee has violated any provision of this chapter or the rules promulgated pursuant to this chapter; and

(10) The licensee has been found to be in violation of the ethical standards of the American Counseling Association.
Source: SL 1990, ch 313, § 29; SL 1994, ch 310; SL 1998, ch 240, § 10.



§ 36-32-30 Initiating revocation proceedings.

36-32-30. Initiating revocation proceedings. The proceedings for cancellation, revocation, or suspension of a license may be initiated when the board has information that any person may have been guilty of any misconduct as provided in § 36-32-29 or is guilty of gross incompetence or unprofessional or dishonorable conduct.

Source: SL 1990, ch 313, § 30.



§ 36-32-31 Majority of board required at revocation proceedings--Voting.

36-32-31. Majority of board required at revocation proceedings--Voting. All proceedings relative to the cancellation, revocation, or suspension of a license, or relative to reissuing a license which has been canceled, revoked, or suspended shall only be held when a majority of the members of the board are present at such hearings. The decision of the Board of Examiners to suspend, revoke, or cancel a license requires a majority vote of all the board members.

Source: SL 1990, ch 313, § 31.



§ 36-32-32 Conformity of revocation proceedings.

36-32-32. Conformity of revocation proceedings. All proceedings relative to the cancellation, revocation, or suspension of a license shall otherwise conform to the procedure set forth in chapter 1-26.

Source: SL 1990, ch 313, § 32.



§ 36-32-33 Appeal by aggrieved party.

36-32-33. Appeal by aggrieved party. Any party feeling aggrieved by any acts, rulings, or decisions of the board relating to refusal to grant or to cancellation, revocation, or suspension of a license shall have the right to appeal pursuant to chapter 1-26.

Source: SL 1990, ch 313, § 33.



§ 36-32-34 Reinstatement of license.

36-32-34. Reinstatement of license. Upon written application establishing compliance with existing licensing requirements and for reasons the board deems sufficient, the board, for good cause shown, by majority vote, may, under such conditions as it may impose, reinstate, or reissue a license to any person whose license has been canceled, suspended, or revoked. However, upon suspension of a license, the board in such order may provide for automatic reinstatement thereof after a fixed period of time as provided in the order.

Source: SL 1990, ch 313, § 34.



§ 36-32-35 Repealed.

36-32-35. Repealed by SL 1998, ch 240, § 11.



§ 36-32-36 Additional duties of board.

36-32-36. Additional duties of board. In addition to the duties set forth elsewhere in this chapter, the board shall:

(1) Recommend prosecutions for violations of this chapter to the appropriate state's attorneys; and

(2) Recommend to the attorney general the bringing of civil actions to seek injunctions and other relief against violations of this chapter.
Source: SL 1990, ch 313, § 36.



§ 36-32-37 Violations reported to law enforcement officials--Prosecution of violations.

36-32-37. Violations reported to law enforcement officials--Prosecution of violations. The board shall investigate and report every supposed violation of this chapter to the proper law enforcement officials in the county where the violation was committed. The board may employ special counsel subject to the supervision, control and direction of the attorney general, to assist in the prosecution of violations of this chapter and to expend the necessary funds for such purpose.

Source: SL 1990, ch 313, § 37.



§ 36-32-38 Action for injunction.

36-32-38. Action for injunction. Any person violating the provisions of this chapter may be enjoined from further violations at the suit of the state's attorney of the county where the violations occurred or suit may be brought by any citizen of this state. An action for injunction shall be an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1990, ch 313, § 38.



§ 36-32-39 Board funds in state treasury account--Moneys appropriated.

36-32-39. Board funds in state treasury account--Moneys appropriated. All moneys coming into the custody of the board, including license fees, renewal fees, reciprocity fees, penalty fees, and any other payments, shall be deposited by the board to the state treasurer weekly, or as prescribed by the state treasurer. The state treasurer shall credit the moneys to the Board of Examiners for Counselors and Marriage and Family Therapists account in the state treasury, which account is hereby created. The moneys in the Board of Examiners for Counselors and Marriage and Family Therapists account are hereby continuously appropriated to the board for the purpose of paying the expense of administering and enforcing the provisions of this chapter. Such expenditures shall only be paid on warrants drawn by the state auditor and approved by the board or one of its officers. However, the total expense incurred may not exceed the total moneys collected by the board under the provisions of this chapter. The board, for the purposes of this chapter, may accept grants, gifts, or contributions.

Source: SL 1990, ch 313, § 39; SL 1991, ch 316, § 2; SL 2008, ch 198, § 3.



§ 36-32-40 Mental health counseling.

36-32-40. Mental health counseling. For the purposes of §§ 36-32-41 to 36-32-43, inclusive, the practice of mental health counseling includes diagnosis and treatment of mental illness or mental and emotional disorders; individual, group, and marriage and family counseling, and psychotherapy; assessment; crisis intervention; counseling and consulting to facilitate normal growth and development; psychoeducational techniques aimed at the prevention of mental and emotional disorders; consultations to individuals, couples, families, groups, organizations, and communities; and clinical research.

Source: SL 1995, ch 226, § 1.



§ 36-32-41 Application for licensure as professional counselor-mental health--LPC-MH designation.

36-32-41. Application for licensure as professional counselor-mental health--LPC-MH designation. A licensed professional counselor may apply to the board for licensure as a licensed professional counselor-mental health (LPC-MH). No person may use the designation LPC-MH unless the person is licensed pursuant to §§ 36-32-41 to 36-32-43, inclusive.

Source: SL 1995, ch 226, § 2; SL 2014, ch 187, § 6.



§ 36-32-42 Requirements for LPC-MH licensure.

36-32-42. Requirements for LPC-MH licensure. The board shall license an applicant as a LPC-MH if the applicant fulfills the following requirements:

(1) Obtains licensure under this chapter as a licensed professional counselor;

(2) Completes a master's, specialist, or doctoral degree with an emphasis in mental health counseling from a counseling program approved by the Council for Accreditation of Counseling and Related Educational Programs as listed in the Directory of Accredited Programs, July 1991, or an equivalent program as demonstrated by studies in the following areas:

(a) The general principles and practices of etiology, diagnosis, treatment, and prevention of mental and emotional disorders and dysfunctional behavior, and the general principles and practices for the promotion of optimal mental health;

(b) The specific models and methods for assessing mental status and the identification of mental illness or abnormal, deviant, or psychopathologic behavior by obtaining appropriate behavioral data using a variety of techniques, including nonprojective personality assessments and achievement, aptitude, and intelligence testing, and translating findings into the Diagnostic and Statistical Manual categories, as adopted by the board by rules promulgated pursuant to chapter 1-26;

(c) The specific theories of psychotherapy for initiating, maintaining, and terminating therapy with a mentally and emotionally impaired client or a client with disabilities in a variety of settings using a variety of modalities, including crisis intervention, brief, intermediate, and long-term modalities;

(d) The basic classification, indications, and contraindications of the commonly prescribed psychopharmacological medications for the purpose of identifying the effects and side effects of prescribed psychotropic medications;

(e) The guidelines for conducting an intake interview and mental health history for planning and managing of client caseload; and

(f) The specific concepts and ideas related to mental health education, outreach, prevention, and mental health promotion;

(3) Completes two years of clinical experience and supervision under a licensed mental health professional after receiving a master's degree. The supervising mental health professional must hold the highest level of licensure within that supervisor's profession. Clinical experience must consist of two thousand hours of direct client contact in a clinical setting. Supervision must consist of one hundred hours of direct supervision, at least fifty hours of which shall be face-to-face. The balance may be face-to-face or by telephone conferencing or interactive video conferencing. However, any telephone conferencing or interactive video conferencing must be secure such that reasonable precautions have been taken to ensure that the conference will not be intercepted or listened to by unauthorized persons; and

(4) Passes an examination approved by the board for the purpose of assessing an applicant's knowledge in the content areas of mental health counseling.
Source: SL 1995, ch 226, § 3; SL 2004, ch 252, § 1; SL 2014, ch 187, § 7.



§ 36-32-43 Promulgation of rules regarding standards for professional counselor-mental health licensure.

36-32-43. Promulgation of rules regarding standards for professional counselor-mental health licensure. The board shall promulgate rules pursuant to chapter 1-26 regarding standards for professional practice, licensing, eligibility, continuing education, ethical standards, supervision, and examination of an applicant for and a holder of licensure as a licensed professional counselor-mental health. The board shall set fees pursuant to chapter 1-26 of not more than one hundred fifty dollars for examination, not more than seventy-five dollars for initial licensure, and not more than seventy-five dollars for annual renewal of licensure.

Source: SL 1995, ch 226, § 4; SL 2014, ch 187, § 8.



§ 36-32-44 Supervision received and clinical experience accumulated for professional counselor licensure applied to professional counselor-mental health licensure.

36-32-44. Supervision received and clinical experience accumulated for professional counselor licensure applied to professional counselor-mental health licensure. Supervision received in pursuit of licensure as a licensed professional counselor, if the supervising mental health professional holds the highest level of licensure within that supervisor's profession, and clinical experience consisting of direct client contact in a clinical setting accumulated in pursuit of licensure as a licensed professional counselor, may be applied to fulfill the licensing requirements of a licensed professional counselor--mental health. No more than fifty hours of such supervision and no more than one thousand hours of such clinical experience may be applied to the licensing requirements of a licensed professional counselor--mental health.

Source: SL 2004, ch 252, § 2; SL 2014, ch 187, § 9.



§ 36-32-45 Repealed.

36-32-45. Repealed by SL 2014, ch 187, § 10.






Chapter 33 - Marriage And Family Therapists

§ 36-33-1 Marriage and family therapy defined.

36-33-1. Marriage and family therapy defined. The practice of marriage and family therapy is the rendering of professional marriage and family therapy services to individuals, family groups, and marital pairs, singly or in groups, whether the services are offered directly to the general public or through organizations, either public or private, for a fee, monetary or otherwise. Marriage and family therapy includes the diagnosis and treatment, through application of systemic theory and technique, of nervous and mental disorders, whether cognitive, affective, or behavioral, within the context of marriage and family systems.

Source: SL 1995, ch 227, § 1.



§ 36-33-2 Board defined.

36-33-2. Board defined. For purposes of this chapter, board means Board of Examiners for Counselors and Marriage and Family Therapists as established in chapter 36-32.

Source: SL 1995, ch 227, § 2; SL 2008, ch 198, § 4.



§ 36-33-3 Repealed.

36-33-3. Repealed by SL 2005, ch 199, § 75.



§ 36-33-4 Practice without license a misdemeanor.

36-33-4. Practice without license a misdemeanor. It is a Class 2 misdemeanor for any person to engage in the practice of, or attempt to practice, marriage and family therapy as a licensed marriage and family therapist without a license issued pursuant to the provisions of this chapter.

Source: SL 1995, ch 227, § 4.



§ 36-33-5 Unauthorized use of title of marriage and family therapist.

36-33-5. Unauthorized use of title of marriage and family therapist. Except as specifically provided in §§ 36-33-7 and 36-33-8, no person who is not licensed under this chapter may use a title or description such as marital or marriage therapist or any other name or description denoting that the person is a marriage and family therapist. For the purposes of this chapter, to use a title or description means to hold oneself out to the public as having a particular status by means of stating on signs, mailboxes, address plates, stationery, announcements, calling cards, or other instruments of professional identification.

Source: SL 1995, ch 227, § 5.



§ 36-33-6 Advertisement by unlicensed person prohibited.

36-33-6. Advertisement by unlicensed person prohibited. Except as specifically provided in §§ 36-33-7 and 36-33-8, no person who is not licensed under this chapter may advertise the performance of marriage and family therapy or services. For the purposes of this section, advertise means issuing or causing to be distributed any card, sign, or device to any person, or causing or allowing any sign or marking on or in any building or structure, or in any newspaper, magazine, or directory, or on radio or television, or by any other means designed to secure public attention.

Source: SL 1995, ch 227, § 6.



§ 36-33-7 Persons exempted from chapter.

36-33-7. Persons exempted from chapter. Any of the following persons are exempt from the requirements of this chapter:

(1) A person practicing marriage and family therapy as part of that person's duties as an employee of:

(a) A recognized educational institution, or a federal, state, county, or local governmental institution or agency while performing those duties for which the person was employed by such institution, agency, or facility; or

(b) An organization which is nonprofit and which meets community needs while performing those duties for which the person was employed by such an agency;

(2) A person who is a marriage and family therapy intern or person preparing for the practice of marriage and family therapy under qualified supervision in a training institution or facility or supervisory arrangement recognized and approved by the board, if the person is designated by a title such as marriage therapy intern, family therapy intern, or some other title clearly indicating such training status.
Source: SL 1995, ch 227, § 7.



§ 36-33-8 Performance of, and advertising of, marriage and family therapy by other qualified professional.

36-33-8. Performance of, and advertising of, marriage and family therapy by other qualified professional. Nothing in this chapter may be construed to prevent any other qualified professional, including a clinical social worker, psychiatric nurse, professional counselor, clinical and counseling psychologist, physician, attorney-at-law, or member of the clergy, from performing or advertising the performance of marriage and family therapy consistent with the accepted standards of that person's profession. However, no such person may use a title or description stating or implying that the person is licensed to practice marriage and family therapy pursuant to this chapter.

Source: SL 1995, ch 227, § 8.



§ 36-33-9 Application for license--Requirements--Fee.

36-33-9. Application for license--Requirements--Fee. An applicant for a license as a licensed marriage and family therapist shall file an application with the board on a form, in the manner, and along with an application fee, not to exceed one hundred dollars, established by the board in rules promulgated pursuant to chapter 1-26. The board shall issue a license as a marriage and family therapist to an applicant who pays the license fee and furnishes the board with satisfactory evidence that:

(1) The applicant is at least twenty-one years of age;

(2) The applicant is of good moral character;

(3) The applicant has received a master's or doctoral degree which consists of at least forty-eight semester credit hours in marriage and family therapy from a program accredited by the Commission on Accreditation for Marriage and Family Therapy Education, or a program with specialty training in marriage and family counseling or therapy which is accredited by the Council for Accreditation of Counseling and Related Educational Programs, or a graduate degree from a regionally accredited educational institution and an equivalent course of study as approved by the board which meets the standards of the American Association for Marriage and Family Therapy. The course of study shall include:

(a) Marriage and family studies (3 course, 9 semester credit minimum): Introductory systems theory, family development, family systems (marital, sibling, individual subsystems), special family issues, gender and cultural issues, all with major focus from a systems theory orientation;

(b) Marriage and family therapy (3 course, 9 semester credit minimum): Advanced systems theory and interventions, major systemic marriage and family treatment approaches, (structural, strategic, neoanalytic (object relations), behavioral marriage and family therapy, communications, sex therapy, etc.);

(c) Human development (3 course, 9 semester credit minimum): At least one course in psychopathology-abnormal behavior is required and at least one course in assessment is required. The third course may be selected from human development (normal and abnormal), personality theory, or human sexuality;

(d) Professional studies (1 course, 3 semester credit minimum): Professional ethics as a therapist including legal and ethical responsibilities and liabilities, family law, etc;

(e) Research (1 course, 3 semester credit minimum): Research course in marriage and family studies and therapy including research design, methodology, statistics;

(f) Practicum (supervised clinical practice), one year minimum during graduate work: Fifteen hours per week, approximately 8 to 10 hours in direct clinical contact with individuals, couples, and families. Minimum of three hundred client contact hours required;

(4) The applicant has successfully completed (a) at least two years of supervised professional work experience in marriage and family therapy following receipt of the first qualifying graduate degree and the practicum required as part of the course of study, and (b) at least two hundred hours of supervision of one thousand seven hundred hours of marriage and family therapy conducted in face-to-face contact with individuals, couples, and families including supervision in the diagnosis of individual pathology. Only supervised clinical contact may be credited for this requirement. At least one hundred of the two hundred hours of supervision must be individual supervision. The supervisor shall be a licensed marriage and family therapist or the equivalent as determined by the board pursuant to chapter 1-26; and

(5) The applicant passes a written or oral examination, or both, as the board may prescribe by rules promulgated pursuant to chapter 1-26.



§ 36-33-10 Repealed.

36-33-10. Repealed by SL 1998, 241, § 2.



§ 36-33-11 Examination required.

36-33-11. Examination required. The board shall require an examination for licensure.

Source: SL 1995, ch 227, § 11; SL 2014, ch 187, § 11.



§ 36-33-12 Reexamination.

36-33-12. Reexamination. Any applicant who fails an examination required by the board is entitled to three reexaminations under the plan of supervision filed with the board.

Source: SL 1995, ch 227, § 12; SL 2014, ch 187, § 12.



§ 36-33-13 Expiration of license--Renewal--Fee.

36-33-13. Expiration of license--Renewal--Fee. Any license issued by the board expires on December thirty-first of the year of issuance. A license shall be renewed annually. A licensee may request renewal by filing an application for renewal, on forms provided by the board, along with the renewal fee established by the board pursuant to § 36-33-17.

Source: SL 1995, ch 227, § 13; SL 1998, ch 241, § 3.



§ 36-33-14 Continuing education requirements--Waiver.

36-33-14. Continuing education requirements--Waiver. Continuing education may be required by the board by rules promulgated pursuant to chapter 1-26 as a further requirement for renewal of any license. The board may not require more hours of biennial continuing education than are available at courses approved by the board and held within the state. The board may waive the continuing education requirement in case of illness or undue hardship.

Source: SL 1995, ch 227, § 14.



§ 36-33-15 Restoration of inactive license to active status.

36-33-15. Restoration of inactive license to active status. Any licensed marriage and family therapist who allows the license to become inactive may, within two years of the expiration date of the license, have the inactive license restored to active status by paying the renewal fee for the current year, along with any applicable late fees. However, no inactive license may be restored unless the applicant meets all continuing education requirements.

Source: SL 1995, ch 227, § 15; SL 1998, ch 241, § 4.



§ 36-33-16 Nonrenewal for two consecutive terms requires reexamination.

36-33-16. Nonrenewal for two consecutive terms requires reexamination. Any licensee who does not renew a license for two consecutive terms shall take the examination and comply with all the provisions of this chapter applicable to any applicant for licensure.

Source: SL 1995, ch 227, § 16.



§ 36-33-17 Promulgation of rules establishing fees.

36-33-17. Promulgation of rules establishing fees. The board shall promulgate rules pursuant to chapter 1-26 to establish fees for the following:

(1) Original licensure fee in an amount not to exceed three hundred dollars;

(2) Renewal licensure fee in an amount not to exceed two hundred fifty dollars; and

(3) Reexamination fee in an amount not to exceed two hundred seventy-five dollars.
Source: SL 1995, ch 227, § 17.



§ 36-33-18 Licensing of out-of-state applicant.

36-33-18. Licensing of out-of-state applicant. Upon payment of the fee as may be promulgated by the board pursuant to chapter 1-26, the board may grant a license to any person who, at the time of application, is licensed under the laws of a state or territory of the United States that imposes substantially the same or greater requirements as this chapter.

Source: SL 1995, ch 227, § 18.



§ 36-33-19 Grounds for denial, revocation, or suspension of license.

36-33-19. Grounds for denial, revocation, or suspension of license. The board may deny, revoke, or suspend a license granted pursuant to this chapter on the following grounds:

(1) The licensee is guilty of fraud in the practice of marriage and family therapy or fraud or deceit in the licensee's admission to the practice;

(2) The licensee has been convicted during the past five years of a felony. The conviction of a felony includes the conviction of any offense which, if committed within the State of South Dakota, would constitute a felony;

(3) The licensee is engaged in the practice of marriage and family therapy under a false or assumed name and has not registered that name pursuant to chapter 37-11, or is impersonating another practitioner of a like or different name;

(4) The licensee is addicted to the habitual use of intoxicating liquors, narcotics, or stimulants to such an extent that the licensee is unable to perform professional duties;

(5) The physical or mental condition of the licensee is determined by a competent medical examiner to be such as to jeopardize or endanger those who seek relief from the licensee. A majority of the board may demand an examination of the licensee by a competent medical examiner selected by the board at the board's expense. If the licensee fails to submit to the examination, this constitutes immediate grounds for suspension of the licensee's license;

(6) The licensee has obtained or attempted to obtain a license or renewal of a license by bribery or fraudulent representation;

(7) The licensee knowingly made a false statement in connection with any application under this chapter;

(8) The licensee knowingly made a false statement on any form promulgated by the board in accordance with this chapter or the rules promulgated pursuant to this chapter;

(9) The licensee has violated any provisions of this chapter or the rules promulgated pursuant to this chapter; or

(10) The licensee has been found to be in violation of the ethical standards established by the board in rules promulgated pursuant to chapter 1-26.
Source: SL 1995, ch 227, § 19.



§ 36-33-20 Reasons for initiating cancellation, revocation, or suspension proceedings.

36-33-20. Reasons for initiating cancellation, revocation, or suspension proceedings. The proceedings for cancellation, revocation, or suspension of a license may be initiated when the board has information that any licensee may have been guilty of any misconduct as provided in § 36-33-19 or is guilty of gross incompetence or unprofessional or dishonorable conduct.

Source: SL 1995, ch 227, § 20.



§ 36-33-21 Majority vote required in cancellation, revocation, or suspension proceedings.

36-33-21. Majority vote required in cancellation, revocation, or suspension proceedings. All proceedings relating to the cancellation, revocation, or suspension of a license, or relating to reissuing a license which has been canceled, revoked, or suspended may only be held if a majority of the members of the board are present at such hearings. The decision of the board to suspend, revoke, or cancel a license requires a majority vote of all the board members.

Source: SL 1995, ch 227, § 21.



§ 36-33-22 Procedure for cancellation, revocation, or suspension proceedings.

36-33-22. Procedure for cancellation, revocation, or suspension proceedings. All proceedings relating to the cancellation, revocation, or suspension of a license shall otherwise conform to the procedure set forth in chapter 1-26.

Source: SL 1995, ch 227, § 22.



§ 36-33-23 Appeal by aggrieved party in proceedings to deny, cancel, revoke, or suspend license.

36-33-23. Appeal by aggrieved party in proceedings to deny, cancel, revoke, or suspend license. Any party feeling aggrieved by any acts, rulings, or decisions of the board relating to refusal to grant or to cancellation, revocation, or suspension of a license may appeal pursuant to chapter 1-26.

Source: SL 1995, ch 227, § 23.



§ 36-33-24 Reinstatement or reissuance of canceled, suspended or revoked license.

36-33-24. Reinstatement or reissuance of canceled, suspended or revoked license. Upon written application establishing compliance with existing licensure requirements and for reasons the board deems sufficient, the board, for good cause shown, by majority vote, may, under such conditions as it may impose, reinstate or reissue a license to any person whose license has been canceled, suspended, or revoked. However, upon suspension of a license, the board in such order may provide for automatic reinstatement of a license after a fixed period of time as provided in the order.

Source: SL 1995, ch 227, § 24.



§ 36-33-25 Secretary-treasurer to keep list of licensees--Availability of list.

36-33-25. Secretary-treasurer to keep list of licensees--Availability of list. The secretary-treasurer of the board shall maintain a list of the names of any persons to whom a license has been granted under this chapter, the license number, the date of granting the license, and each date of renewal. The original list shall be kept at the office of the secretary-treasurer of the board. The secretary-treasurer shall furnish any person making application a copy of the list, certified by the secretary-treasurer, upon payment of a fee promulgated by the board pursuant to chapter 1-26.

Source: SL 1995, ch 227, § 25.



§ 36-33-26 Board to recommend prosecution or civil actions for violations.

36-33-26. Board to recommend prosecution or civil actions for violations. The board shall recommend prosecutions for violations of this chapter to the appropriate state's attorney and recommend to the attorney general that civil actions be brought seeking injunctions and other relief against violations of this chapter.

Source: SL 1995, ch 227, § 26.



§ 36-33-27 Investigation and report of alleged violations--Special counsel authorized.

36-33-27. Investigation and report of alleged violations--Special counsel authorized. The board shall investigate and report every alleged violation of this chapter to the proper law enforcement officials in the county where the alleged violation was committed. The board may employ special counsel subject to the supervision, control, and direction of the attorney general, to assist in the prosecution of violations of this chapter and to expend the necessary funds for such purpose.

Source: SL 1995, ch 227, § 27.



§ 36-33-28 Injunction against violator as alternative to criminal proceedings.

36-33-28. Injunction against violator as alternative to criminal proceedings. Any person violating the provisions of this chapter may be enjoined from further violations at the discretion of the state's attorney of the county where the violation occurred or suit may be brought by any citizen of this state. An action for injunction shall be an alternative to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 1995, ch 227, § 28.



§ 36-33-29 Confidentiality of information acquired in therapy.

36-33-29. Confidentiality of information acquired in therapy. No person licensed under this chapter as a marriage and family therapist, nor any employee or associate of a marriage and family therapist is required to disclose any information which was acquired in rendering marriage and family therapy services, except in the following circumstances:

(1) If mandated by any other state law;

(2) If failure to disclose such information presents a clear and present danger to the health or safety of any individual;

(3) If the marriage and family therapist is a party defendant to a civil, criminal, or disciplinary action arising from such therapy in which case any waiver of the privilege accorded by this section is limited to that action;

(4) If the client is a defendant in a criminal proceeding and the use of the privilege would violate the defendant's right to a compulsory process or right to present testimony and witnesses;

(5) If a client agrees to waiver of the privilege accorded by this section. If more than one person in a family is receiving therapy, each family member must agree to the waiver. Absent a waiver from each family member, a marriage and family therapist cannot disclose information received from any family member; and

(6) If there is a duty to warn under the limited circumstances set forth in § 36-33-31.
Source: SL 1995, ch 227, § 29.



§ 36-33-30 Testimony by therapist in alimony or divorce action.

36-33-30. Testimony by therapist in alimony or divorce action. If both parties to a marriage have obtained marriage and family therapy by a licensed marriage and family therapist, the therapist may not testify in an alimony or divorce action concerning information acquired in the course of the therapeutic relationship. This section does not apply to custody actions.

Source: SL 1995, ch 227, § 30.



§ 36-33-31 Duty to warn against client's violent behavior.

36-33-31. Duty to warn against client's violent behavior. No cause of action may arise against any licensed marriage and family therapist for failure to warn of and protect from a client's threatened violent behavior or failing to predict and warn of and protect from a client's violent behavior except if the client has communicated to the marriage and family therapist a serious threat of physical violence against a reasonably identifiable victim. The duty to warn of or to take reasonable precautions to provide protection from violent behavior arises only under the limited circumstances specified in this section.

Source: SL 1995, ch 227, § 31.



§ 36-33-32 Discharge of duty to warn.

36-33-32. Discharge of duty to warn. The duty to warn is discharged by the marriage and family therapist if reasonable efforts are made to communicate the threat to the victim and to a law enforcement agency. No cause for action may arise under this chapter against any person who is a licensed marriage and family therapist under this chapter for confidences disclosed to third parties according to the provisions of this section in an effort to discharge a duty arising under § 36-33-31.

Source: SL 1995, ch 227, § 32.



§ 36-33-33 Promulgation of rules.

36-33-33. Promulgation of rules. The board may promulgate rules pursuant to chapter 1-26 to set standards for professional practice and establish procedures for application, licensure, renewals, eligibility, continuing education, supervision, and examination of marriage and family therapists.

Source: SL 2007, ch 222, § 1.






Chapter 34 - Addiction And Prevention Professionals

§ 36-34-1 Definitions.

36-34-1. Definitions. Terms used in this chapter mean:

(1) "Board," the South Dakota Board of Addiction and Prevention Professionals; and

(2) "Practitioner," a person certified, licensed, or recognized under this chapter in the practice of addiction counseling or prevention services who holds oneself out to the public by any title or description of services which uses the words certified addiction counselor, licensed addiction counselor, addiction counselor trainee, certified prevention specialist, prevention specialist trainee, or any derivatives thereof.
Source: SL 2004, ch 253, § 1; SL 2013, ch 183, § 1.



§ 36-34-2 Board of Addiction and Prevention Professionals--Membership.

36-34-2. Board of Addiction and Prevention Professionals--Membership. The South Dakota Board of Addiction and Prevention Professionals consists of nine members, three of whom shall be lay members and six of whom shall be professionals certified or licensed pursuant to this chapter. Each professional member shall be actively engaged in addiction counseling or prevention services and broadly represent a cross section of the profession.

Source: SL 2004, ch 253, § 3; SL 2005, ch 199, § 76; SL 2013, ch 183, § 2.



§ 36-34-3 Appointment of board members--Terms.

36-34-3. Appointment of board members--Terms. The Governor shall appoint the members to the board for terms of three years which shall begin on the thirty-first day of October. The appointee's term shall expire on October thirtieth in the third year of appointment.

Source: SL 2004, ch 253, § 4; SL 2005, ch 199, § 77; SL 2012, ch 16, § 6.



§ 36-34-4 Removal of member by Governor--Vacancy.

36-34-4. Removal of member by Governor--Vacancy. The Governor may remove any member of the board for cause. If there is a vacancy on the board the Governor shall appoint a new member to serve the unexpired term. No member of the board may serve for more than three successive full terms. The appointment to an unexpired term is not considered a full term.

Source: SL 2004, ch 253, § 5; SL 2005, ch 199, § 78.



§ 36-34-5 Meetings of board--Election of officers.

36-34-5. Meetings of board--Election of officers. The board shall annually elect a president, vice president, and a secretary-treasurer from its members. The board shall meet at least once a year at a place and time determined by the president. However, a majority of the board may call a meeting without the assent of the president.

Source: SL 2004, ch 253, § 6; SL 2013, ch 183, § 3.



§ 36-34-6 Minutes of board meetings.

36-34-6. Minutes of board meetings. The secretary of the board shall provide for taking and keeping the minutes of all board meetings.

Source: SL 2004, ch 253, § 7.



§ 36-34-7 Quorum--Majority vote.

36-34-7. Quorum--Majority vote. A majority of board members constitutes a quorum. A majority vote of those present constitutes a decision of the entire board.

Source: SL 2004, ch 253, § 8.



§ 36-34-8 Board within Department of Social Services--Functions--Report.

36-34-8. Board within Department of Social Services--Functions--Report. The board is within the Department of Social Services. The department shall provide all administrative functions other than those of the board member serving as secretary. The board shall submit an annual report and such records, information, and reports in the form and at such times as required by the secretary of social services.

Source: SL 2004, ch 253, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011; SL 2013, ch 183, § 4.



§ 36-34-9 Acceptance, deposit, and use of funds--Continuous appropriation.

36-34-9. Acceptance, deposit, and use of funds--Continuous appropriation. The board may accept any funds which may be made available to it from any source. All funds received by the board shall be paid to the state treasurer weekly or as prescribed by the state treasurer. The state treasurer shall keep the money in a separate account for the board. The money in that account is continuously appropriated to the board for administering and enforcing this chapter. No expense incurred may exceed the total money collected by the board under the provisions of this chapter.

Source: SL 2004, ch 253, § 10; SL 2013, ch 183, § 5.



§ 36-34-10 Compensation of board members.

36-34-10. Compensation of board members. The board members shall be paid per diem compensation and allowable expenses pursuant to § 4-7-10.4 for their services on the board.

Source: SL 2004, ch 253, § 11; SL 2013, ch 183, § 6.



§ 36-34-11 Immunity of board and agents from personal liability.

36-34-11. Immunity of board and agents from personal liability. The board, its members, and its agents are immune from personal liability for actions taken in good faith in the discharge of the board's responsibilities, and the state shall hold the board, its members, and its agents harmless from all costs, damages, and attorney fees arising from claims and suits against them with respect to matters to which such immunity applies.

Source: SL 2004, ch 253, § 12; SL 2013, ch 183, § 7.



§ 36-34-12 Duties of board.

36-34-12. Duties of board. The board shall:

(1) Promulgate rules that set standards for professional practice of addiction counseling and prevention services and other rules as necessary for the administration of this chapter. All rules shall be promulgated pursuant to chapter 1-26;

(2) Be responsible for all disciplinary proceedings under this chapter;

(3) Establish, by rules promulgated pursuant to chapter 1-26, education, training and competency, continuing education, and ethical standards governing the examination and practice of practitioners under this chapter;

(4) Examine, or cause to be examined, for competency, eligible applicants, for certification or licensure to practice addiction counseling and prevention services. Examinations shall be held at least semiannually;

(5) Issue certificates and licenses to those applicants who successfully complete the certification or licensing requirements and renew the certifications and licenses of those practitioners who continue to meet the standards of this chapter;

(6) Maintain a record of all practitioners which includes the practitioner's status, certificate or license number, date the certification or licensure was granted, renewal date, and any public record of discipline; and

(7) Establish and collect, pursuant to rules promulgated pursuant to chapter 1-26, fees for applications, recognition, certification, licensure, dual credentials, examination, upgrades, reciprocity, continuing education, renewal, reinstatement, and all services authorized by this chapter.
Source: SL 2004, ch 253, § 13; SL 2013, ch 183, § 8.



§ 36-34-13 Promulgation of rules regarding fees--Maximums.

36-34-13. Promulgation of rules regarding fees--Maximums. The board may promulgate rules, pursuant to chapter 1-26, to provide fees for all services and charges authorized by this chapter. The fees may not exceed the following maximums:

(1) Application materials or portfolio reviews, twenty-five dollars;

(2) Certified addiction counselor, certified prevention specialist, or licensed addiction counselor application and examination fee, two hundred fifty dollars;

(3) Certified addiction counselor, certified prevention specialist, or licensed addiction counselor retest fee, two hundred dollars;

(4) Certified addiction counselor, certified prevention specialist, or licensed addiction counselor renewal fee, two hundred dollars;

(5) Certified addiction counselor, certified prevention specialist, or licensed addiction counselor reinstatement fee, one hundred fifty dollars;

(6) Status upgrade fee, one hundred fifty dollars;

(7) Addiction counselor trainee, prevention specialist trainee, certified addiction counselor, certified prevention specialist, or licensed addiction counselor replacement or duplicate certificate, fifteen dollars;

(8) Certified addiction counselor, certified prevention specialist, or licensed addiction counselor replacement identification card, five dollars;

(9) Addiction counselor trainee or prevention specialist trainee recognition fee, one hundred fifty dollars;

(10) Addiction counselor trainee or prevention specialist trainee renewal fee, one hundred fifty dollars;

(11) Addiction counselor trainee or prevention specialist trainee reinstatement fee, one hundred fifty dollars;

(12) International certificate fee, twenty dollars;

(13) Certified addiction counselor, certified prevention specialist, or licensed addiction counselor retirement status practitioner fee, one hundred dollars;

(14) Dual credential renewal fee, three hundred dollars;

(15) Examination cancellation or rescheduling fee, twenty-five dollars;

(16) Examination late cancellation or nonattendance fee, one hundred twenty-five dollars;

(17) Registration as a continuing education service provider, twenty-five dollars; and

(18) Mailing labels charge, one hundred dollars.
Source: SL 2004, ch 253, § 14; SL 2013, ch 183, § 9.



§ 36-34-13.1 Certification and licensure requirements.

36-34-13.1. Certification and licensure requirements. No person may represent oneself as a licensed or certified addiction counselor, addiction counselor trainee, certified prevention specialist, prevention specialist trainee, or any other title that includes such words unless the person is certified or licensed under this chapter.

Source: SL 2008, ch 199, § 2; SL 2013, ch 183, § 11.



§ 36-34-13.2 Disclosure of felony conviction or plea.

36-34-13.2. Disclosure of felony conviction or plea. Any applicant seeking recognition, certification, or licensure shall disclose to the board whether the applicant has been convicted of, plead guilty to, or plead no contest to any felony in any state, federal, foreign jurisdiction, tribal, or military court. Failure to disclose this information may result in denial, revocation, suspension, or refusal of recognition, certification, or licensure.

Source: SL 2013, ch 183, § 10.



§ 36-34-13.3 Renewal of certificate or license.

36-34-13.3. Renewal of certificate or license. Any certificate or license issued by the board shall be renewed annually by payment of a fee to be set by the board in rules promulgated pursuant to chapter 1-26. The failure of a practitioner to renew the certificate or license by the last day of the practitioner's birth month each year constitutes a forfeiture of status. However, any person who has forfeited one's status may have it restored by requesting reinstatement and paying the reinstatement fee and the renewal fee within fifteen days of the forfeiture. Any person who fails to have the status restored within fifteen days shall take the examination as prescribed for an applicant to become certified or licensed and comply with all the provisions applicable to any applicant for certification or licensure.

Source: SL 2013, ch 183, § 14.



§ 36-34-13.4 Display of certificate or license.

36-34-13.4. Display of certificate or license. Each certificate or license shall be conspicuously displayed at the primary place of practice within thirty days after issuance of such certificate or license.

Source: SL 2013, ch 183, § 15.



§ 36-34-13.5 Certification in another state.

36-34-13.5. Certification in another state. The board may grant a certificate to any person who, at the time of application, is certified in another state or territory of the United States that imposes substantially the same requirements as this chapter, has taken and passed an examination similar to that required under this chapter, and has not been convicted of a felony within five years of the date of application, and if convicted of a felony, has completed all sentencing requirements prior to the date of application.

Source: SL 2013, ch 183, § 16.



§ 36-34-14 , 36-34-15. Repealed.

36-34-14, 36-34-15. Repealed by SL 2013, ch 183, §§ 12, 13.



§ 36-34-16 Enforcement--Injunction--Hearing.

36-34-16. Enforcement--Injunction--Hearing. The board may use its own staff or employ certified or licensed addiction counselors, certified prevention specialists, agents, or investigators to assist in the enforcement of this chapter or any rule promulgated by the board. Any person violating the provisions of this chapter may be enjoined from further violations by an action brought by the state's attorney of the county where the violations occurred or by an action brought by any citizen in the state. The attorney general, the board, or the state's attorney may apply to the circuit court for the county in which a violation of this chapter is alleged to have occurred for an order enjoining or restraining the commission or continuance of the acts. The board may authorize a hearing examiner to conduct the hearing required to determine a violation of this chapter.

Source: SL 2004, ch 253, § 17; SL 2013, ch 183, § 17.



§ 36-34-17 Employment of attorney.

36-34-17. Employment of attorney. The board may, if it deems best for the enforcement of this chapter or in the conduct of its duties, employ an attorney designated by the attorney general and subject to the supervision, control, and direction of the attorney general. The board shall fix and determine the compensation and period of service of the attorney who shall be paid out of the funds of the board.

Source: SL 2004, ch 253, § 18.



§ 36-34-18 Receipt and log of complaints--Investigation--Disciplinary proceeding.

36-34-18. Receipt and log of complaints--Investigation--Disciplinary proceeding. The board shall receive complaints concerning a practitioner's professional practices. Each complaint received shall be logged by the secretary-treasurer, or the board's designee, recording the practitioner's name, name of the complaining party, date of the complaint, a brief statement of the complaint, and its ultimate disposition. The board shall investigate each alleged violation of this chapter. All disciplinary proceedings held under the authority of this chapter shall be conducted in accordance with chapter 1-26.

Source: SL 2004, ch 253, § 19; SL 2013, ch 183, § 18.



§ 36-34-19 Cancellation, suspension, or revocation of certification or license.

36-34-19. Cancellation, suspension, or revocation of certification or license. The decision of the board to cancel, suspend, or revoke a certification or licensure or to reissue a cancelled, suspended, or revoked certification or licensure requires a majority vote of all the board members.

Source: SL 2004, ch 253, § 20; SL 2013, ch 183, § 19.



§ 36-34-20 Frivolous or unfounded complaint--Dismissal--Expungement.

36-34-20. Frivolous or unfounded complaint--Dismissal--Expungement. If the board determines that any complaint is frivolous or clearly unfounded in fact, the board may dismiss the complaint and, by a separate and unanimous vote of the board, may expunge the complaint from the record of the practitioner.

Source: SL 2004, ch 253, § 21; SL 2013, ch 183, § 20.



§ 36-34-21 Grounds for disciplinary sanctions--Hearing--Notice.

36-34-21. Grounds for disciplinary sanctions--Hearing--Notice. Any practitioner subject to this chapter shall practice in accordance with the standards established by the board and is subject to the exercise of the disciplinary sanctions enumerated in § 36-34-23 if, after a hearing in the manner provided in chapter 1-26, the board finds that:

(1) A practitioner has employed or knowingly cooperated in fraud or material deception in order to obtain a certificate or license to practice the profession, or has engaged in fraud or material deception in the course of professional services or activities;

(2) A practitioner has been convicted in any court of a felony;

(3) A practitioner has engaged in or permitted the performance of unacceptable patient care by the practitioner or by auxiliaries working under the practitioner's supervision due to any deliberate or negligent act or failure to act;

(4) A practitioner has knowingly violated any provision of this chapter or board rules;

(5) A practitioner has continued to practice although the practitioner has become unfit to practice due to professional incompetence, failure to keep abreast of current professional theory or practice, physical or mental disability, or addiction or severe dependency upon or use of alcohol or other drugs which endanger the public by impairing a practitioner's ability to practice safely;

(6) A practitioner has engaged in lewd or immoral conduct in connection with the delivery of addiction counseling or prevention services to consumers;

(7) A practitioner has or is employing or assisting an uncertified or unlicensed person to hold himself or herself out as a certified or licensed addiction counselor or certified prevention specialist;

(8) A practitioner submitted false, misleading, or inaccurate information to the board in obtaining issuance or renewal of recognition, certification, or licensure; or

(9) A practitioner has failed to provide information or documents requested by the board in the investigation or prosecution of a professional or ethical complaint filed with the board.

Each legally required notice shall be sent via ordinary first-class mail to the most recent address that the practitioner has reported to the board. The practitioner has the duty to maintain an accurate and current mailing address with the board.

Source: SL 2004, ch 253, § 22; SL 2013, ch 183, § 21.



§ 36-34-22 Physical or mental examination--Summary revocation procedures on failure to comply.

36-34-22. Physical or mental examination--Summary revocation procedures on failure to comply. The board may, in a disciplinary proceeding, order a practitioner to submit to a reasonable physical or mental examination if the practitioner's physical or mental capacity to practice safely is at issue. Failure to comply with a board order to submit to a physical or mental examination renders a practitioner liable to the summary revocation procedures described in § 36-34-24.

Source: SL 2004, ch 253, § 23.



§ 36-34-23 Sanctions--Withdrawal of probation--Certification or licensure during appeal.

36-34-23. Sanctions--Withdrawal of probation--Certification or licensure during appeal. The board may impose any of the following sanctions, singly or in combination, if the board finds that a practitioner has violated any part of § 36-34-21:

(1) Revoke a practitioner's certification or license to practice for an indefinite length of time;

(2) Suspend a practitioner's certification or license for a specific or indefinite length of time;

(3) Censure a practitioner;

(4) Issue a letter of reprimand;

(5) Place a practitioner on probationary status and require the practitioner to report regularly to the board on the matters which are the basis for probation;

(6) Limit the practitioner's practice to areas prescribed by the board and continue to renew professional education until a satisfactory degree of skill has been attained in those areas which are the basis of the probation;

(7) Require the practitioner to reimburse the board in an amount equal to the costs incurred for the investigation and disciplinary hearing including the amount paid by the board for legal expenses, attorney fees, court reporters, and any mediator or hearing officer, provided there is clear and convincing evidence of wrongdoing on the part of the practitioner.

The board may withdraw the probation if the board finds the deficiencies that resulted in disciplinary action have been remedied.

Certification or licensure shall remain in effect during the pendency of an appeal unless suspended under § 36-34-24.

Source: SL 2004, ch 253, § 24; SL 2013, ch 183, § 22.



§ 36-34-24 Summary suspension--Hearing--Appeal.

36-34-24. Summary suspension--Hearing--Appeal. The board may summarily suspend a practitioner's recognition, certification, or licensure in advance of a final adjudication or during the appeals process if the board finds that a practitioner would represent a clear and immediate danger to the public health and safety if the practitioner were allowed to continue to practice. A practitioner whose recognition, certification, or licensure is suspended under this section is entitled to a hearing before the board within twenty days after the effective date of the suspension. The practitioner may subsequently appeal the suspension to circuit court in accordance with chapter 1-26.

Source: SL 2004, ch 253, § 25; SL 2013, ch 183, § 23.



§ 36-34-25 Reinstatement or new recognition, certification, or license--Costs of suspension or revocation.

36-34-25. Reinstatement or new recognition, certification, or license--Costs of suspension or revocation. Any practitioner whose recognition, certification, or license to practice has been suspended or revoked may be reinstated or a new recognition, certification, or license may be issued, as the case may be, if in the discretion of the board, such action is warranted. The board may require the applicant to pay all costs of the proceedings resulting in the applicant's suspension or revocation including the amount paid by the board for legal expenses and attorney fees.

Source: SL 2004, ch 253, § 26; SL 2013, ch 183, § 24.



§ 36-34-26 Allegations--Burden of proof.

36-34-26. Allegations--Burden of proof. In the prosecution of any person for violation of this chapter, it is not necessary to allege or prove lack of valid recognition, certification, or licensure. Proof of recognition, certification, or licensure is a matter of defense to be established by the defendant.

Source: SL 2004, ch 253, § 27; SL 2013, ch 183, § 25.



§ 36-34-27 Application of chapter to ongoing recognition, certification, or licensure.

36-34-27. Application of chapter to ongoing recognition, certification, or licensure. Nothing in this chapter may be construed to limit the ongoing recognition, certification, or licensure of any person at the level of recognition, certification, or licensure and for the time period established under the former South Dakota Chemical Dependency Counselor Certification Board or the Certification Board for Alcohol and Drug Professionals.

Source: SL 2004, ch 253, § 28; SL 2013, ch 183, § 26.






Chapter 35 - Massage Therapists

§ 36-35-1 Definitions.

36-35-1. Definitions. Terms in this chapter mean:

(1) "Board," the Board of Massage Therapy;

(2) "Licensee," a person who meets the qualifications for licensure pursuant to this chapter and holds a valid license to practice massage therapy;

(3) "Massage," the systematic mobilization of the soft tissues of the body through the application of hands, feet, or devices for the purposes of therapy, relaxation, or education through means which include:

(a) Pressure, friction, stroking, rocking, kneading, percussion, compression, or stretching;

(b) External application of water, heat, cold, lubricants, or other topical agents; or

(c) The use of devices that mimic or enhance the actions of human hands or feet; and

(4) "Practice of massage therapy," the performance of massage for a fee or other compensation or holding oneself out to the public as performing massage.
Source: SL 2005, ch 206, § 1; SL 2016, ch 197, § 1.



§ 36-35-2 Appointment of board members--Terms--Vacancy.

36-35-2. Appointment of board members--Terms--Vacancy. The board consists of five members appointed by the Governor. The term of a board member is three years. One member of the board shall be a person not licensed by the board. Four members of the board shall be persons licensed by the board. The Governor shall fill any vacancy by appointment to complete the unexpired portion of the vacancy. No person may serve more than three consecutive full terms on the board. The appointment to an unexpired term is not considered a full term.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Source: SL 2005, ch 206, § 2; SL 2012, ch 16, § 14; SL 2013, ch 176, § 8; SL 2016, ch 197, § 2.



§ 36-35-3 Resignation of board members--Effective date.

36-35-3. Resignation of board members--Effective date. Any member of the board may resign by giving written notice to the board and to the Governor. Resignations are effective when delivered to the Governor and the board.

Source: SL 2005, ch 206, § 3.



§ 36-35-4 Selection of officers.

36-35-4. Selection of officers. The board shall annually elect from its members a president, vice-president, and secretary.

Source: SL 2005, ch 206, § 4; SL 2016, ch 197, § 3.



§ 36-35-5 Meetings of board.

36-35-5. Meetings of board. The board shall hold at least two meetings per year at a place and time set by the board. The board may hold additional meetings at a time and place set by the president or a majority of the board.

Source: SL 2005, ch 206, § 5; SL 2016, ch 197, § 4.



§ 36-35-6 Quorum--Majority vote.

36-35-6. Quorum--Majority vote. Three board members present at any meeting constitute a quorum. No board action may occur unless approved by a majority vote of the entire board.

Source: SL 2005, ch 206, § 6.



§ 36-35-6.1 Powers of board.

36-35-6.1. Powers of board. The board may:

(1) Administer, coordinate, and enforce the provisions of this chapter;

(2) Evaluate the qualifications of applicants for licensure and permits and issue and renew licenses and permits;

(3) Maintain the names of persons that meet the qualifications for licensure;

(4) Conduct all disciplinary proceedings under this chapter;

(5) Maintain a record of each complaint received by the board;

(6) Establish standards for the safe and qualified practice of massage therapy;

(7) Report licensing actions and status to relevant state and federal governing bodies as may be required, or as the board deems appropriate; and

(8) Employ or contract with personnel and enter into contracts pursuant to law to carry out the board's responsibilities.
Source: SL 2016, ch 197, § 19.



§ 36-35-7 Compensation of board members.

36-35-7. Compensation of board members. Board members shall receive a per diem set pursuant to § 4-7-10.4 and expenses at the same rate as other state employees while actually engaged in official duties.

Source: SL 2005, ch 206, § 7.



§ 36-35-8 Display of license_Proof of licensure.

36-35-8. Display of license--Proof of licensure. Any person engaged in the practice of massage in this state shall conspicuously display a valid license from the board in the licensee's regular place of business. If the licensee is providing massage therapy outside of the licensee's regular place of business, the licensee shall, upon request, produce photo identification and proof of licensure. Failure to comply with this section is a petty offense.

Source: SL 2005, ch 206, § 8; SL 2013, ch 184, § 1; SL 2016, ch 197, § 5.



§ 36-35-9 Use of fees.

36-35-9. Use of fees. Any fees collected under this chapter shall be used for the operation of the board and the implementation of this chapter.

Source: SL 2005, ch 206, § 9; SL 2013, ch 184, § 2.



§ 36-35-10 Practice of massage without license or employment of unlicensed person as misdemeanor.

36-35-10. Practice of massage without license or employment of unlicensed person as misdemeanor. Any person who engages in the practice of massage or holds himself or herself out to the public as engaged in the practice of massage without a license issued pursuant to this chapter, or owns, operates or manages a business which knowingly employs or contracts with any unlicensed person to offer or provide massage therapy, is guilty of a Class 1 misdemeanor. The board may bring a civil action to enjoin any violation of this chapter.

Source: SL 2005, ch 206, § 10; SL 2013, ch 184, § 3; SL 2016, ch 197, § 6.



§ 36-35-11 Repealed.

36-35-11. Repealed by SL 2013, ch 184, § 4.



§ 36-35-12 Application for license--Qualifications--Appeal of denial.

36-35-12. Application for license--Qualifications--Appeal of denial. The board shall issue a license to engage in the practice of massage to any person who submits an application form and the nonrefundable application fee as approved in § 36-35-17 and who demonstrates the following qualifications:

(1) Eighteen years of age or older;

(2) Completion of no less than five hundred hours of training or study in the practice of massage with a facility or instructor recognized by the board;

(3) Absence of unprofessional conduct;

(4) Professional liability insurance coverage pursuant to § 36-35-21; and

(5) Passing score on a nationally recognized competency examination approved by the board in rules promulgated pursuant to chapter 1-26.

The board may refuse to grant a license to any person based on failure to demonstrate the requirements of this section. The board may grant a license, subdivision 36-35-13(1) notwithstanding, if the applicant has been convicted of, or pled guilty to a felony, any crime involving or relating to the practice of massage, or any crime involving dishonesty or moral turpitude and the board determines that the plea or conviction is of a nature or is sufficiently remote in time that the applicant does not constitute a risk to public safety. An applicant may appeal the denial of a license in compliance with chapter 1-26.

Source: SL 2005, ch 206, § 12; SL 2007, ch 223, § 1; SL 2013, ch 184, § 5; SL 2015, ch 201, § 1.



§ 36-35-12.1 Temporary permit.

36-35-12.1. Temporary permit. Upon application and payment of an application fee not to exceed seventy-five dollars, the board may issue a temporary permit to practice massage therapy to an applicant who has met the requirements of subdivision 36-35-12(1) to (4), inclusive, pending completion and results of the examination required pursuant to subdivision 36-35-12(5), if the applicant intends to practice massage therapy in the state during the time the permit is valid. A temporary permit may be issued no more than twice and is effective for a term of not more than ninety days. A temporary permit automatically expires on the occurrence of the following:

(1) Issuance of a regular license;

(2) Failure to pass the licensing examination; or

(3) Expiration of the term for which the temporary license was issued.
Source: SL 2013, ch 184, § 6; SL 2015, ch 201, § 2; SL 2016, ch 197, § 7.



§ 36-35-12.2 Repealed.

36-35-12.2. Repealed by SL 2016, ch 197, § 8.



§ 36-35-12.3 Expiration of license.

36-35-12.3. Expiration of license. A license issued under this chapter is valid until September thirtieth following the date it is issued and automatically expires unless it is renewed.

Source: SL 2013, ch 184, § 8; SL 2016, ch 197, § 9.



§ 36-35-13 Unprofessional conduct.

36-35-13. Unprofessional conduct. For the purposes of this chapter, any of the following acts constitute unprofessional conduct:

(1) Conviction of or a plea of guilty to any felony, any crime involving or relating to the practice of massage, or any crime involving dishonesty or moral turpitude;

(2) Providing the board false or misleading information on any application for a license or renewal of a license;

(3) Willful misconduct or negligence in the practice of massage;

(4) Exceeding the scope of practice of massage as defined in § 36-35-1;

(5) Engaging in any lewd or immoral conduct;

(6) Making fraudulent charges for services;

(7) Engaging in conduct which endangers the health or welfare of clients or other persons;

(8) Failure to comply with any provision of this chapter; or

(9) Engaging in any act that aids, abets, facilitates, or promotes a violation of this chapter.
Source: SL 2005, ch 206, § 13; SL 2013, ch 184, § 9; SL 2015, ch 201, § 3; SL 2016, ch 197, § 10.



§ 36-35-14 Repealed.

36-35-14. Repealed by SL 2016, ch 197, § 11.



§ 36-35-15 Applicants licensed in other states.

36-35-15. Applicants licensed in other states. Notwithstanding the provisions of § 36-35-12, the board may issue a license to an applicant licensed to practice massage therapy in another state if the applicant demonstrates the following qualifications:

(1) Eighteen years of age or older;

(2) Absence of unprofessional conduct;

(3) Professional liability insurance pursuant to § 36-35-21;

(4) Verification from the authority that issued the applicant's license indicating the applicant is in good standing and currently licensed to practice; and

(5) Experience and competency in massage indicated by education that substantially complies with subdivision 36-35-12(2) or verification of an active massage therapy practice in the state of licensure in the two years immediately preceding the date of application for licensure.

For the purpose of this section, the term, active massage therapy practice, means the applicant has had at least two hundred hours of patient contact in the preceding two-year period.

Source: SL 2005, ch 206, § 15; SL 2013, ch 184, § 10; SL 2016, ch 197, § 12.



§ 36-35-16 Renewal of license.

36-35-16. Renewal of license. Any licensee holding a valid license under this chapter may renew that license by making application for renewal, paying the required renewal fee, and providing proof of compliance with the continuing education requirements set by the board. If the board has not received a license renewal application by the expiration date, the board shall notify the licensee within five days that the renewal application has not been received and that the licensee may not practice until the license is renewed. Any person who submits a license renewal application and provides proof of compliance with the continuing education requirements set by the board within thirty days after the expiration date may be granted a license renewal.

Source: SL 2005, ch 206, § 16; SL 2011, ch 187, § 2; SL 2013, ch 184, § 11; SL 2016, ch 197, § 13.



§ 36-35-17 Application and license fees.

36-35-17. Application and license fees. Any applicant for a license under this chapter shall submit a nonrefundable application fee not to exceed one hundred dollars. Any person who has a license issued or renewed by the board shall submit a license fee in an amount not to exceed sixty-five dollars. Fees shall be set by the board by rule promulgated pursuant to chapter 1-26.

Source: SL 2005, ch 206, § 17; SL 2007, ch 223, § 3; SL 2008, ch 191, § 76.



§ 36-35-18 Duplicate license.

36-35-18. Duplicate license. The board may issue a duplicate license to a licensee upon request.

Source: SL 2005, ch 206, § 18; SL 2008, ch 191, § 77; SL 2013, ch 184, § 12.



§ 36-35-18.1 Inactive status.

36-35-18.1. Inactive status. The board may place a massage therapy license on inactive status upon submission of an application and payment of the application fee.

Source: SL 2007, ch 223, § 5; SL 2016, ch 197, § 14.



§ 36-35-19 Continuing education requirements.

36-35-19. Continuing education requirements. Any person licensed under this chapter shall complete eight hours of continuing education relating to competence in the practice of massage on a biennial basis of a type and from a facility or instructor approved by the board. The required continuing education hours may be obtained by electronic means. The board may waive the continuing education requirement upon proof of illness or hardship.

Source: SL 2005, ch 206, § 19; SL 2007, ch 223, § 4; SL 2013, ch 184, § 13.



§ 36-35-20 Investigation of complaints--Inspections.

36-35-20. Investigation of complaints--Inspections. The board may receive and investigate any complaint filed with the board alleging a violation of this chapter. The board may inspect the place of business of the licensee named in a complaint during normal business hours or upon written notice.

Source: SL 2005, ch 206, § 20; SL 2013, ch 184, § 14; SL 2016, ch 197, § 15.



§ 36-35-21 Professional liability insurance coverage.

36-35-21. Professional liability insurance coverage. Any person holding a valid license under this chapter and engaged in the practice of massage therapy shall carry malpractice or professional liability insurance coverage with a company with a certificate of authority from the South Dakota Division of Insurance with limits of no less than two hundred fifty thousand dollars per occurrence. A licensee shall notify the board of any change of carrier occurring after a license or renewal is granted.

Source: SL 2005, ch 206, § 21; SL 2013, ch 184, § 15.



§ 36-35-22 Grounds for cancellation, suspension, or revocation of license--Hearing--Appeal.

36-35-22. Grounds for cancellation, suspension, or revocation of license--Hearing--Appeal. The board may cancel, suspend, or revoke a license following a contested case hearing in compliance with chapter 1-26 upon satisfactory proof of incompetence, unprofessional conduct, or a violation of any provision of this chapter. The board may waive the requirement of prior notice and an informal meeting set forth in § 1-26-29 if the licensee presents an immediate threat to the public or has engaged in willful misconduct. Any licensee may appeal the cancellation, suspension, or revocation of a license in compliance with chapter 1-26.

Source: SL 2005, ch 206, § 22; SL 2016, ch 197, § 16.



§ 36-35-23 Reapplication for cancelled, suspended, or revoked license.

36-35-23. Reapplication for cancelled, suspended, or revoked license. Any person whose license has been cancelled, suspended, or revoked by the board may not reapply for a license until one year after it was cancelled, suspended, or revoked unless a different time has been set by the board.

Source: SL 2005, ch 206, § 23.



§ 36-35-24 Promulgation of rules.

36-35-24. Promulgation of rules. The board may promulgate rules pursuant to chapter 1-26 to establish:

(1) The form and information required for any license application;

(2) A list of recognized facilities or instructors who may provide training or instruction required for licensure or continuing education requirements;

(3) The amount of license fees;

(4) The procedures for placing a license on inactive status and the procedures to regain active licensure; and

(5) Approval of national competency examinations.
Source: SL 2005, ch 206, § 24; SL 2007, ch 223, § 6; SL 2013, ch 184, § 16; SL 2016, ch 197, § 17.



§ 36-35-25 Application of chapter.

36-35-25. Application of chapter. The provisions of this chapter do not apply to any person performing massage for compensation if the massage is done under one of the following circumstances:

(1) As part of a licensed practice as a physician, physician assistant, chiropractor, nurse, physical therapist, athletic trainer, or other health care profession licensed or certified under title 36;

(2) As part of a licensed practice pursuant to chapter 36-14 or 36-15, if the licensee is performing within the scope of the licensed practice and the licensee does not hold himself or herself out to be a massage therapist or to be engaged in the practice of massage therapy;

(3) In furtherance of duties as an employee of the United States;

(4) As part of a course of study with a facility or instructor recognized and approved by the board to provide training in massage or the provision of such instruction;

(5) As part of providing a course of instruction or continuing education by a licensed massage therapist from another state or provider preapproved by the board, in the practice of massage therapy on a temporary basis not in excess of ten days per calendar year; or

(6) Manipulation of the soft tissues of the human body is restricted to the hands, feet, or ears and the person does not hold himself or herself out to be a massage therapist or to be engaged in the practice of massage therapy.
Source: SL 2005, ch 206, § 25; SL 2016, ch 197, § 18.






Chapter 36 - Genetic Counselors

§ 36-36-1 Definitions.

36-36-1. Definitions. Terms used in this chapter mean:

(1) "ABGC," the American Board of Genetic Counseling;

(2) "ABMGG," the American Board of Medical Genetics and Genomics;

(3) "ACGC," the Accreditation Council for Genetic Counseling;

(4) "Board," The South Dakota Board of Medical and Osteopathic Examiners;

(5) "Genetic counselor," a person licensed under this chapter to engage in the practice of genetic counseling;

(6) "Referral," a written or telecommunicated authorization for genetic counseling services from a licensed physician or a licensed certified nurse midwife, licensed certified nurse practitioner, licensed clinical nurse specialist, or a licensed physician assistant, who has an agreement and signed protocols with a licensed physician who authorizes referrals to a genetic counselor; and

(7) "Supervision," the ongoing direct clinical review, for the purposes of training or teaching, by a supervisor approved by the board who monitors the performance or a person's supervised interaction with a client and provides regular documented face-to-face consultation, guidance, and instructions with respect to the clinical skills and competencies of the person supervised. This supervision may be by personal contact or indirect contact by telecommunication.
Source: SL 2009, ch 194, § 1; SL 2016, ch 198, § 1.



§ 36-36-2 Genetic counseling defined.

36-36-2. Genetic counseling defined. For the purposes of this chapter, genetic counseling is a communication process, conducted by appropriately trained persons that includes:

(1) Assisting a person, the person's family, a health care provider, or the public with comprehending the issues inherent to genetic counseling. The assistance may include the following:

(a) Appreciating the medical, psychological, and social implications of a disorder including features, variability, usual course, and management options;

(b) Learning how genetic factors contribute to the disorder and affect the chance for recurrence of the condition in other family members;

(c) Understanding available options for coping with, preventing, or reducing the chance of occurrence or recurrence of a condition;

(d) Selecting the most appropriate, accurate, and cost-effective methods of diagnosis, including the ordering of genetic tests consistent with the referral and reporting requirements of this chapter; or

(e) Understanding genetic tests, including diagnostic genetic tests, screening tests, or predispositional genetic tests, coordinating testing for inherited disorders, and interpreting complex genetic test results;

(2) Assessing the likelihood of the occurrence or recurrence of an abnormality in the fetus in structure, function, or metabolism or of any potentially inherited or genetically influenced condition. The assessment may include the following:

(a) Obtaining and analyzing a complete health history of a person and the person's family;

(b) Reviewing pertinent medical records;

(c) Evaluating the risks from exposure to possible mutagens or teratogens; or

(d) Ordering genetic testing or other evaluations, consistent with the referral and reporting requirements of this chapter, to diagnose a condition or determine the carrier status of one or more family members; and

(3) Facilitating an individual's or family's:

(a) Exploration of the perception of risk and burden associated with a genetic disorder;

(b) Decision-making regarding testing or medical interventions consistent with the individual's or family's beliefs, goals, needs, resources, or cultural, ethical, or moral views; and

(c) Adjustment and adaptation to the condition or the genetic risk by addressing needs for psychological, social, and medical support.
Source: SL 2009, ch 194, § 2; SL 2016, ch 198, § 2.



§ 36-36-3 Practice of genetic counseling defined.

36-36-3. Practice of genetic counseling defined. For the purposes of this chapter, the practice of genetic counseling is the process of helping people understand and adapt to the medical, psychological, and familial implications of genetic contributions to disease performed pursuant to a referral. This process integrates the following:

(1) Interpretation of family and medical histories to assess the chance of disease occurrence or recurrence;

(2) Education about inheritance, testing, management, prevention, resources, and research;

(3) Ordering genetic testing consistent with the referral and reporting requirements of this chapter; and

(4) Counseling to promote informed decisions and adaptation to the risk or condition.
Source: SL 2009, ch 194, § 3; SL 2016, ch 198, § 3.



§ 36-36-4 Unlicensed practice of genetic counseling or use of title prohibited--Violation as misdemeanor.

36-36-4. Unlicensed practice of genetic counseling or use of title prohibited--Violation as misdemeanor. No person may engage in the practice of genetic counseling, act or represent himself or herself to be a genetic counselor, or use such titles as genetic counselor, licensed genetic counselor, gene counselor, genetic associate, or any words, letters, abbreviations, or insignia, such as certified genetic counselor (CGC), indicating or implying that such person is a genetic counselor, unless such person holds a license or temporary license and otherwise complies with the provisions of this chapter and the rules adopted pursuant to this chapter. However, any qualified and licensed health care professional who is practicing within the professional's scope of practice may engage in the practice of genetic counseling, without being licensed pursuant to this chapter, but may not use the title, genetic counselor, or any other title indicating or implying that the person is a genetic counselor unless licensed as such in this state. A violation of this section is a Class 1 misdemeanor.

Source: SL 2009, ch 194, § 4.



§ 36-36-5 Application for license--Fee--Qualifications.

36-36-5. Application for license--Fee--Qualifications. Any person desiring to engage in the practice of genetic counseling in this state shall apply to the board for a license and pay the license fee. The application shall contain the information the board may require. The license fee shall be established by the board by rules promulgated pursuant to chapter 1-26. The license fee may not exceed two hundred dollars. The board may grant a license to any applicant who gives satisfactory proof of being of at least eighteen years of age and who is of good moral character and also fulfills the following requirements:

(1) Education at one of the following levels:

(a) Master's degree from a genetic counseling training program that is accredited by the ACGC and approved by the board; or

(b) Doctoral degree from a medical genetics training program that is accredited by the ABMGG and approved by the board; and

(2) Successful completion of all requirements of the certification examination within a period not to exceed four years from initial examination to successful completion and with no more than two attempts.
Source: SL 2009, ch 194, § 5; SL 2016, ch 198, § 4.



§ 36-36-6 Grounds for refusal of license.

36-36-6. Grounds for refusal of license. The board may, in compliance with chapter 1-26, refuse to grant a license under this chapter for unprofessional, immoral, or dishonorable conduct on the part of the applicant.

Source: SL 2009, ch 194, § 6.



§ 36-36-7 Documented referral required--Supervision of patient--Reports--Genetic testing.

36-36-7. Documented referral required--Supervision of patient--Reports--Genetic testing. No licensed genetic counselor may provide genetic counseling to individuals, couples, groups, or families without a documented referral from a physician, certified nurse midwife, licensed certified nurse practitioner, licensed clinical nurse specialist, or a licensed physician assistant. The licensed physician, certified nurse midwife, licensed certified nurse practitioner, licensed clinical nurse specialist, or licensed physician assistant shall maintain supervision of the patient, including the regular review of orders of genetic tests. The licensed genetic counselor shall submit reports to the physician, certified nurse midwife, licensed certified nurse practitioner, licensed clinical nurse specialist, or licensed physician assistant on any services provided, including genetic testing. No genetic testing may be provided unless ordered by a licensed genetic counselor, physician, certified nurse midwife, licensed certified nurse practitioner, licensed clinical nurse specialist, or licensed physician assistant.

Source: SL 2009, ch 194, § 7; SL 2016, ch 198, § 5.



§ 36-36-8 Seminars.

36-36-8. Seminars. A licensed genetic counselor may provide a general seminar without a referral to a group or organization on genetic counseling if the seminar does not include individual, couple, or family specific counseling.

Source: SL 2009, ch 194, § 8.



§ 36-36-9 Temporary license--Fee--Examination--Expiration.

36-36-9. Temporary license--Fee--Examination--Expiration. The board may issue a temporary license to an applicant who has paid the temporary license fee, meets all the qualifications for licensure as established in § 36-36-5 with the exception of certification by the ABMGG or ABGC, and has submitted evidence to the board that the applicant is a candidate accepted to write the examination or is awaiting the results of the first examination for which the applicant is eligible after graduation from an approved genetic counseling program. The board shall establish a temporary license fee by rules promulgated pursuant to chapter 1-26. The temporary license fee may not exceed one hundred dollars. A temporary licensee shall take the next available examination. If any temporary licensee fails the first sitting of ABGC or ABMGG certification examination or the temporary license expires, then the applicant may reapply for a second temporary license. A temporary license may not be issued if the applicant has failed the ABGC or ABMGG certification examination more than twice. A temporary license expires on the occurrence of the following:

(1) Issuance of a regular license;

(2) Failure to pass the board-approved examination; or

(3) Expiration of the term for which the temporary license was issued.
Source: SL 2009, ch 194, § 9; SL 2016, ch 198, § 6.



§ 36-36-10 Supervision of temporary licensee.

36-36-10. Supervision of temporary licensee. Any licensee practicing pursuant to the authority of a temporary license shall practice under the supervision of a licensed genetic counselor or a physician approved by the board with current ABMGG certification in clinical genetics.

Source: SL 2009, ch 194, § 10; SL 2016, ch 198, § 7.



§ 36-36-11 Renewal of license--Application--Fee--Continuing education.

36-36-11. Renewal of license--Application--Fee--Continuing education. Each license issued pursuant to this chapter shall be renewed annually on a date set by the board. The board shall renew a license upon payment of the renewal fee, submission of a renewal application in a form approved by the board, and evidence satisfactory to the board of the applicant's successful completion of continuing education requirements. The board shall establish the renewal fee by rules promulgated pursuant to chapter 1-26. The fee may not exceed one hundred dollars.

Source: SL 2009, ch 194, § 11; SL 2016, ch 198, § 8.



§ 36-36-12 Promulgation of rules.

36-36-12. Promulgation of rules. The board shall promulgate rules pursuant to chapter 1-26 pertaining to fees, licensure, investigations, disciplinary proceedings, and continuing education.

Source: SL 2009, ch 194, § 12; SL 2016, ch 198, § 9.



§ 36-36-13 Cancellation, revocation, suspension, or limitation of license for incompetence, unprofessional conduct, or statutory violation.

36-36-13. Cancellation, revocation, suspension, or limitation of license for incompetence, unprofessional conduct, or statutory violation. The board may cancel, revoke, suspend, or limit the license of any genetic counselor issued pursuant to this chapter upon satisfactory proof by a preponderance of the evidence, in compliance with chapter 1-26, of such licensee's professional incompetence, or unprofessional or dishonorable conduct as defined in §§ 36-4-29 and 36-4-30, or proof of a violation of this chapter in any respect.

Source: SL 2009, ch 194, § 13.



§ 36-36-14 Reinstatement and renewal of license.

36-36-14. Reinstatement and renewal of license. Upon application, the board may reinstate and renew a license to practice to any person whose license has been cancelled, suspended, or revoked. However, no license that has been cancelled or revoked may be reinstated and renewed prior to one year after the cancellation or revocation. The reinstatement and renewal of any license may be made in such manner and form and under such conditions as the board may require.

Source: SL 2009, ch 194, § 14.



§ 36-36-15 Genetic counselor advisory committee.

36-36-15. Genetic counselor advisory committee. The board shall appoint a genetic counselor advisory committee composed of a minimum of one genetic counselor and three physicians licensed pursuant to chapter 36-4. Each committee member shall serve a term of three years. However, the terms of initial appointees shall be staggered so that no more than one member's term expires in any one year. No committee member may be appointed to more than three consecutive full terms. If a vacancy occurs, the board shall appoint a person to fill the unexpired term. The committee shall meet at least annually or as deemed necessary to conduct business. The advisory committee shall assist the board in the regulation of genetic counselors pursuant to this chapter. The committee shall also make recommendations to the board regarding rules promulgated pursuant to this chapter.

Source: SL 2009, ch 194, § 15.






Chapter 37 - Speech Language Pathologists

§ 36-37-1 Definitions.

36-37-1. Definitions. Terms used in this chapter mean:

(1) "Board," the Board of Examiners for Speech-Language Pathology;

(2) "Department," the Department of Health;

(3) "Endoscopy," an imaging procedure included within the scope of practice for speech-language pathologists in which a speech-language pathologist uses a flexible/nasal endoscopy, rigid/oral endoscopy, or stroboscopy for the purpose of evaluating and treating disorders of speech, voice, resonance, and swallowing function;

(4) "Mentorship," the direct on-site supervision and monitoring of a speech-language pathologist with a provisional license by a licensed speech-language pathologist;

(5) "Provisional license," the license issued to an applicant who is practicing speech-language pathology while completing the supervised postgraduate professional experience following completion of master's degree in speech-language pathology;

(6) "Speech-language pathologist," any person who engages in the practice of speech-language pathology and who meets the qualifications set forth in this chapter;

(7) "Speech-language pathology assistant," any person who assists in the practice of speech-language pathology and who meets the qualifications set forth in this chapter; and

(8) "Telepractice," "telespeech," "telespeech-language pathology," or "telehealth," whether used separately or together. Telepractice service means the application of telecommunication technology to deliver speech-language pathology at a distance for assessment, intervention, or consultation.
Source: SL 2012, ch 196, § 1.



§ 36-37-2 Practice of speech-language pathology defined.

36-37-2. Practice of speech-language pathology defined. For the purposes of this chapter, the practice of speech-language pathology is the application of principles, methods, and procedures related to the development, disorders, and effectiveness of human communication and related functions including providing prevention, screening, consultation, assessment/evaluation, diagnosis, treatment/intervention/ management, counseling, collaboration, and referral services for disorders of speech, language, feeding, and swallowing, and for cognitive aspects of communication. The practice of speech-language pathology also includes establishing augmentative and alternative communication techniques and strategies, including developing, selecting, and prescribing of such systems and devices, excluding the dispensing and fitting of hearing aids pursuant to chapter 36-24, providing services to individuals with hearing loss and their families, screening persons for hearing loss or middle ear pathology using conventional pure-tone air conduction methods, otoacoustic emissions screening, or screening typanometry, using instrumentation to observe, collect data, and measure parameters of communication and swallowing, selecting, fitting, and establishing effective use of prosthetic or adaptive devices for communication, swallowing, or other upper aerodigestive functions, and providing services to modify or enhance communication performance.

Source: SL 2012, ch 196, § 2.



§ 36-37-3 License to practice speech-language pathology required--Violation as misdemeanor.

36-37-3. License to practice speech-language pathology required--Violation as misdemeanor. No person may practice speech-language pathology or represent himself or herself as a speech-language pathologist or speech-language pathology assistant in this state, unless such person is licensed in accordance with this chapter. A person represents oneself to be a speech-language pathologist or speech-language pathology assistant if the person holds himself or herself out to the public by any means, or by any service or function performed, directly or indirectly, or by using the terms, speech pathologist, speech therapist, speech teacher, speech correctionist, speech clinician, language therapist, language pathologist, language specialist, voice therapist, voice pathologist, logopedist, communicologist, aphasiologist, phoniatrist, speech-language pathologist assistant, or any variation, synonym, coinage, or other word that expresses, employs, or implies these terms, names, or functions. A violation of this section is a Class 2 misdemeanor.

Source: SL 2012, ch 196, § 3.



§ 36-37-4 Persons holding speech-language pathologist certificate from Department of Education as of July 1, 2012.

36-37-4. Persons holding speech-language pathologist certificate from Department of Education as of July 1, 2012. Any person who holds any speech-language pathologist certificate from the South Dakota Department of Education as of July 1, 2012, and does not otherwise meet the qualifications set forth in this chapter may apply for and shall be granted a limited license to practice as a speech-language pathologist as long as:

(1) The application is made no later than July 1, 2014; and

(2) The applicant complies with the provisions of subdivisions 36-37-14(1), (2), and (7).

The limits of the license shall be determined by the board in rules promulgated pursuant to chapter 1-26.

Source: SL 2012, ch 196, § 4.



§ 36-37-5 Activities not restricted by chapter.

36-37-5. Activities not restricted by chapter. Nothing in this chapter may be construed as preventing or restricting:

(1) Any person licensed, certified, registered, or otherwise credentialed by this state in professions other than speech-language pathology from practicing that profession;

(2) Any person certified as a teacher of the deaf;

(3) The activities and services of any person pursuing a course of study leading to a degree in speech-language pathology or as a speech-language pathology assistant at a college or university if:

(a) The activities and services constitute a part of a planned course of study at that institution;

(b) The person is designated by a title such as intern, trainee, student, or by other such title clearly indicating the status appropriate to their level of education; and

(c) The person works under the supervision of a person licensed by this state to practice speech-language pathology;

(4) The activities of any person who is not licensed in this state from engaging in the practice of speech-language pathology for the purpose of providing training or continuous education as long as they hold an active license in another state, agree to abide by the standards of professional conduct and do not engage in such activities exceeding five days in any calendar year.
Source: SL 2012, ch 196, § 5.



§ 36-37-6 Nonmedical endoscopy.

36-37-6. Nonmedical endoscopy. Any person who is licensed as a speech-language pathologist in South Dakota may perform assessment, treatment, and procedures related to speech, voice, resonance, and swallowing function using nonmedical endoscopy as long as the person has received training and is competent to perform these procedures. A licensed speech-language pathologist shall have protocols in place for emergency medical backup when performing procedures using an endoscope.

Source: SL 2012, ch 196, § 6.



§ 36-37-7 Telepractice.

36-37-7. Telepractice. Any person who is licensed as a speech-language pathologist in South Dakota may provide speech-language pathology services via telepractice. Services delivered via telespeech shall be equivalent to the quality of services delivered face-to-face.

Source: SL 2012, ch 196, § 7.



§ 36-37-8 Board of Examiners for Speech-Language Pathology.

36-37-8. Board of Examiners for Speech-Language Pathology. There is hereby created a Board of Examiners for Speech-Language Pathology under the supervision of the Department of Health. The board shall consist of five members appointed by the Governor who are residents of this state. Four of the members shall be speech-language pathologists who are currently practicing speech-language pathology, who have five years experience practicing speech-language pathology, and who hold a license to practice speech-language pathology in this state, except for the first speech- language pathologists appointed who need only meet the eligibility requirements for licensure. At least one of the members who is a speech- language pathologist shall be employed in a school setting and one of the members who is a speech-language pathologist shall be employed in a health care setting. One of the members shall be a representative of the public who is not associated with or financially interested in the practice or business of speech-language pathology.

Source: SL 2012, ch 196, § 8.



§ 36-37-9 Terms of board members--Vacancy--Removal.

36-37-9. Terms of board members--Vacancy--Removal. Each appointment to the board shall be for a period of three years except for the initial appointments which shall be for staggered terms. Each member shall serve until the expiration of the term for which the member has been appointed or until the member's successor is appointed and qualified to serve on the board. If a vacancy occurs other than by expiration of a term, the Governor shall appoint a qualified person to fill the vacancy for the unexpired term. No member may serve more than three consecutive three-year terms.

The Governor may remove any member of the board for unprofessional conduct, incompetence, or neglect of duty.

Source: SL 2012, ch 196, § 9.



§ 36-37-10 Meetings of board--Quorum.

36-37-10. Meetings of board--Quorum. The board shall meet during the first quarter of each calendar year to select a chair and vice chair and to conduct other business. At least one additional meeting shall be held before the end of each calendar year. Additional meetings may be convened at the call of the chair or at the request of two or more board members.

Four members of the board constitutes a quorum to do business if the majority of the members present are speech-language pathologists.

Source: SL 2012, ch 196, § 10.



§ 36-37-11 Compensation of members.

36-37-11. Compensation of members. Members of the board shall receive a per diem established pursuant to § 4-7-10.4 and expenses at the same rate as other state employees while actually engaged in official duties.

Source: SL 2012, ch 196, § 11.



§ 36-37-12 Powers and duties of board.

36-37-12. Powers and duties of board. The board has the following powers and duties:

(1) Administer, coordinate, and enforce the provisions of this chapter, evaluate the qualifications of applicants, supervise the examination of applicants, and issue and renew licenses;

(2) Issue subpoenas, examine witnesses, administer oaths, conduct hearings, and, at its discretion, investigate allegations of violations of this chapter and impose penalties for any violations;

(3) Promulgate rules pursuant to chapter 1-26 to delineate qualifications for licensure, specify requirements for the renewal of licensure, regulate the delivery of services via telepractice, establish standards of professional conduct, specify procedures for suspension and revocation of licensure, establish a schedule of disciplinary actions for violations of professional conduct, permit inactive licensures, establish procedures for collection and management of fees and payments, establish application, biennial licensure, biennial renewal, and late fees not to exceed one hundred fifty dollars each delineate activities that may or may not be delegated to an assistant, and specify requirements for supervision of speech-language pathology assistants based on national guidelines;

(4) Have available the names and addresses of persons currently licensed pursuant to the provisions of this chapter;

(5) Employ personnel in accordance with its needs and budget;

(6) Request legal advice and assistance, as needed, from the Office of the Attorney General;

(7) Enter into such contracts as necessary to carry out its responsibilities under this chapter;

(8) Hire legal counsel;

(9) Establish a budget;

(10) Submit reports of its operations and finances as required by § 4-7-7. 2;

(11) Adopt an official seal by which it shall authenticate its proceedings, copies, records, acts of the board, and licenses;

(12) Develop procedures for:

(a) Monitoring a license holder's compliance with the requirements of this chapter;

(b) Monitoring a license holder who is ordered by the board to perform certain acts;

(c) Identifying a license holder who presents a risk to the public; and

(d) Initiating appropriate actions regarding a license holder who presents a risk to the public;

(13) Develop a system for monitoring complaints filed with the board, procedures for providing assistance to a person who wishes to file a complaint, and a schedule for disposing of complaints in a timely manner;

(14) Communicate disciplinary actions to relevant state and federal authorities including the National Practitioners Database and the American Speech-Language-Hearing Association Board of Ethics and to other state speech-language pathology licensing authorities; and

(15) Perform any other duties directly related to the administration of the provisions of this chapter.

No member of the board is liable for civil action for any act performed in good faith in the performance of the member's duties as prescribed by law.

Source: SL 2012, ch 196, § 12.



§ 36-37-13 Moneys collected and payments by board.

36-37-13. Moneys collected and payments by board. All moneys coming into the custody of the board, including any fees and any other payments, shall be paid by the board to the state treasurer on or before the tenth day of each month and shall consist of all moneys received by the board during the preceding calendar month. The state treasurer shall credit the moneys to the Board of Examiners for Speech-Language Pathology account, which account is hereby created. The moneys in the account are hereby continuously appropriated to the board for the purpose of paying the expense of administering and enforcing the provisions of this chapter. The total expenses incurred by the board may not exceed the total moneys collected.

Source: SL 2012, ch 196, § 13.



§ 36-37-14 Requirements for licensure.

36-37-14. Requirements for licensure. To be eligible for licensure by the board as a speech-language pathologist, the applicant shall:

(1) Submit an application, upon a form prescribed by the board;

(2) Pay the application fee;

(3) Possess a master's or doctoral degree from an educational institution accredited by the accrediting agency of the American Speech-Language-Hearing Association and from an educational institution approved by the United States Department of Education;

(4) Complete supervised clinical practicum experiences from an educational institution or its cooperating programs;

(5) Complete a supervised postgraduate professional experience;

(6) Pass a written national examination in speech-language pathology; and

(7) Have committed no act for which disciplinary action may be justified.
Source: SL 2012, ch 196, § 14.



§ 36-37-15 Waiver of certain requirements for applicants holding out-of-state license or association certificate.

36-37-15. Waiver of certain requirements for applicants holding out-of-state license or association certificate. The board shall waive the qualifications in subdivisions 36-37-14(3), (4), (5), and (6) for any applicant who has filed an application with the board, has paid the application fee, has not committed any act for which disciplinary action may be justified and:

(1) Presents proof of current licensure in a state that has standards that are equivalent to or greater than those of this state; or

(2) Holds a current Certificate of Clinical Competence in Speech Language Pathology from the American Speech-Language-Hearing Association.
Source: SL 2012, ch 196, § 15.



§ 36-37-16 Waiver of certain requirements for foreign applicants meeting examination requirements.

36-37-16. Waiver of certain requirements for foreign applicants meeting examination requirements. The board may waive the qualifications in subdivisions 36-37-14(3), (4), and (5) for any applicant who:

(1) Received a professional education in another country if the board is satisfied that equivalent education and practicum requirements have been met; and

(2) Met the examination requirements in subdivision 36-37-14(6).
Source: SL 2012, ch 196, § 16.



§ 36-37-17 Provisional licenses.

36-37-17. Provisional licenses. The board shall issue a provisional license in speech-language pathology to an applicant who:

(1) Except for the postgraduate professional experience, meets the academic, practicum, and examination requirements of this chapter;

(2) Submits an application, upon a form prescribed by the board, including a plan for the content of the postgraduate professional experience;

(3) Pays the application fee for a provisional license; and

(4) Has not committed any act for which disciplinary action may be justified.

A person holding a provisional license may practice speech-language pathology only while working under the mentorship of a licensed speech-language pathologist who meets the qualifications of § 36-37-14, 36-37-15, or 36-37-16. The term for a provisional license and the conditions for its renewal shall be determined by the board in rules promulgated pursuant to chapter 1-26.

Source: SL 2012, ch 196, § 17.



§ 36-37-18 Speech-language pathology assistant licenses.

36-37-18. Speech-language pathology assistant licenses. The board shall issue a speech-language pathology assistant license to an applicant who:

(1) Submits an application, upon a form prescribed by the board;

(2) Pays the application fee;

(3) Holds an associate's degree in speech-language pathology assisting or a bachelor's degree with major emphasis in speech-language pathology or communication disorders from an accredited academic institution;

(4) Submits an official transcript verifying necessary academic preparation and clinical experiences;

(5) Completes a supervised clinical practicum of a minimum of one hundred clock hours as a speech-language pathology assistant while either on the job or during academic preparation; and

(6) Has committed no act for which disciplinary action is justified.
Source: SL 2012, ch 196, § 18.



§ 36-37-19 Paraprofessionals holding speech-language pathologist certificate from Department of Education as of July 1, 2012.

36-37-19. Paraprofessionals holding speech-language pathologist certificate from Department of Education as of July 1, 2012. Any person who is employed as a paraprofessional providing speech-language pathology services under the direct supervision of a speech-language pathologist who holds a speech-language pathologist certificate from the South Dakota Department of Education as of July 1, 2012, and does not otherwise meet the qualifications set forth in this chapter may apply for and shall be granted a speech-language pathology assistant license and may continue to practice as a speech-language pathology assistant. This exception expires July 1, 2020, at which time all speech-language pathology assistants shall meet the requirements of this chapter.

Source: SL 2012, ch 196, § 19.



§ 36-37-20 Supervision of assistant by licensed speech-language pathologist.

36-37-20. Supervision of assistant by licensed speech-language pathologist. An assistant shall be supervised by a licensed speech-language pathologist who has at least three years of experience as a speech-language pathologist. The supervising speech-language pathologist:

(1) Is responsible for the extent, kind, and quality of service provided by the assistant, consistent with the board's designated standards and requirements;

(2) Shall ensure that persons receiving services from an assistant receive prior written notification that services are to be provided, in whole or in part, by a speech-language pathology assistant;

(3) May not supervise more than three speech-language pathology assistants at one time.

An assistant may have more than one supervisor if the board is notified.

Source: SL 2012, ch 196, § 20.



§ 36-37-21 Disciplinary actions.

36-37-21. Disciplinary actions. The board may impose separately, or in combination, any of the following disciplinary actions on a licensee after formal or informal disciplinary action:

(1) Refuse to issue or renew a license;

(2) Issue a letter of reprimand or concern;

(3) Require restitution of fees;

(4) Impose probationary conditions;

(5) Require the licensee to reimburse the board for costs of the investigation and proceeding;

(6) Suspend or revoke a license;

(7) Impose practice or supervision requirements, or both; or

(8) Require licensees to attend continuing education programs specified by the board as to content and hours.
Source: SL 2012, ch 196, § 21.



§ 36-37-22 Reinstatement of suspended or revoked license.

36-37-22. Reinstatement of suspended or revoked license. If the board imposes suspension or revocation of license, application may be made to the board for reinstatement. If a licensee is placed on probation, the board may require the license holder to:

(1) Report regularly to the board on matters that are the basis of probation;

(2) Limit practice to the areas prescribed by the board; or

(3) Continue or review continuing education until the license holder attains and degree of skill satisfactory to the board in those areas that are the basis of the probation.
Source: SL 2012, ch 196, § 22.



§ 36-37-23 Actions constituting misconduct.

36-37-23. Actions constituting misconduct. The board may take disciplinary actions for the following conduct:

(1) Fraudulently or deceptively obtaining or attempting to obtain a license or a provisional license;

(2) Fraudulently or deceptively using a license or provisional license;

(3) Altering a license or provisional license;

(4) Aiding or abetting unlicensed practice;

(5) Selling, bartering, or offering to sell or barter a license or provisional license;

(6) Committing fraud or deceit in the practice of speech-language pathology, including:

(a) Willfully making or filing a false report or record in the practice of speech-language pathology;

(b) Submitting a false statement to collect a fee;

(c) Obtaining a fee through fraud or misrepresentation;

(7) Using or promoting or causing the use of any misleading, deceiving, improbable, or untruthful advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand insignia, or any other representation;

(8) Falsely representing the use or availability of services or advise of a physician;

(9) Misrepresenting the applicant, licensee, or holder by using the term, doctor, or any similar word, abbreviation, or symbol if the use is not accurate or if the degree was not obtained from a regionally accredited institution;

(10) Committing any act of dishonesty, immorality, or unprofessional conduct while engaging in the practice of speech-language pathology;

(11) Engaging in illegal, incompetent, or negligent practice;

(12) Providing professional services while:

(a) Mentally incompetent;

(b) Under the influence of alcohol;

(c) Using any narcotic or controlled dangerous substance or other drug that is in excess of therapeutic amounts or without valid medical indication;

(13) Providing services or promoting the sale of devices, appliances, or products to a person who cannot reasonably be expected to benefit from such services, devices, appliances, or products;

(14) Violating any provision of this chapter, or any lawful order given, or rule adopted, by the board;

(15) Being convicted or pleading guilty or nolo contendere to a felony or to a crime involving moral turpitude, whether or not any appeal or other proceeding is pending to have the conviction or plea set aside;

(16) Being disciplined by a licensing or disciplinary authority of any state or country, or any nationally recognized professional organization, or convicted or disciplined by a court of any state or country for an act that would be grounds for disciplinary action under this section;

(17) Exploiting a patient for financial gain or sexual favors;

(18) Failing to report suspected cases of child abuse or vulnerable adult abuse;

(19) Diagnosing or treating a person for speech disorders by mail or telephone unless the person has been previously examined by the licensee and the diagnosis or treatment is related to such examination; or

(20) Violating federal, state, or local laws relating to the profession.

The board shall adopt, by rules promulgated pursuant to chapter 1-26, a schedule of sanctions to be imposed as the result of formal or informal disciplinary activities conducted by the board.

Source: SL 2012, ch 196, § 23.



§ 36-37-24 Disciplinary hearing--Decision--Appeal.

36-37-24. Disciplinary hearing--Decision--Appeal. The board may take disciplinary action or suspend, revoke, or reissue a license or certification only after a hearing conducted by a hearing examiner appointed by the board or by a majority of the members of the board.

Any disciplinary proceeding or proceeding relative to the revocation or suspension of a license or certification shall otherwise conform to the procedure set forth in chapter 1-26.

Any decision of the board to discipline, suspend, revoke, or reissue a license or certification requires a majority vote of the board membership.

Any party feeling aggrieved by any acts, rulings, or decisions of the board acting pursuant to § 36-37-21, 36-37-22, or 36-37-23, has the right to appeal under the provisions of chapter 1-26.

Source: SL 2012, ch 196, § 24.



§ 36-37-25 Injunction for violation.

36-37-25. Injunction for violation. Any person violating the provisions of this chapter may be enjoined from further violations at the suit of the state's attorney of the county where the violations occurred or suit may be brought by any citizen of this state. An action for injunction is an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election.

Source: SL 2012, ch 196, § 25.






Chapter 38 - Behavior Analysts

§ 36-38-1 Definitions.

36-38-1. Definitions. Terms used in this chapter mean:

(1) "Applied behavior analysis," as provided in subdivision 58-17-154(1);

(2) "Behavior analyst," a person who meets the qualifications of subdivision 58-17-159(2), who is licensed as a behavior analyst by the board only for the provision of applied behavior analysis as defined in §§ 36-38-2 and 36-38-3, and who holds himself or herself out to the public by any title or description of services which uses the words behavior analyst or applied behavior analyst;

(3) "Board," the Board of Social Work Examiners, as established in chapter 36-26.

(This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 1.



§ 36-38-2 Conduct included within practice of applied behavior analysis.

36-38-2. Conduct included within practice of applied behavior analysis. The term, practice of applied behavior analysis, is the application of principles, methods, and procedures of the analysis of behavior including principles of operant and respondent learning. The term includes applications of those principles, methods, and procedures to:

(1) Design, supervise, evaluate, and modify treatment programs to change the behavior of individuals diagnosed with an autism spectrum disorder;

(2) Design, supervise, evaluate, and modify treatment programs to change the behavior of individuals;

(3) Design, supervise, evaluate, and modify treatment programs to change the behavior of groups; and

(4) Consult with individuals and organizations.

(This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 2.



§ 36-38-3 Conduct not included within practice of applied behavior analysis.

36-38-3. Conduct not included within practice of applied behavior analysis. The term, practice of applied behavior analysis, does not include diagnosis, counseling, psychological testing, personality assessment, intellectual assessment, neuropsychological assessment, psychotherapy, cognitive therapy, sex therapy, family therapy, coordination of care, psychoanalysis, hypnotherapy, or long-term counseling as a treatment modality. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 3.



§ 36-38-4 Applied behavior analyst advisory committee.

36-38-4. Applied behavior analyst advisory committee. The Governor shall appoint an applied behavior analyst advisory committee composed of three members. Two of the members shall be behavior analysts licensed under this chapter and the other member shall represent the public and be unaffiliated with the profession.

Each committee member shall serve a term of three years. However, the terms of the initial appointees shall be staggered so that no more than one member's term expires in any one year. No committee member may be appointed to more than three consecutive full terms. If a vacancy occurs, the Governor shall appoint a person to fill the unexpired term. The appointment of a member to an unexpired term is not considered a full term. The committee shall meet at least annually or as necessary to conduct business. The advisory committee shall assist the board in the regulation of behavior analysts pursuant to this chapter. The committee shall also make recommendations to the board regarding rules promulgated pursuant to this chapter.

The terms of a member begins on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The term of a member expires on October thirtieth in the third year of appointment. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 4.



§ 36-38-5 Persons to whom chapter does not apply.

36-38-5. Persons to whom chapter does not apply. The provisions of this chapter do not apply to any:

(1) Employee of a regionally accredited academic institution while performing teaching, training, or research duties;

(2) Provider who is not a resident of this state, and who has established an office in this state, who provides behavior analyst services in this state for a period which does not exceed an aggregate of more than twenty days during any one year if the provider is authorized under the laws of the state or country of residence to perform these activities and services. If the provider exceeds twenty consecutive days of practice in this state in any calendar year the provider shall report to the board, in writing, the nature and extent of the provider's practice in this state;

(3) Qualified physician, surgeon, psychologist, dentist, osteopath, optometrist, chiropractor, podiatrist, registered nurse, attorney, court employee, marriage counselor, family counselor, member of the clergy, mental health counselor, school counselor, rehabilitation counselor, employment counselor, guidance counselor, social worker, or licensed professional counselor doing work within the standards and ethics of the person's respective profession who does not hold himself or herself out to the public by any title incorporating the term behavior analyst;

(4) Matriculated college or university student whose applied behavior analysis activity is part of a defined program of study, course, practicum, internship, or postdoctoral traineeship, if the applied behavior analysis activities under this exemption are directly supervised by a behavior analyst in this state, an instructor in a course sequence approved by the certifying entity, or another qualified faculty member. The individual student may not represent himself or herself as a behavior analyst and shall use a title that clearly indicates the student's training status, such as student, intern, or trainee;

(5) Family member of a recipient of applied behavior analysis services implementing behavior analysis treatment plans with the recipient under the extended authority and direction of a behavior analyst. The family member may not represent himself or herself as a behavior analyst;

(6) Assistant behavior analyst or paraprofessional who delivers applied behavior analysis services under the extended authority and direction of a behavior analyst provided that the services are supervised in accordance with the requirements of the Behavior Analyst Certification Board, Inc. The assistant behavior analyst or paraprofessional may not represent himself or herself as a behavior analyst, and shall use a title that indicates assistant or paraprofessional status, such as an assistant behavior analyst, ABA technician, behavior technician, tutor, or line therapist. The assistant behavior analyst or paraprofessional shall submit to a criminal background check and fingerprint checks pursuant to the provisions of this chapter;

(7) Behavior analyst who practices with nonhumans, including an applied animal behaviorist and animal trainer;

(8) Professional who provides general applied behavior analysis services to an organization, so long as the services are for the benefit of the organization and do not involve direct services to any person;

(9) Unlicensed person pursuing experience in applied behavior analysis consistent with the experience requirements of the Behavior Analyst Certification Board, Inc., if the experience is supervised in accordance with the requirements of the Behavior Analyst Certification Board, Inc. The person may not represent himself or herself as a behavior analyst and shall use a title that clearly indicates the person's training status, such as student, intern, or trainee;

(10) Person employed by a school board performing the duties of a position for the school. The person may not represent himself or herself as a behavior analyst, unless the person holds a license under this chapter; or

(11) Any person who meets the requirements set out in subdivision 58-17-159(1).

(This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 5.



§ 36-38-6 License required to practice as behavior analyst.

36-38-6. License required to practice as behavior analyst. No person may represent himself or herself as a behavior analyst, or engage in the practice of, or attempt to practice applied behavior analysis unless licensed pursuant to the provisions of this chapter as an applied behavior analyst or exempted under the provisions of this chapter. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 6.



§ 36-38-7 Qualifications for licensure.

36-38-7. Qualifications for licensure. The board may grant a license as a behavior analyst to an applicant who:

(1) Has earned a master's degree or a doctoral degree;

(2) Holds a current certification as a board certified behavior analyst by the Behavior Analyst Certification Board, Inc., or any successor in interest to that organization;

(3) Has not been convicted of a felony or a misdemeanor involving moral turpitude as defined in subdivision 22-1-2(25) during the past five years; and

(4) Has submitted verification that the applicant is not subject to any disciplinary proceeding or pending complaint before any other licensing board unless the board considers such proceeding or complaint and agrees to licensure.

(This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 7.



§ 36-38-8 Application fee.

36-38-8. Application fee. The application fee for a license to practice applied behavior analysis shall be set by the board in rules promulgated pursuant to chapter 1-26. The fee may not exceed three hundred dollars. The applicant shall pay fees for the cost of certification directly to the Behavior Analyst Certification Board, Inc. No fee assessed on a licensed social worker may be increased to support the licensure of a behavior analyst as required under this chapter. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 8.



§ 36-38-9 Application for license.

36-38-9. Application for license. In applying for licensing, an applicant shall apply on a form prescribed by the board. The application shall be witnessed and notarized by a notary public. The license fee shall accompany the application. The application and all supporting evidence shall be public record as provided in chapter 1-27. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 9.



§ 36-38-10 Fee for initial licensure.

36-38-10. Fee for initial licensure. After a behavior analyst applicant presents evidence of certification, the applicant shall pay a fee for initial licensure set by the board, in rules promulgated pursuant to chapter 1-26, not to exceed three hundred fifty dollars. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 10.



§ 36-38-11 Code of ethics.

36-38-11. Code of ethics. The board shall adopt a code of ethics for behavior analysts licensed under this chapter. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 11.



§ 36-38-12 Grounds for denial, revocation, suspension, or cancellation of license.

36-38-12. Grounds for denial, revocation, suspension, or cancellation of license. The board may deny, revoke, suspend, or cancel any license or application for licensure to practice as a behavior analyst and may take other disciplinary or corrective action as the board deems appropriate upon any of the following grounds:

(1) The licensee or applicant is guilty of fraud in the practice of applied behavior analysis or fraud or deceit in the licensee's admission to practice applied behavior analysis;

(2) The licensee or applicant has been convicted of a felony or misdemeanor involving moral turpitude as defined in subdivision 22-1-2(25) during the past five years;

(3) The licensee or applicant is or has been engaged in the practice of applied behavior analysis under a false or assumed name and has not registered that name pursuant to chapter 37-11, or is impersonating another practitioner of a like or different name;

(4) The licensee or applicant is addicted to the use of intoxicating liquors, narcotics, or stimulants to an extent as to incapacitate the licensee or applicant from the performance of the licensee's or applicant's professional duties;

(5) The physical or mental condition of the licensee or applicant is determined, by a competent medical examiner, to jeopardize or endanger a person who seeks relief of the licensee or applicant. A majority of the entire board may demand an examination of the licensee or applicant by a competent medical examiner selected by the board at the board's expense. If the licensee or applicant fails to submit to the examination, this constitutes immediate grounds for suspension of the licensee's license or denial of the application for licensure;

(6) The licensee or applicant for licensure has been found in violation of the code of ethics adopted by the board;

(7) The licensee or applicant has obtained or attempted to obtain a license, certificate, or renewal thereof by bribery or fraudulent representation;

(8) The licensee or applicant knowingly made a false statement in connection with any application required by this chapter;

(9) The licensee or applicant knowingly made a false statement on any form promulgated pursuant to this chapter;

(10) The licensee or applicant has violated any provision of this chapter or the rules promulgated under this chapter; or

(11) The licensee's or applicant's certificate, license, or permit has been cancelled, revoked, suspended, or rejected for renewal in any other state for any cause.

(This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 12.



§ 36-38-13 Commencement of proceedings for cancellation or revocation of license.

36-38-13. Commencement of proceedings for cancellation or revocation of license. If the board has information that any licensee may be guilty of any misconduct as provided in § 36-38-12 or is guilty of gross incompetence or unprofessional or dishonorable conduct, the board may institute proceedings for cancellation or revocation of the license. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 13.



§ 36-38-14 Hearing on cancellation or revocation of license--Decision.

36-38-14. Hearing on cancellation or revocation of license--Decision. Each proceeding relative to the cancellation, revocation, or suspension of a license, or relative to reissuing a license which has been cancelled, revoked, or suspended may only be held if a majority of the members of the board are present at the hearing. The decision of the board to suspend, revoke, or cancel a license requires a majority vote of all of the board members. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 14.



§ 36-38-15 Administrative procedure for cancellation or revocation of license.

36-38-15. Administrative procedure for cancellation or revocation of license. All proceedings relative to the cancellation, revocation, or suspension of a license shall conform to the procedure set forth in chapter 1-26. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 15.



§ 36-38-16 Appeal.

36-38-16. Appeal. Any party aggrieved by any acts, rulings, or decisions of the board relating to refusal to grant or to cancellation, revocation, or suspension of a license may appeal pursuant to chapter 1-26. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 16.



§ 36-38-17 Reinstatement of license.

36-38-17. Reinstatement of license. Upon written application establishing compliance with existing licensing requirements and for reasons the board deems sufficient, the board, for good cause by majority vote, may reinstate or reissue a license that has been canceled, suspended, or revoked. However, upon suspension of a license, the board in the order may provide for automatic reinstatement after a fixed period of time as provided in the order. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 17.



§ 36-38-18 Record of licensees.

36-38-18. Record of licensees. The secretary-treasurer of the board shall keep a record of each person who has been granted a license pursuant to the provisions of this chapter, the license number, and the date the license was issued or renewed. The record may be admitted as evidence in any court. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 18.



§ 36-38-19 Practice without license--Misdemeanor.

36-38-19. Practice without license--Misdemeanor. Any person who practices as a behavior analyst in this state without a license issued by the board is guilty of a Class 2 misdemeanor. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 19.



§ 36-38-20 Duties of board.

36-38-20. Duties of board. In addition to the duties set forth elsewhere in this chapter, the board shall:

(1) Recommend prosecution for any violation of this chapter to the appropriate state's attorney; or

(2) Recommend to the attorney general the bringing of a civil action to seek injunction and other relief against any violation of this chapter.

(This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 20.



§ 36-38-21 Investigation of suspected violations--Prosecution of violations.

36-38-21. Investigation of suspected violations--Prosecution of violations. The board shall investigate each suspected violation of this chapter and shall report the violation to the proper law enforcement official where the act is committed. The board is authorized to employ special counsel subject to the supervision, control, and direction of the attorney general to assist in the prosecution of violations of this chapter, and to expend the necessary funds for such purpose. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 21.



§ 36-38-22 Injunction--Election of injunction or criminal action.

36-38-22. Injunction--Election of injunction or criminal action. Any person violating the provisions of this chapter may be enjoined from further violations at the suit of the state's attorney of the county where the violations occurred or suit may be brought by any citizen of this state. An action for injunction shall be an alternate to criminal proceedings, and the commencement of one proceeding by the board constitutes an election. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 22.



§ 36-38-23 Money credited to board of social work examiners fund.

36-38-23. Money credited to board of social work examiners fund. Any money coming into the custody of the board pursuant to this chapter shall be credited to the South Dakota Board of Social Work Examiners fund established under § 36-26-43. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 23.



§ 36-38-24 Confidentiality of consultation with behavior analyst.

36-38-24. Confidentiality of consultation with behavior analyst. The relations and communications between a licensed behavior analyst and a person consulting a licensed behavior analyst in the person's professional capacity are confidential. Nothing in this chapter may be construed to require the person's confidential communications to be disclosed. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 24.



§ 36-38-25 Criminal background checks of assistant behavior analysts and paraprofessionals.

36-38-25. Criminal background checks of assistant behavior analysts and paraprofessionals. Any assistant behavior analyst or paraprofessional who delivers applied behavior analysis services under the extended authority and direction of a behavior analyst shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history check. The behavior analyst who supervises the assistant behavior analyst or paraprofessional is responsible for any fees charged for the cost of fingerprinting or the criminal background investigation as required by this section. Each criminal record provided to the board under this section is confidential. The board may use the records only in determining an assistant behavior analyst's or paraprofessional's eligibility to be supervised by an applied behavior analyst for the delivery of applied behavior analysis. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 25.



§ 36-38-26 Certain assistant behavior analysts and paraprofessionals ineligible.

36-38-26. Certain assistant behavior analysts and paraprofessionals ineligible. No assistant behavior analyst or paraprofessional who has been convicted of a felony or misdemeanor involving moral turpitude as defined in subdivision 22-1-2(25) during the past five years may deliver applied behavior analysis services under the direction of a behavior analyst. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 26.



§ 36-38-27 Promulgation of rules.

36-38-27. Promulgation of rules. The board may promulgate rules, pursuant to chapter 1-26, that delineate qualifications for licensure, specify requirements for the annual renewal of licensure, establish standards of professional conduct, specify procedures for violations of professional conduct, permit inactive licensures, establish procedures for collection and management of fees and payments, establish fees for initial applications and annual licensure not to exceed the amounts specified in this chapter, delineate activities that may or may not be delegated to an assistant behavior analyst or paraprofessional, and specify requirements for supervision of assistant behavior analysts and paraprofessionals. (This section is repealed effective July 1, 2024 pursuant to SL 2016, ch 199, § 28.)

Source: SL 2016, ch 199, § 27.









Title 37 - TRADE REGULATION

Chapter 01 - Restraint Of Trade, Monopolies And Discriminatory Trade Practices

§ 37-1-1 to 37-1-3. Repealed.

37-1-1 to 37-1-3. Repealed by SL 1977, ch 305, § 16



§ 37-1-3.1 Combinations in restraint of trade unlawful--Entities subject to prohibition.

37-1-3.1. Combinations in restraint of trade unlawful--Entities subject to prohibition. A contract, combination, or conspiracy between two or more persons in restraint of trade or commerce any part of which is within this state is unlawful.

A person is any natural person, partnership, limited liability company, corporation, association, or other legal entity.

Source: SL 1977, ch 305, § 1; SL 1994, ch 351, § 82.



§ 37-1-3.2 Monopolies and attempts to monopolize unlawful.

37-1-3.2. Monopolies and attempts to monopolize unlawful. The monopolization by any person, or an attempt to monopolize, or combine, or conspire with any other person or persons, to monopolize any of the trade or commerce within this state shall be unlawful.

Source: SL 1977, ch 305, § 2.



§ 37-1-3.3 Monopoly or restraint of trade as felony.

37-1-3.3. Monopoly or restraint of trade as felony. Any person violating any of the provisions of § 37-1-3.1 or 37-1-3.2 is guilty of a Class 6 felony.

Source: SL 1977, ch 305, § 3.



§ 37-1-3.4 Labor not an article of commerce--Labor and agricultural organizations permitted.

37-1-3.4. Labor not an article of commerce--Labor and agricultural organizations permitted. Labor of a human being shall not be considered a commodity or an article of commerce. Nothing in this chapter shall be construed to forbid the existence and operation of any labor, agricultural, or horticultural organization instituted for the purpose of mutual help, while lawfully carrying out its legitimate objects.

Source: SL 1977, ch 305, § 4.



§ 37-1-3.5 Regulated utility services exempt.

37-1-3.5. Regulated utility services exempt. The provision of gas, electric, and noncompetitive and emerging competitive telecommunications services by public utilities pursuant to tariffs or schedules approved by the South Dakota Public Utilities Commission, or pursuant to any other federal or state regulatory authority, do not constitute a violation of this chapter. The acceptance of such tariffs or schedules by the regulatory agency involved, the implementation by the public utility of any orders or directives of any such agency, or the taking of action by a public utility pursuant to an order or directive of any such regulatory agency does not constitute a violation of this chapter.

Source: SL 1977, ch 305, § 17; SL 1988, ch 375, § 29.



§ 37-1-4 Discriminating between localities in selling as unfair discrimination.

37-1-4. Discriminating between localities in selling as unfair discrimination. Any person doing business in this state, and engaged in the production, manufacture, or distribution of any commodity in general use, who intentionally, for the purpose of destroying the competition of any regular established dealer in such commodity or to prevent the competition of any person who in good faith intends and attempts to become such dealer, shall discriminate between different sections, communities, or first and second class municipalities of this state by selling such commodity at a lower rate in one section, community, or municipality, or any portion thereof than such person or corporation charges for such commodity in another section, community, or municipality, after equalizing the distance from the point of production, manufacture, or distribution and freight rates therefrom, shall be deemed guilty of unfair discrimination.

Source: SDC 1939, § 13.1803; SL 1992, ch 60, § 2.



§ 37-1-5 Discriminating between localities in buying as unfair discrimination.

37-1-5. Discriminating between localities in buying as unfair discrimination. Any person doing business in this state and engaged in the production, manufacture, or purchase of any commodity or product in general use, who, with intent and for the purpose of destroying competition by any regular established dealer in such commodity or product, shall discriminate between different sections, communities, or first and second class municipalities of this state by paying for such commodity or product a higher price in one section, community, or municipality than such person or corporation is at the same time paying for such commodity or product in another section, community, or municipality within the state, after equalizing the distance from the point of purchase and transportation charges therefrom, and the grade and quality thereof, shall be deemed guilty of unfair discrimination.

Source: SDC 1939, § 13.1804; SL 1992, ch 60, § 2.



§ 37-1-6 Price differential to meet competition in buying permitted.

37-1-6. Price differential to meet competition in buying permitted. Notwithstanding § 37-1-5, any person or corporation buying commodities described therein in more than one section, community, locality, or first or second class municipality, may raise prices in any given section, community, locality, or municipality to but not above the prices paid by other persons or corporations buying such commodities in such section, community, locality, or municipality, when necessary to meet actual legitimate competition in such section, community, locality, or municipality, without being held to have violated the provisions of this chapter.

Source: SDC 1939, § 13.1804; SL 1992, ch 60, § 2.



§ 37-1-7 Unlawful discrimination in buying or selling as felony.

37-1-7. Unlawful discrimination in buying or selling as felony. Any person violating the statutes against discrimination in buying or selling is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1805; SL 1977, ch 190, § 209; SL 1977, ch 305, § 14.



§ 37-1-8 Fraudulent statements to affect market price as felony.

37-1-8. Fraudulent statements to affect market price as felony. Every person who intentionally makes or publishes any false statement, spreads any false rumor, or employs any false or fraudulent means or device, with intent to affect the market price of any kind of property, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.1806; SL 1977, ch 190, § 210; SL 1977, ch 305, § 15.



§ 37-1-9 Repealed.

37-1-9. Repealed by SL 1977, ch 305, § 16



§ 37-1-10 Criminal prosecution by state's attorney on violation--Assistance by attorney general.

37-1-10. Criminal prosecution by state's attorney on violation--Assistance by attorney general. It shall be the special duty of the state's attorney, upon the affidavit of any person showing that any person has violated any provision of this chapter, or without such affidavit, when he has reason to believe that any provision of this chapter has been or is being violated, to make complaint and cause the arrest of such person and to prosecute such action in the court having jurisdiction thereof, and it shall be the duty of such state's attorney immediately upon making such complaint to notify the attorney general thereof and it shall thereupon be the duty of the attorney general to aid in such prosecution.

Source: SDC 1939, § 13.1807.



§ 37-1-11 Criminal proceedings instituted by attorney general.

37-1-11. Criminal proceedings instituted by attorney general. The provisions of § 37-1-10 shall not be construed in any manner to prevent the attorney general of this state from making a complaint in any court of competent jurisdiction for any violation of the provisions of this chapter and prosecuting the same in the same manner and with the same powers as therein provided for state's attorneys.

Source: SDC 1939, § 13.1807.



§ 37-1-11.1 Demand by attorney general to produce evidence relating to violations--Service--Contents.

37-1-11.1. Demand by attorney general to produce evidence relating to violations--Service--Contents. If the attorney general has reasonable cause to believe that a person has information or is in possession, custody, or control of any document or other tangible object relevant to an investigation for violation of this chapter, he may serve upon the person, before bringing any action in circuit court, a written demand to appear and be examined under oath, to answer written interrogatories under oath, and to produce the document or object for inspection and copying. The demand shall:

(1) Be served upon the person in the manner required for service of process in this State or by registered or certified mail;

(2) Describe the nature of the conduct constituting the violation under investigation;

(3) Describe the class or classes of documents or objects with sufficient definiteness to permit it to be fairly identified;

(4) Contain a copy of the written interrogatories;

(5) Prescribe a reasonable time at which the person must appear to testify, within which to answer the written interrogatories, and within which the document or object must be produced, and advise the person that objections to or reasons for not complying with the demand may be filed with the attorney general on or before that time;

(6) Specify a place for the taking of testimony or for production and designate a person who shall be custodian of the document or object; and

(7) Contain a copy of § 37-1-11.2.
Source: SL 1977, ch 305, § 6.



§ 37-1-11.2 Petition for enforcement of attorney general's demand--Court order--Protective provisions.

37-1-11.2. Petition for enforcement of attorney general's demand--Court order--Protective provisions. If a person objects to or otherwise fails to comply with the written demand served upon him under § 37-1-11.1 the attorney general may file in the circuit court of the county in which the person resides or in which he maintains a principal place of business within this state petition for an order to enforce the demand. Notice of hearing the petition and a copy of the petition shall be served upon the person, who may appear in opposition to the petition. If the court finds that the demand is proper, there is reasonable cause to believe there may have been a violation of this chapter, and the information sought or document or object demanded is relevant to the violation, it shall order the person to comply with the demand subject to modification the court may prescribe. Upon motion by the person and for good cause shown, the court may make any further order in the proceedings that justice requires to protect the person from unreasonable annoyance, embarrassment, oppression, burden, or expense.

Source: SL 1977, ch 305, § 7.



§ 37-1-11.3 Confidentiality of evidence produced on demand--Waiver.

37-1-11.3. Confidentiality of evidence produced on demand--Waiver. Any procedure, testimony taken, or material produced under §§ 37-1-11.1 and 37-1-11.2 shall be kept confidential by the attorney general before bringing an action, and during the action, against a person under this chapter for the violation under investigation, unless confidentiality is waived in writing by the person being investigated and the person who has testified, answered interrogatories, or produced material, or disclosure is authorized by the court.

Source: SL 1977, ch 305, § 8.



§ 37-1-11.4 Self-incriminating evidence required on promise of immunity.

37-1-11.4. Self-incriminating evidence required on promise of immunity. If any person refuses to answer any question or interrogatory, produce any document or otherwise comply with the written demand served upon him under § 37-1-11.1 on the ground of the privilege against self-incrimination, the testimony, answer to interrogatory or production of document may be compelled in accordance with § 23A-14-29.

Source: SL 1985, ch 196, § 2.



§ 37-1-12 to 37-1-14. Repealed.

37-1-12 to 37-1-14. Repealed by SL 1977, ch 305, § 16



§ 37-1-14.1 Venue of actions for violation.

37-1-14.1. Venue of actions for violation. An action for violation of this chapter shall be commenced in circuit court in Hughes County, or in the county where the person alleged to have violated this chapter has its principal place of business, or does business, or in any county where any violation has allegedly occurred.

Source: SL 1977, ch 305, § 5.



§ 37-1-14.2 Actions on behalf of state for equitable relief and civil penalties--Amount of penalty.

37-1-14.2. Actions on behalf of state for equitable relief and civil penalties--Amount of penalty. The attorney general, or a state's attorney with the permission or at the request of the attorney general, may bring an action for appropriate injunctive or other equitable relief and civil penalties in the name of the state for a violation of this chapter. The court may assess for the benefit of the state a civil penalty of not more than fifty thousand dollars for each violation of this chapter.

Source: SL 1977, ch 305, § 9.



§ 37-1-14.3 Action by public or private party for equitable relief or damages--Treble damages.

37-1-14.3. Action by public or private party for equitable relief or damages--Treble damages. The state, a political subdivision, or any public agency injured in its business or property by a violation of this chapter may bring an action for appropriate injunctive or other equitable relief, damages sustained and, as determined by the court, taxable costs and reasonable attorney's fees. The trier of facts shall increase recovery under this section to three times the damages sustained. A person injured in his business or property by a violation of this chapter may bring an action for appropriate injunctive or other equitable relief, damages sustained and, as determined by the court, taxable costs and reasonable attorney's fees. The trier of facts shall increase recovery under this section to three times the damages sustained.

Source: SL 1977, ch 305, § 10.



§ 37-1-14.4 Limitation of actions for violations.

37-1-14.4. Limitation of actions for violations. An action under § 37-1-14.2 to recover a civil penalty is barred if it is not commenced within four years after the claim for relief accrues. An action under § 37-1-14.3 to recover damages is barred if it is not commenced within four years after the claim for relief accrues, or within one year after the conclusion of any timely action brought by the state under § 37-1-14.2 or 37-1-14.3 based in whole or in part on any matter complained of in the action for damages, whichever is later.

Source: SL 1977, ch 305, § 12.



§ 37-1-15 , 37-1-16. Repealed.

37-1-15, 37-1-16. Repealed by SL 2014, ch 188, § 1, 2.



§ 37-1-16.1 Judgment in action by state as prima facie evidence in later actions.

37-1-16.1. Judgment in action by state as prima facie evidence in later actions. A final judgment or decree determining that a person has violated this chapter in an action brought by the state under § 37-1-14.2 or 37-1-14.3, other than a consent judgment or decree entered before any testimony has been taken, is prima facie evidence in any other action against him under § 37-1-14.3 as to all matters with respect to which the judgment or decree would be an estoppel between the parties thereto.

Source: SL 1977, ch 305, § 11.



§ 37-1-17 Repealed.

37-1-17. Repealed by SL 2014, ch 188, § 3.



§ 37-1-18 Failure to attend or produce evidence as contempt.

37-1-18. Failure to attend or produce evidence as contempt. Any person, officer, or agent in the service or employment of any corporation, limited liability company, partnership, or association of persons, who neglects or refuses to make returns, attend, and testify or answer any lawful requirement provided for in this chapter, or produce records, documents, or other evidence, if in the person's custody, control, or power to do so, in obedience to the subpoenas of the courts, is guilty of contempt and shall be punished as provided by law.

Source: SDC 1939, § 13.1810; SL 1994, ch 351, § 83.



§ 37-1-19 Repealed.

37-1-19. Repealed by SL 1985, ch 196, § 3



§ 37-1-20 Remedies cumulative.

37-1-20. Remedies cumulative. The remedies provided for in this chapter shall be construed as cumulative and not exclusive.

Source: SDC 1939, § 13.1811.



§ 37-1-21 Repealed.

37-1-21. Repealed by SL 1977, ch 305, § 16



§ 37-1-22 Judicial interpretations of similar statutes as guide.

37-1-22. Judicial interpretations of similar statutes as guide. It is the intent of the Legislature that in construing this chapter, the courts may use as a guide interpretations given by the federal or state courts to comparable antitrust statutes.

Source: SL 1977, ch 305, § 13.



§ 37-1-23 Action by state as parens patriae--Circuit court jurisdiction--Monetary relief.

37-1-23. Action by state as parens patriae--Circuit court jurisdiction--Monetary relief. The attorney general may bring a civil action in the name of the state, as parens patriae on behalf of the natural persons residing in the state, in circuit court, to secure monetary relief as provided in this section for injury sustained by such natural persons to their property by reason of any violation of this chapter.

Source: SL 1980, ch 259, § 2.



§ 37-1-24 Treble damages and cost of suit as measure of monetary relief.

37-1-24. Treble damages and cost of suit as measure of monetary relief. The court shall award the state as monetary relief threefold the total damage sustained as described in §§ 37-1-23 and 37-1-25 and the cost of the suit, including reasonable attorney's fees.

Source: SL 1980, ch 259, § 4.



§ 37-1-25 Exclusions in determining amount of monetary relief.

37-1-25. Exclusions in determining amount of monetary relief. The court shall exclude from the amount of monetary relief awarded for such action any amount of monetary relief which duplicates amounts which have been awarded for the same injury, or which is properly allocable to natural persons who have excluded their claims pursuant to § 37-1-28 and any business entity.

Source: SL 1980, ch 259, § 3.



§ 37-1-26 Proof of damages--Assessment in aggregate.

37-1-26. Proof of damages--Assessment in aggregate. In an action pursuant to §§ 37-1-23 to 37-1-32, inclusive, where there has been a determination that a defendant agreed to fix prices, damages may be proved and assessed in the aggregate by statistical or sample in methods, by the pro rata allocation of illegal overcharges or of excess profits or by such other reasonable system of estimating aggregate damages as the court in its discretion may permit without the necessity of separately proving the individual claim of, or amount of damage to, persons on whose behalf the suit was brought.

Source: SL 1980, ch 259, § 9.



§ 37-1-27 Notice--Manner of giving.

37-1-27. Notice--Manner of giving. In any action brought under §§ 37-1-23 to 37-1-32, inclusive, the attorney general shall, at such times, in such manner, and with such content as the court may direct cause notice thereof to be given by publication. If the court finds that notice given solely by publication would deny due process of law to any person, the court may direct further notice to such person according to the circumstances of the case.

Source: SL 1980, ch 259, § 5.



§ 37-1-28 Election by injured person to exclude claim from state action for monetary relief--Notice.

37-1-28. Election by injured person to exclude claim from state action for monetary relief--Notice. Any person on whose behalf an action is brought pursuant to § 37-1-23 may elect to exclude from adjudication the portion of the state claim for monetary relief attributable to him by filing notice of such election with the court within such time as specified in the notice given pursuant to § 37-1-27.

Source: SL 1980, ch 259, § 6.



§ 37-1-29 Judgment as res judicata.

37-1-29. Judgment as res judicata. The final judgment in an action pursuant to § 37-1-23 shall be res judicata as to any claim under this section by any person on behalf of whom such action was brought and who fails to give such notice within the period specified in the notice given pursuant to § 37-1-27.

Source: SL 1980, ch 259, § 7.



§ 37-1-30 Dismissal or compromise--Approval of court required--Notice.

37-1-30. Dismissal or compromise--Approval of court required--Notice. An action pursuant to §§ 37-1-23 to 37-1-32, inclusive, shall not be dismissed or compromised without approval of the court, and notice of any proposed dismissal or compromise shall be given in such manner as the court directs.

Source: SL 1980, ch 259, § 8.



§ 37-1-31 Distribution of award of monetary relief--Treatment as civil penalty to be deposited in special revenue fund.

37-1-31. Distribution of award of monetary relief--Treatment as civil penalty to be deposited in special revenue fund. Monetary relief recovered by the attorney general pursuant to § 37-1-23 to 37-1-32, inclusive, shall be distributed in such manner as the court in its discretion may authorize, or be deemed a civil penalty by the court and deposited in the antitrust special revenue fund pursuant to § 1-11-6.3.

Source: SL 1980, ch 259, § 10.



§ 37-1-32 Attorney general's powers--Common law powers not derogated.

37-1-32. Attorney general's powers--Common law powers not derogated. The powers granted in §§ 37-1-23 to 37-1-32, inclusive, are in addition to and not in derogation of the common law powers of the attorney general to act in parens patriae.

Source: SL 1980, ch 259, § 11.



§ 37-1-33 Right to sue preserved for person injured directly or indirectly--Avoidance of duplicate liability.

37-1-33. Right to sue preserved for person injured directly or indirectly--Avoidance of duplicate liability. No provision of this chapter may deny any person who is injured directly or indirectly in his business or property by a violation of this chapter the right to sue for and obtain any relief afforded under § 37-1-14.3. In any subsequent action arising from the same conduct, the court may take any steps necessary to avoid duplicative recovery against a defendant.

Source: SL 1980, ch 259, § 12; SL 1991, ch 317.






Chapter 02 - Petroleum Products

§ 37-2-1 Discrimination between localities in selling price as misdemeanor.

37-2-1. Discrimination between localities in selling price as misdemeanor. Any person, firm, company, association, or corporation, foreign or domestic, engaged in the business of selling gasoline, kerosene or liquefied petroleum gases within the state that shall intentionally, for the purpose of creating a monopoly, or of destroying the business of a regularly established competitor in any locality, discriminate by direct or indirect methods between different sections, communities, or municipalities of this state, by selling the above commodities at a lower rate in one section, community, or municipality, or any portion thereof, than such person, firm, company, association, or corporation shall charge for same in another section, community, or municipality, after making due allowance, if any, in the grade or quality, and the cost of transportation from the refinery, shall be deemed guilty of unfair discrimination, which is hereby prohibited and declared unlawful. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, §§ 54.0901, 54.9906; SL 1957, ch 275; SL 1977, ch 190, § 211.



§ 37-2-2 Price differential to meet competition permitted.

37-2-2. Price differential to meet competition permitted. Any person, firm, company, association, or corporation selling gasoline, kerosene or liquefied petroleum gases in more than one section, community, or municipality, may lower prices in any given section, community, or municipality, to but not below the prices for which others are selling such commodities in such section, community, or municipality, when necessary to meet actual legitimate competition in such section, community, or municipality, without being held to have violated the provisions of this chapter.

Source: SDC 1939, § 54.0901; SL 1957, ch 275.



§ 37-2-3 Difference in selling prices as prima facie evidence of violation.

37-2-3. Difference in selling prices as prima facie evidence of violation. Proof of the selling of gasoline, kerosene, or liquefied petroleum gases by any person, firm, company, association, or corporation at a lower rate in one section, community, or municipality of this state than such firm, person, company, association, or corporation charges for such commodity in another section, community, or municipality, after making due allowance for the difference, if any, in the grade or quality, and in the cost of transportation from the refinery shall constitute prima facie evidence of a violation of § 37-2-1.

Source: SDC 1939, § 54.0902.



§ 37-2-4 Remedies cumulative.

37-2-4. Remedies cumulative. Nothing in §§ 37-2-1 to 37-2-3, inclusive, shall be construed as repealing any other law in this state, but the remedies therein provided shall be cumulative to all other remedies provided by law in and for such cases.

Source: SDC 1939, § 54.0903.



§ 37-2-5 Definition of terms.

37-2-5. Definition of terms. Terms used in this chapter mean:

(1) "Alcohol," a colorless volatile flammable liquid containing no more than 1.25 percent of water used for the purpose of blending or mixing with gasoline for use in motor vehicles and commonly known as alcohol, ethanol, or methanol;

(2) "ASTM," the American Society for Testing and Materials;

(3) "Aviation gasoline," a volatile hydrocarbon fuel free from suspended water and sediment matter and that is suitable for use as a fuel in an aviation spark ignition internal combustion engine designed for use in an aircraft;

(3A) "Biodiesel," a fuel comprised of mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats, designated B100, and meeting the requirements of the American Society of Testing and Materials D 6751 as of January 1, 2015, and is registered with the United States Environmental Protection Agency as a fuel and fuel additive under section 211(b) of the Clean Air Act in effect on January 1, 2006;

(3B) "Biodiesel blend," a special blended fuel comprised of at least two percent by volume of biodiesel blended with petroleum-based diesel fuel, designated BXX. In the abbreviation BXX, the XX represents the volume percentage of biodiesel fuel in the blend;

(4) "Department," the Department of Public Safety;

(5) "Diesel fuel," a refined middle distillate hydrocarbon fuel free from suspended water and sediment matter that is suitable for use as a fuel in a compression-ignition (diesel) internal combustion engine;

(5A) "Ether," methyl tertiary butyl ether;

(6) "Flash test" and "flash point," the flash point as determined by the method of the American Society for Testing Materials, using the instrument known as the Tagliabue closed cup tester;

(7) "Gasoline," a volatile hydrocarbon fuel free from suspended water and sediment matter that is practicable and suitable used as fuel in a spark ignition internal combustion engine;

(8) "Inspector," the secretary or any deputy or assistant appointed by the secretary for the purpose of enforcing the provisions of this chapter;

(9) "Kerosene," a hydrocarbon fuel intended for use in heating and illumination and having an American Petroleum Institute gravity of not less than forty degrees. Kerosene shall also include coal oil and burner oil;

(9A) "NIST," the National Institute of Standards and Technology;

(10) "Petroleum products," gasoline, alcohol blended fuels, kerosene, diesel fuel, aviation gasoline, burner oil, naphtha and lubricating oils;

(11) "Secretary," the secretary of the Department of Public Safety.
Source: SDC 1939, § 22.1506(1), (4), (5); SL 1951, ch 107; SL 1953, ch 95, § 1; SDCL § 39-21-1; SL 1969, ch 91, § 3; SL 1973, ch 2, § 54; SL 1985, ch 302, § 1; SL 2000, ch 200, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2005, ch 207, § 1; SL 2006, ch 202, § 1; SL 2016, ch 183, § 8.



§ 37-2-6 Promulgation of rules in conformity with ASTM and NIST standards.

37-2-6. Promulgation of rules in conformity with ASTM and NIST standards. The secretary may, pursuant to chapter 1-26, and in general conformity with ASTM and NIST standards in effect on January 1, 2015, promulgate rules:

(1) Establishing standards for the maximum volume percentages of ethanol, methanol, ether, and cosolvents in alcohol blended fuels;

(2) Establishing a program for and prescribing the methods to be used for the inspection and testing of alcohol blended fuels, petroleum products, biodiesel, and biodiesel blends;

(3) Requiring labeling of devices dispensing alcohol blended fuels, biodiesel, and biodiesel blends;

(4) Establishing standards setting the specifications and tolerance requirements for petroleum products, biodiesel, and biodiesel blends; and

(5) Regulating the filtering system to be used on devices dispensing alcohol blended fuels.
Source: SDC 1939, § 22.1501; SL 1939, ch 92; SDCL § 39-21-6; SL 1975, ch 253, § 2; SL 1985, ch 302, § 2; SL 2000, ch 200, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2005, ch 207, § 2; SL 2005, ch 208, § 3; SL 2006, ch 202, § 2; SL 2016, ch 183, § 9.



§ 37-2-7 Examination and testing specifications and methods.

37-2-7. Examination and testing specifications and methods. Specifications and methods for the examination and test of petroleum products shall be determined by the department and shall be based upon standards from ASTM and NIST as of January 1, 2015. If promulgated as rules of the department in accordance with the provisions of chapter 1-26, the specifications shall be the specifications for such petroleum products sold in this state and official tests of the petroleum products shall be based upon test specifications so determined, adopted, and promulgated.

Source: SDC 1939, § 22.1506 (6) as enacted by SL 1953, ch 95, § 1; SDCL § 39-21-7; SL 2004, ch 17, § 240; SL 2006, ch 202, § 3; SL 2013, ch 185, § 1; SL 2016, ch 183, § 10.



§ 37-2-8 Analyses by qualified laboratory_Distillation test methods.

37-2-8. Analyses by qualified laboratory--Distillation test methods. Any qualified laboratory may make an analysis as requested by the secretary. Distillation tests shall be made pursuant to the methods for the tests adopted by ASTM.

Source: SDC 1939, § 22.1506 (3); SDCL § 39-21-8; SL 1974, ch 3, § 15; SDCL Supp, § 39-21-7.1; SL 1975, ch 253, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2005, ch 207, § 3; SL 2006, ch 202, § 4; SL 2016, ch 183, § 11.



§ 37-2-9 Thorough analysis not required--Rejection of product on finding of impurity or imperfection.

37-2-9. Thorough analysis not required--Rejection of product on finding of impurity or imperfection. The inspector is not required to make a thorough analysis of all petroleum products to ascertain each form of impurity. However, if the inspector performs an analysis that demonstrates the requirements of this chapter are not met or that there exists an impurity or imperfection not specified in this chapter which renders a petroleum product unsuitable, the inspector may reject the petroleum product.

Source: SDC 1939, § 22.1501; SL 1939, ch 92; SDCL § 39-21-11; SL 2016, ch 183, § 12.



§ 37-2-10 Substitution of spurious product for trade name product prohibited.

37-2-10. Substitution of spurious product for trade name product prohibited. No person shall fill any order for a lubricating oil or gasoline designated by a trade-mark or distinctive trade name for an automobile or other internal combustion engine with a substitute oil or gasoline.

Source: SDC 1939, § 22.1601; SDCL, § 39-21-19; SL 1977, ch 190, § 432.



§ 37-2-11 Display of signs and labels for product not sold at location prohibited--Decorative signs excepted.

37-2-11. Display of signs and labels for product not sold at location prohibited--Decorative signs excepted. No person may display any sign, label, or other designating mark which describes any lubricating oil or gasoline for internal combustion engines not actually sold or offered for sale or delivered at the location at which the sign, label, or other designating mark is displayed. No person may display any label upon any container which label names or describes any lubricating oil or gasoline for internal combustion engines not actually contained in the container, but offered for sale or sold as such lubricating oil or gasoline. This section does not apply to any person utilizing a sign in a decorative manner. No place of business may use a decorative sign in a manner that misleads a consumer as to the products sold at that location.

Source: SDC 1939, § 22.1602; SDCL § 39-21-20; SL 1977, ch 190, § 433; SL 2016, ch 183, § 13.



§ 37-2-12 Sale of substandard gasoline or motor fuel prohibited.

37-2-12. Sale of substandard gasoline or motor fuel prohibited. No person shall sell or keep and offer for sale any gasoline or other motor fuel which does not conform as to color and antiknock characteristics contained in the rules and regulations adopted under the authority of § 37-2-7.

Source: SDC 1939, § 22.1512; SL 1951, ch 109; SL 1953, ch 95, § 5; SDCL, § 39-21-22; SL 1977, ch 190, § 435.



§ 37-2-13 Antiknock index for gasoline and gasoline blends to be posted.

37-2-13. Antiknock index for gasoline and gasoline blends to be posted. Each retail dealer of gasoline or gasoline-oxygenate blends shall post the antiknock index in accordance with applicable regulations, contained in 16 CFR Part 306, issued pursuant to the Petroleum Marketing Act, as amended through January 1, 2009. The antiknock index (AKI) may not be less than the AKI posted on the product dispenser or as certified on the invoice, bill of lading, shipping paper, or other documentation.

Source: SDC 1939, § 22.1512; SL 1951, ch 109; SL 1953, ch 95, § 5; SDCL § 39-21-23; SL 2009, ch 195, § 1.



§ 37-2-14 Repealed.

37-2-14. Repealed by SL 2014, ch 189, § 1.



§ 37-2-15 Retailer not liable for purchase price of substandard product delivered--Recovery from wholesaler.

37-2-15. Retailer not liable for purchase price of substandard product delivered--Recovery from wholesaler. If any wholesale dealer in petroleum products subject to inspection under the terms of §§ 37-2-5 to 37-2-24, inclusive, shall sell or deliver to any retail dealer any such product, within this state, which upon the test prescribed by those sections does not meet the required standard, such wholesale dealer shall not have a cause of action against the retail dealer for the purchase price thereof, and in case the same has already been paid such purchase price may be recovered by the retail dealer, and in addition to the usual costs allowed in civil actions the plaintiff may recover an attorney fee of twenty-five dollars.

Source: SDC 1939, § 22.1515; SDCL, § 39-21-24.



§ 37-2-16 Violation as misdemeanor.

37-2-16. Violation as misdemeanor. A violation of any provision in §§ 37-2-5 to 37-2-25, inclusive, and §§ 37-2-30, 37-2-31, and 32-2-33 is a Class 1 misdemeanor.

Source: SDC 1939, § 22.9922; SDCL § 39-21-25; SL 1977, ch 190, § 436; SL 2000, ch 200, § 4; SL 2001, ch 211, § 3; SL 2013, ch 186, § 1.



§ 37-2-17 Reliance by retailer on guaranty provided by supplier--Knowledge of falsity--Liability of supplier.

37-2-17. Reliance by retailer on guaranty provided by supplier--Knowledge of falsity--Liability of supplier. No retail dealer shall be prosecuted under the provisions of §§ 37-2-5 to 37-2-24, inclusive, so far as they relate to the labeling and quality of any petroleum product if he can establish a guaranty, signed by the wholesaler, jobber, manufacturer, or other person from whom he purchased such product, to the effect that the product and the barrels, casks, or other containers in which the same was purchased and all brands, stencils, or other forms of labels on the same were in full compliance with the provisions of those sections as to tests, quality, and labeling, unless he shall have knowledge or notice of the falsity of such guaranty, and unless he shall, after receiving such product, efface or change in any manner the brands, stencils, or other labels of such barrels, casks, or other containers or shall dilute, mix, manipulate, or change in any manner such product, but the person making such guaranty shall be subject to the fines and penalties which otherwise would attach to such dealer. Such guaranty to afford protection shall contain the name and post-office address of the person making the sale of such products.

Source: SDC 1939, § 22.1518; SDCL, § 39-21-26.



§ 37-2-18 Acting as agent of another not a defense.

37-2-18. Acting as agent of another not a defense. No person who shall commit or assist in committing any offense defined in §§ 37-2-5 to 37-2-24, inclusive, shall be exempt from conviction and punishment therefor for the reason that he acted as the agent, employee, or representative of another.

Source: SDC 1939, § 22.1506 (2); SDCL, § 39-21-27.



§ 37-2-19 Secretary of public safety as ex officio inspector--Trafficking in petroleum products prohibited.

37-2-19. Secretary of public safety as ex officio inspector--Trafficking in petroleum products prohibited. The secretary of public safety shall be ex officio inspector of petroleum products. Neither the secretary nor any subordinate shall traffic directly or indirectly in any product subject to inspection under the provisions of this chapter.

Source: SDC 1939, § 22.1501; SL 1939, ch 92; SDCL, § 39-21-28; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2005, ch 207, § 4.



§ 37-2-20 Reinspection of products--Cancellation of approval or rejection if not in compliance.

37-2-20. Reinspection of products--Cancellation of approval or rejection if not in compliance. The inspector may at any time, in his discretion, without fee, reinspect any of the petroleum products subject to inspection under §§ 37-2-5 to 37-2-24, inclusive, and if upon such reinspection, any of such petroleum products shall fail to meet the requirements set forth in those sections or shall not be properly labeled or marked in accordance with the provisions of those sections, the inspector shall cancel his approval of such product and in the case of illuminating oils shall reject the product and it shall thereafter be unlawful to sell or dispose of such product for illuminating purposes.

Source: SDC 1939 § 22.1501; SL 1939, ch 92; SDCL, § 39-21-29.



§ 37-2-21 Powers and duties of secretary of public safety, employees, and law enforcement officers--Access to premises and records--Information furnished by carrier employees.

37-2-21. Powers and duties of secretary of public safety, employees, and law enforcement officers--Access to premises and records--Information furnished by carrier employees. Whenever the words, inspector of petroleum products, or, inspector, appear throughout §§ 37-2-5 to 37-2-24, inclusive, they mean the secretary of public safety and any of the secretary's duly appointed and acting deputies, agents, assistants, or employees, engaged in administering or enforcing the provisions of those sections. For such purposes the secretary and the secretary's deputies, assistants, agents, and employees, and any law enforcement officer requested to aid in such purposes shall have the necessary rights of visitation, inspection, examination, and access to all places, property, and records, including the right to take a reasonable amount of samples for analysis. Any employee of any common carrier doing business in this state shall furnish, if requested, information as to arrival or departure of consignments of such products.

Source: SDC 1939, § 22.1501; SL 1939, ch 92; SDCL, § 39-21-30; SL 1973, ch 2, § 54; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2005, ch 207, § 5.



§ 37-2-22 Collection and analysis of samples--Publication of results.

37-2-22. Collection and analysis of samples--Publication of results. The inspector shall have authority to collect samples of petroleum products including those used for lubrication, and shall have authority to inspect and analyze and submit same to trial tests and publish results of such investigation for the benefit of the public and users thereof.

Source: SDC 1939, § 22.1511; SDCL, § 39-21-31; SL 1969, ch 91, § 4.



§ 37-2-23 Repealed.

37-2-23. Repealed by SL 2006, ch 202, § 5.



§ 37-2-24 Administrative expenses paid from tax and license collections--Allocations from collections.

37-2-24. Administrative expenses paid from tax and license collections--Allocations from collections. The expense of all inspections, collections, and refunds in connection with the safety and taxation of all petroleum products shall be paid from the collection of taxes or licenses by the state treasurer, upon bills, vouchers, and payrolls approved by the department and the commissioner of finance and management.

The allocation of funds from the net collections of taxes and licenses on all petroleum products shall be made by the state treasurer pursuant to law.

Source: SL 1943, ch 257, § 5; SDC Supp 1960, § 55.27A01 (2); SDCL § 39-21-35; SL 2004, ch 17, § 241; SL 2016, ch 183, § 14.



§ 37-2-25 Sale of certain petroleum products on other than gross volume basis unlawful.

37-2-25. Sale of certain petroleum products on other than gross volume basis unlawful. The sale of gasoline or other middle distillate petroleum products, not including liquefied petroleum gases or petroleum fuels commercially known as number four, number five and number six, on a temperature adjusted or any basis other than gross volume, is unlawful.

Source: SL 1980, ch 260.



§ 37-2-26 Substantially disabled may buy attendant-dispensed gasoline at self-service price.

37-2-26. Substantially disabled may buy attendant-dispensed gasoline at self-service price. A gasoline service station which offers both full service and self-service gasoline dispensing operations shall provide an attendant to dispense gasoline at the self-service price into vehicles bearing a handicapped license plate issued pursuant to § 32-5-76. A violation of this section is a Class 2 misdemeanor.

Source: SL 1980, ch 261.



§ 37-2-27 , 37-2-28. Repealed.

37-2-27, 37-2-28. Repealed by SL 1993, ch 298, §§ 3, 4



§ 37-2-29 Listing different motor fuel prices for cash or credit--Violation as misdemeanor.

37-2-29. Listing different motor fuel prices for cash or credit--Violation as misdemeanor. Any person advertising the sale of any motor fuel by means of any sign, placard, or billboard in which any product price is specified shall state on such sign, placard, or billboard whether such price is a cash price or credit price, if such person sells or offers to sell such motor fuel to the public at different prices for cash and credit. A violation of this section is a Class 2 misdemeanor and each day of violation constitutes a separate offense.

Source: SL 1992, ch 275.



§ 37-2-30 Labeling of any gasoline containing oxygenate.

37-2-30. Labeling of any gasoline containing oxygenate. Any gasoline kept, offered, or exposed for sale, or sold, at retail containing two percent or more by volume of any oxygenate or combination of oxygenates shall be identified as to the specific type of oxygenate or combination of oxygenates in the gasoline. The label may consist of any combination of colors and the label may read ethanol, E10, or ethanol blend. This information shall be posted on the upper fifty percent of the dispenser front panel in a position that is clear and conspicuous from the driver's position. The words shall be in a type at least one-quarter inch in height and a width of type of at least one-sixteenth inch stroke.

Source: SL 1993, ch 298, § 1; SL 2001, ch 211, § 4; SL 2005, ch 208, § 1.



§ 37-2-31 Declaration of oxygenate for labeling purposes.

37-2-31. Declaration of oxygenate for labeling purposes. The distributor or supplier shall provide the retailer or distributor at the time of delivery of any gasoline, on an invoice, bill of lading, shipping paper, or other documentation a declaration of any oxygenate or combination of oxygenates present in a concentration of two percent or more by volume in the gasoline. This documentation is only for dispenser labeling purposes; any potential blender shall determine the total oxygen content of the gasoline before blending.

Source: SL 1993, ch 298, § 2.



§ 37-2-32 Repealed.

37-2-32. Repealed by SL 2001, ch 211, § 2



§ 37-2-33 Sale of products containing or treated with ether prohibited--Exception--Construction.

37-2-33. Sale of products containing or treated with ether prohibited--Exception--Construction. No person may sell, offer for sale, or store petroleum products containing or treated with methyl tertiary butyl ether. The provisions of this section do not apply if the presence of methyl tertiary butyl ether in a petroleum product is caused solely by incidental commingling of methyl tertiary butyl ether with the petroleum product during storage or transfer of the petroleum product and the concentration of methyl tertiary butyl ether in the petroleum product does not exceed one-half of one percent by volume. In no event may the provisions of this section be construed to permit the knowing or willful addition of methyl tertiary butyl ether to any petroleum product.

Source: SL 2001, ch 211, § 1.



§ 37-2-34 Definition of terms relating to sale of renewable motor fuels.

37-2-34. Definition of terms relating to sale of renewable motor fuels. Terms used in §§ 37-2-35 to 37-2-38, inclusive, mean:

(1) "Franchise-related document," a franchise agreement, branded jobber contract, branded marketer agreement, and any other contract or directive of a franchisor relating to terms or conditions of the sale of fuel by a franchisee or customer;

(2) "Renewable fuel," biodiesel, biodiesel blend, ethyl alcohol, and ethanol blend, all as defined in § 10-47B-3, and any motor fuel made from a blend, in any ratio, of gasoline and the product commonly or commercially known as E-85 or an ethanol blend and the product commonly or commercially known as E-85.
Source: SL 2008, ch 201, § 1; SL 2011, ch 188, § 1.



§ 37-2-34.1 Ethanol blender pump defined.

37-2-34.1. Ethanol blender pump defined. The term, ethanol blender pump, refers to a mechanism provided by the retail dealer for the dispensing at retail of ethanol blend as defined in § 10-47B-3 so that the end user may select the ratio of ethanol to gasoline to be dispensed. The pump shall be the type that:

(1) Dispenses at retail a blend of gasoline and ethanol in the ratio selected by the purchaser;

(2) Is manufactured to an industry standard and carries a warranty for compatibility with dispenser components and storage and piping systems;

(3) Has at least four hoses and dispenses the following:

(a) Either a blend of ten percent ethanol or the minimum blend percentage approved for all vehicles by the United States Environmental Protection Agency;

(b) A blend of at least fifteen percent ethanol; and

(c) E85 fuel; and

(4) Complies with all alternative fuel, biofuel, and flexible fuel requirements established by law.
Source: SL 2010, ch 15, § 2.



§ 37-2-35 Certain contract restrictions on the sale of renewable motor fuels prohibited.

37-2-35. Certain contract restrictions on the sale of renewable motor fuels prohibited. No franchise-related document entered into or renewed on or after July 1, 2008 may contain any provision allowing a franchisor to restrict the franchisee or any affiliate of the franchisee from:

(1) Installing on the marketing premises of the franchisee a renewable fuel pump or tank, except that the franchisee's franchisor may restrict the installation of a tank on leased marketing premises of the franchisor;

(2) Converting an existing tank or pump on the marketing premises of the franchisee for renewable fuel use;

(3) Advertising the sale of any renewable fuel, including through the use of signage;

(4) Selling renewable fuel in any specified area on the marketing premises of the franchisee, including any area in which a name or logo of a franchisor or any other entity appears;

(5) Purchasing renewable fuel from sources other than the franchisor if the franchisor does not offer its own renewable fuel for sale by the franchisee;

(6) Listing renewable fuel availability or prices, including on service station signs, fuel dispensers, or light poles;

(7) Allowing for payment of renewable fuel with any form of payment available for any other type of fuel;

(8) Installing on the marketing premises of the franchisee an ethanol blender pump as defined in § 37-2-34.1; or

(9) Using any pump to dispense a specified ethanol blend or range of blends, if the pump is approved by the authority having jurisdiction, as defined in § 34-38-23, for dispensing the specified ethanol blend or range of blends.

Nothing in this section authorizes any activity that constitutes mislabeling, misbranding, willful adulteration, or other trademark violations by the franchisee.

Source: SL 2008, ch 201, § 2; SL 2011, ch 188, § 2.



§ 37-2-36 Reasonable indemnification and insurance policies permitted.

37-2-36. Reasonable indemnification and insurance policies permitted. Nothing in §§ 37-2-34 to 37-2-38, inclusive, precludes a franchisor from requiring the franchisee to obtain reasonable indemnification and insurance policies.

Source: SL 2008, ch 201, § 3.



§ 37-2-37 Franchisee may not be prevented from selling renewable fuels in lieu of one grade of gasoline.

37-2-37. Franchisee may not be prevented from selling renewable fuels in lieu of one grade of gasoline. No franchise-related document that requires that three grades of gasoline be sold by the applicable franchisee may prevent the franchisee from selling one or more renewable fuels in lieu of one, and only one, grade of gasoline.

Source: SL 2008, ch 201, § 4; SL 2011, ch 188, § 3.



§ 37-2-38 Violation as misdemeanor.

37-2-38. Violation as misdemeanor. Any franchisor found guilty of violating the provisions of §37-2-35 or 37-2-37 is guilty of a Class 1 misdemeanor.

Source: SL 2008, ch 201, § 5.



§ 37-2-39 Labeling of motor fuel at retail fuel pump.

37-2-39. Labeling of motor fuel at retail fuel pump. Each retail fuel pump shall identify conspicuously the type of fuel product, the particular grade of the fuel product, and the applicable automotive fuel rating of the fuel to be dispensed. Any 85 octane product shall be conspicuously identified with a decal that states: "May not be suitable for all engines. Refer to owner's manual before fueling."

Source: SL 2013, ch 187, § 1, eff. Mar. 6, 2013.



§ 37-2-40 Documentation accompanying deliveries other than retail sale.

37-2-40. Documentation accompanying deliveries other than retail sale. If gasoline, alcohol blended fuels, kerosene, diesel fuel, aviation gasoline, burner oil, or naphtha are sold, an invoice, bill of lading, shipping paper, or other documentation shall accompany each delivery other than a retail sale. This document shall identify the quantity, the name of the product, the particular grade of the product, the applicable automotive fuel rating, and oxygenate type and content (if applicable), the name and address of the seller and buyer, and the date and time of the sale. Documentation shall be retained at the retail establishment for a period of not less than one year.

Source: SL 2013, ch 187, § 2, eff. Mar. 6, 2013.



§ 37-2-41 Refiners, importers, and producers to comply with federal requirements.

37-2-41. Refiners, importers, and producers to comply with federal requirements. A refiner, importer, or producer of petroleum products, as defined by subdivision 37-2-5(10), shall comply with the automotive fuel rating, certification, and record-keeping requirements of 16 C.F.R. §§ 306.5 to 306.7, inclusive, in effect on January 1, 2013.

Source: SL 2013, ch 187, § 3, eff. Mar. 6, 2013.



§ 37-2-42 Distributors to comply with federal requirements.

37-2-42. Distributors to comply with federal requirements. A licensed distributor of petroleum products, as defined by subdivision 37-2-5(10), shall comply with the certification and record-keeping provisions of 16 C.F.R. §§ 306.8 and 306.9 in effect on January 1, 2013.

Source: SL 2013, ch 187, § 4, eff. Mar. 6, 2013.



§ 37-2-43 Sales to consumers to comply with federal requirements.

37-2-43. Sales to consumers to comply with federal requirements. A person responsible for the product who sells or transfers petroleum products, as defined by subdivision 37-2-5(10), to a consumer shall comply with the automotive fuel rating posting and record-keeping requirements, and the label specifications of 16 C.F.R. §§ 306.10 to 306.12, inclusive, in effect on January 1, 2013.

Source: SL 2013, ch 187, § 5, eff. Mar. 6, 2013.



§ 37-2-44 Minimum octane rating grades of petroleum in certain counties.

37-2-44. Minimum octane rating grades of petroleum in certain counties. In general conformity with ASTM D4814 and the adoption of NIST Handbook 130, 2015, in rules promulgated pursuant to this chapter, the minimum (R+M)/2 octane rating grades of petroleum products, as defined by subdivision 37-2-5(10) in the counties of Butte, Custer, Fall River, Harding, Lawrence, Meade, Oglala Lakota, Pennington, and Perkins shall be no less than the following:

(1) Regular, unleaded, regular unleaded 85;

(2) Midgrade, plus, or super unleaded 87, 88, 89, or 90; and

(3) Premium, supreme, high test unleaded 91.
Source: SL 2013, ch 187, § 6, eff. Mar. 6, 2013; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015; SL 2016, ch 183, § 15.



§ 37-2-45 Minimum octane rating grades of petroleum in all other counties.

37-2-45. Minimum octane rating grades of petroleum in all other counties. The minimum (R+M)/2 octane rating grades of petroleum products in all counties in the state other than those listed in § 37-2-44 shall be no less than the following:

(1) Regular unleaded 87;

(2) Midgrade, plus, or super unleaded 89; and

(3) Premium, supreme, high test unleaded 91.
Source: SL 2013, ch 187, § 7, eff. Mar. 6, 2013.



§ 37-2-46 Liability of retail dealer in petroleum products limited under certain conditions.

37-2-46. Liability of retail dealer in petroleum products limited under certain conditions. A retail dealer in petroleum products subject to inspection under the provisions of this chapter is not liable for damages caused by the use of incompatible motor fuel dispensed at the retail dealer's retail motor fuel pump, if all of the following apply:

(1) The incompatible motor fuel complies with the specifications for a type of motor fuel as provided in this chapter;

(2) The incompatible motor fuel is selected by a person other than the retail dealer or an employee or agent of the retail dealer; and

(3) The incompatible motor fuel is dispensed from a motor fuel pump that correctly labels the type of fuel dispensed.

For the purposes of this section, a motor fuel is incompatible with a motor according to the manufacturer of the motor.

Source: SL 2013, ch 188, § 1.






Chapter 02A - Antifreeze [Repealed]

CHAPTER 37-2A

ANTIFREEZE [REPEALED]

[Repealed by SL 1980, ch 262, §§ 1 to 18]



Chapter 03 - Dairy Industry Marketing Practices [Repealed]

CHAPTER 37-3

DAIRY INDUSTRY MARKETING PRACTICES [REPEALED]

[Repealed by SL 1977, ch 190, § 212; SL 1978, ch 278]



Chapter 04 - Public Commodity Exchanges

§ 37-4-1 Exchanges subject to chapter--Small-volume exchanges exempt.

37-4-1. Exchanges subject to chapter--Small-volume exchanges exempt. Every chamber of commerce, board of trade or exchange maintaining or operating a regular place of business or trading room for members only, in which the members buy, sell, or exchange grain, livestock, or other farm products for themselves or for others, is hereby declared to be a public market subject to the provisions of this chapter. This chapter shall not apply to any such exchange or market whose total annual volume of transfers or exchanges does not exceed three million bushels of grain, or one hundred thousand head of livestock, or two million pounds of butterfat.

Source: SDC 1939, § 54.0801.



§ 37-4-2 Open membership required of exchanges--Cooperatives included.

37-4-2. Open membership required of exchanges--Cooperatives included. Every market described in § 37-4-1, whether heretofore or hereafter organized, shall be open to membership, with equal rights and privileges with all other members, to any person, firm, company, corporation, or association desiring to deal in or trade in the commodity or commodities usually dealt in on such market, who shall make application for membership and whose methods of business operation or plan of organization shall not conflict with or contravene any reasonable rule, regulation, or bylaw of such market.

The words "company," "corporation," or "association" herein designated shall include cooperative corporations or associations organized under the laws of the State of South Dakota.

Source: SDC 1939, § 54.0802.



§ 37-4-3 Members to comply with rules, regulations, and bylaws--Fees and assessments.

37-4-3. Members to comply with rules, regulations, and bylaws--Fees and assessments. All members of a public market subject to this chapter shall be required to comply with all reasonable rules, regulations, and bylaws of such organization, which may include the payment of a membership fee and reasonable assessments equally applicable to all members.

Source: SDC 1939, § 54.0802.



§ 37-4-4 Exchange rules controlling distribution of member profits deemed unreasonable.

37-4-4. Exchange rules controlling distribution of member profits deemed unreasonable. Any rule, regulation, or bylaw of a public market subject to this chapter which shall be designated or construed as controlling, limiting, or modifying the articles of incorporation, constitution, or bylaws of any association, company, or corporation in the distribution of its profits to its stockholders and members shall be deemed to be unreasonable.

Source: SDC 1939, § 54.0802.



§ 37-4-5 Denial of membership by exchange as misdemeanor--Refusal to deal with member.

37-4-5. Denial of membership by exchange as misdemeanor--Refusal to deal with member. It is a Class 1 misdemeanor for any chamber of commerce, board of trade or exchange to adopt any rule, regulation, bylaw, or order, or to make any order in violation of the provisions of this chapter or to refuse or unreasonably delay the admission of any applicant to full and equal membership in any such organization or to refuse to trade or deal with any member or to permit any member to refuse so to deal with any other member on an equal basis with all other members, or to adopt, prescribe, construe, or apply any rule, order, or regulation which shall have the effect of avoiding or tending to avoid or violate any of the provisions of this chapter.

Source: SDC 1939, §§ 54.0803, 54.9905; SL 1977, ch 190, § 234.






Chapter 04A - Agricultural Contracts

§ 37-4A-1 Definition of terms.

37-4A-1. Definition of terms. Terms used in this chapter mean:

(1) "Agricultural commodity," any material produced for use as food, feed, seed, or fiber and includes fiber crops, food crops, oilseeds, seeds, livestock, livestock products, poultry, poultry products, and other farm products. The term, agricultural commodity, does not include timber or trees;

(2) "Contractor," any person who, in the ordinary course of business, contracts with a producer to grow or raise agricultural commodities in this state; and

(3) "Producer," any person who produces or causes to be produced an agricultural commodity in a quantity beyond the person's own family use and is able to transfer title to another or who provides management, labor, machinery, facilities, or any other production input for the production of an agricultural commodity.
Source: SL 1997, ch 277, § 1.



§ 37-4A-2 Resolution by mediation.

37-4A-2. Resolution by mediation. Any contract for an agricultural commodity, of more than one year duration, between a contractor and a producer shall contain language attempting to provide for resolution of contract disputes by mediation. Either party to a contract may initiate mediation services, as specified in the contract, to facilitate resolution of the dispute. Mediation shall be completed within forty-five days unless both parties agree to extend the time period, or the parties shall be released. No party may proceed to litigation until an attempt has been made to mediate the dispute.

Source: SL 1997, ch 277, § 2.



§ 37-4A-3 Liability of contractor.

37-4A-3. Liability of contractor. Any mediation or litigation to resolve a contract dispute shall apply the substantive contract law of the State of South Dakota.

Source: SL 1997, ch 277, § 3.



§ 37-4A-4 Good faith--Damages for violation.

37-4A-4. Good faith--Damages for violation. There is an implied promise of good faith as defined in subdivision 57A-1-201(19), by all parties to any agricultural contract. In any action to recover damages, if the court or a jury finds that there has been a violation of this provision, in addition to other damages authorized by law, attorney fees may be awarded.

Source: SL 1997, ch 277, § 4.






Chapter 05 - Franchises Of Dealers In Vehicles, Implements And Equipment

§ 37-5-1 Coercion of dealer to force unwanted purchases as misdemeanor.

37-5-1. Coercion of dealer to force unwanted purchases as misdemeanor. It is a Class 1 misdemeanor for any manufacturer, factory, branch, distributor, or distributor-branch, or any field representative, officer, agent, or representative of any of them to coerce or attempt to coerce any dealer to purchase or accept delivery of any merchandise, repair parts for the merchandise, or any other commodity that has not been ordered by the dealer; by threatening to cancel or terminate any franchise, agency, arrangement, or agreement existing between such manufacturer, factory, branch, distributor, distributor-branch, or any field representative, officer, agent, or representative of any of them and the dealer or by any other unfair means or by duress of any kind.

Source: SL 1951, ch 262, § 1; SDC Supp 1960, § 54.1103; SL 1970, ch 219, § 1; SL 1973, ch 200, § 2; SDCL Supp, § 37-5-1.1; SL 1977, ch 190, § 235; SL 1995, ch 228, § 1; SL 2004, ch 254, § 4.



§ 37-5-2 Coercion of dealer to control sales or force expenditures as misdemeanor.

37-5-2. Coercion of dealer to control sales or force expenditures as misdemeanor. It is a Class 1 misdemeanor for any manufacturer, factory, branch, distributor, or distributor-branch, or any field representative, officer, agent, or representative of any of them to coerce or attempt to coerce any dealer to enter into any agreement with the manufacturer, factory, branch, distributor, or distributor-branch, or any field representative, officer, agent, or representative of any of them, or to assign, sell, or dispose of any contract or property in any way, or to expend any money or do any other act unfair to such dealer; by threatening to cancel or terminate any franchise, agency, arrangement, or agreement existing between such manufacturer, factory, branch, distributor, distributor-branch, or any field representative, officer, agent, or representative of any of them and the dealer or by any other unfair means or by duress of any kind.

Source: SL 1951, ch 262, § 1; SDC Supp 1960, § 54.1103; SL 1970, ch 219, § 2; SL 1973, ch 200, § 2; SDCL Supp, § 37-5-1.1; SL 1977, ch 190, § 236; SL 1995, ch 228, § 2; SL 2004, ch 254, § 5.



§ 37-5-3 Unfair cancellation of dealer franchise as misdemeanor.

37-5-3. Unfair cancellation of dealer franchise as misdemeanor. It is a Class 1 misdemeanor for any manufacturer, factory, branch, distributor, or distributor-branch, or any field representative, officer, agent, or representative of any of them, unfairly, without due regard to the equities of the dealer and without just provocation, to cancel the franchise of any dealer.

Source: SL 1951, ch 262, § 1; SDC Supp 1960, § 54.1103; SL 1970, ch 219, § 3; SL 1973, ch 200, § 2; SDCL Supp, § 37-5-1.1; SL 1977, ch 190, § 237; SL 1995, ch 228, § 3; SL 2004, ch 254, § 6.



§ 37-5-4 Civil liability for damages from violation.

37-5-4. Civil liability for damages from violation. Each and every person and corporation who or which violates any provision of §§ 37-5-1 to 37-5-3, inclusive, shall be liable to any dealer damaged thereby for all damages caused to such dealer by such violation.

Source: SL 1951, ch 262, § 2; SDC Supp 1960, § 54.9911; SL 1977, ch 190, § 238.



§ 37-5-5 Cancellation of contract--Recovery of costs and charges by dealer--Transfer of title and possession.

37-5-5. Cancellation of contract--Recovery of costs and charges by dealer--Transfer of title and possession. If any dealer enters into a written contract; if the dealer maintains a stock of merchandise or repair parts for the merchandise with any wholesaler, manufacturer, or distributor; and if either the wholesaler, manufacturer, or distributor, or their successors, or the dealer, desires to cancel or discontinue the contract; the wholesaler, manufacturer, or distributor, or successor, shall pay to the dealer, unless the dealer should desire to keep the merchandise, a sum equal to one hundred percent of the net cost of all current unused complete merchandise, including transportation and reasonable assembly charges which have been paid by the dealer and ninety-five percent of the current net prices on repair parts, including superseded parts, listed in a current price list or catalog which parts had previously been purchased from the wholesaler, manufacturer, or distributor, or predecessor, and held by the dealer on the date of the cancellation or discontinuance of the contract. The wholesaler, manufacturer, or distributor, or successor, shall also pay the dealer a sum equal to five percent of the current net price of all parts returned for the handling, packing, and loading of the parts back to the wholesaler, manufacturer, or distributor and pay any freight charges that were paid by the dealer. Upon the payment of the sum required by this section, the title to any merchandise or repair parts for the merchandise shall pass to the manufacturer, wholesaler, or distributor making the payment, and the manufacturer, wholesaler, or distributor, is entitled to the possession of the merchandise or the repair parts for the merchandise.

Source: SL 1969, ch 206, § 1; SL 1970, ch 219, § 4; SL 1975, ch 241; SL 1989, ch 336, § 1; SL 1995, ch 228, § 4; SL 2000, ch 201, § 1; SL 2001, ch 212, § 1; SL 2004, ch 254, § 7.



§ 37-5-5.5 Reimbursement for computer and signage costs incurred under requirements of wholesaler, manufacturer or distributor.

37-5-5.5. Reimbursement for computer and signage costs incurred under requirements of wholesaler, manufacturer or distributor. A wholesaler, manufacturer, or distributor shall also repurchase from the dealer and the dealer shall sell any specialized computer hardware or software, specialized tool, or signage which the wholesaler, manufacturer, or distributor required the dealer to purchase or lease as part of the dealer agreement. Upon delivery to the wholesaler, manufacturer, or distributor of any such specialized computer hardware or software, tool, or signage, the wholesaler, manufacturer, or distributor shall pay to the dealer:

(1) For such computer hardware and software specifically required by the wholesaler, manufacturer, or distributor purchased within the last five years, the net cost less twenty percent per year depreciation. For purposes of this subdivision, the term, software, means software that is sourced from the wholesaler, manufacturer, or distributor, or its approved vendor, to meet the minimum requirements of the wholesaler, manufacturer, or distributor;

(2) For current logoed signage constituting the principal outdoor signage required by the wholesaler, manufacturer, or distributor, identifying the dealer as its representative, the original net cost to the dealer less fifteen percent per year, but in no case less than twenty percent of the original net cost to the dealer;

(3) For any specialized diagnostic or repair tool required by the wholesaler, manufacturer, or distributor which is unique to the product line and in complete, usable condition, seventy-five percent of the original net cost to the dealer if within ten years of purchase by the dealer, provided that any new, unused specialized repair tool applicable to the products of the wholesaler, manufacturer, or distributor shall be purchased at one hundred percent of the original net cost to the dealer.
Source: SL 2001, ch 212, § 2; SL 2004, ch 254, § 8.



§ 37-5-6 Contracts subject to dealer's right to recovery of costs and charges on cancellation.

37-5-6. Contracts subject to dealer's right to recovery of costs and charges on cancellation. The provisions of § 37-5-5 relating to a retailer's right to cancel or discontinue a contract and receive payment for machines, attachments, and parts returned shall apply to all contracts in effect on July 1, 1969, which have no expiration date and are a continuing contract, and all other contracts entered into or renewed after July 1, 1969. Any contract in force and effect on July 1, 1969, which by its own terms will terminate on a date subsequent thereto shall be governed by the law as it existed prior to July 1, 1969.

Source: SL 1969, ch 206, § 1.



§ 37-5-7 Determination of prices to be paid to dealer on cancellation of contract.

37-5-7. Determination of prices to be paid to dealer on cancellation of contract. The prices of merchandise required to be paid to any dealer as provided in § 37-5-5, shall be determined by taking one hundred percent of the net cost of the merchandise, and ninety-five percent of the current net price of repair parts for the merchandise as shown upon the manufacturer's, wholesaler's, or distributor's price lists or catalogues in effect at the time the contract is canceled or discontinued. The prices for any specialized computer hardware and software, specialized tool, or signage shall be as specified in § 37-5-5.5. For purposes of §§ 37-5-5 to 37-5-9, inclusive, if any dealer has actual proof of purchase of any repair parts or other merchandise from any manufacturer, wholesaler, or distributor, or its predecessor, the repair parts even though not currently listed in any price list or catalog and all other merchandise, purchased within ten years of the dealership cancellation or termination shall be repurchased at the original purchase price.

Source: SL 1969, ch 206, § 2; SL 1970, ch 219, § 5; SL 1973, ch 200, § 2; SDCL Supp, § 37-5-1.1; SL 1989, ch 336, § 2; SL 1995, ch 228, § 5; SL 2000, ch 201, § 2; SL 2001, ch 212, § 3; SL 2004, ch 254, § 9.



§ 37-5-7.1 Time for payment of costs and charges to dealer--Final statement of account.

37-5-7.1. Time for payment of costs and charges to dealer--Final statement of account. The payments to be made to the dealer pursuant to §§ 37-5-5 to 37-5-9, inclusive, shall be made no later than sixty days from the date the merchandise is received by the wholesaler, manufacturer, or distributor and shall be accompanied by a final detailed statement of account thereon.

Source: SDCL, § 37-5-5 as added by SL 1975, ch 241; SL 2001, ch 212, § 4; SL 2004, ch 254, § 10.



§ 37-5-8 Failure to pay dealer on cancellation of contract--Action by dealer--Applicability of section.

37-5-8. Failure to pay dealer on cancellation of contract--Action by dealer--Applicability of section. If any manufacturer, wholesaler, or distributor of merchandise or repair parts for the merchandise, or their successors, upon cancellation of a contract by either a dealer or a manufacturer, wholesaler, or distributor, or their successor, fails or refuses to make payment to the dealer as is required by § 37-5-5, or refuses to supply merchandise or repair parts for the merchandise to a dealer, the manufacturer, wholesaler, or distributor, or their successor, is liable in a civil action to be brought by the dealer for one hundred percent of the net cost of the merchandise, plus transportation charges which have been paid by the dealer and ninety-five percent of the current net price of repair parts for the merchandise, plus five percent for handling and loading plus freight charges which have been paid by the dealer, and plus charges for any specialized computer hardware and software, specialized tool, and signage as specified in § 37-5-5.5.

This section applies to the following contracts:

(1) In the case of any contract covering farm implements, machinery, and attachments or automobiles, trucks, motor homes, or travel trailers of the type and kind required to be titled and registered under chapters 32-3 and 32-5, any contract dated after July 1, 1969, and any contract with no expiration date or any continuing contract in effect on July 1, 1969;

(2) In the case of any contract covering industrial and construction equipment and attachments, any contract dated after July 1, 1970, and any contract with no expiration date or any continuing contract in effect on July 1, 1970;

(3) In the case of any contract covering motorcycles, any contract dated after July 1, 1973, and any contract with no expiration date or any continuing contract in effect on July 1, 1973;

(4) In the case of contracts covering office furniture, equipment, and supplies, any contract dated after July 1, 1995, and any contract with no expiration date or any continuing contract in effect on July 1, 1995;

(5) In the case of any contract covering boats, personal watercraft, all-terrain vehicles, or snowmobiles, any contract dated after July 1, 2000, and any contract with no expiration date or any continuing contract in effect on July 1, 2000;

(6) In the case of any contract covering outdoor power equipment and attachments, any contract dated after July 1, 2001, and any contract with no expiration date or any continuing contract in effect on July 1, 2001; and

(7) In the case of any contract covering temperature control units and hybrid auxiliary idle reduction and temperature management systems, any contract dated after July 1, 2008, and any contract with no expiration date or any continuing contract in effect on July 1, 2008.
Source: SL 1969, ch 206, § 3; SL 1970, ch 219, § 6; SL 1973, ch 200, § 2; SDCL Supp, § 37-5-1.1; SL 1989, ch 336, § 3; SL 1995, ch 228, § 6; SL 2000, ch 201, § 3; SL 2001, ch 212, § 5; SL 2004, ch 254, § 11; SL 2008, ch 202, § 1.



§ 37-5-9 Death of dealer--Repurchase of merchandise, parts, and attachments--Exercise of rights by heirs.

37-5-9. Death of dealer--Repurchase of merchandise, parts, and attachments--Exercise of rights by heirs. In the event of the death of the dealer or majority stockholder in a corporation operating a dealership in the business of selling merchandise or repair parts for merchandise, the wholesaler, distributor, or manufacturer who supplied the merchandise, or its successor, shall repurchase from the heir or heirs of the dealer or majority stockholder the merchandise at a sum equal to one hundred percent of the net cost of all current unused complete merchandise, including transportation and reasonable assembly charges that have been paid by the dealer, and ninety-five percent of the current net prices on repair parts for the merchandise, including superseded parts, listed in current price lists or catalogues, plus a sum equal to five percent of the current net price of all parts returned for handling, packing, and loading of the parts, and any specialized computer hardware or software, specialized tool, or signage as specified in § 37-5-5.5, unless the heir or heirs agree to continue to operate the dealership. If the heir or heirs do not agree to continue to operate the dealership, it is deemed a cancellation or discontinuance of contract by the dealer under the provisions of § 37-5-5, and as such the heir or heirs may exercise any rights and privileges under §§ 37-5-5 to 37-5-9, inclusive.

Source: SL 1969, ch 206, § 4; SL 1970, ch 219, § 7; SL 1973, ch 200, § 2; SDCL Supp, § 37-5-1.1; SL 1989, ch 336, § 4; SL 1995, ch 228, § 7; SL 2000, ch 201, § 4; SL 2001, ch 212, §§ 6, 7; SL 2004, ch 254, § 12.



§ 37-5-10 Current unused complete farm implements, machinery or attachments defined.

37-5-10. Current unused complete farm implements, machinery or attachments defined. For the purposes of §§ 37-5-5 and 37-5-9, the term, current unused complete farm implements, machinery, and attachments, means any unused complete farm implement, machinery, or attachment which is less than two years old as determined by the date of invoice.

Source: SL 1991, ch 318.



§ 37-5-11 Restriction of jurisdiction or venue to out-of-state forum or requiring application of foreign law prohibited.

37-5-11. Restriction of jurisdiction or venue to out-of-state forum or requiring application of foreign law prohibited. Any provision in any agreement evidenced by a franchise agreement, sales agreement, security agreement, or other form of agreement or arrangement of like effect between any wholesaler, manufacturer, distributor of farm machinery or implements, or distributor of industrial or construction equipment and a retail dealer restricting jurisdiction or venue to a forum outside this state or requiring the application of the laws of another state to disputes arising under the agreement is void as a matter of public policy.

Source: SL 1991, ch 319, § 1; SL 2012, ch 197, § 2.



§ 37-5-12 Waiver of law void.

37-5-12. Waiver of law void. Any condition, stipulation, or provision in any agreement evidenced by a franchise agreement, sales agreement, security agreement, or other form of agreement or arrangement of like effect, purporting to waive compliance with any provision of this chapter, or other provision of state law applying to such agreements is void as a matter of public policy.

Source: SL 1991, ch 319, § 2.



§ 37-5-12.1 Dealer defined.

37-5-12.1. Dealer defined. For the purposes of §§ 37-5-1 to 37-5-12, inclusive, the term, dealer, means any person, or the person's successor who, for commission or with intent to make a profit or gain, sells, exchanges, rents, leases with the option to purchase, or offers or attempts to negotiate a sale or exchange any merchandise as defined by this chapter from manufacturer authorized facilities in this state, or who is engaged wholly or in part in the business of selling any such merchandise from manufacturer authorized facilities in this state. The term does not include any person with total annual gross sales in this state and elsewhere of one hundred million dollars or more of industrial and construction equipment, attachments, replacement parts, and service related to the equipment, from any one manufacturer or supplier of such equipment.

Source: SL 2004, ch 254, § 1; SL 2012, ch 197, § 3.



§ 37-5-12.2 Merchandise defined.

37-5-12.2. Merchandise defined. For the purposes of §§ 37-5-1 to 37-5-12, inclusive, the term, merchandise, means:

(1) Automobiles, trucks, motorcycles, motor homes or travel trailers of the type and kind required to be titled and registered pursuant to chapters 32-3 and 32-5, and accessories;

(2) Farm tractors, farm implements, farm machinery, and attachments;

(3) Industrial and construction equipment and attachments;

(4) Boats and personal watercraft;

(5) Snowmobiles and all-terrain vehicles, including multipurpose utility vehicles, side by sides, and similar type vehicles whether powered by electricity or by combustion engine;

(6) Office furniture, equipment, supplies, and attachments;

(7) Outdoor power equipment and attachments;

(8) A temperature control unit; and

(9) An auxiliary idle reduction and temperature management system or auxiliary power unit.

For the purposes of this section, the term, temperature control unit, means a piece of equipment that is mounted on a titled vehicle (trailer, rail car, or container) for the temperature management of temperature sensitive cargo.

For the purposes of this section, the term, auxiliary idle reduction and temperature management system, means a piece of equipment that is mounted on a titled vehicle, usually a semi-tractor, to enable the driver to turn off the engine yet have access to air conditioning, heat, and electric power inside the vehicle's cab.

Source: SL 2004, ch 254, § 2; SL 2008, ch 202, § 2; SL 2010, ch 156, § 21, eff. Mar. 9, 2010.



§ 37-5-12.3 Contract defined.

37-5-12.3. Contract defined. For the purposes of §§ 37-5-1 to 37-5-12, inclusive, the term, contract, means any written franchised agreement, sales agreement, dealer agreement, or security agreement, or other form of agreement or arrangement of like effect and its successor.

Source: SL 2004, ch 254, § 3.



§ 37-5-12.4 Merchandise manufacturer or supplier compensation of dealer for diagnostic and warranty work.

37-5-12.4. Merchandise manufacturer or supplier compensation of dealer for diagnostic and warranty work. Any manufacturer or supplier of merchandise as defined in subdivision 37-5-12.2(5) that authorizes a dealer of such merchandise to perform the warranty work is obligated to provide that dealer reasonable compensation for diagnostic work, as well as repair service, parts, and labor to the dealer. Time allowances for diagnostic and performance of warranty work and service shall be adequate for the work to be performed. The hourly labor rate paid to the dealer for warranty services may not be less than the rate charged by the dealer for like service to nonwarranty customers for nonwarranty service. Reimbursement for parts used in the performance of warranty repair may not be less than the current retail rate customarily charged by the dealer for the part or parts.

Source: SL 2010, ch 156, § 22, eff. Mar. 9, 2010.



§ 37-5-13 Definition of terms used in §§ 37-5-13 to 37-5-15.

37-5-13. Definition of terms used in §§ 37-5-13 to 37-5-15. Terms used in §§ 37-5-13 to 37-5-15, inclusive, mean:

(1) "Dealer," any person who receives machinery from a manufacturer under a dealership contract and who offers and sells the machinery to the general public from manufacturer authorized facilities in this state. The term, dealer, does not include a single-line dealer or any person with total annual gross sales in this state and elsewhere of one hundred million dollars or more of industrial and construction equipment, attachments, replacement parts, and service related to the equipment, from any one manufacturer or supplier of such equipment;

(2) "Dealership contract," a written agreement or contract between a manufacturer and dealer which fixes the legal rights and liabilities of the parties to such agreement or contract;

(3) "Machinery," any farm vehicle as defined by § 32-3-2.4 or any off-road vehicle as defined by subdivision 32-3-1(15) or merchandise as defined in subdivision 37-5-12.2(3);

(4) "Manufacturer," any person engaged in the manufacturing or distribution of machinery including any person who acts for the manufacturer;

(5) "Single-line dealer," any person that has purchased seventy-five percent or more of the dealer's total new product inventory from a single manufacturer of industrial and construction equipment under agreements with that manufacturer and has a total annual average sales of industrial and construction equipment volume for the three previous years with that single manufacturer in excess of fifty million dollars for the territory for which that dealer is responsible.
Source: SL 1999, ch 200, § 1; SL 2012, ch 197, § 4.



§ 37-5-14 Certain circumstances not cause for termination of dealership contract or entering into new dealership contract.

37-5-14. Certain circumstances not cause for termination of dealership contract or entering into new dealership contract. The following circumstances are not cause for the termination or discontinuance of a dealership contract, nor for entering into a dealership contract for the establishment of an additional dealership in a community for the same line-make:

(1) The change of executive management or ownership of the dealer, unless the manufacturer can show that the change would be detrimental to the representation or reputation of the manufacturer's product;

(2) Refusal by the dealer to purchase or accept delivery of any machinery, parts, accessories, or any other commodity or service not ordered by the dealer unless such machinery, parts, accessories, or other commodity or service is necessary for the operation of machinery commonly sold in the dealer's area of responsibility;

(3) The sole fact that the manufacturer desires further penetration of the market;

(4) The fact that the dealer owns, has an investment in, participates in the management of, or holds a dealership contract for the sale of another line-make of machinery, or that the dealer has established another line-make of machinery in the same dealership facilities as those of the manufacturer, if the dealer maintains a reasonable line of credit for each line-make of machinery; or

(5) Refusal by the dealer to participate in any national advertising campaign or contest or purchase any promotional materials, display devices, or display decoration or materials which are at the expense of the dealer.
Source: SL 1999, ch 200, § 2.



§ 37-5-15 Certain terms or conditions in dealership contract or lease prohibited--Not applicable to lease or sale of real property.

37-5-15. Certain terms or conditions in dealership contract or lease prohibited--Not applicable to lease or sale of real property. No manufacturer may require a dealer to agree to the inclusion of a term or condition in a dealership contract, or in any lease or agreement ancillary or collateral to a dealership contract, as a condition to the offer, grant, or renewal of such dealership contract, lease, or agreement, that:

(1) Requires the dealer to waive trial by jury in cases involving the manufacturer;

(2) Requires that disputes between the manufacturer and dealer be submitted to arbitration or to any other binding alternate dispute resolution procedure. However, any dealership contract, lease, or agreement may authorize the submission of a dispute to arbitration or to binding alternate dispute resolution if the manufacturer and dealer voluntarily agree to submit the dispute to arbitration or binding alternate dispute resolution at the time the dispute arises; or

(3) Requires a dealer to pay the attorney fees of a manufacturer.

This section does not apply to any agreement that has as its main objective the lease or sale of real property.

Source: SL 1999, ch 200, § 3.



§ 37-5-16 Definitions.

37-5-16. Definitions. Terms used in §§ 37-5-16 to 37-5-18, inclusive, shall only be used for the purposes of §§ 37-5-16 to 37-5-18, inclusive, and mean:

(1) "Retailer of outdoor power equipment," a business that purchases outdoor power equipment for resale including: light industrial lawn and garden equipment, handheld lawn and garden equipment, snow removal equipment, and small engines and other power sources that operate such equipment;

(2) "Manufacturer," a person who manufactures or assembles outdoor power equipment and sells outdoor power equipment directly or through a distributor to a retailer of outdoor power equipment and provides a warranty;

(3) "Warranty," a commitment by a manufacturer to provide parts and labor for the outdoor power equipment they manufacture that is defective or needs adjustment or repair.
Source: SL 2004, ch 255, § 1.



§ 37-5-17 Manufacturer of outdoor power equipment required to compensate retailer for warranty work--Amount of compensation.

37-5-17. Manufacturer of outdoor power equipment required to compensate retailer for warranty work--Amount of compensation. Any manufacturer of outdoor power equipment that authorizes the retailer of outdoor power equipment selling such equipment to perform the warranty work shall include reasonable compensation for diagnostic work, as well as repair service, parts, and labor to the retailer. Time allowances for diagnostic and performance of warranty work and service shall be adequate for the work to be performed. The hourly labor rate paid to the retailer for warranty services may not be less than the rate charged by the retailer for like service to nonwarranty customers for nonwarranty service. Reimbursement for parts used in the performance of warranty repair may not be less than the amount paid by the retailer to acquire the parts plus a reasonable allowance for handling, which may not be less than thirty percent.

Source: SL 2004, ch 255, § 2.



§ 37-5-18 Inapplicability of §§ 37-5-16 and 37-5-17 where only method of sales is through retailer with exclusive trade territory.

37-5-18. Inapplicability of §§ 37-5-16 and 37-5-17 where only method of sales is through retailer with exclusive trade territory. The provisions of §§ 37-5-16 and 37-5-17 do not apply if the manufacturer's only method of sales is a contract with the retailer that provides for an exclusive trade territory and requires the retailer to make warranty repairs on such equipment.

Source: SL 2004, ch 255, § 3.



§ 37-5-19 Civil action for violation of chapter.

37-5-19. Civil action for violation of chapter. Any dealer, as defined in § 37-5-12.1 or subdivision 37-5-13(1), whose business or property is injured by a violation of this chapter may bring a civil action to recover all court costs and reasonable attorney's fees in addition to all other remedies of law.

Source: SL 2012, ch 197, § 1.






Chapter 05A - Franchises For Brand-Name Goods And Services [Repealed]

§ 37-5A-1 to 37-5A-6. Repealed.

37-5A-1 to 37-5A-6. Repealed by SL 2008, ch 203, § 51.



§ 37-5A-7 Repealed.

37-5A-7. Repealed by SL 1982, ch 277, § 3



§ 37-5A-7.1 , 37-5A-7.2. Repealed.

37-5A-7.1, 37-5A-7.2. Repealed by SL 2008, ch 203, § 51.



§ 37-5A-8 , 37-5A-9. Repealed.

37-5A-8, 37-5A-9. Repealed by SL 1982, ch 277, §§ 4, 5



§ 37-5A-10 to 37-5A-76. Repealed.

37-5A-10 to 37-5A-76. Repealed by SL 2008, ch 203, § 51.



§ 37-5A-77 Repealed.

37-5A-77. Repealed by SL 1977, ch 190, § 241



§ 37-5A-78 to 37-5A-87. Repealed.

37-5A-78 to 37-5A-87. Repealed by SL 2008, ch 203, § 51.






Chapter 05B - Franchise Investment

§ 37-5B-1 Definitions.

37-5B-1. Definitions. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Action," any complaint, cross claim, counterclaim, and third-party complaint in a judicial action or proceeding, and their equivalent in an administrative action or arbitration;

(2) "Affiliate," any entity controlled by, controlling, or under common control with another entity;

(3) "Confidentiality clause," any contract, order, or settlement provision that directly or indirectly restricts a current or former franchisee from discussing the franchisee's personal experience as a franchisee in the franchisor's system with any prospective franchisee. The term does not include any clause that protects franchisor's trademarks or other proprietary information;

(4) "Director," the director of the Division of Insurance;

(5) "Disclosure document," the Federal Trade Commission franchise disclosure document as set forth pursuant to 16 C.F.R. Part 436, as of January 1, 2008;

(6) "Disclose, state, describe, and list," to present all material facts accurately, clearly, concisely, and legibly in plain English;

(7) "Filing, filed," the receipt pursuant to this chapter of a record by the director;

(8) "Financial performance representation," any representation, including any oral, written, or visual representation, to a prospective franchisee, including a representation in the general media, that states, expressly or by implication, a specific level or range of actual or potential sales, income, gross profits, or net profits. The term includes any chart, table, or mathematical calculation that shows possible results based on a combination of variables;

(9) "Fiscal year," the franchisor's fiscal year;

(10) "Fractional franchise," any franchise relationship that satisfies the following criteria when the relationship is created:

(a) The franchisee, or any of the franchisee's current directors or officers, or any current directors or officers of a parent or affiliate, has more than two years of experience in the same type of business; and

(b) The parties have a reasonable basis to anticipate that the sales arising from the relationship will not exceed twenty percent of the franchisee's total dollar volume in sales during the first year of operation;

(11) "Franchise," any continuing commercial relationship or arrangement, whatever it may be called, in which the terms of the offer or contract specify, or the franchise seller promises or represents, orally or in writing, that:

(a) The franchisee will obtain the right to operate a business that is identified or associated with the franchisor's trademark, or to offer, sell, or distribute goods, services, or commodities that are identified or associated with the franchisor's trademark;

(b) The franchisor will exert or has authority to exert a significant degree of control over the franchisee's method of operation, or provide significant assistance in the franchisee's method of operation; and

(c) As a condition of obtaining or commencing operation of the franchise, the franchisee makes a required payment or commits to make a required payment to the franchisor or its affiliate;

(12) "Franchisee," any person who is granted a franchise;

(13) "Franchise seller," any person that offers for sale, sells, or arranges for the sale of a franchise. The term includes the franchisor and the franchisor's employees, representatives, agents, subfranchisors, and third-party brokers who are involved in franchise sales activities. The term does not include existing franchisees who sell only their own outlet and who are otherwise not engaged in franchise sales on behalf of the franchisor;

(14) "Franchisor," any person who grants a franchise and participates in the franchise relationship. Unless otherwise stated, the term includes subfranchisors. For purposes of this subdivision, a subfranchisor is any person who functions as a franchisor by engaging in both pre-sale activities and post-sale performance;

(15) "Leased department," any arrangement whereby a retailer licenses or otherwise permits a seller to conduct business from the retailer's location where the seller purchases no goods, services, or commodities directly or indirectly from the retailer, a person the retailer requires the seller to do business with, or a retailer-affiliate if the retailer advises the seller to do business with the affiliate;

(16) "Offer," any attempt to dispose of, and any solicitation of an offer to buy, a franchise or interest in a franchise for value by purchase, license, or otherwise. The term does not include an offer to extend or renew an existing franchise if there is no interruption in the franchisee's operation of the business, unless the terms and conditions of the extension or renewal differ materially from the original agreement. The term also does not include an offer of a franchise by an existing franchisee if the franchisor has had no significant involvement with the prospective franchisee. A franchisor's prior dealing with a prospective franchisee alone is not deemed to be significant involvement;

(17) "Order," any consent, authorization, approval, prohibition or requirement, or other order applicable to a specific case, issued by the director;

(18) "Notice filing application," the form adopted by the director and used to make notice filings of franchises;

(19) "Parent," an entity that controls another entity directly, or indirectly through one or more subsidiaries;

(20) "Person," any individual, group, association, limited or general partnership, corporation, limited liability company, or any other entity;

(21) "Plain English," the organization of information and language usage understandable by a person unfamiliar with the franchise business. The term incorporates short sentences; definite, concrete, everyday language; active voice; and tabular presentation of information, whenever possible. The term avoids legal jargon, highly technical business terms, and multiple negatives;

(22) "Predecessor," any person from whom the franchisor acquired, directly or indirectly, the major portion of the franchisor's assets;

(23) "Principal business address," the street address of a person's home office in the United States. The term does not include a post office box or private mail drop;

(24) "Prospective franchisee," any person (including any agent, representative, or employee) who approaches or is approached by a franchise seller to discuss the possible establishment of a franchise relationship;

(25) "Record," information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(26) "Required payment," any consideration that the franchisee must pay to the franchisor or an affiliate, either by contract or by practical necessity, as a condition of obtaining or commencing operation of the franchise. The term does not include any payment for the purchase of reasonable amounts of inventory at bona fide wholesale prices for resale or lease;

(27) "Rule," any rule promulgated by the director in accordance with chapter 1-26;

(28) "Sale of a franchise," any agreement whereby a person obtains a franchise from a franchise seller for value by purchase, license, or otherwise. The term does not include extending or renewing an existing franchise agreement if there has been no interruption in the franchisee's operation of the business, unless the new agreement contains terms and conditions that differ materially from the original agreement. The term also does not include the transfer of a franchise by an existing franchisee if the franchisor has had no significant involvement with the prospective transferee. A franchisor's approval or disapproval of a transfer alone is not deemed to be significant involvement;

(29) "Signature," a person's affirmative method of authenticating his or her identity. The term includes a person's handwritten signature, as well as a person's use of security codes, passwords, electronic signatures, and similar devices to authenticate his or her identity;

(30) "Trademark," any trademark, service mark, name, logo, and other commercial symbol;

(31) "Willfully," if applied to the intent with which an act is done or omitted, implies simply a purpose or willingness to commit the act, or make the omission referred to. The term does not require any intent to violate law, or to injure another, or to acquire any advantage;

(32) "Written or in writing," any document or information in printed form or in any form capable of being preserved in tangible form and read. The term includes: type-set, word processed, or handwritten document; information on computer disk or CD-ROM; information sent via email; or information posted on the internet. The term does not include mere oral statements.
Source: SL 2008, ch 203, § 1; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-5B-2 Jurisdiction.

37-5B-2. Jurisdiction. This chapter applies to any franchise that is offered or sold in this state. A franchise is offered in this state if:

(1) An offer to sell is made in this state;

(2) The offer originates from within this state; or

(3) The offer is directed by the offeror into this state from outside this state and is received where directed.

A franchise is sold in this state if the offer to sell is accepted in this state.

A franchise is offered or sold in this state if the franchise is offered or sold to a resident of this state and the franchise is to be operated in this state, or, if the franchisee is domiciled in this state when the franchised business is or will be operated in this state.

Source: SL 2008, ch 203, § 2.



§ 37-5B-3 Offer or sale not made in state.

37-5B-3. Offer or sale not made in state. An offer to sell is not made in this state solely because the offer appears in a newspaper or other publication of general and regular circulation which had more than two-thirds of its circulation outside this state during the past twelve months or solely because the offer appears in a broadcast or transmission originating outside this state.

An offer to sell or to purchase is not made in this state if the offer to sell is made over the internet or similar proprietary or common carrier electronic system if the following conditions are met:

(1) The internet offer indicates that the franchise is not being offered to residents of South Dakota;

(2) The internet offer is not directed to any person in South Dakota by or on behalf of the franchisor or anyone acting with the franchisor's knowledge; and

(3) No franchise is sold in South Dakota by or on behalf of the franchisor until the offering has been filed by notice and the franchise disclosure document has been delivered to the purchaser prior to the sale and in compliance with this chapter.

An offer or sale of a franchise is not made in this state if the offer or sale is made to a person not a resident of this state, if the franchise will not be located in this state, and if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful attempt to evade this chapter.

Source: SL 2008, ch 203, § 3.



§ 37-5B-4 Notice filing required.

37-5B-4. Notice filing required. It is unlawful for any person to offer or sell a franchise in this state unless the franchise has properly notice filed under this chapter or is exempt from notice filing pursuant to §§ 37-5B-12 to 37-5B-15, inclusive.

Source: SL 2008, ch 203, § 4.



§ 37-5B-5 Notice filing provisions.

37-5B-5. Notice filing provisions. An initial application for the notice filing of a franchise shall be made by filing with the director of the Division of Insurance a franchise notice filing application and one clean copy of the disclosure document and consent to service of process, accompanied by a fee of two hundred fifty dollars.

If after considering identified conditions and events and management's plans, the auditor concludes that there is substantial doubt about the franchisor's ability to continue as a going concern for a reasonable period of time, the director shall be notified by separate letter as to the going concern issue with the notice filing application.

After a notice filing becomes effective, the applicant has a continuing obligation to notify the director of a going concern within fifteen days after the auditor concludes there is a going concern.

Except as otherwise provided in this section, if no order or injunction pursuant to § 37-5B-41 or 37-5B-48 is in effect, and the filing is complete as required by this section, a notice filing is effective upon receipt by the director.

If the director requires the submission of additional information pursuant to § 37-5B-6 or 37-5B-36, and if no order or injunction pursuant to § 37-5B-41 or 37-5B-48 is in effect, the notice filing becomes effective on the fifteenth business day after the additional information is filed with and approved by the director, or at such earlier time as the director determines, unless the applicant requests postponement of the effectiveness of the notice filing. Business day means any day on which state offices are open for regular business.

The notice filing of a franchise under this chapter expires one year following the date of receipt of the initial application, unless the director prescribes a different period by rule or order. A notice filing may be renewed for one year or a shorter period if designated by the director by filing an application to renew in the same manner as set forth in this section, except that the renewal fee is one hundred fifty dollars. Any filing received after the expiration date shall be treated as an initial filing subject to a filing fee of two hundred fifty dollars.

An applicant may withdraw a notice filing if the applicant files a written request for withdrawal with the director. Withdrawal is effective fifteen days from the day on which the withdrawal request is filed unless a shorter period is designated by the director.

The director may by rule or order construe any public offering, disclosure document, or similar statement which complies with the requirements of any federal law or administrative rule or with the law of any other state requiring substantially the same disclosure of information as is required by this chapter to be in full or partial compliance with this section.

The director may by rule or order provide that any information required in the disclosure document need not be included by any class of franchisors if the director finds that the information is inappropriate to the class and that disclosure adequate for the protection of prospective franchisees is otherwise included within the disclosure document.

The director may accept any disclosure document or other document filed with the director in an electronic format that is readily accessible by the Division of Insurance's then existing electronic systems and in a format that can be downloaded, printed, or otherwise maintained as a record for future reference. If the director accepts electronic filings, the director shall publish a notice on the division's website stating the acceptance of electronic filing and the electronic format to be used.

If the franchisor is unable to demonstrate to the director the franchisor's financial ability to fulfill its initial obligations to franchisees, the director may require an escrow of funds paid by the franchisee to the franchisor or its affiliate until the franchisor performs its initial obligations and the franchisee has commenced operations. The director may allow alternatives to escrow depending upon the various facts presented on a case by case basis.

Source: SL 2008, ch 203, § 5; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-5B-6 Amendments.

37-5B-6. Amendments. The director may require the franchisor to alter or amend the proposed disclosure document in order to assure full and fair disclosure to prospective purchasers.

Source: SL 2008, ch 203, § 6.



§ 37-5B-7 Updating disclosure documents.

37-5B-7. Updating disclosure documents. There is no filing required with the division for updating disclosure documents; but disclosure information shall be updated as follows:

(1) Any information in the disclosure document shall be current as of the close of the franchisor's most recent fiscal year. After the close of the fiscal year, the franchisor shall, within one hundred twenty days, prepare a revised disclosure document, after which a franchise seller may distribute only the revised document and no other disclosure document;

(2) The franchisor shall, within a reasonable time after the close of each quarter of the fiscal year, prepare revisions to be attached to the disclosure document to reflect any material change to the disclosures included, or required to be included, in the disclosure document. Each prospective franchisee shall receive the disclosure document and the quarterly revisions for the most recent period available at the time of disclosure;

(3) If applicable, the annual update shall include the franchisor's first quarterly update, either by incorporating the quarterly update information into the disclosure document itself, or through an addendum;

(4) When furnishing a disclosure document, the franchise seller shall notify the prospective franchisee of any material changes that the seller knows or should have known occurred in the information contained in any financial performance presentation; and

(5) Information that must be audited pursuant to the disclosure requirements need not be audited for quarterly revisions if the franchisor states in immediate conjunction with the information that the information was not audited.
Source: SL 2008, ch 203, § 7.



§ 37-5B-8 Start-up financial statements.

37-5B-8. Start-up financial statements. For the purposes of § 37-5B-7, a start-up franchise system that does not yet have audited financial statements, may phase-in the use of audited financial statements by providing, at a minimum, the following statements in the times indicated below:

(1) The franchisor's first partial or full fiscal year selling franchises: an unaudited opening balance sheet;

(2) The franchisor's second fiscal year selling franchises: audited balance sheet opinion as of the end of the first partial or full fiscal year selling franchises; and

(3) The franchisor's third and subsequent fiscal years selling franchises: all required financial statements for the previous fiscal year, plus any previously disclosed audited statements that still must be disclosed such as the franchisor's balance sheet for the previous two fiscal year-ends before the disclosure document issuance date and statements of operations, stockholders equity, and cash flows for each of the franchisor's previous three fiscal years.
Source: SL 2008, ch 203, § 8.



§ 37-5B-9 Phase-in of financial statements.

37-5B-9. Phase-in of financial statements. For the purposes of § 37-5B-7, a start-up franchisor may phase-in the disclosure of audited financial statements, if the franchisor:

(1) Prepares audited financial statements as soon as practicable;

(2) Prepares unaudited statements in a format that conforms as closely as possible to audited statements; and

(3) Includes one or more years of unaudited financial statements or clearly and conspicuously discloses in the disclosure document that the franchisor has not been in business for three years or more, and cannot include all of the financial statements required in the disclosure document such as the franchisor's balance sheet for the previous two fiscal year-ends before the disclosure document issuance date and statements of operations, stockholders equity, and cash flows for each of the franchisor's previous three fiscal years.
Source: SL 2008, ch 203, § 9.



§ 37-5B-10 Negotiation of terms.

37-5B-10. Negotiation of terms. This chapter does not prevent the negotiation of the terms and conditions of a franchise before it is sold. After the initial offer, a franchisor need not amend its disclosure document to negotiate with an offeree, or make supplementary disclosure to that offeree, by reason of a change negotiated in the terms and conditions of a franchise.

Source: SL 2008, ch 203, § 10.



§ 37-5B-11 Signed receipt.

37-5B-11. Signed receipt. The person offering or selling any franchise subject to the requirements of §§ 37-5B-17 and 37-5B-18 shall obtain a receipt, signed by the prospective franchisee, acknowledging that the prospective franchisee has received a copy of the disclosure document prior to the prospective franchisee affixing a signature to any franchise or other agreement and prior to the payment of any consideration by the prospective franchisee. The receipt shall be kept in the possession of the franchise seller, subject to inspection by the director, for a period of three years from the date the receipt is taken.

Source: SL 2008, ch 203, § 11.



§ 37-5B-12 Exemptions from chapter.

37-5B-12. Exemptions from chapter. The following are exempt from this chapter:

(1) Any franchise relationship covered by the Petroleum Marketing Practices Act, 15 U.S.C. 2801, as of January 1, 2008;

(2) Any franchise relationship where there is no written document that describes any material term or aspect of the relationship or arrangement;

(3) Any fractional franchise;

(4) Any leased department;

(5) The total of the required payments, or commitments to make a required payment, to the franchisor or an affiliate that are made any time from before to within six months after commencing operation of the franchisee's business is less than five hundred dollars;

(6) Any franchise relationship covering farm machinery, motor vehicles, or recreational vehicles, including snowmobiles, motorcycles, motor homes, mobile homes, and manufactured homes.
Source: SL 2008, ch 203, § 12.



§ 37-5B-13 Exemptions from notice filing and obligations to deliver disclosure document.

37-5B-13. Exemptions from notice filing and obligations to deliver disclosure document. The following franchises are subject to this chapter but are exempt from §§ 37-5B-4 and 37-5B-17, if any of the following conditions are satisfied:

(1) The franchisee's initial investment, excluding any financing received from the franchisor or an affiliate, and excluding the cost of unimproved land, totals at least one million dollars and the prospective franchisee signs an acknowledgment verifying the grounds for the exemption. The acknowledgment shall state: The franchise sale is for more than one million dollars, excluding the cost of unimproved land and any financing received from the franchisor or an affiliate;

(2) The franchisee (or its parent or any affiliates) is an entity that has been in business for at least five years and has a net worth of at least five million dollars; or

(3) The offer or sale of a franchise by a personal representative, sheriff, marshal, receiver, trustee, trustee in bankruptcy, guardian, or conservator on behalf of a person other than the franchisor or the estate of the franchisor; or

(4) One or more purchasers of at least a fifty percent ownership interest in the franchise; within sixty days of the sale, has been, for at least two years, an officer, director, general partner, individual with management responsibility for the offer and sale of the franchisor's franchises or the administrator of the franchised network; or within sixty days of the sale, has been, for at least two years, an owner of at least a twenty-five percent interest in the franchise.
Source: SL 2008, ch 203, § 13.



§ 37-5B-14 Exemptions from notice filing.

37-5B-14. Exemptions from notice filing. The following franchises are subject to this chapter but are exempt from § 37-5B-4 if any of the following conditions are satisfied:

(1) The offer or sale to an existing franchisee of an additional franchise that is substantially the same as the franchise that the franchisee has operated for at least two years at the time of the offer or sale; or

(2) The offer or sale of a franchise to a bank, saving and loan association, financial organization or life insurance corporation within the meanings given these terms by chapters 43-41B, 52-1, and 58-1.
Source: SL 2008, ch 203, § 14.



§ 37-5B-15 Exemptions by director.

37-5B-15. Exemptions by director. The director may by rule or order exclude the offer and sale of a franchise from the requirements of §§ 37-5B-4 and 37-5B-17 if the filing or disclosure is not necessary or appropriate in the public interest or for the protection of prospective franchisees.

Source: SL 2008, ch 203, § 15.



§ 37-5B-16 Thresholds.

37-5B-16. Thresholds. For purposes of the exemptions set forth in subdivision 37-5B-12(5) and subdivisions 37-5B-13(1) and (2), the director may adjust by rule or order the size of the thresholds.

Source: SL 2008, ch 203, § 16.



§ 37-5B-17 Delivery of disclosure document.

37-5B-17. Delivery of disclosure document. In connection with the offer or sale of a franchise in this state, unless the transaction is exempted by the provisions of §§ 37-5B-12 to 37-5B-16, inclusive, it is a prohibited practice and a violation of this chapter for any person, directly or indirectly, to:

(1) Fail to furnish a prospective franchisee with a copy of the franchisor's current disclosure document at least fourteen calendar-days before the prospective franchisee signs a binding agreement with, or makes any payment to, the franchisor or an affiliate in connection with the proposed franchise sale;

(2) Alter unilaterally and materially the terms and conditions of the basic franchise agreement or any related agreements attached to the disclosure document without furnishing the prospective franchisee with a copy of each revised agreement at least seven calendar-days before the prospective franchisee signs the revised agreement. Any change to an agreement that arises out of negotiations initiated by the prospective franchisee does not trigger this seven calendar-day period; or

(3) Fail to include all of the information required in the disclosure document if preparing the disclosure document to be furnished to a prospective franchisee. A franchise seller is liable for a violation of this subdivision if the seller either directly participated in the preparation of the disclosure document or had the authority to control those who did.
Source: SL 2008, ch 203, § 17.



§ 37-5B-18 Time of delivery of disclosure document.

37-5B-18. Time of delivery of disclosure document. For purposes of subdivisions 37-5B-17(1) and (2), the franchisor has furnished the disclosure documents by the required date if:

(1) A copy of the disclosure document was hand-delivered, faxed, e-mailed, or otherwise delivered to the prospective franchisee by the required date;

(2) Directions for accessing the disclosure document on the internet were provided to the prospective franchisee by the required date; or

(3) A paper or tangible electronic copy was sent to the address specified by the prospective franchisee by first-class United States mail at least three days before the required date.
Source: SL 2008, ch 203, § 18.



§ 37-5B-19 Books and records.

37-5B-19. Books and records. Every franchisor offering or selling a franchise in this state shall maintain complete and accurate books and records of the offers and sales of franchises. The books and records shall include all of the disclosure documents and advertising and correspondence that have been used with franchisees and prospective franchisees including past and present operations manuals, training records, training manuals, copies of executed agreements, and any due diligence records concerning franchisees. The books and records shall be maintained at an office readily accessible to the franchisor for three years. The books and records may be kept on photographic or electronic media but shall be printed if the director requests.

Source: SL 2008, ch 203, § 19.



§ 37-5B-20 Burden of proof.

37-5B-20. Burden of proof. In any proceeding under this chapter the burden of proving an exemption is upon the person claiming it.

Source: SL 2008, ch 203, § 20.



§ 37-5B-21 Arbitration.

37-5B-21. Arbitration. A written provision in a franchise contract evidencing a transaction involving commerce to settle by arbitration a controversy thereafter arising out of the contract or transaction, or the refusal to perform the whole or any part thereof, or an agreement in writing to submit to arbitration an existing controversy arising out of the contract, transaction, or refusal, is valid, irrevocable, and enforceable except upon such grounds as exist at law or in equity for the revocation of any contract. However, any condition, stipulation, or provision requiring a franchisee to waive compliance with or relieving a person of a duty or liability imposed by or a right provided by this chapter or a rule or order under this chapter is void.

Source: SL 2008, ch 203, § 21.



§ 37-5B-22 Consent to service of process.

37-5B-22. Consent to service of process. Each applicant for notice filing under this chapter, and each franchisor on whose behalf an application for notice filing is filed, except any applicant and franchisor which are domestic South Dakota entities, shall file with the director an irrevocable consent to service of process.

The irrevocable consent to service shall be in such form as the director may prescribe. The irrevocable consent to service of process shall appoint the director to be the applicant's or franchisor's agent to receive service of any lawful process in any civil action against the applicant or franchisor or their successor or personal representative, which arises under this chapter or any rule or order thereunder.

After the irrevocable consent to service of process has been filed, it has the same force and validity as if served personally on the applicant or franchisor or their successor or personal representative.

If any person, including any nonresident of this state and any foreign corporation, or other entity engages in conduct prohibited or made actionable by this chapter, whether or not they have filed a consent to service of process pursuant to this section, and personal jurisdiction over them cannot otherwise be obtained in this state, that conduct shall be considered equivalent to their appointment of the director to be their agent to receive service of any lawful process in any suit against them or their successors or personal representative which grows out of that conduct and which is brought under this chapter, with the same force and validity as if served on them personally.

If, under this section, the director is an agent to receive process, service may be made by leaving a copy of the process in the office of the director as follows:

(1) The process is not effective unless the plaintiff, who may be the director in an action instituted by the director, forthwith sends notice of the service and a copy of the process by certified mail to the defendant, or forthwith sends notice of the service and a copy of the process to the respondent at their last known address on file with the director; and

(2) The plaintiff's affidavit of compliance with this section is filed with the court at the time as the filing of the complaint.
Source: SL 2008, ch 203, § 22.



§ 37-5B-23 Advertisement.

37-5B-23. Advertisement. No person may publish or cause to be published in this state any advertisement concerning any franchise after the director has found that the advertisement contains any statement that is false or misleading or omits to make any statement necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading, and has so notified the person by written order. The director may issue an order without prior notice or hearing.

After the issuance of an order, the person desiring to use the advertisement may, in writing, request a hearing on the order. Upon the receipt of the written request, the director shall set a hearing to commence within fifteen days after the receipt of the request unless the person making the request consents to a later date. After the hearing, which shall be conducted in accordance with chapter 1-26, the director shall, by written order, either affirm, modify, or vacate the order.

Unless the director requests the filing of an advertisement, there is no requirement to file advertising with the division.

Source: SL 2008, ch 203, § 23.



§ 37-5B-24 Fraud--Class 4 felony.

37-5B-24. Fraud--Class 4 felony. No person may, directly or indirectly, employ a device, scheme, or artifice to defraud in connection with the offer or sale of a franchise. A violation of this section is a fraudulent practice and a Class 4 felony.

Source: SL 2008, ch 203, § 24.



§ 37-5B-25 Fraud--Class 6 felony.

37-5B-25. Fraud--Class 6 felony. No person may, directly or indirectly, in connection with the offer or sale of a franchise willfully:

(1) Make an untrue statement of material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

(2) Engage in an act, practice, or course of business which operates or would operate as a fraud or deceit on a person;

(3) Represent to a prospective franchisee that the notice filing of a franchise application constitutes a finding by the director that a disclosure document filed under this chapter is true, complete, and not misleading or that the director has passed upon the merits of the disclosure document and the franchise;

(4) Violate an order of the director after the person receives notice that the order was issued;

(5) Misrepresent that a franchise is notice filed or exempted from notice filing under this chapter; and

(6) Omit to state a material fact or make or cause to be made an untrue statement of a material fact in any application, notice, or report filed with the director under this chapter.

A violation of this section is a Class 6 felony.

Source: SL 2008, ch 203, § 25.



§ 37-5B-26 Prohibited practices.

37-5B-26. Prohibited practices. No person may, directly or indirectly, in connection with the offer or sale of a franchise:

(1) Make any claim or representation, orally, visually, or in writing, that contradicts the information required to be in the disclosure document;

(2) Misrepresent that any person:

(a) Purchased a franchise from the franchisor or operated a franchise of the type offered by the franchisor; or

(b) Can provide an independent and reliable report about the franchise or the experiences of any current or former franchisees;

(3) Disseminate any financial performance representations to prospective franchisees unless the franchisor has a reasonable basis and written substantiation for the representation at the time the representation is made, and the representation is included in the franchisor's disclosure document and the franchise seller:

(a) Discloses the dates when the reported level of financial performance was achieved and of those outlets whose data were used in arriving at the representation, and the number and percent that actually attained or surpassed the stated results if the representation relates to the past performance of the franchisor's outlets; and

(b) Includes a clear and conspicuous admonition that a new franchisee's individual financial results may differ from the result stated in the financial performance representation;

(4) Fail to make available to prospective franchisees, and to the director upon reasonable request, written substantiation for any financial performance representations made in the disclosure document;

(5) Fail to furnish a copy of the franchisor's disclosure document to a prospective franchisee earlier in the sales process than required by § 37-5B-17, upon reasonable request;

(6) Fail to furnish a copy of the franchisor's most recent disclosure document and any quarterly updates to a prospective franchisee, upon reasonable request, before the prospective franchisee signs a franchise agreement;

(7) Present for signing a franchise agreement in which the terms and conditions differ materially from those presented as an attachment to the disclosure document, unless the franchise seller informed the prospective franchisee of the differences at least seven days before execution of the franchise agreement;

(8) Disclaim or require a prospective franchisee to waive reliance on any representation made in the disclosure document or in its exhibits or amendments. However, this provision is not intended to prevent a prospective franchisee from voluntarily waiving specific contractual terms and conditions set forth in his or her disclosure document during the course of franchise sale negotiations; and

(9) Fail to return any funds or deposits in accordance with any conditions disclosed in the franchisor's disclosure document, franchise agreement, or any related document.
Source: SL 2008, ch 203, § 26.



§ 37-5B-27 Director approval not permitted.

37-5B-27. Director approval not permitted. The director may not approve or express any opinion on the legality of any matter a franchisor may be required to disclose under this chapter.

Source: SL 2008, ch 203, § 27.



§ 37-5B-28 Administration.

37-5B-28. Administration. The director shall administer this chapter.

Source: SL 2008, ch 203, § 28.



§ 37-5B-29 Promulgation of rules.

37-5B-29. Promulgation of rules. The director may promulgate rules pursuant to chapter 1-26 to carry out the provisions of this chapter including forms governing disclosure documents, applications, financial statements, and defining any terms, whether or not used in this chapter, if the definitions are not inconsistent with this chapter. For the purpose of rules the director may classify franchises, persons and matters within the director's jurisdiction, and prescribe different requirements for different classes.

Source: SL 2008, ch 203, § 29.



§ 37-5B-30 Opinions.

37-5B-30. Opinions. The director may, upon request and upon payment of a fee of fifty dollars, respond to requests for interpretive opinions relating to this chapter.

Source: SL 2008, ch 203, § 30.



§ 37-5B-31 Filed documents.

37-5B-31. Filed documents. A document is filed when it is received by the director.

Source: SL 2008, ch 203, § 31.



§ 37-5B-32 Records of filings and orders.

37-5B-32. Records of filings and orders. The director shall maintain a record which shows the notice filed franchise and for whom filed, and shall specify the conditions, limitations, and restrictions upon the filing, if any, or shall make proper reference to a formal order of the director on file showing the conditions, limitations, and restrictions.

Source: SL 2008, ch 203, § 32.



§ 37-5B-33 Public and nonpublic records.

37-5B-33. Public and nonpublic records. Each application, notice and report filed with the director under this chapter is open to public inspection in accordance with rules prescribed by the director. The director may publish information filed with the director or obtained by the director, if, in the judgment of the director, such action is in the public interest.

No record obtained by the director pursuant to § 37-5B-35 is open to public inspection.

Source: SL 2008, ch 203, § 33.



§ 37-5B-34 Copies of notice filings and orders.

37-5B-34. Copies of notice filings and orders. The director shall upon request furnish copies to any person, at a reasonable charge, certified under the director's seal of office if certification is requested, of any notice filing, application and order on file in the director's office. Any copy so certified is admissible in evidence under chapter 19-4.

Source: SL 2008, ch 203, § 34.



§ 37-5B-35 Investigations.

37-5B-35. Investigations. The director may make such public or private investigations within or outside of this state as the director deems necessary to determine if any person has violated or is about to violate any rule, order, or provision under this chapter or to aid in the enforcement of this chapter and in the prescribing of rules and forms under this chapter. The director may publish information concerning the violation of any rule, order, or provision under this chapter.

Source: SL 2008, ch 203, § 35.



§ 37-5B-36 Request for information.

37-5B-36. Request for information. The director may make a written request to any person for information concerning any investigation being conducted by the director. Failure to respond fully and completely to such a request within fifteen days after receipt thereof constitutes cause for the issuance of a cease and desist order.

Source: SL 2008, ch 203, § 36.



§ 37-5B-37 Subpoena powers.

37-5B-37. Subpoena powers. For the purpose of any investigation or proceeding under this chapter, the director or any person designated by the director may administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the director deems relevant or material to the inquiry.

Any order of the director shall be served by mailing a copy thereof by certified mail to the most recent address of the recipient of the order as it appears in the files of the director. Any subpoena shall be served in the same manner as provided in civil actions in circuit court.

No provision of this chapter either creates any privilege or derogates from any privilege which exists at common law or otherwise, if documentary or other evidence is sought under a subpoena directed to the director or any of the director's officers or employees.

If any person refuses to obey a subpoena, the circuit court, upon application by the director, may issue an order directing the person to appear before the director, or the officer designated by the director, to produce documentary evidence if so ordered, or to give evidence on the matter under investigation or in question. Failure to obey the order of the court is punishable by the court as a contempt of court.

Source: SL 2008, ch 203, § 37.



§ 37-5B-38 Immunity.

37-5B-38. Immunity. No person is excused from attending and testifying or from producing any document or record before the director, in obedience to a subpoena of the director or any person designated by the director in any proceeding instituted by the director, on the grounds that the testimony or evidence required of the director may tend to incriminate the person or subject the person to a penalty or forfeiture. No person may be prosecuted or subjected to any penalty or forfeiture on account of any transaction, matter, or thing concerning which the person is compelled, after claiming the privilege against self-incrimination, to testify or produce evidence. However, the person testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

Source: SL 2008, ch 203, § 38.



§ 37-5B-39 Unauthorized use of information--Misdemeanor.

37-5B-39. Unauthorized use of information--Misdemeanor. It is a Class 2 misdemeanor for the director or any of the director's officers or employees to use for personal benefit any information which is filed with or obtained by the director and which is not generally available to the public. Nothing in this chapter authorizes the director or any of the director's officers or employees to disclose any confidential information except among themselves or to other administrators or regulatory authorities or if necessary or appropriate in a proceeding or investigation under this chapter.

Source: SL 2008, ch 203, § 39.



§ 37-5B-40 Cooperation with other agencies.

37-5B-40. Cooperation with other agencies. To encourage uniformity in franchise matters among the federal government, self-regulatory organizations, states and foreign governments, the director may cooperate with federal, state or foreign agencies or administrators and law enforcement agencies, including:

(1) Conducting joint examinations and investigations;

(2) Holding joint administrative hearings;

(3) Filing and prosecuting joint civil or administrative proceedings;

(4) Sharing and exchanging information and documents;

(5) Sharing and exchanging personnel;

(6) Formulating statutes, rules, regulations, statements of policy, guidelines, proposed statutory changes and interpretive opinions and releases; and

(7) Issuing and enforcing subpoenas at the request of the Federal Trade Commission or an agency administering franchise statutes in another jurisdiction if the information sought would also be subject to lawful subpoena for conduct occurring in this state.
Source: SL 2008, ch 203, § 40.



§ 37-5B-41 Cease and desist orders.

37-5B-41. Cease and desist orders. The director, with or without prior notice or hearing, may issue a cease and desist order and may issue an order denying, suspending, or revoking any notice filing, amendment, or exemption if the director finds:

(1) That the applicant, or franchisor or any officer, director, agent, or employee thereof or any other person has violated or failed to comply with any provision of this chapter or any rule or order of the director;

(2) That the offer, sale, or purchase of the franchise would constitute misrepresentation to, or deceit or fraud upon, purchasers thereof, or has worked or tended to work a fraud upon purchasers or would so operate;

(3) That the applicant, or franchisor or any officer, director, agent, or employee thereof or any other person is engaging or is about to engage in false, fraudulent, or deceptive practices in connection with the offer and sale of a franchise;

(4) That any person identified in the disclosure document has been convicted of or had a civil judgment entered against him or her for fraud, theft, fraudulent conversion, restraint of trade, unfair or deceptive practices or misappropriation of property, or is subject to an order issued, after notice and opportunity for hearing, by a state or federal regulatory agency and the involvement of the person in the business of the applicant or franchisor creates a substantial risk to prospective franchisees;

(5) That the financial condition of the franchisor adversely affects or would adversely affect the ability of the franchisor to fulfill its obligations under the franchise agreement; or

(6) That the franchisor's enterprise or method of business includes or would include activities which are illegal where performed.
Source: SL 2008, ch 203, § 41.



§ 37-5B-42 Order to show cause.

37-5B-42. Order to show cause. As an alternative to the procedure prescribed in § 37-5B-41, the director may issue an order to show cause setting a hearing and requiring an applicant, notice filer, franchisor, or other person to appear and show cause why a cease and desist order should not be issued, or why an order denying, suspending, or revoking a notice filing, amendment, or exemption should not be issued. The order shall give reasonable notice of the time and place for hearing, and shall state the reasons for the entry of the order. The hearing shall be conducted in accordance with chapter 1-26. After the hearing, the director shall enter an order making such disposition of the matter as the facts require.

Source: SL 2008, ch 203, § 42.



§ 37-5B-43 Civil penalty.

37-5B-43. Civil penalty. The director may impose a civil penalty against a person named in an order issued pursuant to subdivisions (1) to (3), inclusive, and subdivision 37-5B-41(6). The amount of the civil penalty may not exceed five thousand dollars for each act or omission that constitutes the basis for issuing the order. The civil penalty may only be imposed:

(1) Following an opportunity for a hearing pursuant to § 37-5B-44 if the notice delivered to all named persons includes notice of the director's authority to impose a civil penalty under this section; or

(2) As part of an order issued pursuant to subdivisions (1) to (3), inclusive and subdivision 37-5B-41(6), if the order is stipulated to by each person subject to the civil penalty.

Any civil penalty collected pursuant to this section shall be deposited into the state general fund.

Source: SL 2008, ch 203, § 43.



§ 37-5B-44 Order or request for hearing.

37-5B-44. Order or request for hearing. Upon the entry of an order pursuant to § 37-5B-41 without a hearing, the director of the Division of Insurance shall promptly serve a copy of the order upon the subject applicant, franchisor, or other person. The order shall state the reasons for its issuance and shall either order a hearing, which shall be set for no later than twenty days from the date of the order, or specify that upon the written request of the applicant, franchisor, or other person, the matter will be set for hearing within fifteen days after receipt of the request. With the consent of the applicant, franchisor, or other person a hearing may be held subsequent to the expiration of either period specified in this section. On all orders of the director which do not fix the date for hearing, the interested person may within thirty days demand a hearing on the order.

Source: SL 2008, ch 203, § 44; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-5B-45 Effect of order without hearing.

37-5B-45. Effect of order without hearing. If no hearing is requested and none is ordered by the director, an order entered pursuant to § 37-5B-41 without a hearing shall remain in effect until it is modified or vacated by the director.

Source: SL 2008, ch 203, § 45.



§ 37-5B-46 Affirmance, modification, or vacation of order.

37-5B-46. Affirmance, modification, or vacation of order. If a hearing is requested or ordered, the director, after notice and hearing held in accordance with chapter 1-26 shall affirm, modify, or vacate the order.

Source: SL 2008, ch 203, § 46.



§ 37-5B-47 Civil action by attorney general.

37-5B-47. Civil action by attorney general. If the director has reasonable cause to believe that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule or order thereunder, the director may, in addition to all other remedies, through the attorney general, with such assistance as the attorney general may request of the state's attorneys in the several counties, institute a civil action pursuant to § 37-5B-49.

Source: SL 2008, ch 203, § 47.



§ 37-5B-48 Injunctive relief.

37-5B-48. Injunctive relief. In addition to all other penalties and remedies provided by this chapter, whether administrative or judicial in nature, the courts of this state have jurisdiction to grant such temporary or permanent injunctive relief as is necessary to prevent and restrain violations of this chapter, and may upon a proper showing appoint a receiver for the property, assets, business, and affairs of a franchisor.

Source: SL 2008, ch 203, § 48.



§ 37-5B-49 Civil damages or rescission.

37-5B-49. Civil damages or rescission. A person who violates any provision of this chapter or any rule or order thereunder is liable to the franchisee for actual damages, costs, and attorneys and experts fees. In the case of a violation of §§ 37-5B-4, 37-5B-7 to 37-5B-9, inclusive, or 37-5B-17, the franchisee may also sue for rescission. No person is liable under this section if the defendant proves that the plaintiff affirmed the transaction with knowledge of the facts concerning the violation.

Each person who directly or indirectly controls a person liable under this section, each principal executive officer or director of a person so liable, each person occupying a similar status or performing similar functions, and each agent, employee of a person so liable, who materially aids in the act or transaction constituting the violation, is also liable jointly and severally with and to the same extent as such person, unless the person liable proves that he or she did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.

In any suit authorized by this section, other relief may be awarded as the court deems appropriate and the court may in its discretion, if the circumstances are sufficiently egregious, increase the award of damages to an amount not to exceed three times the actual damage sustained.

Except as explicitly provided in this section, no civil liability in favor of any private party may arise against any person by implication from or as a result of the violation of any provision of this chapter or any rule or order thereunder. Nothing in this section limits any liability which would exist by virtue of any other statute or under common law if this chapter were not in effect.

Source: SL 2008, ch 203, § 49.



§ 37-5B-50 Limitation of actions.

37-5B-50. Limitation of actions. No person may obtain relief for an action pursuant to § 37-5B-49:

(1) In an action for rescission pursuant to §§ 37-5B-4, 37-5B-7 to 37-5B-9, inclusive, or 37-5B-17 unless the action is instituted within one year after the violation occurred;

(2) In an action for actual damages, costs, and attorneys and experts fees unless instituted within the earlier of two years after discovery of the facts constituting the violation or three years after the violation; or

(3) Upon receipt by the franchisee of a rescission offer in a form approved by the director unless the action is instituted within ninety days after the receipt by the franchisee of a rescission.
Source: SL 2008, ch 203, § 50.



§ 37-5B-51 Pending actions and actions based on prior conduct.

37-5B-51. Pending actions and actions based on prior conduct. Any action or proceeding that is pending on July 1, 2008 or may be instituted on the basis of conduct occurring before July 1, 2008, is still subject to the provisions of chapter 37-5A as of June 30, 2008. However, no civil action may be maintained to enforce any liability under chapter 37-5A unless instituted within any period of limitation that applied when the cause of action accrued or within three years after July 1, 2008, whichever is earlier.

Source: SL 2008, ch 203, § 52.



§ 37-5B-52 Prior registrations and rulings.

37-5B-52. Prior registrations and rulings. Any effective registration and administrative order relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations, and conditions imposed on the registrations prior to July 1, 2008 remain in effect while they would have remained in effect if this chapter had not been enacted. They are considered to have been filed, issued, or imposed under this chapter, but are exclusively governed by chapter 37-5A as of June 30, 2008.

Source: SL 2008, ch 203, § 53.



§ 37-5B-53 Prior offers and sales.

37-5B-53. Prior offers and sales. Chapter 37-5A as of June 30, 2008, exclusively applies to an offer or sale made within one year after July 1, 2008 pursuant to an offering made in good faith before July 1, 2008 on the basis of an exemption available under chapter 37-5A.

Source: SL 2008, ch 203, § 54.






Chapter 06 - Trademark And Service Mark Protection

§ 37-6-1 Definition of terms used in counterfeiting provisions.

37-6-1. Definition of terms used in counterfeiting provisions. The following definitions apply to §§ 37-6-2 and 37-6-3:

(1) "Affixing" within the meaning of such sections is complete, whether such mark is affixed to the goods themselves, or to any box, bale, barrel, bottle, case, cask, wrapper, or other package, or vessel, or any cover or stopper thereof, in which such goods are put up;

(2) "Goods" includes every kind of goods, wares, merchandise, compound, or preparation which may be lawfully kept or offered for sale;

(3) "Trade-mark" includes every description of word, letter, device, emblem, stamp, imprint, brand, printed ticket, label, or wrapper, usually affixed by any mechanic, manufacturer, druggist, merchant, or tradesman to denote any goods to be goods imported, manufactured, produced, compounded, or sold by him, other than any name, word, or expression generally denoting any goods to be of some particular class or description.
Source: SDC 1939, § 13.1822.



§ 37-6-2 Forgery or counterfeiting of trade-mark as misdemeanor--Fraudulent use--Sale of goods under counterfeit mark.

37-6-2. Forgery or counterfeiting of trade-mark as misdemeanor--Fraudulent use--Sale of goods under counterfeit mark. Every person who intentionally forges or counterfeits any trade-mark usually fixed by any person to any goods of such person with intent to pass off any goods to which such forged or counterfeited trade-mark is affixed as to the goods of such person; or who, with intent to defraud keeps any dies, plate, or brand, or imitation of the trade-mark of any person for the purpose of counterfeiting the same or selling such trade-mark when counterfeited, or affixing the same to any goods and selling the same as genuine goods of the person entitled to the trade-mark; or who fraudulently uses the genuine trade-mark of another with intent to sell or offer for sale or disposal, any goods as genuine, which are not the original and genuine goods of the person to whom the trade-mark properly belongs; or who sells or keeps for sale any goods upon which any counterfeit trade-mark has been affixed, intended to represent such goods as the genuine goods of another, knowing the trade-mark to be counterfeited, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, §§ 13.1820, 51.0904, 51.9903; SL 1977, ch 190, § 244.



§ 37-6-3 Imitation of trade-mark as misdemeanor--Civil penalty.

37-6-3. Imitation of trade-mark as misdemeanor--Civil penalty. Every person who, with intent to defraud, affixes to any goods, or to any container of goods, any label, stamp, brand, imprint, printed wrapper, ticket, or mark, which designates such goods by any word or token which is wholly or in part the same to the eye or to the ear as the word or any of the words or tokens used by any other person as his trade-mark, and every person who knowingly sells or keeps or offers for sale any such goods or containers with any such label, stamp, brand, imprint, printed wrapper, ticket, or mark affixed to or upon it, in case the person affixing such mark, or so selling, exposing, or offering for sale such goods or containers, was not the first to employ or use such words as his trade-mark, is guilty of a Class 1 misdemeanor, and in addition to the punishment prescribed therefor is liable to the party aggrieved in the penal sum of one hundred dollars for each and every offense, to be recovered by him in a civil action.

Source: SDC 1939, § 13.1821; SL 1977, ch 190, § 245.



§ 37-6-4 Definition of terms used in mark registration law.

37-6-4. Definition of terms used in mark registration law. Terms used in §§ 37-6-4 to 37-6-27, inclusive, mean:

(1) "Applicant," embraces the person filing an application for registration of a mark under § 37-6-5, the person's legal representatives, successors, or assigns;

(2) "Emblem," any badge, motto, button, decoration, charm, rosette, or such other insignia;

(3) "Mark," includes any trademark or service mark entitled to registration under §§ 37-6-4 to 37-6-27, inclusive, whether registered or not;

(4) "Person," any individual, firm, partnership, limited liability company, corporation, association, union or other organization;

(5) "Registrant," the person to whom the registration of a mark under § 37-6-13 is issued, the person's legal representatives, successors, or assigns;

(6) "Service mark," a mark used in the sale or advertising of services to identify the services of one person and distinguish them from the services of others;

(7) A service mark is "used" if it is used or displayed in the sale or advertising of services and the services are rendered in this state;

(8) "Trademark," any word, name, symbol, emblem, or device or any combination thereof adopted and used by a person to identify goods made or sold by such person and to distinguish them from goods made or sold by others;

(9) For the purposes of §§ 37-6-4 to 37-6-27, inclusive, a trade mark is "used" if it is placed in any manner on the goods or their containers or on the tags or labels affixed thereto and such goods are sold or otherwise distributed in this state.
Source: SDC 1939, § 51.0902; SL 1955, ch 232, § 1; SDC Supp 1960, § 51.0901; SL 1980, ch 264, § 2; SL 1994, ch 351, § 86.



§ 37-6-5 Application to secretary of state for registration of mark--Contents and signature of application--Facsimile--Filing fee.

37-6-5. Application to secretary of state for registration of mark--Contents and signature of application--Facsimile--Filing fee. Subject to the limitations set forth in §§ 37-6-6 to 37-6-11, inclusive, any person who adopts and uses a mark in this state may file in the Office of the Secretary of State, on a form to be furnished by the secretary of state, an application for registration of that mark setting forth the following information:

(1) The name and business address of the person applying for the registration; and, if a corporation, the state of incorporation;

(2) The goods or services in connection with which the mark is used and the mode or manner in which the mark is used in connection with the goods or services and the class in which the goods fall;

(3) The date when the mark was first used anywhere and the date when it was first used in this state by the applicant or the applicant's predecessor in business; and

(4) A statement that the applicant is the owner of the mark and that no other person has the right to use the mark in this state either in the identical form thereof or in such near resemblance thereto as might be calculated to deceive or to be mistaken therefor.

The application shall be signed under oath by the applicant or by a member of the firm or an officer of the corporation or association applying. The application shall be accompanied by a specimen or facsimile of the mark in duplicate no larger than eight and one-half inches by eleven inches. The application for registration shall be accompanied by a filing fee of one hundred twenty-five dollars, payable to the secretary of state.

Source: SDC 1939, §§ 51.0901, 51.0903; SL 1955, ch 232, § 3; SL 1980, ch 264, § 3; SL 1997, ch 141, § 2; SL 2003, ch 8, § 7; SL 2006, ch 203, § 2; SL 2009, ch 4, § 7.



§ 37-6-6 Mark containing immoral, deceptive or scandalous matter not registrable.

37-6-6. Mark containing immoral, deceptive or scandalous matter not registrable. A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it consists of or comprises immoral, deceptive, or scandalous matter.

Source: SL 1955, ch 232, § 2; SDC Supp 1960, § 51.0902 (1); SL 1980, ch 264, § 4.



§ 37-6-7 Mark disparaging or suggesting connection with persons, institutions, beliefs or national symbols not registrable.

37-6-7. Mark disparaging or suggesting connection with persons, institutions, beliefs or national symbols not registrable. A mark by which the goods or services of any applicant for registration may be distinguished from the goods of others shall not be registered if it consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt, or disrepute.

Source: SL 1955, ch 232, § 2; SDC Supp 1960, § 51.0902 (2); SL 1980, ch 264, § 5.



§ 37-6-8 Mark using or simulating flags or governmental insignia not registrable.

37-6-8. Mark using or simulating flags or governmental insignia not registrable. A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof.

Source: SL 1955, ch 232, § 2; SDC Supp 1960, § 51.0902 (3); SL 1980, ch 264, § 6.



§ 37-6-9 Mark identified with living persons not registrable except by consent.

37-6-9. Mark identified with living persons not registrable except by consent. A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it consists of or comprises the name, signature or portrait of any living individual, except with his written consent.

Source: SL 1955, ch 232, § 2; SDC Supp 1960, § 51.0902 (4); SL 1980, ch 264, § 7.



§ 37-6-10 Deceptive and merely descriptive marks not registrable--Marks made distinctive by previous use.

37-6-10. Deceptive and merely descriptive marks not registrable--Marks made distinctive by previous use. A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others may not be registered if it consists of a mark which:

(1) When applied to the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them; or

(2) When applied to the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them; or

(3) Is primarily merely a surname.

However, nothing in this section prevents the registration of a mark used in this state by the applicant which has become distinctive of the applicant's goods or services. The secretary of state may accept as evidence that the mark has become distinctive, as applied to the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this state or elsewhere for the five years next preceding the date of the filing of the application for registration.

Source: SDC 1939, § 51.0904; SL 1955, ch 232, § 2; SDC Supp 1960, § 51.0902 (5); SL 1980, ch 264, § 8; SL 1987, ch 29, § 94.



§ 37-6-11 Mark similar to previously used marks not registrable.

37-6-11. Mark similar to previously used marks not registrable. A mark by which the goods or services of any applicant for registration may be distinguished from the goods of others shall not be registered if it consists of or comprises a mark which so resembles a mark registered in this state or a mark or trade name previously used in this state by another and not abandoned, as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive.

Source: SL 1955, ch 232, § 2; SDC Supp 1960, § 51.0902 (6); SL 1980, ch 264, § 9.



§ 37-6-12 Classification of goods and services for mark registration--Registration limited to single class.

37-6-12. Classification of goods and services for mark registration--Registration limited to single class. The following general classes of goods and services are established for the convenience of the administration of §§ 37-6-4 to 37-6-27, inclusive, but not to limit or extend the applicant's or registrant's rights. A single application for registration of a mark may include any goods or services upon which the mark is actually being used which are comprised in a single class, but a single application may not include goods or services which fall within different classes of goods or services. The classes of goods are as follows:

(1) Chemical products used in industry, science, photography, agriculture, horticulture, forestry; artificial and synthetic resins; plastics in the form of powders, liquids or pastes, for industrial use; manures (natural and artificial); fire extinguishing compositions; tempering substances and chemical preparations for soldering; chemical substances for preserving foodstuffs; tanning substances; adhesive substances used in industry;

(2) Paints, varnishes, lacquers; preservatives against rust and against deterioration of wood; colouring matters, dyestuffs; mordants; natural resins; metals in foil and powder form for painters and decorators;

(3) Bleaching preparations and other substances for laundry use; cleaning, polishing, scouring, and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair lotions; dentifrices;

(4) Industrial oils and greases (other than oils and fats and essential oils); lubricants; dust laying and absorbing compositions; fuels (including motor spirit) and illuminants; candles, tapers, night lights, and wicks;

(5) Pharmaceutical, veterinary, and sanitary substances; infants' and invalids' foods; plasters, material for bandaging; material for stopping teeth, dental wax, disinfectants; preparations for killing weeds and destroying vermin;

(6) Unwrought and partly wrought common metals and their alloys; anchors, anvils, bells, rolled and cast building materials; rails and other metallic materials for railway tracks; chains (except driving chains for vehicles); cables and wires (nonelectric); locksmith's work; metallic pipes and tubes; safes and cash boxes; steel balls; horseshoes; nails and screws; other goods in nonprecious metal not included in other classes; ores;

(7) Machines and machine tools; motors (except for land vehicles); machine couplings and belting (except for land vehicles); large size agricultural implements; incubators;

(8) Hand tools and instruments; cutlery, forks, and spoons; side arms;

(9) Scientific, nautical, surveying, and electrical apparatus and instruments (including wireless), photographic, cinematographic, optical, weighing, measuring, signaling, checking (supervision), lifesaving, and teaching apparatus and instruments; coin or counterfeit apparatus; talking machines; cash registers; calculating machines; fire extinguishing apparatus;

(10) Surgical, medical, dental, and veterinary instruments and apparatus (including artificial limbs, eyes, and teeth);

(11) Installations for lighting, heating, steam generating, cooking, refrigerating, drying, ventilating, water supply, and sanitary purposes;

(12) Vehicles; apparatus for locomotion by land, air, or water;

(13) Firearms; ammunition and projectiles; explosive substances; fireworks;

(14) Precious metals and their alloys and goods in precious metals or coated therewith (except cutlery, forks, and spoons); jewelry, precious stones, horological, and other chronometric instruments;

(15) Musical instruments (other than talking machines and wireless apparatus);

(16) Paper and paper articles, cardboard and cardboard articles; printed matter, newspaper and periodicals, books; bookbinding material; photographs; stationery, adhesive materials (stationery); artists' materials; paint brushes; typewriters and office requisites (other than furniture); instructional and teaching material (other than apparatus); playing cards; printers' type and cliches (stereotype);

(17) Gutta percha, India rubber, balata, and substitutes, articles made from these substances and not included in other classes; plastics in the form of sheets, blocks, and rods, used in manufacture; materials for packing, stopping or insulating; asbestos, mica, and their products; hose pipes (nonmetallic);

(18) Leather and imitations of leather, and articles made from these materials and not included in other classes; skins, hides; trunks and traveling bags; umbrellas, parasols, and walking sticks; whips, harness, and saddlery;

(19) Building materials, natural and artificial stone, cement, lime, mortar, plaster, and gravel; pipes of earthenware or cement; roadmaking materials; asphalt, pitch, and bitumen; portable buildings; stone monuments; chimney pots;

(20) Furniture, mirrors, picture frames; articles (not included in other classes) of wood, cork, reeds, cane, wicker, horn, bone, ivory, whalebone, shell, amber, mother-of-pearl, meerschaum, celluloid, substitutes for all these materials, or of plastics;

(21) Small domestic utensils and containers (not of precious metals, or coated therewith); combs and sponges; brushes (other than paint brushes); brushmaking materials; instruments and material for cleaning purposes, steel wool; unworked or semi-worked glass (excluding glass used in building); glassware, porcelain and earthenware, not included in other classes;

(22) Ropes, string, nets, tents, awnings, tarpaulins, sails, sacks; padding and stuffing materials (hair, kapok, feathers, seaweed, etc.); raw fibrous textile materials;

(23) Yarns, threads;

(24) Tissues (piece goods); bed and table covers; textile articles not included in other classes;

(25) Clothing, including boots, shoes, and slippers;

(26) Lace and embroidery, ribands, and braid; buttons, press buttons, hooks and eyes, pins and needles; artificial flowers;

(27) Carpets, rugs, mats, and matting; linoleums and other materials for covering existing floors; wall hangings (nontextile);

(28) Games and playthings; gymnastic and sporting articles (except clothing); ornaments and decorations for Christmas trees;

(29) Meats, fish, poultry, and game; meat extracts; preserved, dried, and cooked fruits and vegetables; jellies, jams; eggs, milk, and other dairy products; edible oils and fats; preserves, pickles;

(30) Coffee, tea, cocoa, sugar, rice, tapioca, sago, coffee substitutes; flour and preparations made from cereals; bread, biscuits, cakes, pastry and confectionary, ices; honey, treacle; yeast, baking powder; salt, mustard, pepper, vinegar, sauces, spices; ice;

(31) Agricultural, horticultural, and forestry products and grains not included in other classes; living animals; fresh fruits and vegetables; seeds; live plants and flowers; food-stuffs for animals, malt;

(32) Beer, ale, and porter; mineral and aerated waters and other nonalcoholic drinks; syrups and other preparations for making beverages;

(33) Wines, spirits, and liqueurs; and

(34) Tobacco, raw or manufactured; smokers' articles; matches;

The classes of services are as follows:

(35) Advertising and business;

(36) Insurance and financial;

(37) Construction and repair;

(38) Communication;

(39) Transportation and storage;

(40) Material treatment;

(41) Education and entertainment;

(42) Computer, scientific, and legal;

(43) Hotels and restaurants;

(44) Medical, beauty, and agricultural; and

(45) Personal.
Source: SL 1955, ch 232, § 9; SDC Supp 1960, § 51.0909; SL 1980, ch 264, § 10; SL 1995, ch 229; SL 2006, ch 203, § 1.



§ 37-6-13 Certificate of registration issued by secretary of state--Contents.

37-6-13. Certificate of registration issued by secretary of state--Contents. Upon compliance by the applicant with the requirements of §§ 37-6-5 to 37-6-12, inclusive, the secretary of state shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the secretary of state and the seal of the state, and it shall show the name and business address and, if a corporation, the state of incorporation, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state, the class of goods and a description of the goods on which or services for which the mark is used, a reproduction of the mark, the registration date and the term of the registration.

Source: SDC 1939, § 51.0905; SL 1955, ch 232, § 4; SDC Supp 1960, § 51.0904; SL 1980, ch 264, § 11.



§ 37-6-14 Term of registration--Renewal.

37-6-14. Term of registration--Renewal. Registration of a mark under § 37-6-13 is effective for a term of four years from the date of registration. Upon application filed within six months prior to the expiration of the term, on a form to be furnished by the secretary of state, the registration may be renewed for a like term. A renewal fee of one hundred twenty-five dollars, payable to the secretary of state, shall accompany the application for renewal of the registration. A mark registration may be renewed for successive periods of four years in like manner.

Source: SL 1955, ch 232, § 5; SDC Supp 1960, § 51.0905; SL 1980, ch 264, § 12; SL 1997, ch 141, § 3; SL 2003, ch 8, § 8; SL 2009, ch 4, § 8.



§ 37-6-16 Civil liability for damages from fraudulent mark registration.

37-6-16. Civil liability for damages from fraudulent mark registration. Any person who shall for himself, or on behalf of any other person, procure the filing or registration of a mark in the Office of the Secretary of State under the provisions of § 37-6-5 or 37-6-13, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

Source: SL 1955, ch 232, § 10; SDC Supp 1960, § 51.0910; SL 1980, ch 264, § 13.



§ 37-6-17 Assignment of mark and registration with good will--Recording and new certificate--Fee--Validity of assignment against subsequent purchaser.

37-6-17. Assignment of mark and registration with good will--Recording and new certificate--Fee--Validity of assignment against subsequent purchaser. A mark and its registration under § 37-6-13 is assignable with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment shall be by instruments in writing duly executed and may be recorded with the secretary of state upon the payment of a fee of one hundred twenty-five dollars payable to the secretary of state. Upon recording of the assignment, the secretary of state shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. An assignment of any registration under § 37-6-13 is void as against any subsequent purchaser for valuable consideration without notice unless it is recorded with the secretary of state within three months after the date thereof or prior to the subsequent purchase.

Source: SL 1955, ch 232, § 6; SDC Supp 1960, § 51.0906; SL 1980, ch 264, § 14; SL 1997, ch 141, § 4; SL 2003, ch 8, § 9; SL 2009, ch 4, § 9.



§ 37-6-18 Cancellation of registration on request or due to error or fraud.

37-6-18. Cancellation of registration on request or due to error or fraud. The secretary of state shall cancel from the register any registration for which the secretary of state has received a voluntary request for cancellation from the registrant or the assignee of record. The secretary of state, upon notice to the registrant, may cancel from the register any registration that the secretary of state granted in the previous one hundred eighty days upon a finding that:

(1) The registration was granted improperly or in error; or

(2) The registration was obtained fraudulently.
If the registrant objects, a hearing shall be conducted pursuant to chapter 1-26.

Source: SL 1955, ch 232, § 8; SDC Supp 1960, § 51.0908 (2); SL 2010, ch 196, § 1.



§ 37-6-19 Cancellation of registration on court findings.

37-6-19. Cancellation of registration on court findings. The secretary of state shall cancel from the register any registration concerning which a court of competent jurisdiction shall find

(1) That the registered mark has been abandoned;

(2) That the registrant is not the owner of the mark;

(3) That the registration was granted improperly; or

(4) That the registration was obtained fraudulently.
Source: SL 1955, ch 232, § 8; SDC Supp 1960, § 51.0908 (4); SL 1980, ch 264, § 15.



§ 37-6-20 Cancellation of registration on court order.

37-6-20. Cancellation of registration on court order. The secretary of state shall cancel from the register when a court of competent jurisdiction shall order cancellation of a registration on any ground.

Source: SL 1955, ch 232, § 8; SDC Supp 1960, § 51.0908 (5).



§ 37-6-21 Cancellation of registrations not renewed.

37-6-21. Cancellation of registrations not renewed. The secretary of state shall cancel from the register all registrations granted under § 37-6-13 and not renewed in accordance with the provisions of § 37-6-14.

Source: SL 1955, ch 232, § 8; SDC Supp 1960, § 51.0908 (3).



§ 37-6-22 Public record of registered marks.

37-6-22. Public record of registered marks. The secretary of state shall keep for public examination a record of all marks registered or renewed under §§ 37-6-13 and 37-6-14.

Source: SL 1955, ch 232, § 7; SDC Supp 1960, § 51.0907; SL 1980, ch 264, § 16.



§ 37-6-24 Proceedings to enjoin counterfeits or imitations of registered mark--Circuit court jurisdiction--Damages--Destruction of counterfeits or imitations.

37-6-24. Proceedings to enjoin counterfeits or imitations of registered mark--Circuit court jurisdiction--Damages--Destruction of counterfeits or imitations. Any owner of a mark registered under § 37-6-13 may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeits or imitations thereof. The circuit court may grant injunctions to restrain such manufacture, use, display or sale as may be by the court deemed just and reasonable, and may require the defendants to pay to such owner all profits derived from and/or all damages suffered by reason of such wrongful manufacture, use, display or sale. The court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case, be delivered to an officer of the court, or to the complainant, to be destroyed. The enumeration of any right or remedy in this section shall not affect a registrant's right to prosecute under any penal law of this state.

Source: SDC 1939, § 51.0907; SL 1955, ch 232, § 12; SDC Supp 1960, § 51.0912; SL 1980, ch 264, § 17.



§ 37-6-25 Civil action against person using counterfeit or imitation of registered mark.

37-6-25. Civil action against person using counterfeit or imitation of registered mark. Subject to the provisions of § 37-6-27, any person who shall use, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under § 37-6-13 in connection with the sale, offering for sale, or advertising of any goods on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods, shall be liable to a civil action by the owner of such registered mark for any or all of the remedies provided in § 37-6-24.

Source: SL 1955, ch 232, § 11; SDC Supp 1960, § 51.0911 (1); SL 1980, ch 264, § 18.



§ 37-6-26 Civil action against person counterfeiting or imitating registered mark--Knowledge required to recover profits or damages.

37-6-26. Civil action against person counterfeiting or imitating registered mark--Knowledge required to recover profits or damages. Subject to the provisions of § 37-6-27, any person who shall reproduce, counterfeit, copy, or colorably imitate any mark registered under § 37-6-13 and apply such reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in conjunction with the sale or other distribution in this state of such goods or services shall be liable to a civil action by the owner of such registered mark for any or all of the remedies provided in § 37-6-24, except that the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that the mark is intended to be used to cause confusion or mistake or to deceive.

Source: SL 1955, ch 232, § 11; SDC Supp 1960, § 51.0911 (2); SL 1980, ch 264, § 19.



§ 37-6-27 Common-law rights in marks preserved.

37-6-27. Common-law rights in marks preserved. Nothing in §§ 37-6-4 to 37-6-26, inclusive, shall adversely affect the right or the enforcement of rights in marks acquired in good faith at any time at common law.

Source: SL 1955, ch 232, § 13; SDC Supp 1960, § 51.0913; SL 1980, ch 264, § 20.



§ 37-6-28 Recording of container markings by register of deeds--Unlawful use of container covered by recording as petty offense.

37-6-28. Recording of container markings by register of deeds--Unlawful use of container covered by recording as petty offense. Each register of deeds shall, on the application of any person domiciled within his county or any corporation organized under the laws of this state engaged in the manufacturing, bottling, or selling of soda water, mineral water, aerated waters, unfermented cider, milk, cream, or other nonintoxicating beverages in casks, kegs, barrels, jugs, bottles, boxes, or other containers, record in a book suitable for the purpose a description of the names, brands, or trade-marks used by such person or corporation for marking any container in which any such beverages are sold or kept for sale, which book shall be and remain a public record in his office. It shall thereupon be a petty offense for any person, without the written consent of the owner, to fill any such container for the purpose of sale, or to sell, dispose of, buy, or traffic in, or destroy the same, whether filled or not.

Source: SDC 1939, §§ 51.1001, 51.9905; SL 1977, ch 190, § 246.



§ 37-6-29 Use or possession of marked and registered container prima facie unlawful--Search warrant.

37-6-29. Use or possession of marked and registered container prima facie unlawful--Search warrant. The use by any person other than the rightful owner, without such owner's consent, of any container, or the possession thereof by any junk dealer or dealer in any such container, the same being marked or stamped and registered as required in § 37-6-28, shall be prima facie evidence that such use, sale, or possession is unlawful, and a search warrant may be procured for the discovery and seizure thereof.

Source: SDC 1939, § 51.1001.



§ 37-6-30 Obliteration of registered container mark as misdemeanor.

37-6-30. Obliteration of registered container mark as misdemeanor. Any person who intentionally obliterates, injures or destroys the names, marks, or brands affixed to any cask, keg, barrel, jug, bottle, box, or other container used or intended to be used for the purpose specified in § 37-6-28, and not his property, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 51.9906; SL 1977, ch 190, § 247; SL 1978, ch 158, § 66.



§ 37-6-31 Nonresidents entitled to protection of containers.

37-6-31. Nonresidents entitled to protection of containers. Any person residing out of the state, or any corporation organized under the laws of any other state or territory, engaged in the business mentioned in § 37-6-28, shall be entitled to the privilege and protection of §§ 37-6-28 to 37-6-30, inclusive, if he or it shall cause the record to be made, as provided in § 37-6-28, in the office of the register of deeds of the county or counties where he, or it, or his, or its duly authorized agents have their place of business within this state.

Source: SDC 1939, § 51.1001.



§ 37-6-32 Civil penalty for unauthorized refilling or trafficking in registered containers.

37-6-32. Civil penalty for unauthorized refilling or trafficking in registered containers. Whenever any person engaged in manufacturing, bottling, or selling in bottle, soda, mineral water, cider, or other nonalcoholic beverage, has filed and published in the manner authorized by law, a description of a name, mark, or label usually stamped by him on the bottles containing such beverage, every other person who without the written consent of such manufacturer or dealer refills with any beverage, whether genuine or otherwise, with the intent to sell the same, any bottles stamped with such name, mark, or label, and every person who sells, disposes of, purchases, or traffics in such bottles; or who keeps any such bottles with intent so to refill or use or sell them, without written consent of the manufacturer so to do, is liable to a penalty of fifty cents for each and every bottle so kept, filled, sold, bought, disposed of, or trafficked in, for the first offense, and five dollars on each bottle for every subsequent offense.

Source: SDC 1939, § 13.1823.






Chapter 07 - Labeling Of Indian Products

§ 37-7-1 Distribution of products as misdemeanor unless labeled as to place of manufacture.

37-7-1. Distribution of products as misdemeanor unless labeled as to place of manufacture. It is a Class 2 misdemeanor for any person to distribute, sell, or offer for sale any article of American Indian art or craft unless the article is clearly and legibly labeled or branded as to place of manufacture.

Source: SL 1963, ch 60, § 1; SL 1977, ch 190, § 248.



§ 37-7-2 Sale of mislabeled product as misdemeanor.

37-7-2. Sale of mislabeled product as misdemeanor. It is a Class 2 misdemeanor for any person to distribute, sell, or offer for sale any article of American Indian art or craft which is mislabeled or misbranded as to place of manufacture. Any such article shall be deemed mislabeled or misbranded if its label or brand is not clear and legible or if its label or brand bears any statement, design, or graphic representation relative to its place of manufacture which is false or misleading in any particular.

Source: SL 1963, ch 60, § 2; SL 1977, ch 190, § 249.



§ 37-7-2.1 Sale of imitation articles without disclosure as misdemeanor--Specifications.

37-7-2.1. Sale of imitation articles without disclosure as misdemeanor--Specifications. It is a Class 2 misdemeanor for any person to distribute, sell, or offer for sale any article similar to American Indian art or craft which was not manufactured by the American Indian, unless such person places, immediately above such articles, a sign which states explicitly that the articles are not genuine American Indian art or craft. The sign provided for in this section shall be not less than twenty-four inches by sixteen inches in size and the lettering thereon shall be not less than one-half inch in height.

Source: SL 1974, ch 251, § 1; SL 1977, ch 190, § 250.



§ 37-7-3 Repealed.

37-7-3. Repealed by SL 1977, ch 19, § 251



§ 37-7-4 Definitions.

37-7-4. Definitions. Terms used in this chapter mean:

(1) "Indian," any person who is enrolled or who is a lineal descendant of one enrolled upon the enrollment listing of a recognized Indian tribe domiciled within the United States;

(2) "Indian handcrafted," the production by hand of products solely by Indians within the United States.
Source: SL 1994, ch 311.






Chapter 08 - Convict-Made Goods [Repealed]

CHAPTER 37-8

CONVICT-MADE GOODS [REPEALED]

[Repealed by SL 1979, ch 161, § 12]



Chapter 09 - Fair-Trade Law [Repealed]

CHAPTER 37-9

FAIR-TRADE LAW [REPEALED]

[Repealed by SL 1977, ch 190, § 252]



Chapter 10 - Unfair Cigarette Sales

§ 37-10-1 Definition of terms.

37-10-1. Definition of terms. Terms used in this chapter, except where the context clearly requires otherwise, mean:

(1) "Basic cost of cigarettes," the invoice cost of cigarettes to the retailer or wholesaler, as the case may be, or the replacement cost of cigarettes to the retailer or wholesaler, as the case may be, in the quantity last purchased, whichever is lower, less all trade discounts and customary discounts for cash to which shall be added the full face value of any stamps which may be required by any cigarette tax act of this state and by ordinance of any municipality thereof in effect or hereafter enacted, if not already included by the manufacturer in his list price;

(2) "Cigarettes," any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and whether or not such tobacco is flavored, adulterated or mixed with any other ingredient, the wrapper or cover which is made of paper or any other substance or material, excepting tobacco;

(3) "Person," any individual, firm, association, company, private, public, cooperative or communal corporation, club, agency, or trust, however formed, and any receiver, trustee, fiduciary, or guardian;

(4) "Retailer," any person who operates a store, stand, booth, or concession for the purpose of making sales of cigarettes at retail including sales through vending machines;

(5) "Sale," any transfer for a consideration, exchange, barter, gift, offer for sale, and distribution in any manner or by any means whatsoever;

(6) "Secretary," the secretary of revenue of the State of South Dakota;

(7) "Sell at retail," "sale at retail" and "retail sales," any transfer of title to cigarettes for a valuable consideration, made in the ordinary course of trade or usual conduct of the seller's business, to the purchaser for consumption or use, including sales through vending machines;

(8) "Sell at wholesale," "sale at wholesale" and "wholesale sales," any bona fide transfer of title to cigarettes for a valuable consideration, made in the ordinary course of trade or in the usual conduct of the wholesaler's business, to a retailer for the purpose of resale;

(9) "Wholesaler," shall be synonymous with the term "distributor," as defined in § 10-50-1, and shall include any person who:

(a) Purchases cigarettes directly from the manufacturer;

(b) Purchases cigarettes from any other person who purchases from the manufacturer and who acquires such cigarettes solely for the purpose of bona fide resale to retail dealers or to other persons for the purpose of bona fide resale to retail dealers or to other persons for the purpose of resale only; or

(c) Services retail outlets, including vending machine routes operated by the maintenance of an established place of business for the purchase of cigarettes, including, but not limited to, the maintenance of warehousing facilities for the storage and distribution of cigarettes.

Nothing contained in this chapter shall prevent a person from qualifying in different capacities as both a wholesaler and retailer under the applicable provisions of this chapter.

Source: SL 1966, ch 157, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-2 Sale at less than cost to prevent competition unlawful--Rebates and concessions not applicable to other merchandise.

37-10-2. Sale at less than cost to prevent competition unlawful--Rebates and concessions not applicable to other merchandise. It shall be unlawful and a violation of this chapter for any retailer, wholesaler or other person with intent to injure competitors or destroy or substantially lessen competition,

(1) To advertise, offer to sell, or sell, at retail or wholesale, cigarettes at less than cost as defined in this chapter, to such a retailer or wholesaler, as the case may be, or

(2) To offer a rebate in price, to give a rebate in price, to offer a concession of any kind, or to give a concession of any kind or nature whatsoever in connection with the sale of cigarettes, if such rebate or concession offered or given in connection with the sale of cigarettes is not offered or given by the wholesaler or retailer in the same ratio with respect to all other merchandise as to which such rebate or concession may lawfully be given which is sold by such wholesaler or retailer in the ordinary course of his trade or business.
Source: SL 1966, ch 157, § 3 (1).



§ 37-10-3 Purchase by retailer at less than cost to wholesaler to prevent competition unlawful--Procuring rebate or concession.

37-10-3. Purchase by retailer at less than cost to wholesaler to prevent competition unlawful--Procuring rebate or concession. It shall be unlawful and a violation of this chapter for any retailer, with intent to injure competitors or destroy or substantially lessen competition,

(1) To induce or attempt to induce or to procure or attempt to procure the purchase of cigarettes at a price less than cost to wholesaler as defined in this chapter, or

(2) To induce or attempt to induce or to procure or attempt to procure any rebate or concession of any kind or nature whatsoever in connection with the purchase of cigarettes.
Source: SL 1966, ch 157, § 3 (2).



§ 37-10-4 Sales between wholesalers permitted at less than cost--Basic cost to be charged.

37-10-4. Sales between wholesalers permitted at less than cost--Basic cost to be charged. When one wholesaler sells cigarettes to another wholesaler, the former shall not be required to include in his selling price to the latter, "cost to the wholesaler," as provided by §§ 37-10-9 and 37-10-10, except that no such sale shall be made at a price less than the basic cost of cigarettes, as defined in § 37-10-1, but the latter wholesaler, upon resale to a retailer or for consumption or use, shall be deemed to be the wholesaler governed by the provisions of §§ 37-10-5 to 37-10-10, inclusive.

Source: SL 1966, ch 157, § 7.



§ 37-10-5 Computation of cost to retailer--Expenses included.

37-10-5. Computation of cost to retailer--Expenses included. Cost to the retailer shall mean the basic cost of cigarettes to the retailer plus the cost of doing business by the retailer, as evidenced by the standards and methods of accounting regularly employed by him in his allocation of overhead costs and expenses, paid or incurred, and must include, without limitation, labor, including salaries of executives and officers, rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance, and advertising.

Source: SL 1966, ch 157, § 4 (1).



§ 37-10-6 Presumption as to cost of doing business by retailer.

37-10-6. Presumption as to cost of doing business by retailer. In the absence of the filing with the secretary of revenue of satisfactory proof of a lesser or higher cost of doing business by the retailer making the sale, the cost of doing business by the retailer shall be presumed to be eight percent of the basic cost of cigarettes to the retailer.

Source: SL 1966, ch 157, § 4 (2); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-7 Wholesaler's costs added when retailer purchases from manufacturer.

37-10-7. Wholesaler's costs added when retailer purchases from manufacturer. Any retailer who purchases from the manufacturer at or at less than or at about the price normally and usually charged for purchases in wholesale quantities shall, in determining cost to the retailer, pursuant to § 37-10-5, add the cost of doing business by the wholesaler, as defined in §§ 37-10-9 and 37-10-10, to the basic cost of cigarettes to such retailer, as well as the cost of doing business by the retailer.

Source: SL 1966, ch 157, § 4 (1).



§ 37-10-8 Presumption as to cost of doing business by retailer purchasing from manufacturer.

37-10-8. Presumption as to cost of doing business by retailer purchasing from manufacturer. In the absence of the filing with the secretary of revenue of satisfactory proof of a lesser or higher cost of doing business, the cost of doing business by the retailer, who, in connection with the retailer's purchase, received not only the discounts ordinarily allowed upon purchase by a retailer, but also, in whole or in part, the discounts ordinarily allowed upon purchases by a wholesaler, shall be presumed to be eight percent of the sum of the basic cost of cigarettes and the cost of doing business by the wholesaler.

Source: SL 1966, ch 157, § 4 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-9 Computation of cost to wholesaler--Expenses included.

37-10-9. Computation of cost to wholesaler--Expenses included. Cost to the wholesaler shall mean the basic cost of cigarettes to the wholesaler plus the cost of doing business by the wholesaler, as evidenced by the standards and methods of accounting regularly employed by him in his allocation of overhead costs and expenses, paid or incurred, and must include, without limitation, labor costs, including salaries of executives and officers, rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance, and advertising.

Source: SL 1966, ch 157, § 5 (1).



§ 37-10-10 Presumption as to cost of doing business by wholesaler--Cartage costs.

37-10-10. Presumption as to cost of doing business by wholesaler--Cartage costs. In the absence of the filing with the secretary of revenue of satisfactory proof of a lesser or higher cost of doing business by the wholesaler making the sale, the cost of doing business by the wholesaler shall be presumed to be four percent of the basic cost of cigarettes to the wholesaler, plus cartage to the retail outlet, if performed or paid for by the wholesaler, which cartage cost, in the absence of the filing with the secretary of satisfactory proof of a lesser or higher cost, shall be deemed to be one and one-half percent of the basic cost of cigarettes to the wholesaler.

Source: SL 1966, ch 157, § 5 (2); SL 1981, ch 114, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-11 Purchases outside ordinary trade channels not considered in determining costs.

37-10-11. Purchases outside ordinary trade channels not considered in determining costs. In establishing the cost of cigarettes to the retailer or wholesaler, the invoice cost of such cigarettes purchased at a forced, bankrupt, or closeout sale, or other sale outside the ordinary channels of trade, may not be used as a basis for justifying a price lower than one based upon the replacement cost of the cigarettes to the retailer or wholesaler in the quantity last purchased through the ordinary channels of trade.

Source: SL 1966, ch 157, § 12.



§ 37-10-12 Cost survey as evidence of cost to retailer or wholesaler.

37-10-12. Cost survey as evidence of cost to retailer or wholesaler. Where a cost survey, pursuant to recognized statistical and cost accounting practices, has been made for the trading area in which the offense is committed, to establish the lowest cost to the retailer and the lowest cost to the wholesaler, such cost survey shall be deemed competent evidence to be used in proving the cost to the person complained against within the provisions of this chapter.

Source: SL 1966, ch 157, § 13.



§ 37-10-13 Tie-in sale at less than value of other goods deemed rebate or concession.

37-10-13. Tie-in sale at less than value of other goods deemed rebate or concession. For the purpose of this chapter, a so-called tie-in sale of cigarettes, whereby in conjunction with the purchase of cigarettes, at a price which would not otherwise be less than cost to the vendor, the purchaser is offered other merchandise or other thing of value, without charge or at a charge less than the fair and reasonable retail value of such other merchandise or thing of value, such transaction shall be deemed a rebate or concession.

Source: SL 1966, ch 157, § 3 (1).



§ 37-10-14 Application of minimum price provisions to combination sales, rebates and concessions.

37-10-14. Application of minimum price provisions to combination sales, rebates and concessions. In all advertisements, offers for sale or sales involving two or more items, at least one of which items is cigarettes, at a combined price, and in all advertisements, offers for sale or sales involving the giving of any concession of any kind whatsoever, whether it be coupons or otherwise, if such rebate or concession offered or given in connection with the sale of cigarettes is not offered or given by the wholesaler or retailer in the same ratio with respect to all other merchandise as to which such rebate or concession may lawfully be given which is sold by such wholesaler or retailer in the ordinary course of his trade or business, the retailer's or wholesaler's selling price shall not be below the cost to the retailer or the cost to the wholesaler, respectively, of the cigarettes included in such transactions, and the invoice cost, whether the same be paid by the retailer, the wholesaler or any other person, of all other articles, products, commodities and concessions included in such transactions, to which invoice cost shall be added the cost of doing business in the case of the wholesaler and the retailer, respectively, as such cost is defined in §§ 37-10-5 to 37-10-10, inclusive.

Source: SL 1966, ch 157, § 6.



§ 37-10-15 Promotional merchandise not considered in determining cost.

37-10-15. Promotional merchandise not considered in determining cost. Merchandise given free or payment made to a retailer or wholesaler by the manufacturer thereof for display, or advertising, or promotion purposes, or otherwise, shall not be considered in determining the cost of cigarettes to the retailer or wholesaler.

Source: SL 1966, ch 157, § 11 (2).



§ 37-10-16 Price reductions permitted to meet competition--Sales not in ordinary trade channels not considered.

37-10-16. Price reductions permitted to meet competition--Sales not in ordinary trade channels not considered. Any retailer may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the price of a competitor who is selling the same article in this state at cost to him as a retailer as prescribed in this chapter. Any wholesaler may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the price of a competitor who is rendering the same type of service and is selling the same article at cost to him as a wholesaler as prescribed in this chapter. The price of cigarettes advertised, offered for sale, or sold under the exceptions specified in §§ 37-10-18 to 37-10-22, inclusive, shall not be considered the price of a competitor and shall not be used as a basis for establishing prices below cost, nor shall the price established at a bankruptcy sale be considered the price of a competitor within the meaning of this section.

Source: SL 1966, ch 157, § 9 (1).



§ 37-10-17 Cost survey price considered competitive price.

37-10-17. Cost survey price considered competitive price. In the absence of proof of the price of a competitor, under § 37-10-16, the lowest cost to the retailer, or the lowest cost to the wholesaler, as the case may be, determined by any cost survey, made pursuant to § 37-10-12, may be deemed the price of a competitor within the meaning of § 37-10-16.

Source: SL 1966, ch 157, § 9 (2).



§ 37-10-18 Isolated transactions exempt from chapter.

37-10-18. Isolated transactions exempt from chapter. The provisions of this chapter shall not apply to sales at retail or sales at wholesale made as an isolated transaction and not in the usual course of business.

Source: SL 1966, ch 157, § 8 (1).



§ 37-10-19 Damaged merchandise sales exempt from chapter--Notice to customer.

37-10-19. Damaged merchandise sales exempt from chapter--Notice to customer. The provisions of this chapter shall not apply to sales at retail or sales at wholesale made where cigarettes are advertised, offered for sale, or sold as imperfect or damaged, and such advertising, offer to sell or sale shall state the reason therefor and the quantity of such cigarettes advertised, offered for sale, or to be sold.

Source: SL 1966, ch 157, § 8 (3).



§ 37-10-20 Clearance sales exempt from chapter--Notice to customer.

37-10-20. Clearance sales exempt from chapter--Notice to customer. The provisions of this chapter shall not apply to sales at retail or sales at wholesale made where cigarettes are advertised, offered for sale, or sold in bona fide clearance sales for the purpose of discontinuing trade in such cigarettes and such advertising, offer to sell, or sale shall state the reason therefor and the quantity of such cigarettes advertised, offered for sale, or to be sold.

Source: SL 1966, ch 157, § 8 (2).



§ 37-10-21 Liquidation sales exempt from chapter.

37-10-21. Liquidation sales exempt from chapter. The provisions of this chapter shall not apply to sales at retail or sales at wholesale made where cigarettes are sold upon the final liquidation of a business.

Source: SL 1966, ch 157, § 8 (4).



§ 37-10-22 Sales by officer acting under court order exempt from chapter.

37-10-22. Sales by officer acting under court order exempt from chapter. The provisions of this chapter shall not apply to sales at retail or sales at wholesale made where cigarettes are advertised, offered for sale, or sold by any officer acting under the order or direction of any court.

Source: SL 1966, ch 157, § 8 (5).



§ 37-10-23 Sale at less than cost or offer of rebate as evidence of intent to prevent competition.

37-10-23. Sale at less than cost or offer of rebate as evidence of intent to prevent competition. Evidence of advertisement, offering to sell or sale of cigarettes by any retailer or wholesaler at less than cost to him or evidence of any offer of a rebate in price or the giving of a rebate in price or an offer of a concession or the giving of a concession of any kind or nature whatsoever in connection with the sale of cigarettes, if such rebate or concession offered or given in connection with the sale of cigarettes is not offered or given by the wholesaler or retailer in the same ratio with respect to all other merchandise as to which such rebate or concession may lawfully be given which is sold by such wholesaler or retailer in the ordinary course of his trade or business, or the inducing or attempt to induce or the procuring or the attempt to procure the purchase of cigarettes at a price less than cost to the wholesaler or the retailer shall be prima facie evidence of intent to injure competition and to destroy or substantially lessen competition.

Source: SL 1966, ch 157, § 3 (3).



§ 37-10-24 Evidence of fictitious price or concealment of cost bearing on good faith--Evidence of trade usages.

37-10-24. Evidence of fictitious price or concealment of cost bearing on good faith--Evidence of trade usages. In determining cost to the retailer and cost to the wholesaler the secretary of revenue or a court shall receive and consider as bearing on the good faith of such cost, evidence tending to show that any person complained against under any of the provisions of this chapter purchased cigarettes, with respect to the sale of which complaint is made, at a fictitious price, or upon terms, or in such a manner, or under such invoices, as to conceal the true cost, discounts or terms of purchase, and shall also receive and consider as bearing on the good faith of such cost, evidence of the normal, customary and prevailing terms and discounts in connection with other sales of a similar nature in the trade area or state.

Source: SL 1966, ch 157, § 11 (1); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-25 Contracts in violation void--Recovery prohibited.

37-10-25. Contracts in violation void--Recovery prohibited. Any contract, expressed or implied, made by any person in violation of any of the provisions of this chapter, is declared to be an illegal and void contract and no recovery shall be made thereon.

Source: SL 1966, ch 157, § 10.



§ 37-10-26 Promulgation of rules--Cost survey.

37-10-26. Promulgation of rules--Cost survey. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) The minimum price of cigarettes;

(2) The extension of credit; and

(3) Retail delinquency.

The secretary of revenue may undertake a cost survey as provided in § 37-10-12.

Source: SL 1966, ch 157, § 14 (1); SL 1987, ch 82, § 53; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-27 Duty to enforce chapter--Employment of personnel.

37-10-27. Duty to enforce chapter--Employment of personnel. In order to effectuate the purposes of this chapter it shall be the duty of the secretary of revenue to carry out the enforcement provisions of this chapter. In accordance with the laws of this state the secretary may, within the limits of available appropriations, employ and fix the duties and compensation of such inspectors and other personnel necessary to carry out the provisions of this chapter.

Source: SL 1966, ch 157, § 14 (2); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-28 Powers vested in secretary available for enforcement of chapter.

37-10-28. Powers vested in secretary available for enforcement of chapter. All of the powers vested in the secretary of revenue by the provisions of any law heretofore or hereafter to be enacted, shall be available to the secretary in the enforcement of the Unfair Cigarette Sales Act.

Source: SL 1966, ch 157, § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-29 Suspension or revocation of license under cigarette tax law.

37-10-29. Suspension or revocation of license under cigarette tax law. In addition to the provisions of §§ 37-10-2, 37-10-3, and 37-10-36 to 37-10-38, inclusive, the secretary of revenue is empowered to suspend or revoke the license or any licenses of any person, licensed under the provisions of chapter 10-50.

Source: SL 1966, ch 157, § 16 (1); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-30 Disciplinary proceedings not abated by expiration or renewal of license.

37-10-30. Disciplinary proceedings not abated by expiration or renewal of license. No disciplinary proceedings or action shall be barred or abated by the expiration, transfer, surrender, continuance, renewal, or extension of any license issued under the provisions of chapter 10-50.

Source: SL 1966, ch 157, § 16 (3).



§ 37-10-31 Procedure for suspension or revocation of license.

37-10-31. Procedure for suspension or revocation of license. No license or licenses issued under chapter 10-50 shall be suspended or revoked, except in compliance with chapter 1-26.

Source: SL 1966, ch 157, § 16 (1).



§ 37-10-32 Periods of suspension of license--Revocation for persistent violations.

37-10-32. Periods of suspension of license--Revocation for persistent violations. If the secretary of revenue finds that a licensee has failed to comply with any provisions of this chapter or any rule promulgated thereunder, the secretary shall, in the case of the first offender, suspend the license or licenses of the licensee for a period of not less than five nor more than twenty days, and for subsequent offenses not less than twenty days nor more than twelve months, and, if the secretary finds the offender has been guilty of willful and persistent violations, he may revoke the person's license or licenses.

Source: SL 1966, ch 157, § 16 (1); SL 1987, ch 82, § 54; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-33 Appeal to courts from secretary of revenue.

37-10-33. Appeal to courts from secretary of revenue. Any person aggrieved by any decision, order or finding of the secretary of revenue may appeal therefrom as provided by chapter 1-26.

Source: SL 1966, ch 157, § 16 (4); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-34 Sales prohibited during suspension or revocation of license.

37-10-34. Sales prohibited during suspension or revocation of license. No person whose license has been suspended or revoked shall sell cigarettes or permit cigarettes to be sold during the period of such suspension or revocation on the premises occupied by him or upon other premises controlled by him or others in any other manner or form whatever.

Source: SL 1966, ch 157, § 16 (3).



§ 37-10-35 Reinstatement of revoked license.

37-10-35. Reinstatement of revoked license. Any person whose license or licenses have been revoked pursuant to §§ 37-10-29 to 37-10-32, inclusive, may apply to the secretary of revenue at the expiration of sixty days for a reinstatement of his license or licenses. Such license or licenses may be reinstated by the secretary if the secretary is satisfied that the licensee will comply with the provisions of this chapter and the rules promulgated thereunder.

Source: SL 1966, ch 157, § 16 (2); SL 1987, ch 82, § 55; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-36 Injunction proceedings to prevent violations of chapter.

37-10-36. Injunction proceedings to prevent violations of chapter. An action may be maintained in any court of equitable jurisdiction to prevent, restrain or enjoin a violation or threatened violation of any of the provisions of this chapter. Such an action may be instituted by any person injured by any violation or threatened violation of this chapter or by the attorney general, upon the request of the secretary of revenue. If in such action a violation or threatened violation of the provisions of this chapter shall be established, the court shall enjoin and restrain, or otherwise prohibit such violation or threatened violation.

Source: SL 1966, ch 157, § 15 (1); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 37-10-37 Damages recovered in injunction proceeding.

37-10-37. Damages recovered in injunction proceeding. In an action pursuant to § 37-10-36, it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in such action, in addition to such injunctive relief and costs of suit, shall be entitled to recover from the defendant the actual damages sustained by such plaintiff.

Source: SL 1966, ch 157, § 15 (1).



§ 37-10-38 Action for damages without injunction.

37-10-38. Action for damages without injunction. If no injunctive relief is sought or required, any person injured by a violation of this chapter may maintain an action for damages and costs of suit in any court of competent jurisdiction.

Source: SL 1966, ch 157, § 15 (2).



§ 37-10-39 Severability of provisions--Severability from other laws.

37-10-39. Severability of provisions--Severability from other laws. If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable. Any determination of invalidity of this or any portion of this chapter shall not be deemed to invalidate or render ineffectual any of the provisions of any other law regulating, taxing, or in any way affecting the sale and distribution of cigarettes in this state.

Source: SL 1966, ch 157, § 18.



§ 37-10-40 Citation of chapter.

37-10-40. Citation of chapter. This chapter shall be known and may be cited as the Unfair Cigarette Sales Act.

Source: SL 1966, ch 157, § 1.






Chapter 10A - Unfair Alcoholic Beverages Sales

§ 37-10A-1 Sale of alcoholic beverages below cost prohibited--Exception.

37-10A-1. Sale of alcoholic beverages below cost prohibited--Exception. An alcoholic beverage may not be sold below the wholesale cost of the alcoholic beverage, unless the sale constitutes the termination of the sale of the alcoholic beverage on the licensed premises. Any alcoholic beverage offered for sale at less than wholesale cost may not be offered again for sale on the licensed premises for a period of less than one year after termination of the sale of the product on the licensed premises. Wholesale cost is the consideration paid by a retailer to a wholesaler to acquire an alcoholic beverage and includes the purchase price and freight charges. If no wholesaler is used in the sale, the direct shipper may not sell the alcoholic beverage below the manufacturer's cost.

Source: SL 1989, ch 337; SL 2015, ch 196, § 23, eff. Jan. 1, 2016.






Chapter 11 - Registration Of Business Names

§ 37-11-1 Filing of fictitious name statement required--Exceptions.

37-11-1. Filing of fictitious name statement required--Exceptions. Any person regularly engaging in or conducting a business in this state shall file a fictitious name statement unless one of the following apply:

(1) The name of the business plainly shows the true surname of each person interested in the business; or

(2) The name of the business is on file with the secretary of state in a required business filing.

The fictitious name statement shall include the name, post office address, and residence address of each person interested in the business and the address where the main office of the business is to be maintained. The fictitious name statement shall be electronically filed with the secretary of state, or filed in paper form with any register of deeds in the state. The filing shall be renewed every fifth year thereafter. A fee of ten dollars shall be paid with each new filing and renewal. The fee shall be deposited into the financing statement and annual report filing fee fund.

Source: SDC 1939, § 49.0801; SL 1974, ch 55, § 38; SL 1975, ch 242, § 1; SL 1977, ch 190, § 254; SL 1999, ch 33, § 2; SL 2004, ch 256, § 1; SL 2008, ch 204, § 1; SL 2015, ch 202, § 1; SL 2016, ch 2, § 9.



§ 37-11-2 Statement filed on change in ownership of business--Fee.

37-11-2. Statement filed on change in ownership of business--Fee. A verified statement as described in § 37-11-1 shall be similarly filed upon any change of twenty-five percent or more of the ownership interest in the business. A fee of ten dollars shall be paid with each filing under this section. The fee shall be deposited into the financing statement and annual report filing fee fund.

Source: SDC 1939, § 49.0801; SL 1974, ch 55, § 39; SL 1975, ch 242, § 2; SL 1999, ch 33, § 3; SL 2004, ch 256, § 2; SL 2016, ch 2, § 10.



§ 37-11-2.1 Repealed.

37-11-2.1. Repealed by SL 2004, ch 256, § 4



§ 37-11-3 Information recorded by secretary of state and register of deeds.

37-11-3. Information recorded by secretary of state and register of deeds. The secretary of state shall record the information required pursuant to the provisions of §§ 37-11-1 and 37-11-2 in such manner as may be necessary to effectuate the purposes of this chapter. The register of deeds shall, within seven days, electronically record, on the electronic filing system maintained by the secretary of state, the information collected on paper forms filed with the register of deeds pursuant to §§ 37-11-1 and 37-11-2.

Source: SDC 1939, § 49.0803; SL 1974, ch 55, § 40; SL 1975, ch 242, § 3; SL 2004, ch 256, § 3.



§ 37-11-4 Liability of persons interested in business.

37-11-4. Liability of persons interested in business. All persons interested in a business described in § 37-11-1 at any time shall be at all times liable for any contracts or obligations incurred while they were so interested.

Source: SDC 1939, § 49.0801; SL 2017, ch 178, § 1.



§ 37-11-5 Filing of statements prerequisite to bringing legal action, enforcing rights, or recovery.

37-11-5. Filing of statements prerequisite to bringing legal action, enforcing rights, or recovery. No person or firm operating or interested in a business, may maintain any legal action in the name under which the business is conducted unless the person or firm has complied with the provisions of §§ 37-11-1 and 37-11-2. No such person or firm may recover anything or enforce any right claimed to be due or arising out of the operation of the business until the statement required by § 37-11-1 or 37-11-2 has been filed.

Source: SDC 1939 § 49.0802; SL 2015, ch 202, § 2.



§ 37-11-6 Repealed.

37-11-6. Repealed by SL 1974, ch 55, § 50



§ 37-11-7 Repealed.

37-11-7. Repealed by SL 1977, ch 190, § 255






Chapter 11A - Registration Of Management Consultants [Repealed]

CHAPTER 37-11A

REGISTRATION OF MANAGEMENT CONSULTANTS [REPEALED]

[Repealed by SL 1977, ch 190, § 257; SL 1980, ch 265, §§ 1 to 4]



Chapter 12 - Transient Merchants [Repealed]

CHAPTER 37-12

TRANSIENT MERCHANTS [REPEALED]

[Repealed by SL 1985, ch 304, §§ 1 to 20]



Chapter 13 - Peddlers And Solicitors [Repealed]

CHAPTER 37-13

PEDDLERS AND SOLICITORS [REPEALED]

[Repealed by SL 1975, ch 243, § 6; SL 1977, ch 190, § 264; SL 1992, ch 276]



Chapter 14 - Auction Sales

§ 37-14-1 Repealed.

37-14-1. Repealed by SL 1996, ch 241



§ 37-14-2 "New Merchandise" and "auction sale" defined.

37-14-2. "New Merchandise" and "auction sale" defined. "New merchandise," as used in §§ 37-14-2 to 37-14-5, inclusive, means any merchandise not previously sold at retail. "Auction sale," as used in this chapter means the offering for sale or selling of personal property to the highest bidder or offering for sale or selling of personal property at a high price and then offering the personal property at successive lower prices until a buyer is secured.

Source: SL 1955, ch 233, § 7; SDC Supp 1960, § 54.0509; SL 1998, ch 242, § 1.



§ 37-14-3 Repealed.

37-14-3. Repealed by SL 1998, ch 242, § 2



§ 37-14-4 Farm sales, judicial sales and closing out sales exempt.

37-14-4. Farm sales, judicial sales and closing out sales exempt. The provisions of §§ 37-14-2 to 37-14-5, inclusive, do not extend to the sale at public auction of livestock, farm machinery, or farm produce or any other item commonly sold at a farm sale, to any auction sale held under authority of or under the supervision and direction of any court of this state, or to any person, firm, or corporation who has been engaged in business in the State of South Dakota for a period of at least one year, conducting a closing out or stock reduction sale of the business.

Source: SL 1955, ch 233, § 8; SDC Supp 1960, § 54.0510; SL 1998, ch 242, § 3.



§ 37-14-5 Requirements of chapter.

37-14-5. Requirements of chapter. Any requirement under the provisions of §§ 37-14-2 to 37-14-5, inclusive, is in addition to and not in lieu of any other state or local license as required by statute or ordinance.

Source: SL 1955, ch 233, § 9; SDC Supp 1960, § 54.0511; SL 1998, ch 242, § 4.



§ 37-14-6 to 37-14-17. Repealed.

37-14-6 to 37-14-17. Repealed by SL 1998, ch 242, §§ 5 to 16



§ 37-14-18 Deposit of auction receipts into separate auction proceeds account.

37-14-18. Deposit of auction receipts into separate auction proceeds account. Any money that an auction cashier receives on behalf of a client from an auction sale shall be deposited in a separate account maintained for auction sale proceeds only.

Source: SL 1993, ch 299, § 1; SL 1998, ch 242, § 17.



§ 37-14-19 Transfer of auction receipts to client--Time limit.

37-14-19. Transfer of auction receipts to client--Time limit. Any money that an auction cashier receives on behalf of a client from an auction sale shall be given to the client within twenty working days of the auction sale. This section does not apply to any bad check or if there is a prior written agreement between the client and the cashier.

Source: SL 1993, ch 299, § 2; SL 1998, ch 242, § 18.



§ 37-14-20 Application of deposit and transfer requirements.

37-14-20. Application of deposit and transfer requirements. Sections 37-14-18 and 37-14-19 do not apply to any livestock auction agency licensed pursuant to chapter 40-15 or to any real estate sale.

Source: SL 1993, ch 299, § 3.



§ 37-14-21 Time for taking possession of property after sale--Reversion of ownership of unclaimed property--Forfeiture of payment--Exceptions.

37-14-21. Time for taking possession of property after sale--Reversion of ownership of unclaimed property--Forfeiture of payment--Exceptions. Except as otherwise agreed to in writing by the purchaser and seller, or unless otherwise provided for by advertised or announced terms at the auction premises on the day of the sale, if the purchaser of any property at an auction sale has not removed the property from the auction premises within ninety days after the date of the sale or has not otherwise taken physical possession of the property within ninety days after the date of the sale, ownership of the property reverts to the seller, and the payment is forfeited to the seller without further notice of action. This section does not apply to any motor vehicle as defined in subdivision 32-3-1(11) or to any state auction held pursuant to chapter 5-24A.

Source: SL 2010, ch 197, § 1.






Chapter 15 - Purchases Of Precious Metals [Repealed]

CHAPTER 37-15

PURCHASES OF PRECIOUS METALS [REPEALED]

[Repealed by SL 1977, ch 190, § 269]



Chapter 16 - Pawnbrokers

§ 37-16-1 Charging excessive interest as misdemeanor.

37-16-1. Charging excessive interest as misdemeanor. Every pawnbroker who receives goods in pledge for loans at any rate of interest above that allowed by law, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1827; SL 1977, ch 190, § 270.



§ 37-16-2 Sale of pledge during time for redemption as misdemeanor.

37-16-2. Sale of pledge during time for redemption as misdemeanor. Every pawnbroker who sells any article received by him in pledge before the time to redeem the same has expired is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1829; SL 1977, ch 190, § 271.



§ 37-16-3 Conduct of business without municipal license as misdemeanor.

37-16-3. Conduct of business without municipal license as misdemeanor. Any person who carries on the business of a pawnbroker, except by authority of a license from a municipal corporation granted pursuant to § 9-34-8 or from a county commission granted pursuant to § 7-18-29, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1827; SL 1977, ch 190, § 272; SL 1994, ch 64, § 1.



§ 37-16-4 Refusal to disclose purchaser and price of article sold as misdemeanor.

37-16-4. Refusal to disclose purchaser and price of article sold as misdemeanor. Every pawnbroker who refuses to disclose the name of the purchaser and the price received by him for any article received by him in pledge and subsequently sold, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1829; SL 1977, ch 190, § 273.



§ 37-16-5 Refusal to exhibit stolen goods as misdemeanor.

37-16-5. Refusal to exhibit stolen goods as misdemeanor. Every pawnbroker and every junk dealer who, having received any goods which have been stolen, refuses to exhibit them upon demand during usual business hours to the owner of said goods or his agents authorized to demand an inspection thereof, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1828; SL 1977, ch 190, § 274.






Chapter 17 - Sale Of Serially Numbered Appliances And Equipment

§ 37-17-1 Sale after removal or alteration of serial number as misdemeanor or felony.

37-17-1. Sale after removal or alteration of serial number as misdemeanor or felony. Any person who knowingly sells or offers for sale any agricultural implement, farm tractor, or other type of farm machinery or equipment, or radio, piano, phonograph, sewing machine, washing machine, typewriter, adding machine, comptometer, bicycle, firearm, safe, vacuum cleaner, dictating machine, tape recorder, watch, watch movement, watch case, or any mechanical or electrical device, appliance, contrivance, material, piece of apparatus, or equipment, which is identified by a serial number placed thereon by the manufacturer, the original serial number of which has been destroyed, removed, altered, covered, or defaced, is guilty of a Class 2 misdemeanor if the value of the property is four hundred dollars or less. If the value of the property is more than four hundred dollars and less than one thousand dollars, such person is guilty of a Class 1 misdemeanor. If the value of the property is one thousand dollars or greater, such person is guilty of a Class 4 felony.

Source: SL 1951, ch 261; SDC Supp 1960, § 54.1102; SL 1966, ch 156; SL 1977, ch 190, § 275; SL 2006, ch 130, § 15.



§ 37-17-2 Manufacturer or importer permitted to renumber farm machinery or parts.

37-17-2. Manufacturer or importer permitted to renumber farm machinery or parts. Nothing contained in this chapter shall be construed to prevent any manufacturer or importer, or his agents, other than dealers, from doing his own numbering on agricultural implements, farm tractors, or other type of farm machinery or equipment, or parts, removed or changed, and replacing the numbered parts.

Source: SL 1951, ch 261; SDC Supp 1960, § 54.1102; SL 1966, ch 156.



§ 37-17-3 Farmers exempt when disposing of implements.

37-17-3. Farmers exempt when disposing of implements. This chapter shall not apply to farmers who may want to dispose of agricultural implements either privately or at a public auction unless they are dealing in farm implements for profit.

Source: SL 1951, ch 261; SDC Supp 1960, § 54.1102; SL 1966, ch 156.






Chapter 18 - Binder Twine Labeling [Repealed]

CHAPTER 37-18

BINDER TWINE LABELING [REPEALED]

[Repealed by SL 1977, ch 190, §§ 276, 277]



Chapter 19 - Trading Stamps [Repealed]

§ 37-19-1 to 37-19-12. Repealed.

37-19-1 to 37-19-12. Repealed by SL 2014, ch 190, §§ 1, 2.






Chapter 20 - Standard Weights And Measures

§ 37-20-1 Definitions.

37-20-1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Public Safety;

(2) "Secretary," the secretary of the Department of Public Safety.
Source: SL 2016, ch 183, § 58.



§ 37-20-1.1 Federally supplied weights and measures adopted as state standards.

37-20-1.1. Federally supplied weights and measures adopted as state standards. The weights and measures received from the United States under a resolution of Congress approved June 14, 1836, and any new weights and measures received from the United States as standard weights and measures in addition thereto or in renewal thereof, and supplied by the state in conformity therewith and certified to by the National Institute of Standards and Technology, shall be the state reference standards of weights and measures.

Source: SDC 1939, § 63.0201; SL 2006, ch 187, § 3; SDCL § 37-20-1.



§ 37-20-2 Preservation and safeguarding of state standards--Record of standards--Use to test duplicate standards.

37-20-2. Preservation and safeguarding of state standards--Record of standards--Use to test duplicate standards. The secretary shall take charge of the standards adopted by this chapter as the reference standards of the state and take necessary precautions for the safekeeping of the standards. The standards shall be kept in a fireproof building controlled by the state from which the standards may not be removed except for repairs or calibrations. The secretary shall maintain the state reference standards in good order. The secretary shall keep a complete record of the standards, balances, and other apparatus belonging to the state. The state reference standards may only be used for testing any duplicate standards that may be required in the enforcement of chapters 37-20 to 37-22, inclusive.

Source: SDC 1939, § 63.0201; SL 1982, ch 278, § 1; SL 1996, ch 320 (Ex. Ord. 96-1), §§ 19, 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2006, ch 187, § 4; SL 2016, ch 183, § 16.



§ 37-20-3 Reference standards, working standards, and field standards.

37-20-3. Reference standards, working standards, and field standards. In addition to the state reference standards of weights and measures provided for by law, the state shall supply at least one complete set of duplicate standards which shall be kept at all times in the department. The duplicate standards shall be known as the working standards. The other weights, measures, and apparatus which are necessary to carry out the provisions of chapters 37-20 to 37-22, inclusive, shall be known as field standards.

Source: SDC 1939, § 63.0201; SL 1982, ch 278, § 2; SL 2004, ch 17, § 242; SL 2006, ch 187, § 5; SL 2016, ch 183, § 17.



§ 37-20-4 Verification and sealing of working standards and field standards.

37-20-4. Verification and sealing of working standards and field standards. The division shall verify working standards at least once each five years and the field standards at least once each year. The working standards shall be verified by direct comparison with state reference standards, and the field standards by comparison with the working standards. If found accurate by these tests, the field and working standards shall be sealed by stamping the letters "S. D." and the last two figures of the year on them with seals which the secretary of the Department of Public Safety has and keeps for that purpose.

Source: SDC 1939, § 63.0201; SL 1982, ch 278, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2006, ch 187, § 6.



§ 37-20-5 Working standards used to test weighing and measuring devices.

37-20-5. Working standards used to test weighing and measuring devices. The working standards shall be used in making all comparisons of weights and measures and weighing and measuring devices submitted for testing in the department.

Source: SDC 1939, § 63.0201; SL 1982, ch 278, § 4; SL 2004, ch 17, § 243; SL 2006, ch 187, § 7; SL 2016, ch 183, § 18.



§ 37-20-6 to 37-20-30. Repealed.

37-20-6 to 37-20-30. Repealed by SL 1977, ch 190, § 279



§ 37-20-31 Marking false weight on container as misdemeanor.

37-20-31. Marking false weight on container as misdemeanor. Every person who knowingly marks or stamps false or short weight, or false tare, on any cask or package, or knowingly sells or offers for sale any cask or package so marked, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 63.9907; SL 1977, ch 190, § 285.



§ 37-20-32 Placing foreign substance in package to increase weight as misdemeanor.

37-20-32. Placing foreign substance in package to increase weight as misdemeanor. Every person who, in putting up in any bag, bale, box, barrel, or other package any hops, cotton, hay, or other goods usually sold in bags, bales, boxes, barrels, or packages, by weight, puts in or conceals therein anything whatever for the purpose of increasing the weight of such bag, bale, box, barrel, or package, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 63.9908; SL 1977, ch 190, § 286.



§ 37-20-33 Metric measures not prohibited.

37-20-33. Metric measures not prohibited. Nothing in chapters 37-20 to 37-22, inclusive, shall prohibit the use of standard metric measures.

Source: SDC 1939, § 63.0201.



§ 37-20-34 Promulgation of rules.

37-20-34. Promulgation of rules. The secretary may promulgate rules, pursuant to chapter 1-26, for the enforcement of the provisions of chapter 37-20 in the following areas:

(1) Tolerances, specifications, and requirements for testing standards to be used in South Dakota; and

(2) Required compliance with standards issued by the National Institute of Standards and Technology in effect January 1, 2015.
Source: SL 2006, ch 187, § 8; SL 2016, ch 183, § 19.






Chapter 21 - Enforcement Of Weights And Measures Standards

§ 37-21-1 Definitions.

37-21-1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Public Safety;

(2) "Secretary," the secretary of the Department of Public Safety.
Source: SL 2016, ch 183, § 59.



§ 37-21-1.1 Repealed.

37-21-1.1. Repealed by SL 2016, ch 183, § 21.



§ 37-21-1.2 General supervision by department.

37-21-1.2. General supervision by department. The department shall have and keep a general supervision of the weights, measures, and weighing or measuring devices offered for sale, sold, or in use in the state.

Source: SDC 1939, § 63.0102; SL 2004, ch 17, § 244; SDCL § 37-21-1; SL 2016, ch 183, § 20.



§ 37-21-2 Secretary as inspector and sealer--Enforcement of standards--Powers and duties of department personnel.

37-21-2. Secretary as inspector and sealer--Enforcement of standards--Powers and duties of department personnel. The secretary is the ex officio inspector and sealer of weights and measures and shall enforce the provisions of chapters 37-20 and 37-21.

A deputy, assistant, or inspector appointed by the secretary has the same powers and duties provided to the secretary when acting in performance of duties assigned by the secretary under the provisions of this chapter.

Source: SDC 1939, § 63.0101; SL 1996, ch 320 (Ex. Ord. 96-1), §§ 19, 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2016, ch 183, § 22.



§ 37-21-3 Repealed.

37-21-3. Repealed by SL 2006, ch 187, § 9.



§ 37-21-4 Repealed.

37-21-4. Repealed by SL 1985, ch 283, § 25



§ 37-21-5 Regulations for enforcement of standards.

37-21-5. Regulations for enforcement of standards. The secretary of the Department of Public Safety may promulgate rules pursuant to chapter 1-26 for the enforcement of the provisions of chapters 37-20 and 37-21.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 23.



§ 37-21-6 Specifications and tolerances included in regulations--Purpose--Conformity with national code.

37-21-6. Specifications and tolerances included in regulations--Purpose--Conformity with national code. Regulations pursuant to § 37-21-5 may include specifications and tolerances for any weight, measure, or weighing or measuring device of the character of those specified in § 37-21-9. The rules shall prohibit the use of any weight, measure, or weighing or measuring device which is not accurate, is of construction that it is not reasonably permanent in its adjustment, will not repeat its indications correctly, or facilitates the perpetration of fraud. The specifications and tolerances shall be in conformity with the code of specifications, tolerances, and regulations for commercial weighing and measuring devices issued and recommended by the National Institute of Standards and Technology of the United States Department of Commerce and in effect on January 1, 2015.

Source: SDC 1939, § 63.0101 as added by SL 1949, ch 438; SL 1992, ch 277, § 1; SL 1999, ch 201, § 1; SL 2005, ch 209, § 1; SL 2016, ch 183, § 23.



§ 37-21-7 Conforming weights, measures, and devices deemed correct.

37-21-7. Conforming weights, measures, and devices deemed correct. For the purposes of this chapter any weight, measure, or weighing or measuring device shall be deemed to be correct when it conforms to all applicable requirements promulgated as specified in §§ 37-21-5 and 37-21-6, and other apparatus shall be deemed to be incorrect.

Source: SDC 1939, § 63.0101 as added by SL 1949, ch 438.



§ 37-21-8 Repealed.

37-21-8. Repealed by SL 2006, ch 187, § 10.



§ 37-21-9 Inspection and testing of weights, measures and devices.

37-21-9. Inspection and testing of weights, measures, and devices. When not otherwise provided for by law, the secretary shall inspect, test, try, and ascertain that all weights, measures, and weighing and measuring devices kept, offered, or exposed for sale, sold or used or employed by any person in proving or ascertaining the size, quantity, extent, area, or measurement of quantities, things, produce, or articles of distribution or consumption purchased or offered or submitted for sale, hire, or award are correct.

Source: SDC 1939, § 63.0103; SL 2004, ch 17, § 248; SL 2016, ch 183, § 24.



§ 37-21-9.1 Fees for inspection and testing.

37-21-9.1. Fees for inspection and testing. The department shall charge and collect a fee of twenty-eight dollars for each inspection and testing of any weight, measure, and weighing and measuring device up to one thousand pounds. The fee shall be paid upon demand of the department by the person, firm, or corporation owning or operating the weight, measure, or weighing or measuring device inspected or tested. A fee of fourteen dollars shall be charged and collected for each inspection and testing of gasoline and diesel stationary fuel pump meters. A fee of forty-six dollars shall be charged and collected for each inspection and testing of gasoline and diesel high speed stationary fuel pump meters and for refined fuel truck meters. If a special or emergency inspection is requested, a charge, not to exceed the actual cost of the inspection, including costs for personnel, equipment, and mileage, shall be made and assessed against the requesting person or device owner.

It is the intent of the Legislature that one-half of the inspection program funding may be derived from the general fund and the other half from the fees collected pursuant to this section and §§ 34-39-3, 37-21A-3, 37-21A-7, and 37-22-10, through the General Appropriations Act.

Source: SL 1980, ch 267, § 2; SL 1984, ch 29, § 2; SL 1992, ch 277, § 2; SL 2002, ch 183, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2004, ch 17, § 249; SL 2007, ch 224, § 1; SL 2016, ch 183, § 25.



§ 37-21-10 Investigation upon complaint.

37-21-10. Investigation upon complaint. If a complaint is made to the secretary that any false or incorrect scales, weights, or measures are being made use of by any person in the purchase or sale of merchandise or other commodities or in weighing any article or commodity, the piece price for which is determined by weight or measure, the secretary shall investigate the complaint as soon as possible. The secretary shall make such other inspections of the weights and measures as in the secretary's judgment are necessary or proper to be made, except where inspection is provided for by chapter 37-22 or 37-22A.

Source: SDC 1939, § 63.0106; SL 2004, ch 17, § 250; SL 2016, ch 183, § 26.



§ 37-21-11 Repealed.

37-21-11. Repealed by SL 2006, ch 187, § 11.



§ 37-21-12 Impersonation of secretary or department employee as misdemeanor.

37-21-12. Impersonation of secretary or department employee as misdemeanor. Any person who impersonates in any way the secretary or an employee of the department in the performance of the person's official duties, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 63.9903; SL 1977, ch 190, § 287; SL 1996, ch 320 (Ex. Ord. 96-1), §§ 19, 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2016, ch 183, § 27.



§ 37-21-13 Sealing and marking of weights, measures and devices found correct.

37-21-13. Sealing and marking of weights, measures and devices found correct. If the secretary compares weights, measures, or weighing or measuring devices and finds that they correspond with the state standards, the secretary shall seal or mark the weights, measures, or weighing or measuring devices with appropriate seals or marks.

Source: SDC 1939, § 63.0104; SL 2004, ch 17, § 252; SL 2006, ch 187, § 12; SL 2016, ch 183, § 28.



§ 37-21-14 Seizure and destruction of incorrect weights, measures and devices--Tagging for repairs--Confiscation on failure to repair.

37-21-14. Seizure and destruction of incorrect weights, measures and devices--Tagging for repairs--Confiscation on failure to repair. The director of commercial inspection and licensing shall condemn and seize, and may destroy, incorrect weights, measures, or weighing or measuring devices which in the director's best judgment are not susceptible to satisfactory repair. If the weights, measures, or devices are incorrect, but may be repaired, the director shall mark or tag as either "condemned for repairs" or "rejected for repairs." The owners or users of any weights, measures, or devices marked or tagged "condemned for repairs" shall have the same repaired or corrected within sixty days. The owners or users may neither use nor dispose of the same in any way, nor remove or deface any such "condemned for repairs" tag or other mark or tag affixed by the director until the device has been placed in service by a registered service agency or agent. The owner or operator of any weights, measures, or devices tagged or marked "rejected for repair" may continue to use the device but shall have the device repaired or corrected within thirty days by a registered service agency or agent. Any weights, measures, or devices which have been "condemned for repairs," or "rejected for repairs" and have not been repaired as required above, shall be confiscated by the director.

Source: SDC 1939, § 63.0105; SL 2004, ch 17, § 253; SL 2006, ch 187, § 13.



§ 37-21-15 Inspection of packages or commodities offered for sale.

37-21-15. Inspection of packages or commodities offered for sale. The secretary may weigh or measure and inspect packages or amounts of commodities of whatever kind kept for the purpose of sale, offered or exposed for sale, sold, or in the process of delivery, to determine whether the packages or commodities contain the amounts represented, and whether the packages or commodities are being offered for sale or sold in a manner pursuant to law.

Source: SDC 1939, § 63.0103; SL 2004, ch 17, § 254; SL 2016, ch 183, § 29.



§ 37-21-16 Access to premises and stopping of vendors or dealers for testing purposes.

37-21-16. Access to premises and stopping of vendors or dealers for testing purposes. The secretary may for the purposes mentioned in § 37-21-15, and in the general performance of official duties, enter and go into or upon, without formal warrant, any stand, place, building, or premises, or stop any vendor or any dealer for the purpose of making proper tests.

Source: SDC 1939, § 63.0103; SL 2004, ch 17, § 255; SL 2006, ch 187, § 14; SL 2016, ch 183, § 30.



§ 37-21-17 Repealed.

37-21-17. Repealed by SL 1977, ch 190, § 288



§ 37-21-18 Prohibited acts--Misdemeanor.

37-21-18. Prohibited acts--Misdemeanor. Any person who:

(1) Offers or exposes for sale, sells, uses in buying or selling of any commodity or thing, or for hire or award, or retains in possession a false weight or measure or measuring or weighing device, or any weight or measure or weighing or measuring device that has not been sealed by the department within two years;

(2) Disposes of any condemned weight, measure, or weighing or measuring device contrary to law;

(3) Removes any tag placed by the department;

(4) Sells, offers, or exposes for sale less than the quantity the person represents;

(5) Takes or attempts to take more than the quantity the person represents, when as the buyer, the person furnished the weight, measure, or weighing or measuring device by means of which the amount of the commodity is determined;

(6) Keeps for the purpose of sale, offers or exposes for sale, or sells any commodity in a manner contrary to law;

(7) Violates any provision of chapters 37-20 to 37-22, inclusive, for which a specific penalty has not been provided; or

(8) Sells, offers to sell, uses, or has in possession for the purpose of selling or using any device or instrument to be used, or calculated to falsify any weight or measure;
is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 63.9905, 63.9909; SDCL § 37-21-19; SL 1977, ch 190, § 289; SL 2001, ch 213, § 1; SL 2004, ch 17, § 256; SL 2016, ch 183, § 31.



§ 37-21-19 Repealed.

37-21-19. Repealed by SL 1977, ch 190, § 290



§ 37-21-20 Repealed.

37-21-20. Repealed by SL 2006, ch 187, § 15.



§ 37-21-21 Assistance of law enforcement--Prosecution of violations.

37-21-21. Assistance of law enforcement--Prosecution of violations. The secretary and any deputy, assistant, or inspector may request the assistance of local law enforcement in the arrest of any violator of law in relation to weights and measures, enter a complaint before any court of competent jurisdiction, and seize and use as evidence, without formal warrant, any false or unsealed weight, measure, or weighing or measuring device or package or amount of commodities found to be used, retained, or offered or exposed for sale or sold in violation of law.

Source: SDC 1939, § 63.0101; SL 2004, ch 17, § 258; SL 2006, ch 187, § 16; SL 2016, ch 183, § 32.



§ 37-21-22 Repealed.

37-21-22. Repealed by SL 1977, ch 190, § 291



§ 37-21-23 Repealed.

37-21-23. Repealed by SL 2006, ch 187, § 17.






Chapter 21A - Service Agencies For Weighing And Measuring Devices

§ 37-21A-1 Definition of terms.

37-21A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Department," the Department of Public Safety;

(2) "Placed in service report," a report submitted to the Office of Weights and Measures by a registered service agent or agency, certifying that the subject device meets the applicable state requirements and is legal for trade;

(3) "Registered service agency," any agency, firm, company, or corporation which, for hire, award, commission, or any other payment of any kind, installs, services, repairs, or reconditions a weighing or measuring device, and which voluntarily registers itself as such with the secretary. Under agency registration, identification of individual servicemen may not be required;

(4) "Registered service agent," any individual who for hire, award, commission, or any other payment of any kind, installs, services, repairs, or reconditions a weighing or measuring device, and who voluntarily registers as such with the secretary;

(5) "Secretary," the secretary of the Department of Public Safety.
Source: SL 1973, ch 257, § 1; SL 1996, ch 320 (Exec. Order 96-1), §§ 19, 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2013, ch 189, § 1; SL 2016, ch 183, § 33.



§ 37-21A-2 Application for registration to service weighing or measuring devices--Evidence of qualifications.

37-21A-2. Application for registration to service weighing or measuring devices--Evidence of qualifications. Any person may apply for voluntary registration to service weighing or measuring devices on an application form supplied by the department. The applicant shall submit a form, duly signed and witnessed, certifying that the applicant is fully qualified to install, service, repair, or recondition the weighing and measuring devices. The applicant shall certify that the applicant has the necessary testing equipment and standards and knowledge of all appropriate weights and measures laws and regulations. An applicant also shall submit appropriate evidence or references demonstrating the qualifications of the applicant.

Source: SL 1973, ch 257, § 4; SL 2016, ch 183, § 34.



§ 37-21A-3 Annual registration fees--Time of payment.

37-21A-3. Annual registration fees--Time of payment. The secretary shall charge an annual registration fee of sixty-nine dollars for each service agency and ten dollars for each registered service agent to cover administrative costs. The fee shall be paid when the registration or renewal application is made.

It is the intent of the Legislature that one-half of the inspection program funding may be derived from the general fund and the other half from the fees collected pursuant to this section and §§ 34-39-3, 37-21-9.1, 37-21A-7, and 37-22-10, through the General Appropriations Act.

Source: SL 1973, ch 257, § 3; SL 1984, ch 29, § 4; SL 2007, ch 224, § 4; SL 2016, ch 183, § 35.



§ 37-21A-4 Issuance of certificate of registration--Assigned number--Duration of certificate.

37-21A-4. Issuance of certificate of registration--Assigned number--Duration of certificate. Upon receipt and acceptance of a properly executed application form, the secretary shall issue to the applicant a certificate of registration, including an assigned registration number. The certificate of registration remains effective until either returned by the applicant or withdrawn by the secretary.

Source: SL 1973, ch 257, § 5; SL 2016, ch 183, § 36.



§ 37-21A-5 Registrant's removal of tags and placement of devices in service before official examination.

37-21A-5. Registrant's removal of tags and placement of devices in service before official examination. A bearer of a certificate of registration may:

(1) Remove an official rejection or condemnation tag or mark placed on a weighing or measuring device by the authority of the department;

(2) Place in service, until such time as an official examination can be made, a weighing or measuring device that has been officially rejected or condemned; and

(3) Place in service, until such time as an official examination can be made, a new or used weighing or measuring device.
Source: SL 1973, ch 257, § 6; SL 2004, ch 17, § 260; SL 2006, ch 187, § 18; SL 2016, ch 183, § 37.



§ 37-21A-6 Forms for reporting devices placed in service by agency--Distribution of copies of report.

37-21A-6. Forms for reporting devices placed in service by agency--Distribution of copies of report. The director shall furnish each registered service agent and registered service agency with a supply of report forms in hard copy or electronic form to be known as a placed in service report, which may be submitted as follows:

(1) To submit a form in hard copy, the form shall be executed in triplicate, shall include the assigned registration number, and shall be signed by a registered service agent or by a service agent representing a registered agency for each rejected or inoperative device restored to service and for each newly installed device placed in service. Within seven days after a device is restored to service, or placed in service, the original of the properly executed placed in service report, together with any official rejection tag removed from the device, shall be mailed to the Office of Weights and Measures. The duplicate copy of the report shall be handed to the owner or operator of the device, and the triplicate copy of the report shall be retained by the registered service agent or agency; or

(2) To submit a form electronically, the form shall include the assigned registration number, and shall be signed by a registered service agent or by a service agent representing a registered agency for each rejected or inoperative device restored to service and for each newly installed device placed in service. Within seven days after a device is restored to service, or placed in service, the original of the properly executed placed in service report, together with any official rejection tag removed from the device, shall be e-mailed to the Office of Weights and Measures. The placed in service report shall also be e-mailed to the owner or operator of the device, and a copy of the report shall be retained by the registered service agent or agency. An electronic copy of the placed in service report may be submitted to the director, kept for record purposes, and provided to the device owner or operator in lieu of hard copies only if the owner or operator agrees.
Source: SL 1973, ch 257, § 7; SL 2006, ch 187, § 19; SL 2013, ch 189, § 2.



§ 37-21A-7 Examination and certification of standards and equipment used by service agencies--Use of uncertified equipment prohibited--Fees.

37-21A-7. Examination and certification of standards and equipment used by service agencies--Use of uncertified equipment prohibited--Fees. A registered service agent and a registered service agency shall submit, annually to the secretary, for examination and certification, any standards and testing equipment that are used, or are to be used, in the performance of the service and testing functions with respect to weighing and measuring devices for which competence is registered. No registered service agent or agency may use in servicing any commercial weighing or measuring device any standards or testing equipment that have not been certified by the secretary. The department shall charge a ninety-six dollar per hour fee for the examination and certification.

It is the intent of the Legislature that one-half of the inspection program funding may be derived from the general fund and the other half from the fees collected pursuant to this section and §§ 34-39-3, 37-21-9.1, 37-21A-3, and 37-22-10, through the General Appropriations Act.

Source: SL 1973, ch 257, § 8; SL 1992, ch 277, § 3; SL 2002, ch 183, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2007, ch 224, § 5; SL 2016, ch 183, § 38.



§ 37-21A-8 Denial, suspension, or revocation of certificate of registration.

37-21A-8. Denial, suspension, or revocation of certificate of registration. The secretary may, for good cause, after careful investigation and consideration, deny, suspend, or revoke a certificate of registration. Good cause may include any violation of a weights and measures statute, failure to submit annual calibration documentation for all weighing and measuring devices used in servicing equipment, or calculated misrepresentations with regard to a service agent's competence, equipment, or reports.

Source: SL 1973, ch 257, § 9; SL 2006, ch 187, § 20; SL 2016, ch 183, § 39.



§ 37-21A-9 Repealed.

37-21A-9. Repealed by SL 2006, ch 187, § 21.



§ 37-21A-10 Interstate agreements for reciprocal recognition of certification.

37-21A-10. Interstate agreements for reciprocal recognition of certification. The secretary may enter into an informal reciprocal agreement with any other state that has registration policies similar to the policies of South Dakota. Under the agreement, a registered service agent or a registered service agency of a state party to the reciprocal agreement is granted full reciprocal authority, including reciprocal recognition of certification of standards and testing equipment, if the registered service agency voluntarily registers in South Dakota and pays the corresponding fee.

Source: SL 1973, ch 257, § 2; SL 2006, ch 187, § 22; SL 2016, ch 183, § 40.



§ 37-21A-11 Rules and regulations.

37-21A-11. Rules and regulations. The secretary of the Department of Public Safety shall promulgate rules pursuant to chapter 1-26 in the following areas to enforce the provisions of this chapter:

(1) To establish the required equipment and standards registered service agencies must have in order to service and install weighing and measuring devices in South Dakota;

(2) To establish the process by which the division may deny, suspend, or revoke a service agency or agent's registration; and

(3) To establish requirements for service agent registration which may include creating or adopting a test which service agents must pass before registration will be granted.
Source: SL 1973, ch 257, § 11; SL 1986, ch 22, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2006, ch 187, § 23.






Chapter 22 - Scales Maintained By Carriers, Elevators And Stockyards

§ 37-22-1 Scales under supervision of department and subject to inspection.

37-22-1. Scales under supervision of department and subject to inspection. All track scales and all other scales in this state used by common carriers or by shippers for the purpose of weighing cars or freight offered for shipment in car lots and all scales and weighing devices in public warehouses and grain elevators and all stock scales at stockyards and all private, farm, and municipal scales used in weighing hay, grain, wood, coal, and like subjects of commerce are under the supervision and control of the department and are subject to inspection by the department. Farm scales may only be inspected at the request of the owner.

Source: SDC 1939, § 63.0301; SL 1949, ch 439; SL 2004, ch 17, § 261; SL 2016, ch 183, § 41.



§ 37-22-1.1 Repealed.

37-22-1.1. Repealed by SL 2016, ch 183, § 42.



§ 37-22-1.2 Definitions.

37-22-1.2. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Public Safety;

(2) "Secretary," the secretary of the Department of Public Safety.
Source: SL 2016, ch 183, § 60.



§ 37-22-2 Repealed.

37-22-2. Repealed by SL 1986, ch 22, § 12



§ 37-22-3 Promulgation of rules for installation, inspection, testing, and correction of scales.

37-22-3. Promulgation of rules for installation, inspection, testing, and correction of scales. The secretary shall promulgate rules, pursuant to chapter 1-26, for:

(1) The installation, testing, and maintenance of all heavy scales, including specifications in conformance with standards published by the National Institute for Standards and Technology in effect January 1, 2015;

(2) The frequency of inspection of heavy scales; and

(3) The schedule and procedure for the correction of any deficiencies.
Source: SDC 1939, § 63.0301; SL 1949, ch 439; SL 1986, ch 22, § 13; SL 1992, ch 277, § 4; SL 2004, ch 17, § 263; SL 2006, ch 187, § 24; SL 2016, ch 183, § 43.



§ 37-22-4 Department jurisdiction exclusive.

37-22-4. Department jurisdiction exclusive. The department has exclusive jurisdiction over the scales designated in §§ 37-22-1 and 37-22-3. The inspection of the scales may only be made by and under the direction of the department.

Source: SDC 1939, § 63.0301; SL 1949, ch 439; SL 2004, ch 17, § 264; SL 2016, ch 183, § 44.



§ 37-22-5 Appointment of inspectors.

37-22-5. Appointment of inspectors. The department may appoint suitable and competent inspectors to aid the department in making inspections of scales under its jurisdiction.

Source: SDC 1939, § 63.0302; SL 1945, ch 350; SL 2002, ch 184, § 1; SL 2004, ch 17, § 265; SL 2006, ch 187, § 25; SL 2016, ch 183, § 45.



§ 37-22-6 Repealed.

37-22-6. Repealed by SL 2006, ch 187, § 26.



§ 37-22-7 Department facilities and equipment.

37-22-7. Department facilities and equipment. The department may acquire standard weights and measures and additional facilities and equipment including motor vehicles or other means of conveyance deemed necessary and suitable in carrying on the work of inspecting, testing, and correcting scales and performing generally the duties established by this chapter.

Source: SDC 1939, § 63.0303; SL 1992, ch 277, § 5; SL 2004, ch 17, § 267; SL 2016, ch 183, § 46.



§ 37-22-8 Repealed.

37-22-8. Repealed by SL 2006, ch 187, § 27.



§ 37-22-9 Entry on premises and testing of scales.

37-22-9. Entry on premises and testing of scales. The department or any agent, employee, or scale inspector of the department may at any time, without notice, enter any place maintaining a scale subject to the provisions of this chapter and test and seal all weighing scales and measures used in conducting the business.

Source: SDC 1939, § 63.0304; SL 2004, ch 17, § 269; SL 2016, ch 183, § 47.



§ 37-22-10 Inspection and testing fees.

37-22-10. Inspection and testing fees. The department shall charge and collect a fee for each inspection or testing of scales. The fee shall be paid upon demand of the department by the person owning or operating the scale inspected or tested. The schedule of fees is as follows:

(1) 1,001 to 2,000 pounds capacity, inclusive, twenty-nine dollars;

(2) 2,001 to 5,000 pounds capacity, inclusive, forty-eight dollars;

(3) 5,001 to 40,000 pounds capacity, inclusive, eighty-two dollars;

(4) Over 40,000 pounds capacity, one hundred three dollars;

(5) All livestock scales, one hundred seventy-three dollars.

If a special or emergency inspection is requested, a charge, not to exceed the actual cost of the inspection, including costs for personnel, equipment, and mileage, shall be made and assessed against the requesting person or device owner.

It is the intent of the Legislature that one-half of the inspection program funding may be derived from the general fund and the other half from the fees collected pursuant to this section and 34-39-3, 37-21-9.1, 37-21A-3, and 37-21A-7, through the General Appropriations Act.

Source: SDC 1939, § 63.0305; SL 1939, ch 296; SL 1949, ch 440; SL 1963, ch 457; SL 1969, ch 283; SL 1978, ch 279, § 1; SL 1980, ch 267, § 1; SL 1984, ch 29, § 5; SL 1986, ch 22, § 13A; SL 1992, ch 277, § 6; SL 2002, ch 183, § 3; SL 2004, ch 17, § 270; SL 2007, ch 224, § 2; SL 2016, ch 183, § 48.



§ 37-22-11 Repealed.

37-22-11. Repealed by omission from SL 1969, ch 283



§ 37-22-12 Hourly charges for requested testing outside regular route.

37-22-12. Hourly charges for requested testing outside regular route. If a request is made by the owner to test a scale outside of the regular route or regular tour of inspection of any scale inspector and it is found necessary by the department to send and dispatch a scale inspector with the scale inspection truck and its scale testing equipment, a charge, based upon the number of hours it takes for the travel from the point of departure to the place where the scale inspection and testing is to be made and return to the point of departure, shall be made and assessed against the owner of the scale. The fee shall be charged and collected pursuant to the provisions of § 37-22-10. The per hour charge shall be fixed and collected by the department.

Source: SDC 1939, § 63.0305 as added by SL 1963, ch 457; SL 1969, ch 283; SL 2004, ch 17, § 271; SL 2016, ch 183, § 49.



§ 37-22-13 Tagging of inaccurate scales--Removal of tag as misdemeanor--Repair, retesting, and use of scales.

37-22-13. Tagging of inaccurate scales--Removal of tag as misdemeanor--Repair, retesting, and use of scales. If the person making an inspection pursuant to § 37-22-9 finds any scale in use inaccurate, the inspector shall condemn, or reject for repair, the scale and attach to the scale a card, notice, or other device, indicating that the scale is condemned or rejected. It is a Class 2 misdemeanor for any person to remove, deface, or destroy the card, notice, or other device placed upon the condemned or rejected scale. Any scale tagged as, condemned for repairs, shall be repaired or corrected within sixty days. The scale may not be used for any purpose until the scale has been repaired, retested, found to be correct, and is placed in service by a registered service agency or agent or until the department has consented to the use of the scale. The owner or operator of any weighing device tagged or marked, rejected for repair, may continue to use the device but shall have the device repaired or corrected within thirty days by a registered service agency or agent.

Source: SDC 1939, § 63.0304; SL 1977, ch 190, § 292; SL 2004, ch 17, § 272; SL 2006, ch 187, § 28; SL 2016, ch 183, § 50.



§ 37-22-14 Repealed.

37-22-14. Repealed by SL 1992, ch 277, § 7



§ 37-22-15 Repealed.

37-22-15. Repealed by SL 1978, ch 279, § 4



§ 37-22-16 Deposit of money collected.

37-22-16. Deposit of money collected. Any money collected under the provisions of this chapter shall be deposited in the general fund.

Source: SDC 1939, § 63.0305; SL 1939, ch 296; SL 1949, ch 440; SL 1963, ch 457; SL 1969, ch 283; SL 1978, ch 279, § 3; SL 2004, ch 17, § 273; SL 2016, ch 183, § 51.



§ 37-22-17 Prohibited acts--Misdemeanor.

37-22-17. Prohibited acts--Misdemeanor. Except as otherwise provided in this chapter, any person:

(1) Neglecting to install a seal for the preservation of adjustment as required by this chapter, upon any scale under the jurisdiction of the department, after thirty days' notice so to do;

(2) Removing, defacing, or destroying any seal placed upon any scale by any agent, employee, or scale inspector of the department for the purpose of fixing or preserving the adjustment of the scale in order to ensure its accuracy;

(3) Removing, defacing, or destroying any seal, tag, card, notice, or other device placed upon any scale by any agent, employee, or scale inspector of the department for the purpose of indicating that the scale has been condemned, and may not be used;

(4) Using or permitting the use of any scale that has been tested and found to be incorrect, before it is again tested and found to be correct and the further use of the scale is authorized or consented to by the department;

(5) Preventing or attempting to prevent or in any way interfering with any agent, employee, or scale inspector of the department from entering the premises where a scale may be kept, or inspecting or testing a scale; or

(6) Neglecting to observe any rule or regulation of the department relating to a scale;
is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 63.9906; SL 1977, ch 190, § 293; SL 2004, ch 17, § 274; SL 2016, ch 183, § 52.



§ 37-22-18 Variance from rules or specifications governing scale--Promulgation of rules.

37-22-18. Variance from rules or specifications governing scale--Promulgation of rules. The secretary may grant a variance, upon request from a scale owner or operator, to any rules or specifications governing the scale except those specifying a tolerance or the value of a minimum division. The owner or operator shall demonstrate the variance is needed due to economic unfeasibility or impossibility of conformance with specifications. The variance shall be consistent with good commercial practices in South Dakota and, under normal circumstances, the weighing equipment shall remain accurate and reliable and the variance may not harm the owner, operator, or any customer. The secretary shall, pursuant to chapter 1-26, promulgate rules for the application process and criteria to be used in granting or rejecting a variance.

Source: SL 2006, ch 187, § 29; SL 2016, ch 183, § 53.






Chapter 22A - Vehicle Scales

§ 37-22A-1 Definitions.

37-22A-1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Public Safety;

(2) "Secretary," the secretary of the Department of Public Safety.
Source: SL 2016, ch 183, § 61.



§ 37-22A-1.1 Ticket printer required on scales used in commercial trade.

37-22A-1.1. Ticket printer required on scales used in commercial trade. All vehicle scales used in commercial trade shall be equipped with a type-registering weighbeam or a dial with a mechanical ticket printer, or a similar device capable of printing or stamping the weight values on scale tickets.

Source: SL 1970, ch 221, § 1; SDCL § 37-22A-1.



§ 37-22A-2 Exemption of scales previously in use.

37-22A-2. Exemption of scales previously in use. The provisions of this chapter shall not apply to any vehicle scale used in commercial trade prior to July 1, 1970.

Source: SL 1970, ch 221, § 5.



§ 37-22A-3 Contents and form of scale tickets--Distribution of copies.

37-22A-3. Contents and form of scale tickets--Distribution of copies. Each scale ticket issued by vehicle scales used in commercial trade shall show the name of the agency performing the weighing service, the date of the weighing, the number of the scale or other information identifying the scale upon which the weighing is performed, the name of the person or firm having a vehicle weighed, and the name of the weighmaster, or understandable abbreviations of the names. Each scale ticket issued under this chapter shall be in duplicate form and serially numbered. If the ticket is used on a type-registering weighbeam, the ticket shall conform to specifications set by the department. One copy of the scale ticket shall be retained by the agency performing the weighing service, and one copy of the scale ticket shall be furnished to the person having the vehicle weighed. No change of weight may be made on any ticket.

Source: SL 1970, ch 221, § 2; SL 2004, ch 17, § 275; SL 2016, ch 183, § 54.



§ 37-22A-4 Correction of errors in scale tickets.

37-22A-4. Correction of errors in scale tickets. In case of error of the weighmaster in preparing a scale ticket, the weighmaster shall prepare a corrected ticket showing the correction made and stating on the back of the ticket the reason for the change. If an error in the preparation of the ticket, other than the weight, due to misinformation furnished to the weighmaster by the person having a vehicle weighed, the weighmaster upon request of the person shall issue another ticket bearing the appropriate correction or a correction slip which shows any change made on the back of the ticket and the reason for the change. Before the correction ticket or slip is issued the weighmaster shall require the person requesting the change to sign the ticket or slip. The correction ticket or slip shall be attached to the original ticket, bear the same serial number, and show on its face that it is a correction ticket or slip.

Source: SL 1970, ch 221, § 3; SL 2016, ch 183, § 55.



§ 37-22A-5 Administration and enforcement of chapter.

37-22A-5. Administration and enforcement of chapter. The provisions of chapter 37-22, relating to heavy scales and defining the duties and powers of the department apply to and govern the administration and enforcement of this chapter.

Source: SL 1970, ch 221, § 4; SL 2004, ch 17, § 276; SL 2016, ch 183, § 56.






Chapter 23 - Consumer Affairs

§ 37-23-1 Superseded.

37-23-1. Superseded by § 1-11-4.2



§ 37-23-1.1 Repealed.

37-23-1.1. Repealed by SL 1974, ch 19, § 5



§ 37-23-2 Superseded.

37-23-2. Superseded by § 1-11-4.2



§ 37-23-3 Repealed.

37-23-3. Repealed by SL 1976, ch 20, § 14



§ 37-23-4 Powers and duties of attorney general.

37-23-4. Powers and duties of attorney general. The attorney general shall, in addition to other powers and duties vested in him by this or any other law:

(1) Receive and forward to appropriate agencies of the state for final processing and determination of complaints from any citizen of South Dakota relating to consumer affairs. It shall be the further responsibility of that agency to maintain records indicating the final disposition of any matters so referred;

(2) Advise the Governor as to all matters affecting the interests of the public consumer;

(3) Review state policies and programs of primary importance to consumers or to meet consumer needs which can be met appropriately through state action;

(4) Consider the aspects of state policies, programs, and operations wherein the view of consumers should be made available to state officials and the manner in which such views can be communicated to appropriate departments and agencies;

(5) Recommend the enactment of such legislation as he deems necessary to protect and promote the interest of the public as consumers;

(6) Appear before governmental departments, agencies, and commissions to represent and be heard on behalf of consumer interests, except before the interstate commerce commission, where specific authority to represent the public interest has been vested in the public utilities commission pursuant to § 49-3-27;

(7) Cooperate with and establish necessary liaison with consumer organizations;

(8) Assist in the coordination of federal, state, and municipal activities relating to consumer affairs; and

(9) Do such other acts which may be necessary to the exercise of powers and functions under this chapter.
Source: SL 1969, ch 226, § 3; SL 1977, ch 387, § 2; SL 1987, ch 29, § 44.



§ 37-23-4.1 Repealed.

37-23-4.1. Repealed by SL 2008, ch 205, § 1.



§ 37-23-5 Cooperation of state agencies.

37-23-5. Cooperation of state agencies. All departments, officers, agencies, and employees of the State of South Dakota shall cooperate with the attorney general in carrying out his functions under this chapter.

Source: SL 1969, ch 226, § 4; SL 1987, ch 29, § 45.



§ 37-23-6 Injunctive procedures by attorney general.

37-23-6. Injunctive procedures by attorney general. The attorney general of the State of South Dakota is hereby authorized to file injunctive procedures in any cases dealing with the protection of the consumer.

Source: SL 1969, ch 226, § 6.






Chapter 24 - Deceptive Trade Practices And Consumer Protection

§ 37-24-1 Definition of terms.

37-24-1. Definition of terms. Terms used in this chapter mean:

(1) "Advertisement," the attempt by publication, dissemination, solicitation, or circulation, whether oral, visual, written, or otherwise, and whether in person, by telephone, or by any other means, to induce directly or indirectly any person to enter into any obligation or to acquire any title or interest in any merchandise;

(2) "Business day," any calendar day except Sunday, or the following holidays: New Year's Day, Washington's Birthday, Memorial Day, Independence Day, Labor Day, Pioneers' Day, Veterans' Day, Thanksgiving Day, and Christmas Day;

(3) Repealed by SL 2014, ch 191, § 2.

(4) "Documentary material," the original or a copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, other tangible document or recording, reproductions of information stored magnetically, file lay-out, code conversion tables, computer programs to convert file to readable print-out, wherever situate;

(5) "Examination" of documentary material, the inspection, study, or copying of any such material, and the taking of testimony under oath or acknowledgment in respect of any such documentary material or copy thereof;

(6) "Goods or services," goods or services purchased, leased, or rented, including courses of instruction or training regardless of the purpose for which they are taken;

(7) "Merchandise," any object, wares, goods, commodity, intangible, instruction, or service;

(7A) "Organized retail crime," the theft of retail merchandise from a retail seller with the intent or purpose of reselling, distributing, or otherwise reentering the retail merchandise in commerce, including the transfer of the stolen retail merchandise to another retail seller or to any other person personally, through the mail, or through any electronic medium, including the internet, in exchange for anything of value;

(8) "Person," a natural person or his legal representative, a partnership, a limited liability company (domestic or foreign), a corporation (domestic or foreign), a trust, an incorporated or unincorporated association, and any other legal entity;

(9) "Place of business," the main or permanent branch office or local address of a seller;

(10) "Price comparison," the comparison, whether or not expressed wholly or in part in dollars, cents, fractions or percentages, in any advertisement, of a seller's current price for consumer property or services with any other price or statement of value for such property or services, whether or not such prices are actually stated in the advertisement; or, the making of price reduction claims or savings claims with respect to the seller's current price. The term includes, but is not limited to, such comparisons as "50% off," "Up to 70% off," "Save 1/3," "Half-price sale," "30% to 70% off," "Was $20, now half price," "Guaranteed Lowest Prices," "$10 value, now $8," "Was $7, now $6," "List Price $50, Our Price $29," "Clearance Price," or "Liquidation Price";

(11) "Purchase price," the total price paid or to be paid for the goods or services, including all interest and service charges;

(11A) "Retail merchandise," any article, product, commodity, item, or component intended to be sold in retail commerce;

(11B) "Retail seller," any person that is in the business of selling retail merchandise at retail;

(12) "Seller," any person, partnership, corporation, or association engaged in the door to door sale of goods or services;

(13) "Trade" and "commerce," the advertising, offering for sale, attempting to sell, selling, or distributing of any services, or any property, tangible or intangible, personal, or mixed, or of any other article, commodity, or thing of value wherever situate, for cash, exchange of goods or services, or on credit, and shall include any trade or commerce directly or indirectly affecting the people of this state;

(14) "Unordered," delivery of consumer property or services without prior expressed request or consent from the person receiving the consumer property or services, but not including consumer property sent or services performed by mistake, offered in good faith in substitution for property or services by prior expressed request or consent, or a bona fide gift. Unordered consumer property or services do not include consumer property or services sent pursuant to an agreement which is in compliance with the federal trade commission rule on use of negative option plans by sellers in commerce as outlined in 16 C.F.R., section 425, as in effect on January 1, 1992.
Source: SL 1971, ch 218, § 1; SL 1975, ch 244, §§ 2 to 6; SL 1984, ch 258, § 1; SL 1987, ch 281, § 1; SL 1992, ch 278, § 2; SL 1994, ch 351, § 88; SL 2014, ch 191, § 2.



§ 37-24-2 Unordered merchandise as gift--Right to refuse--Exceptions.

37-24-2. Unordered merchandise as gift--Right to refuse--Exceptions. Unless otherwise agreed, if unordered merchandise is delivered in person or by mail or common carrier to a person, he has a right to refuse such merchandise and is not obligated to return such merchandise to the sender. Such unordered merchandise shall be deemed an unconditional gift to the recipient, who may use it in any manner without any obligation to the sender. This section does not apply if there is evidence of an obvious misdelivery, or the merchandise is offered in good faith in substitution for merchandise ordered.

Source: SL 1971, ch 218, § 2 (c); SL 1992, ch 278, § 4.



§ 37-24-3 to 37-24-5. Repealed.

37-24-3 to 37-24-5. Repealed by SL 1975, ch 244, § 9



§ 37-24-5.1 "Door to door sale" defined.

37-24-5.1. "Door to door sale" defined. In this chapter, unless the context otherwise requires, "door to door sale" means, except as provided by § 37-24-5.2, any sale, lease, or rental of goods or services with a purchase price of twenty-five dollars or more, whether under single or multiple contracts, in which the seller or his representative personally solicits the sale, including those in response to or following an invitation by the buyer, and the buyer's agreement or offer to purchase is made at a place other than the place of business of the seller.

Source: SDCL, § 37-24-1 as added by SL 1975, ch 244, § 1; SL 1984, ch 258, § 2.



§ 37-24-5.2 Transactions not considered door to door sales.

37-24-5.2. Transactions not considered door to door sales. The term "door to door sale" shall not include any transaction:

(1) Made pursuant to prior negotiations in the course of a visit by the buyer to a retail business establishment having a fixed permanent location where the goods are exhibited or the services are offered for sale on a continuing basis; or

(2) In which the consumer is accorded the right of rescission by the provisions of the Consumer Credit Protection Act (15 U.S.C. 1635); or

(3) In which the buyer has initiated the contact and the goods or services are needed to meet a bona fide immediate personal emergency of the buyer, and the buyer furnishes the seller with a separate dated and signed personal statement in the buyer's handwriting describing the situation requiring immediate remedy and expressly acknowledging and waiving the right to cancel the sale within three business days; or

(4) Conducted and consummated entirely by mail or telephone, and without any other contact between the buyer and the seller or its representative prior to delivery of the goods or performance of the services; or

(5) In which the buyer has initiated the contact and specifically requested the seller to visit his home for the purpose of repairing or performing maintenance upon the buyer's personal property. If in the course of such a visit, the seller sells the buyer the right to receive additional services or goods other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of those additional goods or services would not fall within this exclusion; or

(6) Pertaining to the sale or rental of real property, to the sale of insurance or to the sale of securities or commodities by a broker-dealer registered with the Division of Insurance, Department of Labor and Regulation; or

(7) Pertaining to the sale, lease or repair of motor vehicles, metal buildings, farm machinery or implements, or mobile homes, by a dealer having a fixed permanent location and place of business in South Dakota where such goods and services are offered on a continuing basis.
Source: SDCL § 37-24-1 as added by SL 1975, ch 244, § 1; SL 1976, ch 238; SL 1979, ch 260; SL 2003, ch 272 (Ex. Ord. 03-1), § 26; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-24-5.3 Door to door seller's failure to inform buyer of right to cancel.

37-24-5.3. Door to door seller's failure to inform buyer of right to cancel. It is a deceptive act or practice, within the meaning of § 37-24-6, for any seller, in connection with any door to door sale, to:

(1) Fail to furnish the buyer with a fully completed receipt or copy of any contract pertaining to such sale at the time of its execution which shows the date of the transaction and contains the name and address of the seller, and in immediate proximity to the space reserved in the contract for the signature of the buyer or on the front page of the receipt if a contract is not used and in bold face type of a minimum size of ten points, a statement in substantially the following form:

"YOU, THE BUYER, MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE OF THIS TRANSACTION. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT.";

(2) Fail to inform each buyer orally, at the time he signs the contract or purchases the goods or services, of his right to cancel;

(3) Misrepresent in any manner the buyer's right to cancel.
Source: SDCL, § 37-24-6 as added by SL 1975, ch 244, § 7 (a), (e), (f).



§ 37-24-5.4 Cancellation notice form to be furnished and filled in by door to door seller.

37-24-5.4. Cancellation notice form to be furnished and filled in by door to door seller. It is a deceptive act or practice, within the meaning of § 37-24-6, for any seller, in connection with any door to door sale, to:

(1) Fail to furnish each buyer, at the time he signs the door to door sales contract or otherwise agrees to buy goods or services from the seller, a completed form in duplicate, captioned "NOTICE OF CANCELLATION," which shall be attached to the contract or receipt and easily detachable, and which shall contain in ten point bold face type the following information:

NOTICE OF CANCELLATION

(enter date of transaction)

(Date)

YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN THREE BUSINESS DAYS FROM THE ABOVE DATE.

IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENTS MADE BY YOU UNDER THE CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED WITHIN TEN BUSINESS DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION NOTICE, AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE CANCELED. IF YOU CANCEL, YOU MUST MAKE AVAILABLE TO THE SELLER AT YOU RESIDENCE, IN SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY GOODS DELIVERED TO YOU UNDER THIS CONTRACT OR SALE; OR YOU MAY IF YOU WISH, COMPLY WITH THE INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE SELLER'S EXPENSE AND RISK.

IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK THEM UP WITHIN TWENTY DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION. IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.

TO CANCEL THIS TRANSACTION, MAIL, OR DELIVER A SIGNED AND DATED COPY OF THIS CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE, OR SEND A TELEGRAM, TO (Name of seller) AT (address of seller's place of business) NOT LATER THAN MIDNIGHT OF

__________

(Date)

I HEREBY CANCEL THIS TRANSACTION.

__________________

(Date)

__________________

(Buyer's signature)

(2) Fail, before furnishing copies of the "Notice of Cancellation" to the buyer, to complete both copies by entering the name of the seller, the address of the seller's place of business, the date of the transaction, and the date, not earlier than the third business day following the date of transaction, by which the buyer may give notice of cancellation.
Source: SDCL, § 37-24-6 as added by SL 1975, ch 244, § 7 (b), (c); SL 1984, ch 258, § 3.



§ 37-24-5.5 Deceptive to include confession of judgment or waiver of rights in door to door sale.

37-24-5.5. Deceptive to include confession of judgment or waiver of rights in door to door sale. It is a deceptive act or practice, within the meaning of § 37-24-6, for any seller to include in any door to door contract or receipt any confession of judgment or any waiver of any of the rights to which the buyer is entitled under this chapter including specifically his right to cancel the sale in accordance with the provisions of this chapter.

Source: SDCL, § 37-24-6 as added by SL 1975, ch 244, § 7 (d).



§ 37-24-5.6 Deceptive to fail to honor notice of cancellation of door to door sale--Notice of intent to repossess or abandon delivered goods.

37-24-5.6. Deceptive to fail to honor notice of cancellation of door to door sale--Notice of intent to repossess or abandon delivered goods. It is a deceptive act or practice within the meaning of § 37-24-6, for any seller, in connection with any door to door sale, to:

(1) Fail or refuse to honor any valid notice of cancellation by a buyer and within ten business days after the receipt of such notice, to refund all payments made under the contract or sale; return any goods or property traded in, in substantially as good condition as when received by the seller; cancel and return any negotiable instrument executed by the buyer in connection with the contract or sale and take any action necessary or appropriate to terminate promptly any security interest created in the transaction;

(2) Fail, within ten business days of receipt of the buyer's notice of cancellation, to notify him whether the seller intends to repossess or to abandon any shipped or delivered goods.
Source: SDCL, § 37-24-6 as added by SL 1975, ch 244, § 7 (g), (h).



§ 37-24-5.7 Criteria for compliance of door to door sales with notice requirements.

37-24-5.7. Criteria for compliance of door to door sales with notice requirements. A door to door sale shall be deemed to be in compliance with the notice requirements of this chapter if:

(1) The buyer may at any time:

(a) Cancel the sale; or

(b) Refuse to accept delivery of the goods without incurring any obligation to pay for them; or

(c) Return the goods to the seller and receive a full refund for any amount the buyer has paid; and

(2) The buyer's right to cancel the sale, refuse delivery, or return the goods without obligation or charge at any time is clearly and unmistakably set forth on the face or reverse side of the receipt or contract.
Source: SL 1975, ch 244, § 8.



§ 37-24-6 Deceptive acts or practices--Each act a misdemeanor or felony.

37-24-6. Deceptive acts or practices--Each act a misdemeanor or felony. It is a deceptive act or practice for any person to:

(1) Knowingly act, use, or employ any deceptive act or practice, fraud, false pretense, false promises, or misrepresentation or to conceal, suppress, or omit any material fact in connection with the sale or advertisement of any merchandise, regardless of whether any person has in fact been misled, deceived, or damaged thereby;

(2) Advertise price reductions without satisfying one of the following:

(a) Including in the advertisement the specific basis for the claim of a price reduction; or

(b) Offering the merchandise for sale at the higher price from which the reduction is taken for at least seven consecutive business days during the sixty-day period prior to the advertisement.

Any person advertising consumer property or services in this state, which advertisements contain representations or statements as to any type of savings claim, including reduced price claims and price comparison value claims, shall maintain reasonable records for a period of two years from the date of sale and advertisement, which records shall disclose the factual basis for such representations or statements and from which the validity of any such claim be established. However, these reasonable record provisions do not apply to the sale of any merchandise that is of a class of merchandise that is routinely advertised on at least a weekly basis in newspapers, shopping tabloids, or similar publications and that has a sales price before price reduction that is less than fifteen dollars per item;

(3) Represent a sale of merchandise at reduced rates due to the cessation of business operations and after the date of the first advertisement remain in business under the same, or substantially the same, ownership or trade name, or continue to offer for sale the same type of merchandise at the same location for more than one hundred twenty days;

(4) Give or offer a rebate, discount, or anything of value to a person as an inducement for selling consumer property or services in consideration of giving the names of prospective purchasers or otherwise aiding in making a sale to another person, if the earning of the rebate, discount, or other thing of value is contingent upon the occurrence of an event subsequent to the time the person agrees to the sale;

(5) Engage in any scheme or plan for disposal or distribution of merchandise whereby a participant pays a valuable consideration for the chance to receive compensation primarily for introducing one or more additional persons into participation in the planner's scheme or for the chance to receive compensation when the person introduced by the participant introduces a new participant;

(6) Send, deliver, provide, mail, or cause to be sent, delivered, provided, or mailed any bill or invoice for unordered property or unordered service provided;

(7) Advertise a rate, price, or fee for a hotel, motel, campsite, or other lodging accommodation which is not in fact available to the public under the terms advertised. It is not a violation of this subdivision to establish contract rates which are different than public rates;

(8) Charge a rate, price, or fee for a hotel, motel, campsite, or other lodging accommodation which is different than the rate, price, or fee charged on the first night of the guest's stay unless, at the initial registration of the guest, a written notification of each price, rate, or fee to be charged during the guest's reserved continuous stay is delivered to the guest and an acknowledgment of receipt of the notice is signed by the guest and kept by the innkeeper for the same period of time as is required by § 34-18-21;

(9) Knowingly fail to mail or to deliver by electronic means to a future guest a written confirmation of the date and rates of reservations made for any accommodation at a hotel, motel, campsite, or other lodging accommodation when a written request for confirmation is received from the future guest;

(10) Require money in advance of arrival or a handling fee in the event of cancellation of any hotel, motel, campsite, or other lodging accommodation unless the innkeeper has a written policy or a separate contract with the guest stating so that is mailed or delivered by electronic means to the guest at or near the making of the reservation;

(11) Knowingly advertise or cause to be listed through the internet or in a telephone directory a business address that misrepresents where the business is actually located or that falsely states that the business is located in the same area covered by the telephone directory. This subdivision does not apply to a telephone service provider, an internet service provider, or a publisher or distributor of a telephone directory, unless the conduct proscribed in this subdivision is on behalf of the provider, publisher, or distributor;

(12) Sell, market, promote, advertise, or otherwise distribute any card or other purchasing mechanism or device that is not insurance that purports to offer discounts or access to discounts from pharmacies for prescription drug purchases if:

(a) The card or other purchasing mechanism or device does not expressly state in bold and prominent type, prevalently placed, that discounts are not insurance;

(b) The discounts are not specifically authorized by a separate contract with each pharmacy listed in conjunction with the card or other purchasing mechanism or device; or

(c) The discount or access to discounts offered, or the range of discounts or access to the range of discounts, is misleading, deceptive, or fraudulent, regardless of the literal wording.

The provisions of this subdivision do not apply to a customer discount or membership card issued by a store or buying club for use in that store or buying club, or a patient access program voluntarily sponsored by a pharmaceutical manufacturer, or a consortium of pharmaceutical manufacturers, that provide free or discounted prescription drug products directly to low income or uninsured individuals either through a discount card or direct shipment;

(13) Send or cause to be sent an unsolicited commercial electronic mail message that does not include in the subject line of such message "ADV:" as the first four characters. If the message contains information that consists of explicit sexual material that may only be viewed, purchased, rented, leased, or held in possession by an individual eighteen years of age and older, the subject line of each message shall include "ADV:ADLT" as the first eight characters. An unsolicited commercial electronic mail message does not include a message sent to a person with whom the initiator has an existing personal or business relationship or a message sent at the request or express consent of the recipient; or

(14) Violate the provisions of § 22-25-52.

Each act in violation of this section under one thousand dollars is a Class 1 misdemeanor. Each act in violation of this statute over one thousand dollars but under one hundred thousand dollars is a Class 6 felony. Each act in violation of this section over one hundred thousand dollars is a Class 5 felony.

Source: SL 1971, ch 218, § 2 (a); SL 1977, ch 190, § 294; SL 1986, ch 324; SL 1987, ch 281, § 2; SL 1989, ch 338, § 1; SL 1992, ch 278, § 1; SL 1998, ch 243, § 1; SL 1999, ch 202, § 1; SL 2001, ch 214, §§ 1, 2; SL 2002, ch 185, § 1; SL 2007, ch 225, § 1; SL 2014, ch 191, § 1; SL 2015, ch 133, § 2.



§ 37-24-6.1 Electronic cash registers required to display transactions and issue receipts--Violation as petty offense.

37-24-6.1. Electronic cash registers required to display transactions and issue receipts--Violation as petty offense. Any person who owns or operates a retail outlet which uses an electronic cash register which does not provide each customer with a receipt for every transaction or does not display the transaction on the cash register so that it is visible to the customer commits a petty offense. Each violation of this section is a separate offense.

Source: SL 1976, ch 239; SL 1977, ch 190, § 295; SL 1992, ch 158, § 99.



§ 37-24-6.2 Advertisement at regular price not prohibited.

37-24-6.2. Advertisement at regular price not prohibited. Nothing in § 37-24-6 shall prohibit the advertisement of merchandise at its regular price.

Source: SL 1989, ch 338, § 2.



§ 37-24-7 Other remedies unimpaired by definition of deceptive practices--Actions under chapter restricted.

37-24-7. Other remedies unimpaired by definition of deceptive practices--Actions under chapter restricted. The acts or practices listed in § 37-24-6 are in addition to and do not limit the types of practices actionable at common law or under other statutes of this state; provided, however, that actions brought pursuant to this chapter shall relate exclusively to practices declared to be unlawful by § 37-24-6.

Source: SL 1971, ch 218, § 2 (b).



§ 37-24-8 Prima facie knowledge of deceptive practice--Civil relief unaffected.

37-24-8. Prima facie knowledge of deceptive practice--Civil relief unaffected. For the purposes only of actions brought by the attorney general under § 37-24-23 or by state's attorneys under § 37-24-24, the engaging in an act or practice declared to be unlawful by § 37-24-6 shall be prima facie evidence that the act or practice was engaged in knowingly and intentionally. This section shall not apply with respect to relief sought under § 37-24-29, to private actions brought under § 37-24-31, and to the imposition of civil penalties pursuant to §§ 37-24-26 and 37-24-27.

Source: SL 1971, ch 218, § 2 (d); SL 1992, ch 278, § 3.



§ 37-24-9 Repealed.

37-24-9. Repealed by SL 1983, ch 277, § 2



§ 37-24-10 Lawful practices unaffected by chapter.

37-24-10. Lawful practices unaffected by chapter. Nothing in this chapter applies to acts or practices required or permitted by or in accord with laws of this state or the United States or under rules, regulations, sub-regulatory policy, or decisions interpreting the same.

Source: SL 1971, ch 218, § 4 (a) (2); SL 2014, ch 191, § 11.



§ 37-24-11 Advertising media exempt without knowledge of unlawfulness.

37-24-11. Advertising media exempt without knowledge of unlawfulness. Nothing in this chapter shall apply to publishers, broadcasters, printers, or other persons in so far as an unlawful act or practice as defined in § 37-24-6 involves information that has been disseminated or reproduced on behalf of others without knowledge that it is an unlawful act or practice.

Source: SL 1971, ch 218, § 4 (a) (1).



§ 37-24-12 Attorney general's investigative demand for report on suspect practices.

37-24-12. Attorney general's investigative demand for report on suspect practices. If the attorney general has reason to believe that a person has engaged in, is engaging in, or is about to engage in any act or practice declared to be unlawful by § 37-24-6, and he believes it to be in the public interest that an investigation should be made to ascertain whether a person has in fact engaged in, is engaging in, or is about to engage in any such act or practice, he may execute in writing and cause to be served upon any person who is believed to have information, documentary material, or physical evidence relevant to the alleged violation, an investigative demand requiring such person to furnish, under oath or otherwise, a report in writing setting forth the relevant facts and circumstances of which he has knowledge, or to appear and testify, or to produce relevant documentary material or physical evidence for examination, at such reasonable time and place as may be stated in the investigative demand, concerning the advertisement, sale, or offering for sale of any merchandise.

Source: SL 1971, ch 218, § 10 (a); SL 1987, ch 29, § 46.



§ 37-24-13 Modification or setting aside of director's investigative demand.

37-24-13. Modification or setting aside of director's investigative demand. At any time before the return date specified in an investigative demand, or within twenty days after the demand has been served, whichever period is shorter, a petition to extend the return date, or to modify or set aside the demand, stating good cause, may be filed in the circuit court for the county where the person served with the demand resides or has his principal place of business or in the circuit court for Hughes County, South Dakota. At any time, an extension of the return date or a modification or setting aside of the demand may be made by agreement.

Source: SL 1971, ch 218, § 10 (b).



§ 37-24-14 Subpoena powers of attorney general--Hearings--Forms--Rules and regulations.

37-24-14. Subpoena powers of attorney general--Hearings--Forms--Rules and regulations. To accomplish the objectives and to carry out the duties prescribed by this chapter, the attorney general, in addition to other powers conferred on him by this chapter, may issue subpoenas to any person, conduct hearings in aid of any investigation or inquiry, prescribe such forms and, in compliance with chapter 1-26, promulgate rules governing:

(1) The conduct of investigations;

(2) When, what and to whom information concerning sellers will be released; and

(3) The conditions under which assurances of voluntary compliance will be accepted.
Source: SL 1971, ch 218, § 11; revised pursuant to SL 1972, ch 15, § 4; SL 1987, ch 29, § 47.



§ 37-24-15 Self-incriminating evidence required on promise of immunity.

37-24-15. Self-incriminating evidence required on promise of immunity. If any person refuses to answer any question or interrogatory, produce any document or otherwise comply with the written demand served upon him under § 37-24-12 on the ground of the privilege against self-incrimination, the testimony, answer to interrogatories or production of documents may be compelled in accordance with § 23A-14-29.

Source: SL 1971, ch 218, § 11; SL 1983, ch 277, § 1; SL 1985, ch 196, § 4; SL 1986, ch 27, § 44.



§ 37-24-16 Service of notice, demand, or subpoena.

37-24-16. Service of notice, demand, or subpoena. Service of any notice, demand, or subpoena under this chapter shall be personally served within this state, but if such cannot be obtained, substituted service therefor may be made in the following manner:

(1) Personal service thereof without the state; or

(2) The mailing thereof by registered or certified mail to the last known place of business, residence, or abode of such persons for whom the same is intended; or

(3) As to any person other than a natural person, in the manner provided in the rules of civil procedure as if a complaint or other pleading which institutes a civil proceeding has been filed; or

(4) Such service as the circuit court for Hughes County, South Dakota, may direct in lieu of personal service within this state.
Source: SL 1971, ch 218, § 12.



§ 37-24-17 Judicial enforcement of notice, demand or subpoena.

37-24-17. Judicial enforcement of notice, demand or subpoena. Any person refusing to obey such notice, demand, or subpoena, or to testify when subpoenaed, or to bring evidence required to be brought by said notice, demand, or subpoena, may be certified to the circuit court nearest to the point where the notice, demand, or subpoena requires appearance, and the said circuit court may then enforce compliance to said notice, demand, or subpoena by order, the noncompliance with which shall be treated the same as a contempt of said court.

Source: SL 1971, ch 218, § 13.



§ 37-24-18 Information disclosed only as necessary for enforcement.

37-24-18. Information disclosed only as necessary for enforcement. Information obtained pursuant to the powers conferred by this chapter may not be made public or disclosed by the attorney general or his employees beyond the extent necessary for law enforcement purposes in the public interest.

Source: SL 1971, ch 218, § 11; SL 1987, ch 29, § 48.



§ 37-24-19 Acceptance of assurance of voluntary compliance authorized.

37-24-19. Acceptance of assurance of voluntary compliance authorized. In the enforcement of this chapter, the attorney general may accept an assurance of voluntary compliance with respect to any act or practice alleged to be violative of the chapter from any person who has engaged in, is engaging in, or is about to engage in such act or practice.

Source: SL 1971, ch 218, § 9; SL 1987, ch 29, § 49.



§ 37-24-20 Form and contents of assurance of voluntary compliance--Approval by circuit court.

37-24-20. Form and contents of assurance of voluntary compliance--Approval by circuit court. Any such assurance shall be in writing and be subject to the approval of the circuit court for the county in which the alleged violator resides or has his principal place of business or the circuit court for Hughes County, South Dakota. Such assurance may include a stipulation for the voluntary payment by the alleged violator of the costs of investigation and any action or proceeding by the attorney general, and any amount or amounts necessary to restore to any person any moneys or property which may have been acquired by such alleged violator by means of any such act or practice.

Source: SL 1971, ch 218, § 9; SL 1987, ch 29, § 50.



§ 37-24-21 Assurance not admission--Failure to comply prima facie evidence of violation.

37-24-21. Assurance not admission--Failure to comply prima facie evidence of violation. An assurance of voluntary compliance may not be considered an admission of violation for any purpose. However, proof of failure to comply with the assurance of voluntary compliance is prima facie evidence of a violation of this chapter, and may not be disclosed unless such disclosure, in the opinion of the attorney general, would be in the public interest.

Source: SL 1971, ch 218, § 9; SL 1987, ch 29, § 51.



§ 37-24-22 Reopening of matters closed by acceptance of assurance.

37-24-22. Reopening of matters closed by acceptance of assurance. Matters closed by the acceptance of an assurance of voluntary compliance may at any time be reopened by the attorney general for further proceedings in the public interest, pursuant to § 37-24-23.

Source: SL 1971, ch 218, § 9.



§ 37-24-23 Attorney general's action for injunction--Notice--Attorney fees.

37-24-23. Attorney general's action for injunction--Notice--Attorney fees. If the attorney general has reason to believe that any person is using, has used, or is about to use any act or practice declared to be unlawful by § 37-24-6 and that proceedings would be in the public interest, the attorney general may bring an action in the name of the state against the person to restrain by temporary or permanent injunction the use of the act or practice, upon the giving of appropriate notice to that person. The notice shall state generally the relief sought and be served in accordance with § 37-24-16 and at least three days before any hearing in the action. The attorney general, if the prevailing plaintiff, may also recover reasonable attorney's fees and costs.

Source: SL 1971, ch 218, § 5; SL 1978, ch 155, § 22; SL 2014, ch 191, § 3.



§ 37-24-24 State's attorneys to assist--Action by state's attorney.

37-24-24. State's attorneys to assist--Action by state's attorney. It shall be the duty of state's attorneys to render to the attorney general such assistance as the attorney general may request in the commencement and prosecution by the attorney general of actions pursuant to this chapter. The state's attorney with prior approval of the attorney general may institute and prosecute actions hereunder in the same manner as provided for the attorney general and shall make a full report thereon to the attorney general, including the final disposition of the matter.

Source: SL 1971, ch 218, § 15.



§ 37-24-25 Venue of actions for injunction--Relief granted.

37-24-25. Venue of actions for injunction--Relief granted. An action under § 37-24-23 may be brought in the circuit court for the county in which the alleged violator resides or has his place of business or in the circuit court for Hughes County, South Dakota. The said courts are authorized to issue temporary or permanent injunctions to restrain and prevent violations of this chapter.

Source: SL 1971, ch 218, § 5; SL 1978, ch 155, § 23.



§ 37-24-26 Civil penalty for violation of injunction.

37-24-26. Civil penalty for violation of injunction. The attorney general, upon petition to the court, may recover, on behalf of the state, a civil penalty of not more than five thousand dollars per violation from any person who violates the terms of an injunction issued under § 37-24-25.

Source: SL 1971, ch 218, § 14 (a).



§ 37-24-27 Civil penalty for intentional violations recovered in action for injunction.

37-24-27. Civil penalty for intentional violations recovered in action for injunction. In any action brought under § 37-24-23, if the court finds that a person is intentionally using or has intentionally used an act or practice declared to be unlawful by § 37-24-6, the attorney general, upon petition to the court, may recover, on behalf of the state, a civil penalty of not more than two thousand dollars per violation. For purposes of this section, an intentional violation occurs when the party committing the violation knew or should have known that his conduct was a violation of § 37-24-6.

Source: SL 1971, ch 218, § 14 (b), (d); SL 1977, ch 190, § 296.



§ 37-24-28 Jurisdiction retained by court issuing injunction.

37-24-28. Jurisdiction retained by court issuing injunction. For the purposes of §§ 37-24-26 and 37-24-27, the court issuing an injunction shall retain jurisdiction, and the cause shall be continued.

Source: SL 1971, ch 218, § 14 (c).



§ 37-24-29 Additional judicial relief from unlawful practices--Appointment of receiver.

37-24-29. Additional judicial relief from unlawful practices--Appointment of receiver. The court may make such additional orders or judgments as may be necessary to restore to any person in interest any moneys or property, real or personal, which the court finds to have been acquired by means of any act or practice declared to be unlawful by § 37-24-6. Such additional relief may include the appointment of a receiver whenever it shall appear to the satisfaction of the court that the defendant threatens or is about to remove, conceal, or dispose of his property to the damage of persons to whom restoration would be made under this section.

Source: SL 1971, ch 218, § 6.



§ 37-24-30 Powers of receiver.

37-24-30. Powers of receiver. When a receiver is appointed by the court pursuant to § 37-24-29, he shall have the power to sue for, collect, receive, and take into his possession all the goods and chattels, rights and credits, moneys and effects, land and tenements, books, records, documents, papers, choses in action, bills, notes, and property of every description, derived by means of any act or practice declared to be unlawful by § 37-24-6, including property with which such property has been commingled if it cannot be identified in kind because of such commingling, and to sell, convey, and assign the same and hold and dispose of the proceeds thereof under the direction of the court.

Source: SL 1971, ch 218, § 7.



§ 37-24-31 Action for damages brought by person adversely affected.

37-24-31. Action for damages brought by person adversely affected. Any person who claims to have been adversely affected by any act or a practice declared to be unlawful by § 37-24-6 shall be permitted to bring a civil action for the recovery of actual damages suffered as a result of such act or practice.

Source: SL 1971, ch 218, § 8.



§ 37-24-32 Other private remedies unaffected.

37-24-32. Other private remedies unaffected. Section 37-24-31 shall apply only to causes of action arising under § 37-24-6 and shall in no way affect causes of action arising under other laws of this state or under the common law, whether or not such other causes of action are included within the provisions of § 37-24-6.

Source: SL 1971, ch 218, § 8.



§ 37-24-33 Limitation of actions.

37-24-33. Limitation of actions. No action under this chapter may be brought more than four years after the occurrence or discovery of the conduct which is the subject of the action.

Source: SL 1971, ch 218, § 16; SL 2008, ch 206, § 1.



§ 37-24-34 Chapter not retroactive.

37-24-34. Chapter not retroactive. This chapter does not affect rights and duties that matured, penalties that were incurred, and proceedings that were begun before July 1, 1971.

Source: SL 1971, ch 218, § 17.



§ 37-24-35 Severability of provisions.

37-24-35. Severability of provisions. If any provisions of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision of application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1971, ch 218, § 17.



§ 37-24-36 to 37-24-40. Repealed.

37-24-36 to 37-24-40. Repealed by SL 2007, ch 226, §§ 9 to 13.



§ 37-24-41 Definitions.

37-24-41. Definitions. Terms used in §§ 37-24-41 to 37-24-48, inclusive, mean:

(1) "Advertiser," a person or entity that advertises through the use of commercial e-mail advertisements;

(2) "Commercial e-mail advertisement," any electronic mail message initiated for the purpose of advertising or promoting the lease, sale, rental, gift offer, or other disposition of any property, goods, services, or extension of credit;

(3) "Direct consent," the recipient has expressly consented to receive e-mail advertisements from the advertiser, either in response to a clear and conspicuous request for the consent or at the recipient's own initiative;

(4) "Domain name," any alphanumeric designation that is registered with or assigned by any domain name registrar as part of an electronic address on the internet;

(5) "Electronic mail" or "e-mail," an electronic message that is sent to an e-mail address and transmitted between two or more telecommunications devices, computers, or electronic devices capable of receiving electronic messages, whether or not the message is converted to hard copy format after receipt, viewed upon transmission, or stored for later retrieval. Electronic mail, or e-mail, includes electronic messages that are transmitted through a local, regional, or global computer network;

(6) "Electronic mail address" or "e-mail address," a destination, commonly expressed as a string of characters, to which electronic mail can be sent or delivered. An electronic mail address, or e-mail address, consists of a user name or mailbox and a reference to an internet domain;

(7) "Electronic mail service provider," any person, including an internet service provider, that is an intermediary in sending or receiving electronic mail or that provides to end users of the electronic mail service the ability to send or receive electronic mail;

(8) "Initiate," to transmit or cause to be transmitted a commercial e-mail advertisement or assist in the transmission of a commercial e-mail advertisement by providing electronic mail addresses where the advertisement may be sent, but does not include the routine transmission of the advertisement through the network or system of a telecommunications utility or an electronic mail service provider through its network or system;

(9) "Incident," a single transmission or delivery to a single recipient or to multiple recipients of an unsolicited commercial e- mail advertisement containing substantially similar content;

(10) "Internet," the international computer network of both federal and nonfederal interoperable packet switched data networks, including the graphical subnetwork called the world wide web;

(11) "Preexisting or current business relationship," as used in connection with the sending of a commercial e-mail advertisement, means that the recipient has made an inquiry and has provided his or her e-mail address, or has made an application, purchase, or transaction, with or without consideration, regarding products or services offered by the advertiser.

Commercial e-mail advertisements sent pursuant to the exemption that is provided for a preexisting or current business relationship shall provide the recipient of the commercial e-mail advertisement with the ability to opt-out from receiving further commercial e-mail advertisements by calling a toll-free telephone number or by sending an unsubscribe e-mail to the advertiser offering the products or services in the commercial e-mail advertisement. This opt-out provision does not apply to recipients who are receiving free e-mail service with regard to commercial e-mail advertisements sent by the provider of the e-mail service;

(12) "Recipient," the addressee of an unsolicited commercial e-mail advertisement. If an addressee of an unsolicited commercial e-mail advertisement has one or more e-mail addresses to which an unsolicited commercial e-mail advertisement is sent, the addressee is deemed to be a separate recipient for each e-mail address to which the e-mail advertisement is sent;

(13) "Routine transmission," the transmission, routing, relaying, handling, or storing of an electronic mail message through an automatic technical process. Routine transmission does not include the sending, or the knowing participation in the sending, of unsolicited commercial e-mail advertisements;

(14) "South Dakota electronic mail address" or "South Dakota e-mail address," any of the following:

(a) An e-mail address furnished by an electronic mail service provider that sends bills for furnishing and maintaining that e-mail address to a mailing address in this state;

(b) An e-mail address ordinarily accessed from a computer located in this state; or

(c) An e-mail address furnished to a resident of this state;

(15) "Unsolicited commercial e-mail advertisement," a commercial e-mail advertisement sent to a recipient who meets both of the following criteria:

(a) The recipient has not provided direct consent to receive advertisements from the advertiser; or

(b) The recipient does not have a preexisting or current business relationship with the advertiser promoting the lease, sale, rental, gift offer, or other disposition of any property, goods, services, or extension of credit.
Source: SL 2007, ch 226, § 1.



§ 37-24-42 Unsolicited commercial e-mail advertisements restricted.

37-24-42. Unsolicited commercial e-mail advertisements restricted. No person or entity may do any of the following unless the subject line complies with the requirements set forth in subdivision 37-24-6(13):

(1) Initiate or advertise in an unsolicited commercial e-mail advertisement from South Dakota or advertise in an unsolicited commercial e-mail advertisement sent from South Dakota; or

(2) Initiate or advertise in an unsolicited commercial e-mail advertisement to a South Dakota electronic mail address, or advertise in an unsolicited commercial e-mail advertisement sent to a South Dakota electronic mail address.
Source: SL 2007, ch 226, § 2.



§ 37-24-43 Internet access service provider policy restricting e-mail permitted.

37-24-43. Internet access service provider policy restricting e-mail permitted. Nothing in §§ 37-24-41 to 37-24-48, inclusive, may be construed to limit or restrict the adoption, implementation, or enforcement by a provider of internet access service of a policy of declining to transmit, receive, route, relay, handle, or store certain types of electronic mail messages.

Source: SL 2007, ch 226, § 3.



§ 37-24-44 Collection of e-mail addresses to initiate unsolicited commercial e-mail advertisements prohibited.

37-24-44. Collection of e-mail addresses to initiate unsolicited commercial e-mail advertisements prohibited. No person may collect electronic mail addresses posted on the internet if the purpose of the collection is for the electronic mail addresses to be used to do either of the following:

(1) Initiate or advertise in an unsolicited commercial e-mail advertisement from South Dakota, or advertise in an unsolicited commercial e-mail advertisement sent from South Dakota; or

(2) Initiate or advertise in an unsolicited commercial e-mail advertisement to a South Dakota electronic mail address, or advertise in an unsolicited commercial e-mail advertisement sent to South Dakota electronic mail address.
Source: SL 2007, ch 226, § 4.



§ 37-24-45 Obtaining e-mail addresses by automated means to initiate unsolicited commercial e-mail advertisements prohibited.

37-24-45. Obtaining e-mail addresses by automated means to initiate unsolicited commercial e-mail advertisements prohibited. No person may use an electronic mail address obtained by using automated means based on a combination of names, letters, or numbers to do either of the following:

(1) Initiate or advertise in an unsolicited commercial e-mail advertisement from South Dakota, or advertise in an unsolicited commercial e-mail advertisement sent from South Dakota; or

(2) Initiate or advertise in an unsolicited commercial e-mail advertisement to a South Dakota electronic mail address, or advertise in an unsolicited commercial e-mail advertisement sent to a South Dakota electronic mail address.
Source: SL 2007, ch 226, § 5.



§ 37-24-46 Use of automated means to register multiple e-mail accounts from which to initiate unsolicited commercial e-mail advertisements prohibited.

37-24-46. Use of automated means to register multiple e-mail accounts from which to initiate unsolicited commercial e-mail advertisements prohibited. No person may use scripts or other automated means to register for multiple electronic mail accounts from which to do, or to enable another person to do, either of the following:

(1) Initiate or advertise in an unsolicited commercial e-mail advertisement from South Dakota, or advertise in an unsolicited commercial e-mail advertisement sent from South Dakota; or

(2) Initiate or advertise in an unsolicited commercial e-mail advertisement to a South Dakota electronic mail address, or advertise in an unsolicited commercial e-mail advertisement sent to a South Dakota electronic mail address.
Source: SL 2007, ch 226, § 6.



§ 37-24-47 Prohibited commercial e-mail advertisements.

37-24-47. Prohibited commercial e-mail advertisements. No person may advertise in a commercial e-mail advertisement either sent from South Dakota or sent to a South Dakota electronic mail address under any of the following circumstances:

(1) The e-mail advertisement contains or is accompanied by a third-party's domain name without the permission of the third party;

(2) The e-mail advertisement contains or is accompanied by falsified, misrepresented, or forged header information;

(3) The e-mail advertisement has a subject line that a person knows would be likely to mislead a recipient, acting reasonably under the circumstances, about a material fact regarding the contents or subject matter of the message.
Source: SL 2007, ch 226, § 7.



§ 37-24-48 Actions for damages--Attorney's fees and costs--Reduction of damages under certain circumstances.

37-24-48. Actions for damages--Attorney's fees and costs--Reduction of damages under certain circumstances. The recipient of an unsolicited commercial e-mail advertisement, an electronic mail service provider, or the attorney general may bring an action against any person that violates §37-24-42, 37-24-44, 37-24-45, 37-24-46, or 37-24-47 and may recover either or both of the following:

(1) Actual damages; or

(2) Liquidated damages of one thousand dollars for each unsolicited commercial e-mail advertisement transmitted in violation of such section, up to one million dollars per incident.

The recipient, an electronic mail service provider, or the attorney general, if the prevailing plaintiff, may also recover reasonable attorney's fees and costs.

However, there may be no cause of action under this section against an electronic mail service provider that is only involved in the routine transmission of the e-mail advertisement over its computer network.

If the court finds that the defendant established and implemented, with due care, practices and procedures reasonably designed to effectively prevent unsolicited commercial e-mail advertisements that are in violation of §§ 37-24-41 to 37-24-48, inclusive, the court shall reduce the liquidated damages recoverable under this section to a maximum of one hundred dollars for each unsolicited commercial e-mail advertisement, or a maximum of one hundred thousand dollars per incident.

Source: SL 2007, ch 226, § 8.



§ 37-24-49 Contractor defined for §§ 37-24-50 and 37-24-51.

37-24-49. Contractor defined for §§ 37-24-50 and 37-24-51. For the purposes of §§ 37-24-50 and 37-24-51, the term, contractor, is a residential building contractor who is providing roofing services, a residential remodeler who is providing roofing services, or a residential roofer.

Source: SL 2012, ch 198, § 3.



§ 37-24-50 Contractor rebate of insurance deductible prohibited.

37-24-50. Contractor rebate of insurance deductible prohibited. No contractor providing residential roofing goods and services to any person or entity may advertise or promise to pay or rebate all or part of any applicable insurance deductible. If a contractor violates this section, any contract entered into between the contractor and that person or entity is null and void.

Source: SL 2012, ch 198, § 1.



§ 37-24-51 Cancellation of storm damage roofing repair contract.

37-24-51. Cancellation of storm damage roofing repair contract. Any person or entity that has entered into a written storm damage repair contract to obtain or provide residential roofing goods and services may cancel the contract within seventy-two hours after:

(1) Entering into the contract; or

(2) Being notified that the owner's property insurance carrier has denied coverage, in whole or in part, for that person's or entity's claim under a property insurance policy for goods and services to be provided pursuant to the residential roofing goods and services contract.
Cancellation is evidenced by the customer giving written notice of cancellation to the contractor at the address stated in the contract. Notice of cancellation, if given by mail, is effective upon deposit in a mailbox if properly addressed to the contractor and the postage is prepaid. Notice of cancellation is sufficient if the notice indicates, by any form of written expression, the intention of the customer that the customer does not wish to be bound by the contract, subject to the payment of the reasonable documented restocking fee by the third party supplier of the roofing materials, and the payment of the agreed upon or reasonable cost of any emergency repairs already performed by the contractor.

Before entering such a contract, the contractor shall:

(1) Furnish the customer with a statement in boldface type of a minimum size of ten points, in substantially the following form: "You may cancel this contract within seventy-two hours after you:

(a) Have entered into the contract; or

(b) Have been notified that your property insurance carrier has denied coverage for your claim, in whole or in part, to pay for the goods and services to be provided under this contract. See attached notice of cancellation form for an explanation of this right."; and

(2) Furnish each customer a fully completed form in duplicate, captioned, "NOTICE OF CANCELLATION," which shall be attached to the contract and easily detachable, and which shall contain in boldface type of a minimum size of ten points the following information and statements:

"NOTICE OF CANCELLATION

You may cancel this contract for any reason within seventy-two hours after entering into this contract. In addition, if your insurer denies coverage for your claim, in whole or in part, to pay for goods and services to be provided under this contract, you may cancel the contract by mailing or delivering a signed and dated copy of this cancellation notice or any other written notice to (name of contractor) at (address of contractor's place of business) at any time within seventy-two hours after you have been notified that your claim has been denied. If you cancel, any payments made by you under the contract for any goods and services not actually performed will be returned within ten business days following receipt by the contractor of your cancellation notice.

I HEREBY CANCEL THIS TRANSACTION.

____________________ (date)

____________________ (Insured's signature)"

Within ten days after such a contract has been canceled, the contractor shall tender to the insured any payments made by the insured and any note or other evidence of indebtedness for any goods and services not actually performed.

Source: SL 2012, ch 198, § 2.



§ 37-24-52 Organized retail crime--Each act a misdemeanor or felony.

37-24-52. Organized retail crime--Each act a misdemeanor or felony. A person is guilty of organized retail crime if that person, alone or in association with another person, does any of the following:

(1) Knowingly commits an organized retail crime;

(2) Organizes, supervises, conspires, finances, or otherwise manages or assists another person in committing an organized retail crime;

(3) Removes, destroys, deactivates, or knowingly evades any component of an anti-shoplifting or inventory control device to prevent the activation of that device or to facilitate another person in committing an organized retail crime; or

(4) Knowingly causes a fire exit alarm to sound or otherwise activate, or deactivates or prevents a fire exit alarm from sounding, in the commission of an organized retail crime by another person.

Each act in violation of this section under one thousand dollars is a Class 1 misdemeanor. Each act in violation of this section over one thousand dollars but under one hundred thousand dollars is a Class 6 felony. Each act in violation of this section over one hundred thousand dollars is a Class 5 felony.

Source: SL 2014, ch 191, § 6.



§ 37-24-53 Restitution and reimbursement for organized retail crime.

37-24-53. Restitution and reimbursement for organized retail crime. The court shall order a person who is found guilty of organized retail crime to make restitution to any retail seller victim and to reimburse the governmental entity for its expenses incurred as a result of the violation of § 37-24-52.

Source: SL 2014, ch 191, § 7.



§ 37-24-54 Defenses.

37-24-54. Defenses. It is not a defense to a charge under this chapter that the property was not stolen, embezzled, or converted property at the time of the violation if the property was explicitly represented to the accused person as being stolen, embezzled, or converted property.

Source: SL 2014, ch 191, § 8.



§ 37-24-55 Charges not prohibited by chapter.

37-24-55. Charges not prohibited by chapter. This chapter does not prohibit a person from being charged with, convicted of, or sentenced for any violation of statute arising out of the same criminal transaction that violates this chapter.

Source: SL 2014, ch 191, § 9.



§ 37-24-56 Aggregating amount involved to determine degree of punishment.

37-24-56. Aggregating amount involved to determine degree of punishment. In calculating the amount involved in deceptive act violations pursuant to this chapter, whether from the same person or several persons, committed pursuant to one scheme or course of conduct, the amount may be aggregated in determining the degree of punishment of the scheme or course of conduct of the deceptive acts.

Source: SL 2014, ch 191, § 10.



§ 37-24-57 Report by financial institution of exploitation of elder or adult with disability.

37-24-57. Report by financial institution of exploitation of elder or adult with disability. A financial institution, as defined in 31 U.S.C. § 5312(a)(2), who voluntarily or mandatorily reports via a suspicious activity report, pursuant to 31 U.S.C. § 5318(g), any possible violation of law or regulation constituting exploitation, as defined in subdivision 22-46-1(5), may also report the information contained in the suspicious activity report to state or local law enforcement. A financial institution is immune from any civil or criminal liability that might otherwise result from complying with this section.

Source: SL 2016, ch 120, § 26.



§ 37-24-58 Cooperation of financial institution with investigation of abuse, neglect, or exploitation of elder or adult with disability.

37-24-58. Cooperation of financial institution with investigation of abuse, neglect, or exploitation of elder or adult with disability. A financial institution shall cooperate with any lead investigative agency, law enforcement, or prosecuting authority that is investigating the abuse, neglect, or exploitation of an elder or adult with a disability and comply with reasonable requests for the production of financial records. A financial institution is immune from any civil or criminal liability that might otherwise result from complying with this section.

Source: SL 2016, ch 120, § 27.






Chapter 25 - Multi-Level Distribution Plans [Repealed]

CHAPTER 37-25

MULTI-LEVEL DISTRIBUTION PLANS [REPEALED]

[Repealed by SL 1975, ch 245, § 9; SL 1984, ch 259, §§ 1, 7, 11, 12; SL 1985, ch 305, § 55]



Chapter 25A - Business Opportunities

§ 37-25A-1 Definitions.

37-25A-1. Definitions. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Advertising," any circular, prospectus, advertisement, or other material or any communication by radio, television, pictures, or similar means used in connection with an offer or sale of any business opportunity;

(2) "Business opportunity," a contract or agreement, between a seller and purchaser, express or implied, orally or in writing, wherein it is agreed that the seller shall provide to the purchaser any products, equipment, supplies, or services enabling the purchaser to start a business and the seller represents that:

(a) The seller shall provide or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases, or other similar devices, on premises neither owned nor leased by the purchaser or seller;

(b) The seller shall provide or assist the purchaser in finding outlets or accounts for the purchaser's products or services;

(c) The seller shall purchase any products made, produced, fabricated, grown, bred, or modified by the purchaser;

(d) The seller guarantees that the purchaser shall derive income from the business which exceeds the price paid to the seller;

(e) The seller shall refund all or part of the price paid to the seller, or repurchase any of the products, equipment, or supplies provided by the seller, if the purchaser is dissatisfied with the business; or

(f) The seller shall provide a marketing plan;

(3) "Director," the director of the Division of Insurance;

(4) "Franchise," a contract or agreement as defined in § 37-5B-1;

(5) "Franchisee," a person to whom a franchise is granted;

(6) "Franchisor," a franchisor as defined in § 37-5B-1;

(7) "Marketing plan," advice or training provided to the purchaser by the seller pertaining to the sale of any products, equipment, supplies, or services and the advice or training includes, but is not limited to, preparing or providing:

(a) Promotional literature, brochures, pamphlets, or advertising materials;

(b) Training regarding the promotion, operation, or management of the business opportunity; or

(c) Operational, managerial, technical, or financial guidelines or assistance;

(8) "Offer" or "offer to sell," includes every attempt to dispose of a business opportunity for value or solicitation of an offer to purchase a business opportunity;

(9) "On-going business," an existing business that, for at least six months prior to the offer, has been operated from a specific location, has been open for business to the general public and has substantially all of the equipment and supplies necessary for operating the business;

(10) "Person," an individual, corporation, trust, partnership, incorporated or unincorporated association or any other entity;

(11) "Purchaser," a person who enters into a contract or agreement for the acquisition of a business opportunity or a person to whom an offer to sell a business opportunity is directed;

(12) "Sale" or "sell," includes every contract or agreement of sale, contract to sell, disposition of a business opportunity or interest in a business opportunity for value;

(13) "Seller," a person who sells or offers to sell a business opportunity or any agent or person who directly or indirectly acts on behalf of such person or a person recommended by the seller.



§ 37-25A-2 Exclusions from definition of business opportunity.

37-25A-2. Exclusions from definition of business opportunity. For the purposes of this chapter, the term, business opportunity, does not include:

(1) Any offer or sale of an on-going business operated by the seller and sold in its entirety;

(2) Any offer or sale of a business opportunity to an on-going business if the seller provides products, equipment, supplies, or services which are substantially similar to the products, equipment, supplies or services sold by the purchaser in connection with the purchaser's on-going business;

(3) Any offer or sale of a business opportunity which has notice filed or is exempt from notice filing pursuant to §§ 37-5B-1 to 37-5B-50, inclusive, or any offer or sale of a business opportunity that is excluded from the definition of business opportunity as set forth in 16 C.F.R. Part 437 as of January 1, 2008;

(4) Any offer or sale of a business opportunity registered pursuant to chapter 47-31B;

(5) Any offer or sale of a business opportunity involving a marketing plan made in conjunction with the licensing of a federally registered trademark or federally registered service mark if the seller had a minimum net worth of one million dollars as determined by the seller's most recent audited financial statement, prepared within thirteen months of the first offer in this state. Net worth may be determined on a consolidated basis if the seller is at least eighty percent owned by one person and that person expressly guarantees the obligations of the seller with regard to the offer or sale of any business opportunity claimed to be excluded under this subdivision;

(6) Any offer or sale of a business opportunity by a personal representative, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator or a judicial offer or sale of a business opportunity.
Source: SL 1985, ch 305, § 2; SL 1989, ch 30, § 64; SL 2004, ch 278, § 63; SL 2008, ch 203, § 56.



§ 37-25A-3 Exemptions.

37-25A-3. Exemptions. The following business opportunities are exempt from §§ 37-25A-7 to 37-25A-24, inclusive:

(1) Any offer or sale of a business opportunity for which the immediate cash payment made by the purchaser for any business opportunity is at least twenty-five thousand dollars if the immediate cash payment does not exceed twenty percent of the purchaser's net worth as determined exclusive of principal residence, furnishings therein, and automobiles. However, the director of the Division of Insurance may, by rules adopted pursuant to chapter 1-26, withdraw or further condition the availability of this exemption;

(2) Any offer or sale of a business opportunity for which the purchaser is required to make a payment to the seller or a person recommended by the seller that is less than five hundred dollars during the period from any time before commencing operation to within six months after commencing operation of the business opportunity;

(3) Any offer or sale of a business opportunity if the seller has a net worth of not less than one million dollars as determined by the seller's most recent audited financial statement, prepared within thirteen months of the first offering in this state. Net worth may be determined on a consolidated basis if the seller is at least eighty percent owned by one person and that person expressly guarantees the obligations of the seller with regard to the offer or sale of any business opportunity claimed to be exempt under this subdivision. The director may, by rules adopted pursuant to chapter 1-26, withdraw or further condition the availability of this exemption;

(4) Any offer or sale of a business opportunity if the purchaser is a bank, savings and loan association, trust company, insurance company, credit union, or investment company as defined by the Investment Company Act of 1940, pension or profit sharing trust, or other financial institution or institutional buyer or a dealer registered pursuant to chapter 47-31B, if the purchaser is acting for itself or in a fiduciary capacity;

(5) Any offer or sale of a business opportunity which is defined as a franchise in subdivision 37-25A-1(4) if the seller delivers to each purchaser at least fourteen calendar days prior to the earlier of the execution by a purchaser of any contract or agreement imposing a binding legal obligation on the purchaser or the payment by a purchaser of any consideration in connection with the offer or sale of the business opportunity, a disclosure document as defined in § 37-5B-1 and notice filed with the Division of Insurance pursuant to §§ 37-5B-1 to 37-5B-50, inclusive, or any offer or sale of a business opportunity that is exempt from the disclosure requirements as set forth in 16 C.F.R. Part 437 as of January 1, 2008;

(6) Any offer or sale of a business opportunity for which the cash payment made by a purchaser for any business opportunity does not exceed five hundred dollars and the payment is made for the not-for-profit sale of sales demonstration equipment, material, or samples, or the payment is made for product inventory sold to the purchaser at a bona fide wholesale price;

(7) Any offer or sale of a business opportunity which the director exempts by order or a class of business opportunities which the director exempts by rule upon the finding that such exemption is not contrary to public interest and that registration is not necessary or appropriate for the protection of purchasers.
Source: SL 1985, ch 305, § 3; SL 1989, ch 30, § 65; SL 2003, ch 211, § 1; SL 2004, ch 278, § 64; SL 2008, ch 203, § 57; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-4 Revocation or denial of exemption--Procedure.

37-25A-4. Revocation or denial of exemption--Procedure. The director of the Division of Insurance may by order deny or revoke any exemption specified in § 37-25A-3, except the exemption provided in subdivision 37-25A-3(2), with respect to a particular offering of one or more business opportunities. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing and written findings of fact and conclusions of law.

Source: SL 1985, ch 305, § 4; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-5 Revocation or denial of exemption without hearing pending final determination--Notice--Request for hearing.

37-25A-5. Revocation or denial of exemption without hearing pending final determination--Notice--Request for hearing. If the public interest or the protection of purchasers so requires, the director of the Division of Insurance may by order deny or revoke without a hearing any of the specified exemptions, except the exemption provided in subdivision 37-25A-3(2), pending final determination of any proceedings under this chapter. Upon the entry of the order, the director shall promptly notify all interested parties that an order has been entered and of the reasons therefor and that within fifteen days of the receipt of a written request the matter shall be set for hearing. If no hearing is requested and none is ordered by the director, the order shall remain in effect until it is modified or vacated by the director. If a hearing is requested and none is ordered by the director, the order shall remain in effect until it is modified or vacated by the director. If a hearing is requested or ordered, the director, after notice of an opportunity for hearing to all interested persons, may not modify, vacate, or extend the order until a final determination has been made.

Source: SL 1985, ch 305, § 5; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-6 Offer or sale without knowledge of order revoking or denying exemption.

37-25A-6. Offer or sale without knowledge of order revoking or denying exemption. No person is considered to have violated § 37-25A-7 by reason of any offer or sale effected after the entry of an order under § 37-25A-5 if he establishes that he did not know and, in the exercise of reasonable care, could not have known, of the order.

Source: SL 1985, ch 305, § 6.



§ 37-25A-7 Offer or sale of opportunity not registered or exempt prohibited.

37-25A-7. Offer or sale of opportunity not registered or exempt prohibited. No person may offer or sell any business opportunity in this state unless the business opportunity is registered under this chapter or is exempt under § 37-25A-3.

Source: SL 1985, ch 305, § 7.



§ 37-25A-8 Filings required to register opportunity.

37-25A-8. Filings required to register opportunity. In order to register a business opportunity, the seller shall file with the director of the Division of Insurance one of the following disclosure documents with the appropriate cover sheet as required by § 37-25A-15, a consent to service of process as specified in § 37-25A-9 and the appropriate fee as required by § 37-25A-10:

(1) A disclosure document prepared pursuant to § 37-25A-15; or

(2) A disclosure document prepared pursuant to 16 C.F.R. Part 437 as of January 1, 2008.
Source: SL 1985, ch 305, § 8; SL 2008, ch 203, § 58; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-9 Appointment of director as agent for service of process--Procedure for service through director.

37-25A-9. Appointment of director as agent for service of process--Procedure for service through director. Every seller shall file, in a form the director of the Division of Insurance prescribes, an irrevocable consent appointing the director or the successor in office to be the seller's agent to receive service of any lawful process in any noncriminal suit, action or proceeding against the seller or the seller's successor or personal representative which arises under this chapter, with the same force and validity as if served personally on the person filing the consent. Service may be made by leaving a copy of the process in the office of the director, but is not effective unless the plaintiff or petitioner, who may be the director or the attorney general in a suit, action or proceeding, sends notice of the service and a copy of the process forthwith by registered mail to the defendant's or respondent's address on file with the director, and the plaintiff's affidavit of compliance with this section is filed in the case on or before the return date of the process, if any, or within such further time as the court allows.

Source: SL 1985, ch 305, § 9; SL 1995, ch 167, § 188; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-10 Fee for registration.

37-25A-10. Fee for registration. A registration fee of one hundred dollars shall accompany the application for registration.

Source: SL 1985, ch 305, § 10.



§ 37-25A-11 Effective date of registration.

37-25A-11. Effective date of registration. A registration is automatically effective upon the expiration of the tenth full business day after a complete filing if no order is issued or proceeding is pending under § 37-25A-18. The director of the Division of Insurance may by order waive or reduce the time period prior to effectiveness if a complete filing is made. The director may by order defer the effective date until the expiration of the tenth full business day after the filing of any amendment.

Source: SL 1985, ch 305, § 11; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-12 Term of registration--Renewal statement and fee--Sales report.

37-25A-12. Term of registration--Renewal statement and fee--Sales report. The registration is effective for one year commencing on the date of effectiveness and may be renewed annually upon the filing of a current disclosure document accompanied by any document or information that the director of the Division of Insurance required. The registration renewal statement shall be in the form and content prescribed by the director and shall be accompanied by a renewal fee of fifty dollars. Failure to renew upon the close of the one-year period of effectiveness shall result in the expiration of the registration. The director may require the filing of a sales report.

Source: SL 1985, ch 305, § 12; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-13 Rule requiring filing of advertising and literature authorized.

37-25A-13. Rule requiring filing of advertising and literature authorized. The director of the Division of Insurance may by rule or order require the filing of all proposed literature or advertising prior to its use.

Source: SL 1985, ch 305, § 13; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-14 Delivery of written disclosure document to purchaser required.

37-25A-14. Delivery of written disclosure document to purchaser required. No person may offer or sell any business opportunity required to be registered under this chapter unless a written disclosure document as filed under § 37-25A-8 is delivered to each purchaser at least ten business days prior to the execution by a purchaser of any contract or agreement imposing a binding legal obligation on the purchaser or the payment by the purchaser of any consideration in connection with the offer or sale of the business opportunity.

Source: SL 1985, ch 305, § 14.



§ 37-25A-15 Form and content of disclosure statement.

37-25A-15. Form and content of disclosure statement. The disclosure document shall have a cover sheet entitled, in at least ten-point bold type, "DISCLOSURE REQUIRED BY SOUTH DAKOTA." Under the title shall appear the statement in at least ten-point type that "THE REGISTRATION OF THIS BUSINESS OPPORTUNITY DOES NOT CONSTITUTE APPROVAL, RECOMMENDATION OR ENDORSEMENT BY SOUTH DAKOTA. THE INFORMATION CONTAINED IN THIS DISCLOSURE DOCUMENT HAS NOT BEEN VERIFIED BY THIS STATE. IF YOU HAVE ANY QUESTIONS OR CONCERNS ABOUT THIS INVESTMENT, SEEK PROFESSIONAL ADVICE BEFORE YOU SIGN A CONTRACT OR MAKE ANY PAYMENT. YOU ARE TO BE PROVIDED TEN (10) BUSINESS DAYS TO REVIEW THIS DOCUMENT BEFORE SIGNING ANY CONTRACT OR AGREEMENT OR MAKING ANY PAYMENT TO THE SELLER OR THE SELLER'S REPRESENTATIVE." The seller's name and principal business address, along with the date of the disclosure document shall also be provided on the cover sheet. No other information may appear on the cover sheet. The disclosure document shall contain the following information unless the seller uses a disclosure document as provided in subdivision 37-25A-8 (1):

(1) The names and residential addresses of those salespersons who shall engage in the offer or sale of the business opportunity in this state;

(2) The name of the seller, whether the seller is doing business as an individual, partnership or corporation, the names under which the seller has done, is doing or intends to do business, and the name of any parent or affiliated company that shall engage in business transactions with purchasers or which shall be responsible for statements made by the seller;

(3) The names, addresses and titles of the seller's officers, directors, trustees, general managers, principal executives, agents and any other person charged with responsibility for the seller's business activities relating to the sale of the business opportunity;

(4) Prior business experience of the seller relating to business opportunities including: the name, address and a description of any business opportunity previously offered by the seller; the length of time the seller has offered each such business opportunity; and the length of time the seller has conducted the business opportunity currently being offered to the purchaser;

(5) With respect to a person identified in subdivision (3) of this section, a description of the person's business experience for the ten-year period preceding the filing date of this disclosure document. The description of business experience shall list principal occupations and employers, and a listing of the educational and professional background including, the names of schools attended and degrees received, and any other information that demonstrates sufficient knowledge and experience to perform the services proposed;

(6) Whether the seller or any person identified in subdivision (3) of this section:

(a) Has been convicted of any felony, or pleaded nolo contendere to a felony charge, or has been the subject of any criminal, civil or administrative proceedings alleging the violation of any business opportunity law, securities law, commodities law, franchise law, fraud or deceit, embezzlement, fraudulent conversion, restraint of trade, unfair or deceptive practices, misappropriation of property or comparable allegations;

(b) Has filed bankruptcy, been adjudged bankrupt, been reorganized due to insolvency, or was an owner, principal officer or general partner or any other person that has so filed or was so adjudged or reorganized during or within the last seven years.

(7) The name of any person identified in subdivision (6) of this section, nature of and parties to the action or proceeding, court or other forum, date of institution of the action, docket references to the action, current status of the action or proceeding, terms and conditions or any order of decree, the penalties or damages assessed and terms of settlement;

(8) The initial payment required, or if the exact amount cannot be determined, a detailed estimate of the amount of the initial payment to be made to the seller;

(9) A detailed description of the actual services the seller agrees to perform for the purchaser;

(10) A detailed description of any training the seller agrees to provide for the purchaser;

(11) A detailed description of services the seller agrees to perform in connection with the placement of equipment, products or supplies at a location, as well as any agreement necessary in order to locate or operate equipment, products or supplies on a premises neither owned nor leased by the purchaser or seller;

(12) A detailed description of any license or permit that is necessary in order for the purchaser to engage in or operate the business opportunity;

(13) The business opportunity seller who is required to secure a bond pursuant to § 37-25A-23, shall state in the disclosure document "As required by the State of South Dakota, the seller has secured a bond issued by (insert name and address of surety company), a surety company, authorized to do business in this state. Before signing a contract or agreement to purchase this business opportunity, you should check with the surety company to determine the bond's current status.";

(14) Any representations made by the seller to the purchaser concerning sales or earnings that may be made from this business opportunity, including, but not limited to:

(a) The bases or assumptions for any actual, average, projected or forecasted sales, profits, income or earnings;

(b) The total number of purchasers who, within a period of three years of the date of the disclosure document, purchased a business opportunity involving the product, equipment, supplies or services being offered to the purchaser; and

(c) The total number of purchasers who, within three years of the date of the disclosure statement, purchased a business opportunity involving the product, equipment, supplies or services being offered to the purchaser who, to the seller's knowledge, have actually received earnings in the amount or range specified;

(15) Any seller who makes a guarantee to a purchaser shall give a detailed description of the elements of the guarantee. Such description shall include, but is not limited to, the duration, terms, scope, conditions, and limitations of the guarantee;

(16) A statement of:

(a) The total number of business opportunities that are the same or similar in nature to those that have been sold or organized by the seller;

(b) The names and addresses of purchasers who have requested a refund or rescission from the seller within the last twelve months and the number of those who have received the refund or rescission; and

(c) The total number of business opportunities the seller intends to sell in this state within the next twelve months;

(17) A statement describing any contractual restrictions, prohibitions, or limitations on the purchaser's conduct. Attach a copy of all business opportunity and other contracts or agreements proposed for use or in use in this state including, without limitation, all lease agreements, option agreements and purchase agreements;

(18) The rights and obligations of the seller and the purchaser regarding termination of the business opportunity contract or agreement;

(19) A statement accurately describing the grounds upon which the purchaser may initiate legal action to terminate the business opportunity contract or agreement;

(20) A copy of the most recent audited financial statement of the seller, prepared within thirteen months of the first offer in this state, together with a statement of any material changes in the financial condition of the seller from that date. The director may allow the seller to submit a limited review in order to satisfy the requirements of this subdivision;

(21) A list of the states in which this business opportunity is registered;

(22) A list of the states in which this disclosure document is on file;

(23) A list of the states which have denied, suspended or revoked the registration of this business opportunity;

(24) A section entitled "Risk Factors" containing a series of short concise statements summarizing the principal factors which make this business opportunity a high risk or one of a speculative nature. Each statement shall include a cross-reference to the page on which further information regarding that risk factor can be found in the disclosure document;

(25) Any additional information as the director may require by rule or order.
Source: SL 1985, ch 305, § 15.



§ 37-25A-16 Business opportunity contract to be written--Copy to purchaser.

37-25A-16. Business opportunity contract to be written--Copy to purchaser. No person may offer or sell any business opportunity required to be registered unless the business opportunity contract or agreement is in writing and a copy of the contract or agreement is given to the purchaser at the time the purchaser signs the contract or agreement.

Source: SL 1985, ch 305, § 16.



§ 37-25A-17 Required contract provisions.

37-25A-17. Required contract provisions. Any contract or agreement shall set forth in at least ten-point type or equivalent size, if handwritten, the following:

(1) The terms and condition of any payments due to the seller;

(2) The seller's principal business address and the name and address of the seller's agent in this state authorized to receive service of process;

(3) The business form of the seller, whether corporate, partnership, or otherwise;

(4) The delivery date or, if the contract provides for a periodic delivery of items to the purchaser, the approximate delivery date of the product, equipment, or supplies the seller is to deliver to the purchaser to enable the purchaser to start his business; and

(5) Whether the product, equipment, or supplies are to be delivered to the purchaser's home or business address or are to be placed or caused to be placed by the seller at locations owned or managed by persons other than the purchaser.
Source: SL 1985, ch 305, § 17.



§ 37-25A-18 Denial, revocation, or suspension of registration--Grounds.

37-25A-18. Denial, revocation, or suspension of registration--Grounds. The director of the Division of Insurance may issue an order denying, suspending or revoking the effectiveness of any registration if the director finds that the order is in the public interest and that:

(1) The registration as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment as of its effective date, or any report is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) Any provision of this chapter or any rule, order or condition lawfully imposed under this chapter has been willfully violated, in connection with the business opportunity by the person filing the registration; or by the seller, any partner, officer or director of the seller, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the seller, but only if the person filing the registration is directly or indirectly controlled by or acting for the seller;

(3) The business opportunity registered or sought to be registered is the subject of an administrative order denying, suspending or revoking a registration or a permanent or temporary injunction of any court of competent jurisdiction; but the director:

(a) May not institute a proceeding against an effective registration under this subdivision more than one year from the date of the order or injunction relied on; and

(b) May not enter an order under this subdivision on the basis of an order or injunction entered under any other state act unless that order or injunction was based on facts which would currently constitute a ground for an order under this section;

(4) The seller's enterprise or method of business, or that of the business opportunity, includes or would include activities which are illegal where performed;

(5) The business opportunity or the offering of a business opportunity has worked a fraud upon purchasers or would so operate;

(6) There has been a failure to file any documents or information required by § 37-25A-8;

(7) The seller has failed to pay the proper registration fee but the director may enter only a denial order under this subdivision and the director shall vacate any such order if the deficiency is corrected;

(8) The seller's literature or advertising is misleading, incorrect, incomplete or deceptive.
Source: SL 1985, ch 305, § 18; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-19 Limitation of revocation, suspension, or denial proceeding.

37-25A-19. Limitation of revocation, suspension, or denial proceeding. The director of the Division of Insurance may not institute a proceeding under § 37-25A-18 against an effective registration on the basis of a fact or transaction known to the director when the registration became effective unless the proceeding is instituted within the next thirty days.

Source: SL 1985, ch 305, § 19; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-20 Summary suspension or postponement of effectiveness of registration--Notice--Hearing--Modification.

37-25A-20. Summary suspension or postponement of effectiveness of registration--Notice--Hearing--Modification. The director of the Division of Insurance may by order summarily postpone or suspend the effectiveness of the registration pending final determination of any proceeding under this chapter. Upon the entry of the order, the director shall promptly notify the seller that the order has been entered and of the reasons therefor and that within fifteen days after the receipt of a written request the matter shall be set for hearing. If no hearing is requested and none is ordered by the director, the order shall remain in effect until it is modified or vacated by the director. If a hearing is requested or ordered, the director, after notice of an opportunity for hearing to the seller, may modify, vacate, or extend the order until final determination.

Source: SL 1985, ch 305, § 20; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-21 Prerequisites to entry of stop order.

37-25A-21. Prerequisites to entry of stop order. No stop order may be entered under any part of this chapter, except under § 37-25A-20, without appropriate prior notice to the seller, opportunity for hearing, and written findings of fact and conclusions of law.

Source: SL 1985, ch 305, § 21.



§ 37-25A-22 Vacation or modification of orders--Grounds.

37-25A-22. Vacation or modification of orders--Grounds. The director of the Division of Insurance may vacate or modify an order issued under this chapter if the director finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.

Source: SL 1985, ch 305, § 22; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-23 Net worth or bond requirements for use of income, refund, or repurchase representations.

37-25A-23. Net worth or bond requirements for use of income, refund, or repurchase representations. In connection with the offer or sale of a business opportunity, no seller may make or use any of the representations set forth in subsections 37-25A-1(2)(d) and (2)(e) unless the seller has at all times a minimum net worth of twenty-five thousand dollars as determined in accordance with generally accepted accounting principles. In lieu of the minimum net worth requirement, the director of the Division of Insurance may by rule or order require a business opportunity seller to obtain a surety bond issued by a surety company authorized to do business in this state. The surety bond shall be in an amount not less than twenty-five thousand dollars and shall be in favor of this state for the benefit of any purchaser. The director may by rule or order increase the amount of the bond for the protection of purchasers and may require the seller to file reports of all sales in this state to determine the appropriate amount of bond.

Source: SL 1985, ch 305, § 23; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-24 Period bond required--Notice required prior to lapse.

37-25A-24. Period bond required--Notice required prior to lapse. If the seller is required to obtain a surety bond, the seller shall maintain a surety bond for the duration of the guarantee or representation giving rise to the surety bond requirement. Upon expiration of the period of the guarantee, the seller may allow the surety bond to lapse if the seller gives notice to the director and all business opportunity purchasers in this state at least thirty days prior to the lapse of the bond.

Source: SL 1985, ch 305, § 24.



§ 37-25A-25 Use or disclosure of information by director restricted.

37-25A-25. Use or disclosure of information by director restricted. The director of the Division of Insurance may not use for personal benefit any information which is filed with or obtained by the director and which is not made public. The director may not disclose any information except if necessary or appropriate in a proceeding or investigation under this chapter.

Source: SL 1985, ch 305, § 25; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-26 Investigatory powers of director--Publication of information concerning violations.

37-25A-26. Investigatory powers of director--Publication of information concerning violations. The director of the Division of Insurance may:

(1) Make public or private investigations within or outside of this state to determine if any person has violated or is about to violate any provision of this chapter or any rule or order hereunder, or to aid in the enforcement of this chapter or in the prescribing of rules and forms hereunder;

(2) Require or permit any person to file a statement, under oath or otherwise as the director determines, as to all the facts and circumstances concerning the matter to be investigated; and

(3) Publish information concerning any violation of this chapter or any rule or order hereunder.
Source: SL 1985, ch 305, § 26; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-27 Administration of oaths--Subpoena power--Taking evidence.

37-25A-27. Administration of oaths--Subpoena power--Taking evidence. For the purpose of any investigation or proceeding under this chapter, the director of the Division of Insurance or any officer designated by the director may administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the director considers relevant or material to the inquiry.

Source: SL 1985, ch 305, § 27; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-28 Enforcement of subpoena.

37-25A-28. Enforcement of subpoena. If any person refuses to obey a subpoena issued pursuant to § 37-25A-27, the circuit court upon application by the director of the Division of Insurance, may issue an order requiring such person to comply with the subpoena.

Source: SL 1985, ch 305, § 28; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-29 Privilege against self-incrimination not excusing witness--Prosecution of witness restricted.

37-25A-29. Privilege against self-incrimination not excusing witness--Prosecution of witness restricted. No person may be excused from attending and testifying or from producing any document or record in any proceeding before the director of the Division of Insurance or any officer designated by the director on the grounds that the testimony or evidence, documentary or otherwise, required by the director may incriminate him or subject him to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture on account of any transaction, matter, or thing for which he is compelled, after claiming his privilege against self-incrimination, to testify or produce evidence. However, the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

Source: SL 1985, ch 305, § 29; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-30 Cease and desist orders--Injunction actions--Reference of evidence for prosecution.

37-25A-30. Cease and desist orders--Injunction actions--Reference of evidence for prosecution. If it appears to the director of the Division of Insurance that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this chapter, the director may:

(1) Issue an order directing the person to cease and desist from continuing the act or practice. Any person named in a cease and desist order issued by the director may, within fifteen days after the receipt of the order, file a written request for a hearing with the director. If the director does not receive a written request for a hearing within the time specified, the cease and desist order shall be permanent and the person named in the order has waived all rights to a hearing;

(2) Bring an action in the circuit court to enjoin the acts or practices and to enforce compliance with this chapter. Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets or the court may order rescission, which may include restitution plus the legal interest rate, for any sales of business opportunities determined to be unlawful under this chapter. The court may not require the director to post a bond;

(3) The director may refer the evidence concerning violations of this chapter to the attorney general or to the state's attorney in the county where the violation occurred, who may institute proceedings under this section.
Source: SL 1985, ch 305, § 30; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-31 Appeal of director's order.

37-25A-31. Appeal of director's order. Any person aggrieved by a final order of the director of the Division of Insurance may obtain a review of the order in the circuit court pursuant to the provisions of chapter 1-26.

Source: SL 1985, ch 305, § 31; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-32 Promulgation of rules and forms.

37-25A-32. Promulgation of rules and forms. The director of the Division of Insurance may promulgate rules pursuant to chapter 1-26 to carry out the provisions of this chapter including rules and forms governing disclosure documents, applications and reports, and defining any terms. For the purpose of rules and forms, the director may classify business opportunities, persons and matters within the director's jurisdiction, and prescribe different requirements for different classes.

Source: SL 1985, ch 305, § 32; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-33 Findings required for adoption or change of rules--Cooperation with other jurisdictions.

37-25A-33. Findings required for adoption or change of rules--Cooperation with other jurisdictions. No rule, form, or order may be made, amended, or rescinded unless the director of the Division of Insurance finds that the action is necessary or appropriate in the public interest or for the protection of the purchaser. In prescribing rules and forms the director may cooperate with other jurisdictions in order to effectuate the policy of this chapter to achieve maximum uniformity in the form and content of disclosure statements, applications, and reports.

Source: SL 1985, ch 305, § 33; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-34 Liability not imposed on acts conforming to rule, form or order.

37-25A-34. Liability not imposed on acts conforming to rule, form or order. No provision of this chapter imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, or order of the director of the Division of Insurance, notwithstanding that the rule, form, or order may later be amended or rescinded or may be determined by judicial or other authority to be invalid for any reason.

Source: SL 1985, ch 305, § 34; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-35 Receipt by director as filing--Records maintained--Public inspection.

37-25A-35. Receipt by director as filing--Records maintained--Public inspection. A document is filed when it is received by the director of the Division of Insurance. The director shall keep a register of all applications for registration and disclosure documents which are or have been effective under this chapter and all orders which have been entered under this chapter. The register shall be available for public inspection. Unless otherwise provided by law, any registration statement, filing, application, or report filed with the director shall be available for public inspection.

Source: SL 1985, ch 305, § 35; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-36 Interpretive opinions by director--Fee.

37-25A-36. Interpretive opinions by director--Fee. The director of the Division of Insurance may honor written requests from interested persons for interpretative opinions upon the payment of twenty-five dollars.

Source: SL 1985, ch 305, § 36; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-37 Sales and offers subject to chapter.

37-25A-37. Sales and offers subject to chapter. The provisions of this chapter concerning sales and offers to sell apply to persons who sell or offer to sell if:

(1) An offer to sell is made in this state;

(2) An offer to purchase is made and accepted in this state; or

(3) The purchaser is domiciled in this state and the business opportunity is operated in this state.
Source: SL 1985, ch 305, § 37.



§ 37-25A-38 Offers to sell made in this state.

37-25A-38. Offers to sell made in this state. For the purpose of this chapter, an offer to sell is made in this state, whether either party is then present in this state, if:

(1) The offer originates from this state; or

(2) The offer is directed by the offeror to this state and received at the place to which it is directed or at any post office in this state in the case of a mailed offer.
Source: SL 1985, ch 305, § 38.



§ 37-25A-39 Offers to sell accepted in this state.

37-25A-39. Offers to sell accepted in this state. For the purpose of this chapter, an offer to sell is accepted in this state if acceptance:

(1) Is communicated to the offeror in this state; and

(2) Has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance is communicated to the offeror in this state, whether either party is then present in this state if the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed or at any post office in this state in the case of a mailed acceptance.
Source: SL 1985, ch 305, § 39.



§ 37-25A-40 Offers to sell not made in this state.

37-25A-40. Offers to sell not made in this state. An offer to sell is not made in this state if:

(1) The publisher circulates in this state any bona fide newspaper or other publication of general, regular and paid circulation which is not published in this state, or which is published in this state but has had more than two-thirds of its circulation outside this state during the past twelve months; or

(2) A radio or television program originating outside this state is received in this state.
Source: SL 1985, ch 305, § 40.



§ 37-25A-41 Conduct constituting appointment of director as attorney for service of process.

37-25A-41. Conduct constituting appointment of director as attorney for service of process. If any person engages in conduct prohibited or made actionable by this chapter or any rule or order hereunder, and the person has not filed a consent to service of process and personal jurisdiction over the person cannot otherwise be obtained in this state, that conduct is equivalent to the person's appointment of the director of the Division of Insurance or the director's successor in office to be the person's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the person or the person's successor or personal representative which grows out of that conduct and which is brought under this chapter or any rule or order hereunder with the same force and validity as if served on the person personally. Service may be made by leaving a copy of the process in the office of the director and it is not effective unless:

(1) The plaintiff in a suit, action, or proceeding instituted by the director, sends notice of the service and a copy of the process forthwith by registered mail to the defendant's or respondent's last known address or takes other steps which are reasonably calculated to give actual notice; and

(2) The plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.
Source: SL 1985, ch 305, § 41; SL 1995, ch 167, § 188; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-42 Continuances where process served under chapter.

37-25A-42. Continuances where process served under chapter. If process is served under this chapter, the court, or the director of the Division of Insurance in a proceeding before the director, shall order such continuance as necessary to afford the defendant or respondent reasonable opportunity to defend himself.

Source: SL 1985, ch 305, § 42; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-43 Fraud, deceit, and misleading statements and omissions prohibited in connection with offer or sale.

37-25A-43. Fraud, deceit, and misleading statements and omissions prohibited in connection with offer or sale. No person, in connection with the offer or sale of any business opportunity in this state, may:

(1) Employ any device, scheme, or artifice to defraud;

(2) Make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(3) Engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.
Source: SL 1985, ch 305, § 43.



§ 37-25A-44 False or misleading statements or omissions in proceedings or filings prohibited.

37-25A-44. False or misleading statements or omissions in proceedings or filings prohibited. No person may make or cause to be made, in any document filed with the director of the Division of Insurance or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect or, in connection with such statement, to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

Source: SL 1985, ch 305, § 44; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-45 Filing and registration not constituting finding of truthfulness or approval--Contrary representations prohibited.

37-25A-45. Filing and registration not constituting finding of truthfulness or approval--Contrary representations prohibited. Neither the fact that an application for registration has been filed nor the fact that a business opportunity is effectively registered constitutes a finding by the director of the Division of Insurance that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a business opportunity means that the director has passed upon the merits or qualifications of, or recommend or given approval to, any person or business opportunity. No person may make or cause to be made to any purchaser any representation inconsistent with the foregoing.

Source: SL 1985, ch 305, § 45; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 37-25A-46 Advertising with misleading statements or omissions prohibited.

37-25A-46. Advertising with misleading statements or omissions prohibited. No person may, in connection with the offer or sale of any business opportunity in this state, publish, circulate, or use any advertising which contains an untrue statement of a material fact or omits to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

Source: SL 1985, ch 305, § 46.



§ 37-25A-47 Violations as felonies--Separate offenses.

37-25A-47. Violations as felonies--Separate offenses. Any person who willfully violates §§ 37-25A-7 to 37-25A-9, inclusive, 37-25A-14, 37-25A-16, 37-25A-23, 37-25A-24, 37-25A-43, 37-25A-45, and 37-25A-46 or who willfully violates any order of which the person has notice, or who violates § 37-25A-44 knowing that the statement made was false or misleading in any material respect is guilty of a Class 5 felony. Each of the acts specified constitutes a separate offense and a prosecution or conviction for any one of such offenses may not bar prosecution or conviction for any other offense.

Source: SL 1985, ch 305, § 47.



§ 37-25A-48 Civil liability for registration violations.

37-25A-48. Civil liability for registration violations. Any person who violates §§ 37-25A-7 to 37-25A-9, inclusive, 37-25A-14, 37-25A-16, 37-25A-23, and 37-25A-24 is liable to the purchaser who may sue either at law or in equity for rescission, for recovery of all money or other valuable consideration paid for the business opportunity and for actual damages, together with interest at the legal rate from the date of sale, reasonable attorney's fees and court costs.

Source: SL 1985, ch 305, § 48.



§ 37-25A-49 Civil liability for representation violations.

37-25A-49. Civil liability for representation violations. Any person who violates §§ 37-25A-43, 37-25A-45, and 37-25A-46 is liable to the purchaser who may sue either at law or in equity for rescission, for recovery of all money or other valuable consideration paid for the business opportunity and for actual damages, together with interest at the legal rate from the date of sale, reasonable attorney's fees and court costs.

Source: SL 1985, ch 305, § 49.



§ 37-25A-50 Action on bond.

37-25A-50. Action on bond. Any person who violates §§ 37-25A-14, 37-25A-43, 37-25A-45, and 37-25A-46, or who breaches any business opportunity contract or agreement or any obligation arising under the contract or agreement, is liable to the purchaser who may sue the surety of the bond, either at law or in equity to recover all money or other valuable consideration paid for the business opportunity and actual damages, together with interest at the legal rate from the date of sale, reasonable attorney's fees and court costs. The liability of the surety may not exceed the amount of the bond.

Source: SL 1985, ch 305, § 50.



§ 37-25A-51 Liability of person aiding or controlling violator.

37-25A-51. Liability of person aiding or controlling violator. Any person who controls or materially aids a person liable under § 37-25A-46 or 37-25A-47 shall be liable jointly and severally with and to the same extent as the person committing the violation.

Source: SL 1985, ch 305, § 51.



§ 37-25A-52 Limitation of actions to enforce civil liability.

37-25A-52. Limitation of actions to enforce civil liability. No action may be maintained under §§ 37-25A-47 to 37-25A-49, inclusive, unless commenced before the expiration of three years after the act of transaction constituting the violation.

Source: SL 1985, ch 305, § 52.



§ 37-25A-53 Rights and remedies under chapter additional.

37-25A-53. Rights and remedies under chapter additional. The rights and remedies under this chapter are in addition to any other rights or remedies that may exist at law or in equity.

Source: SL 1985, ch 305, § 53.



§ 37-25A-54 Waiver of rights void.

37-25A-54. Waiver of rights void. Any condition, stipulation or provision binding any purchaser of a business opportunity to waive compliance with or relieving a person from any duty or liability imposed by or any right provided by this chapter or any rule or order issued pursuant to this chapter is void.

Source: SL 1985, ch 305, § 54.



§ 37-25A-55 Civil penalty.

37-25A-55. Civil penalty. The director may impose a civil penalty against a person named in an order issued under § 37-25A-30 for violation of §§ 37-25A-7, and 37-25A-43 to 37-25A-46, inclusive. The amount of the civil penalty may not exceed five thousand dollars for each act or omission that constitutes the basis for issuing the order. Any civil penalty collected pursuant to this section shall be deposited into the state general fund. The civil penalty may only be imposed:

(1) Following an opportunity for a hearing under § 37-25A-30 if notice delivered to all named persons includes notice of the director's authority to impose a civil penalty under this section; or

(2) As part of an order issued pursuant to subdivision 37-25A-30(1) if the order is stipulated to by each person subject to the civil penalty.
Source: SL 2008, ch 203, § 59.






Chapter 26 - Buying Clubs

§ 37-26-1 Definition of terms.

37-26-1. Definition of terms. Terms used throughout this chapter unless the context plainly requires otherwise shall mean:

(1) "Buying club," any corporation, partnership, unincorporated association, or other business enterprise organized with the primary purpose of providing benefits to members from the cooperative purchase of services or merchandise;

(2) "Club," any buying club;

(3) "Contract," any written agreement by which one becomes a member of a club;

(4) "Member," any status by which any natural person is entitled to any of the benefits of a club;

(5) "Prepayment," any payment greater than twenty-five dollars for service, merchandise or membership made before the service is rendered. Money received by a club from a financial institution upon assignment of a contract shall be considered prepayment when and to the extent the member is required to make prepayments to the financial institution pursuant to the contract.
Source: SL 1975, ch 246, § 1.



§ 37-26-2 Fraudulent offer or sale of membership as felony.

37-26-2. Fraudulent offer or sale of membership as felony. Any person who employs, directly or indirectly, any device, scheme, or artifice to defraud in connection with the offer or sale of any membership or engages, directly or indirectly, in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person in connection with the offer, purchase, or sale of any membership is guilty of a Class 5 felony.

Source: SL 1975, ch 246, § 14; SL 1977, ch 190, § 297.



§ 37-26-3 Bond required of buying club--Amount.

37-26-3. Bond required of buying club--Amount. Every buying club shall maintain a cash bond or a bond issued by a surety company licensed to do business in this state in the penal sum of one hundred thousand dollars.

Source: SL 1975, ch 246, § 6.



§ 37-26-4 Loss covered by bond--Filing and approval of bond--Action on bond.

37-26-4. Loss covered by bond--Filing and approval of bond--Action on bond. The bond required by § 37-26-3 shall be in favor of the state for the benefit of any member who suffers loss of any prepayment made pursuant to a contract entered into after March 27, 1975, due to insolvency of the club or the cessation of business by the club. The bond shall be filed with, and approved by, the attorney general. Any person claiming against the bond may maintain an action at law against the club and the surety.

Source: SL 1975, ch 246, § 8; SL 1987, ch 29, § 52.



§ 37-26-5 Liability of surety limited to amount of bond.

37-26-5. Liability of surety limited to amount of bond. The aggregate liability of the surety to all persons for all breaches of the conditions of the bonds provided herein shall in no event exceed the amount of the bond.

Source: SL 1975, ch 246, § 9.



§ 37-26-6 Exemption from bond requirements of clubs not receiving prepayment--Declaration filed.

37-26-6. Exemption from bond requirements of clubs not receiving prepayment--Declaration filed. Sections 37-26-3 to 37-26-5, inclusive, do not apply to any club which files a declaration, executed under penalty of perjury by the owner or manager of such club, with the attorney general stating that the club does not require, or in the ordinary course of business, receive prepayment.

Source: SL 1975, ch 246, § 10; SL 1987, ch 29, § 53.



§ 37-26-7 Violation of chapter as felony.

37-26-7. Violation of chapter as felony. Any person who intentionally violates any provisions of this chapter which is not otherwise classified is guilty of a Class 5 felony.

Source: SL 1975, ch 246, § 13; SL 1977, ch 190, § 298.



§ 37-26-8 Punishment under other criminal laws not prevented by chapter.

37-26-8. Punishment under other criminal laws not prevented by chapter. Nothing in this chapter shall limit the power of this state to punish any person for any conduct which constitutes a crime under any other statute.

Source: SL 1975, ch 246, § 15.



§ 37-26-9 Consumer protection avoidance period provisions applied.

37-26-9. Consumer protection avoidance period provisions applied. Notwithstanding any other provision of law, the avoidance period provisions as provided for in chapter 37-24 are applicable to contracts for membership under this chapter.

Source: SL 1975, ch 246, § 2.



§ 37-26-10 Civil action for damages from violation of chapter--Equitable relief.

37-26-10. Civil action for damages from violation of chapter--Equitable relief. In addition to the remedies otherwise provided by law, any person damaged by a violation of any of the provisions of this chapter may bring a civil action and recover damages, together with costs and disbursements, including reasonable attorney's fees, and receive other equitable relief as determined by the court.

Source: SL 1975, ch 246, § 12.



§ 37-26-11 Attorney general's action for injunctive relief--Recovery of penalty for state--Maximum amount--Receivership--Disposition of civil penalties.

37-26-11. Attorney general's action for injunctive relief--Recovery of penalty for state--Maximum amount--Receivership--Disposition of civil penalties. The attorney general shall investigate violations of this chapter. If, from information in his possession there are reasonable grounds to believe that any person has violated or is about to violate any provisions of this chapter, or that any club is insolvent, the attorney general shall on behalf of the state, sue for and seek injunctive relief against any such violations or threatened violations. The attorney general shall also sue for and recover for the state, from any person who is found to have violated any provision of this chapter, a civil penalty, in an amount to be determined by the court, not in excess of twenty-five thousand dollars. If a club has failed to maintain the bond required by this chapter, or is insolvent or in imminent danger of insolvency, the attorney general shall sue for and have an order appointing a receiver for the property, assets, business and affairs of the club. All civil penalties recovered under this section shall be deposited in the general fund of the state treasury.

Source: SL 1975, ch 246, § 11; SL 1987, ch 29, § 54.






Chapter 27 - Charitable And Professional Solicitation Of Contributions [Repealed]

CHAPTER 37-27

CHARITABLE AND PROFESSIONAL SOLICITATION OF CONTRIBUTIONS

[REPEALED]

[Repealed by SL 1984, ch 260, §§ 1 to 4]



Chapter 28 - Foreign Trade Zones

§ 37-28-1 Definitions.

37-28-1. Definitions. Terms used in this chapter, unless the context otherwise plainly requires, mean:

(1) "Act of Congress," the Act of Congress approved June 18, 1934, entitled an act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes, as amended, and commonly known as the Foreign Trade Zones Act of 1934;

(2) "Private corporation," a corporation organized under §§ 47-1A-101 to 47-1A-863.3, inclusive, §§ 47-1A-1001 to 47-1A-1021, inclusive, and §§ 47-1A-1201 to 47-1A-1202.6, inclusive, one of the purposes of which is to establish, operate and maintain a foreign trade zone by itself or in conjunction with a public corporation;

(3) "Public corporation," this state; a political subdivision of this state; any municipality therein; any public agency of the state, of any public subdivision in the state or of any municipality in the state; or any other corporate instrumentality of this state.
Source: SL 1984, ch 261, § 1; SL 2005, ch 202, § 2.



§ 37-28-2 Application to establish foreign trade zone.

37-28-2. Application to establish foreign trade zone. Any public or private corporation may apply to the proper authorities of the United States for a grant of privilege authorizing the establishment, operation and maintenance of foreign trade zones and foreign trade subzones, and the establishment, operation and maintenance of such zones, all in accordance with the act of Congress and other applicable laws and rules.

Source: SL 1984, ch 261, § 2.






Chapter 29 - Uniform Trade Secrets Act

§ 37-29-1 Definitions.

37-29-1. Definitions. Terms used in this chapter mean:

(1) "Improper," includes theft, bribery, misrepresentation, breach, or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means;

(2) "Misappropriation,"

(i) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(ii) Disclosure or use of a trade secret of another without express or implied consent by a person who:

(A) Used improper means to acquire knowledge of the trade secret; or

(B) At the time of disclosure or use, knew or had reason to know that such knowledge of the trade secret was: (I) Derived from or through a person who had utilized improper means to acquire it; (II) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or (III) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(C) Before a material change of position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake;

(3) "Person," a natural person, corporation, business trust, estate, trust, limited liability company, partnership, association, joint venture, government, governmental subdivision, or agency, or any other legal or commercial entity;

(4) "Trade secret," information, including a formula, pattern, compilation, program, device, method, technique, or process, that:

(i) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(ii) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.
Source: SL 1988, ch 354, § 1; SL 1994, ch 351, § 89.



§ 37-29-2 Injunctive relief.

37-29-2. Injunctive relief. (a) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(b) In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

Source: SL 1988, ch 354, § 2.



§ 37-29-3 Damages.

37-29-3. Damages. (a) Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

(b) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (a).

Source: SL 1988, ch 354, § 3.



§ 37-29-4 Attorney's fees.

37-29-4. Attorney's fees. If (i) a claim of misappropriation is made in bad faith, (ii) a motion to terminate an injunction is made or resisted in bad faith, or (iii) willful and malicious misappropriation exists, the court may award reasonable attorney's fees to the prevailing party.

Source: SL 1988, ch 354, § 4.



§ 37-29-5 Preservation of secrecy.

37-29-5. Preservation of secrecy. In an action under this chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

Source: SL 1988, ch 354, § 5.



§ 37-29-6 Statute of limitations.

37-29-6. Statute of limitations. An action for misappropriation must be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

Source: SL 1988, ch 354, § 6.



§ 37-29-7 Effect on other law.

37-29-7. Effect on other law. (a) Except as provided in subsection (b), this chapter displaces conflicting tort, restitutionary, and other law of this state providing civil remedies for misappropriation of a trade secret.

(b) This chapter does not affect:

(1) Contractual remedies, whether or not based upon misappropriation of a trade secret;

(2) Other civil remedies that are not based upon misappropriation of a trade secret; or

(3) Criminal remedies, whether or not based upon misappropriation of a trade secret.
Source: SL 1988, ch 354, § 7.



§ 37-29-8 Uniformity of application and construction.

37-29-8. Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

Source: SL 1988, ch 354, § 8.



§ 37-29-9 Short title.

37-29-9. Short title. This chapter may be cited as the Uniform Trade Secrets Act.

Source: SL 1988, ch 354, § 9.



§ 37-29-11 Time of taking effect.

37-29-11. Time of taking effect. This chapter takes effect on July 1, 1988, and does not apply to misappropriation occurring prior to the effective date. With respect to a continuing misappropriation that began prior to the effective date, this chapter also does not apply to the continuing misappropriation that occurs after the effective date.

Source: SL 1988, ch 354, § 10.






Chapter 30 - Telephone Solicitation

§ 37-30-1 Definition of terms.

37-30-1. Definition of terms. Terms used in this chapter mean:

(1) "Charitable organization," any person who is or holds himself out to be established for any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic or eleemosynary purpose, or for the benefit of law enforcement officers, firefighters or other persons who protect the public safety;

(2) "Charitable purpose," any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic or eleemosynary objective;

(3) "Charitable sales promotion," any advertising or sales campaign, conducted by a commercial coventurer, which represents that the purchase or use of goods or services offered by the commercial coventurer are to benefit a charitable organization or purpose;

(4) "Contribution," the grant, promise or pledge of money, credit, property, financial assistance or other thing of any kind or value in response to a solicitation. "Contribution" does not include bona fide fees, dues or assessments paid by members, if membership is not conferred solely as consideration for making a contribution in response to a solicitation;

(5) "Gross revenue," income of any kind from all sources, including all amounts received and all amounts pledged as the result of any solicitation by a paid solicitor;

(6) "Membership," that which entitles a person to the privileges, professional standing, honors or other direct benefit of the organization and the right to vote, elect officers and hold office in the organization;

(7) "Paid solicitor," any person or for-profit organization, who for compensation, contracts for a charitable organization any service in connection with which contributions are solicited by such person or by any person directly or indirectly employed, procured or engaged to solicit for such compensation. A bona fide nontemporary salaried officer, employee or temporary employee of a charitable organization is not a paid solicitor;

(8) "Solicit" and "solicitation," any request directly or indirectly for money, credit, property, financial assistance or other thing of any kind or value on the plea or representation that such money, credit, property, financial assistance or other thing of any kind or value is to be used for a charitable purpose or benefit a charitable organization.
Source: SL 1990, ch 314, § 1.



§ 37-30-2 Sale of items associated with charity as solicitation--Includes offer or attempt to sell.

37-30-2. Sale of items associated with charity as solicitation--Includes offer or attempt to sell. For the purposes of this chapter, "solicitation" includes, the sale of, offer or attempt to sell, by telephone, any advertisement, advertising space, book, card, tag, coupon, device, magazine, membership, merchandise, subscription, flower, ticket, candy, light bulbs, cookies or other tangible item in connection with an appeal made for any charitable organization or purpose, or if the name of any charitable organization is used or referred to in any such appeal as an inducement or reason for making any such sale, or if in connection with any such sale, any statement is made that the whole or any part of the proceeds from any such sale is to be used for any charitable purpose or benefit any charitable organization.

Source: SL 1990, ch 314, § 2.



§ 37-30-3 Solicitor to register with attorney general--Registration periods--Information to be provided by solicitor--Failure to register as misdemeanor.

37-30-3. Solicitor to register with attorney general--Registration periods--Information to be provided by solicitor--Failure to register as misdemeanor. Every paid solicitor shall register each time with the attorney general no less than thirty days prior to conducting any solicitation. The initial registration for a paid solicitor shall be valid for one year and may be renewed for an additional one-year period if the solicitation campaign lasts more than one year. Application for registration shall be made on forms prescribed by the attorney general.

The paid solicitor shall provide the following information on or with the registration form:

(1) Legally established name;

(2) Name or names under which it solicits contributions;

(3) Form of organization;

(4) Date and place of organization;

(5) Street address of principal office in this state, or, if none, the name and street address of the person having custody of books and records within this state;

(6) Names and addresses of officers, directors, trustees and chief executive officer;

(7) Federal and state tax status;

(8) Denial at any time by any governmental agency or court of the right to solicit contributions;

(9) Copy of the completed solicitation notice as provided by § 37-30-6;

(10) Copy of the contract between the charitable organization and the paid solicitor as provided by § 37-30-7;

(11) Copies of executed documents required by §§ 37-30-8 and 37-30-9; and

(12) Such other information as the attorney general may require, by rules promulgated pursuant to chapter 1-26, to promote fairness of the solicitation and to assure full and fair disclosure of all material information to the attorney general.

The paid solicitor or authorized officer shall sign the registration form and shall certify that the statements therein are true and correct to the best of their knowledge. Any paid solicitor who fails to register as provided by this section is guilty of a Class 1 misdemeanor.

Source: SL 1990, ch 314, § 3.



§ 37-30-4 Attorney general's approval of application required prior to solicitation--Period for review--Basis for denial of registration.

37-30-4. Attorney general's approval of application required prior to solicitation--Period for review--Basis for denial of registration. No paid solicitor may commence a solicitation until the application is reviewed and approved by the attorney general. The attorney general shall review the application within forty-five days of receiving the application. The attorney general, pursuant to chapter 1-26, may deny registration of a paid solicitor if the application fails to comply with this chapter and rules promulgated pursuant to chapter 1-26.

Source: SL 1990, ch 314, § 4.



§ 37-30-5 Applicant must file bond--Requirements as to bond--Failure to provide bond as misdemeanor.

37-30-5. Applicant must file bond--Requirements as to bond--Failure to provide bond as misdemeanor. An applicant for registration or for a renewal of registration as a paid solicitor shall, at the time of making such application, file with and have approved by the attorney general a bond from a surety company qualified to do business in the state. The bond shall be for the sum of twenty thousand dollars if the applicant would be collecting contributions solicited or otherwise having physical access to such contributions. The bond shall be for the sum of ten thousand dollars if the applicant would only be soliciting contributions and not be collecting or otherwise having physical access to such contributions. Registration of any additional solicitation campaigns during the paid solicitor's registration period does not require any additional bond. The paid solicitor shall maintain the bond in effect as long as the registration is in effect. The bond shall run to the state and to any person who may have a cause of action against the principal obligor of the bond for any liabilities resulting from the obligor's conduct of any activities subject to the provisions of this chapter, or arising out of a violation of this chapter or any rules adopted pursuant to this chapter. Any paid solicitor who fails to provide a bond as provided by this section is guilty of a Class 2 misdemeanor.

Source: SL 1990, ch 314, § 5.



§ 37-30-6 Solicitation notice--Form and contents--Failure to comply as misdemeanor.

37-30-6. Solicitation notice--Form and contents--Failure to comply as misdemeanor. A solicitation notice shall be on forms prescribed by the attorney general, in writing and under oath, and shall include a description of the solicitation event or campaign, the location and telephone number from which the solicitation is to be conducted, the names and residence street addresses of all employees, agents or other persons however styled who are to solicit during such campaign and the account number and location of all bank accounts where receipts from such campaign are to be deposited. Copies of campaign solicitation literature, including the text of any solicitation to be made orally, shall be attached to the solicitation notice. The charitable organization on whose behalf the paid solicitor is acting shall certify that the solicitation notice and accompanying material are true and complete. Any violation of this section is a Class 1 misdemeanor.

Source: SL 1990, ch 314, § 6.



§ 37-30-7 Contract between solicitor and charitable organization--Requirements--Failure to comply as misdemeanor.

37-30-7. Contract between solicitor and charitable organization--Requirements--Failure to comply as misdemeanor. A contract between a paid solicitor and a charitable organization shall be in writing, shall clearly state the respective obligations of the paid solicitor and the charitable organization and shall state the minimum amount which the charitable organization shall receive as a result of the solicitation campaign, which minimum amount shall be stated as a percentage of the gross revenue. Such minimum amount may not include any amount which the charitable organization is to pay as expenses of the solicitation campaign. Any violation of this section is a Class 1 misdemeanor.

Source: SL 1990, ch 314, § 7.



§ 37-30-8 Solicitor required to have written consent before permitted to use name of charitable organization--Failure to comply as misdemeanor.

37-30-8. Solicitor required to have written consent before permitted to use name of charitable organization--Failure to comply as misdemeanor. A paid solicitor may not represent that any part of the contributions received will be given or donated to any charitable organization unless such organization has consented in writing to the use of its name, prior to the solicitation. Such written consent shall be signed by two authorized officers, directors or trustees of the charitable organization. Any violation of this section is a Class 1 misdemeanor.

Source: SL 1990, ch 314, § 8.



§ 37-30-9 Solicitor required to have written commitment where charitable organization agrees to accept donated tickets to an event--Failure to comply as misdemeanor.

37-30-9. Solicitor required to have written commitment where charitable organization agrees to accept donated tickets to an event--Failure to comply as misdemeanor. No paid solicitor may represent that tickets to an event are to be donated for use by another, unless the paid solicitor has first obtained a commitment, in writing, from a charitable organization stating that it will accept donated tickets and specifying the number of tickets which it is willing to accept and provided no more contributions for donated tickets shall be solicited than the number of ticket commitments received from the charitable organization. Any violation of this section is a Class 1 misdemeanor.

Source: SL 1990, ch 314, § 9.



§ 37-30-10 Employee of paid solicitor--Requirements.

37-30-10. Employee of paid solicitor--Requirements. A paid solicitor shall require that any person he directly or indirectly employs, procures, or engages to solicit comply with the provisions of §§ 37-30-8 and 37-30-9.

Source: SL 1990, ch 314, § 10.



§ 37-30-11 Solicitor required to file financial report--Time period--Form and contents--Failure to file reports as misdemeanor.

37-30-11. Solicitor required to file financial report--Time period--Form and contents--Failure to file reports as misdemeanor. A paid solicitor shall file a financial report for the campaign with the attorney general no more than ninety days after a solicitation campaign has been completed, and on the anniversary of the commencement of any solicitation campaign which lasts more than one year. The financial report shall include gross revenue and an itemization of all expenditures incurred. The report shall be completed on a form prescribed by the attorney general. An authorized official of the paid solicitor and two authorized officials of the charitable organization shall sign such report and they shall certify, under oath, that such report is true and complete to the best of their knowledge. Any paid solicitor who fails to report as provided by this section is guilty of a Class 1 misdemeanor.

Source: SL 1990, ch 314, § 11.



§ 37-30-12 Solicitor required to maintain records--Time periods--Contents of records--Failure to keep records as misdemeanor.

37-30-12. Solicitor required to maintain records--Time periods--Contents of records--Failure to keep records as misdemeanor. A paid solicitor shall maintain during each solicitation campaign and for not less than three years after the completion of each such campaign the following records, which shall be available to the attorney general for inspection upon request:

(1) The name and address of each contributor and the date and amount of the contribution, provided the attorney general shall not disclose this information except to the extent necessary for investigative or law enforcement purposes;

(2) The name and residence of each employee, agent or other person involved in the solicitation; and

(3) Records of all income received and expenses incurred in the course of the solicitation campaign.

Any paid solicitor who fails to keep records as provided by this section is guilty of a Class 2 misdemeanor.

Source: SL 1990, ch 314, § 12.



§ 37-30-13 Where solicitor sells tickets to an event--Record keeping requirements--Contents of records--Failure to comply as misdemeanor.

37-30-13. Where solicitor sells tickets to an event--Record keeping requirements--Contents of records--Failure to comply as misdemeanor. If a paid solicitor sells tickets to an event and represents that tickets will be donated for use by another, the paid solicitor shall maintain, for not less than three years after the completion of such event, the following records, which shall be available to the attorney general for inspection upon request:

(1) The name and address of contributors donating tickets and the number of tickets donated by each contributor; and

(2) The name and address of all organizations receiving donated tickets for use by others, including the number of tickets received by each organization.

Any paid solicitor who fails to keep records as provided by this section is guilty of a Class 2 misdemeanor.

Source: SL 1990, ch 314, § 13.



§ 37-30-14 All funds to be deposited in bank account--Charitable organization to have sole or joint control--Failure to comply as misdemeanor.

37-30-14. All funds to be deposited in bank account--Charitable organization to have sole or joint control--Failure to comply as misdemeanor. All funds collected by the paid solicitor shall be deposited in a bank account. The bank account shall be in the name of the charitable organization with whom the paid solicitor has contracted and the charitable organization shall have sole or joint control of the account. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1990, ch 314, § 14.



§ 37-30-15 Solicitor required to make written report as to material changes in filed information--Time requirements--Failure to comply as misdemeanor.

37-30-15. Solicitor required to make written report as to material changes in filed information--Time requirements--Failure to comply as misdemeanor. Any material change in any information filed with the attorney general pursuant to this chapter shall be reported in writing by the paid solicitor to the attorney general not more than thirty days after such change occurs. However, any material change to the campaign solicitation literature filed with the attorney general pursuant to § 37-30-6 shall be reported in writing by the paid solicitor to the attorney general not more than seven days after such change occurs. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1990, ch 314, § 15.



§ 37-30-16 Prior conviction of felony or certain misdemeanors precludes operation as solicitor.

37-30-16. Prior conviction of felony or certain misdemeanors precludes operation as solicitor. No person may act as a paid solicitor if such person, any officer or director thereof, any person with a controlling interest therein, or any person the paid solicitor employs, engages or procures to solicit for compensation, has been convicted by a court of any state or the United States of any felony, or of any misdemeanor involving dishonesty or arising from the conduct of a solicitation for a charitable organization or purpose. Any denial, suspension or revocation of the registration of a paid solicitor based on a violation of this section shall be made in accordance with the provisions of chapter 1-26.

Source: SL 1990, ch 314, § 16.



§ 37-30-17 Misdemeanors involving knowing misrepresentations and false, misleading or unauthorized solicitation practices--Use of unregistered paid solicitor as misdemeanor.

37-30-17. Misdemeanors involving knowing misrepresentations and false, misleading or unauthorized solicitation practices--Use of unregistered paid solicitor as misdemeanor. It is a Class 1 misdemeanor for:

(1) Any person to knowingly misrepresent the purpose or beneficiary of a solicitation;

(2) Any person to knowingly misrepresent the purpose or nature of a charitable organization;

(3) Any person to use or exploit the fact of registration so as to lead the public to believe that such registration constitutes an endorsement or approval by the state;

(4) Any person to knowingly misrepresent that any other person sponsors or endorses a solicitation;

(5) Any person to use the name of a charitable organization, or to display any emblem, device or printed matter belonging to or associated with a charitable organization without the express written permission of the charitable organization;

(6) Any charitable organization to use the name which is the same as or confusingly similar to the name of another charitable organization unless the latter organization shall consent in writing to its use;

(7) Any person to knowingly make any false or misleading statement on any document required by this chapter; or

(8) Any charitable organization to use the services of an unregistered paid solicitor.
Source: SL 1990, ch 314, § 17.



§ 37-30-18 Attorney general may investigate complaint--Investigatory powers.

37-30-18. Attorney general may investigate complaint--Investigatory powers. The attorney general may, upon receiving a complaint, conduct an investigation to determine whether any person has violated a provision of this chapter. For the purpose of any investigation or proceeding under this section the attorney general may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the attorney general deems relevant or material to the inquiry.

Source: SL 1990, ch 314, § 18.



§ 37-30-19 Power of attorney general to compel testimony--Use of such testimony in criminal proceedings prohibited--Exceptions.

37-30-19. Power of attorney general to compel testimony--Use of such testimony in criminal proceedings prohibited--Exceptions. No individual is excused from attending and testifying or from producing any documents or records, or an obedience to the subpoena of the attorney general, or in any proceeding instituted by the attorney general, on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him. However, no testimony or other information compelled or any information directly or indirectly derived from the compelled testimony or information may be used against the individual in any criminal proceeding except for a prosecution for perjury, giving a false statement, or contempt.

Source: SL 1990, ch 314, § 19.



§ 37-30-20 Power of attorney general to deny, suspend or revoke registration of paid solicitor.

37-30-20. Power of attorney general to deny, suspend or revoke registration of paid solicitor. The attorney general may, pursuant to chapter 1-26, deny, suspend, or revoke the registration of any paid solicitor which has violated any of the provisions of this chapter. The attorney general may accept a written assurance of compliance when the attorney general determines that a violation of this chapter is not material and the public interest would not be served by a denial, suspension, or revocation of such registration.

Source: SL 1990, ch 314, § 20.



§ 37-30-21 Power of attorney general to bring action for injunction--Restraint of violations.

37-30-21. Power of attorney general to bring action for injunction--Restraint of violations. If it appears to the attorney general that a person has engaged or is about to engage in any act or practice constituting a violation of any provisions of this chapter, or any rule promulgated under the provisions of this chapter, the attorney general may bring an action in the circuit court to enjoin the acts or practices to enforce compliance with this chapter, or any rule promulgated under the provisions of this chapter. In addition, the attorney general may use the process provided by chapter 21-34 to restrain violations of this chapter.

Source: SL 1990, ch 314, § 21.



§ 37-30-22 Documents required to be filed--Status as public records--Exceptions.

37-30-22. Documents required to be filed--Status as public records--Exceptions. Registration forms, annual reports, and other documents required to be filed by this chapter shall become public records when filed in the Office of the Attorney General. However, investigative data obtained by the attorney general in anticipation of or in connection with litigation or an administrative proceeding are not public records.

Source: SL 1990, ch 314, § 22.



§ 37-30-23 "Automatic telephone dialing system" defined.

37-30-23. "Automatic telephone dialing system" defined. For the purposes of §§ 37-30-23 to 37-30-29, inclusive, an automatic telephone dialing system is any automatic terminal equipment which stores or produces numbers to be called randomly or sequentially and which delivers a prerecorded message to the number called without assistance of a live operator.

Source: SL 1991, ch 322, § 1.



§ 37-30-24 "Telephone solicitation" defined.

37-30-24. "Telephone solicitation" defined. For the purposes of §§ 37-30-23 to 37-30-29, inclusive, a telephone solicitation is the unsolicited initiation of a telephone call to a residential telephone customer for the purpose of encouraging a person to purchase property, goods, or services or soliciting donations of money, property, goods, or services. Telephone solicitation does not include:

(1) Calls made in response to a request or inquiry by the called party. This includes calls regarding an item that has been purchased by the called party from the company or organization during a period not longer than twelve months prior to the telephone contact;

(2) Calls made for a not-for-profit organization to its own list of bona fide or active members of the organization;

(3) Calls limited to polling or soliciting the expression of ideas, opinions or votes;

(4) Business-to-business contacts or contacts with residential customers with whom a business or credit relationship exists; or

(5) Calls utilized for relaying messages for private purposes, including voice messaging services or message delivery services.
Source: SL 1991, ch 322, § 2.



§ 37-30-25 Registration as to intended use of automatic telephone dialing system--Failure to comply as misdemeanor.

37-30-25. Registration as to intended use of automatic telephone dialing system--Failure to comply as misdemeanor. Any person intending to use an automatic telephone dialing system for a telephone solicitation in this state shall, at least ten business days prior to using the system, register with the public utilities commission, on forms prescribed by him, the following information:

(1) Name of the registrant;

(2) Telephone number of the registrant;

(3) Address of the registrant;

(4) Name under which the registrant is doing or intends to do business;

(5) Complete street addresses of all locations from which the registrant will be conducting business; and

(6) Nature of the solicitation.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 322, § 3.



§ 37-30-26 Required contents of message--Failure to comply as misdemeanor.

37-30-26. Required contents of message--Failure to comply as misdemeanor. Any telephone solicitation message shall disclose immediately after telephone contact the name of the person, company or organization making the call and the purpose of the call and the goods or services being offered, if any. A violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 322, § 4.



§ 37-30-27 Forbidden uses of automatic telephone dialing system--Failure to comply as misdemeanor.

37-30-27. Forbidden uses of automatic telephone dialing system--Failure to comply as misdemeanor. No person may use an automated telephone dialing system to make a telephone solicitation to:

(1) Any emergency telephone in this state including the emergency telephone numbers of any hospital, physician, health care facility, ambulance service or fire or law enforcement officer or facility;

(2) Any paging or cellular phone within the state; or

(3) Any unlisted, unpublished, toll-free long distance or direct inward dial telephone number within the state.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 322, § 6.



§ 37-30-28 Permissible hours as to use of automated telephone dialing system--Disconnection requirements--Failure to comply as misdemeanor.

37-30-28. Permissible hours as to use of automated telephone dialing system--Disconnection requirements--Failure to comply as misdemeanor. No person may use an automated telephone dialing system to make a telephone solicitation to any telephone number in the state except weekdays between 9 a.m. and 9 p.m., according to the time in this state. In addition, the person using the device to place the call shall ensure that the device disconnects no more than twenty seconds following the disconnection of the telephone number called. A violation of this section is a Class 2 misdemeanor.

Source: SL 1991, ch 322, § 7.



§ 37-30-29 Registrant responsible for automatic dialer requirements.

37-30-29. Registrant responsible for automatic dialer requirements. The registrant is responsible for the automatic dialer requirements contained in §§ 37-30-27 and 37-30-28.

Source: SL 1991, ch 322, § 5.






Chapter 30A - Telemarketing

§ 37-30A-1 Definition of terms.

37-30A-1. Definition of terms. Terms used in this chapter mean:

(1) "Consumer," an actual or prospective purchaser, lessee, or recipient of consumer goods or services bought primarily for use for personal, family, or household purposes;

(2) "Consumer goods or services," any tangible personal property or services, including merchandise as defined by subdivision 37-24-1(7), normally used for personal, family, or household purposes, and not for resale or for use or consumption in a trade or business;

(3) "Consumer telephone call," a call made by a telephone solicitor or telemarketer for the purpose of soliciting a sale of any consumer goods or services to the person called, or for the purpose of soliciting an extension of credit for consumer goods or services to the person called, or for the purpose of obtaining information that may be used for the direct solicitation of a sale of consumer goods or services to the person called or an extension of credit for such purposes;

(4) "Telemarketer," any person or organization who individually or through salespersons, initiates the sale, lease, or rental of consumer goods or services, or offers gifts or prizes with the intent to sell, lease, or rent consumer goods or services by telephonic means or by postcard or other written notice sent through the mail in which the goods and services and all the material terms of the transaction, including price and any fees or handling, shipping, or delivery charges, are not fully described and which request that the consumer contact the seller to initiate the transaction. This term does not include any not-for-profit or charitable organization exempt from federal income taxation pursuant to section 501(c)(3) of the Internal Revenue Code of 1986 as of January 1, 1997;

(5) "Unsolicited consumer telephone call," a consumer telephone call other than a call made:

(a) In response to an express request of the person called;

(b) Primarily in connection with an existing debt or contract, payment or performance of which has not been completed at the time of such call;

(c) To any person with whom the telemarketer has an existing business relationship;

(d) By a newspaper publisher or such publisher's agent or employee in connection with such publisher's business; or

(e) To any person for the purpose of establishing a date and time for an appointment with a person licensed under Title 58 which will take place at a mutually agreeable physical location.
Source: SL 1997, ch 222, § 1; SL 2003, ch 212, § 2.



§ 37-30A-2 Required disclosures.

37-30A-2. Required disclosures. Any telemarketer who makes an unsolicited consumer telephone call to a residential telephone number shall:

(1) Immediately identify themselves with their true name, the true name of the telemarketer by whom they are employed, and the true name and address of the business on whose behalf the person is soliciting and the purpose of the call;

(2) Within thirty seconds after beginning the conversation, inquire whether the person being solicited is interested in listening to a sales presentation and immediately discontinue the solicitation if the person being solicited gives a negative response; and

(3) Immediately hang up the telephone any time during the solicitation that the consumer expresses a disinterest in the good or service offered.
Source: SL 1997, ch 222, § 2.



§ 37-30A-3 Unreasonable solicitor practices.

37-30A-3. Unreasonable solicitor practices. A telemarketer may not:

(1) Engage in unfair or deceptive telephone solicitation;

(2) Place unsolicited consumer telephone calls to any residence which will be received before 9 a.m. or after 9 p.m. at the consumer's local time or place any unsolicited consumer telephone calls on Sunday; or

(3) Engage in any conduct which harasses, intimidates, or torments any person in connection with the telephone call.
Source: SL 1997, ch 222, § 3.



§ 37-30A-4 Written confirmation of verbal agreement required.

37-30A-4. Written confirmation of verbal agreement required. Any verbal agreement made by a consumer to purchase any goods or services from a telemarketer is not valid and legally binding unless the telemarketer receives from the consumer a signed written confirmation that discloses in full the terms of the sale agreed upon.

Source: SL 1997, ch 222, § 4.



§ 37-30A-5 Contents of written confirmation.

37-30A-5. Contents of written confirmation. The written confirmation shall include the following information:

(1) The true business name of the telemarketer;

(2) The true address and telephone number at which personal or voice contact with an employee or agent of the telemarketer can be made during normal business hours and the address where cancellation notices can be sent or merchandise returned;

(3) A detailed description of the goods or services that the consumer is to actually receive;

(4) A list of all prices or fees being requested, including any handling, shipping, delivery, sales tax, or other charges;

(5) The date of the transaction;

(6) If the telemarketer requests the consumer to contact the telemarketer by telephone, the per minute charge to the consumer of placing the call and the average length of the telephone call;

(7) A duplicate copy with the complete information as presented in the original confirmation, to be retained by the consumer as proof of the terms of the agreement to purchase; and

(8) In a bold face type with a minimum size of twelve points, in a space immediately preceding the space allotted for the consumer's signature, the following statement: "YOU ARE NOT OBLIGATED TO PAY ANY MONEY UNLESS YOU SIGN THIS CONFIRMATION AND RETURN IT TO THE SELLER."
Source: SL 1997, ch 222, § 5.



§ 37-30A-6 Terms of liability for goods or services.

37-30A-6. Terms of liability for goods or services. A telemarketer may not make or submit any charge to the consumer's credit card or bank account until the telemarketer has received from the consumer an original copy of the written confirmation, signed by the consumer, that complies with § 37-30A-5. Any good or merchandise sent or service provided without the written confirmation shall be considered unordered merchandise subject to the provisions of § 37-24-2. No consumer is liable for payment for any good or service provided by the telemarketer unless the telemarketer has first received the written consent of the consumer in the form of a confirmation as required by § 37-30A-5.

Source: SL 1997, ch 222, § 6.



§ 37-30A-7 Right of cancellation for consumer.

37-30A-7. Right of cancellation for consumer. If the consumer sends payment to the telemarketer in the form of a personal check, cash, or any other form of payment other than credit card without having included a signed written confirmation, the consumer may choose at any time to cancel the sale by notifying the telemarketer in writing, if the consumer returns to the telemarketer the goods sold in substantially the same condition as when they were received by the consumer. A telemarketer that has received such notice to cancel from a consumer shall, within ten business days:

(1) Refund all payments made, including any down payment made under the agreement;

(2) Return any goods or property traded in to the seller on account of or in contemplation of the agreement, in substantially the same condition as when received by the telemarketer; and

(3) Take any action necessary or appropriate to terminate promptly any security interest created in connection with the agreement.
Source: SL 1997, ch 222, § 7.



§ 37-30A-8 Excluded transactions.

37-30A-8. Excluded transactions. The provisions of this chapter do not apply to a transaction:

(1) Made by a merchant who operates an established business that has a fixed permanent location, who displays or offers consumer goods or services for sale on a continuing basis, and less than twenty-five percent of total new sales are made by unsolicited consumer telephone calls;

(2) In which the business establishment making the solicitation is establishing a business-to-business relationship or has a clear, preexisting business relationship with the consumer, if that relationship resulted in the consumer becoming aware of the full name, business address, and telephone number of the establishment; or

(3) In which the consumer purchases goods or services pursuant to an examination of a television, radio, or print advertisement or a sample, brochure, catalog, or other mailing material of the telemarketer that contains:

(a) The name, address, and telephone number of the telemarketer;

(b) A full description of the goods or services being sold along with a list of all prices or fees being requested, including any handling, shipping, sales tax, or delivery charges; and

(c) Any limitations or restrictions that apply to the offer.
Source: SL 1997, ch 222, § 8; SL 2003, ch 212, § 1.



§ 37-30A-9 Repealed.

37-30A-9. Repealed by SL 1999, ch 227, § 10



§ 37-30A-10 Additional excluded transactions.

37-30A-10. Additional excluded transactions. The provisions of §§ 37-30A-4 to 37-30A-8, inclusive, do not apply to a transaction in which the consumer may obtain a full refund for the return of undamaged and unused goods, or a cancellation of services, if notice is sent to the seller within ten days after receipt by the consumer, and the seller processes the refund within thirty days after receipt of the returned merchandise by the consumer or the refund for any services not performed on a pro rata basis. The return and refund privilege shall be disclosed to the consumer orally by telephone or in writing with advertising or promotional material, and in writing with delivery of the product or service.

Source: SL 1997, ch 222, § 10.



§ 37-30A-11 Return of goods within refund period--Duties of telemarketer who has received notice to cancel from consumer.

37-30A-11. Return of goods within refund period--Duties of telemarketer who has received notice to cancel from consumer. The telemarketer shall guarantee the goods to be satisfactory to the consumer to the extent that the consumer may, at any time within the ten-day refund period, cancel the sale by notifying the telemarketer in writing, if the consumer returns to the telemarketer the goods sold in substantially the same condition as when the goods were received by the consumer. A telemarketer that has received the notice to cancel from a consumer shall, within thirty days of receipt of the notice:

(1) Refund all payments made, including any down payment made under the agreement;

(2) Return any goods or property traded in to the seller on account of or in contemplation of the agreement, in substantially the same condition as when received by the telemarketer; and

(3) Take any action necessary or appropriate to terminate promptly any security interest created in connection with the agreement.
Source: SL 1997, ch 222, § 11.



§ 37-30A-12 Location of sale.

37-30A-12. Location of sale. For the purposes of enforcement of this chapter, any telemarketing sale is considered to have taken place in the state where the consumer is located, regardless of the location of the telemarketer.

Source: SL 1997, ch 222, § 12.



§ 37-30A-13 Willful violation.

37-30A-13. Willful violation. A willful violation of this chapter is an unfair or deceptive trade practice and is subject to the relief provided under chapter 37-24.

Source: SL 1997, ch 222, § 13.



§ 37-30A-14 Civil action permitted for willful violation.

37-30A-14. Civil action permitted for willful violation. Any consumer who claims to have been adversely affected by any act or practice declared to be unlawful by this chapter may bring a civil action for the recovery of twice the actual damages suffered or five hundred dollars, whichever is greater, as a result of a willful act or practice. In addition, the consumer may collect the court costs and attorney fees expended by the consumer to bring an action under this section.

Source: SL 1997, ch 222, § 14.



§ 37-30A-15 Other actions not affected.

37-30A-15. Other actions not affected. Any action arising under this chapter in no way affects any cause of action arising under other laws of this state or under the common law, whether or not the other cause of action is included within the provisions of this chapter.

Source: SL 1997, ch 222, § 15.



§ 37-30A-16 Violation as misdemeanor.

37-30A-16. Violation as misdemeanor. Any person who knowingly or intentionally violates this chapter with the intent to defraud a consumer is guilty of a Class 1 misdemeanor.

Source: SL 1997, ch 222, § 16.



§ 37-30A-17 Telemarketer must prove exemption.

37-30A-17. Telemarketer must prove exemption. A telemarketer claiming an exemption from the provisions of this chapter has the burden of proving the exemption.

Source: SL 1997, ch 222, § 17.






Chapter 31 - Assistive Devices

§ 37-31-1 Definition of terms.

37-31-1. Definition of terms. Terms used in this chapter mean:

(1) "Assistive device," any device, including a demonstrator, that a consumer purchases or accepts transfer of in this state which is used for a major life activity, including manual wheelchairs, motorized wheelchairs, motorized scooters, and other aids that enhance the mobility of an individual; hearing aids, telephone communication devices (TTY), assistive listening devices, and other aids that enhance an individual's ability to hear; voice synthesized computer modules, optical scanners, talking software, Braille printers, and other devices that enhance an individual's ability to communicate; and breathing, feeding, or any other assistive devices that enable a person with a disability to perform other major life activities, communicate, see, hear, or maneuver;

(2) "Assistive device dealer," a person who is in the business of selling assistive devices;

(3) "Assistive device lessor," a person who leases an assistive device to a consumer or who holds the lessor's rights under a written lease;

(4) "Collateral costs," expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative assistive device;

(5) "Consumer," any of the following:

(a) The purchaser of an assistive device if the assistive device was purchased from an assistive device dealer or manufacturer for purposes other than resale;

(b) A person to whom an assistive device is transferred for purposes other than resale if the transfer occurs before the expiration of an express warranty applicable to the assistive device;

(c) A person who may enforce the warranty; and

(d) A person who leases an assistive device from an assistive device lessor under a written lease;

(6) "Demonstrator," an assistive device used primarily for the purpose of demonstration to the public;

(7) "Early termination costs," any expense or obligation that an assistive device lessor incurs as a result of both the termination of a written lease before the termination date set in that lease and the return of an assistive device to a manufacturer pursuant to this chapter. Early termination costs include a penalty for prepayment under a finance arrangement;

(8) "Early termination savings," any expense or obligation that an assistive device lessor avoids as a result of both the termination of a written lease before the termination date set in that lease and the return of an assistive device to a manufacturer pursuant to this chapter. Early termination savings include an interest charge that the assistive device lessor would have paid to finance the assistive device or, if the assistive device lessor does not finance the assistive device, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination;

(8A) "Major life activity," a function such as caring for oneself, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working;

(9) "Manufacturer," a person who manufactures or assembles assistive devices and agents of that person, including an importer, a distributor, factory branch, distributor branch, and any warrantors of the manufacturer's assistive device, but not an assistive device dealer;

(10) "Nonconformity," a condition or defect that substantially impairs the use, value, or safety of an assistive device and that is covered by an express warranty applicable to the assistive device or to a component of the assistive device, but not a condition or defect that is the result of abuse, neglect, or unauthorized modification or alteration of the assistive device by a consumer;

(11) "Reasonable attempt to repair," either or both of the following occurring within the term of an express warranty applicable to a new assistive device or within one year after first delivery of the assistive device to a consumer, whichever is sooner;

(a) The same nonconformity is subject to repair at least twice by the manufacturer, assistive device lessor, or any of the manufacturer's authorized assistive device dealers;

(b) The assistive device is out of service for at least thirty cumulative days because of a nonconformity;

(12) "Express warranty," an express warranty as determined under § 57A-2-313.
Source: SL 1996, ch 242, § 1.



§ 37-31-2 Manufacturer's warranty--Duration.

37-31-2. Manufacturer's warranty--Duration. A manufacturer who sells or leases an assistive device to a consumer, either directly or through an assistive device dealer, shall furnish the consumer with an express warranty for the assistive device. The duration of the express warranty may not be less than one year after first delivery of the assistive device to the consumer.

In the absence of an express warranty from the manufacturer, the manufacturer is deemed to have expressly warranted to the consumer of an assistive device that, for a period of one year from the date of first delivery to the consumer, the assistive device will be free from any condition or defect which substantially impairs the value of the assistive device to the consumer.

Source: SL 1996, ch 242, § 2.



§ 37-31-3 Repair of nonconforming devices--Reimbursement by manufacturer--Failure to repair.

37-31-3. Repair of nonconforming devices--Reimbursement by manufacturer--Failure to repair. If a new assistive device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive device lessor, or any of the manufacturer's authorized assistive device dealers and makes the assistive device available for repair before one year after delivery of the assistive device to a consumer, the nonconformity shall be repaired as required by this chapter at no charge to the consumer. If the manufacturer has authorized the dealer or the lessor to make the repair, the dealer or lessor shall be reimbursed by the manufacturer for the dealer's or lessor's cost for the repair. If, after a reasonable attempt to repair the device, the nonconformity is not repaired, the manufacturer, at the direction of a consumer described under subsection 37-31-1(5)(a), (5)(b), or (5)(c), shall do one of the following:

(1) Accept return of the assistive device; replace the assistive device with a new assistive device of comparable quality, size, and function; and refund any collateral costs;

(2) Accept return of the assistive device and refund to the consumer and to any holder of a perfected security interest in the consumer's assistive device or any third party who purchased the assistive device, as their interest may appear, the full purchase price plus any finance charge, sales tax, shipping costs, and collateral costs paid by the consumer at the point of sale, less a reasonable allowance for use. A reasonable allowance for use may not exceed the amount obtained by multiplying the full purchase price of the assistive device by a fraction, the denominator of which is one thousand ninety-five and the numerator of which is the number of days that the assistive device was used before the consumer first reported the nonconformity to the assistive device dealer;

(3) If the assistive device is leased, accept return of the assistive device, refund to the assistive device lessor and to any holder of a perfected security interest in the assistive device the current value of the written lease and refund to the consumer or third party the amount that the consumer or third party paid under the written lease, plus any collateral costs, less a reasonable allowance for use. The current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive device dealer's early termination costs and the value of the assistive device at the lease expiration date if the lease sets forth that value, less the lessor's early termination savings. A reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is one thousand ninety-five and the numerator of which is the number of days that the assistive device was used before the consumer first reported the nonconformity to the assistive device dealer, lessor, or manufacturer.
Source: SL 1996, ch 242, § 3.



§ 37-31-4 Return of nonconforming device for replacement or refund.

37-31-4. Return of nonconforming device for replacement or refund. To receive an assistive device of comparable quality, size, and function or a refund, the consumer shall offer to transfer possession of the nonconforming assistive device to the manufacturer. Not more than thirty days after such an offer the manufacturer shall provide the consumer with an assistive device of comparable quality, size, and function or a refund. When the manufacturer provides the assistive device or refund, the consumer shall return the nonconforming assistive device to the manufacturer, along with any endorsements necessary to transfer real possession to the manufacturer.

Source: SL 1996, ch 242, § 4.



§ 37-31-5 Refund for leased nonconforming assistive device--Transfer of possession of device.

37-31-5. Refund for leased nonconforming assistive device--Transfer of possession of device. To receive a refund due under a leased assistive device, a consumer shall offer to return the nonconforming assistive device to the lessor. Not more than thirty days after such an offer, the lessor of the assistive device shall provide the refund to the consumer. When the lessor provides the refund, the consumer shall return to the lessor the nonconforming assistive device.

To receive a refund due under a leased assistive device, an assistive device lessor shall offer to transfer possession of the nonconforming assistive device to its manufacturer. Not more than thirty days after such an offer, the manufacturer shall provide the refund to the assistive device lessor. When the manufacturer provides the refund, the assistive device lessor shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.

Source: SL 1996, ch 242, § 5.



§ 37-31-6 No enforcement of lease following refund to consumer.

37-31-6. No enforcement of lease following refund to consumer. No person may enforce a lease against a consumer after the consumer receives a refund due under § 37-31-5.

Source: SL 1996, ch 242, § 6.



§ 37-31-7 Other rights and remedies of consumer--Action for damages--Award.

37-31-7. Other rights and remedies of consumer--Action for damages--Award. This chapter does not limit rights or remedies available to a consumer under any other law. Any waiver by a consumer of rights under this chapter is void.

In addition to pursuing any other remedy, a consumer may bring an action to recover for any damages caused by a violation of this chapter. The court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss, together with cost, disbursements, and reasonable attorney fees and any equitable relief that the court determines is appropriate.

Source: SL 1996, ch 242, § 8.



§ 37-31-8 Restrictions on resale or lease of returned devices.

37-31-8. Restrictions on resale or lease of returned devices. No nonconforming assistive device returned by a consumer or assistive device lessor in this state, or by a consumer or assistive device lessor in another state under a similar law of that state, may be sold or leased again in this state unless full disclosure of the reasons for return is made to any prospective buyer or lessee.

Source: SL 1996, ch 242, § 9.



§ 37-31-9 Liability of dealer or lessor.

37-31-9. Liability of dealer or lessor. Nothing in this chapter may be interpreted to make the assistive device dealer or lessor responsible for the obligations of the manufacturer.

Source: SL 1996, ch 242, § 10.






Chapter 32 - Sweepstake Prizes

§ 37-32-1 Definition of terms.

37-32-1. Definition of terms. Terms used in this chapter mean:

(1) "Prize," any gift, award, or other item or service of value that is different and distinct from the goods, service, or property promoted by a sponsor and requires payment to the sponsor for the prize. Prize does not include an item offered in a promotion if all of the following elements are present:

(a) No element of chance is involved in obtaining the item offered in the promotion;

(b) The recipient has the right to review the merchandise or services for at least seven days and has a right to obtain a full refund in thirty days for the return of unused and undamaged merchandise or cancellation of unused services;

(c) The recipient may keep the item offered in the promotion without obligation; and

(d) The recipient is not required to attend any sales presentation or spend any money in order to receive the item offered in the promotion.

Prize does not include an item offered in a promotion for a book, recording, video, multimedia, or similar club in compliance with 16 CFR 425 or a continuity plan or single sale of merchandise where there is no minimum purchase required;

(2) "Prize notice," any notice given to an individual in this state that contains a representation that the individual has won or will receive a prize and conditions receipt of such prize on payment to the sponsor for the prize. A prize notice also includes a notice which requires or invites the individual to make a contact by telephone or in-person interview to learn how to receive the prize or to obtain other information related to the notice. Prize notice does not include a notice informing the individual that the individual has been awarded a prize as a result of the individual's actual prior entry in a game, drawing, sweepstakes or other contest, if the individual is awarded the prize stated in the notice;

(3) "Solicitor," any person who represents to an individual that the individual has won or will receive a prize;

(4) "Sponsor," any person on whose behalf a solicitor gives a prize notice;

(5) "Verified retail value," the price at which the solicitor or sponsor can demonstrate that a substantial number of the prizes have been sold by a person other than the solicitor in the trade area in which the prize notice is given, or no more than one and one-half times the amount the solicitor or sponsor paid for the prize.
Source: SL 1997, ch 223, § 1.



§ 37-32-2 Payment not allowed as requirement to receive written prize notice.

37-32-2. Payment not allowed as requirement to receive written prize notice. If a solicitor represents to an individual that the individual has won or will receive a prize, the solicitor may not request, and the solicitor or sponsor may not accept, a payment from the individual in any form before the individual receives a written prize notice that contains all of the information required by § 37-32-3.

Source: SL 1997, ch 223, § 2.



§ 37-32-3 Written prize notice--Contents.

37-32-3. Written prize notice--Contents. A written prize notice shall contain all of the following information:

(1) The true name, address, and telephone number of the solicitor and sponsor;

(2) The verifiable retail value of each prize the individual has been selected or may be eligible to receive;

(3) If the notice lists more than one prize that the individual has won or will receive, a statement of the odds the individual has of receiving each prize;

(4) Any requirement or invitation for the individual to view, hear, or attend a sales presentation in order to claim a prize, the approximate length of the sales presentation, and a description of the property or service that is the subject of the sales presentation;

(5) Any requirement that the individual pay shipping or handling fees or any other charges to obtain or use a prize;

(6) If receipt of the prize is subject to a restriction, a statement that a restriction applies, a description of the restriction, and a statement containing the location in the notice where the restriction is described;

(7) Any limitations on eligibility; and

(8) If the individual is invited or required to telephone the solicitor or sponsor to enter or claim a prize, a statement disclosing the average length of such a call, any toll charges beyond normal long distance charges that the individual has to pay, and any other methods available to the individual to enter or claim a prize.
Source: SL 1997, ch 223, § 3.



§ 37-32-4 Retail value and statement of odds.

37-32-4. Retail value and statement of odds. The verifiable retail value and the statement of odds required in a written prize notice shall be stated in immediate proximity to each listing of the prize in each place the prize appears on the written prize notice and shall be in the same size and boldness of type as the prize. The statement of odds shall include, for each prize, the total number of prizes to be given away and the total number of written prize notices to be delivered. The number of prizes and written prize notices shall be stated in Arabic numerals. The statement of odds shall be in the following form: "___ (number of prizes) out of ___ written prize notices." The verifiable retail value shall be in the following form: "verifiable retail value: $___."

Source: SL 1997, ch 223, § 4.



§ 37-32-5 Statement of shipping and handling fees.

37-32-5. Statement of shipping and handling fees. If an individual is required to pay shipping or handling fees or any other charges to obtain or use a prize, the following statement shall appear in immediate proximity to each listing of the prize in each place the prize appears in the written prize notice and may not be in less than 12-point boldface type: "YOU MUST PAY $___ IN ORDER TO RECEIVE OR USE THIS ITEM."

Source: SL 1997, ch 223, § 5.



§ 37-32-6 Location and size of information in notice.

37-32-6. Location and size of information in notice. The information required in a written prize notice under subdivision 37-32-3(4) shall be on the first page of the written prize notice in not less than 12-point boldface type. The information required by subdivisions 37-32-3(6), (7), and (8) may not be in less than 12-point boldface type.

Source: SL 1997, ch 223, § 6.



§ 37-32-7 Name of sponsor on notice.

37-32-7. Name of sponsor on notice. If a written prize notice is given by a solicitor on behalf of a sponsor, the name of the sponsor shall be prominently and conspicuously displayed.

Source: SL 1997, ch 223, § 7.



§ 37-32-8 Limitations on solicitor or sponsor.

37-32-8. Limitations on solicitor or sponsor. A solicitor or sponsor may not do any of the following:

(1) Place on an envelope containing a written prize notice any representation that the person to whom the envelope is addressed has won or will receive a prize;

(2) Deliver a written prize notice that contains language, or is designed in a manner, that would lead a reasonable person to believe that it originates from a government agency, public utility, insurance company, consumer reporting agency, debt collector, or law firm unless the written prize notice originates from that source; or

(3) Represent directly or by implication that the number of individuals eligible for the prize is limited or that an individual has won or will receive a particular prize unless the representation is true.
Source: SL 1997, ch 223, § 8.



§ 37-32-9 Sales presentations.

37-32-9. Sales presentations. If a prize notice requires or invites an individual to view, hear, or attend a sales presentation in order to claim a prize, the sales presentation may not begin until the solicitor does all of the following:

(1) Informs the individual of the prize, if any, that has been awarded to the individual; and

(2) If the individual has been awarded a prize, delivers to the individual the prize or the item selected by the individual pursuant to § 37-32-10 if the prize is not available.
Source: SL 1997, ch 223, § 9.



§ 37-32-10 Prize unavailable.

37-32-10. Prize unavailable. A solicitor who represents to an individual in a written prize notice that the individual has won or will receive a prize shall provide the prize to the individual unless the prize is not available. If the prize is not available, the solicitor shall provide the individual with any one of the following items selected by the individual:

(1) Any other prize listed in the written prize notice that is available and that is of equal or greater value;

(2) The verifiable retail value of the prize in the form of cash, a money order, or a certified check; or

(3) A voucher, certificate, or other evidence of obligation stating that the prize will be shipped to the individual within thirty days at no cost to the individual.

If a voucher, certificate, or other evidence of obligation delivered pursuant to subdivision (3) is not honored within thirty days, the solicitor shall deliver the verifiable retail value of the prize in the form of cash, a money order, or a certified check. The sponsor shall make the payment to the individual if the solicitor fails to do so.

Source: SL 1997, ch 223, § 10.



§ 37-32-11 Temporary or permanent injunction for violation.

37-32-11. Temporary or permanent injunction for violation. If the attorney general or a state's attorney, has reason to believe that any person has violated this chapter, the attorney general or state's attorney may bring an action in the name of the state against such person to restrain by temporary or permanent injunction the use of such act or practice.

Source: SL 1997, ch 223, § 11.



§ 37-32-12 Civil penalties for violation of injunction.

37-32-12. Civil penalties for violation of injunction. The attorney general or a state's attorney, upon petition to the court, may recover on behalf of the state, a civil penalty of at least one hundred dollars and not more than five thousand dollars per violation from any person who violates the terms of an injunction issued under § 37-32-11.

Source: SL 1997, ch 223, § 12.



§ 37-32-13 Civil penalties for intentional violation.

37-32-13. Civil penalties for intentional violation. In any action brought under § 37-32-11, if the court finds that a solicitor or sponsor intentionally used an act or practice declared to be unlawful by this chapter, the attorney general or state's attorney, upon petition to the court, may recover, on behalf of the state, a civil penalty of not more than two thousand dollars per violation. For purposes of this section, an intentional violation occurs when the party committing the violation knew or should have known that the conduct was a violation of this chapter.

Source: SL 1997, ch 223, § 13.



§ 37-32-14 Civil action by individual.

37-32-14. Civil action by individual. Any individual who claims to have been adversely affected by any act or practice declared to be unlawful by this chapter may bring a civil action for the recovery of twice the actual damages suffered or five hundred dollars, whichever is greater, as a result of such act or practice. In addition, the individual may collect the court costs and attorney fees expended to bring an action under this section.

Source: SL 1997, ch 223, § 14.



§ 37-32-15 Venue of action.

37-32-15. Venue of action. An action under this chapter shall be tried in the circuit court for the county in which the alleged violator resides or, if the action is brought by the attorney general on behalf of the state, has its place of business, in the circuit court of the county where the victim resides, or in the circuit court for Hughes County, South Dakota, at the election of the plaintiff.

Source: SL 1997, ch 223, § 15.



§ 37-32-16 Conflict with other actions.

37-32-16. Conflict with other actions. Any action arising under this chapter in no way affects any cause of action arising under other laws of this state or under the common law, whether or not the other cause of action is included within the provisions of this chapter.

Source: SL 1997, ch 223, § 16.



§ 37-32-17 Violation is Class 1 misdemeanor.

37-32-17. Violation is Class 1 misdemeanor. Any person who knowingly or intentionally violates this chapter with the intent to defraud a consumer is guilty of a Class 1 misdemeanor.

Source: SL 1997, ch 223, § 17.



§ 37-32-18 Applicability of chapter.

37-32-18. Applicability of chapter. The provisions of this chapter do not apply to a transaction made by a merchant who operates an established business that has a fixed permanent location and who displays or offers consumer goods or services for sale on a continuing basis.

Source: SL 1997, ch 223, § 18.






Chapter 33 - Pyramid Promotional Schemes

§ 37-33-1 "Promote" defined.

37-33-1. "Promote" defined. For the purposes of §§ 37-33-1 to 37-33-11, inclusive, the term, promote, means contrive, prepare, establish, plan, operate, advertise, or otherwise induce or attempt to induce another person to participate in a pyramid promotional scheme.

Source: SL 2003, ch 213, § 1.



§ 37-33-2 "Appropriate inventory repurchase program" defined--"Inventory" defined--"Commercially reasonable" defined--"Current and marketable" defined.

37-33-2. "Appropriate inventory repurchase program" defined--"Inventory" defined--"Commercially reasonable" defined--"Current and marketable" defined. For the purposes of §§ 37-33-1 to 37-33-11, inclusive, the term, appropriate inventory repurchase program, means a program by which a plan or operation repurchases, upon request and upon commercially reasonable terms, when the salesperson's business relationship with the company ends, current and marketable inventory in the possession of the salesperson that was purchased by the salesperson for resale. Any such plan or operation shall clearly describe the program in its recruiting literature, sales manual, or contract with independent salespersons, including the disclosure of any inventory which is not eligible for repurchase under the program.

For the purposes of this section, the term, inventory, includes both goods and services, including company-produced promotional materials, sales aids, and sales kits that the plan or operation requires independent salespersons to purchase.

The term, commercially reasonable terms, means the repurchase of current and marketable inventory within twelve months from the date of purchase at not less than ninety percent of the original net cost, less appropriate set-offs and legal claims, if any.

The term, current and marketable, excludes inventory that is no longer within its commercially reasonable use or shelf-life period, that was clearly described to salespersons prior to purchase as seasonal, discontinued, or special promotion products not subject to the plan or operation's inventory repurchase program, or that has been used or opened.

Source: SL 2003, ch 213, § 2.



§ 37-33-3 "Pyramid promotional scheme" defined.

37-33-3. "Pyramid promotional scheme" defined. For the purposes of §§ 37-33-1 to 37-33-11, inclusive, the term, pyramid promotional scheme, means any plan or operation by which a person gives consideration for the opportunity to receive compensation that is derived primarily from the introduction of other persons into the plan or operation rather than from the sale and consumption of goods, services, or intangible property by a participant or other persons introduced into the plan or operation. The term includes any plan or operation under which the number of persons who may participate is limited either expressly or by the application of conditions affecting the eligibility of a person to receive compensation under the plan or operation, or any plan or operation under which a person, on giving any consideration, obtains any goods, services, or intangible property in addition to the right to receive compensation.

Source: SL 2003, ch 213, § 3.



§ 37-33-4 "Compensation" defined.

37-33-4. "Compensation" defined. For the purposes of §§ 37-33-1 to 37-33-11, inclusive, the term, compensation, means a payment of any money, thing of value, or financial benefit conferred in return for inducing another person to participate in a pyramid promotional scheme.

Source: SL 2003, ch 213, § 4.



§ 37-33-5 "Consideration" defined.

37-33-5. "Consideration" defined. For the purposes of §§ 37-33-1 to 37-33-11, inclusive, the term, consideration, means the payment of cash or the purchase of goods, services, or intangible property. The term does not include the purchase of goods or services furnished at cost to be used in making sales and not for resale, or time and effort spent in pursuit of sales or recruiting activities.

Source: SL 2003, ch 213, § 5.



§ 37-33-6 "Inventory loading" defined.

37-33-6. "Inventory loading" defined. For the purposes of §§ 37-33-1 to 37-33-11, inclusive, the term, inventory loading, means that the plan or operation requires or encourages its independent salespersons to purchase inventory in an amount, which exceeds that which the salesperson can expect to resell for ultimate consumption or to consume in a reasonable time period, or both.

Source: SL 2003, ch 213, § 6.



§ 37-33-7 Pyramid promotional schemes prohibited--Operation of scheme a felony--Participation in scheme a misdemeanor.

37-33-7. Pyramid promotional schemes prohibited--Operation of scheme a felony--Participation in scheme a misdemeanor. No person may establish, promote, operate, or participate in any pyramid promotional scheme. A limitation as to the number of persons who may participate or the presence of additional conditions affecting eligibility for the opportunity to receive compensation under the plan does not change the identity of the plan as a pyramid promotional scheme. It is not a defense under this section that a person, on giving consideration, obtains goods, services, or intangible property in addition to the right to receive compensation.

Any person who establishes or operates a pyramid promotional scheme is guilty of a Class 5 felony. Any person who knowingly participates in a pyramid promotional scheme is guilty of a Class 1 misdemeanor.

Source: SL 2003, ch 213, § 7.



§ 37-33-8 Certain plans not defined as pyramid promotional schemes.

37-33-8. Certain plans not defined as pyramid promotional schemes. Nothing in §§ 37-33-1 to 37-33-11, inclusive, may be construed to prohibit a plan or operation, or to define a plan or operation as a pyramid promotional scheme, based on the fact that participants in the plan or operation give consideration in return for the right to receive compensation based upon purchases of goods, services, or intangible property by participants for personal use, consumption, or resale so long as the plan or operation does not promote or induce inventory loading and the plan or operation implements an appropriate inventory repurchase program.

Source: SL 2003, ch 213, § 8.



§ 37-33-9 Attorney general may proceed against pyramid promotional schemes.

37-33-9. Attorney general may proceed against pyramid promotional schemes. The provisions of §§ 37-33-1 to 37-33-11, inclusive, do not preclude, preempt, or prohibit the attorney general from proceeding against any plan or scheme or any person involved with such plan or scheme under any other provision of law.

Source: SL 2003, ch 213, § 9.



§ 37-33-10 Civil proceedings by attorney general--Entry of orders--Injunctions--Hearings--Penalties--Payment of costs.

37-33-10. Civil proceedings by attorney general--Entry of orders--Injunctions--Hearings--Penalties--Payment of costs. If it appears to the attorney general that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of §§ 37-33-1 to 37-33-11, inclusive, or any order under §§ 37-33-1 to 37-33-11, inclusive, the attorney general may do one or more of the following:

(1) Issue a cease and desist order, with or without prior hearing, against any person engaged in the prohibited activities, directing such person to cease and desist from further illegal activities;

(2) Bring an action in the circuit court to enjoin the acts or practices to enforce compliance with §§ 37-33-1 to 37-33-11, inclusive, or any order under §§ 37-33-1 to 37-33-11, inclusive; or

(3) Impose by order and collect a civil penalty against any person found in an administrative action to have violated any provision of §§ 37-33-1 to 37-33-11, inclusive, or any order issued under §§ 37-33-1 to 37-33-11, inclusive, in an amount not to exceed ten thousand dollars per violation per person. The attorney general may bring actions to recover penalties pursuant to this subdivision in circuit court. All civil penalties received shall be deposited in the state general fund.

Any person named in a cease and desist order issued pursuant to §§ 37-33-1 to 37-33-11, inclusive, shall be notified of his or her right to file, within fifteen days after the receipt of the order, a written notice for a hearing with the attorney general. If the attorney general does not receive a written request for a hearing within the time specified, the cease and desist order shall be permanent and the person named in the order deemed to have waived all rights to a hearing. Every such order shall state its effective date and shall concisely state its intent or purpose and the grounds on which it is based. Any person aggrieved by a final order issued pursuant to §§ 37-33-1 to 37-33-11, inclusive, may obtain a review of the order in the circuit court pursuant to the provisions of chapter 1-26.

Upon a proper showing a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or defendant's assets. In addition, upon a proper showing by the attorney general, the court may enter an order of rescission, restitution, or disgorgement directed to any person who has engaged in any act constituting a violation of any provision of §§ 37-33-1 to 37-33-11, inclusive, or any order under §§ 37-33-1 to 37-33-11, inclusive. The court may not require the attorney general to post a bond. In addition to fines or penalties, the attorney general shall collect costs and attorney fees.

Source: SL 2003, ch 213, § 10.



§ 37-33-11 Burden of proof.

37-33-11. Burden of proof. The burden of showing compliance with the provisions of §§ 37-33-1 to 37-33-11, inclusive, lies with the plan, scheme, or person involved with such plan or scheme.

Source: SL 2003, ch 213, § 11.






Chapter 34 - Debt Adjusting

§ 37-34-1 Debt adjusting defined.

37-34-1. Debt adjusting defined. The term, debt adjusting, means the making of a contract, express or implied, with a debtor whereby the debtor agrees to pay a certain amount of money or other thing of value periodically to the person engaged in the debt-adjusting business who shall, for consideration, distribute the same among certain specified creditors in accordance with a plan agreed upon. The term includes debt adjustment, budget counseling, debt management, or debt-pooling service or the holding of oneself out by words of similar import as providing services to debtors in the management of their debts and contracting with the debtor for a fee to effect the adjustment, compromise, or discharge of any account, note, or other indebtedness of the debtor or receive from the debtor and disperse to his creditors any money or thing of value. The term, debt adjuster, means a person who engages in, attempts to engage in, or offers to engage in the practice of debt adjusting.

Source: SL 1990, ch 387, § 1; SDCL § 22-47-1; SL 2005, ch 120, § 295.



§ 37-34-2 Debt adjusting--Misdemeanor.

37-34-2. Debt adjusting--Misdemeanor. Except as provided in § 37-34-3, no person may engage in the business of debt adjusting. A violation of this section is a Class 2 misdemeanor.

Source: SL 1990, ch 387, § 2; SDCL § 22-47-2; SL 2005, ch 120, § 295.



§ 37-34-3 Exceptions.

37-34-3. Exceptions. Section 37-34-2 does not apply to:

(1) Debt adjusting incurred incidentally in the lawful practice of law in this state;

(2) Banks and fiduciaries duly authorized and admitted to transact business in this state and performing credit and financial adjusting service in the regular course of their principal business;

(3) Title insurers and abstract companies, while doing an escrow business;

(4) Judicial officers or others acting under court orders;

(5) Nonprofit or charitable corporations or associations engaged in debt adjusting;

(6) Bona fide trade or mercantile associations in the course of arranging adjustments of debts with business establishments;

(7) Employers for their employees;

(8) Any person who, at the request of a debtor, arranges for or makes a loan to the debtor and who, at the authorization of the debtor, acts as an adjuster of the debtor's debts in the disbursement of the proceeds of the loan without compensation for the services rendered in adjusting the debts;

(9) Any person serving as a mediator pursuant to chapter 54-13; or

(10) Any person who files and maintains with the attorney general a bond to be approved by the attorney general in the penal sum of fifty thousand dollars conditioned for the faithful performance and payment of obligations of such debt adjuster arising in connection with his business as such, and for the payment of all claims for damages for which he may become liable in the course of his business as a debt adjuster.
Source: SL 1990, ch 387, § 3; SL 1991, ch 196; SL 1993, ch 181; SDCL § 22-47-3; SL 2005, ch 120, § 295.






Chapter 35 - Firearms, Accessories, And Ammunition

§ 37-35-1 Definition of terms.

37-35-1. Definition of terms. Terms used in this chapter mean:

(1) "Firearm accessory," any item that is used in conjunction with or mounted upon a firearm but is not essential to the basic function of a firearm, including any telescopic or laser sight, magazine, flash or sound suppressor, folding or aftermarket stock and grip, speed loader, ammunition carrier, or light for target illumination;

(2) "Generic and insignificant part," any firearm part, including a spring, screw, nut, and pin;

(3) "Manufactured," any firearm, firearm accessory, or ammunition which has been created from basic materials for functional usefulness, including forging, casting, machining, or other processes for working materials.
Source: SL 2010, ch 198, § 1.



§ 37-35-2 Firearms, firearm accessories, and ammunition manufactured and retained in state declared exempt from federal regulation.

37-35-2. Firearms, firearm accessories, and ammunition manufactured and retained in state declared exempt from federal regulation. Any firearm, firearm accessory, or ammunition that is manufactured commercially or privately in South Dakota and that remains within the borders of South Dakota is not subject to federal law or federal regulation, including registration, under the authority of Congress to regulate interstate commerce. It is declared by the Legislature that those items have not traveled in interstate commerce. This section applies to any firearm, firearm accessory, and ammunition that is manufactured in South Dakota from basic materials and that can be manufactured without the inclusion of any significant parts imported from another state. Any generic and insignificant part that has other manufacturing or consumer product application is not a firearm, firearm accessory, or ammunition, and importation of such parts into South Dakota and incorporation into a firearm, a firearm accessory, or ammunition manufactured in South Dakota does not subject the firearm, firearm accessory, or ammunition to federal regulation. It is declared by the Legislature that any basic material, such as unmachined steel and unshaped wood, is not a firearm, firearm accessory, or ammunition and is not subject to congressional authority to regulate any firearm, firearm accessory, or ammunition under interstate commerce as if it was actually a firearm, firearm accessory, or ammunition. The authority of Congress to regulate interstate commerce in basic material does not include authority to regulate any firearm, firearm accessory, or ammunition made in South Dakota from such basic material. Any firearm accessory that is imported into South Dakota from another state and that is subject to federal regulation as being in interstate commerce does not subject a firearm to federal regulation under interstate commerce because it is attached to or used in conjunction with a firearm in South Dakota.

Source: SL 2010, ch 198, § 2.



§ 37-35-3 Application of § 37-35-2.

37-35-3. Application of § 37-35-2. The provisions of § 37-35-2 do not apply to:

(1) A firearm that cannot be carried and used by one person;

(2) A firearm that has a bore diameter greater than one and one-half inches and that uses smokeless powder, not black powder, as a propellant;

(3) Ammunition with a projectile that explodes using an explosion of chemical energy after the projectile leaves the firearm; or

(4) A firearm that discharges two or more projectiles with one activation of the trigger or other firing device.
Source: SL 2010, ch 198, § 3.



§ 37-35-4 Made in South Dakota stamp required.

37-35-4. Made in South Dakota stamp required. A firearm manufactured or sold in South Dakota pursuant to this chapter shall have the words, Made in South Dakota, clearly stamped on a central metallic part, such as the receiver or frame.

Source: SL 2010, ch 198, § 4.



§ 37-35-5 Application of chapter.

37-35-5. Application of chapter. The provisions of this chapter apply to any firearm, firearm accessory, or ammunition that is manufactured and retained in South Dakota after July 1, 2010.

Source: SL 2010, ch 198, § 5.






Chapter 36 - Bad Faith Assertion Of Patent Infringement

§ 37-36-1 Definitions.

37-36-1. Definitions. Terms used in this chapter mean:

(1) "Demand letter," any letter, e-mail, or other communication asserting or claiming that the target has engaged in patent infringement;

(2) "Target," any person:

(a) Who receives a demand letter or against whom an assertion or allegation of patent infringement is made;

(b) Who is threatened with litigation or against whom a lawsuit is filed alleging patent infringement; or

(c) Whose customer receives a demand letter asserting that the person's product, service, or technology infringes a patent.
Source: SL 2014, ch 192, § 1.



§ 37-36-2 Bad faith assertion of patent infringement prohibited.

37-36-2. Bad faith assertion of patent infringement prohibited. No person may make a bad faith assertion of patent infringement as prohibited by the provisions of this chapter.

Source: SL 2014, ch 192, § 2.



§ 37-36-3 Factors for bad faith assertion of infringement.

37-36-3. Factors for bad faith assertion of infringement. A court may consider the following factors as evidence that a person has made a bad faith assertion of patent infringement:

(1) The demand letter does not contain the following information:

(a) The patent number;

(b) The name and address of the patent owner and assignee, if any; or

(c) Factual allegations concerning the specific areas in which the target's product, service, or technology infringe the patent or are covered by the claim in the patent;

(2) Prior to sending the demand letter, the person fails to conduct an analysis comparing the claim in the patent to the target's product, service, or technology, or such an analysis was done but does not identify the specific area in which the product, service, or technology is covered by the claim in the patent;

(3) The demand letter lacks the information described in subdivision (1) of this section, the target requests the information, and the person fails to provide the information within a reasonable period of time;

(4) The demand letter demands payment of a license fee or a response within an unreasonably short period of time;

(5) The person offers to license the patent for an amount that is not based on a reasonable estimate of the value of the license;

(6) The claim of patent infringement is meritless and the person knew, or should have known, that the claim is meritless;

(7) The claim of patent infringement is deceptive;

(8) The person, a subsidiary, or an affiliate has previously filed or threatened to file a lawsuit based on the same or a similar claim of patent infringement and:

(a) The threat or lawsuit lacked the information described in subdivision (1) of this section; or

(b) The person attempted to enforce the claim of patent infringement in litigation and a court found the claim to be meritless;

(9) Any other factor the court finds relevant.
Source: SL 2014, ch 192, § 3.



§ 37-36-4 Factors for claim of patent infringement not made in bad faith.

37-36-4. Factors for claim of patent infringement not made in bad faith. A court may consider the following factors as evidence that a person has not made a bad faith assertion of patent infringement:

(1) The demand letter contains all of the information described in subdivision 37-36-3(1);

(2) If the demand letter lacks the information described in subdivision 37-36-3(1) and the target requests the information, the person provides the information within a reasonable period of time;

(3) The person engages in a good faith effort to establish that the target has infringed the patent and to negotiate an appropriate remedy;

(4) The person makes a substantial investment in the use of the patent or in the production or sale of a product or item covered by the patent;

(5) The person is:

(a) The inventor or joint inventor of the patent or, in the case of a patent filed by and awarded to an assignee of the original inventor or joint inventor, is the original assignee; or

(b) An institution of higher education or a technology transfer organization owned or affiliated with an institution of higher education;

(6) The person has:

(a) Demonstrated good faith business practices in previous efforts to enforce the patent, or a substantially similar patent; or

(b) Successfully enforced the patent, or a substantially similar patent, through litigation;

(7) Any other factor the court finds relevant.
Source: SL 2014, ch 192, § 4.



§ 37-36-5 Bond.

37-36-5. Bond. Upon motion by a target and a finding by the court that the target has established a reasonable likelihood that a person has made a bad faith assertion of patent infringement in violation of this chapter, the court shall require the person to post a bond in an amount equal to a good faith estimate of the target's costs to litigate the claim and amounts reasonably likely to be recovered under this chapter, conditioned upon payment of any amounts finally determined to be due to the target. The court shall hold a hearing to determine the amount of the bond on the request of either party. A bond ordered pursuant to this section may not exceed two hundred fifty thousand dollars. The court may waive the bond requirement if the court finds the person has available assets equal to the amount of the proposed bond or for other good cause shown.

Source: SL 2014, ch 192, § 5.



§ 37-36-6 Action by attorney general.

37-36-6. Action by attorney general. The attorney general may bring civil actions, and enter into assurances of discontinuance as provided under chapter 37-24. In an action brought by the attorney general under this chapter the court may award or impose any relief available under chapter 37-24.

Source: SL 2014, ch 192, § 6.



§ 37-36-7 Action by person aggrieved--Available remedies.

37-36-7. Action by person aggrieved--Available remedies. A target of conduct involving assertions of patent infringement, or a person aggrieved by a violation of this chapter or by a violation of rules promulgated pursuant to this chapter, may bring an action in a court of proper jurisdiction. A court may award the following remedies to a plaintiff who prevails in an action brought pursuant to this section:

(1) Equitable relief;

(2) Damages;

(3) Costs and fees, including reasonable attorney fees; and

(4) Exemplary damages in an amount equal to fifty thousand dollars or three times the total of damages, costs, and fees, whichever is greater.
Source: SL 2014, ch 192, § 7.



§ 37-36-8 Patent enforcement not a deceptive trade act or practice.

37-36-8. Patent enforcement not a deceptive trade act or practice. It is not a deceptive trade act or practice for any person who owns or has the right to license or enforce a patent to notify another of that ownership or right of license or enforcement, to notify another that the patent is available for license or sale, to notify another of the infringement of that patent pursuant to the provisions of Title 35 of the United States Code, or to seek compensation on account of a past or present infringement, or for a license, if it is reasonable to believe that the person from whom compensation is sought may owe such compensation.

Source: SL 2014, ch 192, § 8.



§ 37-36-9 Exempt demand letters.

37-36-9. Exempt demand letters. This chapter does not apply to any demand letter sent by:

(1) Any corporation traded on a public stock exchange or any entity owned or controlled by such corporation;

(2) Any owner of the patent who is using the patent in connection with the production, manufacturing, processing, or delivery of products or materials;

(3) Any institution of higher education as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001) as of January 1, 2014; or

(4) Any technology transfer organization whose primary purpose is to facilitate the commercialization of technology developed by an institution of higher education.
Source: SL 2014, ch 192, § 9.









Title 38 - AGRICULTURE AND HORTICULTURE

Chapter 01 - State Department Of Agriculture

§ 38-1-1 Department continued--Office--Service of process--Seal.

38-1-1. Department continued--Office--Service of process--Seal. The Department of Agriculture of the State of South Dakota is continued with the powers, duties, and jurisdiction enumerated in this code. It shall maintain a central office in Pierre in rooms provided for the purpose, which shall be the official address of the department and the place for serving process or papers of any kind upon it. The department shall have an official seal.

Source: SL 1925, ch 115, ch I, art I, §§ 9, 10; SDC 1939, § 4.0101; SL 2013, ch 191, § 2.

38-1-1. Department continued--Office--Service of process--Seal. The Department of Agriculture of the State of South Dakota is continued with the powers, duties, and jurisdiction enumerated in this code. It shall maintain a central office in Pierre in rooms provided for the purpose, which shall be the official address of the department and the place for serving process or papers of any kind upon it. The department shall have an official seal.

Source: SL 1925, ch 115, ch I, art I, §§ 9, 10; SDC 1939, § 4.0101; SL 2013, ch 191, § 2.



§ 38-1-1.1 Department continued--Performance of functions.

38-1-1.1. Department continued--Performance of functions. The Department of Agriculture shall continue as such and shall continue to perform its functions as provided in § 1-41-4, except for the inspection functions vested in the Department of Public Safety by §§ 34-39-3.1, 37-21-1.1 and 39-1-1.1.

Source: SL 1973, ch 2, § 131; SL 2004, ch 17, § 277.

38-1-1.1. Department continued--Performance of functions. The Department of Agriculture shall continue as such and shall continue to perform its functions as provided in § 1-41-4, except for the inspection functions vested in the Department of Public Safety by §§ 34-39-3.1, 37-21-1.1 and 39-1-1.1.

Source: SL 1973, ch 2, § 131; SL 2004, ch 17, § 277.



§ 38-1-2 Secretary of agriculture as head of department--Appointment.

38-1-2. Secretary of agriculture as head of department--Appointment. The head of the Department of Agriculture shall be known as the secretary of agriculture of the State of South Dakota, and wherever the word "secretary" appears in this title, it shall mean the "secretary of agriculture of the State of South Dakota" unless the context indicates otherwise. He shall be appointed by the Governor pursuant to S.D. Const., Art. IV, § 9 and to § 1-32-3.

Source: SL 1921, ch 190, § 1; SL 1925, ch 115, ch I, art I, §§ 2, 4; SDC 1939, § 4.0102; SL 1943, ch 3.

38-1-2. Secretary of agriculture as head of department--Appointment. The head of the Department of Agriculture shall be known as the secretary of agriculture of the State of South Dakota, and wherever the word "secretary" appears in this title, it shall mean the "secretary of agriculture of the State of South Dakota" unless the context indicates otherwise. He shall be appointed by the Governor pursuant to S.D. Const., Art. IV, § 9 and to § 1-32-3.

Source: SL 1921, ch 190, § 1; SL 1925, ch 115, ch I, art I, §§ 2, 4; SDC 1939, § 4.0102; SL 1943, ch 3.



§ 38-1-3 Oath of secretary.

38-1-3. Oath of secretary. The secretary of agriculture shall qualify by taking and filing the constitutional oath of office with the secretary of state.

Source: SL 1921, ch 190, § 1; SL 1925, ch 115, ch I, art I, § 6; SL 1933, ch 58; SDC 1939, § 4.0102; SL 1943, ch 3; SL 2015, ch 203, § 3.

38-1-3. Oath of secretary. The secretary of agriculture shall qualify by taking and filing the constitutional oath of office with the secretary of state.

Source: SL 1921, ch 190, § 1; SL 1925, ch 115, ch I, art I, § 6; SL 1933, ch 58; SDC 1939, § 4.0102; SL 1943, ch 3; SL 2015, ch 203, § 3.



§ 38-1-4 General duties of secretary.

38-1-4. General duties of secretary. The secretary of agriculture, under the general direction and control of the Governor, shall execute the powers and discharge the duties vested by law in the Department of Agriculture.

Source: SL 1921, ch 190, § 1; SL 1925, ch 115, ch I, art I, §§ 2, 3, 7; SL 1933, ch 59; SDC 1939, § 4.0102; SL 1943, ch 3; SL 1951, ch 298; SL 1953, ch 318; SL 1955, ch 224; SL 1957, ch 262; SL 1961, ch 260; SL 1965, ch 260; SL 1967, ch 239, § 1; SL 1969, ch 2.

38-1-4. General duties of secretary. The secretary of agriculture, under the general direction and control of the Governor, shall execute the powers and discharge the duties vested by law in the Department of Agriculture.

Source: SL 1921, ch 190, § 1; SL 1925, ch 115, ch I, art I, §§ 2, 3, 7; SL 1933, ch 59; SDC 1939, § 4.0102; SL 1943, ch 3; SL 1951, ch 298; SL 1953, ch 318; SL 1955, ch 224; SL 1957, ch 262; SL 1961, ch 260; SL 1965, ch 260; SL 1967, ch 239, § 1; SL 1969, ch 2.



§ 38-1-5 Superseded.

38-1-5. Superseded

38-1-5. Superseded



§ 38-1-5.1 Repealed.

38-1-5.1. Repealed by SL 2015, ch 204, § 2.

38-1-5.1. Repealed by SL 2015, ch 204, § 2.



§ 38-1-6 to 38-1-10. Superseded.

38-1-6 to 38-1-10. Superseded

38-1-6 to 38-1-10. Superseded



§ 38-1-11 Executive assistants--Oath.

38-1-11. Executive assistants--Oath. The secretary of agriculture shall, with the advice and consent of the Governor, appoint executive assistants as may be authorized by law or as may be necessary to the efficient administration of the duties of the office. Each appointed executive assistant shall qualify by taking and filing the constitutional oath of office with the secretary of state.

Source: SDC 1939, § 4.0102; SL 1943, ch 3; SL 2015, ch 203, § 4.

38-1-11. Executive assistants--Oath. The secretary of agriculture shall, with the advice and consent of the Governor, appoint executive assistants as may be authorized by law or as may be necessary to the efficient administration of the duties of the office. Each appointed executive assistant shall qualify by taking and filing the constitutional oath of office with the secretary of state.

Source: SDC 1939, § 4.0102; SL 1943, ch 3; SL 2015, ch 203, § 4.



§ 38-1-12 Employment of inspectors and other employees.

38-1-12. Employment of inspectors and other employees. The secretary of agriculture may, with the advice and consent of the Governor, employ such inspectors, deputies, clerical assistants, and other necessary employees as shall be necessary for the efficient and economical administration of the department and not inconsistent with the rules and regulations of the Bureau of Human Resources.

Source: SL 1921, ch 190, § 1; SL 1925, ch 115, ch III, art II, § 3; SDC 1939, § 4.0102; SL 1943, ch 3; SL 2012, ch 23, § 97.

38-1-12. Employment of inspectors and other employees. The secretary of agriculture may, with the advice and consent of the Governor, employ such inspectors, deputies, clerical assistants, and other necessary employees as shall be necessary for the efficient and economical administration of the department and not inconsistent with the rules and regulations of the Bureau of Human Resources.

Source: SL 1921, ch 190, § 1; SL 1925, ch 115, ch III, art II, § 3; SDC 1939, § 4.0102; SL 1943, ch 3; SL 2012, ch 23, § 97.



§ 38-1-13 Terms of office of executives and employees--Discharge--Salaries.

38-1-13. Terms of office of executives and employees--Discharge--Salaries. The terms of office or employment of executives, directors, inspectors, and other employees appointed or employed pursuant to § 38-1-11 or 38-1-12 shall be as prescribed by the secretary of agriculture, and any of them may be discharged at any time without cause upon recommendation of the secretary and the approval of the Governor. Their salaries shall be as prescribed by law or, in the absence of such prescription, then as fixed by the secretary and approved by the Governor and subject to regulations of the Bureau of Human Resources.

Source: SL 1921, ch 190, § 1; SL 1925, ch 115, ch III, art II, § 3; SDC 1939, § 4.0102; SL 1943, ch 3; SL 2012, ch 23, § 98.

38-1-13. Terms of office of executives and employees--Discharge--Salaries. The terms of office or employment of executives, directors, inspectors, and other employees appointed or employed pursuant to § 38-1-11 or 38-1-12 shall be as prescribed by the secretary of agriculture, and any of them may be discharged at any time without cause upon recommendation of the secretary and the approval of the Governor. Their salaries shall be as prescribed by law or, in the absence of such prescription, then as fixed by the secretary and approved by the Governor and subject to regulations of the Bureau of Human Resources.

Source: SL 1921, ch 190, § 1; SL 1925, ch 115, ch III, art II, § 3; SDC 1939, § 4.0102; SL 1943, ch 3; SL 2012, ch 23, § 98.



§ 38-1-14 Traveling expenses of departmental personnel.

38-1-14. Traveling expenses of departmental personnel. The officials and employees of the Department of Agriculture shall be allowed their necessary and actual traveling expenses, board, and lodging incurred in performance of duty when absent from their office.

Source: SL 1907, ch 76, § 15; RC 1919, § 7937; SL 1925, ch 115, ch III, art II, § 2; SDC 1939, § 4.0102; SL 1943, ch 3.

38-1-14. Traveling expenses of departmental personnel. The officials and employees of the Department of Agriculture shall be allowed their necessary and actual traveling expenses, board, and lodging incurred in performance of duty when absent from their office.

Source: SL 1907, ch 76, § 15; RC 1919, § 7937; SL 1925, ch 115, ch III, art II, § 2; SDC 1939, § 4.0102; SL 1943, ch 3.



§ 38-1-15 Secretary and executives devote entire time to office--Restrictions on holding of other office.

38-1-15. Secretary and executives devote entire time to office--Restrictions on holding of other office. The secretary of agriculture and all executive assistants and directors shall devote their entire time to the duties of the office and shall hold no other office or position of profit under the state government, but any of them may hold and administer any other office to which they may be appointed by the Governor, or head of their department with the consent of the Governor, but without additional compensation.

Source: SL 1925, ch 115, ch I, art I, § 5; SL 1931, ch 96, § 1; SDC 1939, § 4.0102; SL 1943, ch 3.

38-1-15. Secretary and executives devote entire time to office--Restrictions on holding of other office. The secretary of agriculture and all executive assistants and directors shall devote their entire time to the duties of the office and shall hold no other office or position of profit under the state government, but any of them may hold and administer any other office to which they may be appointed by the Governor, or head of their department with the consent of the Governor, but without additional compensation.

Source: SL 1925, ch 115, ch I, art I, § 5; SL 1931, ch 96, § 1; SDC 1939, § 4.0102; SL 1943, ch 3.



§ 38-1-16 Promulgation of rules.

38-1-16. Promulgation of rules. The secretary of agriculture may promulgate administrative rules, pursuant to chapter 1-26, concerning the administration of the department; the custody, use, and preservation of records, papers, books, property pertaining to the activities of the department; and fees for permits, inspection, and reinspection relating to any permits issued by the department.

Source: SL 1925, ch 115, ch I, art I, § 8; SDC 1939, § 4.0103; SL 1986, ch 326, § 4; SL 2013, ch 191, § 3; SL 2015, ch 203, § 5.

38-1-16. Promulgation of rules. The secretary of agriculture may promulgate administrative rules, pursuant to chapter 1-26, concerning the administration of the department; the custody, use, and preservation of records, papers, books, property pertaining to the activities of the department; and fees for permits, inspection, and reinspection relating to any permits issued by the department.

Source: SL 1925, ch 115, ch I, art I, § 8; SDC 1939, § 4.0103; SL 1986, ch 326, § 4; SL 2013, ch 191, § 3; SL 2015, ch 203, § 5.



§ 38-1-17 Repealed.

38-1-17. Repealed by SL 1982, ch 16, § 36

38-1-17. Repealed by SL 1982, ch 16, § 36



§ 38-1-18 Promotion of agricultural interests--Experimental and extension work--Marketing of farm products.

38-1-18. Promotion of agricultural interests--Experimental and extension work--Marketing of farm products. The Department of Agriculture shall have power to encourage, protect, and promote, in every practical manner, the interests of agriculture, including horticulture, the livestock industry, dairying, cheese making, poultry, beekeeping, forestry, game and fish, the production of wool and all other allied industries; to promote methods of conducting these several industries, with a view of increasing the production and facilitating the distribution thereof at the least possible cost; cooperate with the South Dakota State University in its experimental and extension work; and to promote and encourage a system of marketing farm products, and cooperate with the federal government in the matter of securing new foreign markets for surplus farm products.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (1).

38-1-18. Promotion of agricultural interests--Experimental and extension work--Marketing of farm products. The Department of Agriculture shall have power to encourage, protect, and promote, in every practical manner, the interests of agriculture, including horticulture, the livestock industry, dairying, cheese making, poultry, beekeeping, forestry, game and fish, the production of wool and all other allied industries; to promote methods of conducting these several industries, with a view of increasing the production and facilitating the distribution thereof at the least possible cost; cooperate with the South Dakota State University in its experimental and extension work; and to promote and encourage a system of marketing farm products, and cooperate with the federal government in the matter of securing new foreign markets for surplus farm products.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (1).



§ 38-1-18.1 Grants and donations for promotion of and service to agriculture--Deposit and expenditure of funds.

38-1-18.1. Grants and donations for promotion of and service to agriculture--Deposit and expenditure of funds. The secretary of agriculture is hereby authorized to accept and receive grants, devises, bequests, donations, or gifts, in the form of money, for the purpose of establishing a fund to be used for the promotion of and provide service in agriculture.

All moneys received by the secretary of agriculture under this section shall be deposited with the state treasurer and credited in a fund designated as "the Department of Agriculture promotion fund." All moneys in said fund are hereby appropriated for the promotion of agriculture and to provide service in agriculture. Said fund shall be paid out on warrants drawn by the state auditor on vouchers approved by the secretary of agriculture.

Source: SL 1970, ch 223.

38-1-18.1. Grants and donations for promotion of and service to agriculture--Deposit and expenditure of funds. The secretary of agriculture is hereby authorized to accept and receive grants, devises, bequests, donations, or gifts, in the form of money, for the purpose of establishing a fund to be used for the promotion of and provide service in agriculture.

All moneys received by the secretary of agriculture under this section shall be deposited with the state treasurer and credited in a fund designated as "the Department of Agriculture promotion fund." All moneys in said fund are hereby appropriated for the promotion of agriculture and to provide service in agriculture. Said fund shall be paid out on warrants drawn by the state auditor on vouchers approved by the secretary of agriculture.

Source: SL 1970, ch 223.



§ 38-1-19 Collection and publication of agricultural and marketing statistics.

38-1-19. Collection and publication of agricultural and marketing statistics. The Department of Agriculture shall have power to collect and publish statistics relating to crop production, marketing and farm economics, the production and marketing of all farm products only so far as such statistical information may be of value to the agricultural and allied interests of the state; and to cooperate with the federal government, the South Dakota State University and agricultural organizations in the matter of collecting such statistical information. Such published statistics shall be the official agricultural statistics of the state.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (4).

38-1-19. Collection and publication of agricultural and marketing statistics. The Department of Agriculture shall have power to collect and publish statistics relating to crop production, marketing and farm economics, the production and marketing of all farm products only so far as such statistical information may be of value to the agricultural and allied interests of the state; and to cooperate with the federal government, the South Dakota State University and agricultural organizations in the matter of collecting such statistical information. Such published statistics shall be the official agricultural statistics of the state.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (4).



§ 38-1-19.1 to 38-1-20.1. Repealed.

38-1-19.1 to 38-1-20.1. Repealed by SL 1982, ch 17, §§ 23 to 29

38-1-19.1 to 38-1-20.1. Repealed by SL 1982, ch 17, §§ 23 to 29



§ 38-1-21 Department as bureau of statistics--Dissemination of information--Cooperation with other agencies.

38-1-21. Department as bureau of statistics--Dissemination of information--Cooperation with other agencies. The Department of Agriculture shall also function as a bureau of statistics. It shall have authority to gather and disseminate timely information concerning the supply, demand, prices, and commercial movements of farm products including such as may be held in cold storage. It shall interchange such information with the United States Department of Agriculture and with various farm organizations, both state and local. It shall also cooperate with the secretary of revenue in compiling and distributing a complete list of all crop statistics.

Source: SL 1925, ch 115, ch III, art IV, §§ 2, 6; SDC 1939, § 4.0203.

38-1-21. Department as bureau of statistics--Dissemination of information--Cooperation with other agencies. The Department of Agriculture shall also function as a bureau of statistics. It shall have authority to gather and disseminate timely information concerning the supply, demand, prices, and commercial movements of farm products including such as may be held in cold storage. It shall interchange such information with the United States Department of Agriculture and with various farm organizations, both state and local. It shall also cooperate with the secretary of revenue in compiling and distributing a complete list of all crop statistics.

Source: SL 1925, ch 115, ch III, art IV, §§ 2, 6; SDC 1939, § 4.0203.



§ 38-1-22 Repealed.

38-1-22. Repealed by SL 1981, ch 11, § 5

38-1-22. Repealed by SL 1981, ch 11, § 5



§ 38-1-23 Repealed.

38-1-23. Repealed by SL 2015, ch 204, § 3.

38-1-23. Repealed by SL 2015, ch 204, § 3.



§ 38-1-24 Publication of promotional materials--Exhibits.

38-1-24. Publication of promotional materials--Exhibits. The secretary of agriculture shall prepare, publish, and distribute by mail and otherwise, documents, articles, and advertisements designed to convey information on all matters pertaining to the agricultural, industrial, mining, and other resources and advantages of the state. He may also prepare displays for exhibits of agriculture, horticulture, manufactured, and mineral products of the state.

Source: SL 1925, ch 115, ch III, art IV, § 7; SDC 1939, § 4.0204.

38-1-24. Publication of promotional materials--Exhibits. The secretary of agriculture shall prepare, publish, and distribute by mail and otherwise, documents, articles, and advertisements designed to convey information on all matters pertaining to the agricultural, industrial, mining, and other resources and advantages of the state. He may also prepare displays for exhibits of agriculture, horticulture, manufactured, and mineral products of the state.

Source: SL 1925, ch 115, ch III, art IV, § 7; SDC 1939, § 4.0204.



§ 38-1-25 Repealed.

38-1-25. Repealed by SL 1980, ch 268

38-1-25. Repealed by SL 1980, ch 268



§ 38-1-26 Cooperation with State Fair Commission.

38-1-26. Cooperation with State Fair Commission. The Department of Agriculture shall have power to cooperate with the State Fair Commission in furthering the agricultural interests of the state.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (5).

38-1-26. Cooperation with State Fair Commission. The Department of Agriculture shall have power to cooperate with the State Fair Commission in furthering the agricultural interests of the state.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (5).



§ 38-1-27 , 38-1-28. Repealed.

38-1-27, 38-1-28. Repealed by SL 2017, ch 180, §§ 4, 5.

38-1-27, 38-1-28. Repealed by SL 2017, ch 180, §§ 4, 5.



§ 38-1-29 Apiaries and bees.

38-1-29. Apiaries and bees. The Department of Agriculture shall have power to inspect apiaries and provide for the protection of bees.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (10).

38-1-29. Apiaries and bees. The Department of Agriculture shall have power to inspect apiaries and provide for the protection of bees.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (10).



§ 38-1-30 Cooperation with commissioner of school and public lands in forest protection.

38-1-30. Cooperation with commissioner of school and public lands in forest protection. The Department of Agriculture shall have power to cooperate with the commissioner of school and public lands in protecting the forests of the State of South Dakota, and particularly in the matter of guarding against and preventing the devastation or destruction thereof by any insects, pests, or fires.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (6).

38-1-30. Cooperation with commissioner of school and public lands in forest protection. The Department of Agriculture shall have power to cooperate with the commissioner of school and public lands in protecting the forests of the State of South Dakota, and particularly in the matter of guarding against and preventing the devastation or destruction thereof by any insects, pests, or fires.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (6).



§ 38-1-31 Repealed.

38-1-31. Repealed by SL 1981, ch 11, § 6

38-1-31. Repealed by SL 1981, ch 11, § 6



§ 38-1-32 Regulation of nursery stock.

38-1-32. Regulation of nursery stock. The Department of Agriculture shall have power to inspect and control the importation and sale of nursery stock.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (9).

38-1-32. Regulation of nursery stock. The Department of Agriculture shall have power to inspect and control the importation and sale of nursery stock.

Source: SL 1925, ch 115, ch III, art I, § 2; SDC 1939, § 4.0104 (9).



§ 38-1-33 , 38-1-34. Repealed.

38-1-33, 38-1-34. Repealed by SL 2015, ch 204, §§ 4, 5.

38-1-33, 38-1-34. Repealed by SL 2015, ch 204, §§ 4, 5.



§ 38-1-35 Repealed.

38-1-35. Repealed by SL 1986, ch 326, § 5

38-1-35. Repealed by SL 1986, ch 326, § 5



§ 38-1-36 Cooperation in protection of fish and game.

38-1-36. Cooperation in protection of fish and game. The Department of Agriculture shall have power to cooperate with the Department of Game, Fish and Parks of the State of South Dakota in the protection, preservation, propagation, and distribution of fish, game, and wild animals.

Source: SDC 1939, § 4.0104 (7).

38-1-36. Cooperation in protection of fish and game. The Department of Agriculture shall have power to cooperate with the Department of Game, Fish and Parks of the State of South Dakota in the protection, preservation, propagation, and distribution of fish, game, and wild animals.

Source: SDC 1939, § 4.0104 (7).



§ 38-1-37 Cooperation and coordination with other departments--Preventing duplication of effort.

38-1-37. Cooperation and coordination with other departments--Preventing duplication of effort. The secretary of agriculture shall furnish such cooperation, coordination, data, and information to other departments, subdivisions, or officers of the state government as may promote the most efficient administration of the state government as a whole and as may tend to prevent duplication of effort and expense in administration of such government, and he shall have the right to require the same for such purposes from other departments, subdivisions, or officers of the state government.

Source: SL 1925, ch 115, ch I, art I, §§ 12, 13; SDC 1939, § 4.0103.

38-1-37. Cooperation and coordination with other departments--Preventing duplication of effort. The secretary of agriculture shall furnish such cooperation, coordination, data, and information to other departments, subdivisions, or officers of the state government as may promote the most efficient administration of the state government as a whole and as may tend to prevent duplication of effort and expense in administration of such government, and he shall have the right to require the same for such purposes from other departments, subdivisions, or officers of the state government.

Source: SL 1925, ch 115, ch I, art I, §§ 12, 13; SDC 1939, § 4.0103.



§ 38-1-38 Representation of agricultural interests before federal agencies.

38-1-38. Representation of agricultural interests before federal agencies. The secretary of agriculture shall have power to arrange, subject to approval of the Governor, for representation before legislative and administrative agencies of the federal government, at such times as it seems advisable and in the manner deemed most advantageous to the state, for the purpose of obtaining federal legislation or administrative rulings helpful to the agricultural interests of the country, either individually or cooperatively with another state or other states with like interests, or in cooperation with agricultural organizations.

Source: SL 1921, ch 190, § 5; SDC 1939, § 4.0104 (12); SL 1978, ch 281, § 7.

38-1-38. Representation of agricultural interests before federal agencies. The secretary of agriculture shall have power to arrange, subject to approval of the Governor, for representation before legislative and administrative agencies of the federal government, at such times as it seems advisable and in the manner deemed most advantageous to the state, for the purpose of obtaining federal legislation or administrative rulings helpful to the agricultural interests of the country, either individually or cooperatively with another state or other states with like interests, or in cooperation with agricultural organizations.

Source: SL 1921, ch 190, § 5; SDC 1939, § 4.0104 (12); SL 1978, ch 281, § 7.



§ 38-1-38.1 Principles of state before federal government.

38-1-38.1. Principles of state before federal government. The State of South Dakota, its agencies and representatives shall adhere to the following principles whenever representing the State of South Dakota before the United States Congress, the President, the United States Department of Agriculture, or any other federal agency in any matter concerning the cattle industry:

(1) Federal beef import quotas should be broadened to cover all classification of cattle, beef, and beef products;

(2) Federal beef import quotas should be correlated with domestic beef production so that beef imports will increase when domestic production is low and decrease when domestic production is high;

(3) The federal government should require all imported beef and beef products to be clearly labeled so as to identify the country of origin;

(4) No meat may be imported into this country unless it meets federal meat inspection standards;

(5) Federal health inspection of imported live cattle should be at least as stringent as the import health inspection of the exporting country;

(6) The federal government should vigorously enforce all existing statutes and treaty restrictions against unfair international trade practices, such as beef export subsidies, rebates, and production credits.
Source: SL 1979, ch 261, § 2.

38-1-38.1. Principles of state before federal government. The State of South Dakota, its agencies and representatives shall adhere to the following principles whenever representing the State of South Dakota before the United States Congress, the President, the United States Department of Agriculture, or any other federal agency in any matter concerning the cattle industry:

(1) Federal beef import quotas should be broadened to cover all classification of cattle, beef, and beef products;

(2) Federal beef import quotas should be correlated with domestic beef production so that beef imports will increase when domestic production is low and decrease when domestic production is high;

(3) The federal government should require all imported beef and beef products to be clearly labeled so as to identify the country of origin;

(4) No meat may be imported into this country unless it meets federal meat inspection standards;

(5) Federal health inspection of imported live cattle should be at least as stringent as the import health inspection of the exporting country;

(6) The federal government should vigorously enforce all existing statutes and treaty restrictions against unfair international trade practices, such as beef export subsidies, rebates, and production credits.
Source: SL 1979, ch 261, § 2.



§ 38-1-39 Repealed.

38-1-39. Repealed by SL 1986, ch 326, § 6

38-1-39. Repealed by SL 1986, ch 326, § 6



§ 38-1-40 Prosecution by secretary of violations--Security for costs not required.

38-1-40. Prosecution by secretary of violations--Security for costs not required. The secretary of agriculture may make complaint against any person violating any of the provisions of the laws he is empowered to enforce or administer, before any court having jurisdiction, and security for costs shall not be required of the complainant in any action or proceeding instituted by him or under his authority for the purpose of such enforcement, and it shall be the duty of all prosecuting officers of this state to prosecute all actions or proceedings instituted by the secretary of agriculture.

Source: SL 1925, ch 115, ch III, art V, § 3; SDC 1939, § 4.0105.

38-1-40. Prosecution by secretary of violations--Security for costs not required. The secretary of agriculture may make complaint against any person violating any of the provisions of the laws he is empowered to enforce or administer, before any court having jurisdiction, and security for costs shall not be required of the complainant in any action or proceeding instituted by him or under his authority for the purpose of such enforcement, and it shall be the duty of all prosecuting officers of this state to prosecute all actions or proceedings instituted by the secretary of agriculture.

Source: SL 1925, ch 115, ch III, art V, § 3; SDC 1939, § 4.0105.



§ 38-1-41 Repealed.

38-1-41. Repealed by SL 1993, ch 311, § 8

38-1-41. Repealed by SL 1993, ch 311, § 8



§ 38-1-42 Establishment of the farm link program.

38-1-42. Establishment of the farm link program. The farm link program is hereby established and shall be administered by the Department of Agriculture and the South Dakota Cooperative Extension Service. Under the program, the department shall create a directory of prospective beginning farmers and ranchers and a directory of available or potentially available farms and ranches, which shall be used in matching the two groups. The department may, if practicable, use the resources of the South Dakota ag enterprise program. In administering the Farm Link Program, the department shall attempt to cooperate with similar programs in surrounding states to provide a greater opportunity for matching the interests of entering and retiring farmers and ranchers. The department shall also make available information on farm lending opportunities.

Source: SL 1993, ch 300, § 1.

38-1-42. Establishment of the farm link program. The farm link program is hereby established and shall be administered by the Department of Agriculture and the South Dakota Cooperative Extension Service. Under the program, the department shall create a directory of prospective beginning farmers and ranchers and a directory of available or potentially available farms and ranches, which shall be used in matching the two groups. The department may, if practicable, use the resources of the South Dakota ag enterprise program. In administering the Farm Link Program, the department shall attempt to cooperate with similar programs in surrounding states to provide a greater opportunity for matching the interests of entering and retiring farmers and ranchers. The department shall also make available information on farm lending opportunities.

Source: SL 1993, ch 300, § 1.



§ 38-1-43 Rules governing the farm link program.

38-1-43. Rules governing the farm link program. The Department of Agriculture shall promulgate rules pursuant to chapter 1-26 to administer the farm link program established pursuant to § 38-1-42. The rules shall include provisions governing program eligibility and procedures for data management, applications, and program administration.

Source: SL 1993, ch 300, § 2.

38-1-43. Rules governing the farm link program. The Department of Agriculture shall promulgate rules pursuant to chapter 1-26 to administer the farm link program established pursuant to § 38-1-42. The rules shall include provisions governing program eligibility and procedures for data management, applications, and program administration.

Source: SL 1993, ch 300, § 2.



§ 38-1-44 Definition of terms.

38-1-44. Definition of terms. Terms used in §§ 38-1-44 to 38-1-50, inclusive mean:

(1) "Farmer," the person responsible for planting a crop on, managing the crop, and harvesting the crop from land on which a patent infringement is alleged to have occurred; and

(2) "Transgenic organism," an organism that has been modified by genetic engineering to contain DNA from an outside source.
Source: SL 2002, ch 188, § 1.

38-1-44. Definition of terms. Terms used in §§ 38-1-44 to 38-1-50, inclusive mean:

(1) "Farmer," the person responsible for planting a crop on, managing the crop, and harvesting the crop from land on which a patent infringement is alleged to have occurred; and

(2) "Transgenic organism," an organism that has been modified by genetic engineering to contain DNA from an outside source.
Source: SL 2002, ch 188, § 1.



§ 38-1-45 Entry upon other's land to obtain samples--Prerequisites--Denial of access--Petition.

38-1-45. Entry upon other's land to obtain samples--Prerequisites--Denial of access--Petition. Before a person holding a patent on transgenic seed may enter upon any land farmed by another for the purpose of obtaining crop samples to determine whether patent infringement has occurred, the person holding the patent:

(1) Shall notify the farmer in writing of the allegation that a patent infringement has occurred and request written permission to enter upon the farmer's land; and

(2) Shall obtain the written permission of the farmer.

The farmer shall grant or deny access within seven days of receipt of request to enter the land. If the farmer withholds written permission, the person holding a patent may petition the circuit court for an order granting permission to enter upon the farmer's land.

Source: SL 2002, ch 188, § 2.

38-1-45. Entry upon other's land to obtain samples--Prerequisites--Denial of access--Petition. Before a person holding a patent on transgenic seed may enter upon any land farmed by another for the purpose of obtaining crop samples to determine whether patent infringement has occurred, the person holding the patent:

(1) Shall notify the farmer in writing of the allegation that a patent infringement has occurred and request written permission to enter upon the farmer's land; and

(2) Shall obtain the written permission of the farmer.

The farmer shall grant or deny access within seven days of receipt of request to enter the land. If the farmer withholds written permission, the person holding a patent may petition the circuit court for an order granting permission to enter upon the farmer's land.

Source: SL 2002, ch 188, § 2.



§ 38-1-46 Request that secretary collect samples--Secretary's designee--Fee--Notice of sample taking.

38-1-46. Request that secretary collect samples--Secretary's designee--Fee--Notice of sample taking. If either party requests the secretary of agriculture to provide for the collection of samples under § 38-1-45, or to participate in or conduct any other aspect of the sampling or analysis process, the secretary shall designate an employee or enter into an agreement with a person or entity to implement the specified activity as provided in rules under § 38-1-49. The person or entity may be, but is not required to be, an employee or agency of the State of South Dakota. The patent holder shall pay the fee charged by the department under rules promulgated pursuant to § 38-1-49. The farmer and the person holding the patent may each be present at any collection of samples conducted under §§ 38-1-44 to 38-1-50, inclusive, and each shall be notified of the time and location of the sample taking in a timely manner.

Source: SL 2002, ch 188, § 3.

38-1-46. Request that secretary collect samples--Secretary's designee--Fee--Notice of sample taking. If either party requests the secretary of agriculture to provide for the collection of samples under § 38-1-45, or to participate in or conduct any other aspect of the sampling or analysis process, the secretary shall designate an employee or enter into an agreement with a person or entity to implement the specified activity as provided in rules under § 38-1-49. The person or entity may be, but is not required to be, an employee or agency of the State of South Dakota. The patent holder shall pay the fee charged by the department under rules promulgated pursuant to § 38-1-49. The farmer and the person holding the patent may each be present at any collection of samples conducted under §§ 38-1-44 to 38-1-50, inclusive, and each shall be notified of the time and location of the sample taking in a timely manner.

Source: SL 2002, ch 188, § 3.



§ 38-1-47 Patent holder may seek protection order--Limitations.

38-1-47. Patent holder may seek protection order--Limitations. If the person holding a patent believes that the crop from which samples are to be taken may be subject to intentional damage or destruction, the person may seek a protection order from the circuit court. The protection order may not interrupt or interfere with normal farming practices, including harvest and tillage.

Source: SL 2002, ch 188, § 4.

38-1-47. Patent holder may seek protection order--Limitations. If the person holding a patent believes that the crop from which samples are to be taken may be subject to intentional damage or destruction, the person may seek a protection order from the circuit court. The protection order may not interrupt or interfere with normal farming practices, including harvest and tillage.

Source: SL 2002, ch 188, § 4.



§ 38-1-48 Samples--Where taken.

38-1-48. Samples--Where taken. The samples may be taken from a standing crop, from representative standing plants in the field, or from crops remaining in the field after harvest.

Source: SL 2002, ch 188, § 5.

38-1-48. Samples--Where taken. The samples may be taken from a standing crop, from representative standing plants in the field, or from crops remaining in the field after harvest.

Source: SL 2002, ch 188, § 5.



§ 38-1-49 Promulgation of rules.

38-1-49. Promulgation of rules. The secretary of agriculture may promulgate rules, pursuant to chapter 1-26, to determine the following sampling protocols:

(1) To determine who is authorized to collect samples or conduct related activity;

(2) To determine methods of sample storage;

(3) To establish standards for sampling, inspecting, analyzing, and testing seeds; and

(4) To implement fees to recover sampling and related costs.
Source: SL 2002, ch 188, § 6.

38-1-49. Promulgation of rules. The secretary of agriculture may promulgate rules, pursuant to chapter 1-26, to determine the following sampling protocols:

(1) To determine who is authorized to collect samples or conduct related activity;

(2) To determine methods of sample storage;

(3) To establish standards for sampling, inspecting, analyzing, and testing seeds; and

(4) To implement fees to recover sampling and related costs.
Source: SL 2002, ch 188, § 6.



§ 38-1-50 Results to be sent to both parties by registered mail--Time.

38-1-50. Results to be sent to both parties by registered mail--Time. The results of any testing conducted under §§ 38-1-44 to 38-1-50, inclusive, shall be sent by registered letter to either party by the other within thirty days after the results are reported from the testing laboratory.

Source: SL 2002, ch 188, § 7.

38-1-50. Results to be sent to both parties by registered mail--Time. The results of any testing conducted under §§ 38-1-44 to 38-1-50, inclusive, shall be sent by registered letter to either party by the other within thirty days after the results are reported from the testing laboratory.

Source: SL 2002, ch 188, § 7.






Chapter 02 - Agricultural Experiment Stations [Transferred]

CHAPTER 38-2

AGRICULTURAL EXPERIMENT STATIONS [TRANSFERRED]

[Transferred to § 13-58-11.1]



Chapter 03 - Agricultural Extension Services [Transferred]

CHAPTER 38-3

AGRICULTURAL EXTENSION SERVICES [TRANSFERRED]

[Transferred to §§ 13-54-8 to 13-54-13]



Chapter 04 - Demonstration Farms [Repealed]

CHAPTER 38-4

DEMONSTRATION FARMS [REPEALED]

[Repealed by SL 1973, ch 253]



Chapter 05 - Agricultural Census And Statistics

§ 38-5-1 Agreements with federal government for annual census--Purpose.

38-5-1. Agreements with federal government for annual census--Purpose. The secretary of agriculture of the State of South Dakota is hereby authorized and directed to enter into cooperative agreements with any officers or agencies of the federal government for the taking of annual agricultural censuses by the regularly appointed assessment officers and such other public officers and employees as may be designated for that purpose, for the purpose of obtaining information to be used by the federal government in the State of South Dakota and the allotment of benefits and other payments to farmers cooperating with the federal government, or for any other purpose whatever for which such information may be desired or required by any federal or state officer or agency.

Source: SL 1937, ch 17, § 1; SDC 1939, § 4.0601.



§ 38-5-2 Repealed.

38-5-2. Repealed by SL 2015, ch 204, § 6.



§ 38-5-3 Duties of other public officers and employees.

38-5-3. Duties of other public officers and employees. It shall be the duty of other public officers and employees within the state to comply with and perform all the duties imposed upon them or required by the provisions of cooperative agreements entered into pursuant to § 38-5-1 and the directions of the secretary of agriculture.

Source: SL 1937, ch 17, § 2; SDC 1939, § 4.0602.



§ 38-5-4 to 38-5-7. Repealed.

38-5-4 to 38-5-7. Repealed by SL 1971, ch 221






Chapter 06 - Rural Rehabilitation Assets And Funds

§ 38-6-1 Secretary of agriculture as state official to receive trust assets.

38-6-1. Secretary of agriculture as state official to receive trust assets. The secretary of agriculture is hereby designated as the state official of the State of South Dakota to make application to and receive from the secretary of agriculture of the United States, or any other proper federal official, pursuant and subject to the provisions of Public Law 499, 81st Congress, approved May 3, 1950, the trust assets, either funds or property, held by the United States as trustee in behalf of the South Dakota Rural Rehabilitation Corporation.

Source: SL 1951, ch 4, § 1; SDC Supp 1960, § 4.0115.



§ 38-6-2 Repealed.

38-6-2. Repealed by SL 2015, ch 204, § 7.



§ 38-6-3 Agreements for administration of trust assets by federal government.

38-6-3. Agreements for administration of trust assets by federal government. The secretary of agriculture, with the approval of the Governor, is authorized to enter into agreements with the secretary of agriculture of the United States pursuant to section 2(f) of the aforesaid act of the Congress of the United States, upon such terms and conditions and for such periods of time as may be mutually agreeable, authorizing the secretary of agriculture of the United States to accept, administer, expend and use in the State of South Dakota all or any part of such trust assets or any other funds of the State of South Dakota which may be appropriated for such uses for carrying out the purposes of Titles I and II of the Bankhead-Jones Farm Tenant Act, in accordance with the applicable provisions of Title IV thereof, as amended, and to do any and all things necessary to effectuate and carry out the purposes of said agreements.

Source: SL 1951, ch 4, § 3; SDC Supp 1960, § 4.0117.



§ 38-6-4 Deposit of trust assets with state treasurer--Purposes for which used.

38-6-4. Deposit of trust assets with state treasurer--Purposes for which used. Notwithstanding any other provisions of law, funds and the proceeds of the trust assets which are not authorized to be administered by the secretary of agriculture of the United States under the provisions of § 38-6-3 shall be received by the secretary of agriculture under the application made pursuant to § 38-6-1 and by him deposited with the state treasurer for use by the secretary for such of the rural rehabilitation purposes permissible under the charter of the now dissolved South Dakota Rural Rehabilitation Corporation as may from time to time be agreed upon by the secretary of agriculture with the approval of the Governor and the secretary of agriculture of the United States subject to the applicable provisions of said Public Law 499, or for the purposes of § 38-6-3.

Source: SL 1951, ch 4, § 4; SDC Supp 1960, § 4.0118.



§ 38-6-5 Compromise, adjustment, and collection of claims and obligations.

38-6-5. Compromise, adjustment, and collection of claims and obligations. The secretary of agriculture, with the approval of the Governor, is authorized and empowered to collect, compromise, adjust, or cancel claims and obligations arising out of or administered under this chapter or under any mortgage, lease, contract, or agreement entered into or administered pursuant to this chapter and, if in his judgment, necessary and advisable, pursue the same to final collection in any court having jurisdiction.

Source: SL 1951, ch 4, § 5; SDC Supp 1960, § 4.0119 (1).



§ 38-6-6 Purchase and acquisition of property securing indebtedness.

38-6-6. Purchase and acquisition of property securing indebtedness. The secretary of agriculture, with the approval of the Governor, is authorized and empowered to bid for and purchase at any execution, foreclosure, or other sale, or otherwise to acquire property upon which the secretary has a lien by reason of a judgment or execution, or which is pledged, mortgaged, conveyed, or which otherwise secures any loan or other indebtedness owing to or acquired by the secretary under this chapter.

Source: SL 1951, ch 4, § 5; SDC Supp 1960, § 4.0119 (2).



§ 38-6-7 Operation, lease, and disposition of property purchased or acquired.

38-6-7. Operation, lease, and disposition of property purchased or acquired. The secretary of agriculture, with the approval of the Governor, is authorized and empowered to accept title to any property purchased or acquired pursuant to § 38-6-6; to operate or lease such property for such period as may be deemed necessary to protect the investment therein; and to sell or otherwise dispose of such property in a manner consistent with the provisions of this chapter.

Source: SL 1951, ch 4, § 5; SDC Supp 1960, § 4.0119 (3).



§ 38-6-8 Investment, transfer, and sale of securities and obligations--Purposes.

38-6-8. Investment, transfer, and sale of securities and obligations--Purposes. The secretary of agriculture, with the approval of the Governor, is authorized and empowered to negotiate, renegotiate, invest, reinvest, transfer, and sell securities, notes, bonds, mortgages, and other obligations, including funds and the proceeds of trust assets, in such manner and upon such terms, conditions and for such periods of time consistent with and for carrying out the purposes of this chapter and to do any and all things necessary to effectuate and carry out the purposes permissible under the charter of the now dissolved South Dakota Rural Rehabilitation Corporation.

Source: SDC Supp 1960, § 4.0119 (4) as added by SL 1961, ch 2, § 1.



§ 38-6-8.1 Rules for disposition of claims and administration of trust.

38-6-8.1. Rules for disposition of claims and administration of trust. The secretary of agriculture, in compliance with the provisions of chapter 1-26, shall promulgate rules for disposition of claims and administration of trust assets authorized under this chapter, including all loan programs, and may adopt pursuant to chapter 1-26 such federal rules as are necessary to administer any program authorized under this chapter.

Source: SL 1976, ch 240; SL 1986, ch 326, § 7; SL 1990, ch 316.



§ 38-6-9 Powers delegated to secretary of agriculture of United States.

38-6-9. Powers delegated to secretary of agriculture of United States. The authority contained in §§ 38-6-5 to 38-6-8, inclusive, may be delegated to the secretary of agriculture of the United States with respect to funds or assets authorized to be administered and used by him under agreements entered into pursuant to § 38-6-3.

Source: SL 1951, ch 4, § 5; SDC Supp 1960, § 4.0119; SL 1961, ch 2, § 2.



§ 38-6-10 United States held free from liability.

38-6-10. United States held free from liability. The United States and the secretary of agriculture thereof, shall be held free from liability by virtue of the transfer of the assets to the secretary of agriculture of the State of South Dakota pursuant to this chapter.

Source: SL 1951, ch 4, § 6; SDC Supp 1960, § 4.0120.



§ 38-6-11 Severability of provisions.

38-6-11. Severability of provisions. If any provision of this chapter, or the application thereof to any person or circumstances, is held invalid, the remainder of this chapter, and the application of such provision to other persons or circumstances, shall not be affected thereby.

Source: SL 1951, ch 4, § 7; SDC Supp 1960, § 4.0121.



§ 38-6-12 Information received by secretary not public records.

38-6-12. Information received by secretary not public records. Data or financial information made or received by the secretary of agriculture for the purpose of application for loans, marketing assistance, agricultural finance counseling, and farm loan mediation are not public records and are exempt from the provisions of § 1-27-1.

Source: SL 1997, ch 224, § 1.



§ 38-6-13 Value added agriculture subfund.

38-6-13. Value added agriculture subfund. There is created within the rural rehabilitation fund created in § 38-6-1, the value added agriculture subfund. The purpose of the subfund created by this section is to make grants or loans for agricultural development, feasibility studies, or marketing.

Source: SL 2013, ch 192, § 4.



§ 38-6-14 Value Added Finance Authority.

38-6-14. Value Added Finance Authority. The Value Added Finance Authority shall administer the value added agriculture subfund, and make grants or loans from the value added agriculture subfund. The value added agriculture subfund shall be used to develop and promote value added agriculture in South Dakota including the initial or subsequent production, use, or processing of any form of agricultural commodity, product, or by-product in this state.

Source: SL 2013, ch 192, § 7.



§ 38-6-15 Earnings on value added agriculture subfund.

38-6-15. Earnings on value added agriculture subfund. Earnings on the value added agriculture subfund may be used by the South Dakota Department of Agriculture for the administrative costs of this program. Such earnings shall be expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of agriculture. Eligible expenses may not exceed total interest earnings during the previous fiscal year prior to the deduction of loan losses for the same fiscal year.

Source: SL 2013, ch 192, § 2.



§ 38-6-16 Promulgation of rules on administration of value added agriculture subfund.

38-6-16. Promulgation of rules on administration of value added agriculture subfund. In connection with the administration of the value added agriculture subfund, the Value Added Finance Authority may, pursuant to chapter 1-26, promulgate such rules as it deems necessary to implement the purposes of §§ 38-6-13 to 38-6-15, inclusive, including:

(1) Setting the application procedures for those who apply for loans or grants from the value added agriculture subfund;

(2) Establishing criteria to determine which applicants will receive such loans or grants;

(3) Governing the use of proceeds of such loans or grants;

(4) Establishing criteria for the terms and conditions upon which such loans or grants shall be made, including the terms of security given, if any, to secure such loans; and

(5) Governing the use of proceeds by lenders of funds advanced to the lenders by the Value Added Finance Authority including the terms and conditions upon which the proceeds shall be loaned to borrowers for the purposes described in §§ 38-6-13 to 38-6-15, inclusive.
Source: SL 2013, ch 192, § 9.






Chapter 07 - Division Of Resource Conservation And Forestry

§ 38-7-1 Policy of state--Purposes of chapters.

38-7-1. Policy of state--Purposes of chapters. It is hereby declared to be the policy of this state and within the scope of this chapter and chapter 38-8 to provide for the conservation of the soil and soil resources of this state, and for the control and prevention of soil erosion, and for the prevention of floodwater and sediment damages, and for furthering the conservation, development, utilization, and disposal of water, and thereby to preserve natural resources, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wildlife, protect the tax base, protect public lands, and protect and promote the health, safety, and general welfare of the people of this state.

Source: SL 1937, ch 19, § 2; SDC 1939, § 4.1501; SL 1957, ch 4, § 1.



§ 38-7-2 Definition of terms.

38-7-2. Definition of terms. Terms used in this chapter or chapter 38-8 mean:

(1) "Agency of this state," the government of this state and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of this state;

(2) "Commission," the State Conservation Commission established by § 38-7-3;

(3) "District" or "conservation district," a governmental subdivision of this state, and a public body, corporate and politic, organized in accordance with the provisions of chapter 38-8, for the purpose, with the powers, and subject to the restrictions set forth in chapter 38-8;

(4) "Division," the Division of Resource Conservation and Forestry created by § 38-7-2.1;

(5) "Due notice," a notice published at least twice, with an interval of at least seven days between the publication dates, in a legal newspaper within the district or by posting copies of the notice in three of the most public places within the district for a period of at least ten days immediately preceding the date specified in the notice. At any hearing held pursuant to the notice, at the time and place designated in the notice, the adjournment may be made from time to time without the necessity of renewing the notice for adjourned dates;

(6) "Government" or "governmental," the government of this state, the government of the United States, and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them;

(7) "Land occupier" or "occupier of land," any person, firm, or corporation who holds title to, or is in possession of any agricultural, grazing, or forest lands lying within a district organized under the provisions of chapter 38-8, whether as owner, lessee, renter, tenant, or otherwise;

(8) "Landowner" or "owners of land," any South Dakota resident person, firm, or corporation, public or private, who has legal title to ten or more acres of land, lying within a district organized, or to be organized as shown by the records in the offices of the register of deeds and the clerk of courts of the county in which the land is situated. If the land is sold under a contract for deed, which is of record in the office of the register of deeds of the county, both the landowner and the individual purchaser of the land, as named in the contract for deed, are treated as landowners;

(9) "Nominating petition," a petition filed under the provisions of chapter 38-8 to nominate candidates for the office of supervisor of a conservation district;

(10) "Petition," a petition filed under the provisions of chapter 38-8 for the creation of a conservation district;

(11) "Supervisor," one of the members of the governing body of a district, elected or appointed in accordance with the provisions of chapter 38-8;

(12) "United States" or "agencies of the United States," the United States of America, the Natural Resources Conservation Service of the United States Department of Agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States of America.
Source: SL 1937, ch 19, § 3; SDC 1939, § 4.1502; SL 1959, ch 3, § 1; SL 1964, ch 3; SL 2017, ch 181, § 6.



§ 38-7-2.1 Division of Resource Conservation and Forestry created.

38-7-2.1. Division of Resource Conservation and Forestry created. There is hereby created within the Department of Agriculture created by chapter 1-41 a Division of Resource Conservation and Forestry.

Source: SL 1975, ch 23, § 1; SL 1995, ch 310 (Ex. Ord. 95-1), §§ 16, 17.



§ 38-7-2.2 Director of Division of Resource Conservation and Forestry--Nomination, appointment, and removal.

38-7-2.2. Director of Division of Resource Conservation and Forestry--Nomination, appointment, and removal. The director of the Division of Resource Conservation and Forestry shall be nominated by the State Conservation Commission and appointed by the secretary of the Department of Agriculture with the approval of the Governor. The director of the Division of Resource Conservation and Forestry shall be removable in accordance with the provisions of § 1-32-6.

Source: SL 1975, ch 23, § 2; SL 1981, ch 11, § 4.



§ 38-7-2.3 Conservation functions performed by division--Direction and control by director.

38-7-2.3. Conservation functions performed by division--Direction and control by director. Subject to § 38-7-3.1, all of the functions of the State Conservation Commission provided for in this chapter and chapter 38-8 relative to conservation districts, shall be performed by the Division of Resource Conservation and Forestry created by this chapter, under the direction and control of the director of the Division of Resource Conservation and Forestry.

Source: SL 1975, ch 23, § 3.



§ 38-7-3 State Conservation Commission established--Purposes.

38-7-3. State Conservation Commission established--Purposes. There is hereby established, to serve as an agency of the state and to perform the functions conferred upon it in this chapter and chapter 38-8, the State Conservation Commission.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1503; SL 1945, ch 13; SL 1949, ch 10; SL 1957, ch 4, § 2; SL 1968, ch 1, § 2.



§ 38-7-3.1 Direction and supervision by Division of Resource Conservation and Forestry--Independent functions retained by commission.

38-7-3.1. Direction and supervision by Division of Resource Conservation and Forestry--Independent functions retained by commission. The State Conservation Commission shall be administered under the direction and supervision of the Division of Resource Conservation and Forestry of the Department of Agriculture and the director thereof, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the director of the Division of Resource Conservation and Forestry.

Source: SL 1973, ch 2, § 104; SL 1975, ch 23, § 4.



§ 38-7-4 Composition of commission--Appointment and terms of members--Vacancies.

38-7-4. Composition of commission--Appointment and terms of members--Vacancies. The State Conservation Commission is composed of nine members appointed by the Governor. Eight members shall be appointed as follows: one from a list of three names recommended to the Governor from the South Dakota Municipal League, from its membership to represent the urban interests; one from a list of three names recommended to the Governor from the directors of the water development districts; two members who shall be persons engaged in the tree industry; and three farmer-members, one from each of the areas designated in § 38-7-5; and, one farmer-member at large. No more than five members may be from one political party. All appointed members shall serve three-year terms and all farmer-members shall be, or shall have been supervisors of conservation districts. Members shall take office on the first day of January of the year following their appointment and all such appointments shall be made on or before the first day of December.

The Governor shall appoint all farmer-members from a list of names of qualified persons submitted to him by the State Association of Conservation Districts. The association shall, at such times as will be consistent with the terms of this section and in such manner as may be determined by it at its annual convention, submit a list of nominees for each membership on the commission to be filled by appointment of the Governor.

Vacancies arising from reasons other than the natural expiration of terms, shall be filled, for the unexpired term, as in the case of original appointments.

Source: SDC 1939, § 4.1503 as added by SL 1949, ch 10; SL 1957, ch 4, § 2; SL 1968, ch 1, § 2; SL 1974, ch 254, § 2; SL 1975, ch 23, § 7; SL 1979, ch 354, § 33; SL 1981, ch 374, § 29; SL 1985, ch 306; SL 1989, ch 341.



§ 38-7-5 Farmer-member areas.

38-7-5. Farmer-member areas. This state is hereby divided into three farmer-member areas as follows: all of that area east of the Missouri River and north of the southern boundaries of Hughes, Hyde, Hand, Beadle, Kingsbury, and Brookings counties shall be known and designated as Area I; all of that area east of the Missouri River and south of the northern boundaries of Buffalo, Jerauld, Sanborn, Miner, Lake, and Moody counties shall be known and designated as Area II; and all of that area west of the Missouri River shall be known and designated as Area III.

Source: SDC 1939, § 4.1503 as added by SL 1957, ch 4, § 2; SL 1968, ch 1, § 2.



§ 38-7-6 Nonvoting members of commission--Tenure of office.

38-7-6. Nonvoting members of commission--Tenure of office. The following persons shall serve as nonvoting members of the State Conservation Commission: the secretary of environment and natural resources; the director of the state extension service; the director of the state agricultural experiment station located at Brookings; the commissioner of school and public lands; the secretary of the Department of Game, Fish and Parks; and if approved by the United States secretary of agriculture, the state conservationist for the United States Natural Resources Conservation Service. A member of the commission shall hold office so long as the person retains the office by virtue of which the person is serving on the commission.

Source: SL 1937, ch 19, § 4; SDC 1939, §§ 4.1503, 4.1504; SL 1945, ch 13; SL 1949, ch 10; SL 1957, ch 4, § 2; SL 1963, ch 6; SL 1968, ch 1, §§ 2, 3; SL 1974, ch 254, § 3; SL 2015, ch 203, § 6.



§ 38-7-7 Accommodations, supplies, and equipment for commission.

38-7-7. Accommodations, supplies, and equipment for commission. The State Conservation Commission shall be supplied with suitable accommodations at the seat of the state government, and shall be furnished with the necessary supplies and equipment.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1505; SL 1959, ch 3, § 2.



§ 38-7-8 Record of commission actions--Seal--Powers.

38-7-8. Record of commission actions--Seal--Powers. The State Conservation Commission shall keep a record of its official actions; shall adopt a seal, which seal shall be judicially noticed; and may perform acts, hold hearings, and promulgate rules, pursuant to chapter 1-26, concerning:

(1) The organization and operation of the commission;

(2) Cooperation and assistance provided to conservation districts;

(3) The reporting of election results and financial affairs of the conservation districts; and

(4) The governing and administration of conservation district elections.
Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1503; SL 1945, ch 13; SL 1949, ch 10; SL 1957, ch 4, § 2; SL 1968, ch 1, § 2; SL 1974, ch 254, § 4; SL 1986, ch 326, § 8; SL 2015, ch 203, § 7.



§ 38-7-9 Quorum of commission.

38-7-9. Quorum of commission. A majority of the State Conservation Commission shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1504; SL 1963, ch 6; SL 1968, ch 1, § 3.



§ 38-7-10 Chairman of commission--Delegation of powers and duties.

38-7-10. Chairman of commission--Delegation of powers and duties. The State Conservation Commission shall designate its chairman annually. It shall have authority to delegate to its chairman, to one or more of its members, or to one or more agents or employees, such powers and duties as it may deem proper.

Source: SL 1937, ch 19, § 4; SDC 1939, §§ 4.1504, 4.1505; SL 1959, ch 3, § 2; SL 1963, ch 6; SL 1968, ch 1, § 3.



§ 38-7-11 Repealed.

38-7-11. Repealed by SL 1971, ch 23, § 2



§ 38-7-12 Employment of personnel by division--Legal services.

38-7-12. Employment of personnel by division--Legal services. The Division of Resource Conservation and Forestry may employ such agents and employees, permanent and temporary, as it may require and shall determine their qualifications, duties, and compensation. The division may call upon the attorney general of the state for such legal services as it may require.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1505; SL 1959, ch 3, § 2.



§ 38-7-13 Record of proceedings kept by division.

38-7-13. Record of proceedings kept by division. The Division of Resource Conservation and Forestry shall keep full and accurate records of all proceedings and of all resolutions, rules, and regulations, and orders issued or adopted.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1504; SL 1963, ch 6; SL 1968, ch 1, § 3; SL 1975, ch 247, § 1; SL 1982, ch 15, § 7.



§ 38-7-14 Detail of personnel to division by other state agencies.

38-7-14. Detail of personnel to division by other state agencies. Upon request of the Division of Resource Conservation and Forestry for the purpose of carrying out any of its functions, the supervising officer of any state agency, or any state institution of learning shall, insofar as may be possible under available appropriations, and having due regard to the needs of the agency to which the request is directed, assign or detail to the division, members of the staff or personnel of such agency or institution of learning, and making such special reports, surveys, or studies as the division may request.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1505; SL 1959, ch 3, § 2.



§ 38-7-15 Assistance in carrying out of district programs.

38-7-15. Assistance in carrying out of district programs. In addition to the duties and powers conferred upon the Division of Resource Conservation and Forestry in chapter 38-8, it shall have the duty and power to offer such assistance as may be appropriate to the supervisors of conservation districts, organized as provided in chapter 38-8, in the carrying out of any of their powers and programs.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1506 (1).



§ 38-7-16 Interchange of information between districts and division.

38-7-16. Interchange of information between districts and division. In addition to the duties and powers conferred upon the Division of Resource Conservation and Forestry in chapter 38-8, it shall have the duty and power to keep the supervisors of each of the several districts organized under the provisions of chapter 38-8 informed of the activities and experience of all other districts organized thereunder, and to facilitate an interchange of advice and experience between such districts and cooperation between them.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1506 (2).



§ 38-7-17 Coordination of district programs.

38-7-17. Coordination of district programs. In addition to the duties and powers conferred upon the Division of Resource Conservation and Forestry in chapter 38-8, it shall have the duty and power to coordinate the programs of the several conservation districts organized under chapter 38-8 so far as this may be done by advice and consultation.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1506 (3).



§ 38-7-18 Assistance provided to districts by federal and state agencies.

38-7-18. Assistance provided to districts by federal and state agencies. In addition to the duties and powers conferred upon the Division of Resource Conservation and Forestry in chapter 38-8, it shall have the duty and power to secure the cooperation and assistance of the United States and any of its agencies, and of agencies of this state, in the work of the several conservation districts.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1506 (4).



§ 38-7-19 Dissemination of information--Encouraging formation of districts.

38-7-19. Dissemination of information--Encouraging formation of districts. In addition to the duties and powers conferred upon the Division of Resource Conservation and Forestry in chapter 38-8, it shall have the duty and power to disseminate information throughout the state concerning the activities and programs of the conservation districts organized under chapter 38-8, and to encourage the formation of such districts in areas where their organization is desirable.

Source: SL 1937, ch 19, § 4; SDC 1939, § 4.1506 (5).



§ 38-7-20 Representation of districts--Development of conservation policy--Cooperation with public and private agencies.

38-7-20. Representation of districts--Development of conservation policy--Cooperation with public and private agencies. In addition to the duties and powers conferred upon the Division of Resource Conservation and Forestry in chapter 38-8, it shall have the duty and power to represent the state conservation districts and to develop and implement state policy for land conservation and development. Also to cooperate at all levels of government, with all other agencies, both public and private, in the conservation and development of all renewable natural resources.

Source: SDC 1939, § 4.1506 as added by SL 1968, ch 1, § 4.



§ 38-7-21 Recommendations on programs of local, state, and federal agencies and subdivisions.

38-7-21. Recommendations on programs of local, state, and federal agencies and subdivisions. In addition to the duties and powers conferred upon the State Conservation Commission in chapter 38-8, it shall have the duty and power to review and make recommendations within its discretion, in cooperation and consultation with affected districts, on all natural resource development programs proposed or planned by local, state, and federal agencies and subdivisions.

Source: SDC 1939, § 4.1506 as added by SL 1968, ch 1, § 4.



§ 38-7-22 Provision of funds and assistance to districts.

38-7-22. Provision of funds and assistance to districts. In addition to the duties and powers conferred upon the Division of Resource Conservation and Forestry, it shall have the duty and power to provide funds, grants, supplies, and staff assistance to conservation districts and to assist such districts in obtaining technical planning guidance from the State Planning Commission, and other state and federal agencies.

Source: SDC 1939, § 4.1506 as added by SL 1968, ch 1, § 4.



§ 38-7-23 Accounting and financial reporting procedures by districts.

38-7-23. Accounting and financial reporting procedures by districts. In addition to the duties and powers conferred upon the Division of Resource Conservation and Forestry, it shall have the duty and power to require proper accounting and financial reporting procedures by conservation districts and to assist in the implementation of these procedures.

Source: SDC 1939, § 4.1506 as added by SL 1968, ch 1, § 4; SL 1975, ch 247, § 2.



§ 38-7-24 Request to Legislature for appropriations.

38-7-24. Request to Legislature for appropriations. To accomplish the purposes of the State Conservation Commission and the conservation districts as provided in this chapter and chapter 38-8, the Division of Resource Conservation and Forestry may present requests to the State Legislature for appropriations adequate to carry out the duties and responsibilities of it and the State Conservation Commission and the districts.

Source: SDC 1939, § 4.1506 as added by SL 1968, ch 1, § 4.



§ 38-7-25 Coordinated natural resources conservation fund created--Purposes.

38-7-25. Coordinated natural resources conservation fund created--Purposes. There is hereby created a special fund known as the coordinated natural resources conservation fund. All money in the coordinated natural resources conservation fund is dedicated for the purposes identified in the South Dakota coordinated natural resources plan. Interest earned on money in the fund shall be deposited in the fund.

Source: SL 1992, ch 100, § 5; SL 1994, ch 313, § 1; SL 2007, ch 227, § 1.



§ 38-7-26 Source of money in coordinated natural resources conservation fund.

38-7-26. Source of money in coordinated natural resources conservation fund. The coordinated natural resources conservation fund consists of money transferred from the sale of motor fuel for nonhighway agricultural uses in the motor fuel tax fund as provided in § 10-47B-149, and all public and private sources including legislative appropriations or federal grants.

Source: SL 1992, ch 100, § 6; SL 1994, ch 313, § 2; SL 2007, ch 227, § 2; SL 2011, ch 61, § 8.



§ 38-7-27 Coordinated natural resources conservation program established--Promulgation of rules.

38-7-27. Coordinated natural resources conservation program established--Promulgation of rules. The coordinated natural resources conservation program is hereby established. Under this program, the State Conservation Commission may grant funds from the coordinated natural resources conservation fund. The Conservation Commission shall promulgate rules pursuant to chapter 1-26 for administration, terms, and conditions for the disbursement of grants to conservation districts and to establish criteria for the selection of projects to receive grants through the coordinated natural resources conservation program.

Source: SL 1992, ch 100, § 7; SL 1994, ch 313, § 4; SL 2007, ch 227, § 3.



§ 38-7-28 Administration of coordinated natural resources conservation program.

38-7-28. Administration of coordinated natural resources conservation program. The Division of Resource Conservation and Forestry of the Department of Agriculture shall implement and administer the coordinated natural resources conservation program. Expenses associated with administration of this program and other purposes as authorized by chapter 38-7 and chapter 38-8 shall be expended from the coordinated natural resources conservation fund as determined in the general appropriations act according to Title 4.

Source: SL 1994, ch 313, § 5; SL 2007, ch 227, § 4.



§ 38-7-29 Soil conservation award program established.

38-7-29. Soil conservation award program established. The South Dakota soil conservation award program is hereby established. Under the program, each conservation district may select not more than five residents of the conservation district each year as recipients of the Soil Conservation Award. To be eligible for an award, a person shall be a South Dakota resident who is directly and actively engaged in agricultural production in South Dakota. In selecting award recipients, the conservation district may consult with the South Dakota State Conservation Commission and other relevant entities. Awards shall be based upon the recipient's contribution toward the preservation and conservation of soil and other natural resources in South Dakota in conjunction with the recipient's agricultural operations.

Source: SL 2008, ch 207, § 1.



§ 38-7-30 Form of award--Promulgation of rules.

38-7-30. Form of award--Promulgation of rules. Each recipient shall receive a sign displaying the words "South Dakota Soil Conservation Award" "Award Winning Soil Conservation Farm" and the year of the award. The South Dakota Conservation Commission shall promulgate rules pursuant to chapter 1-26 governing the soil conservation award program. The rules shall include the following:

(1) Criteria for selecting award recipients in accordance with the requirements of § 38-7-29 and this section, which shall include efforts to maintain grass waterways and eliminating cultivation of waterways; terracing; crop rotation; leaving crop residue after harvesting; and no till;

(2) Procedures for nominating and selecting award recipients;

(3) Procedures to publicize and raise awareness of the need for soil conservation practices as outlined in subdivision (1) of this section;

(4) Other procedures necessary for the administration of the award program.
Source: SL 2008, ch 207, § 2.






Chapter 07A - Shelterbelts [Repealed]

§ 38-7A-1 Repealed.

38-7A-1. Repealed by SL 1985, ch 307, § 1



§ 38-7A-2 to 38-7A-7. Repealed.

38-7A-2 to 38-7A-7. Repealed by SL 2015, ch 204, §§ 8 to 14.






Chapter 08 - Conservation Districts

§ 38-8-1 Filing of petition for organization of district--Number of signers--Contents--Consolidation of petitions.

38-8-1. Filing of petition for organization of district--Number of signers--Contents--Consolidation of petitions. Any ten percent of the voters registered for the last general election within the limits of a territory proposed to be organized into a conservation district may file a petition with the State Conservation Commission asking that a conservation district be organized to function in the territory described in the petition. The petition shall set forth:

(1) The proposed name of the district;

(2) That there is need in the interest of public health, safety, and welfare, for a conservation district to function in the territory described in the petition;

(3) A description of the territory proposed to be organized as a district;

(4) A request that the commission duly define the boundaries for the district; that a referendum be held within the territory so defined on the question of the creation of a conservation district in the territory; and that the commission determine that such a district be created.

If more than one petition is filed covering parts of the same territory, the commission may consolidate all or any such petitions. The petition shall be filed before April first of the year in which a general election is to be held.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SL 1959, ch 3, § 3; SDC Supp 1960, § 4.1507 (1); SL 1994, ch 316, § 1.



§ 38-8-2 Notice and hearing on petition for organization of district--Questions considered--Right to be heard--Hearing on inclusion of additional territory.

38-8-2. Notice and hearing on petition for organization of district--Questions considered--Right to be heard--Hearing on inclusion of additional territory. Within sixty days after a petition under § 38-8-1, has been filed with the State Conservation Commission, the commission shall publish due notice as defined in § 38-7-2 of a hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the creation of a conservation district, upon the question of the appropriate boundaries to be assigned to the district, upon the propriety of the petition and other proceedings taken under this chapter, and upon all questions relevant to such inquiries. Any occupier of land within the limits of the territory described in the petition, of lands within any territory considered for addition to such described territory, and any other interested party, may attend such hearings and be heard. If it appears upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearing shall be given throughout the entire area considered for inclusion in the district, and such further hearing held.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (2); SL 1994, ch 316, § 2.



§ 38-8-3 Factors considered in hearing on petition for organization of district.

38-8-3. Factors considered in hearing on petition for organization of district. In making the determination required by § 38-8-4 and in defining the boundaries of a conservation district, the State Conservation Commission shall give due weight and consideration to the topography of the area considered and of the state, the composition of soils therein, the distribution of erosion, the prevailing land-use practices, the desirability and necessity of including within the boundaries the particular lands under consideration, and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions to other conservation districts, already organized or proposed for organization under the provisions of this chapter, and such other physical, geographical, and economic factors as are relevant, having due regard to the legislative policy set forth in § 38-7-1.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (2).



§ 38-8-4 Determination of need for district--Establishment of boundaries.

38-8-4. Determination of need for district--Establishment of boundaries. After a hearing pursuant to § 38-8-2, if the State Conservation Commission shall determine upon the facts presented at such hearing and upon such other relevant facts and information as may be available that there is need, in the interest of public health, safety, and welfare, for a conservation district to function in the territory considered at the hearing, it shall make and record such determination, and shall define, by metes and bounds or by legal subdivisions, the boundaries of such district. The territory to be included within such boundaries need not be contiguous.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (2).



§ 38-8-5 Determination of no need and denial of petition--Time for filing new petitions.

38-8-5. Determination of no need and denial of petition--Time for filing new petitions. If the State Conservation Commission shall determine after a hearing pursuant to § 38-8-2, after due consideration of the relevant facts mentioned in § 38-8-3, that there is no need for a conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall deny the petition. After six months shall have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed as provided by § 38-8-1 and new hearings held and determinations made thereon.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (2).



§ 38-8-6 Consideration of administrative practicability and feasibility of district.

38-8-6. Consideration of administrative practicability and feasibility of district. After the State Conservation Commission has made and recorded a determination that there is need for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within such boundaries with the powers conferred upon conservation districts in this chapter is administratively practicable and feasible.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (3).



§ 38-8-7 Referendum on creation of district--Form of ballot--Right to vote.

38-8-7. Referendum on creation of district--Form of ballot--Right to vote. To assist the State Conservation Commission in the determination of the administrative practicability and feasibility of a conservation district, the commission shall hold a referendum within the proposed district upon the proposition of the creation of the district, and shall cause due notice of the referendum to be given. The question shall be submitted by ballot upon which the words "For creation of a conservation district of the lands below described and lying in the counties of __________ and __________" and "Against creation of a conservation district of the lands below described and lying in the counties of __________ and __________" shall be inserted, with a square before each proposition and a direction to insert a cross or check mark in the square before one or the other of said propositions as the voter may favor or oppose creation of the district. The ballot shall set forth the boundaries of the proposed district as determined by the commission. Any voter registered for the most recent general election within the boundaries of the territory, as determined by the commission, may vote in the referendum. The Division of Resource Conservation and Forestry shall certify the need for a referendum to the county auditors of the counties comprising the territory of the proposed district. The certification shall be provided before June first of the year in which the general election is to be held, to facilitate the election required by § 38-8-15, and pursuant to the requirements of § 38-8-39.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (3); SL 1994, ch 316, § 3.



§ 38-8-8 Timing of referendum on creation of district.

38-8-8. Timing of referendum on creation of district. The elections held under § 38-8-7 shall be conducted at the next general election within the county or counties comprising the territory of the proposed conservation district.

Source: SL 1959, ch 3, § 7; SDC Supp 1960, § 4.1507-1; SL 1994, ch 316, § 4.



§ 38-8-9 Conduct of election on creation of district--Certification of results.

38-8-9. Conduct of election on creation of district--Certification of results. The conduct of any election held under § 38-8-7 shall be governed by the general election laws of South Dakota. The results of the election shall be certified to the State Conservation Commission by the county commission of each county in which the election is conducted.

Source: SL 1959, ch 3, § 7; SDC Supp 1960, § 4.1507-1; SL 1986, ch 326, § 9; SL 1994, ch 316, § 5.



§ 38-8-10 Notices and conduct of hearings and referenda--Procedural regulations--Referendum not invalidated by informalities.

38-8-10. Notices and conduct of hearings and referenda--Procedural regulations--Referendum not invalidated by informalities. The Division of Resource Conservation and Forestry shall issue the notices and conduct the hearings and referenda required by § 38-8-2. No informalities in the conduct of the referendum or in any related matters may invalidate the referendum or the result of the referendum if notice of the referendum has been given substantially as provided in subdivision 38-7-2(5) and the referendum has been fairly conducted.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (4); SL 1986, ch 326, § 10; SL 1994, ch 316, § 6.



§ 38-8-11 Vote required to authorize creation of district--Extent of participation in voting required.

38-8-11. Vote required to authorize creation of district--Extent of participation in voting required. The State Conservation Commission may not determine that the operation of a proposed district within the defined boundaries is administratively practicable and feasible unless at least a majority of the votes cast in the referendum upon the proposition of creation of the district are cast in favor of the creation of the district.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SL 1959, ch 3, § 4; SDC Supp 1960, § 4.1507 (5); SL 1994, ch 316, § 7.



§ 38-8-12 Publication of referendum results--Determination and recording of administrative practicability and feasibility.

38-8-12. Publication of referendum results--Determination and recording of administrative practicability and feasibility. The Division of Resource Conservation and Forestry shall publish the result of such referendum and the State Conservation Commission shall thereafter consider and determine whether the operation of the district within the defined boundaries is administratively practicable and feasible. If the commission shall determine that the operation of such district is not administratively practicable and feasible, it shall record such determination and deny the petition. If the commission shall determine that the operation of such district is administratively practicable and feasible, it shall record such determination and the Division of Resource Conservation and Forestry shall proceed with the organization of the district in the manner provided in §§ 38-8-15 to 38-8-17, inclusive.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SL 1959, ch 3, § 4; SDC Supp 1960, § 4.1507 (5).



§ 38-8-13 Factors considered in determining administrative practicability and feasibility.

38-8-13. Factors considered in determining administrative practicability and feasibility. In determining whether the operation of a proposed district is administratively practicable and feasible, the State Conservation Commission shall give due regard and weight to the attitudes of the occupiers of land lying within the defined boundaries, the probable expense of carrying on erosion control operations within the district and other relevant economic and social factors pursuant to the legislative policy set forth in § 38-7-1.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SL 1959, ch 3, § 4; SDC Supp 1960, § 4.1507 (5); SL 1994, ch 316, § 8.



§ 38-8-14 Time for filing new petitions after denial of district.

38-8-14. Time for filing new petitions after denial of district. After six months shall have expired from the date of entry of a determination by the State Conservation Commission that operation of a proposed district is not administratively practicable and feasible and denial of a petition pursuant to such determination, subsequent petitions may be filed as provided by § 38-8-1, and action taken thereon in accordance with the provisions of this chapter.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (7).



§ 38-8-15 Election of initial supervisors--District as governmental subdivision.

38-8-15. Election of initial supervisors--District as governmental subdivision. At the general election that includes the referendum on the establishment of a conservation district, five supervisors shall be elected as provided in § 38-8-39. The election of the supervisors is null and void if the referendum on the establishment of the district fails. The district is a governmental subdivision of this state and a public body, corporate and politic, upon the taking of the proceedings described in §§ 38-8-16 and 38-8-17.

Source: SL 1937, ch 19, §§ 5, 7; SDC 1939, §§ 4.1507, 4.1509; SL 1947, ch 11; SL 1947, ch 12; SL 1953, ch 7, § 1; SL 1957, ch 4, § 3; SDC Supp 1960, §§ 4.1507 (6), 4.1509 (1); SDCL, § 38-8-38; SL 1968, ch 1, § 5; SL 1994, ch 316, § 9.



§ 38-8-16 Application filed with secretary of state by elected supervisors--Contents--Accompanying statement by commission.

38-8-16. Application filed with secretary of state by elected supervisors--Contents--Accompanying statement by commission. The five supervisors elected pursuant to § 38-8-15 shall present to the secretary of state an application signed and sworn to by them to complete the organization of the district. The application shall contain:

(1) A statement that a petition for the creation of the district was filed with the State Conservation Commission pursuant to the provisions of this chapter, and that the proceedings specified in this chapter were taken pursuant to the petition;

(2) The name and official residence of each of the supervisors, together with a certified copy of the appointments evidencing their right to office and their term of office;

(3) The name proposed for the district;

(4) The location of the principal office for the district.

This application shall be accompanied by a statement of the State Conservation Commission setting forth the boundaries of the district and certifying that the proceedings specified in this chapter have been fulfilled.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (6); SL 1968, ch 1, § 5; SL 1994, ch 316, § 10.



§ 38-8-17 Filing and recording of application and statement--Issuance of certificate of organization.

38-8-17. Filing and recording of application and statement--Issuance of certificate of organization. The secretary of state shall file and record the application and statement required by § 38-8-16 in an appropriate book of record in his office and shall make and issue to the said supervisors a certificate, under the seal of the state, of the due organization of the said district, and shall record such certificate with the application and statement. The secretary of state shall make no charge for the services herein required.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (6).



§ 38-8-18 Certificate of organization as proof of establishment of district.

38-8-18. Certificate of organization as proof of establishment of district. In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding, or action of a conservation district, the district shall be deemed to have been established in accordance with the provisions of this chapter upon proof of the issuance by the secretary of state of the certificate described by § 38-8-17. A copy of such certificate duly certified by the secretary of state shall be admissible in evidence in any such suit, action, or proceeding and shall be proof of the filing and contents thereof.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SDC Supp 1960, § 4.1507 (9).



§ 38-8-19 Petition for inclusion of additional territory--Procedure.

38-8-19. Petition for inclusion of additional territory--Procedure. Petitions in a form approved by the State Conservation Commission for including additional territory within an existing conservation district may be filed with the commission, and the proceedings provided for in §§ 38-8-2 to 38-8-18, inclusive, in the case of petitions to organize a district shall be observed in the case of petitions for such inclusion. If two-thirds of the voters registered for the last general election in an area proposed for inclusion or addition to an existing district file a petition with the commission for inclusion, the area shall be included within the district.

Source: SL 1937, ch 19, § 5; SDC 1939, § 4.1507; SL 1947, ch 11; SL 1959, ch 3, § 5; SDC Supp 1960, § 4.1507 (8); SL 1994, ch 316, § 11.



§ 38-8-20 Inclusion of additional territory by amendment of charter--Notice and hearing.

38-8-20. Inclusion of additional territory by amendment of charter--Notice and hearing. Supervisors of a conservation district are hereby authorized, to amend the district charter of organization, to include lands previously excluded from the district and lying within the district boundaries as hereinafter provided.

The conservation district supervisors shall give due notice, as determined by the supervisors, of the intent to include such lands within the district and said notice to include the time, date and place of a hearing upon the inclusion of such lands. Said notice shall be given not less than thirty days prior to the date set for said hearing. All persons attending the hearing shall have an opportunity to be heard on the proposition of including such lands within the district.

Source: SL 1964, ch 7.



§ 38-8-21 Resolution to include additional territory--Effective date.

38-8-21. Resolution to include additional territory--Effective date. After giving due consideration to testimony presented at the hearing required by § 38-8-20, and receiving consent from the governing or administrative body having jurisdiction over such excluded territory, the conservation district supervisors may adopt a resolution including such lands within the district and file a copy of the resolution and notice of hearing with the secretary of state.

The inclusion of such lands within the district will become effective upon filing of said records with the secretary of state.

Source: SL 1964, ch 7.



§ 38-8-22 Petition for combination or division of districts--Number of signers--Form.

38-8-22. Petition for combination or division of districts--Number of signers--Form. Petitions may be filed with the State Conservation Commission for a hearing and referendum on the combination of two or more districts, or for the division of one or more districts and the combination of any divided part thereof with any other district or a part of a divided district. Any such petition shall be signed by at least ten percent of the voters registered at the last general election and a majority of the supervisors within each district to be affected. The commission shall prescribe the forms for such petitions.

Source: SDC 1939, § 4.1517 (1) as enacted by SL 1947, ch 13; SL 1968, ch 1, § 13; SL 1994, ch 316, § 12.



§ 38-8-23 Commission hearing on petition for combination or division of districts.

38-8-23. Commission hearing on petition for combination or division of districts. Within thirty days after receipt of a petition pursuant to § 38-8-22, the State Conservation Commission shall set a date for a hearing and issue notices and conduct a hearing upon the proposition of combination or division. All voters registered for the last general election within the territory described in the petition and other interested parties may be heard.

Source: SDC 1939, § 4.1517 (1) as enacted by SL 1947, ch 13; SL 1968, ch 1, § 13; SL 1994, ch 316, § 13.



§ 38-8-24 Determination of administrative practicability and feasibility of combining districts.

38-8-24. Determination of administrative practicability and feasibility of combining districts. If the State Conservation Commission shall determine upon the facts presented at the hearing pursuant to § 38-8-23 and information as may be available that the combination of such districts or territory is economically practicable and feasible, the commission shall make and record such determination. If the commission shall determine after such hearing and giving due consideration to said facts and information that combination of such districts or territory is not practicable or economically feasible such petition shall be denied.

Source: SDC 1939, § 4.1517 (1) as enacted by SL 1947, ch 13; SL 1968, ch 1, § 13.



§ 38-8-24.1 Petition for referendum on organization of district--Commission action on petition.

38-8-24.1. Petition for referendum on organization of district--Commission action on petition. Any time within sixty days after the hearing and determination by the State Conservation Commission pursuant to §§ 38-8-23 and 38-8-24, the commission shall act upon the petition in accordance with procedures prescribed in this chapter for organization of a district.

Source: SDC 1939, § 4.1517 (1) as enacted by SL 1968, ch 1, § 13; SL 1969, ch 6, § 1; SL 1994, ch 316, § 14.



§ 38-8-25 Appointment of supervisors for reorganized district.

38-8-25. Appointment of supervisors for reorganized district. Within sixty days after the hearing and determination pursuant to §§ 38-8-23 and 38-8-24, the Division of Resource Conservation and Forestry shall appoint five supervisors to serve until the next general election, when all supervisors shall be elected.

Source: SDC 1939, § 4.1517 (1) (a) as enacted by SL 1947, ch 13; SL 1968, ch 1, § 13; SL 1969, ch 6, § 1; SL 1994, ch 316, § 15.



§ 38-8-26 Certificates of organization for new districts--Certificate of dissolution--Assets and liabilities revert to new district.

38-8-26. Certificates of organization for new districts--Certificate of dissolution--Assets and liabilities revert to new district. The requirements of §§ 38-8-16 to 38-8-18, inclusive, apply to applications for issuance of certificates of organization for new districts pursuant to § 38-8-22. Upon termination of the existing districts, the secretary of state shall issue and record a certificate of dissolution. All assets and liabilities of the original districts shall revert to the new district.

Source: SDC 1939, § 4.1517 (1) (a) as enacted by SL 1947, ch 13; SL 1968, ch 1, § 13; SL 1969, ch 6, § 2; SL 1994, ch 316, § 16.



§ 38-8-27 to 38-8-29. Repealed.

38-8-27 to 38-8-29. Repealed by SL 1968, ch 1, § 13



§ 38-8-30 Petition for boundary adjustment between adjoining districts.

38-8-30. Petition for boundary adjustment between adjoining districts. Petitions signed by a majority of the members of each of the governing bodies of adjoining conservation districts may be filed with the State Conservation Commission asking that the boundary line between such districts be changed. Such petitions shall set out the existing boundary line between the districts and the proposed new boundary.

Source: SDC 1939, § 4.1517 (2) as enacted by SL 1947, ch 13.



§ 38-8-31 Notice and hearing on boundary adjustment between districts.

38-8-31. Notice and hearing on boundary adjustment between districts. Within thirty days after a petition has been filed pursuant to § 38-8-30, the State Conservation Commission shall provide due notice as defined in § 38-7-2 of a public hearing upon the question of the proposed change of boundary. All occupiers of lands lying within the districts, and all other interested persons may attend such hearings and be heard.

Source: SDC 1939, § 4.1517 (2) as enacted by SL 1947, ch 13; SL 1994, ch 316, § 17.



§ 38-8-32 Determination of administrative practicability and feasibility of boundary adjustments--Factors considered--Notice to districts.

38-8-32. Determination of administrative practicability and feasibility of boundary adjustments--Factors considered--Notice to districts. After hearing pursuant to § 38-8-31, the State Conservation Commission shall determine whether the operation of the said districts within the proposed new boundaries would be administratively practicable and feasible. In making such determination, the commission shall give consideration to the standards provided in this chapter relative to the organization of districts; if, after such hearing, the commission determines in favor of the proposed change of boundaries, it shall notify the chairmen of the governing bodies of the districts of its determination.

Source: SDC 1939, § 4.1517 (2) as enacted by SL 1947, ch 13.



§ 38-8-33 Application to secretary of state for certificate evidencing boundary changes--Accompanying statement by state commission--Issuance of certificate.

38-8-33. Application to secretary of state for certificate evidencing boundary changes--Accompanying statement by state commission--Issuance of certificate. Upon determination by the State Conservation Commission in favor of a proposed change of district boundaries, the chairmen of the governing bodies of the districts shall present to the secretary of state an application, signed by them for a certificate evidencing the change of boundary. The application shall be accompanied by a statement by the commission certifying that the boundary between the districts has been changed in accordance with the procedures prescribed in §§ 38-8-30 to 38-8-32, inclusive, and setting forth the new boundary line. When the application and statement have been filed with the secretary of state, the change of boundary shall be deemed effective and the secretary of state shall issue to the supervisors of each of the districts a certificate evidencing the change of boundary.

Source: SDC 1939, § 4.1517 (2) as enacted by SL 1947, ch 13.



§ 38-8-34 Petition for change of name of district--Action by state commission--Issuance by secretary of state.

38-8-34. Petition for change of name of district--Action by state commission--Issuance by secretary of state. Petitions for changing the names of districts organized under this chapter may be filed with the State Conservation Commission. Any such petition shall be signed by a majority of the district supervisors and shall state the present name of the district and the proposed new name. If the commission determines that the proposed new name is not identical with or so similar to that of any other district in the state as to lead to confusion or uncertainty, it shall present a statement of such determination to the secretary of state, who shall issue to the district a certificate, under the seal of the state, evidencing the change of name of the district. Upon the issuance of such certificate, the supervisors of the district shall cause due notice to be given of the change of name of the district.

Source: SDC 1939, § 4.1518 as enacted by SL 1947, ch 14.



§ 38-8-35 to 38-8-37. Repealed.

38-8-35 to 38-8-37. Repealed by SL 1994, ch 316, §§ 18 to 20



§ 38-8-38 Repealed.

38-8-38. Repealed by SL 1968, ch 1, § 6



§ 38-8-39 Composition of district governing board--Number and qualifications of supervisors-- Notice of available district offices--Nominating petitions--Election procedure.

38-8-39. Composition of district governing board--Number and qualifications of supervisors--Notice of available district offices--Nominating petitions--Election procedure. The governing body of a district shall consist of a board of supervisors.

Each conservation district shall have a board of supervisors consisting of five members, each of whom shall be elected on a nonpartisan ballot at a general election and whose term of office shall be four years commencing on the first of January following election. Supervisors shall be registered voters within the district, to be elected at large.

The board of supervisors may, at its discretion, choose to elect its supervisors in precincts that contain as near as possible an equal number of residents, as determined by the last preceding federal decennial census.

Before any general election, the board of supervisors of an organized conservation district shall give notice of any district offices for which nominations may be filed. The notice shall be published at least once each week for two consecutive weeks in the official newspaper or newspapers of any counties within the territory of the district. The last publication may not be less than ten nor more than fifteen days before the deadline for filing nominating petitions. The Division of Resource Conservation and Forestry shall provide the required notice before a referendum regarding establishment of a new district.

Supervisors shall be nominated by a petition signed by twenty-five or more voters in the district for which the candidate seeks election.

The petition shall be verified by the circulator and be accompanied by the declaration of the candidate in a form substantially conforming to nominating petitions prescribed under the primary election laws of this state governing nominating petitions for nonpolitical candidates. The petition shall be filed on or before July first of the year in which the general election is to be held, with the county auditor of the county, or where more than one county is within the territorial limits of the district, with the secretary of state. The auditor shall prepare ballots substantially in the form of the nonpolitical ballot and give notice thereof as provided by the general election laws of this state. The supervisors shall be elected by plurality. The election shall be conducted, canvassed, recounted, and contested as elections under the general laws of this state, except as otherwise provided in this chapter, and unless the general laws are inapplicable. If the details concerning the conduct, canvassing, recounting or contest of the election are not set forth within this chapter, and the general election laws are not applicable, then the commission shall promulgate rules pursuant to chapter 1-26 to make possible the submission to an election any matter which by the terms of this chapter may be submitted to a vote of the voters of any proposed or established district.

Source: SL 1937, ch 19, § 7; SDC 1939, § 4.1509; SL 1947, ch 12; SL 1953, ch 7, § 1; SL 1957, ch 4, § 3; SDC Supp 1960, § 4.1509 (1); SL 1968, ch 1, § 6; SL 1969, ch 5, § 1; SL 1985, ch 15, § 49; SL 1987, ch 284; SL 1994, ch 316, § 21; SL 2017, ch 179, § 1.



§ 38-8-39.1 Repealed.

38-8-39.1. Repealed by SL 1994, ch 316, § 22



§ 38-8-40 Repealed.

38-8-40. Repealed by SL 1968, ch 1, § 9



§ 38-8-41 Repealed.

38-8-41. Repealed by omission from SL 1968, ch 1, § 7



§ 38-8-42 Terms of office of district supervisors.

38-8-42. Terms of office of district supervisors. For the purpose of staggering terms, at the first general election, the three at-large candidates receiving the largest number of votes shall be elected for a four-year term, and the two candidates receiving the next highest number of votes shall be elected for two-year terms. In succeeding elections all supervisors shall be elected for four-year terms commencing the following January first.

Source: SL 1937, ch 19, § 7; SDC 1939, § 4.1509; SL 1947, ch 12; SL 1953, ch 7, § 1; SL 1957, ch 4, § 3; SDC Supp 1960, § 4.1509 (1); SDCL § 38-8-38; SL 1968, ch 1, § 6; SL 1994, ch 316, § 23; SL 2017, ch 179, § 2.



§ 38-8-43 Removal of supervisor from office.

38-8-43. Removal of supervisor from office. Any supervisor of a conservation district may be removed by the State Conservation Commission upon notice and hearing, for neglect of duty or malfeasance in office, but for no other reason.

Source: SL 1937, ch 19, § 7; SDC 1939, § 4.1509; SL 1947, ch 12; SDC Supp 1960, § 4.1509 (3); SL 1968, ch 1, § 8.



§ 38-8-44 Filling of vacancies in district board.

38-8-44. Filling of vacancies in district board. Vacancies in the term of any supervisor of a conservation district shall be filled by appointment by a majority of the other district supervisors, such appointee to serve until the next general election at which time such vacancy shall be filled by the voters for the unexpired term.

Source: SL 1937, ch 19, § 7; SDC 1939, § 4.1509; SL 1947, ch 12; SL 1953, ch 7, § 1; SL 1957, ch 4, § 3; SDC Supp 1960, § 4.1509 (1); SL 1968, ch 1, § 6; SL 1985, ch 15, § 50.



§ 38-8-45 Chairman and officers of district board--Quorum--Majority required for actions.

38-8-45. Chairman and officers of district board--Quorum--Majority required for actions. At the first meeting in January of each year the supervisors of a conservation district shall designate a chairman, vice-chairman, a secretary, and a treasurer, or a secretary-treasurer. The treasurer, or secretary-treasurer, if combined, need not be a member of the board of supervisors. A majority of the supervisors shall constitute a quorum and the concurrence of a majority in any matter within their duties shall be required for its determination.

Source: SL 1937, ch 19, § 7; SDC 1939, § 4.1509; SL 1947, ch 12; SL 1953, ch 7, § 2; SDC Supp 1960, § 4.1509 (2); SL 1968, ch 1, § 7.



§ 38-8-45.1 Meetings and hearings of district supervisors open to public.

38-8-45.1. Meetings and hearings of district supervisors open to public. Except as otherwise provided by law, all meetings and hearings of the board of supervisors shall be open to the public and publicized as may be determined by the board.

Source: SDC Supp 1960, § 4.1509 (4) as enacted by SL 1968, ch 1, § 9.



§ 38-8-46 Compensation and expenses of supervisors.

38-8-46. Compensation and expenses of supervisors. A supervisor of a conservation district may receive compensation for his services and he shall be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of his duties.

Source: SL 1937, ch 19, § 7; SDC 1939, § 4.1509; SL 1947, ch 12; SL 1953, ch 7, § 2; SDC Supp 1960, § 4.1509 (2); SL 1968, ch 1, § 7.



§ 38-8-47 Employment of personnel by supervisors--Legal services--Delegation of powers.

38-8-47. Employment of personnel by supervisors--Legal services--Delegation of powers. The supervisors of a conservation district may employ such agents and employees, permanent and temporary, as they may require, and shall determine their qualifications, duties, and compensation. The supervisors may call upon the attorney general of the state and state's attorney of the county or counties in which the district is situated, for such legal services as they may require. The supervisors may delegate to their officers, to one or more supervisors, or to one or more employees such powers and duties as they may deem proper and consistent with this chapter.

Source: SL 1937, ch 19, § 7; SDC 1939, § 4.1509; SL 1947, ch 12; SL 1953, ch 7, § 2; SDC Supp 1960, § 4.1509 (2); SL 1968, ch 1, § 7.



§ 38-8-48 Surety bonds required by district supervisors--Record of proceedings--Financial reports.

38-8-48. Surety bonds required by district supervisors--Record of proceedings--Financial reports. The supervisors of a conservation district may provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions and orders issued or adopted; and, at the close of business of each fiscal year or as may be otherwise required by the State Conservation Commission, shall cause a financial report and report of principal activities to be made in accordance with sample forms and rules promulgated pursuant to chapter 1-26 by the commission. The reports shall be prepared within sixty days of the close of the district's fiscal year, and the written reports shall be kept at the principal place of business of both the Division of Resource Conservation and Forestry and the district.

Source: SL 1937, ch 19, § 7; SDC 1939, § 4.1509; SL 1947, ch 12; SDC Supp 1960, § 4.1509 (3); SL 1968, ch 1, § 8; SL 1970, ch 224; SL 1975, ch 247, § 3; SL 1994, ch 316, § 24.



§ 38-8-49 District as governmental subdivision and public body--General corporate powers.

38-8-49. District as governmental subdivision and public body--General corporate powers. A conservation district organized under the provisions of this chapter shall constitute a governmental subdivision of this state, and a public body, corporate and politic, exercising public powers, and such district, and the supervisors thereof, shall have the following powers, in addition to others granted in other sections of this chapter:

(1) To sue and be sued in the name of the district;

(2) To have a seal, which seal shall be judicially noticed;

(3) To have perpetual succession unless terminated as hereinafter provided;

(4) To make and execute contracts and other instruments, necessary or convenient to the exercise of its powers.
Source: SL 1937, ch 19, § 8; SDC 1939, § 4.1510 (1); SL 1986, ch 326, § 12.



§ 38-8-49.1 Budget estimates of operating and maintenance costs submitted to counties--Determination and apportionment of costs--Funds derived from general county fund.

38-8-49.1. Budget estimates of operating and maintenance costs submitted to counties--Determination and apportionment of costs--Funds derived from general county fund. A conservation district and its supervisors shall at least three weeks before the dates specified by law for the setting up of official budgets, estimate the total cost of operating and maintaining the district for the ensuing fiscal year and the amount of moneys that may be available from all sources. These estimates shall be submitted in the form of a budget to the board of county commissioners of the county or counties comprising the territory of the district and the county or counties shall then provide the additional moneys required to operate and maintain the district during the ensuing fiscal year. The counties shall follow the procedures set forth in §§ 38-8-55 to 38-8-57, inclusive, and may disallow or otherwise, modify any item or items which it determines are not justified. The cost of operating and maintaining the district over the estimated moneys available to the district from all other sources, shall be apportioned by the district board of supervisors among the counties on the basis of land acreages lying in the respective counties comprising the district. Funds for the operation and maintenance of the district shall be derived from the general fund of the county or counties comprising the district.

Source: SDC 1939, § 4.1510 as added by SL 1968, ch 1, § 11; SL 1985, ch 77, § 24.



§ 38-8-50 Comprehensive district plans for conservation of resources--Programs and practices included.

38-8-50. Comprehensive district plans for conservation of resources--Programs and practices included. A conservation district, and the supervisors thereof, shall have the power, in addition to others granted in other sections of this chapter, to develop annual and long range ten-year comprehensive plans, which plans may be prepared with the cooperation and assistance of the State Planning Commission and other state and federal agencies, for the conservation of all renewable natural resources and for the control and prevention of soil erosion, flood prevention, or the conservation and development, utilization, and disposal of soil and water within the district, including but not limited to, the specification of engineering operations, methods of cultivation, pollution abatement, cropping systems, and changes in the use of land for all purposes. Such plans shall be developed and modified each year to maintain a ten-year projection.

Source: SL 1937, ch 19, § 8; SDC 1939, § 4.1510 (7); SL 1957, ch 4, § 7; SL 1968, ch 1, § 10.



§ 38-8-51 Advice and consultation with political subdivision governing bodies.

38-8-51. Advice and consultation with political subdivision governing bodies. The supervisors of a conservation district may invite the governing body of any political subdivision of this state located near or within the territory comprising the district to designate a representative to advise and consult with the board on all questions of program and policy which may affect the property, water supply, or otherwise be of interest to such subdivisions.

Source: SL 1937, ch 19, § 7; SDC 1939, § 4.1509; SL 1947, ch 12; SL 1953, ch 7, § 3; SDC Supp 1960, § 4.1509 (4); SL 1968, ch 1, § 9.



§ 38-8-51.1 Cooperation with political subdivisions in implementing area-wide waste treatment.

38-8-51.1. Cooperation with political subdivisions in implementing area-wide waste treatment. A conservation district may join together with one or more political subdivisions to plan, consult, and coordinate their efforts to implement area-wide waste treatment under the Federal Water Pollution Control Act Amendments of 1972 (P.L. 92-500) within designated water quality management areas.

Source: SL 1981, ch 282, § 1.



§ 38-8-52 Cooperation between districts.

38-8-52. Cooperation between districts. The supervisors of any two or more districts organized under the provisions of this chapter may cooperate with one another in the exercise of any or all powers conferred in this chapter.

Source: SL 1937, ch 19, § 12; SDC 1939, § 4.1514.



§ 38-8-53 Conservation district special revenue fund established--Purpose--Loans.

38-8-53. Conservation district special revenue fund established--Purpose--Loans. There is hereby created the conservation district special revenue fund to be used for the purpose of aiding, assisting, and cooperating with conservation districts of the state in securing by purchase, or otherwise, necessary equipment, trees, and other planting materials, and supplies as needed in furthering the program of conservation in these districts.

This fund shall be administered by the State Conservation Commission and expended upon vouchers approved by the commission, or its designated representative.

This loan fund shall be made available to conservation districts of the state on a reimbursable basis by the districts. The commission shall promulgate rules, pursuant to chapter 1-26, establishing criteria and procedures for making loans to the conservation districts.

Source: SL 1949, ch 390; SL 1951, ch 360; SDC Supp 1960, § 4.1519; SL 1969, ch 5, § 2; SL 2015, ch 203, § 8.



§ 38-8-53.1 Conservation district special revenue fund available for loans to watershed districts.

38-8-53.1. Conservation district special revenue fund available for loans to watershed districts. The conservation district special revenue fund shall be made available to watershed districts of the state on a reimbursable basis, by watershed districts participating in such special revenue funds, for the purpose of obtaining options, easements and rights-of-way for watershed development. Such loans shall be in accordance with rules and regulations prescribed by the State Conservation Commission and shall be expended upon vouchers approved by the commission or its delegated representative.

Source: SDC Supp 1960, § 4.1519 as added by SL 1969, ch 7.



§ 38-8-54 District power to receive loans from special revenue fund.

38-8-54. District power to receive loans from special revenue fund. A conservation district, and the supervisors thereof, shall have the power, in addition to others granted in other sections of this chapter, to make loans from the State of South Dakota from funds available through the conservation district special revenue fund on a reimbursable basis in accordance with policies and procedures prescribed by the State Conservation Commission.

Source: SDC 1939, § 4.1510 (11) as added by SL 1949, ch 11.



§ 38-8-54.1 Borrowing funds and pledging credit of district authorized.

38-8-54.1. Borrowing funds and pledging credit of district authorized. The conservation districts may borrow funds to meet the necessities arising from the operation and maintenance of the conservation district, and may pledge the credit of the district for the payment of the obligations.

Source: SL 1979, ch 263.



§ 38-8-55 County contributions to districts--Financial statement filed with county commissioners.

38-8-55. County contributions to districts--Financial statement filed with county commissioners. The board of county commissioners may contribute funds to conservation districts. The funds shall be used to hire employees, purchase supplies, and carry out district programs, for the conservation of natural resources that will protect the tax base of the county and provide for the general welfare of the people of the county. The money shall be paid from the general fund of the county. Any conservation district, before receiving such funds, shall file with the county commissioners a financial statement for the last three years itemizing the amount of funds received and expenditures.

Source: SDC 1939, § 12.0617 (15) as added by SL 1963, ch 37; SL 1994, ch 316, § 25; SL 2015, ch 203, § 9.



§ 38-8-56 Notice and hearing on county contributions to districts.

38-8-56. Notice and hearing on county contributions to districts. The power granted by § 38-8-55 can only be exercised after at least one public hearing on the matter. The board of county commissioners shall give at least ten days' notice of such hearing by publication and by posting a copy of such notice at three of the most public places in the county.

Source: SDC 1939, § 12.0617 (15) as added by SL 1963, ch 37.



§ 38-8-57 Annual report filed with county contributing to district--Publication of report.

38-8-57. Annual report filed with county contributing to district--Publication of report. Any conservation district receiving funds under §§ 38-8-55 and 38-8-56 shall file with the county commissioners an itemized annual financial report within sixty days following the end of the district's fiscal year. Within thirty days of receiving the financial report, the county commissioners shall publish the report in the official county newspaper or newspapers.

Source: SDC 1939, § 12.0617 (15) as added by SL 1963, ch 37; SL 1994, ch 316, § 26.



§ 38-8-58 Acquisition, administration, improvement, and disposition of property by district.

38-8-58. Acquisition, administration, improvement, and disposition of property by district. A conservation district, and the supervisors thereof, shall have the following powers, in addition to others granted in other sections of this chapter:

(1) To obtain options upon and to acquire by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interests therein;

(2) To maintain, administer, and improve any properties acquired;

(3) To receive income from such properties and to expend such income in carrying out the purposes and provisions of this chapter; and

(4) To sell, lease, or otherwise dispose of any of its property or interest therein in furtherance of the purposes and the provisions of this chapter.
Source: SL 1937, ch 19, § 8; SDC 1939, § 4.1510 (2).



§ 38-8-59 Exemption from general laws applicable to public property.

38-8-59. Exemption from general laws applicable to public property. No provisions with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to a district organized under this chapter unless the Legislature shall specifically so state.

Source: SL 1937, ch 19, § 8; SDC 1939, § 4.1510 (3).



§ 38-8-60 Construction, operation and maintenance of structures by district.

38-8-60. Construction, operation and maintenance of structures by district. A conservation district, and the supervisors thereof, shall have the power, in addition to others granted in other sections of this chapter, to construct, improve, operate, and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this chapter.

Source: SL 1937, ch 19, § 8; SDC 1939, § 4.1510 (4); SL 1957, ch 4, § 4.



§ 38-8-61 District conservation measures on public and private land.

38-8-61. District conservation measures on public and private land. A conservation district, and the supervisors thereof, shall have the power, in addition to others granted in other sections of this chapter, to carry out soil erosion preventive and control measures and works of improvement for flood prevention or the conservation development, utilization, and disposal of water within the districts on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the occupier of such lands or the necessary rights or interest in such lands.

Source: SL 1937, ch 19, § 8; SDC 1939, § 4.1510 (5); SL 1957, ch 4, § 5.



§ 38-8-62 Administration and management of projects--Acceptance of contributions.

38-8-62. Administration and management of projects--Acceptance of contributions. A conservation district and its supervisors may:

(1) Take over, by purchase, lease, or otherwise, and administer any natural resources conservation, flood prevention, and agricultural water management, erosion control, or erosion prevention project located within its boundaries undertaken by the United States or any of its agencies, or of this state or any of its agencies;

(2) Manage, as agent of the United States or any of its agencies, or of this state or any of its agencies, any natural resources conservation, flood prevention, and agricultural water management, erosion control, or erosion prevention project, or combinations thereof, within its boundaries;

(3) Act as agent for the United States or any of its agencies, or for this state or any of its agencies, in connection with the acquisition, construction, operation, or administration of any natural resources conservation, flood prevention, and agricultural water management, erosion control, or erosion prevention project, or combinations thereof, within its boundaries; and

(4) Accept donations, gifts, and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, or from this state, or any of its agencies, or from any other source, and to use or expend such money, services, materials, or other contributions in carrying on its operation.
Source: SL 1937, ch 19, § 8; SDC 1939, § 4.1510 (6); SL 1957, ch 4, § 6; SL 2015, ch 203, § 10.



§ 38-8-63 Cooperation with and aid to other public agencies or land occupiers in conservation measures.

38-8-63. Cooperation with and aid to other public agencies or land occupiers in conservation measures. A conservation district, and the supervisors thereof, shall have the power, in addition to others granted in other sections of this chapter, to cooperate, or enter into agreements with, and within the limits of appropriations duly made available to it by law, to furnish financial or other aid to any agency, governmental or otherwise, or any occupier of lands within the district, in carrying on of erosion control and prevention operations and works of improvement for flood prevention for the conservation, development, utilization, and disposal of water within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this chapter.

Source: SL 1937, ch 19, § 8; SDC 1939, § 4.1510 (8); SL 1957, ch 4, § 8.



§ 38-8-64 Assistance to land owners.

38-8-64. Assistance to land owners. A conservation district and its supervisors may make available, on terms as it prescribes, to land owners within the district, equipment, material, or supplies as may be available to assist the land owners to carry on operations for the conservation of natural resources and for the prevention and control of soil erosion, flood prevention of the conservation, development, utilization, and disposal of water.

Source: SL 1937, ch 19, § 8; SDC 1939, § 4.1510 (9); SL 1957, ch 4, § 9; SL 2015, ch 203, § 11.



§ 38-8-65 Contributions and land-use agreements required as conditions to assistance provided by district.

38-8-65. Contributions and land-use agreements required as conditions to assistance provided by district. As a condition to the extending of any benefits under this chapter to, or the performance of work upon, any lands not owned or controlled by this state or any of its agencies, the supervisors of a conservation district may require contributions in money, services, materials, or otherwise to any operations conferring such benefits, and may require land occupiers to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion and prevent floodwater and sediment damages thereon.

Source: SL 1937, ch 19, § 8; SDC 1939, § 4.1510 (10); SL 1957, ch 4, § 10.



§ 38-8-66 to 38-8-89. Repealed.

38-8-66 to 38-8-89. Repealed by SL 1976, ch 242, § 21



§ 38-8-90 Petition for dissolution of district--Number of signers--Public meetings and hearings.

38-8-90. Petition for dissolution of district--Number of signers--Public meetings and hearings. After five years following the organization of a district under the provisions of this chapter, but before April first of the year in which the general election is to be held, any ten percent of the voters registered for the last general election within the boundaries of the district may file a petition with the State Conservation Commission praying that the operations of the district be terminated and the existence of the district discontinued. The commission may conduct such public meetings and public hearings upon the petition as may be necessary to assist it in considering the petition and in determining whether public support for the petition is sufficient to warrant a referendum.

Source: SL 1937, ch 19, § 14; SDC 1939, § 4.1516; SL 1959, ch 3, § 6; SL 1994, ch 316, § 27.



§ 38-8-91 Frequency of petitions for dissolution of district.

38-8-91. Frequency of petitions for dissolution of district. The State Conservation Commission shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with the provisions of this chapter, more often than once in three years.

Source: SL 1937, ch 19, § 14; SDC 1939, § 4.1516; SL 1959, ch 3, § 6.



§ 38-8-92 Referendum on petition for dissolution of district--Form of ballot--Right to vote.

38-8-92. Referendum on petition for dissolution of district--Form of ballot--Right to vote. Within one hundred twenty days after a petition pursuant to § 38-8-90 has been received by the State Conservation Commission and a finding by the commission of public support for a referendum, the Division of Resource Conservation and Forestry shall give due notice, as defined in § 38-7-2, of the holding of a referendum, and shall supervise the referendum. The commission shall promulgate rules pursuant to chapter 1-26 governing the conduct of the referendum. The question shall be submitted by ballots upon which the words "For continuing the existence of the __________ (name of the conservation district to be here inserted)" and "Against continuing the existence of the __________ (name of the conservation district to be here inserted)," shall be inserted with a square before each proposition and direction to insert a cross or check mark in the square before one or the other of said propositions as the voter may favor or oppose discontinuance of the district. The Division of Resource Conservation and Forestry shall certify the need for a referendum to the county auditors of the counties having area included in the district. The certification shall be provided before August first of the year in which the general election is to be held.

Source: SL 1937, ch 19, § 14; SDC 1939, § 4.1516; SL 1959, ch 3, § 6; SL 1994, ch 316, § 28.



§ 38-8-93 Timing of referendum on dissolution of district.

38-8-93. Timing of referendum on dissolution of district. The elections held under § 38-8-92 shall be conducted at the next general election.

Source: SL 1959, ch 3, § 7; SDC Supp 1960, § 4.1507-1; SL 1994, ch 316, § 29.



§ 38-8-94 Conduct of election on dissolution of district--Certification of results.

38-8-94. Conduct of election on dissolution of district--Certification of results. The conduct of elections held under § 38-8-92 shall be governed by the general election laws. The county commission in each county in which the election is conducted shall certify the results of the election to the State Conservation Commission.

Source: SL 1959, ch 3, § 7; SDC Supp 1960, § 4.1507-1; SL 1986, ch 326, § 13; SL 1994, ch 316, § 30.



§ 38-8-95 Referendum on dissolution of district valid despite informalities.

38-8-95. Referendum on dissolution of district valid despite informalities. No informalities in the conduct of a referendum pursuant to § 38-8-92 or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as provided in subdivision 38-7-2(5) and said referendum shall have been fairly conducted.

Source: SL 1937, ch 19, § 14; SDC 1939, § 4.1516; SL 1959, ch 3, § 6.



§ 38-8-96 Determination of administrative practicability and feasibility of continued operation of district--Majority vote requiring discontinuance.

38-8-96. Determination of administrative practicability and feasibility of continued operation of district--Majority vote requiring discontinuance. The State Conservation Commission shall determine after a referendum pursuant to § 38-8-92 whether continued operation of the district is administratively practicable and feasible and shall certify such determination to the supervisors of the district. The commission may determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum are cast in favor of the discontinuance of the district. The referendum is void if less than a majority of the registered voters in the district have cast their vote.

Source: SL 1937, ch 19, § 14; SDC 1939, § 4.1516; SL 1959, ch 3, § 6; SL 1994, ch 316, § 31.



§ 38-8-97 Termination of district affairs on determination by state commission--Disposition of district property.

38-8-97. Termination of district affairs on determination by state commission--Disposition of district property. Upon receipt from the State Conservation Commission of a certification that the commission has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to the provisions of this chapter, the supervisors shall terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and after all debts and obligations have been satisfied shall pay over the proceeds of such sale to the state conservation commission grant fund.

Source: SL 1937, ch 19, § 14; SDC 1939, § 4.1516; SL 1959, ch 3, § 6; SL 1994, ch 316, § 32.



§ 38-8-98 Application to secretary of state for certificate of dissolution--Recitals in application--Issuance of certificate.

38-8-98. Application to secretary of state for certificate of dissolution--Recitals in application--Issuance of certificate. Upon compliance with § 38-8-97, the supervisors shall file an application, duly verified, with the secretary of state for the discontinuance of the conservation district, and shall transmit with such application the certificate of the State Conservation Commission setting forth the determination of the commission that the continued operation of such district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over as in this chapter provided, and shall set forth a full accounting of such properties and proceeds of the sale. The secretary of state shall issue to the supervisors a certificate of dissolution and shall record such certificate in an appropriate book of record in his office. The secretary of state shall make no charge for the services herein required.

Source: SL 1937, ch 19, § 14; SDC 1939, § 4.1516; SL 1959, ch 3, § 6.



§ 38-8-99 Ordinances and regulations terminated on dissolution of district--Division substituted as party to contracts--Liens and pending actions.

38-8-99. Ordinances and regulations terminated on dissolution of district--Division substituted as party to contracts--Liens and pending actions. Upon issuance of a certificate of dissolution under the provisions of this chapter, all ordinances and regulations theretofore adopted and in force within the conservation district shall be of no further force and effect. All contracts theretofore entered into, to which the district or supervisors are parties, shall remain in force and effect for the period provided in such contracts. The Division of Resource Conservation and Forestry shall be substituted for the district or supervisors as party to such contracts. The division shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and to be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise, as the supervisors of the district would have had. Such dissolution shall not affect the lien of any judgment entered under the provisions of this chapter, nor the pendency of any action instituted under the provisions of such chapter, and the division shall succeed to all the rights and obligations of the district or supervisors as to such liens and actions.

Source: SL 1937, ch 19, § 14; SDC 1939, § 4.1516; SL 1959, ch 3, § 6.






Chapter 08A - Soil Erosion And Sediment Damage Control

§ 38-8A-1 Definition of terms.

38-8A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Commission," the State Conservation Commission established by § 38-7-3;

(2) "Conservation standards" or "standards," soil loss tolerance limits as developed pursuant to this chapter;

(3) "Districts," conservation districts established pursuant to chapter 38-8;

(4) "Person," a person as that term is defined by § 2-14-2 and also any public agency or political subdivision of this state, any interstate body, or any other legal entity;

(5) "Guidelines," recommendations of the commission to the conservation districts not possessing the force or effect of rules or statute;

(6) "Permit-issuing authority," a municipality or other political subdivision normally responsible for granting or issuing zoning, subdivision, building, or drainage permits;

(7) "Silviculture," the science and art of managing forest resources for the timber, protection, recreation, wildlife, water, and aesthetic purposes.
Source: SL 1976, ch 242, § 1; SL 1997, ch 226, § 1.



§ 38-8A-2 "Land-disturbing activity" defined.

38-8A-2. "Land-disturbing activity" defined. The term, land-disturbing activity, as used in this chapter, means any clearing, tilling, grazing, grading, excavating, transporting, and filling of land, and the implementation of silviculture activities resulting in soil erosion from water or wind and the movement of sediments into any and all waters, public or private, on the surface of the ground, which are contained within, flow through or border lands in the state; or onto lands in the state. Land disturbing activities specifically regulated by other state agencies and that are subject to regulation under chapter 45-6B, chapter 34A-6, or chapter 34A-13, or which otherwise require plans for soil erosion and sediment damage control are exempt from the provisions of this chapter.

Source: SL 1976, ch 242, § 1 (4); SL 1997, ch 226, § 2.



§ 38-8A-3 Guidelines to be developed by commission--Citizen participation.

38-8A-3. Guidelines to be developed by commission--Citizen participation. The State Conservation Commission shall develop comprehensive state erosion and sediment control guidelines before July 1, 1977. These guidelines are to be developed with full opportunity for citizen participation in accordance with chapter 1-26.

Source: SL 1976, ch 242, § 2.



§ 38-8A-4 Content of guidelines.

38-8A-4. Content of guidelines. The guidelines developed by the State Conservation Commission shall consist of recommended soil loss limits and suggested conservation practices.

Source: SL 1976, ch 242, § 4.



§ 38-8A-5 Information and standards used as basis of guidelines.

38-8A-5. Information and standards used as basis of guidelines. The guidelines for carrying out the program shall be based upon the following:

(1) Relevant physical and developmental information concerning the watersheds and drainage basins of the state, including, but not limited to, data relating to land use, soils, hydrology, geology, size of land area being disturbed, proximate water bodies and their characteristics, transportation, and public facilities and services;

(2) Existing surveys of lands and waters as may be deemed appropriate by the State Conservation Commission or required by any applicable law to identify areas, including multijurisdictional and watershed areas, with critical erosion and sediment problems; and

(3) Conservation standards for various types of soils and land uses, which standards shall include criteria, techniques, and methods for the control of erosion and sediment resulting from land-disturbing activities.
Source: SL 1976, ch 242, § 3.



§ 38-8A-6 Districts to develop proposed standards in cooperation with local units--Time--Designation of fragile land.

38-8A-6. Districts to develop proposed standards in cooperation with local units--Time--Designation of fragile land. The conservation district supervisors of each district in the state in cooperation and consultation with counties, municipalities and other affected units of local government shall, within twelve months after the adoption of the state guidelines, develop proposed district conservation standards. These standards may designate as "fragile land" any area of the district which is Class IVe, VI, VII, or VIII according to the United States Department of Agriculture classification system, as described in "Land Capability Classification", Agricultural Handbook 210, Soil Conservation Service, United States Department of Agriculture, issued September, 1961, and in effect on January 1, 1984; and is so erosive as to cause a public hazard when converted to cropland use.

Source: SL 1976, ch 242, § 5; SL 1984, ch 263, § 8.



§ 38-8A-7 Repealed.

38-8A-7. Repealed by SL 1997, ch 226, § 3



§ 38-8A-8 Hearing on proposed standards or revisions--Publication of notice.

38-8A-8. Hearing on proposed standards or revisions--Publication of notice. Before adopting or revising conservation standards, a district shall conduct a public hearing on the proposed standards or revisions. Notice of such hearing shall be published once a week for at least two successive weeks in a newspaper of general circulation in the area affected, giving the time and place, when and where such hearing shall be held, and inviting all interested persons to appear and be heard.

Source: SL 1976, ch 242, § 10.



§ 38-8A-9 Transmittal of proposed standards to commission for review.

38-8A-9. Transmittal of proposed standards to commission for review. Upon the development of proposed standards as provided by § 38-8A-6, such standards shall be forwarded to the State Conservation Commission for review and comment.

Source: SL 1937, ch 19, § 7; SDC 1939, § 4.1509; SL 1947, ch 12; SL 1953, ch 7, § 2; SDC Supp 1960, § 4.1509 (2); SDCL, § 38-8-88; SL 1968, ch 1, § 7; SL 1976, ch 242, § 6.



§ 38-8A-10 Review of standards by commission--Recommendations as to changes.

38-8A-10. Review of standards by commission--Recommendations as to changes. The State Conservation Commission shall, within six months of receipt of a district's proposed standards, review and recommend any changes the commission deems necessary to the success of the district program.

Source: SL 1976, ch 242, § 7.



§ 38-8A-11 Adoption of conservation standards by districts--Cooperation with other local units.

38-8A-11. Adoption of conservation standards by districts--Cooperation with other local units. To carry out its program, each district, in cooperation with other local units of government, shall, within three months after the guidelines have been reviewed by the commission, adopt conservation standards consistent with the control of erosion and sediment resulting from land-disturbing activities.

Source: SL 1976, ch 242, § 8.



§ 38-8A-12 Petition for revision of district standards--Signatures required.

38-8A-12. Petition for revision of district standards--Signatures required. Revision of the conservation standards, in whole or in part, may be proposed by a petition signed by a number of voters equal to ten percent of the qualified voters in a district.

Source: SL 1976, ch 242, § 9; SL 1980, ch 269, § 1; SL 1981, ch 283.



§ 38-8A-12.1 Filing of petition--Submission of standards to election unless supervisors approve revision.

38-8A-12.1. Filing of petition--Submission of standards to election unless supervisors approve revision. A petition pursuant to § 38-8A-12 shall be filed with the conservation district supervisors. The filing of a petition shall require the submission of the named conservation district standards to an election of the qualified voters of the district. However, if the supervisors approve the proposed revision before the election, the election shall not proceed.

Source: SL 1980, ch 269, § 2.



§ 38-8A-12.2 Election procedures.

38-8A-12.2. Election procedures. An election under the provisions of §§ 38-8A-12 and 38-8A-12.1 shall be conducted at the next general election within the counties comprising the territory of the conservation district. Unless otherwise provided for in this chapter, the conduct of any election held under §§ 38-8A-12 and 38-8A-12.1 shall be governed by the general election laws of South Dakota. The results of the election shall be certified to the conservation district by the county commission of each county in which the election is conducted.

Source: SL 1980, ch 269, § 3; SL 1997, ch 226, § 4.



§ 38-8A-13 District standards to be met by activities on publicly owned lands.

38-8A-13. District standards to be met by activities on publicly owned lands. If proposed land-disturbing activities are to be performed on state lands or by or on behalf of a state or local unit of government, plans for erosion and sediment control shall be in accordance with standards for erosion and sediment control established pursuant to this chapter.

Source: SL 1937, ch 19, § 13; SDC 1939, § 4.1515; SDCL, § 38-8-89; SL 1976, ch 242, § 13.



§ 38-8A-14 Enforcement of standards under contract with public agency.

38-8A-14. Enforcement of standards under contract with public agency. Land-disturbing activities, carried out under contract with an agency of the state or with any of its local political subdivisions, shall be subject to the enforcement action of such agency or subdivision.

Source: SL 1976, ch 242, § 16.



§ 38-8A-15 Issuance of permits by commission or districts prohibited.

38-8A-15. Issuance of permits by commission or districts prohibited. Neither the State Conservation Commission nor the conservation districts may issue permits under the provisions of this chapter.

Source: SL 1976, ch 242, § 12.



§ 38-8A-16 Permit-issuing authorities to require compliance with district conservation standards.

38-8A-16. Permit-issuing authorities to require compliance with district conservation standards. After formal adoption of district conservation standards, each permit-issuing authority lying within the territorial limits of the conservation district, shall include provisions in its permit procedure to ensure that any proposed action relating to a permit is in compliance with the district conservation standards.

Source: SL 1976, ch 242, § 11.



§ 38-8A-17 Land-disturbing activity plans, applications, and reports not required if standards not violated--Plan required for conversion of fragile land.

38-8A-17. Land-disturbing activity plans, applications, and reports not required if standards not violated--Plan required for conversion of fragile land. No person engaging in land-disturbing activities is required to prepare a plan, file an application or otherwise report these activities to the conservation district, except as provided for in § 38-8A-18. The district may require a conservation plan preceding the conversion to cropland of any land which has been designated fragile land as provided by § 38-8A-6.

Source: SL 1976, ch 242, § 14; SL 1984, ch 263, § 9; SL 1997, ch 226, § 5.



§ 38-8A-18 Violation of adopted standards by land-disturbing activities--Control plan required--District approval--Implementation of plan.

38-8A-18. Violation of adopted standards by land-disturbing activities--Control plan required--District approval--Implementation of plan. Upon the determination by the conservation district, pursuant to § 38-8A-20, that a land-disturbing activity is violating adopted standards, the land disturber shall be required to prepare an erosion and sediment control plan within six months, and have the plan approved by the local conservation district. Upon approval of the plan by the conservation district, the land disturber shall be allowed six months to implement the plan.

Source: SL 1976, ch 242, § 15; SL 1997, ch 226, § 6.



§ 38-8A-18.1 Noncompliance--Penalties.

38-8A-18.1. Noncompliance--Penalties. Any person found to have engaged in land disturbing activities pursuant to § 38-8A-20 who intentionally refuses or fails to comply with the action directed by the petitioned agency, may lose eligibility for financial assistance from any state agency or political subdivision of the state involved in natural resources. If a state agency denies financial assistance to any person pursuant to this section, such denial is appealable pursuant to chapter 1-26.

Source: SL 1997, ch 227, § 1.



§ 38-8A-19 Variances to allow additional time for compliance.

38-8A-19. Variances to allow additional time for compliance. The conservation districts or permit-issuing authority may, in carrying out their responsibilities under this chapter, grant a variance to any land disturber to allow additional time in meeting the requirements of this chapter.

Source: SL 1976, ch 242, § 19.



§ 38-8A-20 Petition to allege violation of chapter--Investigation and action by petitioned agency.

38-8A-20. Petition to allege violation of chapter--Investigation and action by petitioned agency. Any person who is adversely affected by land-disturbing activities may file a petition with the conservation districts or with the permit-issuing authority having jurisdiction thereof, alleging a violation of this chapter. The petitioned agency shall investigate and determine the validity of the petition. The petitioned agency shall, within two months after receipt of the petition, take appropriate action and advise the petitioner of its disposition of his petition.

Source: SL 1976, ch 242, § 17.



§ 38-8A-21 Injunctive or other relief to enforce chapter.

38-8A-21. Injunctive or other relief to enforce chapter. Either a permit-issuing authority, or a district may, upon petition or its own volition, in the enforcement of its orders, commence an action in circuit court for an injunction or other appropriate relief to enforce the provisions of this chapter.

Source: SL 1937, ch 19, § 10; SDC 1939, § 4.1512; SDCL, § 38-8-84; SL 1976, ch 242, § 18.



§ 38-8A-22 Dust blowing and soil erosion--Owner or operator to prevent.

38-8A-22. Dust blowing and soil erosion--Owner or operator to prevent. The owner or operator of real property in this state shall prevent dust blowing and soil erosion, as nearly as can be done, by practices which will prevent or minimize blowing dust and erosion of the soil. If dust blowing is evident, such practices shall include, to the extent practicable, leaving stubble residue on top of the soil.

Source: SL 1984, ch 263, § 1.



§ 38-8A-23 Blowing soil--Investigation and order for prevention by conservation district board.

38-8A-23. Blowing soil--Investigation and order for prevention by conservation district board. If the board of supervisors of any conservation district is advised, in writing, that soil is blowing from any land, or if any land in the county, roads or public property is being damaged, as the result of blowing soil, the board shall inspect the land. If the board finds soil is blowing from the land in excess of local conservation district standards to the point that it is injurious to other land, roads or public property, the board shall determine what can be done to prevent or lessen the blowing of soil from the land. If the board finds, after consulting with the State Conservation Commission, if appropriate, that the blowing can be prevented or lessened by treatment of the soil, the board shall issue an order to the owner of record, and to the operator, if known to the board, stating the treatment required, and the date the treatment is to be started and completed.

Source: SL 1984, ch 263, § 2.



§ 38-8A-24 Emergency orders--Issuance--Posting.

38-8A-24. Emergency orders--Issuance--Posting. Upon a finding by the board of supervisors that an emergency exists, the board of supervisors shall notify the county commissioners who shall issue an order to each of the persons at the address shown on the records of the county director of equalization. The order shall be issued by registered mail or as provided by the South Dakota Rules of Civil Procedure for the service of summons. The order shall also be posted in a public place in the county courthouse in the county in which the land is located.

Source: SL 1984, ch 263, § 3.



§ 38-8A-25 Preventive treatment--Grounds for performance by conservation district board.

38-8A-25. Preventive treatment--Grounds for performance by conservation district board. The board may perform the treatment ordered pursuant to § 38-8A-24 if the person named in the order fails to commence treatment within three days from the date of mailing, posting, or serving of notice, or at a later time specified by the order. The board may also perform the treatment if:

(1) The treatment is not performed in the manner and to the extent specified;

(2) Prior to the expiration date fixed in the order, the person named in the order advises the board he cannot or does not intend to accomplish the work.
Source: SL 1984, ch 263, § 4.



§ 38-8A-26 Assessment against land treated by board.

38-8A-26. Assessment against land treated by board. Upon the completion of the treatment performed pursuant to § 38-8A-25, the board of supervisors shall determine the land so benefited and notify the county commissioners, who will assess against that land the cost of treatment not to exceed fifteen dollars per acre or the actual cost of treatment, whichever is less. However, the assessment may be made only against that portion of any tract of land which is the source of the wind or soil erosion; and the assessment may not exceed fifteen dollars per acre in any one calendar year. The resolution of assessment shall be recorded in the minutes of the board of county commissioners, the original delivered by the clerk of the board to the county director of equalization, and a copy sent by registered mail to the landowner at the address shown on the records of the county director of equalization and to the operator.

Source: SL 1984, ch 263, § 5.



§ 38-8A-27 Disposition of assessment collections--Collection fee prohibited.

38-8A-27. Disposition of assessment collections--Collection fee prohibited. All amounts collected shall be transmitted to the county treasurer, who shall credit the money to the local conservation district. The county treasurer may not collect any fees for the collection of the assessments.

Source: SL 1984, ch 263, § 6.



§ 38-8A-28 Cooperation with federal, state, and local agencies to prevent erosion.

38-8A-28. Cooperation with federal, state, and local agencies to prevent erosion. The board of supervisors of any conservation district where land is being eroded may enter into any agreement with the federal government or any agency thereof, the State of South Dakota or any agency thereof, or any other conservation district, or other county or counties, for cooperation in preventing or attempting to prevent soil erosion by wind.

Source: SL 1984, ch 263, § 7.



§ 38-8A-29 Annual report of violations.

38-8A-29. Annual report of violations. The conservation districts shall file with the Conservation Commission an itemized annual report noting the number and nature of violations of this chapter. The report shall be filed within sixty days after the end of the conservation district's fiscal year.

Source: SL 1997, ch 226, § 7.






Chapter 09 - Weather Modification Activities [Transferred]

CHAPTER 38-9

WEATHER MODIFICATION ACTIVITIES [TRANSFERRED]

[Transferred to Chapter 46-3A]



Chapter 10 - Wheat Development And Promotion

§ 38-10-1 Policy of state.

38-10-1. Policy of state. It is hereby declared to be the public policy of the State of South Dakota to protect and foster the health, prosperity, and general welfare of its people by protecting and stabilizing the wheat industry and the economy of the areas producing wheat. The wheat commission established by § 38-10-3 shall be the agency of the State of South Dakota for such purpose.

Source: SL 1961, ch 11, § 9.



§ 38-10-2 Definition of terms.

38-10-2. Definition of terms. Terms used in this chapter mean:

(1) "Commercial channels," the sale of wheat for any use, when sold to any commercial buyer, dealer, processor, cooperative, or to any person, public or private, who resells any wheat or product produced from wheat;

(2) "Commission" or "wheat commission," the Wheat Utilization, Research and Market Development Commission;

(3) "First purchaser," any person, public or private corporation, or partnership buying, accepting for shipment (either in state or out of state), or otherwise acquiring the property in or to wheat from a grower. The term includes a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the grower, if the actual or constructive possession of the wheat is taken as part payment or in satisfaction of the mortgage, pledge, lien, or claim;

(4) "Grower," anyone personally engaged in growing wheat, including both the owner and tenant jointly, a person, partnership, limited liability company, association, corporation, cooperative, trust, sharecropper, and any other business units, devices, and arrangements;

(5) "Participating grower," a grower who has not requested a refund from the payment of the promotional fee for the past three years; and

(6) "Net market price," the sale price received by a grower for wheat after adjustment for any premium or discount based on grading or quality factors.
Source: SL 1961, ch 11, § 3; SL 1993, ch 302, § 1; SL 1994, ch 351, § 90; SL 2014, ch 193, § 1.



§ 38-10-3 Wheat commission--Members--Terms of office.

38-10-3. Wheat commission--Members--Terms of office. There is hereby established a wheat commission for the utilization, research, and market development of wheat grown in South Dakota. The commission shall be composed of five members who shall be participating growers. The members of the commission shall be appointed by the Governor. Nominations for appointments shall be submitted to the Governor by wheat producers of the state.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term is for three years and expires on October thirtieth in the third year of appointment.

Source: SL 1961, ch 11, §§ 2, 4 (4); SL 1993, ch 302, § 2; SL 2012, ch 16, § 23; SL 2013, ch 176, § 16; SL 2015, ch 203, § 12.



§ 38-10-3.1 Independent functions retained by commission.

38-10-3.1. Independent functions retained by commission. The Wheat Utilization, Research and Market Development Commission shall have the quasi-judicial, quasi-legislative, advisory, other administrative and special budgetary functions (as defined in § 1-32-1) vested in it.

Source: SL 1973, ch 2, § 134; SL 1993, ch 302, § 3.



§ 38-10-4 Qualifications of appointive members of commission.

38-10-4. Qualifications of appointive members of commission. The wheat commission shall be composed of five members who:

(1) Are landowning residents of South Dakota;

(2) Are at least twenty-five years of age and residents of South Dakota;

(3) Have been actually engaged in growing wheat in this state for a period of at least five years;

(4) Derive a substantial portion of their income from growing wheat; and

(5) Are participating growers.
Source: SL 1961, ch 11, § 4 (2); SL 1993, ch 302, § 4.



§ 38-10-5 Supervision of executive director.

38-10-5. Supervision of executive director. With the exception of the ex officio members, the Governor shall appoint a commission to be known as the South Dakota Wheat Utilization, Research and Market Development Commission. The commission may appoint, advise, direct, and supervise an executive director of the Wheat Utilization, Research and Market Development Commission.

Source: SL 1961, ch 11, § 4 (1); SL 1973, ch 2, § 134; SL 1993, ch 302, § 5; SL 2013, ch 193, § 1.



§ 38-10-6 Areas represented by appointive members of commission.

38-10-6. Areas represented by appointive members of commission. Two of the five members of the wheat commission referred to in §§ 38-10-4 and 38-10-5 shall be residents of and having farming operations in that area of the State of South Dakota west of the Missouri River; two of the members shall be residents of and having farming operations in that area of the State of South Dakota east of the Missouri River; and one member shall be selected as a member at large from the State of South Dakota. Members shall be selected with regard to representation of wheat classes and production in the state.

Source: SL 1961, ch 11, § 4 (3); SL 1993, ch 302, § 6.



§ 38-10-7 Terms of office of appointive members of commission--Vacancies.

38-10-7. Terms of office of appointive members of commission--Vacancies. As the terms of office of appointees to the wheat commission expire, their successors shall be appointed by the Governor for a term of three years. Each member shall hold office until their successors are appointed and qualified. A member appointed to fill a vacancy occurring before the expiration of the term of a member separated from the commission for any cause, shall be appointed for the remainder of the term of the member whose office has been so vacated. No member may serve for more than four consecutive terms.

Source: SL 1961, ch 11, § 5; SL 1993, ch 302, § 7.



§ 38-10-8 Removal of wheat commission member.

38-10-8. Removal of wheat commission member. A member of the wheat commission shall be removable by the Governor for cause. In addition to all other causes, that a member ceases to be a resident of the state, live in the district from which he was appointed, or be actually engaged in growing wheat in the state shall be deemed sufficient cause for removal from office.

Source: SL 1961, ch 11, § 7.



§ 38-10-9 Ex officio members of wheat commission--No vote.

38-10-9. Ex officio members of wheat commission--No vote. Ex officio members of the wheat commission shall be the South Dakota secretary of agriculture, the dean of agriculture of the South Dakota State University, and the president of the South Dakota Crop Improvement Association, such ex officio members not having a vote on the commission.

Source: SL 1961, ch 11, § 4 (2) (e).



§ 38-10-10 Repealed.

38-10-10. Repealed by SL 1971, ch 23, § 2



§ 38-10-11 Officers of wheat commission--Meetings.

38-10-11. Officers of wheat commission--Meetings. The wheat commission shall elect a chairman, vice-chairman, secretary, and treasurer from among its members. The commission shall meet at least once every three months and at such other times as called by the chairman or by any two members of the commission.

Source: SL 1961, ch 11, § 8.



§ 38-10-12 Appointment of executive director--Compensation.

38-10-12. Appointment of executive director--Compensation. The wheat commission may appoint a full-time executive director to carry out the provisions of this chapter. The executive director shall receive compensation as determined by the commission subject to § 38-10-14. The executive director may not be one of the appointed commission members.

Source: SL 1961, ch 11, § 2; SL 1973, ch 2, § 134; SDCL Supp, § 38-10-3.1; SL 1993, ch 302, § 8; SL 2013, ch 193, § 2.



§ 38-10-13 Repealed.

38-10-13. Repealed by SL 2015, ch 204, § 15.



§ 38-10-14 Powers of commission.

38-10-14. Powers of commission. In the administration of this chapter, the wheat commission may:

(1) Expend the funds collected pursuant to this chapter;

(2) Appoint, discharge, fix compensation for and prescribe the duties of such personnel as it may deem necessary subject to Bureau of Human Resources guidelines;

(3) Lease, purchase, own, equip, maintain, operate, and dispose of equipment in the commission office;

(4) Accept donations of funds, property, services, and other assistance from public, private, and other sources for the purpose of aiding and promoting the work and objectives of the commission;

(5) Appoint an attorney who shall act for the commission when needed;

(6) Establish an administrative office for the wheat commission in the State of South Dakota at a place suitable for the furtherance of this chapter.
Source: SL 1961, ch 11, § 10; SL 1993, ch 302, § 10; SL 2012, ch 23, § 99; SL 2013, ch 193, § 3.



§ 38-10-15 Formulation of general policies and programs for wheat promotion.

38-10-15. Formulation of general policies and programs for wheat promotion. In connection with and in furtherance of the policy and purpose declared in § 38-10-1, the wheat commission shall have the power to formulate the general policies and programs of the State of South Dakota respecting the discovery, promotion, and development of markets and industries for the utilization of wheat grown within the State of South Dakota.

Source: SL 1961, ch 11, § 9 (1).



§ 38-10-16 Wheat research and market development.

38-10-16. Wheat research and market development. In connection with and in furtherance of the policy and purpose declared in § 38-10-1, the wheat commission may conduct, in addition to the things enumerated, any other program for the utilization, research, and market development of wheat grown in the State of South Dakota.

Source: SL 1961, ch 11, § 9 (5); SL 1993, ch 302, § 11.



§ 38-10-17 Research restricted to cooperation with other agencies.

38-10-17. Research restricted to cooperation with other agencies. The wheat commission shall not be authorized to set up research or development units or agencies of its own, but shall limit its activity to cooperation and contracts with proper local, state, or national organizations, public or private, in carrying out the purposes of this chapter.

Source: SL 1961, ch 11, § 19.



§ 38-10-18 Education and publicity program.

38-10-18. Education and publicity program. In connection with and in furtherance of the policy and purpose declared in § 38-10-1, the wheat commission shall have the power to adopt and devise a program of education and publicity.

Source: SL 1961, ch 11, § 9 (2).



§ 38-10-19 Cooperation with public and private organizations--Contracts.

38-10-19. Cooperation with public and private organizations--Contracts. In connection with and in furtherance of the policy and purpose declared in § 38-10-1, the wheat commission may cooperate with local, state, or national organizations, whether public or private, in carrying out the purposes of this chapter, and may enter into such contracts as may be necessary.

Source: SL 1961, ch 11, § 9 (3); SL 1993, ch 302, § 12.



§ 38-10-20 Rules and regulations adopted by commission.

38-10-20. Rules and regulations adopted by commission. In connection with and in furtherance of the policy and purpose declared in § 38-10-1, the wheat commission may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedures for obtaining a declaratory ruling;

(2) The procedures for fee collection for wheat sold either in-state or out-of-state;

(3) The procedures for obtaining a refund of the fee; and

(4) The procedures for collecting delinquent fees and assessing penalties.
Source: SL 1961, ch 11, § 9(4); SL 1986, ch 326, § 14.



§ 38-10-21 Commission records kept.

38-10-21. Commission records kept. All records of the wheat commission shall be kept at least three years.

Source: SL 1961, ch 11, § 16 (3).



§ 38-10-22 Promotional fee on wheat sold through commercial channels--Collection from first purchaser.

38-10-22. Promotional fee on wheat sold through commercial channels--Collection from first purchaser. There is hereby assessed a promotional fee of four-tenths of one percent of the value of the net market price per bushel upon all wheat sold through commercial channels in the State of South Dakota. The fee shall be assessed and imposed on the grower at the time of sale or delivery, and shall be collected and remitted by the first purchaser in the manner described by the commission pursuant to administrative rules promulgated pursuant to chapter 1-26. No wheat is subject to the fee more than once.

Source: SL 1961, ch 11, § 11; SL 1979, ch 264, § 1; SL 1985, ch 309, § 1; SL 1988, ch 311; SL 1990, ch 318, § 1; SL 2005, ch 210, § 1; SL 2014, ch 193, § 2.



§ 38-10-23 Sales to federal government exempt from fee.

38-10-23. Sales to federal government exempt from fee. The fee, herein levied and imposed by the provisions of § 38-10-22, shall not apply to the sale of wheat to the federal government for ultimate use or consumption by the people of the United States, where the State of South Dakota is prohibited from imposing such fee by the Constitution of the United States and laws enacted pursuant thereto.

Source: SL 1961, ch 11, § 14.



§ 38-10-24 Fee applicable to wheat stored or sold outside state--Collection from grower.

38-10-24. Fee applicable to wheat stored or sold outside state--Collection from grower. The fee established pursuant to § 38-10-22, shall be deducted, as provided by this chapter, whether such wheat is stored or sold in this or any other state. However, if agreements have not been made with dealers outside of the state for collecting the fee, the grower shall remit the fee to the wheat commission, as provided in administrative rules promulgated pursuant to chapter 1-26 on all wheat so sold by him outside the state.

Source: SL 1961, ch 11, § 13; SL 1993, ch 302, § 13.



§ 38-10-25 Proof of purchase delivered by purchaser to grower--Contents.

38-10-25. Proof of purchase delivered by purchaser to grower--Contents. The purchaser, at the time of settlement of the purchase, shall make and deliver a proof of purchase to the grower. This proof of purchase document may be a settlement sheet, a check stub, or other legible document showing:

(1) The name of the grower and seller;

(2) The name and address of the purchaser;

(3) The number of bushels of wheat sold;

(4) The date of the purchase; and

(5) The net market price.
Source: SL 1961, ch 11, § 15 (1); SL 1990, ch 318, § 2; SL 2014, ch 193, § 3.



§ 38-10-26 Alteration of proof of purchase documents as misdemeanor.

38-10-26. Alteration of proof of purchase documents as misdemeanor. The proof of purchase documents, referred to in § 38-10-25, shall be legibly written and have no corrections or erasures on the face thereof. Any person who alters any part of any proof of purchase documents in an attempt to defraud the wheat commission is guilty of a Class 2 misdemeanor.

Source: SL 1961, ch 11, § 15 (4); SL 1977, ch 190, § 302; SL 1993, ch 302, § 14.



§ 38-10-27 Quarterly reports by wheat purchasers--Payment of fee.

38-10-27. Quarterly reports by wheat purchasers--Payment of fee. The purchaser shall render and have on file a report with the commission by the thirtieth day following the end of each calendar quarter. The report shall be on forms provided by the commission and shall display the number of bushels of wheat purchased in the preceding quarter and the amount of fee being remitted. If no wheat was purchased, that information shall be so listed on the report.

Source: SL 1961, ch 11, § 15 (2); SL 1979, ch 264, § 2; SL 1990, ch 318, § 3.



§ 38-10-28 Fee deducted when loan made by federal agency--Federal forms accepted in lieu of invoice.

38-10-28. Fee deducted when loan made by federal agency--Federal forms accepted in lieu of invoice. In the case of a pledge or mortgage of wheat as security for a loan under the federal price support program, the fee assessed by § 38-10-22 shall be deducted from the proceeds of such loans at the time the loans are made, or be deducted thereafter by agencies of the federal government, and producer's note and loan agreement (commodity loan Form B) or producer's note and supplemental loan agreement (commodity loan Form A) or delivery instructions (commodity purchaser Form 3) issued by the federal agency to the grower are hereby approved as fulfilling the requirements for invoices, and the forms herein approved shall be deemed to constitute proof of payment of such promotional fee on the wheat listed thereon.

Source: SL 1961, ch 11, § 12 (1).



§ 38-10-29 Supplemental and alternate forms used by commodity credit corporation.

38-10-29. Supplemental and alternate forms used by commodity credit corporation. Forms supplemental or alternate to those approved in § 38-10-28 which may be proposed by the Commodity Credit Corporation and contain the necessary information may be used without revision of this chapter.

Source: SL 1961, ch 11, § 12 (2).



§ 38-10-30 Use by Commodity Credit Corporation of identification numbers--Access of state officials to records.

38-10-30. Use by Commodity Credit Corporation of identification numbers--Access of state officials to records. The Commodity Credit Corporation's use of identification numbers in lieu of the name of the grower from whom the fee was collected is hereby approved, such approval being in consideration of assurance received from the Commodity Credit Corporation that authorized officials of the State of South Dakota will have access at all reasonable times to records in the county agricultural stabilization and conservation offices showing the names of growers to whom such identification numbers have been assigned.

Source: SL 1961, ch 11, § 12 (3).



§ 38-10-31 Fee paid at time of federal loan as complete satisfaction.

38-10-31. Fee paid at time of federal loan as complete satisfaction. If such wheat, described in § 38-10-28, remains in farm storage for the duration of such pledge or mortgage, the promotional fee so paid at the time the loan was made shall be deemed a complete satisfaction of the promotional fee liability unless upon subsequent actual delivery of such wheat from farm storage in satisfaction of the pledge, or mortgage in the amount of one dollar or more, such underpayment being due solely for the necessity of estimating the quantity of wheat so placed in farm storage.

Source: SL 1961, ch 11, § 12 (4).



§ 38-10-32 Minor errors in fee collection overlooked.

38-10-32. Minor errors in fee collection overlooked. In connection with the collection of the wheat promotional fee on Commodity Credit Corporation wheat loans disbursed and purchase agreement settlement made, undercollections or overcollections of the wheat promotional fee amounting to one dollar or less as a result of errors, will not require collection of the underpayment or refund of the overpayment by commodity credit corporation and their responsibility in such cases shall be waived.

Source: SL 1961, ch 11, § 12 (5).



§ 38-10-33 Assessment of fee by director on failure to file report--Penalty--Time of payment.

38-10-33. Assessment of fee by director on failure to file report--Penalty--Time of payment. If any person, business or entity, public or private, subject to the fee under § 38-10-22, fails to make a report and remittance when and as required in this chapter, the executive director of the wheat commission shall determine the amount of such fee according to his best judgment and information, which amount so fixed shall be prima facie correct, and such person so having failed to make such report shall, within ten days after notice of the amount of the fee so fixed and computed by the director is mailed to such person, pay said fee, together with a penalty of five percent on the amount of the fee or he may dispute the fee as fixed by the director and request the commission to hold a hearing to determine the amount of the fee and penalty to be imposed. No payment may be made until the commission enters its order determining the amount of such payment, but such shall be paid within ten days of notice of such decision.

Source: SL 1961, ch 11, § 15 (3); SL 1993, ch 302, § 15.



§ 38-10-34 Application for refund of fee erroneously collected--Time for refund--Waiver by failure to file claim.

38-10-34. Application for refund of fee erroneously collected--Time for refund--Waiver by failure to file claim. Any person, firm, or corporation subject to the fee provided in this chapter that objects to the collection of the fee may, within sixty days following the collection, apply to the wheat commission for a refund of the fee. Upon the return of the refund application, accompanied by a true, legible record of the invoices delivered by the purchaser to the grower, the commission shall, within thirty days, refund the net amount of the fee collected to the grower. If no request for refund has been made within sixty days after the collection of the fee, the grower shall be conclusively presumed to have agreed to the deduction.

Source: SL 1961, ch 11, § 17; SL 1985, ch 309, § 2; SL 1990, ch 318, § 4.



§ 38-10-35 Deposit and appropriation of fees.

38-10-35. Deposit and appropriation of fees. All moneys received on behalf of the wheat commission from the fees assessed in § 38-10-22, shall be deposited in a special revenue fund created in the state treasury and shall be continuously appropriated to the commission. Expenditures of these funds shall be disbursed solely by order of the commission in accordance with the provisions of Title 4 and the provisions of this chapter.

Source: SL 1961, ch 11, § 18; SL 1975, ch 62, § 2; SL 1993, ch 302, § 16.



§ 38-10-36 Repealed.

38-10-36. Repealed by SL 1982, ch 16, § 37



§ 38-10-37 Violation of chapter as misdemeanor.

38-10-37. Violation of chapter as misdemeanor. Any person violating any of the provisions of this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1961, ch 11, § 20; SL 1977, ch 190, § 303.



§ 38-10-38 Citation of chapter.

38-10-38. Citation of chapter. This chapter may be cited as the South Dakota Wheat Resources Act.

Source: SL 1961, ch 11, § 1.



§ 38-10-39 Commission financial reports--Annual audit.

38-10-39. Commission financial reports--Annual audit. The commission shall annually submit a financial report and informational budget to the secretary of agriculture in accordance with § 4-7-7.2. Accounts of the commission are subject to annual audit by the auditor general.

Source: SL 1993, ch 302, § 17.



§ 38-10-40 Liability for omissions.

38-10-40. Liability for omissions. No liability may be imposed upon the State of South Dakota for any acts, or omissions of the commission pursuant to this chapter.

Source: SL 1993, ch 302, § 18.



§ 38-10-41 Commission may contract with Public Utilities Commission to inspect assessment and checkoff records.

38-10-41. Commission may contract with Public Utilities Commission to inspect assessment and checkoff records. The commission may contract with the Public Utilities Commission to inspect the records of licensed grain buyers to determine compliance with the assessment and checkoff requirements of this chapter. The contract shall cover the grain buyers to be inspected and the amount the commission shall reimburse the Public Utilities Commission for the inspections.

Source: SL 1996, ch 245, § 1; SL 2009, ch 196, § 1.






Chapter 11 - State Seed Certification Board

§ 38-11-1 Appointment and terms of board members--Vacancies.

38-11-1. Appointment and terms of board members--Vacancies. The State Seed Certification Board shall consist of five members appointed by the secretary of agriculture, with terms of office so arranged that one and only one expires each year, and as each expires the succeeding term shall be for a period of five years and until a successor is appointed and qualifies. Vacancies may be filled by appointment by the secretary of agriculture for the balance of the unexpired term.

Source: SL 1947, ch 18, § 1; SL 1949, ch 12; SDC Supp 1960, § 4.10B01.



§ 38-11-1.1 Direction and supervision by College of Agriculture and Biological Sciences--Independent functions retained by board.

38-11-1.1. Direction and supervision by College of Agriculture and Biological Sciences--Independent functions retained by board. The Seed Certification Board shall be administered under the direction and supervision of the College of Agriculture and Biological Sciences at South Dakota State University and the dean of the college, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions, as defined in § 1-32-1, otherwise vested in it and shall exercise those functions independently of the dean and the college.

Source: SL 1973, ch 2, § 192; SL 2006, ch 205, § 2.



§ 38-11-2 Composition and representation on board--Recommendations for appointment.

38-11-2. Composition and representation on board--Recommendations for appointment. All members of the State Seed Certification Board shall be electors of the state; two shall be persons recommended for appointment by the South Dakota Crop Improvement Association; one shall be a representative of the State Department of Agriculture; two shall be persons recommended by the dean of agriculture at South Dakota State University. The members of the board shall be appointed so as to represent all areas of the state. The secretary of agriculture shall make these appointments from lists of two or more names submitted for each position on the board.

Source: SL 1947, ch 18, § 1; SL 1949, ch 12; SDC Supp 1960, § 4.10B01; SL 2006, ch 205, § 1.



§ 38-11-3 Oath of board members--Officers of board.

38-11-3. Oath of board members--Officers of board. The members of the State Seed Certification Board shall qualify by taking and subscribing to the oath of office required by civil officers of the state.

The board shall elect a president, vice-president, and secretary from among their number for a term of one year, beginning at the annual meeting at which they are elected.

Source: SL 1947, ch 18, § 1; SL 1949, ch 12; SDC Supp 1960, § 4.10B01.



§ 38-11-4 Meetings of board.

38-11-4. Meetings of board. The State Seed Certification Board shall hold its meetings at such times and places as it designates. The board shall hold at least one, but not more than four regular meetings each year, including the annual meeting. At the annual meeting the president, vice-president, and secretary shall be elected for the ensuing year. The president of the board may call special meetings whenever the president judges it necessary.

Source: SL 1947, ch 18, § 2; SDC Supp 1960, § 4.10B02; SL 2006, ch 205, § 3.



§ 38-11-5 Repealed.

38-11-5. Repealed by SL 1988, ch 312, § 1



§ 38-11-6 Official seed certifying agency for state.

38-11-6. Official seed certifying agency for state. The secretary of agriculture and the dean of the College of Agriculture and Biological Sciences at South Dakota State University shall designate the official seed certifying agency for the state. The State Seed Certification Board may designate one or more public or private entities to perform necessary seed certification activities under the supervision of the board. The board may designate separate official certification agencies for various types or classifications of seed or propagating materials. The board shall notify the secretary and the dean of any designations made pursuant to this section.

Source: SL 1947, ch 18, § 3; SDC Supp 1960, § 4.10B03 (1); SL 1982, ch 280; SL 2006, ch 205, § 4.



§ 38-11-7 Standards for certification--Rules and regulations.

38-11-7. Standards for certification--Rules and regulations. The State Seed Certification Board may promulgate rules pursuant to chapter 1-26 to regulate the production, processing, and distribution of certified seed and to establish standards for certified seed. The term, seed, as used in this section includes all propagating materials.

Source: SL 1947, ch 18, § 3; SDC Supp 1960, § 4.10B03 (1), (2); SL 1986, ch 326, § 15; SL 1990, ch 319.



§ 38-11-8 Rules, regulations, and orders for execution of powers.

38-11-8. Rules, regulations, and orders for execution of powers. The State Seed Certification Board is hereby authorized to make orders for the execution of the powers conferred upon it and the performance of its duties, so as to effectuate, enforce, and carry out promptly and efficiently the provisions of the statutes relating to its duties, powers, and jurisdiction. The board may likewise amend or repeal all such orders.

Source: SL 1947, ch 18, § 3; SDC Supp 1960, § 4.10B03 (2) (a); SL 1986, ch 326, § 16.






Chapter 12 - Agricultural And Vegetable Seed Standards And Labeling [Repealed]

CHAPTER 38-12

AGRICULTURAL AND VEGETABLE SEED STANDARDS AND LABELING [REPEALED]

[Repealed by SL 1980, ch 270, §§ 6, 10, 14; SL 1981, ch 284, §§ 1 to 3; SL 1988, ch 314, §§ 30

to 78]



Chapter 12A - Seed Standards And Labeling

§ 38-12A-1 Definition of terms.

38-12A-1. Definition of terms. Terms used in this chapter mean:

(1) "Advertisement," all representation, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this chapter;

(2) "Agricultural seeds," the seeds of grass, forage, cereal, oil, fiber, and other kinds of crop seed commonly recognized within this state as agricultural seed and combinations of such seeds;

(3) "Certified seed," any seed of specific genetic purity and identity that has been officially certified by a certifying agency;

(4) "Certified seed technologist," any seed technologist who has been certified by the Association of Official Seed Analysts;

(5) "Certifying agency," an agency authorized by chapter 38-11 to officially certify seed to assure the genetic purity and identity of the seed certified;

(6) "Conditioning," drying, cleaning, scarifying, and other operations which could change the purity or germination of the seed and require the seed lot to be retested to determine the label information;

(7) "Consumer," any person who purchases or otherwise obtains seed for sowing, but not for resale;

(8) "Dormant seed," any viable seed, other than hard seed, which fails to germinate when provided favorable conditions for the kind of seed in question;

(9) "Flower seed," the seeds of herbaceous plants grown for their blooms, ornamental foliage, or other ornamental parts and commonly known and sold under the name flower seeds in this state;

(10) "Germination," the emergence and development from the seed embryo of those essential structures which are indicative of the ability to produce a normal plant under favorable conditions;

(11) "Hard seed," any seed which remains hard at the end of a prescribed germination test period because it has not absorbed water due to an impermeable seed coat;

(12) "Hybrid," includes the first generation seed of a cross produced by controlling the pollination and by combining:

(a) Two or more inlines;

(b) One inbred or single cross with an open pollinated variety;

(c) Two varieties or species, except open-pollinated varieties of corn (Zea mays). Subsequent generations from such crosses may not be regarded as hybrids. Hybrid designations shall be treated as variety names;

(13) "Inert matter," all matter not seed which includes broken seeds, sterile florets, chaff, fungus bodies, and other material;

(14) "Kind," one or more related species or subspecies which singly or collectively is known by one common name;

(15) "Label," a tag or other written, printed or graphic representations, in any format whatsoever, accompanying or pertaining to any seed, whether in bulk or in containers purporting to set forth the information required on the label by this chapter;

(16) "Lawn and turf seeds," the seeds of grass commonly grown for ornamental purposes and commonly known and sold as lawn and turf seed;

(17) "Lot," a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling;

(18) "Mixture," a seed lot consisting of more than one kind;

(19) "Prohibited noxious weed seed," any weed seed which is prohibited from being present in seed, such as the seeds of weeds which are highly destructive and difficult to control by good cultural practice and the use of herbicides;

(20) "Pure seed," seed, exclusive of inert matter, and all other seed not of the kind or variety being considered;

(21) "Record," any and all information which relates to the origin, transport, treatment, germination, purity, kind, and variety of each lot of seed sold in this state. Such information includes seed samples and records of declaration, labels, purchases, sales, conditioning, bulking, treatment, handling, storage, analyses, tests, and examinations;

(22) "Registered seed technologist," any seed technologist who has been certified by the society of commercial seed technologists;

(23) "Restricted noxious weed seed," any weed seeds which are highly objectionable and difficult to control in specific crops, fields, lawns, and gardens of this state and which can be generally controlled by good cultural practices or the use of herbicides;

(24) "Secretary," secretary of the Department of Agriculture;

(25) "Seed," all propagation materials, within the context of this chapter ultimately intended for planting purposes;

(26) "Seed dealer," any person who exposes seed for sale, maintains an unsold inventory and sells seed, or takes and fills orders for seed for a seedsman or seed producer but does not condition or label seed;

(27) "Seedsman," any person who purchases, conditions, labels, or sells seed as a major part of his business;

(28) "Seed producer," any person who labels and sells seed only of his own production;

(29) "Seizure," a legal process carried out by a court order pertaining to a definite amount of seed;

(30) "Stop sale," an administrative order provided by law, restraining the sale, use, disposition, and movement of a definite amount of seed;

(31) "Tetrazolium test or TZ test," a chemical test which indicates seed viability;

(32) "Treated seed," any seed that has received an application of a substance or that has been subjected to a procedure or coating, for which a claim is made or which is designed to reduce, control, or repel disease organism, insects or other pests which attack seed or seedlings;

(33) "Tree and shrub seeds," the seeds of woody plants commonly known and sold as tree and shrub seeds in this state;

(34) "Tolerance," the allowable deviation from any figure used on a label to designate the percentage of any component or the number of seeds given for the lot in question and is based on the law of normal variation from a mean;

(35) "Variety," a subdivision of a kind characterized by growth, yield, plant, fruit, seed, or other characteristics, by which it can be differentiated from other plants of the same kind;

(36) "Vegetable seed," the seeds of those crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetable or herb seed in this state;

(37) "Weed seeds," any seed of plants commonly recognized as weeds within this state including prohibited and restricted noxious weed seeds.
Source: SL 1988, ch 314, § 1.



§ 38-12A-2 Label required for containers of agricultural seeds--Contents.

38-12A-2. Label required for containers of agricultural seeds--Contents. Each container of agricultural seed which is sold, offered for sale, or exposed for sale, held for storage, or transported within this state with the intent to sell for sowing purposes shall bear or have attached in a conspicuous place a plainly written or printed label giving the following information:

(1) The name of the kind or kind and variety or kind and "variety not stated" for each agricultural seed component in excess of five percent of the whole and the percentage by weight of each in order of its predominance. Mixtures shall be listed on the label using the term "mixture," "mixed," or "mix";

(2) Hybrids shall be labeled as hybrids except if the pure seed contains less than seventy-five percent hybrid seed. If the percentage of the hybrid seed is greater than seventy-five percent, but less than ninety-five percent, the percentage of hybrid shall be labeled parenthetically following the variety;

(3) Lot number or other lot identification;

(4) Origin as to state or foreign country, if known, of perennials when grown in this state. If unknown, the label shall state that the origin is unknown;

(5) Percentage by weight of all weed seed;

(6) Name and rate of occurrence of each kind of restricted noxious weed seed, listed under the heading "noxious weed seeds";

(7) Percentage by weight of agricultural seeds other than those required to be named on label, listed under the heading "Other Crop";

(8) Percentage by weight of inert matter;

(9) For each named agricultural seed:

(a) Percentage of germination, exclusive of hard and dormant seed;

(b) Percentage of hard and dormant seed, if present;

(c) The additional statement "total germination and hard and dormant seed" may be stated if desired;

(d) The calendar month and year the test was completed to determine such percentages;

(10) Tetrazolium tests may be substituted for germination tests for the kinds and time prescribed by the secretary in accordance with § 38-12A-20;

(11) Name and address of the seedsman or seed producer who labeled the seed.
Source: SL 1988, ch 314, § 2.



§ 38-12A-3 Label required for containers of lawn and turf seed--Contents.

38-12A-3. Label required for containers of lawn and turf seed--Contents. Each container of lawn and turf seed which is sold, offered for sale, or exposed for sale, held for storage, or transported within this state with the intent to sell for sowing purposes shall bear or have attached in a conspicuous place a plainly written or printed label giving the following information:

(1) The name of the kind or kind and variety for each lawn and turf seed component in excess of five percent of the whole and the percentage by weight of each in order of its predominance. Mixtures shall be listed on the label using the term "mixture," "mixed," or "mix";

(2) Lot number or other lot identification;

(3) Percentage by weight of all weed seed;

(4) Name and rate of occurrence of each kind of restricted noxious weed seed, listed under the heading "noxious weed seeds";

(5) Percentage by weight of crop seeds other than those required to be named on label, if present, listed under the heading "other crop";

(6) Percentage by weight of inert matter;

(7) For each named lawn and turf seed:

(a) Percentage of germination, exclusive of hard and dormant seed;

(b) Percentage of hard and dormant seed, if present;

(c) The calendar month and year the test was completed to determine such percentages, or an expiration date, or the year for which the seed was packed for sale listed as "packed for __________";

(8) Name and address of the seedsman or seed producer who labeled the seed.
Source: SL 1988, ch 314, § 3.



§ 38-12A-4 Label required for containers of vegetable seeds in planting devices--Contents.

38-12A-4. Label required for containers of vegetable seeds in planting devices--Contents. Each container of vegetable seeds, or of vegetable seeds in preplanted containers, mats, tapes, or other planting devices, which is sold, offered for sale, or exposed for sale, held for storage, or transported within this state with the intent to sell for sowing purposes shall bear or have attached in a conspicuous place a plainly written or printed label giving the following information:

(1) The name of the kind and variety for each vegetable seed component in excess of five percent of the whole and the percentage by weight of each in order of its predominance. Mixtures shall be listed on the label using the term "mixture," "mixed," or "mix."

(2) Hybrids shall be labeled as hybrid except if the pure seed contains less than seventy-five percent hybrid seed. If the percentage of hybrid seed is greater that seventy-five percent but less than ninety-five percent the percentage of hybrid shall be labeled parenthetically following the variety;

(3) Lot number or other lot identification;

(4) Percentage by weight of all weed seed when present;

(5) Name and rate of occurrence of each kind of restricted noxious weed seed if present, listed under the heading "noxious weed seeds";

(6) Name and address of the seedsman or seed producer who labeled the seed;

(7) For vegetable seeds in packets as prepared for use in home gardens or household plantings or vegetable seeds in preplanted containers, mats, tapes, or other planting devices:

(a) The year for which the seed was packed for sale as "packed for ______" or the percentage germination and the calendar month and year the test was completed to determine such percentage, or an expiration date;

(b) For vegetable seeds which germinate less than the standards prescribed by the secretary pursuant to § 38-12A-20:

(i) Percentage of germination, exclusive of hard and dormant seed;

(ii) Percentage of hard and dormant seed, if present;

(iii) The words "Below standards" in not less than eight-point type;

(c) For seeds placed in a germination medium, mat, tape, or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds from the medium, mat, tape, or device, a statement to indicate the minimum number of seeds in the container;

(8) For each named vegetable seed in containers other than packets prepared for use in home gardens or household plantings and other than preplanted containers, mats, tapes, or other planting devices:

(a) Percentage germination exclusive of hard and dormant seed;

(b) Percentage of hard and dormant seed, if present;

(c) The calendar month and year the test was completed to determine such percentages.
Source: SL 1988, ch 314, § 4; SL 1989, ch 30, § 66.



§ 38-12A-5 Label required for containers of flower seeds or flower seeds in planting devices--Contents.

38-12A-5. Label required for containers of flower seeds or flower seeds in planting devices--Contents. Each container of flower seeds or flower seeds in preplanted containers, mats, tapes, or other planting devices which are sold, offered for sale, or exposed for sale, held for storage, or transported within this state with the intent to sell for sowing purposes shall bear or have attached in a conspicuous place a plainly written or printed label giving the following information:

(1) The name of the kind and variety for each flower seed or a statement of type and performance characteristics. Mixtures shall be listed on the label using the term "mixture," "mixed," or "mix";

(2) Hybrids shall be labeled as hybrids except if the pure seed contains less than seventy-five percent hybrid seed. If the percentage of hybrid seed is greater than seventy-five percent but less than ninety-five percent, the percentage of hybrid shall be labeled parenthetically following the variety;

(3) The percentage by weight of pure seed, except this may be omitted if that percentage meets standards prescribed by the secretary pursuant to § 38-12A-20;

(4) Lot number or other lot identification;

(5) Percentage by weight of all weed seed when present in flower seed;

(6) Name and rate of occurrence of each kind of restricted noxious weed seed if present, listed under the heading "noxious weed seeds";

(7) The year for which the seed was packed for sale listed as "Packed for ____," or the month and the year the percentages for germination were determined by test, or an expiration date;

(8) For flower seeds for which standard testing procedures are prescribed and which germinate less than the standard prescribed by the secretary pursuant to § 38-12A-20, the percentage of germination exclusive of hard and dormant seeds and the words "below standard" in not less that eight-point type;

(9) The name and address of the seedsman or seed producer who labeled the seed;

(10) For seeds placed in a germination medium, mat, tape or other device in such a way as to make it difficult to determine the quantity of seed without removing the seed from the medium, mat, tape, or device, a statement to indicate the minimum number of seeds in the container.
Source: SL 1988, ch 314, § 5.



§ 38-12A-6 Label required for containers of tree and shrub seeds--Contents--Exception.

38-12A-6. Label required for containers of tree and shrub seeds--Contents--Exception. Each container of tree and shrub seed which is sold, offered for sale, or exposed for sale, or transported within this state for sowing purposes shall bear thereon or have attached hereto in a conspicuous place a plainly written or printed label or tag, giving the following information. However, labeling of tree and shrub seed supplied under contractual agreement may be by invoice accompanying the shipment or by an analysis tag attached to the invoice if each bag or other container is clearly identified by a lot number stenciled on the container or on the invoice if the seed is in bulk. Each bag or container that is not so identified must carry complete labeling:

(1) Common name of the species of seed and subspecies, if appropriate;

(2) The scientific name of the genus and species and subspecies, if appropriate;

(3) Lot number or other lot identification;

(4) Origin;

(a) For seed collected from a predominantly indigenous stand, the area of collection given by latitude and longitude, or geographic description, or political subdivision such as state or county;

(b) For seed collected from other than a predominantly indigenous stand, identify the area of collection and the origin of the stand or state "origin not indigenous";

(5) Purity as a percentage of pure seed by weight;

(6) For those species for which standard germination testing procedures are prescribed by the secretary pursuant to § 38-12A-20, the following:

(a) Percentage germination exclusive of hard and dormant seed;

(b) Percentage of hard and dormant seed, if present;

(c) The calendar month and year the test was completed to determine such percentages.

In lieu of germination information the seed may be labeled "Test is in process, results shall be supplied upon request";

(7) For those species for which standard germination testing procedures have not been prescribed, the calendar year in which the seed was collected;

(8) The name and address of the seedsman or seed producer who labeled the seed.
Source: SL 1988, ch 314, § 6.



§ 38-12A-7 Contents of label for treated seed.

38-12A-7. Contents of label for treated seed. For all named seed which is treated, for which a separate label may be used, the label shall contain:

(1) A word or statement to indicate that the seed has been treated;

(2) The commonly accepted, coined, chemical, or abbreviated generic chemical name of the applied substance;

(3) The caution statement "Do not use for food, feed, or oil purposes" if the treatment or coating is present in an amount that is harmful to human or other vertebrate animals;

(4) In addition, for highly toxic substances, a poison statement or the skull and crossbones symbol shall be shown on the label;

(5) A word or statement describing the purpose for a treatment if the treatment is not of pesticide origin;

(6) The date beyond which the inoculant is no longer considered effective if the seed is treated with an inoculant, listed on the label as "Inoculant expires (month and year)" or wording that conveys the same meaning;

(7) The percentage by weight of coating in each container;

(8) The percentage by weight of pure seed with coating material removed.

The percentage of germination on coated seed shall be labeled on the basis of a determination made on at least four hundred pellets or capsules, whether or not they contain seed.

Source: SL 1988, ch 314, § 7.



§ 38-12A-8 Seed sold in bulk--Display of label on container--Customer copy--Exception.

38-12A-8. Seed sold in bulk--Display of label on container--Customer copy--Exception. If seed is offered or exposed for sale in bulk or sold from bulk, the label information requested by §§ 38-12A-2 to 38-12A-7, inclusive, shall be conspicuously displayed on the container or bin. A copy of the label or label information shall be presented to the consumer upon sale except for sale of lawn and turf, vegetable, or flower seed when weighed or measured from bulk in the presence of the consumer.

Source: SL 1988, ch 314, § 8.



§ 38-12A-9 Seed test to determine label information.

38-12A-9. Seed test to determine label information. Information on a label shall be determined by a seed test conducted by an official state or federal seed laboratory or under the supervision of a registered or certified seed technologist. However, any person may conduct seed tests in his own laboratory to determine label information for his own seed without the supervision of a registered or certified seed technologist.

Source: SL 1988, ch 314, § 9.



§ 38-12A-10 Exceptions to labeling requirements.

38-12A-10. Exceptions to labeling requirements. The provisions of §§ 38-12A-2 to 38-12A-6, inclusive, do not apply to:

(1) Seed or grain not intended for sowing purposes;

(2) Seed in storage in or being transported or consigned to a conditioning establishment for conditioning, provided that the invoice or labeling accompanying any lot of seed bears the statement "seed for conditioning" and provided that any labeling or other representation which may be made with respect to the unconditioned seed shall be subject to this chapter;

(3) Seed which is in the possession of a seedsman or seed producer and has been conditioned or carried over from a previous sales season or is being transported to another seedsman provided that the seed is not exposed to consumers and that either a test to determine label information is in progress or that the records or a representative label with or accompanying each lot contain current label information;

(4) Any carrier with respect to seed transported or delivered for transportation in the ordinary course of its business as a carrier, provided that the carrier is not engaged in producing, conditioning, or marketing seeds subject to this chapter;

(5) A farmer, when certain large or coarse seeds prescribed by the secretary pursuant to § 38-12A-20 that do retain their identity are grown, sold and delivered by that farmer on his own premises to a seedsman or consumer. Such seeds, if taken to community sales for sale or if publicly advertised for sale or containing "noxious weeds" shall be labeled in accordance with this chapter.
Source: SL 1988, ch 314, § 10.



§ 38-12A-11 Seed dealers permit required--Exception--Expiration--Fee.

38-12A-11. Seed dealers permit required--Exception--Expiration--Fee. No person may sell, distribute, advertise, solicit orders for, offer for sale, expose for sale, or transport seed without first obtaining from the Department of Agriculture a permit to engage in the business. No permit is required of any person selling or advertising seed of the person's own production in South Dakota, if the seed is stored or delivered to a purchaser only on or from the farm or premises where grown or the production and sale of seed is not a primary endeavor and primary source of income to such persons. Each permit shall expire on the thirty-first day of December of the year following the date of issue. The biennial fee for a seed permit is: Seedsman-- five hundred dollars; Seed producer-- seventy-five dollars; Seed dealer-- seventy-five dollars.

Source: SL 1988, ch 314, § 11; SL 2001, ch 215, § 1; SL 2009, ch 197, § 1.



§ 38-12A-11.1 Seed fund established--Purpose--Appropriations.

38-12A-11.1. Seed fund established--Purpose--Appropriations. Fees collected pursuant to this chapter shall be deposited with the state treasurer in a special revenue fund known as the seed fund. This fund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts, and the fees received pursuant to this chapter. The fund shall be maintained separately and be administered by the department in order to defray the expenses of all activities associated with administering the seed program. Expenditures from the fund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the fund until appropriated by the Legislature.

Source: SL 2001, ch 215, § 2.



§ 38-12A-12 Contents of advertisement by person excepted from seed permit.

38-12A-12. Contents of advertisement by person excepted from seed permit. Any person excepted from a seed permit pursuant to § 38-12A-11 who advertise seed in this state shall comply with this chapter. The advertisement shall include but not be limited to:

(1) Kind, or kind and variety, or kind and "variety not stated";

(2) Percentages of purity and germination;

(3) The percentage by weight of other crop seed, if present;

(4) The rate of occurrence of any restricted noxious weed seed, if present;

(5) The percentage by weight of all weed seed, if present;

(6) The name and telephone number or the name and address of the person commissioning the advertisement.
Source: SL 1988, ch 314, § 12.



§ 38-12A-13 Records of seed lots--File samples--Inspection--Use by secretary.

38-12A-13. Records of seed lots--File samples--Inspection--Use by secretary. Each seedsman or seed producer whose name appears on the label as handling seed subject to this chapter shall keep for a period of three years after final disposition complete records of each lot of seed handled and keep for one year after final disposition a file sample of each lot of seed. Each seed dealer who handles seed shall keep, for a period of one year after final disposition, complete records of each lot of seed handled. Seed dealers do not have to keep file samples. All records and samples pertaining to the lots of seed involved shall be accessible for inspection by the secretary or his agent during normal business hours. Information obtained from records and from applications shall be for the sole use of the secretary in carrying out the provisions of this chapter.

Source: SL 1988, ch 314, § 13.



§ 38-12A-14 Secretary provided copy of records and access to premises.

38-12A-14. Secretary provided copy of records and access to premises. Upon acknowledgment of signature of application for seed permit, each applicant shall agree to provide the secretary with a legible copy of any records, and access during customary business hours to premises where seed is sold, handled, or stored.

Source: SL 1988, ch 314, § 14.



§ 38-12A-15 Modification, revocation, or refusal to renew permit for violations.

38-12A-15. Modification, revocation, or refusal to renew permit for violations. After a hearing conducted pursuant to chapter 1-26, the department may modify, revoke, or refuse to renew a permit issued under this chapter if the applicant is in violation of or continues to violate any provision of this chapter.

Source: SL 1988, ch 314, § 15.



§ 38-12A-16 Unlawful sale, offer for sale, or transportation for sale of seed within state--Violation as misdemeanor.

38-12A-16. Unlawful sale, offer for sale, or transportation for sale of seed within state--Violation as misdemeanor. It is unlawful for any person to sell, offer for sale, expose for sale, or transport for sale any seed within this state:

(1) Unless a test to determine the percentage of germination has been made within specified time limits prescribed by the secretary pursuant to § 38-12A-20, or the seed is sold only in the year for which the label states that it was packed, or the seed is sold before the expiration date stated on the label;

(2) Which is not labeled in accordance with the provisions of this chapter;

(3) Which has a false, misleading, or incomplete label;

(4) Which a false or misleading advertisement has been used in respect to its sale;

(5) Which contains prohibited noxious weed seeds in any amount;

(6) Which consists of or contains restricted noxious weed seeds in excess of standards prescribed by the secretary pursuant to § 38-12A-20, or in excess of the number declared on the label attached to the container of the seed or associated with the seed;

(7) Which contains weed seeds in excess of standards prescribed by the secretary pursuant to § 38-12A-20, or in excess of the amount declared on the label;

(8) If any label or advertisement represents such seed to be certified unless the certification has been determined by an official certifying agency and the seed bears an official label issued for the seed by that agency stating that the seed is certified;

(9) If a United States certificate of plant variety protection has been applied for or issued in accordance with the plant variety protection act for the kind and variety being sold, except with the approval of the owner of the variety or except by variety name as a class of certified seed in accordance with Title V of the Federal Seed Act.

A violation of this section is a Class 1 misdemeanor.

Source: SL 1988, ch 314, § 16.



§ 38-12A-17 Additional prohibited acts--Violation as misdemeanor.

38-12A-17. Additional prohibited acts--Violation as misdemeanor. It is unlawful for any person:

(1) To alter or deface any label so that the information is false or misleading or to mutilate any label;

(2) To use in any manner any disclaimer, limited warranty or nonwarranty of information provided on a label pursuant to §§ 38-12A-2 to 38-12A-7, inclusive;

(3) To disseminate any false or misleading advertisements concerning seed;

(4) To issue any statement, invoice or declaration as to the variety or certification of any seed which is false or misleading;

(5) To issue any statement or declaration identifying a lot of seed by variety name if the label states "variety not stated";

(6) To hinder or obstruct the secretary or an authorized agent in the performance of official duties under this chapter;

(7) To fail to comply with a "stop sale" order, or to move or otherwise handle or dispose of any quantity of seed held under a "stop sale" order, or a stop sale tag attached thereto, except with express permission of the agent who issued the stop sale in writing and except for the purpose specified therein;

(8) To plant seed which the person knows contains a prohibited noxious weed seed or restricted noxious weed seed in excess of the standards for that seed.

A violation of this section is a Class 1 misdemeanor.

Source: SL 1988, ch 314, § 17.



§ 38-12A-18 Additional civil penalty.

38-12A-18. Additional civil penalty. In addition to the criminal penalties imposed under this chapter, a person is subject to a further civil penalty to the State of South Dakota as prescribed by the secretary pursuant to § 38-12A-20 not to exceed ten times the retail value of any seed involved in the violation or a maximum of one thousand dollars per violation.

Source: SL 1988, ch 314, § 18.



§ 38-12A-19 Powers of secretary.

38-12A-19. Powers of secretary. The secretary may:

(1) Enter upon any public or private premises during regular business hours in order to have access to seeds and to the records subject to this chapter;

(2) Inspect, sample, make analysis of, and test seeds to the extent necessary to determine whether the seeds are in compliance with this chapter;

(3) Inspect the records of seeds to the extent necessary to determine whether the seeds are in compliance with this chapter;

(4) Establish and maintain a seed laboratory for seed testing or to cooperate with other persons, agencies or institutions in seed testing and reporting of results;

(5) Employ qualified persons, and to incur such expenses as may be necessary to comply with the provisions of this chapter;

(6) Issue and enforce a written or printed "stop sale" order to the owner or custodian of any lot of seed which is in violation of any of the provisions of this chapter. The order shall prohibit further sale, conditioning, and movement of the seed, except on approval of the agent issuing the stop sale or the secretary, until the secretary has evidence that the law has been complied with and has issued a "Release From Stop Sale" order for the seed;

(7) Request from a court of competent jurisdiction and carry out a seizure on any lot of seed for which a stop sale order has been issued and the person having responsibility has failed to abide by the stop sale order. The court shall order disposition of the seed after any criminal or civil proceedings are terminated;

(8) Cooperate with the United States Department of Agriculture, regulatory agencies of other states, and other agencies of this state in seed law enforcement.
Source: SL 1988, ch 314, § 19.



§ 38-12A-20 Promulgation of rules by secretary.

38-12A-20. Promulgation of rules by secretary. The secretary may promulgate rules, pursuant to the provisions of chapter 1-26, which are consistent with the following:

(1) To provide application forms for seed permits;

(2) To provide for procedures for contested cases;

(3) To designate which weed seeds are prohibited or restricted;

(4) To establish standards for sampling, inspecting, analyzing, and testing seeds;

(5) To establish the tolerances to be used;

(6) To establish which kinds of seed have to be labeled as to variety, variety not stated, type or performance characteristics;

(7) To establish standards for allowable weed seed or restricted noxious weed seed;

(8) To establish the length of time for which a germination test shall be acceptable;

(9) To establish standards for percentage of germination and inert matter;

(10) To establish which seeds a farmer can produce and sell without a label;

(11) To establish which seeds are subject to specific labeling and germination requirements;

(12) To establish standards for enforcement of plant variety protection;

(13) To provide procedures for releasing seed from stop sales;

(14) To establish standards for imposing civil penalties;

(15) To establish standards for labels;

(16) To establish standards for size of file samples;

(17) To establish procedures and standards for the arbitration committee and the arbitration process;

(18) To establish standards for the sale, transportation, storage, planting, disposal, or other use of seed and for the posting of planted sites and notification of seed use.
Source: SL 1988, ch 314, § 20; SL 2005, ch 211, § 1.



§ 38-12A-21 Right of consumer to submit claim to arbitration.

38-12A-21. Right of consumer to submit claim to arbitration. If any consumer is damaged by the failure of seed to produce or perform as represented by the label attached to the seed, or by warranty, or as a result of negligence, the consumer shall have the right to submit the claim to arbitration as provided in this chapter. The filing of a claim for arbitration is not a prerequisite to the consumer's right to maintain a legal action.

Source: SL 1988, ch 314, § 21.



§ 38-12A-22 Right of seedsman, seed producer, or seed dealer to submit claim to arbitration--Statutes of limitations and legal proceedings tolled.

38-12A-22. Right of seedsman, seed producer, or seed dealer to submit claim to arbitration--Statutes of limitations and legal proceedings tolled. The seedsman, seed producer, or seed dealer shall also have the right to submit a claim to arbitration if conspicuous language calling attention to the requirement for arbitration is referenced or included on the label or otherwise conspicuously attached or printed on the container. Any applicable statutes of limitation and legal proceedings shall be tolled and stayed pending the outcome of the arbitration proceedings.

Source: SL 1988, ch 314, § 21A.



§ 38-12A-23 Filing of complaint against seedsman, seed producer, or seed dealer--Time limitation--Filing of answer.

38-12A-23. Filing of complaint against seedsman, seed producer, or seed dealer--Time limitation--Filing of answer. The consumer shall make a signed complaint against the seedsman, seed producer, or seed dealer alleging that damages may have been sustained. The consumer shall file the complaint with the secretary and shall send a copy of the complaint to the seedsman, seed producer, or seed dealer by United States registered mail. Except in case of seed which has not been planted the claim shall be filed within such time as to permit effective inspection of the plants under field conditions. Within five working days after receipt of a copy of complaint, the seedsman, seed producer, or seed dealer shall file with the secretary his answer to the complaint and send a copy to the consumer by United States registered mail.

Source: SL 1988, ch 314, § 22.



§ 38-12A-24 Referring of complaint to arbitration committee--Discontinuation of investigation.

38-12A-24. Referring of complaint to arbitration committee--Discontinuation of investigation. The secretary shall refer the complaint and the answer to the arbitration committee for investigation, findings, and recommendation on the matters complained of. Upon receipt of same, the secretary shall transmit the findings and recommendation of the arbitration committee to the consumer and to the seedsman, seed producer, or seed dealer by United States registered mail. The investigation of the committee may be discontinued at any time if the consumer and the seedsman, seed producer, or seed dealer satisfy the complaint and the consumer requests that it be withdrawn.

Source: SL 1988, ch 314, § 23.



§ 38-12A-25 Appointment of committee members--Election of chairman and secretary.

38-12A-25. Appointment of committee members--Election of chairman and secretary. The secretary shall appoint an arbitration committee composed of five members and five alternate members.

One member and one alternate member shall be appointed upon recommendation of each of the following:

(1) Director of extension at South Dakota State University;

(2) Director of the agriculture experiment station at South Dakota State University;

(3) President, South Dakota Seed Trade Association;

(4) President, a farmer organization as the secretary may determine to be appropriate;

(5) Secretary, Department of Agriculture.

Each member and alternate shall continue to serve until replaced by the secretary. Each alternate member shall serve only in the absence of the member for whom he is an alternate. The committee shall elect a chairman and a secretary from its membership. The chairman shall conduct all meetings and deliberations held by the committee and direct all other activities of the committee. The secretary shall keep accurate and correct records on all meetings and deliberations and perform other duties for the committee as directed by the chairman.

Source: SL 1988, ch 314, § 24; SL 1989, ch 30, § 66A.



§ 38-12A-26 Purpose of committee--Nonbinding report--Evidence in litigation.

38-12A-26. Purpose of committee--Nonbinding report--Evidence in litigation. The purpose of the arbitration committee is to assist consumers and seedsmen, seed producers, and seed dealers in determining the validity of complaints made by consumers and recommend total money damages resulting from alleged failure of seed to produce as represented by label on the seed package. Any report of the arbitration committee is nonbinding. The consumer or the seedman, seed producer, or seed dealer may offer the report as evidence in any litigation.

Source: SL 1988, ch 314, § 25.



§ 38-12A-27 Session called by secretary or upon direction of chairman.

38-12A-27. Session called by secretary or upon direction of chairman. The arbitration committee may be called into session by the secretary or upon the direction of the chairman to consider matters referred to it by the secretary.

Source: SL 1988, ch 314, § 26.



§ 38-12A-28 Investigation by committee--Recommendation--Hearings.

38-12A-28. Investigation by committee--Recommendation--Hearings. When the secretary refers a complaint to the arbitration committee, the committee shall make a full and complete investigation and report its findings and its recommendation to the secretary and the parties within sixty days of the referral or at a later date as agreed to by the consumer and the seedsman, seed producer or seed dealer. All hearings shall be conducted in the county in which the seed was planted, unless otherwise agreed by the parties.

Source: SL 1988, ch 314, § 27.



§ 38-12A-29 Investigation by majority of committee directed by chairman--Summary.

38-12A-29. Investigation by majority of committee directed by chairman--Summary. An investigation may be made by not less than a majority of the membership of the arbitration committee by written directive of the chairman. The investigation shall be summarized in writing and considered by the entire committee in reporting its findings and making its recommendation.

Source: SL 1988, ch 314, § 28.



§ 38-12A-30 Members not compensated--Reimbursement for expenses.

38-12A-30. Members not compensated--Reimbursement for expenses. The members of the arbitration committee shall receive no compensation for the performance of their duties, but the members of the committee shall be reimbursed for expenses when they attend a meeting or perform a service in conformity with the requirements of this chapter. The expenses shall be paid by the party demanding arbitration under the provisions of this chapter.

Source: SL 1988, ch 314, § 29.



§ 38-12A-31 Federal permits for introduction of organisms and products produced through genetic engineering authorized for use in state.

38-12A-31. Federal permits for introduction of organisms and products produced through genetic engineering authorized for use in state. Any holder of a permit issued pursuant to 7 CFR 340, as amended to January 1, 2004, is authorized to use the permit in South Dakota.

Source: SL 2004, ch 257, § 1.






Chapter 13 - Hybrid Seed Corn [Repealed]

CHAPTER 38-13

HYBRID SEED CORN [REPEALED]

[Repealed by SL 1980, ch 272, §§ 1 to 3]



Chapter 14 - Discrimination In Purchase Of Grain And Flaxseed [Repealed]

§ 38-14-1 to 38-14-8. Repealed.

38-14-1 to 38-14-8. Repealed by SL 2015, ch 204, §§ 16 to 23.






Chapter 14A - Flax Research Fee [Repealed]

CHAPTER 38-14A

FLAX RESEARCH FEE [REPEALED]

[Repealed by SL 1989, ch 346, §§ 18, 19]



Chapter 15 - Potato Grades And Standards [Repealed]

§ 38-15-1 Repealed.

38-15-1. Repealed by SL 2017, ch 180, § 1.



§ 38-15-2 Repealed.

38-15-2. Repealed by SL 2013, ch 191, § 4.



§ 38-15-2.1 to 38-15-4. Repealed.

38-15-2.1 to 38-15-4. Repealed by SL 1977, ch 307, § 12



§ 38-15-5 Repealed.

38-15-5. Repealed by SL 2017, ch 180, § 2.



§ 38-15-6 to 38-15-8. Repealed.

38-15-6 to 38-15-8. Repealed by SL 1977, ch 307, § 12



§ 38-15-9 , 38-15-10. Repealed.

38-15-9, 38-15-10. Repealed by SL 2013, ch 191, §§ 5, 6.



§ 38-15-11 Repealed.

38-15-11. Repealed by SL 1977, ch 307, § 12



§ 38-15-12 Repealed.

38-15-12. Repealed by SL 2013, ch 191, § 7.



§ 38-15-13 to 38-15-17. Repealed.

38-15-13 to 38-15-17. Repealed by SL 1977, ch 307, § 12



§ 38-15-18 Repealed.

38-15-18. Repealed by SL 2013, ch 191, § 8.



§ 38-15-19 , 38-15-20. Repealed.

38-15-19, 38-15-20. Repealed by SL 1977, ch 307, § 12



§ 38-15-21 Repealed.

38-15-21. Repealed by SL 2013, ch 191, § 9.



§ 38-15-22 , 38-15-23. Repealed.

38-15-22, 38-15-23. Repealed by SL 1977, ch 307, § 12



§ 38-15-24 , 38-15-25. Repealed.

38-15-24, 38-15-25. Repealed by SL 2013, ch 191, §§ 10, 11.



§ 38-15-26 to 38-15-30. Repealed.

38-15-26 to 38-15-30. Repealed by SL 1977, ch 307, § 12



§ 38-15-31 Repealed.

38-15-31. Repealed by SL 2013, ch 191, § 12.



§ 38-15-32 , 38-15-33. Repealed.

38-15-32, 38-15-33. Repealed by SL 1977, ch 307, § 12



§ 38-15-34 Repealed.

38-15-34. Repealed by SL 2017, ch 180, § 3.



§ 38-15-35 Repealed.

38-15-35. Repealed by SL 1977, ch 307, § 12






Chapter 16 - Wholesale Potato Dealers [Repealed]

CHAPTER 38-16

WHOLESALE POTATO DEALERS [REPEALED]

[Repealed by SL 1984, ch 264, §§ 1 to 10]



Chapter 17 - Crop Liens

§ 38-17-1 Contract reserving title to landlord to be filed with register of deeds.

38-17-1. Contract reserving title to landlord to be filed with register of deeds. Every contract whereby the ownership or title to crops growing or to be grown upon any lands in this state is reserved in the landlord until division thereof between such landlord and the cropper or tenant, shall be filed in the office of the register of deeds of the county wherein such lands are located.

Source: SL 1931, ch 132; SDC 1939, § 39.0125; SL 1967, ch 152.



§ 38-17-2 Landlord's reserved title not enforceable against innocent third party unless filed.

38-17-2. Landlord's reserved title not enforceable against innocent third party unless filed. In the absence of filing pursuant to § 38-17-1, the provision of any such contract reserving title to the grain or seed produced from a crop growing or to be grown upon any lands in this state in the landlord shall not apply to or be enforced against an innocent purchaser of such grain or seeds or against any innocent encumbrancer perfecting a security interest in such grain or seeds under the provisions of Title 57A.

Source: SL 1931, ch 132; SDC 1939, § 39.0125; SL 1967, ch 152.



§ 38-17-3 Lien on crop for seed furnished--Limitation on amount contained in farm lease.

38-17-3. Lien on crop for seed furnished--Limitation on amount contained in farm lease. Any person who provides wheat, oats, barley, rye, corn, flax, sudan, milo, millet, soybeans, sunflowers, or potatoes, to be planted upon any lands owned, used or rented by another has a lien upon the crop produced from the seed, if the person providing the seed files the notice specified in § 38-17-5. A landlord and tenant may limit the amount of seed to be furnished to a tenant by a provision in a lease if the lease is filed in the register of deeds office before the seed is furnished to the tenant.

Source: SL 1887, ch 150, § 1; CL 1887, § 5490; RCCivP 1903, § 731; RC 1919, § 1677; SL 1937, ch 15; SDC 1939, § 39.1201; SL 1985, ch 310, § 1.



§ 38-17-4 Seed grain lien available to foreign corporations without qualifying.

38-17-4. Seed grain lien available to foreign corporations without qualifying. Corporations created by virtue of the laws of any other state or territory may furnish seed grain under the provisions of §§ 38-17-3 to 38-17-9, inclusive, without complying with the laws in reference to foreign corporations doing business in this state.

Source: SL 1887, ch 150, § 3; CL 1887, § 5492; SL 1890, ch 60; RCCivP 1903, § 733; RC 1919, § 1679; SDC 1939, § 39.1202.



§ 38-17-5 Filing of seed lien with register of deeds.

38-17-5. Filing of seed lien with register of deeds. Any person entitled to a lien under § 38-17-3 shall make an account in writing, stating the quantity of seed furnished in bushels, by kind, and the value thereof, the name of the person to whom furnished, and a description of the land upon which the same has been or is to be planted or sown, and after making oath to the correctness of the account, shall file the same in the office of the register of deeds of the county where the crop is to be planted.

Source: SL 1887, ch 150, § 3; CL 1887, § 5492; RCCivP 1903, § 733; RC 1919, § 1679; SDC 1939, § 39.1202.



§ 38-17-6 Seed lien affidavit on behalf of nonresident.

38-17-6. Seed lien affidavit on behalf of nonresident. Where the person furnishing any seed grain under the provisions of §§ 38-17-3 to 38-17-9, inclusive, is not a resident of this state the affidavit required by § 38-17-5 may be made by an attorney or agent of such person residing in this state, and in such case such affidavit shall set forth the fact of the nonresidence of such person, and also the fact of the residence of such attorney or agent.

Source: SL 1887, ch 150, § 3; CL 1887, § 5492; SL 1890, ch 60; RCCivP 1903, § 733; RC 1919, § 1679; SDC 1939, § 39.1202.



§ 38-17-7 Entry of seed lien statements by register of deeds--Notice to purchasers and encumbrancers.

38-17-7. Entry of seed lien statements by register of deeds--Notice to purchasers and encumbrancers. It shall be the duty of the register of deeds to file and enter the statements required by § 38-17-5 in the manner required by law in the personal property index. The filing of said statements in conformity to §§ 38-17-5 and 38-17-6 operates as a notice of said lien to all subsequent purchasers and encumbrancers of said property.

Source: SL 1887, ch 150, § 4; CL 1887, § 5493; RCCivP 1903, § 734; RC 1919, § 1680; SDC 1939, § 39.1202.



§ 38-17-8 Priority of seed liens.

38-17-8. Priority of seed liens. Liens under §§ 38-17-3 to 38-17-7, inclusive, if filed within thirty days after the seed grain is furnished, shall have preference in the order of the filing thereof, and shall have priority over all other liens and encumbrances upon said crops, except threshers' liens.

Source: SL 1887, ch 150, § 2; CL 1887, § 5491; RCCivP 1903, § 732; RC 1919, § 1678; SDC 1939, § 39.1203.



§ 38-17-9 Unauthorized use of seed subject to lien as misdemeanor.

38-17-9. Unauthorized use of seed subject to lien as misdemeanor. Any person who obtains wheat, oats, barley, rye, corn, flax, sudan, milo, millet, soybeans, sunflowers, or potatoes subject to a lien under the provisions of §§ 38-17-3 to 38-17-8, inclusive, and who uses the seed or any part of the seed without the written consent of the person who furnished the seed for any other purpose, is guilty of a Class 2 misdemeanor.

Source: SL 1887, ch 150, § 6; CL 1887, § 5495; RCCivP 1903, § 736; RC 1919, § 1682; SDC 1939, § 39.9902; SL 1977, ch 190, § 316; SL 1985, ch 310, § 2.



§ 38-17-10 Lien of federal agency furnishing seed or money.

38-17-10. Lien of federal agency furnishing seed or money. The United States of America or any agency or instrumentality thereof, including production credit associations organized under the Farm Credit Act of 1933, furnishing seed or loaning money for the purchase of seed, to any person within the State of South Dakota for the purpose of sowing or planting crops upon lands owned, used, occupied, rented, or contracted to be purchased by such person, shall have a lien from the time of filing the notice in the manner specified in § 38-17-11 upon the seed so furnished or purchased, and upon the crop or crops produced from such seed, to secure payment for the seed so furnished or repayment of the money so loaned.

Source: SL 1935, ch 143, § 1; SDC 1939, § 39.1204.



§ 38-17-11 Filing of federal seed lien with register of deeds--Contents of notice.

38-17-11. Filing of federal seed lien with register of deeds--Contents of notice. The said lien of the United States or its agency shall be perfected by filing, in like manner as similar lien notices or accounts are filed under § 38-17-5, in the office of the register of deeds of the county where such seed is to be planted, a notice in writing, verified by the oath of the officer, agent, or representative of such government or agency thereof furnishing the seed or making the loan, which notice shall show: the kind, quantity, and value of the seed furnished or the amount of money loaned; the name of the person to whom the seed was furnished or the money loaned; and a description of the lands upon which the seed has been or is to be sown or planted.

Source: SL 1935, ch 143, § 2; SDC 1939, § 39.1205.



§ 38-17-12 Misappropriation of federally furnished seed or money as misdemeanor.

38-17-12. Misappropriation of federally furnished seed or money as misdemeanor. Whoever misappropriates any of the seed, or money loaned to purchase the same, furnished by the United States or any agency thereof, or any crop grown therefrom, and for which it may have a lien under the provisions of § 38-17-10, to any purpose except that for which it was furnished or produced, is guilty of a Class 1 misdemeanor.

Source: SL 1935, ch 143, § 3; SDC 1939, § 39.9903; SL 1977, ch 190, § 317.



§ 38-17-13 General law of seed liens applicable to federal liens.

38-17-13. General law of seed liens applicable to federal liens. All other statutes of South Dakota applicable to seed grain liens, including the duties of register of deeds, priorities, foreclosure, and penal provisions, and acts amendatory thereof, except where a different intention plainly appears, are hereby made applicable to federal agency seed liens as provided in §§ 38-17-10 and 38-17-11.

Source: SL 1935, ch 143, § 3; SDC 1939, § 39.1206.



§ 38-17-14 Threshers' and processors' lien on grain processed.

38-17-14. Threshers' and processors' lien on grain processed. Every person owning and operating a threshing machine, combine, cornsheller, cornhusker, corn shredder, silage cutter, seed huller, baler, mower, grinder, rake, or agricultural pulverizing machine, shall have a lien from the date of threshing, combining, shelling, husking, shredding, cutting, hulling, baling, mowing, grinding, raking, or pulverizing, upon all grain threshed or combined, corn shelled, husked or shredded, silage cut, seeds hulled, or agricultural products baled, mowed, ground, raked, or pulverized by him with such machine for the value of the services so rendered in doing such threshing, combining, shelling, husking, shredding, cutting, or hulling, baling, mowing, grinding, raking, or pulverizing.

Source: SL 1889, ch 88, § 1; SL 1901, ch 174, § 1; RCCivP 1903, § 737; RC 1919, § 1683; SL 1921, ch 281, § 1; SL 1931, ch 175, § 1; SDC 1939, § 39.1301; SL 1957, ch 199.



§ 38-17-15 Account filed by thresher or processor with register of deeds--Contents--Notice to purchasers and encumbrancers.

38-17-15. Account filed by thresher or processor with register of deeds--Contents--Notice to purchasers and encumbrancers. Any person entitled to a lien under § 38-17-14 shall make an account in writing stating the kind of grain, and the quantity harvested, threshed, shelled, or otherwise processed, the price agreed upon for such work, which shall not be in excess of the price usually charged for such service, the name of the person for whom said work was done, and a description of the land upon which said crop was grown, and after making oath to the correctness of the account, shall file the same in the office of the register of deeds in the county in which the land from which said crop was produced is located, and also in the county of the residence of the person who produced said crop, if he be a resident of South Dakota. It shall be the duty of the register of deeds to file and enter said account in the manner required by law in the personal property index, and such filing shall operate as notice to all purchasers and encumbrancers subsequent to the date of said filing.

Source: SL 1889, ch 88, §§ 3, 4; RCCivP 1903, §§ 739, 740; RC 1919, §§ 1685, 1686; SL 1921, ch 281, § 3; SL 1931, ch 175, § 3; SL 1933, ch 130; SDC 1939, § 39.1302.



§ 38-17-16 Priority of threshers' and processors' liens.

38-17-16. Priority of threshers' and processors' liens. Any lien under § 38-17-14 has priority over all other liens and encumbrances upon the grain, if filed within thirty days from the day on which the harvesting, threshing, shelling, or other processing was completed.

Source: SL 1901, ch 174, § 2; RCCivP 1903, § 738; RC 1919, § 1684; SL 1921, ch 281, § 2; SL 1931, ch 175, § 2; SDC 1939, § 39.1303; SL 1995, ch 231.



§ 38-17-17 Innocent purchaser of crop protected against unfiled lien.

38-17-17. Innocent purchaser of crop protected against unfiled lien. The provisions of § 38-17-14 shall not apply to an innocent purchaser of the grain, corn seeds, or agricultural products baled, mowed, ground, raked, or pulverized after the threshing, combining, shelling, husking, shredding, cutting, hulling, baling, mowing, grinding, raking, or pulverizing, unless the said lien be filed within ten days after completion of the service.

Source: SL 1889, ch 88, § 1; SL 1901, ch 174, § 1; RCCivP 1903, § 737; RC 1919, § 1683; SL 1921, ch 281, § 1; SL 1931, ch 175, § 1; SDC 1939, § 39.1301; SL 1957, ch 199.



§ 38-17-18 Unauthorized disposition of property subject to thresher's or processor's lien as misdemeanor.

38-17-18. Unauthorized disposition of property subject to thresher's or processor's lien as misdemeanor. Any person selling, secreting, or disposing of property covered by a threshing, harvesting, hulling, or other processing lien under the provisions of §§ 38-17-14 to 38-17-17, inclusive, without the written consent of the owner of said lien, is guilty of a Class 2 misdemeanor.

Source: SL 1889, ch 88, § 6; RCCivP 1903, § 742; RC 1919, § 1688; SDC 1939, § 39.9904; SL 1977, ch 190, § 318.



§ 38-17-19 Foreclosure of crop liens.

38-17-19. Foreclosure of crop liens. Any person having a lien under the provisions of §§ 38-17-3 to 38-17-18, inclusive, may foreclose the same under the provisions of chapter 21-53 or under the provisions of chapter 21-54, subject to the right of any person adversely interested to require foreclosure under the provisions of chapter 21-53.

Source: SL 1887, ch 150, § 5; CL 1887, § 5494; SL 1889, ch 88, § 5; RCCivP 1903, §§ 735, 741; RC 1919, §§ 1681, 1687; SDC 1939, §§ 39.1207, 39.1305.






Chapter 18 - Apiaries

§ 38-18-1 Definition of terms.

38-18-1. Definition of terms. Terms used in this chapter mean:

(1) "Apiary," any place where one or more colonies of bees are kept;

(2) "Appliances," any apparatus, tools, machines, or other devices, used in the handling and manipulating of bees, honey, wax, and hives. The term includes containers of honey and wax which may be used in an apiary or in transporting bees and their products and apiary supplies;

(3) "Bees," any stage of the common honeybee, Apis mellifera L;

(4) "Bee equipment," hives, supers, frames, or any parts thereof;

(5) "Colony," the bees in any hive including queens, workers, and drones;

(6) "Hive," any frame hive, box hive, box, barrel, log gum, skep, or any other container, which may be used as a domicile for bees;

(7) "Honey house," any building, or rooms within a building, where honey is handled, extracted, bottled, stored, or processed;

(8) "Location," any quarter-section or smaller portion of land where apiaries may be kept;

(9) "Nucleus," any division or portion of a hive that contains comb;

(10) "Package," an indefinite number of bees, in a bee-tight container, with or without a queen, without comb;

(11) "Permanent permit," a bee location permit issued by the secretary effective for an indefinite period of time;

(12) "Pest," any animal, plant, insect, or infectious, transmissible, or contagious disease or other organism which is or may be dangerous to the apiary industry of the state;

(13) "Pollination," the use of bees for the transfer of pollen in the production of agricultural crops;

(14) "Regulated pest," American foulbrood (Bacilius larvae), honeybee tracheal mite (Acarapis woodi), varroa mite (Varros jacobsoni), Africanized honeybee (apis mellifera scutellata), or any other pest which the secretary considers dangerous to the apiary industry and which warrants control or eradication;

(15) "Temporary permit," a bee location permit issued by the secretary effective for a limited period of time;

(16) "Secretary," the secretary of the Department of Agriculture of the State of South Dakota.
Source: SL 1947, ch 6, § 1; SL 1959, ch 2, § 1; SDC Supp 1960, § 4.1101; SL 1961, ch 3; SL 1976, ch 243, § 1; SL 1986, ch 330, § 1; SL 1992, ch 280, § 1.



§ 38-18-2 Repealed.

38-18-2. Repealed by SL 1983, ch 280, § 1



§ 38-18-3 Annual application for registration of apiaries--Contents--Revocation of landowner or lessee's placement authorization--Approval or rejection of registration--Hearings--Violation as misdemeanor--Civil penalty.

38-18-3. Annual application for registration of apiaries--Contents--Revocation of landowner or lessee's placement authorization--Approval or rejection of registration--Hearings--Violation as misdemeanor--Civil penalty. Any person owning, leasing, or possessing bees shall file an application registering the bees and each apiary with the secretary. The application shall be filed before the first day of February each year or within ten days of acquiring ownership or possession of any bees or apiary or before moving bees into the state and shall contain each location by legal description, the name of the landowner or lessee of the location, the number of colonies of bees in each apiary, and any other information required by the secretary. The landowner or lessee authorizing the placement of an apiary on a location may revoke the authorization by notifying the owner of the apiary and the secretary in writing. Such revocation of authorization by a landowner or lessee is not sufficient justification for a contested case hearing. If any person fails to register an apiary within the time specified by this section, the landowner authorization for that location is invalid.

A registration application shall be approved or rejected by the secretary in compliance with this chapter or rules promulgated pursuant to chapter 1-26. The secretary may deny applications, revoke permits, or conduct contested case hearings in accordance with rules promulgated pursuant to chapter 1-26. Any person failing to register an apiary or bees pursuant to this section is guilty of a Class 2 misdemeanor. In addition to the criminal penalty imposed by this section, a person is subject to a civil penalty not to exceed five hundred dollars for each location that the person has failed to register.

Source: SL 1945, ch 10, § 2; SL 1947, ch 6, § 4; SL 1953, ch 6; SL 1959, ch 2, § 4; SDC Supp 1960, § 4.1104; SL 1961, ch 4; SL 1963, ch 4; SL 1965, ch 5; SL 1976, ch 243, § 3; SL 1983, ch 280, § 2; SL 1986, ch 326, § 22; SL 1986, ch 330, § 2; SL 1989, ch 344, § 1; SL 1992, ch 280, § 2; SL 2001, ch 215, § 3.



§ 38-18-3.1 Minimum distance between apiaries--Beekeepers excepted on own property.

38-18-3.1. Minimum distance between apiaries--Beekeepers excepted on own property. Unless permitted by the secretary, no apiary may be located within three miles of any other apiary. However, any beekeeper who owns property may locate an apiary anywhere on that property.

Source: SL 1976, ch 243 § 19; SL 1986, ch 326, § 23; SL 1986, ch 330, § 3.



§ 38-18-3.2 Repealed.

38-18-3.2. Repealed by SL 1986, ch 330, § 4



§ 38-18-3.3 Identification of apiary--Violation as misdemeanor.

38-18-3.3. Identification of apiary--Violation as misdemeanor. Any person owning an apiary shall place a prominent sign within the apiary, with the name, address, and telephone number of the person in charge of maintaining the apiary. Any person who fails to identify an apiary as provided in this section is guilty of a Class 2 misdemeanor.

Source: SL 1986, ch 330, § 5.



§ 38-18-3.4 Abandoned apiary--Destruction, treatment or seizure of bees and equipment.

38-18-3.4. Abandoned apiary--Destruction, treatment or seizure of bees and equipment. The failure to file an application registering an apiary pursuant to § 38-18-3, or the failure to identify a location pursuant to § 38-18-3.3, constitutes abandonment of the apiary. If the abandoned bees and bee equipment are found to be infested with a regulated pest, the secretary shall immediately treat or destroy the apiary. If the apiary is not infested with a regulated pest, the secretary may, upon finding in a contested case proceeding conducted pursuant to chapter 1-26 that there is no justifiable excuse for failure to comply with § 38-18-3 or 38-18-3.3, claim and seize the abandoned bees and bee equipment for use or sale.

Source: SL 1986, ch 330, § 6; SL 1989, ch 344, § 2.



§ 38-18-4 Application for entrance permit--Action by secretary--Failure to apply for permit as misdemeanor--Civil penalty.

38-18-4. Application for entrance permit--Action by secretary--Failure to apply for permit as misdemeanor--Civil penalty. Thirty days before transporting bees or used bee equipment not included in a compliance agreement into the state, a person shall file with the secretary an application for an entrance permit. A certificate of health, pursuant to § 38-18-23, shall be filed with the secretary prior to approval of the entrance permit. The secretary shall act upon an application within thirty days and may revoke entrance permits and conduct contested case hearings in accordance with this chapter or rules promulgated pursuant to chapter 1-26. The failure to apply for an entrance permit is a Class 2 misdemeanor. Any person failing to apply for an entrance permit is also subject to a civil penalty not to exceed five hundred dollars for each day he remains in violation of this section.

Source: SL 1945, ch 10, § 2; SL 1947, ch 6, § 4; SL 1953, ch 6; SL 1959, ch 2, § 4; SDC Supp 1960, § 4.1104; SL 1961, ch 4; SL 1963, ch 4; SL 1965, ch 5; SL 1976, ch 243, § 4; SL 1983, ch 27, § 4; SL 1986, ch 330, § 7; SL 1989, ch 344, § 3; SL 1992, ch 280, § 3.



§ 38-18-5 Registration fee.

38-18-5. Registration fee. Any person registering an apiary pursuant to § 38-18-3 shall pay a registration fee of eleven dollars per permanent location and thirty dollars per temporary location.

Source: SDC Supp 1960, § 4.1104 as enacted by SL 1963, ch 4; SL 1965, ch 5; SL 1975, ch 249; SL 1976, ch 243, § 5; SL 1983, ch 27, § 5; SL 1986, ch 330, § 8; SL 2001, ch 215, § 4.



§ 38-18-5.1 Apiary fund established--Purpose--Appropriations.

38-18-5.1. Apiary fund established--Purpose--Appropriations. Except as provided by § 38-18-36, fees collected pursuant to this chapter shall be deposited with the state treasurer in a special revenue fund known as the apiary fund. This fund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts, and the fees received pursuant to this chapter. The fund shall be maintained separately and be administered by the department in order to defray the expenses of all activities associated with administering the apiary program. Expenditures from the fund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the fund until appropriated by the Legislature.

Source: SL 2001, ch 215, § 6.



§ 38-18-6 Repealed.

38-18-6. Repealed by SL 1976, ch 243, § 20



§ 38-18-7 Repealed.

38-18-7. Repealed by SL 1986, ch 330, § 9



§ 38-18-8 Movable frames required in hives--Violation as misdemeanor.

38-18-8. Movable frames required in hives--Violation as misdemeanor. Any person engaged in beekeeping shall provide movable frames in all hives in their apiary, and cause the bees to construct brood combs in the frames so that any of the frames may be removed from the hive without causing injury to other combs in the hive. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1927, ch 62, § 1; SL 1931, ch 93; SDC 1939, § 4.1102; SL 1947, ch 6, § 8; SDC Supp 1960, § 4.1108; SL 1986, ch 330, § 10.



§ 38-18-9 Sealing of diseased hives required--Violation as misdemeanor--Additional penalty.

38-18-9. Sealing of diseased hives required--Violation as misdemeanor--Additional penalty. Any hive which is infested with pests and in which the bees have died, shall be made tight so that robber bees cannot enter or leave the hive. The sealing of the hive shall be maintained as long as the hive remains infested with pests or remains in the apiary or in any place where robber bees can gain access to it. Any violation of this section is a Class 1 misdemeanor. In addition to the criminal penalty imposed by this section, a person is subject to a further penalty not in excess of five hundred dollars for each day he remains in violation of this section.

Source: SL 1947, ch 6, § 8; SDC Supp 1960, § 4.1108; SL 1976, ch 243, § 6; SL 1986, ch 330, § 11.



§ 38-18-10 Infested colony or apiary as public nuisance--Treatment or destruction of infested apiaries--Violation as misdemeanor--Additional penalty.

38-18-10. Infested colony or apiary as public nuisance--Treatment or destruction of infested apiaries--Violation as misdemeanor--Additional penalty. Any colony or apiary infested with a regulated pest is a public nuisance. The owner or person in charge of maintaining an apiary shall, upon finding that a regulated pest is present in the apiary, immediately treat the regulated pest or destroy or remove the infested apiary or upon receiving written notice pursuant to § 38-18-16 comply with such notice. Any violation of this section is a Class 1 misdemeanor. In addition to the criminal penalty imposed by this section, a person is subject to a further penalty not to exceed five hundred dollars per day, for each day he remains in violation of this section.

Source: SL 1947, ch 6, § 9; SL 1959, ch 2, § 6; SDC Supp 1960, § 4.1109; SL 1976, ch 243, § 7; SL 1986, ch 330, § 12.



§ 38-18-11 Exposure of infected bees or equipment as misdemeanor--Additional penalty.

38-18-11. Exposure of infected bees or equipment as misdemeanor--Additional penalty. No person may expose any bees, bee equipment, or appliances infected with pests in a manner or in a place where the pest could be transmitted or disseminated to other bees or bee equipment. Any violation of this section is a Class 1 misdemeanor. In addition to the criminal penalty imposed by this section, a person is subject to a further penalty not to exceed five hundred dollars per day for each day he remains in violation of this section.

Source: SL 1947, ch 6, § 9; SL 1959, ch 2, § 6; SDC Supp 1960, § 4.1109; SL 1986, ch 330, § 13.



§ 38-18-12 Inspection programs--Employment of personnel--Investigation and control of diseases--Movement of bees in and out of state.

38-18-12. Inspection programs--Employment of personnel--Investigation and control of diseases--Movement of bees in and out of state. The secretary shall establish an apiary and a honey house inspection program. The secretary shall employ personnel to investigate outbreaks of pests and take suitable measures for their eradication or control. The secretary may enter into compliance agreements or memorandums of understanding with beekeepers or with other states or agencies to aid the control of regulated pests and to facilitate the movement of bees and used bee equipment out of and back into this state.

Source: SL 1925, ch 115, ch III, art V, § 17; SDC 1939, § 4.1101; SL 1939, ch 4; SL 1943, ch 4; SL 1945, ch 9; SL 1945, ch 10, § 1; SL 1947, ch 6, § 2; SL 1959, ch 2, § 2; SDC Supp 1960, § 4.1102; SL 1976, ch 243, § 8; SL 1986, ch 326, § 24; SL 1986, ch 330, § 14; SL 1992, ch 280, § 4.



§ 38-18-13 False information or hindering of enforcement as misdemeanor.

38-18-13. False information or hindering of enforcement as misdemeanor. It is a Class 1 misdemeanor for any person to knowingly give false or incomplete information in any application or permit required by this chapter or to resist, impede, or hinder the secretary in the discharge of his duties pursuant to this chapter.

Source: SL 1947, ch 6, § 6; SL 1959, ch 2, § 5; SDC Supp 1960, § 4.1106; SL 1977, ch 190, § 320; SL 1986, ch 330, § 15.



§ 38-18-14 Access of departmental personnel to premises and apiaries.

38-18-14. Access of departmental personnel to premises and apiaries. The secretary may enter any private or public premises on which an apiary or any bee equipment is located to ascertain the existence of pests or regulated pests.

Source: SL 1947, ch 6, § 3; SL 1959, ch 2, § 3; SDC Supp 1960, § 4.1103; SL 1976, ch 243, § 9; SL 1986, ch 330, § 16; SL 1992, ch 280, § 5.



§ 38-18-15 Certificate of inspection--Issuance and contents--Certificate of health--Duration--Revocation.

38-18-15. Certificate of inspection--Issuance and contents--Certificate of health--Duration--Revocation. If an apiary is inspected, a certificate of inspection shall be issued. The certificate of inspection shall indicate the findings of the inspector. If the apiary is found to be apparently free of regulated pests and to be in compliance with the provisions of this chapter, a certificate of health may be issued. A certificate of health may be revoked by the secretary for cause pursuant to chapter 1-26.

Source: SL 1927, ch 62, § 1; SL 1931, ch 93; SDC 1939, § 4.1102; SL 1947, ch 6, § 3; SL 1959, ch 2, § 3; SDC Supp 1960, § 4.1103; SL 1976, ch 243, § 10; SL 1984, ch 265, § 1; SL 1986, ch 330, § 17; SL 1992, ch 280, § 6.



§ 38-18-16 Written order by secretary to treat or destroy apiary, regulated pests or exotic bees--Action by secretary if order not obeyed--Secretary authorized to sell salvageable equipment and bees.

38-18-16. Written order by secretary to treat or destroy apiary, regulated pests or exotic bees--Action by secretary if order not obeyed--Secretary authorized to sell salvageable equipment and bees. If any regulated pest is found to exist in an apiary, the secretary shall issue a written order to the person owning or in charge of the bees that the apiary or regulated pest shall be treated, destroyed or removed in a manner and time specified by the secretary. If the specified actions in the order are not performed, the secretary may destroy the apiary or regulated pest and may claim and utilize or sell all salvageable equipment and bees to recover the costs accrued to the department as a result of the destruction activities.

Source: SL 1909, ch 221, § 2; RC 1919, § 8051; SL 1927, ch 62, § 1; SL 1931, ch 93; SDC 1939, § 4.1102; SL 1947, ch 6, § 3; SL 1959, ch 2, § 3; SDC Supp 1960, § 4.1103; SL 1976, ch 243, § 11; SL 1986, ch 330, § 18; SL 1992, ch 280, § 7.



§ 38-18-16.1 Hearing--Staying of effective date of order--Exception--Affirmation, amendment or revocation of order.

38-18-16.1. Hearing--Staying of effective date of order--Exception--Affirmation, amendment or revocation of order. Any owner of an apiary who has been ordered to treat, destroy, or remove an apiary or regulated pest pursuant to § 38-18-16, may request a hearing pursuant to chapter 1-26 before the date specified in the order. The request shall stay the effective date of the order unless the secretary finds that to delay effectiveness of the order would constitute an eminent hazard to life or property, including other bees. The secretary may affirm, amend, or revoke the order at the hearing.

Source: SL 1986, ch 330, § 19; SL 1989, ch 344, § 4; SL 1992, ch 280, § 8.



§ 38-18-16.2 Failure to comply with order--Strict liability for costs of destruction.

38-18-16.2. Failure to comply with order--Strict liability for costs of destruction. Any person who fails to comply with a written notice pursuant to § 38-18-16 is strictly liable to the department for all costs accrued to the secretary for the destruction of the exotic bees, regulated pest, or apiary.

Source: SL 1986, ch 330, § 21.



§ 38-18-17 Repealed.

38-18-17. Repealed by SL 1986, ch 330, § 20



§ 38-18-18 Repealed.

38-18-18. Repealed by SL 1986, ch 330, § 22



§ 38-18-19 Quarantine of bees, equipment, and premises--Unauthorized removal or handling as misdemeanor--Continuation until determination by secretary.

38-18-19. Quarantine of bees, equipment, and premises--Unauthorized removal or handling as misdemeanor--Continuation until determination by secretary. The secretary may place any apiaries, bees, bee equipment, bee products, honey houses, or appliances where regulated pests are found to exist under quarantine. The removal or handling of any quarantined bees, apiaries, bee equipment, honey houses, or appliances without the written permission of the secretary, is a Class 1 misdemeanor. A quarantine shall exist until the secretary determines the bee, apiary, bee equipment, honey house, or appliance is apparently free from the regulated pest. The secretary may quarantine additional premises he considers necessary.

Source: SL 1927, ch 62, § 2; SDC 1939, § 4.1103; SL 1947, ch 6, § 5; SDC Supp 1960, § 4.1105; SL 1976, ch 243, § 12; SL 1983, ch 280, § 3; SL 1986, ch 330, § 23.



§ 38-18-20 Written order to place honey house in sanitary condition--Failure to obey as misdemeanor.

38-18-20. Written order to place honey house in sanitary condition--Failure to obey as misdemeanor. If the secretary determines, pursuant to rules promulgated pursuant to the provisions of chapter 1-26, that unsanitary conditions exist in the operation of any honey house, the secretary shall order the operator of the honey house in writing to place the honey house in a sanitary condition within a reasonable period of time. Any operator of a honey house who fails to obey the order, is guilty of a Class 2 misdemeanor.

Source: SL 1947, ch 6, § 15; SDC Supp 1960, § 4.1114; SL 1976, ch 243, § 13; SL 1977, ch 190, § 321; SL 1986, ch 326, § 25; SL 1986, ch 330, § 24.



§ 38-18-21 Certificate of health or compliance agreement required for bees and used bee equipment imported from another state--Importation without certificate or compliance agreement as misdemeanor.

38-18-21. Certificate of health or compliance agreement required for bees and used bee equipment imported from another state--Importation without certificate or compliance agreement as misdemeanor. All bees and used bee equipment brought into this state from other states shall be accompanied by a certificate of health issued by that state or a compliance agreement with this state. The certificate of health shall comply with § 38-18-23. The transportation of bees into this state without a certificate of health or a compliance agreement by any person or common carrier is a Class 1 misdemeanor.

Source: SL 1947, ch 6, § 10; SDC Supp 1960, § 4.1110; SL 1986, ch 330, § 25; SL 1992, ch 280, § 9.



§ 38-18-22 Repealed.

38-18-22. Repealed by SL 1986, ch 330, § 26



§ 38-18-23 Certificate of health--Content--Based on actual inspection.

38-18-23. Certificate of health--Content--Based on actual inspection. The certificate of health shall certify to the apparent freedom from regulated pests, and shall be based on actual inspection of bees and material within ninety days of the date of shipment.

Source: SL 1947, ch 6, § 11; SL 1959, ch 2, § 7; SDC Supp 1960, § 4.1111; SL 1976, ch 243, § 15; SL 1986, ch 330, § 27.



§ 38-18-24 Repealed.

38-18-24. Repealed by SL 1986, ch 330, § 28



§ 38-18-25 Unlawfully imported bees subject to seizure--Destruction or treatment if found to be infested--Notice of intent to seize--Owner to comply with provisions of this chapter or remove bees from state--Assessments of costs.

38-18-25. Unlawfully imported bees subject to seizure--Destruction or treatment if found to be infested--Notice of intent to seize--Owner to comply with provisions of this chapter or remove bees from state--Assessments of costs. Any bees brought into this state without an entrance permit or a compliance agreement shall be seized by the secretary. If the bees are found by the secretary to be infested by a regulated pest, the secretary may forthwith destroy the bees and bee equipment or may order treatment of the bees. Following seizure, the secretary shall serve notice upon the owner, if known, by certified mail, return receipt requested, and if the owner is unknown, publish in the county where the apiary is located, a notice of seizure. The notice shall describe the apiary, the original location of the apiary, and the date and time of a hearing, to be conducted pursuant to chapter 1-26, at which any person may make claim to the apiary. If the apiary is not claimed, it is considered abandoned and the secretary may utilize or sell the bees and equipment. If the apiary is shown to be owned by a particular person, the secretary shall order the owner to comply with the provisions of this chapter or to remove the bees from the state within ten days. In addition the secretary shall, before releasing the apiary to the owner, assess against the owner of the bees the costs of seizure, treatment or destruction of the bees.

Source: SL 1947, ch 6, § 18; SDC Supp 1960, § 4.9908; SL 1983, ch 280, § 4; SL 1986, ch 330, § 29; SL 1989, ch 344, § 5; SL 1992, ch 280, § 10.



§ 38-18-26 Certificate of inspection required to transfer ownership of bees or used bee equipment--Copy to recipient of bees--Violation as misdemeanor.

38-18-26. Certificate of inspection required to transfer ownership of bees or used bee equipment--Copy to recipient of bees--Violation as misdemeanor. No person may sell, offer for sale, give away, or transfer ownership of any apiary, bees, or used bee equipment within this state without receiving a certificate of inspection from the secretary issued within six months prior to the disposition. The seller or giver shall issue a copy of the certificate to the purchaser or person receiving the colony at the time of delivery. A violation of this section is a Class 2 misdemeanor.

Source: SL 1947, ch 6, § 13; SL 1959, ch 2, § 8; SDC Supp 1960, § 4.1113; SL 1976, ch 243, § 17; SL 1984, ch 265, § 2; SL 1986, ch 330, § 30.



§ 38-18-27 Request to enter compliance agreement or for additional inspections by departmental personnel--Fees and expenses.

38-18-27. Request to enter compliance agreement or for additional inspections by departmental personnel--Fees and expenses. Any person may request to enter into a compliance agreement with the secretary or that the secretary make additional inspections of bees, bee equipment, or honey houses. The person requesting the agreement shall pay a fee of fifty dollars per compliance agreement. If an inspection is conducted, the person requesting the inspection shall pay the secretary any extra expense incidental to such inspection plus mileage and per diem for inspectors' expenses.

Source: SL 1947, ch 6, § 16; SDC Supp 1960, § 4.1115; SL 1986, ch 330, § 31; SL 1992, ch 280, § 11; SL 2001, ch 215, § 35.



§ 38-18-28 Promulgation of rules by secretary.

38-18-28. Promulgation of rules by secretary. The secretary, pursuant to the provisions of chapter 1-26, may promulgate rules consistent with the following:

(1) To provide application forms and guidelines for location and colony registration and entrance permits;

(2) To provide standards to allow apiaries to be located within three miles of each other on a temporary or permanent basis;

(3) To provide for denial or revocation of locations or permits;

(4) To provide standards and procedures for handling diseased bees and bee equipment;

(5) To provide standards and procedures for an apiary inspection program;

(6) To provide standards and procedures for quarantine of bees, equipment and premises and areas and for lifting of quarantines;

(7) To provide standards and inspection procedures for honey houses;

(8) To provide standards and procedures for the seizure of unlawfully imported bees and bee equipment;

(9) To provide forms and standards to issue certificates of health or inspection for bees;

(10) To provide a procedure for contested cases;

(11) To provide standards for identification of apiaries;

(12) To provide standards and procedures for treatment and control of pests;

(13) To establish restrictions on the movement of quarantined bees or equipment and standards for the inspection, treatment, disposal, certification, permitting, and assignment of specified travel routes, locations and procedures for quarantined bees or equipment;

(14) To provide standards for compliance agreements;

(15) To provide standards for incidental expenses.
Source: SL 1947, ch 6, § 19; SDC Supp 1960, § 4.1117; SL 1986, ch 326, § 26; SL 1986, ch 330, § 32; SL 1992, ch 280, § 12.



§ 38-18-28.1 Restriction on movement of bees and related articles from quarantined area--Promulgation of rules.

38-18-28.1. Restriction on movement of bees and related articles from quarantined area--Promulgation of rules. The secretary may promulgate rules, pursuant to the provisions of chapter 1-26, establishing restrictions on movement of bees or any other related article from a quarantined area within or without the state to any other area within or without the state. Such rules shall include standards, which may include procedures for inspection, treatment, disposal, certification, permitting, or assignment of specific traveling routes and locations.

Source: SL 1986, ch 326, § 27.



§ 38-18-29 Repealed.

38-18-29. Repealed by SL 1986, ch 330, § 33



§ 38-18-30 Repealed.

38-18-30. Repealed by SL 1976, ch 243, § 20



§ 38-18-31 Promotion of honey and by-products.

38-18-31. Promotion of honey and by-products. The department may engage in activities provided for in § 38-18-34 for the purpose of promoting the processing, marketing, sale, and consumption of honey and honey by-products produced in this state.

Source: SL 1991, ch 324, § 2.



§ 38-18-32 Definitions.

38-18-32. Definitions. Terms used in §§ 38-18-31 to 38-18-37, inclusive, mean:

(1) "Bee location," any quarter section or smaller portion of land where apiaries may be kept;

(2) "Department," the Department of Agriculture;

(3) "Honey producer" or "beekeeper," any person, firm or corporation engaged in the act of raising, harboring, keeping, or breeding domesticated honey bees for the pollination of crops or the production of honey, beeswax, or by-products, either for personal or commercial use;

(4) "Honey by-product," any item using honey as a base such as creamed honey or whipped honey;

(5) "Participation producer," a honey producer or beekeeper who has not requested a refund from the payment of assessments on a bee location for any particular year.
Source: SL 1991, ch 324, § 1.



§ 38-18-33 Honey industry fund.

38-18-33. Honey industry fund. Funds collected pursuant to §§ 38-18-31 to 38-18-37, inclusive, shall be deposited with the state treasurer in a special fund known as the honey industry fund. Expenditures of these funds shall be made pursuant to the provisions of chapter 4-7.

Source: SL 1991, ch 324, § 3.



§ 38-18-34 Administration of honey industry fund--Donation--Expenditures.

38-18-34. Administration of honey industry fund--Donation--Expenditures. In the administration of §§ 38-18-31 to 38-18-37, inclusive, the department may:

(1) Contract and cooperate with any person or group for the administration of the honey industry fund;

(2) Contract and cooperate with any person or with any governmental department or agency for research, education, and transportation;

(3) Expend the funds collected pursuant to §§ 38-18-31 to 38-18-37, inclusive, and appropriated for its administration;

(4) Accept donations of funds, property, services, or other assistance from public or private sources for the purpose of furthering the objectives of §§ 38-18-31 to 38-18-37, inclusive;

(5) Expend up to ten percent of the honey industry fund for department administrative costs associated with the administration of the honey industry fund.
Source: SL 1991, ch 324, § 4.



§ 38-18-35 Promulgation of rules for honey industry fund.

38-18-35. Promulgation of rules for honey industry fund. The department may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedures for obtaining a declaratory ruling;

(2) The procedures for collecting assessments for bee locations;

(3) The procedures for collecting delinquent assessments;

(4) The record-keeping and reporting requirements of honey producers or beekeepers with bee locations within the state.
Source: SL 1991, ch 324, § 5.



§ 38-18-36 Annual honey assessment.

38-18-36. Annual honey assessment. There is hereby imposed upon each bee location within the state, at the time of registration, a continuing annual assessment of one dollar per location. The Department of Agriculture shall collect and deposit the funds in the honey industry fund.

Source: SL 1991, ch 324, § 7; SL 1993, ch 303; SL 2001, ch 215, § 5.



§ 38-18-37 Dissemination of information and instruction concerning honey assessment.

38-18-37. Dissemination of information and instruction concerning honey assessment. The department shall develop and disseminate information and instruction relating to the purpose of the honey assessment and to this purpose shall cooperate with state and federal governmental agencies and private businesses engaged in the purchase of honey.

Source: SL 1991, ch 324, § 8.






Chapter 19 - Commercial Fertilizer

§ 38-19-1 Definition of terms.

38-19-1. Definition of terms. Terms, as used in this chapter, mean:

(1) "Available phosphoric acid," the sum of the water-soluble and the citrate-soluble phosphoric acid and reported as phosphorus pentoxide;

(2) "Brand," a term, design, or trademark used in connection with one or several grades of commercial fertilizer;

(3) "Bulk commercial fertilizer," any volume of a commercial fertilizer which is transported or held for resale in an immediate reusable container in undivided quantities greater than one hundred pounds net dry weight or fifty-five U.S. gallons liquid measure;

(4) "Bulk commercial fertilizer storage facility," any area, location, tract of land, building, structure, or premises constructed in accordance with rules promulgated by the secretary for the storage of bulk commercial fertilizer;

(5) "Commercial fertilizer," any substance, including manipulated manure, containing any recognized plant nutrient which is used for its plant nutrient content and which is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, lime sludge, sewage sludge, wood ashes, gypsum, compost, and other products excluded by rule;

(5A) "Compost," a group of organic residues or a mixture of organic residues and soil that have been piled, moistened, and allowed to undergo aerobic biological decomposition;

(6) "Distribute," to import, consign, manufacture, produce, compound, mix, or blend commercial fertilizer, or to offer for sale, sell, barter, or otherwise supply commercial fertilizer in this state;

(7) "Distributor," any person who distributes commercial fertilizer in this state;

(8) "Fertilizer material," a commercial fertilizer which either:

(a) Contains important quantities of no more than one of the primary plant nutrients: nitrogen, phosphoric acid, and potash;

(b) Has approximately eighty-five percent of its plant nutrient content present in the form of a single chemical compound; or

(c) Is derived from a plant or animal residue or by-product or a natural material deposit which has been processed in such a way that its content of primary plant nutrients has not been materially changed except by purification and concentration;

(9) "Grade," the percentage of total nitrogen, available phosphoric acid, and soluble potash stated in whole numbers in the same terms, order, and percentages as in the guaranteed analysis. However, speciality fertilizers may be guaranteed in fractional units of less than one percent of total nitrogen, available phosphoric acid, and soluble potash. Fertilizer materials, bone meal, manures, and similar raw materials may be guaranteed in fractional units;

(10) "Investigational allowance," allowance for variations inherent in the taking, preparation, and analysis of an official sample of commercial fertilizer;

(11) "Label," a display of written, printed, or graphic matter on or attached to the immediate container of any article and the outside container or wrapper of the retail package, or a statement or document accompanying a commercial fertilizer;

(12) "Labeling," all written, printed, or graphic matter, upon or accompanying any commercial fertilizer or advertisements, brochures, posters, television, and radio announcements used in promoting the sale of commercial fertilizer;

(13) "Licensee," any person who receives a license to distribute a commercial fertilizer under the provisions of this chapter;

(13A) "Manipulated manure," any animal or vegetable manure collected or stored in a manner consistent with practices commonly implemented in agricultural production that has been subjected to practices including composting, mechanical dewatering, or pelletizing or altered in any way to change chemical, physical, or biological characteristics;

(14) "Metric ton," a net weight of one thousand kilograms;

(15) "Mixed fertilizer," a commercial fertilizer containing any combination or mixture of fertilizer materials;

(16) "Nitrogen," the element of nitrogen;

(17) "Official sample," any sample of commercial fertilizer taken by the secretary of agriculture or department agent according to methods prescribed by this chapter;

(18) "Percent" or "percentage," the percentage by weight;

(19) "Primary nutrients," nitrogen, available phosphoric acid, and soluble potash;

(20) "Recognized plant nutrients," primary nutrients, secondary nutrients, and micro nutrients;

(21) Deleted by SL 2001, ch 215, § 7;

(22) "Secondary and micro nutrients," those nutrients other than primary nutrients that are essential for the normal growth of plants and that may need to be added to the growth medium. Secondary plant nutrients include calcium, magnesium, and sulfur; micro plant nutrients include boron, chlorine, cobalt, copper, iron, manganese, molybdenum, sodium, and zinc;

(23) "Secretary," the secretary of the Department of Agriculture;

(24) "Sell:"

(a) The act of selling, transferring ownership;

(b) The offering and exposing for sale, exchange, or distribution;

(c) Giving away; or

(d) Receiving, accepting, holding or possession for sale, exchange, or distribution;

(25) "Sewage sludge," "sludge," "biosolids," any solid, semisolid, or liquid residue removed during the treatment of municipal or domestic sewage by publicly-owned treatment works regulated under 40 CFR Part 503, as amended to January 1, 1995, and the Clean Water Act as amended to January 1, 1995;

(26) "Soluble potash," that portion of the potash contained in fertilizers or fertilizer materials which is soluble in an aqueous ammoniacal solution of 0.8% ammonium oxalate, after boiling in a 1.14% solution of ammonium oxalate and reported as potassium oxide;

(27) "Ton," a net weight of two thousand pounds avoirdupois.
Source: SL 1949, ch 85, § 2; SDC Supp 1960, § 22.1702; SL 1966, ch 66, §§ 1, 2; SL 1982, ch 281, § 1; SL 1986, ch 331, §§ 1, 2; SL 1988, ch 315, § 2; SL 1995, ch 324, §§ 1 to 3; SL 2001, ch 215, § 7; SL 2015, ch 203, § 13; SL 2016, ch 200, § 1.



§ 38-19-2 Repealed.

38-19-2. Repealed by SL 1982, ch 281, § 4



§ 38-19-2.1 Commercial fertilizer distribution license required--Fee--Penalty for violation--Notice.

38-19-2.1. Commercial fertilizer distribution license required--Fee--Penalty for violation--Notice. No person whose name appears on the label of a commercial fertilizer or who manufactures or mixes a commercial fertilizer in this state may distribute that fertilizer until the person has obtained a distribution license from the secretary of agriculture. A distribution license is required for each location where commercial fertilizer is manufactured or mixed. The license may be granted only after payment of a fee of twenty-five dollars by the licensee. Each license expires on the thirty-first day of December of the year after the date of issuance. Any distribution license application for renewal received after the thirty-first day of January of any year shall be assessed a late payment fee equal to the original license fee, which shall be added to the original fee and shall be paid by the applicant before the renewal license is issued. Any person who fails to obtain the proper license is subject to a civil penalty not to exceed one thousand dollars per violation. Notice shall be given by registered mail prior to the imposition of any civil penalty.

Source: SL 1982, ch 281, § 2; SL 1987, ch 286; SL 2001, ch 215, § 8.



§ 38-19-2.2 Name and address required on application for distribution license and to appear on other materials of licensee.

38-19-2.2. Name and address required on application for distribution license and to appear on other materials of licensee. An application for a commercial fertilizer distribution license shall include the name and address of the licensee. The licensee's name and address as it appears on the license shall appear on all labels and pertinent invoices used by the licensee and on all bulk storage units operated by the licensee in this state.

Source: SL 1982, ch 281, § 3; SL 2001, ch 215, § 9.



§ 38-19-3 Repealed.

38-19-3. Repealed by SL 1982, ch 281, § 5



§ 38-19-3.1 , 38-19-3.2. Repealed.

38-19-3.1, 38-19-3.2. Repealed by SL 2001, ch 215, §§ 10, 11



§ 38-19-4 Repealed.

38-19-4. Repealed by SL 1982, ch 281, § 8



§ 38-19-4.1 Repealed.

38-19-4.1. Repealed by SL 2001, ch 215, § 12



§ 38-19-5 Guaranteed analysis defined.

38-19-5. Guaranteed analysis defined. The term, guaranteed analysis, means the minimum percentage of plant nutrients claimed in the following order and form:

(1) Total nitrogen (N)

____________ percent

Available phosphoric acid (P2O5) or available phosphate

____________ percent

Soluble potash (K2O)

____________ percent

(2) For unacidulated mineral phosphatic materials and basic slag, both total and available phosphoric acid and the degree of fineness shall be stated. For bone, tankage, and other organic phosphatic materials, total phosphoric acid shall be stated.

(3) Guarantees for plant nutrients other than nitrogen, phosphoric acid, and potash may be permitted or required by regulations of the secretary of agriculture. The guarantees for such other nutrients shall be expressed in the form of the element. The sources of such other nutrients (oxides, salt, chelates, etc.) may be required to be stated on the application for registration and may be included as a parenthetical statement on the label. Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed by permission of the secretary and with the advice of the director of the agricultural experiment station. When any plant nutrients or other substances or compounds are guaranteed they shall be subject to inspection, analysis, and minimum standards in accord with the methods prescribed by this chapter and the regulations promulgated hereunder.
Source: SDC Supp 1960, § 22.1702 (20) (a) as added by SL 1966, ch 66, § 2; SL 1982, ch 281, § 10; SL 2015, ch 203, § 14.



§ 38-19-6 to 38-19-9. Repealed.

38-19-6 to 38-19-9. Repealed by SL 1982, ch 281, §§ 11 to 14



§ 38-19-10 Inspection fee on fertilizer distributed in state--Rules.

38-19-10. Inspection fee on fertilizer distributed in state--Rules. Each licensed distributor of commercial fertilizer shall pay to the secretary of agriculture for all commercial fertilizer distributed in this state an inspection fee in accordance with the provisions of § 38-19-12, not to exceed seventy-five cents per ton. The secretary of agriculture shall promulgate rules pursuant to chapter 1-26 to establish the inspection fee.

Source: SL 1949, ch 85, § 4; SDC Supp 1960, § 22.1704 (1); SL 1982, ch 281, § 15; SL 1989, ch 306, § 54; SL 1993, ch 304, § 1; SL 2001, ch 215, § 13; SL 2016, ch 201, § 1.



§ 38-19-11 Repealed.

38-19-11. Repealed by SL 1982, ch 281, § 16



§ 38-19-12 Annual tonnage report--Inspection fees.

38-19-12. Annual tonnage report--Inspection fees. Each licensed distributor of commercial fertilizer shall file with the secretary of agriculture on forms furnished by the secretary an annual statement for the period ending December thirty-first setting forth the number of net tons of each grade of commercial fertilizer distributed in this state during the reporting period. The report is due on or before the thirty-first of January following the close of the reporting period and on the basis of the statement each licensed distributor of commercial fertilizer shall pay the inspection fee at the rate pursuant to § 38-19-10. If more than one person is involved in the distribution of a commercial fertilizer, the distributor who imports, manufactures, or produces the commercial fertilizer is responsible for the inspection fee on products produced or brought into this state. The distributor shall separately list the inspection fee on the invoice to the licensee. The last licensee shall retain the invoices showing proof of inspection fees paid for three years and shall pay the inspection fee on commercial fertilizer brought into this state unless the distributor has reported and paid the fees. If the tonnage report is not filed and the payment of inspection fee is not made within thirty days after the end of the period, a collection fee amounting to ten percent of the amount shall be assessed against the licensee and the amount of fees due constitutes a debt and becomes the basis of a judgment against the licensee. However, the minimum inspection fee is ten dollars. The secretary may verify the records on which statements of tonnage are based and each licensed distributor of commercial fertilizer shall grant the secretary permission to verify the records on the licensee's application for license and on each tonnage report. The secretary may revoke or refuse to renew the license of any licensee failing to comply with this section. No information furnished under this section may be disclosed by the secretary or anyone having access to tonnage reports if the disclosure will in any way divulge any part of the operations of a licensee.

Source: SL 1949, ch 85, § 4; SDC Supp 1960, § 22.1704 (1); SL 1982, ch 281, § 17; SL 2001, ch 215, § 36; SL 2015, ch 203, § 15.



§ 38-19-13 Repealed.

38-19-13. Repealed by SL 1982, ch 281, § 18



§ 38-19-14 Fertilizer fund--Administration--Expenditures.

38-19-14. Fertilizer fund--Administration--Expenditures. Fees collected pursuant to this chapter shall be deposited with the state treasurer in a special revenue fund known as the fertilizer fund. This fund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts, and the fees received pursuant to this chapter. The fund shall be maintained separately and be administered by the department in order to defray the expenses of all activities associated with administering the fertilizer program and to provide funding for fertilizer-related, nutrient-related, and water quality-related research and education-related purposes as provided in § 38-19-49. Expenditures from the fund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the fund until appropriated by the Legislature.

Source: SL 1949, ch 85, § 4; SDC Supp 1960, § 22.1704 (4); SL 1993, ch 304, § 2; SL 2016, ch 201, § 3.



§ 38-19-15 Labels required for fertilizer in containers--Contents.

38-19-15. Labels required for fertilizer in containers--Contents. Any commercial fertilizer distributed in this state in containers shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the following information:

(1) Net weight;

(2) Brand and grade;

(3) Guaranteed analysis;

(4) The source or sources from which the nitrogen phosphorus and potassium are derived; and

(5) Name and address of licensee or registrant.
Source: SL 1949, ch 85, § 5; SDC Supp 1960, § 22.1705 (1); SL 1982, ch 281, § 19; SL 2015, ch 203, § 16.



§ 38-19-16 Information to accompany bulk shipments--Fertilizer formulated under specifications furnished by consumer.

38-19-16. Information to accompany bulk shipments--Fertilizer formulated under specifications furnished by consumer. In the case of bulk shipments, a label stating the information required by § 38-19-15 shall accompany delivery and be supplied to the purchaser at time of delivery in written or printed form. A commercial fertilizer formulated according to specifications which are furnished by a consumer prior to mixing shall be labeled to show the net weight, guaranteed analysis, and the name and address of the licensee or registrant.

Source: SL 1949, ch 85, § 5; SDC Supp 1960, § 22.1705(2); SL 1982, ch 281, § 20; SL 1986, ch 331, § 3.



§ 38-19-16.1 Labeling requirements applied to sewage sludge distributor--Availability of analyses.

38-19-16.1. Labeling requirements applied to sewage sludge distributor--Availability of analyses. Any distributor of sewage sludge, as defined in § 38-19-1, shall comply with provisions of § 38-19-15 or 38-19-16, whichever is applicable. Any distributor shall make available, upon request, any analyses or information about the sewage sludge to the Department of Agriculture and the end user of the product.

Source: SL 1995, ch 324, § 4.



§ 38-19-17 Fertilizer deemed misbranded.

38-19-17. Fertilizer deemed misbranded. For the purposes of this chapter, a commercial fertilizer is deemed to be misbranded:

(1) If the label or labeling carries any false or misleading statement either as to the materials contained in the fertilizer or concerning its agricultural value;

(2) If it be so labeled or branded as to deceive or mislead the purchaser; or

(3) If it is not labeled to give all the information required by §§ 38-19-15 and 38-19-16 and such additional information as may be required by rule promulgated pursuant to the provisions of chapter 1-26 and issued by the secretary of agriculture as provided in § 38-19-36.
Source: SL 1949, ch 85, § 6; SDC Supp 1960, § 22.1706(2); SL 1986, ch 326, § 28.



§ 38-19-18 Fertilizer deemed adulterated.

38-19-18. Fertilizer deemed adulterated. For the purposes of this chapter, a commercial fertilizer is deemed to be adulterated:

(1) If it contains any deleterious or harmful ingredient in sufficient amount to render it injurious to beneficial plant life when applied in accordance with directions for use on the label, or if adequate warning statements or directions for use, which may be necessary to protect plant life, are not shown on the label;

(2) If its composition falls below or differs from that which it is purported to possess by its labeling;

(3) If it contains unwanted crop seed or weed seed; or

(4) If it contains any deleterious or harmful ingredient in sufficient amount that, if the product is used in accordance with label instructions, it renders the commodity that is derived from the treated crop injurious to humans, wildlife, livestock, or the environment or renders the commodity unsaleable.
Source: SL 1949, ch 85, § 6; SDC Supp 1960, § 22.1706 (1); SL 1982, ch 281, § 21; SL 2001, ch 215, § 14.



§ 38-19-19 Sale or distribution of adulterated or misbranded fertilizer as misdemeanor.

38-19-19. Sale or distribution of adulterated or misbranded fertilizer as misdemeanor. It is a Class 2 misdemeanor to sell, distribute, offer, or expose for sale or distribution any commercial fertilizer which is adulterated or misbranded.

Source: SL 1949, ch 85, § 6; SDC Supp 1960, § 22.1706 (3); SL 1977, ch 190, § 324.



§ 38-19-20 Repealed.

38-19-20. Repealed by SL 2001, ch 215, § 15



§ 38-19-21 to 38-19-23. Repealed.

38-19-21 to 38-19-23. Repealed by SL 1982, ch 281, §§ 24 to 26



§ 38-19-23.1 Repealed.

38-19-23.1. Repealed by SL 1977, ch 308, § 1



§ 38-19-24 Intimate and uniform mixture required in custom mixing.

38-19-24. Intimate and uniform mixture required in custom mixing. A licensee shall at all times produce an intimate and uniform mixture of fertilizer materials. When two or more fertilizer materials are delivered in the same load, they shall be intimately and uniformly mixed unless they are in separate compartments. To provide for intimate and uniform mixture of fertilizer materials, the secretary, pursuant to the provisions of chapter 1-26, may promulgate rules to establish good manufacturing practices.

Source: SDC Supp 1960, § 22.1703(2)(b) as enacted by SL 1966, ch 66, § 3; SL 1982, ch 281, § 27; SL 1986, ch 326, § 30.



§ 38-19-25 Repealed.

38-19-25. Repealed by SL 1982, ch 281, § 28



§ 38-19-26 Guaranteed analysis of custom mix or fertilizer materials.

38-19-26. Guaranteed analysis of custom mix or fertilizer materials. In lieu of the guaranteed analysis, the person who mixes to the customer's order must furnish to the purchaser and consumer a written or printed statement showing the weight and guaranteed analysis of each of the fertilizer materials used in the intimate mixture or delivered in each of the separate compartments in the load.

Source: SDC Supp 1960, § 22.1703 (2) (c) as enacted by SL 1966, ch 66, § 3.



§ 38-19-27 Sales and exchanges to manufacturers and mixers exempt from requirements.

38-19-27. Sales and exchanges to manufacturers and mixers exempt from requirements. Nothing in this chapter shall be construed to restrict or avoid sales or exchanges of commercial fertilizers to each other by importers, manufacturers, or manipulators who mix fertilizer materials for sale, or as preventing the free and unrestricted shipments of commercial fertilizers to manufacturers or manipulators who have registered their brands as required by the provisions of this chapter.

Source: SL 1949, ch 85, § 16; SDC Supp 1960, § 22.1716.



§ 38-19-28 Recommendation of grades of fertilizers for use in state--Publication of recommended lists.

38-19-28. Recommendation of grades of fertilizers for use in state--Publication of recommended lists. The secretary of agriculture may in his discretion hold public hearing open to all interested parties and with the aid of available and impartial data promulgate a list of grades of mixed fertilizers recommended as adapted to the agricultural needs of the state. Immediately after such hearing or as nearly as practicable thereafter it shall be the duty of the secretary with the cooperation of the agricultural experiment station and the extension service to give wide publicity to such list of adapted grades of mixed fertilizers so the consumers may profit by this information and avoid loss of time and money by the use of fertilizers not adapted to their soil needs.

Source: SL 1949, ch 85, § 9; SDC Supp 1960, § 22.1709.



§ 38-19-29 Repealed.

38-19-29. Repealed by SL 1982, ch 281, § 29



§ 38-19-30 Inspection and sampling to determine compliance with chapter.

38-19-30. Inspection and sampling to determine compliance with chapter. It shall be the duty of the secretary of agriculture, who may act through his authorized agents, to inspect and sample commercial fertilizers offered for sale, sold, or distributed within this state at such time and place and to such an extent as he may deem necessary to determine whether such commercial fertilizers are in compliance with the provisions of this chapter, and the secretary shall have the further authority to obtain such additional information as he may deem advisable.

Source: SL 1949, ch 85, § 7; SDC Supp 1960, § 22.1707 (1).



§ 38-19-30.1 Proof of claims required of licensed applicant or registrant--Sources of proof.

38-19-30.1. Proof of claims required of licensed applicant or registrant--Sources of proof. The secretary of agriculture may require a license applicant or registrant to furnish proof of claims made for any product covered by this chapter and may require proof of value when used as directed or recommended. The secretary shall rely on replicate, or the data derived therefrom, performed by a reputable investigator. The experimental data shall be obtained under conditions similar to those in this state under which the product is intended to be used. The secretary may accept or reject other sources of proof as additional evidence.

Source: SL 1982, ch 281, § 22.



§ 38-19-31 Manner of drawing and sealing official samples--Forwarding to director of laboratories.

38-19-31. Manner of drawing and sealing official samples--Forwarding to director of laboratories. An official fertilizer sample shall be one drawn in the manner prescribed by the secretary of agriculture from a lot or shipment of fertilizer sold or exposed for sale in this state. In sampling a lot of commercial fertilizer packaged in small containers (less than five pounds each) a single package may constitute the official sample. All samples collected shall be sealed and marked with identifying marks in the presence of the dealer or person from whom taken, and shall be promptly forwarded to the director of laboratories for examination.

Source: SL 1949, ch 85, § 7; SDC Supp 1960, § 22.1707 (2).



§ 38-19-32 Examination of samples and reports by director of laboratories.

38-19-32. Examination of samples and reports by director of laboratories. It shall be the duty of the director of laboratories to examine all samples submitted under the provisions of this chapter and to report results promptly to the secretary of agriculture.

Source: SL 1949, ch 85, § 7; SDC Supp 1960, § 22.1707 (2).



§ 38-19-33 Analytical methods used by director of laboratories.

38-19-33. Analytical methods used by director of laboratories. The methods of analysis shall be those adopted by the secretary of agriculture, through rules promulgated pursuant to the provisions of chapter 1-26, from published sources such as those of the association of official analytical chemists.

Source: SL 1949, ch 85, § 7; SDC Supp 1960, § 22.1707(3); SL 1986, ch 326, § 31.



§ 38-19-34 Publication of analyses--Dissemination of information.

38-19-34. Publication of analyses--Dissemination of information. The secretary of agriculture shall have authority to publish analyses of all products within the purview of this chapter and to gather and disseminate for the benefit of the public useful information concerning fertilizers and fertilizer materials.

Source: SL 1919, ch 207, § 6; SDC 1939, § 22.1701; SL 1949, ch 85, § 1.



§ 38-19-35 Annual publication of fertilizer data and analysis results--Separation by semiannual periods.

38-19-35. Annual publication of fertilizer data and analysis results--Separation by semiannual periods. The secretary of agriculture shall publish at least annually, in such forms as he may deem proper, information concerning the sales of commercial fertilizers, together with such data on their production and use as he may consider advisable, and report of the results of the analyses based on official samples of commercial fertilizers sold within the state as compared with the analyses guaranteed under § 38-19-15. Provided, however, that the information concerning production and use of commercial fertilizers shall be shown separately for the periods July first to December thirty-first and January first to June thirtieth of each year, and no disclosure shall be made of the operations of any person.

Source: SL 1949, ch 85, § 11; SDC Supp 1960, § 22.1711.



§ 38-19-36 Rules and regulations for labeling, storage, and distribution.

38-19-36. Rules and regulations for labeling, storage, and distribution. For enforcement of this chapter, the secretary of agriculture may promulgate, pursuant to the provisions of chapter 1-26, rules relating to labeling, storage, licensing, sampling, inspection, analysis, and distribution of commercial fertilizers to carry into effect the full intent and meaning of this chapter.

Source: SL 1949, ch 85, § 12; SDC Supp 1960, § 22.1712; SL 1966, ch 66, § 5; SL 1986, ch 326, § 32.



§ 38-19-36.1 Rules for siting of ammonia, fertilizer, and fertilizer production facilities.

38-19-36.1. Rules for siting of ammonia, fertilizer, and fertilizer production facilities. The secretary, pursuant to the provisions of chapter 1-26, may promulgate rules for siting of anhydrous ammonia storage facilities, for commercial fertilizer storage facilities and for commercial fertilizer production facilities.

Source: SL 1986, ch 326, § 34.



§ 38-19-36.2 Operation of bulk commercial fertilizer storage facility without permit prohibited--Rules--Revocation of permit--Violation as misdemeanor.

38-19-36.2. Operation of bulk commercial fertilizer storage facility without permit prohibited--Rules--Revocation of permit--Violation as misdemeanor. No person may establish or operate a bulk commercial fertilizer storage facility without obtaining a bulk commercial fertilizer storage facility permit from the secretary. The secretary may establish by rule, promulgated pursuant to chapter 1-26, a bulk commercial fertilizer storage facility permit system and operational requirements necessary for secondary containment of bulk commercial fertilizer for the protection of the environment and human health. The secretary may require that appropriate plans and specifications for construction and operation of a bulk commercial fertilizer storage facility be submitted for approval prior to the issuance, modification, suspension, or revocation of a permit. If a bulk commercial fertilizer storage facility is operating in violation of the permit requirements established pursuant to rules promulgated under this section, the secretary may grant a reasonable period of time for the facility to comply with the rules. If the facility does not comply with the rules in the prescribed period of time, the secretary shall revoke the operating permit pursuant to chapter 1-26. Any person operating a bulk commercial fertilizer storage facility without a permit issued pursuant to this section, or operating with a revoked permit, is guilty of a Class 1 misdemeanor.

Source: SL 1988, ch 315, § 3.



§ 38-19-36.3 Civil penalty--Injunctive relief.

38-19-36.3. Civil penalty--Injunctive relief. Any person who operates a bulk commercial fertilizer storage facility without a permit or who violates the bulk commercial fertilizer storage facility permit provision of this section and §§ 38-19-1 and 38-19-36.2 is subject to a civil action in circuit court for the recovery of a civil penalty not to exceed five hundred dollars for each day of violation. In addition, the secretary, through the attorney general's office, may enforce the provisions of this section and §§ 38-19-1 and 38-19-36.2 by means of injunctive and declaratory relief in circuit court.

Source: SL 1988, ch 315, § 4.



§ 38-19-36.4 "Anhydrous ammonia" defined.

38-19-36.4. "Anhydrous ammonia" defined. For the purposes of §§ 38-19-36.4 to 38-19-36.7, inclusive, the term, anhydrous ammonia, means a compound formed by the chemical combination of the elements nitrogen and hydrogen in the molar proportion of one part nitrogen to three parts hydrogen as shown by the chemical formula NH3. On a weight basis, the ratio is fourteen parts nitrogen to three parts hydrogen or approximately eighty-two percent nitrogen to eighteen percent hydrogen. Anhydrous ammonia may exist in either a gaseous or a liquid state.

Source: SL 2001, ch 216, § 1.



§ 38-19-36.5 Mishandling anhydrous ammonia or tampering with equipment and facilities prohibited--Violation as felony--Civil penalty.

38-19-36.5. Mishandling anhydrous ammonia or tampering with equipment and facilities prohibited--Violation as felony--Civil penalty. No person may:

(1) Place, have placed, or possess anhydrous ammonia in a container that is not designed, constructed, maintained, and authorized to contain or transport anhydrous ammonia;

(2) Transport anhydrous ammonia in a container that is not designed, constructed, maintained, and authorized to transport anhydrous ammonia;

(3) Use, deliver, receive, sell, or transport a container designed and constructed to contain anhydrous ammonia without the express consent of the owner or authorized custodian of the container; or

(4) Tamper with any equipment or facility used to contain, store, or transport anhydrous ammonia.

For the purposes of this section, containers designed and constructed for the storage and transport of anhydrous ammonia are described in the Code of Federal Regulations, title 49 as of January 1, 2001. Any person who violates the provisions of this section is guilty of a Class 5 felony or is subject to a civil penalty not to exceed fifty thousand dollars or both.

Source: SL 2001, ch 216, § 2.



§ 38-19-36.6 Action for damages against certain persons unavailable to person who tampers with equipment.

38-19-36.6. Action for damages against certain persons unavailable to person who tampers with equipment. Except as provided in § 38-19-36.7, a person tampering with anhydrous ammonia containers or equipment under § 38-19-36.5 has no cause of action for damages arising out of the tampering against:

(1) The owner or lawful custodian of the container or equipment;

(2) A person responsible for the installation or maintenance of the container or equipment; or

(3) A person lawfully selling or offering for sale the anhydrous ammonia.
Source: SL 2001, ch 216, § 3.



§ 38-19-36.7 Section 38-19-36.6 not applicable against unlawful possessor of anhydrous ammonia.

38-19-36.7. Section 38-19-36.6 not applicable against unlawful possessor of anhydrous ammonia. The provisions of § 38-19-36.6 do not apply to a cause of action against a person who unlawfully obtained the anhydrous ammonia or anhydrous ammonia container or who possesses the anhydrous ammonia or anhydrous ammonia container for any unlawful purpose.

Source: SL 2001, ch 216, § 4.



§ 38-19-36.8 Assumption of risk by person tampering with anhydrous ammonia--Immunity from liability for owners.

38-19-36.8. Assumption of risk by person tampering with anhydrous ammonia--Immunity from liability for owners. Any person tampering with or assisting in tampering with anhydrous ammonia assumes the risk of personal injury, death, and any other economic or noneconomic loss or damage arising from tampering with or assisting in tampering with anhydrous ammonia. An owner of anhydrous ammonia is not liable to such person for personal injury, death, or any other economic or noneconomic loss or damage arising out of tampering with or assisting in tampering with anhydrous ammonia, except in any case in which such loss or damage was caused by conduct of the owner that was willful, wanton, reckless, or grossly negligent.

Source: SL 2004, ch 258, § 1.



§ 38-19-36.9 Owner of anhydrous ammonia defined.

38-19-36.9. Owner of anhydrous ammonia defined. For purposes of this §§ 38-19-36.8 to 38-19-36.10, inclusive, the term, owner of anhydrous ammonia, means any person who, for any lawful purpose:

(1) Owns anhydrous ammonia;

(2) Owns a container, equipment, or storage facility containing anhydrous ammonia;

(3) Is responsible for the installation or operation of a container, equipment, or storage facility containing anhydrous ammonia;

(4) Sells anhydrous ammonia;

(5) Purchases anhydrous ammonia; or

(6) Operates or uses anhydrous ammonia containers, equipment, or storage facilities.
Source: SL 2004, ch 258, § 2.



§ 38-19-36.10 Tampering defined.

38-19-36.10. Tampering defined. For the purposes of §§ 38-19-36.8 to 38-19-36.10, inclusive, the term, tampering, means unlawfully releasing, transferring, or attempting to release or transfer anhydrous ammonia from its present container, equipment, or storage facility to another container, equipment, or storage facility or the subsequent transport of such anhydrous ammonia.

Source: SL 2004, ch 258, § 3.



§ 38-19-37 Secretary charged with enforcement--Access to property and records.

38-19-37. Secretary charged with enforcement--Access to property and records. The secretary of agriculture is charged with the administration and enforcement of this chapter and he and his deputies, assistants, agents, and employees shall have all the rights of visitation, inspection, sampling, examination, and access to places, property, containers and records, and prosecution, as the same are provided in this title or in any of the chapters of Title 39.

Source: SL 1919, ch 207, § 6; SDC 1939, § 22.1701; SL 1949, ch 85, § 1; SL 1986, ch 326, § 33.



§ 38-19-37.1 Secretary to be given copies of labels and labeling.

38-19-37.1. Secretary to be given copies of labels and labeling. Each license applicant or licensee shall, upon request of the secretary, furnish copies of labels and labeling in order to permit the secretary to determine compliance with the provisions of this chapter.

Source: SL 2001, ch 215, § 16.



§ 38-19-38 Stop-sale orders against fertilizer in violation.

38-19-38. Stop-sale orders against fertilizer in violation. It shall be the duty of the secretary of agriculture to issue and enforce written or printed "stop-sale, use, or removal" order to the owner or custodian of any lot of commercial fertilizer and to hold at a designated place when the secretary finds said commercial fertilizer is being offered or exposed for sale in violation of any of the provisions of this chapter or any regulation issued hereunder, until the law has been complied with and said commercial fertilizer is released in writing by the secretary or said violation has been otherwise legally disposed of by written authority.

Source: SL 1949, ch 85, § 14; SDC Supp 1960, § 22.1714.



§ 38-19-39 Seizure and condemnation of fertilizer in violation--Disposal--Release to claimant.

38-19-39. Seizure and condemnation of fertilizer in violation--Disposal--Release to claimant. Any lot of commercial fertilizer not in compliance with the provisions of this chapter shall be subject to seizure and condemnation on complaint of the secretary of agriculture to a court of competent jurisdiction in the area in which said commercial fertilizer is located. In the event the court finds the said commercial fertilizer to be in violation of this chapter and orders the condemnation of said commercial fertilizer it shall be disposed of in any manner consistent with the quality of the commercial fertilizer and the laws of this state; provided, that in no instance shall the disposition of said commercial fertilizer be ordered by the court without first giving the claimant an opportunity to apply to the court for the release of said commercial fertilizer or for permission to process or relabel said commercial fertilizer to bring it into compliance with this chapter.

Source: SL 1949, ch 85, § 15; SDC Supp 1960, § 22.1715; SL 1966, ch 66, § 6.



§ 38-19-40 Injunction to prevent violations.

38-19-40. Injunction to prevent violations. The secretary of agriculture is hereby authorized to apply for and the court to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rule or regulation promulgated under the chapter notwithstanding the existence of other remedies at law. Said injunction shall be issued without bond.

Source: SDC Supp 1960, § 22.1715 (1) (e) as added by SL 1966, ch 66, § 6.



§ 38-19-41 Violation of chapter, rule or regulation as misdemeanor.

38-19-41. Violation of chapter, rule or regulation as misdemeanor. Any person violating any of the provisions of this chapter or any rule or regulation promulgated hereunder is guilty of a Class 2 misdemeanor.

Source: SL 1919, ch 207, § 5; SDC 1939, § 22.9926; SL 1949, ch 85, § 17; SDC Supp 1960, § 22.9926-1; SDC Supp 1960, § 22.1715 (1) (b) as added by SL 1966, ch 66, § 6; SL 1977, ch 190, § 325.



§ 38-19-42 Repealed.

38-19-42. Repealed by SL 1982, ch 281, § 30



§ 38-19-43 Discretion in prosecution of minor violations--Warning.

38-19-43. Discretion in prosecution of minor violations--Warning. Nothing in this chapter shall be construed as requiring the secretary of agriculture or his representative to report for prosecution, or for the institution of seizure proceedings, minor violations of the chapter when he believes that the public interests will be best served by a suitable notice of warning in writing.

Source: SL 1949, ch 85, § 17; SDC Supp 1960, § 22.1717; SDC Supp 1960, § 22.1715 (1) (c) as added by SL 1966, ch 66, § 6.



§ 38-19-44 Repealed.

38-19-44. Repealed by SL 1982, ch 281, § 31



§ 38-19-45 Severability of provisions.

38-19-45. Severability of provisions. If any clause, sentence, paragraph, or part of this chapter shall for any reason be judged invalid by any court of competent jurisdiction, such judgment shall not affect, impair, or invalidate the remainder thereof but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall have been rendered.

Source: SL 1949, ch 85, § 18; SDC Supp 1960, § 22.1718.



§ 38-19-46 Promulgation of rules for transportation, use, application, disposal, or notice of fertilizer application.

38-19-46. Promulgation of rules for transportation, use, application, disposal, or notice of fertilizer application. The secretary of agriculture may promulgate rules pursuant to chapter 1-26 relating to transportation, use, application, disposal, posting of application sites, or notification of the public or other individuals who may be affected by a commercial fertilizer application that has occurred or will occur in the future.

Source: SL 1992, ch 284, § 2.



§ 38-19-47 Refusal or cancellation of commercial fertilizer distribution license for noncompliance--Opportunity to be heard.

38-19-47. Refusal or cancellation of commercial fertilizer distribution license for noncompliance--Opportunity to be heard. The secretary of agriculture may reject the commercial fertilizer distribution license application of any firm not in compliance with the provisions of this chapter and may cancel the commercial fertilizer license of any firm subsequently found not to be in compliance with any provision of this chapter. However, no commercial fertilizer distribution license may be refused or canceled unless the licensee has been given an opportunity to be heard before the secretary and to amend the application in order to comply with the requirements of this chapter.

Source: SL 2001, ch 215, § 17.



§ 38-19-48 Nutrient research and education fund created.

38-19-48. Nutrient research and education fund created. There is hereby created a nutrient research and education fund for the purpose of advancing fertilizer-related, nutrient-related, and water quality-related purposes as provided in § 38-19-49. Any money in the nutrient research and education fund is continuously appropriated to the Agriculture Experiment Station. The state may accept and expend for the purposes of §§ 38-19-48 to 38-19-51, inclusive, funds obtained from appropriations or any other source. Interest earned on money in the fund shall be deposited into the fund. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2016, ch 201, § 7.



§ 38-19-49 Deposit of inspection fees into nutrient research and education fund--Purposes of disbursements.

38-19-49. Deposit of inspection fees into nutrient research and education fund --Purposes of disbursements. From each fee collected pursuant to § 38-19-10, fifty cents shall be deposited into the nutrient research and education fund created in § 38-19-48. The nutrient research and education fund shall be disbursed as follows:

(1) The Agriculture Experiment Station may use an amount not to exceed five percent of the revenue deposited in the fund for administrative expenses necessary to carry out the functions of §§ 38-19-48 to 38-19-51, inclusive;

(2) The balance of the fund shall be used for fertilizer-related, nutrient-related, and water quality-related research and education purposes in conjunction with the Nutrient Research and Education Council; and

(3) Beginning in fiscal year 2020, a minimum of ten percent of the fund shall be used to support water quality projects.
Source: SL 2016, ch 201, § 4.



§ 38-19-50 Nutrient Research and Education Council created--Membership.

38-19-50. Nutrient Research and Education Council created--Membership. The Nutrient Research and Education Council is hereby established. The council shall consist of nine voting members, including three representing the fertilizer industry, two representing grower organizations, one representing the state's largest commodity organization, one representing the specialty fertilizer industry, one representing the certified agronomy association, and one farmer member of the State Conservation Commission. The council shall also include five nonvoting members: two representing environmental organizations, one representing the director of the South Dakota Agricultural Experiment Station, one representing the secretary of the Department of Agriculture, and one representing the secretary of the Department of Environment and Natural Resources. The certified agronomy association and any association or organization representing the fertilizer industry, growers, and the environment may submit nominations to the secretary of agriculture for their respective members. The secretary shall select from these nominations the members of the council. Members of the council may receive no compensation, but members may be reimbursed for travel and subsistence expense in accordance with rules promulgated by the State Board of Finance. The council shall meet at least twice each year. The council shall be administered under the direction and supervision of the South Dakota Agricultural Experiment Station, but retains the respective quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions as defined in § 1-32-1 otherwise vested in the council. The council shall exercise those functions independently of the South Dakota Agricultural Experiment Station.

Source: SL 2016, ch 201, § 5.



§ 38-19-51 Duties of Nutrient Research and Education Council.

38-19-51. Duties of Nutrient Research and Education Council. The Nutrient Research and Education Council established in § 38-19-50, acting in cooperation and conjunction with the South Dakota Agricultural Experiment Station, shall:

(1) Prioritize nutrient research, water quality research, and education proposals and solicit research proposals to generate findings and make recommendations to the council based on the findings;

(2) Evaluate the proposed budget for each research project and make recommendations as necessary;

(3) Arrange for peer review of all research proposals for scientific merit and methods;

(4) Disseminate the findings of all research projects to the appropriate agricultural sector in the manner deemed most effective; and

(5) Cooperate with other programs with similar goals, if practicable.

The council shall publish an annual financial and activities report, including the amount of funds collected and expenditures for nutrient programs.

Source: SL 2016, ch 201, § 6.






Chapter 19A - Soil Amendments

§ 38-19A-1 Definition of terms.

38-19A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, shall mean:

(1) "Brand," any trademark, product name, or other specific designation under which any individual soil amendment is offered for sale;

(2) "Bulk," nonpackaged form;

(3) "Distributing," importing, consigning, manufacturing, producing, compounding, mixing or blending any soil amendment, or offering for sale, selling, bartering, or otherwise supplying any soil amendment in this state;

(4) "Distributor," any person who distributes any soil amendment in this state;

(5) "Investigational allowance," any allowance for variations inherent in the taking, preparation and analysis of an official sample of a soil amendment;

(6) "Label," any display of all written, printed, or graphic matter upon the immediate container or statement accompanying a soil amendment;

(7) "Labeling," any written, printed, or graphic matter, upon or accompanying any soil amendment, or advertisements, brochures, posters, or television or radio announcements used in promoting the sale of such soil amendment;

(7A) "Manipulated manure," any animal or vegetable manure collected or stored in a manner consistent with practices commonly implemented in agricultural production that has been subjected to practices including composting, mechanical dewatering, or pelletizing or altered in any way to change chemical, physical, or biological characteristics;

(7B) "Microbe," any microbiological organism or mixture of microbiological organisms intended to produce any physical, chemical, biochemical, biological, or other change in the soil;

(8) "Minimum percentage," that percentage of soil amendment ingredient that shall be present in a product before the product may be accepted for registration when distributed in any form or manner;

(9) "Official sample," any sample of a soil amendment taken by the secretary and so designated;

(10) "Percent," percentage by weight;

(11) "Registrant," any person who shall register any soil amendments under the provisions of this chapter;

(12) "Secretary," the secretary of the Department of Agriculture of the State of South Dakota;

(13) "Soil amending ingredient," any substance which will improve the physical, chemical, or other characteristic of the soil or improve crop production;

(14) "Soil amendment," any substance which is intended to improve the physical, chemical, or other characteristics of the soil or improve crop production, except the following: commercial fertilizer, unmanipulated animal manures, unmanipulated vegetable manures, pesticides, lime or lime sludge produced by a water treatment facility, sewage sludge, as defined in § 38-19-1, and compost as defined in § 38-19-1;

(15) "Soil ingredient form," any ingredient or the chemical compound of an ingredient;

(16) "Ton," two thousand pounds avoirdupois net weight;

(17) "Weight," the weight of that material offered for sale.
Source: SL 1976, ch 244, § 1; SL 1995, ch 324, § 5; SL 2015, ch 203, § 17; SL 2016, ch 200, § 2.



§ 38-19A-2 Distribution of adulterated soil amendments prohibited--Adulteration defined.

38-19A-2. Distribution of adulterated soil amendments prohibited--Adulteration defined. No person shall distribute an adulterated soil amendment. A soil amendment shall be deemed to be adulterated if it contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plant, animal or aquatic life when applied in accordance with directions for use on the label or if it contains unwanted crop or weed seed.

Source: SL 1976, ch 244, § 14.



§ 38-19A-3 Distribution of misbranded soil amendments prohibited--Misbranding defined.

38-19A-3. Distribution of misbranded soil amendments prohibited--Misbranding defined. No person shall distribute any misbranded soil amendment. A soil amendment shall be deemed misbranded if its labeling is false or misleading in any particular, or if it is not labeled as required pursuant to the provisions of this chapter and regulations promulgated pursuant to this chapter, or if it does not conform to ingredient form, minimums and investigational allowances in the regulations adopted by the secretary of agriculture.

Source: SL 1976, ch 244, § 13.



§ 38-19A-4 Registration of soil conditioners required before distribution--Application--Fee--Expiration--Labels and advertising literature submitted.

38-19A-4. Registration of soil conditioners required before distribution--Application--Fee--Expiration--Labels and advertising literature submitted. Each separately identified soil conditioner product shall be registered before being distributed in this state. The application for registration shall be submitted to the secretary of agriculture on the form furnished or approved by the secretary and shall be accompanied by a fee of twenty-five dollars per product. Upon approval by the secretary, a copy of the registration shall be furnished to the applicant. Each registration shall expire on December thirty-first of the year following the date of issuance. Each registrant shall submit to the secretary a copy of labels and advertising literature with the registration request for each soil amendment.

Source: SL 1976, ch 244, § 7; SL 2001, ch 215, § 18.



§ 38-19A-5 Duplicate registration not required if labels do not differ.

38-19A-5. Duplicate registration not required if labels do not differ. No distributor shall be required to register any brand of soil amendment which shall have already been registered under this chapter by another person; provided, however, that the label does not differ in any respect.

Source: SL 1976, ch 244, § 8.



§ 38-19A-6 Minimum ingredients required for registration of soil amendments.

38-19A-6. Minimum ingredients required for registration of soil amendments. The secretary of agriculture may establish rules pursuant to chapter 1-26 to set the minimum amount of any soil amending ingredient that shall be present before a soil amendment can be registered and sold.

Source: SL 1976, ch 244, § 9; SL 1986, ch 326, § 35.



§ 38-19A-7 Label required--Contents.

38-19A-7. Label required--Contents. A label, in a readable and conspicuous form, shall appear on the face or display side of any soil amendment and shall consist of:

(1) Net weight;

(2) Brand name;

(3) Analysis, including any soil amending ingredient and other ingredients and the percentage of each. In lieu of a guarantee expressed as a percentage, a product that claims the presence of a microbe or microbes shall guarantee the microbe or microbes as follows:

(a) Minimum number of each claimed viable organism at the genus and species level in colony forming units (CFU), spores, or propagules per gram or milliliter (cm3);

(b) Expiration date; and

(c) Storage and handling instructions;

(4) Purpose of the product;

(5) Directions for application; and

(6) Name and address of the registrant.

The secretary of agriculture may establish rules, pursuant to chapter 1-26, to allow labeling by volume rather than weight pursuant to subdivision (1) of this section.

Source: SL 1976, ch 244, §§ 2, 6; SL 1986, ch 326, § 36; SL 2015, ch 203, § 18.



§ 38-19A-8 False or misleading statements, labeling, advertising, or oral claims prohibited.

38-19A-8. False or misleading statements, labeling, advertising, or oral claims prohibited. No information or statement shall appear on any package, label, delivery slip, or advertising matter nor shall any oral claim be made which is false or misleading to the purchaser as to the use, value, quality, analysis, type, or composition of the soil amendment.

Source: SL 1976, ch 244, § 3.



§ 38-19A-9 Proof required of claims or usefulness and value--Evidence of proof.

38-19A-9. Proof required of claims or usefulness and value--Evidence of proof. The secretary of agriculture may require proof of claims made for any soil amendment. If no claim is made, he may, nevertheless, require proof of usefulness and value as a soil amendment. For evidence of proof the secretary may rely on experimental data, evaluations, or advice supplied from the agricultural experiment station. The experimental results shall be applicable to such regional conditions as to which the product is intended. The secretary may accept other sources of proof as additional evidence in evaluating soil amendments.

Source: SL 1976, ch 244, § 4.



§ 38-19A-10 Approval required for listing or guaranteeing of ingredients on labels--Supportive data--Inspection and analysis--Quantities of ingredients required.

38-19A-10. Approval required for listing or guaranteeing of ingredients on labels--Supportive data--Inspection and analysis--Quantities of ingredients required. No soil amending ingredient may be listed or guaranteed on the labels or labeling of any soil amendment without the approval of the secretary of agriculture. The secretary may allow any soil amending ingredient to be listed or guaranteed on the label or labeling if satisfactory supportive data is provided the secretary to substantiate the value and usefulness of the soil amending ingredients. The secretary may rely on the agricultural experiment station for assistance in evaluating the data submitted. If any soil amending ingredient is permitted to be listed or guaranteed, it shall be determinable by laboratory methods and shall be subject to inspection and analysis of the soil amending ingredient. The secretary may stipulate by rules established pursuant to chapter 1-26 the quantities of the soil amending ingredients required in soil amendments.

Source: SL 1976, ch 244, § 5; SL 1986, ch 326, § 37.



§ 38-19A-11 Annual tonnage statement--Inspection fees.

38-19A-11. Annual tonnage statement--Inspection fees. Every distributor shall file with the secretary, on forms furnished by the secretary of agriculture, an annual statement for the period ending December thirty-first of each year setting forth the number of net tons of each soil amendment distributed in the state during that period. The report shall be due within thirty-one days following each annual reporting period. If the report is not filed and the payment of the inspection fee is not made within the time period specified, a collection fee amounting to ten percent of the amount shall be assessed against the registrant. However, the minimum collection fee is ten dollars. The secretary may examine such records to verify statements of tonnage. The statement shall be accompanied by payment of an inspection fee of twenty cents per ton for all soil amendments distributed in this state. The secretary may allow payment of inspection fees on a calculated equivalent of volume to tons.

Source: SL 1976, ch 244, §§ 6, 10; SL 2001, ch 215, § 19; SL 2015, ch 203, § 19.



§ 38-19A-12 Failure to file, false filing, or failure to pay inspection fee as grounds for registration revocation.

38-19A-12. Failure to file, false filing, or failure to pay inspection fee as grounds for registration revocation. If the report is not filed or is filed falsely or the inspection fee is not paid within thirty days following each semiannual reporting period, the secretary of agriculture may revoke the registration.

Source: SL 1976, ch 244, § 11.



§ 38-19A-13 Inspection and analysis of soil amendments by secretary--Entry upon premises or carriers.

38-19A-13. Inspection and analysis of soil amendments by secretary--Entry upon premises or carriers. The secretary of agriculture shall sample, inspect, make analyses of, and test soil amendments distributed within the state at any time and place and to such an extent as he may deem necessary to determine whether such soil amendments are in compliance with the provisions of this chapter. The secretary may enter upon any public or private premises or carriers during regular business hours in order to have access to soil amendments subject to the provisions of this chapter and the rules and regulations pertaining thereto and to the records relating to their distribution.

Source: SL 1976, ch 244, § 12.



§ 38-19A-14 Refusal of registration if soil amendment violates chapter or rules--Cancellation for fraud or deceptive practices--Hearing before revocation.

38-19A-14. Refusal of registration if soil amendment violates chapter or rules--Cancellation for fraud or deceptive practices--Hearing before revocation. The secretary of agriculture may refuse registration of any brand of soil amendment if he shall find the brand of soil amendment violates any section of this chapter or the rules and regulations promulgated pursuant to this chapter. The secretary may cancel the registration of any brand of soil amendment upon satisfactory evidence that the registrant has used fraudulent or deceptive practices to evade the provisions of this chapter, or any rules or regulations promulgated thereunder. However, no registration shall be revoked until the registrant shall have been given the opportunity to appear for a hearing.

Source: SL 1976, ch 244, § 15.



§ 38-19A-15 Rules and regulations.

38-19A-15. Rules and regulations. The secretary of agriculture may, pursuant to chapter 1-26, adopt rules concerning:

(1) The establishment of minimum amounts of soil amending ingredients that shall be present before a soil amendment can be registered and sold;

(2) The allowance of labeling by volume rather than weight; and

(3) Labeling, inspection, sampling, analysis, and distribution of soil amendment products.
Source: SL 1976, ch 244, § 18; SL 1986, ch 326, § 38.



§ 38-19A-16 Violation of chapter as misdemeanor.

38-19A-16. Violation of chapter as misdemeanor. Any person violating any provisions of this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1976, ch 244, § 17; SL 1977, ch 190, § 326.



§ 38-19A-17 Stop sale, use or removal order--Duration--Release of withdrawn soil amendment--Costs and expenses.

38-19A-17. Stop sale, use or removal order--Duration--Release of withdrawn soil amendment--Costs and expenses. The secretary of agriculture may issue and enforce a written or printed "stop sale, use or removal" order to the owner or custodian of any lot of soil amendment and to hold at a designated place when the secretary finds such soil amendment is being offered or exposed for sale in violation of any of the provisions of this chapter until the law has been complied with and such soil amendment is released in writing by the secretary, or such violation has been otherwise legally disposed of by written authority. The secretary shall release the soil amendment so withdrawn when the requirements of the provisions of this chapter have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid.

Source: SL 1976, ch 244, § 16.



§ 38-19A-18 Deposit of fees.

38-19A-18. Deposit of fees. Fees collected under this chapter shall be deposited in the fertilizer fund established pursuant to § 38-19-14.

Source: SL 1993, ch 304, § 5.



§ 38-19A-19 Analyses of lime or lime sludge compost provided by distributor.

38-19A-19. Analyses of lime or lime sludge compost provided by distributor. Any distributor of lime or lime sludge, compost as defined in § 38-19-1, or sewage sludge, as defined in § 38-19-1, shall make available, upon request, the analyses of any product to the Department of Agriculture and the end user of the product.

Source: SL 1995, ch 324, § 6.






Chapter 20 - Pest Control Activities

§ 38-20-1 Acceptance of federal acts--Suppression or control of predator and unprotected birds and animals--Secretary of agriculture as state agency--Cooperation with Bureau of Sport Fisheries and Wildlife.

38-20-1. Acceptance of federal acts--Suppression or control of predator and unprotected birds and animals--Secretary of agriculture as state agency--Cooperation with Bureau of Sport Fisheries and Wildlife. The State of South Dakota hereby accepts the benefits of the provisions of that part of section 426, title 7, U.S.C., providing for cooperation of the United States through its Fish and Wildlife Service of the United States Department of the Interior, with the various states, individuals, public and private agencies, organizations and institutions, for the suppression and control of unprotected birds and nongame animals which are injurious to agriculture, horticulture and forestry. This state's cooperative program will also include repelling and suppression of unprotected birds and nongame animals that are injurious to stored or growing food products and to the public health. The secretary of agriculture of this state is hereby designated as the state agency for this state, for the purpose of administering the provisions of §§ 38-20-1 and 38-20-2, and the said secretary is authorized to cooperate with the Bureau of Sport Fisheries and Wildlife of the United States Department of the Interior in the furtherance of such unprotected birds and nongame animal damage control activities.

Source: SL 1941, ch 6, § 1; SDC Supp 1960, § 4.0107; SL 1971, ch 223, § 1.



§ 38-20-2 Rodent control agreements with Fish and Wildlife Service--Employment of assistance--Purchase of supplies and equipment.

38-20-2. Rodent control agreements with Fish and Wildlife Service--Employment of assistance--Purchase of supplies and equipment. The secretary of agriculture is authorized to make and enter into such cooperative agreements with the proper authorities of the United States Fish and Wildlife Service to accomplish the purposes of §§ 38-20-1 and 38-20-2, and he is hereby authorized, in cooperation with the said Fish and Wildlife Service to employ such assistance and purchase such supplies and equipment as he may deem necessary to carry out the purposes of said sections. Any supplies and equipment so purchased shall be exempt from the provisions of the law relating to the purchasing and printing functions of the Bureau of Administration of this state.

Source: SL 1941, ch 6, § 2; SDC Supp 1960, § 4.0108.



§ 38-20-3 to 38-20-5. Repealed.

38-20-3 to 38-20-5. Repealed by SL 2006, ch 2, §§ 26 to 28.



§ 38-20-6 to 38-20-31. Repealed.

38-20-6 to 38-20-31. Repealed by SL 1983, ch 282, § 50



§ 38-20-32 Acceptance of contributions for grasshopper control--Agreement with federal government.

38-20-32. Acceptance of contributions for grasshopper control--Agreement with federal government. The secretary of agriculture is hereby authorized to accept and receive donations and contributions of money from any source for the purpose of establishing a fund to be matched with available federal funds and to be used for the purpose of grasshopper eradication and controlling grasshopper infestation and for the purpose may enter into all necessary agreements with the United States of America on behalf of the State of South Dakota.

Source: SL 1951, ch 3, § 1; SDC Supp 1960, § 4.0104-1.



§ 38-20-33 Deposit of contributions in grasshopper control fund--Use of fund.

38-20-33. Deposit of contributions in grasshopper control fund--Use of fund. Funds received under § 38-20-32 together with the available federal funds shall by the secretary of agriculture be deposited with the state treasurer in the fund to be designated as grasshopper control fund, and which fund shall be paid out on warrants of the state auditor on vouchers duly approved by the secretary.

Source: SL 1951, ch 3, § 2; SDC Supp 1960, § 4.0104-1.



§ 38-20-34 Grasshoppers--Control and destruction--Agreements by department.

38-20-34. Grasshoppers--Control and destruction--Agreements by department. The Department of Agriculture is authorized to enter into agreements with the United States Department of Agriculture, other state and federal agencies, and with local grasshopper control committees to promote the control and destruction of grasshoppers. The department is also authorized to enter into a cost-sharing program with these agencies and committees if funds are made available pursuant to chapter 4-8A or other funds available to the Department of Agriculture. The state share may not exceed one-third of the costs of these programs.

Source: SL 1979, ch 265, § 3.



§ 38-20-35 Major grasshopper infestation and emergency--Declaration by Governor--Availability of funds.

38-20-35. Major grasshopper infestation and emergency--Declaration by Governor--Availability of funds. The Governor may declare a major grasshopper infestation and an emergency from major infestation in areas where landowners and lessees have formed a grasshopper control committee and have entered into an agreement with the State Department of Agriculture. Upon the declaration of emergency, funds from the general contingency fund, as created by chapter 4-8A, may be made available, pursuant to approval granted by chapter 4-8A or other funds available to the Department of Agriculture, for grasshopper control.

Source: SL 1979, ch 265, §§ 1, 2.






Chapter 20A - Pesticides

§ 38-20A-1 Definition of terms.

38-20A-1. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, mean:

(1) "Active ingredient," any ingredient which prevents, destroys, repeals, or mitigates insects, fungi, rodents, weeds, or other pests;

(2) "Antidote," the most practical immediate treatment in case of poisoning, including first-aid treatment;

(3) "Bulk pesticide," any volume of a pesticide which is transported or held in an immediate reusable container in undivided quantities greater than one hundred pounds net dry weight or fifty-five U.S. gallons liquid measure. This does not include pesticides which are in the custody of the ultimate user and are fully prepared for use by him;

(4) "Device," any instrument or contrivance intended for trapping, destroying, repelling, or mitigating insects or for destroying, repelling, or mitigating fungi, weeds, rodents, or such other pests as designated by the secretary, but not including equipment used for the application of pesticides when sold separately and not including rodent traps;

(5) "Fungi," all nonchlorophyll-bearing thallophytes of a lower order than mosses and liverworts, for example, rusts, smuts, mildews, molds, yeasts, and bacteria, except those on or in living man or other animals;

(6) "Fungicide," any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any fungi;

(7) "Herbicide," any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any weed;

(8) "Inert ingredient," an ingredient which is not an active ingredient;

(9) "Ingredient statement," a statement of the name and percentage of each active ingredient, together with the total percentage of the inert ingredients, in a pesticide. However, in the case of every pesticide containing arsenic in any form, the ingredient statement shall show, in addition to other required information, the percentages of total arsenic and of water-soluble arsenic, each expressed in terms of elemental arsenic;

(10) "Insect," any of the numerous small invertebrate animals generally having the body more or less obviously segmented, belonging to the class insecta, comprising six-legged usually winged forms, for example, beetles, bugs, bees, and flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, for example, spiders, mites, ticks, centipedes, and wood lice;

(11) "Insecticide," any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any insects which may be present in any environment;

(12) "Label," the written, printed, or graphic matter on, or attached to, the pesticide or device, or the immediate container and the outside container or wrapper of the retail package;

(13) "Labeling," all labels and other written, printed, or graphic matter:

(a) On the pesticide or device or any of its containers or wrappers;

(b) Accompanying the pesticide or device at any time; or

(c) To which reference is made on the label or in literature accompanying the pesticide or device, except accurate, nonmisleading reference to current official publications of any government institution or official agency of the United States or of this or any other state, authorized by law to conduct research in the field of pesticides;

(14) "Pest," any insect, rodent, nematode, fungus, weed, or other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism, except viruses, bacteria, or other microorganisms on or in living man or other living animals, which the secretary declares to be a pest;

(15) "Pesticide," any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pests, or any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant;

(16) "Registrant," the person registering any pesticide pursuant to the provisions of this chapter;

(17) "Rodenticide," any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating rodents or any other vertebrate animal which the secretary declares to be a pest;

(18) "Secretary," the secretary of agriculture;

(19) "Waste pesticide," any pesticide formulation that cannot be used according to label directions because of cancellation or suspension of its federal registration or deterioration of the product or its label, and any pesticide formulation whose active ingredients are not clearly identifiable because the pesticide is not stored in its original container; and

(20) "Weed," any plant which grows where not wanted.
Source: SL 1943, ch 88, § 1; SL 1947, ch 99, § 2; SL 1955, ch 69; SDC Supp 1960, § 22.12A02; SDCL, § 39-19-1; SL 1983, ch 281, § 1; SL 1986, ch 332, § 2; SL 1992, ch 282, § 3.



§ 38-20A-2 Delegation of powers by secretary of agriculture.

38-20A-2. Delegation of powers by secretary of agriculture. All authority vested in the secretary of agriculture by virtue of the provisions of this chapter may with like force and effect be executed by such employees of the Department of Agriculture as the secretary may from time to time designate for said purpose.

Source: SL 1947, ch 99, § 11; SDC Supp 1960, § 22.12A10; SDCL, § 39-19-2.



§ 38-20A-3 Declaration as pest of injurious plant, animal, or virus.

38-20A-3. Declaration as pest of injurious plant, animal, or virus. The secretary of agriculture is authorized, after opportunity for a hearing, to declare as a pest any form of plant or animal life or virus which is injurious to plants, human beings, domestic animals, articles, or substances.

Source: SL 1947, ch 99, § 6; SDC Supp 1960, § 22.12A06 (1) (a); SDCL, § 39-19-3; SL 1985, ch 15, § 51.



§ 38-20A-4 Biennial registration required for sale or distribution of pesticide--Contents of application--Fees.

38-20A-4. Biennial registration required for sale or distribution of pesticide--Contents of application--Fees. Before any person whose name or brand name appears on a pesticide may distribute, sell, or offer for sale or distribution in this state any pesticide, the person shall file with the secretary of agriculture an application for the registration of the pesticide. Each application shall include the following:

(1) The name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant;

(2) The name of the pesticide;

(3) One complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it, including directions for use;

(4) If requested by the secretary, efficacy, toxicity, residue, and any other data necessary to determine if the pesticide will perform its intended function without unreasonable adverse effects on the environment;

(5) The classification or lack of classification and general use or restricted use of the pesticide; and

(6) A biennial application fee of three hundred dollars. Beginning July 1, 2010, the biennial application fee is two hundred forty dollars.

Each registration is valid for a two-year period and expires on the alternate June thirtieth. The registration may not be transferred. A fee equal to fifty percent of the application fee shall be applied to any late renewal.

If a pesticide has not been manufactured or distributed for two years, or is no longer available for use due to a cancellation or suspension order of the United States Environmental Protection Agency, it is not subject to registration requirements.

Source: SL 1947, ch 99, § 5; SDC Supp 1960, § 22.12A05 (1); SDCL § 39-19-4; SL 1983, ch 281, § 2; SL 1998, ch 247, § 1; SL 2008, ch 208, § 1, eff. Mar. 13, 2008.



§ 38-20A-5 Repealed.

38-20A-5. Repealed by SL 1983, ch 281, § 3



§ 38-20A-6 Registration not required for interplant shipments.

38-20A-6. Registration not required for interplant shipments. Notwithstanding any other provision of this chapter, registration is not required in the case of a pesticide shipped from one plant within this state to another plant within this state operated by the same person if such pesticide be not sold or offered for sale in this state.

Source: SL 1947, ch 99, § 5; SDC Supp 1960, § 22.12A05 (5); SDCL, § 39-19-6.



§ 38-20A-7 Repealed.

38-20A-7. Repealed by SL 1998, ch 247, § 3



§ 38-20A-8 Requiring submission of complete formula.

38-20A-8. Requiring submission of complete formula. The secretary of agriculture may require submission of the complete formula of any pesticide, including its active and inert ingredients.

Source: SL 1947, ch 99, § 5; SDC Supp 1960, § 22.12A05 (3); SDCL, § 39-19-8; SL 1983, ch 281, § 5.



§ 38-20A-9 , 38-20A-9.1. Repealed.

38-20A-9, 38-20A-9.1. Repealed by 1998, ch 247, §§ 4, 5



§ 38-20A-10 Registration of article in compliance.

38-20A-10. Registration of article in compliance. If it appears to the secretary of agriculture that the composition of the article is such as to warrant the proposed claims for it and if the article and its labeling and other material required to be submitted comply with the requirements of §§ 38-20A-16 to 38-20A-29, inclusive, the secretary shall register the article.

Source: SL 1947, ch 99, § 5; SDC Supp 1960, § 22.12A05 (2), (3); SDCL, § 39-19-10; SL 1998, ch 247, § 6.



§ 38-20A-11 Registration not a defense in criminal prosecutions.

38-20A-11. Registration not a defense in criminal prosecutions. In no event may registration of an article be construed as a defense for the commission of any offense prohibited under the provisions of §§ 38-20A-26 to 38-20A-29, inclusive.

Source: SL 1947, ch 99, § 5; SDC Supp 1960, § 22.12A05 (4); SDCL, § 39-19-11; SL 1983, ch 281, § 6.



§ 38-20A-12 Notice to applicant of deficiencies--Refusal of registration--Hearing.

38-20A-12. Notice to applicant of deficiencies--Refusal of registration--Hearing. If it does not appear to the secretary of agriculture that the pesticide warrants the proposed claims for it or if the pesticide and its labeling and other material required to be submitted do not comply with the provisions of this chapter or regulations adopted thereunder, he shall notify the applicant of the manner in which the pesticide, labeling or other material required to be submitted fails to comply with the provisions of this chapter to afford the applicant an opportunity to make the necessary corrections. If, upon receipt of the notice, the applicant does not make the required changes, the secretary may refuse to register the pesticide. The applicant may request a hearing under the provisions of chapter 1-26.

Source: SL 1947, ch 99, § 5; SDC Supp 1960, § 22.12A05 (4); SDCL, § 39-19-12; SL 1983, ch 281, § 7.



§ 38-20A-13 Cancellation of registration--Hearing.

38-20A-13. Cancellation of registration--Hearing. If the secretary of agriculture determines that a pesticide or its labeling does not comply with the provisions of this chapter or regulations adopted pursuant to the provisions of this chapter, he may cancel the registration of that pesticide, subject to the hearing provisions of chapter 1-26.

Source: SL 1947, ch 99, § 5; SDC Supp 1960, § 22.12A05 (4); SDCL, § 39-19-13; SL 1983, ch 281, § 8.



§ 38-20A-14 Repealed.

38-20A-14. Repealed by SL 1983, ch 281, § 9



§ 38-20A-15 Unauthorized disclosure of confidential information as public offense.

38-20A-15. Unauthorized disclosure of confidential information as public offense. It is a Class 1 misdemeanor for any person to use for his own advantage, or to reveal, other than to the secretary of agriculture or proper officials or employees of the state or to the courts of this state in response to a subpoena, or to physicians, or in emergencies to pharmacists and other qualified persons for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of §§ 38-20A-4 to 38-20A-13, inclusive. Notwithstanding the provisions of § 38-20A-48, any person who, with intent to defraud, uses or reveals information relative to formulas of products acquired under authority of §§ 38-20A-4 to 38-20A-13, inclusive, commits a petty offense.

Source: SL 1947, ch 99, §§ 4, 9; SDC Supp 1960, §§ 22.12A04 (2) (b), 22.9931; SDCL, § 39-19-15; SL 1977, ch 190, § 416; SL 1992, ch 158, § 100.



§ 38-20A-16 Pesticide below professed standard deemed adulterated--Substitution and abstraction of valuable ingredients.

38-20A-16. Pesticide below professed standard deemed adulterated--Substitution and abstraction of valuable ingredients. A pesticide is adulterated if its strength or purity falls below the professed standard or quality, as expressed on its labeling or under which it is sold, or if any substance has been substituted wholly or in part for the pesticide, or if any valuable ingredient of the pesticide has been wholly or in part abstracted.

Source: SL 1943, ch 88, § 3; SL 1947, ch 99, § 3; SDC Supp 1960, § 22.12A03 (1); SDCL, § 39-19-16; SL 1983, ch 281, § 10.



§ 38-20A-17 Repealed.

38-20A-17. Repealed by SL 1983, ch 281, § 11



§ 38-20A-17.1 Misbranded pesticides.

38-20A-17.1. Misbranded pesticides. A pesticide is misbranded if:

(1) Its labeling bears any statement, design, or graphic representation relative to it or to its ingredients which is false or misleading in any particular;

(2) It is an imitation of or is offered for sale under the name of another pesticide;

(3) Its labeling bears any reference to registration under the provisions of this chapter;

(4) The label accompanying it does not contain necessary instructions for use which are adequate, if complied with, for the protection of the public;

(5) The label does not bear a necessary warning or caution statement which is adequate, if complied with, to prevent injury to living man or other vertebrate animals;

(6) The label does not bear an ingredient statement on the part of the immediate container and on the outside container or wrapper, if one exists through which the ingredient statement on the immediate container cannot be clearly read, of the retail package which is presented or displayed under customary conditions of purchase;

(7) The label fails to clearly and plainly show the name and address of the manufacturer, registrant, or person for whom manufactured; the name, brand, or trademark under which it is registered and sold; and the net weight or measure of the contents of the container, subject, however, to any reasonable variations as the secretary of agriculture may permit by regulation; or

(8) Any word, statement, or other information required by the provisions of this chapter that appears on the labeling is not prominently placed on the labeling in a conspicuous manner, when compared with other words, statements, designs, or graphic material on the labeling, and in terms that render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
Source: SL 1983, ch 281, § 19.



§ 38-20A-18 Repealed.

38-20A-18. Repealed by SL 1983, ch 281, § 12



§ 38-20A-18.1 Misbranded device.

38-20A-18.1. Misbranded device. A device is misbranded if its labeling bears any statement, design, or graphic representation relative to the device which is false or misleading in any particular.

Source: SL 1983, ch 281, § 20.



§ 38-20A-19 to 38-20A-24. Repealed.

38-20A-19 to 38-20A-24. Repealed by SL 1983, ch 281, §§ 13 to 18



§ 38-20A-25 Pesticide deemed misbranded if injurious when used as directed.

38-20A-25. Pesticide deemed misbranded if injurious when used as directed. A pesticide is misbranded if, when used as directed or in accordance with commonly recognized practice, it is injurious to living man or other vertebrate animals, or to vegetation, except weeds, to which it is applied, or to the person applying the pesticide.

Source: SL 1947, ch 99, § 3; SDC Supp 1960, § 22.12A03 (3) (g); SDCL, § 39-19-25; SL 1983, ch 281, § 21.



§ 38-20A-26 Sale or distribution of adulterated or misbranded article prohibited.

38-20A-26. Sale or distribution of adulterated or misbranded article prohibited. No person may knowingly or willfully distribute, sell, or offer for sale within this state any pesticide which is adulterated or misbranded, or any device which is misbranded.

Source: SL 1947, ch 99, § 4; SDC Supp 1960, § 22.12A04 (1) (e); SDCL, § 39-19-26; SL 1977, ch 190, § 417; SL 1983, ch 281, § 22.



§ 38-20A-27 Sale of pesticide not registered or not conforming to registration prohibited--Change in labeling or formula.

38-20A-27. Sale of pesticide not registered or not conforming to registration prohibited--Change in labeling or formula. No person may knowingly or willfully distribute, sell, or offer for sale within this state any pesticide which has not been registered pursuant to the provisions of §§ 38-20A-4 to 38-20A-13, inclusive; or any pesticide if any of the claims made for it or any of the directions for its use differ in substance from the representations made in connection with its registration; or any pesticide if the composition of the pesticide differs from its composition as represented in connection with its registration. However, the secretary of agriculture may allow a change in the labeling or formula of a pesticide to be made within a registration period without requiring reregistration of the product.

Source: SL 1947, ch 99, §§ 4, 9; SDC Supp 1960, §§ 22.12A04 (1) (a), 22.9929; SDCL, § 39-19-27; SL 1977, ch 190, § 418; SL 1983, ch 281, § 23.



§ 38-20A-28 Sale other than in authorized container prohibited--Label required.

38-20A-28. Sale other than in authorized container prohibited--Label required. No person may knowingly or willfully distribute, sell, or offer for sale within this state any pesticide unless it is in the registrant's or the manufacturer's unbroken immediate container and there is affixed to the container, and to the outside container or wrapper of the retail package if there be one through which the required information on the immediate container cannot be clearly read, a label bearing clearly and plainly the information required by this chapter.

Source: SL 1947, ch 99, § 4; SDC Supp 1960, § 22.12A04 (1) (b); SDCL, § 39-19-28; SL 1977, ch 190, § 419; SL 1983, ch 281, § 24.



§ 38-20A-29 Warning label and antidote statement required on highly toxic pesticides.

38-20A-29. Warning label and antidote statement required on highly toxic pesticides. No person may distribute, sell, or offer for sale within this state any pesticide which contains any substance or substances in quantities highly toxic to man, unless the label bears in addition to any other matter required by this chapter:

(1) A skull and crossbones and the word "poison," both prominently printed in red figure and letters not less than one-fourth inch high on a background of distinctly contrasting color; and

(2) A statement of an antidote for the pesticide.
Source: SL 1947, ch 99, §§ 4, 6; SDC Supp 1960, §§ 22.12A04 (1) (c), 22.12A06 (1) (b); SDCL, § 39-19-29; SL 1977, ch 190, § 420; SL 1983, ch 281, § 25.



§ 38-20A-30 Repealed.

38-20A-30. Repealed by SL 1983, ch 281, § 26



§ 38-20A-31 Carriers exempt from penalties--Access to records.

38-20A-31. Carriers exempt from penalties--Access to records. The penalties provided for violations of the provisions of §§ 38-20A-26 to 38-20A-29, inclusive, do not apply to a carrier while lawfully engaged in transporting a pesticide within this state, if the carrier, upon request, permits the secretary of agriculture or his designated agent to copy all records showing transactions in and movement of the articles.

Source: SL 1947, ch 99, § 8; SDC Supp 1960, § 22.12A08 (1) (a); SDCL, § 39-19-31; SL 1983, ch 281, § 27.



§ 38-20A-32 State and federal officials exempt from penalties.

38-20A-32. State and federal officials exempt from penalties. The penalties provided for violations of the provisions of §§ 38-20A-26 to 38-20A-29, inclusive, do not apply to public officials of this state or the federal government when engaged in the performance of their official duties.

Source: SL 1947, ch 99, § 8; SDC Supp 1960, § 22.12A08 (1) (b); SDCL, § 39-19-32; SL 1983, ch 281, § 28.



§ 38-20A-33 Repealed.

38-20A-33. Repealed by SL 1983, ch 281, § 29



§ 38-20A-34 Alteration or destruction of label as petty offense--Changing composition of substance.

38-20A-34. Alteration or destruction of label as petty offense--Changing composition of substance. It is a petty offense for any person to detach, alter, deface, or destroy, in whole or in part, any label or labeling provided for in this chapter or regulations promulgated hereunder, or to add any substance to, or take any substance from, a pesticide in a manner that may defeat the purpose of this chapter.

Source: SL 1947, ch 99, § 4; SDC Supp 1960, § 22.12A04 (2) (a); SDCL, § 39-19-34; SL 1977, ch 190, § 422.



§ 38-20A-35 Exemption of articles packed for export--Provisions applicable if not exported.

38-20A-35. Exemption of articles packed for export--Provisions applicable if not exported. No article shall be deemed in violation of this chapter when intended solely for export to a foreign country, and when prepared or packed according to the specifications or directions of the purchaser. If not so exported all the provisions of the chapter shall apply.

Source: SL 1947, ch 99, § 8; SDC Supp 1960, § 22.12A08 (2); SDCL, § 39-19-35.



§ 38-20A-36 Rules for administration of chapter--Scope.

38-20A-36. Rules for administration of chapter--Scope. The secretary of agriculture may establish rules promulgated pursuant to chapter 1-26 providing for sampling, analysis, inspection, and labeling of pesticides or devices; requiring specific information on the label of pesticides as to the chemical identity of any active ingredient or ingredients thereof; requiring registration of bulk pesticides and approval of site and conditions by which bulk pesticides are handled; stored and produced and requiring on the label an accurate statement of the quantity of any active ingredient in terms of weight per unit measure of the commodity as sold, if he finds the label information necessary for the protection of the user, environment, and for correct application of pesticides.

Source: SL 1947, ch 99, § 6; SL 1949, ch 86; SDC Supp 1960, § 22.12A06 (2); SDCL, § 39-19-36; SL 1983, ch 281, § 30; SL 1986, ch 27, § 45; SL 1986, ch 326, § 39.



§ 38-20A-37 Cooperation with other state and federal agencies in enforcement.

38-20A-37. Cooperation with other state and federal agencies in enforcement. The secretary of agriculture is authorized and empowered to cooperate with, and enter into agreements with, any other agency of this state, the United States Department of Agriculture, and any other state or agency thereof for the purpose of carrying out the provisions of this chapter and securing uniformity of regulations.

Source: SL 1947, ch 99, § 12; SDC Supp 1960, § 22.12A11; SDCL, § 39-19-37.



§ 38-20A-38 Regulations in conformity with federal standards--Hearing.

38-20A-38. Regulations in conformity with federal standards--Hearing. The secretary of agriculture may establish rules pursuant to chapter 1-26 applicable to and in conformity with the primary standards established by this chapter that have been or may be prescribed by the United States Department of Agriculture, United States Environmental Protection Agency, or other federal agency with respect to pesticides.

Source: SL 1947, ch 99, § 6; SDC Supp 1960, § 22.12A06 (3); SDCL, § 39-19-38; SL 1983, ch 281, § 31; SL 1986, ch 326, § 40.



§ 38-20A-39 Inspection and sampling--Access to premises and records--Identification and examination of samples.

38-20A-39. Inspection and sampling--Access to premises and records--Identification and examination of samples. The secretary of agriculture may inspect and sample pesticides and devices kept or offered for sale, sold, or distributed within this state at the time and place and to the extent he finds necessary to confirm their compliance with the provisions of this chapter. The secretary and his duly authorized agents have all the rights of visitation, inspection, sampling, and access to places, property, containers, and records as necessary to enforce the provisions of this chapter. All samples collected shall be sealed and properly identified in the presence of the dealer or person from whom taken and shall be promptly forwarded to the director of laboratories for examination. The director of laboratories shall examine all samples and to report his results promptly to the secretary.

Source: SL 1949, ch 86; SDC Supp 1960, § 22.12A06 (2); SDCL, § 39-19-39; SL 1983, ch 281, § 32.



§ 38-20A-40 Repealed.

38-20A-40. Repealed by SL 1983, ch 281, § 33



§ 38-20A-41 Stop-sale order on pesticide or device in violation--Attachment to article--Notice--Effect of order.

38-20A-41. Stop-sale order on pesticide or device in violation--Attachment to article--Notice--Effect of order. If the secretary of agriculture has reasonable cause to believe a pesticide or a device is being distributed, sold, or offered for sale within this state in a manner inconsistent with any of the provisions of this chapter, or of any of the regulations adopted pursuant to the provisions of this chapter, he may issue and serve a written "stop-sale" order upon the owner or custodian of the pesticide or device. If the owner or custodian is not available for service of the order, the order may be attached to the pesticide or device and the secretary shall notify the owner or custodian and the registrant. The pesticide or device may not be sold, used, or removed until it has met the provisions of this chapter and the pesticide or device has been released by written order under conditions specified by the secretary or the violation has been otherwise rectified as provided in this chapter.

Source: SL 1977, ch 318; SL 1983, ch 281, § 34.



§ 38-20A-42 to 38-20A-45. Repealed.

38-20A-42 to 38-20A-45. Repealed by SL 1983, ch 281, §§ 35 to 38



§ 38-20A-46 Payment of costs and bond to permit relabeling or reprocessing of condemned article.

38-20A-46. Payment of costs and bond to permit relabeling or reprocessing of condemned article. Upon payment of costs and sufficient assurance that a pesticide or device subject to a "stop-sale" order pursuant to the provisions of § 38-20A-41 will not be disposed of unlawfully, the court may direct that the pesticide or device be delivered to its owner for relabeling or reprocessing.

Source: SL 1947, ch 99, § 10; SDC Supp 1960, § 22.12A09 (2); SDCL, § 39-19-45; SL 1983, ch 281, § 39.



§ 38-20A-47 Prohibited contracts void--Action on contract prohibited.

38-20A-47. Prohibited contracts void--Action on contract prohibited. Any contract for the sale of a product in violation of the provisions of this chapter is void. No action may be maintained in any court for the purchase price or value of any product, the sale of which is prohibited. No person is liable for the price or value of any product furnished in violation of any of the provisions of this chapter.

Source: SL 1917, ch 242, § 22; RC 1919, § 7803; SDC 1939, § 22.0106; SDCL, § 39-1-7; SL 1983, ch 281, § 40.



§ 38-20A-48 Violation of chapter as misdemeanor.

38-20A-48. Violation of chapter as misdemeanor. Any person violating any provision of this chapter which is not otherwise classified is guilty of a Class 2 misdemeanor.

Source: SL 1947, ch 99, § 9; SDC Supp 1960, § 22.9930; SDCL, § 39-19-46; SL 1977, ch 190, § 423; SL 1983, ch 281, § 43.



§ 38-20A-49 Notice to offender of contemplated criminal proceedings--Opportunity to present views--Reference to state's attorney.

38-20A-49. Notice to offender of contemplated criminal proceedings--Opportunity to present views--Reference to state's attorney. If it appears from an examination pursuant to the provisions of § 38-20A-39 that a pesticide or device fails to comply with the provisions of this chapter and the secretary contemplates instituting criminal proceedings against a person, he shall notify that person. A person so notified shall be given an opportunity to present his views, either orally or in writing, with regard to the contemplated proceedings. If in the opinion of the secretary it appears that the provisions of the chapter have been violated by the person, the secretary shall refer the facts to the state's attorney for the county in which the violation occurred with a copy of the results of the analysis or the examination of the pesticide or device.

Source: SL 1947, ch 99, § 7; SDC Supp 1960, § 22.12A07 (1); SDCL, § 39-19-48; SL 1983, ch 281, § 41.



§ 38-20A-50 Prosecution not required for minor violations.

38-20A-50. Prosecution not required for minor violations. Nothing in this chapter requires the secretary of agriculture to report for prosecution or for institution of other proceedings minor violations of this chapter whenever he believes that the public interests will be best served by a written warning.

Source: SL 1947, ch 99, § 7; SDC Supp 1960, § 22.12A07 (1); SDCL, § 39-19-49; SL 1983, ch 281, § 42.



§ 38-20A-51 Prosecution of reported violations.

38-20A-51. Prosecution of reported violations. It shall be the duty of each state's attorney to whom any violation of this chapter is reported to cause appropriate proceedings to be instituted and prosecuted without delay.

Source: SL 1947, ch 99, § 7; SDC Supp 1960, § 22.12A07 (2); SDCL, § 39-19-50.



§ 38-20A-52 Publication of judgments.

38-20A-52. Publication of judgments. The secretary of agriculture shall, by publication in such manner as he may prescribe, give notice of all judgments entered in actions instituted under the authority of this chapter.

Source: SL 1947, ch 99, § 7; SDC Supp 1960, § 22.12A07 (3); SDCL, § 39-19-51.



§ 38-20A-53 Citation of chapter.

38-20A-53. Citation of chapter. This chapter may be cited as the Insecticide, Fungicide, and Rodenticide Act of 1947.

Source: SL 1947, ch 99, § 1; SDC Supp 1960, § 22.12A01; SDCL, § 39-19-52.



§ 38-20A-54 Promulgation of rules to develop a waste pesticide collection, disposal, and container recycling program.

38-20A-54. Promulgation of rules to develop a waste pesticide collection, disposal, and container recycling program. For the purposes of developing a waste pesticide collection and disposal program and a pesticide container recycling program, the secretary of agriculture may promulgate rules pursuant to chapter 1-26 to:

(1) Assess an additional annual fee, until June 30, 1997, on pesticides registered pursuant to § 38-20A-9, not to exceed twenty-five dollars per product;

(2) Enter into agreements with private entities and cooperate with other local, state, or federal agencies to fulfill the goals of the program;

(3) Define the types and condition of pesticide containers to be accepted through the recycling program;

(4) Define the kind and condition of pesticides to be accepted through the waste pesticide collection and disposal program;

(5) Establish procedures for collecting waste pesticides for disposal and pesticide containers for recycling; and

(6) Develop criteria for establishing pesticide and pesticide container collection sites.
Source: SL 1992, ch 282, § 1; SL 1995, ch 232.



§ 38-20A-55 Establishment of advisory committee--Members--Duties.

38-20A-55. Establishment of advisory committee--Members--Duties. The secretary of agriculture shall establish an advisory committee to oversee development and implementation of the program established in §§ 38-20A-54 to 38-20A-57, inclusive. Committee members shall represent entities or agencies cooperating with the Department of Agriculture in the pesticide container recycling and pesticide disposal program. Duties of the advisory committee include conducting ongoing educational efforts on waste minimization and container rinsing and promoting waste pesticide and pesticide container collection.

Source: SL 1992, ch 282, § 4; SL 2008, ch 208, § 2, eff. Mar. 13, 2008.



§ 38-20A-56 Creation of pesticide recycling and disposal fund--Interest--Appropriation.

38-20A-56. Creation of pesticide recycling and disposal fund--Interest--Appropriation. Moneys obtained pursuant to §§ 38-20A-54 to 38-20A-57, inclusive, shall be deposited into the pesticide recycling and disposal fund, which is hereby created within the state treasury. Interest accrued on moneys contained in the fund shall be deposited to the fund. All moneys in the pesticide recycling and disposal fund are continuously appropriated to the Department of Agriculture to carry out the provisions of §§ 38-20A-54 to 38-20A-57, inclusive.

Source: SL 1992, ch 282, § 5.



§ 38-20A-57 Acceptance of donations.

38-20A-57. Acceptance of donations. For the purposes of §§ 38-20A-54 to 38-20A-57, inclusive, the secretary may accept donations of funds, property, services, or other assistance from public or private sources.

Source: SL 1992, ch 282, § 6.



§ 38-20A-58 Establishment of public lands weed and pest fund--Interest--Expenditures.

38-20A-58. Establishment of public lands weed and pest fund--Interest--Expenditures. There is hereby established within the state treasury the public lands weed and pest fund. Interest accrued on money in the fund shall be deposited to the fund. All money in the public lands weed and pest fund shall be budgeted and expended in accordance with Title 4 by the Department of School and Public Lands for weed and pest control on school and public lands and meandered lake lands. At the end of each fiscal year, any unobligated cash in the public lands weed and pest fund in excess of three hundred thousand dollars shall revert to the weed and pest fund created in § 38-22-35.

Source: SL 1993, ch 305, § 2; SL 1998, ch 247, § 7.



§ 38-20A-59 Distribution of fees.

38-20A-59. Distribution of fees. The biennial application fee for each pesticide registered in § 38-20A-4 shall be distributed as follows:

(1) Forty dollars shall be deposited in the pesticide regulatory fund created in § 38-21-57;

(2) Sixty-seven dollars and fifty cents shall be deposited in the weed and pest fund created in § 38-22-35;

(3) Forty-two dollars and fifty cents shall be deposited in the public lands weed and pest fund created in § 38-20A-58;

(4) Thirty dollars shall be deposited within the agricultural experiment station pursuant to chapter 13-58;

(5) Twenty dollars shall be deposited within the cooperative extension service pursuant to chapter 13-54;

(6) Forty dollars shall be deposited in the pesticide recycling and disposal fund created in § 38-20A-56; and

(7) Repealed by SL 2008, ch 208, § 3 eff. July 1, 2010.

The late renewal fee in § 38-20A-4 shall be divided equally among the weed and pest fund created in § 38-22-35, the pesticide regulatory fund created in § 38-21-57, and the public lands weed and pest fund created in § 38-20A-58.

Source: SL 1998, ch 247, § 2; SL 2008, ch 208, § 3, eff. Mar. 13, 2008.






Chapter 21 - Agricultural Pesticide Application

§ 38-21-1 to 38-21-13. Repealed.

38-21-1 to 38-21-13. Repealed by SL 1974, ch 255, § 35



§ 38-21-14 Definition of terms.

38-21-14. Definition of terms. Terms used in this chapter mean:

(1) "Animals," all vertebrate and invertebrate species, including man;

(2) "Bulk pesticide," any volume of a pesticide which is transported or held in an immediate reusable container. This does not include pesticides which are in the custody of the ultimate user and are fully prepared for use by the user;

(3) "Bulk pesticide storage facility," any area, location, tract of land, building, structure, or premises constructed in accordance with rules promulgated by the secretary for the storage of bulk pesticides;

(4) "Certified applicator," any individual who is certified under this chapter to use any pesticide;

(5) "Commercial applicator," any certified applicator who uses any pesticide on any property other than as a private applicator;

(6) "Defoliant," any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission;

(7) "Desiccant," any substance or mixture of substances intended for artificially accelerating the drying of plant tissue;

(8) "Device," any instrument or contrivance, other than a firearm, which is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life, other than man and other than bacteria, virus, or other microorganism on or in living man or other living animals, but not including equipment used for the application of pesticides when sold separately therefrom;

(9) "Environment," includes water, air, land, and all plants and animals living therein, and the interrelationships which exist among these;

(10) "Equipment," any type of ground, water, or aerial equipment or contrivance using motorized, mechanical, or pressurized power and used to apply any pesticide on land and anything that may be growing, habitating, or stored on or in such land, but does not include any pressurized hand-sized household apparatus used contrivance of which the person who is applying the pesticide is the source of power or energy in making the pesticide application;

(11) "Fungus," any nonchlorophyll-bearing thallophyte, except those on or in processed food, beverages, or pharmaceuticals or those on or in living animals;

(12) "Insect," any of the numerous small invertebrate animals belonging to the class insecta or to other allied classes of arthropods;

(13) "Labeling," any label and other written, printed, or graphic matter:

(a) On the pesticide or device or any of its containers or wrappers;

(b) Accompanying the pesticide or device at any time; or

(c) To which reference is made on the label or in literature accompanying the pesticide or device, except accurate, nonmisleading reference to current official publications of any government institution or official agency of the United States or of this or any other state, authorized by law to conduct research in the field of pesticides;

(14) "Land," all land and water areas, including airspace, and all plants, animals, structures, buildings, contrivances, and machinery, appurtenant thereto or situated thereon, fixed or mobile, including any used for transportation;

(15) "Licensed applicator," any certified applicator who is licensed under this chapter and who owns, manages, or is employed by a pesticide application business which is engaged in the business of applying pesticides upon the lands of another or applies pesticides while in the performance of his duties as a government employee;

(16) "Licensed pesticide dealer," any person who is licensed under this chapter and who distributes restricted-use pesticides or pesticides whose uses or distribution are restricted by regulation;

(17) "Nematode," any invertebrate animal of the phylum ne-mathel-minthes or nematoda;

(18) "Pest," any insect, rodent, nematode, fungus, weed, or other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism, except viruses, bacteria, or other microorganisms on or in living man or other living animals, which the secretary by regulation may declare to be a pest;

(19) "Pesticide," any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest, or any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant or any substance or mixture of substances intended to be used as a spray adjuvant;

(20) "Plant regulator," any substance or mixture of substances, intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of ornamental or crop plants or the produce thereof, but does not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments;

(21) "Private applicator," a certified applicator who:

(a) Uses any pesticide other than a restricted-use pesticide for purposes of producing any agricultural commodity amounting to greater than one thousand dollars gross sales potential per year on property owned or rented by the private applicator or the private applicator's employer; or

(b) Uses any restricted-use pesticide for the purpose of producing any agricultural commodity on property owned or rented by the private applicator or the private applicator's employer; or

(c) Applies any pesticide on the property of another person without compensation other than trading of personal services between producers of agricultural commodities;

(22) "Restricted-use pesticide," any pesticide classified as a restricted-use pesticide by the secretary of the Department of Agriculture;

(23) "Rinsate," any solution containing pesticide residue which is generated from washing or flushing of pesticide containers and pesticide equipment;

(24) "Secretary," the secretary of the Department of Agriculture;

(25) "Spray adjuvant," any wetting agent, spreading agent, sticker, deposit builder, adhesive, emulsifying agent, deflocculating agent, water modifier, or similar agent intended to be used with any other pesticide as an aid to the application or to the effect thereof, and which is in a package or container separate from that of the pesticide with which it is to be used;

(26) "Unreasonable adverse effects on the environment," any unreasonable risk to man or the environment, taking into account the economic, social and environmental costs and benefits of the use of any pesticide;

(27) "Weed," any plant which grows where not wanted.
Source: SL 1974, ch 255, § 1; SL 1975, ch 251, §§ 1, 3; SL 1976, ch 245, §§ 1, 2; SL 1985, ch 312, § 1; SL 1985, ch 377, § 2; SL 1986, ch 332, § 1; SL 1988, ch 316, § 1; SL 1991, ch 326, § 1; SL 1992, ch 283, § 1; SL 2011, ch 189, § 1; SL 2015, ch 203, § 20.



§ 38-21-14.1 Repealed.

38-21-14.1. Repealed by SL 2015, ch 204, § 24.



§ 38-21-15 Pesticide handling causing injury or pollution prohibited--Rules and regulations--Penalty for violation.

38-21-15. Pesticide handling causing injury or pollution prohibited--Rules and regulations--Penalty for violation. No person may transport, store, use, dispose of, or handle any pesticide, pesticide container, rinsate, or application equipment in such a manner as to endanger or cause injury to humans, vegetation, crops, livestock, wildlife, or beneficial insects or to pollute groundwater or surface water. The secretary of agriculture may promulgate rules pursuant to chapter 1-26 governing the storing, transport, use, disposal of, and handling of such pesticides, pesticide containers, rinsate, and application equipment. Any person who violates this section is subject to a civil penalty not to exceed five thousand dollars per violation.

Source: SL 1974, ch 255, § 29; SL 1986, ch 326, § 41; SL 1987, ch 287, § 1; SL 1991, ch 326, § 2.



§ 38-21-15.1 Bulk pesticide storage facility permit--Approval of plans for construction and operation--Revocation of permit--Operation without permit as misdemeanor.

38-21-15.1. Bulk pesticide storage facility permit--Approval of plans for construction and operation--Revocation of permit--Operation without permit as misdemeanor. No person may establish or operate a bulk pesticide storage facility without obtaining a bulk pesticide storage facility permit from the secretary. The secretary may establish by rule pursuant to chapter 1-26, a bulk pesticide storage facility permit system and operational requirements necessary for secondary containment of bulk pesticide for the protection of the environment and human health. The secretary may require that appropriate plans and specifications for construction and operation of a bulk pesticide storage facility be submitted for approval prior to the issuance, modification, suspension, or revocation of a permit. If a bulk pesticide storage facility is operating in violation of the permit requirements established pursuant to rules promulgated under this section, the secretary may grant a reasonable period of time for the facility to comply with the rules. If the facility does not comply with the rules in the prescribed period of time, the secretary shall revoke the operating permit pursuant to chapter 1-26. Any person operating a bulk pesticide storage facility without a permit issued pursuant to this section, or operating with a revoked permit is guilty of a Class 1 misdemeanor.

Source: SL 1986, ch 332, § 3.



§ 38-21-15.2 Operation without permit--Civil penalty, injunctive, or declaratory relief.

38-21-15.2. Operation without permit--Civil penalty, injunctive, or declaratory relief. Any person who operates a bulk storage facility without a permit or violates the bulk pesticide storage facility permit provision of this chapter is subject to a civil action in circuit court for the recovery of a civil penalty not to exceed five hundred dollars for each day of violation. In addition, the secretary may enforce the provisions of this chapter by means of injunctive and declaratory relief in circuit court.

Source: SL 1986, ch 332, § 4.



§ 38-21-15.3 Plans prepared by registered professional engineer not required nor prohibited.

38-21-15.3. Plans prepared by registered professional engineer not required nor prohibited. The department may not promulgate a rule requiring that plans, specifications, and supporting information submitted for an alteration of an existing bulk pesticide storage facility or the construction of a new site be prepared by a registered professional engineer. Nothing in this section shall prohibit an operator of a bulk pesticide storage facility from voluntarily having the plans, specifications, and supporting information prepared by a registered professional engineer.

Source: SL 1986, ch 332, § 11.



§ 38-21-16 Reporting of pesticide accidents.

38-21-16. Reporting of pesticide accidents. The secretary of agriculture shall establish rules pursuant to chapter 1-26 to require the reporting of significant pesticide accidents or incidents.

Source: SL 1974, ch 255, § 19; SL 1986, ch 326, § 42.



§ 38-21-17 Applicator's license required to apply pesticides--Annual fee--Exemption--Penalty for violation.

38-21-17. Applicator's license required to apply pesticides--Annual fee--Exemption--Penalty for violation. No person may engage in the business of applying pesticides to the lands of another, advertise as being in the business of applying pesticides to the lands of another at any time, apply pesticides while in the performance of duties as a governmental employee or otherwise act as a commercial applicator without an applicator's license issued by the secretary of agriculture, unless exempted under the provisions of this chapter. The secretary shall require a fee of twenty-five dollars for each applicator license issued. The secretary of agriculture shall issue an applicator license to government employees without a license fee. The fee exempt license is valid only when the applicator is applying pesticides in the course of employment for the governmental entity. Any person who violates this section is subject to a civil penalty not to exceed five thousand dollars per violation.

Source: SL 1951, ch 112, § 1; SL 1951, ch 113, § 1; SL 1953, ch 93, § 2; SDC Supp 1960, § 22.12B01 (1), (3); SDCL, §§ 38-21-1, 38-21-2; SL 1974, ch 255, § 8; SL 1987, ch 287, § 2; SL 1991, ch 326, § 3; SL 2001, ch 215, § 20.



§ 38-21-18 Standards for certification of applicators.

38-21-18. Standards for certification of applicators. The secretary of agriculture in promulgating rules pursuant to chapter 1-26 for this chapter shall prescribe standards for the certification of applicators of pesticides. Such standards shall relate to the use and handling of the pesticides, or to the use and handling of the pesticide or class of pesticides covered by the individual's certification, and shall be relative to the hazards involved. In determining these standards the secretary shall take into consideration standards of the federal Environmental Protection Agency.

Source: SL 1974, ch 255, § 6; SL 1986, ch 326, § 43.



§ 38-21-19 Repealed.

38-21-19. Repealed by SL 1976, ch 245, § 6



§ 38-21-20 Issuance of applicator's license to qualified applicants.

38-21-20. Issuance of applicator's license to qualified applicants. If the secretary of agriculture finds the applicant qualified to apply pesticides in the classifications he has applied for, after such examinations as the secretary shall require by regulation, and if the applicant applying for a license to engage in aerial application of pesticides has met all the requirements of the Federal Aviation Agency, the Aeronautics Commission of this state, and any other applicable federal or state laws or regulations to operate the equipment described in the application, the secretary shall issue a licensed applicator's license limited to the classifications for which he is qualified.

Source: SL 1974, ch 255, § 9; SL 1976, ch 245, § 3.



§ 38-21-21 Written explanation when license not issued.

38-21-21. Written explanation when license not issued. If an applicator's license is not issued as applied for, the secretary of agriculture shall inform the applicant in writing of the reasons therefor.

Source: SL 1974, ch 255, § 9.



§ 38-21-22 Restrictions on applicator's license.

38-21-22. Restrictions on applicator's license. The secretary of agriculture may limit the license of the applicant to the use of certain pesticides, or to certain areas, or to certain types of equipment if the applicant is only so qualified.

Source: SL 1974, ch 255, § 9.



§ 38-21-23 Certification required for private application of pesticide--Fee--Penalty for violation.

38-21-23. Certification required for private application of pesticide--Fee--Penalty for violation. No private applicator may use any pesticide without first complying with the certification requirements determined by the secretary of agriculture as necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other persons, for that specific pesticide use. The secretary may require a fee, to be established by rules promulgated pursuant to chapter 1-26 not to exceed five dollars for each certification. Any person who violates this section is subject to a civil penalty not to exceed five thousand dollars per violation.

Source: SL 1974, ch 255, § 13; SL 1986, ch 326, § 44; SL 1987, ch 287, § 3; SL 1991, ch 326, § 4.



§ 38-21-24 Records required of private and commercial applicators.

38-21-24. Records required of private and commercial applicators. The secretary of agriculture may establish rules pursuant to chapter 1-26 to require private and commercial applicators to maintain such pesticide application records as he may deem necessary.

Source: SL 1974, ch 255, § 23; SL 1986, ch 326, § 45; SL 1991, ch 326, § 5.



§ 38-21-25 Repealed.

38-21-25. Repealed by SL 1976, ch 245, § 6



§ 38-21-26 Expiration of applicator's license.

38-21-26. Expiration of applicator's license. A licensed applicator's license shall expire on the last day of February of the second year following the year of issue unless it has been revoked or suspended prior thereto by the secretary of agriculture for cause, as provided for in § 38-21-44.

Source: SL 1953, ch 93, § 2; SL 1955, ch 73; SDC Supp 1960, § 22.12B05; SDCL, § 38-21-9; SL 1974, ch 255, § 9; SL 1977, ch 309, § 1; SL 1986, ch 332, § 5; SL 2001, ch 215, § 21.



§ 38-21-27 to 38-21-32. Repealed.

38-21-27 to 38-21-32. Repealed by SL 1991, ch 326, §§ 6 to 11



§ 38-21-33 Classes of certifications and licenses.

38-21-33. Classes of certifications and licenses. The secretary of agriculture may further classify or subclassify certifications or licenses to be issued under this chapter. Such classifications may include, but shall not be limited to, pest control operators, ornamental or agricultural pesticide applicators, and right-of-way pesticide applicators. Separate classifications may be specified as to ground, aerial, or manual methods used by any licensee to apply pesticides or to the use of pesticides to control insects and plant diseases, rodents or weeds. Each classification shall be subject to separate testing procedures and requirements.

Source: SL 1974, ch 255, § 4.



§ 38-21-33.1 Unlicensed operation as pesticide dealer as misdemeanor--Biennial expiration--Additional penalty for violation.

38-21-33.1. Unlicensed operation as pesticide dealer as misdemeanor--Biennial expiration--Additional penalty for violation. It is a Class 2 misdemeanor for any person to act in the capacity of a licensed pesticide dealer or advertise as a licensed pesticide dealer at any time without first having obtained a license from the Department of Agriculture that shall expire on the last day of February of the second year following the year of issue. In addition to any criminal penalty, any person who violates this section is subject to a civil penalty not to exceed five thousand dollars per violation.

Source: SL 1975, ch 251, § 4; SL 1977, ch 190, § 328; SL 1987, ch 287, § 5; SL 2001, ch 215, § 22.



§ 38-21-33.2 Exemption for physicians, veterinarians and pharmacists making minimum sales.

38-21-33.2. Exemption for physicians, veterinarians and pharmacists making minimum sales. Licensed physicians, veterinarians, and pharmacists shall be exempt from the provisions of § 38-21-33.1 if not over three percent of total sales is derived from sale of pesticides.

Source: SL 1975, ch 251, § 4.



§ 38-21-33.3 Exemption for pesticide applicators and government agencies.

38-21-33.3. Exemption for pesticide applicators and government agencies. Section 38-21-33.1 shall not apply to a licensed pesticide applicator who sells pesticides only as an integral part of his pesticide application service when such pesticides are dispensed only through equipment used for such pesticide application, or any federal, state, county, or municipal agency which provides pesticides only for its own programs.

Source: SL 1975, ch 251, § 6; SL 1977, ch 309, § 2.



§ 38-21-33.4 Dealer's license required for each outlet--License for distribution from out-of-state outlet--Transitory locations prohibited.

38-21-33.4. Dealer's license required for each outlet--License for distribution from out-of-state outlet--Transitory locations prohibited. A pesticide dealer's license shall be required for each location or outlet located within this state from which such pesticides are distributed; however, any manufacturer, registrant, or distributor who has no pesticide dealer outlet licensed within this state and who distributes such pesticides directly into this state shall obtain a pesticide dealer license for his principal out-of-state location or outlet. Licensed locations shall not be transitory.

Source: SL 1975, ch 251, § 4.



§ 38-21-33.5 Dealers' license fees--Form of application.

38-21-33.5. Dealers' license fees--Form of application. Application for a license shall be accompanied by a fifty dollar license fee and shall be on a form prescribed by the secretary of agriculture.

Source: SL 1975, ch 251, § 5; SL 2001, ch 215, § 23.



§ 38-21-33.6 Denial, suspension, or revocation of dealer's license--Hearing.

38-21-33.6. Denial, suspension, or revocation of dealer's license--Hearing. The dealer's license shall be subject to denial, suspension, or revocation after a hearing for any violation of this chapter, pursuant to chapter 1-26, whether committed by the dealer, or by the dealer's officer, agent, or employee.

Source: SL 1975, ch 251, § 8.



§ 38-21-33.7 Repealed.

38-21-33.7. Repealed by SL 1986, ch 332, § 7



§ 38-21-33.8 Exemption from purchasing poison license and maintaining poison register.

38-21-33.8. Exemption from purchasing poison license and maintaining poison register. Any person holding a pesticide dealer license pursuant to § 38-21-33.1 is exempt from purchasing a poison license for any pesticide which is also listed as a poison under chapter 34-20 and from maintaining a poison register as required in §§ 34-20-4 and 34-20-5.

Source: SL 1986, ch 282.



§ 38-21-34 One license fee only.

38-21-34. One license fee only. No person shall be required to pay an additional license fee if such person desires to be licensed in two or more of the license classifications provided for by the secretary of agriculture under the authority of § 38-21-33.

Source: SL 1955, ch 73; SDC Supp 1960, § 22.12B05; SDCL, § 38-21-10; SL 1974, ch 255, § 5.



§ 38-21-35 Veterinarians exempt in normal course of practice.

38-21-35. Veterinarians exempt in normal course of practice. The licensing requirements of this chapter shall not apply to any doctor of veterinary medicine applying pesticides other than restricted use to animals during the normal course of his veterinary practice if he is not regularly engaged in the business of applying pesticides for hire amounting to a principal or regular occupation and does not publicly hold himself out as a pesticide applicator.

Source: SL 1974, ch 255, § 27.



§ 38-21-36 Research applications under laboratory conditions exempt.

38-21-36. Research applications under laboratory conditions exempt. The licensing requirements of this chapter shall not apply to research personnel applying pesticides under laboratory conditions.

Source: SL 1974, ch 255, § 28; SL 1976, ch 245, § 5.



§ 38-21-37 Application without compensation exempt.

38-21-37. Application without compensation exempt. The licensing requirements of this chapter do not apply to any person using handpowered equipment to apply pesticides other than restricted use to lawns, or to ornamental shrubs and trees not in excess of twelve feet high, if applied without compensation.

Source: SL 1974, ch 255, § 26; SL 1991, ch 326, § 12.



§ 38-21-38 Personal farm use exempt.

38-21-38. Personal farm use exempt. The licensing requirements of this chapter do not apply to any person applying pesticides for himself or for his farmer neighbors either manually or with ground equipment if he operates farm property and maintains pesticide application equipment primarily for his own use, is not regularly engaged in the business of applying pesticides for hire amounting to a principal or regular occupation and does not publicly hold himself out as a pesticide applicator, and operates his pesticide application equipment only in the vicinity of his own property and for the accommodation of his farmer neighbors. However, certification is required if the person is using a pesticide other than restricted-use for purposes of producing any agricultural commodity amounting to greater than one thousand dollars gross sales potential per year or if restricted-use pesticides are used for the purposes of producing any agricultural commodity.

Source: SL 1974, ch 255, § 25; SL 1991, ch 326, § 13.



§ 38-21-39 Restricted-use pesticide classifications.

38-21-39. Restricted-use pesticide classifications. For the purpose of uniformity and in order to enter into cooperative agreements, the secretary of agriculture may establish rules promulgated pursuant to chapter 1-26, adopting restricted-use pesticides classifications as determined by the federal Environmental Protection Agency. The secretary may also by rules promulgated pursuant to chapter 1-26 determine state restricted-use pesticides, restrict the use of certain pesticides, or disallow the use of certain pesticides for the state or for designated areas within the state.

Source: SL 1974, ch 255, § 3; SL 1986, ch 326, § 47; SL 1991, ch 326, § 14.



§ 38-21-39.1 Unlicensed sale of restricted-use pesticide as misdemeanor--Additional penalty for violation.

38-21-39.1. Unlicensed sale of restricted-use pesticide as misdemeanor--Additional penalty for violation. It is a Class 2 misdemeanor for any person not licensed under the provisions of this chapter to sell any restricted-use pesticide to any person not certified under the provisions of this chapter. In addition to any criminal penalty, any person who violates this section is subject to a civil penalty not to exceed five thousand dollars per violation.

Source: SL 1975, ch 251, § 9; SL 1977, ch 190, § 329; SL 1987, ch 287, § 6; SL 1988, ch 316, § 2; SL 1991, ch 326, § 15.



§ 38-21-39.2 Sale of restricted-use pesticide to unlicensed person by licensed dealer as misdemeanor--Additional penalty for violation.

38-21-39.2. Sale of restricted-use pesticide to unlicensed person by licensed dealer as misdemeanor--Additional penalty for violation. Any licensed pesticide dealer who sells a restricted-use pesticide to any person not licensed or certified under the provisions of this chapter is guilty of a Class 2 misdemeanor. In addition to any criminal penalty, any person who violates this section is subject to a civil penalty not to exceed five thousand dollars per violation. Any licensed pesticide dealer is responsible for acts committed by his officers, agents, or employees under the civil penalty provisions of this section.

Source: SL 1988, ch 316, § 3.



§ 38-21-39.3 Uncertified buying of restricted-use pesticide as misdemeanor--Additional penalty for violation.

38-21-39.3. Uncertified buying of restricted-use pesticide as misdemeanor--Additional penalty for violation. Any person not certified under the provisions of this chapter who buys any restricted-use pesticide is guilty of a Class 2 misdemeanor. In addition to any criminal penalty, any person who violates this section is subject to a civil penalty not to exceed five thousand dollars per violation.

Source: SL 1988, ch 316, § 4; SL 1991, ch 326, § 16.



§ 38-21-40 Certification required for use of restricted-use pesticides--Restrictions--Criteria--Penalty for violation.

38-21-40. Certification required for use of restricted-use pesticides--Restrictions--Criteria--Penalty for violation. No person may use any restricted-use pesticide without that person first complying with the certification requirements of this chapter or such other restrictions as may be determined by the secretary of agriculture, pursuant to § 38-21-39, as necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other persons, for that specific pesticide use. In determining restrictions, the secretary shall, pursuant to § 38-21-39, consider the characteristics of the pesticide formulation such as the acute dermal inhalation toxicity; the persistence, mobility, and susceptibility to biological concentration; the use experience which may reflect an inherent misuse of an unexpected good safety record which does not always follow laboratory toxicological information; the relative hazards of patterns of use such as granular soil applications, ultra-low volume or dust aerial applications, or air blast sprayer applications; and the extent of the intended use. Any person using restricted-use pesticides without complying with the certification requirements of this section is subject to a civil penalty not to exceed five thousand dollars per violation.

Source: SL 1974, ch 255, § 7; SL 1987, ch 287, § 7.



§ 38-21-41 Reciprocal waiver of examinations.

38-21-41. Reciprocal waiver of examinations. The secretary of agriculture may waive any examination requirement provided for under any provision of this chapter on a reciprocal basis with any other state which has substantially the same standards.

Source: SL 1974, ch 255, § 24.



§ 38-21-42 Renewal of license or certification without examination--Exceptions.

38-21-42. Renewal of license or certification without examination--Exceptions. Any person holding a current valid license or certification may renew such license or certification for the next biennium without taking another examination unless the secretary of agriculture determines that additional knowledge related to classifications for which the applicant has applied makes a new examination necessary or if additional demonstration of qualifications is determined necessary for a person who has had a license suspended or revoked or has had one or more previous violations of this chapter.

Source: SL 1974, ch 255, § 15; SL 1986, ch 332, § 8; SL 1988, ch 316, § 5; SL 2001, ch 215, § 24.



§ 38-21-43 Penalty for late renewal.

38-21-43. Penalty for late renewal. If the application for renewal of any license provided for in this chapter is not filed prior to March first in any year of expiration, a penalty of fifty dollars shall be assessed and added to the original fee and shall be paid by the applicant before the renewal license is issued.

Source: SL 1974, ch 255, § 15; SL 1986, ch 332, § 9; SL 2001, ch 215, § 25.



§ 38-21-44 Suspension, denial, revocation, or modification of license or certification--Grounds--Penalty for violation--Action against violator.

38-21-44. Suspension, denial, revocation, or modification of license or certification--Grounds--Penalty for violation--Action against violator. The secretary of agriculture, pending inquiry and after opportunity for a hearing, pursuant to chapter 1-26, may deny, suspend, revoke, or modify any provision of any license or certification issued under this chapter, if he finds that the applicant or the holder of a license or certification has committed any of the following acts, each of which is declared to be a violation of this chapter:

(1) Made false or fraudulent claims through any media, misrepresenting the effect of materials or methods to be utilized;

(2) Made a pesticide recommendation or application inconsistent with the labeling or mixed, loaded, stored, transported, disposed, displayed, or handled a pesticide or pesticide container inconsistent with the product label or labeling. However, a deviation may include the loading and handling of the manufacturer's unbroken immediate container and provisions set forth in section 2(ee) of the Federal Insecticide, Fungicide and Rodenticide Act, as amended through July 1, 1989;

(3) Applied known ineffective or improper materials;

(4) Operated faulty or unsafe equipment;

(5) Operated in a faulty, careless, or negligent manner;

(6) Neglected or, after notice, refused to comply with the provisions of this chapter, the rules adopted hereunder, or of any lawful order of the secretary;

(7) Refused or neglected to keep and maintain the records required by this chapter, or to make reports when and as required;

(8) Made false or fraudulent records, invoices, or reports;

(9) Engaged in the business of applying a pesticide on the lands of another without having such license or certification as may be required by this chapter;

(10) Used fraud or misrepresentation in making an application for, or renewal of, a license or certification;

(11) Refused or neglected to comply with any limitations or restrictions on or in a duly issued license or certification;

(12) Aided or abetted a licensed or an unlicensed person to evade the provisions of this chapter, conspired with such a licensed or an unlicensed person to evade the provisions of this chapter, or allowed one's license or certification to be used by another person;

(13) Made false or misleading statements to the secretary or his agents during an inspection or investigation conducted under the authority of this chapter;

(14) Impersonated any federal, state, county, or city inspector or official; or

(15) Fails to maintain the aerial requirements as stated in § 38-21-20.

In addition to the administrative sanctions available to the secretary of agriculture pursuant to this section, any licensed or nonlicensed, certified or noncertified person who commits any of the above-mentioned acts is guilty of a Class 2 misdemeanor and may be assessed a civil penalty not to exceed five thousand dollars per violation by the circuit court. The secretary of agriculture is not required to seek the administrative sanctions available under this section prior to commencing an action in circuit court against an alleged violator of this section.

Source: SL 1951, ch 113, § 3; SL 1953, ch 93, § 2; SDC Supp 1960, § 22.12B07; SDCL, § 38-21-12; SL 1974, ch 255, § 16; SL 1986, ch 332, § 10; SL 1987, ch 287, § 8; SL 1990, ch 321; SL 1991, ch 326, § 17.



§ 38-21-45 Liability for pesticide damage unaffected by chapter.

38-21-45. Liability for pesticide damage unaffected by chapter. Nothing in this chapter shall be construed to relieve any person from liability for any damage to the person or lands of another caused by the use of pesticides even though such use conforms to the rules and regulations promulgated under authority of this chapter.

Source: SL 1974, ch 255, § 34.



§ 38-21-46 Damage claims--Filing with secretary--Time.

38-21-46. Damage claims--Filing with secretary--Time. Any person claiming damages from any use of a pesticide shall file with the secretary of agriculture on a form prescribed by the secretary a written statement within thirty days after the date that the damages occurred. If a growing crop is alleged to have been damaged, the report shall be filed prior to that time that twenty-five percent of the crop has been harvested.

Source: SL 1974, ch 255, § 20; SL 1991, ch 326, § 18.



§ 38-21-47 Notice of receipt of damage claim--Copies furnished--Inspection of damages--Determination of merit.

38-21-47. Notice of receipt of damage claim--Copies furnished--Inspection of damages--Determination of merit. The secretary of agriculture shall, upon receipt of a statement filed pursuant to § 38-21-46, notify the licensee and the owner or lessee of the land or other person who may be charged with the responsibility of the damages claimed, and furnish copies of such statements as may be requested. The secretary shall inspect damages whenever possible and, if he determines that the complaint has merit, he shall make such information available to the person claiming damage and to the person who is alleged to have caused the damage.

Source: SL 1974, ch 255, § 20.



§ 38-21-48 Observation of claimed damage to be permitted.

38-21-48. Observation of claimed damage to be permitted. When a statement is filed under the provisions of § 38-21-46, the claimant shall permit the secretary of agriculture, the licensee, and his representatives to observe during reasonable hours the lands or nontarget organism alleged to have been damaged in order that the damage may be determined.

Source: SL 1974, ch 255, § 22.



§ 38-21-49 Failure to file damage statement not a violation--Refusal to hold suspension or revocation hearing when statement not filed.

38-21-49. Failure to file damage statement not a violation--Refusal to hold suspension or revocation hearing when statement not filed. The failure to file such a statement under the provisions of § 38-21-46 shall not be a violation of this chapter. However, if the person failing to file such report is the only one injured from such use or application of a pesticide by others, the secretary of agriculture may, when in the public interest, refuse to hold a hearing for the denial, suspension, or revocation of a license or certification issued under this chapter.

Source: SL 1974, ch 255, § 21.



§ 38-21-50 Repealed.

38-21-50. Repealed by SL 1987, ch 287, § 9



§ 38-21-50.1 Application without license as misdemeanor--Additional penalty for violation.

38-21-50.1. Application without license as misdemeanor--Additional penalty for violation. Any person applying pesticides to the lands of another without an applicator's license as required by § 38-21-17 is guilty of a Class 2 misdemeanor. In addition to any criminal penalty, any person who violates this section is subject to a civil penalty not to exceed five thousand dollars per violation.

Source: SL 1985, ch 377, § 4; SL 1987, ch 287, § 10; SL 1991, ch 326, § 19.



§ 38-21-50.2 Damages to person injured not lessened.

38-21-50.2. Damages to person injured not lessened. Civil penalties specified in §§ 38-21-15, 38-21-17, 38-21-23, 38-21-33.1, 38-21-39.1, 38-21-40, 38-21-44, and 38-21-50.1 do not lessen the damages that may be awarded to any person injured.

Source: SL 1987, ch 287, § 11; SL 1991, ch 326, § 20.



§ 38-21-51 Administration and enforcement of chapter--Regulations.

38-21-51. Administration and enforcement of chapter--Regulations. The secretary of agriculture may establish rules promulgated pursuant to chapter 1-26 concerning:

(1) The inspection of storage and disposal areas;

(2) The inspection of application equipment and equipment storage areas;

(3) The establishment of restricted pesticide uses or methods of distribution;

(4) Standards for the transportation, storage, and disposal of pesticides or pesticide containers;

(5) The reporting of pesticide accidents and incidents;

(6) Standards for the certification of applicators of pesticides;

(7) Standards for the examination and testing of applicators of pesticides;

(8) The establishment of fees for private applicator certification not to exceed five dollars per certification;

(9) Pesticide applicator reporting and record keeping requirements;

(10) The establishment of state restricted use pesticides for designated areas within the state;

(11) Pesticide dealers reporting and record keeping requirements;

(12) The establishment of certification categories and sub-categories;

(13) The classification or sub-classification of certificates or licenses; and

(14) The use of pesticides through irrigation systems.
Source: SL 1949, ch 87, § 6; SL 1951, ch 112, § 3; SL 1953, ch 93, § 2; SDC Supp 1960, § 22.12B06; SDCL, § 38-21-11; SL 1974, ch 255, § 2; SL 1986, ch 326, § 48.



§ 38-21-52 Cooperation and agreements with other agencies and governmental units.

38-21-52. Cooperation and agreements with other agencies and governmental units. The secretary of agriculture may cooperate, receive grants-in-aid, and enter in to agreements with any agency of the federal government, of this state or its subdivisions, or with any agency of another state, to obtain assistance in the implementation of this chapter; to secure uniformity of regulations; to cooperate in the enforcement of the federal pesticide control laws through the use of state or federal personnel and facilities and to implement cooperative enforcement programs; to develop and administer state programs for training and certification of certified applicators consistent with federal standards; to contract for training with other agencies including federal agencies for the purpose of training certified applicators; to contract for monitoring pesticides for the national plan; to prepare and submit state plans to meet federal certification standards and issuance of experimental permits; and to regulate certified applicators.

Source: SL 1974, ch 255, § 14.



§ 38-21-53 Entry and inspection of premises by secretary.

38-21-53. Entry and inspection of premises by secretary. So far as it may be necessary to perform any duty pursuant to the provisions of this chapter, the secretary of agriculture may enter upon any public or private premises at any reasonable time to inspect any pesticide-related equipment and the premises on which such equipment is kept or stored, to inspect lands actually or reportedly exposed to pesticides, to inspect storage or disposal areas, to investigate complaints of injury to humans or land, to examine any records required to be maintained pursuant to this chapter, or to sample pesticides being applied or to be applied.

Source: SL 1974, ch 255, § 31.



§ 38-21-54 Search warrant when access denied.

38-21-54. Search warrant when access denied. The secretary of agriculture may apply to any court of competent jurisdiction for a search warrant authorizing access to any land or premises to which he may be denied access pursuant to the provisions of § 38-21-53.

Source: SL 1974, ch 255, § 32.



§ 38-21-55 Injunction of violations.

38-21-55. Injunction of violations. The secretary of agriculture may bring an action in any court of competent jurisdiction to enjoin the violation or threatened violation of any provision of this chapter.

Source: SL 1974, ch 255, § 33.



§ 38-21-56 Promulgation of rules for notification of pesticide application.

38-21-56. Promulgation of rules for notification of pesticide application. The secretary of agriculture may promulgate rules pursuant to chapter 1-26 to require posting of application sites and notification of the public or other individuals who may be affected by a pesticide application that has occurred or will occur in the future.

Source: SL 1992, ch 284, § 1.



§ 38-21-57 Pesticide regulatory fund--Administration--Expenditures.

38-21-57. Pesticide regulatory fund--Administration--Expenditures. Funds collected pursuant to §§ 38-21-17, 38-21-33.5, and 38-21-43 shall be deposited with the state treasurer in a special revenue fund known as the pesticide regulatory fund. This fund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts, and the fees received pursuant to this chapter. The fund shall be maintained separately and be administered by the department in order to defray the expenses of all activities associated with administering the pesticide program. Expenditures from the fund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the fund until appropriated by the Legislature.

Source: SL 1993, ch 304, § 3.



§ 38-21-58 Application of pesticide to commercial applicator's own property.

38-21-58. Application of pesticide to commercial applicator's own property. Any commercial applicator who is licensed or certified pursuant to this chapter to apply pesticides to agricultural land may apply pesticides to property owned by the applicator if the commercial categories in which the applicator is licensed are the appropriate applications to be made. Any such applicator shall abide by all state and federal rules and regulations pertaining to private applicator pesticide application in this state when applying pesticides on the applicator's own property.

Source: SL 2013, ch 194, § 1.






Chapter 22 - Weed And Pest Control

§ 38-22-1.1 Administration of commission under department supervision--Independent functions retained by commission.

38-22-1.1. Administration of commission under department supervision--Independent functions retained by commission. The South Dakota Weed and Pest Control Commission shall be administered under the direction and supervision of the department and the secretary of agriculture. The commission retains the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and may exercise those functions independently of the secretary.

Source: SL 1973, ch 2, § 193; SL 1983, ch 282, § 2.



§ 38-22-1.2 Definitions.

38-22-1.2. Definitions. Terms used in this chapter mean:

(1) "Agricultural chemical," any material used to control or eradicate weeds or pests;

(2) "Board," any county weed and pest board;

(3) "Board member area," a geographical area within a county from which a member of the board is appointed;

(4) "Commission," the South Dakota Weed and Pest Control Commission;

(5) "Control," the prevention or limiting of the growth, spread, or development of weeds or pests;

(6) "Department," the State Department of Agriculture;

(7) "Pest," any rodent, bird, other than a game bird or a state or federally protected bird, insect, or nematode which the commission has found to be detrimental to the production of crop or livestock or to the welfare of persons residing within the state. Prairie dogs are included in the definition of a pest if all of the following conditions apply:

(a) Sylvatic plague has been reported in any prairie dog colony east of the Rocky Mountains;

(b) The South Dakota Department of Game, Fish and Parks has determined that the population of prairie dogs within the state, including tribal lands, exceeds the one hundred forty-five thousand acre level;

(c) Prairie dogs are colonizing on lands where the prairie dogs are unwanted by the owner of the impacted land;

(d) Lands adjacent to the impacted owner's land do not have a maintained one-mile buffer zone, or other mutually agreed border, in which prairie dog control is applied; and

(i) The owner of the impacted land has filed a written complaint of encroachment requesting mitigation or abatement with the South Dakota Department of Agriculture and served a copy upon the owner of adjoining lands from which the prairie dogs are encroaching; or

(ii) The owner of the impacted land has filed a written complaint of the encroachment with the county weed and pest board;

(8) "Pesticide," a substance or mixture of substances for preventing, destroying, repelling, or mitigating any pest or any substance or mixture of substances intended for use as a plant regulatory, defoliant, or desiccant or any substance or mixture of substances intended to be used as a spray adjuvant;

(9) "Secretary," the state secretary of the Department of Agriculture;

(10) "Supervisor," any person appointed or employed by a board for the purpose of carrying out the provisions of this chapter;

(11) "Weed," any plant which the commission has found to be detrimental to the production of crops or livestock or to the welfare of persons residing within the state.
Source: SL 1983, ch 282, § 1; SL 1989, ch 345, § 1; SL 2005, ch 212, § 1; SL 2007, ch 228, § 1.



§ 38-22-1.3 State Weed and Pest Control Commission abolished.

38-22-1.3. State Weed and Pest Control Commission abolished. The State Weed and Pest Control Commission established in this chapter is abolished.

Source: SL 1987, ch 393 (Ex. Ord. 87-4), § 19.



§ 38-22-1.4 South Dakota Weed and Pest Control Commission established.

38-22-1.4. South Dakota Weed and Pest Control Commission established. There is established the South Dakota Weed and Pest Control Commission.

Source: SL 1987, ch 393 (Ex. Ord. 87-4), § 20.



§ 38-22-1.5 Composition of commission.

38-22-1.5. Composition of commission. The South Dakota Weed and Pest Control Commission consists of the following members: the secretary of agriculture or a designee and the dean of the college of agriculture and biological sciences of South Dakota State University or a designee who shall serve as nonvoting members, the secretary of transportation or a designee, the secretary of game, fish and parks or a designee, the commissioner of school and public lands or a designee, a member of the South Dakota Association of County Commissioners to be appointed by that association, and five members appointed by the Governor as provided in § 38-22-1.6.

Source: SL 1987, ch 393 (Ex. Ord. 87-4), § 21; SL 2002, ch 189, § 1; SL 2010, ch 199, § 1.



§ 38-22-1.6 Nomination of appointive members of commission--Areas represented--Length of terms.

38-22-1.6. Nomination of appointive members of commission--Areas represented--Length of terms. The five members of the South Dakota Weed and Pest Control Commission appointed by the Governor shall be selected from a list of nominees presented by the State Association of County Weed and Pest Boards, who shall submit at least three names for each appointment. One member from District I shall reside within the counties of Beadle, Brookings, Brown, Clark, Codington, Day, Deuel, Edmunds, Faulk, Grant, Hamlin, Hand, Hyde, Kingsbury, Marshall, McPherson, Roberts, or Spink; one member from District II shall reside within the counties of Aurora, Bon Homme, Brule, Buffalo, Charles Mix, Clay, Davison, Douglas, Hanson, Hutchinson, Jerauld, Lake, Lincoln, McCook, Miner, Minnehaha, Moody, Sanborn, Turner, Union, or Yankton; one member from District III shall reside within the counties of Bennett, Campbell, Corson, Dewey, Gregory, Haakon, Hughes, Jackson, Jones, Lyman, Mellette, Potter, Stanley, Sully, Todd, Tripp, Walworth, or Ziebach; and one member from District IV shall reside within the counties of Butte, Custer, Fall River, Harding, Lawrence, Meade, Oglala Lakota, Pennington, or Perkins; and one additional South Dakota resident shall be appointed by the Governor to serve as an at-large member of the commission selected from a list of names representing one individual from each district. The term of each member appointed pursuant to this section shall be for no more than two consecutive four-year terms with the exception of the initial appointments which shall be made as follows: District I for a one-year term, District II for a two-year term, District III for a three-year term, and District IV for a four-year term. As the term of any gubernatorial member expires, a new member shall be appointed from the district for a period of four years. If a vacancy occurs in any of the terms, the Governor may appoint a successor in the manner described in this section to complete the term.

Source: SL 1987, ch 393 (Ex. Ord. 87-4), § 22; SL 2010, ch 199, § 2; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 38-22-1.7 Functions of commission.

38-22-1.7. Functions of commission. The South Dakota Weed and Pest Control Commission shall perform all of the functions and have all of the responsibilities of the former State Weed and Pest Control Commission established in this chapter.

Source: SL 1987, ch 393 (Ex. Ord. 87-4), § 23.



§ 38-22-1.8 End of current terms--Commencement of new terms--Term limits.

38-22-1.8. End of current terms--Commencement of new terms--Term limits. The terms of the appointed members of the South Dakota Weed and Pest Control Commission in office on July 1, 2010, continue until January 1, 2011, at which time their terms end. The Governor shall appoint five members pursuant to § 38-22-1.6. Terms for those members shall begin on January 1, 2011. The appointments may include former or currently serving commission members. No term previous to the reformulation of the commission pursuant to SL 2010, ch 199 may be considered in regard to term limitations.

Source: SL 2010, ch 199, § 3.



§ 38-22-4 Repealed.

38-22-4. Repealed by SL 1988, ch 312, § 2



§ 38-22-5 Meetings of commission--Election and terms of officers.

38-22-5. Meetings of commission--Election and terms of officers. The South Dakota Weed and Pest Control Commission shall hold its meetings at such times as it may designate, but the annual meeting shall be held on such date as may be established by rules promulgated pursuant to chapter 1-26 at which meeting a president and vice-president shall be elected; however, the president may call special meetings. The president and vice-president shall be elected from among the members of the commission for a term of one year beginning with the meeting at which they are elected.

Source: SL 1945, ch 349, § 2; SL 1949, ch 437; SDC Supp 1960, § 62.0302; SL 1975, ch 252, § 3; SL 1983, ch 282, § 6; SL 1986, ch 326, § 52.



§ 38-22-6 Appointment of state weed and pest coordinator.

38-22-6. Appointment of state weed and pest coordinator. The secretary of agriculture shall appoint a state weed and pest coordinator, who may not be a member of the South Dakota Weed and Pest Control Commission.

Source: SL 1945, ch 349, §§ 2, 3; SL 1949, ch 437; SDC Supp 1960, §§ 62.0302, 62.0303; SL 1975, ch 252, § 4; SL 1983, ch 282, § 7.



§ 38-22-7 Formulation of weed and pest program.

38-22-7. Formulation of weed and pest program. The South Dakota Weed and Pest Control Commission shall formulate a weed and pest program for the prevention, suppression, control, and eradication of weeds and pests in South Dakota.

Source: SL 1945, ch 349, § 3; SL 1949, ch 437; SDC Supp 1960, § 62.0303; SL 1983, ch 282, § 8.



§ 38-22-8 Cooperation with other state agencies--Functions of experiment station and extension service.

38-22-8. Cooperation with other state agencies--Functions of experiment station and extension service. The South Dakota Weed and Pest Control Commission and the Department of Agriculture shall at all times work in close cooperation with all state agencies, and particularly, they shall cooperate with the South Dakota State University agricultural experiment station in matters of research and their research shall be carried on by the experiment station; they shall cooperate with the South Dakota State University Agricultural Extension Service in matters of education and publicity and the extension service shall handle all matters of education and publicity.

Source: SL 1945, ch 349, § 5; SDC Supp 1960, § 62.0305; SL 1983, ch 282, § 9.



§ 38-22-9 Determination and publication of lists of state weeds and pests.

38-22-9. Determination and publication of lists of state weeds and pests. The South Dakota Weed and Pest Control Commission, pursuant to rules promulgated pursuant to the provisions of chapter 1-26, may determine which plants and animals shall be considered to be weeds and pests and shall from time to time prepare, and the Department of Agriculture shall publish, a list of state weeds and pests.

Source: SL 1945, ch 349, § 3; SL 1949, ch 437; SDC Supp 1960, § 62.0303; SL 1983, ch 282, § 10; SL 1986, ch 326, § 49.



§ 38-22-9.1 , 38-22-10. Repealed.

38-22-9.1, 38-22-10. Repealed by SL 1983, ch 282, §§ 11, 12



§ 38-22-11 Enforcement of commission rules, regulations, processes, subpoenas, and orders.

38-22-11. Enforcement of commission rules, regulations, processes, subpoenas, and orders. The rules, processes, subpoenas, and orders of the South Dakota Weed and Pest Control Commission may be enforced by any court of competent jurisdiction.

Source: SL 1949, ch 437; SDC Supp 1960, § 62.0303; SL 1983, ch 282, § 13; SL 1986, ch 326, § 50.



§ 38-22-11.1 Promulgation of rules.

38-22-11.1. Promulgation of rules. The commission may promulgate rules pursuant to chapter 1-26:

(1) To provide procedures for enforcement of weed and pest control;

(2) To provide for records and reports;

(3) To prescribe county weed and pest board activities;

(4) To prescribe what constitutes a weed or pest;

(5) To prescribe when an infestation constitutes a menace; and

(6) To establish standards for application, economic feasibility, technical feasibility, reporting, and evaluation of weed and pest control projects.
Source: SL 1986, ch 326, § 51; SL 1989, ch 345, § 8.



§ 38-22-12 Administration of state weed and pest program.

38-22-12. Administration of state weed and pest program. The state weed and pest coordinator shall administer the state weed and pest program formulated by the South Dakota Weed and Pest Control Commission.

Source: SL 1945, ch 349, § 5; SDC Supp 1960, § 62.0305; SL 1983, ch 282, § 14.



§ 38-22-13 Moving agricultural machinery without cleaning as misdemeanor.

38-22-13. Moving agricultural machinery without cleaning as misdemeanor. It is a Class 2 misdemeanor for any person to move any harvesting or portable seed cleaning or agricultural processing equipment or vehicles on which the equipment is transported into this state or from any field within the state in which it has been used to another field without first cleaning such equipment and vehicles. For purposes of this section, equipment and vehicles are deemed to be clean if essentially free from dirt, seed, straw, and chaff.

Source: SL 1955, ch 436; SDC Supp 1960, §§ 62.0309 (2), 62.9901; SL 1973, ch 256, §§ 1, 2; SDCL, § 38-22-15; SL 1977, ch 190, § 331; SL 1983, ch 282, § 15.



§ 38-22-14 Repealed.

38-22-14. Repealed by SL 1973, ch 256, § 3



§ 38-22-15 Repealed.

38-22-15. Repealed by SL 1977, ch 190, § 332



§ 38-22-16 Infested land declared public nuisance--Protective operations by secretary.

38-22-16. Infested land declared public nuisance--Protective operations by secretary. If any owner of weed or pest infested land fails to rid the land of such infestation and the secretary of agriculture finds that such infestation is a menace to neighboring lands or to the state or its people he may declare such infested land to constitute a public nuisance and may enter such infested areas and perform such protective operations as may be necessary.

Source: SL 1945, ch 349, § 8; SL 1949, ch 437; SDC Supp 1960, § 62.0308; SL 1970, ch 225, § 5; SL 1983, ch 282, § 16.



§ 38-22-16.1 Weeds or pests in any amount considered infestation.

38-22-16.1. Weeds or pests in any amount considered infestation. The existence of weeds or pests in any amount or quantity upon land is sufficient to determine that such land is infested.

Source: SL 1970, ch 225, § 2; SL 1983, ch 282, § 17.



§ 38-22-16.2 Property owner who allows spread of infestation of noxious weeds or mountain pine beetle responsible for remedy.

38-22-16.2. Property owner who allows spread of infestation of noxious weeds or mountain pine beetle responsible for remedy. If an infestation of noxious weeds or an infestation of mountain pine beetle spreads to adjacent private or public land, the person or entity owning the property from which the infestation spread is responsible for remedying the problems caused by the infestation, to the extent that the person or entity is responsible for allowing the infestation to spread to the adjacent private or public land.

Source: SL 2000, ch 202, § 1.



§ 38-22-17 Notice to owner of infested land--Service--Contents.

38-22-17. Notice to owner of infested land--Service--Contents. No operations to rid lands of infestation may be undertaken pursuant to § 38-22-16 until notice of the declaration that such infested land constitutes a nuisance has been given to the owner. Notice shall be given by personal service upon the owner, if a resident of this state, a copy of the declaration filed in the office of the county auditor, in the manner that summons in civil actions are served, or by personal service upon the person in actual possession of the premises, together with a copy of the declaration provided for in § 38-22-16, that unless the owner complies with the orders of the secretary of agriculture within such time as the declaration states, which may be not less than three days nor more than fifteen days from the date of service, as specified in the notice, that protective operations shall be performed by the secretary and, if the owner does not pay the costs of such operations prior to the first day of November in the year in which the operations are performed, the cost shall become a lien against the lands of the owner.

Source: SL 1945, ch 349, § 8; SL 1949, ch 437; SDC Supp 1960, § 62.0308; SL 1983, ch 282, § 18.



§ 38-22-17.1 Noncompliance with orders as misdemeanor.

38-22-17.1. Noncompliance with orders as misdemeanor. It is a Class 2 misdemeanor for any owner, occupant, or other person who maintains or exercises control or management over land to fail to comply with any order of the secretary of agriculture or the South Dakota Weed and Pest Control Commission to effectuate the purposes in this chapter.

Source: SL 1970, ch 225, § 3; SL 1977, ch 190, § 333; SL 1983, ch 282, § 19.



§ 38-22-17.2 Intervention on federal land by State Weed and Pest Control Commission.

38-22-17.2. Intervention on federal land by State Weed and Pest Control Commission. If any agency of the United States fails or refuses to suppress weeds or pests on any land owned or controlled by such agency after receiving notice of such infestation by the county weed and pest board pursuant to this chapter, the South Dakota Weed and Pest Control Commission, at the request of the county board, shall intervene on its behalf. The attorney general shall provide such legal counsel as the South Dakota Weed and Pest Control Commission may require to resolve any such dispute.

Source: SL 1987, ch 290.



§ 38-22-18 Service of notice on nonresident owner of infested land.

38-22-18. Service of notice on nonresident owner of infested land. If the owner of infested land is not a resident of South Dakota, service of notice may be made by posting such notice at the courthouse in the county in which the land is situated, and by mailing to the last known address of the owner. Service is deemed complete five days after the date of the posting and mailing of the notices, which shall be evidenced by the affidavit of a person qualified to serve civil process in this state to be filed with the county auditor. However personal service upon the owner outside of this state is sufficient.

Source: SL 1949, ch 437; SDC Supp 1960, § 62.0308; SL 1983, ch 282, § 20.



§ 38-22-19 Police powers of state personnel in enforcement of chapter.

38-22-19. Police powers of state personnel in enforcement of chapter. In the performance of their duties, pursuant to this chapter, the South Dakota Weed and Pest Control Commission, the secretary of agriculture, his assistants, inspectors, agents, and employees are vested with police powers.

Source: SL 1949, ch 437; SDC Supp 1960, § 62.0308; SL 1983, ch 282, § 21.



§ 38-22-20 Entry by state personnel not deemed trespass--Crop damage not assessed.

38-22-20. Entry by state personnel not deemed trespass--Crop damage not assessed. The entrance by an agent or employee of the secretary of agriculture, county or supervisor, upon property, in performing his duties, pursuant to this chapter, does not constitute trespass, nor may damage be assessed against the state, the secretary, his agents or employees, the county, or any supervisor doing weed or pest control work.

Source: SL 1949, ch 437; SDC Supp 1960, § 62.0308; SL 1983, ch 282, § 22.



§ 38-22-21 Certification to county auditor of cost of protective operations on infested land--Collection as taxes.

38-22-21. Certification to county auditor of cost of protective operations on infested land--Collection as taxes. Upon completion of protective operations, the secretary of agriculture shall certify to the county auditor the expenses for the performance of the protective operations, and the county auditor shall issue a warrant to the party entitled to payment of the costs of such protective operations from funds appropriated for that purpose. The owner of such infested land is indebted to the county for such expense actually incurred, and if not paid on or before the first day of November following such operations, such county auditor shall extend the amount of such indebtedness on the tax list against the infested land and all land owned by such owner contiguous thereto, in a separate column headed "weed and pest control" and the amount shall be collected as other taxes are collected.

Source: SL 1890, ch 116, § 4; RPolC 1903, § 3179; SL 1913, ch 282, § 4; SL 1917, ch 319, § 4; RC 1919, § 10408; SDC 1939, § 62.0304; SL 1945, ch 349, § 8; SL 1949, ch 437; SDC Supp 1960, § 62.0308; SL 1974, ch 256; SL 1983, ch 282, § 23.



§ 38-22-22 Responsibility for cost of operations on publicly owned land.

38-22-22. Responsibility for cost of operations on publicly owned land. The responsibility for and the cost of controlling and eradicating weeds and pests on all lands or highways owned or supervised by a state agency or subdivision shall be upon the state agency or subdivision supervising such lands or highways, and paid out of funds appropriated to its use.

Source: SL 1943, ch 312, § 6; SL 1945, ch 349, § 7; SDC Supp 1960, § 62.0307; SL 1983, ch 282, § 24.



§ 38-22-22.1 Responsibility for weed and pest control.

38-22-22.1. Responsibility for weed and pest control. All provisions, requirements, and responsibility for weed and pest control included in this chapter apply to all state government agencies and subdivisions on lands, highways, and roads owned, managed, maintained, or supervised by the government entity.

Source: SL 1998, ch 248, § 1.



§ 38-22-23 Repealed.

38-22-23. Repealed by SL 1983, ch 282, § 25



§ 38-22-23.1 Meeting to appoint or provide for election of county weed and pest board--Notice.

38-22-23.1. Meeting to appoint or provide for election of county weed and pest board--Notice. The board of county commissioners of each county shall hold a public meeting to appoint or provide for the election of a county weed and pest board no later than February 1, 1984. Prior to the meeting the board of county commissioners shall establish the number of members of the board and shall establish board member areas. Each board member area shall be compact and contiguous. Notice of the meeting shall be advertised by publication in the official newspapers of the county, at least ten days before the meeting, and in any other manner as the board of county commissioners may provide.

Source: SL 1983, ch 282, § 26.



§ 38-22-23.2 Members of county weed and pest board--Number--Terms--Qualifications.

38-22-23.2. Members of county weed and pest board--Number--Terms--Qualifications. The board of county commissioners shall appoint or provide for the election of a county weed and pest board which shall consist of five or seven members. However, one member shall be a county commissioner appointed by the board of county commissioners. Each member shall serve for a term of three years or until his successor is appointed and qualified. The board of county commissioners may stagger the initial appointments so that the terms of all of the board members do not expire at the same time. Any qualified elector, residing in the board member area he is appointed to represent, is eligible to be a member.

Source: SL 1983, ch 282, § 27.



§ 38-22-23.3 Time for selecting board.

38-22-23.3. Time for selecting board. Each board of county commissioners shall appoint or elect a county weed and pest board no later than March 1, 1984.

Source: SL 1983, ch 282, § 28.



§ 38-22-23.4 Subsequent appointment or election of weed board.

38-22-23.4. Subsequent appointment or election of weed board. After the initial county weed and pest board has been appointed or elected, the board of county commissioners shall appoint or provide for the election of members to fill expired terms or vacancies. Each board member shall assume office at the first regular meeting of the board following appointment or election.

Source: SL 1983, ch 282, § 29; SL 1984, ch 266, § 1.



§ 38-22-23.5 Board member to be appointed or elected from first or second class municipality.

38-22-23.5. Board member to be appointed or elected from first or second class municipality. In any county containing a first or second class municipality with a population of five thousand or more, at least one county weed and pest board member shall be appointed or elected from within the limits of the municipality.

Source: SL 1983, ch 282, § 30; SL 1984, ch 266, § 2; SL 1992, ch 60, § 2.



§ 38-22-23.6 Removal of board members.

38-22-23.6. Removal of board members. The board of county commissioners may remove a member for repeated failure to attend meetings or for refusal or incapacity to act as a county weed and pest board member.

Source: SL 1983, ch 282, § 31.



§ 38-22-23.7 Initial officers of board--Election.

38-22-23.7. Initial officers of board--Election. At its first annual meeting, the county weed and pest board shall elect a chairman, a vice-chairman, a secretary, and a treasurer. The positions of secretary and treasurer may be consolidated at the discretion of the board and need not be members of the board.

Source: SL 1983, ch 282, § 32.



§ 38-22-23.8 Compensation and expense allowances of board members.

38-22-23.8. Compensation and expense allowances of board members. The board of county commissioners shall establish rates of compensation and expense and mileage allowances for the county weed and pest board members.

Source: SL 1983, ch 282, § 33.



§ 38-22-23.9 Powers of board.

38-22-23.9. Powers of board. The county weed and pest board may:

(1) Employ administrative personnel and determine duties and conditions of employment;

(2) Coordinate activities with state and federal agencies and enter into cooperative agreements, including agreements entered into pursuant to chapter 1-24;

(3) Control and disburse money received from any source, including state and federal agencies;

(4) Secure and maintain bonds or liability insurance.
Source: SL 1983, ch 282, § 34.



§ 38-22-23.10 Duties of board.

38-22-23.10. Duties of board. The county weed and pest board shall:

(1) Implement and pursue an effective program for the control of weeds and pests;

(2) Hold regular meetings;

(3) Keep minutes of all meetings and a record of all official acts;

(4) Submit a yearly report to the Department of Agriculture covering the activities of the board and submit reports to the board of county commissioners as the board may require;

(5) Employ supervisors and, if necessary, deputies;

(6) Make at least one annual inspection to determine the progress of weed and pest control within a county and make written reports covering the inspections available for public use; and

(7) Obtain competitive bids for any purchase in accordance with the requirements established by law for other county purchases.
Source: SL 1983, ch 282, § 35; SL 1984, ch 266, § 3; SL 1991, ch 327.



§ 38-22-23.11 Purchase, sale, and application of agricultural chemicals and poisons by board--Equipment--Labor.

38-22-23.11. Purchase, sale, and application of agricultural chemicals and poisons by board--Equipment--Labor. The county weed and pest board may purchase such quantities of agricultural chemicals, poisons, and equipment and hire such labor necessary to carry out the provisions of this chapter. The board may sell and apply agricultural chemicals and poisons for weed and pest control if such services, chemicals, and poisons are not available through commercial sources.

Source: SL 1983, ch 282, § 36; SL 1984, ch 266, § 4; SL 1986, ch 333, § 2.



§ 38-22-23.12 Investigation of suspected land--Notice required for entry.

38-22-23.12. Investigation of suspected land--Notice required for entry. If a county weed and pest board has probable cause to believe there is land upon which exist weeds or pests that may spread or contribute to the injury or detriment of others, it shall investigate the suspected premises. The designated representative of the board, after giving the landowner written notice, may go upon the premises without interference or obstruction for purposes of making a reasonable investigation of the infested area. Such notice is considered given if it is given to the landowner or operator personally at least one day before entry or if it is mailed, by certified mail, addressed to the last known address of the landowner at least five days before entry. A board may serve notice of intent to inspect on all landowners by publishing a legal notice of such intent at least thirty days before entry in the county's official newspaper.

Source: SL 1983, ch 282, § 37; SL 1984, ch 266, § 5.



§ 38-22-23.13 Resolution of board confirming infestation and stating remedial requirements--Service on owner--Termination of resolution.

38-22-23.13. Resolution of board confirming infestation and stating remedial requirements--Service on owner--Termination of resolution. If the suspected area is found to contain weeds or pests, the county weed and pest board, by resolution adopted by a majority of its members, shall confirm such fact and set forth minimum remedial requirements for control of the area. The board shall mail, by certified mail, to the address of the landowner, a copy of the resolution, a statement of the approximate cost of fulfilling the requirements, and a request that the requirements contained in the resolution be carried out at the owner's expense within a designated period of time. When the board is satisfied that the requirements have been met, the board shall terminate the resolution and file a copy of the termination with the register of deeds.

Source: SL 1983, ch 282, § 38; SL 2005, ch 213, § 1.



§ 38-22-23.14 Remedial action by board on owner's failure--Certification of expenses--Collection.

38-22-23.14. Remedial action by board on owner's failure--Certification of expenses--Collection. If the landowner fails or refuses to perform as required within the time designated, the county weed and pest board may proceed to perform the requirements. The board shall certify its expenses to the county auditor, and the auditor shall bill the landowner for the amount of the expenses, plus an administrative fee of fifty dollars or ten percent of the cost of control, whichever is greater. If the landowner has not paid the bill by November first of the calendar year in which the expenses were incurred, the amount of the bill shall be further increased by ten percent, and the adjusted amount shall be charged as taxes against each tract of land on which the expenses were incurred. The adjusted amount shall be collected as other taxes and credited to the general fund.

Source: SL 1983, ch 282, § 39; SL 1996, ch 247; SL 2001, ch 217, § 2.



§ 38-22-23.15 Responsibility for control costs on state lands.

38-22-23.15. Responsibility for control costs on state lands. The costs of controlling weeds and pests on lands owned or supervised by the state shall be paid out of funds appropriated to the state agency that has responsibility for those lands.

Source: SL 1983, ch 282, § 40.



§ 38-22-23.16 Penalty for failure to reimburse board for requested operations.

38-22-23.16. Penalty for failure to reimburse board for requested operations. If the county weed and pest board is requested by an individual to perform weed and pest control operations on the individual's property and the individual fails to reimburse the county by November first in the year in which the operations are performed, the cost of the control, plus an administrative fee of fifty dollars or ten percent of the cost of control, whichever is greater, shall be charged as taxes against each tract of land on which the expenses were incurred pursuant to § 38-22-23.14.

Source: SL 2001, ch 217, § 1.



§ 38-22-23.17 Civil penalty for continued failure to perform minimum remedial requirements.

38-22-23.17. Civil penalty for continued failure to perform minimum remedial requirements. Any owner, occupant, or other person who maintains or exercises control or management over land who is issued a resolution by the county weed and pest board pursuant to § 38-22-23.13 for three consecutive years and fails to perform the minimum remedial requirements for control is subject to a civil penalty of up to five hundred dollars. Any owner, occupant, or other person who maintains or exercises control or management over land on which the county weed and pest board has performed remedial requirements pursuant to § 38-22-23.14 for three consecutive years is subject to a civil penalty of up to five hundred dollars.

Source: SL 2001, ch 217, § 3.



§ 38-22-24 Expenditure of county funds.

38-22-24. Expenditure of county funds. The board of county commissioners may, based upon the budget submitted by the county weed and pest board, appropriate and expend money from the general fund of the county for the purpose of this chapter.

Source: SL 1890, ch 116, § 3; RPolC 1903, § 3178; SL 1913, ch 282, § 3; SL 1917, ch 319, § 3; RC 1919, § 10407; SDC 1939, § 62.0303; SL 1945, ch 349, § 6; SL 1947, ch 422; SL 1949, ch 437; SL 1951, ch 465; SL 1955, ch 437; SDC Supp 1960, § 62.0306; SL 1961, ch 10, § 6; SL 1972, ch 213; SL 1983, ch 282, § 41.



§ 38-22-25 Repealed.

38-22-25. Repealed by SL 1985, ch 77, § 42



§ 38-22-26 Organization for weed and pest control prerequisite to appropriation.

38-22-26. Organization for weed and pest control prerequisite to appropriation. No appropriations may be made pursuant to § 38-22-24 until the county has been organized for weed and pest control pursuant to this chapter.

Source: SL 1945, ch 349, § 6; SL 1947, ch 422; SL 1949, ch 437; SL 1951, ch 465; SL 1955, ch 437; SDC Supp 1960, § 62.0306; SL 1961, ch 10, § 6; SL 1983, ch 282, § 43; SL 1985, ch 77, § 25.



§ 38-22-27 Repealed.

38-22-27. Repealed by SL 1983, ch 282, § 44



§ 38-22-28 Repealed.

38-22-28. Repealed by SL 1972, ch 43, § 5



§ 38-22-29 Repealed.

38-22-29. Repealed by SL 1983, ch 282, § 45



§ 38-22-30 Prosecution of violations--Collection and disposition of forfeitures and fines.

38-22-30. Prosecution of violations--Collection and disposition of forfeitures and fines. The state's attorney shall, upon complaint, prosecute any person who violates any provision of this chapter and enforce the collection of forfeitures and fines. Such forfeitures or fines shall be deposited in the general fund of the county in which the prosecution is brought.

Source: SL 1890, ch 116, § 7; RPolC 1903, § 3182; SL 1913, ch 282, § 6; RC 1919, § 10410; SDC 1939, § 62.0102; SL 1983, ch 282, § 46.



§ 38-22-31 Prosecutions under drug laws not precluded.

38-22-31. Prosecutions under drug laws not precluded. The penalties provided in this chapter are not intended, nor may they be used, to prevent prosecution for the violation of any of the provisions of chapter 34-20B or chapter 39-15.

Source: SL 1970, ch 225, § 4; SL 1983, ch 282, § 47.



§ 38-22-32 Department assisting boards--Agreements with federal agencies--Employment and purchases authorized.

38-22-32. Department assisting boards--Agreements with federal agencies--Employment and purchases authorized. The Department of Agriculture may assist, advise, and coordinate the county weed and pest boards. The secretary of agriculture may enter into cooperative agreements with any state or federal agency to accomplish the purposes of this chapter, and he may employ such assistance and purchase such supplies and equipment as may be necessary.

Source: SL 1983, ch 282, § 48.



§ 38-22-33 Transportation of plant products containing weed seed as misdemeanor.

38-22-33. Transportation of plant products containing weed seed as misdemeanor. It is a Class 2 misdemeanor for any person to transport hay, livestock feeds or other plant products containing weed seed in such a manner as may constitute a substantial risk of contaminating fields or other lands.

Source: SL 1983, ch 282, § 49.



§ 38-22-34 Levy for weed and pest control programs in community--Administration by board.

38-22-34. Levy for weed and pest control programs in community--Administration by board. With the approval of two-thirds of the landowners, a community may petition the county to assess a special levy to be used for weed and pest control programs in that community. For the purposes of this section, a community is any township, a natural or artificial geographic area, or a subdivision of a board member area as designated by the county weed and pest board and represented by a community representative. Any such program for the control of weeds and pests which is funded by a special levy shall be administered through the county weed and pest board.

Source: SL 1986, ch 333, § 1.



§ 38-22-35 Weed and pest control fund.

38-22-35. Weed and pest control fund. All funds collected pursuant to § 38-22-36 shall be deposited with the state treasurer in a special fund known as the "weed and pest control fund."

Source: SL 1989, ch 345, § 2; SL 1993, ch 305, § 1A; SL 1998, ch 247, § 8.



§ 38-22-36 Funds for weed and pest control fund.

38-22-36. Funds for weed and pest control fund. The commission may accept gifts, grants, contracts, or other funds designated for weed and pest management. Such funds shall be deposited in the weed and pest control fund and may be expended pursuant to § 38-22-38.

Source: SL 1989, ch 345, § 4.



§ 38-22-37 Repealed.

38-22-37. Repealed by SL 1991, ch 325, § 10



§ 38-22-38 Expenditure of weed and pest control funds.

38-22-38. Expenditure of weed and pest control funds. The commission may expend weed and pest control funds through grants or contracts to weed and pest control boards, governmental agencies, or other entities it considers appropriate for weed and pest control projects for the following:

(1) Employment of a new and innovative weed and pest control project or the development, implementation, or demonstration of any weed and pest control project that may be proposed, implemented, or established by local, state, or national organizations, whether public or private. Such expenditures shall be on a cost-share basis with such organizations;

(2) Weed and pest control cost-share programs with county weed and pest boards;

(3) Special grants to county weed and pest control boards to eradicate or contain significant weeds or pests newly introduced into the county. These grants may be issued without matching funds from the board;

(4) Assist county weed and pest boards in purchasing pesticides and application equipment and hiring labor necessary to protect against expansion of noxious weeds and declared pests;

(5) Support multi-county weed and pest control and eradication efforts;

(6) Promote landowner responsibility to control noxious weeds and pests in South Dakota;

(7) Support educational and research efforts to find new and better ways of controlling noxious weeds and pests.

A project is eligible to receive funds only if the county in which the project occurs has funded its own weed and pest program. The commission may also expend funds to pay for the costs of administering the weed and pest control fund not to exceed three percent of the allowable expenditure for each fiscal year and for administrative expenses incurred by the commission.

Source: SL 1989, ch 345, § 7; SL 1996, ch 246, § 2.






Chapter 23 - Horticulture [Repealed]

§ 38-23-1 , 38-23-1.1. Repealed.

38-23-1 , 38-23-1.1. Repealed by SL 2015, ch 204, §§ 25, 26.



§ 38-23-2 to 38-23-14. Repealed.

38-23-2 to 38-23-14. Repealed by SL 1977, ch 310, § 2






Chapter 24 - Nursery Stock And Plant-Pest Control [Repealed]

CHAPTER 38-24

NURSERY STOCK AND PLANT-PEST CONTROL [REPEALED]

[Repealed by SL 1985, ch 313, § 30]



Chapter 24A - Plant Quarantine And Treatment

§ 38-24A-1 Definition of terms.

38-24A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Certificate," a document issued or authorized by the secretary indicating that a regulated article is not contaminated with a pest and is eligible for movement;

(2) "Designated agent," any United States government agency or employee or any individual or member of any agency or organization commissioned by the secretary of agriculture to aid in the enforcement of the provisions of this chapter;

(3) "Host," any plant or plant product upon which a pest is dependent for completion of any portion of its life cycle;

(4) "Infested," actually infested or infected with a pest in any amount or quantity or so exposed to infestation that it would be reasonable to believe that an infestation exists;

(5) "Move," to ship, offer for shipment, receive for transportation, carry, or otherwise transport, move, or allow to be moved;

(6) "Permit," a document issued or authorized by the secretary to provide for the movement of regulated articles to restricted destinations for limited handling, utilization, or processing;

(7) "Pest," any animal, plant, insect, or infectious transmissible or contagious disease, or other organism, causing or capable of causing injury or which is or may be dangerous or detrimental to the plant industry of the state;

(8) "Regulated article," any article of any character as described in a quarantine carrying or capable of carrying the pest against which a quarantine is directed;

(9) "Regulated pest," a pest which the secretary determines is sufficiently detrimental to the plant industry of the state to warrant control or eradication measures.
Source: SL 1971, ch 220, § 1; SL 1986, ch 334, § 1.



§ 38-24A-2 Administration by secretary--Delegation of authority--Rules and regulations.

38-24A-2. Administration by secretary--Delegation of authority--Rules and regulations. The secretary of agriculture has the responsibility for administration of the provisions of this chapter. The secretary is authorized to assign functions provided for in this chapter to any unit of his department and to delegate any authority provided for in this chapter to a designated agent to be exercised under his general supervision.

Source: SL 1971, ch 220, § 2; SL 1986, ch 326, § 53.



§ 38-24A-3 Suppression and control activities authorized.

38-24A-3. Suppression and control activities authorized. The secretary of agriculture, either independently or in cooperation with counties or political subdivisions thereof, municipalities, farmers' associations or similar organizations, individuals, federal agencies, or agencies of other states, is authorized to carry out operations or measures to locate, suppress, control, prevent, or retard the spread of pests.

Source: SL 1971, ch 220, § 3; SL 1992, ch 60, § 2.



§ 38-24A-4 Cooperation with other agencies--Expenditure of funds.

38-24A-4. Cooperation with other agencies--Expenditure of funds. The secretary of agriculture is authorized to cooperate with any agency he deems necessary to suppress, control, prevent, or retard the spread of any pest including the right to expend state funds on federal, state, and private lands for such purposes.

Source: SL 1971, ch 220, § 9.



§ 38-24A-5 Interstate cooperation in control activities.

38-24A-5. Interstate cooperation in control activities. The secretary of agriculture is authorized to cooperate with agencies of adjacent states in such operations and measures as he deems necessary to locate, suppress, control, or to prevent or retard the spread of any pest; provided, that the use of funds for operations in adjacent states must be approved in advance by the Governor or his designee.

Source: SL 1971, ch 220, § 9.



§ 38-24A-6 Quarantines and embargoes authorized.

38-24A-6. Quarantines and embargoes authorized. The secretary of agriculture is authorized to quarantine this state or any portion thereof when he shall determine that such action is necessary to prevent or retard the spread of a pest within or from this state and to place an embargo on articles from any other state or portion thereof whenever he determines that a pest exists therein and that such action is necessary to prevent or retard its spread into this state.

Source: SL 1971, ch 220, § 4.



§ 38-24A-7 Limitation of quarantined area--Extension.

38-24A-7. Limitation of quarantined area--Extension. The secretary of agriculture may limit the application of the quarantine to the infested portion of the quarantined area and appropriate environs, to be known as the regulated area, and may, without further hearing, extend the regulated area to include additional portions of the quarantined area upon publication of a notice to that effect in such newspapers in the quarantined area as he may select or by direct written notice to those concerned.

Source: SL 1971, ch 220, § 4.



§ 38-24A-8 Repealed.

38-24A-8. Repealed by SL 1986, ch 326, § 55



§ 38-24A-9 Scope of rules relating to regulated area--Publication of notice.

38-24A-9. Scope of rules relating to regulated area--Publication of notice. The secretary may promulgate rules pursuant to chapter 1-26:

(1) To provide standards and procedures for location, suppression, prevention, retardation, and control of the spread of pests;

(2) To provide standards and procedures for plant quarantines and embargoes;

(3) To provide restrictions for the movement of pests, hosts, and regulated articles from quarantined or embargoed areas;

(4) To provide standards and procedures to seize, treat, or dispose of pests, hosts, or regulated articles;

(5) To provide standards for restrictions regarding inspection, disinfection, treatment, and certification of plants from quarantined or regulated areas; and

(6) To establish fees for inspection and certification or to recover costs for pest control efforts.

In addition to the reporting requirements of chapter 1-26 notice of the rules shall be published in such newspapers in the quarantined area as the secretary may select.

Source: SL 1971, ch 220, § 5; SL 1986, ch 326, § 56.



§ 38-24A-9.1 Emergency quarantine measures--Public hearing--Notice--Duration of emergency measures--When chapter 1-26 becomes applicable.

38-24A-9.1. Emergency quarantine measures--Public hearing--Notice--Duration of emergency measures--When chapter 1-26 becomes applicable. Other provisions of this chapter and the provisions of chapter 1-26 notwithstanding, the secretary may adopt emergency measures to quarantine or otherwise control plant infestations on an emergency basis. Such measures shall be subject to a public hearing, which shall be held within twenty-one days of implementation of such measures, but no official decision need be undertaken at the conclusion of such hearing. Notice of such hearing shall be published at least once in at least one official newspaper in the infested area. Such emergency measures shall be valid for a period of ninety days from implementation of the measures. After ninety days, such measures shall be subject to the rule-making procedures of chapter 1-26.

Source: SL 1986, ch 326, § 54.



§ 38-24A-10 Movements contrary to quarantine rules prohibited.

38-24A-10. Movements contrary to quarantine rules prohibited. Following establishment of a quarantine, no person shall move any regulated article described in the quarantine or move the pest against which the quarantine is established, within, from, into, or through this state contrary to rules promulgated by the secretary of agriculture.

Source: SL 1971, ch 220, § 5.



§ 38-24A-11 Quarantine violation as misdemeanor.

38-24A-11. Quarantine violation as misdemeanor. Any person who has knowingly moved any regulated article into this state from any quarantined area of any other state, which article has not been treated or handled under provisions of the quarantine and rules, to remove all possibilities of infestation and damage, in effect at the point of origin, is guilty of a Class 1 misdemeanor.

Source: SL 1971, ch 220, § 10; SL 1977, ch 190, § 344.



§ 38-24A-12 Seizure and treatment or disposal of infested articles--Notice to owner.

38-24A-12. Seizure and treatment or disposal of infested articles--Notice to owner. Whenever the secretary of agriculture or his designated agent finds any article that is infested or reasonably believed to be infested or a host or pest exists on any property or is in transit in this state, he may, upon giving notice to the owner or his representative in possession thereof, seize, quarantine, treat, or otherwise dispose of such pest, host, or article in such manner as the secretary or his designated agent considers necessary to suppress, control, prevent, or retard the spread of the pest. The secretary or his designated agent may order such owner or agent to so treat or otherwise dispose of the pest, host, or article before removing from the quarantined area. A notice or order is considered given if it is given by personal service to the owner or his representative, or a copy is sent to the owner by certified mail addressed to the last known address of the owner at least five days before the effective date of the notice or order.

Source: SL 1971, ch 220, § 6; SL 1986, ch 334, § 2.



§ 38-24A-12.1 Liability for expenses of seizure, treatment, etc.--Assessment and collection--Penalties--Tax list as presumptive evidence of liability of land.

38-24A-12.1. Liability for expenses of seizure, treatment, etc.--Assessment and collection--Penalties--Tax list as presumptive evidence of liability of land. Any person who owns the premises is liable for the actual and necessary expense in connection with the seizure, quarantine, treatment, or disposal of a pest, host, or regulated article. The liability may be assessed against the premises and collected in the same manner as taxes are collected. The department shall keep an accurate account of the expenses incurred in itemized form and certify it to the county auditor of the county where the land is located. The county auditor shall place the amount upon the next tax list to be prepared in the county, in a separate column to be headed "for the control of pests." The county treasurer shall remit all money collected under this section to the state treasurer who shall deposit it in the general fund. The assessment is subject to all penalties provided for the nonpayment of taxes, and the entry of such expenses upon the tax list is presumptive evidence of the liability of the land to the tax.

Source: SL 1986, ch 334, § 3.



§ 38-24A-13 Public notice of large-scale treatment operations.

38-24A-13. Public notice of large-scale treatment operations. Where large areas or metropolitan areas, involving many people, are to be treated, notice may be by means of newspaper, radio, or other news media. Such notice if given by newspaper shall prominently appear at least ten days prior to treatment in at least two issues of a daily paper having local coverage.

Source: SL 1971, ch 220, § 6; SL 1972, ch 236, § 4.



§ 38-24A-14 Inspection powers of secretary--Notice.

38-24A-14. Inspection powers of secretary--Notice. To effectuate the purposes of this chapter, the secretary of agriculture may, with a search warrant or the consent of the owner, make reasonable inspection of any property in this state. The secretary may, without a search warrant, with or without the assistance of any law enforcement agency, stop and inspect, in a reasonable manner, any means of conveyance moving within this state upon probable cause to believe it contains or carries any pest, host, or other article subject to the provisions of this chapter, and may make any other reasonable inspection of any premises or means of conveyance for which no search warrant is required. The secretary may, if he believes that a pest exists, investigate the suspected premises after giving written notice. Such notice is considered given if it is given to the owner or person in charge of the premises by personal service at least one day before entry, or if it is mailed by certified mail addressed to the last known address of the owner at least five days before entry.

Source: SL 1971, ch 220, § 8; SL 1986, ch 334, § 4.



§ 38-24A-15 Issuance of search warrants.

38-24A-15. Issuance of search warrants. The appropriate circuit and magistrate courts in this state shall have authority to issue search warrants for such inspections upon a showing by the secretary of agriculture that there is probable cause to believe that there exists in or on the property to be inspected a pest, host, or other article subject to the provisions of this chapter.

Source: SL 1971, ch 220, § 8.



§ 38-24A-16 Compensation for uninfested articles destroyed.

38-24A-16. Compensation for uninfested articles destroyed. The owner of any property destroyed or ordered to be treated or otherwise disposed of under this chapter may, in an action against this state in the appropriate court for the county in which he resides or the property was located, recover just compensation for any property so destroyed and the reasonable costs of disposal of any property ordered destroyed, if he establishes that the property was not a pest, host, or infested article.

Source: SL 1971, ch 220, § 7.



§ 38-24A-17 Violation as misdemeanor--Civil liability for damages.

38-24A-17. Violation as misdemeanor--Civil liability for damages. Any person who violates any of the provisions of this chapter or who alters, forges, counterfeits, or uses without authority any certificate or permit or other document provided for in this chapter or in the rules of the secretary of agriculture provided for in this chapter, is guilty of a Class 1 misdemeanor. In addition, any person is liable in a civil action for all damage that is occasioned or caused by a violation of this chapter.

Source: SL 1971, ch 220, § 10; SL 1977, ch 190, § 345; SL 2001, ch 218, § 1.



§ 38-24A-18 Severability of provisions.

38-24A-18. Severability of provisions. If any clause, sentence, paragraph, or part of this chapter shall for any reason be judged invalid by any court of competent jurisdiction, such judgment shall not affect, impair, or invalidate the remainder thereof but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall have been rendered.

Source: SL 1971, ch 220, § 11.



§ 38-24A-19 Citation of chapter--Additional to other powers.

38-24A-19. Citation of chapter--Additional to other powers. This chapter shall be known as the South Dakota Plant Quarantine Act and may not be construed to repeal any existing authority of the secretary of agriculture but shall be in addition to any powers conferred upon the secretary by chapters 38-18, 38-22, and 38-24B.

Source: SL 1971, ch 220, § 12; SL 1986, ch 334, § 5.



§ 38-24A-20 Special certificates on plants for export.

38-24A-20. Special certificates on plants for export. The Department of Agriculture may grant special phytosanitary certificates on any plants or plant products for individual shipment to other states in compliance with the plant inspection and plant quarantine regulations of the state of destination or to foreign countries in compliance with the plant inspection and plant quarantine regulations of the countries of destination.

Source: SL 2001, ch 218, § 2.



§ 38-24A-21 Inspection of plants intended for export--Certificate--Fees.

38-24A-21. Inspection of plants intended for export--Certificate--Fees. Any owner of plants or plant products intending to ship those plants or plant products into another state or country may apply to the Department of Agriculture for an inspection or for obtaining an official sample. The inspection shall determine the presence of pests or the suitability of processing equipment and grades which would prevent the acceptance of the plants or plant products into other states or countries. Upon receipt of the application, the department may comply with the request and may issue a certificate of facts disclosed. The fee for inspection, obtaining samples, or issuing certificates are as follows:

(1) On-site inspection, two hundred dollars;

(2) Field inspection, two hundred fifty dollars for the first acre and two dollars for each additional acre;

(3) State certificate, fifty dollars;

(4) Federal certificate, one hundred twenty-five dollars;

(5) In-transit compliance agreements, fifty dollars;

(6) In-transit certificates, twenty-five dollars; and

(7) Reissue or replace state or federal phytosanitary certificate, twenty-five dollars.
Source: SL 2001, ch 218, § 3; SL 2010, ch 200, § 1.






Chapter 24B - Nursery Stock And Plant Pest Control

§ 38-24B-1 Definitions.

38-24B-1. Definitions. Terms, as used in this chapter, mean:

(1) "Annual plants," ornamental or vegetable plants which are commonly grown in movable containers and transplanted to out of doors locations and which do not live for more than one growing season;

(2) "Dealer," any person who is not a resident nurseryman:

(a) Who buys nursery stock for the purpose of reselling or reshipping;

(b) Who makes landscape plans using nursery stock and negotiates in the purchase of nursery stock for clients; or

(c) Who contracts to furnish and plant nursery stock;

(3) "Decorative plants," indoor plants which are commonly grown and sold in movable containers, and which are not adapted for cultivation out of doors because of climatic conditions and natural peculiarities of habit or growth and because of the purpose of their cultivation;

(4) "Department," the State Department of Agriculture;

(5) "Nursery," any grounds or premises on which nursery stock is being grown, fumigated, packed, displayed, or stored, if such stock is or will either be sold or offered for sale or distribution;

(6) "Nurseryman," any person who owns, leases, manages, or is in charge of a nursery;

(7) "Nursery stock," trees, shrubs, or other plants having a persistent woody stem; all herbaceous perennials; and parts of either of those which are capable of propagation, except for seeds, true bulbs, rhizomes, corms, and tubers while in a dormant condition;

(8) "Pest," any animal, plant, insect, infectious transmissible or contagious disease, or other organism which is or may be dangerous or detrimental to the plant industry of the state;

(9) "Regulated pest," any pest which the secretary determines is sufficiently detrimental to the plant industry of the state to warrant control or eradication measures;

(10) "Related plant products," seed, true bulbs, rhizomes, corms, roots, and tubers of nursery stock while in a dormant condition and nonviable plant to include forced blooming plants and Christmas trees;

(11) "Resident nurseryman," any nurseryman in this state who grows all or a portion of the nursery stock that the nurseryman sells or distributes;

(12) "Secretary," the state secretary of agriculture;

(13) "Sod," grassy surface soil held together by matted roots of grass cultivars, mixtures, or blends of grass cultivars and used in residential and commercial landscape;

(14) "Viable," capable of germination or living and developing under normal growing conditions into a plant which would be typical in height, spread, caliper, dimension, condition, quality, and age for a plant of that species.
Source: SL 1985, ch 313, § 1; SL 1986, ch 335, §§ 1, 2; SL 2001, ch 215, § 26; SL 2017, ch 181, § 1.



§ 38-24B-2 Promulgation of rules.

38-24B-2. Promulgation of rules. The secretary of agriculture may promulgate rules pursuant to the provisions of chapter 1-26 to establish:

(1) Standards for inspection and sampling;

(2) Standards for inspection performance;

(3) Forms for requests for inspection;

(4) Procedures for issuing and revoking certificates of inspections;

(5) Restrictions for the movement of plants and hosts;

(6) Treatment provisions of infested hosts or premises;

(7) Provisions for issuance of special phytosanitary certificates;

(8) Provisions for quarantine or destruction of pests and hosts;

(9) Reporting requirements on suspected plants; and

(10) Criteria for the implementation and administration of the fee schedule contained in § 38-24B-7.
Source: SL 1985, ch 313, § 2; SL 1986, ch 326, § 57; SL 2009, ch 197, § 5.



§ 38-24B-3 Pests as public nuisances--Permitting existence of pests prohibited--Distributing infested plant products prohibited--Violation as misdemeanor.

38-24B-3. Pests as public nuisances--Permitting existence of pests prohibited--Distributing infested plant products prohibited--Violation as misdemeanor. A pest is declared to be a public nuisance. No person may knowingly permit pests to exist in or on his premises. No person may sell, offer for sale, or distribute any nursery stock, decorative plants, annual plants, sod, or related plant products infested with a pest. A violation of this section is a Class 1 misdemeanor.

Source: SL 1985, ch 313, § 3; SL 1986, ch 335, § 3.



§ 38-24B-4 Misrepresentation of nursery stock and plants offered for distribution--Violation as misdemeanor.

38-24B-4. Misrepresentation of nursery stock and plants offered for distribution--Violation as misdemeanor. No person may intentionally misrepresent the grade, character, variety, hardiness, or quality of nursery stock in a nursery or of nursery stock, decorative plants, annual plants, sod, or related plant products offered for sale or distribution. A violation of this section is a Class 1 misdemeanor.

Source: SL 1985, ch 313, § 4; SL 1986, ch 335, § 4.



§ 38-24B-5 License required to sell or distribute nursery stock--Violation as misdemeanor.

38-24B-5. License required to sell or distribute nursery stock--Violation as misdemeanor. No person may sell, offer for sale, or distribute any nursery stock until the person has obtained a license from the secretary. A violation of this section is a Class 2 misdemeanor.

Source: SL 1985, ch 313, § 5; SL 2016, ch 202, § 3.



§ 38-24B-6 Application for license.

38-24B-6. Application for license. Any nurseryman desiring to sell or ship nursery stock in the state shall make application before the first day of March to the department for a license.

Source: SL 1985, ch 313, § 6; SL 2016, ch 202, § 4.



§ 38-24B-7 Issuance of license--Annual fee.

38-24B-7. Issuance of license--Annual fee. The department shall issue a license to any nurseryman, operating as a resident nurseryman or dealer, who completes the application provided by the department and pays the license fee. The annual fee for the license is as follows:

(1) Resident nurseryman: two hundred dollars. However, the fee for a resident nurseryman with less than five thousand dollars in gross sales on nursery stock is forty-two dollars and fifty cents;

(2) Nursery stock dealer with less than five thousand dollars annual gross sales of nursery stock: seventy dollars;

(3) Nursery stock dealer with more than five thousand but less than twenty thousand dollars annual gross sales of nursery stock: one hundred fifteen dollars; or

(4) Nursery stock dealer with more than twenty thousand dollars annual gross sales of nursery stock: two hundred dollars.
Source: SL 1985, ch 313, § 7; SL 2001, ch 215, § 27; SL 2009, ch 197, § 2; SL 2016, ch 202, § 1; SL 2017, ch 181, § 2.



§ 38-24B-7.1 Certificate of inspection_Fee.

38-24B-7.1. Certificate of inspection--Fee. The department shall issue a certificate of inspection to any nurseryman or dealer whose nursery stock has been officially inspected and found to be viable and free from pests. The inspection fee shall be two hundred and fifteen dollars per inspection.

Source: SL 2016, ch 202, § 2; SL 2017, ch 181, § 3.



§ 38-24B-8 Separate certificate for each sale location--Display--Violation as misdemeanor.

38-24B-8. Separate license for each sale location--Display--Violation as misdemeanor. A separate license shall be obtained from the department for each location before selling, offering, or exposing nursery stock for sale. The license shall be displayed in a prominent manner wherever nursery stock is offered for sale. A violation of this section is a Class 2 misdemeanor.

Source: SL 1985, ch 313, § 8; SL 2016, ch 202, § 5.



§ 38-24B-9 License for out-of-state nurseryman--Fee--Waiver.

38-24B-9. License for out-of-state nurseryman--Fee--Waiver. Any nurseryman whose location is outside the state may obtain a license to sell nursery stock within the state by filing a certified copy of the official inspection certificate and paying a two hundred fifty dollar fee to the secretary of agriculture. The secretary may waive the payment of the fee if the applicant's state does not require a fee by South Dakota applicants for a like certificate in that state.

Source: SL 1985, ch 313, § 9; SL 2001, ch 215, § 28; SL 2009, ch 197, § 3; SL 2017, ch 181, § 4.



§ 38-24B-10 Inspection and certification sales by nonprofit organizations--Violations as misdemeanors.

38-24B-10. Inspection and certification sales by nonprofit organizations--Violations as misdemeanors. A sale or trade of nursery stock may be made by garden clubs and other nonprofit organizations only if notification of the time and place of the sale is given to the Department of Agriculture at least ten days prior to the time of the intended sale. The notice shall be in writing and, if, upon receipt of the notice, the department finds the plants free from pests, it may issue a certificate of inspection. This certificate of inspection is issued without fee. A violation of this section is a Class 2 misdemeanor.

Source: SL 1985, ch 313, § 10.



§ 38-24B-11 Certain applicants prohibited from receiving license or certificate of inspection.

38-24B-11. Certain applicants prohibited from receiving license or certificate of inspection. No certificate of inspection or license may be issued to an applicant who purchases nursery stock from an uncertified nursery in this state or from a nonresident nursery or nursery stock dealer whose stock has not been inspected and certified by the regulatory official of the state of origin.

Source: SL 1985, ch 313, § 11; SL 2016, ch 202, § 6.



§ 38-24B-12 Growers and dealers--Certificate of inspection--Fees.

38-24B-12. Growers and dealers--Certificate of inspection--Fees. Any grower or dealer of decorative plants, annual plants, sod, or related plant products may apply to the department for a certificate of inspection. The department may issue a certificate of inspection to the person whose decorative plants, annual plants, sod, or related plant products have been officially inspected and found free from pests. The fee for inspection and certification is one hundred forty dollars plus five dollars for each acre of growing field and five dollars for each ten thousand square feet of growing greenhouse.

Source: SL 1985, ch 313, § 12; SL 1986, ch 335, § 5; SL 2001, ch 215, § 29; SL 2009, ch 197, § 4; SL 2016, ch 202, § 7.



§ 38-24B-13 Revocation of license--Hearing--Notice--Temporary cease and desist order.

38-24B-13. Revocation of license--Hearing--Notice--Temporary cease and desist order. The secretary may revoke a license for cause following a hearing pursuant to chapter 1-26. The secretary may issue a temporary cease and desist order pending the hearing. At least ten days notice shall be given prior to conducting a hearing pursuant to this section.

Source: SL 1985, ch 313, § 13; SL 2016, ch 202, § 8.



§ 38-24B-14 Term of license.

38-24B-14. Term of license. A license issued pursuant to the provisions of this chapter is in effect for a period not to exceed one year and expires on December thirty-first of the year issued.

Source: SL 1985, ch 313, § 14; SL 2001, ch 215, § 37; SL 2016, ch 202, § 9; SL 2017, ch 181, § 5.



§ 38-24B-15 Importation of plants--Certificate or copy to be attached--Violation as misdemeanor.

38-24B-15. Importation of plants--Certificate or copy to be attached--Violation as misdemeanor. Any person who engages in the selling and shipping of nursery stock, decorative plants, annual plants, or sod into this state or the selling and shipping of nursery stock out of this state shall attach to the bill of lading or to the outside of each package, box, bale, or carload lot so shipped or delivered, a tag or poster on which appears an exact copy of his valid certification of inspection. The use of tags or posters bearing an invalid or altered certificate or the misuse of any valid certificate or tag is unlawful. To accommodate multiple shipments, the certificate may be reproduced or an unlike copy, approved by the department, may be used. A violation of this section is a Class 2 misdemeanor.

Source: SL 1985, ch 313, § 15.



§ 38-24B-16 Accepting plants for shipment without certificate prohibited--Carrier to report imported plants without indicia of inspection--Quarantine--Disposition--Violation as misdemeanor.

38-24B-16. Accepting plants for shipment without certificate prohibited--Carrier to report imported plants without indicia of inspection--Quarantine--Disposition--Violation as misdemeanor. No person may accept for shipment any nursery stock, decorative plants, annual plants, or sod which is intended for resale or redistribution without a valid certificate affixed to the bill of lading or on the outside of the package, bale, box, or car containing the shipment showing that the contents have been inspected by an official state or federal inspector. In case any nursery stock, decorative plants, annual plants, or sod which is intended for resale or redistribution is shipped into this state from another state or country, without a valid certificate of inspection the fact shall be promptly reported to the Department of Agriculture by the person carrying that shipment. The secretary of agriculture may quarantine such shipment and order it held for inspection. Following inspection, the secretary may direct that the shipment be removed from the state or destroyed pursuant to this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SL 1985, ch 313, § 16.



§ 38-24B-17 Inspection of nurseries, places of possible pest infestation and nursery stock--Hindering as misdemeanor.

38-24B-17. Inspection of nurseries, places of possible pest infestation and nursery stock--Hindering as misdemeanor. The Department of Agriculture may annually inspect all nurseries in this state. The department may inspect any field, orchard, garden, plantation, park, cemetery, packing ground, building, cellar, and all places, public or private, which may be infested or infected with a pest. The department may inspect or reinspect at any time or place any nursery stock shipped in or into this state and treat it as provided in this chapter. No person may hinder, obstruct, or defeat the inspection by misrepresentation or concealment of facts or conditions or make a false declaration of acreage or cause any concealment of nursery stock from inspection. Any person hindering, obstructing, or defeating an inspection required by this section is guilty of a Class 1 misdemeanor.

Source: SL 1985, ch 313, § 17; SL 1986, ch 335, § 6; SL 2015, ch 203, § 21.



§ 38-24B-18 Withholding certificate where pests discovered--Prohibiting distribution of infested or defective stock.

38-24B-18. Withholding certificate where pests discovered--Prohibiting distribution of infested or defective stock. If any pests are discovered in any nursery, the certificate of inspection shall be withheld until the pest has been abated, as provided in this chapter. The secretary of agriculture may prohibit the sale or distribution of any nursery stock if upon inspection it is found to be so infested by pests or to be nonviable or damaged or desiccated so as to be incapable of normal growth if given reasonable care. The secretary may order it removed from sale, treated, or destroyed.

Source: SL 1985, ch 313, § 18.



§ 38-24B-19 Finding of pest infestation--Notice--Orders to prevent spread and to treat or destroy plant material--Notice of orders--Violation as misdemeanor.

38-24B-19. Finding of pest infestation--Notice--Orders to prevent spread and to treat or destroy plant material--Notice of orders--Violation as misdemeanor. If the Department of Agriculture finds on examination any nursery, nursery stock, orchard, small-fruit plantation, park, cemetery, or any private or public premises infested with pests, he shall notify in writing the owner or person having charge of such premises, to that effect. The department may prohibit and prevent the removal, shipment, or transportation of plant material and any other material from any private or public property for such periods and under such conditions as necessary in order to prevent the further spread of the infestation or infection. During the existence of such order no person may remove or ship any such material, except by special permission or direction of the secretary. The owner or person having charge of the premises shall within reasonable time after such notice treat them as the secretary of agriculture directs or cause the removal and destruction of such plant material, if incapable of successful treatment. The secretary may also order treatment of any fields, premises, building, packing materials, or vehicles used in transporting infected material. Any notice or order issued by the secretary shall be delivered by personal service to the owner or person having charge of the premises or by certified mail to the last known address of the owner. A violation of this section is a Class 1 misdemeanor.

Source: SL 1985, ch 313, § 19; SL 1986, ch 335, § 7.



§ 38-24B-20 Treatment or destruction by secretary on failure of owner--Strict liability for costs--Assessment, collection, and disposition.

38-24B-20. Treatment or destruction by secretary on failure of owner--Strict liability for costs--Assessment, collection, and disposition. If the owner or person in charge of any premises refuses or neglects to comply with the orders of the secretary of agriculture, within a reasonable period of time and after receiving a written notice, the secretary may proceed to treat or destroy the infested or infected plants or plant material, fields, premises, buildings, packing materials, or vehicles used in transporting such material. The owner or person in charge is strictly liable to the secretary for the actual and necessary expense associated therewith. That liability may be assessed against the premises and collected as taxes are collected. The department shall keep an accurate account in itemized form and certify it to the county auditor of the county where the land is situated. The county auditor shall place that amount upon the next tax list to be prepared in the county, in a separate column to be headed "For the destruction of diseased plants." The county treasurer shall remit all moneys collected under this chapter to the state treasurer who shall deposit it in the general fund. The amount certified shall be collected as other taxes are collected and is subject to all the penalties provided for the nonpayment of taxes, and the entry of such expense upon the tax list is presumptive evidence of the liability of the land to the tax.

Source: SL 1985, ch 313, § 20; SL 1986, ch 335, § 8.



§ 38-24B-21 Damages for loss of infested or defective stock prohibited.

38-24B-21. Damages for loss of infested or defective stock prohibited. No damages may be awarded to the owner for the loss of any infested or infected, nonviable, damaged or desiccated nursery stock, decorative plant, annual plant, sod, or related plant products under this chapter.

Source: SL 1985, ch 313, § 21.



§ 38-24B-22 Seller to furnish documents showing point of origin of stock--Violation as misdemeanor.

38-24B-22. Seller to furnish documents showing point of origin of stock--Violation as misdemeanor. Any person selling nursery stock, decorative plants, annual plants, sod, or related plant products in this state shall, if requested, furnish the Department of Agriculture with copies of his order forms, contracts, invoices, and agreements which would verify the point of origin of such nursery stock, decorative plants, annual plants, sod, or related plant products. A violation of this section is a Class 2 misdemeanor.

Source: SL 1985, ch 313, § 22.



§ 38-24B-23 Seller of infested stock to furnish names and addresses of buyers--Violation as misdemeanor.

38-24B-23. Seller of infested stock to furnish names and addresses of buyers--Violation as misdemeanor. Any person offering for sale in this state nursery stock, decorative plant, annual plant, sod, or related plant product that is known to be infested or infected with pests shall furnish the Department of Agriculture within thirty days of such sale a list of all persons, together with their post office addresses as far as known to him to whom he has sold or delivered such nursery stock, decorative plants, annual plants, sod, or related plant products. A violation of this section is a Class 2 misdemeanor.

Source: SL 1985, ch 313, § 23.



§ 38-24B-24 Use of information.

38-24B-24. Use of information. The information furnished pursuant to §§ 38-24B-22 and 38-24B-23 is for the sole use of the secretary of agriculture in carrying out the provisions of this chapter.

Source: SL 1985, ch 313, § 24.



§ 38-24B-25 Agreements for certification of out-of-state and foreign nurserymen.

38-24B-25. Agreements for certification of out-of-state and foreign nurserymen. The secretary of agriculture may enter into an agreement with any agency of another state or with the United States Department of Agriculture which is responsible for the inspection and certification of nursery stock, decorative plants, annual plants, sod, or related plant products in lieu of individual certification of out-of-state or foreign nurserymen pursuant to § 38-24B-9. However, no agreement may prohibit the secretary from revoking the certification of an out-of-state or foreign nurseryman pursuant to the provisions of this chapter.

Source: SL 1985, ch 313, § 25.



§ 38-24B-26 Shipments of stock received from foreign country--Notice--Quarantine.

38-24B-26. Shipments of stock received from foreign country--Notice--Quarantine. Any person receiving, directly or indirectly, any shipment of nursery stock from any foreign country shall notify the Department of Agriculture of the arrival of such shipment, the contents thereof, and the name of the consignor and shall hold the shipment unopened until inspected or released by the department. The nursery stock may be required to be grown under the provision of a post-entry quarantine agreement as determined by the department. If any infested or infected stock is discovered in the shipment, the shipment is subject to the provisions of this chapter.

Source: SL 1985, ch 313, § 26.



§ 38-24B-27 , 38-24B-28. Repealed.

38-24B-27, 38-24B-28. Repealed by SL 2001, ch 218, §§ 4, 5



§ 38-24B-29 Violation of chapter--Revocation of license--Liability for damages.

38-24B-29. Violation of chapter--Revocation of license--Liability for damages. If a nurseryman violates the provisions of this chapter, the nurseryman's license may be cancelled or revoked pursuant to chapter 1-26. In addition, any person is liable in a civil action for all damage that is occasioned or caused by a violation of this chapter.

Source: SL 1985, ch 313, § 29; SL 2016, ch 202, § 10.



§ 38-24B-30 Nursery fund established--Purpose--Appropriations.

38-24B-30. Nursery fund established--Purpose--Appropriations. Fees collected pursuant to this chapter shall be deposited with the state treasurer in a special revenue fund known as the nursery fund. This fund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts, and the fees received pursuant to this chapter. The fund shall be maintained separately and be administered by the department in order to defray the expenses of all activities associated with administering the nursery program. Expenditures from the fund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the fund until appropriated by the Legislature.

Source: SL 2001, ch 215, § 30.






Chapter 25 - Forestry [Transferred]

CHAPTER 38-25

FORESTRY [TRANSFERRED]

[Transferred to Chapter 41-20]



Chapter 26 - Forest Insect And Disease Control [Transferred]

CHAPTER 38-26

FOREST INSECT AND DISEASE CONTROL [TRANSFERRED]

[Transferred to Chapter 41-21]



Chapter 27 - Oilseeds Council And Assessments

§ 38-27-1 Definition of terms.

38-27-1. Definition of terms. Terms used in this chapter mean:

(1) "Council," the South Dakota Oilseeds Council;

(2) "First purchaser," any person who initially places sunflowers, safflowers, canola, or flax, whether as an owner, agent, or otherwise, into the channels of trade and commerce, or who is engaged in the processing of sunflowers, safflowers, canola, or flax into any form;

(3) "Grower," any person who plants, raises, and harvests sunflowers, safflowers, canola, or flax from more than ten acres;

(4) "Hundredweight," a one hundred pound unit or a combination of packages making a one hundred pound unit or any one hundred pound shipment of sunflowers, safflowers, or canola based on invoices or bills of lading records;

(5) "Oilseeds," any variety of sunflowers, safflowers, canola (rapeseed), or flax marketed or harvested within the state;

(6) "Participating grower," a grower who has not requested a refund from the payment of assessments on sunflower, safflower, canola, or flax production under this chapter in the last three calendar years, including the current calendar year;

(7) "Secretary," the secretary of the South Dakota Department of Agriculture.
Source: SL 1980, ch 273, § 2; SL 1985, ch 314, § 1; SL 1989, ch 346, § 1; SL 2010, ch 201, § 1.



§ 38-27-2 Oilseeds council established--Composition.

38-27-2. Oilseeds council established--Composition. There is hereby established a South Dakota Oilseeds Council. The council is composed of seven members who shall be participating growers of oilseeds. One member shall be a participating grower of safflowers, canola, or flax. All members shall be appointed by the secretary of agriculture. One member shall reside west of the Missouri River. The secretary of agriculture is an ex officio, nonvoting member.

Source: SL 1980, ch 273, § 3; SL 1982, ch 17, § 30; SL 1989, ch 346, § 2; SL 2010, ch 201, § 2.



§ 38-27-3 Necessity, purposes, and objectives for council.

38-27-3. Necessity, purposes, and objectives for council. The production, development, marketing, and promotion of sunflowers, safflowers, canola, and flax in South Dakota is important to the general welfare of the people of South Dakota. It is in the public interest that better methods of production, processing, and marketing of sunflowers, safflowers, canola, and flax be developed and that advertising and promoting of sunflowers, safflowers, canola, and flax grown in South Dakota be fostered, encouraged, developed, and improved so the sunflower, safflower, canola, and flax industries within the state, the people directly or indirectly employed by these industries and the people of South Dakota should be benefited thereby, the accomplishment of which requires and demands the establishment of a South Dakota Oilseeds Council for the purposes and with the objectives of contributing to the stabilization and improvement of the agricultural economy of this state.

Source: SL 1980, ch 273, § 1; SL 1989, ch 346, § 3.



§ 38-27-4 Terms of members--Vacancies.

38-27-4. Terms of members--Vacancies. The term of the members shall be for a period of four years, provided that the initial appointments shall be for staggered terms. If a member ceases to be a participating grower, the secretary of agriculture shall declare the member's office vacant, and the secretary shall appoint a successor for the balance of the term of the office vacated.

Source: SL 1980, ch 273, § 4; SL 2010, ch 201, § 3.



§ 38-27-5 Officers--Quorum--Meetings.

38-27-5. Officers--Quorum--Meetings. The oilseeds council shall annually elect a chairman and vice-chairman. A majority of voting members constitutes a quorum. All meetings of the council shall be called by the chairman except special meetings may be called by five members of the council. The council shall adopt procedures for the calling of special meetings.

Source: SL 1980, ch 273, § 5; SL 1989, ch 346, § 4.



§ 38-27-6 Compensation of members.

38-27-6. Compensation of members. Compensation for the oilseeds council shall be paid pursuant to § 4-7-10.4. The compensation of the secretary shall be paid by funds of the Department of Agriculture.

Source: SL 1980, ch 273, § 6; SL 1982, ch 17, § 31; SL 1989, ch 346, § 5.



§ 38-27-7 Oilseeds fund--Expenditures.

38-27-7. Oilseeds fund--Expenditures. Funds collected pursuant to this chapter shall be deposited with the state treasurer in a special fund known as the "oilseeds fund." Any funds remaining in the "sunflower fund" shall be transferred to the "oilseeds fund" upon implementation of the new fund. Expenditures of these funds shall be made in accordance with the provisions of chapter 4-7.

Source: SL 1980, ch 273, § 7; SL 1989, ch 346, § 6.



§ 38-27-8 Powers of council.

38-27-8. Powers of council. In the administration of this chapter, the oilseeds council may:

(1) Contract and cooperate with any person or with any governmental department or agency for research, education, and transportation;

(2) Expend the funds collected pursuant to this chapter and appropriated for its administration;

(3) Appoint, discharge, fix compensation for, and prescribe the duties of personnel as necessary, subject to approval of the secretary;

(4) Accept donations of funds, property, services, or other assistance from public or private sources for the purpose of furthering the objectives of the council.
Source: SL 1980, ch 273, § 8; SL 1989, ch 346, § 7.



§ 38-27-8.1 Promulgation of rules.

38-27-8.1. Promulgation of rules. The council may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedures for obtaining a declaratory ruling;

(2) The procedures for assessments collected for sunflowers, safflowers, canola, or flax grown or sold to a first purchaser;

(3) The procedures for obtaining a refund of the assessment;

(4) The procedures for collecting delinquent assessments and assessing penalties; and

(5) The record-keeping and reporting requirements of first purchasers.
Source: SL 1986, ch 326, § 58; SL 1989, ch 346, § 8.



§ 38-27-9 Supplementary nature of chapter--Agriculture department and other agency functions not limited.

38-27-9. Supplementary nature of chapter--Agriculture department and other agency functions not limited. This chapter does not abrogate or limit in any way the rights, powers, duties, and functions of the Department of Agriculture or any other agency of the state, but is supplementary to and in aid and cooperation with such rights, powers, duties, and functions.

Source: SL 1980, ch 273, § 1; SL 2010, ch 201, § 4.



§ 38-27-10 Repealed.

38-27-10. Repealed by SL 1989, ch 346, § 9



§ 38-27-11 Assessment on sunflowers, safflowers, canola, and flax grown or sold--Rate.

38-27-11. Assessment on sunflowers, safflowers, canola, and flax grown or sold--Rate. An assessment at the rate of four cents per hundredweight shall be levied and imposed upon all sunflowers, safflowers, and canola grown in the state or sold to a first purchaser, and an assessment at the rate of one cent per bushel shall be levied and imposed upon all flax grown in the state or sold to a first purchaser. The assessment is due upon any identifiable lot or quantity of sunflowers, safflowers, canola, or flax.

Source: SL 1980, ch 273, § 9; SL 1983, ch 284; SL 1985, ch 314, § 2; SL 1989, ch 346, § 10; SL 1998, ch 249, § 1; SL 2010, ch 201, § 5.



§ 38-27-12 Collection of assessment by deduction from purchase price.

38-27-12. Collection of assessment by deduction from purchase price. Any first purchaser of sunflowers, safflowers, canola, or flax shall collect the assessment imposed by this chapter by charging and collecting from the seller the assessment at the prescribed rate by deducting the assessment from the purchase price of all sunflowers, safflowers, canola, or flax subject to the assessment and purchased by the first purchaser.

Source: SL 1980, ch 273, § 10; SL 1985, ch 314, § 3; SL 1989, ch 346, § 11.



§ 38-27-13 Filing by first purchaser required.

38-27-13. Filing by first purchaser required. Any first purchaser of sunflowers, safflowers, canola, or flax shall file an application or affidavit with the oilseeds council on forms prescribed and furnished by the council. The application or affidavit shall contain the name under which the first purchaser is transacting business within the state, the first purchaser's place of business, and the location of loading places of the first purchaser.

Source: SL 1980, ch 273, § 11; SL 1985, ch 314, § 4; SL 1989, ch 346, § 12; SL 2010, ch 201, § 6.



§ 38-27-14 Records and reports--Remittance of assessment.

38-27-14. Records and reports--Remittance of assessment. Any first purchaser shall keep a permanent record of all purchases by the first purchaser of raw sunflowers, safflowers, canola, or flax, which may be examined by the oilseeds council at any reasonable time. The first purchaser shall report to the council stating the quantity of sunflowers, safflowers, canola, or flax received by the first purchaser. The report and remittance of the assessment shall be made at the times and in the manner prescribed by the council pursuant to rules promulgated pursuant to chapter 1-26.

Source: SL 1980, ch 273, § 12; SL 1985, ch 314, § 5; SL 1989, ch 346, § 13; SL 2010, ch 201, § 7.



§ 38-27-15 Enforcing collection of assessment.

38-27-15. Enforcing collection of assessment. If any first purchaser fails to pay the assessment provided in this chapter the oilseeds council may enforce collection in any appropriate court within this state.

Source: SL 1980, ch 273, § 16; SL 1985, ch 314, § 6; SL 1989, ch 346, § 14.



§ 38-27-16 Refunds--Applications.

38-27-16. Refunds--Applications. Any grower subject to the assessment provided in this chapter, within sixty days following the assessment, may make application to the oilseeds council for a refund of the assessment. Upon return of the refund application accompanied by a record of the assessment by the first purchaser, the grower shall, within sixty days, be refunded the net amount of the assessment collected. However, a grower, for any reason, having paid the assessment more than once on the same sunflowers, safflowers, canola, or flax, upon furnishing proof of this to the council, is entitled to a refund of the overpayment.

Source: SL 1980, ch 273, § 13; SL 1985, ch 314, § 7; SL 1986, ch 336; SL 1989, ch 346, § 15; SL 1990, ch 322.



§ 38-27-17 Council to provide refund information.

38-27-17. Council to provide refund information. The oilseeds council, to inform the grower, shall develop and disseminate information and instructions relating to the purpose of the oilseeds assessment and manner in which refunds may be claimed, and to this extent shall cooperate with governmental agencies, state and federal, and private businesses engaged in the purchase of sunflowers, safflowers, canola, or flax.

Source: SL 1980, ch 273, § 14; SL 1989, ch 346, § 16.



§ 38-27-18 Repealed.

38-27-18. Repealed by SL 2010, ch 201, § 8.



§ 38-27-19 Council may contract with Public Utilities Commission to inspect assessment and checkoff records.

38-27-19. Council may contract with Public Utilities Commission to inspect assessment and checkoff records. The council may contract with the Public Utilities Commission to inspect the records of licensed grain buyers to determine compliance with the assessment and checkoff requirements of this chapter. The contract shall cover the grain buyers to be inspected and the amount the council shall reimburse the Public Utilities Commission for the inspections.

Source: SL 1996, ch 245, § 2; SL 2009, ch 196, § 2.






Chapter 28 - Agricultural Grain Marketing [Repealed]

CHAPTER 38-28

AGRICULTURAL GRAIN MARKETING [REPEALED]

[Repealed by SL 1988, ch 317]



Chapter 29 - Soybean Research And Promotion Council

§ 38-29-1 Definitions.

38-29-1. Definitions. Terms used in this chapter, unless the context plainly otherwise requires, mean:

(1) "Council," the South Dakota Soybean Research and Promotion Council;

(2) "First purchaser," any person who initially places soybeans, whether as an owner or agent, into the channels of trade and commerce, or who is engaged in the processing of soybeans into any form. However, a grower who sells unharvested soybeans, or delivers soybeans from the farm on which they are produced to storage facilities, packing shed, or processing plant, within the state, is not a first purchaser;

(3) "Grower," any person who plants, raises, and harvests soybeans from more than ten acres;

(4) "Participating grower," a grower who has not requested a refund from the payment of assessments on soybean production under this chapter for a particular year and any person who owns or operates an agricultural producing or growing facility for soybeans and shares in the profits and risks of loss from such operation, and who produces soybeans in South Dakota during the current or preceding marketing year;

(5) "Secretary," the secretary of the South Dakota Department of Agriculture;

(6) "Soybean," all varieties of soybeans marketed or harvested within the state;

(7) "Net market price," the sale price received by a producer for soybeans after adjustments for any premium or discount based on grading or quality factors.
Source: SL 1984, ch 267, § 1; SL 1985, ch 314, § 8; SL 2007, ch 229, § 1.



§ 38-29-2 Soybean Research and Promotion Council--Establishment--Members--Terms.

38-29-2. Soybean Research and Promotion Council--Establishment--Members--Terms. There is hereby established a South Dakota Soybean Research and Promotion Council. The council shall be composed of at least five but no more than nine members who shall be participating growers. The initial members shall be appointed by the secretary of agriculture. Any additional members authorized pursuant to this section shall be appointed by the secretary of agriculture. The terms of members shall be three years; the initial appointments shall be for staggered terms. However, the secretary shall be an ex officio, nonvoting member of the council.

Source: SL 1984, ch 267, § 2; SL 1992, ch 285, § 1.



§ 38-29-3 Election of members.

38-29-3. Election of members. Successors to the initial members and to any additional members appointed pursuant to § 38-29-2 shall be elected by the participating growers under rules promulgated pursuant to chapter 1-26 by the secretary of agriculture.

Source: SL 1984, ch 267, § 3; SL 1992, ch 285, § 2.



§ 38-29-4 Vacancies--Appointments to fill.

38-29-4. Vacancies--Appointments to fill. If a member of the council ceases to be a participating grower, dies or resigns from office prior to the expiration of his term, the secretary of agriculture shall appoint a successor for the balance of the term of office vacated.

Source: SL 1984, ch 267, § 4.



§ 38-29-5 Officers--Quorum--Meetings.

38-29-5. Officers--Quorum--Meetings. The soybean research and promotion council shall annually elect a chairman and vice-chairman. A majority of voting members shall constitute a quorum. All meetings of the council shall be called by the chairman except special meetings may be called by three members of the council. The council shall adopt procedures for the calling of special meetings.

Source: SL 1984, ch 267, § 5.



§ 38-29-6 Checkoff fees deposited into special fund--Appropriation--Expenditures.

38-29-6. Checkoff fees deposited into special fund--Appropriation--Expenditures. Moneys collected from checkoff fees shall be deposited in a special revolving fund created in the state treasury and shall be continuously appropriated to the soybean research and promotion council. Expenditures of these funds shall be made in accordance with the provisions of Title 4.

Source: SL 1984, ch 267, § 6.



§ 38-29-7 Powers of council.

38-29-7. Powers of council. The Soybean Research and Promotion Council may:

(1) Enter into contracts, including loans and grants, and cooperate with any person, any local, state, or national organization, whether public or private, or with any governmental department or agency for the discovery, promotion, development, and expansion of domestic and export markets and industries and for research, education, and transportation;

(2) Expend the funds collected pursuant to this chapter and appropriated for its administration;

(3) Appoint, bond, employ, discharge, fix compensation for, and prescribe the duties of such personnel as it deems necessary;

(4) Accept donations of funds, property, services, or other assistance from public or private sources for the purpose of furthering the objectives of the council;

(5) Lease, purchase, own, maintain, operate, and dispose of equipment and supplies necessary to carry out the provisions of this chapter;

(6) Formulate policies and programs regarding the discovery, promotion, and development of markets and industries for the use of soybeans grown within the state.
Source: SL 1984, ch 267, § 7; SL 1995, ch 233, § 1; SL 2007, ch 229, § 2.



§ 38-29-7.1 Promulgation of rules.

38-29-7.1. Promulgation of rules. The council may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedures for obtaining a declaratory ruling;

(2) The procedures for assessments collected for soybeans grown or sold to a first purchaser;

(3) The procedures for obtaining a refund of the assessment;

(4) The procedures for collecting delinquent assessments and assessing penalties;

(5) The record-keeping and reporting requirements of first purchasers; and

(6) The requirements governing grants and loans made pursuant to § 38-29-7, including eligibility requirements and requirements for application, awards, and administration.
Source: SL 1986, ch 326, § 59; SL 1995, ch 233, § 2.



§ 38-29-8 Assessment on soybeans grown in state or sold to first purchaser within state--Rate--Exemption for organic soybeans.

38-29-8. Assessment on soybeans grown in state or sold to first purchaser within state--Rate--Exemption for organic soybeans. An assessment at the rate of one-half of one percent of the value of the net market price is imposed by the soybean research and promotion council upon all soybeans grown in the state or sold to a first purchaser within the state. This assessment is due upon any identifiable lot or quantity of soybeans. Any soybean producer operating under a national organic program approved by the United States Department of Agriculture who produces and markets only commodities that may be labeled, one hundred percent organic, is eligible for exemption from paying the soybean assessment.

Source: SL 1984, ch 267, § 8; SL 1985, ch 314, § 9; SL 1985, ch 315; SL 2007, ch 229, § 3.



§ 38-29-9 Collection of assessment.

38-29-9. Collection of assessment. Any first purchaser of soybeans shall collect the assessment imposed by this chapter by deducting the assessment from the purchase price of all soybeans subject to the assessment and purchased by the first purchaser.

Source: SL 1984, ch 267, § 9; SL 1985, ch 314, § 10.



§ 38-29-9.1 Assessment conditioned on repeal of National Soybean Promotion, Research, and Consumer Information Act.

38-29-9.1. Assessment conditioned on repeal of National Soybean Promotion, Research, and Consumer Information Act. The assessment authorized pursuant to §§ 38-29-8 and 38-29-9 may be imposed and collected only if the National Soybean Promotion, Research, and Consumer Information Act, 7 U.S.C. §§ 6301-6311, as amended to January 1, 2007, is repealed.

Source: SL 2007, ch 229, § 6.



§ 38-29-10 Application by first purchaser required.

38-29-10. Application by first purchaser required. Any first purchaser of soybeans shall file an application with the Soybean Research and Promotion Council on forms prescribed and furnished by the council which shall contain the name under which the first purchaser is transacting business within the state, his place of business and the location of loading places of the first purchaser.

Source: SL 1984, ch 267, § 10; SL 1985, ch 314, § 11.



§ 38-29-11 Records and reports--Remittance of assessment.

38-29-11. Records and reports--Remittance of assessment. Any first purchaser shall keep as a part of his permanent records a record of all purchases of raw soybeans, which may be examined by the soybean research and promotion council at any reasonable time. Every first purchaser shall report to the council stating the quantity of soybeans received by him. The report and remittance of the assessment shall be made at the times and in the manner prescribed by the council pursuant to administrative rules promulgated pursuant to chapter 1-26.

Source: SL 1984, ch 267, § 11; SL 1985, ch 314, § 12.



§ 38-29-11.1 Enforcement against first purchaser failing to remit assessments.

38-29-11.1. Enforcement against first purchaser failing to remit assessments. If a first purchaser fails to remit the assessment provided in this chapter, the soybean council may enforce collection in any appropriate court within this state.

Source: SL 1985, ch 314, § 14.



§ 38-29-12 Repealed.

38-29-12. Repealed by SL 2007, ch 229, § 4.



§ 38-29-13 Information and instructions to be disseminated by council.

38-29-13. Information and instructions to be disseminated by council. The Soybean Research and Promotion Council, to inform the grower, shall develop and disseminate information and instructions relating to the purpose of the soybean assessment and to this extent shall cooperate with governmental agencies, state and federal, and private businesses engaged in the purchase of soybeans.

Source: SL 1984, ch 267, § 13; SL 2007, ch 229, § 5.



§ 38-29-14 Council may contract with Public Utilities Commission to inspect assessment and checkoff records.

38-29-14. Council may contract with Public Utilities Commission to inspect assessment and checkoff records. The council may contract with the Public Utilities Commission to inspect the records of licensed grain buyers to determine compliance with the assessment and checkoff requirements of this chapter. The contract shall cover the grain buyers to be inspected and the amount the council shall reimburse the Public Utilities Commission for the inspections.

Source: SL 1996, ch 245, § 3; SL 2009, ch 196, § 3.






Chapter 30 - Honey Industry Commission [Repealed]

CHAPTER 38-30

HONEY INDUSTRY COMMISSION [REPEALED]

[Repealed by SL 1990, ch 324, §§ 1 to 11]



Chapter 31 - Devices For Measuring Moisture And Protein Content

§ 38-31-1 Definition of terms.

38-31-1. Definition of terms. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Agricultural commodity," any grain or seed which is ordinarily tested for moisture content when offered for sale, processing, or storage;

(2) "Department," the Department of Agriculture;

(3) "Moisture-measuring devices," any electronic device or instrument used in ascertaining the moisture content of agricultural commodities;

(4) "Protein-measuring devices," any electronic device or instrument used in ascertaining the protein content of agricultural commodities;

(5) "Secretary," the secretary of the Department of Agriculture.
Source: SL 1986, ch 338, § 1.



§ 38-31-2 Inspection of moisture-measuring and protein-measuring devices.

38-31-2. Inspection of moisture-measuring and protein-measuring devices. The department may inspect any moisture-measuring device or protein-measuring device used in commerce in this state, except those belonging to the United States. The department may inspect at the convenience of the department any moisture-measuring or protein-measuring device.

Source: SL 1986, ch 338, § 2.



§ 38-31-3 Marking of inspected devices--When seal on defective device may be removed--Notice to owner or user of defective device.

38-31-3. Marking of inspected devices--When seal on defective device may be removed--Notice to owner or user of defective device. If an inspection or comparative test reveals that the moisture-measuring device or protein-measuring device being inspected or tested conforms to the standards and specifications established by the department, the department shall mark it with an appropriate seal. Any moisture-measuring device or protein-measuring device which upon inspection is found not to conform with the specifications and standards established by the department shall be marked with an appropriate seal showing the device to be defective, which seal may not be altered or removed until the device is properly repaired and reinspected. The owner or user of such device shall be notified of such defective condition by the department on an inspection form prepared by the department.

Source: SL 1986, ch 338, § 3.



§ 38-31-4 Rejection of device on reinspection--Sealing--Use prohibited until repair and reinspection.

38-31-4. Rejection of device on reinspection--Sealing--Use prohibited until repair and reinspection. If, upon reinspection, the device is again rejected under the provisions of § 38-31-3, the device shall be sealed and may not be used until repaired and reinspected.

Source: SL 1986, ch 338, § 4.



§ 38-31-5 Inspection fee.

38-31-5. Inspection fee. A fee not to exceed twenty-five dollars may be charged for each device subject to inspection under the provisions of this chapter and rules promulgated thereunder. The department shall establish the amount of the fee by rule promulgated in accordance with chapter 1-26.

Source: SL 1986, ch 338, § 4A.



§ 38-31-6 Location of certain devices--Display of procedure.

38-31-6. Location of certain devices--Display of procedure. Any device used to ascertain the moisture or protein content of agricultural commodities offered for sale, processing, or storage shall be used in a location visible to the general public and the procedure for operating the moisture-measuring device or the protein-measuring device shall be displayed in a conspicuous place close to the device.

Source: SL 1986, ch 338, § 5.



§ 38-31-7 Disposition of fees.

38-31-7. Disposition of fees. Fees collected under the provisions of this chapter shall be paid into the state treasury and deposited in the general fund.

Source: SL 1986, ch 338, § 6.



§ 38-31-8 Use of device found to be defective prohibited--Violation as misdemeanor.

38-31-8. Use of device found to be defective prohibited--Violation as misdemeanor. No person may use or cause to be used a moisture-measuring device or protein-measuring device in commerce that has been inspected by the department and was determined to be defective. If conviction for a violation of this section is for a first offense, the person is guilty of a Class 2 misdemeanor. If conviction for a violation of this section is for a second or subsequent offense, the person is guilty of a Class 1 misdemeanor.

Source: SL 1986, ch 338, § 7.



§ 38-31-9 Establishment of fee amount--Promulgation of standards.

38-31-9. Establishment of fee amount--Promulgation of standards. The department may establish the amount of the fee provided by § 38-31-5 and promulgate any inspection and test standards, pursuant to chapter 1-26, necessary to secure the efficient administration of this chapter.

Source: SL 1986, ch 338, § 8.






Chapter 32 - Corn Utilization Council

§ 38-32-1 Definitions.

38-32-1. Definitions. Terms used in this chapter mean:

(1) "Bushel," fifty-six pounds of corn by weight;

(2) "Corn," all varieties of corn marketed within the state except sweet corn, popcorn, or seed corn;

(3) "Council," the South Dakota Corn Utilization Council;

(4) "First purchaser," any person who buys, accepts for shipment, or otherwise acquires corn from a grower, except any mortgagee, pledgee, lienor, or other person having a claim against a grower if actual or constructive possession of such corn is taken as partial payment or in satisfaction of such mortgage, pledge, lien, or claim. However, first purchaser does not include sales between growers not for resale;

(5) "Grower," any person who plants, raises, and harvests corn;

(6) "Participating grower," a grower who has not requested a refund from the payment of assessments on corn production under this chapter for a particular year, and any person who owns or operates an agricultural producing or growing facility for corn and shares in the profits and risks of loss from such operation, and who produces corn in South Dakota during the current or preceding marketing year;

(7) "Secretary," the secretary of the South Dakota Department of Agriculture.
Source: SL 1988, ch 318, § 1.



§ 38-32-2 Corn utilization council established--Composition--Election--Secretary.

38-32-2. Corn utilization council established--Composition--Election--Secretary. There is hereby established a South Dakota Corn Utilization Council. The council shall be composed of nine directors who shall be participating growers. The directors shall be elected by participating growers. The secretary shall be an ex officio, nonvoting director of the council.

Source: SL 1988, ch 318, § 2; SL 1991, ch 328, § 1; SL 2010, ch 202, § 1.



§ 38-32-3 Repealed.

38-32-3. Repealed by SL 2010, ch 202, § 2.



§ 38-32-3.1 Election procedure when director's term is to expire--Polling location--No election if only one nominee.

38-32-3.1. Election procedure when director's term is to expire--Polling location--No election if only one nominee. An election shall be held in each district in which a director's term is to expire. The election date and time shall be determined by the council but shall be between January first to February fifteenth, inclusive, closest to the pending vacancy's expiration date. The election shall be by official ballot, which shall be made available at the polling location. The council shall designate at least one polling location in each county within the district. The principal polling location in the county shall be at the county office of the Cooperative Extension Service of South Dakota State University, if available, or at a place specified by the council. If only one candidate is nominated in a district, no election is required in the district, and the council shall declare the nominee as elected and shall provide the nominee with a certificate of election pursuant to § 38-32-8.

Source: SL 1991, ch 328, § 5.



§ 38-32-3.2 Absentee voting.

38-32-3.2. Absentee voting. If voting at the designated time and place would cause a hardship on any eligible voter, the council shall allow for absentee voting on forms, and in a manner, prescribed in rule by the council. Absentee ballots shall be returned either to the council office no later than five calendar days prior to the day of the election or to the polling location prior to the close of the polls. The council shall ensure that any absentee ballot it has received within the deadline specified in this section is delivered to the appropriate polling place prior to the close of the polls. No absentee ballot that is received at the polling place after the close of the polls may be counted in the election results.

Source: SL 1991, ch 328, § 6.



§ 38-32-3.3 Voting eligibility of participating growers--Affidavit.

38-32-3.3. Voting eligibility of participating growers--Affidavit. To be eligible to vote in a district election, a participating grower as defined in § 38-32-1 shall sign a participating grower affidavit at the time of voting. A husband and wife, a landlord and tenant, and a landowner and purchaser under a contract for deed which is of record in the office of the register of deeds in the county where the real property is situated are each entitled to vote for director, if they meet the requirements of § 38-32-1. No individual, landlord, tenant, partnership, limited liability company, corporation, cooperative, association, or fiduciary may cast more than one vote per election even if operations are carried on in more than one council district. A participating grower may vote only in the council district in which he resides. A partnership, limited liability company, corporation, cooperative, or association resides in the council district where its principal place of business is located. A partnership, limited liability company, corporation, cooperative, or association shall attach a written authorization to the participating grower affidavit which indicates that the person casting the vote has been authorized to do so.

Source: SL 1991, ch 328, § 8; SL 1994, ch 351, § 91.



§ 38-32-4 , 38-32-5. Repealed.

38-32-4, 38-32-5. Repealed by SL 2010, ch 202, §§ 3, 4.



§ 38-32-6 Notice of subsequent elections.

38-32-6. Notice of subsequent elections. Notice of subsequent elections for directors of the council in a district shall be given by the council by publication in a newspaper of general circulation in the district and in any other reasonable manner as may be determined by the council. More than one notice may be published, but at least one notice shall be published at least seven days, but no more than twenty-one days before the election. Any notice shall set forth the period of time for voting, voting places, provision for absentee balloting, and such other information as the council may deem necessary.

Source: SL 1988, ch 318, § 6; SL 1991, ch 328, § 2.



§ 38-32-6.1 Notice of pending expiration of term--Time--Required information.

38-32-6.1. Notice of pending expiration of term--Time--Required information. The council shall publish at least once, in at least one newspaper of general circulation in each council district in which a director is to be elected, a notice of the pending expiration of the director's term. The notice shall be published at least twenty-one days, but no more than forty days, before the deadline for filing nominating petitions. The notice shall specify how nominating petition forms may be obtained, the time and place for filing nominating petitions and the time and place of the election.

Source: SL 1991, ch 328, § 3.



§ 38-32-7 Receipt of highest number of votes by winning candidate--Terms of directors.

38-32-7. Receipt of highest number of votes by winning candidate--Terms of directors. In any election held pursuant to this chapter, the candidate receiving the highest number of votes in the district shall be elected. Director terms shall be for three years and no director of the council may serve for more than two complete consecutive terms. The terms of office for the initial directors shall be determined by lot. One-third of the initial directors shall serve for one year, one-third of the initial directors shall serve for two years, and one-third of the initial directors shall serve for three years. Directors shall take office on March first of the year of the election.

Source: SL 1988, ch 318, § 7; SL 1991, ch 328, § 7.



§ 38-32-8 Administration of subsequent election--Election judges--Ballot security--Certification.

38-32-8. Administration of subsequent election--Election judges--Ballot security--Certification. After election of the initial directors, the council shall administer subsequent elections for directors of the council with the assistance of the secretary. The council shall appoint in each county of the district a committee of three persons to serve as election judges. If the council is unable to appoint a full committee of election judges, the secretary shall appoint the judges. One of the election judges shall be the South Dakota State University Cooperative Extension Service agent, or acting agent, for the county, if available. The election judges shall be responsible for ballot security and count and shall deliver the ballots, the election results and a completed certification of election form to the council office or a designated representative. The election judges shall also be responsible for certifying that all who vote are eligible voters according to § 38-32-3.3.

The council shall canvass the results of the election within fifteen days after certification and shall declare elected the person receiving the highest number of votes for each office. The council shall provide a certificate of election to each person declared elected.

Source: SL 1988, ch 318, § 8; SL 1991, ch 328, § 9.



§ 38-32-9 Districts from which directors elected.

38-32-9. Districts from which directors elected. One director shall be elected from each of the following districts:



§ 38-32-9.1 Assignment of directors during transition.

38-32-9.1. Assignment of directors during transition. Within sixty days of July 1, 2010, the council shall assign or reassign one director to each of the nine districts on the basis of residency and equity. Any director not so assigned or reassigned shall serve at large until the expiration of that director's term. During the transition interval, the council may, notwithstanding the provisions of § 38-32-2, exceed nine directors.

Source: SL 2010, ch 202, § 7.



§ 38-32-10 Vacancies.

38-32-10. Vacancies. If a director of the council ceases to be a participating grower, dies or resigns from office prior to the expiration of his term, the council shall appoint, subject to approval by the secretary, a participating grower from the district for the balance of the unexpired term.

Source: SL 1988, ch 318, § 10; SL 1991, ch 328, § 10.



§ 38-32-11 President and officers--Quorum--Calling of meetings.

38-32-11. President and officers--Quorum--Calling of meetings. The council shall annually elect a president and such other officers as are advisable and necessary to administer this chapter. A majority of voting directors shall constitute a quorum. All meetings of the council shall be called by the president. However, special meetings may be called by three directors of the council. The council shall adopt procedures for the calling of special meetings.

Source: SL 1988, ch 318, § 11; SL 2010, ch 202, § 6.



§ 38-32-12 Deposit of funds--Appropriation--Expenditures.

38-32-12. Deposit of funds--Appropriation--Expenditures. Moneys collected from checkoff fees shall be deposited in a special revolving fund created in the state treasury and shall be continuously appropriated to the council. Expenditures of these funds shall be made in accordance with the provisions of Title 4.

Source: SL 1988, ch 318, § 12.



§ 38-32-13 Powers of council.

38-32-13. Powers of council. The council may, but is not limited to:

(1) Contract and cooperate with any person, organization, or with any governmental department or agency for market maintenance and expansion, research, education, transportation, and for the prevention, modification, or elimination of trade barriers which obstruct the free flow of corn and corn products to market;

(2) Expend the funds collected pursuant to this chapter and appropriated for its administration;

(3) Appoint, discharge, fix compensation for, and prescribe the duties of such personnel as it may deem necessary;

(4) Accept donations of funds, property, services, or other assistance from public or private sources for the purpose of furthering the objectives of the council.
Source: SL 1988, ch 318, § 13.



§ 38-32-14 Promulgation of rules.

38-32-14. Promulgation of rules. The council may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedures for obtaining a declaratory ruling;

(2) The procedures for assessments collected for corn sold to a first purchaser;

(3) The procedures for obtaining a refund of the assessment;

(4) The procedures for collecting delinquent assessments and assessing penalties;

(5) The record keeping and reporting requirements of first purchasers; and

(6) Procedures, forms, public notices, and other requirements for nominating director candidates and for conducting and certifying elections.
Source: SL 1988, ch 318, § 14; SL 1991, ch 328, § 11.



§ 38-32-15 Assessment on corn marketed to first purchaser within state.

38-32-15. Assessment on corn marketed to first purchaser within state. An assessment of one cent per bushel is imposed by the council upon all corn marketed to a first purchaser within the state. This assessment shall be due upon any identifiable lot or quantity of corn. No assessment may be made until July 1, 1988.

Source: SL 1988, ch 318, § 15.



§ 38-32-16 Deduction of assessment from purchase price.

38-32-16. Deduction of assessment from purchase price. Every first purchaser of corn shall collect the assessment imposed by this chapter by deducting the assessment from the purchase price of all corn subject to the assessment and purchased by the first purchaser.

Source: SL 1988, ch 318, § 16.



§ 38-32-17 Application to be filed by first purchaser--Contents.

38-32-17. Application to be filed by first purchaser--Contents. Any first purchaser of corn shall file an application with the council on forms prescribed and furnished by the council which shall contain the name under which the first purchaser is transacting business within the state, place of business, and the location of loading places of the first purchaser.

Source: SL 1988, ch 318, § 17.



§ 38-32-18 First purchaser to keep record of corn purchases--Examination by council--Report to council and remittance of assessment--Rules.

38-32-18. First purchaser to keep record of corn purchases--Examination by council--Report to council and remittance of assessment--Rules. Any first purchaser shall keep as a part of its permanent records a record of all purchases of corn, which may be examined by the council at any reasonable time. Every first purchaser shall report to the council stating the quantity of corn received by the first purchaser. The report and remittance of the assessment shall be made at the times and in the manner prescribed by the council pursuant to administrative rules promulgated pursuant to chapter 1-26.

Source: SL 1988, ch 318, § 18.



§ 38-32-19 Enforcement of collection.

38-32-19. Enforcement of collection. If a first purchaser fails to remit the assessment provided under this chapter, the council may enforce collection in any appropriate court within this state.

Source: SL 1988, ch 318, § 19.



§ 38-32-20 Refund to grower--Application--When refund made.

38-32-20. Refund to grower--Application--When refund made. Any grower subject to the assessment provided in this chapter may, within sixty days following such assessment, make application to the council for a refund of the assessment. Upon the return of the refund application, accompanied by a record of the assessment by the first purchaser, the grower shall, within sixty days, be refunded the net amount of the assessment collected. However, a grower who has paid the assessment more than once on the same corn is entitled to a refund of the overpayment.

Source: SL 1988, ch 318, § 20.



§ 38-32-21 Development and dissemination of information by council--Cooperation with agencies and businesses.

38-32-21. Development and dissemination of information by council--Cooperation with agencies and businesses. The council shall develop and disseminate information and instructions relating to the purpose of the corn assessment and the manner in which refunds may be claimed, and to this extent shall cooperate with governmental agencies, state and federal, and private businesses engaged in the purchase of corn.

Source: SL 1988, ch 318, § 21.



§ 38-32-22 Compensation and expenses for corn utilization council.

38-32-22. Compensation and expenses for corn utilization council. Members of the corn utilization council shall receive per diem compensation pursuant to § 4-7-10.4 and shall be reimbursed for necessary expenses incurred in performing the duties prescribed by this chapter. The provisions of this section shall be retroactive in effect to July 1, 1988.

Source: SL 1989, ch 347.



§ 38-32-23 Nomination of directors by petition--Certification--Ballot position.

38-32-23. Nomination of directors by petition--Certification--Ballot position. Director candidates may be nominated by a written petition signed by at least fifteen participating growers who reside in the district. Petition forms shall be provided by the council and shall be filed with the council at least thirty days before the election. The council shall certify the nomination of candidates and prepare official ballots for the election of directors. Ballot position shall be determined by lot.

Source: SL 1991, ch 328, § 4.



§ 38-32-24 Council may contract with Public Utilities Commission to inspect assessment and checkoff records.

38-32-24. Council may contract with Public Utilities Commission to inspect assessment and checkoff records. The council may contract with the Public Utilities Commission to inspect the records of licensed grain buyers to determine compliance with the assessment and checkoff requirements of this chapter. The contract shall cover the grain buyers to be inspected and the amount the council shall reimburse the Public Utilities Commission for the inspections.

Source: SL 1996, ch 245, § 4; SL 2009, ch 196, § 4.






Chapter 33 - Pork Commission

§ 38-33-1 Definitions.

38-33-1. Definitions. Terms used in §§ 38-33-1 to 38-33-12, inclusive, mean:

(1) "Assessment," a per head fee collected on the sale of all varieties of swine in South Dakota;

(2) "Commission," the South Dakota Pork Commission;

(3) "Participating seller," any person who owns or operates an agricultural producing or growing facility for swine and shares in the profits and risks of loss from such operation, and who produces swine in South Dakota during the current or preceding marketing year, and has not requested a refund from the payment of assessments on swine production under §§ 38-33-1 to 38-33-12, inclusive, for the past twelve months;

(4) "Purchaser," any person who buys, accepts for shipment, accepts for consignment, brokers, order buys, or otherwise acquires swine from a producer;

(5) "Secretary," the secretary of the Department of Agriculture.
Source: SL 2001, ch 219, § 1.



§ 38-33-2 South Dakota Pork Commission established--Members--Terms of office--Elections--Meetings.

38-33-2. South Dakota Pork Commission established--Members--Terms of office--Elections--Meetings. There is hereby established the South Dakota Pork Commission. The commission shall be composed of five members who:

(1) Are landowning residents of South Dakota;

(2) Are at least twenty-five years of age and residents of South Dakota;

(3) Have been actually engaged in raising swine in this state for a period of at least five years;

(4) Derive a substantial portion of their income from raising swine; and

(5) Are participating sellers.

The initial members shall be appointed by the secretary from a list of recommendations submitted to the secretary by the pork producers of the state. The terms of members are three years; the initial appointments shall be for staggered terms. The secretary is an ex officio, nonvoting member of the commission.

Each successor to the initial members shall be elected by the pork producers of the state under rules promulgated by the secretary pursuant to chapter 1-26. No member may serve for more than two consecutive elected terms.

Source: SL 2001, ch 219, § 2, 3, 4.



§ 38-33-3 Filling of vacancies on commission.

38-33-3. Filling of vacancies on commission. If a member of the commission ceases to be a participating seller or resigns from office before the expiration of the member's term, the secretary shall appoint a successor for the balance of the term of office vacated.

Source: SL 2001, ch 219, § 5.



§ 38-33-4 Election of officers--Quorum--Calling meetings.

38-33-4. Election of officers--Quorum--Calling meetings. The commission shall annually elect a chair and a vice chair. A majority of voting members constitutes a quorum. All meetings of the commission shall be called by the chair except that special meetings may be called by three members of the commission. The commission shall adopt procedures for the calling of special meetings.

Source: SL 2001, ch 219, § 6.



§ 38-33-5 Powers of commission.

38-33-5. Powers of commission. The commission may:

(1) For purposes related to the swine industry, enter into contracts, including loans and grants, and cooperate with any person, any local, state, or national organization, whether public or private, or with any governmental department or agency for the discovery, promotion, development, and expansion of domestic and export markets and industries and for research, protection, education, transportation, and health issues;

(2) Expend the funds collected pursuant to §§ 38-33-1 to 38-33-12, inclusive, and appropriated for its administration;

(3) Appoint, employ, discharge, fix compensation for, and prescribe the duties of such personnel as it deems necessary;

(4) Accept donations of funds, property, services, or other assistance from public or private sources for the purpose of furthering the objectives of the commission;

(5) Lease, purchase, own, maintain, operate, and dispose of equipment and supplies necessary to carry out the provisions of §§ 38-33-1 to 38-33-12, inclusive.
Source: SL 2001, ch 219, § 7.



§ 38-33-6 Promulgation of rules.

38-33-6. Promulgation of rules. The commission shall promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedures for obtaining a declaratory ruling;

(2) The procedures for collecting assessments for swine sold to a purchaser and the amount of the assessment in accordance with § 38-33-7;

(3) The procedures for obtaining a refund of the assessment;

(4) The procedures for collecting delinquent assessments and assessing penalties;

(5) The record-keeping and reporting requirements of purchasers.
Source: SL 2001, ch 219, § 8.



§ 38-33-7 Assessment--Collection--Deposit.

38-33-7. Assessment--Collection--Deposit. An assessment not to exceed 0.45 percent of the market value of each swine when sold is imposed by the commission upon all swine sold in the state by a South Dakota resident. However the commission may enter into reciprocal agreements with other states that also have a swine checkoff fee to remit the assessment to the state where the swine were grown.

Any purchaser of swine shall collect the assessment imposed by §§ 38-33-1 to 38-33-12, inclusive, by deducting the assessment from the purchase prices of all swine subject to the assessment.

Moneys collected from checkoff fees shall be deposited in a special revolving fund created in the state treasury and are continuously appropriated to the commission.

Source: SL 2001, ch 219, §§ 9, 10, 11.



§ 38-33-8 Records--Reports and remittances.

38-33-8. Records--Reports and remittances. Each purchaser shall keep a permanent record for three years of all purchases of swine, which may be examined by the commission at any reasonable time. Each purchaser shall report to the commission stating the seller and quantity of swine. The report and remittance of the assessment shall be made at the times and in the manner prescribed by the commission pursuant to rules promulgated by the commission pursuant to chapter 1-26.

Source: SL 2001, ch 219, § 12.



§ 38-33-9 Appeal and enforcement.

38-33-9. Appeal and enforcement. If a purchaser disputes an assessment made under §§ 38-33-1 to 38-33-12, inclusive, the purchaser may appeal to the commission, which shall conduct a hearing and resolve the matter pursuant to the contested case provisions of chapter 1-26. If a purchaser fails to remit the assessment provided in §§ 38-33-1 to 38-33-12, inclusive, the commission may enforce collection in any appropriate court within this state.

Source: SL 2001, ch 219, § 13.



§ 38-33-10 Application for refund.

38-33-10. Application for refund. Within ninety days following the assessment, any seller subject to the assessment provided in §§ 38-33-1 to 38-33-12, inclusive, may apply to the commission for a refund of the assessment. The refund application shall be accompanied by a copy of the record of the assessment on the sale. The commission shall refund the amount of the assessment collected within sixty days of receiving a valid refund application.

Source: SL 2001, ch 219, § 14.



§ 38-33-11 Dissemination of information.

38-33-11. Dissemination of information. The commission, to inform the seller, shall develop and disseminate information and instructions relating to the purpose of the swine assessment and manner in which refunds may be claimed, and to this extent shall cooperate with government agencies, state and federal, and private businesses engaged in the purchase of swine.

Source: SL 2001, ch 219, § 15.



§ 38-33-12 Dissolution of commission--Resumption of activities.

38-33-12. Dissolution of commission--Resumption of activities. If any national promotion, research, or consumer information program that uses an assessment mechanism on the sale of swine and is under the supervision of an agency of the federal government is resumed or established, the collection of assessments under §§ 38-33-1 to 38-33-12, inclusive, is suspended beginning sixty days after the collection of assessments under the national program begins. If the collection of assessments under §§ 38-33-1 to 38-33-12, inclusive, remains suspended for more than two years, the commission is dissolved and the assets and liabilities of the commission shall be managed as the Legislature shall determine. If, after the commission has been dissolved, the collection of assessments by the national program ceases for a period of sixty days, new members of the commission shall be appointed and subsequent commission members elected as provided in §§ 38-33-1 to 38-33-12, inclusive, and the activities of the commission shall resume.

Source: SL 2001, ch 219, § 16.






Chapter 34 - Pulse Crops

§ 38-34-1 Definitions.

38-34-1. Definitions. Terms used in this chapter mean:

(1) "Council," the South Dakota Pulse Crop Council;

(2) "First purchaser," any person, firm, corporation, association, partnership, agent, or broker buying, accepting for sale, or otherwise acquiring pulse crops after harvest from a grower. A grower selling unharvested pulse crops or delivering pulse crops from the farm on which they are produced to storage facilities, packing shed, or processing plant is not a first purchaser;

(3) "Grower," any person who is the legal initial owner of pulse crops harvested from more than ten acres;

(4) "Participating grower," a grower who has not requested a refund from the payment of assessments on pulse crops under this chapter for the current or previous year;

(5) "Pulse crops," lentils, dry peas, chickpeas, and lupines;

(6) "Secretary," the secretary of the Department of Agriculture.
Source: SL 2005, ch 214, § 1.



§ 38-34-2 South Dakota Pulse Crops Council--Initial appointment of members.

38-34-2. South Dakota Pulse Crops Council--Initial appointment of members. The South Dakota Pulse Crops Council is composed of five members who are participating growers of dry peas, lentils, chickpeas, or lupines. The secretary shall make the initial appointments to the council and the secretary or a designee may serve as a nonvoting ex officio member. Initial appointments to the council shall include five participating growers, including a dry pea grower, a chickpea grower, a lentil or lupine grower, and two at-large pulse producers. If no grower representing one of these crops is available or willing to serve, then another at-large grower shall be appointed.

Source: SL 2005, ch 214, § 2.



§ 38-34-3 Terms of members--Subsequent election of council members--Qualification--Vacancy.

38-34-3. Terms of members--Subsequent election of council members--Qualification--Vacancy. The term of the members of the council is three years. However, the initial appointments shall be for staggered terms. Succeeding council members shall be nominated by participating growers and appointed by the secretary of agriculture. No council member may serve more than four consecutive terms. If a member ceases to be a participating grower, the secretary shall declare the member's office vacant, and the secretary shall appoint a successor for the balance of the term of the office vacated.

Source: SL 2005, ch 214, § 3; SL 2013, ch 195, § 1.



§ 38-34-4 Election of officers--Quorum--Meetings.

38-34-4. Election of officers--Quorum--Meetings. The council shall annually elect a chair and vice-chair. A majority of voting members constitutes a quorum. All meetings of the council shall be called by the chair. However, special meetings may be called by three members of the council. The council shall adopt procedures for the calling of special meetings.

Source: SL 2005, ch 214, § 4.



§ 38-34-5 Compensation of members.

38-34-5. Compensation of members. Compensation for the members of the council shall be paid pursuant to § 4-7-10.4.

Source: SL 2005, ch 214, § 5.



§ 38-34-6 Pulse crops fund--Collection and expenditure of funds.

38-34-6. Pulse crops fund--Collection and expenditure of funds. Funds collected pursuant to this chapter shall be deposited with the state treasurer in a special fund known as the pulse crops fund. Expenditures of these funds shall be made in accordance with the provisions of chapter 4-7.

Source: SL 2005, ch 214, § 6.



§ 38-34-7 Powers and duties of council.

38-34-7. Powers and duties of council. The council shall promote the development, marketing, processing, and production of pulse crops in South Dakota. In the administration of this chapter, the council may:

(1) Contract and cooperate with any person or with any governmental department or agency for research, education, promotion, and transportation;

(2) Expend the funds collected pursuant to this chapter and appropriated for its administration;

(3) Appoint, discharge, fix compensation for, and prescribe the duties of personnel as necessary, subject to approval of the secretary;

(4) Accept donations of funds, property, services, or other assistance from public or private sources for the purpose of furthering the objectives of the council.
Source: SL 2005, ch 214, § 7.



§ 38-34-8 Promulgation of rules.

38-34-8. Promulgation of rules. The council shall promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedures for obtaining a declaratory ruling;

(2) The procedures by which assessments are collected for pulse crops grown or sold to a first purchaser;

(3) The procedures for obtaining a refund of the assessment;

(4) The procedures for collecting delinquent assessments and assessing penalties; and

(5) The record-keeping and reporting requirements of first purchasers.
Source: SL 2005, ch 214, § 8.



§ 38-34-9 Effect of chapter on Department of Agriculture or other agencies.

38-34-9. Effect of chapter on Department of Agriculture or other agencies. Nothing in this chapter abrogates or limits the rights, powers, duties, and functions of the Department of Agriculture or any other agency of the state.

Source: SL 2005, ch 214, § 9.



§ 38-34-10 Assessment on pulse crop--Rate--Reciprocal agreements.

38-34-10. Assessment on pulse crop--Rate--Reciprocal agreements. An assessment at the rate of one percent of the net market price is levied and imposed on any pulse crop grown or sold in South Dakota to a first purchaser. The council may enter into reciprocal agreements with other states that also have a pulse checkoff to remit the assessment to the state where the crop is grown. This assessment is due on any identifiable lot or quantity of a pulse crop.

Source: SL 2005, ch 214, § 10.



§ 38-34-11 Collection and remission of assessment.

38-34-11. Collection and remission of assessment. Each first purchaser of pulse crops shall collect the assessment imposed by this chapter by charging and collecting from the seller the assessment at the prescribed rate by deducting the assessment from the purchase price of the crops subject to the assessment and purchased by the first purchaser. The assessments shall be paid to the department within thirty days of the end of each calendar quarter.

Source: SL 2005, ch 214, § 11.



§ 38-34-12 First purchaser of pulse crops--Information required on application or affidavit.

38-34-12. First purchaser of pulse crops--Information required on application or affidavit. Each first purchaser of pulse crops shall file an application or affidavit with the council on forms prescribed and furnished by the council which contain the name under which the first purchaser is transacting business within the state, the place of business, and the location of loading places of the first purchaser.

Source: SL 2005, ch 214, § 12.



§ 38-34-13 Record of purchases of pulse crops--Quantity--Rules on report and assessment.

38-34-13. Record of purchases of pulse crops--Quantity--Rules on report and assessment. Each first purchaser shall keep a permanent record of all purchases of pulse crops, which may be examined by the council at any reasonable time. The first purchaser shall report to the council the quantity of pulse crops received by the first purchaser. The report and remittance of the assessment shall be made at the times and in the manner prescribed by the council in rules promulgated pursuant to chapter 1-26.

Source: SL 2005, ch 214, § 13.



§ 38-34-14 Pledge or mortgage of pulse crops as security for loan under federal price support program--Procedures for payment of assessment.

38-34-14. Pledge or mortgage of pulse crops as security for loan under federal price support program--Procedures for payment of assessment. In the case of a pledge or mortgage of pulse crops as security for a loan under the federal price support program, the assessment established under § 38-34-10 shall be deducted from the proceeds of the loan at the time the loan is made, or be deducted thereafter by agencies of the federal government. The producer's note and loan agreement, producer's note and supplemental loan agreement, or delivery instructions issued by the federal agency to the grower fulfill the requirements for invoices, and these documents constitute proof of payment of the assessment on the pulse crops. Forms supplemental or alternate to those approved in this section that are provided by the Commodity Credit Corporation of the United States Department of Agriculture and contain the necessary information may be used for the purposes of this section. Identification numbers created by the Commodity Credit Corporation for use in lieu of the name of the grower from whom the assessment was collected are approved, if authorized officials of the State of South Dakota have access at all reasonable times to records in the United States Department of Agriculture Farm Service Agency county offices showing the names of growers to whom such identification numbers have been assigned.

Source: SL 2005, ch 214, § 14.



§ 38-34-15 Satisfaction of assessment liability if crops remain in storage for duration of pledge or mortgage--Exception.

38-34-15. Satisfaction of assessment liability if crops remain in storage for duration of pledge or mortgage--Exception. If pulse crops described in § 38-34-14 remain in farm storage for the duration of the pledge or mortgage, the assessment paid at the time the loan was made completely satisfies the assessment liability unless upon subsequent actual delivery of the pulse crop from farm storage in satisfaction of the pledge, or mortgage in the amount of one dollar or more, any underpayment is due solely to the necessity of estimating the quantity of the pulse crops placed in farm storage.

Source: SL 2005, ch 214, § 15.



§ 38-34-16 Undercollections or overcollections of one dollar or less--Commodity Credit Corporation not required to collect or refund.

38-34-16. Undercollections or overcollections of one dollar or less--Commodity Credit Corporation not required to collect or refund. In connection with the collection of the pulse crop assessment on Commodity Credit Corporation pulse loans disbursed and purchase agreement settlement made, undercollections or overcollections of the pulse crop assessment amounting to one dollar or less as a result of errors do not require collection of the underpayment or refund of the overpayment by the Commodity Credit Corporation, and its responsibility in such cases is waived.

Source: SL 2005, ch 214, § 16.



§ 38-34-17 Enforcement of collection.

38-34-17. Enforcement of collection. If any first purchaser fails to pay the assessment provided in this chapter, the council may enforce collection in any appropriate court within this state.

Source: SL 2005, ch 214, § 17.



§ 38-34-18 Refund of assessment--Application--Time for refund.

38-34-18. Refund of assessment--Application--Time for refund. Any grower subject to the assessment provided in this chapter, within sixty days following the assessment, may apply to the council for a refund of the assessment. Upon return of the refund application accompanied by a record of the assessment by the first purchaser, the grower shall, within sixty days, be refunded the net amount of the assessment collected. Additionally, a grower, who for any reason, pays the assessment more than once on the same pulse crops, upon furnishing proof of this to the council, is entitled to a refund of the overpayment.

Source: SL 2005, ch 214, § 18.



§ 38-34-19 Information on purpose of assessment and claim of refund--Development and dissemination.

38-34-19. Information on purpose of assessment and claim of refund--Development and dissemination. The council shall develop and disseminate information and instructions relating to the purpose of the pulse crop assessment and manner in which refunds may be claimed.

Source: SL 2005, ch 214, § 19.



§ 38-34-20 Referendum on raising or reducing assessment.

38-34-20. Referendum on raising or reducing assessment. If fifteen percent of the participating growers, as disclosed by the records of the council for the preceding year, petition the council, the council shall conduct a referendum among the participating growers of the state to determine whether they wish the Legislature to raise or reduce the assessment imposed by this chapter. The referendum may be conducted only among participating growers who have paid all assessments pursuant to this chapter for the preceding year, and the ballots shall be prepared by the council and mailed to each participating grower at least thirty days before the last date for filing ballots. In addition, each ballot shall be accompanied by a notice to each participating grower:

(1) Of the date of the filing of the petition by the growers for the referendum and the number of signatures contained on the petition;

(2) Of the date and place where the council will open and tabulate the ballots. The date may be not less than five days after the last date for filing the ballots;

(3) Of the last date upon which ballots may be filed with the council, or postmarked if delivered to the council by mail; and

(4) That any participating grower may attend the meeting of the council at the time the ballots are opened and the votes tabulated.

If a majority of the participating growers voting upon the question are in favor of the proposed change, the council shall certify the result to the secretary with the request that the secretary prepare a bill to submit to the next legislative session to modify this chapter accordingly. The results of the referendum are advisory only, and the Legislature is not obligated to adopt legislation enacting the proposals contained in the referendum.

Source: SL 2005, ch 214, § 20.



§ 38-34-21 Council may contract with Public Utilities Commission to inspect assessment and checkoff records.

38-34-21. Council may contract with Public Utilities Commission to inspect assessment and checkoff records. The council may contract with the Public Utilities Commission to inspect the records of licensed grain buyers to determine compliance with the assessment and checkoff requirements of this chapter. The contract shall cover the grain buyers to be inspected and the amount the council shall reimburse the Public Utilities Commission for the inspections.

Source: SL 2005, ch 214, § 21; SL 2009, ch 196, § 5.









Title 39 - FOOD AND DRUGS

Chapter 01 - Enforcement Powers And General Provisions

§ 39-1-1 Administration of chapters by Department of Agriculture--General enforcement powers.

39-1-1. Administration of chapters by Department of Agriculture--General enforcement powers. The Department of Agriculture through its secretary, and such other agents and employees as it may assign thereto shall be in general charge of the administration and enforcement of chapters 39-1, 39-6 to 39-8, inclusive, 39-11, 39-14, 39-15 and 39-18, except in cases where a different intention plainly appears. It shall have and may exercise all of its general powers and duties of visitation, inspection, examination, access to property and places therefor, prosecution, rule and regulation making, requiring cooperation and aid of other agencies of government, for the purpose of administering and enforcing the provisions of this title, as the same are prescribed in Title 38 or as specifically prescribed in this title and as otherwise prescribed by law.

Source: SL 1925, ch 115, ch III, art V, § 1; SL 1935, ch 97, § 8; SL 1937, ch 102, § 2; SDC 1939, § 22.0101.



§ 39-1-1.1 Division of Legal and Regulatory Services functions.

39-1-1.1. Division of Legal and Regulatory Services functions. The Division of Legal and Regulatory Services of the Department of Public Safety shall perform the functions previously performed by the Department of Agriculture pursuant to chapters 39-4 and 39-13, except the authority to regulate bottled water quality which the Department of Environment and Natural Resources shall perform.

Source: SL 1973, ch 2, § 54; SL 1979, ch 5, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 23; SL 2004, ch 17, § 278; SL 2015, ch 277 (Ex. Ord. 15-1), § 39, eff. Apr. 20, 2015.



§ 39-1-2 Disposition of fees received.

39-1-2. Disposition of fees received. All fees received by the secretary of agriculture or the Division of Commercial Inspection and Licensing pursuant to the provisions of this title shall be paid into the state treasury, as provided in this code, to the credit of the general fund.

Source: SL 1917, ch 242, § 20; RC 1919, § 7801; SDC 1939, § 22.0108; SL 2004, ch 17, § 279.



§ 39-1-3 Source of payment for expenses of enforcement.

39-1-3. Source of payment for expenses of enforcement. All salaries and expenses necessary to the enforcement of this title by the Department of Agriculture or the Division of Commercial Inspection and Licensing shall be paid out of funds appropriated for the maintenance of the Department of Agriculture.

Source: SL 1917, ch 242, § 20; RC 1919, § 7801; SDC 1939, § 22.0108; SL 2004, ch 17, § 280.



§ 39-1-4 Promulgation of rules--Enforcement.

39-1-4. Promulgation of rules--Enforcement. The secretary of agriculture may, except as provided by § 39-1-1.1, adopt such rules as may be necessary for the proper and effective enforcement of this title. All such rules shall become effective in conformity with chapter 1-26. The failure to obey any rule of the secretary of agriculture adopted pursuant to this section may be enforced by proper legal procedure in court.

The secretary of environment and natural resources may adopt such rules as may be necessary for the proper and effective enforcement relating to bottled water quality. All such rules shall become effective in conformity with chapter 1-26. The failure to obey any rule of the secretary of environment and natural resources adopted pursuant to this section may be enforced by proper legal procedure in court.

Source: SL 1917, ch 242, § 3; RC 1919, § 7793; SDC 1939, § 22.0102; SL 1949, ch 81, § 1; SDC Supp 1960, § 22.0102 (1); SL 1987, ch 29, § 67; SL 2015, ch 277 (Ex. Ord. 15-1), § 40, eff. Apr. 20, 2015.



§ 39-1-5 Standards for foods--Conformity to federal standards--Nonconforming foods deemed adulterated or misbranded.

39-1-5. Standards for foods--Conformity to federal standards--Nonconforming foods deemed adulterated or misbranded. The secretary of agriculture, the secretary of public safety, or the secretary of environment and natural resources when performing the functions described in § 39-1-1.1, may, when in his judgment such action will promote honesty and fair dealing in the interest of consumers, adopt rules establishing for any food, under its common or usual name so far as practicable, a reasonable standard of identity and purity. If a standard for a food has been established by the administrator of the Federal Food, Drug, and Cosmetic Act of 1938, the secretary of agriculture, the secretary of public safety, or the secretary of environment and natural resources shall adopt that standard for this state. The standards shall become effective in conformity with chapter 1-26. An article of food which does not conform to such standards is adulterated or misbranded as the case may be.

Source: SDC 1939, § 22.0102 as added by SL 1949, ch 81, § 1; SDC Supp 1960, § 22.0102 (1); SL 1987, ch 29, § 68; SL 2004, ch 17, § 281; SL 2015, ch 277 (Ex. Ord. 15-1), § 41, eff. Apr. 20, 2015.



§ 39-1-6 Distribution of bulletins containing standards, definitions, rules, and regulations--Payment of cost.

39-1-6. Distribution of bulletins containing standards, definitions, rules, and regulations--Payment of cost. Bulletins containing standards, definitions, rules, and regulations promulgated pursuant to §§ 39-1-4 and 39-1-5 together with such information relating to the products regulated by the provisions of this title as shall be calculated to promote the public health and safety may be distributed from time to time by the Department of Agriculture or the Division of Commercial Inspection and Licensing to the newspapers of the state, to all persons dealing in the products to which they relate, and to any citizen of this state, upon application therefor, the cost of which shall be paid out of funds appropriated for maintenance of the department or the division.

Source: SL 1917, ch 242, § 3; RC 1919, § 7794; SDC 1939, § 22.0102; SL 1949, ch 81, § 1; SDC Supp 1960, § 22.0102 (2); SL 2004, ch 17, § 282.



§ 39-1-7 Prohibited contracts void--Action on contract prohibited.

39-1-7. Prohibited contracts void--Action on contract prohibited. All contracts for the sale of any product in violation of the provisions of this title shall be void; no action shall be maintained in any court for the purchase price or value of any product the sale of which is thereby prohibited; nor shall any person be liable for the price or value of any product furnished in violation of any of its provisions.

Source: SL 1917, ch 242, § 22; RC 1919, § 7803; SDC 1939, § 22.0106.



§ 39-1-8 Violation of title as misdemeanor.

39-1-8. Violation of title as misdemeanor. Any person who violates any provision of this title, for which a penalty is not expressly provided, is guilty of a Class 1 misdemeanor.

Source: SL 1913, ch 285, § 18; RC 1919, § 7802; SDC 1939, § 22.9901; SL 1977, ch 190, § 346.



§ 39-1-9 Responsibility of employer for act or omission of agent or employee.

39-1-9. Responsibility of employer for act or omission of agent or employee. For the purposes of this title, the act or omission of any officer, agent, or other person acting for or employed by any individual, corporation, limited liability company, association, or partnership within the scope of office, agency, or employment shall be deemed to be the act or omission of such individual, corporation, limited liability company, association, or partnership as well as of such person.

Source: SL 1917, ch 242, § 9; RC 1919, § 7804; SDC 1939, § 22.0107; SL 1994, ch 351, § 92.



§ 39-1-10 Access to premises and vehicles--Inspections, samples, and analyses.

39-1-10. Access to premises and vehicles--Inspections, samples, and analyses. The secretary of agriculture, the secretary of public safety, and their assistants, for the purpose of obtaining information regarding suspected violations of the law and in order to enforce the provisions of this title, shall have access to all buildings and premises where any product governed by this title is or may be manufactured, stored, held, prepared, served, sold, or delivered, and to all cars, carriages, wagons, trucks, or other vehicles used in the transportation or delivery of any such product. They shall also have authority to inspect any barrel, case, package, bottle, box, can, carton, or other container and to open the same and take samples therefrom for analysis, upon payment of the market price thereof, and have the same analyzed to ascertain whether or not the contents of such container comply with the requirements of this title.

Source: SL 1917, ch 242, § 17; RC 1919, § 7795; SDC 1939, § 22.0103; SL 2004, ch 17, § 283.



§ 39-1-11 Assistance to be rendered--Refusal of assistance as violation.

39-1-11. Assistance to be rendered--Refusal of assistance as violation. All proprietors, clerks, bookkeepers, or other persons in any way dealing in any product governed by this title and all express agents and all employees of railroads or other common carriers shall render to the secretary of agriculture, the secretary of public safety, and their authorized assistants all aid within their power in discovering any such products which may be suspected of being in violation of this title, and all records appertaining thereto. Any refusal or neglect on the part of such proprietors, clerks, bookkeepers, or other persons in any way dealing in any such product, or any express agent or employee of a railroad or other common carrier, to render such friendly aid shall be a violation of this title and shall be punishable as provided in § 39-1-8.

Source: SL 1917, ch 242, § 17; RC 1919, § 7795; SDC 1939, § 22.0103; SL 2004, ch 17, § 284.



§ 39-1-12 Interference with official performance of duty as misdemeanor.

39-1-12. Interference with official performance of duty as misdemeanor. Any person who in any manner hinders, obstructs, or interferes with the secretary of agriculture, the secretary of public safety, or any one of their deputies, inspectors, or employees, in the performance of any duty under the provisions of this title, is guilty of a Class 2 misdemeanor.

Source: SL 1917, ch 242, § 23; RC 1919, § 7800; SDC 1939, § 22.9902; SL 1977, ch 190, § 347; SL 2004, ch 17, § 285.



§ 39-1-13 Inspections and reports required of police officers--Payment of expenses.

39-1-13. Inspections and reports required of police officers--Payment of expenses. The secretary of agriculture, the secretary of public safety, or their agents or assistants by written or oral notice may require any police officer to inspect any place or product subject to the supervision of such secretary of agriculture or secretary of public safety under the provisions of this title, to determine whether its provisions are being complied with and to report the result of such inspection in accordance with the rules of the Department of Agriculture or of the division. All actual and necessary expenses, if any, incurred in connection with such inspection shall be paid by the civil township, county, or municipality in which it is made.

Source: SL 1913, ch 215, § 3; SL 1913, ch 238, § 23; SL 1915, ch 215, § 23; RC 1919, § 7798; SDC 1939, § 22.0104; SL 1949, ch 81, § 2; SDC Supp 1960, § 22.0104 (1); SL 1992, ch 60, § 2; SL 2004, ch 17, § 286.



§ 39-1-14 Contraband articles subject to condemnation.

39-1-14. Contraband articles subject to condemnation. Any article of food or drug which is adulterated, misbranded, or otherwise illegal is hereby declared contraband and subject to condemnation and disposal as provided in §§ 39-1-15 and 39-1-16.

Source: SDC 1939, § 22.0104 as added by SL 1949, ch 81, § 2; SDC Supp 1960, § 22.0104 (2).



§ 39-1-15 Seizure or quarantine of contraband articles--Tagging and marking--Removal as petty offense.

39-1-15. Seizure or quarantine of contraband articles--Tagging and marking--Removal as petty offense. The secretary of agriculture, the secretary of public safety, and their agents and inspectors, with or without the assistance of the officers specified in § 39-1-13, have power and authority to seize or quarantine by tagging or otherwise suitably marking any food or drug which is, or which is suspected of being, contraband material as defined in § 39-1-14; and for this purpose they and their agents and inspectors shall be vested with police powers. Such tag or marking shall be notice to all persons not to remove or otherwise molest marked or tagged material until given permission by the secretary of agriculture, the secretary of public safety, or a court. Any person who removes or otherwise molests any article of food or drug tagged or marked as provided by this section without the permission or consent of the secretary of agriculture, the secretary of public safety, or a court, commits a petty offense.

Source: SDC 1939, § 22.0104 as added by SL 1949, ch 81, § 2; SDC Supp 1960, § 22.0104 (2), (3); SL 1977, ch 190, § 348; SL 2004, ch 17, § 287.



§ 39-1-16 Petition to court for condemnation of seized or quarantined articles--Hearing and order.

39-1-16. Petition to court for condemnation of seized or quarantined articles--Hearing and order. Any person or officer seizing or quarantining contraband material pursuant to § 39-1-15 shall, within five days, petition the circuit court for the county in which such contraband material is found for condemnation of the material. The court shall thereupon make an order fixing a time and place of hearing and providing for reasonable notice thereof to the person in whose possession such contraband material was found. Upon hearing, the court shall determine whether such article of food or drug is in fact adulterated, misbranded, or otherwise illegal. If the court shall determine that such article is adulterated, misbranded, or otherwise illegal, it shall order that the same be condemned and destroyed or otherwise disposed of as the court shall direct.

Source: SDC 1939, § 22.0104 as added by SL 1949, ch 81, § 2; SDC Supp 1960, § 22.0104 (2).



§ 39-1-17 Preemption of local regulation of certain seed, commercial fertilizer, commercial feed, animal remedies, and pesticide.

39-1-17. Preemption of local regulation of certain seed, commercial fertilizer, commercial feed, animal remedies, and pesticide. The provisions of South Dakota law and rules preempt any local legislation adopted by any political subdivision of the state that is related to the production, use, advertising, sale, distribution, storage, transportation, formulation, packaging, labeling, certification, registration, application, planting, or disposal of seed as defined in § 38-12A-1, commercial fertilizer as defined in § 38-19-1, commercial feed as defined in § 39-14-39, animal remedies as defined in § 39-18-1, and pesticide as defined in § 38-20A-1. No political subdivision may adopt or continue in effect any such local legislation regardless of whether a statute or a rule adopted by the state specifically preempts the local legislation. Local legislation in violation of this section is void and unenforceable. For purposes of this section, the term, local legislation, means any ordinance, motion, resolution, amendment, regulation, or rule adopted by a political subdivision of the state.

Nothing in this section preempts or otherwise limits the authority of any county or municipality to adopt and enforce zoning regulations, fire codes, building codes, or waste disposal restrictions.

Source: SL 2006, ch 210, § 1.






Chapter 02 - Food-Handling Establishments [Repealed]

CHAPTER 39-2

FOOD-HANDLING ESTABLISHMENTS [REPEALED]

[Repealed by SL 1977, ch 190, 349; SL 1980, ch 274, §§ 1 to 21]



Chapter 03 - Refrigerated Locker Plants [Repealed]

CHAPTER 39-3

REFRIGERATED LOCKER PLANTS [REPEALED]

[Repealed by SL 1992, ch 286, §§ 1 to 4]



Chapter 04 - Adulterated And Misbranded Foods

§ 39-4-1 Food defined.

39-4-1. Food defined. The word "food" as used in this title shall include all substances used as food, drink, confectionery, or condiment by man or other animals, whether simple, mixed, or compound, and all substances or ingredients to be added to foods for any purpose. For the purposes of this chapter, the word "food" specifically includes bottled water for sale to the public, the quality of which is regulated by the secretary of environment and natural resources as provided for under this chapter.

Source: SL 1905, ch 114, § 6; SL 1907, ch 151, § 6; SL 1909, ch 163, § 4; SL 1911, ch 252, § 1; SL 1917, ch 242, § 4; RC 1919, § 7807; SDC 1939, § 22.0401; SL 2015, ch 277 (Ex. Ord. 15-1), § 42, eff. Apr. 20, 2015.



§ 39-4-2 Conditions constituting adulteration of food.

39-4-2. Conditions constituting adulteration of food. For the purposes of this title food shall be deemed to be adulterated:

(1) If any substance has been mixed and packed with it so as to reduce, lower, or injuriously affect its quality or strength;

(2) If any substance has been substituted wholly or in part for it;

(3) If any valuable constituent thereof has been wholly or in part abstracted;

(4) If it be mixed, colored, powdered, coated, or stained in a manner whereby damage or inferiority is concealed;

(5) If it contain any poisonous or otherwise deleterious ingredient, added or natural, which may render it injurious to health: provided that when in the preparation of food products for shipment they are preserved by an external application applied in such manner that the preservative is necessarily removed mechanically, or by maceration in water, or otherwise before eating, and directions for the removal of such preservative shall be plainly and conspicuously printed on the label of the package, the provisions of this chapter shall be construed as applying only when such products are ready for consumption;

(6) If it consists in whole or in part of a filthy, decomposed, or putrid animal or vegetable substance, or of any portion of any animal unfit for food, whether manufactured or not; or if it is the product of a portion of a diseased animal or of an animal which has been fed upon the uncooked offal from a slaughterhouse or other substance unfit for animal food, or of one that has died otherwise than by slaughter; or

(7) If in the manufacture, sale, distribution, transportation, or in the offering or exposing for sale, distribution, or transportation, it is not at all times securely protected from all filth, flies, dust, contamination, or other unclean, unhealthful, or insanitary conditions.
Source: SL 1885, ch 64, § 1; CL 1887, § 2246; SL 1899, ch 89, § 26; RPolC 1903, § 2929; SL 1905, ch 114, § 7; SL 1907, ch 151, § 7; SL 1909, ch 163, § 5; SL 1917, ch 242, § 5; RC 1919, § 7808; SDC 1939, § 22.0402 (2).



§ 39-4-3 Ingredients constituting adulteration of confectionery.

39-4-3. Ingredients constituting adulteration of confectionery. For the purposes of this title a confectionery shall be deemed to be adulterated if it contains:

(1) Terra alba, barytes, talc, paraffin, chrome yellow, or other mineral substance or poisonous color or flavor, or other ingredient deleterious or detrimental to health; or

(2) Any vinous, malt, or spirituous liquor or compound or narcotic drug.
Source: SL 1909, ch 163, § 5; SL 1917, ch 242, § 5; RC 1919, § 7808; SDC 1939, § 22.0402 (1).



§ 39-4-4 Unlawful food additives--Prohibited use as misdemeanor.

39-4-4. Unlawful food additives--Prohibited use as misdemeanor. It is a Class 1 misdemeanor for any person to manufacture, sell, offer, or expose for sale any food product to which has been added any borax, paraffin, boric acid, formaldehyde, salicylic acid, abrastol, beta naphtol, dulcin, glucin, fluorine compound, formic acid, or other injurious or unhealthful substance or any derivative thereof. It is a Class 1 misdemeanor to sell or offer for sale any meat or meat product to which has been added any sulphurous acid or any salt of the same or any substance capable of producing such acid or salt thereof.

Source: SL 1905, ch 114, § 33; SL 1917, ch 242, § 16; RC 1919, § 7818; SDC 1939, § 22.0411; SL 1977, ch 190, § 357; SL 1980, ch 275.



§ 39-4-5 Labeling required for preservatives added--Violation as misdemeanor.

39-4-5. Labeling required for preservatives added--Violation as misdemeanor. All food products which contain any preservative, other than those substances specifically mentioned in § 39-4-4, which may be permitted by the rules and regulations provided for in § 39-1-4 shall be plainly and conspicuously labeled to show the presence and amount of such preservative. A violation of this section is a Class 1 misdemeanor.

Source: SL 1917, ch 242, § 16; RC 1919, § 7818; SDC 1939, § 22.0411; SL 1977, ch 190, § 358.



§ 39-4-6 Repealed.

39-4-6. Repealed by SL 1977, ch 190, § 359



§ 39-4-7 False or misleading information in package or label constituting misbranding.

39-4-7. False or misleading information in package or label constituting misbranding. The term "misbranded" as used in this chapter, shall apply to all substances used as food or which enter into the composition of food, the package, or label of which shall bear any statement, design, or device regarding such substance or the ingredients contained therein which shall be false, deceptive, or misleading in any particular, and to any food product which is falsely branded as to the state, territory, or country in which it is manufactured or produced.

Source: SL 1905, ch 114, § 8; SL 1907, ch 151, § 8; SL 1909, ch 163, § 6; SL 1911, ch 13; SL 1917, ch 242, § 6; RC 1919, § 7809; SL 1923, ch 193; SDC 1939, § 22.0403.



§ 39-4-8 Imitation or unauthorized use of distinctive name as misbranding.

39-4-8. Imitation or unauthorized use of distinctive name as misbranding. For the purpose of this title a food product shall be deemed to be misbranded if it be an imitation of or offered for sale under the distinctive name of any other food product.

Source: SL 1905, ch 114, § 8; SL 1907, ch 151, § 8; SL 1909, ch 163, § 6; SL 1911, ch 13; SL 1917, ch 242, § 6; RC 1919, § 7809 (1); SL 1923, ch 193; SDC 1939, § 22.0403 (1).



§ 39-4-9 Deception as to place of origin as misbranding--Reuse of original package.

39-4-9. Deception as to place of origin as misbranding--Reuse of original package. For the purpose of this title a food product shall be deemed to be misbranded if it be so labeled or branded as to deceive or mislead the purchaser, or purport to be a foreign product when not so, or if the contents of the package as originally put up shall have been removed in whole or in part and other contents shall have been placed in such package.

Source: SL 1905, ch 114, § 8; SL 1907, ch 151, § 8; SL 1909, ch 163, § 6; SL 1917, ch 242, § 6; RC 1919, § 7809 (2); SL 1923, ch 193; SDC 1939, § 22.0403 (2).



§ 39-4-10 Failure to list narcotics in label as misbranding.

39-4-10. Failure to list narcotics in label as misbranding. For the purpose of this title a food product shall be deemed to be misbranded if it fail to bear a statement on the label of the quantity or proportion of any morphine, opium, cocaine, heroin, alpha or beta eucaine, chloroform, cannabis indica, chloral hydrate, or acetanilide, or any derivative or preparation of any such substance contained therein.

Source: SL 1907, ch 151, § 35; SL 1909, ch 163, § 6; SL 1911, ch 13; SL 1917, ch 242, § 6; RC 1919, § 7809 (2); SL 1923, ch 193; SDC 1939, § 22.0403 (2).



§ 39-4-11 Quantity and packer to be shown in label--Variation and tolerances.

39-4-11. Quantity and packer to be shown in label--Variation and tolerances. For the purpose of this title a food product shall be deemed to be misbranded if in package form and the quantity of the contents be not plainly and conspicuously marked on the outside of the package in terms of weight, measure, or numerical count, together with the name and address of the real manufacturer or jobber or other person responsible for placing the product upon the market; however, reasonable variations as to the quantity of the contents of package shall be permitted, and tolerance and exemptions as to small packages shall be established by rules and regulations made in accordance with the provisions of § 39-1-4.

Source: SL 1907, ch 151, § 35; SL 1909, ch 163, § 6; SL 1911, ch 13; SL 1917, ch 242, § 6; RC 1919, § 7809 (3); SL 1923, ch 193; SDC 1939, § 22.0403 (3); SL 1966, ch 65.



§ 39-4-12 Franchised beverages exempt from quantity labeling requirement--Statement required of manufacturer or distributor.

39-4-12. Franchised beverages exempt from quantity labeling requirement--Statement required of manufacturer or distributor. In the case of beverages that are manufactured, distributed, and sold under a franchise or trademark name indicated thereon, whereby the person, firm, or corporation owning the franchise or trademark has control over the distribution, such beverages may be exempt from § 39-4-11, if a certified statement is filed with the Division of Commercial Inspection and Licensing, on forms provided for that purpose, stating the name and address of the manufacturer or distributor, the list of each ingredient, and a statement signed by the manufacturer or distributor that they assume all responsibility and liability for the product named, which is being sold, or offered for sale, under such name within the area of the state designated, designating the area by municipalities and communities, in compliance with this chapter.

Source: SDC 1939, § 22.0403 (3) as added by SL 1966, ch 65; SL 1992, ch 60, § 2; SL 2004, ch 17, § 288.



§ 39-4-13 False labeling as to ingredients as misbranding.

39-4-13. False labeling as to ingredients as misbranding. For the purpose of this title a food product shall be deemed to be misbranded if the package containing it, or its label, shall bear any statement, design, or device regarding the ingredients or the substance contained therein, which statement, design, or device shall be false or misleading in any particular.

Source: SL 1907, ch 151, § 35; SL 1909, ch 163, § 6; SL 1911, ch 13; SL 1917, ch 242, § 6; RC 1919, § 7809 (4); SL 1923, ch 193; SDC 1939, § 22.0403 (4).



§ 39-4-14 Additional labeling required for special dietary foods.

39-4-14. Additional labeling required for special dietary foods. In addition to the provisions of §§ 39-4-8 to 39-4-13, inclusive, a food shall also be deemed to be misbranded if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, or other dietary properties as necessary in order fully to inform purchasers as to its value for such uses; and unless (if the food be one for which a definition and standard of identity has been adopted, or if the food be produced by replacing one or more essential and commonly accepted ingredients by other ingredients), its label shall show the name of the substitute or substitutes and state what ingredient or ingredients have been replaced, and unless the label shall bear, clearly and conspicuously, the following statement: "For special dietary use only." As used in this section the term "food" means "food" as defined in § 39-4-1.

Source: SDC 1939, § 22.0410 as amended by SL 1949, ch 81, § 3; SL 1953, ch 89.



§ 39-4-14.1 Repealed.

39-4-14.1. Repealed by SL 1988, ch 319



§ 39-4-15 Exemption of articles marketed under distinctive name--Compounds, imitations, and blends.

39-4-15. Exemption of articles marketed under distinctive name--Compounds, imitations, and blends. An article of food which does not contain any added poisonous or deleterious ingredients shall not be deemed to be adulterated or misbranded in the following cases:

(1) In the case of mixtures or compounds which may be now or from time to time hereafter known as articles of food, under their own distinctive names, and not an imitation of or offered for sale under the distinctive name of another article, if the name be accompanied on the same label or brand with the statement of the place where said article has been manufactured or produced;

(2) In the case of articles labeled, branded, or tagged so as to plainly indicate that they are compounds, imitations, or blends, and the word "compound," "imitation," or "blend," as the case may be, together with a statement of the character and constituents thereof, is plainly stated on the package in which it is offered for sale; provided that the term "blend," as used herein shall be construed to mean a mixture of like substances, not excluding harmless coloring or flavoring ingredients used for the purpose of coloring and flavoring only.
Source: SL 1905, ch 114, § 9; SL 1907, ch 151, § 9; SL 1909, ch 163, § 6; SL 1917, ch 242, § 6; RC 1919, § 7809 (5), (6); SL 1923, ch 193; SDC 1939, § 22.0403 (4).



§ 39-4-16 Disclosure of trade formulas not required.

39-4-16. Disclosure of trade formulas not required. Nothing in this chapter shall be construed as requiring or compelling proprietors or manufacturers of proprietary foods, which contain no unwholesome ingredients, to disclose their trade formulas, except insofar as the provisions of this chapter, or the rules and regulations of the Division of Commercial Inspection and Licensing may require to secure freedom from adulteration or misbranding.

Source: SL 1907, ch 151, § 35; SL 1909, ch 163, § 6; SL 1917, ch 242, § 6; RC 1919, § 7809 (6); SL 1923, ch 193; SDC 1939, § 22.0403; SL 2004, ch 17, § 289.



§ 39-4-17 Exemption of articles intended for export.

39-4-17. Exemption of articles intended for export. No article shall be deemed to be misbranded or adulterated within the meaning of this chapter when intended for export to any foreign country and prepared and packed according to the specifications or directions of the foreign purchaser, if no substance is used in the preparation or packing thereof in conflict with the laws of the foreign country to which such article is intended to be shipped; but if such article shall be in fact sold, or kept for sale, or offered for sale, for use, or consumption in this state then it shall be subject to all the provisions of this chapter.

Source: SL 1909, ch 163, § 2; SL 1917, ch 242, § 2; RC 1919, § 7806; SDC 1939, § 22.0407.



§ 39-4-18 Manufacture of adulterated or misbranded food as misdemeanor.

39-4-18. Manufacture of adulterated or misbranded food as misdemeanor. It is a Class 2 misdemeanor for any person to manufacture any article of food which is adulterated or misbranded within the meaning of this chapter.

Source: PenC 1877, § 453; CL 1887, § 6654; SL 1899, ch 89, § 28; RPolC 1903, § 2931; SL 1909, ch 163, § 1; SL 1917, ch 242, § 1; RC 1919, § 7805; SDC 1939, §§ 22.0406, 22.9904; SL 1977, ch 190, § 360.



§ 39-4-19 Transportation of adulterated or misbranded foods as misdemeanor.

39-4-19. Transportation of adulterated or misbranded foods as misdemeanor. The transportation or shipment from any point within this state to any other point within this state of any article of food which is adulterated or misbranded, within the meaning of this chapter, is prohibited, and any person who shall ship or transport or deliver for shipment or transportation from any point within this state to any other point within this state, or who shall receive at any point within this state from any other point within this state and having so received shall deliver in original, unbroken packages, or offer to deliver to any person any such article so adulterated or misbranded, or any person selling or keeping for sale, or offering for sale in this state, any such adulterated or misbranded foods, is guilty of a Class 2 misdemeanor.

Source: SL 1909, ch 163, § 2; SL 1911, ch 252, § 1; SL 1917, ch 242, § 2; RC 1919, § 7806; SDC 1939, §§ 22.0407, 22.9905; SL 1977, ch 190, § 361.



§ 39-4-20 Reliance by dealer on guaranty by wholesaler or manufacturer--Contents of guaranty.

39-4-20. Reliance by dealer on guaranty by wholesaler or manufacturer--Contents of guaranty. Whenever any dealer shall have received a guaranty, signed by the wholesaler, jobber, manufacturer, or other person, residing within the United States, from whom he purchased the food product, to the effect that the same is not adulterated or misbranded as defined in this chapter, he shall not be liable to prosecution under this chapter, unless he shall have knowledge or notice of the falsity of such guaranty, but the person making such guaranty shall be subject to the fines and penalties which otherwise would attach to such dealer. Such guaranty must contain the name and post office address of the wholesaler, jobber, manufacturer, or person from whom the food product was purchased; provided that any product which is evidently unfit for consumption must not be sold or offered for sale though the dealer may possess the guaranty provided for in this section.

Source: SL 1909, ch 163, § 7; SL 1913, ch 215, § 5; SL 1917, ch 242, § 7; RC 1919, § 7810; SDC 1939, § 22.0404.



§ 39-4-21 Seizure and condemnation of adulterated or misbranded food--Release on bond--Jury trial.

39-4-21. Seizure and condemnation of adulterated or misbranded food--Release on bond--Jury trial. Any food product that is adulterated or misbranded within the meaning of this chapter, and is being transported from one point within this state to another point within this state or, having been so transported, remains unloaded, unsold, or in the original unbroken packages, and any such adulterated or misbranded product which is sold, kept for sale, or offered for sale in this state, shall be liable to be proceeded against by an action in the circuit court for the county where the same is found and seized for condemnation; and if such product be condemned as adulterated or misbranded or of a poisonous or deleterious character, within the meaning of this chapter, the same shall be disposed of by destruction or sale as the circuit court may direct, and the proceeds thereof, if sold, less the legal costs and charges shall be paid into the state treasury for the use of the public schools; provided that upon the payment of the costs and charges of such action for condemnation and the execution and delivery of a good and sufficient bond to the effect that such product shall not be sold or otherwise disposed of contrary to the laws of this state or the United States, or any state, territory, district, or insular possession of the United States, the court may direct that such product be delivered to the owner thereof. In any such action for condemnation either party may demand a trial by jury of any issue of fact joined in any such case, and all such actions shall be brought in the name of the State of South Dakota.

Source: SL 1909, ch 163, § 8; SL 1917, ch 242, § 8; RC 1919, § 7811; SDC 1939, § 22.0405.



§ 39-4-22 Donation of food--Immunity from civil and criminal liability.

39-4-22. Donation of food--Immunity from civil and criminal liability. The good-faith donor of any perishable food, apparently fit for human consumption, to a bona fide charitable or nonprofit organization for free distribution, or a gleaner of any perishable food apparently fit for human consumption, is not subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the gross negligence, recklessness, or intentional conduct of the donor or gleaner.

Source: SL 1981, ch 288, § 1.



§ 39-4-23 Distribution of food without charge by charitable or nonprofit organization--Immunity.

39-4-23. Distribution of food without charge by charitable or nonprofit organization--Immunity. A bona fide charitable or nonprofit organization which in good faith receives food, apparently fit for human consumption, and distributes it at no charge, is not subject to criminal penalty or civil damages resulting from the condition of the food unless an injury results from the gross negligence, recklessness, or intentional conduct of the organization.

Source: SL 1981, ch 288, § 2.



§ 39-4-24 Food not readily marketable--Immunity provisions applicable--Regulation.

39-4-24. Food not readily marketable--Immunity provisions applicable--Regulation. Sections 39-4-22 to 39-4-25, inclusive, include the good-faith donation of perishable food not readily marketable due to appearance, freshness, grade, surplus, or other considerations but does not restrict the authority of any appropriate agency to regulate or ban the use of such food for human consumption.

Source: SL 1981, ch 288, § 3.



§ 39-4-25 Definitions.

39-4-25. Definitions. Terms, as used in §§ 39-4-22 to 39-4-24, inclusive, mean:

(1) "Gleaner" a person that harvests for free distribution an agricultural crop that has been donated by the owner;

(2) "Perishable food" any food that may spoil or otherwise become unfit for human consumption because of its nature, type, or physical condition. The term includes, but is not limited to, fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits, or vegetables and foods that have been packaged, canned, refrigerated, or frozen.
Source: SL 1981, ch 288, § 4.






Chapter 05 - Meat And Meat Products

§ 39-5-1 to 39-5-4. Repealed.

39-5-1 to 39-5-4. Repealed by SL 1972, ch 214



§ 39-5-5 Sign and labeling required for sale of imported meat--Misdemeanor.

39-5-5. Sign and labeling required for sale of imported meat--Misdemeanor. Any person who knowingly sells or offers for sale any meat which is the product of any foreign country or imported from without the boundaries of the United States, or any meat product containing such imported meat, without indicating this fact by display of a conspicuous sign in his place of business and by labels or brands on each quarter, half or whole carcass of such meat, or on each can, case, or package containing any of the above-mentioned product, naming the country of its origin and the date of exportation is guilty of a Class 2 misdemeanor.

Source: SL 1964, ch 75, §§ 1, 2; SL 1977, ch 190, § 362.



§ 39-5-6 Definition of terms.

39-5-6. Definition of terms. Terms used in this chapter mean:

(1) "Animal food manufacturer," any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of livestock;

(2) "Capable for use as human food," any carcass, or part or product of a carcass of any livestock, unless it is denatured or otherwise identified as required by rules promulgated pursuant to chapter 1-26 by the secretary to deter its use as human food, or it is naturally inedible by humans;

(3) "Carcass," any part, including viscera, of any slaughtered livestock, that is capable of being used for human food;

(4) "Custom exempt plant," a person engaged in custom slaughtering and preparation of meat food products for household use by the owner as provided in subdivision 39-5-11(2);

(5) "Federal Meat Inspection Act," the act of Congress approved March 4, 1907, as amended and extended to January 1, 1991 (21 U.S.C.) and the imported meat provisions of subsections 620(b), (c) as amended to January 1, 1991;

(6) "Inedible products renderer," any person engaged in the business of rendering carcasses, or parts or products of the carcasses, of livestock, except rendering conducted under inspection or exemption under this chapter;

(7) "Inspector," an employee or official of this state authorized by the secretary to inspect livestock or carcasses, parts thereof, or meat food products under this chapter;

(8) "Intrastate commerce," commerce wholly within this state;

(9) "Label," a display of written, printed, or graphic matter upon the immediate container (not including package liners) of any article;

(10) "Labeling," any label or other written, printed, or graphic matter upon or accompanying any article or any of its containers or wrappers;

(11) "Livestock," cattle, bison, sheep, swine, goats, equine, ratites, captive cervidae as permitted under § 40-3-14, and other species as requested by the owner and authorized by the secretary;

(12) "Livestock producer," any natural person, partnership, or corporation if over fifty percent of his or its annual income is derived from production of agricultural products and on whose farm the number of livestock is in keeping with the size of the farm or the volume or character of the agricultural products produced thereon;

(13) "Meat," the edible part of the muscle of cattle, bison, sheep, swine, goats, equine, ratites, captive cervidae, and other species as requested by the owner and authorized by the secretary, which is skeletal or which is found in the tongue, in the diaphragm, in the heart, or in the esophagus, with or without the accompanying and overlying fat, and the portions of bone, skin, sinew, nerve, and blood vessels which normally accompany the muscle tissue and which are not separated from it in the process of dressing. It does not include the muscle found in the lips, snout, or ears;

(14) "Meat broker," any person engaged in the business of buying or selling livestock carcasses, parts thereof, or meat food products on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person;

(15) "Meat by-product," any edible part other than meat which has been derived from one or more cattle, bison, sheep, swine, goats, equine, ratites, captive cervidae, and other species as requested by the owner and authorized by the secretary;

(16) "Meat food products," any product capable of use as human food which is made wholly or in part from any meat or other portion of the carcass of any cattle, bison, sheep, swine, goats, equine, ratites, captive cervidae, and other species as requested by the owner and authorized by the secretary, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and which are exempted from definition as a meat food product by regulations promulgated by the secretary pursuant to chapter 1-26, under such conditions as the secretary may deem appropriate to effectuate the purposes of this chapter;

(17) "Meat processing establishment," an official establishment as defined in this section engaged in the preparation or processing of meat food products;

(18) "Official certificate," any certificate prescribed by rules promulgated pursuant to chapter 1-26 by the secretary for issuance by an inspector or other person performing official functions under this chapter;

(19) "Official establishment," any establishment in this state as determined by the secretary at which inspection of the slaughter of livestock or the preparation of livestock carcasses or parts thereof or meat products is maintained under this chapter;

(20) "Official inspection legend," any symbol prescribed by rules promulgated by the secretary pursuant to chapter 1-26 showing that an article was inspected and passed in accordance with this chapter;

(21) "Official mark," the official inspection legend or any other symbol prescribed by rules promulgated by the secretary pursuant to chapter 1-26 to identify the status of any article or animal under this chapter;

(22) "Prepared," slaughtered, canned, salted, rendered, boned, cut up, or otherwise manufactured or processed;

(23) "Retail dealer," any person engaged in selling carcasses, parts thereof, or meat food products of cattle, bison, sheep, swine, goats, equine, ratites, captive cervidae, and other species as requested by the owner and authorized by the secretary;

(24) "Retail store meat processor," a person engaged in the retail sale of food for human consumption, the retail sale of meat food products, and in the processing or preparation of meat or meat by-products for retail sale as meat food products;

(25) "Secretary," executive secretary of the South Dakota Animal Industry Board, or any person authorized to act in his stead;

(26) "Slaughtering establishment," an official establishment as defined in this section engaged in the slaughtering of livestock;

(27) "Veterinary inspector," an employee or official of this state, licensed to practice veterinary medicine in this state, and authorized by the secretary to inspect livestock or carcasses, parts thereof, or meat food products under this chapter.
Source: SL 1968, ch 158, § 1; SL 1978, ch 282, § 1; SL 1991, ch 329, § 1; SL 1996, ch 248, § 1.



§ 39-5-7 Enforcement of chapter by secretary through inspectors and employees of Animal Industry Board.

39-5-7. Enforcement of chapter by secretary through inspectors and employees of Animal Industry Board. The secretary of the Animal Industry Board is hereby authorized to enforce the provisions of this chapter through such meat inspectors and other employees of the Animal Industry Board of this state as he may designate or appoint consistently with the provisions of this chapter.

Source: SL 1968, ch 158, § 2.



§ 39-5-8 Rules and regulations of secretary--Reports required--Conformity of rules to Federal Wholesome Meat Act.

39-5-8. Rules and regulations of secretary--Reports required--Conformity of rules to Federal Wholesome Meat Act. In addition to the regulations specifically authorized by this chapter, the secretary of the Animal Industry Board may promulgate such rules and regulations, and require such reports from persons subject to this chapter as he deems appropriate to carry out the purposes and provisions of this chapter.

Rules and regulations shall be promulgated under this chapter in conformity with the rules and regulations under the Federal Wholesome Meat Act as now in effect and with subsequent amendments thereof, unless they are considered by the secretary as inconsistent with the objectives of this chapter.

Source: SL 1968, ch 158, § 21 (a), (b).



§ 39-5-9 Power of secretary to administer oaths and require attendance of witnesses--Self-incrimination privilege of witnesses.

39-5-9. Power of secretary to administer oaths and require attendance of witnesses--Self-incrimination privilege of witnesses. For purposes of the administration of this chapter, the secretary of the Animal Industry Board shall have power to administer oaths and affirmations and take depositions and to require by subpoena the attendance and testimony of witnesses and the production of documentary evidence relating to any matter under investigation or the subject of any hearing. Obedience to such subpoenas may be compelled by the circuit court of South Dakota. No natural person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any matter concerning which he may be compelled to testify or produce evidence in obedience to a subpoena of the secretary, after claiming his privilege against self-incrimination; except for perjury committed in so testifying.

Source: SL 1968, ch 158, § 21 (c).



§ 39-5-10 Cooperation by secretary with federal, state or local agencies--Acceptance of federal aid.

39-5-10. Cooperation by secretary with federal, state or local agencies--Acceptance of federal aid. The secretary of the Animal Industry Board may cooperate with the federal government in carrying out the provisions of this chapter or the Federal Wholesome Meat Act, including acceptance of federal financial, training, and other assistance, and for purposes of the more effective administration of such acts may cooperate with any other federal, state, or local agency having responsibilities with respect to matters relating to human or animal health.

Source: SL 1968, ch 158, § 22.



§ 39-5-11 Exemptions from inspection and preparation provisions.

39-5-11. Exemptions from inspection and preparation provisions. The following meat and meat products to be used for human consumption are exempt from the inspection and preparation provisions of this chapter:

(1) Any livestock producer with respect to slaughter on his own farm of livestock raised by him on his own farm and with respect to the preparation by him on such farm of the carcasses, parts thereof, and meat food products, of such livestock, and with respect to such articles if the livestock producer does not otherwise engage in the business of slaughtering livestock or preparing livestock carcasses, parts thereof, or meat food products and does not engage in the business of buying or selling livestock other than those raised on his own farm, or livestock carcasses, parts thereof, or meat food products, other than those produced from such livestock and does not slaughter or permit any other person to slaughter on his farm any livestock not owned by him, except under exemption as provided for in subdivision (2);

(2) Any person engaged in custom slaughtering of livestock and preparation of the carcasses, parts thereof, and meat food products, only with respect to the slaughter of livestock delivered by the owner thereof for custom slaughter, and the preparation of the carcasses, parts thereof, and meat food products of such livestock for use by such owner in his own household or by members of his household and nonpaying guests;

(3) Any person engaged in slaughtering livestock or preparing livestock carcasses, parts thereof, or meat food products, solely for intrastate commerce, and the articles so prepared by such person, whenever the secretary determines that application of such specific provisions would be impracticable and an exemption to this chapter will otherwise aid in the effective administration of this chapter, or that the exemption is necessary to avoid conflict with requirements under recognized religious dietary laws;

(4) The licensing, inspection, adulteration, and misbranding provisions of this chapter do not apply to the slaughter of livestock or the preparation of livestock carcasses, parts thereof, or meat food products by any person for use in his own household or by members of his household and nonpaying guests.
Source: SL 1968, ch 158, § 13 (a); SL 1970, ch 227; SL 1978, ch 282, § 2; SL 1991, ch 329, § 2.



§ 39-5-11.1 License required for meat processors.

39-5-11.1. License required for meat processors. Any official establishment, slaughtering establishment, meat processing establishment, custom exempt plant, or retail store meat processor, as defined in § 39-5-6, that is required to be inspected pursuant to §§ 39-5-15, 39-5-16, and 39-5-17 in order to operate under this chapter, shall obtain annually from the Animal Industry Board a license in accordance with rules promulgated by the Animal Industry Board pursuant to chapter 1-26. Any person or entity applying for a license pursuant to this section shall pay a license fee to the Animal Industry Board as follows:

(1) The annual license fee for a slaughtering establishment is one hundred dollars;

(2) The annual license fee for a meat processing establishment is one hundred dollars;

(3) The annual license fee for a custom exempt plant is fifty dollars;

(4) The annual license fee for a retail store meat processor is twenty dollars;

(5) The annual license fee for any other official establishment required to be licensed under this section is fifty dollars.
Source: SL 1991, ch 329, § 3.



§ 39-5-11.2 Continuing education for meat processor.

39-5-11.2. Continuing education for meat processor. A designated representative of an establishment or entity licensed pursuant to § 39-5-11.1, except a retail store meat processor, shall, once every three years, undergo continuing education training to improve the safety and efficiency of the establishment's or entity's operations. The Animal Industry Board shall promulgate rules pursuant to chapter 1-26 specifying the requirements, standards, and administration of continuing education required under this section.

Source: SL 1991, ch 329, § 4.



§ 39-5-12 Withdrawal or denial of exemption by secretary.

39-5-12. Withdrawal or denial of exemption by secretary. The secretary of the Animal Industry Board may withdraw or deny any exemption under § 39-5-11 with respect to any person whenever he finds that such action will aid in effectuating the purposes of this chapter.

Source: SL 1968, ch 158, § 13 (b).



§ 39-5-13 Acts or transactions and carcasses, parts or meat food products regulated under Federal Wholesome Meat Act exempt.

39-5-13. Acts or transactions and carcasses, parts or meat food products regulated under Federal Wholesome Meat Act exempt. The provisions of this chapter shall not apply to any act or transaction subject to exclusive regulation under the Federal Wholesome Meat Act.

The provisions shall not apply to carcasses, parts thereof or meat food products of livestock to the extent that they are subject to regulation under the Federal Wholesome Meat Act.

Source: SL 1968, ch 158, § 25.



§ 39-5-14 Adulterated carcass, part, or meat food product defined.

39-5-14. Adulterated carcass, part, or meat food product defined. For purposes of this chapter, the term "adulterated" shall apply to any carcass, part thereof, or meat food product under one or more of the following circumstances:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such article shall not be considered adulterated under this subdivision if the quantity of such substance in or on such article does not ordinarily render it injurious to health; or

(2) If it bears or contains (by reason of administration of any substance to the live animal or otherwise) any added poisonous or added deleterious substance which is prohibited in the quantity present with respect to such an article under the Federal Wholesome Meat Act and which may, in the judgment of the secretary of the Animal Industry Board make the article unfit for human food; or

(3) If it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food; or

(4) If it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health; or

(5) If it is, in whole or in part, the product of an animal which has died otherwise than by slaughter; or

(6) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(7) If it has been intentionally subjected to radiation, unless such use of radiation was permissible under the Federal Wholesome Meat Act and approved by the secretary; or

(8) If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is; or

(9) If it is margarine containing animal fat and any of the raw material used therein consisted in whole or in part of any filthy, putrid, or decomposed substance.
Source: SL 1968, ch 158, § 1 (r).



§ 39-5-15 Application for inspection services.

39-5-15. Application for inspection services. Persons desiring to operate under this chapter shall apply to the secretary of the Animal Industry Board on forms approved and provided by the secretary. The application shall include the name and address of the establishment, type of establishment, type of building, number of employees, complete description of the plant facilities, equipment, the day of the week, and the hours of the day when the official plant is in operation and such other information as the secretary may require.

Source: SL 1968, ch 158, § 23.



§ 39-5-16 Ante-mortem inspection of livestock.

39-5-16. Ante-mortem inspection of livestock. For the purpose of preventing the entry into or movement in intrastate commerce of any livestock carcass, part thereof, or meat food product which is adulterated and is capable of use as human food, the secretary of the Animal Industry Board shall cause ante-mortem inspection to be made of all livestock intended for slaughter in any establishment in this state where livestock are slaughtered solely for such commerce.

Source: SL 1968, ch 158, § 3 (a).



§ 39-5-17 Post-mortem inspection of carcasses and parts--Inspection of meat food products.

39-5-17. Post-mortem inspection of carcasses and parts--Inspection of meat food products. For the purpose stated in § 39-5-16, whenever slaughtering or other operations are being conducted in any establishment in this state in which carcasses, parts thereof, or meat food products capable of use as human food are prepared solely for intrastate commerce, the secretary of the Animal Industry Board shall cause post-mortem inspection to be made of the carcasses and parts thereof of each animal slaughtered and shall cause an inspection to be made of all meat food products prepared in such establishment.

Source: SL 1968, ch 158, § 3 (b).



§ 39-5-18 Inspections made by or under supervision of veterinary inspectors.

39-5-18. Inspections made by or under supervision of veterinary inspectors. The inspections required by §§ 39-5-16, 39-5-17, and 39-5-20 to 39-5-22, inclusive, shall be made by veterinary inspectors or by other inspectors under the supervision of veterinary inspectors.

Source: SL 1968, ch 158, § 3 (d).



§ 39-5-19 Cost of inspection--Rates for overtime, night, and holiday work.

39-5-19. Cost of inspection--Rates for overtime, night, and holiday work. The cost of inspection rendered under this chapter shall be borne by this state except as otherwise provided in § 39-5-10 and except that the cost of overtime, night, and holiday work performed in establishments subject to the provisions of this chapter at such rates as the secretary of the Animal Industry Board may determine shall be borne by such establishments. Sums received by the secretary in reimbursement of sums paid out by him for such premium pay work shall be available without fiscal year limitations to carry out the purposes of this chapter.

Source: SL 1968, ch 158, § 24.



§ 39-5-20 Quarantine, segregation, and reinspection of livestock, carcasses and parts, and meat food products.

39-5-20. Quarantine, segregation, and reinspection of livestock, carcasses and parts, and meat food products. The secretary of the Animal Industry Board shall also cause, at any time, such quarantine, segregation, and reinspection of livestock, livestock carcasses and parts thereof, and meat food products in any such establishments as he deems necessary to effectuate the purposes of this chapter.

Source: SL 1968, ch 158, § 3 (c).



§ 39-5-21 Condemnation and destruction of adulterated carcasses, parts, and meat food products--Reprocessing authorized.

39-5-21. Condemnation and destruction of adulterated carcasses, parts, and meat food products--Reprocessing authorized. All livestock carcasses, parts thereof and meat food products found by an inspector to be adulterated in any official establishment shall be condemned and shall if no appeal be taken from such determination of condemnation, be destroyed for human food purposes under the supervision of an inspector and in a manner prescribed by regulations of the secretary of the Animal Industry Board: Provided, that articles which may, by reprocessing, be made not adulterated, need not be so condemned and destroyed if so reprocessed under the supervision of an inspector and thereafter found to be not adulterated.

Source: SL 1968, ch 158, § 3 (e).



§ 39-5-22 Appeal from condemnation determination--Inspection and costs--Destruction of articles.

39-5-22. Appeal from condemnation determination--Inspection and costs--Destruction of articles. If any appeal be taken from a determination under § 39-5-21, the articles shall be appropriately marked and segregated pending completion of an appeal inspection, which shall be at the cost of the appellant if the secretary of the Animal Industry Board determines that the appeal is frivolous. If the determination of condemnation is sustained, the articles shall be destroyed for human food purposes in accordance with § 39-5-21.

Source: SL 1968, ch 158, § 3 (e).



§ 39-5-23 Refusal or withdrawal of inspection--Grounds and procedure for action by secretary.

39-5-23. Refusal or withdrawal of inspection--Grounds and procedure for action by secretary. The secretary of the Animal Industry Board may (for such period, or indefinitely, as he deems necessary to effectuate the purposes of this chapter), refuse to provide, or withdraw, inspection services under this chapter with respect to any establishment if he determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such services, that:

(1) Such applicant or recipient is unfit to engage in any business requiring inspection under this chapter because:

(a) The applicant or recipient (or in case the applicant or recipient is a partnership, any general partner; or in case the applicant or recipient is a corporation, any officer, director, or holder or owner of more than ten per centum of the voting stock) has, or has been responsibly connected with any person who has, committed an offense made criminal by this chapter, or has been convicted, in any federal, state, or local court, of any felony, or any violation of law designed to protect the public from unwholesome, adulterated, or misbranded food or from fraud, in connection with transactions in food; or

(b) Such applicant or recipient, or any person conducting a business with which such applicant or recipient was responsibly connected, had inspection services refused or withdrawn under this chapter for a period which has not expired; or

(2) The application for inspection contains a materially false or misleading statement made by the applicant for or recipient of the services, or its representative on its behalf, or there has been concealment or withholding of facts called for by the application form.

The secretary may also, after notice to the operator of the establishment, refuse to provide, or withdraw, inspection services under this chapter with respect to any establishment for any failure of the operator to maintain the establishment premises and facilities in a sanitary condition or to destroy condemned carcasses, parts thereof or meat food products as required, or other failure to conduct operations at the establishment in accordance with the requirements under this chapter. Such refusal or withdrawal shall terminate and inspection service shall be provided as soon as possible after the cause for such refusal or withdrawal has been corrected.

Source: SL 1968, ch 158, § 17.



§ 39-5-23.1 Inhumane slaughtering--Refusal or suspension of inspection.

39-5-23.1. Inhumane slaughtering--Refusal or suspension of inspection. For the purpose of preventing the inhumane slaughtering of livestock, the secretary of the Animal Industry Board shall examine and inspect the method by which cattle, sheep, swine, goats, equine, ratites, captive cervidae, and other species as requested by the owner and authorized by the secretary are slaughtered and handled in connection with slaughter in the slaughtering establishments inspected under this chapter. The secretary may refuse to provide inspection to a new slaughtering establishment or temporarily suspend inspection at a slaughtering establishment if the secretary finds that any cattle, sheep, swine, goats, equine, ratites, captive cervidae, and other species as requested by the owner and authorized by the secretary have been slaughtered or handled in connection with slaughter at such establishment by any method not in accordance with § 39-5-23.2, until the establishment furnishes assurances satisfactory to the secretary that all slaughtering and handling in connection with slaughter of livestock shall be in accordance with such a method.

Source: SL 1981, ch 289, § 1; SL 1996, ch 248, § 2.



§ 39-5-23.2 Humane methods of slaughtering.

39-5-23.2. Humane methods of slaughtering. Either of the following two methods of slaughtering of livestock and handling of livestock in connection with slaughter are found to be humane:

(1) In the case of cattle, sheep, swine, goats, equine, ratites, captive cervidae, and other species as requested by the owner and authorized by the secretary, the animals are rendered insensible to pain by a single blow or gunshot or by electrical, chemical or other means that is rapid and effective, before being shackled, hoisted, thrown, cast or cut; or

(2) By slaughtering in accordance with the ritual requirements of the Jewish faith or any other religious faith that prescribes a method of slaughter whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument and handling in connection with such slaughtering.
Source: SL 1981, ch 289, § 2; SL 1996, ch 248, § 3.



§ 39-5-24 Facilities and sanitary practices of establishments operated in accordance with regulations of secretary--Inspection of carcasses, parts, or meat food products required for admittance into establishment.

39-5-24. Facilities and sanitary practices of establishments operated in accordance with regulations of secretary--Inspection of carcasses, parts, or meat food products required for admittance into establishment. Each establishment at which livestock are slaughtered or livestock carcasses or parts thereof or meat food products are prepared solely for intrastate commerce shall have such premises, facilities, and equipment, and be operated in accordance with such sanitary practices, as are required by regulations prescribed by the secretary of the Animal Industry Board for the purpose of preventing the entry into and movement in such commerce of carcasses, parts thereof, and meat food products, which are adulterated. No livestock carcasses, parts thereof, or meat food products shall be admitted into such establishment unless they have been prepared only under inspection pursuant to this chapter or the Federal Wholesome Meat Act or imported in compliance with the latter act.

Source: SL 1968, ch 158, § 4.



§ 39-5-25 Regulation of entry and handling of equine carcasses and products or other meat food products in official establishments.

39-5-25. Regulation of entry and handling of equine carcasses and products or other meat food products in official establishments. If required by rules promulgated pursuant to chapter 1-26 by the secretary, equines and their carcasses, parts thereof, and meat food products shall be prepared in establishments separate from the establishments in which cattle, bison, sheep, swine, goats, ratites, captive cervidae, and other species as requested by the owner and authorized by the secretary are slaughtered or their carcasses, parts thereof, or meat food products are prepared. The secretary may by rules promulgated pursuant to chapter 1-26 otherwise limit the entry of carcasses, parts of carcasses, meat food products, and other materials into any establishment at which inspection under this chapter is maintained, under such conditions as the secretary may prescribe to assure that allowing the entry of such articles into inspected establishments will be consistent with the purposes of this chapter.

Source: SL 1968, ch 158, § 11 (a); SL 1996, ch 248, § 4.



§ 39-5-26 Misbranded carcass, part, or meat food product defined.

39-5-26. Misbranded carcass, part, or meat food product defined. For purposes of this chapter, the term "misbranded" shall apply to any carcass, part thereof, or meat food product under one or more of the following circumstances:

(1) If its labeling is false or misleading in any particular; or

(2) If it is offered for sale under the name of another food; or

(3) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter, the name of the food imitated; or

(4) If its container is so made, formed, or filled as to be misleading; or

(5) If in a package or other container unless it bears a label showing:

(a) The name and place of business of the manufacturer, packer, or distributor; and

(b) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count: Provided, that under clause (b) of this subdivision, reasonable variations may be permitted, and exemptions as to small packages may be established, by regulations prescribed by the secretary of the Animal Industry Board; or

(6) If any word, statement, or other information required by or under authority of this chapter to appear on the label or other labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or

(7) If it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the secretary under § 39-5-28 unless:

(a) It conforms to such definition and standard; and

(b) Its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food; or

(8) If it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the secretary under § 39-5-28, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard; or

(9) If it is not subject to the provisions of subdivision (7), unless its label bears:

(a) The common or usual name of the food, if any there be; and

(b) In case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the secretary, be designated as spices, flavorings, and colorings without naming each; Provided, that, to the extent that compliance with the requirements of clause (b) of this subdivision (9) is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the secretary; or

(10) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the secretary determines to be, and by regulations prescribed as, necessary in order fully to inform purchasers as to its value for such uses; or

(11) If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact: Provided, that, to the extent that compliance with the requirements of this subdivision (11) is impracticable, exemptions shall be established by regulations promulgated by the secretary; or

(12) If it fails to bear, directly thereon or on its containers, as the secretary may by regulations prescribe, the inspection legend and such other information as the secretary may require in such regulations to effectuate the purposes of this chapter.
Source: SL 1968, ch 158, § 1 (s).



§ 39-5-27 Labeling and marking of carcasses, parts, meat food products or containers required.

39-5-27. Labeling and marking of carcasses, parts, meat food products or containers required. All carcasses, parts of carcasses, and meat food products inspected at any establishment under the authority of this chapter and found to be not adulterated, shall at the time they leave the establishment bear, in distinctly legible form, directly thereon or on their containers, as the secretary of the Animal Industry Board may require, the information required under § 39-5-26.

Source: SL 1968, ch 158, § 5 (a).



§ 39-5-28 Labeling and marking styles and sizes of type--Definitions and standards of identity or composition and standards of fill of container prescribed by secretary.

39-5-28. Labeling and marking styles and sizes of type--Definitions and standards of identity or composition and standards of fill of container prescribed by secretary. The secretary of the Animal Industry Board, whenever he determines such action is necessary for the protection of the public, may prescribe:

(1) The styles and sizes of type to be used in marking and labeling any articles or animals subject to this chapter, and

(2) Definitions and standards of identity or composition for articles subject to this chapter, and fill of container for such articles.
Source: SL 1968, ch 158, § 5 (b).



§ 39-5-29 False or misleading marking or labeling or misleading container prohibited.

39-5-29. False or misleading marking or labeling or misleading container prohibited. No article subject to this chapter shall be sold or offered for sale or donated by any person in this state, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the secretary of the Animal Industry Board are permitted.

Source: SL 1968, ch 158, § 5 (c).



§ 39-5-30 Determination and modification by secretary of false or misleading marking, labeling, or container--Hearing on determination.

39-5-30. Determination and modification by secretary of false or misleading marking, labeling, or container--Hearing on determination. If the secretary of the Animal Industry Board has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this chapter is false or misleading in any particular, he may direct that such use be withheld unless the marking, labeling, or container is modified in such manner as he may prescribe so that it will not be false or misleading. If the person using or proposing to use the marking, labeling, or container does not accept the determination of the secretary, such person may request a hearing, but the use of the marking, labeling, or containers shall, if the secretary so directs, be withheld pending hearing and final determination by the secretary. Any such determination by the secretary shall be conclusive unless, within the time prescribed by § 1-26-31, the person adversely affected thereby appeals to the circuit court of South Dakota.

Source: SL 1968, ch 158, § 5 (d).



§ 39-5-31 Meat processors and related industries subject to regulation by secretary.

39-5-31. Meat processors and related industries subject to regulation by secretary. The secretary of the Animal Industry Board may by regulations prescribe conditions under which carcasses, parts of carcasses, and meat food products of livestock capable of use as human food, shall be stored or otherwise handled by any person engaged in the business of buying, selling, freezing, storing, transporting, or otherwise handling such articles in this state, whenever the secretary deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer.

Source: SL 1968, ch 158, § 7.



§ 39-5-32 Meat and meat products not to be used for human consumption--Denaturing or identification as inedible required.

39-5-32. Meat and meat products not to be used for human consumption--Denaturing or identification as inedible required. Inspection shall not be provided under this chapter at any establishment for the slaughter of livestock, or the preparation of any carcasses or parts or products of livestock, which are not intended for use as human food, but such articles shall, unless naturally inedible by humans, be denatured or otherwise identified as prescribed by regulations of the secretary of the Animal Industry Board to deter their use for human food. No person shall sell, donate, transport, or offer or receive for sale or transportation, in this state any such carcasses, parts thereof, or meat food products which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the secretary or are naturally inedible by humans.

Source: SL 1968, ch 158, § 8.



§ 39-5-33 Registration of meat brokers, renderers, animal food manufacturers, wholesalers or warehousemen.

39-5-33. Registration of meat brokers, renderers, animal food manufacturers, wholesalers or warehousemen. No person shall engage in this state in business as a meat broker, inedible products renderer, or animal food manufacturer, or as a wholesaler of any carcasses, or parts or products of the carcasses, of any livestock, whether intended for human food or other purposes, or as a public warehouseman storing any such articles, or in the business of buying, selling, or transporting any dead, dying, crippled, or diseased livestock, unless when required by regulations of the secretary of the Animal Industry Board, he has registered with the secretary, his name, and the address of each place of business at which, and all trade names under which, he conducts such business.

Source: SL 1968, ch 158, § 9.



§ 39-5-34 Regulation of dealing in diseased, dying, crippled or dead livestock.

39-5-34. Regulation of dealing in diseased, dying, crippled or dead livestock. No person engaged in this state in the business of buying, selling, or transporting dead, dying, crippled, or diseased livestock or any parts of the carcasses of any livestock that died otherwise than by slaughter, shall buy, sell, donate, transport, or offer or receive for sale or transportation in this state any such livestock or parts of carcasses, unless such transaction or transportation is made in accordance with such regulations as the secretary of the Animal Industry Board may prescribe to effectuate the purposes of this chapter.

Source: SL 1968, ch 158, § 10.



§ 39-5-35 Disposal of carcasses, parts, or meat food products from noncomplying official establishments.

39-5-35. Disposal of carcasses, parts, or meat food products from noncomplying official establishments. Carcasses, parts thereof, and meat food products which, in any establishment at which inspection is maintained under this chapter, are prepared, wholly or in part, without supervision of an inspector as required by the secretary of the Animal Industry Board, or otherwise not in compliance with the regulations under this chapter, shall be handled or disposed of as the secretary may by regulations prescribe to prevent the use for human food of articles that are adulterated or misbranded.

Source: SL 1968, ch 158, § 11 (b).



§ 39-5-36 Records required of all types of meat businesses.

39-5-36. Records required of all types of meat businesses. Any person who engages in this state, in the business of slaughtering any livestock, or preparing, freezing, packaging, or labeling any carcasses or parts or products of carcasses, of any livestock, for use as human or animal food or rendering (as an inedible products renderer), transporting, storing, or buying or selling (as a meat broker or otherwise) any carcasses, or parts or products of carcasses, of any livestock, or transporting, buying, or selling any dying, crippled, or diseased cattle, bison, sheep, swine, goats, equine, ratites, captive cervidae, and other species as requested by the owner and authorized by the secretary shall maintain such records as the secretary may by rules promulgated pursuant to chapter 1-26 require to effectuate the purposes of this chapter, and shall, upon notice by the secretary, afford the representative, at all reasonable times, access to the person's places of business and opportunity to inspect the facilities, inventory, and all records, and to copy all such records. Any record required to be maintained by this section shall be maintained for at least such period of time as the secretary may by rules promulgated pursuant to chapter 1-26 prescribe.

Source: SL 1968, ch 158, § 12; SL 1996, ch 248, § 5.



§ 39-5-37 Detention of carcass, part, or meat food product, inedible product, or dying, crippled or diseased livestock--Grounds and procedure for action by secretary.

39-5-37. Detention of carcass, part, or meat food product, inedible product, or dying, crippled or diseased livestock--Grounds and procedure for action by secretary. Whenever any carcass, part of a carcass, or meat food product of any livestock or any product exempted from the definition of a meat food product, or any dying, crippled, or diseased livestock is found by any authorized representative of the secretary of the Animal Industry Board upon any premises where it is held for purposes of, or during or after distribution in this state, and there is reason to suspect that such article is adulterated or misbranded and is capable of use for human food, or that it has not been inspected, in violation of this chapter, any other law of this state, or any federal law, or that such article or animal has been, or is intended to be, distributed in violation of any such laws, it may be detained by such representative for a period not to exceed twenty days, pending action under § 39-5-38, or notification of any federal or other governmental authorities having jurisdiction over such article or animal, and shall not be moved by any person from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the secretary that the article or animal is eligible to retain such marks.

Source: SL 1968, ch 158, § 18.



§ 39-5-38 Seizure and condemnation of articles or animals in violation--Procedure for disposal of articles or animals.

39-5-38. Seizure and condemnation of articles or animals in violation--Procedure for disposal of articles or animals. Any carcass, part of a carcass, or meat food product of any livestock or any dying, crippled, or diseased livestock that is being transported in this state, or is held for sale or donation in this state after such transportation, and that:

(1) Is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of this chapter; or

(2) Is capable of use as human food and is adulterated or misbranded; or

(3) In any other way is in violation of this chapter,
shall be liable to be proceeded against and seized and condemned, at any time, by an action in the circuit court of South Dakota within the jurisdiction of which the article or animal is found. If the article or animal is condemned it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the treasury of this state, but the article or animal shall not be sold contrary to the provisions of this chapter or federal law: Provided, that upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of this chapter or federal law, the court may direct that such article or animal be delivered to the owner thereof subject to such supervision by authorized representatives of the secretary of the Animal Industry Board as is necessary to ensure compliance with this chapter. When a decree of condemnation is entered against the article or animal and it is released under bond, or destroyed, court costs and fees, and storage and other expenses shall be awarded against the person, if any, intervening as claimant of the article or animal.

Source: SL 1968, ch 158, § 19.



§ 39-5-39 Prohibited acts.

39-5-39. Prohibited acts. The following acts, or the causing thereof, by any person within this state, are hereby prohibited, except as otherwise provided under § 39-5-11:

(1) The slaughter of livestock or the preparation of any carcasses, parts thereof, or meat food products of livestock at any establishment conducting such operations solely for intrastate commerce, except in compliance with the requirements of this chapter;

(2) The sale, donation, transportation, or offering or receiving for sale or transportation in this state of:

(a) Any livestock carcass, part thereof, or meat food product, unless such article has been inspected to assure its freedom from adulteration and misbranding, in accordance with the requirements under this chapter or the Federal Wholesome Meat Act; or

(b) Any such article which is capable of use as human food and is adulterated or misbranded at the time of such sale, donation, transportation, or offer or receipt for sale or transportation;

(3) Doing, with respect to any livestock carcass, part thereof, or meat food product which is capable of use as human food, any act while it is being transported in this state or held for sale or donation after such transportation, which is intended to cause or has the effect of causing such article to be adulterated or misbranded;

(4) Selling, donating, transporting, or offering or receiving for sale or transportation, in this state, any carcasses of horses, mules, or other equines or parts of such carcasses, or the meat or meat food products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations prescribed by the secretary of the Animal Industry Board to show the kinds of animals from which they were derived;

(5) Casting, printing, lithographing, or otherwise making any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the secretary;

(6) Forging any official device, mark, or certificate;

(7) Without authorization from the secretary using any official device, mark, or certificate, or simulation thereof, or altering, detaching, defacing, or destroying any official device, mark, or certificate;

(8) Contrary to the regulations prescribed by the secretary, failing to use, or to detach, deface, or destroy any official device, mark, or certificate;

(9) Knowingly possessing, without promptly notifying the secretary or his representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any animal, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

(10) Knowingly making any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the secretary;

(11) Knowingly representing that any article has been inspected and passed or exempted under this chapter when, in fact, it has, respectively, not been so inspected and passed or exempted;

(12) Neglecting or refusing to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if in his power to do so, in obedience to the subpoena of the secretary; or willfully making any false entry or statement of fact in any report required to be made under this chapter; or willfully making any false entry in any record kept by any person subject to this chapter;

(13) Failing to file any report required by the secretary under § 39-5-8, within the time fixed by him for such filing, or failing to keep any record required by the secretary under § 39-5-36;

(14) Refusing to permit any duly authorized representative of the secretary or have access at all reasonable times, to the premises, facilities, inventory, or records of any establishment in this state at which livestock are slaughtered or the carcasses, parts thereof, or meat food products are prepared, or refusing to permit such representative to copy any such records, as authorized by § 39-5-36;

(15) Assaulting, resisting, opposing, impeding, intimidating, or interfering with any person while engaged in, or on account of, the performance of his official duties under this chapter; or giving or paying anything of value to any person employed to perform any official duties under this chapter, with intent to influence his official actions;

(16) Receiving by any person employed to perform any official duties under this chapter of anything of value given or paid by any person to influence his official actions;

(17) Violating §§ 39-5-31 to 39-5-34 or any regulations under § 39-5-8.

A violation of any provision in this section is a Class 1 misdemeanor.

Source: SL 1968, ch 158, § 6; SL 1977, ch 190, § 363.



§ 39-5-39.1 Sale of diseased carcass for human consumption as felony.

39-5-39.1. Sale of diseased carcass for human consumption as felony. Any person who violates the provisions of § 39-5-34 by knowingly selling or offering for sale carcasses or parts of carcasses of diseased animals for human consumption is guilty of a Class 6 felony.

Source: SL 1983, ch 285.



§ 39-5-40 Repealed.

39-5-40. Repealed by SL 1977, ch 190, § 364



§ 39-5-41 Principal or employer liable for acts or omissions of agent or employee.

39-5-41. Principal or employer liable for acts or omissions of agent or employee. When construing or enforcing the provisions of this chapter, the act, omission, or failure of any person acting for or employed by an individual, partnership, limited liability company, corporation, association, or other business unit, within the scope of employment or office, shall in every case be deemed the act, omission, or failure of such individual, partnership, limited liability company, corporation, association, or other business unit, as well as of such person.

Source: SL 1968, ch 158, § 15; SL 1994, ch 351, § 93.



§ 39-5-42 Notice of report of violation by secretary to state's attorney--Warning notice by secretary authorized.

39-5-42. Notice of report of violation by secretary to state's attorney--Warning notice by secretary authorized. Before any violation of this chapter is reported by the secretary of the Animal Industry Board to the state's attorney of any county of this state for institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given reasonable notice of the alleged violation and opportunity to present his views orally or in writing with regard to such contemplated proceeding. Nothing in this chapter shall be construed as requiring the secretary to report for criminal prosecution violations of this chapter, whenever he believes that the public interest will be adequately served and compliance with this chapter obtained by a suitable written notice of warning.

Source: SL 1968, ch 158, § 16.



§ 39-5-43 Circuit court jurisdiction.

39-5-43. Circuit court jurisdiction. The circuit court of South Dakota is hereby vested with jurisdiction specifically to enforce, and to prevent and restrain violations of this chapter and shall have jurisdiction in all other kinds of cases arising under this chapter.

Source: SL 1968, ch 158, § 20.



§ 39-5-44 Notice of operation of inspection and regulatory provisions.

39-5-44. Notice of operation of inspection and regulatory provisions. Provisions of this chapter relative to inspections, sanitation, labeling requirements, penalties, seizures, and injunctive relief shall not become operative until thirty days after the giving of notice thereof by the secretary of the Animal Industry Board by posting of such notice upon the official bulletin boards of at least twenty counties of the State of South Dakota and the publishing of three weeks' notices thereof by three publications, once each week, in at least three newspapers of the State of South Dakota which have been designated as official county newspapers in the State of South Dakota.

Source: SL 1968, ch 158, § 26.



§ 39-5-45 Severability of chapter.

39-5-45. Severability of chapter. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the validity of the remainder of this chapter, and of the application of such provisions to other persons and circumstances shall not be affected thereby.

Source: SL 1968, ch 158, § 27.



§ 39-5-46 to 39-5-54. Transferred.

39-5-46 to 39-5-54. Transferred to §§ 34-18A-1 to 34-18A-9






Chapter 06 - Milk And Milk Product Grades And Standards

§ 39-6-1 Definition of terms.

39-6-1. Definition of terms. Terms used in this chapter mean:

(1) "Department," the Department of Agriculture;

(2) "Grade A milk," milk produced in accordance with the standards set forth in regulations promulgated pursuant to the authority granted in § 39-6-9 and that is not subject to the requirements for manufacturing grade milk or raw milk for human consumption;

(3) "Manufacturing grade milk," any milk or milk product that is produced for processing and manufacturing into products for human consumption in accordance with the standards set by rules promulgated pursuant to the authority granted in §§ 39-6-9 and 40-32-18 and that is not subject to the requirements for Grade A milk or raw milk for human consumption;

(4) "Milk," the lacteal secretion, practically free from colostrum, obtained by the milking of one or more healthy cows, that contains not less than eight and one-fourth percent solids-not-fat and not less than three and one-fourth percent milk fat;

(5) "Milk case" or "dairy case," any wire or plastic case or container that holds sixteen quarts or more of milk or milk products and is used by restaurants, retailers, or their agents as a means to transport, store, or carry milk or milk products;

(6) "Raw milk for human consumption," the lacteal secretion, practically free from colostrum, obtained by the milking of one or more healthy cows, goats, sheep, or other hooved mammals that has not been pasteurized or homogenized and is packaged for human consumption. The term also includes raw cream intended for human consumption;

(7) "Secretary," the secretary of agriculture.
Source: SL 1955, ch 67, § 1; SDC Supp 1960, § 4.2001; SL 1963, ch 7; SL 1991, ch 330, § 1; SL 2015, ch 207, § 1.



§ 39-6-2 Sale of packaged or dispenser milk below Grade A or raw milk without license and permit as misdemeanor.

39-6-2. Sale of packaged or dispenser milk below Grade A or raw milk without license and permit as misdemeanor. It is a Class 2 misdemeanor to sell bottled, cartoned, or dispenser milk for human consumption other than Grade A milk or raw milk for human consumption from a producer who meets the requirements of § 39-6-3.1.

Source: SL 1955, ch 74, § 1; SL 1957, ch 94; SDC Supp 1960, § 4.2008; SL 1977, ch 190, § 366; SL 2015, ch 207, § 2.



§ 39-6-3 Sale of raw milk at place where milk produced permitted.

39-6-3. Sale of raw milk at place where milk produced permitted. Raw milk for human consumption may be secured or purchased for personal use by any consumer at the place or farm where the milk is produced and the milk may be delivered directly to the consumer by the producer. No raw milk for human consumption may be purchased at a farmers' market or farmer owned retail store that is not located at the place or farm where the milk is produced.

Source: SL 1955, ch 74, § 1; SL 1957, ch 94; SDC Supp 1960, § 4.2008; SL 1977, ch 190, § 367; SL 2010, ch 205, § 1; SL 2015, ch 207, § 3.



§ 39-6-3.1 License and permit required to sell raw milk for human consumption.

39-6-3.1. License and permit required to sell raw milk for human consumption. Any producer of milk who is selling raw milk for human consumption directly to the consumer shall obtain a license pursuant to the provisions of § 40-32-4 and a permit pursuant to the provisions of § 40-32-10.1.

Source: SL 2015, ch 207, § 4.



§ 39-6-4 Repealed.

39-6-4. Repealed by SL 1977, ch 190, § 368



§ 39-6-5 Repealed.

39-6-5. Repealed by SL 1986, ch 326, § 60



§ 39-6-6 Repealed.

39-6-6. Repealed by SL 2009, ch 201, § 2.



§ 39-6-7 , 39-6-8. Repealed.

39-6-7, 39-6-8. Repealed by SL 2010, ch 205, §§ 2, 3.



§ 39-6-9 Promulgation of rules.

39-6-9. Promulgation of rules. The secretary of agriculture may promulgate rules for Grade A milk and milk products, manufacturing grade milk, and raw milk for human consumption, pursuant to chapter 1-26, relative to:

(1) Standards for adulterated or misbranded milk;

(2) Permits to produce or process;

(3) Labeling and packaging;

(4) Inspections of dairy farms and plants;

(5) Examinations of milk and milk products;

(6) Animal health requirements;

(7) Container usage;

(8) Uninspected milk;

(9) Farm and plant construction;

(10) Personal health standards;

(11) Sanitation standards;

(12) Production, processing, and distribution standards for Grade A pasteurized milk, fluid milk products, Grade A raw milk for pasteurization, manufacturing grade milk, and raw milk for human consumption;

(13) Procedures for certification of interstate milk shippers;

(14) Methods of making sanitation ratings of milk supplies; and

(15) Customer records.
Source: SL 1955, ch 67, § 3; SDC Supp 1960, § 4.2003; SL 1963, ch 8; SL 1986, ch 326, § 61; SL 1989, ch 348; SL 2015, ch 207, § 5.



§ 39-6-10 Permit for importation of Grade A products--Standards required--Suspension or revocation.

39-6-10. Permit for importation of Grade A products--Standards required--Suspension or revocation. The Department of Agriculture may, for the purpose of assuring the people of this state a continuous and adequate supply of wholesome and nutritious fluid milk or milk products labeled Grade A, permit the entry of such milk or milk products into this state after the department has determined that the inspection at point of origin, the required standards and enforcement thereof, and the quality of the milk or products are equal to the requirements in this state. Upon determining that the foregoing conditions are satisfactory, the department shall issue a permit. Such permit may be suspended or revoked as provided in §§ 39-6-15 and 39-6-16.

Source: SL 1955, ch 67, § 6; SDC Supp 1960, § 4.2006.



§ 39-6-10.1 Repealed.

39-6-10.1. Repealed by SL 2010, ch 205, § 4.



§ 39-6-11 Inspectors for Grade A premises and plants--Assistance to producers and processors.

39-6-11. Inspectors for Grade A premises and plants--Assistance to producers and processors. The secretary of agriculture shall provide an adequate inspection force of trained and qualified persons for the inspection of milk, milk products, and the premises and plants where milk and milk products are produced, handled, and processed. Such inspectors shall acquaint the producers and processors with the requirements necessary to bring farm and plants to the state of compliance which will qualify their products for a Grade A label.

Source: SL 1955, ch 67, § 4; SDC Supp 1960, § 4.2004; SL 1985, ch 15, § 52.



§ 39-6-12 Field service provided by processor to assist producers and supervise processing.

39-6-12. Field service provided by processor to assist producers and supervise processing. Each processor shall provide adequate and continuous field service to assist the producers who sell their milk to the processor's plant and to supervise the operations within the processing plant to attain and maintain compliance with Grade A requirements.

Source: SL 1955, ch 67, § 4; SDC Supp 1960, § 4.2004; SL 2010, ch 205, § 5.



§ 39-6-13 Processor field service permit--Determination of qualifications.

39-6-13. Processor field service permit--Determination of qualifications. Any person performing the field service for a Grade A processor of milk or milk products shall first obtain a permit therefor from the secretary of agriculture by application on a form provided by the secretary. The secretary shall determine that the applicant is competent and qualified before issuing said permit.

Source: SL 1955, ch 67, § 4; SDC Supp 1960, § 4.2004.



§ 39-6-14 Processor field service permit not transferable--Revocation--Notice and hearing.

39-6-14. Processor field service permit not transferable--Revocation--Notice and hearing. The permit issued to a person performing field service for a Grade A processor shall not be transferable and may be revoked for due cause after the holder of the permit has been given an opportunity for a hearing, in which the holder of the permit shall be given a notice in writing of the time and place of such hearing and at least seven days before the date of such hearing.

Source: SL 1955, ch 67, § 4; SDC Supp 1960, § 4.2004.



§ 39-6-15 Grounds for suspension and revocation of permit--Opportunity for hearing before revocation.

39-6-15. Grounds for suspension and revocation of permit--Opportunity for hearing before revocation. A permit issued pursuant to § 39-6-10 may be suspended by the secretary of agriculture or his duly qualified agent or agents upon failure by the holder of the permit to comply with any of the terms of state law and regulation or for interference with inspection, and may be revoked by the secretary for due cause after the holder of the permit has been given the opportunity for a hearing before the secretary. The secretary shall, upon request of the holder of a permit, fix the time and place of such hearing.

Source: SL 1955, ch 67, § 7; SDC Supp 1960, § 4.2007; SL 1965, ch 7.



§ 39-6-16 Hearing required before revocation of permit--Suspension pending hearing--Stop-sale order in lieu of suspension.

39-6-16. Hearing required before revocation of permit--Suspension pending hearing--Stop-sale order in lieu of suspension. No permit shall be revoked prior to the hearing provided in § 39-6-15, but a permit may be suspended prior to such time and said suspension shall be in full force and effect until the hearing at which time the secretary of agriculture shall make his final determination; however, in lieu of suspending the permit the secretary or his duly authorized agent may place a stop-sale order upon a single pasteurized product which does not meet the minimum standards fixed for such product.

Source: SL 1955, ch 67, § 7; SDC Supp 1960, § 4.2007; SL 1965, ch 7.



§ 39-6-17 to 39-6-19. Repealed.

39-6-17 to 39-6-19. Repealed by SL 2010, ch 205, §§ 6 to 8.



§ 39-6-20 Sale of substandard products prohibited.

39-6-20. Sale of substandard products prohibited. It is a violation for any person to sell, offer, or expose for sale, any milk or milk products labeled Grade A, unless the milk or milk products have been produced and processed in accordance with the requirements of §§ 39-6-9 to 39-6-16, inclusive, and the rules promulgated by the secretary of agriculture in respect thereto.

Source: SL 1943, ch 9, § 15; SL 1955, ch 67, § 8; SDC Supp 1960, §§ 4.9912, 4.9918; SL 1977, ch 190, § 369; SL 2009, ch 201, § 1; SL 2010, ch 205, § 9.



§ 39-6-21 , 39-6-22. Repealed.

39-6-21, 39-6-22. Repealed by SL 2010, ch 205, §§ 10, 11.






Chapter 07 - Artificial Dairy Products

§ 39-7-1 Purpose of chapter.

39-7-1. Purpose of chapter. The purpose of this chapter is to protect the public from confusion, fraud, and deception; to prohibit practices inimical to the general welfare; and to promote the orderly and fair marketing of essential foods.

Source: SL 1951, ch 114, § 2; SDC Supp 1960, § 22.05A02; SL 1987, ch 292, § 1.



§ 39-7-2 Definition of terms.

39-7-2. Definition of terms. Terms used in this chapter mean:

(1) "Artificial dairy products," any food which by its composition, intended use, sensory qualities, physical properties, package or label description purports to resemble or imitate any dairy product listed in subdivision (1) of this section;

(2) "Dairy product," includes but is not limited to, milk, cream, sour cream, butter cream, butter, skimmed milk, ice cream, frozen dessert, whipped cream, flavored milk or skim milk drink, dried or powdered milk, cheese, cream cheese, cottage cheese, creamed cottage cheese, ice cream mix, frozen dessert mix, sherbet, condensed milk, evaporated milk, concentrated milk, and forms of dairy products for which no standard of identity exists which are manufactured principally from milk or milk-derived ingredients, provided milk-derived ingredients are not used at levels in excess of those permitted in similar standardized dairy products;

(3) "Milk," any milk, skim milk, cream, lowfat milk, nonfat dry milk, and any fluid derivative of the listed items;

(4) "Milk-derived ingredients," any buttermilk, whey, products derived from whey, casein, lactose, lacto albumen, and any fluid derivative of the listed items.
Source: SL 1951, ch 114, § 3; SDC Supp 1960, § 22.05A03; SL 1987, ch 292, § 2.



§ 39-7-3 Compounds and products not subject to chapter.

39-7-3. Compounds and products not subject to chapter. Notwithstanding § 39-7-2, the term "artificial dairy product" may not be construed to mean or include:

(1) Any distinctive proprietary food compound not readily mistaken for a dairy product, where such compound is customarily used on the order of a physician and is prepared and designed for medicinal or special dietary use only and is prominently so labeled;

(2) Any dairy product flavored with chocolate or cocoa, or the vitamin content of which has been increased, or both, where the fats or oils other than milk fat contained in such product do not exceed the amount of cacao fat naturally present in the chocolate or cocoa used and the food oil, not in excess of .01 per centum of the weight of the finished product, used as a carrier of such vitamins.
Source: SL 1951, ch 114, § 3; SDC Supp 1960, § 22.05A03; SL 1987, ch 292, § 3.



§ 39-7-4 Repealed.

39-7-4. Repealed by SL 1987, ch 292, § 4



§ 39-7-4.1 Sale or possession of artificial dairy products not meeting labeling requirements as misdemeanor.

39-7-4.1. Sale or possession of artificial dairy products not meeting labeling requirements as misdemeanor. It is a Class 1 misdemeanor for any person, firm, or corporation, its employee or agent, or as the employee or agent of another, to knowingly manufacture, sell, exchange, or possess an artificial dairy product which does not adhere to the labeling requirements for artificial dairy products in §§ 39-7-4.2 to 39-7-4.4, inclusive.

Source: SL 1987, ch 292, § 5.



§ 39-7-4.2 Statement "artificial dairy product" indicated on package or container--Type size.

39-7-4.2. Statement "artificial dairy product" indicated on package or container--Type size. The statement, "artificial dairy product," shall be indicated in the upper thirty percent of the principal display panel of the package or container of an artificial dairy product. The statement may not be less than one-half of the size of the product name, but in no event smaller than one-quarter of an inch or eighteen point type, and shall be of similar type, style and color.

Source: SL 1987, ch 292, § 6.



§ 39-7-4.3 Compliance with federal requirements.

39-7-4.3. Compliance with federal requirements. Any artificial dairy product shall comply with the applicable federal requirements set forth in section 403 of the Federal Food, Drug and Cosmetic Act, and Code of Federal Regulations, title 21, sections 101 and 105 as of January 1, 1987.

Source: SL 1987, ch 292, § 7.



§ 39-7-4.4 Display of product name.

39-7-4.4. Display of product name. The product name of an artificial dairy product shall be presented in bold face type on the principal display panel and shall be in lines generally parallel to the base of the container or package.

Source: SL 1987, ch 292, § 8.



§ 39-7-4.5 Certain products not subject to chapter.

39-7-4.5. Certain products not subject to chapter. Any nonliquid topping, dry coffee whitener, frozen liquid whitener, and margarine-type product is not subject to the requirements in this chapter.

Source: SL 1987, ch 292, § 9.



§ 39-7-4.6 Information on principal display panel--Type size.

39-7-4.6. Information on principal display panel--Type size. Any artificial dairy product shall have on the principal display panel information which shall provide the major differences between the artificial dairy product and the dairy product it resembles. The information shall be in a type size which is at least twenty-five percent of the name of the artificial dairy product, but not less than one-eighth of an inch. This information shall include the difference in the fat or oil used and the major difference in the basic ingredients used to replace nonfat milk solids.

Source: SL 1987, ch 292, § 10.



§ 39-7-4.7 Nutritional panel--Contents.

39-7-4.7. Nutritional panel--Contents. A nutritional panel shall be provided on an artificial dairy product which indicates the quantitative nutritional differences between the artificial dairy product and the dairy product it resembles in comparative columns. The nutrients to be included are those for which a United States recommended daily allowance has been established.

Source: SL 1987, ch 292, § 11.



§ 39-7-4.8 Certain packages not subject to chapter.

39-7-4.8. Certain packages not subject to chapter. The provisions of this chapter do not apply to any package containing an individual serving of less than one-half ounce or one-half fluid ounce of an artificial dairy product for use in a restaurant, institution, or passenger carrier, and not otherwise packaged for sale at retail.

Source: SL 1987, ch 292, § 12.



§ 39-7-5 Repealed.

39-7-5. Repealed by SL 1977, ch 190, § 371



§ 39-7-6 Administration and enforcement of chapter.

39-7-6. Administration and enforcement of chapter. The secretary of agriculture is authorized and directed to administer and supervise the enforcement of this chapter; to provide for such periodic inspections and investigations as he may deem necessary to disclose violations; to receive and provide for the investigation of complaints; and to provide for the institution and prosecution of civil or criminal actions or both.

Source: SL 1951, ch 114, § 6; SDC Supp 1960, § 22.05A05.



§ 39-7-7 Injunction to prevent violations--Seizure of contraband products.

39-7-7. Injunction to prevent violations--Seizure of contraband products. The provisions of this chapter may be enforced by injunction in any court having jurisdiction to grant injunctive relief, and artificial dairy products illegally held or otherwise involved in a violation of this chapter shall be subject to seizure and disposition in accordance with an appropriate court order.

Source: SL 1951, ch 114, § 6; SDC Supp 1960, § 22.05A05; SL 1987, ch 292, § 13.



§ 39-7-8 Citation of chapter.

39-7-8. Citation of chapter. This chapter may be cited as the South Dakota Artificial Dairy Products Act.

Source: SL 1951, ch 114, § 1; SDC Supp 1960, § 22.05A01; SL 1987, ch 292, § 14.






Chapter 08 - Frozen Desserts

§ 39-8-1 Definition of terms.

39-8-1. Definition of terms. Terms used in this chapter mean:

(1) "Distributor," any person not a frozen dessert manufacturer that purchases such products in final package form from a frozen dessert manufacturer for resale;

(2) "Frozen dessert manufacturer," any person who manufactures, or processes, any mix as frozen desserts for distribution or sale;

(3) "Frozen dessert plant," any place or premises where frozen desserts or mix are manufactured, or processed, for distribution or sale;

(4) "Frozen desserts," any clean frozen or partially frozen combination of two or more of the following: milk or milk products, eggs or egg products, sugars, water, fruit, or fruit juices, candy, nut meats, or other harmless and wholesome food products, flavors, color, harmless stabilizer, and shall be deemed to include, ice cream, ice milk, frozen custard, milk sherbet, ices, and other similar products;

(5) "Milk and milk products," used in mix or frozen desserts shall be from cow's milk and include milk, cream, frozen cream, plastic cream, fluid skim milk, butter, sweetened and unsweetened condensed skim milk, powdered whole milk, powdered skim milk, sweet cream buttermilk, sweet cream condensed buttermilk, and sweet cream powdered buttermilk, or any of these products from which lactose has been wholly or partially removed;

(6) "Mix," the unfrozen combination of all ingredients of a frozen dessert with or without fruits, fruit juices, candy, nut meats, flavor, or harmless color;

(7) "Pasteurization," "pasteurized," and similar terms shall be taken to refer to the process of heating every particle of mix to one hundred fifty-five degrees Fahrenheit and holding at such temperature for thirty minutes, or to one hundred seventy-five degrees Fahrenheit and holding at such temperature continuously for twenty-five seconds in approved and properly operated equipment. Nothing in this definition disbars any other process which has been demonstrated to be equally efficient and is approved by the secretary of agriculture;

(8) "Person," includes individual, partnership, limited liability company, corporation, and association.
Source: SL 1909, ch 296, § 2; RC 1919, § 7905; SL 1925, ch 136; SL 1931, ch 133, § 1; SL 1933, ch 161, § 1; SL 1937, ch 198, § 2; SDC 1939, § 22.0603; SL 1941, ch 94; SL 1947, ch 95, § 1; SL 1951, ch 104, § 1; SL 1965, ch 104, § 3 (a) to (h); SL 1994, ch 351, § 94.



§ 39-8-2 Administration of chapter.

39-8-2. Administration of chapter. This chapter shall be administered by the secretary of agriculture of the State of South Dakota, hereinafter referred to as the secretary.

Source: SL 1937, ch 198, § 11; SDC 1939, § 22.0602; SL 1965, ch 104, § 2.



§ 39-8-3 Construction standards for plants.

39-8-3. Construction standards for plants. The secretary of agriculture shall promulgate rules pursuant to chapter 1-26 to establish minimum standards of construction for frozen dessert plants concerning:

(1) Floors, walls, ceilings;

(2) Doors and windows;

(3) Lighting and ventilation;

(4) Toilet and lavatory facilities;

(5) Water supply;

(6) Separation and partitioning of rooms for carrying on the several handling, processing, and storage functions.
Source: SL 1965, ch 104, § 6; SL 1986, ch 326, § 62.



§ 39-8-4 Sanitation standards for plant operations.

39-8-4. Sanitation standards for plant operations. The secretary of agriculture shall promulgate rules pursuant to chapter 1-26 to establish minimum standards of sanitation for the operation of a frozen dessert plant concerning:

(1) Washing, cleaning, maintenance, and condition of floors, walls, and ceilings of all rooms directly connected with the handling, processing, and storage of frozen desserts, and the equipment used therein, including mobile equipment used in transportation of frozen dessert products;

(2) Health and cleanliness of personnel;

(3) Cleanliness and sanitation of surrounding premises;

(4) Disposal of all waste and sewage material;

(5) Insect and rodent control.
Source: SL 1933, ch 161, § 6; SL 1937, ch 198, § 8; SDC 1939, § 22.0606; SL 1965, ch 104, § 7; SL 1986, ch 326, § 63.



§ 39-8-5 Labeling of containers of dessert mix.

39-8-5. Labeling of containers of dessert mix. All containers of frozen dessert mix shall be conspicuously labeled as to the contents of the container, the name and address of the manufacturer or distributor.

Source: SL 1965, ch 104, § 4 (d).



§ 39-8-6 Units of sale and minimum weight of frozen desserts--Tolerances.

39-8-6. Units of sale and minimum weight of frozen desserts--Tolerances. Frozen desserts sold in other than individual serving devices, shall be sold in terms of gallons, quarts, or pints weighing not less than four and one-half pounds per gallon, or less than thirty-six ounces per one-half gallon, or less than nine ounces per pint. If the average weight of ten units, e.g. ten quarts, or any lot of frozen dessert of the same brand and flavor equals or exceeds the minimum weight established for such units by this section, the requirements shall be deemed to have been met; provided, no individual unit shall be more than five percent of the required unit weight under the minimum weight established for such units.

Source: SDC 1939, § 22.0604 as added by SL 1951, ch 104, § 2; SL 1965, ch 104, § 4 (a).



§ 39-8-7 Containers labeled as to quantity.

39-8-7. Containers labeled as to quantity. All packages and final delivery containers for frozen desserts shall be labeled with the size of the container in terms of pints, quarts, or gallons. All packages containing less than one pint shall be labeled with the volume of the container in terms of net fluid ounces.

Source: SL 1937, ch 198, § 9; SDC 1939, § 22.0609; SL 1965, ch 104, § 4 (a).



§ 39-8-8 Labeling of desserts sold in packages.

39-8-8. Labeling of desserts sold in packages. Frozen desserts sold in package form as final delivery containers shall be labeled with:

(1) Name of the product;

(2) The name and address of the manufacturer or distributor and the word manufacturer or distributor whichever is applicable;

(3) The size of the container in terms of pints, quarts, or gallons. Containers of less than one pint shall be in terms of net fluid ounces.
Source: SL 1933, ch 161, § 4; SL 1937, ch 198, §§ 6, 9; SDC 1939, §§ 22.0608, 22.0609; SL 1951, ch 104, § 3; SL 1965, ch 104, § 4 (b).



§ 39-8-9 Exemption from labeling requirements of containers filled in presence of purchaser.

39-8-9. Exemption from labeling requirements of containers filled in presence of purchaser. Packages and final delivery containers of frozen dessert as identified under this chapter which are filled in the presence of the purchaser at retail shall be exempted from the labeling requirements of §§ 39-8-7 and 39-8-8.

Source: SL 1965, ch 104, § 4 (c).



§ 39-8-10 Standards of identity, quality, and fill of container.

39-8-10. Standards of identity, quality, and fill of container. The secretary of agriculture shall promulgate rules pursuant to chapter 1-26 fixing standards of identity, standards of quality, and standards for fill of container for frozen desserts concerning:

(1) Ice cream and label statement of optional ingredients;

(2) Frozen custard, french ice cream, french custard ice cream, and label statement of optional ingredients;

(3) Ice milk and label statement of optional ingredients;

(4) Fruit sherbets and label statement of optional ingredients;

(5) Water ices and label statement of optional ingredients;

(6) Quiescently frozen confections, quiescently frozen dairy confections, and label statement of optional ingredients.
Source: SL 1937, ch 198, § 3; SDC 1939, § 22.0604; SL 1951, ch 104, § 2; SL 1965, ch 104, § 5; SL 1986, ch 326, § 64.



§ 39-8-11 Conditions constituting adulteration of dessert or mix.

39-8-11. Conditions constituting adulteration of dessert or mix. A frozen dessert or mix shall be deemed adulterated for purposes of this chapter:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health;

(2) If any valuable constituent has been in whole or in part omitted or abstracted therefrom or if any substance has been substituted in part or in whole;

(3) If it does not conform with the definitions, standards, or other requirements as set forth for the same in this chapter or by rule promulgated pursuant to chapter 1-26.
Source: SL 1937, ch 198, § 10; SDC 1939, § 22.0611; SL 1947, ch 95, § 3; SL 1965, ch 104, § 3 (i); SL 1986, ch 326, § 65.



§ 39-8-12 Conditions constituting misbranding of dessert or mix.

39-8-12. Conditions constituting misbranding of dessert or mix. A frozen dessert or mix shall be deemed misbranded for purposes of this chapter:

(1) If its labeling is false or misleading in any manner;

(2) If it is offered for sale under the name of another food;

(3) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(4) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, caloric, and other dietary properties as the secretary of agriculture determines to be necessary in order to fully inform purchasers as to its value for such uses;

(5) If it does not conform with the definitions, standards, or other requirements as set forth in this chapter or rules promulgated pursuant to chapter 1-26 for frozen desserts.
Source: SL 1937, ch 198, § 10; SDC 1939, § 22.0611; SL 1947, ch 95, § 3; SL 1965, ch 104, § 3 (j); SL 1986, ch 326, § 66.



§ 39-8-13 Manufacture, sale, or possession of adulterated or misbranded dessert or mix as misdemeanor.

39-8-13. Manufacture, sale, or possession of adulterated or misbranded dessert or mix as misdemeanor. It is a Class 2 misdemeanor for any person to manufacture, freeze, sell, offer or expose for sale, or have in possession with intent to sell, any frozen dessert or mix which is adulterated or misbranded.

Source: SL 1937, ch 198, § 10; SDC 1939, § 22.0611; SL 1947, ch 95, § 3; SL 1965, ch 104, § 8; SL 1977, ch 190, § 372.



§ 39-8-14 Violation of chapter or regulations as misdemeanor.

39-8-14. Violation of chapter or regulations as misdemeanor. Any person who violates any of the provisions of this chapter or the rules and regulations issued thereunder, or who impedes, obstructs, hinders, or prevents the secretary of agriculture or his duly authorized agent in performance of his duty in connection with the provisions of the chapter, is guilty of a Class 2 misdemeanor.

Source: SL 1933, ch 161, § 10; SL 1937, ch 198, § 12; SDC 1939, § 22.9912; SL 1965, ch 104, § 9; SL 1977, ch 190, § 373.



§ 39-8-15 Citation of chapter.

39-8-15. Citation of chapter. This chapter shall be known as the "South Dakota Frozen Desserts Law."

Source: SL 1965, ch 104, § 1.






Chapter 09 - Butter [Repealed]

§ 39-9-1 to 39-9-9. Repealed.

39-9-1 to 39-9-9. Repealed by SL 2013, ch 191, §§ 13 to 21.






Chapter 10 - Butter Substitutes [Repealed]

CHAPTER 39-10

BUTTER SUBSTITUTES [REPEALED]

[Repealed by SL 1976, ch 248]



Chapter 11 - Eggs And Egg Products

§ 39-11-1 Definition of terms.

39-11-1. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Consumer," any person who purchases eggs for his use, but not for resale;

(2) "Eggs," eggs in the shell of a domesticated chicken, turkey, duck, goose, or guinea;

(3) "Egg products," whole eggs, whole egg blends, albumin or whites, or yolks, plain, sugared, or salted in liquid, frozen, or dried form;

(4) "Institutional consumer," any hospital, commercial bakery, lodging, or food service establishment as defined in chapter 34-18, or other institution or place in which eggs are prepared as food for customers, residents, or patients;

(5) "Secretary," the secretary of the State Department of Agriculture;

(6) "Set-in station," any place of business where eggs are collected to be transported to a Class B licensee.
Source: SL 1949, ch 82, § 1; SL 1953, ch 91; SDC Supp 1960, § 22.0801; SL 1965, ch 105, § 1; SL 1972, ch 215, §§ 1 to 4, 8; SL 1975, ch 254, § 1.



§ 39-11-2 License required for egg dealing or processing--Exceptions.

39-11-2. License required for egg dealing or processing--Exceptions. No person shall engage in the business of buying, selling, processing, candling, grading, packing, or distributing eggs in South Dakota without having first obtained such license as may be required under the provisions of this chapter except:

(1) Retailers buying eggs from dealers licensed under the provisions of this chapter exclusively;

(2) Producers selling and delivering their own production exclusively to consumers; and

(3) Grocery wholesalers distributing to retail outlets eggs purchased from dealers licensed under the provisions of this chapter.
Source: SL 1949, ch 82, § 1; SL 1953, ch 91; SDC Supp 1960, § 22.0801; redes. SDC Supp 1960, § 22.0802 by SL 1965, ch 105, § 2; SL 1975, ch 254, § 2.



§ 39-11-3 Repealed.

39-11-3. Repealed by SL 1972, ch 215, § 8



§ 39-11-4 Issuance of license on compliance with requirements--Examination for candler's license.

39-11-4. Issuance of license on compliance with requirements--Examination for candler's license. Licenses shall be issued by the secretary of agriculture to persons who apply therefor, pay the prescribed license fee and comply with the provisions of this chapter and the rules and regulations promulgated thereunder; provided, that such rules and regulations may require applicants for a license as a candler and grader of eggs to show competency by the successful passing of an examination prescribed by the secretary.

Source: SL 1953, ch 91; SDC Supp 1960, § 22.0801; redes. SDC Supp 1960, § 22.0802 by SL 1965, ch 105, § 2.



§ 39-11-5 Annual fees for classes of licenses--License required to candle or grade.

39-11-5. Annual fees for classes of licenses--License required to candle or grade. The annual fee for a license for each business location of the several classifications herein named is as follows:

(1) For set-in stations, buyers from producers only, and producers who pack and sell eggs produced only by their own flock, known as "Class A," ten dollars per year;

(2) For wholesale dealers and dealers buying eggs from Class A licensees, known as "Class B," one hundred dollars per year.

Any natural person who candles or grades eggs shall be licensed. The license fee is ten dollars per year.

Source: SL 1949, ch 82, § 1; SL 1953, ch 91; SDC Supp 1960, § 22.0801; redes. SDC Supp 1960, § 22.0802 by SL 1965, ch 105, § 2; SL 1972, ch 215, § 5; SL 1975, ch 254, § 3; SL 1981, ch 286, § 8.



§ 39-11-6 Expiration and renewal of licenses--Late renewal fee.

39-11-6. Expiration and renewal of licenses--Late renewal fee. All licenses provided for in § 39-11-5 shall expire on the twenty-eighth day of February next following the issuance thereof unless sooner revoked and may be renewed upon proper application to the secretary. Any licensee who shall not apply for renewal of his license at least fifteen days before the expiration date shall be charged an additional twenty-five dollar fee.

Source: SL 1949, ch 82, § 1; SL 1953, ch 91; SDC Supp 1960, § 22.0801; redes. SDC Supp 1960, § 22.0802 by SL 1965, ch 105, § 2; SL 1975, ch 254, § 4.



§ 39-11-7 Regulations governing grading, production, and distribution standards--Plant requirements--Enforcement.

39-11-7. Regulations governing grading, production, and distribution standards--Plant requirements--Enforcement. For the protection of the public health and welfare and to secure uniformity in the marketing of eggs the secretary of agriculture may promulgate rules concerning:

(1) The definition of purchase and retail standards and grades for eggs;

(2) The definition of production, processing, and distribution standards for eggs;

(3) The definition of minimum plant and equipment requirements for the labeling, selling, and storage of eggs;

(4) The definition of candling methods;

(5) The sale or exposure to sale of shell eggs to retail stores and the institutional consumer;

(6) The licensure of dealers and candler graders;

(7) Record-keeping requirements; and

(8) The provision of the issuance of stop sales.
Source: SL 1949, ch 82, § 5; SDC Supp 1960, § 22.0805; SL 1965, ch 105, § 5; SL 1974, ch 260, § 3; SL 1986, ch 326, § 68.



§ 39-11-7.1 Repealed.

39-11-7.1. Repealed by SL 1986, ch 326, § 69



§ 39-11-7.2 Repealed.

39-11-7.2. Repealed by SL 1975, ch 254, § 7



§ 39-11-8 Federal standards as guide in establishing grade requirements.

39-11-8. Federal standards as guide in establishing grade requirements. The specifications for grades and weight classes and the standards for quality of individual eggs or processed shell and liquid eggs shall be guided by those promulgated by the United States Department of Agriculture and set forth in the regulations.

Source: SDC Supp 1960, § 22.0805 as added by SL 1965, ch 105, § 5.



§ 39-11-9 Candling required before payment of producers--Payment based on estimated value.

39-11-9. Candling required before payment of producers--Payment based on estimated value. All eggs delivered by producers for sale must be candled before full payment therefor be made; provided, however, that before candling, the purchaser of such eggs may pay the producer up to ninety percent of the estimated value of such eggs as agreed upon between the purchaser and producer.

Source: SL 1949, ch 82, § 3; SL 1955, ch 68; SDC Supp 1960, § 22.0803; redes. SDC Supp 1960, § 22.0804 by SL 1965, ch 105, § 4.



§ 39-11-10 Candling and grading records required of licensee--Open for examination.

39-11-10. Candling and grading records required of licensee--Open for examination. Every licensee under this chapter shall keep such candling and grading records as may be required by the rules and regulations of the secretary of agriculture, which records shall be open at all times for examination by the secretary or his duly authorized representatives.

Source: SL 1949, ch 82, § 3; SL 1955, ch 68; SDC Supp 1960, § 22.0803; redes. SDC Supp 1960, § 22.0804 by SL 1965, ch 105, § 4.



§ 39-11-11 Eggs purchased for processing exempt from grading requirements.

39-11-11. Eggs purchased for processing exempt from grading requirements. Eggs purchased by egg breakers and egg drying plants for the purpose of manufacturing liquid eggs, dried eggs, or frozen eggs are exempt from the candling and grading provisions.

Source: SDC Supp 1960, § 22.0804 as added by SL 1965, ch 105, § 4.



§ 39-11-12 Conditions making eggs unfit for human food.

39-11-12. Conditions making eggs unfit for human food. For the purposes of this chapter eggs shall be deemed unfit for human food if they show black rot, white rot, mixed rot, or if they be addled eggs, sour eggs, or eggs with green rot, eggs with stuck yolk, moldy eggs, or musty eggs, eggs showing blood rings, eggs containing embryo chicks (at or under the blood ring stage), and any other eggs or egg products that are filthy, decomposed, or putrid.

Source: SL 1919, ch 208, § 1; SDC 1939, § 22.0801; SL 1949, ch 82, § 2; SDC Supp 1960, § 22.0802; redes. SDC Supp 1960, § 22.0803 by SL 1965, ch 105, § 3; SL 1972, ch 215, § 6.



§ 39-11-13 Excessive dockage by dealer prohibited--Accurate grading required.

39-11-13. Excessive dockage by dealer prohibited--Accurate grading required. No dealer in buying eggs or selling eggs shall take or give a greater or less dockage for eggs unfit for human food as defined in § 39-11-12 than the actual dockage as determined by the correct candling of the eggs purchased or sold, nor shall he undergrade eggs purchased or overgrade eggs sold as such grades are determined and classified from time to time by the secretary of agriculture.

Source: SL 1949, ch 82, § 3; SL 1955, ch 68; SDC Supp 1960, § 22.0803; redes. SDC Supp 1960, § 22.0804 by SL 1965, ch 105, § 4.



§ 39-11-14 Possession of unfit eggs prohibited--Denatured egg products for animal foods allowed.

39-11-14. Possession of unfit eggs prohibited--Denatured egg products for animal foods allowed. No licensee shall have in his possession any eggs which have been candled and graded as unfit for human consumption. However, egg products to be sold for animal foods may be held in possession if denatured or decharacterized in such manner as shall be described in rules or regulations.

Source: SL 1919, ch 208, § 1; SDC 1939, § 22.0802; SL 1949, ch 82, § 2; redes. SDC 1939, § 22.0803 by SL 1965, ch 105, § 3; SL 1972, ch 215, § 7; SL 1975, ch 254, § 5.



§ 39-11-15 Violation of chapter as petty offense.

39-11-15. Violation of chapter as petty offense. A violation of any provision of this chapter is a petty offense.

Source: SL 1919, ch 208, § 8; SDC 1939, § 22.9915; SL 1949, ch 82, § 7; SDC Supp 1960, § 22.9928; SL 1965, ch 105, § 8; SL 1977, ch 190, § 375.



§ 39-11-16 Stop-sale order on products in violation--Effect.

39-11-16. Stop-sale order on products in violation--Effect. If the secretary of agriculture or his authorized representative shall determine, after inspection, that any lot of eggs or egg products is in violation of this chapter he may issue a stop-sale order on such lot or lots of eggs and promptly notify the owner or custodian of such order, such order shall specify the reason for its issuance. A stop-sale order shall prohibit the further marketing of such eggs until released by the secretary or his authorized agent.

Source: SDC Supp 1960, § 22.0806 as added by SL 1965, ch 105, § 6.



§ 39-11-17 Violation as ground for revocation of license--Notice and opportunity for hearing.

39-11-17. Violation as ground for revocation of license--Notice and opportunity for hearing. The secretary of agriculture shall revoke or suspend any license issued pursuant to this chapter on evidence that the licensee has violated any of the provisions of this chapter or regulations promulgated thereunder or has refused to permit inspection or interfered with inspection. No license may be revoked or suspended unless the license holder has been given notice and an opportunity for hearing pursuant to chapter 1-26.

Source: SL 1949, ch 82, § 6; SDC Supp 1960, § 22.0806; SL 1965, ch 105, § 6; SL 1975, ch 254, § 6; SL 2003, ch 216, § 1.



§ 39-11-18 Repealed.

39-11-18. Repealed by SL 1975, ch 254, § 7






Chapter 12 - Flour, Meal And Bread [Repealed]

CHAPTER 39-12

FLOUR, MEAL AND BREAD [REPEALED]

[Repealed by SL 1977, ch 190, §§ 376, 383]



Chapter 13 - Beverages, Concentrates And Flavors

§ 39-13-1 Definition of terms.

39-13-1. Definition of terms. The following definitions of terms, application to, or exclusion from the provisions of this chapter shall apply throughout the chapter:

(1) "Alcoholic beverage" shall be construed to mean and include all beverages containing more than one-half of one percent of alcohol by volume;

(2) "Nonalcoholic beverage" shall be construed to mean and include those beverages which contain less than one-half of one percent of alcohol by volume; all still and carbonated drinks, soda waters, ginger ales, root beers, apple cider, fruit juices, and all beverages compounded therefrom, imitations and compounds of any of them, and all bottled waters whether for medicinal or table use, shall be included in the term "nonalcoholic beverages";

(3) The term "beverage concentrates and flavors" shall include all concentrated fruit juices, fruit flavored and other syrups, and concentrated extracts, essences, and preparations which are intended as a basis for the preparation of a beverage through the addition of water or milk with or without the addition of other auxiliary substances including sugar;

(4) The word "person" shall be construed to mean and include persons, firms, and corporations.
Source: SL 1937, ch 201, §§ 1, 3; SDC 1939, § 22.0902 (1) to (3), (7); SL 1945, ch 84, § 1.



§ 39-13-2 Products exempt from chapter.

39-13-2. Products exempt from chapter. The following are exempt from the provisions of this chapter:

(1) Flavoring extracts for general culinary use;

(2) Milk and products thereof;

(3) Fruit juices and water retailed exclusively by the producer or manufacturer direct to the consumer.
Source: SL 1937, ch 201, § 3; SDC 1939, § 22.0902 (4) to (6); SL 1945, ch 84, § 1.



§ 39-13-3 Registration required for sale of alcoholic beverage--Application for registration.

39-13-3. Registration required for sale of alcoholic beverage--Application for registration. Before any alcoholic beverage can be sold, exposed for sale, or held with intent to sell within this state, the manufacturer, importer, or jobber shall make application to the secretary of revenue for registration of the product and shall accompany the application with the correct registration fee as prescribed in § 39-13-4 and with duplicate labels used for each product for which registration is sought. Application shall be made on forms prescribed and supplied by the secretary of revenue.

Source: SL 1937, ch 201, § 4; SDC 1939, § 22.0905; SL 1945, ch 84, § 2; SL 1951, ch 105; SL 1977, ch 313, § 1.



§ 39-13-4 Fees for registration of products--Disposition of fees.

39-13-4. Fees for registration of products--Disposition of fees. There shall be paid to the secretary of revenue a registration fee according to the following schedule:

(1) On malt and cereal beverages of all descriptions, twenty-five dollars;

(2) On wines, for one brand, twenty-five dollars and for each additional brand registered by the same person seventeen dollars and fifty cents;

(3) On all other alcoholic beverages, fifty dollars

The secretary of revenue shall properly record all fees received pursuant to this chapter and shall forward the fees monthly to the state treasurer. The state treasurer shall deposit the fees in the general fund.

Source: SL 1937, ch 201, §§ 4, 5; SDC 1939, § 22.0905; SL 1945, ch 84, § 2; SL 1951, ch 105; SL 1977, ch 313, § 5; SL 2009, ch 48, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 39-13-5 Time for annual registration--Expiration.

39-13-5. Time for annual registration--Expiration. The application for registration required by § 39-13-3 shall be made and the registration fee shall be paid annually during the month of December of every year or prior to placing such alcoholic beverage on the market, and each registration shall expire December thirty-first next following its issuance.

Source: SL 1937, ch 201, § 4; SDC 1939, § 22.0905; SL 1945, ch 84, § 2; SL 1951, ch 105; SL 1977, ch 313, § 2.



§ 39-13-6 Retailers and dispensers not required to register previously registered product.

39-13-6. Retailers and dispensers not required to register previously registered product. If the manufacturer or jobber secures a certificate of registration for a product, subsequent sellers, including retailers and dispensers, need not again secure a certificate for the same product, and no dispenser shall be required to register a product prepared for his own use from a product already registered under this chapter.

Source: SL 1937, ch 201, § 4; SDC 1939, § 22.0905; SL 1945, ch 84, § 2; SL 1951, ch 105.



§ 39-13-7 Contraband liquor to be registered before sale.

39-13-7. Contraband liquor to be registered before sale. Any contraband alcoholic liquor which has been seized and turned over to the secretary of revenue for sale in accordance with law shall be registered as provided in this chapter before being sold, unless the same be of brands already registered, and registration fee shall be waived on all such goods.

Source: SDC 1939, § 22.0905 as added by SL 1945, ch 84, § 2; SL 1951, ch 105.



§ 39-13-8 Labeling and quality standards applicable.

39-13-8. Labeling and quality standards applicable. The requirements for labeling and standards of purity and quality of all beverages and beverage concentrates and flavors included in this chapter shall be the same as those required under the food and drug statutes of this state.

Source: SL 1937, ch 201, § 2; SDC 1939, § 22.0904.



§ 39-13-9 Cleansing and sterilizing of containers.

39-13-9. Cleansing and sterilizing of containers. All bottles and other small containers in which the beverages defined in § 39-13-1 are put up by manufacturers or bottlers shall be cleansed and sterilized before being filled.

Source: SL 1937, ch 201, § 2; SDC 1939, § 22.0904.



§ 39-13-10 Manufacture, sale, or possession of adulterated, misbranded, or improperly labeled nonalcoholic beverage or concentrate as petty offense.

39-13-10. Manufacture, sale, or possession of adulterated, misbranded, or improperly labeled nonalcoholic beverage or concentrate as petty offense. It is a petty offense for any person to manufacture, sell, offer, or expose for sale or to have in possession with intent to sell any nonalcoholic beverage or beverage concentrate that contains any ingredient injurious to health or that is adulterated, misbranded, insufficiently, or improperly labeled within the meaning of the food and drug statutes.

Source: SL 1905, ch 121, § 1; SL 1937, ch 201, § 1; SDC 1939, § 22.0903; SL 1977, ch 190, § 387; SL 1977, ch 313, § 3.



§ 39-13-11 Manufacture, sale, or possession of adulterated or misbranded alcoholic beverage as petty offense--Compliance with federal labeling requirements.

39-13-11. Manufacture, sale, or possession of adulterated or misbranded alcoholic beverage as petty offense--Compliance with federal labeling requirements. It is a petty offense for any person to manufacture, sell, offer, or expose for sale or to have in possession with intent to sell any alcoholic beverage that is adulterated or misbranded or not registered within the meaning of this chapter. For the purposes of this chapter, an alcoholic beverage is adulterated if it contains any ingredient prohibited by the food and drug statutes of this state or if it does not conform to standards otherwise established by state law for such product, and is misbranded when not plainly marked, labeled, or otherwise designated as prescribed by rule promulgated by the secretary of revenue pursuant to chapter 1-26 and by state law regulating the labeling of foods. However, compliance with the uniform labeling regulations established by the federal secretary of the treasury is in compliance with the labeling requirements of this chapter.

Source: SL 1905, ch 121, § 1; SL 1937, ch 201, § 1; SDC 1939, § 22.0903; SL 1977, ch 190, § 388; SL 1977, ch 313, § 4; SL 1987, ch 82, § 56.



§ 39-13-12 Repealed.

39-13-12. Repealed by SL 1977, ch 313, § 5



§ 39-13-13 Administration and enforcement of chapter--Enforcement powers.

39-13-13. Administration and enforcement of chapter--Enforcement powers. The secretary of revenue with respect to alcoholic beverages, and the Division of Commercial Inspection and Licensing with respect to nonalcoholic beverages, concentrates, and flavors, are charged with administration and enforcement of this chapter. The secretary of agriculture and the secretary of public safety and their deputies, assistants, agents, and employees, have all of the rights of visitation, inspection, examination, and access to places, property, containers, records, rule-making authority, and prosecution, as are provided in Title 38 or in this title.

Source: SL 1937, ch 201, § 6; SDC 1939, § 22.0901; SL 1973, ch 2, § 54; SDCL Supp § 39-13-13.1; SL 1987, ch 82, § 57; SL 2004, ch 17, § 290; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 39-13-14 Identification and examination of samples collected.

39-13-14. Identification and examination of samples collected. All samples collected shall be sealed and marked with identifying marks in the presence of the dealer or person from whom taken, and shall be promptly forwarded to the director of laboratories for examination. It shall be the duty of the director of laboratories to examine all samples submitted under the provisions of this chapter and to report results promptly to the secretary of revenue in the case of alcoholic beverages or to the Division of Commercial Inspection and Licensing in other cases.

Source: SL 1937, ch 201, § 6; SDC 1939, § 22.0901; SL 2004, ch 17, § 291; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 39-13-15 Publication of analyses and information.

39-13-15. Publication of analyses and information. The secretary of revenue with respect to alcoholic beverages, and the Division of Commercial Inspection and Licensing with respect to other products within the purview of this chapter, shall have authority to publish analyses and to gather and disseminate useful information for the benefit of the public.

Source: SL 1937, ch 201, § 8; SDC 1939, § 22.0901; SL 2004, ch 17, § 292; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 39-13-16 Representation of product as honey as petty offense if not pure honey from bees.

39-13-16. Representation of product as honey as petty offense if not pure honey from bees. It is a petty offense for any person to package or bottle any product and label the product as honey or imitation honey or to use the word honey in any prominent location on the label of such product and to sell or offer for sale any product which is labeled as honey or imitation honey or which contains a label with the word honey, or any picture, drawing, or decal implying honey, prominently displayed thereon, unless such product is pure honey manufactured by honeybees.

Source: SL 1974, ch 271, §§ 1, 2; SDCL Supp, § 39-13-17; SL 1977, ch 190, § 390.



§ 39-13-17 Repealed.

39-13-17. Repealed by SL 1977, ch 190, § 391






Chapter 14 - Commercial Feeds

§ 39-14-1 to 39-14-38. Repealed.

39-14-1 to 39-14-38. Repealed by SL 1970, ch 228, § 17



§ 39-14-39 Definition of terms.

39-14-39. Definition of terms. Terms used in this chapter mean:

(1) "Brand name," any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from that of others;

(2) "Commercial feed," any material except unmixed seed, whole or processed, if not adulterated within the meaning of §§ 39-14-46 to 39-14-52, inclusive, which is distributed for use as feed or for mixing in feed;

(3) "Contract feeder," a person who as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby the commercial feed is supplied, furnished, or otherwise provided to the person and whereby the person's remuneration is determined all or in part by feed consumption, mortality, profits, or amount or quality of product;

(4) "Customer formula feed," commercial feed which consists of a mixture of commercial feeds and feed ingredients each batch of which is manufactured according to the specific instructions of the final purchaser;

(5) "Distribute," to offer for sale, sell, exchange, or barter, commercial feed; or to supply, furnish, or otherwise provide commercial feed to a contract feeder;

(6) "Distributor," any person who distributes;

(7) "Drug," any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man, and articles other than feed intended to affect the structure or any function of the animal body;

(8) "Feed ingredient," each of the constituent materials making up a commercial feed;

(9) "Label," a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed;

(10) "Labeling," all labels and other written, printed, or graphic matter upon a commercial feed or any of its containers or wrappers or accompanying a commercial feed;

(11) "Manufacture," to grind, mix, or blend, or further process a commercial feed for distribution;

(12) "Mineral feed," a commercial feed intended to supply primarily mineral elements or inorganic nutrients;

(13) "Official sample," a sample of commercial feed taken by the secretary of agriculture or his agent in accordance with the provisions of § 39-14-62, 39-14-66, or 39-14-67;

(14) "Percent" or "percentages," percentages by weights;

(15) "Pet," any domesticated animal normally maintained in or near the household of the owner of the animal;

(16) "Pet food," any commercial feed prepared and distributed for consumption by dogs and cats;

(17) "Product name," the name of the commercial feed which identifies it as to kind, class, or specific use;

(18) "Specialty pet," any domesticated animal pet normally maintained in a cage or tank, such as gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes, and turtles;

(19) "Specialty pet food," a commercial feed prepared and distributed for consumption by specialty pets; and

(20) "Ton," a net weight of two thousand pounds avoirdupois.
Source: SL 1911, ch 238, §§ 1, 2; SL 1913, ch 332; RC 1919, § 7892; SL 1929, ch 238, § 1; SDC 1939, § 22.1002; SL 1964, ch 5, § 3; SDCL, § 39-14-1; SL 1970, ch 228, § 3; SL 1993, ch 304, § 6.



§ 39-14-40 Repealed.

39-14-40. Repealed by SL 1993, ch 304, § 8



§ 39-14-40.1 Commercial feed license--Requirements--Fees--Application and renewal.

39-14-40.1. Commercial feed license--Requirements--Fees--Application and renewal. No person who manufactures a commercial feed within the state, or whose name appears on the label of a commercial feed as guarantor, may distribute a commercial feed in the state without first obtaining a commercial feed license from the secretary on forms provided by the secretary that identify the manufacturer's or guarantor's name, place of business, and location of each manufacturing facility in the state and such other appropriate information necessary for enforcement of this chapter. The fee for a new or renewal license is fifty dollars per in-state location or manufacturer name and location listed on a commercial feed label, except that in the case of in-state manufacturers who manufacture only customer formula feeds, no fee may be collected. Each license expires on the thirty-first of December of the year after the date of issuance. Commercial feed license applications for renewal received after the thirty-first of January of each year shall be assessed a late payment fee equal to the original license fee, which shall be added to the original fee and shall be paid by the applicant before the renewal license is issued.

Source: SL 1993, ch 304, § 10; SL 1994, ch 319; SL 2001, ch 215, § 31.



§ 39-14-41 Repealed.

39-14-41. Repealed by SL 1993, ch 304, § 9



§ 39-14-41.1 Copies of labels and labeling.

39-14-41.1. Copies of labels and labeling. The secretary may request from a license applicant or licensee, copies of labels and labeling in order to determine compliance with the provisions of this chapter.

Source: SL 1993, ch 304, § 11.



§ 39-14-42 Refusal or cancellation of commercial feed license--Hearings and opportunity to amend .

39-14-42. Refusal or cancellation of commercial feed license--Hearings and opportunity to amend. The secretary of agriculture may reject the commercial feed license application of any firm not in compliance with the provisions of this chapter and may cancel the commercial feed license of any firm subsequently found not to be in compliance with any provision of this chapter. However, no commercial feed license may be refused or canceled unless the licensee has been given an opportunity to be heard before the secretary and to amend his application in order to comply with the requirements of this chapter.

Source: SL 1911, ch 238, § 10; SL 1913, ch 332, § 10; RC 1919, § 7900; SL 1929, ch 238, § 9; SDC 1939, § 22.1006; SL 1947, ch 97, § 3; SL 1949, ch 83; SL 1964, ch 5, § 4 (e); SDCL, § 39-14-11; SL 1970, ch 228, § 4 (3); SL 1993, ch 304, § 12.



§ 39-14-43 Tonnage inspection fee on commercial feeds--Exceptions and conditions--Pet food.

39-14-43. Tonnage inspection fee on commercial feeds--Exceptions and conditions--Pet food. An inspection fee established in rules promulgated by the secretary of agriculture pursuant to chapter 1-26, but not to exceed twenty-four cents per ton, shall be paid on commercial feeds distributed in this state by the person who distributes the commercial feed to the consumer subject to the following:

(1) No fee need be paid on a commercial feed if the payment has been made by a previous distributor;

(2) No fee need be paid on customer-formula feeds;

(3) No fee need be paid on commercial feeds used as ingredients for the manufacture of commercial feeds provided the fee has been paid by a previous distributor. If the fee has been paid, credit is given for the payment;

(4) In the case of a pet food which is distributed in the state only in packages of ten pounds or less, an annual fee of ninety-nine dollars per product shall be paid in lieu of the inspection fee specified above;

(5) In the case of a specialty pet food which is distributed in the state only in packages of ten pounds or less, an annual fee of ninety-nine dollars per product shall be paid in lieu of the inspection fee specified above; and

(6) The minimum inspection fee shall be twenty dollars per twelve-month period.
Source: SDC 1939, § 22.1004; SL 1941, ch 96; SL 1943, ch 87, § 1; SL 1947, ch 97, § 1; SL 1964, ch 5, § 6 (a); SL 1966, ch 7; SDCL § 39-14-18; SL 1970, ch 228, § 9 (1); SL 1977, ch 314; SL 1981, ch 286, § 9; SL 1993, ch 304, § 13; SL 2001, ch 215, § 32; SL 2017, ch 43, § 9.



§ 39-14-43.1 Deposits in animal disease research and diagnostic laboratory bond redemption and operations fund.

39-14-43.1. Deposits in animal disease research and diagnostic laboratory bond redemption and operations fund. An amount equal to seventy-four dollars per product on pet food and eighty-six dollars and fifty cents per product on specialty pet food, as provided in § 39-14-43, shall be deposited into the state animal disease research and diagnostic laboratory bond redemption and operations fund established by § 40-3-30. The money shall be transferred to the general fund coinciding with the general fund bond payments for the State Animal Disease Research and Diagnostic Laboratory, as well as annual maintenance, operations, and repair of the State Animal Disease Research and Diagnostic Laboratory.

Source: SL 2017, ch 43, § 10.



§ 39-14-44 Tonnage reports and payment of inspection fees--Records required--Refusal or cancellation of commercial feed licenses for noncompliance.

39-14-44. Tonnage reports and payment of inspection fees--Records required--Refusal or cancellation of commercial feed licenses for noncompliance. Any person who is liable for payment of an inspection fee shall:

(1) File, not later than the last day of January of each year, an annual statement, setting forth the number of net tons of commercial feeds distributed in this state during the preceding twelve months. Upon filing such statement, the person shall pay the inspection fee at the rate stated in § 39-14-43. Inspection fees that are due and have not been remitted to the Department of Agriculture by January thirty-first of each year shall have a late payment fee of ten percent or twenty dollars, whichever is greater, added to the amount due when payment is finally made. The assessment of this late payment fee does not prevent the department from taking other actions as provided in this chapter; and

(2) Keep such records as may be necessary or required by the secretary of agriculture, pursuant to rules promulgated pursuant to chapter 1-26, to indicate accurately the tonnage of commercial feed distributed in this state. The secretary may examine such records to verify statements of tonnage.

Failure to make an accurate statement of tonnage or to pay the inspection fee or comply with this section constitutes sufficient cause for cancellation of a commercial feed license or rejection of a commercial feed license application.

Source: SDC 1939, § 22.1004; SL 1941, ch 96; SL 1943, ch 87, § 1; SL 1947, ch 97, § 1; SL 1964, ch 5, § 6 (b); SDCL, §§ 39-14-19 to 39-14-21; SL 1970, ch 228, § 9 (2); SL 1986, ch 326, § 70; SL 1993, ch 304, § 14; SL 2001, ch 215, § 33.



§ 39-14-45 Deposits in feed and remedy fund--Expenditures.

39-14-45. Deposits in feed and remedy fund--Expenditures. Any fee collected pursuant to §§ 39-14-40.1, 39-14-43, and 39-14-44 that is not dedicated to the state animal disease research and diagnostic laboratory bond redemption and operations fund shall be remitted at the end of each month to the state treasurer for deposit in the feed and remedy fund which is hereby established in the state treasury. The feed and remedy fund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts, and the fees received pursuant to this chapter. The feed and remedy fund shall be maintained separately and be administered by the department in order to defray the expenses of all activities associated with administering the feed and remedy program. Expenditures from the feed and remedy fund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the feed and remedy fund until appropriated by the Legislature.

Source: SL 1937, ch 14; SDC 1939, § 22.1004; SL 1941, ch 96; SL 1943, ch 87, § 1; SL 1947, ch 97, § 1; SL 1964, ch 5, § 6 (a); SL 1966, ch 7; SDCL § 39-14-18; SL 1970, ch 228, § 9 (3); SL 1993, ch 304, § 15; SL 2017, ch 43, § 11.



§ 39-14-46 Adulteration by poisonous or deleterious substances.

39-14-46. Adulteration by poisonous or deleterious substances. A commercial feed shall be deemed to be adulterated if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such commercial feed shall not be considered adulterated under this section if the quantity of such substance in such commercial feed does not ordinarily render it injurious to health.

Source: SL 1964, ch 5, § 7; SDCL, § 39-14-17 (1); SL 1970, ch 228, § 7 (1) (a).



§ 39-14-47 Adulteration by unsafe additives.

39-14-47. Adulteration by unsafe additives. A commercial feed shall be deemed to be adulterated if it bears or contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of section 406 of the Federal Food, Drug, and Cosmetic Act (other than one which is (1) a pesticide chemical in or on a raw agricultural commodity; or (2) a food additive).

Source: SL 1970, ch 228, § 7 (1) (b).



§ 39-14-47.1 Adulteration by unsafe color additive or new animal drug.

39-14-47.1. Adulteration by unsafe color additive or new animal drug. A commercial feed is adulterated if it is, or it bears, or contains any color additive that is unsafe within the meaning of section 706 of the Federal Food, Drug and Cosmetic Act as amended to January 1, 1993. A commercial feed is adulterated if it is, or it bears, or contains any new animal drug that is unsafe within the meaning of section 512 of the Federal Food, Drug and Cosmetic Act as amended to January 1, 1993.

Source: SL 1993, ch 304, § 16.



§ 39-14-48 Adulteration by unsafe food additives.

39-14-48. Adulteration by unsafe food additives. A commercial feed shall be deemed to be adulterated if it is, or it bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug, and Cosmetic Act.

Source: SL 1970, ch 228, § 7 (1) (c).



§ 39-14-49 Adulteration by pesticide chemicals.

39-14-49. Adulteration by pesticide chemicals. A commercial feed shall be deemed to be adulterated if it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 408 (a) of the Federal Food, Drug, and Cosmetic Act: Provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under section 408 of the Federal Food, Drug, and Cosmetic Act and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of section 408 (a), of the Federal Food, Drug, and Cosmetic Act.

Source: SL 1970, ch 228, § 7 (1) (d).



§ 39-14-50 Adulteration by omission or abstraction of valuable constituents.

39-14-50. Adulteration by omission or abstraction of valuable constituents. A commercial feed shall be deemed to be adulterated if any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor.

Source: SL 1964, ch 5, § 7; SDCL, § 39-14-17 (2); SL 1970, ch 228, § 7 (2).



§ 39-14-51 Adulteration by failure to meet label representations.

39-14-51. Adulteration by failure to meet label representations. A commercial feed shall be deemed to be adulterated if its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling.

Source: SL 1964, ch 5, § 7; SDCL, § 39-14-17 (3); SL 1970, ch 228, § 7 (3).



§ 39-14-52 Adulteration by drug not conforming to good manufacturing practice.

39-14-52. Adulteration by drug not conforming to good manufacturing practice. A commercial feed shall be deemed to be adulterated if it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice rules promulgated by the secretary of agriculture pursuant to the provisions of chapter 1-26 to assure that the drug meets the requirement of this chapter as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such rules, the secretary shall adopt the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless he determines that they are not appropriate to the conditions which exist in this state.

Source: SL 1970, ch 228, § 7 (4); SL 1986, ch 326, § 71.



§ 39-14-53 Adulteration by weed seed.

39-14-53. Adulteration by weed seed. A commercial feed shall be deemed to be adulterated if it contains viable weed seeds in amounts exceeding the limits which the secretary of agriculture shall establish by rule pursuant to the provisions of chapter 1-26.

Source: SL 1947, ch 97, § 4; SDC Supp 1960, § 22.1007; SL 1964, ch 5, § 7; SDCL, § 39-14-17 (5); SL 1970, ch 228, § 7 (5); SL 1986, ch 326, § 72.



§ 39-14-54 Labeling requirements for commercial feed.

39-14-54. Labeling requirements for commercial feed. A commercial feed, except a customer-formula feed, shall be accompanied by a label bearing the following information:

(1) The net weight;

(2) The product name and the brand name, if any, under which the commercial feed is distributed;

(3) The guaranteed analysis stated in such terms as the secretary of agriculture by rule promulgated pursuant to the provisions of chapter 1-26 determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases, the substances or elements must be determinable by laboratory methods from generally recognized sources, such as the methods published by the association of official analytical chemists;

(4) The common or usual name of each ingredient used in the manufacture of the commercial feed. However, the secretary of agriculture by rule promulgated pursuant to the provisions of chapter 1-26 may permit the use of a collective term for a group of ingredients which perform a similar function, or he may exempt such commercial feeds, or any group thereof, from this requirement of an ingredient statement if he finds that such statement is not required in the interest of consumers;

(5) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed;

(6) Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the secretary of agriculture may require by rule promulgated pursuant to the provisions of chapter 1-26 as necessary for their safe and effective use; and

(7) Such warning or caution statements as the secretary of agriculture by rule promulgated pursuant to the provisions of chapter 1-26 determines are necessary for the safe and effective use of the commercial feed.
Source: SL 1907, ch 153, § 2; SL 1911, ch 238, §§ 3, 7; SL 1913, ch 332, §§ 3, 7; RC 1919, §§ 7893, 7897; SL 1929, ch 238, § 2; SDC 1939, § 22.1003; SL 1945, ch 85; SL 1964, ch 5, § 5 (a); SDCL, § 39-14-12; SL 1970, ch 228, § 5 (1); SL 1986, ch 326, § 73.



§ 39-14-55 Labeling requirements for customer-formula feed.

39-14-55. Labeling requirements for customer-formula feed. A customer-formula feed shall be accompanied by a label, invoice, delivery slip, or other shipping document bearing the following information:

(1) Name and address of the manufacturer;

(2) Name and address of the purchaser;

(3) Date of delivery;

(4) The product name and brand name, if any, and the net weight of each registered commercial feed used in the mixture, and the net weight of each other ingredient used;

(5) Adequate directions for use for all customer-formula feeds containing drugs and for such other feeds as the secretary of agriculture may require by rule promulgated pursuant to the provisions of chapter 1-26 as necessary for their safe and effective use; and

(6) Such warning or caution statements as the secretary of agriculture by rule promulgated pursuant to the provisions of chapter 1-26 determines are necessary for the safe and effective use of the customer-formula feed.
Source: SL 1964, ch 5, § 5 (c); SDCL, § 39-14-14; SL 1970, ch 228, § 5 (2); SL 1986, ch 326, § 74.



§ 39-14-55.1 Label disclosure requirement for all ruminant livestock feed.

39-14-55.1. Label disclosure requirement for all ruminant livestock feed. All ruminant livestock feed distributed in South Dakota shall contain a statement on the label declaring whether or not the feed was produced in a feed manufacturing facility that handles or stores any ingredient or product containing an ingredient that is prohibited from use in livestock feed pursuant to 21 CFR 589.2000, as amended to March 1, 2001. The secretary of agriculture shall provide the appropriate format for such label statements in rules promulgated pursuant to chapter 1-26.

Source: SL 2001, ch 222, § 1.



§ 39-14-56 Conditions constituting misbranding.

39-14-56. Conditions constituting misbranding. A commercial feed shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is distributed under the name of another commercial feed;

(3) If it is not labeled as required in § 39-14-54 or 39-14-55;

(4) If it purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the secretary of agriculture;

(5) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
Source: SL 1964, ch 5, § 8; SDCL, § 39-14-16; SL 1970, ch 228, § 6.



§ 39-14-57 Prohibited acts.

39-14-57. Prohibited acts. The following acts and the causing of such acts within the State of South Dakota are prohibited:

(1) The manufacture or distribution of any commercial feed that is adulterated or misbranded;

(2) The adulteration or misbranding of any commercial feed;

(3) The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, that are adulterated within the meaning of §§ 39-14-46 to 39-14-53, inclusive;

(4) The removal or disposal of a commercial feed in violation of an order under § 39-14-71 or 39-14-72;

(5) The failure or refusal to obtain a commercial feed license in accordance with § 39-14-40.1;

(6) The violation of § 39-14-70; and

(7) Failure to pay inspection fees and file reports as required by §§ 39-14-43 and 39-14-44.
Source: SL 1970, ch 228, § 8; SL 1993, ch 304, § 17.



§ 39-14-58 Administration of chapter by secretary of agriculture.

39-14-58. Administration of chapter by secretary of agriculture. This chapter shall be administered by the secretary of agriculture of the State of South Dakota, referred to in this chapter as the "secretary."

Source: SL 1929, ch 238, § 13; SDC 1939, § 22.1001; SL 1964, ch 5, § 2; SDCL, § 39-14-2; SL 1970, ch 228, § 2.



§ 39-14-59 Cooperation by secretary with other agencies.

39-14-59. Cooperation by secretary with other agencies. The secretary of agriculture may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this chapter.

Source: SL 1970, ch 228, § 14.



§ 39-14-60 Rules and regulations--Conformity to national standards.

39-14-60. Rules and regulations--Conformity to national standards. The secretary of agriculture may promulgate rules, pursuant to chapter 1-26, for commercial feeds and pet foods:

(1) To provide procedures for registration of commercial feed;

(2) To provide procedures for contested case hearings and commercial feed registration amendments;

(3) To provide guidelines for commercial feed records;

(4) To provide guidelines for commercial feed good manufacturing practices;

(5) To establish weed seed adulteration limits;

(6) To establish labeling standards for commercial feed;

(7) To establish customer-formula feed directions and warning and caution statements for labels;

(8) To provide procedures for entry into premises and access to records by department personnel for the purpose of inspecting commercial feed manufacturing practices; and

(9) For the express purpose of protecting the public health, welfare, and safety and the health and welfare of the South Dakota Livestock Industry, to regulate the use, manufacture, storage, or distribution of ruminant livestock feeds if animal proteins as defined in 21 CFR 589.2000, as amended to March 1, 2001, are present in the manufacturing, storage, or distribution facility or premises.

In the interest of uniformity, the secretary by rule shall consider and may adopt the regulations, official definition of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization and any regulation promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301, et seq.), provided that the secretary may under this chapter promulgate such rules.

Source: SL 1964, ch 5, § 10; SDCL, § 39-14-22; SL 1970, ch 228, § 10 (1); SL 1986, ch 326, § 75; SL 2001, ch 222, § 2.



§ 39-14-61 Publication required before adoption or change of rule or regulation--Automatic adoption of changes in national standards.

39-14-61. Publication required before adoption or change of rule or regulation--Automatic adoption of changes in national standards. Before issuance, amendment, or repeal of any rule authorized by this chapter, the secretary of agriculture shall publish the proposed rule, amendment, or notice to repeal an existing rule in accordance with § 1-26-4. The provisions of this section notwithstanding, if the secretary, pursuant to the authority of this chapter, adopts official definitions of feed ingredients or official feed terms as adopted by the Association of American Feed Control Officials, or regulations promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act, any amendment or modification adopted by that association or by the secretary of health and human services in the case of regulations promulgated pursuant to the Federal Food, Drug, and Cosmetic Act shall be adopted automatically under this chapter without regard to the publication of the notice required by this section, unless the secretary, by order, specifically determines that the amendment or modification may not be adopted.

Source: SL 1964, ch 5, § 10; SDCL, § 39-14-22; SL 1970, ch 228, § 10 (2); SL 1986, ch 326, § 76.



§ 39-14-62 Access of departmental personnel to premises and records.

39-14-62. Access of departmental personnel to premises and records. For the purpose of the enforcement of this chapter, the secretary of agriculture or his duly designated agent may enter upon any public or private premises, including any vehicle of transport, during regular business hours to have access to, to obtain samples of and to examine records relating to distribution of commercial feeds. Such procedures may be established by rules promulgated pursuant to the provisions of chapter 1-26.

Source: SL 1964, ch 5, § 9 (a); SDCL, § 39-14-25; SL 1970, ch 228, § 11 (5); SL 1986, ch 326, § 77.



§ 39-14-63 Entry of premises and inspections by departmental personnel--Restriction on scope of inspection.

39-14-63. Entry of premises and inspections by departmental personnel--Restriction on scope of inspection. For the purpose of enforcement of this chapter, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees duly designated by the secretary of agriculture, upon presenting appropriate credentials, and a written notice to the owner, operator, or agent in charge, are authorized

(1) To enter, during normal business hours, any factory, warehouse, or establishment within this state in which commercial feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold such feeds; and

(2) To inspect at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling therein.

The inspection may include the verification of only such records, and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations established under § 39-14-52.

Source: SL 1970, ch 228, § 11 (1).



§ 39-14-64 Notice of inspections--Notice of completion.

39-14-64. Notice of inspections--Notice of completion. A separate notice shall be given for each inspection under § 39-14-63, but a notice shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

Source: SL 1970, ch 228, § 11 (2).



§ 39-14-65 Warrant for inspection of premises.

39-14-65. Warrant for inspection of premises. If the owner of any factory, warehouse, or establishment described in § 39-14-63, or his agent, refuses to admit the secretary of agriculture or his agent to inspect in accordance with §§ 39-14-63 and 39-14-64, the secretary is authorized to obtain from any state court of competent jurisdiction a warrant directing such owner or his agent to submit the premises described in such warrant to inspection.

Source: SL 1970, ch 228, § 11 (4).



§ 39-14-66 Receipt given for samples obtained.

39-14-66. Receipt given for samples obtained. If the officer or employee making inspection of a factory, warehouse, or other establishment under §§ 39-14-63 and 39-14-64, has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

Source: SL 1970, ch 228, § 11 (3).



§ 39-14-67 Sampling and analysis methods.

39-14-67. Sampling and analysis methods. Sampling and analysis shall be conducted in accordance with methods published by the association of official analytical chemists, or in accordance with other generally recognized methods. Such methods may be established for use by rules promulgated pursuant to the provisions of chapter 1-26.

Source: SL 1964, ch 5, § 9 (b); SDCL, § 39-14-27; SL 1970, ch 228, § 11 (6); SL 1986, ch 326, § 78.



§ 39-14-68 Deficiencies determined by official sample and analysis.

39-14-68. Deficiencies determined by official sample and analysis. The secretary of agriculture, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in subdivision 39-14-39(13) and obtained and analyzed as provided for in §§ 39-14-62, 39-14-66, and 39-14-67.

Source: SL 1964, ch 5, § 9 (c); SDCL, § 39-14-26; SL 1970, ch 228, § 11 (8).



§ 39-14-69 Results of analyses furnished by secretary--Portion of sample furnished on finding of adulteration or misbranding.

39-14-69. Results of analyses furnished by secretary--Portion of sample furnished on finding of adulteration or misbranding. The results of all analyses of official samples shall be forwarded by the secretary of agriculture to the person named on the label and to the purchaser. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded and upon request within thirty days following receipt of the analysis the secretary shall furnish to the registrant a portion of the sample concerned.

Source: SL 1964, ch 5, § 9 (d); SDCL, § 39-14-28; SL 1970, ch 228, § 11 (7).



§ 39-14-70 Misuse of confidential information as misdemeanor--Exchange with other government agencies.

39-14-70. Misuse of confidential information as misdemeanor--Exchange with other government agencies. Any person who used to his own advantage, or reveals to other than the secretary of agriculture, or officers of the secretary, or to the courts when relevant in any judicial proceeding, any information acquired under the authority of this chapter, concerning any method, records, formulations, or processes which as a trade secret is entitled to protection, is guilty of a Class 1 misdemeanor: Provided, that this prohibition shall not be deemed as prohibiting the secretary, or his duly authorized agent, from exchanging information of a regulatory nature with appointed officials of the United States government, or of other states, who are similarly prohibited by law from revealing this information.

Source: SL 1970, ch 228, § 13 (6); SL 1977, ch 190, § 392.



§ 39-14-71 Order withdrawing feed from distribution--Release on compliance--Condemnation proceedings.

39-14-71. Order withdrawing feed from distribution--Release on compliance--Condemnation proceedings. When the secretary of agriculture or his authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this chapter or of any of the prescribed rules under this chapter, he may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the secretary or the court. The secretary shall release the lot of commercial feed so withdrawn when the provisions and rules have been followed. If compliance is not obtained within thirty days, the secretary may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.

Source: SL 1964, ch 5, § 11 (a); SDCL, § 39-14-32; SL 1970, ch 228, § 12 (1); SL 1986, ch 326, § 79.



§ 39-14-72 Seizure and disposal of feed in violation--Opportunity to process or relabel.

39-14-72. Seizure and disposal of feed in violation--Opportunity to process or relabel. Any lot of commercial feed not in compliance with any of the provisions of this chapter or with any of the prescribed rules under this chapter shall be subject to seizure on complaint of the secretary of agriculture to a court of competent jurisdiction in the area in which the commercial feed is located. If the court finds the commercial feed to be in violation of this chapter and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state. However, in no instance may the disposition of commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this chapter.

Source: SL 1964, ch 5, § 11 (b); SDCL, § 39-14-33; SL 1970, ch 228, § 12 (2); SL 1986, ch 326, § 80.



§ 39-14-73 Judicial review of administrative actions--Form of proceeding.

39-14-73. Judicial review of administrative actions--Form of proceeding. Any person adversely affected by an act, order, or ruling made pursuant to the provisions of this chapter may within forty-five days thereafter bring action in the circuit court, county of Hughes, for judicial review of such actions. The form of the proceeding shall be any which may be provided by statutes of this state to review decisions of administrative agencies, or in the absence or inadequacy thereof, any applicable form of legal action, including actions for declaratory judgments or writs of prohibitory or mandatory injunctions.

Source: SL 1964, ch 5, § 12 (e); SDCL, § 39-14-23; SL 1970, ch 228, § 13 (5).



§ 39-14-74 Injunction to restrain violations of chapter.

39-14-74. Injunction to restrain violations of chapter. The secretary of agriculture may apply for and the court may grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rule promulgated under the chapter, notwithstanding the existence of other remedies at law. Such injunction shall be issued without bond.

Source: SL 1964, ch 5, § 12 (d); SDCL, § 39-14-34; SL 1970, ch 228, § 13 (4); SL 1986, ch 326, § 81.



§ 39-14-75 Violation as misdemeanor.

39-14-75. Violation as misdemeanor. Any person who violates any of the provisions of this chapter which are not otherwise classified or who impedes, hinders or prevents the secretary of agriculture or his duly authorized agent in performance of his duty in connection with the provisions of this chapter, commits a Class 2 misdemeanor.

Source: SL 1929, ch 238, § 12; SDC 1939, § 22.9917; SL 1964, ch 5, § 12 (a); SDCL, § 39-14-31; SL 1970, ch 228, § 13 (1); SL 1977, ch 190, § 393; SL 1983, ch 286.



§ 39-14-76 Warning in lieu of prosecution for minor violations.

39-14-76. Warning in lieu of prosecution for minor violations. Nothing in this chapter shall be construed as requiring the secretary of agriculture or his representative to:

(1) Report for prosecution; or

(2) Institute seizure proceedings; or

(3) Issue a withdrawal from distribution order,
as a result of minor violations of the chapter, or when he believes the public interest will best be served by suitable notice of warning in writing.

Source: SL 1964, ch 5, § 12 (b); SDCL, § 39-14-35; SL 1970, ch 228, § 13 (2).



§ 39-14-77 Prosecution by state's attorney--Opportunity for hearing before report of violation.

39-14-77. Prosecution by state's attorney--Opportunity for hearing before report of violation. It shall be the duty of each state's attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before the secretary of agriculture reports a violation for such prosecution, an opportunity shall be given the distributor to present his view to the secretary.

Source: SL 1964, ch 5, § 12 (c); SDCL, § 39-14-36; SL 1970, ch 228, § 13 (3).



§ 39-14-78 Publication of information on commercial feeds--Contents.

39-14-78. Publication of information on commercial feeds--Contents. The secretary of agriculture shall publish at least annually, in such forms as he may deem proper, information concerning the sales of commercial feeds, together with such data on their production and use as he may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses guaranteed in the registration and on the label: Provided, that the information concerning production and use of commercial feeds shall not disclose the operations of any person.

Source: SL 1929, ch 238, § 13; SDC 1939, § 22.1001; SL 1964, ch 5, § 13; SDCL, § 39-14-30; SL 1970, ch 228, § 15.



§ 39-14-79 Severability of provisions.

39-14-79. Severability of provisions. If any clause, sentence, paragraph, or part of this chapter shall for any reason be judged invalid by any court of competent jurisdiction, such judgment shall not affect, impair, or invalidate the remainder thereof but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall have been rendered.

Source: SL 1964, ch 5, § 14; SDCL, § 39-14-37; SL 1970, ch 228, § 16.



§ 39-14-80 Title of chapter.

39-14-80. Title of chapter. This chapter shall be known as the South Dakota Commercial Feed Law of 1970.

Source: SL 1970, ch 228, § 1.



§ 39-14-81 Rules covering exemption from chapter.

39-14-81. Rules covering exemption from chapter. The secretary of agriculture may promulgate rules pursuant to chapter 1-26 to exempt from the definition of "commercial feed" in § 39-14-39, or from specific provisions of this chapter, commodities such as hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds, or substances if such commodities, compounds, or substances are not mixed with other materials and are not adulterated within the meaning of §§ 39-14-45 to 39-14-52, inclusive.

Source: SL 1993, ch 304, § 7.






Chapter 15 - Adulterated And Misbranded Drugs

§ 39-15-1 Substances subject to chapter.

39-15-1. Substances subject to chapter. The term "drug" as used in this chapter shall include all medicines and preparations recognized in the United States Pharmacopoeia or National Formulary for internal or external use, and any substance or mixtures of substances intended to be used for the cure, mitigation, or prevention of disease of either man or domestic animal.

Source: SL 1907, ch 151, § 34; SL 1909, ch 180, § 2; RC 1919, § 7851; SDC 1939, § 22.1101.



§ 39-15-2 Substandard drug sold under recognized name deemed adulterated--Lower standards stated on container.

39-15-2. Substandard drug sold under recognized name deemed adulterated--Lower standards stated on container. For the purposes of this chapter a drug shall be deemed adulterated if, when sold under or by a name recognized in the United States Pharmacopoeia or National Formulary, it differs from the standard of strength, quality, or purity as determined by the test laid down in such pharmacopoeia or formulary, at the time of investigation; provided that no drug defined in such pharmacopoeia or formulary shall be deemed to be adulterated if the standard of strength, quality, or purity be plainly stated upon the bottle, box, or other container thereof, although such standard may differ from that determined by the test laid down by such pharmacopoeia or formulary.

Source: SL 1907, ch 151, § 35; SL 1909, ch 180, § 3; RC 1919, § 7852 (1); SL 1921, ch 238; SDC 1939, § 22.1102 (1).



§ 39-15-3 Strength or purity below professed standard deemed adulteration.

39-15-3. Strength or purity below professed standard deemed adulteration. For the purposes of this chapter a drug shall be deemed adulterated if its strength or purity falls below the professed standard or quality under which it is sold.

Source: SL 1907, ch 151, § 35; SL 1909, ch 180, § 3; RC 1919, § 7852 (2); SL 1921, ch 238; SDC 1939, § 22.1102 (2).



§ 39-15-4 Unsanitary storage and dispensing conditions deemed adulteration.

39-15-4. Unsanitary storage and dispensing conditions deemed adulteration. For the purposes of this chapter a drug shall be deemed adulterated if the storeroom, prescription case, shelves, containers, or utensils used for dispensing drugs are not at all times kept in a clean and sanitary condition.

Source: SL 1921, ch 238; SDC 1939, § 22.1102 (3).



§ 39-15-5 False label as to purity, effect, or contents as misbranding.

39-15-5. False label as to purity, effect, or contents as misbranding. For the purposes of this chapter a drug shall be deemed to be misbranded if the package or label shall bear or contain any statement, design, or device regarding the purity or therapeutic effect of such article or any of the ingredients or substances contained therein, which is false or fraudulent; or which is false or misleading in any particular concerning the contents.

Source: SL 1907, ch 151, § 35; SL 1909, ch 180, § 4; RC 1919, § 7853; SDC 1939, § 22.1103 (1).



§ 39-15-6 False label as to place of origin as misbranding.

39-15-6. False label as to place of origin as misbranding. For the purposes of this chapter a drug shall be deemed to be misbranded if the package or label is false or misleading as to the state, territory, or country in which the drug was manufactured or produced.

Source: SL 1907, ch 151, § 35; SL 1909, ch 180, § 4; RC 1919, § 7853; SDC 1939, § 22.1103 (2).



§ 39-15-7 Imitation or sale under name of another article as misbranding.

39-15-7. Imitation or sale under name of another article as misbranding. For the purposes of this chapter a drug shall be deemed to be misbranded if it be an imitation of or offered for sale under the name of another article.

Source: SL 1907, ch 151, § 35; SL 1909, ch 180, § 4; RC 1919, § 7853; SDC 1939, § 22.1103 (3).



§ 39-15-8 Reuse of container as misbranding--Alcohol and narcotics to be stated in label--Prescription drugs and standard name sales exempt.

39-15-8. Reuse of container as misbranding--Alcohol and narcotics to be stated in label--Prescription drugs and standard name sales exempt. For the purposes of this chapter a drug shall be deemed to be misbranded if the contents of the package as originally packed shall have been removed in whole or in part and other contents shall have been placed in such package, or if the package fail to bear a statement on the label of the quantity or proportion of any alcohol, morphine, opium, cocaine, heroin, alpha or beta eucaine, chloroform, cannabis indica, chloral hydrate, or acetanilide or any derivative or preparation of any such substance contained therein. Nothing in this section shall be construed to apply to the dispensing of prescriptions written by regularly licensed practicing physicians, veterinary surgeons, or dentists, and kept on file by the dispensing pharmacist, nor to such drugs as are recognized in the United States Pharmacopoeia and the National Formulary, and which are sold under the name by which they are so recognized.

Source: SL 1907, ch 151, § 35; SL 1909, ch 180, § 4; RC 1919, § 7853; SDC 1939, § 22.1103 (4).



§ 39-15-9 Exemption of drugs intended for export--Provisions applicable if sold domestically.

39-15-9. Exemption of drugs intended for export--Provisions applicable if sold domestically. No drug shall be deemed misbranded or adulterated, within the meaning of this chapter, when intended for export to any foreign country and prepared or packed according to the specifications or directions of the foreign purchaser, if no substance is used in the preparation or packing thereof in conflict with the laws of the foreign country to which such drug is intended to be shipped; but if such drug shall be in fact sold or offered for sale for domestic use or consumption, it shall be subject to all the provisions of this chapter.

Source: SL 1909, ch 180, § 1; RC 1919, § 7850; SDC 1939, § 22.1105.



§ 39-15-10 Manufacture or sale of adulterated or misbranded drug as misdemeanor.

39-15-10. Manufacture or sale of adulterated or misbranded drug as misdemeanor. No person shall manufacture, sell, or offer for sale any drug which is adulterated or misbranded within the meaning of this chapter. A violation of this section is a Class 2 misdemeanor.

Source: PenC 1877, § 453; CL 1887, § 6654; SL 1893, ch 132, § 10; RPolC 1903, § 278; SL 1909, ch 180, § 1; RC 1919, § 7850; SDC 1939, §§ 22.1105, 22.9918; SL 1977, ch 190, § 394.



§ 39-15-11 Reliance by dealer on guarantee by distributor--Liability to fines and penalties--Contents of guarantee.

39-15-11. Reliance by dealer on guarantee by distributor--Liability to fines and penalties--Contents of guarantee. Whenever any dealer shall have received a guaranty, signed by the wholesaler, jobber, manufacturer, or other person, residing within the United States, from whom he purchased the drug, to the effect that the same is not adulterated or misbranded as defined in this chapter, he shall not be liable to prosecution under this chapter unless he shall have knowledge or notice of the falsity of such guaranty, but the person making such guaranty shall be subject to the fines and other penalties which otherwise would attach to such dealer. Such guaranty must contain the name and post-office address of the wholesaler, jobber, manufacturer, or person from whom the drug was purchased.

Source: SL 1909, ch 180, § 5; RC 1919, § 7854; SDC 1939, § 22.1104.






Chapter 16 - Narcotic Drugs [Repealed]

CHAPTER 39-16

NARCOTIC DRUGS [REPEALED]

[Repealed by SL 1968, ch 94, § 23; SL 1970, ch 229, § 16]



Chapter 17 - Drugs And Substances Control [Transferred]

CHAPTER 39-17

DRUGS AND SUBSTANCES CONTROL [TRANSFERRED]

[Transferred to Chapter 34-20B]



Chapter 18 - Animal Remedies

§ 39-18-1 Definition of terms.

39-18-1. Definition of terms. Terms used in this chapter mean:

(1) "Advertisement," all representations, other than those on the label, disseminated in any manner or by any means, relating to animal remedies as defined in this chapter;

(2) "Animal," any animate being, which is not human, endowed with the power of voluntary action;

(3) "Animal remedies," all drugs, combination of drugs, proprietary medicines, biological products, and combinations of drugs and other ingredients, other than for food or cosmetic purposes, which are prepared or compounded for animal use; except those exempted by the secretary of agriculture;

(4) "Brand name," any word, name, symbol, or device, or any combination thereof, identifying the animal remedy of a distributor and distinguishing it from that of others;

(5) "Distribute," to offer for sale, sell, or barter;

(6) "Dosage form," any animal remedy prepared in tablets, pills, capsules, ampules, or other units suitable for administration as an animal remedy;

(7) "Drug,":

(a) Articles recognized in the official United States Pharmacopoeia, the official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them;

(b) Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals;

(c) Preparations for external or internal use in the mitigation of parasites in or on animals;

(d) Articles (other than food) intended to affect the structure or any function of the body of animals;

(e) Articles intended for use as a component of any articles specified in subsection (a), (b), (c), or (d) of this subdivision;

but does not include devices or their components, parts, or accessories;

(8) "Label," a display of written, printed, or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this chapter that any word, statement, or other information appearing on the label may not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper;

(9) "Labeling," all labels and other written, printed, graphic matter:

(a) Upon any article or any of its containers or wrappers;

(b) Accompanying such article;

(10) "Person," any individual, firm, partnership, limited liability company, corporation, association, or organized group of persons whether incorporated or not;

(11) "Product name," the name of the animal remedy which identifies it as to kind, class, or specific use.
Source: SL 1913, ch 332; RC 1919, § 7892; SL 1929, ch 238, § 1; SDC 1939, § 22.1002; SL 1964, ch 6, § 2; SL 1966, ch 8, § 3; SL 1994, ch 351, § 95.



§ 39-18-2 Administration of chapter.

39-18-2. Administration of chapter. This chapter shall be administered by the secretary of agriculture of the State of South Dakota, hereinafter referred to as the "secretary."

Source: SL 1929, ch 238, § 13; SDC 1939, § 22.1001; SL 1964, ch 6, § 1; SL 1966, ch 8, § 2.



§ 39-18-3 Registration required for distribution of remedy.

39-18-3. Registration required for distribution of remedy. Before being distributed in South Dakota, each animal remedy shall be registered by the manufacturer or the person responsible for distributing the animal remedy.

Source: SL 1929, ch 238, § 5; SDC 1939, § 22.1004; SL 1941, ch 96; SL 1943, ch 87, § 1; SL 1947, ch 97, § 1; SL 1964, ch 6, § 4; SL 1965, ch 9, § 2; SL 1966, ch 8, § 4 (a); SL 1987, ch 294, § 1; SL 2017, ch 43, § 12.



§ 39-18-4 Experimental remedies exempt from registration--Labeling.

39-18-4. Experimental remedies exempt from registration--Labeling. Section 39-18-3 does not apply to an animal remedy intended solely for investigational, experimental, or laboratory use by qualified persons, provided such remedy is plainly labeled "for investigational use only."

Source: SL 1966, ch 8, § 4 (g).



§ 39-18-5 Application for registration--Contents.

39-18-5. Application for registration--Contents. Any person may make application for the registration of any animal remedy by filing with the secretary of agriculture, on forms furnished by him, a statement with respect to such animal remedy setting forth:

(1) The name and principal address of the manufacturer or person responsible for placing such animal remedy on the market with the name and address of the person to whom the correspondence should be addressed;

(2) The name, brand, or trademark under which the animal remedy will be sold.
Source: SL 1929, ch 238, § 5; SDC 1939, § 22.1004; SL 1941, ch 96; SL 1943, ch 87, § 1; SL 1947, ch 97, § 1; SL 1964, ch 6, § 4; SL 1965, ch 9, § 2; SL 1966, ch 8, § 4 (b).



§ 39-18-6 Label to accompany application--Specimen required--Statement of claims.

39-18-6. Label to accompany application--Specimen required--Statement of claims. A label for any animal remedy shall accompany each application for registration, and, when requested by the secretary of agriculture, a representative and true sample or specimen of each animal remedy to be registered shall accompany such application. A statement of claims made or to be made which differ from the label submitted shall be filed with the secretary prior to use.

Source: SL 1929, ch 238, § 5; SDC 1939, § 22.1004; SL 1941, ch 96; SL 1943, ch 87, § 1; SL 1947, ch 97, § 1; SL 1964, ch 6, § 4; SL 1965, ch 9, § 2; SL 1966, ch 8, § 4 (c).



§ 39-18-7 Classification by secretary as commercial feed or animal remedy.

39-18-7. Classification by secretary as commercial feed or animal remedy. The secretary of agriculture may determine whether a preparation intended for animal use and subject to registration shall be registered as a commercial feed or as an animal remedy.

Source: SL 1966, ch 8, § 4 (h).



§ 39-18-8 Copy of registration forwarded to applicant_Annual expiration date.

39-18-8. Copy of registration forwarded to applicant--Annual expiration date. Upon approval by the secretary of agriculture, a copy of the registration of an animal remedy shall be forwarded to the applicant. All registrations are on an annual basis, expiring the thirty-first day of December of the year after the date of registration. An annual registration fee of seventy-five dollars for each product shall be paid to the secretary upon application for registration.

Source: SDC 1939, § 22.1004; SL 1941, ch 96; SL 1943, ch 87, § 1; SL 1947, ch 97, § 1; SL 1964, ch 6, § 4; SL 1966, ch 8, § 4 (c); SL 1981, ch 286, § 10; SL 1987, ch 294, § 2; SL 2001, ch 215, § 34; SL 2017, ch 43, § 13.



§ 39-18-9 Disposition of funds collected.

39-18-9. Disposition of funds collected. All of the registration fee paid pursuant to § 39-18-8 on any animal remedy manufactured and distributed under license from and under the supervision of the United States Department of Agriculture shall be deposited into the state animal disease research and diagnostic laboratory bond redemption and operations fund and used to retire bonds issued for the State Animal Disease Research and Diagnostic Laboratory.

Twelve dollars and fifty cents of the animal remedy registration fee paid pursuant to § 39-18-8 on any animal remedy not manufactured and distributed under license from and under the supervision of the United States Department of Agriculture shall be paid into the feed and remedy fund established in § 39-14-45. The remaining sixty-two dollars and fifty cents of this registration fee shall be deposited into the state animal disease research and diagnostic laboratory bond redemption and operations fund.

Source: SDC 1939, § 22.1004; SL 1941, ch 96; SL 1943, ch 87, § 1; SL 1947, ch 97, § 1; SL 1966, ch 8, § 4 (d); SL 1993, ch 304, § 18; SL 2017, ch 43, § 14.



§ 39-18-10 Refusal to register product of no value--Suspension or revocation for flagrant violation.

39-18-10. Refusal to register product of no value--Suspension or revocation for flagrant violation. The secretary of agriculture may refuse to issue any certificate of registration for an animal remedy to any applicant if available facts indicate that the product proposed for registration is of negligible or no value for the correcting, alleviating, or mitigating animal injuries or diseases for which it is intended, or he may suspend or revoke any registration for flagrant violation of this chapter.

Source: SL 1966, ch 8, § 4 (i).



§ 39-18-11 No additional fee required if paid by manufacturer or distributor.

39-18-11. No additional fee required if paid by manufacturer or distributor. When an animal remedy has been registered and the fee paid by the manufacturer, or distributor, no other person shall be required to pay such fee.

Source: SL 1966, ch 8, § 4 (e).



§ 39-18-12 Sale or offer of unregistered remedy prohibited.

39-18-12. Sale or offer of unregistered remedy prohibited. No person shall sell, deliver, hold, or offer for sale any animal remedy which has not been registered with the secretary of agriculture as provided in §§ 39-18-3 to 39-18-8, inclusive.

Source: SL 1929, ch 238, § 12; SDC 1939, § 22.9917; SL 1964, ch 6, § 7; SL 1966, ch 8, § 10 (a).



§ 39-18-13 Sale by retailer without reregistration.

39-18-13. Sale by retailer without reregistration. Any retailer of animal remedies who has bought a supply of animal remedies at a time, as shown by invoice dates, when such remedies were registered, may sell or otherwise dispose of such remedies without reregistering them.

Source: SL 1966, ch 8, § 4 (f).



§ 39-18-14 Professional supervision required for preparation and packaging of remedies.

39-18-14. Professional supervision required for preparation and packaging of remedies. No person shall compound, manufacture, make, produce, pack, package, or prepare within this state any animal remedy to be offered for sale or distribution unless such compounding, manufacture, making, producing, packaging, packing, or preparing is done with adequate equipment under the supervision of a licensed veterinarian, a graduate chemist, a licensed pharmacist, a licensed physician, or some other person as may be approved by the secretary of agriculture after an investigation and a determination by the secretary that they are qualified by scientific or technical training or by experience to perform such duties of supervision as may be necessary to protect animal health and public safety.

Source: SL 1966, ch 8, § 10 (c).



§ 39-18-15 Label required on animal remedy--Contents.

39-18-15. Label required on animal remedy--Contents. Any animal remedy distributed in this state shall be accompanied by a legible label bearing the following information:

(1) The name and principal addresses of the manufacturer or person responsible for placing such animal remedy on the market;

(2) The name, brand, or trade-mark under which the animal remedy is sold;

(3) An accurate statement of the minimum net contents of the package, lot, or parcel, such contents stated by weight in the case of solids, by volume in the case of liquids, and by both count and weight or volume per dose in the case of dosage forms;

(4) The common or usual name and quantity of each active ingredient;

(5) Adequate directions for use;

(6) Adequate warnings against use in those conditions, whether pathological or normal, where its use may be dangerous to the health of animals, or against unsafe dosage, methods, or duration of methods, administration, or application, in such manner and form, as are necessary for the protection of animals.
Source: SL 1929, ch 238, § 6; SDC 1939, § 22.1003; SL 1945, ch 85; SL 1964, ch 6, § 3; SL 1965, ch 9, § 1; SL 1966, ch 8, § 5.



§ 39-18-16 Forgery or counterfeiting of label prohibited.

39-18-16. Forgery or counterfeiting of label prohibited. No person shall forge, counterfeit, simulate, or falsely represent, or without proper authority use, any mark, stamp, tag, label, or other identification device required by § 39-18-15.

Source: SL 1966, ch 8, § 10 (i).



§ 39-18-17 Alteration or destruction of label prohibited--Other acts resulting in misbranding.

39-18-17. Alteration or destruction of label prohibited--Other acts resulting in misbranding. No person shall alter, mutilate, destroy, obliterate, or remove any part of the labeling of any animal remedy if such acts result in such animal remedy being misbranded, or do any other act, while such animal remedy is being held for sale, which results in the misbranding of such article.

Source: SL 1966, ch 8, § 10 (h).



§ 39-18-18 Remedy deemed misbranded if not properly labeled.

39-18-18. Remedy deemed misbranded if not properly labeled. An animal remedy shall be deemed to be misbranded if it is not labeled as required in § 39-18-15 and in regulations promulgated under this chapter.

Source: SDC 1939, § 22.1006 as added by SL 1949, ch 83; SL 1964, ch 6, § 6; SL 1966, ch 8, § 7 (c).



§ 39-18-19 Remedy deemed misbranded if label misleading.

39-18-19. Remedy deemed misbranded if label misleading. An animal remedy shall be deemed to be misbranded if the labeling is false or misleading in any particular.

Source: SL 1966, ch 8, § 7 (a).



§ 39-18-20 Remedy deemed misbranded if required information on label not conspicuous and clear.

39-18-20. Remedy deemed misbranded if required information on label not conspicuous and clear. An animal remedy shall be deemed to be misbranded if any word, statement, or other information required to appear on the label is not prominently placed on such label with such conspicuousness, as compared with other words, statements, designs, or devices in the labeling and in such terms, as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

Source: SL 1966, ch 8, § 7 (f).



§ 39-18-21 Remedy deemed misbranded if container deceptive as to quantity.

39-18-21. Remedy deemed misbranded if container deceptive as to quantity. An animal remedy shall be deemed to be misbranded if its container is so made, formed, or filled as to be deceptive or misleading as to the amount of contents.

Source: SL 1966, ch 8, § 7 (b).



§ 39-18-22 Remedy deemed misbranded if distributed under name of another.

39-18-22. Remedy deemed misbranded if distributed under name of another. An animal remedy shall be deemed to be misbranded if it is distributed under the name of another animal remedy.

Source: SL 1966, ch 8, § 7 (d).



§ 39-18-23 Remedy deemed misbranded if recommended dosage is dangerous.

39-18-23. Remedy deemed misbranded if recommended dosage is dangerous. An animal remedy shall be deemed to be misbranded if it is dangerous to the health of animals when used in the dosage or with the frequency or duration prescribed, recommended, or suggested in the labeling of such remedy.

Source: SL 1966, ch 8, § 7 (e).



§ 39-18-24 Distribution under federal license as compliance with branding requirements.

39-18-24. Distribution under federal license as compliance with branding requirements. Any animal remedy that is manufactured and distributed under license from and under the supervision of the United States Department of Agriculture, and in compliance with the regulations of such department complies with §§ 39-18-18 to 39-18-23, inclusive.

Source: SL 1966, ch 8, § 7.



§ 39-18-25 Putrid and decomposed substances constituting adulteration.

39-18-25. Putrid and decomposed substances constituting adulteration. An animal remedy shall be deemed to be adulterated if it consists in whole or in part of any filthy, putrid, or decomposed substance.

Source: SL 1966, ch 8, § 6 (c).



§ 39-18-26 Poisonous and deleterious substances constituting adulteration.

39-18-26. Poisonous and deleterious substances constituting adulteration. An animal remedy shall be deemed to be adulterated if it bears or contains any poisonous or deleterious substance which may render it injurious to health under such conditions of use as are customary or usual.

Source: SL 1966, ch 8, § 6 (d).



§ 39-18-27 Injurious substance in container constituting adulteration.

39-18-27. Injurious substance in container constituting adulteration. An animal remedy shall be deemed to be adulterated if its container is composed of any injurious or deleterious substance which may render it injurious to health.

Source: SL 1966, ch 8, § 6 (e).



§ 39-18-28 Preparation or packing under unsanitary conditions as adulteration.

39-18-28. Preparation or packing under unsanitary conditions as adulteration. An animal remedy shall be deemed to be adulterated if it was prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to animal health.

Source: SL 1966, ch 8, § 6 (a).



§ 39-18-29 Substandard strength or quality as adulteration--Tolerance allowed.

39-18-29. Substandard strength or quality as adulteration--Tolerance allowed. An animal remedy shall be deemed to be adulterated if its composition, purity, strength, or quality falls below or differs from that which it is purported or is represented to possess by its labeling; but, the secretary of agriculture shall allow a reasonable tolerance from such representation as is in accordance with good manufacturing practices.

Source: SL 1966, ch 8, § 6 (b).



§ 39-18-30 Manufacture or sale of adulterated or misbranded remedy prohibited.

39-18-30. Manufacture or sale of adulterated or misbranded remedy prohibited. No person shall manufacture, sell, deliver, hold, or offer for sale any animal remedy that is adulterated or misbranded.

Source: SL 1966, ch 8, § 10 (b).



§ 39-18-31 False guaranty prohibited--Reliance on guaranty by another.

39-18-31. False guaranty prohibited--Reliance on guaranty by another. No person shall give a guaranty which is false, except a person who relied on a guaranty to the same effect signed by, and containing the name and address of, the person from whom he received the animal remedy in good faith.

Source: SL 1966, ch 8, § 10 (g).



§ 39-18-32 False or misleading advertising prohibited--Restrictions on liability of advertising media.

39-18-32. False or misleading advertising prohibited--Restrictions on liability of advertising media. No person shall disseminate any advertisement which is false or misleading in any respect, but no person or medium for the dissemination of any advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, is subject to the penalties for violations of this chapter, by reason of the dissemination by him of such false advertisement, unless he refused, on the request of the secretary of agriculture to furnish the name and address of the manufacturer, packer, distributor, seller, or advertising agency which caused him to disseminate such advertisement.

Source: SL 1966, ch 8, § 10 (d).



§ 39-18-33 Sale of unrefrigerated biological products prohibited.

39-18-33. Sale of unrefrigerated biological products prohibited. No person shall sell or offer to sell any biological product that has not been kept in refrigeration under conditions prescribed by the rules and regulations promulgated and adopted by the secretary of agriculture.

Source: SL 1966, ch 8, § 10 (j).



§ 39-18-34 Exemption of veterinarians.

39-18-34. Exemption of veterinarians. Except as provided in § 39-18-34.1, this chapter does not apply to persons licensed to practice veterinary medicine in this state in the practice of their profession.

Source: SL 1966, ch 8, § 13; SL 1987, ch 29, § 95.



§ 39-18-34.1 Relationship between veterinarian and client or patient as condition of dispensing certain drugs--What constitutes a valid relationship.

39-18-34.1. Relationship between veterinarian and client or patient as condition of dispensing certain drugs--What constitutes a valid relationship. The sale, dispensing, shipping, or otherwise making available of a veterinary drug product label containing the legend "Caution: Federal Law restricts this drug to use by or on the order of a licensed veterinarian" shall result from a relationship between the veterinarian and his client or patient. A valid relationship shall exist if the veterinarian has assumed the responsibility for making medical judgments regarding the health of the animal and the need for medical treatment, and the client has agreed to follow the instructions of the veterinarian; and if there is sufficient knowledge of the animal by the veterinarian to initiate at least a general or preliminary diagnosis of the medical condition of the animal and the veterinarian is readily available for follow-up in case of adverse reactions or failure of the regimen of therapy.

Source: SL 1986, ch 313, § 9.



§ 39-18-35 Enforcement of chapter--Rules and regulations--Notice and hearing on regulations.

39-18-35. Enforcement of chapter--Rules and regulations--Notice and hearing on regulations. The secretary of agriculture is hereby charged with the enforcement of this chapter, and may promulgate rules pursuant to chapter 1-26 pertaining to the labeling, inspection, sampling, analysis, storage, distribution, registration, manufacturing, production, preparation, and packaging of animal remedies.

Source: SDC 1939, § 22.1006 as added by SL 1949, ch 83; SL 1964, ch 6, § 6; SL 1966, ch 8, § 9; SL 1986, ch 326, § 82.



§ 39-18-36 Publication of production data and analysis results--Operations not disclosed.

39-18-36. Publication of production data and analysis results--Operations not disclosed. The secretary of agriculture may publish at such times and in such forms as he may deem proper, information concerning the sales of animal remedies, together with such data on their production and use as he may consider advisable, and a report of the results of the analyses of official samples of animal remedies sold within the state as compared with the analyses guaranteed in the registration and on the label; provided, however, that the information concerning production and use of animal remedies shall not disclose the operations of any person.

Source: SL 1929, ch 238, § 13; SDC 1939, § 22.1001; SL 1964, ch 6, § 1; SL 1966, ch 8, § 12.



§ 39-18-37 Violation of chapter or rules and regulations as misdemeanor.

39-18-37. Violation of chapter or rules and regulations as misdemeanor. A violation of this chapter or of any administrative rule issued pursuant thereto is a Class 2 misdemeanor.

Source: SL 1929, ch 238, § 12; SDC 1939, § 22.9917; SL 1964, ch 6, § 7; SL 1966, ch 8, § 14 (a); SL 1977, ch 190, § 415.



§ 39-18-38 Investigations pertinent to enforcement.

39-18-38. Investigations pertinent to enforcement. The secretary of agriculture shall make all necessary investigations pertinent to the enforcement of this chapter.

Source: SL 1929, ch 238, § 13; SDC 1939, § 22.1001; SL 1964, ch 6, § 1; SL 1966, ch 8, § 8 (a).



§ 39-18-39 Access of departmental personnel to premises.

39-18-39. Access of departmental personnel to premises. The secretary of agriculture or his agent shall have free access at all reasonable hours to any establishment in which animal remedies are manufactured, processed, packed, sold, or offered for sale, to inspect such premises and to determine whether the provisions of this chapter are being violated.

Source: SL 1966, ch 8, § 8 (b).



§ 39-18-40 Procurement and analysis of samples--Official analysis as sole guide for administrative determinations.

39-18-40. Procurement and analysis of samples--Official analysis as sole guide for administrative determinations. The secretary of agriculture or his agent may secure samples or specimens of any animal remedy after paying or offering to pay for them, and he shall make an examination or analysis of such samples to determine whether the provisions of this chapter are being violated. The secretary, in determining for administrative purposes whether an animal remedy is deficient in any component, shall be guided solely by the official sample obtained and analyzed as provided for above.

Source: SL 1929, ch 238, § 13; SDC 1939, § 22.1001; SL 1964, ch 6, § 1; SL 1966, ch 8, § 8 (c).



§ 39-18-41 Refusal of inspection or sample prohibited.

39-18-41. Refusal of inspection or sample prohibited. No person shall refuse to permit entry or inspection, or to permit the acquisition of a sample or specimen of an animal remedy, as authorized by §§ 39-18-39 and 39-18-40.

Source: SL 1966, ch 8, § 10 (e).



§ 39-18-42 Analysis result showing adulteration or misbranding forwarded to distributor and purchaser--Portion of sample furnished.

39-18-42. Analysis result showing adulteration or misbranding forwarded to distributor and purchaser--Portion of sample furnished. When the inspection and analysis of an official sample indicates an animal remedy has been adulterated or misbranded, the results of analysis shall be forwarded by the secretary of agriculture to the distributor and the purchaser. Upon request within fifteen days the secretary shall furnish to the distributor a portion of the sample concerned.

Source: SL 1966, ch 8, § 8 (d).



§ 39-18-43 Unauthorized disclosure of information prohibited.

39-18-43. Unauthorized disclosure of information prohibited. The secretary of agriculture or any of his agents shall not use or reveal information acquired under §§ 39-18-5, 39-18-6, and 39-18-38 to 39-18-40, inclusive, except in the enforcement of this chapter, or to the courts, when relevant.

Source: SL 1966, ch 8, § 10.



§ 39-18-44 Withholding from sale of remedies not in compliance.

39-18-44. Withholding from sale of remedies not in compliance. The secretary of agriculture shall cause animal remedies, which are found or believed not to comply with this chapter to be withheld from sale pending compliance with such chapter.

Source: SL 1966, ch 8, § 11.



§ 39-18-45 Tagging of adulterated or misbranded remedies--Disposal or removal from premises prohibited.

39-18-45. Tagging of adulterated or misbranded remedies--Disposal or removal from premises prohibited. Whenever the secretary of agriculture or his authorized agent finds or has reasonable cause to believe an animal remedy is adulterated or misbranded under any of §§ 39-18-18 to 39-18-29, inclusive, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained and warning all persons not to dispose of such article in any manner until permission is given by the secretary or the court. Any such article may be removed from display by the manufacturer or vendor, but must be left on the premises. No person shall dispose of a detained article in violation of this section.

Source: SL 1966, ch 8, §§ 10 (f), 11 (a).



§ 39-18-46 Petition for condemnation of adulterated or misbranded article--Removal of tag if found not adulterated or misbranded.

39-18-46. Petition for condemnation of adulterated or misbranded article--Removal of tag if found not adulterated or misbranded. If an article detained pursuant to § 39-18-45 is found, after examination and analysis, to be adulterated or misbranded, the secretary of agriculture may petition the judge of any court of competent jurisdiction in whose jurisdiction the article is detained for a libel for condemnation of such article. If the secretary finds that such detained article is not adulterated or misbranded he shall remove the tag or marking.

Source: SL 1966, ch 8, § 11 (b).



§ 39-18-47 Destruction of article found adulterated or misbranded--Costs and expenses.

39-18-47. Destruction of article found adulterated or misbranded--Costs and expenses. If the court finds that a detained animal remedy is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the defendant under the supervision of the secretary of agriculture or his agent; all court costs and fees, and storage and other proper expenses, shall be levied against the defendant or his agent.

Source: SL 1966, ch 8, § 11 (c).



§ 39-18-48 Bond to permit processing or relabeling of detained remedy--Expense of supervision--Return of bond on compliance.

39-18-48. Bond to permit processing or relabeling of detained remedy--Expense of supervision--Return of bond on compliance. If the adulteration or misbranding of a detained animal remedy can be corrected by proper processing or labeling of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a sufficient bond, conditioned that such article shall be so processed or labeled, has been executed, may order such article to be delivered to the defendant for such processing or labeling under the supervision of the secretary of agriculture, or his agent. The expense of such supervision shall be paid by the defendant. The bond shall be returned to the defendant on the representation to the court by the secretary that the article no longer violates this chapter and that expenses incident to such proceeding were paid.

Source: SL 1966, ch 8, § 11 (d).



§ 39-18-49 Report of violations to prosecuting authorities.

39-18-49. Report of violations to prosecuting authorities. The secretary of agriculture shall report violations of this chapter to the proper prosecuting authorities.

Source: SL 1966, ch 8, § 14 (b).



§ 39-18-50 Report for prosecution required for minor violations--Warning notice.

39-18-50. Report for prosecution required for minor violations--Warning notice. Section 39-18-49 does not require the secretary of agriculture to report, for the institution of prosecution under this chapter, minor violations of this chapter if he believes the public interest will be adequately served in the circumstances by a suitable written notice of warning.

Source: SL 1966, ch 8, § 14 (d).



§ 39-18-51 Prosecution of violations reported--Opportunity to present views before report for prosecution.

39-18-51. Prosecution of violations reported--Opportunity to present views before report for prosecution. Each state, county, or city attorney to whom the secretary of agriculture reports any violation of this chapter, shall institute appropriate proceedings in any court of competent jurisdiction without delay. Before any such violation is reported to any such attorney for the institution of criminal proceedings, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the secretary or a designated agent, either orally or in writing, in person or by attorney, with regard to such contemplated proceeding.

Source: SL 1966, ch 8, § 14 (c).



§ 39-18-52 Severability of provisions.

39-18-52. Severability of provisions. If any clause, sentence, paragraph, or part of this chapter shall for any reason be judged invalid by any court of competent jurisdiction, such judgment shall not affect, impair, or invalidate the remainder thereof but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall have been rendered.

Source: SL 1966, ch 8, § 15.



§ 39-18-53 Citation of chapter.

39-18-53. Citation of chapter. This chapter shall be known as the "South Dakota Animal Remedies Law of 1966."

Source: SL 1966, ch 8, § 1.






Chapter 19 - Insecticides, Fungicides And Rodenticides [Transferred]

CHAPTER 39-19

INSECTICIDES, FUNGICIDES AND RODENTICIDES [TRANSFERRED]

[Transferred to Chapter 38-20A]



Chapter 20 - Paints And Oils [Repealed]

CHAPTER 39-20

PAINTS AND OILS [REPEALED]

[Repealed by SL 1977, ch 190, § 425]



Chapter 21 - Petroleum Products [Transferred]

CHAPTER 39-21

PETROLEUM PRODUCTS [TRANSFERRED]

[Transferred to Chapter 37-2]



Chapter 22 - Antifreeze [Transferred]

CHAPTER 39-22

ANTIFREEZE [TRANSFERRED]

[Transferred to Chapter 37-2A]



Chapter 23 - Organic Food [Repealed]

§ 39-23-1 to 39-23-4. Repealed.

39-23-1 to 39-23-4. Repealed by SL 2015, ch 204, §§ 27 to 30.






Chapter 24 - South Dakota Certified Beef Program

§ 39-24-1 Short title.

39-24-1. Short title. This chapter shall be cited as the South Dakota Certified Beef Program Act of 2005.

Source: SL 2005, ch 218, § 1.



§ 39-24-2 Beef products produced by registered participants in compliance with chapter authorized for sale as South Dakota Certified Beef.

39-24-2. Beef products produced by registered participants in compliance with chapter authorized for sale as South Dakota Certified Beef. Only beef products, whether live animals or finished consumer products, which have been produced by registered participants in full compliance with all the applicable requirements of this chapter may be certified, identified, classified, packaged, labeled, or otherwise designated for sale inside or outside this state as South Dakota Certified. Beef.

Source: SL 2005, ch 218, § 2.



§ 39-24-3 Authority of Department of Agriculture--Program requirements and operation.

39-24-3. Authority of Department of Agriculture--Program requirements and operation. The secretary of the Department of Agriculture may establish quality protocols, guidelines, program requirements, license fees, and license requirements and operate, supervise, and control the South Dakota Certified beef program.

Source: SL 2005, ch 218, § 3.



§ 39-24-4 Use of mark, copyright, or label--Violation as felony.

39-24-4. Use of mark, copyright, or label--Violation as felony. The use of any certification mark, trademark, service mark, copyright, or label of the South Dakota Certified beef program shall be in accordance with the terms and conditions of a valid license issued by the secretary. A violation of this section is a Class 6 felony.

Source: SL 2005, ch 218, § 4.



§ 39-24-5 Confidential information--Exception.

39-24-5. Confidential information--Exception. Any data or financial information made or received by the secretary of agriculture pursuant to this chapter is not public record and is exempt from the provisions of § 1-27-1. However, the secretary may provide information gathered pursuant to this chapter to any government agency if the information is needed for a government sponsored animal identification tracking program or for any public health or safety reason.

Source: SL 2005, ch 218, § 5.



§ 39-24-6 Promulgation of rules.

39-24-6. Promulgation of rules. The secretary of agriculture may by rule promulgated pursuant to chapter 1-26, prescribe the following:

(1) Qualifications or conditions for using any intellectual property right, mark, or label of the South Dakota Certified beef program;

(2) Reasonable fees for licenses and services of the program, such fees to be reasonably commensurate with the cost of developing, administering, and marketing the program;

(3) License application procedures, the terms and conditions of any license, and any official form the secretary deems necessary and appropriate;

(4) Methods and means of conducting inspections, keeping records, and otherwise insuring program compliance by participants in the program; and

(5) Provisions to maintain the confidentiality of business information provided to the secretary by participants in the program.
Source: SL 2005, ch 218, § 6.



§ 39-24-7 Enforcement by court action--Injunctive relief.

39-24-7. Enforcement by court action--Injunctive relief. In addition to any other remedy provided by law, the secretary may proceed by suit in any court of competent jurisdiction to enforce the terms and provisions of this chapter and of any license issued pursuant to this chapter. The secretary may as a part of any such suit seek injunctive relief.

Source: SL 2005, ch 218, § 7.



§ 39-24-8 Revocation of license.

39-24-8. Revocation of license. In addition to any other remedy provided by law, the secretary may revoke a license for cause pursuant to chapter 1-26.

Source: SL 2005, ch 218, § 8.



§ 39-24-9 Agency cooperation to develop, administer, and market program.

39-24-9. Agency cooperation to develop, administer, and market program. The secretary of agriculture and the commissioner of the Governor's Office of Economic Development shall consult and cooperate, and shall exchange such services, personnel, and information as are necessary and appropriate in order to develop, administer, and market the South Dakota Certified beef program.

Source: SL 2005, ch 218, § 9, eff. Mar. 8, 2005; SL 2011, ch 1 (Ex. Ord. 11-1), § 159, eff. Apr. 12, 2011.



§ 39-24-10 South Dakota Certified beef fund--Deposits and expenditures.

39-24-10. South Dakota Certified beef fund--Deposits and expenditures. There is hereby created within the state treasury the South Dakota Certified beef fund, into which all license fees, inspection fees, and other fees or revenues paid to the state from the operation of the South Dakota Certified beef program shall be deposited. All moneys in the fund created by this section shall be used for the purpose of developing, administering, and marketing the South Dakota Certified beef program. Expenditures from the fund shall be appropriated through the normal budget process.

Source: SL 2005, ch 218, § 10.









Title 40 - ANIMALS AND LIVESTOCK

Chapter 01 - Cruelty, Abuse And Injury To Animals

§ 40-1-1 Definition of terms.

40-1-1. Definition of terms. Terms used in chapters 40-1 and 40-2, mean:

(1) "Abandon," to give up with the intent of never again regaining one's interests in, or rights to, an animal other than placing ownership with a responsible party;

(2) "Animal," any mammal, bird, reptile, amphibian, or fish, except humans;

(3) "Board," the South Dakota Animal Industry Board;

(4) "Cruelty," to intentionally, willfully, and maliciously inflict gross physical abuse on an animal that causes prolonged pain, that causes serious physical injury, or that results in the death of the animal;

(5) "Dangerous animal," any animal that, by itself or by environmental circumstances, at the determination of the board, any agent or officer of a humane society, or any law enforcement officer, is a threat to the physical well-being of other owned animals or humans;

(6) "Humane killing," to cause the death of an animal in a manner to limit the pain or suffering of the animal as much as reasonably possible under the circumstances;

(7) "Impound," to take physical control and custody of an animal;

(8) "Livestock," any agricultural or commercial animal owned, bred, or raised for profit, but not including dogs, cats, rabbits, or other household pets;

(9) "Mistreat," to cause or permit the continuation of unjustifiable physical pain or suffering of an animal;

(10) "Neglect," to fail to provide food, water, protection from the elements, adequate sanitation, adequate facilities, or care generally considered to be standard and accepted for an animal's health and well-being consistent with the species, breed, physical condition, and type of animal;

(11) "Proper enclosure," a secure confinement in an enclosed or locked facility suitable to prevent a dangerous animal from escaping and to prevent any physical threat to the well-being of any other animal or human.
Source: SDC 1939, § 40.2201; SL 1991, ch 331, § 1; SL 2014, ch 194, § 1.



§ 40-1-2 , 40-1-2.1. Repealed.

40-1-2, 40-1-2.1. Repealed by SL 1991, ch 331, §§ 10, 11



§ 40-1-2.2 Repealed.

40-1-2.2. Repealed by SL 2014, ch 194, § 2.



§ 40-1-2.3 Neglect, abandonment, or mistreatment of animal--Misdemeanor.

40-1-2.3. Neglect, abandonment, or mistreatment of animal--Misdemeanor. No person owning or responsible for the care of an animal may neglect, abandon, or mistreat the animal. A violation of this section is a Class 1 misdemeanor.

Source: SL 1991, ch 331, § 3; SL 2014, ch 194, § 3.



§ 40-1-2.4 Cruelty to animals--Felony.

40-1-2.4. Cruelty to animals--Felony. No person may subject an animal to cruelty. A violation of this section is a Class 6 felony.

Source: SL 1991, ch 331, § 4; SL 2014, ch 194, § 4.



§ 40-1-2.5 , 40-1-2.6. Repealed.

40-1-2.5, 40-1-2.6. Repealed by SL 2014, ch 194, §§ 5, 6.



§ 40-1-3 , 40-1-4. Repealed.

40-1-3, 40-1-4. Repealed by SL 1977, ch 190, §§ 442, 443



§ 40-1-5 Impoundment of neglected, abandoned, mistreated, or cruelly treated animal--Expenses of care as lien--Warrant or court order.

40-1-5. Impoundment of neglected, abandoned, mistreated, or cruelly treated animal--Expenses of care as lien--Warrant or court order. Any law enforcement officer, agent of the board, or agent or officer of any humane society finding an animal neglected, abandoned, mistreated, or subjected to cruelty, may, pursuant to a warrant or court order, cause the animal to be impounded and properly cared for, and the expenses of such impoundment or care constitute a lien on the animal to be paid before the animal may be lawfully recovered. However, a warrant or court order is not necessary for law enforcement officers if the animal is severely injured, severely diseased, or suffering and any delay in impounding the animal would continue to cause the animal extreme suffering or if other exigent circumstances exist. If any animal is impounded or subjected to other action under this section without a warrant or court order, the officer shall subsequently show cause for the impoundment or other action to the court, and the court shall issue an order ratifying the impoundment or action; or, if sufficient cause for the impoundment or action is not shown, the court shall order the return of the animal to the owner or other appropriate remedy.

Source: SDC 1939, § 40.2202; SL 1991, ch 331, § 15; SL 2006, ch 211, § 8; SL 2014, ch 194, § 7.



§ 40-1-5.1 Liability of owner or caretaker for impounded animal.

40-1-5.1. Liability of owner or caretaker for impounded animal. The owner or caretaker of an animal impounded or cared for pursuant to § 40-1-5 is liable for the expense of services rendered. The governing body of the county or municipality that has rendered such services may recover such sums for services pursuant to § 40-1-5 as it deems reasonable. The payment shall be on vouchers, as other claims against the county or municipality are paid. Expenses may be recovered in a civil action against the owner unless the expenses are paid within thirty days after notice and demand.

Source: SL 1991, ch 331, § 16.



§ 40-1-6 , 40-1-7. Repealed.

40-1-6, 40-1-7. Repealed by SL 1991, ch 331, §§ 12, 13



§ 40-1-8 Repealed.

40-1-8. Repealed by SL 1977, ch 190, § 445



§ 40-1-9 , 40-1-10. Repealed.

40-1-9, 40-1-10. Repealed by SL 2014, ch 194, §§ 8, 9.



§ 40-1-10.1 Animal fighting exhibitions or for amusement or gain prohibited--Felony or misdemeanor.

40-1-10.1. Animal fighting exhibitions or for amusement or gain prohibited--Felony or misdemeanor. No person may:

(1) Own, possess, keep, or train any animal with the intent to engage the animal in an exhibition of fighting with another animal;

(2) For amusement or gain cause any animal to fight with another animal or cause any animal to injure another animal; or

(3) Permit the activity prohibited by this section to be done on any premises under the person's charge or control, or aid, or abet any activity prohibited by this section.

A violation of this section is a Class 6 felony.

It is a Class 1 misdemeanor to be present at any violation of subdivision (2) of this section as a spectator.

Source: SL 1985, ch 317, § 1; SL 1991, ch 331, § 23; SL 2014, ch 194, § 10.



§ 40-1-11 Entry by officer of place where animal fight conducted--Arrest of persons present.

40-1-11. Entry by officer of place where animal fight conducted--Arrest of persons present. Any law enforcement officer may enter any place where there is any sport or exhibition of the fighting of animals or where preparations are being made for such sport or exhibition, and without a warrant arrest any person there present.

Source: SDC 1939, § 40.2210; SL 1991, ch 331, § 24; SL 2014, ch 194, § 11.



§ 40-1-11.1 Seizure of fighting animals and related paraphernalia--Disposition.

40-1-11.1. Seizure of fighting animals and related paraphernalia--Disposition. Any law enforcement officer making an arrest for a violation of § 40-1-10.1 shall take possession of all animals and all paraphernalia, implements, or other property or things used or employed, or about to be employed, in the violation of any of the provisions of § 40-1-10.1. The provisions of chapters 23A-35 and 23A-37 apply to the search and seizure of violations of § 40-1-10.1 and apply to the disposition of seized paraphernalia, implements, or other property or things used or employed, or about to be employed, in violation of § 40-1-10.1. For the purposes of this section, animals seized pursuant to a violation of § 40-1-10.1 are contraband and property of an illegal nature and may be destroyed pursuant to § 23A-37-9.

Source: SL 1985, ch 317, § 2; SL 2014, ch 194, § 12.



§ 40-1-12 Allowing fatally injured or diseased animal to suffer needlessly prohibited--Violation as misdemeanor.

40-1-12. Allowing fatally injured or diseased animal to suffer needlessly prohibited--Violation as misdemeanor. No person may keep any animal which is injured or diseased, past recovery, or unfit for any useful purpose and in suffering, or intentionally abandon to die any sick or disabled animal. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 40.2206; SL 1977, ch 190, § 448; SL 1991, ch 186, § 7; SL 1991, ch 331, § 27.



§ 40-1-13 Euthanasia of fatally injured or diseased animal--Notice to euthanize--Violation as misdemeanor.

40-1-13. Euthanasia of fatally injured or diseased animal--Notice to euthanize--Violation as misdemeanor. Any animal injured or diseased past recovery shall be euthanized within twelve hours in a manner prescribed in rule by the board, by the owner or person in possession of the animal, after having been notified by any law enforcement officer, any agent or officer of any humane society, or any agent of the board to euthanize the animal. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 40.2206; SL 1991, ch 186, § 8; SL 1991, ch 331, §§ 25, 27; SL 2014, ch 194, § 13.



§ 40-1-14 Corporate responsibility for knowledge and acts of agents.

40-1-14. Corporate responsibility for knowledge and acts of agents. For the purposes of §§ 40-1-1 to 40-1-17, inclusive, knowledge and acts of agents of, and persons employed by, any corporation in regard to animals transported, owned, or employed by or in custody of such corporation, shall be held to be the knowledge and acts of such corporation as well as such agents or employees.

Source: SDC 1939, § 40.2201 (4).



§ 40-1-15 Repealed.

40-1-15. Repealed by SL 1991, ch 186, § 9



§ 40-1-16 Regulated scientific experiments permitted--Inspection.

40-1-16. Regulated scientific experiments permitted--Inspection. Nothing in this chapter may be construed to interfere with any properly conducted scientific experiments or investigations performed by personnel following guidelines, regulations, or requirements established by the United States Department of Agriculture and the United States Department of Health and Human Services. Any experiments or scientific investigation and facilities used under this section shall be open to inspection by the board.

Source: SDC 1939, § 40.2211; SL 1991, ch 331, § 28; SL 2014, ch 194, § 14.



§ 40-1-17 Exemptions from chapters 40-1 and 40-2.

40-1-17. Exemptions from chapters 40-1 and 40-2. Nothing in this chapter or chapter 40-2 may be construed to interfere with an animal under the direct and proper care of a licensed veterinarian or with persons engaged in standard and accepted agricultural pursuits or animal husbandry practices.

In addition, the following are exempt from the provisions of this chapter and chapter 40-2:

(1) Any usual and customary practice;

(a) In the production of food, feed, or fiber, including all aspects of the livestock industry;

(b) In the boarding, breeding, competition, exhibition, feeding, raising, service work, showing, training, transportation, and use of animals; or

(c) In the harvesting of animals for food or byproducts;

(2) Any humane killing of an animal;

(3) Any lawful hunting, trapping, fishing, or other activity authorized by the South Dakota Department of Game, Fish and Parks;

(4) Any lawful pest, vermin, predator, and animal damage control, including the disposition of wild animals;

(5) Any reasonable action taken by a person for the destruction or control of an animal known to be dangerous, a threat, or injurious to life, limb, or property; and

(6) Any actions taken by personnel or agents of the board, the Department of Agriculture, Department of Game, Fish and Parks, or the United States Department of Agriculture in the performance of duties as prescribed by law.
Source: SDC 1939, § 40.2211; SL 1991, ch 331, § 30; SL 2014, ch 194, § 15.



§ 40-1-18 , 40-1-19. Repealed.

40-1-18, 40-1-19. Repealed by SL 1977, ch 190, §§ 450, 451



§ 40-1-20 Intentionally poisoning animal of another--Misdemeanor--Exceptions.

40-1-20. Intentionally poisoning animal of another--Misdemeanor--Exceptions. Except as specifically provided for in this chapter, no person may intentionally administer poison to any animal that belongs to another, nor intentionally expose any poisonous substance so that it may be taken by an animal which belongs to another. A violation of this section is a Class 1 misdemeanor. This section may not be construed to prevent euthanasia by a licensed veterinarian with proper authority from the animal's owner nor may it prevent acts of euthanasia authorized by this chapter. This section may not be construed to prevent animal control activities conducted by municipalities or counties.

Source: SDC 1939, § 13.1428; SL 1977, ch 190, § 452; SL 1991, ch 331, § 31; SL 2014, ch 194, § 16.



§ 40-1-21 Killing, injuring, or mistreating animal of another as misdemeanor--Authorized euthanasia excepted.

40-1-21. Killing, injuring, or mistreating animal of another as misdemeanor--Authorized euthanasia excepted. No person may intentionally kill any animal of any age or value, the property of another, nor intentionally injure or mistreat any such animal. A violation of this section is a Class 1 misdemeanor. This section may not be construed to prevent euthanasia by a licensed veterinarian with proper authority from the animal's owner nor may it prevent acts of euthanasia authorized by this chapter. This section may not be construed to prohibit euthanasia conducted by the municipality or under a municipality's animal control activities. This section may not be construed to prohibit activities conducted under chapter 40-34.

Source: SDC 1939, § 13.1426; SL 1977, ch 190, § 453; SL 1991, ch 331, § 32; SL 2014, ch 194, § 17.



§ 40-1-22 Repealed.

40-1-22. Repealed by SL 1991, ch 331, § 33



§ 40-1-23 Potentially dangerous animal--Enclosure--Accompaniment by owner or caretaker--Restraint--Violation as misdemeanor.

40-1-23. Potentially dangerous animal--Enclosure--Accompaniment by owner or caretaker--Restraint--Violation as misdemeanor. The owner or caretaker of a potentially dangerous animal shall keep such animal in a proper enclosure. If a potentially dangerous animal is not in a proper enclosure, it shall be directly accompanied by its owner or caretaker and confined or restrained in such a manner that, after investigation by the board, any peace officer, or any officer or agent of a humane society, it is not a dangerous animal. The ownership or possession of a dangerous animal in violation of this section is a Class 1 misdemeanor.

Source: SL 1991, ch 331, § 7.



§ 40-1-24 Authority of officer or agent to control dangerous animal--Seizure, impoundment, or euthanasia authorized.

40-1-24. Authority of officer or agent to control dangerous animal--Seizure, impoundment, or euthanasia authorized. Any peace officer, officer or agent of a humane society, or agent of the board may use all necessary means to control a dangerous animal so as not to immediately jeopardize the health or safety of themselves or others. Any officer or agent of a humane society, agent of the board, or peace officer may enter, search, and investigate premises, take testimony from owner and witnesses and seize, impound, or euthanize a dangerous animal.

Source: SL 1991, ch 331, § 8.



§ 40-1-25 Administration and enforcement of provisions regarding livestock and dangerous animals--Promulgation of rules.

40-1-25. Administration and enforcement of provisions regarding livestock and dangerous animals--Promulgation of rules. The board shall administer and enforce the provisions of this chapter concerning cattle, horses, sheep, swine, and other livestock. In addition, the board may address situations involving dangerous animals, including nonlivestock animals, under the provisions of §§ 40-1-23 and 40-1-24. The board may issue orders for the execution of the powers conferred upon it by this chapter. The board may promulgate rules, pursuant to chapter 1-26, which may address cattle, horses, sheep, swine, and other livestock and dangerous animals, and which shall include:

(1) Procedures for filing complaints;

(2) Reasons for and methods of euthanizing animals;

(3) Specific standards and accepted food, water, protection from the elements, sanitation facilities, and care;

(4) Procedures and methods for impoundment;

(5) Methods for transferring ownership of impounded animals;

(6) Methods of investigating reported inhumane treatment;

(7) Methods for contracting with law enforcement officers, humane societies, or others to serve as agents for the board;

(8) Methods for certifying the proper training for agents of the board;

(9) Procedures and criteria for the euthanasia of animals pursuant to § 40-1-13; and

(10) Procedures for dealing with dangerous animals.
Source: SL 1991, ch 331, § 9; SL 1993, ch 306; SL 2014, ch 194, § 18.



§ 40-1-26 , 40-1-27. Repealed.

40-1-26, 40-1-27. Repealed by SL 2014, ch 194, §§ 19, 20.



§ 40-1-28 Inspection of premises authorized.

40-1-28. Inspection of premises authorized. The board, any peace officer, or any agent or officer of a humane society may enter and inspect any premises necessary to carry out the provisions of this chapter.

Source: SL 1991, ch 331, § 17.



§ 40-1-29 Investigation procedure.

40-1-29. Investigation procedure. The board, any peace officer, or any agent or officer of a humane society may administer oaths, take statements, access memoranda, papers, and other documents, articles, and instruments, and may compel the disclosure by witnesses of all facts known to them relative to the matters under investigation pursuant to § 40-1-28.

Source: SL 1991, ch 331, § 18.



§ 40-1-30 Records of complaints--Public inspection.

40-1-30. Records of complaints--Public inspection. Complaints of record made to the board, any peace officer, or any agent or officer of a humane society and results of investigations may be closed to public inspection except as provided by court order during investigatory and administrative process.

Source: SL 1991, ch 331, § 19.



§ 40-1-31 Liability of officer or agent.

40-1-31. Liability of officer or agent. No agent of the board, peace officer, or agent or officer of a humane society may be held liable as a result of reasonable actions taken pursuant to this chapter.

Source: SL 1991, ch 331, § 20.



§ 40-1-32 Liability of parent or guardian for violation by minor.

40-1-32. Liability of parent or guardian for violation by minor. A parent or guardian is civilly liable for any violation of this chapter committed by a minor in their custody.

Source: SL 1991, ch 331, § 26.



§ 40-1-33 Repealed.

40-1-33. Repealed by SL 2014, ch 194, § 21.



§ 40-1-34 Disposition of impounded animals.

40-1-34. Disposition of impounded animals. An animal impounded under this chapter shall, within reasonable time at the direction of the board, any agent or officer of a humane society, or any peace officer be disposed of by:

(1) Returning to the owner or caretaker;

(2) Transferring ownership to a humane society as described in chapter 40-2;

(3) Euthanizing;

(4) Sold through public auction;

(5) Transferring ownership to a suitable caretaker or facility as prescribed in rule by the board; or

(6) Any other disposition as determined by the board, any agent or officer of a humane society, or any peace officer in accordance with rules promulgated pursuant to § 40-1-25.
Source: SL 1991, ch 331, § 34.



§ 40-1-35 Contract to enforce livestock provisions.

40-1-35. Contract to enforce livestock provisions. The board may contract with a humane society incorporated pursuant to chapter 40-2 to enforce the provisions of this chapter concerning cattle, horses, sheep, swine, and other livestock.

Source: SL 1991, ch 331, § 35.



§ 40-1-36 Unattended animals in standing or parked vehicles--Authority to remove--Liability for removal.

40-1-36. Unattended animals in standing or parked vehicles--Authority to remove--Liability for removal. No owner or caretaker may leave a dog, cat, or other small animal unattended in a standing or parked vehicle in a manner that endangers the health or safety of such animal. Reasonable force may be used to remove such animal by any peace officer or agent or officer of any humane society. No such person may be held civilly or criminally liable for any damage caused by removing such animal from a vehicle.

Source: SL 1991, ch 331, § 37.



§ 40-1-37 Use of weapons or tranquilizing agents to control dangerous animals.

40-1-37. Use of weapons or tranquilizing agents to control dangerous animals. Any agent of the board, any peace officer, or any agent or officer of a humane society may use weapons, tranquilizing agents, or similar items in controlling dangerous animals, impounding animals, or handling animal problems if such use is in accordance with the provisions of this chapter.

Source: SL 1991, ch 331, § 38.



§ 40-1-38 Harassment of service animal accompanying disabled person prohibited.

40-1-38. Harassment of service animal accompanying disabled person prohibited. No person may maliciously beat, injure, attempt to injure, harass, intimidate, entice, distract, or otherwise interfere with any service animal accompanying a person with a disability if the service animal is being controlled by the person and the service animal is wearing a harness or other control device normally used for service animals accompanying or leading persons with disabilities. A violation of this section is a Class 2 misdemeanor.

Source: SL 1995, ch 234, § 1.



§ 40-1-39 Rebuttable presumption of maliciousness.

40-1-39. Rebuttable presumption of maliciousness. In a prosecution for a violation of § 40-1-38, evidence that the defendant initiated or continued conduct as described in § 40-1-38 after being requested to discontinue that conduct or similar conduct by a person with a disability being served or assisted by the service animal gives rise to a rebuttable presumption that the conduct was initiated or continued maliciously. A conviction and imposition of a sentence under §§ 40-1-38 to 40-1-40, inclusive, does not prevent a conviction and imposition of a sentence under any other applicable provision of law.

Source: SL 1995, ch 234, § 2.



§ 40-1-40 Harassment defined--Malicious act defined.

40-1-40. Harassment defined--Malicious act defined. For purposes of §§ 40-1-38 to 40-1-40, inclusive, harass means to engage in any conduct directed toward a service animal that is likely to impede or interfere with the animal's performance of its duties or that places the person with a disability who is being served or assisted by the animal in danger of injury. For purposes of §§ 40-1-38 to 40-1-40, inclusive, maliciously means actions conducted with the intent to assault, beat, harass, or injure a service animal; actions conducted with the intent to impede or interfere with duties performed by a service animal; actions conducted with the intent to disturb, endanger, or cause emotional distress to a person being served or assisted by a service animal; actions conducted with knowledge that the actions will, or are likely to, harass or injure a service animal; actions conducted with knowledge that the actions will, or are likely to, impede or interfere with duties performed by a service animal; and actions conducted with the knowledge that the actions will, or are likely to, disturb, endanger, or cause emotional distress to a person with a disability being served or assisted by a service animal.

Source: SL 1995, ch 234, § 3.



§ 40-1-41 Repealed.

40-1-41. Repealed by SL 2017, ch 182, § 1.






Chapter 02 - Humane Societies

§ 40-2-1 Incorporation of society--Number of incorporators--Authorization by county to exercise statutory privileges and authority.

40-2-1. Incorporation of society--Number of incorporators--Authorization by county to exercise statutory privileges and authority. Any three or more citizens of this state organized pursuant to chapter 47-22 as a nonprofit corporation in this state, for the purpose of preventing cruelty to animals, may avail themselves of the privileges of this chapter through an animal control officer subject to the limitations in §§ 40-2-6 and 40-2-7. The board of county commissioners in each county may grant authority to exercise the privileges and authority granted by this section to one or more qualified nonprofit corporations for a period of up to three years based upon ability to fulfill the purposes of this chapter.

Source: SDC 1939, § 40.2203; SL 2006, ch 211, § 1; SL 2014, ch 194, § 22.



§ 40-2-2 Repealed.

40-2-2. Repealed by SL 2014, ch 194, § 23.



§ 40-2-3 Repealed.

40-2-3. Repealed by SL 2006, ch 211, § 6.



§ 40-2-4 Limitation on activities.

40-2-4. Limitation on activities. Except as provided in chapter 40-1, the activities of any humane society incorporated pursuant to this chapter for the prevention of neglect, abandonment, mistreatment, or cruelty to animals, as provided in chapter 40-1 or this chapter, are limited to animals other than cattle, horses, sheep, swine, and other livestock.

Source: SL 1991, ch 331, § 39; SL 2014, ch 194, § 24.



§ 40-2-5 Contract for animal control services.

40-2-5. Contract for animal control services. Nothing in chapter 40-1 or this chapter may prohibit any county or municipality from contracting with an incorporated society to provide animal control services, to enforce county or municipal ordinances or to enforce the provisions of chapter 40-1 within the jurisdiction of the county or municipality.

Source: SL 1991, ch 331, § 41.



§ 40-2-6 Animal control officers--Appointments--Judicial authorization.

40-2-6. Animal control officers--Appointments--Judicial authorization. The board of directors of a humane society incorporated pursuant to § 40-2-1 may appoint society members to act as animal control officers. The appointment shall be in writing. The appointment is effective in a particular county only if an appointee obtains written authorization from a circuit court judge having jurisdiction in the county in which the appointee seeks to enforce this chapter or chapter 40-1. To obtain judicial authorization, an appointee seeking judicial authorization shall provide evidence satisfactory to the judge that the appointee has experience, education, or training that has prepared the appointee to assume the powers granted to animal control officers pursuant to § 40-2-7. The board of directors shall review appointments every three years and may revoke an appointment at any time by filing a certified revocation with the circuit court that approved the appointment. Any authorization may not exceed three years or trustee termination, whichever occurs first.

Source: SL 2006, ch 211, § 2.



§ 40-2-7 Enforcement by law enforcement officer or animal control officer--Powers.

40-2-7. Enforcement by law enforcement officer or animal control officer--Powers. Any law enforcement agency may enforce the provisions of this chapter or chapter 40-1. An animal care and control agency may enforce the provisions of this chapter or chapter 40-1 in a county or municipality if the legislative authority of the county or municipality has entered into a contract with the agency to enforce the provisions of this chapter and chapter 40-1. An animal control officer enforcing this chapter or chapter 40-1 shall comply with the same constitutional and statutory restrictions concerning the execution of police powers imposed on a law enforcement officer who enforces this chapter, chapter 40-1, and other criminal laws. An animal control officer has the following enforcement powers when enforcing this chapter:

(1) The power to issue citations based on probable cause to offenders for misdemeanor and felony violations of this chapter or chapter 40-1;

(2) The power to request that a law enforcement officer arrest and take into custody any person the animal control officer has probable cause to believe has committed or is committing a violation of this chapter or chapter 40-1. An animal control officer may make an oral complaint to a prosecuting attorney or a law enforcement officer to initiate an arrest. The animal control officer causing the arrest shall file with the arresting agency a written complaint within twenty-four hours of the arrest, excluding Sundays and legal holidays, stating the alleged act or acts constituting a violation;

(3) The power to carry protective devices, other than firearms, for personal protection;

(4) The power to prepare affidavits in support of search warrants and to execute search warrants when accompanied by law enforcement officers to investigate violations of this chapter or chapter 40-1, and to seize evidence of those violations.
Source: SL 2006, ch 211, § 3.



§ 40-2-8 Animal care and control agency defined.

40-2-8. Animal care and control agency defined. For the purposes of this chapter and chapter 40-1, an animal care and control agency is any municipal or county animal control agency or authority authorized to enforce municipal or county ordinances regulating the care, control, licensing, or treatment of animals within the municipality or county, and any nonprofit corporation organized under § 40-2-1 that contracts with a municipality or county to enforce the municipal or county ordinances governing animal care and control.

Source: SL 2006, ch 211, § 4.



§ 40-2-9 Animal control officer defined.

40-2-9. Animal control officer defined. For the purposes of this chapter and chapter 40-1, an animal control officer is any person employed, contracted, or appointed pursuant to § 40-2-7 by an animal care and control agency or humane society to aid in the enforcement of ordinances or laws regulating the care and control of animals.

Source: SL 2006, ch 211, § 5.






Chapter 03 - State Animal Industry Board

§ 40-3-1 Continuation of board--Statutory references to board.

40-3-1. Continuation of board--Statutory references to board. The State Animal Industry Board is continued as a board of state government. The terms "board" or "state board" when used throughout chapters 40-3 to 40-17, inclusive, refer to the State Animal Industry Board unless a different intention is clear.

Source: SDC 1939, § 40.0101; SL 1953, ch 210; SL 1990, ch 325, § 1.



§ 40-3-1.1 Reports by board to agriculture department--Administrative functions restored to board--Other independent functions.

40-3-1.1. Reports by board to agriculture department--Administrative functions restored to board--Other independent functions. The State Animal Industry Board is assigned to the South Dakota Department of Agriculture only to the extent that the board shall report to the Department of Agriculture. The board retains responsibility for employment of all personnel working for such board and retains responsibility for all funds of the board and all expenditures thereof, subject only to a report thereon being made to the secretary of agriculture. The board retains the quasi-judicial, quasi-legislative, advisory, special budgetary, and other functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the secretary of agriculture.

Source: SL 1973, ch 2, § 132; SL 1977, ch 319; SL 1990, ch 325, § 2.



§ 40-3-2 Composition of board--Appointment and terms of office--Vacancies.

40-3-2. Composition of board--Appointment and terms of office--Vacancies. The Animal Industry Board shall consist of seven members appointed by the Governor. Any interested farm, commodity, livestock auction or livestock commission, or veterinary organization may submit nominations to the Governor from which appointments may be made. Each term is for a period of three years and until the successor is appointed and qualified. Any vacancy may be filled by appointment of the Governor for the balance of the unexpired term.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SDC 1939, § 40.0101; SL 1953, ch 210; SL 1979, ch 266, § 1; SL 1990, ch 325, § 3; SL 2012, ch 16, § 19; SL 2013, ch 176, § 12.



§ 40-3-3 Qualifications of board members--Oath of office.

40-3-3. Qualifications of board members--Oath of office. All members of the Animal Industry Board shall be residents and electors of the state; one member shall be a cattleman, one member shall be a sheepman, one member shall be a livestock feeder, one member shall be a hog producer, one member shall be an owner-operator of a livestock auction or commission company, one member shall be a dairy producer, one member shall be a veterinarian who is actively engaged in practice in the state. All members, other than the veterinarian, shall be persons actively and actually raising or marketing livestock within the state. The members shall qualify by taking and subscribing the oath of office required of other civil officers of the state.

Source: SDC 1939, § 40.0101; SL 1953, ch 210; SL 1979, ch 266, § 2; SL 1990, ch 325, § 4.



§ 40-3-4 President and vice-president of board.

40-3-4. President and vice-president of board. The Animal Industry Board shall elect a president and vice-president from among their number for a term of one year beginning with the annual meeting at which they are elected.

Source: SDC 1939, § 40.0101; SL 1953, ch 210; SL 1990, ch 325, § 5.



§ 40-3-5 Appointment of executive secretary--Qualifications--Term of office.

40-3-5. Appointment of executive secretary--Qualifications--Term of office. The Animal Industry Board shall appoint an executive secretary who shall be a veterinarian and a graduate of a recognized and approved college of veterinary medicine. He may not be a member of the board. His term of office shall be for one year and until his successor is appointed and qualified.

Source: SDC 1939, § 40.0101; SL 1953, ch 210; SL 1990, ch 325, § 6.



§ 40-3-6 Employment of other personnel by board.

40-3-6. Employment of other personnel by board. The Animal Industry Board may employ and dismiss, at its pleasure, without cause, such other assistants and employees as may be necessary in performance of its duties.

Source: SDC 1939, § 40.0101; SL 1953, ch 210; SL 1990, ch 325, § 7.



§ 40-3-7 Compensation and duties of board officers and employees--Per diem and expenses of board members and employees.

40-3-7. Compensation and duties of board officers and employees--Per diem and expenses of board members and employees. The compensation and duties of the executive secretary and other assistants and employees of the Animal Industry Board shall be fixed by the board in accordance with chapter 3-6A. The members of the board shall receive as compensation for their services the amount provided by law for each day necessarily employed in the performance of their duties and such compensation and the expenses of members, secretaries, assistants, and employees, necessarily incurred in performance of public duty shall be paid from public funds.

Source: SDC 1939, § 40.0101; SL 1953, ch 210; SL 1990, ch 325, § 8.



§ 40-3-8 Meetings of board.

40-3-8. Meetings of board. The Animal Industry Board shall hold its meetings in Pierre at such times as it designates, but there may not be more than four regular meetings each year, including the annual meeting which shall be held on the first Tuesday after the second Monday in July of each year, at which meeting the president and vice-president shall be elected for the ensuing year. However, the president of the board may call special meetings whenever and wherever in the state he considers necessary.

Source: SDC 1939, § 40.0102; SL 1939, ch 149, § 1; SL 1990, ch 325, § 9.



§ 40-3-9 Scope of responsibilities of board.

40-3-9. Scope of responsibilities of board. The Animal Industry Board shall protect the health of livestock including poultry in South Dakota, determine and employ the most efficient and practical means for prevention, suppression, control, and eradication of dangerous, contagious, infectious, or transmissible diseases among the domestic animals of the State of South Dakota, of inspection and regulation of livestock auction sales yards, and of rendering plants.

Source: SDC 1939, § 40.0103; SL 1945, ch 170; SL 1990, ch 325, § 10.



§ 40-3-10 Poultry included in responsibility of board.

40-3-10. Poultry included in responsibility of board. In Title 40, the terms "livestock," "domestic animals" and "nondomestic animal" include poultry, unless a different intention is clearly implied.

Source: SDC 1939, § 40.0103 as added by SL 1945, ch 170; SL 1990, ch 325, § 11.



§ 40-3-11 Executive secretary as state veterinarian--General duties and responsibilities.

40-3-11. Executive secretary as state veterinarian--General duties and responsibilities. The executive secretary of the Animal Industry Board shall act as state veterinarian and shall secure all information he can obtain regarding the existence of contagious, infectious, or transmissible diseases of livestock and execute all orders, rules, and regulations made by the board and present at the regular meetings of the board detailed reports of all matters connected with the work done by him during the period preceding the meeting.

Source: SDC 1939, § 40.0104; SL 1990, ch 325, § 12.



§ 40-3-12 State university veterinary diagnostic laboratory to assist board--Examinations.

40-3-12. State university veterinary diagnostic laboratory to assist board--Examinations. The South Dakota State University shall furnish the services of its veterinary diagnostic laboratory to the Animal Industry Board, and it shall make diagnostic examinations of all diseased animals or of such material as may be forwarded to it by the board.

Source: SDC 1939, § 40.0112; SL 1990, ch 325, § 13.



§ 40-3-13 Repealed.

40-3-13. Repealed by SL 1990, ch 325, § 14



§ 40-3-14 Orders of board--Promulgation of rules.

40-3-14. Orders of board--Promulgation of rules. The Animal Industry Board may make all such orders for the execution of the powers conferred upon it and the performance of its duties, to effectuate, enforce, and carry out promptly and efficiently the provisions of the statutes relating to its duties, powers, and jurisdiction. The board may likewise amend or repeal all such orders. The board may promulgate rules pursuant to chapter 1-26 concerning:

(1) The definition of items used to administer this chapter;

(2) Declaratory rulings;

(3) The control and eradication of livestock diseases and parasites;

(4) The regulation of bovine tuberculosis;

(5) The regulation of the importation of animals;

(6) The regulation and licensure of livestock auctions and stockyards;

(7) The regulation and licensure of livestock dealers;

(8) The setting of livestock inspection fees;

(9) The regulation and licensure of rendering establishments and pet food processing plants;

(10) The establishment of swine identification and maintenance of records;

(11) The regulation of livestock exhibits;

(12) The use of federal methods and rules for meat inspection;

(13) The regulation of refrigerated locker plants; and

(14) The regulation of nondomestic animals.

However, the board shall exercise its regulatory and quarantine powers in a manner that affects the minimum geographical area reasonably necessary to control or eradicate disease.

Source: SDC 1939, § 40.0103; SL 1945, ch 170; SL 1981, ch 290; SL 1986, ch 326, § 83; SL 1990, ch 325, § 15; SL 2012, ch 199, § 2; SL 2013, ch 202, § 145.



§ 40-3-15 Publication of bulletins by board.

40-3-15. Publication of bulletins by board. Bulletins containing the rules of the Animal Industry Board together with such information relating to animals as shall be calculated to promote the purposes of this chapter, may be distributed from time to time by the board to the newspapers of the state, to all persons dealing in such animals, to the proper officers of all transportation companies doing business in this state, and to any citizen of this state upon application therefor. The cost of the bulletins shall be paid out of funds appropriated for the maintenance of the board.

Source: SDC 1939, § 40.0109; SL 1990, ch 325, § 16.



§ 40-3-16 Access to property and inspections by board.

40-3-16. Access to property and inspections by board. The Animal Industry Board has the right of access to, and inspection of, any place or property if necessary to carry out the powers and duties of the board, or to enforce its rules and orders.

Source: SDC 1939, § 40.0105; SL 1990, ch 325, § 17.



§ 40-3-17 Examination of witnesses by board--Administration of oaths--Subpoena power.

40-3-17. Examination of witnesses by board--Administration of oaths--Subpoena power. Any member or agent of the Animal Industry Board may examine, under oath, any person believed to possess knowledge of material facts concerning the existence or dissemination or danger of disease among animals, and, for such purpose, has all the powers vested in notaries public to administer oaths, to take depositions, and to compel witnesses to attend and testify.

Source: SDC 1939, § 40.0105; SL 1990, ch 325, § 18.



§ 40-3-18 Fees and mileage of witnesses before board.

40-3-18. Fees and mileage of witnesses before board. Witnesses attending or testifying pursuant to § 40-3-17 shall receive the same fees and mileage as witnesses in the circuit court, to be paid out of the funds appropriated for the enforcement of this chapter, upon vouchers duly approved by the executive secretary of the Animal Industry Board.

Source: SDC 1939, § 40.0105; SL 1990, ch 325, § 19.



§ 40-3-19 Enforcement of board orders by sheriff or law enforcement officer.

40-3-19. Enforcement of board orders by sheriff or law enforcement officer. The Animal Industry Board may call upon any sheriff or law enforcement officer to execute its orders. Any sheriff or law enforcement officer shall obey the orders of the board.

Source: SDC 1939, § 40.0106; SL 1990, ch 325, § 20.



§ 40-3-20 Disposition of fees collected.

40-3-20. Disposition of fees collected. All fees collected by the Animal Industry Board shall be deposited in the state treasury.

Source: SDC 1939, § 40.0113; SL 1990, ch 325, § 21.



§ 40-3-21 Administrative expenses paid from appropriated funds.

40-3-21. Administrative expenses paid from appropriated funds. The salaries and expenses incurred by the Animal Industry Board in administering the statutes within its jurisdiction and in exercise of its powers and duties shall be paid out of funds appropriated for that purpose.

Source: SDC 1939, § 40.0114; SL 1990, ch 325, § 22.



§ 40-3-22 Annual report to Governor.

40-3-22. Annual report to Governor. On the first day of September in each year the Animal Industry Board shall make an annual report to the Governor which shall be published by the State of South Dakota.

Source: SDC 1939, § 40.0116; SL 1980, ch 10, § 10; SL 1990, ch 325, § 23.



§ 40-3-23 Definitions.

40-3-23. Definitions. Terms used in this section and in §§ 40-3-24 to 40-3-26, inclusive, mean:

(1) "Animal," any mammal, bird, reptile, amphibian, or fish, except humans;

(2) "Captive nondomestic animal," any nondomestic animal or hybrid thereof held in man-made confinement or physically altered to limit movement and facilitate capture;

(3) "Domestic animal," any animal that through long association with man, has been bred to a degree which has resulted in genetic changes affecting the temperament, color, conformation, or other attributes of the species to an extent that makes it unique and different from wild individuals of its kind;

(4) "Free-roaming animal," any animal not in captivity, other than a domestic animal; and

(5) "Nondomestic animal," any animal that is not domestic.
Source: SL 1993, ch 311, § 1.



§ 40-3-24 Certain nondomestic mammals not allowed--Violation as misdemeanor.

40-3-24. Certain nondomestic mammals not allowed--Violation as misdemeanor. No person may bring into the state or possess in the state any nondomestic mammal unless the mammal is allowed in the state pursuant to § 40-3-25. This section is effective on the date the rules promulgated pursuant to § 40-3-25 are effective. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1993, ch 311, § 2.



§ 40-3-25 Promulgation of rules for bringing nondomestic mammals into state.

40-3-25. Promulgation of rules for bringing nondomestic mammals into state. The Animal Industry Board shall promulgate rules pursuant to chapter 1-26 to allow to be brought into the state any nondomestic mammals which the board determines would be safe to the public and to the free-roaming animals of the state. Before such rules may be adopted, the Animal Industry Board shall consult with the Game, Fish and Parks Commission.

Source: SL 1993, ch 311, § 3.



§ 40-3-26 Rules regulating breeding, raising, marketing, and transportation of certain captive nondomestic animals.

40-3-26. Rules regulating breeding, raising, marketing, and transportation of certain captive nondomestic animals. The Animal Industry Board shall, by rules promulgated pursuant to chapter 1-26, regulate the breeding, raising, marketing, and transportation of any captive nondomestic animal of the mammalia class and the products thereof which is allowed in the state pursuant to § 40-3-25. The rules may provide the following:

(1) Require a permit of any person possessing such animals;

(2) Prescribe the application procedures for a permit;

(3) Require a legal description of the premises where such animals are held;

(4) Require an inventory of such animals at the time of application and require reports to provide for the continual accounting of such animals and their offspring;

(5) Require the marking of such animals for identification purposes;

(6) Require facilities and procedures to ensure such animals to be confined from free-roaming animals;

(7) Establish facility requirements and procedures for identification and inspection of such animals by the board;

(8) Establish the grounds for denial, suspension, or revocation of a permit and for the seizure and disposition of any unlawfully held animal; and

(9) Establish a fee for a permit which may not exceed one hundred dollars.
Source: SL 1993, ch 311, § 4.



§ 40-3-27 Programs for identification of animals and premises involved in animal movements--Records--Purpose.

40-3-27. Programs for identification of animals and premises involved in animal movements--Records--Purpose. The Animal Industry Board may develop and implement specific programs for the identification of animals and premises involved in animal movements. Any program implemented pursuant to §§ 40-3-27 to 40-3-29, inclusive, shall provide for confidentiality of identification records other than those records requested by law enforcement officers of the state and those records used for mandatory disease control or eradication efforts.

Any identification program implemented pursuant to §§ 40-3-27 to 40-3-29, inclusive, shall be for the sole purpose of maintaining animal health and ensuring the safety of the food supply.

Source: SL 2005, ch 219, § 1.



§ 40-3-28 Development of identification program conflicting with or superceding state brand laws prohibited .

40-3-28. Development of identification program conflicting with or superceding state brand laws prohibited. The Animal Industry Board may not develop and implement any identification program that conflicts with or supercedes any provision of the state brand laws.

Source: SL 2005, ch 219, § 2.



§ 40-3-29 Promulgation of rules for implementation of identification programs.

40-3-29. Promulgation of rules for implementation of identification programs. The Animal Industry Board shall promulgate rules pursuant to chapter 1-26 for the implementation of identification programs concerning:

(1) Descriptions of the systems used to implement identification programs;

(2) Methods and procedures to foster cooperation with industry, other states, and the federal government in implementing identification programs;

(3) Definitions to be used in identification programs;

(4) Types of identification approved in identification programs;

(5) Methods for tracking movements of animals included in identification programs;

(6) Penalties for intentional removal of official identification devices from animals within the state or from animals imported into the state;

(7) Confidentiality of identification records other than those used for mandatory disease control and eradication programs;

(8) Types and species of animals included in identification programs; and

(9) Criteria for defining programs as voluntary or mandatory.
Source: SL 2005, ch 219, § 3.



§ 40-3-30 Animal disease research and diagnostic laboratory bond redemption and operations fund.

40-3-30. Animal disease research and diagnostic laboratory bond redemption and operations fund. There is hereby created the state animal disease research and diagnostic laboratory bond redemption and operations fund. Interest earned on money in the fund shall be deposited in the fund. The fund shall be administered by the Animal Industry Board.

Source: SL 2017, ch 43, § 6, eff. Mar. 17, 2017.






Chapter 04 - Control Of Insects Affecting Livestock [Repealed]

CHAPTER 40-4

CONTROL OF INSECTS AFFECTING LIVESTOCK [REPEALED]

[Repealed by SL 1990, ch 325, §§ 24, 25]



Chapter 05 - Control Of Contagious Diseases And Parasites In Livestock

§ 40-5-1 Spread of disease germs or contamination of water as misdemeanor.

40-5-1. Spread of disease germs or contamination of water as misdemeanor. No person may leave exposed or scatter or place any substance containing virulent livestock disease germs, or any bottle or container thereof, in such manner as may result in the spread of livestock disease, or as may infect any animal with such disease germs, or as may contaminate any stream or body of water or any land, yards, or premises with such disease germs. Any violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, §§ 40.0111, 40.9901; SL 1977, ch 190, § 455; SL 1990, ch 325, § 26.



§ 40-5-1.1 Definition of terms.

40-5-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Animals," any mammal, bird, reptile, amphibian, or fish, except humans;

(2) "Captive wild animals," any wild animal held in man-made confinement or physically altered to limit movement and facilitate capture;

(3) "Domestic animals," any animal that through long association with man, has been bred to a degree which has resulted in genetic changes affecting the temperament, color, conformation, or other attributes of the species to an extent that makes it unique and different from wild individuals of its kind;

(4) "Exotic animals," any animal not occurring naturally in the United States either currently or historically;

(5) "Nondomestic animals," any animal that is not domestic;

(6) "Wild animals," any animal not in captivity, other than domestic animals;

(7) "Zoological animals," any animal in any zoo or intended to be used in a zoo.
Source: SL 1989, ch 349, § 7; SL 1990, ch 325, § 27.



§ 40-5-2 to 40-5-5. Repealed.

40-5-2 to 40-5-5. Repealed by SL 2013, ch 202, §§ 1 to 4.



§ 40-5-5.1 Rules concerning permits for importation of rams and testing for disease.

40-5-5.1. Rules concerning permits for importation of rams and testing for disease. The Animal Industry Board may promulgate rules pursuant to chapter 1-26 to provide for the issuance of any necessary permits or certificates for rams intended for importation into this state and the methodology for inspections, examination, or testing for epididymitis.

Source: SL 1987, ch 295; SL 1988, ch 323, § 1; SL 1990, ch 325, § 32.



§ 40-5-6 Repealed.

40-5-6. Repealed by SL 2013, ch 202, § 5.



§ 40-5-7 Contagious disease of any animal to be reported to board.

40-5-7. Contagious disease of any animal to be reported to board. Any person who discovers, suspects, or has reason to believe that any animal is affected with, or has been exposed to, any contagious, infectious, epidemic, or communicable disease, shall promptly report to the Animal Industry Board. The board may keep such reports confidential, except for those reports concerning diseases that are specifically regulated for mandatory control and eradication to protect the public health, other livestock, or wildlife.

Source: SDC 1939, § 40.0107; SL 1982, ch 282, § 2; SL 1990, ch 325, § 34; SL 1997, ch 229, § 1.



§ 40-5-8 Board powers in suppression of contagious diseases and parasites--Regulation of importation, release, sale, loan, lease, or distribution of animals--Violation as misdemeanor.

40-5-8. Board powers in suppression of contagious diseases and parasites--Regulation of importation, release, sale, loan, lease, or distribution of animals--Violation as misdemeanor. If written notice is given to the owner or keeper of any animal that a quarantine is established, the Animal Industry Board may take any action necessary to control, prevent, suppress, and eradicate any contagious, infectious, epidemic, and communicable disease and infestation of destructive parasites among the domestic and nondomestic animals of this state. The board may regulate or prohibit the importation, release to the wild, sale, loan, lease, or other distribution or translocation of any animal into and within the state to ensure documentation as disease-free. The Animal Industry Board may regulate or prohibit such transactions between and among private entities, local government agencies, state government agencies, federal government agencies, and nonprofit and other corporations, including, but not limited to, game farms, game preserves, zoos, exhibitions, sales, humane societies, and rehabilitation facilities. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 40.0501; SL 1950 (SS), ch 9, § 1; SL 1982, ch 282, § 1; SL 1989, ch 349, § 1; SL 1990, ch 325, § 35.



§ 40-5-8.1 Repealed.

40-5-8.1. Repealed by SL 1989, ch 349, § 6



§ 40-5-8.2 Authority to inspect, examine, test, and quarantine animals--Violation as misdemeanor.

40-5-8.2. Authority to inspect, examine, test, and quarantine animals--Violation as misdemeanor. The Animal Industry Board may inspect, examine, test, and quarantine any animal or any geographic area within the state if necessary to control, prevent, or eradicate any threat to the health and well-being of the animal industry of the state, including domestic and nondomestic animals. A violation of this section is a Class 1 misdemeanor.

Source: SL 1989, ch 349, § 2; SL 1990, ch 325, § 36.



§ 40-5-8.3 Authority to seize and destroy nondomestic animals--Coordination with Department of Game, Fish and Parks.

40-5-8.3. Authority to seize and destroy nondomestic animals--Coordination with Department of Game, Fish and Parks. The Animal Industry Board may seize and destroy any nondomestic animal that is determined by the board to endanger the health and well-being of domestic animal populations. The board's authority in this chapter is independent of other state agencies, but the board shall coordinate with the Department of Game, Fish and Parks if wild animals are involved.

Source: SL 1989, ch 349, § 3; SL 1990, ch 325, § 37.



§ 40-5-8.4 Requirements for movement of nondomestic animal into state--Violation as misdemeanor.

40-5-8.4. Requirements for movement of nondomestic animal into state--Violation as misdemeanor. No nondomestic animal may be moved into the state unless the animal is determined to be free of contagious or infectious diseases or parasites harmful to the domestic and nondomestic animals native to South Dakota. A violation of this section is a Class 1 misdemeanor.

Source: SL 1989, ch 349, § 4.



§ 40-5-8.5 Authority of board to prosecute violations--Limitation on liability of board or its agents.

40-5-8.5. Authority of board to prosecute violations--Limitation on liability of board or its agents. The Animal Industry Board may proceed against any person violating any provision of this chapter. No liability accrues to the board as a result of reasonable actions taken pursuant to this section.

Source: SL 1989, ch 349, § 5; SL 1990, ch 325, § 38.



§ 40-5-8.6 Authority to promulgate rules.

40-5-8.6. Authority to promulgate rules. The Animal Industry Board may promulgate rules, pursuant to chapter 1-26, governing actions or conditions that may be taken, required, or regulated, in regard to any contagious, infectious, epidemic, communicable, or transmissible disease or disorder in or transmissible to livestock, including, but not limited to, quarantine, testing, inspection, regulation of transactions, seizure or destruction of animals, transportation or introduction of animals into the state, and other control measures.

Source: SL 1989, ch 349, § 8; SL 1990, ch 325, § 39; SL 1998, ch 250, § 1.



§ 40-5-9 Board orders for suppression of disease--Killing of infected animals.

40-5-9. Board orders for suppression of disease--Killing of infected animals. The Animal Industry Board may make such orders as it may deem necessary for the proper control, suppression, and eradication of any such disease or infestation as described by § 40-5-8; and to kill any animal so affected if any such disease or parasitic infestation is determined to be incurable or if the owner refuses or fails to take appropriate steps to cure the diseased or infested condition, as determined by the board, after written notice to so do.

Source: SDC 1939, § 40.0501; SL 1950 (SS), ch 9, § 1; SL 1990, ch 325, § 40.



§ 40-5-10 Orders of board--Signature.

40-5-10. Orders of board--Signature. The Animal Industry Board may make any order required to carry out properly the objects of §§ 40-5-8 to 40-5-14, inclusive. All such orders shall be in writing, signed by the president and secretary if made by the board, or by the officer or agent making the order, as the case may be.

Source: SDC 1939, § 40.0502; SL 1990, ch 325, § 41.



§ 40-5-11 Emergency quarantine orders effective immediately.

40-5-11. Emergency quarantine orders effective immediately. In case of any emergency requiring immediate effect of a quarantine order pursuant to § 40-5-10, the emergency shall be recited in the order and any notice given thereof, and the order and notice shall become effective immediately upon service or posting of either. Publication shall be made thereafter as prescribed in § 40-5-12.

Source: SDC 1939, § 40.0502; SL 1990, ch 325, § 42.



§ 40-5-12 Publication of board orders--Effective date.

40-5-12. Publication of board orders--Effective date. Every order pursuant to § 40-5-10, if it affects the entire state or any portion thereof greater than one county, shall, except as provided in § 40-5-11, become effective upon its publication in one issue of any legal daily newspaper printed and of general circulation in this state or if it affects any county, municipality, or township, upon its publication in one issue of any legal newspaper printed in such county, municipality, or township, or if there be no legal newspaper printed therein, upon its being posted in five public places therein. Nothing in this section prevents the giving of further publicity to any such order.

Source: SDC 1939, § 40.0502; SL 1990, ch 325, § 43; SL 1992, ch 60, § 2.



§ 40-5-13 Violation of board quarantine as misdemeanor--Second violation as felony.

40-5-13. Violation of board quarantine as misdemeanor--Second violation as felony. It is a Class 1 misdemeanor for any person to remove any animal which has been placed in quarantine, pursuant to the provisions of §§ 40-5-8 to 40-5-12, inclusive, from the place of quarantine or to place another animal therein, without the written consent of the Animal Industry Board, until such quarantine has been released by the board.

Any second or subsequent violation of this section is a Class 6 felony.

Source: SDC 1939, § 40.9905; SL 1977, ch 190, § 458; SL 1990, ch 325, § 44.



§ 40-5-14 Person with notice of board order not permitted to question publication.

40-5-14. Person with notice of board order not permitted to question publication. No person having actual notice of any order made by the Animal Industry Board may question the validity of its publication, posting, or service.

Source: SDC 1939, § 40.0502; SL 1990, ch 325, § 45.



§ 40-5-15 Disposal of carcasses subject to board order.

40-5-15. Disposal of carcasses subject to board order. The Animal Industry Board may require any owner, caretaker, or custodian of animals that have died from any cause, to dispose of the carcasses in such manner as the board may order, rule, or prescribe. The disposal of such carcasses shall be at the owner's expense.

Source: SDC 1939, § 40.0110; SL 1939, ch 149, § 2; SL 1947, ch 177; SL 1990, ch 325, § 46.



§ 40-5-16 Burial or burning of carcasses by sheriff on board order--Access to premises.

40-5-16. Burial or burning of carcasses by sheriff on board order--Access to premises. The sheriff of each county shall cause to be buried or burned the carcasses of all animals remaining unburied, unburned, or otherwise undisposed of after notice from the Animal Industry Board that such carcasses have remained unburied, unburned, or otherwise undisposed of. The sheriff may enter upon any premises where any such carcass is for the purpose of carrying out the provisions of this section.

Source: SDC 1939, § 40.0110 as added by SL 1939, ch 149, § 2; SL 1947, ch 177; SL 1990, ch 325, § 47.



§ 40-5-17 Compensation of sheriff for disposal of carcasses--Recovery of expenses from owner.

40-5-17. Compensation of sheriff for disposal of carcasses--Recovery of expenses from owner. The board of county commissioners shall allow such sums for services pursuant to § 40-5-16 as they deem reasonable and the sheriff shall be paid upon vouchers, as other claims against the county are paid. The owner of such animal is liable to the county for the expense of such burial or burning, to be recovered in a civil action, unless the owner thereof pays such expenses within thirty days after notice and demand.

Source: SDC 1939, § 40.0110 as added by SL 1939, ch 149, § 2; SL 1947, ch 177; SL 1990, ch 325, § 48.



§ 40-5-18 Notice to governor of epidemic beyond board's control.

40-5-18. Notice to governor of epidemic beyond board's control. In case of a serious outbreak of any contagious, infectious, epidemic, or communicable disease among animals, which cannot be controlled with the funds at the disposal of the Animal Industry Board, the board shall at once notify the Governor.

Source: SDC 1939, § 40.0108; SL 1990, ch 325, § 49.



§ 40-5-19 County and municipal expenditures for disease control--Cooperation with state and federal agencies.

40-5-19. County and municipal expenditures for disease control--Cooperation with state and federal agencies. Boards of county commissioners and governing bodies of municipalities may appropriate and expend money for the control or eradication of any infectious, contagious, and communicable diseases among livestock within their respective boundaries. Such funds shall be used in cooperation with the State Animal Industry Board and the United States Department of Agriculture.

Source: SDC 1939, § 40.0115; SL 1990, ch 325, § 50; SL 1992, ch 60, § 2.






Chapter 06 - Bovine Tuberculosis Control [Repealed]

§ 40-6-1 Repealed.

40-6-1. Repealed by SL 1979, ch 267



§ 40-6-2 to 40-6-6. Repealed.

40-6-2 to 40-6-6. Repealed by SL 2013, ch 202, §§ 6 to 10.



§ 40-6-7 Repealed.

40-6-7. Repealed by SL 1990, ch 325, § 56



§ 40-6-8 to 40-6-26. Repealed.

40-6-8 to 40-6-26. Repealed by SL 2013, ch 202, §§ 11 to 29.



§ 40-6-27 , 40-6-28. Repealed.

40-6-27, 40-6-28. Repealed by SL 1990, ch 325, §§ 76, 77



§ 40-6-29 Repealed.

40-6-29. Repealed by SL 2013, ch 202, § 30.






Chapter 07 - Brucellosis And Contagious Abortion [Repealed]

§ 40-7-1 to 40-7-3. Repealed.

40-7-1 to 40-7-3. Repealed by SL 2013, ch 202, §§ 31 to 35.



§ 40-7-4 Repealed.

40-7-4. Repealed by SL 1977, ch 190, § 464



§ 40-7-5 to 40-7-12. Repealed.

40-7-5 to 40-7-12. Repealed by SL 2013, ch 202, §§ 36 to 44.



§ 40-7-13 Repealed.

40-7-13. Repealed by SL 1990, ch 325, § 91



§ 40-7-14 to 40-7-17. Repealed.

40-7-14 to 40-7-17. Repealed by SL 2013, ch 202, §§ 45 to 48.



§ 40-7-18 Repealed.

40-7-18. Repealed by SL 1990, ch 325, § 96



§ 40-7-19 , 40-7-19.1. Repealed.

40-7-19, 40-7-19.1. Repealed by SL 2013, ch 202, §§ 49, 50.



§ 40-7-20 Repealed.

40-7-20. Repealed by SL 2001, ch 223, § 1



§ 40-7-20.1 Repealed.

40-7-20.1. Repealed by SL 2013, ch 202, § 51.



§ 40-7-20.2 Repealed.

40-7-20.2. Repealed by SL 1983, ch 288, § 1B



§ 40-7-20.3 to 40-7-22. Repealed.

40-7-20.3 to 40-7-22. Repealed by SL 2013, ch 202, §§ 52 to 54.



§ 40-7-23 , 40-7-24. Repealed.

40-7-23, 40-7-24. Repealed by SL 1990, ch 325, §§ 104, 105



§ 40-7-25 to 40-7-39. Repealed.

40-7-25 to 40-7-39. Repealed by SL 2013, ch 202, §§ 55 to 69.



§ 40-7-40 Repealed.

40-7-40. Repealed by SL 1990, ch 325, § 121



§ 40-7-41 Repealed.

40-7-41. Repealed by SL 2013, ch 202, § 70.



§ 40-7-42 to 40-7-45. Repealed.

40-7-42 to 40-7-45. Repealed by SL 1990, ch 325, §§ 123 to 126



§ 40-7-46 to 40-7-54. Repealed.

40-7-46 to 40-7-54. Repealed by SL 2013, ch 202, §§ 71 to 79.



§ 40-7-55 Repealed.

40-7-55. Repealed by SL 1990, ch 325, § 134



§ 40-7-56 , 40-7-57. Repealed.

40-7-56, 40-7-57. Repealed by SL 2013, ch 202, §§ 80, 81.



§ 40-7-58 Repealed.

40-7-58. Repealed by SL 1990, ch 325, § 136






Chapter 08 - Scabies And Mange Control [Repealed]

§ 40-8-1 to 40-8-10. Repealed.

40-8-1 to 40-8-10. Repealed by SL 2013, ch 202, §§ 82 to 91.



§ 40-8-11 Repealed.

40-8-11. Repealed by SL 1990, ch 325, § 147



§ 40-8-12 Repealed.

40-8-12. Repealed by SL 2013, ch 202, § 92.



§ 40-8-13 Repealed.

40-8-13. Repealed by SL 1990, ch 325, § 149



§ 40-8-14 to 40-8-17. Repealed.

40-8-14 to 40-8-17. Repealed by SL 2013, ch 202, §§ 93 to 96.



§ 40-8-18 , 40-8-19. Repealed.

40-8-18, 40-8-19. Repealed by SL 1990, ch 325, §§ 154, 155



§ 40-8-20 , 40-8-21. Repealed.

40-8-20, 40-8-21. Repealed by SL 2013, ch 202, §§ 97, 98.



§ 40-8-22 Repealed.

40-8-22. Repealed by SL 1986, ch 326, § 86



§ 40-8-23 Repealed.

40-8-23. Repealed by SL 1977, ch 190, § 473



§ 40-8-24 to 40-8-35. Repealed.

40-8-24 to 40-8-35. Repealed by SL 1990, ch 325, §§ 158 to 169



§ 40-8-36 Repealed.

40-8-36. Repealed by SL 2013, ch 202, § 99.



§ 40-8-37 Repealed.

40-8-37. Repealed by SL 2006, ch 2, § 29.






Chapter 09 - Hog Cholera Control [Repealed]

§ 40-9-1 to 40-9-5. Repealed.

40-9-1 to 40-9-5. Repealed by SL 2013, ch 202, §§ 100 to 104.



§ 40-9-6 Repealed.

40-9-6. Repealed by SL 1968, ch 154, § 2



§ 40-9-7 to 40-9-11. Repealed.

40-9-7 to 40-9-11. Repealed by SL 2013, ch 202, §§ 105 to 109.






Chapter 09A - Pseudorabies Control [Repealed]

§ 40-9A-1 to 40-9A-12. Repealed.

40-9A-1 to 40-9A-12. Repealed by SL 2013, ch 202, §§ 110 to 121.






Chapter 10 - Vesicular Exanthema Control [Repealed]

§ 40-10-1 Repealed.

40-10-1. Repealed by SL 2013, ch 202, § 122.



§ 40-10-1.1 Repealed.

40-10-1.1. Repealed by SL 1990, ch 325, § 191



§ 40-10-2 to 40-10-8. Repealed.

40-10-2 to 40-10-8. Repealed by SL 2013, ch 202, §§ 123 to 129.



§ 40-10-9 Repealed.

40-10-9. Repealed by SL 1977, ch 190, § 479



§ 40-10-10 Repealed.

40-10-10. Repealed by SL 2013, ch 202, § 130.






Chapter 11 - Glanders And Dourine Control [Repealed]

CHAPTER 40-11

GLANDERS AND DOURINE CONTROL [REPEALED]

[Repealed by SL 1990, ch 325, §§ 200 to 207]



Chapter 12 - Rabies Control

§ 40-12-1 Confinement of animals required in localities where rabies exists--Neglect as misdemeanor.

40-12-1. Confinement of animals required in localities where rabies exists--Neglect as misdemeanor. In localities where rabies exists, the Animal Industry Board may require that any animal deemed likely to spread such disease shall be muzzled, caged, tied, or confined in any manner that may be deemed necessary. It is a Class 1 misdemeanor for any owner or person in charge of any animal so ordered to be muzzled, caged, tied, or confined, to refuse or neglect to carry out such order.

Source: SDC 1939, § 40.0601; SL 1977, ch 190, § 481; SL 1990, ch 325, § 208.



§ 40-12-2 Destruction of rabid animal required.

40-12-2. Destruction of rabid animal required. If the Animal Industry Board determines that rabies exists in any animal, the board may kill such animal and any animal there is reason to believe has been bitten by any animal affected with rabies.

Source: SDC 1939, § 40.0601; SL 1990, ch 325, § 209.



§ 40-12-3 Repealed.

40-12-3. Repealed by SL 1977, ch 190, § 482



§ 40-12-4 Definition of terms.

40-12-4. Definition of terms. Terms used in this chapter mean:

(1) "Department," the Department of Health;

(2) "Owner," any person who has a right of property in a pet, keeps or harbors a pet or who has it in his care or acts as its custodian, or permits a pet to remain on or about any premises occupied by him;

(3) "Pet," any dog, cat, or other species of carnivore kept for domestication or display.
Source: SL 1988, ch 324, § 1; SL 1990, ch 325, § 210.



§ 40-12-5 Confinement of pet after attack upon person--Violation as misdemeanor.

40-12-5. Confinement of pet after attack upon person--Violation as misdemeanor. The department may serve written notice upon the owner of any dog or cat which has attacked or bitten a person to confine the animal at the owner's expense upon his premises or at a city pound or other place designated in the notice for a period of at least ten days after the animal has attacked or bitten any person. The department may examine the animal at any time within the ten-day period of confinement to determine whether such animal shows symptoms of rabies. In the case of any pet other than a dog or cat, which has attacked or bitten a person, the department may serve written notice upon the owner of such animal that the owner shall have the animal euthanized immediately and submit the brain to an approved laboratory for rabies examination. Any owner who fails to comply with a written notice served pursuant to this section is guilty of a Class 1 misdemeanor.

Source: SL 1988, ch 324, § 2; SL 1990, ch 325, § 211.



§ 40-12-6 Confinement of pet bitten by animal suspected of having rabies--Violation as misdemeanor.

40-12-6. Confinement of pet bitten by animal suspected of having rabies--Violation as misdemeanor. The department may serve written notice upon the owner of a dog or cat known to have been bitten by an animal known or suspected of being affected by rabies, requiring the owner to confine such dog or cat for a period of not less than six months. However, if such dog or cat had been properly treated with an antirabic vaccine, confinement shall be for a period of not less than three months. In the case of any pet other than a dog or cat, the department may serve written notice upon the owner of such animal that the owner shall have the animal euthanized immediately. Any owner who fails to comply with a written notice served pursuant to this section is guilty of a Class 1 misdemeanor.

Source: SL 1988, ch 324, § 3; SL 1990, ch 325, § 212.






Chapter 13 - Livestock Disease Indemnity Fund [Repealed]

§ 40-13-1 , 40-13-2. Repealed.

40-13-1, 40-13-2. Repealed by SL 2013, ch 202, §§ 131, 132.



§ 40-13-3 Repealed.

40-13-3. Repealed by SL 1990, ch 325, § 214






Chapter 13A - Nondomestic Animal Indemnities [Repealed]

§ 40-13A-1 Repealed.

40-13A-1. Repealed by SL 1990, ch 325, § 215



§ 40-13A-2 to 40-13A-10. Repealed.

40-13A-2 to 40-13A-10. Repealed by SL 2013, ch 202, §§ 133 to 141.






Chapter 14 - Importation Of Livestock

§ 40-14-1 Restrictions on importation from quarantine areas outside state.

40-14-1. Restrictions on importation from quarantine areas outside state. The Animal Industry Board may restrict importation from quarantine areas established by it without this state during such time interval as may be necessary to prevent the importation of animals with contagious, infectious, epidemic, or communicable disease or infested with destructive parasites into the state.

Source: SDC 1939, § 40.0301 as added by SL 1950 (SS), ch 7, § 1; SL 1990, ch 325, § 225.



§ 40-14-2 Certificate of veterinary inspection required for importation of livestock--Exceptions--Violation as felony.

40-14-2. Certificate of veterinary inspection required for importation of livestock--Exceptions--Violation as felony. Any animal brought into this state for any purpose except immediate slaughter or as otherwise provided for in rules promulgated pursuant to chapter 1-26 by the Animal Industry Board shall be accompanied by a certificate of veterinary inspection, issued by authority of the state or territory from which it originates, or by authority of the United States Department of Agriculture. The certificate shall verify that the animal is free from signs of contagious, infectious, epidemic, or communicable disease, and from signs of infestation of destructive parasites. The certificate shall verify that the animal does not originate from a district of quarantine, infestation, or infection, and that it has been inspected within a period of not more than thirty days before the arrival of the animal. Any person who brings animals into the state in violation of this section is guilty of a Class 6 felony.

Source: SDC 1939, § 40.0301; SL 1950 (SS), ch 7, § 1; SL 1977, ch 190, § 483; SL 1979, ch 270, § 1; SL 1990, ch 325, § 226; SL 2012, ch 199, § 1; SL 2013, ch 202, § 146.



§ 40-14-3 Notice and permit for importation of animals without certificate.

40-14-3. Notice and permit for importation of animals without certificate. Any person desiring to bring any animal into the state without the certificate of veterinary inspection required by § 40-14-2 shall notify the Animal Industry Board, stating the number and kind of animal and the name and address of the consignee and consignor. The board may issue a permit for the animal to enter the state, if the Animal Industry Board has no reason to believe that the animal is affected, infected, or infested with any such disease or parasite or originated from a district of quarantine, infestation, or infection.

Source: SDC 1939, § 40.0301; SL 1950 (SS), ch 7, § 1; SL 1990, ch 325, § 227; SL 2013, ch 202, § 147.



§ 40-14-4 Quarantine and examination of stock imported without certificate--Release as misdemeanor--Expenses of examination.

40-14-4. Quarantine and examination of stock imported without certificate--Release as misdemeanor--Expenses of examination. Any animal brought into the state without the certificate of veterinary inspection required by § 40-14-2, even if the animal was brought into the state pursuant to a permit authorized by § 40-14-3, shall be detained at their destination or some other suitable place under quarantine until they have been examined by the Animal Industry Board and a certificate of veterinary inspection issued. It is a Class 1 misdemeanor for any person to release any animal until the proper health certificate has been issued according to the provisions of this chapter except by consent of the Animal Industry Board. All charges and expenses for making any such examination shall be paid by the owner of the animal.

Source: SDC 1939, § 40.0301; SL 1950 (SS), ch 7, § 1; SL 1977, ch 190, § 484; SL 1990, ch 325, § 228; SL 2013, ch 202, § 148.



§ 40-14-5 Continuing quarantine when imported animals found infected--Treatment.

40-14-5. Continuing quarantine when imported animals found infected--Treatment. If upon any examination held pursuant to § 40-14-4 it is found that any animal is or has been affected, infected, or exposed to any contagious, infectious, epidemic, or communicable disease or to infestation by destructive parasite that is dangerous or detrimental to the health of the livestock of this state, such animal shall be held in quarantine until released by the Animal Industry Board. Any animal so found to be affected, infected, infested, or exposed to any such disease or parasites that is amenable to treatment, shall be treated according to instructions of such board.

Source: SDC 1939, § 40.0301; SL 1950 (SS), ch 7, § 1; SL 1977, ch 190, § 485; SL 1990, ch 325, § 229.



§ 40-14-6 Repealed.

40-14-6. Repealed by SL 1977, ch 190, § 486



§ 40-14-7 Animals from Indian reservation treated as imported.

40-14-7. Animals from Indian reservation treated as imported. The removal of animal from any Indian reservation within this state to any other part of the state, except animals intended for immediate shipment or immediate slaughter, and horses in actual use, are subject to all the provisions of this chapter.

Source: SDC 1939, § 40.0307; SL 1990, ch 325, § 230.



§ 40-14-8 Saddle and work horses and mules exempt from requirements when in use.

40-14-8. Saddle and work horses and mules exempt from requirements when in use. Nothing in this chapter may be construed to interfere with or prevent saddle or work horses or mules from crossing and recrossing the state line when in actual use.

Source: SDC 1939, § 40.0306; SL 1990, ch 325, § 231.



§ 40-14-9 Removal or release of animals shipped under false billing as misdemeanor.

40-14-9. Removal or release of animals shipped under false billing as misdemeanor. It is a Class 1 misdemeanor for any person to remove from the care or custody of any transportation company, without the consent of the Animal Industry Board, any animal that has been billed or represented as "steers" if such livestock are not steers, or any animal that has been falsely billed or falsely labeled, until the laws of this state and the regulations of the Animal Industry Board governing the inspection and testing of animals have been complied with. It is a Class 1 misdemeanor for any person to release any such animal from the custody of a transportation company without the consent of the board until the laws of this state and the rules of the board have been complied with.

Source: SDC 1939, § 40.0304; SL 1977, ch 190, § 487; SL 1990, ch 325, § 232.



§ 40-14-10 Certification by veterinarian without inspection of animals as misdemeanor.

40-14-10. Certification by veterinarian without inspection of animals as misdemeanor. It is a Class 1 misdemeanor for any veterinarian to issue a certificate of veterinary inspection or test chart if the veterinarian has not properly inspected or tested the livestock to which it relates, in accordance with the statements in the certificate and the procedures indicated on the test chart, or to represent in the certificate or test chart that the veterinarian has inspected or tested any animal if the veterinarian has not personally and properly made the inspection or test.

Source: SDC 1939, § 40.0309; SL 1977, ch 190, § 488; SL 1990, ch 325, § 233; SL 2013, ch 202, § 149.



§ 40-14-11 Repealed.

40-14-11. Repealed by SL 2013, ch 202, § 142.



§ 40-14-12 Repealed.

40-14-12. Repealed by SL 1977, ch 190, § 490






Chapter 15 - Livestock Auction Agencies

§ 40-15-1 Business constituting livestock auction agency--Exceptions.

40-15-1. Business constituting livestock auction agency--Exceptions. Any person operating a place of business where livestock are bought and sold through public auction, including livestock buying stations not buying and selling through public auction, is a livestock auction agency, except any place or operation where future farmers or 4-H groups or fair associations or private fairs conduct sales of livestock, any place or operation conducted for a dispersal sale of the livestock of a farmer, dairyman, livestock breeder, or feeder who is discontinuing said business and no other livestock is sold or offered for sale, and any place of operation where a breeder or an association of breeders of livestock assemble and offer for sale and sell under their own management any livestock.

Source: SDC 1939 § 40.2001; SL 1961, ch 204, § 1; SL 1970, ch 232, § 1; SL 1990, ch 325, § 235.



§ 40-15-1.1 Buying stations subject to chapter.

40-15-1.1. Buying stations subject to chapter. The term, livestock buying station, refers to any person who buys, sells, or solicits livestock for the purpose of resale within the State of South Dakota, whether such livestock are raised in the state or brought into South Dakota from another state. However, any person who sells only livestock which he has produced and raised in South Dakota and such agencies that buy or sell livestock for slaughter only and those bonded dealers whose business is buying and selling livestock so far as the buying or selling is conducted at licensed and South Dakota inspected markets, are not livestock buying stations.

Source: SL 1970, ch 232, § 2; SL 1990, ch 325, § 236.



§ 40-15-1.2 "Mobile market" defined.

40-15-1.2. "Mobile market" defined. The term, livestock mobile market refers to any livestock auction agency conducted with mobile facilities as necessary for the receiving, handling, and care of livestock consigned or entrusted to it for sale and sold competitively by means of the marketing and merchandising services it renders.

Source: SL 1970, ch 232, § 3; SL 1990, ch 325, § 237.



§ 40-15-1.3 "Livestock" defined.

40-15-1.3. "Livestock" defined. For purposes of this chapter, the term, livestock, means cattle, sheep, horses, mules, swine, goats, and buffalo.

Source: SL 2002, ch 191, § 1.



§ 40-15-2 License required for auction agency--Display at place of sales--Violation as petty offense.

40-15-2. License required for auction agency--Display at place of sales--Violation as petty offense. No livestock auction agency may operate without a license, which shall always be displayed at a conspicuous place on the premises where sales are conducted. A violation of this section is a petty offense. Each day of violation is a separate offense.

Source: SDC 1939, § 40.2002; SL 1941, ch 166; SL 1949, ch 147; SL 1955, ch 141, § 1; SL 1957, ch 203, § 1; SL 1961, ch 204, § 2; SL 1990, ch 325, § 238; SL 1992, ch 158, § 89.



§ 40-15-3 Application for auction agency license--Contents.

40-15-3. Application for auction agency license--Contents. All applications for a license to operate a livestock auction agency shall be made in writing to the Animal Industry Board in the form prescribed by the board and shall contain:

(1) The name and addresses of the applicant and all persons having any financial interest in the application and the amount of such interest;

(2) Financial responsibility of the applicant in the form of a statement of assets and liabilities;

(3) A legal description of the property and its location together with a description of the facilities proposed to be used in the operation of such livestock auction agency;

(4) A statement of the facts upon which the applicant relies, the benefits to be derived by the livestock industry and the services proposed to be rendered regularly through the year;

(5) Applicant's experience in the livestock industry including any past operation of a livestock auction agency.
Source: SDC 1939, § 40.2002 as added by SL 1961, ch 204, § 2; SL 1990, ch 325, § 239.



§ 40-15-4 Hearing on application for license--Notice to livestock associations of application.

40-15-4. Hearing on application for license--Notice to livestock associations of application. Upon filing of an application pursuant to § 40-15-3, the Animal Industry Board shall determine whether a hearing need be held upon such application. If the board determines that a hearing need be held, it shall fix a reasonable time and place for hearing. The board shall cause a copy of such application, together with notice of time and place of hearing thereon, to be served by mail not less than fifteen days prior to such hearing upon all statewide livestock associations in the state who have filed written notice with the board of a request to receive notice of such hearings and such other livestock associations, as in the opinion of the board would be interested in such application.

Source: SDC 1939, § 40.2002 as added by SL 1961, ch 204, § 2; SL 1968, ch 157; SL 1990, ch 325, § 240.



§ 40-15-5 Publication and public notice of application for license.

40-15-5. Publication and public notice of application for license. The Animal Industry Board shall give further notice of a hearing on an application for a license to operate a livestock auction agency by publication of the notice thereof once in a daily or weekly newspaper circulated in the municipality where such applicant intends to conduct a livestock auction agency, and such other notice as the board deems necessary to give public notice of such time and place of hearing to persons interested therein.

Source: SDC 1939, § 40.2002 as added by SL 1961, ch 204, § 2; SL 1990, ch 325, § 241; SL 1992, ch 60, § 2.



§ 40-15-6 Hearing on application for license--Issuance on finding of conformity.

40-15-6. Hearing on application for license--Issuance on finding of conformity. If after a hearing upon an application for a license to operate a livestock auction agency, at which interested persons may appear in support or opposition thereto, the Animal Industry Board finds from the evidence presented that the physical facilities of such livestock auction agency conforms to the requirements of the rules of the Animal Industry Board and the statutes applicable to such agencies, such license shall be issued to the applicant.

Source: SDC 1939, § 40.2002 as added by SL 1961, ch 204, § 2; SL 1990, ch 325, § 242.



§ 40-15-7 Factors considered in determining whether to issue license.

40-15-7. Factors considered in determining whether to issue license. In determining whether a license to operate a livestock auction agency should be granted or denied, the Animal Industry Board shall give reasonable consideration to:

(1) The ability of the applicant to comply with the Federal Packers and Stockyard Act, as amended (7 U.S.C. § 181 et seq.) and the rules of the Animal Industry Board;

(2) The continuing financial stability, business integrity, and fiduciary responsibility of the applicant;

(3) The livestock industry marketing benefits to be derived from the establishment and operation of the livestock auction agency proposed in the application;

(4) The adequacy of the facilities set forth to permit the performance of livestock agency services proposed in the application;

(5) Whether the proposed livestock auction agency would be permanent and continuous.
Source: SDC 1939, § 40.2002 as added by SL 1961, ch 204, § 2; SL 1990, ch 325, § 243.



§ 40-15-8 Annual fee for issuance or renewal of license.

40-15-8. Annual fee for issuance or renewal of license. The fee for a license to operate a livestock auction agency shall be one hundred dollars. The license shall be issued for a period of one year and may be renewed from year to year upon the payment of a like sum for each renewal. The fee shall be paid to and license and renewals issued by the Animal Industry Board.

Source: SDC 1939, § 40.2002; SL 1941, ch 166; SL 1949, ch 147; SL 1955, ch 141, § 1; SL 1957, ch 203, § 1; SL 1961, ch 204, § 2; SL 1990, ch 325, § 244.



§ 40-15-9 Notice and hearing dispensed with on renewal of license.

40-15-9. Notice and hearing dispensed with on renewal of license. Upon application for the renewal of any existing license, the Animal Industry Board may dispense with the notice and hearing required by §§ 40-15-4 to 40-15-6, inclusive, if it is satisfied from the application for renewal and applicant's prior record that the applicant has been in active business under its existing license during the term covered by such license and has complied with statutes of the state applicable to livestock auction agencies and the rules of the Animal Industry Board during the period covered by the license sought to be renewed.

Source: SDC 1939, § 40.2002 as added by SL 1961, ch 204, § 2; SL 1990, ch 325, § 245.



§ 40-15-10 Bond required to operate auction agency--Terms of bond--Approval--Amount--Violation as misdemeanor.

40-15-10. Bond required to operate auction agency--Terms of bond--Approval--Amount--Violation as misdemeanor. No person may operate a livestock auction agency without first filing with the Animal Industry Board a corporate surety bond as required under the provisions of the Federal Packers and Stockyard Act, 1921, as amended to January 1, 2002, for livestock agencies selling on commission. The bond shall be filed with the Animal Industry Board and a certified copy thereof shall be filed with the chief of the Packers and Stockyards Division of the United States Department of Agriculture. The obligee of the bond is the Animal Industry Board with the executive secretary thereof as trustee, with full power and authority to consider claims and pay valid claims from bond proceeds, subject to applicable federal law. The bond shall be for the benefit of all persons sustaining loss which may be covered by the obligation of the bond. The bond shall be approved by the Animal Industry Board as to its sufficiency and by the attorney general as to form prior to filing. The amount of the bond may not be less than twenty thousand dollars. Any person who operates a livestock auction agency in violation of this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 40.2003; SL 1941, ch 167; SL 1947, ch 178; SL 1965, ch 170; SL 1977, ch 190, § 491; SL 1990, ch 325, § 246; SL 2002, ch 191, § 2.



§ 40-15-11 Cancellation of auction agency bond by surety--New bond before continuing business.

40-15-11. Cancellation of auction agency bond by surety--New bond before continuing business. The bond required by § 40-15-10 may be canceled by the surety thereon by not less than thirty days' prior written notice to the Animal Industry Board and such cancellation does not in any manner affect the liability of the surety as to anything occurring prior thereto. In the event of such cancellation, no further operations may be conducted by the livestock auction agency until a bond or security has been provided, approved, and filed as required in § 40-15-10.

Source: SDC 1939, § 40.2003; SL 1941, ch 167; SL 1947, ch 178; SL 1965, ch 170; SL 1990, ch 325, § 247.



§ 40-15-12 Action on auction agency bond.

40-15-12. Action on auction agency bond. Action may be brought by any person upon the bond required by § 40-15-10 without the necessity of joining the State of South Dakota or securing leave therefor.

Source: SDC 1939, § 40.2003 as added by SL 1941, ch 167; SL 1947, ch 178; SL 1965, ch 170.



§ 40-15-13 Livestock handling and testing facilities required for auction agency license--Revocation or suspension if facilities inadequate or unsanitary.

40-15-13. Livestock handling and testing facilities required for auction agency license--Revocation or suspension if facilities inadequate or unsanitary. Every livestock auction agency shall provide adequate facilities for care, sorting, feeding, and handling of livestock and for proper inspection, examination, and testing for disease according to specifications determined by the Animal Industry Board. No license shall be issued or renewed by the board until the facilities are deemed adequate by it; and any time after issuance of the license, it may revoke or suspend the license of the agency until faults are corrected whenever it determines that the facilities of the agency are then inadequate or that the premises are not being maintained and operation conducted in a sanitary and safe manner to prevent the spread of livestock disease.

Source: SDC 1939, § 40.2005; SL 1957, ch 203, § 2; SL 1990, ch 325, § 248.



§ 40-15-13.1 Approved scales to be used.

40-15-13.1. Approved scales to be used. No livestock subject to this chapter may be weighed on any scale, except a livestock scale certified by the Division of Commercial Inspection and Licensing approved for purposes of this chapter.

Source: SL 1970, ch 231; SL 2004, ch 17, § 293.



§ 40-15-13.2 Promulgation of rules--Scales--Fees.

40-15-13.2. Promulgation of rules--Scales--Fees. The board shall promulgate rules pursuant to chapter 1-26 to ensure:

(1) That livestock for immediate slaughter sold on a carcass basis are weighed on livestock scales certified by the United States Packers and Stockyards Administration for weighing livestock on a carcass basis;

(2) That livestock for immediate slaughter sold on a live basis are weighed on livestock scales certified by the United States Packers and Stockyards Administration for weighing such livestock; and

(3) That a fee is assessed for all livestock sold by electronic auction on a per head basis in an amount equal to ten percent of the minimum inspection fees as provided for in § 40-15-17.
Source: SL 1997, ch 230, § 3.



§ 40-15-14 Rules specifying facilities needed by veterinary inspector.

40-15-14. Rules specifying facilities needed by veterinary inspector. The Animal Industry Board may promulgate rules pursuant to chapter 1-26 to require the maintenance or installation of facilities such as the paving of alleys or holding pens, squeeze chutes, and quarters for the veterinary inspector that are reasonably necessary to test or treat cattle for disease.

Source: SDC 1939, § 40.2005 as added by SL 1957, ch 203, § 2; SL 1986, ch 326, § 87; SL 1990, ch 325, § 249.



§ 40-15-15 Separate pens for segregation of diseased animals--Marking of quarantine pens.

40-15-15. Separate pens for segregation of diseased animals--Marking of quarantine pens. Each livestock auction agency shall maintain one or more pens separate and apart from other pens for the purpose of holding animals consigned to the sales that show symptoms of any contagious, communicable, or infectious disease and for cattle branded and tagged as brucellosis reactors, tuberculosis reactors, or livestock otherwise marked or identified as being diseased. These animals shall be sold from these quarantine pens for slaughtering purposes only. Such pens shall be marked as quarantine pens and labeled as such with the top rail of such pens to be painted yellow in color.

Source: SDC 1939, § 40.2005 as added by SL 1957, ch 203, § 2; SL 1990, ch 325, § 250.



§ 40-15-16 Auction agency services available without discrimination--Filing and posting of rate schedules--Rebates prohibited--Violation as petty offense.

40-15-16. Auction agency services available without discrimination--Filing and posting of rate schedules--Rebates prohibited--Violation as petty offense. Every livestock auction agency shall furnish its service to every person who requests it, without discrimination. Its rates shall be reasonable and nondiscriminating and shall be filed with the Animal Industry Board before a license is issued. The rates may be changed from time to time by filing new schedules with the board thirty days before they are to take effect. Rates shall be posted plainly, visibly, and conspicuously with the license on the premises. No livestock auction agency may rebate any service charge or render its services to anyone without charging the rate posted and filed. A violation of this section is a petty offense. Each violation is a separate offense.

Source: SDC 1939, § 40.2006; SL 1977, ch 190, § 492; SL 1990, ch 325, § 251; SL 1992, ch 158, § 90.



§ 40-15-17 Minimum inspection fees established by Animal Industry Board.

40-15-17. Minimum inspection fees established by Animal Industry Board. The livestock auction agencies shall collect fees for inspection and examination of livestock as provided in this chapter which may not be less than the minimum established by the Animal Industry Board.

Source: SDC 1939, § 40.2002 as added by SL 1957, ch 203, § 1; SL 1961, ch 204, § 2; SL 1990, ch 325, § 252.



§ 40-15-18 Inspection fees paid to Animal Industry Board.

40-15-18. Inspection fees paid to Animal Industry Board. The Animal Industry Board shall collect from all livestock auction agencies, all fees collected by the agency for the inspection required by §§ 40-15-19 to 40-15-25, inclusive.

Source: SDC 1939, § 40.2002; SL 1941, ch 166; SL 1949, ch 147; SL 1955, ch 141, § 1; SL 1957, ch 203, § 1; SL 1961 ch 204, § 2; SL 1970, ch 233, § 1; SL 1990, ch 325, § 253.



§ 40-15-19 Inspection service to be provided at auction agency--Veterinarian employed by board--Qualifications--Assistant veterinarian--Violation as petty offense.

40-15-19. Inspection service to be provided at auction agency--Veterinarian employed by board--Qualifications--Assistant veterinarian--Violation as petty offense. Every livestock auction agency shall be provided with inspection and examination to determine evidence of disease in any livestock handled on the premises. Such examination and inspection shall be made by a veterinarian who has been recommended by the livestock auction agency to be examined and inspected and employed by the Animal Industry Board, and with the approval of the veterinarian in charge of the animal disease eradication branch of the United States Department of Agriculture, and at any livestock auction agency which is engaged in the interstate shipment of livestock. Such veterinarian shall be a local veterinarian, or a veterinarian of the vicinity, accredited, capable, and qualified, unless there is no such veterinarian available. If the livestock auction agency fails to recommend such a veterinarian within a reasonable time, the board may after ten days' notice to such agency appoint such a veterinarian. In the event of a temporary absence or in the event that a sale is too large for one veterinarian to properly handle, the veterinarian so employed may employ an assistant who shall be a licensed veterinarian of the State of South Dakota and qualified as above. A violation of this section is a petty offense.

Source: SDC 1939, § 40.2007; SL 1939, ch 152; SL 1945, ch 173; SL 1957, ch 203, § 3; SL 1990, ch 325, § 254; SL 1992, ch 158, § 91.



§ 40-15-20 Inspection of livestock by veterinarian--Compensation from fees collected.

40-15-20. Inspection of livestock by veterinarian--Compensation from fees collected. The veterinarian employed pursuant to § 40-15-19 shall inspect and examine all livestock handled on the premises to determine evidence of disease. The veterinarian so employed shall be paid by the Animal Industry Board with ninety percent of the fees collected for such inspection, as provided in § 40-15-37.

Source: SDC 1939, § 40.2007; SL 1945, ch 173; SL 1957, ch 203, § 3; SL 1970, ch 233, § 2; SL 1990, ch 325, § 255.



§ 40-15-21 Testing and treatment required before removal of animal from auction agency.

40-15-21. Testing and treatment required before removal of animal from auction agency. The Animal Industry Board may require the testing or treatment of any animal before being removed from any auction agency, by methods prescribed by such board, if deemed necessary for protection of the health of livestock within the state.

Source: SDC 1939, § 40.2007; SL 1939, ch 152; SL 1945, ch 173; SL 1957, ch 203, § 3; SL 1990, ch 325, § 256.



§ 40-15-22 Veterinary inspection of premises and equipment--Supervision of cleaning of facilities and vehicles.

40-15-22. Veterinary inspection of premises and equipment--Supervision of cleaning of facilities and vehicles. The veterinary inspector provided for in § 40-15-19 shall examine all premises and equipment used in handling livestock at the agency and shall direct and supervise the cleaning and disinfection of such premises and equipment with the object of maintaining such premises in a sanitary and safe manner to prevent the spread of livestock disease. He shall also supervise the cleaning and disinfection of all vehicles used to transport or otherwise handle livestock delivered to or removed from such agency as may be required from time to time and in a manner prescribed by the Animal Industry Board.

Source: SDC 1939, § 40.2007; SL 1939, ch 152; SL 1945, ch 173; SL 1957, ch 203, § 3; SL 1990, ch 325, § 257.



§ 40-15-23 Inspection in manner prescribed by Animal Industry Board or federal government.

40-15-23. Inspection in manner prescribed by Animal Industry Board or federal government. The veterinary inspector provided for in § 40-15-19 shall perform and report the inspection and examination of livestock in the manner prescribed by the Animal Industry Board or the animal disease eradication branch in all interstate shipments of livestock.

Source: SDC 1939, § 40.2007; SL 1939, ch 152; SL 1945, ch 173; SL 1957, ch 203, § 3; SL 1990, ch 325, § 258.



§ 40-15-24 Veterinary inspector supervised by animal industry board--Discontinuance for failure to perform--Supervising veterinarians.

40-15-24. Veterinary inspector supervised by animal industry board--Discontinuance for failure to perform--Supervising veterinarians. The service and duties of the veterinary inspector provided for in § 40-15-19 shall be under the direction and supervision of the Animal Industry Board, and the inspector shall be discontinued at the agency if he fails to perform the services and duties required of him by the board. The board may employ as many supervising veterinarians as may be deemed necessary to assist in the enforcement of the law relating to livestock auction agencies.

Source: SDC 1939, § 40.2007; SL 1939, ch 152; SL 1945, ch 173; SL 1957, ch 203, § 3; SL 1990, ch 325, § 259.



§ 40-15-25 Auction agency not liable for negligence of inspector--Inspector not agent of agency.

40-15-25. Auction agency not liable for negligence of inspector--Inspector not agent of agency. No livestock auction agency is liable for the negligent acts of any veterinary inspector, nor may any such veterinary inspector be considered an agent of the livestock auction agency.

Source: SDC 1939, § 40.9926 as added by SL 1957, ch 203, § 4; SL 1990, ch 325, § 260.



§ 40-15-26 Responsibility for inspection of livestock before shipment from auction agency--Certificate to comply with requirements at destination.

40-15-26. Responsibility for inspection of livestock before shipment from auction agency--Certificate to comply with requirements at destination. The livestock auction agency shall ensure that any livestock passing through a livestock auction agency for interstate or intrastate traffic, are inspected, examined, and tested before being removed from the premises as required by the state of destination. Shipment of such livestock shall be covered by such certificate of health as may be required by the state of destination before such livestock is removed from the premises of the auction agency; but if such certificate is made from physical examination only, it shall be issued without charge by the veterinary inspector to the shipper.

Source: SDC 1939, § 40.2007; SL 1939, ch 152; SL 1945, ch 173; SL 1957, ch 203, § 3; SL 1990, ch 325, § 261.



§ 40-15-27 Records of livestock agency--Contents--Violation as petty offense.

40-15-27. Records of livestock agency--Contents--Violation as petty offense. Every livestock agency shall keep complete records as prescribed by the Animal Industry Board in rules promulgated pursuant to chapter 1-26. Such information may include the names of all persons or organizations bringing to or offering livestock for sale at the agency and a description of the livestock as prescribed by the Animal Industry Board to fulfill the intent of this chapter. A violation of this section is a petty offense. Each violation is a separate offense.

Source: SDC 1939, § 40.2004; SL 1990, ch 325, § 262; SL 1992, ch 158, § 92; SL 2013, ch 202, § 143.



§ 40-15-28 Records open to inspection--Preservation--Copies furnished.

40-15-28. Records open to inspection--Preservation--Copies furnished. The records required by § 40-15-27 shall be open for inspection at any reasonable time to any person interested as prescribed by the Animal Industry Board in rules promulgated pursuant to chapter 1-26 to fulfill the intent of this chapter. Every livestock auction agency shall keep and preserve all records for at least three years and shall furnish copies thereof to peace officers without charge and to any other person upon payment of reasonable charge for making such copy.

Source: SDC 1939, § 40.2004; SL 1990, ch 325, § 263; SL 2013, ch 202, § 144.



§ 40-15-29 Revocation or suspension of license for failure to keep records.

40-15-29. Revocation or suspension of license for failure to keep records. Failure to comply with any of the provisions of §§ 40-15-27 and 40-15-28 is cause for revocation or suspension of the agency license as the Animal Industry Board may decide.

Source: SDC 1939, § 40.2004; SL 1990, ch 325, § 264.



§ 40-15-30 Uniform accounting system for agencies.

40-15-30. Uniform accounting system for agencies. All livestock auction agencies shall maintain a uniform accounting system as prescribed by the Animal Industry Board.

Source: SDC 1939, § 40.2008; SL 1955, ch 141, § 2; SL 1990, ch 325, § 265.



§ 40-15-31 Segregation and safeguarding of customers' funds by auction agency--Misuse of funds as felony.

40-15-31. Segregation and safeguarding of customers' funds by auction agency--Misuse of funds as felony. No livestock auction agency may make such use or disposition of funds in its possession or control as endangers or impairs the faithful and prompt accounting for any payment or such portion thereof as may be due the owner or consignor of livestock or any other person having an interest therein, and to this end shall so handle all such funds as to prevent their being commingled or confused with other accounts or funds of the auction agency kept or used for other purposes. The misuse of such funds, resulting in their loss to the owner or consignor of livestock or any other person having an interest therein, is a Class 5 felony.

Source: SDC 1939, § 40.2003 as added by SL 1941, ch 167; SL 1947, ch 178; SL 1965, ch 170; SL 1988, ch 325; SL 1990, ch 325, § 266.



§ 40-15-31.1 Electronic auction--Regulation--Licensure.

40-15-31.1. Electronic auction--Regulation--Licensure. The term, electronic auction, refers to computer-accessible auctions where livestock are bought and sold through public auction. The Animal Industry Board shall regulate electronic auctions. Any livestock auction agency licensed under this chapter may also be licensed to operate electronic auctions of livestock for immediate slaughter if the application and licensure procedures for the electronic auctions are in compliance with §§ 40-15-1 to 40-15-10, inclusive. The provisions of §§ 40-15-11, 40-15-12, 40-15-14, 40-15-16, 40-15-21, 40-15-26 to 40-15-34, inclusive, 40-15-35.1, 40-15-36, 40-15-38, and 40-15-39 also apply to electronic auction agencies.

Source: SL 1997, ch 230, § 1.



§ 40-15-31.2 Electronic auction--Delivery.

40-15-31.2. Electronic auction--Delivery. Livestock sold by electronic auction not delivered directly from the farm of origin to a United States Department of Agriculture or state inspected slaughter establishment may pass only through a United States Department of Agriculture approved stockyard for all classes of livestock.

Source: SL 1997, ch 230, § 2.



§ 40-15-32 Revocation or suspension of license for violations--Effect of revocation or suspension.

40-15-32. Revocation or suspension of license for violations--Effect of revocation or suspension. The Animal Industry Board may revoke or suspend for such time as it deems necessary the license of any livestock auction agency for any violation of the provisions of § 40-15-32.1. If a license is revoked, the licensee may not engage in the business authorized by his license for a period of one year. If a license is suspended, the licensee may not, directly or indirectly, operate the agency or the premises on which the agency is located during the period of suspension.

Source: SL 1988, ch 326, § 1; SL 1990, ch 325, § 267.



§ 40-15-32.1 Grounds for revocation, suspension, or refusal to renew license.

40-15-32.1. Grounds for revocation, suspension, or refusal to renew license. The Animal Industry Board may revoke or may suspend an existing license or may refuse to renew a license if the holder or applicant:

(1) Makes a material false statement in an application for a license or testifies falsely on behalf of such application;

(2) Misuses, withdraws, diverts, or fails to directly deposit custodial funds in the custodial account required by the provisions of the Packers and Stockyards Act of 1921 and § 40-15-31;

(3) Has not filed or maintained a surety bond or an equivalent security in the form and amount required under the provisions of § 40-15-10;

(4) Has not satisfactorily demonstrated that the current assets of the agency exceed the current liabilities of the agency;

(5) Has been convicted, pled guilty, or pled nolo contendere before any state or federal court to charges of forgery, theft, theft by deception, bribery, embezzlement, theft by threat, conspiracy to defraud or other like offense, or violation of the livestock laws of this state;

(6) Has been suspended by order of the secretary of agriculture of the United States Department of Agriculture under the provisions of the Packers and Stockyards Act of 1921; or

(7) Has failed to comply with the provisions of § 40-15-27 or 40-15-28, or willfully falsifies records required under this chapter.
Source: SL 1988, ch 326, § 2; SL 1990, ch 325, § 268.



§ 40-15-32.2 Board authorized to assume control of funds when agency's license revoked.

40-15-32.2. Board authorized to assume control of funds when agency's license revoked. If a livestock auction agency's license is relinquished, revoked, or suspended by the Animal Industry Board, subject to applicable federal law, the Animal Industry Board may assume control of any account and funds described in § 40-15-31, including collection of any deposit items, identification and processing of claims to the funds, and payment of valid claims from the available funds.

Source: SL 2002, ch 191, § 3.



§ 40-15-33 Appeal to circuit court from revocation or suspension of license.

40-15-33. Appeal to circuit court from revocation or suspension of license. Any licensee aggrieved at the revocation or suspension of the license may appeal from the decision to the circuit court of this state for the county in which the agency was located, licensed, and operated, at any time within sixty days after notice of such revocation or suspension has been mailed by registered or certified mail to the business address of the agency as shown by its application, license, or other records on file with the Animal Industry Board. The appeal shall be taken by notice of the same stating the substance of the decision appealed from sufficiently to identify the same, copy of which notice shall be served on the animal industry board or by registered or certified mail addressed to the office at Pierre, South Dakota, and by filing the original of such notice and proof of the service thereof with the clerk of the court to which appeal is taken. Thereafter the appeal shall be brought on for hearing and tried upon all issues of law and fact relative thereto under the same procedure as court or equity cases are tried by the court.

Source: SDC 1939, § 40.2009; SL 1990, ch 325, § 269.



§ 40-15-34 Operation of auction agency without license as misdemeanor--Each day as separate offense.

40-15-34. Operation of auction agency without license as misdemeanor--Each day as separate offense. Any person who operates as a livestock agency without the license required by this chapter or while such license has been suspended is guilty of a Class 2 misdemeanor. Each day of operation constitutes a separate offense.

Source: SDC 1939, § 40.9926 as added by SL 1957, ch 203, § 4; SL 1977, ch 190, § 493; SL 1990, ch 325, § 270.



§ 40-15-35 Repealed.

40-15-35. Repealed by SL 1992, ch 158, § 93



§ 40-15-35.1 Sanitary board allowed to apply for injunction.

40-15-35.1. Sanitary board allowed to apply for injunction. The Animal Industry Board may apply for an injunction in any court of competent jurisdiction to restrain any violation of chapter 40-15 or 40-16.

Source: SL 1988, ch 327; SL 1990, ch 325, § 271.



§ 40-15-36 Enforcement of chapter--Orders, rules, and regulations--Publication and posting.

40-15-36. Enforcement of chapter--Orders, rules, and regulations--Publication and posting. The Animal Industry Board shall enforce the provisions of this chapter and may promulgate rules pursuant to chapter 1-26 concerning:

(1) The licensure of livestock auction agencies;

(2) The requirements for facilities;

(3) The handling of any animal found to be affected with any infectious, contagious, or transmissible disease;

(4) The requirements for inspecting, examining, and testing of livestock passing through a livestock auction agency;

(5) The reporting and record keeping requirements for livestock auction agencies; and

(6) Procedures for the consideration, processing, and payment of claims from bond proceeds and, if a livestock auction agency's license is relinquished, revoked or suspended, procedures for the collection of deposit items, processing of claims to the funds, and payment of valid claims in accordance with §§ 40-15-10 and 40-15-32.2.

Such rules shall be sent to each licensed auction agency, there to be posted by such agency plainly, visibly, and conspicuously, and with the license on the premises so as to be available to any person using the service of such agency.

Source: SDC 1939, § 40.2010; SL 1986, ch 326, § 88; SL 1990, ch 325, § 272; SL 2002, ch 191, § 4.



§ 40-15-37 Disposition of fees--Apportionment between disease emergency fund and inspectors fund.

40-15-37. Disposition of fees--Apportionment between disease emergency fund and inspectors fund. The license and renewal fees and the inspection fees shall be paid by the livestock auction agency to the Animal Industry Board and by it remitted to the state treasurer within thirty days after receipt. The state treasurer shall issue a receipt for the same to the Animal Industry Board.

The state treasurer shall credit ten percent of the amount received to a fund to be known as the livestock disease emergency fund and shall distribute and apply such fund as provided by law. The remaining ninety percent of the amount received shall be credited to a fund to be known as the livestock auction market inspectors fund, all of which shall be distributed and applied by the Animal Industry Board as compensation to the livestock auction market inspectors on a monthly basis.

Source: SDC 1939, § 40.2008; SL 1955, ch 141, § 2; SL 1970, ch 233, § 3; SL 1990, ch 325, § 273.



§ 40-15-38 Use of livestock disease emergency fund--Authorization by Governor required.

40-15-38. Use of livestock disease emergency fund--Authorization by Governor required. The Animal Industry Board shall deposit all funds collected by it to the credit of a fund to be known as the livestock disease emergency fund in the Office of the State Treasurer as provided by § 40-15-37. The livestock disease emergency fund shall be available for use to the Animal Industry Board only pursuant to determination of the Governor that an emergency exists and an order from the Governor authorizing the use of said funds for the eradication and control of virulent diseases among livestock.

Source: SDC 1939, § 40.2002; SL 1941, ch 166; SL 1949, ch 147; SL 1955, ch 141, § 1; SL 1957, ch 203, § 1; SL 1961, ch 204, § 2; SL 1990, ch 325, § 274.



§ 40-15-39 "Livestock fraud" defined--Evidence--Felony.

40-15-39. "Livestock fraud" defined--Evidence--Felony. Any person who purchases livestock from a livestock auction agency, as defined in this chapter, with intent to defraud is guilty of livestock fraud. The failure of such purchaser to tender payment in full within four days of the date of purchase, is prima facie evidence of intent to defraud.

Livestock fraud is a Class 4 felony.

Source: SL 1981, ch 292; SL 1990, ch 325, § 275.






Chapter 15A - Livestock Dealers, Packers And Packer Buyers

§ 40-15A-1 Definition of terms.

40-15A-1. Definition of terms. Terms used in this chapter mean:

(1) "Animal Industry Board" or "board,' ' the Animal Industry Board of the State of South Dakota;

(2) "Licensed, accredited veterinarian," a veterinarian licensed by the state of livestock shipment origin to practice veterinary medicine within that state and accredited by the federal government for the purpose of issuing interstate certificates;

(3) "Livestock," cattle, sheep, horses, mules, swine, buffalo, and goats;

(4) Deleted by SL 2005, ch 220, § 1.

(5) "Livestock dealer," any person engaged in the business of buying, selling, and dealing in livestock from producers or livestock auction markets for resale or shipment within or without the state or for resale in the local market;

(6) Deleted by SL 2005, ch 220, § 1.

(7) "Packer," any firm conducting business involved in the slaughter or processing of meat or meat products if the firm is not subject to state inspection;

(8) "Stocker and feeder livestock," any livestock used for feeding or breeding purposes, except feeder pigs.
Source: SL 1972, ch 221, § 1; SL 1975, ch 259, § 1; SL 1985, ch 318, § 1; SL 1990, ch 325, § 276; SL 1991, ch 332, § 1; SL 2002, ch 191, § 5; SL 2005, ch 220, § 1.



§ 40-15A-1.1 License as dealer, packer, or packer buyer required--Violation as misdemeanor.

40-15A-1.1. License as dealer, packer, or packer buyer required--Violation as misdemeanor. No person may transact business as a livestock dealer, packer, or packer buyer unless the person is licensed pursuant to the provisions of this chapter. A violation of this section is a Class 1 misdemeanor.

Source: SL 1982, ch 283, § 1; SL 1991, ch 186, § 13; SL 2003, ch 217, § 1.



§ 40-15A-2 Auction agencies, farmers, ranchers, and livestock feeders exempt.

40-15A-2. Auction agencies, farmers, ranchers, and livestock feeders exempt. This chapter does not apply to persons licensed under chapter 40-15 or to farmers, ranchers, or livestock feeders who buy or sell livestock in the ordinary course of their business.

Source: SL 1972, ch 221, § 2; SL 1990, ch 325, § 277.



§ 40-15A-3 Annual application for dealer's, packer's, or packer buyer's license--Contents.

40-15A-3. Annual application for dealer's, packer's, or packer buyer's license--Contents. Before any person is licensed to transact business as a livestock dealer, packer, or packer buyer, he shall file annually with the Animal Industry Board on or before July first, an application for a license to transact such business on a form prescribed by the board. The application shall contain the following information:

(1) The nature of the business to be conducted by the applicant;

(2) The name of any person applying for license, together with his address and permanent residence;

(3) The full name of each member thereof, if the applicant is a firm, association, or partnership or the names of the officers thereof if the applicant is a corporation;

(4) The post office and principal place of business of the applicant;

(5) If the applicant is a foreign corporation its principal place of business, without the state, the name of the state in which it is incorporated;

(6) A copy of the financial statement showing current assets and current liabilities, as submitted to the bonding company to secure a bond under the terms of this chapter; and

(7) Such other information as the board may prescribe.
Source: SL 1972, ch 221, § 3; SL 1975, ch 259, § 2; SL 1982, ch 283, § 2; SL 1990, ch 325, § 278.



§ 40-15A-4 Fee for license--Duration of license.

40-15A-4. Fee for license--Duration of license. With the filing of an application for a license, the applicant shall submit to the Animal Industry Board a fee of fifty dollars. If the license is issued, it shall be for a period of one year commencing July first.

Source: SL 1972, ch 221, § 4; SL 1990, ch 325, § 279.



§ 40-15A-5 Bond required of dealer, packer or packer buyer--Proof of bond filed under federal law--Exemption for employees of bonded packers--Board as obligee--Promulgation of rules--Violation as misdemeanor.

40-15A-5. Bond required of dealer, packer or packer buyer--Proof of bond filed under federal law--Exemption for employees of bonded packers--Board as obligee--Promulgation of rules--Violation as misdemeanor. Every livestock dealer, packer or packer buyer applying for a license under this chapter shall file with the animal industry board and maintain a fully executed duplicate of a valid and effective bond in the form and amount to be determined by the board. If the livestock dealer, packer, or packer buyer is registered and bonded under the provisions of an act of Congress cited as the "Packers and Stockyards Act, 1921," adopted August 15, 1921, as amended to January 1, 2002, and codified at 7 U.S.C. Chapter 9, the livestock dealer, packer, or packer buyer shall file a statement in the form prescribed by the board evidencing that the livestock dealer, packer, or packer buyer is maintaining a valid and effective bond or its equivalent under said act. If a packer buyer is in full-time employ of a packer bonded under this section, the packer buyer need not be bonded. The bond shall be for the benefit of all persons sustaining a loss which may be covered by the obligation of the bond. The obligee of the bond shall be the Animal Industry Board with the executive secretary of the board as trustee, with full power and authority to consider claims and pay valid claims from bond proceeds subject to applicable federal law. The Animal Industry Board may promulgate rules, pursuant to chapter 1-26, to establish procedures for the consideration, processing, and payment of claims from bond proceeds in accordance with this section. Any livestock dealer, packer, or packer buyer in violation of this section is guilty of a Class 1 misdemeanor.

Source: SL 1972, ch 221, § 10; SL 1975, ch 259, § 3; SL 1990, ch 325, § 280; SL 2002, ch 191, § 6.



§ 40-15A-6 Time and place for hearing on application--Notice to livestock associations.

40-15A-6. Time and place for hearing on application--Notice to livestock associations. Whenever an applicant has made proper application and paid the prescribed fee, the Animal Industry Board may fix a reasonable time and place for hearing thereon. The board may cause a copy of such application, together with notice of time and place of hearing thereon, to be served by mail not less than fifteen days prior to such hearing upon all statewide livestock associations in the state who have filed written notice with the Animal Industry Board of a request to receive notice of such hearings and such other livestock associations, as in the opinion of the secretary of the board, would be interested in such application.

Source: SL 1972, ch 221, § 5; SL 1990, ch 325, § 281.



§ 40-15A-7 License posted in place of business--Pocket card.

40-15A-7. License posted in place of business--Pocket card. Each license shall be posted in a conspicuous place in or at the place of business of the licensee for inspection by any person. Each licensee under this chapter shall be issued a pocket card containing the license number of the applicant and his authority as a livestock dealer, packer, or packer buyer. Such card shall be carried and maintained and be displayed upon demand as authority as a licensed livestock dealer, packer, or packer buyer.

Source: SL 1972, ch 221, § 6; SL 1975, ch 259, § 4; SL 1990, ch 325, § 282.



§ 40-15A-8 Facilities provided by dealer--Unloading and inspection of livestock.

40-15A-8. Facilities provided by dealer--Unloading and inspection of livestock. Each livestock dealer shall provide facilities where all stocker and feeder livestock purchased or consignments of such dealer shall be unloaded and inspected by a licensed, accredited veterinarian, within forty-eight hours after arrival, before being sold or moved. Each livestock dealer shall provide adequate facilities as determined by the Animal Industry Board.

Source: SL 1972, ch 221, § 11; SL 1990, ch 325, § 283.



§ 40-15A-8.1 Partial payment of purchase price at time of sale or delivery--Payment of balance.

40-15A-8.1. Partial payment of purchase price at time of sale or delivery--Payment of balance. Every licensee under this chapter shall pay, upon request by the seller, eighty percent of the negotiated value of livestock sold at the time of the sale or delivery of the livestock sold, if the term of the sale is on the grade or carcass basis. Thereafter, upon the livestock slaughtered and the determination of the yield and final grade are established, the balance shall be paid on the day following sale determination.

Source: SL 1975, ch 259, § 7; SL 1990, ch 325, § 284.



§ 40-15A-8.2 Records required to be kept by licensees.

40-15A-8.2. Records required to be kept by licensees. The Animal Industry Board may, by rule, require any person licensed pursuant to this chapter to maintain adequate records of all livestock transactions to enable the board to follow the movement of diseased livestock. The licensee shall maintain such records for a period of two years after the transaction and shall make such records available to the board on request.

Source: SL 1982, ch 283, § 3; SL 1990, ch 325, § 285.



§ 40-15A-9 Fees credited to general fund.

40-15A-9. Fees credited to general fund. All fees provided for under this chapter shall be paid into the state treasury and shall be placed in the general fund by the state treasurer.

Source: SL 1972, ch 221, § 7; SL 1990, ch 325, § 286.



§ 40-15A-10 Grounds for revocation or refusal of license.

40-15A-10. Grounds for revocation or refusal of license. The Animal Industry Board shall revoke or refuse to issue or renew a license if the applicant:

(1) Has not filed or maintained a surety bond in the form and amount required under the provisions of § 40-15A-5; or

(2) Has not satisfactorily demonstrated that his current assets exceed his current liabilities; or

(3) Has been found by the board to have failed to pay without reasonable cause obligations incurred in connection with livestock transactions; or

(4) Has violated the livestock laws or rules of this state or the laws of the United States; or

(5) Has made false or misleading statements knowingly made as to the health or physical condition of the animals or practiced fraud or misrepresentation in connection with the buying or receiving of animals or the selling, exchanging, soliciting, or negotiating the sale of livestock or the weighing of such animals; or

(6) Has failed to keep and maintain suitable records, which disclose all purchases and sales of livestock or refused, during reasonable time, to allow the board to inspect and to copy any records relating to his business;

(7) Has been suspended by the order of the secretary of agriculture of the United States Department of Agriculture under provisions of the "Packers and Stockyards Act, 1921," adopted August 15, 1921, as amended and codified at 7 U.S.C. Chapter 9; or

(8) Has failed to comply with any lawful order of the board.
Source: SL 1972, ch 221, § 8; SL 1990, ch 325, § 287.



§ 40-15A-11 Suspension in lieu of revocation of license--Administrative procedure law governs.

40-15A-11. Suspension in lieu of revocation of license--Administrative procedure law governs. If the Animal Industry Board finds that any livestock dealer, packer, or packer buyer has violated the provisions of § 40-15A-10, the board may, by order, in lieu of revocation, suspend the license of such offender for a period not to exceed one year. Actions of the board relating to licensing hereunder shall be governed and appeals taken therefrom as provided by chapter 1-26.

Source: SL 1972, ch 221, § 9; SL 1975, ch 259, § 5; SL 1990, ch 325, § 288.



§ 40-15A-12 Repealed.

40-15A-12. Repealed by SL 1990, ch 325, § 289



§ 40-15A-13 to 40-15A-19. Repealed.

40-15A-13 to 40-15A-19. Repealed by SL 2005, ch 220, §§ 2 to 8.






Chapter 15B - Livestock Packer Transactions

§ 40-15B-1 Definitions.

40-15B-1. Definitions. Terms used in §§ 40-15B-1 to 40-15B-8, inclusive, mean:

(1) "Livestock," live cattle, swine, or sheep;

(2) "Packer," a person who is engaged in the business of slaughtering livestock or receiving, purchasing, or soliciting livestock for slaughtering, the meat products of which are directly or indirectly to be offered for resale or for public consumption. Packer includes an agent of the packer engaged in buying or soliciting livestock for slaughter on behalf of a packer. Packer does not include a cold storage plant or frozen food locker plant.
Source: SL 1999, ch 204, § 1.



§ 40-15B-2 Price discrimination by packer prohibited--Exemption.

40-15B-2. Price discrimination by packer prohibited--Exemption. A packer purchasing or soliciting livestock for slaughter in this state may not discriminate in prices paid or offered to be paid to sellers of that livestock. This section does not apply to the sale and purchase of livestock if the following requirements are met:

(1) The price differential is based on the quality of the livestock, if the packer purchases or solicits the livestock based upon a payment method specifying prices paid for criteria relating to carcass merit; actual and quantifiable costs related to transporting and acquiring the livestock by the packer; or an agreement for the delivery of livestock at a specified date or time; and

(2) After making a differential payment to a seller, the packer publishes information relating to the differential pricing, including the payment method for carcass merit, transportation and acquisition pricing, and an offer to enter into an agreement for the delivery of livestock at a specified date or time according to the same terms and conditions offered to other sellers.
Source: SL 1999, ch 204, § 2.



§ 40-15B-3 Terms and conditions to be uniform.

40-15B-3. Terms and conditions to be uniform. A packer shall provide all sellers with the same terms and conditions offered to a seller who receives a differential price based on any of the criteria described in § 40-15B-2.

Source: SL 1999, ch 204, § 3.



§ 40-15B-4 Packer to report prices paid.

40-15B-4. Packer to report prices paid. A packer shall, at the end of each day during which livestock are purchased or contracted, provide to the United States Department of Agriculture, agricultural market service livestock market news branch, and the South Dakota Department of Agriculture, all prices paid for livestock, both contract and direct purchased, that day.

Source: SL 1999, ch 204, § 4.



§ 40-15B-5 Agreements in violation of provisions voidable--Violation as fraudulent.

40-15B-5. Agreements in violation of provisions voidable--Violation as fraudulent. Any agreement made by a packer in violation of §§ 40-15B-1 to 40-15B-8, inclusive, is voidable. Any packer acting in violation of this section is guilty of a fraudulent practice.

Source: SL 1999, ch 204, § 5.



§ 40-15B-6 Attorney general to enforce provisions--Action to restrain violation--Civil action--Treble damages.

40-15B-6. Attorney general to enforce provisions--Action to restrain violation--Civil action--Treble damages. The attorney general shall enforce the provisions of §§ 40-15B-1 to 40-15B-8, inclusive, and the Department of Agriculture shall refer any violations of these provisions to the attorney general. The attorney general or any person injured by a violation of these provisions may bring an action in circuit court to restrain a packer from violating these provisions. A seller who receives a discriminatory price or who is offered only a discriminatory price for livestock based upon a violation of these provisions by a packer has a civil cause of action against the packer and, if successful, shall be awarded treble damages.

Source: SL 1999, ch 204, § 6.



§ 40-15B-7 Packer to make available daily report of prices paid--Forms--Seller's identity not to be revealed--Penalties for violation.

40-15B-7. Packer to make available daily report of prices paid--Forms--Seller's identity not to be revealed--Penalties for violation. Any packer shall make available for publication and to the Department of Agriculture, a daily report setting forth information regarding prices paid for livestock, under each contract in force, in which the packer and a South Dakota resident are parties for the purchase of the livestock by the packer, and which sets a date for delivery more than twenty days after the making of the contract.

The reports shall be completed on forms prepared by the department for comparison with cash market prices for livestock according to procedures required by the department in rules promulgated pursuant to chapter 1-26. The report may not include information regarding the identity of a seller.

A failure of a packer to report as required by this section is punishable by a civil penalty not to exceed one thousand dollars for each day that a timely or truthful report is not published. The department shall refer to the attorney general any packer or packer's agent who the department believes is in violation of the provisions of §§ 40-15B-1 to 40-15B-8, inclusive. The attorney general may, upon referral from the department, file an action in circuit court to enforce these provisions.

Source: SL 1999, ch 204, § 7.



§ 40-15B-8 Certain acts by packers prohibited.

40-15B-8. Certain acts by packers prohibited. No packer, with respect to livestock, meats, meat food products, or livestock products in unmanufactured form, and no live poultry dealer with respect to live poultry, may:

(1) Engage in or use any unfair, unjustly discriminatory, or deceptive practice or device;

(2) Make or give any undue or unreasonable preference or advantage to any particular person or locality in any respect whatsoever, or subject any particular person or locality to any undue or unreasonable prejudice or disadvantage in any respect whatsoever;

(3) Sell or otherwise transfer to or for any other packer or any live poultry dealer, or buy or otherwise receive from or for any other packer or any live poultry dealer, any article for the purpose or with the effect of apportioning the supply between any such persons, if the apportionment has the tendency or effect of restraining commerce or of creating a monopoly;

(4) Sell or otherwise transfer to or for any other person, or buy or otherwise receive from or for any other person, any article for the purpose or with the effect of manipulating or controlling prices, or of creating a monopoly in the acquisition of, buying, selling, or dealing in, any article, or of restraining commerce;

(5) Engage in any course of business or do any act for the purpose or with the effect of manipulating or controlling prices, or of creating a monopoly in the acquisition of, buying, selling, or dealing in, any article, or of restraining commerce;

(6) Conspire, combine, agree, or arrange with any other person to apportion territory for carrying on business, or to apportion purchases or sales of any article, or to manipulate or control prices; or

(7) Conspire, combine, agree, or arrange with any other person to do, or aid and abet the doing of, any act made unlawful by subdivisions (1) to (5), inclusive, of this section.
Source: SL 1999, ch 205, § 2.






Chapter 16 - Feeder Pig Dealers And Importation Of Swine [Repealed]

CHAPTER 40-16

FEEDER PIG DEALERS AND IMPORTATION OF SWINE [REPEALED]

[Repealed by SL 1985, ch 318, §§ 13, 14, 23, 24; SL 1990, ch 325, § 305; SL 1991, ch 333, §§ 1

to 19]



Chapter 17 - Rendering And Pet Food Processing Plants

§ 40-17-1 License required for rendering and pet food processing plant--Violation as misdemeanor.

40-17-1. License required for rendering and pet food processing plant--Violation as misdemeanor. No person may operate a rendering or pet food processing plant, to which carcasses of domestic animals which are not intended for human consumption are brought or delivered, without a license. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 40.1101; SL 1977, ch 190, § 501; SL 1986, ch 340, § 1; SL 1990, ch 325, § 306; SL 1991, ch 186, § 16.



§ 40-17-2 Application for rendering or pet food processing plant license.

40-17-2. Application for rendering or pet food processing plant license. Any person who operates a rendering or pet food processing plant within the State of South Dakota shall file with the Animal Industry Board an application for a license to operate subject to the provisions of this chapter and the rules of the Animal Industry Board.

Source: SDC 1939, § 40.1102; SL 1986, ch 340, § 2; SL 1990, ch 325, § 307.



§ 40-17-3 Inspection of equipment, vehicles and place of business on application for license.

40-17-3. Inspection of equipment, vehicles and place of business on application for license. Upon the receipt of an application pursuant to § 40-17-2, the Animal Industry Board shall inspect any establishment for which license is requested, including its equipment, vehicles, and manner of the conduct of its business with reference and due regard to the dangers of disease transmission and dissemination.

Source: SDC 1939, § 40.1103; SL 1990, ch 325, § 308.



§ 40-17-4 Issuance of license--Fee--Duration.

40-17-4. Issuance of license--Fee--Duration. If the inspection required by § 40-17-3 fails to reveal any danger of disease transmission, the Animal Industry Board shall issue the license applied for upon payment of a fee of twenty-five dollars. Such license shall remain valid for a period of one year from the date of issue or until sooner revoked for cause by the board.

Source: SDC 1939, § 40.1103; SL 1990, ch 325, § 309.



§ 40-17-5 Acceptance of carcasses transported by others prohibited.

40-17-5. Acceptance of carcasses transported by others prohibited. No rendering or pet food processing plant may receive or accept a carcass of a diseased animal which has been transported to the plant by any person other than the authorized agents and employees of the rendering or pet food processing plant.

Source: SDC 1939, § 40.1105; SL 1977, ch 190, § 502; SL 1986, ch 340, § 3.



§ 40-17-6 Licensed establishment's authority to transport diseased carcasses on highway.

40-17-6. Licensed establishment's authority to transport diseased carcasses on highway. A rendering or pet food processing plant, licensed under the provisions of this chapter, may transport over any public highway the carcasses of domestic animals which have died of disease, subject to the conditions and limitations set forth in §§ 40-17-7 to 40-17-9, inclusive.

Source: SDC 1939, § 40.1104; SL 1986, ch 340, § 4.



§ 40-17-7 Construction and covering of containers and vehicles used to transport carcasses.

40-17-7. Construction and covering of containers and vehicles used to transport carcasses. For the purpose of transportation of carcasses pursuant to § 40-17-6, the carcasses shall be placed in containers or vehicles which are constructed of, or lined with, impervious material, and which do not permit the escape of any liquid and which are covered in such a way that the contents are not accessible to flies or other insects.

Source: SDC 1939, § 40.1104 (1); SL 1990, ch 325, § 310.



§ 40-17-8 Disinfection of exterior of vehicle before use of highway.

40-17-8. Disinfection of exterior of vehicle before use of highway. Upon leaving the premises where any carcass being transported pursuant to § 40-17-6 is found and before entering the public highway, the exterior of the vehicle transporting the carcass shall be disinfected in a manner prescribed by the Animal Industry Board.

Source: SDC 1939, § 40.1104 (3); SL 1990, ch 325, § 311.



§ 40-17-9 Disinfection of containers and vehicles before leaving rendering establishment.

40-17-9. Disinfection of containers and vehicles before leaving rendering establishment. Containers and vehicles used in the transportation of carcasses pursuant to § 40-17-6 shall be disinfected, in a manner prescribed by the Animal Industry Board, each time before leaving the establishment named in the license.

Source: SDC 1939, § 40.1104 (2); SL 1990, ch 325, § 312.



§ 40-17-9.1 Adoption of rules to implement this chapter.

40-17-9.1. Adoption of rules to implement this chapter. For the purpose of implementing this chapter, the Animal Industry Board may adopt reasonable rules:

(1) Establishing the application requirements for a rendering or pet food processing plant license;

(2) Establishing requirements for the transportation, processing, and disposal of carcasses;

(3) Establishing and assuring licensee compliance with operating and sanitation standards for all plant facilities, including vehicles used for the transportation of carcasses;

(4) Establishing plant management and record keeping requirements;

(5) Establishing the procedure to be followed when the State Animal Industry Board refuses to issue or revokes a license and the procedure for appealing a board decision; and

(6) Governing reciprocal agreements between this state and other states regarding the licensing and operation of rendering and pet food processing plants.

The rules shall be promulgated in accordance with chapter 1-26.

Source: SL 1986, ch 340, § 5; SL 1990, ch 325, § 313.



§ 40-17-10 Repealed.

40-17-10. Repealed by SL 1990, ch 325, § 314






Chapter 18 - State Brand Board

§ 40-18-1 Composition of board--Nomination and appointment of members.

40-18-1. Composition of board--Nomination and appointment of members. The State Brand Board shall consist of five members appointed by the Governor and confirmed by the Senate. Statewide nonprofit agricultural organizations or other interested persons, may submit nominations to the Governor.

Source: SDC 1939, § 40.1201; SL 1943, ch 142, § 1; SL 1949, ch 144, § 1; SL 1951, ch 198; SL 1976, ch 252, § 1; SL 1988, ch 328, § 2; SL 2004, ch 259, § 1, eff. Mar. 16, 2003; SL 2009, ch 202, § 2.



§ 40-18-1.1 Board attached to Department of Agriculture for reporting--Function retained--Appointment of staff director.

40-18-1.1. Board attached to Department of Agriculture for reporting--Function retained--Appointment of staff director. The board is attached to the Department of Agriculture for reporting purposes. It shall retain all its prescribed functions including administrative functions. The board shall appoint a staff director to serve at its pleasure.

Source: SL 1973, ch 2, § 37; SL 1974, ch 3, § 14; SL 1977, ch 321, § 3; SL 1988, ch 328, § 3.



§ 40-18-1.2 Definitions.

40-18-1.2. Definitions. Terms used in chapters 40-18 to 40-22, inclusive, and 40-29 mean:

(1) "Agency," any private or nonprofit corporation, or its employees, incorporated under state law, designated by the board as its authorized agent to carry out the functions contracted for by the board to inspect livestock for ownership identification purposes;

(2) "Approved brand," any brand accepted for registration by the board;

(3) "Authorized bill of sale," any limited use form approved by the board to transfer ownership of livestock;

(4) "Board," the South Dakota State Brand Board;

(5) "Brand ownership period," the five-year time period during which brands are valid if the fees are paid;

(6) "Carrier," any person in charge of a conveyance which transports livestock;

(7) "Conflicting brand," any brand which is a duplicate of, or is similar to, or may be altered to resemble, a registered brand;

(8) "Conveyance," any vehicle used to transport livestock;

(9) "Estray," any unclaimed cattle, horse, mule, sheep, or buffalo the ownership of which is in question;

(10) "Evidence of ownership," any authorized bill of sale, market clearance, local inspection, health certificate, current registration papers, court order, or other official document or in lieu thereof an affidavit of ownership;

(11) "Healed brand," a brand that has shed the scab and for which the healing process is complete;

(12) "Hold," the possession of livestock or the possession of the proceeds from the sale of livestock for purposes of establishing ownership;

(13) "Hot iron," a metal instrument heated and used to brand livestock;

(14) "Inspect," to examine livestock for the purpose of determining ownership;

(15) "Inspector," any person who is authorized by the board to perform ownership inspection of livestock;

(16) "Investigator," any person employed by the board to enforce the ownership inspection laws;

(17) "Livestock," cattle, horses, and mules;

(18) "Local ownership inspection certificate," an ownership inspection certificate of livestock ownership issued by a brand inspector at any point outside the auction market;

(19) "Market clearance," an inspection certificate of ownership for livestock issued by a brand inspector at a South Dakota livestock auction market;

(20) "Open market," any livestock market or shipping point where ownership inspection is conducted by written agreement with the board;

(21) "Owner," the person to whom a recorded brand is registered or who owns cattle, horses, mules, sheep, or buffalo;

(21A) "Process," to cut and wrap a livestock carcass for human consumption;

(22) "Producer," any person engaged in the raising of livestock;

(23) "Recordable brand," any brand acceptable for registration;

(24) "Recorded brand," any brand registered with the board;

(25) "Registered brand," any recorded brand for which the fees are currently paid;

(26) "Seller," any person offering for sale or selling livestock;

(27) "Selling agent," any person engaged in livestock commerce;

(28) "Shipper," any person making delivery of livestock to a market or shipping point;

(29) "Shipper's permit," any permit to transport livestock to a market or point approved by the board;

(30) "Slaughter," the killing of livestock for processing for human consumption;

(31) "Split brands," any brand parts of which are applied on more than one location of an animal;

(32) "Tally," any board-approved form used by inspectors to list and describe livestock;

(33) "Trail," to herd or drive livestock from place to place without conveyance; and

(34) "Transport," to carry by conveyance.
Source: SL 1988, ch 328, § 1; SL 1992, ch 288, § 2; SL 2002, ch 190, § 1.



§ 40-18-2 Qualification of board members.

40-18-2. Qualification of board members. At least three of the five members of the board shall be persons who derive the major portion of their income from the livestock business and who are owners of brands duly recorded with the board. At least three of the five members of the board shall reside in the livestock ownership inspection areas. No appointed member may act as a member of the board while holding an elective or appointive state or federal office. No more than three of the members shall be of any one political party.

Source: SDC 1939, § 40.1201 as added by SL 1943, ch 142, § 1; SL 1949, ch 144, § 1; SL 1951, ch 198; SL 1973, ch 2, § 38; SL 1976, ch 252, § 2; SL 1988, ch 328, § 4; SL 2004, ch 259, § 2.



§ 40-18-3 Terms of appointment to board--Vacancies.

40-18-3. Terms of appointment to board--Vacancies. Appointments to the board shall be made for terms of three years expiring on the first Monday in January in each year. In case of vacancy prior to expiration of a term, appointment shall be made for the balance of the unexpired term only. However, the initial appointments to be made pursuant to SL 2004, ch 259 shall be made for staggered terms of one, two, two, three, and three years.

Source: SDC 1939, § 40.1201; SL 1943, ch 142, § 1; SL 1949, ch 144, § 1; SL 1951, ch 198; SL 1976, ch 252, § 3; SL 1988, ch 328, § 5; SL 2004, ch 259, § 3.



§ 40-18-4 Repealed.

40-18-4. Repealed by SL 1971, ch 23, § 2



§ 40-18-5 Quorum of board--Vote required for action.

40-18-5. Quorum of board--Vote required for action. Three members of the board shall constitute a quorum for the transaction of business, but the affirmative vote of three members of the board is required to adopt any motion or resolution.

Source: SDC 1939, § 40.1201 as added by SL 1943, ch 142, § 1; SL 1949, ch 144, § 1; SL 1951, ch 198; SL 1976, ch 252, § 4; SL 1988, ch 328, § 6.



§ 40-18-6 Office of board.

40-18-6. Office of board. The board shall maintain an office in Pierre.

Source: SDC 1939, § 40.1201; SL 1943, ch 142, § 1; SL 1949, ch 144, § 1; SL 1951, ch 198; SL 1988, ch 328, § 7.



§ 40-18-7 President and vice president of board.

40-18-7. President and vice president of board. The board shall elect from its members a president and vice president each year, who may vote on all matters before the board.

Source: SL 1943, ch 142, § 2; SDC Supp 1960, § 40.1201-1; SL 1988, ch 328, § 8.



§ 40-18-8 General duties of staff director--Call of meetings.

40-18-8. General duties of staff director--Call of meetings. The staff director shall keep a record of all proceedings, transactions, communications, and official acts of the board, shall be custodian of all records of the board and shall perform such other duties as the board may require. The staff director shall call a meeting of the board at the direction of the president or upon the written request of three or more members of the board.

Source: SL 1943, ch 142, § 4; SL 1947, ch 179; SDC Supp 1960, § 40.1201-2; SL 1967, ch 158; SL 1969, ch 167, § 1; SL 1988, ch 328, § 9.



§ 40-18-9 Employment of other persons by board--Compensation--Expenditures.

40-18-9. Employment of other persons by board--Compensation--Expenditures. The board may in accordance with chapter 3-6A employ such persons as it may consider necessary to properly carry out the provisions of chapters 40-18 to 40-22, inclusive, and chapter 40-29, under the supervision and control of the board, and fix the salaries and compensation of such persons and may make such expenditures as are necessary properly to carry out the provisions of chapters 40-18 to 40-22, inclusive, and chapter 40-29.

Source: SL 1943, ch 142, § 4; SL 1947, ch 179; SDC Supp 1960, § 40.1201-2; SL 1967, ch 158; SL 1988, ch 328, § 10.



§ 40-18-10 Designation of private or nonprofit corporation for provision of ownership inspection--Terms of contract.

40-18-10. Designation of private or nonprofit corporation for provision of ownership inspection--Terms of contract. The board may designate as an agency for the carrying on of livestock ownership inspection work a private or nonprofit corporation, and fix the compensation. Any contract entered into for the provision of livestock ownership inspection work shall contain provisions requiring a separate accounting of all income received and expenses paid by the agency based on such contract. Such accounting information shall be available to the public upon request to the board.

Source: SL 1943, ch 142, § 4; SL 1947, ch 179; SDC Supp 1960, § 40.1201-2; SL 1967, ch 158; SL 1969, ch 167, § 2; SL 1977, ch 321, § 4; SL 1982, ch 18, § 137; SL 1988, ch 328, § 11.



§ 40-18-10.1 Agreements with other states for livestock ownership inspection.

40-18-10.1. Agreements with other states for livestock ownership inspection. The board may enter into reciprocal agreements or contracts with an agency of any other state, which provides livestock ownership inspection.

Source: SL 1943, ch 142, § 5; SDC Supp 1960, § 40.1201-3; SL 1988, ch 328, § 12.



§ 40-18-11 Bond required of custodian of board funds.

40-18-11. Bond required of custodian of board funds. Any person employed or contracted with by the board who collects or is the custodian of any funds, shall furnish a surety bond, the amount and conditions of which shall in each case be prescribed by the board.

Source: SDC 1939, §§ 40.1201, 40.1203; SL 1943, ch 142, § 1; SL 1949, ch 144, § 1; SL 1951, ch 198; SL 1988, ch 328, § 13.



§ 40-18-12 Seal of board.

40-18-12. Seal of board. The board shall adopt a seal which shall contain among other things the words: "South Dakota State Brand Board." Brand certificates and any other official certificates and documents of the board shall bear the seal of the board.

Source: SDC 1939, § 40.1202; SL 1988, ch 328, § 14.



§ 40-18-13 Administration of marking and branding laws.

40-18-13. Administration of marking and branding laws. The board shall administer chapters 40-18 to 40-22, inclusive, chapter 40-29 and any rules promulgated pursuant thereto.

Source: SDC 1939, §§ 40.1201, 40.1203; SL 1943, ch 142, § 1; SL 1949, ch 144, § 1; SL 1951, ch 198; SL 1988, ch 328, § 15.



§ 40-18-14 Employment of law enforcement officers for enforcement of marking and branding laws--Hiring of additional inspectors.

40-18-14. Employment of law enforcement officers for enforcement of marking and branding laws--Hiring of additional inspectors. The attorney general may employ four investigators for the purpose of enforcing the provisions of chapters 40-19 to 40-22, inclusive, and chapter 40-29. The investigators shall be certified law enforcement officers and shall enforce laws pertaining to inspection, sale, branding, misbranding, ownership, transportation, or theft of cattle, horses, mules, sheep, and buffalo. The investigators have all of the powers and authority of any law enforcement officer within the State of South Dakota while enforcing laws pertaining to cattle, horses, mules, sheep, and buffalo. This section does not restrict the attorney general from hiring inspectors, who are not law enforcement officers.

Source: SL 1947, ch 179; SDC Supp 1960, § 40.1201-2; SL 1967, ch 158; SL 1969, ch 167, § 3; SL 1977, ch 321, § 5; SL 1984, ch 269, § 1; SL 1988, ch 328, § 16; SL 2011, ch 1 (Ex. Ord. 11-1), § 160, eff. Apr. 12, 2011.



§ 40-18-15 Ownership inspection on transportation of livestock.

40-18-15. Ownership inspection on transportation of livestock. The board may inspect all livestock moved within the South Dakota livestock ownership inspection area and all livestock leaving the South Dakota livestock ownership inspection area for the purpose of determining the proper ownership and brands, if any, of such livestock and shall have general charge, supervision, and custody of all instruments, records, and files in connection with such ownership inspection activities.

Source: SL 1943, ch 142, § 2; SDC Supp 1960, § 40.1201-1; SL 1988, ch 328, § 17.



§ 40-18-16 Rules promulgated by board.

40-18-16. Rules promulgated by board. The board may promulgate rules pursuant to chapter 1-26 to:

(1) Describe prohibited brand symbols for various types of livestock and identify locations on animals where a brand is permitted;

(2) Provide for the registration, transfer, and renewal of livestock brands;

(3) Establish a brand registration fee not to exceed twenty-five dollars;

(4) Establish a brand renewal fee not to exceed ten dollars per year or a brand renewal fee not to exceed fifty dollars for each five-year ownership period and a brand transfer fee not to exceed twenty-five dollars;

(5) Establish an ownership inspection fee not to exceed one dollar for each head of livestock;

(6) Establish recordable livestock brands;

(7) Establish law enforcement, ownership inspection, and transportation requirements within or without the ownership inspection area;

(8) Establish a duplicate certificate fee not to exceed five dollars;

(9) Establish a mileage fee for inspectors not to exceed the rate set by the State Board of Finance.
Source: SL 1943, ch 142, § 6; SDC Supp 1960, § 40.1201-4; SL 1974, ch 272, § 1; SL 1982, ch 18, § 138; SL 1988, ch 328, § 18; SL 1991, ch 334; SL 1992, ch 288, § 1; SL 1993, ch 307, § 1; SL 1999, ch 207, § 1; SL 1999, ch 208; SL 2008, ch 212, § 1.



§ 40-18-17 Board to provide for brand registration, livestock inspection, and enforcement of laws.

40-18-17. Board to provide for brand registration, livestock inspection, and enforcement of laws. The Brand Board shall provide for the registration of livestock brands, for the inspection of livestock for ownership identification purposes, and for the enforcement of laws pertaining to the inspection, sale, branding, ownership, transportation, and theft of livestock within the ownership inspection area and the state.

Source: SL 1999, ch 206, § 1.



§ 40-18-18 Annual report to Senate and House committees.

40-18-18. Annual report to Senate and House committees. The State Brand Board shall make an annual report to the Senate and House Committees on Agriculture and Natural Resources and to the Senate and House Government Operations and Audit Committees. The report shall describe and document the activities of the board for the previous calendar year and shall include the following:

(1) The number and type of livestock that have been inspected during the previous calendar year under the auspices of the board;

(2) The amount collected in inspection fees for the previous calendar year;

(3) The number and type of livestock that have been reported lost or stolen during the previous calendar year;

(4) The number and type of livestock that were placed on hold status pursuant to § 40-21-12 during the previous calendar year if the hold status was not resolved at the livestock auction market and if the hold status was reported to the Brand Board office by the livestock auction market, and the disposition of such cases;

(5) An accounting for any money paid to owners of livestock that had been placed on hold status;

(6) An accounting for livestock for which ownership is not established and for any money associated with such livestock that is placed in the livestock ownership inspection and theft prevention fund pursuant to § 40-21-17;

(7) The number of investigations conducted and the number of convictions obtained;

(8) Other information requested by the committee or other information that the board deems appropriate to provide to the committee.

The report is due, in writing, for delivery to the committees not later than the first day of the annual legislative session. Each committee may also require the board to present the report in person at a meeting of the committee held during the legislative session.

Source: SL 2009, ch 202, § 1.



§ 40-18-19 Arrest for violation of chapters 40-19 to 40-22 or 40-29--Promise to appear--Bond--Violation as misdemeanor.

40-18-19. Arrest for violation of chapters 40-19 to 40-22 or 40-29--Promise to appear--Bond--Violation as misdemeanor. If a resident of this state is arrested for a violation of any provision of chapters 40-19 to 40-22, inclusive, or any provision of chapter 40-29, punishable as a misdemeanor, the arresting officer shall take the name and address of the person and information relative to the violation and issue the person a summons in writing to appear in court. The officer shall release the person from custody upon receiving from the person a written promise to appear at the time and place designated by the officer. A nonresident arrested for a violation of chapters 40-19 to 40-22, inclusive, or any provision of chapter 40-29, punishable as a misdemeanor, may be required to post bond in the amount set forth on the fine and bond schedule provided by the presiding circuit court judge, or in an amount set by a magistrate or judge for that offense, before being released from custody. Any person who intentionally violates the written promise to appear, given in accordance with the provisions of this section, is guilty of a Class 2 misdemeanor.

The officer shall utilize a uniform form approved by the attorney general for complaints and summons regarding a violation of any provision of chapters 40-19 to 40-22, inclusive, or the provisions of chapter 40-29, punishable as a misdemeanor.

Source: SL 2014, ch 195, § 1.






Chapter 19 - Brand Registration And Use

§ 40-19-1 Use of unregistered brand as misdemeanor.

40-19-1. Use of unregistered brand as misdemeanor. It is a Class 1 misdemeanor to hot iron brand any domestic animal or other livestock or to otherwise use any recordable brand, unless the brand is valid as provided by law and is registered in the name of the user with the Office of the State Brand Board.

Source: SDC 1939, §§ 40.1208, 40.9910; SL 1951, ch 199, § 1; SL 1977, ch 190, § 504; SL 1984, ch 269, § 2; SL 1992, ch 288, § 3.



§ 40-19-2 Exclusive right to use brand after registration.

40-19-2. Exclusive right to use brand after registration. Any person may apply for a brand and use that brand exclusively in this state after registering the brand and by renewing it as provided in this chapter.

Source: SDC 1939, § 40.1204; SL 1984, ch 269, § 3; SL 1988, ch 328, § 19.



§ 40-19-2.1 Placement of brand.

40-19-2.1. Placement of brand. Hot iron brands may be placed on the right or left shoulder, rib, or hip of cattle, on the right or left shoulder or hip of horses and mules, on the right or left jaw of horses, on the nose or jaw of sheep and on the rib or hip of buffalo. No brand may be recorded for ownership identification purposes on either the left or right jaw of cattle. No brand may be recorded on the ribs of horses or mules.

Source: SL 1987, ch 296, § 1; SL 1988, ch 328, § 20.



§ 40-19-3 Single symbol brand not recordable--Validity of presently recorded brands--Exception for sheep--Hot iron or paint for sheep.

40-19-3. Single symbol brand not recordable--Validity of presently recorded brands--Exception for sheep--Hot iron or paint for sheep. The branding of cattle, horses, mules, and buffalo shall be done by use of a hot iron. A freeze brand may, however, be applied to horses and mules. A single letter, number, figure, bar, quarter circle, half circle, or complete circle, or a half diamond, or complete diamond placed on livestock are unrecordable brands under this chapter, including new split-brands. However, presently recorded brands are valid as long as fees are paid and there is no conflict with board policy.

A single letter, symbol, or number brand is recordable for sheep. A sheep brand shall be either a hot iron brand or shall be applied with branding paint. No more than two colors or one color and a hot iron brand may be recorded for sheep under one application fee. Authorized paint colors are yellow, blue, green, black, red, or purple. No dot, bar, slash, quarter circle, circle, or the letter "Q" may be registered as a sheep brand. A brand may be recorded for the side, hip, nose, or jaw on either the left or right side of sheep. No brand may be recorded as "across the back" of a sheep. A sheep brand, regardless of position, is only recordable in a different color on the same location.

Source: SDC 1939, § 40.1208; SL 1951, ch 199, § 1; SL 1984, ch 269, § 4; SL 1987, ch 296, § 2; SL 1988, ch 328, § 21; SL 1998, ch 251, § 1; SL 2002, ch 190, § 2.



§ 40-19-4 Filing of application for brand--Facsimile included.

40-19-4. Filing of application for brand--Facsimile included. Any person desiring to use or adopt any recordable brand for livestock ownership identification purposes shall make and sign an application setting forth a facsimile of the brand desired and file the application for registration in the office of the board.

Source: SDC 1939, § 40.1205; SL 1949, ch 145, § 1; SL 1967, ch 159; SL 1988, ch 328, § 22; SL 1999, ch 206, § 2.



§ 40-19-5 Application form--Notice if brand recordable--Fees.

40-19-5. Application form--Notice if brand recordable--Fees. An application for a registered brand shall be submitted on a form provided by the board. Applications shall be processed in the order of their receipt and the applicant shall be notified if the brand is recordable and of the fees due for registration.

Source: SDC 1939, § 40.1205; SL 1949, ch 145, § 1; SL 1967, ch 159; SL 1988, ch 328, § 23; SL 1999, ch 206, § 3.



§ 40-19-6 Registration of brand--Certificate of registration.

40-19-6. Registration of brand--Certificate of registration. If the brand is recordable, the board shall register the brand upon payment of the required fees and shall issue a certificate of registration. Ownership of a brand begins on the date of registration.

Source: SDC 1939, § 40.1206; SL 1988, ch 328, § 24; SL 1999, ch 206, § 4.



§ 40-19-7 Rejection of brands by board--Grounds--Composition of brands--Location on animal as part of brand.

40-19-7. Rejection of brands by board--Grounds--Composition of brands--Location on animal as part of brand. The board shall reject any brands formed from any letter, number, or symbol which is a duplicate of, or in conflict with, any brand previously registered for that location on an animal. Any brand approved for registration shall be composed from the combination of no less than two and no more than three letters, numbers, or symbols, except for sheep. Only the following may be accepted for registration:

(1) Letters A to P and R to Z, in the plain gothic style of print;

(2) Arabic numerals from two to nine, inclusive;

(3) Symbols, including diamond, half diamond, arrow, mill iron, heart, box, half box, quarter circle, bar, cross, triangle, or slash;

(4) Character brands that were cancelled by the board for nonrenewal, but only if registered by the person who owned the brand at the time it was cancelled, or if the person is deceased, by the spouse or by the lineal descendants of the person.

Any brand that is similar to any previously registered brand or that in the board's determination could be changed to resemble a previously registered brand may be rejected. Location of a brand on an animal is construed as part of the brand. A variation in the size of a letter, number, or figure does not constitute a new brand and shall be rejected.

Source: SDC 1939, § 40.1209; SL 1951, ch 199, § 2; SL 1984, ch 269, § 5; SL 1988, ch 328, § 25; SL 2006, ch 212, § 1; SL 2007, ch 234, § 1.



§ 40-19-8 Repealed.

40-19-8. Repealed by SL 1988, ch 328, § 26



§ 40-19-9 Rejection of brand adding symbol to existing brand--Exception.

40-19-9. Rejection of brand adding symbol to existing brand--Exception. The board shall reject any brand that has, in addition to being the same as one previously registered, any of the following marks, whether placed across, above, below, at either side or encircling the main brand: a straight bar, a quarter, half or entire circle, half or entire diamond, unless one or more of such marks is filed by the current owner of the first registered brand, in which case it may be accepted.

Source: SDC 1939, § 40.1212; SL 1988, ch 328, § 27.



§ 40-19-10 Repealed.

40-19-10. Repealed by SL 2006, ch 213, § 2.



§ 40-19-10.1 Permit required for cattle branded with out-of-state brand--Cattle purchased for export--Violation as misdemeanor.

40-19-10.1. Permit required for cattle branded with out-of-state brand--Cattle purchased for export--Violation as misdemeanor. No person may bring cattle branded with a brand registered in another state into the ownership inspection area for grazing or feeding purposes without a permit authorized by the board. If the brand is a duplicate of or conflicts with a brand issued pursuant to this chapter, a permit may only be issued at the discretion of the board. No permit is required if the cattle are rebranded with a brand registered pursuant to this chapter. The application for a permit shall be on a form approved by the board and shall be signed by the owner of the cattle. Any calves born to cattle which are subject to the permit may be branded with the out-of-state brand upon prior written notice to the board. The calves shall be added to the permit. No cattle or calves subject to the permit may be removed from the ownership inspection area, sold, or slaughtered without an ownership inspection.

No person may brand any cattle imported into or purchased within the ownership inspection area for feeding purposes with a brand registered in another state without a permit authorized by the board. No permit may be issued if the brand is a duplicate of or conflicts with a brand issued pursuant to this chapter. The application for a permit shall be signed by the owner of the cattle. No cattle subject to the permit may be removed from the ownership inspection area, sold, or slaughtered without an ownership inspection.

Cattle purchased at a licensed livestock auction market in the ownership inspection area may be branded with the owner's out-of-state brand if the cattle are branded at the market, are purchased for export from the state within two calendar days of purchase, and an authorization form is obtained from the board prior to branding the cattle.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2006, ch 213, § 1; SL 2009, ch 203, § 1.



§ 40-19-11 Registration of brands approved--Preservation of applications on certificates--Registration and renewal fees.

40-19-11. Registration of brands approved--Preservation of applications on certificates--Registration and renewal fees. Any brand approved by the board shall be registered, and the board shall keep and maintain a register of any application filed and certificate issued relating to a brand. Any person desiring to have a brand registered shall remit to the board a fee pursuant to § 40-18-16, for each brand. In addition to the registration fee, any person registering a brand shall remit to the board a renewal fee pursuant to § 40-18-16.

Source: SDC 1939, §§ 40.1206, 40.1207; SL 1949, ch 145, § 2; SL 1964, ch 113; SL 1967, ch 160; SL 1975, ch 260, § 1; SL 1986, ch 341, § 1; SL 1988, ch 328, § 29.



§ 40-19-12 Five-year renewal of brands--Renewal fee.

40-19-12. Five-year renewal of brands--Renewal fee. Each registered brand is subject to renewal on January first in years ending in zero and five. Each brand owner shall pay to the board a renewal fee pursuant to § 40-18-16.

Source: SDC 1939, § 40.1207 as added by SL 1949, ch 145, § 2; SL 1964, ch 113; SL 1967, ch 160; SL 1975, ch 260, § 2; SL 1986, ch 341, § 2; SL 1988, ch 328, § 30.



§ 40-19-13 Abandonment of brand by failure to renew.

40-19-13. Abandonment of brand by failure to renew. Any registered brand which is not renewed within one hundred twenty days after January first as provided for in § 40-19-12 is deemed abandoned by its owner, is canceled, and may not be renewed.

Source: SDC 1939, § 40.1214; SL 1949, ch 145, § 3; SL 1967, ch 161; SL 1972, ch 217, § 1; SL 1986, ch 341, § 3; SL 1988, ch 328, § 31; SL 1997, ch 231, § 1.



§ 40-19-13.1 Cancellation of certificate paid for with bad check.

40-19-13.1. Cancellation of certificate paid for with bad check. The board may cancel any certificate issued pursuant to this chapter if the registration fee, renewal fee, or transfer fee is paid by an insufficient funds or no-account check.

Source: SL 1990, ch 326, § 1.



§ 40-19-14 Rerecordation of cancelled brand by previous owner after first two years.

40-19-14. Rerecordation of cancelled brand by previous owner after first two years. During the first two years following the current brand ownership period, only the previous owner may apply for a brand canceled under § 40-19-13. If the brand is recordable, the previous owner may register the brand by paying the registration fee and a one hundred dollar rerecord fee. If the brand was registered before cancellation, the brand is recordable and the previous owner may register the brand by paying the registration fee and a one hundred dollar rerecord fee. Moreover, during the two years following the current ownership period, it is not a violation of § 40-19-21:

(1) If the previous owner sells livestock bearing the canceled brand; or

(2) If the previous owner brands livestock with the canceled brand before becoming aware of the cancellation.
Source: SDC 1939, § 40.1214 as added by SL 1967, ch 161; SL 1972, ch 217, § 2; SL 1986, ch 341, § 4; SL 1988, ch 328, § 32; SL 1991, ch 24, § 13; SL 1992, ch 288, § 4; SL 1997, ch 231, § 2; SL 2006, ch 214, § 1.



§ 40-19-15 Change of registration on receipt of bill of sale--Fees for recording transfers--Certain brands not to be transferred to separate owners.

40-19-15. Change of registration on receipt of bill of sale--Fees for recording transfers--Certain brands not to be transferred to separate owners. The board shall change the name of the owner of registered brands upon receipt of a legally executed bill of sale. The board shall charge a transfer fee pursuant to § 40-18-16. If an owner has recorded an identical brand for both shoulder and rib locations on one side of any livestock, the brands may not be transferred separately to different owners. A separate fee is required for each brand location if transferred.

Source: SDC 1939, §§ 40.1207, 40.1215; SL 1949, ch 145, § 2; SL 1949, ch 146; SL 1964, ch 113; SL 1967, ch 160; SL 1975, ch 260, § 3; SL 1986, ch 341, § 5; SL 1988, ch 328, § 33.



§ 40-19-16 Replacement of lost or destroyed certificate--Affidavit--Fee.

40-19-16. Replacement of lost or destroyed certificate--Affidavit--Fee. The board shall issue a duplicate brand certificate in case of loss or destruction of the original certificate upon receipt of an affidavit signed by the owner and notarized describing the brand. The board shall charge a fee pursuant to § 40-18-16.

Source: SDC 1939, §§ 40.1207, 40.1215; SL 1949, ch 145, § 2; SL 1949, ch 146; SL 1964, ch 113; SL 1967, ch 160; SL 1975, ch 260, § 4; SL 1986, ch 341, § 6; SL 1988, ch 328, § 34.



§ 40-19-17 Cancellation of brand conflicting with previous brand.

40-19-17. Cancellation of brand conflicting with previous brand. The board may cancel from record any brand which has been registered in conflict with a previously recorded brand or which is a duplicate thereof.

Source: SDC 1939, § 40.1210; SL 1965, ch 168; SL 1988, ch 328, § 35.



§ 40-19-18 Cancellation of brand used for felony or theft.

40-19-18. Cancellation of brand used for felony or theft. The board may cancel from record any brand owned and used by any person to perpetrate any felony or theft of cattle, horses, mules, sheep, and buffalo.

Source: SDC 1939, § 40.1210 as added by SL 1965, ch 168; SL 1984, ch 269, § 6; SL 1988, ch 328, § 36.



§ 40-19-19 Replacement brand for canceled brand--Application--No assessment of fee.

40-19-19. Replacement brand for canceled brand--Application--No assessment of fee. If a brand is canceled as provided in § 40-19-17, the owner of the brand may select a replacement brand that does not conflict with any other brands of record. The owner may apply for a replacement brand as though he is applying for a new brand except that no new brand fee may be assessed for the brands.

Source: SDC 1939, § 40.1210; SL 1965, ch 168; SL 1984, ch 269, § 7.



§ 40-19-20 Conflict by unrecorded brand--Statement by users of registered brand--Notice and hearing or statement by user of unrecorded brand--Notice to discontinue use--Liability for damages--Misdemeanor.

40-19-20. Conflict by unrecorded brand--Statement by users of registered brand--Notice and hearing or statement by user of unrecorded brand--Notice to discontinue use--Liability for damages--Misdemeanor. If any brand conflicts with another person's registered brand, the person using the registered brand may file a written statement with the board showing the brand which conflicts with his registered brand. The board shall notify the person accused of using such conflicting brand, by certified or registered mail. The person upon whom such notification is served may appear in person before the board or present a statement to the board explaining how the unrecorded brand is not an infringement upon or in conflict with the registered brand. If the board decides that the unrecorded or last registered brand conflicts with the first registered brand, a notice shall be served upon the person using the unrecorded or last recorded brand to discontinue its use within thirty days from the receipt of such notice. Any person failing to comply with the provisions of this section is liable for all damages resulting from such failure and is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 40.1211; SL 1943, ch 143; SL 1977, ch 190, § 505; SL 1988, ch 328, § 37; SL 1991, ch 24, § 14.



§ 40-19-21 Unlawful use of brand as misdemeanor.

40-19-21. Unlawful use of brand as misdemeanor. Any person who uses a brand upon cattle, horses, mules, sheep, or buffalo which has been canceled, continues to use a brand upon cattle, horses, mules, sheep, or buffalo after it has been rejected, or uses any recordable brand upon cattle, horses, mules, sheep, or buffalo without first registering it is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 40.9912; SL 1967, ch 169; SL 1977, ch 190, § 506; SL 1984, ch 269, § 8; SL 1988, ch 328, § 38.



§ 40-19-22 Fees paid into brand fund--Purposes for which used.

40-19-22. Fees paid into brand fund--Purposes for which used. Fees required by §§ 40-19-11, 40-19-12, 40-19-15, and 40-19-16 shall be collected by the board and be paid into the state treasury to the credit of the brand fund, which fund shall not at any time revert to the general fund of the state or be diverted to any other purposes than those stated in this chapter, or chapters 40-20 and 40-21.

Source: SDC 1939, § 40.1207; SL 1949, ch 145, § 2; SL 1964, ch 113; SL 1967, ch 160; SL 1988, ch 328, § 39.



§ 40-19-23 Administrative expenses paid from brand fund--Vouchers and warrants--Publication and sale of brand books and supplements.

40-19-23. Administrative expenses paid from brand fund--Vouchers and warrants--Publication and sale of brand books and supplements. All expenses for salary of employees, per diem and traveling expenses of members of the board, books, records, files, and office equipment necessary for the maintenance of a permanent system of brand registration, rerecording, and renewals as provided for in this chapter, and the execution and enforcement of the provisions of chapters 40-18 to 40-22, inclusive, and chapter 40-29 shall be allowed upon vouchers approved by the board and warrants issued therefor by the state auditor, and paid out of the brand fund by the state treasurer.

The expenses referred to in this section include the expense of printing brand books and supplements sold for a price to be fixed by the board at not less than cost. The receipts from such sales shall be paid to the state treasurer and shall be deposited in the brand fund.

Source: SDC 1939, § 40.1218; SL 1949, ch 145, § 4; SL 1953, ch 212; SL 1988, ch 328, § 40.



§ 40-19-23.1 Brand board activities.

40-19-23.1. Brand board activities. The board may:

(1) Contract and cooperate with any person, organization, or governmental department or agency for education, research, theft prevention, and carrying out the provisions of chapters 40-18 to 40-22, inclusive, and chapter 40-29;

(2) Expend the funds collected pursuant to chapters 40-19, 40-21, and 40-29, and appropriated for their administration; and

(3) Accept donations of funds, property, services, or other assistance from public or private sources to carry out the provisions of chapters 40-18 to 40-22, inclusive, and chapter 40-29; and

(4) Develop and disseminate information relating to the purpose of livestock ownership inspection and theft prevention.
Source: SL 1990, ch 327, §§ 1, 2.



§ 40-19-24 Registered brand as prima facie evidence of ownership--Copy of register as proof of brand.

40-19-24. Registered brand as prima facie evidence of ownership--Copy of register as proof of brand. In any action or proceeding at law or in equity, if the title to any cattle, horses, mules, sheep, or buffalo is involved, the brand on any animal shall be prima facie evidence of the ownership of the person whose brand it may be, if such brand is currently registered and renewed as provided by law. Proof of the right of any person to use any brand shall be made by a copy of the register of the same, certified in all cases of brands registered under this chapter, by the board.

Source: SDC 1939, § 40.1216; SL 1988, ch 328, § 41.



§ 40-19-25 Misuse or alteration of brand as felony.

40-19-25. Misuse or alteration of brand as felony. Any person who, with intent to defraud, brands or marks any cattle, horse, sheep, buffalo, or mule, not his own; intentionally brands over a previous brand or in any manner alters, defaces, or obliterates a previous brand; or cuts out or obliterates a previous brand on any cattle, horse, sheep, buffalo, or mule is guilty of a Class 5 felony.

Source: SDC 1939, § 40.9911; SL 1967, ch 168; SL 1977, ch 190, § 507; SL 1984, ch 269, § 9; SL 1988, ch 328, § 42.



§ 40-19-26 Property rights unimpaired.

40-19-26. Property rights unimpaired. Nothing in this chapter shall be so construed as in any manner to impair the property rights of any owner of livestock in this state.

Source: SDC 1939, § 40.1217.



§ 40-19-27 Repealed.

40-19-27. Repealed by SL 1984, ch 269, § 10






Chapter 20 - Livestock Ownership Inspection Area

§ 40-20-1 Counties included in inspection area.

40-20-1. Counties included in inspection area. The South Dakota livestock ownership inspection area consists of all of that part of the State of South Dakota lying within the following counties: Harding, Butte, Lawrence, Pennington, Custer, Fall River, Perkins, Meade, Oglala Lakota, Corson, Dewey, Ziebach, Haakon, Stanley, Jackson, Jones, Mellette, Bennett, Todd, Lyman, Tripp, and Gregory.

Source: SL 1943, ch 142, § 3; SDC Supp 1960, § 40.12A01; SL 1967, ch 162; SL 1982, ch 284, § 1; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 40-20-2 Petition for addition of county contiguous to ownership inspection area--Discretion of board--Minimum area added.

40-20-2. Petition for addition of county contiguous to ownership inspection area--Discretion of board--Minimum area added. Any county contiguous to the livestock ownership inspection area may become a part of such area upon a petition signed by a majority of the owners of livestock residing within such county to be attached, which shall be presented to the board. The board shall, in its discretion, either reject or approve such petition at its next regular or special meeting. No area in the brand inspection area may be smaller than a county.

Source: SL 1943, ch 142, § 3; SDC Supp 1960, § 40.12A01; SL 1963, ch 239, § 2; SL 1967, ch 162; SL 1988, ch 328, § 43.



§ 40-20-3 Withdrawal of county from inspection area by petition--Minimum area withdrawing.

40-20-3. Withdrawal of county from inspection area by petition--Minimum area withdrawing. Any county which has become a part of the livestock inspection area by petition and which adjoins a noninspection area may withdraw from the inspection area by a petition requesting withdrawal. The petition shall be signed by a majority of the owners of livestock in the county seeking withdrawal. The petition shall be filed with the board. The board shall at its next regular or special meeting enter a resolution approving the withdrawal, which action removes the county described in the petition from the ownership inspection area. No area seeking withdrawal may be smaller than a county.

Source: SDC Supp 1960, § 40.12A01 as added by SL 1961, ch 202; SL 1963, ch 239, § 1; SL 1984, ch 269, § 11; SL 1988, ch 328, § 44.



§ 40-20-4 Inspection and certificate required for removal of livestock from ownership inspection area--Violation as misdemeanor--Impoundment--Venue.

40-20-4. Inspection and certificate required for removal of livestock from ownership inspection area--Violation as misdemeanor--Impoundment--Venue. Except as provided in this chapter, it is a Class 1 misdemeanor for any person to remove or authorize the removal of any livestock from any point within the livestock ownership inspection area to any point within one mile of the border with a destination outside the ownership inspection area unless the livestock have first been inspected for ownership and unless the shipper possesses the local inspection certificate, market clearance, shippers permit, or such other form of authorization as may be required by the board. Except as provided in § 40-20-29, a local inspection certificate is valid for transportation of livestock out of the inspection area for twenty-four hours after the time of the inspection as noted on the inspection certificate. If there is no valid local inspection certificate, the livestock shall be inspected before leaving the inspection area. Livestock being removed from the ownership inspection area without authorization from the board may be impounded by any law enforcement officer until the livestock are inspected for ownership by an authorized brand inspector. The venue of any offense under this section is in the county where such livestock were loaded or in any county through which the livestock were transported or trailed. Any livestock being transported to a destination outside the ownership inspection area shall be inspected for ownership if they cease to be in the custody of the carrier at any time prior to leaving the ownership inspection area. Any livestock shipper within the livestock ownership inspection area wanting livestock inspected as provided in this section shall notify an inspector in advance of the inspection and allow the inspector reasonable time to provide the inspection.

Source: SL 1943, ch 142, § 8; SL 1945, ch 172, § 2; SL 1949, ch 144, § 2; SDC Supp 1960, § 40.12A03; SL 1967, ch 163; SL 1972, ch 219, § 1; SL 1977, ch 190, § 508; SL 1984, ch 269, § 12; SL 1986, ch 342, § 1; SL 1988, ch 328, § 45; SL 1991, ch 335, § 1; SL 1992, ch 288, § 8; SL 2008, ch 213, § 1; SL 2012, ch 200, § 1; SL 2015, ch 208, § 1.



§ 40-20-4.1 Permit to move livestock from area--Duration of permit--Fee--Permit to transport horses and mules.

40-20-4.1. Permit to move livestock from area--Duration of permit--Fee--Permit to transport horses and mules. Notwithstanding the provisions of § 40-20-4, an owner of any livestock who wishes to move the livestock out of the ownership inspection area for any purpose other than sale or trade of the livestock may obtain a written permit from the board for movement of the livestock. The written permit shall remain in effect for the life of the livestock described, or for a specific term, and it is void if the livestock changes ownership. The fee for the permit shall be established by rules promulgated pursuant to chapter 1-26. The permit fee includes the costs of any inspection and the fee imposed under the provisions of § 40-18-16. A permit for the transportation of horses and mules may be authorized by the board pursuant to § 40-18-16.

Source: SDCL, § 40-20-4 as added by SL 1972, ch 219, § 1; SL 1985, ch 319, § 1; SL 1988, ch 328, § 46.



§ 40-20-4.2 Inspection of livestock while in or on conveyance as misdemeanor.

40-20-4.2. Inspection of livestock while in or on conveyance as misdemeanor. It is a Class 1 misdemeanor to make an inspection of livestock while the livestock are loaded in or on any conveyance. The inspector shall tally the livestock according to the number of head, sex, and brands.

Source: SL 1987, ch 297, § 1; SL 1991, ch 186, § 17.



§ 40-20-4.3 Inspector prohibited from inspecting own livestock--Violation as misdemeanor.

40-20-4.3. Inspector prohibited from inspecting own livestock--Violation as misdemeanor. It is a Class 1 misdemeanor for an inspector to inspect livestock or issue shipper's agreements for livestock owned by himself.

Source: SL 1987, ch 297, § 2; SL 1988, ch 328, § 47; SL 1991, ch 186, § 18.



§ 40-20-4.4 Rodeo livestock--Alternative brand inspection procedures.

40-20-4.4. Rodeo livestock--Alternative brand inspection procedures. If livestock owned by and bearing the registered brand of a bona fide rodeo producer are being transported out of the livestock ownership inspection area by the owner for rodeo purposes and there is no change of ownership, the inspection certificate required by § 40-20-4 may be endorsed, as to the purpose and extent of transportation, by the inspector issuing the certificate in order to serve as a travel permit for the livestock described in the certificate. The endorsement is effective for twelve months from the date of the endorsement. The endorsement shall be issued by an authorized livestock inspector of the Brand Board. The Brand Board shall promulgate rules pursuant to chapter 1-26 to specify criteria to be used to identify and verify ownership of the livestock. The rules shall include a requirement that other means of permanent, individual identification of the livestock, including tattoos, number brands, or photographs, be provided in addition to the registered brand. The rules shall also establish an annual fee for issuance of the endorsement authorized in this section and provide for collection of the fee. The fee may not exceed one hundred dollars per year.

Source: SL 2013, ch 203, § 1; SL 2015, ch 209, § 1, eff. Mar. 10, 2015.



§ 40-20-5 Livestock ownership inspection area dividing ranch--Movement of livestock without inspection.

40-20-5. Livestock ownership inspection area dividing ranch--Movement of livestock without inspection. If the border of the livestock ownership inspection area of South Dakota divides any ranch or farm, written permission may be given by the board to the owner or lessee of the ranch or farm to trail livestock out of the South Dakota inspection area for grazing purposes without inspection. The border of the South Dakota inspection area shall be contiguous to an inspection area of an adjacent state. The board may cancel such permission at any time subject to the provisions of chapter 1-26.

Source: SL 1943, ch 142, § 8; SL 1945, ch 172, § 2; SL 1949, ch 144, § 2; SDC Supp 1960, § 40.12A03; SL 1967, ch 163; SL 1984, ch 269, § 13; SL 1988, ch 328, § 48.



§ 40-20-6 Ownership inspection not required for transportation or trailing to open market.

40-20-6. Ownership inspection not required for transportation or trailing to open market. Subject to the conditions set forth in §§ 40-20-7 to 40-20-12, inclusive, if livestock is transported or trailed to a designated inspection point outside the livestock ownership inspection area designated by the board as an open market, no livestock ownership inspection is required at point of origin.

Source: SL 1943, ch 142, § 9; SL 1949, ch 144, § 3; SL 1949, ch 149, § 1; SL 1951, ch 202; SDC Supp 1960, § 40.12A04; SL 1967, ch 164; SL 1988, ch 328, § 49.



§ 40-20-7 Authorization for transportation to open market or slaughter plant.

40-20-7. Authorization for transportation to open market or slaughter plant. In lieu of an ownership inspection, any person who intends to remove livestock from the livestock ownership inspection area for the purpose of sale or slaughter may obtain a shipper's permit from the board or its authorized agent for the transportation of livestock to a previously designated open market or slaughter plant pursuant to § 40-18-16. The permit may be obtained forty-eight hours in advance of shipment from an authorized agent of the board.

Source: SDC Supp 1960, § 40.12A04 (1) as added by SL 1967, ch 164; SL 1972, ch 219, § 2; SL 1984, ch 269, § 14; SL 1988, ch 328, § 50; SL 1992, ch 288, § 9.



§ 40-20-7.1 Reinspection required of livestock unloaded anywhere other than market of origin.

40-20-7.1. Reinspection required of livestock unloaded anywhere other than market of origin. A market clearance is valid for transporting livestock out of the ownership inspection area only if the transportation originates at the market where the livestock were inspected. If the livestock are unloaded or held at any other location other than the market of origin, they shall be reinspected for ownership immediately prior to further transportation.

Source: SL 1990, ch 328, § 1.



§ 40-20-8 , 40-20-9. Repealed.

40-20-8, 40-20-9. Repealed by SL 1988, ch 328, §§ 51, 52



§ 40-20-10 Transportation of livestock without required authorization as misdemeanor.

40-20-10. Transportation of livestock without required authorization as misdemeanor. If authorization is required, it is a Class 1 misdemeanor for any carrier or owner to transport any livestock from the livestock ownership inspection area or to within a mile of the border with a destination outside the livestock ownership inspection area unless the carrier or owner is in possession of authorization by the board.

Source: SDC Supp 1960, § 40.12A04 (1) as added by SL 1967, ch 164; SL 1977, ch 190, § 510; SL 1988, ch 328, § 53; SL 1991, ch 335, § 2.



§ 40-20-10.1 Proceeds of sale held in trust pending authorization.

40-20-10.1. Proceeds of sale held in trust pending authorization. If livestock have been shipped to an open market and no authorization for the transportation of such livestock has been obtained, the proceeds of the sale of such livestock shall be held in trust by the operators of the open market until the board authorizes the release of the proceeds.

Source: SDCL, § 40-20-7 as added by SL 1972, ch 219, § 2; SL 1988, ch 328, § 54.



§ 40-20-11 Repealed.

40-20-11. Repealed by SL 1988, ch 328, § 55



§ 40-20-12 Inspection and clearance required for diversion of livestock consigned to open market--Neglect by carrier as misdemeanor.

40-20-12. Inspection and clearance required for diversion of livestock consigned to open market--Neglect by carrier as misdemeanor. If livestock shipped from the livestock ownership inspection area are consigned to an open market described in § 40-20-6, it is a Class 1 misdemeanor for any person to change the consignment to a point other than a livestock market previously designated by the board as an open market, unless the livestock receive a livestock ownership inspection and the carrier receives a certificate or clearance from the board showing that all the livestock belongs to the shipper.

Source: SL 1943, ch 142, § 9; SL 1949, ch 144, § 3; SL 1949, ch 149, § 1; SL 1951, ch 202; SDC Supp 1960, § 40.12A04; SL 1967, ch 164; SL 1977, ch 190, § 511; SL 1984, ch 269, § 15; SL 1988, ch 328, § 56; SL 1991, ch 335, § 3.



§ 40-20-13 Repealed.

40-20-13. Repealed by SL 1999, ch 206, § 5



§ 40-20-14 Repealed.

40-20-14. Repealed by SL 1984, ch 269, § 17



§ 40-20-15 Repealed.

40-20-15. Repealed by SL 1999, ch 206, § 6



§ 40-20-16 Repealed.

40-20-16. Repealed by SL 1988, ch 328, § 59



§ 40-20-17 Repealed.

40-20-17. Repealed by SL 1984, ch 269, § 18



§ 40-20-18 Exhibition of authorization on demand of law enforcement officer--Failure to possess authorization as misdemeanor.

40-20-18. Exhibition of authorization on demand of law enforcement officer--Failure to possess authorization as misdemeanor. Any person in charge or control of any motor vehicle transporting livestock from any point within the livestock ownership inspection area shall, upon demand of any state law enforcement officer, exhibit to the officer authorization as required pursuant to § 40-20-4. It is a Class 2 misdemeanor for any person not to be in possession of such authorization if required by the provisions of this section.

Source: SL 1949, ch 149, § 1; SL 1951, ch 202; SL 1955, ch 139, § 2; SDC Supp 1960, § 40.12A04 (3); SL 1967, ch 164; SL 1986, ch 342, § 2; SL 1988, ch 328, § 60; SL 1999, ch 206, § 7.



§ 40-20-19 to 40-20-23. Repealed.

40-20-19 to 40-20-23. Repealed by SL 1984, ch 269, §§ 19 to 23



§ 40-20-24 Law enforcement officer stopping vehicle for inspection--Unloading of livestock.

40-20-24. Law enforcement officer stopping vehicle for inspection--Unloading of livestock. Any law enforcement officer may require any person transporting livestock to stop any vehicle transporting such livestock for the purpose of examination and inspection of the shipper's permit, local ownership inspection certificates, livestock market clearances, bills of sale, brands, marks, or other means of identification. The law enforcement officer may demand any such person to unload such livestock at the nearest suitable location for further inspection and examination.

Source: SL 1955, ch 139, § 3; SDC Supp 1960, § 40.12A04 (4); SL 1967, ch 164; SL 1988, ch 328, § 61; SL 1999, ch 206, § 8.



§ 40-20-25 Law enforcement officer not liable for damages in stopping vehicle.

40-20-25. Law enforcement officer not liable for damages in stopping vehicle. Any law enforcement officer described in § 40-20-24 or surety on his official bond is not liable for any damages claimed to have been incurred by reason of any injury to such livestock, loss of time, shrinkage, or any other similar damage.

Source: SL 1955, ch 139, § 3; SDC Supp 1960, § 40.12A04 (5); SL 1967, ch 164; SL 1988, ch 328, § 62.



§ 40-20-26 Licensed auction markets in inspection area to require ownership inspection of livestock--Neglect as misdemeanor--Discretionary reinspection.

40-20-26. Licensed auction markets in inspection area to require ownership inspection of livestock--Neglect as misdemeanor--Discretionary reinspection. It is a Class 1 misdemeanor for any licensed livestock auction market in the livestock ownership inspection area to allow any livestock brought into the yards of the market for purpose of sale to leave the yards until first inspected for ownership. However, if a shipment of livestock arrives at any auction market in the ownership inspection area after daylight hours, facilities shall be made available to yard such livestock separate and apart from any other livestock. The auction market may sell such livestock that night, but livestock so sold shall be returned to the separate yard facilities, and may not be removed therefrom until an ownership inspection has been made. The livestock ownership inspector may, in his discretion, reinspect the livestock before they leave the yards of the auction market.

Source: SL 1943, ch 142, § 12; SDC Supp 1960, § 40.12A07; SL 1967, ch 166; SL 1968, ch 156, § 1; SL 1977, ch 190, § 513; SL 1988, ch 328, § 63.



§ 40-20-26.1 Sale or transfer of ownership without ownership inspection as misdemeanor--Exception.

40-20-26.1. Sale or transfer of ownership without ownership inspection as misdemeanor--Exception. It is a Class 1 misdemeanor for any person to sell or to transfer ownership of any livestock within the livestock ownership inspection area without first obtaining an ownership inspection, except as provided in § 40-20-26.

Source: SL 1972, ch 218; SL 1977, ch 190, § 514; SL 1980, ch 276; SL 1984, ch 269, § 24; SL 1991, ch 335, § 6; SL 1992, ch 288, § 10.



§ 40-20-26.2 Authorized bill of sale transfer--Requirements--Limits--Exception from inspection requirement--Violation as misdemeanor.

40-20-26.2. Authorized bill of sale transfer--Requirements--Limits--Exception from inspection requirement--Violation as misdemeanor. The provisions of § 40-20-26.1 notwithstanding, ownership of livestock with the seller's South Dakota recorded and healed brand or the owner's unbranded livestock may be transferred by means of an authorized bill of sale without a brand inspection. The bill of sale shall be on a form prescribed by the board. A copy of an authorized bill of sale shall be forwarded to the board. An authorized bill of sale does not substitute for inspection of livestock being removed from the ownership inspection area of South Dakota.

An authorized bill of sale may transfer no more than five head of livestock to any one buyer. Multiple authorized bills of sale may not be executed to subdivide numbers of livestock greater than five to any one buyer. The transfer of livestock without an authorized bill of sale under this section or in violation of the requirements relating to the number of livestock that may be transferred to a single buyer is a Class 1 misdemeanor.

Source: SL 1985, ch 320; SL 1987, ch 297, § 5; SL 1988, ch 328, § 65; SL 1992, ch 288, § 11; SL 2002, ch 190, § 3.



§ 40-20-26.3 Promulgation of rules exempting certain persons from § 40-20-26.1.

40-20-26.3. Promulgation of rules exempting certain persons from § 40-20-26.1. The board may, by rules promulgated pursuant to chapter 1-26, exempt any person licensed pursuant to chapter 40-15A from the provisions of § 40-20-26.1.

Source: SL 1988, ch 328, § 64.



§ 40-20-27 Livestock ownership inspection certificate issued to buyer.

40-20-27. Livestock ownership inspection certificate issued to buyer. The board shall issue a livestock ownership inspection certificate, in such form as the board may prescribe, to each livestock buyer showing such information as may be required by the board.

Source: SL 1943, ch 142, § 12; SDC Supp 1960, § 40.12A07; SL 1967, ch 166; SL 1968, ch 156, § 1; SL 1988, ch 328, § 66.



§ 40-20-28 Fee for inspection services--Determination of rate--When collected.

40-20-28. Fee for inspection services--Determination of rate--When collected. The board may charge and collect a fee from any open market for services pertaining to the brand inspection of livestock as required by chapters 40-20 and 40-21. The amount of such fees shall be based upon the cost of providing ownership inspection at the market and shall be collected if the current inspection income does not cover the cost of brand inspection.

Source: SL 1943, ch 142, § 12; SDC Supp 1960, § 40.12A07; SL 1967, ch 166; SL 1968, ch 156, § 1; SL 1988, ch 328, § 67.



§ 40-20-29 Inspection and certificate required for slaughter or processing of livestock commercially within inspection area--Misdemeanor--Out-of-state certificate--Exhibition on demand.

40-20-29. Inspection and certificate required for slaughter or processing of livestock commercially within inspection area--Misdemeanor--Out-of-state certificate--Exhibition on demand. It is a Class 1 misdemeanor for any person to slaughter or process livestock commercially within the livestock ownership inspection area until the livestock have received an ownership inspection and the certificate of such inspection is filed and is made a part of that person's permanent records, or unless the person has the hide of each slaughtered carcass available for inspection. An ownership brand inspection certificate on livestock is valid for no longer than four days from the date of issue. Livestock arriving at slaughter destination later than four days from the date indicated on the inspection certificate shall be inspected and the fee collected. All certificates of ownership inspection shall, at any time upon demand, be displayed to any law enforcement officer or to the board.

Source: SL 1943, ch 142, § 15; SDC Supp 1960, § 40.12A09; SL 1967, ch 167; SL 1975, ch 261; SL 1977, ch 190, § 515; SL 1978, ch 285; SL 1987, ch 297, § 3; SL 1988, ch 328, § 68; SL 1991, ch 335, § 7; SL 2002, ch 190, § 4.



§ 40-20-30 Injunction to restrain violation of this chapter or chapter 40-21.

40-20-30. Injunction to restrain violation of this chapter or chapter 40-21. The board may apply for an injunction in any court of competent jurisdiction to restrain any violation of this chapter or chapter 40-21.

Source: SDC Supp 1960, § 40.12A10 as enacted by SL 1968, ch 156, § 2; SL 1988, ch 328, § 69.



§ 40-20-31 Repealed.

40-20-31. Repealed by SL 1991, ch 186, § 19



§ 40-20-32 Feedlot operation in inspection area--Designation as registered feedlot--Application-- Requirements.

40-20-32. Feedlot operation in inspection area--Designation as registered feedlot--Application--Requirements. Any person who operates a drylot cattle feeding operation, within the confines of permanently fenced lots and within the ownership inspection area may apply to the board for designation as a registered feedlot. The board shall prescribe a form for this purpose. Upon receipt of an application and within thirty days, the board may grant a permit if the following requirements are satisfied:

(1) The operator's feedlot is a permanently fenced drylot;

(2) The operator commonly practices feeding cattle to finish for slaughter; and

(3) The operator brands all cattle carrying mixed brands, held under common ownership, with a registered brand or a feedlot assigned brand approved by the board.
Source: SL 1984, ch 270, § 1; SL 1988, ch 328, § 70.



§ 40-20-33 Rules for suspension or revocation of feedlot permit--Inspection of cattle--Renewal of permit.

40-20-33. Rules for suspension or revocation of feedlot permit--Inspection of cattle--Renewal of permit. The board may adopt rules for the suspension or revocation of the permit for violations of §§ 40-20-32 to 40-20-36, inclusive, pursuant to chapter 1-26. A registered feedlot is subject to inspection upon all cattle placed in the feedlot. The registered feedlot permit may be renewed annually.

Source: SL 1984, ch 270, § 2; SL 1988, ch 328, § 71.



§ 40-20-34 Inspection of cattle shipped from feedlot--Fee.

40-20-34. Inspection of cattle shipped from feedlot--Fee. Cattle sold or shipped from a registered feedlot for purposes other than direct slaughter shall be inspected for brands and the inspection fee shall be collected.

Source: SL 1984, ch 270, § 3; SL 1987, ch 297, § 4; SL 1988, ch 328, § 72.



§ 40-20-35 Permit for shipment of cattle from feedlot for slaughter--Inspection of cattle without forms--Fees.

40-20-35. Permit for shipment of cattle from feedlot for slaughter--Inspection of cattle without forms--Fees. Cattle shipped from a registered feedlot for slaughter are not subject to brand inspection at origin or destination. However, prior to shipping such cattle, the feedlot operator shall obtain a permit from the board which shows the feedlot operator's name, owner of cattle, date the cattle are to be shipped, destination, agency receiving the cattle, number of head in the shipment, sex, and brands. The form shall be completed by the feedlot operator at the time of the shipment. One copy shall be sent with the shipment, one copy shall be sent to the board or the inspecting agency by the tenth day of the following month, and one copy shall be retained by the operator of the registered feedlot. If such forms fail to accompany a shipment of cattle, all such cattle are subject to an ownership inspection and inspection fees shall be charged, as defined in chapter 40-21.

Source: SL 1984, ch 270, § 4; SL 1988, ch 328, § 73.



§ 40-20-36 Inspection of feedlot, cattle, records, and inspection certificates.

40-20-36. Inspection of feedlot, cattle, records, and inspection certificates. A registered feedlot is subject to inspection at any reasonable time at the discretion of the board, and the operator shall show all cattle, inventory records, and inspection certificates to cover all cattle in his feedlot.

Source: SL 1984, ch 270, § 5; SL 1988, ch 328, § 74.



§ 40-20-37 Removal of livestock before ownership inspection prohibited--Violation as misdemeanor.

40-20-37. Removal of livestock before ownership inspection prohibited--Violation as misdemeanor. It is a Class 1 misdemeanor for any buyer of livestock at a licensed livestock auction market in the ownership inspection area, or any person on the buyer's behalf, to remove any livestock from the market until the livestock have been inspected for ownership as provided in § 40-20-26.

Source: SL 1991, ch 335, § 4.



§ 40-20-38 Grounds for refusal to inspect.

40-20-38. Grounds for refusal to inspect. A livestock inspector may refuse to inspect livestock for ownership purposes if, in the judgment of the inspector, the livestock are confined to an area not accessible for inspection or if insufficient light exists for inspection.

Source: SL 1992, ch 288, § 5.



§ 40-20-39 Inspection of livestock removed from inspection area--Fee.

40-20-39. Inspection of livestock removed from inspection area--Fee. Livestock that is removed from the ownership inspection area in violation of this chapter may be inspected at any place outside the inspection area and the fee collected for the inspection. The inspection does not exempt any person from prosecution for violation of the inspection laws.

Source: SL 1992, ch 288, § 6.



§ 40-20-40 Mileage fee for travel to inspection.

40-20-40. Mileage fee for travel to inspection. The board may charge a fee for actual mileage traveled to perform a local inspection or an inspection at an open market. The mileage fee shall be in addition to the inspection fee and may not exceed the rate set by the State Board of Finance pursuant to § 3-9-1.

Source: SL 1993, ch 307, § 2.






Chapter 21 - Brand Inspection And Theft Prevention

§ 40-21-1 to 40-21-3. Repealed.

40-21-1 to 40-21-3. Repealed by SL 1972, ch 217, § 3



§ 40-21-3.1 Transporting cattle, horses, mules, sheep, buffalo, or carcasses without owner's permit prohibited--Contents of permit--Written statement in lieu of permit--Violation as misdemeanor.

40-21-3.1. Transporting cattle, horses, mules, sheep, buffalo, or carcasses without owner's permit prohibited--Contents of permit--Written statement in lieu of permit--Violation as misdemeanor. No person may transport cattle, horses, mules, sheep, or buffalo or the carcasses thereof on any public highway in this state or over any land of which he is not the owner or tenant, without the written permission of the owner of the cattle, horses, mules, sheep, and buffalo or carcasses. Such permit shall contain: the name of the owner of the shipment; the ages, sexes, brands thereon, if any; the date of transportation, the points of origin and destination of the shipment; and the person to whom it is consigned. In lieu of the permit, any person who is transporting such cattle, horses, mules, sheep, and buffalo or carcasses may make a written statement which shall contain the information described herein. Violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 13.3812; SDCL, § 22-37-15; SL 1976, ch 158, § 37-1; SL 1981, ch 293, § 1; SL 1988, ch 328, § 75.



§ 40-21-3.2 to 40-21-4. Repealed.

40-21-3.2 to 40-21-4. Repealed by SL 1988, ch 328, §§ 76 to 78



§ 40-21-5 Designation of open market for livestock--Promulgation of rules--Open market agreement.

40-21-5. Designation of open market for livestock--Promulgation of rules--Open market agreement. To facilitate the inspection of livestock and the enforcement of chapters 40-18 to 40-22, inclusive, any livestock market, slaughter facility, or inspection point, whether within or without the State of South Dakota, that meets the criteria established by the board may be designated by the board as an open market. The board shall establish criteria for designating an open market and for revoking open market status by rules promulgated pursuant to chapter 1-26. Criteria may include distance from the livestock ownership inspection area, the number of head inspected annually, compliance by the market with ownership inspection laws, adequacy of the facilities, economic feasibility, and compliance with the open market agreement. Any livestock market, slaughter facility, or inspection point designated as an open market by the board shall enter into an open market agreement with the board on such terms and conditions as may be necessary for proper brand inspection in accordance with the brand inspection laws and regulations of this state and of the state in which the livestock market, slaughter facility, or inspection point is located.

Source: SL 1943, ch 142, § 7; SL 1945, ch 172, § 1; SDC Supp 1960, § 40.12A02; SL 1988, ch 328, § 79; SL 1993, ch 308; SL 2008, ch 214, § 1.



§ 40-21-6 Inspections made between sunrise and sunset--Rules regulating inspection during hours of darkness.

40-21-6. Inspections made between sunrise and sunset--Rules regulating inspection during hours of darkness. All inspections provided for in this chapter or chapter 40-20 shall be made between sunrise and sunset. However, livestock may be inspected between sunset and sunrise if there is lighting sufficient to accomplish brand inspection. The board shall promulgate rules, pursuant to chapter 1-26, to regulate inspection during hours of darkness.

Source: SL 1943, ch 142, § 13; SDC Supp 1960, § 40.12A08; SL 1988, ch 328, § 80.



§ 40-21-7 Inspection fee for livestock--Receipt--Charge on entire consignment.

40-21-7. Inspection fee for livestock--Receipt--Charge on entire consignment. The board may collect a fee on all livestock inspected in accordance with the provisions of § 40-18-16. The owner or seller of any livestock so inspected is responsible for the inspection fee. All fees are payable to the board and the board shall issue a receipt. The board shall deliver the original receipt to the remitter, and the duplicate receipt shall be retained by the board. No inspection clearance may be delivered until the inspection fees have been paid. If only a portion of a consignment of livestock is sold, the inspection fee required shall be charged on the entire consignment.

Source: SL 1943, ch 142, § 10; SL 1945, ch 172, § 3; SDC Supp 1960, § 40.12A05; SL 1963, ch 240; SL 1980, ch 277; SL 1988, ch 328, § 81.



§ 40-21-8 Deposit of fees collected by inspecting agency--Monthly report of fees and expenses.

40-21-8. Deposit of fees collected by inspecting agency--Monthly report of fees and expenses. Any fees or other funds collected by an agency delegated by the State Brand Board under the provisions of § 40-18-10 shall be deposited in a separate bank account. The agency delegated by the board under § 40-18-10 shall prepare a monthly report of fees collected and expenses prorated for the ownership inspection program. A copy of the report shall be filed monthly with the board, the secretary of agriculture and the auditor general.

Source: SL 1945, ch 172, § 3; SDC Supp 1960, § 40.12A05; SL 1963, ch 240; SL 1984, ch 271, § 1; SL 1988, ch 328, § 82.



§ 40-21-8.1 , 40-21-8.2. Repealed.

40-21-8.1, 40-21-8.2. Repealed by SL 1988, ch 328, §§ 83, 84



§ 40-21-9 Fees paid into livestock ownership inspection and theft prevention fund--Purposes for which used.

40-21-9. Fees paid into livestock ownership inspection and theft prevention fund--Purposes for which used. Except as provided by § 40-21-8, all fees collected by the board shall be deposited in the state treasury in a fund to be known as the South Dakota livestock ownership inspection and theft prevention fund. The moneys in the fund shall be used by the board only in the administration and enforcement of this chapter and chapter 40-20.

Source: SL 1943, ch 142, § 10; SL 1945, ch 172, § 3; SDC Supp 1960, § 40.12A05; SL 1963, ch 240; SL 1988, ch 328, § 85.



§ 40-21-10 Proof of ownership required for livestock not bearing seller's brand.

40-21-10. Proof of ownership required for livestock not bearing seller's brand. If any livestock, inspected under the provisions of this chapter or chapter 40-20 bears an unrecorded brand, or a recorded brand other than the brand of the person selling the livestock or transporting the livestock out of the ownership inspection area, and does not bear the recorded brand of such person, then the person selling or transporting the livestock shall be required to establish ownership to the livestock, by presenting to the livestock ownership inspector a witnessed bill of sale to the animal or by other satisfactory evidence of ownership which may include an affidavit of ownership signed by the person selling or transporting the livestock and witnessed by the ownership inspector. If any livestock listed on the original bill of sale or affidavit of ownership are not sold or transported out of the ownership inspection area, the inspector shall pick up the ownership documents and issue a receipt showing the number of livestock sold or transported and the number remaining. If any livestock are unbranded, the inspector may require the shipper or seller to establish ownership by presenting to the inspector an affidavit of ownership. Only an original bill of sale or affidavit of ownership is valid for proof of ownership. Any bill of sale or affidavit shall be notarized or signed by two witnesses.

Source: SL 1943, ch 142, § 11; SL 1949, ch 144, § 4; SDC Supp 1960, § 40.12A06; SL 1967, ch 165; SL 1988, ch 328, § 86; SL 2008, ch 215, § 1.



§ 40-21-11 Proof of ownership required for livestock bearing more than one brand.

40-21-11. Proof of ownership required for livestock bearing more than one brand. If any livestock inspected under the provisions of this chapter or chapter 40-20 bears the recorded brand of the seller or the person transporting the livestock out of the ownership inspection area, and also bears a recorded brand of another person, then the seller or the person transporting the livestock out of the ownership inspection area may be required, at the discretion of the livestock ownership inspector, to establish ownership to the livestock by presenting to the ownership inspector satisfactory evidence of ownership.

Source: SDC Supp 1960, § 40.12A06 as added by SL 1967, ch 165; SL 1988, ch 328, § 87; SL 2008, ch 215, § 2.



§ 40-21-12 Holding or sale of livestock or proceeds on failure to establish ownership--Financial responsibility of selling agent--Civil suit--Discretion of inspector--Disposition of proceeds without board's release as misdemeanor.

40-21-12. Holding or sale of livestock or proceeds on failure to establish ownership--Financial responsibility of selling agent--Civil suit--Discretion of inspector--Disposition of proceeds without board's release as misdemeanor. If the seller described in § 40-21-10 or 40-21-11 fails to establish ownership of any livestock, the livestock shall be held or sold. If the livestock are held, disposition by the board shall be made. If sold, the selling agent is financially responsible for the proceeds of the sale and shall hold the proceeds until the board orders the money, along with account of sale, released to the livestock owner or to the South Dakota livestock ownership inspection fund. Such financial responsibility may be enforced by civil suit brought by the board. If the inspector finds livestock carrying a recorded brand which is not the property of the consignor and is not accompanied by a proper bill of sale, affidavit of ownership, or livestock market clearance, the inspector shall designate the livestock as, Hold. The inspector may sell or hold the livestock; and if sold, the selling agency shall hold the proceeds from the sale for sixty days or until the consignor establishes evidence of ownership to the inspector, whichever comes first. All livestock holds after sixty days shall be forwarded by the inspector to the board for review and final disposition, which may include clarification, settlement, or payment related to proper ownership. If a hold has been placed on the proceeds, it is a Class 1 misdemeanor for the selling agent or selling agency to disburse the proceeds to the seller or consignor before the board has cleared the hold for release.

Source: SL 1943, ch 142, § 11; SL 1949, ch 144, § 4; SDC Supp 1960, § 40.12A06; SL 1967, ch 165; SL 1988, ch 328, § 88; SL 1999, ch 206, § 9.



§ 40-21-12.1 Hold on livestock on failure of person transporting livestock to establish ownership--Removal prohibited--Violation as misdemeanor.

40-21-12.1. Hold on livestock on failure of person transporting livestock to establish ownership--Removal prohibited--Violation as misdemeanor. If the person transporting livestock out of the ownership inspection area as described in § 40-21-10 or 40-21-11 fails to establish ownership of any livestock, the board may hold the livestock. If a hold has been placed on the livestock, it is a Class 1 misdemeanor for the person to remove the livestock from the ownership inspection area or sell the livestock before the board has cleared the hold for release. Any livestock hold continuing beyond sixty days shall be forwarded by the inspector to the board for review and final disposition, which may include clarification, settlement, or payment related to proper ownership.

Source: SL 2008, ch 215, § 3.



§ 40-21-13 Repealed.

40-21-13. Repealed by SL 1984, ch 269, § 27



§ 40-21-14 Time allowed for establishment of ownership after sale of animal--Sale price paid to owner.

40-21-14. Time allowed for establishment of ownership after sale of animal--Sale price paid to owner. In the event of sale of livestock pursuant to § 40-21-12, the seller of such animal shall establish ownership within sixty days after sale thereof, by producing satisfactory proof thereof to the board. If such seller establishes ownership, the board shall order the person acting as selling agent to pay the net sale price with account of sale to the owner.

Source: SL 1943, ch 142, § 11; SL 1949, ch 144, § 4; SDC Supp 1960, § 40.12A06; SL 1967, ch 165; SL 1988, ch 328, § 89.



§ 40-21-15 Failure of seller to establish ownership--Sale proceeds paid to board--Account of sale.

40-21-15. Failure of seller to establish ownership--Sale proceeds paid to board--Account of sale. If the seller of an animal sold pursuant to § 40-21-12 fails to establish ownership within sixty days, the board shall order the person who acts as selling agent to pay the net sale proceeds with account of sale of such livestock over to the board. The account of sale shall be prepared by the selling agency in duplicate showing the brand on the animal, the name and address of the shipper, the point of origin, and date of consignment.

Source: SL 1943, ch 142, § 11; SL 1949, ch 144, § 4; SDC Supp 1960, § 40.12A06; SL 1967, ch 165; SL 1988, ch 328, § 90.



§ 40-21-16 Separate fund for sale proceeds of undetermined ownership held by board--Period for which held--Payment to owner on proof of ownership.

40-21-16. Separate fund for sale proceeds of undetermined ownership held by board--Period for which held--Payment to owner on proof of ownership. Any funds held by the board from the sale of livestock of undetermined ownership shall be placed into a separate interest bearing fund. Such funds shall be kept for a period of time not to exceed one year. If proof of ownership is made, satisfactory to the board within one year, all proceeds less authorized deductions shall be paid to the owner.

Source: SL 1943, ch 142, § 11; SL 1949, ch 144, § 4; SDC Supp 1960, § 40.12A06; SL 1967, ch 165; SL 1988, ch 328, § 91.



§ 40-21-17 Sale proceeds of undetermined ownership escheat to board--Deposit in ownership inspection and theft prevention fund when ownership not established.

40-21-17. Sale proceeds of undetermined ownership escheat to board--Deposit in ownership inspection and theft prevention fund when ownership not established. If the ownership of any livestock sold pursuant to § 40-21-12 is not established within a one-year period, the net sale proceeds escheat to the board, and the board shall deposit the proceeds in the South Dakota livestock ownership inspection and theft prevention fund, provided for in § 40-21-9.

Source: SL 1943, ch 142, § 11; SL 1949, ch 144, § 4; SDC Supp 1960, § 40.12A06; SL 1967, ch 165; SL 1988, ch 328, § 92.



§ 40-21-18 Repealed.

40-21-18. Repealed by SL 1975, ch 62, § 3



§ 40-21-19 Delegation of board powers to livestock inspection agency.

40-21-19. Delegation of board powers to livestock inspection agency. The board may delegate the duties, obligations, and powers provided in §§ 40-21-10 to 40-21-17, inclusive, to any agency contracted with for carrying on livestock inspection under the provisions of § 40-18-10.

Source: SDC Supp 1960, § 40.12A06 as added by SL 1961, ch 203; SL 1988, ch 328, § 93.



§ 40-21-20 Enforcement of rules.

40-21-20. Enforcement of rules. Any rule promulgated pursuant to chapter 1-26 by the board may be enforced in a court of competent jurisdiction.

Source: SL 1949, ch 149, § 2; SDC Supp 1960, § 40.9929; SL 1963, ch 241; SL 1988, ch 328, § 94.



§ 40-21-21 Forgery, alteration, or misrepresentation of inspection certificate, market clearance, bill of sale, or permit as felony.

40-21-21. Forgery, alteration, or misrepresentation of inspection certificate, market clearance, bill of sale, or permit as felony. Any person who forges, alters, or misrepresents any livestock ownership inspection certificate, market clearance, bill of sale, or any permit or other authorization or proof of ownership provided for in this chapter or chapter 40-20 with intent to defraud is guilty of a Class 5 felony.

Source: SL 1943, ch 142, § 16; SL 1949, ch 149, § 2; SDC Supp 1960, § 40.9929; SL 1963, ch 241; SL 1977, ch 190, § 518; SL 1984, ch 269, § 28; SL 1991, ch 335, § 8.



§ 40-21-22 Repealed.

40-21-22. Repealed by SL 1991, ch 186, § 20



§ 40-21-22.1 Removal of livestock before ownership inspection prohibited--Violation as misdemeanor.

40-21-22.1. Removal of livestock before ownership inspection prohibited--Violation as misdemeanor. It is a Class 1 misdemeanor for any person bringing livestock to a licensed livestock auction for the purpose of sale, or any person on such person's behalf, to remove the livestock from the market, if a hold has been placed on the livestock pursuant to § 40-21-12, until evidence of ownership is furnished to the inspector or arrangements suitable to the board have been made.

Source: SL 1991, ch 335, § 5.



§ 40-21-23 Venue of offenses.

40-21-23. Venue of offenses. The venue of any offense under § 40-21-21 is in the county where the livestock were loaded, if known, or in any county through which the livestock were transported or trailed.

Source: SDC Supp 1960, § 40.9929 as added by SL 1963, ch 241; SL 1991, ch 335, § 9.



§ 40-21-24 Reward authorized--Funding.

40-21-24. Reward authorized--Funding. The board may authorize and pay a reward not exceeding five thousand dollars to any person who provides information leading to the conviction of any person for the crime of stealing livestock which are branded with a brand registered with the board. Such rewards may be paid out of the South Dakota livestock ownership and theft prevention fund created by § 40-21-9.

Source: SL 1974, ch 272, § 2; SL 1988, ch 328, § 95; SL 2009, ch 204, § 1.



§ 40-21-25 Rendering establishments exempt from provisions governing transport of hides and carcasses.

40-21-25. Rendering establishments exempt from provisions governing transport of hides and carcasses. No rendering establishment licensed pursuant to chapter 40-17 need comply with the provisions of chapter 40-21 relating to the transport of hides or carcasses, if the carcasses are those of dead or diseased animals which are not intended for human consumption.

Source: SL 1981, ch 293, § 2.






Chapter 22 - Hide Inspections

§ 40-22-1 to 40-22-5. Repealed.

40-22-1 to 40-22-5. Repealed by SL 1983, ch 289, §§ 1 to 5



§ 40-22-6 Repealed.

40-22-6. Repealed by SL 2002, ch 190, § 5



§ 40-22-7 Bill of sale attached to inspector's report.

40-22-7. Bill of sale attached to inspector's report. If ownership is claimed by a bill of sale, the inspector shall secure the original bill of sale, which shall be attached to the report submitted to the inspection agency.

Source: SL 1939, ch 151, § 3; SL 1951, ch 200, § 1; SL 1951, ch 201, § 1; SL 1955, ch 140, § 3; SDC Supp 1960, § 40.15A03; SL 1983, ch 289, § 7; SL 1988, ch 328, § 97.



§ 40-22-8 Repealed.

40-22-8. Repealed by SL 1983, ch 289, § 8



§ 40-22-9 Repealed.

40-22-9. Repealed by SL 1988, ch 328, § 98



§ 40-22-10 , 40-22-11. Repealed.

40-22-10, 40-22-11. Repealed by SL 1983, ch 289, §§ 10, 11



§ 40-22-12 Names and dates of persons delivering livestock required of person slaughtering.

40-22-12. Names and dates of persons delivering livestock required of person slaughtering. Any person slaughtering or processing livestock outside the ownership inspection area shall, upon demand of any law enforcement officer, provide names and dates of persons who delivered livestock for slaughter that may have originated from within the ownership inspection area.

Source: SL 1955, ch 140, § 4; SDC Supp 1960, § 40.15A04; SL 1983, ch 289, § 12; SL 1988, ch 328, § 99; SL 1991, ch 186, § 22; SL 2002, ch 190, § 6.



§ 40-22-13 Violation of chapter or falsification of records as felony.

40-22-13. Violation of chapter or falsification of records as felony. Any person who intentionally falsifies any of the records required by this chapter is guilty of a Class 5 felony.

Source: SL 1939, ch 151, § 6; SL 1955, ch 140, § 6; SDC Supp 1960, § 40.9930; SL 1977, ch 190, § 521; SL 1991, ch 186, § 23.






Chapter 23 - Cooperative Grazing Districts

§ 40-23-1 Definition and purposes of grazing district.

40-23-1. Definition and purposes of grazing district. A cooperative corporation organized for the purpose of aiding in the conservation of natural forage resources within a designated area to be jointly used by its members, and for aiding in the restoration and improvement of lands which may be acquired by lease or purchase from a political subdivision or from others, shall be known in this chapter as a "cooperative grazing district." "Cooperative grazing district" includes the land area within which the district operates.

Source: SDC 1939, § 40.1801.



§ 40-23-2 Number of incorporators--Filing of articles.

40-23-2. Number of incorporators--Filing of articles. Whenever three or more qualified persons shall desire to incorporate a cooperative grazing district, having for its object the utilization, conservation, restoration, and improvement of forage resources on their land or upon lands to be acquired by such association by purchase or lease, they shall prepare and file articles of incorporation to that effect in the Office of the Secretary of State in the manner in this chapter specified.

Source: SDC 1939, § 40.1802.



§ 40-23-3 Execution and contents of articles of incorporation.

40-23-3. Execution and contents of articles of incorporation. The articles of incorporation of a cooperative grazing district shall be signed, sealed, and acknowledged in the form now provided by the statutes of this state for the conveyance of real estate, and shall include the following:

(1) The name of the association;

(2) The purpose for which it is formed;

(3) The county or counties in which such district is located and the principal office or place of business in the state;

(4) The membership fee, which shall in no case be greater than five dollars;

(5) The term for which such association is incorporated, not exceeding forty years;

(6) The names and residences of the persons who subscribed to and acknowledged such articles of incorporation, together with the legal description of the lands owned by them;

(7) Names and residences of those who have subscribed for membership with a description of the lands of each.
Source: SDC 1939, § 40.1802.



§ 40-23-4 Filing of map showing boundaries--Revision on change of boundaries--Revocation of lease for failure to file.

40-23-4. Filing of map showing boundaries--Revision on change of boundaries--Revocation of lease for failure to file. Cooperative grazing associations organized under this chapter shall, upon completion of organization and incorporation, file with the register of deeds in the county or counties in which any such lands lie, a map or plat clearly showing the boundaries of the district proposed to be created and the name of such district. Whenever any incorporated grazing district shall enlarge or reduce the area included within its district, or change or modify its boundaries, it shall file copies of a revised map or plat as provided above for the original map or plat. Failure to file maps or plats as above provided shall be sufficient cause for a revocation, by the county commissioners, of any lease of county land which shall have been made to said district.

Source: SDC 1939, § 40.1807.



§ 40-23-5 Arbitration of overlapping district boundaries.

40-23-5. Arbitration of overlapping district boundaries. When any cooperative grazing districts shall have overlapping boundaries, their boundaries shall be determined by arbitration. Each district shall appoint an arbitrator, and such arbitrators shall appoint a third. The decision of any two of such three arbitrators shall be binding on both districts.

Source: SDC 1939, § 40.1807.



§ 40-23-6 Power to lease, acquire, and dispose of land.

40-23-6. Power to lease, acquire, and dispose of land. Each association organized under this chapter shall have the power to lease or acquire, by purchase or otherwise, lands for grazing purposes or for raising forage crops and to dispose of such lands purchased by trade, sale, or otherwise.

Source: SDC 1939, § 40.1803 (1).



§ 40-23-7 Power to lease county land.

40-23-7. Power to lease county land. Each association organized under this chapter shall have the power to lease from the county or counties in which the cooperative grazing district is located, land acquired by such county or counties through tax sale or otherwise, which is located in or contiguous thereto and not already under lease.

Source: SDC 1939, § 40.1803 (3).



§ 40-23-8 Fences, reservoirs, and facilities for care of livestock.

40-23-8. Fences, reservoirs, and facilities for care of livestock. Each association organized under this chapter shall have the power to construct or acquire fences, reservoirs, or other facilities for the care of livestock.

Source: SDC 1939, § 40.1803 (2).



§ 40-23-9 Power to apportion grazing rights among members.

40-23-9. Power to apportion grazing rights among members. Each association organized under this chapter shall have the power to apportion to members grazing rights within the cooperative grazing district on such terms, conditions, and limitations as may be specified by the directors thereof, or in accordance with the terms and limitations imposed for the purpose of conservation, restoration, and improvement of forage resources in the leasing of county, state, or federal land.

Source: SDC 1939, § 40.1803 (4).



§ 40-23-10 Adoption of bylaws--Amendment.

40-23-10. Adoption of bylaws--Amendment. Each association incorporated under this chapter shall within thirty days after its incorporation, adopt, by majority vote of its members, for its government and management, a code of bylaws, not inconsistent with the powers granted under this chapter. Such bylaws may be altered or amended by any meeting of the members, regularly called, by a two-thirds vote of the members present.

Source: SDC 1939, § 40.1805.



§ 40-23-11 Contents of bylaws.

40-23-11. Contents of bylaws. Each association incorporated under this chapter may under its bylaws provide for any or all of the following:

(1) The time, place, and manner of calling its meetings;

(2) That in voting at meetings, no proxies shall be allowed;

(3) The number of directors of the association, their tenure of office, and the time and manner of their election; the officers, their tenure of office, the manner of their election, and their duties;

(4) The number of members constituting a quorum;

(5) The manner of filling vacancies in the board of directors or of any office;

(6) Penalties for violation of these bylaws or of any regulation, limitations, or restrictions imposed for the conservation of forage within the district.
Source: SDC 1939, § 40.1805.



§ 40-23-12 Right to membership in district--Compliance with requirements.

40-23-12. Right to membership in district--Compliance with requirements. Any person, partnership, limited liability company, association, corporation, or legally authorized agent of either thereof, owning or leasing forage producing land within or contiguous to the boundaries of the cooperative grazing district or proposed district may become a member upon payment of the membership fee, and complying with the bylaws, and complying with the regulations and limitations determined by the board of directors and by the terms of the lease of leased land within the area.

Source: SDC 1939, § 40.1804; SL 1994, ch 351, § 96.



§ 40-23-13 Voting by members.

40-23-13. Voting by members. Each member of a cooperative grazing district shall have but one vote. Voting by proxy shall not be allowed.

Source: SDC 1939, § 40.1804.



§ 40-23-14 Membership rights on transfer of land.

40-23-14. Membership rights on transfer of land. When any member of a cooperative grazing district shall dispose of all or a part of the lands owned or leased by him so that another individual or other individuals shall by the purchase and ownership or lease of such lands acquire right to membership, then the rights and interests involved shall be determined by the bylaws.

Source: SDC 1939, § 40.1804.



§ 40-23-15 Directors to exercise corporate power.

40-23-15. Directors to exercise corporate power. The directors shall have power to exercise the full corporate power as authorized in this chapter.

Source: SDC 1939, § 40.1806 (1).



§ 40-23-16 Directors' power to lease land.

40-23-16. Directors' power to lease land. The directors may enter into leases on behalf of the association with persons, corporations, limited liability companies, partnerships, or with the county or counties in which the district is located or with the state or the federal government for tracts of land within, contiguous to, or adjacent to such districts.

Source: SDC 1939, § 40.1806 (6); SL 1994, ch 351, § 97.



§ 40-23-17 Directors' regulations--Manner of utilizing grazing.

40-23-17. Directors' regulations--Manner of utilizing grazing. The directors shall have power to make regulations for the management and control of the affairs of the association and of the manner of utilization of grazing within their district not inconsistent with the terms, conditions, and limitations of leases of land contained therein.

Source: SDC 1939, § 40.1806 (2).



§ 40-23-18 Directors' apportionment of grazing rights among members.

40-23-18. Directors' apportionment of grazing rights among members. The directors shall have power to apportion grazing rights within their districts to members on a commensurate basis.

Source: SDC 1939, § 40.1806 (3).



§ 40-23-19 Fencing and assignment of exclusive use of areas.

40-23-19. Fencing and assignment of exclusive use of areas. Cooperative grazing associations may cross-fence any part or all of the area and assign to each member a unit so fenced for his exclusive use, provided he follows the conservation practices outlined in the bylaws.

Source: SDC 1939, § 40.1807.



§ 40-23-20 Grazing permits to nonmembers.

40-23-20. Grazing permits to nonmembers. The directors shall have power to grant to nonmembers grazing permits within such districts when the amount of forage within the district is greater than the need of the members, but no such permits shall be granted when such use shall be inconsistent with the terms of leases of county, state, or federal land within the district or with a safe policy of forage conservation within such district.

Source: SDC 1939, § 40.1806 (4).



§ 40-23-21 Fees and assessments determined by directors.

40-23-21. Fees and assessments determined by directors. The directors shall have power to determine grazing fees to be imposed on members or nonmembers on a per head basis for grazing rights or to determine assessments on members on a per head grazing basis for the purchase of lands situated within, contiguous to, or adjacent to such districts.

Source: SDC 1939, § 40.1806 (5).



§ 40-23-22 Requirements as to male animals.

40-23-22. Requirements as to male animals. The directors shall have power to specify the breed, quality, and number of male breeding animals which each member must furnish when stock are grazed in a common pasture within the grazing district. The association may also prescribe the breed and quality of bulls that are to run in the area.

Source: SDC 1939, §§ 40.1806 (7), 40.1807.



§ 40-23-23 Reserves established by directors.

40-23-23. Reserves established by directors. The directors shall have power to set up such reserves as in their judgment may be advisable, after all costs, expenses, rentals, and other legal charges against the association have been provided for.

Source: SDC 1939, § 40.1806 (8).



§ 40-23-24 Purchase or lease of county lands.

40-23-24. Purchase or lease of county lands. Any incorporated grazing association may purchase or lease any and all lands owned by the county not already leased, and located within the proposed district.

Source: SDC 1939, § 40.1808.



§ 40-23-25 Exemption of county land from usual leasing requirements--Leased tax deed lands not subject to sale--Option for purchase by district.

40-23-25. Exemption of county land from usual leasing requirements--Leased tax deed lands not subject to sale--Option for purchase by district. A lease pursuant to § 40-23-24 shall not be subject to the provisions of chapter 7-30, and such lease may be for a period of not more than ten years, with the lands thus leased not subject to sale to other parties. The lease may contain a provision for the privilege of purchase by the incorporated grazing district at any time during the term of the lease at such appraised price as shall be determined at or prior to the origination of the lease.

Source: SDC 1939, § 40.1808.



§ 40-23-26 Regulatory powers retained by county commissioners on leased land.

40-23-26. Regulatory powers retained by county commissioners on leased land. No lease shall be entered into pursuant to § 40-23-24 until the board of county commissioners, in order to conserve and protect the existing forage resources of such county land and to restore the maximum carrying capacity of such land shall reserve the right to regulate and limit the amount of grazing thereon and the limitations and restrictions imposed shall be made a part of such lease.

Source: SDC 1939, § 40.1808.



§ 40-23-27 Rentals for county lands--Variable scale.

40-23-27. Rentals for county lands--Variable scale. Rentals for county lands leased under § 40-23-24 shall be payable annually.

The county commissioners may provide for a variable scale of rental charges, based on market prices for livestock, or livestock products, or the number and character of stock, or the carrying capacity of the land, or on any combination of these factors.

Source: SDC 1939, § 40.1808.



§ 40-23-28 Noncompliance with requirements as ground for forfeiture of county lease.

40-23-28. Noncompliance with requirements as ground for forfeiture of county lease. Failure to comply with regulations prescribed in a lease pursuant to § 40-23-24 relating to protection, administrations, or improvement of such grazing districts or to make payments of annual rentals within the time prescribed, shall be grounds for forfeiture and cancellation of such lease.

Source: SDC 1939, § 40.1808.



§ 40-23-29 Exchange of county land for private land within grazing district.

40-23-29. Exchange of county land for private land within grazing district. The board of county commissioners may exchange county lands outside a grazing district for privately owned land of approximately equal value within a grazing district.

Source: SDC 1939, § 40.1808.



§ 40-23-30 Distribution of property on dissolution of grazing district.

40-23-30. Distribution of property on dissolution of grazing district. Whenever any cooperative grazing district is dissolved by act of its board of directors or otherwise, then the rights and interests therein shall be distributed among the members in proportion to the amounts paid in by the various members as assessments, as nearly as the board of directors may determine.

Source: SDC 1939, § 40.1809.






Chapter 24 - Use Of Open Range [Repealed]

CHAPTER 40-24

USE OF OPEN RANGE [REPEALED]

[Repealed by SL 1972, ch 217, 3; SL 1980, ch 278, §§ 1 to 8]



Chapter 25 - Livestock Registry Associations

§ 40-25-1 Number of organizers required to form association.

40-25-1. Number of organizers required to form association. Any number of persons not less than six, may associate themselves together as a cooperative association, society, or company for the purpose of conducting a purebred livestock registry association.

Source: SDC 1939, § 40.1601.



§ 40-25-2 Written articles of association required--Contents.

40-25-2. Written articles of association required--Contents. The persons forming a purebred livestock registry association shall sign and acknowledge written articles which shall contain the name of the association and the names and residences of the persons forming the same. Such articles shall also contain a statement of the breed of livestock for registration of which said association is formed and no association shall be formed for the purpose of registration for more than one particular breed of livestock. The said articles shall also designate the municipality within this state where the principal place of business and records of said association shall be located but provision may be made for business meetings of the stockholders and directors outside of the State of South Dakota by said articles of incorporation.

Source: SDC 1939, § 40.1602; SL 1992, ch 60, § 2.



§ 40-25-3 Stock and membership provisions in articles of association.

40-25-3. Stock and membership provisions in articles of association. The articles of a purebred livestock registry association shall also set forth whether or not interests in the corporation shall be evidenced by shares of stock or by certificates of membership or by both. The articles may provide for the issuance of stock in shares of no par value and in such case shall state the number of shares of such stock issued by the association. The articles may also provide that in lieu of stock, certificates of membership of a value to be fixed by the bylaws may be issued.

Source: SDC 1939, § 40.1602.



§ 40-25-4 Amendment of articles by association--Procedure--Filing of amendment.

40-25-4. Amendment of articles by association--Procedure--Filing of amendment. Any purebred livestock registry association may amend its articles of incorporation by a majority vote of its stockholders at any regular stockholders' meeting or at any special stockholders' meeting called for that purpose upon thirty days' written notice to the stockholders, a copy of such notice to be mailed separately to each stockholder at his last known address or to be published in a newspaper located nearest to the principal place of business of such association for at least two weeks next preceding the time of holding such meeting, which notice shall state the time and place of the meeting and the amendment or amendments to be proposed. Any amendment to the articles of incorporation may be made which could have been made as a provision of the original articles. Within thirty days after the adoption of the amendment to its articles of incorporation the association shall cause a copy of such amendment, properly certified by the presiding officer and secretary of the meeting at which such amendment was made, to be recorded in the Office of the Secretary of State and any amendment so adopted and recorded shall be a part of the Constitution and bylaws of the association.

Source: SDC 1939, § 40.1603.



§ 40-25-5 Term of existence of association--Extension of term.

40-25-5. Term of existence of association--Extension of term. A purebred livestock registry association may be formed for a term not exceeding fifty years and such term may be extended for like periods of fifty years so long as the members and directors thereof may comply with the Constitution and laws of the State of South Dakota relative to such associations.

Source: SDC 1939, § 40.1601.



§ 40-25-6 Articles filed to extend term of association--Contents.

40-25-6. Articles filed to extend term of association--Contents. Any association formed under the provisions of this chapter may extend its term of existence at any time within the last year of its then existing term, as evidenced by its articles of incorporation, or any amended articles, by filing with the secretary of state articles of incorporation such as are required for formation of an association, under the provisions of this chapter, and containing the additional statement that such articles are filed for the purpose of extending the term of existence of said association for such additional term as may be specified, not exceeding the term of fifty years for each separate extension.

Source: SDC 1939, § 40.1604.



§ 40-25-7 Adoption and amendment of bylaws--Contents.

40-25-7. Adoption and amendment of bylaws--Contents. The bylaws of a purebred livestock registry association shall be adopted at the organization meeting of the association after its original articles of incorporation have been filed in the Office of the Secretary of State, and such bylaws may be amended at any meeting of the stockholders called in the same manner and with the same notice as is required for amending the articles of incorporation. A majority vote of the stockholders or members of the association shall be required to adopt the original bylaws or any amendment thereof. The bylaws may provide all matters necessary for conduct of the activities of the association in accordance with the Constitution and laws of this state and the articles of incorporation of the association.

Source: SDC 1939, § 40.1606.



§ 40-25-8 Voting by stockholders or members--Proxy voting.

40-25-8. Voting by stockholders or members--Proxy voting. No person shall be entitled to more than one vote at any stockholders' meeting no matter how many shares of stock or membership certificates in a purebred livestock registry association he may hold, but nothing in this section shall prevent any person from exercising the voting rights of any other person or persons by virtue of a proxy, in accordance with the bylaws of the association.

Source: SDC 1939, § 40.1607.



§ 40-25-9 Directors to manage affairs of association--Terms of office.

40-25-9. Directors to manage affairs of association--Terms of office. A purebred livestock registry association shall be managed by a board of not less than six nor more than fifteen directors to be elected by and from the stockholders of the association at such time and for such terms as the said bylaws may prescribe and to hold office for the time for which they are elected and said bylaws shall provide for the election of one-third of the said directors for succeeding terms in annual, biennial, triennial succession so that the board of directors may operate as a continuing body or board. All directors shall hold office until their successors are elected and have entered upon the discharge of their duties.

Source: SDC 1939, § 40.1608.



§ 40-25-10 Officers of association.

40-25-10. Officers of association. The officers of every purebred livestock registry association shall be a president, one or more vice-presidents, a secretary, and a treasurer, who shall be elected annually by the directors and each of such officers must be a director of the association. The office of secretary and treasurer may be combined and when so combined the person filling the office shall be the secretary-treasurer.

Source: SDC 1939, § 40.1609.



§ 40-25-11 Salaries paid by association--Ownership of property.

40-25-11. Salaries paid by association--Ownership of property. A purebred livestock registry association shall have power to pay such salaries as its stockholders or directors may prescribe and own such real and personal property as may be required for efficient operation of its business and accomplishment of the purposes for which organized.

Source: SDC 1939, § 40.1605.



§ 40-25-12 Operation as nonprofit corporation--Purposes.

40-25-12. Operation as nonprofit corporation--Purposes. A purebred livestock registry association shall operate as a nonprofit-making corporation and for the promotion of the purebred livestock industry by educational and regulatory measures.

Source: SDC 1939, § 40.1605.



§ 40-25-13 General corporate powers of association.

40-25-13. General corporate powers of association. Any association created under the provisions of this chapter shall have power to conduct the business of a purebred livestock registry association and to do all things necessary to promote the best interests of said association in accordance with law and the articles of incorporation.

Source: SDC 1939, § 40.1605.



§ 40-25-14 Records and certificates admissible in evidence--Prima facie evidence of pedigree.

40-25-14. Records and certificates admissible in evidence--Prima facie evidence of pedigree. The records of a purebred livestock registry association or any certified copy thereof or any certificate of pedigree given under the hand of the president and the secretary and under the seal of said association, shall be admissible in evidence before any court, board, or tribunal within this state, and any certificate of pedigree of any animal so given shall be prima facie evidence before all courts, boards, or tribunals of the pedigree of said animal.

Source: SDC 1939, § 40.1610.



§ 40-25-15 Fraudulent registration or transfer of registration as misdemeanor--False pedigree.

40-25-15. Fraudulent registration or transfer of registration as misdemeanor--False pedigree. Every person who by any false pretense shall obtain from any club, association, society, or company for improving the breed of cattle, horses, sheep, swine, or other domestic animals, the registration of any animal in the herd register of any such club, association, society, or company, or a transfer of any such registration, and every person who shall knowingly give a false pedigree of any animal, shall be guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 13.1819; SL 1977, ch 190, § 524.






Chapter 26 - Stallions And Jacks [Repealed]

CHAPTER 40-26

STALLIONS AND JACKS [REPEALED]

[Repealed by SL 1977, ch 322]



Chapter 27 - Liens On Livestock

§ 40-27-1 Agister's lien for service and supplies--Entitled to retain possession.

40-27-1. Agister's lien for service and supplies--Entitled to retain possession. Any person to whom any domesticated animal shall be entrusted by the owner thereof or pursuant to his authority for the purpose of feeding, herding, pasturing, or ranging shall have a lien thereon for the amount that may be due for such service and supplies except as otherwise provided in § 40-27-2. Such lien shall entitle the person to retain possession of such domesticated animals until the amount due is paid.

Source: SDC 1939, § 39.1001.



§ 40-27-2 Authority from owner required for agister's lien.

40-27-2. Authority from owner required for agister's lien. Section 40-27-1 shall not be construed to give a lien upon any animal if the same was not owned by the person entrusting it for keep unless such animal was so entrusted pursuant to authority from the owner. The provisions of such section shall not apply to stolen animals.

Source: SDC 1939, § 39.1002.



§ 40-27-3 Notice to mortgagee of agister's lien--Contents and service--Priority over mortgage.

40-27-3. Notice to mortgagee of agister's lien--Contents and service--Priority over mortgage. In the event animals subject to a lien under § 40-27-1 shall be mortgaged, the person to whom entrusted may serve notice in writing on the mortgagee to the effect that he is feeding, herding, pasturing, or ranging said animals, or is about to do so. Such notice shall describe the animals generally and give the name and address of the person entrusting the same and the date when the service commenced or a future date when it is to commence, and the probable amount of the charge for such service and supplies. The notice may be served personally upon the mortgagee or by sending the same by registered or certified mail to said mortgagee at his post office address as set out in the mortgage. Upon service of such notice any charges for service or supplies subsequently accruing pursuant to the notice shall be a prior lien to said mortgage to the extent only of the value of said service and supplies.

Source: SDC 1939, § 39.1001.



§ 40-27-4 to 40-27-11. Repealed.

40-27-4 to 40-27-11. Repealed by SL 1984, ch 272, §§ 1 to 8



§ 40-27-12 Veterinarian's vaccination lien.

40-27-12. Veterinarian's vaccination lien. Every duly licensed and registered veterinarian shall have a lien for vaccinating livestock for cholera, anthrax, blackleg, hemorrhagic septicemia, or swine erysipelas from the date of such vaccination upon all livestock so vaccinated.

Source: SDC 1939, § 39.1401; SL 1943, ch 141.



§ 40-27-13 Veterinarian's statement filed with register of deeds--Contents--Filing and indexing.

40-27-13. Veterinarian's statement filed with register of deeds--Contents--Filing and indexing. Any veterinarian entitled to a lien under § 40-27-12 shall make an account in writing, stating the kind and number of livestock vaccinated, the price agreed upon for such vaccination, which shall not be in excess of the price usually charged for such services, the name of the person for whom said vaccinating was done, and description of the livestock vaccinated, and if branded shall describe the brand thereon, and after making oath to the correctness of the account shall file the same in the office of the register of deeds of the county in which the person owning such livestock resides.

The register of deeds shall number, file, and index the said lien in the personal property index.

Source: SDC 1939, § 39.1402.



§ 40-27-14 Priority of vaccination lien if filed within twenty days.

40-27-14. Priority of vaccination lien if filed within twenty days. A lien under § 40-27-12 shall have priority over all conveyances and encumbrances upon said livestock if filed within twenty days from the day on which said vaccination was completed.

Source: SDC 1939, § 39.1403.



§ 40-27-15 Innocent purchasers and encumbrancers not affected by vaccination lien filed late.

40-27-15. Innocent purchasers and encumbrancers not affected by vaccination lien filed late. The lien under § 40-27-12 shall not affect the rights of innocent purchasers or encumbrancers of the livestock unless the lien statement be filed within twenty days after completion of the vaccination.

Source: SDC 1939, § 39.1401; SL 1943, ch 141.



§ 40-27-16 Foreclosure of liens on livestock.

40-27-16. Foreclosure of liens on livestock. Any lien arising under the provisions of this chapter may be foreclosed under the provisions of chapter 21-53 or under the provisions of chapter 21-54 subject to the right of any person adversely interested to require a foreclosure under chapter 21-53.

Source: SDC 1939, §§ 39.1003, 39.1105, 39.1404.






Chapter 28 - Damage By Animals Trespassing Or Running At Large

§ 40-28-1 Permitting adult male animal to run at large as petty offense.

40-28-1. Permitting adult male animal to run at large as petty offense. It is a petty offense for the owner or person in charge of any stallion over the age of eighteen months, or any bull over the age of ten months, or any ram or boar over the age of eight months to permit the same to run at large.

Source: SDC 1939, §§ 40.1311, 40.9920; SL 1977, ch 190, § 530.



§ 40-28-2 Castration lawful for adult male animal running at large--Liability for unauthorized castration.

40-28-2. Castration lawful for adult male animal running at large--Liability for unauthorized castration. It shall be lawful for any person to castrate or cause to be castrated any animal described in § 40-28-1 found running at large; but if any person shall castrate any stallion, bull, ram, or boar, and it shall be proved that such animal was not of a class of stock prohibited from running at large by § 40-28-1, such person shall be liable for damages to the amount of the value of such animal so castrated.

Source: SDC 1939, § 40.1311.



§ 40-28-3 Running at large defined.

40-28-3. Running at large defined. For the purpose of §§ 40-28-1 and 40-28-2 the term "running at large" shall mean intentionally left outside of the inclosure of a legal fence, and off of the lands owned or controlled by the owner of such animal.

Source: SDC 1939, § 40.1311.



§ 40-28-4 Liability for trespass by livestock--Exception where fence inadequate.

40-28-4. Liability for trespass by livestock--Exception where fence inadequate. Except as in this chapter otherwise provided, any person owning or having charge or possession of any buffalo, horses, mules, cattle, goats, sheep, or swine that trespass upon the land, either fenced or unfenced, owned by or in possession of any person, or being cropped by any person injured by such trespass, is liable to any such person injured for all damages sustained by reason of the trespass. No person is liable under this chapter if the person injured has maintained an inadequate partition fence and notice thereof has been given pursuant to § 43-23-5 or if the person is not required to build the fence because of frozen earth pursuant to § 43-23-7.

Source: CCivP 1877, § 747; SL 1883, ch 115, § 1; SL 1885 (Spec. Laws), ch 17, §§ 4, 5; CL 1887, § 5569; RCCivP 1903, §§ 817, 829, 830; SL 1907, ch 244, § 1; RC 1919, §§ 2921, 2922; SL 1919, ch 350; SL 1921, ch 405; SL 1933, ch 6; SDC 1939 & Supp 1960, § 37.2401; SL 1978, ch 286; SL 2001, ch 224, § 1.



§ 40-28-5 Trespass liability not applicable to unfenced lands within national forests.

40-28-5. Trespass liability not applicable to unfenced lands within national forests. No person is liable for damages caused by buffalo, horses, cattle, mules, goats, or sheep owned by the person, that trespass upon lands within the exterior boundaries of the Black Hills and Harney National Forests, if the lands were not at the time of the trespass enclosed by a legal fence, as defined in §§ 43-23-3 and 43-23-4.

Source: SL 1933, ch 6; SDC 1939 & Supp 1960, § 37.2401; SL 2001, ch 224, § 2.



§ 40-28-6 Notice to livestock owner of injury from trespass.

40-28-6. Notice to livestock owner of injury from trespass. The person claiming injury from trespass of livestock, before commencing action thereon shall notify the owner or person having in charge such livestock, of the injury and probable amount of the damages, provided he knows to whom such livestock belongs.

Source: CCivP 1877, § 749; SL 1885 (Spec. Laws), ch 17, § 6; CL 1887, § 5571; RCCivP 1903, §§ 819, 831; SL 1907, ch 244, § 3; RC 1919, § 2923; SDC 1939 & Supp 1960, § 37.2402.



§ 40-28-7 Retention of trespassing livestock until damages paid.

40-28-7. Retention of trespassing livestock until damages paid. Any person suffering injury from trespass of livestock may retain and keep in custody such offending animal or animals until the damages and costs are paid, or until good and sufficient security be given for the same.

Source: CCivP 1877, § 750; SL 1885 (Spec. Laws), ch 17, § 7; CL 1887, § 5572; RCCivP 1903, §§ 820, 832; SL 1907, ch 244, § 4; SL 1917, ch 371; RC 1919, § 2924; SL 1921, ch 404; SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403.



§ 40-28-8 Notice to owner of seizure of trespassing animals.

40-28-8. Notice to owner of seizure of trespassing animals. Whenever any animal or animals are restrained under § 40-28-7, the person restraining the same shall forthwith notify the owner or person in whose custody the same were at the time the trespass was committed, of the seizure thereof, providing the owner or person who had the same in charge is known to the person making said seizure.

Source: CCivP 1877, § 750; SL 1885 (Spec. Laws), ch 17, § 7; CL 1887, § 5572; RCCivP 1903, §§ 820, 832; SL 1907, ch 244, § 4; SL 1917, ch 371; RC 1919, § 2924; SL 1921, ch 404; SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403.



§ 40-28-9 Security given by owner for release of trespassing animals held for damages.

40-28-9. Security given by owner for release of trespassing animals held for damages. The security required by § 40-28-7 shall be in the form of a bond or other undertaking, signed by the owner of the trespassing animal or animals and shall run to the person claiming damages. The bond or other undertaking shall be for twice the amount of damages claimed and in no case less than one hundred dollars.

Source: SL 1917, ch 371; RC 1919, § 2924; SL 1921, ch 404; SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403; SL 1983, ch 290, § 1.



§ 40-28-10 Livestock owner's bond to be approved by sheriff--Release of animals--Sheriff's fee.

40-28-10. Livestock owner's bond to be approved by sheriff--Release of animals--Sheriff's fee. If the person aggrieved is not satisfied with the sufficiency of the bond and the parties cannot agree, a bond shall be furnished and shall be approved by the sheriff and after his approval the person holding the trespassing animal or animals is required to turn them over to the owner. Failure to do so makes him a trespasser. The owner of the trespassing animal or animals shall pay the sheriff five dollars for approving the bond and the owner shall be taxed with the costs if a suit is instituted later.

Source: SL 1917, ch 371; RC 1919, § 2924; SL 1921, ch 404; SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403; SL 1983, ch 290, § 2.



§ 40-28-11 Notice to sheriff when livestock owner fails to take up trespassing animals--Sheriff to take possession and care for animals.

40-28-11. Notice to sheriff when livestock owner fails to take up trespassing animals--Sheriff to take possession and care for animals. If the owner or person who formerly had the animals in charge is unknown, or if he neglects or refuses for three days after receiving notice as provided in § 40-28-8 to take up the animals or to furnish the bond provided for in § 40-28-9, then the person restraining the animals may, instead of retaining them in his own custody, notify the sheriff of the county in which the animals were taken. It is the duty of the sheriff, within three days after receiving notice, to take the offending animals into his possession and to handle them in the same manner as estray animals under the provisions of chapter 40-29.

Source: SL 1921, ch 404; SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403; SL 1983, ch 290, § 3.



§ 40-28-12 Sheriff's lien for expenses.

40-28-12. Sheriff's lien for expenses. The sheriff has a lien upon animals taken into his possession pursuant to § 40-28-11 for the expenses incurred by him as outlined in chapter 40-29.

Source: SL 1921, ch 404; SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403; SL 1983, ch 290, § 4.



§ 40-28-13 Unauthorized taking of animal from person with lawful possession as misdemeanor.

40-28-13. Unauthorized taking of animal from person with lawful possession as misdemeanor. Every person who takes or attempts to take any animal, restrained under the provisions of this chapter, from the possession of the person having the same in charge, without the consent of such person, except by due course of law, is guilty of a Class 2 misdemeanor.

Source: SL 1885 (Spec. Laws), ch 17, § 12; RCCivP 1903, § 837; SL 1907, ch 244, § 9; RC 1919, § 2928; SDC 1939 & Supp 1960, § 37.9904; SL 1977, ch 190, § 531.



§ 40-28-14 Recovery of animals from sheriff by giving bond and paying costs.

40-28-14. Recovery of animals from sheriff by giving bond and paying costs. The owner or person having in charge animals taken into the sheriff's possession pursuant to § 40-28-11 may recover the same from the sheriff at any time before the sale by paying all damages and costs or by furnishing to the sheriff the bond provided for in § 40-28-9 and at the time of furnishing such bond, paying to the sheriff the costs and disbursements already incurred.

Source: SL 1921, ch 404; SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403.



§ 40-28-15 Foreclosure of lien by sheriff's sale of animals--Service of notice on parties.

40-28-15. Foreclosure of lien by sheriff's sale of animals--Service of notice on parties. If possession of animals taken into the sheriff's possession pursuant to § 40-28-11 shall not be recovered from the sheriff by the owner or person who had the same in charge as provided in § 40-28-14, within three days after such taking, then the sheriff shall forthwith proceed to foreclose the lien provided by § 40-28-12 by a sale of the animals taken, upon the notice and in the manner provided by law for the foreclosure of chattel mortgages. If the owner or person having such animals in charge is known, such sale may be had upon three days' notice to be given by the sheriff to such owner or person having such animals in charge and to any person or persons holding a lien of record against such animals, such notices to be served in the same manner as provided for service of summons in civil actions.

Source: SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403.



§ 40-28-16 County reimbursement of sheriff for costs not recovered from sale--Recovery from owner of animals.

40-28-16. County reimbursement of sheriff for costs not recovered from sale--Recovery from owner of animals. If the proceeds of a sale pursuant to § 40-28-15 shall be insufficient to reimburse the sheriff for his costs and disbursements as provided in § 40-28-12, then the county shall reimburse the sheriff for such costs and disbursements as he may have expended in the taking, caring for, and sale of the animals in excess of the amount received from such sale, and the county may recover in a civil action, any amount so expended by it from the owner or person having such animals in charge at the time of such taking.

Source: SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403.



§ 40-28-17 Actions by county and landowner for costs and damages--Application of proceeds of sale.

40-28-17. Actions by county and landowner for costs and damages--Application of proceeds of sale. The county and the person suffering damage from such trespass may sue jointly or severally for their several costs, expenses, and damages; provided that the receipts of the sale shall be applied in the following manner: first, in payment of costs, expenses, and disbursements of the sheriff and any remainder shall be paid to the clerk of the circuit court to be applied upon the payment of any judgment thereafter secured by the person suffering damage, provided that such action shall be brought in the proper court within sixty days from the date of such sale.

Source: SL 1921, ch 404; SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403.



§ 40-28-18 Civil action for damages from trespassing animals--Venue--Procedure.

40-28-18. Civil action for damages from trespassing animals--Venue--Procedure. Damages under § 40-28-4 may be recovered in a civil action, in any court having jurisdiction thereof in the county where such damage may have occurred, and the proceedings shall be the same as in other civil actions, except as modified in this chapter.

Source: CCivP 1877, § 747; SL 1883, ch 115, § 1; SL 1885 (Spec. Laws), ch 17, § 5; CL 1887, § 5569; RCCivP 1903, §§ 817, 829, 830; SL 1907, ch 244, § 1; RC 1919, § 2921; SL 1919, ch 350; SL 1921, ch 405; SL 1933, ch 6; SDC 1939 & Supp 1960, § 37.2401.



§ 40-28-19 Repealed.

40-28-19. Repealed by SL 1974, ch 153, § 60



§ 40-28-20 Limitation of actions for damages.

40-28-20. Limitation of actions for damages. Any person seeking to recover damages pursuant to § 40-28-18 shall file suit no later than one year after the trespass occurred or six months after he knew or should have known of the injury resulting from the trespass.

Source: SL 1883, ch 115, § 1; CL 1887, § 5569; RCCivP 1903, § 817; SL 1907, ch 244, § 1; RC 1919, § 2921; SL 1919, ch 350; SL 1921, ch 405; SL 1933, ch 6; SDC 1939 & Supp 1960, § 37.2401; SL 1991, ch 336.



§ 40-28-21 Surplus proceeds of sale--Disposition.

40-28-21. Surplus proceeds of sale--Disposition. If the person suffering damage fails to bring an action within the time required or if there is a surplus remaining after the satisfaction of the judgment, the proceeds of a sale pursuant to § 40-28-15 shall be paid by the clerk of courts to the owner of the animals. If the owner of the animals fails to claim the proceeds within six months, the money shall be paid over to the county treasurer and credited to the school fund of the county and shall be accounted for and expended as other school money.

Source: SL 1925, ch 294; SDC 1939 & Supp 1960, § 37.2403; SL 1983, ch 290, § 5.



§ 40-28-22 Dismissal of action when defendant is not owner or person in charge of animals--Treatment as estrays.

40-28-22. Dismissal of action when defendant is not owner or person in charge of animals--Treatment as estrays. If upon the trial of an action brought under § 40-28-18 it appears that the defendant is not the owner or person in charge of such offending animal or animals, the action shall be dismissed, and such animal or animals shall be held and considered as estrays and the person claiming damage shall be governed by the provisions of this code relating to estrays.

Source: CCivP 1877, § 752; SL 1885 (Spec. Laws), ch 17, § 10; CL 1887, § 5574; RCCivP 1903, §§ 822, 835; SL 1907, ch 244, § 6; SL 1917, ch 372, § 1; RC 1919, § 2926; SDC 1939 & Supp 1960, § 37.2405.



§ 40-28-23 Damages and expenses recovered by landowner.

40-28-23. Damages and expenses recovered by landowner. Upon the trial of an action under the provisions of this chapter, the plaintiff shall recover the amount of damages sustained and the expenses of keeping the trespassing animal or animals during the time he has restrained and retained the custody thereof.

Source: CCivP 1877, § 751; SL 1885 (Spec. Laws), ch 17, § 9; CL 1887, § 5573; RCCivP 1903, §§ 821, 834; SL 1907, ch 244, § 5; RC 1919, § 2925; SDC 1939 & Supp 1960, § 37.2406.



§ 40-28-24 Judgment against plaintiff when no damage sustained.

40-28-24. Judgment against plaintiff when no damage sustained. If it shall appear upon the trial of an action under the provisions of this chapter that no damage was sustained, judgment shall be rendered against the plaintiff for cost of suit and damage sustained by defendant.

Source: CCivP 1877, § 751; CL 1887, § 5573; RCCivP 1903, § 821; SL 1907, ch 244, § 5; RC 1919, § 2925; SDC 1939 & Supp 1960, § 37.2406.



§ 40-28-25 Judgment as lien on trespassing animals.

40-28-25. Judgment as lien on trespassing animals. Any judgment rendered in an action under the provisions of this chapter shall be a lien upon such animals and the same may be sold and the proceeds applied to the satisfaction of the judgment as in other cases of sale of personal property on execution.

Source: CCivP 1877, § 751; SL 1885 (Spec. Laws), ch 17, § 9; CL 1887, § 5573; RCCivP 1903, §§ 821, 834; SL 1907, ch 244, § 5; RC 1919, § 2925; SDC 1939 & Supp 1960, § 37.2406.



§ 40-28-26 Exemptions limited to absolute exemptions.

40-28-26. Exemptions limited to absolute exemptions. No property shall be exempt from seizure and sale under executions issued upon any judgment obtained under or by virtue of this chapter except such as is absolutely exempt.

Source: CCivP 1877, § 747; SL 1883, ch 115, § 1; CL 1887, § 5569; RCCivP 1903, § 817; SL 1907, ch 244, § 1; RC 1919, § 2921; SL 1919, ch 350; SL 1921, ch 405; SL 1933, ch 6; SDC 1939 & Supp 1960, § 37.2401.






Chapter 29 - Estrays

§ 40-29-1 , 40-29-2. Repealed.

40-29-1, 40-29-2. Repealed by SL 1982, ch 285, §§ 1, 2



§ 40-29-3 Repealed.

40-29-3. Repealed by SL 1977, ch 190, § 534



§ 40-29-4 to 40-29-6. Repealed.

40-29-4 to 40-29-6. Repealed by SL 1982, ch 285, §§ 3 to 5



§ 40-29-7 to 40-29-10. Repealed.

40-29-7 to 40-29-10. Repealed by SL 1988, ch 328, §§ 100 to 103



§ 40-29-11 Repealed.

40-29-11. Repealed by SL 1982, ch 285, § 9



§ 40-29-12 to 40-29-15. Repealed.

40-29-12 to 40-29-15. Repealed by SL 1988, ch 328, §§ 104 to 109



§ 40-29-16 , 40-29-17. Repealed.

40-29-16, 40-29-17. Repealed by SL 1982, ch 285, §§ 15, 16



§ 40-29-18 Repealed.

40-29-18. Repealed by SL 1982, ch 285, § 18



§ 40-29-19 to 40-29-23. Repealed.

40-29-19 to 40-29-23. Repealed by SL 1988, ch 328, §§ 110 to 114



§ 40-29-24 Report by person taking up estray--Violation as misdemeanor.

40-29-24. Report by person taking up estray--Violation as misdemeanor. Any person taking up an estray shall provide a written description of the estray and report where the estray was found within ten days thereafter to the county sheriff or the State Brand Board. Any person who fails to notify the sheriff or the board is guilty of a Class 1 misdemeanor.

Source: SL 1988, ch 328, § 115.



§ 40-29-25 Sale of estray--Disposition of proceeds.

40-29-25. Sale of estray--Disposition of proceeds. If the animal is determined to be an estray by the sheriff or the board, it shall be promptly sold through the most convenient livestock auction market. The net proceeds of such sale shall be paid to the board to be placed into the brand inspection and theft prevention fund. If ownership of the estray is not determined within one year from the date the estray was found the net proceeds of the sale of the estray shall escheat to the South Dakota livestock ownership inspection and theft prevention fund.

Source: SL 1988, ch 328, § 116.



§ 40-29-26 Claim for expense of feeding and keeping estray--Liability for loss of estray.

40-29-26. Claim for expense of feeding and keeping estray--Liability for loss of estray. Any person who finds an estray may within a period of one year from the date the estray is found, file a claim with the board for the expense incurred in feeding and keeping such estray if he reported the estray pursuant to § 40-29-24. If such claim is filed, the board shall determine the validity of the claim filed. If any estray shall, without the fault of the person taking up the animal, die or be stolen or escape and wander away, the person taking up the animal may not be held responsible therefor.

Source: SL 1988, ch 328, § 117.






Chapter 30 - Township Pounds [Repealed]

CHAPTER 40-30

TOWNSHIP POUNDS [REPEALED]

[Repealed by SL 1980, ch 279, §§ 1 to 11]



Chapter 31 - American Dairy Association Of South Dakota

§ 40-31-1 Definition of terms.

40-31-1. Definition of terms. Terms used in this chapter mean:

(1) "Association," the American Dairy Association of South Dakota;

(2) "Dealer," any person who buys, sells, manufactures, processes, or ships dairy products or who acts as sales or purchasing agent, broker, or factor of dairy products;

(3) "Person," individuals, corporations, limited liability companies, partnerships, trusts, associations, cooperatives, and any and all other business units;

(4) "Processor," one who converts milk or cream into a manufactured dairy product;

(5) "Producer," every person who produces milk or cream from cows or goats and thereafter sells the same as milk, cream, or other dairy products.
Source: SL 1951, ch 5, § 1; SL 1955, ch 4, § 1; SDC Supp 1960, § 4.2201; SL 1994, ch 351, § 98.



§ 40-31-2 Association created--Producer and processor members--Nonvoting members.

40-31-2. Association created--Producer and processor members--Nonvoting members. There is hereby created an American Dairy Association of South Dakota. This association shall be composed of three dairy producers and two dairy processors who are residents of this state, with the secretary of agriculture or the secretary's representative, the head of the dairy department of the South Dakota State University, and the state executive member of the American Dairy Association acting as nonvoting members.

Source: SL 1951, ch 5, § 2; SL 1955, ch 4, § 2; SDC Supp 1960, § 4.2202; SL 2004, ch 260, § 2.



§ 40-31-2.1 Direction and supervision by department of agriculture--Independent functions retained by Association.

40-31-2.1. Direction and supervision by department of agriculture--Independent functions retained by Association. The American Dairy Association of South Dakota shall be administered under the direction and supervision of the Department of Agriculture and the secretary thereof, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the secretary of agriculture. The staff director of the association shall be nominated by the association and appointed by the secretary of agriculture to serve at the pleasure of the secretary of agriculture.

Source: SL 1973, ch 2, § 135.



§ 40-31-2.2 Cooperative agreements to fund or conduct dairy promotion efforts.

40-31-2.2. Cooperative agreements to fund or conduct dairy promotion efforts. The secretary of agriculture may enter agreements to fund or conduct dairy promotion efforts in cooperation with regional and national dairy promotion programs, on behalf of the American Dairy Association of South Dakota.

Source: SL 2004, ch 260, § 1.



§ 40-31-3 Nomination, appointment and terms of producer members.

40-31-3. Nomination, appointment and terms of producer members. The Governor shall appoint the producer members of the American Dairy Association from among a list of nominees supplied by any statewide nonprofit dairy organization incorporated under state law, for a period of three years, beginning on October thirty-first with one producer member to be appointed each year as the terms of previous appointees expire. The appointee's term shall expire on October thirtieth in the third year of appointment. The list of nominees shall comprise at least twice the number of appointments to be made.

Source: SL 1951, ch 5, § 2; SL 1955, ch 4, § 2; SDC Supp 1960, § 4.2202; SL 2004, ch 260, § 3; SL 2012, ch 16, § 20.



§ 40-31-4 Nomination, appointment and terms of processor members.

40-31-4. Nomination, appointment and terms of processor members. The processor members of the American Dairy Association shall be appointed by the Governor from among a list of nominees supplied by the South Dakota Dairy Association. The list shall be at least twice the number of appointments to be made. Each term is for a period of two years beginning on October thirty-first with one processor member to be appointed each year as the term of a previous appointee expires.

Source: SL 1951, ch 5, § 2; SL 1955, ch 4, § 2; SDC Supp 1960, § 4.2202; SL 2013, ch 176, § 13.



§ 40-31-5 Repealed.

40-31-5. Repealed by SL 1971, ch 23, § 2



§ 40-31-6 Officers of association--Orders and rules--Bonds required.

40-31-6. Officers of association--Orders and rules--Bonds required. The American Dairy Association shall have the power and duty to elect a chairman, vice-chairman, secretary, and treasurer who shall be members of the association and such other officers as it may deem advisable, and may adopt orders for the exercise of its powers and the performance of its duties. The association shall cause its officers to be adequately bonded for the faithful performance of their duties and the strict accounting for all funds of the association. The association may promulgate rules pursuant to chapter 1-26 concerning:

(1) Declaratory rulings;

(2) Reporting requirements;

(3) Assessments and collection procedures; and

(4) Refunds and refund procedures.
Source: SL 1951, ch 5, § 3; SL 1955, ch 4, § 3; SL 1957, ch 5, § 3; SDC Supp 1960, §§ 4.2203(1), 4.2208; SL 1986, ch 326, § 90.



§ 40-31-7 Employment and compensation of other personnel.

40-31-7. Employment and compensation of other personnel. The Department of Agriculture shall have the power and duty to employ for the American Dairy Association and discharge at its pleasure such attorneys, advertising counsel, clerks, and employees as it deems necessary and to prescribe their duties and fix their compensation.

Source: SL 1951, ch 5, § 3; SL 1955, ch 4, § 3; SDC Supp 1960, § 4.2203 (3).



§ 40-31-8 Offices of Association--Expenses--Contracts and agreements.

40-31-8. Offices of Association--Expenses--Contracts and agreements. The Department of Agriculture shall have the power and duty to establish offices for the American Dairy Association and incur any and all expense and to enter into any and all contracts and agreements for the proper administration and enforcement of this chapter.

Source: SL 1951, ch 5, § 3; SL 1955, ch 4, § 3; SDC Supp 1960, § 4.2203 (4).



§ 40-31-9 Assessment on milk produced in state--Application.

40-31-9. Assessment on milk produced in state--Application. There is hereby levied an assessment of ten cents per hundred weight on all milk produced in the state. However, the provisions of this section do not apply to milk produced outside of the state or to milk consumed upon the farm where produced.

Source: SL 1951, ch 5, § 5; SL 1955, ch 4, § 5; SL 1957, ch 5, § 1; SDC Supp 1960, § 4.2205 (1); SL 1971, ch 227, § 1; SL 2004, ch 260, § 4.



§ 40-31-10 Repealed.

40-31-10. Repealed by SL 1971, ch 227, § 3



§ 40-31-11 Assessment collected by first dealer--Producers responsible for payment.

40-31-11. Assessment collected by first dealer--Producers responsible for payment. All assessments levied and imposed under this chapter shall be deducted from the price paid to the producer and shall be collected by the first dealer, provided, however, that:

(1) Where the producer sells directly to the consumer, the taxes aforesaid shall be collected from such producer;

(2) Where the producer sells outside the State of South Dakota, the assessments aforesaid shall be due and payable by such producer except that agreements may be made with dealers outside of the state for the purpose of collecting the assessments aforesaid from such dealers.
Source: SL 1951, ch 5, § 5; SL 1955, ch 4, § 5; SL 1957, ch 5, § 1; SDC Supp 1960, § 4.2205 (2); SL 1964, ch 4, § 2.



§ 40-31-12 Record of milk handled by dealers and producers--Form--Report--Preservation--Inspection.

40-31-12. Record of milk handled by dealers and producers--Form--Report--Preservation--Inspection. All dealers and producers charged under this chapter with the obligation of collecting and remitting the assessment imposed by this chapter shall keep a complete and accurate record of all milk subject to assessments by this chapter which may be handled. The record shall be in such form and contain such information and be reported to the South Dakota Department of Agriculture at such times as the American Dairy Association may prescribe. The record shall be preserved by the person charged with keeping the record for a period of two years. The record is subject to inspection by the South Dakota Department of Agriculture.

Source: SL 1951, ch 5, § 6; SL 1955, ch 4, § 6; SL 1957, ch 5, § 2; SDC Supp 1960, § 4.2206; SL 1971, ch 227, § 2; SL 2004, ch 260, § 5.



§ 40-31-13 Monthly return of dairy products handled by dealer or producer.

40-31-13. Monthly return of dairy products handled by dealer or producer. Every dealer or producer charged by this chapter or by agreement with the keeping of records provided in this chapter shall, as the American Dairy Association by its regulations may require, file with the association a return on or before the fifteenth day of each month, on forms to be prescribed and furnished by the association stating the quantity of dairy products subject to assessment during the preceding month and such other information as the association may reasonably require. A copy of such return shall be retained by all dealers for inspection by the producers selling to them.

Source: SL 1951, ch 5, § 7; SL 1955, ch 4, § 7; SDC Supp 1960, § 4.2207; SL 1976, ch 253.



§ 40-31-14 Computation of assessment by association when monthly return not filed.

40-31-14. Computation of assessment by association when monthly return not filed. In case any person charged under this chapter with the obligation of filing a return or collecting and remitting the assessment imposed by this chapter fails to make a return when due, or fails to collect or remit such assessment as herein provided, an officer of the American Dairy Association designated by it for such purpose after ten days' notice to such person shall have a hearing thereon and determine the amount of such tax according to his best judgment and information, which amount so fixed by the association officer shall be prima facie correct.

Source: SL 1951, ch 5, § 10; SL 1957, ch 5, § 4; SDC Supp 1960, § 4.2210; SL 1964, ch 4, § 3.



§ 40-31-15 Payment of assessment computed by Association--Penalty and interest.

40-31-15. Payment of assessment computed by Association--Penalty and interest. Any person charged under this chapter with the obligation of filing a return who fails to do so shall, within ten days after notice of the amount of tax fixed and computed by the officer pursuant to § 40-31-14 is mailed to that person, pay the tax, together with a penalty of ten percent on the amount of the tax. In addition to the penalty, if payment is not made within ten days, interest at the Category D rate of interest as established in § 54-3-16 calculated from the date of mailing the notice shall be added to the amount of tax.

Source: SL 1951, ch 5, § 10; SL 1957, ch 5, § 4; SDC Supp 1960, § 4.2210; SL 1964, ch 4, § 3; SL 1983, ch 28, § 52; SL 1984, ch 319, § 26.



§ 40-31-16 Recovery of tax, penalty, and interest--Tax collection remedies available.

40-31-16. Recovery of tax, penalty, and interest--Tax collection remedies available. In the case of failure to pay the tax or any portion of the tax, or any penalty or interest provided for in this chapter, when due, the Department of Agriculture may recover the amount of the tax, penalty, and interest. The provisions of §§ 10-59-11 to 10-59-15, inclusive, which provide for the creation, notice, recording, and enforcement of liens, collection by distress warrant, and injunction, apply to and are available for collection of the tax imposed by this chapter. The secretary of agriculture shall perform the duties specified for the secretary of revenue in chapter 10-59. However, any lien or suit filed shall be in the name of the Department of Agriculture.

Source: SL 1951, ch 5, § 10; SL 1957, ch 5, § 4; SDC Supp 1960, § 4.2210; SL 1964, ch 4, § 3; SL 2017, ch 66, § 6.



§ 40-31-17 Producer's application for refund of assessment--Approval by association.

40-31-17. Producer's application for refund of assessment--Approval by association. Any producer desiring a refund of an assessment paid under this chapter must himself make written application to the secretary of the American Dairy Association of South Dakota therefor. Such application may only be made on an annual basis and may only be made within thirty days after July first, of each year on forms provided by the association. Upon receipt of such completed refund application upon such forms, the secretary of the association shall, within thirty days approve the voucher for payment of the net refund due such producer and transmit such voucher to the state auditor.

Source: SL 1951, ch 5, § 5; SL 1955, ch 4, § 5; SL 1957, ch 5, § 1; SDC Supp 1960, § 4.2205 (3); SL 1964, ch 4, § 2; SL 1977, ch 323; SL 1978, ch 287.



§ 40-31-18 Assessments paid into dairy association fund--Purposes for which used--Warrants.

40-31-18. Assessments paid into dairy association fund--Purposes for which used--Warrants. All moneys received by the Department of Agriculture from the assessments levied under the provisions of this chapter shall be paid to the state treasurer and placed in a fund designated as the "American Dairy Association of South Dakota fund." Said fund and the accumulations therein are appropriated for the uses and purposes of the association as prescribed by the laws relating to the American Dairy Association of South Dakota. The state auditor shall issue warrants upon such fund approved by the American Dairy Association of South Dakota.

Source: SL 1951, ch 5, § 5; SL 1955, ch 4, § 5; SL 1957, ch 5, § 1; SDC Supp 1960, § 4.2205 (2); SL 1964, ch 4, § 2.



§ 40-31-19 Voluntary contributions to association.

40-31-19. Voluntary contributions to association. The American Dairy Association shall have the power and duty to accept and disburse voluntary contributions for the use and purposes of the association.

Source: SL 1955, ch 4, § 3; SDC Supp 1960, § 4.2203 (10).



§ 40-31-20 Disbursement of association funds.

40-31-20. Disbursement of association funds. The American Dairy Association shall have the power and duty to authorize the disbursement of moneys as may be available to it in support of itself and its purposes but only to the extent that such money is available.

Source: SL 1951, ch 5, § 3; SL 1955, ch 4, § 3; SDC Supp 1960, § 4.2203 (9).



§ 40-31-21 Expenses paid from and limited by dairy association fund.

40-31-21. Expenses paid from and limited by dairy association fund. No part of the expense incurred by the association shall be paid from any other than the American Dairy Association of South Dakota fund and the expenses incurred by the association shall at no time exceed the amount available in the fund.

Source: SL 1951, ch 5, § 8; SL 1955, ch 4, § 8; SL 1957, ch 5, § 3; SDC Supp 1960, § 4.2208.



§ 40-31-22 Power to sue and be sued--Contract power.

40-31-22. Power to sue and be sued--Contract power. The Department of Agriculture, on behalf of the American Dairy Association, shall have the power to sue and be sued and to contract and be contracted with.

Source: SL 1951, ch 5, § 2; SL 1955, ch 4, § 2; SDC Supp 1960, § 4.2202.



§ 40-31-23 Research activities of department.

40-31-23. Research activities of department. The Department of Agriculture shall have the power and duty to conduct scientific research for the purpose of developing and discovering health, food, therapeutic, dietetic, and industrial uses for dairy products.

Source: SL 1951, ch 5, § 3; SL 1955, ch 4, § 3; SDC Supp 1960, § 4.2203 (6).



§ 40-31-24 Promotional and advertising activities of department.

40-31-24. Promotional and advertising activities of department. The Department of Agriculture shall plan and conduct campaigns for dairy commodity advertising, publicity, and sales promotion, research and educational campaigns, to increase the consumption of dairy products, and may contract for any advertising, publicity, and sales promotion, research and educational service. The department shall have the power and duty to make in the name of the American Dairy Association such advertising contracts and other agreements as it deems desirable, and to promote the sale and consumption of dairy products on either a state or national basis.

Source: SL 1951, ch 5, §§ 3, 4; SL 1955, ch 4, §§ 3, 4; SDC Supp 1960, §§ 4.2203 (7), 4.2204.



§ 40-31-25 Administration and enforcement of chapter--Necessary powers.

40-31-25. Administration and enforcement of chapter--Necessary powers. The Department of Agriculture shall have the power and duty to administer and enforce this chapter and to do and perform all acts and exercise all powers reasonably necessary to effectuate the purposes of this chapter.

Source: SL 1951, ch 5, § 3; SL 1955, ch 4, § 3; SDC Supp 1960, § 4.2203 (2).



§ 40-31-26 Record and account maintained by association.

40-31-26. Record and account maintained by association. The American Dairy Association shall have the power and duty to keep an accurate record and account of its dealings which shall be a public record.

Source: SL 1951, ch 5, § 3; SL 1955, ch 4, § 3; SDC Supp 1960, § 4.2203 (8).



§ 40-31-27 Copies of records as prima facie evidence.

40-31-27. Copies of records as prima facie evidence. Copies of the proceedings, records, and accounts of the association, when certified by its secretary, shall be admissible in evidence and shall be prima facie evidence of the truth of all statements therein contained.

Source: SL 1951, ch 5, § 2; SL 1955, ch 4, § 2; SDC Supp 1960, § 4.2202.



§ 40-31-28 Repealed.

40-31-28. Repealed by SL 1975, ch 62, § 3



§ 40-31-29 Annual report to Governor.

40-31-29. Annual report to Governor. The American Dairy Association shall on or before the first day of September of each year make a full and complete report to the Governor of its activities for the twelve months previous.

Source: SL 1951, ch 5, § 9; SL 1955, ch 4, § 9; SDC Supp 1960, § 4.2209.



§ 40-31-30 Repealed.

40-31-30. Repealed by SL 1991, ch 186, § 24



§ 40-31-31 Report of violations to attorney general.

40-31-31. Report of violations to attorney general. The American Dairy Association shall have the power and duty to report violations of this chapter to the attorney general of the State of South Dakota.

Source: SL 1951, ch 5, § 3; SL 1955, ch 4, § 3; SDC Supp 1960, § 4.2203 (5).



§ 40-31-32 Severability of provisions.

40-31-32. Severability of provisions. If any provisions of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1951, ch 5, § 11; SDC Supp 1960, § 4.2211.






Chapter 32 - Milk Plants, Producers, And Distributors

§ 40-32-1 Purpose of chapter.

40-32-1. Purpose of chapter. The purpose of this chapter is to protect the public health by securing the wholesomeness and purity of milk and milk products, and to prevent fraud and deception in the purchase, manufacture, and sale of milk and milk products.

Source: SL 1957, ch 92, § 1; SDC Supp 1960, § 4.1901.



§ 40-32-2 Definition of terms.

40-32-2. Definition of terms. Terms as used in this chapter, mean:

(1) "Bulk milk pick-up tanker," any vehicle, including the truck, tank, and those appurtenances necessary for the tank's use, used by a bulk milk hauler or sampler to transport bulk raw milk for pasteurization from a dairy farm to a milk plant, receiving station, or transfer station;

(2) "Dairy farm," any place or premise where one or more cows, sheep, or goats are kept and from which a part or all of the milk or milk products are produced and sold, or offered for sale to a milk plant;

(3) "Dairy fieldman," a person employed by the milk plant to determine if a producer is maintaining satisfactory production requirements in accordance with this chapter and the rules promulgated pursuant to this chapter;

(4) "Department," the Department of Agriculture;

(5) "Grade A," any milk or milk product that complies with the standards set forth in any rules promulgated pursuant to § 39-6-9;

(6) "Manufacturing grade milk," any milk or milk product that is produced for processing and manufacturing into products for human consumption in accordance with the standards set by rules promulgated pursuant to the authority granted in §§ 39-6-9 and 40-32-18 and that is not subject to the requirements of Grade A milk or raw milk for human consumption;

(7) "Marketing organization," an entity established for the purpose of procuring farm produced milk and offering for sale that milk to a milk plant, receiving station, or transfer station;

(8) "Milk distributor," any person who purchases milk or any milk product and transports the milk or milk product to a retail dealer or a consumer;

(9) "Milk plant," any place where milk or a milk product is delivered or processed for commercial purposes;

(10) "Milk product," any product formulated by the addition of milk or a product derived from more than fifty percent milk if the milk or the product derived from more than fifty percent milk is greater than fifty percent of the product by weight or volume;

(11) "Milk transport tank," any vehicle, including the truck and tank, used by a bulk milk hauler or sampler to transport bulk shipments of milk and any milk product, from a milk plant, receiving station, or transfer station to another milk plant, receiving station, or transfer station;

(12) "Pasteurization," the process of heating every particle of milk or milk product in properly designed and operated equipment, to one of the temperatures given in the following table and held continuously at or above that temperature for at least the corresponding specified time:

* If the fat content of the milk product is ten percent or more, or if it contains added sweeteners, the specified temperature shall be increased by 5°F (3°C). However, eggnog shall be heated to at least the following temperature and time specifications:

Nothing in this definition bars any other pasteurization process which has been recognized by the Food and Drug Administration to be equally efficient and which is approved by the regulatory agency;

(13) "Pasteurization unit," a unit of equipment that pasteurizes milk and milk products that meets the 3-A accepted practices for the sanitary construction, installation, testing, and operation of a pasteurizer;

(14) "Producer," any person who operates a dairy farm and provides, sells, or offers milk or raw milk for human consumption for sale;

(15) "Receiving station," any place, premise, or establishment where raw milk is received, collected, handled, stored, or cooled and prepared for further transporting;

(16) "Secretary," the secretary of agriculture;

(17) "Single-service article fabricating plant," any plant manufacturing single-service articles expected to be in contact with Grade A milk and milk products;

(18) "Transfer station," any place, premise, or establishment where milk or milk products are transferred directly from one milk tank truck to another.
Source: SDC 1939, § 4.1902; SL 1941, ch 4; SL 1943, ch 9, § 1; SL 1945, ch 14; SL 1951, ch 111, § 1; SL 1953, ch 8; SL 1957, ch 92, § 2; SL 1969, ch 8, § 1; SL 1980, ch 280, § 1; SL 1987, ch 299, § 1; SL 1988, ch 329, § 1; SL 2009, ch 205, § 1; SL 2010, ch 205, § 12; SL 2015, ch 207, § 6.



§ 40-32-3 Exemption of charitable, public, and educational institutions not producing for sale.

40-32-3. Exemption of charitable, public, and educational institutions not producing for sale. This chapter shall in no way apply to religious, hospital, charitable, state, county, or educational institutions or organizations not engaged in the business of manufacturing or processing for sale, milk or milk products.

Source: SL 1957, ch 92, § 1; SDC Supp 1960, § 4.1901.



§ 40-32-4 License required for milk plants, transporters, stations, distributors, and persons buying or selling milk products.

40-32-4. License required for milk plants, transporters, stations, distributors, and persons buying or selling milk products. Any person engaged in the operation of a receiving station, transfer station, bulk milk pick-up tanker, milk transport tank, plant fabricating single-service articles or milk distributor in South Dakota, or any person buying milk produced in South Dakota, or any person selling milk, any milk product, or raw milk for human consumption, shall, before beginning business, obtain from the secretary a license for each place of business owned or operated by the person in South Dakota, and for each milk distributor or milk plant buying or selling milk or any milk product in South Dakota.

Source: SDC 1939, § 4.1903; SL 1941, ch 4; SL 1945, ch 14; SL 1953, ch 8; SL 1957, ch 92, § 3; SL 1965, ch 6; SL 1969, ch 8, § 2; SL 1980, ch 280, § 2; SL 1987, ch 299, § 2; SL 2009, ch 205, § 2; SL 2015, ch 207, § 7.



§ 40-32-5 License fees.

40-32-5. License fees. The license fee for the following facilities requiring licenses is as follows:

(1) In-state milk processing plant (by pounds of milk or milk product produced):

(a) Less than 100,000 pounds per day, two hundred fifty dollars;

(b) 100,000 to 500,000 pounds, inclusive, per day, five hundred dollars;

(c) Over 500,000 pounds per day, one thousand dollars;

(2) Out-of-state milk processing plants or marketing organization, two hundred fifty dollars;

(3) Receiving station, two hundred fifty dollars;

(4) Plant fabricating single-service articles, two hundred fifty dollars;

(5) Milk distributor, two hundred fifty dollars;

(6) Transfer station, one hundred dollars;

(7) Bulk milk pick-up tanker or milk transport tank, fifty dollars;

(8) A producer who packages and sells raw milk for human consumption, fifty dollars.
Source: SDC 1939, § 4.1903; SL 1941, ch 4; SL 1945, ch 14; SL 1953, ch 8; SL 1957, ch 92, § 3; SL 1965, ch 6; SL 1969, ch 8, § 2; SL 1980, ch 280, § 3; SL 1981, ch 286, § 11; SL 1987, ch 299, § 3; SL 2009, ch 205, § 3; SL 2015, ch 207, § 8.



§ 40-32-6 Milk plant license--Contents--Posting.

40-32-6. Milk plant license--Contents--Posting. Each license for a milk plant shall record the name of the person owning or operating the plant licensed, the plant's place of business, the location of the plant, the name of the manager, and the number of the license. Each license so issued shall constitute a license to the manager or agent of the place of business named in the license and one license shall be sufficient for all manufacturing processes of milk or milk products. Each license issued shall be posted in the office of the plant licensed.

Source: SDC 1939, § 4.1903; SL 1941, ch 4; SL 1945, ch 14; SL 1953, ch 8; SL 1957, ch 92, § 3; SL 1965, ch 6; SL 1969, ch 8, § 2; SL 1980, ch 280, § 4; SL 2009, ch 205, § 4.



§ 40-32-7 Transfer of plant licenses restricted.

40-32-7. Transfer of plant licenses restricted. No license for a milk plant is transferable from one person to another, but may be transferred from one location to another in the same municipality with the approval of the secretary of agriculture.

Source: SDC 1939, § 4.1903; SL 1941, ch 4; SL 1945, ch 14; SL 1953, ch 8; SL 1957, ch 92, § 3; SL 1965, ch 6; SL 1969, ch 8, § 2; SL 1980, ch 280, § 5; SL 2009, ch 205, § 5.



§ 40-32-8 Annual expiration of license.

40-32-8. Annual expiration of license. Each license issued pursuant to § 40-32-5 is good for one year or any fraction thereof, and shall terminate on December thirty-first of each year.

Source: SDC 1939, § 4.1903; SL 1941, ch 4; SL 1945, ch 14; SL 1953, ch 8; SL 1957, ch 92, § 3; SL 1965, ch 6; SL 1969, ch 8, § 2; SL 1980, ch 280, § 6; SL 1987, ch 299, § 4.



§ 40-32-9 Suspension of license for failure to comply with law.

40-32-9. Suspension of license for failure to comply with law. The secretary of agriculture or his duly authorized representative may suspend a dairy products license for failure to comply with any existing dairy statutes or regulations for such time as may be necessary for the owner or operator to make the necessary corrections to comply with the dairy statutes and regulations.

Source: SL 1957, ch 92, § 5; SDC Supp 1960, § 4.1905; SL 1969, ch 8, § 4.



§ 40-32-10 Revocation or suspension of plant license for violations--Notice and opportunity to defend.

40-32-10. Revocation or suspension of plant license for violations--Notice and opportunity to defend. The secretary shall, upon evidence of violations of the provisions of this chapter and chapters 39-6, 39-7, and 39-8, and any rules promulgated pursuant to those chapters, revoke or suspend any dairy products plant license. However, no license may be revoked except on twenty days' notice to the licensee or the licensee's agent or manager. Any notice shall be served as summons is served in civil actions, specify the substance of the complaint and the time and place at which evidence will be heard in support of the complaint, and that an opportunity will be offered to the licensee complained about to submit evidence and proof in defense of any charge.

Source: SDC 1939, § 4.1906; SL 1957, ch 92, § 5; SDC Supp 1960, § 4.1905; SL 1969, ch 8, § 4; SL 2010, ch 205, § 13.



§ 40-32-10.1 Producer's permit required.

40-32-10.1. Producer's permit required. A producer engaged in the business of producing milk and offering for sale such milk for purposes other than Grade A milk pursuant to the provisions of chapter 39-6 and before the milk is to be transported from the premises of the producer, shall obtain a permit from the secretary. A producer engaged in the business of producing raw milk for human consumption pursuant to the provisions of chapter 39-6 and before the raw milk is sold directly to the consumer, shall obtain a permit from the secretary.

Source: SDC 1939, § 4.1903 as added by SL 1969, ch 8, § 2; SL 1988, ch 329, § 6; SL 2009, ch 205, § 6; SL 2010, ch 205, § 14; SL 2015, ch 207, § 9.



§ 40-32-10.2 Issuance of producer's permit--Compliance with rules and regulations.

40-32-10.2. Issuance of producer's permit--Compliance with rules and regulations. All milk plants shall submit to the secretary of agriculture a list of all such producers who are currently doing business with them and supply the secretary with sufficient information upon which he shall issue a permit, providing that the secretary shall have the discretion to refuse a permit if he deems the producer is not producing a quality product; and further, providing that when the secretary has adopted necessary rules and regulations and on proper notice to the producer the producer shall have thirty days within which to comply; and further providing that the producer shall not be in violation until such time that the secretary has adopted necessary rules and regulations and the producer has been afforded his rights under chapter 1-26.

Source: SDC 1939, § 4.1903 as added by SL 1969, ch 8, § 2.



§ 40-32-10.3 Renewal of producer's permit not required--Transfer of permits.

40-32-10.3. Renewal of producer's permit not required--Transfer of permits. Each permit issued under § 40-32-10.2 shall be to the producer and the location named therein and need not be renewed unless revoked by the secretary of agriculture. No permit shall be transferable to another location but may be transferred from one producer to another with the approval of the secretary or his duly authorized agent.

Source: SDC 1939, § 4.1903 as added by SL 1969, ch 8, § 2.



§ 40-32-10.4 Suspension of producer's license or permit--Grounds--Sanctions--Court action.

40-32-10.4. Suspension of producer's license or permit--Grounds--Sanctions--Court action. The department may suspend a producer's license or permit upon failure by the holder of the permit to comply with any of the terms of state statute or promulgated rule or for interference with inspection. In addition to the administrative sanctions available to the department pursuant to this chapter and chapters 39-6, 39-7, and 39-8, any licensed or nonlicensed producer who commits any violation of this chapter or chapters 39-6, 39-7, or 39-8, may be assessed a fine, not to exceed five thousand dollars per violation, or may be subject to injunctive and declaratory relief by the circuit court. All fines collected pursuant to this section are subject to S.D. Const., Art. VIII, § 3. The department is not required to seek the administrative sanctions available under this section prior to commencing an action in circuit court against an alleged violator of this chapter or chapters 39-6, 39-7, or 39-8.

Source: SDC Supp 1960, § 4.1905 as added by SL 1969, ch 8, § 4; SL 2010, ch 205, § 15.



§ 40-32-10.5 Revocation of producer's permit--Hearing required--Suspension prior to hearing.

40-32-10.5. Revocation of producer's permit--Hearing required--Suspension prior to hearing. A producer's permit may be revoked by the secretary of agriculture for due cause after the holder of a permit has been given the opportunity for a hearing before the secretary. The secretary shall, upon the request of the holder of a permit, fix the time and place for such hearing. No permit shall be revoked prior to the hearing herein provided, but a permit may be suspended prior to such time and said suspension shall be in full force and effect until the hearing at which time the secretary shall make his final determination.

Source: SDC Supp 1960, § 4.1905 as added by SL 1969, ch 8, § 4.



§ 40-32-10.6 Dairy fieldman's service provided by plant.

40-32-10.6. Dairy fieldman's service provided by plant. Any milk plant purchasing milk for purposes other than Grade A as set forth in chapter 39-6 shall provide adequate and continuous service of a dairy fieldman in determining for the secretary of agriculture by inspection of each dairy farm selling milk to such plant that the facilities and methods of production are in compliance with this chapter and the rules and regulations adopted thereunder. A dairy fieldman shall have access, ingress, and egress to all such dairy farms.

Source: SDC Supp 1960, § 4.1904 as added by SL 1969, ch 8, § 3.



§ 40-32-10.7 Dairy fieldman's license required--Application and fee--Expiration.

40-32-10.7. Dairy fieldman's license required--Application and fee--Expiration. Any person performing the duties of a dairy fieldman shall first obtain a license by applying on a form provided by the secretary of agriculture. Upon receipt of the application and a fee of fifty dollars, the secretary shall determine if the applicant is competent and qualified before issuing the license. Each license for a dairy fieldman is valid for one year or any fraction thereof and terminates on July first of each year.

Source: SDC Supp 1960, § 4.1904 as added by SL 1969, ch 8, § 3; SL 1971, ch 228; SL 1981, ch 286, § 12; SL 2009, ch 205, § 7.



§ 40-32-10.8 Dairy fieldman's assistance in reinstatement of producer's permit--Exclusive authority of secretary to suspend permit.

40-32-10.8. Dairy fieldman's assistance in reinstatement of producer's permit--Exclusive authority of secretary to suspend permit. The secretary of agriculture may make provisions for the dairy fieldman's assistance in the reinstatement of a producer permit: Provided, that a suspension of a producer's permit shall only be made by the secretary or his duly authorized agent.

Source: SDC Supp 1960, § 4.1904 as added by SL 1969, ch 8, § 3.



§ 40-32-10.9 Revocation of dairy fieldman's license--Hearing required.

40-32-10.9. Revocation of dairy fieldman's license--Hearing required. The secretary of agriculture may revoke a dairy fieldman's license for due cause after the holder of the license has been given an opportunity for a hearing, the holder of the license shall be given notice in writing of the time and place of such hearing at least ten days before the date of such hearing.

Source: SDC Supp 1960, § 4.1906 as added by SL 1969, ch 8, § 5.



§ 40-32-11 Tester and grader to be maintained in dairy products plant--License required.

40-32-11. Tester and grader to be maintained in dairy products plant--License required. A tester and grader of cream and milk, duly qualified to sample, test, and grade cream and milk and licensed as required in §§ 40-32-12 to 40-32-16, inclusive, shall be maintained in every creamery, cream station, or milk plant. No individual can sample, test, or grade cream or milk, where the samples, tests, or grades are used as the basis of payment to the producer, without first securing a license from the secretary of agriculture.

Source: SL 1943, ch 9, § 5; SL 1951, ch 111, § 4; SL 1957, ch 92, § 4; SDC Supp 1960, § 4.1904; SL 1969, ch 8, § 3.



§ 40-32-12 Application for tester and grader's license--Fee--Examination of applicant.

40-32-12. Application for tester and grader's license--Fee--Examination of applicant. Applications for a tester and grader's license shall be made on forms prescribed and provided by the secretary of agriculture. Upon receipt of an application and a fee of fifty dollars, each applicant shall be given an examination prescribed by the secretary. The examination shall determine the applicant's knowledge of South Dakota laws pertaining to the dairy industry and shall contain an actual demonstration by the applicant, sampling, testing, and grading milk.

Source: SL 1943, ch 9, § 5; SL 1951, ch 111, § 4; SL 1957, ch 92, § 4; SDC Supp 1960, § 4.1904; SL 1969, ch 8, § 3; SL 1981, ch 286, § 13; SL 2009, ch 205, § 8.



§ 40-32-13 Licenses for sampling and grading.

40-32-13. Licenses for sampling and grading. An application for a sampling and grading license shall be made on forms prescribed and provided by the secretary of agriculture. A fee of fifty dollars shall be submitted with the application. A license shall be issued to persons for sampling and grading of milk at a milk plant, or for the operator of a bulk tank truck picking up milk at the farm, upon satisfactory completion of an examination pertaining to sampling and grading and an evaluation of sampling methods. Each license shall be stamped, "Sampler Only" or "Bulk Hauler."

Source: SL 1957, ch 92, § 4; SDC Supp 1960, § 4.1904; SL 1969, ch 8, § 3; SL 2009, ch 205, § 9; SL 2016, ch 205, § 1.



§ 40-32-14 Issuance of tester and grader's license or sampling and grading license--Duration.

40-32-14. Issuance of tester and grader's license or sampling and grading license--Duration. After successful completion of the examination required by §§ 40-32-12 and 40-32-13, the secretary of agriculture shall issue a tester and grader's license or sampling and grading license. Each license is valid for one year or any fraction thereof and terminated on July first of each year.

Source: SL 1943, ch 9, § 5; SL 1951, ch 111, § 4; SL 1957, ch 92, § 4; SDC Supp 1960, § 4.1904; SL 1969, ch 8, § 3; SL 2016, ch 205, § 2.



§ 40-32-15 License withheld from applicant not meeting requirements.

40-32-15. License withheld from applicant not meeting requirements. The secretary of agriculture may withhold a tester and grader's license or a sampling and grading license from any applicant who does not meet the licensing requirements.

Source: SL 1943, ch 9, § 5; SL 1951, ch 111, § 4; SL 1957, ch 92, § 4; SDC Supp 1960, § 4.1904; SL 1969, ch 8, § 3; SL 2016, ch 205, § 3.



§ 40-32-16 Posting of tester and grader's license.

40-32-16. Posting of tester and grader's license. Each tester and grader's license shall be posted in a conspicuous place in the room where the testing and grading is done.

Source: SL 1943, ch 9, § 5; SL 1951, ch 111, § 4; SL 1957, ch 92, § 4; SDC Supp 1960, § 4.1904; SL 1969, ch 8, § 3.



§ 40-32-17 Suspension or revocation of tester and grader's or sampler and grader's license--Violation as ground for revocation.

40-32-17. Suspension or revocation of tester and grader's or sampler and grader's license--Violation as ground for revocation. The secretary of agriculture may suspend or revoke a tester and grader's license or a sampler and grader's license of any person who fails to comply with the provisions of this chapter. Conviction of a licensee for any violation of this chapter shall be sufficient grounds for revocation of the offender's license.

Source: SL 1943, ch 9, § 5; SL 1951, ch 111, § 4; SL 1957, ch 92, § 6; SDC Supp 1960, § 4.1906; SL 1969, ch 8, § 5; SL 2002, ch 192, § 1.



§ 40-32-18 Promulgation of rules.

40-32-18. Promulgation of rules. The secretary of agriculture may promulgate rules pursuant to chapter 1-26 as may be needed to:

(1) Determine and define grades of milk and price differentials to be paid between grades;

(2) Determine and define methods of testing and grading and records to be kept of such testing and grading;

(3) Define individual milk products and set standards for each;

(4) Determine and define methods of production, manufacture, and processing of milk and milk products;

(5) Determine and define construction and sanitation standards for dairy farms and milk plants;

(6) Determine and define construction and sanitation standards for equipment used on dairy farms and milk plants, including transportation equipment for milk and milk products;

(7) Determine and define proper container capacities, labeling, and advertising;

(8) Determine and define duties and responsibilities of a dairy fieldman; and

(9) Review and approve plans and specifications prior to construction.
Source: SDC 1939, § 4.1901; SL 1943, ch 9, § 13; SL 1957, ch 92, § 10; SDC Supp 1960, § 4.1910; SL 1969, ch 8, § 7; SL 1980, ch 280, § 7; SL 1986, ch 326, § 91; SL 2009, ch 205, § 10.



§ 40-32-19 Repealed.

40-32-19. Repealed by omission from SL 1969, ch 8, § 7



§ 40-32-20 Coloring matter mixed with products unfit for human consumption--Failure to comply as misdemeanor.

40-32-20. Coloring matter mixed with products unfit for human consumption--Failure to comply as misdemeanor. The grader or the secretary's authorized representative, who is grading milk or milk products, shall thoroughly mix with any unlawful milk or milk products, as defined under this chapter or the regulations pertaining thereto, a harmless coloring matter as will render such milk or milk products unfit for human consumption. The failure to comply with this section is a Class 2 misdemeanor.

Source: SL 1943, ch 9, § 7; SL 1957, ch 92, § 8; SDC Supp 1960, § 4.1908; SL 1991, ch 186, § 25; SL 1992, ch 289.



§ 40-32-21 Exemption of operations otherwise regulated.

40-32-21. Exemption of operations otherwise regulated. Any part of a milk plant's operations subject to Grade A regulations as set forth in chapter 39-6 or in chapter 39-8, is exempt from all provisions of this chapter except the licensing provisions.

Source: SL 1957, ch 92, § 1; SDC Supp 1960, § 4.1901.



§ 40-32-22 Records and reports to secretary.

40-32-22. Records and reports to secretary. The secretary of agriculture may require such reports and records kept and sent to his office as may be needed for the proper enforcement of this chapter.

Source: SL 1957, ch 92, § 9; SDC Supp 1960, § 4.1909.



§ 40-32-23 Access of department to premises, vehicles, and records--Taking of samples.

40-32-23. Access of department to premises, vehicles, and records--Taking of samples. The department shall have access, ingress, and egress to all places of business, factories, buildings, or related areas where any milk or milk products are produced, bought, manufactured, held, or stored, including any vehicles used for the transportation of milk or milk products. The department shall have access to all of the books and records of such places of business for the purpose of enforcing the provisions of this chapter. The department may take any samples deemed necessary for the proper enforcement of this chapter.

Source: SDC 1939, § 4.1905; SL 1943, ch 9, § 13; SL 1957, ch 92, § 7; SDC Supp 1960, § 4.1907; SL 1969, ch 8, § 6; SL 2010, ch 205, § 16.



§ 40-32-24 Repealed.

40-32-24. Repealed by SL 1977, ch 190, § 536



§ 40-32-25 Inspection service fee for each dairy farm--Raw milk assessment fee.

40-32-25. Inspection service fee for each dairy farm--Raw milk assessment fee. A milk plant or marketing organization of milk, milk products, sheep milk, or goat milk that processes or markets Manufacturing Grade or Grade A milk shall pay an inspection service fee for each dairy farm. The inspection fee shall be one hundred dollars per Grade A or fifty dollars per Manufacturing Grade dairy farm and be paid semiannually by July first and January first to the secretary. In addition, beginning on January 1, 2010, each milk buyer shall pay a monthly raw milk assessment fee on all milk purchased from South Dakota producers, which shall be paid by the beginning of each month to the secretary. The secretary of agriculture shall promulgate rules pursuant to chapter 1-26 to establish the raw milk assessment fee which may not exceed one cent per hundredweight on all milk purchased.

Source: SL 1988, ch 329, § 2; SL 2001, ch 225, § 1; SL 2009, ch 205, § 11.



§ 40-32-26 Reinspection fee--When assessed.

40-32-26. Reinspection fee--When assessed. A reinspection fee of two hundred dollars per inspection shall be paid to the secretary by the milk plant or marketing organization for each dairy farm inspection exceeding the required biannual Grade A or annual Manufacturing Grade farm facility inspection resulting from adverse actions such as farm permit suspension, degrade, or unsanitary conditions to be corrected within a specified period of time.

Source: SL 1988, ch 329, § 3; SL 2001, ch 225, § 2; SL 2009, ch 205, § 12.



§ 40-32-27 Inspection fee for milk plants.

40-32-27. Inspection fee for milk plants. Each milk plant requiring inspection service from the department on pasteurization units shall annually pay two hundred fifty dollars per pasteurization unit to the secretary. The inspection fee shall be paid annually and is due July first of each year. A one-hundred-fifty-dollar resealing fee for any pasteurization unit shall be assessed to the plant and billed at the end of the month for nonroutine equipment checks.

Source: SL 1988, ch 329, § 4; SL 2009, ch 205, § 13.



§ 40-32-28 Penalty for delinquent payments.

40-32-28. Penalty for delinquent payments. The department shall impose a penalty in addition to the inspection fee that is more than one month delinquent. Such penalty shall be ten percent of the total fee each month or portion of a month.

Source: SL 1988, ch 329, § 5.



§ 40-32-29 Dairy inspection fund established--Expenditures.

40-32-29. Dairy inspection fund established--Expenditures. Funds collected pursuant to this chapter shall be deposited with the state treasurer in a special fund known as the dairy inspection fund. Expenditures of these funds shall be made pursuant to provisions of chapter 4-7, not to exceed sixty percent of the total dairy program budget. The department shall provide the dairy industry and the Legislature an annual report of the previous year's activities.

Source: SL 1988, ch 329, § 7; SL 2009, ch 205, § 14; SL 2011, ch 190, § 1.



§ 40-32-30 Repealed.

40-32-30. Repealed by SL 2009, ch 205, § 15.



§ 40-32-31 Cooperation with secretary required--Refusal as misdemeanor.

40-32-31. Cooperation with secretary required--Refusal as misdemeanor. Any person dealing in any product governed by this chapter shall give the secretary all aid within his power in discovering any product, and all records pertaining to that product, which may be suspected of being in violation of this chapter. Any refusal to render such aid is a Class 2 misdemeanor.

Source: SL 1992, ch 290, § 1.



§ 40-32-32 Assistance of police in inspection.

40-32-32. Assistance of police in inspection. The secretary may, by written or oral notice, require any police officer to assist in inspecting any place or product subject to the provisions of this chapter.

Source: SL 1992, ch 290, § 2.



§ 40-32-33 Contraband.

40-32-33. Contraband. Any milk or milk product which is adulterated, misbranded, or otherwise illegal is contraband and subject to condemnation and disposal as provided in §§ 40-32-34 and 40-32-35.

Source: SL 1992, ch 290, § 3.



§ 40-32-34 Seizure or quarantine of contraband--Tagging--Violation as misdemeanor.

40-32-34. Seizure or quarantine of contraband--Tagging--Violation as misdemeanor. The secretary may seize or quarantine by tagging or otherwise marking any milk or milk product which is, or which is suspected of being, contraband and for this purpose is vested with police powers. The tag or marking shall be notice to all persons not to remove or otherwise molest marked or tagged material until given permission by the secretary or a court. The owner or operator of the milk or milk product shall be notified in person or by telephone before the tag or marker is placed on the milk or milk product. Any person who removes or otherwise molests any milk or milk product tagged or marked as provided by this section without permission is guilty of a Class 2 misdemeanor.

Source: SL 1992, ch 290, § 4.



§ 40-32-35 Petition for condemnation of contraband--Hearing--Disposal of contraband.

40-32-35. Petition for condemnation of contraband--Hearing--Disposal of contraband. The secretary upon seizing or quarantining contraband pursuant to § 40-32-34 may, within two days, petition the circuit court for the county in which the contraband material is found for condemnation of the material. The court shall fix a time and place of hearing and provide for reasonable notice thereof to the person in whose possession the contraband material was found. Upon hearing, the court shall determine whether the milk or milk product is in fact adulterated, misbranded or otherwise illegal. If the court determines that the article is adulterated, misbranded or otherwise illegal, it shall order that the same be condemned and destroyed or otherwise disposed of as the court shall direct.

Source: SL 1992, ch 290, § 5.






Chapter 33 - Dealers In Poultry, Eggs And Dairy Products

§ 40-33-1 Definition of terms.

40-33-1. Definition of terms. Terms used in this chapter mean:

(1) "Due date," seven days from the date of delivery of produce by the seller to the dealer at wholesale in the case of a sale, and in all cases where produce is consigned, seven days from the date the sale is made by the broker or handler to the dealer at wholesale;

(2) "Person," an individual, firm, corporation, limited liability company, copartnership, or association;

(3) "Produce," includes eggs, poultry, poultry products, or dairy products;

(4) "Voluntary extension of credit," a written agreement between the seller and the dealer at wholesale wherein the time of payment for the purchase price of produce is extended beyond the due date.
Source: SL 1955, ch 5, § 1; SDC Supp 1960, § 4.2401; SL 1963, ch 9, § 1; SL 1994, ch 351, § 99.



§ 40-33-2 Business constituting dealing at wholesale.

40-33-2. Business constituting dealing at wholesale. Except as provided by §§ 40-33-3 to 40-33-5, inclusive, any person who shall buy or sell, contract to buy or sell, or handle on account of or as agent for another, and any person who shall similarly engage in the business of assembling and trucking for such purposes, any eggs, poultry, poultry products, or dairy products in wholesale lots for the purpose of resale, with or without an established place of business, shall, for the purpose of this chapter be deemed a dealer at wholesale.

Source: SL 1955, ch 5, § 2; SDC Supp 1960, § 4.2402; SL 1963, ch 9, § 2.



§ 40-33-3 Producer not deemed dealer at wholesale.

40-33-3. Producer not deemed dealer at wholesale. A producer who sells eggs produced only by his own flock, or poultry raised by him, or poultry products processed by him from his own flock, or dairy products produced by him from his own herd, shall not be deemed a dealer at wholesale within the meaning of this chapter.

Source: SL 1955, ch 5, § 2; SDC Supp 1960, § 4.2402 (1); SL 1963, ch 9, § 2.



§ 40-33-4 Resident paying cash for purchases not deemed dealer at wholesale.

40-33-4. Resident paying cash for purchases not deemed dealer at wholesale. Any resident of South Dakota who purchases, and at the time of purchase makes full payment in cash therefor, South Dakota eggs, poultry, poultry products, or dairy products, shall not be deemed a dealer at wholesale within the meaning of this chapter.

Source: SL 1955, ch 5, § 2; SDC Supp 1960, § 4.2402 (2); SL 1963, ch 9, § 2.



§ 40-33-5 Cooperatives not deemed dealers at wholesale.

40-33-5. Cooperatives not deemed dealers at wholesale. Cooperative associations having not more than forty percent of nonmember patrons shall not be deemed dealers at wholesale within the meaning of this chapter.

Source: SL 1955, ch 5, § 2; SDC Supp 1960, § 4.2402 (3); SL 1963, ch 9, § 2.



§ 40-33-6 Repealed.

40-33-6. Repealed by SL 1977, ch 190, § 537



§ 40-33-7 Bond required of dealer at wholesale--Terms of bond.

40-33-7. Bond required of dealer at wholesale--Terms of bond. Any dealer at wholesale, as defined in this chapter, in addition to securing a license from the secretary of agriculture, if such be required by the laws of this state, shall execute and file with the secretary a bond to the State of South Dakota with sureties to be approved by the secretary, the amount and form thereof to be fixed by the secretary, conditioned for the faithful performance of his duties as a dealer at wholesale, for the observance of all laws relating to the carrying on of the business of a dealer at wholesale, for the payment when due of the purchase price of produce purchased by him when notice of default is given the secretary within ninety days after the due date; provided, that the bond shall not cover transactions wherein it appears to the secretary that a voluntary extension of credit has been given on the produce by the seller to the dealer at wholesale beyond the due date, for the prompt settlement and payment of all claims and charges due the state for services rendered or otherwise, for the prompt reporting of sales, as required by law, to all persons consigning produce to the dealer at wholesale for sale on commission, and the prompt payment to the persons entitled thereto of the proceeds of such sales, less lawful charges, disbursements, and commissions. The bond shall cover all wholesale produce business transacted, in whole or in part, within the state.

Source: SL 1955, ch 5, § 3; SDC Supp 1960, § 4.2403; SL 1961, ch 8.



§ 40-33-8 Additional bond required when wholesale dealer's bond inadequate.

40-33-8. Additional bond required when wholesale dealer's bond inadequate. The secretary of agriculture, when he is of the opinion that any bond theretofore given by any dealer at wholesale is inadequate for the proper protection of the public, may require the dealer at wholesale to give additional bonds in such amounts as from time to time he may determine and direct, with sureties to be approved by the secretary, and conditioned as set forth in § 40-33-7.

Source: SL 1955, ch 5, § 4; SDC Supp 1960, § 4.2404.



§ 40-33-9 Statements of business required of wholesale dealer--Suspension or revocation of license for failure to comply.

40-33-9. Statements of business required of wholesale dealer--Suspension or revocation of license for failure to comply. For the purpose of fixing or changing the amount of bonds required by § 40-33-7, the secretary of agriculture may require from a dealer at wholesale verified statements of his business, and if the dealer at wholesale fails to furnish such information or to furnish a new bond, when directed by the secretary so to do, the secretary may forthwith suspend, and, after ten days' notice and opportunity to be heard, revoke his license.

Source: SL 1955, ch 5, § 4; SDC Supp 1960, § 4.2404.



§ 40-33-10 Complaint to secretary of damage from breach of bond conditions.

40-33-10. Complaint to secretary of damage from breach of bond conditions. Any person claiming himself to be damaged by any breach of the conditions of a bond given by a dealer at wholesale, as provided in § 40-33-7, may enter complaint thereof to the secretary of agriculture, which complaint shall be a written statement of the facts constituting the complaint.

Source: SL 1955, ch 5, § 5; SDC Supp 1960, § 4.2405.



§ 40-33-11 Investigation of complaint against wholesale dealer--Notice and hearing--Report and conclusions.

40-33-11. Investigation of complaint against wholesale dealer--Notice and hearing--Report and conclusions. Upon filing of the complaint in the manner provided in § 40-33-10 the secretary of agriculture shall investigate the charges made and, at his discretion, order a hearing before him, giving the party complained of notice of the filing of the complaint and the time and place of the hearing. At the conclusion of the hearing the secretary shall report his findings and render his conclusions, upon the matter complained of, to the complainant and the respondent in each case, who shall have fifteen days following in which to make effective and satisfy the secretary's conclusions.

Source: SL 1955, ch 5, § 5; SDC Supp 1960, § 4.2405.



§ 40-33-12 Civil action on wholesale dealer's bond--Approval by secretary required.

40-33-12. Civil action on wholesale dealer's bond--Approval by secretary required. If settlement is not effected within the time allowed by § 40-33-11, either party, if aggrieved by any condition of the bond, may, upon first obtaining the approval of the secretary of agriculture, commence and maintain an action against the principal and sureties on the bond of the party complained of as in any civil action, provided, no action against the bondsmen of a dealer at wholesale shall in any instance be maintained without the written approval of the secretary, which shall be attached to and made a part of the original complaint in the action. Upon commencing the action a copy thereof shall be filed in the office of the secretary.

Source: SL 1955, ch 5, § 5; SDC Supp 1960, § 4.2405.



§ 40-33-13 Record of hearing as evidence.

40-33-13. Record of hearing as evidence. The record of the hearing before the secretary of agriculture pursuant to § 40-33-11 shall be competent evidence in any court having jurisdiction.

Source: SL 1955, ch 5, § 5; SDC Supp 1960, § 4.2405.



§ 40-33-14 Apportionment of bond proceeds when insufficient to satisfy claims.

40-33-14. Apportionment of bond proceeds when insufficient to satisfy claims. If the dealer at wholesale has become liable to more than one person by reason of breaches of the conditions of the bond and the amount of the bond is insufficient to pay the entire liability to all persons entitled to the protection of the bond, the penalty of the bond as against the sureties shall be apportioned among the several claimants.

Source: SL 1955, ch 5, § 5; SDC Supp 1960, § 4.2405.



§ 40-33-15 Action by secretary of agriculture on wholesale dealer's bond--Proceeds deposited with secretary--Allowance of claims--Employment of counsel.

40-33-15. Action by secretary of agriculture on wholesale dealer's bond--Proceeds deposited with secretary--Allowance of claims--Employment of counsel. In all cases where the liability of the dealer at wholesale exceeds the amount of his bond, or where the amount of the claims does not exceed the amount of the bond, and the claimants so request in writing, the secretary of agriculture shall commence an action for the recovery of the amount claimed, and the surety or bondsman upon the bond shall be liable to the extent of the amount recovered, not exceeding the amount of the bond, and when recovered such amount shall be deposited with the secretary, who shall, in the same action, subject to the approval of the court, pass upon and allow or disallow all claims which may be presented to him for payment or apportioned thereunder, and to effect the purposes herein may employ counsel, the expense thereof to be paid out of the amount recovered on the bond.

Source: SL 1955, ch 5, § 5; SDC Supp 1960, § 4.2405.



§ 40-33-16 Repealed.

40-33-16. Repealed by SL 1991, ch 186, § 26



§ 40-33-17 Suspension or revocation of license on violation of this chapter.

40-33-17. Suspension or revocation of license on violation of this chapter. The secretary of agriculture may, upon ten days' notice and opportunity to be heard, suspend, revoke, or cancel the license of a person adjudicated to be in violation of this chapter.

Source: SL 1955, ch 5, § 6; SDC Supp 1960, § 4.9916; SL 1991, ch 186, § 27.






Chapter 34 - Dog Licenses And Regulation

§ 40-34-1 Killing of dog lawful when disturbing domestic animals.

40-34-1. Killing of dog lawful when disturbing domestic animals. It shall be lawful for any person to kill any dog found chasing, worrying, injuring, or killing poultry or domestic animals except on the premises of the owners of said dog or dogs.

Source: SDC 1939, § 40.1312.



§ 40-34-2 Liability of owner for damages by dog disturbing domestic animals--Property subject to execution--Violation as misdemeanor.

40-34-2. Liability of owner for damages by dog disturbing domestic animals--Property subject to execution--Violation as misdemeanor. Any person owning, keeping, or harboring a dog that chases, worries, injures, or kills any poultry or domestic animal is guilty of a Class 2 misdemeanor and is liable for damages to the owner thereof for any injury caused by the dog to any such poultry or animal. All property except such as is absolutely exempt, is subject to execution issued upon a judgment for such damages and costs.

Source: SDC 1939, § 40.1312; SL 1991, ch 186, § 28.



§ 40-34-3 Joint liability of owners for damages by dogs in packs--Right of contribution among dog owners.

40-34-3. Joint liability of owners for damages by dogs in packs--Right of contribution among dog owners. In case dogs owned by different persons participate in the chasing, worrying, injuring, or killing of poultry or domestic animals, the owners of the respective dogs may be sued jointly for damages caused thereby in a joint action against the owners of such dogs, and a joint verdict, decision, and judgment may be rendered against the owners of such dogs. In case of joint liability for same, which joint liability is paid, the owner of the dogs jointly liable may have contribution among themselves in an appropriate action in which the respective damages committed by their respective dogs may be prorated.

Source: SDC 1939, § 40.1312.



§ 40-34-4 Dogs at large declared nuisance by county commissioners--Abatement.

40-34-4. Dogs at large declared nuisance by county commissioners--Abatement. The board of county commissioners of each of the counties of the State of South Dakota may provide that if any person owning or keeping more than five dogs shall fail to keep such dogs within the confines of his own property, such failure shall amount to a public nuisance and be subject to the provisions of §§ 21-10-5, 21-10-6, and 21-10-9.

Source: SL 1964, ch 30, § 1.



§ 40-34-5 Running at large prohibited by county--County license or tax on dogs.

40-34-5. Running at large prohibited by county--County license or tax on dogs. The board of county commissioners of each of the counties of the State of South Dakota shall have the power to regulate, restrain, or prohibit the running at large of dogs and to impose a license or tax on all dogs not licensed or taxed under municipal ordinance, owned or kept by any person within the county.

Source: SL 1964, ch 30, § 1.



§ 40-34-6 Graduated fee for county dog license.

40-34-6. Graduated fee for county dog license. In imposing the fee for licensing of any dog as required in § 40-34-5, the county commissioners may establish a graduated fee when more than ten dogs are owned or kept by any one person within the county.

Source: SL 1964, ch 30, § 1.



§ 40-34-7 Repealed.

40-34-7. Repealed by SL 1991, ch 186, § 29



§ 40-34-8 Pound program--Animal control services defined.

40-34-8. Pound program--Animal control services defined. For purposes of §§ 40-34-8 to 40-34-10, inclusive, the term "animal control services" shall mean and include, but not be limited to, the enforcement of chapter 40-1 and such other services deemed necessary or desirable by the local unit of government or humane society.

Source: SL 1975, ch 100, § 4.



§ 40-34-9 Animal control program in counties--Impounding of animals--Contracts with municipalities.

40-34-9. Animal control program in counties--Impounding of animals--Contracts with municipalities. The board of county commissioners of each county may establish an animal control program within the areas of the county outside of municipalities, and have the power to establish a pound or pounds, appoint poundmasters, and regulate the impounding of all animals, or for the purposes of providing animal control may contract with a municipality having a pound or a humane society established pursuant to chapter 40-2.

Source: SL 1975, ch 100, § 2.



§ 40-34-10 Sources of funds for animal control program.

40-34-10. Sources of funds for animal control program. In funding the program and purposes of § 40-34-9, the board of county commissioners may use such funds as it may derive from the taxes and licenses provided by § 40-34-5 or its general fund.

Source: SL 1975, ch 100, § 3.



§ 40-34-11 Destruction by law enforcement officer of dog harming big game.

40-34-11. Destruction by law enforcement officer of dog harming big game. A law enforcement officer may destroy any dog found pursuing, injuring, or killing any big game animal on public lands.

Source: SL 1983, ch 291, § 1.



§ 40-34-12 Destruction by owner or tenant of dog harming big game.

40-34-12. Destruction by owner or tenant of dog harming big game. A landowner or tenant may destroy any dog that pursues, injures, or kills any big game animal on lands owned or controlled by that owner or tenant without incurring any liability.

Source: SL 1983, ch 291, § 2.



§ 40-34-13 Ownership of vicious dog as public nuisance.

40-34-13. Ownership of vicious dog as public nuisance. Any person owning or keeping a vicious dog as defined in §§ 40-34-13 to 40-34-15, inclusive, has committed a public nuisance and is subject to the provisions of §§ 21-10-5 and 21-10-9.

Source: SL 1988, ch 330, § 1.



§ 40-34-14 Vicious dog defined.

40-34-14. Vicious dog defined. For the purposes of §§ 40-34-13 to 40-34-15, inclusive, a vicious dog is:

(1) Any dog which, when unprovoked, in a vicious or terrorizing manner approaches in apparent attitude of attack, or bites, inflicts injury, assaults, or otherwise attacks a human being upon the streets, sidewalks, or any public grounds or places; or

(2) Any dog which, on private property, when unprovoked, in a vicious or terrifying manner approaches in apparent attitude of attack, or bites, or inflicts injury, or otherwise attacks a mailman, meter reader, serviceman, journeyman, delivery man, or other employed person who is on private property by reason of permission of the owner or occupant of such property or who is on private property by reason of a course of dealing with the owner of such private property.
Source: SL 1988, ch 330, § 2.



§ 40-34-15 Injury to person trespassing, teasing dog, or attempting to commit crime.

40-34-15. Injury to person trespassing, teasing dog, or attempting to commit crime. No dog may be declared vicious if an injury or damage is sustained to any person who was committing a willful trespass or other tort upon premises occupied by the owner or keeper of the dog, or who was teasing, tormenting, abusing, or assaulting the dog or was committing or attempting to commit a crime.

Source: SL 1988, ch 330, § 3.



§ 40-34-16 Ordinance specific as to breed of dog prohibited.

40-34-16. Ordinance specific as to breed of dog prohibited. No local government, as defined in § 6-1-12, may enact, maintain, or enforce any ordinance, policy, resolution, or other enactment that is specific as to the breed or perceived breed of a dog. This section does not impair the right of any local government unit to enact, maintain, or enforce any form of regulation that applies to all dogs.

Source: SL 2014, ch 196, § 1.






Chapter 35 - Domesticated Fur-Bearing Animals

§ 40-35-1 Definition--Documentation required for possession.

40-35-1. Definition--Documentation required for possession. Domesticated fur-bearing animals are fur-bearing animals pen bred for more than two generations or all fur-bearing animals purchased from a breeder outside the state and brought into the state. All other fur-bearing animals are wild fur-bearing animals. Documentation is required for the possession of live fur-bearing animals as defined in subdivision 41-1-1(11).

Source: SDC 1939, § 25.0806; SL 1983, ch 293, § 1.



§ 40-35-2 Private ownership of domesticated animals.

40-35-2. Private ownership of domesticated animals. Domesticated fur-bearing animals are the subject of private ownership, the title to the same being in the person breeding or purchasing the same.

Source: SDC 1939, § 25.0806.



§ 40-35-3 Breeding of domesticated animals classified as agricultural pursuit--Functions vested in secretary of agriculture.

40-35-3. Breeding of domesticated animals classified as agricultural pursuit--Functions vested in secretary of agriculture. For the purposes of all classification and administration of the statutes of the State of South Dakota, executive orders, administrative orders, and regulations pertaining to domestic fox, rabbit, mink, chinchilla, karakul, and all other fur-bearing animals raised in captivity for breeding or other useful purposes:

(1) Such animals and the products thereof are agricultural products; and

(2) The breeding, raising, producing, or marketing of such animals or their products by the producer is considered an agricultural pursuit.

All the functions of the Department of Game, Fish and Parks which affect the breeding, raising, producing, marketing, or any other phase of the production or distribution, of domestically raised fur-bearing animals, or products thereof, are hereby transferred to and vested in the secretary of agriculture.

Source: SL 1957, ch 114; SDC Supp 1960, § 4.0126; SL 1983, ch 293, § 2.



§ 40-35-4 to 40-35-6. Repealed.

40-35-4 to 40-35-6. Repealed by SL 1980, ch 281, §§ 1 to 3






Chapter 36 - Predatory Animal And Reptile Control

§ 40-36-1 Department of Game, Fish and Parks to cooperate with federal agency in control of injurious wild animals.

40-36-1. Department of Game, Fish and Parks to cooperate with federal agency in control of injurious wild animals. The Department of Game, Fish and Parks shall cooperate and enter into cooperative agreements with the United States Fish and Wildlife Service or any other agency in the control and disposition of coyotes, feral dogs, fox, and other wild animals in this state that are injurious to livestock, poultry, game, land, and the public health.

Source: SL 1943, ch 99, § 1; SDC Supp 1960, § 4.0111; SL 1974, ch 273, § 2; SL 1978, ch 288, § 2; SL 1983, ch 292, § 1; SL 2002, ch 169, § 2.



§ 40-36-2 Repealed.

40-36-2. Repealed by SL 1983, ch 292, § 2



§ 40-36-3 Department of Agriculture cooperative agreements for control of injurious wild animals.

40-36-3. Department of Agriculture cooperative agreements for control of injurious wild animals. The Department of Agriculture may enter into cooperative agreements with other governmental agencies, counties, associations, corporations, or individuals if such cooperation is necessary to promote the control and disposition of animals pursuant to § 40-36-1.

Source: SL 1943, ch 99, § 1; SDC Supp 1960, § 4.0111; SL 1978, ch 288, § 3; SL 1983, ch 292, § 3.



§ 40-36-3.1 Prairie dog control program on private lands.

40-36-3.1. Prairie dog control program on private lands. The secretary of game, fish and parks shall establish a program to continue prairie dog control on private lands at the written request and with the cooperation of the participating landowner. The program is to be funded from revenues in the state animal damage control fund.

Source: SL 1978, ch 288, § 7; SL 1983, ch 292, § 4.



§ 40-36-4 to 40-36-8. Repealed.

40-36-4 to 40-36-8. Repealed by SL 1983, ch 292, §§ 5 to 9



§ 40-36-9 Programs and rules for control of injurious animals--Payment of expenses.

40-36-9. Programs and rules for control of injurious animals--Payment of expenses. The Department of Game, Fish and Parks may direct or employ personnel and conduct programs and the Game, Fish and Parks Commission may adopt pursuant to chapter 1-26 necessary rules to control foxes, coyotes, feral dogs, prairie dogs, and other wild animals. The expense thereof shall be paid out of the Department of Game, Fish and Parks fund or the state animal damage control fund.

Source: SDC 1939, § 25.1004; SL 1974, ch 274, § 2; SL 1978, ch 288, § 5; SL 1983, ch 292, § 10; SL 1984, ch 273, § 36.



§ 40-36-10 Animal damage control fund created.

40-36-10. Animal damage control fund created. There is created a special fund in the Office of the State Treasurer to be known as the state animal damage control fund.

Source: SL 1943, ch 42, § 8; SL 1945, ch 36, § 4; SDC Supp 1960, § 25.1102; SL 1983, ch 292, § 11.



§ 40-36-11 County appropriations to animal damage control fund--Certification of amounts--State matching funds.

40-36-11. County appropriations to animal damage control fund--Certification of amounts--State matching funds. Each county shall annually appropriate a sum equal to an assessment on all cattle and sheep based on the most current United States Department of Commerce census of agriculture, and the money shall be remitted to the state treasurer for deposit in the state animal damage control fund. Each county shall be assessed at a rate of twenty-five cents per head for all sheep and six cents per head for all cattle. The Department of Game, Fish and Parks shall certify, to each county auditor, the amount to be appropriated. The state animal damage control fund shall be matched two dollars for every one dollar of county appropriation by funds of the Department of Game, Fish and Parks to carry out the provisions of this chapter.

Source: SDC 1939, § 25.1101; SL 1943, ch 42, § 5; SL 1945, ch 36, § 3; SL 1963, ch 142; SL 1966, ch 72; SL 1978, ch 72, § 6; SL 1983, ch 292, § 12; SL 1984, ch 273, § 37; SL 1990, ch 329, §§ 1, 2; SL 1999, ch 210, § 14.



§ 40-36-12 Repealed.

40-36-12. Repealed by SL 1978, ch 72, § 7



§ 40-36-13 Semiannual county payments to fund.

40-36-13. Semiannual county payments to fund. The county auditors shall, on or before the fifteenth of June and November, present one-half of the appropriation, made pursuant to § 40-36-11, to the state remittance center, to be placed in the state animal damage control fund.

Source: SL 1945, ch 36, § 3; SDC Supp 1960, § 25.1101; SL 1963, ch 142; SL 1966, ch 72; SL 1978, ch 72, § 8; SL 1983, ch 292, § 14; SL 1985, ch 33, § 23.



§ 40-36-14 Expenditures from fund.

40-36-14. Expenditures from fund. Funds from the state animal damage control fund may be expended by the Game, Fish and Parks Commission for the control of wild animals, as defined in § 40-36-1.

Source: SDC 1939, § 25.1001 as added by SL 1963, ch 141, § 1; SL 1966, ch 71; SL 1974, ch 274, § 3; SL 1978, ch 288, § 6; SL 1983, ch 292, § 15.



§ 40-36-15 Bounties payable for coyotes--Restrictions on payments--Fraud as misdemeanor.

40-36-15. Bounties payable for coyotes--Restrictions on payments--Fraud as misdemeanor. The following bounties may be paid from the state animal damage control fund to any resident of this state who possesses a resident small game license or a resident predator/varmint license and who kills, within the boundaries of this state, including parks and monuments, the following animals:

(1) For each adult coyote, five dollars;

(2) For each coyote pup, five dollars.

The Game, Fish and Parks Commission may not approve any bounty claim except during the months of April, May, and June. No bounty payments may be made under this section unless the commission determines that the average price of raw furs in the round for the preceding winter is below five dollars per animal.

Any person who exhibits to a county auditor the skin of an animal which was killed outside of the boundaries of that county, or who patches any skin or part of skin, for the purpose of defrauding the State of South Dakota, in any manner, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 25.1001; SL 1941, ch 122; SL 1945, ch 36, § 10; SL 1947, ch 115; SL 1951, ch 126; SL 1961, ch 123, § 1; SL 1963, ch 141, § 1; SL 1967, ch 90; SL 1972, ch 220; SL 1978, ch 288, § 1; SL 1983, ch 292, § 16; SL 1991, ch 186, § 30; SL 1998, ch 252, § 1.



§ 40-36-16 Hunting license not required of landowner to receive bounty.

40-36-16. Hunting license not required of landowner to receive bounty. A landowner or occupant does not have to possess a resident small game license or a resident predator/varmint license in order to receive the bounties specified in § 40-36-15 for the killing of the predatory animals specified by that section within the confines of the owner's or occupant's property.

Source: SDC 1939, § 25.1001 as added by SL 1963, ch 141, § 1; SL 1998, ch 252, § 2.



§ 40-36-17 Skin delivered to county auditor to claim bounty--Examination by auditor.

40-36-17. Skin delivered to county auditor to claim bounty--Examination by auditor. Any resident of this state in order to claim a bounty provided by § 40-36-15, shall within ten days after killing any such animal mentioned in § 40-36-15, present and deliver the complete skin of such animal to the auditor of the county of this state in which the animal was killed. Such auditor shall examine such skin and all parts thereof to determine whether such skin has been previously bountied in this or some other state and to determine whether there is any fraud or irregularity connected with the same.

Source: SDC 1939, § 25.1002; SL 1943, ch 98; SL 1945, ch 36, § 8; SL 1961, ch 123, § 2; SL 1963, ch 141, § 2.



§ 40-36-18 Investigation of animal skin by conservation officer--Recommendation as to acceptance for bounty.

40-36-18. Investigation of animal skin by conservation officer--Recommendation as to acceptance for bounty. If the auditor has any doubt or question as to any skin delivered pursuant to § 40-36-17 he shall refer such skin to the conservation officer for investigation. After the conservation officer's investigation, he shall return the skin to the auditor with the recommendation that such skin be accepted or rejected.

Source: SDC 1939, § 25.1002 as enacted by SL 1961, ch 123, § 2; SL 1963, ch 141, § 2; revised pursuant to SL 1971, ch 231, § 2.



§ 40-36-19 Marking of skin accepted for bounty.

40-36-19. Marking of skin accepted for bounty. The Game, Fish and Parks Commission shall, by regulation, provide the method of marking the skin accepted for bounty payment for the purpose of identification.

Source: SDC 1939, § 25.1002 as enacted by SL 1961, ch 123, § 2; SL 1963, ch 141, § 2.



§ 40-36-20 Certificate on rejection of skin for bounty--Action for bounty--Use of skin as evidence--Costs.

40-36-20. Certificate on rejection of skin for bounty--Action for bounty--Use of skin as evidence--Costs. If, pursuant to § 40-36-18, the county auditor determines that a bounty should not be paid on any skin, he shall issue and deliver to such claimant a certificate to that effect, and in such event the claimant must within ten days commence an action in a court of competent jurisdiction or be forever barred from asserting any right to a bounty on such skin. Any such skin shall be retained for such period and such further period as the court may direct for use as evidence. The costs of such action, including the expense of retaining such skin, shall be assessed against the claimant or the state as the court may direct. If an appeal is not taken, such auditor shall return such skin, after it is appropriately identified, to such claimant following the elapse of the time for appeal.

Source: SDC 1939, § 25.1002 as enacted by SL 1961, ch 123, § 2.



§ 40-36-21 Affidavit filed when bounty claim approved by county auditor.

40-36-21. Affidavit filed when bounty claim approved by county auditor. If the county auditor is satisfied that a bounty claim presented under § 40-36-17 is regular and valid, the claimant shall present an affidavit in which he shall state under oath the facts relevant thereto, including the killing, the place where such animal was killed, a statement of the method of killing, and the amount of bounty claimed. Such affidavit shall be in such form, and the county auditor shall keep a record of the same, all in the manner prescribed by resolution of the Game, Fish and Parks Commission.

Source: SDC 1939, § 25.1002 as enacted by SL 1961, ch 123, § 2.



§ 40-36-22 Repealed.

40-36-22. Repealed by omission from SL 1968, ch 104, § 1



§ 40-36-23 Approval or disapproval of bounty claim by Game, Fish and Parks Commission.

40-36-23. Approval or disapproval of bounty claim by Game, Fish and Parks Commission. The bounty claim, consisting of the affidavit, shall then be presented to the Game, Fish and Parks Commission for final approval or disapproval and such commission shall carefully examine such claim and all facts relevant thereto to determine whether there is any fraud or irregularity connected with the same, and shall make such investigation in regard to the same as it may, in its discretion, deem proper.

Source: SDC 1939, § 25.1002; SL 1943, ch 98; SL 1945, ch 36, § 8; SL 1961, ch 123, § 2; SL 1968, ch 104, § 1.



§ 40-36-24 Final approval and payment of bounty claim.

40-36-24. Final approval and payment of bounty claim. In the event of approval of a bounty claim by the Game, Fish and Parks Commission, such claim shall be presented to the state auditor, who shall issue his warrant therefor upon the state predatory animal control fund and mail the same to the claimant.

Source: SDC 1939, § 25.1002; SL 1943, ch 98; SL 1945, ch 36, § 8; SL 1961, ch 123, § 2; SL 1968, ch 104, § 1.



§ 40-36-25 Appeal from disapproval of bounty claim.

40-36-25. Appeal from disapproval of bounty claim. In the event of disapproval of any bounty claim by the Game, Fish and Parks Commission the claimant shall have the right to appeal therefrom within ten days in the manner provided by law.

Source: SDC 1939, § 25.1002 as enacted by SL 1961, ch 123, § 2; SL 1968, ch 104, § 1.



§ 40-36-26 Bounty claim as misdemeanor when animal died from natural causes--Animal killed by federal or other agency.

40-36-26. Bounty claim as misdemeanor when animal died from natural causes--Animal killed by federal or other agency. It is a Class 2 misdemeanor for any person to attempt to bounty a skin from an animal that has died from natural causes, or that has been killed by agents or employees of the United States Fish and Wildlife Service or any other agency engaged in eradicating predatory animals.

Source: SDC 1939, § 25.1002 as enacted by SL 1961, ch 123, § 2; SL 1977, ch 190, § 540.



§ 40-36-27 Killing of predatory animal without hunting license as misdemeanor--Falsification of bounty claim.

40-36-27. Killing of predatory animal without hunting license as misdemeanor--Falsification of bounty claim. Except as provided by § 40-36-16, it is a Class 2 misdemeanor for any person to hunt, take, or kill predatory animals without possessing a resident small game license or a resident predator/varmint license, or to falsify any bounty claim, or to claim a bounty on any skin for which a bounty has been paid or refused.

Source: SDC 1939, § 25.1002 as enacted by SL 1961, ch 123, § 2; SL 1977, ch 190, § 541; SL 1998, ch 252, § 3.



§ 40-36-28 Importation or breeding of animals to claim bounty as petty offense.

40-36-28. Importation or breeding of animals to claim bounty as petty offense. Any person who shall drive, bait, entice, or bring from outside this state, or breed or rear any of the animals mentioned in § 40-36-15, for the purpose of procuring bounties thereon, commits a petty offense.

Source: SL 1943, ch 42, § 13; SDC Supp 1960, § 25.9910; SL 1977, ch 190, § 542.



§ 40-36-29 False bounty claim as perjury.

40-36-29. False bounty claim as perjury. Any person who shall make false claim for bounty as provided for in §§ 40-36-15 to 40-36-25, inclusive, shall be deemed guilty of perjury and shall be punished in the manner provided for the crime of perjury by the laws of this state.

Source: SL 1899, ch 136, § 7; RPolC 1903, § 3119; RC 1919, § 10346; SL 1943, ch 42, § 13; SDC Supp 1960, § 25.9910.



§ 40-36-30 Repealed.

40-36-30. Repealed by SL 1991, ch 186, § 31



§ 40-36-31 Repealed.

40-36-31. Repealed by SL 1968, ch 104, § 2



§ 40-36-32 Audit of predatory animal control fund.

40-36-32. Audit of predatory animal control fund. A complete audit shall be made of the state predatory animal control fund, showing receipts and expenditures made by the state auditor. Such audit shall be made by the Department of Legislative Audit of the state.

Source: SL 1943, ch 42, § 9; SL 1945, ch 36, § 5; SDC Supp 1960, § 25.1103.



§ 40-36-33 Predatory animal control fund carried over from year to year.

40-36-33. Predatory animal control fund carried over from year to year. Any unused balance in the state predatory animal control fund shall not revert but shall be carried over, from year to year, and applied to the payment of bounty claims in subsequent years.

Source: SL 1943, ch 42, § 9; SL 1945, ch 36, § 5; SDC Supp 1960, § 25.1103.



§ 40-36-34 Special tax on sheep in eastern counties levied on petition of sheep owners--Predatory animals defined.

40-36-34. Special tax on sheep in eastern counties levied on petition of sheep owners--Predatory animals defined. When the board of county commissioners of any county east of the Missouri River is petitioned by two-thirds of the sheep owners whose names appear on the tax rolls of such county, to levy a special tax levy, not to exceed ten cents per head on all sheep within the county, for the purpose of raising a fund to be expended for the control of predatory animals as defined in this section, said board is hereby empowered to make such levy and collect the tax in the manner provided for the collection of other property tax. For the purpose of this section, predatory animals shall mean coyotes and foxes.

Source: SL 1943, ch 43, § 1; SDC Supp 1960, § 12.2812; SL 1974, ch 273, § 3.



§ 40-36-35 Payment of bounties and employment of hunters from proceeds of special tax on sheep.

40-36-35. Payment of bounties and employment of hunters from proceeds of special tax on sheep. Such moneys as are collected by the provisions of § 40-36-34 shall be expended to pay bounties or to employ hunters, which may be, in cooperation with the organized control program of the United States Department of the Interior Fish and Wildlife Service, at the discretion of the board of county commissioners.

Source: SL 1943, ch 43, § 2; SDC Supp 1960, § 12.2812.



§ 40-36-36 Rate of bounties payable from special tax on sheep--Rules and regulations.

40-36-36. Rate of bounties payable from special tax on sheep--Rules and regulations. The board of county commissioners shall establish the rate of bounties and provide all rules and regulations necessary for the carrying out of §§ 40-36-34 and 40-36-35.

Source: SL 1943, ch 43, § 2; SDC Supp 1960, § 12.2812.



§ 40-36-37 County bounty payable on coyotes.

40-36-37. County bounty payable on coyotes. The board of county commissioners may, by resolution, offer a bounty of not more than four dollars for each coyote killed within the limits of the county.

Source: SDC 1939, § 12.2801; SL 1974, ch 273, § 4.



§ 40-36-38 Educational campaign for rodent and reptile control.

40-36-38. Educational campaign for rodent and reptile control. For the purpose of conducting an educational campaign in the control and extermination of harmful and destructive rodents and poisonous or destructive reptiles, the secretary of game, fish and parks may employ such methods as he may deem advisable.

Source: SDC 1939, § 25.1201; SL 1977, ch 324, § 1.



§ 40-36-39 Employment of personnel for extermination of rodents and reptiles--Purchase and distribution of equipment and supplies--Bounties prohibited.

40-36-39. Employment of personnel for extermination of rodents and reptiles--Purchase and distribution of equipment and supplies--Bounties prohibited. The secretary of game, fish and parks may employ persons skilled in trapping, poisoning, or taking of such rodents and such reptiles and may buy, distribute, and authorize the use of poison, traps, guns, ammunition, or other agencies or equipment necessary in destroying such rodents or such reptiles to any hunter, trapper, or employee engaged in such destruction, and shall fix the compensation of persons employed for such purposes of § 40-36-38, but in no case shall any bounty or reward be paid to any person so employed.

Source: SDC 1939, § 25.1202; SL 1977, ch 324, § 2.



§ 40-36-39.1 South Dakota rodent control fund.

40-36-39.1. South Dakota rodent control fund. The South Dakota rodent and reptile control fund is renamed the South Dakota rodent control fund.

Source: SL 2007, ch 235, § 1.



§ 40-36-39.2 Validation of rodent control agreements.

40-36-39.2. Validation of rodent control agreements. All agreements made by the South Dakota secretary of agriculture with agencies of the federal government concerning rodent control, all actions of the secretary in conducting and maintaining a poison bait station, distributing or selling of poison bait, and purchasing supplies for rodent control, are hereby validated, legalized, cured, and currently authorized to the extent that such activities may have been impacted by a change of the fund's name and subsequent repeal of statutes regarding the cooperative wildlife services fund.

Source: SL 2007, ch 235, § 2.



§ 40-36-40 Disposition of carcasses of rodents and reptiles taken--Use of proceeds of sale.

40-36-40. Disposition of carcasses of rodents and reptiles taken--Use of proceeds of sale. All furs, skins, or other parts of the carcasses of such rodents and such reptiles taken by employees in accordance with the provisions of §§ 40-36-38 and 40-36-39 shall be the property of the State of South Dakota and those having a commercial value shall be sold by the secretary of the Department of Game, Fish and Parks, and all funds derived from such sales shall be placed in the rodent control fund and be available for use in carrying out the provisions of §§ 40-36-38 and 40-36-39.

Source: SDC 1939, § 25.1203; SL 1977, ch 324, § 3.



§ 40-36-41 Records of rodent and reptile work.

40-36-41. Records of rodent and reptile work. The records pertaining to work under §§ 40-36-38 to 40-36-40, inclusive, shall be kept and any information of scientific value that is obtained shall be recorded and preserved for the benefit of the state.

Source: SDC 1939, § 25.1203.



§ 40-36-42 to 40-36-45. Repealed.

40-36-42 to 40-36-45. Repealed by SL 1977, ch 324, § 4



§ 40-36-46 Policy advisory committee for animal damage control.

40-36-46. Policy advisory committee for animal damage control. There is created a policy advisory committee for animal damage control consisting of the secretary of game, fish and parks, the animal damage control supervisor, the secretary of agriculture or the secretary's designee, and one representative from each of the following organizations: USDA/APHIS/Wildlife Services, the South Dakota Sheep Growers, South Dakota Cattlemen, South Dakota Stockgrowers Association, South Dakota Farmers Union, South Dakota Farm Bureau, and the South Dakota Wildlife Federation. The committee shall review animal damage control activities and provide recommendations for controlling animal damage in South Dakota. The committee shall meet at least once a year.

Source: SL 1983, ch 292, § 13; SL 2013, ch 204, § 1.






Chapter 37 - Predator Control Districts

§ 40-37-1 Petition by livestock owners for designation of county as predator control district.

40-37-1. Petition by livestock owners for designation of county as predator control district. The resident owners of at least fifty-one percent of the sheep, or the resident owners of at least fifty-one percent of the cattle, or the resident owners of at least fifty-one percent of both sheep and cattle acting jointly, in any county, as shown by the last county livestock census as provided for in § 40-37-1.1, may petition the secretary of the Department of Agriculture to designate the county as a predator control district.

Source: SL 1974, ch 275, § 1; SL 1979, ch 272, § 1.



§ 40-37-1.1 County livestock census--Procedure.

40-37-1.1. County livestock census--Procedure. The director of equalization shall annually conduct a county livestock census if the county is a member of a predator control district. The board of county commissioners may require a county livestock census if there is significant interest in the formation of a predator control district. In conducting the county livestock census, the director of equalization may proceed in such manner and utilize such forms as may be approved by the board of county commissioners to effectuate the purposes of this chapter. The director of equalization may restrict the livestock census to sheep only or cattle only as may be appropriate.

Source: SL 1979, ch 272, § 2; SL 1980, ch 282, § 1.



§ 40-37-1.2 Repealed.

40-37-1.2. Repealed by SL 1981, ch 294, § 3



§ 40-37-2 Repealed.

40-37-2. Repealed by SL 1981, ch 294, § 1



§ 40-37-3 Petition for multiple-county district--Consent of included counties required.

40-37-3. Petition for multiple-county district--Consent of included counties required. Any body of resident livestock owners sufficient to petition for the establishment of a predator control district pursuant to § 40-37-1 may petition the secretary of the Department of Agriculture to include their county within a previously established district or to combine their county with other petitioning counties to form a single district. No multiple-county district may be formed without the consent of each of the counties to be included.

Source: SL 1974, ch 275, § 2; SL 1979, ch 272, § 3.



§ 40-37-4 Board of directors of district--Qualifications--Number.

40-37-4. Board of directors of district--Qualifications--Number. Every predator control district established pursuant to this chapter shall be governed by a board of directors, all of whom shall be resident livestock owners and taxpayers within the district. The board of directors shall be composed of not more than nine members.

Source: SL 1974, ch 275, § 3; SL 1978, ch 289, § 1; SL 1979, ch 272, § 4.



§ 40-37-5 First district meeting--Notice to livestock owners--Appointment of chairman and secretary.

40-37-5. First district meeting--Notice to livestock owners--Appointment of chairman and secretary. The first meeting of the livestock owners in the district shall be called in the following manner: The director of equalization of each county within the district shall, within thirty days of the formation of the district, prepare from the county livestock census, as corrected by the board of county commissioners, of that year, an accurate list of all persons, corporations, or partnerships who have been determined to be the owners of livestock described in the petition in his county and the number of livestock. The director of equalization shall mail a notice to each of the resident livestock owners to attend the district meeting, at a time and place to be specified in the notice, for the election of the board of directors of the predator control district. He shall likewise publish a copy of the notice in the official newspaper of the county, ten days prior to the date of the meeting. He shall set the date of the meeting so as not to conflict with the date of similar meetings in adjoining districts. When assembled in accordance with the above notice, the resident owners shall appoint a chairman and secretary, who shall act as judges of election.

Source: SL 1974, ch 275, § 5; SL 1979, ch 272, § 5.



§ 40-37-6 Selection of district officers--Called meetings of directors--Quorum--No compensation.

40-37-6. Selection of district officers--Called meetings of directors--Quorum--No compensation. Directors of predatory animal districts, elected at meetings called and held as provided in § 40-37-5, shall immediately after the adjournment of said meeting organize by choosing from their number a president, vice-president, and secretary-treasurer. Subsequent meetings of said board shall be called by the president upon reasonable notice. A majority of the board shall constitute a quorum for the transaction of business at any board meeting. The directors shall receive no compensation for serving on the board.

Source: SL 1974, ch 275, § 6.



§ 40-37-7 Annual district meetings--Notice to livestock owners on revised list.

40-37-7. Annual district meetings--Notice to livestock owners on revised list. Annual meetings for the election of members of boards of directors of predator control districts, shall, after the first meeting, be called by the president of each board, after procuring from the county director of equalization within his district a revised and corrected list of livestock owners, who have been determined to be the resident owners of such livestock within his district. The meeting shall be called by a notice mailed and published in the same manner as specified in § 40-37-5.

Source: SL 1974, ch 275, § 11; SL 1979, ch 272, § 6.



§ 40-37-8 Election of directors--Voting--Terms of office.

40-37-8. Election of directors--Voting--Terms of office. Each director shall be elected at the district meeting for a term of three years. No more than three directors shall be elected annually. Each sole resident owner of livestock, whether an individual, corporation, or partnership shall be entitled to one vote at the district meeting. All vacancies on the district board shall be filled for unexpired terms by the other directors in office. All members so elected shall hold their offices until their successors have been elected and qualified.

Source: SL 1974, ch 275, § 4; SL 1978, ch 289, § 2; SL 1979, ch 272, § 7.



§ 40-37-9 Powers of district board of directors.

40-37-9. Powers of district board of directors. The board of directors of each predator control district is hereby authorized to appoint and pay employees, to bounty predatory animals, to make contracts, and to enter into agreements with agencies of federal or state governments or with local governments.

Source: SL 1974, ch 275, § 7.



§ 40-37-10 Special levy for district operations--Certification to county commissioners.

40-37-10. Special levy for district operations--Certification to county commissioners. At least thirty days prior to the annual levy of general taxes by the board of county commissioners wherein such district is located, the board of directors of each predator control district shall determine pursuant to the provisions of this chapter the amount of special levy for district operations during the following years and certify such levy to the board of county commissioners.

Source: SL 1974, ch 275, § 8.



§ 40-37-11 Special tax levy on sheep and cattle--Maximum amount.

40-37-11. Special tax levy on sheep and cattle--Maximum amount. The board of county commissioners shall, at time of the annual levy of general taxes, levy an additional special tax in an amount specified by the board of directors pursuant to § 40-37-10 not to exceed one dollar per head of all sheep six months old or older as of January first of the current year that are being held for breeding purposes and one dollar per head of all cattle one year old or older not in feedlots.

Source: SL 1974, ch 275, § 12; SL 1982, ch 286; SL 2013, ch 205, § 1.



§ 40-37-12 Additional tax levied by county commissioners subject to referendum--Amount.

40-37-12. Additional tax levied by county commissioners subject to referendum--Amount. In addition to the levy authorized pursuant to § 40-37-11, the board of county commissioners may levy an additional amount equal to the amount provided in § 40-37-11, if such additional amount is approved by referendum as provided in § 40-37-13.

Source: SL 1974, ch 275, § 13.



§ 40-37-13 Referendum for additional tax levy--Mailing and contents of ballots--Publication--Computation of results--Time for returning ballots.

40-37-13. Referendum for additional tax levy--Mailing and contents of ballots--Publication--Computation of results--Time for returning ballots. Whenever the board of directors shall determine to hold a referendum to levy an additional amount as provided in § 40-37-12, the county director of equalization shall mail to each resident livestock owner in that county a ballot stating the amount of additional levy requested, the provisions governing the conduct of the referendum, and the effect of an affirmative result in the referendum. The board of directors shall publish the question in a newspaper not less than two weeks prior to the date the ballots are to be returned. Each resident owner's expression shall be, upon receipt by the county director of equalization multiplied by the number of sheep and cattle determined to be owned in his name and the proposition shall be approved if a majority of the product of such multiplication approves the additional levy. Each ballot must be returned within two weeks and voted to be considered.

Source: SL 1974, ch 275, § 14; SL 1979, ch 272, § 8.



§ 40-37-14 Effective period of additional tax--Certification to county commissioners--Levy.

40-37-14. Effective period of additional tax--Certification to county commissioners--Levy. Any additional sum authorized pursuant to § 40-37-13 shall be in effect for the three successive taxpaying years unless reduced by the board of directors or increased by another referendum; and the board of directors shall certify the results to the board of county commissioners at the same time they certify the regular levy and such increase shall be levied by the county commissioners at the time of the annual levy of general taxes.

Source: SL 1974, ch 275, § 15.



§ 40-37-15 Tax levy not authorized on class of livestock without petition by majority of owners.

40-37-15. Tax levy not authorized on class of livestock without petition by majority of owners. Nothing in this chapter shall authorize the levy of taxes against any class of livestock, fifty-one percent of the resident owners of which have not petitioned for inclusion in the predator control district pursuant to § 40-37-1 or 40-37-3.

Source: SL 1974, ch 275, § 16; SL 1979, ch 272, § 9.



§ 40-37-16 Acceptance of voluntary donations and appropriations.

40-37-16. Acceptance of voluntary donations and appropriations. The board of directors may receive voluntary donations and appropriations.

Source: SL 1974, ch 275, § 17.



§ 40-37-17 Collection and payment to district of control district taxes--Credit to control district fund.

40-37-17. Collection and payment to district of control district taxes--Credit to control district fund. The proper tax collecting officials shall collect all predator control district taxes, together with interest and penalty thereon, if any, in the same manner as the general taxes are collected, and shall pay over to the predator control district secretary-treasurer on the tenth day of each month all taxes so collected during the preceding month, with interest and penalties collected thereon. The district secretary-treasurer forthwith shall enter these receipts to the credit of the predator control district fund. In addition, such tax may be enforced and collected by distress and sale of the livestock of such person in the same manner as is provided for the collection of mobile home taxes pursuant to chapter 10-22.

Source: SL 1974, ch 275, § 18; SL 1975, ch 262; SL 1992, ch 80, § 217.



§ 40-37-18 Records kept by secretary-treasurers--Public inspection.

40-37-18. Records kept by secretary-treasurers--Public inspection. The secretary-treasurer of each predator control district shall keep accurate records of the proceedings of the board of directors and of all receipts and disbursements of district funds. Such records shall be open to public inspection.

Source: SL 1974, ch 275, § 9.



§ 40-37-19 Request for information by secretary.

40-37-19. Request for information by secretary. The secretary of agriculture may call upon any district board, or upon any county treasurer, for information concerning the administration of this chapter in any predatory control district.

Source: SL 1974, ch 275, § 10; SL 1982, ch 15, § 8.






Chapter 38 - Protection Of Animal Facilities

§ 40-38-1 Definition of terms.

40-38-1. Definition of terms. Terms used in this chapter mean:

(1) "Animal," any living vertebrate except human beings;

(2) "Animal facility," any vehicle, building, structure, research facility, premises, or area where an animal is kept, handled, housed, transported, exhibited, bred, or offered for sale;

(3) "Consent," consent by the owner or by a person legally authorized to act for the owner. Consent is not effective if:

(a) Induced by force or threat;

(b) Given by a person the offender knows is not legally authorized to act for the owner; or

(c) Given by a person who by reason of age, mental disease, or defect, or influence of drugs or alcohol is known by the offender to be incapable of consenting;

(4) "Deprive," to:

(a) Withhold an animal or material appurtenant to an animal from the owner permanently or for so extended a period of time that a major portion of the value or enjoyment of the animal or property is lost to the owner;

(b) Restore an animal or property only upon payment of a reward or other compensation; or

(c) Dispose of an animal or other property in a manner that makes recovery of the animal or property by the owner unlikely;

(5) "Owner," a person who has title to the property, legal possession of the property or a greater right to possession of the property than the other;

(6) "Possession," actual custody, control, or management; and

(7) "Research facility," any place at which any scientific test, experiment, or investigation involving the use of any living animal is carried out, conducted, or attempted.
Source: SL 1992, ch 291, § 1.



§ 40-38-2 Prohibited activities--Exemption for lawful activities of governmental agencies.

40-38-2. Prohibited activities--Exemption for lawful activities of governmental agencies. No person, without consent, may:

(1) Intentionally damage or destroy an animal facility, an animal, or property in or on the animal facility, or obstruct any enterprise conducted at the animal facility;

(2) Acquire or otherwise exercise control over an animal facility or an animal or other property from an animal facility with the intent to deprive the owner or to obstruct the enterprise conducted at the facility;

(3) Enter an animal facility, not then open to the public, with intent to commit any act prohibited by this section;

(4) Enter an animal facility and remain concealed, with intent to commit any act prohibited by this section;

(5) Enter an animal facility and commit or attempt to commit any act prohibited by this section; or

(6) Intentionally turn out or release any animal in or on an animal facility.

This section does not apply to lawful activities of a governmental agency carrying out its duties under law.

Source: SL 1992, ch 291, § 2.



§ 40-38-3 Entering or remaining in animal facility where entry forbidden or notice to depart received--"Notice" defined--Exemption for lawful activities of governmental agencies.

40-38-3. Entering or remaining in animal facility where entry forbidden or notice to depart received--"Notice" defined--Exemption for lawful activities of governmental agencies. No person may, without consent, and with the intent to obstruct the enterprise conducted at the animal facility, enter or remain on an animal facility, if the person had notice that the entry was forbidden or received notice to depart but failed to do so. Notice includes communication by the owner or any person with apparent authority to act for the owner, fencing or other enclosures designed to exclude trespassers or to contain animals, or a sign posted on the property or at the entrance to the animal facility indicating that entry is forbidden. This section does not apply to lawful activities of a governmental agency carrying out its duties under law.

Source: SL 1992, ch 291, § 3.



§ 40-38-4 Violation of § 40-38-2 as misdemeanor or felony.

40-38-4. Violation of § 40-38-2 as misdemeanor or felony. Any person who violates subdivision 40-38-2(1) or (6) is guilty of a Class 2 misdemeanor if there is damage of four hundred dollars or less. Any person who violates subdivision 40-38-2(1) or (6) is guilty of a Class 1 misdemeanor if there is damage of an amount greater than four hundred dollars and less than one thousand dollars. Any person who violates subdivision 40-38-2(1) or (6) is guilty of a Class 4 felony if there is damage of one thousand dollars or greater. Any person who violates subdivisions 40-38-2(2) to (5), inclusive, is guilty of a Class 4 felony.

Source: SL 1992, ch 291, § 4; SL 2006, ch 130, § 16.



§ 40-38-5 Civil action by person damaged for three times amount of actual and consequential damages--Costs and attorney fees.

40-38-5. Civil action by person damaged for three times amount of actual and consequential damages--Costs and attorney fees. Any person who has been damaged by reason of violation of this chapter may bring an action in the circuit court against the person causing the damage to recover an amount equal to three times all actual and consequential damages. Such person may also recover his court costs and reasonable attorney fees.

Source: SL 1992, ch 291, § 5.









Title 41 - GAME, FISH, PARKS AND FORESTRY

Chapter 01 - Definitions And General Provisions

§ 41-1-1 Definition of terms.

41-1-1. Definition of terms. Terms used in this title mean:

(1) "Any part thereof" or "the parts thereof," includes the hide, horns, and hoofs of any animal so referred to, and the plumage and skin and every other part of any bird so referred to;

(2) "Bait," baitfish, frogs, toads, salamanders, crayfish, freshwater shrimp, clams, snails and leeches;

(3) "Baitfish," includes fish of the minnow family (cyprinidae) except carp (cyprinus spp.) and goldfish (carassius spp.), fish of the sucker family (castostomidae) except buffalofish (ictiobus spp.) and carpsucker (carpiodes spp.), and fish of the stickleback family (gasterosteidae);

(4) "Big game," all cloven-hoofed wild animals, wild mountain lion, wild black bear, and wild turkey. The term includes facsimiles of big game used for law enforcement purposes, but does not include any captive nondomestic animal of the mammalia class and the products thereof regulated by the Animal Industry Board under Title 40;

(5) "Big game seal," a locking seal which bears the same number as the license with which it is issued;

(6) "Big game tag," a tag which is part of the regular big game license and bears the same number as the license proper;

(7) "Biological specimens," wild nongame animals used for scientific study and collected for resale to biological supply companies;

(8) "Carcass," the dead body of any wild animal to which it refers, including the head, hair, skin, plumage, skeleton, or any other part thereof;

(9) "Domestic animal," any animal that through long association with man, has been bred to a degree which has resulted in genetic changes affecting the temperament, color, conformation, or other attributes of the species to an extent that makes it unique and different from wild individuals of its kind;

(9A) "Domicile," a person's established, fixed, and permanent home to which the person, whenever absent, has the present intention of returning;

(10) "Fishing," the taking, capturing, killing, or fishing for fish of any variety in any manner. If the word, fish, is used as a verb, it has the same meaning as the word, fishing;

(11) "Fur-bearing animals," opossum, muskrat, beaver, mink, marten, blackfooted ferret, skunks (all species), raccoon, badger, red, grey and swift fox, coyote, bobcat, lynx, weasel, and jackrabbit;

(12) "Game," all wild mammals or birds;

(13) "Game fish," all species belonging to the paddlefish, sturgeon, salmon (trout), pike, catfish (including bullheads), sunfish (including black bass and crappies), perch (including walleye and sauger), and bass families. All species not included in the game fish families are rough fish;

(14) "Hunt" or "hunting," shooting, shooting at, pursuing, taking, attempting to take, catching, or killing of any wild animal or animals;

(15) "Loaded firearm," any firearm or other implement capable of discharging a projectile, containing cartridges, shells or projectiles in either the chamber, clip, or magazine;

(16) "Migratory waterfowl," any wild geese, swans, brants, coot, merganser, or wild ducks;

(17) "Migratory bird," all migratory waterfowl, sandhill crane, snipe, and dove;

(18) "Motor vehicle," any self-propelled vehicle and any vehicle propelled or drawn by a self-propelled vehicle, whether operated upon a highway, railroad track, on the ground, in the water, or in the air;

(19) "Nondomestic animal," any animal that is not domestic;

(20) "Possession," both actual and constructive possession, as well as the control of the article referred to;

(21) "Predator/varmint," coyote, wolf, gray fox, red fox, skunk, gopher, ground squirrel, chipmunk, jackrabbit, marmot, porcupine, crow, and prairie dog;

(22) "Resident," a person having a domicile within this state for at least ninety consecutive days immediately preceding the date of application for, purchasing, or attempting to purchase any license required under the provisions of this title or rules of the commission, who makes no claim of residency in any other state or foreign country for any purpose, and other than for a person described in § 41-1-1.1, claims no resident hunting, fishing, or trapping privileges in any other state or foreign country, and prior to any application for any license, transfers to this state the person's driver's license and motor vehicle registrations;

(23) "Sell" and "sale," any sale or offer to sell or have in possession with intent to sell, use, or dispose of;

(24) "Small game," anatidae, commonly known as swans, geese, brants, merganser, and river and sea ducks; the rallidae, commonly known as rails, coots, and gallinule; the limicolae, referring specifically to shore birds, plover, snipe, and woodcock; the gruidae, commonly known as sandhill crane; the columbidae, commonly known as the mourning dove; the gallinae, commonly known as grouse, prairie chickens, pheasants, partridges, and quail but does not include wild turkeys; cottontail rabbit; and fox, grey and red squirrel. The term includes facsimiles of small game used for law enforcement purposes;

(25) "Trapping," the taking or the attempting to take of any wild animals by means of setting or operating of any device, mechanism, or contraption that is designed, built, or made to close upon, hold fast, or otherwise capture a wild animal or animals. If the word, trap, is used as a verb, it has the same meaning as the word, trapping;

(26) "Trout streams" or "trout waters," all waters and streams or portions of streams which contain trout;

(27) "Waters of the state," all the boundary waters of the state, and the provisions of this title are deemed to extend to and be in force and effect over and upon and in all thereof, unless otherwise expressly provided;

(28) "Wild animal," any mammal, bird, fish, or other creature of a wild nature endowed with sensation and the power of voluntary motion.
Source: SDC 1939, § 25.0101; SL 1941, ch 102; SL 1961, ch 112; SL 1967, ch 80, §§ 1, 2; SL 1968, ch 97, §§ 1 to 3; SL 1976, ch 254, §§ 1, 2; SL 1976, ch 257, §§ 5, 6; SL 1978, ch 298, § 1; SL 1979, ch 274, § 1; SL 1983, ch 293, § 1; SL 1985, ch 324, § 1; SL 1986, ch 349, § 1; SL 1988, ch 334, § 1; SL 1993, ch 311, § 5; SL 1995, ch 235; SL 1998, ch 252, § 4; SL 2000, ch 203, § 1; SL 2001, ch 226, § 1; SL 2003, ch 220, § 1; SL 2006, ch 215, § 1; SL 2007, ch 236, § 1; SL 2007, ch 237, § 1; SL 2007, ch 238, § 1; SL 2008, ch 216, §§ 1, 2; SL 2013, ch 206, § 1.



§ 41-1-1.1 Persons deemed state residents.

41-1-1.1. Persons deemed state residents. For the purposes of this title, the following are deemed to be residents of this state:

(1) Any person who previously had a domicile in this state who is absent due to business of the United States or of this state, or is serving in the armed forces of the United States or the spouse of an active duty military person;

(2) Any person who previously had a domicile in this state who is absent due to the person's regular attendance at a post-high school institution as a full-time student or due to the person's regular attendance in a medical or dental residency program;

(3) Any person in the active military of the United States or that person's spouse who is continuously stationed in this state;

(4) Any person who is a patient in any war veterans' hospital within this state;

(5) Any person who is an employee of the veterans' administration or any veterans' hospital in this state;

(6) Any person residing on restricted military reservations in this state;

(7) Any person attending regularly a post-high school institution in this state as a full-time student for thirty days or more immediately preceding the application;

(8) Any foreign exchange student over sixteen years of age attending a public or private high school who has resided in the state for thirty days or more preceding the application;

(9) Any foreign exchange student who is between the ages of twelve years and sixteen years who has completed the Department of Game, Fish and Parks' course of instruction in the safe handling of firearms and has been issued a certificate of competency upon completion of instruction and who has resided in the state for thirty days or more preceding application for a license;

(10) Any person who is a minor dependent of a resident of this state; and

(11) For the purpose of acquiring resident small game and fishing licenses, any person who does not reside in South Dakota but who is a member of the South Dakota National Guard or of any other unit of a reserve component of the armed forces of the United States that is located in South Dakota.
Source: SL 2008, ch 216, § 3; SL 2014, ch 197, § 1.



§ 41-1-1.2 Termination of resident status.

41-1-1.2. Termination of resident status. Except for a person who continues to qualify for resident privileges as provided in § 41-1-1.1, a person is deemed to have terminated the person's South Dakota resident status if the person applies for, purchases, or accepts a resident hunting, fishing, or trapping license issued by another state or foreign country; registers to vote in another state or foreign country; accepts a driver's license issued by another state or foreign country; or moves to any other state or foreign country and makes it the person's domicile or makes any claim of residency for any purpose in the other state or foreign country. However, a person who has lawfully acquired a resident hunting, fishing, or trapping license and who leaves the state after acquiring the license to take up residency elsewhere may continue to exercise all the privileges granted by the license until the license expires if the person's respective privileges are not revoked or suspended pursuant to §§ 41-6-75 to 41-6-75.2, inclusive.

Source: SL 2008, ch 216, § 4.



§ 41-1-1.3 Definition of trophy animals.

41-1-1.3. Definition of trophy animals. Terms, as used in this chapter, mean:

(1) "Trophy antelope," any antelope with at least one horn greater than fifteen inches in length, as measured along the outside curve from base to tip;

(2) "Trophy mule deer," any mule deer having a Boone and Crockett gross score of one hundred sixty points or greater;

(3) "Trophy white-tailed deer," any white-tailed deer having a Boone and Crockett gross score of one hundred forty points or greater; and

(4) "Trophy elk," any elk having a Boone and Crockett gross score of three hundred ten points or greater.

The Boone and Crockett score shall be determined using the Boone and Crockett Club's official scoring system for North American big game trophies as provided in Records of North American Big Game, 12th Edition, The Boone & Crockett Club, Missoula, MT, 2005. For purposes of this section, antlers or skulls may be measured at any time; no drying period is required.

Source: SL 2010, ch 206, § 1.



§ 41-1-1.4 Definition of nontrophy animals.

41-1-1.4. Definition of nontrophy animals. For purposes of this chapter, any antelope, mule deer, white-tailed deer, or elk not defined as a trophy is considered nontrophy.

Source: SL 2010, ch 206, § 2.



§ 41-1-2 Game birds, animals, and fish as property of state.

41-1-2. Game birds, animals, and fish as property of state. No person may acquire any property in, or subject to dominion or control, any game bird, game animal, or game fish, or any part thereof. Game birds, game animals, and game fish are the property of the state, except as provided by § 41-1-3.

Source: SDC 1939, § 25.0411; SL 2009, ch 206, § 1.



§ 41-1-3 Lawful use of game bird, animal, or fish.

41-1-3. Lawful use of game bird, animal, or fish. Any person who kills, catches, or takes any game bird, game animal, or game fish in the manner provided by law or rules promulgated by the Game, Fish and Parks Commission, for the purposes authorized by law, and during the periods when their killing is not prohibited, may use the game bird, game animal, or game fish during the time, in the manner, and for the purposes expressly authorized by law.

Source: SDC 1939, § 25.0411; SL 2009, ch 206, § 2.



§ 41-1-4 Wanton waste or destruction of protected birds, animals and fish prohibited--Violation as misdemeanor.

41-1-4. Wanton waste or destruction of protected birds, animals and fish prohibited--Violation as misdemeanor. No person may wantonly waste or destroy any of the birds, animals, or fish of the kinds protected by the laws of this state. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0417; SL 1992, ch 293, § 1.



§ 41-1-5 Forfeiture of right to game by unlawful taking, shipment or possession--State entitled to possession.

41-1-5. Forfeiture of right to game by unlawful taking, shipment or possession--State entitled to possession. Any person who kills, catches, takes, ships, possesses, or controls any game bird, game animal, or game fish, or any part of any such bird, animal, or fish, at any time or in any manner prohibited by law, thereby forfeits any right to use or possess the bird, animal, or fish, or any part thereof. The state is entitled to the sole possession of the bird, animal, or fish.

Source: SDC 1939, § 25.0411; SL 2009, ch 206, § 3.



§ 41-1-5.1 Civil damage liability to state for unlawful killing or taking of wild animals--Amount--Return of uninjured animal--Exemption.

41-1-5.1. Civil damage liability to state for unlawful killing or taking of wild animals--Amount--Return of uninjured animal--Exemption. Any person, other than a minor under the age of sixteen years, who willfully and unlawfully kills, destroys, takes, or possesses in this state any wild animal designated by this section:

(1) Without an applicable and valid big game or small game license;

(2) At a time or place when and where taking or possession of such regulated wild animal is prohibited;

(3) In excess of the legal limit of big game if exceeded by one or more; or

(4) In excess of the legal daily or possession limit of small game bird or fish if exceeded by two or more;
is liable to the state for civil damages.

The civil damages are five thousand dollars for each nontrophy elk, mountain lion, or buffalo; ten thousand dollars for each mountain goat or mountain sheep; one thousand dollars for each nontrophy mule deer, nontrophy white-tailed deer, nontrophy antelope, or bobcat; two hundred dollars for each turkey; two hundred dollars for each paddlefish; one hundred dollars for each small game bird; and fifty dollars for each fish for any species, other than paddlefish, with an established daily limit of less than twenty-five. The civil damages for each trophy antelope, trophy mule deer, and trophy white-tailed deer as defined in § 41-1-1.3 may not be less than two thousand dollars and may not exceed five thousand dollars, and the civil damages for each trophy elk as defined in § 41-1-1.3 may not be less than six thousand dollars and may not exceed ten thousand dollars.

If a person has taken or is in possession of more than two times the lawful daily or possession limit of a regulated wild animal, such person is liable for twice the damages provided in this section.

However, the return uninjured of the wild animal to the place where captured, or to such other place as the Department of Game, Fish and Parks may direct, constitutes a discharge of such damages. Moreover, the provisions of this section do not apply to any person, who, after providing written notice received by the Department of Game, Fish and Parks, forty-eight hours in advance, takes reasonable actions to protect the person's land, livestock, or crops from serious and extraordinary damages caused by elk, deer, antelope, wild turkey, or mountain lion. Nothing in this section or any other provision of law prevents any person from taking any action necessary to protect the personal safety of that person or any other person who is in immediate danger of harm from a mountain lion or other animal specified in this section.

Source: SL 1969, ch 104; SL 1985, ch 321, § 2; SL 1998, ch 254, § 1; SL 1999, ch 209, § 2; SL 2001, ch 227, § 1; SL 2010, ch 206, § 3.



§ 41-1-5.2 Civil action for recovery of damages for unlawful killing or taking of animals--Effect of criminal conviction or acquittal--Deposit of damages and costs--Collection of judgments--Collection fees.

41-1-5.2. Civil action for recovery of damages for unlawful killing or taking of animals--Effect of criminal conviction or acquittal--Deposit of damages and costs--Collection of judgments--Collection fees. The liquidated damages provided for in this chapter and taxable costs may be collected by the Department of Game, Fish and Parks in a civil suit brought by it, in the name of the State of South Dakota, against the person claimed to be liable therefor. Conviction of a criminal offense for the same incident leading to the charges specified in § 41-1-5.1 is prima facie evidence of the defendant's civil liability. Failure to obtain conviction on a criminal charge is not a bar to a separate civil action for such liquidated damages.

The department, collecting such liquidated damages and taxable costs for wild animals other than trophy antelope, trophy mule deer, trophy white-tailed deer, and trophy elk as defined in § 41-1-1.3, shall deposit them in the Department of Game, Fish and Parks fund. Any other public agency or department of the state, collecting liquidated damages and taxable costs for wild animals other than trophy antelope, trophy mule deer, trophy white-tailed deer, and trophy elk as defined by § 41-1-1.3, shall remit the moneys collected, less the agreed collection fee, to the state treasurer who shall deposit them in the Department of Game, Fish and Parks fund.

From the civil damages collected for each trophy antelope, trophy mule deer, trophy white-tailed deer, and trophy elk as defined in § 41-1-1.3, an amount equal to the liquidated damages for a nontrophy antelope, nontrophy mule deer, nontrophy white-tailed deer, or nontrophy elk as defined in § 41-1-1.4, as the case may be, shall be deposited in the Game, Fish and Parks fund with the excess to be deposited in the general fund of the school district in which the trophy animal was illegally taken.

The judgment and liquidated damages may be collected by an agent. Fees to agents authorized to collect on a judgment under this section may not exceed fifty percent of the total amount collected. With approval of the department, agreed collection fees may be deducted from the moneys collected when remitted or may be paid on warrants drawn by the state auditor on itemized vouchers approved by the secretary of game, fish and parks and submitted simultaneously with the moneys collected.

Source: SL 1969, ch 104; SL 1976, ch 255; SL 1989, ch 351, § 1; SL 1989, ch 352, § 1; SL 1991, ch 337, § 2; SL 1996, ch 5, § 3; SL 1997, ch 235, § 4; SL 2001, ch 227, § 2; SL 2010, ch 206, § 4.



§ 41-1-5.3 to 41-1-5.5. Repealed.

41-1-5.3 to 41-1-5.5. Repealed by SL 2001, ch 227, §§ 3 to 5



§ 41-1-5.6 Statement of liability provisions printed on citations--Acknowledgment noted through specific receipt form--Failure to give required warnings.

41-1-5.6. Statement of liability provisions printed on citations--Acknowledgment noted through specific receipt form--Failure to give required warnings. A statement generally outlining the civil liability provisions of § 41-1-5.1 shall be printed on the reverse of the citation given by an arresting officer at the time of the arrest to the person violating game and fish statutes. Acknowledgment of receipt of the information concerning civil liability by the defendant is to be noted specifically through a specific receipt form to draw attention to civil penalties.

No person who has been prosecuted for a criminal offense may be held liable for civil damages pursuant to §§ 41-1-5.1 and 41-1-5.2 arising from the same offense or incident if the person has not received the warnings required in this section.

Source: SL 1985, ch 322, § 4; SL 1989, ch 352, § 2; SL 2001, ch 227, § 6.



§ 41-1-5.7 Disposition of deer and antelope killed by motor vehicle.

41-1-5.7. Disposition of deer and antelope killed by motor vehicle. If any deer or antelope is killed by a motor vehicle on a public highway, any person who desires to possess that animal shall notify a conservation officer, as defined by § 41-15-10, prior to taking possession of the animal. The conservation officer may give a dated and written authorization allowing possession of the animal. The conservation officer may give verbal authorization to take immediate possession of the animal prior to receipt of the written authorization. The written authorization allows the possession and disposal of the animal. The written authorization shall remain with the carcass while in processing or storage. No part of an animal so obtained may be sold, bartered or traded. There is no fee for the issuance of such authorization.

Source: SL 1992, ch 294.



§ 41-1-5.8 Repealed.

41-1-5.8. Repealed by SL 2001, ch 227, § 7



§ 41-1-6 Repealed.

41-1-6. Repealed by SL 1991, ch 337, § 3



§ 41-1-7 Fish grown or raised for breeding purposes or sale.

41-1-7. Fish grown or raised for breeding purposes or sale. For the purposes of sales taxes and commercial motor vehicle licensing and all other classifications and administration of the statutes of the State of South Dakota, the executive orders of the Governor of the State of South Dakota, administrative rules and regulations promulgated pursuant to chapter 1-26, fish grown or raised for breeding purposes for sale to others means:

(1) The fish and the products thereof are agricultural products;

(2) The breeding, raising, producing, or marketing of such fish or their products by the producer is a farming operation;

(3) One who engages in an operation defined by subdivision (2) of this section is a farmer.
Source: SL 1979, ch 275.



§ 41-1-8 Interference with lawful hunting, trapping, or fishing prohibited--Violation as misdemeanor.

41-1-8. Interference with lawful hunting, trapping, or fishing prohibited--Violation as misdemeanor. No person may intentionally interfere with any person or group of persons lawfully engaged in the process of taking or attempting to take any game or fish. No person may engage in any activity specifically intended to harass or otherwise prevent the lawful taking of any game or fish. No person may engage in any activity to scare or disturb any game with specific intent to prevent their lawful taking. This section may not be construed to prohibit a landowner from revoking a prior grant of permission to hunt on his land. A violation of any provision of this section is a Class 2 misdemeanor.

Source: SL 1983, ch 298, § 1.



§ 41-1-9 Disobeying order of peace officer to desist from interfering as misdemeanor.

41-1-9. Disobeying order of peace officer to desist from interfering as misdemeanor. Any person who fails to obey the order of a peace officer to desist from conduct in violation of § 41-1-8, if the officer observes such conduct, or has reasonable grounds to believe the person was engaged in such conduct that day or intends to engage in such conduct that day on a specific premises, is guilty of a Class 1 misdemeanor.

Source: SL 1983, ch 298, § 2.



§ 41-1-10 Enjoining interference--Damages allowable.

41-1-10. Enjoining interference--Damages allowable. The court may enjoin conduct which is in violation of § 41-1-8 upon petition by a person affected or who reasonably may be affected by such conduct, upon a showing that such conduct is threatened or that it has occurred on a particular premises in the past and may reasonably be expected to be repeated. The court may award damages to any person adversely affected by a violation of § 41-1-8. Damages may include an award for punitive damages, license fees, travel, or other expenses which were rendered futile by preventing the licensee from taking game or fish.

Source: SL 1983, ch 298, § 3.



§ 41-1-11 Certain judgment debtors denied licenses--Automatic revocation pending satisfaction--Violation as misdemeanor.

41-1-11. Certain judgment debtors denied licenses--Automatic revocation pending satisfaction--Violation as misdemeanor. No person who is subject to an unpaid and unsatisfied judgment in favor of the State of South Dakota for wildlife civil damages as determined in § 41-1-5.1 may purchase, attempt to purchase, or possess any South Dakota hunting, fishing, or trapping license. If any person is in violation of this section, such person's hunting, fishing, or trapping licenses and privileges are automatically revoked without hearing until the judgment is paid in full and satisfied. A violation of this section is a Class 1 misdemeanor.

Source: SL 2001, ch 228, § 1.



§ 41-1-12 Euthanasia of animal injured in motor vehicle accident.

41-1-12. Euthanasia of animal injured in motor vehicle accident. Notwithstanding any other provision of law, any person who has seriously injured a wildlife animal in a motor vehicle accident or any person who comes upon a wildlife animal that has been seriously injured in a motor vehicle accident may euthanize the seriously injured animal so that it will not suffer needlessly if that person has the means, skill, and will to euthanize the animal humanely.

Source: SL 2013, ch 207, § 1.



§ 41-1-13 Report of euthanasia to department.

41-1-13. Report of euthanasia to department. Any person who euthanizes a wildlife animal pursuant to § 41-1-12 shall report the event to the Department of Game, Fish and Parks or any conservation office within twenty-four hours.

Source: SL 2013, ch 207, § 2.






Chapter 02 - State Department Of Game, Fish And Parks

§ 41-2-1 Department and commission continued.

41-2-1. Department and commission continued. There is hereby continued the department of state government known as the Department of Game, Fish and Parks, and a commission comprised of eight members, appointed by the Governor as provided in § 41-2-3 subject to confirmation by the State Senate.

Source: SDC 1939, § 25.0102; SL 1945, ch 91, § 1; SL 1947, ch 116; SL 1949, ch 101; SL 1955, ch 76.



§ 41-2-1.1 Department continued--Performance of functions.

41-2-1.1. Department continued--Performance of functions. The Department of Game, Fish and Parks shall continue as the Department of Game, Fish and Parks created by chapter 1-39, and except as provided by § 41-2-1.2, all its functions shall be administered as provided by § 1-39-5.

Source: SL 1973, ch 2, § 112; SL 1973, ch 264, § 6.



§ 41-2-1.2 Direction and supervision of commission--Independent functions retained.

41-2-1.2. Direction and supervision of commission--Independent functions retained. The Game, Fish and Parks Commission is administered under the direction and supervision of the Department of Game, Fish and Parks and the secretary of game, fish and parks. However, the commission retains the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the secretary of game, fish and parks.

Source: SL 1973, ch 2, § 113; SL 2009, ch 206, § 4.



§ 41-2-2 Political affiliations of commissioners--Farmer members--Residence and gross income requirements.

41-2-2. Political affiliations of commissioners--Farmer members--Residence and gross income requirements. Not more than four of the game, fish and parks commissioners may be members of the same political party, and, at the time of their appointment, at least four shall be farmers actually residing on a farm, engaged in agriculture, deriving at least two-thirds of their gross annual incomes from crop or livestock production or both, and interested in wildlife conservation. At the time of their appointment three commissioners shall reside west of the Missouri River and five shall reside east of the Missouri River.

Source: SDC 1939, § 25.0102; SL 1945, ch 91, § 1; SL 1947, ch 116; SL 1949, ch 101; SL 1955, ch 76; SL 1966, ch 67; SL 1969, ch 93; SL 1994, ch 321; SL 2009, ch 206, § 5.



§ 41-2-3 Terms of office of commissioners--Annual appointments--Restrictions on appointments.

41-2-3. Terms of office of commissioners--Annual appointments--Restrictions on appointments. The term of office of the game, fish and parks commissioners is four years. The Governor shall preserve:

(1) An arrangement of length of terms whereby two members have terms expiring each year;

(2) A rotation of terms between the republican and democratic parties.

The expiration of terms occurs on the tenth day of January of each year, and all required appointments shall be made by the first day of March. The appointments shall fill all vacancies on the commission arising either by expiration of term or from any other cause. No person may serve on the commission for more than eight years. However, if the person's first appointment is for two years the person may be reappointed thereafter for no more than two additional four-year terms.

Source: SL 1945, ch 91, § 1; SL 1947, ch 116; SL 1949, ch 101; SL 1955, ch 76; SDC Supp 1960, § 25.0102; SL 1970, ch 234, § 1; SL 1972, ch 223; SL 2009, ch 206, § 6.



§ 41-2-4 Oath and bond of commissioners.

41-2-4. Oath and bond of commissioners. Each game, fish and parks commissioner shall qualify by taking the oath of office prescribed by S.D. Const., Art. XXI, § 3. The commissioner shall give bond to the state in the penal sum of five thousand dollars conditioned upon the faithful discharge of the duties of the office, and shall file the bond with the secretary of state.

Source: SDC 1939, § 25.0102; SL 1945, ch 91, § 1; SL 1947, ch 116; SL 1949, ch 101; SL 1955, ch 76; SL 2009, ch 206, § 7.



§ 41-2-5 Removal of commissioner from office--Procedure.

41-2-5. Removal of commissioner from office--Procedure. The Governor may remove a game, fish and parks commissioner for inefficiency, neglect of duty, or misconduct in office after giving the commissioner a copy of the charges against the commissioner and opportunity to be heard publicly in person or by counsel in his or her own defense, upon not less than ten days' notice. If the commissioner is removed, the Governor shall file in the Office of the Secretary of State a complete statement of all charges made against the commissioner and his or her findings on the charges, together with a complete record of the proceedings.

Source: SDC 1939, § 25.0103; SL 2009, ch 206, § 8.



§ 41-2-6 Filling of vacancies on commission.

41-2-6. Filling of vacancies on commission. Any vacancy on the Game, Fish and Parks Commission occurring from any cause shall be filled by the Governor for the unexpired term, subject to confirmation by the State Senate at the succeeding regular legislative session.

Source: SDC 1939, § 25.0102; SL 1945, ch 91, § 1; SL 1947, ch 116; SL 1949, ch 101; SL 1955, ch 76.



§ 41-2-7 Repealed.

41-2-7. Repealed by SL 1978, ch 291



§ 41-2-8 Annual meeting of commission--Chair and vice chair--Additional meetings.

41-2-8. Annual meeting of commission--Chair and vice chair--Additional meetings. The Game, Fish and Parks Commission shall hold its annual meeting at the capital to elect a chair and vice chair for the ensuing year, and to transact such other business as may properly come before the meeting. Additional meetings may be held as determined by the commission.

Source: SDC 1939, § 25.0105; SL 1941, ch 103; SL 1945, ch 91, § 8; SL 1978, ch 292, § 1; SL 2009, ch 206, § 9.



§ 41-2-11 Employment of conservation officers--Qualifications--Career service.

41-2-11. Employment of conservation officers--Qualifications--Career service. The Department of Game, Fish and Parks may employ an adequate force of conservation officers to enforce the provisions of this title. Conservation officers shall meet requirements as to education and training of law enforcement officers provided pursuant to chapter 23-3. The provisions of chapter 3-6A apply to conservation officers so employed.

Source: SDC 1939, § 25.0110; SL 1945, ch 93, § 2; SL 1947, ch 102; SL 1949, ch 89, § 1; SL 1951, ch 116, § 1; SL 1955, ch 77, § 1; SL 1957, ch 97, § 2; SL 1973, ch 23, § 4; SDCL § 41-15-10 as added by SL 1973, ch 270; SL 2009, ch 206, § 10.



§ 41-2-12 Repealed.

41-2-12. Repealed by SL 1997, ch 232, § 1



§ 41-2-13 Rangers and park managers as unpaid conservation officers--Emergency appointments.

41-2-13. Rangers and park managers as unpaid conservation officers--Emergency appointments. All rangers and park managers employed by the department shall be conservation officers without additional compensation. If the emergency exists, the Department of Game, Fish and Parks may appoint additional conservation officers who shall serve without additional compensation and shall have all the powers of other conservation officers.

Source: SDC 1939, § 25.0110; SL 1945, ch 93, § 2; SL 1947, ch 102; SL 1949, ch 89, § 1; SL 1951, ch 116, § 1; SL 1955, ch 77, § 1; SL 1957, ch 97, § 2; SL 1971, ch 231, § 1; SL 1984, ch 276, § 2.



§ 41-2-14 , 41-2-15. Repealed.

41-2-14, 41-2-15. Repealed by SL 1971, ch 231, § 3



§ 41-2-16 Duties assigned to departmental officers and employees.

41-2-16. Duties assigned to departmental officers and employees. The officers and employees authorized by this title and any other necessary employees or assistants shall perform such duties for the Department of Game, Fish and Parks as may be assigned to them by the department.

Source: SL 1945, ch 91, § 6; SDC Supp 1960, § 25.0107-1.



§ 41-2-17 Repealed.

41-2-17. Repealed by SL 1997, ch 232, § 2



§ 41-2-18 Rules for implementation of game, fish and conservation laws.

41-2-18. Rules for implementation of game, fish and conservation laws. The Game, Fish and Parks Commission may adopt such rules as may be necessary to implement the provisions of chapters 41-1 to 41-15, inclusive. The rules may be adopted to regulate:

(1) The conservation, protection, importation, and propagation of wild animals and fish except for any nondomestic animal which is regulated pursuant to § 40-3-26;

(2) The hunting, taking, killing, possession, sale, and transportation of all wild birds, wild animals, and wild fish except for any nondomestic animal which is regulated pursuant to § 40-3-26;

(3) The management of nongame, endangered, or threatened wildlife to ensure their perpetuation as viable components of the ecosystem;

(4) The management, control of traffic, improvement and public use of all lands and water owned, leased, or controlled by the state and Department of Game, Fish and Parks designated as public shooting areas, game production areas, wildlife refuges, lake and fishing access use areas and controlled hunting areas;

(Text of subd. (5) effective until June 30, 2018.)

(5) The management, use, and improvement of all meandered and nonmeandered lakes, sloughs, marshes, and streams extending to and over dry or partially dry meandered lakes, sloughs, marshes, and streams, including all lands to which the state has acquired any right, title or interest for the purpose of water conservation or recreation;

(Text of subd. (5) effective June 30, 2018.)

(5) The management, use, and improvement of all meandered lakes, sloughs, marshes, and streams extending to and over dry or partially dry meandered lakes, sloughs, marshes, and streams, including all lands to which the state has acquired any right, title or interest for the purpose of water conservation or recreation;

(6) The creation, modification, or vacation of state game refuges, state waterfowl refuges, and state game bird refuges on all public land and on private land with the written consent of the landowner;

(7) The management and improvement of all islands or accumulations of land formed in the bed of a navigable stream or meandered lake on the Missouri River below the Fort Randall Power Plant and Lake Francis Case;

(8) The appointment, management, bonding, and cancellation of licensing agents;

(9) The gathering, purchasing, distributing, and transferring of all wild animals and fish for population management, stocking purposes, scientific study, and intergovernmental trades;

(10) The form of and the manner and placement of any tags, coupons, or permits necessary for the transportation of any wild animal or fish;

(11) The sale, breeding, raising, and transportation of any nondomestic animal which is not regulated pursuant to § 40-3-26;

(12) The form, procedures for, and content of all license applications authorized under this title;

(13) The form, procedures for, fee, and manner of validation, replacement, or cancellation of all licenses authorized under this title that are not already established by statute;

(14) The devices, weapons, ammunition, traps, tackle, bait, lures, and equipment which may be used to hunt, kill, capture, or locate any wild animal or fish if use of the above items would adversely affect the health, safety, or welfare of people or wildlife resources;

(15) The hunting, fishing, and trapping in the boundary waters of this state;

(16) The release, hunting, and taking of animals and birds on private shooting preserves;

(17) The establishment of, and the opening, closing, modifying, or curtailing of hunting, fishing, and trapping seasons, if the seasons are not established by statute;

(18) The setting of fees for special licenses not covered by statute to manage specific and limited wildlife populations;

(19) The number of persons who may cooperate as a group in the pursuit, hunting, taking, or killing of game birds or game animals;

(20) The acquisition, possession, use, and disposition of raptors;

(21) The acquisition, possession, transportation, sale, and release of bait fish and frogs;

(22) The regulation of, and the acquisition, possession, transportation, sale, and release of fish, from private fish hatcheries;

(23) The regulation of fish houses or other sheltering structures maintained upon the ice of any public waters;

(24) The issuance and cancellation of taxidermist licenses and the acquisition, possession, and disposition of specimens for taxidermy purposes;

(25) The operation of controlled hunting areas.

The rules shall be adopted pursuant to chapter 1-26 and shall be in accordance with the provisions of this chapter.

A violation of the substantive provision of any rule authorized by this section is a Class 2 misdemeanor. If the same incident is a violation of statute and of the rules authorized by this section only the penalty authorized for the violation of the statute may be imposed.

Source: SDC 1939, § 25.0106 (1); SL 1957, ch 96; SL 1983, ch 288, § 2; SL 1984, ch 273, § 38; SL 1991, ch 337, § 4; SL 1993, ch 311, § 6; SL 2017 (SS), HB 1001, § 19, eff. June 12, 2017.



§ 41-2-18.1 Repealed.

41-2-18.1. Repealed by SL 2012, ch 201, § 1.



§ 41-2-19 Acquisition, management, and improvement of property.

41-2-19. Acquisition, management, and improvement of property. The Department of Game, Fish and Parks may, on behalf and in the name of the state, acquire public or private property by gift, grant, devise, purchase, lease, or condemnation proceedings, and may manage, control, and improve the property for the purpose of exercising the powers granted in this title.

Source: SDC 1939, § 25.0106 (2); SL 1941, ch 104; SL 2009, ch 206, § 11.



§ 41-2-20 Sale of property no longer needed--Procedures.

41-2-20. Sale of property no longer needed--Procedures. Any personal property or buildings or fixtures on real estate, acquired pursuant to § 41-2-19, may be sold by the Game, Fish and Parks Commission if the commission determines it to be obsolete or no longer useful. The property shall be sold according to procedures prescribed by the commissioner of the Bureau of Administration.

Source: SDC 1939, § 25.0106 (2) as added by SL 1941, ch 104; SL 1977, ch 54, § 13; SL 2009, ch 206, § 12.



§ 41-2-21 Acquisition and development of property for public shooting areas, water conservation, and recreation.

41-2-21. Acquisition and development of property for public shooting areas, water conservation, and recreation. The Department of Game, Fish and Parks may acquire by any means or methods as specified in § 41-2-19 any public or private real property especially desirable for purposes of establishing public shooting areas or for the purposes of water conservation or recreation and may develop and improve the property for such purposes.

Source: SDC 1939, § 25.0106 (3); SL 1945, ch 92; SL 1947, ch 101; SL 2009, ch 206, § 13.



§ 41-2-21.1 Railroad right-of-way responsibility--Taxation.

41-2-21.1. Railroad right-of-way responsibility--Taxation. The Department of Game, Fish and Parks has the same responsibility for any railroad right-of-way that it acquires as a hiking or biking recreation trail as it bears toward land acquired as a public shooting area. However, the property interest which the department holds in such right-of-way may not be taxed by any local taxing district.

Source: SL 1990, ch 331, § 1.



§ 41-2-22 Operation of controlled hunting areas.

41-2-22. Operation of controlled hunting areas. The Department of Game, Fish and Parks may establish and operate controlled hunting areas whenever in the opinion of the Game, Fish and Parks Commission the establishment of such areas is in the best interest of the people of South Dakota.

Source: SL 1959, ch 107; SDC Supp 1960, § 25.0106-1 (5); SL 1984, ch 273, § 39.



§ 41-2-23 Improvement of wildlife habitat--Access lands--State title not required.

41-2-23. Improvement of wildlife habitat--Access lands--State title not required. The Department of Game, Fish and Parks shall, if directed by the Game, Fish and Parks Commission, expend funds for the improvement of wildlife habitat, access to hunting, and access to fishing or recreation areas on any land, public or private, within the state, notwithstanding the provisions of § 5-14-10. Any land so improved is open to reasonable use by the public.

Source: SDC Supp 1960, § 25.0106-1 (7) as added by SL 1965, ch 108; SL 2009, ch 206, § 14.



§ 41-2-24 Acquisition and management of parks--Fees--Bonds--Cooperation with other agencies.

41-2-24. Acquisition and management of parks--Fees--Bonds--Cooperation with other agencies. The Department of Game, Fish and Parks shall acquire by gift, purchase, lease, or condemnation and shall improve and manage land areas suitable for park purposes in various portions of the state so that a comprehensive state park system may be established. The department may levy and collect service fees for the use of the facilities in the state parks, upon the conditions as provided in this title. The department may issue its negotiable bonds for such purposes, and in such amounts, forms and upon such conditions as provided in this title. The department may cooperate with the United States, with any agency of the United States, and with any other department or public corporation of this state in such park activities.

Source: SL 1945, ch 91, § 5; SL 1959, ch 108, § 1; SDC Supp 1960, § 25.0106-1 (1); SL 1966, ch 68, § 1; SL 2009, ch 206, § 15.



§ 41-2-25 Park and recreational improvements on leased lands.

41-2-25. Park and recreational improvements on leased lands. The Department of Game, Fish and Parks may make capital improvements that the Game, Fish and Parks Commission deems necessary or proper for the extension, improvement, or development of state parks and recreation areas on all land leased by the department. The provisions of § 5-14-10 do not apply to this section.

Source: SDC Supp 1960, § 25.0106-1 (8) as added by SL 1966, ch 68, § 2; SL 2009, ch 206, § 16; SL 2016, ch 206, § 1.



§ 41-2-26 Easements, leases, and permits on property controlled by department--Purposes for which granted.

41-2-26. Easements, leases, and permits on property controlled by department--Purposes for which granted. The Department of Game, Fish and Parks may grant easements, leases, or permits on property that it owns or controls, for public utilities; for agricultural purposes; for electrical power or telephone lines; for towers for radio, television, or radar; for cabin sites; for concessions; and for the development, operation, or management of facilities to service the needs of the public.

Source: SDC Supp 1960, § 25.0106-1 (6) as added by SL 1961, ch 114; SL 1966, ch 68, § 1; SL 2009, ch 206, § 17.



§ 41-2-27 Publicity and advertising activities.

41-2-27. Publicity and advertising activities. The Department of Game, Fish and Parks shall publicize the game and fish, scenic, recreational, park, health, natural, and other resources of this state in such manner as the department deems most effective to attract tourists and others to this state. The department shall cooperate with any other agency, department, or public corporation of this state for such purpose.

Source: SL 1945, ch 91, § 5; SDC Supp 1960, § 25.0106-1 (4); SL 2009, ch 206, § 18.



§ 41-2-28 Transferred.

41-2-28. Transferred to § 41-20-13



§ 41-2-29 Sale of forest products or department lands--Disposition of proceeds.

41-2-29. Sale of forest products or department lands--Disposition of proceeds. The Department of Game, Fish and Parks may authorize sales of any and all forest products or of lands owned by the department. Proceeds from such sales shall become a part of the funds authorized for use of the Department of Game, Fish and Parks by this chapter.

Source: SL 1945, ch 91, § 5; SDC Supp 1960, § 25.0106-1 (3); SL 1966, ch 68, § 1; SL 1984, ch 276, § 4.



§ 41-2-29.1 Sale of real property owned by state--Requirements and procedure.

41-2-29.1. Sale of real property owned by state--Requirements and procedure. The Department of Game, Fish and Parks shall sell real property owned by the state and held by the department if such real property is no longer needed for game, fish, or parks purposes. Such sale may be made only by the following procedure:

(1) At the full value established by a qualified appraiser employed by the department;

(2) For cash at public auction;

(3) Five days after the last of at least two publications of notice of the sale in at least three daily newspapers of the state. The publications shall disclose all details relative to the sale;

(4) Money received shall be deposited with the state treasurer and credited to the game, fish and parks fund;

(5) Conveyance shall be made in the name of the State of South Dakota acting by and through the Department of Game, Fish and Parks and executed in the manner provided by § 5-2-11.
Source: SDC Supp 1960, § 25.0106-1 as added by SL 1968, ch 98; SL 1972, ch 28, § 14; SL 2009, ch 206, § 19.



§ 41-2-29.2 Trade or exchange of real property owned by state--Requirements and procedure.

41-2-29.2. Trade or exchange of real property owned by state--Requirements and procedure. The Department of Game, Fish and Parks, in addition to or as an alternative to the requirements and methods specified in § 41-2-29.1, may trade or exchange real property owned by the state and held by the department if the real property is no longer needed for game, fish or parks purposes or if real property more suitable to department purposes may be obtained by an exchange. The exchange may be made only for other real property of equal value as determined by a qualified appraiser employed by the department. Conveyance shall be made in the name of the State of South Dakota acting by and through the Department of Game, Fish and Parks and executed in the manner provided by § 5-2-11.

Source: SDC Supp 1960, § 25.0106-1 as added by SL 1968, ch 98; SL 2009, ch 206, § 20.



§ 41-2-30 Predatory animal control activities--Cooperation with other agencies.

41-2-30. Predatory animal control activities--Cooperation with other agencies. The Department of Game, Fish and Parks shall engage in predatory animal control activities and cooperate with the United States or any agency of the United States, with other states, or with any other department, agency, or public corporation of this state in the execution of such control activities.

Source: SL 1945, ch 91, § 5; SDC Supp 1960, § 25.0106-1 (2); SL 2009, ch 206, § 21.



§ 41-2-31 Acceptance and use of federal grants and other donations.

41-2-31. Acceptance and use of federal grants and other donations. The Department of Game, Fish and Parks may accept, use, and expend any funds directed to it and provided by any agency of the United States government or provided by any other private or public sources.

Source: SDC Supp 1960, § 25.0106-1 (1) as added by SL 1966, ch 68, § 1; SL 2009, ch 206, § 22.



§ 41-2-32 Repealed.

41-2-32. Repealed by SL 1984, ch 273, § 40



§ 41-2-33 Appointment of licensing agents.

41-2-33. Appointment of licensing agents. The Department of Game, Fish and Parks may appoint license issuing agents to issue on behalf of the department any license, permit, or stamp permitted or provided for by this title and § 32-20A-15.1. No conservation officer may be appointed as a license issuing agent. The licensing issuing agents shall remit all license fees collected at the time and in the manner required by rules adopted pursuant to chapter 1-26.

Source: SDC 1939, § 25.0106 (5); SL 1984, ch 273, § 41; SL 1999, ch 210, § 1.



§ 41-2-34 Fees and collections paid into departmental fund.

41-2-34. Fees and collections paid into departmental fund. All moneys collected under any of the game and fish laws of this state including sums paid for licenses or on account of bonds or contracts entered into with any persons, and money due from other sources connected with the game and fish laws of this state, except fines, shall be paid into the state treasury to be credited to the Department of Game, Fish and Parks fund. Excepting receipts from sales of timber on school lands, all sums received from rentals, contracts, licenses, sales of personal property, or any source, except such sums as are derived from or which have accrued through the operation of the Division of Forestry and Parks and Custer State Park, shall be paid into the state treasury and credited to the Department of Game, Fish and Parks fund.

Source: SDC 1939, § 25.0115; SL 1945, ch 36, § 11; SL 1945, ch 91, § 7; SL 1957, ch 99, § 6; SDC Supp 1960, § 25.0115-1.



§ 41-2-34.1 Wildlife habitat stamp revenue--Use--Purchase and use of land--Power of eminent domain not to be exercised.

41-2-34.1. Wildlife habitat stamp revenue--Use--Purchase and use of land--Power of eminent domain not to be exercised. An amount equal to thirty-five percent of the resident small game license revenue shall be used for the purpose of restoring the state pheasant and wildlife population. Any land purchased with such funds shall be identified as game production areas. Any such purchase shall be from a willing seller and shall be approved by the Governor. No acquisition of land made pursuant to this section may be accomplished through the state's power of eminent domain.

Source: SL 1977, ch 327, § 5; SL 1988, ch 331; SL 1998, ch 252, § 5.



§ 41-2-34.2 Surcharge on licenses--Deposit in fund--Disbursement of money in fund.

41-2-34.2. Surcharge on licenses--Deposit in fund--Disbursement of money in fund. The Game, Fish and Parks Commission shall impose a surcharge in the amount of six dollars on each classification of hunting licenses issued by the Department of Game, Fish and Parks with the exception of licenses to take fur-bearing animals, one-day small game licenses, predator/varmint licenses, migratory bird certification permits, youth deer licenses, youth small game licenses, and mentored youth big game licenses authorized by § 41-6-81. Of the revenue from the surcharge for each such license, one dollar shall be deposited in the animal damage control fund established pursuant to § 40-36-10; and five dollars shall be deposited in a special fund known as the South Dakota sportsmen's access and landowner depredation fund, which is hereby established. Money in the fund is continuously appropriated for the purposes set forth in this section. Fifty percent of the money in the South Dakota sportsmen's access and landowner depredation fund shall be available to landowners pursuant to procedures and amounts to be established in rules promulgated by the commission pursuant to chapter 1-26 for purposes of providing hunting access on the landowners' land and for wildlife depredation and damage management programs. Fifty percent of the money in the South Dakota sportsmen's access and landowner depredation fund shall be available for purposes of acquiring free public hunting access by lease agreement.

Source: SL 1998, ch 253, § 1; SL 2001, ch 229, § 1; SL 2004, ch 261, § 2; SL 2007, ch 240, § 2; SL 2010, ch 207, § 1; SL 2013, ch 208, § 1, eff. Mar. 20, 2013.



§ 41-2-34.3 Repealed.

41-2-34.3. Repealed by SL 1998, ch 254, § 4



§ 41-2-35 Annual appropriation of departmental fund.

41-2-35. Annual appropriation of departmental fund. All moneys in the Department of Game, Fish and Parks fund are hereby annually appropriated to be used with any moneys otherwise appropriated to pay the necessary expenses of effectuating the purposes of this title.

Source: SDC 1939, § 25.0115; SL 1945, ch 36, § 11; SL 1945, ch 91, § 7; SL 1957, ch 99, § 6; SDC Supp 1960, § 25.0115-1.



§ 41-2-35.1 Informational budget--Review.

41-2-35.1. Informational budget--Review. Notwithstanding any other provisions of law, all funds received by the Department of Game, Fish and Parks shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature. Nothing in this section affects department control over expenditures of any portion of dedicated revenues received by the department.

Source: SL 1979, ch 278, §§ 21, 22; SL 2009, ch 206, § 23.



§ 41-2-36 Audit of departmental books and vouchers.

41-2-36. Audit of departmental books and vouchers. The books and vouchers of the Department of Game, Fish and Parks are subject to examination by the Department of Legislative Audit at all times.

Source: SDC 1939, § 25.0108; SL 2009, ch 206, § 24.



§ 41-2-37 Repealed.

41-2-37. Repealed by SL 1982, ch 16, § 38



§ 41-2-38 Department to manage certain property transferred to state for fish and wildlife purposes or recreation uses--Promulgation of rules.

41-2-38. Department to manage certain property transferred to state for fish and wildlife purposes or recreation uses--Promulgation of rules. The State of South Dakota accepts from the United States ownership of property pursuant to and as described in Title VI of the Water Resources Development Act of 1999, Public Law 106-53 consisting of property, land, improvements, and recreation areas to be utilized for fish, wildlife, park, and all other recreational uses and purposes. Upon transfer of ownership or interim acquisition of the property by lease or agreement, the Department of Game, Fish and Parks may manage, control, and improve the property on behalf of the state. The Game, Fish and Parks Commission may promulgate rules pursuant to chapter 1-26 to designate areas within the property as a state recreation area, a state nature area, a state lakeside use area, a state recreational trail, a public shooting area, a game production area, a wildlife refuge, a lake and fishing access use area, or a controlled hunting area. Management of the property includes the power to lease any of the property acquired in this section for any agricultural, recreational, or other purposes authorized by law. Any other statutory authority of the commission to promulgate rules shall apply to the property subject to the Water Resource Development Act.

Source: SL 2000, ch 204, § 1.



§ 41-2-39 Disposal of surplus lands within George S. Mickleson Trail--Lands and persons eligible.

41-2-39. Disposal of surplus lands within George S. Mickleson Trail--Lands and persons eligible. The Department of Game, Fish and Parks may dispose of surplus lands within the George S. Mickelson Trail by giving them to the respective landowners adjoining the trail as set out in §§ 41-2-39 to 41-2-46, inclusive. The lands described may be disposed of only to those landowners whose lands border or surround the trail, and each landowner may receive only such land as lies within the lot, description, or subdivision owned by the landowner.

Source: SL 1994, ch 326, § 1.



§ 41-2-40 Determination of land as disposable.

41-2-40. Determination of land as disposable. No lands may be considered for disposal under §§ 41-2-39 to 41-2-46, inclusive, unless the lands lie outside the fence to be constructed under § 41-17-26. No lands may be disposed of under §§ 41-2-39 to 41-2-46, inclusive, unless the Department of Game, Fish and Parks and the Game, Fish and Parks Commission first determine that the lands are surplus and not needed for present or future development of the trail, nor for other transportation uses.

Source: SL 1994, ch 326, §§ 2 and 7.



§ 41-2-41 State funds not to be expended--Landowner assumption of costs.

41-2-41. State funds not to be expended--Landowner assumption of costs. No funds belonging to the state may be expended to dispose of lands under §§ 41-2-39 to 41-2-46, inclusive. All costs of disposal, including surveying, drafting of documents, preparation and filing of plats, transfer fees, recording fees, abstract or title insurance costs, and attorney's fees, shall be paid by the landowner.

Source: SL 1994, ch 326, § 3.



§ 41-2-42 Approval of conveyances.

41-2-42. Approval of conveyances. Any conveyance under §§ 41-2-39 to 41-2-46, inclusive, shall be specifically approved by the Burlington Northern Company, formerly known as Burlington Northern, Incorporated.

Source: SL 1994, ch 326, § 4.



§ 41-2-43 Approval by Interstate Commerce Commission.

41-2-43. Approval by Interstate Commerce Commission. Any disposal of lands under §§ 41-2-39 to 41-2-46, inclusive, if the lands are located to south of the north line of block 139, original plat of Custer City, South Dakota, shall be approved by the United States Interstate Commerce Commission under the commission's abandonment procedures.

Source: SL 1994, ch 326, § 5.



§ 41-2-44 Landowner agreement--Contents.

41-2-44. Landowner agreement--Contents. Prior to any disposal of lands under §§ 41-2-39 to 41-2-46, inclusive, the landowner shall sign an agreement, setting out that the landowner is receiving the land under the conditions of §§ 41-2-39 to 41-2-46, inclusive, that the landowner will provide a survey and recording of plats fully and accurately describing the land to be conveyed, and that the landowner agrees to assume all expenses that arise as a result of the disposal of the lands.

Source: SL 1994, ch 326, § 6.



§ 41-2-45 Conveyance by quitclaim deed--Execution.

41-2-45. Conveyance by quitclaim deed--Execution. If the determinations required by § 41-2-44 are made, and if all other conditions of §§ 41-2-39 to 41-2-46, inclusive, are met, the Department of Game, Fish and Parks and the Game, Fish and Parks Commission shall, by resolution, request that the Governor and the commissioner of school and public lands convey the affected lands to the surrounding landowner. The conveyance shall be by quitclaim deed, but otherwise shall be executed in the manner provided in § 5-2-11.

Source: SL 1994, ch 326, § 8.



§ 41-2-46 Landowner presentation of proof of ownership--Contents.

41-2-46. Landowner presentation of proof of ownership--Contents. Prior to delivery of the quitclaim deed as provided in §§ 41-2-39 to 41-2-46, inclusive, the landowner shall present to the Department of Game, Fish and Parks and to the commissioner of school and public lands satisfactory proof of ownership of the lot, description, or subdivision containing the lands to be conveyed, when the state holds an easement over the lands. If the state holds fee title, the landowner shall present satisfactory proof of ownership of the land bordering or surrounding the right-of-way. This proof shall be made by presentation of an owner's policy of title insurance dated as of the contemplated date of conveyance, or an abstract certified to that date by a licensed and bonded abstractor of the county containing the lands to be conveyed.

Source: SL 1994, ch 326, § 9.



§ 41-2-47 Appraisals of real property by department--Market value defined.

41-2-47. Appraisals of real property by department--Market value defined. Any appraisal of real property done by or on behalf of the Department of Game, Fish and Parks shall be done by a state certified appraiser to determine the market value of the property. Market value is the amount in cash, or on terms reasonably equivalent to cash, for which in all probability the property would have sold on the effective date of the appraisal, after a reasonable exposure time on the open competitive market, from a willing and reasonably knowledgeable seller to a willing and reasonably knowledgeable buyer, with neither acting under any compulsion to buy or sell, giving due consideration to all available economic uses of the property at the time of the appraisal.

Source: SL 2009, ch 207, § 1.






Chapter 03 - State And Federal Conservation Activities

§ 41-3-1 Department in charge of propagation and preservation of game and fish.

41-3-1. Department in charge of propagation and preservation of game and fish. The Department of Game, Fish and Parks shall have charge of the propagation and preservation of such varieties of game and fish as it shall deem to be of public value.

Source: SDC 1939, § 25.0107 (1).



§ 41-3-2 Collection and publication of conservation information.

41-3-2. Collection and publication of conservation information. The Department of Game, Fish and Parks shall have charge of the collection and diffusion of such statistics and information as shall be germane to the purpose of conservation.

Source: SDC 1939, § 25.0107 (2).



§ 41-3-3 Cooperation with federal agencies in propagation, preservation and protection of game and fish--Expenditure of funds.

41-3-3. Cooperation with federal agencies in propagation, preservation and protection of game and fish--Expenditure of funds. The State of South Dakota having assented to the provisions of the act or acts of Congress authorizing federal participation with the various states in projects for the propagation, preservation, and protection of game and fish which assent is hereby continued, the Department of Game, Fish and Parks is expressly authorized and empowered to cooperate with the appropriate agency, department, or commission of the federal government in projects for the propagation, preservation, and protection of game and fish and to use and expend funds of the department in connection with like appropriations of the federal government for such projects.

Source: SDC 1939, § 25.0201.



§ 41-3-4 Assent to federal wildlife restoration act--Cooperation in projects--Hunting license fees committed.

41-3-4. Assent to federal wildlife restoration act--Cooperation in projects--Hunting license fees committed. The State of South Dakota hereby assents to the provisions of the act of Congress entitled "An Act to provide that the United States shall aid the states in wildlife-restoration projects, and for other purposes," approved September 2, 1937, (Public Law 415, 75th Congress, 1st session) and the Department of Game, Fish and Parks is hereby authorized, empowered, and directed to perform such acts as may be necessary to the conduct and establishment of cooperative wildlife-restoration projects, as defined in said act of Congress, in compliance with said act and rules and regulations promulgated by the secretary of the interior thereunder; and no moneys accruing to the State of South Dakota from license fees paid by hunters shall be diverted for any other purpose than the administration of the Department of Game, Fish and Parks.

Source: SL 1939, ch 100; SDC Supp 1960, § 25.0203.



§ 41-3-4.1 Wildlife mitigation condemnations to be restricted to direct beneficiaries of project--Federal contracts--Missouri River reservoirs excepted.

41-3-4.1. Wildlife mitigation condemnations to be restricted to direct beneficiaries of project--Federal contracts--Missouri River reservoirs excepted. It is the policy of this state that the federal government should not acquire land by condemnation for wildlife mitigation, except for land owned by direct beneficiaries of the project of which the wildlife mitigation is a part. The Legislature, state agencies, and the Governor may not support funding or enter into any contractual agreement for construction with the federal government for any project that does not meet the provisions of this section.

This section does not apply to any mitigation acquisition resulting from construction of the Missouri River reservoirs.

Source: SL 1978, ch 294; SL 2009, ch 206, § 25.



§ 41-3-4.2 Repealed.

41-3-4.2. Repealed by SL 2015, ch 210, § 1.



§ 41-3-5 Assent to federal recreation and fish and wildlife act--Cooperation in management of fish, wildlife, and recreation areas.

41-3-5. Assent to federal recreation and fish and wildlife act--Cooperation in management of fish, wildlife, and recreation areas. The State of South Dakota hereby assents to the provisions of the act of Congress entitled, "An Act to provide uniform policies with respect to recreation and fish and wildlife benefits and costs of federal multiple-purpose water resource projects, and for other purposes," approved July 9, 1965 (Public Law 89-72, 89th Congress). The Department of Game, Fish and Parks shall perform such acts in cooperation with the United States government and all other legal entities as may be necessary to the establishment and management of fish, wildlife, and recreation areas as defined in the act of Congress in compliance with the act and rules and regulations promulgated by the secretary of the interior under the act.

Source: SL 1967, ch 91; SL 2009, ch 206, § 26.



§ 41-3-6 Assent to federal acquisition of property for migratory bird conservation.

41-3-6. Assent to federal acquisition of property for migratory bird conservation. So that the United States may acquire by deed or other instrument of conveyance, areas of land, water, or land and water within this state for the better protection of desirable migratory birds, the State of South Dakota hereby consents to the acquisition by deed or other instrument of conveyance by the United States, of land, water, or land and water within this state, under the terms of the federal "Migratory Bird Conservation Act" of 1929.

Source: SDC 1939, § 25.0202.



§ 41-3-7 Purchase and exchange of animals, birds, and fish for breeding purposes.

41-3-7. Purchase and exchange of animals, birds, and fish for breeding purposes. The Department of Game, Fish and Parks may secure by purchase or otherwise, game animals, birds, and fish, and fur-bearing animals, and exchange specimens of any of the same with the game commission or similar otherwise designated government agency or department of other states of the United States, or any foreign country, for breeding purposes, and not otherwise.

Source: SDC 1939, § 25.0120; SL 1971, ch 232.



§ 41-3-8 Enforcement of laws for protection and propagation of animals, birds, and fish.

41-3-8. Enforcement of laws for protection and propagation of animals, birds, and fish. The Department of Game, Fish and Parks shall enforce the laws of this state involving the protection and propagation of all game animals, game birds, fish, and harmless birds and animals.

Source: SDC 1939, § 25.0107.



§ 41-3-9 Permission for scientific collection of protected birds, animals, and fish--Resale prohibited.

41-3-9. Permission for scientific collection of protected birds, animals, and fish--Resale prohibited. The Game, Fish and Parks Commission may grant permission under its seal to any accredited representative of any incorporated society of natural history to collect for scientific purposes only, nests, eggs, birds, animals, or fish protected by this title. Such specimens may not be sold or transferred.

Source: SDC 1939, § 25.0120; SL 2009, ch 206, § 27.



§ 41-3-10 Management of fish hatcheries.

41-3-10. Management of fish hatcheries. The Department of Game, Fish and Parks has charge of the construction, control, and management of all fish hatcheries, including the control of grounds owned or leased for such purposes.

Source: SDC 1939, § 25.0107 (3); SL 2009, ch 206, § 28.



§ 41-3-11 Assent to federal fish restoration and management act--Cooperative projects--Fishing license fees committed.

41-3-11. Assent to federal fish restoration and management act--Cooperative projects--Fishing license fees committed. The State of South Dakota hereby assents to the provisions of the act of Congress entitled, "An Act to provide that the United States shall aid the states in fish restoration and management projects, and for other purposes," approved August 9, 1950 (Public Law 681, 81st Congress). The Department of Game, Fish and Parks shall perform such acts as may be necessary to the conduct and establishment of cooperative fish restoration projects, as defined in the act of Congress, in compliance with the act and rules and regulations promulgated by the secretary of the interior under the act. No funds accruing to the State of South Dakota from license fees paid by fishermen may be diverted for any other purpose than the administration of the Department of Game, Fish and Parks and for the protection, propagation, preservation, and investigation of fish and game.

Source: SL 1951, ch 130; SDC Supp 1960, § 25.0204; SL 2009, ch 206, § 29.



§ 41-3-12 Receipt and distribution of fish and spawn.

41-3-12. Receipt and distribution of fish and spawn. The Department of Game, Fish and Parks has charge of the receiving from the United States Fish and Wildlife Service or other persons, and the gathering, purchase, and distribution to the waters of this state of fish, fish spawn, and fry.

Source: SDC 1939, § 25.0107 (4); SL 2009, ch 206, § 30.



§ 41-3-13 Propagation and stocking of fishing waters--Stocking of game animals and birds.

41-3-13. Propagation and stocking of fishing waters--Stocking of game animals and birds. The Department of Game, Fish and Parks has charge of the taking of fish from public waters of the state for the propagation and stocking of other waters in the state and the transferring of game animals or game birds from one section of the state to another for stocking purposes.

Source: SDC 1939, § 25.0107 (5); SL 2009, ch 206, § 31.



§ 41-3-14 Obstruction of departmental fish management activities--Obstruction of waters--Disturbance of departmental devices--Violation as misdemeanor.

41-3-14. Obstruction of departmental fish management activities--Obstruction of waters--Disturbance of departmental devices--Violation as misdemeanor. It is a Class 2 misdemeanor for any person to obstruct any appointee or employee of the Department of Game, Fish and Parks who is engaged in assigned duties of gathering fish spawn, collecting or killing fish, or any other activities undertaken to carry out the department's duties and responsibilities of managing the fisheries resources of the state. It is a Class 2 misdemeanor for any person to place in public waters any logs or other debris or objects if such action may impede the accomplishment of assigned duties by departmental appointees or employees. It is a Class 2 misdemeanor for any person to move, handle, or disturb any net or other device used by department appointees or employees for the purpose of carrying out assigned duties.

Source: SDC 1939, § 25.0612 as enacted by SL 1961, ch 120, § 2; SL 1977, ch 190, § 545; SL 2009, ch 206, § 32.






Chapter 04 - Land Acquisition And Management By State

§ 41-4-1 Acquisition of private property authorized--Condemnation resolution and proceedings.

41-4-1. Acquisition of private property authorized--Condemnation resolution and proceedings. The Department of Game, Fish and Parks may acquire or condemn private property if the property is necessary to carry out the purposes and intent of this title. If the Game, Fish and Parks Commission deems it necessary to take or condemn any private property for such purposes, the commission shall by proper resolution declare such necessity, stating the purpose and extent of the action. The commission shall communicate the resolution to the attorney general, and thereupon the proceedings to take or condemn the property shall be conducted as provided by the laws of this state in the name of the state as plaintiff.

Source: SDC 1939, § 25.0117; SL 2009, ch 206, § 33.



§ 41-4-1.1 Notice to landowner required prior to purchase of land.

41-4-1.1. Notice to landowner required prior to purchase of land. Before the Department of Game, Fish and Parks purchases any land pursuant to § 41-2-19, 41-2-21, 41-2-24, 41-4-1, or 41-4-3 the department shall notify the owners of any land, which is located adjacent to the land sought to be purchased by the department, that the department is seeking to purchase such land. The notification shall be by publishing notice of the same once in each legal newspaper of the county in which the property to be purchased is located. The notification shall be made at least thirty days prior to the date of action by the Game, Fish and Parks Commission authorizing the intended purchase. The notice shall include the time and location of the meeting at which the commission's action is expected and instructions for presenting oral and written comments to the commission.

Source: SL 1992, ch 295.



§ 41-4-2 Condemnation costs payable from departmental fund--Vouchers and warrants.

41-4-2. Condemnation costs payable from departmental fund--Vouchers and warrants. Payment for lands acquired by eminent domain, including the cost and expenses of condemnation proceedings, shall be paid out of the Department of Game, Fish and Parks fund, and such part of such fund as may be necessary is hereby appropriated for such purposes, and the state auditor shall issue warrants upon the state treasurer against such fund upon vouchers duly approved by the Game, Fish and Parks Commission.

Source: SDC 1939, § 25.0118.



§ 41-4-3 Nonresident small game license fees paid into land acquisition and development fund--Use for game production areas and public shooting areas.

41-4-3. Nonresident small game license fees paid into land acquisition and development fund--Use for game production areas and public shooting areas. Three dollars received from the sale of each nonresident small game license shall be placed in a fund to be known as the land acquisition and development fund. The moneys from this fund shall be used for the following purposes:

(1) To acquire by purchase or lease real property to be used primarily for game production. Such real property shall remain open for public hunting;

(2) To pay the salary and any necessary expenses of any employee of the Department of Game, Fish and Parks engaged in the acquisition of such real property;

(3) For improving and maintaining game production areas; and

(4) For the payment of taxes on public shooting areas.

Not more than twenty-five percent of the land acquisition and development fund, after the payment of taxes, may be used for the administration of the fund or for improving and maintaining game production areas.

Source: SDC 1939, § 25.0302 (3) as added by SL 1941, ch 105; SL 1943, ch 91, § 2; SL 1945, ch 94; SL 1947, ch 104; SL 1947, ch 105; SL 1949, ch 90, § 2; SL 1951, ch 117, § 1; SL 1959, ch 110; SDC Supp 1960, § 25.0302 (2); SL 1961, ch 116, § 2; SL 1987, ch 300, § 1; SL 2009, ch 206, § 34.



§ 41-4-4 Procedure for timber sales.

41-4-4. Procedure for timber sales. All timber sold from lands under the jurisdiction of the Department of Game, Fish and Parks shall be sold in the manner provided by §§ 41-4-5 to 41-4-7, inclusive.

Source: SL 1945, ch 90, § 8; SDC Supp 1960, § 25.1309 (3); redesignated § 25.1308 by SL 1966, ch 73, § 2.



§ 41-4-5 Timber sales on sealed bids or at auction--Negotiated small sales.

41-4-5. Timber sales on sealed bids or at auction--Negotiated small sales. The Department of Game, Fish and Parks, at its discretion, may sell timber valued in excess of three hundred dollars either by the filing of sealed bids or at public auction. Sales of timber valued at less than three hundred dollars may be made by negotiation and without the necessity of public notice.

Source: SDC Supp 1960, § 25.1308 as enacted by SL 1966, ch 73, § 2.



§ 41-4-6 Publication of notice of timber sales--Contents.

41-4-6. Publication of notice of timber sales--Contents. The Department of Game, Fish and Parks shall publish notice of timber sales in three official newspapers in the county or vicinity in which the timber is located, once each week for at least two consecutive weeks before the sales date. The notice shall set forth the approximate boundaries of the timber sale, the estimated amount of timber to be sold, the time when bids may be filed with the department, and when such bids will be considered if sold on sealed bids, or, if the timber is to be sold by auction, the time and place where the public auction will be held.

Source: SDC Supp 1960, § 25.1308 as enacted by SL 1966, ch 73, § 2; SL 1972, ch 28, § 15; SL 2009, ch 206, § 35.



§ 41-4-7 Minimum price of timber sales--Sale to highest bidder--Rejection of bids and readvertisement.

41-4-7. Minimum price of timber sales--Sale to highest bidder--Rejection of bids and readvertisement. No sale may be made under §§ 41-4-4 to 41-4-6, inclusive, unless the sum offered is at least ninety percent of the appraised value of the timber as fixed by the state forester, and all sales shall be made to the highest responsible bidder. The Department of Game, Fish and Parks may reject any bids and readvertise the sale if no bid is satisfactory, or if the department believes any agreement has been entered into by the bidders to prevent competition.

Source: SDC Supp 1960, § 25.1308 as enacted by SL 1966, ch 73, § 2; SL 1984, ch 276, § 5; SL 2009, ch 206, § 36.



§ 41-4-8 State-owned areas subject to taxation for county, township, and school purposes--Assessment and extension of levies.

41-4-8. State-owned areas subject to taxation for county, township, and school purposes--Assessment and extension of levies. All state-owned lands, known as public shooting areas, acquired under the provisions of §§ 41-2-19 to 41-2-21, inclusive, or which may hereafter be so acquired, and all state-owned game production lands or areas and controlled hunting areas, are subject to taxation by the local taxing districts within which the lands are severally located for county, township, and school purposes only.

The lands shall be assessed by the directors of equalization in the same manner as other lands are assessed for taxation. The assessments shall be equalized and the lands entered upon the tax lists for taxation in the same manner as other lands are equalized and entered, but in extending the levy of taxes against the lands, the taxing officer may extend only the levies made by the local taxing districts for county, township, and school purposes.

Source: SL 1949, ch 429; SL 1957, ch 100; SDC Supp 1960, § 25.0123; SL 1961, ch 115; SL 2009, ch 206, § 37.



§ 41-4-9 Reimbursement of lessees of state-owned land condemned by United States.

41-4-9. Reimbursement of lessees of state-owned land condemned by United States. If the United States of America condemns and takes by eminent domain any realty owned by the State of South Dakota that is held and administered by the Department of Game, Fish and Parks and if the department has given leases for the property to private parties before the condemnation and taking, the department may reimburse the private parties whose leasehold interest has been taken to fully compensate the private parties for the loss of their leasehold interest. The department may pay out of such funds paid by the United States of America such amounts to the private parties as are established by the appraised value of the leasehold interest by the United States of America, or any agency of the United States, and are agreed as acceptable by the private parties. Upon receipt of payment, the private parties shall give a release to the State of South Dakota, releasing the state from all further claims for payment for damages to the leasehold interests.

Source: SL 1959, ch 303; SDC Supp 1960, § 25.0106-3; SL 2009, ch 206, § 38.



§ 41-4-10 Use of unused section-line roads for game production--Notice and cooperation by eastern political subdivisions.

41-4-10. Use of unused section-line roads for game production--Notice and cooperation by eastern political subdivisions. The Department of Game, Fish and Parks may acquire by gift or lease, from willing landowners, the right to maintain unused, terminated, or abandoned section-line rights-of-way as game production areas. This section does not apply to section lines where roads have never been developed. No such interest acquired by the department may prevent a roadway from being reopened to public travel.

Every political subdivision of the state east of the Missouri River having highways or roadways under its jurisdiction may notify the Department of Game, Fish and Parks of any of its developed rights-of-way that are not being maintained as public highways or roads and shall cooperate with the department in acquiring and maintaining such rights-of-way for use as game production areas.

Source: SL 1977, ch 325; SL 2009, ch 206, § 39.



§ 41-4-11 Supervision of certain islands in Missouri River--Purposes of use--Sand and gravel contracts.

41-4-11. Supervision of certain islands in Missouri River--Purposes of use--Sand and gravel contracts. Any island or accumulation of land formed in the bed of a navigable stream or meandered lake on the Missouri River below the Fort Randall Power Plant and Lake Francis Case, belonging to the state as provided by § 5-2-4, is under the supervision of the secretary of the Department of Game, Fish and Parks. The secretary shall administer such lands primarily for wildlife habitat or public recreation or both. In addition, the secretary may enter into contracts with persons desiring to take sand, silt, or gravel from such lands upon such terms and conditions and terms of payment to the State of South Dakota as the secretary may determine. No contract may give any person any exclusive privilege thereunder.

Source: SL 1981, ch 296, § 1; SL 1984, ch 273, § 42.



§ 41-4-12 "Hunting guide" defined.

41-4-12. "Hunting guide" defined. For purposes of this section and § 41-4-13, a hunting guide is a person who holds himself or herself out to the public as a hunting guide and, for compensation or remuneration, directs or provides services to any person for the purpose of hunting any wild animal.

Source: SL 1998, ch 259, § 2.



§ 41-4-13 Hunting guide activities barred from certain state-owned or state-managed areas--Violations.

41-4-13. Hunting guide activities barred from certain state-owned or state-managed areas--Violations. No person, acting as a hunting guide as defined in § 41-4-12, may guide any hunting activity on state-owned or managed game production areas, state parks, recreation areas, and lakeside use areas, federal land leased or under agreement to the state which is posted as a game production area and managed for wildlife purposes, or private land leased or under agreement to the department for the purpose of providing public access, or on highways or other public rights-of-way within this state that otherwise meet the requirements of § 41-9-1.3, except that a hunting guide or employees of a hunting guide may guide a hunting activity on the road right-of-way immediately adjacent to property owned or leased by the hunting guide. A violation of this section is a Class 1 misdemeanor.

Source: SL 1998, ch 259, § 1.






Chapter 05 - Game Preserves And Refuges [Repealed]

§ 41-5-1 Repealed.

41-5-1. Repealed by SL 1984, ch 273, § 43



§ 41-5-1.1 Repealed.

41-5-1.1. Repealed by SL 2010, ch 208, § 1.



§ 41-5-2 Repealed.

41-5-2. Repealed by SL 1987, ch 301



§ 41-5-3 , 41-5-4. Repealed.

41-5-3, 41-5-4. Repealed by SL 1984, ch 273, §§ 44, 45



§ 41-5-5 to 41-5-9. Repealed.

41-5-5 to 41-5-9. Repealed by SL 2016, ch 207, §§ 1 to 5.






Chapter 06 - Game And Fish Licenses And Permits

§ 41-6-1 Exempt persons--Conditions and rules.

41-6-1. Exempt persons--Conditions and rules. Persons who are exempt from the requirements for obtaining the licenses specified by this chapter are still required to abide by the other conditions required by statute, the conditions of a license, as if they were licensed, and the rules of the Game, Fish and Parks Commission and are subject to the same criminal penalties for the violations thereof.

Source: SDC 1939, §§ 25.0301, 25.0308; SL 1959, ch 109, § 1; SL 1961, ch 116, § 1; SL 1991, ch 337, § 6.



§ 41-6-2 License not required to hunt certain animals or fish on owned or leased land during open season.

41-6-2. License not required to hunt certain animals or fish on owned or leased land during open season. A resident of this state may hunt or take in a lawful manner fox squirrel, grey squirrel, red squirrel, cottontail rabbit, game birds, or fish during an open season on land or waters on land owned or leased by the resident without first securing a license to do so. Notwithstanding any other provisions of law, a resident is not in violation of any season, daily, or possession limit established for the species of fish in a man-made water body on land owned by the resident provided the resident owns the bed of the water body in its entirety, and the fish taken remain on the resident's land, unless said body of water has been stocked or managed by the Department of Game, Fish and Parks within the past five years.

Source: SDC 1939, § 25.0308 (1); SL 1943, ch 92; SL 2007, ch 239, § 1; SL 2017, ch 183, § 1.



§ 41-6-3 License not required to hunt fur-bearing animals on own land during open season.

41-6-3. License not required to hunt fur-bearing animals on own land during open season. A resident of this state may catch, trap, or kill protected fur-bearing animals upon land occupied by him without obtaining a license so to do, during any period when hunting, catching, taking, trapping, or killing such animals is permitted.

Source: SDC 1939, § 25.0308 (4).



§ 41-6-4 License not required of resident under sixteen to hunt fur-bearing animals.

41-6-4. License not required of resident under sixteen to hunt fur-bearing animals. A license to take fur-bearing animals is not required of a resident of this state less than sixteen years old to exercise the rights and privileges of the holder of such a license.

Source: SDC 1939, § 25.0308 (3); SL 1959, ch 113, § 2; SL 2009, ch 206, § 44.



§ 41-6-5 License not required to kill raccoons, skunks, fox, and badger doing damage.

41-6-5. License not required to kill raccoons, skunks, fox, and badger doing damage. Raccoon, skunk, fox, and badger may be killed by a property owner, lessee, or the property owner's or lessee's agent at any time without a license if the animal is doing damage around buildings or causing injury to livestock or poultry.

Source: SDC 1939, § 25.0308 (5); SL 1979, ch 277, § 2; SL 2009, ch 206, § 45.



§ 41-6-6 Fishing license not required of resident under sixteen.

41-6-6. Fishing license not required of resident under sixteen. A license to fish, to the extent and in the manner permitted by a resident fishing license, is not required of any person less than sixteen years old who is a resident of this state.

Source: SDC 1939, § 25.0308 (2); SL 1959, ch 113, § 2; SL 2009, ch 206, § 46.



§ 41-6-7 Entry of unlicensed person onto boundary waters from South Dakota for hunting or fishing as misdemeanor.

41-6-7. Entry of unlicensed person onto boundary waters from South Dakota for hunting or fishing as misdemeanor. It is a Class 2 misdemeanor for any person to enter upon or into any boundary river, stream, or lake from the South Dakota side of such waters for the purpose of hunting, fishing, or taking of any protected game, fish, or wild fowl therefrom without having first lawfully obtained a South Dakota hunting or fishing license.

Source: SL 1955, ch 88, § 1; SDC Supp 1960, § 25.0429 (1); SL 1977, ch 190, § 548.



§ 41-6-8 Nonresident hunting or fishing on boundary waters without license or carrying game into South Dakota as misdemeanor.

41-6-8. Nonresident hunting or fishing on boundary waters without license or carrying game into South Dakota as misdemeanor. It is a Class 2 misdemeanor for any nonresident of the State of South Dakota to take, shoot, or kill, in any manner whatsoever, any protected game, fish, or wildfowl on any boundary river, stream, or lake of the State of South Dakota or to carry or transport from such waters onto the South Dakota side of such waters, without first having lawfully obtained a valid and applicable South Dakota nonresident small game, big game, wild turkey, waterfowl, fishing, bait dealer, or predator license and having fully complied with all other laws of the State of South Dakota relating to or concerning the transportation, shipping, or carrying of protected game, fish, or wildfowl.

Source: SL 1955, ch 88, § 2; SDC Supp 1960, § 25.0429 (2); SL 1969, ch 100; SL 1977, ch 190, § 549; SL 1990, ch 332, § 3.



§ 41-6-9 Repealed.

41-6-9. Repealed by SL 1977, ch 190, § 550



§ 41-6-10 Licenses, stamps, and permits enumerated--Fees set by commission.

41-6-10. Licenses, stamps, and permits enumerated--Fees set by commission. Licenses, permits, and stamps issued under this title are classified as follows:

(1) Disabled hunter permit;

(2) Export bait dealer license;

(2A) Fall three-day temporary nonresident waterfowl license;

(3) Fur dealer's license;

(4) Hoop net, trap, or setline license;

(5) License for breeding and domesticating animals and birds;

(6) Resident license to take fur-bearing animals;

(6A) Reciprocal nonresident license to take fur-bearing animals;

(7) Nonresident big game license;

(8) Nonresident fishing license;

(9) Nonresident predator/varmint license;

(10) Repealed by SL 1999, ch 213, § 3.

(11) Nonresident retail bait dealer license;

(12) Nonresident shooting preserve license;

(13) Nonresident small game license;

(14) Nonresident and resident migratory bird certification permit;

(15) Nonresident wholesale bait dealer license;

(16) Nonresident wild turkey license;

(17) Nursing facility group fishing license;

(18) Park user's license;

(19) Permit for transportation of big game animal;

(20) Private fish hatchery license;

(21) Resident big game license;

(22) Resident elk license;

(23) Resident fishing license and resident senior fishing license;

(24) Repealed by SL 1999, ch 213, § 3.

(25) Resident retail bait dealer license;

(26) Resident small game license and resident youth small game license;

(27) Resident predator/varmint license;

(28) Resident wholesale bait dealer license;

(29) Resident wild turkey license;

(30) Scientific collector's license;

(31) Special nonresident waterfowl license;

(32) Repealed by SL 1999, ch 213, § 3.

(33) Taxidermist's license;

(33A) Spring snow goose temporary nonresident license;

(33B) Early fall Canada goose temporary nonresident license;

(34) Temporary fishing and hunting licenses.

The rights and privileges of such licensees are set forth in §§ 41-6-12 to 41-6-45.1, inclusive, and in § 41-17-13. The Game, Fish and Parks Commission shall promulgate rules pursuant to chapter 1-26 to set the fees, eligibility, and duration for such licenses.

Source: SDC 1939, § 25.0302; SL 1941, ch 105; SL 1947, ch 108; SL 1953, ch 99, § 3; SL 1961, ch 116, §§ 2, 3; SL 1965, ch 109, §§ 1, 2; SL 1965, ch 110, §§ 1, 2; SL 1966, ch 69, § 3; SL 1967, ch 81, § 1; SL 1968, ch 99, §§ 2 to 4; SL 1969, ch 95; SL 1969, ch 96, § 1; SL 1971, ch 233, § 1; SL 1976, ch 257, § 4; SL 1977, ch 327, §§ 1, 2; SL 1978, ch 298, § 3; SL 1979, ch 278, § 1; SL 1979, ch 280, § 4; SL 1984, ch 29, § 5A; SL 1985, ch 324, § 10; SL 1986, ch 343, § 1; SL 1988, ch 334, §§ 6-8; SL 1989, ch 30, § 67; SL 1989, ch 354, § 2; SL 1990, ch 332, § 1; SL 1991, ch 337, § 7; SL 1991, ch 340, § 1; SL 1998, ch 252, § 6; SL 1998, ch 255, § 3; SL 1998, ch 255, § 4; SL 1999, ch 213, § 3; SL 2000, ch 205, § 1; SL 2003, ch 219, § 1; SL 2011, ch 191, § 2.



§ 41-6-10.1 Combination licenses--Issuance.

41-6-10.1. Combination licenses--Issuance. The Department of Game, Fish and Parks may issue combination licenses comprised of those licenses authorized pursuant to this chapter. The fee for this combination license may be less than the sum of the fees charged for the component licenses if issued separately.

Source: SL 1979, ch 276, §§ 1, 2; SL 1984, ch 273, § 46; SL 1988, ch 332.



§ 41-6-10.2 Certain disabled residents and residents held as prisoners of war eligible for reduced license fees.

41-6-10.2. Certain disabled residents and residents held as prisoners of war eligible for reduced license fees. Any resident who meets the requirements of this section may apply to the licensing office of the Department of Game, Fish and Parks in Pierre and receive a resident small game license and a resident fishing license upon payment of a reduced fee to be established by the Game, Fish and Parks Commission in rules promulgated pursuant to chapter 1-26. A resident is eligible for the reduced fee if the resident:

(1) Receives a veterans allotment for a forty percent or more disability which is deemed a service-connected injury or has received the United States Veterans' Administration K Award;

(2) Has served on active duty in the armed forces of the United States or has served as a member of the armed forces reserve or national guard, and the resident is forty percent or more disabled for the purposes of receiving social security benefits;

(3) Was held as a prisoner of war; or

(4) Has a total disability as defined by rules promulgated by the Game, Fish and Parks Commission.

The resident small game license and the resident fishing license are valid for a period of four calendar years if the licensee remains a resident of the state. A veteran may provide proof at the time of application of receipt of such an allotment, social security disability benefits, or award. Any other applicant shall provide proof of any disability on a form provided by the Department of Game, Fish and Parks.

Source: SL 1986, ch 348; SL 1989, ch 30, § 68; SL 1990, ch 333; SL 1991, ch 338; SL 1993, ch 309, § 1; SL 1994, ch 322; SL 1998, ch 252, § 7; SL 1999, ch 211, § 1; SL 2004, ch 262, § 1; SL 2016, ch 208, § 1.



§ 41-6-11 Repealed.

41-6-11. Repealed by SL 1998, ch 252, § 8



§ 41-6-12 Resident and nonresident licenses and preference points--Minimum age.

41-6-12. Resident and nonresident licenses and preference points--Minimum age. Any person who is a resident of this state, as defined by this title, qualifies as resident for securing any resident hunting or fishing license or preference points. All other persons shall secure the applicable nonresident hunting and fishing licenses or preference points. No person under the age of twelve years may be granted any hunting license or preference point. However, any person who is eleven years of age and who will become twelve years of age during the period September first through December thirty-first, inclusive, may be granted any hunting license or preference point and be allowed to hunt beginning September first.

Source: SDC 1939, § 25.0301 as added by SL 1959, ch 109, § 1; SL 1961, ch 116, § 1; SL 1968, ch 99, § 1; SL 1979, ch 278, § 3; SL 1990, ch 332, § 4; SL 1992, ch 296, § 1; SL 1998, ch 252, § 9; SL 2007, ch 241, § 3.



§ 41-6-13 Parental application for basic license for minor less than sixteen--Restrictions and requirements--Violation as misdemeanor.

41-6-13. Parental application for basic license for minor less than sixteen--Restrictions and requirements--Violation as misdemeanor. A resident hunting license may be issued only to a resident sixteen years of age or older. However, the parent or guardian of a resident who is less than sixteen years of age and meets the age requirements of § 41-6-12 may apply for the license for such person. If a license is granted on the application, the license authorizes hunting by the person only if accompanied by a parent, guardian, or responsible adult and is valid for the license year as provided by the applicable license and rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26. The requirement to be accompanied by an adult no longer applies when the licensee attains sixteen years of age. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0306 (3); SL 1941, ch 106; SL 1949, ch 91; SL 1953, ch 103, § 3; SL 1963, ch 137; SL 1979, ch 278, § 4; SL 1992, ch 297; SL 1996, ch 249; SL 1998, ch 252, § 10; SL 2002, ch 193, § 1.



§ 41-6-14 Safety instruction required for licensing of child under sixteen--Fee waived.

41-6-14. Safety instruction required for licensing of child under sixteen--Fee waived. Any person between the ages of eleven years and sixteen years shall first comply with the provisions of chapter 41-7, pertaining to firearms safety, before being granted a resident hunting license or the applicable nonresident hunting licenses.

Source: SDC 1939, § 25.0301 as added by SL 1959, ch 109, § 1; SL 1961, ch 116, § 1; SL 1968, ch 99, § 1; SL 1975, ch 263, § 1; SL 1976, ch 258, § 1; SL 1979, ch 278, § 5; SL 1985, ch 15, § 53; SL 1986, ch 344, § 1; SL 1990, ch 332, § 5; SL 1992, ch 296, § 2; SL 1998, ch 252, § 11.



§ 41-6-15 Repealed.

41-6-15. Repealed by SL 2000, ch 205, § 5



§ 41-6-15.1 Repealed.

41-6-15.1. Repealed by SL 1990, ch 332, § 11



§ 41-6-16 Resident licenses, permits, and stamps for hunting of small game, migratory birds, and migratory waterfowl--Violation as misdemeanor.

41-6-16. Resident licenses, permits, and stamps for hunting of small game, migratory birds, and migratory waterfowl--Violation as misdemeanor. It is a Class 2 misdemeanor for a resident to hunt small game without a resident small game license or resident youth small game license, or in violation of the rules of the Game, Fish and Parks Commission or § 41-11-5. It is a Class 2 misdemeanor for a resident to hunt dove, sandhill crane, and snipe without a migratory bird certification permit and a resident small game license or a resident youth small game license, or in violation of the rules of the Game, Fish and Parks Commission. It is a Class 2 misdemeanor for a person to hunt migratory waterfowl without the applicable small game license, a migratory bird certification permit, and a federal migratory bird stamp.

Source: SDC 1939, § 25.0302 (1); SL 1941, ch 105; SL 1949, ch 90, § 1; SL 1951, ch 118; SL 1961, ch 116, § 2; SL 1968, ch 99, § 2; SL 1975, ch 263, § 3; SL 1977, ch 327, § 3; SL 1979, ch 278, § 8; SL 1984, ch 29, § 5C; SL 1986, ch 343, § 2; SL 1989, ch 30, § 69; SL 1991, ch 337, § 8; SL 1998, ch 252, § 13; SL 2000, ch 203, § 2.



§ 41-6-16.1 Repealed.

41-6-16.1. Repealed by SL 2013, ch 209, § 1.



§ 41-6-16.2 License not required of resident on active duty in U.S. armed forces--Exception for migratory bird hunting.

41-6-16.2. License not required of resident on active duty in U.S. armed forces--Exception for migratory bird hunting. Any resident who is on active duty in the armed forces of the United States and who is stationed at a location outside the state may fish and hunt small game without payment of a fee or the applicable hunting and fishing license authorizing the activity. However, if the resident is hunting migratory birds, the resident shall obtain a migratory bird certification permit and federal migratory bird stamp. While engaged in the permitted activity, the resident shall possess and display appropriate military orders indicating the resident is on active duty stationed outside of South Dakota and a valid military identification card. This section does not apply to any person who is serving on active duty for training as a member of the armed forces reserve or National Guard.

Source: SL 2003, ch 221, § 1; SL 2008, ch 216, § 6.



§ 41-6-17 Nonresident licenses and permits for hunting of small game and migratory birds--Privileges--Violation as misdemeanor.

41-6-17. Nonresident licenses and permits for hunting of small game and migratory birds--Privileges--Violation as misdemeanor. It is a Class 2 misdemeanor for a nonresident to hunt, take, or kill small game, other than migratory waterfowl, without a nonresident small game license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission. It is a Class 2 misdemeanor for a nonresident to hunt, take, or kill dove and snipe without a nonresident small game license and a migratory bird certification permit, or in violation of the rules of the Game, Fish and Parks Commission. It is a Class 2 misdemeanor for a nonresident to hunt, take, or kill sandhill crane without a nonresident small game license or nonresident waterfowl license and a migratory bird certification permit, or in violation of the rules of the Game, Fish and Parks Commission.

A nonresident small game license, except as otherwise provided in this title and except for the taking of migratory waterfowl, entitles the licensee to all of the privileges of a resident small game hunting license for two periods of five consecutive days.

Source: SDC 1939, § 25.0302 (3); SL 1941, ch. 105; SL 1943, ch 91, § 2; SL 1945, ch 94; SL 1947, ch 104; SL 1947, ch 105; SL 1949, ch 90, § 2; SL 1951, ch 117, § 1; SL 1959, ch 110; SDC Supp 1960, § 25.0302 (2); SL 1961, ch 116, § 2; SL 1975, ch 263, § 4; SL 1977, ch 327, § 4; SL 1979, ch 278, § 9; SL 1982, ch 288, § 3; SL 1984, ch 29, § 5P; SL 1987, ch 302; SL 1989, ch 30, § 70; SL 1990, ch 332, § 6; SL 1991, ch 337, § 10; SL 1998, ch 252, § 14; SL 2000, ch 203, § 3; SL 2002, ch 194, § 1.



§ 41-6-18 Repealed.

41-6-18. Repealed by SL 1981, ch 295, § 2



§ 41-6-18.1 Nonresident waterfowl license, migratory bird permit, and federal stamp required--Violation as misdemeanor--Number of licenses.

41-6-18.1. Nonresident waterfowl license, migratory bird permit, and federal stamp required--Violation as misdemeanor--Number of licenses. It is a Class 2 misdemeanor for a nonresident to hunt, take, or kill migratory waterfowl without a nonresident waterfowl license or a temporary nonresident waterfowl license, a migratory bird certification permit, and a federal migratory bird stamp, or in violation of the conditions of the licenses or the rules of the Game, Fish and Parks Commission.

A nonresident waterfowl license, except as otherwise provided in this title, entitles the licensee to hunt migratory waterfowl for ten consecutive days. Four dollars received from the sale of each nonresident waterfowl license shall be placed in the land acquisition and development fund. The moneys from this fund shall be used to acquire by purchase or lease real property to be used primarily for game production. This license shall be in such form as the Game, Fish and Parks Commission shall prescribe.

The provision in this section limiting the validity of a nonresident waterfowl license to ten days does not apply in Union, Clay, Bon Homme, Yankton, and Charles Mix counties; and in such counties, the nonresident waterfowl license is valid during the same period as is a resident waterfowl license.

If the Game, Fish and Parks Commission allocates more than four thousand nonresident waterfowl licenses in a calendar year, any increase in the number of licenses allocated may not exceed five percent of the number of licenses allocated in the previous calendar year.

Source: SDC 1939, § 25.0302 as added by SL 1969, ch. 95; SL 1973, ch 265, § 1; SL 1977, ch 326, §§ 1, 4; SL 1982, ch 288, § 4; SL 1983, ch 295; SL 1984, ch 29, § 5Q; SL 1985, ch 323; SL 1986, ch 343, § 3; SL 1987, ch 300, § 2; SL 1989, ch 30, § 71; SL 1990, ch 332, § 7; SL 1991, ch 337, § 11; SL 1998, ch 252, § 15; SL 1998, ch 255, § 1; SL 2000, ch 205, § 2; SL 2003, ch 219, § 1; SL 2014, ch 198, § 1.



§ 41-6-18.2 Limitation of number of nonresident waterfowl licenses--Lottery selection.

41-6-18.2. Limitation of number of nonresident waterfowl licenses--Lottery selection. If the Game, Fish and Parks Commission deems it advisable to limit the number of special nonresident waterfowl licenses issued for the hunting, taking, or killing of waterfowl during any season, the commission may by rules adopted pursuant to § 41-2-18 divide the state into two or more units, and establish limitations as to the number of such licenses to be issued and the frequency with which any person may apply for such license. If the applications exceed the number of licenses available, selection shall be made by lottery.

Source: SL 1970, ch 236, § 2; SL 1977, ch 326, § 2; SL 1984, ch 273, § 47.



§ 41-6-18.3 Repealed.

41-6-18.3. Repealed by SL 1978, ch 298, § 4



§ 41-6-18.4 Temporary nonresident waterfowl licenses--Promulgation of rules--Number of licenses--Disposition of revenue.

41-6-18.4. Temporary nonresident waterfowl licenses--Promulgation of rules--Number of licenses--Disposition of revenue. The Game, Fish and Parks Commission may promulgate rules in accordance with chapter 1-26 to authorize the department to issue temporary nonresident waterfowl licenses. Any increase in the number of temporary nonresident waterfowl licenses allocated by the commission in a year may not exceed five percent of the number of licenses allocated for the same license type in the previous year.

Revenue from the sale of temporary nonresident waterfowl licenses shall be deposited in the department's land acquisition and development fund to be used to acquire, by lease, permit, or otherwise, interests in real property to be used for providing waterfowl hunting public access. Before promulgating rules which permit the issuance of temporary nonresident waterfowl licenses, the commission shall determine that adequate waterfowl hunting public access has been provided through the department's land acquisition and development fund or through other means.

Source: SL 1998, ch 255, § 2; SL 2000, ch 205, § 3; SL 2002, ch 195, § 1; SL 2003, ch 219, §§ 1, 2; SL 2014, ch 198, § 2.



§ 41-6-19 Resident big game license--Privileges and fee--Violation as misdemeanor.

41-6-19. Resident big game license--Privileges and fee--Violation as misdemeanor. It is a Class 1 misdemeanor for a resident to hunt, take, or kill big game animals, except wild turkey, without a resident big game license, or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A resident big game license shall permit the licensee to hunt game animals in the manner and to the extent provided in §§ 41-8-6 to 41-8-17, inclusive. The license fees for mountain goats and bighorn sheep in Custer State Park shall be established pursuant to § 41-17-1.1.

Source: SDC 1939, § 25.0302 (7); SL 1941, ch 105; SL 1949, ch 90, § 5; SDC Supp 1960, § 25.0302 (6); SL 1968, ch 99, § 3; SL 1975, ch 263, § 5; SL 1979, ch 278, § 10; SL 1980, ch 284, § 1; SL 1984, ch 29, § 5D; SL 1984, ch 273, § 48; SL 1991, ch 337, § 12; SL 1992, ch 293, § 3.



§ 41-6-19.1 Resident elk license--Privileges and fee--Violation as misdemeanor.

41-6-19.1. Resident elk license--Privileges and fee--Violation as misdemeanor. It is a Class 1 misdemeanor for a resident to hunt, take, or kill elk without a resident elk license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A resident elk license shall permit the licensee to hunt elk in the manner and to the extent provided in §§ 41-8-6 to 41-8-17, inclusive. The fee for a resident elk license in Custer State Park shall be established pursuant to § 41-17-1.1.

Source: SDC 1939, § 25.0302 as added by SL 1968, ch 99, § 4; SL 1980, ch 284, § 2; SL 1984, ch 29, § 5E; SL 1984, ch 273, § 49; SL 1991, ch 337, § 13.



§ 41-6-19.2 Repealed.

41-6-19.2. Repealed by SL 1991, ch 337, § 14



§ 41-6-19.3 Resident farmer or rancher limited deer or antelope permit--Eligibility.

41-6-19.3. Resident farmer or rancher limited deer or antelope permit--Eligibility. If a resident farmer or rancher who owns or leases for agricultural purposes the minimum acreage of privately-owned farm or ranch land to qualify for landowner preference as prescribed by rules promulgated by the Game, Fish and Parks Commission and who actually resides on the land, or is an owner-operator of the land, has not received a big game license pursuant to § 41-6-19 that permits the harvest of a buck during the west river prairie deer season, east river deer season, or firearm antelope season set by the Game, Fish and Parks Commission pursuant to § 41-2-18, the farmer or rancher may obtain one any-deer license, one any-antelope license, one license that has one any-deer tag and one any-antlerless deer tag, or one any-antelope and one doe/kid antelope tag that is valid only on lands owned or leased by the farmer or rancher within any unit for the specified hunting season.

If a member of the immediate family of the farmer or rancher qualified to obtain a license under this section has not received a big game license pursuant to § 41-6-19 that permits the harvest of a buck during the west river prairie deer season, east river deer season, or firearm antelope season set by the Game, Fish and Parks Commission pursuant to § 41-2-18, the immediate family member may also obtain one any-deer license, one any-antelope license, one license that has one any-deer tag and one any-antlerless deer tag, or one any-antelope and one doe/kid antelope tag that is valid only on lands owned or leased by the resident farmer or rancher within any unit for the specified hunting season.

Upon receipt of the application prescribed by the department and applicable fee, the Department of Game, Fish and Parks shall issue a limited license that restricts the holder to the taking of the big game animals as designated on the license only from the privately-owned farm or ranch lands owned or leased by the resident farmer or rancher. The holder of the license may not take any big game animal from land owned or leased by other persons.

Source: SL 1981, ch 297, § 1; SL 1988, ch 333; SL 1991, ch 339; SL 1995, ch 236; SL 1998, ch 256, § 1; SL 1999, ch 212, § 1; SL 2006, ch 216, § 1.



§ 41-6-19.4 Immediate family defined for limited deer permit.

41-6-19.4. Immediate family defined for limited deer permit. For the purposes of issuance of the limited permit pursuant to § 41-6-19.3, the term, immediate family, means the applicant, the applicant's spouse, and the applicant's children residing with the applicant or on land owned or leased by the resident farmer or rancher.

Source: SL 1981, ch 297, § 2; SL 2006, ch 216, § 2.



§ 41-6-19.5 Conditions applicable to limited deer permit and antlerless deer licenses--Eligibility for subsequent season.

41-6-19.5. Conditions applicable to limited deer permit and antlerless deer licenses--Eligibility for subsequent season. All the conditions applicable to licenses issued pursuant to § 41-6-19 apply to the limited permit to hunt deer issued pursuant to § 41-6-19.3 and to the antlerless deer licenses issued pursuant to § 41-6-19.8. However, the receipt of a limited permit under § 41-6-19.3 or an antlerless deer license under § 41-6-19.8 for any one year as eligible does not preclude the receipt of a limited permit or antlerless deer license in any subsequent year or for any subsequent season set pursuant to § 41-2-18.

Source: SL 1981, ch 297, § 3; SL 2010, ch 209, § 2.



§ 41-6-19.6 Nonrefundable application fee for resident bighorn sheep, mountain goat, or elk license--Drawing--Use of proceeds--Rules.

41-6-19.6. Nonrefundable application fee for resident bighorn sheep, mountain goat, or elk license--Drawing--Use of proceeds--Rules. The Game, Fish and Parks Commission may establish a nonrefundable application fee not to exceed ten dollars for any resident making application for a bighorn sheep, mountain goat, or elk license. Successful applicants shall be selected by drawing. Proceeds from the application fees collected shall be used for big game research and management. The commission may promulgate rules, pursuant to chapter 1-26, for the purpose of establishing a season and guidelines therefor and to establish the fee provisions.

Source: SL 1987, ch 303; SL 2014, ch 199, § 1.



§ 41-6-19.7 License issued to national guard member called to active duty.

41-6-19.7. License issued to national guard member called to active duty. Any member of the national guard or other reserve component of the armed forces of the United States who was issued an elk, bighorn sheep, or mountain goat license pursuant to § 41-6-19.6, but was ordered into active federal service in the armed forces of the United States before the license could be used, may be issued a replacement license as provided in this section. After the member has been released from active federal service, the member may request and shall be issued the applicable replacement bighorn sheep, mountain goat, or elk license under the same or substantially similar terms and conditions as those under which the original license was issued. The replacement license shall be issued for the hunting season immediately following the member's release from active federal service. However, if the release occurs during the hunting season, the member may choose either to obtain the replacement license for the remainder of the current season or to obtain the replacement license for use during the next succeeding full season. The replacement license expires at the end of the season during which it is used.

Source: SL 2006, ch 217, § 1.



§ 41-6-19.8 Resident antlerless deer licenses restricted to farm or ranch lands owned or leased by license holder.

41-6-19.8. Resident antlerless deer licenses restricted to farm or ranch lands owned or leased by license holder. In addition to any deer license authorized pursuant to § 41-6-19.3 or any other provision of law, in areas designated by the Department of Game, Fish and Parks, any farmer or rancher who is a resident of South Dakota and who owns and operates or leases and operates, for agricultural purposes, at least one hundred sixty acres of land may apply for and receive two antlerless deer licenses free of charge for use as provided in this section during the west river prairie deer season, east river deer season, or other deer season set by the commission pursuant to § 41-2-18. The five-dollar surcharge established pursuant to § 41-2-34.2 does not apply to the licenses provided for in this section. The licenses may only be used in areas designated by the department on lands owned or leased by the farmer or rancher within any unit for the specified hunting season. Not more than two such licenses may be issued for use on any single farm or ranch. Upon receipt of an application prescribed by the Department of Game, Fish and Parks that meets the requirements of this section, the department shall issue two antlerless deer licenses that restrict the holder to the taking of the big game animals as designated on the license only from the farm or ranch lands owned or leased by the farmer or rancher. The license does not authorize the holder of the license to take any big game animal from land owned or leased by other persons.

Source: SL 2010, ch 209, § 1.



§ 41-6-20 Nonresident big game license--Privileges--Violation as misdemeanor.

41-6-20. Nonresident big game license--Privileges--Violation as misdemeanor. It is a Class 1 misdemeanor for a nonresident to hunt, take, or kill big game animals, except wild turkey, without a nonresident big game license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A nonresident big game license shall entitle the licensee to all the privileges of a resident big game license.

Source: SDC 1939, § 25.0302 (8); SL 1941, ch 105; SL 1947, ch 106; SL 1949, ch 90, § 6; SDC Supp 1960, § 25.0302 (7); SL 1966, ch 69, § 2; SL 1975, ch 263, § 6; SL 1979, ch 278, § 11; SL 1984, ch 29, § 5R; SL 1991, ch 337, § 15; SL 1992, ch 293, § 4.



§ 41-6-21 Limiting number of big game licenses--Preferences in eligibility--Application by ineligible person as misdemeanor.

41-6-21. Limiting number of big game licenses--Preferences in eligibility--Application by ineligible person as misdemeanor. The Game, Fish and Parks Commission may, by rules promulgated pursuant to § 41-2-18, set the number of licenses issued for the hunting, taking, or killing of any big game animal during any season and establish who is eligible to apply for such licenses. Any person in the armed services of the United States who is absent from this state on active duty during the entire time for making application, and is otherwise qualified and a resident of South Dakota, may apply for and shall receive deer, turkey, and antelope licenses. In addition, any spouse and any minor dependent child of such a person in the armed services who are also absent from this state during the entire time for making application, and are otherwise qualified, may apply for and shall receive deer, turkey, and antelope licenses. In establishing eligibility, the commission may give preference to persons who actually operate or live as owner or tenant on agricultural, timber, or grazing lands situated within the areas opened to such big game hunting. It is a Class 2 misdemeanor for anyone to apply for such licenses except those persons whose eligibility has been established by statute or rule of the Game, Fish and Parks Commission.

Source: SDC 1939, § 25.0701 as added by SL 1949, ch 98; SL 1953, ch 111; SL 1959, ch 121; SL 1963, ch 140; SL 1967, ch 88; SL 1967, ch 89, § 1; SL 1974, ch 276; SL 1977, ch 190, § 551; SL 1984, ch 273, § 50; SL 1990, ch 334; SL 1991, ch 337, § 16; SL 2004, ch 263, § 1; SL 2006, ch 218, § 1.



§ 41-6-22 Big game transportation permit--Issuance and use in transporting game--Violation as misdemeanor.

41-6-22. Big game transportation permit--Issuance and use in transporting game--Violation as misdemeanor. It is a Class 1 misdemeanor for a person to transport part of any big game animal without a transportation permit or in violation of the conditions of the permit or the rules of the Game, Fish and Parks Commission.

The Department of Game, Fish and Parks may issue a permit for transportation of part of any big game animal to the holder of either a resident or nonresident big game license. The permit allows the transportation by common carrier to a point within or outside of this state of a part of any big game animal lawfully taken in this state.

Source: SDC 1939, § 25.0302 (9); SL 1941, ch 105; SDC Supp 1960, § 25.0302 (8); SL 1961, ch 116, § 2; SL 1971, ch 234; SL 1983, ch 288, § 4; SL 1984, ch 273, § 51; SL 1991, ch 337, § 17.



§ 41-6-23 Fur-bearing animal hunting and trapping license--Privileges--Activities for which license not required--Violation as misdemeanor.

41-6-23. Fur-bearing animal hunting and trapping license--Privileges--Activities for which license not required--Violation as misdemeanor. Except as provided in this section, it is a Class 2 misdemeanor for any person to hunt, take, kill, or trap fur-bearing animals without a license to take fur-bearing animals or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A license to take fur-bearing animals permits the licensee to set or operate a trap or traps, hunt, catch, take, trap, or kill fur-bearing animals, except the black-footed ferret, to the extent and in the manner provided in §§ 41-8-20 to 41-8-26, inclusive.

A license to take fur-bearing animals is not required for residents to hunt raccoon, skunk, badger, jackrabbit, fox, and coyote with firearms. A license to take fur-bearing animals is not required for residents to trap raccoon, skunk, badger, jackrabbit, fox, and coyote between April first and August thirty-first.

Source: SDC 1939, § 25.0302 (18); SL 1941, ch 105; SL 1959, ch 112; SDC Supp 1960, § 25.0302 (16); SL 1967, ch 83; SL 1976, ch 261, § 1; SL 1977, ch 328, § 1; SL 1978, ch 295; SL 1979, ch 278, § 12; SL 1984, ch 29, § 5G; SL 1990, ch 332, § 8; SL 1991, ch 337, § 18; SL 2007, ch 240, § 1.



§ 41-6-23.1 Reciprocal nonresident license to take fur-bearing animals.

41-6-23.1. Reciprocal nonresident license to take fur-bearing animals. No license to take fur-bearing animals may be issued to any nonresident unless the nonresident resides in a state that allows nonresidents of that state, including South Dakota residents, to take fur-bearing animals within that state.

Source: SL 2011, ch 191, § 1.



§ 41-6-24 Repealed.

41-6-24. Repealed by SL 2007, ch 240, § 3.



§ 41-6-25 Fur dealer's license--Privileges--License valid for one year--Violation as misdemeanor.

41-6-25. Fur dealer's license--Privileges--License valid for one year--Violation as misdemeanor. It is a Class 1 misdemeanor for a person to purchase or contract to purchase for a commercial purpose the raw skins of fur-bearing animals or unskinned fur-bearing animals, including jackrabbits, without a fur dealer's license or in violation of the license or the rules of the Game, Fish and Parks Commission. For purposes of this section, commercial purpose is the purchase of or contract to purchase the property by persons who hold themselves out as engaging in the business of purchasing such property and does not include the isolated or occasional purchase of such property.

A fur dealer's license permits the licensee to purchase or contract to purchase the skins of fur-bearing animals, including jackrabbits, for the purpose of resale or other commercial purpose, to the extent and in the manner provided by §§ 41-14-22 and 41-14-23. A fur dealer's license is valid for a period of one year from July first to June thirtieth.

Any person convicted of issuing an insufficient funds check or no account check shall be denied a fur dealer's license until such time as all such checks are paid.

Source: SDC 1939, § 25.0302 (19); SL 1941, ch 105; SL 1947, ch 107; SL 1953, ch 100; SDC Supp 1960, § 25.0302 (17); SL 1961, ch 116, § 2; SL 1966, ch 69, § 2; SL 1979, ch 278, § 13; SL 1979, ch 279; SL 1982, ch 287; SL 1984, ch 29, § 5Y; SL 1986, ch 345; SL 1986, ch 346; SL 1991, ch 337, § 20; SL 2001, ch 230, § 1.



§ 41-6-26 Revocation of fur dealer's license--New license prohibited for two years.

41-6-26. Revocation of fur dealer's license--New license prohibited for two years. The Game, Fish and Parks Commission may revoke any fur dealer's license if the commission determines that the holder of the license has violated any provision of §§ 41-14-22 and 41-14-23 relating to fur dealers or has knowingly purchased any skin taken out of season. No person whose license is so revoked may receive another license within two years from the date of the revocation.

Source: SDC 1939, § 25.0311; SL 2009, ch 206, § 47; SL 2012, ch 202, § 1.



§ 41-6-27 Resident wild turkey license--Privileges--Violation as misdemeanor.

41-6-27. Resident wild turkey license--Privileges--Violation as misdemeanor. It is a Class 2 misdemeanor for a resident to hunt, take, or kill wild turkeys without a resident wild turkey license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A resident wild turkey license permits the licensee to hunt wild turkey in the manner and to the extent provided in § 41-11-5.

Source: SDC 1939, § 25.0302 as added by SL 1953, ch 99, § 3; SL 1957, ch 102; SDC Supp 1960, § 25.0302 (19); SL 1961, ch 116, § 2; SL 1979, ch 278, § 14; SL 1984, ch 29, § 5H; SL 1984, ch 273, § 52; SL 1991, ch 337, § 21.



§ 41-6-28 Nonresident wild turkey license--Privileges--Violation as misdemeanor.

41-6-28. Nonresident wild turkey license--Privileges--Violation as misdemeanor. It is a Class 2 misdemeanor for a nonresident to hunt, take, or kill wild turkeys without a nonresident wild turkey license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A nonresident wild turkey license permits the licensee to hunt wild turkey in the manner and to the extent provided in § 41-11-5.

Source: SDC 1939, § 25.0302 (25) as added by SL 1966, ch 69, § 3; SL 1979, ch 278, § 15; SL 1984, ch 29, § 5S; SL 1984, ch 273, § 53; SL 1991, ch 337, § 22.



§ 41-6-29 Permit to kill animal or bird doing damage--Animal or bird as property of state--Disposition--Violation a misdemeanor.

41-6-29. Permit to kill animal or bird doing damage--Animal or bird as property of state--Disposition--Violation a misdemeanor. If any game animals, game birds, black bears, mountain lions, or wolves are a threat to the public's health, safety, and welfare, or are doing damage to property, the secretary of game, fish and parks may by a written permit authorize a conservation officer, a municipality or county and their designees, a designee of the department, or the person whose property is being damaged to take or kill any such animals or birds by any methods that may otherwise be prohibited or under any restrictions as the secretary may prescribe in the permit. Any animals or birds so taken or killed are the property of the state and shall be disposed of as provided for in the permit.

Any person who violates the conditions of the permit is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 25.0406; SL 1984, ch 273, § 54; SL 1986, ch 347, § 1; SL 1996, ch 250, § 1.



§ 41-6-29.1 Issuance of depredation permits--Application procedures--Fee--Limit on permits--Violation as misdemeanor.

41-6-29.1. Issuance of depredation permits--Application procedures--Fee--Limit on permits--Violation as misdemeanor. In addition to the specific authority of the secretary of game, fish and parks to issue permits pursuant to § 41-6-29 the Game, Fish and Parks Commission may also, by resolution, authorize the secretary of game, fish and parks to issue a specific number of depredation permits to respond to property damage by game animals that cannot be resolved by any other method. Upon such authorization by the commission, the secretary shall issue the depredation permits. The depredation permit authorizes the permit holder to kill and take game animals identified by the department as causing property damage. The secretary shall establish when and where each depredation permit is valid and the number of game animals that may be killed under each permit. The commission shall, by rules promulgated pursuant to chapter 1-26, establish the application procedures for the depredation permits, the procedures to be followed by the secretary in issuing the depredation permits to applicants, the fee for the permits, and the maximum number of depredation permits that may be issued each year.

Any person who violates the conditions of the permit is guilty of a Class 1 misdemeanor.

Source: SL 1996, ch 250, § 2.



§ 41-6-29.2 Killing of mountain lion permitted under certain circumstances--Notification of conservation officer.

41-6-29.2. Killing of mountain lion permitted under certain circumstances--Notification of conservation officer. Any person, licensed or unlicensed, may kill a mountain lion if reasonably necessary to protect the life of that person or some other person. Any person, licensed or unlicensed, who owns or cares for livestock or pets, may kill any mountain lion posing an imminent threat to such person's livestock or pets. If any mountain lion is killed pursuant to this section, the person who killed the mountain lion shall notify a conservation officer within twenty-four hours of killing the mountain lion.

Source: SL 2009, ch 208, § 1.



§ 41-6-30 Nonresident predator/varmint license--Privileges--When license not required--Violation as misdemeanor.

41-6-30. Nonresident predator/varmint license--Privileges--When license not required--Violation as misdemeanor. Except as provided in this section, it is a Class 2 misdemeanor for a nonresident to hunt, take, or kill species defined as a predator/varmint in § 41-1-1 without a nonresident predator/varmint license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A nonresident predator/varmint license, notwithstanding the provisions of § 41-6-24, allows a nonresident to take or kill species defined as a predator/varmint in § 41-1-1, except by means of aerial hunting or as prohibited by statute or rule.

However, if a nonresident possesses a nonresident small game license, a nonresident waterfowl license, a nonresident big game license, a nonresident shooting preserve license while on a licensed shooting preserve, or a nonresident turkey license as provided in § 41-6-17, 41-6-18.1, 41-6-20, or 41-6-28, the nonresident need not acquire the nonresident predator/varmint license as provided in this section to hunt the species enumerated by this section in the manner and places permitted. A nonresident small game license, a nonresident waterfowl license, a nonresident big game license, or a nonresident turkey license is valid for hunting those animals permitted by the nonresident predator/varmint license from date of purchase until the end of the license year as provided by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26. However, a nonresident shooting preserve license is valid for hunting species defined as a predator/varmint in § 41-1-1 on a licensed shooting preserve during the shooting preserve season.

Source: SDC 1939, § 25.0302 as added by SL 1965, ch 109, § 2; SL 1971, ch 235; SL 1973, ch 268, § 4; SL 1976, ch 258, § 7; SL 1978, ch 296; SL 1981, ch 298; SL 1984, ch 29, § 5T; SL 1984, ch 273, § 55; SL 1990, ch 332, § 9; SL 1991, ch 337, § 23; SL 1993, ch 310; SL 1998, ch 252, § 16; SL 2002, ch 193, § 2; SL 2004, ch 264, § 1; SL 2007, ch 238, § 2.



§ 41-6-31 Breeding and domesticating license--Privileges granted--Annual report to secretary--Sale and shipment of animals or birds--Violation as misdemeanor.

41-6-31. Breeding and domesticating license--Privileges granted--Annual report to secretary--Sale and shipment of animals or birds--Violation as misdemeanor. It is a Class 2 misdemeanor to breed, raise, ship, or sell game birds without a license for breeding and raising birds or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A license for breeding and raising birds permits the breeding, raising, shipping, or sale of game birds.

Each licensee shall annually on the first day of January report to the Department of Game, Fish and Parks any increase or decrease of the number of birds that have been sold and shipped during the prior year covered by the license.

Source: SDC 1939, § 25.0302 (12); SL 1941, ch 105; SDC Supp 1960, § 25.0302 (11); SL 1961, ch 116, § 2; SL 1984, ch 273, § 56; SL 1991, ch 337, § 24; SL 1993, ch 311, § 9.



§ 41-6-31.1 Upland game birds raised in captivity and derived products deemed agricultural products.

41-6-31.1. Upland game birds raised in captivity and derived products deemed agricultural products. For the purposes of all classification and administration of the statutes of the State of South Dakota, executive orders, administrative orders, and rules pertaining to upland game birds that are being raised in captivity:

(1) Such upland game birds and any products that are lawfully derived from the upland game birds are agricultural products; and

(2) The breeding, raising, producing, or selling of such upland game birds or lawfully derived products by the producer is an agricultural pursuit.

For purposes of this section, the term, upland game birds, includes all species and subspecies of quail, partridges, pheasants, wild turkeys, grouse, and prairie chickens.

Source: SL 2006, ch 219, § 1.



§ 41-6-32 Scientific collector's license--Privileges--Approval.

41-6-32. Scientific collector's license--Privileges--Approval. Persons who possess and are acting within the scope of a scientific collector's license are exempt from the other criminal sanctions in this title.

A scientific collector's license may be issued by the secretary of game, fish and parks to persons engaged in bona fide scientific research and shall authorize the licensee to take, possess, exchange, transport, and collect birds, nests, eggs, or wild animals in such manner and under such conditions as the secretary may prescribe for scientific purposes only.

A scientific collector's license must be approved by the Game, Fish and Parks Commission. The commission shall promulgate rules pursuant to chapter 1-26 setting the requirements for a scientific collector's license.

Source: SDC 1939, § 25.0302 (10); SL 1941, ch 105; SDC Supp 1960, § 25.0302 (9); SL 1966, ch 69, § 2; SL 1984, ch 29, § 5Z; SL 1991, ch 337, § 26.



§ 41-6-33 Taxidermist's license--Privileges--Records--Inspections--Violation as misdemeanor.

41-6-33. Taxidermist's license--Privileges--Records--Inspections--Violation as misdemeanor. It is a Class 2 misdemeanor for a person to preserve or mount birds, animals, or fish that such person does not own without a taxidermist's license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A taxidermist's license permits the licensee to have in possession at the taxidermist's place of business, birds, animals, or fish, lawfully caught, taken, or killed, for the sole purpose of preserving or mounting them. Birds, animals, or fish or any part thereof may be transported by anyone having them legally in possession to a licensee for preserving or mounting only and for return by the licensee to the owner thereof.

The Game, Fish and Parks Commission shall approve each taxidermist's license. The commission shall promulgate rules pursuant to chapter 1-26 setting the requirements for a taxidermist's license. Each licensee shall keep a written record of all birds, animals, and fish received by the licensee. The record shall include the name and address of each specimen's owner, the number and species, and the dates of receipt and delivery of each specimen. The record and customers' specimens shall be made available for inspection by any representative of the Department of Game, Fish and Parks during normal business hours.

Source: SDC 1939, § 25.0302 (11); SL 1941, ch 105; SDC Supp 1960, § 25.0302 (10); SL 1961, ch 116, § 2; SL 1984, ch 29, § 5W; SL 1984, ch 273, § 57; SL 1991, ch 337, § 25; SL 2003, ch 222, § 1.



§ 41-6-34 Repealed.

41-6-34. Repealed by SL 1991, ch 337, § 27



§ 41-6-35 Resident fishing license--Privileges--Exemption from fee.

41-6-35. Resident fishing license--Privileges--Exemption from fee. Any resident fishing license or any resident senior fishing license permits the licensee to take fish, frogs, and turtles in the manner and to the extent provided in chapters 41-12 and 41-13. Any resident who has served in the armed forces of the United States and is a patient in any war veterans hospital in this state or a member of any war veterans domiciliary unit in this state for the care of war veterans, groups with over ten participants conducting a fishing event exclusively for persons with disabilities and their attendants; any school, governmental entity, charitable or nonprofit organization conducting an event, class, or program for the purpose of teaching basic fishing skills; and any person residing as a patient in a developmental disability facility may, upon application to the secretary of game, fish and parks, receive a resident fishing license without payment of any fee therefor. Any resident who is sixty-five years of age or older, may receive a resident senior fishing license upon payment of a reduced fee established by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26.

Source: SDC 1939, § 25.0302 (4); SL 1941, ch 105; SL 1947, ch 104; SL 1951, ch 119; SDC Supp 1960, § 25.0302 (3); SL 1961, ch 116, § 2; SL 1967, ch 82; SL 1973, ch 266; SL 1975, ch 263, § 7; SL 1976, ch 258, § 3; SL 1979, ch 278, § 16; SL 1984, ch 29, § 5I; SL 1989, ch 238, § 21; SL 1994, ch 323; SL 1998, ch 252, § 18; SL 2014, ch 200, § 1.



§ 41-6-36 Nonresident fishing license--Privileges.

41-6-36. Nonresident fishing license--Privileges. A nonresident fishing license entitles the licensee to all the privileges of a resident fishing license. The license shall describe the licensee and designate place of residence and post office address.

Source: SDC 1939, § 25.0302 (5); SL 1941, ch 105; SL 1947, ch 104; SL 1949, ch 90, § 3; SL 1951, ch 117, § 2; SDC Supp 1960, § 25.0302 (4); SL 1961, ch 116, § 2; SL 1966, ch 69, § 2; SL 1970, ch 235, § 1; SL 1976, ch 258, § 4; SL 1982, ch 288, § 1; SL 1984, ch 29, § 5U.



§ 41-6-37 Temporary fishing license--Privileges.

41-6-37. Temporary fishing license--Privileges. A temporary fishing license entitles the licensee to all privileges of a fishing license.

Source: SDC 1939, § 25.0302 (6); SL 1941, ch 105; SL 1949, ch 90, § 4; SL 1953, ch 99, § 1; SDC Supp 1960, § 25.0302 (5); SL 1966, ch 69, § 2; SL 1970, ch 235, § 2; SL 1976, ch 258, § 5; SL 1979, ch 278, § 17; SL 1982, ch 288, § 2; SL 1984, ch 29, § 5J; SL 1991, ch 337, § 30.



§ 41-6-37.1 Nonresident family fishing license.

41-6-37.1. Nonresident family fishing license. A nonresident family fishing license entitles a nonresident licensee and the licensee's immediate family, to all the privileges of resident fishing licenses. The fee and daily and possession limit for a nonresident family fishing license shall be set by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26. The license shall describe the licensee and shall designate the licensee's place of residence and post office address. For purposes of this section, the term, immediate family, means the licensee, the licensee's spouse, and the licensee's children under the age of sixteen.

Source: SL 1983, ch 296; SL 1984, ch 29, § 5V; SL 2001, ch 231, § 1.



§ 41-6-37.2 Nursing facility group fishing license--Fees and regulations set by commission--Resident defined.

41-6-37.2. Nursing facility group fishing license--Fees and regulations set by commission--Resident defined. The Department of Game, Fish and Parks may establish a nursing facility group fishing license which entitles residents of any nursing facility licensed by the state the privileges of resident fishing licenses on any individual outing. The fees and regulations for group fishing licenses shall be set by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26 and chapter 41-2. The license shall exhibit the name, post office address, and state nursing facility license number. For purposes of this section, the term "resident" means permanent occupants of the nursing facility for at least ninety percent of the time, not to include staff or employees. The daily limits for individuals participating in the group fishing license shall be the same as for resident fishing licenses. A group license shall be valid only on nursing facility sponsored outings directly supervised by a staff member or a volunteer approved by the home.

Source: SL 1989, ch 354, § 1.



§ 41-6-38 Hoop net, trap, or setline license--Privileges and fees--Tagging of devices used--Violation as misdemeanor.

41-6-38. Hoop net, trap, or setline license--Privileges and fees--Tagging of devices used--Violation as misdemeanor. It is a Class 2 misdemeanor for a person to take fish from the public waters of the state by the use of any hoop net, trap, setline, or similar device without a hoop net, trap, or setline license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A hoop net, trap, or setline license may be issued to the holder of a resident fishing license, and permits the licensee to take rough fish from the public waters of the state by the use of any hoop net, trap, setline, or similar device to the extent and in the manner provided in chapter 41-13.

Each hoop net, trap, setline, or similar device shall be marked with a metal tag prescribed by the Game, Fish and Parks Commission and furnished by the department.

Source: SDC 1939, § 25.0302 (15); SL 1941, ch 105; SL 1955, ch 79; SDC Supp 1960, § 25.0302 (14); SL 1961, ch 116, § 2; SL 1984, ch 29, § 5K; SL 1984, ch 273, § 58; SL 1991, ch 337, § 31.



§ 41-6-39 Private fish hatchery license--Privileges granted--Violation as misdemeanor.

41-6-39. Private fish hatchery license--Privileges granted--Violation as misdemeanor. It is a Class 2 misdemeanor for a person to maintain, operate, or sell fish from a fish hatchery without a private fish hatchery license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

A private fish hatchery license may be issued by the Department of Game, Fish and Parks to maintain and operate a fish hatchery. Fish propagated at such hatchery or any other licensed hatchery may be sold by written permission of the department.

Source: SDC 1939, § 25.0302 (13); SL 1941, ch 105; SL 1957, ch 101; SL 1959, ch 111; SDC Supp 1960, § 25.0302 (12); SL 1984, ch 273, § 59; SL 1991, ch 337, § 32.



§ 41-6-40 Fishing allowed to purchaser from private fish hatchery--Removal of fish caught.

41-6-40. Fishing allowed to purchaser from private fish hatchery--Removal of fish caught. A private fish hatchery licensee may with the permission of the secretary of game, fish and parks, allow the purchaser of fish propagated or held in a hatchery to fish for them in any private pool located on the hatchery and to remove and transport the fish so caught and purchased from licensee in accordance with rules adopted by the Game, Fish and Parks Commission pursuant to § 41-2-18.

Source: SDC 1939, § 25.0302 as added by SL 1957, ch 101; SL 1959, ch 111; SDC Supp 1960, § 25.0302 (12) (a); SL 1984, ch 273, § 60.



§ 41-6-41 Fishing license not required to fish in private hatchery.

41-6-41. Fishing license not required to fish in private hatchery. No license is required for the privilege of purchasing and catching fish pursuant to § 41-6-40.

Source: SDC 1939, § 25.0302 as added by SL 1957, ch 101; SL 1959, ch 111; SDC Supp 1960, § 25.0302 (12) (c); SL 2009, ch 206, § 48.



§ 41-6-42 Repealed.

41-6-42. Repealed by SL 2015, ch 210, § 2.



§ 41-6-43 Records and reports required of private fish hatchery.

41-6-43. Records and reports required of private fish hatchery. A private fish hatchery licensee shall keep such records and render such reports to the Department of Game, Fish and Parks as required by rules promulgated by the Game, Fish and Parks Commission pursuant to § 41-2-18.

Source: SDC 1939, § 25.0302 as added by SL 1957, ch 101; SL 1959, ch 111; SDC Supp 1960, § 25.0302 (12) (b); SL 1984, ch 273, § 61.



§ 41-6-44 Resident wholesale bait dealer license--Privileges granted--Rules--Violation as misdemeanor.

41-6-44. Resident wholesale bait dealer license--Privileges granted--Rules--Violation as misdemeanor. Except as authorized by this section, it is a Class 1 misdemeanor for a resident to sell to any retail, wholesale, or export bait dealer or to possess or transport bait or other wild animals commonly used as fish bait or biological specimens or to transport or sell bait and specimens to retail outlets, public fish hatcheries, aquariums, or biological supply companies without a resident wholesale bait dealer's license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

The Department of Game, Fish and Parks may issue any resident a resident wholesale bait dealer license. The license permits the licensee to raise, trap, seine, buy, sell to any retail, wholesale, or export bait dealer licensed under the provisions of this chapter, possess, and transport bait and other wild animals commonly used as fish bait or biological specimens within the state, and to transport and sell bait and specimens to retail outlets, public fish hatcheries, aquariums, and biological supply companies for forage or study purposes in any adjoining state. The licensee shall comply with the rules adopted pursuant to § 41-2-18 by the Game, Fish and Parks Commission to protect and perpetuate the bait and biological specimen animal resources of the state. A resident wholesale bait dealer's license is not required for residents under sixteen years of age.

Source: SDC 1939, § 25.0302 as added by SL 1961, ch 116, § 3; SL 1979, ch 278, § 18; SL 1984, ch 29, § 5L; SL 1984, ch 273, § 62; SL 1985, ch 324, § 2; SL 1988, ch 334, § 2; SL 1991, ch 337, § 33; SL 1992, ch 293, § 5; SL 2005, ch 222, § 1.



§ 41-6-44.1 Nonresident wholesale bait dealer license--Privileges granted--Rules--Violation as misdemeanor.

41-6-44.1. Nonresident wholesale bait dealer license--Privileges granted--Rules--Violation as misdemeanor. It is a Class 1 misdemeanor for a nonresident to transport bait and biological specimens into the state, possess bait or biological specimens within the state, or sell bait and biological specimen animals within the state without a nonresident wholesale bait dealer license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

The Department of Game, Fish and Parks may issue any nonresident a nonresident wholesale bait dealer license, if the home state of the nonresident dealer provides a like opportunity to South Dakota residents to be licensed in that state. The license permits the licensee to transport bait and biological specimens into the state, possess bait and biological specimens within the state, and sell bait and biological specimen animals within the state to any retail, wholesale or export bait dealer licensed under the provisions of this chapter. The licensee shall comply with the rules adopted pursuant to § 41-2-18 by the Game, Fish and Parks Commission to protect and perpetuate the bait and biological specimen animal resources of the state.

Source: SL 1985, ch 324, § 3; SL 1988, ch 334, § 3; SL 1991, ch 337, § 34; SL 1992, ch 293, § 6.



§ 41-6-45 Retail bait dealer licenses for residents and nonresidents--Privileges granted--Sale to dealers prohibited--Rules--License not required for residents under 16--Violation as misdemeanor.

41-6-45. Retail bait dealer licenses for residents and nonresidents--Privileges granted--Sale to dealers prohibited--Rules--License not required for residents under 16--Violation as misdemeanor. Except as authorized by this section, it is a Class 1 misdemeanor for a person to sell at retail any bait or biological specimen animals without a resident retail bait dealer license or a nonresident retail bait dealer license, or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

The Department of Game, Fish and Parks may issue any resident sixteen years or older a retail bait dealer license. The license permits the licensee to raise, trap, seine, buy, sell, possess, and transport bait and biological specimen animals. No retail bait dealer licensed under this section may sell bait to wholesale, retail or export bait dealers licensed under this chapter. The licensee shall comply with the rules adopted pursuant to § 41-2-18 by the Game, Fish and Parks Commission to protect and perpetuate the bait and biological specimen animal resources of the state.

A resident retail bait dealer license is not required for residents under sixteen years of age.

The Department of Game, Fish and Parks may issue any nonresident a nonresident retail bait dealer license if the home state of the nonresident dealer provides a like opportunity to South Dakota resident dealers to be licensed in that state. The license permits the licensee to buy, sell, possess and transport bait and biological specimen animals. No nonresident bait dealer licensed under this section may sell bait to wholesale, retail or export bait dealers licensed under this chapter. The licensee shall comply with the rules adopted pursuant to § 41-2-18 by the Game, Fish and Parks Commission to protect and perpetuate the bait and biological specimen animal resources of the state.

Source: SDC 1939, § 25.0302 as added by SL 1961, ch 116, § 3; SL 1977, ch 190, § 553; SL 1979, ch 278, § 19; SL 1984, ch 29, § 5M; SL 1984, ch 273, § 63; SL 1985, ch 324, § 4; SL 1988, ch 334, § 4; SL 1991, ch 337, § 35; SL 1992, ch 293, § 7.



§ 41-6-45.1 Export bait dealer license--Privileges granted--Rules--Violation as misdemeanor.

41-6-45.1. Export bait dealer license--Privileges granted--Rules--Violation as misdemeanor. It is a Class 1 misdemeanor for a person to transport bait or biological specimen animals from the state for resale without an export bait dealer license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

The Department of Game, Fish and Parks may issue any person an export bait dealer license. The license permits the licensee to buy and possess bait and biological specimen animals within the state and transport the bait and biological specimen animals without the state for resale. The licensee shall comply with the rules adopted pursuant to § 41-2-18 by the Game, Fish and Parks Commission to protect and perpetuate the bait and biological specimen animal resources of the state.

Source: SL 1985, ch 324, § 5; SL 1988, ch 334, § 5; SL 1991, ch 337, § 36; SL 1992, ch 293, § 8.



§ 41-6-46 Repealed.

41-6-46. Repealed by SL 1988, ch 334, § 6



§ 41-6-47 , 41-6-48. Repealed.

41-6-47, 41-6-48. Repealed by SL 1988, ch 334, §§ 7, 8



§ 41-6-49 to 41-6-51. Repealed.

41-6-49 to 41-6-51. Repealed by SL 1979, ch 280, §§ 1 to 3



§ 41-6-52 Application for resident license by nonresidents prohibited--Violation as misdemeanor.

41-6-52. Application for resident license by nonresidents prohibited--Violation as misdemeanor. No person other than a resident as defined in this title may make application for, purchase, or attempt to purchase a resident license under §§ 41-6-12 to 41-6-45.1, inclusive. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0306 (1); SL 1941, ch 106; SL 1949, ch 91; SL 1949, ch 92; SL 1951, ch 120; SL 1953, ch 103, § 1; SL 1961, ch 117, § 1; SL 1969, ch 97; SL 1976, ch 257, § 7; SL 1976, ch 259; SL 1983, ch 297; SL 1985, ch 325; SL 1986, ch 349, § 2; SL 1987, ch 304; SL 1988, ch 334, §§ 6-8; SL 1992, ch 293, § 9; SL 1993, ch 312; SL 2005, ch 223, § 1; SL 2008, ch 216, § 5.



§ 41-6-53 Persons to whom nonresident or visitor's license issued--Fishing license not required for nonresident under sixteen.

41-6-53. Persons to whom nonresident or visitor's license issued--Fishing license not required for nonresident under sixteen. A nonresident or visitor's license may be granted under §§ 41-6-16 to 41-6-45.1, inclusive, only to a person whose residence does not qualify the person for a resident license. However, a nonresident under sixteen years of age is not required to purchase a license to fish if the nonresident is fishing with a parent or guardian who has a license and if all fish taken by the nonresident under sixteen years of age are counted as a part of the string limit of the parent or guardian with whom he or she is fishing.

Source: SDC 1939, § 25.0306 (2); SL 1941, ch 106; SL 1949, ch 91; SL 1953, ch 103, § 2; SL 1959, ch 113, § 1; SL 2009, ch 206, § 49.



§ 41-6-54 Repealed.

41-6-54. Repealed by SL 1970, ch 236, § 1



§ 41-6-55 One license of any type to one person--Exceptions--Sale of additional license of same type--License types.

41-6-55. One license of any type to one person--Exceptions--Sale of additional license of same type--License types. Only one license of any one type, except visitor's fishing license, nonresident small game license, and nonresident waterfowl license may be obtained under §§ 41-6-16 to 41-6-45.1, inclusive, by any one person. However, the Game, Fish and Parks Commission may prescribe rules for the issuance or sale of an additional license of the same type if the original license is lost, stolen or destroyed or the licenses of a particular type remain unsold following the lottery and follow-up purchase period. The Game, Fish and Parks Commission may promulgate rules to define license types.

Source: SDC 1939, § 25.0306 (10) as added by SL 1963, ch 136; SL 1964, ch 77; SL 1982, ch 288, § 5; SL 1986, ch 350; SL 1988, ch 334, §§ 6 to 8.



§ 41-6-56 , 41-6-57. Repealed.

41-6-56, 41-6-57. Repealed by SL 1999, ch 210, §§ 2, 3



§ 41-6-58 Repealed.

41-6-58. Repealed by SL 1984, ch 273, § 66



§ 41-6-59 Bond or security requirements for agents.

41-6-59. Bond or security requirements for agents. Any agent, who has been appointed in the previous year to sell licenses and permits, is not required to furnish a bond or other security but shall pay the department an annual fee of twenty-five dollars. Any agent, who was not appointed in the previous year to sell the licenses and permits, shall be bonded or shall furnish security equal to the total value of the licenses issued to the agent at any one time. A certificate of deposit, money order, or other negotiable instrument issued by a bank, savings and loan association, or a credit union bearing the agent's social security number or employer identification number payable to the department is sufficient security. If an agent fails to timely pay the amount owed to the department, the department may cash the certificate and satisfy the amount owed to the department and remit the balance to the agent. If the agent has paid all the fees owed and requests a return of the certificate of deposit, money order, or other negotiable instrument, the department shall endorse it payable to the agent and return it to the agent. No agent who defaults on payment of the amount owed to the department may be appointed an agent until the unpaid amount, plus interest at the Category B rate of interest as defined in § 54-3-16, is paid.

Source: SDC 1939, § 25.0303 (1) as added by SL 1947, ch 103, § 2; SL 1953, ch 102; SL 1959, ch 109, § 2 (1); SL 1967, ch 84, § 1; SL 1979, ch 281, § 1; SL 1982, ch 242, § 4; SL 1993, ch 313; SL 1997, ch 233, § 1; SL 1999, ch 210, § 4; SL 2000, ch 206, § 1.



§ 41-6-59.1 Regulation of fee remittance by agents to county treasurers.

41-6-59.1. Regulation of fee remittance by agents to county treasurers. The Game, Fish and Parks Commission may promulgate rules pursuant to chapter 1-26 for the purpose of regulating the remittance to the department of fees collected by agents appointed by the department for the sale of licenses.

Source: SL 1985, ch 326, § 1; SL 1999, ch 210, § 5.



§ 41-6-60 Big game transportation permits issued by conservation officers.

41-6-60. Big game transportation permits issued by conservation officers. Permits under § 41-6-22 may be issued by the secretary of game, fish and parks or any conservation officer.

Source: SDC 1939, § 25.0303 (2); SL 1947, ch 103, § 2; SL 1953, ch 102; SL 1959, ch 109, § 2.



§ 41-6-61 Licenses to be issued by secretary--Discretionary licenses.

41-6-61. Licenses to be issued by secretary--Discretionary licenses. Licenses under §§ 41-6-25 to 41-6-28, inclusive, under §§ 41-6-31 to 41-6-33, inclusive, under §§ 41-6-38 to 41-6-43, inclusive, and under § 41-6-46, may be issued by the secretary of game, fish and parks. The granting of licenses provided under §§ 41-6-32 to 41-6-33, inclusive, and under §§ 41-6-39 to 41-6-43, inclusive, shall be in the discretion of the secretary.

Source: SDC 1939, § 25.0303 (3); SL 1947, ch 103, § 2; SL 1953, ch 102; SL 1959, ch 109, § 2.



§ 41-6-62 Form and content of applications--Oath of applicant.

41-6-62. Form and content of applications--Oath of applicant. Any application for any license under this title shall show that the applicant is legally eligible for the license for which the applicant applies. Any person authorized under §§ 41-2-33 and 41-6-61 to issue a license may take the oath of the applicant thereto with the same force and effect as if the oath had been taken by any other officer of this state authorized by law to administer an oath.

Source: SDC 1939, § 25.0307; SL 1984, ch 273, § 67; SL 1999, ch 210, § 6.



§ 41-6-63 Exhibition of license on request--Violation as misdemeanor.

41-6-63. Exhibition of license on request--Violation as misdemeanor. A licensee shall exhibit the licensee's license or other form of license authorization issued by the Department of Game, Fish and Parks pursuant to Titles 41 and 42 upon request by a conservation officer or other law enforcement officer. A licensee who is sixteen years of age or older who holds the other form of license authorization, shall exhibit and provide for inspection a driver's license, a state-issued identification card, or another form of valid identification for the purpose of verifying the identity of the licensee. Failure to exhibit the licensee's license or other form of license authorization required by this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0314; SL 1984, ch 273, § 68; SL 2001, ch 232, § 1; SL 2015, ch 211, § 1.



§ 41-6-64 Repealed.

41-6-64. Repealed by SL 1984, ch 273, § 69



§ 41-6-65 Repealed.

41-6-65. Repealed by SL 1999, ch 210, § 7



§ 41-6-66 Commission or department to direct form of licenses.

41-6-66. Commission or department to direct form of licenses. Any license permitted or provided for in this title and § 32-20A-15.1 shall be in such form as the Game, Fish, and Parks Commission or department directs.

Source: SDC 1939, § 25.0303 (1) as added by SL 1947, ch 103, § 2; SL 1953, ch 102; SL 1959, ch 109, § 2; SL 1967, ch 84, § 1; SL 1997, ch 233, § 2; SL 1999, ch 210, § 8.



§ 41-6-66.1 Maximum amounts for issuing license--Violation as misdemeanor.

41-6-66.1. Maximum amounts for issuing license--Violation as misdemeanor. No more than four dollars, to be paid for by the licensee, may be charged for the issuing of any one game, fish, or trapping license by the various license agents. However, the maximum amount to be charged for issuing any nonresident small game or nonresident big game license may not exceed eight dollars. No more than two dollars, to be paid for by the licensee, may be charged for issuing any one park entrance or snowmobile permit. A violation of this section is a Class 2 misdemeanor.

Of the fees collected by the Department of Game, Fish and Parks pursuant to this section, one dollar for each resident game, fish, and trapping license and two dollars for each nonresident hunting license shall be deposited in the sportsmen's access and landowner depredation fund established pursuant to § 41-2-34.2 and shall be used for wildlife depredation and damage management programs and one dollar for each resident game, fish, and trapping license and two dollars for each nonresident hunting license shall be deposited in the animal damage control fund established pursuant to § 40-36-10. The department shall provide a report to the Legislature each year concerning the use of the money deposited in the funds pursuant to this section.

Source: SL 1979, ch 281, § 2; SL 1988, ch 335; SL 1991, ch 337, § 37; SL 1992, ch 298; SL 1998, ch 257, § 1; SL 2017, ch 184, § 1.



§ 41-6-66.2 Repealed.

41-6-66.2. Repealed by SL 2005, ch 224, § 2, eff. July 1, 2008.



§ 41-6-67 Repealed.

41-6-67. Repealed by SL 1999, ch 210, § 9



§ 41-6-68 Prompt transmittal of county reports and fees.

41-6-68. Prompt transmittal of county reports and fees. Any agent appointed by the department shall promptly transmit such reports as may be required by the Game, Fish and Parks Commission or the department, together with all license fees received during the accounting period designated by the department to be deposited in the game, fish and parks fund.

Source: SDC 1939, § 25.0303 (1) as added by SL 1947, ch 103, § 2; SL 1953, ch 102; SL 1959, ch 109, § 2; SL 1967, ch 84, § 1; SL 1999, ch 210, § 10.



§ 41-6-69 Repealed.

41-6-69. Repealed by SL 2012, ch 201, § 2.



§ 41-6-70 Repealed.

41-6-70. Repealed by SL 1999, ch 210, § 13



§ 41-6-70.1 Portion of license fees to be used for certain designated purposes.

41-6-70.1. Portion of license fees to be used for certain designated purposes. A portion of the license fees collected by the Department of Game, Fish and Parks that would previously have been paid to counties pursuant to § 41-6-70, in an amount equal to one million thirty-three thousand two hundred sixty-nine dollars and ten cents per year, shall be used only for the following purposes: administration of licensing services provided by the department; increased contribution to the animal damage control fund as provided in § 40-36-11; development of public access, other than fee-title purchase of land, for hunting and fishing; wildlife habitat improvements; management of wildlife damage; or to be credited toward a reduction of resident license fees. The Game, Fish and Parks Commission shall approve amounts allocated to the specific purposes identified in this section.

Source: SL 1999, ch 210, § 15.



§ 41-6-71 License not transferable--Violation as misdemeanor.

41-6-71. License not transferable--Violation as misdemeanor. No license issued under this chapter or part of a license or tag is transferable. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 25.0306 (5); SL 1941, ch 106; SL 1949, ch 91; SL 1992, ch 293, § 10.



§ 41-6-72 Expiration of licenses.

41-6-72. Expiration of licenses. Licenses issued under this title are valid for the license year as provided by the applicable license and rules promulgated by the Game, Fish and Parks Commission in accordance with chapter 1-26. Waterfowl hunting licenses expire at the end of the last day of the hunting season for which the license was issued.

Source: SDC 1939, § 25.0302 as added by SL 1961, ch 116, § 2; SL 2000, ch 205, § 4; SL 2002, ch 193, § 3.



§ 41-6-73 Unauthorized application for, or procurement or possession of, license or preference point--Misdemeanor

41-6-73. Unauthorized application for, or procurement or possession of, license or preference point--Misdemeanor. No person may at any time apply for, procure, or possess a license or preference point under an assumed name or in which an address other than the person's regular place of residence is given, or make any false statement whatsoever in securing a license or preference point, lend a license or tag to another, or knowingly issue or aid in securing a license or preference point for himself or herself or any other person not legally entitled to it. Any person violating any of the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, §§ 25.0309, 25.9911; SL 1941, ch 107; SL 1971, ch 236; SL 1977, ch 190, § 554; SL 1978, ch 158, § 67; SL 1987, ch 29, § 96; SL 2007, ch 241, § 1.



§ 41-6-74 Repealed.

41-6-74. Repealed by SL 1997, ch 234, § 1



§ 41-6-74.1 Revocation of hunting, fishing, or trapping privilege for conviction of certain offenses.

41-6-74.1. Revocation of hunting, fishing, or trapping privilege for conviction of certain offenses. At the time of conviction for any one of the following offenses:

(1) Violation of any game and fish law punishable as a Class 1 misdemeanor;

(2) Violation of § 41-8-37, 41-9-1.2, or 41-8-17 except for a landowner, occupant, or accompanying guests of the landowner or occupant on the owner's or occupant's land or a person employed by the Department of Game, Fish and Parks in the performance of the person's duty, or 41-12-12;

(3) Violation of any other statute or rule pertaining to fishing, hunting, or possessing game or game fish without a license or during a closed season; or

(4) Taking or possessing in excess of the lawful daily or possession limit:

(a) One or two paddlefish;

(b) Two or three turkeys;

(c) Four to six, inclusive, of any one game fish as regulated other than paddlefish; or

(d) Four to six, inclusive, of any one small game animal as regulated;
the person's applicable hunting, fishing, or trapping privileges in South Dakota are automatically revoked without further hearing for a period of one year following date of conviction. The sentencing court may impose consecutive revocations of the person's hunting, fishing, or trapping privileges if the person is convicted of two or more violations for which revocation of the privileges is authorized under this title.

Source: SL 1997, ch 234, § 2; SL 2000, ch 207, § 1; SL 2009, ch 209, § 1.



§ 41-6-74.2 Revocation of hunting, fishing, or trapping privilege for conviction of taking or possessing in excess of limit.

41-6-74.2. Revocation of hunting, fishing, or trapping privilege for conviction of taking or possessing in excess of limit. At the time of conviction for taking or possessing in excess of the lawful daily or possession limit any of the following:

(1) Three or more paddlefish;

(2) Four or more turkeys;

(3) Seven or more of any one game fish as regulated other than paddlefish;

(4) Seven or more of any one small game animal as regulated; or

(5) Two or more big game animals, except turkeys;
the person's applicable hunting, fishing, or trapping privileges in South Dakota are automatically revoked without further hearing for a period of three years following date of conviction. The sentencing court may impose consecutive revocations of the person's hunting, fishing, or trapping privileges if the person is convicted of two or more violations for which revocation of the privileges is authorized under this title.

Source: SL 1997, ch 234, § 3; SL 2000, ch 207, § 2; SL 2009, ch 209, § 2.



§ 41-6-74.3 Revocation to be noted on face of license--Violation as misdemeanor.

41-6-74.3. Revocation to be noted on face of license--Violation as misdemeanor. If a person's privilege has been revoked pursuant to § 41-6-74.1 or 41-6-74.2, the person, if present at the time of conviction, shall immediately surrender and deliver the license to the court or clerk of courts at which time the revocation shall be noted on the face of the license by the court or clerk of courts and the license returned to the Department of Game, Fish and Parks. If the person is not present at the time of conviction, the person shall within fourteen days of the conviction deliver and return the license to the Department of Game, Fish and Parks. A violation of this section is a Class 2 misdemeanor. If the person has a combination license, the revocation shall be noted on the face of the license and the license shall be returned to the person to remain valid for the other purposes permitted by the license. For the purposes of §§ 41-6-74.1 and 41-6-74.2, the term, conviction, is defined as provided in § 32-12-53.

Source: SL 1997, ch 234, § 4; SL 2000, ch 207, § 3.



§ 41-6-75 Penalty for hunting, fishing or trapping while under license revocation.

41-6-75. Penalty for hunting, fishing or trapping while under license revocation. Any person hunting, fishing, or trapping during any period when that privilege has been revoked pursuant to § 41-6-74.1 or 41-6-74.2 or who purchases or attempts to purchase a license to which that person is not entitled while under revocation is guilty of a Class 1 misdemeanor.

Source: SL 1986, ch 352; SL 1997, ch 235, § 1.



§ 41-6-75.1 Revocation, suspension of nonresident license precludes licensing in this state--Violation.

41-6-75.1. Revocation, suspension of nonresident license precludes licensing in this state--Violation. Any person who has had hunting, fishing, or trapping privileges revoked or suspended in any other state or country may not purchase a license for or exercise that same privilege in this state during the period of revocation or suspension. Any hunting, fishing, or trapping license applicant shall furnish any information of a revocation or suspension at the time of application. A violation of this section is a Class 1 misdemeanor.

Source: SL 1998, ch 258, § 1.



§ 41-6-75.2 Hunting, trapping, fishing or applying for license, permit or preference point while privileges suspended--Misdemeanor.

41-6-75.2. Hunting, trapping, fishing or applying for license, permit or preference point while privileges suspended--Misdemeanor. A person whose hunting, trapping, or fishing privileges have been suspended is prohibited from exercising the suspended privilege, or applying for a license, permit, or preference point that corresponds to the suspended privilege. A violation of this section is a Class 1 misdemeanor.

Source: SL 2004, ch 267, § 35; SL 2007, ch 241, § 2.



§ 41-6-76 Resident license required to catch, kill, or possess fish, frogs, or turtles--Violation as misdemeanor.

41-6-76. Resident license required to catch, kill, or possess fish, frogs, or turtles--Violation as misdemeanor. Except as otherwise provided, it is a Class 2 misdemeanor for a resident to catch or attempt to catch, take, kill, or have in the resident's possession any fish, frogs, or turtles without a resident fishing license, a resident senior fishing license, a temporary fishing license, or a nursing facility group fishing license, or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

Source: SL 1991, ch 337, § 28; SL 1998, ch 252, § 19.



§ 41-6-77 Nonresident license required to catch, kill or possess fish, frogs, or turtles--Violation as misdemeanor.

41-6-77. Nonresident license required to catch, kill or possess fish, frogs, or turtles--Violation as misdemeanor. Except as otherwise provided, it is a Class 2 misdemeanor for a nonresident to catch or attempt to catch, take, kill, or possess any fish, frogs, or turtles without a nonresident fishing license, a temporary fishing license, or a nonresident family fishing license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission.

Source: SL 1991, ch 337, § 29; SL 2009, ch 206, § 50.



§ 41-6-78 Training of dogs on wild game birds restricted--Rules--Violation as misdemeanor.

41-6-78. Training of dogs on wild game birds restricted--Rules--Violation as misdemeanor. No person may train dogs on wild game birds from April fifteenth to July thirty-first, inclusive. The commission shall promulgate rules pursuant to chapter 1-26 to impose restrictions on the methods, dates, and number of dogs that may be trained on wild game birds on public lands and public rights-of-way. Any person who violates this section is guilty of a Class 2 misdemeanor.

Source: SL 1991, ch 340, § 2; SL 1999, ch 213, § 1.



§ 41-6-79 Repealed.

41-6-79. Repealed by SL 1999, ch 213, § 2



§ 41-6-80 Predator/varmint license required to hunt, take, or kill certain animals--Exceptions--Violation as misdemeanor.

41-6-80. Predator/varmint license required to hunt, take, or kill certain animals--Exceptions--Violation as misdemeanor. Except as provided in this section, it is a Class 2 misdemeanor for a resident to hunt, take, or kill raccoons, badgers, or species defined as a predator/varmint in § 41-1-1 without a resident predator/varmint license or in violation of the conditions of the license or the rules of the Game, Fish and Parks Commission. A resident predator/varmint license allows a resident to take or kill raccoons, badgers, or species defined as a predator/varmint in § 41-1-1, except by means of aerial hunting or as prohibited by statute or rule. A resident of this state is not required to secure a predator/varmint license to hunt, take, or kill a predator/varmint on lands owned or operated by the resident.

However, if a resident possesses a resident small game license, a resident youth small game license, a resident big game license, a license to take fur-bearing animals, or a resident turkey license, the resident need not acquire the resident predator/varmint license as provided in this section to hunt the species enumerated by this section in the manner and places permitted. A resident small game license, a resident youth small game license, a resident big game license, a license to take fur-bearing animals, or a resident turkey license is valid for hunting those animals permitted by the resident predator/varmint license from date of purchase until the end of the license year as provided by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26.

Source: SL 1998, ch 252, § 17; SL 2002, ch 193, § 4; SL 2007, ch 238, § 3.



§ 41-6-81 Hunter mentoring program established--Requirements.

41-6-81. Hunter mentoring program established--Requirements. Notwithstanding any provisions of Title 41 to the contrary, a resident of this state who is at least ten and less than sixteen years of age is not required to possess a hunting license in order to hunt if accompanied by a hunting mentor. A hunting mentor is the child's parent or guardian or any other competent adult who has the written consent of the child's parent or guardian. The hunting mentor shall be a resident of this state, shall be unarmed except as provided in this section, shall have successfully completed a hunter safety or hunter education course that meets the requirements of chapter 41-7, and shall possess a valid hunting license for the game being hunted. A child who hunts pursuant to this section shall be under the immediate physical control and direct supervision of a hunting mentor at the time the child discharges a firearm or operates a bow and arrow in the act of hunting. A hunting mentor may accompany no more than one mentored child at any one time. No hunting party that includes a mentored child may include more than six persons, regardless of whether or not members of the hunting party are hunting or possess or operate firearms. A child who hunts pursuant to this section is subject to all requirements, restrictions, and penalties specified in this title and in the rules promulgated pursuant to this title with respect to the species being hunted, except that the combined number of animals taken or possessed by the child and the hunting mentor may not exceed the number of animals authorized under licenses held by the hunting mentor. A mentored child may not take big game under the provisions of this section except antlerless deer, turkey, and doe-fawn antelope. No big game may be taken by a mentored child unless the child's parent or legal guardian has been issued a license that designates the child as a mentored child who is authorized to exercise the privileges granted by the license. The license is valid only for the mentored child and is not transferable to another person. Application for or issuance of such licenses does not affect the eligibility of the parent or legal guardian for any other big game license. The requirement in this section that the hunting mentor be unarmed does not prohibit the hunting mentor from possessing a permitted concealed pistol or other legally possessed handgun.

The Game, Fish and Parks Commission shall promulgate rules pursuant to chapter 1-26 to establish criteria and conditions governing the hunter mentoring program established in this section.

Source: SL 2008, ch 217, § 1.



§ 41-6-82 Forfeiture of preference points for killing or possessing trophy animals.

41-6-82. Forfeiture of preference points for killing or possessing trophy animals. Any person convicted of unlawfully killing, destroying, taking, or possessing a trophy animal, as defined in § 41-1-1.3, shall forfeit all preference points accumulated pursuant to rules promulgated pursuant to chapter 1-26 by the Game, Fish and Parks Commission.

Source: SL 2013, ch 210, § 1.



§ 41-6-83 Restriction on hunting wolves.

41-6-83. Restriction on hunting wolves. Wolves may only be hunted, taken, or killed in any area of the state in which the State of South Dakota has preeminent authority over the management of wolves.

Source: SL 2013, ch 206, § 2.






Chapter 07 - Firearms Safety Instruction

§ 41-7-1 Requirements for issuance of hunting license to child under sixteen--Violation as misdemeanor.

41-7-1. Requirements for issuance of hunting license to child under sixteen--Violation as misdemeanor. Notwithstanding § 41-6-13, no hunting license may be issued to any person under the age of sixteen years unless the applicant presents to the person authorized to issue such license a certificate of successful completion as provided in rules promulgated by the Game, Fish and Parks Commission, pursuant to chapter 1-26, an appropriate certificate of successful completion of a hunter safety or hunter education course from another state or province of Canada, or a hunting license issued to the applicant in the current or previous year. A violation of this section is a Class 2 misdemeanor.

Source: SL 1955, ch 80, § 1; SDC Supp 1960, § 25.0306-1; SL 1986, ch 344, § 2; SL 1992, ch 293, § 11; SL 1997, ch 236, § 1.



§ 41-7-2 Department to provide for course of instruction.

41-7-2. Department to provide for course of instruction. The Game, Fish and Parks Commission shall provide by rules promulgated pursuant to chapter 1-26 for a course of instruction and training in the safe handling of firearms and other hunting implements, provide for compensation to instructors, issuance of a certificate of successful completion, and recognition of successful completion of a hunter safety or hunter education course in other jurisdictions.

Source: SL 1955, ch 80, § 2; SL 1959, ch 124; SDC Supp 1960, § 25.0306-1; SL 1997, ch 236, § 2.



§ 41-7-3 to 41-7-7. Repealed.

41-7-3 to 41-7-7. Repealed by SL 1997, ch 236, §§ 3 to 7






Chapter 08 - Hunting And Trapping Seasons And Methods

§ 41-8-1 Repealed.

41-8-1. Repealed by SL 2006, ch 4, § 1.



§ 41-8-2 Hunting or possession of big game prohibited except as expressly provided--Violation.

41-8-2. Hunting or possession of big game prohibited except as expressly provided--Violation. Except as otherwise expressly provided, no person may pursue, hunt, take, possess, shoot at, kill, wound, or capture any big game animal within the limits of this state at any time. A violation of this section is subject to § 41-8-18.

Source: SDC 1939, § 25.0701; SL 1941, ch 119; SL 1949, ch 98; SL 1953, ch 111; SL 1959, ch 121; SL 1967, ch 89, § 1; SL 1977, ch 190, § 555; SL 1980, ch 285, § 1; SL 1991, ch 337, § 38.



§ 41-8-2.1 Repealed.

41-8-2.1. Repealed by SL 1999, ch 209, § 1



§ 41-8-3 Repealed.

41-8-3. Repealed by SL 1984, ch 273, § 72



§ 41-8-4 Repealed.

41-8-4. Repealed by SL 1983, ch 299, § 2



§ 41-8-5 Repealed.

41-8-5. Repealed by SL 2012, ch 201, § 3.



§ 41-8-6 License required to hunt big game--Violation.

41-8-6. License required to hunt big game--Violation. No person may pursue, hunt, take, or kill any big game animal at any time, except persons to whom a big game license has been issued. A violation of this section is subject to § 41-8-18.

Source: SDC 1939, § 25.0702; SL 1943, ch 96; SL 1967, ch 89, § 2; SL 1977, ch 190, § 557; SL 1991, ch 337, § 39.



§ 41-8-7 Each violation of big game hunting restrictions as separate offense.

41-8-7. Each violation of big game hunting restrictions as separate offense. Each act of pursuing, hunting, or killing any big game animal without a license is a distinct and separate offense; and every act of pursuing, hunting, or killing of any big game animal during the closed season is a distinct and separate offense.

Source: SDC 1939, § 25.0706; SL 1967, ch 89, § 5; SL 2009, ch 206, § 52.



§ 41-8-8 Repealed.

41-8-8. Repealed by SL 1979, ch 283, § 1



§ 41-8-9 Repealed.

41-8-9. Repealed by SL 1993, ch 314, § 1



§ 41-8-9.1 Repealed.

41-8-9.1. Repealed by SL 1979, ch 283, § 3



§ 41-8-10 Minimum caliber of muzzle loading big game ammunition--Violation as misdemeanor.

41-8-10. Minimum caliber of muzzle loading big game ammunition--Violation as misdemeanor. No person may hunt, shoot, shoot at, wound, kill, or pursue any big game animal with any muzzle loading rifle which discharges a projectile the diameter of which projectile is less than forty-four hundredths of an inch. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0708 as added by SL 1953, ch 112; SL 1977, ch 190, § 560; SL 1979, ch 283, § 4; SL 1991, ch 337, § 41.



§ 41-8-11 Maximum number of cartridges in self-loading firearm used to hunt big game--Violation as misdemeanor.

41-8-11. Maximum number of cartridges in self-loading firearm used to hunt big game--Violation as misdemeanor. No self-loading or auto-loading firearm that holds more than six cartridges may be used to hunt, pursue, shoot at, shoot, kill, or wound any of the big game animals of this state. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0708 as enacted by SL 1945, ch 100; SL 1949, ch 99; SL 1953, ch 112; SL 1991, ch 337, § 42.



§ 41-8-12 Automatic weapon prohibited in hunting game--Violation as misdemeanor.

41-8-12. Automatic weapon prohibited in hunting game--Violation as misdemeanor. No firearm that is capable of being operated as a full automatic may be used to hunt, shoot, shoot at, wound, kill, or pursue any of the big game or small game animals of this state. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0708 as enacted by SL 1945, ch 100; SL 1949, ch 99; SL 1953, ch 112; SL 1991, ch 337, § 43; SL 1993, ch 314, § 3.



§ 41-8-13 Buckshot prohibited in hunting big game--Minimum weight of slug--Violation as misdemeanor.

41-8-13. Buckshot prohibited in hunting big game--Minimum weight of slug--Violation as misdemeanor. No buckshot may be used, and no single ball or rifled slug weighing less than one-half ounce may be used in hunting big game animals. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0708 as enacted by SL 1945, ch 100; SL 1949, ch 99; SL 1953, ch 112; SL 1991, ch 337, § 44.



§ 41-8-14 Repealed.

41-8-14. Repealed by SL 1984, ch 273, § 73



§ 41-8-15 Dogs prohibited in hunting big game--Exceptions--Violation.

41-8-15. Dogs prohibited in hunting big game--Exceptions--Violation. No dog may be used in hunting big game animals except as follows:

(1) A dog may be used in the hunting of mountain lions during established hunting seasons in the manner and under such conditions as provided by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26; and

(2) A dog that is leashed and under the control of a handler may be used to track and retrieve any big game animal that is wounded or presumed dead, if the handler complies with the conditions and restrictions prescribed in this chapter and the rules promulgated pursuant to this chapter.

A violation of this section is subject to § 41-8-18.

Source: SDC 1939, § 25.0702; SL 1943, ch 96; SL 1967, ch 89, § 2; SL 1991, ch 337, § 45; SL 2003, ch 220, § 2; SL 2013, ch 211, § 1.



§ 41-8-16 Use of salt to attract big game prohibited.

41-8-16. Use of salt to attract big game prohibited. No person may place any salt or salt lick or construct, occupy, or use any screen, blind, or scaffold, or other device at or near any salt or salt lick for the purpose of enticing or baiting big game animals to the same for the purpose of hunting, watching for, or killing of big game. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0702; SL 1943, ch 96; SL 1967, ch 89, § 2; SL 1991, ch 337, § 46.



§ 41-8-17 Night-vision equipment and artificial light in hunting prohibited--Exceptions--Violation as misdemeanor.

41-8-17. Night-vision equipment and artificial light in hunting prohibited--Exceptions--Violation as misdemeanor. During the time from sunset to sunrise, no person may use or possess night-vision equipment or throw or cast the rays of a spotlight, headlight, or other artificial light on any highway, or in any field, pasture, woodland, forest, or prairie, for the purpose of spotting, locating, or taking or attempting to take or hunt any animal while having in possession or control any firearm, bow or other implement whereby any game could be killed. However:

(1) A person may use a hand held light while on foot, to take raccoons after they have been treed by dogs;

(2) A landowner or occupant and no more than two guests accompanied by the landowner or occupant may use an artificial light and night vision equipment on the owner's or occupant's land, with a shotgun using shot shells only or a firearm using a rimfire cartridge in the taking of jackrabbits, coyotes, beaver during its hunting season, foxes, raccoons, opossums, badgers, skunks, or rodents;

(3) A landowner or occupant, eighteen years of age or older, and no more than two guests accompanied by the landowner or occupant may use night vision equipment on the owner's or occupant's land, a firearm using a cartridge with a bullet diameter below .225 inches, in the taking of jackrabbits, coyotes, beaver during its hunting season, foxes, raccoons, opossums, badgers, skunks, or rodents; and

(4) Any person employed by the Department of Game, Fish and Parks performing animal damage control may use night-vision equipment and artificial lights in the performance of the person's duty. In the taking of animals causing damage the employee shall obtain permission from the owner or lessee of such land.

For the purposes of this section, night-vision equipment is an optical device utilizing light amplifying circuits that are electrical or battery powered. The provisions of this section do not apply to a law enforcement officer in the performance of the officer's duty.

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0702 as added by SL 1943, ch 96; SL 1967, ch 89, § 2; SL 1977, ch 190, § 561; SL 1982, ch 289, § 1; SL 1985, ch 327; SL 1991, ch 337, § 47; SL 1991, ch 341; SL 2000, ch 208, § 1; SL 2014, ch 201, § 1; SL 2016, ch 209, § 1.



§ 41-8-17.1 Spotlighting prohibited--Times--Exceptions--Violation a misdemeanor.

41-8-17.1. Spotlighting prohibited--Times--Exceptions--Violation a misdemeanor. Except as provided for by the provisions of § 41-8-17, between 10 p.m. and sunrise, from September first to January thirty-first, inclusive, no person may cast the rays of a spotlight or other artificial light except headlights in any field, pasture, woodland, forest, or prairie to spot, locate, take, or attempt to take any wild animal except to take raccoons under the provisions of § 41-8-17. It is not a violation of this section for a landowner or occupant and one guest to use a spotlight or other artificial light on the owner's or occupant's land, or for any person employed by the Department of Game, Fish and Parks to use night vision equipment or artificial lights while in the performance of the person's duty. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2003, ch 223, § 1; SL 2005, ch 225, § 1.



§ 41-8-18 Big game hunting violation as misdemeanor--Additional penalty on conviction for hunting or taking big game during nighttime, closed season, or without license.

41-8-18. Big game hunting violation as misdemeanor--Additional penalty on conviction for hunting or taking big game during nighttime, closed season, or without license. A violation of § 41-8-2, 41-8-6, or 41-8-15 is a Class 1 misdemeanor for each prohibited act or each big game animal or any part thereof, taken, caught, killed, sold, offered, or exposed for sale, in possession or in possession with intent to sell, shipped by common carrier, or transported to any point inside or outside the state in violation of law. Upon conviction of any person for hunting or taking big game, except wild turkey, during the nighttime, during a closed season or without a license, the court shall impose a fine of not less than two hundred fifty dollars for each animal involved and that person shall have his or her hunting privileges revoked pursuant to §§ 41-6-74.1 and 41-6-74.2. A second or subsequent conviction of any person for hunting or taking big game, except wild turkey, during the nighttime, during a closed season, or without a license is a Class 6 felony. In addition, the court shall revoke that person's hunting privileges for a period of five years.

Source: SDC 1939, § 25.9906; SL 1970, ch 20, § 1 (3); SL 1976, ch 260; SL 1977, ch 190, § 562; SL 1978, ch 158, § 68; SL 1980, ch 285, § 2; SL 1982, ch 289, § 3; SL 1991, ch 337, § 48; SL 2000, ch 208, § 2; SL 2007, ch 242, § 1.



§ 41-8-18.1 Repealed.

41-8-18.1. Repealed by SL 1991, ch 337, § 49



§ 41-8-19 Trapping of fur-bearing animals prohibited--Exceptions--Violation as misdemeanor.

41-8-19. Trapping of fur-bearing animals prohibited--Exceptions--Violation as misdemeanor. Except as authorized by chapter 41-6 and this chapter, no person may set or operate any trap, hunt, catch, take, trap, or kill any fur-bearing animal. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0801; SL 1941, ch 121; SL 1947, ch 113; SL 1951, ch 125; SL 1955, ch 86; SL 1959, ch 122; SL 1959, ch 123; SL 1961, ch 122; SL 1976, ch 261, § 2; SL 1991, ch 337, § 50; SL 2012, ch 203, § 1.



§ 41-8-20 Open seasons on fur-bearing animals.

41-8-20. Open seasons on fur-bearing animals. Fur-bearing animals may be hunted, caught, taken, trapped, or killed by the holder of the license provided by § 41-6-23, or by a person specifically exempted from obtaining a license during seasons prescribed by the Game, Fish and Parks Commission. The commission may set the extent of the seasons by rules to that effect adopted pursuant to § 41-2-18. However, the season on fox and coyote shall be open the year around west of the Missouri River and open the year around on coyote only east of the Missouri River.

Source: SDC 1939, § 25.0801; SL 1941, ch 121; SL 1947, ch 113; SL 1951, ch 125; SL 1955, ch 86; SL 1959, ch 122; SL 1959, ch 123; SL 1961, ch 122; SL 1973, ch 264, § 3; SL 1976, ch 261, § 3; SL 1979, ch 277, § 1; SL 1984, ch 273, § 74.



§ 41-8-21 Possession of raw furs after close of season--Furs checked with conservation officer--Violation as misdemeanor.

41-8-21. Possession of raw furs after close of season--Furs checked with conservation officer--Violation as misdemeanor. The raw furs of animals hunted, caught, taken, trapped, or killed pursuant to § 41-8-20 may be had in possession after the close of any season prescribed by § 41-8-20 if they have been checked with a conservation officer within ten days after the close of the season. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0801; SL 1941, ch 121; SL 1947, ch 113; SL 1951, ch 125; SL 1955, ch 86; SL 1959, ch 122; SL 1959, ch 123; SL 1961, ch 122; SL 1991, ch 337, § 51.



§ 41-8-22 Repealed.

41-8-22. Repealed by SL 2007, ch 240, § 4.



§ 41-8-23 Killing of mink, muskrats, and beavers causing damage.

41-8-23. Killing of mink, muskrats, and beavers causing damage. Mink may be killed at any time if doing damage around buildings but all such mink killed are the property of the state, if taken during the closed season. If muskrat or beaver are injuring irrigation ditches, dams, embankments, or public highways, or causing any other damage to property, the secretary of game, fish and parks may issue a permit to trap or kill such animals at any time. The Game, Fish and Parks Commission may authorize the killing or trapping of beaver upon public lands and game preserves at any time the commission deems necessary.

Source: SDC 1939, § 25.0801; SL 1941, ch 121; SL 1947, ch 113; SL 1951, ch 125; SL 1955, ch 86; SL 1959, ch 122; SL 1959, ch 123; SL 1961, ch 122; SL 2009, ch 206, § 53.



§ 41-8-24 Prohibited methods of hunting mink, muskrats and beavers--Violation as misdemeanor.

41-8-24. Prohibited methods of hunting mink, muskrats and beavers--Violation as misdemeanor. No person may hunt any mink or muskrat with the aid of any dog, or dig, disturb, or molest any mink den or beaver house for the purpose of capturing any of these animals. No person may use poison, gas, or smokers of any kind to kill, take, or capture mink, muskrats, or beavers. No person may shoot or spear muskrats at any time except under permit as provided in § 41-8-23 or except as provided in § 41-8-24.1. Any violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0801; SL 1941, ch 121; SL 1947, ch 113; SL 1951, ch 125; SL 1955, ch 86; SL 1959, ch 122; SL 1959, ch 123; SL 1961, ch 122; SL 1977, ch 190, § 565; SL 2009, ch 206, § 54; SL 2012, ch 203, § 2.



§ 41-8-24.1 Shooting of muskrats under certain conditions.

41-8-24.1. Shooting of muskrats under certain conditions. Muskrats may be hunted by shooting with rimfire cartridges of .22 caliber or smaller, muzzleloaders of .45 caliber or smaller, shotguns, or legal archery equipment. The Game, Fish and Parks Commission shall promulgate rules pursuant to chapter 1-26 to specify hunting seasons, hunting units, licensing requirements, and other restrictions or requirements for the hunting or taking of muskrats necessary for the proper management of wildlife.

Source: SL 2012, ch 203, § 3.



§ 41-8-25 Maximum number of traps--Disturbance of muskrat houses--Violation as misdemeanor.

41-8-25. Maximum number of traps--Disturbance of muskrat houses--Violation as misdemeanor. No person may molest, injure, or destroy any muskrat house, except in the open season for the taking, catching, or killing of muskrats. However, muskrat houses may, for the purpose of placing traps therein, be opened in such manner as will not destroy, damage, or injure them as a place of habitation for muskrats. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0801; SL 1941, ch 121; SL 1947, ch 113; SL 1951, ch 125; SL 1955, ch 86; SL 1959, ch 122; SL 1959, ch 123; SL 1961, ch 122; SL 1982, ch 290; SL 1991, ch 337, § 52.



§ 41-8-26 Counties in which muskrat restrictions not applicable.

41-8-26. Counties in which muskrat restrictions not applicable. The provisions of §§ 41-8-24 and 41-8-25 that refer to muskrats do not apply to the counties of Haakon, Jackson, Jones, Lyman, and Stanley.

Source: SDC 1939, § 25.0801 as added by SL 1959, ch 123; SL 1961, ch 122; SL 1977, ch 331; SL 1982, ch 284, § 2.



§ 41-8-27 Repealed.

41-8-27. Repealed by SL 1984, ch 273, § 75



§ 41-8-28 Trap robbing or injury as misdemeanor.

41-8-28. Trap robbing or injury as misdemeanor. Any person who steals, damages or destroys a trap of another employed in the manner defined in subdivision 41-1-1(25), or who steals, damages, or destroys animals, animal carcasses, or the pelts thereof, held fast by such traps, is guilty of a Class 1 misdemeanor. A violation of this section is also subject to § 41-8-29.

Source: SL 1964, ch 83, § 1; SL 1977, ch 190, § 566; SL 1983, ch 300; SL 1991, ch 337, § 53; SL 2000, ch 209, § 1.



§ 41-8-29 Cancellation of trapping license on conviction--New license prohibited for two years.

41-8-29. Cancellation of trapping license on conviction--New license prohibited for two years. Any person who is found guilty as specified in § 41-8-28 who holds a South Dakota trapping license shall upon conviction deliver the license to the judge pronouncing sentence. The judge shall forward the license to the Department of Game, Fish and Parks. The department shall cancel the license, and no trapping license may thereafter be issued to the guilty person for a period of two years from the date of the conviction.

Source: SL 1964, ch 83, § 2; SL 2009, ch 206, § 55.



§ 41-8-30 Repealed.

41-8-30. Repealed by SL 1984, ch 273, § 76



§ 41-8-31 Hunting methods restricted--Violation as misdemeanor.

41-8-31. Hunting methods restricted--Violation as misdemeanor. No person may at any time hunt, catch, take, attempt to take, or kill any small game or game animal in any other manner than by shooting the same with a firearm, except:

(1) Game birds and animals may be taken with birds trained in falconry or with bow and arrow;

(1A) Cottontail rabbit, red squirrel, fox squirrel, grey squirrel, and any species defined as a predator/varmint in § 41-1-1 may be taken with an air gun that complies with specifications established by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26;

(2) A person with a permanent or temporary disability who is missing an upper limb, physically incapable of using an upper limb, or confined to a wheelchair may obtain a disabled hunter permit to use a crossbow or other legal bow equipped with a draw-lock device to take game birds and animals;

(3) A person who is legally blind, is legally licensed, possesses a disabled hunter permit, and is physically present and participates in the hunt but cannot safely discharge a firearm or bow and arrow, may claim game birds and animals taken by a designated hunter in accordance with the license possessed by the hunter who is legally blind;

(3A) A person who is quadriplegic, is legally licensed, possesses a disabled hunter permit, and is physically present and participates in the hunt but cannot safely discharge a firearm or bow and arrow, may claim game birds and animals taken by a designated hunter in accordance with the license possessed by the hunter who is quadriplegic; and

(4) A person with a permanent or temporary disability as defined in subdivision (2) of this section who is legally licensed for a youth big game hunting season, possesses a disabled hunter permit, and is physically present and participates in the hunt but is unable to safely discharge a firearm or bow and arrow, may claim any big game animal taken by a designated hunter in accordance with the youth big game license possessed by the person with a permanent or temporary disability.

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0412; SL 1941, ch 109; SL 1943, ch 94; SL 1947, ch 111; SL 1953, ch 105; SL 1957, ch 105; SL 1959, ch 116; SL 1963, ch 138; SL 1969, ch 100; SL 1979, ch 283, § 5; SL 1984, ch 274; SL 1986, ch 353; SL 1991, ch 337, § 54; SL 2007, ch 243, § 1; SL 2008, ch 218, § 1; SL 2009, ch 210, § 1; SL 2010, ch 210, § 1; SL 2011, ch 192, § 1.



§ 41-8-31.1 Use of crossbow for hunting big game during firearm season.

41-8-31.1. Use of crossbow for hunting big game during firearm season. The provisions of § 41-8-31 notwithstanding, any person who holds a big game license to take a big game animal during the firearm season may take the animal by using a crossbow in lieu of a firearm. As used in this section, the term, crossbow, means a device for propelling a bolt by means of traverse limbs mounted on a stock and a string. The crossbow may be drawn, held, and released by a mechanical device and shall have at least one hundred twenty-five pounds pull and have a working mechanical safety.

Source: SL 2014, ch 202, § 1.



§ 41-8-32 Repealed.

41-8-32. Repealed by SL 1993, ch 314, § 2



§ 41-8-32.1 Mourning doves--Hunting within fifty yards of highway prohibited--Violation as misdemeanor.

41-8-32.1. Mourning doves--Hunting within fifty yards of highway prohibited--Violation as misdemeanor. No person may hunt mourning doves on or within fifty yards of any public road or highway. A violation of this section is a Class 2 misdemeanor.

Source: SL 1979, ch 284, § 2; SL 1991, ch 337, § 56.



§ 41-8-33 Repealed.

41-8-33. Repealed by SL 2000, ch 209, § 4



§ 41-8-34 Repealed.

41-8-34. Repealed by SL 1982, ch 289, § 2



§ 41-8-35 Floating batteries, sink boxes, and similar devices prohibited--Violation as misdemeanor.

41-8-35. Floating batteries, sink boxes, and similar devices prohibited--Violation as misdemeanor. No person may make use of, hunt or shoot from, any floating battery, sink box, or any similar device on any of the waters of this state. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0414; SL 1967, ch 85, § 5; SL 1969, ch 100; SL 1991, ch 337, § 58.



§ 41-8-36 Use of motorboats in hunting prohibited--Exceptions--Violation as misdemeanor.

41-8-36. Use of motorboats in hunting prohibited--Exceptions--Violation as misdemeanor. No person may make use of, hunt, or shoot from any boat propelled except with oars or paddles, except when a boat or other craft with motor attached is beached, resting at anchor, or fastened within or tied immediately alongside of any type of fixed hunting blind or natural cover, or is used solely as a means of picking up dead or injured birds. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0414; SL 1967, ch 85, § 5; SL 1969, ch 100; SL 1991, ch 337, § 59.



§ 41-8-37 Hunting from motor vehicle prohibited--Exceptions--Promulgation of rules--Misdemeanor.

41-8-37. Hunting from motor vehicle prohibited--Exceptions--Promulgation of rules--Misdemeanor. No person, who is in or on a motor vehicle, may discharge a firearm or bow and arrow at any wild animals except coyotes, jackrabbits, rodents, skunks, badgers, raccoons, and foxes.

Licensed hunters who are paraplegics or otherwise physically unable to walk with or without crutches, braces, or other mechanical support or who are otherwise considered to be limited or impaired in their ability to walk, and who have been issued a disabled hunter permit by the department, may shoot in fields, woods, or from public roads from a stationary motor vehicle while hunting game animals or game birds in accordance with the conditions of the permit and rules promulgated by the Game, Fish and Parks Commission. The commission shall promulgate rules pursuant to chapter 1-26 to establish the definition of disabled hunter; the eligibility criteria, application, and approval procedures for issuance of a disabled hunter permit; the duration of a permit; and the extent of the permitted shooting activities.

A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0412 as added by SL 1941, ch 109; SL 1943, ch 94; SL 1947, ch 111; SL 1953, ch 105; SL 1969, ch 100; SL 1974, ch 277; SL 1977, ch 190, § 567; SL 1991, ch 337, § 60; SL 1998, ch 260, § 1; SL 2003, ch 224, § 1.



§ 41-8-37.1 Repealed.

41-8-37.1. Repealed by SL 2015, ch 210, § 3.



§ 41-8-38 Repealed.

41-8-38. Repealed by omission from SL 1969, ch 100



§ 41-8-39 Use of aircraft in hunting prohibited--Misdemeanor.

41-8-39. Use of aircraft in hunting prohibited--Misdemeanor. No person may intentionally kill or attempt to kill any wild bird or animal from any aircraft while in flight within this state nor may any person use any aircraft for the purpose of hunting, taking, concentrating, driving, rallying, stirring up, locating, or spotting for any persons. Any person who, while in flight in an aircraft of any type, kills or attempts to kill any game bird or game animal or uses such aircraft for the purpose of hunting, taking, concentrating, driving, rallying, stirring up, spotting, or locating game birds or game animals for any persons, is guilty of a Class 1 misdemeanor.

Source: SDC 1939, §§ 25.0426, 25.9907; SL 1964, ch 78, §§ 1, 2; SL 1967, ch 85, § 10; SL 1973, ch 268, § 1; SL 1977, ch 190, § 569; SL 1997, ch 235, § 2.



§ 41-8-39.1 Aerial hunting of coyotes and fox by occupier of land where loss of animals threatened--Hunting on neighbor's land--Consent or authorization--Contract.

41-8-39.1. Aerial hunting of coyotes and fox by occupier of land where loss of animals threatened--Hunting on neighbor's land--Consent or authorization--Contract. Notwithstanding the provisions of § 41-8-39, any person occupying land as an owner or lessee may apply to the Department of Game, Fish and Parks for a permit to kill or attempt to kill coyotes or foxes from an aircraft to protect or aid in the protection of the owner's or lessee's land, livestock, domesticated animals, or crops, water, wildlife, or human life as permitted under PL 92-159, as amended to January 1, 2004, or § 40-36-9. A permit may not be issued for the purpose of sport hunting. The permit authorizes the owner or lessee, or a person who holds a valid aerial hunting permit issued by the department and who is under contract with the owner or lessee, to kill or attempt to kill coyotes or foxes from the aircraft on the occupied land and up to four miles onto the land of the immediate adjoining neighbor if the owner or lessee has first obtained the written consent of the owner or lessee of the adjoining land. The Game, Fish and Parks Commission shall promulgate rules pursuant to chapter 1-26 to establish the criteria and eligibility of the permittee and conditions under which the permit is granted, number and species of animals to be hunted and killed, location where permitted, reports required of the permittee, and other rules to implement the provisions of this section.

Source: SL 1973, ch 268, § 2; SL 1986, ch 354; SL 1987, ch 305; SL 1989, ch 355; SL 1998, ch 261, § 1; SL 2004, ch 265, § 1.



§ 41-8-39.2 Contracts with aerial hunters of foxes and coyotes.

41-8-39.2. Contracts with aerial hunters of foxes and coyotes. Notwithstanding the provisions of § 41-8-39, the Department of Game, Fish and Parks may contract with aerial hunters to control foxes and coyotes as permitted under P. L. 92-159 or § 40-36-9 if requested by landowners or tenants.

Source: SL 1973, ch 268, § 3; SL 1978, ch 297, § 1; SL 2009, ch 206, § 56.



§ 41-8-40 Hunting on boundary waters in violation of laws of adjoining state as misdemeanor--Agreements for reciprocal recognition of licenses and enforcement.

41-8-40. Hunting on boundary waters in violation of laws of adjoining state as misdemeanor--Agreements for reciprocal recognition of licenses and enforcement. The taking of game, including any game bird or any game animal of any kind in any river, lake, or waters forming the boundary line between this and any other state, at any time or in any manner prohibited by the laws of any such adjoining state, is a Class 2 misdemeanor. The Department of Game, Fish and Parks may enter into agreements with the appropriate agencies of bordering states for the purpose of providing for reciprocal recognition of licenses and permits and reciprocal enforcement of regulations pertaining to hunting, fishing, boating, and trapping on the boundary waters and contiguous lands of the states.

Source: SDC 1939, § 25.0423; SL 1945, ch 97; SL 1967, ch 85, § 9; SL 1977, ch 190, § 570; SL 1996, ch 251.



§ 41-8-41 Wearing of fluorescent orange by certain hunters--Violation as misdemeanor.

41-8-41. Wearing of fluorescent orange by certain hunters--Violation as misdemeanor. Any person hunting any big game animal, except turkey or mountain lion, with a firearm shall wear in a visible manner one or more fluorescent orange exterior garments. The exterior garment shall be a hat, cap, shirt, jacket, vest, coverall, or poncho worn above the waist. A violation of this section is a Class 2 misdemeanor.

Source: SL 1986, ch 355; SL 1991, ch 337, § 61; SL 2013, ch 212, § 1.



§ 41-8-42 Prairie dog shooting season open year-round.

41-8-42. Prairie dog shooting season open year-round. A prairie dog shooting season is open statewide year-round, with no limitation on shooting hours and no prairie dog daily or possession limits.

Source: SL 2011, ch 193, § 1.



§ 41-8-43 Limit of small game taken by hunting party--Exceptions.

41-8-43. Limit of small game taken by hunting party--Exceptions. Any of two or more persons who mutually agree to hunt small game as a party and who maintain visual and unaided vocal contact may take more than one daily limit of small game. However, the total number of small game taken by the party may not exceed the aggregate daily limit for all members of the party who are licensed to take and possess small game. In accordance with § 41-6-71, this section does not apply to any big game license or any tag issued as a part of a hunting license nor does this section apply to hunting of migratory birds. The provisions of this section do not apply to any person who hunts small game in more than one party in one day.

Source: SL 2013, ch 213, § 1.






Chapter 09 - Fishing, Hunting And Trapping On Private Land And Public Rights-Of-Way

§ 41-9-1 Landowner's consent required to fish, hunt or trap on private land--Exception--Violation as misdemeanor.

41-9-1. Landowner's consent required to fish, hunt or trap on private land--Exception--Violation as misdemeanor. Except as provided in § 41-9-2, no person may fish, hunt, or trap upon any private land without permission from the owner or lessee of the land. A violation of this section is a Class 2 misdemeanor and is subject to § 41-9-8.

Source: SDC 1939, § 25.0427; SL 1947, ch 112, § 1; SL 1949, ch 94; SL 1951, ch 121; SL 1953, ch 107; SL 1955, ch 83; SL 1964, ch 79; SL 1967, ch 86; SL 1968, ch 100; SL 1972, ch 225; SL 1973, ch 269, § 1; SL 1974, ch 278, § 4; SL 1991, ch 337, § 62; SL 2009, ch 206, § 57.



§ 41-9-1.1 Certain highways and public rights-of-way excepted from restrictions--Discharging firearms, hunting, and trapping within certain distance from building or livestock prohibited--Violation as misdemeanor--Revocation of hunting privileges.

41-9-1.1. Certain highways and public rights-of-way excepted from restrictions--Discharging firearms, hunting, and trapping within certain distance from building or livestock prohibited--Violation as misdemeanor--Revocation of hunting privileges. Except for controlled access facilities as defined in § 31-8-1, interstate highways, unimproved section lines not commonly used as public rights-of-way, and highways within parks or recreation areas or within or adjoining public shooting areas or game refuges posted for restriction of an applicable use as hereinafter set forth by the Department of Game, Fish and Parks, § 41-9-1 does not apply to fishing, trapping, or hunting on highways or other public rights-of-way within this state that meet the requirements of § 41-9-1.3. For purposes of this section, hunting on highways or other public rights-of-way includes:

(1) The shooting at or taking by legal methods of small game, except mourning dove, that are located within the boundaries of the highway or public right-of-way; and

(2) The shooting at or taking by legal methods of small game, except mourning dove, that are in flight over private land if the small game has either originated from or has taken flight from the highway or public right-of-way or if the small game is in the process of flying over the highway or public right-of-way.

Only the owner of the occupied dwelling, church, or schoolhouse; the owner of livestock; or a person who has written permission from the owner of the occupied dwelling, church, or schoolhouse, or the owner of the livestock may use such highways or rights-of-way for the purposes of discharging any firearm or for the purposes of hunting defined in this title within a six hundred sixty-foot safety zone surrounding an occupied dwelling, a church, schoolhouse, or livestock. No other person may discharge a firearm at small game within the safety zone. No person, except the adjoining landowner or any person receiving written permission from the adjoining landowner, may use such highways or rights-of-way for the purpose of trapping within six hundred sixty feet of an occupied dwelling, church, or schoolhouse. A violation of this section is a Class 2 misdemeanor. If any person is convicted of knowingly discharging a firearm within six hundred sixty feet of any occupied dwelling, church, or schoolhouse for which that distance has been clearly and accurately marked and posted, the court shall, in addition to any other penalty, revoke the person's hunting privileges for a period of one year from the date of conviction. The sentencing court may order the revocation of hunting privileges authorized by this section to be served consecutively with any other revocation of the person's hunting privileges imposed for a violation for which the person is convicted and for which revocation of the privileges is authorized under this title.

Source: SDC 1939, § 25.0427 as enacted by SL 1947, ch 112, § 1; SL 1949, ch 94; SL 1951, ch 121; SL 1953, ch 107; SL 1955, ch 83; SL 1964, ch 79; SL 1967, ch 86; SDCL § 41-9-1; SL 1968, ch 100; SL 1972, ch 225; SL 1973, ch 269, § 2; SL 1981, ch 299, § 1; SL 1988, ch 337; SL 1992, ch 293, § 13; SL 1996, ch 252, § 1; SL 2003, ch 225, § 1; SL 2009, ch 209, § 3; SL 2014, ch 203, § 1; SL 2016, ch 210, § 1.



§ 41-9-1.2 Big game hunting on highways and public rights-of-way prohibited--Exceptions--Violation as misdemeanor.

41-9-1.2. Big game hunting on highways and public rights-of-way prohibited--Exceptions--Violation as misdemeanor. No person may hunt big game on interstate highways or controlled access facilities as defined in § 31-8-1 within this state.

No person may discharge a firearm, muzzleloader, crossbow, or bow and arrow at any big game animal, except turkey to be taken with a shotgun using shot shells or with a bow and arrow, from within the right-of-way of an improved public highway. However, any person who possesses a disabled hunter permit issued by the department to shoot from a vehicle as provided in § 41-8-37 may hunt on public rights-of-way adjoining publicly-owned hunting areas and on rights-of-way adjoining private lands with the written permission of the owner or lessee.

Retrieval of lawfully taken big game is permitted on all public rights-of-way.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1981, ch 299, § 2; SL 1989, ch 356; SL 1990, ch 335; SL 1991, ch 337, § 63; SL 1996, ch 252, § 4; SL 2008, ch 219, § 1.



§ 41-9-1.3 Requirements for hunting, fishing or trapping along section-line or highway.

41-9-1.3. Requirements for hunting, fishing or trapping along section-line or highway. For purposes of § 41-9-1.1 any public right-of-way along a section-line or other highway is open for public hunting, fishing, or trapping if:

(1) The right-of-way has been commonly used by the public for vehicular travel, as demonstrated by the existence of a well-worn vehicle trail; or

(2) An intentional alteration or adaptation has been made to the right-of-way to enhance the natural terrain's utility for vehicular travel or to permit vehicular travel where it was not previously possible.
Source: SL 1996, ch 252, § 2.



§ 41-9-1.4 Discharge of firearm while on certain public waters prohibited--Exception--Violation as misdemeanor.

41-9-1.4. Discharge of firearm while on certain public waters prohibited--Exception--Violation as misdemeanor. No person may discharge a firearm while on that portion of public waters of this state that inundate privately-owned property from a location which is within six hundred sixty feet of an occupied dwelling, church, schoolhouse, or livestock being held in a confined area according to standard animal husbandry practices. However, a landowner or any person receiving permission from the landowner may discharge a firearm while on that portion of public waters that inundate the private property of that landowner. A violation of this section is a Class 2 misdemeanor.

Source: SL 2001, ch 233, § 1.



§ 41-9-1.5 Motorized vehicles not to be used in hunting from highways--Restrictions.

41-9-1.5. Motorized vehicles not to be used in hunting from highways--Restrictions. In order to protect the public safety, it is the intent of the Legislature that hunting from highways or other public rights-of-way be accomplished without the use of motorized vehicles. Therefore, the following restrictions apply to such hunting:

(1) No person hunting small game from any highway or other public right-of-way pursuant to § 41-9-1.1 may discharge a firearm at any small game animal unless the motor vehicle by which the person has been transported to the hunting location has, to the maximum extent practical, been parked off the main traveled portion of the highway or public right-of-way in a manner that does not create an unreasonable risk of injury or damage to other persons or property using the highway or public right-of-way;

(2) If the person who discharges the firearm is more than fifty yards from the vehicle, the doors on the side of the vehicle nearest the roadway shall be closed, but the engine may be running; and

(3) If the person who discharges the firearm is less than fifty yards from the vehicle, all of the vehicle doors shall be closed and the engine shall be turned off.

A violation of this section is a Class 2 misdemeanor.

Source: SL 2003, ch 225, § 2.



§ 41-9-1.6 Penalty for endangerment of other while hunting on right-of-way.

41-9-1.6. Penalty for endangerment of other while hunting on right-of-way. Any person who, while hunting a road right-of-way, negligently endangers another person, or puts that person in fear of imminent serious bodily harm, is guilty of a Class 1 misdemeanor.

Source: SL 2003, ch 225, § 3.



§ 41-9-2 Hunting prohibited in portions of fire protection district--Notice requirements--Violation as misdemeanor.

41-9-2. Hunting prohibited in portions of fire protection district--Notice requirements--Violation as misdemeanor. In that part of the Black Hills Fire Protection District lying south of Interstate Highway 90, no person may enter upon any private land with intent to take or kill any bird or animal, after being notified by the owner or lessee not to do so. Such notice may be given orally or by posting written or printed notices to that effect at the residence or where the buildings are located on the private land, at the gates or entering places to the private land, and in conspicuous places around the land posted.

A violation of this section is a Class 2 misdemeanor and is subject to § 41-9-8.

Source: SDC 1939, § 25.0427; SL 1947, ch 112, § 1; SL 1949, ch 94; SL 1951, ch 121; SL 1953, ch 107; SL 1955, ch 83; SL 1964, ch 79; SL 1967, ch 86; SDCL § 41-9-3; SL 1968, ch 100; repealed SL 1973, ch 269, § 3; re-enacted SL 1974, ch 278, § 1; SL 1991, ch 337, § 64; SL 2011, ch 194, § 1.



§ 41-9-3 , 41-9-3.1. Repealed.

41-9-3, 41-9-3.1. Repealed by SL 1973, ch 269, § 3



§ 41-9-4 Posting private land without consent as misdemeanor--Posting public land.

41-9-4. Posting private land without consent as misdemeanor--Posting public land. It is a Class 1 misdemeanor for any person to post the lands of another without the written consent of its owner or lessee or to post public lands.

Source: SL 1967, ch 94; repealed SL 1973, ch 269, § 3; re-enacted SL 1974, ch 278, § 2; SL 1977, ch 190, § 571.



§ 41-9-5 Damage to or destruction of posted notices as misdemeanor.

41-9-5. Damage to or destruction of posted notices as misdemeanor. It is a Class 2 misdemeanor to remove, damage, mutilate, or destroy any notices legally posted pursuant to this chapter.

Source: SDC 1939, § 25.0428; SL 1967, ch 85, § 11; repealed SL 1973, ch 269, § 3; re-enacted SL 1974, ch 278, § 3; SL 1977, ch 190, § 572.



§ 41-9-6 Repealed.

41-9-6. Repealed by SL 1973, ch 269, § 3



§ 41-9-7 Repealed.

41-9-7. Repealed by SL 1991, ch 337, § 65



§ 41-9-8 Revocation of privileges for conviction of hunting, fishing, or trapping on private property without permission or within fire protection district--Unarmed retrieval of game--Driving or flushing game while retrieving game prohibited--Violation as misdemeanor.

41-9-8. Revocation of privileges for conviction of hunting, fishing, or trapping on private property without permission or within fire protection district--Unarmed retrieval of game--Driving or flushing game while retrieving game prohibited--Violation as misdemeanor. Any person who knowingly enters or remains on private property for the purpose of hunting, fishing, or trapping, in violation of § 41-9-1 or 41-9-2, shall lose hunting, trapping, or fishing privileges for one year following the conviction. The sentencing court may order the revocation of hunting, fishing, or trapping privileges authorized by this section to be served consecutively with any other revocation of the person's hunting, fishing, or trapping privileges imposed for a violation for which the person is convicted and for which revocation of the privileges is authorized under this title. If the person is the holder of a license to hunt, trap, or fish, the court shall require the license holder to surrender and deliver the license to the court to be returned to the Department of Game, Fish and Parks. For the purpose of this section, the term, guilty, has the same meaning as the term, conviction, in § 32-12-53.

Unarmed retrieval of lawfully taken small game from either private land or land controlled by the Department of Game, Fish and Parks or other public lands, is not a crime or petty offense, if the retrieval of the small game does not involve the use of a motor vehicle.

It is a Class 2 misdemeanor for any person, while engaged in the retrieval of small game from private land without permission of the landowner or lessee of the land, to intentionally drive or flush any small game located on the land toward other hunters of the retriever's same hunting group located on other parcels of land or rights-of-way. It is a Class 2 misdemeanor for any person, who is a member of the same hunting group as the person performing the retrieval without the permission of the landowner or lessee of the land, to intentionally discharge a firearm at small game, except waterfowl, that originates from the private land during the retrieval.

This section does not limit the civil remedies available to any landowner.

Source: SL 1981, ch 300; SL 1991, ch 337, § 66; SL 2004, ch 266, § 1; SL 2009, ch 209, § 4.



§ 41-9-9 Hunter civil liability for injury, death, or property damage caused by negligent actions.

41-9-9. Hunter civil liability for injury, death, or property damage caused by negligent actions. Any person who is engaged, legally or illegally, in hunting is liable for any injury or death to any person or damages to property caused by the hunter's negligent actions. The injured person or the owner of the property that has been damaged may recover civil damages. Nothing herein shall abrogate any other provision of law.

Source: SL 1992, ch 299.



§ 41-9-10 Use of motor vehicle for hunting, fishing or trapping on school or public lands prohibited--Violation as misdemeanor.

41-9-10. Use of motor vehicle for hunting, fishing or trapping on school or public lands prohibited--Violation as misdemeanor. No person may use a motor vehicle, as defined in subdivision 41-1-1(18), for purposes of hunting, fishing, or trapping on any land under the control of the commissioner of school and public lands on which public hunting, fishing, or trapping is authorized. No person may use a motor vehicle, for purposes of hunting, fishing, or trapping to enter onto or to cross any land under the control of the commissioner of school and public lands on which public hunting, fishing, or trapping is authorized. Any motor vehicle that is used to transport any person to any such lands for purposes of hunting, fishing, or trapping shall remain within a public right of way. Nothing in this section authorizes or prohibits hunting, fishing, or trapping in any area where those activities are otherwise authorized or prohibited. The prohibitions contained in this section do not restrict the use of motor vehicles on roads, trails, or parking areas designated and signed by the Department of Game, Fish and Parks pursuant to a management agreement with the commissioner of school and public lands. Nothing in this section prohibits using a motor vehicle on land under the control of the commissioner of school and public lands for normal lease activities by the lessee or for animal damage control activities. A violation of this section is a Class 2 misdemeanor.

Source: SL 2000, ch 210, § 1.



§ 41-9-11 Exhibition of license or identification on request of person with authority to control access to private land--Violation as misdemeanor.

41-9-11. Exhibition of license or identification on request of person with authority to control access to private land--Violation as misdemeanor. Any person who is hunting, fishing, or trapping or is engaged in any recreational activity upon private land shall upon request exhibit the person's license to hunt, fish, or trap, or if unlicensed or engaged in another recreational activity, shall provide the person's first name, last name, town or city of residence, and state or province of residence as shown on the person's driver license, state-issued identification card, or other form of valid identification for the purpose of verifying the person's identity to any person who has legal authority to control access to the private land where the hunting, fishing, trapping, or other recreational activity is occurring. A violation of this section is a Class 2 misdemeanor.

Source: SL 2015, ch 211, § 2.






Chapter 10 - Private Shooting Preserves

§ 41-10-1 Definition of terms.

41-10-1. Definition of terms. Terms used in this chapter mean:

(1) "Commission," the Game, Fish and Parks Commission, acting directly or through its duly authorized officers or agents;

(2) "Department," the Department of Game, Fish and Parks, acting directly or through its duly authorized officers or agents;

(3) "Person," includes individuals, partnerships, associations, corporations, and limited liability companies;

(4) "Shooting preserve," any acreage either privately owned or leased on which hatchery raised game is released for the purpose of hunting, for a fee, over an extended season.
Source: SL 1963, ch 148, § 2; SL 2005, ch 226, § 1, eff. Mar. 9, 2005; SL 2011, ch 195, § 1.



§ 41-10-2 Issuance and renewal of operating permits.

41-10-2. Issuance and renewal of operating permits. The department may issue and renew shooting preserve operating permits for privately owned and operated shooting preserves.

Source: SL 1963, ch 148, § 4; SL 1984, ch 273, § 77; SL 2005, ch 226, § 2.



§ 41-10-3 Application for permit--Maximum area of preserve.

41-10-3. Application for permit--Maximum area of preserve. Any person owning, holding, or controlling, by lease or otherwise, any contiguous tract of land of not more than two thousand five hundred sixty acres, who desires to establish a shooting preserve under the regulations provided in this chapter, may make application to the department for a shooting preserve operating permit. The application shall be made by the applicant or the applicant's agent or attorney, and shall be accompanied by a fee which is determined as provided by § 41-10-4.

Source: SL 1963, ch 148, § 3; SL 2005, ch 226, § 3.



§ 41-10-4 Fee for permit.

41-10-4. Fee for permit. The fee for a shooting preserve operating permit is one hundred dollars per shooting preserve season plus forty cents for each acre within the boundary of the described shooting preserve.

Source: SL 1963, ch 148, § 3; SL 1986, ch 356, § 1; SL 1987, ch 308, § 2.



§ 41-10-4.5 Notice of application--Submission of opinion--Status as interested party--Notice of decision.

41-10-4.5. Notice of application--Submission of opinion--Status as interested party--Notice of decision. Upon receipt of a written application for a new shooting preserve operating permit, the department shall notify the public of the application by publishing notice of the time and manner in which interested persons may present data, opinions, or arguments in writing to the department on the application and the manner in which interested persons may request status as an interested party and request receipt of written notice of the decision of the department. The department shall publish the notice once at least twenty days prior to the time designated by the department in the published notice in at least three newspapers of general circulation in areas of the state likely to be affected by the proposed permit. No more than ten days after the time designated by the department in the published notice, the department shall provide and mail by certified mail, return receipt requested, written notice of its decision made in accordance with the requirements of § 41-10-7 to the applicant and to any person who submitted within the prescribed time and manner data, opinions, or arguments in writing to the department in opposition to issuance of the new operating permit and who requested the status as an interested party in accordance with this section and the published notice. The date that written notice of the decision is mailed to the applicant and to an interested person who requested the status of an interested party constitutes the respective date notice of application denial or approval has been provided as referenced in §§ 41-10-7.1 and 41-10-7.2.

Source: SL 1995, ch 237; SL 2005, ch 226, § 4.



§ 41-10-5 Repealed.

41-10-5. Repealed by SL 1989, ch 357, § 2



§ 41-10-6 Inspection of shooting preserve area--Evaluation of applicant's ability.

41-10-6. Inspection of shooting preserve area--Evaluation of applicant's ability. Upon receipt of the application for a shooting preserve operating permit, the department shall inspect the area described in the application, the premises, and the facilities. The department also shall evaluate the ability of the applicant to operate an area of this character.

Source: SL 1963, ch 148, § 5; SL 2005, ch 226, § 5.



§ 41-10-7 Issuance of permit--Criteria established--Effective date of certain provisions.

41-10-7. Issuance of permit--Criteria established--Effective date of certain provisions. If the department is satisfied that all of the following criteria have been established by the applicant:

(1) The applicant for a shooting preserve operating permit proposes to comply with all of the provisions of this chapter and the commission rules promulgated pursuant to this chapter;

(2) The applicant is financially able to provide the necessary facilities and services to operate a shooting preserve;

(3) The preserve shall be open to the general public without restrictions as to race, color, or creed;

(4) The operation will not work a fraud upon persons who are permitted to hunt thereon;

(5) The operation is not designed to circumvent game laws and regulations;

(6) The issuance of the permit will be in the public interest;

(7) The applicant is a resident of the state or, if a business entity, is organized or operating under the laws of the State of South Dakota pursuant to a certificate issued by the Office of the Secretary of State;

(8) The applicant does not operate or own any interest in more than one shooting preserve comprised of a contiguous tract of land of more than one thousand two hundred eighty acres nor more than two shooting preserves each of which are comprised of a contiguous tract of land of one thousand two hundred eighty acres or less; and

(9) The preserve for which an operating permit is requested is at least one mile from any game production area or other publicly owned shooting area, or if located within one mile of such areas, the preserve would not take unfair advantage of wildlife habitat developments or wildlife population existing on those areas, or would not otherwise be detrimental to the public interest;
the department shall approve the application and issue a shooting preserve operating permit for the operation of a shooting preserve on the property described in the application with the rights and subject to the limitations prescribed in this chapter and the commission rules promulgated pursuant to this chapter. However, the provisions of subdivisions (7) and (9) of this section do not apply to any shooting preserve licensed pursuant to this chapter, prior to July 1, 1986.

Source: SL 1963, ch 148, § 5; SL 1986, ch 356, § 2; SL 1989, ch 357, § 1; SL 1991, ch 342; SL 1996, ch 253; SL 2005, ch 226, § 6, eff. Mar. 9, 2005; SL 2011, ch 195, § 2.



§ 41-10-7.1 Contested case hearing upon denial of shooting preserve operating permit--Request.

41-10-7.1. Contested case hearing upon denial of shooting preserve operating permit--Request. If an applicant is denied a shooting preserve operating permit by the department, the applicant may make a written request to the department for a contested case hearing before the commission pursuant to chapter 1-26. The written request shall be mailed to the department by certified mail, return receipt requested, on or before ten days have elapsed from the date that the notice of application denial has been provided and mailed to the applicant by certified mail, return receipt requested.

Source: SL 2005, ch 226, § 9.



§ 41-10-7.2 Contested case hearing upon grant of new shooting preserve operating permit--Request.

41-10-7.2. Contested case hearing upon grant of new shooting preserve operating permit--Request. If an applicant is granted a new shooting preserve operating permit by the department, any interested person who has requested the status of an interested party and who has presented data, opinion, or arguments in writing to the department pursuant to the requirements in § 41-10-4.5 may make a written request to the department for a contested case hearing before the commission pursuant to chapter 1-26. The written request shall be mailed to the department and the applicant by certified mail, return receipt requested, on or before ten days have elapsed from the date that the notice of application approval has been provided to the interested party.

Source: SL 2005, ch 226, § 10.



§ 41-10-8 Consent to entry and search of premises by officer--Noncompliance as misdemeanor.

41-10-8. Consent to entry and search of premises by officer--Noncompliance as misdemeanor. Each shooting preserve operating permit shall be issued upon the express condition that the permittee agrees that any law enforcement officer or any representative of the Department of Game, Fish and Parks may enter and inspect the premises on which preserve operations are conducted, and any part thereof, during normal hours of preserve operation without a search warrant to ensure compliance with the laws of this state and rules and regulations of the commission. Failure to comply with this section is a Class 1 misdemeanor.

Source: SL 1963, ch 148, § 9; SL 1991, ch 337, § 67; SL 2011, ch 195, § 3.



§ 41-10-9 Species of game hunted under chapter.

41-10-9. Species of game hunted under chapter. Game that may be hunted under this chapter includes mallard ducks, pheasants, quail, partridges, turkey, and such other species of game as the Game, Fish and Parks Commission may add in rules promulgated pursuant to chapter 1-26. The commission may exclude mallard ducks from the list of permitted species for any period of time and without advance notice if necessary to protect the species.

Source: SL 1963, ch 148, § 6; SL 2009, ch 206, § 58.



§ 41-10-10 Marking of game released--Unmarked game deemed wild.

41-10-10. Marking of game released--Unmarked game deemed wild. All game released on a shooting preserve shall be marked as prescribed by the Game, Fish and Parks Commission. All game not marked as prescribed is deemed wild game.

Source: SL 1963, ch 148, § 6; SL 2009, ch 206, § 59.



§ 41-10-11 Season for shooting preserves.

41-10-11. Season for shooting preserves. The season length on shooting preserves may be all or any part of the seven-month period beginning September first and ending March thirty-first of the following year.

Source: SL 1963, ch 148, § 9.



§ 41-10-12 Resident basic game and fish license or nonresident general hunting license required on preserve--Habitat restoration stamp--Violation as misdemeanor.

41-10-12. Resident basic game and fish license or nonresident general hunting license required on preserve--Habitat restoration stamp--Violation as misdemeanor. A South Dakota resident small game license or a resident youth small game license is required of each resident hunting on a shooting preserve. Any nonresident hunting small game on a shooting preserve shall obtain a nonresident shooting preserve license or a nonresident small game license.

A violation of this section is a Class 1 misdemeanor.

Source: SL 1963, ch 148, § 7; SL 1985, ch 328; SL 1986, ch 356, § 3; SL 1987, ch 308, § 1; SL 1989, ch 30, § 73; SL 1990, ch 332, § 2; SL 1991, ch 337, § 68; SL 1991, ch 343; SL 1998, ch 252, § 21.



§ 41-10-13 Game taken on preserve by licensed hunter.

41-10-13. Game taken on preserve by licensed hunter. The guest of a shooting preserve permittee, after securing any necessary hunting licenses as required by this chapter, may harvest any game released in the shooting preserve, and as provided for in § 41-10-16, all of the wild game in the area of the same species as those released.

Source: SL 1963, ch 148, § 8; SL 1986, ch 356, § 4; SL 2011, ch 195, § 4.



§ 41-10-14 Shooting hours, fees, and limitations on game species.

41-10-14. Shooting hours, fees, and limitations on game species. Within the limits set by the commission, in rules promulgated pursuant to chapter 1-26, the shooting preserve permittee may establish shooting hours and limitations and restrictions on the age, sex, number, and type of each game species that may be taken by each person. The permittee may establish the fees to be charged to the permittee's guests.

Source: SL 1963, ch 148, § 9; SL 2005, ch 226, § 7, eff. Mar. 9, 2005; SL 2011, ch 195, § 5.



§ 41-10-15 Repealed.

41-10-15. Repealed by SL 1987, ch 308, § 3



§ 41-10-16 Tagging of pen raised or wild game taken by licensed hunter on shooting preserve.

41-10-16. Tagging of pen raised or wild game taken by licensed hunter on shooting preserve. Any person licensed to hunt a species as required by this chapter may harvest and legally possess pen raised or wild game shot on a shooting preserve if the game is tagged as directed by the commission in rules promulgated pursuant to chapter 1-26. The provisions of this section relating to issuance of tags and remittance of tag fees, shall be administered by the department pursuant to commission rules adopted pursuant to § 41-2-18. The cost of each tag to the shooting preserve permittee shall be established by the commission in rules promulgated pursuant to chapter 1-26.

Source: SL 1963, ch 148, § 10; SL 1984, ch 273, § 78; SL 1987, ch 308, § 4; SL 2005, ch 226, § 8, eff. Mar. 9, 2005; SL 2011, ch 195, § 6.



§ 41-10-17 Guest register and records required of permittee--Inspection by department--Violation as misdemeanor.

41-10-17. Guest register and records required of permittee--Inspection by department--Violation as misdemeanor. Each shooting preserve permittee shall maintain a guest register in which is listed the name, address, and South Dakota general license number or nonresident shooting preserve license of each shooter, the date on which he hunted, and the amount of game and species taken. Likewise, a record shall be maintained to show the source of the game released and of the date and the number of each game species released. These records shall be open to inspection by the Department of Game, Fish and Parks during normal hours of preserve operation. A violation of this section is a Class 1 misdemeanor.

Source: SL 1963, ch 148, § 11; SL 1991, ch 24, § 15; SL 1991, ch 337, § 69; SL 1992, ch 300; SL 2011, ch 195, § 7.



§ 41-10-18 Owning, operating, leasing, or controlling shooting preserve without license--Misdemeanor.

41-10-18. Owning, operating, leasing, or controlling shooting preserve without license--Misdemeanor. It is a Class 1 misdemeanor to own, operate, lease, or control a shooting preserve without the operating permit authorized by § 41-10-7 or in violation of statute, the conditions of the permit or the rules of the Game, Fish and Parks Commission.

Source: SL 1963, ch 148, § 12; SL 1977, ch 190, § 574; SL 1991, ch 337, § 70.



§ 41-10-19 Revocation or suspension of permit.

41-10-19. Revocation or suspension of permit. The Game, Fish and Parks Commission may pursuant to chapter 1-26 revoke or suspend the permit of a permittee for any violation of this chapter or any of the rules of the commission committed by the permittee or any person involved in the operation of the permittee's preserve.

Source: SL 1963, ch 148, § 13; SL 1984, ch 273, § 79; SL 2011, ch 195, § 8.



§ 41-10-20 Appeal to circuit court from suspension or revocation of permit.

41-10-20. Appeal to circuit court from suspension or revocation of permit. An appeal may be taken to the circuit court pursuant to the procedure of chapter 1-26 within ten days after a decision of the Game, Fish and Parks Commission to suspend or revoke a shooting preserve operating permit. The circuit court may take additional evidence in any action which is appealed from the administrative determination.

Source: SL 1963, ch 148, § 14.



§ 41-10-21 Citation of chapter.

41-10-21. Citation of chapter. This chapter may be cited as the Private Shooting Preserve Act.

Source: SL 1963, ch 148, § 1.






Chapter 11 - Protection Of Birds And Small Game

§ 41-11-1 Wild birds and wild animals as property of state.

41-11-1. Wild birds and wild animals as property of state. All wild birds or animals as defined by subdivision 41-1-1(24), both resident and migratory, in this state shall be and are hereby declared to be property of the state.

Source: SDC 1939, § 25.0401; SL 1969, ch 100.



§ 41-11-2 Taking, possession, sale or transportation of wild bird or small game prohibited except as provided.

41-11-2. Taking, possession, sale or transportation of wild bird or small game prohibited except as provided. Except as permitted by § 41-11-10 and the rules prescribed by the Game, Fish and Parks Commission, no person may kill, catch, or have in possession, living or dead, any wild bird other than small game, or purchase, offer or expose for sale, transport, or ship within or without the state, any such wild bird or small game after it has been killed or caught. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0402; SL 1945, ch 96; SL 1967, ch 85, § 1; SL 1969, ch 100; SL 1991, ch 337, § 71.



§ 41-11-3 Repealed.

41-11-3. Repealed by omission from SL 1969, ch 100



§ 41-11-4 Hunting, transportation, sale or possession of game birds prohibited--Violation as misdemeanor.

41-11-4. Hunting, transportation, sale or possession of game birds prohibited--Violation as misdemeanor. Except as provided in § 41-11-5, no person may hunt, take, kill, ship, convey, or cause to be shipped or transported by common or private carrier to any person, either within or without the state, buy, barter, expose for sale, sell to anyone, have in possession or under control at any time, any snipe, prairie chicken or pinnated grouse, white-breasted or sharp-tailed grouse, partridge, or ruffed grouse, sage grouse, Hungarian partridge, Chukar partridge, Chinese ring-necked or English pheasant, wild turkey, upland plover, golden plover, crow, mourning dove, quail, wild duck of any variety, wild geese of any variety, brant, or any variety of aquatic fowl, or any part thereof. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0501; SL 1941, ch 110; SL 1943, ch 95; SL 1949, ch 95; SL 1951, ch 122; SL 1953, ch 109; SL 1959, ch 117, § 2; SL 1981, ch 301, § 1; SL 1991, ch 337, § 72.



§ 41-11-5 Establishing season for game birds--Closing.

41-11-5. Establishing season for game birds--Closing. The Game, Fish and Parks Commission may establish a season on any fowl specified in § 41-11-4 throughout all or any portion of the state and provide the extent of the season by rules adopted pursuant to § 41-2-18. The commission may close or curtail open season once it has been opened as provided in this section.

Source: SDC 1939, § 25.0501; SL 1941, ch 110; SL 1943, ch 95; SL 1949, ch 95; SL 1951, ch 122; SL 1953, ch 109; SL 1959, ch 117, § 2; SL 1973, ch 264, § 4; SL 1979, ch 284, § 1; SL 1984, ch 273, § 80.



§ 41-11-5.1 Repealed.

41-11-5.1. Repealed by SL 1972, ch 227, § 3



§ 41-11-5.2 Repealed.

41-11-5.2. Repealed by SL 1991, ch 337, § 73



§ 41-11-5.3 Repealed.

41-11-5.3. Repealed by SL 1972, ch 227, § 3



§ 41-11-5.4 Repealed.

41-11-5.4. Repealed by SL 1977, ch 190, § 576



§ 41-11-5.5 One-or-two-day pheasant hunt for disabled veterans.

41-11-5.5. One-or-two-day pheasant hunt for disabled veterans. Any nonprofit organization may establish a special one-or-two-day pheasant hunt in which disabled veterans of the United States Armed Forces may participate. The special one-or-two-day pheasant hunt may be held before or during the regular pheasant season. No fee may be charged to participants in any such special one-or-two-day pheasant hunt, by either the state or the sponsoring organization. The Game, Fish and Parks Commission shall promulgate rules, pursuant to chapter 1-26, to administer the special one-or-two-day pheasant hunts authorized in this section.

For the purposes of this section a disabled veteran of the United States Armed Forces is a resident or nonresident who meets one of the criteria established in subdivisions 41-6-10.2(1) or (2).

Source: SL 1998, ch 252, § 23; SL 2016, ch 208, § 2.



§ 41-11-6 Repealed.

41-11-6. Repealed by SL 1981, ch 302



§ 41-11-7 Possession or destruction of nest or eggs of protected birds prohibited--Violation as misdemeanor.

41-11-7. Possession or destruction of nest or eggs of protected birds prohibited--Violation as misdemeanor. Except as permitted by statute, no person may take or have in possession or break or destroy any nest or the eggs of the kinds of birds, the taking or killing of which is at any time or at all times prohibited. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0403; SL 1991, ch 337, § 74.



§ 41-11-8 Sale of parts of protected bird prohibited--Exceptions--Violation as misdemeanor.

41-11-8. Sale of parts of protected bird prohibited--Exceptions--Violation as misdemeanor. No part of the plumage, skin, or body of any bird protected by law may be sold or had in possession for sale, irrespective of whether such bird was captured or killed within or without the state, except that the plumage or skin of the Chinese pheasant, sharptail grouse, Hungarian partridge, and prairie chicken legally taken may be sold or had in possession for sale. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0402; SL 1945, ch 96; SL 1967, ch 85, § 1; SL 1969, ch 100; SL 1982, ch 291, § 1; SL 1991, ch 337, § 75.



§ 41-11-9 Repealed.

41-11-9. Repealed by SL 1991, ch 337, § 76



§ 41-11-10 Birds not protected or conditionally protected by chapter.

41-11-10. Birds not protected or conditionally protected by chapter. The English or European house sparrow, unbanded undomesticated pigeon (rock dove), Eurasian collared dove, and European starling are not included among the birds protected by this chapter. Purple grackle, crow, magpie, brown headed cow bird, red-winged blackbird, Brewers blackbird, rusty blackbird, and the bronzed grackle may be taken when committing or about to commit depredation upon ornamental or shade trees, agricultural crops, livestock or wildlife, or when concentrated in such numbers and manner as to constitute a health hazard or other nuisance.

Source: SDC 1939, § 25.0407; SL 1959, ch 114; SL 1961, ch 119; SL 1967, ch 85, § 2; SL 1981, ch 301, § 2; SL 1998, ch 252, § 22; SL 2007, ch 244, § 1.



§ 41-11-11 Raptor license required--Violation as misdemeanor.

41-11-11. Raptor license required--Violation as misdemeanor. A person shall obtain a raptor license from the Department of Game, Fish and Parks to capture or possess a raptor. A violation of this section is a Class 2 misdemeanor.

Source: SL 1972, ch 226; SL 1984, ch 273, § 81.



§ 41-11-12 to 41-11-14. Repealed.

41-11-12 to 41-11-14. Repealed by SL 1985, ch 15, §§ 54 to 56



§ 41-11-15 Reintroduction of black-footed ferret.

41-11-15. Reintroduction of black-footed ferret. The Department of Game, Fish and Parks and the Department of Agriculture may participate in programs to reintroduce the black-footed ferret if the following conditions are being met:

(1) Areas containing prairie dogs but not having the potential to support black-footed ferrets shall be identified, evaluated and declared ferret-free;

(2) The existing United States Forest Service Prairie Dog Management Plan for the Conata Basin, Buffalo Gap National Grasslands shall be strictly adhered to, and if future increases in prairie dog acres are needed, a funding mechanism shall be established to provide financial compensation to landowners suffering lost income;

(3) No additional land may be acquired for ferrets through condemnation, and the multiple use concept of the United States Forest Service shall be continued;

(4) The initial ferret reintroduction efforts shall be concentrated within the boundaries of Badlands National Park, and once release techniques are refined, the prairie dog management plan on the Buffalo Gap National Grasslands is functioning and local citizens have had the opportunity to view the progress, then reintroduction efforts may be expanded to the grasslands; and

(5) The United States Fish and Wildlife Service shall attempt to provide for the continued meeting on a regular basis during and after the ferret reintroduction of the local level committee consisting of representatives of the United States Forest Service, Pine Ridge Indian Reservation, United States National Parks Service, United States Fish and Wildlife Service, affected state agencies, private organizations, and local landowners.
Source: SL 1992, ch 301.






Chapter 12 - Fishing Seasons And Methods

§ 41-12-1 Repealed.

41-12-1. Repealed by SL 1991, ch 337, § 77



§ 41-12-2 Fishing in private water used for propagation as misdemeanor except by consent.

41-12-2. Fishing in private water used for propagation as misdemeanor except by consent. It is a Class 2 misdemeanor for any person to catch, kill, or take any fish in any manner from any private water used for the propagation of fish except by the consent of the proprietor of the private water.

Source: SDC 1939, § 25.0613 as enacted by SL 1961, ch 120, § 2; SL 1977, ch 190, § 578; SL 2009, ch 206, § 60.



§ 41-12-3 Labeling and access to fishing houses erected on ice--Neglect as misdemeanor--Exception for portable shelters.

41-12-3. Labeling and access to fishing houses erected on ice--Neglect as misdemeanor--Exception for portable shelters. It is a Class 2 misdemeanor for any person to set, place, erect, or cause to be set, placed, or erected, or to use any fishing house, fishing shanty, or other structure or shelter at any time upon the ice of any of the public waters of the state unless the name and address of the owner is plainly marked on its exterior in letters at least two inches in height, and the door is constructed to permit entry at all times to the structure, except when unoccupied and locked from the outside. Any portable shelter which is removed from the ice daily is exempt from the marking requirements. A portable shelter may be placed upon the ice of any public waters of the state at any time if the shelter is removed daily. The Game, Fish and Parks Commission shall promulgate rules pursuant to chapter 1-26 to establish dates when any structure not removed daily shall be removed from the public waters of the state.

Source: SL 1953, ch 116, § 1; SL 1957, ch 108, § 1; SDC Supp 1960, § 25.0618; repealed SL 1961, ch 120, § 1; re-enacted as SDC Supp 1960, § 25.0615 by SL 1965, ch 113, § 1; SL 1977, ch 190, § 579; SL 1997, ch 237, § 1; SL 2001, ch 234, § 1.



§ 41-12-4 Repealed.

41-12-4. Repealed by SL 1984, ch 273, § 83



§ 41-12-5 Fishing restricted to hook and line except as provided--Violation as misdemeanor.

41-12-5. Fishing restricted to hook and line except as provided--Violation as misdemeanor. Except as otherwise provided by law, only hook and line may be used in the taking of any fish in any waters which have been opened to fishing by Game, Fish and Parks Commission rule. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0602 as enacted by SL 1961, ch 120, § 2; SL 1966, ch 70; SL 1984, ch 273, § 84; SL 1991, ch 337, § 78.



§ 41-12-6 Fishing with excessive number of lines as misdemeanor.

41-12-6. Fishing with excessive number of lines as misdemeanor. It is a Class 2 misdemeanor for any person to fish with more than the maximum number of hooks or lines that may be established in rules promulgated pursuant to chapter 1-26 by the Game, Fish and Parks Commission.

Source: SDC 1939, § 25.0602 (1) as enacted by SL 1961, ch 120, § 2; SL 1966, ch 70; SL 1977, ch 190, § 581; SL 1977, ch 332, § 1; SL 2009, ch 206, § 61.



§ 41-12-7 Fishing lines to be attended--Violation as misdemeanor.

41-12-7. Fishing lines to be attended--Violation as misdemeanor. Each line used for fishing shall be attended to the extent that it is under the direct supervision of and within the unaided observation of the legal user at all times. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0602 as enacted by SL 1961, ch 120, § 2; SL 1966, ch 70; SL 1991, ch 337, § 79.



§ 41-12-7.1 Repealed.

41-12-7.1. Repealed by SL 1980, ch 287



§ 41-12-8 Prohibited bait--Violation as misdemeanor.

41-12-8. Prohibited bait--Violation as misdemeanor. No person may use carp, goldfish, and game fish, except bullhead and cleanings of game fish, in hook and line fishing. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0602 as enacted by SL 1961, ch 120, § 2; SL 1984, ch 273, § 85; SL 2015, ch 212, § 1.



§ 41-12-9 Nets, seines, and similar devices, weirs, dams, and artificial obstructions prohibited--Violation as misdemeanor--Permits for use of devices by private landowners.

41-12-9. Nets, seines, and similar devices, weirs, dams, and artificial obstructions prohibited--Violation as misdemeanor--Permits for use of devices by private landowners. It is a Class 1 misdemeanor for any person to possess or control, or to place, keep, or maintain in any of the public waters of this state any trammel or gill net, seine, or other similar device for capturing fish. It is a Class 1 misdemeanor for any person to take in any of the public waters of this state for any purpose whatever, any fish at any time by the erection of any weir, dam, or artificial obstruction or by the use of any trammel or gill net, trap, or similar device, or to place, keep, or maintain the same in any of the public waters of this state. The Department of Game, Fish and Parks may authorize private landowners to use specified devices to take minnows or control undesirable or overpopulated species of fish in their private waters.

Source: SDC 1939, § 25.0606 as enacted by SL 1961, ch 120, § 2; SL 1977, ch 190, § 582; SL 1982, ch 289, § 5; SL 2009, ch 206, § 62.



§ 41-12-9.1 Net, seine, or similar device--Forfeiture of property or conveyance used to transport.

41-12-9.1. Net, seine, or similar device--Forfeiture of property or conveyance used to transport. The following are subject to forfeiture pursuant to the provisions of chapter 15-6, and no property right shall exist in them:

(1) Any trammel or gill net, seine, or similar device used by any person to illegally capture fish in any public waters of this state;

(2) Any conveyance, including aircraft, vehicle, or vessel, used to transport, possess, or conceal any trammel or gill net, seine, or similar device used by any person to illegally capture fish in any public waters of this state.
Source: SL 1982, ch 289, § 6; SL 1984, ch 273, § 86.



§ 41-12-10 Repealed.

41-12-10. Repealed by SL 1984, ch 273, § 87



§ 41-12-11 Repealed.

41-12-11. Repealed by SL 1985, ch 324, § 6



§ 41-12-12 Fishing devices prohibited--Landing nets and gaffs permitted--Violation as misdemeanor.

41-12-12. Fishing devices prohibited--Landing nets and gaffs permitted--Violation as misdemeanor. No spear, spear gun, bow and arrow, crossbow, snaghook, setline, hoop net, trap, artificial light, or other device except hook and line may be used for fishing except as expressly provided by rules promulgated by the Game, Fish and Parks Commission pursuant to chapter 1-26. However, landing nets, gaffs, and similar devices may be used as an aid in landing fish which are in the process of being caught by legal methods. Use of a device prohibited by this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0602 (2) as enacted by SL 1961, ch 120, § 2; SL 1984, ch 273, § 88; SL 2006, ch 220, § 1.



§ 41-12-13 Use of explosives, electrical devices, and drugs as misdemeanor.

41-12-13. Use of explosives, electrical devices, and drugs as misdemeanor. It is a Class 1 misdemeanor to kill, take, or attempt to kill, or take in any waters for any purpose, any fish by the use of any explosive, electrical device, poisonous, deleterious, or stupefying substance, unless written authorization to do so is obtained from the Department of Game, Fish and Parks.

Source: SDC 1939, § 25.0610 as enacted by SL 1961, ch 120, § 2; SL 1977, ch 190, § 584; SL 1993, ch 315.



§ 41-12-14 Departmental agents exempt when managing fishery resources.

41-12-14. Departmental agents exempt when managing fishery resources. Appointees and employees of the Department of Game, Fish and Parks are exempted from the provisions of this chapter and chapter 41-13 when carrying out assigned duties and responsibilities of managing the fisheries resources in the public waters of the state.

Source: SDC 1939, § 25.0614 as enacted by SL 1961, ch 120, § 2; SL 2009, ch 206, § 63.



§ 41-12-15 Law of adjoining state to be observed on boundary waters--Misdemeanor.

41-12-15. Law of adjoining state to be observed on boundary waters--Misdemeanor. The taking of any fish with or the placing, maintaining, or using of a net or seine in any river, lake, or waters forming the boundary line between this and any other state of the United States, at any time or in any manner prohibited by the laws of any such adjoining state, is a Class 2 misdemeanor, except as provided by §§ 41-12-16 to 41-12-19, inclusive.

Source: SDC 1939, § 25.0423; SL 1945, ch 97; SL 1967, ch 85, § 9; SL 1977, ch 190, § 585.



§ 41-12-16 Taking of certain species from Missouri River boundary waters permitted.

41-12-16. Taking of certain species from Missouri River boundary waters permitted. Notwithstanding § 41-12-15, any person having a resident fishing license may take suckers, red horse, buffalo, carp, eel, eelpout, and catfish (except bullheads) from the waters of the Missouri River as prescribed by the provisions of §§ 41-12-5 to 41-12-8, inclusive, and § 41-12-12.

Source: SDC 1939, § 25.0423; SL 1945, ch 97; SL 1967, ch 85, § 9; SL 1985, ch 15, § 57.



§ 41-12-17 Seining of scavenger and unprotected fish from boundary waters permitted.

41-12-17. Seining of scavenger and unprotected fish from boundary waters permitted. Notwithstanding § 41-12-15, the Game, Fish and Parks Commission may, in its discretion, at such time as it may deem proper, permit the seining of scavenger or nonprotected fish from the rivers, lakes, or waters described in § 41-12-15.

Source: SDC 1939, § 25.0423; SL 1945, ch 97; SL 1967, ch 85, § 9.



§ 41-12-18 Repealed.

41-12-18. Repealed by SL 1984, ch 273, § 89



§ 41-12-19 Agreements with adjoining states for reciprocal recognition of licenses and enforcement.

41-12-19. Agreements with adjoining states for reciprocal recognition of licenses and enforcement. The Department of Game, Fish and Parks may enter into agreements with the appropriate agencies of bordering states for the purpose of providing for reciprocal recognition of licenses and permits and reciprocal enforcement of regulations pertaining to hunting, fishing, boating, and trapping on the boundary waters of the state.

Source: SDC 1939, § 25.0423 as added by SL 1967, ch 85, § 9.



§ 41-12-20 Repealed.

41-12-20. Repealed by SL 1979, ch 285



§ 41-12-21 Limit of fish taken by fishing party--Exception.

41-12-21. Limit of fish taken by fishing party--Exception. Any of two or more persons who mutually agree to fish by angling from a single watercraft as a party or who mutually agree to fish by angling from shore or on ice as a party and who maintain visual and unaided vocal contact may take more than one daily limit of fish. However, the total number of fish taken by the party may not exceed the aggregate daily limit for all members of the party who are licensed to take and possess fish by angling. The provisions of this section do not apply to any person who fishes in more than one party in one day.

Source: SL 2013, ch 213, § 2; SL 2014, ch 204, § 1.






Chapter 13 - Protection Of Fishing Waters

§ 41-13-1 Dumping of refuse or chemicals into game fish waters as misdemeanor--Liability for restoration.

41-13-1. Dumping of refuse or chemicals into game fish waters as misdemeanor--Liability for restoration. It is a Class 1 misdemeanor for any person to empty or allow to be emptied, to place or allow to be placed, any sawdust, manure, refuse matter, sedimentary materials, pollutants, or chemicals of any kind in the waters of this state containing fish and wildlife, or to deposit the same within such distance that it may be carried into such waters by natural causes, except as expressly provided in this chapter. Any person who knowingly or willfully empties, places, or discharges pollutants or chemicals into state waters is liable to the Department of Game, Fish and Parks for an amount, to be deposited in the game, fish and parks fund, which will compensate for restoration of losses.

Source: SDC 1939, § 25.0609 as enacted by SL 1961, ch 120, § 2; SL 1977, ch 190, § 587; SL 1988, ch 338, § 1.



§ 41-13-1.1 Agricultural producer not liable for result of normal farming practices.

41-13-1.1. Agricultural producer not liable for result of normal farming practices. Liability may not be imposed upon an agricultural producer if the fish or wildlife kill occurred as a result of normal farming practices.

Source: SL 1988, ch 338, § 2.



§ 41-13-2 Permit required to use plant control chemicals in game fish waters--Violation as misdemeanor--Promulgation of rules.

41-13-2. Permit required to use plant control chemicals in game fish waters--Violation as misdemeanor--Promulgation of rules. It is a Class 2 misdemeanor to place chemicals in the public waters of this state containing game fish for the purpose of controlling plants without written permission of the secretary of game, fish and parks. The Game, Fish and Parks Commission may promulgate rules pursuant to chapter 1-26 to safeguard game fish and other animals from the effects of such chemicals.

Source: SDC 1939, § 25.0611 as enacted by SL 1961, ch 120, § 2; SL 1977, ch 190, § 588; SL 2009, ch 206, § 64.



§ 41-13-3 Commission authority required to introduce fish or eggs into public waters--Violation as misdemeanor.

41-13-3. Commission authority required to introduce fish or eggs into public waters--Violation as misdemeanor. It is a Class 2 misdemeanor for any person to transplant or introduce any fish or fish eggs into any of the public waters of this state without express authority of the Department of Game, Fish and Parks.

Source: SDC 1939, § 25.0608 as enacted by SL 1961, ch 120, § 2; SL 1977, ch 190, § 589.



§ 41-13-3.1 Unauthorized importation of salmonidae as misdemeanor.

41-13-3.1. Unauthorized importation of salmonidae as misdemeanor. It is a Class 2 misdemeanor for any person to import live fishes or viable eggs of the family salmonidae into the State of South Dakota unless such importation complies with rules promulgated pursuant to chapter 1-26 by the Department of Game, Fish and Parks.

Source: SL 1970, ch 240; SL 1977, ch 190, § 590; SL 2009, ch 206, § 65.



§ 41-13-4 Emptying bait container into public waters as misdemeanor.

41-13-4. Emptying bait container into public waters as misdemeanor. It is a Class 2 misdemeanor for any person to empty the contents of any minnow bucket or other receptacle containing bait into any of the public waters of the state.

Source: SDC 1939, § 25.0608 as enacted by SL 1961, ch 120, § 2; SL 1977, ch 190, § 591.



§ 41-13-5 Department authorized to remove rough fish and bullheads from public waters.

41-13-5. Department authorized to remove rough fish and bullheads from public waters. The Department of Game, Fish and Parks may remove and dispose of rough fish and bullheads from the public waters of the state by the use of seines, nets, chemicals, or by other means or devices.

Source: SDC 1939, § 25.0607 as enacted by SL 1961, ch 120, § 2; SL 2009, ch 206, § 66.



§ 41-13-6 Additional species to be treated as rough fish.

41-13-6. Additional species to be treated as rough fish. In addition to rough fish as defined in chapter 41-1, the Game, Fish and Parks Commission may by rule adopted pursuant to § 41-2-18 declare one or more species of game fish to be considered and treated as rough fish in any particular waters when the action is necessary or advisable to maintain a desirable fish population.

Source: SDC 1939, § 25.0607 as enacted by SL 1961, ch 120, § 2; SL 1984, ch 273, § 90.



§ 41-13-7 Contract fishing for rough fish and bullheads--Supervision--Bond required.

41-13-7. Contract fishing for rough fish and bullheads--Supervision--Bond required. The Department of Game, Fish and Parks may contract for the removal of rough fish and bullheads from any of the public waters of the state, if fishing under the contract is done under the personal supervision of a person designated by the secretary of game, fish and parks. Any person carrying on such fishing operations under such a contract shall furnish bond in an amount determined by the department, conditioned upon the person's compliance with all of the terms of the contract.

Source: SDC 1939, § 25.0607 as enacted by SL 1961, ch 120, § 2; SL 2009, ch 206, § 67.



§ 41-13-8 Tagging and identification of devices used by contract fishermen.

41-13-8. Tagging and identification of devices used by contract fishermen. All nets or other devices used by contract fishermen shall be tagged with a metal tag furnished by the Department of Game, Fish and Parks when in use, and shall be sealed or otherwise properly identified as deemed appropriate by the Game, Fish and Parks Commission when they are not in use and are within the boundaries of this state.

Source: SDC 1939, § 25.0607 as enacted by SL 1961, ch 120, § 2.



§ 41-13-9 Sale and transportation of fish taken under commission program.

41-13-9. Sale and transportation of fish taken under commission program. Fish taken under the provisions of §§ 41-13-5 to 41-13-7, inclusive, may be sold and transported according to rules as adopted pursuant to § 41-2-18 by the Game, Fish and Parks Commission.

Source: SDC 1939, § 25.0607 as enacted by SL 1961, ch 120, § 2; SL 1984, ch 273, § 91.



§ 41-13-10 Disposition of game fish taken in rough fish control operations.

41-13-10. Disposition of game fish taken in rough fish control operations. On the waters of the Missouri River and its impoundments, game fish taken incidentally in operations designed to control rough fish and bullheads, if the condition of the game fish is such that they cannot reasonably be salvaged, may be removed and disposed of in the same manner prescribed for rough fish and bullheads.

Source: SDC 1939, § 25.0607 as enacted by SL 1961, ch 120, § 2; SL 2009, ch 206, § 68.



§ 41-13-11 Disposition of proceeds from sale of game fish.

41-13-11. Disposition of proceeds from sale of game fish. All proceeds derived from the disposal of game fish except bullheads, shall be deposited in the state treasury and credited to the Department of Game, Fish and Parks fund.

Source: SDC 1939, § 25.0607 as enacted by SL 1961, ch 120, § 2.






Chapter 14 - Possession, Transportation And Sale Of Game And Fish

§ 41-14-1 Possession of unlawfully taken or imported bird, animal, or fish as misdemeanor.

41-14-1. Possession of unlawfully taken or imported bird, animal, or fish as misdemeanor. It is a Class 2 misdemeanor for any person to possess or control any bird, animal, or fish, or any part of any bird, animal, or fish, that has been unlawfully taken, caught, or killed in this or any other state or foreign country, or that has been unlawfully transported into this state.

It is a Class 1 misdemeanor for any person to possess or control any big game animal, or any part of any big game animal, that has been unlawfully taken, caught, or killed in any other state or foreign country, or that has been unlawfully transported into this state.

Source: SDC 1939, § 25.0415; SL 1977, ch 190, § 592; SL 1991, ch 337, § 80; SL 2009, ch 206, § 69.



§ 41-14-2 Possession of protected bird, animal, or fish as prima facie evidence of state ownership.

41-14-2. Possession of protected bird, animal, or fish as prima facie evidence of state ownership. The possession or control by any person of any bird, animal, or fish, or any part of any bird, animal, or fish, the killing of which is at any time prohibited, is prima facie evidence that the bird, animal, or fish was the property of this state at the time it was caught, taken, or killed, and that it was caught, taken, or killed in this state.

Source: SDC 1939, § 25.0416; SL 1969, ch 100; SL 2009, ch 206, § 70.



§ 41-14-3 Possession during closed season as prima facie evidence of taking during closed season--Burden of proof as to lawful taking.

41-14-3. Possession during closed season as prima facie evidence of taking during closed season--Burden of proof as to lawful taking. The possession or control by any person of any bird, animal, or fish at any time when the killing, taking, or possession of the bird, animal, or fish is unlawful is prima facie evidence that the taking or killing occurred during the closed season, unless the person in possession of the bird, animal, or fish shows that at the time it was caught, taken, or killed, it was lawfully caught, taken, or killed either within or without the state, and that the person was lawfully in possession of the bird, animal, or fish.

Source: SDC 1939, § 25.0416; SL 1969, ch 100; SL 2009, ch 206, § 71.



§ 41-14-4 Tagging required for public storage of game--Tagging requirements to be posted--Public storage defined--Violation as misdemeanor.

41-14-4. Tagging required for public storage of game--Tagging requirements to be posted--Public storage defined--Violation as misdemeanor. No person may place into public storage any game bird, game fish, or game animal unless the game bird, game fish, or game animal has attached to it a tag showing the owner's name and address, the number and kind of bird, fish, or animal and the date the bird, fish, or animal is placed in storage. Any person who accepts into public storage any game bird, game fish, or game animal must post notice of the tagging requirements of this section in a conspicuous place adjacent to the public storage. For the purposes of this section, public storage is any business that stores game birds, game fish, or game animals for a fee or a convenience and has a South Dakota sales tax license. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0404 as added by SL 1941, ch 108; SL 1943, ch 93; SL 1947, ch 110; SL 1957, ch 104; SL 1992, ch 293, § 12; SL 2000, ch 209, § 2.



§ 41-14-5 Service of game in public eating house during closed season as misdemeanor.

41-14-5. Service of game in public eating house during closed season as misdemeanor. It is a Class 2 misdemeanor for any keeper of any public eating house to serve any guest or patron any game, the taking or killing of which is prohibited by law, during any of the periods when the taking or killing of the same is prohibited, except as provided by § 41-14-6.

Source: SDC 1939, § 25.0421; SL 1955, ch 82; SL 1967, ch 85, § 7; SL 1977, ch 190, § 593.



§ 41-14-6 Service of game birds in public eating house permitted when obtained from authorized private sources.

41-14-6. Service of game birds in public eating house permitted when obtained from authorized private sources. The keeper of any public eating house may serve to any guest or patron in whole or in part Chinese ringneck or English pheasant produced by a licensee under § 41-6-31, and any game bird taken under chapter 41-10.

Source: SDC 1939, § 25.0421 as added by SL 1955, ch 82; SL 1967, ch 85, § 7.



§ 41-14-7 Transportation of birds by common carrier prohibited except as provided--Violation as misdemeanor.

41-14-7. Transportation of birds by common carrier prohibited except as provided--Violation as misdemeanor. Except as permitted by statute, or rule of the Game, Fish and Parks Commission, it is a Class 2 misdemeanor for a common carrier, its officers, agents, or servants to ship, carry, take, or transport any resident or migratory bird either within or beyond the confines of this state.

Source: SDC 1939, § 25.0404; SL 1941, ch 108; SL 1943, ch 93; SL 1947, ch 110; SL 1957, ch 104; SL 1991, ch 337, § 81.



§ 41-14-8 Carriage of small game on common carrier--Information required for shipment--Permit--Violation as misdemeanor.

41-14-8. Carriage of small game on common carrier--Information required for shipment--Permit--Violation as misdemeanor. Any person licensed under the provisions of chapter 41-6 may carry as personal baggage any small game or fish lawfully taken or possessed . No person may knowingly ship or receive for shipment by common carrier any small game or fish unless the container containing the small game or fish has affixed to the outside of the container a clearly visible statement containing the following information:

(1) The name, address, and license number of the person shipping the small game or fish;

(2) The number and species of all small game and fish in the container;

(3) The date of shipment; and

(4) The name and address of the person to whom the small game or fish has been shipped.

A person other than the licensee may transport small game or fish with a transportation and shipping permit. A permit may be obtained from a conservation officer or a designee without a charge. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0502; SL 1981, ch 295, § 1; SL 1991, ch 337, § 82; SL 2000, ch 209, § 3.



§ 41-14-9 Repealed.

41-14-9. Repealed by SL 1981, ch 295, § 3



§ 41-14-10 Carriage of game bird by employee of common carrier as misdemeanor.

41-14-10. Carriage of game bird by employee of common carrier as misdemeanor. It is a Class 2 misdemeanor for an employee of any common carrier to carry any game bird or part of any game bird on a common carrier either as baggage or otherwise while engaged in the course of his or her employment.

Source: SDC 1939, § 25.0503; SL 1977, ch 190, § 594; SL 2009, ch 206, § 72.



§ 41-14-11 Possession of more than one big game animal as prima facie evidence of violation--Taxidermist excepted.

41-14-11. Possession of more than one big game animal as prima facie evidence of violation--Taxidermist excepted. The possession of the carcasses, skins, heads, or antlers of more than one big game animal shall be considered prima facie evidence of the violation of the provisions of § 41-8-6, except when in the possession of a duly licensed taxidermist for stuffing and mounting.

Source: SDC 1939, § 25.0705; SL 1967, ch 89, § 4.



§ 41-14-12 Sale, purchase, or barter of meat, organs, or paws of big game animal as misdemeanor.

41-14-12. Sale, purchase, or barter of meat, organs, or paws of big game animal as misdemeanor. It is a Class 1 misdemeanor to purchase, barter, or sell the meat, internal organs, or paws of any big game animal.

Source: SDC 1939, § 25.0704; SL 1955, ch 85; SL 1961, ch 121, § 1; SL 1977, ch 190, § 595; SL 1980, ch 285, § 4; SL 2007, ch 236, § 2.



§ 41-14-13 Sale of big game skins, heads, claws, and antlers permitted--Exception for antlers in velvet stage--Violation as misdemeanor.

41-14-13. Sale of big game skins, heads, claws, and antlers permitted--Exception for antlers in velvet stage--Violation as misdemeanor. Subject to the provisions provided for in this section, the skins, including bear skins with paws attached, heads, claws, and antlers of any big game animal lawfully caught, taken, killed, or possessed may be sold. It is unlawful to buy, sell, or attempt to buy or sell antlers in the velvet stage unless those antlers are tagged or marked in accordance with rules promulgated pursuant to chapter 1-26 by the Game, Fish and Parks Commission. A violation of any provision of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 25.0703; SL 1967, ch 89, § 3; SL 1982, ch 289, § 7; SL 2007, ch 236, § 3.



§ 41-14-14 Locking seal and tagging required before big game transported--Violation as misdemeanor.

41-14-14. Locking seal and tagging required before big game transported--Violation as misdemeanor. No big game animal taken in this state may be transported unless the locking seal and tag bearing the license number of the owner and the year of its issue are securely locked and attached, as required by rules promulgated pursuant to chapter 1-26 by the Department of Game, Fish and Parks. The seal shall be securely locked and the tag attached at the time the big game animal is brought out to a road or into any hunting camp, dwelling, farmyard, or other place of abode of any kind, or before it is placed upon or in a vehicle of any kind. The seal and tag shall be furnished by the department with each big game license. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 25.0701 as added by SL 1949, ch 98; SL 1953, ch 111; SL 1959, ch 121; SL 1967, ch 89, § 1; SL 1968, ch 102, § 1; SL 1977, ch 190, § 596; SL 1978, ch 158, § 70; SL 2009, ch 206, § 73.



§ 41-14-15 Licensee authorized to transport big game.

41-14-15. Licensee authorized to transport big game. Any person to whom there has been issued a license to hunt big game may carry, ship, or transport any big game animal or part of any big game animal lawfully possessed by the person upon the conditions set forth in §§ 41-14-16 and 41-14-17.

Source: SDC 1939, § 25.0707; SL 1941, ch 120; SL 1961, ch 121, § 2; SL 2009, ch 206, § 74.



§ 41-14-16 Locking seal and tagging required for transportation of big game by common carrier.

41-14-16. Locking seal and tagging required for transportation of big game by common carrier. If any big game is transported by a common carrier, to a point within or outside of this state, the animal must have securely attached, the tag and locking seal bearing the same number as the license. No person may have in possession or as common carrier any big game animal without the tag and locking seal attached. No big game animal may be offered for shipment, shipped, or received for shipment by transportation companies unless the tag and locking seal are attached to the big game animal when presented for shipment. The provisions of this section do not apply to any nondomestic animal regulated pursuant to § 40-3-26, as long as the animals are accompanied by a bill of sale or other proof of ownership.

Source: SDC 1939, § 25.0707 (2); SL 1941, ch 120; SDC Supp 1960, § 25.0707 (1); SL 1961, ch 121, § 2; SL 1967, ch 89, § 6; SL 1968, ch 102, § 2; SL 1983, ch 288, § 3; SL 1993, ch 311, § 7.



§ 41-14-17 Transportation permit required for transportation of big game by common carrier--Disposition of copies of permit.

41-14-17. Transportation permit required for transportation of big game by common carrier--Disposition of copies of permit. If a part of any big game animal is transported by a common carrier to a location within or outside of this state, the licensee shall procure the permit provided by § 41-6-22. One of the triplicates of the permit shall be mailed to the secretary of game, fish and parks by the person issuing the permit, one delivered to the licensee, and the other retained by the person issuing the permit. The permit delivered to the licensee shall be attached to the part of the big game animal to be transported, and if the permit is attached as provided in this section, a common carrier may receive the part of big game animal for shipment.

Source: SDC 1939, § 25.0707 (3); SL 1941, ch 120; SDC Supp 1960, § 25.0707 (2); SL 1961, ch 121, § 2; SL 2009, ch 206, § 75.



§ 41-14-18 Sale, shipment, or possession of raw skins of fur-bearing animals as misdemeanor except as provided.

41-14-18. Sale, shipment, or possession of raw skins of fur-bearing animals as misdemeanor except as provided. Except as otherwise specifically provided it is a Class 2 misdemeanor for any person to buy, sell, ship, or have in possession out of season the raw skins of any protected fur-bearing animals, whether caught, taken, or killed without or within this state.

Source: SDC 1939, § 25.0808; SL 1977, ch 190, § 597.



§ 41-14-19 Possession of raw skin as prima facie evidence of state ownership.

41-14-19. Possession of raw skin as prima facie evidence of state ownership. The possession or control by any person of the raw skin of any protected fur-bearing animal, or any part of any protected fur-bearing animal, is prima facie evidence that the animal was the property of this state at the time it was caught, taken, or killed and that the animal was caught, taken, or killed in this state.

Source: SDC 1939, § 25.0808; SL 2009, ch 206, § 76.



§ 41-14-20 Possession of raw skin during closed season as prima facie evidence of taking during closed season--Burden of proof as to lawful taking.

41-14-20. Possession of raw skin during closed season as prima facie evidence of taking during closed season--Burden of proof as to lawful taking. The possession or control by any person of the raw skin of any protected fur-bearing animal, or any part of any protected fur-bearing animal, at any time when the killing, taking, or possession of such an animal is unlawful is prima facie evidence that the taking and killing occurred during the closed season, unless the person in possession of the animal shows that the animal was lawfully caught, taken, or killed and that the person is lawfully in possession of the raw skin.

Source: SDC 1939, § 25.0808; SL 2009, ch 206, § 77.



§ 41-14-21 Transportation of fur-bearing animal by common carrier prohibited except as provided--Violation as misdemeanor.

41-14-21. Transportation of fur-bearing animal by common carrier prohibited except as provided--Violation as misdemeanor. It is a Class 2 misdemeanor for a person or corporation acting as a common carrier to ship, carry, take, or transport either within or beyond the confines of the state any protected fur-bearing animal except as permitted by this title or any fur-bearing animal regulated by the Animal Industry Board under Title 40.

Source: SDC 1939, § 25.0808; SL 1991, ch 337, § 83; SL 2007, ch 245, § 1.



§ 41-14-22 Storage and shipment of raw furs permitted during closed season to licensed dealers.

41-14-22. Storage and shipment of raw furs permitted during closed season to licensed dealers. Any licensed fur dealer may hold and store raw furs during closed season, and the agent of any common carrier may accept such furs for shipment at any time upon evidence that the consignor is duly licensed under the provisions of this title.

Source: SDC 1939, § 25.0805; SL 2009, ch 206, § 78.



§ 41-14-23 Records required of fur dealers--Open to inspection--Violation as misdemeanor.

41-14-23. Records required of fur dealers--Open to inspection--Violation as misdemeanor. Each fur dealer licensee, licensed pursuant to the provisions of § 41-6-25, shall keep a permanent record of each purchase made. The purchase record shall show the kind of each skin purchased, the date and place of each purchase, the full name and address of the vendor, and the price paid. The record shall also contain copies of all invoices of sales made by the licensee. Each invoice shall disclose the kind of each skin sold, date and place of sale, the name and address of the purchaser, and the place and mode of shipment and delivery. The record is subject to inspection at all times by the secretary of game, fish and parks or any conservation officer or law enforcement officer. A violation of the provisions of this section by a licensee is a Class 2 misdemeanor.

Source: SDC 1939, § 25.0804; SL 1991, ch 337, § 84; SL 2015, ch 213, § 1.



§ 41-14-24 Repealed.

41-14-24. Repealed by SL 2015, ch 213, § 2.



§ 41-14-25 Sale or knowing purchase of fish as misdemeanor except as provided.

41-14-25. Sale or knowing purchase of fish as misdemeanor except as provided. It is a Class 2 misdemeanor to barter, sell, or offer for sale at any time or knowingly to purchase any fish taken or killed in any of the waters of this state except as provided in §§ 41-6-39 to 41-6-45, inclusive, §§ 41-13-9 to 41-13-11, inclusive, and § 41-14-29, and except for any lawfully-taken fish that has been mounted.

Source: SDC 1939, § 25.0603 as enacted by SL 1961, ch 120, § 2; SL 1977, ch 190, § 598; SL 1988, ch 339; SL 2009, ch 211, § 1.



§ 41-14-26 to 41-14-28. Repealed.

41-14-26 to 41-14-28. Repealed by SL 2000, ch 209, §§ 5 to 7



§ 41-14-29 Sale and transportation of rough fish permitted.

41-14-29. Sale and transportation of rough fish permitted. Rough fish legally taken, acquired, and possessed may be sold or transported or both, within or without the state unless otherwise provide by law.

Source: SDC 1939, § 25.0603 as enacted by SL 1961, ch 120, § 2; SL 2009, ch 206, § 79.



§ 41-14-30 Repealed.

41-14-30. Repealed by SL 1985, ch 324, § 7



§ 41-14-31 Repealed.

41-14-31. Repealed by SL 1988, ch 334, § 9



§ 41-14-32 Unlawful taking, possession, sale, or transportation of birds, animals, or fish as misdemeanor.

41-14-32. Unlawful taking, possession, sale, or transportation of birds, animals, or fish as misdemeanor. No person may take, catch, kill, or possess; possess with intent to sell; sell, offer, or expose for sale; ship by common carrier, convey, or cause to be conveyed; or possess with intent to ship or convey to any point, either within or without this state, any bird, animal, or fish, or any part of any bird, animal, or fish, in violation of any state law or administrative rule. No common carrier or agent of a common carrier may aid or abet any person in shipping any such bird, animal, or fish, nor possess any such bird, animal, or fish with intent to ship or convey to any point either within or without this state contrary to law.

A violation of this section pertaining to any bird, animal, or fish other than a big game animal is a Class 2 misdemeanor for each bird, animal, or fish, or any part of any such bird, animal, or fish taken, caught, killed, sold, offered for sale, exposed for sale, possessed, possessed with intent to sell, shipped by common carrier, or transported to any point within or without this state in violation of law. A violation of this section pertaining to any big game animal is a Class 1 misdemeanor for each big game animal, or any part of any such big game animal, taken, caught, killed, sold, offered for sale, exposed for sale, possessed, possessed with intent to sell, shipped by common carrier, or transported to any point within or without this state in violation of law.

The total imprisonment for violations of this section which occur at the same time may not exceed one year.

Source: SDC 1939, § 25.9901; SL 1977, ch 190, § 602; SL 1986, ch 357; SL 1991, ch 337, § 85; SL 2009, ch 206, § 80.



§ 41-14-33 Transportation of lawfully taken big game animal prohibited unless tagged--Violation as misdemeanor.

41-14-33. Transportation of lawfully taken big game animal prohibited unless tagged--Violation as misdemeanor. No person may transport within the jurisdiction of this state any big game animal lawfully taken outside of South Dakota or upon tribal or trust land of an Indian reservation unless the big game animal is properly and securely tagged with a tag supplied by the governmental entity issuing the license. A person transporting a big game animal without such tag is guilty of a Class 1 misdemeanor. If the governmental entity issuing the license does not issue a tag, other proof that the animal has been lawfully taken is necessary.

Source: SL 1982, ch 292.



§ 41-14-34 Repealed.

41-14-34. Repealed by SL 2012, ch 201, § 4.



§ 41-14-35 Taking baitfish without license as misdemeanor--Exception.

41-14-35. Taking baitfish without license as misdemeanor--Exception. Except for lawful sport fishermen who may trap, seine, and possess up to twelve dozen baitfish for personal use, no person may seine or take baitfish from the waters of this state unless the person is licensed by the Department of Game, Fish and Parks in accordance with the provisions of this chapter. A violation of this section is a Class 1 misdemeanor.

Source: SL 1985, ch 324, § 9; SL 2009, ch 206, § 82.






Chapter 15 - Enforcement Powers And Procedures

§ 41-15-1 Department to enforce game and fish laws.

41-15-1. Department to enforce game and fish laws. The Department of Game, Fish and Parks shall enforce the laws of this state involving the protection and propagation of all game animals, game birds, fish, and harmless birds and animals.

Source: SDC 1939, § 25.0107.



§ 41-15-2 Jurisdiction of courts and officers over boundary waters--Concurrent jurisdiction of adjoining states.

41-15-2. Jurisdiction of courts and officers over boundary waters--Concurrent jurisdiction of adjoining states. For the purpose of enforcing any of the laws under this title and the rules promulgated pursuant to this title, the courts of this state, and the conservation officers of this state, have jurisdiction over the entire boundary waters of the state, to the furthermost shore line. Concurrent jurisdiction of the courts and administrative officers of the adjoining states of Minnesota, North Dakota, Montana, Wyoming, Iowa, and Nebraska over all boundary waters between such states and this state, and the whole of such boundary waters, is hereby recognized.

Source: SDC 1939, § 25.0424; SL 1965, ch 112; SL 2009, ch 206, § 83.



§ 41-15-3 Law enforcement officers to enforce game and fish laws.

41-15-3. Law enforcement officers to enforce game and fish laws. The state's attorney, sheriff, constables, and other peace officers shall enforce the game and fish laws of the state.

Source: SDC 1939, § 25.0119; SL 2009, ch 206, § 84.



§ 41-15-4 , 41-15-5. Repealed.

41-15-4, 41-15-5. Repealed by SL 1996, ch 254, §§ 1, 2



§ 41-15-6 Inspection and counting of birds, animals, and fish to be permitted by person in possession--Stopping of motor vehicle or other conveyance for inspection.

41-15-6. Inspection and counting of birds, animals, and fish to be permitted by person in possession--Stopping of motor vehicle or other conveyance for inspection. Any person who possesses any game bird, animal, or fish shall, upon the request of any person authorized to enforce the game and fish laws of the state, permit the inspection and count of the birds, animals, or fish. Any motor vehicle, pickup camper, camper, or any conveyance attached thereto, may be stopped for such an inspection and count by any uniformed law enforcement officer.

Source: SDC 1939, § 25.0418; SL 1967, ch 85, § 6; SL 1969, ch 100; SL 2009, ch 206, § 85.



§ 41-15-7 Refusal to permit or interference with inspection as misdemeanor.

41-15-7. Refusal to permit or interference with inspection as misdemeanor. Any person who refuses to permit the inspection and count of any game birds, animals, or fish in the person's possession or who interferes with or obstructs any officer attempting to make such an inspection or count is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 25.9903; SL 1977, ch 190, § 603; SL 2009, ch 206, § 86.



§ 41-15-8 Inspection of hotels, restaurants, cold storage plants, and icehouses authorized.

41-15-8. Inspection of hotels, restaurants, cold storage plants, and icehouses authorized. The secretary of game, fish and parks and conservation officers may inspect hotels, restaurants, cold storage houses or plants, and icehouses commonly used for like purposes for the purpose of determining whether game or fish are being kept in violation of law.

Source: SDC 1939, § 25.0419; SL 2009, ch 206, § 87.



§ 41-15-9 Repealed.

41-15-9. Repealed by SL 1977, ch 190, § 604



§ 41-15-10 Conservation officers authorized to execute process--Arrest without warrant--Assistance by peace officers--"Conservation officer" defined.

41-15-10. Conservation officers authorized to execute process--Arrest without warrant--Assistance by peace officers--"Conservation officer" defined. While performing their lawful duties assigned to them by the Department of Game, Fish and Parks, conservation officers and their supervisors have full power and authority to serve and execute all warrants and process of law issued by a court in enforcing the provisions of any law of the state in the same manner as any constable or sheriff may serve and execute the same. While performing their lawful duties assigned to them by the Department of Game, Fish and Parks, conservation officers and their supervisors have full power and authority to arrest, without a warrant, any person detected in the act of violating any laws of this state which they are authorized to enforce. For the purpose of enforcing the game, fish, parks, and boating laws, conservation officers and their supervisors may call to their aid any law enforcement officer or other persons, and all state's attorneys, law enforcement officers, and other persons shall, if called upon, enforce and aid in enforcing such laws. For purposes of this section the term, conservation officer, means any game, fish and parks employee whose duty is the enforcement of the game, fish, parks, and boating laws of this state.

Source: SDC 1939, § 25.0114; SL 1963, ch 134; SL 1973, ch 270; SL 2001, ch 235, § 1.



§ 41-15-10.1 Law enforcement powers of conservation officers certified or appointed by law enforcement officers standards commission.

41-15-10.1. Law enforcement powers of conservation officers certified or appointed by law enforcement officers standards commission. Any conservation officer, who is certified pursuant to §§ 23-3-39 to 23-3-45, inclusive, or has been appointed on a temporary or probationary basis as permitted by § 23-3-41, shall enforce every state statute:

(1) Which is a crime under Title 22;

(2) Which pertains to game, fish, parks, forestry, or boating;

(3) Which pertains to driving while intoxicated, reckless driving, or eluding an officer;

(4) Which is a crime under §§ 35-1-9.1 and 35-9-2 and occurs on property owned, managed, or leased by the Department of Game, Fish and Parks;

(5) Which is a crime under § 32-5-84.2;

(6) Which is a crime under § 32-20-6.6;

(7) Which is a crime under chapter 32-20A; and

(8) Which is a crime under chapter 34A-7.

While performing any duty pursuant to this section, a conservation officer is a law enforcement officer with the same authority as any other law enforcement officer.

Source: SL 1975, ch 264; SL 1982, ch 293; SL 1990, ch 336; SL 1995, ch 238; SL 1996, ch 193, § 2; SL 2001, ch 236, § 1.



§ 41-15-11 Summons issued to person arrested for misdemeanor--Release from custody on promise to appear--Bond required of nonresident.

41-15-11. Summons issued to person arrested for misdemeanor--Release from custody on promise to appear--Bond required of nonresident. If any resident is arrested for a violation of any provision of this title, punishable as a misdemeanor, the arresting officer shall take the name and address of the person and information relative to the violation and issue the person a summons in writing to appear in court. The officer shall release the person from custody upon receiving from the person a written promise to appear at the time and place designated by the officer. A nonresident arrested for a violation of any provision of this title may be required to post bond in the amount set forth on the fine and bond schedule provided by the presiding circuit court judge, or in an amount set by a magistrate or judge for that offense, before being released from custody. Any person who intentionally violates the written promise to appear, given in accordance with the provisions of this section, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 25.0114 as added by SL 1963, ch 134; SL 1964, ch 76; SL 1982, ch 294; SL 1999, ch 214, § 1; SL 2005, ch 227, § 1.



§ 41-15-12 Repealed.

41-15-12. Repealed by SL 1999, ch 214, § 2



§ 41-15-13 Taking before magistrate on refusal of promise to appear on misdemeanor charge.

41-15-13. Taking before magistrate on refusal of promise to appear on misdemeanor charge. Any person refusing to give written promise pursuant to § 41-15-11 to appear shall be taken immediately by the arresting officer to the nearest or most accessible magistrate.

Source: SDC 1939, § 25.0114 as added by SL 1963, ch 134; SL 1977, ch 190, § 605; SL 1991, ch 337, § 86.



§ 41-15-14 Seizure and disposition of contraband game, fish and unlawful devices.

41-15-14. Seizure and disposition of contraband game, fish and unlawful devices. The Department of Game, Fish and Parks has charge of the seizure and disposition of any game bird, game animal, and fish, taken, killed, transported, or possessed contrary to law, and of any dog, gun, seine, net, boat, light, or other instrumentality unlawfully used or held with intent to use in pursuing, taking, attempting to take, concealing, or disposing of any such game bird, game animal, or fish.

Source: SDC 1939, § 25.0107 (6); SL 2009, ch 206, § 88.



§ 41-15-15 Seizure of hunting and fishing equipment for use as evidence--Return to defendant--Abandonment by failure to claim.

41-15-15. Seizure of hunting and fishing equipment for use as evidence--Return to defendant--Abandonment by failure to claim. Any law enforcement officer may seize and hold, for the purpose of being used as evidence at any trial, any hunting and fishing equipment used in violation of the game and fish laws. Such equipment shall be returned to the defendant under the direction of the court or magistrate when its purpose as evidence has been fulfilled. Any property left in the possession of the court or any law enforcement officer for a period of one year after its purpose as evidence has been fulfilled is deemed abandoned.

Source: SDC 1939, § 25.0422 as added by SL 1963, ch 135, § 2; SL 1969, ch 100; SL 2009, ch 206, § 89.



§ 41-15-16 Destruction of unlawful hunting or fishing device by law enforcement officer--Immunity from liability.

41-15-16. Destruction of unlawful hunting or fishing device by law enforcement officer--Immunity from liability. Any certified law enforcement officer may without warrant or process take, seize and destroy any net, seine, snare, device, or contrivance used or maintained for the purpose of illegally catching, taking, killing, attracting, or deceiving any wild animal or fish. No liability is incurred by any certified law enforcement officer acting pursuant to this section.

Source: SDC 1939, § 25.0420; SL 1984, ch 273, § 92.



§ 41-15-16.1 Fish house or other shelter on ice of public waters--Seizure or destruction.

41-15-16.1. Fish house or other shelter on ice of public waters--Seizure or destruction. Any fish house, enclosure, or other sheltering structure left upon the ice of any public waters of this state for any twenty-four hour period of time after the removal date established by rules of the Game, Fish and Parks Commission is deemed abandoned property and may be seized, taken, or destroyed by the Department of Game, Fish and Parks unless prior approval is received from an authorized representative of the department granting a delay in removal. No liability is incurred by any employee or agent of the department acting pursuant to this section.

Source: SL 1984, ch 273, § 93; SL 1997, ch 237, § 2; SL 2001, ch 234, § 2.



§ 41-15-17 Search warrant for contraband bird, animal, fish, or skin--Execution of warrant.

41-15-17. Search warrant for contraband bird, animal, fish, or skin--Execution of warrant. Any court having jurisdiction may, on complaint showing probable cause for believing that any bird, animal, fish, or skin of fur-bearing animals or any part of any such bird, animal, fish, or skin, caught, taken, killed, possessed, or controlled by any person, or shipped or transported by any person, contrary to law is concealed or illegally kept in any building, motor vehicle, or receptacle, issue a search warrant and cause a search to be made in any such place for any such bird, animal, fish, or skin, or any part of any such bird, animal, fish, or skin. The court may cause any building, enclosure, or motor vehicle to be entered, and any compartment, chest, box, locker, crate, basket, package, or other receptacle to be opened and the contents examined.

Source: SDC 1939, § 25.0422; SL 1963, ch 135, § 2; SL 1967, ch 85, § 8; SL 1969, ch 100; SL 2009, ch 206, § 90.



§ 41-15-18 Unlawfully possessed bird, animal, fish, skin, or container as contraband--Seizure by officer.

41-15-18. Unlawfully possessed bird, animal, fish, skin, or container as contraband--Seizure by officer. Any bird, animal, fish, or the skin of any fur-bearing animal, or any part of any such bird, animal, fish, or skin, caught, killed, shipped, possessed, or controlled, contrary to any of the provisions of this title or any rules of the Game, Fish and Parks Commission, and any compartment, chest, box, locker, crate, basket, package, or other receptacle or contrivance in which any such bird, animal, fish, or skin is kept, concealed, or transported, unless otherwise expressly excepted by law, are deemed contraband. The secretary of game, fish and parks or any conservation officer or law enforcement officer shall seize and take possession of the contraband pending action by a court of competent jurisdiction.

Source: SDC 1939, § 25.0422; SL 1963, ch 135, § 2; SL 1967, ch 85, § 8; SL 1969, ch 100; SL 2009, ch 206, § 91.



§ 41-15-18.1 Guns, implements, or vehicles unlawfully used in killing or transporting elk or buffalo as contraband--Seizure by officer.

41-15-18.1. Guns, implements, or vehicles unlawfully used in killing or transporting elk or buffalo as contraband--Seizure by officer. Any gun, implement, or vehicle unlawfully used in the killing, taking, or transporting of elk or buffalo one hour after sunset to one hour before sunrise during open season or any time during closed season on such animals is deemed contraband. The secretary of game, fish and parks or any conservation officer or law enforcement officer shall seize and take possession of the contraband pending action and determination by a court of competent jurisdiction.

Source: SDC 1939, § 25.0422 as added by SL 1969, ch 100; SL 2009, ch 206, § 92.



§ 41-15-19 Report to director of contraband seized.

41-15-19. Report to director of contraband seized. All such officers taking or seizing any of the things defined in §§ 41-15-18 and 41-15-18.1 to be contraband shall without unnecessary delay report all of the facts attending such seizure to the secretary of game, fish and parks.

Source: SDC 1939, § 25.0422; SL 1963, ch 135, § 2; SL 1967, ch 85, § 8; SL 1969, ch 100.



§ 41-15-20 Sale of contraband and abandoned property--Disposition of proceeds--Record of sales--Tagging of articles sold.

41-15-20. Sale of contraband and abandoned property--Disposition of proceeds--Record of sales--Tagging of articles sold. The secretary of game, fish and parks may sell at the highest market price obtainable any fur, fish, game animal, game bird, hunting equipment, fishing equipment, and other contraband that is abandoned or is deemed contraband as provided in §§ 41-15-15 to 41-15-19, inclusive. The proceeds of the sales shall be turned into the state treasury and credited to the Department of Game, Fish and Parks fund. A record of the sales, including the name of the purchaser and the purchase price paid, shall be kept by the secretary. The secretary shall, before sale, tag the items to be sold in a manner to be determined by the secretary.

Source: SDC 1939, § 25.0121; SL 1963, ch 135, § 1; SL 2009, ch 206, § 93.



§ 41-15-21 Repealed.

41-15-21. Repealed by SL 2009, ch 212, § 1.






Chapter 15A - Interstate Wildlife Violator Compact

§ 41-15A-1 Compact entry by participating states--Form.

41-15A-1. Compact entry by participating states--Form. An interstate wildlife violator compact is entered with all states legally joining the compact in the form substantially as contained in this chapter.

Source: SL 2004, ch 267, § 1.



§ 41-15A-2 Purpose of chapter and compact.

41-15A-2. Purpose of chapter and compact. The purpose of this chapter and compact is to provide a means through which participating states may join in a reciprocal program to provide for the fair and impartial treatment of wildlife violators operating within participating states in recognition of the violator's right to due process and the sovereign status of a participating state.

Source: SL 2004, ch 267, § 2.



§ 41-15A-3 Definitions.

41-15A-3. Definitions. Terms used in this chapter and compact mean:

(1) "Citation," any summons, complaint, summons and complaint, ticket, penalty assessment, or other official document that is issued to a person by a wildlife officer or other peace officer for a wildlife violation and that contains an order requiring the person to respond;

(2) "Collateral," any cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation;

(3) "Compliance," with respect to a citation, the act of answering a citation through an appearance in a court or tribunal, or through the payment of fines, costs, and surcharges, if any;

(4) "Conviction," a conviction, including any court conviction, for any offense that is related to the preservation, protection, management, or restoration of wildlife and that is prohibited by state statute, law, regulation, ordinance, or administrative rule. The term also includes the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, the payment of a penalty assessment, a plea of nolo contendere, and the imposition of a deferred or suspended sentence by the court;

(5) "Court," a court of law, including magistrate's court and the justice of the peace court, if any;

(6) "Home state," the state of primary residence of a person;

(7) "Issuing state," the participating state that issues a wildlife citation to a violator;

(8) "License," any license, permit, or other public document that conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, law, regulation, ordinance, or administrative rule of a participating state;

(9) "Licensing authority," the department or division within each participating state that is authorized by law to issue or approve licenses or permits to hunt, trap, fish, or possess wildlife;

(10) "Participating state," any state that enacts legislation to become a member of this wildlife compact;

(11) "Personal recognizance," an agreement by a person made at the time of issuance of the wildlife citation that such person will comply with the terms of the citation;

(12) "State," any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the provinces of Canada, and other countries;

(13) "Suspension," any revocation, denial, or withdrawal of any or all license privileges, including the privilege to apply for, purchase, or exercise the benefits conferred by any license;

(14) "Terms of the citation," those conditions and options expressly stated in the citation;

(15) "Wildlife," all species of animals including mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans, which are defined as wildlife and are protected or otherwise regulated by statute, law, regulation, ordinance, or administrative rule in a participating state. Species included in the definition of wildlife for purposes of this compact are based on state or local law;

(16) "Wildlife law," any statute, law, regulation, ordinance, or administrative rule developed and enacted for the management of wildlife resources and the uses thereof;

(17) "Wildlife officer," any individual authorized by a participating state to issue a citation for a wildlife violation;

(18) "Wildlife violation," any cited violation of a statute, law, regulation, ordinance, or administrative rule developed and enacted for the management of wildlife resources and the uses thereof.



§ 41-15A-4 Enforcement by Department of Game, Fish and Parks.

41-15A-4. Enforcement by Department of Game, Fish and Parks. The Department of Game, Fish and Parks shall enforce the interstate wildlife violator compact and shall do all things within the department's jurisdiction that are necessary to effectuate the purposes and the intent of the compact.

Source: SL 2004, ch 267, § 4.



§ 41-15A-5 Issuance of wildlife violation citation to resident of participating state--Collateral not required to secure appearance--Exceptions.

41-15A-5. Issuance of wildlife violation citation to resident of participating state--Collateral not required to secure appearance--Exceptions. When issuing a citation for a wildlife violation, a wildlife officer may issue a citation to any person whose primary residence is in a participating state in the same manner as though the person was a resident of the issuing state and may not require such person to post collateral to secure appearance, subject to the exceptions noted in § 41-15A-6, if the officer receives the recognizance of such person that the person will comply with the terms of the citation.

Source: SL 2004, ch 267, § 5.



§ 41-15A-6 Personal recognizance.

41-15A-6. Personal recognizance. Personal recognizance is acceptable:

(1) If not prohibited by state or local law or the compact manual; and

(2) If the violator provides adequate proof of identification to the wildlife officer.
Source: SL 2004, ch 267, § 6.



§ 41-15A-7 Noncompliance with wildlife citation terms--Report to licensing authority of issuing state.

41-15A-7. Noncompliance with wildlife citation terms--Report to licensing authority of issuing state . If a person fails to comply with the terms of a wildlife citation, the person's failure to comply shall be reported to the licensing authority of the issuing state. The report shall be made in accordance with procedures specified by the issuing state and shall contain information as specified in the compact manual as minimum requirements for effective processing by the licensing authority of the violator's home state.

Source: SL 2004, ch 267, § 7.



§ 41-15A-8 Issuing state to transmit information on noncompliance to violator's home state--Form and content.

41-15A-8. Issuing state to transmit information on noncompliance to violator's home state--Form and content. Upon receipt of the report of noncompliance pursuant to § 41-15A-7, the licensing authority of the issuing state shall transmit to the licensing authority of the violator's home state information related to the failure of the violator to comply with the terms of a citation in the form and content as prescribed in the compact manual.

Source: SL 2004, ch 267, § 8.



§ 41-15A-9 Notification of failure to comply with citation--Period to comply--Suspension of privileges--Due process--Record.

41-15A-9. Notification of failure to comply with citation--Period to comply--Suspension of privileges--Due process--Record. Upon receipt of a report from the licensing authority of the issuing state reporting the failure of a violator to comply with the terms of a citation, the licensing authority of the violator's home state shall notify the violator of the failure to comply through personal contact by a wildlife officer or in writing by certified mail. The notice shall afford the violator a period of thirty consecutive days to comply with the terms of the citation. The thirty-day period shall commence from the date of personal contact or from the date of mailing of the notice by certified mail. If the violator fails to comply with the terms of the citation within the thirty-day period, the licensing authority of the home state may then suspend the violator's hunting, trapping, or fishing privileges until satisfactory evidence of compliance with the terms of the citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards shall be accorded and the licensing authority of the home state shall maintain a record of actions taken and shall make reports to issuing states as provided in the compact manual.

Source: SL 2004, ch 267, § 9.



§ 41-15A-10 Notification of privileges suspension--Hearing upon request--Procedure.

41-15A-10. Notification of privileges suspension--Hearing upon request--Procedure. Upon suspending the hunting, trapping, or fishing privileges of any person pursuant to §§ 41-15A-8 and 41-15A-9, the licensing authority of the home state shall notify the person in writing by certified mail. Within twenty days following mailing of the notice of suspension, the person may request a hearing before the South Dakota Game, Fish and Parks Commission on whether the requirements for suspension have been met. Upon request of the person, the commission shall set a hearing as early as practicable. The requesting person may present evidence and arguments at the hearing contesting whether the person failed to comply with the terms of a citation issued for a wildlife violation in a participating state. Grounds other than those listed in this section may not be used to contest the licensing authority's decision to suspend the person's privileges.

Source: SL 2004, ch 267, § 10.



§ 41-15A-11 Powers of commission at hearing--Authority to affirm, modify, or rescind suspension of privileges.

41-15A-11. Powers of commission at hearing--Authority to affirm, modify, or rescind suspension of privileges. At the hearing, the commission, through its authorized agent, may:

(1) Administer oaths;

(2) Issue subpoenas for the attendance of witnesses; and

(3) Admit all relevant evidence and documents, including notifications from participating states.

Following the hearing, the commission, through its authorized agent, may, based on the evidence, affirm, modify, or rescind the suspension of privileges.

Source: SL 2004, ch 267, § 11.



§ 41-15A-12 Suspension effective upon failure to request hearing or affirmation of suspension--Surrender of license.

41-15A-12. Suspension effective upon failure to request hearing or affirmation of suspension--Surrender of license. If the person fails to request a hearing within twenty days of mailing of the notice of suspension, or if the suspension of hunting, trapping, or fishing privileges is affirmed by the commission or its authorized agent following a required hearing, the suspension of hunting, trapping, or fishing privileges shall become effective and the person shall surrender any current South Dakota hunting, trapping, or fishing license to the licensing authority within fourteen days.

Source: SL 2004, ch 267, § 12.



§ 41-15A-13 Recognition of suspension of license privileges by participating states.

41-15A-13. Recognition of suspension of license privileges by participating states. All participating states may recognize the suspension of license privileges of any person by any participating state as though the violation resulting in the suspension had occurred in their state and could have been the basis for suspension of license privileges in their state.

Source: SL 2004, ch 267, § 13.



§ 41-15A-14 Suspension information communicated to other participating states--Form and content.

41-15A-14. Suspension information communicated to other participating states--Form and content. Each participating state shall communicate suspension information to other participating states in form and content as contained in the compact manual.

Source: SL 2004, ch 267, § 14.



§ 41-15A-15 Authority to suspend privileges in home state upon receipt of notice of suspension by participating state--Notification--Surrender of license.

41-15A-15. Authority to suspend privileges in home state upon receipt of notice of suspension by participating state--Notification--Surrender of license. If the licensing authority of the home state receives notice of the suspension of a person's hunting, trapping, or fishing privileges by a participating state, the licensing authority may suspend the person's hunting, trapping, or fishing privileges in the home state for the same duration as imposed by the participating state in accordance with § 41-6-75.1. The licensing authority of the home state shall notify the person of the suspension of hunting, trapping, or fishing privileges in writing and direct the person to surrender any current South Dakota hunting, trapping, or fishing license to the licensing authority within fourteen days.

Source: SL 2004, ch 267, § 15.



§ 41-15A-16 Effect of compact on right of participating states to apply license privilege laws or enter into agreements.

41-15A-16. Effect of compact on right of participating states to apply license privilege laws or enter into agreements. Except as expressly required by this compact, nothing in this compact may be construed to affect the right of any participating state to apply any of its laws relating to license privileges to any person or circumstance or to invalidate or prevent any agreement or other cooperative arrangement between a participating state and a nonparticipating state concerning wildlife law enforcement.

Source: SL 2004, ch 267, § 16.



§ 41-15A-17 Board of compact administrators--Appointment of compact administrators--Alternate.

41-15A-17. Board of compact administrators--Appointment of compact administrators--Alternate. For the purposes of administering this chapter and compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board is composed of one representative from each of the participating states to be known as the compact administrator. The compact administrator shall be appointed by the head of the licensing authority of each participating state and serves and is subject to removal in accordance with the laws of the state that the compact administrator represents. A compact administrator may provide for the discharge of duties and the performance of functions as a board member by an alternate. An alternate is not entitled to serve unless written notification of the identity of the alternate has been given to the board.

Source: SL 2004, ch 267, § 17.



§ 41-15A-18 Voting by board--Majority for binding action--Quorum.

41-15A-18. Voting by board--Majority for binding action--Quorum. Each member of the board of compact administrators is entitled to one vote. No action of the board is binding unless taken at a meeting at which a majority of the total number of the board's votes are cast in favor of the action. Action by the board may be only at a meeting at which a majority of the participating states is represented.

Source: SL 2004, ch 267, § 18.



§ 41-15A-19 Board election of presiding officer and vice presiding officer.

41-15A-19. Board election of presiding officer and vice presiding officer. The board shall elect annually from its membership a presiding officer and a vice presiding officer.

Source: SL 2004, ch 267, § 19.



§ 41-15A-20 Bylaws adoption, amendment, and rescission.

41-15A-20. Bylaws adoption, amendment, and rescission. The board shall adopt bylaws consistent with the provisions of this chapter and compact or the laws of a participating state for the conduct of its business and may amend and rescind its bylaws.

Source: SL 2004, ch 267, § 20.



§ 41-15A-21 Donations and grants--Acceptance, use, and disposal.

41-15A-21. Donations and grants--Acceptance, use, and disposal. The board may accept for any of its purposes and functions under this compact any and all donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any governmental agency, and receive, utilize, and dispose of the same.

Source: SL 2004, ch 267, § 21.



§ 41-15A-22 Board authority to contract or accept services or personnel.

41-15A-22. Board authority to contract or accept services or personnel. The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, individual, firm, or corporation, or any private nonprofit organization or institution.

Source: SL 2004, ch 267, § 22.



§ 41-15A-23 Compact manual to contain all procedures and forms adopted by board.

41-15A-23. Compact manual to contain all procedures and forms adopted by board. The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action must be contained in a compact manual.

Source: SL 2004, ch 267, § 23.



§ 41-15A-24 Effective date of compact.

41-15A-24. Effective date of compact. This compact becomes effective at such time as it is adopted in a substantially similar form by two or more states.

Source: SL 2004, ch 267, § 24.



§ 41-15A-25 Entry into compact by resolution of ratification--Approval by commission.

41-15A-25. Entry into compact by resolution of ratification--Approval by commission. Entry into the compact shall be made by resolution of ratification approved by the South Dakota Department of Game, Fish and Parks Commission and submitted to the presiding officer of the board.

Source: SL 2004, ch 267, § 25.



§ 41-15A-26 Form and content of resolution.

41-15A-26. Form and content of resolution. The resolution shall substantially be in the form and content as provided in the compact manual and shall include the following:

(1) A citation of the authority from which the state is empowered to become a party to this compact;

(2) An agreement of compliance with the terms and provisions of this compact; and

(3) An agreement that compact entry is with all states participating in the compact and with all additional states legally becoming a party to the compact.
Source: SL 2004, ch 267, § 26.



§ 41-15A-27 Effective date of entry into compact--Limitations.

41-15A-27. Effective date of entry into compact--Limitations. The effective date of entry shall be specified by the applying state but may not be less than sixty days after notice has been given by the presiding officer of the board of the compact administrators or by the secretariat of the board to each participating state that the resolution from the applying state has been received.

Source: SL 2004, ch 267, § 27.



§ 41-15A-28 Withdrawal from compact participation--Notice--Effective date.

41-15A-28. Withdrawal from compact participation--Notice--Effective date. A participating state may withdraw from participation in this compact by official written notice to each participating state. Withdrawal does not become effective until ninety days after the notice of withdrawal is given. The notice shall be directed to the compact administrator of each member state. Withdrawal of any state does not affect the validity of this compact as to the remaining participating states.

Source: SL 2004, ch 267, § 28.



§ 41-15A-29 Commission authorized to enter or withdraw from compact.

41-15A-29. Commission authorized to enter or withdraw from compact. The South Dakota Department of Game, Fish and Parks Commission is authorized on behalf of the state to enter or withdraw from the interstate wildlife violator compact pursuant to the terms of §§ 41-15A-24, 41-15A-25, and 41-15A-26.

Source: SL 2004, ch 267, § 29.



§ 41-15A-30 Amendments authorized--Presentation in resolution form initiated by participating states.

41-15A-30. Amendments authorized--Presentation in resolution form initiated by participating states. This compact may be amended. Amendments shall be presented in resolution form to the presiding officer of the board of the compact administrators and shall be initiated by one or more participating states.

Source: SL 2004, ch 267, § 30.



§ 41-15A-31 Adoption of amendment--Effective date.

41-15A-31. Adoption of amendment--Effective date. Adoption of an amendment requires endorsement by all participating states and becomes effective thirty days after the date of the last endorsement.

Source: SL 2004, ch 267, § 31.



§ 41-15A-32 Failure to respond after receipt of proposed amendment--Endorsement.

41-15A-32. Failure to respond after receipt of proposed amendment--Endorsement. Failure of a participating state to respond to the compact presiding officer within one hundred twenty days after receipt of a proposed amendment constitutes endorsement of the amendment.

Source: SL 2004, ch 267, § 32.



§ 41-15A-33 Commission authorized to adopt amendments.

41-15A-33. Commission authorized to adopt amendments. The South Dakota Department of Game, Fish and Parks Commission is authorized to adopt amendments to the interstate wildlife violator compact pursuant to the terms of sections §§ 41-15A-30, 41-15A-31, and 41-15A-32.

Source: SL 2004, ch 267, § 33.



§ 41-15A-34 Construction of compact--Severability of provisions.

41-15A-34. Construction of compact--Severability of provisions. This compact shall be liberally construed so as to effectuate its intended purposes. The provisions of this compact are severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or the United States, or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the validity of the remainder of the compact is not affected thereby. If this compact is held contrary to the constitution of any participating state, the compact remains in full force and effect as to the remaining states and in full force and effect as to the participating state affected as to all severable matters.

Source: SL 2004, ch 267, § 34.






Chapter 16 - Federal Payments From National Forests

§ 41-16-1 Transferred.

41-16-1. Transferred to § 41-17-22



§ 41-16-1.1 Transferred.

41-16-1.1. Transferred to § 41-20-12



§ 41-16-2 , 41-16-3. Transferred.

41-16-2, 41-16-3. Transferred to §§ 42-2-10, 42-2-11



§ 41-16-4 to 41-16-6. Transferred.

41-16-4 to 41-16-6. Transferred to §§ 41-17-23 to 41-17-25



§ 41-16-7 Transferred.

41-16-7. Transferred to § 41-20-4.1



§ 41-16-8 to 41-16-10. Repealed.

41-16-8 to 41-16-10. Repealed by SL 1974, ch 242, § 18



§ 41-16-11 Distribution to counties of federal payments from Black Hills National Forest.

41-16-11. Distribution to counties of federal payments from Black Hills National Forest. All money received from the forest service of the United States under the Agricultural Act approved June 30, 1906, as receipts from the Black Hills National Forest, shall be distributed annually to the counties of Lawrence, Meade, Pennington, Custer, and Fall River, for the benefit of the public roads and public schools of such counties, in proportion to the area of such Black Hills National Forest in each county.

Source: SDC Supp 1960, § 25.1310 as enacted by SL 1966, ch 73, § 2.



§ 41-16-12 Payment to Harding County of receipts from Custer National Forest.

41-16-12. Payment to Harding County of receipts from Custer National Forest. All money received by the state treasurer as a percentage of the gross receipts, from the Custer National Forest shall be annually paid to Harding County for the benefit of the public roads and public schools of such county.

Source: SDC Supp 1960, § 25.1310 as enacted by SL 1966, ch 73, § 2.



§ 41-16-13 Maximum national forest receipts paid to counties.

41-16-13. Maximum national forest receipts paid to counties. No payment to any county pursuant to §§ 41-16-11 and 41-16-12 may exceed forty percent of the total income of the county, from all sources.

Source: SDC Supp 1960, § 25.1310 as enacted by SL 1966, ch 73, § 2; SL 2009, ch 206, § 95.



§ 41-16-14 Annual determination and payment of amounts due counties from national forests--Use for roads and schools.

41-16-14. Annual determination and payment of amounts due counties from national forests--Use for roads and schools. The state auditor shall annually, after the receipt of the funds referred to in §§ 41-16-11 and 41-16-12, determine the amount due each county and forward to the treasurer of each county entitled to receive payment a warrant for the county's proportion of the funds. One-half of the payment shall be used for the improvement of public roads and one-half for the public schools.

Source: SDC Supp 1960, § 25.1310 as enacted by SL 1966, ch 73, § 2; SL 2009, ch 206, § 96.



§ 41-16-15 Apportionment among school districts and funds of county receipts from national forests.

41-16-15. Apportionment among school districts and funds of county receipts from national forests. Such part of the funds paid to any county under § 41-16-14 and apportioned for the use of the public schools shall be divided among such school districts of the county as include lands which are a part of the forest reserve, in proportion to the area of forest reserve lands in such school district.

Source: SDC Supp 1960, § 25.1310 as enacted by SL 1966, ch 73, § 2; SL 1971, ch 241.






Chapter 17 - State Parks

§ 41-17-1 State parks--Enumeration.

41-17-1. State parks--Enumeration. The state parks existing in South Dakota are as follows:

(1) Bear Butte State Park, located in Meade County;

(2) Custer State Park, located in Custer County;

(3) Fort Sisseton State Park, located in Marshall County;

(4) Hartford Beach State Park, located in Roberts County;

(5) Newton Hills State Park, located in Lincoln County;

(6) Oakwood State Park, located in Brookings County;

(7) Roy Lake State Park, located in Marshall County;

(8) Union Grove State Park, located in Union County;

(9) Lake Herman State Park, located in Lake County;

(10) Sica Hollow State Park, located in Roberts and Marshall counties;

(11) Fisher Grove State Park, located in Spink County;

(12) Palisades State Park, located in Minnehaha County; and

(13) Good Earth State Park at Blood Run, located in Lincoln County.
Source: SDC Supp 1960, § 25.1311 as enacted by SL 1966, ch 73, § 2; SL 1968, ch 106; SL 1972, ch 229; SL 1973, ch 271; SL 1997, ch 238, § 1; SL 2001, ch 237, § 1; SL 2013, ch 214, § 1.



§ 41-17-1.1 Rules for administration, management, and development of state park system--Violation as misdemeanor.

41-17-1.1. Rules for administration, management, and development of state park system--Violation as misdemeanor. The Game, Fish and Parks Commission may adopt such rules as may be necessary to establish uniform procedures for the administration, management, and development of the state park system. The state park system includes all lands and waters owned, leased, or controlled by the Department of Game, Fish and Parks and designated as a state park, a state recreation area, a state nature area, a state lakeside use area, or a state recreational trail. Such rules may be adopted in the following areas:

(1) Management and control of public use of all lands, structures, and waters in the state park system;

(2) Issuance, display, inspection, and expiration of park entrance licenses;

(3) Management, control, and protection of the natural, historical, archaeological, and geological resources in the state park system, if the rules do not conflict with chapters 1-19A and 1-20;

(4) Management, control, and protection of wild and domestic animals in the state park system;

(5) Regulate the operation of all vehicles, on and off roads, in the state park system;

(6) Granting, termination, management, and development of easements, leases, or permits authorizing the commercial or noncommercial use of land, buildings, cabins, mobile homes, and docks or dock systems in the state park system;

(7) Issuance and administration of camping permits and the establishment and collection of fees for camping permits and for other park services in the state park system, if the fees and procedures are not set by statute;

(8) Control and prohibit the type, location and use of uncased firearms and bows in the state park system;

(9) Fees for licenses to permit the harvest within Custer State Park of surplus animals including but not limited to mountain goat, bighorn sheep, elk, bison, and coyote;

(10) Fees for special events held within a unit of the state park system.

The rules shall be adopted pursuant to chapter 1-26 and shall be in accordance with the provisions of this chapter. A violation of the substantive provision of any rule authorized by this chapter relating to prohibited use of lands, structures, buildings, cabins, mobile homes, docks, waters, and resources in the state park system, park entrance license and camping permit requirements, regulation of wild and domestic animals in the state park system, prohibited operation of vehicles within the state park system, and prohibitions of the use of firearms and bows in the state park system is a Class 2 misdemeanor. If the same incident is a violation of statute and of the rules authorized by this chapter, only the penalty authorized for the violation of the statute may be imposed.

Source: SL 1984, ch 273, § 1; SL 1988, ch 340, § 1; SL 1993, ch 316, § 1; SL 1994, ch 324, § 1, 2.



§ 41-17-2 Legislative adoption required for new state park.

41-17-2. Legislative adoption required for new state park. No state park may hereafter be designated or created except by the designation and creation as a state park by the Legislature.

Source: SDC Supp 1960, § 25.1311 as enacted by SL 1966, ch 73, § 2; SL 2009, ch 206, § 97.



§ 41-17-3 Repealed.

41-17-3. Repealed by SL 2012, ch 201, § 5.



§ 41-17-4 Construction and acquisition of recreational facilities within parks and recreational areas.

41-17-4. Construction and acquisition of recreational facilities within parks and recreational areas. The Department of Game, Fish and Parks may, with the approval of the Governor and commissioner of administration, purchase, construct, or otherwise acquire, or contract for the feasibility survey, construction, completion, equipping, or furnishing of any recreational or parks facility within any state park or state recreation area if the Game, Fish and Parks Commission deems the facility to be necessary and feasible.

Source: SL 1959, ch 108, § 3; SDC Supp 1960, § 25.0127; SL 1970, ch 241, § 1; SL 2009, ch 206, § 98.



§ 41-17-5 Revenue bonds authorized for recreational facilities in parks--Terms of bonds--Maximum amount.

41-17-5. Revenue bonds authorized for recreational facilities in parks--Terms of bonds--Maximum amount. To accomplish the provisions and purposes of § 41-17-4, the Department of Game, Fish and Parks may issue revenue bonds in such amounts as the Game, Fish and Parks Commission deems necessary. The bonds shall be authorized by resolution of the commission and approved by the Governor. The bonds may be at the option of the commission callable for payment before maturity; and the call provision, if any, shall be stated in the bond. The face amount of any bond authorized pursuant to this section may not exceed the sum of two million dollars. The bonds, subject to the provisions of the resolution or a subsequent resolution, may:

(1) Be issued in one or more series;

(2) Bear a date specified in the resolution;

(3) Mature at a time specified in the resolution not exceeding twenty years from the date;

(4) Be in a form and be executed in a manner specified in the resolution;

(5) Be payable in a medium and at a place specified in the resolution;

(6) Be subject to terms of redemption specified in the resolution; and

(7) Contain terms, covenants, and conditions as specified in the resolution.
Source: SL 1959, ch 108, §§ 4, 6; SDC Supp 1960, §§ 25.0128, 25.0129; SL 1970, ch 241, § 2; SL 2009, ch 206, § 99.



§ 41-17-6 Pledge of revenues as security for bonds--Apportionment of revenue when existing facilities improved.

41-17-6. Pledge of revenues as security for bonds--Apportionment of revenue when existing facilities improved. The Game, Fish and Parks Commission may pledge park license receipts and any revenues derived from the operation of any recreational facility constructed with income derived from the issuance of the bonds authorized pursuant to § 41-17-5 as security for any bonds issued under § 41-17-5. If any existing recreational facility is reconstructed, reequipped, refurnished, or otherwise improved with income derived from the issuance of revenue bonds, the value of the original facility and the value of the improvement shall be appraised and fixed. All revenue derived from the facility and the improvement shall be apportioned on the basis of the value of the original facility and the value of the improvement. Only that portion of the revenue representing the amount that the improvement bears to the whole may be pledged as security for any bonds issued under § 41-17-5.

Source: SL 1959, ch 108, § 4; SDC Supp 1960, § 25.0128; SL 1970, ch 241, § 3; SL 2009, ch 206, § 100.



§ 41-17-7 Bond recital as to sources of payment--Disclaimer of state obligation.

41-17-7. Bond recital as to sources of payment--Disclaimer of state obligation. All bonds issued under the authority of this chapter shall recite in substance that such bonds and interest thereon are payable solely from the revenues pledged to the payment thereof and that such bonds do not constitute a debt of the State of South Dakota within the meaning of any constitutional or statutory limitation.

Source: SL 1959, ch 108, § 5; SDC Supp 1960, § 25.0129.



§ 41-17-8 Sale of revenue bonds--Terms--Negotiability.

41-17-8. Sale of revenue bonds--Terms--Negotiability. Bonds issued under the authority of this chapter may be sold in a manner and upon terms as the Game, Fish and Parks Commission may determine to be for the best interest of the state. All bonds issued hereunder shall have all the qualities of negotiable instruments.

Source: SL 1959, ch 108, § 4; SDC Supp 1960, § 25.0128; SL 1970, ch 241, § 4; SL 1983, ch 28, § 53.



§ 41-17-9 Bond obligation restricted to revenues pledged.

41-17-9. Bond obligation restricted to revenues pledged. No bond, indebtedness, or obligation incurred or created under the authority of this chapter constitutes a lien, charge, or liability against the State of South Dakota, nor against the Game, Fish and Parks Commission, nor against the property or funds of this state except to the extent of the income authorized in § 41-17-6 to be pledged.

Source: SL 1959, ch 108, § 5; SDC Supp 1960, § 25.0129; SL 2009, ch 206, § 101.



§ 41-17-10 Assistance in maintenance of Custer County schools--Maximum amounts.

41-17-10. Assistance in maintenance of Custer County schools--Maximum amounts. The Department of Game, Fish and Parks may assist in maintaining schools within Custer County and may pay for such assistance out of any funds available. Payment of such funds by the department may not exceed, for each pupil who attends public school within the county and who is a resident of Custer State Park, the most recent annual average per pupil cost within the school district involved, as reported by the Department of Education, less all receipts accrued for school purposes within Custer State Park.

Source: SDC Supp 1960, § 25.1321 as enacted by SL 1966, ch 73, § 2; SL 1970, ch 242; SL 2009, ch 206, § 102.



§ 41-17-11 Agreements for use of Custer State Park by National Guard--Lease authorized.

41-17-11. Agreements for use of Custer State Park by National Guard--Lease authorized. The Department of Game, Fish and Parks may enter into an agreement with the adjutant general of the South Dakota National Guard whereby a part of the Custer State Park may be used as a cantonment area for the National Guard. Any such agreement shall be approved by the Governor and filed with the commissioner of school and public lands. The authority provided in this section includes entering into a long term lease agreement or permit for the construction and maintenance of a permanent cantonment area in Custer State Park.

Source: SL 1964, ch 80; SL 2009, ch 206, § 103.



§ 41-17-11.1 Black Hills Playhouse--Lease agreement with commission.

41-17-11.1. Black Hills Playhouse--Lease agreement with commission. As consideration to Custer State Park for the use of the land by the Black Hills Playhouse, the Game, Fish and Parks Commission shall negotiate a lease agreement with the playhouse.

Source: SL 1979, ch 287, § 3; SL 1996, ch 255, § 1.



§ 41-17-11.2 Black Hills Playhouse--Prior unpaid lease payments.

41-17-11.2. Black Hills Playhouse--Prior unpaid lease payments. Prior unpaid lease payments required of the Black Hills Playhouse to the Department of Game, Fish and Parks as of July 1, 1996, are waived.

Source: SL 1996, ch 255, § 2.



§ 41-17-11.3 Black Hills Playhouse--Lease agreement modified and continued.

41-17-11.3. Black Hills Playhouse--Lease agreement modified and continued. The lease agreement entered into effective October 1, 1999, by the State of South Dakota by and through the South Dakota Department of Game, Fish and Parks and the Black Hills Playhouse, Inc., is hereby modified and continued and shall remain in full force and effect until September 30, 2019.

Source: SL 2010, ch 211, § 1.



§ 41-17-11.4 Black Hills Playhouse--Correction of building violations.

41-17-11.4. Black Hills Playhouse--Correction of building violations. The Black Hills Playhouse, Inc., shall correct to the satisfaction of the state the building violations cited by state inspectors in the Office of Risk Management inspection report dated January 12, 2010. If repairs are not completed on or before September 30, 2012, the lease is null and void.

Source: SL 2010, ch 211, § 2.



§ 41-17-11.5 Black Hills Playhouse--Maintenance and repair.

41-17-11.5. Black Hills Playhouse--Maintenance and repair. The Black Hills Playhouse, Inc., shall expend no less than five percent of its annual operating budget each year for the maintenance and repair of the buildings occupied by the Black Hills Playhouse, Inc. The amount shall be spent according to a plan submitted by the Black Hills Playhouse, Inc., and approved by the Department of Game, Fish and Parks. The Black Hills Playhouse, Inc., shall share in the cost of replacing infrastructure necessary to operate the facility. Any negotiations between the Department of Game, Fish and Parks and the Black Hills Playhouse, Inc., regarding the maintenance and repair plan or the cost share for replacing infrastructure shall be conducted in good faith.

Source: SL 2010, ch 211, § 3.



§ 41-17-12 New highways, roads, and trails in state parks--Violation as misdemeanor.

41-17-12. New highways, roads, and trails in state parks--Violation as misdemeanor. No highways, roads, or trails may be built in any state park except such as are designated by the Game, Fish and Parks Commission. A violation of this section is a Class 2 misdemeanor.

Source: SDC Supp 1960, § 25.1318 as enacted by SL 1966, ch 73, § 2; SL 1991, ch 337, § 87.



§ 41-17-13 Park license for admission to state parks and recreation areas--Fees--Deposit.

41-17-13. Park license for admission to state parks and recreation areas--Fees--Deposit. A park license may be required to permit a motor vehicle and the occupants entrance to any state park (except Bear Butte when used by persons participating in religious activities) and to any of the following state recreation areas or state lakeside use areas: Lake Poinsett; the Yankton unit, the Midway unit, and the Gavins Point unit of Lewis and Clark Lake; Sandy Shore; Farm Island; Mina Lake; Richmond Lake; Lake Louise; Pickerel Lake; Angostura; Lake Vermillion; Shadehill; Llewellyn Johns; Burke Lake; Lake Cochrane; West Whitlock; Swan Creek; West Bend; Snake Creek; Walker's Point; Platte Creek; Lake Alvin; Pelican Lake; Bush's Landing; Little Bend; Lake Hiddenwood; East Whitlock; Sutton Bay; Dodge Draw; Lake Thompson; Indian Creek; Downstream (below Oahe Dam); North Point; American Creek; Randall Creek; Chief White Crane; Pierson Ranch; Spring/Cow Creek; Okobojo Point; Walth Bay; Spillway (Fort Randall Dam); Pease Creek; North Wheeler; Whetstone Bay; East Shore; Peoria Flats; West Shore; West Chamberlain; South Shore; Tailrace (Fort Randall Dam); Revheim Park; Springfield; Buryanek; West Pollock; Bob's Landing; Rocky Point; and Big Sioux. The Game, Fish and Parks Commission shall, by rules promulgated pursuant to chapter 1-26, set annual and daily park entrance fees. The Game, Fish and Parks Commission shall, by rules promulgated pursuant to chapter 1-26, establish a system by which owners of two or more vehicles may purchase an additional license each year for each vehicle registered to the same owner for one-half the price of the annual license. All fees collected pursuant to this section shall be deposited in the parks and recreation fund established in § 41-17-21.

Source: SDC 1939, § 25.0302 as added by SL 1967, ch 81, § 1; SL 1969, ch 96, § 1; SL 1972, ch 228, § 1; SL 1975, ch 265; SL 1977, ch 333, § 1; SL 1978, ch 299, § 1; SL 1980, ch 289, § 1; SL 1983, ch 27, § 8; SL 1984, ch 29, § 8; SL 1984, ch 273, § 4; SL 1984, ch 275, § 1; SL 1988, ch 341, § 1; SL 1990, ch 338; SL 1991, ch 346; SL 1994, ch 325; SL 1997, ch 238, § 2; SL 1999, ch 215, § 1; SL 2000, ch 211, § 1; SL 2002, ch 196, § 1; SL 2004, ch 334, § 9; SL 2005, ch 228, § 1.



§ 41-17-13.1 Repealed.

41-17-13.1. Repealed by SL 1972, ch 228, § 4



§ 41-17-13.2 Exemptions from park license requirement.

41-17-13.2. Exemptions from park license requirement. A park license is not required:

(1) For any motor vehicle used on official business and owned or leased by the state or its political subdivisions or by the United States government;

(2) For commercial vehicles being used for the transportation of property or in the performance of services in the course of commerce;

(3) During a time of the year other than the park season as set by the Game, Fish and Parks Commission; or

(4) In Custer State Park, for motor vehicles engaged in through traffic using no park facilities other than traveling upon U.S. Highway 16A.
Source: SL 1969, ch 96, § 2; SDCL Supp, § 41-17-13.1; SL 1972, ch 228, § 2; SL 1985, ch 15, § 58; SL 1996, ch 255, § 3.



§ 41-17-13.3 Campground permit or charges not included in park license.

41-17-13.3. Campground permit or charges not included in park license. Purchase of a park license does not exempt the buyer from payment for campground permits or service charges.

Source: SL 1972, ch 228, § 3; SL 2009, ch 206, § 104.



§ 41-17-13.4 Free admission and reduced fees for certain veterans.

41-17-13.4. Free admission and reduced fees for certain veterans. Any South Dakota resident who receives a veteran allotment for a total disability which is deemed a service-connected injury or has received the United States Veterans' Administration K Award; any resident who was held as a prisoner of war; or any resident who has served on active duty in the armed forces of the United States or as a member of the armed forces reserve or the national guard who is classified by the Veterans Administration as totally disabled as a result of a service connected injury may obtain free admission to any South Dakota state park or recreation area, and any such person may receive a fifty percent discount on any camping fee or associated electrical service fee established pursuant to § 41-17-1.1 or 41-17-14.1. Any person who applies for and qualifies for free admission under the provisions of this section shall be issued a lifetime park entrance license by the Department of Game, Fish and Parks. The Game, Fish and Parks Commission shall promulgate rules pursuant to chapter 1-26 establishing criteria and procedures for obtaining free admission and reduced fees pursuant to this section and for the issuance of a lifetime park entrance license.

Source: SL 1991, ch 344; SL 1993, ch 309, § 2; SL 2009, ch 213, § 1.



§ 41-17-14 Use of fees from park licenses--Land purchase prohibited.

41-17-14. Use of fees from park licenses--Land purchase prohibited. The total net receipts from license fees under § 41-17-13 shall be deposited in the parks and recreation fund established by § 41-17-21 and be used by the Game, Fish and Parks Commission for operating and maintaining the existing state park system as defined in § 41-17-1.1 in such a manner as to advance and promote the tourist industry in South Dakota. No portion of the moneys raised by these fees may be used to purchase land for park sites.

Source: SDC 1939, § 25.0302 as added by SL 1967, ch 81, § 1; SL 1969, ch 96, § 1; SL 1977, ch 333, § 2; SL 1983, ch 27, § 9; SL 1984, ch 273, § 5; SL 2004, ch 334, § 10.



§ 41-17-14.1 Camping permits--Issuance--Use of fees.

41-17-14.1. Camping permits--Issuance--Use of fees. The Department of Game, Fish and Parks may issue permits for camping in the state park system. The camping permits shall be issued according to rules adopted pursuant to § 41-17-1.1. Fees collected for camping permits shall be deposited in the parks and recreation fund established by § 41-17-21. The funds shall be used for development, capital improvement, operating, and maintaining the state park system as defined in § 41-17-1.1. No portion of the moneys raised by these fees may be used to purchase land for park sites.

Source: SL 1977, ch 334; SL 1984, ch 273, § 6; SL 2004, ch 334, § 11.



§ 41-17-15 Deposit and use of park service fees.

41-17-15. Deposit and use of park service fees. All income realized from the collection of park service fees established by rules adopted pursuant to § 41-17-1.1 shall be deposited in the parks and recreation fund established by § 41-17-21. The income shall be expended by the Department of Game, Fish and Parks only for the improvement and development of the state parks, or in payment of any revenue bond issued under the provisions of this chapter.

Source: SL 1959, ch 108, § 2; SDC Supp 1960, § 25.0126; SL 1984, ch 273, § 7; SL 2004, ch 334, § 12.



§ 41-17-16 Repealed.

41-17-16. Repealed by SL 1984, ch 273, § 9



§ 41-17-17 Repealed.

41-17-17. Repealed by SL 1985, ch 329



§ 41-17-18 Hunting and trapping in Custer State Park as misdemeanor.

41-17-18. Hunting and trapping in Custer State Park as misdemeanor. It is a Class 1 misdemeanor for any person to hunt, trap, kill, or capture game animals, bison, or game birds within the boundaries of the Custer State Park, except in accordance with rules adopted pursuant to § 41-17-1.1 by the Game, Fish and Parks Commission.

Source: SDC 1939, § 55.9928; SL 1939, ch 96, § 4; SDC Supp 1960, § 25.1314 as enacted by SL 1966, ch 73, § 2; SL 1977, ch 190, § 612; SL 1984, ch 273, § 10.



§ 41-17-18.1 Permitting dogs at large as misdemeanor.

41-17-18.1. Permitting dogs at large as misdemeanor. Any person who permits a dog to run at large in a state park is guilty of a Class 2 misdemeanor.

Source: SDC Supp 1960, § 25.1315 as enacted by SL 1966, ch 73, § 2; SDCL, § 41-17-17; SL 1968, ch 107; SL 1977, ch 190, § 611.



§ 41-17-19 , 41-17-20. Repealed.

41-17-19, 41-17-20. Repealed by SL 1984, ch 273, §§ 11, 12



§ 41-17-21 Parks and recreation fund created--Expenditure.

41-17-21. Parks and recreation fund created--Expenditure. There is created in the state treasury the parks and recreation fund. The parks and recreation fund shall be budgeted and expended in accordance with Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of game, fish and parks.

Source: SL 1984, ch 273, § 3.



§ 41-17-22 Repealed.

41-17-22. Repealed by SL 2004, ch 334, § 13



§ 41-17-22.1 Imposition of promotion fee on concessionaires--Exemption from taxation--Deposit and use.

41-17-22.1. Imposition of promotion fee on concessionaires--Exemption from taxation--Deposit and use. In concessionaire leases for Custer State Park and the Yankton unit of Lewis and Clark State Recreation Area, the Department of Game, Fish and Parks shall provide for and impose upon the concessionaire and sub-concessionaires a promotion fee which may not exceed three percent of the gross receipts of all of its sales within Custer State Park and the Yankton unit of Lewis and Clark State Recreation Area of tangible personal property consisting of goods, wares, merchandise, and gross receipts of any service or accommodations provided by concessionaire or sub-concessionaires in Custer State Park and the Yankton unit of Lewis and Clark State Recreation Area with the exception of any sales of lottery tickets made as part of a lottery operated by South Dakota. Concessionaires or sub-concessionaires may add the promotion fee imposed by this section and Department of Game, Fish and Parks to the price of their product or service. The promotion fee is not subject to retail sales or service taxes imposed by chapter 10-45. The revenue from the promotion fee collected in Custer State Park shall be used by the department to market and promote the facilities, attractions, and activities of Custer State Park. The revenue from the promotion fee collected in Lewis and Clark Recreation Area shall be deposited in the parks and recreation fund established by § 41-17-21 to be used by the department to market and promote the facilities, attractions, and activities of the Yankton unit of Lewis and Clark State Recreation Area.

Source: SL 1989, ch 360, § 1; SL 2004, ch 334, § 14.



§ 41-17-22.2 Classification of concession rights, privileges, and leasehold interest for taxation--Exemptions.

41-17-22.2. Classification of concession rights, privileges, and leasehold interest for taxation--Exemptions. All concession rights, privileges, and leasehold interests of any person in property owned or managed as a unit of the state park system as defined in § 41-17-1.1 is hereby classified for the purpose of taxation and is exempt from property taxation. This section does not exempt privately owned property or privately owned improvements located within the state park system.

Source: SL 1989, ch 360, § 2.



§ 41-17-22.3 Repealed.

41-17-22.3. Repealed by SL 2009, ch 206, § 105.



§ 41-17-22.4 Procedure for sale, assignment, or transfer of concessionaire leases.

41-17-22.4. Procedure for sale, assignment, or transfer of concessionaire leases. In any concessionaire lease of property located in Custer State Park, the Game, Fish and Parks Commission shall require in the lease that if the concessionaire wants to sell, transfer, convey, or assign the concessionaire's interest in the leasehold, the commission shall publish and provide for a prospectus advertising the leasehold and intent to transfer. The commission shall then select from any interested persons a successor concessionaire that the commission deems most qualified.

If the concessionaire and successor agree upon terms and conditions of the transfer, which shall be agreed to in writing within a time period to be set by the commission, but no longer than six months, the commission may approve and consent to the assignment.

If there is no agreement in writing within the specified period of time, the commission, if the concessionaire still wants to sell, transfer, convey, or assign its interest in the leasehold, shall provide for another prospectus as provided in this section and follow the same procedures set forth in this section until a successor concessionaire and present concessionaire agree upon terms and conditions of a transfer but for no longer period of time than the duration of the leasehold.

Source: SL 1989, ch 362, § 7A; SL 2009, ch 206, § 106.



§ 41-17-22.5 Custer State Park bond redemption fund created--Expenditures.

41-17-22.5. Custer State Park bond redemption fund created--Expenditures. There is hereby created in the state treasury the Custer State Park concession bond redemption fund. The fund shall be budgeted and expended in accordance with Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Game, Fish and Parks. Expenditures or transfers from the fund may only be made to make bond payments, to reimburse the general fund for bond payments made pursuant to SL 1989, ch 362 or for maintenance and renovation of state-owned concession facilities at Custer State Park.

Source: SL 1989, ch 362, § 8.



§ 41-17-22.6 Amount of revenue from concession contracts deposited in Custer State Park fund.

41-17-22.6. Amount of revenue from concession contracts deposited in Custer State Park fund. The first one hundred thousand dollars of revenue from the concession contracts at Custer State Park in each fiscal year shall be deposited in the Custer State Park fund. Any state revenue from concession contracts at Custer State Park in addition to one hundred thousand dollars in a fiscal year shall be deposited in the Custer State Park concession bond redemption fund created by § 41-17-22.5.

Source: SL 1989, ch 362, § 9.



§ 41-17-23 Grazing on state park or game preserve without permit as misdemeanor.

41-17-23. Grazing on state park or game preserve without permit as misdemeanor. It is a Class 2 misdemeanor for any person owning, having charge of, or possessing any horses, mules, cattle, goats, sheep, swine, or other domestic grazing animals, to cause or permit such animals to enter or graze upon any state park or game preserve within this state, except on permits issued by the Department of Game, Fish and Parks or other governing body.

Source: SDC Supp 1960, § 25.1316 as enacted by SL 1966, ch 73, § 2; SDCL § 41-16-4; SL 1977, ch 190, § 606; SL 2009, ch 206, § 107.



§ 41-17-24 Failure to close gate in park or game preserve as misdemeanor.

41-17-24. Failure to close gate in park or game preserve as misdemeanor. It is a Class 2 misdemeanor for any person passing or driving any animal or conveyance through any gate located within or upon the borders of any state or federal park or game preserve within this state to fail to close and securely fasten such gate immediately after such passage.

Source: SDC Supp 1960, § 25.1317 as enacted by SL 1966, ch 73, § 2; SDCL, § 41-16-5; SL 1977, ch 190, § 607.



§ 41-17-25 Repealed.

41-17-25. Repealed by SL 1997, ch 239, § 4



§ 41-17-26 Department required to fence land used for rails to trails program.

41-17-26. Department required to fence land used for rails to trails program. The Game, Fish and Parks Department shall, unless otherwise agreed to by the adjoining landowner, construct a fence upon the boundaries of any property interest the state of South Dakota possesses along any railroad right-of-way acquired pursuant to the rails to trails program authorized by the National Trails System Act prior to development and use of the right-of-way as a public trail. After construction, the adjoining landowner shall have responsibility to maintain the fence and request materials from the Game, Fish and Parks Department which are reasonably needed to repair the fence.

Source: SL 1991, ch 345.



§ 41-17-27 Certain motor vehicles prohibited from Black Hills Burlington Northern Heritage Trail--Violation as misdemeanor.

41-17-27. Certain motor vehicles prohibited from Black Hills Burlington Northern Heritage Trail--Violation as misdemeanor. No person may operate any motorized vehicle within the right-of-way of the Black Hills Burlington Northern Heritage Trail. The provisions of this section do not apply to:

(1) Any person operating a snowmobile, from December first to March thirty-first, inclusive, on the trail from Lead/Deadwood south to the Dumont trailhead, excluding the portion of the right-of-way crossing the subdivisions known as Englewood Acres and Black Forest Ranchettes;

(2) Any governmental employee while in the performance of his official duty;

(3) Any member of an organized rescue or fire fighting force while in the performance of his official duty;

(4) Any person whose use is authorized for other than recreational purposes by the Department of Game, Fish and Parks under a permit, lease, or contract; and

(5) Any person operating a self-propelled wheelchair.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1992, ch 302.



§ 41-17-28 Golf carts used within state parks or recreation areas.

41-17-28. Golf carts used within state parks or recreation areas. The Game, Fish and Parks Commission shall promulgate rules, pursuant to chapter 1-26, to permit the use of golf carts on roads within state parks and state recreation areas that are designated by the commission to be used by golf carts. The rules shall require that the golf cart is insured as a motor vehicle by one of the methods provided by § 32-35-113, has a rearview mirror, and has functioning headlights, and brake lights. The commission may also, by a rule, require the golf cart to display a valid park entrance license. Any person operating a golf cart on any such designated road shall hold a valid driver license.

Source: SL 2013, ch 215, § 1.






Chapter 18 - County Parks

§ 41-18-1 County parks and bodies of water as public purpose--Acquisition of property, borrowing, expenditure of general funds and issuance of bonds authorized.

41-18-1. County parks and bodies of water as public purpose--Acquisition of property, borrowing, expenditure of general funds and issuance of bonds authorized. The acquiring, improving, and maintaining of public parks and the creation and maintaining of bodies of water by counties is declared to be a public purpose. The commissioners of the several counties may acquire for this purpose by gift, purchase, or condemnation, property within their respective counties, as provided in this chapter, and create bodies of water and borrow money to pay the expense for this purpose, subject to the limitation fixed in § 41-18-12, out of the general fund or to issue the bonds of the county as provided in § 41-18-6.

Source: SDC 1939, § 12.2401; SL 1984, ch 43, § 118.



§ 41-18-2 Acceptance of gift for park purposes authorized without petition or hearing.

41-18-2. Acceptance of gift for park purposes authorized without petition or hearing. If property described in § 41-18-1 or any portion thereof is offered to the county as a gift for the purpose described therein, the commissioners may without the necessity of a petition of freehold voters as provided for in § 41-18-3, accept such gift by resolution passed at a regular meeting or special meeting called for that purpose. In such case no notice of such meeting or resolution accepting such gift need be published.

Source: SDC 1939, § 12.2408; SL 1985, ch 15, § 59.



§ 41-18-3 Freeholders' petition for establishment of park--Contents--Hearing on petition.

41-18-3. Freeholders' petition for establishment of park--Contents--Hearing on petition. If three hundred or more freehold voters of any county file with the county auditor a petition setting forth that certain real property, therein described, within the county is desirable for the purposes of a public park and that it would be to the benefit of the public that the property be acquired for such purpose, the auditor shall file the petition and shall fix a day for hearing the petition by the county commissioners, not less than twenty nor more than forty days from the filing. Upon the date set for the hearing, the county commissioners shall hear all parties in favor of and against the granting of the petition.

Source: SDC 1939, § 12.2402; SL 1985, ch 15, § 60.



§ 41-18-4 Publication of notice of hearing on park petition--Description of land.

41-18-4. Publication of notice of hearing on park petition--Description of land. Notice of a hearing pursuant to § 41-18-3 shall be given by the county auditor by publication in a legal newspaper published in such county once a week for at least two successive weeks before the hearing. The notice shall specify the time and place of the hearing and shall identify the property affected. If the property cannot be described as a government subdivision, the property shall be described in the petition and in the notice in general terms with reasonable certainty.

Source: SDC 1939, § 12.2402; SL 1972, ch 166, § 4; SL 2009, ch 206, § 108.



§ 41-18-5 Survey and plat of area approved for park--Acquisition if borrowing not required.

41-18-5. Survey and plat of area approved for park--Acquisition if borrowing not required. If the county commissioners are satisfied that it is in the best interest of the public that property described in a petition under § 41-18-3, or any part of the property, is to be acquired for the purpose of a public park, the commission shall cause an accurate survey to be made by a registered land surveyor and a plat to be made and filed in the office of the register of deeds. The commission shall proceed to acquire the property, if it is not necessary to borrow the money for acquiring the property, as provided in §§ 41-18-11 to 41-18-15, inclusive.

Source: SDC 1939, § 12.2402; SL 1974, ch 282, § 5; SL 2009, ch 206, § 109.



§ 41-18-6 Bond issue for county park or body of water authorized--Issuance--Sale--Election.

41-18-6. Bond issue for county park or body of water authorized--Issuance--Sale--Election. If the county commissioners deem it necessary or desirable that the county borrow money for this purpose, the county may issue its bonds to purchase the lands for a park and create bodies of water and improve them. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B and § 9-54-12, if a majority of all registered voters voting at the bond election authorize the bond issue.

Source: SDC 1939, § 12.2405; SL 1984, ch 43, § 119.



§ 41-18-7 to 41-18-9. Repealed.

41-18-7 to 41-18-9. Repealed by SL 1984, ch 43, § 131



§ 41-18-10 Bond proceeds deposited in park fund--Warrants for disbursements.

41-18-10. Bond proceeds deposited in park fund--Warrants for disbursements. If bonds of the county are issued for the purpose of acquiring or improving a public park and creating bodies of water in the park, the proceeds of the bonds shall be deposited with the county treasurer in a fund to be designated as a county park fund and shall be paid out only upon warrants of the county auditor on the fund issued under the orders of the board of county commissioners.

Source: SDC 1939, § 12.2407; SL 2009, ch 206, § 110.



§ 41-18-11 Acquisition of park property--Payment from county general fund.

41-18-11. Acquisition of park property--Payment from county general fund. The board of county commissioners may acquire and condemn private property within the county for the uses and purposes of public parks and bodies of water in the county if and to the extent that the property is deemed necessary for such purposes. The board may pay for all property acquired and all property damaged, and the expense of creating bodies of water on the property, out of any money in the county general fund within the limitations fixed in § 41-18-12.

Source: SDC 1939, § 12.2403; SL 2009, ch 206, § 111.



§ 41-18-12 Maximum payment for property acquisition.

41-18-12. Maximum payment for property acquisition. Except as provided in § 41-18-13 the board of county commissioners, in acquiring the property for any one park or project and creating bodies of water in the park or project under the provisions of this chapter, may not expend a total amount exceeding one dollar per thousand dollars of taxable valuation on the taxable valuation of the property in the county for the preceding year.

Source: SDC 1939, § 12.2404; SL 2009, ch 206, § 112.



§ 41-18-13 Maximum payment not applicable when bonds issued.

41-18-13. Maximum payment not applicable when bonds issued. If the county borrows money and issues bonds for the purpose of a park or project and creating bodies of water in the park or project, the expenditure is not limited to one dollar per thousand dollars of taxable valuation on the assessed valuation of the property within the county for the preceding year.

Source: SDC 1939, § 12.2404; SL 2009, ch 206, § 113.



§ 41-18-14 Resolution for payment of agreed price for property.

41-18-14. Resolution for payment of agreed price for property. If an agreement is reached with the owner of the property or any portion of the property for a reasonable price for the property, the board of county commissioners shall pass a resolution for the purchase of the property or any portion of the property. The resolution shall contain a general description of the property, including the acreage and the price for which the property is to be purchased.

Source: SDC 1939, § 12.2403; SL 2009, ch 206, § 114.



§ 41-18-15 Resolution for condemnation of private property for park.

41-18-15. Resolution for condemnation of private property for park. If the board of county commissioners deems it necessary to take, damage, or condemn any private property or any portion of the property for any of the purposes mentioned in § 41-18-11, the board shall by proper resolution declare the necessity of the taking or damaging, stating the purpose and extent of the taking or damaging.

Source: SDC 1939, § 12.2403; SL 2009, ch 206, § 115.



§ 41-18-16 Abatement of proceedings when condemnation judgment excessive--Payment of costs.

41-18-16. Abatement of proceedings when condemnation judgment excessive--Payment of costs. If upon condemnation proceedings, a judgment is entered that will cause the limitation in § 41-18-12 to be exceeded on a particular park or project, or if the board of county commissioners deems the judgement excessive, the costs of the proceeding including a reasonable attorney's fee for the owner, to be fixed by the court, shall be taxed to and paid by the county and the proceedings shall be abated and the judgment canceled.

Source: SDC 1939, § 12.2404; SL 2009, ch 206, § 116.



§ 41-18-17 Acquisition of land surrounding body of water in county park.

41-18-17. Acquisition of land surrounding body of water in county park. If it is determined advisable as provided in this chapter to construct or create any body of water within any county park, the board of county commissioners may acquire by the same method as provided in this chapter an amount or quantity of land surrounding or adjoining the body of water as the board deems advisable. The board may use the land for park purposes or sell the land or any portion of the land as provided in §§ 41-18-18 to 41-18-23, inclusive.

Source: SDC 1939, § 12.2409; SL 2009, ch 206, § 117.



§ 41-18-18 Grant of easements or title to United States in consideration for construction of body of water.

41-18-18. Grant of easements or title to United States in consideration for construction of body of water. The board of county commissioners may grant easements upon or transfer title to any part of any property acquired pursuant to this chapter, suitable for the creation of a body of water, to the United States government or any branch or department of the United States government in consideration of the United States government furnishing at its own expense the necessary labor and materials or any part of such labor and materials in connection with the construction or creation of such a body of water within any county park.

Source: SDC 1939, § 12.2412; SL 1947, ch 44, § 2; SL 2009, ch 206, § 118.



§ 41-18-19 Survey and subdivision of waterfront lots before sale--Restrictions on use of lots.

41-18-19. Survey and subdivision of waterfront lots before sale--Restrictions on use of lots. If the board of county commissioners decides to sell any lots or tracts surrounding any such body of water or adjoining any portion of the body of water, the commissioners shall first cause the land to be surveyed and platted into lots and blocks and streets or drives. The board of county commissioners may place such restrictions as to the use of the lots or tracts as the board may deem advisable.

Source: SDC 1939, § 12.2410; SL 2009, ch 206, § 119.



§ 41-18-20 Appraisal of waterfront lots.

41-18-20. Appraisal of waterfront lots. After a survey and platting pursuant to § 41-18-19, the board of county commissioners shall appoint three appraisers who shall appraise the lots and tracts. The proceeding for the appraisal of the lots and tracts shall be the same as provided for the appraisal of the estates of decedents, except that the appraisers shall be appointed by the board of county commissioners and the appraisal shall be filed with the county auditor of the county.

Source: SDC 1939, § 12.2410; SL 2009, ch 206, § 120.



§ 41-18-21 Sale of waterfront lots--Minimum price--Time of appraisal.

41-18-21. Sale of waterfront lots--Minimum price--Time of appraisal. After the appraisers have, pursuant to § 41-18-20, fixed the valuation of each lot and tract, the county, through its board of county commissioners, may sell the lots and tracts or any portion of the lots and tracts for not less than the appraised value. No lot or tract may be sold by the board based on any appraisal made more than one year before the date of sale.

Source: SDC 1939, § 12.2410; SL 2009, ch 206, § 121.



§ 41-18-22 Terms of sale of waterfront lots--Minimum down payment and maximum contract period.

41-18-22. Terms of sale of waterfront lots--Minimum down payment and maximum contract period. In the sale of lots and tracts pursuant to § 41-18-21, the board of county commissioners may designate the terms upon which the sales may be made and the rate of interest deferred payments shall bear. The board may make contracts for the sale and make conveyance if the purchaser has met the terms of the contract. However, the purchaser shall pay at least ten percentum of the sale price to the county at the time of the execution of the contract of sale, and the total purchase price, with interest on the purchase price, shall be paid within five years from the date of sale.

Source: SDC 1939, § 12.2410; SL 2009, ch 206, § 122.



§ 41-18-23 Deposit of proceeds from sale of waterfront lots.

41-18-23. Deposit of proceeds from sale of waterfront lots. Any money received from the sale of lots and tracts pursuant to § 41-18-21 shall be deposited as provided in this section. If the county borrows money and issues its bonds for the creation of any county park or for creating bodies of water in the park, the money so received shall be deposited with the county treasurer in a fund known as a county park fund for the purpose of retiring the bonds upon their maturity and paying the interest on the bonds. Otherwise, the proceeds from the sale of the lots and tracts shall be deposited in the general fund.

Source: SDC 1939, § 12.2411; SL 2009, ch 206, § 123.



§ 41-18-24 Improvement and maintenance of county parks--Payment of expense.

41-18-24. Improvement and maintenance of county parks--Payment of expense. The county commissioners shall have charge of the improvement and maintenance of public parks established pursuant to this chapter, the expense thereof to be paid on their order by warrants upon the park fund.

Source: SDC 1939, § 12.2412; SL 1947, ch 44, § 2.



§ 41-18-25 Minimum distance of dance hall from county park.

41-18-25. Minimum distance of dance hall from county park. No dance hall may be built within one mile of a county park unless by permission of the board of county commissioners.

Source: SDC 1939, § 12.2410; SL 2009, ch 206, § 124.






Chapter 19 - Snowmobile Trails And Areas

§ 41-19-1 Snowmobile trails fund appropriated--Accumulation without reversion.

41-19-1. Snowmobile trails fund appropriated--Accumulation without reversion. The snowmobile trails fund established pursuant to § 32-5-9.2 is hereby appropriated for the administration of § 41-19-2. Money in the fund shall accumulate without reversion at the close of the fiscal year.

Source: SL 1973, ch 197, § 4; SL 2009, ch 206, § 125.



§ 41-19-2 Acquisition and improvement of snowmobile trails and areas.

41-19-2. Acquisition and improvement of snowmobile trails and areas. The Department of Game, Fish and Parks shall, as rapidly as the accumulation of funds in the snowmobile trails fund permits, establish state snowmobile trails and areas, and the Game, Fish and Parks Commission is hereby authorized to expend such funds for the acquisition or leasing of land or easements or for construction, maintenance, and markings necessary for the establishment of state snowmobile trails and areas.

Source: SL 1973, ch 197, § 2.



§ 41-19-3 Disbursements from snowmobile trails fund.

41-19-3. Disbursements from snowmobile trails fund. Disbursements from the snowmobile trails fund shall be paid on warrants drawn by the state auditor on vouchers approved by the Game, Fish and Parks Commission.

Source: SL 1973, ch 197, § 4.



§ 41-19-4 Use of trails and areas restricted to licensed snowmobiles--Violation as misdemeanor.

41-19-4. Use of trails and areas restricted to licensed snowmobiles--Violation as misdemeanor. The use of state snowmobile trails and areas acquired, leased, developed, or improved by the department under the provisions of this chapter by any person operating any snowmobile other than a licensed snowmobile as defined by § 32-20A-1, is a Class 2 misdemeanor.

Source: SL 1973, ch 197, § 3; SL 1977, ch 190, § 613.



§ 41-19-6 Marking trails on public lands--Directions to public use area.

41-19-6. Marking trails on public lands--Directions to public use area. The Department of Game, Fish and Parks or its designee may mark or sign a state snowmobile trail within any public right-of-way or public land. The Department of Game, Fish and Parks may place signs within any public right-of-way providing directions to a state owned or managed public use area.

Source: SL 2001, ch 160, § 3.






Chapter 20 - Forestry

§ 41-20-1 to 41-20-6. Repealed.

41-20-1 to 41-20-6. Repealed by SL 2013, ch 196, §§ 1, 2.



§ 41-20-7 Repealed.

41-20-7. Repealed by SL 1986, ch 360



§ 41-20-8 to 41-20-8.3. Repealed.

41-20-8 to 41-20-8.3. Repealed by SL 2013, ch 196, § 2.



§ 41-20-8.4 to 41-20-8.8. Repealed.

41-20-8.4 to 41-20-8.8. Repealed by SL 2012, ch 23, § 10.



§ 41-20-9 to 41-20-13. Repealed.

41-20-9 to 41-20-13. Repealed by SL 2013, ch 196, § 2.



§ 41-20-14 Definitions.

41-20-14. Definitions. Terms used in this chapter, mean:

(1) "Certificate of treatment," a written statement by the state forester certifying treatment of a forest insect or disease infestation on private land and containing information on the number of trees treated, location of the trees, ownership of the land, the cost of treatment, and other pertinent information;

(2) "Declared forest insect or disease emergency," any state of forest insect or disease infestation or infection deemed a serious threat to the forest or tree resource by the state forester of South Dakota;

(3) "Privately owned forestland," any land not in government ownership that is at least ten percent stocked with trees and is outside the limits of any incorporated municipality;

(4) "State forester," the state forester of South Dakota, his or her assistants, employees, or designated agents.
Source: SL 2013, ch 196, § 5.



§ 41-20-15 Promulgation of rules.

41-20-15. Promulgation of rules. The secretary of agriculture may promulgate rules pursuant to chapter 1-26 concerning:

(1) The establishment of a register of qualified professional foresters for the referral of timber sale assistance requests;

(2) Provisions for the removal of foresters from the register;

(3) Establishment of a forest insect and disease control area;

(4) Landowner notification of forest insect and disease infestation and timetable for control; and

(5) Provisions for reimbursing landowners for control costs.
Source: SL 2013, ch 196, § 6.



§ 41-20-16 State forester--Qualifications and authority.

41-20-16. State forester--Qualifications and authority. The Department of Agriculture shall employ a state forester who shall be qualified for and authorized to carry out all the activities necessary for the management, protection, harvest, and sale of timber for all interested state agencies.

Source: SL 2013, ch 196, § 7.



§ 41-20-17 Duties of state forester.

41-20-17. Duties of state forester. The state forester, under the direction of the Department of Agriculture, shall administer and enforce all state laws with reference to forests, woodlands, trees, and tree plantations, public and private, and shall provide for their health and protection from trespass, and other damaging influences.

Source: SL 2013, ch 196, § 8.



§ 41-20-18 Assistance in management and protection of forestland, woodland, shelterbelt, and rangeland.

41-20-18. Assistance in management and protection of forestland, woodland, shelterbelt, and rangeland. The state forester, with the sanction of the Department of Agriculture, may, upon request, assist and cooperate with any agency of the United States government; all state, county, and municipal agencies; and with any corporation, association, partnership, or individual owning or controlling any forestland, woodland, shelterbelt, or rangeland in the management and protection of such forestland, woodland, shelterbelt, or rangeland, including:

(1) Preparation of plans for management and protection of forest health including during a declared forest insect or disease emergency; and

(2) Management, surveying, harvesting, marketing, and processing of forest products.

In providing timber sale assistance pursuant to subdivisions (1) and (2) of this section, on private lands, the state forester shall determine that such assistance is not reasonably available through a consulting forester. If the assistance is determined to be unavailable from a consulting forester, the state forester may provide the assistance after courtesy notification to private industrial foresters. However, the assistance provided is limited to thirty man-days over a period of six years per individual owner.

Source: SL 2013, ch 196, § 9.



§ 41-20-19 Assistance in tree planting.

41-20-19. Assistance in tree planting. The state forester shall cooperate with the secretary of the United States Department of Agriculture in providing assistance to owners of land in tree planting and in the procurement of forest, ornamental, and fruit trees, seeds, and plants so that the seeds or plants are used effectively for planting trees for domestic, agricultural, and industrial purposes.

Source: SL 2013, ch 196, § 10; SL 2015, ch 203, § 22.



§ 41-20-20 Preference to trees and seeds grown in state and to state dealers.

41-20-20. Preference to trees and seeds grown in state and to state dealers. In all purchases of seeds or trees under the provisions of § 41-20-19, preference shall be given to trees and tree seeds grown in this state and to South Dakota dealers.

Source: SL 2013, ch 196, § 11; SL 2015, ch 203, § 23.



§ 41-20-21 Repealed.

41-20-21. Repealed by SL 2015, ch 204, § 31.



§ 41-20-22 Forestry fund.

41-20-22. Forestry fund. There is continued the forestry fund which is in addition to any fund which may be made available by appropriation to the Department of Agriculture for the operation of forestry programs. The fund shall consist of funds coming to the Department of Agriculture that are available to the department for the operation of forestry programs. All money in the fund is annually appropriated to be disbursed by the Department of Agriculture as provided by law. The money in the fund shall be used for necessary purposes and shall be expended upon warrants drawn by the state auditor on vouchers approved by authorized personnel.

Source: SL 2013, ch 196, § 13.



§ 41-20-23 Conservation and development of forests and timber.

41-20-23. Conservation and development of forests and timber. The Department of Agriculture shall conserve, protect, improve, develop, and increase trees and forests and wood and timber products on state-owned lands, and cooperate with the United States, any agency of the United States, or with any other department, public corporation, or person of this state in such forestry activities on state-owned lands or on lands of the cooperator.

Source: SL 2013, ch 196, § 14.



§ 41-20-24 Control and mitigation of damage by forest insects and diseases.

41-20-24. Control and mitigation of damage by forest insects and diseases. The Department of Agriculture, through the state forester, may take action to control or mitigate the damage caused by forest insects and diseases on all state and privately owned forestlands or privately owned lands, and to establish the maximum state-federal cost share assistance available to private landowners for such control measures.

Source: SL 2013, ch 196, § 15.



§ 41-20-25 Entry on private land to locate forest insect or disease infestation.

41-20-25. Entry on private land to locate forest insect or disease infestation. The state forester may enter upon or cross any privately owned forestland or privately owned land for the purpose of surveying for and locating a forest insect or disease infestation. Upon finding any such forest insect or disease infestation, the state forester shall notify the landowner in writing of the presence of the infestation and establish a length of time in which the landowner may control the infestation. The state forester shall further advise the landowner of any acceptable methods and means of effectively controlling the infestation.

Source: SL 2013, ch 196, § 16.



§ 41-20-26 Reimbursement of landowner for control measures.

41-20-26. Reimbursement of landowner for control measures. If a landowner effectively controls an infestation on the landowner's property to the satisfaction of the state forester within the time specified upon notification, the landowner may be reimbursed an amount not to exceed the total cost of the suppression measures based on average values for each control measure as determined by the state forester. Control measures implemented by private landowners may only be reimbursed by the state forester if funds are made available for this purpose by Legislature.

Source: SL 2013, ch 196, § 17.



§ 41-20-27 Infestation control by state forester--Cost charged to landowner.

41-20-27. Infestation control by state forester--Cost charged to landowner. If a landowner fails to effectively control an infestation on the landowner's lands to the satisfaction of the state forester in the specified time, the state forester may to go upon the landowner's property to effectively control the infestation by whatever methods or means the state forester deems appropriate, in which case, the total costs incurred by the state forester shall be charged to the landowner, subtracting any cost share assistance that may be available through the state forester.

Source: SL 2013, ch 196, § 18.



§ 41-20-28 Certification and collection of costs as taxes.

41-20-28. Certification and collection of costs as taxes. Failure on the part of a landowner to pay to the state in one year's time any amount due and owing under the provisions of this chapter is cause for the state forester to file a certificate of treatment with the county auditor of the county in which the land is located, and the amount shall be collected as taxes are collected.

Source: SL 2013, ch 196, § 19.






Chapter 20A - Fire Prevention And Suppression

§ 41-20A-1 Division of Wildland Fire.

41-20A-1. Division of Wildland Fire. There is hereby created within the Department of Agriculture a Division of Wildland Fire. The division is responsible for prevention, fire suppression, fuels mitigation and reduction, education, and training of homeowners, the public, and firefighters, along with other duties or responsibilities as may be necessary to fulfill the purpose of this chapter.

Source: SL 2013, ch 196, § 20.



§ 41-20A-2 State wildland fire coordinator--Qualifications and authority.

41-20A-2. State wildland fire coordinator--Qualifications and authority. The Department of Agriculture may employ a state wildland fire coordinator who is authorized and qualified to carry out all wildfire suppression activities.

Source: SL 2013, ch 196, § 21.



§ 41-20A-3 Duties of state wildland fire coordinator.

41-20A-3. Duties of state wildland fire coordinator. The state wildland fire coordinator, under the direction of the Department of Agriculture, shall administer and enforce all state laws for the protection of all forests and woodlands, both public and private, from fire.

Source: SL 2013, ch 196, § 22.



§ 41-20A-4 Promulgation of rules.

41-20A-4. Promulgation of rules. The secretary of agriculture may promulgate rules, pursuant to chapter 1-26, concerning:

(1) Authorized actions to prevent, suppress, and extinguish forest and wildland fires, and to provide aid to other forces involved in such fires;

(2) Reimbursement of aid provided by the department for the suppression of forest and wildland fires;

(3) Payment of fire suppression costs from the fire suppression revolving fund; and

(4) Collection, accounting, and reimbursement of normal and extraordinary structural and other fire protection costs resulting from forest and wildland fires.
Source: SL 2013, ch 196, § 23.



§ 41-20A-5 Policies for protection of homes and other structures.

41-20A-5. Policies for protection of homes and other structures. The secretary of agriculture may establish policies to provide for the protection of homes and other structures during forest and wildland fires.

Source: SL 2013, ch 196, § 24; SL 2015, ch 203, § 24.



§ 41-20A-6 Prevention and suppression of forest fires--Court action against person responsible for fires.

41-20A-6. Prevention and suppression of forest fires--Court action against person responsible for fires. The state wildland fire coordinator, under the direction of the Department of Agriculture, shall take authorized action to prevent, suppress, and extinguish forest and wildland wildfires on all state and privately owned forestlands or privately owned lands and on other lands while acting pursuant to a cooperative fire suppression agreement. The coordinator shall direct and aid the efforts of all fire suppression forces involved in the fires. The coordinator may bring an action in circuit court against the responsible person to obtain reimbursement for reasonable fire suppression and extinguishment costs.

Source: SL 2013, ch 196, § 25.



§ 41-20A-7 Interference with forest service fire equipment as misdemeanor.

41-20A-7. Interference with forest service fire equipment as misdemeanor. It is a Class 2 misdemeanor for any person to break, remove, or in any manner interfere with or molest any fire toolboxes or any fire tools, implements, or equipment furnished or located by the state or federal forest service upon any of the public lands or elsewhere within this state unless necessary to use in case of fire.

Source: SL 2013, ch 196, § 26.



§ 41-20A-8 State fire suppression special revenue fund.

41-20A-8. State fire suppression special revenue fund. There is hereby established a fund in the state treasury to be known as the state fire suppression special revenue fund which is hereby appropriated for the payment of costs incurred by the state wildland fire coordinator in suppressing and extinguishing forest and wildland fires and emergency rangeland fires; for the payment of costs incurred by the Governor in authorizing fire prevention measures; and for the payment of costs incurred by the secretary of agriculture in hiring a fire suppression force to assist any other fire suppression agency, regardless of whether the fire being suppressed is within the territorial jurisdiction of the State of South Dakota. The fire suppression agency shall either execute or have an existing cooperative fire suppression agreement with the South Dakota Department of Agriculture.

As used in this section, emergency rangeland fires, includes fires outside the Black Hills Forest Fire Protection District that the Governor declares as an emergency and the state wildland fire division assists with fire suppression and extinguishment.

Any damages paid from judgments or settlements in civil actions taken under § 41-20A-6 and reimbursements or contributions from other sources for suppressing forest and wildland fires may be deposited into the fund.

Source: SL 2013, ch 196, § 27.



§ 41-20A-9 Payments from fund.

41-20A-9. Payments from fund. Costs payable from the state fire suppression special revenue fund shall be paid by warrant of the state auditor on vouchers approved by the secretary of agriculture.

Source: SL 2013, ch 196, § 28.



§ 41-20A-10 Assistance in protection of forestland, woodland, shelterbelt, and rangeland--Collection of costs.

41-20A-10. Assistance in protection of forestland, woodland, shelterbelt, and rangeland--Collection of costs. The state wildland fire coordinator, with the sanction of the Department of Agriculture, may, upon request, assist and cooperate with any agency of the United States government; any ministry of a Canadian province; all state, county, and municipal agencies; any fire suppression organization; any person qualified by the state wildland fire coordinator; any person needed for an incident management team for the purposes of training and fire prevention or suppression; and with any corporation, association, partnership, or individual owning or controlling any forestland, woodland, shelterbelt, or rangeland in the protection of such forestland, woodland, shelterbelt, or rangeland, including:

(1) Creation and administration of fire protection districts;

(2) Disposal of slash, debris from logging operations, and other fire and insect hazards; and

(3) Assistance to the state wildland fire coordinator in the prevention and suppression of fires.

After providing assistance in the suppression of fires pursuant to subdivision (3) of this section, the state wildland fire coordinator may collect fire suppression and extinguishment costs pursuant to this chapter if the costs were initially incurred by the coordinator or if the secretary of agriculture has repaid any of the governmental agencies or persons described by this section for goods or services used in fire suppression efforts directed by the coordinator.

Source: SL 2013, ch 196, § 29; SL 2015, ch 203, § 25; SL 2016, ch 182, § 2.



§ 41-20A-11 Assistance in suppression of range fire within county--Reimbursement of expenses.

41-20A-11. Assistance in suppression of range fire within county--Reimbursement of expenses. At the request of a board of county commissioners or a person designated by a board of county commissioners for such purpose, the state wildland fire coordinator may assist in the suppression of any range fire within the county. If the coordinator provides the assistance, the county to which the assistance is given shall reimburse the coordinator for the reasonable expenses incurred in giving the assistance if the assistance includes the use of more than one state vehicle and more than two state employees.

Source: SL 2013, ch 196, § 30.



§ 41-20A-12 Mutual aid agreements with fire suppression organizations.

41-20A-12. Mutual aid agreements with fire suppression organizations. The Department of Agriculture may enter into mutual aid agreements with other fire suppression organizations and determine what costs these organizations would assume during an initial wildfire attack.

Source: SL 2013, ch 196, § 31.



§ 41-20A-13 Repealed.

41-20A-13. Repealed by SL 2015, ch 204, § 32.






Chapter 21 - Forest Insect And Disease Control [Repealed]

§ 41-21-1 to 41-21-8. Repealed.

41-21-1 to 41-21-8. Repealed by SL 2013, ch 196, §§ 3, 4.






Chapter 22 - State Tree Nursery [Repealed]

§ 41-22-1 to 41-22-3. Repealed.

41-22-1 to 41-22-3. Repealed by SL 2015, ch 204, §§ 33 to 35.



§ 41-22-4 Repealed.

41-22-4. Repealed by SL 2014, ch 205, § 1.






Chapter 23 - Recreational Use of Nonmeandered Waters

§ 41-23-1 Legislative findings.

41-23-1. Legislative findings. The Legislature finds:

(1) The South Dakota Supreme Court, in Parks v. Cooper, 2004 SD 27 and Duerre v. Hepler, 2017 SD 8, held that the Legislature has the obligation to determine the extent of public use of water overlying private property for recreational purposes; and

(2) Because the state holds the waters in trust for the benefit of the public, the Legislature must balance the interests of recreational users and the rights of private property owners to provide a constitutionally sound and manageable basis for establishing public recreational use of water overlying private property in accordance with this chapter. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)
Source: SL 2017 (SS), HB 1001, § 1, eff. June 12, 2017.



§ 41-23-2 Definitions.

41-23-2. Definitions. Terms used in this chapter mean:

(1) "Commission," the Game, Fish and Parks Commission;

(2) "Department," the Department of Game, Fish and Parks;

(3) "Meandered lake," any natural water body, except a river or stream, for which a meander line survey was included as part of the official survey conducted by the United States surveyor general for the land on which the lake is situated and the meander lines are shown on plats made by the United States General Land Office;

(4) "Nonmeandered lake," any natural lake that is not a meandered lake;

(5) "Recreational use," except as otherwise provided by law, use for outdoor sporting and leisure activities, including, but not limited to, hunting, fishing, swimming, floating, boating, and trapping. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)
Source: SL 2017 (SS), HB 1001, § 2, eff. June 12, 2017.



§ 41-23-3 Agreements for recreational use of nonmeandered lakes.

41-23-3. Agreements for recreational use of nonmeandered lakes. The department, on behalf of and in the name of the state, may negotiate with each landowner to acquire, by gift, grant, devise, purchase, lease, or license, recreational use of all or any portion of any nonmeandered lake overlying private property. Any agreement reached pursuant to this section, or any failure to reach an agreement, is not an appealable final action of the department. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 3, eff. June 12, 2017.



§ 41-23-4 Permission to use portion of nonmeandered lake.

41-23-4. Permission to use portion of nonmeandered lake. Any person is entitled to recreational use of the portion of a nonmeandered lake that overlies private property if the person has permission from the owner of the private property. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 4, eff. June 12, 2017.



§ 41-23-5 Markers identifying area of nonmeandered lake not open to public recreational use without permission or agreement.

41-23-5. Markers identifying area of nonmeandered lake not open to public recreational use without permission or agreement. Any nonmeandered lake overlying private property is open to recreational use without permission of any owner of the private property underlying the nonmeandered lake unless the owner of the private property installs conspicuous markers, which may consist of signs or buoys, to identify the area of the nonmeandered lake that is not open to public recreational use without permission or agreement as provided under this chapter. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 5, eff. June 12, 2017.



§ 41-23-6 Financial compensation for permission to fish prohibited--Misdemeanor.

41-23-6. Financial compensation for permission to fish prohibited--Misdemeanor. No owner of private property may receive financial compensation in exchange for granting permission to fish on a portion of a nonmeandered lake overlying the owner's private property that is marked pursuant to § 41-23-5. A violation of this section is a Class 1 misdemeanor. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 6, eff. June 12, 2017.



§ 41-23-7 Certain nonmeandered lakes declared open for recreational use.

41-23-7. Certain nonmeandered lakes declared open for recreational use. Notwithstanding the provisions of this chapter, any nonmeandered lake listed in § 41-23-8 is declared open for recreational use, based on the following conditions occurring before January 1, 2017:

(1) The open, obvious, and continuous recreational use by the public for a significant period; and

(2) The expenditure of public funds for the construction of one or more boat ramps. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)
Source: SL 2017 (SS), HB 1001, § 7, eff. June 12, 2017.



§ 41-23-8 List of nonmeandered lakes open for recreational use.

41-23-8. List of nonmeandered lakes open for recreational use. The waters of the following nonmeandered lakes are declared open for recreational use pursuant to § 41-23-7:

(1) Casey's Slough, Cottonwood GPA, Dry #1, Dry #2, Round, and Swan in Clark County;

(2) Deep and Goose in Codington County;

(3) East Krause, Lynn, and Middle Lynn, in Day County;

(4) North Scatterwood in Edmunds County;

(5) Three Buck in Hamlin County;

(6) Bullhead, Cattail-Kettle, and Opitz in Marshall County;

(7) Island South in McCook County;

(8) Keisz in McPherson County;

(9) Grass, Loss, Scott, and Twin in Minnehaha County;

(10) Twin in Sanborn County;

(11) Cottonwood and Mud in Spink County;

(12) Cottonwood in Sully County; and

(13) Dog Ear in Tripp County, South Dakota. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)
Source: SL 2017 (SS), HB 1001, § 8, eff. June 12, 2017.



§ 41-23-9 Petition to restrict recreational use of listed nonmeandered lake.

41-23-9. Petition to restrict recreational use of listed nonmeandered lake. The commission shall promulgate rules, pursuant to chapter 1-26, to establish a process whereby an owner of private property underlying any nonmeandered lake listed in § 41-23-8 may petition the commission to allow the owner of private property to restrict recreational use of the water overlying the owner's private property. The commission shall determine whether to grant, deny, or modify the petition. The commission shall consider privacy, safety, and substantially affected financial interests of the owner of the private property underlying the water, as well as history of use, water quality, water quantity, and the public's interest in recreational use of the water. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 9, eff. June 12, 2017.



§ 41-23-10 Maximum term of lease or license.

41-23-10. Maximum term of lease or license. No lease or license entered into pursuant to § 41-23-3 may be for a term exceeding ten years. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 10, eff. June 12, 2017.



§ 41-23-11 Limitation of liability of owner of property under lakes.

41-23-11. Limitation of liability of owner of property under lakes. The liability of any owner of private property underlying a meandered or nonmeandered lake is limited as provided in §§ 20-9-12 to 20-9-18, inclusive. However, contact between recreational equipment and private property underlying any nonmeandered lake incidental to a lawful recreational use is not a criminal trespass. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 11, eff. June 12, 2017.



§ 41-23-12 Promulgation of rules regarding marker standards.

41-23-12. Promulgation of rules regarding marker standards. The commission shall promulgate rules, pursuant to chapter 1-26, to specify standards for the markers described in § 41-23-5 after weighing the cost and burden of compliance by the owner of private property against the visibility of the markers to the public. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 12, eff. June 12, 2017.



§ 41-23-13 Notification to department of restricted areas--Publication by department.

41-23-13. Notification to department of restricted areas--Publication by department. The owner of private property shall notify the department, within a reasonable time frame, of any area of a nonmeandered lake marked by the owner of private property pursuant to § 41-23-5. The department shall, within a reasonable time frame, identify the marked area and applicable restrictions in any map, guide, mobile application, or website maintained by the state to assist the public in identifying each public hunting or fishing area. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 13, eff. June 12, 2017.



§ 41-23-14 Right of ingress or egress on private property not created.

41-23-14. Right of ingress or egress on private property not created. Access to any nonmeandered lake for recreational use may only be by public roadway, public right-of-way, or other lawful means. Nothing in this chapter creates a right of ingress or egress on private property to access a nonmeandered lake. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 14, eff. June 12, 2017.



§ 41-23-15 Walking, wading, standing, or operating motor vehicle on bed of nonmeandered lake, or trapping or hunting on frozen surface without permission prohibited.

41-23-15. Walking, wading, standing, or operating motor vehicle on bed of nonmeandered lake, or trapping or hunting on frozen surface without permission prohibited. No person may walk, wade, stand, or operate a motor vehicle on the bed of a nonmeandered lake, or trap or hunt on the frozen surface above private land, without permission from the landowner or any other person legally in possession of the privately owned property underlying the waters of that portion of the nonmeandered lake. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 15, eff. June 12, 2017.



§ 41-23-16 Petition to open portion of marked nonmeandered lake for transportation.

41-23-16. Petition to open portion of marked nonmeandered lake for transportation. The commission shall promulgate rules, pursuant to chapter 1-26, to establish a process whereby a person may petition the commission to open a portion of the waters or ice of a nonmeandered lake marked pursuant to § 41-23-5 for the limited purpose of transportation to a portion of the nonmeandered lake that is open for recreational use under the following conditions:

(1) The marked portion of the nonmeandered lake is directly between a point of legal public access and a portion of the nonmeandered lake open for recreational use; and

(2) There is no alternative legal public access or improved legal public access to the portion of the nonmeandered lake open for recreational use. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)
Source: SL 2017 (SS), HB 1001, § 16, eff. June 12, 2017.



§ 41-23-17 Restrictions on portion of nonmeandered lake opened for transportation.

41-23-17. Restrictions on portion of nonmeandered lake opened for transportation. The commission shall set the size and location of the area of the marked portion of a nonmeandered lake opened for transportation pursuant to § 41-23-16 and set reasonable speed, wake, and other limitations to protect the privacy, safety, and substantially affected financial interests of the owner of private property underlying the marked portion of the nonmeandered lake. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 17, eff. June 12, 2017.



§ 41-23-18 Criminal trespass--Exceptions.

41-23-18. Criminal trespass--Exceptions. Any person who enters or remains upon private property or waters overlying private property in violation of this chapter is guilty of a criminal trespass in accordance with the applicable provisions of chapters 41-9 and 22-35, except for unarmed retrieval of lawfully taken small game as authorized in § 41-9-8 and subject to any affirmative defense set forth in § 22-35-7. However, any contact between recreational equipment and private property underlying any nonmeandered lake incidental to a lawful recreational use is not a criminal trespass. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 18, eff. June 12, 2017.



§ 41-23-19 Report to Executive Board of Legislative Research Council--Hearings.

41-23-19. Report to Executive Board of Legislative Research Council--Hearings. Before June 2, 2019, but after April 1, 2019, the department shall deliver a report to the Executive Board of the Legislative Research Council which includes the following:

(1) An estimate of the number of acres of nonmeandered lakes open for public recreation and the number of acres of nonmeandered lakes marked pursuant to § 41-23-5;

(2) For the agreements contemplated pursuant to § 41-23-3, a statistical summary relative to:

(a) Agreements reached with landowners;

(b) Negotiations in progress;

(c) Failed negotiations;

(d) Number of inquiries from landowners to commence negotiations;

(3) An analysis of the agreements pursuant to § 41-23-3 compared to voluntary walk in access programs for landowners;

(4) A listing of transportation lanes set pursuant to § 41-23-17; and

(5) A summary of complaints, prosecutions, convictions, or other resolution of violations on nonmeandered waters pursuant to §§ 41-23-6 and 41-23-18.

Following receipt and public dissemination of the report, the executive board or a designated committee of the executive board shall hold one or more public hearings, which shall occur before September 3, 2019, to discuss the report and solicit input from landowners, recreational users, and the general public. (This section is repealed effective June 30, 2018 pursuant to SL 2017 (SS), HB 1001, § 21.)

Source: SL 2017 (SS), HB 1001, § 20, eff. June 12, 2017.









Title 42 - RECREATION AND SPORTS

Chapter 01 - District Community Centers [Repealed]

§ 42-1-1 to 42-1-15. Repealed.

42-1-1 to 42-1-15. Repealed by SL 2004, ch 269, §§ 1, 2






Chapter 02 - County, Municipal And School District Recreation Systems

§ 42-2-1 Operation of system authorized--Acquisition and maintenance of land and facilities.

42-2-1. Operation of system authorized--Acquisition and maintenance of land and facilities. Any county, municipality, or school district may operate a system of public recreation and playgrounds, and for such purpose may acquire, equip, and maintain land, buildings, or other recreational facilities, and expend its funds therefor.

Source: SDC 1939, § 53.0301.



§ 42-2-2 System operated independently, cooperatively, or by recreation board.

42-2-2. System operated independently, cooperatively, or by recreation board. Any such county, municipality, or school district may operate a system of public recreation and playgrounds independently or in cooperation with any other such public corporation or corporations, or may delegate the operation of such system to a recreation board created by several such public corporations.

Source: SDC 1939, § 53.0302.



§ 42-2-3 Land used for conduct of recreation activities.

42-2-3. Land used for conduct of recreation activities. Any recreation board created pursuant to § 42-2-2 or any public corporation operating such recreation system may conduct its activities on:

(1) Property under its custody and management;

(2) Other public property, under custody of another public corporation or board, with the consent of such corporation or board;

(3) Private property with consent of the owner.
Source: SDC 1939, § 53.0303.



§ 42-2-4 Acceptance of gifts--Employment of personnel.

42-2-4. Acceptance of gifts--Employment of personnel. Any public corporation or board operating a recreational system pursuant to this chapter may accept gifts or bequests for the benefit of such recreational service and may employ supervisors and directors of recreational work.

Source: SDC 1939, § 53.0304.



§ 42-2-5 School district tax levy for recreational purposes--Approval by rural and urban voters--County appropriation.

42-2-5. School district tax levy for recreational purposes--Approval by rural and urban voters--County appropriation. Any school district delegating the operation of a recreational system to a recreation board may levy a tax of not to exceed one dollar per thousand dollars of taxable valuation on all taxable property, which levy shall be in addition to all other levies and exclusive of any levy limitations, when voted for such purpose, by a majority vote of the electors at a regular or special election. Such levy may not be authorized unless the elections are conducted in a manner as to provide separate returns and canvass of votes for rural and urban populations, where rural property would be subject thereto, and the issue carries in both areas. A county delegating the operation of a recreational system to a recreation board shall appropriate the required revenue from the county general fund.

Source: SDC 1939, § 53.0302; SL 1971, ch 242; SL 1978, ch 62, § 31; SL 1985, ch 77, § 27.



§ 42-2-6 County appropriation to support activities of the elderly.

42-2-6. County appropriation to support activities of the elderly. The board of county commissioners may appropriate from the county general fund to promote, establish, and maintain recreational, educational, and other activities for the elderly.

Source: SL 1970, ch 244; SL 1985, ch 77, § 28.



§ 42-2-7 Expenditure of county fund for benefit of the elderly.

42-2-7. Expenditure of county fund for benefit of the elderly. A board pursuant to § 42-2-6 may make expenditures from time to time to benefit the elderly. The board may make expenditures to nonprofit corporations or associations engaged in aiding activities of the elderly.

Source: SL 1970, ch 244; SL 1971, ch 243; SL 1985, ch 77, § 29.



§ 42-2-8 Municipal appropriations to support activities of the elderly.

42-2-8. Municipal appropriations to support activities of the elderly. The governing body of a municipality may in its discretion appropriate money to promote, establish, and maintain recreational, educational, and other activities of the elderly.

Source: SL 1970, ch 243; SL 1978, ch 62, § 32.



§ 42-2-9 Municipal expenditures for benefit of the elderly--Payments to nonprofit organizations.

42-2-9. Municipal expenditures for benefit of the elderly--Payments to nonprofit organizations. A governing body pursuant to § 42-2-8 may by resolution, make expenditures from an appropriation as it may from time to time determine will be of benefit to the elderly. A governing body may make payment from an appropriation or any part thereof within its discretion to nonprofit corporations or associations engaged in aiding activities of the elderly.

Source: SL 1970, ch 243; SL 1971, ch 244; SL 1978, ch 62, § 33.



§ 42-2-10 Cooperation by counties and municipalities in development and maintenance of parks and recreation areas.

42-2-10. Cooperation by counties and municipalities in development and maintenance of parks and recreation areas. The boards of county commissioners of the several counties of this state or the governing body of any municipality therein may cooperate with the Department of Game, Fish and Parks, or with each other, in the acquisition, development, and maintenance of parks and recreation areas within their respective counties or adjacent to their respective municipalities, and are hereby empowered to purchase land, equipment, and materials and to hire services and labor in order to effectuate such cooperation.

Source: SL 1953, ch 117, § 1; SDC Supp 1960, § 12.0617-6; SDCL, § 41-16-2.



§ 42-2-11 County and municipal appropriations for cooperative parks and recreation areas--Maximum amount.

42-2-11. County and municipal appropriations for cooperative parks and recreation areas--Maximum amount. For the purpose of carrying out the provisions of § 42-2-10, the board of county commissioners or the municipal governing body may appropriate out of their general fund a sum not to exceed five thousand dollars per year.

Source: SL 1953, ch 117, § 2; SDC Supp 1960, § 12.0617-6; SDCL, § 41-16-3; SL 1985, ch 77, § 26.






Chapter 03 - Fair Corporations [Repealed]

CHAPTER 42-3

FAIR CORPORATIONS [REPEALED]

[Repealed by SL 1975, ch 81, § 14]



Chapter 04 - Public Dance Halls [Repealed]

§ 42-4-1 , 42-4-2. Repealed.

42-4-1, 42-4-2. Repealed by SL 2004, ch 270, §§ 1, 2



§ 42-4-3 Repealed.

42-4-3. Repealed by SL 1991, ch 186, § 32 and SL 2004, ch 270, § 2



§ 42-4-4 to 42-4-10. Repealed.

42-4-4 to 42-4-10. Repealed by SL 2004, ch 270, § 2



§ 42-4-11 Repealed.

42-4-11. Repealed by SL 1977, ch 190, § 616 and SL 2004, ch 270, § 2



§ 42-4-12 Repealed.

42-4-12. Repealed by SL 2004, ch 270, § 2



§ 42-4-13 Repealed.

42-4-13. Repealed by SL 1977, ch 190, § 618 and SL 2004, ch 270, § 2



§ 42-4-14 to 42-4-16. Repealed.

42-4-14 to 42-4-16. Repealed by SL 2004, ch 270, § 2






Chapter 05 - Endurance Contests [Repealed]

CHAPTER 42-5

ENDURANCE CONTESTS [REPEALED]

[Repealed by SL 1977, ch 190, § 620]



Chapter 06 - Boxing And Wrestling [Repealed]

CHAPTER 42-6

BOXING AND WRESTLING [REPEALED]

[Repealed by SL 1977, ch 3, § 2 (3) ]



Chapter 07 - Horse And Dog Racing

§ 42-7-1 to 42-7-46. Repealed.

42-7-1 to 42-7-46. Repealed by SL 1977, ch 3, § 2 (4)



§ 42-7-47 State policy in exercise of police powers.

42-7-47. State policy in exercise of police powers. It is the policy of the State of South Dakota to utilize its police powers to provide forceful and honest state-wide regulation of racing in order to foster honest and fair racing practices, to ensure that all funds contributed are properly distributed and to provide for the health and safety of persons and animals lawfully on the premises of licensed racing facilities.

Source: SL 1978, ch 302, § 1.



§ 42-7-48 Definition of terms.

42-7-48. Definition of terms. Terms as used in this chapter mean:

(1) "Commission," the South Dakota Commission on Gaming;

(2) "Dog racing day," a period of twenty-four hours, beginning at midnight, during which period of time a license has been granted by the commission to an association to conduct a contest between dogs for purse, stakes, premium, wager for money or entrance fees on a course;

(3) "Executive secretary," the executive secretary of the South Dakota Commission on Gaming;

(4) "Horse racing day," a period of twenty-four hours, beginning at midnight, during which period of time a license has been granted by the commission to an association to conduct a contest between horses for purse, stakes, premium, wager for money or entrance fees on a course;

(5) "Host facility," the racetrack at which the race is run, or the facility which is designated as the host facility if the race is run in a jurisdiction which is not participating in the interstate combined wagering pool;

(6) "Host jurisdiction," the jurisdiction in which the host facility is located;

(7) "Interstate combined wagering pool," a pari-mutuel pool established in one jurisdiction which is combined with comparable pari- mutuel pools from one or more racing jurisdictions if such pool is established for the purpose of establishing pay-off prices in the various jurisdictions;

(8) "Racing," horse and dog racing under the certificate system; and

(9) "Racing jurisdiction," a governmental jurisdiction responsible for the regulation of pari-mutuel racing in that jurisdiction.
Source: SL 1978, ch 302, § 2; SL 1985, ch 330, § 1; SL 1990, ch 339, § 1; SL 1991, ch 349, § 1; SL 1991, ch 350, § 1; SL 2004, ch 271, § 1.



§ 42-7-49 to 42-7-55. Repealed.

42-7-49 to 42-7-55. Repealed by SL 1991, ch 349, §§ 2 to 8



§ 42-7-56 Powers and responsibilities of commission on gaming.

42-7-56. Powers and responsibilities of commission on gaming. The commission shall:

(1) Provide for racing under the certificate system;

(2) Perform quasi-legislative, quasi-judicial, and advisory functions excluding special budgetary functions as defined in § 1-32-1;

(3) Set racing dates;

(4) Promulgate rules pursuant to chapter 1-26 for effectively preventing the use of any substance, compound items, or combination thereof of any medicine, narcotic, stimulant, depressant, or anesthetic which could alter the normal performance of a racing animal unless specifically authorized by the commission;

(5) Supervise and check the making of pari-mutuel pools, pari-mutuel machines, and equipment used within the state;

(6) Promulgate rules pursuant to chapter 1-26 governing, restricting, or regulating bids on licensees' concessions and leases on equipment;

(7) Approve all proposed extensions, additions, or improvements to the buildings, stables, or tracts upon property owned or leased by a licensee;

(8) Exclude from race courses or other pari-mutuel facilities any person who violates the racing laws or any rule or order of the commission or is not eligible for licensing in another racing jurisdiction;

(9) Compel the production of all documents showing the receipts and disbursements of any licensee and determine the manner in which the financial records shall be kept;

(10) Investigate the operations of any licensee and cause the various places where the certificate system is operated to be visited and inspected at reasonable intervals for the purpose of satisfying itself that the rules are strictly complied with;

(11) Request appropriate state officials to perform inspections necessary for the health and safety of spectators, employees, participants, and animals that are lawfully on the race track;

(12) License all participants in the racing industry and require and obtain such information as the commission deems necessary from licensed applicants;

(13) Promulgate and enforce additional rules pursuant to chapter 1-26, and conditions under which all horse and dog races held shall be conducted and promulgate rules pursuant to chapter 1-26 to preserve the integrity and security of racing;

(14) License all facilities at which money is collected or disbursed under the certificate system;

(15) Promulgate rules pursuant to chapter 1-26 for the authorization, regulation, and auditing of account wagering on horse and dog racing authorized by this chapter;

(16) Promulgate rules pursuant to chapter 1-26 regarding the licensing and regulation of multi-jurisdictional totalizator hubs and the employees of such facilities; and

(17) Promulgate rules pursuant to chapter 1-26 to establish application fees and initial system audit fees that shall be used to conduct the background investigation of the applicant and the initial system audit of the multi-jurisdictional totalizator hub. If the commission or the executive secretary determines that the actual cost of the background investigation or initial system audit will exceed the amount of the fees paid, the commission may assess the actual cost of the background investigation or initial system audit, including the costs for personnel and travel, against the applicant.
Source: SDC 1939, § 53.0502; SL 1949, ch 213; SDCL, § 42-7-7; SL 1978, ch 302, § 9; SL 1985, ch 331, §§ 2, 5; SL 1986, ch 22, § 20; SL 1990, ch 339, § 2; SL 1991, ch 349, § 9; SL 2005, ch 229, § 1.



§ 42-7-57 License required to hold race meeting or handle money under certificate system--Violation as misdemeanor.

42-7-57. License required to hold race meeting or handle money under certificate system--Violation as misdemeanor. No person may hold any racing meeting or collect or disburse any money under the certificate system without having first obtained and having in full force and effect a license issued by the commission. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 53.9902; SDCL, § 42-7-9; SL 1977, ch 190, § 622; SL 1978, ch 302, § 13; SL 1991, ch 349, § 10; SL 2000, ch 212, § 1.



§ 42-7-58 Authority for racing under certificate system--Issuance of license.

42-7-58. Authority for racing under certificate system--Issuance of license. The commission may permit and authorize the racing of horses and dogs under what is here designated the "certificate system." The commission may issue, on compliance of an applicant with the requirements of this chapter, a license to conduct races under the certificate system.

Source: SDC 1939, § 53.0503; SL 1949, ch 213; SL 1961, ch 265, § 1; SL 1963, ch 296, § 2; SDCL, § 42-7-8; SL 1969, ch 201; SL 1978, ch 302, § 12; SL 1991, ch 349, § 11.



§ 42-7-58.1 Satellite facilities of horse or dog track licensees.

42-7-58.1. Satellite facilities of horse or dog track licensees. The commission may allow licensees approved by the commission to collect and disburse money under the certificate system at locations other than where licensed races are conducted if the satellite locations are more than fifty miles away from any pari-mutuel horse track or dog track licensed by the commission which is conducting a race meet at that time or if the pari-mutuel horse or dog track agrees to the operation of such a location within the fifty mile radius. The special racing fund shall receive one and one-half percent of the total amount contributed from the satellite location, and the special racing revolving fund in the Office of the State Treasurer and the South Dakota bred racing fund shall each receive one and one-half percent of the total amount contributed, with the remaining amount of the contribution withheld at the satellite location to be retained by the licensees. No other deductions may be made from the amount withheld by the licensee at the satellite location. Satellite facilities may receive contributions between the hours of 9:00 a.m. and 1:00 a.m.

Source: SL 1985, ch 331, § 1; SL 1987, ch 309; SL 1989, ch 367, § 1; SL 1991, ch 349, § 12; SL 1994, ch 328, § 1; SL 1995, ch 240, § 1; SL 2000, ch 212, § 2.



§ 42-7-58.2 Wagering on televised races--Request and reciprocal agreement.

42-7-58.2. Wagering on televised races--Request and reciprocal agreement. Upon written request of a licensee, the commission may approve wagering on races televised to South Dakota from another licensed racing jurisdiction. The request shall be made not less than seven days prior to the race to be televised. The request shall be accompanied by a signed reciprocal agreement between the racetrack originating the broadcast and the South Dakota racetrack receiving the broadcast.

Source: SL 1987, ch 310, § 1.



§ 42-7-58.3 Approved simulcast races conducted on day assigned by commission.

42-7-58.3. Approved simulcast races conducted on day assigned by commission. All approved simulcast races shall be conducted at a licensed location on a day assigned by the commission.

Source: SL 1987, ch 310, § 2; SL 1988, ch 343, § 1.



§ 42-7-58.4 Distribution of contributions.

42-7-58.4. Distribution of contributions. All contributions received pursuant to §§ 42-7-58.2 to 42-7-58.5, inclusive, shall be distributed pursuant to § 42-7-58.1.

Source: SL 1987, ch 310, § 3.



§ 42-7-58.5 Simulcast wagering in compliance with federal laws.

42-7-58.5. Simulcast wagering in compliance with federal laws. In addition to all state laws and applicable rules of the commission, simulcast wagering and interstate combined wagering pools shall be in compliance with the United States Code, Title 15, Section 3001, et seq., as in effect on December 31, 1990.

Source: SL 1987, ch 310, § 4; SL 1991, ch 350, § 7.



§ 42-7-58.6 Eligibility for license to operate satellite races absent conducting live meet.

42-7-58.6. Eligibility for license to operate satellite races absent conducting live meet. A licensee shall be eligible to receive a license under the certificate system to operate satellite races from either within or without the state without being obligated to conduct a live meet during the year.

Source: SL 1991, ch 349, § 41; SL 1995, ch 240, § 2.



§ 42-7-58.7 Consideration of applications for licenses for satellite facilities and multi-jurisdictional totalizator hubs--Restrictions.

42-7-58.7. Consideration of applications for licenses for satellite facilities and multi-jurisdictional totalizator hubs--Restrictions. Notwithstanding any other provisions of this chapter, the commission may accept and consider applications at any time for operation of satellite facilities and multi-jurisdictional totalizator hubs to be operated under the certificate system and issue a license at any time for the operation of the facilities or hubs, if the facilities or hubs only allow wagering on horse and dog racing authorized by this chapter.

Source: SL 1994, ch 328, § 2; SL 2005, ch 229, § 2.



§ 42-7-59 Filing of application for racing license or provision of simulcast signal--Contents.

42-7-59. Filing of application for racing license or provision of simulcast signal--Contents. The application for a license to hold or conduct a racing meeting or to provide a simulcast signal to a satellite facility shall be signed under oath and filed with the commission on or before a day prescribed in this chapter. The application shall state:

(1) The full name and address of the applicant. If the applicant for a license is a corporation, the names of all officers, directors, or stockholders of the corporation or any of its holding corporations shall be disclosed individually to the commission. The commission may require disclosure of any person or group of persons holding directly, indirectly, or beneficially an interest of any nature whatsoever in the corporation or any of its holding corporations, whether financial, administrative, policy-making, or supervising;

(2) The location of its racetrack or other facilities and whether the racetrack or other facilities are owned or leased. If leased, state the names and addresses of the lessors;

(3) A statement of the assets and liabilities of such applicant;

(4) A description of the qualifications and experience of the applicant, if an individual, or of its officers and directors, if a corporation, in the conduct of racing establishments in the five years preceding the filing of such application;

(5) The time, place, and number of days such racing meet is proposed to be conducted or such satellite facilities are proposed to be in operation;

(6) The type of racing to be conducted or simulcast;

(7) Such other information as the commission may require.

Any expenses incurred by the commission in regard to the investigation of an applicant shall be paid by the applicant.

Source: SDC 1939, § 53.0506; SL 1949, ch 213; SL 1961, ch 265, § 2; SL 1963, ch 296, § 3; SDCL, § 42-7-10; SL 1969, ch 201; SL 1978, ch 302, § 14; SL 1985, ch 331, § 3; SL 1990, ch 339, § 3; SL 1991, ch 349, § 13; SL 2000, ch 212, § 3.



§ 42-7-60 Bond required of applicant for license--Waiver--Revocation or suspension of license on nonpayment of fees or taxes.

42-7-60. Bond required of applicant for license--Waiver--Revocation or suspension of license on nonpayment of fees or taxes. Every person applying for a license under §§ 42-7-58, 42-7-58.1, and 42-7-56(16) shall give bond payable to the State of South Dakota with good security to be approved by the commission. The bond shall be the amount which the commission determines is adequate to protect the amount normally due and owing to the commission in a sixty-day period or, in the case of new or altered conditions, based on the projected revenues and to guarantee proper payout of wagers.

The commission may waive the bond. In such event, the amount of taxes and fees due and owing the state shall be a lien on the license to operate. The lack of timely payment shall be cause for revocation or suspension of the license to operate.

Source: SDC 1939, § 53.0504; SDCL, § 42-7-11; SL 1978, ch 302, § 16; SL 1991, ch 349, § 14; SL 2000, ch 212, § 4; SL 2005, ch 229, § 3.



§ 42-7-61 Application for new site submitted to county commissioners--Notice to county auditors--Provision for vote.

42-7-61. Application for new site submitted to county commissioners--Notice to county auditors--Provision for vote. An application for a license to conduct the racing of horses or dogs on any new site which has not before July 1, 1967, been utilized for the conduct of racing horses or dogs, shall first be submitted, not less than ninety days prior to the next general election, to the board of county commissioners of the county where the site is to be located. The board of county commissioners shall notify the county auditor of each county which has any portion of its border within fifteen miles of the proposed site. Upon receipt of such notice, the county auditor of each county shall take the necessary action to provide that a vote shall be conducted at the next general election for the purpose of approving or disapproving such proposed site.

Source: SDC 1939, § 53.0506 as added by SL 1967, ch 244; SDCL, § 42-7-12; SL 1969, ch 201; SL 1978, ch 302, § 21.



§ 42-7-62 Certification of votes on new racing site--Application forwarded to commission if approved by voters.

42-7-62. Certification of votes on new racing site--Application forwarded to commission if approved by voters. The county auditor of each county voting on the question provided for in § 42-7-61 shall submit a certified statement of the total votes cast for approval and disapproval to the board of county commissioners of the proposed-site county within sixty days after the general election. The board of county commissioners of the proposed-site county shall add the total votes cast for approval and disapproval from all such counties voting. If a majority of all votes cast approves such proposed site, the application for a license shall be further submitted by the county auditor of the proposed-site county together with a certificate indicating such approval to the commission for their consideration and action.

Source: SDC 1939, § 53.0506 as added by SL 1967, ch 244; SDCL, § 42-7-13; SL 1969, ch 201; SL 1978, ch 302, § 22; SL 1991, ch 349, § 15.



§ 42-7-63 Fee for collecting and disbursing money--Disposition.

42-7-63. Fee for collecting and disbursing money--Disposition. The commission may charge a fee for licensees to collect and disburse money under the certificate system commensurate with the amount of money which is collected daily, but no charge less than ten dollars nor in excess of one hundred dollars per day shall be made. The license fees shall be remitted to the state treasurer and placed in the special racing fund.

Source: SDC 1939, § 53.0509; SDCL, § 42-7-16; SL 1978, ch 302, § 19; SL 1991, ch 349, § 16; SL 2000, ch 212, § 5.



§ 42-7-64 Contents of license for racing under certificate system--Days and hours of racing specified--License issued on basis of calendar year.

42-7-64. Contents of license for racing under certificate system--Days and hours of racing specified--License issued on basis of calendar year. Each license issued under the certificate system shall describe the place and track or race course at which the licensee may hold such meetings. The authority conferred in any one license shall be limited to the calendar year for which it is issued. Every license shall specify the number of days the licensed meet shall continue, the hours during which racing is to be conducted and the number of races to be held per day. Races authorized under this chapter may be held only between the hours of 9:00 a.m. and 12:00 midnight. For the purpose of simulcasting or satellite facilities, a race meeting is considered to be the period of time a licensee starts its simulcast racing until it ends its simulcast racing. The commission shall issue a license on the basis of a calendar year.

Source: SDC 1939, §§ 53.0503, 53.0506; SL 1949, ch 213; SL 1961, ch 265, §§ 1, 2; SL 1963, ch 296, §§ 2, 3; SDCL, § 42-7-17; SL 1969, ch 201; SL 1970, ch 246; SL 1978, ch 302, § 17; SL 1989, ch 367, § 2; SL 1995, ch 240, § 3.



§ 42-7-65 Transfer of license or stock ownership subject to approval--Standards applied.

42-7-65. Transfer of license or stock ownership subject to approval--Standards applied. All transfers of licenses to collect or disburse money under the certificate system or transfers of stock in a corporation holding a license shall be subject to prior review and approval by the commission, and the disclosure requirements as provided in § 42-7-59. The commission may approve minor transfers of stock without a hearing. The commission shall apply the standards provided in § 42-7-91 in determining whether it shall permit a transfer of stock.

Source: SL 1978, ch 302, § 18; SL 1991, ch 349, § 17; SL 2005, ch 229, § 4.



§ 42-7-66 Investigation of stock ownership--Failure to disclose.

42-7-66. Investigation of stock ownership--Failure to disclose. The commission may conduct investigations to ascertain if any capital stock of any corporate applicant is held for an undisclosed principal. Failure to disclose a principal is a material false statement.

Source: SL 1978, ch 302, § 18; SL 1991, ch 349, § 18.



§ 42-7-67 Licensing of participants and track personnel--Maximum fee--Duration and privileges conferred--Fine, suspension or revocation.

42-7-67. Licensing of participants and track personnel--Maximum fee--Duration and privileges conferred--Fine, suspension or revocation. The commission may grant, refuse, suspend, or withdraw licenses to every participant and employee engaged in racing under the certificate system as authorized in this chapter. The commission shall promulgate rules pursuant to chapter 1-26 to establish fees for licenses issued pursuant to this chapter. The maximum fee may not exceed fifty dollars. No license is valid for more than one calendar year, but a license issued pursuant to this chapter is valid at all race meetings in the state during the one year period. Licenses are the property of the state.

The commission, upon proof of violation of any provision of this chapter or any rule adopted by the commission, may fine, suspend, or revoke any license granted pursuant to this section.

Source: SL 1978, ch 302, § 38; SL 1990, ch 339, § 4; SL 1991, ch 349, § 19.



§ 42-7-68 Allotment of racing days to applicants--Preference to past users--Annual scheduling--Procedure for simulcast or satellite facilities.

42-7-68. Allotment of racing days to applicants--Preference to past users--Annual scheduling--Procedure for simulcast or satellite facilities. If an applicant is eligible to receive a license under the provisions of this chapter, the commission shall fix the racing days allotted to the applicant and issue a license for the holding of such meetings. Any racing association, agriculture, livestock, or fair exposition which has adopted and used regular or approximate regular dates for their events for the past two years shall be allotted those dates if such association or organization requests them.

Written applications for live racing dates for the next calendar year shall be submitted to the commission prior to October thirty-first of the preceding year. Allotment of the live racing dates for the next calendar year shall be made by the commission by December thirty-first of the preceding year.

The commission may grant additional live racing days to any currently licensed racing association upon a written application for additional live racing dates for the current calendar year.

Simulcasting or satellite facilities licensed to operate in this state shall also submit their projected racing dates prior to October thirty-first of the preceding year. However, the dates are subject to revision by the commission or the executive secretary at any time. The commission shall establish, by rules promulgated pursuant to chapter 1-26, the procedures for revising simulcast or satellite racing dates.

Source: SDC 1939, § 53.0506; SL 1949, ch 213; SL 1961, ch 265, § 2; SL 1963, ch 296, § 3; SDCL, § 42-2-17; SL 1969, ch 201; SL 1970, ch 246; SL 1978, ch 302, § 20; SL 1985, ch 330, § 2; SL 1989, ch 367, § 3; SL 1991, ch 349, § 20.



§ 42-7-69 , 42-7-70. Repealed.

42-7-69, 42-7-70. Repealed by SL 2000, ch 212, §§ 6, 7



§ 42-7-71 South Dakota-bred racing fund--Use of fund.

42-7-71. South Dakota-bred racing fund--Use of fund. One-fourth of all money received by the state treasurer under this chapter from licensees operating horse racing tracks shall be placed in a special revenue fund to be known as the South Dakota-bred racing fund. The fund shall be used by the commission to encourage horse racing and the raising and breeding of horses in South Dakota and shall be used for the purpose of providing compensation to South Dakota-bred horses and providing funds to all horsetracks licensed in South Dakota.

Source: SDC 1939, § 53.0508 as enacted by SL 1963, ch 296, § 5; SDCL, § 42-7-26; SL 1978, ch 302, § 31; SL 1983, ch 301, § 1; SL 1990, ch 340, § 1; SL 1991, ch 349, § 22; SL 2005, ch 229, § 5.



§ 42-7-72 Repealed.

42-7-72. Repealed by SL 1983, ch 301, § 2



§ 42-7-73 Bonus paid to breeder of winner of South Dakota-bred race--Registration of qualifying horses.

42-7-73. Bonus paid to breeder of winner of South Dakota-bred race--Registration of qualifying horses. A sum equal to five percent of the first money of every purse won by a "South Dakota-bred" horse shall be paid by the licensee conducting the horse racing meeting to the breeder of such animal. The commission shall by rule provide for the definition and registration of all "South Dakota-bred" horses.

Source: SDC 1939, § 53.0508 as enacted by SL 1963, ch 296, § 5; SDCL, § 42-7-31; SL 1978, ch 302, § 34; SL 1991, ch 349, § 23.



§ 42-7-74 , 42-7-75. Repealed.

42-7-74, 42-7-75. Repealed by SL 1983, ch 301, § 3



§ 42-7-76 Contributions by win bettors--Minors prohibited from participating--Interest acquired--Certificates issued.

42-7-76. Contributions by win bettors--Minors prohibited from participating--Interest acquired--Certificates issued. The certificate system shall expressly authorize the right of a licensee to collect and receive contributions of money from any person eighteen years or older toward the entry of any horse or dog in such race selected by such person to run first in the race, and the person contributing such money shall acquire an interest in the total money contributed on all horses and dogs in the race as first winner in proportion to the amount of money contributed by such person. The licensee shall receive such contributions of money and issue to the contributors thereof certificates on which shall be shown the number of the race, the amount contributed, and the number or name of the horse or dog selected by such person as first winner.

Source: SDC 1939, § 53.0503; SL 1949, ch 213; SL 1961, ch 265, § 1; SL 1963, ch 296, § 2; SDCL, § 42-7-19; SL 1969, ch 201; SL 1972, ch 230, § 1; SL 1974, ch 281, § 3; SL 1975, ch 266; SL 1978, ch 302, § 24; SL 1985, ch 331, § 4; SL 1987, ch 29, § 97.



§ 42-7-76.1 Accepting of large bets by persons other than licensee as felony.

42-7-76.1. Accepting of large bets by persons other than licensee as felony. Any person who accepts bets in excess of two hundred dollars by any other persons, other than the licensee, on the outcome of any horse or dog race conducted pursuant to this chapter is guilty of a Class 6 felony.

Source: SL 1987, ch 311, § 1.



§ 42-7-76.2 Accepting of medium bets as misdemeanor.

42-7-76.2. Accepting of medium bets as misdemeanor. Any person who accepts bets of one hundred to two hundred dollars from any other persons on the outcome of any horse or dog race conducted pursuant to this chapter is guilty of a Class 1 misdemeanor.

Source: SL 1987, ch 311, § 2.



§ 42-7-76.3 Accepting of small bets as misdemeanor.

42-7-76.3. Accepting of small bets as misdemeanor. Any person who accepts bets of less than one hundred dollars from any other persons on the outcome of any horse or dog race conducted pursuant to this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1987, ch 311, § 3.



§ 42-7-77 Place and show betting--Combinations of races for betting.

42-7-77. Place and show betting--Combinations of races for betting. The licensee shall receive such contributions on horses or dogs selected to run second, third, or both, the method and procedure and the right of the licensee to be as specified in §§ 42-7-76, 42-7-78, and 42-7-79, with reference to selection of a horse or dog to run first. Any contributions collected or received under the provisions of this chapter may apply to one or more races or to any combination of races.

Source: SDC 1939, § 53.0503; SL 1949, ch 213; SL 1961, ch 265, § 1; SL 1963, ch 296, § 2; SDCL, § 42-7-19; SL 1969, ch 201; SL 1972, ch 230, § 1; SL 1974, ch 281, § 3; SL 1975, ch 266; SL 1978, ch 302, § 24.



§ 42-7-78 Deduction from pari-mutuel pool on horse race--Payments to winners.

42-7-78. Deduction from pari-mutuel pool on horse race--Payments to winners. As each horse race is run the licensee shall be authorized to deduct from the total sum contributed on all horses as first winners eighteen and one-quarter percent and the balance remaining on hand after deducting such percentage shall be paid out to the holders of certificates on the winning horse equally in proportion as the amount contributed by such person bears to the total amount contributed toward the entry of all horses in such race to run first.

Source: SDC 1939, § 53.0503; SL 1949, ch 213; SL 1961, ch 265, § 1; SL 1963, ch 296, § 2; SDCL, § 42-7-19; SL 1969, ch 201; SL 1972, ch 230, § 1; SL 1974, ch 281, § 3; SL 1975, ch 266; SL 1978, ch 302, § 24.



§ 42-7-78.1 Additional deduction from pools on horse races--Distribution.

42-7-78.1. Additional deduction from pools on horse races--Distribution. In addition to the deductions authorized by § 42-7-78, a licensee of a horse track may deduct from the total sum contributed on horse races, except contributions on horse races in the win, place, or show pool, an additional three percent, which shall be retained by the licensee as additional compensation, to be used only by the licensee for capital improvements, increases in purses, or for such other purpose which has been approved by the commission. Such deduction is not subject to the provisions of § 42-7-85.

Source: SL 1981, ch 305, § 1; SL 1991, ch 349, § 24.



§ 42-7-79 Deduction from pari-mutuel pool on dog race--Weekly remittances--Payments to winners.

42-7-79. Deduction from pari-mutuel pool on dog race--Weekly remittances--Payments to winners. As each dog race is run, the licensee shall deduct from the total sum contributed on all dogs as first winners eighteen and one-quarter percent of the amount thus contributed. This deduction shall be made from all sums contributed on dog races under the certificate system. Of this eighteen and one-quarter percent withheld, five percent of the total sum contributed shall be remitted on a weekly basis to the special racing fund, one-half of one percent of the total sum contributed shall be remitted on a weekly basis to the South Dakota-bred racing fund as provided in § 42-7-71, and one-half of one percent of the total sum contributed shall be remitted on a weekly basis to the special racing revolving fund as provided in § 42-7-79.1. The balance remaining on hand after deducting the eighteen and one-quarter percent shall be paid out to the holders of certificates on the winning dog equally in proportion as the amount contributed by such person bears to the total amount contributed toward the entry of all dogs in such race to run first. All funds not remitted to the state or paid to the South Dakota-bred racing fund or the special racing revolving fund provided for in § 42-7-79.1 or paid out to holders of certificates on winning dogs shall be retained by the track.

Source: SL 1949, ch 213; SDC Supp 1960, § 53.0503; SL 1961, ch 265, § 1; SL 1963, ch 296, § 2; SDCL, § 42-7-19; SL 1969, ch 201; SL 1972, ch 230, § 1; SL 1974, ch 281, §§ 3, 5; SL 1975, ch 266; SL 1976, ch 263; SL 1978, ch 302, § 24; SL 1989, ch 367, § 4; SL 1992, ch 303, § 1.



§ 42-7-79.1 Additional deduction from some pools on dog races--Distribution.

42-7-79.1. Additional deduction from some pools on dog races--Distribution. In addition to the deductions authorized by § 42-7-79, the dog racing licensees shall deduct from the total sum contributed on dog races, except contributions on dog races in the win, place, and show pool, an additional three and three-quarters percent on the dollars contributed. The licensee will retain one-quarter of one percent for capital improvements on all amounts contributed and an additional three and one-half percent shall be retained by the licensee for discretionary use. The special racing revolving fund shall be in the Office of the State Treasurer to be disbursed by the commission to increase purses or for operations, or upon request, funds may be granted to a political subdivision of the state for unusual or unique law enforcement expenses incidental to having a race track or off-track site in that political subdivision. Funds in the South Dakota-bred racing fund and the special racing revolving fund shall be disbursed by the commission on warrants drawn by the state auditor on vouchers approved by the commission and such funds shall be disbursed without authority of appropriation acts.

Source: SL 1981, ch 305, § 2; SL 1985, ch 332, § 1; SL 1987, ch 312, § 1; SL 1989, ch 367, § 5; SL 1990, ch 340, § 2; SL 1991, ch 349, § 25.



§ 42-7-80 Repealed.

42-7-80. Repealed by SL 2015, ch 63, § 2.



§ 42-7-81 Deduction of breakage from pari-mutuel payments--Licensee to retain breakage.

42-7-81. Deduction of breakage from pari-mutuel payments--Licensee to retain breakage. Before any payment is made to a person who has contributed to a pari-mutuel pool, the licensee shall deduct the odd cents by which the amount payable to such person exceeds a multiple of ten cents, which shall be known as breakage. The licensee conducting the live race meet or providing the simulcast signal to the location where the money is collected shall retain all breakage.

Source: SDC 1939, § 53.0503 as added by SL 1963, ch 296, § 2; SDCL, § 42-7-20; SL 1969, ch 201; SL 1970, ch 245, § 2; SL 1978, ch 302, § 26; SL 1992, ch 303, § 2; SL 2000, ch 212, § 8.



§ 42-7-82 Time for claiming payments from pari-mutuel pool.

42-7-82. Time for claiming payments from pari-mutuel pool. Claims for any part of a redistribution from a pari-mutuel pool shall be made within one year from the date on which the race was held or be forever barred. Any sums so barred shall become the property of the licensee conducting the meet or providing the simulcast signal from the host track to the satellite facility or the multi-jurisdictional totalizator hub at which the contribution was made.

Source: SDC 1939, § 53.0507 as added by SL 1963, ch 296, § 4; SDCL, § 42-7-22; SL 1978, ch 302, § 27; SL 2000, ch 212, § 9; SL 2005, ch 229, § 6.



§ 42-7-83 Repealed.

42-7-83. Repealed by SL 1989, ch 367, § 6



§ 42-7-84 Additional withholding by horse licensees.

42-7-84. Additional withholding by horse licensees. The licensee of each horse racing track shall withhold and retain at the end of each week of racing, as additional compensation to the licensee, one and one-quarter percent of the total sum contributed.

Source: SL 1972, ch 230, § 2; SDCL Supp, § 42-7-23; SL 1974, ch 281, §§ 2, 5; SL 1976, ch 263; SL 1977, ch 338; SL 1978, ch 302, § 28; SL 1982, ch 295; SL 1983, ch 302, § 2; SL 1985, ch 332, § 2; SL 1989, ch 367, § 7.



§ 42-7-84.1 Repealed.

42-7-84.1. Repealed by SL 1989, ch 367, § 8



§ 42-7-85 Portion of horse-racing pari-mutuel pool paid to state.

42-7-85. Portion of horse-racing pari-mutuel pool paid to state. A license to conduct racing under the certificate system shall further expressly provide that the licensee of any horse racing track shall remit to the state treasurer at the end of each week of racing, four-seventeenths of the total of all money retained as compensation by the licensee as authorized by this chapter which is in excess of the one and one-quarter percent retained by the licensee or remitted to the county treasurer wherein the site is located except breakage.

Source: SDC 1939, § 53.0506; SL 1949, ch 213; SL 1961, ch 265, § 2; SL 1963, ch 296, § 3; SDCL, § 42-7-23; SL 1969, ch 201; SL 1972, ch 230, § 2; SL 1974, ch 281, §§ 2, 5; SL 1976, ch 263; SL 1977, ch 338; SL 1978, ch 302, § 28.



§ 42-7-86 , 42-7-87. Repealed.

42-7-86, 42-7-87. Repealed by SL 1989, ch 367, §§ 9, 10



§ 42-7-88 Repealed.

42-7-88. Repealed by SL 1992, ch 303, § 3



§ 42-7-89 Payments to state in lieu of other taxes.

42-7-89. Payments to state in lieu of other taxes. The payments required in §§ 42-7-63, 42-7-79, 42-7-85, 42-7-88, and 42-7-102 to be made by the licensee to the state treasurer are in lieu of all other or further excise or occupational taxes to the state or any county, municipality, or other political subdivision.

Source: SDC 1939, § 53.0510; SDCL, § 42-7-24; SL 1978, ch 302, § 30; SL 1989, ch 367, § 11A; SL 2005, ch 229, § 7.



§ 42-7-90 Audit of licensee by auditor-general--Reimbursement of expense.

42-7-90. Audit of licensee by auditor-general--Reimbursement of expense. The auditor-general shall, when requested by the commission, executive board of the Legislative Research Council, or the Governor, conduct audits and investigate the operations of any licensee. The commission shall reimburse the Department of Legislative Audit for all services rendered.

Source: SDC 1939, § 53.0505; SL 1955, ch 229, § 2; SL 1957, ch 273, § 2; SDCL, § 42-7-25; SL 1978, ch 302, § 11; SL 1991, ch 349, § 26.



§ 42-7-91 Grounds for refusal, suspension, or withdrawal of license.

42-7-91. Grounds for refusal, suspension, or withdrawal of license. The commission may refuse, suspend, or withdraw licenses under the certificate system and privileges granted by it or terminate license privileges for just cause. Those things constituting just cause are:

(1) Any action or attempted action by a person contrary to the provisions of this chapter and law;

(2) Corrupt practices, which include but are not limited to:

(a) Prearranging or attempting to prearrange the order of finish of a race;

(b) Failing to properly pay the winnings to a bettor or to properly return change to a bettor upon purchasing a ticket;

(c) Falsifying or manipulating the odds on any entrant in a race;

(3) Any violation of the rules of racing adopted by the commission;

(4) Falsification or misstatement of fact in an application for any license issued pursuant to this chapter;

(5) Material false statement to a racing official or to the commission;

(6) Willful disobedience of a commission order or of a lawful order of a racing official other than a commissioner;

(7) Continued failure or inability to meet financial obligations connected with the licensee's business, occupation or profession performed or engaged on the track grounds;

(8) Failure or inability to maintain properly a race track;

(9) The refusal to license, or the suspension, or the revocation of a racing license by another racing jurisdiction.
Source: SL 1978, ch 302, § 15; SL 1990, ch 339, § 5; SL 1991, ch 349, § 27; SL 2005, ch 229, § 8.



§ 42-7-92 Legal representation of commission--Prosecution of violations.

42-7-92. Legal representation of commission--Prosecution of violations. The attorney general shall represent the state in all hearings before the commission concerning racing and shall prosecute all criminal proceedings arising from violations of this chapter. The commission shall reimburse the attorney general for all services rendered. The commission may employ private counsel for rule promulgation and to ensure that all its hearings are conducted fairly.

Source: SL 1978, ch 302, § 10; SL 1991, ch 349, § 28.



§ 42-7-93 Fine, revocation, or suspension of license after notice and hearing--Waiting period for new license after revocation.

42-7-93. Fine, revocation, or suspension of license after notice and hearing--Waiting period for new license after revocation. The commission, upon proof of violation by a licensee, or his agents or employees, of any provision of this chapter or any rule promulgated by the commission, may, pursuant to chapter 1-26, after reasonable notice to the licensee and after giving the licensee an opportunity to be heard, fine him or revoke or suspend his license. In the event of revocation, the licensee is not eligible to apply for another license within twelve months from the date of the revocation.

Source: SDC 1939, § 53.0511; SDCL, § 42-7-35; SL 1978, ch 302, § 40; SL 1985, ch 330, § 3; SL 1990, ch 339, § 6; SL 1991, ch 349, § 29.



§ 42-7-94 Decisions and orders in writing--Service on person affected.

42-7-94. Decisions and orders in writing--Service on person affected. Every decision or order of the commission shall be made in writing and filed with the executive secretary and preserved as a permanent record of the commission. Such decisions shall be signed by the chairman and attested by the executive secretary and dated. No decision or order of the commission shall be effective as to any person until a certified copy has been personally served or sent by certified or registered mail to such person.

Source: SDC 1939, § 53.0512; SDCL, § 42-7-36; SL 1978, ch 302, § 39; SL 1991, ch 24, § 16; SL 1991, ch 349, § 30.



§ 42-7-95 Judicial review of commission actions--Cost bond.

42-7-95. Judicial review of commission actions--Cost bond. If any licensee is dissatisfied with the decision of the commission, he may have such decision reviewed by the circuit court in the manner provided by chapter 1-26, by furnishing a bond to the commission to be approved by the clerk of the court to which the appeal is taken, in the penal sum of two hundred fifty dollars conditioned for the payment of the costs.

Source: SDC 1939, § 53.0513; SDCL, § 42-7-37; SL 1978, ch 302, § 43; SL 1991, ch 349, § 31.



§ 42-7-96 Suspensions and fines by racing judges or stewards--Notice and hearing--Appeals--Reference to commission.

42-7-96. Suspensions and fines by racing judges or stewards--Notice and hearing--Appeals--Reference to commission. The commission shall promulgate rules permitting a panel of three racing judges or stewards to impose suspensions not to exceed four horse racing days or twelve dog racing days and any intervening calendar days and a fine not to exceed five hundred dollars on persons violating this chapter or the rules of the commission after notice and hearing pursuant to chapter 1-26.

An appeal from the order of the racing judges or stewards shall be made to the commission only and not to the circuit court and shall operate as a stay of all proceedings under such order until the commission renders its decision which shall be final agency action.

If the racing judges or stewards find that a penalty which exceeds their limits to impose should be rendered, they may not impose any penalty and shall forward their findings and conclusions and recommendations to the commission for final agency action.

If a matter is not appealed to the commission by the person upon whom a penalty was imposed by the stewards or judges within seven days of the date of service of the judges' or stewards' order, the decision and penalty of the judges or stewards shall be final in that the appeal time to the commission has lapsed.

Source: SL 1977, ch 337, § 1; SDCL Supp, § 42-7-35.1; SL 1978, ch 302, § 41; SL 1985, ch 330, § 4.



§ 42-7-97.1 Suspensions or revocations exceeding racing season.

42-7-97.1. Suspensions or revocations exceeding racing season. If a suspension or revocation of racing privileges is levied by the commission or by a panel of three racing judges or stewards the horse racing days or dog racing days that the license is suspended for or revoked for shall be served in the next racing season if there are not sufficient horse racing days or dog racing days in the season when the penalty is carried out.

Source: SL 1985, ch 330, § 6; SL 1991, ch 349, § 32.



§ 42-7-98 Receipts retained in special racing fund.

42-7-98. Receipts retained in special racing fund. All moneys received by the state treasurer except for those moneys in the South Dakota-bred racing fund and the racing revolving fund shall be retained by the treasurer in a special racing fund.

Source: SDC 1939, § 53.0507; SL 1949, ch 213; SL 1955, ch 229, § 3; SL 1957, ch 273, § 3; SL 1959, ch 284; SL 1963, ch 296, § 4; SDCL, § 42-7-33; SL 1978, ch 302, § 36; SL 1991, ch 349, § 33.



§ 42-7-98.1 Transfer of revenue in special racing fund--Procedure.

42-7-98.1. Transfer of revenue in special racing fund--Procedure. The state treasurer shall transfer the first seventy-five thousand dollars received in a special racing fund to the special racing revolving fund and any amounts received during any year in excess of seventy-five thousand dollars shall be transferred as follows:

(1) One-half of the remaining revenue shall be transferred to the South Dakota-bred racing fund;

(2) The other one-half of the remaining revenue shall be transferred to the special racing revolving fund.

All transfers by the state treasurer except for the transfer on April 1, 1991, shall be made on a monthly basis on the first day of the month or as soon thereafter as is reasonably possible.

Source: SL 1991, ch 349, § 37.



§ 42-7-99 , 42-7-100. Repealed.

42-7-99, 42-7-100. Repealed by SL 1991, ch 349, §§ 34, 35



§ 42-7-101 Devices or expedients to increase horse's speed prohibited.

42-7-101. Devices or expedients to increase horse's speed prohibited. No person may have in his possession an electrical device, mechanical device, or other expedient designed to increase the speed of a horse other than an ordinary whip at anytime on the grounds of a race track licensed by the commission. A violation of this section is a Class 1 misdemeanor. A subsequent violation of this section is a Class 6 felony.

Source: SL 1985, ch 330, § 5; SL 1991, ch 349, § 36.



§ 42-7-102 Interstate combined wagering pool--Take-out of host jurisdiction or facility--Percentage to state.

42-7-102. Interstate combined wagering pool--Take-out of host jurisdiction or facility--Percentage to state. Notwithstanding any other provision of this chapter, the commission may authorize any licensee to participate in an interstate combined wagering pool with one or more other racing jurisdictions. If a licensee participates in an interstate combined wagering pool, the licensee may adopt the take-out of the host jurisdiction or facility. The State of South Dakota shall receive one and one-half percent of the total contributed in this state, and the special racing revolving fund and the South Dakota-bred racing fund shall each receive one and one-half percent of the total contributed in this state. However, if the licensee participating in the interstate combined wagering pool is a multi-jurisdictional totalizator hub, the total portion to be received by the state shall be one-fourth of one percent of the total contributed through the hub, of which the special racing revolving fund shall receive one-fifth of one percent of the total contributed through the hub and the South Dakota-bred racing fund shall receive one-twentieth of one percent of the total contributed through the hub. Any such interstate combined wagering pool may only apply to horse and dog racing authorized by this chapter.

Source: SL 1991, ch 350, § 2; SL 1995, ch 241; SL 2005, ch 229, § 9.



§ 42-7-103 Combining pari-mutuel pools to establish interstate combined wagering pool.

42-7-103. Combining pari-mutuel pools to establish interstate combined wagering pool. The commission may permit a licensee to use one or more of its races for an interstate combined wagering pool at locations outside its jurisdiction, and may allow pari-mutuel pools in other states to be combined with pari-mutuel pools in its jurisdiction for the purpose of establishing an interstate combined wagering pool.

Source: SL 1991, ch 350, § 3.



§ 42-7-104 Physical location as place of business.

42-7-104. Physical location as place of business. No licensee may be considered to be doing business in any jurisdiction other than the jurisdiction in which the licensee is physically located if the licensee participates in an interstate combined wagering pool.

Source: SL 1991, ch 350, § 4.



§ 42-7-105 Tax of wagers in interstate combined wagering pool.

42-7-105. Tax of wagers in interstate combined wagering pool. Taxes or commissions imposed on pari-mutuel wagering may not be imposed on any amounts wagered in an interstate combined wagering pool other than amounts wagered within this state.

Source: SL 1991, ch 350, § 5.



§ 42-7-106 Breakage calculation for interstate combined wagering pool.

42-7-106. Breakage calculation for interstate combined wagering pool. The commission may negotiate the breakage calculation for interstate combined wagering pools and the distribution of breakage among the participating jurisdictions.

Source: SL 1991, ch 350, § 6.






Chapter 07A - State Lottery

§ 42-7A-1 Definitions.

42-7A-1. Definitions. Terms used in this chapter mean:

(1) "Associated equipment," any proprietary device, machine, or part used in the manufacture or maintenance of a video lottery machine, including integrated circuit chips, printed wired assembly, printed wired boards, printing mechanisms, video display monitors, and metering devices;

(2) "Commission," the South Dakota Lottery Commission;

(3) "Credit," one, five, ten, or twenty-five cents;

(4) "Executive director," the executive director of the South Dakota Lottery;

(5) "Instant lottery," a game that offers preprinted tickets that indicate immediately or in a grand prize drawing whether the player has won a prize;

(6) "Licensed establishment," a bar or lounge owned or managed by an individual, partnership, corporation, or association licensed to sell alcoholic beverages for consumption upon the premises where sold;

(7) "Lottery" or "state lottery," any lottery operated pursuant to this chapter;

(8) "Lottery retailer," any person with whom the South Dakota Lottery has contracted to sell lottery tickets to the public;

(9) "Lottery vendor" or "vendor," any person who has entered into a major procurement contract with the South Dakota Lottery;

(10) "Major procurement," any contract with any vendor directly involved in providing facilities, equipment, tickets, and services unique to the lottery, but not including materials, supplies, equipment, and services common to the ordinary operations of state agencies;

(11) "Net machine income," money put into a video lottery machine minus credits paid out in cash;

(12) "On-line lottery," a game linked to a central computer via a telecommunications network in which the player selects a specified group of numbers or symbols out of a predetermined range of numbers or symbols as approved by the commission;

(13) "South Dakota Lottery," the state agency created by this chapter to operate a lottery pursuant to this chapter;

(14) "Ticket," any tangible evidence issued or authorized by the South Dakota Lottery to prove participation in an instant, on-line, or video lottery game;

(14A) "Video lottery," any video game of chance played on video lottery machines;

(15) "Video lottery machine distributor," any individual, entity, partnership, corporation, or association that distributes or sells video lottery machines or associated equipment in this state;

(16) "Video lottery machine manufacturer," any individual, entity, partnership, corporation, or association that assembles or produces video lottery machines or associated equipment for sale or use in this state;

(17) "Video lottery machine operator," any individual, entity, partnership, corporation, or association that places video lottery machines or associated equipment for public use in this state; and

(18) "Video lottery machines," or "machine," any electronic video game machine that, upon insertion of cash, is available to play or simulate the play of a video game, including video poker, keno, and blackjack, authorized by the commission utilizing a video display and microprocessors in which, by chance, the player may receive free games or credits that can be redeemed for cash. The term does not include a machine that directly dispenses coins, cash, or tokens.
Source: SL 1987, ch 313, § 1; SL 1989, ch 368, § 1; SL 1990, ch 341, § 1; SL 1991, ch 351, § 1; SL 1992, ch 304, § 1; SL 1995, ch 242; SL 2013, ch 219, § 1.



§ 42-7A-2 South Dakota Lottery established--Administration by executive director--Overall control and operation of games.

42-7A-2. South Dakota Lottery established--Administration by executive director--Overall control and operation of games. There is hereby established in the Department of Revenue a division to be called the South Dakota Lottery under the direction of the South Dakota Lottery Commission. Under the supervision of the commission, an executive director shall administer the state lottery as provided in this chapter. In all decisions, the executive director and commission shall take into account the particularly sensitive nature of the lottery, and shall act to promote and ensure the integrity, security, honesty, and fairness of its operation and administration. The overall management of the state lottery and control over the operation of its games shall rest solely with the South Dakota Lottery.

Source: SL 1987, ch 313, § 2; SL 1993, ch 317, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 115; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 42-7A-3 Executive director--Salary--Employment of personnel.

42-7A-3. Executive director--Salary--Employment of personnel. The executive director shall be the secretary of revenue or his designee. The executive director shall be exempt from the South Dakota Career Service Act and shall receive an annual salary fixed by the Governor. The executive director may employ such persons as may be necessary to operate the South Dakota Lottery.

Source: SL 1987, ch 313, § 3; SL 1989, ch 368, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 116; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 42-7A-4 Functions of executive director.

42-7A-4. Functions of executive director. The executive director may, subject to policy established by the commission:

(1) Supervise and administer the operation of the state lottery in accordance with the provisions of this chapter;

(2) Employ all other employees of the South Dakota Lottery;

(3) Enter into contracts for promotional services; annuities or other methods deemed appropriate for the payment of prizes; data processing and other technical products, equipment and services; and facilities as needed to operate the South Dakota Lottery including, without limitation, tickets and other services involved in major procurements;

(4) Contract with and license persons for the sale of lottery tickets and the offering of video lottery games to the public, as provided by this chapter and rules adopted pursuant thereto;

(5) Make demographic studies of lottery players and studies of reactions of citizens to existing and potential features of the lottery;

(6) Require lottery retailers and persons licensed pursuant to this chapter to furnish proof of financial stability or furnish surety in an amount based upon the expected volume of sales of lottery tickets or net machine income;

(7) Provide for secure facilities to house the South Dakota Lottery;

(8) Provide for separate, distinct, and secure data processing facilities to be used for the reliable operation of the state lottery;

(9) Examine, or cause to be examined by any agent or representative designated by the executive director, any books, papers, records, or memoranda of any lottery retailer or person licensed pursuant to this chapter for the purpose of ascertaining compliance with any provision of this chapter or any rule adopted pursuant to this chapter;

(10) Issue subpoenas to compel access to or for the production of such books, papers, records, or memoranda in the custody or control of any lottery retailer or person licensed pursuant to this chapter, or to compel the appearance of any of their employees, for the purpose of ascertaining compliance with any provision of this chapter or any rule adopted pursuant to this chapter;

(11) Administer oaths and take depositions to the same extent and subject to the same limitations as would apply if the deposition was in aid of a civil action in the circuit court;

(11A) The lottery commission shall operate a video lottery undertaken pursuant to this chapter and may not contract or assign this responsibility to any other person;

(12) Impose civil fines not to exceed ten thousand dollars per violation and fifteen thousand dollars for any subsequent violation of any provision of this chapter or any rule adopted pursuant to this chapter; and

(13) Enter into written agreements or compacts with one or more other states for the operation, marketing and promotion of a joint lottery or joint lottery games.
Source: SL 1987, ch 313, § 4; SL 1989, ch 368, § 3; SL 1990, ch 341, § 2.



§ 42-7A-5 Competitive bidding required before entering into contracts.

42-7A-5. Competitive bidding required before entering into contracts. If entering into any contract pursuant to subdivision 42-7A-4(3), the executive director shall utilize an open and competitive bid process which reflects the best interest of the State of South Dakota. Any such contract is exempt from the provisions of chapters 5-18A and 5-18D. The executive director shall consider all relevant factors including security, competence, experience, timely performance, and maximization of net revenues to the state. Any contract entered into pursuant to subdivision 42-7A-4(3) for major procurements are subject to the approval of the commission and are subject to the provisions of chapters 5-18A and 5-18D.

Source: SL 1987, ch 313, § 5; SL 1990, ch 341, § 3; SL 2011, ch 2, § 143.



§ 42-7A-6 Investigation of vendors.

42-7A-6. Investigation of vendors. Before a contract for a major procurement is awarded, the executive director shall conduct a thorough background investigation of the vendor, any parent or subsidiary corporation of the vendor, all shareholders of five percent or more interest in the vendor or parent or subsidiary corporation of the vendor, and all officers and directors of the vendor or parent or subsidiary corporation of the vendor to whom the contract is to be awarded. The vendor shall submit appropriate investigation authorizations to facilitate this investigation. The executive director may require any additional information from the vendor that is considered appropriate to preserve the integrity and security of the lottery.

Source: SL 1987, ch 313, § 6.



§ 42-7A-7 Subpoenas--Order to comply--Punishment by contempt.

42-7A-7. Subpoenas--Order to comply--Punishment by contempt. Subpoenas issued under the provisions of subdivision 42-7A-4(10) may be served upon individuals, entities, or corporations in the manner provided in chapter 1-26 for the service of process by any officer authorized to serve subpoenas in civil actions or by the executive director or an agent or representative designated by the executive director. In the case of the refusal of any person to comply with any such subpoena, the executive director may make application to the circuit court of the county where such books, papers, records, memoranda, or person is located for an order to comply. Failure to obey such order to comply issued by a circuit court may be punished by the court as contempt.

Source: SL 1987, ch 313, § 7; SL 2013, ch 219, § 2.



§ 42-7A-8 Additional functions of executive director.

42-7A-8. Additional functions of executive director. The executive director shall:

(1) Make and keep books and records which accurately and fairly reflect each day's transactions, including the distribution and sale of tickets, receipt of funds, prize claims, prize disbursements, or prizes liable to be paid, expenses and other financial transactions of the South Dakota Lottery necessary so as to insure accountability;

(2) Make annual financial reports to the commission, the Governor, the state treasurer, the attorney general, and the Legislature. Such reports shall be based upon generally accepted accounting principles and include a full and complete statement of the lottery's financial position and operations;

(3) Make available for inspection by the commission, upon request, all books, records, files, and other information and documents of the South Dakota Lottery;

(4) Have an annual audit of all accounts and transactions of the South Dakota Lottery pursuant to chapter 4-11. The audit report shall be presented to the commission, the Governor, the state treasurer, and the Legislature;

(5) Contract with an agency of state government or an independent firm experienced in security procedures to periodically conduct a comprehensive study and evaluation of all aspects of security in the operation of the South Dakota Lottery;

(6) Prepare and submit budgets and proposals for the operation of the South Dakota Lottery;

(7) Operate the state lottery so that after the initial funding, it is self-sustaining and self-funded;

(8) Include in printed promotional materials and information published for each lottery game, a list of the odds of winning such game, based upon the number of tickets projected to be sold; and

(9) Make provision for the timely and efficient transfer of funds due from lottery retailers and persons licensed pursuant to this chapter to the state general fund.
Source: SL 1987, ch 313, § 8; SL 1989, ch 368, § 4; SL 2013, ch 219, § 3.



§ 42-7A-9 Lottery expenses and prizes to be paid from lottery funds--General funds not to be used or obligated--Exception.

42-7A-9. Lottery expenses and prizes to be paid from lottery funds--General funds not to be used or obligated--Exception. No claim for the payment of an expense of the lottery or the payment of a lottery prize may be made unless it is against the lottery operating fund or money collected from the sale of lottery tickets. Except for the initial start-up funding to the lottery, the general funds of the state may not be used or obligated to pay the expenses of the South Dakota Lottery or prizes of the lottery.

Source: SL 1987, ch 313, § 9.



§ 42-7A-10 Selection of lottery retailers.

42-7A-10. Selection of lottery retailers. The executive director shall select as lottery retailers such persons as he deems best able to serve the public convenience and promote the sale of tickets. In the selection of lottery retailers, the executive director shall consider factors such as financial responsibility, security of the applicant's place of business or activity, accessibility of the applicant's place of business or activity, integrity, reputation, sufficiency of existing lottery retailers to serve the public convenience, volume of expected sales, and such other factors as the executive director may deem appropriate. Any person lawfully engaged in nongovernmental business on state property may be selected as lottery retailers.

Source: SL 1987, ch 313, § 10.



§ 42-7A-11 Lottery retailers application fee--Annual renewal of contracts--Contracts not transferable or assignable.

42-7A-11. Lottery retailers application fee--Annual renewal of contracts--Contracts not transferable or assignable. The executive director may charge an application fee to persons applying to become lottery retailers. All lottery retailer contracts awarded by the South Dakota Lottery under this chapter are renewable annually after issuance unless sooner canceled or terminated. No lottery retailer contract awarded under this chapter is transferable or assignable.

Source: SL 1987, ch 313, § 11.



§ 42-7A-12 Issuance of lottery retailer certificate--Display--Sales only at location on certificate.

42-7A-12. Issuance of lottery retailer certificate--Display--Sales only at location on certificate. Each lottery retailer shall be issued a lottery retailer certificate which shall be conspicuously displayed at the place where the lottery retailer is authorized to sell lottery tickets. Lottery tickets may only be sold by the lottery retailer at the location stated on the lottery retailer certificate.

Source: SL 1987, ch 313, § 12.



§ 42-7A-13 Qualifications of lottery retailer.

42-7A-13. Qualifications of lottery retailer. To be selected as a lottery retailer or video lottery machine operator, a natural person acting as a sole proprietor shall:

(1) Be at least eighteen years of age;

(2) Be of good character and reputation;

(3) Have sufficient financial resources to support the activities required to sell lottery tickets or place and service video lottery machines; and

(4) Be current in payment of all taxes, interest, and penalties owed to the State of South Dakota, excluding items under formal dispute or appeal pursuant to applicable statutes.

A lottery retailer or video lottery machine operator may not be a lottery vendor or an employee or agent of any lottery vendor doing business with the South Dakota Lottery.

Source: SL 1987, ch 313, § 13; SL 1989, ch 368, § 5; SL 1993, ch 317, § 5.



§ 42-7A-14 Persons ineligible to be licensed by the lottery--Criminal background investigation of applicants, licensees, vendors, and employees.

42-7A-14. Persons ineligible to be licensed by the lottery--Criminal background investigation of applicants, licensees, vendors, and employees. No natural person may be licensed by the lottery or involved in lottery activities under this chapter, who:

(1) Has been convicted of a felony in this or any other jurisdiction, unless at least ten years have passed since satisfactory completion of the sentence or probation imposed by the court in each felony conviction;

(2) Has been found to have violated the provisions of this chapter or any rule adopted pursuant to this chapter;

(3) Has been found to have a background, including a criminal record, reputation, habits, social or business associations, or prior activities that pose a threat to the public interests of the state or to the security and integrity of the lottery; create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of gaming; or present questionable business practices and financial arrangements incidental to the conduct of lottery activities;

(4) Is a member of the immediate family, as defined in § 42-7A-33, of an employee of the South Dakota Lottery or of a member of the South Dakota Lottery Commission; or

(5) Has knowingly made a false statement of material fact to the South Dakota Lottery.

Each applicant, licensee, vendor, or employee of the South Dakota Lottery shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The executive director shall submit completed fingerprint cards to the Division of Criminal Investigation for the applicant, licensee, vendor, or employee.

The South Dakota Lottery may pay any fee charged for the cost of fingerprinting or the criminal background investigation for any person whose employment is subject to the requirements of this section. Each applicant, licensee, or vendor is responsible for any fee charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 1987, ch 313, § 14; SL 1989, ch 368, § 6; SL 1993, ch 317, § 6; SL 2017, ch 186, § 1.



§ 42-7A-15 Partnership as lottery retailer or video lottery machine operator.

42-7A-15. Partnership as lottery retailer or video lottery machine operator. For a partnership to be selected as a lottery retailer or video lottery machine operator, the partnership shall meet the requirements of subdivisions 42-7A-13(3) and (4), and each partner thereof shall meet the requirements of subdivisions 42-7A-13(1) and (2) and subdivisions 42-7A-14(1) to (5), inclusive.

Source: SL 1987, ch 313, § 15; SL 1989, ch 368, § 7.



§ 42-7A-16 Association or corporation as lottery retailer or video lottery machine operator.

42-7A-16. Association or corporation as lottery retailer or video lottery machine operator. For an association or corporation to be selected as a lottery retailer or video lottery machine operator, the association or corporation shall meet the requirements of subdivisions 42-7A-13(3) and (4), and each officer and director and each stockholder who owns five percent or more of the stock of such association or corporation shall meet the requirements of subdivisions 42-7A-13(1) and (2) and subdivisions 42-7A-14(1) to (5), inclusive.

Source: SL 1987, ch 313, § 16; SL 1989, ch 368, § 8; SL 1993, ch 317, § 7.



§ 42-7A-17 Lottery Commission created--Appointment of members--Term of office--Qualifications--Chairman.

42-7A-17. Lottery Commission created--Appointment of members--Term of office--Qualifications--Chairman. There is created the South Dakota Lottery Commission, which shall be composed of seven members who shall be appointed by the Governor and confirmed by the senate. The term of office shall be three years, expiring on January first with no more than three expiring in any one year. No member may be appointed to more than two consecutive terms. Each member of the commission shall be a citizen of the United States and a resident of this state, not all of whom may be of the same political party. A chairman of the commission shall be chosen annually from the membership of the commission by a majority of its members at the first meeting of the commission each fiscal year.

Source: SL 1987, ch 313, § 17; SL 1989, ch 370.



§ 42-7A-18 Meetings--Quorum.

42-7A-18. Meetings--Quorum. The commission shall meet at least once a quarter and such additional meetings as the chair deems desirable. Special meetings may be called by the chair upon the written request of the executive director or any three members of the commission. All meetings shall be held at a place and time fixed by the chair. A majority of the duly appointed members of the commission constitutes a quorum to transact business.

Source: SL 1987, ch 313, § 18; SL 1996, ch 256.



§ 42-7A-19 Commission to establish lottery operation policy--Approval of major procurements.

42-7A-19. Commission to establish lottery operation policy--Approval of major procurements. The commission shall establish policy for the operation of the state lottery and shall consult with and direct the executive director relating to the operation of the state lottery. Major procurements, as defined in subdivision 42-7A-4(3), recommended by the executive director, are subject to the approval of the commission.

Source: SL 1987, ch 313, § 19.



§ 42-7A-19.1 Sale of lottery products within exterior boundaries of Indian reservations.

42-7A-19.1. Sale of lottery products within exterior boundaries of Indian reservations. The commission may provide for the sale of lottery products within the exterior boundaries of any Indian reservation within this state. The commission may pay to the respective tribal government an amount not to exceed fifty percent of the state's net proceeds from lottery products sold within the exterior boundaries of any reservation. The commission shall consider any agreement or potential agreement made pursuant to the authority contained in the Federal Indian Gaming Act together with any other relevant factors, including tribal member and nonmember mix, in determining payment to be made to a tribe. The commission shall by rule, promulgated pursuant to chapter 1-26, establish the specific criteria to determine the amount of net proceeds distributed to each tribal government. Each reservation may only receive revenue pursuant to this chapter from lottery products sold within the exterior boundaries of such reservation. Transfers of net proceeds from the sale of any lottery product to tribal governments under this section shall be made each year pursuant to § 42-7A-24.

Source: SL 1989, ch 372, § 1.



§ 42-7A-20 Mileage and per diem paid commission members--Exception.

42-7A-20. Mileage and per diem paid commission members--Exception. The members of the lottery commission shall be paid mileage at the same rate as allowed for state employees. The commission shall receive per diem compensation and allowable expense reimbursement in an amount set pursuant to § 4-7-10.4 for all time actually spent while attending commission meetings. However, no per diem may be paid to commission members who are state employees. The per diem shall be paid by vouchers duly verified and approved by the executive director of the lottery.

Source: SL 1987, ch 313, § 20.



§ 42-7A-21 Rules and regulations.

42-7A-21. Rules and regulations. The commission shall promulgate rules pursuant to chapter 1-26 governing the establishment and operation of a state lottery as necessary to carry out the purposes of this chapter. The commission shall promulgate rules concerning the following:

(1) The types of ticket lottery games to be conducted as authorized pursuant to this chapter;

(2) The manner of selecting the winning tickets. However, if a lottery game utilizes a drawing of winning numbers, a drawing among entries, or a drawing among finalists, such drawings shall always be open to the public and shall be recorded on both video and audio tape;

(3) The manner of payment of prizes to the holders of winning tickets;

(4) The frequency of the drawings or selections of winning tickets;

(5) The types of locations at which tickets may be sold;

(6) The methods to be used in selling tickets;

(7) Additional qualifications for the selection of lottery retailers, video lottery machine manufacturers, distributors, or operators and the amount of application fees to be paid by each;

(8) The amount and method of compensation to be paid to lottery retailers, including special bonuses and incentives;

(9) Deadlines for claims for prizes by winners of each lottery game. However, in no instance may such deadline be for more than one year;

(10) The mechanical and electronic specifications for each video lottery machine. At a minimum, each video lottery machine shall meet the requirements of § 42-7A-37;

(11) Machine security testing and inspection procedures;

(12) Liability for machine malfunction;

(13) Machine maintenance and repair;

(14) Financial responsibility of persons licensed under this chapter;

(15) Accounting procedures for net machine income;

(16) Licensing procedures under this chapter; and

(17) Such other matters necessary or desirable for the efficient or economical operation of the lottery or for the convenience of the public.
Source: SL 1987, ch 313, § 21; SL 1989, ch 368, § 9; SL 1991, ch 353, § 1; SL 1995, ch 243, § 1.



§ 42-7A-22 Lottery operating fund--Continuous appropriation--Informational budget--Disbursements.

42-7A-22. Lottery operating fund--Continuous appropriation--Informational budget--Disbursements. There is established within the state treasury the lottery operating fund, into which shall be deposited all revenues from the sale of lottery tickets, interest received on moneys in the lottery operating fund, and all other fees and moneys collected. For the purposes of this section, the award of a free ticket or free play does not constitute revenue. All money in the funds created by this section are continuously appropriated for the purposes specified in this section. All funds received by the state lottery shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature. Any disbursement from the lottery operating fund shall be by authorization of the executive director for any of the following purposes:

(1) The payment of prizes to the holders of valid, winning lottery tickets;

(2) Expenses of the lottery, which shall include all costs incurred in the operation and administration of the South Dakota Lottery; all costs resulting from contracts entered into for the purchase or lease of goods and services needed for operation of the lottery, including supplies, materials, tickets, independent studies and surveys, data transmission, advertising, printing, promotion, incentives, public relations, communications, compensation paid to lottery retailers; distribution of tickets; and reimbursement of costs of facilities and services provided by other state agencies; and

(3) Transfers of net proceeds to the state general fund.
Source: SL 1987, ch 313, § 22; SL 1990, ch 341, § 4; SL 2013, ch 219, § 4.



§ 42-7A-23 Amount from sale of tickets allocated for payment of prizes--Means of payment for prizes.

42-7A-23. Amount from sale of tickets allocated for payment of prizes--Means of payment for prizes. As nearly as practical, a minimum of fifty percent of the projected revenue from the sale of lottery tickets, computed on a year-round basis from the combined sale of instant and on-line lottery games, shall be allocated for payment of prizes. The executive director shall award the designated prize to the holder of the ticket upon validation of a winning claim ticket. The executive director may make payment for prizes by any means he deems appropriate upon the validation of winning tickets.

Source: SL 1987, ch 313, § 23; SL 1989, ch 372, § 2; SL 1990, ch 341, § 5.



§ 42-7A-24 Transfer of net proceeds to state funds.

42-7A-24. Transfer of net proceeds to state funds. Net proceeds from the sale of instant lottery tickets shall be transferred to the state general fund on an annual basis after July first each year. The commission shall maximize the net proceeds to the state from the sale of instant and on-line lottery tickets. In no event may yearly lottery expenses for the sale of lottery tickets, excluding expenditures from retained earnings, exceed the amount of combined net proceeds transferred to the state general fund and the state capital construction fund. Net machine income from video lottery games shall be directly deposited in the general fund upon receipt. Net proceeds are funds in the lottery operating fund which are not needed for the payment of prizes, lottery expenses, and total retained earnings up to one and one-half million dollars cash deemed necessary by the executive director and commission for replacement, maintenance, and upgrade of business systems, product development, legal, and operating contingencies of the lottery.

In each fiscal year, the commission shall transfer the first one million four hundred thousand dollars from the net proceeds from the sale of on-line lottery tickets collected pursuant to § 42-7A-24 to the general fund. The commission shall then transfer an amount equal to the remaining net proceeds from the sale of on-line lottery tickets collected pursuant to § 42-7A-24 to the state capital construction fund created in § 5-27-1.

Source: SL 1987, ch 313, § 24; SL 1988, ch 345; SL 1989, ch 372, § 3; SL 1990, ch 341, § 6; SL 1990, ch 46, § 4A; SL 1993, ch 48, § 4; SL 1993, ch 319, § 1; SL 1996, ch 47, § 2; SL 1997, ch 241, § 1; SL 2013, ch 219, § 5; SL 2015, ch 39, § 7.



§ 42-7A-24.1 Acceptance and expenditure of funds obtained from federal sources, gifts, contributions and other sources.

42-7A-24.1. Acceptance and expenditure of funds obtained from federal sources, gifts, contributions and other sources. The lottery commission may accept and expend for the purpose of this chapter any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1987, ch 313, § 26.



§ 42-7A-24.2 Payment of expenditures.

42-7A-24.2. Payment of expenditures. Expenditures authorized by this chapter from the lottery operating fund shall be paid on warrants drawn by the state auditor on vouchers approved by the executive director of the state lottery.

Source: SL 1987, ch 313, § 27; SL 2013, ch 219, § 6.



§ 42-7A-25 Employment and direction of investigative personnel.

42-7A-25. Employment and direction of investigative personnel. The executive director may employ and direct investigative personnel to conduct administrative investigations pursuant to licensing and enforcement of rules. The executive director shall contract with the attorney general for necessary security and law enforcement services in conducting background investigations.

Source: SL 1987, ch 313, § 29; SL 1993, ch 317, § 8; SL 2008, ch 223, § 1.



§ 42-7A-26 Appointment of assistant attorney general to assist in enforcement.

42-7A-26. Appointment of assistant attorney general to assist in enforcement. The attorney general shall appoint an assistant attorney general to assist the South Dakota Lottery in the enforcement of the criminal and civil provisions of this chapter.

Source: SL 1987, ch 313, § 30.



§ 42-7A-27 Commission members or lottery employees not to have interest in lottery contracts or to accept gifts or loans from persons or businesses contracting with lottery--Violation as misdemeanor.

42-7A-27. Commission members or lottery employees not to have interest in lottery contracts or to accept gifts or loans from persons or businesses contracting with lottery--Violation as misdemeanor. No member of the commission, employee of the South Dakota Lottery, or any person residing in the same household as either of the aforementioned may:

(1) Directly or indirectly, individually, as a member of a partnership or other association, or as a stockholder, director, or officer of a corporation, have an interest in a business which contracts for the operation or promotion of the lottery; or

(2) Accept or agree to accept any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service having an aggregate value of one hundred dollars or more in any calendar year from a person or business contracting or seeking to contract with the state to supply materials, tickets, or consulting services for use in the lottery or from a lottery retailer, person licensed, or an applicant for a contract or license under this chapter.

A knowing violation of this section is a Class 1 misdemeanor.

Source: SL 1987, ch 313, § 31; SL 1989, ch 368, § 13; SL 1991, ch 186, § 34.



§ 42-7A-28 Persons contracting to supply materials, tickets or consulting services not to give gifts or loans to commission members or lottery employees--Violation as misdemeanor.

42-7A-28. Persons contracting to supply materials, tickets or consulting services not to give gifts or loans to commission members or lottery employees--Violation as misdemeanor. Any person contracting or seeking to contract with the state to supply materials, tickets, or consulting services for use in the lottery or from a lottery retailer, person licensed, or an applicant for a contract or license under this chapter may not offer, pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service having an aggregate value of one hundred dollars or more in any calendar year to a member of the commission or employee of the South Dakota Lottery, or to any person residing in the same household of either of the aforementioned. A knowing violation of this section is a Class 1 misdemeanor.

Source: SL 1987, ch 313, § 32; SL 1989, ch 368, § 14; SL 1991, ch 186, § 35.



§ 42-7A-29 Removal from office for violation of conflict of interest provisions--Application of other conflict of interest statutes.

42-7A-29. Removal from office for violation of conflict of interest provisions--Application of other conflict of interest statutes. If a member of the commission or employee of the South Dakota Lottery, or any person residing in the same household of either of the aforementioned, violates any provision of §§ 42-7A-27 and 42-7A-28, such member of the commission or employee of the South Dakota Lottery shall be removed from his office or position. In addition to the provisions of this section, or §§ 42-7A-27 and 42-7A-28, all other provisions of state law relating to conflicts of interest of state employees apply to the members of the commission and employees of the South Dakota Lottery.

Source: SL 1987, ch 313, § 33; SL 1991, ch 186, § 36.



§ 42-7A-30 Counterfeiting lottery tickets Class 6 felony.

42-7A-30. Counterfeiting lottery tickets Class 6 felony. Any person who, with intent to defraud, falsely makes, alters, forges, passes, or counterfeits a lottery ticket issued by the South Dakota Lottery under this chapter is guilty of a Class 6 felony.

Source: SL 1987, ch 313, § 34.



§ 42-7A-31 Sale of tickets at price greater than that fixed by rules prohibited--Sale by authorized retailer only--Violation.

42-7A-31. Sale of tickets at price greater than that fixed by rules prohibited--Sale by authorized retailer only--Violation. No person may sell a lottery ticket at a price greater than that fixed by the rules adopted pursuant to this chapter. No person other than a lottery retailer authorized by the South Dakota Lottery may sell or resell lottery tickets. Any person convicted of violating this section is guilty of a Class 1 misdemeanor on the first offense and a Class 6 felony on the second or subsequent offense.

Source: SL 1987, ch 313, § 35.



§ 42-7A-32 Sale of ticket to person under eighteen prohibited--Violation--Gift of ticket to person under eighteen permitted--Prize paid to parent or guardian.

42-7A-32. Sale of ticket to person under eighteen prohibited--Violation--Gift of ticket to person under eighteen permitted--Prize paid to parent or guardian. No lottery ticket may be sold to any person under the age of eighteen years. Any lottery retailer, employee of a lottery retailer, or any other person who knowingly sells or offers to sell a lottery ticket to any person who is under the age of eighteen years is guilty of a Class 1 misdemeanor on the first offense and a Class 6 felony on the second or subsequent offense. A lottery ticket may be given as a gift to a person under the age of eighteen years. Any prize won by a person under the age of eighteen years from a ticket given as a gift shall be paid to such person's parent or legal guardian.

Source: SL 1987, ch 313, § 36.



§ 42-7A-33 Purchase of ticket or payment of prize to certain persons prohibited--Exceptions.

42-7A-33. Purchase of ticket or payment of prize to certain persons prohibited--Exceptions. No lottery ticket may be purchased by, and no prize may be paid to, any of the following persons or to any person related by blood or marriage and who is a member of the same household in the principal place of abode of any such person:

(1) Any member of the commission or employee of the South Dakota Lottery, unless authorized in writing by the executive director; or

(2) Any officer or employee of a company or business which is currently engaged in supplying equipment, supplies, or services being used directly in the operation of any lottery conducted pursuant to this chapter, unless authorized in writing by the executive director for research purposes. However, no prize may be paid on any ticket purchased for research purposes.

Nothing in this section prohibits any lottery retailer or his employee from purchasing lottery tickets or from being paid a prize of a winning ticket. Any person who knowingly violates this section is guilty of a Class 1 misdemeanor on the first offense and a Class 6 felony on the second or subsequent offense.

Source: SL 1987, ch 313, § 37.



§ 42-7A-34 Prize paid to holder of winning ticket--Deceased winner's prize paid to representative--Right to prize nonassignable--Prizes subject to taxation--Disposition of unclaimed prize--Liability of lottery after payment of prize.

42-7A-34. Prize paid to holder of winning ticket--Deceased winner's prize paid to representative--Right to prize nonassignable--Prizes subject to taxation--Disposition of unclaimed prize--Liability of lottery after payment of prize. The prize to be paid or awarded for each winning ticket shall be paid to the person who is adjudged by the executive director to be the holder of such winning ticket. However, the prize of a deceased winner shall be paid to the duly appointed representative of the estate of such winner or to any other person claiming the prize pursuant to the provisions of chapter 30-11A. The right of a person to a prize drawn or awarded is not assignable. All prizes awarded shall be taxed as South Dakota source income and are subject to federal income tax laws and regulations. Unclaimed prize money shall be retained for a period deemed appropriate by the executive director and if no claim is made within such period, then such unclaimed prize money shall be added to the prize pools of subsequent lottery games. The State of South Dakota, members of the commission and employees of the South Dakota Lottery are discharged of all further liability upon payment of a prize pursuant to this section.

Source: SL 1987, ch 313, § 38; SL 1989, ch 371, § 1; SL 1990, ch 341, § 7.



§ 42-7A-35 Repealed.

42-7A-35. Repealed by SL 1989, ch 371, § 2



§ 42-7A-36 Certain mechanical or electronic devices prohibited--Violation as felony--Devices as nuisances.

42-7A-36. Certain mechanical or electronic devices prohibited--Violation as felony--Devices as nuisances. No person may have in his possession, custody, or under his control or permit to be kept in any place under his possession or control, any device that awards credits and contains a circuit, meter or switch capable of removing and recording the removal of credits when the award of credits is dependent upon chance. A violation of this section is a Class 6 felony. All devices described in this section are hereby declared to be public nuisances. The provisions of this section do not apply to devices or electronic video game machines licensed pursuant to this chapter.

Source: SL 1989, ch 368, § 15.



§ 42-7A-37 Requirements for licensed video lottery machines.

42-7A-37. Requirements for licensed video lottery machines. Each video lottery machine licensed under this chapter:

(1) Shall offer only games licensed by the South Dakota Lottery and authorized by the commission;

(2) May not have any means of manipulation that affect the random probabilities of winning a video lottery game;

(3) Shall have one or more mechanisms that accept coins or cash in the form of bills. The mechanisms shall be designed to prevent obtaining credits without paying by stringing, slamming, drilling, or other means. If such attempts involve physical tampering, the machine shall suspend itself from operation until reset;

(4) Shall have nonresettable meters housed in any readily accessible locked machine area that keep a permanent record of all cash inserted into the machine, all refunds of winnings made by the machine's printer, credits played for video lottery games, and credits won by video lottery players;

(5) Shall be capable of printing a ticket voucher stating the value of the prize for the player at the completion of each video lottery game; the time of day in a twenty-four hour format showing hours and minutes; the date; the machine serial number; the sequential number of the ticket vouchers; and an encrypted validation number from which the validity of the prize may be determined;

(6) Shall have accounting software that keeps an electronic record which includes, but is not limited to the following: total cash inserted into the machine; the value of winning tickets claimed by players; the total video lottery credits played and the total video lottery credits awarded by a video lottery game; and the payback percentage credited players of each video lottery game;

(7) Shall be linked under a central communications system to provide auditing program information as approved by the commission. The communications system shall be installed and all testing conducted no later than December 1, 1989. Until such time, all accounting of machine transactions shall be audited by electronic records maintained by each video lottery machine as required in subdivision (6) of this section. In no event may the communications system approved by the commission limit participation to only one manufacturer of video lottery machines by either the cost in implementing the necessary program modifications to communicate or the inability to communicate with the central communications system. Nothing in this section may be construed as requiring a machine which only offers video lottery games to be on-line or in constant communication with a central computer.
Source: SL 1989, ch 368, § 16.



§ 42-7A-37.1 Restrictions on licensed establishment.

42-7A-37.1. Restrictions on licensed establishment. A business licensed pursuant to subdivisions 35-4-2(12) and (16) may not be a licensed establishment for video lottery placement pursuant to subdivision 42-7A-1(6) unless it is a bar or lounge. For the purposes of this section, a bar or lounge is an enterprise primarily maintained and operated for the selling, dispensing, and consumption of alcoholic beverages on the premises and may also include the sale and service of food. A bar or lounge may be physically connected to another enterprise within the same building, which enterprise may be owned or operated by the same person. There may be interior access between a bar or lounge and a connected enterprise. However, there shall be a floor to ceiling opaque wall separation between the two enterprises. A separation wall may be constructed to provide visual and physical access for employees from areas in the building not open to the public. The bar or lounge shall have a separate entrance and exit. A separate entrance and exit is not required if entrance to the bar may only be obtained from the other distinct enterprise and the public may not enter the other enterprise by first passing through the bar or lounge. All video lottery machines shall be adequately monitored during business hours. Adequate monitoring shall be accomplished by the personal presence of an employee or by an employee using video cameras or mirrors and periodic inspections of the bar or lounge. No new license may be issued to any establishment after July 1, 1992, unless such establishment complies with this section. No license may be renewed to any establishment after July 1, 1993, unless such establishment complies with this section.

Source: SL 1991, ch 351, §§ 2, 3; SL 1992, ch 304, § 2.



§ 42-7A-38 Limit on amount played and awards given.

42-7A-38. Limit on amount played and awards given. A video lottery machine may not allow more than two dollars to be played on a game or award free games or credits in excess of one thousand dollars per bet. The payback value of one credit shall be at least eighty percent of the value of the credit.

Source: SL 1989, ch 368, § 17; SL 2013, ch 219, § 7.



§ 42-7A-39 Display of license for video lottery machine--Confiscation--Violation as felony.

42-7A-39. Display of license for video lottery machine--Confiscation--Violation as felony. Each video lottery machine shall be licensed by the executive director before placement or operation on the premises of a licensed establishment. Each machine shall have the license prominently displayed thereon. Any machine which does not display the license required by this section is contraband and a public nuisance subject to confiscation by any law enforcement officer. A violation of this section is a Class 6 felony.

Source: SL 1989, ch 368, § 18.



§ 42-7A-40 Examination of video lottery machines--Costs paid by manufacturer--Contract for examination.

42-7A-40. Examination of video lottery machines--Costs paid by manufacturer--Contract for examination. The South Dakota Lottery shall examine prototypes of video lottery machines and associated equipment of manufacturers seeking a license as required in this chapter. The South Dakota Lottery may require the manufacturer seeking the examination and approval of a video lottery machine or associated equipment to pay the anticipated actual costs of the examination in advance and, after the completion of the examination, shall refund overpayments or charge and collect amounts sufficient to reimburse the South Dakota Lottery. The South Dakota Lottery may contract for the examination of video lottery machines and associated equipment as required by this section.

Source: SL 1989, ch 368, § 19; SL 2013, ch 219, § 8.



§ 42-7A-41 Video lottery machine manufacturer, distributor, operator, and establishment licenses required--Fees.

42-7A-41. Video lottery machine manufacturer, distributor, operator, and establishment licenses required--Fees. Each video lottery machine manufacturer, distributor, operator, and licensed establishment shall be licensed by the executive director before any video lottery machine or associated equipment is manufactured, distributed, sold, or placed for public use in this state. The commission shall, by rule promulgated pursuant to chapter 1-26, establish an annual fee for each license not to exceed the following:

(1) Video lottery machine manufacturer--$5,000;

(2) Video lottery machine distributor--$5,000;

(3) Video lottery machine operator--the greater of $1,000 or $100 per machine licensed; and

(4) Video lottery establishment--$100.

In addition to the annual license fees, the executive director may charge a one-time license application fee not to exceed fifty dollars. All fees collected pursuant to this section shall be deposited in the video lottery operating fund created by § 42-7A-41.1. All licenses issued by the South Dakota Lottery under this section are renewable annually unless sooner cancelled or terminated. No license issued under this section is transferable or assignable.

Source: SL 1989, ch 368, § 20; SL 1990, ch 341, § 8; SL 1990, ch 342, § 1.



§ 42-7A-41.1 Video lottery operating fund established.

42-7A-41.1. Video lottery operating fund established. There is created in the state treasury the video lottery operating fund, into which shall be deposited the fees imposed pursuant to § 42-7A-41 and one-half of one percent of net machine income.

Source: SL 1990, ch 342, § 2; SL 1991, ch 353, § 2.



§ 42-7A-41.2 Posting video lottery odds required.

42-7A-41.2. Posting video lottery odds required. The odds of winning each video lottery game shall be posted on or near each video lottery machine. The manner in which the odds are calculated and how they are posted shall be established by the commission by rule promulgated pursuant to chapter 1-26.

Source: SL 1991, ch 354.



§ 42-7A-42 Multiple types of licenses prohibited.

42-7A-42. Multiple types of licenses prohibited. A video lottery machine manufacturer may not be licensed as a video lottery machine operator or own, manage, or control a licensed establishment. A video lottery machine distributor may not be licensed as a video lottery machine operator or own, manage, or control a licensed establishment. A video lottery machine operator may not be licensed as a video lottery machine manufacturer or distributor. An owner or manager of a licensed establishment may not be licensed as a video lottery machine manufacturer or distributor. Nothing in this section restricts an owner or manager of a licensed establishment from owning video lottery machines licensed under § 42-7A-41 and placing such machines on the premises, provided they meet the same requirements of video machine operators. However, nothing in this section prohibits the commission, after prior notice to all licensed video lottery machine operators, from authorizing the placement of video lottery machines by a manufacturer in an establishment that satisfactorily demonstrates that it is otherwise unable to obtain appropriate machine placement or service.

Source: SL 1989, ch 368, § 21.



§ 42-7A-43 Background investigation of video lottery licensees--Eligibility requirements.

42-7A-43. Background investigation of video lottery licensees--Eligibility requirements. Any person licensed as a video lottery machine manufacturer, distributor, operator, or lottery retailer shall submit to a background investigation. This includes each partner of a partnership and each director and officer and all stockholders of five percent or more in a parent or subsidiary corporation of a video lottery machine manufacturer, distributor, operator, or lottery retailer. A video lottery machine manufacturer or distributor shall meet the same requirements of subdivisions 42-7A-13(1) to (4), inclusive, and § 42-7A-14. A video lottery machine operator shall meet the same requirements of §§ 42-7A-13 and 42-7A-14, in addition to being a resident of the State of South Dakota and, if a partnership or corporation, the majority of ownership interest shall be held by residents of the state or by a public company or its subsidiary licensed as a video lottery machine operator pursuant to chapter 42-7A prior to January 1, 1997, and traded on any market regulated or recognized by the United States Securities and Exchange Commission. A copy of any disclosure statement involving ownership of the public company required to be filed with the United States Securities and Exchange Commission shall be filed with the lottery commission. A lottery retailer shall meet the same requirements of §§ 42-7A-13 and 42-7A-14. Any applicant for any license under this chapter has the burden of proving his or her qualifications to the satisfaction of the commission and executive director. The commission may adopt rules pursuant to chapter 1-26 to establish additional requirements to preserve the integrity and security of the lottery.

Source: SL 1989, ch 368, § 22; SL 1993, ch 317, § 10; SL 1997, ch 242, § 1.



§ 42-7A-44 Rules for placement of video lottery machines--Number limited--Placement in bar or lounge with on-sale license.

42-7A-44. Rules for placement of video lottery machines--Number limited--Placement in bar or lounge with on-sale license. The placement of video lottery machines in licensed establishments shall be subject to the rules of the commission promulgated pursuant to chapter 1-26. No more than ten video lottery machines may be placed in any licensed establishment. The bar or lounge with an on-sale license issued pursuant to subdivision 35-4-2(12) or (16) shall be restricted to persons twenty-one years of age or older. The entrance to the area where video lottery machines are located shall display a sign that the premises are restricted to persons twenty-one years or older. Notwithstanding the restrictions in §§ 35-4-79 to 35-4-79.2, inclusive, persons under the age of twenty-one may only enter the premises where video lottery machines are located provided they are accompanied by a parent, guardian, or spouse of twenty-one years or older.

Source: SL 1989, ch 368, § 23; SL 1991, ch 355, § 1; SL 1992, ch 304, § 3.



§ 42-7A-44.1 Denial or revocation of license for noncompliance.

42-7A-44.1. Denial or revocation of license for noncompliance. The commission shall deny or revoke an establishment license for video lottery machine placement that does not meet the requirements of § 42-7A-44.

Source: SL 1991, ch 355, § 2; SL 2013, ch 219, § 9.



§ 42-7A-45 Video lottery machine income--Remittance to state--False report as felony--Records--Penalty.

42-7A-45. Video lottery machine income--Remittance to state--False report as felony--Records--Penalty. The state's percentage of net machine income shall be reported and remitted to the South Dakota Lottery within fifteen days after the fifteenth day of each month and within fifteen days after the end of each month by the machine owner. A machine owner who falsely reports or fails to report the amount due required by this section is guilty of a Class 6 felony and is subject to termination of his license by the South Dakota Lottery. Each machine owner shall keep a record of net machine income in such form as the executive director may require. All payments not remitted when due shall be paid together with a penalty assessment on the unpaid balance at a rate of one and one-half percent per month.

Source: SL 1989, ch 368, § 24.



§ 42-7A-46 Tampering with video lottery machine as misdemeanor.

42-7A-46. Tampering with video lottery machine as misdemeanor. Any person who tampers with a video lottery machine with intent to interfere with the proper operation of such machine is guilty of a Class 1 misdemeanor.

Source: SL 1989, ch 368, § 25.



§ 42-7A-47 Manipulating outcome, payoff, or operation of video lottery machine as felony.

42-7A-47. Manipulating outcome, payoff, or operation of video lottery machine as felony. Any person who with intent to manipulate the outcome, payoff, or operation of a video lottery machine, manipulates the outcome, payoff, or operation of a video lottery machine by physical tampering or any other means is guilty of a Class 5 felony.

Source: SL 1989, ch 368, § 26.



§ 42-7A-48 Age limit and legal hours of operation for video lottery machines.

42-7A-48. Age limit and legal hours of operation for video lottery machines. No person under twenty-one years of age may play a video lottery machine licensed pursuant to § 42-7A-41. No video lottery machine licensed pursuant to § 42-7A-41 may be played except during the legal hours of operation allowed for the on-sale consumption of alcoholic beverages. A violation of this section is a Class 2 misdemeanor.

Source: SL 1989, ch 368, § 27; SL 1990, ch 342, § 3.



§ 42-7A-49 Lottery products on Indian reservations authorized.

42-7A-49. Lottery products on Indian reservations authorized. The lottery may negotiate with Indian tribes for the placement and distribution of lottery products within the exterior boundaries of Indian reservations within the state.

Source: SL 1989, ch 368, § 29.



§ 42-7A-50 Confidentiality of lottery records.

42-7A-50. Confidentiality of lottery records. Information and records of the South Dakota Lottery are confidential, except for official purposes, and may not be disclosed except to officers, employees, or legal representatives of the Department of Revenue for the purpose of and only to the extent necessary in the investigation and audit procedures authorized by Title 10 or in accordance with a judicial order. No person may use a subpoena, discovery, or other applicable statutes to obtain such information or records. Information and records considered confidential include:

(1) Applications, credit, and security checks of lottery retailers, licensees, and persons seeking or doing business with the lottery;

(2) Marketing, financial, or sales data, the disclosure of which may be harmful to the competitive position of the South Dakota Lottery, its retailers, licensees, or persons seeking or doing business with the lottery;

(3) Audit work papers, worksheets, and auditing procedures used by the lottery, its agent, or employees; and

(4) Tax returns of individual licensees.

However, this section may not be construed to make confidential the name of any video lottery operator including, if the video lottery operator is a partnership, the name of any partner and, if the video lottery operator is an association or corporation, the name of any director, any officer, and any stockholder who owns five percent or more of the stock in the association or a parent or subsidiary corporation.

Source: SL 1989, ch 368, § 30; SL 1992, ch 70, § 2; SL 2001, ch 239, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 42-7A-51 Lottery setoff program established--Computerized file of persons owing state.

42-7A-51. Lottery setoff program established--Computerized file of persons owing state. The commission shall establish a liability setoff program by which lottery prize payments may be used to satisfy debts owed or collected through state agencies. Any participating state agency shall, on a monthly basis, provide the executive director a computerized file of persons owing a debt to or collected through that state agency which contains the following information: the first name, last name, middle initial, social security number, and the amount of the debt.

Source: SL 1989, ch 371, § 3.



§ 42-7A-52 Debt setoff from prize due--Notice of right to appeal--Time limitation--Transfer of setoff amount to agency.

42-7A-52. Debt setoff from prize due--Notice of right to appeal--Time limitation--Transfer of setoff amount to agency. The executive director shall match the information submitted by the agency with persons who are entitled to a lottery prize payment in an amount in excess of one hundred dollars. If there is a match, the executive director shall set off the amount of the debt from the prize due and notify the person of the person's right to appeal to the appropriate court or to request a review by the agency pursuant to agency rule. The person shall make a request or appeal within thirty days after the setoff. If the setoff accounts for only a portion of the prize due, the remainder of the prize shall be paid to the person. The executive director shall promptly transfer the setoff amount to the agency.

Source: SL 1989, ch 371, § 4.



§ 42-7A-53 Commission, employees, and lottery discharged from liability.

42-7A-53. Commission, employees, and lottery discharged from liability. The members of the commission, executive director, employees, and the lottery are discharged of all further liability for the amount of any setoff paid to a state agency or proceeding brought pursuant to §§ 42-7A-34 and 42-7A-51 to 42-7A-55, inclusive.

Source: SL 1989, ch 371, § 5.



§ 42-7A-54 Apportionment of prize among agencies--Priority of child support payments.

42-7A-54. Apportionment of prize among agencies--Priority of child support payments. If two or more agencies have delinquent accounts for the same person, the executive director shall apportion the prize equally among them. However, a setoff to the Department of Social Services for child support payments has priority over all other setoffs.

Source: SL 1989, ch 371, § 6.



§ 42-7A-55 Collection of remainder of debt.

42-7A-55. Collection of remainder of debt. If the prize is insufficient to satisfy the entire debt, the remainder of the debt may be collected by the agency as provided by law and resubmitted for setoff against any other prize awarded.

Source: SL 1989, ch 371, § 7.



§ 42-7A-56 Public policy declared.

42-7A-56. Public policy declared. The Legislature hereby finds, and declares to be the public policy of this state that:

(1) The success of the South Dakota Lottery is dependent upon public confidence and trust that it is conducted honestly and free from criminal and corruptive elements;

(2) Public confidence and trust can only be maintained by strict regulation of all persons, locations, practices, associations, and activities related to the sale of lottery products and the operation, manufacturing, and distribution of video lottery games and equipment; and

(3) No applicant for a license or other affirmative commission action has any right to a license or to the granting of the approval sought. Any license issued or other commission approval granted pursuant to the provisions of this chapter is a revocable privilege, and no holder acquires any vested interest or property right therein or thereunder.
Source: SL 1993, ch 317, § 1.



§ 42-7A-57 Approval or disapproval of license applications.

42-7A-57. Approval or disapproval of license applications. The executive director may approve or disapprove any application for license, as provided in § 42-7A-41, depending upon whether the executive director deems the applicant a suitable person to hold the license and whether the executive director considers the proposed location suitable. Failure of the applicant to provide information necessary to allow investigation into his background, is also grounds for denial of the license.

Source: SL 1993, ch 317, § 3.



§ 42-7A-58 Reapplication for license after denial or revocation.

42-7A-58. Reapplication for license after denial or revocation. Any applicant for a license who has had his application denied or revoked by the executive director pursuant to § 42-7A-57 may not reapply until at least one year has elapsed from the date of the denial or revocation. Any person who has been denied a license or had a license revoked for a second time may not reapply until at least three years have passed since the date of the second denial or revocation.

Source: SL 1993, ch 317, § 4.



§ 42-7A-59 False statements in license applications--Perjury.

42-7A-59. False statements in license applications--Perjury. No person may knowingly make a false statement in any application for a license or in any statement attached to the application. Any person who signs an application for a license issued pursuant to this chapter knowing that any information on such application or in any statement attached to the application is false or untrue, in whole or in part, is guilty of perjury.

Source: SL 1993, ch 317, § 9.



§ 42-7A-60 Executive or closed meetings permitted.

42-7A-60. Executive or closed meetings permitted. In addition to the provisions of § 1-25-2, the commission may hold executive or closed meetings for any of the following purposes:

(1) Considering applications for licensing when discussing the background investigations or personnel information;

(2) Consulting with the executive director and employees of the lottery concerning possible lottery rule or law violations;

(3) Meeting with lottery officials of other jurisdictions, the attorney general or law enforcement officials relating to possible criminal violations; or

(4) Deliberations after hearing evidence on a contested case necessary to reach a decision.
Source: SL 1993, ch 317, § 11.



§ 42-7A-61 Repealed.

42-7A-61. Repealed by SL 2013, ch 219, § 10.



§ 42-7A-62 Collection of fee--Deposit in general fund.

42-7A-62. Collection of fee--Deposit in general fund. In addition to the fee collected pursuant to § 42-7A-41 and deposited in the video lottery operating fund, the following fee shall be collected each year and deposited into the general fund:

Video lottery machine manufacturers--$15,000.

Source: SL 1993, ch 318, § 2; SL 1995, ch 243, § 3.



§ 42-7A-63 State's percentage of net machine income--Deposit into general fund and video lottery operating fund.

42-7A-63. State's percentage of net machine income--Deposit into general fund and video lottery operating fund. The commission shall maximize revenues to the state from video lottery. The state's percentage of net machine income shall be fifty percent. The state's percentage of net machine income shall be directly deposited to the general fund, except for one-half of one percent of net machine income authorized for deposit into the video lottery operating fund.

Source: SL 1993, ch 318, § 3; SL 1994, ch 330; SL 1995, ch 243, § 2; SL 1996, ch 72, § 2B; SL 2015, ch 39, § 8.



§ 42-7A-64 Additional criteria for on-sale alcoholic beverage licensees in video lottery licensed establishments.

42-7A-64. Additional criteria for on-sale alcoholic beverage licensees in video lottery licensed establishments. A municipality or county may consider, in addition to the criteria for the issuance of an on-sale alcoholic beverage license, the following criteria for authorizing video lottery machine placement in establishments issued an on-sale alcoholic beverage license pursuant to subdivisions 35-4-2(12) and (16):

(1) The number of establishments currently licensed for video lottery;

(2) The proximity of the business to other establishments licensed for video lottery;

(3) The type of business and manner in which the applicant proposes to operate it;

(4) The location of the business in relation to other businesses, residential areas, or activities within the same general area;

(5) The extent to which minors frequent a business connected to the one proposed; and

(6) The effect the proposed business has on economic development.

The governing board shall certify on each application filed with the Department of Revenue for a license granted under subdivisions 35-4-2(12) and (16) whether the business premises is authorized for video lottery machine placement. An existing video lottery license may not be denied renewal or transfer based upon the criteria set forth in this section. The lottery may issue a video lottery license to those establishments certified pursuant to this section. Notwithstanding the above provisions, a county or municipality may not restrict the number of alcoholic beverage licenses issued under subdivisions 35-4-2(12) and (16) and certified for video lottery to a number less than those licensed as video lottery establishments on March 1, 1994.

Source: SL 1994, ch 329, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 42-7A-65 Repealed.

42-7A-65. Repealed by SL 2013, ch 219, § 11.






Chapter 07B - Limited Card Games, Slot Machines, Craps, Roulette, And Keno

§ 42-7B-1 Limited card games, slot machines, craps, roulette, and keno authorized within city of Deadwood.

42-7B-1. Limited card games, slot machines, craps, roulette, and keno authorized within city of Deadwood. Limited card games, slot machines, craps, roulette, and keno are hereby authorized, and may be operated and maintained, within the city limits of the city of Deadwood, South Dakota, subject to the provisions of this chapter.

Source: SL 1989, ch 374, § 1; SL 2015, ch 218, § 1.



§ 42-7B-2 Authority conditioned--Repeal.

42-7B-2. Authority conditioned--Repeal. No gaming is allowed under the authority of this chapter until the question to be submitted pursuant to § 42-7B-1 is approved by the voters of Deadwood, and until this chapter is implemented through the grant of applicable licenses by the South Dakota Commission on Gaming. If the voters of the City of Deadwood fail to approve the question to be submitted pursuant to § 42-7B-1 by July 1, 1989, the provisions of this chapter are repealed as of that date.

Source: SL 1989, ch 374, § 1A.



§ 42-7B-2.1 Public policy.

42-7B-2.1. Public policy. The Legislature hereby finds, and declares to be the public policy of this state, that:

(1) The success of gaming is dependent upon public confidence and trust that licensed gaming is conducted honestly and competitively, that the rights of the creditors of licensees are protected and that gaming is free from criminal and corruptive elements;

(2) Public confidence and trust can only be maintained by strict regulation of all persons, locations, practices, associations, and activities related to the operation of licensed gaming establishments and the manufacture or distribution of gaming devices and equipment;

(3) All establishments where gaming is conducted and where gambling devices are operated, and manufacturers, sellers, and distributors of certain gambling devices and equipment must therefore be licensed, controlled, and assisted to protect the public health, safety, morals, good order, and the general welfare of the inhabitants of the state, to foster the stability and success of gaming and to preserve the economy and policies of free competition of the State of South Dakota;

(4) No applicant for a license or other affirmative commission approval has any right to a license or to the granting of the approval sought. Any license issued or other commission approval granted pursuant to the provisions of this chapter is a revocable privilege, and no holder acquires any vested right therein or thereunder.
Source: SL 1990, ch 343, § 23; SL 1993, ch 320, § 1 rejected by referendum held September 14, 1993.



§ 42-7B-3 Regulation by commission.

42-7B-3. Regulation by commission. Gaming within the city limits of the city of Deadwood shall be regulated by the South Dakota Commission on Gaming.

Source: SL 1989, ch 374, § 2; SL 1993, ch 320, § 2 rejected by referendum held September 14, 1993; SL 2015, ch 218, § 2.



§ 42-7B-4 Definition of terms.

42-7B-4. Definition of terms. Terms used in this chapter mean:

(1) "Adjusted gross proceeds," except in the case of the games of poker, gross proceeds less cash prizes. In games of poker, the term means any sums wagered in a poker hand which may be retained by the licensee as compensation which must be consistent with the minimum and maximum amount established by the South Dakota Commission on Gaming;

(2) "Bet," an amount placed as a wager in a game of chance;

(3) "Blackjack," a card game played by a maximum of seven players in which each player bets against the dealer. The object is to draw cards whose value will equal or approach twenty-one without exceeding that amount and win amounts bet, payable by the dealer, if the player holds cards more valuable than the dealer's cards;

(4) "City limits," the boundaries of the city of Deadwood as they existed on January 1, 1989;

(5) "Commission," the South Dakota Commission on Gaming;

(5A) "Craps," a game in which the players place bets on the outcome of the roll or series of rolls of a pair of dice;

(6) "Gaming," limited card games, slot machines, craps, roulette, and keno as allowed and regulated by this chapter;

(6A) "Gaming device," a poker table, a blackjack table, a slot machine, a craps table, a roulette table, or a keno number selection device;

(7) "Gaming employee," any person twenty-one years of age or older employed by an operator or retailer hosting gaming to work directly with the gaming portion of that business and who must hold a support license;

(8) "Gaming equipment," any equipment used in gaming that is allowed by this chapter and which requires licensing;

(9) "Gaming license," any license issued by the commission pursuant to this chapter which authorizes any person to engage in gaming within the city of Deadwood;

(9A) "Gaming property owner," any person other than a licensed retailer who owns real property where licensed gaming is conducted within the city of Deadwood. The term, gaming property owner, does not include any person who owned real property where licensed gaming was conducted within the city of Deadwood prior to January 1, 2010;

(10) "Historic restoration and preservation," the restoration and preservation of the city of Deadwood to maintain its historical background, cultural heritage, and necessary supporting infrastructures;

(10A) "Keno," a game in which players place bets by marking their selections on a blank ticket form with eighty numbered selection boxes and the outcome is determined by a number selection device;

(10B) "Key employee," any executive, employee, or agent of a gaming licensee having the power to exercise a significant influence over decisions concerning any part of the operation of a gaming licensee;

(11) "Licensed gaming establishment," any premises licensed pursuant to this chapter where gaming is conducted;

(12) "Licensee," any person licensed under this chapter;

(13) "Licensing authority," the South Dakota Commission on Gaming;

(14) "Limited card games and slot machines," any card games including poker and blackjack and slot machines authorized by this chapter and regulated by the commission;

(15) "Net municipal proceeds," the amount remitted to the city of Deadwood by the South Dakota Commission on Gaming;

(16) "Operator," any person who places poker tables, blackjack tables, slot machines, craps tables, roulette tables, or keno number selection devices in the person's own business premises;

(17) "Person," includes individuals, partnerships, limited liability companies, associations, and corporations;

(18) "Poker," a card game played by players who are dealt cards by a nonplayer dealer. The object of the game is for each player to bet the superiority of the player's own hand and win the other players' bets by either making a bet no other player is willing to match or proving to hold the most valuable cards after all the betting is over. Poker includes draw, stud, low ball, or any combination thereof;

(19) "Retailer," any licensee who maintains gaming at the licensee's place of business within the city of Deadwood for use and operation by the public;

(20) "Retail space," the area where the retailer's business is principally conducted;

(20A) "Roulette," a game in which players place bets on a single number or a range of numbers or the colors red or black or whether the number is odd or even or a combination thereof and the winning numbers and color are determined by a ball which is spun on a wheel;

(20B) "Route operator," any person who, individually or jointly pursuant to an agreement whereby consideration is paid for the right to place poker tables, blackjack tables, slot machines, craps tables, roulette tables, or a keno number selection device, engages in the business of placing and operating poker tables, blackjack tables, slot machines, craps tables, roulette tables, or a keno number selection device within the city of Deadwood;

(21) "Slot machines," any mechanical, electrical, or other device, contrivance, or machine which, upon insertion of a coin, token or similar object, or upon payment of any consideration whatsoever, is available to play or operate, the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, may deliver or entitle the person playing or operating the machine to receive cash premiums, merchandise, tokens, redeemable game credits or anything of value other than unredeemable free games whether the payoff is made automatically from the machines or in any other manner;

(22) "Slot machine manufacturer," any person or distributor who designs, assembles, fabricates, produces, constructs, sells, leases, or who otherwise prepares a product or a component part of a slot machine, other than tables or cabinetry;

(23) "Suitability" or "suitable," in relation to a person is the ability to be licensed by the commission and as to acts or practices, are lawful acts or practices;

(24) "Unsuitability" or "unsuitable," in relation to a person is the inability to be licensed by the commission because of prior acts, associations, or financial condition, and as to acts or practices, are those that would violate the statutes or rules or would be contrary to the declared legislative purpose of this chapter.
Source: SL 1989, ch 374, § 3; SL 1990, ch 343, § 11; SL 1993, ch 320, § 4 rejected by referendum held September 14, 1993; SL 1993, ch 321, § 1; SL 1994, ch 351, § 100; SL 1995, ch 245, § 1; SL 1997, ch 243, §§ 1, 2; SL 2010, ch 212, § 1; SL 2015, ch 218, § 3; SL 2016, ch 212, § 1.



§ 42-7B-5 Disposition of proceeds.

42-7B-5. Disposition of proceeds. The entire net municipal proceeds of limited card games and slot machines shall be devoted to the historic restoration and preservation of the City of Deadwood as provided in this chapter. The term, historic restoration and preservation, shall be interpreted liberally in scope and effect.

Source: SL 1989, ch 374, § 4.



§ 42-7B-6 South Dakota Commission on Gaming created.

42-7B-6. South Dakota Commission on Gaming created. There is hereby created the South Dakota Commission on Gaming. The commission is attached to the Department of Revenue for reporting purposes only. The commission shall consist of five citizens of South Dakota, all of whom shall be appointed by the Governor of the State of South Dakota. The commission members may not all be members of the same political party. No member may be a license holder under this chapter nor a resident of Lawrence county. The initial members to be appointed shall draw lots to determine who will hold the two three-year terms, the two two-year terms and the one one-year term. Thereafter, each member shall serve terms of three years. No person may serve more than two consecutive full terms.

Source: SL 1989, ch 374, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 28; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 42-7B-7 Promulgation of rules--Enforcement of chapter.

42-7B-7. Promulgation of rules--Enforcement of chapter. The commission may promulgate rules, pursuant to chapter 1-26, for the orderly transaction and conduct of its business and the substantive rules that it may determine proper concerning the issuance, revocation, and suspension of gaming licensees, the division of limited card games, slot machines, craps, roulette, or keno that may be placed in any building or retail business, conduct, and operation of limited card games, slot machines, craps, roulette, or keno, variations of limited card games, craps or roulette, and any other things necessary to carry out the purposes of this chapter. The commission may also promulgate rules necessary to administer complaints which may be received from the public and conduct such other investigations and inspections into the conduct of the games and the licensees and the maintenance of the equipment as the commission deems necessary and proper. License issuance, suspension, and revocation are contested cases within the meaning of chapter 1-26. The commission's rules may provide procedures for summary suspension of any license issued under this chapter and shall provide for subsequent contested case hearings before suspensions become final or a license is revoked. The commission may apply for injunctive or declaratory relief to enforce the provisions of this chapter and any rules promulgated thereunder. Action by the commission may not limit the authority of the state's attorney or attorney general from enforcing criminal actions.

Source: SL 1989, ch 374, § 6; SL 2015, ch 218, § 4; SL 2016, ch 212, § 2.



§ 42-7B-7.1 Commission may suspend gaming at its discretion.

42-7B-7.1. Commission may suspend gaming at its discretion. The commission may suspend gaming after a disaster such as flood, fire, earthquake or in the event of war or national emergency, for such period of time, as in its discretion, it deems appropriate.

Source: SL 1990, ch 343, § 30.



§ 42-7B-8 Regular and special meetings--Quorum--Cost of special meeting requested by person other than chair, two members, or Governor.

42-7B-8. Regular and special meetings--Quorum--Cost of special meeting requested by person other than chair, two members, or Governor. The commission may hold regular and special meetings at such times and places as it may deem convenient, but at least one regular meeting shall be held quarterly. A majority of the appointed members constitutes a quorum of the commission, and a special meeting may be called by the chair, by any two members, or the Governor. If a special meeting is called pursuant to the request of any other person, the actual costs of the special meeting including personnel costs incurred in making arrangements for the special meeting, preparation and mailing of notices of the special meeting, compensation and allowable expense reimbursement for commission members as established by § 42-7B-10, costs of the telecommunications systems, and rental of meeting space used for the special meeting, or a charge of one thousand dollars, whichever is greater, shall be made and assessed against the person who requested the special meeting.

Source: SL 1989, ch 374, § 7; SL 2009, ch 216, § 1.



§ 42-7B-8.1 Purposes for executive or closed meetings.

42-7B-8.1. Purposes for executive or closed meetings. In addition to the provisions of § 1-25-2, the commission may hold executive or closed meetings for any of the following purposes:

(1) Considering applications for licensing when discussing the background investigations or personal information;

(2) Meeting with gaming officials of other jurisdictions, the attorney general, the state's attorney of Lawrence County or law enforcement officials relating to possible criminal violations;

(3) Consulting with the executive secretary, employees, and agents of the commission concerning possible criminal violations;

(4) Deliberations after hearing evidence on an informal consultation or a contested case necessary to reach a decision; and

(5) Discussing business strategies, marketing, or pricing strategies of a licensee or an applicant for a license if public discussion may be harmful to the competitive position of the licensee or applicant for license or discussions with a licensee or an applicant for a license for the purposes of overseeing and defining gaming contracts pursuant to subdivision § 42-7B-11(1).
Source: SL 1990, ch 343, § 6.



§ 42-7B-9 Appointment and removal of executive secretary--Duties--Salary.

42-7B-9. Appointment and removal of executive secretary--Duties--Salary. The commission shall appoint, and may remove, an executive secretary who shall serve at the pleasure of the commission and who shall be responsible for the conduct of the commission's administrative matters and who shall devote full time and attention to the business of his office and may not pursue any other business or occupation. The commission shall set the annual salary of the executive secretary. The executive secretary may employ the persons that are necessary to operate the South Dakota Commission on Gaming.

Source: SL 1989, ch 374, § 8.



§ 42-7B-9.1 Executive secretary's access to files and records.

42-7B-9.1. Executive secretary's access to files and records. The executive secretary may have access both physically and electronically to all files and records required to be maintained under chapters 23-5 and 23-6 and may contribute to those records.

Source: SL 1990, ch 343, § 2.



§ 42-7B-10 Compensation for commission members--Expenses paid.

42-7B-10. Compensation for commission members--Expenses paid. The members of the South Dakota Gaming Commission shall be paid mileage at the same rate as allowed for state employees. The commission shall receive per diem compensation and allowable expense reimbursement in an amount set pursuant to § 4-7-10.4 for all time actually spent while attending commission meetings. However, no per diem may be paid to commission members who are state employees. The per diem shall be paid by vouchers duly verified and approved by the executive secretary of the commission.

Source: SL 1989, ch 374, § 8A.



§ 42-7B-11 Powers of commission.

42-7B-11. Powers of commission. The commission may promulgate rules pursuant to chapter 1-26 to enable the commission to:

(1) Issue licenses, oversee, and define the gaming contracts of the licensees. Any license issued pursuant to this chapter is conditioned upon a specific waiver of all state and federal constitutional or statutory rights of privacy regarding gaming equipment, the licensed premises, all books, papers, computers, and information storage devices of any kind wherever located;

(2) Inspect and examine without notice all premises where gaming is conducted or gaming devices or equipment are located, sold, distributed, or stored;

(3) Seize and remove without notice or hearing from the premises and impound any gaming equipment or supplies for the purpose of examination and inspection;

(4) At any time day or night, inspect, examine, and photocopy or remove and impound all papers, books, and records of applicants and licensees and require verification of income, and all matters affecting the enforcement of the provisions of this chapter;

(5) Contract for such legal counsel to advise it as it may choose;

(6) Suspend for cause any gaming license;

(7) Require any applicant for a license as an operator or a retailer to disclose any pecuniary interest in the applicant by any person;

(8) Carry out such duties as may be imposed upon the state as a result of a compact entered into under the authority of the federal Indian Gaming Regulatory Act, provided the cost of performance of such duties is adequately funded by payments made available to the commission under the compact;

(9) Permit the executive secretary to issue or deny support licenses;

(10) Grant a license with special conditions or a license for a limited period, or both;

(11) Establish a procedure for establishing the suitability or unsuitability of persons and acts or practices;

(12) Regulate the manufacture of gaming devices and equipment for exportation outside this state;

(13) Establish procedures and regulations relating to corporations, partnerships, limited liability companies, affiliated companies and affiliates including the issuance, revocation, and suspension of licenses, and procedures generally to regulate gaming activities;

(14) Permit the executive secretary to enter into contracts and memorandums of understanding with regulatory agencies of other states and countries for the purpose of conducting background investigations of applicants;

(15) Permit the executive secretary to approve the transfer of a license stamp between licensed operators;

(16) Permit the executive secretary to renew licenses issued by the commission, to approve additional retail licenses to a person who holds at least one retail license in good standing, and to approve the assignment of the locations of retail licenses in good standing, all subject to the approval of the commission at the commission's next regular meeting.
Source: SL 1989, ch 374, § 9; SL 1990, ch 343, § 12; SL 1993, ch 321, § 16; SL 1995, ch 245, § 2; SL 1997, ch 244, § 1; SL 2012, ch 205, § 1.



§ 42-7B-12 Appeal of final action of commission--Notice--Denial of license not appealable.

42-7B-12. Appeal of final action of commission--Notice--Denial of license not appealable. Any person aggrieved by a final action of the commission may appeal the final action to the circuit court pursuant to chapter 1-26. Notice of appeal shall, however, be filed in writing with the commission and clerk of courts, within ten days from any final action of the commission. However, denial of an application for a license under § 42-7B-19 is not appealable.

Source: SL 1989, ch 374, § 10; SL 1990, ch 343, § 13.



§ 42-7B-13 Powers of attorney general pursuant to chapter.

42-7B-13. Powers of attorney general pursuant to chapter. The attorney general may exercise any authority of inspection and examination allowed in this chapter and may apply to the circuit court for enforcement of any provision of this chapter or rule promulgated pursuant to this chapter.

Source: SL 1989, ch 374, § 11.



§ 42-7B-14 Maximum amount of bets.

42-7B-14. Maximum amount of bets. The maximum amount of an initial bet or subsequent bet on all games subject to this chapter is one thousand dollars.

Source: SL 1989, ch 374, § 12; SL 1993, ch 320, §§ 5A, 5B, 5C rejected by referendum Sept. 14, 1993; Initiated Measure No. 1, approved Nov. 7, 2000, eff. Nov. 16, 2000; SL 2012, ch 206, § 1.



§ 42-7B-15 Approval of rules for certain games.

42-7B-15. Approval of rules for certain games. Specific rules for blackjack, poker, craps, roulette, and keno shall be approved by the commission and clearly posted within plain view of any applicable gaming table or area in which keno is offered for play.

Source: SL 1989, ch 374, § 13; SL 2015, ch 218, § 5.



§ 42-7B-16 Maximum number of gaming devices per license.

42-7B-16. Maximum number of gaming devices per license. A full complement of gaming devices may not exceed thirty per retail license.

Source: SL 1989, ch 374, § 14; SL 1990, ch 343, § 14; SL 1993, ch 321, §§ 10C, 10F; SL 2015, ch 218, § 6.



§ 42-7B-16.1 Repealed.

42-7B-16.1. Repealed by special referendum election held September 14, 1993



§ 42-7B-16.2 to 42-7B-16.4. Not.

42-7B-16.2 to 42-7B-16.4. Not implemented



§ 42-7B-17 Responsibilities of operator.

42-7B-17. Responsibilities of operator. Each operator is responsible to provide audit and security measures relating to gaming devices, as prescribed by this chapter and the commission. The operator shall insure gaming device specifications comply with those provisions set forth in this chapter and the rules of the commission.

Source: SL 1989, ch 374, § 15; SL 2015, ch 218, § 7.



§ 42-7B-18 Identification of retail floor plan--Approval--License granted only to retailer--Location of devices.

42-7B-18. Identification of retail floor plan--Approval--License granted only to retailer--Location of devices. The retail space of a licensee shall be identified by a physical layout within a building, called the retail floor plan. The retail floor plan showing the location of each gaming device shall be submitted to the commission at the time of application, and is subject to prior approval by the Deadwood City Commission. Approval is subject to gaming rules and those rules pertaining to public health, safety, good order and general welfare of the City of Deadwood. The retail gaming license may only be granted to the retailer. All gaming devices shall be located within the retail space of the business. The number of gaming devices may not exceed thirty per building.

Source: SL 1989, ch 374, § 16; SL 1990, ch 343, § 15; SL 1993, ch 320, § 7 rejected by referendum held September 14, 1993.



§ 42-7B-19 Approval or disapproval of license.

42-7B-19. Approval or disapproval of license. The commission may approve or disapprove any application for license, depending upon whether it deems the applicant a suitable person to hold the license and whether it considers the proposed location suitable. An applicant for any license under this chapter has the burden of proving the applicant's qualifications, by clear and convincing evidence, to the satisfaction of the commission, and is required to submit to such investigation regarding the applicant's past conduct as may be required by the commission.

Source: SL 1989, ch 374, § 17; SL 1993, ch 321, § 3.



§ 42-7B-19.1 Denial of application--Reapplication.

42-7B-19.1. Denial of application--Reapplication. Any applicant for a license who has had his application denied by the commission may not reapply until at least one year has elapsed from the date of the denial. Any person who has been denied a license for a second time may not reapply until at least three years have passed since the date of the second denial.

Source: SL 1990, ch 343, § 7.



§ 42-7B-19.2 Investigation of license applicant--Failure to allow.

42-7B-19.2. Investigation of license applicant--Failure to allow. In order to assist in determining the applicant's suitability pursuant to § 42-7B-19, the applicant shall be fingerprinted and such fingerprints shall be forwarded to the Federal Bureau of Investigation identification division for a national criminal records check. By signing and filing an application for a license, which is hereby made subject to the perjury laws of this state, the applicant authorizes the commission to obtain information from any source, public or private, in this or any other country regarding the background or conduct of the applicant or any of its stockholders, lenders, holders of evidence of indebtedness, underwriters, executives, officers, directors, partners, agents, or employees. The applicant's failure to allow investigation into his background or to disclose all information as requested by the commission is grounds for denial of the license.

Source: SL 1993, ch 321, § 4.



§ 42-7B-20 Holding license by certain persons prohibited.

42-7B-20. Holding license by certain persons prohibited. No officer, agent, or employee of the commission may hold a license under this chapter. No officer, agent, or employee of the law enforcement departments of Lawrence County, the City of Deadwood, or the State of South Dakota may hold a license under this chapter. This prohibition applies to the commission and all of its employees and all law enforcement officials and officers. No licensee may employ any person in any capacity directly related to the licensee's gaming activities while that person is in the employment of a law enforcement agency or the commission.

Source: SL 1989, ch 374, § 18.



§ 42-7B-21 Application fee and form.

42-7B-21. Application fee and form. The commission may establish an application fee which includes the cost of investigation and administration and is nonrefundable. The amount of the application fee may vary with the type of license or game for which application is made and with the type of applicant. The application form promulgated by the commission shall include a waiver of any right of confidentiality and allow access to law enforcement records of this or any other state, the government of any foreign country, or any Indian tribe. The waiver of confidentiality extends to any financial or personnel record wherever maintained.

Source: SL 1989, ch 374, § 19; SL 2015, ch 218, § 8.



§ 42-7B-22 Licenses--Types.

42-7B-22. Licenses--Types. The commission may issue the following types of licenses which are required to conduct gaming under this chapter:

(1) Slot machine manufacturer or distributor. The license fee is one thousand dollars and thereafter an annual fee renewable July first of each year in the sum of two hundred fifty dollars. A slot machine manufacturer or distributor may not be licensed as a route operator, operator, or retailer;

(2) Operator license. The license fee is one thousand dollars and thereafter an annual fee renewable July first of each year of two hundred dollars;

(3) Retail license. The license fee is two hundred fifty dollars and thereafter an annual fee renewable July first of each year of one hundred dollars;

(4) Support license. The license fee is fifty dollars and thereafter an annual fee renewable January first of each year of twenty-five dollars. This license is required by all persons seeking employment in the field of gaming;

(5) Key employee license. The license fee is one hundred fifty dollars and thereafter an annual fee renewable January first of each year of seventy-five dollars;

(6) Route operator license. The license fee is one thousand dollars and thereafter an annual fee renewable July first of each year of two hundred dollars. Each route operator shall also hold a valid operator license;

(7) Gaming property owner license. The license fee is two hundred fifty dollars and thereafter an annual fee renewable July first of each year of one hundred dollars.

Conducting gaming without the appropriate license is a Class 6 felony.

Source: SL 1989, ch 374, § 20; SL 1990, ch 343, § 16; SL 1993, ch 320, § 8 rejected by referendum held September 14, 1993; SL 1995, ch 245, § 6; SL 1996, ch 257, § 1; SL 2010, ch 212, § 2.



§ 42-7B-22.1 Licensing of key employee may be required--Grounds--Time limit for response from employee--Written request to review status as key employee.

42-7B-22.1. Licensing of key employee may be required--Grounds--Time limit for response from employee--Written request to review status as key employee. If it is the judgment of the commission that the public interest will be served by requiring a key employee to be licensed, the commission shall serve notice of the determination upon the licensee who employs the key employee. The commission is not restricted by the title of the job performed by the key employee but may consider the functions and responsibility of the key employee in making its decision. Grounds for requiring licensing of a key employee include:

(1) Whether the key employee is new to the gaming industry, to the particular gaming establishment, the position, or the level of influence or responsibility which he has, and whether the commission has insufficient or outdated information concerning his character, background, reputation, or association; or

(2) Whether information has been received by the commission or the executive secretary which, if true, would constitute grounds for a finding of unsuitability.

The licensee shall, within thirty days following receipt of the notice of the commission's determination, present the application for licensing of the key employee to the commission or provide documentary evidence that the key employee is no longer employed by the licensee. Failure of the licensee to respond as required by this section is grounds for disciplinary action.

A person subject to application for licensing as a key employee as required by this section may request the commission, in writing, to review its determination of that individual's status within the gaming organization. If the commission determines that the person is not a key employee or that the public interest does not require his licensing as a key employee, he shall be allowed to withdraw his application and continue in his employment. The request of the key employee applicant for review of his status does not stay the obligation of the licensee to present the key employee's application within the thirty-day period prescribed by this section. The provisions of chapter 1-26 do not apply to this section.

Source: SL 1990, ch 343, § 29.



§ 42-7B-23 Annual license stamp fee--Transfer of license stamp.

42-7B-23. Annual license stamp fee--Transfer of license stamp. There is imposed a nonrefundable license stamp fee upon each gaming device located on a licensed premises. The annual fee for this stamp is two thousand dollars. The license stamp expires July first of each year. All license stamp fees shall be paid directly to the commission on forms adopted by the commission. The commission may approve the transfer of a license stamp to another gaming device or to another operator without requiring the payment of an additional fee.

Source: SL 1989, ch 374, § 21; SL 1993, ch 321, § 5.



§ 42-7B-24 License revocable--Not transferable.

42-7B-24. License revocable--Not transferable. Any license that is issued under this chapter is revocable, is not transferable, and no person holding a license acquires any vested interest or property right in the license.

Source: SL 1989, ch 374, § 22.



§ 42-7B-25 Qualifications for license as operator, gaming property owner, or retailer.

42-7B-25. Qualifications for license as operator, gaming property owner, or retailer. Before any person is licensed as an operator, gaming property owner, or retailer, the person shall show that the person is of good moral character, and if an individual, that the individual is at least twenty-one years of age.

Source: SL 1989, ch 374, § 23; SL 1993, ch 321, § 6; SL 1995, ch 245, § 7; SL 2010, ch 212, § 3.



§ 42-7B-25.1 Internal control procedure for particular licensee may be established.

42-7B-25.1. Internal control procedure for particular licensee may be established. The commission may establish an internal control procedure limited to a particular licensee including accounting procedures, reporting procedures, and personnel policies.

Source: SL 1990, ch 343, § 9.



§ 42-7B-26 Repealed.

42-7B-26. Repealed by SL 2012, ch 207, § 1.



§ 42-7B-27 Employee support license--Qualifications.

42-7B-27. Employee support license--Qualifications. Any individual employed by a retail licensee, operator, route operator, or slot machine manufacturer as a card dealer, floor supervisor, or other gaming employee as determined by the commission, shall have a current valid support license. Any individual seeking a support license shall be a person of at least twenty-one years of age, and of good moral character. The commission may deny a support license to any person discharged for cause by any licensed gaming establishment in this or any other country.

Source: SL 1989, ch 374, § 25; SL 1995, ch 245, § 8; SL 2015, ch 218, § 9.



§ 42-7B-28 Gaming tax.

42-7B-28. Gaming tax. There is hereby imposed an eight percent gaming tax on the adjusted gross proceeds of gaming allowed by this chapter.

Source: SL 1989, ch 374, § 26; SL 1990, ch 344, § 1; SL 1991, ch 100, § 3; SL 1994, ch 331, § 1; SL 1995, ch 246, § 3.



§ 42-7B-28.1 Additional tax on gaming proceeds.

42-7B-28.1. Additional tax on gaming proceeds. In addition to the gaming tax imposed by § 42-7B-28, there is hereby imposed an additional one percent tax on the adjusted gross proceeds of gaming allowed by this chapter. The tax shall be paid to the commission and transferred to the general fund on a monthly basis notwithstanding the provisions of §§ 42-7B-48 and 42-7B-48.1.

Source: SL 2009, ch 217, § 1.



§ 42-7B-28.2 Calculation of adjusted gross proceeds.

42-7B-28.2. Calculation of adjusted gross proceeds. When calculating adjusted gross proceeds for the purpose of applying the tax imposed by §§ 42-7B-28 and 42-7B-28.1:

(1) Free play value provided by the operator may not be included in the gross proceeds; and

(2) Cash prizes deducted shall be adjusted to not include an amount equal to ninety percent of the free play value provided by the operator.
Source: SL 2015, ch 219, § 1.



§ 42-7B-29 Return and remittance--Forms furnished by secretary.

42-7B-29. Return and remittance--Forms furnished by secretary. Not later than fifteen days following the end of each month, each gaming licensee shall make a return and remittance to the executive secretary on forms prescribed and furnished by the executive secretary. The executive secretary may grant an extension of not more than five days for filing a return and remittance. Unless an extension is granted, penalty or interest under § 42-7B-31 shall be paid if a return or remittance is not made on time.

Source: SL 1989, ch 374, § 26A; SL 1990, ch 343, § 18.



§ 42-7B-30 Violations of taxation provisions punishable as felony or misdemeanor.

42-7B-30. Violations of taxation provisions punishable as felony or misdemeanor. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within thirty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to file a return required by this chapter within thirty days from the date the return is due is guilty of a Class 1 misdemeanor;

(4) Violates either subdivision (2) or subdivision (3) two or more times in any twelve-month period is guilty of a Class 6 felony.

For purposes of this section "person" includes corporate officers having control, supervision of or charged with the responsibility for making tax returns or payments pursuant to this chapter.

Source: SL 1989, ch 374, § 26B.



§ 42-7B-31 Failure to file--Penalties.

42-7B-31. Failure to file--Penalties. Any person required to file returns or reports under this chapter, who fails to file a return or report which includes all taxable transactions within fifteen days following the date the return or report is due is subject to an additional amount, assessed as a penalty, equal to fifteen percent of the tax or ten dollars whichever is greater. However, for reasonable cause shown, the executive secretary may reduce or eliminate such penalty. Any person subject to tax under this chapter who fails to pay the tax within the time prescribed is subject to an interest charge of two percent per month or part thereof for which the payment is late or five dollars whichever is greater. Penalty and interest are considered the same as tax for the purposes of collection and enforcement including liens, distress warrants and criminal violations. Any payment received for taxes, penalty, or interest is applied first to tax, beginning with the oldest delinquency, then to interest and then to penalty. The executive secretary may, upon application of the taxpayer, establish a maximum interest rate of thirty-six percent upon delinquent taxes if the executive secretary determines that the delinquent payment was caused by a mistake of law and was not caused by an intent to evade the tax.

Source: SL 1989, ch 374, § 26C; SL 1990, ch 343, § 18A.



§ 42-7B-32 Suspension or revocation of license--Grounds--Reprimand or monetary penalty.

42-7B-32. Suspension or revocation of license--Grounds--Reprimand or monetary penalty. Any license granted pursuant to this chapter may be suspended or revoked for any cause which may have prevented its issuance, or for violation by the licensee, or any officer, director, agent, member, or employee of the licensee, of this chapter or any rule adopted by the commission or for conviction of a crime of moral turpitude or a felony, after notice to the licensee and a hearing, upon grounds determined adequate by the commission. In addition to revocation or suspension or in lieu of revocation or suspension, the commission may impose a reprimand or a monetary penalty for each offense not to exceed the following amounts:

(1) If the licensee is a slot machine manufacturer or distributor, two hundred fifty thousand dollars;

(2) If the licensee is an operator, one hundred thousand dollars;

(3) If the licensee is a retailer or gaming property owner, twenty-five thousand dollars;

(4) If the licensee is a key employee, five thousand dollars; and

(5) If the licensee has a support license, two thousand five hundred dollars.

Any monetary penalty received by the commission under this section shall be deposited in the gaming commission fund established by § 42-7B-48 and is to be used solely for the purposes prescribed by subdivision 42-7B-48(2) and is not subject to the provisions of subdivision 42-7B-48(4).

Source: SL 1989, ch 374, § 27; SL 1990, ch 343, § 27; SL 2010, ch 212, § 4; SL 2015, ch 220, § 1.



§ 42-7B-33 Person involved as manufacturer, operator, retailer, gaming property owner, key employee, or support licensee--Qualifications.

42-7B-33. Person involved as manufacturer, operator, retailer, gaming property owner, key employee, or support licensee--Qualifications. Any person, any stockholder owning five percent or more of any corporation or limited liability company, and any officer or director, or any partner in any partnership involved as a manufacturer, operator, retailer, or gaming property owner, or key employee or support licensee involved with the conduct of gaming shall be:

(1) A person of good character, honesty, and integrity;

(2) A person whose prior activities, criminal record, reputation, habits, and associations do not pose a threat to the public interests of this state or to the control of the gaming, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of gaming or the carrying on of the business and financial arrangements incidental to the conduct of gaming;

(3) A person who has not entered a plea of guilty or nolo contendere to a felony charge or has not been convicted of a felony in this or any other jurisdiction, has not been found to have violated the provisions of this chapter or any rule adopted pursuant to this chapter, and has not knowingly made a false statement of material facts to the commission or its legal counsel.
Source: SL 1989, ch 374, § 28; SL 1990, ch 343, § 19; SL 1995, ch 245, § 9; SL 2010, ch 212, § 5.



§ 42-7B-34 Repealed.

42-7B-34. Repealed by SL 1993, ch 321, § 8



§ 42-7B-35 Age of participants--Violation as misdemeanor.

42-7B-35. Age of participants--Violation as misdemeanor. Any participant in any gaming shall be twenty-one years or older. No licensee may permit any person who is less than twenty-one years of age to participate in any gaming. A violation of this section by a participant is a Class 1 misdemeanor and a violation by a licensee is a Class 1 misdemeanor and may form the basis for revocation of a retail license.

Source: SL 1989, ch 374, § 30; SL 1990, ch 343, § 31; SL 2015, ch 218, § 10.



§ 42-7B-36 Minimum payback value of credit.

42-7B-36. Minimum payback value of credit. The minimum payback value of one credit played on a slot machine shall be at least eighty percent of the value of the credit.

Source: SL 1989, ch 374, § 31; SL 1995, ch 245, § 10.



§ 42-7B-37 Exemption from federal law.

42-7B-37. Exemption from federal law. Pursuant to section 2 of an act of Congress of the United States entitled "An Act to prohibit transportation of gambling devices in interstate and foreign commerce," approved January 2, 1951, designated 15 U.S.C. §§ 1171 to 1177, inclusive, and in effect January 1, 1989, the State of South Dakota acting by and through its elected and qualified members of its Legislature, does hereby, and in accordance with and in compliance with the provisions of section 2 of the act of Congress, declare and proclaim that it is exempt from the provisions of section 2 of that act of Congress of the United States as above mentioned, as regards gaming devices legally operated, used, repaired, stored, or transported within the state.

Source: SL 1989, ch 374, § 32; SL 1996, ch 258, § 1.



§ 42-7B-38 Shipments of devices and machines deemed legal.

42-7B-38. Shipments of devices and machines deemed legal. All shipments of gaming devices, including slot machines, into and within this state, the registering, recording, and labeling of which has been duly had by the manufacturer or dealer thereof in accordance with sections 3 and 4 of an act of Congress of the United States entitled "An Act to prohibit transportation of gambling devices in interstate and foreign commerce," approved January 2, 1951, designated as 15 U.S.C. §§ 1171 to 1177, inclusive, and in effect on January 1, 1989, shall be deemed legal shipments thereof, when transported into or within the state to any manufacturer, distributor, operator, retailer, or route operator legally licensed pursuant to this chapter or by compact.

Source: SL 1989, ch 374, § 33; SL 1995, ch 245, § 11; SL 1996, ch 258, § 2.



§ 42-7B-39 Shipping records required to be maintained--Report by recipient--Transport out of state--Violation as felony.

42-7B-39. Shipping records required to be maintained--Report by recipient--Transport out of state--Violation as felony. Any slot machine manufacturer or distributor shipping a slot machine into the State of South Dakota shall maintain for a period of at least five years from the time of shipment, the following records: a copy of the shipping invoice including at least the destination and the serial number of each machine and a description of each machine. Any person within the State of South Dakota receiving a slot machine shall maintain for a period of at least five years from the time of receipt the following records: information showing at least the location of each machine, its serial number, and description. This report shall be completed and maintained regardless of whether the machine is received from a manufacturer or any other person. Any machine licensed pursuant to this chapter shall be licensed for a specific location and movement of the machine from that location shall be reported to the commission within twenty-four hours. If the machine is to be transported out of the State of South Dakota, the movement of the machine shall be recorded and maintained by the licensee for not less than five years from the time of movement. Possession of an unapproved device is a Class 6 felony. Any slot machine not in compliance with this chapter is declared contraband and may be summarily seized and destroyed after notice and hearing.

Source: SL 1989, ch 374, § 34; SL 1993, ch 321, § 9; SL 1997, ch 245, § 1.



§ 42-7B-39.1 Shipping records delivered to commission.

42-7B-39.1. Shipping records delivered to commission. Any person or custodian in possession of any records required to be maintained by § 42-7B-39 shall deliver the records to the commission or its executive secretary upon request.

Source: SL 1997, ch 245, § 2.



§ 42-7B-39.2 Destruction of seized slot machine.

42-7B-39.2. Destruction of seized slot machine. Any slot machine seized pursuant to the provisions of § 42-7B-39 may be destroyed after notice and without hearing if the person from whom the slot machine was seized fails to appear at the time and place scheduled in the hearing notice.

Source: SL 2015, ch 220, § 2.



§ 42-7B-40 Licensed employee twenty-one years or older required on premises.

42-7B-40. Licensed employee twenty-one years or older required on premises. Any retail licensee under this chapter shall have at least one licensed employee that is at least twenty-one years of age on the premises or within a contiguous premises in full view and control of any gaming operated on the premises. The commission shall adopt rules, pursuant to chapter 1-26, to establish the number of employees required to monitor the premises. The rules may also authorize the use of electronic devices or other types of monitoring equipment.

Source: SL 1989, ch 374, § 35; SL 1995, ch 245, § 12; SL 1998, ch 263, § 1; SL 2015, ch 218, § 11.



§ 42-7B-41 False statement or failure to keep books and records--Violations as felony.

42-7B-41. False statement or failure to keep books and records--Violations as felony. Any person who knowingly makes a false statement in any application for a license or in any statement attached to the application, fails to keep books and records to substantiate the receipts, expenses, or uses resulting from limited card games and slot machines conducted under this chapter as prescribed in rules promulgated by the commission, or who falsifies any books or records so as the books or records relate to any transaction connected with the holding, operating, and conducting of any limited card games or slot machines is guilty of a Class 6 felony.

Source: SL 1989, ch 374, § 36; SL 1993, ch 321, § 10; SL 1995, ch 245, § 13.



§ 42-7B-42 Unlawful acts by participants--Felony.

42-7B-42. Unlawful acts by participants--Felony. It is unlawful for any person playing or conducting any authorized game of chance, conducted by a licensee to:

(1) Use bogus or counterfeit chips, tokens, devices, coins, cards, dice, or roulette balls;

(2) Employ or have on one's person any cheating device to facilitate cheating in any game of chance;

(3) Use any fraudulent scheme or technique;

(4) Have located on the premises equipment for gaming that is not licensed by the commission pursuant to this chapter except any equipment exempted by the commission, this chapter, or other statutes.

A violation of this section is a Class 5 felony.

Source: SL 1989, ch 374, § 37; SL 1990, ch 343, § 20; SL 1995, ch 245, § 14; SL 2015, ch 218, § 12.



§ 42-7B-42.1 Repealed.

42-7B-42.1. Repealed by SL 1995, ch 245, § 15



§ 42-7B-43 Slot machines--Security and audit specifications.

42-7B-43. Slot machines--Security and audit specifications. All slot machines allowed under this chapter shall have the security and audit specifications established in rules adopted by the commission.

Source: SL 1989, ch 374, § 38; SL 1990, ch 343, § 21.



§ 42-7B-44 Expenditure of public funds for purchase of certain machines--Proceeds--Placement.

42-7B-44. Expenditure of public funds for purchase of certain machines--Proceeds--Placement. The City of Deadwood may expend public funds for the purchase of five-cent or less slot machines and may own or lease no more than fifty five-cent or less slot machines to be placed within the city. The machines shall be licensed and stamped by the commission; however, no license stamp fee applies to these machines. The net proceeds generated by the operation of these machines minus lease or purchase payments shall be deposited in the South Dakota commission fund. The City of Deadwood may contract for these machines and these machines may only be placed in a retail licensed business.

Source: SL 1989, ch 374, § 39; SL 1990, ch 343, § 22; SL 2009, ch 218, § 1.



§ 42-7B-45 Extension of credit prohibited--Violation as felony.

42-7B-45. Extension of credit prohibited--Violation as felony. No licensed gaming establishment, licensee acting within the scope of employment as a licensee, or employee of a licensed gaming establishment acting within the scope of the employee's employment may extend credit to another person for participation in limited card games and slot machines. A violation of this section is a Class 6 felony.

Source: SL 1989, ch 374, § 40; SL 1995, ch 245, § 16.



§ 42-7B-46 Historic restoration and preservation fund created.

42-7B-46. Historic restoration and preservation fund created. There is hereby created within the City of Deadwood a special fund to be known as the historic restoration and preservation fund. The Deadwood city commission shall appropriate amounts from this fund, remaining in any fiscal year after provision for the requirements of any revenue bonds issued under § 42-7B-54, to the Historic Preservation Commission established pursuant to chapter 1-19B which may expend those funds for loans, grants and purchases in the manner and for the purposes set out in chapter 1-19B and according to standards established by the State Historical Society Board of Trustees.

Source: SL 1989, ch 374, § 41; SL 1990, ch 344, § 2.



§ 42-7B-47 Limited card games and slot machines exempt from certain other statutes.

42-7B-47. Limited card games and slot machines exempt from certain other statutes. Limited card games and slot machines are exempt from §§ 53-9-2, 22-25-13, and 22-25-14 and all other acts in conflict with this chapter.

Source: SL 1989, ch 374, § 42.



§ 42-7B-48 South Dakota Gaming Commission fund established--Disbursements.

42-7B-48. South Dakota Gaming Commission fund established--Disbursements. There is established within the state treasury the South Dakota Gaming Commission fund, into which shall be deposited the proceeds from the gaming tax, license stamp fees, license fees, application fees, the net proceeds generated by the operation of the five-cent slot machines, and the initial fund is continuously appropriated for the purposes specified in this section. All funds received by the commission shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature. Any disbursement from the Gaming Commission fund shall be by authorization of the executive secretary for any of the following purposes:

(1) Forty percent of the gaming tax collected shall be transferred to the tourism promotion fund created in § 1-52-17, and ten percent of the gaming tax collected shall be paid to Lawrence County;

(2) The expenses of the commission for administration and operation including litigation and enforcement of this chapter and chapter 42-7 and for grants as provided by § 42-7B-48.3; and

(3) All funds remaining after the payments provided in subdivisions (1) and (2), less one hundred thousand dollars which shall be transferred to the historical preservation loan and grant fund created in § 1-19A-13.1 constitute the net municipal proceeds and shall be disbursed at least quarterly to the City of Deadwood for deposit in the historic restoration and preservation fund.
Source: SL 1989, ch 374, § 43; SL 1991, ch 349, § 38; SL 1993, ch 320, § 12 rejected by referendum held September 14, 1993; SL 1994, ch 332, § 1; SL 2006, ch 222, § 2.



§ 42-7B-48.1 Distribution of funds following payment of net municipal proceeds to City of Deadwood.

42-7B-48.1. Distribution of funds following payment of net municipal proceeds to City of Deadwood. Disbursements from the Gaming Commission fund shall be as set forth in § 42-7B-48 until such time as the net municipal proceeds paid to the City of Deadwood equals six million eight hundred thousand dollars for each year, and after payment of commission expenses pursuant to subdivision 42-7B-48(2), and after payment of one hundred thousand dollars to the State Historical Preservation Grant and Loan fund pursuant to subdivision 42-7B-48(4). Thereafter, all remaining funds shall be distributed as follows:

(1) Seventy percent to the state general fund;

(2) Ten percent to be distributed to municipalities in Lawrence County, except the City of Deadwood, pro rata according to their population;

(3) Ten percent to be distributed to school districts, pro rata based upon the previous year's average daily membership, located in whole or in part, in Lawrence County. For any school district located only partly in Lawrence County, only that portion of the district's average daily attendance which represents students residing in Lawrence County shall be considered in calculating the proration required by this subdivision; and

(4) Ten percent to the City of Deadwood for deposit in the historic restoration and preservation fund.
Source: SL 1995, ch 246, § 1.



§ 42-7B-48.2 General state aid to school districts reduced by payments from Gaming Commission fund.

42-7B-48.2. General state aid to school districts reduced by payments from Gaming Commission fund. Payments received by a school district in accordance with subdivision 42-7B-48.1(3), shall reduce on a dollar for dollar basis any general state aid otherwise payable to the school district. However, no state aid payments received by a school district pursuant to §§ 13-13-82 and 13-13-83 may be included in that reduction.

Source: SL 1995, ch 246, § 2; SL 2008, ch 79, § 4.



§ 42-7B-48.3 Gaming addiction treatment and counseling program grants from Gaming Commission fund.

42-7B-48.3. Gaming addiction treatment and counseling program grants from Gaming Commission fund. The commission may grant an amount not to exceed thirty thousand dollars each fiscal year from the Gaming Commission fund to the Department of Social Services to fund gaming addiction treatment and counseling programs in the state.

Source: SL 2006, ch 222, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 163, eff. Apr. 12, 2011.



§ 42-7B-49 Acceptance and expenditure of funds by commission.

42-7B-49. Acceptance and expenditure of funds by commission. The South Dakota Gaming Commission may accept and expend for the purpose of this chapter and chapter 42-7, in addition to the amount in SL 1989, ch 374, § 43A, any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1989, ch 374, § 43B; SL 1991, ch 349, § 39.



§ 42-7B-50 Payment of expenditures.

42-7B-50. Payment of expenditures. Expenditures authorized by this chapter and chapter 42-7 shall be paid on warrants drawn by the state auditor on vouchers approved by the executive secretary of the South Dakota Gaming Commission.

Source: SL 1989, ch 374, § 43C; SL 1991, ch 349, § 40.



§ 42-7B-51 Repealed.

42-7B-51. Repealed by SL 1990, ch 343, § 28



§ 42-7B-52 Taxes and fees to support identified entities.

42-7B-52. Taxes and fees to support identified entities. Notwithstanding any other provision of law to the contrary, the taxes and fees provided in this chapter shall go into effect to support the entities identified in this chapter.

Source: SL 1989, ch 374, § 43E.



§ 42-7B-53 Statement of public policy--Equipment not subject to certain exclusive agreements.

42-7B-53. Statement of public policy--Equipment not subject to certain exclusive agreements. It is the public policy of this state that gaming equipment authorized and approved by the commission may not be subject to any exclusive agreements entered prior to March 15, 1989.

Source: SL 1989, ch 374, § 43F.



§ 42-7B-54 Anticipatory revenue bonds.

42-7B-54. Anticipatory revenue bonds. The City of Deadwood may issue revenue bonds in anticipation of the receipt of net municipal proceeds as provided in subdivision 42-7B-48(4). The proceeds of the sale of such revenue bonds shall be deposited in the Deadwood historic restoration and preservation fund and used for the purposes thereof. The revenue bonds shall be payable solely from the net municipal proceeds, and the city shall, in the ordinance or resolution authorizing the revenue bonds, irrevocably pledge and appropriate so much of the net municipal proceeds received by the city as may be necessary for the payment of the revenue bonds and the restoration of any reserves established in connection with the bonds. The principal amount of any issue of revenue bonds may not exceed the sum of the estimated capital needs of the historic restoration and preservation fund for the current and next three succeeding fiscal years of the city, a debt service reserve fund not exceeding the maximum annual debt service on the issue, the premium for bond insurance or other credit enhancement for the issue and the estimated cost of issuance of the revenue bonds. The revenue bonds shall be authorized, issued and sold as provided in chapter 6-8B, except that no election is required to authorize the issuance of the bonds.

Source: SL 1990, ch 344, § 3.



§ 42-7B-55 Certain gambling statutes not applicable.

42-7B-55. Certain gambling statutes not applicable. Sections 21-6-1, 21-6-2, and 53-9-2 do not apply to authorized gaming and lotteries.

Source: SL 1990, ch 343, § 1.



§ 42-7B-56 Appointment of commission employee as law enforcement officer.

42-7B-56. Appointment of commission employee as law enforcement officer. The commission may appoint an employee to be a law enforcement officer pursuant to § 23-3-27. Any person appointed as a law enforcement officer under this section shall qualify, become certified and remain certified pursuant to law. The commission may revoke the appointment at any time.

Source: SL 1990, ch 343, § 3.



§ 42-7B-57 Commission use of unmarked vehicles.

42-7B-57. Commission use of unmarked vehicles. The commission may exempt certain of its motor vehicles from the provisions of §§ 32-5-43 and 32-5-44 in order to provide unmarked vehicles to its employees and agents.

Source: SL 1990, ch 343, § 4.



§ 42-7B-58 Records--Confidentiality--Exception for official purposes and tax purposes.

42-7B-58. Records--Confidentiality--Exception for official purposes and tax purposes. Information and records of the Commission on Gaming enumerated by this section are confidential and may not be disclosed except pursuant to a court order. No person may use a subpoena, discovery, or other applicable statutes to obtain such information or records. Information and records considered confidential include:

(1) Tax returns of individual licensees;

(2) Applications, credit, medical, and security reports of applicants for licensees and other persons seeking or doing business with the commission;

(3) Marketing, financial, or sales data the disclosure of which may be harmful to the competitive position of Deadwood gaming, its retailers, licensees, or persons seeking or doing business with the commission;

(4) Audit work papers, worksheets, and auditing procedures used by the commission, its agents, or employees; and

(5) Information gathered pursuant to § 42-7B-9.1.

This section does not apply to requests for such information or records from the Governor; attorney general; the state's attorney of Lawrence County; officers, employees, or legal representatives of the Department of Revenue for the purpose of and only to the extent necessary in the investigation and audit procedures authorized by Title 10; law enforcement officers of any other municipality or state or federal agency or department for a law enforcement activity if the head of that agency or department requesting such information makes a written request to the executive secretary specifying the particular information requested and specifying the law enforcement activity for which the information is sought; or the use of such information or records by the executive secretary or commission for official purposes.

This section may not be construed to make confidential the aggregate tax collections during any reporting period, the names and businesses of licensees, or figures showing the aggregate amount of money bet during any reporting period.

Source: SL 1990, ch 343, § 5; SL 1992, ch 70, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 42-7B-59 Certain communications between commission and secretary privileged and confidential.

42-7B-59. Certain communications between commission and secretary privileged and confidential. Communications between the commission and the executive secretary relating to licensing, disciplining of licensees, or violations by licensees are privileged and confidential if made lawfully and in the course of and in furtherance of the business of the commission on gaming, except pursuant to court order after an in-camera review. The executive secretary, the commission, or any member of the commission may claim this privilege.

Source: SL 1990, ch 343, § 8.



§ 42-7B-60 Exclusion or ejection of certain persons from gaming establishments necessary.

42-7B-60. Exclusion or ejection of certain persons from gaming establishments necessary. The Legislature hereby declares that the exclusion or ejection of certain persons from licensed gaming establishments is necessary to carry out the policies of this chapter and to maintain effectively the strict regulation of licensed gaming.

Source: SL 1990, ch 343, § 24.



§ 42-7B-61 List of persons to be excluded--Entrance in violation as misdemeanor--Penalty for failure to exclude or eject persons on list.

42-7B-61. List of persons to be excluded--Entrance in violation as misdemeanor--Penalty for failure to exclude or eject persons on list. The commission may, by rules promulgated pursuant to chapter 1-26, provide for the establishment of a list of persons who are to be excluded or ejected from any licensed gaming establishment, including any person whose presence in the establishment is determined to pose a threat to the interest of the State of South Dakota or to licensed gaming, or both. In making the determination for exclusion, the commission may consider any of the following:

(1) Prior conviction of a felony, a misdemeanor involving moral turpitude, or a violation of the gaming laws of any state, the United States, any of its possessions or territories including Indian tribes;

(2) A violation, attempt to violate or conspiracy to violate the provisions of this chapter relating to the failure to disclose an interest in a gaming establishment for which the person must obtain a license or make disclosures to the commission; or intentional evasion of fees or taxes;

(3) Notorious or unsavory reputation that would adversely affect public confidence and trust that the gaming industry is free from criminal or corruptive influences; or

(4) Conduct that would adversely affect public confidence that gaming is conducted honestly.

Any person who has been placed on the list of excluded persons by the commission, after July 1, 2014, who enters a licensed gaming establishment after receiving notice as required by § 42-7B-62, is guilty of a Class 1 misdemeanor.

The commission may suspend, revoke, or penalize a licensee or licensed gaming establishment as set forth in § 42-7B-32, after notice and hearing pursuant to chapter 1-26, if that establishment or any licensee affiliated with the licensed gaming establishment knowingly fails to exclude or eject from the premises of the licensed establishment any person placed on the list of persons to be excluded.

Source: SL 1990, ch 343, § 25; SL 2014, ch 207, § 1.



§ 42-7B-62 Notice to excluded person.

42-7B-62. Notice to excluded person. If the name and description of any person is placed on the exclusion list, the commission shall serve notice of that action upon the person by at least one of the following means:

(1) By personal service;

(2) By certified or registered mail to the last known address of the person; or

(3) By publication in an official newspaper in Lawrence County, South Dakota.

A person place upon the exclusion list may contest that action by filing a written protest with the commission and the protest shall be heard by the commission as a contested case pursuant to chapter 1-26.

Source: SL 1990, ch 343, § 26; SL 1991, ch 24, § 17.



§ 42-7B-63 Repealed.

42-7B-63. Repealed by special referendum election held September 14, 1993



§ 42-7B-64 "Gaming contract" defined.

42-7B-64. "Gaming contract" defined. For the purposes of this chapter, a gaming contract is any contract between licensees, and also a contract between a licensee and a nonlicensee which directly or indirectly relates to the employment of licensed personnel, which relates to the acquisition or use of capital assets used by the licensee in the business of gaming, or which relates to the earnings or profits of the licensee from the business of gaming, or any other contract which affects the proprietary or financial interest of the licensee's gaming business or gaming license.

Source: SL 1993, ch 321, § 2.



§ 42-7B-65 Copy of any process or pleading to the commission.

42-7B-65. Copy of any process or pleading to the commission. A licensee shall deliver a copy of any process or pleading from any jurisdiction in which the licensee is a party to the commission within thirty days of being served by or upon them. This requirement includes any agency or regulatory proceeding in which the licensee is a party.

Source: SL 1993, ch 321, § 11.



§ 42-7B-66 Copies of all proposed gaming contracts to the executive secretary.

42-7B-66. Copies of all proposed gaming contracts to the executive secretary. A person shall submit copies of all proposed gaming contracts to the executive secretary. The executive secretary or the commission may approve or deny gaming contracts and require changes in the contracts before participation by the licensee is allowed. The executive secretary or the commission may require a licensee to terminate participation in a gaming contract.

Source: SL 1993, ch 321, § 12.



§ 42-7B-67 Notification by licensee of involvement in gaming operations out of state or on any Indian reservation.

42-7B-67. Notification by licensee of involvement in gaming operations out of state or on any Indian reservation. Any licensee who intends to become involved in gaming operations outside of the State of South Dakota or on any Indian reservation located in whole or in part in the State of South Dakota shall notify the commission in writing of that licensee's intention to engage in such additional gaming operations and gaming business. Notification shall be mailed or delivered to the commission simultaneously with that licensee's application to the foreign state or applicable Indian authority. The executive secretary and the commission may impose all sanctions otherwise authorized by this chapter on any licensee who fails to comply with the provisions of this section.

Source: SL 1993, ch 321, § 13.



§ 42-7B-68 Fees for publication and reports.

42-7B-68. Fees for publication and reports. The commission may charge a fee for copies of publications and reports provided to the public and for the costs of mailing and distribution at a rate set by the commission.

Source: SL 1993, ch 321, § 14.



§ 42-7B-69 Manufacture of gaming devices or equipment for exportation.

42-7B-69. Manufacture of gaming devices or equipment for exportation. Any slot machine manufacturer who is licensed pursuant to this chapter may manufacture gaming devices or equipment for exportation outside this state subject to rules promulgated by the commission pursuant to chapter 1-26.

Source: SL 1993, ch 321, § 15.



§ 42-7B-70 Provision applicable to manufacture of gaming devices and equipment for exportation.

42-7B-70. Provision applicable to manufacture of gaming devices and equipment for exportation. The provisions of §§ 42-7B-37, 42-7B-38, and 42-7B-39 apply to the manufacture of gaming devices and equipment for exportation outside this state as authorized by the commission.

Source: SL 1993, ch 321, § 17.



§ 42-7B-71 Provision of interlink communications service to slot machines--Not applicable in Deadwood.

42-7B-71. Provision of interlink communications service to slot machines--Not applicable in Deadwood. A licensed manufacturer or distributor may supply a licensed operator with a communications service to interlink progressive slot machines and related equipment where such gaming is authorized by law, and may provide accounting, collection, and disbursement services relating to the prizes.

This section does not apply to gaming in the City of Deadwood and the provisions of this section are not intended to diminish or expand the authority of the commission to permit or regulate gaming in the City of Deadwood.

Source: SL 1994, ch 333.



§ 42-7B-72 Lien for tax, penalty or interest due--Notice of tax lien filed with register of deeds--Priority.

42-7B-72. Lien for tax, penalty or interest due--Notice of tax lien filed with register of deeds--Priority. Any tax, penalty, or interest due under this chapter is a lien in favor of the commission upon all property and rights to property whether real or personal belonging to the taxpayer. In order to preserve the lien against subsequent mortgages, purchasers, or judgment creditors for value and without actual notice of the lien on any property situated in a county, the commission may file with the register of deeds of the county a notice of the tax lien in such form as the commission determines. The priority of the lien shall be determined as of the date the notice of tax lien is received and indexed by the register of deeds. The notice of tax lien shall create a lien in each county where the notice of tax lien is recorded.

Source: SL 2013, ch 220, § 1, eff. Mar. 6, 2013.



§ 42-7B-73 Distress warrant--Seizure and sale of personal property.

42-7B-73. Distress warrant--Seizure and sale of personal property. After a notice of lien has been filed as provided in § 42-7B-72, the commission may at any time require the county treasurer to issue a distress warrant in the manner provided in chapter 10-56. Immediately upon receipt of the warrant, the sheriff shall proceed to collect the tax, penalty, or interest due by seizure and sale of personal property as provided in chapter 10-56. The sheriff shall remit the amount collected to the county treasurer who shall remit the money to the commission. For such service, the sheriff may collect from the taxpayer and retain the compensation provided in chapter 10-56, but the sheriff's compensation may not be deducted from any tax, penalty, or interest collected.

Checking, savings, and similar accounts are personal property and are subject to seizure by the sheriff for the purpose of satisfying the distress warrant.

Source: SL 2013, ch 220, § 2, eff. Mar. 6, 2013.



§ 42-7B-74 Personal liability of corporate officers, member-managers or managers of limited liability companies, or partners--Bond or certificate of deposit.

42-7B-74. Personal liability of corporate officers, member-managers or managers of limited liability companies, or partners--Bond or certificate of deposit. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the commission with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual taxes due under this chapter.

Source: SL 2013, ch 220, § 3, eff. Mar. 6, 2013.



§ 42-7B-75 Cancellation or revocation of voluntarily surrendered license.

42-7B-75. Cancellation or revocation of voluntarily surrendered license. Any license granted pursuant to the provisions of this chapter which is voluntarily surrendered by the licensee may be cancelled or revoked without a hearing unless the licensee files a written request for a hearing within thirty days after receiving written notice of the revocation or cancellation from the commission.

Source: SL 2015, ch 220, § 3.






Chapter 08 - Watercraft

§ 42-8-1 Safety and uniformity as policy of state.

42-8-1. Safety and uniformity as policy of state. It is the policy of this state to promote safety for persons and property in and connected with the use, operation, and equipment of boats and to promote uniformity of laws relating thereto.

Source: SL 1959, ch 125, § 1; SDC Supp 1960, § 25.1401; SL 1994, ch 335, § 14.



§ 42-8-1.1 Transferred.

42-8-1.1. Transferred to § 32-3A-1



§ 42-8-1.2 Governor authorized to prohibit or restrict use of certain waterways.

42-8-1.2. Governor authorized to prohibit or restrict use of certain waterways. The Governor or the Governor's designee may prohibit or restrict the recreational use or navigation of any portion of any river, stream, lake, or other public waterway within the boundaries of the state in order to protect the public peace, health, and safety.

Source: SL 1994, ch 334, § 1.



§ 42-8-1.3 Notice of restriction or prohibition.

42-8-1.3. Notice of restriction or prohibition. The Governor or the Governor's designee, upon issuing a prohibition or restriction on the recreational use of waterways pursuant to § 42-8-1.2, shall direct one or more appropriate state or local government agencies to provide notice to the public of the restriction or prohibition. The notice shall be provided in a manner to reasonably notify potential users of the restriction or prohibition in one or more of the following forms:

(1) Erection of suitable barriers to restrict public use;

(2) Posted warnings and notice of the restriction or prohibition;

(3) Declaration by the Governor or other state or local officials;

(4) Publication or broadcast of the restriction or prohibition by state and local news media; or

(5) Other emergency methods that will provide reasonable notification.
Source: SL 1994, ch 334, § 2.



§ 42-8-1.4 Violation of prohibition or restriction as misdemeanor.

42-8-1.4. Violation of prohibition or restriction as misdemeanor. Any person who intentionally fails to observe or obey any prohibition or restriction issued and implemented pursuant to §§ 42-8-1.2 and 42-8-1.3 is guilty of a Class 2 misdemeanor.

Source: SL 1994, ch 334, § 3.



§ 42-8-2 Definition of terms.

42-8-2. Definition of terms. Terms used in this chapter mean:

(1) "Boat," every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water;

(1A) "Boat dealer," any person or business who in the ordinary course of business sells new large boats or any person or business who in the ordinary course of business sells five or more used large boats in a year;

(2) "Commission," the Game, Fish and Parks Commission of this state acting directly or through its authorized officers;

(2A) "Department," the Department of Revenue;

(2B) "Large boat," any boat over twelve feet in length or a motorboat, used or capable of being used as a means of transportation on water, except canoes, inflatable boats, kayaks, sailboards, and seaplanes;

(3) "Motorboat," any boat propelled by machinery, whether or not such machinery is the principal source of propulsion, but does not include a boat which has a valid marine document issued by the commissioner of customs of the United States government or any federal agency successor thereto;

(3A) "Notation," a physical or electronic process of recording a lien on a certificate of title, a manufacturer's statement of origin, or a manufacturer's certificate of origin.

(4) "Operate," to navigate or otherwise use a boat;

(5) "Owner," a person, other than a lien holder, having the property in or title to a boat. The term includes a person entitled to the use or possession of a boat subject to an interest in another person reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security;

(5A) "Personal watercraft," any motorboat that has an inboard or outboard motor powering a water jet pump or caged propeller as its primary source of motive power and is designed to be operated by a person standing on, kneeling on, sitting astride, or being towed behind the watercraft, and has the probability that the operator and passengers may in the normal course of use, fall overboard;

(6) "Racing boat," any boat designed and manufactured exclusively for racing;

(7) "Sailboard," any single-hulled boat equipped with an articulating mast and designed to be operated by a person standing on the board, maneuvering through the trim of the hand-held sail and distributing his body weight on the board; and

(8) "Waters of this state," any public waters within the territorial limits of this state and all waters which form a common boundary between this state and Minnesota, North Dakota, Montana, Wyoming, Iowa, or Nebraska.
Source: SL 1959, ch 125, § 2; SDC Supp 1960, § 25.1402; SL 1981, ch 306, § 1; SL 1984, ch 279, § 1; SL 1993, ch 322, § 3; SL 1993, ch 323, § 1; SL 1994, ch 335, § 1; SL 1998, ch 171, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 42-8-2.1 "Underway" defined.

42-8-2.1. "Underway" defined. For purposes of this chapter a boat is underway if, while upon the public waters, it is not at anchor, aground, or made fast to the shore.

Source: SL 1992, ch 306, § 2.



§ 42-8-3 Transferred.

42-8-3. Transferred to § 32-3A-3



§ 42-8-4 Repealed.

42-8-4. Repealed by SL 1984, ch 273, § 14; SL 1984, ch 279, § 3



§ 42-8-5 to 42-8-7. Transferred.

42-8-5 to 42-8-7. Transferred to §§ 32-3A-4 to 32-3A-6



§ 42-8-8 Repealed.

42-8-8. Repealed by SL 1991, ch 357, § 1



§ 42-8-8.1 to 42-8-8.4. Transferred.

42-8-8.1 to 42-8-8.4. Transferred to §§ 32-3A-7 to 32-3A-10



§ 42-8-9 Repealed.

42-8-9. Repealed by SL 1984, ch 273, § 15



§ 42-8-10 Transferred.

42-8-10. Transferred to § 32-3A-11



§ 42-8-11 Repealed.

42-8-11. Repealed by SL 1984, ch 279, § 8



§ 42-8-12 Repealed.

42-8-12. Repealed by SL 1998, ch 74, § 10



§ 42-8-13 , 42-8-14. Repealed.

42-8-13, 42-8-14. Repealed by SL 1993, ch 322, §§ 10, 11



§ 42-8-15 , 42-8-16. Transferred.

42-8-15, 42-8-16. Transferred to §§ 32-3A-12, 32-3A-13



§ 42-8-17 Repealed.

42-8-17. Repealed by SL 1984, ch 279, § 14



§ 42-8-18 to 42-8-19. Transferred.

42-8-18 to 42-8-19. Transferred to §§ 32-3A-14 to 32-3A-16



§ 42-8-20 Repealed.

42-8-20. Repealed by SL 1979, ch 280, § 5



§ 42-8-21 Transferred.

42-8-21. Transferred to § 32-3A-17



§ 42-8-22 Repealed.

42-8-22. Repealed by SL 1984, ch 273, § 18; SL 1984, ch 279, § 16



§ 42-8-23 Transferred.

42-8-23. Transferred to § 32-3A-18



§ 42-8-24 to 42-8-30.1. Repealed.

42-8-24 to 42-8-30.1. Repealed by SL 1989, ch 375, §§ 2 to 9



§ 42-8-31 Repealed.

42-8-31. Repealed by SL 1972, ch 231, § 5



§ 42-8-32 to 42-8-38. Repealed.

42-8-32 to 42-8-38. Repealed by SL 1984, ch 273, §§ 19 to 25



§ 42-8-39 Waste treatment requirements for kitchen and toilet facilities--Violation as misdemeanor.

42-8-39. Waste treatment requirements for kitchen and toilet facilities--Violation as misdemeanor. Every boat equipped with kitchen or toilet facilities shall be so equipped and operated to handle or treat liquid and solid wastes in a manner that will prevent pollution of the receiving waters. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 5; SDC Supp 1960, § 25.1405 (10); SL 1991, ch 186, § 43; SL 1994, ch 335, § 17.



§ 42-8-40 Repealed.

42-8-40. Repealed by SL 1984, ch 273, § 26



§ 42-8-41 Operation of boat or departure from premises without required equipment prohibited.

42-8-41. Operation of boat or departure from premises without required equipment prohibited. No person may operate or give permission for the operation of a boat which is not equipped as required by rules adopted pursuant to § 42-8-1.1. Neither the owner of a boat, nor the owner's agent or employee, may permit any motorboat or any boat to depart from the owner's premises unless it is provided, either by owner or renter, with the equipment required pursuant to such rules. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, §§ 5, 7; SDC Supp 1960, §§ 25.1405 (13), 25.1407 (2); SL 1984, ch 273, § 27; SL 1994, ch 335, § 18.



§ 42-8-42 Muffler required--Use of cutouts prohibited--Racing boats excepted.

42-8-42. Muffler required--Use of cutouts prohibited--Racing boats excepted. The exhaust of every internal combustion engine used on any motorboat shall be effectively muffled by equipment so constructed and used as to muffle the noise of the exhaust in a reasonable manner. The use of cutouts is prohibited, except for racing boats competing in a regatta or boat race approved as provided by rules adopted pursuant to § 42-8-1.1, and for such racing boats while on trial runs, during a period not to exceed forty-eight hours immediately preceding a regatta or race and for motorboats while competing in official trials for speed records during a period not to exceed forty-eight hours immediately following a regatta or race. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 8; SDC Supp 1960, § 25.1408; SL 1984, ch 273, § 28.



§ 42-8-43 Repealed.

42-8-43. Repealed by SL 1984, ch 273, § 29



§ 42-8-44 Repealed.

42-8-44. Repealed by SL 1984, ch 273, § 30; SL 1984, ch 279, § 19



§ 42-8-44.1 Allowable area of operation of diver in underwater activity--Display and design of diver-down flag--Violation as misdemeanor.

42-8-44.1. Allowable area of operation of diver in underwater activity--Display and design of diver-down flag--Violation as misdemeanor. Any diver using a self-contained underwater breathing apparatus, a forced air breathing line system, a snorkel, or any other means of underwater air supply for the purpose of underwater activity, operating in the waters of this state, except in an area from which all motorboats or sailboats are prohibited from operating, shall perform the activity within an imaginary cylinder extending downward from an imaginary circle formed on the surface of the body of water by revolving a seventy-five foot radius three hundred sixty degrees about a point marked by the display of a flag as provided by this section. The flag is referred to as the diver-down flag. The diver-down flag shall be a rectangle with a bright red field crossed by a diagonal white strip running from the upper-left corner to the bottom-right corner of the rectangle and shall be clearly visible and securely attached or anchored to a float, a rubber tube, a diver, or a boat. A violation of this section is a Class 2 misdemeanor.

Source: SL 1969, ch 103, § 1; SL 1983, ch 303, § 3; SL 1991, ch 186, § 44; SL 1998, ch 264, § 1.



§ 42-8-44.2 Operation of boat or other surface activity in diver's allowable area prohibited--Violation as misdemeanor.

42-8-44.2. Operation of boat or other surface activity in diver's allowable area prohibited--Violation as misdemeanor. No watercraft under power with an internal combustion engine may be operated within the surface area described by such circle as prescribed by § 42-8-44.1, nor may any waterskiing or surfboarding or other surface activity potentially dangerous to the diver be performed in the area described by the circle, except when the craft or activity are a part of or related to the diving activity. A violation of this section is a Class 2 misdemeanor.

Source: SL 1969, ch 103, § 2; SL 1991, ch 186, § 45; SL 1998, ch 264, § 2.



§ 42-8-44.3 Repealed.

42-8-44.3. Repealed by SL 1991, ch 186, § 46



§ 42-8-45 Operation of boat under influence of alcohol or drugs as misdemeanor.

42-8-45. Operation of boat under influence of alcohol or drugs as misdemeanor. No person may operate a boat as defined in subdivisions 42-8-2(2B), (3), (5A), or (6) while underway on the public waters of the state while:

(1) There is 0.08 percent or more by weight of alcohol in that person's blood as shown by chemical analysis of that person's breath, blood, or other bodily substance;

(2) Under the influence of an alcoholic beverage, marijuana, or any controlled drug or substance not obtained pursuant to a valid prescription, or any combination of an alcoholic beverage, marijuana, or such controlled drug or substance;

(3) Under the influence of any controlled drug or substance obtained pursuant to a valid prescription, or any other substance, to a degree which renders the person incapable of safely driving or operating such boat;

(4) Under the combined influence of an alcoholic beverage and any controlled drug or substance obtained pursuant to a valid prescription, or any other substance, to a degree which renders the person incapable of safely driving or operating such boat; or

(5) Under the influence of any substance ingested, inhaled, or otherwise taken into the body as prohibited by § 22-42-15.

Any violation of this section is a Class 1 misdemeanor.

Source: SL 1959, ch 125, § 9; SDC Supp 1960, § 25.1409 (2); SL 1977, ch 190, § 628; SL 1983, ch 303, § 1; SL 1992, ch 306, § 1; SL 2002, ch 160, § 5; SL 2012, ch 208, § 1.



§ 42-8-45.1 Arrest without a warrant--Probable cause.

42-8-45.1. Arrest without a warrant--Probable cause. A law enforcement officer may, without a warrant, arrest a person for a violation of the provisions of § 42-8-45 if the officer has probable cause to believe that the person to be arrested has been involved in an accident on the public waters of the state and has violated the provisions of § 42-8-45 and that the violation occurred prior to or immediately following the accident.

Source: SL 1992, ch 306, § 3; SL 2012, ch 208, § 2.



§ 42-8-45.2 Submission to breath test upon accident or violation--Chemical test.

42-8-45.2. Submission to breath test upon accident or violation--Chemical test. Any person operating a boat while underway on the public waters of the state which has been involved in an accident or which is operated in violation of any of the provisions of this chapter shall, at the request of a law enforcement officer, submit to a breath test to be administered by the officer. If the test indicates that the person has consumed alcohol, the law enforcement officer may require the person to submit to a chemical test in the manner set forth in this chapter.

Source: SL 1992, ch 306, § 4.



§ 42-8-45.3 Lawful use of drug no defense.

42-8-45.3. Lawful use of drug no defense. The fact that any person charged with a violation of § 42-8-45 is or has been prescribed a drug under the laws of this state is not a defense against any charge of violating § 42-8-45.

Source: SL 1992, ch 306, § 5; SL 2012, ch 208, § 3.



§ 42-8-45.4 Amount of alcohol in blood--Presumptions.

42-8-45.4. Amount of alcohol in blood--Presumptions. In any criminal prosecution for a violation of § 42-8-45, the amount of alcohol in the defendant's blood at the time alleged as shown by chemical analysis of the defendant's blood, breath, or other bodily substance gives rise to the following presumptions:

(1) If there was at that time five hundredths percent or less by weight of alcohol in the defendant's blood, a presumption arises that the defendant was not under the influence of an alcoholic beverage;

(2) If there was at that time in excess of five hundredths percent but less than eight hundredths percent by weight of alcohol in the defendant's blood, such fact does not give rise to any presumption that the defendant was or was not under the influence of an alcoholic beverage, but such fact may be considered with other competent evidence in determining the guilt or innocence of the defendant; and

(3) If there was at that time eight hundredths percent or more by weight of alcohol in the defendant's blood, a presumption arises that the defendant was under the influence of an alcoholic beverage.

Percent by weight of alcohol in the blood is based upon milligrams of alcohol per 1.0 cubic centimeter of whole blood or 2100 cubic centimeters of deep lung breath.

Source: SL 1992, ch 306, § 6; SL 2002, ch 160, § 6; SL 2012, ch 208, § 4.



§ 42-8-45.5 Competent evidence not limited.

42-8-45.5. Competent evidence not limited. The provisions of § 42-8-45.4 do not limit the introduction of any other competent evidence bearing upon the question whether or not the defendant was under the influence of an alcoholic beverage.

Source: SL 1992, ch 306, § 7; SL 2012, ch 208, § 5.



§ 42-8-45.6 Operation of boat on public waters as consent to be tested.

42-8-45.6. Operation of boat on public waters as consent to be tested. Any person who operates a boat while underway on the public waters of the state in this state is considered to have given consent to the withdrawal of blood or other bodily substance and chemical analysis of the person's blood, breath, or other bodily substance to determine the amount of alcohol in the person's blood and to determine the presence of marijuana or any controlled drug or substance or any substance ingested, inhaled, or otherwise taken into the body as prohibited by § 22-42-15 or any other substance that may render a person incapable of safely operating a boat. The arresting law enforcement officer may, subsequent to the arrest of any operator for a violation of § 42-8-45, require the operator to submit to the withdrawal of blood or other bodily substances as evidence.

Source: SL 1992, ch 306, § 8; SL 2003, ch 168, § 3; SL 2012, ch 208, § 6.



§ 42-8-45.7 Persons authorized to take breath or other bodily substance specimen--Liability.

42-8-45.7. Persons authorized to take breath or other bodily substance specimen--Liability. Only a physician, laboratory technician, registered nurse, physician's assistant, phlebotomist, expanded role licensed practical nurse, medical technician, or medical technologist may withdraw blood for the purpose of determining the alcoholic content of the blood. This limitation does not apply to the taking of a breath or other bodily substance specimen. Such authorized persons, acting on the presumption of consent in § 42-8-45.6, and any hospital or facility employing such persons, are not liable and may not be held to pay damages to the party from whom the blood sample is withdrawn, if the withdrawal is administered with usual and ordinary care. No person authorized to withdraw blood under this section may be required or forced to withdraw blood for the purposes provided in this chapter, unless required pursuant to a written agreement.

Source: SL 1992, ch 306, § 9; SL 2012, ch 208, § 9.



§ 42-8-45.8 Testing to be done under supervision of arresting officer--Breath test by person possessing permit.

42-8-45.8. Testing to be done under supervision of arresting officer--Breath test by person possessing permit. To be considered valid under the provisions of this chapter, the withdrawal or chemical analysis shall be performed at the direction of a law enforcement officer having lawfully arrested the person for violation of § 42-8-45 and the chemical test analysis of the person's breath, if one is performed, shall have been performed according to methods approved by the director of laboratories and by an individual possessing a valid permit issued by the director of laboratories for this purpose. The director of laboratories may approve satisfactory techniques or methods to ascertain the qualifications and competence of individuals to conduct such analysis and issue permits which are subject to termination or revocation at the discretion of the director of laboratories.

Source: SL 1992, ch 306, § 10.



§ 42-8-45.9 Choice of additional testing.

42-8-45.9. Choice of additional testing. Any person tested pursuant to this chapter may have a physician, laboratory technician, registered nurse, physician's assistant, or medical technologist of the person's own choosing administer the chemical analysis in addition to the one administered at the direction of the law enforcement officer.

Source: SL 1992, ch 306, § 11; SL 2012, ch 208, § 7.



§ 42-8-45.10 Availability of test results.

42-8-45.10. Availability of test results. Upon the request of any person who was tested pursuant to this chapter or upon the request of the person's attorney, the results of such analysis shall be made available to the person or to the person's attorney.

Source: SL 1992, ch 306, § 12; SL 2012, ch 208, § 8.



§ 42-8-45.11 Costs of testing and witness expenses as costs in the action.

42-8-45.11. Costs of testing and witness expenses as costs in the action. In the case of a conviction under this chapter, the costs accrued for the withdrawal and chemical analysis of blood or other bodily substance and witness fees and expenses in connection therewith, shall be taxed by the court as costs in the action and shall, if the county is to have a lien for fees paid to counsel for an indigent, be included in the lien filed; otherwise it shall, with other costs as the court imposes, be entered in the judgment as provided in chapter 23A-27.

Source: SL 1992, ch 306, § 13.



§ 42-8-46 Reckless operation of boat as misdemeanor.

42-8-46. Reckless operation of boat as misdemeanor. No person may operate any boat in a reckless or negligent manner so as to endanger the life, limb, or property of any person. A violation of this section is a Class 1 misdemeanor.

Source: SL 1959, ch 125, § 9; SDC Supp 1960, § 25.1409 (1); SL 1977, ch 190, § 629; SL 1983, ch 303, § 2; SL 1994, ch 335, § 19.



§ 42-8-47 Repealed.

42-8-47. Repealed by SL 1977, ch 190, § 630



§ 42-8-48 Waterskiing and surfboarding prohibited during hours of darkness--Violation as misdemeanor.

42-8-48. Waterskiing and surfboarding prohibited during hours of darkness--Violation as misdemeanor. No person may operate a boat on any waters of this state towing any person on water skis, a surfboard, or other devices, nor may any person engage in waterskiing, surfboarding, or similar activity at any time between the hours from one-half hour after sunset to one-half hour before sunrise. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 12; SDC Supp 1960, § 25.1412 (2); SL 1983, ch 303, § 4; SL 1991, ch 186, § 47; SL 1991, ch 360; SL 1994, ch 335, § 20.



§ 42-8-49 Two persons required in boat towing skis or aquaplane--Exception for wide angle mirror--Violation as misdemeanor.

42-8-49. Two persons required in boat towing skis or aquaplane--Exception for wide angle mirror--Violation as misdemeanor. No motorboat which has in tow or is otherwise assisting a person on water skis, aquaplane or similar contrivance, may be operated or propelled in or upon any waterway, unless such motorboat is occupied by at least two competent persons. However, this section does not apply to any motorboat equipped with a wide angle rear view mirror of not less than one hundred sixty degrees. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 12; SDC Supp 1960, § 25.1412 (1); SL 1963, ch 143, § 3; SL 1991, ch 186, § 48.



§ 42-8-50 Skiing requirements waived for exhibitions and regattas.

42-8-50. Skiing requirements waived for exhibitions and regattas. The provisions of §§ 42-8-48 and 42-8-49 do not apply to a performer engaged in a professional exhibition or a person or persons engaged in an activity authorized under § 42-8-54.

Source: SL 1959, ch 125, § 12; SDC Supp 1960, § 25.1412 (3).



§ 42-8-51 Operation to cause collision by skier or surfboarder prohibited--Violation as misdemeanor.

42-8-51. Operation to cause collision by skier or surfboarder prohibited--Violation as misdemeanor. No person may operate or manipulate any boat, tow rope, or other device by which the direction or location of water skis, a surfboard, or similar device may be affected or controlled in such a way as to cause the water skis, surfboard, or similar device, or any person thereon to collide with or strike against any object or person. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 12; SDC Supp 1960, § 25.1412 (4); SL 1991, ch 186, § 49; SL 1994, ch 335, § 21.



§ 42-8-52 Tampering with or unlawful operation of boat as misdemeanor.

42-8-52. Tampering with or unlawful operation of boat as misdemeanor. Any person who tampers with the boat of another, with intent to injure the same, or cause inconvenience to the owner, or who takes and operates the boat or motorboat of another without the consent of the owner or person lawfully in charge thereof, under such circumstances as not to constitute theft, is guilty of a Class 1 misdemeanor.

Source: SL 1965, ch 117; SL 1977, ch 190, § 631; SL 1978, ch 158, § 71; SL 1983, ch 303, § 5; SL 1994, ch 335, § 22.



§ 42-8-53 Repealed.

42-8-53. Repealed by SL 1984, ch 273, § 31



§ 42-8-54 Application for permission for regatta, race or exhibition--Conducting unauthorized event as misdemeanor.

42-8-54. Application for permission for regatta, race or exhibition--Conducting unauthorized event as misdemeanor. If a regatta, motorboat or other boat race, marine parade, tournament, or exhibition is proposed to be held, the person in charge of the event shall, at least fifteen days prior to the date of the event, file an application with the Department of Game, Fish and Parks for permission to hold the event. The application shall include the date, time, and location for the event. No such event may be conducted without authorization of the Game, Fish and Parks Commission in writing. Any person who conducts an event without the authorization of the Game, Fish and Parks Commission is guilty of a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 13; SDC Supp 1960, § 25.1413 (1); SL 2015, ch 210, § 4.



§ 42-8-55 Repealed.

42-8-55. Repealed by SL 1984, ch 273, § 32



§ 42-8-56 Operator of boat involved in accident to render assistance to other persons--Violation as misdemeanor.

42-8-56. Operator of boat involved in accident to render assistance to other persons--Violation as misdemeanor. The operator of a boat involved in a collision, accident, or other casualty, so far as the operator can do so without serious danger to the operator's own boat, crew, and passengers, shall render to other persons affected by the collision, accident, or other casualty such assistance as may be practicable and as may be necessary in order to save them from or minimize any danger caused by the collision, accident, or other casualty. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 10; SDC Supp 1960, § 25.1410 (1); SL 1991, ch 186, § 50; SL 1994, ch 335, § 23.



§ 42-8-57 Operator of boat involved in accident to reveal identification--Violation as misdemeanor.

42-8-57. Operator of boat involved in accident to reveal identification--Violation as misdemeanor. The operator of a boat involved in a collision, accident, or other casualty, shall give the operator's name, address and identification of the operator's boat in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 10; SDC Supp 1960, § 25.1410 (1); SL 1991, ch 186, § 51; SL 1994, ch 335, § 24.



§ 42-8-58 Notice of accident to be filed with department--Investigation of accidents--Violation as misdemeanor.

42-8-58. Notice of accident to be filed with department--Investigation of accidents--Violation as misdemeanor. The operator of a boat on public waters shall, in the case of a collision or an accident resulting in damage to a boat or other property to an apparent extent of one thousand dollars or more to any one person's property or two thousand dollars or more in any one accident or resulting in death or injury to a person, immediately, by the quickest means of communication, give notice of the collision or accident to the nearest conservation officer or other law enforcement officer. The officer shall file with the Department of Game, Fish and Parks a full description of the collision or accident upon forms provided by the department and available from any state or county law enforcement agency. Notice of the collision or accident is not required of any person who is physically incapable of giving immediate notice during the period of such incapacity. If the operator of the boat is physically incapable of giving an immediate notice of a collision or accident and there was another occupant in the boat at the time of the collision or accident capable of doing so, such occupant shall make or cause to be given the notice not given by the operator. The secretary of game, fish and parks may investigate the circumstances of the accident. Any operator or occupant who fails to file a notice as required by this section is guilty of a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 10; SDC Supp 1960, § 25.1410 (2); SL 1975, ch 267; SL 1983, ch 303, § 6; SL 1991, ch 186, § 52; SL 1991, ch 361; SL 1994, ch 335, § 25; SL 1997, ch 246, § 1; SL 2000, ch 213, § 1; SL 2003, ch 168, § 2.



§ 42-8-59 Repealed.

42-8-59. Repealed by SL 1983, ch 303, § 7



§ 42-8-60 Records maintained by owners of boats for hire--Preservation and inspection of records--Violation as misdemeanor.

42-8-60. Records maintained by owners of boats for hire--Preservation and inspection of records--Violation as misdemeanor. The owner of a boat or boats for hire shall keep a record of the name and address of the person or persons hiring any boat; the identification number thereof; number of persons assigned to said boat; the departure date and time, and the expected time of return. The record shall be preserved for at least six months. Such records are subject to inspection at any time by any law enforcement officer. A violation of this section is a Class 2 misdemeanor.

Source: SL 1959, ch 125, § 7; SDC Supp 1960, § 25.1407 (1); SL 1991, ch 186, § 53; SL 1994, ch 335, § 26.



§ 42-8-61 Repealed.

42-8-61. Repealed by SL 2015, ch 210, § 5.



§ 42-8-62 Transferred.

42-8-62. Transferred to § 32-3A-19



§ 42-8-63 Application by political subdivision for special rules applicable therein.

42-8-63. Application by political subdivision for special rules applicable therein. Any subdivision of this state may after public notice make formal application to the Game, Fish and Parks Commission for rules with reference to the operation of boats on any waters within its territorial limits and shall set forth the reasons which make such rules necessary or appropriate.

Source: SL 1959, ch 125, § 14; SDC Supp 1960, § 25.1414 (2); SL 1994, ch 335, § 28.



§ 42-8-64 , 42-8-65. Repealed.

42-8-64, 42-8-65. Repealed by SL 1984, ch 273, §§ 34, 35



§ 42-8-66 Enforcement of chapter by law enforcement officers--Stopping and boarding of boats.

42-8-66. Enforcement of chapter by law enforcement officers--Stopping and boarding of boats. Any law enforcement officer of this state and its subdivisions may enforce the provisions of this chapter and in the exercise thereof shall have the authority to stop and board any boat subject to this chapter.

Source: SL 1959, ch 125, § 16; SDC Supp 1960, § 25.1416; SL 1994, ch 335, § 29.



§ 42-8-67 Boundary waters--Concurrent jurisdiction with adjoining states.

42-8-67. Boundary waters--Concurrent jurisdiction with adjoining states. For the purposes of this chapter, the courts and the conservation officers of this state have jurisdiction over the entire boundary waters of this state to the furthermost shorelines. The concurrent jurisdiction of the courts and administrative officers of the adjoining states of Minnesota, North Dakota, Montana, Wyoming, Iowa and Nebraska over all boundary waters between those states and this state, is hereby recognized.

Source: SL 1981, ch 306, § 2.



§ 42-8-68 Sailboards exempt.

42-8-68. Sailboards exempt. The provisions of this chapter may not apply to sailboards.

Source: SL 1984, ch 279, § 21.



§ 42-8-69 Age requirement for driving certain motorboats--Violation as misdemeanor.

42-8-69. Age requirement for driving certain motorboats--Violation as misdemeanor. No owner of a motorboat which is propelled by a motor of more than six horsepower may allow any person under twelve years of age to operate such a motorboat unless such person is accompanied by a person of at least eighteen years of age. This section does not apply to personal watercraft as defined in § 42-8-2. A violation of this section is a Class 2 misdemeanor.

Source: SL 1990, ch 345; SL 1997, ch 246, § 2.



§ 42-8-70 Repealed.

42-8-70. Repealed by SL 1993, ch 322, § 19



§ 42-8-71 to 42-8-74. Transferred.

42-8-71 to 42-8-74. Transferred to §§ 32-3A-20 to 32-3A-23



§ 42-8-75 Repealed.

42-8-75. Repealed by SL 1993, ch 322, § 36



§ 42-8-76 to 42-8-101. Transferred.

42-8-76 to 42-8-101. Transferred to §§ 32-3A-24 to 32-3A-49



§ 42-8-102 Personal watercraft--Rules of operation--Age requirement--Violation as misdemeanor.

42-8-102. Personal watercraft--Rules of operation--Age requirement--Violation as misdemeanor. No person may operate a personal watercraft:

(1) Unless each person aboard is wearing a wearable personal flotation device approved by the United States Coast Guard;

(2) That is equipped by the manufacturer with a lanyard type engine cutoff without attaching such lanyard to the person, clothing, or personal flotation device as appropriate for the specific watercraft;

(3) Between sunset and sunrise unless the personal watercraft is equipped with navigation lights as required by the Department of Game, Fish and Parks by rules promulgated pursuant to chapter 1-26;

(4) At greater than a slow-no-wake speed within one hundred fifty feet of any dock, swimmer, swimming raft, or nonmotorized boat. Slow-no-wake is the slowest possible speed necessary to maintain steerage, but in no case greater than five miles per hour;

(5) In other than a reasonable and prudent manner; and

(6) To chase or harass wildlife, or travel through emergent floating vegetation at greater than slow-no-wake speed.

Except in the case of an emergency, no person under the age of fourteen may operate or be permitted to operate a personal watercraft, regardless of horsepower, unless there is a person eighteen years of age or older on board the craft. No owner of a personal watercraft may permit the personal watercraft to be operated by such underage person. The provisions of this section do not apply to a performer engaged in a professional exhibition or a person preparing to participate or participating in an officially-sanctioned regatta, race, marine parade, tournament, or exhibition. A violation of this section is a Class 2 misdemeanor.

Source: SL 1993, ch 323, § 2; SL 1996, ch 259; SL 1997, ch 246, § 3; SL 2015, ch 221, § 1.



§ 42-8-103 Summons issued for violation punishable as Class 2 misdemeanor--Release upon promise to appear in court or bond--Violation as misdemeanor.

42-8-103. Summons issued for violation punishable as Class 2 misdemeanor--Release upon promise to appear in court or bond--Violation as misdemeanor. If any resident of the state is arrested for a violation of any provision of this chapter or chapter 32-3A, punishable as a Class 2 misdemeanor, the arresting officer shall obtain the name and address of the person and information relative to the violation and issue the person a summons in writing to appear in court. The officer shall release the resident from custody upon receiving from the person a written promise to appear at the time and place designated by the officer.

If any nonresident is arrested for a violation of any provision of this chapter or chapter 32-3A, punishable as a Class 2 misdemeanor, the arresting officer shall obtain the name and address of the person and information relative to the violation. The arresting officer may issue the person a summons in writing to appear in court or may require the nonresident to furnish a bond in the amount set forth on the fine and bond schedule provided by the presiding circuit court judge, or in an amount set by a magistrate or judge for that offense, before being released from custody. If the officer issues the nonresident a summons in writing to appear in court the officer shall release the nonresident from custody upon receiving from the person a written promise to appear at the time and place designated by the officer.

Any person who intentionally violates the written promise to appear, given in accordance with the provisions of this section, is guilty of a Class 2 misdemeanor.

Source: SL 2006, ch 223, § 1.






Chapter 09 - Amusements On Holidays [Repealed]

CHAPTER 42-9

AMUSEMENTS ON HOLIDAYS [REPEALED]

[Repealed by SL 1977, ch 190, § 633]



Chapter 10 - Amusement Rides

§ 42-10-1 Amusement ride defined.

42-10-1. Amusement ride defined. An amusement ride is any mechanical device which carries or conveys passengers along, around, or over a fixed or restricted route or course for the purpose of giving its passengers amusement, pleasure, thrills, or excitement. The term, amusement ride, does not include slides, playground equipment, coin-operated devices, or conveyances which operate directly on the ground or on the surface or pavement directly on the ground or the operation of amusement devices of a permanent nature which are not moved from one location to another more than one time per year or which are insured to operate in only one fixed location.

Source: SL 1985, ch 334, § 1; SL 1991, ch 352, § 1; SL 2014, ch 208, § 1.



§ 42-10-2 Liability insurance requirement.

42-10-2. Liability insurance requirement. No person may own, operate, or lease an amusement ride or an amusement device of a permanent nature in this state unless the person purchases insurance in an amount not less than one million dollars per occurrence and one million dollars in the aggregate against liability for injury or death to persons arising out of the use of the amusement ride. Any owner, operator, or lessee of an amusement ride who fails to purchase liability insurance is guilty of a Class 1 misdemeanor. A certificate of insurance shall be furnished by the owner, operator, or lessee to the sponsoring persons, organization, or governing board of the local unit of government before the amusement ride or amusement device of a permanent nature is operated.

Source: SL 1985, ch 334, § 2; SL 2014, ch 208, § 2.



§ 42-10-2.1 Proof of liability insurance required.

42-10-2.1. Proof of liability insurance required. No amusement ride may be operated without proof of liability insurance commensurate to the risk of liability inherent to such amusement ride.

Source: SL 1991, ch 352, § 2.



§ 42-10-3 Local government inspection.

42-10-3. Local government inspection. Nothing in this chapter prohibits any municipality or county from conducting independent inspections of amusement rides pursuant to their police powers.

Source: SL 1991, ch 352, § 17.



§ 42-10-4 Annual inspection.

42-10-4. Annual inspection. No person may operate an amusement ride in the state unless the amusement ride has passed an inspection during the prior twelve months by a certified amusement ride inspector.

Source: SL 2014, ch 208, § 3.



§ 42-10-5 Inspection affidavit.

42-10-5. Inspection affidavit. The owner of an amusement ride shall file an inspection affidavit attesting that the amusement ride has passed the most recent annual inspection required in § 42-10-4 with the sponsoring organization and the governing board of the local unit of government before the amusement ride is operated at each location. The inspection affidavit shall identify the amusement ride by name, manufacturer, and serial number and identify the date the inspection was performed, the inspector's name, and the inspector's certification number.

Source: SL 2014, ch 208, § 4; SL 2017, ch 187, § 1.



§ 42-10-6 Daily inspection--Standards--Record.

42-10-6. Daily inspection--Standards--Record. No person may operate an amusement ride unless a daily inspection is performed on each day of operation and the amusement ride meets the current American Society of Testing and Material Standards on Amusement Rides and Devices, F 770-13. An owner or operator of the amusement ride, or a certified amusement ride inspector shall perform the inspection and maintain the record of the inspection for no less than three years. The owner or operator of the amusement ride shall make the record of daily inspection available on request.

Source: SL 2014, ch 208, § 5.



§ 42-10-7 Inspection following modification.

42-10-7. Inspection following modification. No person may operate an amusement ride that has been modified or altered in a manner that changes the dynamics or control system from the manufacturer's design or specification since the most recent annual inspection, unless the amusement ride passes an inspection by a certified amusement ride inspector prior to operation.

Source: SL 2014, ch 208, § 6.



§ 42-10-8 Certified amusement ride inspector defined.

42-10-8. Certified amusement ride inspector defined. For purposes of §§ 42-10-4 to 42-10-9, inclusive, a certified amusement ride inspector is either an employee of the insurance company that insures the amusement ride or an amusement ride inspector that carries a minimum of one hundred thousand dollars in errors and omissions insurance and is certified by the National Association of Amusement Ride Safety Officials or the Amusement Industry Manufacturers and Suppliers Trade Association.

Source: SL 2014, ch 208, § 7.



§ 42-10-9 Rider obedience of rules, warnings, and oral or prerecorded instructions--Contributory negligence.

42-10-9. Rider obedience of rules, warnings, and oral or prerecorded instructions--Contributory negligence. A rider on an amusement ride or an amusement device of a permanent nature is responsible for obeying all posted rules, warnings, and the oral or prerecorded instructions of the operator of the amusement ride or amusement device of a permanent nature, and all of the following:

(1) No rider may board or dismount from an amusement ride or an amusement device of a permanent nature except at a designated area;

(2) No rider may throw or expel any object or matter from an amusement ride or an amusement device of a permanent nature;

(3) No rider may act in any manner contrary to posted rules, oral rules, or prerecorded oral or video rules or instructions while boarding, riding on, or dismounting from any amusement ride or an amusement device of a permanent nature;

(4) No rider may engage in any reckless act or activity which may tend to injure the rider or others;

(5) While using an amusement ride or an amusement device of a permanent nature that requires steering or control of the rider or a car device, each rider shall maintain reasonable control of his or her speed and course at all times. A rider may not steer the ride in such a manner as to harm another person. A rider on an amusement ride or an amusement device of a permanent nature where the rider controls the speed or direction of the device or part of the device assumes responsibility to engage the device in a manner that does not harm the rider or others;

(6) No rider may disconnect, disable, or attempt to disconnect or disable any safety device, seat belt, harness, or other restraining device before, during, or after movement of the ride has started except at the express instruction of the operator;

(7) No rider may disembark or attempt to disembark from any amusement ride or amusement device of a permanent nature before, during, or after movement of a ride has started except upon the express instruction of the operator;

(8) No rider may board or attempt to board any amusement ride or an amusement device of a permanent nature if the rider is under the influence of alcohol or any controlled substance which impacts his or her ability to safely use the ride and abide by the posted and oral instructions. The operator may prevent a rider who is apparently under the influence of drugs or alcohol from riding on an amusement ride or an amusement device of a permanent nature. An operator who prevents a rider from boarding a ride in accordance with this subdivision may not be held criminally or civilly liable if the operator has a reasonable basis for believing that the rider is under the influence of drugs or alcohol;

(9) No rider may alter or enhance the intended speed, course, or direction of an amusement ride or an amusement device of a permanent nature by using an unauthorized device, instrument, or other method;

(10) No rider may attempt to gain access to controls of an amusement ride or an amusement device of a permanent nature designed solely to be operated by employees of amusement rides.

If a rider violates any provision of this section, the violation may be used as evidence of contributory negligence in any civil case asserting amusement ride or operator liability.

Source: SL 2014, ch 208, § 8.






Chapter 11 - Equine Activities

§ 42-11-1 Definition of terms.

42-11-1. Definition of terms. Terms used in this chapter mean:

(1) "Engaging in an equine activity," riding, training, racing, assisting in medical treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted or any person assisting a participant or show management. The term does not include being a spectator at an equine activity, unless the spectator places himself in an unauthorized area and in immediate proximity to the equine activity;

(2) "Equine," any horse, pony, mule, donkey, or hinny;

(3) "Equine activity,"

(a) Equine shows, fairs, competitions, performances, or parades that involve any breed of equines and any of the equine disciplines, including dressage, hunter and jumper horse shows, grand prix jumping, three-day event, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games, and hunting;

(b) Equine training or teaching activities;

(c) Boarding equines;

(d) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine;

(e) Rides, trips, hunts, or other equine activities of any type however informal or impromptu that are sponsored by an equine activity sponsor; and

(f) Placing or replacing horseshoes on an equine;

(4) "Equine activity sponsor," any individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for an equine activity, including pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs and activities, therapeutic riding programs, and operators, instructors, and promoters of equine facilities, including stables, clubhouses, ponyride strings, fairs, and arenas at which the activity is held;

(5) "Equine professional," any person engaged for compensation in instructing a participant or renting to a participant an equine for the purpose of riding, driving, racing or being a passenger upon the equine or engaged in renting equipment or tack to a participant;

(6) "Inherent risks of equine activities," those dangers or conditions which are an integral part of equine activities, including:

(a) The propensity of the animal to behave in ways that may result in injury, harm, or death to persons on or around them;

(b) The unpredictability of the animal's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals;

(c) Certain hazards such as surface and subsurface conditions;

(d) Collisions with other animals or objects;

(e) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within the participant's ability;

(7) "Participant," any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in such activity.
Source: SL 1993, ch 324, § 1.



§ 42-11-2 Persons exempt from liability.

42-11-2. Persons exempt from liability. No equine activity sponsor, equine professional, doctor of veterinary medicine, or any other person, is liable for an injury to or the death of a participant resulting from the inherent risks of equine activities.

Source: SL 1993, ch 324, § 2.



§ 42-11-3 Conduct not exempt from liability.

42-11-3. Conduct not exempt from liability. Nothing in this chapter prevents or limits the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional, or other person:

(1) Provides the equipment or tack, and knew or should have known that the equipment or tack was faulty, and such equipment or tack was faulty to the extent that it causes the injury; or provides the animal and fails to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity and determine the ability of the participant to safely manage the particular animal based on the participant's representations of his ability;

(2) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustains any injury because of a dangerous latent condition which was known to the equine activity sponsor, equine professional, or person and for which warning signs had not been conspicuously posted;

(3) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant and that causes the injury;

(4) Intentionally injures the participant.
Source: SL 1993, ch 324, § 3.



§ 42-11-4 Warranty or trespass unaffected.

42-11-4. Warranty or trespass unaffected. Nothing in this chapter prevents or limits the liability of an equine activity sponsor or equine professional for any injury involving an equine if the recovery is made pursuant to warranty or trespass.

Source: SL 1993, ch 324, § 4.



§ 42-11-5 Warning signs--Placement--Size.

42-11-5. Warning signs--Placement--Size. Each equine professional shall post and maintain the following sign:
WARNING

Under South Dakota law, an equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to § 42-11-2.

Such signs shall be placed in a clearly visible location on or near stables, corrals, race tracks, or arenas where the equine professional conducts equine activities. The warning notice shall appear on the sign in black letters, with each letter being a minimum of one inch in height. Each written contract entered into by an equine professional for the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's business, shall contain in clearly readable print the warning notice provided in this chapter.

Source: SL 1993, ch 324, § 5.






Chapter 12 - Boxing, Kickboxing, Mixed Martial Arts, And Sparring

§ 42-12-1 to 42-12-7. Repealed.

42-12-1 to 42-12-7. Repealed by SL 2009, ch 219, § 8, eff. July 1, 2012.



§ 42-12-7.1 Definitions.

42-12-7.1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Labor and Regulation;

(2) "Commission," the South Dakota Athletic Commission;

(3) "Boxing," the sport or practice of fighting with fists in which participants wear boxing gloves;

(4) "Kickboxing," the sport of attack and defense in which participants wear boxing gloves and throw punches as in boxing and kick with bare feet as in karate;

(5) "Mixed martial arts," the sport of fighting in which participants inflict or employ kicks, punches, blows, holds, and other techniques to injure, stun, choke, incapacitate, or disable an opponent, using a combination of boxing, kickboxing, wrestling, grappling, or other martial arts;

(6) "Boxer," a participant in a boxing competition or sparring exhibition;

(7) "Kickboxer," a participant in a kickboxing competition or sparring exhibition;

(8) "Mixed martial artist," a participant in a mixed martial arts competition or sparring exhibition;

(9) "Promoter," any person, club, corporation, association, or entity, who produces, arranges, or stages any competition or sparring exhibition;

(10) "Manager," any person who acts on behalf of a boxer, kickboxer, or mixed martial artist to facilitate the production, arrangement, or staging of any competition or sparring exhibition;

(11) "Matchmaker," any person, club, corporation, association, or entity that brings together a competition or sparring exhibition;

(12) "Competition," any match, fight, contest, or event in which the participants intend to and actually inflict punches, blows, kicks, or other techniques to temporarily incapacitate an opponent with the intent to win the competition, and in which the participants receive payment or remuneration, directly or indirectly, as consideration for the participant's performance; and

(13) "Sparring exhibition," any match, fight, contest, or event in which the participants intend to and actually inflict punches, blows, kicks, or other techniques to temporarily incapacitate an opponent with the intent to display skills without striving to win, and in which the participants receive payment or remuneration, directly or indirectly, as consideration for the participant's performance.
Source: SL 2014, ch 209, § 28.



§ 42-12-8 South Dakota Athletic Commission created.

42-12-8. South Dakota Athletic Commission created. There is hereby created, within the jurisdiction of the Department of Labor and Regulation, the South Dakota Athletic Commission consisting of five members appointed by the Governor. Not all members may be of the same political party. One member shall have experience with, or have been active in boxing, kickboxing, or mixed martial arts. One member shall represent the public at large.

Source: SL 2013, ch 221, § 1; SL 2014, ch 209, § 1.



§ 42-12-8.1 Terms--Vacancies.

42-12-8.1. Terms--Vacancies. Each appointment to the commission shall be for a period of three years except for the initial appointments which shall be for staggered terms. Each member shall serve until the expiration of the term for which the commissioner was appointed or until the member's successor is appointed and qualified to serve on the commission. If a vacancy occurs other than by expiration of term, the Governor shall appoint a qualified person to fill the vacancy for the unexpired term. The appointment to an unexpired term is not considered a full term. No member may serve more than three consecutive full terms.

Source: SL 2014, ch 209, § 2.



§ 42-12-8.2 Meetings--Quorum.

42-12-8.2. Meetings--Quorum. The commission shall hold at least one meeting annually. The commission may hold other meetings at a time and place set by the chair or by a majority of the commission. A majority of the commissioners constitutes a quorum to conduct business. A majority of those present and voting constitutes a decision of the commission.

Source: SL 2014, ch 209, § 3.



§ 42-12-8.3 Officers.

42-12-8.3. Officers. The commission shall select a chair, vice chair, and secretary annually. No member may serve as chair for more than three consecutive years.

Source: SL 2014, ch 209, § 4.



§ 42-12-8.4 Per diem--Expenses.

42-12-8.4. Per diem--Expenses. Members of the commission shall receive a per diem established pursuant to § 4-7-10.4 and expenses at the same rate as other state employees while engaged in official duties.

Source: SL 2014, ch 209, § 5.



§ 42-12-8.5 Immunity from personal liability.

42-12-8.5. Immunity from personal liability. The commission, its members, and its agents are immune from personal liability for actions taken in good faith in the discharge of the commission's duties, and the state shall hold the commission, its members, and its agents harmless from all costs, damages, and attorney fees arising from claims and suits against them with respect to matters to which such immunity applies. The attorney general shall represent and appear for them in any action or proceeding brought by or against the commission, its members, and its agents because of such acts.

Source: SL 2014, ch 209, § 6.



§ 42-12-8.6 Liability coverage.

42-12-8.6. Liability coverage. The commission may acquire liability coverage from an outside entity to provide adequate coverage against claims.

Source: SL 2014, ch 209, § 7.



§ 42-12-9 Direction of boxing, kickboxing, and mixed martial arts competitions and sparring exhibitions.

42-12-9. Direction of boxing, kickboxing, and mixed martial arts competitions and sparring exhibitions. The commission is hereby vested with the sole direction, control, and jurisdiction over all contests and exhibitions of boxing, kickboxing, and mixed martial arts competitions and sparring exhibitions held in the State of South Dakota. No competition or exhibition may be conducted within this state except in accordance with the provisions of this chapter.

Source: SL 2013, ch 221, § 2.



§ 42-12-9.1 Powers and duties of commission.

42-12-9.1. Powers and duties of commission. The commission has the following powers and duties:

(1) Through rules established pursuant to chapter 1-26, establish standards for the practice of boxing, kickboxing, and mixed martial arts;

(2) Issue licenses and registrations to persons, clubs, corporations, associations, or other entities that meet the qualifications for licensure or registration;

(3) Have available the names of persons, clubs, corporations, associations, or other entities registered or licensed pursuant to the provisions of this chapter;

(4) Have available the date, time, and location of any competition or sparring exhibition registered pursuant to the provisions of this chapter;

(5) Employ personnel in accordance with the needs and budget of the commission;

(6) Enter into contracts as necessary to carry out the commission's responsibilities pursuant to the provisions of this chapter;

(7) Communicate disciplinary actions and registration and license status of boxers, kickboxers, mixed martial artists, managers, promoters, and matchmakers to relevant state and federal governing bodies as may be required; and

(8) Perform other duties directly related to the provisions of this chapter or rules promulgated pursuant to chapter 1-26.
Source: SL 2014, ch 209, § 26.



§ 42-12-10 Promulgation of rules.

42-12-10. Promulgation of rules. The commission shall promulgate rules, pursuant to chapter 1-26, to:

(1) Govern the conduct of boxing, kickboxing, and mixed martial arts competitions, and sparring exhibitions;

(2) Establish registration criteria and registration fees for all boxers, kickboxers, and mixed martial artists who participate in competitions and sparring exhibitions governed by the commission;

(3) Establish license criteria and license fees for all promoters, managers, and matchmakers of boxing, kickboxing, or mixed martial arts competitions;

(4) Establish registration requirements for all boxing, kickboxing, or mixed martial arts competitions or sparring exhibitions held in the state;

(5) Establish the written records to be maintained for all competitions and sparring exhibitions conducted in the state;

(6) Establish a fee based on the percentage of gross revenues from any boxing, kickboxing, or mixed martial arts competition or sparring exhibition held in the state. The fee established under this subdivision may not exceed five percent of the gross revenues of the exhibition from any and all sources including cable television and pay-per-view telecasts of the event, exclusive of any federal tax. However, the commission may establish and impose a minimum exhibition fee not to exceed five thousand dollars to cover the expenses of the South Dakota Athletic Commission;

(7) Establish criteria for approved bona fide educational institutions or national amateur boxing, kickboxing, or mixed martial arts associations for purposes of being exempted from the provisions of this chapter;

(8) Establish procedures for disciplinary proceedings; and

(9) Establish procedures for receiving and conducting complaint investigations.
Source: SL 2013, ch 221, § 3; SL 2014, ch 209, § 25; SL 2016, ch 213, § 1.



§ 42-12-11 Boxing commission fund.

42-12-11. Boxing commission fund. All fees collected pursuant to this chapter shall be placed in the boxing commission fund that is hereby established in the state treasury. All money deposited in the fund is continuously appropriated to pay for the administration of this chapter and for the compensation and expenses of members of the South Dakota Athletic Commission.

Source: SL 2013, ch 221, § 4.



§ 42-12-12 Competitions and exhibitions to conform to local ordinances.

42-12-12. Competitions and exhibitions to conform to local ordinances. Boxing, kickboxing, or mixed martial arts competitions or sparring exhibitions held in any city in this state shall be held in conformity to the ordinances of that city, in addition to the requirements of this chapter. No boxing, kickboxing, or mixed martial arts competition or sparring exhibition may be held in a city where such contests or exhibitions are prohibited by ordinance.

Source: SL 2013, ch 221, § 5.



§ 42-12-13 Certain educational institutions and amateur associations exempt.

42-12-13. Certain educational institutions and amateur associations exempt. All boxing, kickboxing, or mixed martial arts or sparring exhibitions conducted by bona fide educational institutions or by national amateur boxing, kickboxing, or mixed martial arts associations or their local affiliates approved by the commission are exempt from the provisions of this chapter.

Source: SL 2013, ch 221, § 6; SL 2014, ch 209, § 27.



§ 42-12-14 Certificate of registration required for boxers, kickboxers, and mixed martial artists--Application--Violation as misdemeanor.

42-12-14. Certificate of registration required for boxers, kickboxers, and mixed martial artists--Application--Violation as misdemeanor. No boxer, kickboxer, or mixed martial artist may participate in any competition or sparring exhibition without having a certificate of registration issued by the commission. Each boxer, kickboxer, or mixed martial artist shall submit an application upon a form prescribed by the commission and pay the required application fee. Any boxer, kickboxer, or mixed martial artist in a competition or sparring exhibition who does not have a certificate of registration issued by the commission is guilty of a Class 2 misdemeanor. The commission may file a civil suit to enjoin any person engaging in a competition or sparring exhibition without a certificate of registration issued by the commission.

Source: SL 2014, ch 209, § 8.



§ 42-12-15 License required to facilitate a competition or exhibition--Application--Violation as misdemeanor.

42-12-15. License required to facilitate a competition or exhibition--Application--Violation as misdemeanor. No manager, matchmaker, or promoter may participate in, facilitate, produce, stage, arrange, or profit from a competition or sparring exhibition without having a license issued by the commission. A manager, matchmaker, or promoter shall submit an application upon a form prescribed by the commission and shall pay the required application fee. Any person, club, corporation, association, or entity required to have a license pursuant to this section that participates in, facilitates, produces, stages, arranges, or profits from a competition or sparring exhibition without having a license issued by the commission is guilty of a Class 2 misdemeanor. The commission may file a civil suit to enjoin any person or entity engaging in a competition or sparring exhibition without a license issued by the commission.

Source: SL 2014, ch 209, § 9.



§ 42-12-16 Certificate of registration required for competition or exhibition--Violation as misdemeanor.

42-12-16. Certificate of registration required for competition or exhibition--Violation as misdemeanor. No competition or sparring exhibition may be held without having a certificate of registration issued by the commission. The commission shall prescribe the form and the fee for registration. Any person, competitor, club, corporation, association, or entity that participates in, facilitates, produces, stages, arranges, or profits from a competition or sparring exhibition that does not have a certificate of registration issued by the commission is guilty of a Class 1 misdemeanor. The commission may file a civil suit to enjoin any person or entity from participating in, facilitating, producing, staging, arranging, or profiting from a competition or sparring exhibition that does not have a certificate of registration issued by the commission.

Source: SL 2014, ch 209, § 10.



§ 42-12-17 Records pertaining to competition or exhibition.

42-12-17. Records pertaining to competition or exhibition. Any competition or sparring exhibition held in South Dakota shall keep any written records pertaining to the competition or sparring exhibition that may be required by the commission. The records shall be made available for inspection by a representative or agent of the commission during normal business hours.

Source: SL 2014, ch 209, § 11.



§ 42-12-18 Inspection of competition or sparring exhibition.

42-12-18. Inspection of competition or sparring exhibition. Any member of the commission, or its representative or agent, may freely enter upon and inspect a competition or sparring exhibition at the time and place set for the competition or sparring exhibition.

Source: SL 2014, ch 209, § 12.



§ 42-12-19 Proceeds subject to forfeiture.

42-12-19. Proceeds subject to forfeiture. Any assets, interest, revenues, income, and proceeds acquired from a competition or sparring exhibition held without having a certificate of registration issued by the commission are subject to forfeiture to the commission.

Source: SL 2014, ch 209, § 13.



§ 42-12-20 Sanctions for violation of chapter.

42-12-20. Sanctions for violation of chapter. If the commission determines that a person, club, corporation, association, or entity is in violation of this chapter or any rule promulgated pursuant to this chapter, the commission may take the following actions:

(1) Deny an application for registration or licensure;

(2) Suspend, temporarily suspend, revoke, or refuse to renew a registration or license;

(3) Place on probation, condition, or limit a registration or license;

(4) Require reimbursement of the commission for expenses resulting from suspension, temporary suspension, revocation, refusal to renew, fines, censure, or reprimand resulting from a violation;

(5) Pursue legal actions against a person, club, corporation, association, or entity that is not authorized to act by this chapter;

(6) Impose an administrative fine as provided for by this chapter;

(7) Seek an injunction as provided for by this chapter;

(8) Issue a cease and desist order as provided for by this chapter; or

(9) Other sanctions which the commission finds appropriate.
Source: SL 2014, ch 209, § 14.



§ 42-12-21 Summary suspension of registration or license--Hearing--Appeal.

42-12-21. Summary suspension of registration or license--Hearing--Appeal. The commission may summarily suspend a registration or license in advance of a final adjudication or during the appeals process if the commission finds that a registrant or licensee represents a clear and immediate danger to the public safety or to the safety of other competitors or participants in any competition or sparring exhibition. Any registrant or licensee whose registration or license is suspended under this section is entitled to a prompt hearing pursuant to § 1-26-29. The registrant or licensee may subsequently appeal the suspension to circuit court in accordance with chapter 1-26.

Source: SL 2014, ch 209, § 15.



§ 42-12-22 Proceedings for revocation or suspension.

42-12-22. Proceedings for revocation or suspension. Proceedings for the revocation or suspension of any registration or license shall be conducted pursuant to chapter 1-26 and any rules promulgated pursuant to this chapter.

Source: SL 2014, ch 209, § 16.



§ 42-12-23 Appeals from discipline.

42-12-23. Appeals from discipline. The findings and actions of the commission on disciplinary matters are subject to appeal as provided by chapter 1-26 and any rules promulgated pursuant to this chapter.

Source: SL 2014, ch 209, § 17.



§ 42-12-24 Penalties for violation of chapter.

42-12-24. Penalties for violation of chapter. Any person, club, corporation, association, or entity that has violated any provision of this chapter or any rule promulgated pursuant to this chapter is subject to the following penalties:

(1) Administrative fine:

(a) Boxer, kickboxer, or martial artist: any person registered by the commission who violates any provision of this chapter or rules promulgated pursuant to this chapter is liable for an administrative fine not to exceed five hundred dollars for each offense;

(b) Manager, promoter, or matchmaker: any person, club, corporation, association, or entity licensed by the commission which violates any provision of this chapter or rules promulgated pursuant to this chapter is liable for an administrative fine not to exceed two thousand dollars for each offense;

(c) Competition or sparring exhibition: any person, club, corporation, association, or entity responsible for facilitating, producing, staging, arranging, or profiting from a competition or sparring exhibition registered by the commission that violates any provision of this chapter or rules promulgated pursuant to this chapter is liable for an administrative fine not to exceed two thousand five hundred dollars for each offense.

An administrative fine not paid within sixty days from the date of the order imposing the fine may be enforced by an action in the appropriate county circuit court. Any person, club, corporation, association, or entity aggrieved by an order under this subdivision may make an appeal pursuant to chapter 1-26;

(2) Injunction: if the commission deems it necessary for the public safety or the safety of competitors or participants in a competition or sparring exhibition, the commission may bring an action in the name of the state in the circuit court in any county in which jurisdiction is proper to enjoin the act, practice, or violation and to enforce compliance with this chapter or any rule promulgated pursuant to this chapter. Upon showing that a person, club, corporation, association, or entity has engaged in an otherwise unauthorized act or practice, a permanent or temporary injunction, or restraining order, or other appropriate relief shall be obtained against the person, club, corporation, association, or entity to prohibit the continuation of the unauthorized act or practice;

(3) Cease and desist order: the commission may issue and have served upon a person, club, corporation, association, or entity an order requiring the person, club, corporation, association, or entity to cease and desist from any unauthorized practice or act which is in violation of this chapter or any rule promulgated pursuant to this chapter. The cease and desist order shall give reasonable notice of the rights to request a hearing pursuant to chapter 1-26 and shall state the reasons for the entry of the order.
Source: SL 2014, ch 209, § 18.



§ 42-12-25 Cease and desist order--Service--Hearing.

42-12-25. Cease and desist order--Service--Hearing. Service of the cease and desist order is effective if the order is served on the person, club, corporation, association, entity, or counsel of record personally or by certified mail. Unless otherwise agreed by the commission and the party requesting the hearing, a hearing shall be held no later than ninety days after a request for a hearing is received by the commission.

Source: SL 2014, ch 209, § 19.



§ 42-12-26 Failure to appear--Criminal prosecution.

42-12-26. Failure to appear--Criminal prosecution. If no hearing is requested within the thirty days of service of the cease and desist order, the order becomes final and remains in effect until the order is modified or vacated by the commission. If the party to whom a cease and desist order is issued requests a hearing, but after being duly notified fails to appear at the hearing, the party is in default and the proceeding may be determined against the party upon consideration of the cease and desist order, the allegations of which may be considered to be true. Action taken pursuant to this section does not relieve a party from criminal prosecution by a competent authority or from disciplinary action by the commission with respect to the party's application, registration, license, or renewal.

Source: SL 2014, ch 209, § 20.



§ 42-12-27 Report--Orders.

42-12-27. Report--Orders. The commission or hearing examiner shall issue a report within thirty days of the close of the contested case hearing record. Within thirty days after the report and any exceptions to the report, the commission shall issue a further order vacating, modifying, or making permanent the cease and desist orders as the facts require.

Source: SL 2014, ch 209, § 21.



§ 42-12-28 Fees to reimburse commission for proceedings.

42-12-28. Fees to reimburse commission for proceedings. The commission may impose a fee to reimburse the commission for all or part of the cost of proceedings resulting in disciplinary action authorized by this chapter or rules promulgated pursuant to this chapter, the imposition of civil penalties or administrative fines, or the issuance of a cease and desist order. The fee may be imposed if the commission shows a person, club, corporation, association, or entity has committed an act or practice in violation of this chapter or rules promulgated pursuant to this chapter, or has violated an order of the commission. The costs include the amount paid by the commission for services from attorneys, investigators, court reporters, witnesses, expert witnesses, reproduction of records, commission members' per diem compensation, commission staff time, and expenses incurred by commission members and staff.

Source: SL 2014, ch 209, § 22.



§ 42-12-29 Prosecution of criminal action.

42-12-29. Prosecution of criminal action. Any criminal action for violation of any provision of this chapter or of any rule promulgated pursuant to this chapter shall be prosecuted by the attorney general of the state, or, at the attorney general's request and under the attorney general's direction, by the state's attorney of any county in which the violation occurred.

Source: SL 2014, ch 209, § 23.



§ 42-12-30 Prosecution of civil action.

42-12-30. Prosecution of civil action. In any civil action to enforce the provisions of this chapter, the Department of Labor and Regulation and the state may be represented by any qualified attorney who is a regular salaried employee of the department and is designated by the department for this purpose or, at the department's request, by the attorney general.

Source: SL 2014, ch 209, § 24.









Title 43 - PROPERTY

Chapter 01 - General Provisions And Classes Of Property

§ 43-1-1 Property defined.

43-1-1. Property defined. In this code, the thing of which there may be ownership is called property.

Source: CivC 1877, § 159; CL 1887, § 2675; RCivC 1903, § 182; RC 1919, § 252; SDC 1939, § 51.0201.



§ 43-1-2 Classes of property.

43-1-2. Classes of property. Property is either:

(1) Real or immovable; or

(2) Personal or movable.
Source: CivC 1877, § 162; CL 1887, § 2678; RCivC 1903, § 185; RC 1919, § 255; SDC 1939, § 51.0101.



§ 43-1-3 Real and personal property distinguished.

43-1-3. Real and personal property distinguished. Real or immovable property consists of:

(1) Land;

(2) That which is affixed to land;

(3) That which is incidental or appurtenant to land;

(4) That which is immovable by law.

Every kind of property that is not real is personal.

Source: CivC 1877, §§ 163, 167; CL 1887, §§ 2679, 2683; RCivC 1903, §§ 186, 190; RC 1919, §§ 256, 260; SDC 1939, § 51.0102.



§ 43-1-4 Land as solid material of earth.

43-1-4. Land as solid material of earth. Land is the solid material of the earth, whatever may be the ingredients of which it is composed, whether soil, rock, or other substance.

Source: CivC 1877, § 164; CL 1887, § 2680; RCivC 1903, § 187; RC 1919, § 257; SDC 1939, § 51.0103.



§ 43-1-5 Appurtenant to land defined--Mining machinery and equipment.

43-1-5. Appurtenant to land defined--Mining machinery and equipment. A thing is deemed to be incidental or appurtenant to land when it is by right used with the land for its benefit, as in the case of a way or watercourse, or of a passage for light, air, or heat, from or across the land of another. Sluice boxes, flumes, hose, pipes, railway tracks, cars, blacksmith shops, mills, and all other machinery or tools used in working or developing a mine, are to be deemed affixed to the mine.

Source: CivC 1877, § 166; CL 1887, § 2682; RCivC 1903, § 189; RC 1919, § 259; SDC 1939, § 51.0105.



§ 43-1-6 Law governing real property.

43-1-6. Law governing real property. Real property within this state is governed by the law of this state, except where the title is in the United States.

Source: CivC 1877, § 217; CL 1887, § 2733; RCivC 1903, § 240; RC 1919, § 310; SDC 1939, § 51.0401.



§ 43-1-7 Law governing personal property.

43-1-7. Law governing personal property. If there is no law to the contrary in the place where personal property is situated, it is deemed to follow the person of its owner and is governed by the law of his domicile.

Source: CivC 1877, § 359; CL 1887, § 2875; RCivC 1903, § 382; RC 1919, § 470; SDC 1939, § 51.0801.






Chapter 02 - Ownership Of Property

§ 43-2-1 Ownership defined.

43-2-1. Ownership defined. The ownership of a thing is the right of one or more persons to possess and use it to the exclusion of others.

Source: CivC 1877, § 159; CL 1887, § 2675; RCivC 1903, § 182; RC 1919, § 252; SDC 1939, § 51.0201.



§ 43-2-2 Property and rights subject to ownership.

43-2-2. Property and rights subject to ownership. There may be ownership of all inanimate things which are capable of appropriation or of manual delivery; of all domestic animals; of all obligations; of such products of labor or skill as the composition of an author, the good will of a business, computer programs, trade marks, service marks, marks and signs, and of rights created or granted by statute.

Source: CivC 1877, § 160; CL 1887, § 2676; RCivC 1903, § 183; RC 1919, § 253; SDC 1939, § 51.0201; SL 1980, ch 264, § 21; SL 1982, ch 300, § 1.



§ 43-2-3 Wild animals subject to ownership.

43-2-3. Wild animals subject to ownership. Animals, wild by nature, are the subjects of ownership when tamed or taken and held in possession, or disabled and immediately pursued.

Source: CivC 1877, § 161; CL 1887, § 2677; RCivC 1903, § 184; RC 1919, § 254; SDC 1939, § 51.0201.



§ 43-2-4 Absolute or qualified ownership of property.

43-2-4. Absolute or qualified ownership of property. The ownership of property is either:

(1) Absolute; or

(2) Qualified.
Source: CivC 1877, § 171; CL 1887, § 2687; RCivC 1903, § 194; RC 1919, § 264; SDC 1939, § 51.0207.



§ 43-2-5 Absolute ownership of property defined.

43-2-5. Absolute ownership of property defined. The ownership of property is absolute when a single person has the absolute dominion over it, and may use it or dispose of it according to his pleasure, subject only to general laws.

Source: CivC 1877, § 172; CL 1887, § 2688; RCivC 1903, § 195; RC 1919, § 265; SDC 1939, § 51.0208.



§ 43-2-6 Qualified ownership of property defined.

43-2-6. Qualified ownership of property defined. The ownership of property is qualified:

(1) When it is shared with one or more persons;

(2) When the time of enjoyment is deferred or limited; or

(3) When the use is restricted.
Source: CivC 1877, § 173; CL 1887, § 2689; RCivC 1903, § 196; RC 1919, § 266; SDC 1939, § 51.0209.



§ 43-2-7 Public or private ownership of property--State as private proprietor.

43-2-7. Public or private ownership of property--State as private proprietor. All property in this state has an owner, whether that owner is the United States or the state, and the property public; or the owner an individual, and the property private. The state may also hold property as a private proprietor.

Source: CivC 1877, § 168; CL 1887, § 2684; RCivC 1903, § 191; RC 1919, § 261; SDC 1939, § 51.0202.



§ 43-2-8 Property owned by state.

43-2-8. Property owned by state. The state is the owner of all property lawfully appropriated or dedicated to its own use, and of all property of which there is no other owner.

Source: CivC 1877, § 169; CL 1887, § 2685; RCivC 1903, § 192; RC 1919, § 262; SDC 1939, § 51.0204.



§ 43-2-9 Right of individual to take, hold, and dispose of property.

43-2-9. Right of individual to take, hold, and dispose of property. Any person, whether citizen or alien, may take, hold, and dispose of property, real or personal, within this state, except as provided in § 43-2A-2.

Source: CivC 1877, § 170; CL 1887, § 2686; SL 1890, ch 123; RCivC 1903, § 193; RC 1919, § 263; SDC 1939, § 51.0205; SL 1979, ch 291, § 8.



§ 43-2-10 Sole ownership of property.

43-2-10. Sole ownership of property. The ownership of property by a single person is designated as a sole or several ownership.

Source: CivC 1877, § 174; CL 1887, § 2690; RCivC 1903, § 197; RC 1919, § 267; SDC 1939, § 51.0210.



§ 43-2-11 Ownership of property by several persons.

43-2-11. Ownership of property by several persons. The ownership of property by several persons is either:

(1) Of joint interests;

(2) Of partnership interests; or

(3) Of interests in common.
Source: CivC 1877, § 175; CL 1887, § 2691; RCivC 1903, § 198; RC 1919, § 268; SDC 1939, § 51.0211.



§ 43-2-12 Joint tenancy interest--Title created by will or transfer.

43-2-12. Joint tenancy interest--Title created by will or transfer. A joint tenancy interest is one owned by several persons in equal shares, by a title created by a single will or transfer, when expressly declared in the will or transfer to be a joint tenancy, or when granted or devised to personal representatives or trustees as joint tenants.

Source: CivC 1877, § 176; CL 1887, § 2692; RCivC 1903, § 199; RC 1919, § 269; SDC 1939, § 51.0212; SL 1951, ch 255.



§ 43-2-13 Conveyance of interest in property to spouse--Joint tenancy created.

43-2-13. Conveyance of interest in property to spouse--Joint tenancy created. Any deed, transfer, or assignment of real or personal property from husband to wife or from wife to husband which conveys an interest in the grantor's lands or personal property and by its terms evinces an intent on the part of the grantor to create a joint tenancy between grantor and grantee shall be held and construed to create such joint tenancy, and any husband and wife who are grantor and grantee in any such deed, transfer, or assignment heretofore given shall hold the property described in such deed, transfer, or assignment as joint tenants.

Source: SDC 1939, § 51.0212 as added by SL 1951, ch 255.



§ 43-2-14 Conveyance to two or more grantees creating joint tenancy.

43-2-14. Conveyance to two or more grantees creating joint tenancy. Any deed, transfer, or assignment of real or personal property to two or more grantees, including any deed in which a grantor is also a grantee, which, by the method of describing such grantees or by the language of the granting habendum clause therein evinces an intent to create a joint tenancy in grantees shall be held and construed to create such joint tenancy.

Source: SDC 1939, § 51.0212 as added by SL 1951, ch 255.



§ 43-2-15 Partnership interest defined.

43-2-15. Partnership interest defined. A partnership interest is one owned by several persons, in partnership, for partnership purposes.

Source: CivC 1877, § 177; CL 1887, § 2693; RCivC 1903, § 200; RC 1919, § 270; SDC 1939, § 51.0213.



§ 43-2-16 Interest in common defined.

43-2-16. Interest in common defined. An interest in common is one owned by several persons not in joint ownership or partnership.

Source: CivC 1877, § 178; CL 1887, § 2694; RCivC 1903, § 201; RC 1919, § 271; SDC 1939, § 51.0214.



§ 43-2-17 Interest created in several persons in their own right as interest in common.

43-2-17. Interest created in several persons in their own right as interest in common. Every interest created in favor of several persons in their own right is an interest in common, unless acquired by them in partnership, for partnership purposes, or unless declared in its creation to be a joint interest, as provided in §§ 43-2-12 to 43-2-14, inclusive.

Source: CivC 1877, § 179; CL 1887, § 2695; RCivC 1903, § 202; RC 1919, § 272; SDC 1939, § 51.0214.






Chapter 02A - Alien Ownership Of Agricultural Land

§ 43-2A-1 "Agricultural land" defined.

43-2A-1. "Agricultural land" defined. For purposes of this chapter, the term "agricultural land" means land capable of use in the production of agricultural crops, timber, livestock or livestock products, poultry or poultry products, milk or dairy products, or fruit and other horticultural products but does not include any royalty interest, any oil, gas, or other mineral interest, or any lease, right-of-way, option, or easement relating thereto, or any land zoned by a local governmental unit for a use other than and nonconforming with agricultural use.

Source: SL 1979, ch 291, § 7.



§ 43-2A-2 Maximum alien ownership of agricultural land--Exceptions.

43-2A-2. Maximum alien ownership of agricultural land--Exceptions. No alien, who is not a resident of this state, of some state or territory of the United States or of the District of Columbia; and no foreign government shall hereafter acquire agricultural lands, or any interest therein, exceeding one hundred sixty acres, except such as may be acquired by devise or inheritance, and such as may be held as security for indebtedness. The provisions of this section do not apply to citizens, foreign governments or subjects of a foreign country whose right to hold land are secured by treaty.

Source: SL 1979, ch 291, § 1.



§ 43-2A-3 Agricultural land acquired by devise or descent--Time to alienate title.

43-2A-3. Agricultural land acquired by devise or descent--Time to alienate title. All nonresident aliens who may acquire agricultural lands in this state by devise or descent shall have three years from the date of so acquiring such title in which to alienate such agricultural lands.

Source: SL 1979, ch 291, § 4.



§ 43-2A-4 Aliens acquiring agricultural land by process of law--Time to alienate title.

43-2A-4. Aliens acquiring agricultural land by process of law--Time to alienate title. The prohibitions of § 43-2A-2 do not apply to agricultural lands acquired by process of law in the collection of debts, or by any procedure for the enforcement of a lien or claim thereon, whether created by mortgage or otherwise. However, all agricultural lands so acquired shall be disposed of within three years after acquiring title.

Source: SL 1979, ch 291, § 2.



§ 43-2A-5 Nonresident alien becoming bona fide resident--Right to acquire agricultural land.

43-2A-5. Nonresident alien becoming bona fide resident--Right to acquire agricultural land. Any nonresident alien who is or becomes a bona fide resident of this state, of some state or territory of the United States or of the District of Columbia, shall have the right to acquire and hold agricultural lands in this state upon the same terms as citizens of this state during the continuance of such bona fide residence. However, if such resident alien ceases to be a bona fide resident, he shall have three years from the time of termination of residency in which to alienate agricultural lands in excess of one hundred sixty acres.

Source: SL 1979, ch 291, § 3.



§ 43-2A-6 Agricultural land acquired or held in violation of act--Forfeiture to state.

43-2A-6. Agricultural land acquired or held in violation of act--Forfeiture to state. All agricultural lands acquired or held in violation of §§ 43-2A-2 and 43-2A-3 shall be forfeited to the state. The attorney general shall enforce such forfeiture. However, no such forfeiture may be adjudged unless the action to enforce is brought within three years after such property has been acquired or held by such alien. No title to land is invalid or liable to forfeiture by reason of the alienage of any former owner or person interested therein.

Source: SL 1979, ch 291, § 6.



§ 43-2A-7 Reports monitored by Department of Agriculture.

43-2A-7. Reports monitored by Department of Agriculture. The Department of Agriculture shall monitor, for compliance to this chapter, biannual reports transmitted to the department pursuant to section 6 of the United States Agricultural Foreign Investment Disclosure Act of 1978. If this review reveals evidence of noncompliance with this chapter the Department of Agriculture shall refer this evidence to the attorney general who shall investigate the case and initiate legal action if necessary in the circuit court district in which the land held in violation of § 43-2A-4 is situated.

Source: SL 1979, ch 291, § 5.



§ 43-2A-8 Exception for property owned by corporation for nonfarming purposes--Cement Plant Commission property.

43-2A-8. Exception for property owned by corporation for nonfarming purposes--Cement Plant Commission property. The restrictions of this chapter do not apply to agricultural land owned by a corporation for immediate or potential use in nonfarming purposes. A corporation may hold such agricultural land in such acreage as may be necessary to its nonfarm business operations. However, pending the development of agricultural land for nonfarm purposes, such land may not be used for farming except under lease to a family farm unit, a family farm corporation, or an authorized farm corporation.

All real property owned or held by the State of South Dakota by and through the South Dakota State Cement Plant Commission as of December 28, 2000, is owned or held by it and its successors in title for immediate or potential use for nonfarming purposes and the real property is necessary for nonfarming business operations.

Source: SL 2000 (SS), ch 4, § 1.






Chapter 03 - Present And Future Interests In Property

§ 43-3-1 Duration of enjoyment of property--Conditional enjoyment.

43-3-1. Duration of enjoyment of property--Conditional enjoyment. The time when the enjoyment of property is to begin or end may be determined by computation, or be made to depend on events. In the latter case the enjoyment is said to be upon condition.

Source: CivC 1877, § 196; CL 1887, § 2712; RCivC 1903, § 219; RC 1919, § 289; SDC 1939, § 51.0223.



§ 43-3-2 Effect of conditions precedent or subsequent.

43-3-2. Effect of conditions precedent or subsequent. Conditions are precedent or subsequent. The former fix the beginning, the latter the ending of the right.

Source: CivC 1877, § 197; CL 1887, § 2713; RCivC 1903, § 220; RC 1919, § 290; SDC 1939, § 51.0224.



§ 43-3-3 Validity of condition precedent requiring performance of wrongful or unlawful act.

43-3-3. Validity of condition precedent requiring performance of wrongful or unlawful act. If a condition precedent requires the performance of an act wrong in itself, the instrument containing it is so far void, and the right cannot exist. If it requires the performance of an act not wrong of itself, but otherwise unlawful, the instrument takes effect and the condition is void.

Source: CivC 1877, § 198; CL 1887, § 2714; RCivC 1903, § 221; RC 1919, § 291; SDC 1939, § 51.0225.



§ 43-3-4 Validity of conditions imposing restraints upon marriage.

43-3-4. Validity of conditions imposing restraints upon marriage. Conditions imposing restraints upon marriage, except upon the marriage of a minor, or of the spouse of the person by whom the condition is imposed, are void; but this does not affect limitations where the intent was not to forbid marriage, but only to give the use until marriage.

Source: CivC 1877, § 199; CL 1887, § 2715; RCivC 1903, § 222; RC 1919, § 292; SDC 1939, § 51.0226.



§ 43-3-5 Conditions restraining alienation--Effect of repugnancy.

43-3-5. Conditions restraining alienation--Effect of repugnancy. Conditions restraining alienation, when repugnant to the interest created, are void.

Source: CivC 1877, § 200; CL 1887, § 2716; RCivC 1903, § 223; RC 1919, § 293; SDC 1939, § 51.0227.



§ 43-3-6 Mere possibility does not constitute an interest in property.

43-3-6. Mere possibility does not constitute an interest in property. A mere possibility, such as the expectancy of an heir apparent, is not deemed an interest of any kind.

Source: CivC 1877, § 192; CL 1887, § 2708; RCivC 1903, § 215; RC 1919, § 285; SDC 1939, § 51.0222.



§ 43-3-7 Present or future interest--Time of enjoyment--Right to possession of property.

43-3-7. Present or future interest--Time of enjoyment--Right to possession of property. In respect to the time of enjoyment, an interest in property is either present or future.

A present interest entitles the owner to the immediate possession of the property.

A future interest entitles the owner to the possession of the property only at a future period.

Source: CivC 1877, §§ 180 to 182; CL 1887, §§ 2696 to 2698; RCivC 1903, §§ 203 to 205; RC 1919, §§ 273 to 275; SDC 1939, § 51.0215.



§ 43-3-8 Limitation, condition, or interest--Time of creation.

43-3-8. Limitation, condition, or interest--Time of creation. The delivery of the grant, where a limitation, condition, or future interest is created by grant, and the death of the testator, where it is created by will, is to be deemed the time of the creation of the limitation, condition, or interest within the meaning of this code.

Source: CivC 1877, § 216; CL 1887, § 2732; RCivC 1903, § 239; RC 1919, § 309; SDC 1939, § 51.0216.



§ 43-3-9 Future interest vested or contingent.

43-3-9. Future interest vested or contingent. A future interest is either:

(1) Vested; or

(2) Contingent.
Source: CivC 1877, § 185; CL 1887, § 2701; RCivC 1903, § 208; RC 1919, § 278; SDC 1939, § 51.0217.



§ 43-3-10 Vested future interest defined.

43-3-10. Vested future interest defined. A future interest is vested when there is a person in being who would have a right, defeasible or indefeasible, to the immediate possession of the property, upon the ceasing of the intermediate or precedent interest.

Source: CivC 1877, § 186; CL 1887, § 2702; RCivC 1903, § 209; RC 1919, § 279; SDC 1939, § 51.0217.



§ 43-3-11 Contingent future interest defined.

43-3-11. Contingent future interest defined. A future interest is contingent while the person in whom, or the event upon which, it is limited to take effect remains uncertain.

Source: CivC 1877, § 187; CL 1887, § 2703; RCivC 1903, § 210; RC 1919, § 280; SDC 1939, § 51.0217.



§ 43-3-12 Improbability of contingency does not invalidate future interest.

43-3-12. Improbability of contingency does not invalidate future interest. A future interest is not void merely because of the improbability of the contingency on which it is limited to take effect.

Source: CivC 1877, § 189; CL 1887, § 2705; RCivC 1903, § 212; RC 1919, § 282; SDC 1939, § 51.0219.



§ 43-3-13 Creation of future interests to take effect in the alternative.

43-3-13. Creation of future interests to take effect in the alternative. Two or more future interests may be created to take effect in the alternative, so that, if the first in order fails to vest, the next in succession shall be substituted for it, and take effect accordingly.

Source: CivC 1877, § 188; CL 1887, § 2704; RCivC 1903, § 211; RC 1919, § 281; SDC 1939, § 51.0218.



§ 43-3-14 Limitation of future interest to successors, heirs, issue, or children--Rights of posthumous children.

43-3-14. Limitation of future interest to successors, heirs, issue, or children--Rights of posthumous children. If a future interest is limited to successors, heirs, issue, or children, any posthumous child is entitled to take in the same manner, if the child was conceived prior to the decedent's death, was born within ten months of the decedent's death, and survived one hundred twenty hours or more after birth.

Source: CivC 1877, § 190; CL 1887, § 2706; RCivC 1903, § 213; RC 1919, § 283; SDC 1939, § 51.0221; SL 2007, ch 247, § 1.



§ 43-3-15 Effect of limitation of future interest by grant to take effect on death without issue.

43-3-15. Effect of limitation of future interest by grant to take effect on death without issue. Where a future interest is limited by a grant to take effect on the death of any person without heirs, or heirs of his body, or without issue, or in equivalent words, such words must be taken to mean successors or issue living at the death of the person named as ancestor.

Source: CivC 1877, § 617; CL 1887, § 3240; RCivC 1903, § 933; RC 1919, § 535; SDC 1939, § 51.1311.



§ 43-3-16 Birth of posthumous child terminates future interest depending on death without successors under certain circumstances.

43-3-16. Birth of posthumous child terminates future interest depending on death without successors under certain circumstances. A future interest, depending on the contingency of the death of any person without successors, heirs, issue, or children, is defeated by the birth of a posthumous child of such person, capable of taking by succession, if the posthumous child was conceived prior to the decedent's death, was born within ten months of the decedent's death, and survived one hundred twenty hours or more after birth.

Source: CivC 1877, § 211; CL 1887, § 2727; RCivC 1903, § 234; RC 1919, § 304; SDC 1939, § 51.0229; SL 2007, ch 247, § 2.



§ 43-3-17 Creator of future interest may provide for its termination.

43-3-17. Creator of future interest may provide for its termination. A future interest may be defeated in any manner, or by any act or means, which the party creating such interest provided for or authorized in the creation thereof; nor is a future interest, thus liable to be defeated, to be on that ground adjudged void in its creation.

Source: CivC 1877, § 212; CL 1887, § 2728; RCivC 1903, § 235; RC 1919, § 305; SDC 1939, § 51.0228.



§ 43-3-18 Future interest unaffected by act of owner of intermediate or precedent interest.

43-3-18. Future interest unaffected by act of owner of intermediate or precedent interest. No future interest can be defeated or barred by any alienation or other act of the owner of the intermediate or precedent interest, nor by any destruction of such precedent interest by forfeiture, surrender, merger, or otherwise, except as provided by § 43-3-19, or where a forfeiture is imposed by statute as a penalty for the violation thereof.

Source: CivC 1877, § 213; CL 1887, § 2729; RCivC 1903, § 236; RC 1919, § 306; SDC 1939, § 51.0230.



§ 43-3-19 Future interest not defeated by determination of precedent interest.

43-3-19. Future interest not defeated by determination of precedent interest. No future interest, valid in its creation, is defeated by the determination of the precedent interest before the happening of the contingency on which the future interest is limited to take effect; but should such contingency afterwards happen, the future interest takes effect in the same manner, and to the same extent, as if the precedent interest had continued to the same period.

Source: CivC 1877, § 214; CL 1887, § 2730; RCivC 1903, § 237; RC 1919, § 307; SDC 1939, § 51.0230.



§ 43-3-20 Conveyance of future interest.

43-3-20. Conveyance of future interest. Future interests pass by succession, will, and transfer, in the same manner as present interests.

Source: CivC 1877, § 191; CL 1887, § 2707; RCivC 1903, § 214; RC 1919, § 284; SDC 1939, § 51.0220.



§ 43-3-21 Perpetual or limited interest in property--Duration of enjoyment.

43-3-21. Perpetual or limited interest in property--Duration of enjoyment. In respect to the time of enjoyment, an interest in property is either perpetual or limited.

A perpetual interest has a duration equal to that of the property.

A limited interest has a duration less than that of the property.

Source: CivC 1877, §§ 180, 183, 184; CL 1887, §§ 2696, 2699, 2700; RCivC 1903, §§ 203, 206, 207; RC 1919, §§ 276, 277; SDC 1939, § 51.0215.






Chapter 04 - Transfer Of Property

§ 43-4-1 Transfer of property defined.

43-4-1. Transfer of property defined. Transfer is an act of the parties, or of the law, by which the title to property is conveyed from one living person to another.

Source: CivC 1877, § 599; CL 1887, § 3222; RCivC 1903, § 915; RC 1919, § 517; SDC 1939, § 51.1301.



§ 43-4-2 Property subject to transfer--Rights of trustee, conservator, or personal representative.

43-4-2. Property subject to transfer--Rights of trustee, conservator, or personal representative. Property of any kind may be transferred to a person, estate, trust, conservatorship, personal representative of an estate, conservator of an estate, or trustee, except as otherwise provided by this chapter.

In those cases where a trustee, conservator, or personal representative of an estate holds title to property, he holds it in a fiduciary capacity for the purposes of administration. In those cases where the trust, conservatorship, or estate itself is the grantee or transferee, the trustee, conservator, or personal representative thereof shall have the same rights, powers, duties, and liabilities with respect to the property so transferred as if the deed or other instrument of transfer had named the trustee, conservator, or personal representative as grantee or transferee.

Source: CivC 1877, § 601; CL 1887, § 3224; RCivC 1903, § 917; RC 1919, § 519; SDC 1939, § 51.1301; SL 1991, ch 363, § 1; SL 1992, ch 308; SL 1993, ch 213, § 232.



§ 43-4-3 Property not subject to transfer.

43-4-3. Property not subject to transfer. A mere possibility, not coupled with an interest, cannot be transferred.

A mere right of reentry, or of repossession for breach of a condition subsequent, cannot be transferred to anyone except the owner of the property affected thereby.

Source: CivC 1877, §§ 602, 603; CL 1887, §§ 3225, 3226; RCivC 1903, §§ 918, 919; RC 1919, §§ 520, 521; SDC 1939, § 51.1301.



§ 43-4-4 Voluntary transfer of property defined.

43-4-4. Voluntary transfer of property defined. A voluntary transfer is an executed contract, subject to all rules of law concerning contracts in general, except that a consideration is not necessary to its validity.

Source: CivC 1877, § 600; CL 1887, § 3223; RCivC 1903, § 916; RC 1919, § 518; SDC 1939, § 51.1302.



§ 43-4-5 Transfer without writing where not required by statute.

43-4-5. Transfer without writing where not required by statute. A transfer may be made without writing in every case in which a writing is not expressly required by statute.

Source: CivC 1877, § 604; CL 1887, § 3227; RCivC 1903, § 920; RC 1919, § 522; SDC 1939, § 51.1303.



§ 43-4-6 Transfer in writing a grant.

43-4-6. Transfer in writing a grant. A transfer in writing is called a grant, or conveyance, or bill of sale. The term "grant" in this title includes all these instruments, unless it is specially applied to real property.

Source: CivC 1877, § 605; CL 1887, § 3228; RCivC 1903, § 921; RC 1919, § 523; SDC 1939, § 51.1303.



§ 43-4-7 Grant takes effect upon delivery by grantor--Presumption as to delivery.

43-4-7. Grant takes effect upon delivery by grantor--Presumption as to delivery. A grant takes effect so as to vest the interest intended to be transferred only upon its delivery by the grantor.

A grant duly executed is presumed to have been delivered at its date.

Source: CivC 1877, §§ 606, 607; CL 1887, §§ 3229, 3230; RCivC 1903, §§ 922, 923; RC 1919, §§ 524, 525; SDC 1939, § 51.1304.



§ 43-4-8 Absolute delivery of grant required--Conditional delivery ineffective.

43-4-8. Absolute delivery of grant required--Conditional delivery ineffective. A grant cannot be delivered to the grantee conditionally. Delivery to him or to his agent as such is necessarily absolute; and the instrument takes effect thereupon discharged of any condition on which the delivery was made.

Source: CivC 1877, § 608; CL 1887, § 3231; RCivC 1903, § 924; RC 1919, § 526; SDC 1939, § 51.1305.



§ 43-4-9 Constructive delivery of grant--Agreement of parties.

43-4-9. Constructive delivery of grant--Agreement of parties. Though a grant be not actually delivered into the possession of the grantee, it is yet to be deemed constructively delivered where the instrument is, by the agreement of the parties at the time of execution, understood to be delivered, and under such circumstances that the grantee is entitled to immediate delivery.

Source: CivC 1877, § 611, subdiv 1; CL 1887, § 3234, subdiv 1; RCivC 1903, § 927, subdiv 1; RC 1919, § 529 (1); SDC 1939, § 51.1307 (1).



§ 43-4-10 Constructive delivery of grant to stranger for benefit of grantee.

43-4-10. Constructive delivery of grant to stranger for benefit of grantee. Though a grant be not actually delivered into the possession of the grantee, it is yet to be deemed constructively delivered where it is delivered to a stranger for the benefit of a grantee, and his assent is shown or may be presumed.

Source: CivC 1877, § 611, subdiv 2; CL 1887, § 3234, subdiv 2; RCivC 1903, § 927, subdiv 2; RC 1919, § 529 (2); SDC 1939, § 51.1307 (2).



§ 43-4-11 Escrow delivery of grant.

43-4-11. Escrow delivery of grant. A grant may be deposited by the grantor with a third person, to be delivered on the performance of a condition, and on delivery by the depository, it will take effect. While in the possession of the third person and subject to condition, it is called an escrow.

Source: CivC 1877, § 609; CL 1887, § 3232; RCivC 1903, § 925; RC 1919, § 527; SDC 1939, § 51.1306.



§ 43-4-12 Redelivery of grant does not transfer title.

43-4-12. Redelivery of grant does not transfer title. Redelivering a grant of real property to the grantor or canceling it does not operate to retransfer the title.

Source: CivC 1877, § 610; CL 1887, § 3233; RCivC 1903, § 926; RC 1919, § 528; SDC 1939, § 51.1308.



§ 43-4-13 Grant interpreted as contract.

43-4-13. Grant interpreted as contract. Grants are to be interpreted in like manner with contracts in general, except so far as is otherwise provided by this chapter.

Source: CivC 1877, § 612; CL 1887, § 3235; RCivC 1903, § 928; RC 1919, § 530; SDC 1939, § 51.1309.



§ 43-4-14 Construction of grant--Limitations--Operative words.

43-4-14. Construction of grant--Limitations--Operative words. A clear and distinct limitation in a grant is not controlled by other words less clear and distinct.

If the operative words of a grant are doubtful, recourse may be had to its recitals to assist construction.

Source: CivC 1877, §§ 613, 614; CL 1887, §§ 3236, 3237; RCivC 1903, §§ 929, 930; RC 1919, §§ 531, 532; SDC 1939, § 51.1309.



§ 43-4-15 Irreconcilable parts of grant--Prevailing part.

43-4-15. Irreconcilable parts of grant--Prevailing part. If several parts of a grant are absolutely irreconcilable, the former part prevails.

Source: CivC 1877, § 616; CL 1887, § 3239; RCivC 1903, § 932; RC 1919, § 534; SDC 1939, § 51.1309.



§ 43-4-16 Grantee favored in interpretation of grant--Exception.

43-4-16. Grantee favored in interpretation of grant--Exception. A grant is to be interpreted in favor of the grantee, except that a reservation in any grant, and every grant by a public officer or body, as such, to a private party, is to be interpreted in favor of the grantor.

Source: CivC 1877, § 615; CL 1887, § 3238; RCivC 1903, § 931; RC 1919, § 533; SDC 1939, § 51.1310.



§ 43-4-17 Title transferred--Intention of parties.

43-4-17. Title transferred--Intention of parties. A transfer vests in the transferee all the actual title to the thing transferred which the transferor then has, unless a different intention is expressed or is necessarily implied.

Source: CivC 1877, § 619; CL 1887, § 3242; RCivC 1903, § 935; RC 1919, § 537; SDC 1939, § 51.1313.



§ 43-4-18 Incidents included with thing transferred.

43-4-18. Incidents included with thing transferred. The transfer of a thing transfers also all its incidents unless expressly excepted; but the transfer of an incident to a thing does not transfer the thing itself.

Source: CivC 1877, § 620; CL 1887, § 3243; RCivC 1903, § 936; RC 1919, § 538; SDC 1939, § 51.1313.



§ 43-4-19 Transfer of present interest and benefit of condition or covenant.

43-4-19. Transfer of present interest and benefit of condition or covenant. A present interest, and the benefit of a condition or covenant respecting property, may be taken by any natural person under a grant, although not named a party thereto.

Source: CivC 1877, § 621; CL 1887, § 3244; RCivC 1903, § 937; RC 1919, § 539; SDC 1939, § 51.1313.



§ 43-4-20 Definition of terms.

43-4-20. Definition of terms. Terms used in §§ 43-4-20 to 43-4-26, inclusive, mean:

(1) "Consideration," any type of property or thing of legal value, whether delivered in the past, present, or to be delivered in the future. The term includes like-kind exchanges of property;

(2) "Deed," any instrument for the purpose of transferring or conveying the fee title to real property;

(3) "Register," the register of deeds of any county in the State of South Dakota; and

(4) "Value," in the case of any deed not a gift, the amount of the full consideration therefor paid, or to be paid.
Source: SL 1968, ch 27, § 1; SL 1987, ch 314; SL 2007, ch 248, § 1.



§ 43-4-21 Imposition and amount of real estate transfer fee.

43-4-21. Imposition and amount of real estate transfer fee. A fee is hereby imposed at the rate of fifty cents for each five hundred dollars of value or fraction thereof upon the privilege of transferring title to real property in the State of South Dakota, which fee shall be paid by the grantor.

Source: SL 1968, ch 27, § 2.



§ 43-4-22 Exemptions from real estate transfer fee.

43-4-22. Exemptions from real estate transfer fee. The fee imposed by § 43-4-21 does not apply to any transfer of title:

(1) Recorded before July 1, 1968;

(2) By or to the United States of America, this state, or any instrumentality, agency, or political subdivision of either;

(3) Solely in order to provide for or to release security for a debt or obligation;

(4) Which confirms or corrects a deed previously executed and recorded;

(5) Between husband and wife, or parent and child with only nominal actual consideration therefor;

(6) On sale for delinquent taxes or assessments, sheriffs' deeds, other deeds issued in foreclosure actions or proceedings or deeds issued in lieu of foreclosure actions or proceedings;

(7) On partition;

(8) Pursuant to any mergers or consolidations of corporations or limited liability companies or plans of reorganization by which substantially all of the assets of corporations or limited liability companies are transferred;

(9) By a subsidiary corporation to its parent corporation for no consideration, nominal consideration, or in sole consideration of the cancellation or surrender of the subsidiary's stock;

(10) Pursuant to decrees of distribution entered in any decedent's estate;

(11) Between an individual grantor, or grantors, and a corporation, where the grantor or grantors and the owner of the majority of the capital stock of the corporation are the same person;

(12) Between any corporation and its stockholders or creditors, or between any limited liability company and its members or creditors, if to effectuate a dissolution of the corporation or limited liability company it is necessary to transfer the title of real property from the corporate entity to the stockholders or creditors;

(13) On cemetery lots and grave sites;

(14) Between an individual grantor, or grantors, and a limited or general partnership if the grantor or grantors and the owner of the majority interest in the limited or general partnership are the same person;

(15) Between a fiduciary and a beneficiary of the fiduciary or between a fiduciary and a third party, if the transfer or conveyance is to accommodate the fiduciary relationship;

(16) Between individuals, regardless of the relationship, if the conveyance is an absolute gift without consideration of any kind in return for the conveyance;

(17) Pursuant to a decree of divorce, annulment, or separate maintenance or pursuant to a settlement agreement approved or adopted by a decree of divorce, annulment, or separate maintenance;

(18) For which no consideration was given;

(19) Between any limited liability company and its members.
Source: SL 1968, ch 27, § 6; SL 1969, ch 26, §§ 2, 3; SL 1972, ch 232, § 1; SL 1978, ch 304; SL 1980, ch 292; SL 1985, ch 335; SL 1989, ch 376; SL 1990, ch 346; SL 1994, ch 351, § 168.



§ 43-4-23 Exempt transfers to be marked.

43-4-23. Exempt transfers to be marked. Each transfer of title not subject to the fee as provided in § 43-4-21, shall have the words "exempt from transfer fee" stated thereon and indicate the applicable subdivision of § 43-4-22 under which the exemption is claimed.

Source: SL 1968, ch 27, § 3; SL 1987, ch 315.



§ 43-4-24 Collection of real estate transfer fee by register--Amount indicated on face of deed.

43-4-24. Collection of real estate transfer fee by register--Amount indicated on face of deed. At the time any deed evidencing a transfer of title subject to the fee imposed by § 43-4-21 is offered for recordation, the register shall collect the fee based upon the value declared and shall indicate the amount of the fee on the face of the deed after recordation.

Source: SL 1968, ch 27, § 2; SL 2007, ch 249, § 1.



§ 43-4-25 Disposition of proceeds of real estate transfer fee collections--Records of register.

43-4-25. Disposition of proceeds of real estate transfer fee collections--Records of register. The proceeds of all fees collected under § 43-4-21 shall be remitted on a monthly basis to the credit of the county general fund by the register, who shall obtain a receipt therefor from the county treasurer and keep such records as may be prescribed by the state auditor general.

Source: SL 1968, ch 27, § 4; SL 1972, ch 232, § 2.



§ 43-4-26 Falsification of value of real estate or false claim of exemption as misdemeanor.

43-4-26. Falsification of value of real estate or false claim of exemption as misdemeanor. No person may intentionally falsify the value of transferred real estate to the register or intentionally claim a transfer to be "exempt from transfer fee" with knowledge that the transfer does not fall within the exemptions provided in this chapter and to pay an insufficient fee or no fee on such transfer as provided in § 43-4-21. A violation of this section is a Class 1 misdemeanor.

Source: SL 1968, ch 27, § 5; SL 1969, ch 26, § 1; SL 1983, ch 15, § 1; SL 1989, ch 377.



§ 43-4-27 Satisfaction of bequest, devise, or transfer in trust by distribution of assets in kind at values determined for federal estate tax purposes--Appreciation or depreciation in value considered.

43-4-27. Satisfaction of bequest, devise, or transfer in trust by distribution of assets in kind at values determined for federal estate tax purposes--Appreciation or depreciation in value considered. Whenever under any last will, or trust indenture, the personal representative, trustee, or other fiduciary is required to, or has an option to, satisfy a bequest, devise, or transfer in trust to or for the benefit of the surviving spouse, or other beneficiary, in kind at the values as finally determined for federal estate tax purposes, the personal representative, trustee, or other fiduciary shall, in the absence of contrary provisions in such will or trust indenture, satisfy such bequest, devise, or transfer by distribution of assets, including cash, fairly representative of the appreciation or depreciation in the value of all properties available for distribution in satisfaction of such bequest, devise, or transfer.

Source: SL 1968, ch 152, § 1.



§ 43-4-28 Effective date of application of provisions as to distributions at values determined for federal estate tax purposes.

43-4-28. Effective date of application of provisions as to distributions at values determined for federal estate tax purposes. The provisions of § 43-4-27 shall apply to wills of the kind mentioned of all decedents dying before or after July 1, 1968, and to all trust indentures of the kind mentioned, whether made before or after July 1, 1968, and to the distributions of assets under all such wills or trust indentures, made after July 1, 1968, but it shall not apply to any distributions made prior to July 1, 1968, and shall not impose any liability or obligation upon any fiduciary as a result of any distribution prior to July 1, 1968.

Source: SL 1968, ch 152, § 2.



§ 43-4-29 to 43-4-36. Repealed.

43-4-29 to 43-4-36. Repealed by SL 1995, ch 167, § 184



§ 43-4-37 Definition of terms for required disclosures in certain real estate transfers.

43-4-37. Definition of terms for required disclosures in certain real estate transfers. Terms used in §§ 43-4-38 to 43-4-44, inclusive, mean:

(1) "Buyer," a person negotiating or attempting to become an owner of residential real property by means of a transfer which is subject to §§ 43-4-38 to 43-4-44, inclusive;

(2) "Disclosure statement," the property condition disclosure statement as provided in § 43-4-44;

(3) "Residential real property," all residential real property consisting of not more than four family dwelling units, all of which are contained in one structure;

(4) "Seller," an owner of residential real property;

(5) "Transfer," a sale, exchange, installment sale contract, lease with an option to purchase, other option to purchase, or a ground lease coupled with improvements.
Source: SL 1993, ch 325, § 1; SL 1994, ch 337, § 1.



§ 43-4-38 Buyer furnished completed disclosure statement prior to written offer--Amendment.

43-4-38. Buyer furnished completed disclosure statement prior to written offer--Amendment. The seller of residential real property shall furnish to a buyer a completed copy of the disclosure statement before the buyer makes a written offer. If after delivering the disclosure statement to the buyer or the buyer's agent and prior to the date of closing for the property or the date of possession of the property, whichever comes first, the seller becomes aware of any change of material fact which would affect the disclosure statement, the seller shall furnish a written amendment disclosing the change of material fact.

Source: SL 1993, ch 325, § 2; SL 1994, ch 337, § 2; SL 1995, ch 247.



§ 43-4-39 Terminating written offer made prior to disclosure statement.

43-4-39. Terminating written offer made prior to disclosure statement. If the disclosure statement or a material amendment to the disclosure statement is delivered to the buyer after the buyer has made a written offer, the buyer may terminate the offer by delivering a written notice of termination to the seller or the seller's agent within three days after the disclosure statement or amendment is delivered in person or within six days after the disclosure statement or amendment is delivered by deposit in the mail.

Source: SL 1993, ch 325, § 3.



§ 43-4-40 Liability for defect disclosed in statement.

43-4-40. Liability for defect disclosed in statement. Except as provided in § 43-4-42, a seller is not liable for a defect or other condition in the residential real property being transferred if the seller truthfully completes the disclosure statement.

Source: SL 1993, ch 325, § 4; SL 1994, ch 337, § 3.



§ 43-4-41 Good faith disclosure required.

43-4-41. Good faith disclosure required. The seller shall perform each act and make each disclosure in good faith.

Source: SL 1993, ch 325, § 5.



§ 43-4-42 Liability for failure to comply with disclosure statement requirements.

43-4-42. Liability for failure to comply with disclosure statement requirements. A transfer that is subject to §§ 43-4-37 to 43-4-44, inclusive, is not invalidated solely because a person fails to comply with §§ 43-4-37 to 43-4-44, inclusive. However, a person who intentionally or who negligently violates §§ 43-4-37 to 43-4-44, inclusive, is liable to the buyer for the amount of the actual damages and repairs suffered by the buyer as a result of the violation or failure. In any court action pursuant to this section, the court may award costs and attorney fees to the prevailing party. Nothing in this section precludes or restricts any other rights or remedies of the buyer or seller.

Source: SL 1993, ch 325, § 6; SL 2009, ch 220, § 1.



§ 43-4-43 Application of disclosure statement requirements.

43-4-43. Application of disclosure statement requirements. Sections 43-4-37 to 43-4-44, inclusive, do not apply to the following transfers:

(1) Transfers pursuant to court order, including transfers ordered by probate court in the administration of an estate, transfers between spouses resulting from a judgment of dissolution of marriage or legal separation, transfer pursuant to a writ of execution, transfers by a trustee in bankruptcy, transfers by eminent domain, transfers by government agencies, and transfers resulting from a decree for specific performance;

(2) Transfers to a mortgagee by a mortgagor in default, transfers by any foreclosure sale after default in an obligation secured by a mortgage, transfers by a mortgagee or a beneficiary under a deed of trust who has acquired the real property by foreclosure or by a deed in lieu of foreclosure or transfers by a collateral assignment of beneficial interest;

(3) Transfers by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship, or trust;

(4) Transfers from one co-owner to one or more other co-owners;

(5) Transfers made to a spouse, a child, a parent, a sibling, a grandchild, or a grandparent;

(6) Transfers of newly constructed residential real property which has never been occupied.
Source: SL 1993, ch 325, § 7; SL 1994, ch 337, § 5.



§ 43-4-44 Property condition disclosure statement.

43-4-44. Property condition disclosure statement. The following form shall be used for the property condition disclosure statement:

SELLER'S PROPERTY CONDITION DISCLOSURE STATEMENT

(This disclosure shall be completed by the seller. This is a disclosure required by law. If you do not understand this form, seek legal advice.)
Seller _________________________________________________________________________
Property Address ________________________________________________________________

___________________________________________________________________________
This Disclosure Statement concerns the real property identified above situated in the City of __________ County of __________, State of South Dakota.
THIS STATEMENT IS A DISCLOSURE OF THE CONDITION OF THE ABOVE DESCRIBED PROPERTY IN COMPLIANCE WITH § 43-4-38. IT IS NOT A WARRANTY OF ANY KIND BY THE SELLER OR ANY AGENT REPRESENTING ANY PARTY IN THIS TRANSACTION AND IS NOT A SUBSTITUTE FOR ANY INSPECTIONS OR WARRANTIES THE PARTIES MAY WISH TO OBTAIN. Seller hereby authorizes any agent representing any party in this transaction to provide a copy of this statement to any person or entity in connection with any actual or anticipated sale of the property.
IF ANY MATERIAL FACT CHANGES BEFORE CONVEYANCE OF TITLE TO THIS PROPERTY, THE SELLER MUST DISCLOSE SUCH MATERIAL FACT WITH A WRITTEN AMENDMENT TO THIS DISCLOSURE STATEMENT.

I. LOT OR TITLE INFORMATION

1. When did you purchase or build the home? ________________________________________
If the answer is yes to any of the following, please explain under additional comments or on an attached separate sheet.
______________________________________________________________________________
2. Were there any title problems when you purchased the property?
Yes ____ No ____
3. Are there any recorded liens or financial instruments against the property, other than a first mortgage?
Yes ____ No ____
4. Are there any unrecorded liens or financial instruments against the property, other than a first mortgage; or have any materials or services been provided in the past one hundred twenty days that would create a lien against the property under chapter 44-9?
Yes ____ No ____ Unknown ____
5. Are there any easements which have been granted in connection with the property (other than normal utility easements for public water and sewer, gas and electric service, telephone service, cable television service, drainage, and sidewalks)?
Yes ____ No ____ Unknown ____
6. Are there any problems related to establishing the lot lines/boundaries?
Yes ____ No ____ Unknown ____
7. Do you have a location survey in your possession or a copy of the recorded plat? If yes, attach a copy.
Yes ____ No ____ Unknown ____
8. Are you aware of any encroachments or shared features, from or on adjoining property (i.e. fences, driveway, sheds, outbuildings, or other improvements)?
Yes ____ No ____
9. Are you aware of any covenants or restrictions affecting the use of the property in accordance with local law? If yes, attach a copy of the covenants and restrictions.

II. STRUCTURAL INFORMATION

If the answer is yes to any of the following, please explain under additional comments or on an attached separate sheet.
1. Are you aware of any water penetration problems in the walls, windows, doors, basement, or crawl space?
Yes ____ No ____
2. What water damage related repairs, if any, have been made?
If any, when? ___________________________________________________________________
3. Are you aware if drain tile is installed on the property?
Yes ____ No ____
4. Are you aware of any interior cracked walls or floors, or cracks or defects in exterior driveways, sidewalks, patios, or other hard surface areas?

III. SYSTEMS/UTILITIES INFORMATION

IV. HAZARDOUS CONDITIONS

Are you aware of any existing hazardous conditions of the property and are you aware of any tests having been performed?

V. MISCELLANEOUS INFORMATION

1. Is the street or road located at the end of the driveway to the property public or private?
Public __________ Private __________
2. Is there a written road maintenance agreement?

VI. ADDITIONAL COMMENTS (ATTACH ADDITIONAL PAGES IF NECESSARY)

______________________________________________________________________________
______________________________________

CLOSING SECTION

The Seller hereby certifies that the information contained herein is true and correct to the best of the Seller's information, knowledge, and belief as of the date of the Seller's signature below. If any of these conditions change before conveyance of title to this property, the change will be disclosed in a written amendment to this disclosure statement.
SELLER ____________________ DATE __________
SELLER ____________________ DATE __________
THE SELLER AND THE BUYER MAY WISH TO OBTAIN PROFESSIONAL ADVICE AND INSPECTIONS OF THE PROPERTY TO OBTAIN A TRUE REPORT AS TO THE CONDITION OF THE PROPERTY AND TO PROVIDE FOR APPROPRIATE PROVISIONS IN ANY CONTRACT OF SALE AS NEGOTIATED BETWEEN THE SELLER AND THE BUYER WITH RESPECT TO SUCH PROFESSIONAL ADVICE AND INSPECTIONS.
I/We acknowledge receipt of a copy of this statement on the date appearing beside my/our signature(s) below. Any agent representing any party to this transaction makes no representations and is not responsible for any conditions existing in the property.
BUYER ____________________ DATE __________
BUYER ____________________ DATE __________

Source: SL 1993, ch 325, § 8; SL 1994, ch 337, § 4; SL 2005, ch 230, § 1; SL 2007, ch 250, § 1; SL 2008, ch 224, § 1; SL 2011, ch 196, § 13.



§ 43-4-45 Repealed.

43-4-45. Repealed by SL 2005, ch 230, § 2.



§ 43-4-46 Transfer defined.

43-4-46. Transfer defined. For the purposes of §§ 43-4-47 to 43-4-57, inclusive, the term, transfer, means the sale, gift, conveyance, assignment, inheritance, or other transfer of an ownership interest in real property located in this state.

Source: SL 2011, ch 196, § 1.



§ 43-4-47 Private transfer fee defined.

43-4-47. Private transfer fee defined. For the purposes of §§ 43-4-48 to 43-4-57, inclusive, the term, private transfer fee, means a fee or charge required by a private transfer fee obligation and payable upon the transfer of an interest in real property, or payable for the right to make or accept such transfer, regardless of whether the fee is a fixed amount or is determined as a percentage of the value of the property, the purchase price, or other consideration given for the transfer. The term, private transfer fee, does not include the following:

(1) Any consideration payable by the grantee to the grantor for the interest in real property being transferred, including any subsequent additional consideration for the property payable by the grantee based upon any subsequent appreciation, development, or sale of the property if such additional consideration is payable on a onetime basis only and the obligation to make such payment does not bind successors in title to the property. For the purposes of this subdivision, an interest in real property may include a separate mineral estate and its appurtenant surface access rights;

(2) Any commission payable to a licensed real estate broker for the transfer of real property pursuant to an agreement between the broker and the grantor or the grantee, including any subsequent additional commission for that transfer payable by the grantor or the grantee based upon any subsequent appreciation, development, or sale of the property;

(3) Any interest, charges, fees, or other amounts payable by a borrower to a lender pursuant to a loan secured by a mortgage against real property, including any fee payable to the lender for consenting to an assumption of the loan or a transfer of the real property subject to the mortgage, any fees or charges payable to the lender for estoppel letters or certificates, and any shared appreciation interest or profit participation or other consideration and payable to the lender in connection with the loan;

(4) Any rent, reimbursement, charge, fee, or other amount payable by a lessee to a lessor under a lease, including any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease;

(5) Any consideration payable to the holder of an option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property for waiving, releasing, or not exercising the option or right upon the transfer of the property to another person;

(6) Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by a governmental authority;

(7) Any fee, charge, assessment, fine, or other amount payable to a homeowners', condominium, cooperative, mobile home, or property owners' association pursuant to a declaration or covenant or law applicable to such association, including fees or charges payable for estoppel letters or certificates issued by the association or its authorized agent;

(8) Any fee, charge, assessment, dues, contribution, or other amount pertaining to the purchase or transfer of a club membership relating to real property owned by the member, including any amount determined by reference to the value, purchase price, or other consideration given for the transfer of the real property.
Source: SL 2011, ch 196, § 2.



§ 43-4-48 Private transfer fee obligation defined.

43-4-48. Private transfer fee obligation defined. For the purposes of §§ 43-4-47 to 43-4-57, inclusive, the term, private transfer fee obligation, means an obligation arising under a declaration or covenant recorded against the title to real property, or under any other contractual agreement or promise, whether or not recorded, that requires or purports to require the payment of a private transfer fee to the declarant or other person specified in the declaration, covenant, or agreement, or to any successor or assign, upon a subsequent transfer of an interest in the real property.

Source: SL 2011, ch 196, § 3.



§ 43-4-49 Private transfer fee obligations after June 30, 2011 unenforceable-- Private transfer fee obligations before June 30, 2011 not presumed valid and enforceable.

43-4-49. Private transfer fee obligations after June 30, 2011 unenforceable-- Private transfer fee obligations before June 30, 2011 not presumed valid and enforceable. Any private transfer fee obligation recorded or entered into in this state after June 30, 2011, does not run with the title to real property and is not binding on or enforceable at law or in equity against any subsequent owner, purchaser, or mortgagee of any interest in real property as an equitable servitude or otherwise. Any private transfer fee obligation that is recorded or entered into in this state after June 30, 2011, is void and unenforceable. No private transfer fee obligation recorded or entered into in this state before June 30, 2011, is presumed valid and enforceable.

Source: SL 2011, ch 196, § 4.



§ 43-4-50 Liability for private transfer fee obligations recorded or entered into after June 30, 2011.

43-4-50. Liability for private transfer fee obligations recorded or entered into after June 30, 2011. Any person who records or enters into an agreement imposing a private transfer fee obligation in the person's favor after June 30, 2011, is liable for any damages resulting from the imposition of the transfer fee obligation on the transfer of an interest in the real property, including the amount of any transfer fee paid by a party to the transfer, and any attorney fees, expenses, and costs incurred by a party to the transfer or mortgagee of the real property to recover any transfer fee paid or in connection with an action to quiet title. If an agent acts on behalf of a principal to record or secure a private transfer fee obligation, liability shall be assessed to the principal, rather than the agent.

Source: SL 2011, ch 196, § 5.



§ 43-4-51 Disclosure of private transfer fee obligations.

43-4-51. Disclosure of private transfer fee obligations. Private transfer fee obligations shall be disclosed as follows:

(1) For transfers of real property subject to the disclosure requirements contained in §§ 43-4-38 to 43-4-44, inclusive, disclosure of any private transfer fee obligations shall be made using the property condition disclosure statement set forth in § 43-4-44;

(2) For transfers of real property not subject to the disclosure requirements contained in §§ 43-4-38 to 43-4-44, inclusive, each seller of real property shall furnish to any purchaser a written statement disclosing the existence of any private transfer fee obligation. This written statement shall include a description of the private transfer fee obligation and include a statement that private transfer fee obligations are subject to certain prohibitions pursuant to §§ 43-4-46 to 43-4-57, inclusive. The written document must contain a statement with the following language:

A private transfer fee obligation has been imposed with respect to this property. A private transfer obligation may lower the value of this property. State law prohibits the creation of private transfer fee obligations pursuant to § 43-4-49 and requires certain notice procedures to be followed with respect to private transfer fee obligations pursuant to §§ 43-4-52 to 43-4-57, inclusive.
Source: SL 2011, ch 196, § 6.



§ 43-4-52 Notices of private transfer fee obligation to be recorded for obligations imposed before July 1, 2011--Contents.

43-4-52. Notices of private transfer fee obligation to be recorded for obligations imposed before July 1, 2011--Contents. For any private transfer fee obligation imposed prior to July 1, 2011, the receiver of the fee shall, prior to December 31, 2011, record in the office of the register of deeds in the county in which the real property subject to the private transfer fee is located, a separate document that meets all of the following requirements:

(1) The title of the document shall be Notice of Private Transfer Fee Obligation in at least fourteen point boldface type;

(2) The amount, if the fee is a flat amount, or the percentage of the sales price constituting the cost of the transfer fee, or such other basis by which the transfer fee is to be calculated;

(3) If the real property is residential property, actual dollar-cost examples of the transfer fee for a home priced at one hundred thousand dollars, two hundred fifty thousand dollars, and five hundred thousand dollars;

(4) The date or circumstances under which the private transfer fee obligation expires, if any;

(5) The purpose for which the funds from the private transfer fee obligation will be used;

(6) The name of the person to which funds are to be paid and specific contact information regarding where the funds are to be sent;

(7) The acknowledged signature of the payee; and

(8) The legal description of the real property burdened by the private transfer fee obligation.
Source: SL 2011, ch 196, § 7.



§ 43-4-53 Amendment to notice of transfer fee.

43-4-53. Amendment to notice of transfer fee. The person to whom the transfer fee is to be paid may file an amendment to the notice of transfer fee containing new contact information, but such amendment shall contain the recording information of the notice of transfer fee which it amends and the legal description of the property burdened by the private transfer fee obligation.

Source: SL 2011, ch 196, § 8.



§ 43-4-54 Effect of failure to record notice of private transfer fee obligation.

43-4-54. Effect of failure to record notice of private transfer fee obligation. If the payee fails to comply fully with § 43-4-52, the grantor of any real property burdened by the private transfer fee obligation may proceed with the conveyance of any interest in the real property to any grantee and in so doing is deemed to have acted in good faith and is not subject to any obligations under the private transfer fee obligation. In such event, the real property thereafter shall be conveyed free and clear of such transfer fee and private transfer fee obligation.

Source: SL 2011, ch 196, § 9.



§ 43-4-55 Effect of failure to provide written statement of private transfer fee payable within thirty days of request.

43-4-55. Effect of failure to provide written statement of private transfer fee payable within thirty days of request. If the payee fails to provide a written statement of the transfer fee payable within thirty days of the date of a written request for such statement sent to the address shown in the notice of transfer fee, the grantor, on recording of the affidavit required under § 43-4-56, may convey any interest in the real property to any grantee without payment of the transfer fee and is not subject to any further obligation under the private transfer fee obligation. In such event the real property shall be conveyed free and clear of the transfer fee and private transfer fee obligation.

Source: SL 2011, ch 196, § 10.



§ 43-4-56 Affidavit concerning request for and failure to provide written statement of transfer fee--Recording--Contents.

43-4-56. Affidavit concerning request for and failure to provide written statement of transfer fee--Recording--Contents. An affidavit stating the facts enumerated under § 43-4-57 shall be recorded in the office of the register of deeds in the county in which the real property is situated prior to or simultaneously with a conveyance pursuant to § 43-4-55 of real property unburdened by a private transfer fee obligation. An affidavit filed under this section shall state that the affiant has actual knowledge of, and is competent to testify to, the facts in the affidavit and shall include the legal description of the real property burdened by the private transfer fee obligation, the name of the person appearing by the record to be the owner of such real property at the time of the signing of such affidavit, a reference to the instrument of record containing the private transfer fee obligation, and an acknowledgment that the affiant is testifying under penalty of perjury.

Source: SL 2011, ch 196, § 11.



§ 43-4-57 Recorded affidavit constitutes prima facie evidence of stated facts.

43-4-57. Recorded affidavit constitutes prima facie evidence of stated facts. If recorded, an affidavit as described in § 43-4-56 constitutes prima facie evidence that:

(1) A request for the written statement of the transfer fee payable in order to obtain a release of the fee imposed by the private transfer fee obligation was sent to the address shown in the notification; and

(2) The person listed on the notice of transfer fee failed to provide the written statement of the transfer fee payable within thirty days of the date of the notice sent to the address shown in the notification.
Source: SL 2011, ch 196, § 12.






Chapter 05 - Restraints On Alienation Of Property

§ 43-5-1 Absolute power of alienation--Suspension--Limitation.

43-5-1. Absolute power of alienation--Suspension--Limitation. The absolute power of alienation may not be suspended by any limitation or condition whatever for a longer period than during the continuance of the lives of persons in being plus a period of thirty years at the creation of the limitation or condition, except in the single case mentioned in § 43-9-5 relating to contingent fee remainder on a prior fee remainder.

Source: CivC 1877, § 201; CL 1887, § 2717; RCivC 1903, § 224; RC 1919, § 294; SDC 1939, § 51.0231; SL 1983, ch 304, § 6.



§ 43-5-2 Future interests suspending absolute power of alienation beyond prescribed limitation void.

43-5-2. Future interests suspending absolute power of alienation beyond prescribed limitation void. Every future interest is void which suspends the absolute power of alienation for a longer period than is prescribed in this code. A power of alienation is suspended when there are no persons in being by whom an absolute interest in possession can be conveyed.

Source: CivC 1877, § 202; CL 1887, § 2718; RCivC 1903, § 225; RC 1919, § 295; SDC 1939, § 51.0232; SL 1983, ch 304, § 7.



§ 43-5-3 Term of years--Suspension of absolute ownership.

43-5-3. Term of years--Suspension of absolute ownership. The absolute ownership of a term of years cannot be suspended for a longer period than the absolute power of alienation can be suspended in respect to a fee.

Source: CivC 1877, § 227; CL 1887, § 2743; RCivC 1903, § 250; RC 1919, § 320; SDC 1939, § 51.0411.



§ 43-5-4 Suspension of power to alienate trust as suspension of power of alienation.

43-5-4. Suspension of power to alienate trust as suspension of power of alienation. The suspension of all power to alienate the subject of a trust is a suspension of the power of alienation. However, there is no suspension of the power of alienation by a trust or by equitable interests under a trust if the trustee has power to sell, either expressed or implied, or if there is an unlimited power to terminate in one or more persons in being.

Source: CivC 1877, § 228; CL 1887, § 2744; RCivC 1903, § 251; RC 1919, § 321; SDC 1939, § 51.0412; SL 1983, ch 304, § 8.



§ 43-5-5 Computation of period for interest or trust created under power of appointment.

43-5-5. Computation of period for interest or trust created under power of appointment. If a future interest or trust is created by exercise of a power of appointment, the permissible period is computed from the time the power is exercised if the power is a general power including a testamentary general power or from the time the power is created if the power is not a general power.

Source: SL 1983, ch 304, § 1; SL 1993, ch 355, § 4.



§ 43-5-6 Distribution according to intent of creator.

43-5-6. Distribution according to intent of creator. If, at the expiration of the period in which any instrument or any provision thereof created by a trust or other legal relationship is not to be rendered invalid by the provisions of this chapter measured by actual, rather than possible, events, any of the assets which have not by the terms of the instrument become distributable or vested shall then be distributed as the court having jurisdiction directs, giving effect to the general intent of the creator of the trust or other instrument.

Source: SL 1983, ch 304, § 2.



§ 43-5-7 Exempt transfers.

43-5-7. Exempt transfers. This chapter does not limit any of the following:

(1) Transfers, outright or in trust, for charitable purposes;

(2) Transfer to charitable corporations;

(3) Transfers to any cemetery corporation, society, or association; or

(4) Employees' trusts created as part of a pension, retirement, insurance, savings, stock bonus, profit sharing, or similar plan established by an employer for the benefit of employees eligible to participate.
Source: SL 1983, ch 304, § 3.



§ 43-5-8 Rule against perpetuities not in force.

43-5-8. Rule against perpetuities not in force. The common-law rule against perpetuities is not in force in this state.

Source: SL 1983, ch 304, § 4.



§ 43-5-9 Limitation of actions to void existing instruments.

43-5-9. Limitation of actions to void existing instruments. If no action or proceeding has been instituted by July 1, 1984, to declare void any instrument which existed prior to July 1, 1983, under the provisions of this chapter as it existed prior to July 1, 1983, then all such instruments shall be interpreted under this chapter 43-5.

Source: SL 1983, ch 304, § 5.






Chapter 06 - Accumulations Of Income Of Property

§ 43-6-1 Income of property defined.

43-6-1. Income of property defined. The income of property, as the term is used in this title, includes the rents and profits of real property, the interest of money, dividends upon stock, and other produce of personal property.

Source: CivC 1877, § 215; CL 1887, § 2731; RCivC 1903, § 238; RC 1919, § 308; SDC 1939, § 51.0301.



§ 43-6-2 Disposition of income from future interests.

43-6-2. Disposition of income from future interests. Dispositions of the income of property, to accrue and to be received at any time subsequent to the execution of the instrument creating such disposition, are governed by the rules prescribed in this title, in relation to future interests.

Source: CivC 1877, § 204; CL 1887, § 2720; RCivC 1903, § 227; RC 1919, § 297; SDC 1939, § 51.0302.



§ 43-6-3 Valid limitation of future interest--Suspension of power of alienation or ownership--Right to undisposed income.

43-6-3. Valid limitation of future interest--Suspension of power of alienation or ownership--Right to undisposed income. When, in consequence of a valid limitation of future interest, there is a suspension of the power of alienation or of the ownership, during the continuation of which the income is undisposed of, and no valid direction for its accumulation is given, such income belongs to the persons presumptively entitled to the next eventual interest.

Source: CivC 1877, § 210; CL 1887, § 2726; RCivC 1903, § 233; RC 1919, § 303; SDC 1939, § 51.0303.



§ 43-6-4 to 43-6-6. Repealed.

43-6-4 to 43-6-6. Repealed by SL 1998, ch 282, §§ 27 to 29



§ 43-6-7 Accumulation of trust income.

43-6-7. Accumulation of trust income. No provision directing or authorizing accumulation of trust income is invalid. This section is effective and applies to trust instruments whenever created or executed.

Source: SL 2012, ch 233, § 26; SL 2013, ch 239, § 14.






Chapter 07 - Estates In Real Property

§ 43-7-1 Duration of enjoyment of estates in real property.

43-7-1. Duration of enjoyment of estates in real property. Estates in real property, in respect to the duration of their enjoyment are:

(1) Estates of inheritance or perpetual estates;

(2) Estates for life;

(3) Estates for years; or

(4) Estates at will.
Source: CivC 1877, § 218; CL 1887, § 2734; RCivC 1903, § 241; RC 1919, § 311; SDC 1939, § 51.0402.



§ 43-7-2 Classification of estates in real property.

43-7-2. Classification of estates in real property. Estates of inheritance and for life are called estates of freehold; estates for years are chattels real; and estates at will are chattel interests, but are not liable as such to sale on execution.

Source: CivC 1877, § 222; CL 1887, § 2738; RCivC 1903, § 245; RC 1919, § 315; SDC 1939, § 51.0403.



§ 43-7-3 Estate of inheritance--Fee simple or absolute fee.

43-7-3. Estate of inheritance--Fee simple or absolute fee. Every estate of inheritance is a fee, and every such estate, when not defeasible or conditional, is a fee simple or an absolute fee.

Source: CivC 1877, § 219; CL 1887, § 2735; RCivC 1903, § 242; RC 1919, § 312; SDC 1939, § 51.0404.



§ 43-7-4 Abolishment of estates tail--Fee tail is now a fee simple.

43-7-4. Abolishment of estates tail--Fee tail is now a fee simple. Estates tail are abolished, and every estate which would be at common law adjudged to be a fee tail is a fee simple, and if no valid remainder is limited thereon, is a fee simple absolute.

Source: CivC 1877, § 220; CL 1887, § 2736; RCivC 1903, § 243; RC 1919, § 313; SDC 1939, § 51.0405.



§ 43-7-5 Remainder in fee limited upon fee tail estate is valid as contingent limitation upon a fee.

43-7-5. Remainder in fee limited upon fee tail estate is valid as contingent limitation upon a fee. Where a remainder in fee is limited upon any estate, which would by the common law be adjudged a fee tail, such remainder is valid as a contingent limitation upon a fee, and vests in possession, on the death of the first taker, without issue living at the time of his death.

Source: CivC 1877, § 221; CL 1887, § 2737; RCivC 1903, § 244; RC 1919, § 314; SDC 1939, § 51.0406.



§ 43-7-6 Estate during life of a third person is a freehold.

43-7-6. Estate during life of a third person is a freehold. An estate during the life of a third person, whether limited to heirs or otherwise, is a freehold.

Source: CivC 1877, § 223; CL 1887, § 2739; RCivC 1903, § 246; RC 1919, § 316; SDC 1939, § 51.0407.






Chapter 08 - Present Estates In Real Property

§ 43-8-1 Rights of life tenant--Use of land--Exception.

43-8-1. Rights of life tenant--Use of land--Exception. The owner of a life estate may use the land in the same manner as the owner of a fee simple, except that he must do no act to the injury of the inheritance.

Source: CivC 1877, § 256; CL 1887, § 2772; RCivC 1903, § 279; RC 1919, § 349; SDC 1939, § 51.0706.



§ 43-8-2 Building and fences--Duty of life tenant to repair, and pay taxes and assessments.

43-8-2. Building and fences--Duty of life tenant to repair, and pay taxes and assessments. The owner of a life estate must keep the building and fences in repair from ordinary waste, and must pay the taxes and other annual charges, and a just proportion of extraordinary assessments benefiting the whole inheritance.

Source: CivC 1877, § 271; CL 1887, § 2787; RCivC 1903, § 294; RC 1919, § 364; SDC 1939, § 51.0710.



§ 43-8-3 Lease for life--Recovery of rent due.

43-8-3. Lease for life--Recovery of rent due. Rent due upon a lease for life may be recovered in the same manner as upon a lease for years.

Source: CivC 1877, § 262; CL 1887, § 2778; RCivC 1903, § 285; RC 1919, § 355; SDC 1939, § 51.0707.



§ 43-8-4 Recovery of rent dependent upon life of another.

43-8-4. Recovery of rent dependent upon life of another. Rent dependent upon the life of a person may be recovered after as well as before his death.

Source: CivC 1877, § 263; CL 1887, § 2779; RCivC 1903, § 286; RC 1919, § 356; SDC 1939, § 51.0708.



§ 43-8-5 Tenant for years or at will--Restriction of rights by instrument creating tenancy.

43-8-5. Tenant for years or at will--Restriction of rights by instrument creating tenancy. A tenant for years or at will has no other rights to the property than such as are given to him by the agreement or instrument by which his tenancy is acquired or by § 43-8-6.

Source: CivC 1877, § 258; CL 1887, § 2774; RCivC 1903, § 281; RC 1919, § 351; SDC 1939, § 38.0406.



§ 43-8-6 Rights of tenant for years or at will not holding over.

43-8-6. Rights of tenant for years or at will not holding over. A tenant for years or at will, unless he is a wrongdoer by holding over, may occupy the building, take the annual products of the soil, work mines and quarries open at the commencement of his tenancy, and cultivate and harvest the crops growing at the end of his tenancy.

Source: CivC 1877, § 257; CL 1887, § 2773; RCivC 1903, § 280; RC 1919, § 350; SDC 1939, § 38.0405.



§ 43-8-7 Rights acquired under transfer or devise of real property--Recovery of rent--Enforcement of terms of lease--Action for waste.

43-8-7. Rights acquired under transfer or devise of real property--Recovery of rent--Enforcement of terms of lease--Action for waste. A person to whom any real property is transferred or devised, upon which rent has been reserved, or to whom any such rent is transferred, is entitled to the same remedies for recovery of rent, for nonperformance of any of the terms of the lease or for any waste or cause of forfeiture, as his grantor or devisor might have had.

Source: CivC 1877, § 259; CL 1887, § 2775; RCivC 1903, § 282; RC 1919, § 352; SDC 1939, § 38.0407.



§ 43-8-8 Estate at will--Termination by notice of not less than one month--Extended notice for active military service.

43-8-8. Estate at will--Termination by notice of not less than one month--Extended notice for active military service. A tenancy or other estate at will, however created, may be terminated by the landlord's giving notice to the tenant in the manner prescribed by § 43-8-9 to remove from the premises within a period, specified in the notice, of not less than one month. However, if the tenancy at will is the residence of a tenant who is on active military service or if a person on active military service is an immediate family member of the tenant, the tenant is entitled to two months' notice in the manner prescribed by § 43-8-9 unless:

(1) The tenant has engaged in sustained conduct that is either disruptive to other residents or neighbors, illegal, destructive, or negligent toward the maintenance of the property, or constitutes a material breach in the implied lease conditions; or

(2) The landlord has sold the property or the property has passed to the landlord's estate.

For the purposes of this section, an immediate family member is a spouse or minor child.

Source: CivC 1877, § 239; CL 1887, § 2755; RCivC 1903, § 262; RC 1919, § 332; SDC 1939, § 51.0501; SL 2011, ch 197, § 1.



§ 43-8-9 Written notice to terminate estate at will required--Manner of delivery--Posting on premises.

43-8-9. Written notice to terminate estate at will required--Manner of delivery--Posting on premises. The notice prescribed by § 43-8-8 must be in writing, and must be served by delivering the same to the tenant, or to some person of discretion residing on the premises; or if neither can, with reasonable diligence, be found, the notice may be served by affixing it on a conspicuous part of the premises, where it may be conveniently read.

Source: CivC 1877, § 240; CL 1887, § 2756; RCivC 1903, § 263; RC 1919, § 333; SDC 1939, § 51.0502.



§ 43-8-10 Estate at will--Termination by notice--Reentry by landlord or action for possession.

43-8-10. Estate at will--Termination by notice--Reentry by landlord or action for possession. After the notice prescribed by §§ 43-8-8 and 43-8-9 has been served in the manner therein directed, and the period specified by such notice has expired, but not before, the landlord may reenter or proceed according to law to recover possession.

Source: CivC 1877, § 241; CL 1887, § 2757; RCivC 1903, § 264; RC 1919, § 334; SDC 1939, § 51.0503.



§ 43-8-11 Right of reentry--Reservation in grant or lease--Three days' previous written notice sufficient.

43-8-11. Right of reentry--Reservation in grant or lease--Three days' previous written notice sufficient. Whenever the right of reentry is given to a grantor or lessor in any grant or lease, or otherwise, such reentry may be made any time after the right has accrued, upon three days' previous written notice of intention to reenter, served in the mode prescribed by § 43-8-9.

Source: CivC 1877, § 242; CL 1887, § 2758; RCivC 1903, § 265; RC 1919, § 335; SDC 1939, § 51.0504.



§ 43-8-12 Accrual of right to reenter--Notice of action for possession unnecessary.

43-8-12. Accrual of right to reenter--Notice of action for possession unnecessary. An action for the possession of real property leased or granted, with a right of reentry, may be maintained at any time after the right to reenter has accrued, without the notice prescribed in § 43-8-11.

Source: CivC 1877, § 243; CL 1887, § 2759; RCivC 1903, § 266; RC 1919, § 336; SDC 1939, § 51.0505.






Chapter 09 - Future Estates In Real Property

§ 43-9-1 Freehold estate--Commencement at a future date.

43-9-1. Freehold estate--Commencement at a future date. Subject to the provisions of this chapter and of chapters 43-1 to 43-7, inclusive, a freehold estate, as well as a chattel real, may be created to commence at a future day; an estate for life may be created in a term of years, and a remainder limited thereon; a remainder of a freehold or chattel real, either contingent or vested, may be created, expectant on the determination of a term of years; and a fee may be limited on a fee, upon a contingency, which, if it should occur, must happen within the period prescribed in this chapter.

Source: CivC 1877, § 230; CL 1887, § 2746; RCivC 1903, § 253; RC 1919, § 323; SDC 1939, § 51.0414.



§ 43-9-2 Limitation of future estate.

43-9-2. Limitation of future estate. A future estate may be limited by the act of the party to commence in possession at a future day, either without the intervention of a precedent estate, or on the termination, by lapse of time or otherwise, of a precedent estate created at the same time.

Source: CivC 1877, § 224; CL 1887, § 2740; RCivC 1903, § 247; RC 1919, § 317; SDC 1939, § 51.0408.



§ 43-9-3 Reversion, definition.

43-9-3. Reversion, definition. A reversion is the residue of an estate left by operation of law in the grantor or his successors or in the successors of a testator commencing in possession on the determination of a particular estate granted or devised.

Source: CivC 1877, § 225; CL 1887, § 2741; RCivC 1903, § 248; RC 1919, § 318; SDC 1939, § 51.0409.



§ 43-9-4 Remainder, definition.

43-9-4. Remainder, definition. When a future estate, other than a reversion, is dependent on a precedent estate, it may be called a remainder, and may be created and transferred by that name.

Source: CivC 1877, § 226; CL 1887, § 2742; RCivC 1903, § 249; RC 1919, § 319; SDC 1939, § 51.0410.



§ 43-9-5 Contingent remainder in fee created on prior remainder in fee.

43-9-5. Contingent remainder in fee created on prior remainder in fee. A contingent remainder in fee may be created on a prior remainder in fee, to take effect in the event that the persons to whom the first remainder is limited die under the age of twenty-one years, or upon any other contingency by which the estate of such persons may be determined before they attain majority.

Source: CivC 1877, § 229; CL 1887, § 2745; RCivC 1903, § 252; RC 1919, § 322; SDC 1939, § 51.0413.



§ 43-9-6 Successive estates for life--Limitation.

43-9-6. Successive estates for life--Limitation. Successive estates for life cannot be limited except to persons in being at the creation thereof, and all life estates subsequent to those of persons in being are void; and upon the death of those persons, the remainder, if valid in its creation, takes effect in the same manner as if no other life estate had been created.

Source: CivC 1877, § 231; CL 1887, § 2747; RCivC 1903, § 254; RC 1919, § 324; SDC 1939, § 51.0415.



§ 43-9-7 Remainder upon successive estates for life.

43-9-7. Remainder upon successive estates for life. No remainder can be created upon successive estates for life, provided for in § 43-9-6, unless such remainder is in fee; nor can a remainder be created upon such estate in a term for years unless it is for the whole residue of such term.

Source: CivC 1877, § 232; CL 1887, § 2748; RCivC 1903, § 255; RC 1919, § 325; SDC 1939, § 51.0416.



§ 43-9-8 Repealed.

43-9-8. Repealed by SL 1989, ch 378



§ 43-9-9 Estate for life cannot be limited as a remainder on a term of years--Exception.

43-9-9. Estate for life cannot be limited as a remainder on a term of years--Exception. No estate for life can be limited as a remainder on a term of years, except to a person in being at the creation of such estate.

Source: CivC 1877, § 234; CL 1887, § 2750; RCivC 1903, § 257; RC 1919, § 327; SDC 1939, § 51.0418.



§ 43-9-10 Conditional limitation--Remainder limited on contingency.

43-9-10. Conditional limitation--Remainder limited on contingency. A remainder may be limited on a contingency which, in case it should happen, will operate to abridge or determine the precedent estate; and every such remainder is to be deemed a conditional limitation.

Source: CivC 1877, § 235; CL 1887, § 2751; RCivC 1903, § 258; RC 1919, § 328; SDC 1939, § 51.0419.



§ 43-9-11 Rights of heirs of life tenant when made remaindermen.

43-9-11. Rights of heirs of life tenant when made remaindermen. When a remainder is limited to the heirs, or heirs of the body, of a person to whom a life estate in the same property is given, the persons who, on the termination of the life estate are the successors or heirs of the body of the owner for life, are entitled to take by virtue of the remainder so limited to them, and not as mere successors of the owner for life.

Source: CivC 1877, § 236; CL 1887, § 2752; RCivC 1903, § 259; RC 1919, § 329; SDC 1939, § 51.0420.



§ 43-9-12 Effect of remainder limited on estate for life or for years.

43-9-12. Effect of remainder limited on estate for life or for years. When a remainder on an estate for life or for years is not limited on a contingency defeating or avoiding such precedent estate, it is to be deemed intended to take effect only on the death of the first taker, or the expiration by lapse of time of such term of years.

Source: CivC 1877, § 237; CL 1887, § 2753; RCivC 1903, § 260; RC 1919, § 330; SDC 1939, § 51.0421.



§ 43-9-13 Vesting of future estate unaffected by unexecuted power of appointment.

43-9-13. Vesting of future estate unaffected by unexecuted power of appointment. A general or special power of appointment does not prevent the vesting of a future estate limited to take effect in case such power is not executed.

Source: CivC 1877, § 238; CL 1887, § 2754; RCivC 1903, § 261; RC 1919, § 331; SDC 1939, § 51.0422.



§ 43-9-14 Action for injury to inheritance--Right to maintain.

43-9-14. Action for injury to inheritance--Right to maintain. A person having an estate in fee, in remainder or reversion, may maintain an action for any injury done to the inheritance, notwithstanding an intervening estate for life or years, and although, after its commission, his estate is transferred, and he has no interest in the property at the commencement of the action.

Source: CivC 1877, § 264; CL 1887, § 2780; RCivC 1903, § 287; RC 1919, § 357; SDC 1939, § 51.0709.






Chapter 10 - Real Property Trusts [Repealed]

§ 43-10-1 to 43-10-12. Repealed.

43-10-1 to 43-10-12. Repealed by SL 2017, ch 204, §§ 28, 29.



§ 43-10-13 Repealed.

43-10-13. Repealed by SL 2007, ch 280, § 26.



§ 43-10-14 to 43-10-23. Repealed.

43-10-14 to 43-10-23. Repealed by SL 2017, ch 204, § 29.






Chapter 11 - Real Property Powers

§ 43-11-1 Powers restricted to those specified.

43-11-1. Powers restricted to those specified. Powers in relation to real property are those only which are specified in this chapter.

Source: CivC 1877, § 296; CL 1887, § 2812; RCivC 1903, § 319; RC 1919, § 388; SDC 1939, § 59.0401.



§ 43-11-2 Creation of beneficial power in relation to real property limited.

43-11-2. Creation of beneficial power in relation to real property limited. No beneficial power, general or special, not specified and defined in this chapter can hereafter be created.

Source: CivC 1877, § 349; CL 1887, § 2865; RCivC 1903, § 372; RC 1919, § 439; SDC 1939, § 59.0452.



§ 43-11-3 Simple power of attorney to convey not covered by chapter.

43-11-3. Simple power of attorney to convey not covered by chapter. The provisions of this chapter do not extend to a simple power of attorney to convey real property in the name of the owner and for his benefit.

Source: CivC 1877, § 297; CL 1887, § 2813; RCivC 1903, § 320; RC 1919, § 389; SDC 1939, § 59.0402.



§ 43-11-4 Power, definition.

43-11-4. Power, definition. A power as the term is used in this chapter is an authority to do some act in relation to real property or to the creation or revocation of an estate therein or a charge thereon which the owner granting or reserving such power might himself perform for any purpose.

Source: CivC 1877, § 298; CL 1887, § 2814; RCivC 1903, § 321; RC 1919, § 390; SDC 1939, § 59.0403.



§ 43-11-5 Definition of terms--Author of power--Holder of power.

43-11-5. Definition of terms--Author of power--Holder of power. The author of a power as the term is used in this chapter is the person by whom a power is created, whether by grant or devise; and the holder of a power is the person in whom the power is vested, whether by grant, devise, or reservation.

Source: CivC 1877, § 299; CL 1887, § 2815; RCivC 1903, § 322; RC 1919, § 391; SDC 1939, § 59.0404.



§ 43-11-6 Classification of powers.

43-11-6. Classification of powers. Powers are general or special and beneficial or in trust.

Source: CivC 1877, § 300; CL 1887, § 2816; RCivC 1903, § 323; RC 1919, § 392; SDC 1939, § 59.0405.



§ 43-11-7 General power defined.

43-11-7. General power defined. A power is general when it authorizes the alienation or encumbrance of a fee in the property embraced therein by grant, will, or charge, or any of them in favor of any person whatever.

Source: CivC 1877, § 301; CL 1887, § 2817; RCivC 1903, § 324; RC 1919, § 393; SDC 1939, § 59.0406.



§ 43-11-8 Special power defined.

43-11-8. Special power defined. A power is special:

(1) When a person or class of persons is designated, to whom the disposition of property under the power is to be made; or

(2) When it authorizes the alienation or encumbrance, by means of a grant, will, or charge, of only an estate less than a fee.
Source: CivC 1877, § 302; CL 1887, § 2818; RCivC 1903, § 325; RC 1919, § 394; SDC 1939, § 59.0407.



§ 43-11-9 Beneficial power defined.

43-11-9. Beneficial power defined. A power is beneficial when no person other than its holder has by the terms of its creation any interest in its execution.

Source: CivC 1877, § 303; CL 1887, § 2819; RCivC 1903, § 326; RC 1919, § 395; SDC 1939, § 59.0408.



§ 43-11-10 Power in trust defined.

43-11-10. Power in trust defined. A power is in trust when any person or class of persons, other than its holder, has by the terms of its creation an interest in its execution.

Source: CivC 1877, § 304; CL 1887, § 2820; RCivC 1903, § 327; RC 1919, § 396; SDC 1939, § 59.0409.



§ 43-11-11 General power in trust defined.

43-11-11. General power in trust defined. A general power is in trust when any person or class of persons other than its holder is designated as entitled to the proceeds or the disposition or charge authorized by the power or to any portion of the proceeds or other benefits to result from its execution.

Source: CivC 1877, § 305; CL 1887, § 2821; RCivC 1903, § 328; RC 1919, § 397; SDC 1939, § 59.0410.



§ 43-11-12 Special power in trust defined.

43-11-12. Special power in trust defined. A special power is in trust:

(1) When the disposition or charge which it authorizes is limited to be made to any person or class of persons other than the holder of the power; or

(2) When any person or class of persons, other than the holder, is designated as entitled to any benefit from the disposition or charge authorized by the power.
Source: CivC 1877, § 306; CL 1887, § 2822; RCivC 1903, § 329; RC 1919, § 398; SDC 1939, § 59.0411.



§ 43-11-13 Capacity to create power.

43-11-13. Capacity to create power. No person is capable of creating a power who is not at the same time capable of granting some estate in the property to which the power relates.

Source: CivC 1877, § 307; CL 1887, § 2823; RCivC 1903, § 330; RC 1919, § 399; SDC 1939, § 59.0412.



§ 43-11-14 Manner of creating power.

43-11-14. Manner of creating power. A power may be created only:

(1) By a suitable clause contained in a grant of some estate in the real property to which the power relates or in an agreement to execute such a grant; or

(2) By a devise contained in a will.
Source: CivC 1877, § 309; CL 1887, § 2825; RCivC 1903, § 332; RC 1919, § 401; SDC 1939, § 59.0414.



§ 43-11-15 Vesting of power.

43-11-15. Vesting of power. A power may be vested in any person.

Source: CivC 1877, § 308; CL 1887, § 2824; RCivC 1903, § 331; RC 1919, § 400; SDC 1939, § 59.0413.



§ 43-11-16 Grantor may reserve power in conveyance.

43-11-16. Grantor may reserve power in conveyance. The grantor in any conveyance may reserve to himself any power, beneficial or in trust, which he might lawfully grant to another; and every power thus reserved is subject to the provisions of this chapter in the same manner as if granted to another.

Source: CivC 1877, § 310; CL 1887, § 2826; RCivC 1903, § 333; RC 1919, § 402; SDC 1939, § 59.0415.



§ 43-11-17 Effect of reservation of absolute power of revocation by grantor--Rights of creditors and purchasers.

43-11-17. Effect of reservation of absolute power of revocation by grantor--Rights of creditors and purchasers. Where the grantor in any conveyance reserves to himself for his own benefit an absolute power of revocation, such grantor is still to be deemed the absolute owner of the estate conveyed so far as the rights of creditors and purchasers are concerned.

Source: CivC 1877, § 341; CL 1887, § 2857; RCivC 1903, § 364; RC 1919, § 431; SDC 1939, § 59.0444.



§ 43-11-18 Effect of absolute power of disposition given to life tenant or tenant for years--Rights of creditors, purchasers, or encumbrancers.

43-11-18. Effect of absolute power of disposition given to life tenant or tenant for years--Rights of creditors, purchasers, or encumbrancers. Where an absolute power of disposition not accompanied by any trust is given to the owner of a particular estate for life or years, such estate is changed into a fee, absolute in favor of creditors, purchasers, or encumbrancers, but subject to any future estates limited thereon in case the power should not be executed or the property should not be sold for the satisfaction of debts.

Source: CivC 1877, § 336; CL 1887, § 2852; RCivC 1903, § 359; RC 1919, § 426; SDC 1939, § 59.0439.



§ 43-11-19 Effect of absolute power of disposition given to person to whom no particular estate is limited--Rights of creditors, purchasers, and encumbrancers.

43-11-19. Effect of absolute power of disposition given to person to whom no particular estate is limited--Rights of creditors, purchasers, and encumbrancers. Where an absolute power of disposition not accompanied by any trust is given to any person to whom no particular estate is limited, such person also takes a fee subject to any future estate that may be limited thereon but absolute in favor of creditors, purchasers, and encumbrancers.

Source: CivC 1877, § 337; CL 1887, § 2853; RCivC 1903, § 360; RC 1919, § 427; SDC 1939, § 59.0440.



§ 43-11-20 Effect of absolute power of disposition of estate not limited by a remainder.

43-11-20. Effect of absolute power of disposition of estate not limited by a remainder. In all cases where an absolute power of disposition is given not accompanied by any trust and no remainder is limited on the estate of the holder of the power, he is entitled to an absolute fee.

Source: CivC 1877, § 338; CL 1887, § 2854; RCivC 1903, § 361; RC 1919, § 428; SDC 1939, § 59.0441.



§ 43-11-21 General and beneficial power to devise inheritance--Absolute power to dispose of fee.

43-11-21. General and beneficial power to devise inheritance--Absolute power to dispose of fee. Where a general and beneficial power to devise the inheritance is given to the owner of an estate for life or for years, he is deemed to possess an absolute power of disposition within the meaning of §§ 43-11-18 to 43-11-20, inclusive.

Source: CivC 1877, § 339; CL 1887, § 2855; RCivC 1903, § 362; RC 1919, § 429; SDC 1939, § 59.0442.



§ 43-11-22 Power of disposition absolute where holder can dispose of entire fee in his lifetime.

43-11-22. Power of disposition absolute where holder can dispose of entire fee in his lifetime. Every power of disposition is deemed absolute by means of which the holder is enabled in his lifetime to dispose of the entire fee, in possession or in expectancy, for his own benefit.

Source: CivC 1877, § 340; CL 1887, § 2856; RCivC 1903, § 363; RC 1919, § 430; SDC 1939, § 59.0443.



§ 43-11-23 Special and beneficial power to make leases valid during life estate.

43-11-23. Special and beneficial power to make leases valid during life estate. A special and beneficial power is valid which is granted to the owner of a life estate in the property embraced in the power to make leases, commencing in possession during his life.

Source: CivC 1877, § 342; CL 1887, § 2858; RCivC 1903, § 365; RC 1919, § 432; SDC 1939, § 59.0445.



§ 43-11-24 Special and beneficial power to lease void only as to excess term.

43-11-24. Special and beneficial power to lease void only as to excess term. A special and beneficial power to make leases of agricultural land for more than ten years or of municipal lots for more than ninety-nine years is void only as to the time beyond ten or ninety-nine years and authorizes leases for those terms or less.

Source: CivC 1877, § 343; CL 1887, § 2859; RCivC 1903, § 366; RC 1919, § 433; SDC 1939, § 59.0446; SL 1992, ch 60, § 2.



§ 43-11-25 Transfer of power of owner of life estate to make leases.

43-11-25. Transfer of power of owner of life estate to make leases. The power of the owner of a life estate to make leases is not transferable as a separate interest, but is annexed to his estate and will pass unless specially excepted by any grant of such estate. If specially excepted in any such grant, it is extinguished.

Source: CivC 1877, § 344; CL 1887, § 2860; RCivC 1903, § 367; RC 1919, § 434; SDC 1939, § 59.0447.



§ 43-11-26 Release of power of owner of life estate to make leases.

43-11-26. Release of power of owner of life estate to make leases. The power of the owner of a life estate to make leases may be released by him to any person entitled to a future estate in the property and is thereupon extinguished.

Source: CivC 1877, § 345; CL 1887, § 2861; RCivC 1903, § 368; RC 1919, § 435; SDC 1939, § 59.0448.



§ 43-11-27 Mortgage by owner of life estate having power to make leases does not extinguish or suspend the power.

43-11-27. Mortgage by owner of life estate having power to make leases does not extinguish or suspend the power. A mortgage executed by the owner of a life estate having a power to make leases by virtue of any beneficial power, does not extinguish or suspend the power, but the power is bound by the mortgage in the same manner as the real property embraced therein.

Source: CivC 1877, § 346; CL 1887, § 2862; RCivC 1903, § 369; RC 1919, § 436; SDC 1939, § 59.0449.



§ 43-11-28 Effects on the power of a lien by mortgage.

43-11-28. Effects on the power of a lien by mortgage. The effects on the power of a lien by mortgage such as is mentioned in § 43-11-27 are:

(1) That the mortgagee is entitled to an execution of the power, so far as the satisfaction of his lien may require it; and

(2) That any subsequent estate created by the owner in the execution of the power becomes subject to the mortgage in the same manner as if in terms embraced therein.
Source: CivC 1877, § 347; CL 1887, § 2863; RCivC 1903, § 370; RC 1919, § 437; SDC 1939, § 59.0450.



§ 43-11-29 Power to sell real property given as security for payment of money as part of the security.

43-11-29. Power to sell real property given as security for payment of money as part of the security. Where a power to sell real property is given to a mortgagee or other encumbrancer in an instrument intended to secure the payment of money, the power is to be deemed a part of the security and vests in any person who by assignment becomes entitled to the money so secured to be paid and may be executed by him whenever the assignment is duly acknowledged and recorded.

Source: CivC 1877, § 313; CL 1887, § 2829; RCivC 1903, § 336; RC 1919, § 405; SDC 1939, § 59.0418.



§ 43-11-30 Power irrevocable unless authorized by instrument creating the power.

43-11-30. Power irrevocable unless authorized by instrument creating the power. Every power, beneficial or in trust, is irrevocable unless an authority to revoke it is given or reserved in the instrument creating the power.

Source: CivC 1877, § 311; CL 1887, § 2827; RCivC 1903, § 334; RC 1919, § 403; SDC 1939, § 59.0416.



§ 43-11-31 Power as a lien upon real property.

43-11-31. Power as a lien upon real property. A power is a lien upon the real property which it embraces from the time the instrument in which it is contained takes effect; except that against creditors, purchasers, and encumbrancers, in good faith and without notice, from any person having an estate in such real property, the power is a lien only from the time the instrument in which it is contained is duly recorded.

Source: CivC 1877, § 312; CL 1887, § 2828; RCivC 1903, § 335; RC 1919, § 404; SDC 1939, § 59.0417.



§ 43-11-32 Enforcement of powers for benefit of interested parties.

43-11-32. Enforcement of powers for benefit of interested parties. Every trust power unless its execution is made expressly to depend on the will of the trustee is imperative and imposes a duty on the trustee, the performance of which may be compelled for the benefit of the parties interested.

Source: CivC 1877, § 350; CL 1887, § 2866; RCivC 1903, § 373; RC 1919, § 440; SDC 1939, § 59.0453.



§ 43-11-33 Liability of power to claims of creditors.

43-11-33. Liability of power to claims of creditors. Every special and beneficial power is liable to the claims of creditors in the same manner as other interests that cannot be reached by execution, and the execution of the power may be adjudged for the benefit of the creditors entitled.

Source: CivC 1877, § 348; CL 1887, § 2864; RCivC 1903, § 371; RC 1919, § 438; SDC 1939, § 59.0451.



§ 43-11-34 Execution of trust power for benefit of creditors or assignees of beneficiary.

43-11-34. Execution of trust power for benefit of creditors or assignees of beneficiary. The execution, in whole or in part, of any trust power, may be adjudged for the benefit of the creditors or assignees of any person entitled as one of the beneficiaries of the trust, to compel its execution when his interest is transferable.

Source: CivC 1877, § 356; CL 1887, § 2872; RCivC 1903, § 379; RC 1919, § 446; SDC 1939, § 59.0459.



§ 43-11-35 Right of trustee to select or exclude beneficiaries of trust.

43-11-35. Right of trustee to select or exclude beneficiaries of trust. A trust power does not cease to be imperative where the trustee has the right to select any and exclude others of the persons designated as the beneficiaries of the trust.

Source: CivC 1877, § 351; CL 1887, § 2867; RCivC 1903, § 374; RC 1919, § 441; SDC 1939, § 59.0454.



§ 43-11-36 Release of power to appoint--Execution by donee--Terms and conditions.

43-11-36. Release of power to appoint--Execution by donee--Terms and conditions. A power to appoint which is exercisable by deed, by will, by deed or will, or otherwise, in whole or to any extent in favor of the donee of the power, his estate, his creditors, the creditors of his estate, or others, is releasable either with or without consideration, by written instrument executed by the donee. A power to appoint described herein is releasable with respect to the whole or any part of the property subject to such power and is also releasable in such manner as to reduce or limit the persons or objects in whose favor such power would otherwise be exercisable.

Source: SDC 1939, § 59.0462 as enacted by SL 1945, ch 344.



§ 43-11-37 Validity of release of power to appoint.

43-11-37. Validity of release of power to appoint. It is hereby declared that releases pursuant to § 43-11-36 are in accordance with the public policy of this state and are valid and effectual whether heretofore or hereafter made.

Source: SDC 1939, § 59.0462 as enacted by SL 1945, ch 344.



§ 43-11-38 Release of power to appoint--Filing and recording--Sufficiency of delivery.

43-11-38. Release of power to appoint--Filing and recording--Sufficiency of delivery. If an instrument pursuant to § 43-11-36 shall be executed and acknowledged in the manner provided for the execution and acknowledgment of instruments affecting real estate and filed for record and recorded in the office of the register of deeds of the county in which the donee of the power resides, the county of last residence of the donor of the power or the county in which any real estate which may be subject to the power is located, such filing and recording shall be deemed a sufficient delivery of such release.

Source: SDC 1939, § 59.0462 as enacted by SL 1945, ch 344.



§ 43-11-39 Capacity to execute a power.

43-11-39. Capacity to execute a power. A power cannot be executed by any person not capable of disposing of real property.

Source: CivC 1877, § 314; CL 1887, § 2830; RCivC 1903, § 337; RC 1919, § 406; SDC 1939, § 59.0419.



§ 43-11-40 Married woman's capacity to execute a power.

43-11-40. Married woman's capacity to execute a power. A married woman may execute a power during her marriage without the concurrence of her husband unless otherwise prescribed by the terms of the power.

Source: CivC 1877, § 315; CL 1887, § 2831; RCivC 1903, § 338; RC 1919, § 407; SDC 1939, § 59.0420.



§ 43-11-41 Effect of execution of power by married woman.

43-11-41. Effect of execution of power by married woman. When a married woman, entitled to an estate in fee, is authorized by a power to dispose of such estate during her marriage, she may, by virtue of such power, create any estate which she might create if unmarried.

Source: CivC 1877, § 332; CL 1887, § 2848; RCivC 1903, § 355; RC 1919, § 423; SDC 1939, § 59.0436.



§ 43-11-42 Execution of power vested in several persons.

43-11-42. Execution of power vested in several persons. Where a power is vested in several persons, all must unite in its execution; but in case any one or more of them is dead, the power may be executed by the survivor or survivors unless otherwise prescribed by the terms of the power.

Source: CivC 1877, § 318; CL 1887, § 2834; RCivC 1903, § 341; RC 1919, § 409; SDC 1939, § 59.0422.



§ 43-11-43 Written instrument required for execution of power.

43-11-43. Written instrument required for execution of power. A power can be executed only by a written instrument which would be sufficient to pass the estate or interest intended to pass under the power, if the person executing the power was the actual owner.

Source: CivC 1877, § 317; CL 1887, § 2833; RCivC 1903, § 340; RC 1919, § 408; SDC 1939, § 59.0421.



§ 43-11-44 Power to dispose by grant not subject to execution by will.

43-11-44. Power to dispose by grant not subject to execution by will. Where a power is confined to a disposition by grant, it cannot be executed by will even though the disposition is not intended to take effect until after the death of the person executing the power.

Source: CivC 1877, § 320; CL 1887, § 2836; RCivC 1903, § 343; RC 1919, § 411; SDC 1939, § 59.0424.



§ 43-11-45 Power to dispose by devise or will--Execution by will required.

43-11-45. Power to dispose by devise or will--Execution by will required. Where a power to dispose of real property is confined to a disposition by devise or will, the instrument of execution must be a will duly executed according to the provisions of the law relating to wills.

Source: CivC 1877, § 319; CL 1887, § 2835; RCivC 1903, § 342; RC 1919, § 410; SDC 1939, § 59.0423.



§ 43-11-46 Power authorizing execution of instrument insufficient to pass estate--Law governing.

43-11-46. Power authorizing execution of instrument insufficient to pass estate--Law governing. Where the author of a power has directed or authorized it to be executed by an instrument which would not be sufficient in law to pass the estate, the power is not void but its execution is to be governed by the rules prescribed in §§ 43-11-44 and 43-11-45.

Source: CivC 1877, § 321; CL 1887, § 2837; RCivC 1903, § 344; RC 1919, § 412; SDC 1939, § 59.0425.



§ 43-11-47 Power directing formalities in addition to legal requirements--Observance unnecessary.

43-11-47. Power directing formalities in addition to legal requirements--Observance unnecessary. Where the author of a power has directed any formalities to be observed in its execution, in addition to those which would be sufficient to pass the estate, the observance of such additional formalities is not necessary to a valid execution of the power.

Source: CivC 1877, § 322; CL 1887, § 2838; RCivC 1903, § 345; RC 1919, § 413; SDC 1939, § 59.0426.



§ 43-11-48 Instrument in execution of power a conveyance--Record required.

43-11-48. Instrument in execution of power a conveyance--Record required. Every instrument except a will, in execution of a power, even though the power is one of revocation only, is to be deemed a conveyance within the meaning of chapter 43-28 relating to recording transfers.

Source: CivC 1877, § 328; CL 1887, § 2844; RCivC 1903, § 351; RC 1919, § 419; SDC 1939, § 59.0432.



§ 43-11-49 Nominal conditions annexed to power disregarded.

43-11-49. Nominal conditions annexed to power disregarded. Where the conditions annexed to a power are merely nominal and evince no intention of actual benefit to the party to whom or in whose favor they are to be performed, they may be wholly disregarded in the execution of the power.

Source: CivC 1877, § 323; CL 1887, § 2839; RCivC 1903, § 346; RC 1919, § 414; SDC 1939, § 59.0427.



§ 43-11-50 Intention of author of power to be observed--Exception.

43-11-50. Intention of author of power to be observed--Exception. With the exceptions contained in §§ 43-11-46 to 43-11-49, inclusive, the intentions of the author of a power as to the mode, time, and conditions of its execution must be observed, subject to the power of a circuit court to supply a defective execution in the cases provided in §§ 43-11-61 and 43-11-62.

Source: CivC 1877, § 324; CL 1887, § 2840; RCivC 1903, § 347; RC 1919, § 415; SDC 1939, § 59.0428.



§ 43-11-51 Consent of third person to execution of power--Writing required--Signature.

43-11-51. Consent of third person to execution of power--Writing required--Signature. When the consent of a third person to the execution of a power is requisite, such consent must be expressed in the instrument by which the power is executed or be certified in writing thereon. In the first case the instrument of execution, in the second, the certificate, must be subscribed by the party whose consent is required and to entitle the instrument to be recorded, such signature must be duly proved or acknowledged according to chapter 18-4.

Source: CivC 1877, § 325; CL 1887, § 2841; RCivC 1903, § 348; RC 1919, § 416; SDC 1939, § 59.0429.



§ 43-11-52 Consent of several persons to execution of power--Sufficiency of consent of survivors.

43-11-52. Consent of several persons to execution of power--Sufficiency of consent of survivors. Where the consent of several persons to the execution of a power is requisite, all must consent thereto; but in case any one or more of them is dead, the consent of the survivors is sufficient, unless otherwise prescribed by the terms of the power.

Source: CivC 1877, § 326; CL 1887, § 2842; RCivC 1903, § 349; RC 1919, § 417; SDC 1939, § 59.0430.



§ 43-11-53 Effect of more extensive disposition or charge than authorized by power.

43-11-53. Effect of more extensive disposition or charge than authorized by power. A disposition or charge by virtue of a power more extensive than was authorized thereby is not therefore void; but every estate or interest so created so far as it is embraced by the terms of the power, is valid.

Source: CivC 1877, § 329; CL 1887, § 2845; RCivC 1903, § 352; RC 1919, § 420; SDC 1939, § 59.0433.



§ 43-11-54 Time during which right of alienation suspended by instrument in execution of power.

43-11-54. Time during which right of alienation suspended by instrument in execution of power. The period during which the absolute right of alienation may be suspended by an instrument in execution of a power must be computed not from the date of the instrument but from the time of the creation of the power.

Source: CivC 1877, § 330; CL 1887, § 2846; RCivC 1903, § 353; RC 1919, § 421; SDC 1939, § 59.0434.



§ 43-11-55 Conditions existing at the time of the creation of a power determine legality.

43-11-55. Conditions existing at the time of the creation of a power determine legality. No estate or interest can be given or limited to any person by an instrument in execution of a power which could not have been given or limited at the time of the creation of the power.

Source: CivC 1877, § 331; CL 1887, § 2847; RCivC 1903, § 354; RC 1919, § 422; SDC 1939, § 59.0435.



§ 43-11-56 Discretionary power of trustee as to distribution of estate or fund.

43-11-56. Discretionary power of trustee as to distribution of estate or fund. Where the terms of a power import that the estate or fund is to be distributed among several persons designated in such manner or proportions as the trustee of the power may think proper, the trustee may allot the whole to any one or more of such persons in exclusion of the others.

Source: CivC 1877, § 353; CL 1887, § 2869; RCivC 1903, § 376; RC 1919, § 443; SDC 1939, § 59.0456.



§ 43-11-57 Disposition under power to several persons--Allotment in equal proportions.

43-11-57. Disposition under power to several persons--Allotment in equal proportions. Where a disposition under a power is directed to be made to, among, or between several persons without any specification of the share or sum to be allotted to each, all the persons designated are entitled in equal proportions.

Source: CivC 1877, § 352; CL 1887, § 2868; RCivC 1903, § 375; RC 1919, § 442; SDC 1939, § 59.0455.



§ 43-11-58 Death of trustee of a power with right of selection--Execution of power for benefit equally of all designated persons.

43-11-58. Death of trustee of a power with right of selection--Execution of power for benefit equally of all designated persons. If the trustee of a power, with the right of selection, dies, leaving the power unexecuted, its execution must be adjudged for the benefit equally of all the persons designated as objects of the trust.

Source: CivC 1877, § 354; CL 1887, § 2870; RCivC 1903, § 377; RC 1919, § 444; SDC 1939, § 59.0457.



§ 43-11-59 Fraud in instruments in execution of a power.

43-11-59. Fraud in instruments in execution of a power. Instruments in execution of a power are affected by fraud in the same manner as like instruments executed by owners or trustees.

Source: CivC 1877, § 334; CL 1887, § 2850; RCivC 1903, § 357; RC 1919, § 425; SDC 1939, § 59.0438.



§ 43-11-60 Valid execution of instrument without reference to power.

43-11-60. Valid execution of instrument without reference to power. Every instrument executed by the holder of a power conveying an estate or creating a charge which such holder would have no right to convey or create except by virtue of his power, is to be deemed a valid execution of the power, even though not recited or referred to therein.

Source: CivC 1877, § 327; CL 1887, § 2843; RCivC 1903, § 350; RC 1919, § 418; SDC 1939, § 59.0431.



§ 43-11-61 Defective execution of power--Proper execution adjudged in favor of beneficiaries.

43-11-61. Defective execution of power--Proper execution adjudged in favor of beneficiaries. Where the execution of a power in trust is defective in whole or in part under the provisions of this chapter, its proper execution may be adjudged in favor of the persons designated as the objects of the trust.

Source: CivC 1877, § 357; CL 1887, § 2873; RCivC 1903, § 380; RC 1919, § 447; SDC 1939, § 59.0460.



§ 43-11-62 Defective execution of power--Relief of purchasers for a valuable consideration.

43-11-62. Defective execution of power--Relief of purchasers for a valuable consideration. Purchasers for a valuable consideration, claiming under a defective execution of a power, are entitled to the same relief as similar purchasers claiming under a defective conveyance from an actual owner.

Source: CivC 1877, § 333; CL 1887, § 2849; RCivC 1903, § 356; RC 1919, § 424; SDC 1939, § 59.0437.



§ 43-11-63 Failure to designate person to execute power in trust created by will--Execution by circuit court.

43-11-63. Failure to designate person to execute power in trust created by will--Execution by circuit court. Where a power in trust is created by will and the testator has omitted to designate, expressly or by necessary implication, by whom the power is to be executed, its execution devolves on the circuit court.

Source: CivC 1877, § 355; CL 1887, § 2871; RCivC 1903, § 378; RC 1919, § 445; SDC 1939, § 59.0458.



§ 43-11-64 Misconduct of trustee--Removal by circuit court--Law governing.

43-11-64. Misconduct of trustee--Removal by circuit court--Law governing. The provisions of title 55, saving the rights of other persons from prejudice by the misconduct of trustees and authorizing the circuit court to remove and appoint trustees apply equally to powers in trust and the trustees of such powers.

Source: CivC 1877, § 358; CL 1887, § 2874; RCivC 1903, § 381; RC 1919, § 448; SDC 1939, § 59.0461; SL 2017, ch 204, § 30.






Chapter 12 - Real Property Covenants

§ 43-12-1 Covenants running with land defined.

43-12-1. Covenants running with land defined. Certain covenants contained in grants of estates in real property are appurtenant to such estates and pass with them so as to bind the assigns of the covenantor, and to vest in the assigns of the covenantee, in the same manner as if they had personally entered into them. Such covenants are said to run with the land.

Source: CivC 1877, § 819; CL 1887, § 3443; RCivC 1903, § 1136; RC 1919, § 743; SDC 1939, § 51.0423.



§ 43-12-2 Classification of covenants running with land.

43-12-2. Classification of covenants running with land. The only covenants which run with the land are:

(1) Those made for the direct benefit of the property or some part of it, then in existence;

(2) Covenants of warranty for quiet enjoyment or for further assurance, on the part of the grantor;

(3) Covenants for the payment of rent or of taxes or assessments upon the land, on the part of a grantee; and

(4) All covenants incidental to any of the foregoing covenants.
Source: CivC 1877, §§ 820 to 822; CL 1887, §§ 3444 to 3446; RCivC 1903, §§ 1137 to 1139; RC 1919, §§ 744 to 746; SDC 1939, § 51.0424.



§ 43-12-3 Parties bound by covenants running with land.

43-12-3. Parties bound by covenants running with land. A covenant running with the land binds those only who acquire the whole estate of the covenantor in all or some part of the property.

Source: CivC 1877, § 824; CL 1887, § 3448; RCivC 1903, § 1141; RC 1919, § 748; SDC 1939, § 51.0425.



§ 43-12-4 Covenants running with land--Limitation to certain assigns.

43-12-4. Covenants running with land--Limitation to certain assigns. A covenant for the addition of some new thing to real property, or for the direct benefit of some part of the property not then in existence or annexed thereto, when contained in a grant of an estate in such property, and made by the covenantor expressly for his assigns, or to the assigns of the covenantee, runs with the land so far only as the assigns thus mentioned are concerned.

Source: CivC 1877, § 823; CL 1887, § 3447; RCivC 1903, § 1140; RC 1919, § 747; SDC 1939, § 51.0426.



§ 43-12-5 Liability for breach of covenant running with land.

43-12-5. Liability for breach of covenant running with land. No one, merely by reason of having acquired an estate subject to a covenant running with the land, is liable for breach of the covenant before he acquired the estate, or after he has parted with it or ceased to enjoy its benefits.

Source: CivC 1877, § 825; CL 1887, § 3449; RCivC 1903, § 1142; RC 1919, § 749; SDC 1939, § 51.0427.



§ 43-12-6 Apportionment of burden or benefit of covenant running with land between several titles.

43-12-6. Apportionment of burden or benefit of covenant running with land between several titles. Where several persons holding by several titles are subject to the burden or entitled to the benefit of a covenant running with the land, it must be apportioned among them according to the value of the property subject to it held by them respectively, if such value can be ascertained, and if not, then according to their respective interests in point of quantity.

Source: CivC 1877, § 826; CL 1887, § 3450; RCivC 1903, § 1143; RC 1919, § 750; SDC 1939, § 51.0428.






Chapter 13 - Easements And Servitudes

§ 43-13-1 Granting and holding of servitudes not attached to land.

43-13-1. Granting and holding of servitudes not attached to land. The following land burdens, or servitudes upon land, may be granted and held, though not attached to land:

(1) The right to pasture, and of fishing and taking game;

(2) The right of a seat in church;

(3) The right of burial;

(4) The right of taking rents and tolls;

(5) The right of way;

(6) The right of taking water, wood, minerals, or other things.
Source: CivC 1877, § 245; CL 1887, § 2761; RCivC 1903, § 268; RC 1919, § 338; SDC 1939, § 51.0602.



§ 43-13-2 Easements--Definition--Classification.

43-13-2. Easements--Definition--Classification. The following land burdens or servitudes upon land may be attached to other land as incidents or appurtenances, and are called easements:

(1) The right of pasturage;

(2) The right of fishing;

(3) The right of taking game;

(4) The right of way;

(5) The right of taking water, wood, minerals, and other things;

(6) The right of transacting business upon land;

(7) The right of conducting lawful sports upon land;

(8) The right of receiving air, light, or heat from or over, or discharging the same upon or over land;

(9) The right of receiving water from or discharging the same upon land;

(10) The right of flooding land;

(11) The right of having water flow without diminution or disturbance of any kind;

(12) The right of using a wall as a party wall;

(13) The right of receiving more than natural support from adjacent land or things affixed thereto;

(14) The right of having the whole of a division fence maintained by a coterminous owner;

(15) The right of having public conveyances stopped, or of stopping the same on land;

(16) The right of burial;

(17) The right of preserving land areas for public recreation, education, or scenic enjoyment;

(18) The right of preserving historically important land area or structures;

(19) The right of preserving natural environmental systems.
Source: CivC 1877, § 244; CL 1887, § 2760; RCivC 1903, § 267; RC 1919, § 337; SDC 1939, § 51.0601; SL 1982, ch 296.



§ 43-13-3 Definition of terms--Dominant tenement--Servient tenement.

43-13-3. Definition of terms--Dominant tenement--Servient tenement. The land to which an easement is attached is called the dominant tenement; the land upon which a burden or servitude is laid is called the servient tenement.

Source: CivC 1877, § 246; CL 1887, § 2762; RCivC 1903, § 269; RC 1919, § 339; SDC 1939, § 51.0603.



§ 43-13-4 Creation of servitude--Vested estate in servient tenement necessary.

43-13-4. Creation of servitude--Vested estate in servient tenement necessary. A servitude can be created only by one who has a vested estate in the servient tenement.

Source: CivC 1877, § 247; CL 1887, § 2763; RCivC 1903, § 270; RC 1919, § 340; SDC 1939, § 51.0604.



§ 43-13-5 Extent of servitude--Determination.

43-13-5. Extent of servitude--Determination. The extent of a servitude is determined by the terms of the grant, or the nature of the enjoyment by which it was acquired.

Source: CivC 1877, § 249; CL 1887, § 2765; RCivC 1903, § 272; RC 1919, § 342; SDC 1939, § 51.0604.



§ 43-13-6 Owner of servient tenement cannot hold servitude--Extinguishment of servitude.

43-13-6. Owner of servient tenement cannot hold servitude--Extinguishment of servitude. A servitude thereon cannot be held by the owner of the servient tenement. A servitude is extinguished by the vesting of the right to servitude and the right to the servient tenement in the same person.

Source: CivC 1877, §§ 248, 254, subdiv 1; CL 1887, §§ 2764, 2770, subdiv 1; RCivC 1903, §§ 271, 277, subdiv 1; RC 1919, §§ 341, 347 (1); SDC 1939, §§ 51.0604, 51.0609 (1).



§ 43-13-7 Effect of partition of dominant tenement--Apportionment of burden--Limitation.

43-13-7. Effect of partition of dominant tenement--Apportionment of burden--Limitation. In case of partition of the dominant tenement, the burden must be apportioned according to the division of the dominant tenement, but not in such a way as to increase the burden upon the servient tenement.

Source: CivC 1877, § 250; CL 1887, § 2766; RCivC 1903, § 273; RC 1919, § 343; SDC 1939, § 51.0605.



§ 43-13-8 Use of easements by owner of future estate in dominant tenement.

43-13-8. Use of easements by owner of future estate in dominant tenement. The owner of a future estate in a dominant tenement may use easements attached thereto for the purpose of viewing waste, demanding rent, or removing an obstruction to the enjoyment of such easements, although such tenement is occupied by a tenant.

Source: CivC 1877, § 251; CL 1887, § 2767; RCivC 1903, § 274; RC 1919, § 344; SDC 1939, § 51.0606.



§ 43-13-9 Owner or occupant of dominant tenement--Right to enforce easement.

43-13-9. Owner or occupant of dominant tenement--Right to enforce easement. The owner of any estate in a dominant tenement, or the occupant of such tenement, may maintain an action for the enforcement of an easement attached thereto.

Source: CivC 1877, § 252; CL 1887, § 2768; RCivC 1903, § 275; RC 1919, § 345; SDC 1939, § 51.0607.



§ 43-13-10 Owner in fee of servient tenement--Action for possession of land--Public servitude.

43-13-10. Owner in fee of servient tenement--Action for possession of land--Public servitude. The owner in fee of a servient tenement may maintain an action for the possession of the land, against anyone unlawfully possessed thereof, though a servitude exists thereon in favor of the public.

Source: CivC 1877, § 253; CL 1887, § 2769; RCivC 1903, § 276; RC 1919, § 346; SDC 1939, § 51.0608.



§ 43-13-11 Destruction of servient tenement extinguishes servitude.

43-13-11. Destruction of servient tenement extinguishes servitude. A servitude is extinguished by the destruction of the servient tenement.

Source: CivC 1877, § 254, subdiv 2; CL 1887, § 2770, subdiv 2; RCivC 1903, § 277, subdiv 2; RC 1919, § 347 (2); SDC 1939, § 51.0609 (2).



§ 43-13-12 Performance of act incompatible with nature or exercise of easement--Extinguishment of servitude.

43-13-12. Performance of act incompatible with nature or exercise of easement--Extinguishment of servitude. A servitude is extinguished by the performance of any act upon either tenement, by the owner of the servitude, or with his assent, which is incompatible with its nature or exercise.

Source: CivC 1877, § 254, subdiv 3; CL 1887, § 2770, subdiv 3; RCivC 1903, § 277, subdiv 3; RC 1919, § 347 (3); SDC 1939, § 51.0609 (3).



§ 43-13-13 Servitude acquired by enjoyment extinguished by disuse for prescribed period.

43-13-13. Servitude acquired by enjoyment extinguished by disuse for prescribed period. A servitude acquired by enjoyment is extinguished by disuse thereof by the owner of the servitude for the period prescribed for acquiring title by enjoyment.

Source: CivC 1877, § 254, subdiv 4; CL 1887, § 2770, subdiv 4; RCivC 1903, § 277, subdiv 4; RC 1919, § 347 (4); SDC 1939, § 51.0609 (4).



§ 43-13-14 , 43-13-15. Repealed .

43-13-14, 43-13-15. Repealed by SL 1992, ch 309, §§ 1, 2



§ 43-13-16 Wind easement defined.

43-13-16. Wind easement defined. For purposes of §§ 43-13-17 to 43-13-20.5, inclusive, the term, wind easement, means a right, whether or not stated in the form of a restriction, option to obtain an easement, easement, covenant, or condition, in any deed, will, or other instrument executed by or on behalf of any owner of land or air space for the purpose of ensuring adequate exposure of a wind power system to the winds, or an agreement to refrain from developing a wind power system.

Source: SL 1996, ch 260, § 1; SL 2010, ch 213, § 1.



§ 43-13-16.1 Solar easement defined.

43-13-16.1. Solar easement defined. For purposes of §§ 43-13-17 to 43-13-20.5, inclusive, the term, solar easement, means a right, whether or not stated in the form of a restriction, option to obtain an easement, easement, covenant, or condition, in any deed, will, or other instrument executed by or on behalf of any owner of land or air space for the purpose of ensuring adequate exposure of a photovoltaic solar power system to the sun, or an agreement to refrain from developing a photovoltaic solar power system.

Source: SL 2017, ch 188, § 1.



§ 43-13-17 Granting of wind or solar easements--Recording--Maximum term--Development of energy potential required--Encumbrances--Encumbrances.

43-13-17. Granting of wind or solar easements--Recording--Maximum term--Development of energy potential required--Encumbrances. Any property owner may grant a wind or solar easement in the same manner and with the same effect as a conveyance of an interest in real property. The easement shall be created in writing, and the easement or a memorandum thereof shall be filed, duly recorded, and indexed in the office of the register of deeds of the county in which the easement is granted. Any such easement runs with the land or lands benefited and burdened and terminates upon the conditions stated in the easement, except that the term of any such easement may not exceed fifty years. Any such easement is void if no development of the potential to produce energy from wind power or solar power associated with the easement has occurred within five years after the effective date of the easement. Any payments associated with the granting or continuance of any such easement shall be made on an annual basis to the owner of record of the real property at the time the payment is made. If the easement holder mortgages or otherwise encumbers to any party any part of the easement holder's rights and interests under the easement, any such mortgage or encumbrance on the easement is the responsibility of the easement holder and attaches only to the easement holder's rights and does not otherwise attach to the land or obligate the property owner. Each wind or solar easement agreement shall include a statement disclosing that the easement holder may mortgage or encumber any part of the easement holder's rights and interests under the agreement unless otherwise specified in the agreement.

Source: SL 1996, ch 260, § 2; SL 2003, ch 227, § 1; SL 2009, ch 222, § 1; SL 2010, ch 213, § 2; SL 2017, ch 188, § 2.



§ 43-13-18 Contents of wind or solar easement instruments.

43-13-18. Contents of wind or solar easement instruments. Any deed, will, or other instrument that creates a wind or solar easement shall include:

(1) A description of the real property subject to the easement and a description of the real property benefiting from the wind or solar easement;

(2) A description of the vertical and horizontal angles, expressed in degrees, and distances from the site of the wind or solar power system in which an obstruction to the wind or sun is prohibited or limited;

(3) Any terms or conditions under which the easement is granted or may be terminated;

(4) Any provisions for compensation of the owner of the real property benefiting from the easement in the event of interference with the enjoyment of the easement, or compensation of the owner of the real property subject to the easement for maintaining the easement; and

(5) Any other provision necessary or desirable to execute the instrument.
Source: SL 1996, ch 260, § 3; SL 2017, ch 188, § 3.



§ 43-13-19 Severance of wind or solar energy rights limited.

43-13-19. Severance of wind or solar energy rights limited. No interest in any resource located on a tract of land and associated with the production or potential production of energy from wind or solar power on the tract of land may be severed from the surface estate as defined in § 45-5A-3, except that such rights may be leased for a period not to exceed fifty years. Any such lease is void if no development of the potential to produce energy from wind or solar power has occurred on the land within five years after the lease began. The payment of the lease shall be on an annual basis.

Source: SL 1996, ch 260, § 4; SL 2017, ch 188, § 4.



§ 43-13-20 Holder of wind or solar easement, lease, or easement for essential services to accommodate reasonable development of another holder--Exception.

43-13-20. Holder of wind or solar easement, lease, or easement for essential services to accommodate reasonable development of another holder--Exception. The holder of any wind or solar easement, wind or solar lease, or easement for essential services shall accommodate the reasonable development of another holder of any wind or solar easement, wind or solar lease, or easement for essential services except for competing developers of wind or solar energy projects. For purposes of this section, the term, essential services, includes any electric transmission and distribution lines and associated facilities, telecommunications facilities, and rural water systems.

Source: SL 2009, ch 223, § 1; SL 2017, ch 188, § 5.



§ 43-13-20.1 Extension of wind development period--Filing of affidavit.

43-13-20.1. Extension of wind development period--Filing of affidavit. The five-year development period specified in §§ 43-13-17 and 43-13-19 shall be extended to a maximum development period of twelve years only for a wind developer that files a sworn affidavit with the Public Utilities Commission. The affidavit is for informational purposes only and shall:

(1) State the intention of the wind developer to pursue a proposed wind energy project of five hundred megawatts or greater in nameplate capacity and a transmission solution for the project involving an interstate electric transmission line with a design of 345 kV or greater; and

(2) Describe the geographic area covered by the project.

The twelve-year period applies to any wind easement or wind lease for property within the geographic area described in the affidavit and held under a wind easement or wind lease by the developer filing the certification or its affiliate, member, or partner.

The twelve-year maximum development period commences on the earlier of the effective date of the wind easement or wind lease or the date the wind easement or wind lease was executed by all parties to the agreement.

Source: SL 2010, ch 213, § 3; SL 2017, ch 188, § 6.



§ 43-13-20.2 Development of potential to produce energy from wind power or solar power.

43-13-20.2. Development of potential to produce energy from wind power or solar power. For purposes of §§ 43-13-17 to 43-13-20.5, inclusive, development of the potential to produce energy from wind power associated with the wind easement or wind lease occurs when the foundation is poured for the first wind turbine to be installed on any property that is part of any one wind energy project, on any property that is part of any single construction stage of a wind energy project, or on any property that is described in the notice required by § 49-41B-25.1. Development of the potential to produce energy from solar power associated with the solar easement or solar lease occurs when the mounting system is installed for the first photovoltaic panel on any property that is part of any one solar energy project or on any property that is part of any single construction stage of a solar energy project.

Source: SL 2010, ch 213, § 4; SL 2017, ch 188, § 7.



§ 43-13-20.3 Additional contents of wind or solar easement documents.

43-13-20.3. Additional contents of wind or solar easement documents. In addition to any other requirements of law, the filing required pursuant to § 43-13-17 shall include:

(1) The names and addresses of the parties;

(2) A legal description of the real property involved;

(3) Description of property rights conveyed;

(4) Term of the wind or solar easement;

(5) Description of any restrictions placed on the property for essential services as defined in § 43-13-20; and

(6) In the case of a third party acquisition, the name and address of the party for which the wind or solar easement is acquired.
This information shall be contained in a separately filed and recorded document. Nothing in this section prohibits the filing of additional documents between the parties.

Source: SL 2010, ch 213, § 5; SL 2017, ch 188, § 8.



§ 43-13-20.4 Waiting period for execution of wind or solar easement or lease.

43-13-20.4. Waiting period for execution of wind or solar easement or lease. No wind or solar easement or wind or solar lease may be executed by the parties until at least ten business days after the first proposed easement or lease has been delivered to the property owner.

Source: SL 2010, ch 213, § 6; SL 2017, ch 188, § 9.



§ 43-13-20.5 Confidentiality agreements.

43-13-20.5. Confidentiality agreements. No wind or solar developer may require a property owner to maintain the confidentiality of any negotiations or terms of any proposed easement or lease except that the parties may agree to a mutual confidentiality agreement in the final executed wind or solar easement, wind or solar lease, or a separate document. Any disclosure of trade secrets or competitive business plans of the developer may be subject to the confidentiality agreement whether occurring before or after execution of the wind or solar easement or wind or solar lease.

Source: SL 2010, ch 213, § 7; SL 2017, ch 188, § 10.



§ 43-13-21 Small wind energy system defined.

43-13-21. Small wind energy system defined. For the purposes of §§43-13-22 to 43-13-24, inclusive, the term, small wind energy system, means any system of one or more wind turbines where the height of each wind turbine tower is less than seventy-five feet.

Source: SL 2009, ch 221, § 1.



§ 43-13-22 Large wind energy system defined.

43-13-22. Large wind energy system defined. For the purposes of §§ 43-13-21 to 43-13-24, inclusive, the term, large wind energy system, means any system of one or more wind turbines not included in the definition of a small wind energy system.

Source: SL 2009, ch 221, § 2.



§ 43-13-23 Small wind energy system set back requirement--Exception .

43-13-23. Small wind energy system set back requirement--Exception. Each wind turbine tower of a small wind energy system shall be set back at least 1.1 times the height of the tower from any surrounding property line. However, if the owner of the wind turbine tower has a written agreement with an adjacent land owner allowing the placement of the tower closer to the property line, the tower may be placed closer to the property line shared with that adjacent land owner.

Source: SL 2009, ch 221, § 3.



§ 43-13-24 Large wind energy system set back requirement--Exception.

43-13-24. Large wind energy system set back requirement--Exception. Each wind turbine tower of a large wind energy system shall be set back at least five hundred feet or 1.1 times the height of the tower, whichever distance is greater, from any surrounding property line. However, if the owner of the wind turbine tower has a written agreement with an adjacent land owner allowing the placement of the tower closer to the property line, the tower may be placed closer to the property line shared with that adjacent land owner.

Source: SL 2009, ch 221, § 4.



§ 43-13-25 Enforcement of farm tap easements.

43-13-25. Enforcement of farm tap easements. A farm tap easement is an easement for the location, construction, operation or maintenance of a pipeline which includes, as part of the consideration for the easement, the provision of natural gas to and for the use of the grantor through a direct connection to the pipeline. In any court action seeking enforcement of a farm tap easement, a prevailing grantor or successor to a grantor of a farm tap easement may receive specific performance as a portion of the remedy from the farm tap easement grantee or its successor.

Source: SL 2017, ch 197, § 2.






Chapter 14 - Rights Of Occupants And Settlers

§ 43-14-1 Occupancy conferring title--Exceptions.

43-14-1. Occupancy conferring title--Exceptions. Occupancy for any period confers a title sufficient against all except the state and those who have title by prescription, accession, transfer, will, or succession.

Source: CivC 1877, § 581; CL 1887, § 3204; RCivC 1903, § 897; RC 1919, § 495; SDC 1939, § 51.1101.



§ 43-14-2 Title by prescription--Occupancy for period prescribed by law.

43-14-2. Title by prescription--Occupancy for period prescribed by law. Occupancy for the period prescribed by any law of this state as sufficient to bar an action for the recovery of property, confers a title thereto denominated a title by prescription, which is sufficient against all.

Source: CivC 1877, § 582; CL 1887, § 3205; RCivC 1903, § 898; RC 1919, § 496; SDC 1939, § 51.1102.



§ 43-14-3 Settler upon public lands of United States--Actions for injuries to and for recovery of possession of land.

43-14-3. Settler upon public lands of United States--Actions for injuries to and for recovery of possession of land. Any person settled upon the public lands belonging to the United States on which settlement is not expressly prohibited by Congress or some department of the general government may maintain an action for any injuries done the same, also an action to recover the possession thereof in the same manner as if he possessed a fee simple title to said land.

Source: CCivP 1877, § 650; CL 1887, § 5464; RCCivP 1903, § 690; RC 1919, § 2868; SDC 1939 & Supp 1960, § 37.1502.






Chapter 15 - Vertical And Horizontal Property Regimes [Repealed]

CHAPTER 43-15

VERTICAL AND HORIZONTAL PROPERTY REGIMES [REPEALED]

[Repealed by SL 1980, ch 294, §§ 1 to 19]



Chapter 15A - Condominiums

§ 43-15A-1 Definition of terms.

43-15A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Commission," the South Dakota Real Estate Commission;

(2) "Co-owner," any person, firm, corporation, limited liability company, partnership, association, trust, or legal entity, or any combination thereof who owns a condominium within the project;

(3) "Council of co-owners," all co-owners of the condominium;

(4) "Master deed" or "master lease," the deed or lease recording the property of the condominium;

(5) "Project," the entire parcel of real property divided or to be divided into condominiums, including all structures on the property;

(6) "Property," land whether leasehold or fee simple and the buildings or building, all improvements and structures on the land and all easements, rights and appurtenances belonging to the land;

(7) "To record," to record pursuant to the laws of this state relating to the recordation of deeds.
Source: SL 1975, ch 270, § 1; SL 1986, ch 302, § 79; SL 1994, ch 351, § 101.



§ 43-15A-2 Estates subject to chapter.

43-15A-2. Estates subject to chapter. "Condominium," as used in this chapter, unless the context otherwise requires, shall mean an estate in real property consisting of an undivided interest in portions of a parcel of real property together with a separate interest in space in a residential, industrial, or commercial building or industrial and commercial building on such real property, such as, but not restricted to, an apartment, office, or store. A condominium may include in addition a separate interest in other portions of real property. Such estate may, with respect to the duration of its enjoyment, be either an estate of inheritance or perpetual estate, an estate for life, or an estate for years.

Source: SL 1975, ch 270, § 1 (2).



§ 43-15A-3 Establishment of condominium project--Master deed or lease.

43-15A-3. Establishment of condominium project--Master deed or lease. Whenever a developer, the sole owner, or the co-owners of a building or buildings expressly declare, through the recordation of a master deed or lease, which shall set forth the particulars enumerated by § 43-15A-4, their desire to submit their property to the formation of a condominium established by this chapter, there shall be thereby established a condominium project.

Source: SL 1975, ch 270, § 2.



§ 43-15A-4 Particulars required in master deed or lease.

43-15A-4. Particulars required in master deed or lease. The master deed or lease to which § 43-15A-3 refers shall express the following particulars:

(1) The description of the land, whether leased or in fee simple, and the building or buildings, expressing their respective areas;

(2) The general description and the number of each condominium, expressing its area, location, and any other data necessary for its identification;

(3) The description of the common areas of the building or buildings; and

(4) The provisions requiring the council of co-owners to maintain insurance on the condominium.
Source: SL 1975, ch 270, § 5.



§ 43-15A-5 Common areas defined.

43-15A-5. Common areas defined. "Common areas," as used in this chapter, unless the context otherwise requires and unless otherwise provided in the master deed or lease, includes:

(1) The land whether fee simple or leased, on which the building or buildings stand;

(2) The foundations, main walls, roofs, halls, lobbies, stairways, and entrances and exits and communication ways;

(3) The basements, flat roofs, yards, gardens, recreation facilities, and parking areas, unless otherwise provided or stipulated;

(4) The premises for the lodging of janitors or persons in charge of the building or buildings, except as otherwise provided or stipulated;

(5) The compartments or installations of central services such as power, light, gas, cold and hot water, refrigeration, reservoirs, water tanks, pumps, and the like;

(6) The elevators, garbage incinerators, and in general all devices or installations existing for common use; and

(7) All other elements of the property rationally of common use or necessary to its existence, upkeep, and safety.
Source: SL 1975, ch 270, § 1 (6).



§ 43-15A-6 Joint or common ownership.

43-15A-6. Joint or common ownership. Any condominium may be jointly or commonly owned by more than one person.

Source: SL 1975, ch 270, § 3.



§ 43-15A-7 Exclusive and common rights of owners.

43-15A-7. Exclusive and common rights of owners. Any condominium owner shall have an exclusive right to his condominium and shall have a common right to a share, with other co-owners, in the common areas of the property.

Source: SL 1975, ch 270, § 4.



§ 43-15A-8 Recording of transfers and encumbrances of individual units.

43-15A-8. Recording of transfers and encumbrances of individual units. Provisions shall be made for the recordation of the individual condominiums on subsequent resales, mortgages, and other encumbrances, as is done with all other real estate recordation.

Source: SL 1975, ch 270, § 5.



§ 43-15A-9 Recording of master deeds and leases--Tax inapplicable to original recordation.

43-15A-9. Recording of master deeds and leases--Tax inapplicable to original recordation. The register of deeds of the county recording any master deed or lease shall receive the sum of seventy-five dollars for the first fifty pages plus two dollars per page for each page or fraction thereof exceeding fifty pages. A master deed or lease shall be recorded in the same manner and subject to the same provisions of law as are deeds. However, no state or local recordation tax upon the value of the property transferred shall apply to the deed or portion thereof recorded solely for the purpose of complying with the provisions of § 43-15A-3.

Source: SL 1975, ch 270, § 5; SL 2012, ch 51, § 3.



§ 43-15A-10 Notice of intent to sell domestic condominium--Contract voidable if notice not given.

43-15A-10. Notice of intent to sell domestic condominium--Contract voidable if notice not given. Prior to the time when a domestic condominium project is to be offered for sale in this state, the developer shall notify the real estate commission in writing of his intention to sell such offerings. If the developer fails to notify the commission as provided in this chapter, the purchaser may at his option void the contract for sale.

Source: SL 1975, ch 270, § 6; SL 1986, ch 302, § 80.



§ 43-15A-11 Fee to accompany notice of intent--Questionnaire--Form and content.

43-15A-11. Fee to accompany notice of intent--Questionnaire--Form and content. The notice of intention to sell shall be accompanied by a fee of twenty-five dollars for each condominium unit up to a maximum of five hundred dollars and by a verified copy of a questionnaire provided by the commission which has been properly completed by the developer. The questionnaire will be in such form and content as will require full disclosure of all material facts, including, but not limited to:

(1) A full disclosure of rights and privileges to common areas;

(2) The sales price of each unit;

(3) Down payment requirement;

(4) Interest rate on mortgages;

(5) Estimated annual property tax attributable to the condominium;

(6) Estimated annual fire and hazard insurance attributable to condominium; and

(7) The amount to be charged to the purchaser under the maintenance contract and under what circumstances the costs may be raised.
Source: SL 1975, ch 270, § 7; SL 1986, ch 302, § 81.



§ 43-15A-12 Inspection of condominium project.

43-15A-12. Inspection of condominium project. After appropriate notification has been made pursuant to §§ 43-15A-10 and 43-15A-11, an inspection of the condominium project may be made by the Real Estate Commission.

Source: SL 1975, ch 270, § 8; SL 1986, ch 302, § 82.



§ 43-15A-13 Waiver of initial inspection.

43-15A-13. Waiver of initial inspection. The Real Estate Commission may waive initial inspection when in its opinion, a preliminary or final public report can be substantially drafted and issued from the contents of the questionnaire and other or subsequent inquiries. Failure of the commission to notify the developer of its intent to inspect his project within thirty days after notification of intention is properly filed pursuant to §§ 43-15A-10 and 43-15A-11 will be construed a waiver of such inspection.

Source: SL 1975, ch 270, § 10; SL 1986, ch 302, § 83.



§ 43-15A-14 Filing fee and inspection expenses to accompany notice of intent--Payment to inspector.

43-15A-14. Filing fee and inspection expenses to accompany notice of intent--Payment to inspector. When an inspection is to be made of projects, the notice of intention shall be accompanied by the filing fee, together with an amount estimated by the Real Estate Commission to be necessary to cover the actual expenses of such inspection, not to exceed seventy-five dollars a day for each day consumed in the examination of the project plus reasonable first-class transportation expenses, which shall be paid pursuant to § 43-15A-15 as a fee to the board representative inspecting such project.

Source: SL 1975, ch 270, § 9.



§ 43-15A-15 Deposit and expenditure of fees.

43-15A-15. Deposit and expenditure of fees. The fees collected in this chapter shall be deposited and expended according to the rules promulgated pursuant to chapter 1-26 by the Real Estate Commission.

Source: SL 1975, ch 270, § 20; SL 1986, ch 302, § 84.



§ 43-15A-16 Public report of examination findings--Status of report.

43-15A-16. Public report of examination findings--Status of report. When the Real Estate Commission makes an examination of any project, it shall make a public report of its findings, which shall contain all material facts available. A public report shall be construed to be neither an approval nor a disapproval of a project.

Source: SL 1975, ch 270, § 11; SL 1986, ch 302, § 85.



§ 43-15A-17 Commission report required before offer to sell or taking reservations to purchase.

43-15A-17. Commission report required before offer to sell or taking reservations to purchase. No unit in a condominium project may be offered for sale until the Real Estate Commission has issued a final or substitute public report thereon, nor may reservations to purchase be taken until the commission has issued a preliminary, final, or substitute public report.

Source: SL 1975, ch 270, § 11; SL 1986, ch 302, § 86.



§ 43-15A-18 Supplementary report on investigations made after final or substitute report issued--True copy to purchasers.

43-15A-18. Supplementary report on investigations made after final or substitute report issued--True copy to purchasers. If, after a final or substitute public report has been issued, the Real Estate Commission decides to conduct further inquiries or investigations in order to protect the general public in its real estate transactions, the commission may issue a supplementary public report describing the findings thereof. Upon the issuance of a supplementary public report, the developer shall issue a true copy thereof to all purchasers.

Source: SL 1975, ch 270, § 15; SL 1986, ch 302, § 87.



§ 43-15A-19 Copy of reports issued to prospective purchaser before binding contract for sale--Time to read copy--Receipt.

43-15A-19. Copy of reports issued to prospective purchaser before binding contract for sale--Time to read copy--Receipt. No developer may enter into a binding contract or agreement for the sale of any unit in a condominium project until a true copy of the Real Estate Commission's final or substitute public report thereon with all supplementary public reports, if any, has been issued and given to the prospective purchaser who has been given no less than ten days to read same, and, his receipt taken therefor.

Source: SL 1975, ch 270, § 14; SL 1986, ch 302, § 88.



§ 43-15A-20 True copies to be exact reproductions of commission's reports.

43-15A-20. True copies to be exact reproductions of commission's reports. The true copies of the Real Estate Commission's public reports shall be an exact reproduction of those prepared by the commission.

Source: SL 1975, ch 270, § 16; SL 1986, ch 302, § 89.



§ 43-15A-21 Receipts kept by developer--Inspection--Duration.

43-15A-21. Receipts kept by developer--Inspection--Duration. Receipts taken for any public report shall be kept on file in possession of the developer subject to inspection at a reasonable time by the Real Estate Commission or its deputies, for a period of three years from the date the receipt was taken.

Source: SL 1975, ch 270, § 14; SL 1986, ch 302, § 90.



§ 43-15A-22 Material change in offering prohibited without written notice.

43-15A-22. Material change in offering prohibited without written notice. It is a Class 1 misdemeanor for the developer of the project, after an offering is submitted to the Real Estate Commission, to materially change the setup or value or use of such offering without first notifying the commission in writing of such intended change and substantially notifying all purchasers and prospective buyers of such change.

Source: SL 1975, ch 270, § 17; SL 1983, ch 15, § 2; SL 1986, ch 302, § 91.



§ 43-15A-23 Deposits held in escrow until delivery of deed.

43-15A-23. Deposits held in escrow until delivery of deed. Any deposit made with a reservation to purchase or a contract to purchase shall be held in escrow in a separate fund for such deposits designated as such until the deed for which a deposit was made is delivered to the depositor.

Source: SL 1975, ch 270, § 12.



§ 43-15A-24 Management or recreation facility contract period limited--Subsequent contracts by council of co-owners.

43-15A-24. Management or recreation facility contract period limited--Subsequent contracts by council of co-owners. No management or recreation facility contract may be entered into by a developer for a period of longer than two years. All subsequent management or recreation facility contracts shall be made by council of co-owners.

Source: SL 1975, ch 270, § 13.



§ 43-15A-25 False statement, fraud, or violation of provisions as misdemeanor.

43-15A-25. False statement, fraud, or violation of provisions as misdemeanor. Any person who knowingly authorizes, directs, or aids in the publication, advertisement, distribution, or circulation of any false statement or representation concerning any project offered for sale or lease, and a person who, with knowledge that an advertisement, pamphlet, prospectus, or letter concerning a project contains a written statement that is false or fraudulent, issues, circulates, publishes, or distributes the same, or causes the same to be issued, circulated, published, or distributed, or who, in any other respect, violates or fails to comply with the provisions set forth in §§ 43-15A-10 to 43-15A-26, inclusive, or who in any other respect violates or fails, omits, or neglects to obey, observe, or comply with any order, decision, demand, or requirement of the Real Estate Commission under §§ 43-15A-10 to 43-15A-26, inclusive, is guilty of a Class 1 misdemeanor.

Source: SL 1975, ch 270, § 18; SL 1983, ch 15, § 3; SL 1986, ch 302, § 92.



§ 43-15A-26 Investigation of developer suspected of violations--Examination of books--Developers to keep records available.

43-15A-26. Investigation of developer suspected of violations--Examination of books--Developers to keep records available. If the Real Estate Commission has reason to believe that a developer is violating any provision set forth in §§ 43-15A-10 to 43-15A-26, inclusive, or the rules of the commission promulgated pursuant thereto, the commission may investigate the developer's project and examine the books, accounts, records, and files used in the project of the developer. For the purposes of examination, the developer is required to keep and maintain records of all sales transactions and of the funds received by him pursuant thereto, and to make them accessible to the commission upon reasonable notice and demand.

Source: SL 1975, ch 270, § 19; SL 1986, ch 302, § 93.



§ 43-15A-27 Repealed.

43-15A-27. Repealed by SL 1980, ch 294, § 20



§ 43-15A-28 Validation of previously established vertical and horizontal property regimes and condominiums--Deadline for enforcing rights--Notice of pendency.

43-15A-28. Validation of previously established vertical and horizontal property regimes and condominiums--Deadline for enforcing rights--Notice of pendency. Any vertical and horizontal property regime established pursuant to former chapter 43-15, or any condominium established pursuant to chapter 43-15A recorded before January 1, 1992, in the office of the register of deeds of the county in which the land is located, which was in compliance with former chapter 43-15 or chapter 43-15A, respectively, is hereby declared to be valid.

If any person had any vested right in any real property conveyed under either of said chapters, and no action or proceeding to enforce such right was begun prior to July 1, 1993, such right shall be forever barred; and no action or proceeding so brought shall be of any force or effect or maintainable in any court of this state unless, prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is located, a notice of the pendency of such action, in accordance with the provision of chapter 15-10.

Source: SL 1980, ch 294, § 21; SL 1992, ch 307, § 52.



§ 43-15A-29 Lien for erection, repair, or improvement of a single development--Apportionment of liens.

43-15A-29. Lien for erection, repair, or improvement of a single development--Apportionment of liens. A lien holder who contributes to the erection, alteration, repair, or other general improvement of a single development of condominiums shall apportion his demand among the condominiums affected and shall assert a lien for a proportionate part upon each and upon the ground appurtenant to each respectively.

Source: SL 1984, ch 284, § 2.



§ 43-15A-30 Promulgation of rules to administer and enforce chapter.

43-15A-30. Promulgation of rules to administer and enforce chapter. The Real Estate Commission may promulgate rules pursuant to chapter 1-26 relating to the administration and enforcement of the provisions of this chapter.

Source: SL 1986, ch 302, § 94.






Chapter 15B - Time-Share Estates

§ 43-15B-1 "Time-share" defined.

43-15B-1. "Time-share" defined. For purposes of this chapter, the term "time-share" means the right to use and occupy a living unit, of which the use and occupancy right is divided among persons holding similar interests within that living unit according to a fixed or variable time schedule on a periodic basis and allotted from the use or occupancy into which the time-share project is divided. There is no distinction between a "time-share use" and a "time-share estate."

Source: SL 1983, ch 273, § 1.



§ 43-15B-2 Restrictions on sales.

43-15B-2. Restrictions on sales. No person may sell, convey, present for sale, or advertise any interest in a time-share project unless he complies with the provisions of this chapter.

Source: SL 1983, ch 273, § 2.



§ 43-15B-3 Registration of projects.

43-15B-3. Registration of projects. Any time-share project shall be registered annually with the Real Estate Commission.

Source: SL 1983, ch 273, § 3; SL 1986, ch 302, § 95.



§ 43-15B-4 Fee for registration.

43-15B-4. Fee for registration. Application for initial registration under § 43-15B-3 shall be accompanied by a fee set by rule promulgated pursuant to chapter 1-26 not to exceed twenty-five dollars per unit. The total fee may not exceed one thousand dollars per time-share project.

Source: SL 1983, ch 273, § 4; SL 1986, ch 302, § 96.



§ 43-15B-5 Inspection fee.

43-15B-5. Inspection fee. The Real Estate Commission may charge an inspection fee in the amount of seventy-five dollars per day for each day estimated to be consumed in the examination of the project, plus additional reasonable expenses, which shall be paid to the commission representative inspecting a project.

Source: SL 1983, ch 273, § 5; SL 1986, ch 302, § 97.



§ 43-15B-6 Rules.

43-15B-6. Rules. The Real Estate Commission shall promulgate rules pursuant to chapter 1-26 to implement the provisions of this chapter.

Source: SL 1983, ch 273, § 6; SL 1986, ch 302, § 98.



§ 43-15B-7 Sale of unregistered project prohibited--Exception--Issuance of restricted licenses.

43-15B-7. Sale of unregistered project prohibited--Exception--Issuance of restricted licenses. No person may offer to sell in this state any time-share project, or offer to sell outside the state any time-share in a time-share project located within this state without first registering the time-share project with the South Dakota Real Estate Commission. The sale or transfer of a time-share project by an owner other than the developer or sales agent is exempt from this chapter. The Real Estate Commission may issue restricted brokers' or salesmen's licenses for time share brokers or salesmen pursuant to § 36-21-28.1.

Source: SL 1983, ch 273, § 7; SL 1986, ch 302, § 99.



§ 43-15B-8 Forfeited registration--Restoration--Fee.

43-15B-8. Forfeited registration--Restoration--Fee. If a time-share project is not renewed by the date set by the commission by rule promulgated pursuant to chapter 1-26 the registration for such project is forfeited. A forfeited registration may be restored within ninety days upon payment of a registration fee set by the commission by rule promulgated pursuant to chapter 1-26 not to exceed twenty-five dollars per unit. The total fee may not exceed two hundred fifty dollars per time-share project.

Source: SL 1986, ch 302, § 100.



§ 43-15B-9 Applicants for licensure and registration and licensees under disciplinary investigation to submit to criminal background check.

43-15B-9. Applicants for licensure and registration and licensees under disciplinary investigation to submit to criminal background check. Each applicant for licensure and registration under this chapter in this state shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the commission shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the commission all information obtained as a result of the criminal background check. This information shall be obtained prior to licensure of the applicant. The commission may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the commission. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2009, ch 190, § 3.






Chapter 16 - Land Boundaries, Monuments And Subsurface Rights

§ 43-16-1 Owner of land in fee, right to surface and things beneath or above it.

43-16-1. Owner of land in fee, right to surface and things beneath or above it. The owner of land in fee has the right to the surface and to everything permanently situated beneath or above it.

Source: CivC 1877, § 265; CL 1887, § 2781; RCivC 1903, § 288; RC 1919, § 358; SDC 1939, § 51.0701.



§ 43-16-2 Coterminous owner--Right to lateral and subjacent support.

43-16-2. Coterminous owner--Right to lateral and subjacent support. Each coterminous owner is entitled to the lateral and subjacent support which his land receives from the adjoining land, subject to the right of the owner of the adjoining land to make proper and usual excavations on the same for purposes of construction, on using ordinary care and skill, and taking reasonable precautions to sustain the land of the other, and giving previous reasonable notice to the other of his intention to make such excavations.

Source: CivC 1877, § 268; CL 1887, § 2784; RCivC 1903, § 291; RC 1919, § 361; SDC 1939, § 51.0702.



§ 43-16-3 Land bounded by road or street--Scope of ownership.

43-16-3. Land bounded by road or street--Scope of ownership. An owner of land bounded by a road or street is presumed to own to the center of the way, but the contrary may be shown.

Source: CivC 1877, § 267; CL 1887, § 2783; RCivC 1903, § 290; RC 1919, § 360; SDC 1939, § 51.0704.



§ 43-16-4 Ownership of tree on land determined by the location of its trunk.

43-16-4. Ownership of tree on land determined by the location of its trunk. Trees whose trunks stand wholly upon the land of one owner, belong exclusively to him, although their roots grow into the land of another.

Trees whose trunks stand partly on the land of two or more coterminous owners belong to them in common.

Source: CivC 1877, §§ 269, 270; CL 1887, §§ 2785, 2786; RCivC 1903, §§ 292, 293; RC 1919, §§ 362, 363; SDC 1939, § 51.0705.



§ 43-16-5 Boundaries and monuments--Maintenance by coterminous owners.

43-16-5. Boundaries and monuments--Maintenance by coterminous owners. Coterminous owners are mutually bound equally to maintain the boundaries and monuments between them.

Source: CivC 1877, § 272; CL 1887, § 2788; RCivC 1903, § 295; RC 1919, § 365; SDC 1939, § 51.0711.



§ 43-16-6 Monument designating point in boundary--Malicious removal as misdemeanor.

43-16-6. Monument designating point in boundary--Malicious removal as misdemeanor. Any person who maliciously removes any monument of stone, wood, or other material, erected for the purpose of designating any point in the boundary of any lot or tract of land, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 709, subdiv 1; CL 1887, § 6900, subdiv 1; RPenC 1903, § 730, subdiv 1; RC 1919, § 4337 (1); SDC 1939, § 13.4502 (1); SL 1983, ch 15, § 4.



§ 43-16-7 Defacing or altering boundary marker as misdemeanor.

43-16-7. Defacing or altering boundary marker as misdemeanor. Any person who maliciously defaces or alters the marks upon any tree, post, or other monument, made for the purpose of designating any point, course, or line in the boundary of any lot or tract of land, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 709, subdiv 2; CL 1887, § 6900, subdiv 2; RPenC 1903, § 730, subdiv 2; RC 1919, § 4337 (2); SDC 1939, § 13.4502 (2); SL 1983, ch 15, § 5.



§ 43-16-8 Malicious removal of tree used as boundary marker as misdemeanor.

43-16-8. Malicious removal of tree used as boundary marker as misdemeanor. Any person who maliciously cuts down or removes any tree upon which marks have been made for the purpose of designating any point, course, or line in the boundary of any lot or tract of land, with intent to destroy such marks, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 709, subdiv 3; CL 1887, § 6900, subdiv 3; RPenC 1903, § 730, subdiv 3; RC 1919, § 4337 (3); SDC 1939, § 13.4502 (3); SL 1983, ch 15, § 6.






Chapter 17 - Water Boundaries And Riparian Lands

§ 43-17-1 Land below ordinary high-water mark of navigable lake or stream--Law governing ownership.

43-17-1. Land below ordinary high-water mark of navigable lake or stream--Law governing ownership. The ownership of land below ordinary high-water mark, and of land below the water of a navigable lake or stream, is regulated by the laws of the United States or by such laws of the state as the Legislature may enact.

Source: CivC 1877, § 169; CL 1887, § 2685; RCivC 1903, § 192; RC 1919, § 262; SDC 1939, § 51.0206.



§ 43-17-2 Upland owner taking to edge of navigable lake or stream at low-water mark--Exception--Navigable rivers and lakes as public highways.

43-17-2. Upland owner taking to edge of navigable lake or stream at low-water mark--Exception--Navigable rivers and lakes as public highways. Unless the grant under which the land is held indicates a different intent, the owner of the upland, if it borders upon a navigable lake or stream, takes to the edge of the lake or stream at low water mark. All navigable rivers and lakes are public highways within fifty feet landward from the water's nearest edge, provided that the outer boundary of such public highway may not expand beyond the ordinary high water mark and may not contract within the ordinary low water mark, and subject to §§ 43-17-29, 43-17-31, 43-17-32, and 43-17-33.

Source: CivC 1877, § 266; CL 1887, § 2782; RCivC 1903, § 289; RC 1919, § 359; SDC 1939, § 51.0703; SL 1985, ch 337, § 1; SL 1989, ch 379, § 1.



§ 43-17-3 Lands forming in bed of navigable stream or meandered lake belong to state--Exception.

43-17-3. Lands forming in bed of navigable stream or meandered lake belong to state--Exception. Islands and accumulations of lands formed in the beds of streams which are navigable and in meandered lakes belong to the state, if there is no title or prescription to the contrary.

Source: CivC 1877, § 586; CL 1887, § 3209; RCivC 1903, § 902; SL 1915, ch 228; RC 1919, § 500; SDC 1939, § 51.1107.



§ 43-17-4 Opposite banks of nonnavigable stream belonging to different persons--Stream and bed common to both.

43-17-4. Opposite banks of nonnavigable stream belonging to different persons--Stream and bed common to both. In all cases where the opposite banks of any streams not navigable belong to different persons, the stream and the bed thereof shall become common to both.

Source: CivC 1877, § 266; CL 1887, § 2782; RCivC 1903, § 289; RC 1919, § 359; SDC 1939, § 51.0703.



§ 43-17-5 Accretions to bank of river or stream belong to owner of bank subject to existing right-of-way.

43-17-5. Accretions to bank of river or stream belong to owner of bank subject to existing right-of-way. Where from natural causes, land forms by imperceptible degrees upon the bank of a river or stream, navigable or not navigable, either by accumulation of material or by the recession of the stream, such land belongs to the owner of the bank, subject to any existing right-of-way over the bank.

Source: CivC 1877, § 584; CL 1887, § 3207; RCivC 1903, § 900; RC 1919, § 498; SDC 1939, § 51.1104.



§ 43-17-6 Surveying and subdividing accretion lands--Permanency of uncontested boundaries.

43-17-6. Surveying and subdividing accretion lands--Permanency of uncontested boundaries. When any tract of accretion lands shall have been, or may hereafter be, surveyed and subdivided by a licensed surveyor and approved by the circuit court and the boundaries of the various riparian owners have been established and have remained uncontested for a period of six years or more, after final judgment in the court having jurisdiction of the subject matter, such boundaries shall be permanent as long as the title is not lost by erosion or submergence or other laws governing accretion lands.

Source: SL 1941, ch 214, § 1; SDC Supp 1960, § 51.1104-1.



§ 43-17-7 Notice of survey of accretion lands--Consent of interested parties necessary.

43-17-7. Notice of survey of accretion lands--Consent of interested parties necessary. Before commencing any such survey, the surveyor shall give ten days' notice, in writing by personal service upon all parties having an interest in such accretion lands, that each may be present at such survey if he so desires, and that no such survey shall be made without the written consent of the parties in interest or by order of the court having competent jurisdiction.

Source: SL 1941, ch 214, § 2; SDC Supp 1960, § 51.1104-2.



§ 43-17-8 Plat of accretion lands by surveyor--Contents--Recording.

43-17-8. Plat of accretion lands by surveyor--Contents--Recording. The surveyor who makes such survey shall make a plat of such accretion lands, showing the acreage, the courses and distances, and the boundaries of all tracts, and record the same in the office of the register of deeds in the county in which the land is situated.

Source: SL 1941, ch 214, § 3; SDC Supp 1960, § 51.1104-3.



§ 43-17-9 Attaching of additional land--Substitution of outer boundary of surveyed accretion land--Apportionment of new accreted land--Determination of boundary line.

43-17-9. Attaching of additional land--Substitution of outer boundary of surveyed accretion land--Apportionment of new accreted land--Determination of boundary line. In the event additional lands shall thereafter become attached to such accretion land and subdivision of same, the outer boundary of the first surveyed accretion land shall be substituted and treated as though it were the original government meander line, and the new and additional accreted land shall be apportioned as in the original subdivision of the first accretion. Provided, however, that in the determination of the boundary line to be used, the circuit court shall determine as to whether or not the outer boundary line shall be substituted for the original government meander line, and said court shall determine the method of apportionment of such additional accreted land.

Source: SL 1941, ch 214, § 1; SDC Supp 1960, § 51.1104-1.



§ 43-17-10 Title to land by avulsion--Reclamation by original owner of part of land carried away.

43-17-10. Title to land by avulsion--Reclamation by original owner of part of land carried away. If a river or stream, navigable or not navigable, carries away by sudden violence a considerable and distinguishable part of a bank and bears it to the opposite bank or to another part of the same bank, the owner of the part carried away may reclaim it within a year after the owner of the land to which it has been united takes possession thereof.

Source: CivC 1877, § 585; CL 1887, § 3208; RCivC 1903, § 901; RC 1919, § 499; SDC 1939, § 51.1105.



§ 43-17-11 Stream forming new course--Abandonment of ancient stream bed--Owners of newly occupied land take ancient stream bed proportionately.

43-17-11. Stream forming new course--Abandonment of ancient stream bed--Owners of newly occupied land take ancient stream bed proportionately. If a stream, navigable or not navigable, forms a new course, abandoning its ancient stream bed, the owners of the land newly occupied take by way of indemnity the ancient stream bed abandoned, each in proportion to the land of which he has been deprived.

Source: CivC 1877, § 589; CL 1887, § 3212; RCivC 1903, § 905; RC 1919, § 503; SDC 1939, § 51.1106.



§ 43-17-12 New arm of stream--Island formed by division belongs to owner of shore.

43-17-12. New arm of stream--Island formed by division belongs to owner of shore. If a stream, navigable or not navigable, in forming itself a new arm, divides itself and surrounds land belonging to the owner of the shore and thereby forms an island, the island belongs to such owner.

Source: CivC 1877, § 588; CL 1887, § 3211; RCivC 1903, § 904; RC 1919, § 502; SDC 1939, § 51.1109.



§ 43-17-13 Ownership of island or accumulation of land in nonnavigable stream.

43-17-13. Ownership of island or accumulation of land in nonnavigable stream. An island or accumulation of land formed in a stream which is not navigable belongs to the owner of the shore on that side where the island or accumulation is formed, or if not formed on one side only, to the owners of the shore on the two sides, divided by an imaginary line drawn through the middle of the river.

Source: CivC 1877, § 587; CL 1887, § 3210; RCivC 1903, § 903; RC 1919, § 501; SDC 1939, § 51.1108.



§ 43-17-14 Land acquired by reliction--Apportionment and division--Preparation, contents and recording of survey.

43-17-14. Land acquired by reliction--Apportionment and division--Preparation, contents and recording of survey. It shall be the duty of all owners of land acquired by reliction to cause the same to be apportioned and divided among the various owners entitled thereto and to have the same surveyed, marking each separate tract "Relicted lot No. ____," numbering consecutively, beginning with the number "1," by a registered land surveyor and to cause such survey to show the area of and boundaries of each tract to be recorded in the office of the register of deeds within the county or counties where such land is situated within three months from the appropriation thereof.

Source: SL 1903, ch 173, § 1; RC 1919, § 504; SDC 1939, § 51.1110; SL 1974, ch 282, § 6.



§ 43-17-15 Failure or neglect of owners of land acquired by reliction to plat land--Enforcement action by municipal officials.

43-17-15. Failure or neglect of owners of land acquired by reliction to plat land--Enforcement action by municipal officials. In the event that any owner or owners of land acquired by reliction shall fail or neglect to comply with the provisions of § 43-17-14 within the time therein specified the supervisors of the township or townships, or trustees or city council or commissioners of the municipality where such relicted land or any part thereof is situated, or either of them, may institute an action in the circuit court of the county where such land or any part thereof is situated against the owners of such lands to compel and cause the subdivision of such relicted lands in the proper proportions among the various owners thereof and that the same be surveyed by a competent surveyor, such survey, showing the area and boundaries of such relicted land to which each owner is entitled, to be made and recorded in the office of the register of deeds of the county or counties where any such land or any part thereof is situated.

Source: SL 1903, ch 173, § 2; RC 1919, § 505; SDC 1939, § 51.1111; SL 1992, ch 60, § 2.



§ 43-17-16 Action to enforce survey of land acquired by reliction--Determination of ownership--Appointment of commissioners to divide and survey relicted lands.

43-17-16. Action to enforce survey of land acquired by reliction--Determination of ownership--Appointment of commissioners to divide and survey relicted lands. The circuit court may upon the trial of any action under § 43-17-15 ascertain and determine by its judgment the owners of the relicted land and cause the same to be surveyed and shall appoint three competent disinterested persons, one of whom shall be a competent surveyor, to divide and survey such relicted lands so as to show the boundaries and area of the amount of such relicted lands to which each owner is entitled in accordance with the directions and judgment of said court.

Source: SL 1903, ch 173, § 3; RC 1919, § 506; SDC 1939, § 51.1112.



§ 43-17-17 Plat and survey of relicted lands by commissioners--Report in writing--Filing with clerk of courts.

43-17-17. Plat and survey of relicted lands by commissioners--Report in writing--Filing with clerk of courts. The commissioners appointed pursuant to § 43-17-16 shall make their report in writing, including an accurate plat and survey of such relicted land marking each separate tract "Relicted lot No. ____" numbered consecutively, beginning with the number "1," and file the same with the clerk of courts within ninety days from the date of the order of the court appointing them.

Source: SL 1903, ch 173, § 3; RC 1919, § 506; SDC 1939, § 51.1112.



§ 43-17-18 Report and survey of relicted lands by commissioners--Adoption or modification by circuit court--Filing of certified copy of judgment--New trial and appeal.

43-17-18. Report and survey of relicted lands by commissioners--Adoption or modification by circuit court--Filing of certified copy of judgment--New trial and appeal. At the next succeeding term of such court or at any subsequent term to which the same may be continued, such action shall be brought on for final determination upon the report and survey of said commissioners and the court may adopt or modify the same so as to allow each owner such proportion of such relicted land as he may be lawfully entitled to and enter judgment accordingly; a certified copy of which judgment, showing the area of such relicted land to which each owner is entitled, shall be recorded in the office of the register of deeds in each county where such land or any part thereof is situated. Proceedings for new trial and appeal may be had the same as in other civil cases.

Source: SL 1903, ch 173, § 4; RC 1919, § 507; SDC 1939, § 51.1112.



§ 43-17-19 Costs of action to enforce plat and survey of relicted lands.

43-17-19. Costs of action to enforce plat and survey of relicted lands. The court may adjudge the defendants who are owners of such land or any part thereof to pay the costs and disbursements of such action in such proportions as the court may deem just and equitable, including a reasonable amount for the survey, the fees of recording, and reasonable counsel fees for the plaintiff, and three dollars per day for the two commissioners other than the surveyor and ten cents per mile for each mile by them necessarily traveled.

Source: SL 1903, ch 173, § 3; RC 1919, § 506; SDC 1939, § 51.1112.



§ 43-17-20 Establishment of water marks on lakes--Definition of terms.

43-17-20. Establishment of water marks on lakes--Definition of terms. Terms used in §§ 43-17-21 to 43-17-26, inclusive, unless the context otherwise requires, mean:

(1) "Board," the Water Management Board created by § 1-40-15 and further defined in § 1-40-19;

(2) "Ordinary high water mark," the term as defined in decisions rendered by the courts of this state;

(3) "Ordinary low water mark," the term as defined in decisions rendered by the courts of this state.
Source: SL 1978, ch 305, § 1; SL 1981, ch 308, § 1; SL 1985, ch 337, § 2.



§ 43-17-21 Water Management Board to establish and mark high and low water marks on public lakes--Change on change in natural conditions.

43-17-21. Water Management Board to establish and mark high and low water marks on public lakes--Change on change in natural conditions. The Water Management Board shall establish, pursuant to § 43-17-28 and in accordance with the contested case provisions of chapter 1-26, the ordinary high water mark and install benchmarks and may establish the ordinary low water mark on public lakes which are used for public purposes including, but not limited to boating, fishing, swimming, hunting, skating, picnicking, and similar recreational pursuits. The board may rescind and redetermine the ordinary high water mark and ordinary low water mark, in accordance with the contested case provisions of chapter 1-26, should significant natural changes occur in these levels as determined by the board.

Source: SL 1978, ch 305, § 2; SL 1981, ch 308, § 2; SL 1985, ch 337, § 3.



§ 43-17-22 Repealed.

43-17-22. Repealed by SL 1985, ch 337, § 4



§ 43-17-23 Natural factors given precedence in water marks--When man-made influences considered.

43-17-23. Natural factors given precedence in water marks--When man-made influences considered. In determining the ordinary high water mark, natural factors take precedence. Man-made influences, either those that have been constructed to lower the mark or those constructed to raise the mark, shall be disregarded unless the influences have been lawfully constructed or have existed and been accepted for a period of time determined by the Water Management Board to be the equivalent of natural conditions.

Source: SL 1978, ch 305, § 3; SL 1981, ch 308, § 3.



§ 43-17-24 Investigation of site where water mark to be established--Consultation with other agencies--Public hearings.

43-17-24. Investigation of site where water mark to be established--Consultation with other agencies--Public hearings. To determine the ordinary high water mark and ordinary low water mark for a lake, the Water Management Board may on the application of any of the parties or on its own motion, physically investigate the site, confer with other state and local agencies having responsibilities in the lake or its bed, and may hold public hearings in addition to those required by chapter 1-26.

Source: SL 1978, ch 305, § 4; SL 1981, ch 308, § 4; SL 1987, ch 316, § 2.



§ 43-17-24.1 Notice of public hearings on water marks.

43-17-24.1. Notice of public hearings on water marks. The Water Management Board shall serve notice on all persons who can be identified with reasonable diligence and who own property which may be affected by a water mark determination, of the date of the hearing required by this chapter. Notice shall consist of service by first class mail at least twenty days prior to the hearing and publication in an official newspaper in each county where a lake is located at least once a week for two consecutive weeks. The second publication shall occur at least four days before the initial day of the board meeting at which the hearing will be held.

Source: SL 1981, ch 308, § 6.



§ 43-17-24.2 Prior decisions on water marks validated--Rights barred by no action.

43-17-24.2. Prior decisions on water marks validated--Rights barred by no action. Any decision of the Water Management Board setting a high water mark or a low water mark prior to January 1, 1992, is hereby cured, legalized, and validated as fully as if the decision had been issued in full compliance with § 43-17-24.

If any person has any vested right in any real or personal property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1987, ch 316, § 1; SL 1992, ch 307, § 53.



§ 43-17-25 Reconsideration of water marks established by board--Final unless appealed to courts.

43-17-25. Reconsideration of water marks established by board--Final unless appealed to courts. The Water Management Board shall reconsider its establishment of water marks upon request, if the request is made within a period of sixty days following the publication of the order establishing the water marks, and if additional pertinent information or data is made available to the board in the request. The decision on the establishment of water marks by the board, including those resulting from any reconsideration request, is final unless an appeal is made to the courts as provided by law.

Source: SL 1978, ch 305, § 5.



§ 43-17-26 Ownership and rights of use unaffected.

43-17-26. Ownership and rights of use unaffected. Nothing in §§ 43-17-20 to 43-17-25, inclusive, shall be construed to alter rights of ownership and use of any lands bordering upon navigable lakes or streams or those portions of such lands between ordinary high water mark and ordinary low water mark.

Source: SL 1978, ch 305, § 7; SL 1981, ch 308, § 5.



§ 43-17-27 Marks previously determined not affected--Effect on pending proceedings for determination.

43-17-27. Marks previously determined not affected--Effect on pending proceedings for determination. The provisions of §§ 43-17-2, 43-17-20, 43-17-21, and 43-17-28 to 43-17-30, inclusive, do not affect any ordinary high or low water mark finally determined at law prior to March 2, 1985, the rights of ownership or use of any land bounded by an ordinary high or low water mark so established, nor any proceedings to establish an ordinary high or low water mark commenced but not finally determined prior to March 2, 1985. Public access, however, to lands below an ordinary high water mark established in proceedings commenced but not finally determined prior to March 2, 1985, shall be governed by § 43-17-2. With respect to lakes for which proceedings to establish the ordinary high water mark are initiated on or after March 2, 1985, the effective date of § 43-17-2 shall be July 1, 1986.

Source: SL 1985, ch 337, § 5.



§ 43-17-28 Persons who may request board determination--Jurisdiction of courts.

43-17-28. Persons who may request board determination--Jurisdiction of courts. The Water Management Board shall determine any ordinary high or low water mark upon receiving a written request from an owner or lessee of real property riparian to a public lake, from twenty-five electors of the state or from a person seeking to develop, with approval by the Department of Game, Fish and Parks, the bed of a public lake for wildlife management purposes. The provisions of this section do not diminish the jurisdiction of the courts of this state otherwise to determine any ordinary high or low water mark in appropriate proceedings.

Source: SL 1985, ch 337, § 6.



§ 43-17-29 Public rights in lake above high water mark.

43-17-29. Public rights in lake above high water mark. If any water level rises above the ordinary high water mark of a navigable lake, the right of the public to enjoyment of the entire lake may not be limited, except that access to the lake shall be by public right-of-way or by permission of the riparian landowner and is subject to §§ 43-17-2, 43-17-31, 43-17-32, and 43-17-33.

Source: SL 1985, ch 337, § 7; SL 1989, ch 379, § 2.



§ 43-17-30 Powers of Department of Game, Fish and Parks.

43-17-30. Powers of Department of Game, Fish and Parks. Nothing in §§ 43-17-2, 43-17-20, 43-17-21, and 43-17-27 to 43-17-29, inclusive, diminishes any power of the Department of Game, Fish and Parks to administer, control, or otherwise regulate any lands or interest in lands within its jurisdiction.

Source: SL 1985, ch 337, § 8.



§ 43-17-31 Landowner's right to deny public access to taxable property--Department to clearly mark certain inundated property--Exception.

43-17-31. Landowner's right to deny public access to taxable property--Department to clearly mark certain inundated property--Exception. The provisions of §§ 43-17-2 and 43-17-29 notwithstanding, any landowner may deny public access to his taxable property, including inundated property if such property has been inundated for a period of at least three years, borders the water's edge and lies above the ordinary high water mark of a navigable lake that includes at least five thousand acres of inundated land in private ownership. A landowner who chooses to deny access to his inundated lake property pursuant to this section shall request the Department of Game, Fish and Parks to mark the boundaries of the affected property, and the department shall, upon request, clearly mark the restricted area so that the markings are plainly visible and understandable to a user of the lake. This section does not apply to public highways that are maintained for use by motor vehicles.

Source: SL 1989, ch 379, § 3.



§ 43-17-32 Landowner's right to deny state agency use of taxable property--Conditions for public access--Exceptions.

43-17-32. Landowner's right to deny state agency use of taxable property--Conditions for public access--Exceptions. Any landowner may deny a state agency the use of his taxable property, including inundated property if such property has been inundated for a period of at least three years, borders the water's edge and lies above the ordinary high water mark of a navigable lake that includes at least five thousand acres of inundated land in private ownership. Any state agency may allow public access for stated purposes to taxable private property if the landowner has given his permission for such access and use and if all taxes paid by the landowner on the property for the period in which the property is open to public use are reimbursed by the state agency. This section does not apply to public highways that are maintained for use by motor vehicles.

Source: SL 1989, ch 379, § 4.



§ 43-17-33 Public access to private lands pursuant to § 43-17-32--Identification of affected property by state agency.

43-17-33. Public access to private lands pursuant to § 43-17-32--Identification of affected property by state agency. If public access to taxable private lands is allowed by a state agency pursuant to § 43-17-32, the agency shall identify and mark the affected property in a manner that is plainly visible and understandable to a user of the property.

Source: SL 1989, ch 379, § 5.



§ 43-17-34 Navigable defined--Application of sections.

43-17-34. Navigable defined--Application of sections. A stream, or portion of a stream, is navigable if it can support a vessel capable of carrying one or more persons throughout the period between the first of May to the thirtieth of September, inclusive, in two out of every ten years. A dry draw, as defined in § 46-1-6, is not navigable. This section does not apply to any stream or portion of a stream which is navigable pursuant to federal law. The provisions of §§ 43-17-34 to 43-17-36, inclusive, and § 43-17-38 do not grant, create, recognize, convey, remove, or diminish any right or title to property. The provisions of this section apply only to the implementation of §§ 43-17-35 and 43-17-38.

Source: SL 1990, ch 348; SL 2016, ch 214, § 1.



§ 43-17-35 Fencing certain land on both sides of navigable stream permitted--Violation as misdemeanor.

43-17-35. Fencing certain land on both sides of navigable stream permitted--Violation as misdemeanor. Any person who owns any tract of agricultural land on both sides of a navigable stream may, individually, fence such tract, or any persons who collectively own any tract of agricultural land on both sides of a navigable steam may, collectively, fence such tract:

(1) If livestock are annually pastured on such tract;

(2) If the fence is reasonably necessary to prevent the livestock from straying from such tract;

(3) If the fence is so constructed and so marked that it does not, under daytime and nighttime conditions, constitute a danger to the public; and

(4) If the fence is so constructed that the right of the public to utilize the navigable stream is not prohibited or unduly restricted.

This section does not apply to any river or stream or portion of any river or stream that has been determined to be navigable pursuant to federal law. Construction of a fence in violation of this section is a Class 2 misdemeanor.

Source: SL 1990, ch 349, § 1.



§ 43-17-36 Promulgation of rules for safe use of stream.

43-17-36. Promulgation of rules for safe use of stream. The Water Management Board shall promulgate rules pursuant to chapter 1-26 to establish criteria, standards, and requirements for appropriate gates, switchbacks, or other devices that permit safe use of the stream and passage of boats, canoes, or other vessels, pedestrians, and snowmobiles in accordance with § 43-17-35.

Source: SL 1990, ch 349, § 2.



§ 43-17-37 Repealed.

43-17-37. Repealed by SL 2016, ch 214, § 2.



§ 43-17-38 Gate or opening required in fence constructed across certain streams--Federally-navigable rivers--Public access--Violation as misdemeanor.

43-17-38. Gate or opening required in fence constructed across certain streams--Federally-navigable rivers--Public access--Violation as misdemeanor. A gate or opening constructed pursuant to § 43-17-36 is required in any fence that may be constructed across any of the following streams or portions of such streams:

(1) Big Sioux River from the Grant-Codington County boundary to a point five miles north of the Missouri River in Union County;

(2) Turtle creek, from Highway 26 to the James River, located in Spink County;

(3) Elm River, from Elm Lake to the James River, located in Brown County;

(4) Moccasin Creek, from 18th Avenue southwest to 8th Avenue northwest in the City of Aberdeen, located in Brown County;

(5) Flandreau Creek, from the Minnesota state boundary to the Big Sioux River, located in Moody County;

(6) Vermillion River, from Lake Vermillion to the Missouri River;

(7) East fork of the Vermillion River, from Interstate 90 to Lake Vermillion, located in McCook County;

(8) Splitrock Creek, from the Minnesota state boundary to the Big Sioux River, located in Minnehaha County;

(9) Firesteel Creek, that portion located in Davison County;

(10) Little White River, from the Bennett-Todd County boundary to the White River, located in Todd and Mellette Counties;

(11) White River, from the Nebraska state boundary to the Missouri River;

(12) Bad River, from the Stanley-Jones County boundary to the Missouri River, located in Stanley County;

(13) Cheyenne River, from Hat Creek to the Angostura Dam in Fall River County, and from Custer-Fall River County boundary to Highway 44 in Pennington County, and from the confluence of the Belle Fourche-Cheyenne Rivers to the Missouri River;

(14) Moreau River, from Highway 63 to the Missouri River;

(15) Grand River, from Shadehill Reservoir to the Missouri River; and

(16) Redwater River, from Highway 85 to the Belle Fourche River, located in Butte County.

Because the Missouri River, James River, Boise des Sioux River, and the lower five miles of the Big Sioux River have been designated as navigable pursuant to federal law, this chapter does not permit fencing, with or without gates, across the federally-navigable portions of these rivers.

The public's right to the use of such designated streams as public highways pursuant to § 43-17-2 may be impaired if a gate or opening is not provided in each fence across the streams. Construction of a fence in violation of this section is a Class 2 misdemeanor.

The public's interest in or right to use other streams navigable pursuant to § 43-17-34 but not designated pursuant to this section is not impaired or unduly restricted if fences crossing such other navigable streams are not provided with a gate or opening. This does not diminish the public's interest in or right to use streams that are navigable pursuant to § 43-17-34 but that are not designated pursuant to this section.

Source: SL 1992, ch 311, § 1; SL 2016, ch 214, § 3.



§ 43-17-39 Repealed.

43-17-39. Repealed by SL 2016, ch 214, § 4.



§ 43-17-40 Responsibility for construction and maintenance of gate or opening.

43-17-40. Responsibility for construction and maintenance of gate or opening. The responsibility for construction and maintenance of any gate or opening required pursuant to §§ 43-17-35 and 43-17-36 in a fence across a stream that is navigable pursuant to § 43-17-34 shall be shared equally among those persons who caused the fence to be constructed. Any liability arising from the construction of a fence across a stream that is navigable pursuant to § 43-17-34 shall be borne by those persons who caused the fence to be constructed.

Source: SL 1992, ch 311, § 3.



§ 43-17-41 Liability for damage from fencing on both sides of navigable streams.

43-17-41. Liability for damage from fencing on both sides of navigable streams. No cause of action may arise against the owners, tenants, or lessees of any real estate for any injury to any person or death resulting therefrom or damage to property of the person in connection with the fencing of agricultural land on both sides of navigable streams if such fencing is in accordance with the provisions of § 43-17-35.

This section does not affect the doctrine of attractive nuisance or other legal doctrines relating to the liability arising from artificial conditions highly dangerous to children.

Source: SL 1992, ch 310.






Chapter 18 - Land Surveys

§ 43-18-1 Registered surveyor required to make survey or subdivision.

43-18-1. Registered surveyor required to make survey or subdivision. No survey of land or plat subdivision shall be legal unless made by a registered land surveyor.

Source: SL 1893, ch 157, § 11; RPolC 1903, § 133; RC 1919, § 8202; SDC 1939, § 18.0201; SL 1970, ch 214, § 39.



§ 43-18-2 Licensed engineers, architects, and surveyors may administer oaths to assistants.

43-18-2. Licensed engineers, architects, and surveyors may administer oaths to assistants. Every licensed engineer, architect, or surveyor shall be authorized to administer oaths to draftsmen, chainmen, rodmen, instrumentmen, and other assistants, who may be assisting them or participating in any work in which said engineer, architect, or surveyor is engaged in the practice of his profession.

Source: SL 1893, ch 157, § 17; RPolC 1903, § 129; RC 1919, § 8201; SDC 1939, § 18.0205.



§ 43-18-3 Disturbance of monument erected by coast and geodetic survey or geological survey as misdemeanor.

43-18-3. Disturbance of monument erected by coast and geodetic survey or geological survey as misdemeanor. It is a Class 2 misdemeanor to injure, destroy, deface, or remove any monument erected by the United States Coast and Geodetic Survey or the United States Geological Survey.

Source: SL 1919, ch 352; SDC 1939, §§ 18.0203, 18.9903; SL 1983, ch 15, § 7.



§ 43-18-4 Disturbance of survey corners as petty offense.

43-18-4. Disturbance of survey corners as petty offense. No United States government survey corner nor any corner established by any registered land surveyor may be disturbed, removed, or in any manner changed by any person in the prosecution of any public or private work. A violation of this section is a petty offense.

Source: SL 1893, ch 157, § 12; RPolC 1903, § 134; RC 1919, § 8203; SDC 1939, §§ 18.0202, 18.9902; SL 1970, ch 214, § 40; SL 1983, ch 15, § 8.



§ 43-18-5 Restoration, relocation, or referencing of survey corner.

43-18-5. Restoration, relocation, or referencing of survey corner. Any registered land surveyor may restore, relocate, or reference a survey corner if same is recorded as provided by statute.

Source: SL 1893, ch 157, § 12; RPolC 1903, § 134; RC 1919, § 8203; SDC 1939, § 18.0202; SL 1970, ch 214, § 41.



§ 43-18-6 Resurvey and subdivision of lands--Law governing.

43-18-6. Resurvey and subdivision of lands--Law governing. The resurvey and subdivision of lands by all surveyors shall be in all respects according to the laws of the United States and the instructions issued by the officers thereof in charge of the public land surveys; and in the subdivision of fractional sections, bounded on any side by a meandered lake or river, or the boundary of any reservation or irregular survey, the subdivision lines running toward and closing upon the same shall be run at courses in all points intermediate and equidistant, as near as may be, between like section lines established by the original survey.

Source: PolC 1877, ch 21, § 99; CL 1887, § 691; RPolC 1903, § 923; RC 1919, § 5990; SDC 1939, § 12.1206.



§ 43-18-7 Original boundaries and monuments--Use in resurveys.

43-18-7. Original boundaries and monuments--Use in resurveys. In retracing lines or making the survey the surveyor shall take care to observe and follow the boundaries and monuments as run and marked by the original survey, but shall not give undue weight to partial and doubtful evidence or appearances of monuments, the recognition of which shall require the presumption of marked errors in the original survey, and he shall note an exact description of such apparent monuments.

Source: PolC 1877, ch 21, § 102; CL 1887, § 694; RPolC 1903, § 926; RC 1919, § 5993; SDC 1939, § 12.1207.



§ 43-18-8 Survey of lines or monuments in dispute--Disinterested persons as chainmen.

43-18-8. Survey of lines or monuments in dispute--Disinterested persons as chainmen. Whenever the survey made is of lines or monuments in dispute, or by order of any court, the chainmen must be disinterested persons, approved and sworn by the surveyor to measure justly and impartially to the best of their skill and ability.

Source: PolC 1877, ch 21, § 100; CL 1887, § 692; RPolC 1903, § 924; RC 1919, § 5991; SDC 1939, § 12.1208.



§ 43-18-9 Record of field notes and plats--Matters required to be shown.

43-18-9. Record of field notes and plats--Matters required to be shown. The record of the field notes and plats shall show distinctly of what piece of land it is a survey, at whose request it was made, what owners were notified and present, the date of the survey, the names of the chainmen, and that they were approved and sworn by the surveyor, when so required by law. The courses shall be taken according to the true meridian, and the variation of the magnetic needle therefrom shall be noted, and also when any material change therein shall occur.

Source: PolC 1877, ch 21, § 101; CL 1887, § 693; RPolC 1903, § 925; RC 1919, § 5992; SDC 1939, § 12.1205.



§ 43-18-10 Repealed.

43-18-10. Repealed by SL 2011, ch 70, § 3.



§ 43-18-11 Affidavit describing and correcting an error or omission in recorded plat--Filing--Restriction--Approval.

43-18-11. Affidavit describing and correcting an error or omission in recorded plat--Filing--Restriction--Approval. If any typographical error or omission of data is detected on a recorded plat, the original land surveyor shall record an affidavit confirming the error or omission. If the original land surveyor is deceased, is not licensed as a land surveyor pursuant to chapter 36-18A, or cannot be located, two licensed land surveyors may record an affidavit confirming the error or omission. The surveyor or surveyors shall file an affidavit describing the nature and extent of the error or omission and the correction or addition to the recorded plat. The surveyor or surveyors shall also note the document reference number or recording information of the recorded plat on the affidavit. The register of deeds shall stamp on the plat of record, the word, corrected, and note the document reference number or recording information on the recorded affidavit. A copy of the recorded affidavit shall be filed with the director of equalization and shall be mailed by the surveyor or surveyors to any owner of record. No affidavit of correction may be used to change or modify the plotted or recorded property lines as originally monumented. This affidavit of correction does not require prior approval by any governing body.

Source: SL 2005, ch 231, § 1.






Chapter 19 - Township Surveys And Landmarks

§ 43-19-1 Erection of permanent landmarks by organized township--Monuments of durable material--Size and characteristics--Placement under contract.

43-19-1. Erection of permanent landmarks by organized township--Monuments of durable material--Size and characteristics--Placement under contract. Whenever a civil township meeting shall have lawfully ordered the erection of landmarks, the board of supervisors shall procure a sufficient number of monuments of stone, or other durable material, each not less than thirty inches in length and six inches square, flat top, having engraved thereon the characters used and designated in United States government surveys, and shall also contract with a registered land surveyor for the survey of all sections of such township and the erection of such monuments, one at each section corner and one at each external quarter section corner in such township, each to be set two feet in the ground, except in highways, where the top shall be even with or below the surface.

Source: SL 1890, ch 35, § 2; RPolC 1903, § 1151; SL 1909, ch 148; RC 1919, § 6141; SDC 1939, § 58.1201; SL 1974, ch 282, § 7.



§ 43-19-2 Unidentified section corners upon public highways--Location by township board of supervisors.

43-19-2. Unidentified section corners upon public highways--Location by township board of supervisors. Whenever section corners upon the public highways cannot be identified the township board of supervisors may, without previous vote of the township meeting, have such corners located by a competent surveyor and cause landmarks similar to those described in § 43-19-1 to be erected at such corners so established.

Source: SL 1890, ch 35, § 4; RPolC 1903, § 1153; RC 1919, § 6143; SDC 1939, § 58.1203.



§ 43-19-3 Bond of surveyor contracting to erect permanent landmarks for organized township.

43-19-3. Bond of surveyor contracting to erect permanent landmarks for organized township. The surveyor with whom a contract is made pursuant to § 43-19-1 shall, before the signing and delivery of such contract, give a bond to the township in the sum of one thousand dollars, with sufficient sureties, to be approved by the board, conditioned that he will make a correct and true survey of all the sections in such township, and cause landmarks to be set permanently at the section and quarter section corners as established by the United States survey, and faithfully perform such work and the duties imposed upon him according to law.

Source: SL 1890, ch 35, § 2; RPolC 1903, § 1151; SL 1909, ch 148; RC 1919, § 6141; SDC 1939, § 58.1201.



§ 43-19-4 Manner of setting permanent landmarks--Reestablishment of section corners--Certificate of survey.

43-19-4. Manner of setting permanent landmarks--Reestablishment of section corners--Certificate of survey. Such landmarks shall in all cases be set on section corners and quarter posts established by the United States survey, but if there be a clerical error or omission in the government field notes, or the bearing trees, mounds, or other locating evidences specified therein be destroyed or lost, and there be no other reliable evidence by which such corner can be identified, such surveyor shall reestablish such corner under the rules adopted by the general government in the survey of public lands. Such surveyor shall, in all cases, set forth such action in his certificate of the survey.

Source: SL 1890, ch 35, § 3; RPolC 1903, § 1152; RC 1919, § 6142; SDC 1939, § 58.1202.



§ 43-19-5 Minutes of survey--Bearings and distances between monuments--Recording.

43-19-5. Minutes of survey--Bearings and distances between monuments--Recording. Such surveyor shall make, in all cases, a certificate setting forth correct and full minutes of the survey, and giving exact bearings and distances of each monument from each other monument nearest it on any line in the township, and such statement shall be recorded in the office of the register of deeds of the county.

Source: SL 1890, ch 35, § 3; RPolC 1903, § 1152; RC 1919, § 6142; SDC 1939, § 58.1202.



§ 43-19-6 Tax levy for erection of permanent landmarks by organized township.

43-19-6. Tax levy for erection of permanent landmarks by organized township. In case any township shall vote in favor of the erection of permanent landmarks, the township board shall ascertain the amount of money requisite for such purpose, and deliver a statement of such amount to the township clerk, who shall add such amount to the other amounts to be raised for township purposes for the current year and insert the same in the tax roll, and it shall be collected and paid to the treasurer in like manner as other taxes.

Source: SL 1890, ch 35, § 6; RPolC 1903, § 1155; RC 1919, § 6144; SDC 1939, § 58.1204.



§ 43-19-7 Petition in unorganized township to establish permanent landmarks--Filed with county commissioners--Consent to tax levy for payment of costs of survey--Notice and hearing.

43-19-7. Petition in unorganized township to establish permanent landmarks--Filed with county commissioners--Consent to tax levy for payment of costs of survey--Notice and hearing. Whenever two-thirds of all the owners of lands situated in any unorganized township shall petition the board of county commissioners for a survey of the sections and the establishment of section and quarter section landmarks in such township, and that such board procure materials for and cause such survey to be made, and shall propose and offer in such petition to have the cost of such survey and establishment of landmarks paid by a special levy of taxes upon all the real property situated in such township, such board shall cause to be published in one or more newspapers of general circulation published in the county, once each week for two successive weeks, a notice signed by the chairman of the board, to the effect that such petition has been filed, stating briefly the contents of such petition and that the cost of such proposed survey and establishment of landmarks is therein proposed and offered to be paid by such special levy, and that a hearing will be had by the board upon such petition at a time and place named in the notice.

Source: SL 1901, ch 204, § 1; RPolC 1903, § 1156; RC 1919, § 6145; SDC 1939, § 58.1205.



§ 43-19-8 Hearing on petition in unorganized township to establish permanent landmarks--Order of board of county commissioners.

43-19-8. Hearing on petition in unorganized township to establish permanent landmarks--Order of board of county commissioners. Any person interested in any real property in such township may appear and be heard, for or against the granting of the petition, on the day named in such notice. After a hearing is had upon the petition the board shall by order grant or deny the petition.

Source: SL 1901, ch 204, § 1; RPolC 1903, § 1156; RC 1919, § 6145; SDC 1939, § 58.1205.



§ 43-19-9 Appeal from order granting petition to establish permanent landmarks--Stay of proceedings.

43-19-9. Appeal from order granting petition to establish permanent landmarks--Stay of proceedings. Any person feeling aggrieved by the granting of the petition may appeal from the order granting the same to the circuit court, at any time within thirty days after the order from which the appeal is taken was made. But no stay of proceedings upon such petition shall be had pending such appeal, unless the party appealing shall execute an undertaking with two sufficient sureties in the sum of five hundred dollars, to be approved by the clerk of courts, conditioned for the payment of all costs and damages which may be adjudged against the appellant upon such appeal.

Source: SL 1901, ch 204, § 1; RPolC 1903, § 1156; RC 1919, § 6145; SDC 1939, § 58.1205.



§ 43-19-10 Monuments for landmarks in unorganized township--Procurement by board of county commissioners--Contract for survey and erection.

43-19-10. Monuments for landmarks in unorganized township--Procurement by board of county commissioners--Contract for survey and erection. If such petition shall be granted, and in case no stay bond shall have been given upon an appeal from the order granting the petition, the board of county commissioners shall immediately proceed to procure monuments for such landmarks, and shall contract with a registered land surveyor, for the survey of all the sections of such township and the erection of such monuments, one at each corner and one at each external quarter section corner in such township; such materials to be procured and such monuments to be set in all respects as provided in this chapter.

Source: SL 1901, ch 204, § 2; RPolC 1903, § 1157; RC 1919, § 6146; SDC 1939, § 58.1206; SL 1974, ch 282, § 8.



§ 43-19-11 Bond of surveyor contracting to erect landmarks in unorganized township.

43-19-11. Bond of surveyor contracting to erect landmarks in unorganized township. The surveyor with whom a contract is made pursuant to § 43-19-10 shall give bond as provided in this chapter, except that such surveyor's bond shall run to the county for the use of the township and such bond may be sued on by the county, and any judgment recovered thereon shall inure to the use and benefit of the township.

Source: SL 1901, ch 204, § 2; RPolC 1903, § 1157; RC 1919, § 6146; SDC 1939, § 58.1206.



§ 43-19-12 Survey for erection of landmarks in unorganized township--Certificate--Recording.

43-19-12. Survey for erection of landmarks in unorganized township--Certificate--Recording. Sections 43-19-4 and 43-19-5 shall apply to and govern such survey and the certificate thereof and the recording of the surveyor's certificate.

Source: SL 1901, ch 204, § 2; RPolC 1903, § 1157; RC 1919, § 6146; SDC 1939, § 58.1206.



§ 43-19-13 Levy of taxes for erection of landmarks in unorganized township.

43-19-13. Levy of taxes for erection of landmarks in unorganized township. In case any board of county commissioners shall grant any petition presented thereto under this chapter, such board shall ascertain the amount of money requisite for such purpose, and shall add such amount to the other amounts, if any, to be raised for township purposes in any such unorganized township as may be affected by such petition, and such board is empowered and it shall be its duty to make a specific levy of taxes upon all of the real property situated in any such unorganized township in a sufficient amount to pay the cost and expense of such survey and the establishment of such landmarks; such levy to be made at the time of the making of the annual tax levy by such board for the current year.

Source: SL 1901, ch 204, § 4; RPolC 1903, § 1159; RC 1919, § 6148; SDC 1939, § 58.1207.



§ 43-19-14 Tax levy for erection of landmarks in unorganized territory where petition was granted by board of county commissioners after time of making annual tax levy.

43-19-14. Tax levy for erection of landmarks in unorganized territory where petition was granted by board of county commissioners after time of making annual tax levy. In case any petition presented under this chapter shall have been granted after the time of making the annual tax levy, such specific levy shall be made at the time of making the annual tax levy for the ensuing year; and the amount so levied shall be inserted in the tax roll and be collected and paid into the county treasury in like manner as other taxes, and shall be applied exclusively in payment of the cost and expenses of such survey and establishment of landmarks.

Source: SL 1901, ch 204, § 4; RPolC 1903, § 1159; RC 1919, § 6148; SDC 1939, § 58.1207.



§ 43-19-15 Landmarks set at originally established section corners--Presumption.

43-19-15. Landmarks set at originally established section corners--Presumption. All landmarks set under authority of this chapter shall be presumptively deemed to be at the section and quarter section corners, as originally established by the United States survey, at which they respectively purport to be set.

Source: SL 1901, ch 204, § 3; RPolC 1903, § 1158; RC 1919, § 6147; SDC 1939, § 58.1208.



§ 43-19-16 Change of section corner established by United States survey unauthorized.

43-19-16. Change of section corner established by United States survey unauthorized. Nothing in this chapter shall authorize the changing of any section corner established by the United States survey.

Source: SL 1901, ch 204, § 3; RPolC 1903, § 1158; RC 1919, § 6147; SDC 1939, § 58.1208.






Chapter 20 - Perpetuation Of Survey Corners

§ 43-20-1 Purpose of chapter.

43-20-1. Purpose of chapter. It is the purpose of this chapter to protect and perpetuate public land survey corners and information concerning the location of such corners by requiring the systematic establishment of monuments and filing of information concerning the marking of the location of such public land survey corners and to allow the systematic location of other property corners, thereby providing for property security and a coherent system of property location and identification; and thereby eliminating the repeated necessity for reestablishment and relocations of such corners once they are established and located.

Source: SL 1967, ch 58, § 2.



§ 43-20-2 Definition of terms.

43-20-2. Definition of terms. Except where the context indicates a different meaning, terms used in this chapter shall be defined as follows:

(1) A "property corner" is a geographic point on the surface of the earth, and is on, a part of, and controls a property line;

(2) A "property controlling corner" for a property is a public land survey corner, or any property corner, which does not lie on a property line of the property in question, but which controls the location for one or more of the property corners of the property in question;

(3) A "public land survey corner" is any corner actually established and monumented in an original survey or resurvey used as a basis of legal description for issuing a patent for the land to a private person from the United States government or the State of South Dakota;

(4) A "corner," unless otherwise qualified, means a property corner, or a property controlling corner, or a public land survey corner, or any combination of these;

(5) An "accessory to a corner" is any exclusively identifiable physical object whose spatial relationship to the corner is recorded. Accessories may be bearing trees, bearing objects, monuments, reference monuments, line trees, pits, mounds, charcoal-filled bottles, steel or wooden stakes, or other objects;

(6) A "monument" is an accessory that is presumed to occupy the exact position of a corner;

(7) A "reference monument" is a special monument that does not occupy the same geographical position as the corner itself, but whose spatial relationship to the corner is recorded, and which serves to witness the corner;

(8) A "survey" is any field operation in which corners are used to locate streets, roads, utilities, airports, railroads, buildings, dams, canals, drainage ways, or any other works as well as property boundaries;

(9) A "registered land surveyor" is a surveyor who is registered to practice land surveying under Title 36 and has a current certificate for that calendar year;

(10) The "commission" is the State Commission of Engineering, Architectural, and Land Surveying Examiners.
Source: SL 1967, ch 58, § 3; SL 1982, ch 297, § 5; SL 1990, ch 309, § 4.



§ 43-20-3 Record of corner establishment or restoration--Execution and filing.

43-20-3. Record of corner establishment or restoration--Execution and filing. A surveyor shall complete, sign, and file with the register of deeds of the county where the corner is situated, a written record of corner establishment or restoration to be known as a "corner file" for every public land survey corner and accessory to the corner which is established, reestablished, monumented, remonumented, restored, rehabilitated, perpetuated, or used as control in any survey by the surveyor, and within ninety days thereafter, unless the corner and its accessories are substantially as described in an existing corner record filed in accordance with the provisions of this chapter.

Source: SL 1967, ch 58, §§ 4, 12; SL 1982, ch 297, § 1.



§ 43-20-4 Corner records which may be filed.

43-20-4. Corner records which may be filed. A surveyor may file such corner record as to any property corner, property controlling corner, reference monument, or accessory to a corner.

Source: SL 1967, ch 58, § 5.



§ 43-20-5 Survey corner required to be filed under chapter--Reconstruction of monument of corner.

43-20-5. Survey corner required to be filed under chapter--Reconstruction of monument of corner. In every case where a corner record of a public land survey corner is required to be filed under the provisions of this chapter, the surveyor must reconstruct or rehabilitate the monument of such corner, and accessories to such corner, so that the same shall be left by him in such physical condition that it remains as permanent a monument as is reasonably possible and so that the same may be reasonably expected to be found with facility at all times in the future.

Source: SL 1967, ch 58, § 8.



§ 43-20-6 Corners established or restored before July 1, 1967--Records may be filed.

43-20-6. Corners established or restored before July 1, 1967--Records may be filed. Corner records may be filed concerning corners established, reestablished, or restored before July 1, 1967.

Source: SL 1967, ch 58, § 10.



§ 43-20-7 Corner file--Information to be included--Form--Presentment and filing.

43-20-7. Corner file--Information to be included--Form--Presentment and filing. The Commission of Engineering, Architectural, and Land Surveying Examiners shall by rule adopted pursuant to chapter 1-26 prescribe the method of construction and placement of corner markers or monuments used to identify reference points on plats and the information which is necessary to be included in the corner file. The commission shall also prescribe the form in which the corner record shall be presented and filed.

Source: SL 1967, ch 58, § 6; SL 1982, ch 297, § 2; SL 1986, ch 317, § 2; SL 1990, ch 309, § 4.



§ 43-20-8 Signatures required for filing of corner record.

43-20-8. Signatures required for filing of corner record. No corner record shall be filed unless the same is signed by a registered surveyor, or, in the case of an agency of the United States government the certificate may be signed by the survey party chief making the survey.

Source: SL 1967, ch 58, § 9.



§ 43-20-9 Filing in accordance with chapter required.

43-20-9. Filing in accordance with chapter required. No filing shall be of any force or legal effect unless and until filed as provided in this chapter.

Source: SL 1967, ch 58, § 12.



§ 43-20-10 Corner record--Filing fee.

43-20-10. Corner record--Filing fee. The register of deeds of the county in which the corner is located shall charge a recording fee of ten dollars.

Source: SL 1967, ch 58, § 7 (c); SL 1983, ch 305, § 1; SL 1989, ch 380; SL 2012, ch 51, § 6.



§ 43-20-11 Filing fees--Exemption of surveys by United States.

43-20-11. Filing fees--Exemption of surveys by United States. All filings relative to official cadastral surveys of the Bureau of Land Management of the United States of America performed by authorized personnel shall be exempt from filing fees.

Source: SL 1967, ch 58, § 11.



§ 43-20-12 Completed corner record--Preservation in hardbound book--Numbering and indexing.

43-20-12. Completed corner record--Preservation in hardbound book--Numbering and indexing. The county register of deeds of the county containing the corner shall receive the completed corner record and preserve it in a hardbound book. The books shall be numbered in numerical order and indexed by legal description showing section, township, and range (or addition, block, and lot).

Source: SL 1967, ch 58, § 7 (a); SL 1982, ch 297, § 3.



§ 43-20-13 Inspection of corner records.

43-20-13. Inspection of corner records. The register of deeds shall make these records available for public inspection during all usual office hours.

Source: SL 1967, ch 58, § 7 (b); SL 1982, ch 297, § 4.



§ 43-20-14 Citation of chapter.

43-20-14. Citation of chapter. This chapter may be cited as the "Corner Perpetuation and Filing Act."

Source: SL 1967, ch 58, § 1.






Chapter 21 - Survey And Recording Of Plats

§ 43-21-1 Necessity for platting subdivision or tract of land into lots--Survey of lands--Recording of plat--Inapplicability to certain parcels being transferred to or from South Dakota Building Authority.

43-21-1. Necessity for platting subdivision or tract of land into lots--Survey of lands--Recording of plat--Inapplicability to certain parcels being transferred to or from South Dakota Building Authority. When any owner of a government subdivision or a platted tract or lot which is within or without the corporate limits of any municipality shall divide the same into parcels for the purpose of transfer that cannot be described except by metes and bounds, he shall cause the parcels of land so divided to be platted into lots and have the lots numbered and a plat thereof recorded before any instrument of transfer of such divided parcels of land shall be recorded. If such plat cannot be made without an actual survey he shall have such lands surveyed and the plat thereof recorded. The provisions of this section do not apply to parcels subject to a contract with the United States secretary of agriculture pursuant to the United States Conservation Reserve Program, as established in Subtitle D of Title XII of the United States Food Security Act of 1985, as amended on January 25, 1988, and which parcel is being transferred to or from the South Dakota Building Authority.

Source: SL 1895, ch 154, §§ 1, 2; RPolC 1903, §§ 983, 984; RC 1919, § 5814; SL 1931, ch 192; SDC 1939, § 51.1405; SL 1945, ch 214; SL 1988, ch 347, § 1; SL 1992, ch 60, § 2.



§ 43-21-2 Refusal or neglect to comply with law requiring plat and survey--Auditor to make and record plat.

43-21-2. Refusal or neglect to comply with law requiring plat and survey--Auditor to make and record plat. If the owner of any parcel or lot of land that has been divided as set forth in § 43-21-1 shall refuse or neglect to cause such plat and survey to be made and recorded within thirty days after written request by the county auditor at the direction of the board of county commissioners then said auditor shall cause such plat to be made from the records of the register of deeds or from an actual survey of the land when necessary and shall have the same recorded.

Source: SL 1895, ch 154, § 3; RPolC 1903, § 985; RC 1919, § 5815; SDC 1939, § 51.1405; SL 1945, ch 214.



§ 43-21-3 Cost of platting, surveying, and recording when made by auditor--Payment by county--Added to tax upon tract of land.

43-21-3. Cost of platting, surveying, and recording when made by auditor--Payment by county--Added to tax upon tract of land. When the owner of such divided parcels of land fails to comply with the provisions of § 43-21-1, the cost of platting and recording, and surveying when necessary, shall be paid by the county and the amount thereof shall be added to the tax upon such tract or lot of land the next ensuing year, which tax when collected shall be credited to the county general fund.

Source: SL 1895, ch 154, § 4; RPolC 1903, § 986; RC 1919, § 5816; SDC 1939, § 51.1405; SL 1945, ch 214.



§ 43-21-4 Description of property in accordance with certified and recorded plat valid.

43-21-4. Description of property in accordance with certified and recorded plat valid. Such plat being duly certified and recorded, a description of the property in accordance with the numbers and description set forth in such plat shall be deemed a good and valid description of the lots or parcels of land so described.

Source: SL 1895, ch 154, § 3; RPolC 1903, § 985; RC 1919, § 5815; SDC 1939, § 51.1405; SL 1945, ch 214.



§ 43-21-4.1 Recording real property described by metes and bounds.

43-21-4.1. Recording real property described by metes and bounds. Conveyances describing real property by metes and bounds shall be recorded if a previous conveyance by the same metes and bounds has been made and recorded.

Source: SL 1979, ch 293.



§ 43-21-5 Plats of federal, state, county, and municipality property--Recording--Exemption from law pertaining to filing of private plats for record--Use for descriptive purposes.

43-21-5. Plats of federal, state, county, and municipality property--Recording--Exemption from law pertaining to filing of private plats for record--Use for descriptive purposes. Each plat of real property acquired by the forest service of the United States Department of Agriculture, the State Department of Transportation, the South Dakota Building Authority, and the several counties and municipalities of the State of South Dakota and, which plat is subscribed to by the forest engineer of the forest service of the United States Department of Agriculture, an authorized agent of the State Department of Transportation, or any registered land surveyor in the employ of the forest service of the United States Department of Agriculture, the State Department of Transportation, the South Dakota Building Authority, or the several counties or municipalities of the State of South Dakota, shall be entitled to record in the office of the register of deeds, in which such lands or any portion thereof are situated without compliance with the provisions of chapter 11-3 or this chapter, pertaining to the filing of plats for record. Any amendments or vacations of plats filed by the forest service of the United States Department of Agriculture, the State Department of Transportation, the South Dakota Building Authority, or several counties or municipalities of the State of South Dakota may be entitled to record in like manner. All plats filed by the counties subsequent to January 1, 1968 shall be valid and covered by the provisions of this section. No plats filed for record under this section may operate of themselves to transfer title to the property described but such plats are for descriptive purposes only.

Source: SL 1964, ch 98, §§ 1, 2; SL 1966, ch 84; SL 1968, ch 126; SL 1975, ch 269; SL 1988, ch 348.



§ 43-21-6 Plats of governmental acquisitions filed with director of equalization.

43-21-6. Plats of governmental acquisitions filed with director of equalization. Notwithstanding the provisions of § 43-21-5, copies of plats filed in accordance therewith shall be furnished to the director of equalization in each county wherein such plat is to be filed within ten days after such filing.

Source: SL 1971, ch 247.






Chapter 22 - South Dakota Coordinate System

§ 43-22-1 Designation of South Dakota coordinate systems.

43-22-1. Designation of South Dakota coordinate systems. The systems of plane coordinates which have been established by the United States Department of Commerce, National Oceanic and Atmospheric Administration, for defining and stating the geographic positions or locations of points on the surface of the earth within the State of South Dakota are hereafter to be known and designated as the "South Dakota coordinate system of 1927" and the "South Dakota coordinate system of 1983."

Source: SL 1947, ch 231, § 1; SDC Supp 1960, § 18.0301; SL 1988, ch 349, § 1.



§ 43-22-2 Division of state into zones for purpose of systems.

43-22-2. Division of state into zones for purpose of systems. For the purpose of the use of these systems the state is divided into a "north zone" and a "south zone."

Source: SL 1947, ch 231, § 1; SDC Supp 1960, § 18.0301; SL 1988, ch 349, § 2.



§ 43-22-3 Counties included in north zone.

43-22-3. Counties included in north zone. The area now included in the following counties shall constitute the north zone: Beadle, Brookings, Brown, Butte, Campbell, Clark, Codington, Corson, Day, Deuel, Dewey, Edmunds, Faulk, Grant, Hamlin, Hand, Harding, Hyde, Kingsbury, Lawrence, McPherson, Marshall, Meade, Perkins, Potter, Roberts, Spink, Sully, Walworth, and Ziebach.

Source: SL 1947, ch 231, § 1; SDC Supp 1960, § 18.0301.



§ 43-22-4 Counties included in south zone.

43-22-4. Counties included in south zone. The area now included in the following counties shall constitute the south zone: Aurora, Bennett, Bon Homme, Brule, Buffalo, Charles Mix, Clay, Custer, Davison, Douglas, Fall River, Gregory, Haakon, Hanson, Hughes, Hutchinson, Jackson, Jerauld, Jones, Lake, Lincoln, Lyman, McCook, Mellette, Miner, Minnehaha, Moody, Oglala Lakota, Pennington, Sanborn, Stanley, Todd, Tripp, Turner, Union, and Yankton.

Source: SL 1947, ch 231, § 1; SDC Supp 1960, § 18.0301; SL 1983, ch 13, § 6; SL 2015, ch 56 (HJR 1005), eff. May 1, 2015.



§ 43-22-5 Zone designations.

43-22-5. Zone designations. As established for use in the north zone the South Dakota coordinate system of 1927 or the South Dakota coordinate system of 1983 shall be named, and in any land description in which it is used it shall be designated, the "South Dakota coordinate system of 1927, north zone" or the "South Dakota coordinate system of 1983, north zone."

As established for use in the south zone, the South Dakota coordinate system of 1927 or the South Dakota coordinate system of 1983 shall be named, and in any land description in which it is used it shall be designated, the "South Dakota coordinate system of 1927, south zone" or the "South Dakota coordinate system of 1983, south zone."

Source: SL 1947, ch 231, § 2; SDC Supp 1960, § 18.0302; SL 1988, ch 349, § 3.



§ 43-22-6 Definition of systems.

43-22-6. Definition of systems. For purposes of more precisely defining the South Dakota coordinate systems of 1927 and 1983, the following definition by the United States Department of Commerce, National Oceanic and Atmospheric Administration, is adopted:

(1) The South Dakota coordinate system of 1927, north zone, is a Lambert conformal projection of the Clarke Spheroid of 1866, having standard parallels at north latitudes 44 degrees 25 minutes and 45 degrees 41 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 100 degrees 00 minutes west of Greenwich and the parallel of 43 degrees 50 minutes north latitude. This origin is given the coordinates: x equals 2,000,000 feet and y equals 0 feet.

(2) The South Dakota coordinate system of 1927, south zone, is a Lambert conformal projection of the Clarke Spheroid of 1866, having standard parallels at north latitudes 42 degrees 50 minutes and 44 degrees 24 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 100 degrees 20 minutes west of Greenwich and the parallel 42 degrees 20 minutes north latitude. This origin is given the coordinates: x equals 2,000,000 feet and y equals 0 feet.

(3) The South Dakota coordinate system of 1983, north zone, is a Lambert conformal conic projection of the North American Datum of 1983, having standard parallels at north latitudes 44 degrees 25 minutes and 45 degrees 41 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 100 degrees 00 minutes west of Greenwich and the parallel 43 degrees 50 minutes north latitude. This origin is given the coordinates: x equals 600,000 meters and y equals 0 meters.

(4) The South Dakota coordinate system of 1983, south zone is a Lambert conformal conic projection of the North American Datum of 1983, having standard parallels at north latitudes 42 degrees 50 minutes and 44 degrees 24 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 100 degrees 20 minutes west of Greenwich and the parallel 42 degrees 20 minutes north latitude. This origin is given the coordinates: x equals 600,000 meters and y equals 0 meters.
Source: SL 1947, ch 231, § 5; SDC Supp 1960, § 18.0305 (1); SL 1988, ch 349, § 4.



§ 43-22-7 Repealed.

43-22-7. Repealed by SL 1988, ch 349, § 5



§ 43-22-8 Plane coordinate values--X and Easting--Y and Northing--Definitions.

43-22-8. Plane coordinate values--X and Easting--Y and Northing--Definitions. The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of such point in the appropriate zone of these systems, shall consist of two distances, expressed in United States survey feet and decimals of a foot when using the South Dakota coordinate system of 1927 and expressed in United States survey feet and decimals of a foot when using the South Dakota coordinate system of 1983. One of these distances, to be known as the "x-coordinate" on North American Datum 1927 and "Easting" on North American Datum 1983, shall give the position in an east-and-west direction; the other, to be known as the "y-coordinate" on North American Datum 1927 and "Northing" on North American Datum 1983, shall give the position in a north-and-south direction. These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network as published by the United States Department of Commerce, National Oceanic and Atmospheric Administration, and whose plane coordinates have been computed on the systems defined in this chapter. Any such station may be used for establishing a survey connection to either South Dakota coordinate system.

Source: SL 1947, ch 231, § 3; SDC Supp 1960, § 18.0303; SL 1988, ch 349, § 6; SL 1991, ch 364.



§ 43-22-9 Recordation of land description based on coordinate systems--Limitation.

43-22-9. Recordation of land description based on coordinate systems--Limitation. No coordinates based on either South Dakota coordinate system, purporting to define the position of a point on a land boundary, shall be presented to be recorded in any public land records or deed records unless such point is within one kilometer of a monumented horizontal control station established in conformity with the standards of accuracy and specification for first or second-order geodetic surveying as prepared and published by the federal geodetic control committee of the United States Department of Commerce. Standards and specifications of the federal geodetic control committee in force on date of the survey apply. Publishing existing control stations, or the acceptance with intent to publish the newly established stations, by the United States Department of Commerce, National Oceanic and Atmospheric Administration, shall constitute evidence of adherence to the federal geodetic control committee specifications. Above limitations may be modified by a duly authorized state agency to meet local conditions.

Source: SL 1947, ch 231, § 6; SDC Supp 1960, § 18.0306; SL 1988, ch 349, § 7.



§ 43-22-10 Use of terms on maps, reports of survey, or other documents--Limitation.

43-22-10. Use of terms on maps, reports of survey, or other documents--Limitation. The use of the term "South Dakota coordinate system of 1927 north zone," or "South Dakota coordinate system of 1927 south zone," or the use of the term "South Dakota coordinate system of 1983 north zone," or "South Dakota coordinate system of 1983 south zone," on any map, report of survey, or other document, shall be limited to coordinates based on the South Dakota coordinate systems as defined in this chapter.

Source: SL 1947, ch 231, § 7; SDC Supp 1960, § 18.0307; SL 1988, ch 349, § 8.



§ 43-22-11 Description of land located in more than one zone.

43-22-11. Description of land located in more than one zone. If any tract of land to be defined by a single description extends from one into the other of the coordinate zones described by §§ 43-22-3 and 43-22-4, the positions of all points on its boundaries may be referred to either of the two zones, the zone which is used being specifically named in the description.

Source: SL 1947, ch 231, § 4; SDC Supp 1960, § 18.0304; SL 1988, ch 349, § 9.



§ 43-22-12 Repealed.

43-22-12. Repealed by SL 1988, ch 349, § 10



§ 43-22-12.1 Description of location on system of plane coordinates.

43-22-12.1. Description of location on system of plane coordinates. For purposes of describing the location of any survey station or land boundary corner in the state, it shall be considered a complete, legal, and satisfactory description of such location to give the position of the survey station or land boundary corner on the system of plane coordinates defined in this chapter.

Source: SL 1988, ch 349, § 11.



§ 43-22-13 Purchaser, mortgagee, or insurer not required to rely on description which depends exclusively upon coordinate systems.

43-22-13. Purchaser, mortgagee, or insurer not required to rely on description which depends exclusively upon coordinate systems. Nothing contained in this chapter requires a purchaser, mortgagee, or insurer of real property to rely wholly on a land description, any part of which depends exclusively on either South Dakota coordinate system.

Source: SL 1947, ch 231, § 9; SDC Supp 1960, § 18.0309; SL 1988, ch 349, § 12.



§ 43-22-14 Limitation on use of South Dakota coordinate system of 1927.

43-22-14. Limitation on use of South Dakota coordinate system of 1927. The South Dakota coordinate system of 1927 may not be used after January 1, 1991. The South Dakota coordinate system of 1983 shall be the sole system after January 1, 1991.

Source: SL 1988, ch 349, § 13.






Chapter 23 - Partition Fences

§ 43-23-1 Erection and maintenance of partition fence--Liability of owners of adjoining land.

43-23-1. Erection and maintenance of partition fence--Liability of owners of adjoining land. Unless adjoining landowners otherwise agree, every owner of land shall be liable for one-half of the expense of erecting and maintaining a partition fence between his own and adjoining lands. However, no owner of land is liable for such expense if neither keeps livestock on the affected tract of land and neither derives any other substantial benefit from the fence for a period of five years from the date of erection or repair of the fence.

Source: SL 1909, ch 197, § 1; RC 1919, § 10531; SL 1919, ch 204; SDC 1939, § 19.0101; SL 1988, ch 350, § 1.



§ 43-23-2 Duty of adjoining owner of land to build half of partition fence.

43-23-2. Duty of adjoining owner of land to build half of partition fence. Unless otherwise agreed upon, if adjoining landowners are liable for one-half of the expense of erecting and maintaining a partition fence pursuant to § 43-23-1, each owner of adjoining lands shall build that half of the fence which shall be upon his right hand when he stands upon his own land and faces the line upon which the proposed fence is to be built.

Source: SL 1909, ch 197, § 2; RC 1919, § 10532; SDC 1939, § 19.0102; SL 1988, ch 350, § 2.



§ 43-23-3 Fence agreed to by owners of adjoining land is legal fence.

43-23-3. Fence agreed to by owners of adjoining land is legal fence. Any fence upon which owners of such adjoining lands may agree, shall be a legal fence.

Source: SL 1909, ch 197, § 3; RC 1919, § 10533; SDC 1939, § 19.0103 (1); SL 1949, ch 79.



§ 43-23-4 Description and specifications for legal partition fence--Wire spacing.

43-23-4. Description and specifications for legal partition fence--Wire spacing. Where such owners do not agree upon a different sort of fence, a legal partition fence shall consist of sound wood posts at least six and one-half feet long and four inches in diameter, and firmly set at least two feet in the earth and not over thirty feet apart, or concrete posts six feet or more in length, having a diameter of not less than four inches and having a reinforcing rod not less than one-fourth inch in diameter throughout the full length thereof, firmly set and spaced as in the case of wood posts, or of steel posts not less than five and one-half feet in length, firmly set at least seventeen inches in the earth and not over twenty feet apart, or a combination of steel and concrete or wood posts in a ratio of not more than three steel posts to one of wood or concrete as above specified, firmly set as aforesaid according to the type of post and not over twenty-five feet apart. Such posts shall be firmly braced at ends, corners, and gateways or openings, to prevent sagging, and upon them shall be firmly stretched and securely attached to each at least four strands of ordinary commercial barbed fencing wire, the lower strand to be eighteen inches, the next twenty-eight inches, the third thirty-eight inches, and the fourth forty-eight inches from the earth. A deviation of not more than two inches in the wire spacing shall be considered to be in compliance with this section.

Source: SL 1909, ch 197, § 3; RC 1919, § 10533; SDC 1939, § 19.0103 (2); SL 1949, ch 79; SL 1973, ch 274.



§ 43-23-4.1 Legal fences for buffalo.

43-23-4.1. Legal fences for buffalo. A legal fence for buffalo is the same as provided in § 43-23-4, except as provided in this section. A legal fence for buffalo may use smooth wire rather than barbed wire. All posts shall be of sufficient length to provide for fifty-four inches above the surface, and one additional strand of wire shall be included at fifty-four inches above the earth. The additional cost and maintenance of the legal fence for buffalo, other than an as provided in § 43-23-4, shall be borne by the owner or caretaker of the buffalo if only one of the parties partitioned possesses the buffalo.

Source: SL 2001, ch 224, § 3.



§ 43-23-5 Neglect or refusal to erect and maintain half of legal fence--Enforcement by adjoining landowner--Service of notice and demand.

43-23-5. Neglect or refusal to erect and maintain half of legal fence--Enforcement by adjoining landowner--Service of notice and demand. If any owner of any land who is liable for one-half of the expense of erecting and maintaining a partition fence pursuant to § 43-23-1 neglects or refuses to so erect and maintain one-half of a legal fence on the lines separating his land from adjoining land, the owner of the adjoining land may serve upon the delinquent owner a notice in writing demanding that the delinquent owner shall erect or repair, as the case may be, a legal fence along one-half of such line, describing it, within thirty days from the date of the service of the notice and demand upon him.

Source: SL 1909, ch 197, § 4; RC 1919, § 10534; SDC 1939, § 19.0104; SL 1988, ch 350, § 3; SL 1990, ch 350, § 1.



§ 43-23-6 Aggrieved owner of adjoining land--Erection or repair of fence after notice and demand on delinquent owner--Recovery of costs and damages.

43-23-6. Aggrieved owner of adjoining land--Erection or repair of fence after notice and demand on delinquent owner--Recovery of costs and damages. If a delinquent owner neglects or refuses to erect or repair a partition fence within the time specified in § 43-23-5, the aggrieved owner may erect or repair the partition fence. The aggrieved owner may recover the cost of erecting or repairing the partition fence in a civil action and, in addition, recover an amount to be determined by the court as compensation for the time spent by the aggrieved owner.

Source: SL 1909, ch 197, § 4; RC 1919, § 10534; SDC 1939, § 19.0104; SL 1990, ch 350, § 2.



§ 43-23-7 Erection of partition fence not required when earth is frozen.

43-23-7. Erection of partition fence not required when earth is frozen. The delinquent owner shall not be required to build such partition fence at any season when the earth is frozen.

Source: SL 1909, ch 197, § 4; RC 1919, § 10534; SDC 1939, § 19.0104.



§ 43-23-8 Judgment for construction or repair of partition fence is lien upon land of delinquent owner.

43-23-8. Judgment for construction or repair of partition fence is lien upon land of delinquent owner. The judgment entered for construction or repair of a partition fence shall be a lien upon the land of the delinquent owner for which it was constructed, superior to all other liens thereon except taxes.

Source: SL 1909, ch 197, § 4; RC 1919, § 10534; SDC 1939, § 19.0104.



§ 43-23-9 Removal of partition fence restricted to repair or construction of new fence.

43-23-9. Removal of partition fence restricted to repair or construction of new fence. If adjoining owners of land have shared the expense of erecting and maintaining a partition fence pursuant to the provisions of this chapter, neither owner shall have the right as against the owner of the adjoining lands to remove the same or any part thereof, except for the purpose of making immediate repairs or constructing a new fence.

Source: SL 1909, ch 197, § 1; RC 1919, § 10531; SL 1919, ch 204; SDC 1939, § 19.0101; SL 1988, ch 350, § 4.



§ 43-23-9.1 Privileges and obligations of persons in physical possession--Contract with owner--Rights and liabilities of parties absent contract.

43-23-9.1. Privileges and obligations of persons in physical possession--Contract with owner--Rights and liabilities of parties absent contract. For the purposes of §§ 43-23-1 to 43-23-9, inclusive, any person who is in physical possession of real property, whether by fee, lease, conveyance, or other lawful means, has the same privileges and obligations as the owner of such property. If the person in physical possession of real property is different from the owner of such property, they may provide for the disposition of rights and responsibilities pursuant to §§ 43-23-1 to 43-23-9, inclusive, by contract. In the absence of such a contract, both the person in physical possession of real property and the owner of such property may, individually or jointly, exercise such rights and be held liable for such responsibilities as are provided for in §§ 43-23-1 to 43-23-9, inclusive.

Source: SL 1988, ch 351.



§ 43-23-10 Opening or injuring fence or gate as misdemeanor.

43-23-10. Opening or injuring fence or gate as misdemeanor. Any person who shall intentionally open, or leave open, let down, throw down, tear down, or prostrate any fence, gate, or bars, legally constructed, located, and lawfully maintained, which encloses a meadow, pasture, livestock range, or private other inclosure, is guilty of a Class 2 misdemeanor.

Source: SL 1919, ch 253; SDC 1939, § 19.9901; SL 1983, ch 15, § 9.






Chapter 24 - Local Option Woven-Wire Fences

§ 43-24-1 Townships covered by chapter--Assessed value of farmland--Petition for township election to make chapter applicable--Form of ballot--Effect of majority vote.

43-24-1. Townships covered by chapter--Assessed value of farmland--Petition for township election to make chapter applicable--Form of ballot--Effect of majority vote. This chapter shall not take effect and be in force in any township in this state where the average assessed valuation of agricultural or farmlands is less than thirty dollars per acre, unless a petition signed by at least ten percent of the legal freeholders of said civil township on or before February first, in any year, shall be submitted to the township board of supervisors by filing the same in the office of the town clerk, requesting such supervisors to submit to the voters of such civil township at the next township election on a separate ballot, the question whether or not this chapter shall be of force and effect in such civil township. Such ballot shall be in the following form: "Yes ____ No ____ for division and partition fence law." If a majority of voters of such township voting on such proposition shall vote in favor of the division and partition fence law, then this chapter shall be in force and effect in such township.

Source: SL 1917, ch 237, § 5; RC 1919, § 10539; SL 1919, ch 205; SDC 1939, § 19.0201.



§ 43-24-2 Adoption of chapter by civil township supersedes partition fence law.

43-24-2. Adoption of chapter by civil township supersedes partition fence law. So long as this chapter is operative in any civil township, its provisions shall supersede the provisions of §§ 43-23-1 to 43-23-9, inclusive.

Source: SL 1917, ch 237, § 6; RC 1919, § 10540; SDC 1939, § 19.0202.



§ 43-24-3 Owners of adjoining land--Liability for expenses of erecting and maintaining local option partition fence.

43-24-3. Owners of adjoining land--Liability for expenses of erecting and maintaining local option partition fence. Every owner of land is bound to bear one-half of the expense of erecting and maintaining partition fences between his own and adjoining lands.

Source: SL 1917, ch 237, § 1; RC 1919, § 10535; SDC 1939, § 19.0204.



§ 43-24-4 Duty of owner of adjoining land to build half of local option partition fence.

43-24-4. Duty of owner of adjoining land to build half of local option partition fence. Unless otherwise agreed upon each owner of adjoining lands shall build that half of the fence which shall be upon his right hand when he stands upon his own land and faces the line upon which the proposed fence is to be built.

Source: SL 1917, ch 237, § 2; RC 1919, § 10536; SDC 1939, § 19.0205.



§ 43-24-5 Fence upon which owners of adjoining lands agree is a legal fence.

43-24-5. Fence upon which owners of adjoining lands agree is a legal fence. Any fence upon which the owners of such adjoining lands may agree, shall be a legal fence.

Source: SL 1917, ch 237, § 3; RC 1919, § 10537 (1); SL 1921, ch 236; SDC 1939, § 19.0203 (1).



§ 43-24-6 Legal local option partition fence--Disagreement of owners of adjoining lands as to sort of fence--Definition.

43-24-6. Legal local option partition fence--Disagreement of owners of adjoining lands as to sort of fence--Definition. When such owners do not agree upon a different sort of fence, a legal partition fence shall consist of sound posts at least six and one-half feet long and four inches in diameter, or standard steel posts, and firmly set at least two feet in the earth and not over twenty feet apart. Such posts shall be firmly braced at ends, corners, and gateways or openings, to prevent sagging, and upon them shall be firmly stretched and securely attached to each a woven-wire fence thirty-two inches high, the bottom of which shall be firmly stretched even with the ground, which woven-wire fence shall be of eight bars, with six inch stays, and wire to be not smaller than number ten or number thirteen wire; above such woven-wire fence shall be firmly stretched and securely attached to each post at least two strands of ordinary commercial barbed fencing wire, the lowest strand to be four inches from the top of such woven-wire fence and the upper strand to be sixteen inches from the top of such woven-wire fence.

Source: SL 1917, ch 237, § 3; RC 1919, § 10537 (2); SL 1921, ch 236; SDC 1939, § 19.0203 (2).



§ 43-24-7 Neglect or refusal to erect half of local option partition fence--Enforcement by adjoining landowner--Service of notice and demand.

43-24-7. Neglect or refusal to erect half of local option partition fence--Enforcement by adjoining landowner--Service of notice and demand. If any owner of any land neglects or refuses to so erect and maintain one-half of a legal fence on the lines separating his land from adjoining land, the owner of the adjoining land may serve upon such delinquent owner a notice in writing, demanding that the delinquent owner shall erect or repair, as the case may be, a legal fence along one-half of such line, describing it, within thirty days from the date of the service of the notice and demand upon him.

Source: SL 1917, ch 237, § 4; RC 1919, § 10538; SDC 1939, § 19.0206; SL 1990, ch 350, § 3.



§ 43-24-8 Aggrieved owner of adjoining land--Erection or repair of local option fence after notice and demand on delinquent owner--Recovery of costs and damages.

43-24-8. Aggrieved owner of adjoining land--Erection or repair of local option fence after notice and demand on delinquent owner--Recovery of costs and damages. If the delinquent owner so served with notice fails or refuses to erect or repair such partition fence within the time specified in § 43-24-7, the aggrieved owner of such adjoining land may erect or repair such partition fence, and may recover the cost of erecting or repairing the partition fence in a civil action and, in addition, recover an amount to be determined by the court as compensation for the time spent by the aggrieved owner.

Source: SL 1917, ch 237, § 4; RC 1919, § 10538; SDC 1939, § 19.0206; SL 1990, ch 350, § 4.



§ 43-24-9 Erection of local option partition fence not required when earth is frozen.

43-24-9. Erection of local option partition fence not required when earth is frozen. Such delinquent owner shall not be required to erect such partition fence at any season when the earth is frozen.

Source: SL 1917, ch 237, § 4; RC 1919, § 10538; SDC 1939, § 19.0206.



§ 43-24-10 Judgment for construction or repair of local option partition fence is lien upon land of delinquent owner.

43-24-10. Judgment for construction or repair of local option partition fence is lien upon land of delinquent owner. The judgment entered for construction or repair of a partition fence shall be a lien upon the land of the delinquent owner for which it was constructed, superior to all other liens thereupon except taxes.

Source: SL 1917, ch 237, § 4; RC 1919, § 10538; SDC 1939, § 19.0206.






Chapter 25 - Deeds And Conveyances

§ 43-25-1 Requisites for transfer of certain estates.

43-25-1. Requisites for transfer of certain estates. An estate in real property, other than an estate at will or for a term not exceeding one year, can be transferred only by operation of law, or by an instrument in writing, subscribed by the party disposing of the same, or by his agent thereunto authorized by writing.

Source: CivC 1877, § 622; CL 1887, § 3245; RCivC 1903, § 938; RC 1919, § 540; SDC 1939, § 51.1401.



§ 43-25-2 Conveyance of interest in property by owner out of possession.

43-25-2. Conveyance of interest in property by owner out of possession. Any person claiming right or title to lands, tenements, or hereditaments, although he, she, or they may be out of possession, and notwithstanding there may be an adverse possession thereof, may sell, convey, and transfer his or her interest in and to the same in as full and complete a manner as if he or she were in actual possession of the lands and premises intended to be conveyed; and the grantee or grantees shall have the same right of action for the recovery thereof, and shall in all respects derive the same benefit and advantage therefrom as if the grantor or grantors had been in actual possession at the time of executing the conveyance.

Source: SL 1899, ch 109; RCivC 1903, § 996; RC 1919, § 602; SDC 1939, § 51.1409.



§ 43-25-3 Conclusiveness of grant of estate in real property--Exception.

43-25-3. Conclusiveness of grant of estate in real property--Exception. Every grant of an estate in real property is conclusive against the grantor and everyone subsequently claiming under him, except a purchaser or encumbrancer who, in good faith, and for a valuable consideration, acquires a title or lien by an instrument that is first duly recorded.

Source: CivC 1877, § 629; CL 1887, § 3250; RCivC 1903, § 943; RC 1919, § 551; SDC 1939, § 51.1410.



§ 43-25-4 Words of inheritance or succession not required to transfer fee in real property.

43-25-4. Words of inheritance or succession not required to transfer fee in real property. Words of inheritance or succession are not requisite to transfer a fee in real property.

Source: CivC 1877, § 618; CL 1887, § 3241; RCivC 1903, § 934; RC 1919, § 536; SDC 1939, § 51.1312.



§ 43-25-5 Warranty deed--Standard form.

43-25-5. Warranty deed--Standard form. The standard form of warranty deeds in this state is as follows:
WARRANTY DEED

________, grantor, of ________ county, of ________, for and in consideration of ________ dollars, grants, conveys and warrants to ________, grantee, of ________ P. O. the following described real estate in the county of ________ in the State of South Dakota: __________

__________

__________

__________

Dated this ________ day of ________, 20____.
(Signature) ________________________

(ACKNOWLEDGMENT)

Source: SL 1911, ch 257, § 1; RC 1919, § 542; SDC 1939, § 51.1403.



§ 43-25-6 Implied covenants and warranties in deed.

43-25-6. Implied covenants and warranties in deed. Every such instrument duly executed as required by law shall be a conveyance in fee simple of the premises described to the grantee, his heirs, and assigns, with covenants on the part of the grantor, his heirs, and personal representatives,

(1) That he is lawfully seized of the premises in fee simple, and has good right to convey the same;

(2) That the premises are free from all encumbrances;

(3) That he warrants to the grantee, his heirs, and assigns, the quiet and peaceable possession thereof; and

(4) That he will defend the title thereto against all persons who may lawfully claim the same.
Such covenants shall be obligatory upon any grantor, his heirs, and personal representatives, as fully and with like effect as if written at length in such deed.

Source: SL 1911, ch 257, § 1; RC 1919, § 542; SDC 1939, § 51.1403.



§ 43-25-7 Quitclaim deed--Standard form.

43-25-7. Quitclaim deed--Standard form. The standard form of quitclaim deeds in this state is as follows:
QUITCLAIM DEED

________, grantor, of ________ county, state of ________, for and in consideration of ________ dollars, conveys and quitclaims to ________, the grantee, of ________ P. O. all interest in the following described real estate in the county of ________ in the State of South Dakota

__________

__________

__________

Dated this ________ day of ________, 20____.
(Signature) __________________________

(ACKNOWLEDGMENT)

Source: SL 1911, ch 257, § 2; RC 1919, § 542; SDC 1939, § 51.1403.



§ 43-25-8 Right, title, and interest conveyed by quitclaim deed--After-acquired title.

43-25-8. Right, title, and interest conveyed by quitclaim deed--After-acquired title. Every such instrument, duly executed, shall be a conveyance to the grantee, his heirs, and assigns, of all right, title, and interest of the grantor in the premises described, but shall not extend to after-acquired title, unless words expressing such intention be added.

Source: SL 1911, ch 257, § 2; RC 1919, § 542; SDC 1939, § 51.1403.



§ 43-25-9 Other forms of deeds unaffected by standard forms of warranty and quitclaim deeds.

43-25-9. Other forms of deeds unaffected by standard forms of warranty and quitclaim deeds. The provisions of §§ 43-25-5 to 43-25-8, inclusive, do not preclude the use, affect the validity, or control the interpretation of other forms of warranty and quitclaim deeds.

Source: RC 1919, § 543; SDC 1939, § 51.1403.



§ 43-25-10 Use of word "grant" in conveyance--Implied covenants, action to enforce.

43-25-10. Use of word "grant" in conveyance--Implied covenants, action to enforce. From the use of the word "grant" in any conveyance by which an estate of inheritance or fee simple is to be passed, the following covenants, and none other, on the part of the grantor for himself and his heirs to the grantee, his heirs, and assigns, are implied unless restrained by express terms contained in such conveyance:

(1) That previous to the time of the execution of such conveyance, the grantor has not conveyed the same estate, or any right, title, or interest therein, to any person other than the grantee;

(2) That such estate is, at the time of the execution of such conveyance, free from encumbrances done, made, or suffered by the grantor, or any person claiming under him.

Such covenants may be sued upon in the same manner as if they had been expressly inserted in the conveyance.

Source: CivC 1877, § 628; CL 1887, § 3249; RCivC 1903, § 942; RC 1919, § 548; SDC 1939, § 51.1415.



§ 43-25-11 Use of words "remise," "release," or "quitclaim" in conveyance--Implied covenants.

43-25-11. Use of words "remise," "release," or "quitclaim" in conveyance--Implied covenants. From the use of the words "remise," "release," or "quitclaim" in any conveyance by which an estate or interest in real property is to be passed, the following covenants on the part of the grantor to the grantee, his heirs, or assigns, are implied, unless restricted by express terms contained in such conveyance:

(1) That previous to the time of the execution of such conveyance the grantor has not conveyed the same estate or any right, title, or interest therein to any person other than the grantee; and

(2) That such estate is at the time of the execution of such conveyance free from encumbrances made, done, or suffered by the grantor.
Source: SL 1909, ch 179, § 1; RC 1919, § 549; SDC 1939, § 51.1416.



§ 43-25-12 Prior unrecorded conveyance--Rights of purchaser in good faith.

43-25-12. Prior unrecorded conveyance--Rights of purchaser in good faith. Any person holding real estate or any interest therein under a conveyance in the terms of § 43-25-11 shall be deemed a purchaser in good faith and for a valuable consideration, unless such person at the time of the execution and delivery of such conveyance shall have had actual notice or knowledge of a prior unrecorded conveyance affecting the title to such real property.

Source: SL 1909, ch 179, § 2; RC 1919, § 550; SDC 1939, § 51.1416.



§ 43-25-13 Lineal and collateral warranties abolished--Exception.

43-25-13. Lineal and collateral warranties abolished--Exception. Lineal and collateral warranties, with all their incidents, are abolished, except as provided by §§ 43-25-14 to 43-25-19, inclusive.

Source: CivC 1877, § 633; CL 1887, § 3254; RCivC 1903, § 947; RC 1919, § 555; SDC 1939, § 51.1414.



§ 43-25-14 Heirs and devisees answerable for covenant or agreement with reference to land received by descent or devise.

43-25-14. Heirs and devisees answerable for covenant or agreement with reference to land received by descent or devise. The heirs and devisees of any person who has made any covenant or agreement in reference to the title of, in, or to any real property, are answerable upon such covenant or agreement to the extent of the land descended or devised to them, in the cases and in the manner prescribed by law.

Source: CivC 1877, § 633; CL 1887, § 3254; RCivC 1903, § 947; RC 1919, § 555; SDC 1939, § 51.1414 (1).



§ 43-25-15 Presumption as to passing of fee simple title--Exception.

43-25-15. Presumption as to passing of fee simple title--Exception. A fee simple title is presumed to be intended to pass by a grant of real property unless it appears from the grant that a lesser estate was intended.

Source: CivC 1877, § 633, subdiv 2; CL 1887, § 3254, subdiv 2; RCivC 1903, § 947, subdiv 2; RC 1919, § 555 (2); SDC 1939, § 51.1414 (2).



§ 43-25-16 Condition precedent in grant of real property--Performance necessary to pass estate.

43-25-16. Condition precedent in grant of real property--Performance necessary to pass estate. An instrument purporting to be a grant of real property, to take effect upon condition precedent, passes the estate upon the performance of the condition.

Source: CivC 1877, § 633, subdiv 3; CL 1887, § 3254, subdiv 3; RCivC 1903, § 947, subdiv 3; RC 1919, § 555 (3); SDC 1939, § 51.1414 (3).



§ 43-25-17 Subsequently acquired title passes by operation of law.

43-25-17. Subsequently acquired title passes by operation of law. Where a person purports by proper instrument to grant real property in fee simple, and subsequently acquires any title or claim of title thereto, the same passes by operation of law to the grantee or his successors.

Source: CivC 1877, § 633, subdiv 4; CL 1887, § 3254, subdiv 4; RCivC 1903, § 947, subdiv 4; RC 1919, § 555 (4); SDC 1939, § 51.1414 (4).



§ 43-25-18 Grant made on condition subsequent defeated by nonperformance of condition.

43-25-18. Grant made on condition subsequent defeated by nonperformance of condition. Where a grant is made upon condition subsequent, and is subsequently defeated by the nonperformance of the condition, the person otherwise entitled to hold under the grant must reconvey the property to the grantor or his successors, by grant duly acknowledged for record.

Source: CivC 1877, § 633, subdiv 5; CL 1887, § 3254, subdiv 5; RCivC 1903, § 947, subdiv 5; RC 1919, § 555 (5); SDC 1939, § 51.1414 (5).



§ 43-25-18.1 Action describing land and conditions of conveyance--Statement of changed conditions which make it impossible or impractical to hold lands for public purpose.

43-25-18.1. Action describing land and conditions of conveyance--Statement of changed conditions which make it impossible or impractical to hold lands for public purpose. Notwithstanding the provisions of §§ 43-25-18 and 43-30-12, whenever any real property is, heretofore or hereafter, conveyed by any grant or devise to be held or used for any religious, educational, charitable, benevolent, or public purpose, with a condition subsequent annexed in the instrument of conveyance that in event the lands shall, at any time, cease to be held or used for the purpose set forth in such conveyance, title shall revert to the grantor or devisor or the heirs, and it appears in the judgment of the officers, trustees, or governing body of the grantee named in such conveyance that because of changed conditions or circumstances since the execution of such conveyance it is impossible or impractical to continue to hold or use the lands for the purpose mentioned in such conveyance and that the religious, educational, charitable, benevolent, or public object of the grantor or devisor, as set forth in such conveyance, may be prevented or defeated thereby, the grantee may file an action in the circuit court of the county in which the lands are situated, setting forth a correct description of such lands and the terms and conditions under which the lands are to be held or used, together with a comprehensive statement of the changed conditions and circumstances which render it impossible or impractical to continue to hold or use the lands for the purpose stated in the conveyance.

Source: SL 2005, ch 232, § 1.



§ 43-25-18.2 Commencement and prosecution of action--Limitation.

43-25-18.2. Commencement and prosecution of action--Limitation. In any action provided for in § 43-25-18.1, the heirs of the grantor, reversionary interest holder, or devisor, if known, shall be named as defendants and the action shall be commenced and prosecuted as provided for by existing law for actions against known defendants. If the names or addresses of the heirs of any such grantor, reversionary interest holder, or devisor are unknown, the action shall be commenced and prosecuted as provided by existing law for actions against unknown defendants. No such action may be commenced within seventy-five years from the execution of any conveyance.

Source: SL 2005, ch 232, § 2.



§ 43-25-18.3 Hearing--Sale of lands and reinvestment in other lands on court finding allegations are true.

43-25-18.3. Hearing--Sale of lands and reinvestment in other lands on court finding allegations are true. If, upon the hearing, it appears to the satisfaction of the court that the allegations in the action are true and that because of changed conditions or circumstances since the execution of such conveyance it is impossible or impractical to continue to hold or use the lands for the purposes limited in such conveyance and that the religious, educational, charitable, benevolent, or public object of the grantor, as set forth in such conveyance, may be defeated thereby, a decree may be entered authorizing the grantee to sell such lands for the highest price obtainable, and directing that the proceeds of the sale of such lands shall be reinvested in other lands suitable for the use or purpose set forth in the original conveyance, subject to any reversionary interest or other interest in the original conveyance.

Source: SL 2005, ch 232, § 3.



§ 43-25-18.4 Title in fee simple free of conditions to purchaser of land.

43-25-18.4. Title in fee simple free of conditions to purchaser of land. No sale of lands under the decree of the court pursuant to §§ 43-25-18.1 to 43-25-18.6, inclusive, defeats the estate of the grantee named in the original conveyance because of the failure to continue to hold or use the land for the purpose named in such conveyance and is sufficient to convey to the purchaser of such land a good and sufficient title in fee simple, free from all conditions or limitations whatsoever, under which the land shall have been held or used.

Source: SL 2005, ch 232, § 4.



§ 43-25-18.5 Court authorized to place conditions on sale proceeds.

43-25-18.5. Court authorized to place conditions on sale proceeds. As part of the decree or judgment entered in any action commenced under §§ 43-25-18.1 to 43-25-18.6, inclusive, the court may require that the real property be sold and that the proceeds from the sale be used for similar religious, educational, charitable, benevolent, or public purposes as provided in the original conveyance, and that the condition subsequent contained in the original conveyance attach to the sale proceeds upon such terms and conditions as the court may determine. The court may also require that the sale proceeds be used to purchase other real property or be put to such other uses consistent with the condition subsequent as the court determines.

Source: SL 2005, ch 232, § 5.



§ 43-25-18.6 Inapplicability of provisions to severed mineral interests.

43-25-18.6. Inapplicability of provisions to severed mineral interests. Nothing in §§ 43-25-18.1 to 43-25-18.6, inclusive, applies to severed mineral interests.

Source: SL 2005, ch 232, § 6.



§ 43-25-19 Encumbrances defined.

43-25-19. Encumbrances defined. The term "encumbrances" includes taxes, assessments, and all liens upon real property.

Source: CivC 1877, § 633, subdiv 6; CL 1887, § 3254, subdiv 6; RCivC 1903, § 947, subdiv 6; RC 1919, § 555 (6); SDC 1939, § 51.1414 (6).



§ 43-25-20 Corporate deeds and mortgages--Execution, assignment, and release by officers of corporation--Acknowledgment.

43-25-20. Corporate deeds and mortgages--Execution, assignment, and release by officers of corporation--Acknowledgment. Any officer of a corporation, authorized by the charter or articles of incorporation, the bylaws, or the consent of the stockholders or of the board of directors of such corporation, may execute deeds, mortgages, assignments of mortgage, releases of mortgage, and all other instruments in the name of such corporation and acknowledge the same on behalf of such corporation.

Source: SL 1905, ch 1, § 1; SL 1907, ch 2, § 1; RC 1919, § 544; SDC 1939, § 51.1404.



§ 43-25-21 Corporate seal or acknowledgment as prima facie evidence of executing officer's authorization.

43-25-21. Corporate seal or acknowledgment as prima facie evidence of executing officer's authorization. The corporate seal of any corporation attached to a deed, mortgage, assignment of mortgage, release of mortgage, or other instrument executed and acknowledged by any officer of such corporation is prima facie evidence that such officer was duly authorized to execute such instrument on behalf of such corporation. Likewise, a corporate acknowledgment attached to or made part of any deed, mortgage, assignment of mortgage, release of mortgage, or other instrument executed by any officer of such corporation is prima facie evidence that such officer was duly authorized to execute such instrument on behalf of such corporation.

Source: SDC 1939, § 51.1404; SL 1999, ch 216, § 1; SL 2014, ch 47, § 16.



§ 43-25-22 Mortgage or conveyance of real estate by unincorporated association--Adoption of resolution, notice--Execution of instrument.

43-25-22. Mortgage or conveyance of real estate by unincorporated association--Adoption of resolution, notice--Execution of instrument. Any unincorporated religious, benevolent, fraternal, charitable, or educational association may mortgage or convey any real estate which is owned by such association by adopting a resolution directing such mortgage or conveyance, which mortgage or conveyance shall be executed by a majority of the board of trustees or directors, or by the presiding officer, and shall be attested by the secretary of the association; provided, however, that any such resolution may be adopted at a regular meeting of such association, or a special meeting called for such purpose, and that notice of such proposed action shall be published in a newspaper of general circulation in the community in which such association has its place of meeting, once each week for two successive weeks prior to such meeting.

Source: SL 1943, ch 22; SL 1947, ch 32; SDC Supp 1960, § 11.1304; SL 1970, ch 248, § 1.



§ 43-25-23 Recording of proceedings authorizing sale or mortgage of real estate by unincorporated association.

43-25-23. Recording of proceedings authorizing sale or mortgage of real estate by unincorporated association. A certified copy of the adopted resolution authorizing the sale or mortgage of any real estate, and the affidavit of the publication of notice of sale, all as provided for in § 43-25-22, must be recorded at length by the register of deeds of the county in which the real property is situated and such records or certified copies of such records shall be prima facie evidence of the facts therein contained. Any proceedings taken and recorded before July 1, 1970, in the office of the register of deeds of the county in which the lands are situated which would have been a compliance with §§ 43-25-22 and 43-25-23 had the same been in effect as of the date of said recording are hereby declared to be valid.

Source: SL 1949, ch 25; SDC Supp 1960, § 11.1305; SL 1970, ch 248, § 2.



§ 43-25-24 Conveyances by unincorporated association prior to 1979 validated--Presumption as to legal capacity--Vested rights protected.

43-25-24. Conveyances by unincorporated association prior to 1979 validated--Presumption as to legal capacity--Vested rights protected. All conveyances of real property, dated, and recorded in the county where the property is situated, by any unincorporated religious, benevolent, fraternal, charitable, or educational association, prior to January 1, 1992, are, notwithstanding the omission of a resolution directing such conveyance, or the giving of notice of the proposed action thereon, by the said association, its trustees, officers, or members, as provided in § 43-25-22, validated, legalized, and cured to the extent that such conveyances shall operate to convey to the persons named as grantees therein, all the right, title, and interest of any of said associations, whether such conveyances purport to have been executed by the members, officers, trustees, agents, or directors thereof; provided, however, that nothing appears of record subsequent to any such conveyances purporting to divest such persons, or their immediate or remote grantees, of such purported interest.

In order to effectuate the purposes of the foregoing provisions, it shall be conclusively presumed that all such associations had legal capacity to own such real estate and had the legal right to convey the same.

If any person had any vested right in any real property so conveyed, and no action or proceeding to enforce such right was begun prior to July 1, 1993, such right shall be forever barred; and no action or proceeding so brought shall be of any force or effect or maintainable in any court of this state unless, prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1959, ch 462; SDC Supp 1960, § 65.0342; SL 1963, ch 463; SL 1969, ch 289; SL 1980, ch 295; SL 1992, ch 307, § 54.



§ 43-25-25 Grant not invalidated by absence of seal of grantor or his agent.

43-25-25. Grant not invalidated by absence of seal of grantor or his agent. The absence of the seal of any grantor or his agent from any grant of an estate in real property heretofore or hereafter made shall not invalidate or in any manner impair the same.

Source: CivC 1877, § 623; CL 1887, § 3246; RCivC 1903, § 939; RC 1919, § 541; SDC 1939, § 51.1402.



§ 43-25-26 Recording of grant of estate in real property--Acknowledgment or proof by subscribing witness required.

43-25-26. Recording of grant of estate in real property--Acknowledgment or proof by subscribing witness required. The execution of a grant of an estate in real property, other than an estate at will or for a term not exceeding one year, if it is not duly acknowledged, must, to entitle the grant to be recorded, be proved by a subscribing witness, or as otherwise provided in §§ 43-28-8 and 43-28-10.

Source: CivC 1877, § 623; CL 1887, § 3246; RCivC 1903, § 939; RC 1919, § 541; SDC 1939, § 51.1402.



§ 43-25-27 Unrecorded instrument showing title to real property--Ownership--Passing with title.

43-25-27. Unrecorded instrument showing title to real property--Ownership--Passing with title. Instruments essential to the title of real property and which are not kept in a public office as a record pursuant to law, belong to the person in whom, for the time being, such title may be vested, and pass with the title.

Source: CivC 1877, § 579; CL 1887, § 3202; RCivC 1903, § 895; RC 1919, § 493; SDC 1939, § 51.0811.



§ 43-25-28 Attornments of tenants unnecessary to grants of rents, reversions, or remainders.

43-25-28. Attornments of tenants unnecessary to grants of rents, reversions, or remainders. Grants of rents, or of reversions, or of remainders, are good and effectual without attornments of the tenants, but no tenant, who before notice of the grant shall have paid rent to the grantor, must suffer any damage thereby.

Source: CivC 1877, § 632; CL 1887, § 3253; RCivC 1903, § 946; RC 1919, § 554; SDC 1939, § 51.1417.



§ 43-25-29 Title passed by transfer of land bounded by highway.

43-25-29. Title passed by transfer of land bounded by highway. A transfer of land bounded by a highway passes the title of the person whose estate is transferred to the soil of the highway in front, to the center thereof, unless a different intent appears from the grant.

Source: CivC 1877, § 631; CL 1887, § 3252; RCivC 1903, § 945; RC 1919, § 553; SDC 1939, § 51.1412.



§ 43-25-30 Easements passed by transfer of real property to which they are attached.

43-25-30. Easements passed by transfer of real property to which they are attached. A transfer of real property passes all easements attached thereto, and creates in favor thereof an easement to use other real property of the person whose estate is transferred, in the same manner and to the same extent as such property was obviously and permanently used by the person whose estate is transferred, for the benefit thereof, at the time when the transfer was agreed upon or completed.

Source: CivC 1877, § 627; CL 1887, § 3248; RCivC 1903, § 941; RC 1919, § 547; SDC 1939, § 51.1413.



§ 43-25-31 Conveyances by owner for life or for years.

43-25-31. Conveyances by owner for life or for years. A grant, made by the owner of an estate for life or years, purporting to transfer a greater estate than he could lawfully transfer, does not work a forfeiture of his estate, but passes to the grantee all the estate which the grantor could lawfully transfer.

Source: CivC 1877, § 630; CL 1887, § 3251; RCivC 1903, § 944; RC 1919, § 552; SDC 1939, § 51.1411.



§ 43-25-32 Reservation of power to revoke or modify instrument affecting estate in real property--Subsequent grant revokes original instrument.

43-25-32. Reservation of power to revoke or modify instrument affecting estate in real property--Subsequent grant revokes original instrument. Where a power to revoke or modify an instrument affecting the title to, or the enjoyment of an estate in real property, is reserved to the grantor, or given to any other person, a subsequent grant of or charge upon the estate, by the person having the power of revocation, in favor of a purchaser or encumbrancer, for value, operates as a revocation of the original instrument, to the extent of the power, in favor of such purchaser or encumbrancer.

Source: CivC 1877, § 678; CL 1887, § 3300; RCivC 1903, § 993; RC 1919, § 599; SDC 1939, § 51.1407.



§ 43-25-33 Execution of power to revoke or modify instrument affecting estate in real property.

43-25-33. Execution of power to revoke or modify instrument affecting estate in real property. Where a person having a power of revocation, within the provisions of § 43-25-32, is not entitled to execute it until after the time at which he makes such a grant or charge as is described in § 43-25-32, the power is deemed to be executed as soon as he is entitled to execute it.

Source: CivC 1877, § 679; CL 1887, § 3301; RCivC 1903, § 994; RC 1919, § 600; SDC 1939, § 51.1407.



§ 43-25-34 Instrument other than will affecting estate in real property--Effect of fraud.

43-25-34. Instrument other than will affecting estate in real property--Effect of fraud. Every instrument other than a will, affecting an estate in real property, including every charge upon real property, or upon its rents or profits, made with intent to defraud prior or subsequent purchasers thereof, or encumbrancers thereon, is void as against every purchaser or encumbrancer, for value, of the same property, or the rents or profits thereof.

Source: CivC 1877, § 676; CL 1887, § 3298; RCivC 1903, § 991; RC 1919, § 597; SDC 1939, § 51.1406.



§ 43-25-35 Fraud does not avoid instrument affecting estate in real property in favor of subsequent purchaser or encumbrancer with notice--Exception.

43-25-35. Fraud does not avoid instrument affecting estate in real property in favor of subsequent purchaser or encumbrancer with notice--Exception. No instrument is to be avoided under § 43-25-34 in favor of a subsequent purchaser or encumbrancer having notice thereof at the time his purchase was made or his lien acquired, unless the person in whose favor the instrument was made was privy to the fraud intended.

Source: CivC 1877, § 677; CL 1887, § 3299; RCivC 1903, § 992; RC 1919, § 598; SDC 1939, § 51.1406.



§ 43-25-36 Rights of good faith purchaser or encumbrancer protected against fraud.

43-25-36. Rights of good faith purchaser or encumbrancer protected against fraud. The rights of a purchaser or encumbrancer in good faith and for value are not to be impaired by any of the provisions of §§ 43-25-32 to 43-25-35, inclusive.

Source: CivC 1877, § 680; CL 1887, § 3302; RCivC 1903, § 995; RC 1919, § 601; SDC 1939, § 51.1408.






Chapter 26 - Real Estate Sale Contracts

§ 43-26-1 Agreement to sell real property binds seller.

43-26-1. Agreement to sell real property binds seller. An agreement to sell real property binds the seller to execute a conveyance in form sufficient to pass the title to the property.

Source: CivC 1877, § 988; CL 1887, § 3612; RCivC 1903, § 1306; RC 1919, § 927; SDC 1939, § 51.1418.



§ 43-26-2 Agreement by seller of real property to give usual covenants--Delivery and form of warranty deed.

43-26-2. Agreement by seller of real property to give usual covenants--Delivery and form of warranty deed. An agreement on the part of a seller of real property to give the usual covenants, binds him to deliver a warranty deed in the form prescribed by 43-25-5 or to insert in the grant covenants of seizin, quiet enjoyment, further assurance, general warranty, and against encumbrances.

Source: CivC 1877, § 989; CL 1887, § 3613; RCivC 1903, § 1307; RC 1919, § 928; SDC 1939, § 51.1419.



§ 43-26-3 Substance of usual covenants under agreement to sell real property where standard form of deed not delivered.

43-26-3. Substance of usual covenants under agreement to sell real property where standard form of deed not delivered. If a standard form of warranty deed be not delivered, the covenants mentioned in § 43-26-2 must be in substance as follows:

The party of the first part covenants with the party of the second part that the former is now seized in fee simple of the property granted; that the latter shall enjoy the same without any lawful disturbance; that the same is free from all encumbrances; that the party of the first part, and all persons acquiring any interest in the same through or for him, will, on demand, execute and deliver to the party of the second part, at the expense of the latter, any further assurance of the same that may be reasonably required; and that the party of the first part will warrant to the party of the second part all the said property against every person lawfully claiming the same.

Source: CivC 1877, § 990; CL 1887, § 3614; RCivC 1903, § 1308; RC 1919, § 929; SDC 1939, § 51.1420.



§ 43-26-4 Agreement of joint tenants to sell real property--Joint tenancy interest not destroyed--Exception.

43-26-4. Agreement of joint tenants to sell real property--Joint tenancy interest not destroyed--Exception. Where the incident of survivorship exists in the title to real estate the subsequent execution of a contract for sale by all of the joint tenants shall not destroy the incident of survivorship unless expressly provided.

The provisions of this section shall also be applicable to agreements heretofore executed.

Source: SL 1966, ch 154; SL 1969, ch 196.



§ 43-26-5 Rights and duties of parties as to risk of loss under contract.

43-26-5. Rights and duties of parties as to risk of loss under contract. Any contract made after June 30, 1937 in this state for the purchase and sale of realty shall be interpreted as including an agreement that the parties shall have the rights and duties set forth in §§ 43-26-6 and 43-26-7, unless the contract expressly provides otherwise.

Source: SL 1937, ch 258, § 1; SDC 1939 & Supp 1960, § 37.1807.



§ 43-26-6 Subject matter of contract for purchase and sale of realty not transferred--Destruction without fault of purchaser--Taking by eminent domain--Contract unenforceable--Recovery of purchase price.

43-26-6. Subject matter of contract for purchase and sale of realty not transferred--Destruction without fault of purchaser--Taking by eminent domain--Contract unenforceable--Recovery of purchase price. If, when neither the legal title nor the possession of the subject matter of the contract has been transferred, all or a material part thereof is destroyed without fault of the purchaser or is taken by eminent domain, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that he has paid.

Source: SL 1937, ch 258, § 1; SDC 1939 & Supp 1960, § 37.1807 (1).



§ 43-26-7 Transfer of subject matter of contract for purchase and sale of realty--Destruction without fault of vendor--Taking by eminent domain--Payment of purchase price.

43-26-7. Transfer of subject matter of contract for purchase and sale of realty--Destruction without fault of vendor--Taking by eminent domain--Payment of purchase price. If, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved from a duty to pay the price, nor is he entitled to recover any portion thereof that he has paid.

Source: SL 1937, ch 258, § 1; SDC 1939 & Supp 1960, § 37.1807 (2).



§ 43-26-8 Interpretation and construction of risk of loss provisions.

43-26-8. Interpretation and construction of risk of loss provisions. Sections 43-26-5 to 43-26-7, inclusive, shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.

Source: SL 1937, ch 258, §§ 2, 3; SDC 1939 & Supp 1960, § 37.1807; SL 1983, ch 13, § 15.



§ 43-26-9 Prepayment privilege implied in real estate contract.

43-26-9. Prepayment privilege implied in real estate contract. Any contract made in this state for the purchase and sale of realty shall be interpreted as including an agreement that the vendee shall have the right to tender, and the vendor shall have the duty to accept, prepayment of the balance of the contract price with accrued interest at any time without penalty to the vendee, unless the contract expressly provides otherwise.

Source: SL 1973, ch 275.






Chapter 27 - Names Of Farms, Ranches And Homes

§ 43-27-1 Registration and recording of name of farm, ranch, or home--Fee--Certification of name and location by secretary of state.

43-27-1. Registration and recording of name of farm, ranch, or home--Fee--Certification of name and location by secretary of state. The owner of any farm, ranch, or home in this state may, upon the payment of fifteen dollars to the secretary of state, have the name of the farm, ranch, or home entered and recorded in a register. The secretary of state shall keep the register and furnish the owner a certificate setting forth the name and location of the farm, ranch, or home and the name of the owner.

Source: SDC 1939, § 51.1625; SL 1974, ch 55, § 43; SL 2003, ch 8, § 10; SL 2009, ch 4, § 10.



§ 43-27-2 Repealed.

43-27-2. Repealed by SL 1974, ch 55, § 50



§ 43-27-3 Transaction of business by reference to name of farm, ranch, or home.

43-27-3. Transaction of business by reference to name of farm, ranch, or home. Transfers of the farm, ranch, or home so registered, and business, judicial, and other transactions may be had by reference to such name and thereby shall include the property described and registered under such name unless specific exception is made in the instrument or transaction involved.

Source: SDC 1939, § 51.1625.



§ 43-27-4 Exclusive right to use recorded name of farm, ranch, or home.

43-27-4. Exclusive right to use recorded name of farm, ranch, or home. Whenever any name shall have been recorded as provided in this chapter no other person shall have the right to use the same name for any other farm, ranch, or home in the same county without prefixing or adding thereto distinguishing or other identifying words.

Source: SL 1911, ch 153; RC 1919, § 6023; SDC 1939, § 51.1625.






Chapter 28 - Recording Of Instruments

§ 43-28-1 Recording of instruments affecting real estate with register of deeds.

43-28-1. Recording of instruments affecting real estate with register of deeds. Any instrument affecting the title to or possession of real property may be recorded as by law provided.

Instruments entitled to be recorded must be recorded by the register of deeds of the county in which the real property affected thereby is situated.

Source: CivC 1877, §§ 647, 651; SL 1879, ch 47, § 1; CL 1887, §§ 3268, 3272; RCivC 1903, §§ 961, 965; SL 1905, ch 149; RC 1919, §§ 569, 573; SL 1921, ch 352; SL 1923, ch 253; SL 1925, ch 265; SDC 1939, § 51.1601.



§ 43-28-2 Instruments which may be recorded without acknowledgment or further proof.

43-28-2. Instruments which may be recorded without acknowledgment or further proof. The following instruments may be recorded without acknowledgment or further proof:

(1) Judgments affecting the title to or possession of real property, authenticated by the certificate of the clerk of the court in which such judgments were rendered;

(2) Patents to real estate from the United States and final certificates from the United States land offices, or copies of the same duly certified by the commissioner of the general land office or his successor;

(3) Patents issued by the State of South Dakota or copies of the same duly certified by the commissioner of school and public lands;

(4) Contracts for the sale of lands of the State of South Dakota, or copies of the same duly certified by the commissioner of school and public lands;

(5) Notices of pendency of action signed by attorneys of record in the action in which such notices are entitled;

(6) Affidavits of identity of persons or places as to the homestead character of real estate as provided in § 43-28-4.1;

(7) Certificates of discharge of veterans as defined by § 33A-2-1 and of all persons who have served in the military forces of the United States or of any of its allies in any war in which the United States has engaged, or copies of such papers certified or authenticated in the manner prescribed by the statutes of the United States or regulations of the military department thereof;

(8) Affidavits or other recordable documents specifying the labor or improvements, or compliance requirements arising under federal law on mining claims.
Source: CivC 1877, § 647; SL 1879, ch 47, § 1; CL 1887, § 3268; RCivC 1903, § 961; SL 1905, ch 149; RC 1919, § 569; SL 1921, ch 351; SL 1921, ch 352; SL 1923, ch 253; SL 1925, ch 265; SDC 1939, § 51.1603; SL 1990, ch 351, § 1; SL 1994, ch 338, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 43-28-3 Instruments recorded without acknowledgment or further proof--Use of certified copies as evidence.

43-28-3. Instruments recorded without acknowledgment or further proof--Use of certified copies as evidence. Copies of the records of such patents to real estate, final certificates, patents, contracts of sale of the State of South Dakota, and certificates of discharge of veterans and persons in the military service of the United States as specified in § 43-28-2 and of the record of such duly certified copy of any of the same, shall, when duly certified by the custodian of such records, be admissible in evidence without further proof.

Source: CivC 1877, § 647; SL 1879, ch 47, § 1; CL 1887, § 3268; RCivC 1903, § 961; SL 1905, ch 149; RC 1919, § 569; SL 1921, ch 352; SL 1923, ch 253; SL 1925, ch 265; SDC 1939, § 51.1603.



§ 43-28-4 Recording of affidavits, orders, appointments, minutes of meetings, and proceedings in bankruptcy to correct instruments affecting title to real property--Use as evidence.

43-28-4. Recording of affidavits, orders, appointments, minutes of meetings, and proceedings in bankruptcy to correct instruments affecting title to real property--Use as evidence. In addition to all other instruments affecting the title to real property which are now eligible for record in the office of a register of deeds in this state, the following mentioned original instruments, together with copies of such other original instruments, records, proceedings, entries, orders, decrees, and appointments as are hereinafter mentioned, or portions thereof or excerpts therefrom, if such copies are duly certified to by the person or officer having the legal custody thereof as being true copies thereof, or of portions thereof or excerpts therefrom, are eligible for record in the office of the register of deeds of the county wherein the real property affected is situated, and shall be indexed against such property, and such record, or a copy thereof duly certified to by the register of deeds, or included as a part of a duly prepared and certified abstract of title to real property affected, shall be received and accepted as prima facie evidence of the facts or matters therein contained or set forth:

(1) Affidavits of publication of notices of sale, affidavits of sale, and every other instrument executed or used in connection with the making of a sale and conveyance of real property by any board, department, officer, or officers of the State of South Dakota, or of any county, township, school district, or municipality of the State of South Dakota;

(2) Affidavits explaining the presence in the deed, mortgage, or other records of any county of any interloping deed, mortgage, or other instrument purporting to have been executed by a person or persons who are not shown of records as having owned any right or title to, interest or estate in or lien upon the real property described in such interloping instrument at the time the same purports to have been executed;

(3) Affidavits explanatory of recitals contained in deeds, mortgages, or other instruments to the effect that the real property described in such instruments is subject to certain mortgages or other liens, when such recitals leave in doubt the amount of the indebtedness or the extent to which the real property in question is affected thereby;

(4) Copies of orders and appointments made by any officer, department, or board of the State of South Dakota, pursuant to law, appointing any appointive officer, agent, or employee of the State of South Dakota, or of any department thereof, and defining the powers and authority of such officer, agent, or employee;

(5) Copies of the original minutes and records of meetings held and official action taken by any board of county commissioners, school board, board of education, township board, county weed and pest board, or governing body of any municipality, within the State of South Dakota, or by the members, officers, or directors of any federal bureau, board, department, or corporation created by, or by authority of, an act of Congress;

(6) Copies of orders and appointments made by any federal bureau, board, department, or officer, pursuant to law, appointing receivers for corporations which have been created or organized by, or by authority of, an act of Congress, and copies of any order or other instrument of record defining the powers and authority of any such receiver;

(7) Copies of letters testamentary, of administration, and of conservatorship, and of orders appointing receivers and trustees, issued by any court, foreign or domestic, when used to show the authority of a personal representative, conservator, receiver, or trustee to execute a satisfaction or assignment of, or to foreclose, a mortgage or other lien against real property; and the officer who certifies to any such copy as being a true copy of the original instrument on file and in his custody may include in his certificate a statement that the original instrument is, or at any given time was, in full force and effect and unrevoked, which statement shall be accepted as prima facie evidence of the facts so recited;

(8) Certified copies of any petition, order, notice, or other document on file in the office of the clerk of any bankruptcy court or any United States district court offered for record by any person.



§ 43-28-4.1 Affidavits stating facts relating identity of a party recorded.

43-28-4.1. Affidavits stating facts relating identity of a party recorded. An affidavit stating facts touching the identity of a party to any instrument of record or stating that a party to any such instrument is or was single or married, or touching the fact as to whether or not the land mentioned in any such instrument is or was the homestead of a party or parties to such instrument or touching the identification of any plats or subdivisions of any municipal corporation may be recorded in the office of the register of deeds of any county where such instrument is recorded. Such affidavits or certified copies thereof are prima facie evidence of the facts therein stated, and such affidavits, the record thereof, or certified copies thereof are admissible evidence without further proof.

Source: SL 1921, ch 351; SDC 1939 & Supp 1960, § 36.0204; SDCL, § 19-4-4; SL 1979, ch 154, § 16.



§ 43-28-5 Presumption that execution of certificate attached to copy of instrument eligible for record was made by authorized officer.

43-28-5. Presumption that execution of certificate attached to copy of instrument eligible for record was made by authorized officer. In the absence of any showing of record to the contrary, it shall be presumed that any person or officer who purports to have executed a certificate attached to a copy of any instrument or record which is by § 43-28-4 made eligible for record was duly authorized to execute such certificate at the time it purports to have been executed.

Source: SL 1949, ch 208, § 2; SDC Supp 1960, § 51.1628.



§ 43-28-6 Prior recording of instruments validated--Rights barred by no action.

43-28-6. Prior recording of instruments validated--Rights barred by no action. The record of any instrument or of a certified copy of any instrument, record, proceeding, entry, order, decree, or appointment which was recorded in the office of any register of deeds prior to January 1, 1992, which would have been eligible for record by virtue of any later amendment of § 43-28-4 as of January 1, 1992, is hereby legalized and shall have the same force and effect as if it had been recorded after the later amendment of § 43-28-4.

If any person has any vested right in any real or personal property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1949, ch 208, § 3; SDC Supp 1960, § 65.0328; SL 1992, ch 307, § 55.



§ 43-28-7 Authorities without state have no jurisdiction of real property within state.

43-28-7. Authorities without state have no jurisdiction of real property within state. Nothing in §§ 43-28-4 to 43-28-6, inclusive, shall be construed as granting to any court, government, department, board, or public official of any other state or jurisdiction any jurisdiction whatsoever over real property within this state.

Source: SL 1949, ch 208, § 4; SDC Supp 1960, § 51.1629.



§ 43-28-8 Instruments which must be acknowledged or proved before record--Certification.

43-28-8. Instruments which must be acknowledged or proved before record--Certification. Before an instrument can be recorded, unless it belongs to one of the classes specified in § 43-28-2 or unless its record has been authorized by the judgment or order of a court of competent jurisdiction, its execution must be acknowledged by the person executing it, or if executed by a corporation, by its authorized officer or it must be proved as provided by § 18-4-18 or as provided by §§ 18-4-19 and 18-4-20 and such acknowledgment or proof must be certified as required in chapter 18-4.

Source: CivC 1877, § 648; CL 1887, § 3269; RCivC 1903, § 962; RC 1919, § 570; SDC 1939, § 51.1602; SL 1943, ch 173.



§ 43-28-9 Acknowledgment of instrument by married woman.

43-28-9. Acknowledgment of instrument by married woman. A conveyance or other instrument executed by a married woman has the same effect as if she were unmarried and may be acknowledged in the same manner.

Source: SL 1881, ch 2, § 2; CL 1887, § 3282; RCivC 1903, § 975; RC 1919, § 581; SDC 1939, § 51.1624.



§ 43-28-10 Recording of instrument proved and certified by handwriting.

43-28-10. Recording of instrument proved and certified by handwriting. An instrument proved and certified pursuant to §§ 18-4-19 and 18-4-20 may be recorded in the proper office, if the original is at the same time deposited therein, to remain for public inspection, but not otherwise.

Source: CivC 1877, § 649; CL 1887, § 3270; RCivC 1903, § 963; RC 1919, § 571; SDC 1939, § 51.1602; SL 1943, ch 173.



§ 43-28-10.1 to 43-28-10.6. Repealed.

43-28-10.1 to 43-28-10.6. Repealed by SL 1970, ch 249, § 1



§ 43-28-11 Deposit of acknowledged or proved and certified instrument for record as recording--Endorsement of amount of fee.

43-28-11. Deposit of acknowledged or proved and certified instrument for record as recording--Endorsement of amount of fee. An instrument is deemed to be recorded when, being duly acknowledged or proved and certified, it is deposited in the register's office with the proper officer for record.

The register must in all cases endorse the amount of his fee for the recording on the instrument recorded.

Source: CivC 1877, § 651; CL 1887, § 3272; RCivC 1903, § 965; RC 1919, § 573; SDC 1939, § 51.1601.



§ 43-28-12 Separate recording of absolute grants and mortgages.

43-28-12. Separate recording of absolute grants and mortgages. Grants, absolute in terms, are to be recorded in one set of books and mortgages in another.

Source: CivC 1877, § 652; CL 1887, § 3274; RCivC 1903, § 967; RC 1919, § 574; SDC 1939, § 51.1601.



§ 43-28-13 Law governing execution, acknowledgment, proof, form, or record of conveyance made before 1939.

43-28-13. Law governing execution, acknowledgment, proof, form, or record of conveyance made before 1939. The legality of the execution, acknowledgment, proof, form, or record of any conveyance or other instrument made before July 1, 1939, executed, acknowledged, proved, or recorded is not affected by anything contained in this chapter, but depends for its validity and legality, except as to seals, upon the laws in force when the act was performed except as by other statutes expressly provided.

Source: CivC 1877, § 670; CL 1887, § 3292; RCivC 1903, § 985; RC 1919, § 591; SDC 1939, § 51.1618.



§ 43-28-14 Validity of unrecorded instrument.

43-28-14. Validity of unrecorded instrument. An unrecorded instrument is valid as between the parties thereto and those who have notice thereof.

Source: CivC 1877, § 675; CL 1887, § 3297; RCivC 1903, § 990; RC 1919, § 596; SDC 1939, § 51.1622.



§ 43-28-15 Constructive notice of execution of instrument affecting real property to purchasers or encumbrancers subsequent to recording.

43-28-15. Constructive notice of execution of instrument affecting real property to purchasers or encumbrancers subsequent to recording. The recording and deposit of an instrument, proved and certified according to the provisions of §§ 18-4-17 to 18-4-20, inclusive, and §§ 43-28-8 and 43-28-10, are constructive notice of the execution of such instrument to all purchasers or encumbrancers subsequent to the recording.

Source: CivC 1877, § 674; CL 1887, § 3296; RCivC 1903, § 989; RC 1919, § 595; SDC 1939, § 51.1621.



§ 43-28-16 Notice imparted by instruments defectively executed or acknowledged or describing unplatted property prior to December 31, 1988--Rights of purchasers or encumbrancers.

43-28-16. Notice imparted by instruments defectively executed or acknowledged or describing unplatted property prior to December 31, 1988--Rights of purchasers or encumbrancers. Any instrument affecting real property which was previous to December 31, 1988, copied into the proper book of record kept in the office of any register of deeds shall be deemed to impart after that date, notice of such instrument and its contents to subsequent purchasers and encumbrancers notwithstanding any defect, omission, or informality in the execution of the instrument or in the certificate of acknowledgment thereof, or the absence of such certificate of acknowledgment, or the omission of any notarial or corporate seal from such instrument or the absence of any post office address of any grantee, mortgagee, or assignee of mortgagee, from any instrument, and notwithstanding the fact that the property described in such instrument was not platted as required by chapter 43-21, prior to the recording of such instrument; but nothing herein shall be deemed to affect the rights of purchasers or encumbrancers who became such prior to December 31, 1988.

Source: SL 1961, ch 469; SL 1989, ch 30, § 74.



§ 43-28-17 Priority of first recorded conveyance of real property--Conveyance defined.

43-28-17. Priority of first recorded conveyance of real property--Conveyance defined. Every conveyance of real property other than a lease for a term not exceeding one year is void as against any subsequent purchaser or encumbrancer including an assignee of a mortgage, lease, or other conditional estate of the same property, or any part thereof in good faith and for a valuable consideration whose conveyance is first duly recorded. The term "conveyance" as used in this section, embraces every instrument in writing by which any estate or interest in real property is created, aliened, mortgaged, or encumbered or by which the title to any real property may be affected, except wills and powers of attorney.

Source: CivC 1877, §§ 671, 672; CL 1887, §§ 3293, 3294; RCivC 1903, §§ 986, 987; RC 1919, §§ 592, 593; SDC 1939, § 51.1620; SL 1941, ch 213.



§ 43-28-18 Recording of instrument containing power affecting real property--Instrument of revocation must be recorded in the same office.

43-28-18. Recording of instrument containing power affecting real property--Instrument of revocation must be recorded in the same office. No instrument containing a power to convey or execute instruments affecting real property, which has been recorded, is revoked by any act of the party by whom it was executed unless the instrument containing such revocation is also acknowledged or proved, certified, and recorded in the same office in which the instrument containing the power was recorded.

Source: CivC 1877, § 673; CL 1887, § 3295; RCivC 1903, § 988; RC 1919, § 594; SDC 1939, § 51.1623.



§ 43-28-19 Recitals as to marital status, homestead status, or identity of parties in instruments affecting title to real property--Evidentiary effect.

43-28-19. Recitals as to marital status, homestead status, or identity of parties in instruments affecting title to real property--Evidentiary effect. Recitals as to the marital status of parties to the instrument, or as to the homestead status of the property, or as to the identity of parties named in instruments in the chain of title, in any conveyance or other instrument affecting title to real estate in this state, which has been, or hereafter shall be, recorded in the office of the register of deeds for the county in which the land is situated, or the record of the instrument, or a certified copy of the record, shall be prima facie evidence of the truth of such recitals.

Source: SL 1968, ch 198.



§ 43-28-20 Record of death of person deceased twelve years or more as evidence of death and date of death--Requirements and effect of recording.

43-28-20. Record of death of person deceased twelve years or more as evidence of death and date of death--Requirements and effect of recording. In all cases in which any person has been deceased for twelve years or more, a copy of the record of the death of such decedent, duly certified by any officer who is required by the laws of the state or country in which such record is made to keep a record of the death of persons occurring within the jurisdiction of such officer, may be recorded in the office of the register of deeds of the county in which any real estate affected is situated. The record of such certified copy shall be prima facie evidence of the death of such person; and the date of such death. In order to identify the property affected by the death of such person, the person causing said certificate to be recorded shall attach thereto an affidavit setting out the legal description of the property involved. This section shall not be treated or construed as exclusive of any other remedy authorized by law or rule of court but shall be cumulative to such other remedy.

Source: SL 1969, ch 277, §§ 1, 2.



§ 43-28-21 Mailing address of grantee required for recording real estate conveyance.

43-28-21. Mailing address of grantee required for recording real estate conveyance. Every grantee who has a real estate conveyance recorded shall, at the time such conveyance is presented for recording, provide the register of deeds with his current legal mailing address.

Source: SL 1982, ch 298, § 1.



§ 43-28-22 Real estate conveyance by fiduciary construed as made for purposes of administration--Time limit to enforce rights to property in trust, estate, or guardianship.

43-28-22. Real estate conveyance by fiduciary construed as made for purposes of administration--Time limit to enforce rights to property in trust, estate, or guardianship. All transfers of real property made to, or by, a trust, conservatorship, or estate shall be construed as being made to, or by, the fiduciary for purposes of administration. All such conveyances shall be treated as if the conveyances had been made to, or by, the fiduciary for purposes of administration.

If any person is construed to retain any right in property due to the fact that the person's conveyance was to a trust, estate, or guardianship, and if no action or proceeding to enforce such right was commenced prior to July 1, 2003, such right shall be forever barred. No action or proceeding so brought involving real property is of any force or effect, or maintainable in any court of this state, unless prior to July 1, 2003, a notice of the pendency of such action was recorded in the office of the register of deeds of the county where the property is located, in accordance with chapter 15-10.

Source: SL 1991, ch 363, § 2; SL 2002, ch 100, § 14.



§ 43-28-23 Format standards for real estate documents recorded with the register of deeds.

43-28-23. Format standards for real estate documents recorded with the register of deeds. Any real estate document recorded with the register of deeds, except for plats, shall:

(1) Consist of one or more individual sheets measuring no larger than 8.5 inches by 14 inches and no smaller than 8.5 inches by 11 inches. No sheet may be attached or affixed to a page that covers up any information or printed material on the document;

(2) Be printed, typewritten, or computer generated in black ink and the print type of the document may not be smaller than 10-point type. However, dates, notarial acknowledgments, signatures, and other items may be completed in black or blue ink if the document is predominantly completed in black ink and if the items that are completed in blue ink are sufficiently dark to meet the requirements of subdivision (6);

(3) Be on white paper of not less than twenty pound weight;

(4) Contain a blank space at the top measuring no less than three inches as measured from the top of the first page. The right half shall be used by the register of deeds for recording information and the left half shall be used by the document preparer as required pursuant to § 7-9-1 and may include other document information. All other margins shall be a minimum of one inch;

(5) Have a title prominently displayed at the top of the first page below the blank space referred to in subdivision (4) of this section; and

(6) Be sufficiently legible to reproduce a readable copy using the register of deed's current method of reproduction.

Any document that does not conform to the requirements of subdivisions (1) to (5), inclusive, has the same effect as conforming documents for all recording purposes, including establishing priority. Any affidavit of publication, corner record, survey, certified court or governmental document, and UCC form recorded against real estate is exempt from the provisions of this section. Any plat or survey and certified vital record attached to documents is also exempt from the provisions of this section.

The provisions of this section do not apply to any real estate document prepared and executed prior to July 1, 2002.

Source: SL 2001, ch 240, § 1; SL 2003, ch 228, § 1; SL 2006, ch 64, § 2; SL 2008, ch 225, § 1; SL 2010, ch 214, § 7; SL 2012, ch 51, § 7.



§ 43-28-24 Definitions related to identity information.

43-28-24. Definitions related to identity information. Terms used in §§ 43-28-25 to 43-28-28, inclusive, mean:

(1) "Personally identifiable information," any information that includes one or more of the following specific unique identifiers when combined with an individual's name:

(a) A social security number. This term does not, however, include the last four digits of a social security number;

(b) Checking, savings, or share account number; or

(c) Credit, debit, or charge card number;

(2) "Preparer," any person who creates, drafts, edits, revises, or changes the document or instrument that is recorded with the register of deeds. The term, preparer, does not include any person who hires, requires, refers, pays, or requests that the document or instrument be drafted or recorded.
Source: SL 2010, ch 214, § 2.



§ 43-28-25 Document preparers prohibited from including personally identifiable information.

43-28-25. Document preparers prohibited from including personally identifiable information. The preparer of a document or instrument may not include an individual's personally identifiable information in any document or instrument that is prepared and presented for recording in the county office of the register of deeds. This section does not apply to any document or instrument that was executed by an individual prior to July 1, 2010.

Source: SL 2010, ch 214, § 3.



§ 43-28-26 Certain documents exempt.

43-28-26. Certain documents exempt. The provisions of §§ 43-28-24 to 43-28-28, inclusive do not apply to a state or federal tax lien or release relating to a state or federal tax lien, a military separation or discharge record, a uniform commercial code filing in the county office of the register of deeds, or any governmental certified copy of a document or instrument.

Source: SL 2010, ch 214, § 4.



§ 43-28-27 Register of deeds to post notice.

43-28-27. Register of deeds to post notice. The register of deeds shall post a notice in the county office of the register of deeds and on any website provided by the register of deeds. The notice shall include the information provided in §§ 43-28-24 to 43-28-26, inclusive.

Source: SL 2010, ch 214, § 5.



§ 43-28-28 Noncomplying documents not rejected for recording.

43-28-28. Noncomplying documents not rejected for recording. The register of deeds may not reject a document or instrument presented for recording solely because the document or instrument fails to comply with §§ 43-28-24 to 43-28-27, inclusive.

Source: SL 2010, ch 214, § 6.






Chapter 29 - Title Defects Cured By Lapse Of Time

§ 43-29-1 Title to real property unaffected by notice of pendency of action recorded after expiration of ten years from date of filing.

43-29-1. Title to real property unaffected by notice of pendency of action recorded after expiration of ten years from date of filing. The record of notice of pendency of any action of record in the office of the register of deeds shall not affect the title of any real property in the county where recorded after expiration of ten years from the date of filing, and notice thereof shall be deemed to have been discharged and canceled of record upon the expiration of ten years from the date of recording.

Source: SL 1943, ch 175, § 1; SDC Supp 1960, § 51.1626 (1).



§ 43-29-2 Mortgage or other lien upon real property discharged by record showing sale of property on foreclosure.

43-29-2. Mortgage or other lien upon real property discharged by record showing sale of property on foreclosure. The record of a mortgage or other lien upon real property shall be without effect and said mortgage or lien shall be deemed satisfied and discharged where it appears from other records in the office of the register of deeds or clerk of courts that the property described therein has been sold on foreclosure of such mortgage or lien, or shows that the indebtedness secured thereby has been fully paid.

Source: SL 1943, ch 175, § 2; SDC Supp 1960, § 51.1626 (2).



§ 43-29-3 Acknowledgment of instrument affecting title to real property not subject to attack after expiration of ten years from date of filing.

43-29-3. Acknowledgment of instrument affecting title to real property not subject to attack after expiration of ten years from date of filing. Every certificate of acknowledgment of the execution of any deed, mortgage, or other instrument affecting the title to real property, shall be presumed to have been made by the identical officer described therein acting pursuant to lawful authority and the legal sufficiency of the acknowledgment shall not be subject to attack after the expiration of ten years from and after the date of filing of such deed, mortgage, or other instruments for recording.

Source: SL 1943, ch 175, § 3; SDC Supp 1960, § 51.1626 (3).



§ 43-29-4 Instruments affecting title to real property recorded for ten years or more--Variance in names--Presumptions.

43-29-4. Instruments affecting title to real property recorded for ten years or more--Variance in names--Presumptions. In instruments affecting the title to real property which have been recorded for ten years or more where the full first Christian name and middle initial, or full middle name and first initial, of the grantee, distributee, or otherwise, has been used and later, as grantor or otherwise, the initials of the same names have been used; and in instances where the initials of the first and middle names of the grantee, distributee, or otherwise, have been used and later, as grantor, or otherwise, the full first Christian name and middle initial, or full middle name and first initial, have been used; and in instances where the Christian name or names of the grantee, distributee, or otherwise is or are abbreviated and later, as grantor or otherwise such name or names is or are spelled in full; and in instances where the Christian name or names of the grantee, distributee, or otherwise is or are spelled in full and later, as grantor or otherwise, such names or name is or are abbreviated, and in instances where the names in the chain of titles are idem sonans, although differently spelled; and in all the foregoing instances, in the absence of some showing of record to the contrary, such names shall be presumed to be that of one and the same person notwithstanding such discrepancies therein.

Source: SL 1943, ch 175, § 4; SDC Supp 1960, § 51.1626 (4).



§ 43-29-5 Judgment or decree affecting title to real property conclusive after twenty years from date of entry--Supporting proceedings deemed legally taken.

43-29-5. Judgment or decree affecting title to real property conclusive after twenty years from date of entry--Supporting proceedings deemed legally taken. The provisions of a judgment or decree affecting the title to real property and the record thereof are conclusive after twenty years from the entry thereof and all proceedings necessary to support such judgment or decree shall be deemed to have been legally taken.

Source: SL 1943, ch 175, § 5; SDC Supp 1960, § 51.1626 (5).



§ 43-29-6 Curative provisions applicable to previously recorded instruments--Inapplicable to pending actions.

43-29-6. Curative provisions applicable to previously recorded instruments--Inapplicable to pending actions. Sections 43-29-1 to 43-29-5, inclusive, shall apply to instruments recorded before as well as after their enactment but their provisions shall not be applied in any action involving real property, which was pending on July 1, 1943 or was commenced prior to July 1, 1944.

Source: SL 1943, ch 175, § 6; SDC Supp 1960, § 51.1626 (6).



§ 43-29-7 Defect or omission in record respecting title to real estate existing for more than ten years--Correction unnecessary in order to make title marketable.

43-29-7. Defect or omission in record respecting title to real estate existing for more than ten years--Correction unnecessary in order to make title marketable. It shall not be necessary to perform any of the following acts to correct the record with respect to the title to real estate, in order to make such title merchantable or marketable, in any instance where the defect or omission in the record has existed of record for a period of more than ten years and the record does not show that any action has been brought with reference thereto, to wit:

(1) Procure and record, or show on the abstract of title, a release of lis pendens where it appears from the record that the litigation has been concluded;

(2) Procure and record, or show on the abstract of title, a satisfaction of a real estate mortgage or other lien when the record shows that an action or proceeding to foreclose such mortgage or other lien has been concluded either by a sale and transfer of the affected property pursuant thereto, or that the mortgage or other lien has been paid in full;

(3) Procure and record, or show on the abstract of title, a certificate of authentication as to the official status of a notary public or other officer of this or any other state, territory, country, or the District of Columbia, who as appears from the record has taken an acknowledgment of a deed, mortgage, or other instrument affecting title to real estate, or by whom any oath has been administered in connection with any instrument affecting title to real estate, and at all times after ten years from the date of his signature, such notary public or other officer shall be presumed to have been duly authorized to execute such instrument in the capacity therein stated;

(4) Procure and record, or show on the abstract of title, an affidavit or other showing that a person named in the record as grantee, grantor, or otherwise constitutes one and the same person as another grantee, grantor, or other person in the chain of title in any of the following instances: where a full first Christian name and middle initial, full middle name and first initial, or full first and middle names of the grantee, distributee, or otherwise, have been used and later, as grantor or otherwise, the initials of one or more of the same names have been used; where the initials of the first and middle names of the grantee, distributee, or otherwise have been used and later, as grantor or otherwise, the full first Christian name and middle initial, the full middle name and first initial, or the full first and middle names have been used; where the Christian name or names of the grantee, distributee, or otherwise is or are abbreviated and later, as grantor or otherwise, such name or names is or are spelled in full; or where the Christian name or names of the grantee, distributee, or otherwise is or are spelled in full and later, as grantor or otherwise, such name or names is or are abbreviated; and in all of the instances mentioned in this paragraph, in the absence of some showing of record to the contrary, such names shall be presumed to be that of one and the same person notwithstanding such discrepancies therein;

(5) Procure and record, or show on the abstract of title, an affidavit of identity where the names in the chain of title are idem sonans, although differently spelled.
Source: SL 1943, ch 176, § 1; SDC Supp 1960, § 51.16B13.



§ 43-29-8 Defect or omission in record respecting title to real estate existing for more than twenty years--Performance of acts to correct record unnecessary in order to make title merchantable or marketable.

43-29-8. Defect or omission in record respecting title to real estate existing for more than twenty years--Performance of acts to correct record unnecessary in order to make title merchantable or marketable. It shall not be necessary to perform any of the following acts to correct the record with respect to the title to real estate, in order to make such title merchantable or marketable, in any instance where the defect or omission has existed of record for a period of more than twenty years and the record does not show that any action has been commenced with reference thereto, to wit:

(1) Make any showing or explanation as to the absence of a corporate, notary, or other official seal of any kind; and after twenty years from the date of the instrument, such person purporting to act as a corporate official, notary public, or other official shall be presumed to have been authorized to act in the same manner as though the proper seal had been affixed to said instrument;

(2) Make any showing or explanation as to interest or lack of interest of anyone encumbering real estate to which the record does not show such person to have had title;

(3) Make any showing or explanation where a reference has been made in any instrument to a mortgage, and no mortgage answering such description is shown by the abstract of title to have been of record at such time;

(4) Make any showing or explanation as to the marital status of a person by reason of the omission of a description of such marital status from either the body of the instrument or the acknowledgment;

(5) Obtain any conveyance, release, or explanation by reason of any option which, under its terms, required that it be exercised more than twenty years theretofore.
Source: SL 1945, ch 215, § 1; SDC Supp 1960, § 51.16B14.



§ 43-29-9 "Record" as used in marketable title provisions construed.

43-29-9. "Record" as used in marketable title provisions construed. Except where used in the sense of recording, wherever the word "record" is used in §§ 43-29-7 and 43-29-8, it shall be construed to mean the records in the office of the register of deeds of the county in which the real estate affected is situated.

Source: SL 1943, ch 176, § 2; SL 1945, ch 215, § 2.



§ 43-29-10 Municipal lot platted more than twenty years--Judgment or decree prior to platting--Abstract of title not required to show proceedings supporting judgment or decree.

43-29-10. Municipal lot platted more than twenty years--Judgment or decree prior to platting--Abstract of title not required to show proceedings supporting judgment or decree. Where in the chain of title to a municipal lot platted more than twenty years, there is, prior to such platting, any judgment or decree of any court having jurisdiction of the subject matter, it shall be presumed that title to real estate so affected is in accordance with the determination or distribution in such judgment or decree; and it shall not be necessary to show on the abstract of title to such lots any of the proceedings supporting such judgment or decree.

Source: SL 1943, ch 176, § 1; SDC Supp 1960, § 51.16B13 (6); SL 1992, ch 60, § 2.






Chapter 30 - Marketable Title To Real Estate

§ 43-30-1 Marketable record title--Unbroken chain of title of record for twenty-two years or longer--Exceptions.

43-30-1. Marketable record title--Unbroken chain of title of record for twenty-two years or longer--Exceptions. Any person having the legal capacity to own land in this state, who has an unbroken chain of title to any interest in land by himself and his immediate or remote grantors for a period of twenty-two years or longer, and is in possession of such land, shall be deemed to have a marketable record title to such interest, subject only to such claims thereto and defects of title as are not extinguished or barred by the application of the provisions of this chapter, instruments which have been recorded less than twenty-two years, and any encumbrances of record not barred by the statute of limitations.

Source: SL 1947, ch 233, § 1; SL 1951, ch 256, § 1; SL 1957, ch 266, § 1; SDC Supp 1960, § 51.16B01.



§ 43-30-2 Definitions--Unbroken chain of title to an interest in land--Title transaction.

43-30-2. Definitions--Unbroken chain of title to an interest in land--Title transaction. A person shall be deemed to have the unbroken chain of title to an interest in land as such terms are used in this chapter if the official public records of the county wherein such land is situated disclose a conveyance or other title transaction dated and recorded twenty-two years or more prior thereto, which conveyance or other title transaction purports to create such interest in such person or his immediate or remote grantors, with nothing appearing of record purporting to divest such person and his immediate or remote grantors of such purported interest.

"Title transaction" as used herein means any transaction affecting title to real property, including title by will or descent from any persons who held title of record at the date of his death, title by a decree or order of any court, title by tax deed, by trustee's, referee's, conservator's, personal representative's, master's in chancery, or sheriff's deed, as well as by direct conveyance.

Source: SL 1947, ch 233, § 2; SL 1951, ch 256, § 2; SL 1957, ch 266, § 2; SDC Supp 1960, § 51.16B02; SL 1993, ch 213, § 235.



§ 43-30-3 Marketable record title held free and clear of interest, claims, and charges--Limitation--Notice of claim of interest.

43-30-3. Marketable record title held free and clear of interest, claims, and charges--Limitation--Notice of claim of interest. Such marketable title shall be held by such person and shall be taken by his successors in interest free and clear of all interest, claims, and charges whatever, the existence of which depends in whole or in part upon any act, transaction, event, or omission that occurred twenty-two years or more prior thereto, whether such claim or charge be evidenced by a recorded instrument or otherwise, and all such interest, claims, and charges affecting such interest in real property shall be barred and not enforceable at law or equity, unless any person making such claim or asserting such interest or charge shall, on or before twenty-three years from the date of recording of deed of conveyance under which title is claimed, or on or before July 1, 1958, whichever event is the latest in point of time, file for record a notice in writing, duly verified by oath, setting forth the nature of his claim, interest, or charge; and no disability nor lack of knowledge of any kind on the part of anyone shall operate to extend his time for filing such claim after the expiration of twenty-three years from the recording of such deed of conveyance or one year after July 1, 1957, whichever event is the latest in point of time.

Source: SL 1947, ch 233, § 3; SL 1951, ch 256, § 3; SL 1957, ch 266, § 3; SDC Supp 1960, § 51.16B03.



§ 43-30-4 Filing of notice of claim of interest--Persons authorized to file.

43-30-4. Filing of notice of claim of interest--Persons authorized to file. The notice mentioned in § 43-30-3 may be filed for record by the claimant of any interest therein described or by any other person acting on behalf of a claimant who is, under disability, unable to assert a claim on his own behalf, or one of a class but whose identity cannot be established or is uncertain at the time of filing such claim for record.

Source: SL 1947, ch 233, § 4; SL 1951, ch 256, § 4; SDC Supp 1960, § 51.16B04.



§ 43-30-5 Notice of claim of interest--Filing for record.

43-30-5. Notice of claim of interest--Filing for record. The claim referred to in §§ 43-30-3 and 43-30-4 shall be filed in each county where the claimed land or any part thereof is situate and must set forth the legal description of the land affected by such claim together with a statement of the nature of the claim, charge, or interest asserted, which description shall be set forth in particular terms and not by general inclusions.

Source: SL 1947, ch 233, § 5; SL 1951, ch 256, § 5; SDC Supp 1960, § 51.16B05.



§ 43-30-6 Acceptance of notice of claim of interest for filing by register of deeds--Entering and recording--Indexing of notices.

43-30-6. Acceptance of notice of claim of interest for filing by register of deeds--Entering and recording--Indexing of notices. The register of deeds of each county shall accept all such notices which describe land located within the county which he serves and shall enter and record, and index such notices in the same manner as notices of lis pendens.

Source: SL 1947, ch 233, § 6; SL 1951, ch 256, § 6; SDC Supp 1960, § 51.16B06.



§ 43-30-7 Affidavit of possession of real property--Contents--Recording--Time for filing--State railroad property.

43-30-7. Affidavit of possession of real property--Contents--Recording--Time for filing--State railroad property. For the purpose of this chapter, the fact of possession of real property referred to in § 43-30-1 may be shown of record by one or more affidavits containing the legal description of the real property referred to and show that the record titleholder is upon the date thereof in possession of the real property. The register of deeds shall record such affidavit or affidavits at length in miscellaneous records of his county. No such affidavits of possession may be filed as to any lands before the expiration of twenty-three years from recording of deed of conveyance or other instrument of conveyance under which title is claimed, or before one year after July 1, 1957, whichever event is the latest in point of time, to any land as to which claim under the provisions of § 43-30-5 has been filed. The legal description of the real property contained in affidavits of possession for railroad property and linear railroad rights-of-way acquired by the South Dakota Railroad Authority, the state, or any of its subdivisions may be made by reference to and incorporation of filing information of previous conveyances and other documents of title filed of record in the county where the real property is located.

Source: SL 1947, ch 233, § 7; SL 1951, ch 256, § 7; SL 1957, ch 266, § 4; SDC Supp 1960, § 51.16B07; SL 1981, ch 309, § 2.



§ 43-30-8 Record of affidavit of possession--Evidence of facts stated.

43-30-8. Record of affidavit of possession--Evidence of facts stated. When an affidavit has been filed and recorded as provided in § 43-30-7, the record thereof, or the record of a duly certified copy thereof, shall be prima facie evidence of the facts therein stated, for the purposes of this chapter.

Source: SL 1947, ch 233, § 8; SL 1951, ch 256, § 8; SDC Supp 1960, § 51.16B08.



§ 43-30-8.1 Repealed.

43-30-8.1. Repealed by SL 1985, ch 338, § 10



§ 43-30-8.2 Condition subsequent based on alcoholic beverage use barred by affidavit unless rerecorded--Duration.

43-30-8.2. Condition subsequent based on alcoholic beverage use barred by affidavit unless rerecorded--Duration. Notwithstanding the provisions of § 43-30-12, an affidavit filed pursuant to § 43-30-7 shall bar a condition subsequent in a deed as described by this section unless any person claiming an interest in the condition has rerecorded the terms of the condition with the appropriate register of deeds. Such recording shall be valid for ten years and may be rerecorded. This section shall only apply to a condition subsequent in a deed whereby the use or sale of alcoholic beverages, in any manner, would work a forfeiture and automatic reverter of the title of real property containing that condition subsequent to the grantor in the conveyance creating that condition subsequent, or to his heirs and assigns; or would give rise to the right of reentry by the grantor in the conveyance creating that condition subsequent, or to his heirs and assigns, for breach of that condition subsequent.

Source: SL 1976, ch 266, §§ 1, 3.



§ 43-30-9 Slandering title to land--Notice of claim recorded for such purpose--Costs awarded plaintiff in quiet title action--Attorney fees--Damages.

43-30-9. Slandering title to land--Notice of claim recorded for such purpose--Costs awarded plaintiff in quiet title action--Attorney fees--Damages. No person shall use the privilege of filing notices hereunder for the purpose of slandering the title to land and in any action brought for the purpose of quieting title to land, if the court shall find that any person has filed a claim for the purpose only of slandering title to such land, he shall award the plaintiff all the costs of such action, including attorney fees to be fixed and allowed to the plaintiff by the court, and all damages that plaintiff may have sustained as the result of such notice of claim having been filed for record.

Source: SL 1947, ch 233, § 9; SL 1951, ch 256, § 9; SDC Supp 1960, § 51.16B09.



§ 43-30-10 Purpose of chapter--Construction.

43-30-10. Purpose of chapter--Construction. This chapter shall be construed to effect the legislative purpose of simplifying and facilitating land title transactions by allowing persons to deal with the record title owner as defined herein; to rely upon the record title covering a period twenty-three years prior to the date of an affidavit of possession made and recorded as prescribed by § 43-30-7, and to that end to bar all claims that affect or may affect the interest thus dealt with, the existence of which claim arises out of or depends upon any act, transaction, event, or omission antedating a period twenty-two years prior to the date of an affidavit made and recorded as prescribed by § 43-30-7, unless a notice of such claim, as provided in § 43-30-5, shall have been duly filed for record.

Source: SL 1947, ch 233, § 10; SL 1951, ch 256, § 10; SL 1957, ch 266, § 5; SDC Supp 1960, § 51.16B10.



§ 43-30-11 Claims barred by chapter--Definition.

43-30-11. Claims barred by chapter--Definition. The claims hereby barred shall mean any and all interests of any nature whatever, however denominated, whether such claims are asserted by a person sui juris or under disability, whether such person is, or has been within or without the state, and whether such person is natural or corporate or private or governmental.

Source: SL 1947, ch 233, § 10; SL 1951, ch 256, § 10; SL 1957, ch 266, § 5; SDC Supp 1960, § 51.16B10.



§ 43-30-12 Exceptions to application of chapter.

43-30-12. Exceptions to application of chapter. This chapter shall not be applied to bar the rights of any lessor or his successor as reversionary of his right to possession on the expiration of any lease by reason of failure to file the notice herein required, the rights of any remainderman upon the expiration of any life estate or trust created within twenty-three years prior to the date of an affidavit made and recorded as prescribed by § 43-30-7, right founded upon any mortgage, trust deed, or contract for sale of lands which is not barred by the statute of limitation, or conditions subsequent in any deed.

Source: SL 1947, ch 233, § 10; SL 1951, ch 256, § 10; SL 1957, ch 266, § 5; SDC Supp 1960, § 51.16B10.



§ 43-30-13 Right, title, or interest of state or United States unaffected by chapter.

43-30-13. Right, title, or interest of state or United States unaffected by chapter. This chapter shall not be deemed to affect the right, title, or interest of the State of South Dakota, or the United States in any lands in South Dakota.

Source: SL 1947, ch 233, § 10; SL 1951, ch 256, § 10; SL 1957, ch 266, § 5; SDC Supp 1960, § 51.16B10.



§ 43-30-14 Right, title, or interest in land owned by public utility unaffected by chapter.

43-30-14. Right, title, or interest in land owned by public utility unaffected by chapter. This chapter shall not apply to the right, title, or interest in any land owned by any railroad or other public utility corporation or any lessee, trustee, or receiver thereof; nor shall it apply to claims, liens, titles, or rights of action founded upon mortgages or trust deeds executed by any such corporations or the lessees, trustees, or receivers thereof.

Source: SL 1947, ch 233, § 11; SL 1951, ch 256, § 11; SDC Supp 1960, § 51.16B11.



§ 43-30-15 Existing statutes of limitations and recording statutes not affected by chapter.

43-30-15. Existing statutes of limitations and recording statutes not affected by chapter. Nothing contained in this chapter shall be construed to extend the period for bringing any action or doing any act required under any existing statute of limitations, nor to affect the operation of any existing acts governing the effect of the recording or the failure to record any instrument affecting lands.

Source: SL 1947, ch 233, § 8; SL 1951, ch 256, § 8; SDC Supp 1960, § 51.16B08.



§ 43-30-16 Railroad property conveyances to or by state exempt from plat requirements--Filing map.

43-30-16. Railroad property conveyances to or by state exempt from plat requirements--Filing map. Conveyances of railroad property to or by the South Dakota railroad authority, the state or any of its subdivisions, including the conveyance of railroad rights-of-way, or any portion thereof, which are described by individual or cumulative metes and bounds descriptions or which are described by points of beginning and termination, railroad mileposts, railroad engineering survey station numbers, and right-of-way and track maps, are exempt from the provisions of chapter 11-3 and chapter 43-21. However, copies of right-of-way or track maps describing conveyances of railroad property to or by the South Dakota Railroad Authority, the state or any of its subdivisions, including the conveyance of linear railroad rights-of-way, or any portion thereof, shall be furnished to the director of equalization in each county wherein such conveyances shall be filed of record.

Source: SL 1981, ch 309, § 1.



§ 43-30-17 Certain property conveyances under Water Resources Development Act exempt from plat requirements--Filing of survey references, maps, etc.

43-30-17. Certain property conveyances under Water Resources Development Act exempt from plat requirements--Filing of survey references, maps, etc.. Any conveyance of property to or by South Dakota or any of its political subdivisions obtained from the United States of America, acting by and through the secretary of the Army, pursuant to and under authority of title VI of the Water Resources Development Act of 1999 (Public Law 106-53) as amended by the Water Resources Development Act of 2000 (Public Law 106-541), or any portion thereof, that is described by individual or cumulative metes and bounds descriptions or that is described by points of beginning and termination, water or contour elevations, federal engineering survey references, maps, highways, and other rights-of-way is exempt from the provisions of chapter 11-3 and chapter 43-21, provided the description contains references to the affected section, township, and range. The grantee shall furnish, if available, any copies of federal engineering survey references, maps, rights-of-way, and other documents describing conveyances of the property to or by South Dakota or any of its political subdivisions to the director of equalization in each county wherein the conveyances are filed. The exemption contained in this section does not apply to any conveyance of property title to private ownership.

Source: SL 2002, ch 199, § 1.



APPENDIX TO CHAPTER 43-30

Examining attorney's attitude

A-01. Examining attorney's attitude. The purpose of the examination of title and of objections, if any, shall be to secure for the examiner's client a title which is in fact marketable and which is shown by the record to be marketable, subject to no other encumbrances than those expressly provided for by the client's contract. Objections and requirements should be made only when the irregularities or defects reasonably can be expected to expose the purchaser or lender to the hazard of adverse claims or litigation.

When an examiner finds a situation which he believes creates a questions as to marketable title and has knowledge that another attorney handled the questionable proceeding or has passed the title as marketable, the examining attorney before writing an opinion, should communicate, if feasible, with the other attorney and afford an opportunity for discussion.



Abstracter's certificate, liability on

A-02. Abstracter's certificate, liability on. Under SDCL 36-13-15, the conditions of an abstracter's bond are for the payment by such abstracter of all damages which may be sustained by or accrue to any person (whether the original purchaser, owner or holder of the abstract) by reason of error deficiency, mistake in any abstract or certificate of title. In view of this statutory provision, such certificate may be construed as extending the protection and liability to the public generally.



Recertification

A-03. Recertification. The examiner should accept, without recertification, prior entries in an abstract of title, provided the same were previously certified to by a qualified abstracter.



Tribal lands

1-01. Tribal lands. Any transaction affecting Indian trust land is subject to the approval of the Secretary of the Interior, or as otherwise prescribed by federal statute, and any transaction affecting Indian tribal land is subject to the consent of the tribe, or as otherwise provided by the tribe's constitution and federal statute.



Contracts for deed--deed to vendee

2-01. Contracts for deed--deed to vendee. Where there is a contract for deed in favor of A and later a deed is given to A and another party or parties, a title examiner should treat the deed as creating the estate as indicated in the deed.



Contract for deed--merger

2-02. Contract for deed--merger. A deed executed in pursuance of a contract for deed supersedes and merges all prior negotiations or contracts relating to it, provided there is no fraud or mistake or collateral contractual provisions or agreements which are not intended to be merged in the deed.



Contract for deed--conveyances of interests

2-03. Contract for deed--conveyances of interests. The vendor and vendee under an executory contract for deed each have an interest in the real property which is capable of conveyance, and transfers of any interest must meet the statutory requisites, including words of conveyance.



Contract for deed--transfers by vendor

2-04. Contract for deed--transfers by vendor. A transfer by a vendor of an interest in the real property subject to a contract for deed creates an interest in the real estate in the vendee. If the transfer is in the form of a deed to the real estate, no further conveyance from the vendor is required to complete the chain of title.



Contract for deed--vendee's interest

2-05. Contract for deed--vendee's interest. A vendee's interest in the real property subject to a contract for deed is an interest to which a judgment lien will attach by operation of law before fee title is conveyed to the vendee. The interest may be mortgaged or levied upon.



Contract for deed--effect on joint tenancy

2-06. Contract for deed--effect on joint tenancy. A contract for deed for the sale of real property held in joint tenancy does not have the effect of dissolving the joint tenancy relationship of the vendors if the contract for deed is executed by all the joint tenants, unless otherwise specifically provided in the instrument.



Contract for deed--cancellation

2-07. Contract for deed--cancellation. When the record shows that a contract for deed has been cancelled by action, a title examiner need only require the recording of a certified copy of the judgment, which includes reference to the date the redemption period, if any, expires, and the recording of an affidavit or other document establishing non-redemption.



Contract for deed--deeds held in escrow

2-08. Contract for deed--deeds held in escrow. A deed in performance of a contract for deed which has been executed and held in escrow pending performance of the contract, has been conditionally delivered to the grantee and, upon recording, is deemed effective as of the date of its execution.



Agricultural/commercial leases

3-01. Agricultural/commercial leases. No lease of agricultural land for longer period than twenty years is valid, and no lease of any town or city lot for a longer period than ninety-nine years is valid.



Leases--notice of renewal

3-02. Leases--notice of renewal. In the absence of notice of renewal from possession, record, or otherwise, a title examiner may disregard a recorded lease when the term as expressed in said lease has expired. However, reference shall be made to the lease when its continuation or renewal is dependent upon a contingency that may have occurred, such as production on lands covered by an oil, gas or mineral lease.



Effect of judgment on joint tenancy property

4-01. Effect of judgment on joint tenancy property. The mere docketing of a judgment resulting in a judgment lien on the joint tenancy property of a debtor does not alone sever the joint tenancy.



Conveyances to two or more individuals--inclusion of business name

4-02. Conveyances to two or more individuals--inclusion of business name. Property is acquired in the name of the partnership by a transfer to one or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title.



Homestead rights--effect of partnership on

4-03. Homestead rights--effect of partnership on. Homestead rights do not attach to the interests of a married partner in specific partnership property. A title examiner need not require any evidence of release, waiver or nonexistence of the marital rights of a partner's spouse.



Conveyances by partnership

4-04. Conveyances by partnership. A conveyance of property held in the partnership name made and signed by the individual partners and not in the partnership name conveys equitable title only and a new conveyance in the partnership name must be obtained.



Conveyances to and by partners

4-05. Conveyances to and by partners. Any estate in real property may be acquired in the partnership name. Subject to a recorded statement of partnership authority, title so acquired can be conveyed only by an instrument executed in the partnership name by one or more partners of the partnership.



Conveyances by partnership--when proof of authority not required

4-06. Conveyances by partnership--when proof of authority not required. In the absence of knowledge or notification to the contrary, no affirmative proof of authority need be required of a general partner apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership.



Conveyances of partnership interest after death of partner

4-07. Conveyances of partnership interest after death of partner. After the death of a partner, the surviving partner or partners may convey real property owned by the partnership. After the death of the last surviving partner, the personal representative of the last surviving partner may convey the partnership property provided such conveyance is for partnership purpose.



Partnership--effect of dissolution or cessation of business

4-08. Partnership--effect of dissolution or cessation of business. Absent a winding up of the partnership, dissolution or cessation of business as a partnership does not change the status of partnership property as an asset of the partnership.



Partnership--effect of judgments

4-09. Partnership--effect of judgments. A judgment against a partner does not constitute a lien on specific real property owned by the partnership.



Deed divests present title of all grantors

4-10. Deed divests present title of all grantors. A deed in which all parties to the title join conveys and releases all title presently held by the grantors regardless of the nature or character of the interest or interests held by or vested in such grantors. Accordingly, for example, it is unnecessary to refer to the grantors as "joint tenants" if they happen to be such.



Partnership--duration presumed

4-11. Partnership--duration presumed. A title examiner may presume that a partnership continues in existence in the absence of actual knowledge of the dissolution of the partnership.



Affidavit of marital status

5-01. Affidavit of marital status. Recitals as to the marital status of parties to the instrument, or as to the homestead status of the property, or as to the identity of parties named in instruments in the chain of title, in any conveyance or other instrument affecting title to real estate in this state, which has been, or hereafter shall be, recorded in the office of the register of deeds for the county in which the land is situated, or the record of the instrument, or a certified copy of the record, shall be prima facie evidence of the truth of such recitals.

When a conveyance has been recorded and no spouse has joined therein, evidence should be required that the grantor was unmarried at the time of the execution of the conveyance or if married, that the premises conveyed did not constitute the grantor's homestead and that neither the grantor nor any member of the grantor's family reside thereon should be considered sufficient evidence.

The evidence may consist of an affidavit by any person, including the grantor or grantee or an affidavit pursuant to the Marketable Record Title Act, SDCL Ch. 43-30.



Indication of marital status

5-02. Indication of marital status. A recital in the body of a deed or in a certificate of acknowledgement, or both, that the grantor is single, a widow, a widower, unmarried or divorced, or that the grantors are husband and wife, may be relied upon as a sufficient indication of marital status without inquiry or further notice.



Recitation of marital status

5-03. Recitation of marital status. If a deed fails to recite the marital status of the grantor or if a married grantor's spouse fails to join in the conveyance, then the deed is defective unless it is possible to determine from the record that the property is not the homestead of the grantor.



Failure to include marital status

5-04. Failure to include marital status. If the description of the marital status of the grantor has been omitted from either the body of the instrument or the certificate of acknowledgment and if the instrument has existed of record for more than twenty years with no action commenced, then it is not necessary to correct the record in order to make the title marketable.



Recitals of record

5-05. Recitals of record. Employment of factual recitals in conveyance is sound, liberal practice. In the absence of special circumstances creating suspicion, adequate recitals should be accepted and relied upon, for example, in overcoming an error in the given name, names or initials or a minor error in the surname of the person, as the same appears in a prior instrument.



Execution by spouse under power of attorney

5-06. Execution by spouse under power of attorney. A conveyance of homestead property executed by one spouse, individually, and as attorney-in-fact for the other spouse is sufficient if the power of attorney specifically authorizes conveyance of homestead property.

A conveyance of homestead property executed by a non-spousal attorney in fact for one or both spouses is sufficient.



Deed of homestead

5-07. Deed of homestead. A conveyance or encumbrance of a homestead by its owner, if married and both husband and wife are residents of this state, is valid if both husband and wife concur in and sign or execute such conveyance or encumbrance either by joint instrument or by separate instruments.



Rule of idem sonans

5-08. Rule of idem sonans. Differently spelled names are presumed to be the same when they sound alike or when their words cannot be distinguished easily or when common usage by corruption or abbreviation has made their pronunciation identical. This rule should be liberally applied.



Use or nonuse of middle names or initials

5-09. Use or nonuse of middle names or initials. The use in one instrument and nonuse in another of a middle name or initial ordinarily does not create a question of identity affecting title, unless the examiner is otherwise put on inquiry.



Abbreviations

5-10. Abbreviations. All customary and generally accepted abbreviations of first and middle names should be recognized as their equivalents.



Name variations

5-11. Name variations. Name variations from that of the record owner appearing in mechanics' liens, easements, licenses, rights of way or court documents dealing with divorce, probate and similar documents other than mortgages or deeds may be ignored.



Effect of prefix, suffix and descriptio personae

5-12. Effect of prefix, suffix and descriptio personae. Prefixes such as Rev. and suffixes such as M.D. are descriptio personae forming no part of the name and may be disregarded; however, "Senior" and "Junior" and their abbreviations do have significance when both appear in connection with the same name in the chain of title.



Statement indicating identity

5-13. Statement indicating identity. A recital such as "formerly known as" may be used in overcoming variations resulting from a change of name.

A recital such as "also known as" may be used in overcoming an error in the given name, names or initials, or a minor error in the surname of a person as the same appears in a prior instrument.



Variance in name of grantors

5-14. Variance in name of grantors. If the grantees in one instrument of conveyance are "John Smith and Mrs. John Smith," and the grantors in a succeeding instrument in the chain of title are "John Smith and Mary Smith," further evidence e.g. affidavit, recital, etc., should show that Mrs. John Smith is the same person as Mary Smith. The same conclusion should be reached if the grantees were "John Smith and Mary Smith," and the grantors in a succeeding instrument in the chain of title were "John Smith and Mrs. John Smith."



Variance between signature or body of deed and acknowledgment

5-15. Variance between signature or body of deed and acknowledgment. Where the given name or names or the initials used in a grantor's signature on a deed vary from the name as it appears in the body of the deed, but the name as given in the certificate of acknowledgment agrees with either the signature or the name in the body of the deed, the certificate of acknowledgment should be accepted as providing adequate identification.



Deceased persons

5-16. Deceased persons. A conveyance to a person who is deceased at the time of the conveyance is invalid.



Conveyance--fictitious persons

5-17. Conveyance--fictitious persons. A conveyance is invalid if the named grantee is a mere fictitious person. If an existing person acquires title to real estate under an assumed or fictitious name, there are specific methods for establishing record identity of the person.



Powers of attorney

5-18. Powers of attorney. A conveyance or encumbrance executed by an attorney in fact in behalf of the principal must identify the principal in the body of the instrument. The attorney in fact must then sign the name of the principal and his or her own name as attorney in fact, although it is permissible to type the name of the principal.



Durable power of attorney

5-19. Durable power of attorney. A durable power of attorney, which contains the words "this power of attorney is not affected by subsequent disability or incapacity of the principal" or similar words showing the intent of the principal that the authority conferred is exercisable notwithstanding the subsequent disability of the principal and all acts done by an attorney in fact pursuant to a durable power of attorney during any period of disability or incapacity of the principal shall bind the principal and the principal's successors in interest as if the principal were competent and not disabled.



Grant of power of attorney

5-20. Grant of power of attorney. A power of attorney or certified copy thereof must be recorded to establish the authority of an attorney in fact to act on behalf of the principal. The power of attorney must include in its grant of authority the power to sell or convey if a deed is being executed; or the power to mortgage, pledge or grant as security for loans if a mortgage is being executed. The power to sell or mortgage shall be presumed to include the authority to execute the documents related to consummating the transaction.



Recording power of attorney

5-21. Recording power of attorney. For any deed or conveyance signed by a person under a Power of Attorney, evidence must be shown of record to be in effect on date of instrument.



Conveyances under authority of power of attorney

5-22. Conveyances under authority of power of attorney. A general authority to convey shall grant to the attorney in fact named in the power of attorney authority to convey any interest the principal has in any property.



Designation of "trustee"

5-23. Designation of "trustee". When the name of a party to an instrument is followed by "trustee" or "as trustee" or "in trust", and neither this instrument nor any other recorded instrument in the chain of title sets forth the powers of such party, or names as the beneficiary, a conveyance by such party can be approved without investigation of the power of such party to convey.



Trust conveyances--curative statute

5-24. Trust conveyances--curative statute. A curative statute validates transfers made to or by a trust prior to July 1, 1991, and construes such transfers to have been made to or by the trustee.



Property in trust

5-25. Property in trust. Real property acquired in the name of a trust should be conveyed in the same manner as title was taken.



Discrepancy in corporate name

5-26. Discrepancy in corporate name. The alternate use of "Co." for Company, "Inc." for Incorporated, "Corp." for Corporation, "LLC" for Limited Liability Company, "LLP" for Limited Liability Partnership, "PLC" for Professional Limited Liability Company, "Coop." for Cooperative, "Ltd." for Limited, "P.C." for Professional Corporation, and similar common abbreviations, the omission or inclusion of the word "The," whether or not a part of the corporate name, and the alternate use of "and" and " & " may be disregarded as immaterial unless there is evidence of record that the variation has significance.

Where a place or location preceded by "of" or "in" is a part of the title of a corporation and a variance relative thereto appears in the record, it is proper to require the execution of another instrument or an appropriate showing of identity.



Corporate deed

5-27. Corporate deed. The corporate seal or corporate acknowledgment of any corporation attached to a deed, mortgage, assignment of mortgage, release of mortgage or other instruments is prima face evidence that an officer was duly authorized to execute the instrument in behalf of the corporation and that the person has authority.



Corporate existence

5-28. Corporate existence. When an instrument of a private corporation appears in the title and the instrument is executed, acknowledged and sealed in proper form, the title examiner may assume that the corporation was legally in existence at the time the instrument took effect.



Ultra vires not assumed

5-29. Ultra vires not assumed. Where an instrument of a domestic or qualified foreign private corporation appears in the title, an examiner may assume that the corporation was authorized or not forbidden to acquire and sell the real property affected by instrument.



Corporate acknowledgments

5-30. Corporate acknowledgments. A corporate acknowledgment should not be considered void because the notary public is also an officer, director, employee or stockholder of the corporation.



Conveyances to or from unincorporated associations

5-31. Conveyances to or from unincorporated associations. Prior to January 1, 1992, a conveyance to an unincorporated association vests title in such association. Any unincorporated association may mortgage or convey real estate so long as the resolutions and notices as required by SDCL 43-25-24 are complied with.



Authority of unincorporated associations

5-32. Authority of unincorporated associations. An unincorporated religious, benevolent, fraternal, charitable or educational association may mortgage or convey any real estate which is owned by such association by adopting a proper resolution authorizing such mortgage or conveyance and publication as required by statute.



Conveyance--limited liability company, authority presumed

5-33. Conveyance--limited liability company, authority presumed. Any instrument duly executed and acknowledged by an authorized person of a limited liability company may be presumed to be within the authority and duly authorized by the limited liability company.



Execution--corporate or limited liability company

5-34. Execution--corporate or limited liability company. A title examiner may presume the power and authority of any officer of a corporation, except a bank, if a corporate acknowledgement or corporate seal is made a part of the document. Upon review of the Articles of Organization, a title examiner may presume the power and authority of any manager of a manager-managed limited liability company or member of a member-managed limited liability company to execute and acknowledge a document affecting property, unless the Articles of Organization limit the authority.



Political subdivisions--no specific standard

5-35. Political subdivisions--no specific standard.



Delivery, delay in recordation

6-01. Delivery, delay in recordation. Delivery of an instrument, acknowledged and recorded, is presumed. Delay in recordation, with or without record evidence of the intervening death of the grantor, does not dispel the presumption.

However, the fact that such a deed is presumed to be valid and effective does not dispose of the question whether the transfer of the property conveyed may have been subject to inheritance tax. (See Standard [7.1] relative to lien for inheritance tax.)



Date of acknowledgment

6-02. Date of acknowledgment. A title examiner may disregard the absence of the date of acknowledgment or an acknowledgment dated before or after the date of the instrument.



Notary act presumed valid

6-03. Notary act presumed valid. A title examiner may presume that a notarial act outside of South Dakota is in accordance with the laws of that jurisdiction.



Expired notary

6-04. Expired notary. Where the record of an instrument shows a notarial commission to have expired prior to the date of acknowledgment, the acknowledgment is invalid, but the record of the instrument is constructive notice, subject to the provisions of SDCL 18-5-13.



Notary seal

6-05. Notary seal. All certificates of acknowledgment by notaries public on documents filed for record are binding, legal, and enforceable regardless of whether the notary seal is stamped or embossed.



Lis pendens--effect of judgment

6-06. Lis pendens--effect of judgment. The entry of judgment in an action for which a lis pendens has been filed discharges the lis pendens.



Statute of limitations--lis pendens

6-07. Statute of limitations--lis pendens. A title examiner may disregard a lis pendens of record more than ten years.



Signatures by mark

7-01. Signatures by mark. A title examiner should not object to a signature or subscription by "mark" even though there is no witness if the instrument contains a proper certificate of acknowledgment.



Alternative grantees

7-02. Alternative grantees. A conveyance to grantees in the alternative renders the conveyance void.



Strangers to title

7-03. Strangers to title. An instrument executed by a person who is a stranger to the record chain of title at the time such instrument is recorded does not make the title unmarketable, unless recently recorded, in which event some inquiry may be justified.

A title examiner should take notice of the interest of a person joining with the record owner in a contract, mortgage, lease, plat or easement, other than a spouse joining for possible homestead interest. Conveyances by strangers to the chain of title may be disregarded, unless a title examiner has actual notice of knowledge (through sources other than the record) of the interest of the grantor, or unless subsequent to such conveyance there is recorded a deed or other conveyance vesting title in such stranger.



Quit claim--after acquired title

7-04. Quit claim--after acquired title. A quit claim deed does not pass after-acquired interest in property, unless words expressing such intent are added.



Deeds--after acquired title

7-05. Deeds--after acquired title. A warranty deed, limited warranty deed or special warranty deed passes after acquired title.



Marketable title acts

7-06. Marketable title acts. Chapter 233 Laws for 1947

Chapter 256 Laws for 1951 (SDC Supp. 51.16B)

Chapter 266 Laws for 1957 (SDC 1960 Supp. 51.16B)

[Chapter 43-30]

The above are valid statutes of limitation and may respectively be relied upon as a cure or remedy for imperfections in the chain of title and a bar against all claims arising prior to the several dates referred to in each, except those specifically reserved therein. As a prerequisite to reliance upon these statutes for the purpose of title examination, it will be necessary only to require that the abstract show the recording of an affidavit of possession, as required by the act relied on; that such possession is in the holder of the record title and that there is no claim of record under the provisions of the act relied upon.



Affidavit of possession to be recorded--affiant

7-07. Affidavit of possession to be recorded--affiant. In the event the condition of the title or the abstract is such that it is deemed necessary or advisable to gain the benefit of the provisions of the marketable title statute, now SDCL 43-30, in order to attain the benefit thereof it shall be necessary that the Affidavit as prescribed therein be executed and placed of record. The Affidavit may be made by anyone who knows the facts.



Affidavit of possession as basis for creating marketable title under tax deed

7-08. Affidavit of possession as basis for creating marketable title under tax deed. Where a tax deed is regular on its fact and has been of record for twenty-three years or longer, the title conveyed thereunder can be considered as marketable, if the affidavit of possession as prescribed by SDC Supp. 51.16B07, as amended by Ch. 266 of the Laws of 1957, SDC 1960 Supp. 51.16B07 [§ 43-30-7] is made and filed for record.



Use of affidavits

7-09. Use of affidavits. A title examiner may rely upon affidavits as to facts in relation to the title in the following cases:
1. From any person based on personal knowledge stating:

a. The identity of any person appearing in such chain of title under names varying in the spelling thereof or in the use of initials;

or

b. That certain property was or was not homestead property.
2. As to marital status.
3. To explain ambiguous recitals in instruments of record.
4. Marketable record title affidavits under SDCL Ch. 43-30.
5. When authorized by any other statute.



Corrective instruments

7-10. Corrective instruments. A grantor who has conveyed by an effective, unambiguous instrument cannot, by executing another instrument, make a substantial change in the name of the grantee, decrease the size of the premises or the extent of the estate granted, impose a condition or limitation upon the interest granted, or otherwise derogate from the first grant, even though the latter instrument purports to correct or modify the former. However, marketability dependent upon the effect of the first instrument is not impaired by the second instrument.



Instruments which are altered and re-recorded

7-11. Instruments which are altered and re-recorded. The act of re-recording an instrument, after it has been materially altered, does not of itself destroy the rights of the parties to the original unaltered instrument.

To give effect to a material alteration of a previously recorded document affecting title to real property, the instrument must be re-executed, re-acknowledged, re-delivered and re-recorded. However, a grantor cannot unilaterally derogate from a previous grant; see Standard 3.4.

A material alteration to an instrument is defined as an alteration which changes the legal effect of the instrument or the rights and liabilities of the parties to the original instrument.



Conveyances--farm credit--right of first refusal

7-12. Conveyances--farm credit--right of first refusal. Agricultural real estate that is conveyed or leased by a Farm Credit System entity after January 6, 1988 is subject to a right of first refusal in the previous owner-mortgagor. If the Farm Credit System entity conveys or leases land to a person other than the previous owner-mortgagor had been offered the right to repurchase or lease the acquired land, and has failed to exercise that right. Documentation can include an affidavit from a Farm Credit System agent.



Ownership of water

8-01. Ownership of water. All waters within the limits of the State of South Dakota subject to limitations as provided belong to the public. An examiner may ignore in his opinion any reference thereto.



Accretion, reliction, erosion and avulsion

8-02. Accretion, reliction, erosion and avulsion. The effects of accretion, reliction, erosion and avulsion should be taken into consideration when examining title to real property bound by a body of water.



High-water mark boundaries

8-03. High-water mark boundaries. The public has a right to use the strip of land 50 foot landward from all navigable waters provided the strip is between the ordinary high water mark and ordinary low water mark of public bodies of water.



Road and street as boundaries

8-04. Road and street as boundaries. An adjacent owner is presumed to own to the middle of a platted road, though the public has a right to use the platted road.



Vacated highway, street, alley or public right of way

8-05. Vacated highway, street, alley or public right of way. A conveyance of real estate, which abuts upon a vacated highway, street, alley, other public right-of-way, includes the vacated highway, street, alley or public right-of-way, either by operation or presumption of law, unless a contrary intent appears.



Conveyances to state for highway purposes

8-06. Conveyances to state for highway purposes. In transfers to the State of South Dakota or any of its political subdivisions of property for highway purposes, the grantee only acquires an easement. (No opinion is expressed as to ownership of non-fluid minerals/substances on or underlying the grantee's acquired right of way.)



Dedication of streets, etc

8-07. Dedication of streets, etc. Title is not made unmarketable if streets, alleys and public grounds in a platted area, outside of or inside a municipality, are not expressly dedicated in the owner's certificate on the plat. They may be dedicated in any appropriate manner.



Consult SD Mineral Title Standards

8-08. Consult SD Mineral Title Standards. A title examiner should consult the South Dakota Mineral Title Standards if the title opinion being given includes the status of a mineral estate or interest.



Mineral ownership--notation

8-09. Mineral ownership--notation. A title examiner need not refer to the mineral ownership where no severance appears in the record, unless a specific request for it is made.



Severance of minerals--notation

8-10. Severance of minerals--notation. A title examiner need not note the severance of the mineral estate from the surface nor indicate the present ownership of the minerals if the examiner includes a caveat that no opinion is expressed as to the status of the mineral estate.



Conveyances of royalties and minerals

8-11. Conveyances of royalties and minerals. In conveyances affecting mineral estates distinction between perpetual non-participating royalty and a conveyance of perpetual mineral interests should be noted, and the respective burden of a perpetual royalty interest on the mineral estate should be contained in the opinion.



Oil and gas leases--contingent future interests

8-12. Oil and gas leases--contingent future interests. Where an oil and gas or other mineral lease covers land subject to a contingent future interest, the oil and gas or other mineral lease must be executed by the statutory trustee.



Leases--oil--gas

8-13. Leases--oil--gas. Prior to July 1, 1995, where the mineral owner is deceased an oil-gas lease must be executed by the personal representative as provided by statute.

After July 1, 1995, a personal representative of an estate holding unrestricted letters may execute oil and gas leases and other instruments affecting the mineral estate without court approval.



Easements as encumbrances

9-01. Easements as encumbrances. Easements, including those reflected on plats, servitudes or non-appurtenant restrictions on the use of real property should be noted as encumbrances.



Rights-of-way as encumbrances

9-02. Rights-of-way as encumbrances. A covenant of warranty should not be considered broken by the existence of a highway or railway, or right-of-way for either, upon the land conveyed by an instrument of conveyance, unless otherwise particularly specified in the deed. However, the existence of such highway, railway, or right-of-way should be noted.



Conveyances--effect of reservations or exceptions

9-03. Conveyances--effect of reservations or exceptions. A deed referring to a nonexistent reservation or exception and made expressly subject thereto does not operate to reserve and except to the grantor any interest in the matter or matters made subject to exception or reservation and the same shall be considered to have passed to the grantee notwithstanding such recitation in the deed.



Railroads

9-04. Railroads. When determining the status of title for lands that contain ownership by a railroad in the chain of title, you must consider the source of the title and the language of the document vesting title in the railroad. Railroads may obtain title through grants, condemnation or purchase. Language in the vesting document may state or imply a fee simple interest or easement interest buy several cases (listed below) have interpreted the interests differently depending upon the timing of the conveyance and the language of the document.



Wind energy easements

9-05. Wind energy easements. A property owner may grant a wind easement properly created and recorded, however, the maximum term of such easement is fifty years. Any such easement is void if no development of the potential to produce energy from wind power associated with the easement has occurred within five years after the easement began.



Wind energy rights--limitation on severance

9-06. Wind energy rights--limitation on severance. No interest associated with the production or potential production of energy from wind power may be severed from the surface estate as defined in § 45-5A-3 except that such rights may be leased for a period not to exceed fifty years. Any such lease is void if no development of the potential to produce energy from wind power has occurred on the land within five years after the lease began.



Covenants, conditions and restrictions defined

10-01. Covenants, conditions and restrictions defined. The term "covenants, conditions and restrictions" is used in title examining to describe various limitations on the use of land imposed in deeds or other instruments in the chain of title.



Covenants, conditions & restrictions are generally deemed to run with the land

10-02. Covenants, conditions & restrictions are generally deemed to run with the land. Covenants contained in conveyances of real property are appurtenant and pass with them to the successor in interest and run with the land.



General plan restrictions--subdivision of tracts

10-03. General plan restrictions--subdivision of tracts. Uniform restrictions as to the use and occupancy of all lots in a subdivision may be imposed by properly executing and recording a declaration or contract.



Revocation of declaration or contract--execution by successor in interest

10-04. Revocation of declaration or contract--execution by successor in interest. In first and second-class municipalities an owner and all successor owners in interest may revoke and cancel the covenants by a properly recorded deed of revocation. Such revocation is not effective until approved by the governing body of the municipality.



Expiration of covenants, conditions and restrictions

10-05. Expiration of covenants, conditions and restrictions. Declarations authorized by SDCL 11-5-1 and 11-5-2 shall only be prescribed but not exceed twenty-five years from the date of the declaration.



Validity of restrictions

10-06. Validity of restrictions. A title examiner need not determine the validity or enforceability of covenants, conditions or restrictions but should show those in the chain of title.



Restrictions in derogation of existing law

10-07. Restrictions in derogation of existing law. Covenants, conditions or restrictions which contain language that discriminates on the basis of race, color, religion, sex or national origin are unenforceable and void.



Medical assistance lien

11-01. Medical assistance lien. A medical assistance lien created under SDCL 28-6 becomes a lien against real property only from the time the lien is filed with the Register of Deeds.



Child support liens

11-02. Child support liens. The Department of Social Services may impose a lien for support obligations and the notice of lien, properly filed with the Register of Deeds, establishes the priority as of the date of filing.



Tax lien--county

11-03. Tax lien--county. A county poor lien becomes a lien against real property at the time the record is filed in the office of the Register of Deeds of the county in which the poor person resides or in the county of his legal residence or last residence if he is an inmate of a state institution or deceased. All liens created prior to July 1, 1970, are terminated as a matter of law.



Poor relief lien

11-04. Poor relief lien. Any lien established under SDCL 24-14 with regard to county poor relief shall continue, a foreclosure shall not be commenced until one year after the last payment to or for the benefit of the poor person during the lifetime of the poor person or until after the death of the poor person. Any lien or encumbrance created prior to July 1, 1970, is terminated as a matter of law.



Claims under federal laws

11-05. Claims under federal laws. A title examiner need not mention in the opinion the possibility of claims under federal laws which do not show upon local records.



Tax Lien--State or Federal

11-06. Tax Lien--State or Federal. A federal or state tax lien becomes a lien against real property from the time the lien of the tax is entered in the index of tax liens kept by the register of deeds.



Judgments--lapse

12-01. Judgments--lapse. A title examiner may ignore a judgment after ten years have passed from the date on which it was docketed unless the judgment has been renewed as provided in SDCL 15-16-33.



Divorce--judgment affecting defendant's title

12-02. Divorce--judgment affecting defendant's title. A divorce judgment which states that the defendant is entitled to the plaintiff's interest in real property owned either jointly between plaintiff and defendant or by plaintiff alone shall be sufficient to vest title in the defendant if the divorce judgment contains the following information and statement:
(1) A legal description of the property being vested in said defendant; and
(2) A statement by the court that should the plaintiff fail to execute an appropriate instrument of conveyance, the judgment shall act in lieu of such conveyance.



Divorce--sufficiency of judgment

12-03. Divorce--sufficiency of judgment. A divorce judgment vesting in the plaintiff the defendant's interest in real property, whether owned solely by said defendant or jointly with said plaintiff, shall be sufficient to vest the defendant's interest in such property, provided that the judgment or the court's file affirmatively shows the following:
(1) The legal description of property;
(2) A statement by the court that should the defendant fail to execute appropriate instrument of conveyance, the decree thus being entered shall act in lieu of such conveyance;
(3) The defendant appeared in said action after having been served either by publication or personally and by such appearance, either stipulated to the entry of judgment and property settlement, which stipulation agreed to the vesting of the property in question or the action was litigated after due appearance at the hearing at which said judgment was ordered.
(4) If there was no appearance by the defendant after being served either personally or by publication, the judgment must affirmatively show further as follows:

(a) If defendant was served personally, that the complaint indicated the action was for the purpose of divesting defendant's interest in the particular property and the complaint set forth in full the legal description of said property.

(b) If the service was by publication, that the summons and complaint indicated the action was for the purpose of divesting defendant's interest in the particular property by full legal description and that the affidavit for publication indicated that the action was for divorce and also for purposes of divesting defendant's interest in real property.



Notice of levy

12-04. Notice of levy. A notice of levy, when properly recorded under SDCL 15-18-22, may only be released upon:
1. Proof of the satisfaction of judgment;
2. A deed from the debtor specifying the intent to satisfy the judgment;
3. Proper release from the levy;
4. Sheriff's deed;
5. Release or abandonment of the execution.



Real property abandoned by bankruptcy trustee

12-05. Real property abandoned by bankruptcy trustee. The marketability of title to real property abandoned by a bankruptcy trustee for debtor-in-possession exercising the powers of a bankruptcy trustee is not adversely affected if the following should appear of record:
(1) The petition in bankruptcy of the title holder;
(2) The certificate of commencement of a case under Title 11, United States Code;
(3) If the case was commenced under Ch. 7, Ch. 12 or Ch. 13 of Title 11, United States Code, or if a trustee was appointed pursuant to 11 U.S.C. § 1104, the order appointing trustee and the order approving trustee's bond;
(4) In any case under Title 11, United States Code, a motion for abandonment, an order for or notice of hearing with proof of service, and an order authorizing abandonment; if no separate proceedings were had for abandonment but such abandonment was made a part of the final report of the trustee, there should appear of record the final report, the notice of hearing on the final report, with proof of service, and the order closing the estate;
(5) If the property was abandoned pursuant to the terms of a plan under Ch. 11, Ch. 12 or Ch. 13 of Title 11, United States Code, an order for or notice of hearing on confirmation with proof of service and an order of confirmation.



Real property claimed as exempt by debtor

12-06. Real property claimed as exempt by debtor. The marketability of title to real property claimed as exempt by a debtor in a bankruptcy proceeding is not adversely affected if the following should appear of record:
(1) The petition in bankruptcy of the title holder;
(2) The certificate of commencement of a case under Title 11, United States Code;
(3) That portion of the schedules of the debtor reflecting that the property involved was listed and claimed as exempt;
(4) The certificate of the clerk of the bankruptcy court or the clerk of the United States District Court showing that no objections to the debtor's claim of exemptions were filed, or an order of the Bankruptcy Court or United States District Court determining that the property was properly exempt.



Real property sold free and clear of any interest in course of bankruptcy proceedings

12-07. Real property sold free and clear of any interest in course of bankruptcy proceedings. The marketability of title to real property sold free and clear of any interest in such property in the course of any bankruptcy proceeding is not adversely affected if the following should appear of record:
A. If the real property is sold by a debtor-in-possession then the following shall be required:

(1) The petition in bankruptcy of the title holders;

(2) The certificate of commencement of case under Title 11, United States Code;

(3) The notice of proposed action or motion to sell property free and clear of any interest, an order for or notice of hearing with proof of service, and an order confirming such sale with proof of service;

(4) If the debtor did not hold the only ownership interest in the property, a summons and complaint requesting authority to sell free and clear of the other ownership interest, with proof of service, an order or judgment authorizing such sale with proof of service, a notice of proposed action or motion to sell property free and clear of any interest; an order for or notice of hearing with proof of service, and an order confirming sale with proof of service;

(5) A deed from the debtor-in-possession.
B. If the real property is sold by a trustee then the following shall be required:

(1) The petition in bankruptcy of the title holders;

(2) The certificate of commencement of case under Title 121, United States Code;

(3) If the case was commenced under Ch. 7, Ch. 12 or Ch. 13 of Title 11, United States Code, a copy of the document appointing the Ch. 7, Ch. 12 or Ch. 13 trustee;

(4) If the case was commenced under Ch. 11 of Title 11, United States Code, and a trustee was appointed pursuant to 11 U.S.C. § 1104, a certified copy of the order appointing the Ch. 11 trustee;

(5) The notice of proposed action or motion to sell property free and clear of any interest, an order for or notice of hearing with proof of service, and an order confirming such sale with proof of service;

(6) If the debtor did not hold the only ownership interest in the property, a summons and complaint requesting authority to sell free and clear of the other ownership interest, with proof of service, an order or judgment authorizing such sale with proof of service, a notice of proposed action or motion to sell property free and clear of any interest; an order for or notice of hearing with proof of service, and an order confirming sale with proof of service;

(7) A deed from the trustee.



Bankruptcy lien avoidance

12-08. Bankruptcy lien avoidance. A lien may be deemed to have been extinguished if the bankruptcy court issues an order avoiding the lien.



Bankruptcy discharge

12-09. Bankruptcy discharge. A discharge operates to extinguish the personal liability of the debtor only. It does not extinguish the debt as to any other person or any lien perfected after filing and which is not avoided.



Mechanic's lien

13-01. Mechanic's lien. A mechanic's lien may be disregarded after lapse of the time within which suit for foreclosure may be filed (six years), unless proceedings for its foreclosure have previously been commenced.



Mechanic and materialmen's lien

13-02. Mechanic and materialmen's lien. The filing of a Notice of Project Commencement does not constitute a cloud, lien or encumbrance upon, or defect to the title of the real property described in the notice.



Mortgages

14-01. Mortgages. Whenever a conveyance shows affirmatively that it was given as security it should be treated as a mortgage.

Whenever a conveyance is from the record owner to the holder of a mortgage on the property that fact alone does not place a subsequent purchaser on inquiry as to whether the conveyance was given as security and is not grounds for an objection unless by reason of the date or recital it places a purchaser on inquiry.



Reference to nonrecorded mortgage

14-02. Reference to nonrecorded mortgage. When a deed filed for record more than twenty years refers to a mortgage which is not shown by the abstract and the record does not show that any action has been commenced with reference thereto, such reference to mortgage may be disregarded.



Mortgages--release or assignment

14-03. Mortgages--release or assignment. Where a mortgage has been re-recorded and a release or assignment is given which describes only one of the recordings, the release or assignment is sufficient; but where a new mortgage is recorded which purports to be given to correct a defect in a former mortgage, there should be a release or assignment of both mortgages.



Mortgages--statute of limitations

14-04. Mortgages--statute of limitations. A mortgage past due more than fifteen years from its due date or recorded extension thereof, or if no due date is stated therein or ascertainable therefrom, thirty years from the date of the mortgage, is ineffective and void and the record thereof may be disregarded.



Satisfaction by one of plural mortgagees

14-05. Satisfaction by one of plural mortgagees. Where a mortgage is given to two or more mortgagees a satisfaction by one of such mortgagees is sufficient to release the mortgage except where the mortgage shows that it secures debts which are owned separately by the different mortgagees.



Release of mortgage by other than mortgagee

14-06. Release of mortgage by other than mortgagee. A title examiner may treat a mortgage as satisfied if a mortgage release complying with the requirements in SDCL 44-8-31 is recorded.



Release--assignment of rents

14-07. Release--assignment of rents. A title examiner shall require a release of a separately recorded assignment of rents even though the mortgage given on the same date or for the same debt is satisfied or released, unless the assignment of rents by its own terms is satisfied when the mortgage is satisfied or released or the satisfaction or release indicates the underlying debt is paid.



Defect in satisfaction of mortgage

14-08. Defect in satisfaction of mortgage. A satisfaction of a mortgage is sufficient notwithstanding error in some details in date, amount, book and page of record, property description, names and position of parties, or other details, if, considering all circumstances of record, sufficient data are given to identify the security interest sought to be satisfied.



Deeds--unsatisfied mortgage

14-09. Deeds--unsatisfied mortgage. A deed from the record holder of an unsatisfied mortgage or other encumbrance, who is also the record title holder, which does not except the encumbrance or state that the deed is given subject to the encumbrance, is sufficient as a discharge of the encumbrance.



Mortgage--merger of title

14-10. Mortgage--merger of title. If the holder of a mortgage acquires the estate of the mortgagor, the mortgage interest may be merged in the fee and the mortgage extinguished, although it is only when the fee and the lien center in the same person without any intervening claims, liens or equities that a merger of the title and the lien will take place.

However, merger depends upon the intent of the parties. In determining intent, equity is not limited by the rules of law, and under unusual circumstances, a mortgage may be extinguished where it would continue to exist at law, or a mortgage may be preserved where it would be merged at law. Because of the difficulty in determining what a court might decide in any particular case, if merger cannot be determined from the instruments, then a merger is not ordinarily assumed so long as the mortgage remains unsatisfied of record.

If there is an outstanding or intervening lien or title, the foundation for the merger does not exist and no merger will be declared.



Foreclosure of mortgage by action

14-11. Foreclosure of mortgage by action. The instruments required to be recorded to show title based on a mortgage foreclosure by action are the sheriff's certificate of sale, and the sheriff's deed.

If mortgagor redeems, recording the original certificate of redemption will eliminate the foreclosed mortgage and does not affect status of junior liens. Satisfaction of the original mortgage is neither necessary nor desirable. Foreclosure cuts out subsequent liens and satisfaction or release of them is not necessary.

Satisfaction of lien holders, properly joined in the action, is not necessary.



Foreclosure by advertisement

14-12. Foreclosure by advertisement. The instruments required to be recorded to show title based on a mortgage foreclosure by advertisement are the sheriff's certificate of sale, any certificates or affidavits of non-redemption, the affidavit of publication of notice of sale, an affidavit stating notice was provided to all required parties and that no request for foreclosure by action was made, an affidavit relating to the military status of the owner and the sheriff's deed.



Probate--chain of title

15-01. Probate--chain of title. Prior to July 1, 1995, a certified copy of a decree of distribution made by a South Dakota circuit court is sufficient to complete the chain of title.



Executor's deed

15-02. Executor's deed. For conveyances out of an estate prior to July 1, 1995, a certified copy of an order confirming sale made by a South Dakota circuit court and an executor's or administrator's deed is necessary to complete the chain of title, except in certain circumstances of an independent administration.



Conveyances made under probate

15-03. Conveyances made under probate. For conveyances under the Uniform Probate Code, SDCL ch. 29A, a duly recorded personal representative's deed or a duly recorded order of complete settlement distributing specifically described real property to the heirs or devisees in specified shares or proportions is required to complete the chain of title.



Chain of title--probate

15-04. Chain of title--probate. A title examiner examining a title for an intended purchaser or mortgagee for value from a distributee of an estate need only require proof of unrestricted letters of the personal representative in effect on the date of conveyance to complete the chain of title.



Authority of personal representative

15-05. Authority of personal representative. Upon the death of a person, the real and personal property devolves to the heirs or devisees, subject to claims and the administration of the estate, which includes the authority of the personal representative to convey.



Deed of distribution

15-06. Deed of distribution. A deed of distribution is evidence of the distributee's title. The distributee's receipt of the deed is conclusive evidence that the distributee is the one entitled to the property.



Delayed probate

15-07. Delayed probate. If a probate has not been commenced within three years from the decedent's death, a personal representative may be appointed for the purposes of transferring property by will or intestacy.



South Dakota inheritance tax liens

15-08. South Dakota inheritance tax liens. The South Dakota inheritance tax lien is limited to twelve years from the date of death for any decedent dying prior to July 1, 2001. When the record does not establish that a decedent died more than twelve years prior to the examination of the title, a title examiner should require evidence of record that no tax is owed, that any tax owing has been paid, or that any potential lien has been removed from the subject property.



Termination of life tenant

15-09. Termination of life tenant. To establish termination of a life tenant in real property, the certified record of death must be recorded together with an affidavit setting out the legal descriptions of the property involved.



Probate--existence of federal lien

15-10. Probate--existence of federal lien. No objection shall be made to the possible existence of federal tax liens if the personal representative provides to the title examiner a lien release, a closing letter or an affidavit stating that no federal estate tax liability exists.



Authority of successor fiduciary

15-11. Authority of successor fiduciary. A successor personal representative or successor conservator has all of the powers of the succeeded personal representative and succeeded conservator, subject to any restrictions indicated in the letters.



Term of authority for fiduciary

15-12. Term of authority for fiduciary. The authority of a personal representative or conservator continues until the appointment is terminated or modified. Unless otherwise indicated, a title examiner may presume that letters originally issued continued in effect and unmodified from the date of their issuance to the date of any subsequent certification of a copy thereof.



Acts authorized by personal representative or conservator

15-13. Acts authorized by personal representative or conservator. No order confirming or authorizing any act by a personal representative or conservator, not contrary to any restriction shown in the letters, shall be required.



Guardian's deeds

15-14. Guardian's deeds. For conveyances from a guardian prior to July 1, 1993, a certified copy of an order of a court confirming the sale, together with a guardian's deed is necessary to complete the chain of title.



Conservator's deeds

15-15. Conservator's deeds. For conveyances from a conservator on or after July 1, 1993, a conservator's deed and a certified copy of the letters of conservatorship from a court of competent jurisdiction are necessary to complete the chain of title.



Authority of conservator

15-16. Authority of conservator. A certified copy of proof of authority of appointment from a court of competent jurisdiction and bond, and a certified copy of unrestricted letters of the conservator which establishes that the letters were in effect on the date of the title transaction, are necessary to evidence the conservator's authority.



Foreign personal representative

15-17. Foreign personal representative. A foreign personal representative must be appointed by an order from a South Dakota court or clerk, qualify and be issued letters in order to administrate the real estate.



Guardian and conservator

15-18. Guardian and conservator. The fact that an individual or entity deals with a guardian, if appointed prior to July 1, 1995, or conservator with knowledge of the representative capacity does not alone require an inquiry into the guardian's or conservator's authority, except that any such individual or entity is charged with knowledge of restrictions that may appear on the letters of guardianship or conservatorship.



Omitted real estate or faulty description of closed estate

15-19. Omitted real estate or faulty description of closed estate. When an estate has been as administered in probate court and a final decree of distribution recorded in the land records, no reopening of the estate shall be required to convey an interest of the decedent merely because: (1) all of the real estate of the decedent or interest therein was not included in the inventory or in the decree of distribution, or (2) the description of such estate or interest was mis-described in the probate record. A deed by heirs or devisees, whether in warranty or quitclaim, shall be effective to pass title to real estate if the existing probate record enables a clear and unambiguous determination that the grantors would be the persons entitled to decree of such estate or interest if the estate were reopened to correct the error or include the omitted property.



Omission and inconsistency of dates

16-01. Omission and inconsistency of dates. The fact that an instrument affecting title may not be dated, or that inconsistency exists between its date, the date of attestation, the date of acknowledgment or the date of recordation, does not impair marketability, unless the inconsistency is of such peculiar significance, when considered with other circumstances of record, as to impel a reasonable suspicion on the part of the examiner that the title may be defective.



Effect of curative acts

16-02. Effect of curative acts. An act, curative of matters of execution, acknowledgment and recording, or procedural omission, irregularities or defects, is presumed to be valid legislation, effectively eliminating objections based upon the imperfections of title which fall within its scope as to subject matter and date, thus avoiding necessity of action to quiet title.

A curative statute purporting to legalize alleged defects in probate proceedings is inoperative as against a claim based upon legal action or proceeding which the record shows was pending at the time the curative statute went into effect, whether or not the curative statute so states.



Contents of affidavit--interest of maker

16-03. Contents of affidavit--interest of maker. An affidavit may be used as a means of correcting discrepancies and variances in names and in other cases where it may be accepted as curative evidence under South Dakota statute. It should include some showing that the material statements in it are based on affiant's personal knowledge. The value of an affidavit is not diminished by the fact that the maker is interested in the title or the subject matter of the affidavit, when nothing appears in the record to affect his credibility.



Condominiums

16-04. Condominiums. A condominium project is established whenever the developers or the owners of a building or buildings expressly declare, through the recordation of a master deed or lease, their desire to submit their property to the formation of a condominium under the laws given in SDCL ch. 43-15A.



Metes and bounds

19-01. Metes and bounds. When any owner of a government subdivision or a platted tract or lot divides that land into parcels for the purpose of transfer that cannot be described except by metes and bounds, the parcels of land so divided must be platted before any instrument of transfer can be recorded. Real property descriptions using metes and bounds may be recorded only if a previous conveyance by the same metes and bounds has been made and recorded.



Legal description from survey or plat

19-02. Legal description from survey or plat. A legal description is eligible for recordation if the document contains a reference to a legal survey or is capable of being indexed in one of the two statutory numerical indexes maintained by the office of the Register of Deeds for that particular county.

If a legal description includes a reference to a platted division or subdivision, the legal description should also identify the lot or tract number, the block or tract number and the name of the platted addition or subdivision taken directly from the recorded plat. The legal description should also include a concluding reference identifying the county and state where the plat is recorded along with the book and page.



Platting

19-03. Platting. Any subdivision of land containing two or more lots shall be platted or replatted and must be submitted for proper platting according to law.



Plats, designation or variations in name

19-04. Plats, designation or variations in name. Although a plat should be referred to in a conveyance as entitled in the owner's dedication clause in the filed plat as reflected by the abstract (without reference to the present state of incorporation of the municipality unless part of the plat name), minor inaccuracies in description such as the interchange of the words "subdivision" and "addition," the addition or omission of the word "first" when there is only one such addition, and other similar discrepancies which do not create a problem of identification can be disregarded, provided a title examiner is satisfied that the discrepancies do not create the possibility of reference to any other platted area in the village, city, municipality, township or other government subdivision of which the plat is part. It is sufficient in such instances to request the abstracter to note that there is only one such platted area.



Plats, effect of joinders in

19-05. Plats, effect of joinders in. A conveyance from the record owner shall be sufficient notwithstanding that a stranger to the title joins in the dedication of the plat or covenants of which the tract is a part if the record shows an interest of said stranger in another tract within the plat or subject to the covenants.

Such showing may be by recitation in the plat or covenants as to which parts thereof each joining party claims an interest. If the plat or covenants do not so designate, a title examiner should require the abstracter to place in the abstract, for reference purposes, the conveyance to the joining party of part or parts of the platted area.



Plats, vacation before lots sold

19-06. Plats, vacation before lots sold. The recording of an instrument executed by all of the owners of a subdivision vacating a plat before any lots have been sold extinguishes all easements created by the plat and revokes the dedication to the public of all rights in the streets, alleys, easements and public grounds.



Plats, vacation after lots sold

19-07. Plats, vacation after lots sold. The vacation of all or any part of a plat after the sale of any lots must be executed by all of the owners of the subdivision and by all of the owners of the lots sold.



Discrepancy in survey

19-08. Discrepancy in survey. Title shall not be considered unmarketable because a survey discloses differences in deed or plat distances or courses and subsequently measured distances or courses if the surveyor states that both descriptions describe the same parcel.



Plats, effect of replat

19-09. Plats, effect of replat. The replat of a platted subdivision extinguishes the rights in the public and the easements created in the original plat as set forth in the replat or to the extent they are inconsistent with the replat.



Marketable record title--statute of limitations

23-01. Marketable record title--statute of limitations. No title shall be considered unmarketable by reason of any claim or defect twenty-two years or older, if the record title holder has an unbroken chain of title through the holder's immediate or remote grantors by a deed of conveyance which has been recorded twenty-two years or more, and if the record title holder is in possession of the property. This standard does not extinguish or bar those claims provided for under SDCL 43-30.



Title by patent

23-02. Title by patent. The chain of title must be based upon a recorded patent or certified copy of the patent except when the title is founded upon a congressional grant which by its terms does not require a patent, a judgment or a treaty.



Validity of patent

23-03. Validity of patent. A title examiner may not assume the validity of a fee patent issued pursuant to the General Allotment Act of February 8, 1887.

A title examiner may rely upon a deed from the heirs of a deceased allottee as passing title free of trust provided that the deed has been approved by the Secretary of the Interior.



Affidavit--lending institution

23-04. Affidavit--lending institution. A title examiner may rely on a recitation in an instrument of record executed by a regulatory authority, or an officer or counsel for a lending institution that the lending institution changed its name or is the successor of one or more previous lending institutions.



Tax title

26-01. Tax title. Neither a tax deed issued pursuant to any of the provisions of SDCL 10-25-12, nor any combination of such deeds, terminates the rights of the owner who owned it prior to its sale for taxes, unless there is:

(a) A judgment in a quiet title action;

(b) A marketable Record Title Affidavit pursuant to SDCL 43-30-7 (using as a "root of title" the tax deed from the county);

(c) A deed conveying the prior owner's interest.



Effect of tax deed

26-02. Effect of tax deed. A valid tax deed clothes the grantee with a new and complete title under an independent grant from the sovereign authority of the state, extinguishing all prior titles.









Chapter 30A - Abandoned Mineral Interests

§ 43-30A-1 "Mineral interest" defined.

43-30A-1. "Mineral interest" defined. In this chapter, unless context otherwise requires, the term, "mineral interest," includes any interest in oil, gas, coal, clay, gravel, uranium, and all other minerals of any kind and nature, whether created by grant, assignment, exception, reservation, or otherwise, owned by a person other than the owner of the surface estate.

Source: SL 1985, ch 338, § 1.



§ 43-30A-2 Abandonment by nonuse_Title vests in surface owner.

43-30A-2. Abandonment by nonuse--Title vests in surface owner. A mineral interest is abandoned if it has not been used for a period of twenty-three years or more. Title to an abandoned mineral interest vests in the owner of the surface estate in the land in, or under, which the mineral interest is located on the date of abandonment.

Source: SL 1985, ch 338, § 2; SL 2016, ch 215, § 1.



§ 43-30A-3 Acts constituting use of interest.

43-30A-3. Acts constituting use of interest. A mineral interest is used if:

(1) Minerals are produced by or with the express permission of the record owner of the mineral interest;

(2) Operations are conducted for injection, withdrawal, storage, or disposal of water, gas, or other fluid substances to produce or enhance the production of minerals by or with the express permission of the record holder of the mineral interest;

(3) For solid minerals, there is production from a common vein or seam by or with the express permission of the record owner of the mineral interest;

(4) Any valid conveyance, lease, mortgage, assignment, probate distribution, termination of joint tenancy interest affidavit, termination of life estate affidavit, transfer on death deed, or any judgment or decree that makes specific reference to the record owner's mineral interest is recorded within the last twenty-three years in the office of the register of deeds for the county in which the mineral interest is located;

(5) The mineral interest is subject to an agreement to pool or unitize;

(6) A statement of claim is recorded in compliance with § 43-30A-4; or

(7) A proper instrument describing the mineral interest has been recorded prior to an affidavit recorded under prior law pursuant to § 43-30-7, in the office of the register of deeds for the county in which the mineral interest is located.
Source: SL 1985, ch 338, § 3; SL 1987, ch 318, § 1; SL 1995, ch 167, § 185; SL 2013, ch 222, § 1; SL 2016, ch 215, § 2.



§ 43-30A-4 Statement of claim--Recording--Contents--Effect.

43-30A-4. Statement of claim--Recording--Contents--Effect. A statement of claim shall:

(1) Be recorded for the record owner of the mineral interest prior to the end of the twenty-three-year period set forth in § 43-30A-2. A joint tenant, but not a tenant in common, may record a claim on behalf of himself and other joint tenants;

(2) Contain the name and mailing address of the record owner of the mineral interest and a legal description of the land on or under which the mineral interest is located; and

(3) Be recorded in the office of the register of deeds for the county in which the mineral interest is located.

A mineral interest is in use on the date of recording if the recording is made within the time provided by this section.

Source: SL 1985, ch 338, § 4; SL 2013, ch 222, § 2; SL 2016, ch 215, § 3.



§ 43-30A-5 Circumstances in which failure to record statement does not cause abandonment.

43-30A-5. Circumstances in which failure to record statement does not cause abandonment. Failure to record the statement of claim within the time period provided in § 43-30A-4 does not cause a mineral interest to be abandoned if the record owner of the mineral interest records a statement of claim pursuant to § 43-30A-4 within sixty days after completion of the publication of the notice of lapse pursuant to § 43-30A-6.

Source: SL 1985, ch 338, § 5; SL 2013, ch 222, § 3; SL 2016, ch 215, § 4.



§ 43-30A-6 Notice by surface owner--Contents--Proof of publication and mailing.

43-30A-6. Notice by surface owner--Contents--Proof of publication and mailing. In order to succeed to the ownership of an abandoned mineral interest, a surface owner shall give notice of the lapse of the mineral interest by publication. The publication shall be made once each week for three weeks in the official newspaper of the county in which the mineral interest is located. Notice shall also be given by mailing a copy of the notice by registered or certified mail to the record owner of the mineral interest at the record owner's address of record no later than ten days after the last publication.

The surface owner may rely upon the record mineral owner's last address of record in the office of county register of deeds in which the mineral interest is located. It is the record mineral owner's obligation to maintain an address of record in the office of the register of deeds in the county in which their mineral interest is located. Failure to maintain an address of record is a waiver by the record mineral owner of the requirement to mail a copy of the notice of lapse to the record mineral owner.

The notice shall state the name of the record owner of the mineral interest, the legal description of the land on or under which the mineral interest involved is located, and the name of the person giving the notice.

Recording a copy of the notice and an affidavit of its publication and any mailing in the office of the register of deeds for the county in which the mineral interest is located, is prima facie evidence that the notice has been properly given.

Source: SL 1985, ch 338, § 6; SL 2016, ch 215, § 5.



§ 43-30A-6.1 Repealed.

43-30A-6.1. Repealed by SL 2016, ch 215, § 6.



§ 43-30A-7 Waiver of provisions.

43-30A-7. Waiver of provisions. The provisions of this chapter may not be waived until the expiration of the twenty-three-year period provided in § 43-30A-2.

Source: SL 1985, ch 338, § 7.



§ 43-30A-8 Government owned interests exempt.

43-30A-8. Government owned interests exempt. This chapter does not apply to any mineral interest owned by any governmental body or agency thereof.

Source: SL 1985, ch 338, § 8.



§ 43-30A-9 Prospective and retrospective application.

43-30A-9. Prospective and retrospective application. This chapter is both prospective and retrospective in its application.

Source: SL 1985, ch 338, § 9.



§ 43-30A-10 Water rights unaffected.

43-30A-10. Water rights unaffected. The enactment of this chapter shall not be construed as creating any right to water or the use thereof nor as affecting any existing legislation with respect to water or water rights, except as expressly may be provided herein, nor shall anything herein contained affect or be construed as affecting vested water rights.

Source: SL 1985, ch 338, § 11.



§ 43-30A-11 , 43-30A-12. Repealed.

43-30A-11, 43-30A-12. Repealed by SL 2016, ch 215, §§ 7, 8.






Chapter 30B - Trust For Unlocated Or Unidentified Mineral Interest Owners

§ 43-30B-1 Petition for creation of trust.

43-30B-1. Petition for creation of trust. Any person or entity who holds an interest in a particular tract of land may petition the court in the county where the land is located to declare a trust in favor of an owner of a mineral interest in the particular tract of land if the location or identity of the owner cannot be determined.

Source: SL 2013, ch 223, § 1; SL 2017, ch 189, § 1.



§ 43-30B-2 Required showing.

43-30B-2. Required showing. If the petitioner can demonstrate that the creation of a trust is in the best interest of the owner and that the petitioner cannot, after due diligence, locate or identify the owner, the court may create a trust, as provided for in § 43-30B-1.

Source: SL 2013, ch 223, § 2; SL 2017, ch 189, § 2.



§ 43-30B-3 Declaration of trust in favor of unlocated or unidentified mineral owner--Appointment of trustee.

43-30B-3. Declaration of trust in favor of unlocated or unidentified mineral owner--Appointment of trustee. If the court determines the petitioner meets the burdens provided for in § 43-30B-2, the court shall declare a trust in favor of the unlocated or unidentified mineral owner, shall appoint the county treasurer or another person or entity as trustee of the trust, and shall authorize the trustee to execute and deliver a mineral lease, a ratification, a division order, or any other related document or instrument on such terms and conditions as the court may approve. The county treasurer may decline to act as the trustee and in such event the court shall appoint an alternate trustee. The court may issue other appropriate orders upon request of the petitioner or trustee.

Source: SL 2013, ch 223, § 3; SL 2017, ch 189, § 3.



§ 43-30B-4 Administration of trust.

43-30B-4. Administration of trust. Except as otherwise provided in this chapter, the trustee shall administer the trust in compliance with title 55. The trustee may engage agents to assist in the administration of the trust. Trustee fees, agent fees, and any other administrative costs must be reasonable and may be paid from the trust upon approval by the court. All bonuses, rental payments, royalties, and other income shall be paid to the trustee until the trust is terminated. If the county treasurer or other county official or employee is the trustee, the trustee's fee shall be paid to the general fund of the county. A county official acting as trustee shall account for, keep, and invest the funds in the same manner as other county funds. If the bonuses, rental payments, royalties, and other income paid to the trust are not sufficient to pay trustee fees, agent fees, and any other administrative costs paid by the trustee, the petitioner shall indemnify the fund for such costs and expenses.

Source: SL 2013, ch 223, § 4; SL 2015, ch 222, § 1; SL 2017, ch 189, § 4.



§ 43-30B-5 Termination of trust--Distribution of trust moneys.

43-30B-5. Termination of trust--Distribution of trust moneys. A trust in favor of an unlocatable or unidentifiable mineral owner shall remain in force until an order of the court is entered, after such notice as may be required by the court, finding that an owner has appeared and been identified. The court shall fix the date upon which the owner is deemed to have owned the interest. The court shall determine the division of the remaining funds of the trust, provide for the payment of fees and expenses to dissolve and distribute the trust, and determine any other matters raised by the petitioner, owner, or trustee.

Source: SL 2013, ch 223, § 5; SL 2017, ch 189, § 5.



§ 43-30B-6 Actions not use of mineral interest under chapter 43-30A.

43-30B-6. Actions not use of mineral interest under chapter 43-30A. No act taken by or upon the permission of a trustee, petitioner, or court under this chapter shall be considered use of a mineral interest under chapter 43-30A.

Source: SL 2013, ch 223, § 6; SL 2017, ch 189, § 6.



§ 43-30B-7 Repealed.

43-30B-7. Repealed by SL 2017, ch 189, § 7.






Chapter 31 - Homestead Exemption

§ 43-31-1 Homestead exempt from judicial sale, judgment lien, and mesne or final process--Mobile homes--Senior citizens.

43-31-1. Homestead exempt from judicial sale, judgment lien, and mesne or final process--Mobile homes--Senior citizens. The homestead, including a homestead listed for sale, of every family, resident in this state, so long as it continues to possess the character of a homestead is exempt from judicial sale, from judgment lien, and from all mesne or final process from any court, to the extent and as provided by statute. However, a creditor or lien holder of a mobile home classified as a homestead under § 43-31-2 prior to January 1, 1973, may not be cut off and is not subject to a homestead exemption. In addition, a homestead with a value of less than one hundred seventy thousand dollars of a person seventy years of age or older, and the unremarried surviving spouse of such person, is exempt from sale for taxes for so long as it continues to possess the character of a homestead.

Source: SL 1862, ch 37, § 1; SL 1874-5, ch 37, § 1; PolC 1877, ch 38, § 1; CL 1887, § 2449; SL 1890, ch 86, § 1; RPolC 1903, § 3215; RC 1919, § 449; SDC 1939, § 51.1701; SL 1972, ch 233, § 5; SL 1980, ch 296, § 1; SL 2005, ch 234, § 1; SL 2015, ch 223, § 1.



§ 43-31-2 Homestead limited to house or mobile home and appurtenant buildings--Business place--Minimum size of mobile home.

43-31-2. Homestead limited to house or mobile home and appurtenant buildings--Business place--Minimum size of mobile home. The homestead embraces the house used as a home by the owner of it, being either, real property or a mobile home, and if the owner has two or more houses or mobile homes thus used at different times and places, the owner shall select which he or she will retain as a homestead.

The homestead may not embrace more than one dwelling house or any other buildings except such as are properly appurtenant to the homestead. A shop, store, or other building situated on real property and really used or occupied by the owner in the prosecution of the owner's own ordinary business may be deemed appurtenant to the owner's homestead.

A mobile home may include any vehicle without motive power which can provide adequate, comfortable, all season quarters for the purpose of making it a residence and which vehicle is larger than two hundred forty square feet, measuring at the base of the vehicle. The mobile home must be registered in South Dakota at least six months prior to the claim of exemption.

Source: SL 1874-5, ch 37, §§ 6, 9; PolC 1877, ch 38, §§ 6, 9; CL 1887, §§ 2454, 2457; RPolC 1903, §§ 3222, 3225; RC 1919, §§ 456, 457; SDC 1939, § 51.1708; SL 1972, ch 233, § 6; SL 2015, ch 223, § 2.



§ 43-31-3 Homestead containing one or more lots or tracts of land--Contiguous tracts--Use in good faith.

43-31-3. Homestead containing one or more lots or tracts of land--Contiguous tracts--Use in good faith. The homestead may contain one or more lots or tracts of land with the buildings thereon and other appurtenances, subject to the limitations contained in this code, but must in no case embrace different lots and tracts unless they are contiguous, or unless they are habitually and in good faith used as part of the same homestead.

Source: SL 1874-5, ch 37, § 7; PolC 1877, ch 38, § 7; CL 1887, § 2455; RPolC 1903, § 3223; RC 1919, § 458; SDC 1939, § 51.1709.



§ 43-31-4 Limited area of homestead--Mineral lands.

43-31-4. Limited area of homestead--Mineral lands. If within a town plat the homestead must not exceed one acre in extent, and if not within a town plat, it must not embrace in the aggregate more than one hundred sixty acres. If the homestead is claimed upon any land, the title or right of possession to which was acquired or claimed under the laws of the United States, relating to mineral lands, then the area of the homestead, if within a town plat, shall not exceed one acre, and if without a town plat it must not exceed forty acres, if title thereto has been acquired as a placer claim, but if the title has been acquired under the laws of Congress as a lode mining claim, the area of such homestead shall not exceed five acres.

Source: SL 1874-5, ch 37, § 8; PolC 1877, ch 38, § 8; SL 1885, ch 65, § 2; CL 1887, § 2456; RPolC 1903, § 3224; SL 1909, ch 136; RC 1919, § 459; SDC 1939, § 51.1710.



§ 43-31-5 Homestead exemption does not apply to gold and silver mines and mills.

43-31-5. Homestead exemption does not apply to gold and silver mines and mills. No lode mining claim embracing any gold or silver mine, nor any gold or silver mill, nor any mill, smelter, or machinery intended or used for the reduction or milling of gold or silver ores shall be susceptible of being claimed or set off as exempt as a homestead.

Source: SL 1885, ch 65, § 1; CL 1887, § 2468; RPolC 1903, § 3236; RC 1919, § 460; SDC 1939, § 42.0101.



§ 43-31-6 Selection of homestead, marking, platting, and recording--Execution against unselected homestead--Officer may mark off, plat, and record--Expense embraced in execution.

43-31-6. Selection of homestead, marking, platting, and recording--Execution against unselected homestead--Officer may mark off, plat, and record--Expense embraced in execution. The owner or the husband or wife may select the homestead, and cause it to be marked off, platted, and recorded as provided in this code. If not so marked off, platted, and recorded, the officer having an execution against the property of such a defendant may cause the homestead to be marked off, platted, and recorded, and may add the expense thence arising to the amount embraced in his execution.

Source: SL 1874-5, ch 37, § 10; PolC 1877, ch 38, § 10; CL 1887, § 2458; RPolC 1903, § 3226; RC 1919, § 461; SDC 1939, § 51.1711.



§ 43-31-7 Marking off and platting of homestead--Exception.

43-31-7. Marking off and platting of homestead--Exception. The homestead shall be marked off by fixed and visible monuments and platted, unless the same shall embrace the whole of a subdivision or lot, and in giving the description thereof, then marked off and platted as aforesaid, the direction and distance of the starting point from some corner of the dwelling house shall be stated.

Source: SL 1874-5, ch 37, § 11; PolC 1877, ch 38, § 11; CL 1887, § 2459; RPolC 1903, § 3227; RC 1919, § 462; SDC 1939, § 51.1712.



§ 43-31-8 Description of homestead--Recording.

43-31-8. Description of homestead--Recording. The description of the homestead, certified and acknowledged by the owner, shall be recorded by the register of deeds of the proper county.

Source: SL 1874-5, ch 37, § 11; PolC 1877, ch 38, § 11; CL 1887, § 2459; RPolC 1903, § 3227; RC 1919, § 462; SDC 1939, §§ 51.1712, 51.1713; SL 1981, ch 13, § 11; SL 2008, ch 226, § 1.



§ 43-31-9 Change of homestead--Metes and bounds--Record of description--Prior conveyances or liens not prejudiced--Effect of nonconcurrence of spouse.

43-31-9. Change of homestead--Metes and bounds--Record of description--Prior conveyances or liens not prejudiced--Effect of nonconcurrence of spouse. The owner may from time to time change the limits of the homestead by changing the metes and bounds, as well as the record of the description, or may change it entirely; but such changes shall not prejudice conveyances or liens made or created previously thereto; and no such change of the entire homestead made without the concurrence of the husband or wife shall affect his or her rights or those of the children.

Source: SL 1874-5, ch 37, § 12; PolC 1877, ch 38, § 12; CL 1887, § 2460; RPolC 1903, § 3228; RC 1919, § 463; SDC 1939, § 51.1714; SL 1961, ch 263.



§ 43-31-10 Change of homestead reserved by order of court for minor children--Petition--Notice--Prior conveyances or liens not prejudiced.

43-31-10. Change of homestead reserved by order of court for minor children--Petition--Notice--Prior conveyances or liens not prejudiced. If any court by order has reserved a homestead according to law for the use, occupancy, or possession of any surviving minor children of a decedent, or any minor, such court may, during the minority of such minor, on the filing of an application by any person interested in the property, or any guardian ad litem of the minor, or any conservator of the minor, requesting a change of homestead and setting forth facts sufficient to show that such action by the court would be to the best interest and benefit to such minor, change the limits of the homestead by changing the metes and bounds, as well as the record of the description, or may change it entirely. The application shall be heard by the court issuing the original order upon such notice as the court shall deem necessary; but such changes shall not prejudice conveyances or liens made or created previously thereto.

Source: SDC 1939, § 51.1714 as added by SL 1961, ch 263; SL 1993, ch 213, § 236; SL 1995, ch 167, § 186.



§ 43-31-11 New homestead--Extent of exemption.

43-31-11. New homestead--Extent of exemption. The new homestead shall in all cases be exempt to the same extent and in the same manner as the old or former homestead was exempt.

Source: SL 1874-5, ch 37, § 13; PolC 1877, ch 38, § 13; CL 1887, § 2461; RPolC 1903, § 3229; RC 1919, § 464; SDC 1939, § 51.1714; SL 1961, ch 263.



§ 43-31-12 Disagreement as to extent of homestead--Determination by circuit court.

43-31-12. Disagreement as to extent of homestead--Determination by circuit court. When a disagreement takes place between the owner and any person adversely interested, as to whether any land or buildings are properly a part of the homestead, it shall be competent for the circuit court in any proper case to determine such question and all questions relating thereto.

Source: SL 1874-5, ch 37, § 14; PolC 1877, ch 38, § 14; CL 1887, § 2462; RPolC 1903, § 3230; RC 1919, § 465; SDC 1939, § 51.1715.



§ 43-31-13 Possession and occupancy of homestead--Surviving spouse--Minor children.

43-31-13. Possession and occupancy of homestead--Surviving spouse--Minor children. Upon the death of either husband or wife, the survivor may continue to possess and occupy the whole homestead until it is otherwise disposed of according to law; and upon the death of both husband and wife the children may continue to possess and occupy the whole homestead until the youngest child becomes of age.

Source: SL 1874-5, ch 37, § 15; PolC 1877, ch 38, § 15; CL 1887, § 2463; RPolC 1903, § 3231; RC 1919, § 466; SDC 1939, § 51.1716.



§ 43-31-13.1 Owner's absence pursuant to protection order not waiver or abandonment of owner's interest.

43-31-13.1. Owner's absence pursuant to protection order not waiver or abandonment of owner's interest. If an owner is required to leave a homestead pursuant to a protection order obtained by the owner's spouse or to otherwise preserve peace in the home, the owner's absence from the homestead may not be considered a waiver or abandonment of the owner's interest in the homestead, unless there is evidence to the contrary.

Source: SL 2015, ch 223, § 3.



§ 43-31-14 Family defined.

43-31-14. Family defined. A widow or widower, though without children, while continuing to occupy the homestead used as such at the time of the death of the husband or wife, or any family, whether consisting of one or more persons in actual occupancy of a homestead as defined in this code, shall be deemed and held to be a family within the meaning of the laws of this state relating to homesteads.

Source: SL 1874-5, ch 37, § 2; PolC 1877, ch 38, §§ 2, 19; CL 1887, §§ 2450, 2467; RPolC 1903, §§ 3216, 3235; RC 1919, § 450; SDC 1939, § 51.1702.



§ 43-31-15 Descent of homestead--Exemption from debts of owner--Exception.

43-31-15. Descent of homestead--Exemption from debts of owner--Exception. Such homestead shall descend according to the law of succession as provided by Title 29A, unless otherwise directed or disposed of by will, and shall be held exempt from any antecedent debt of the parent, and if it descends to the issue of either husband or wife it shall be held by such issue exempt from debts of such husband or wife, except as may be otherwise provided by law.

Source: SL 1874-5, ch 37, § 16; PolC 1877, ch 38, § 16; CL 1887, § 2464; RPolC 1903, § 3232; RC 1919, § 467; SL 1935, ch 129; SDC 1939, § 51.1717.



§ 43-31-16 Sale of homestead for payment of debts where no husband or wife surviving, and no issue.

43-31-16. Sale of homestead for payment of debts where no husband or wife surviving, and no issue. If there be no husband or wife surviving, and no issue, the homestead shall be liable to be sold for the payment of any debts to which it might at that time be subjected if it had never been held as a homestead.

Source: SL 1874-5, ch 37, § 17; PolC 1877, ch 38, § 17; CL 1887, § 2465; RPolC 1903, § 3233; RC 1919, § 468; SDC 1939, § 51.1717.



§ 43-31-17 Execution by husband and wife necessary for conveyance or encumbrance--Exception for prisoner of war or missing in action.

43-31-17. Execution by husband and wife necessary for conveyance or encumbrance--Exception for prisoner of war or missing in action. A conveyance or encumbrance of a homestead by its owner, if married and both husband and wife are residents of this state, is valid if both husband and wife concur in and sign or execute such conveyance or encumbrance either by joint instrument or by separate instruments. However, for the sole purpose of a spouse of a person in the armed forces making application for a home loan under 38 U.S.C. 1701, et seq., the signature of the spouse alone is sufficient to convey or encumber the homestead if the person in the armed forces is officially declared to be: missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign government or power.

Source: SL 1874-5, ch 51, § 3; PolC 1877, ch 38, § 3; CL 1887, § 2451; SL 1891, ch 77, § 1; RPolC 1903, §§ 3217, 3219; RC 1919, § 451; SL 1921, ch 255; SDC 1939, § 51.1703; SL 1972, ch 234; SL 1983, ch 13, § 24.



§ 43-31-18 Application by spouse of protected person for conveyance or encumbrance by conservator.

43-31-18. Application by spouse of protected person for conveyance or encumbrance by conservator. If the spouse of a protected person is the owner of a homestead, such spouse may make application to the circuit court for any county where such homestead, or any part thereof, is located for an order directing the conservator of such protected person to join with such spouse in a conveyance or encumbrance of such homestead.

Source: SDC 1939, § 51.1704; SL 1972, ch 233, § 7; SL 1993, ch 213, § 237.



§ 43-31-19 Application for order requiring guardian of mentally ill or incompetent spouse to join in conveyance or mortgage of homestead--Verification--Contents.

43-31-19. Application for order requiring guardian of mentally ill or incompetent spouse to join in conveyance or mortgage of homestead--Verification--Contents. An application for the order provided for in § 43-31-18 must be duly verified and must state fully the facts on which the application is based.

Source: SDC 1939, § 51.1705.



§ 43-31-20 Time and place for hearing application for order requiring guardian of mentally ill or incompetent spouse to join in conveyance or mortgage of homestead--Order fixing.

43-31-20. Time and place for hearing application for order requiring guardian of mentally ill or incompetent spouse to join in conveyance or mortgage of homestead--Order fixing. Upon such application being filed the court must make an order fixing a time and place for hearing, which time must be at least twenty days from the filing of the application.

Source: SDC 1939, § 51.1705.



§ 43-31-21 Service of application and order for conservator of incapacitated spouse to join in conveyance or mortgage of homestead.

43-31-21. Service of application and order for conservator of incapacitated spouse to join in conveyance or mortgage of homestead. Service of such application and order shall be made at least ten days prior to the time fixed for such hearing and shall be made in the same manner as service of a summons in a civil action and shall be made upon the person alleged to be incapacitated, in any case where there has been no appointment of a conservator. If there has been such an appointment, then such service shall be upon the conservator.

Source: SDC 1939, § 51.1705; SL 1993, ch 213, § 238.



§ 43-31-22 Appointment of guardian ad litem on whom service of application and order may be made to require incapacitated spouse to join in conveyance or mortgage of homestead.

43-31-22. Appointment of guardian ad litem on whom service of application and order may be made to require incapacitated spouse to join in conveyance or mortgage of homestead. If there has been an adjudication of incapacity but no such conservator is acting, the court shall appoint a guardian ad litem on whom such service shall be made, and the guardian ad litem shall represent and protect throughout the proceedings the rights of the person adjudged to be incapacitated.

Source: SDC 1939, § 51.1705; SL 1993, ch 213, § 239.



§ 43-31-23 Order of court on application to require guardian of mentally ill or incompetent spouse to join in conveyance or mortgage of homestead--Findings of fact and conclusions of law.

43-31-23. Order of court on application to require guardian of mentally ill or incompetent spouse to join in conveyance or mortgage of homestead--Findings of fact and conclusions of law. At the conclusion of such hearing, the court must make findings of fact and conclusions of law as the basis of such order as may be entered.

Source: SDC 1939, § 51.1705.



§ 43-31-24 Court determination as to incapacity--Order to conservator to join in conveyance or encumbrance.

43-31-24. Court determination as to incapacity--Order to conservator to join in conveyance or encumbrance. If the court determines that such incapacitated person has been in an incapacitated condition for at least three years, or that such condition is incurable, it may make an order directing the conservator to join in such conveyance or encumbrance with the same effect as if such incapacitated person had, while competent, joined therein.

Source: SDC 1939, § 51.1704; SL 1972, ch 233, § 8; SL 1993, ch 213, § 240.



§ 43-31-25 Appointment of conservator to join in conveyance or encumbrance for incapacitated spouse--No bond--Termination of conservatorship.

43-31-25. Appointment of conservator to join in conveyance or encumbrance for incapacitated spouse--No bond--Termination of conservatorship. If there is no conservator of such incapacitated person, such application shall be deemed to include an application for appointment of such conservator, and if the application is granted, the order shall include an appointment of such conservator and if such incapacitated person has no property other than such homestead right, no bond may be required of such conservator, and the conservator's duties shall be deemed terminated and the conservatorship closed upon the conveyance or encumbrance being executed.

Source: SDC 1939, § 51.1704; SL 1972, ch 233, § 9; SL 1993, ch 213, § 241.



§ 43-31-26 Recording of certified copy of order requiring guardian of mentally ill or incompetent spouse to join in conveyance or mortgage of homestead.

43-31-26. Recording of certified copy of order requiring guardian of mentally ill or incompetent spouse to join in conveyance or mortgage of homestead. A duly certified copy of such order shall be recorded in the office of the register of deeds of the county where such homestead, or any part thereof, is located.

Source: SDC 1939, § 51.1704.



§ 43-31-27 Devise or bequest of homestead subject to rights of surviving spouse.

43-31-27. Devise or bequest of homestead subject to rights of surviving spouse. Subject to the rights of the surviving husband or wife as declared by law, the homestead, if consisting of real property, may be devised like other real property of the testator, or if a mobile home may be bequeathed like other personal property of the testator.

Source: SL 1874-5, ch 37, § 18; PolC 1877, ch 38, § 18; CL 1887, § 2466; RPolC 1903, § 3234; RC 1919, § 469; SDC 1939, § 51.1718; SL 1972, ch 233, § 10.



§ 43-31-28 Repealed.

43-31-28. Repealed by SL 1986, ch 27, § 46



§ 43-31-29 Homestead liable for accrued taxes--Sale for payment of taxes certified and recorded--Exceptions.

43-31-29. Homestead liable for accrued taxes--Sale for payment of taxes certified and recorded--Exceptions. The homestead shall be liable for taxes accruing thereon, and if certified and recorded as hereinbefore directed, shall be liable only for such taxes, and may be sold to pay the same except as provided in §§ 10-23-7, 43-31-1, or 43-45-3.

Source: SL 1874-5, ch 37, § 4; PolC 1877, ch 38, § 4; CL 1887, § 2452; RPolC 1903, § 3220; RC 1919, § 454; SDC 1939, § 51.1706; SL 1980, ch 296, § 4.



§ 43-31-30 Certain federal bankruptcy exemptions not available.

43-31-30. Certain federal bankruptcy exemptions not available. In accordance with the provision of § 522(b) of the Bankruptcy Code of 1978 (11 U.S.C. § 522(b)), residents of this state are not entitled to the federal exemptions provided in § 522(d) of the Bankruptcy Code of 1978 (11 U.S.C. § 522(d)), exemptions which this state specifically does not authorize. Nothing herein affects the exemptions given to residents of this state by the state Constitution and the South Dakota statutes.

Source: SL 1980, ch 297.



§ 43-31-31 Definition of terms.

43-31-31. Definition of terms. Terms as used in this act mean:

(1) "Base year," for those heads of households who reached seventy years of age in or prior to 1994, the base year is 1994. For those heads of households who will reach seventy years of age subsequent to 1994, the base year is the year in which they will reach the age of seventy. In the case of a surviving spouse, the base year is the year which would have been the base year of the deceased spouse;

(2) "Department," the Department of Revenue;

(3) "Head of household," a married person, a single person, a widow or widower, or a divorced person;

(4) "Household," the association of persons who live in the same dwelling, sharing its furnishings, facilities, and accommodations, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(5) "Secretary," the secretary of the Department of Revenue;

(6) "Single-family dwelling," a house, condominium apartment, or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(7) "Surviving spouse," the spouse of a deceased head of household who has not remarried.
Source: SL 1994, ch 339, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2016, ch 216, § 1.



§ 43-31-32 Conditions of prohibition on collection of certain single-family dwelling property taxes.

43-31-32. Conditions of prohibition on collection of certain single-family dwelling property taxes. Any person making an application under the provisions of §§ 43-31-31 to 43-31-41, inclusive, is entitled to a prohibition on the collection of real property taxes upon the person's single-family dwelling if the following conditions are met:

(1) Has owned a single-family dwelling, in fee or by contract to purchase, for at least three years, or has been a resident of South Dakota for at least five years;

(2) Has resided for at least eight months of the previous calendar year in the single-family dwelling;

(3) Has established a base year;

(4) Has a household income as defined in § 10-6A-1 of less than sixteen thousand dollars if the household is a single-member household; and

(5) Has a household income as defined in § 10-6A-1 of less than twenty thousand dollars if the household is a multiple-member household.
Source: SL 1994, ch 339, § 2; SL 1997, ch 247, §§ 1, 2.



§ 43-31-33 Application for prohibition on collection of certain single-family dwelling property taxes--Forms.

43-31-33. Application for prohibition on collection of certain single-family dwelling property taxes--Forms. Applications for a prohibition on the collections of real property taxes under §§ 43-31-31 to 43-31-41, inclusive, shall be made annually on or before April first on forms prescribed by the secretary of revenue. Forms shall be made available to county treasurers who shall, upon request of an applicant, assist the applicant in completing the forms.

Source: SL 1994, ch 339, § 3; SL 2016, ch 216, § 2.



§ 43-31-34 Documentary evidence included with application.

43-31-34. Documentary evidence included with application. Application for a prohibition on the collection of real property taxes shall include such documentary evidence as the county treasurer deems necessary to assure validity of the claim.

Source: SL 1994, ch 339, § 4.



§ 43-31-35 County treasurer to determine qualification of applicant seeking prohibition on collection of certain single-family dwelling property taxes.

43-31-35. County treasurer to determine qualification of applicant seeking prohibition on collection of certain single-family dwelling property taxes. The county treasurer shall make the final determination whether an applicant seeking a prohibition on the collection of real property taxes pursuant to §§ 43-31-31 to 43-31-41, inclusive, is qualified. A county treasurer shall maintain records showing the property taxes that have been not collected under of §§ 43-31-31 to 43-31-41, inclusive.

Source: SL 1994, ch 339, § 5.



§ 43-31-36 Hearing allowed upon denial of application for prohibition.

43-31-36. Hearing allowed upon denial of application for prohibition. Any person aggrieved by the denial in whole or in part of relief claimed under the provisions of §§ 43-31-31 to 43-31-41, inclusive, may, within thirty days after receiving notice of such denial by the county treasurer, demand and shall receive a hearing, upon notice, before the secretary on the question. The hearing shall be conducted and appeals allowed in the manner specified in chapter 1-26.

Source: SL 1994, ch 339, § 6.



§ 43-31-37 Recipient of property tax relief ineligible for tax refund.

43-31-37. Recipient of property tax relief ineligible for tax refund. No person is eligible for a refund of property taxes pursuant to chapter 10-18A or for a retail sales and service tax refund pursuant to chapter 10-45A if such person receives property tax relief pursuant to §§ 43-31-31 to 43-31-41, inclusive.

Source: SL 1994, ch 339, § 7.



§ 43-31-38 Prohibited property taxes as a lien on property--Interest.

43-31-38. Prohibited property taxes as a lien on property--Interest. Property taxes which the county is prohibited from collecting pursuant to §§ 43-31-31 to 43-31-41, inclusive, shall become a lien on the property for which such taxes are imposed. Interest at the Category E rate as established in § 54-3-16 shall be imposed on any taxes which are not paid pursuant to §§ 43-31-31 to 43-31-41, inclusive. The county shall file a copy of such lien with the register of deeds. No property on which the county is prohibited from collecting property taxes pursuant to §§ 43-31-31 to 43-31-41, inclusive, may be transferred unless the property taxes and interest are paid in full.

Source: SL 1994, ch 339, § 8.



§ 43-31-39 Prohibited property taxes not delinquent.

43-31-39. Prohibited property taxes not delinquent. Property taxes which a county is prohibited from collecting pursuant to §§ 43-31-31 to 43-31-41, inclusive, may not be considered delinquent and the county may not publish the name of any person whose property taxes are not paid pursuant to §§ 43-31-31 to 43-31-41, inclusive.

Source: SL 1994, ch 339, § 9.



§ 43-31-40 Uncollected taxes not to exceed the value of the property.

43-31-40. Uncollected taxes not to exceed the value of the property. The property taxes and interest that are not collected pursuant to §§ 43-31-31 to 43-31-41, inclusive, may not exceed the value of the property upon which the taxes are imposed.

Source: SL 1994, ch 339, § 10.



§ 43-31-41 County treasurer may accept payment of prohibited taxes--Applied to oldest property tax.

43-31-41. County treasurer may accept payment of prohibited taxes--Applied to oldest property tax. If any person, entity, or trust chooses to pay any property taxes which have not been collected pursuant to §§ 43-31-31 to 43-31-41, inclusive, such payments shall apply to the oldest property taxes and the interest thereon. If a person qualifies for a prohibition on the collection of real property taxes pursuant to §§ 43-31-31 to 43-31-41, inclusive, nothing in those sections may be construed to prohibit a county treasurer from accepting payment for the real property taxes from any person, entity, or trust that submits payment to a county treasurer.

Source: SL 1994, ch 339, § 11; SL 2016, ch 216, § 3.






Chapter 32 - Lease Of Real Property

§ 43-32-1 Leasing of real property defined.

43-32-1. Leasing of real property defined. Leasing is a contract by which one (the lessor or landlord) gives to another (the lessee or tenant) temporary possession and use of real property for reward and the lessee agrees to return such property to the lessor at a future time.

Source: SDC 1939, § 38.0401.



§ 43-32-2 Limited term of lease--Agricultural land--Municipal lots.

43-32-2. Limited term of lease--Agricultural land--Municipal lots. No lease or grant of agricultural land for a longer period than twenty years, in which shall be reserved any rent or service of any kind, shall be valid.

No lease or grant of any municipal lot for a longer period than ninety-nine years, in which shall be reserved any rent or service of any kind, shall be valid.

Source: CivC 1877, § 203; CL 1887, § 2719; RCivC 1903, § 226; RC 1919, § 296; SL 1921, ch 277; SDC 1939, § 38.0403; SL 1977, ch 343; SL 1992, ch 60, § 2.



§ 43-32-3 Hiring of real property presumed for one year--Exception.

43-32-3. Hiring of real property presumed for one year--Exception. A hiring of real property, other than lodgings in places where there is no usage on the subject, is presumed to be for one year from its commencement unless otherwise expressed in the hiring.

Source: CivC 1877, § 1116; CL 1887, § 3739; RCivC 1903, § 1435; RC 1919, § 1059; SDC 1939, § 38.0411.



§ 43-32-4 Hiring of lodgings--Length of term--Presumption.

43-32-4. Hiring of lodgings--Length of term--Presumption. A hiring of lodgings for an unspecified term is presumed to have been made for such length of time as the parties adopt for the estimation of the rent. Thus a hiring at a weekly rate of rent is presumed to be for one week. In the absence of any agreement respecting the length of time of the rent, the hiring is presumed to be monthly.

Source: CivC 1877, § 1117; CL 1887, § 3740; RCivC 1903, § 1436; RC 1919, § 1060; SDC 1939, § 38.0412.



§ 43-32-5 Lease of real property for more than one year--Written contract necessary.

43-32-5. Lease of real property for more than one year--Written contract necessary. No agreement for the leasing of real property or an interest therein for a longer period than one year is valid unless the same, or some note or memorandum thereof, be in writing, signed by the lessor or his agent thereunto authorized in writing.

Source: CivC 1877, § 993; CL 1887, § 3617; RCivC 1903, § 1311; RC 1919, § 856; SDC 1939, § 38.0402.



§ 43-32-6 Obligations of lessor of real property--Tenant's remedies against lessor.

43-32-6. Obligations of lessor of real property--Tenant's remedies against lessor. A lessor shall deliver the leased premises to the lessee and secure his quiet enjoyment thereof against all lawful claimants.

If the lessor of residential property unlawfully removes or excludes the tenant from the premises or willfully diminishes services to the tenant by interrupting or causing the interruption of electric, gas, water, or other essential service to the tenant, the tenant may sue for injunctive relief, recover possession by suit, or terminate the rental agreement and, in any case, recover from the lessor damages in an amount equal to two months rent and the return of any advance rent and deposit paid to the lessor by the lessee.

Source: SDC 1939, § 38.0404; SL 1976, ch 267, § 1; SL 1982, ch 299.



§ 43-32-6.1 Maximum security deposit for residential premises--Larger deposit by mutual agreement.

43-32-6.1. Maximum security deposit for residential premises--Larger deposit by mutual agreement. Any deposit of money, the function of which is to secure the performance of a residential rental agreement or any part of such an agreement, shall be deemed to be a security deposit. A lessor of residential premises may not demand or receive a security deposit, however denominated, in an amount or value in excess of one month's rent except that a larger deposit may be agreed upon between the lessor and the lessee where special conditions pose a danger to maintenance of the premises.

Source: SL 1976, ch 267, § 2.



§ 43-32-7 Repealed.

43-32-7. Repealed by SL 1983, ch 13, § 29



§ 43-32-8 Residential lessor to keep premises in repair--Disrepair caused by lessee--Agreements for repairs in lieu of rent--Liability to third persons unaffected.

43-32-8. Residential lessor to keep premises in repair--Disrepair caused by lessee--Agreements for repairs in lieu of rent--Liability to third persons unaffected. In every hiring of residential premises, whether in writing or parol, the lessor shall keep the premises and all common areas in reasonable repair and fit for human habitation and in good and safe working order during the term of the lease except when the disrepair has been caused by the negligent, willful or malicious conduct of the lessee or a person under his direction or control. The lessor shall maintain in good and safe working order and condition all electrical, plumbing, or heating systems of the premises, except when the disrepair has been caused by the negligent, willful or malicious conduct of the lessee or a person under his direction or control.

The parties to a lease or hiring of residential premises may not waive or modify the requirements imposed by this section; however, the lessor may agree with the lessee that the lessee shall perform specified repairs or maintenance in lieu of rent.

The provisions of this section shall be in addition to any covenants or conditions imposed by law or ordinance or by the terms of the lease. Nothing in this section shall be construed to alter the liability of the lessor or lessee of residential premises for injury to third parties.

Source: CivC 1877, § 1114; CL 1887, § 3737; RCivC 1903, § 1433; RC 1919, § 1057; SDC 1939, § 38.0409; SL 1976, ch 267, § 4.



§ 43-32-9 Failure of lessor to repair premises--Lessee's remedies.

43-32-9. Failure of lessor to repair premises--Lessee's remedies. If within a reasonable time after notice to the lessor of conditions requiring repair to make the premises fit for human habitation and to place the same in good and safe working order which the lessor ought to repair he neglects to do so, the lessee may repair the same himself and deduct the expense of such repairs from the rent, or otherwise recover it from the lessor; or the lessee may vacate the premises, in which case he shall be discharged from additional charges of rent or performance of other conditions.

If the cost of necessary repairs exceeds one month's rent, after written notice stating the specific reason for the withholding, the lessee may withhold payment of rent and immediately deposit it in a separate bank or savings and loan account, written evidence of such action to be provided to the lessor upon deposit, maintained only for the purpose of making repairs until such time as the lessor makes the repairs, at which time the lessee shall release the deposit to the lessor or until sufficient money is accumulated in the account for the lessee to cause the repairs to be made and paid for.

Source: CivC 1877, § 1115; CL 1887, § 3738; RCivC 1903, § 1434; RC 1919, § 1058; SDC 1939, § 38.0410; SL 1976, ch 267, § 5.



§ 43-32-10 Preservation of premises by lessee.

43-32-10. Preservation of premises by lessee. In every hiring of residential premises, whether in writing or parol, the lessee shall preserve the premises, appliances, appurtenances, and other leased personality in good condition, and repair all deteriorations or damage thereto occasioned by his negligent, willful or malicious conduct or such conduct of persons acting under his direction or control.

Source: SDC 1939, § 38.0404; SL 1976, ch 267, § 6.



§ 43-32-11 Use of premises when leased for particular or specified purpose--Responsibility of lessee--Rescission of contract.

43-32-11. Use of premises when leased for particular or specified purpose--Responsibility of lessee--Rescission of contract. If premises are leased for a particular and specified purpose the tenant must not use the premises for other purposes; and if he does, the landlord may hold him responsible for the safety of the premises during such use, at all events, or he may treat the contract as thereby rescinded.

Source: SDC 1939, § 38.0419.



§ 43-32-12 Time for payment of rent--Agricultural and wildland--Lodging--Termination of hiring.

43-32-12. Time for payment of rent--Agricultural and wildland--Lodging--Termination of hiring. When there is no contract or usage to the contrary, the rent of agricultural and wildland is payable yearly at the end of each year. Rents of lodgings are payable monthly at the end of each month. Other rents are payable quarterly at the end of each quarter from the time the hiring takes effect. The rent for a hiring shorter than the periods herein specified is payable at the termination of the hiring.

Source: CivC 1877, § 1120; CL 1887, § 3743; RCivC 1903, § 1439; RC 1919, § 1063; SDC 1939, § 38.0414.



§ 43-32-13 Modification of lease--Written notice by landlord, effect--Termination by tenant.

43-32-13. Modification of lease--Written notice by landlord, effect--Termination by tenant. In all leases of lands or tenements or of any interest therein from month to month the landlord may, upon giving notice in writing at least thirty days before the expiration of the month, modify the terms of the lease to take effect at the expiration of the month. The notice, when served upon the tenant, shall of itself operate and be effectual to create and establish as a part of the lease the terms, rent, and conditions specified in the notice, if the tenant shall continue to hold the premises after the expiration of the month. The tenant may terminate his lease effective the first day of the next month by providing notice of termination to the landlord within fifteen days of receipt by the tenant of the notice of modification.

Source: CivC 1877, § 261; CL 1887, § 2777; RCivC 1903, § 284; RC 1919, § 354; SDC 1939, § 38.0417; SL 1980, ch 298.



§ 43-32-14 Retention of possession by lessee after expiration of hiring--Acceptance of rent by lessor--Renewal of hiring--Terms.

43-32-14. Retention of possession by lessee after expiration of hiring--Acceptance of rent by lessor--Renewal of hiring--Terms. If a lessee of real property remains in possession thereof after the expiration of the hiring and the lessor accepts rent from him, the parties are presumed to have renewed the hiring on the same terms and for the same time, not exceeding one year.

Source: CivC 1877, § 1118; CL 1887, § 3741; RCivC 1903, § 1437; RC 1919, § 1061; SDC 1939, § 38.0415.



§ 43-32-15 Renewal of hiring of real property presumed unless notice given of termination.

43-32-15. Renewal of hiring of real property presumed unless notice given of termination. A hiring of real property for a term not specified by the parties is deemed to be renewed as stated in § 43-32-14 at the end of the term implied by law unless one of the parties gives notice to the other of his intention to terminate the same at least as long before the expiration thereof as the term of the hiring itself, not exceeding one month.

Source: CivC 1877, § 1119; CL 1887, § 3742; RCivC 1903, § 1438; RC 1919, § 1062; SDC 1939, § 38.0416.



§ 43-32-16 Tenant receiving notice of adverse proceedings--Duty to inform landlord.

43-32-16. Tenant receiving notice of adverse proceedings--Duty to inform landlord. Every tenant who receives notice of any proceeding to recover the real property occupied by him or the possession thereof must immediately inform his landlord of the same and also deliver to the landlord the notice, if in writing, and is responsible to the landlord for all damages which he may sustain by reason of any omission to inform him of the notice or to deliver to him, if in writing.

Source: CivC 1877, § 1121; CL 1887, § 3744; RCivC 1903, § 1440; RC 1919, § 1064; SDC 1939, § 38.0418.



§ 43-32-17 Attornment of tenant to stranger, validity--Consent of landlord--Judgment.

43-32-17. Attornment of tenant to stranger, validity--Consent of landlord--Judgment. The attornment of a tenant to a stranger is void unless it is made with the consent of the landlord or in consequence of a judgment of a court of competent jurisdiction.

Source: CivC 1877, § 1121; CL 1887, § 3744; RCivC 1903, § 1440; RC 1919, § 1064; SDC 1939, § 38.0418.



§ 43-32-18 Termination of lease by landlord before end of agreed term--Use of premises by tenant contrary to agreement--Neglect of tenant to make repairs.

43-32-18. Termination of lease by landlord before end of agreed term--Use of premises by tenant contrary to agreement--Neglect of tenant to make repairs. A landlord may terminate a lease and reclaim the premises before the end of the agreed term:

(1) When the tenant uses or permits a use of the premises in a manner contrary to the lease agreement; or

(2) When the tenant does not within a reasonable time after request make such repairs as he may be bound to make.
Source: SDC 1939, § 38.0420.



§ 43-32-19 Termination of lease by tenant--Neglect of landlord to place tenant in quiet possession of premises--Neglect to keep premises in good condition--Destruction of premises.

43-32-19. Termination of lease by tenant--Neglect of landlord to place tenant in quiet possession of premises--Neglect to keep premises in good condition--Destruction of premises. A tenant may terminate a lease before the end of the term:

(1) When the landlord does not within a reasonable time after request fulfill his obligations, if any, as to placing and securing the tenant in quiet possession of the premises or putting the premises into good condition or repairing the same; or

(2) When the greater part of the leased premises or that part which was, and which the landlord had at the time of leasing, reason to believe was the material inducement to the tenant to enter into the contract, is destroyed, from any other cause than the ordinary negligence of the tenant.
Source: SDC 1939, § 38.0421.



§ 43-32-20 Assignment of lease by lessee--Breach of agreement--Recovery of possession--Remedies of lessor--Exception--Security for loan.

43-32-20. Assignment of lease by lessee--Breach of agreement--Recovery of possession--Remedies of lessor--Exception--Security for loan. Whatever remedies the lessor of any real property has against his immediate lessee for the breach of any agreement in the lease or for recovery of the possession, he has against the assignees of the lessee for any cause of action accruing while they are such assignees, except where the assignment is made by way of security for a loan and is not accompanied by possession of the premises.

Source: CivC 1877, § 260; CL 1887, § 2776; RCivC 1903, § 283; RC 1919, § 353; SDC 1939, § 38.0408.



§ 43-32-21 Assignment of lease by lessor--Breach of agreement--Remedies of lessee--Covenants excepted.

43-32-21. Assignment of lease by lessor--Breach of agreement--Remedies of lessee--Covenants excepted. Whatever remedies the lessee of any real property may have against his immediate lessor, for the breach of any agreement in the lease, he may have against the assigns of the lessor, and the assigns of the lessee may have against the lessor and his assigns, except upon covenants against encumbrances or relating to the title or possession of the premises.

Source: CivC 1877, § 260; CL 1887, § 2776; RCivC 1903, § 283; RC 1919, § 353; SDC 1939, § 38.0408.



§ 43-32-22 Termination of lease--Agreed term--Mutual consent--Acquisition of superior title by tenant.

43-32-22. Termination of lease--Agreed term--Mutual consent--Acquisition of superior title by tenant. A lease is terminated:

(1) By the expiration of the agreed term;

(2) By the mutual consent of the parties;

(3) By the tenant acquiring a title to the leased premises superior to that of the landlord.
Source: SDC 1939, § 38.0423.



§ 43-32-22.1 Continuation of farm lease absent notice--Time for notice--Termination without notice in case of default--Grassland included.

43-32-22.1. Continuation of farm lease absent notice--Time for notice--Termination without notice in case of default--Grassland included. In the case of farm tenants, occupying and cultivating agricultural land of forty acres or more, under an oral lease, the tenancy shall continue for the following crop year upon the same terms and conditions as the original lease unless written notice for termination is given by either party to the other by September first, whereupon the tenancy shall terminate March first following. The tenancy may not continue because of absence of notice if there is default in the performance of the existing rental agreement. For the purpose of this section, agricultural land includes grassland, either native or tame.

Source: SL 1977, ch 342; SL 1991, ch 365; SL 1994, ch 340.



§ 43-32-23 Termination of lease at pleasure of either party--Death or incapacity to contract--Exception.

43-32-23. Termination of lease at pleasure of either party--Death or incapacity to contract--Exception. If a lease is terminable at the pleasure of one of the parties, it is terminated by notice to the other of such party's death or incapacity to contract. In other cases it is not terminated by such death or incapacity.

Source: SDC 1939, § 38.0422.



§ 43-32-24 Return of security deposit after termination of tenancy--Withholding--Itemized accounting--Forfeiture of withholding rights--Punitive damages.

43-32-24. Return of security deposit after termination of tenancy--Withholding--Itemized accounting--Forfeiture of withholding rights--Punitive damages. Every lessor of residential premises shall, within two weeks after the termination of the tenancy and receipt of the tenant's mailing address or delivery instructions, return the security deposit to the tenant, or furnish to the tenant, a written statement showing the specific reason for the withholding of the deposit or any portion thereof. The lessor may withhold from such deposit only such amounts as are reasonably necessary to remedy tenant defaults in the payment of rent or of other funds due to the landlord pursuant to an agreement or to restore the premises to their condition at the commencement of the tenancy, ordinary wear and tear excepted. Within forty-five days after termination of the tenancy, upon request of the lessee, the lessor shall provide the lessee with an itemized accounting of any deposit withheld.

Any lessor of residential premises who fails to comply with this section shall forfeit all rights to withhold any portion of such deposit.

The bad faith retention of a deposit or any portion of a deposit by a lessor of residential premises in violation of this section, including failure to provide the written statement and itemized accounting required by this section, shall subject the lessor to punitive damages not to exceed two hundred dollars.

Source: SL 1976, ch 267, § 3; SL 1984, ch 281, § 1.



§ 43-32-25 Small amount of tenant's property left on premises presumed abandoned--Disposal by lessor.

43-32-25. Small amount of tenant's property left on premises presumed abandoned--Disposal by lessor. The property of a lessee, the total reasonable value of which does not exceed five hundred dollars, left on leased residential premises by the lessee for ten days after the lessee has quit the premises, is presumed to have been abandoned by the tenant and the lessor of the residential premises may dispose of the abandoned property.

Source: SL 1976, ch 267, § 7; SL 2008, ch 227, § 1.



§ 43-32-26 Storage of tenant's valuable property left on premises--Lien--Disposal as abandoned after waiting period.

43-32-26. Storage of tenant's valuable property left on premises--Lien--Disposal as abandoned after waiting period. The property of a lessee, of a total reasonable value exceeding five hundred dollars, left on leased residential premises by the lessee after the lessee has quit the premises, shall be stored by the lessor. The lessor shall have a lien on the property to the extent of the costs of handling and storing the property. After storing the property for thirty days or more the lessor may treat the property as abandoned and dispose of it.

Source: SL 1976, ch 267, § 8; SL 2008, ch 227, § 2.



§ 43-32-27 Cause of action against lessor for retaliatory conduct.

43-32-27. Cause of action against lessor for retaliatory conduct. A cause of action may arise in favor of a lessee and against a lessor of residential property, including a manufactured or mobile home community owner, for retaliation by the lessor against the lessee if the lessor increases rents above fair market value; if the lessor decreases electric, gas, water, or sewer services; or if the lessor gives the lessee notice to vacate the premises when such notice is not based upon a breach of the terms of the lease; subsequent to any of the following special events:

(1) The lessor has received written notice from the lessee or a governmental agency that the lessee has complained to a governmental agency charged with responsibility for enforcement of a building or housing code violation applicable to the premises and materially affecting health and safety, and the complaint is determined to be reported in good faith; or

(2) The lessee has given written notice to the lessor of a condition requiring repair pursuant to § 43-32-9; or

(3) The lessee has organized or become a member of a tenant's union or organization.

It shall be a defense to this cause of action that the notice to vacate the premises was given by the lessor more than one hundred eighty days after the occurrence of a special event. The failure of the lessor to renew any written lease prior to or upon its expiration, is not retaliation.

Source: SL 1994, ch 341, § 1.



§ 43-32-28 Lessee's remedies for retaliatory conduct by lessor.

43-32-28. Lessee's remedies for retaliatory conduct by lessor. If the lessor acts in violation of § 43-32-27, the lessee is entitled to the remedies provided in § 43-32-6. The court may award the lessee reasonable attorney's fees, not to exceed five hundred dollars.

Source: SL 1994, ch 341, § 2.



§ 43-32-29 Rights and remedies preserved.

43-32-29. Rights and remedies preserved. All other rights or remedies of the lessor and the lessee pursuant to any other provision of the law are preserved, except as modified by §§ 43-32-27 and 43-32-28.

Source: SL 1994, ch 341, § 3.



§ 43-32-30 Disclosure of knowledge of existence of prior manufacturing of methamphetamines.

43-32-30. Disclosure of knowledge of existence of prior manufacturing of methamphetamines. In any hiring of a residential premises, any lessor who has actual knowledge of the existence of any prior manufacturing of methamphetamines on the premises shall disclose that information to any lessee or any person who may become a lessee. If the residential premises consists of two or more housing units, the disclosure requirements provided by this section only apply to the unit where there is knowledge of the existence of any prior manufacturing of methamphetamines.

Source: SL 2004, ch 272, § 1.



§ 43-32-31 Notice to vacate and remove mobile or manufactured home from leased property.

43-32-31. Notice to vacate and remove mobile or manufactured home from leased property. Any person who leases real property to an owner of a mobile or manufactured home shall, if the property is developed for an alternate use, give no less than ninety days notice to vacate and remove the home from the real property. The provisions of this section do not apply if the notice is based upon a breach of the terms of a lease.

Source: SL 2008, ch 228, § 1.



§ 43-32-32 Reasonable notice of landlord's intent to enter--Contents.

43-32-32. Reasonable notice of landlord's intent to enter--Contents. Except in case of an emergency or if it is impracticable to do so, a landlord or landlord's agent shall give the tenant reasonable notice of the landlord's intent to enter and enter only at reasonable times. Twenty-four hours written notice is presumed to be a reasonable notice unless alternate methods of notification or times for entry are mutually agreed upon between the landlord and tenant in the lease. The notice shall specify date or dates of entry, a period of time during normal business hours for entry, and the purpose of intended entry. The notice shall also specify a means for which the tenant may request to reschedule the entry.

Source: SL 2014, ch 191, § 4.






Chapter 33 - Fixtures To Land

§ 43-33-1 Thing affixed to land, definition.

43-33-1. Thing affixed to land, definition. A thing is deemed to be affixed to land when it is attached to it by roots, as in the case of trees, vines, or shrubs; or imbedded in it, as in the case of walls; or permanently resting upon it, as in the case of buildings; or permanently attached to what is thus permanent, as by means of cement, plaster, nails, bolts, or screws.

Source: CivC 1877, § 165; CL 1887, § 2681; RCivC 1903, § 188; RC 1919, § 258; SDC 1939, § 51.0104.



§ 43-33-2 Effect of affixing property to land of another--No agreement as to removal--Ownership of thing affixed--Exception.

43-33-2. Effect of affixing property to land of another--No agreement as to removal--Ownership of thing affixed--Exception. Except as provided by § 43-33-3, when a person affixes his property to the land of another without an agreement permitting him to remove it, the thing affixed belongs to the owner of the land unless he chooses to require the former to remove it.

Source: CivC 1877, § 583; CL 1887, § 3206; RCivC 1903, § 899; RC 1919, § 497; SDC 1939, § 51.1103.



§ 43-33-3 Removal of property affixed to demised premises--Rights of tenant--Exception.

43-33-3. Removal of property affixed to demised premises--Rights of tenant--Exception. A tenant may remove from the demised premises any time during the continuance of his term, anything affixed thereto for purpose of trade, manufacture, ornament, or domestic use, if the removal can be effected without injury to the premises, unless the thing has, by the manner in which it is affixed, become an integral part of the premises.

Source: CivC 1877, § 583; CL 1887, § 3206; RCivC 1903, § 899; RC 1919, § 497; SDC 1939, § 51.1103.






Chapter 34 - Accessions To Personal Property

§ 43-34-1 Ownership of things--Extent--Products and accessions.

43-34-1. Ownership of things--Extent--Products and accessions. The owner of a thing owns also all its products and accessions.

Source: CivC 1877, § 209; CL 1887, § 2725; RCivC 1903, § 232; RC 1919, § 302; SDC 1939, § 51.0203.



§ 43-34-2 Effect of uniting things of different owners--Inseparable without injury--Ownership--Duties of owner.

43-34-2. Effect of uniting things of different owners--Inseparable without injury--Ownership--Duties of owner. When things belonging to different owners have been united so as to form a single thing and cannot be separated without injury, the whole belongs to the owner of the thing which forms the principal part, who must, however, reimburse the value of the residue to the other owner or surrender the whole to him.

Source: CivC 1877, § 590; CL 1887, § 3213; RCivC 1903, § 906; RC 1919, § 508; SDC 1939, § 51.1201.



§ 43-34-3 Principal part of thing which has been united--Definition--Necessity for separation and return to original owner.

43-34-3. Principal part of thing which has been united--Definition--Necessity for separation and return to original owner. For the purposes of § 43-34-2, that part is to be deemed the principal to which the other has been united only for the use, ornament, or completion of the former, unless the latter is the more valuable and has been united without the knowledge of its owner, who may in the latter case require it to be separated and returned to him although some injury should result to the thing to which it has been united.

Source: CivC 1877, § 591; CL 1887, § 3214; RCivC 1903, § 907; RC 1919, § 509; SDC 1939, § 51.1201.



§ 43-34-4 Uniting things of different owners--Absence of principal part--Value or bulk as determinable factor.

43-34-4. Uniting things of different owners--Absence of principal part--Value or bulk as determinable factor. If neither part can be considered the principal within the rule prescribed by § 43-34-3, the more valuable, or if the values are nearly equal, the more considerable in bulk, is to be deemed the principal part.

Source: CivC 1877, § 592; CL 1887, § 3215; RCivC 1903, § 908; RC 1919, § 510; SDC 1939, § 51.1201.



§ 43-34-5 Use of materials of different owners to form a thing of new description--Inseparable without inconvenience--Common ownership.

43-34-5. Use of materials of different owners to form a thing of new description--Inseparable without inconvenience--Common ownership. When one has made use of materials which in part belong to him and in part to another, in order to form a thing of a new description without having destroyed any of the materials but in such a way that they cannot be separated without inconvenience, the thing formed is common to both proprietors in proportion, as respects the one, of the materials belonging to him, and as respects the other, of the materials belonging to him and the price of his workmanship.

Source: CivC 1877, § 594; CL 1887, § 3217; RCivC 1903, § 910; RC 1919, § 512; SDC 1939, § 51.1202.



§ 43-34-6 Thing formed by admixture of materials of different owners without consent of some--Inseparable without inconvenience--Common ownership--Exception.

43-34-6. Thing formed by admixture of materials of different owners without consent of some--Inseparable without inconvenience--Common ownership--Exception. When a thing has been formed by the admixture of several materials of different owners and neither can be considered the principal substance, an owner, without whose consent the admixture was made, may require a separation, if the materials can be separated without inconvenience. If they cannot be thus separated, the owners acquire the thing in common, in proportion to the quantity, quality, and value of their materials; but if the materials of one were far superior to those of the others, both in quantity and value, he may claim the thing on reimbursing to the others the value of their materials.

Source: CivC 1877, § 595; CL 1887, § 3218; RCivC 1903, § 911; RC 1919, § 513; SDC 1939, § 51.1203.



§ 43-34-7 Thing made from material of another--Ownership--Value of workmanship and material--Reimbursement.

43-34-7. Thing made from material of another--Ownership--Value of workmanship and material--Reimbursement. If one makes a thing from materials belonging to another, the latter may claim the thing on reimbursing the value of the workmanship unless the value of the workmanship exceeds the value of the materials, in which case the thing belongs to the maker on reimbursing the value of the materials.

Source: CivC 1877, § 593; CL 1887, § 3216; RCivC 1903, § 909; RC 1919, § 511; SDC 1939, § 51.1204.



§ 43-34-8 Common ownership provisions not applicable to willful use of materials of another without his consent--Ownership of product by owner of materials--Tracing identity.

43-34-8. Common ownership provisions not applicable to willful use of materials of another without his consent--Ownership of product by owner of materials--Tracing identity. Sections 43-34-2 to 43-34-7, inclusive, are not applicable to cases in which one willfully uses the materials of another without his consent; but, in such cases, the product belongs to the owner of the material, if its identity can be traced.

Source: CivC 1877, § 596; CL 1887, § 3219; RCivC 1903, § 912; RC 1919, § 514; SDC 1939, § 51.1205.



§ 43-34-9 Owner of material used without knowledge to form new product claiming interest in product--Demand for restitution or value of product.

43-34-9. Owner of material used without knowledge to form new product claiming interest in product--Demand for restitution or value of product. In all cases where one whose material has been used without his knowledge, in order to form a product of a different description, can claim an interest in such product, he has an option to demand either restitution of his material in kind, in the same quantity, weight, measure, and quality, or the value thereof; or where he is entitled to the product, the value thereof, in place of the product.

Source: CivC 1877, § 597; CL 1887, § 3220; RCivC 1903, § 913; RC 1919, § 515; SDC 1939, § 51.1206.



§ 43-34-10 Wrongful employment of materials of another--Liability for damage.

43-34-10. Wrongful employment of materials of another--Liability for damage. One who wrongfully employs materials belonging to another is liable to him in damages, as well as under the foregoing provisions of this chapter.

Source: CivC 1877, § 598; CL 1887, § 3221; RCivC 1903, § 914; RC 1919, § 516; SDC 1939, § 51.1207.



§ 43-34-11 Taking possession of thing to render service about it--Rights and duties of person rendering service.

43-34-11. Taking possession of thing to render service about it--Rights and duties of person rendering service. One who officiously, and without the consent of the real or apparent owner of a thing, takes it into his possession, for the purpose of rendering a service about it, must complete such service and use ordinary care, diligence, and reasonable skill about the same. He is not entitled to any compensation for his service or expenses, except that he may deduct actual and necessary expenses incurred by him about such service from any profits which his service has caused the thing to acquire for its owner and must account to the owner for the residue.

Source: CivC 1877, § 1206; CL 1887, § 3829; RCivC 1903, § 1525; RC 1919, § 1107; SDC 1939, § 17.0105.






Chapter 35 - Transfer Of Personal Property

§ 43-35-1 Title to personal property--Sale or exchange--Law governing--Exception.

43-35-1. Title to personal property--Sale or exchange--Law governing--Exception. The transfer of title to personal property by sale or exchange is regulated by Titles 53 and 57A, except as otherwise specifically provided in this title.

Source: SDC 1939, § 51.1501.



§ 43-35-2 Transfer of interest in ship or existing trust--Operation of law--Written instrument.

43-35-2. Transfer of interest in ship or existing trust--Operation of law--Written instrument. An interest in a ship, or in an existing trust, can be transferred only by operation of law, or by a written instrument, subscribed by the person making the transfer, or by his agent.

Source: CivC 1877, § 634; CL 1887, § 3255; RCivC 1903, § 948; RC 1919, § 556; SDC 1939, § 51.1502.



§ 43-35-3 Passing of title to personal property sold or exchanged--Exception.

43-35-3. Passing of title to personal property sold or exchanged--Exception. The title to personal property, sold or exchanged, passes to the buyer whenever the parties agree upon a present transfer, and the thing itself is identified, whether it is separated from other things or not, except as may be otherwise provided in chapter 57A-2.

Source: CivC 1877, § 636; CL 1887, § 3257; RCivC 1903, § 950; RC 1919, § 558; SDC 1939, § 51.1503.



§ 43-35-4 Executory agreement for sale or exchange of personal property--Transfer of title--Exception.

43-35-4. Executory agreement for sale or exchange of personal property--Transfer of title--Exception. Title is transferred by an executory agreement for the sale or exchange of personal property, only when the buyer has accepted the thing, or when the seller has completed it, prepared it for delivery, and offered it to the buyer, with intent to transfer the title thereto, in manner sufficient to constitute legal tender, except as may be otherwise provided in chapter 57A-2.

Source: CivC 1877, § 637; CL 1887, § 3258; RCivC 1903, § 951; RC 1919, § 559; SDC 1939, § 51.1504.



§ 43-35-5 Transfer of possession of personal property, with power of disposition, to another--Executed sale by transferee--Legal effect.

43-35-5. Transfer of possession of personal property, with power of disposition, to another--Executed sale by transferee--Legal effect. Where the possession of personal property, together with a power to dispose thereof, is transferred by its owner to another person, an executed sale by the latter, while in possession, to a buyer in good faith and in the ordinary course of business, for value, transfers to such buyer the title of the former owner, though he may be entitled to rescind, and does rescind the transfer made by him.

Source: CivC 1877, § 638; CL 1887, § 3259; RCivC 1903, § 952; RC 1919, § 560; SDC 1939, § 51.1505.



§ 43-35-6 Good will of a business--Definition--Property subject to transfer.

43-35-6. Good will of a business--Definition--Property subject to transfer. The good will of a business is the expectation of continued public patronage, but it does not include a right to use the name of any person from whom it was acquired.

The good will of a business is property, transferable like any other.

Source: CivC 1877, §§ 577, 578; CL 1887, §§ 3200, 3201; RCivC 1903, §§ 893, 894; RC 1919, §§ 491, 492; SDC 1939, § 51.0810.






Chapter 36 - Gifts Of Personal Property

§ 43-36-1 Gift defined.

43-36-1. Gift defined. A gift is a transfer of personal property, made voluntarily and without consideration.

Source: CivC 1877, § 639; CL 1887, § 3260; RCivC 1903, § 953; RC 1919, § 561; SDC 1939, § 51.1506.



§ 43-36-2 Validity of verbal gift--Means of obtaining possession and control--Delivery.

43-36-2. Validity of verbal gift--Means of obtaining possession and control--Delivery. A verbal gift is not valid, unless the means of obtaining possession and control of the thing are given; nor, if it is capable of delivery, unless there is an actual or symbolical delivery of the thing to the donee.

Source: CivC 1877, § 640; CL 1887, § 3261; RCivC 1903, § 954; RC 1919, § 562; SDC 1939, § 51.1507.



§ 43-36-3 Gift not subject to revocation by giver--Exception--Gift in view of death.

43-36-3. Gift not subject to revocation by giver--Exception--Gift in view of death. A gift, other than a gift in view of death, cannot be revoked by the giver.

Source: CivC 1877, § 641; CL 1887, § 3262; RCivC 1903, § 955; RC 1919, § 563; SDC 1939, § 51.1508.



§ 43-36-4 Gift in view of death--Definition.

43-36-4. Gift in view of death--Definition. A gift in view of death is one which is made in contemplation, fear, or peril of death, and with intent that it shall take effect only in case of the death of the giver.

Source: CivC 1877, § 642; CL 1887, § 3263; RCivC 1903, § 956; RC 1919, § 564; SDC 1939, § 51.1509.



§ 43-36-5 Gift in view of death--Presumption.

43-36-5. Gift in view of death--Presumption. A gift made during the last illness of the giver, or under circumstances which would naturally impress him with an expectation of speedy death, is presumed to be a gift in view of death.

Source: CivC 1877, § 643; CL 1887, § 3264; RCivC 1903, § 957; RC 1919, § 565; SDC 1939, § 51.1509.



§ 43-36-6 Gift in view of death--Revocation--Rights of bona fide purchaser protected.

43-36-6. Gift in view of death--Revocation--Rights of bona fide purchaser protected. A gift in view of death may be revoked by the giver at any time, and is revoked by his recovery from the illness, or escape from the peril, under the presence of which it was made, or by the occurrence of any event which would operate as a revocation of a will made at the same time; but when the gift has been delivered to the donee, the rights of a bona fide purchaser from the donee before the revocation shall not be affected by the revocation.

Source: CivC 1877, § 644; CL 1887, § 3265; RCivC 1903, § 958; RC 1919, § 566; SDC 1939, § 51.1510.



§ 43-36-7 Gift in view of death not affected by will--Exception.

43-36-7. Gift in view of death not affected by will--Exception. A gift in view of death is not affected by a previous will; nor by a subsequent will, unless it expresses an intention to revoke the gift.

Source: CivC 1877, § 645; CL 1887, § 3266; RCivC 1903, § 959; RC 1919, § 567; SDC 1939, § 51.1511.



§ 43-36-8 Gift in view of death--Treatment as legacy--Creditors of giver.

43-36-8. Gift in view of death--Treatment as legacy--Creditors of giver. A gift in view of death must be treated as a legacy, so far as it relates only to the creditors of the giver.

Source: CivC 1877, § 646; CL 1887, § 3267; RCivC 1903, § 960; RC 1919, § 568; SDC 1939, § 51.1512.






Chapter 37 - Loan Of Personal Property

§ 43-37-1 Loan for use--Definition--Money in specie.

43-37-1. Loan for use--Definition--Money in specie. A loan for use is a contract by which one gives to another the temporary possession and use of personal property, and the latter agrees to return the same thing to him at a future time, without reward for its use. Money in specie may be loaned for use.

Source: CivC 1877, §§ 1074, 1092; CL 1887, §§ 3698, 3715; RCivC 1903, §§ 1394, 1411; RC 1919, §§ 1017, 1034; SDC 1939, § 38.0201.



§ 43-37-2 Loan for exchange--Definition.

43-37-2. Loan for exchange--Definition. If the borrower agrees to return at a future time a similar thing instead of the identical thing borrowed, the loan is a loan for exchange.

Source: CivC 1877, § 1087; CL 1887, § 3710; RCivC 1903, § 1406; RC 1919, § 1029; SDC 1939, § 38.0201.



§ 43-37-3 Loan for use or exchange subject to provisions relating to loans for exchange.

43-37-3. Loan for use or exchange subject to provisions relating to loans for exchange. A loan which the lender permits the borrower at his option to treat as a loan for use or for exchange, is subject to all the provisions of this chapter relating to loans for exchange.

Source: CivC 1877, § 1088; CL 1887, § 3711; RCivC 1903, § 1407; RC 1919, § 1030; SDC 1939, § 38.0204.



§ 43-37-4 Loan for use--Title not transferred--Increase during loan period belongs to lender.

43-37-4. Loan for use--Title not transferred--Increase during loan period belongs to lender. A loan for use does not transfer the title to the thing; and all its increase during the period of the loan belongs to the lender.

Source: CivC 1877, § 1075; CL 1887, § 3699; RCivC 1903, § 1395; RC 1919, § 1018; SDC 1939, § 38.0202.



§ 43-37-5 Extent of use of thing by borrower.

43-37-5. Extent of use of thing by borrower. The borrower of a thing for use may use it for such purposes only as the lender might reasonably anticipate at the time of lending.

Source: CivC 1877, § 1080; CL 1887, § 3704; RCivC 1903, § 1400; RC 1919, § 1023; SDC 1939, § 38.0207.



§ 43-37-6 Duties of borrower for use--Preservation of thing--Living animal--Care of thing lent, extent of exercise--Repairs caused by negligence.

43-37-6. Duties of borrower for use--Preservation of thing--Living animal--Care of thing lent, extent of exercise--Repairs caused by negligence. A borrower for use must use great care to preserve the thing lent in safety and good condition. If it is a living animal he must treat it kindly and provide all things necessary and suitable for it. He is bound to have and exercise such skill in the care of the thing lent as he causes the lender to believe he possesses and he must repair all deterioration or injury to the thing arising by his negligence.

Source: CivC 1877, §§ 1076 to 1079; CL 1887, §§ 3700 to 3703; RCivC 1903, §§ 1396 to 1399; RC 1919, §§ 1019 to 1022; SDC 1939, § 38.0206.



§ 43-37-7 Borrower for use--Lending to third person without consent of lender forbidden.

43-37-7. Borrower for use--Lending to third person without consent of lender forbidden. The borrower of a thing for use must not part with it to a third person without the consent of the lender.

Source: CivC 1877, § 1081; CL 1887, § 3705; RCivC 1903, § 1401; RC 1919, § 1024; SDC 1939, § 38.0208.



§ 43-37-8 Lender of thing for use--Right to require return--Indemnification of borrower for loss.

43-37-8. Lender of thing for use--Right to require return--Indemnification of borrower for loss. The lender of a thing for use may require the return thereof at any time, even though he lent it for a specified time or purpose, unless on the faith of the loan agreement the borrower has made such arrangements that a return of the thing before the time agreed upon or before the accomplishment of the specific purpose would cause him loss exceeding the benefit derived by him from the loan. If in such event the lender compels return before time, the borrower not having in any manner violated his duty, the lender must indemnify the borrower for such loss.

Source: CivC 1877, § 1084; CL 1887, § 3708; RCivC 1903, § 1404; RC 1919, § 1027; SDC 1939, § 38.0210.



§ 43-37-9 Loan for exchange--Title transferred to borrower--Right to increase during loan period.

43-37-9. Loan for exchange--Title transferred to borrower--Right to increase during loan period. A loan for exchange transfers title to the thing and the borrower is entitled to all its increase during the loan period.

Source: CivC 1877, § 1089; CL 1887, § 3712; RCivC 1903, § 1408; RC 1919, § 1031; SDC 1939, § 38.0202.



§ 43-37-10 Loan for exchange--Modification of contract by lender forbidden.

43-37-10. Loan for exchange--Modification of contract by lender forbidden. A lender for exchange cannot require the borrower to fulfill his obligations at a time, or in a manner, different from that which was originally agreed upon.

Source: CivC 1877, § 1090; CL 1887, § 3713; RCivC 1903, § 1409; RC 1919, § 1032; SDC 1939, § 38.0205.



§ 43-37-11 Loan for use or exchange--Borrower required to bear all expenses during loan--Exception--Compensation for cost to preserve thing from injury.

43-37-11. Loan for use or exchange--Borrower required to bear all expenses during loan--Exception--Compensation for cost to preserve thing from injury. The borrower of a thing for use, or for exchange, must bear all its expenses during the loan, except such as are necessarily incurred by him to preserve it from unexpected and unusual injury. For such expense he is entitled to compensation from the lender, who may, however, exonerate himself by surrendering the thing to the borrower.

Source: CivC 1877, §§ 1082, 1089; CL 1887, §§ 3706, 3712; RCivC 1903, §§ 1402, 1408; RC 1919, §§ 1025, 1031; SDC 1939, § 38.0203.



§ 43-37-12 Loan for use or exchange--Indemnification of borrower by lender for damages for defects.

43-37-12. Loan for use or exchange--Indemnification of borrower by lender for damages for defects. The lender of a thing for use or for exchange must indemnify the borrower for damages caused by defects or vices in it, which he knew at the time of lending and concealed from the borrower.

Source: CivC 1877, §§ 1083, 1091; CL 1887, §§ 3707, 3714; RCivC 1903, §§ 1403, 1410; RC 1919, §§ 1026, 1033; SDC 1939, § 38.0209.



§ 43-37-13 Loan for use or exchange--Return of thing to lender by borrower--Specified time--Demand for return.

43-37-13. Loan for use or exchange--Return of thing to lender by borrower--Specified time--Demand for return. If a thing is lent for use or for exchange for a specified time or purpose, it must be returned to the lender without demand, as soon as the time has expired or the purpose has been accomplished. In other cases it need not be returned until demanded.

Source: CivC 1877, §§ 1085, 1086, 1091; CL 1887, §§ 3709, 3714; RCivC 1903, §§ 1405, 1410; RC 1919, §§ 1028, 1033; SDC 1939, § 38.0211.



§ 43-37-14 Loan for use or exchange--Place for return of thing by borrower.

43-37-14. Loan for use or exchange--Place for return of thing by borrower. The borrower of a thing for use or for exchange must return it to the lender, at the place contemplated by the parties at the time of lending; or if no particular place was so contemplated by them, then at the place where it was at that time.

Source: CivC 1877, §§ 1085, 1086, 1091; CL 1887, §§ 3709, 3714; RCivC 1903, §§ 1405, 1410; RC 1919, §§ 1028, 1033; SDC 1939, § 38.0211.






Chapter 38 - Hiring Of Personal Property [Repealed]

CHAPTER 43-38

HIRING OF PERSONAL PROPERTY [REPEALED]

[Repealed by SL 1990, ch 390, § 30]



Chapter 39 - Deposit Of Personal Property

§ 43-39-1 Kinds and classifications of deposits.

43-39-1. Kinds and classifications of deposits. A deposit may be voluntary or involuntary, and for safekeeping or for exchange. Deposits are defined and classified as provided by §§ 43-39-2 to 43-39-7, inclusive.

Source: CivC 1877, § 1033; CL 1887, § 3657; RCivC 1903, § 1352; RC 1919, § 969; SDC 1939, § 60.0101.



§ 43-39-2 Voluntary deposit, making of--Terms defined--Deposit--Depository.

43-39-2. Voluntary deposit, making of--Terms defined--Deposit--Depository. A voluntary deposit is made by one giving to another, with his consent, the possession of personal property to keep for the benefit of the former, or of a third party. The person giving is called the depositor, and the person receiving, the depository.

Source: CivC 1877, § 1034; CL 1887, § 3658; RCivC 1903, § 1353; RC 1919, § 970; SDC 1939, § 60.0101 (1).



§ 43-39-3 Involuntary deposit, making of--Duty of involuntary depository.

43-39-3. Involuntary deposit, making of--Duty of involuntary depository. An involuntary deposit is made:

(1) By the accidental leaving or placing of personal property in the possession of any person, without negligence on the part of its owner; or

(2) In cases of fire, shipwreck, inundation, insurrection, riot, or like extraordinary emergencies, by the owner of personal property committing it, out of necessity, to the care of any person.

The person with whom a thing is so deposited is bound to take charge of it, if able to do so.

Source: CivC 1877, §§ 1035, 1036; CL 1887, §§ 3659, 3660; RCivC 1903, §§ 1354, 1355; RC 1919, §§ 971, 972; SDC 1939, § 60.0101 (2).



§ 43-39-4 Deposit for keeping defined.

43-39-4. Deposit for keeping defined. A deposit for keeping is one in which the depository is bound to return the identical thing deposited.

Source: CivC 1877, § 1037; CL 1887, § 3661; RCivC 1903, § 1356; RC 1919, § 973; SDC 1939, § 60.0101 (3).



§ 43-39-5 Deposit for exchange defined.

43-39-5. Deposit for exchange defined. A deposit for exchange is one in which the depository is only bound to return a thing corresponding in kind to that which is deposited.

Source: CivC 1877, § 1038; CL 1887, § 3662; RCivC 1903, § 1357; RC 1919, § 974; SDC 1939, § 60.0101 (4).



§ 43-39-6 Gratuitous deposit defined.

43-39-6. Gratuitous deposit defined. Gratuitous deposit is a deposit for which the depository receives no consideration beyond the mere possession of the thing deposited; an involuntary deposit is gratuitous, the depository being entitled to no reward.

Source: CivC 1877, §§ 1053, 1054; CL 1887, §§ 3677, 3678; RCivC 1903, §§ 1372, 1373; RC 1919, §§ 989, 990; SDC 1939, § 60.0101 (5).



§ 43-39-7 Deposit for storage defined--Depository as depository for hire.

43-39-7. Deposit for storage defined--Depository as depository for hire. A deposit not gratuitous is called storage. The depository in such case is called a depository for hire.

Source: CivC 1877, § 1057; CL 1887, § 3681; RCivC 1903, § 1376; RC 1919, § 993; SDC 1939, § 60.0101 (6).



§ 43-39-8 Rights and duties of depositor and depository.

43-39-8. Rights and duties of depositor and depository. Rights and duties of the depositor and depository are set forth in §§ 43-39-9 to 43-39-29, inclusive.

Source: SDC 1939, § 60.0102.



§ 43-39-9 Deposit for exchange--Transfer of title to deposit--Creation of debtor and creditor relationship.

43-39-9. Deposit for exchange--Transfer of title to deposit--Creation of debtor and creditor relationship. A deposit for exchange transfers to the depository the title to the thing deposited, and creates between him and the depositor the relation of debtor and creditor merely.

Source: CivC 1877, § 1073; CL 1887, § 3697; RCivC 1903, § 1393; RC 1919, § 1016; SDC 1939, § 60.0102 (21).



§ 43-39-10 Depository for hire--Ordinary care in preservation of deposit.

43-39-10. Depository for hire--Ordinary care in preservation of deposit. A depository for hire must use at least ordinary care for the preservation of the the thing deposited.

Source: CivC 1877, § 1058; CL 1887, § 3682; RCivC 1903, § 1377; RC 1919, § 994; SDC 1939, § 60.0102 (17).



§ 43-39-11 Gratuitous depository--Care for preservation of deposit.

43-39-11. Gratuitous depository--Care for preservation of deposit. A gratuitous depository must use at least slight care for the preservation of the thing deposited.

Source: CivC 1877, § 1055; CL 1887, § 3679; RCivC 1903, § 1374; RC 1919, § 991; SDC 1939, § 60.0102 (15).



§ 43-39-12 Depository of living animals--Food and shelter--Kind treatment.

43-39-12. Depository of living animals--Food and shelter--Kind treatment. A depository of living animals must provide them with suitable food and shelter and treat them kindly.

Source: CivC 1877, § 1046; CL 1887, § 3670; RCivC 1903, § 1365; RC 1919, § 982; SDC 1939, § 60.0102 (8).



§ 43-39-12.1 Abandonment of animal left with veterinarian--Notice to owner--Disposition--Liability.

43-39-12.1. Abandonment of animal left with veterinarian--Notice to owner--Disposition--Liability. Any animal placed in the custody of a licensed veterinarian for treatment, boarding, or other care, which remains unclaimed by its owner or owner's agent for a period of more than ten days after written notice by registered or certified mail, return receipt requested, is given the owner or owner's agent at such person's last known address shall be considered to be abandoned and may be turned over to the nearest humane society or disposed of as the licensed veterinarian considers proper. The giving of notice to the owner or the owner's agent, of such animal by the licensed veterinarian as provided in this section shall relieve the licensed veterinarian in whose custody such animal has been placed from any liability for such disposal.

Source: SL 1986, ch 313, § 7.



§ 43-39-13 Use of thing deposited or opening of fastened deposit by depository without depositor's consent forbidden--Exception.

43-39-13. Use of thing deposited or opening of fastened deposit by depository without depositor's consent forbidden--Exception. A depository may not use the thing deposited, or permit it to be used, for any purpose, without the consent of the depositor. He may not, if it is purposely fastened by the depositor, open it without the consent of the latter, except in case of necessity.

Source: CivC 1877, § 1047; CL 1887, § 3671; RCivC 1903, § 1366; RC 1919, § 983; SDC 1939, § 60.0102 (9).



§ 43-39-14 Liability for damage arising from wrongful use--Exception.

43-39-14. Liability for damage arising from wrongful use--Exception. A depository is liable for any damage happening to the thing deposited during his wrongful use thereof, unless such damage must inevitably have happened, though the property has not been thus used.

Source: CivC 1877, § 1048; CL 1887, § 3672; RCivC 1903, § 1367; RC 1919, § 984; SDC 1939, § 60.0102 (10).



§ 43-39-15 Sale of thing in danger of perishing.

43-39-15. Sale of thing in danger of perishing. If a thing deposited is in actual danger of perishing before instructions can be obtained from the depositor, the depository may sell it for the best price obtainable, and retain the proceeds as a deposit, giving immediate notice of his proceedings to the depositor.

Source: CivC 1877, § 1049; CL 1887, § 3673; RCivC 1903, § 1368; RC 1919, § 985; SDC 1939, § 60.0102 (11).



§ 43-39-16 Services rendered by depository.

43-39-16. Services rendered by depository. So far as any service is rendered by a depository, or required from him, his duties and liabilities are prescribed by chapters 60-1 to 60-4, inclusive.

Source: CivC 1877, § 1051; CL 1887, § 3675; RCivC 1903, § 1370; RC 1919, § 987; SDC 1939, § 60.0102 (13).



§ 43-39-17 Extent of liability of depository for negligence.

43-39-17. Extent of liability of depository for negligence. The liability of a depository for negligence cannot exceed the amount which he is informed by the depositor, or has reason to suppose, the thing deposited to be worth.

Source: CivC 1877, § 1052; CL 1887, § 3676; RCivC 1903, § 1371; RC 1919, § 988; SDC 1939, § 60.0102 (14).



§ 43-39-18 Injury to or loss of thing deposited.

43-39-18. Injury to or loss of thing deposited. If a thing is lost or injured during its deposit, and the depository refuses to inform the depositor of the circumstances under which the loss or injury occurred, so far as he has information concerning them, or willfully misrepresents the circumstances to him, the depository is presumed to have willfully or by willful and wanton misconduct, permitted the loss or injury to occur.

Source: CivC 1877, § 1050; CL 1887, § 3674; RCivC 1903, § 1369; RC 1919, § 986; SDC 1939, § 60.0102 (12).



§ 43-39-19 Notice to owner of thing wrongfully detained.

43-39-19. Notice to owner of thing wrongfully detained. A depository, who believes that a thing deposited with him is wrongfully detained from its true owner, may give him notice of the deposit; and if, within a reasonable time afterward he does not claim it, and sufficiently establish his right thereto, and indemnify the depository against the claim of the depositor, the depository is exonerated from liability to the person to whom he gave the notice, upon returning the thing to the depositor, or assuming in good faith a new obligation changing his position in respect to the thing, to his prejudice.

Source: CivC 1877, § 1043; CL 1887, § 3667; RCivC 1903, § 1362; RC 1919, § 979; SDC 1939, § 60.0102 (5).



§ 43-39-20 Notice to owner of adverse claim.

43-39-20. Notice to owner of adverse claim. A depository must give prompt notice to the person for whose benefit the deposit was made, of any proceedings taken adversely to his interest in the thing deposited which may tend to excuse the depository from delivering the thing to him.

Source: CivC 1877, § 1042; CL 1887, § 3666; RCivC 1903, § 1361; RC 1919, § 978; SDC 1939, § 60.0102 (4).



§ 43-39-21 Depository not obligated to deliver deposit without demand.

43-39-21. Depository not obligated to deliver deposit without demand. A depository is not bound to deliver a thing deposited without demand, even where the deposit is made for a specified time.

Source: CivC 1877, § 1040; CL 1887, § 3664; RCivC 1903, § 1359; RC 1919, § 976; SDC 1939, § 60.0102 (2).



§ 43-39-22 Depository must deliver on demand.

43-39-22. Depository must deliver on demand. A depository must deliver the thing to the person for whose benefit it was deposited, on demand, whether the deposit was made for a specified time or not, unless he has a lien upon the thing deposited, or has been forbidden or prevented from doing so by the real owner thereof, or by the act of the law, and has given the notice required by § 43-39-20.

Source: CivC 1877, § 1039; CL 1887, § 3663; RCivC 1903, § 1358; RC 1919, § 975; SDC 1939, § 60.0102 (1).



§ 43-39-23 Place of delivery.

43-39-23. Place of delivery. A depository must deliver the thing deposited at his residence or place of business, as may be most convenient for him.

Source: CivC 1877, § 1041; CL 1887, § 3665; RCivC 1903, § 1360; RC 1919, § 977; SDC 1939, § 60.0102 (3).



§ 43-39-24 Delivery of thing owned jointly or in common.

43-39-24. Delivery of thing owned jointly or in common. If a thing deposited is owned jointly or in common by persons who cannot agree upon the manner of its delivery, the depository may deliver to each his proper share thereof, if it can be done without injury to the thing.

Source: CivC 1877, § 1044; CL 1887, § 3668; RCivC 1903, § 1363; RC 1919, § 980; SDC 1939, § 60.0102 (6).



§ 43-39-25 Cessation of duties of gratuitous depository.

43-39-25. Cessation of duties of gratuitous depository. The duties of a gratuitous depository cease:

(1) Upon his restoring the thing deposited to its owner; or

(2) Upon his giving reasonable notice to the owner to remove it, and the owner failing to do so within a reasonable time. But an involuntary depository under subdivision 43-39-3(2) cannot give such notice until the emergency that gave rise to the deposit is past.
Source: CivC 1877, § 1056; CL 1887, § 3680; RCivC 1903, § 1375; RC 1919, § 992; SDC 1939, § 60.0102 (16).



§ 43-39-26 Rate of compensation for fractional part of week or month.

43-39-26. Rate of compensation for fractional part of week or month. In the absence of a different agreement or usage, a depository for hire is entitled to one week's hire for the sustenance and shelter of living animals during any fraction of a week, and to half a month's hire for the storage of any property during any fraction of a half month.

Source: CivC 1877, § 1059; CL 1887, § 3683; RCivC 1903, § 1378; RC 1919, § 995; SDC 1939, § 60.0102 (18).



§ 43-39-27 Indemnification of depository by depositor.

43-39-27. Indemnification of depository by depositor. A depositor must indemnify the depository:

(1) For all damage caused to him by the defects or vices of the thing deposited; and

(2) For all expenses necessarily incurred by him about the thing, other than such as are involved in the nature of the undertaking.
Source: CivC 1877, § 1045; CL 1887, § 3669; RCivC 1903, § 1364; RC 1919, § 981; SDC 1939, § 60.0102 (7).



§ 43-39-28 Rights of parties to terminate deposit.

43-39-28. Rights of parties to terminate deposit. In the absence of an agreement as to the length of time during which a deposit is to continue, it may be terminated by the depositor at any time, and by the depository upon reasonable notice.

Source: CivC 1877, § 1060; CL 1887, § 3684; RCivC 1903, § 1379; RC 1919, § 996; SDC 1939, § 60.0102 (19).



§ 43-39-29 Termination of deposit--Payment of charges to become due.

43-39-29. Termination of deposit--Payment of charges to become due. Notwithstanding an agreement respecting the length of time during which a deposit is to continue, it may be terminated by the depositor on paying all that would become due to the depository in case of the deposit so continuing.

Source: CivC 1877, § 1061; CL 1887, § 3685; RCivC 1903, § 1380; RC 1919, § 997; SDC 1939, § 60.0102 (20).






Chapter 40 - Safeguarding Of Property In Hotels

§ 43-40-1 Liability of innkeeper or hotel keeper for loss of or injury to property of guest.

43-40-1. Liability of innkeeper or hotel keeper for loss of or injury to property of guest. No innkeeper or hotel keeper, whether individual, partnership, or corporation, who constantly has in the inn or hotel a metal safe or suitable vault in good order and who keeps on the doors of the sleeping rooms used by guests suitable locks or bolts, and on the transoms and windows of the rooms suitable fastenings and who keeps a copy of this section printed in distinct type constantly and conspicuously posted in each guest room, is liable for the loss or injury suffered by any guest, unless the guest offered to deliver any valuable property to the innkeeper or hotel keeper for custody in the metal safe or vault, and the innkeeper or hotel keeper omitted or refused to take it and deposit it in the safe or vault for custody and to give the guest a receipt. However, the keeper of any inn or hotel is not obliged to receive from any one guest for deposit in the safe or vault any property exceeding a total value of three hundred dollars, and is not liable for any excess of such property, whether received or not.

Source: CivC 1877, § 1063; CL 1887, § 3687; RCivC 1903, § 1383; SL 1913, ch 237, § 1; RC 1919, § 998; SDC 1939, § 60.0701; SL 1995, ch 248.



§ 43-40-2 Special arrangement between innkeeper or hotel keeper and guest for safe deposit of property.

43-40-2. Special arrangement between innkeeper or hotel keeper and guest for safe deposit of property. Any such innkeeper or hotel keeper may by special arrangement with a guest receive for deposit in such safe or vault any property upon such terms as they may agree to in writing, but every innkeeper or hotel keeper shall be liable for any loss of the above enumerated articles of a guest in his inn or hotel after said articles have been accepted for deposit if caused by the theft or negligence of the innkeeper, hotel keeper, or any of his servants.

Source: SL 1913, ch 237, § 2; RC 1919, § 999; SDC 1939, § 60.0702.



§ 43-40-3 Guest's receipt for property delivered for safekeeping.

43-40-3. Guest's receipt for property delivered for safekeeping. It shall be the duty of every guest and of everyone intending to be a guest of any hotel in this state, upon delivering to the proprietor of such hotel, or to his servants, any baggage or other articles of property of such guest for safekeeping, elsewhere than to the room assigned to such guest, to demand, and of such hotel proprietor to give, a check or receipt therefor in such case, to evidence the fact of such delivery.

Source: SL 1913, ch 237, § 3; RC 1919, § 1000; SDC 1939, § 60.0703.



§ 43-40-4 Exemption of hotel proprietor from liability for property of guest.

43-40-4. Exemption of hotel proprietor from liability for property of guest. No hotel proprietor shall be liable for the loss of or injury to such baggage or other articles of property of his guest, unless the same shall have been actually delivered by such guest to such hotel proprietor or to his servants for safekeeping, or unless such loss or injury shall have occurred through the negligence of such hotel proprietor, or by his servants or employees in such hotel.

Source: SL 1913, ch 237, § 3; RC 1919, § 1000; SDC 1939, § 60.0703.



§ 43-40-5 Personal property of guest not deposited for safekeeping--Liability of innkeeper or hotel keeper--Limitation as to amount--Exceptions.

43-40-5. Personal property of guest not deposited for safekeeping--Liability of innkeeper or hotel keeper--Limitation as to amount--Exceptions. The liability of the keeper of any inn or hotel, whether individual, partnership, limited liability company, or corporation, for loss of or injury to personal property placed by any guest under the keeper's care, other than that described in §§ 43-40-1 to 43-40-4, inclusive, is that of a depository for hire, except that if the loss or injury is caused by fire not intentionally produced by the innkeeper or the innkeeper's servants, the innkeeper is not liable. In no case may the liability exceed the sum of one hundred fifty dollars for each trunk and its contents, fifty dollars for each valise and its contents, and ten dollars for each box, bundle, or package, and contents, so placed under the innkeeper's care, and all other miscellaneous effects, including wearing apparel and personal belongings, fifty dollars, unless the innkeeper has consented in writing with the guest to assume a greater liability.

Source: SL 1913, ch 237, § 4; RC 1919, § 1001; SDC 1939, § 60.0704; SL 1994, ch 351, § 169.



§ 43-40-6 Guest leaving property at inn or hotel after departure or before arrival--Held at owner's risk.

43-40-6. Guest leaving property at inn or hotel after departure or before arrival--Held at owner's risk. Whenever any person shall suffer his baggage or property to remain in any inn or hotel, after leaving the same as a guest, and after the relation of innkeeper and guest between such guest and the proprietor of such inn or hotel has ceased, or shall forward the same to such inn or hotel before becoming a guest thereof and the same shall be received into such inn or hotel, such innkeeper may at his option hold such baggage or property at the risk of such owner.

Source: SL 1913, ch 237, § 4; RC 1919, § 1001; SDC 1939, § 60.0704.






Chapter 41 - Lost And Found Property

§ 43-41-1 Obligation of finder of lost thing.

43-41-1. Obligation of finder of lost thing. One who finds a thing lost is not bound to take charge of it; but if he does so, he is thenceforward a depository for the owner, with the rights and obligations of a depository for hire.

Source: CivC 1877, § 1064; CL 1887, § 3688; RCivC 1903, § 1384; RC 1919, § 1007; SDC 1939, § 60.0201.



§ 43-41-2 Duty of person finding lost personal property other than domestic animal--Advertisement and appraisement.

43-41-2. Duty of person finding lost personal property other than domestic animal--Advertisement and appraisement. Whenever any person finds any lost personal property, other than a domestic animal, under circumstances which give him knowledge or means of inquiry as to the true owner, he shall forthwith make all reasonable efforts to ascertain and notify such owner; and when such efforts do not result in the discovery of the true owner or when the circumstances do not give him such knowledge or means of inquiry, he shall cause such lost personal property to be advertised, appraised, and otherwise dealt with as provided in chapter 40-29 in the case of an estray.

Source: PolC 1877, ch 34, §§ 17, 21; CL 1887, §§ 2306, 2310; RPolC 1903, §§ 2972, 2976; RC 1919, § 8180; SDC 1939, § 40.1401.



§ 43-41-3 Finder to notify owner.

43-41-3. Finder to notify owner. If the finder of a thing knows or suspects who is the owner, he must, with reasonable diligence, give such owner notice of the finding; and if such finder fails to do so he is liable in damages to the owner, and has no claim to any reward offered by such owner for the recovery of the thing, or to any compensation for trouble or expenses.

Source: CivC 1877, § 1065; CL 1887, § 3689; RCivC 1903, § 1385; RC 1919, § 1008; SDC 1939, § 60.0202.



§ 43-41-4 Finder may put thing found in storage.

43-41-4. Finder may put thing found in storage. The finder of a thing may exonerate himself from liability at any time by placing it in storage with any responsible person of good character, at a reasonable expense.

Source: CivC 1877, § 1068; CL 1887, § 3692; RCivC 1903, § 1388; RC 1919, § 1011; SDC 1939, § 60.0205.



§ 43-41-5 Claimant to prove ownership.

43-41-5. Claimant to prove ownership. The finder of a thing may, in good faith, before giving it up, require reasonable proof of ownership from any person claiming it.

Source: CivC 1877, § 1066; CL 1887, § 3690; RCivC 1903, § 1386; RC 1919, § 1009; SDC 1939, § 60.0203.



§ 43-41-6 Compensation of finder--Necessary expenses--Preservation of lost thing--Reward for keeping.

43-41-6. Compensation of finder--Necessary expenses--Preservation of lost thing--Reward for keeping. The finder of a thing is entitled to compensation for all expenses necessarily incurred by him in its preservation, and for any other service necessarily performed by him about it, and to a reasonable reward for keeping it.

Source: CivC 1877, § 1067; CL 1887, § 3691; RCivC 1903, § 1387; RC 1919, § 1010; SDC 1939, § 60.0204.



§ 43-41-7 Surrender of thing to finder.

43-41-7. Surrender of thing to finder. The owner of a thing found may exonerate himself from the claims of the finder by surrendering it to him in satisfaction thereof.

Source: CivC 1877, § 1071; CL 1887, § 3695; RCivC 1903, § 1391; RC 1919, § 1014; SDC 1939, § 60.0208.



§ 43-41-8 Sale by finder of thing found.

43-41-8. Sale by finder of thing found. The finder of a thing may sell it if it is a thing which is commonly the subject of sale, when the owner cannot with reasonable diligence be found; or being found, refuses upon demand to pay the lawful charges of the finder, in the following cases:

(1) When the thing is in danger of perishing or of losing the greater part of its value; or

(2) When the lawful charges of the finder amount to two-thirds of its value.
Source: CivC 1877, § 1069; CL 1887, § 3693; RCivC 1903, § 1389; RC 1919, § 1012; SDC 1939, § 60.0206.



§ 43-41-9 Manner of selling thing found by finder.

43-41-9. Manner of selling thing found by finder. A sale under the provisions of § 43-41-8 must be made in the same manner as the sale of a thing pledged.

Source: CivC 1877, § 1070; CL 1887, § 3694; RCivC 1903, § 1390; RC 1919, § 1013; SDC 1939, § 60.0207.



§ 43-41-10 Thing intentionally abandoned--Provisions of chapter inapplicable.

43-41-10. Thing intentionally abandoned--Provisions of chapter inapplicable. The provisions of this chapter have no application to things which have been intentionally abandoned by their owners.

Source: CivC 1877, § 1072; CL 1887, § 3696; RCivC 1903, § 1392; RC 1919, § 1015; SDC 1939, § 60.0209.



§ 43-41-11 Disposition of certain abandoned, lost or confiscated bicycles.

43-41-11. Disposition of certain abandoned, lost or confiscated bicycles. If any abandoned, lost, or confiscated bicycle is under the control or care of or has been placed in storage by any local government agency or law enforcement agency and if more than ninety days have passed since the bicycle first came in the possession of the local government agency or law enforcement agency, the bicycle may be donated to a charitable organization, veterans organization, or benevolent organization that is nonprofit and recognized as tax-exempt under section 501(c)(3), 501(c)(7), 501(c)(8), 501(c)(10), or 501(c)(19) of the United States Internal Revenue Code of 1986 as amended to January 1, 2000, for distribution to the public based on need in a manner to be determined by the charitable, veterans, or benevolent organization.

Source: SL 2000, ch 214, § 1.






Chapter 41A - Disposition Of Unclaimed Property [Repealed]

CHAPTER 43-41A

DISPOSITION OF UNCLAIMED PROPERTY [REPEALED]

[Repealed by SL 1992, ch 312, § 39; SL 1993, ch 326, § 9]



Chapter 41B - Uniform Unclaimed Property Act

§ 43-41B-1 Definitions and use of terms.

43-41B-1. Definitions and use of terms. As used in this chapter, unless the context otherwise requires:

(1) "Administrator," the state treasurer;

(2) "Apparent owner," the person whose name appears on the records of the holder as the person entitled to property held, issued, or owing by the holder;

(3) "Attorney general," the chief legal officer of this state;

(4) "Banking organization," any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, or any organization defined by other law as a bank or banking organization;

(5) "Business association," a nonpublic corporation, joint stock company, investment company, business trust, partnership, cooperative, or association for business purposes of two or more individuals, whether or not for profit, including a banking organization, financial organization, insurance company, or utility;

(6) "Domicile," the state of incorporation of a corporation or the state of the principal place of business of an unincorporated person;

(7) "Financial organization," a savings and loan association, cooperative bank, building and loan association, or credit union;

(8) "Holder," a person, wherever organized or domiciled, who is:

(i) In possession of property belonging to another;

(ii) A trustee; or

(iii) Indebted to another on an obligation;

(9) "Insurance company," an association, corporation, fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage, including accident, burial, casualty, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life (including endowments and annuities), malpractice, marine, mortgage, surety, and wage protection insurance;

(10) "Intangible property," includes:

(i) Moneys, checks, drafts, deposits, interest, dividends, unpaid mineral proceeds, royalties, vendor checks, income, unpaid commissions, unpaid overcharges, and unpaid accounts payable;

(ii) Credit balances, customer overpayments, gift certificates, security deposits, refunds, credit memos, unpaid wages, unused airline tickets, and unidentified remittances;

(iii) Stocks and other intangible ownership interests in business associations;

(iv) Moneys deposited to redeem stocks, bonds, coupons, and other securities, or to make distributions;

(v) Amounts due and payable under the terms of insurance policies;

(vi) Amounts distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits; and

(vii) United States savings bonds held or owing in this state by any person, or issued or owed in the course of a holder's business, or by a state or other government, governmental subdivision, agency, or instrumentality;

(11) "Last known address," a description of the last known location of the apparent owner sufficient for the purpose of the delivery of mail;

(12) "Owner," a depositor in the case of a deposit, a beneficiary in case of a trust other than a deposit in trust, a creditor, claimant, or payee in the case of other intangible property, or any other person having a legal or equitable interest in property subject to this chapter or his legal representative;

(13) "Person," an individual, business association, state or other government, governmental subdivision or agency, public corporation, public authority, estate, trust, two or more persons having a joint or common interest, or any other legal or commercial entity;

(14) "Property," includes money, rights to claim refunds or rebates, postal savings deposits, bonds, United States savings bonds, notes, certificates, policies of insurance, other instruments of value, choses-in-action, obligations whether written or unwritten and anything of value of any nature whatsoever;

(15) "State," any state, district, commonwealth, territory, insular possession, or any other area subject to the legislative authority of the United States;

(15A) "Unclaimed Property Division," a division within the Office of the State Treasurer;

(16) "Utility," a person who owns or operates for public use any plant, equipment, property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.
Source: SL 1992, ch 312, § 1; SL 2014, ch 210, § 2; SL 2017, ch 190, § 4, eff. Mar. 10, 2017.



§ 43-41B-2 Property presumed abandoned--General rule.

43-41B-2. Property presumed abandoned--General rule. (a) Except as otherwise provided by this chapter, all intangible property, including any income or increment derived therefrom, less any lawful charges, that is held, issued, or owing in the ordinary course of a holder's business and has remained unclaimed by the owner for more than three years after it became payable or distributable is presumed abandoned.

(b) Property is payable or distributable for the purpose of this chapter notwithstanding the owner's failure to make demand or to present any instrument or document required to receive payment.

Source: SL 1992, ch 312, § 2; SL 2012, ch 209, § 1.



§ 43-41B-3 General rules for taking custody of intangible unclaimed property.

43-41B-3. General rules for taking custody of intangible unclaimed property. Unless otherwise provided in this chapter or by other statute of this state, intangible property is subject to the custody of this state as unclaimed property if the conditions raising a presumption of abandonment under §§ 43-41B-2 and 43-41B-5 to 43-41B-17, inclusive, are satisfied and:

(1) The last known address, as shown on the records of the holder, of the apparent owner is in this state;

(2) The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this state;

(3) The records of the holder do not reflect the last known address of the apparent owner, and it is established that:

(i) The last known address of the person entitled to the property is in this state;

(ii) The holder is a domiciliary or a government or governmental subdivision or agency of this state and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property; or

(iii) The holder originating or issuing the intangible property is incorporated, organized, created or constructively located in this state;

(4) The last known address, as shown on the records of the holder, of the apparent owner is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property and the holder is a domiciliary or a government or governmental subdivision or agency of this state;

(5) The last known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or governmental subdivision or agency of this state; or

(6) The transaction out of which the property arose occurred in this state, and

(i)(A) The last known address of the apparent owner or other person entitled to the property is unknown; or

(B) The last known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property; and

(ii) The holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.
Source: SL 1992, ch 312, § 3.



§ 43-41B-4 Travelers checks and money orders.

43-41B-4. Travelers checks and money orders. (a) Any sum payable on a travelers check that has been outstanding for more than fifteen years after its issuance is presumed abandoned unless the owner, within fifteen years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(b) Any sum payable on a money order or similar written instrument, other than a third-party bank check, that has been outstanding for more than three years after its issuance is presumed abandoned unless the owner, within three years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(c) A holder may not deduct from the amount of a travelers check or money order any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose a charge and the issuer regularly imposes such charges and does not regularly reverse or otherwise cancel them.

(d) No sum payable on a travelers check, money order, or similar written instrument, other than a third-party bank check, as described in subsections (a) and (b), may be subjected to the custody of this state as unclaimed property unless:

(1) The records of the issuer show that the travelers check, money order, or similar written instrument was purchased in this state;

(2) The issuer has its principal place of business in this state and the records of the issuer do not show the state in which the travelers check, money order, or similar written instrument was purchased; or

(3) The issuer has its principal place of business in this state, the records of the issuer show the state in which the travelers check, money order, or similar written instrument was purchased and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

(e) Notwithstanding any other provisions of this chapter, subsection (d) applies to sums payable on travelers checks, money orders, and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state.

Source: SL 1992, ch 312, § 4; SL 1993, ch 326, § 1; SL 2012, ch 209, § 2.



§ 43-41B-5 Checks, drafts and similar instruments issued or certified by banking and financial organizations.

43-41B-5. Checks, drafts and similar instruments issued or certified by banking and financial organizations. (a) Any sum payable on a check, draft, or similar instrument, except those subject to § 43-41B-4, on which a banking or financial organization is directly liable, including a cashier's check and a certified check, which has been outstanding for more than three years after it was payable or after its issuance if payable on demand, is presumed abandoned, unless the owner, within three years, has communicated in writing with the banking or financial organization concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee thereof.

(b) A holder may not deduct from the amount of any instrument subject to this section any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the holder and the owner of the instrument pursuant to which the holder may impose a charge, and the holder regularly imposes such charges and does not regularly reverse or otherwise cancel them.

Source: SL 1992, ch 312, § 5; SL 2012, ch 209, § 3.



§ 43-41B-6 Bank deposits and funds in financial organizations.

43-41B-6. Bank deposits and funds in financial organizations. (a) Any demand, savings, or matured time deposit with a banking or financial organization, including a deposit that is automatically renewable, and any funds paid toward the purchase of a share, a mutual investment certificate, or any other interest in a banking or financial organization is presumed abandoned unless in the case of a matured time deposit, the banking or financial organization has mailed, at least once in three years certified mail requesting a return receipt, to the owner and the receipt has been returned and signed by the addressee, or unless the owner, within three years has:

(1) In the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest;

(2) Communicated in writing with the banking or financial organization concerning the property;

(3) Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization;

(4) Owned other property to which paragraph (1), (2), or (3) applies and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed abandoned under this subsection at the address to which communications regarding the other property regularly are sent;

(5) Had another relationship with the banking or financial organization concerning which the owner has:

(i) Communicated in writing with the banking or financial organization; or

(ii) Otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be abandoned under this subsection at the address to which communications regarding the other relationship regularly are sent; or

(6) Received tax reports or regular statements of the deposit by mail from the banking or financial organization regarding the deposit. Receipt of the statement by the owner is presumed if the statement is mailed first class by the banking or financial organization and not returned.

(b) For purposes of subsection (a) property includes any income, increments, interest, or dividends.

(c) A holder may not impose with respect to property described in subsection (a) any charge due to dormancy or inactivity or cease payment of interest unless:

(1) There is an enforceable written contract between the holder and the owner of the property pursuant to which the holder may impose a charge or cease payment of interest;

(2) For property in excess of two dollars, the holder, no more than three months before the initial imposition of those charges or cessation of interest, has given written notice to the owner of the amount of those charges at the last known address of the owner stating that those charges will be imposed or that interest will cease, but the notice provided in this section need not be given with respect to charges imposed or interest ceased before July 1, 1993; and

(3) The holder regularly imposes such charges or ceases payment of interest and does not regularly reverse or otherwise cancel them or retroactively credit interest with respect to the property.

(d) Any property described in subsection (a) that is automatically renewable is matured for purposes of subsection (a) upon the expiration of its initial time period, but in the case of any renewal to which the owner consents at or about the time of renewal by communicating in writing with the banking or financial organization or otherwise indicating consent as evidenced by a memorandum or other record on file prepared by an employee of the organization, the property is matured upon the expiration of the last time period for which consent was given. If, at the time provided for delivery in § 43-41B-20, a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the time when no penalty or forfeiture would result.

Source: SL 1992, ch 312, § 6; SL 2002, ch 200, § 1; SL 2012, ch 209, § 4.



§ 43-41B-7 Funds owing under life insurance.

43-41B-7. Funds owing under life insurance. (a) Funds held or owing under any life or endowment insurance policy or annuity contract that has matured or terminated are presumed abandoned if unclaimed for more than three years after the funds became due and payable as established from the records of the insurance company holding or owing the funds, but property described in subsection (c)(2) is presumed abandoned if unclaimed for more than three years.

(b) If a person other than the insured or annuitant is entitled to the funds and an address of the person is not known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the last known address of the person entitled to the funds is the same as the last known address of the insured or annuitant according to the records of the company.

(c) For purposes of this chapter, a life or endowment insurance policy or annuity contract not matured by actual proof of the death of the insured or annuitant according to the records of the company is matured and the proceeds due and payable if:

(1) The company knows that the insured or annuitant has died; or

(2)(i) The insured has attained, or would have attained if he were living, the limiting age under the mortality table on which the reserve is based;

(ii) The policy was in force at the time the insured attained, or would have attained, the limiting age specified in subparagraph (i); and

(iii) Neither the insured nor any other person appearing to have an interest in the policy within the preceding three years, according to the records of the company, has assigned, readjusted, or paid premiums on the policy, subjected the policy to a loan, corresponded in writing with the company concerning the policy, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the company.

(d) For purposes of this chapter, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from being matured or terminated under subsection (a) if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds thereof before the depletion of the cash surrender value of a policy by the application of those provisions.

(e) If the laws of this state or the terms of the life insurance policy require the company to give notice to the insured or owner that an automatic premium loan provision or other nonforfeiture provision has been exercised and the notice, given to an insured or owner whose last known address according to the records of the company is in this state, is undeliverable, the company shall make a reasonable search to ascertain the policyholder's correct address to which the notice must be mailed.

(f) Notwithstanding any other provision of law, if the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within four months after the death, the company shall take reasonable steps to pay the proceeds to the beneficiary.

(g) Commencing on July 1, 1994, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of this state must request the following information:

(1) The name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class;

(2) The address of each beneficiary; and

(3) The relationship of each beneficiary to the insured.
Source: SL 1992, ch 312, § 7; SL 2012, ch 209, § 5.



§ 43-41B-8 Deposits held by utilities.

43-41B-8. Deposits held by utilities. Any deposit, including any interest thereon, made by a subscriber with a utility to secure payment for or any sum paid in advance for utility services to be furnished in this state, less any lawful deductions, is presumed abandoned if it has remained unclaimed by the person appearing on the records of the utility entitled thereto for more than one year after the termination of the services for which the deposit or advance payment was made.

Any sum which a utility has been ordered to refund and which was received for utility services rendered in this state, together with any interest thereon, less any lawful deductions, is presumed abandoned if it has remained unclaimed by the person appearing on the records of the utility entitled thereto for more than one year after the date it became payable in accordance to the final determination or order providing for the refund.

Source: SL 1992, ch 312, § 8.



§ 43-41B-9 Refunds held by business associations.

43-41B-9. Refunds held by business associations. Except to the extent otherwise ordered by the court or administrative agency, any sum that a business association has been ordered to refund by a court or administrative agency which has remained unclaimed by the owner for more than one year after it became payable in accordance with the final determination or order providing for the refund, whether or not the final determination or order requires any person entitled to a refund to make a claim for it, is presumed abandoned.

Source: SL 1992, ch 312, § 9.



§ 43-41B-10 Stock and other intangible interests in business associations.

43-41B-10. Stock and other intangible interests in business associations. (a) Except as provided in subsections (b) and (e), stock or other intangible ownership interest in a business association, the existence of which is evidenced by records available to the association, is presumed abandoned and, with respect to the interest, the association is the holder, if a dividend, distribution, or other sum payable as a result of the interest has remained unclaimed by the owner for three years and the owner within three years has not:

(1) Communicated in writing with the association regarding the interest or a dividend, distribution, or other sum payable as a result of the interest; or

(2) Otherwise communicated with the association regarding the interest or a dividend, distribution, or other sum payable as a result of the interest, as evidenced by a memorandum or other record on file with the association prepared by an employee of the association.

(b) At the expiration of a three-year period following the failure of the owner to claim a dividend, distribution, or other sum payable to the owner as a result of the interest, the interest is not presumed abandoned unless there have been at least three dividends, distributions, or other sums paid during the period, none of which has been claimed by the owner. If three dividends, distributions, or other sums are paid during the three-year period, the period leading to a presumption of abandonment commences on the date payment of the first such unclaimed dividend, distribution, or other sum became due and payable. If three dividends, distributions, or other sums are not paid during the presumptive period, the period continues to run until there have been three dividends, distributions, or other sums that have not been claimed by the owner.

(c) The running of the three-year period of abandonment ceases immediately upon the occurrence of a communication referred to in subsection (a). If any future dividend, distribution, or other sum payable to the owner as a result of the interest is subsequently not claimed by the owner, a new period of abandonment commences and relates back to the time a subsequent dividend, distribution, or other sum became due and payable.

(d) At the time an interest is presumed abandoned under this section, any dividend, distribution, or other sum then held for or owing to the owner as a result of the interest, and not previously presumed abandoned, is presumed abandoned.

(e) This chapter does apply to any stock or other intangible ownership interest enrolled in a plan that provides for the automatic reinvestment of dividends, distributions, or other sums payable as a result of the interest if the records available to the administrator of the plan show, with respect to any intangible ownership interest not enrolled in the reinvestment plan, that the owner has not within three years communicated in any manner described in subsection (a).

Source: SL 1992, ch 312, § 10; SL 2012, ch 209, § 6.



§ 43-41B-11 Property of business associations held in course of dissolution.

43-41B-11. Property of business associations held in course of dissolution. Intangible property distributable in the course of a dissolution of a business association which remains unclaimed by the owner for more than one year after the date specified for final distribution is presumed abandoned.

Source: SL 1992, ch 312, § 11.



§ 43-41B-12 Repealed.

43-41B-12. Repealed by SL 1993, ch 326, § 2



§ 43-41B-13 Property held by agents and fiduciaries.

43-41B-13. Property held by agents and fiduciaries. (a) Intangible property and any income or increment derived therefrom held by fiduciaries and agents for the benefit of another person is presumed abandoned unless the owner, within three years after it has become payable or distributable, has increased or decreased the principal, accepted payment of principal or income, communicated concerning the property, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by the fiduciary.

(b) Funds in an individual retirement account or a retirement plan for self-employed individuals or similar account or plan established pursuant to the Internal Revenue laws of the United States are not payable or distributable within the meaning of subsection (a) unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

(c) For the purpose of this section, a person who holds property as an agent for a business association is deemed to hold the property in a fiduciary capacity for that business association alone, unless the agreement between him and the business association provides otherwise.

(d) For the purposes of this chapter, a person who is deemed to hold property in a fiduciary capacity for a business association alone is the holder of the property only insofar as the interest of the business association in the property is concerned, and the business association is the holder of the property insofar as the interest of any other person in the property is concerned.

Source: SL 1992, ch 312, § 12; SL 2012, ch 209, § 7.



§ 43-41B-14 Property held by courts and public agencies.

43-41B-14. Property held by courts and public agencies. Intangible property held for the owner by a court, federal, state, or other government, governmental subdivision or agency or entity, public corporation, public authority, or public officer of this state which remains unclaimed by the owner for more than one year after becoming payable or distributable is presumed abandoned.

Source: SL 1992, ch 312, § 13.



§ 43-41B-15 Gift certificates and credit memos.

43-41B-15. Gift certificates and credit memos. (a) A gift certificate or a credit memo issued in the ordinary course of an issuer's business which remains unclaimed by the owner for more than three years after becoming payable or distributable is presumed abandoned.

(b) In the case of a gift certificate, the amount presumed abandoned is the price paid by the purchaser for the gift certificate. In the case of a credit memo, the amount presumed abandoned is the amount credited to the recipient of the memo.

Source: SL 1992, ch 312, § 14; SL 2012, ch 209, § 8.



§ 43-41B-16 Wages.

43-41B-16. Wages. Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holder's business which remains unclaimed by the owner for more than one year after becoming payable are presumed abandoned.

Source: SL 1992, ch 312, § 15.



§ 43-41B-17 Contents of safe deposit box or other safekeeping repository.

43-41B-17. Contents of safe deposit box or other safekeeping repository. Any tangible and intangible property held in a safe deposit box or any other safekeeping repository or agency or collateral deposit box in this state in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, which remain unclaimed by the owner for more than three years after the lease or rental period on the box or other repository has expired, are presumed abandoned.

Source: SL 1992, ch 312, § 16; SL 1993, ch 326, § 3; SL 2012, ch 209, § 9.



§ 43-41B-18 Report of abandoned property.

43-41B-18. Report of abandoned property. (a) A person holding property tangible or intangible, presumed abandoned and subject to custody as unclaimed property under this chapter shall report to the administrator concerning the property as provided in this section. The expiration of any period of time specified by statute or court order, during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property, shall not prevent the money or property from being presumed abandoned property, nor affect any duty to file a report required by this chapter or to pay or deliver abandoned property to the state treasurer.

The holder of unclaimed property shall, before filing the annual report required by this section, communicate with the owner and take necessary steps to prevent abandonment from being presumed by exercising due diligence to ascertain the whereabouts of the owner. This shall include, but is not limited to, the mailing of notice to each person having an address if said person is entitled to property of the value of fifty dollars or more presumed abandoned under this chapter.

The mailed notice shall contain:

(1) A statement that according to the records of the holder, property is being held to which the addressee appears to be entitled;

(2) Information regarding any changes of the name of the holder; and

(3) A statement that the property will escheat to the state.

(b) The report must be verified and must include:

(1) Except with respect to travelers checks and money orders, the name, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of property of the value of fifty dollars or more presumed abandoned under this chapter;

(2) In the case of unclaimed funds of fifty dollars or more held or owing under any life or endowment insurance policy or annuity contract, the full name and last known address of the insured or annuitant and of the beneficiary according to the records of the insurance company holding or owing the funds;

(3) In the case of the contents of a safe deposit box or other safekeeping repository or of other tangible property, a description of the property and the place where it is held and may be inspected by the administrator and any amounts owing to the holder;

(4) The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, but items of value under fifty dollars each may be reported in the aggregate;

(5) The date the property became payable, demandable, or returnable, and the date of the last transaction with the apparent owner with respect to the property; and

(6) Other information the administrator prescribes by rule as necessary for the administration of this chapter.

(c) If the person holding property presumed abandoned and subject to custody as unclaimed property is a successor to other persons who previously held the property for the apparent owner or the holder has changed his name while holding the property, he shall file with his report all known names and addresses of each previous holder of the property.

(d) The report must be filed before November first of each year as of June thirtieth, next preceding, but the report of any life insurance company must be filed before May first of each year as of December thirty-first next preceding. On written request by any person required to file a report, the administrator may postpone the reporting date or waive any interest fees or penalties.

(e) The holder in possession of property presumed abandoned and subject to custody as unclaimed property under this chapter shall, between the time of the commencement and the termination of the applicable dormancy period, send written notice to the apparent owner at his last known address informing him that the holder is in possession of property subject to this chapter if:

(1) The holder has in its records an address for the apparent owner which the holder's records disclose to be accurate;

(2) The claim of the apparent owner is not barred by the statutes of limitations; and

(3) The property has a value of fifty dollars or more.
Source: SL 1992, ch 312, § 17; SL 1993, ch 326, § 4.



§ 43-41B-19 Notice and publication of names of persons appearing to be owners of abandoned property.

43-41B-19. Notice and publication of names of persons appearing to be owners of abandoned property. (a) The administrator shall cause a notice to be published within the quarter immediately following the report required by § 43-41B-18 at least once in a newspaper of general circulation in the county of this state in which is located the last known address of any person to be named in the notice. If no address is listed or the address is outside this state, the notice must be published in the county in which the holder of the property has its principal place of business within this state.

(b) The published notice must be entitled "Notice of Names of Persons Appearing to be Owners of Abandoned Property" and contain:

(1) The names in alphabetical order and last known address, if any, of persons listed in the report and entitled to notice within the county as specified in subsection (a);

(2) A statement that information concerning the property and the name and last known address of the holder may be obtained by any person possessing an interest in the property by addressing an inquiry to the administrator; and

(3) A statement that if proof of claim is not presented by the owner and the owner's right to receive the property must be established to the administrator's satisfaction to whom all claims must be directed.

(c) The administrator is not required to publish in the notice any items of less than one hundred twenty-five dollars unless the administrator considers their publication to be in the public interest.

(d) This section is not applicable to sums payable on travelers checks, money orders, and other written instruments presumed abandoned under § 43-41B-4.

Source: SL 1992, ch 312, § 18; SL 2012, ch 209, § 10.



§ 43-41B-20 Payment or delivery of abandoned property.

43-41B-20. Payment or delivery of abandoned property. (a) Except as otherwise provided in subsections (b) and (c) of this section, a person who is required to file a report under this chapter shall, at the same time as the final date for filing the report as required, pay or deliver to the administrator all abandoned property required to be reported.

(b) If the owner establishes the right to receive the abandoned property to the satisfaction of the holder before the property has been delivered or it appears that for some other reason the presumption of abandonment is erroneous, the holder need not pay or deliver the property to the administrator, and the property will no longer be presumed abandoned. In that case, the holder shall file with the administrator a verified written explanation of the proof of claim or of the error in the presumption of abandonment.

(c) Property reported under § 43-41B-18 for which the holder is not required to report the name of the apparent owner must be delivered to the administrator at the time of filing the report.

(d) The holder of any interest shall deliver a duplicate certificate or other evidence of ownership to the administrator, the holder and any transfer agent, registrar or other person acting for or on behalf of a holder in executing or delivering the duplicate certificate is relieved of all liability of every kind in accordance with the provisions of this chapter to every person, including any person acquiring the original certificate or the duplicate of the certificate or the duplicate of the certificate issued to the department, for any losses or damages resulting to the person by the issuance and delivery to the department of the duplicate certificate.

Source: SL 1992, ch 312, § 19.



§ 43-41B-21 Custody by state--Holder relieved from liability--Reimbursement of holder paying claim--Reclaiming for owner--Defense of holder--Payment of safe deposit box or repository charges.

43-41B-21. Custody by state--Holder relieved from liability--Reimbursement of holder paying claim--Reclaiming for owner--Defense of holder--Payment of safe deposit box or repository charges. (a) Upon the payment or delivery of property to the administrator, the state assumes custody and responsibility for the safekeeping of the property. A person who pays or delivers property to the administrator in good faith is relieved of all liability to the extent of the value of the property paid or delivered for any claim then existing or which thereafter may arise or be made in respect to the property.

(b) A holder who has paid money to the administrator pursuant to this chapter may make payment to any person appearing to the holder to be entitled to payment and, upon filing proof of payment and proof that the payee was entitled thereto, the administrator shall promptly reimburse the holder for the payment without imposing any fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a travelers check or money order, the holder must be reimbursed under this subsection upon filing proof that the instrument was duly presented and that payment was made to a person who appeared to the holder to be entitled to payment. The holder must be reimbursed for payment made under this subsection even if the payment was made to a person whose claim was barred under subsection 43-41B-30(a).

(c) A holder who has delivered property (including a certificate of any interest in a business association) other than money to the administrator pursuant to this chapter may reclaim the property if still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the owner has claimed the property from the holder.

(d) The administrator may accept the holder's affidavit as sufficient proof of the facts that entitle the holder to recover money and property under this section.

(e) If the holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.

(f) For the purposes of this section, "good faith" means:

(1) Payment or delivery was made in a reasonable attempt to comply with this chapter;

(2) The person delivering the property was not a fiduciary then in breach of trust in respect to the property and had a reasonable basis for believing, based on the facts then known to him, that the property was abandoned for the purposes of this chapter; and

(3) There is no showing that the records pursuant to which the delivery was made did not meet reasonable commercial standards of practice in the industry.

(g) Property removed from a safe deposit box or other safekeeping repository is received by the administrator subject to the holder's right under this subsection to be reimbursed for the actual cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges when the charges do not exceed the value of the property. The administrator shall reimburse or pay the holder out of the proceeds remaining after deducting the administrator's selling cost.

Source: SL 1992, ch 312, § 20.



§ 43-41B-22 Crediting of dividends, interest, or increments to owner's account .

43-41B-22. Crediting of dividends, interest, or increments to owner's account. Whenever property other than money is paid or delivered to the administrator under this chapter, the owner is entitled to receive from the administrator any dividends, interest, or other increments realized or accruing on the property at or before liquidation or conversion thereof into money.

Source: SL 1992, ch 312, § 21.



§ 43-41B-23 Public sale of abandoned property.

43-41B-23. Public sale of abandoned property. (a) Except as provided in subsections (b) and (c), the administrator, within three years after the receipt of abandoned property, shall sell the property to the highest bidder at public sale in whatever city in the state affords, in the judgment of the administrator, the most favorable market for the property involved. The administrator may decline the highest bid and reoffer the property for sale if in the judgment of the administrator the bid is insufficient. If in the judgment of the administrator the probable cost of sale exceeds the value of the property, the property need not be offered for sale. Any sale held under this section shall be preceded by a publication of notice, at least three weeks in advance of sale, in a newspaper of general circulation in the county in which the property is to be sold.

(b) Securities listed on an established stock exchange shall be sold at prices prevailing at the time of sale on the exchange. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers advisable.

(c) The state treasurer shall sell all stocks, bonds, and other negotiable instruments within ninety days of confirmed receipt of such instruments, unless the property is on an open claim. The state treasurer is not liable for any loss or gain in the value that the instrument would have obtained had the instrument been held instead of being sold.

(d) The purchaser of property at any sale conducted by the administrator pursuant to this chapter takes the property free of all claims of the owner or previous holder of the property and of all persons claiming through or under the owner or previous holder. The administrator shall execute all documents necessary to complete the transfer of ownership.

Source: SL 1992, ch 312, § 22; SL 2017, ch 190, § 1, eff. Mar. 10, 2017.



§ 43-41B-23.1 Sale of securities, stocks, bonds, and other intangible ownership interests.

43-41B-23.1. Sale of securities, stocks, bonds, and other intangible ownership interests. All securities, stocks, bonds, or other intangible ownership interests in business associations held by the Unclaimed Property Division with any value shall be sold after March 10, 2017.

Source: SL 2017, ch 190, § 3, eff. Mar. 10, 2017.



§ 43-41B-24 Deposit of funds.

43-41B-24. Deposit of funds. (a) Except as otherwise provided by this section, the administrator shall promptly deposit in the general fund of this state all funds received under this chapter, including the proceeds from the sale of abandoned property under § 43-41B-23. The administrator shall retain in a separate trust fund an amount not more than fifty thousand dollars from which prompt payment of claims duly allowed must be made by him. Before making the deposit, the administrator shall record the name and last known address of each person appearing from the holders' reports to be entitled to the property and the name and last known address of each insured person or annuitant and beneficiary and with respect to each policy or contract listed in the report of an insurance company its number, the name of the company, and the amount due. The record must be available for public inspection at all reasonable business hours.

(b) The administrator may pay from the unclaimed property trust fund:

(1) Any costs in connection with the sale of abandoned property;

(2) Costs of mailing and publication in connection with any abandoned property;

(3) Reasonable service charges; and

(4) Costs incurred in examining records of holders of property and in collecting the property from those holders.
Source: SL 1992, ch 312, § 23; SL 1993, ch 327, § 1.



§ 43-41B-24.1 Continuous appropriation of fund--Report--Approval of certain expenditures.

43-41B-24.1. Continuous appropriation of fund--Report--Approval of certain expenditures . Money in the unclaimed property trust fund for payment of costs and expenses authorized under § 43-41B-24 is continuously appropriated for those purposes. Any expenditures shall be paid upon warrants drawn by the state auditor pursuant to vouchers authorized by the state treasurer. All funds paid out by the state treasurer under chapter 43-41B shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature. Any expenditure other than unclaimed property claims that exceeds the informational budget shall be approved by the Board of Finance pursuant to chapter 4-1.

Source: SL 1993, ch 327, §§ 2, 3; SL 2012, ch 210, § 1.



§ 43-41B-25 Filing of claim with administrator.

43-41B-25. Filing of claim with administrator. (a) A person, excluding another state, claiming an interest in any property paid or delivered to the administrator may file a claim on a form prescribed by the administrator and verified by the claimant.

(b) The administrator shall consider each claim within ninety days after it is filed and give written notice to the claimant if the claim is denied in whole or in part. The notice may be given by sending the notice to the last address or, if any, stated in the claim as the address to which notices are to be sent. If no address for notices is stated in the claim, the notice may be mailed to the last address, if any, of the claimant as stated in the claim. No notice of denial need be given if the claim fails to state either the last address to which notices are to be sent or the address of the claimant.

(c) If a claim is allowed, the administrator shall pay over or deliver to the claimant the property or the amount the administrator actually received or the net proceeds if it has been sold by the administrator, together with any additional amount required by § 43-41B-22. If the claim is for property presumed abandoned under § 43-41B-10 which was sold by the administrator within ninety days of confirmed receipt of the property, the amount payable for that claim is the net proceeds of sale. When property is paid or delivered to the administrator under this chapter, the owner is not entitled to receive income or other increments accruing thereafter.

Source: SL 1992, ch 312, § 24; SL 2017, ch 190, § 2, eff. Mar. 10, 2017.



§ 43-41B-26 Claim of another state to recover property--Procedure.

43-41B-26. Claim of another state to recover property--Procedure. (a) At any time after property has been paid or delivered to the administrator under this chapter another state may recover the property if:

(1) The property was subjected to custody by this state because the records of the holder did not reflect the last known address of the apparent owner when the property was presumed abandoned under this chapter, and the other state establishes that the last known address of the apparent owner or other person entitled to the property was in that state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state;

(2) The last known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of that state the property has escheated to or become subject to a claim of abandonment by that state;

(3) The records of the holder were erroneous in that they did not accurately reflect the actual owner of the property and the last known address of the actual owner is in the other state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state;

(4) The property was subjected to custody by this state under subdivision 43-41B-3(6) and under the laws of the state of domicile of the holder the property has escheated to or become subject to a claim of abandonment by that state; or

(5) The property is the sum payable on a travelers check, money order, or other similar instrument that was subjected to custody by this state under § 43-41B-4, and the instrument was purchased in the other state, and under the laws of that state the property escheated to or became subject to a claim of abandonment by that state.

(b) The claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the administrator, who shall decide the claim within ninety days after it is presented. The administrator shall allow the claim if he determines that the other state is entitled to the abandoned property under subsection (a).

(c) The administrator shall require a state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim for the property.

Source: SL 1992, ch 312, § 25.



§ 43-41B-27 Action to establish claim.

43-41B-27. Action to establish claim. A person aggrieved by a decision of the administrator or whose claim has not been acted upon within ninety days after its filing may bring an action to establish the claim in the circuit court, naming the administrator as a defendant. The action must be brought within ninety days after the decision of the administrator or within one hundred eighty days after the filing of the claim if he has failed to act on it. The action shall be trial de novo without a jury.

Source: SL 1992, ch 312, § 26.



§ 43-41B-28 Election to take payment or delivery.

43-41B-28. Election to take payment or delivery. (a) The administrator may decline to receive any property reported under this chapter which he considers to have a value less than the expense of giving notice and of sale. If the administrator elects not to receive custody of the property, the holder shall be notified.

(b) A holder, with the written consent of the administrator and upon conditions and terms prescribed by him, may report and deliver property before the property is presumed abandoned. Property delivered under this subsection must be held by the administrator and is not presumed abandoned until such time as it otherwise would be presumed abandoned under this chapter.

Source: SL 1992, ch 312, § 27.



§ 43-41B-29 Destruction or disposition of property having insubstantial commercial value--Immunity from liability.

43-41B-29. Destruction or disposition of property having insubstantial commercial value--Immunity from liability. If the administrator determines after investigation that any property delivered under this chapter has insubstantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. No action or proceeding may be maintained against the state or any officer or against the holder for or on account of any action taken by the administrator pursuant to this section.

Source: SL 1992, ch 312, § 28.



§ 43-41B-30 Period of limitation.

43-41B-30. Period of limitation. (a) The expiration, before or after July 1, 1993, of any period of time specified by contract, statute, or court order, during which a claim for money or property can be made or during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property, does not prevent the money or property from being presumed abandoned or affect any duty to file a report or to pay or deliver abandoned property to the administrator as required by this chapter.

(b) No action or proceeding may be commenced by the administrator with respect to any duty of a holder under this chapter more than ten years after the duty arose.

Source: SL 1992, ch 312, § 29.



§ 43-41B-31 Requests for reports and examination of records.

43-41B-31. Requests for reports and examination of records. (a) The administrator may require any person who has not filed a report to file a verified report stating whether or not the person is holding any unclaimed property reportable or deliverable under this chapter. The administrator may contract with the Department of Revenue to conduct such examinations.

(b) The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with the provisions of this chapter. The administrator may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this chapter.

(c) If a person is treated under § 43-41B-13, as the holder of the property only insofar as the interest of the business association in the property is concerned, the administrator, pursuant to subsection (b), may examine the records of the person if the administrator has given the notice required by subsection (b) to both the person and the business association at least sixty days before the examination.

(d) If an examination of the records of a person results in the disclosure of property reportable and deliverable under this chapter, the administrator may assess the cost of the examination against the holder at the rate of one hundred dollars a day for each examiner, but in no case may the charges exceed the value of the property found to be reportable and deliverable.

Source: SL 1992, ch 312, § 30; SL 1993, ch 326, § 5; SL 1996, ch 261, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 43-41B-32 Retention of records.

43-41B-32. Retention of records. (a) Every holder required to file a report under § 43-41B-18, as to any property for which it has obtained the last known address of the owner, shall maintain a record of the name and last known address of the owner for ten years after the property becomes reportable, except to the extent that a shorter time is provided in subsection (b) or by rule of the administrator.

(b) Any holder that sells in this state its travelers checks, money orders, or other similar written instruments, other than third-party bank checks on which the holder is directly liable, or that provides such instruments to others for sale in this state, shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue for three years after the date the property is reportable.

Source: SL 1992, ch 312, § 31.



§ 43-41B-33 Enforcement.

43-41B-33. Enforcement. The administrator may bring an action in a court of competent jurisdiction to enforce this chapter.

Source: SL 1992, ch 312, § 32.



§ 43-41B-34 Interstate agreements and cooperation--Joint and reciprocal actions with other states.

43-41B-34. Interstate agreements and cooperation--Joint and reciprocal actions with other states. (a) To avoid conflicts between the administrator's procedures and the procedures of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act, the administrator, so far as is consistent with the purposes, policies, and provisions of this chapter, before adopting, amending, or repealing rules, may advise and consult with administrators in other jurisdictions that enact substantially the Uniform Unclaimed Property Act and take into consideration the rules of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act.

(b) The administrator may join with other states to seek enforcement of this chapter against any person who is or may be holding property reportable under this chapter.

(c) The administrator may enter into agreements with other states to exchange information.

Source: SL 1992, ch 312, § 33; SL 1993, ch 326, § 6.



§ 43-41B-35 Interest on untimely payments.

43-41B-35. Interest on untimely payments. A person who fails to pay or deliver property within the time prescribed by this chapter shall pay to the administrator interest at the Category A rate on the property or value thereof from the date the property should have been paid or delivered.

Source: SL 1992, ch 312, § 34.



§ 43-41B-36 Agreements to locate reported property.

43-41B-36. Agreements to locate reported property. All agreements to pay compensation to recover or assist in the recovery of property reported under § 43-41B-18, made within twelve months prior to the reporting and remitting of abandoned property accounts and within twenty-four months after the date payment or delivery is made under § 43-41B-20, are unenforceable. No agreement entered into after twenty-four months of the required date of delivery of the property by the holder to the state treasurer is valid if a person thereby undertakes to locate property included in a report for a fee or other compensation exceeding twenty-five percent of the value of the recoverable property unless the agreement is in writing and signed by the owner. Nothing in this section may be construed to prevent an owner from asserting at any time that an agreement to locate property is based upon excessive or unjust consideration. A violation of this section is a Class 1 misdemeanor.

Source: SL 1992, ch 312, § 35; SL 1993, ch 326, § 7; SL 1994, ch 342.



§ 43-41B-37 Effect of new provisions--Clarification of application.

43-41B-37. Effect of new provisions--Clarification of application. (a) This chapter does not relieve a holder of a duty that arose before July 1, 1993, to report, pay, or deliver property. A holder who did not comply with the law in effect before July 1, 1993, is subject to the applicable enforcement and penalty provisions that then existed and they are continued in effect for the purpose of this subsection, subject to subdivision 43-41B-30(b).

(b) Except to the extent previously reported to a state, the initial report filed under this chapter for property that was not required to be reported before July 1, 1993, but which is subject to this chapter must include all items of property that would have been presumed abandoned during the ten-year period preceding July 1, 1993, as if this chapter had been in effect during that period.
Source: SL 1992, ch 312, § 36; SL 1993, ch 326, § 8.



§ 43-41B-38 Rules.

43-41B-38. Rules. The administrator may promulgate rules, pursuant to chapter 1-26, to carry out the provisions of this chapter.

Source: SL 1992, ch 312, § 37.



§ 43-41B-39 Rejected.

43-41B-39. Rejected by special referendum election held November 3, 1998



§ 43-41B-40 Open-loop prepaid cards exempt.

43-41B-40. Open-loop prepaid cards exempt. The provisions of this chapter do not apply to open-loop prepaid cards for which the underlying funds do not expire and the records of the depository institution do not disclose the identity of the actual owner. For the purposes of this section, an open-loop prepaid card is an electronic payment device that meets the following conditions:

(1) Is purchased or loaded, or both, on a prepaid basis for the future purchase or delivery of any goods or services; and

(2) Can be used to purchase goods and services at multiple unaffiliated merchants or service providers.
Source: SL 2010, ch 215, § 1.



§ 43-41B-41 Rewards cards exempt.

43-41B-41. Rewards cards exempt. Notwithstanding § 43-41B-40, the provisions of this chapter do not apply to any rewards card. For the purposes of §§ 43-41B-40 to 43-41B-42, inclusive, a rewards card is any awards, rewards, rebate, loyalty, incentive, or promotional card for which no money was paid by the cardholder.

Source: SL 2010, ch 215, § 2.



§ 43-41B-42 Unredeemed gift certificates, closed-loop cards, open-loop cards, and rewards cards not subject to state claim.

43-41B-42. Unredeemed gift certificates, closed-loop cards, open-loop cards, and rewards cards not subject to state claim. Any unredeemed gift certificate or closed-loop card that meets the requirements of § 43-41B-43 or any open-loop prepaid card or rewards card is subject only to any rights of a purchaser or owner of the gift certificate or card and is not subject to any claim made by any state acting on behalf of a purchaser or owner.

Source: SL 2010, ch 215, § 3; SL 2011, ch 198, § 2.



§ 43-41B-43 Certain gift certificates and closed-loop prepaid cards exempt.

43-41B-43. Certain gift certificates and closed-loop prepaid cards exempt. The provisions of this chapter do not apply to any gift certificate or closed-loop prepaid card that has no expiration date and that is not subject to a dormancy, inactivity, or service fee. For purposes of this chapter, a closed-loop prepaid card is an electronic payment device that meets the following conditions:

(1) Is purchased or loaded, or both, on a prepaid basis in exchange for payment for the future purchase or delivery of goods or services; and

(2) Is redeemable upon presentation to a single merchant or an affiliated group of merchants for goods and services.
Source: SL 2011, ch 198, § 1.



§ 43-41B-44 United States savings bonds.

43-41B-44. United States savings bonds. (a) Notwithstanding the provisions of §§ 43-41B-3, 43-41B-14, 43-41B-18, 43-41B-19, 43-41B-20, 43-41B-21, 43-41B-23, and 43-41B-36, United States savings bonds which are unclaimed property and subject to the provisions of chapter 43-41B shall escheat to this state three years after becoming unclaimed property and subject to the provisions of chapter 43-41B and all property rights and legal title to and ownership of such United States savings bonds or proceeds from such bonds, including all rights, powers, and privileges of survivorship of any owner, co-owner, or beneficiary, shall vest solely in this state.

(b) Within one hundred eighty days after the three year period in subsection (a), if no claim has been filed in accordance with the provisions of chapter 43-41B for such United States savings bonds, the administrator shall commence a civil action in the Sixth Judicial Circuit for a determination that such United States savings bonds shall escheat to this state. The administrator may postpone the bringing of such action until sufficient United States savings bonds have accumulated in the administrator's custody to justify the expense of the proceedings.

(c) The administrator shall make service by publication of the proceeding in Hughes County in accordance with § 15-9-7. The notice shall name any defendant to be served and notify the defendant:

(1) The defendant has been sued in a named court;

(2) The defendant shall answer the petition or other pleading or otherwise defend, on or before a specified date, not less than forty-one days after the date the notice is first published; and

(3) If the defendant does not answer or otherwise defend, the petition or other pleading will be taken as true and judgment, the nature of which will be stated, will be rendered accordingly.

In addition, before service by publication under this section can be made, the administrator or the administrator's attorney shall file an affidavit or a declaration stating all of the following facts that apply:

(i) The residences of all named defendants sought to be served, if known, and the names of all defendants whose residences are unknown after reasonable effort to ascertain them and the specific efforts made to ascertain their residences;

(ii) The affiant or declarant has made a reasonable but unsuccessful effort to ascertain the names and residences of any defendants sought to be served as unknown parties and the specific efforts made to ascertain the names and residences;

(iii) The party seeking service by publication is unable to obtain service of summons on the defendants in this state; and

(iv) The case is one in which the party with due diligence is unable to serve summons on the defendant in this state and:

(A) The case relates to or involves real or personal property in this state, if any defendant has or claims a lien or interest, vested or contingent, in the property; or

(B) In which the relief demanded consists wholly or partly in excluding the defendant from any interest in the property.

(d) If no person files a claim or appears at the hearing to substantiate a claim, or where the court determines that a claimant is not entitled to the property claimed by such claimant, then the court, if satisfied by evidence that the administrator has substantially complied with the laws of this state, shall enter a judgment that the subject United States savings bonds have escheated to this state, and all property rights and legal title to and ownership of such United States savings bonds or proceeds from such bonds, including all rights, powers, and privileges of survivorship of any owner, co-owner, or beneficiary, have vested solely to this state.

(e) The administrator shall redeem such United States savings bonds escheated to the state and the proceeds from the redemption of United States savings bonds shall be deposited into an account in the state treasury in accordance with the provisions of § 43-41B-24.

(f) Any person making a claim for the United States savings bonds escheated to the state under this section, or for the proceeds from such bonds, may file a claim in accordance with the provisions of chapter 43-41B. Upon providing sufficient proof of the validity of the person's claim, the administrator may pay the claim in accordance with the provisions of chapter 43-41B.

Source: SL 2014, ch 210, § 1.






Chapter 41C - Unclaimed Property Held By Museums Or Historical Societies

§ 43-41C-1 Property held by a museum or historical society deemed abandoned.

43-41C-1. Property held by a museum or historical society deemed abandoned. Any property held by a museum or historical society in the state which is held for ten years or more and to which no person has made claim is deemed to be abandoned and becomes the property of the museum or society, if the museum or society has complied with §§ 43-41C-2 and 43-41C-3.

Source: SL 1993, ch 328, § 1.



§ 43-41C-2 Publication of notice of abandoned property held by a museum or historical society.

43-41C-2. Publication of notice of abandoned property held by a museum or historical society. The museum or society shall publish a notice as a display advertisement entitled "Notice of Abandoned Property Held by a Museum or Historical Society" at least once each week for two successive weeks. The notice shall be published in a legal newspaper of general circulation of any county in this state in which is located the last known address of any owner of property named in the notice. If no address is listed or if the address is outside this state, the notice shall be published in the county in which the holder of the abandoned property has his principal place of business within the state.

Source: SL 1993, ch 328, § 2.



§ 43-41C-3 Notice requirements for abandoned property held by a museum or historical society.

43-41C-3. Notice requirements for abandoned property held by a museum or historical society. The published notice required by § 43-41C-2 shall contain:

(1) The name and last known address, if any, of the last known owner of property;

(2) A description of the property; and

(3) A statement that if proof of claim is not presented by the owner to the museum or society and if the owner's right to receive the property is not established to the museum's or society's satisfaction within sixty-five days from the date of the second published notice, the property shall be deemed abandoned and shall become the property of the museum or society.
Source: SL 1993, ch 328, § 3.



§ 43-41C-4 Title to abandoned property vested in museum or historical society.

43-41C-4. Title to abandoned property vested in museum or historical society. If no claim has been made to the property within sixty-five days from the date of the second published notice, title to the property vests in the museum or society, free from all claims of the owner and of all persons claiming through or under him.

Source: SL 1993, ch 328, § 4.






Chapter 42 - Things In Action

§ 43-42-1 Thing in action defined.

43-42-1. Thing in action defined. A thing in action is a right to recover money or other personal property by a judicial proceeding.

Source: CivC 1877, § 360; CL 1887, § 2876; RCivC 1903, § 383; RC 1919, § 471; SDC 1939, § 51.0802.



§ 43-42-2 Transfer and survivorship--Violation of right of property or obligation.

43-42-2. Transfer and survivorship--Violation of right of property or obligation. A thing in action arising out of the violation of a right of property or out of an obligation may be transferred by the owner. Upon the death of the owner it passes to his personal representatives except where in the cases provided by law it passes to his devisees or successor in office.

Source: CivC 1877, § 361; CL 1887, § 2877; RCivC 1903, § 384; RC 1919, § 472; SDC 1939, § 51.0803; SL 1945, ch 213.



§ 43-42-3 Nonnegotiable contract--Transfer by endorsement.

43-42-3. Nonnegotiable contract--Transfer by endorsement. A nonnegotiable written contract for the payment of money or personal property may be transferred by endorsement in like manner with negotiable instruments. Such endorsement shall transfer all the rights of the assignor under the instrument to the assignee subject to all equities and defenses existing in favor of the maker at the time of the endorsement, or arising in his favor before notice of the assignment or endorsement.

Source: CivC 1877, § 818; CL 1887, § 3442; RCivC 1903, § 1135; RC 1919, § 742; SDC 1939, § 51.0803; SL 1945, ch 213.



§ 43-42-4 Accounts receivable--Transfer by assignment in good faith.

43-42-4. Accounts receivable--Transfer by assignment in good faith. Every written assignment made in good faith, whether in the nature of a sale, pledge, or other transfer, of an account receivable or of an amount due or to become due on an open account or on a contract (all hereinafter called "account"), with or without the giving of notice of such assignment to the debtor, shall be valid, legal, and complete at the time of the making of such assignment, and shall be deemed to have been fully perfected at that time. Thereafter, no bona fide purchaser from the assignor, no creditor of any kind of the assignor, and no other assignee or transferee of the assignor, in any event shall have, or be deemed to have acquired, any right in the account so transferred or in the proceeds thereof or in any obligation substituted therefor, superior to the rights therein of the assignee.

Source: SDC 1939, § 51.0803 as added by SL 1945, ch 213.



§ 43-42-5 Debtor unaware of assignment--Acquittance by good faith payment to assignor, creditor, subsequent purchaser, or other assignee or transferee.

43-42-5. Debtor unaware of assignment--Acquittance by good faith payment to assignor, creditor, subsequent purchaser, or other assignee or transferee. In any case where, acting without knowledge of an assignment described by § 43-42-4, the debtor in good faith pays all or part of such account to the assignor, or to such creditor, subsequent purchaser, or other assignee or transferee, such payment shall be acquittance to the debtor to the extent thereof, and such assignor, creditor, subsequent purchaser, or other assignee or transferee shall be a trustee of any sums so paid and shall be accountable and liable to the prior assignee therefor.

Source: SDC 1939, § 51.0803 as added by SL 1945, ch 213.






Chapter 43 - Products Of The Mind

§ 43-43-1 Products of the mind--Exclusive ownership of author.

43-43-1. Products of the mind--Exclusive ownership of author. The author of any product of the mind, whether it is an invention or a composition in letters or arts or a design with or without delineation or other graphical representation, has an exclusive ownership therein and in the representation or expression thereof which continues so long as the product and the representations or expressions thereof made by him remain in his possession.

Source: CivC 1877, § 570; CL 1887, § 3193; RCivC 1903, § 886; RC 1919, § 484; SDC 1939, § 51.0804.



§ 43-43-2 Products of the mind--Joint ownership.

43-43-2. Products of the mind--Joint ownership. Unless otherwise agreed a product of the mind, in the production of which several persons are jointly concerned, is owned by them as follows:

(1) If the product is single, in equal proportions; or

(2) If it is not single, in the proportion to the contribution of each.
Source: CivC 1877, § 571; CL 1887, § 3194; RCivC 1903, § 887; RC 1919, § 485; SDC 1939, § 51.0805.



§ 43-43-3 Transfer of product of mind by owner.

43-43-3. Transfer of product of mind by owner. The owner of any product of the mind or of any representation or expression thereof may transfer his property in the same.

Source: CivC 1877, § 572; CL 1887, § 3195; RCivC 1903, § 888; RC 1919, § 486; SDC 1939, § 51.0806.



§ 43-43-4 Publication by owner of product of mind--Reproduction rights.

43-43-4. Publication by owner of product of mind--Reproduction rights. If the owner of a product of the mind intentionally makes it public, a copy or reproduction may be made public by any person without responsibility to the owner so far as the law of this state is concerned.

Source: CivC 1877, § 573; CL 1887, § 3196; RCivC 1903, § 889; RC 1919, § 487; SDC 1939, § 51.0807.



§ 43-43-5 Subsequent inventor, author, or composer--Identical production--Rights of respective owners.

43-43-5. Subsequent inventor, author, or composer--Identical production--Rights of respective owners. If the owner of a product of the mind does not make it public, any other person subsequently and originally producing the same thing has the same right therein as the prior author which right is exclusive to the same extent against all persons except the prior author or those claiming under him.

Source: CivC 1877, § 574; CL 1887, § 3197; RCivC 1903, § 890; RC 1919, § 488; SDC 1939, § 51.0808.



§ 43-43-6 Private writings--Ownership--Right of publication.

43-43-6. Private writings--Ownership--Right of publication. Letters and other private communications in writing belong to the person to whom they are addressed and delivered; but they cannot be published against the will of the writer except by authority of law.

Source: CivC 1877, § 575; CL 1887, § 3198; RCivC 1903, § 891; RC 1919, § 489; SDC 1939, § 51.0809.






Chapter 43A - Sound Reproductions

§ 43-43A-1 Owner defined.

43-43A-1. Owner defined. The term "owner," as used in this chapter, shall mean any person who owns the original fixation of sounds embodied in the master phonograph record, master disc, master tape, master wire, master film, or other device used for reproducing recorded sounds on phonograph records, discs, tapes, wires, films, or other articles on which sound is recorded.

Source: SL 1975, ch 172, § 1.



§ 43-43A-2 Pirating recorded sound or dealing in pirated recordings as felony.

43-43A-2. Pirating recorded sound or dealing in pirated recordings as felony. Except as provided in § 43-43A-4, or with the express consent of the owner, it is a Class 6 felony for any person to knowingly:

(1) Transfer or cause to be transferred any sounds recorded on a phonograph record, disc, tape, wire, film, or other article on which sound is recorded, with the intent to sell or cause to be sold or to use or cause to be used for profit through public performance the article on which such sounds are so transferred; or

(2) Manufacture, distribute, advertise or sell, offer for sale, or possess for the purpose of sale, at wholesale or retail, any such article on which sounds have been so transferred.
Source: SL 1975, ch 172, § 2; SL 1983, ch 15, § 12.



§ 43-43A-3 Sale of recordings without identification of manufacturer and performers as felony.

43-43A-3. Sale of recordings without identification of manufacturer and performers as felony. It is a Class 6 felony for any person to distribute, advertise, circulate, sell, or offer for sale or possess for the purpose of sale, at wholesale or retail, any phonograph record, disc, tape, wire, film, or other article on which sounds have been transferred, unless such phonograph record, disc, tape, wire, film, or other article prominently discloses the actual name and street address of the manufacturer thereof, and the name of the actual performing artist or group. As used in this section, the term "manufacturer" shall not include the manufacturer of the cartridge or casing itself.

Source: SL 1975, ch 172, § 3; SL 1983, ch 15, § 13.



§ 43-43A-4 Broadcast media, home recording, judicial and administrative proceedings exempt.

43-43A-4. Broadcast media, home recording, judicial and administrative proceedings exempt. The provisions of this chapter shall not apply to:

(1) Any person engaged in radio or television broadcasting who transfers, or causes to be transferred any recorded sounds as a part of a radio or television broadcast or for archival preservation; or

(2) Any person who transfers or causes to be transferred any recorded sounds in the home, for personal use, without any compensation being derived by such person or any other person from such transferral; or

(3) Any person who transfers or causes to be transferred any recorded sounds, or transcript thereof, in any judicial proceedings or administrative proceedings under chapter 1-26.
Source: SL 1975, ch 172, § 4.



§ 43-43A-5 , 43-43A-6. Repealed.

43-43A-5, 43-43A-6. Repealed by SL 1983, ch 15, §§ 14, 15



§ 43-43A-7 Each transaction as separate offense.

43-43A-7. Each transaction as separate offense. Each and every individual and separate manufacture, distribution, sale, or offer of sale, at wholesale of a recorded article prohibited by this chapter shall constitute a separate offense and be punishable as such.

Source: SL 1975, ch 172, § 5.






Chapter 43B - Computer Programs

§ 43-43B-1 Unlawful uses of computer system.

43-43B-1. Unlawful uses of computer system. A person is guilty of unlawful use of a computer system, software, or data if the person:

(1) Knowingly obtains the use of, accesses or exceeds authorized access to, a computer system, or any part thereof, without the consent of the owner;

(2) Knowingly obtains the use of, accesses, or exceeds authorized access to, a computer system, or any part thereof, without the consent of the owner, and the access or use includes access to confidential data or material;

(3) Knowingly copies or obtains information from a computer system, or compromises any security controls for the computer system, or uses or discloses to another, or attempts to use or disclose to another, the numbers, codes, passwords, or other means of access to a computer system without the consent of the owner;

(4) Knowingly disrupts, denies, or inhibits access to software or data without the consent of the owner;

(5) Knowingly disrupts, denies, or inhibits access to a computer system, without consent of the owner;

(6) Knowingly modifies, changes, or alters software or data, without the consent of the owner;

(7) Knowingly obtains use of, alters, accesses, or exceeds authorized access to, destroys, disables, or inhibits access to a computer system, as part of a deception for the purpose of obtaining money, property, or services from the owner of a computer system, or any third party;

(8) Knowingly destroys or disables a computer system, without consent of the owner; or

(9) Knowingly destroys or disables software or computer data, without consent of the owner.
Source: SL 1982, ch 300, § 3; SL 1984, ch 282, § 1; SL 2002, ch 109, § 27.



§ 43-43B-2 Definition of terms.

43-43B-2. Definition of terms. Terms used in this chapter mean:

(1) "Access," to instruct, communicate with, store data in, or retrieve data from a computer system;

(2) "Computer," an internally programmed, general purpose digital device capable of automatically accepting data, processing data and supplying the results of the operation;

(3) "Software," a series of coded instructions or statements in a form acceptable to a computer system, which causes the computer system to process data in order to achieve a certain result;

(4) "Computer system," includes any computer, computer network, other related device, data input and output and storage devices, and data communications links;

(5) "Computer network," a set of related, connected network electronics and communications links that allows any computer system to communicate with any other computer system;

(5A) "Data," digitized information in any form that may be accessed by a computer system, regardless of whether the information is in transmission or stored on a computer system, diskette, compact diskette, cd-rom, tape, or in any other medium;

(6) "Destroy," to make unusable, render inoperable, render unable to accept or process data, or supply results, render unable to perform data processing tasks or cause computer networks to be unable to transfer data between computer systems for any amount of time.
Source: SL 1982, ch 300, § 2; SL 1984, ch 282, § 2; SL 2002, ch 109, § 28.



§ 43-43B-3 Penalties for unlawful use of computer systems.

43-43B-3. Penalties for unlawful use of computer systems. Violations of the provisions of § 43-43B-1 are punishable as follows:

(1) For a violation of subdivision (1), a Class 1 misdemeanor;

(2) For a violation of subdivision (2) or (3), a Class 6 felony;

(3) For a violation of subdivision (4), a Class 5 felony;

(4) For a violation of subdivision (5) or (6), a Class 4 felony;

(5) For a violation of subdivision (8) or (9), a Class 3 felony;

(6) For a violation of subdivision (7), a Class 2 felony.
Source: SL 1982, ch 300, § 4; SL 1984, ch 282, § 3; SL 2002, ch 109, § 29.



§ 43-43B-4 to 43-43B-6. Repealed.

43-43B-4 to 43-43B-6. Repealed by SL 2002, ch 109, §§ 30 to 32



§ 43-43B-7 Civil rights not affected.

43-43B-7. Civil rights not affected. The provisions of this chapter shall neither enlarge nor diminish the rights of parties in civil litigation.

Source: SL 1982, ch 300, § 8.



§ 43-43B-8 Venue for violations.

43-43B-8. Venue for violations. For the purpose of venue under the provisions of this chapter, any violation of this chapter shall be considered to have been committed: in any county in which any act was performed in furtherance of any transaction violating this chapter; in any county in which any violator had control or possession of any proceeds of said violation or of any books, records, documents, property, financial instrument, computer software, computer program, or other material, objects or items which were used in any county from which, to which, or through which any access to a computer, computer system, or computer network was made whether by wires, electromagnetic waves, microwaves, or any other means of communication.

Source: SL 1984, ch 282, § 5.






Chapter 44 - Emblems Of Associations

§ 43-44-1 Insignia of fraternal, historical, military, or labor organizations--Right of registration, alteration, or cancellation.

43-44-1. Insignia of fraternal, historical, military, or labor organizations--Right of registration, alteration, or cancellation. Any association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans' organization, labor union, foundation, federation, or any other society, organization, or association, degree, branch, subordinate lodge or auxiliary thereof, whether incorporated or unincorporated, the principles and activities of which are not repugnant to the Constitution and laws of the United States or this state, may register in the Office of the Secretary of State a facsimile, duplicate, or description of its name, badge, motto, button, decoration, charm, rosette, or other insignia hereinafter referred to as an emblem, and may, by reregistration alter or cancel the same.

Source: SL 1933, ch 82, § 1; SDC 1939, § 51.0902.



§ 43-44-2 Deceptive emblem--Registration forbidden.

43-44-2. Deceptive emblem--Registration forbidden. No registration shall be granted, nor alteration permitted of any emblem so nearly resembling any other which has been theretofore registered, as to be calculated to deceive or mislead.

Source: SL 1933, ch 82, § 4; SDC 1939, § 51.0904.



§ 43-44-3 Application for registration of emblem--Officers authorized to make--Verification--Copies of emblem.

43-44-3. Application for registration of emblem--Officers authorized to make--Verification--Copies of emblem. Application for registration of an emblem shall be made by the chief officer or officers of the association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans' organization, labor union, foundation, federation, or any other society, organization, or association, degree, branch, subordinate lodge or auxiliary thereof, upon blanks to be provided by the secretary of state. Applications for registration shall be verified and have attached thereto two copies of the emblem for which registration is sought.

Source: SL 1933, ch 82, § 2; SDC 1939, § 51.0903.



§ 43-44-4 False or fraudulent representation to procure filing and registration as misdemeanor.

43-44-4. False or fraudulent representation to procure filing and registration as misdemeanor. Any person who makes a false or fraudulent representation to procure the filing and registration of any emblem as defined in this chapter is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 51.9904; SL 1983, ch 15, § 16.



§ 43-44-5 Application for registration, alteration, cancellation, or transfer of registration of emblem--Receipt and filing by secretary of state--Issuance of certificate--Indexing.

43-44-5. Application for registration, alteration, cancellation, or transfer of registration of emblem--Receipt and filing by secretary of state--Issuance of certificate--Indexing. The secretary of state shall receive and file all applications under the provisions of this chapter, and shall issue a certificate of registration to the applicant, if the emblem is entitled to registration under the provisions of this chapter.

Applications for cancellation or alteration of registrations shall likewise be received and filed, and certificates thereof issued.

Assignments or other transfers of registrations shall likewise be received, and filed, and noted on the index of such registrations.

Source: SL 1933, ch 82, § 7; SDC 1939, § 51.0905.



§ 43-44-6 Fee for registration, alteration, or cancellation of certificate--Assignment and other fees.

43-44-6. Fee for registration, alteration, or cancellation of certificate--Assignment and other fees. The fee of the secretary of state for filing the application and issuing certificate of registration, alteration, or cancellation shall be seventy-five dollars.

The fee for filing any assignment or other transfer of registration shall be ten dollars.

The fee for searches, certified copies, and other official acts of the secretary of state, required under the provisions of this chapter, shall be the same as provided by law for similar services except as otherwise specifically provided in this chapter.

Source: SDC 1939, § 51.0905; SL 2003, ch 8, § 11; SL 2009, ch 4, § 11.



§ 43-44-7 Registration records--Indexing by secretary of state--Contents.

43-44-7. Registration records--Indexing by secretary of state--Contents. The secretary of state shall keep a properly indexed record of all registrations provided for by this chapter, which record shall also show any altered or canceled registration, and any assignments or transfers thereof.

Source: SL 1933, ch 82, § 3; SDC 1939, § 51.0905.



§ 43-44-8 Prima facie evidence of right to exclusive use of registered emblem--Rights of prior owner not affected.

43-44-8. Prima facie evidence of right to exclusive use of registered emblem--Rights of prior owner not affected. Registration under the provisions of this chapter shall be prima facie evidence of the right of the registrant to the exclusive use of the emblem registered, but it shall not affect the rights of any prior owner or proprietor of the emblem, who has established rights therein by prior, open, notorious, and exclusive use, and upon which prior use the said registered emblem is an infringement, counterfeit, or imitation, calculated to mislead or deceive.

Source: SDC 1939, § 51.0906.



§ 43-44-9 Persons benefitted by registration of emblem.

43-44-9. Persons benefitted by registration of emblem. The registration shall be for the benefit of the registrant and his successors, assigns, and persons using the same under his permission or license, express or implied, and according to the laws governing the succession, assignment, and use of personal property generally.

Source: SL 1933, ch 82, § 2; SDC 1939, § 51.0906.



§ 43-44-10 Unauthorized use or wearing of registered emblem--Classification of offense.

43-44-10. Unauthorized use or wearing of registered emblem--Classification of offense. It is a petty offense for any person to use any emblem which has been registered under the provisions of this chapter, or one so nearly resembling it as to be calculated to deceive or mislead, unless he is entitled to wear or use it under the constitution, bylaws, rules, or regulations of the lodge, association, or organization registering the emblem. Any person who intentionally wears, exhibits, displays, or uses, for any purpose, the emblem of an association or organization registered under the provisions of this chapter, unless he is entitled to use and wear the same under the constitution, bylaws, rules, or regulations of such association or organization, is guilty of a Class 2 misdemeanor.

Source: SL 1933, ch 82, § 6; SDC 1939, §§ 51.0904, 51.9902; SL 1983, ch 15, § 17.



§ 43-44-11 Enjoining unlawful use of emblem of fraternal, historical, military, or labor organization--Right to damages.

43-44-11. Enjoining unlawful use of emblem of fraternal, historical, military, or labor organization--Right to damages. Any person entitled to the use or benefits of any registered emblem may maintain an action in any court of competent jurisdiction to enjoin the unauthorized use of the same, or any infringement, counterfeit, or imitation thereof; and in such action may have judgment for injunction, damages, including profits acquired by the defendant, and order for destruction of all counterfeits or imitations, according to the rights of such person established in such action.

Source: SDC 1939, § 51.0907.






Chapter 45 - Personal Property Exempt From Process

§ 43-45-1 Scope of exemptions of personal property.

43-45-1. Scope of exemptions of personal property. Except as hereinafter provided, the property mentioned in this chapter is exempt from attachment or mesne process, and from levy and sale on execution, and from any other final process issued from any court.

Source: CCivP 1877, § 322; CL 1887, § 5126; RCCivP 1903, § 344; RC 1919, § 2657; SDC 1939, § 51.1801.



§ 43-45-2 Property absolutely exempt.

43-45-2. Property absolutely exempt. The property mentioned in this section is absolutely exempt from all such process, levy, or sale, except as otherwise provided by law:

(1) All family pictures;

(2) A pew or other sitting in any house of worship;

(3) A lot or lots in any burial ground;

(4) The family Bible and all schoolbooks used by the family, and all other books used as a part of the family library, not exceeding in value two hundred dollars;

(5) All wearing apparel and clothing of the debtor and his family;

(6) The provisions for the debtor and his family necessary for one year's supply, either provided or growing, or both, and fuel necessary for one year;

(7) All property in this state of the judgment debtor if the judgment is in favor of any state for failure to pay that state's income tax on benefits received from a pension or other retirement plan while the judgment debtor was a resident of this state;

(8) Any health aids professionally prescribed to the debtor or to a dependant of the debtor;

(9) Any court ordered domestic support award of alimony, maintenance, or support of the debtor which is not a gross or lump sum and does not exceed seven hundred fifty dollars per month.
Source: CCivP 1877, § 323; CL 1887, § 5127; SL 1890, ch 86, § 1; RCCivP 1903, § 345; RC 1919, § 2658; SDC 1939, § 51.1802; SL 1993, ch 329; SL 2013, ch 224, § 1; SL 2014, ch 211, § 1.



§ 43-45-3 Homestead absolutely exempt--Extent of exemption when homestead sold or divided by court order.

43-45-3. Homestead absolutely exempt--Extent of exemption when homestead sold or divided by court order. A homestead:

(1) As defined and limited in chapter 43-31, is absolutely exempt; or

(2) In the event such homestead is sold under the provisions of chapter 21-19, or is sold by the owner voluntarily, the proceeds of such sale, not exceeding the sum of sixty thousand dollars, is absolutely exempt for a period of one year after the receipt of such proceeds by the owner. If the homestead is divided by court order pursuant to § 25-4-44 and a lien is imposed on the homestead for the benefit of the nonoccupant spouse pursuant to § 25-4-42, absence from the homestead and loss of title to the homestead pursuant to the court order, does not constitute forfeiture of the homestead exemption and homestead protection shall attach to the judicial lien for a period of one year. Such exemption shall be limited to one hundred seventy thousand dollars for a homestead of a person seventy years of age or older or the unremarried surviving spouse of such person so long as it continues to possess the character of a homestead.
Source: CCivP 1877, § 323, subdiv 7; CL 1887, § 5127, subdiv 7; SL 1890, ch 86, § 1; RCCivP 1903, § 345, subdiv 7; RC 1919, § 2658 (7); SDC 1939, § 51.1802; SL 1957, ch 267, § 1; SL 1966, ch 153; SL 1978, ch 156, § 8; SL 1980, ch 296, § 3; SL 2005, ch 235, § 1; SL 2009, ch 224, § 1; SL 2015, ch 223, § 4.



§ 43-45-4 Additional property exemptions--Selection and appraisal.

43-45-4. Additional property exemptions--Selection and appraisal. In addition to the property provided for in §§ 43-45-2 and 43-45-3, the debtor, if the head of a family, may, personally, or by agent or attorney, select from all other of the debtor's personal property, not absolutely exempt, goods, chattels, merchandise, money, or other personal property not to exceed in the aggregate seven thousand dollars in value; and, if not the head of a family, property as aforesaid of the value of five thousand dollars, which is also exempt, and which shall be chosen and appraised as provided by law.

Source: SDC 1939, § 51.1803; SL 1957, ch 267, § 2; SL 1986, ch 361; SL 1990, ch 157, § 8; SL 1991, ch 366, § 1; SL 1998, ch 265, § 1; SL 1998, ch 266, § 1; SL 2013, ch 224, § 2.



§ 43-45-5 Repealed.

43-45-5. Repealed by SL 1998, ch 265, § 2



§ 43-45-6 Proceeds of life insurance payable to estate of decedent--Rights of surviving spouse or minor children--Amount of exemption--Payment discharging insurer from liability.

43-45-6. Proceeds of life insurance payable to estate of decedent--Rights of surviving spouse or minor children--Amount of exemption--Payment discharging insurer from liability. The proceeds of any insurance upon the life of any person residing in this state, at the time of his death and who leaves a surviving widow, husband, or minor child or children, payable upon his death to his estate or personal representative, and not assigned to any other person, shall, to any amount not exceeding ten thousand dollars, inure to the use of such surviving widow, husband, minor child or children; and such amount shall not be subject to the payment of any debt of such decedent, or of such surviving widow, husband, minor child or children. Whenever the proceeds of such insurance become payable and the insurer makes payment thereof to the personal representative of the estate of such person, such payment shall fully discharge the insurer from all claims under the policy or contract, and such insurer need not follow the distribution of such payment.

Source: SL 1895, ch 89; RCCivP 1903, § 348; RC 1919, § 2661; SL 1923, ch 148; SDC 1939, § 51.1805; SL 1959, ch 280.



§ 43-45-7 Persons to whom exemptions do not apply.

43-45-7. Persons to whom exemptions do not apply. Except those made absolute, the exemptions provided by this chapter do not apply to the following persons:

(1) To a nonresident;

(2) To a debtor who is in the act of removing with his family from the state;

(3) To a debtor who has absconded, taking with him his family;

(4) To a debtor for the necessaries of life, including only food, clothing, and fuel, provided for the debtor or his family;

(5) To a debtor for assistance or services furnished by the state to or on behalf of his children or spouse, by virtue of assignment of support rights to the state;

(6) To a debtor for child and spousal support obligations; or

(7) To a debtor for assistance or services furnished to the debtor by or through the Department of Social Services.
Source: Subdivs. (1) to (3): CCivP 1877, § 333; CL 1887, § 5138; RCCivP 1903, § 363; RC 1919, § 2670; SDC 1939, § 51.1808; SL 1943, ch 174; SL 1984, ch 283; SL 1991, ch 367. Subdiv. (4): CCivP 1877, § 332; SL 1881, ch 34, § 1; CL 1887, § 5136; RCCivP 1903, § 361; SL 1911, ch 150; RC 1919, § 2668; omitted SDC 1939, § 51.1808; SL 1943, ch 174; SL 1984, ch 283; SL 1986, ch 218, § 61. Subdiv. (5): SL 1984, ch 283; SL 1986, ch 218, § 61; SL 1991, ch 367. Subdiv. (6): SL 1986, ch 218, § 61; SL 1991, ch 367. Subdiv. (7): SL 1991, ch 367.



§ 43-45-8 Exemption not allowed for purchase money or construction costs.

43-45-8. Exemption not allowed for purchase money or construction costs. No exemption shall be allowed any person against an attachment or execution issued for the purchase money of property or for the agreed or reasonable cost of the material furnished or labor performed in the original erection and construction of buildings thereon, claimed to be exempt, and on which such attachment or execution is levied.

Source: SL 1883, ch 50, § 1; CL 1887, § 5137; RCCivP 1903, § 362; SL 1903, ch 139; RC 1919, § 2669; SL 1927, ch 115; SDC 1939, § 51.1807.



§ 43-45-9 Debt incurred for property obtained under false pretenses--Allowance only of absolute exemptions.

43-45-9. Debt incurred for property obtained under false pretenses--Allowance only of absolute exemptions. No exemptions, except the absolute exemptions, shall be allowed any person against an execution or other process issued upon a debt incurred for property obtained under false pretenses.

Source: SL 1885, ch 55, § 3; CL 1887, § 5139; RCCivP 1903, § 364; RC 1919, § 2671; SDC 1939, § 51.1809.



§ 43-45-10 Judgment for fines, penalties, or costs of criminal prosecutions--Limited exemptions.

43-45-10. Judgment for fines, penalties, or costs of criminal prosecutions--Limited exemptions. No property, except the homestead and other exemptions made absolute, shall be exempt from levy, seizure, and sale by virtue of any final writ or process issued on a judgment for fines, penalties, or costs of criminal prosecutions.

Source: CCivP 1877, § 334; CL 1887, § 5140; RCCivP 1903, § 365; RC 1919, § 2672; SDC 1939, § 51.1810.



§ 43-45-11 Judgment for forfeiture of undertakings and bonds taken in criminal cases--Limited exemptions.

43-45-11. Judgment for forfeiture of undertakings and bonds taken in criminal cases--Limited exemptions. No property except the homestead and other exemptions made absolute, and personal property of any kind in addition thereto to the value of five hundred dollars, shall be exempt from levy, seizure, or sale, by virtue of any final writ or process issued on a judgment for forfeitures of undertakings and bonds, or of recognizance taken and entered in criminal cases.

Source: CCivP 1877, § 334; CL 1887, § 5140; RCCivP 1903, § 365; RC 1919, § 2672; SDC 1939, § 51.1810.



§ 43-45-12 Inventory and appraisement of exempted or other personal property--Return by officer having process of levy or sale.

43-45-12. Inventory and appraisement of exempted or other personal property--Return by officer having process of levy or sale. The sheriff or other officer having any process of levy or sale must make return, with his writ or warrant, of any inventory and appraisement of any such exempted or other personal property.

Source: CCivP 1877, § 330; CL 1887, § 5134; RCCivP 1903, § 359; RC 1919, § 2666; SDC 1939, § 51.1806.



§ 43-45-13 Certain federal bankruptcy exemptions not available.

43-45-13. Certain federal bankruptcy exemptions not available. In accordance with the provision of § 522(b) of the Bankruptcy Code of 1978 (11 U.S.C. § 522(b)), residents of this state are not entitled to the federal exemptions provided in § 522(d) of the Bankruptcy Code of 1978 (11 U.S.C. § 522(d)), exemptions which this state specifically does not authorize. Nothing herein affects the exemptions given to residents of this state by the State Constitution and the South Dakota statutes.

Source: SL 1980, ch 297.



§ 43-45-14 Exemption of earnings from garnishment process or levy-Bankruptcy.

43-45-14. Exemption of earnings from garnishment process or levy-Bankruptcy. For purposes of garnishment, the earnings of a debtor are exempt from process or levy only to the extent provided in §§ 21-18-51 to 21-18-53, inclusive. For the purposes of a petition filed pursuant to 11 U.S.C. § 301 et. seq. only, a debtor's claimed exemptions may include earned, but unpaid earnings, whether or not such earnings have been garnished, subject to the limits of § 43-45-4 and provisions of 11 U.S.C. § 547.

Source: SL 1990, ch 157, § 9; SL 2007, ch 251, § 1.



§ 43-45-15 Legislative intent.

43-45-15. Legislative intent. The Legislature of the State of South Dakota hereby declares that §§ 43-45-16 to 43-45-18, inclusive, is for the purpose of absolutely exempting certain retirement benefits in a reasonable amount from all process, levy, or sale pursuant to the S.D. Const., Art. XXI, § 4. The Legislature hereby finds §§ 43-45-16 to 43-45-18, inclusive, is necessary to insure that a debtor enjoys the comforts and necessities of life during retirement years.

Source: SL 1997, ch 250, § 1.



§ 43-45-16 Exemption from process for certain retirement benefits--Right of state to collect.

43-45-16. Exemption from process for certain retirement benefits--Right of state to collect. Any person has the right to select and designate a total of one million dollars and the income and distributions therefrom from the employee's benefit plans as exempt from execution, attachment, garnishment, seizure, or taking by any legal process. This exemption is subject to the right of the State of South Dakota and its political subdivisions to collect any amounts owed to them. This section permits benefits under such plan or arrangement to be payable to a spouse, former spouse, child, or other dependent of a participant in such plan to the extent expressly provided for in a qualified domestic relations order as defined in 29 U.S.C. § 1056(d) or in § 401(a)(13) of the Internal Revenue Code.

Source: SL 1997, ch 250, § 2; SL 2007, ch 252, § 1.



§ 43-45-17 Employee benefit plan defined.

43-45-17. Employee benefit plan defined. For the purposes of §§ 43-45-16 to 43-45-18, inclusive, the term, employee benefit plan, means any plan or arrangement that is subject to the provisions of 29 U.S.C. §§ 1001 through 1461, as amended, and in effect on January 1, 2007, or that is described in § 401, 403(a), 403(b), 408, 408A, 409, 414, 457, or 501(a) of the Internal Revenue Code, as amended, and in effect as of January 1, 2007. The term, employee benefit plan, does not include any employee benefit plan that is excluded from application pursuant to 29 U.S.C. § 1003(b)(1), as amended, and in effect as of January 1, 2007.

Source: SL 1997, ch 250, § 3; SL 2000, ch 215, § 1; SL 2007, ch 252, § 2.



§ 43-45-18 Court determination of appropriate exemption.

43-45-18. Court determination of appropriate exemption. In the event that any court of South Dakota finds the exemption provided in § 43-45-16 is excessive, the court is hereby directed to determine the amount of the exemption permissible under the S.D. Const., Art. XXI, § 4.

Source: SL 1997, ch 250, § 4.






Chapter 46 - Joint Owners' Liability For Decedents' Debts

§ 43-46-1 Joint owners' liability for debts and obligations of deceased joint owner.

43-46-1. Joint owners' liability for debts and obligations of deceased joint owner. Upon the death of either, or any, of the joint owners of real or personal property in joint tenancy, with right of survivorship, the surviving joint owner or owners shall be liable for the debts and obligations of the deceased joint owner, or owners, under the conditions set forth in this chapter.

Source: SL 1969, ch 198; SDCL 30-21A-1; SL 1995, ch 167, § 167.



§ 43-46-2 Right of action of creditor or representative of deceased joint owner.

43-46-2. Right of action of creditor or representative of deceased joint owner. Unless a settlement is made with the surviving joint owner or owners, a creditor or personal representative of the deceased joint owner may institute an action in any court of competent jurisdiction, within six months after the death of the deceased joint owner, against the surviving joint owner, or owners, setting forth such claim.

Source: SL 1969, ch 198 (1); SDCL 30-21A-2; SL 1995, ch 167, § 167.



§ 43-46-3 Proof of insufficient other property of deceased joint owner to pay debts.

43-46-3. Proof of insufficient other property of deceased joint owner to pay debts. In any action instituted by a creditor or personal representative of such deceased joint owner, as specified in § 43-46-2, the person instituting such action shall allege and prove that there is not sufficient other property standing in the name of the deceased joint owner at the time of his death which is subject to and sufficient to pay said debts and obligations; provided that, if no petition is filed in court to probate the deceased joint owner's estate within thirty days from the date of his death, there shall be a presumption of evidence that the property standing in the name of decedent at the time of his death was insufficient to pay his debts and obligations.

Source: SL 1969, ch 198 (4); SDCL 30-21A-3; SL 1995, ch 167, § 167.



§ 43-46-4 Limitation on amount of liability of surviving joint owner.

43-46-4. Limitation on amount of liability of surviving joint owner. The surviving joint owner shall be liable to the creditors or personal representative of the deceased joint owner for the lawful debts and obligations of the deceased joint owner only to an amount equal to the value of the amount contributed to the jointly owned property by the deceased joint owner determined as of the time of his death, but subject to all homestead and legal exemptions in such decedent's jointly owned property.

Source: SL 1969, ch 198 (2); SDCL 30-21A-4; SL 1995, ch 167, § 167.



§ 43-46-5 Joinder of surviving joint owners in action--Right of contribution.

43-46-5. Joinder of surviving joint owners in action--Right of contribution. In any case where a deceased joint owner had more than one joint tenancy at the time of his death, all of the surviving joint owners therein shall be jointly and severally liable to the creditors or personal representative of the deceased joint owner as herein provided and any such surviving joint owner who is made a defendant in any such action shall have the right to require any other such surviving joint owner within the jurisdiction of the court to be joined as a party defendant in such action and shall also have the right of pro rata contribution against other surviving joint owners, to the extent of their respective liability hereunder.

Source: SL 1969, ch 198 (3); SDCL 30-21A-5; SL 1995, ch 167, § 167.









Title 44 - LIENS

Chapter 01 - Definitions And General Provisions

§ 44-1-1 Lien defined.

44-1-1. Lien defined. A lien is a charge imposed upon specific property by which it is made security for the performance of an act.

Source: CivC 1877, § 1697; CL 1887, § 4321; RCivC 1903, § 2017; RC 1919, § 1522; SDC 1939, § 39.0102.



§ 44-1-2 Classification of liens--Definition of terms--General lien--Special lien.

44-1-2. Classification of liens--Definition of terms--General lien--Special lien. Liens are general or special. A general lien is one which the holder thereof is entitled to enforce as security for the performance of all the obligations or all of a particular class of obligations which exist in his favor against the owner of the property. A special lien is one which the holder thereof can enforce only as security for the performance of a particular act or obligation and of such obligations as may be incidental thereto.

Source: CivC 1877, §§ 1698 to 1700; CL 1887, §§ 4322 to 4324; RCivC 1903, §§ 2018 to 2020; RC 1919, §§ 1523 to 1525; SDC 1939, § 39.0102.



§ 44-1-3 Application of general statutes to liens--Exception.

44-1-3. Application of general statutes to liens--Exception. The general statutes relating to liens apply to all liens including mortgages and pledges unless from the context relating to any of them a different intention plainly appears.

Source: CivC 1877, § 1701; CL 1887, § 4325; RCivC 1903, § 2021; RC 1919, § 1526; SDC 1939, § 39.0101.



§ 44-1-4 Creation of lien--Contract--Operation of law.

44-1-4. Creation of lien--Contract--Operation of law. A lien is created:

(1) By contract; or

(2) By operation of law; but no lien arises by mere operation of law until the time at which the act to be secured thereby ought to be performed.
Source: CivC 1877, §§ 1702, 1703; CL 1887, §§ 4326, 4327; RCivC 1903, §§ 2022, 2023; RC 1919, §§ 1527, 1528; SDC 1939, § 39.0103.



§ 44-1-5 Security for performance of future obligations--Creation of lien.

44-1-5. Security for performance of future obligations--Creation of lien. A lien may be created by contract, to take immediate effect, as security for performance of obligations not then in existence.

Source: CivC 1877, § 1705; CL 1887, § 4329; RCivC 1903, § 2025; RC 1919, § 1530; SDC 1939, § 39.0104.



§ 44-1-6 Agreement to create lien on future interest--Attachment of lien.

44-1-6. Agreement to create lien on future interest--Attachment of lien. An agreement may be made to create a lien upon property not yet acquired by the party agreeing to give the lien, or not yet in existence. In such case the lien agreed for attaches from the time when the party agreeing to give it acquires an interest in the property and to the extent of such interest.

Source: CivC 1877, § 1704; CL 1887, § 4328; RCivC 1903, § 2024; RC 1919, § 1529; SDC 1939, § 39.0105.



§ 44-1-7 Lien or contract of lien transfers no title to property.

44-1-7. Lien or contract of lien transfers no title to property. No title to the property is transferred by a lien or contract for lien notwithstanding any agreement to the contrary.

Source: CivC 1877, § 1706; CL 1887, § 4330; RCivC 1903, § 2026; RC 1919, § 1531; SDC 1939, § 39.0107.



§ 44-1-8 Forfeiture of property to satisfy obligation secured by lien or restraint of right of redemption void.

44-1-8. Forfeiture of property to satisfy obligation secured by lien or restraint of right of redemption void. All contracts for forfeiture of property subject to a lien in satisfaction of the obligation secured thereby and all contracts in restraint of the right of redemption from a lien are void.

Source: CivC 1877, § 1707; CL 1887, § 4331; RCivC 1903, § 2027; RC 1919, § 1532; SDC 1939, § 39.0108.



§ 44-1-9 Obligation to perform not implied from lien.

44-1-9. Obligation to perform not implied from lien. The creation of a lien does not of itself imply that any person is bound to perform the act for which the lien is security.

Source: CivC 1877, § 1708; CL 1887, § 4332; RCivC 1903, § 2028; RC 1919, § 1533; SDC 1939, § 39.0109.



§ 44-1-10 Lien limited to specified obligation.

44-1-10. Lien limited to specified obligation. The existence of a lien on property does not of itself entitle the person in whose favor it exists to a lien upon the same property for the performance of any other obligation than that which the lien originally secured.

Source: CivC 1877, § 1709; CL 1887, § 4333; RCivC 1903, § 2029; RC 1919, § 1534; SDC 1939, § 39.0110.



§ 44-1-11 Lien holder not entitled to compensation from owner for expenses incurred respecting lien--Exception.

44-1-11. Lien holder not entitled to compensation from owner for expenses incurred respecting lien--Exception. One who holds property by virtue of a lien thereon is not entitled to compensation from the owner thereof for any trouble or expense which he incurs respecting it, except to the same extent as a borrower under §§ 43-37-11 and 43-37-12.

Source: CivC 1877, § 1710; CL 1887, § 4334; RCivC 1903, § 2030; RC 1919, § 1535; SDC 1939, § 39.0111.



§ 44-1-12 Destruction, disposal, or removal of personal property subject to security interest as felony.

44-1-12. Destruction, disposal, or removal of personal property subject to security interest as felony. Any mortgagor or grantor of a security interest or other lien of personal property who, while the lien of his mortgage, conditional sales agreement, or security agreement remains in force and unsatisfied, willfully destroys, conceals, sells, or in any manner disposes of or materially injures any part of the property covered by such mortgage, conditional sales agreement, or security agreement without the written consent of the holder of such mortgage, conditional sales agreement, or security agreement, or who willfully abandons the property covered by such mortgage, conditional sales agreement, or security agreement without first giving written notice to such secured party of his intention to abandon such property, or who removes any part of the property covered by such mortgage, conditional sales agreement, or security agreement from the county in which such mortgage, conditional sales agreement, or security agreement is filed except temporarily in accordance with the usual and customary use of the same or similar kinds of property while the lien of his mortgage, conditional sales agreement, or security agreement remains in force and unsatisfied without the written consent of the holder of such mortgage, conditional sales agreement, or security agreement, is guilty of a Class 6 felony.

Source: PenC 1877, § 579; CL 1887, § 6933; RPenC 1903, § 767; RC 1919, § 4380; SL 1925, ch 110; SL 1927, ch 68; SDC 1939, § 13.4402; SL 1972, ch 235; SL 1983, ch 306.



§ 44-1-13 Priority of lien securing future advances.

44-1-13. Priority of lien securing future advances. A lien document containing a written provision securing the repayment of future advances, whether or not the lien creditor is obligated to make such future advances, has priority over all subsequent encumbrancers to the extent of all sums advanced, with interest thereon, with the same effect as if the entire sum had been advanced at the time of the creation of the lien.

Source: SL 1985, ch 339.






Chapter 02 - Recording, Notice And Priority Of Liens

§ 44-2-1 Priority of different liens upon same property--Determination--Time of creation.

44-2-1. Priority of different liens upon same property--Determination--Time of creation. Other things being equal, different liens upon the same property have priority according to the time of their creation.

Source: CivC 1877, § 1711; CL 1887, § 4335; RCivC 1903, § 2031; RC 1919, § 1536; SDC 1939, § 39.0112.



§ 44-2-2 Purchase price of real property--Mortgage given for at time of conveyance--Vendor's lien--Priority over other liens--Operation of recording laws.

44-2-2. Purchase price of real property--Mortgage given for at time of conveyance--Vendor's lien--Priority over other liens--Operation of recording laws. A mortgage given for the price of real property at the time of its conveyance and the vendor's lien for unpaid purchase price of real property have priority over all other liens created against the purchaser subject to the operation of the recording law.

Source: CivC 1877, § 1712; CL 1887, § 4336; RCivC 1903, § 2032; RC 1919, § 1537; SDC 1939, § 39.0113.



§ 44-2-3 Public record notice of claim of lien on personal property--No other method provided--Lien statement--Contents.

44-2-3. Public record notice of claim of lien on personal property--No other method provided--Lien statement--Contents. In all cases where no other provision is made by statute for giving public record notice of any claim of lien on personal property any person claiming such lien may give public record notice thereof by sworn statement executed in writing stating:

(1) The names and addresses of the owner of the property and of the lien claimant;

(2) A description of the property sufficient to identify it;

(3) The approximate location of the property;

(4) The date on which the lien is claimed to have arisen;

(5) The amount claimed as a lien, and if the lien is one, which may increase by future keep, care, or other transactions related to the property, the probable amounts by which it will increase;

(6) The circumstances out of which the lien is claimed to have arisen and the circumstances, if any, under which its future accumulations may arise, sufficient to show the legal or contract right to such lien and its accumulations.
Source: SDC 1939, § 39.0124.



§ 44-2-4 Lien statement covering personal property--Condition precedent to filing--Mailing of copy to owner of property.

44-2-4. Lien statement covering personal property--Condition precedent to filing--Mailing of copy to owner of property. Before filing such lien statement, the person claiming the lien shall mail to the property owner at his last known post office address, by registered or certified mail, a copy of such lien statement and the post office receipt for such mailing shall be attached to the lien statement and filed in the office of the register of deeds.

Source: SDC 1939, § 39.0124.



§ 44-2-5 Lien statement covering personal property--Filing in office of register of deeds, effect--Indexing of filed statements--Filing fees.

44-2-5. Lien statement covering personal property--Filing in office of register of deeds, effect--Indexing of filed statements--Filing fees. The sworn statement of such claim of lien together with post office receipt for mailing as required in § 44-2-4 may be filed in the office of the register of deeds of the county in which the property is located at the time of such filing and the register of deeds shall file and index it in the personal property index under the names of the property owner and the lien claimant, both alphabetically arranged, and thereafter it shall have the same effect and term of notice as a chattel mortgage duly filed.

The fees of registers of deeds in such cases shall be same as fees pertaining to chattel mortgages.

Source: SDC 1939, § 39.0124.



§ 44-2-6 Lien statement covering personal property--Certified copies of filed statement, filing in other counties, effect, indexing.

44-2-6. Lien statement covering personal property--Certified copies of filed statement, filing in other counties, effect, indexing. Certified copies of the lien statement as filed may be filed in any other county of the state with same effect as certified copies of chattel mortgages are filed and shall be filed and indexed accordingly.

Source: SDC 1939, § 39.0124.



§ 44-2-7 Lien statement covering personal property--Assignment and satisfaction of record.

44-2-7. Lien statement covering personal property--Assignment and satisfaction of record. Such liens may be assigned and satisfied of record the same as chattel mortgages.

Source: SDC 1939, § 39.0124.



§ 44-2-8 Effect of lien claim or statement--Constructive notice.

44-2-8. Effect of lien claim or statement--Constructive notice. A lien claim or statement mailed and filed in accordance with the provisions of this chapter shall from the time of its filing give constructive notice of its contents and a certified copy of such claim or statement filed in any other county of the state shall likewise give constructive notice of its contents from the time of its filing.

Source: SDC 1939, § 39.0124.



§ 44-2-9 Filing of lien statement without reasonable grounds--False statements in instrument--Noncompliance with demand for discharge--Civil action for damages--Penalty included in judgment.

44-2-9. Filing of lien statement without reasonable grounds--False statements in instrument--Noncompliance with demand for discharge--Civil action for damages--Penalty included in judgment. Any person who shall file such a lien statement without reasonable grounds to believe that he is entitled to such lien or who shall file a statement containing any willfully made false substantial statement and who shall fail upon demand to execute and deliver to the property owner a full and complete discharge of such lien claim shall be liable in a civil action for all damages, expenses, and costs, including attorney's fees, caused to the property owner and an additional penalty of one hundred dollars to be included in the judgment in such action.

Source: SDC 1939, § 39.0124.






Chapter 03 - Redemption, Satisfaction, Marshaling And Merger Of Liens

§ 44-3-1 Marshaling securities among lien holders--Lien upon several things--Subordinate interest of others in some of the things--Classes of property to which resort may be had.

44-3-1. Marshaling securities among lien holders--Lien upon several things--Subordinate interest of others in some of the things--Classes of property to which resort may be had. Where one has a lien upon several things and other persons have subordinate liens upon or interests in some but not all of the same things, the person having the prior lien, if he can do so without risk of loss to himself or of injustice to other persons, must resort to the property in the following order on the demand of any party interested:

(1) To the things on which he has exclusive lien;

(2) To the things which are subject to the fewest subordinate liens; and

(3) In like manner inversely to the number of subordinate liens upon the same thing.
Source: CivC 1877, § 1713; CL 1887, § 4337; RCivC 1903, § 2033; RC 1919, § 1538; SDC 1939, § 39.0114.



§ 44-3-2 Marshaling securities among lien holders--Several things within the same class and subject to same number of liens--Property to which resort may be had.

44-3-2. Marshaling securities among lien holders--Several things within the same class and subject to same number of liens--Property to which resort may be had. When several things are within one of the classes described by § 44-3-1 and subject to the same number of liens, resort must be had:

(1) To the things which had not been transferred since the prior lien was created;

(2) To the things which have been so transferred without a valuable consideration; and

(3) To the things which have been so transferred for a valuable consideration.
Source: CivC 1877, § 1713, subdiv 4; CL 1887, § 4337, subdiv 4; RCivC 1903, § 2033, subdiv 4; RC 1919, § 1538 (4); SDC 1939, § 39.0114 (4).



§ 44-3-3 Redemption from lien--Manner of making--Performance of condition--Payment of damages for delay.

44-3-3. Redemption from lien--Manner of making--Performance of condition--Payment of damages for delay. Redemption from a lien is made by performing or offering to perform the act for the performance of which it is a security and paying or offering to pay the damages, if any, to which the holder of the lien is entitled for delay.

Source: CivC 1877, § 1716; CL 1887, § 4340; RCivC 1903, § 2036; RC 1919, § 1541; SDC 1939, § 39.0116.



§ 44-3-4 Right to redeem from lien--Time for redemption.

44-3-4. Right to redeem from lien--Time for redemption. Every person having an interest in property subject to a lien has a right to redeem it from a lien at any time after the claim is due and before his right of redemption is foreclosed.

Source: CivC 1877, § 1714; CL 1887, § 4338; RCivC 1903, § 2034; RC 1919, § 1539; SDC 1939, § 39.0115.



§ 44-3-5 Inferior lien holder--Right to redeem.

44-3-5. Inferior lien holder--Right to redeem. One who has a lien inferior to another upon the same property has a right to redeem the property in the same manner as its owner might from the superior lien.

Source: CivC 1877, § 1715, subdiv 1; CL 1887, § 4339, subdiv 1; RCivC 1903, § 2035, subdiv 1; RC 1919, § 1540 (1); SDC 1939, § 39.0117 (1).



§ 44-3-6 Subrogation of inferior lien holder.

44-3-6. Subrogation of inferior lien holder. One who has a lien inferior to another upon the same property has a right to be subrogated to all the benefits of the superior lien when necessary for the protection of his interests upon satisfying the claim secured thereby.

Source: CivC 1877, § 1715, subdiv 2; CL 1887, § 4339, subdiv 2; RCivC 1903, § 2035, subdiv 2; RC 1919, § 1540 (2); SDC 1939, § 39.0117 (2).



§ 44-3-7 Satisfaction of prior lien by special lien holder--Enforcement of repayment of amount.

44-3-7. Satisfaction of prior lien by special lien holder--Enforcement of repayment of amount. Where a holder of a special lien satisfies a prior lien for his own protection he may enforce payment of the amount so paid by him as a part of the claim for which his own lien exists.

Source: CivC 1877, § 1700; CL 1887, § 4324; RCivC 1903, § 2020; RC 1919, § 1525; SDC 1939, § 39.0106.



§ 44-3-8 Satisfaction of lien--Execution of discharge or release by holder--Damages for failure to execute and deliver satisfaction--Attorney fees--Additional penalty.

44-3-8. Satisfaction of lien--Execution of discharge or release by holder--Damages for failure to execute and deliver satisfaction--Attorney fees--Additional penalty. Whenever any mortgage, pledge, or other lien of any kind has been satisfied either by payment, foreclosure, or other legal means, the holder of such lien shall, within thirty days of satisfaction, deliver a sworn satisfaction to the debtor. However, immediately upon satisfaction of a lien or at any time thereafter, if the owner of the property makes written demand on the lienholder, the lienholder shall, within ten days of receipt, execute and deliver to the debtor a sufficient sworn satisfaction to cancel the lien or any record thereof. If the lienholder fails to execute and deliver to the owner of the property a sworn satisfaction within ten days of receipt of a proper written demand, the owner of the property is entitled to recover from the person who failed to comply with the provisions of this section all damages that he or she may have sustained thereby, including attorney's fees and an additional penalty in the sum of one hundred dollars.

Source: SDC 1939, § 39.0118; SL 2003, ch 229, § 1.






Chapter 04 - Release Of Liens By Undertaking

§ 44-4-1 Liens subject to release by undertaking.

44-4-1. Liens subject to release by undertaking. When any mechanics', miners', laborers', or materialmen's lien on real or personal property or on the proceeds of public improvement contracts, lien for the service of sires, seed lien, crop production lien, or vaccination of livestock lien under the provisions of chapters 5-22, 38-17, 40-27, 44-9, and 44-11, is filed against real or personal property located in this state, the property affected may be released by an undertaking in the manner provided in this chapter.

Source: SL 1966, ch 124, § 1.



§ 44-4-2 Affidavit by interested person or agent to release property from lien by undertaking--Filing with custodian of lien record--Contents.

44-4-2. Affidavit by interested person or agent to release property from lien by undertaking--Filing with custodian of lien record--Contents. The owner of the property to be released by undertaking, or a person substantially affected thereby or having a substantial interest in the lien to be released, shall cause to be filed with the officer having control or custody of the record of the lien, his affidavit, or the affidavit of his agent or attorney, describing the property, lien, and his interest in said property and stating that the owner or interested party desires a discharge of the lien from the records.

Source: SL 1966, ch 124, § 2.



§ 44-4-3 Undertaking to release property from lien--Amount--Sureties--Terms and conditions--Justification of sureties.

44-4-3. Undertaking to release property from lien--Amount--Sureties--Terms and conditions--Justification of sureties. The person filing an affidavit pursuant to § 44-4-2 shall cause to be filed with the officer an undertaking in an amount of not less than twice the amount of the lien executed by at least two sureties, resident freeholders of this state, or a qualified corporate surety, to the effect that the owner or interested party will, on demand, pay the amount that may be recovered by the lien claimant, together with interest and costs. Personal sureties shall justify their responsibility by affidavit annexed to the undertaking, stating a sum which each is worth in property in this state over and above all debts and liabilities and property exempt from execution, the aggregate of which shall be double the amount specified in the undertaking.

Source: SL 1966, ch 124, § 2.



§ 44-4-4 Affidavit to release property from lien by undertaking--Filing fee--Recording of documents--Certified copies as evidence.

44-4-4. Affidavit to release property from lien by undertaking--Filing fee--Recording of documents--Certified copies as evidence. The officer before whom the proceedings are held may charge a fee in accordance with subdivision 7-9-15(3) upon the filing of the affidavit and undertaking and notice, and the documents shall be filed or recorded in the same manner as the notice of lien. Certified copies of the documents shall be prima facie evidence, in the courts of this state, of the matters therein contained.

Source: SL 1966, ch 124, § 5; SL 1999, ch 33, § 4.



§ 44-4-5 Service of affidavit, undertaking, and notice of time and place of hearing on lien claimant or agent--Return.

44-4-5. Service of affidavit, undertaking, and notice of time and place of hearing on lien claimant or agent--Return. The person presenting the release from lien by undertaking shall serve a copy of the affidavit and undertaking, together with a notice designating the time when and the office where the application will be made for release of the lien, on the lien claimant or the lien claimant's agent or attorney either personally in the manner provided for service of a summons or by certified mail not less than ten days before the time of the application. Return or affidavit of service or affidavit of mailing with postal receipt attached shall be filed with the officer having control and custody of the record of the lien.

Source: SL 1966, ch 124, § 3; SL 2007, ch 253, § 1.



§ 44-4-6 Hearing on application for release of property from lien by undertaking--Exception to sufficiency of surety--Justification of sureties--Dismissal of application upon failure of sureties to justify.

44-4-6. Hearing on application for release of property from lien by undertaking--Exception to sufficiency of surety--Justification of sureties--Dismissal of application upon failure of sureties to justify. At the time and place specified in the notice for the hearing, the lien claimant or his agent or attorney may except to the sufficiency of the surety, and thereupon the sureties may justify before the officer named in the original notice. If the sureties, or others substituted, fail to justify within ten days from the date named for the hearing, said application shall be dismissed.

Source: SL 1966, ch 124, § 4; SL 1988, ch 27, § 12.



§ 44-4-7 Approval of undertaking for release of property from lien--Discharge of lien--Recording by marginal entry.

44-4-7. Approval of undertaking for release of property from lien--Discharge of lien--Recording by marginal entry. If no exception is taken to the sufficiency of the sureties, or if the sureties justify as provided in § 44-4-6, and if the officer having control of the record of the lien approves the undertaking the lien shall be discharged of record by an entry on the margin of the record thereof as follows: "discharged by undertaking." The officer shall date and sign the discharge and thereafter the lien shall be of no effect.

Source: SL 1966, ch 124, § 4.



§ 44-4-8 Release and exoneration of sureties on undertaking for release of property from lien.

44-4-8. Release and exoneration of sureties on undertaking for release of property from lien. Sureties on the bond shall be released and exonerated unless action is commenced on the claim on which said lien was based within one year from the date said lien was discharged.

Source: SL 1966, ch 124, § 4.






Chapter 05 - Extinguishment Of Liens

§ 44-5-1 Lien extinguishable as accessory obligation.

44-5-1. Lien extinguishable as accessory obligation. A lien is to be deemed accessory to the act for the performance of which it is security, whether any person is bound for such performance or not and is extinguishable as any accessory obligation.

Source: CivC 1877, § 1717; CL 1887, § 4341; RCivC 1903, § 2037; RC 1919, § 1542; SDC 1939, § 39.0119.



§ 44-5-2 Voluntary restoration of property to owner by lien holder--Extinguishment of lien--Exception.

44-5-2. Voluntary restoration of property to owner by lien holder--Extinguishment of lien--Exception. The voluntary restoration of property to its owner by the holder of a lien thereon dependent upon possession extinguishes the lien as to such property unless otherwise agreed by the parties and extinguishes it, notwithstanding any such agreement, as to creditors of the owner and persons subsequently acquiring title to the property, or a lien thereon, in good faith and for a good consideration.

Source: CivC 1877, § 1721; CL 1887, § 4345; RCivC 1903, § 2041; RC 1919, § 1546; SDC 1939, § 39.0123.



§ 44-5-3 Sale or conversion of property subject to lien--Satisfaction of claim--Lien extinguished.

44-5-3. Sale or conversion of property subject to lien--Satisfaction of claim--Lien extinguished. The sale of any property on which there is a lien toward satisfaction of the claim secured thereby, and in case of personal property, its wrongful conversion by the person holding the lien, extinguishes the lien thereon.

Source: CivC 1877, § 1718; CL 1887, § 4342; RCivC 1903, § 2038; RC 1919, § 1543; SDC 1939, § 39.0120.



§ 44-5-4 Act secured by lien--Partial performance does not extinguish lien.

44-5-4. Act secured by lien--Partial performance does not extinguish lien. The partial performance of an act secured by a lien does not extinguish the lien upon any part of the property, even if it is divisible.

Source: CivC 1877, § 1720; CL 1887, § 4344; RCivC 1903, § 2040; RC 1919, § 1545; SDC 1939, § 39.0122.



§ 44-5-5 Lien not extinguished by limitation of action on main obligation.

44-5-5. Lien not extinguished by limitation of action on main obligation. A lien is not extinguished by the mere lapse of the time within which an action could be brought upon the main obligation under the statutes of limitation of actions.

Source: CivC 1877, § 1719; CL 1887, § 4343; RCivC 1903, § 2039; RC 1919, § 1544; SDC 1939, § 39.0121.






Chapter 06 - Vendor's And Vendee's Liens

§ 44-6-1 Purchase price of real property--Special or vendor's lien.

44-6-1. Purchase price of real property--Special or vendor's lien. One who sells real property has a special or vendor's lien thereon, independent of possession, for so much of the price as remains unpaid and unsecured otherwise than by the personal obligation of the buyer.

Source: CivC 1877, § 1801; CL 1887, § 4436; RCivC 1903, § 2148; RC 1919, § 1689; SDC 1939, § 39.0601.



§ 44-6-2 Agreement for purchase of real property--Payment of part of purchase price--Special or vendee's lien for amount paid.

44-6-2. Agreement for purchase of real property--Payment of part of purchase price--Special or vendee's lien for amount paid. One who pays to the owner any part of the price of real property under an agreement for the purchase thereof has a special or vendee's lien upon the property independent of possession for such part of the amount paid as he may be entitled to recover back in case of failure of consideration.

Source: CivC 1877, § 1805; CL 1887, § 4440; RCivC 1903, § 2152; RC 1919, § 1693; SDC 1939, § 39.0601.



§ 44-6-3 Validity of liens of vendors and vendees--Exception.

44-6-3. Validity of liens of vendors and vendees--Exception. The liens described by §§ 44-6-1 and 44-6-2 are valid against everyone claiming under the debtor, except a purchaser or encumbrancer without notice, in good faith, and for value.

Source: CivC 1877, § 1803; CL 1887, § 4438; RCivC 1903, § 2150; RC 1919, § 1691; SDC 1939, § 39.0601.



§ 44-6-4 Written contract by buyer of real property for payment of purchase price to seller--Transfer of contract by seller waives lien to extent of sum payable under contract--Exception.

44-6-4. Written contract by buyer of real property for payment of purchase price to seller--Transfer of contract by seller waives lien to extent of sum payable under contract--Exception. Where a buyer of real property gives to the seller a written contract for the payment of all or part of the price, an absolute transfer of such contract by the seller waives his lien to the extent of the sum payable under the contract, but a transfer of such contract in trust to pay debts and return the surplus is not a waiver of the lien.

Source: CivC 1877, § 1802; CL 1887, § 4437; RCivC 1903, § 2149; RC 1919, § 1690; SDC 1939, § 39.0602.



§ 44-6-5 Lien on personal property for purchase price--Enforcement.

44-6-5. Lien on personal property for purchase price--Enforcement. One who sells personal property has a special lien thereon, dependent on possession for its price, if it is in his possession when the price becomes payable and may enforce his lien in like manner as if the property was pledged to him for the price.

Source: CivC 1877, § 1804; CL 1887, § 4439; RCivC 1903, § 2151; RC 1919, § 1692; SDC 1939, § 39.0603.






Chapter 07 - Federal Tax Lien Registration

§ 44-7-1 Repealed.

44-7-1. Repealed by SL 1988, ch 355, § 9



§ 44-7-1.1 Applicability of chapter.

44-7-1.1. Applicability of chapter. This chapter applies only to federal tax liens and to other federal liens notices that, under any act of Congress or any federal regulation adopted pursuant to any act of Congress, are required or permitted to be filed in the same manner as notices of federal tax liens.

Source: SL 1988, ch 355, § 1; SL 2005, ch 236, § 1.



§ 44-7-2 Repealed.

44-7-2. Repealed by SL 1988, ch 355, § 9



§ 44-7-2.1 Procedure for filing under chapter.

44-7-2.1. Procedure for filing under chapter. Filings made pursuant to this chapter shall be as follows:

(1) Notices of liens, certificates, and other notices affecting federal tax liens or other federal liens shall be filed in accordance with this chapter;

(2) Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the register of deeds in the county in which the real property subject to the liens is situated;

(3) Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed as follows:

(a) If the person against whose interest the lien applies is a corporation or a partnership whose principal place of business is in this state, as these entities are defined in the internal revenue laws of the United States, in the Office of the Secretary of State;

(b) In all other cases, in the office of the register of deeds of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien.
Source: SL 1988, ch 355, § 2.



§ 44-7-3 Repealed.

44-7-3. Repealed by SL 1988, ch 355, § 9



§ 44-7-3.1 Certification as entitling liens, etc., to be filed.

44-7-3.1. Certification as entitling liens, etc., to be filed. Certification of notices of liens, certificates, or other notices affecting federal liens by the secretary of the treasury of the United States or his delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification, or acknowledgment is necessary.

Source: SL 1988, ch 355, § 3.



§ 44-7-4 Repealed.

44-7-4. Repealed by SL 1988, ch 355, § 9



§ 44-7-4.1 Duty of secretary of state or register of deeds on presentation of notice of federal lien, refiling of notice, or notice of revocation of certificate.

44-7-4.1. Duty of secretary of state or register of deeds on presentation of notice of federal lien, refiling of notice, or notice of revocation of certificate. If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in § 44-7-5.1 is presented for filing:

(1) To the secretary of state, the secretary of state shall cause the notice to be marked, held, and indexed in accordance with the provisions of chapter 57A-9, as if the notice were a financing statement within the meaning of the Uniform Commercial Code; or

(2) To any register of deeds, the register of deeds shall receive, record, and index the notice in the same manner as similar instruments are recorded and indexed.
Source: SL 1988, ch 355, § 4; SL 1990, ch 30, § 10; SL 2005, ch 236, § 2.



§ 44-7-5 Repealed.

44-7-5. Repealed by SL 1988, ch 355, § 9



§ 44-7-5.1 Duty of secretary of state on presentation of certificate of release, nonattachment, withdrawal, discharge, or subordination.

44-7-5.1. Duty of secretary of state on presentation of certificate of release, nonattachment, withdrawal, discharge, or subordination. If a certificate of release, nonattachment, withdrawal, discharge, or subordination of any lien is presented to the secretary of state for filing, the secretary of state shall:

(1) Cause a certificate of release, nonattachment, or withdrawal to be marked, held, and indexed as if the certificate were a termination statement within the meaning of the Uniform Commercial Code, but the notice of lien to which the certificate relates may not be removed from the files; and

(2) Cause a certificate of discharge or subordination to be marked, held, and indexed as if the certificate were a release of collateral within the meaning of the Uniform Commercial Code.
Source: SL 1988, ch 355, § 5; SL 2005, ch 236, § 3.



§ 44-7-5.2 Duty of filing officer to accept liens in authorized method or medium.

44-7-5.2. Duty of filing officer to accept liens in authorized method or medium. The filing officer shall accept liens described in this chapter in the method or medium authorized by the filing office in accordance with chapter 57A-9 and rule of the appropriate filing office.

Source: SL 2005, ch 236, § 4.



§ 44-7-6 Repealed.

44-7-6. Repealed by SL 1988, ch 355, § 9



§ 44-7-6.1 Repealed.

44-7-6.1. Repealed by SL 2005, ch 236, § 5.



§ 44-7-7 Repealed.

44-7-7. Repealed by SL 1988, ch 355, § 9



§ 44-7-7.1 Repealed.

44-7-7.1. Repealed by SL 2005, ch 236, § 6.



§ 44-7-8 Repealed.

44-7-8. Repealed by SL 1988, ch 355, § 9



§ 44-7-8.1 Schedule of fees for filing lien or certificate or notice affecting lien--Deposit of fee.

44-7-8.1. Schedule of fees for filing lien or certificate or notice affecting lien--Deposit of fee. For filing a lien or certificate or notice affecting any lien filed under this chapter, the fee is as follows:

(1) Twenty dollars if the record is communicated in writing; and

(2) Fifteen dollars if the record is communicated by another method or medium authorized by filing office rule.

If the filing is with the secretary of state, one dollar of the fee shall be deposited into the financing statement filing fee fund.

Source: SL 1988, ch 355, § 8; SL 2005, ch 236, § 7.



§ 44-7-8.2 Fees for responding to request for information.

44-7-8.2. Fees for responding to request for information. For responding to a request for information from the filing office, including communicating whether there is on file any lien, certificate, or notice affecting any lien filed under this chapter naming a particular debtor, the fee is as follows:

(1) Twenty dollars if the record is communicated in writing; and

(2) Fifteen dollars if the record is communicated by another method or medium authorized by filing office rule.

The secretary of state shall use the procedures set forth in § 57A-9-523 to respond to a request for information from the filing office.

Source: SL 2005, ch 236, § 8.



§ 44-7-8.3 Uniform application and construction of chapter--Filing system.

44-7-8.3. Uniform application and construction of chapter--Filing system. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it and to permit the filing office to use a filing system to record and maintain notices of liens, certificates, and other notices affecting federal tax liens or other federal liens in a manner authorized by the filing office and to permit federal officials to file notices of liens, certificates, and notices affecting those liens upon real or personal property for obligations payable to the United States under the filing system authorized by the filing office.

Source: SL 2005, ch 236, § 9.



§ 44-7-9 Repealed.

44-7-9. Repealed by SL 1988, ch 355, § 9



§ 44-7-10 Tax liens and notices filed before effective date of chapter.

44-7-10. Tax liens and notices filed before effective date of chapter. Filing officers with whom notices of federal tax liens, certificates, and notices affecting such liens have been filed on or before July 1, 1967, shall continue to maintain a file labeled "federal tax lien notices filed prior to July 1, 1967" containing notices and certificates filed in numerical order of receipt. If a notice of lien was filed on or before July 1, 1967, any certificate or notice affecting the lien shall be filed in the same office.

Source: SL 1967, ch 154, § 6.



§ 44-7-11 , 44-7-12. Repealed.

44-7-11, 44-7-12. Repealed by SL 1988, ch 355, § 9






Chapter 08 - Real Estate Mortgages

§ 44-8-1 Creation, renewal, or extension of mortgage of real property--Formalities required.

44-8-1. Creation, renewal, or extension of mortgage of real property--Formalities required. A mortgage of real property can be created, renewed, or extended only by writing, executed with the formalities required in the case of a grant of real property.

Source: CivC 1877, § 1722; CL 1887, § 4346; RCivC 1903, § 2042; RC 1919, § 1547; SDC 1939, § 39.0201.



§ 44-8-1.1 Real property interests subject to mortgage.

44-8-1.1. Real property interests subject to mortgage. Any interest in real property which is capable of being transferred may be mortgaged.

Source: CivC 1877, § 1727, subdiv 1; CL 1887, § 4351, subdiv 1; RCivC 1903, § 2047, subdiv 1; RC 1919, § 1551 (1); SDC 1939, § 39.0207 (1); repealed SL 1966, ch 150, § 10-102; re-enacted SL 1970, ch 251.



§ 44-8-1.2 After-acquired title of real property mortgagor.

44-8-1.2. After-acquired title of real property mortgagor. Title to real property acquired by the mortgagor subsequent to the execution of the mortgage inures to the mortgagee as security for the debt in like manner as if acquired before execution.

Source: CivC 1877, § 1727, subdiv 2; CL 1887, § 4351, subdiv 2; RCivC 1903, § 2047, subdiv 2; RC 1919, § 1551 (2); SDC 1939, § 39.0207 (2); repealed SL 1966, ch 150, § 10-102; re-enacted SL 1970, ch 251.



§ 44-8-1.3 Mortgagor not bound to personal performance.

44-8-1.3. Mortgagor not bound to personal performance. A real estate mortgage does not bind the mortgagor personally to perform the act for the performance of which it is a security unless there is an express covenant therein to that effect.

Source: CivC 1877, § 1727, subdiv 3; CL 1887, § 4351, subdiv 3; RCivC 1903, § 2047, subdiv 3; RC 1919, § 1551 (3); SDC 1939, § 39.0207 (3); repealed SL 1966, ch 150, § 10-102; re-enacted SL 1970, ch 251.



§ 44-8-1.4 Mortgage assigned with debt.

44-8-1.4. Mortgage assigned with debt. The assignment of a debt secured by a real estate mortgage carries with it the security.

Source: CivC 1877, § 1727, subdiv 4; CL 1887, § 4351, subdiv 4; RCivC 1903, § 2047, subdiv 4; RC 1919, § 1551 (4); SDC 1939, § 39.0207 (4); repealed SL 1966, ch 150, § 10-102; re-enacted SL 1970, ch 251.



§ 44-8-1.5 Security of mortgage protected against mortgagor's act.

44-8-1.5. Security of mortgage protected against mortgagor's act. No person whose interest is subject to the lien of a real estate mortgage may do any act which will substantially impair the mortgagee's security.

Source: CivC 1877, § 1733; CL 1887, § 4358; RCivC 1903, § 2054; RC 1919, § 1558; SDC 1939, § 39.0207 (5); repealed SL 1966, ch 150, § 10-102; re-enacted SL 1970, ch 251.



§ 44-8-2 Power of attorney to execute mortgage of real property must be in writing--Signature, acknowledgment, or proof--Recording.

44-8-2. Power of attorney to execute mortgage of real property must be in writing--Signature, acknowledgment, or proof--Recording. A power of attorney to execute a mortgage must be in writing, subscribed, acknowledged, proved, or certified and recorded in like manner as powers of attorney for grants of real property.

Source: CivC 1877, § 1730; CL 1887, § 4355; RCivC 1903, § 2051; RC 1919, § 1555; SDC 1939, § 39.0211.



§ 44-8-3 Standard form of real estate mortgage.

44-8-3. Standard form of real estate mortgage. The standard form of real estate mortgages is as follows:
MORTGAGE

This mortgage, made this ________ day of ________ in the year 20____, by ________ of ________ county and state of ________ mortgagor, to ________ of ________ P. O., county of ________ and state of ________, mortgagee:

Witnesseth, that said mortgagor -- hereby mortgage -- to said mortgagee ________ the following described premises situated in the county of ________ and State of South Dakota, to wit:
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
as security for the payment to said mortgagee -- at ________ of the principal sum of ________ dollars and interest thereon at ________ percent per annum from date, according to ________ certain promissory note -- bearing even date herewith, due ________ 20____.

Said mortgagor -- further agree -- to pay all taxes and assessments that may be levied upon said premises, before the same shall become delinquent (and to keep the buildings, if any, upon said premises safely insured for the benefit of said mortgagee -- in the sum of ________ dollars against loss by fire ________ and deliver the insurance policies to said mortgagee).

In case of the mortgagor's failure to pay said taxes or assessments before the same become delinquent or to pay insurance premiums for insurance on said buildings, said mortgagee -- or assignee may do so and the amounts so paid, with interest at ________ percent, from date of payment, shall be added to and deemed a part of the money secured by this mortgage. Said mortgagor -- hereby relinquish -- rights of homestead in said premises and warrant that -- he ________ the owner -- in fee of said premises, and that the same are free from all encumbrances.

In case of default in the payment of said principal sum of money or any part thereof, or interest thereon at the time or times above specified for payment thereof, or in case of nonpayment of any taxes, assessments, or insurance as aforesaid, or of breach of any covenant or agreement herein contained, then and in either case, the whole, principal and interest, of said note -- shall at the option of the holder thereof, immediately become due and payable, and this mortgage may be foreclosed by action, or by advertisement as provided by statute or the rules of practice relating thereto, and this paragraph shall be deemed as authorizing and constituting a power of sale as mentioned in said statutes or rules, and any amendatory thereof.

(Signature) _____________________________

(Acknowledgment)

Source: SL 1911, ch 257, § 3; RC 1919, § 1566; SDC 1939, § 39.0301.



§ 44-8-4 Assignment of real estate mortgage--Standard form.

44-8-4. Assignment of real estate mortgage--Standard form. The standard form of assignments of real estate mortgages is as follows:
ASSIGNMENT OF MORTGAGE

For and in consideration of ________ dollars, to ________ in hand paid, ________ do ________ hereby assign unto ________ of ________ P.O., a certain indenture of mortgage and the notes secured thereby, executed by ________ to ________ on the ________ day of ________, 20____, upon _____________________________________________________
_________________________________________________________________________
_________________________________________________________________________
and recorded in book ________ of mortgages on page ________ in the office of the register of deeds of ________ county, state of South Dakota, on the ________ day of ________, 20____, at ________ o'clock ____.M.
Dated this ________ day of ________ 20____.

(Signature) _______________________________

(Acknowledgment)

Source: SL 1911, ch 257, § 4; RC 1919, § 1566; SDC 1939, § 39.0301.



§ 44-8-5 Satisfaction of real estate mortgage--Standard form.

44-8-5. Satisfaction of real estate mortgage--Standard form. The standard form of satisfactions of real estate mortgages is as follows:
SATISFACTION OF MORTGAGE
________ of ________ state of ________, hereby certifies, that a certain mortgage bearing date the ________ day of ________, 20__, executed by ________ to ________ of ________ upon the following real property situated in the county of ________ in the State of South Dakota, to wit, the _________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
and recorded in the office of the register of deeds of said ________ county, South Dakota, in book ________ of mortgages, page ________, on the ________ day of ________, 20__, at ________ o'clock and ________ minutes ____. M., is, with the indebtedness thereby secured, fully paid, satisfied, and discharged.
Dated this ________ day of ________, 20____.

(Signature) _____________________________

(Acknowledgment)

Source: SL 1911, ch 257, § 5; RC 1919, § 1566; SDC 1939, § 39.0301.



§ 44-8-6 Adoption of standard forms--Use of other forms not precluded--Name and post office address of mortgagee or assignee required.

44-8-6. Adoption of standard forms--Use of other forms not precluded--Name and post office address of mortgagee or assignee required. Sections 44-8-3 to 44-8-5, inclusive, do not preclude the use, affect the validity, or control the interpretation of other forms of real estate mortgages or assignments or satisfactions thereof; but all such instruments, whether on standard form or not, must show the name and post office address of the mortgagee or assignee.

Source: RC 1919, § 1567; SDC 1939, § 39.0301.



§ 44-8-7 Real estate mortgages--Prohibited provisions--Exception--Federal land bank mortgages.

44-8-7. Real estate mortgages--Prohibited provisions--Exception--Federal land bank mortgages. The following contracts between a mortgagor and mortgagee of real estate are against public policy and unenforceable:

(1) In case of a mortgage upon the homestead of the mortgagor or adjacent property used in connection therewith and for the same purpose, any provision in such mortgage by which the mortgagor pledges, assigns, transfers, or agrees so to do, to the mortgagee or for his benefit, as payment of, or security for, the payment of any debt secured by such mortgage, either the right to the possession of the mortgaged premises prior to the expiration of the period of redemption or all or any part of the rental, crops, or proceeds to be received therefrom or produced thereon prior to the expiration of the period of redemption;

(2) Any agreement whereby the mortgagor agrees to pay the taxes of the mortgagee upon or account of the mortgage debt;

(3) Any agreement whereby the mortgagor waives any part of the exemptions of personal property allowed to him by law;

(4) Any agreement whereby the mortgagor consents to the appointment of a receiver to take possession of the mortgaged premises during foreclosure or the period of redemption. In foreclosure by action the court may appoint a receiver if authorized by law.

The provisions of this section shall not apply to, affect, or restrict any mortgage executed, pursuant to the terms of the South Dakota One Hundred Eighty Day Redemption Mortgage Act, to the government of the United States, the federal land bank, the federal land bank commissioner, or any agency or instrumentality of the United States government whose obligations are guaranteed in whole or in part by the United States government.

Source: SL 1935, ch 149; SDC 1939, § 39.0303; SL 1949, ch 143; SL 1977, ch 187, § 30.



§ 44-8-8 Validation of recorded real estate mortgages containing prohibited provisions--Notice to subsequent purchasers, encumbrancers or creditors--Rights of good faith purchasers or encumbrancers prior to July 1, 1949--Rights barred by no action.

44-8-8. Validation of recorded real estate mortgages containing prohibited provisions--Notice to subsequent purchasers, encumbrancers or creditors--Rights of good faith purchasers or encumbrancers prior to July 1, 1949--Rights barred by no action. The recording of any mortgage or trust deed affecting real property which was otherwise entitled to be recorded and which prior to January 1, 1992, was copied into the proper book of records kept in the office of any register of deeds and which has been properly indexed in that office, against the real property affected by such instrument shall be deemed to impart sufficient notice of such instrument and its contents to subsequent purchasers, encumbrancers, or creditors, notwithstanding that such mortgage contains one or more provisions which are prohibited by § 44-8-7, and the act of any register of deeds in copying any such mortgage or trust deed into a proper book of records kept in his office and in properly indexing the same in his office against the real property affected by such instrument, is hereby legalized, cured, and declared valid; but nothing herein contained shall affect the rights of purchasers, encumbrancers, or holders of a valid lien by court proceedings who became such in good faith prior to January 1, 1992, provided further that this section shall not legalize any of the prohibited provisions contained in any such mortgage.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1941, ch 165; SL 1949, ch 209; SDC Supp 1960, § 65.0302-1; SL 1992, ch 307, § 56.



§ 44-8-9 Mortgage of real property--Acknowledgment or proof--Certification and recording.

44-8-9. Mortgage of real property--Acknowledgment or proof--Certification and recording. Mortgages of real property may be acknowledged or proved, certified, and recorded in like manner and with like effect as grants thereof.

Source: CivC 1877, § 1738; CL 1887, § 4368; RCivC 1903, § 2065; RC 1919, § 1569; SDC 1939, § 39.0304.



§ 44-8-10 Record of mortgage--Notice to subsequent purchasers and encumbrancers.

44-8-10. Record of mortgage--Notice to subsequent purchasers and encumbrancers. The record of a mortgage, duly made, operates as notice to all subsequent purchasers and encumbrancers.

Source: CivC 1877, § 1739; CL 1887, § 4369; RCivC 1903, § 2069; RC 1919, § 1573; SDC 1939, § 39.0305.



§ 44-8-11 Instrument intended as mortgage of real property--Recording as mortgage necessary.

44-8-11. Instrument intended as mortgage of real property--Recording as mortgage necessary. Every grant of real property, or of any estate therein, which appears, by any other writing, to be intended as a mortgage, must be recorded as a mortgage; and if such grant and other writing explanatory of its true character are not recorded together at the same time and place, the grantee can derive no benefit from such record.

Source: CivC 1877, § 1740; CL 1887, § 4370; RCivC 1903, § 2070; RC 1919, § 1574; SDC 1939, § 39.0306.



§ 44-8-12 Defeasance, to effect grant absolute on its face, must be recorded.

44-8-12. Defeasance, to effect grant absolute on its face, must be recorded. When a grant of real property purports to be an absolute conveyance, but is intended to be defeasible on the performance of certain conditions, such grant is not defeated or affected as against any person other than the grantee, or his heirs, or devisees, or persons having actual notice, unless an instrument of defeasance, duly executed and acknowledged, shall have been recorded in the office of the register of deeds of the county where the property is situated.

Source: CivC 1877, § 1740; CL 1887, § 4371; RCivC 1903, § 2071; RC 1919, § 1575; SDC 1939, § 39.0307.



§ 44-8-13 Assignment of mortgage on real property--Recording--Acknowledgment or proof--Contents--Record as notice.

44-8-13. Assignment of mortgage on real property--Recording--Acknowledgment or proof--Contents--Record as notice. An assignment of a mortgage on real property may be recorded in like manner as a mortgage when it is acknowledged or proved according to the statutes relating to proof of instruments for record and contains the name of the mortgagor, the mortgagee, the assignee and the assignee's post-office address, the date of the mortgage, the date, county, state, book, and page of record of the mortgage and full description of the premises as described in the mortgage. This record serves as notice to all parties in interest or parties subsequently dealing with the property. No more than one assignment may be listed on the instrument.

Source: CivC 1877, § 1735, subdiv 1; CL 1887, § 4360; RCivC 1903, § 2056; SL 1907, ch 190; RC 1919, § 1560; SDC 1939, § 39.0212; SL 1983, ch 305, § 3; SL 2012, ch 51, § 4.



§ 44-8-14 Discharge of recorded mortgage--Certificate of release, contents, recording, fee.

44-8-14. Discharge of recorded mortgage--Certificate of release, contents, recording, fee. A recorded mortgage may be discharged upon the records of a register of deeds by filing for record and causing to be recorded at length a certificate signed by the mortgagee or his successor in interest by succession, assignment, representation, or otherwise, acknowledged, or proved and certified as prescribed by the statutes relating to recording acts, fully stating the names of the mortgagor, the mortgagee, the date of the mortgage, the date, county, state, book, and page of record of the mortgage, description of the mortgaged premises or part thereof sought to be released, and that the same are fully and completely released from all lien, force, and effect of the mortgage, or that the same is fully paid, satisfied, or discharged, or partially paid, satisfied, or discharged, and the extent thereof, as the case may be. The register of deeds shall record all such instruments upon the payment of the fee prescribed by law, and shall make note upon the margin of the record of the mortgage to the book and page where the discharge is recorded.

Source: CivC 1877, § 1735, subdivs 4, 5; CL 1887, §§ 4363, 4364; SL 1893, ch 119; RCivC 1903, §§ 2059, 2060; RC 1919, §§ 1563, 1564; SDC 1939, § 39.0214.



§ 44-8-15 Mortgages affecting real property--Defective assignments or discharges recorded prior to July 1, 1939, legalized--Rights or purchasers or encumbrancers protected--Use as evidence--Rights barred by no action.

44-8-15. Mortgages affecting real property--Defective assignments or discharges recorded prior to July 1, 1939, legalized--Rights or purchasers or encumbrancers protected--Use as evidence--Rights barred by no action. The record of any assignment or discharge of mortgage affecting real property, which was otherwise entitled to be recorded, and which, prior to January 1, 1992, was copied into the proper book of records kept in the office of any register of deeds, and which has been properly indexed against the real property affected by such instrument, shall be deemed to impart sufficient notice of such instrument and its contents to subsequent purchasers and encumbrancers, notwithstanding that the description of the real property affected by such instrument shall have been omitted therefrom; but nothing herein contained shall affect the rights of purchasers or encumbrancers prior to July 1, 1939.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1920 (SS), ch 69; SDC 1939, §§ 39.0302, 65.0303; SL 1992, ch 307, § 57.



§ 44-8-16 Prior or superior mortgage affecting real property--Failure of mortgagor or successor in interest to pay installment due--Payment by holder of inferior mortgage--Added to amount due on mortgage.

44-8-16. Prior or superior mortgage affecting real property--Failure of mortgagor or successor in interest to pay installment due--Payment by holder of inferior mortgage--Added to amount due on mortgage. In case any installment of interest or principal upon any prior or superior mortgage shall become due and the mortgagor or his successor in interest shall fail to pay such interest or principal, the holder of any inferior mortgage on real estate may pay such interest or principal upon such prior mortgage, and the amount so paid shall thereupon be added to the amount due on the mortgage held by the person making such payment and may be included in such mortgage upon foreclosure of the same.

Source: SL 1923, ch 223; SDC 1939 & Supp 1960, § 37.3009.



§ 44-8-17 Real property sold on execution or on mortgage foreclosure--Renewal of insurance by purchaser--Payments of taxes or assessments by purchaser--Addition to cost of redemption from sale.

44-8-17. Real property sold on execution or on mortgage foreclosure--Renewal of insurance by purchaser--Payments of taxes or assessments by purchaser--Addition to cost of redemption from sale. In all cases where real property has been heretofore, or shall be hereafter, sold on execution or in any mortgage foreclosure proceeding, the purchaser at such sale, or his successor or successors in interest, may during the year or years of redemption, in case of the expiration during such year of any insurance policy on the premises sold, pay the premium necessary to procure a renewal of such policy; and in case of any taxes or assessments being delinquent, or in case any installment of interest or principal upon any prior or superior mortgage shall be due or become due during such period of redemption, the purchaser may pay the same when or after due, and in all such cases, the amount so paid, with interest thereon, shall be and constitute a part of the sum necessary to be paid for the redemption from such sale.

Source: SL 1913, ch 274, § 1; RC 1919, § 2888; SL 1923, ch 223; SDC 1939 & Supp 1960, § 37.3009.



§ 44-8-18 Past due installments of interest and principal on superior mortgage affecting real property--Payment by holder of inferior mortgage--Insurance, taxes, and assessments paid by purchaser at sale on execution or mortgage foreclosure--Payment by purchaser prior to redemption--Proof by verified written notice, recording, service, effect.

44-8-18. Past due installments of interest and principal on superior mortgage affecting real property--Payment by holder of inferior mortgage--Insurance, taxes, and assessments paid by purchaser at sale on execution or mortgage foreclosure--Payment by purchaser prior to redemption--Proof by verified written notice, recording, service, effect. Payments pursuant to §§ 44-8-16 and 44-8-17 may be proved by a written notice thereof verified by the affidavit of the purchaser, his agent, or attorney, stating the items and describing the premises, which may be recorded in the office of the register of deeds, and a copy thereof served upon the sheriff of the county, and from the date of such service the sheriff, before issuing any redemption certificate, must collect the full amount specified in such notice in addition to the amount which would otherwise be due in redemption from such sale, and pay the same over to the purchaser at such sale, or his assignee.

Source: SL 1913, ch 274, § 1; RC 1919, § 2888; SL 1923, ch 223; SDC 1939 & Supp 1960, § 37.3009.



§ 44-8-19 Bond to redeem without paying insurance, taxes or prior liens--Action on bond to determine validity.

44-8-19. Bond to redeem without paying insurance, taxes or prior liens--Action on bond to determine validity. In case any mortgagor, redemptioner, or judgment debtor, shall object to the payment of any such insurance premium, taxes, or prior liens on account of the incorrectness or invalidity thereof, he may file with the sheriff an indemnity bond, in an amount and with sureties to be approved by the sheriff, and thereupon the sheriff must permit redemption to be made without the payment of such insurance premiums, taxes, or prior liens so excepted to, and the purchaser may determine the correctness or validity thereof and collect the same by an action directly upon such bond, which action must be brought within one year next following such redemption.

Source: SL 1913, ch 274, § 2; RC 1919, § 2889; SDC 1939 & Supp 1960, § 37.3009; SL 1974, ch 55, § 44.



§ 44-8-20 Deficiency in amount of purchase money mortgage given after June 30, 1933--Nonexistent after foreclosure of mortgage.

44-8-20. Deficiency in amount of purchase money mortgage given after June 30, 1933--Nonexistent after foreclosure of mortgage. No claim for any deficiency in the amount secured by any real estate mortgage given after June 30, 1933, to secure all or any part of the purchase price of such real estate shall exist after the foreclosure of such mortgage by action or advertisement, but such foreclosure shall be a full satisfaction of such mortgage and no deficiency judgment shall thereafter exist or be rendered.

Source: SL 1933, ch 138, §§ 1, 2; SL 1935, ch 150, §§ 1, 2; SDC 1939, § 39.0308.



§ 44-8-21 Mortgage securing note for purchase price of real estate--Nonnegotiability--Enforcement of liability--Endorsement of note.

44-8-21. Mortgage securing note for purchase price of real estate--Nonnegotiability--Enforcement of liability--Endorsement of note. In all cases where a note given by the purchaser and grantee of real estate to the vendor and grantor thereof to secure payment of all or any part of the purchase price is secured by a mortgage on such real estate, such note shall bear an endorsement upon its face to the effect that it is given for such purpose, and thereafter the same shall not be negotiable, nor shall any liability of any kind be enforced upon it either by action at law, or by set-off, or counterclaim, or otherwise, excepting by foreclosure of the mortgage. The rights of any party to said note, or of any assignee, or purchaser thereof, shall not be affected by the absence of such endorsement but shall be the same as though such note had been properly endorsed. Nothing herein contained shall apply to such note given prior to July 1, 1933.

Source: SL 1933, ch 138, § 3; SL 1935, ch 150, § 3; SDC 1939, § 39.0308.



§ 44-8-22 Rights of payee of note given in payment of purchase price--Deficiency judgment prohibition inapplicable unless note secured by real estate mortgage.

44-8-22. Rights of payee of note given in payment of purchase price--Deficiency judgment prohibition inapplicable unless note secured by real estate mortgage. Nothing contained in § 44-8-20 or 44-8-21 shall affect the rights of a payee or other owner of a note given in payment of all or part of the purchase price of real estate unless such note is secured by a real estate mortgage.

Source: SL 1933, ch 138, § 4; SL 1935, ch 150, § 4; SDC 1939, § 39.0308.



§ 44-8-23 Executory contract remedies unaffected by deficiency judgment provisions.

44-8-23. Executory contract remedies unaffected by deficiency judgment provisions. Nothing contained in § 44-8-20 or 44-8-21 shall affect the liabilities of the parties to a contract for sale of real estate prior to the time such contract is merged into a mortgage note and mortgage, and judgment for foreclosure or for the amount due under said contract or any other customary judgment, may be rendered under such contract.

Source: SL 1933, ch 138, § 5; SL 1935, ch 150, § 5; SDC 1939, § 39.0308.



§ 44-8-24 Deficiency judgment prohibition inapplicable to purchase money mortgage or notes held by federal agencies and instrumentalities.

44-8-24. Deficiency judgment prohibition inapplicable to purchase money mortgage or notes held by federal agencies and instrumentalities. Nothing contained in § 44-8-20 or 44-8-21 shall apply to purchase money mortgages, or notes held by the United States of America, or any agent, agency, or instrumentality thereof, or any corporation or association whose obligations are guaranteed in whole or in part by the United States of America, and it, or such agencies, instrumentalities, corporations, or associations shall be entitled to enforce such mortgages, mortgage notes, and to have judgments thereon and collect deficiencies thereon, anything in said sections to the contrary notwithstanding.

Source: SL 1935, ch 150, § 6; SDC 1939, § 39.0308.



§ 44-8-25 Deficiency judgment provisions not applicable to outside lenders.

44-8-25. Deficiency judgment provisions not applicable to outside lenders. Nothing contained in this chapter shall affect the rights or liabilities of a mortgagor or mortgagee under a mortgage given by a purchaser or grantee of real estate to a lender who is not the vendor or grantor of such real estate.

Source: SL 1970, ch 250.



§ 44-8-26 Collateral real estate mortgages.

44-8-26. Collateral real estate mortgages. A mortgage which contains the following statement in printed or typed capital letters: THE PARTIES AGREE THAT THIS MORTGAGE CONSTITUTES A COLLATERAL REAL ESTATE MORTGAGE PURSUANT TO SDCL 44-8-26, is subject to the provisions of this section. A mortgage executed pursuant to this section shall be entitled in printed or typed capital letters: MORTGAGE--COLLATERAL REAL ESTATE MORTGAGE. A mortgage made pursuant to this section shall, notwithstanding the fact that from time to time during the term thereof no indebtedness is due from the mortgagor to the mortgagee, constitute a continuing lien against the real property covered thereby for the amount stated in the mortgage. Any sums not exceeding the face amount of the mortgage, together with interest thereon as provided in the instrument secured by the mortgage, advanced by the mortgagee prior to or during the term of the mortgage have a lien priority as of the date the mortgage was filed. At any time the indebtedness due the mortgagee is zero, the mortgagor may demand in writing that the mortgage be satisfied, and the mortgagee shall within ten days thereafter execute and record a satisfaction thereof. Collateral real estate mortgages may be used to secure commercial, agricultural or consumer loans or lines of credit including, but not limited to, revolving notes and credits and over-draft checking plans.

A filed collateral real estate mortgage is effective for a period of five years from the date of filing and thereafter for a period of sixty days. No sums advanced subsequent to the end of the sixty-day period, save and except sums advanced for protection of the real estate collateral and for real property taxes or insurance, are secured by the collateral real estate mortgage unless an addendum to the collateral real estate mortgage extending its effective date is filed prior to the end of the sixty-day period. An addendum continuing the effectiveness of the collateral real estate mortgage may be filed by the mortgagee within six months before and sixty days after the expiration of the five-year effective date.

An addendum to a collateral real estate mortgage for the sole purpose of continuing the effectiveness of its lien need be signed only by the mortgagee. Upon the timely filing of such an addendum to a collateral real estate mortgage, the effectiveness of the collateral real estate mortgage will be continued for five years and sixty days after the addendum filing date. Thereafter, the addendum shall lose effectiveness to secure sums advanced after the sixty day period to the extent as provided above, unless another addendum to the collateral real estate mortgage continuing the effectiveness of its lien is filed prior to the end of the sixty day period. Succeeding addendums to collateral real estate mortgages may be filed in the same manner to continue the effectiveness of the lien of the collateral real estate mortgage.

Source: SL 1981, ch 310; SL 2009, ch 225, § 1; SL 2011, ch 199, § 1.



§ 44-8-27 Due-on-sale clause defined.

44-8-27. Due-on-sale clause defined. For the purpose of this section and § 44-8-28, a due-on-sale clause is a provision of a real estate mortgage which requires that the note secured by the mortgage be paid at the time the property is transferred and no assumption of the original note is permitted.

Source: SL 1981, ch 311, § 1.



§ 44-8-28 Inclusion of due-on-sale clause in mortgage required for enforcement.

44-8-28. Inclusion of due-on-sale clause in mortgage required for enforcement. No lender may enforce a due-on-sale clause unless the real estate mortgage includes such clause.

Source: SL 1981, ch 311, § 2.



§ 44-8-29 Definition of terms.

44-8-29. Definition of terms. Terms used in §§ 44-8-30 to 44-8-35, inclusive, mean:

(1) "Mortgage," a mortgage or mortgage lien on an interest in real property in this state given to secure a loan;

(2) "Mortgagee," the grantee of a mortgage or, if a mortgage has been assigned of record, the last person to whom the mortgage has been assigned of record;

(3) "Mortgage servicer," the last person to whom a mortgagor or the mortgagor's successor in the interest has been instructed by a mortgagee to send payments on a loan secured by a mortgage. A person transmitting a payoff statement is the mortgage servicer for the mortgage described in the payment statement;

(4) "Mortgagor," the grantor of a mortgage;

(5) "Payoff statement," a statement of the amount of the unpaid balance of a loan secured by a mortgage, including principal, interest, and any other charges properly due under or secured by the mortgage; and interest on a per day basis for the unpaid balance;

(6) "Record," to record with the county register of deeds;

(7) "Title insurance company," any corporation or other business entity authorized and licensed to transact the business of insuring titles to interests in real property in this state under chapter 58-25.
Source: SL 1997, ch 251, § 1.



§ 44-8-30 Certificate of release--Conditions.

44-8-30. Certificate of release--Conditions. Any officer or duly appointed agent of a title insurance company may, on behalf of a mortgagor or a person who acquired from the mortgagor title to all or a part of the property described in a mortgage, execute a certificate of release that complies with the requirements of §§ 44-8-30 to 44-8-35, inclusive, and record the certificate of release in the real property records of each county in which the mortgage is recorded if a satisfaction or release of the mortgage has not been executed and recorded after the date payment in full of the loan secured by the mortgage was received in accordance with a payoff statement furnished by the mortgagee or the mortgage servicer.

Source: SL 1997, ch 251, § 2; SL 2002, ch 201, § 1.



§ 44-8-31 Requirements of certificate of release.

44-8-31. Requirements of certificate of release. A certificate of release executed under §§ 44-8-30 to 44-8-35, inclusive, shall contain substantially all of the following:

(1) The name of the mortgagor; the name of the original mortgagee; if applicable, the mortgage servicer; the date of the mortgage; the date of recording; and the volume and page or document number in the real property records where the mortgage is recorded; together with similar information for the last recorded assignment of the mortgage;

(2) A statement that the mortgage was in the original principal amount of five hundred thousand dollars or less;

(3) A statement that the person executing the certificate of release is an officer or a duly appointed agent of a title insurance company authorized and licensed to transact the business of insuring titles to interests in real property in this state under chapter 58-25;

(4) A statement that the certificate of release is made on behalf of the mortgagor or a person who acquired title from the mortgagor to all or a part of the property described in the mortgage;

(5) A statement that the mortgagee or mortgage servicer provided a payoff statement that was used to make payment in full of the unpaid balance of the loan secured by the mortgage; and

(6) A statement that payment in full of the unpaid balance of the loan secured by the mortgage was made in accordance with the written or verbal payoff statement, and received by the mortgagee or mortgage servicer, as evidenced by one or more of the following in the records of the title insurance company or its agent: a bank check, certified check, escrow account check from the title company or title insurance agent, or attorney trust account check that has been negotiated by the mortgagee or mortgage servicer, or other documentary evidence of payment to the mortgage or mortgage servicer.
Source: SL 1997, ch 251, § 3; SL 2002, ch 201, § 2.



§ 44-8-32 Execution and acknowledgment of certificate of release--Appointment of agent.

44-8-32. Execution and acknowledgment of certificate of release--Appointment of agent. A certificate of release authorized by § 44-8-30 shall be executed and acknowledged as required by law in the case of a deed pursuant to § 43-25-5 and may be executed by a duly appointed agent of a title insurance company, but such delegation to an agent by a title insurance company does not relieve the title insurance company of any liability for damages caused by its agent for the wrongful or erroneous execution of a certificate of release. The appointment of agent shall be executed and acknowledged as required by law in the case of a deed pursuant to § 43-25-5 and shall state:

(1) Title insurance company as the grantor;

(2) The identity of the person, partnership, or corporation authorized to act as agent to execute and record certificates of release provided for in §§ 44-8-30 to 44-8-35, inclusive, on behalf of the title insurance company;

(3) That the agent has the full authority to execute and record certificates of release provided for in §§ 44-8-30 to 44-8-35, inclusive, on behalf of the title insurance company;

(4) The term of appointment of the agent; and

(5) That the agent has consented to and accepts the terms of the appointment.

A single appointment of agent may be recorded in each county in the register of deed's office. A separate appointment of agent is not necessary for each certificate of release. The appointment of agent shall be shown on each certificate of release. The appointment of agent may be rerecorded if necessary to establish authority of the agent, but such authority continues until a revocation of appointment is recorded in the office of the county register of deeds where the appointment of agent was recorded.

Source: SL 1997, ch 251, § 4.



§ 44-8-33 Certificate of release prima facie evidence--Recording.

44-8-33. Certificate of release prima facie evidence--Recording. For purposes of releasing a mortgage, a certificate of release containing the information and statements provided for in § 44-8-31 and executed as provided in §§ 44-8-30 to 44-8-35, inclusive, is prima facie evidence of the facts contained in it, shall be recorded with the county register of deeds, and operates as a release of the mortgage described in the certificate of release. The county register of deeds shall rely upon the certificate of release to release the mortgage. Recording of a wrongful or erroneous certificate of release by a title insurance company or its agent does not relieve the mortgagor, or the mortgagor's successors or assigns, from any personal liability on the loan or other obligations secured by the mortgage. In addition to any other remedy provided by law, a title insurance company wrongfully or erroneously recording a certificate of release under §§ 44-8-30 to 44-8-35, inclusive, is liable to the mortgagee for damages sustained due to the recordings of the certificate of release, including reasonable attorney fees.

Source: SL 1997, ch 251, § 5.



§ 44-8-34 Recording certificate of release in multiple counties.

44-8-34. Recording certificate of release in multiple counties. If the mortgage is recorded in more than one county and a certificate of release is recorded in one of them, a certified copy of the certificate of release may be recorded in another county with the same effect as the original. In all cases, the certificate of release shall be recorded and indexed as satisfactions of mortgage are recorded and indexed pursuant to § 44-8-14.

Source: SL 1997, ch 251, § 6.



§ 44-8-35 Application of certificate of release only to certain mortgages.

44-8-35. Application of certificate of release only to certain mortgages. Sections 44-8-30 to 44-8-35, inclusive, apply only to a mortgage in the original principal amount of five hundred thousand dollars or less.

Source: SL 1997, ch 251, § 7.






Chapter 09 - Mechanics' And Materialmen's Liens

§ 44-9-1 Persons entitled to lien--Property affected--Extent of lien--Exceptions.

44-9-1. Persons entitled to lien--Property affected--Extent of lien--Exceptions. Whoever shall, at the request of the owner or the duly authorized agent or representative of the owner, or of any contractor or subcontractor, furnish skill, labor, services, including light, power, or water, equipment, or materials for the improvement, development, or operation of property as hereinafter specified, shall have a first lien thereon and the appurtenances thereto, prior and superior to all other liens except those of the state or of the United States, and except existing liens, mortgages, or other encumbrances then of record or of which the lien claimant has actual notice, for the price or value of the same, so furnished, subject to the further provisions of this chapter, as follows:

(1) For the erection, alteration, repair, or removal of any building, fixture, bridge, fence, or other structure or for grading, filling in, or excavating the same, or for digging or repairing any ditch, drain, well, cistern, reservoir, or vault thereon or for laying, altering, or repairing any sidewalk, curb, gutter, paving, sewer, pipe, or conduit in or upon the same or in or upon the adjoining half of any highway, street, or alley upon which the property abuts, a lien upon the said improvement and the land on which it is situated, or to which it may be removed;

(2) For the construction, alteration, or repair of any line of railway or of any telegraph, telephone, electric light, or power line, or of any line of pipe, conduit, or subway or any structure, appliance, or fixture upon or appertaining to any of them, a lien upon the public utility so constructed, altered, or repaired and upon the line, plants, and property thereof and upon all the rights, franchises, and privileges of the owner appertaining thereto;

(3) Upon any mine or mining claim, oil or gas well or spring, a lien upon the same and any rights, privileges, franchises, easements, and tangible property and other property or appliances appurtenant thereto, for any of the items hereinbefore specified or referred to as giving right to a lien.
Source: SL 1879, ch 41, § 8; CL 1887, §§ 2039, 2046; SL 1895, ch 134, § 1; RPolC 1903, §§ 2573, 2580; SL 1903, ch 182; SL 1909, ch 49, §§ 1, 11; SL 1913, ch 263, §§ 1, 3; SL 1915, ch 243, §§ 1, 11; RC 1919, §§ 1631, 1642, 1643, 1645; SDC 1939, § 39.0701.



§ 44-9-2 Construction of improvements with knowledge of owner subjects land to lien--Exceptions.

44-9-2. Construction of improvements with knowledge of owner subjects land to lien--Exceptions. When improvements are made by one person upon the land of another, all persons interested therein otherwise than as bona fide prior encumbrancers or lienors shall be deemed to have authorized such improvements, insofar as to subject their interests to the liens therefor; provided that as against a lessor no lien is given for repairs made by or at the instance of his lessee.

Source: SL 1913, ch 263, § 5; RC 1919, § 1647; SDC 1939, § 39.0706.



§ 44-9-3 Vendee authorized to improve land sold under executory contract--Forfeiture or surrender of contract after attachment of liens for improvements--Liability of vendor.

44-9-3. Vendee authorized to improve land sold under executory contract--Forfeiture or surrender of contract after attachment of liens for improvements--Liability of vendor. Whenever land is sold under an executory contract authorizing the vendee to improve the same, and such contract is forfeited or surrendered after liens have attached by reason of such improvements, the title of the vendor shall be subject thereto, but he shall not be personally liable if the contract was made in good faith.

Source: SL 1913, ch 263, § 5; RC 1919, § 1647; SDC 1939, § 39.0706.



§ 44-9-4 Improvement not authorized by owner of land--Notice of nonliability.

44-9-4. Improvement not authorized by owner of land--Notice of nonliability. Any person who has not authorized the improvement may protect his interests from such liens by serving upon the persons doing the work or otherwise contributing to such improvement, within five days after knowledge thereof, written notice that the improvement is not being made at his instance, or by posting like notice, and keeping the same posted, in a conspicuous place on the premises.

Source: SL 1913, ch 263, § 5; RC 1919, § 1647; SDC 1939, § 39.0706.



§ 44-9-5 Homestead right--Lien does not affect exemption.

44-9-5. Homestead right--Lien does not affect exemption. The lien shall not extend to nor affect any rights in any homestead so far as the same is exempt from levy and sale on execution.

Source: SL 1913, ch 263, § 2; RC 1919, § 1644; SL 1921, ch 280; SDC 1939, § 39.0702.



§ 44-9-6 Contribution under contract with owner--Agreed price--Extent of lien.

44-9-6. Contribution under contract with owner--Agreed price--Extent of lien. If the contribution be made under a contract with the owner and for an agreed price, the lien as against him shall be for the sum so agreed upon together with the cost of any additional material or work agreed upon, otherwise, and in all cases as against others than the owner, it shall be for the reasonable value of the work done, and of the skill, material, and machinery furnished.

Source: SL 1913, ch 263, § 2; RC 1919, § 1644; SL 1921, ch 280; SDC 1939, § 39.0702.



§ 44-9-6.1 Interest on amounts secured by liens.

44-9-6.1. Interest on amounts secured by liens. The interest payable on amounts secured by mechanics' or materialmen's liens shall be at the maximum interest rate allowed in § 54-3-5.1.

Source: SL 1979, ch 294, § 2; SL 1982, ch 28, § 14.



§ 44-9-7 Attachment and taking effect of lien--Preference over other encumbrances.

44-9-7. Attachment and taking effect of lien--Preference over other encumbrances. Such lien as against the owner of the property shall attach and take effect from the time the first item of material or labor is furnished upon the premises by the lien claimant, and shall be preferred to any mortgage or other encumbrance not then of record, unless the lien holder had actual notice thereof.

Source: SL 1913, ch 263, § 4; SL 1917, ch 295, § 1; RC 1919, § 1646; SDC 1939, § 39.0707; SL 1982, ch 301.



§ 44-9-8 Attachment of lien--Protection of bona fide purchaser, mortgagee, or encumbrancer--Notice of lien for improvements thereafter made.

44-9-8. Attachment of lien--Protection of bona fide purchaser, mortgagee, or encumbrancer--Notice of lien for improvements thereafter made. As against a bona fide purchaser, mortgagee, or encumbrancer without notice, however, no lien shall attach prior to the actual and visible beginning of the improvement on the ground, but a person having a contract for the furnishing of labor, skill, material, or machinery for such improvement, may file with the register of deeds of the county within which the premises are situated or of the county to which such county is attached for judicial purposes, or if claimed under subdivision 44-9-1(2), with the secretary of state, a brief statement of the nature of such contract, which statement shall be notice of his lien for the contract price or value of all contributions to such improvement thereafter made by him or at his instance.

Source: SL 1913, ch 263, § 4; SL 1917, ch 295, § 1; RC 1919, § 1646; SDC 1939, § 39.0707.



§ 44-9-9 Concurrent liens upon mine or mining claim, oil or gas well or spring--Pro rata payment.

44-9-9. Concurrent liens upon mine or mining claim, oil or gas well or spring--Pro rata payment. All liens, claims for labor performed, or services or materials furnished, as provided in subdivision 44-9-1(3), shall be concurrent liens upon the property charged and shall be paid pro rata out of the proceeds arising from the sale thereof, if the same shall be sold, or upon settlement without sale.

Source: SL 1879, ch 41, § 5; CL 1887, § 2043; RPolC 1903, § 2577; SL 1909, ch 51, § 5; SL 1915, ch 243, § 5; RC 1919, § 1635; SL 1919, ch 261; SDC 1939, § 39.0710.



§ 44-9-10 Materials or services furnished to contractor--Lien account and notice of claim furnished to owner--Withholding of payments from contractor to protect lien claimants.

44-9-10. Materials or services furnished to contractor--Lien account and notice of claim furnished to owner--Withholding of payments from contractor to protect lien claimants. Any person furnishing any of the items for which a lien may be claimed under the provisions of § 44-9-1 under a contract, either express or implied between the owner of the property or his duly authorized agent or representative, and any contractor working upon or about such property may serve upon the owner, or his duly authorized agent or representative at any time, a sworn account and notice of his claim showing the items and amounts and the dates that the same were furnished, and thereupon the owner shall withhold from his contractor so much of the contract price as may be necessary to meet the claims of persons who have served such accounts and notices.

Source: SL 1879, ch 41, § 2; CL 1887, § 2040; RPolC 1903, § 2574; SL 1909, ch 51, § 2; SL 1913, ch 263, § 6; SL 1915, ch 243, § 2; RC 1919, §§ 1632, 1648; SDC 1939, § 39.0703.



§ 44-9-11 Lien account and notice of claim--Service on owner of property--Copy furnished to contractor--Assent of contractor to claim--Payment by owner--Deduction from amount due contractor.

44-9-11. Lien account and notice of claim--Service on owner of property--Copy furnished to contractor--Assent of contractor to claim--Payment by owner--Deduction from amount due contractor. Whenever any such account and notice is served upon the owner of the property or his duly authorized agent or representative, he shall furnish his contractor with a copy of the same, and if such contractor shall not within fifteen days after the receipt of such account and notice give the owner, his agent, or representative, written notice that he intends to dispute the claim, he shall be considered as assenting thereto and such owner may pay the same to the claimant when it becomes due and deduct the amount out of any moneys due such contractor, who may in like manner deduct such amount from any moneys due from him to his subcontractor or the claimant.

Source: SL 1879, ch 41, § 3; CL 1887, § 2041; RPolC 1903, § 2575; SL 1909, ch 51, § 3; SL 1913, ch 263, § 6; SL 1915, ch 243, § 3; RC 1919, §§ 1633, 1648; SDC 1939, § 39.0703.



§ 44-9-12 Amount due from contractor to creditor--Recovery from owner.

44-9-12. Amount due from contractor to creditor--Recovery from owner. The amount which may be due from any contractor to his creditor may be recovered from said owner by the creditor of said contractor, in any action at law, to the extent and value of any balance due by the owner to his contractor under the contract with him, at the time of the notice first given as provided in § 44-9-10, or subsequently, according to such contract or under the same.

Source: SL 1879, ch 41, § 4; CL 1887, § 2042; RPolC 1903, § 2576; SL 1909, ch 51, § 4; SL 1915, ch 243, § 4; RC 1919, § 1634; SDC 1939, § 39.0705.



§ 44-9-13 Misappropriation of funds by contractor, subcontractor, or supplier--Theft.

44-9-13. Misappropriation of funds by contractor, subcontractor, or supplier--Theft. Any contractor, subcontractor, or supplier on any improvement of real estate, mines, or public utilities within the purview of this chapter who knowingly uses more than five hundred dollars of the proceeds of any payment made to him on account of such improvement by the owner of such real estate or person having the improvement made, for any other purpose than the payment for labor, skill, materials, and machinery contributed to such improvement while any account for such labor, skill, material, or machinery furnished for such improvement up to the time of such payment remains unpaid and due and owing under the credit terms arranged, is guilty of theft of the proceeds of such payment. It is not a violation of this section to withhold funds from a contractor, subcontractor, or supplier pending the completion and final approval of his work or product.

Source: SL 1917, ch 296; RC 1919, § 1658; SDC 1939, § 39.9901; SL 1981, ch 177, § 1; SL 1983, ch 307.



§ 44-9-14 Demand of owner for lien accounts--Service on persons claiming liens--Owner defined.

44-9-14. Demand of owner for lien accounts--Service on persons claiming liens--Owner defined. The owner, by serving written request within fifteen days after the completion of the contract, may require any person who may have a lien under the provisions of this chapter, to furnish him an itemized and verified account of his lien claim, the amount thereof, and his name and address. No action or other proceeding shall be commenced for the enforcement of such lien until ten days after such statement is so furnished pursuant to the request of the owner.

The word "owner" as used in this section shall include any person interested in the premises otherwise than as a lien holder thereunder.

Source: SL 1913, ch 263, § 6; RC 1919, § 1648; SDC 1939, § 39.0704.



§ 44-9-15 Lien ceases without filing of required lien statement--Place of filing of statement.

44-9-15. Lien ceases without filing of required lien statement--Place of filing of statement. The lien shall cease at the end of one hundred twenty days after doing the last of such work, or furnishing the last item of such skill, services, material, or machinery, unless within such period a statement of the claim therefor be filed with the register of deeds of the county in which the improved premises are situated, or of the county to which such county is attached for judicial purposes, or if the claim be under the provisions of subdivision 44-9-1(2), with the secretary of state.

Source: SL 1913, ch 263, § 7; SL 1917, ch 295, § 2; RC 1919, § 1649; SDC 1939, § 39.0708; SL 1961, ch 200.



§ 44-9-16 Lien statement by lien claimant--Verification--Contents.

44-9-16. Lien statement by lien claimant--Verification--Contents. Such statement shall be made by or at the instance of the lien claimant, shall be verified by the oath of some person shown by such verification to have knowledge of the facts stated, and shall set forth:

(1) A notice of intention to claim and hold a lien, and the amount thereof;

(2) That such amount is due and owing to the claimant for labor performed, or for skill, services, material, or machinery furnished, and for what improvement the same was done or supplied;

(3) The names and post office addresses of the claimant, and of the person for or to whom performed or furnished;

(4) The dates when the first and last items of the claimant's contribution were made;

(5) A description of the property to be charged, identifying the same with reasonable certainty;

(6) The name and address of the owner thereof at the time of making such statement, according to the best information then had; and

(7) An itemized statement of the account upon which the lien is claimed.
Source: SL 1879, ch 41, § 5; CL 1887, § 2043; RPolC 1903, § 2577; SL 1909, ch 51, § 5; SL 1913, ch 263, § 7; SL 1915, ch 243, § 5; SL 1917, ch 295, § 2; RC 1919, §§ 1635, 1649; SL 1919, ch 261; SDC 1939, § 39.0708.



§ 44-9-17 Lien statement by lien claimant--Mailing of copy to property owner condition precedent to filing--Post office receipt attached to statement.

44-9-17. Lien statement by lien claimant--Mailing of copy to property owner condition precedent to filing--Post office receipt attached to statement. Before filing such lien statement, the person claiming the lien shall mail to the property owner at his last known post office address, by registered or certified mail, a copy of such lien statement and the post office receipt for such mailing shall be attached to the lien statement and filed in the office of register of deeds.

Source: SDC 1939, § 39.0708 as added by SL 1967, ch 153.



§ 44-9-18 Lien statement by lien claimant--Duties of register of deeds--Filing in numerical order--Contents of record--Entry upon mortgage or lien index.

44-9-18. Lien statement by lien claimant--Duties of register of deeds--Filing in numerical order--Contents of record--Entry upon mortgage or lien index. The register of deeds shall file such statement or lien in numerical order and enter the same upon a register to be kept for that purpose containing the name of the owner of the property against whom the lien is claimed, date of filing, amount, description of the property affected by the lien, and a blank space for the date of release. In addition, if such lien affects the title to real property, he shall enter the same upon the mortgage or lien index described in § 7-9-9.

Source: SL 1879, ch 41, § 5; CL 1887, § 2043; RPolC 1903, § 2577; SL 1909, ch 51, § 5; SL 1915, ch 243, § 5; SL 1917, ch 295, § 2; RC 1919, §§ 1635, 1649; SL 1919, ch 261; SDC 1939, § 39.0708.



§ 44-9-19 Fees for the filing, indexing or assignment of liens.

44-9-19. Fees for the filing, indexing or assignment of liens. The register of deeds shall charge a fee in accordance with subdivision 7-9-15(3) for the filing and indexing of any lien or assignment of the lien under the provisions of this chapter. However, no fee may be charged for the satisfaction of the lien.

Source: SDC 1939, § 39.0721; SL 1976, ch 268, § 1; SL 1999, ch 33, § 5.



§ 44-9-20 Claims against two or more buildings or improvements--Exception for condominiums--General contract with owner--Election of lien claimant.

44-9-20. Claims against two or more buildings or improvements--Exception for condominiums--General contract with owner--Election of lien claimant. Except as in the case of condominiums under the provisions of § 43-15A-29, a lien holder who contributes to the erection, alteration, removal, or repair of two or more buildings or other improvements situated upon or removed to one lot, or upon or to adjoining lots, under or pursuant to the purposes of one general contract with the owner, may file one statement for his entire claim, embracing the whole area so improved. Alternatively, he may apportion his demand between or among the several improvements and shall assert a lien for a proportionate part upon each and upon the ground appurtenant to each respectively.

Source: SL 1913, ch 263, § 8; RC 1919, § 1650; SDC 1939, § 39.0709; SL 1984, ch 284, § 1.



§ 44-9-21 Manner of satisfying liens--Execution and delivery of satisfaction to owner of property--Contents--Acknowledgment--Record of satisfaction--Cancellation of lien.

44-9-21. Manner of satisfying liens--Execution and delivery of satisfaction to owner of property--Contents--Acknowledgment--Record of satisfaction--Cancellation of lien. Whenever a lien has been claimed by filing the same in the office of the register of deeds and it is afterward satisfied by payment, foreclosure, compromise, or other method, the creditor shall execute and deliver to the owner of the property a satisfaction describing the lien by its date, date of filing, amount claimed, description of the property, and the names of the lien claimants and owner of the property. Such satisfaction shall be executed before two witnesses or acknowledged before a notary public, and upon presentation to the register of deeds, he shall file the same and cancel the said lien of record.

Source: CCivP 1877, § 670; SL 1879, ch 41, § 7; CL 1887, §§ 2045, 5484; RPolC 1903, § 2579; RCCivP 1903, § 711; SL 1909, ch 51, § 9; SL 1915, ch 243, § 9; RC 1919, §§ 1639, 1659; SDC 1939, § 39.0711.



§ 44-9-22 Neglect of lien holder to satisfy lien on demand--Damages--Attorney fees--Additional penalty.

44-9-22. Neglect of lien holder to satisfy lien on demand--Damages--Attorney fees--Additional penalty. If any holder of a lien under the provisions of this chapter shall neglect to execute and deliver such satisfaction within ten days after written demand therefor by the owner of the property or any person interested therein, when such lien has in fact been satisfied as provided in § 44-9-21, he shall be liable to the person demanding such satisfaction for all damages, costs, and expenses, including attorney's fees, and an additional penalty of one hundred dollars.

Source: CCivP 1877, § 670; SL 1879, ch 41, § 7; CL 1887, §§ 2045, 5484; RPolC 1903, § 2579; RCCivP 1903, § 711; SL 1909, ch 51, § 9; SL 1915, ch 243, § 9; RC 1919, §§ 1639, 1659; SDC 1939, § 39.0711.



§ 44-9-23 Enforcement of lien--Venue of action--Commencement and conduct of proceedings.

44-9-23. Enforcement of lien--Venue of action--Commencement and conduct of proceedings. The lien may be enforced by action in the circuit court of the county in which the improved premises or some part thereof are situated, or of the county to which such county is attached for judicial purposes, or, if claimed under subdivision 44-9-1(2), of any county through or into which said railway or other line extends, which action shall be begun and conducted in the same manner as actions for the foreclosure of mortgages upon real estate, except as herein otherwise provided.

Source: SL 1913, ch 263, § 9; RC 1919, § 1651; SDC 1939, § 39.0712.



§ 44-9-24 Six-year limitation to enforce lien--Cancellation of expired lien.

44-9-24. Six-year limitation to enforce lien--Cancellation of expired lien. No lien may be enforced in any case unless the holder of the lien asserts the lien, either by complaint or answer, within six years after the date of the last item of the lien holder's claim as set forth in the filed and entered lien statement. No person is bound by the judgment in the action unless the person is made a party to the action within the six-year period.

If no action or suit has been commenced to enforce the lien during the six-year period, the owner of the property, the owner's agent, or contractor may file an affidavit with the register of deeds stating that the lien holder has not commenced suit to enforce the lien within the six-year period and requesting that the lien be cancelled. The register of deeds shall cancel the lien of record within thirty days of the filing of the affidavit.

Source: SL 1913, ch 263, § 11; SL 1917, ch 295, § 4; RC 1919, § 1653; SDC 1939, § 39.0715; SL 2014, ch 212, § 1.



§ 44-9-25 Parties to action to foreclose lien--Admission of lien holder not named as defendant--Joinder of plaintiffs.

44-9-25. Parties to action to foreclose lien--Admission of lien holder not named as defendant--Joinder of plaintiffs. The action to foreclose the lien may be commenced by any lien holder who has filed his lien statement as required in this chapter, and all other such lien holders who are not joined with him as plaintiffs shall be made defendants. Any such lien holder not named as a defendant may nevertheless answer the complaint and be admitted as a party. All parties having liens under this chapter may join as plaintiffs, if they so desire, prior to the commencement of any action by a single lien holder.

Source: SL 1909, ch 51, § 7; SL 1913, ch 263, § 11; SL 1915, ch 243, § 7; SL 1917, ch 295, § 4; RC 1919, §§ 1637, 1653; SDC 1939, § 39.0713.



§ 44-9-26 Forfeiture of lien for failure to commence suit upon demand--Cancellation by register of deeds.

44-9-26. Forfeiture of lien for failure to commence suit upon demand--Cancellation by register of deeds. Upon written demand by the owner, the owner's agent, or contractor, served on any person holding a lien, requiring the person to commence suit to enforce the lien, the person shall commence suit within thirty days after such service or the lien is forfeited. The register of deeds shall cancel the lien of record, if the owner, the owner's agent, or contractor files no sooner than the fortieth day following service of the written demand:

(1) An affidavit stating that the person holding the lien has not commenced suit to enforce the lien within thirty days after the service of the written demand;

(2) A copy of the written demand that was served on the person holding the lien; and

(3) Proof of service on the person holding the lien.
Source: SL 1913, ch 263, § 11; SL 1917, ch 295, § 4; RC 1919, § 1653; SDC 1939, § 39.0713; SL 2007, ch 254, § 1.



§ 44-9-27 Action to enforce lien--Commencement--Issuance of summons--Filing of complaint.

44-9-27. Action to enforce lien--Commencement--Issuance of summons--Filing of complaint. The action shall be commenced by issue of a summons and filing complaint in the office of the clerk of courts.

Source: SDC 1939, § 39.0716.



§ 44-9-28 Notice of pendency of action to enforce lien--Necessity for filing--Intervention of other lien claimants.

44-9-28. Notice of pendency of action to enforce lien--Necessity for filing--Intervention of other lien claimants. At the beginning of the action the plaintiff shall file for record with the register of deeds of the county in which the action is pending and of the several counties into which the utility extends, if the lien is claimed under subdivision § 44-9-1(2), a notice of the pendency thereof. After such filing no other action shall be commenced for the enforcement of any lien arising from the improvement described, but all such lien claimants shall intervene in the original action by answer as provided in § 44-9-25.

Source: SL 1913, ch 263, § 11; SL 1917, ch 295, § 4; RC 1919, § 1653; SDC 1939, § 39.0714.



§ 44-9-29 Enforcement of lien--Application to make all interested persons parties--Order of court, publication--Rights barred by failure to appear and assert claim.

44-9-29. Enforcement of lien--Application to make all interested persons parties--Order of court, publication--Rights barred by failure to appear and assert claim. Upon the application of the plaintiff, or anyone claiming an interest in the property, the court may make an order requiring all persons claiming any interest in the property or lien thereon to appear in the action, either by complaint in intervention or by answer, and to set up whatever rights, claims, or interests they may have in and to the property involved in the action, within a time to be fixed by the court in its order, which shall not be less than sixty days after the first publication of the same. The order shall be published in a legal newspaper of the county once each week for at least four weeks, and if within the time specified in said order, any party shall not appear and assert his claim by proper pleading, he shall be forever barred from claiming any right, lien, or interest against the property, and judgment shall be entered in favor only of those who appear and establish their liens, claims or interests.

Source: SL 1909, ch 51, § 7; SL 1915, ch 243, § 7; RC 1919, § 1637; SDC 1939, § 39.0713.



§ 44-9-30 Consolidations of actions for foreclosure of liens upon same property--Order of court--Rights of parties protected.

44-9-30. Consolidations of actions for foreclosure of liens upon same property--Order of court--Rights of parties protected. If more than one action shall be commenced in good faith for foreclosure of liens upon the same property, all shall be consolidated and tried as one, under such order of the court as may best protect the rights of all parties concerned.

Source: SL 1913, ch 263, § 11; SL 1917, ch 295, § 4; RC 1919, § 1653; SDC 1939, § 39.0713.



§ 44-9-31 Pleadings in action to foreclose lien--Bill of particulars to be attached, verification--Further account may be required by court--Pleading stricken and claim disallowed for failure to file particulars.

44-9-31. Pleadings in action to foreclose lien--Bill of particulars to be attached, verification--Further account may be required by court--Pleading stricken and claim disallowed for failure to file particulars. Each lien holder shall attach to and file with his complaint or answer a bill of the items of his claim, verified by the oath of some person having knowledge thereof, and shall file such further and more particular account, as the court may at any time direct. Upon his failure to file such original or further bill, his pleading shall be stricken out and his claim disallowed.

Source: SL 1913, ch 263, § 12; RC 1919, § 1654; SDC 1939, § 39.0716.



§ 44-9-32 Pleadings in action to foreclose lien--Denial of averments of answer.

44-9-32. Pleadings in action to foreclose lien--Denial of averments of answer. All averments of the answer shall be deemed denied without further pleading.

Source: SL 1913, ch 263, § 10; SL 1917, ch 295, § 3; RC 1919, § 1652; SDC 1939, § 39.0716.



§ 44-9-33 Foreclosure of liens--Applicability of laws governing civil procedure--Exception.

44-9-33. Foreclosure of liens--Applicability of laws governing civil procedure--Exception. All provisions of Title 15 shall be applicable to foreclosure actions under this chapter, except where a different intention plainly appears from the provisions of this chapter.

Source: SDC 1939, § 39.0716.



§ 44-9-34 Foreclosure of liens--Appointment of receiver on request of majority of lien holders, parties to action.

44-9-34. Foreclosure of liens--Appointment of receiver on request of majority of lien holders, parties to action. Whenever action has been commenced for the foreclosure of liens, under this chapter, and a majority of the lien holders, parties to such action, shall by motion request the appointment of a receiver, the court may appoint a receiver to take possession of all the property covered by such liens and to take care of and preserve the same.

Source: SL 1909, ch 51, § 8; SL 1915, ch 243, § 8; RC 1919, § 1638; SDC 1939, § 39.0717.



§ 44-9-35 Foreclosure of liens involving public utility--Receivership created instead of directing sale of property.

44-9-35. Foreclosure of liens involving public utility--Receivership created instead of directing sale of property. In all cases of liens arising under the provisions of subdivision § 44-9-1(2) a receivership may be created in the first instance instead of directing a sale of the property.

Source: SL 1913, ch 263, § 15; RC 1919, § 1657; SDC 1939, § 39.0717.



§ 44-9-36 Receiver appointed in foreclosure proceeding--Issuance of certificates for charges necessary to protect property as provided in judgment.

44-9-36. Receiver appointed in foreclosure proceeding--Issuance of certificates for charges necessary to protect property as provided in judgment. The court may authorize such receiver to issue receiver's certificates to persons furnishing services, supplies, or equipment only to the extent necessary for preservation of such property, and for taxes, insurance, and similar charges necessary to protection of the property. Such certificates may be made prior and preferred claims to all other liens of every kind and character, except court costs and expenses of sale, if such priority and preference shall be deemed necessary by the court for proper preservation and care of the property. The provision for such receiver's certificates may be made in the judgment of foreclosure or in any intermediate judgment or supplemental judgment.

Source: SL 1909, ch 51, § 8; SL 1915, ch 243, § 8; RC 1919, § 1638; SDC 1939, § 39.0717.



§ 44-9-37 Compensation of receiver fixed by court.

44-9-37. Compensation of receiver fixed by court. The compensation of the receiver shall be fixed at a reasonable daily rate by order of the court for each day that the receiver is actually engaged in the performance of his duties.

Source: SL 1909, ch 51, § 8; SL 1915, ch 243, § 8; RC 1919, § 1638; SDC 1939, § 39.0717; SL 1979, ch 294, § 1.



§ 44-9-38 General power of court to appoint receiver not abridged.

44-9-38. General power of court to appoint receiver not abridged. Nothing in §§ 44-9-34 to 44-9-37, inclusive, shall abridge the power of the court otherwise to appoint a receiver under the provisions of chapter 21-21.

Source: SDC 1939, § 39.0717.



§ 44-9-39 Postponement of trial of foreclosure action--Omitted parties--Lien claim not due--Allowance of present worth of claim.

44-9-39. Postponement of trial of foreclosure action--Omitted parties--Lien claim not due--Allowance of present worth of claim. If upon the trial of such action, or at any time before the rendition of final judgment therein, it shall appear to the satisfaction of the court that a proper party who may still be brought in has been omitted, or that any party then entitled to answer has not yet appeared, or that for any other reason the trial or judgment should be delayed, or the judgment as ordered or entered be modified, the court may postpone the trial, or make such other or further order in the premises as shall be just, and if it be found that any indebtedness for which a lien is demanded be not then due, the same shall be allowed for the amount of its present worth.

Source: SL 1913, ch 263, § 13; RC 1919, § 1655; SDC 1939, § 39.0718.



§ 44-9-40 Judgment for lien holder--Amount demanded and proved--Costs fixed by court--Excluded from lien of other property.

44-9-40. Judgment for lien holder--Amount demanded and proved--Costs fixed by court--Excluded from lien of other property. Judgment shall be given in favor of each lien holder for the amount demanded and proved by him, with costs and disbursements to be fixed by the court at the trial, and such amount shall not be included in the lien of any other party.

Source: SL 1913, ch 263, § 13; RC 1919, § 1655; SDC 1939, § 39.0718.



§ 44-9-41 Foreclosure of lien--Taxation of costs--Sum allowed for preparation and filing of lien statement and account.

44-9-41. Foreclosure of lien--Taxation of costs--Sum allowed for preparation and filing of lien statement and account. The clerk of the courts shall tax the same costs as are allowed in foreclosures of real estate mortgages.

The lien claimant shall be entitled to tax as costs, in addition to all other costs allowed by law, the sum of five dollars for the preparation of the lien statement and account for filing with the register of deeds.

Source: SL 1909, ch 51, § 10; SL 1915, ch 243, § 10; RC 1919, § 1640; SDC 1939, § 39.0721.



§ 44-9-42 Foreclosure of lien--Allowance of fees and expenses, attorneys, receivers, exception.

44-9-42. Foreclosure of lien--Allowance of fees and expenses, attorneys, receivers, exception. The court shall have authority in its discretion to allow such attorney's fees and receiver's fees and other expenses as to it may seem warranted and necessary according to the circumstances of each case, and except as otherwise specifically provided in this chapter.

Source: SDC 1939, § 39.0721.



§ 44-9-43 Payment of judgment by lien holder personally indebted for amount of lien--Subrogation to rights of person so paid.

44-9-43. Payment of judgment by lien holder personally indebted for amount of lien--Subrogation to rights of person so paid. If, after judgment, a lien holder who is personally indebted for the amount of any lien so adjudged in favor of another shall pay such indebtedness, he shall thereby become subrogated to the rights of the person so paid.

Source: SL 1913, ch 263, § 13; RC 1919, § 1655; SDC 1939, § 39.0718.



§ 44-9-44 Judgment of sale to satisfy all liens--Manner of sale--Rights of persons which are paramount to liens--Proceeds of sale, distribution by officer making sale.

44-9-44. Judgment of sale to satisfy all liens--Manner of sale--Rights of persons which are paramount to liens--Proceeds of sale, distribution by officer making sale. The judgment shall direct a sale of the real estate or other property for the satisfaction of all liens charged thereon, and the manner of such sale, subject to the rights of all persons which are paramount to such liens or any of them. It shall require the officer making such sale to pay over and distribute the proceeds of the sale, after deducting all lawful charges and expenses, to and among the lienors to the amount of their respective claims, if there is sufficient therefor; and if there is not sufficient then to divide and distribute the same among the several lienors in proportion to the amount due to each, and without priority among themselves.

Source: SL 1913, ch 263, § 14; RC 1919, § 1656; SDC 1939, § 39.0720.



§ 44-9-45 Judgment of sale to satisfy all liens--Right of redemption--Leasehold having not more than two years to run--Interest of vendee under executory contract of sale.

44-9-45. Judgment of sale to satisfy all liens--Right of redemption--Leasehold having not more than two years to run--Interest of vendee under executory contract of sale. If the estate sold be a leasehold having not more than two years to run, or be the interest of a vendee under an executory contract of sale the conditions whereof are to be performed within the same period, no redemption shall be allowed; in all other cases the right of redemption shall be the same as upon execution sales.

Source: SL 1913, ch 263, § 14; RC 1919, § 1656; SDC 1939, § 39.0720.



§ 44-9-46 Sale of improvements to satisfy all liens--Severance and removal from land.

44-9-46. Sale of improvements to satisfy all liens--Severance and removal from land. If, without material injury to the building or other improvement to which the lien holder has contributed, the same can be severed and removed from the land, the judgment, in the discretion of the court, may direct the sale of such improvement, with the privilege to the purchaser of removing the same at any time within sixty days, unless before such removal the owner or other persons interested in the land shall pay to the sheriff, for the purchaser, the amount realized from the sale, with interest and all expenses incurred toward such removal.

Source: SL 1913, ch 263, § 15; RC 1919, § 1657; SDC 1939, § 39.0719.



§ 44-9-47 Judgment and sale to satisfy all liens--Necessity for report to and confirmation by court.

44-9-47. Judgment and sale to satisfy all liens--Necessity for report to and confirmation by court. No sale shall be deemed complete until reported to and confirmed by the court.

Source: SL 1913, ch 263, § 14; RC 1919, § 1656; SDC 1939, § 39.0720.



§ 44-9-48 Judgment and sale to satisfy all liens--Sale not confirmed by court--Resale--Receiver to handle property.

44-9-48. Judgment and sale to satisfy all liens--Sale not confirmed by court--Resale--Receiver to handle property. If in any case the sale be not confirmed, the court may direct a resale, or if deemed best may appoint a receiver to lease or otherwise handle the property under its direction, in the interests of all persons concerned.

Source: SDC 1939, § 39.0720.



§ 44-9-49 Failure to comply with chapter does not affect right of person to recover, in civil action, from party with whom he contracted.

44-9-49. Failure to comply with chapter does not affect right of person to recover, in civil action, from party with whom he contracted. No failure to comply with any of the provisions of this chapter shall affect the right of any person to recover, in an ordinary civil action, from the party with whom he has contracted.

Source: SL 1913, ch 263, § 12; RC 1919, § 1654; SDC 1939, § 39.0716.



§ 44-9-50 Notice of project commencement--Time of filing--Fees--Register of deeds to maintain index.

44-9-50. Notice of project commencement--Time of filing--Fees--Register of deeds to maintain index. Any owner or any person entering into a direct agreement with the owner, or the duly authorized agent or representative of the owner, may file with the register of deeds of the county in which the improved premises are situated a notice of project commencement. The notice of project commencement shall contain the following information:

(1) The name and address of the person filing the notice of project commencement;

(2) The name and address of the owner or developer;

(3) A general description of the improvement; and

(4) The location of the project, including the legal description of the property.

The notice shall be filed within thirty days of the commencement of work and shall be accompanied by a filing fee as provided in subdivision 7-9-15(3). The register of deeds in each county shall maintain an index of all notices of project commencements.

Source: SL 1999, ch 217, § 1; SL 2012, ch 51, § 5.



§ 44-9-51 Contractor's name and address and location notice to be posted--Contents of location notice.

44-9-51. Contractor's name and address and location notice to be posted--Contents of location notice. Any person filing a notice of project commencement shall post the name and address of the contractor and location notice at the job site. The location notice shall contain the following statement: The contractor on this project has filed a notice of project commencement at the county courthouse. Any sub-subcontractor and any supplier to a subcontractor shall comply with the notice provisions of § 44-9-53 before filing liens in connection with this project.

Source: SL 1999, ch 217, § 2.



§ 44-9-52 Notice of project commencement does not affect title, liens allowable, or mortgage.

44-9-52. Notice of project commencement does not affect title, liens allowable, or mortgage. The filing of a notice of project commencement does not constitute a cloud, lien, or encumbrance upon, or defect to, the title of the real property described in the notice, nor does it alter the aggregate amounts of liens allowable by applicable statute, nor does it affect the priority of any mortgage or future advances under any mortgage.

Source: SL 1999, ch 217, § 3.



§ 44-9-53 Notice of furnishing labor or materials required before lien extended--Notice recipients--Time for filing--Contents of notice--Exemption.

44-9-53. Notice of furnishing labor or materials required before lien extended--Notice recipients--Time for filing--Contents of notice--Exemption. If the provisions of §§ 44-9-50 and 44-9-51 are first invoked, no sub-subcontractor or supplier to subcontractors is entitled to extend, pursuant to § 44-9-15, a lien created pursuant to subdivision 44-9-1(1), unless the sub-subcontractor or supplier has first provided notice of furnishing labor or materials by certified or registered mail to the contractor identified in the notice of project commencement and has provided a copy of the notice to the owner of record. Notice pursuant to this section shall be made not later than sixty days after doing the last of such work, or furnishing the last item of such skill, services, material, or machinery, and the post office receipt for mailing such notice shall be attached to the lien and filed in the office of register of deeds. Such notice of furnishing labor or materials shall include:

(1) The name of the sub-subcontractor or supplier who claims payment;

(2) The name of the person with whom the claimant contracted or by whom the claimant was employed;

(3) A description of the labor, services, or materials furnished and the contract price or value thereof. Materials specifically fabricated by a person other than the one giving notice and contract price or value thereof shall be separately stated in the notice;

(4) A description of the project, sufficient for identification;

(5) The date when the first and last item of labor or materials was actually furnished or scheduled to be furnished; and

(6) The amount claimed to be due, if any.

Any person who gives notice in accordance with this section may extend a lien as provided in § 44-9-15.

This section does not apply to claims of individual laborers when the amount of their lien is less than two thousand dollars.

Source: SL 1999, ch 217, § 4.






Chapter 09A - Construction Lien Waiver Agreements

§ 44-9A-1 Liens subject to waiver under chapter.

44-9A-1. Liens subject to waiver under chapter. Liens for materials, supplies, equipment, and services furnished under construction contracts to contractors or subcontractors and arising under Title 5 or Title 44 of the South Dakota Codified Laws or by virtue of the common law of this state may be expressly waived as provided in this chapter in addition to all other means presently existing under law by which such liens may be waived.

Source: SL 1971, ch 250, § 1.



§ 44-9A-2 Joint check and separate agreement of waiver required.

44-9A-2. Joint check and separate agreement of waiver required. Any lien to which a person or corporation furnishing materials, supplies, equipment, and services to a contractor or subcontractor would otherwise be entitled under Title 5 or Title 44 of the South Dakota Codified Laws or by virtue of the common law of this state may be waived to the extent provided in this chapter by such person or corporation by the endorsement of a joint check wherein the payees include the contractor or subcontractor and the person or corporation furnishing materials, supplies, equipment, and services and by the execution of a separate agreement of waiver between the maker of the joint check and such person or corporation.

Source: SL 1971, ch 250, § 2.



§ 44-9A-3 Provisions to be entered on reverse of joint check for waiver.

44-9A-3. Provisions to be entered on reverse of joint check for waiver. A joint check as used for the purposes provided in this chapter must have a provision on the reverse side thereof making reference to a separate written agreement of waiver between the maker and the person or corporation furnishing materials, supplies, equipment, or services to the contractor or subcontractor. Such provision must be conspicuous and mention that the payees, by their endorsements and in consideration of the payment represented by the joint check, jointly and severally waive all claims to which they might be entitled under Title 5 and Title 44 of the South Dakota Codified Laws and the common law of South Dakota for all materials, supplies, equipment, and services supplied under a clearly identified contract to the extent of and of the date of the joint check.

Source: SL 1971, ch 250, § 3.



§ 44-9A-4 Endorsement of joint check and execution of agreement as express waiver.

44-9A-4. Endorsement of joint check and execution of agreement as express waiver. The endorsement of a joint check as provided herein and the execution of a separate written agreement of waiver by a person or corporation furnishing materials, supplies, equipment, and services to an owner, contractor, or a subcontractor shall constitute an express waiver of all rights and claims under Title 5 and Title 44 of the South Dakota Codified Laws and the common law of this state against the owner or contractor and his surety to the extent of, and as of the date of, the joint check endorsed.

Source: SL 1971, ch 250, § 4.



§ 44-9A-5 Release of joint check proceeds at peril of supplier.

44-9A-5. Release of joint check proceeds at peril of supplier. It shall be of no consequence under this chapter if the payment or any part thereof in such joint check is released to the contractor or subcontractor by another payee. Release of such funds is at the peril of the person or corporation furnishing materials, supplies, equipment, and services to the contractor or subcontractor.

Source: SL 1971, ch 250, § 4.






Chapter 10 - Pledges Of Personal Property

§ 44-10-1 Pledge defined.

44-10-1. Pledge defined. Pledge is a deposit of personal property or a contract transferring possession of such as security for an obligation.

Source: CivC 1877, §§ 1757, 1758; CL 1887, §§ 4392, 4393; RCivC 1903, §§ 2104, 2105; RC 1919, §§ 1605, 1606; SDC 1939, § 39.0501.



§ 44-10-2 Lien of pledge dependent on possession--Delivery essential to valid pledge.

44-10-2. Lien of pledge dependent on possession--Delivery essential to valid pledge. The lien of a pledge is dependent on possession, and no pledge is valid until the property pledged is delivered to the pledgee or to a pledge holder.

Source: CivC 1877, § 1759; CL 1887, § 4394; RCivC 1903, § 2106; RC 1919, § 1607; SDC 1939, § 39.0502.



§ 44-10-3 Real owner cannot defeat pledge of property transferred to apparent owner for the purpose of pledge.

44-10-3. Real owner cannot defeat pledge of property transferred to apparent owner for the purpose of pledge. One who has allowed another to assume the apparent ownership of property for the purpose of making any transfer of it cannot set up his own title to defeat a pledge of the property made by the other to a pledgee who received the property in good faith in the ordinary course of business and for value.

Source: CivC 1877, § 1762; CL 1887, § 4397; RCivC 1903, § 2109; RC 1919, § 1610; SDC 1939, § 39.0505.



§ 44-10-4 Lienor may pledge property to the extent of his lien.

44-10-4. Lienor may pledge property to the extent of his lien. One who has a lien on property may pledge it to the extent of his lien.

Source: CivC 1877, § 1761; CL 1887, § 4396; RCivC 1903, § 2108; RC 1919, § 1609; SDC 1939, § 39.0504.



§ 44-10-5 Pledge as security for obligation of another--Rights of pledgor, exception--Consideration for pledge received from debtor cannot be withdrawn without consent.

44-10-5. Pledge as security for obligation of another--Rights of pledgor, exception--Consideration for pledge received from debtor cannot be withdrawn without consent. Property may be pledged as security for the obligation of a person other than the owner and in so doing the owner has all the rights of a pledgor for himself except that he cannot withdraw the property otherwise than as a pledgor for himself might; and if he receives from the debtor a consideration for the pledge, he cannot withdraw it without his consent.

Source: CivC 1877, §§ 1763, 1765; CL 1887, §§ 4398, 4400; RCivC 1903, §§ 2110, 2112; RC 1919, §§ 1611, 1613; SDC 1939, § 39.0506.



§ 44-10-6 Pledge holder--Selection--Duties.

44-10-6. Pledge holder--Selection--Duties. A pledgor and pledgee may agree upon a third person with whom to deposit the property pledged who, if he accepts, becomes a pledge holder. He must enforce all of the rights of the pledgee unless authorized by him to waive them.

Source: CivC 1877, §§ 1764, 1767; CL 1887, §§ 4399, 4402; RCivC 1903, §§ 2111, 2114; RC 1919, §§ 1612, 1615; SDC 1939, § 39.0507.



§ 44-10-7 Obligations of pledge holder--Exoneration from undertaking.

44-10-7. Obligations of pledge holder--Exoneration from undertaking. A pledge holder for reward cannot exonerate himself from his undertaking; and a gratuitous pledge holder can do so only by giving reasonable notice to the pledgor and pledgee to appoint a new pledge holder, and in case of their failure to agree, by depositing the property pledged with some impartial person who will then be entitled to a reasonable compensation for his care of the same.

Source: CivC 1877, § 1766; CL 1887, § 4401; RCivC 1903, § 2113; RC 1919, § 1614; SDC 1939, § 39.0508.



§ 44-10-8 Obligations of pledgee and pledge holder--Assumption of duties and liabilities of depository.

44-10-8. Obligations of pledgee and pledge holder--Assumption of duties and liabilities of depository. A pledgee or pledge holder for reward assumes the duties and liabilities of a depository for reward. A gratuitous pledge holder assumes the duties and liabilities of a gratuitous depository.

Source: CivC 1877, §§ 1768, 1769; CL 1887, §§ 4403, 4404; RCivC 1903, §§ 2115, 2116; RC 1919, §§ 1616, 1617; SDC 1939, § 39.0509.



§ 44-10-9 Increase of property pledged--Covered by pledge lien.

44-10-9. Increase of property pledged--Covered by pledge lien. The increase of property pledged is pledged with the property.

Source: CivC 1877, § 1760; CL 1887, § 4395; RCivC 1903, § 2107; RC 1919, § 1608; SDC 1939, § 39.0503.



§ 44-10-10 Pledgee's sale of securities--Evidences of debt--Exception.

44-10-10. Pledgee's sale of securities--Evidences of debt--Exception. A pledgee cannot sell any evidences of debt pledged to him except the obligations of governments, states, or their subdivisions and public and private corporations; but he may collect the same when due.

Source: CivC 1877, § 1777; CL 1887, § 4412; RCivC 1903, § 2124; RC 1919, § 1625; SDC 1939, § 39.0512.



§ 44-10-11 Debtor's misrepresentation of value of pledge.

44-10-11. Debtor's misrepresentation of value of pledge. Where a debtor has obtained credit or an extension of time by a fraudulent representation of the value of the property pledged by or for him, the creditor may demand a further pledge to correspond with the value represented; and in default thereof may foreclose the pledge and recover his debt immediately though it be not actually due.

Source: CivC 1877, § 1770; CL 1887, § 4405; RCivC 1903, § 2117; RC 1919, § 1618; SDC 1939, § 39.0510.






Chapter 11 - Occupational And Commercial Liens On Personal Property

§ 44-11-1 Mechanics', laborers', and materialmen's liens on personal property--Extent of lien--Abandonment--Application to motor vehicles.

44-11-1. Mechanics', laborers', and materialmen's liens on personal property--Extent of lien--Abandonment--Application to motor vehicles. If a person, at the request or consent of the owner or person lawfully in possession, furnishes any services, skill, labor, materials, parts, accessories, supplies, or facilities for the alteration, repair, replacement of parts, storage, keeping, maintenance, or preservation of any personal property, such person shall have a lien thereon, dependent on possession, or notice as provided by this chapter on the property to the extent of a reasonable charge. However, if there is an agreed price, the lien is to the extent of such agreed price.

Personal property left for repair at a place of business in this state shall be considered abandoned and may be sold if the property is unclaimed by its owner for a period of ninety days after written notice of the intent to sell the property is given to the owner at the owner's last known address by certified mail. The sale is subject to liens, mortgages, and other creditors' interest properly filed or perfected before the date that the personal property came into the possession of the place of business. The abandoned personal property shall be sold under the provisions of chapter 21-54. This section does not apply to any motor vehicle as defined by § 32-3-1.

Source: CivC 1877, § 1806; CL 1887, § 4441; RCivC 1903, § 2153; RC 1919, § 1694; SL 1925, ch 216, § 1; SL 1927, ch 160, § 1; SDC 1939, § 39.0801; SL 1991, ch 368; SL 2005, ch 154, § 1.



§ 44-11-2 Mechanics', laborers', and materialmen's liens on personal property--Priority.

44-11-2. Mechanics', laborers', and materialmen's liens on personal property--Priority. Such lien on personal property shall be subject only to liens, mortgages, and conditional sales contracts properly filed on or before the time that the property comes into the possession of the lien claimant.

Source: SL 1925, ch 216, § 2; SL 1927, ch 160, § 2; SDC 1939, § 39.0802.



§ 44-11-3 Mechanics', laborers', and materialmen's liens not affected by loss of possession--Notice of lien to preserve rights, filing with register of deeds--Exceptions.

44-11-3. Mechanics', laborers', and materialmen's liens not affected by loss of possession--Notice of lien to preserve rights, filing with register of deeds--Exceptions. Notwithstanding the voluntary surrender or other loss of possession of the property on which such lien is claimed, the person entitled thereto may preserve such lien, if at any time within one hundred twenty days after such surrender or loss of possession he gives notice of his lien by proper filing thereof in the office of the register of deeds in accordance with §§ 44-2-3 to 44-2-9, inclusive, and such liens shall be valid against everyone except a purchaser or encumbrancer in good faith, without notice, and for value whose rights were acquired prior to the filing of such statement.

Source: SL 1925, ch 216, § 3; SL 1927, ch 160, § 3; SDC 1939, § 39.0803; SL 1969, ch 165.



§ 44-11-3.1 Federal filing requirements.

44-11-3.1. Federal filing requirements. If federal law or regulations promulgated thereunder require liens otherwise governed by this chapter to be filed in a place other than the place required by § 44-11-3, compliance with such filing requirements under federal law or regulation within the time required by § 44-11-3 shall have the same effect as a proper filing under § 44-11-3.

Source: SL 1982, ch 302.



§ 44-11-4 Foreclosure of mechanics', laborers', and materialmen's liens--Action or advertisement.

44-11-4. Foreclosure of mechanics', laborers', and materialmen's liens--Action or advertisement. The lien may be foreclosed at any time after sixty days from the date of furnishing the last item. The foreclosure may be conducted according to the provisions of chapter 21-53 or according to the provisions of chapter 21-54, subject to the right of persons adversely interested to require foreclosure under chapter 21-53.

Source: SL 1925, ch 216, § 1; SL 1927, ch 160, § 1; SDC 1939, § 39.0804.



§ 44-11-5 Lodging establishment's lien on baggage of guest--Maximum amount.

44-11-5. Lodging establishment's lien on baggage of guest--Maximum amount. The keeper of any lodging establishment as defined in chapter 34-18 shall have a lien, dependent upon possession, upon the baggage and other property within such lodging establishment and belonging to a guest, as security for the payment of the reasonable and proper charges due from such guest for room, board, storage, and moneys advanced to or paid out for such guest at his request, not exceeding in all the sum of five hundred dollars.

Source: CivC 1877, § 1062; CL 1887, § 3686; RCivC 1903, § 1381; SL 1913, ch 237, § 5; RC 1919, § 1002; SL 1935, ch 173, § 12; SDC 1939, §§ 39.1505, 39.1506; SL 1971, ch 249.



§ 44-11-6 Detention of property of guest by innkeepers until charges paid--Priority over other liens on property.

44-11-6. Detention of property of guest by innkeepers until charges paid--Priority over other liens on property. The innkeeper may detain the property specified in § 44-11-5 until the charges are paid. The lien shall have priority over all other liens upon such property.

Source: CivC 1877, § 1062; CL 1887, § 3686; RCivC 1903, § 1381; SL 1913, ch 237, § 5; RC 1919, § 1002; SL 1935, ch 173, § 12; SDC 1939, § 39.1506.



§ 44-11-7 Foreclosure of innkeepers' liens by action or advertisement.

44-11-7. Foreclosure of innkeepers' liens by action or advertisement. Any person having a lien under the provisions of § 44-11-5 may foreclose the same under the provisions of chapter 21-53 or under the provisions of chapter 21-54 subject to the right of any person adversely interested to require foreclosure under the provisions of chapter 21-53.

Source: SL 1913, ch 237, § 6; RC 1919, § 1003; SDC 1939, § 39.1507.



§ 44-11-8 Innkeeper defined.

44-11-8. Innkeeper defined. The term "innkeeper" as used in §§ 44-11-5 to 44-11-7, inclusive, shall include the keeper or proprietor of any hotel, rooming house, boardinghouse, restaurant, or tourist pay camp.

Source: SDC 1939, § 39.1508.



§ 44-11-9 Carriage of personal property--Special lien dependent on possession.

44-11-9. Carriage of personal property--Special lien dependent on possession. Every person who, while lawfully in possession of personal property renders any service to the owner by carriage thereof, has a special lien thereon dependent on possession for the compensation due to him from the owner for such service.

Source: CivC 1877, § 1806; CL 1887, § 4441; RCivC 1903, § 2153; RC 1919, § 1694; SDC 1939, § 39.1501.



§ 44-11-10 Factor--General lien--Dependent on possession.

44-11-10. Factor--General lien--Dependent on possession. A factor has a general lien, dependent on possession, for all that is due to him as such, upon all articles of commercial value that are entrusted to him by the same principal.

Source: CivC 1877, § 1807; CL 1887, § 4442; RCivC 1903, § 2154; RC 1919, § 1695; SDC 1939, § 39.1502.



§ 44-11-11 Banks and savings and loan associations--General lien--Dependent on possession.

44-11-11. Banks and savings and loan associations--General lien--Dependent on possession. A bank or savings and loan association has a general lien, dependent on possession, upon all property in its hands belonging to a customer, for the balance due to it from such customer in the course of business.

Source: CivC 1877, § 1808; CL 1887, § 4443; RCivC 1903, § 2155; RC 1919, § 1696; SDC 1939, § 39.1503; SL 1981, ch 312, § 1.



§ 44-11-12 Levy of attachment or execution on personal property--Special lien of officer on property until process is released.

44-11-12. Levy of attachment or execution on personal property--Special lien of officer on property until process is released. An officer who levies an attachment or execution upon personal property acquires a special lien, dependent on possession, upon such property, which authorizes him to hold it until the process is discharged or satisfied, or a judicial sale of the property is had.

Source: CivC 1877, § 1811; CL 1887, § 4446; RCivC 1903, § 2158; RC 1919, § 1699; SDC 1939, § 39.1504.






Chapter 12 - Hospital Liens

§ 44-12-1 Liens of hospitals upon personal injury damages recovered by patients--Creation--Exception.

44-12-1. Liens of hospitals upon personal injury damages recovered by patients--Creation--Exception. Any person, association, limited liability company, corporation, county, or other institution, including a municipal corporation, maintaining a hospital licensed under the laws of the State of South Dakota that furnishes hospitalization or other service of any other nature in the treatment of or in connection with an injury not covered by the Workers' Compensation Act, if the injured party asserts or maintains a claim against another for damages on account of the injury, has a lien upon that part going or belonging to the injured party of any recovery or sum had or collected or to be collected by the injured party, or by the injured party's heirs or personal representatives in case of the injured party's death, whether by judgment or by settlement or compromise to the amount of the reasonable and necessary charges of the hospital for the treatment, care, and maintenance of the injured party in the hospital up to the date of payment of the damages.

Source: SL 1964, ch 112, § 1; SL 1994, ch 351, § 102.



§ 44-12-2 Contract between injured party and attorney not prejudiced by hospital lien.

44-12-2. Contract between injured party and attorney not prejudiced by hospital lien. The lien granted by § 44-12-1 shall not in any way prejudice or interfere with any lien or contract which may be made by such injured party or his heirs or personal representative with any attorney or attorneys for handling the claim on behalf of such injured party, his heirs, or personal representative.

Source: SL 1964, ch 112, § 1.



§ 44-12-3 Lien not applicable when event covered by Workers' Compensation Act.

44-12-3. Lien not applicable when event covered by Workers' Compensation Act. The lien set forth in § 44-12-1 shall not be applied or considered valid against anyone coming under the Workers' Compensation Act in this state.

Source: SL 1964, ch 112, § 1.



§ 44-12-4 Filing and notice of hospital lien--Contents of notice--Place and time of filing.

44-12-4. Filing and notice of hospital lien--Contents of notice--Place and time of filing. No such lien may be effective, however, unless a written notice containing the name and address of the injured party, the date of occurrence of the injury, the name and location of the hospital, and the name of the person, firm, limited liability company, or corporation alleged to be liable to the injured party for the injuries received, is filed in the office of the register of deeds of the county in which the hospital is located, before the payment of any moneys to the injured party, the injured party's attorneys or legal representative, as compensation for the injury.

Source: SL 1964, ch 112, § 2; SL 1974, ch 55, § 45; SL 1994, ch 351, § 103.



§ 44-12-5 Hospital lien docket--Maintenance by register of deeds--Entries, content--Indexing--Fee for filing claim.

44-12-5. Hospital lien docket--Maintenance by register of deeds--Entries, content--Indexing--Fee for filing claim. Each register of deeds shall provide a suitable, well-bound book to be called the hospital lien docket in which, upon the filing of any lien claim under the provisions of this chapter, the register of deeds shall enter the name and address of the injured person, the name of the person, firm, or corporation alleged to be liable for the injury, the date of occurrence of the injury and the name and location of the hospital making the claim. The register of deeds shall make a proper index of the claim in the name of the injured person and shall charge a fee in accordance with subdivision 7-9-15(3).

Source: SL 1964, ch 112, § 5; SL 1974, ch 55, § 46; SL 1983, ch 305, § 2; SL 1999, ch 33, § 6.



§ 44-12-6 Notice of hospital lien--Copy mailed to persons liable for injury--Time of mailing.

44-12-6. Notice of hospital lien--Copy mailed to persons liable for injury--Time of mailing. The hospital shall also mail, postage prepaid, a copy of the notice required by § 44-12-4 with a statement of the date of filing of the notice to the person, firm, limited liability company, or corporation alleged to be liable to the injured party for the injury sustained before the payment of any moneys to the injured party, the injured party's attorney or legal representative, as compensation for the injury.

Source: SL 1964, ch 112, § 2; SL 1994, ch 351, § 104.



§ 44-12-7 Notice of hospital lien--Copy mailed to insurance carrier by hospital--Disclosure of name of carrier.

44-12-7. Notice of hospital lien--Copy mailed to insurance carrier by hospital--Disclosure of name of carrier. Such hospital shall mail a copy of such notice to any insurance carrier which has insured such person, firm, or corporation against such liability. Such person, firm, or corporation alleged to be liable to the injured person shall, upon request of the hospital, disclose the name of the insurance carrier which has insured such person, firm, or corporation against such liability.

Source: SL 1964, ch 112, § 2.



§ 44-12-8 Persons liable for payment of hospital lien.

44-12-8. Persons liable for payment of hospital lien. Any person making any payment to such injured party or to the injured party's attorney, heir, or legal representative as compensation for the injury sustained, after the filing and mailing of the notice, without paying to the hospital the amount of its lien or so much thereof as can be satisfied out of the moneys due under any final judgment or compromise or settlement agreement, after paying the amount of any prior lien, is liable, for a period of one year from the date of payment of moneys to the injured party or the injured party's heir, attorney, or legal representative, as provided in this section, to the hospital for the amount which the hospital was entitled to receive as provided in this section. Any such hospital may, within such period, enforce the lien by a suit at law against the person, firm, limited liability company, or corporation making such payment.

Source: SL 1964, ch 112, § 3; SL 1994, ch 351, § 105.



§ 44-12-9 Examination of hospital records by persons liable for lien.

44-12-9. Examination of hospital records by persons liable for lien. Any person, firm, or corporation legally liable for such lien or against whom a claim shall be asserted for compensation for such injury, shall be permitted after waiver or expiration of any privilege granted the injured party under the provisions of § 19-2-3 or any other statute, to examine the records of any such hospital in reference to such treatment, care and maintenance of such injured person, with respect to the injuries arising out of said accident.

Source: SL 1964, ch 112, § 4.






Chapter 13 - Ambulance Service Liens

§ 44-13-1 Lien of county or municipality upon property of person receiving ambulance service.

44-13-1. Lien of county or municipality upon property of person receiving ambulance service. Whenever any county or municipality has entered into an agreement with any such other governmental subdivision or other person duly qualified and licensed to perform such services, and counties or municipalities become obligated to and do pay toward the maintenance of such ambulance service, the county or municipality providing ambulance service under the provisions of § 34-11-1, to the extent it is chargeable against that person shall have a lien upon all property both real and personal belonging to any person receiving such ambulance service; such lien, to the extent of reasonable and necessary charges for furnishing such service, shall extend to property held in joint tenancy including homestead interests, as well as property hereafter acquired or in which the person receiving such ambulance service has any interest.

Source: SL 1969, ch 29.



§ 44-13-2 Notice of lien--Contents--Place of filing.

44-13-2. Notice of lien--Contents--Place of filing. No lien as provided in § 44-13-1 shall be effective, however, unless a written notice containing the name and address of the person receiving such ambulance service, the date such service was rendered, and the name of person or persons alleged to be responsible for payment for such services shall be filed in the office of the register of deeds of the county in which the person receiving such services resides, and in the county of his legal residence or last residence if he is deceased.

Source: SL 1969, ch 29.



§ 44-13-3 Property of married person subject to lien--Application of lien to joint tenancy.

44-13-3. Property of married person subject to lien--Application of lien to joint tenancy. If any person receiving such ambulance service be a married person, the lien therein established shall also be a lien upon all the property, real and personal including joint tenancy and homestead interests, property thereafter acquired, or interest in property, of the husband or wife of such person receiving ambulance service as the case may be. Such lien shall not sever a joint tenancy nor affect the right of survivorship except that the lien shall be enforceable to the extent that the person receiving ambulance service had an interest prior to his death.

Source: SL 1969, ch 29.



§ 44-13-4 Foreclosure, compromise, or settlement of lien--Applicable law.

44-13-4. Foreclosure, compromise, or settlement of lien--Applicable law. Any lien established by virtue of this chapter may be foreclosed by action or compromised and settled in the manner prescribed by chapter 28-14, relating to public aid to poor liens.

Source: SL 1969, ch 29.






Chapter 14 - Self-Service Storage Facilities Liens

§ 44-14-1 Definition of terms.

44-14-1. Definition of terms. Terms used in this chapter mean:

(1) "Last known address," that address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of a change of address;

(2) "Occupant," any person entitled to the use of the storage space at a self-service storage facility under a rental agreement, to the exclusion of others;

(3) "Owner," the owner of a self-service storage facility;

(4) "Personal property," movable property, including goods, merchandise, and household items stored in a self-service storage facility;

(5) "Rental agreement," any agreement or lease, written or oral, that establishes or modifies the terms, conditions, rules, or any other provisions concerning the use and occupancy of a self-service storage facility; and

(6) "Self-service storage facility," any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to such for the purpose of storing and removing personal property.
Source: SL 1997, ch 249, § 1.



§ 44-14-2 Owner of facility has lien upon all personal property.

44-14-2. Owner of facility has lien upon all personal property. The owner of a self-service storage facility has a lien upon all personal property located at a self-service storage facility for rent, labor, or other charges, present or future, in relation to the personal property, and for expenses necessary for its preservation, or expenses reasonably incurred in its sale or other disposition pursuant to this chapter. The lien provided in this chapter attaches as of the date the occupant defaults on the rental agreement. Any lien provided in this chapter, which is recorded pursuant to chapter 44-2, is prior to any other lien or security interest, except for those liens and security interests which were perfected earlier.

Source: SL 1997, ch 249, § 2.



§ 44-14-3 Satisfaction of lien--Notice--Sale of property.

44-14-3. Satisfaction of lien--Notice--Sale of property. An owner's lien for a claim which has become due shall be satisfied as follows:

(1) The occupant and the holder of any lien shall be notified;

(2) The notice shall be delivered in person or sent by regular first class mail postage prepaid to the last known address of the occupant and lienholders;

(3) The notice shall include:

(a) An itemized statement of the owner's claim showing the sum due at the time of the notice and the date when the sum became due;

(b) If known to the owner, a brief and general description of the personal property subject to the lien. The description shall be reasonably adequate to permit the person notified to identify it, except that any container including a trunk, valise, or box that is locked, fastened, sealed, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents;

(c) A notice of denial of access to the personal property, if such denial is permitted under the terms of the rental agreement, which provides the name, street address, and telephone number of the owner whom the occupant may contact to respond to this notice;

(d) A demand for payment within a specified time not less than fourteen days after delivery of the notice; and

(e) A conspicuous statement that unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale or other disposition, and will be sold or otherwise disposed of at a specified time and place;

(4) After the expiration of the time given in the notice, an advertisement of the sale or other disposition shall be published once a week for two consecutive weeks in a newspaper of general circulation where the self-service storage facility is located. The advertisement shall include:

(a) A brief and general description of the personal property reasonably adequate to permit its identification as provided for in subdivision (3) of this section;

(b) The address of the self-service storage facility and the number, if any, of the space where the personal property is located and the name of the occupant; and

(c) The time, place, and manner of the sale or other disposition. The sale or other disposition shall take place not sooner than fifteen days after the first publication;

(5) If there is no newspaper of general circulation where the self-service storage facility is located, the advertisement shall be posted at least ten days before the date of the sale or other disposition in not less than six conspicuous places in the neighborhood where the self-service storage facility is located;

(6) Any sale or other disposition of the personal property shall conform to the terms of the notification as provided for in this section;

(7) Any sale or other disposition of the personal property shall be held at the self-service storage facility or at the nearest suitable place to where the personal property is held or stored;

(8) Before any sale or other disposition of personal property pursuant to this section, the occupant may pay the amount necessary to satisfy the lien, and the reasonable expenses incurred under this section, and thereby redeem the personal property. Upon receipt of such payment, the owner shall return the personal property, and thereafter the owner has no liability to any person with respect to such personal property;

(9) A purchaser in good faith of the personal property sold to satisfy a lien, as provided for in this Act, takes the property free of any rights of any person, but subject to the rights of any prior lienholder unless the personal property is consumer goods as defined in § 57A-9-109(1), despite noncompliance by the owner with the requirements of this section. For the purpose of this section, personal property for which ownership is evidenced by a certificate of title is not consumer goods; and

(10) In the event of a sale under this section, the owner may, after satisfying all prior liens, satisfy the lien pursuant to this chapter from the proceeds of the sale, but shall hold the balance, if any, for delivery on demand to the occupant. If the occupant does not claim the balance of the proceeds within two years of the date of sale, the proceeds shall become the property of the owner and the occupant has no further recourse.
Source: SL 1997, ch 249, § 3.



§ 44-14-4 Residence in facility prohibited.

44-14-4. Residence in facility prohibited. No occupant may use a self-service storage facility for residential purposes.

Source: SL 1997, ch 249, § 4.



§ 44-14-5 Self-service storage facility not a warehouse.

44-14-5. Self-service storage facility not a warehouse. A self-service storage facility is not a public warehouse or public storage warehouse as defined in chapter 49-42 or 49-42A. If an owner issues any warehouse receipt, bill of lading, or other document of title for the personal property stored, the owner and the occupant are subject to the provisions of chapters 49-42 and 49-42A and the provisions of this chapter do not apply.

Source: SL 1997, ch 249, § 5.



§ 44-14-6 Application of chapter.

44-14-6. Application of chapter. This chapter is effective July 1, 1997, and applies to all rental agreements entered into, or extended, or renewed after that date.

Source: SL 1997, ch 249, § 6.






Chapter 15 - Manufacturer's Lien

§ 44-15-1 Definitions.

44-15-1. Definitions. Terms used in this chapter mean:

(1) "Customer," any person who causes a manufacturer to fabricate, cast, or otherwise make a die, mold, form, or pattern or who provides a manufacturer with a die, mold, form, or pattern to manufacture, assemble, cast, or fabricate a product for a customer;

(2) "Manufacturer," any person who fabricates, casts, or otherwise makes or uses a die, mold, form, or pattern for the purpose of manufacturing, assembling, casting, or fabricating a product for a customer including a tool or die maker.
Source: SL 1998, ch 267, § 1.



§ 44-15-2 Customer rights--Possession.

44-15-2. Customer rights--Possession. In the absence of any agreement to the contrary, the customer has all rights and title to any die, mold, form, or pattern in the possession of the manufacturer. If a customer does not claim possession from a manufacturer of a die, mold, form, or pattern within three years following the last use of the die, mold, form, or pattern, all rights and title to any die, mold, form, or pattern is transferred to the manufacturer for the purpose of destroying or otherwise disposing of the die, mold, form, or pattern.

Source: SL 1998, ch 267, § 2.



§ 44-15-3 Transfer of rights--Notice.

44-15-3. Transfer of rights--Notice. At anytime within the time frame provided for in § 44-15-2, a manufacturer may choose to have all rights and title to any die, mold, form, or pattern transferred to the manufacturer. The manufacturer shall send written notice by registered mail to the chief executive office of the customer or, if the customer is not a business entity, to the customer at the customer's last known address indicating that the manufacturer intends to terminate the customer's rights and title by having all the rights and title transferred to the manufacturer pursuant to §§ 44-15-1 to 44-15-7. The notice shall include a statement of the customer's rights as set forth in § 44-15-4.

Source: SL 1998, ch 267, § 3.



§ 44-15-4 Customer response--Manufacturer liability.

44-15-4. Customer response--Manufacturer liability. If a customer does not respond in person or by mail to claim possession of the particular die, mold, form, or pattern within ninety days following the date the notice was sent, or does not make other contractual arrangements with the manufacturer for storage of the die, mold, form, or pattern, all rights and title of the customer, except patents and copyrights, shall transfer to the manufacturer. The manufacturer may then destroy or otherwise dispose of the particular die, mold, form, or pattern as the manufacturer's own property without any liability to the customer.

This section may not be construed in any manner to affect any right of the customer under federal patent or copyright law or federal law pertaining to unfair competition.

Source: SL 1998, ch 267, § 4.



§ 44-15-5 Manufacturer's lien on balance due.

44-15-5. Manufacturer's lien on balance due. A manufacturer has a lien, dependent on possession, on any die, mold, form, or pattern in the manufacturer's possession belonging to a customer, for the balance due the manufacturer from such customer for any manufacturing or fabrication work, and in the value of all material related to the work. The manufacturer may retain possession of the die, mold, form, or pattern until the charges are paid.

Source: SL 1998, ch 267, § 5.



§ 44-15-6 Notice of lien--Demand for payment.

44-15-6. Notice of lien--Demand for payment. Before enforcing any lien, notice in writing shall be given to the customer, whether delivered personally or sent by registered mail to the last-known address of the customer. The notice shall state that a lien is claimed for the damages set forth in writing for manufacturing or fabrication work contracted or performed for the customer. This notice shall also include a demand for payment.

Source: SL 1998, ch 267, § 6.



§ 44-15-7 Federal violation.

44-15-7. Federal violation. No sale may be made pursuant to §§ 44-15-1 to 44-15-7, inclusive, if the sale would be in violation of any right of a customer under federal patent or copyright law.

Source: SL 1998, ch 267, § 7.









Title 45 - MINING, OIL AND GAS

Chapter 01 - State Geologist

§ 45-1-2 Surveys relating to geology, natural history, archaeology, and anthropology--Duty to continue.

45-1-2. Surveys relating to geology, natural history, archaeology, and anthropology--Duty to continue. The state geologist shall carry on and continue surveys of the state in relation to geology, natural history, archaeology, and anthropology, particularly studying and emphasizing the economic geology of this state.

Source: SL 1919, ch 332, § 2; SDC 1939, § 42.0502; SL 2011, ch 165, § 161.



§ 45-1-3 Repealed.

45-1-3. Repealed by SL 2017, ch 10, § 4.



§ 45-1-4 Repealed .

45-1-4. Repealed by SL 2011, ch 165, § 163.



§ 45-1-5 Repealed.

45-1-5. Repealed by SL 1982, ch 16, § 39



§ 45-1-6 Specimens are state property.

45-1-6. Specimens are state property. Any specimen of natural history, geology, or mineralogy, which is collected by the state geologist or any other person appointed by the state to investigate its natural and physical resources, or donated by any person, shall be the property of the state.

Source: SL 2017, ch 10, § 3.






Chapter 02 - Geological And Mining Surveys

§ 45-2-1 , 45-2-2. Repealed.

45-2-1, 45-2-2. Repealed by SL 1983, ch 29, §§ 11, 12



§ 45-2-3 Contracts by state geologist--Payments.

45-2-3. Contracts by state geologist--Payments. The state geologist may enter into contracts with and accept payment from county governments, from other South Dakota state governmental agencies, and from nonprofit rural water supply companies or corporations organized pursuant to and taxed under the provisions of chapter 10-36A, either of its own funds or by reassignment of specific federal grant moneys, such payment to be made to the environment and natural resources fee fund established pursuant to § 1-40-30.

Source: SL 1963, ch 375, § 4; SL 1973, ch 277, § 2; SL 1983, ch 29, § 13; SL 1994, ch 23, § 4.



§ 45-2-4 Repealed.

45-2-4. Repealed by SL 1983, ch 29, § 14



§ 45-2-4.1 Repealed.

45-2-4.1. Repealed by SL 2015, ch 192, § 2.



§ 45-2-4.2 Continuation of geological survey--Purposes.

45-2-4.2. Continuation of geological survey--Purposes. The state geologist shall continue the making of the actual geological survey of the lands, and earth, and the area beneath the surface of the lands of this state as provided by this chapter.

The survey is for the purpose of discovery, or aiding in the discovery, development, and industrial exploitation of such natural products, consisting of minerals, oil, gas, or other substances or commodities, among the natural and physical resources of the state, and of all by-products in connection with each of the natural products of the state.

Source: SL 1939, ch 166, §§ 1, 2; SDC Supp 1960, §§ 42.0601, 42.0602; SL 1970, ch 252; SL 2011, ch 165, § 164.



§ 45-2-4.3 Repealed.

45-2-4.3. Repealed by SL 2017, ch 10, § 5.



§ 45-2-5 , 45-2-6. Repealed.

45-2-5, 45-2-6. Repealed by SL 1983, ch 13, § 31






Chapter 03 - Inspector Of Mines [Repealed]

CHAPTER 45-3

INSPECTOR OF MINES [REPEALED]

[Repealed by SL 1983, ch 13, §§ 30, 31]



Chapter 04 - Location And Working Of Mining Claims

§ 45-4-1 Discovery of lode within limits of claim essential.

45-4-1. Discovery of lode within limits of claim essential. No location of a mining claim may be made until the discovery of the vein or lode within the limits of the claim located.

Source: SDC 1939, § 42.0103 as added by SL 1955, ch 152, § 1; SL 2011, ch 165, § 166.



§ 45-4-2 Conditions precedent to filing of location certificate.

45-4-2. Conditions precedent to filing of location certificate. Before filing a location certificate pursuant to § 45-4-4, the discoverer shall locate the claim:

(1) By erecting a monument at the place of discovery and posting on the monument a plain sign or notice containing the name of the lode, the name of any locator, the date of discovery, the number of feet claimed in length on either side of the discovery, and the number of feet in width claimed on each side of the lode; and

(2) By marking the surface boundaries of the claim.
Source: PolC 1877, ch 31, § 5; SL 1881, ch 96, § 3; CL 1887, § 2001; SL 1899, ch 115, § 2; RPolC 1903, § 2536; RC 1919, § 8730; SDC 1939, § 42.0107; SL 1955, ch 152, § 2; SL 2011, ch 165, § 167.



§ 45-4-3 Marking surface boundaries of claim.

45-4-3. Marking surface boundaries of claim. Surface boundaries shall be marked by eight substantial posts, hewed or blazed on the side or sides facing the claim and plainly marked with the name of the lode and the corner, end, or side of the claim that they respectively represent and sunk in the ground; one at each corner and one at the center of each side line and one at each end of the lode. If it is impracticable because of rock or precipitous ground to sink such posts, they may be placed in a monument of stone.

Source: PolC 1877, ch 31, § 6; SL 1881, ch 96, § 4; CL 1887, § 2002; RPolC 1903, § 2537; RC 1919, § 8731; SDC 1939, § 42.0108; SL 2011, ch 165, § 168.



§ 45-4-4 Location certificate--Recording of claim--Contents--Validity.

45-4-4. Location certificate--Recording of claim--Contents--Validity. The discoverer of a lode shall within sixty days from the date of discovery record the claim in the office of the register of deeds of the county in which the lode is located by a location certificate which shall contain:

(1) The name of the lode;

(2) The name of the locator or locators;

(3) The date of location;

(4) If a lode claim, the number of linear feet in length claimed along the course of the vein each way from the point of discovery, with the width claimed on each side of the center of the vein; the general course of the vein or lode as near as may be; and a description of the claim located by reference to some natural object or permanent monument as will identify the claim.

Any location certificate of a lode claim that does not contain the information specified in this section is void.

Source: PolC 1877, ch 31, §§ 3, 4; SL 1881, ch 96, §§ 1, 2; CL 1887, §§ 1999, 2000; SL 1899, ch 113; RPolC 1903, §§ 2534, 2535; RC 1919, §§ 8728, 8729; SDC 1939, §§ 42.0103, 42.0104; SL 1955, ch 152, § 1; SL 2011, ch 165, § 169.



§ 45-4-5 Location certificate limited to single location.

45-4-5. Location certificate limited to single location. No location certificate may claim more than one location whether the location is made by one or several locators. If the certificate purports to claim more than one location, it is void except as to the first location described in the certificate. If the locations are described together or so that it cannot be determined which location is first described, the certificate is void for all locations described in the certificate.

Source: PolC 1877, ch 31, § 17; CL 1887, § 2011; RPolC 1903, § 2546; RC 1919, § 8740; SDC 1939, § 42.0106; SL 2011, ch 165, § 170.



§ 45-4-6 Dimensions of lode claim--Determination of width by election.

45-4-6. Dimensions of lode claim--Determination of width by election. The length of any lode claim may equal but not exceed fifteen hundred feet along the vein or lode.

The width of a lode claim shall be three hundred feet on each side of the center of the vein or lode. However, any county may, at any general election, determine upon a width less than three hundred feet but not less than twenty-five feet on each side of the vein or lode.

Source: PolC 1877, ch 31, §§ 1, 2; CL 1887, §§ 1997, 1998; SL 1899, ch 115, § 1; RPolC 1903, §§ 2532, 2533; RC 1919, §§ 8726, 8727; SDC 1939, § 42.0102; SL 2011, ch 165, § 171.



§ 45-4-7 Fee for recording and certification of location certificate--Certified copy.

45-4-7. Fee for recording and certification of location certificate--Certified copy. The register of deeds may receive the fee as established by subdivisions 7-9-15(1) and (2) for each location certificate recorded and certified by the register of deeds and shall furnish the locators with a certified copy of the certificate if demanded.

Source: PolC 1877, ch 31, § 18; CL 1887, § 2012; RPolC 1903, § 2547; RC 1919, § 8741; SDC 1939, § 42.0105; SL 1976, ch 268, § 2; SL 2011, ch 165, § 172.



§ 45-4-8 Additional location certificate--Relocation--Existing rights of others not affected--Claimant not precluded from proving title under previous location.

45-4-8. Additional location certificate--Relocation--Existing rights of others not affected--Claimant not precluded from proving title under previous location. If the locator of any mining claim or the locator's assigns:

(1) Believes that the original certificate was defective or erroneous;

(2) Believes that the requirements of the law were not complied with before filing; or

(3) Desires to change the surface boundaries of the claim or to take in any part of an overlapping claim which has been abandoned;
the locator or the locator's assigns may file an additional certificate subject to the provisions of this chapter. No such relocation interferes with the existing rights of others at the time of the relocation, and no such relocation nor the record of any such relocation precludes the claimant from proving any such title as the claimant may have held under any previous location.

Source: PolC 1877, ch 31, § 13; CL 1887, § 2008; RPolC 1903, § 2543; RC 1919, § 8737; SDC 1939, § 42.0114; SL 2011, ch 165, § 173.



§ 45-4-9 Relocation of abandoned lode--Fixing of boundaries--Erection of new discovery monument--Contents of relocation certificate.

45-4-9. Relocation of abandoned lode--Fixing of boundaries--Erection of new discovery monument--Contents of relocation certificate. The relocation of an abandoned lode mining claim shall be by fixing new boundaries in the same manner as if it were the location of a new claim, or the relocator may erect new or adopt the old boundaries, renewing the posts if removed or destroyed. In either case a new discovery monument shall be erected. In any case whether the whole or part of an abandoned claim is taken, the location certificate must state that the whole or any part of the new location is located as abandoned property.

Source: PolC 1877, ch 31, § 16; CL 1887, § 2010; RPolC 1903, § 2545; RC 1919, § 8739; SDC 1939, § 42.0116; SL 1955, ch 152, § 4.



§ 45-4-10 Location certificate--Surface ground included and excluded.

45-4-10. Location certificate--Surface ground included and excluded. The location or location certificate of any lode claim includes all surface ground within the surface lines of the lode claim and all lodes and ledges throughout their entire depth, the top or apex of which lie inside of the lode claim lines extended vertically and including parts of the lodes or ledges as they continue by dip beyond the side lines of the claim. The lode claim does not include any portion of such lodes or ledges beyond the end lines of the claim or the end lines continued, whether by dip or otherwise, or beyond the side lines in any other manner than by the dip of the lode.

Source: PolC 1877, ch 31, § 9; CL 1887, § 2005; RPolC 1903, § 2540; RC 1919, § 8734; SDC 1939, § 42.0111; SL 2011, ch 165, § 174.



§ 45-4-11 Longitudinal limits of claim.

45-4-11. Longitudinal limits of claim. If the top or apex of the lode in its longitudinal course extends beyond the exterior lines of the claim at any point on the surface or as extended vertically downward, such lode may not be followed in its longitudinal course beyond the point where it is intersected by the exterior.

Source: PolC 1877, ch 31, § 10; CL 1887, § 2006; RPolC 1903, § 2541; RC 1919, § 8735; SDC 1939, § 42.0112.



§ 45-4-12 Repealed.

45-4-12. Repealed by SL 1993, ch 330, § 1



§ 45-4-13 Right to mine separate from right to surface--Security required of miner--Enforcement.

45-4-13. Right to mine separate from right to surface--Security required of miner--Enforcement. When the right to mine is in any case separate from the ownership or right of occupancy to the surface, the owner or rightful occupant of the surface may demand satisfactory security from the miner, and if it be refused, may enjoin such miner from working until such security is given.

Source: PolC 1877, ch 31, § 12; CL 1887, § 2007; RPolC 1903, § 2542; RC 1919, § 8736; SDC 1939, § 42.0113.



§ 45-4-14 Fencing of mining claim or mineral property for protection of livestock--Duties on abandonment--Liability for damages--Violation as misdemeanor.

45-4-14. Fencing of mining claim or mineral property for protection of livestock--Duties on abandonment--Liability for damages--Violation as misdemeanor. Any person, firm, association, or corporation who makes or sinks discovery shafts, open cuts, adits, or equivalents on a mining claim or on mineral property, ground, or premises shall immediately, while using the discovery shafts, open cuts, adits, or equivalents, make them secure and safe, either by means of a substantial fence or otherwise, to guard against the possibility of livestock falling into or becoming injured or destroyed by reason of the openings. Before abandoning the discovery shafts, open cuts, adits, or equivalents, the person, firm, association, or corporation shall fill in or slope such openings, as a further precaution. Any person, firm, association, or corporation that fails or refuses to fully comply with this section is liable in damages for injury to or destruction of livestock caused thereby to the owner of the livestock and is guilty of a Class 2 misdemeanor.

Source: SL 1955, ch 153; SDC Supp 1960, §§ 42.0119, 42.9909; SL 1983, ch 15, § 18; SL 2011, ch 165, § 175.



§ 45-4-15 Actions involving mining claims--Proof of customs, usages, or regulations.

45-4-15. Actions involving mining claims--Proof of customs, usages, or regulations. In actions respecting mining claims, proof must be admitted of the customs, usages, or regulations established and in force at the bar or diggings embracing such claim; and such customs, usages, or regulations, when not in conflict with the laws of this state and of the United States, must govern the decision of the action.

Source: CCivP 1877, § 649; CL 1887, § 5463; RCCivP 1903, § 689; RC 1919, § 2865; SDC 1939 & Supp 1960, § 37.1522.



§ 45-4-16 Actions involving mining claims--Survey ordered by court.

45-4-16. Actions involving mining claims--Survey ordered by court. In all actions in any circuit court of this state in which the title or right of possession to any mining claim is in dispute, the court may, upon application of any of the parties to the suit, enter an order for the underground as well as surface survey of the part of the property in dispute as may be necessary to a just determination of the question involved.

Source: PolC 1877, ch 31, § 19; CL 1887, § 2014; RPolC 1903, § 2548; RC 1919, § 8742; SDC 1939, § 42.0117; SL 2011, ch 165, § 176.



§ 45-4-17 Order requiring survey of disputed claim--Designation of surveyor--Witnesses to examine property.

45-4-17. Order requiring survey of disputed claim--Designation of surveyor--Witnesses to examine property. The order specified in § 45-4-16 shall designate some competent surveyor not related to any of the parties to the suit nor in any way interested in the result of the suit to conduct the survey. Upon the application of the party adverse to the application, the court may also appoint some competent surveyor to be selected by the adverse applicant who shall attend the survey and observe the method of making the survey at the cost of the party asking for the survey. The order may specify the names of witnesses named by either party, not exceeding three on each side, who may enter into and examine the property.

Source: PolC 1877, ch 31, § 19; CL 1887, § 2014; RPolC 1903, § 2548; RC 1919, § 8742; SDC 1939, § 42.0117; SL 2011, ch 165, § 177.



§ 45-4-18 Order requiring survey of disputed claim to be made in open court or upon notice--Agreement--Affidavits.

45-4-18. Order requiring survey of disputed claim to be made in open court or upon notice--Agreement--Affidavits. No such order may be made for survey and inspection except in open court or in chambers upon notice of at least six days, and only by agreement of parties or upon the affidavit of two or more persons that the survey and inspection is necessary to the just determination of the suit. The affidavits shall state the facts in the case and the necessity for the survey. No such order may be made unless it appears that the party asking for the order has been refused the privilege of survey and inspection by the adverse party.

Source: PolC 1877, ch 31, § 19; CL 1887, § 2014; RPolC 1903, § 2548; RC 1919, § 8742; SDC 1939, § 42.0117; SL 2011, ch 165, § 178.



§ 45-4-19 Order for removal of obstacles in drifts or shafts.

45-4-19. Order for removal of obstacles in drifts or shafts. The court may also cause the removal of any rock, debris, or other obstacle in any of the drifts or shafts of the property if removal is shown to be necessary to a just determination of the question involved.

Source: PolC 1877, ch 31, § 19; CL 1887, § 2014; RPolC 1903, § 2548; RC 1919, § 8742; SDC 1939, § 42.0117; SL 2011, ch 165, § 179.



§ 45-4-20 Association with another to obtain possession of a lode, gulch, or placer claim by force and violence, by threats of violence, or by stealth--Misdemeanor.

45-4-20. Association with another to obtain possession of a lode, gulch, or placer claim by force and violence, by threats of violence, or by stealth--Misdemeanor. Any person who associates with another to obtain possession of a lode, gulch, or placer claim, then in the actual possession of another, by force and violence or by threats of violence or by stealth, and who carries out such purpose by:

(1) Making threats against the person or persons in possession;

(2) Entering the lode or mining claim for such purposes; or

(3) Entering a lode, gulch, placer claim, quartz mill, or other mining property, or, not being upon the property but being within hearing distance of the property, and making threats or use of any language, sign, or gesture calculated to intimidate any person at work on the property or from continuing work on or in the property, or intimidating others from working on or in the property,
is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 735; CL 1887, § 6926; RPenC 1903, § 759; RC 1919, § 4375; SDC 1939, § 13.1826; SL 1983, ch 15, § 19; SL 2011, ch 165, § 180.



§ 45-4-21 Trials under § 45-4-20--Evidence sufficient for conviction.

45-4-21. Trials under § 45-4-20--Evidence sufficient for conviction. On trials under § 45-4-20, proof of a common purpose of two or more persons to obtain possession of property or to intimidate laborers as set forth in § 45-4-20, accompanied or followed by any of the acts specified, by any of them, is sufficient evidence to convict any person committing such acts, although the parties may not be associated together at the time of committing the acts.

Source: PenC 1877, § 735; CL 1887, § 6926; RPenC 1903, § 759; RC 1919, § 4375; SDC 1939, § 13.1826; SL 2011, ch 165, § 181.



§ 45-4-22 Writs of injunction to restore person to possession of mining property.

45-4-22. Writs of injunction to restore person to possession of mining property. The circuit court may issue writs of injunction for affirmative relief having the force and effect of a writ of restitution restoring any person to the possession of any mining property:

(1) From which the person may have been ousted by force and violence or by fraud;

(2) From possession of which the person is kept by threats; or

(3) If such possession was taken from the person by entry of the adverse party on a Sunday or legal holiday or while the party in possession was temporarily absent from the property.

The granting of the writ extends only to the right of possession under the facts of the case with respect to the manner in which the possession was obtained, leaving the parties to their legal rights on all other questions as though no such writ had been issued.

Source: PolC 1877, ch 31, § 20; CL 1887, § 2015; RPolC 1903, § 2549; RC 1919, § 8743; SDC 1939, § 42.0118; SL 2011, ch 165, § 182.



§ 45-4-23 Recording required--Affidavit of labor--Recording fee.

45-4-23. Recording required--Affidavit of labor--Recording fee. On or before December thirtieth, following the end of each federal assessment year for which labor is performed or improvements are made or compliance requirements arising under federal law to hold a mining claim have been met, the person on whose behalf such labor was performed, improvements made, or other compliance requirements met, shall cause to be recorded with the register of deeds either:

(1) An affidavit specifying any such labor or improvements; or

(2) An affidavit or other recordable document specifying compliance with federal law. Any such instrument recorded with the register of deeds on or before December 30, 1993, specifying compliance with federal law for assessment year 1993 shall be effective to satisfy the 1993 filing requirements of this statute.

The register of deeds shall charge and receive a fee for recording the instruments included in this section in accordance with subdivisions 7-9-15(1) and (2) and an additional fee of twenty-five cents for each such claim listed.

Source: SL 1993, ch 330, § 2; SL 1994, ch 338, § 2.






Chapter 05 - Right-Of-Way To Mines

§ 45-5-1 Owner of mine or mining claim entitled to right-of-way for necessary road, ditch, cut, flume, shaft, or tunnel--Eminent domain for pollution control measures.

45-5-1. Owner of mine or mining claim entitled to right-of-way for necessary road, ditch, cut, flume, shaft, or tunnel--Eminent domain for pollution control measures. If a mine or mining claim patented under the laws of the United States or held under the local laws and customs of this state is so situated that it cannot be conveniently worked without a road providing access; without a ditch, cut, or flume to convey water to the mining claim or water and tailings from the mining claim; or without a connecting shaft or tunnel; and if the road, ditch, cut, flume, shaft, or tunnel would necessarily pass over, under, through, or across any lands or mining claims owned or occupied by others under a patent from the United States or otherwise, the owner of the mine or mining claim is entitled to a right-of-way for the road, ditch, cut, flume, shaft, or tunnel over, under, through, and across the other lands or mining claims upon compliance with the provisions of this chapter. If the mine or mining claim cannot be conveniently worked without the necessary construction on property owned either in total or in part by others of devices, treatment and tailings ponds, or other installations for treatment of air or water pollution in order to comply with state or federal air and water pollution statutes, rules, or regulations, the owner of the mine or mining claim may exercise the power of eminent domain as to the surface estate only. In the exercise of eminent domain, the owner may proceed as condemnation proceedings are conducted by the state Department of Transportation pursuant to chapter 31-19, or as may otherwise be provided.

Source: SL 1881, ch 97, §§ 1, 2; CL 1887, §§ 2016, 2017; RPolC 1903, §§ 2550, 2551; RC 1919, §§ 8744, 8745; SDC 1939, § 42.0201; SL 1976, ch 269; SL 2011, ch 165, § 183.



§ 45-5-2 Petition for right-of-way--Filing with clerk of circuit court--Verification--Contents--Demand for relief.

45-5-2. Petition for right-of-way--Filing with clerk of circuit court--Verification--Contents--Demand for relief. If, in order to enable the owner of a mining claim to successfully and conveniently work the claim, it is necessary that the owner have a right-of-way for any of the purposes set forth in § 45-5-1, and if such a right-of-way has not been acquired by agreement between the owner of the mining claim and the owner of the claim over, under, across, or upon which the owner of the mining claim seeks to establish the right-of-way, the owner of the mining claim may present to the judge of the circuit court for the county in which the desired right-of-way or some part of the right-of-way is situated, and file with the clerk of the court a petition requesting that the right-of-way be awarded. The petition shall be verified and contain a description of the character and extent of the right sought, a description of the mine or claim of the petitioner, and the claim on lands to be affected by the right or privilege, with the names of the occupants or owners of the lands. The petition may also set forth any tender or offer mentioned in § 45-5-14 and shall demand the relief sought.

Source: SL 1881, ch 97, § 3; CL 1887, § 2018; RPolC 1903, § 2552; RC 1919, § 8746; SDC 1939, § 42.0202; SL 2011, ch 165, § 184.



§ 45-5-3 Order to show cause--Service--Time for hearing.

45-5-3. Order to show cause--Service--Time for hearing. Upon the filing of a petition with the clerk of the court pursuant to § 45-5-2, the judge shall order the owners named in the petition of mining claims and lands to be affected by the proceeding to appear before the judge on a day named in the order, not less than ten days from the service of the order, and show cause why the right-of-way should not be allowed as requested. The order shall be served on each of the parties in the manner prescribed by law for serving summons in a civil action.

Source: SL 1881, ch 97, § 4; CL 1887, § 2019; RPolC 1903, § 2553; RC 1919, § 8747; SDC 1939, § 42.0203; SL 2011, ch 165, § 185.



§ 45-5-4 Hearing on petition--Award of right-of-way--Appointment of commissioners to assess damages.

45-5-4. Hearing on petition--Award of right-of-way--Appointment of commissioners to assess damages. Upon the return day of the order or upon any day to which the hearing is adjourned, the judge shall proceed to hear the allegations and proofs of the respective parties. If upon the hearing the judge is satisfied that the claim of the petitioner should be worked by means of the privilege requested, the judge shall make an order adjudging and awarding to the petitioner the right-of-way, and shall appoint three commissioners who shall be disinterested residents of the county to assess the damage resulting to the lands or claims affected by the order.

Source: SL 1881, ch 97, § 5; CL 1887, § 2020; RPolC 1903, § 2554; RC 1919, § 8748; SDC 1939, § 42.0204; SL 2011, ch 165, § 186.



§ 45-5-5 Assessment of damages by commissioners.

45-5-5. Assessment of damages by commissioners. The commissioners appointed pursuant to § 45-5-4 shall be sworn or affirmed to discharge their duties faithfully and impartially. They shall proceed without unreasonable delay to examine the premises, shall assess the damage resulting from the right or privilege requested, and shall report the amount to the judge appointing them. If the right-of-way affects the property of more than one person or company, the report shall contain an assessment of the damages to each company or person.

Source: SL 1881, ch 97, § 6; CL 1887, § 2021; RPolC 1903, § 2555; RC 1919, § 8749; SDC 1939, § 42.0205; SL 2011, ch 165, § 187.



§ 45-5-6 Payment or tender of damages--Use of right-of-way.

45-5-6. Payment or tender of damages--Use of right-of-way. Upon the payment of the sum assessed as damages to the persons to whom it shall be awarded or a tender of the sum to them, the person petitioning is entitled to the right-of-way requested in the petition and may immediately proceed to occupy the right-of-way and erect works and structures and conduct excavations in the right-of-way as may be necessary to the use and enjoyment of the right-of-way.

Source: SL 1881, ch 97, § 8; CL 1887, § 2023; RPolC 1903, § 2557; RC 1919, § 8751; SDC 1939, § 42.0207; SL 2011, ch 165, § 188.



§ 45-5-7 Report of commissioners may be set aside.

45-5-7. Report of commissioners may be set aside. For good cause the judge may set aside the report of such commissioners and appoint three other commissioners whose duties shall be the same as provided in § 45-5-5.

Source: SL 1881, ch 97, § 7; CL 1887, § 2022; RPolC 1903, § 2556; RC 1919, § 8750; SDC 1939, § 42.0206.



§ 45-5-8 Appeals from assessment of damages--Time for taking--Service of notice upon respondent.

45-5-8. Appeals from assessment of damages--Time for taking--Service of notice upon respondent. Appeals from any assessment of such commissioners may be taken and prosecuted in the proper circuit court by any party interested at any time within ten days after written notice of the filing of the report of the commissioners, and a written notice of such appeal shall be served upon the respondent in the same manner as a summons is served in civil actions.

Source: SL 1881, ch 97, § 9; CL 1887, § 2024; RPolC 1903, § 2558; RC 1919, § 8752; SDC 1939, § 42.0208.



§ 45-5-9 Appeal bond--Approval of sureties--Amount--Conditions.

45-5-9. Appeal bond--Approval of sureties--Amount--Conditions. The appellant shall file with the clerk of the court to which the appeal is taken a bond with sureties to be approved by the clerk in the amount of the assessment appealed from, conditioned that the appellant will pay any costs that may be awarded to the respondent and abide any judgment that may be rendered in the cause.

Source: SL 1881, ch 97, § 9; CL 1887, § 2024; RPolC 1903, § 2558; RC 1919, § 8752; SDC 1939, § 42.0208.



§ 45-5-10 Appeal from assessment of damages--Limited to amount of damages--Jury trial.

45-5-10. Appeal from assessment of damages--Limited to amount of damages--Jury trial. Such an appeal shall bring before the court only the propriety of the amount of damages and shall be tried by a jury unless a trial by jury be waived as in other civil cases.

Source: SL 1881, ch 97, § 10; CL 1887, § 2025; RPolC 1903, § 2559; RC 1919, § 8753; SDC 1939, § 42.0209.



§ 45-5-11 Bond pending appeal.

45-5-11. Bond pending appeal. The prosecution of any appeal may not hinder, delay, or prevent the respondent from exercising all the rights and privileges mentioned in § 45-5-6, if the respondent files with the clerk of the court in which the appeal is pending a bond with sufficient sureties to be approved by the clerk in double the amount of the assessment appealed from, conditioned that the respondent will pay to the appellant whatever amount the appellant may recover in the action, not exceeding the amount of the bond.

Source: SL 1881, ch 97, § 11; CL 1887, § 2026; RPolC 1903, § 2560; RC 1919, § 8754; SDC 1939, § 42.0210; SL 2011, ch 165, § 189.



§ 45-5-12 Costs of appeal.

45-5-12. Costs of appeal. If the appellant recovers fifty dollars more damages than the commissioners have awarded or if the respondent offers to allow judgment against the respondent to be taken, the respondent shall pay the costs of the appeal; otherwise the appellant shall pay the costs.

Source: SL 1881, ch 97, § 12; CL 1887, § 2027; RPolC 1903, § 2561; RC 1919, § 8755; SDC 1939, § 42.0211; SL 2011, ch 165, § 190.



§ 45-5-13 Costs and expenses under chapter to be paid by party making application.

45-5-13. Costs and expenses under chapter to be paid by party making application. The costs and expenses under the provisions of this chapter, except as otherwise provided in this chapter, shall be paid by the party making the application.

Source: SL 1881, ch 97, § 13; CL 1887, § 2028; RPolC 1903, § 2562; RC 1919, § 8756; SDC 1939, § 42.0212; SL 2011, ch 165, § 191.



§ 45-5-14 Costs and expenses if applicant tendered sum equal to or more than amount of damages assessed.

45-5-14. Costs and expenses if applicant tendered sum equal to or more than amount of damages assessed. If the applicant, before the commencement of the proceeding, has tendered to the parties owning or occupying the lands or mining claims a sum equal to or more than the amount of damages assessed by the commissioners, all of the costs and expenses shall be paid by the party or parties owning the lands or claims affected by the right-of-way and who appeared and resisted the claim of the applicant.

Source: SL 1881, ch 97, § 13; CL 1887, § 2028; RPolC 1903, § 2562; RC 1919, § 8756; SDC 1939, § 42.0212; SL 2011, ch 165, § 192.






Chapter 05A - Compensation For Damages From Mining, Oil And Gas Development

§ 45-5A-1 Legislative findings.

45-5A-1. Legislative findings. The Legislature finds the following:

(1) It is necessary for the state to protect the public welfare of South Dakota which is largely dependent on agriculture, and to protect the economic well-being of individuals engaged in agricultural production;

(2) Exploration for and development of mineral and oil and gas reserves in this state may interfere with the use, agricultural or otherwise, of the surface of certain land;

(3) Surface owners should be justly compensated for injury to their persons or property and interference with the use of their property occasioned by mineral and oil and gas development.
Source: SL 1982, ch 304, § 1.



§ 45-5A-2 Purpose of chapter.

45-5A-2. Purpose of chapter. It is the purpose of this chapter to provide the maximum amount of constitutionally permissible protection to surface owners from the undesirable effects of mineral development. This chapter is to be interpreted to benefit surface owners, regardless of when the mineral estate was separated from the surface estate.

Source: SL 1982, ch 304, § 2.



§ 45-5A-3 Definition of terms.

45-5A-3. Definition of terms. Terms used in this chapter, unless the context otherwise clearly requires, mean:

(1) "Agricultural production," the production of any growing grass or crop attached to the surface of the land, whether or not the grass or crop is to be sold commercially, and the production of any farm animals, whether or not the animals are to be sold commercially;

(2) "Mineral development," the exploration for or drilling of an oil and gas well or mineral test hole which requires entry upon the surface estate and was commenced subsequent to June 30, 1982, and the oil and gas production operations ensuing therefrom;

(3) "Mineral developer," the person who acquires the mineral estate or lease for the purpose of extracting or using the minerals for nonagricultural purposes;

(4) "Mineral estate," an estate in or ownership of all or part of the minerals underlying a specified tract of land;

(5) "Mineral," any substance with economic value, whether organic or inorganic, that can be extracted from the earth, including oil and gas, but excluding water;

(6) "Surface estate," an estate in or ownership of the surface of a particular tract of land;

(7) "Surface owner," the person who has possession of the surface of the land, if other than the mineral developer, either as an owner or as a lessee.
Source: SL 1982, ch 304, § 3.



§ 45-5A-4 Compensation to surface owner for losses--Determining damages--Payment.

45-5A-4. Compensation to surface owner for losses--Determining damages--Payment. The mineral developer shall pay the surface owner a sum of money equal to the amount of damages sustained by the surface owner for loss of agricultural production, lost land value, and lost value of improvements caused by mineral development. The amount of damages may be determined by any formula mutually agreeable between the surface owner and the mineral developer. In determining damages, consideration shall be given to the period of time during which the loss occurs and the surface owner may elect to be paid damages in annual installments over a period of time. However, the surface owner shall be compensated for harm caused by exploration only by a single sum payment. The payments contemplated by this section shall only cover land directly affected by mineral development. Payments under this section for lost land value shall be paid only to the title holder of such land. Any reservation or assignment of such compensation apart from the surface estate except to a lessee of the surface estate is prohibited.

Source: SL 1982, ch 304, § 4.



§ 45-5A-4.1 Treble damages for failure to negotiate in good faith.

45-5A-4.1. Treble damages for failure to negotiate in good faith. If any mineral developer fails or refuses to conduct good faith negotiations with the surface owner to determine damages pursuant to § 45-5A-4, whether or not arising out of an existing contract or lease, the court, in any subsequent litigation arising out of the mineral developer's failure or refusal to negotiate in good faith, may, at its discretion, award treble damages on all or part of any recovery by the surface owner.

Source: SL 2013, ch 225, § 1.



§ 45-5A-5 Notice to surface owner of proposed surface disturbing development activities.

45-5A-5. Notice to surface owner of proposed surface disturbing development activities. The mineral developer shall give the surface owner written notice of proposed surface disturbing mineral development activities at least thirty days before the date operations are commenced. Surface disturbing activities include well site construction, road building, grading, excavation, demolition, and related activities. This notice shall be given to the record surface owner at the surface owner's address as shown by the records of the county register of deeds at the time the notice is given. This notice shall sufficiently disclose the plan of work and operations to enable the surface owner to evaluate the effect of drilling operations on the surface owner's use of the property. Included with this notice shall be a form prepared by the Department of Environment and Natural Resources advising the surface owner of his or her rights and options under this chapter.

Source: SL 1982, ch 304, § 5; SL 2011, ch 165, § 193; SL 2013, ch 226, § 4.



§ 45-5A-5.1 Notice to surface owner and surface lessee prior to entry on land for mineral exploration activities.

45-5A-5.1. Notice to surface owner and surface lessee prior to entry on land for mineral exploration activities. A mineral developer shall provide the surface owner, and surface lessee, if any, with at least seven days notice by registered mail to the address shown by the records of the county treasurer at the time the notice is given or by hand delivery prior to entry on the land for mineral exploration activities that do not disturb the surface such as surveying and well staking. This notice shall include:

(1) The name, address, and telephone number of the mineral developer or the mineral developer's designee;

(2) An offer to discuss the proposed exploration plan with the surface owner, and surface lessee if any, before the exploration operations begin; and

(3) A diagram of the approximate location or the proposed drilling site.

The notice required by this section is deemed to be received by the surface owner and surface lessee immediately, if hand delivered, and seven days after mailing if sent by registered mail.

The notice required by this section is in addition to the notice required by § 45-5A-5.

Source: SL 2013, ch 226, § 1.



§ 45-5A-5.2 Damages for failure to provide notice.

45-5A-5.2. Damages for failure to provide notice. The surface owner, and surface lessee, if any, may seek actual and punitive damages in the court of proper jurisdiction if the mineral developer fails to provide the notice required by § 45-5A-5 or the notice required by § 45-5A-5.1.

Source: SL 2013, ch 226, § 2; SL 2014, ch 213, § 1.



§ 45-5A-5.3 Exception to notice requirement.

45-5A-5.3. Exception to notice requirement. The provisions of §§ 45-5A-5 to 45-5A-5.2, inclusive, do not apply if the mineral developer and surface owner or surface lessee have an existing use agreement or contract regarding the property at issue.

Source: SL 2013, ch 226, § 3.



§ 45-5A-6 Responsibilities of developer.

45-5A-6. Responsibilities of developer. The mineral developer is responsible for all damages to property, real or personal, resulting from the lack of ordinary care by the mineral developer. The mineral developer is also responsible for all damages to property, real or personal, resulting from an interference caused by mineral development.

Source: SL 1982, ch 304, § 6; SL 2011, ch 165, § 194.



§ 45-5A-7 Time for notice of damages to developer.

45-5A-7. Time for notice of damages to developer. The affected surface owner, to receive compensation, pursuant to §§ 45-5A-8 and 45-5A-9, shall notify the mineral developer, in writing, of the damages sustained by the affected surface owner within two years after the injury becomes apparent or should have become apparent to a reasonable person.

Source: SL 1982, ch 304, § 7; SL 2011, ch 165, § 195.



§ 45-5A-8 Offer of settlement by developer.

45-5A-8. Offer of settlement by developer. Unless both parties provide otherwise by written agreement, within sixty days after the mineral developer receives notice of damages the mineral developer shall make a written offer of settlement to the person seeking compensation for the damages. The person seeking compensation may accept or reject any offer so made within sixty days of receipt.

Source: SL 1982, ch 304, § 8.



§ 45-5A-9 Action for compensation.

45-5A-9. Action for compensation. If the person seeking compensation receives a written rejection, rejects the offer of the mineral developer, or receives no reply, that person may bring an action for compensation in the court of proper jurisdiction.

Source: SL 1982, ch 304, § 9.



§ 45-5A-10 Other remedies not precluded.

45-5A-10. Other remedies not precluded. Any remedy provided by this chapter does not preclude any person from seeking other remedies allowed by law.

Source: SL 1982, ch 304, § 10.



§ 45-5A-11 Motor vehicle operation excluded from chapter.

45-5A-11. Motor vehicle operation excluded from chapter. This chapter does not apply to the operation, maintenance, or use of a motor vehicle upon the highways of this state.

Source: SL 1982, ch 304, § 11.






Chapter 06 - Sand, Gravel And Construction Aggregate Mining

§ 45-6-1 to 45-6-63. Repealed.

45-6-1 to 45-6-63. Repealed by SL 1985, ch 340



§ 45-6-64 Sand, gravel and construction aggregate mining--Definitions.

45-6-64. Sand, gravel and construction aggregate mining--Definitions. Terms used in §§ 45-6-64 to 45-6-77, inclusive, mean:

(1) "Affected land," land from which overburden is to be or has been removed and land upon which overburden or waste rock is to be or has been deposited; land which is disturbed by the building of access roads, railroad loops, storage areas, or other support facilities for the purpose of mining; and unstable slopes;

(2) "Board," the Board of Minerals and Environment;

(3) "Department," the Department of Environment and Natural Resources;

(4) "Operator," any person, firm, partnership, limited liability company, association, or corporation or any department, division, or agency of federal or state government or any political subdivision of the state; and

(5) "Secretary," the secretary of the Department of Environment and Natural Resources.
Source: SL 1983, ch 308, § 2; SL 1994, ch 351, § 106.



§ 45-6-65 License required--Compliance with requirements--Fee.

45-6-65. License required--Compliance with requirements--Fee. An operator shall obtain a license to mine for sand, gravel, rock to be crushed and used in construction, pegmatite minerals or for limestone, iron ore, sand, gypsum, shale, pozzolan, or other materials used in the process of making cement or lime. The operator shall comply with the requirements of §§ 45-6-68, 45-6-69, 45-6-71, and 45-6-72 for each site to be mined. Failure to comply with these requirements for each site mined constitutes mining without a valid license.

The fee for the license is an annual fee of one hundred dollars for each individual mine site authorized under the license, which shall be deposited in the environment and natural resources fee fund established in § 1-40-30 by the department.

Source: SL 1983, ch 308, § 3; SL 1988, ch 357, § 2; SL 1988, ch 358, § 2; SL 1990, ch 354, § 3; SL 1993, ch 331; SL 1993, ch 333, § 3; SL 1994, ch 23, § 10; SL 1997, ch 226, § 1; SL 2009, ch 13, § 3.



§ 45-6-66 Governmental units exempt from fee and security requirements.

45-6-66. Governmental units exempt from fee and security requirements. No fee or surety may be required of units of state government or political subdivisions of state government.

Source: SL 1983, ch 308, § 4.



§ 45-6-67 Operating and reclamation standards.

45-6-67. Operating and reclamation standards. An operator shall comply with the following operating and reclamation standards:

(1) Surface mined areas shall be reclaimed and shaped to control erosion and eliminate hazards to domestic animals and wildlife, to protect public health and safety and the environment and to provide for appropriate future beneficial land use;

(2) All refuse, machinery, equipment, and materials from the pit operation shall be disposed of in a manner so as to create the least amount of unsightliness and unproductive areas and to not pollute surface or groundwater;

(3) Land shall be revegetated in such a way as agreed upon by the operator, the local conservation district and the landowner which establishes a diverse, effective, and long-lasting vegetative cover. For any future land use other than crop land, the revegetation shall be capable of self-regeneration and at least equal in extent of cover to the natural vegetation of the surrounding area;

(4) If it is necessary to remove overburden in order to remove the construction aggregates, topsoil shall be removed from the affected land and segregated from other spoil. If such topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, vegetative cover or other means shall be employed so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material and is in a usable condition for sustaining vegetation when restored during reclamation;

(5) Any disturbance to the prevailing hydrologic balance of the affected land and of the surrounding area and to the quality and quantity of water in surface and groundwater systems both during and after the pit operation and during reclamation shall be minimized. Operations shall be conducted to protect all waters from pollution by siltation, waste, debris and toxic fluids or materials;

(6) All surface areas of the affected land, including spoil piles, shall be stabilized and protected so as to effectively control erosion and attendant air and water pollution. Noxious weed infestations shall be controlled during all phases of the pit operation and reclamation; and

(7) Any area outside of the affected land shall be protected from slides, subsidence, or damage occurring during the mining operation and reclamation. All high walls shall be reduced to a slope not greater than the angle of repose upon abandonment of the mining operation, unless such a reduction would create conditions more detrimental than preservation of the high wall. Prior to slope reduction, the operator shall take precautions to limit access to the high wall area and to warn the public of the high wall. Such precautions shall include fencing and posting of warning signs. If high wall reduction is deemed impossible, impractical or aesthetically undesirable by the board, the board shall prescribe adequate fencing.
Source: SL 1983, ch 308, § 5.



§ 45-6-67.1 Reclamation by owner--Time limit--Extension--Forfeiture of surety.

45-6-67.1. Reclamation by owner--Time limit--Extension--Forfeiture of surety. Any reclamation provided for in § 45-6-67 shall be carried to completion by the operator with all reasonable diligence, and final reclamation shall be completed within three years after all mining under the license has ceased operation, unless such period is extended by the Board of Minerals and Environment upon a finding that additional time is necessary for the completion of final reclamation of all licensed sites. Failure to complete final reclamation within three years after all mining under the license has ceased may result in the forfeiture of the surety.

Source: SL 1992, ch 254, § 86.



§ 45-6-68 Publication of notice of mine operation--Contents.

45-6-68. Publication of notice of mine operation--Contents. The operator shall publish notice of each mine operation once in a newspaper of general circulation in the locality of the operation at least fourteen days before the commencement of mining. The notice shall contain the identity and address of the operator and resident agent, the location of the mining operation, whether the mineral to be mined is sand, gravel, or rock to be crushed and used in construction, the dates of commencement and completion of the operation, the proposed future use of the affected land and the location where additional information about the operation may be obtained.

Source: SL 1983, ch 308, § 6.



§ 45-6-69 Notice of operation to public agencies--Contents--Time required.

45-6-69. Notice of operation to public agencies--Contents--Time required. The operator shall submit notification, consisting of a map of the affected area and the information required in the newspaper notice to the South Dakota Department of Environment and Natural Resources, the South Dakota Department of Game, Fish and Parks, the South Dakota Department of Education, and the local conservation district, of the operator's intent to commence mining at a new mine site at least thirty days before beginning mining operations.

Source: SL 1983, ch 308, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2011, ch 165, § 197.



§ 45-6-70 Emergency waiver of notice requirements.

45-6-70. Emergency waiver of notice requirements. When an emergency situation exists and when in the public interest, the secretary of environment and natural resources may waive the minimum fourteen-day advertising requirements and thirty-day notice requirement of §§ 45-6-68 and 45-6-69.

Source: SL 1983, ch 308, § 8.



§ 45-6-71 Security required--Amount--Conditions--Alternatives.

45-6-71. Security required--Amount--Conditions--Alternatives. Prior to the commencement of mining, an operator shall submit to the Board of Minerals and Environment a surety in the amount of five hundred dollars per acre of affected land. In lieu of filing a surety for each operation, the operator may post a twenty thousand dollar surety for statewide mining of sand, gravel, or rock to be crushed and used in construction. If a corporate surety bond is required, the bond shall be signed by the operator as principal and by a surety insurer certified under chapter 58-21. In lieu of the required surety, the operator may deposit cash or a certificate of deposit made payable to the individual and to the board or government securities with the board in an amount equal to that of the required surety. The surety shall remain in effect until the affected land has been reclaimed, the reclamation is approved by the board and the surety is released by the board.

Source: SL 1983, ch 308, § 9.



§ 45-6-72 Annual fee and report.

45-6-72. Annual fee and report. Together with the annual license fee, the operator shall submit the following information for each location mined during the previous year: the tonnage of material removed, a map showing the areas mined, the areas reclaimed, and the acreage of each.

Source: SL 1983, ch 308, § 10; SL 2011, ch 165, § 196.



§ 45-6-73 Operation without license as misdemeanor.

45-6-73. Operation without license as misdemeanor. An operator who operates a mine for the extraction of sand, gravel, or rock to be crushed and used in construction without a valid license obtained pursuant to the provisions of §§ 45-6-64 to 45-6-77, inclusive, is guilty of a Class 1 misdemeanor.

Source: SL 1983, ch 308, § 11.



§ 45-6-74 Revocation of license.

45-6-74. Revocation of license. The secretary of environment and natural resources may revoke the license of any operator found to be in violation of any provision of §§ 45-6-64 to 45-6-77, inclusive. The revocation shall occur pursuant to the provisions of chapter 1-26.

Source: SL 1983, ch 308, § 12.



§ 45-6-75 Appeal to board from revocation or denial of license.

45-6-75. Appeal to board from revocation or denial of license. An operator may appeal a decision of the secretary of environment and natural resources to deny or rescind a mining license to the Board of Minerals and Environment. After providing the operator the opportunity for hearing, the board shall either confirm the secretary's decision or reinstate the license.

Source: SL 1983, ch 308, § 13.



§ 45-6-76 Refusing entry for inspection as violation of license--Obstructing inspection prohibited--Report of inspector to operator.

45-6-76. Refusing entry for inspection as violation of license--Obstructing inspection prohibited--Report of inspector to operator. It is a violation of the terms and conditions of an operator's license to refuse entry or access to any authorized representative of the Board of Minerals and Environment who, after presenting appropriate credentials, requests entry for the purpose of inspection under §§ 45-6-64 to 45-6-77, inclusive. No operator may obstruct, hamper, or interfere with any such investigation. The operator of the mining site may request and shall receive a report within ten days after the inspection setting forth the observations made by the person making the inspection which relate to compliance with §§ 45-6-64 to 45-6-77, inclusive.

Source: SL 1983, ch 308, § 14; SL 2011, ch 165, § 198.



§ 45-6-77 Exemption of extraction for personal use.

45-6-77. Exemption of extraction for personal use. The provisions of §§ 45-6-64 to 45-6-76, inclusive, do not apply to extraction of sand, gravel, or rock to be crushed and used in construction by an individual for personal use.

Source: SL 1983, ch 308, § 17.



§ 45-6-78 Temporary cessation of license to mine--Requirements--Exemption during cessation--Reinstatement.

45-6-78. Temporary cessation of license to mine--Requirements--Exemption during cessation--Reinstatement. Any mining operator may request from the department a temporary cessation of the license to mine for a period of no more than three years. A temporary cessation may be requested if no mining has occurred within the past one hundred days. A mining license is not in a state of temporary cessation if one of the following occurs:

(1) The mining under the license resumes within one year;

(2) Mining has been completed and only final reclamation and related activities remain to be completed; or

(3) A mining license has been issued, but the mining operation has not begun.

The provisions of § 45-6-72 do not apply to the license during the period of a temporary cessation. All provisions of §§ 45-6-78 and 45-6-79 shall be met before a request may be granted by the department. The department shall grant a temporary cessation within ten days after a proper request is received. A license to mine shall be reinstated if the operator requests reinstatement and the one hundred dollar annual fee is submitted to the department.

Source: SL 1992, ch 254, § 87; SL 1993, ch 34, § 7.



§ 45-6-79 Filing request for temporary cessation--Contents.

45-6-79. Filing request for temporary cessation--Contents. Any operator who desires to cease mining temporarily shall file a request for temporary cessation with the department. The request shall contain the following information:

(1) The operator's name and license number;

(2) The date of cessation of mining at each licensed site;

(3) Reasons for the cessation of mining activities; and

(4) A statement concerning the existing condition of the affected land and reclamation activities that have already been completed for each licensed site.
Source: SL 1992, ch 254, § 88.






Chapter 06A - Mining Land Reclamation [Repealed]

CHAPTER 45-6A

MINING LAND RECLAMATION [REPEALED]

[Repealed by SL 1982, ch 305, § 78; SL 1982, ch 306, § 51; sections 45-6A-1.1 and 45-6A-1.2 repealed by implication]



Chapter 06B - Mined Land Reclamation

§ 45-6B-1 Citation of chapter.

45-6B-1. Citation of chapter. This chapter may be cited as the "South Dakota Mined Land Reclamation Act."

Source: SL 1982, ch 305, § 1.



§ 45-6B-2 Legislative findings and policy.

45-6B-2. Legislative findings and policy. The relatively unknown and as yet largely undeveloped mineral resources of this state consist in major proportion of minerals below the surface. The development and extraction of these minerals by means of entry through the surface and the processing of such ores are necessary for the economic development of the state and nation. Every effort should be used to promote and encourage the development of mining as an industry, but to prevent the waste and spoilage of the land and the improper disposal of tailings which would deny its future use and productivity. Proper safeguards must be provided by the state to ensure that the health and safety of the people are not endangered and that upon depletion of the mineral resources and after disposal of tailings the affected land is usable and productive to the extent possible for agricultural or recreational pursuits or future resource development; that water and other natural resources are not endangered; and that aesthetics and a tax base are maintained, all for the health, safety and general welfare of the people of the state. The Legislature finds that an increase in the level of activity in the large-scale gold and silver mining industry in the Black Hills may cause or have the potential to cause impacts of unknown scope to competing land uses, the environment and other natural resources. The Legislature further finds that, due to the unknown consequences of such an increase in activity, additional information on the cumulative impacts of mining is needed for making decisions on future permits or amended permits for large-scale gold or silver mining operations and is necessary prior to the time the board takes any action on such permits for acres in excess of the limits established by § 45-6B-83.

Source: SL 1982, ch 305, § 2; SL 1989, ch 306, § 49A.



§ 45-6B-3 Definition of terms.

45-6B-3. Definition of terms. Terms used in this chapter mean:

(1) "Abandoned mined lands," lands that were mined for noncoal minerals and materials and for which there is no continuing reclamation responsibility or responsibility for other remedial action under state or federal laws;

(2) "Affected land," land from which overburden is to be or has been removed and land upon which overburden, waste rock, mine spoil, or mill tailings is to be or has been deposited; land which is disturbed by the building of access roads, railroad loops, warehouses, storage areas, or other support facilities for the purpose of mining; and land affected by surface subsidence, unstable slopes, and other surface effects caused by underground mine workings;

(3) "Aquifer," a water-bearing bed or stratum of permeable rock, sand, or gravel capable of yielding usable quantities of water to wells or springs;

(4) "Black Hills," Lawrence County south of Interstate Highway 90, Meade County west and south of Interstate Highway 90 and Pennington and Custer Counties west of South Dakota Highway 79;

(5) "Board," the Board of Minerals and Environment;

(6) "Department," the Department of Environment and Natural Resources;

(7) "Development," the work performed in relation to a deposit, following the exploration required to prove minerals are in existence in commercial quantities but before production activities, aimed at preparing the site for mining, defining further the ore deposit by drilling or other means, conducting pilot plant operations, constructing roads or ancillary facilities;

(8) "Life of the mine permit," a permit to conduct a mining operation which is in effect if:

(a) An operator continues to engage in the extraction of minerals and complies with the provisions of this chapter;

(b) Mineral reserves are shown by the operator to remain in the mining operation and the operator plans to, or does, temporarily cease production for one hundred eighty days or more if the operator files a notice thereof with the board stating the reasons for nonproduction, a plan for ceasing production for one hundred eighty days or more if the operator files a notice thereof with the board stating the reasons for nonproduction, a plan for the resumption of production, and the measures taken to comply with reclamation and other necessary activities as established by the board to maintain the mine in a nonproducing state. The requirement of a notice of temporary cessation does not apply to operators who resume operating within one year and have included, in their permit applications, a statement following the exploration required to prove minerals are in existence in that the affected lands are to be used for less than one hundred eighty days per year;

(c) Production is resumed within five years of the date production ended, or the operator files a report requesting an extension of the period of temporary cessation of production with the board stating the reasons for the continuation of nonproduction and those factors necessary to, and the operator's plans for, resumption of production. A temporary cessation of production may not be continued for more than ten years without terminating the operation and fully complying with the reclamation requirements of this chapter.

A life of the mine permit includes that period of time after cessation of production necessary to complete reclamation of affected lands, until the board releases, in writing, the operator from further reclamation obligations regarding the affected land, declares the mining operation terminated, and releases the surety thereon;

(9) "Milling," the beneficiation of a mined material from its natural occurrence in ore;

(10) "Mineral," a substance with economic value, whether organic or inorganic, that can be extracted from the earth, other than the following: water, oil, gas, sand, gravel, or rock to be crushed and used in construction, pegmatite minerals, or limestone, sand, gypsum, shale, or iron ore used in the process of making cement;

(11) "Mining operation," the development or extraction of a mineral from its natural occurrence on affected land. The term includes surface mining and surface operation, in situ mining, the reprocessing of tailings piles, the disposal of refuse from underground mining, and milling and processing located on the land described in the application for a mining permit. The term does not include extraction of sand, gravel, or rock to be crushed and used in construction, exploration activities, bulk sampling, the exploration and extraction of natural petroleum in a liquid or gaseous state by means of wells or pipe, borrow excavation for embankments, or the extraction of geothermal resources;

(12) "Operator," any person, firm, partnership, limited liability company, association, or corporation or any department, division or agency of federal, state, county, or municipal government engaged in or controlling a mining operation;

(13) "Overburden," all of the earth and other materials which are disturbed or removed, in the original state, or as it exists after removal from its natural state in the process of surface mining;

(14) "Reclamation," the employment during and after a mining operation of procedures reasonably designed to minimize as much as practicable the disruption from the mining operation and to provide for the rehabilitation of affected land through the rehabilitation of plant cover, soil stability, water resources, or other measures appropriate to the subsequent beneficial use of such mined and reclaimed lands;

(15) "Surface mining," the mining of minerals by removing the overburden lying above such deposits and mining directly from the deposits thereby exposed. The term includes mining directly from such deposits where there is no overburden and such practices as open cut mining, open pit mining, strip mining, placer mining, quarrying, and dredging;

(16) "Surface mining disturbed land," land from which overburden has been removed, land upon which overburden, waste rock, mine spoil, or mill tailings have been deposited, land mined which has no overburden, heap leach pads, and process ponds;

(17) "Tailings," the discharged valueless product of a beneficiation process.
Source: SL 1982, ch 305, § 3; SL 1983, ch 308, § 1; SL 1988, ch 357, § 1; SL 1988, ch 358, § 1; SL 1990, ch 353, § 5; SL 1990, ch 354, § 2; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1993, ch 332, § 1; SL 1994, ch 351, § 107.



§ 45-6B-4 Local government permit--Additional bond or surety not authorized--Conditional mining permit.

45-6B-4. Local government permit--Additional bond or surety not authorized--Conditional mining permit. Any county or first or second class municipality which has adopted a comprehensive plan and zoning ordinances may adopt ordinances or requirements governing mining operations which are not inconsistent or in conflict with applicable state laws or administrative rules. However, such county or municipality may not require additional bonds or sureties if the same are required by state law or administrative rule. The Board of Minerals and Environment may not grant a permit for a mining operation unless the applicant has complied with all county or city ordinances and requirements and obtained necessary county or city permits. However, if the applicant has substantially complied with the procedure for obtaining any necessary county or city permits but has not obtained such permits due to administrative delay, the Board of Minerals and Environment may grant a mining permit which is conditioned upon the issuance of all necessary county or city permits within sixty days of the date of the board's issuance of the conditioned mining permit. If a county or municipality has adopted an ordinance governing mining operations, any proceedings of and any action taken by the county or municipality with regard to the proposed mining operation may be considered by the Board of Minerals and Environment before the issuance or denial of a permit pursuant to this chapter, including a permit conditioned upon the issuance of all necessary county or city permits.

No mining operations may be commenced under a permit conditioned upon the issuance of all necessary county or city permits until the Board of Minerals and Environment is notified by the applicant in writing that the required county or city permits have been obtained by the applicant.

Source: SL 1982, ch 305, § 4; SL 1987, ch 319; SL 1992, ch 60, § 2.



§ 45-6B-5 Application for permit for mining operation.

45-6B-5. Application for permit for mining operation. Any person desiring to engage in a mining operation shall make written application to the Board of Minerals and Environment for a permit for each mining operation on forms furnished by the board. The permit, if approved, authorizes the operator to engage in the mining operation on the affected lands described in the application for the life of the mine. The application shall consist of:

(1) One copy of the application pursuant to § 45-6B-6;

(2) A reclamation plan pursuant to § 45-6B-7 submitted with the application;

(3) An accurate map of the affected lands pursuant to § 45-6B-10 submitted with the application;

(4) The application fee pursuant to § 45-6B-14; and

(5) A post-closure plan for mine waste disposal facilities.
Source: SL 1982, ch 305, § 5; SL 1989, ch 306, § 52A; SL 2011, ch 165, § 199.



§ 45-6B-6 Application for permit--Contents.

45-6B-6. Application for permit--Contents. The application form shall contain the following information:

(1) The legal description and area of affected land;

(2) The owner of the surface of the area of the affected land;

(3) The owner of the substance to be mined;

(4) The source of the applicant's legal right to enter and initiate a mining operation on the affected land;

(5) The source of the applicant's legal right to dispose of tailings on the described affected land, if applicable;

(6) The address and telephone number of the general office and the local address and telephone number of the applicant;

(7) The mineral or minerals to be extracted and, if applicable, milled;

(8) A description of the method of mining and, if applicable, milling to be employed which shall include, if applicable:

(a) A contour basis for the mining operation;

(b) The depth to which and the direction in which the mining operations are proposed to be conducted;

(c) The proposed disposition of mine spoil and tailings; and

(d) The method of blasting and control thereof;

(9) The size of the area to be worked at any one time;

(10) The timetable estimating the proposed duration of the mining operation; and

(11) The written consent, duly acknowledged, of the applicant and such other persons, if any, necessary to grant access to the Board of Minerals and Environment or its agents to the area under application from the date of the application and during the life of the permit as is necessary to assure compliance with the provisions of this chapter or any rule, order or decision promulgated hereunder.
Source: SL 1982, ch 305, § 6.



§ 45-6B-7 Reclamation plan--Contents.

45-6B-7. Reclamation plan--Contents. The reclamation plan shall be based on provision for, or satisfactory explanation of, all general requirements for the type of reclamation proposed to be implemented by the operator. Reclamation is required on all affected lands except as provided in §§ 45-6B-8 and 45-6B-9. The reclamation plan shall include:

(1) A description of the types of reclamation the operator proposes to achieve in the reclamation of the affected land, why each was chosen, and the amount of acreage accorded to each;

(2) A standard soil survey of the affected land prepared by the local conservation district, paid for by the applicant, or if not available, a comparable soil survey prepared by a competent person;

(3) A vegetative survey of the affected land prepared by the local conservation district, paid for by the applicant or prepared by a competent person, including a description of the dominant species of vegetation present, approximate size and density;

(4) A preliminary wildlife survey of the affected land conducted by the Department of Game, Fish and Parks, paid for by the applicant, or conducted by a competent person approved by that department. Such survey shall include a description of the dominant species of wildlife inhabiting the area. The operator shall abide by any reasonable restrictions subject to review and approval by the Board of Minerals and Environment at the request of the operator concerning riparian habitat or threatened or endangered species as notified by that department. Restrictions concerning riparian habitat for mining operation activities are limited to such habitat located within one hundred feet of each stream bank. Further, restrictions concerning riparian habitat may include temporarily diverting the stream flow, bank restoration, and revegetation of the riparian habitat area;

(5) A statement of any characteristics of the affected land of historic, archaeological, geologic, scientific, or recreational significance which are known to the applicant;

(6) A description of how the reclamation plan will be implemented to meet the requirements of §§ 45-6B-37 to 45-6B-46, inclusive;

(7) A description of how the reclamation plan will rehabilitate the affected land. This description shall include, but not be limited to, natural vegetation, wildlife, water, air, and soil;

(8) A map of all of the proposed affected land by all phases of the total scope of the mining operation. It shall indicate the following:

(a) The expected physical appearance of the area of the affected land; and

(b) Portrayal of the proposed final land use for each portion of the affected land;

(9) The baseline water quality and water level of all areas of aquifers potentially affected by the proposed mining operation. The Department of Environment and Natural Resources may designate, from the parameters set forth below, which parameters must be provided. The applicant shall use testing methods designated by the department:

(10) The location of proposed reservoirs, tailings ponds, tailings disposal sites, dams, dikes, and diversion canals;

(11) Provisions for the stripping, storage, and, if required, the replacement of the overburden and topsoil;

(12) The estimated cost of implementing and completing the proposed reclamation.
Source: SL 1982, ch 305, § 7.



§ 45-6B-8 Previously mined land--Reclamation not required for surface mining.

45-6B-8. Previously mined land--Reclamation not required for surface mining. Any new or existing surface mining operation being conducted on previously mined land with existing unreclaimed land disturbance may not be required to reclaim such existing unreclaimed land disturbance which was incurred prior to July 1, 1971. The Board of Minerals and Environment may not require reclamation of such land as a condition of any permit. The applicant shall identify existing land which is in this category.

Source: SL 1982, ch 305, § 8.



§ 45-6B-9 Previously mined land--Reclamation not required for underground mining.

45-6B-9. Previously mined land--Reclamation not required for underground mining. Any new or existing underground mining operation being conducted on previously mined land with existing unreclaimed land disturbance may not be required to reclaim such existing unreclaimed land disturbance which was incurred prior to July 1, 1980. The Board of Minerals and Environment may not require reclamation of such land as a condition of any permit. The applicant shall identify existing land which is in this category.

Source: SL 1982, ch 305, § 9.



§ 45-6B-10 Map of affected area.

45-6B-10. Map of affected area. The accurate map of the affected area shall:

(1) Identify the area which corresponds with the application;

(2) Show adjoining surface owners of record;

(3) Be drawn to a scale of not more than one to twenty-five thousand. A standard agricultural stabilization and conservation service aerial photo map is sufficient to meet this requirement;

(4) Show the name and location of all domestic and commercial water wells, creeks, roads, buildings, oil and gas wells and pipelines, and power and communication lines on the area of affected land and within two hundred feet of all boundaries of the affected land;

(5) Show the total area to be involved in the operation, including the area to be mined, the area of affected land and, if applicable, the area proposed for tailings disposition; and

(6) Indicate on the map or by a statement the general type, thickness, and distribution of soil over the affected land.
Source: SL 1982, ch 305, § 10.



§ 45-6B-11 Approval of reclamation plan by Department of Agriculture, Department of Education, and Department of Game, Fish and Parks.

45-6B-11. Approval of reclamation plan by Department of Agriculture, Department of Education, and Department of Game, Fish and Parks. Within ten days of its receipt of a mining operation permit application, the Department of Environment and Natural Resources shall send copies of the reclamation plan to the Department of Agriculture, the Department of Education, and the Department of Game, Fish and Parks. Within thirty days of their receipt, the departments may submit written comments for consideration by the board. The failure of any department to respond within thirty days shall constitute its approval of the reclamation plan.

Source: SL 1982, ch 305, § 11; SL 2003, ch 272, § 63.



§ 45-6B-12 Consultation with surface owner--Instrument of consultation.

45-6B-12. Consultation with surface owner--Instrument of consultation. Before conducting a mining operation in the permit area, the applicant shall submit to the Board of Minerals and Environment an instrument of consultation from the surface landowner of the permit area, if different from the owner of the mineral interest. The instrument of consultation shall grant the operator permission to enter and commence the operations and shall contain written receipt of the operating and reclamation plans.

Source: SL 1982, ch 305, § 12.



§ 45-6B-13 Instrument of consultation not obtained--Hearing and order.

45-6B-13. Instrument of consultation not obtained--Hearing and order. If the instrument of consultation required by § 45-6B-12 cannot be obtained, the operator may request a hearing before the Board of Minerals and Environment. The board shall issue an order in lieu of the instrument of consultation if it finds:

(1) That the operating and reclamation plans have been submitted to the surface landowner as provided in § 45-6B-12;

(2) That the operating and reclamation plans detail the full proposed surface use, including proposed routes of ingress and egress; and

(3) The planned reclamation will restore the surface land to future use, in segments if circumstances permit, as soon as feasibly possible.
Source: SL 1982, ch 305, § 13.



§ 45-6B-14 Fee for application.

45-6B-14. Fee for application. The application fee of one thousand dollars shall accompany the application. However, the application fee shall be fifty thousand dollars for a new large scale precious metal, coal, or uranium mine permit. The application fee for an amendment to an existing large scale precious metal, coal, or uranium mine permit shall be five thousand dollars.

Source: SL 1982, ch 305, § 14; SL 2009, ch 13, § 4; SL 2012, ch 211, § 1.



§ 45-6B-15 Copy of application filed with department and register of deeds--Public inspection.

45-6B-15. Copy of application filed with department and register of deeds--Public inspection. Upon the filing of an application for a mining permit with the Board of Minerals and Environment, the applicant shall place a copy of such application for public inspection at the office of the Department of Environment and Natural Resources and at the office of the register of deeds of the county in which the affected land is located. The copy of the application placed at the office of the register of deeds need not be recorded, except at the request of the applicant. Such copy shall be retained there until the application has been approved or denied by the board, and such application shall be available for public inspection. At the end of such period, the copy may be reclaimed or destroyed by the applicant unless it is recorded. Confidential information exempted by § 45-6B-19 shall be deleted by the applicant from all copies available for public inspection.

Source: SL 1982, ch 305, § 15.



§ 45-6B-16 Notice of application--Publication.

45-6B-16. Notice of application--Publication. The applicant shall cause notice of the filing of his application to be published in a newspaper of general circulation in the locality of the proposed mining operation once a week for two consecutive weeks, commencing not more than fifteen days after the filing of his application with the Board of Minerals and Environment. Such notice, prepared by the Department of Environment and Natural Resources, shall contain the identity and address of the applicant and resident agent, the location of the proposed mining operation, the primary mineral to be mined, the proposed dates of commencement and completion of the operation, the proposed future use of the affected land, the location where additional information about the operation may be obtained, and the location of and final date for filing objections with the board.

Source: SL 1982, ch 305, § 16.



§ 45-6B-17 Notice of application--Mailing to owners and lessees of surface rights.

45-6B-17. Notice of application--Mailing to owners and lessees of surface rights. In addition to the notice requirement of § 45-6B-16, the applicant shall mail a copy of such notice immediately after first publication to all owners and lessees of the surface rights of the affected land if other than the mineral owner. Proof of such notice and mailing, such as certified mail with return receipt requested where possible, shall be provided the Board of Minerals and Environment and become part of the application.

Source: SL 1982, ch 305, § 17.



§ 45-6B-18 Amendment of permit and modifications of operating or reclamation plans--Application fees.

45-6B-18. Amendment of permit and modifications of operating or reclamation plans--Application fees. At the request of the operator, the Board of Minerals and Environment may issue an amendment to the original permit covering additional contiguous land or making minor modifications of the terms and conditions of the operating or reclamation plans. An application to amend a large scale permit shall include the application fee provided by § 45-6B-14. An application to amend a small scale permit shall include the application fee provided by § 45-6B-55.

Source: SL 1982, ch 305, § 18; SL 1988, ch 360, § 1.



§ 45-6B-19 Confidential information in application protected--Violation as misdemeanor.

45-6B-19. Confidential information in application protected--Violation as misdemeanor. Information provided to the state agencies in an application for a mining permit relating to the geologic data, size, extent, and economic value of a mineral deposit and information that may affect the competitive position of the applicant and marked confidential by the applicant shall be protected as confidential information by state agencies and not be a matter of public record in the absence of a written release from the operator. A person who knowingly violates the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1982, ch 305, § 19.



§ 45-6B-20 Inspection of site prior to issuance of permit--Surety for reclamation costs required.

45-6B-20. Inspection of site prior to issuance of permit--Surety for reclamation costs required. Prior to the issuance of a mining permit the Board of Minerals and Environment shall cause an inspection to be made of the proposed mine site. Based upon this inspection, the criteria established in § 45-6B-21, and the submitted reclamation plan, the board shall set the level of the surety necessary to guarantee the costs of reclamation of affected public and private lands. The surety shall be filed or deposited with the board before the issuance of the mining permit in such form as required by the board.

Source: SL 1982, ch 305, § 20.



§ 45-6B-20.1 Board may require additional proof of financial assurance from certain operators--Content and amount--Factors for consideration.

45-6B-20.1. Board may require additional proof of financial assurance from certain operators--Content and amount--Factors for consideration. The board may require any operator whose mining operation employs cyanide leaching or any other chemical or biological leaching process to extract minerals from ore, in addition to the surety required by § 45-6B-20, to file or deposit an additional proof of financial assurance with the board before the issuance of the mining permit in such form as required by the board. The financial assurance may consist of insurance, cash, company net worth, or such other form of security as the board deems adequate to protect the interests of the public. The board shall set the amount of the financial assurance based on the cost of responding to and remediating accidental releases of cyanide or other chemical or biological leaching agents to the environment. In determining the assurance amount for responding to and remediating accidental releases, the board shall consider such factors as the distance to surface water and groundwater resources and their beneficial use classification, the financial and technical capability of the operator to respond to accidental releases, the type and amount of leaching agents to be used by the operator, contingencies and safeguards built into the operating and reclamation plans to lessen the likelihood of accidental releases, and any other site-specific factor related to protection of public health and safety or the environment. The amount of the financial assurance may not be more than one million dollars. Any operator whose proof of financial assurance is based on company net worth shall report to the board yearly the status of the company's net worth.

Source: SL 1989, ch 306, § 50; SL 2009, ch 226, § 1.



§ 45-6B-20.2 Time for filing under 45-6B-20.1.

45-6B-20.2. Time for filing under 45-6B-20.1. The operator of any existing mining operation that employs cyanide leaching or any other chemical or biological leaching process to extract minerals from ore shall, if required by the board, file or deposit the proof of financial assurance with the board pursuant to § 45-6B-20.1 within one hundred twenty days of the order of the board.

Source: SL 1989, ch 306, § 51.



§ 45-6B-21 Criteria for determining amount and duration of surety.

45-6B-21. Criteria for determining amount and duration of surety. In determining the amount and duration of the surety to be required, the Board of Minerals and Environment shall consider factual information as to the magnitude, type, and costs of reclamation activities planned for the affected land and the nature, extent, and duration of the mining operation. The board shall also consider any surety or cash bond for the proposed mining operation required by an agency of the federal government which surety is required for reclamation purposes. The amount of the surety shall be based on the cost of reclaiming only that portion of the affected lands to be disturbed and the extent of such disturbance at any one time during the various stages of the mining operation.

Source: SL 1982, ch 305, § 21.



§ 45-6B-22 Surety bond--Surety other than bond--Considerations by board.

45-6B-22. Surety bond--Surety other than bond--Considerations by board. In determining whether the surety of an operator shall be guaranteed by a corporate surety bond and in determining the form of surety to be provided by the operator if other than a bond, the Board of Minerals and Environment shall consider, with respect to the operator, such factors as the operator's financial status, assets within the state, past performance on contractual agreements, and facilities available to carry out the planned work. The operator shall supply evidence of financial responsibility for all surety other than a bond.

Source: SL 1982, ch 305, § 22; SL 2011, ch 165, § 200.



§ 45-6B-23 Cash or securities in lieu of surety.

45-6B-23. Cash or securities in lieu of surety. In lieu of the required surety, the operator may deposit cash or government securities with the Board of Minerals and Environment in an amount equal to that of the required surety on the conditions prescribed in § 45-6B-24.

Source: SL 1982, ch 305, § 23; SL 1987, ch 323, § 1.



§ 45-6B-24 Surety payable to state--Conditions required.

45-6B-24. Surety payable to state--Conditions required. The surety required by § 45-6B-20 shall be payable to the State of South Dakota and conditioned upon the operator's faithful performance of all requirements of this chapter and compliance with the terms of the operating and reclamation plans approved by the Board of Minerals and Environment. If a corporate surety bond is required, such bond shall be signed by the operator as principal and by a surety insurer certified under chapter 58-21. Such surety shall remain in effect until the affected land has been reclaimed, the reclamation is approved by the board and is released by the board.

Source: SL 1982, ch 305, § 24.



§ 45-6B-25 Surety liability continues until released.

45-6B-25. Surety liability continues until released. Liability of an operator under surety provisions shall continue until such time as released in part or in its entirety by the Board of Minerals and Environment. The surety may not be held more than twelve months after completion of reclamation.

Source: SL 1982, ch 305, § 25.



§ 45-6B-26 Surety penalty--Amount.

45-6B-26. Surety penalty--Amount. The penalty of the required surety shall be in an amount sufficient to cover the cost of reclamation as determined pursuant to § 45-6B-21.

Source: SL 1982, ch 305, § 26.



§ 45-6B-27 Surety penalty--Increase or reduction.

45-6B-27. Surety penalty--Increase or reduction. The penalty of the surety shall from time to time be increased or reduced by the Board of Minerals and Environment so that the bond covers the cost of reclamation which would accrue to the state, if the state were required to reclaim the affected areas within the permit or in accordance with the number of acres to which the bond is no longer operative because of the operator's withdrawal of acreage or by reason of the operator's performance of his or her obligations subsequent to the issuance of the permit.

Source: SL 1982, ch 305, § 27; SL 2011, ch 165, § 201.



§ 45-6B-28 Objections--Statements in support of application--Notice and hearing.

45-6B-28. Objections--Statements in support of application--Notice and hearing. Any person may file written objections to or statements in support of an application for a mining permit with the Board of Minerals and Environment. Such material shall be filed with the board not more than twenty days after the date of last publication of notice pursuant to § 45-6B-16. The board shall hold a hearing pursuant to § 45-6B-30 on the question of whether the permit should be granted. The applicant shall be notified by the board or department within ten days of receipt of any objections to the application and be provided a copy of the written objections.

Source: SL 1982, ch 305, § 28; SL 2011, ch 165, § 202.



§ 45-6B-29 County request for hearing on application.

45-6B-29. County request for hearing on application. The board of county commissioners of a county containing affected land may request that a hearing on the application for a mining permit be held in that county. Such request shall be filed with the Board of Minerals and Environment not more than twenty days after the date of last publication of notice pursuant to § 45-6B-16. Such request shall contain the reason for requesting the hearing and the location where the hearing is to be held. The board of county commissioners shall pay travel and per diem costs as established by state statute or rule to the board staff if the request designates the hearing at a location other than Pierre.

Source: SL 1982, ch 305, § 29.



§ 45-6B-30 Hearing on application--Time extension--Notice--Time for decision.

45-6B-30. Hearing on application--Time extension--Notice--Time for decision. Upon receipt of an application for a mining operation permit and all fees due from the applicant, the Board of Minerals and Environment shall set a date for the hearing on such application not more than ninety days after the date of filing. However, the board, on request of the applicant, may extend this time limit as reasonably necessary to allow the preparation of a socioeconomic impact study required under § 45-6B-33.1 or for any other reason, except that any time extension exceeding forty-five days shall require the applicant to republish the notice prescribed by § 45-6B-16. If the department determines additional time is needed to review the technical contents of a large scale mining operation permit application, the department and the applicant may negotiate a time extension, not to exceed forty-five days. If the department and applicant are unable to reach agreement on an extension, the board shall determine if an extension should be granted. Prior to the holding of any such hearing, the board shall provide notice to any person previously filing a protest or petition for a hearing or statement in support of the application pursuant to § 45-6B-28, and shall publish notice of the time, date, and location of the hearing in a newspaper of general circulation in the locality of the proposed mining operation once a week for two consecutive weeks immediately prior to the hearing. The hearing shall be conducted pursuant to chapter 1-26. A final decision on the application shall be made within one hundred twenty days of the receipt of the application unless a time extension occurs, in which case the decision shall be made within thirty days following the hearing. In the event of serious unforeseen circumstances or significant snow cover on the affected land that prevents a necessary on-site inspection, the board may reasonably extend the maximum time sixty days.

Source: SL 1982, ch 305, § 30; SL 1987, ch 320, § 3; SL 1988, ch 360, § 3.



§ 45-6B-31 Modification of application prior to hearing.

45-6B-31. Modification of application prior to hearing. Prior to the date set for the hearing on the application the applicant may, at the request of the Department of Environment and Natural Resources, modify the application or correct any errors.

Source: SL 1982, ch 305, § 31.



§ 45-6B-32 Grant of permit if application in compliance with law--Grounds for denial.

45-6B-32. Grant of permit if application in compliance with law--Grounds for denial. The Board of Minerals and Environment shall grant a permit to an operator if the application complies with the requirements of this chapter and all applicable local, state, and federal laws. The board may not deny a permit, except for one or more of the following reasons:

(1) The application is incomplete or the surety has not been posted;

(2) The applicant has not paid the required fee;

(3) Any part of the proposed mining operation, the reclamation program, or the proposed future use is contrary to the laws or regulations of this state or the United States;

(4) The mining operation will adversely affect the stability of any significant, valuable, and permanent man-made structures located within two hundred feet of the affected land, except where there is an agreement between the operator and the persons having an interest in the structure that damage to the structure is to be compensated for by the operator;

(5) The mining operation would be in violation of any county zoning or subdivision regulations;

(6) The proposed mining operation and reclamation can not be carried out in conformance with the requirements of § 45-6B-35;

(7) The operator is currently found to be in violation of the provisions of this chapter with respect to any mining operation in this state; or

(8) The land is unsuitable for a mining operation, as determined pursuant to § 45-6B-33.
Source: SL 1982, ch 305, § 32.



§ 45-6B-33 Unsuitable land--No permit issued.

45-6B-33. Unsuitable land--No permit issued. No permit may be issued for a mining operation proposed on unsuitable land. Land is unsuitable if the following conditions cannot be satisfactorily mitigated:

(1) Reclamation of the affected land pursuant to the requirements of this chapter is not physically or economically feasible;

(2) Substantial disposition of sediment in stream or lake beds, landslides, or water pollution cannot feasibly be prevented;

(3) The land to be affected by a proposed mining operation includes land that is special, exceptional, critical, or unique as defined in § 45-6B-33.3 and satisfactory mitigation is not possible;

(4) The proposed mining operation will result in the loss or reduction of long-range productivity of aquifer, public and domestic water wells, watershed lands, aquifer recharge areas, or significant agricultural areas;

(5) The biological productivity of the land is such that the loss would jeopardize threatened or endangered species of wildlife indigenous to the area; or

(6) The board finds that any probable adverse socioeconomic impacts of the proposed mining operation outweigh the probable beneficial impacts of the operation.
Source: SL 1982, ch 305, § 33; SL 1987, ch 320, § 1; SL 1989, ch 381, § 1.



§ 45-6B-33.1 Socioeconomic impact study--Preparation at operator's expense--Contents--Determination of sufficiency.

45-6B-33.1. Socioeconomic impact study--Preparation at operator's expense--Contents--Determination of sufficiency. Before making a determination pursuant to subdivision 45-6B-33(6), the board shall require the applicant to submit a socioeconomic impact study. The socioeconomic impact study shall be prepared at the operator's expense by a contractor approved by the board. An applicant may request board approval of a contractor at any time before or after filing a permit application.

The socioeconomic impact study shall evaluate the potential impacts of the proposed mining operation including the following areas:

(1) Population base;

(2) Employment and income;

(3) Tax base;

(4) Housing;

(5) Community services, including schools, law enforcement and fire protection, solid waste, water and wastewater, and roads; and

(6) Recreational opportunities or other beneficial uses of land within and adjacent to the permit area.

If applicable, a study shall include an evaluation of the cumulative impacts of the proposed operation considered together with existing operations in the surrounding region. If an applicant is required to submit a socioeconomic impact study to a county government pursuant to county zoning ordinance or requirements, the board shall determine upon receipt of an application for a mining operation permit whether the required county socioeconomic impact study will satisfy the board requirements for such a study as provided for in this section.

Source: SL 1987, ch 320, § 2; SL 2011, ch 165, § 203.



§ 45-6B-33.2 Permit application for small-scale mining operation--Small-scale mining operation defined.

45-6B-33.2. Permit application for small-scale mining operation--Small-scale mining operation defined. The provisions of § 45-6B-33.1 do not apply to any permit application for a small-scale mining operation. For purposes of this section, a small-scale mining operation is an operation which satisfies the criteria or definition of small-scale operation as set forth in any applicable county zoning ordinance or regulation. However, if applicable county zoning ordinances or regulations do not include a definition of "small-scale operation," the definition set forth in § 45-6B-53 shall apply.

Source: SL 1987, ch 320, § 4.



§ 45-6B-33.3 Special, exceptional, critical, or unique land defined.

45-6B-33.3. Special, exceptional, critical, or unique land defined. For the purposes of § 45-6B-33, land is special, exceptional, critical, or unique if it possesses one or more of the following characteristics:

(1) The land is so ecologically fragile that, once it is adversely affected, it could not return to its former ecological role in the reasonably foreseeable future;

(2) The land has such a strong influence on the total ecosystem of which it is a part that even temporary effects felt by it could precipitate a system-wide ecological reaction of unpredictable scope or dimension; or

(3) The land has scenic, historic, archaeologic, topographic, geologic, ethnologic, scientific, cultural, or recreational significance.
Source: SL 1989, ch 381, § 2.



§ 45-6B-33.4 Preliminary list of special, exceptional, critical, or unique lands--Application for classification.

45-6B-33.4. Preliminary list of special, exceptional, critical, or unique lands--Application for classification. The board, after consultation with other concerned state agencies, shall establish a preliminary list of special, exceptional, critical, or unique lands in accordance with the provisions of §§ 45-6B-33 and 45-6B-33.3. In addition, any citizen, organization, or agency may make written application to the board for such classification of a specific area. Any final determination as to such designations may not be made until an application for a permit to mine is filed which application includes land on the preliminary list.

Source: SL 1989, ch 381, § 3.



§ 45-6B-33.5 Alternative restrictions and limitations by board on special, exceptional, critical, or unique land.

45-6B-33.5. Alternative restrictions and limitations by board on special, exceptional, critical, or unique land. If land proposed to be affected by a mining operation includes land that is special, exceptional, critical, or unique and any adverse effects on such lands from the proposed mining operations cannot be satisfactorily mitigated, the board may find such land unsuitable for mining or may do one or more of the following:

(1) Restrict the extent of the land to be affected at any one time to that which would not compromise those attributes of the area that qualify it as special, exceptional, critical, or unique;

(2) Impose limitations on the type of activity allowed and the amount of time the land may be affected; or

(3) Impose limitations that minimize visual impacts and reduce conflicts with scenic and recreational uses.
Source: SL 1989, ch 381, § 5.



§ 45-6B-33.6 Determination of classification--Notice and grounds.

45-6B-33.6. Determination of classification--Notice and grounds. Upon notification by any person contemplating the establishment of a mining operation, the department shall examine the lands to be affected by the proposed mining operation and determine whether such lands constitute special, exceptional, critical, or unique lands as defined in § 45-6B-33.3. If the department determines that the lands meet one or more of the characteristics in § 45-6B-33.3 it shall notify the applicant in writing of the determination and the grounds for the determination.

Source: SL 1989, ch 381, § 6.



§ 45-6B-33.7 Appeal of determination--Hearing--Notice.

45-6B-33.7. Appeal of determination--Hearing--Notice. The applicant may appeal a determination under § 45-6B-33.6 to the board by filing a petition for a contested case hearing pursuant to board rules promulgated pursuant to chapter 1-26 within seven days of receipt of the determination. The hearing on the appeal shall be confined to the determination of the land as special, exceptional, critical, or unique and whether an environmental impact statement and socioeconomic impact study will be required. Issues concerning the reclamation requirements to be imposed upon such lands may not be heard at the hearing. Notice of an appeal and the hearing date shall be published pursuant to the publication requirements of § 45-6B-30, and interested persons may intervene by filing a petition to intervene pursuant to the provisions of the board rules at least three days before the hearing date.

Source: SL 1989, ch 381, § 7; SL 1993, ch 256, § 40.



§ 45-6B-33.8 Underground mining allowed beneath special, exceptional, critical, or unique land.

45-6B-33.8. Underground mining allowed beneath special, exceptional, critical, or unique land. Underground mining and associated nondegrading surface disturbances may be allowed within and beneath land determined to be special, exceptional, critical, or unique provided the design and operating plans include provisions that eliminate any major surface disturbance that would severely affect the area or endanger recreational use.

Source: SL 1989, ch 381, § 8.



§ 45-6B-34 Notice to county commissioners of approval or denial of permit or amendment.

45-6B-34. Notice to county commissioners of approval or denial of permit or amendment. The Board of Minerals and Environment shall transmit notice of the approval or denial of a new mining operation permit or the amendment of a mining operation permit to the appropriate board of county commissioners within thirty days of final board action.

Source: SL 1982, ch 305, § 34.



§ 45-6B-35 Mining operations--Applicable law.

45-6B-35. Mining operations--Applicable law. Every operator to whom a permit is issued pursuant to the provisions of this chapter may engage in the mining operation upon the affected lands described in the permit, upon the performance of and subject to §§ 45-6B-36 to 45-6B-46, inclusive, with respect to such lands.

Source: SL 1982, ch 305, § 35.



§ 45-6B-36 Annual filing of map and fee.

45-6B-36. Annual filing of map and fee. Within sixty days prior to the anniversary date of the permit each year, the operator shall submit a map on the scale provided for by subdivision 45-6B-10(3) showing the reclamation accomplished and any deviations from the originally approved operating and reclamation plans. Except for operators which are units of state or local government, the operator shall submit, in addition to the map, an annual fee of one hundred dollars or an annual fee of fifty thousand dollars if the operation is a large scale precious metal, coal, or uranium mine that was permitted after January 1, 2009. The annual fee for any large scale coal or uranium mine permit shall be reduced by any tax paid in accordance with chapter 10-39B during the year preceding the date the annual fee is due.

Source: SL 1982, ch 305, § 36; SL 2009, ch 13, § 5.



§ 45-6B-37 Grading.

45-6B-37. Grading. Grading shall be carried on so as to create a final topography appropriate to the final land use selected in accordance with § 45-6B-44.

Source: SL 1982, ch 305, § 37.



§ 45-6B-38 Disposal of refuse.

45-6B-38. Disposal of refuse. All refuse from the mining operation shall be disposed of in a manner so as to create the least amount of unsightliness and unproductive areas, and will not pollute surface or groundwater.

Source: SL 1982, ch 305, § 38.



§ 45-6B-39 Revegetation.

45-6B-39. Revegetation. In those areas where revegetation is part of the reclamation plan, land shall be revegetated in such a way as agreed upon by the operator, the local conservation district and the landowner which establishes a diverse, effective, and long-lasting vegetative cover that is capable of self-regeneration and at least equal in extent of cover to the natural vegetation of the surrounding area.

Source: SL 1982, ch 305, § 39.



§ 45-6B-40 Removal and handling of topsoil.

45-6B-40. Removal and handling of topsoil. If it is necessary to remove overburden in order to mine the mineral, topsoil shall be removed from the affected land and segregated from other spoil. If such topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, vegetative cover, or other means shall be employed so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material, and is in a useable condition for sustaining vegetation when restored during reclamation. If, in the opinion of the Board of Minerals and Environment, such topsoil is of insufficient quantity or of poor quality for sustaining vegetation or if other strata can be shown to be more suitable for vegetation requirements, the operator shall remove, segregate, and preserve in a like manner such other strata which are best able to support vegetation.

Source: SL 1982, ch 305, § 40.



§ 45-6B-41 Disturbance to hydrologic balance.

45-6B-41. Disturbance to hydrologic balance. Any disturbance to the prevailing hydrologic balance of the affected land and of the surrounding area and to the quality and quantity of water in surface and groundwater systems both during and after the mining operation and during reclamation shall be minimized.

Source: SL 1982, ch 305, § 41.



§ 45-6B-42 Slides, subsidence, or damage protection--Fencing.

45-6B-42. Slides, subsidence, or damage protection--Fencing. Any area outside of the affected land shall be protected from slides, subsidence, or damage occurring during the mining operation and reclamation. All high walls shall be reduced to a slope not greater than the angle of repose upon abandonment of the mining operation, unless such a reduction would create conditions more detrimental than preserving the high wall. Prior to slope reduction, the operator shall take precautions to limit access to the high wall area and to warn the public of the high wall. Such precautions shall include fencing and posting of warning signs. If high wall reduction is deemed impossible, impractical, or aesthetically undesirable by the Board of Minerals and Environment, the board shall prescribe adequate fencing.

Source: SL 1982, ch 305, § 42.



§ 45-6B-43 Surface areas protected--Spoil piles--Weeds.

45-6B-43. Surface areas protected--Spoil piles--Weeds. All surface areas of the affected land, including spoil piles, shall be stabilized and protected so as to effectively control erosion and attendant air and water pollution. Noxious weeds infestations shall be controlled during all phases of the mining operation and reclamation.

Source: SL 1982, ch 305, § 43.



§ 45-6B-44 Proposed reclamation plan--Copy to adjacent landowner--Approval of plan--Consultation with landowner and local authorities--Reclamation of all affected land.

45-6B-44. Proposed reclamation plan--Copy to adjacent landowner--Approval of plan--Consultation with landowner and local authorities--Reclamation of all affected land. A proposed reclamation plan filed pursuant to § 45-6B-5 or any substantial amendment to an existing reclamation shall be developed by the operator, the department, and the landowner. This plan shall determine which parts of the affected land shall be reclaimed for forest, range, crop, horticultural, homesite, recreational, industrial, or other uses, including food, shelter, and ground cover for wildlife. Industrial or other uses may not be construed to include future mineral exploration or development unless the Board of Minerals and Environment, operator, landowner, and local board of county commissioners agree that reclamation for future mineral exploration and development will result in a beneficial use of the affected land. If possible, adjacent landowners shall be consulted during development of the reclamation plan. The operator, upon written request of an adjacent landowner, shall provide each a copy of the proposed reclamation plan or substantial amendment to a reclamation plan pursuant to § 45-6B-5 or 45-6B-18. The board, after hearing recommendations made jointly or severally, shall approve, disapprove, or approve with reasonable modifications any proposed reclamation plan or proposed amendment to a reclamation plan prior to the granting of a mining permit or an amendment to a permit. Prior to approving any new reclamation plan or approving a substantial change in any existing reclamation plan as provided in § 45-6B-18, the board shall confer with the landowner, if possible, the local board of county commissioners, the board of supervisors of the local conservation district if the mining operation is within the boundaries of a conservation district and the Department of Game, Fish and Parks. Reclamation is required on all the affected land.

Source: SL 1982, ch 305, § 44; SL 1987, ch 321, § 1.



§ 45-6B-45 Choices of reclamation--Requirements for operator.

45-6B-45. Choices of reclamation--Requirements for operator. Depending on the reclamation plan approved by the board, the operator shall meet the following requirements:

(1) If the choice of reclamation is forest planting, the operator may, with the approval of the Board of Minerals and Environment, select the type of trees to be planted. Planting methods and care of stock shall be governed by good planting practices. If the operator is unable to acquire sufficient planting stock of desired tree species from the state or elsewhere at a reasonable cost, the operator may defer planting until planting stock is available to plant such land as originally planned, or the operator may select an alternative method of reclamation;

(2) If the choice of reclamation is rangeland restoration, the affected land shall be restored to the satisfaction of the board to slopes commensurate with the proposed land use and shall not be too steep to be traversed by livestock. The legume seed shall be properly inoculated in all cases. The area may be seeded either by hand, or power or by the aerial method. The species of grasses and legumes and the rates of seeding to be used per acre shall be determined primarily by recommendations from the state agricultural experiment stations, and experienced reclamation personnel of the operator, after considering other research or successful experience with range seeding. No grazing may be permitted on reclaimed land until the planting is firmly established. The board, in consultation with the landowner and the local conservation district, if any, shall determine when grazing may start;

(3) If the choice of reclamation is for agricultural or horticultural crops which normally require the use of farm equipment, the operator shall grade so that the area can be traversed with farm machinery. Preparation for seeding or planting, fertilization and seeding, or planting rates shall be governed by general agricultural and horticultural practices, except where research or experience in such operations differs with these practices;

(4) If the choice of reclamation is for the development of the affected land for homesite, recreational, industrial, or other uses, including food, shelter, and ground cover for wildlife, the requirements necessary for such reclamation shall be agreed upon by the operator, landowner, and the board. The term, industrial or other uses, may not be construed to include future mineral exploration or development unless the board, operator, landowner, and local board of county commissioners agree that reclamation for future mineral exploration or development will result in a beneficial future use of the affected land.

The board may require reasonable modifications in the requirements necessary for reclamation before approving a reclamation plan under this chapter.

Source: SL 1982, ch 305, § 45; SL 1987, ch 321, § 2; SL 2011, ch 165, § 204.



§ 45-6B-46 Time for completion of reclamation--Plantings not required under certain conditions.

45-6B-46. Time for completion of reclamation--Plantings not required under certain conditions. All reclamation provided for in § 45-6B-45 shall be carried to completion by the operator with all reasonable diligence, and each phase of reclamation shall be completed within five years, unless such period is extended by the Board of Minerals and Environment upon a finding that additional time is necessary for the completion of the terms of the reclamation plan, except that:

(1) No planting of any kind may be required to be made on any affected land being used or proposed to be used by the operator for the deposit or disposal of refuse until after the cessation of operations productive of such refuse, or on any affected land proposed for future mining under the existing permit, or within depressed haulage roads or final cuts while such roads or final cuts are being used or made, or where permanent pools or lakes have been formed;

(2) No planting of any kind may be required on any affected land so long as the chemical and physical characteristics of the surface and immediately underlying material of such affected land are toxic, deficient in plant nutrients, or composed of sand, gravel, shale, or stone to such an extent as to seriously inhibit plant growth and such condition cannot feasibly be remedied by chemical treatment, fertilization, replacement of overburden, or like measures.
Source: SL 1982, ch 305, § 46; SL 1987, ch 321, § 3.



§ 45-6B-47 Transfer of permit--Application--Release of first operator and surety as to reclamation--Transfer fee.

45-6B-47. Transfer of permit--Application--Release of first operator and surety as to reclamation--Transfer fee. Any mining operation permit may be transferred. If one operator succeeds another at any uncompleted operation, the successor operator shall make application for a transfer to the Board of Minerals and Environment. The board may not deny a transfer unless the operation is not in compliance or cannot be brought into compliance, with all applicable local, state, and federal laws pertaining to the operation before the transfer, or unless the successor operator is in violation of state statutes, rules, mining permit conditions, or requirements with respect to any mining operation in the state. The board shall release the first operator from all liability as to that particular reclamation operation and shall release the first operator's surety as to the operation if the successor operator assumes, as part of the successor operator's obligation under this chapter, all liability for the reclamation of the affected land, and the obligation is covered by an appropriate surety as to the affected land. Notice of a transfer shall be given to the board and accompanied by a one hundred dollar transfer fee.

Source: SL 1982, ch 305, § 47; SL 1988, ch 360, § 2; SL 2011, ch 165, § 205.



§ 45-6B-48 Violation--Notice to operator.

45-6B-48. Violation--Notice to operator. If the secretary of environment and natural resources has reason to believe that a violation of an order, permit, notice of intent, or rule issued under the authority of this chapter has occurred, written notice shall be given to the operator of the alleged violation. The notice shall be served personally or by registered mail upon the alleged violator or the alleged violator's agent for service of process. The notice shall state the provision alleged to be violated and the facts alleged to constitute the violation and shall recommend possible corrective action.

Source: SL 1982, ch 305, § 48; SL 1991, ch 17 (Ex. Ord. 91-4), § 21; SL 1993, ch 256, § 41; SL 2011, ch 165, § 206.



§ 45-6B-49 Violation--Cease and desist order.

45-6B-49. Violation--Cease and desist order. If the secretary of environment and natural resources determines that any violation of any provisions of this chapter or of any notice, permit, or rule issued or promulgated under authority of this chapter exists, the board, not less than forty-eight hours after service of the notice required by § 45-6B-48, may issue a cease and desist order. The order shall set forth the provisions alleged to be violated, the facts alleged to constitute the violation, and the time by which the acts or practices complained of shall be terminated and shall recommend possible corrective action. The order shall be served personally or by registered mail upon the alleged violator or his agent for service of process.

Source: SL 1982, ch 305, § 49; SL 1991, ch 17 (Ex. Ord. 91-4), § 21; SL 1993, ch 256, § 42.



§ 45-6B-50 Violation--Hearing.

45-6B-50. Violation--Hearing. The Board of Minerals and Environment may require the alleged violator to appear before the board no sooner than twenty days after the issuance of such cease and desist order; except that an earlier date for hearing may be requested by the alleged violator. If a hearing is held pursuant to the provisions of this section, it shall be open to the public and conducted in accordance with the provisions of chapter 1-26. The board shall permit all parties to respond to the notice served, to present evidence and arguments on all issues, and to conduct cross-examination required for a full disclosure of the facts.

Source: SL 1982, ch 305, § 50.



§ 45-6B-51 Violation--Modification, suspension, or revocation of permit.

45-6B-51. Violation--Modification, suspension, or revocation of permit. Upon a determination, after hearing, that a violation of a permit provision has occurred, the Board of Minerals and Environment may modify, suspend, or revoke the pertinent permit. If the board suspends or revokes the permit of an operator, the operator may continue mining operations only for the purpose of bringing the mining operation into satisfactory compliance with the provisions of the operator's permit. Once such operations are completed to the satisfaction of the board, the board shall reinstate the permit of the operator.

Source: SL 1982, ch 305, § 51.



§ 45-6B-52 Violation--Action for temporary restraining order or injunction.

45-6B-52. Violation--Action for temporary restraining order or injunction. The Board of Minerals and Environment may request the attorney general to bring suit for a temporary restraining order, a preliminary injunction or a permanent injunction to prevent any further or continued violation of this chapter. Any suit under this section shall be brought in the circuit court for the county where the alleged violation occurs.

Source: SL 1982, ch 305, § 52.



§ 45-6B-53 Small-scale operation--Special permit laws applicable.

45-6B-53. Small-scale operation--Special permit laws applicable. Any mining operation, other than an in situ mining operation or a mining operation that employs a cyanide leaching or other chemical or biological leaching process to extract minerals from ore, which affects less than ten acres, excluding access roads, and extracts less than twenty-five thousand tons of ore or overburden per calendar year shall be subject to the provisions of §§ 45-6B-54 to 45-6B-63, inclusive, and are not required to comply with the provisions of §§ 45-6B-5 to 45-6B-7, inclusive, 45-6B-10, 45-6B-14, or 45-6B-36.

Source: SL 1982, ch 305, § 53; SL 1989, ch 306, § 52.



§ 45-6B-54 Small-scale operation--Application for permit--Contents.

45-6B-54. Small-scale operation--Application for permit--Contents. The operator shall obtain a permit from the Board of Minerals and Environment by filing an application with the board that shall set forth the following information:

(1) The address of the general office and the local address or addresses of the operator;

(2) The name of the owner of the surface of the affected land;

(3) The substance to be mined;

(4) The name of the owner of the substance to be mined;

(5) A map showing information sufficient to determine the location of the affected land on the ground and existing and proposed roads or access routes to be used in connection with the mining operation;

(6) The approximate size of the affected land;

(7) Information sufficient to describe or identify the type of mining operation proposed and how it would be conducted;

(8) A preliminary wildlife survey conducted by the Department of Game, Fish and Parks, paid for by the applicant, or conducted by a competent person approved of by the Department of Game, Fish and Parks. The cost of a survey conducted by the Department of Game, Fish and Parks may not exceed one hundred dollars. The operator shall abide by any reasonable restrictions subject to review and approval by the board at the request of the operator concerning riparian habitat or threatened or endangered species as notified by that department. Restrictions concerning riparian habitat for mining operation activities are limited to such habitat located within one hundred feet of each stream bank. Further, restrictions concerning riparian habitat may include temporarily diverting the stream flow, bank restoration, and revegetation of the riparian habitat area;

(9) The measures to be taken to comply with the operating and reclamation requirements of §§ 45-6B-37 to 45-6B-46, inclusive; and

(10) The written consent, duly acknowledged, of the applicant and such other persons, if any, necessary to grant access to the board or its agents to the area under application from the date of the application and during the life of the permit as is necessary to assure compliance with the provisions of this chapter or any rule, order, or decision promulgated hereunder.
Source: SL 1982, ch 305, § 54.



§ 45-6B-55 Small-scale operation--Fee--Surety.

45-6B-55. Small-scale operation--Fee--Surety. A nonrefundable fee of one hundred dollars, and a surety not to exceed two thousand five hundred dollars as the Board of Minerals and Environment shall determine, shall accompany the application and shall be paid by the applicant.

Source: SL 1982, ch 305, § 55.



§ 45-6B-56 Small-scale operation--Annual notice of intent to continue--Fee and reporting requirements.

45-6B-56. Small-scale operation--Annual notice of intent to continue--Fee and reporting requirements. Except as provided in subsection 45-6B-3(6)(b), the operator shall annually file on the anniversary date of the permit a notice of intent to continue mining operations. The notice of intent shall contain an annual fee of fifty dollars and comply with the reporting requirements of § 45-6B-36.

Source: SL 1982, ch 305, § 56.



§ 45-6B-57 Small-scale operation--Notice of completion of reclamation.

45-6B-57. Small-scale operation--Notice of completion of reclamation. The operator, at any time after the completion of reclamation, may notify the Board of Minerals and Environment that the land has been reclaimed. Upon receipt of the notice that the affected land or a portion of it has been reclaimed, the board shall cause the land to be inspected and release the surety or a portion of it within thirty days after the board finds the reclamation to be satisfactory and in accordance with a plan agreed upon by the board and the operator.

Source: SL 1982, ch 305, § 57.



§ 45-6B-58 Repealed.

45-6B-58. Repealed by SL 2013, ch 166, § 100.



§ 45-6B-59 Laws applicable to processing and action on applications.

45-6B-59. Laws applicable to processing and action on applications. Applications for permits under § 45-6B-53 shall be processed and final action taken thereon within forty-five days of the filing thereof. The provisions of §§ 45-6B-16, 45-6B-17, and 45-6B-28 concerning publication, notice, written objections, petitions, and supporting documents shall, so far as practicable, apply to this section, but the Board of Minerals and Environment shall, by rule, provide simplified and reduced procedures and requirements therefor which are applicable to meet the forty-five-day period. Within the forty-five-day period, the board shall hold a hearing on an application as provided in § 45-6B-30.

Source: SL 1982, ch 305, § 59.



§ 45-6B-60 Small-scale operation--Conversion of permit to larger operation.

45-6B-60. Small-scale operation--Conversion of permit to larger operation. Any operator conducting an operation under a permit issued under § 45-6B-59, who has held the permit for two consecutive years or more, and who subsequently desires to expand it to a size in excess of the limitation set forth in § 45-6B-53, may request the conversion of his permit by filing an application for a permit pursuant to §§ 45-6B-5 to 45-6B-10, inclusive. However the applicant need not supply information, materials, and other data and undertakings previously supplied, including any additional applicable materials provided the Board of Minerals and Environment during the course of his current operation, or resulting from the board's inspections thereof.

Source: SL 1982, ch 305, § 60.



§ 45-6B-61 Small-scale operation--Conversion of permit--Time for action on application.

45-6B-61. Small-scale operation--Conversion of permit--Time for action on application. Applications for conversion of a permit under § 45-6B-60 shall be processed and final action taken thereon within ninety days of the complete filing thereof.

Source: SL 1982, ch 305, § 61.



§ 45-6B-62 Small-scale operation--Conversion of permit--Laws applicable to procedure.

45-6B-62. Small-scale operation--Conversion of permit--Laws applicable to procedure. The provisions of §§ 45-6B-16, 45-6B-17, and 45-6B-28, concerning publication, notice, written objections, petitions, and supporting documents shall, so far as practicable, apply to application pursuant to § 45-6B-60; but the Board of Minerals and Environment shall, by rule, provide procedures and requirement therefor which are applicable to meet the forty-five-day period.

Source: SL 1982, ch 305, § 62.



§ 45-6B-63 Small-scale operation--Conversion of permit--Grounds for denial.

45-6B-63. Small-scale operation--Conversion of permit--Grounds for denial. The Board of Minerals and Environment may not deny the conversion of a permit issued pursuant to § 45-6B-53 for any reason other than those set forth in § 45-6B-32.

Source: SL 1982, ch 305, § 63.



§ 45-6B-64 , 45-6B-65. Repealed.

45-6B-64, 45-6B-65. Repealed by SL 1983, ch 308, §§ 15, 16



§ 45-6B-66 Violation--Forfeiture of surety--Proceedings by attorney general.

45-6B-66. Violation--Forfeiture of surety--Proceedings by attorney general. The attorney general, upon request of the Board of Minerals and Environment, shall institute proceedings to have the surety of the operator forfeited for violation by the operator of an order entered pursuant to § 45-6B-49. Before making such request of the attorney general, the board shall notify the operator in writing of the alleged violation of or noncompliance with such order and shall afford the operator the right to appear before the board at a hearing to be held not less than thirty days after the receipt of such notice by the operator. At the hearing the operator may present for the consideration of the board statements, documents, and other information with respect to the alleged violation. After the conclusion of the hearings, the board shall either withdraw the notice of violation or shall request the attorney general to institute proceedings to have the surety of the operator forfeited as to the land involved. A corporate surety shall have the option to reclaim the lands in question or forfeit the bond penalty.

Source: SL 1982, ch 305, § 65.



§ 45-6B-67 Violation--Forfeiture of surety--Foreclosure of real estate.

45-6B-67. Violation--Forfeiture of surety--Foreclosure of real estate. The attorney general, upon request of and on behalf of the Board of Minerals and Environment, may foreclose upon all real estate provided as surety. The board may dispose of such real estate and apply the proceeds of the disposed real estate to the reclamation of lands not reclaimed by the operator who supplied the real estate as surety.

Source: SL 1982, ch 305, § 66.



§ 45-6B-68 Violation--Forfeiture of surety--Reclamation of land by board.

45-6B-68. Violation--Forfeiture of surety--Reclamation of land by board. The Board of Minerals and Environment shall reclaim, in accordance with the provisions of this chapter, any affected land with respect to which a surety has been forfeited.

Source: SL 1982, ch 305, § 67.



§ 45-6B-69 Fees deposited in environment and natural resources fee fund--Proceeds of forfeiture of surety deposited in special revenue fund.

45-6B-69. Fees deposited in environment and natural resources fee fund--Proceeds of forfeiture of surety deposited in special revenue fund. All application fees and renewal fees received by the Board of Minerals and Environment shall be deposited by the board in the environment and natural resources fee fund established pursuant to § 1-40-30. The proceeds of any surety forfeiture proceeds conducted pursuant to § 45-6B-66 and the proceeds of the disposal of any property pursuant to § 45-6B-67 shall be deposited with the state treasurer in a special revenue fund for reclamation purposes. The special revenue fund is continuously appropriated to the board for the reclamation of affected lands which were obligated to be reclaimed under the permits upon which such surety has been forfeited. The proceeds of any surety remaining after completion of reclamation according to the approved plan shall be returned to the operator or the surety company, whichever is appropriate.

Source: SL 1982, ch 305, § 68; SL 1994, ch 23, § 6.



§ 45-6B-70 Violation of permit--Civil penalty--Liability for damages to environment.

45-6B-70. Violation of permit--Civil penalty--Liability for damages to environment. Any person who violates any provision of any permit issued under this chapter is subject to a civil penalty of not less than one hundred dollars per day nor more than one thousand dollars per day for each day during which such violation occurs, for damages to the environment of this state, or both; except that any operator who operates under a permit issued under §§ 45-6B-54 to 45-6B-59, inclusive, is subject to a civil penalty of not less than fifty dollars nor more than two hundred dollars per day for each day during which such violation occurs, or is liable for damages to the environment of this state, or both. This penalty may be in addition to any other penalties authorized.

Source: SL 1982, ch 305, § 69; SL 1988, ch 291, § 21.



§ 45-6B-71 Operation without permit--Civil penalty.

45-6B-71. Operation without permit--Civil penalty. A person who operates a mining operation without a valid permit issued pursuant to the provisions of this chapter is subject to a civil penalty of not less than one hundred dollars per day nor more than one thousand dollars per day during which such violation occurs.

Source: SL 1982, ch 305, § 70.



§ 45-6B-71.1 Operation without permit near lake or stream as misdemeanor.

45-6B-71.1. Operation without permit near lake or stream as misdemeanor. Any operator mining within one hundred feet of a lake or stream of this state without a permit issued pursuant to this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1983, ch 309, § 1.



§ 45-6B-72 Refusal of access or interference with inspection as violation.

45-6B-72. Refusal of access or interference with inspection as violation. It is a violation of a mining permit's terms and conditions to refuse entry or access to any authorized representative of the Board of Minerals and Environment who after presenting appropriate credentials requests entry for the purpose of inspection under this chapter; nor may any person obstruct, hamper, or interfere with any such investigation. If requested, the operator of the mining site is entitled to receive a report setting forth the observations made by the person making the inspection which relate to compliance with this chapter.

Source: SL 1982, ch 305, § 71; SL 2011, ch 165, § 207.



§ 45-6B-73 Jurisdiction and authority of board--Employment of personnel--Legal services provided by attorney general.

45-6B-73. Jurisdiction and authority of board--Employment of personnel--Legal services provided by attorney general. The Board of Minerals and Environment shall carry out and administer the provisions of this chapter. The board has jurisdiction and authority over all persons and property, public and private, necessary to enforce the provisions of this chapter. The Department of Environment and Natural Resources may employ agents, employees, and consultants, permanent and temporary, as it may require and shall determine their qualifications, duties, and compensation. The board may call upon the attorney general of the state for such legal services as it may require.

Source: SL 1982, ch 305, § 72.



§ 45-6B-74 Studies and programs initiated and encouraged by board.

45-6B-74. Studies and programs initiated and encouraged by board. The Board of Minerals and Environment may initiate and encourage studies and programs through the Department of Environment and Natural Resources and in other agencies and institutions of state government relating to the development of less destructive methods of mining operations, better methods of land reclamation, more effective reclaimed land use, better methods of protecting water quality and quantity, and coordination of the provisions of this chapter with the programs of other state agencies dealing with environmental, recreational, rehabilitation, and related concerns.

Source: SL 1982, ch 305, § 73.



§ 45-6B-75 Assistance provided by other departments and agencies.

45-6B-75. Assistance provided by other departments and agencies. The Department of Agriculture, the Department of Environment and Natural Resources, the Department of Game, Fish and Parks, the Department of Education, the commissioner of school and public lands, and soil conservation boards shall furnish the Board of Minerals and Environment and its designees, as far as practicable, whatever data and technical assistance the board may request and deem necessary for the performance of total reclamation and enforcement duties.

Source: SL 1982, ch 305, § 74; SL 2004, ch 17, § 295.



§ 45-6B-76 General powers of board.

45-6B-76. General powers of board. The Board of Minerals and Environment may:

(1) Administer oaths or affirmations, subpoena witnesses, and compel their attendance at a hearing;

(2) Accept gifts, contributions, federal grants-in-aid, or financial aid from any other source for accomplishing reclamation or implementing the provisions of § 45-6B-74;

(3) Carry out reclamation of affected lands.
Source: SL 1982, ch 305, § 75.



§ 45-6B-77 Repealed.

45-6B-77. Repealed by SL 2012, ch 215, § 30.



§ 45-6B-78 Repealed.

45-6B-78. Repealed by SL 2005, ch 237, § 7.



§ 45-6B-79 Use of reclamation fund.

45-6B-79. Use of reclamation fund. The Board of Minerals and Environment may allocate funds from the reclamation fund created by section 30 of chapter 251 of the 1971 Session Laws. These funds may be used for the reclamation of previously affected lands.

Source: SL 1983, ch 310.



§ 45-6B-80 Exemption of educational and recreational activities.

45-6B-80. Exemption of educational and recreational activities. Any person engaged in recreational, hobby, amateur, or field activities independently or sponsored by educational institutions or by organizations involved in earth science activities including, but not limited to, geology, mineralogy, paleontology, treasure hunting, gold panning, archaeology, and noncommercial agate and gem hunting and using hand held tools and equipment is exempt from the provisions of this chapter.

Source: SL 1983, ch 309, § 2.



§ 45-6B-81 Promulgation of rules by board regarding surface mining and reclamation.

45-6B-81. Promulgation of rules by board regarding surface mining and reclamation. The board may promulgate rules, pursuant to chapter 1-26, consistent with the provisions of this chapter, to provide for:

(1) The procedure for filing and departmental review of mining permit applications;

(2) The procedure for amending mining permits;

(3) The procedure for transfer of permits;

(4) The reclamation of mills proposed to be operated in conjunction with a mining operation;

(5) The prehearing procedure for determining the type of reclamation to be performed on affected land;

(6) The minimum requirements for each type of reclamation;

(7) The reclamation activities required to be performed concurrent with mining activity;

(8) The procedure to be followed to address reclamation before or during a temporary cessation of mining activity pursuant to subdivision 45-6B-3(6);

(9) The procedure for determining special, exceptional, critical, or unique land in accordance with § 45-6B-33; and

(10) The requirements for construction, operation, monitoring, and closure of uranium and other mineral mines using in situ leach processes.
Source: SL 1987, ch 322; SL 1989, ch 381, § 4; SL 2006, ch 224, § 3.



§ 45-6B-82 to 45-6B-85. Repealed.

45-6B-82 to 45-6B-85. Repealed by SL 2005, ch 237, §§ 1 to 6.



§ 45-6B-86 Repealed.

45-6B-86. Repealed by SL 2013, ch 166, § 101.



§ 45-6B-87 Large-scale gold or silver surface mining operations not exempt from federal laws.

45-6B-87. Large-scale gold or silver surface mining operations not exempt from federal laws. Nothing in this chapter relieves the holder of any large-scale gold or silver surface mining permit from any of the requirements of the Clean Air Act of 1955, as amended to January 1, 2011, the Clean Water Act of 1977, as amended to January 1, 2011, the South Dakota Air Quality Act (chapter 34A-1), the Federal Water Pollution Control Act of 1972, as amended to January 1, 2011, the Safe Drinking Water Act (P.L. 93-523), as amended to January 1, 2011, the Mine Safety and Health Administration regulations (30 C.F.R. Part 3830), as amended to January 1, 2011, United States Forest Service surface mining and exploration reclamation requirements (43 C.F.R., page 228), as amended to January 1, 2011, Bureau of Land Management mining and exploration requirements (43 C.F.R. Part 3800), as amended to January 1, 2011, the Mined Land Reclamation Act (this chapter), the regulated substance discharges statutes in chapter 34A-12, the Resource Conservation and Recovery Act of 1976, as amended to January 1, 2011, the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (P.L. 95-510), as amended to January 1, 2011, the Toxic Substance Control Act of 1976 (P.L. 94-469), as amended to January 1, 2011, Lawrence County extractive industries ordinances, as amended to January 1, 2011, and all rules and regulations promulgated to implement existing statutes, including rules dealing with air pollution, control of visible emissions, open burning, control of particulate emissions, control of sulfur compound emissions, new source performance standards, standards of performance for storage vessels of petroleum liquids, air standards, spill control plans, buried tanks, water pollution, public water systems, and dredge and fill permit requirements.

Source: SL 1990, ch 353, § 7; SL 2011, ch 165, § 208.



§ 45-6B-88 Procedures for issuance, suspension, revocation, and renewal of permits--Hearing--Uncontested recommendation.

45-6B-88. Procedures for issuance, suspension, revocation, and renewal of permits--Hearing--Uncontested recommendation. The board, by rules adopted in compliance with chapter 1-26, shall provide for the issuance, suspension, revocation, and renewal of any permits required under this chapter. Procedures shall provide for a recommendation on such permit by the secretary with an opportunity for a contested case hearing by the board on its own motion or upon protest by the applicant or any person. If the recommendation of the secretary is not contested, that recommendation shall become a final determination on the application. If an uncontested recommendation is for approval or conditional approval of the application, the permit shall be issued by the secretary consistent with his recommendation.

Source: SL 1991, ch 288, § 11.



§ 45-6B-89 Repealed.

45-6B-89. Repealed by SL 2013, ch 166, § 102.



§ 45-6B-90 Repealed.

45-6B-90. Repealed by SL 2005, ch 237, § 8.



§ 45-6B-91 Postclosure plan--Postclosure care--Financial assurance--Certification of completed postclosure activities--Liability of operator.

45-6B-91. Postclosure plan--Postclosure care--Financial assurance--Certification of completed postclosure activities--Liability of operator. The operator shall prepare a detailed postclosure plan for a mining operation. The plan shall include, at a minimum, a description of the activities, methods, procedures, and processes necessary to ensure the continued effectiveness of reclamation measures and compliance with applicable performance standards including, as necessary:

(1) Treatment of tailings to ensure continued neutralization or immobilization of any parameters of concern;

(2) Operation of monitoring systems;

(3) Inspection and maintenance activities to ensure compliance with all applicable reclamation, design, and operating criteria; and

(4) Procedures for maintaining the final cover and controlling erosion and fugitive dust.

For each mining operation requiring a postclosure plan, the operator shall begin postclosure care immediately following the release of reclamation surety and continue postclosure care for thirty years. The board may modify the permit to reduce the length of the postclosure care period at any time after reclamation surety release if a reduced period ensures compliance with all applicable performance standards. The board may modify the permit to extend the period beyond thirty years if necessary to ensure compliance with all applicable performance standards or design and operating criteria.

For each mining operation requiring a postclosure plan, the operator shall post with the board financial assurance to guarantee the costs of postclosure care and maintenance over the postclosure period.

After completion of postclosure care of the mine area, the operator shall submit to the department a statement certifying that postclosure activities have been completed in accordance with the postclosure plan. The department shall conduct an on-site inspection of the affected mine area, and provide public notice of its findings, at least thirty days prior to approving the certification of completion of postclosure care.

Liability of an operator for the affected mine area under this chapter shall continue until the certification of completion of postclosure care is approved by the board.

Source: SL 1992, ch 254, § 3.



§ 45-6B-92 Description of critical resources affected by reclamation plan.

45-6B-92. Description of critical resources affected by reclamation plan. The applicant shall, as part of the reclamation plan, include a description of all critical resources potentially affected by the mining operation and plans for mitigating potential impacts to such critical resources. Critical resources shall be addressed by the applicant during the evidentiary portion of a contested case hearing before the board on the mine permit application.

For purposes of this chapter, critical resources include the following:

(1) Wildlife--critical deer winter range, threatened or endangered species, and any other critical wildlife resource identified by the Department of Game, Fish and Parks;

(2) Aquatic resources--cold water fish life propagation water;

(3) Vegetation--riparian zones, mountain meadows, wetlands, and threatened or endangered species;

(4) Water--direct or indirect sources of drinking water;

(5) Visual resources--areas of severe visual constraint or retention quality objective;

(6) Soils--soils with high erosion and low revegetation potential;

(7) Cultural resources--cultural resources that are eligible for the national register of historic places;

(8) Air quality--areas with minimal ambient airborne particulates and areas near potential receptors including residences and recreational areas;

(9) Noise--areas near potential receptors including residences and recreational areas; and

(10) Lands designated as special, exceptional, critical, or unique pursuant to subdivision 45-6B-33(3).
Source: SL 1992, ch 254, § 4.



§ 45-6B-93 Annual report on large-scale gold or silver surface mining operation--Information to be included.

45-6B-93. Annual report on large-scale gold or silver surface mining operation--Information to be included. Any operator of a large-scale gold or silver surface mining operation shall submit an annual report by January first of each year including an oral presentation to the Board of Minerals and Environment explaining the information in the written annual report. The annual report shall include the following information:

(1) The total and previous year's amount of affected land;

(2) The total and previous year's amount of surface mining disturbed land;

(3) The total and previous year's amount of land that has undergone interim reclamation;

(4) The total and previous year's amount of land that has undergone final reclamation and which meets the required post-mining land use;

(5) The total and previous year's amount of land that has undergone final reclamation but which does not meet the required post-mining land use;

(6) The total amount of groundwater withdrawn during the previous year;

(7) The total amount of surface water withdrawn during the previous year;

(8) The total amount of ore mined during the previous year;

(9) The total amount of ore processed during the previous year;

(10) The total amount of waste rock mined during the previous year;

(11) The total amount of gold and silver produced during the previous year;

(12) The total amount of cyanide used during the previous year; and

(13) A brief discussion of the coming year's operational plans including any anticipated revisions that might require department or board approval.
Source: SL 1992, ch 254, § 5; SL 2013, ch 166, § 103.



§ 45-6B-94 Gold or silver surface mining--Legislative findings.

45-6B-94. Gold or silver surface mining--Legislative findings. The Legislature of South Dakota finds that protection of the environment requires regulation of the total amount of land that can be disturbed by surface mining by large-scale gold or silver surface mining operations at any given time.

Source: Initiated Measure No. 2, approved November 3, 1992, effective November 19, 1992.



§ 45-6B-95 Permits for new large-scale operations--Limitations.

45-6B-95. Permits for new large-scale operations--Limitations. The board may not issue a permit for a new large-scale gold or silver surface mining operation if the proposed surface mining disturbed lands under that permit shall exceed three hundred twenty acres. Nor may the board issue new permits or amendments to existing permits for new large-scale gold or silver surface mining operations for expanded acres of surface mining disturbed lands until reclamation has been performed in accord with § 45-6B-97.

Source: Initiated Measure No. 2, approved November 3, 1992, effective November 19, 1992.



§ 45-6B-96 Permits for presently operating large-scale gold or silver surface mines.

45-6B-96. Permits for presently operating large-scale gold or silver surface mines. The board may not issue new permits to or amendments to existing permits for presently operating large-scale gold or silver surface mining operations for expanded acres of surface mining disturbed lands until reclamation has been performed in accord with § 45-6B-97, except that presently operating large-scale gold or silver surface mining operations are not subject to this provision until the permitted acres of surface mining disturbed lands total two hundred acres more per each individual permit than its permitted surface mining disturbed land total acreage as of January 1, 1992.

Source: Initiated Measure No. 2, approved November 3, 1992, effective November 19, 1992; SL 2011, ch 165, § 209.



§ 45-6B-97 Reclamation--Qualifications for credit--Assignment.

45-6B-97. Reclamation--Qualifications for credit--Assignment. New permits or amendments to existing permits for expanded acres of surface mining disturbed land for operations referred to in §§ 45-6B-95 and 45-6B-96 may be issued only if the applicant has performed reclamation on an equal number of acres of permitted affected land, or has agreed not to disturb an equal acreage of permitted affected land, or, with consent of the board, has performed or agrees to perform reclamation concurrently with disturbance of an equal number of acres of previously mined land inside or outside a permit area boundary. For purpose of §§ 45-6B-94 to 45-6B-99, inclusive only, reclamation is performed when the operator completes required grading, topsoil replacement, erosion, and drainage control and any required planting and seeding that the department finds meets the requirements of the approved reclamation plan. To qualify for reclamation credit, reclamation activities shall have been conducted after the operator was granted the original large-scale gold or silver surface mining permit and surety for the reclaimed acres of affected land shall not have been released prior to November 19, 1992. With consent of the board, a large-scale gold or silver surface mining operator may assign reclamation credit acreage to another large-scale gold or silver surface mining operator.

Source: Initiated Measure No. 2, approved November 3, 1992, effective November 19, 1992.



§ 45-6B-98 Submission of reclamation plan--Contents.

45-6B-98. Submission of reclamation plan--Contents. The operator of an existing permitted large-scale gold or silver surface mining operation shall submit for board approval, a plan for conducting reclamation activities on lands to be reclaimed for reclamation acreage credit if those lands are not otherwise covered by an existing surety and reclamation plan authorized under this chapter. The plan for conducting reclamation shall include a detailed description of those activities to be conducted to reclaim the lands proposed for reclamation credit, a time schedule for conducting those activities, the post-reclamation land use of the lands, a post-reclamation map, and the estimated cost of conducting the reclamation. The plan shall be submitted as part of the application for any new permit or amendment to any existing permit that would cause an increase in an existing operator's permitted affected lands and shall be considered a procedural completeness requirement.

Source: Initiated Measure No. 2, approved November 3, 1992, effective November 19, 1992.



§ 45-6B-99 Exclusion of underground mining operations.

45-6B-99. Exclusion of underground mining operations. Presently operating or new underground mining operations are not subject to the provisions of §§ 45-6B-94 to 45-6B-99, inclusive.

Source: Initiated Measure No. 2, approved November 3, 1992, effective November 19, 1992; SL 2011, ch 165, § 210.



§ 45-6B-100 to 45-6B-103. Repealed.

45-6B-100 to 45-6B-103. Repealed by SL 2005, ch 237, §§ 9 to 12.



§ 45-6B-104 New surface mining permits prohibited for private land in Spearfish Canyon.

45-6B-104. New surface mining permits prohibited for private land in Spearfish Canyon. The board may issue no new permit for any surface mining operation on private land in Spearfish Canyon.

Source: SL 1995, ch 249, § 1.



§ 45-6B-105 Location of Spearfish Canyon.

45-6B-105. Location of Spearfish Canyon. For the purposes of § 45-6B-104, Spearfish Canyon is the area located within Lawrence County that is described as follows:

Source: SL 1995, ch 249, § 2.



§ 45-6B-106 Lake dredging activities license.

45-6B-106. Lake dredging activities license. An operator shall obtain a license to conduct lake dredging activities in accordance with the provisions of chapter 45-6, if soils, sediments, or organic materials are to be extracted for sale or for processing for sale as potting soil, soil material, soil amendment, or soil conditioner. If licensed under chapter 45-6, such activities do not require permitting under chapter 45-6B.

Source: SL 1996, ch 262, § 1.






Chapter 06C - Mineral Exploration

§ 45-6C-1 Citation of chapter.

45-6C-1. Citation of chapter. This chapter may be cited as the "South Dakota Mineral Exploration Act."

Source: SL 1982, ch 306, § 1.



§ 45-6C-2 Legislative findings and policy.

45-6C-2. Legislative findings and policy. The relatively unknown and as yet largely undeveloped mineral resources of this state consist in major proportion of minerals below the surface. The exploration for and discovery of these minerals by means of drilling and other methods of detecting mineral deposits are necessary for the economic development of the state and the nation. Every effort should be used to promote and encourage the exploration for mineral resources, but to prevent the waste and spoilage of the land which would deny its future use and productivity. It is the responsibility of the state to ensure that:

(1) Upon completion of an exploration operation the affected land is usable and productive to the extent possible for agricultural or recreational pursuits or future resource development; and

(2) Both during and after an exploration operation, water and other natural resources are not endangered.
Source: SL 1982, ch 306, § 2.



§ 45-6C-3 Definition of terms.

45-6C-3. Definition of terms. Terms used in this chapter mean:

(1) "Affected land," the surface area, surface water, and groundwater disturbed by reason of the building of access roads or trails, leveling drill sites, storage areas, containment ponds, or other support facilities for the purpose of exploration, including the land affected by surface subsidence;

(2) "Aquifer," a water bearing bed or stratum of permeable rock, sand, or gravel capable of yielding usable quantities of water to wells or springs;

(3) "Board," the Board of Minerals and Environment;

(4) "Bulk samples," the removal of not more than five thousand tons of mineralized material by means of a shaft, adit, or test open pit to determine the economic feasibility of conducting a mining operation;

(5) "Department," the Department of Environment and Natural Resources;

(6) "Exploration operation," the act of searching for or investigating a mineral deposit, including sinking shafts, tunneling, drilling test holes, digging pits or cuts, or other works for the purpose of extracting samples, including bulk samples, prior to commencement of development or extraction operations, and test facilities to prove the commercial grade of a mineralized deposit. The term does not include those activities which cause very little or no surface disturbance, such as exploration by auger or drill of test holes of less than fifty feet in depth and less than seven inches in diameter for sand, limestone, gypsum, shale, or iron ore for use in the process of making cement or nonexplosive seismic energy sources, airborne surveys and photographs, augered bentonite or augered construction aggregate test holes of less than fifty feet in depth when accomplished in conformance with §§ 45-6C-28 and 45-6C-32, use of instruments or devices which are hand carried or otherwise transported over the surface to make magnetic, radioactive, or other tests and measurements, boundary or claim surveying, location work, annual assessment work required to maintain the validity of a mineral claim or any other work which causes no greater land disturbance than is caused by ordinary lawful use of the land by persons not exploring for mineral deposits;

(7) "Mineral," any substance with economic value, whether organic or inorganic, that can be extracted from the earth, including oil and gas, but excluding uranium and water;

(8) "Operator," any person, firm, partnership, limited liability company, association or corporation, or any department, division, or agency of federal, state, county, or municipal government engaged in or controlling a mineral exploration operation;

(9) "Reclamation," the employment during and after an exploration operation of procedures reasonably designed to minimize the disruption from the exploration operation and to provide for the rehabilitation of plant cover, soil stability, water resources, or other measures appropriate to the subsequent beneficial use of such explored land;

(10) "Test hole," a well, core hole, core test, observation well, or other well drilled from the surface to determine the presence of mineral, mineral resource, ore, coal, or rock unit, or to obtain geological or geophysical information or other subsurface data, including holes drilled for purposes of seismic survey, but excluding drilling in conjunction with mining or quarry operations and structural foundations and oil and gas wells regulated pursuant to chapter 45-9.
Source: SL 1982, ch 306, § 3; SL 1985, ch 341; SL 1990, ch 354, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1994, ch 351, § 108.



§ 45-6C-4 Permit or surety not required by governmental office or political subdivision of state.

45-6C-4. Permit or surety not required by governmental office or political subdivision of state. No governmental office of any political subdivision of the state has the authority to require or issue a permit or to require any surety for exploration operations.

Source: SL 1982, ch 306, § 4.



§ 45-6C-5 Compliance with public land laws and this chapter.

45-6C-5. Compliance with public land laws and this chapter. All exploration operations on state owned land shall comply with the applicable prospecting and exploration permit requirements of chapter 5-7 and this chapter.

Source: SL 1982, ch 306, § 5.



§ 45-6C-6 Notice of intent to conduct exploration operation--Items comprising notice.

45-6C-6. Notice of intent to conduct exploration operation--Items comprising notice. Any person desiring to conduct an exploration operation shall file with the Department of Environment and Natural Resources a notice of intent to conduct an exploration operation on a form approved by the Board of Minerals and Environment. Each notice of intent shall be limited to sixteen contiguous townships.

The notice of intent shall include the following:

(1) A notice form pursuant to § 45-6C-7;

(2) A plan of reclamation pursuant to § 45-6C-8;

(3) A map pursuant to § 45-6C-9; and

(4) A fee pursuant to § 45-6C-17.
Source: SL 1982, ch 306, § 6.



§ 45-6C-7 Notice form--Contents.

45-6C-7. Notice form--Contents. The notice form shall contain:

(1) The name of the operator who intends to conduct the mineral exploration operation;

(2) The operator's address and principle place of business;

(3) The name and address of the resident agent for the service of process on the operator;

(4) A statement that the mineral exploration operation will be conducted pursuant to and subject to the provisions of this chapter;

(5) A brief description of the type of mineral exploration operation to be conducted;

(6) The legal description of the land to be explored by section, township, and range;

(7) The approximate date upon which the operation will commence;

(8) A statement that the applicant has the authority to conduct an exploration operation on the lands described in the application;

(9) The written consent, duly acknowledged, of the applicant and such other persons, if any, necessary to grant such access to the Board of Minerals and Environment or its agents to the area under application from the date of the application and thereafter for such time as is necessary to assure compliance with the provisions of this chapter.
Source: SL 1982, ch 306, § 7.



§ 45-6C-8 Plan of reclamation--Contents.

45-6C-8. Plan of reclamation--Contents. The reclamation plan shall be based on provision for, or satisfactory explanation of, all general requirements for the type of reclamation proposed to be implemented by the operator. Reclamation is mandatory on all affected lands. The reclamation plan shall include:

(1) A description of the type of reclamation the operator proposes to achieve in the reclamation of the affected land;

(2) A proposed timetable for seeding and replanting indicating when and how the reclamation plan will be implemented. Such timetable shall be developed after consulting the local conservation district as to the nature of the soils and native vegetation in the area of the proposed exploration operation. The recommendations of the local conservation district shall be followed if any are provided;

(3) A narrative description of how the reclamation plan will rehabilitate the affected land;

(4) A narrative description of the temporary and permanent plugging and capping procedure to be used;

(5) The estimated cost of implementing and completing the proposed reclamation and the estimated cost of plugging and sealing each test hole pursuant to the provisions of §§ 45-6C-28 and 45-6C-29.
Source: SL 1982, ch 306, § 8.



§ 45-6C-9 Map of exploration area.

45-6C-9. Map of exploration area. The applicant shall submit with the notice of intent a map, topographic map if available, of the proposed exploration area and of the adjacent one-half mile area surrounding the proposed exploration area. The map shall identify the location of all known natural springs, lakes, ponds, reservoirs, water pipelines, earthen dams, private and public water wells, buildings, proposed or existing roads or trails, and the tentative test hole locations within one-fourth of one-fourth of a section. Where closely placed test holes are anticipated, an outline of that area shall be indicated in lieu of identifying each test hole location. The scale of such map shall be not more than one to twenty-five thousand. Such map shall clearly present the required information. Submission of the most recent United States geological survey maps, if available, is adequate and the operator shall clearly identify the information required by this section on the map.

Source: SL 1982, ch 306, § 9.



§ 45-6C-10 Notice to Department of Game, Fish and Parks--Restrictions concerning riparian habitat.

45-6C-10. Notice to Department of Game, Fish and Parks--Restrictions concerning riparian habitat. Upon receipt of a notice of intent to conduct an exploration operation, the Department of Environment and Natural Resources shall notify the Department of Game, Fish and Parks of the area proposed for the exploration operation. The operator shall abide by any reasonable restrictions subject to review and approval by the Board of Minerals and Environment at the request of the operator concerning riparian habitat or threatened or endangered species as notified, in writing, by that department within thirty days of the filing of the notice. Restriction concerning riparian habitat for exploration activities are limited to such habitat located within one hundred feet of each stream bank. Such restrictions concerning riparian habitat may include temporarily diverting the stream flow, bank restoration, and revegetation of the riparian habitat area. Revegetation of the riparian habitat area shall be agreed upon by both the Department of Game, Fish and Parks and the Department of Agriculture before notifying the operator. A copy of any such restrictions shall be filed with the department by the Department of Game, Fish and Parks.

Source: SL 1982, ch 306, § 10.



§ 45-6C-11 Notice to state archaeologist--Restrictions concerning site disturbances.

45-6C-11. Notice to state archaeologist--Restrictions concerning site disturbances. Upon receipt of a notice of intent to conduct an exploration operation, the Department of Environment and Natural Resources shall notify the state archaeologist of the Department of Education of the area proposed for the exploration operation. The operator shall abide by any restrictions concerning site disturbances as notified, in writing, by the state archaeologist within thirty days of the filing of the notice. A copy of any such restrictions shall be filed with the department by the state archaeologist.

Source: SL 1982, ch 306, § 11; SL 2003, ch 272, § 63.



§ 45-6C-12 Water rights or water pollution control restrictions.

45-6C-12. Water rights or water pollution control restrictions. The operator shall abide by any restrictions regarding water rights or water pollution control as notified, in writing, by the Department of Environment and Natural Resources within thirty days of the filing of the notice.

Source: SL 1982, ch 306, § 12.



§ 45-6C-13 Time for commencement of exploration operation.

45-6C-13. Time for commencement of exploration operation. The operator may commence the exploration operation thirty days after filing the notice of intent or upon receipt of the written restrictions provided for in §§ 45-6C-10 to 45-6C-12, inclusive.

Source: SL 1982, ch 306, § 13.



§ 45-6C-14 Confidential information and notice of intent protected--Violation as misdemeanor.

45-6C-14. Confidential information and notice of intent protected--Violation as misdemeanor. Information provided to the state agencies in the notice of intent to conduct an exploration shall be public information, except that the tentative test hole locations required by § 45-6C-9 and the location of completed test holes are confidential for two years after the completion of the exploration operation. A person who knowingly violates the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1982, ch 306, § 14.



§ 45-6C-15 Copies of intent and restrictions--Filing with county commissioners--Publication.

45-6C-15. Copies of intent and restrictions--Filing with county commissioners--Publication. The Department of Environment and Natural Resources, upon receipt of a notice of intent to conduct an exploration operation, shall immediately file a copy of such notice with the board of county commissioners of the affected county, along with any restrictions imposed by the Department of Game, Fish and Parks, the state archaeologist, or the department. The department shall also cause a notice of the filing of a notice of intent to conduct an exploration operation to be published in a newspaper of general circulation in the locality of the planned exploration operation within ten days after the notice of intent is filed with the department. Such notice shall contain the identity and address of the operator and resident agent, a brief description of the type of mineral exploration operation to be conducted, the legal description of the land to be explored, the approximate date upon which the operation will commence, and the location where additional information about the proposed exploration operation may be obtained.

Source: SL 1982, ch 306, § 15.



§ 45-6C-16 Consultation with surface owner--Preferences for reclamation and travel restrictions.

45-6C-16. Consultation with surface owner--Preferences for reclamation and travel restrictions. Before the operator may enter upon the surface of land proposed to be explored, the operator shall consult with the surface owner and person in possession of the surface, if other than the owner, and provide such persons with the opportunity to designate, in writing, preferences for the reclamation of the affected land. A copy of such preferences shall be filed by the operator with the Department of Environment and Natural Resources and considered by the applicant. The owner may also specify, in writing, reasonable restrictions regarding travel areas on the property and further specify that travel under extreme moisture conditions will be avoided. A copy of such reasonable restrictions shall be filed by the operator with the department and are binding on the operator. Such consultations may be conducted prior to commencing the exploration operation or during various phases of the exploration operation.

Source: SL 1982, ch 306, § 16.



§ 45-6C-17 Fee for notice of intent.

45-6C-17. Fee for notice of intent. A fee of two hundred fifty dollars shall accompany the notice of intent.

Source: SL 1982, ch 306, § 17.



§ 45-6C-18 Domestic water wells--Information required of operator.

45-6C-18. Domestic water wells--Information required of operator. The Board of Minerals and Environment may require the operator to provide, prior to commencing or during the course of an exploration operation, water quality information concerning designated domestic water wells within one-half mile of the proposed exploration area. If the operator is refused access to any well, the operator shall notify, in writing, the Department of Environment and Natural Resources of such refusal and may not be required thereafter to provide any information concerning such well.

Source: SL 1982, ch 306, § 18.



§ 45-6C-19 Inspection of area before exploration--Surety for costs of plugging test holes and reclamation.

45-6C-19. Inspection of area before exploration--Surety for costs of plugging test holes and reclamation. The Department of Environment and Natural Resources may inspect the area proposed to be explored. Based upon this inspection, the criteria established in § 45-6C-20, and the submitted reclamation plan, the department shall set the level of the surety necessary to guarantee the costs of plugging all of the proposed test holes and reclamation of affected public and private lands. The surety shall be filed or deposited with the department before the operator commences the exploration operation in such form as required by the department. In lieu of filing or depositing a surety for each exploration operation, the operator may post a twenty thousand dollar surety for statewide exploring. If a statewide surety is posted, the person posting the surety shall otherwise comply with the provisions of this chapter for every area to be explored.

Source: SL 1982, ch 306, § 19; SL 1987, ch 323, § 2; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 45-6C-20 Criteria for determining amount of surety.

45-6C-20. Criteria for determining amount of surety. Criteria which shall be considered to determine the amount of surety necessary to guarantee the costs of reclamation of affected public and private lands and facilities include:

(1) Potential damages to unique and natural historical sites, springs, natural or man-made water storage and transport facilities, domestic and public water wells and water supply, waste water transport, storage and treatment facilities, or crops;

(2) Topography;

(3) Climatic, soil, and vegetative conditions;

(4) Estimated costs per test hole site to reclaim disturbed surface areas; and

(5) Estimated cost per test hole site to plug each test hole.
Source: SL 1982, ch 306, § 20; SL 2011, ch 165, § 211.



§ 45-6C-21 Surety bond--Surety other than bond--Considerations by board.

45-6C-21. Surety bond--Surety other than bond--Considerations by board. In determining whether the surety of an operator shall be guaranteed by a corporate surety bond and in determining the form of surety to be provided by the operator if other than a bond, the Board of Minerals and Environment shall consider, with respect to the operator, such factors as the operator's financial status, assets within the state, past performance on contractual agreements, and facilities available to carry out the planned work. The operator shall supply evidence of financial responsibility for all surety other than a bond.

Source: SL 1982, ch 306, § 21; SL 2011, ch 165, § 212.



§ 45-6C-22 Cash or securities in lieu of surety.

45-6C-22. Cash or securities in lieu of surety. In lieu of the required surety, the operator may deposit cash or government securities with the Board of Minerals and Environment in an amount equal to that of the required surety on the conditions prescribed in § 45-6C-23.

Source: SL 1982, ch 306, § 22.



§ 45-6C-23 Surety payable to state--Conditions required.

45-6C-23. Surety payable to state--Conditions required. The surety provided for by § 45-6C-19 shall be payable to the State of South Dakota and conditioned upon the operator's faithful performance of all requirements of this chapter. If a corporate surety bond is required, such bond shall be signed by the operator as principal and by a surety insurer certified under chapter 58-21. Such surety shall remain in effect until the test hole plugging and reclamation are approved by the Board of Minerals and Environment and the surety is released by the board. At least thirty days prior to the release of the surety, the Department of Environment and Natural Resources shall notify the board of county commissioners of the affected county and the surface owner or lessee of the affected land, if other than the mineral owner, of the proposed surety release.

Source: SL 1982, ch 306, § 23.



§ 45-6C-24 Surety liability continues until released.

45-6C-24. Surety liability continues until released. Liability of an operator under surety provisions shall continue until such time as released in part or in its entirety by the Board of Minerals and Environment. The surety may not be held more than twelve months after completion of reclamation.

Source: SL 1982, ch 306, § 24.



§ 45-6C-25 Surety penalty--Amount.

45-6C-25. Surety penalty--Amount. The penalty of the required surety shall be in an amount sufficient to cover the cost of plugging ten percent of the proposed test holes and reclamation as determined pursuant to § 45-6C-23.

Source: SL 1982, ch 306, § 25.



§ 45-6C-26 Exploration operations--Applicable laws.

45-6C-26. Exploration operations--Applicable laws. Every operator who files notice of intent to conduct an exploration operation may engage in the exploration operation upon the affected lands described in the notice of intent to conduct an exploration operation, upon the performance of and subject to §§ 45-6C-27 to 45-6C-34, inclusive, with respect to such lands.

Source: SL 1982, ch 306, § 26.



§ 45-6C-27 Explosives.

45-6C-27. Explosives. No exploration operations involving the use of explosives may be conducted within one-quarter mile of a flowing water well or a domestic water well unless permission is granted, in writing, by the owner of such well. An operator violating this section is strictly liable for any damage to such water well. The owner of the water well is responsible for establishing the volumetric production and water quality of the well prior to the violation.

Source: SL 1982, ch 306, § 27.



§ 45-6C-28 Capping, sealing, and plugging of test holes--Temporary delay.

45-6C-28. Capping, sealing, and plugging of test holes--Temporary delay. The operator shall cap, seal, and plug each test hole sunk for exploratory purposes on all public and private lands within the state immediately following the drilling and probing. An operator may apply, in writing, to the Board of Minerals and Environment for permission to temporarily keep the test hole open. The board may, in its discretion, allow the operator a temporary delay, if the test hole is securely covered in a manner which will prevent injury to persons or animals and marked in a manner approved by the board.

Source: SL 1982, ch 306, § 28; SL 1983, ch 311.



§ 45-6C-29 Capping, sealing, and plugging test holes--Rules.

45-6C-29. Capping, sealing, and plugging test holes--Rules. The Board of Minerals and Environment shall promulgate rules, pursuant to chapter 1-26, to regulate the capping, sealing, and plugging of all test holes drilled pursuant to this chapter. Such rules shall provide for the capping, sealing, and plugging of all such test holes, the prevention of any artesian flow of groundwater toward the surface, and the prevention of fluid communication between aquifers.

Source: SL 1982, ch 306, § 29.



§ 45-6C-30 Repealed.

45-6C-30. Repealed by SL 2013, ch 166, § 104.



§ 45-6C-31 Test holes used for water wells.

45-6C-31. Test holes used for water wells. If any test holes drilled are to be ultimately used or are to be converted to water wells, the user shall comply with the provisions of chapter 46-6.

Source: SL 1982, ch 306, § 31.



§ 45-6C-32 Roads and trails.

45-6C-32. Roads and trails. The operator shall construct all roads and trails developed for the exploration project to minimize sedimentation and erosion by the placement of water bars and similar structures, road placement on the contour, revegetation of roadwork and embankment slopes, or by using other necessary methods.

Source: SL 1982, ch 306, § 32.



§ 45-6C-33 Restoration of drill sites and affected land.

45-6C-33. Restoration of drill sites and affected land. The operator shall restore each drill site and other affected land as nearly as possible to its original condition including backfilling all mudpits, scattering any drill cuttings left on the surface, reseeding the drill site and approach trails, removing shot wire, or other action as may be necessary.

Source: SL 1982, ch 306, § 33; SL 2011, ch 165, § 213.



§ 45-6C-34 Penetration of aquifer--Notice to board.

45-6C-34. Penetration of aquifer--Notice to board. The operator shall notify, in writing, the Board of Minerals and Environment of the penetration of an aquifer and the location of the test hole penetrating such aquifer as soon as practically possible, but not more than ninety days after penetration. The board may waive this requirement if, after consultation with the state geologist, the board determines that further hydrological information is no longer necessary from a particular area of the exploration operation or from the entire area of the exploration operation.

Source: SL 1982, ch 306, § 34.



§ 45-6C-35 Penetration of aquifer--Report required.

45-6C-35. Penetration of aquifer--Report required. The operator shall submit, upon completion of the exploration operation, a clear and complete report identifying all test holes which have penetrated an aquifer, the depth of the aquifer, and the method used to plug each such test hole. The information contained in the report is not confidential. However, the Board of Minerals and Environment and the Department of Environment and Natural Resources shall keep the source of the information confidential. Further, the operator shall submit a report identifying the location of all test holes with sufficient information to allow the department to locate such test holes.

Source: SL 1982, ch 306, § 35.



§ 45-6C-36 Violation--Notice to operator.

45-6C-36. Violation--Notice to operator. If the secretary of environment and natural resources has reason to believe that a violation of this chapter has occurred, written notice shall be given to the operator of the alleged violation. The notice shall be served personally or by registered mail upon the alleged violator or the alleged violator's agent for service of process. The notice shall state the provision alleged to be violated and the facts alleged to constitute the violation and shall recommend possible corrective action.

Source: SL 1982, ch 306, § 36; SL 1991, ch 17 (Ex. Ord. 91-4), § 21; SL 2011, ch 165, § 214.



§ 45-6C-37 Violation--Cease and desist order.

45-6C-37. Violation--Cease and desist order. If the secretary of environment and natural resources determines that a violation of any provision of this chapter exists, the board, not less than forty-eight hours after service of the notice required by § 45-6C-36, may issue a cease and desist order. Such order shall set forth the provisions alleged to be violated, the facts alleged to constitute the violation, and the time by which the acts or practices complained of must be terminated and shall recommend possible corrective action. Such order shall be served personally or by registered mail upon the alleged violator or his agent for service of process.

Source: SL 1982, ch 306, § 37; SL 1991, ch 17 (Ex. Ord. 91-4), § 21.



§ 45-6C-38 Violation--Hearing.

45-6C-38. Violation--Hearing. The Board of Minerals and Environment may require the alleged violator to appear before the board no sooner than twenty days after the issuance of such cease and desist order; except that an earlier date for hearing may be requested by the alleged violator. If a hearing is held pursuant to the provisions of this section, it shall be open to the public and conducted in accordance with the provisions of chapter 1-26. The board shall permit all parties to respond to the notice served, to present evidence and arguments on all issues, and to conduct cross-examination required for a full disclosure of the facts.

Source: SL 1982, ch 306, § 38.



§ 45-6C-39 Violation--Suspension of operations.

45-6C-39. Violation--Suspension of operations. Upon a determination, after hearing, that a violation of this chapter has occurred, the Board of Minerals and Environment may order the operator to suspend all exploration operations within the state. If the board issues such order, the operator may continue the exploration operation only for the purpose of bringing the exploration operation into satisfactory compliance with the provisions of this chapter. Once such operations are completed to the satisfaction of the board, the board shall revoke its order suspending the exploration operations of the operator.

Source: SL 1982, ch 306, § 39.



§ 45-6C-40 Violation--Action for temporary restraining order or injunction.

45-6C-40. Violation--Action for temporary restraining order or injunction. The Board of Minerals and Environment may request the attorney general to bring suit for a temporary restraining order, a preliminary injunction or a permanent injunction to prevent any further or continued violation of this chapter. Suits under this section shall be brought in the circuit court for the county where the alleged violation occurs.

Source: SL 1982, ch 306, § 40.



§ 45-6C-41 Violation--Forfeiture of surety--Proceedings by attorney general.

45-6C-41. Violation--Forfeiture of surety--Proceedings by attorney general. The attorney general, upon request of the Board of Minerals and Environment, shall institute proceedings to have the surety of the operator forfeited for violation by the operator of an order entered pursuant to § 45-6C-37. Before making such request of the attorney general, the board shall notify the operator in writing of the alleged violation of or noncompliance with such order and shall afford the operator the right to appear before the board at a hearing to be held not less than thirty days after the receipt of such notice by the operator. At the hearing the operator may present for the consideration of the board statements, documents, and other information with respect to the alleged violation. After the conclusion of the hearings, the board shall either withdraw the notice of violation or shall request the attorney general to institute proceedings to have the surety of the operator forfeited as to the land involved. A corporate surety shall have the option to reclaim the lands in question, plug the appropriate test holes, or forfeit the bond penalty.

Source: SL 1982, ch 306, § 41.



§ 45-6C-42 Violation--Forfeiture of surety--Reclamation of land by board.

45-6C-42. Violation--Forfeiture of surety--Reclamation of land by board. The Board of Minerals and Environment shall plug and reclaim, in accordance with the provisions of this chapter, any affected land with respect to which a surety has been forfeited.

Source: SL 1982, ch 306, § 42.



§ 45-6C-43 Fees deposited in environment and natural resources fee fund--Proceeds of forfeiture of surety deposited in special revenue fund.

45-6C-43. Fees deposited in environment and natural resources fee fund--Proceeds of forfeiture of surety deposited in special revenue fund. All fees received by the Department of Environment and Natural Resources shall be deposited by the department in the environment and natural resources fee fund established pursuant to § 1-40-30. The proceeds of any surety forfeiture proceedings conducted pursuant to § 45-6C-41 shall be deposited with the state treasurer in a special revenue fund for reclamation purposes. The revenue fund is continuously appropriated to the Board of Minerals and Environment for the reclamation of affected lands which were obligated to be reclaimed. The proceeds of any surety remaining after completion of reclamation according to the approved plan shall be returned to the operator or the surety company, whichever is appropriate.

Source: SL 1982, ch 306, § 43; SL 1994, ch 23, § 7.



§ 45-6C-44 Operator currently in violation--Filing notice of intent prohibited.

45-6C-44. Operator currently in violation--Filing notice of intent prohibited. Any operator who is currently found to be in violation of the provisions of this chapter with respect to any operation in this state may not file a notice of intent to conduct an exploration operation. The Department of Environment and Natural Resources shall return any such attempted filing. Such notice is null and void.

Source: SL 1982, ch 306, § 44.



§ 45-6C-45 Violation--Civil penalty--Liability for damages to environment.

45-6C-45. Violation--Civil penalty--Liability for damages to environment. Any person who violates any provision of this chapter is subject to a civil penalty of not less than one hundred dollars per day nor more than one thousand dollars per day for each day which such violation occurs, or is liable for damages to the environment of this state, or both. This penalty is in addition to any other penalties authorized.

Source: SL 1982, ch 306, § 45; SL 1988, ch 291, § 22.



§ 45-6C-46 Refusal of access or interference with inspection as violation.

45-6C-46. Refusal of access or interference with inspection as violation. It is a violation of this chapter to refuse entry or access to any authorized representative of the Board of Minerals and Environment who, after presenting appropriate credentials, requests entry for the purpose of inspection under this chapter; nor shall any person obstruct, hamper, or interfere with any such investigation. If requested, the operator of the exploration site shall receive a report setting forth the observations made by the person making the inspection which relate to compliance with this chapter.

Source: SL 1982, ch 306, § 46.



§ 45-6C-47 Jurisdiction and authority of board--Employment of personnel--Legal services provided by attorney general.

45-6C-47. Jurisdiction and authority of board--Employment of personnel--Legal services provided by attorney general. The Board of Minerals and Environment shall carry out and administer the provisions of this chapter. The board has jurisdiction and authority over all persons and property, public and private, necessary to enforce the provisions of this chapter. The Department of Environment and Natural Resources may employ agents, employees, and consultants, permanent and temporary, as it may require and shall determine their qualifications, duties, and compensation. The board may call upon the attorney general of the state for such legal services as it may require.

Source: SL 1982, ch 306, § 47.



§ 45-6C-48 Assistance provided by other departments and agencies.

45-6C-48. Assistance provided by other departments and agencies. The Department of Agriculture, the Department of Environment and Natural Resources, the Department of Game, Fish and Parks, the Department of Education, the commissioner of school and public lands, and local conservation districts shall furnish the Board of Minerals and Environment and its designees, as far as practicable, whatever data and technical assistance the board may request and deem necessary for the performance of total reclamation and enforcement duties.

Source: SL 1982, ch 306, § 48; SL 2003, ch 272, § 63.



§ 45-6C-49 General powers of board.

45-6C-49. General powers of board. The Board of Minerals and Environment may:

(1) Administer oaths or affirmations, subpoena witnesses, and compel their attendance at a hearing;

(2) Accept gifts, contributions, federal grants-in-aid, or financial aid from any other source for accomplishing plugging and reclamation;

(3) Carry out plugging of test holes and reclamation of affected lands.
Source: SL 1982, ch 306, § 49.



§ 45-6C-50 Repealed.

45-6C-50. Repealed by SL 2013, ch 166, § 105.



§ 45-6C-51 Exemption of educational and recreational activities.

45-6C-51. Exemption of educational and recreational activities. Any person engaged in recreational, hobby, amateur, or field activities independently or sponsored by educational institutions or by organizations involved in earth science activities including geology, mineralogy, paleontology, treasure hunting, gold panning, archaeology, and noncommercial agate and gem hunting and using hand-held tools and equipment is exempt from the provisions of this chapter.

Source: SL 1983, ch 309, § 3; SL 2011, ch 165, § 215.



§ 45-6C-52 Annual report of activities conducted under notice of intent--Information to be included.

45-6C-52. Annual report of activities conducted under notice of intent--Information to be included. For each exploration notice of intent held by an operator, an annual report of activities conducted under the notice shall be submitted to the department by January first of each year. Any operator holding more than one notice may submit a single annual report describing activities conducted under all such notices. The annual report shall include the following information:

(1) The total number of drill holes, trenches, bulk sampling sites, or shot holes allowed by the notice;

(2) The total number of drill holes, trenches, bulk sampling sites, or shot holes completed during the previous year under the notice;

(3) The total amount of surface disturbance created as the result of conducting exploration activities under the notice;

(4) The total number of drill or shot holes plugged and reclaimed during the previous year including the method used to plug each hole;

(5) The total amount of surface disturbance reclaimed during the previous year;

(6) The total amount of surface disturbance remaining to be reclaimed;

(7) The total number of drill or shot holes remaining to be plugged and reclaimed; and

(8) A description of the coming year's activities to be conducted under the notice.

The annual report shall be accompanied by a map of sufficient detail to clearly depict the information required in the annual report.

Source: SL 1992, ch 254, § 6.



§ 45-6C-53 Transfer of notice of intent.

45-6C-53. Transfer of notice of intent. Any exploration notice of intent may be transferred. If one operator succeeds another at any uncompleted exploration operation, the successor operator shall make application for a transfer to the Board of Minerals and Environment. The board may not deny a transfer unless the operation is not in compliance or cannot be brought into compliance, with all applicable local, state, and federal laws pertaining to the operation before the transfer, or unless the successor operator is in violation of state statutes, rules, notice restrictions, mining permit conditions, or requirements with respect to any exploration or mining operation in the state. The board shall release the first operator from reclamation liability as to that particular exploration operation and shall release the first operator's surety posted to cover the costs of reclamation if the successor operator assumes, as part of the successor operator's obligation under this chapter, all liability for the reclamation of the affected land not completed by the first operator and reclamation of any additional lands affected under the notice. The obligation to complete this reclamation shall be covered by an appropriate surety. The successor may only conduct exploration work authorized in the notice and shall comply with the terms and conditions established when the original notice was issued. Notice of a transfer shall be given to the board and shall be accompanied by a two hundred fifty dollar transfer fee.

Source: SL 1993, ch 333, § 1; SL 2011, ch 165, § 216.



§ 45-6C-54 Publication of application for a transfer of notice of intent--Contents.

45-6C-54. Publication of application for a transfer of notice of intent--Contents. The applicant shall cause notice of the filing of his application for a transfer to be published in a newspaper of general circulation in the locality of the proposed exploration operation within ten days after the application of transfer is received by the department. Such notice shall contain the identity and address of the first operator and resident agent and successor operator and resident agent, a brief description of the type of mineral exploration to be conducted, the legal description of the land to be explored, the approximate date upon which the operation will commence and location where additional information about the proposed exploration operation may be obtained. Proof of such publication, such as an affidavit of publication, shall be provided to the department and become a part of the transfer application.

Source: SL 1993, ch 333, § 2.



§ 45-6C-55 Confidentiality period of certain mineral exploration reports.

45-6C-55. Confidentiality period of certain mineral exploration reports. Any written geologic report, aquifer penetration report, map, test hole log, or other information relative to the geologic data, size, extent, or economic value of a mineral deposit filed with the state by a person who conducted a mineral exploration operation which was initiated or permitted before July 1, 1982, is confidential for a period of six months following July 1, 2008. Any person who filed such reports or information may request the secretary of environment and natural resources, in writing, to extend the six month confidentiality period by up to five years. The information becomes public following the confidentiality period.

Source: SL 2008, ch 229, § 1.






Chapter 06D - Uranium Exploration

§ 45-6D-1 Citation of chapter.

45-6D-1. Citation of chapter. This chapter may be cited as the "South Dakota Uranium Exploration Act."

Source: SL 1982, ch 307, § 1.



§ 45-6D-2 Legislative findings and policy.

45-6D-2. Legislative findings and policy. The relatively unknown and as yet largely undeveloped uranium resources of this state consist in major proportion of uranium below the surface. The exploration for and discovery of uranium by means of drilling and other methods of detecting such deposits are important to the economic development of the state and the nation. Every effort should be used to prevent the waste and spoilage of the land which would deny its future use and productivity. Proper safeguards must be provided by the state to ensure that the health and safety of the people are not endangered and that upon completion of a uranium exploration operation the affected land is usable and productive to the extent possible for agricultural or recreational pursuits or future resource development; that both during and after a uranium exploration operation, water and other natural resources are not endangered; and that esthetics and a tax base are maintained, all for the health, safety, and general welfare of the people of the state.

Source: SL 1982, ch 307, § 2.



§ 45-6D-3 Definition of terms.

45-6D-3. Definition of terms. Terms used in this chapter mean:

(1) "Affected land," the surface area disturbed by reason of the building of access roads or trails, leveling drill sites, storage areas, containment ponds, or other support facilities for the purpose of exploration, including the land affected by surface subsidence;

(2) "Aquifer," a water bearing bed or stratum of permeable rock, sand, or gravel capable of yielding usable quantities of water to wells or springs;

(3) "Board," Board of Minerals and Environment;

(4) "Bulk samples," the removal of not more than five thousand tons of mineralized material by means of a shaft, adit, or test open pit to determine the economic feasibility of conducting a mining operation;

(5) "Department," Department of Environment and Natural Resources;

(6) "Operator," any person, firm, partnership, limited liability company, association, or corporation, or any department, division, or agency of federal, state, county, or municipal government engaged in or controlling a uranium exploration operation;

(7) "Reclamation," the employment during and after a uranium exploration operation of procedures reasonably designed to minimize the disruption from the uranium exploration operation and to provide for the rehabilitation of plant cover, soil stability, water resources, or other measures appropriate to the subsequent beneficial use of such explored land;

(8) "Test hole," a well, core hole, core test, observation well, or other well drilled from the surface to determine the presence of uranium or uranium resources;

(9) "Uranium," the chemical element "u";

(10) "Uranium exploration operation," the act of searching for or investigating a uranium deposit, including sinking shafts, tunneling, drilling test holes, digging pits, or cuts or other works for the purpose of extracting samples, including bulk samples, before commencement of development or extraction operations and test facilities to prove the commercial grade of a uranium deposit. The term does not include those activities which cause very little or no surface disturbance, such as airborne surveys and photographs, use of instruments or devices which are hand carried or otherwise transported over the surface to make magnetic, radioactive, or other tests and measurements, boundary or claim surveying, location work, annual assessment work required to maintain the validity of a mineral claim or any other work which causes no greater land disturbance than is caused by ordinary lawful use of the land by persons not exploring for uranium deposits.
Source: SL 1982, ch 307, § 3; SL 1994, ch 351, § 109.



§ 45-6D-4 Permit or surety not required by governmental office or political subdivision.

45-6D-4. Permit or surety not required by governmental office or political subdivision. No governmental office of any political subdivision of the state has the authority to require or issue a permit or to require any surety for a uranium exploration operation.

Source: SL 1982, ch 307, § 4.



§ 45-6D-5 Laws applicable to operations on state-owned land.

45-6D-5. Laws applicable to operations on state-owned land. All uranium exploration operations on state-owned land shall comply with the applicable prospecting and exploration permit requirements of chapter 5-7 and this chapter.

Source: SL 1982, ch 307, § 5.



§ 45-6D-6 Application for permit for exploration operations--Items comprising application.

45-6D-6. Application for permit for exploration operations--Items comprising application. Any person desiring to conduct a uranium exploration operation shall, prior to entry on the land, file with the Board of Minerals and Environment an application and receive a permit to conduct a uranium exploration operation on a form approved by the board. Each uranium exploration operation application shall be limited to sixteen contiguous townships.

An application for a permit shall include the following:

(1) An application form pursuant to § 45-6D-7;

(2) A plan of reclamation pursuant to § 45-6D-9;

(3) A map pursuant to § 45-6D-10; and

(4) A fee pursuant to § 45-6D-18.

Any person conducting uranium exploration activities that are not included within the scope of a uranium exploration operation is not required to file an application or receive an exploration operation permit required by this chapter.

Source: SL 1982, ch 307, § 6.



§ 45-6D-7 Application form--Contents.

45-6D-7. Application form--Contents. The application form shall contain:

(1) The name of the operator who intends to conduct the uranium exploration operation;

(2) The operator's address and principle place of business;

(3) The name and address of the resident agent for the service of process on the operator;

(4) A statement that the uranium exploration operation will be conducted pursuant to the terms and conditions listed on the approved permit;

(5) A brief description of the type of uranium exploration operation to be conducted;

(6) The legal description of the land to be explored by section, township, and range;

(7) The approximate date upon which the uranium exploration operation will commence;

(8) A statement that the applicant has the authority to conduct a uranium operation on the lands described in the application;

(9) The written consent, duly acknowledged, of the applicant and such other persons, if any, necessary to grant such access to the Board of Minerals and Environment or its agents to the area under application from the date of the application and thereafter for such time as is necessary to assure compliance with all provisions of this chapter or any rule, order, or decision promulgated hereunder.
Source: SL 1982, ch 307, § 7.



§ 45-6D-8 Reclamation plan required.

45-6D-8. Reclamation plan required. The applicant shall submit a plan of reclamation which shall be approved by the Board of Minerals and Environment before a uranium exploration operation permit may be issued.

Source: SL 1982, ch 307, § 8.



§ 45-6D-9 Reclamation plan--Contents.

45-6D-9. Reclamation plan--Contents. The reclamation plan shall be based on provision for, or satisfactory explanation of, all general requirements for the type of reclamation proposed to be implemented by the operator. Reclamation is mandatory on all affected lands. The reclamation plan shall include the following:

(1) A description of the type of reclamation the operator proposes to achieve in the reclamation of the affected land;

(2) A proposed timetable for seeding and replanting indicating when and how the reclamation plan will be implemented. Such timetable shall be developed after consulting the local conservation district as to the nature of the soils and native vegetation in the area of the proposed exploration operation. The recommendations of the local conservation district shall be followed if any are provided;

(3) A narrative description of how the reclamation plan will rehabilitate the affected land;

(4) A narrative description of the temporary and permanent plugging and capping procedure to be used;

(5) The estimated cost of implementing and completing the proposed reclamation and the estimated cost of plugging and sealing each test hole pursuant to the provisions of §§ 45-6D-33 and 45-6D-34.
Source: SL 1982, ch 307, § 9.



§ 45-6D-10 Map of permit area.

45-6D-10. Map of permit area. The applicant shall submit with the application a map, topographic map if available, of the proposed permit area and of the adjacent one-half mile area surrounding the proposed permit area. The map shall identify the location of all known natural springs, lakes, ponds, reservoirs, water pipelines, earthen dams, private and public water wells, buildings, proposed or existing roads or trails, and the tentative test hole locations within one-fourth of one-fourth of a section. Where closely placed test holes are anticipated, an outline of that area shall be indicated in lieu of identifying each test hole location. The scale of such map shall be not more than one to twenty-five thousand. Such map shall clearly present the required information. Submission of the most recent United States geological survey maps, if available, is adequate and the operator shall clearly identify the information required by this section on the map.

Source: SL 1982, ch 307, § 10.



§ 45-6D-11 Copy of application filed with register of deeds--Public inspection.

45-6D-11. Copy of application filed with register of deeds--Public inspection. The applicant shall file a copy of the application required by § 45-6D-6 with the register of deeds in each county within which the uranium exploration operation is intended to be located. The register of deeds shall make the application available to public inspection for seventy-five days after filing. At the completion of such time, the application may be returned to the applicant or destroyed. Confidential information exempted by § 45-6D-15 shall be deleted by the applicant from all copies available for public inspection.

Source: SL 1982, ch 307, § 11.



§ 45-6D-12 Notice of application--Publication.

45-6D-12. Notice of application--Publication. The applicant shall cause notice of the filing of his application to be published in a newspaper of general circulation in the locality of the proposed uranium exploration operation once a week for two consecutive weeks, commencing not more than ten days after the filing of his application with the Board of Minerals and Environment. Such notice, prepared by the Department of Environment and Natural Resources, shall contain the identity and address of the applicant and resident agent, the general location of the proposed uranium exploration operation, the proposed dates of commencement and completion of the operation, the location where additional information about the operation may be obtained, and the location and final date for filing objections with the board.

Source: SL 1982, ch 307, § 12.



§ 45-6D-13 Notice to Department of Game, Fish and Parks--Restrictions concerning riparian habitat.

45-6D-13. Notice to Department of Game, Fish and Parks--Restrictions concerning riparian habitat. The Board of Minerals and Environment shall notify the Department of Game, Fish and Parks of the area proposed for the uranium exploration operation and any modifications proposed in a renewal application. The board shall include any restrictions concerning riparian habitat or threatened or endangered species as notified, in writing, by that department within the terms and conditions of an approved or renewed permit. The operator shall abide by any reasonable restrictions, subject to review and approval by the board at the request of the operator, concerning riparian habitat as notified by that department. Restrictions concerning riparian habitat for exploration operation activities are limited to such habitat located within one hundred feet of each stream bank. Further, restrictions concerning riparian habitat may include temporarily diverting the stream flow, bank restoration, and revegetation of the riparian habitat area. Revegetation of the riparian habitat area shall be agreed upon by both the Department of Game, Fish and Parks and the Department of Agriculture before notifying the operator.

Source: SL 1982, ch 307, § 13.



§ 45-6D-14 Notice to state archaeologist--Restrictions concerning site disturbances.

45-6D-14. Notice to state archaeologist--Restrictions concerning site disturbances. The Board of Minerals and Environment shall notify the state archaeologist of the Department of Education of the area proposed for the uranium exploration operation and any modifications proposed in a renewal application. The board shall include any restrictions concerning site disturbances as notified, in writing, by the state archaeologist within the terms and conditions of an approved or renewed permit.

Source: SL 1982, ch 307, § 14; SL 2003, ch 272, § 63.



§ 45-6D-15 Confidential information in application protected--Violation as misdemeanor.

45-6D-15. Confidential information in application protected--Violation as misdemeanor. Information provided to the Board of Minerals and Environment in an application for an exploration operation permit relating to the location of test holes and marked confidential by the operator shall be protected as confidential information by the board and not be a matter of public record in the absence of a written release from the operator. A person who knowingly violates the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1982, ch 307, § 15.



§ 45-6D-16 Consultation with surface owner--Restrictions of owner.

45-6D-16. Consultation with surface owner--Restrictions of owner. During the preparation of the reclamation plan required by § 45-6D-8, the applicant shall consult with the surface owner and person in possession of the surface, if other than the owner, and provide such persons with the opportunity to designate, in writing, preferences for the reclamation of the affected land. A copy of such preferences shall be submitted with the application and be considered by the applicant and the Board of Minerals and Environment. The owner may also specify, in writing, reasonable restriction regarding travel areas on the property which will result in minimal soil erosion and further specify that travel under extreme moisture conditions will be avoided. A copy of such reasonable restrictions shall be filed with the application and become part of the terms and conditions of an approved permit. If the applicant does not receive any such written material from the owner, the applicant shall execute an affidavit stating that consultation with the land owner was conducted and that no written materials have been received. Such affidavit shall be filed with the application.

Source: SL 1982, ch 307, § 16.



§ 45-6D-17 Domestic water wells--Information required of operator.

45-6D-17. Domestic water wells--Information required of operator. The Board of Minerals and Environment may require the operator, prior to commencing a uranium exploration operation, to provide water quality information concerning designated domestic water wells within the proposed permit area or within one-half mile of the proposed permit area. If the operator is refused access to any water well, the operator shall notify, in writing, the board of such refusal and may not be required thereafter to provide any information concerning such well.

Source: SL 1982, ch 307, § 17.



§ 45-6D-18 Fee for application.

45-6D-18. Fee for application. The application fee for a uranium exploration operation permit is five hundred dollars and shall accompany the application.

Source: SL 1982, ch 307, § 18.



§ 45-6D-19 Inspection of area prior to issuance or renewal of permit--Surety for costs of plugging test holes and reclamation.

45-6D-19. Inspection of area prior to issuance or renewal of permit--Surety for costs of plugging test holes and reclamation. Prior to the issuance of a uranium exploration operation permit or renewal of a uranium exploration operation permit the Board of Minerals and Environment shall cause an inspection to be made of the area proposed to be explored. Based upon this inspection, the criteria established in § 45-6D-20, and the submitted reclamation plan, the board shall set the level of the surety necessary to guarantee the costs of plugging all of the proposed test holes and reclamation of affected public and private lands. The surety shall be filed or deposited with the board before the issuance of the uranium exploration operation permit in such form as required by the board.

Source: SL 1982, ch 307, § 19; SL 2006, ch 224, § 1.



§ 45-6D-20 Criteria for determining amount of surety.

45-6D-20. Criteria for determining amount of surety. Criteria which shall be considered to determine the amount of surety necessary to guarantee the costs of reclamation of affected public and private lands and facilities include:

(1) Potential damages to unique and natural historical sites, springs, natural or man made water storage and transport facilities, domestic and public water wells and water supply, waste water transport, storage and treatment facilities or crops;

(2) Topography;

(3) Climatic, soil, and vegetative conditions;

(4) Estimated costs per test hole site to reclaim disturbed surface areas; and

(5) Estimated cost per test hole site to plug each test hole.
Source: SL 1982, ch 307, § 20; SL 2011, ch 165, § 217.



§ 45-6D-21 Surety bond--Surety other than bond--Considerations by board.

45-6D-21. Surety bond--Surety other than bond--Considerations by board. In determining whether the surety of an operator shall be guaranteed by a corporate surety bond and in determining the form of surety to be provided by the operator if other than a bond, the Board of Minerals and Environment shall consider, with respect to the operator, such factors as the operator's financial status, assets within the state, past performance on contractual agreements, and facilities available to carry out the planned work. The operator shall supply evidence of financial responsibility for all surety other than a bond.

Source: SL 1982, ch 307, § 21; SL 2011, ch 165, § 218.



§ 45-6D-22 Cash or securities in lieu of surety.

45-6D-22. Cash or securities in lieu of surety. In lieu of the required surety, the operator may deposit cash or government securities with the Board of Minerals and Environment in an amount equal to that of the required surety on the conditions prescribed in § 45-6D-23.

Source: SL 1982, ch 307, § 22.



§ 45-6D-23 Surety payable to state--Conditions required.

45-6D-23. Surety payable to state--Conditions required. The surety provided for by § 45-6D-19 shall be payable to the State of South Dakota and conditioned upon the operator's faithful performance of all requirements of this chapter and comply with the terms of the test hole plugging and reclamation plans approved by the Board of Minerals and Environment. If a corporate surety bond is required, such bond shall be signed by the operator as principal and by a surety insurer certified under chapter 58-21. Such surety shall remain in effect until the test hole plugging and reclamation are approved by the board and the surety is released by the board. At least thirty days prior to the release of the surety, the board shall notify the board of county commissioners of the affected county and surface owner or lessee of the affected area, if other than the mineral owner, of the proposed surety release.

Source: SL 1982, ch 307, § 23.



§ 45-6D-24 Surety liability continues until released.

45-6D-24. Surety liability continues until released. Liability of an operator under surety provisions shall continue until such time as released in part or in its entirety by the Board of Minerals and Environment. The surety may not be held more than twelve months after completion of reclamation.

Source: SL 1982, ch 307, § 24.



§ 45-6D-25 Surety penalty--Amount.

45-6D-25. Surety penalty--Amount. The penalty of the required surety shall be in an amount sufficient to cover the cost of plugging all of the proposed test holes and reclamation as determined pursuant to § 45-6D-19.

Source: SL 1982, ch 307, § 25; SL 2006, ch 224, § 2.



§ 45-6D-26 Objections--Statements in support of application--Notice and hearing.

45-6D-26. Objections--Statements in support of application--Notice and hearing. Any person may file written objections to or statements in support of an application for a uranium exploration operation permit with the Board of Minerals and Environment. The material for intervention shall be filed with the board not more than twenty days after the date of last publication of notice pursuant to § 45-6D-12. The board shall hold a hearing pursuant to § 45-6D-28 on the question of whether the permit should be granted. The applicant shall be notified by the board or Department of Environment and Natural Resources within five days of receipt of any objections to the application and shall be provided a copy of the written objections.

Source: SL 1982, ch 307, § 26; SL 2011, ch 165, § 219.



§ 45-6D-27 County request for hearing on application.

45-6D-27. County request for hearing on application. The board of county commissioners of a county containing affected land may request that the hearing on the application for a uranium exploration operation permit be held in that county. Such request shall be filed with the Board of Minerals and Environment not more than twenty days after the date of last publication of notice pursuant to § 45-6D-12. Such request shall contain the reason for requesting the hearing and the location where the hearing is to be held. The board of county commissioners shall pay travel and per diem costs as established by state statute or rule to the board's staff if the request designates the hearing at a location other than Pierre.

Source: SL 1982, ch 307, § 27.



§ 45-6D-28 Hearing on application--Notice--Time for decision.

45-6D-28. Hearing on application--Notice--Time for decision. Upon receipt of an application for a permit and all fees due from the operator, the Board of Minerals and Environment shall set a date for the hearing on such application not more than sixty days after the date of filing. Prior to the holding of such hearing, the board shall provide notice to any person previously filing a protest or petition for a hearing or statement in support of an application pursuant to § 45-6D-26, and shall publish notice of the time, date, and location of the hearing in a newspaper of general circulation in the locality of the proposed uranium exploration operation once a week for two consecutive weeks immediately prior to the hearing. The hearing shall be conducted in a manner pursuant to chapter 1-26. A final decision on the application shall be made within ninety days of the receipt of the application. In the event of serious unforeseen circumstances or significant snow cover on the affected land that prevents on site inspection, the board may reasonably extend the maximum time sixty days.

Source: SL 1982, ch 307, § 28.



§ 45-6D-29 Grant of permit if application in compliance with law--Grounds for denial.

45-6D-29. Grant of permit if application in compliance with law--Grounds for denial. The Board of Minerals and Environment shall grant a permit to an operator if the application complies with the requirements of this chapter and all applicable local, state, and federal laws. The board may not deny a permit, except for one or more of the following reasons:

(1) The application is incomplete or the surety has not been posted;

(2) The applicant has not paid the required fee;

(3) The adverse effects of the proposed uranium exploration operation on the historic, archaeologic, geologic, scientific, or recreational aspects of affected or surrounding land outweigh the benefits of the proposed uranium exploration operation;

(4) The proposed uranium exploration operation will result in the loss or reduction of long-range productivity of watershed lands, public and domestic water wells, aquifer recharge areas, or significant agricultural areas; or

(5) The proposed uranium exploration operation will adversely affect threatened or endangered wildlife indigenous to the area.
Source: SL 1982, ch 307, § 29.



§ 45-6D-30 Term of permit--Triennial renewal.

45-6D-30. Term of permit--Triennial renewal. A uranium exploration operation permit shall be issued for a period of three years and may be renewed triennially pursuant to the provisions of §§ 45-6D-43 to 45-6D-50, inclusive.

Source: SL 1982, ch 307, § 30.



§ 45-6D-31 Notice to county commissioners of approval of or denial of permit or renewal.

45-6D-31. Notice to county commissioners of approval of or denial of permit or renewal. The Board of Minerals and Environment shall transmit notice of the approval or denial of a new or renewed uranium exploration operation permit to the appropriate board of county commissioners within thirty days of final board action.

Source: SL 1982, ch 307, § 31.



§ 45-6D-32 Exploration operations--Applicable laws.

45-6D-32. Exploration operations--Applicable laws. Every operator to whom a permit is issued pursuant to the provisions of this chapter may engage in the uranium exploration operation upon the affected lands described in the permit, upon the performance of and subject to §§ 45-6D-33 to 45-6D-39, inclusive, with respect to such lands.

Source: SL 1982, ch 307, § 32.



§ 45-6D-33 Capping, sealing, and plugging test holes--Temporary delay.

45-6D-33. Capping, sealing, and plugging test holes--Temporary delay. The operator shall cap, seal, and plug each test hole sunk for exploratory purposes on all public and private lands within the state immediately following the drilling and probing. An operator may apply, in writing, to the Board of Minerals and Environment for permission to temporarily keep the test hole open. The board may, in its discretion, allow the operator a temporary delay, if the test hole is securely covered in a manner which will prevent injury to persons or animals and marked with a sturdy steel fence post at a minimum height of forty-two inches above the ground surface.

Source: SL 1982, ch 307, § 33.



§ 45-6D-34 Capping, sealing, and plugging test holes--Rules.

45-6D-34. Capping, sealing, and plugging test holes--Rules. The Board of Minerals and Environment shall promulgate rules, pursuant to chapter 1-26, to regulate the capping, sealing, and plugging of all test holes drilled pursuant to a permit issued under this chapter. Such rules shall provide for the capping, sealing, and plugging of all such test holes, the prevention of any artesian flow of groundwater toward the surface, and the prevention of fluid communication between aquifers.

Source: SL 1982, ch 307, § 34.



§ 45-6D-35 Repealed.

45-6D-35. Repealed by SL 2013, ch 166, § 106.



§ 45-6D-36 Test holes converted to water wells.

45-6D-36. Test holes converted to water wells. If any test holes drilled are to be ultimately used or are to be converted to water wells, the user shall comply with the provisions of chapter 46-6.

Source: SL 1982, ch 307, § 36.



§ 45-6D-37 Roads and trails.

45-6D-37. Roads and trails. The operator shall construct all roads and trails developed for the uranium exploration project to minimize sedimentation and erosion by the placement of water bars and similar structures, road placement on the contour, revegetation of roadwork and embankment slopes, or by using other necessary methods.

Source: SL 1982, ch 307, § 37.



§ 45-6D-38 Restoration of drill sites and affected land.

45-6D-38. Restoration of drill sites and affected land. The operator shall restore each drill site and other affected land as nearly as possible to its original condition including backfilling all mudpits, scattering any drill cuttings left on the surface, reseeding the drill site and approach trails, removing shot wire, or other action as may be necessary.

Source: SL 1982, ch 307, § 38; SL 2011, ch 165, § 220.



§ 45-6D-39 Penetration of aquifer--Notice to board.

45-6D-39. Penetration of aquifer--Notice to board. The operator shall notify, in writing, the Board of Minerals and Environment of the penetration of an aquifer and the location of the test hole penetrating such aquifer as soon as practically possible, but not more than ninety days after penetration.

Source: SL 1982, ch 307, § 39.



§ 45-6D-40 Penetration of aquifer--Report required.

45-6D-40. Penetration of aquifer--Report required. Thirty days prior to the renewal date of a uranium exploration operation permit, if the operator intends on renewing the permit, the operator shall submit a clear and complete report identifying all test holes which have penetrated an aquifer, the depth of the aquifer, and the method used to plug each such test hole. The information contained in the report is public information. However the source of the information shall be held confidential by the Board of Minerals and Environment and the Department of Environment and Natural Resources. Further, the operator shall submit a report identifying the location of all test holes with sufficient information to allow the department to locate such test holes.

Failure to provide the required report is grounds for not renewing a uranium exploration operation permit.

Source: SL 1982, ch 307, § 40.



§ 45-6D-41 Geological conditions--Report required.

45-6D-41. Geological conditions--Report required. Within six months after the expiration of a uranium exploration operation permit, the operator shall submit a clear and complete report concerning the geological conditions in the permit area, including information required by § 45-6D-40. Additional information in the report may include mechanical logs, geologic logs, core sections, cuttings samples, or other information concerning test holes drilled pursuant to the expired permit. Where numerous closely spaced test holes have been drilled, the Board of Minerals and Environment may require such reports on representative test holes. Information provided shall be identified as to the operator, well name, location, and depth of sample or core. Any material required shall be shipped free of cost to the board.

Reports made pursuant to §§ 45-6D-39 and 45-6D-40 are not required to be duplicated in the final report. The operator may incorporate such reports by reference.

Source: SL 1982, ch 307, § 41.



§ 45-6D-42 Geological conditions reports confidential--Violation as misdemeanor.

45-6D-42. Geological conditions reports confidential--Violation as misdemeanor. Information contained in the reports required by § 45-6D-41 that may damage the operator's competitive position if made public shall be held confidential. Such information shall be designated confidential by the operator. Any person who knowingly violates the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1982, ch 307, § 42.



§ 45-6D-43 Renewal of permit--Information required.

45-6D-43. Renewal of permit--Information required. In addition to the report required by § 45-6D-40, the operator applying for the renewal of a uranium exploration operation permit shall submit an application thirty days prior to the expiration date of his existing permit. Such application shall provide current information regarding the application form required by § 45-6D-7, any modifications of the reclamation plan required by § 45-6D-9, and a revised map containing the information required by § 45-6D-10. A renewal fee of two hundred dollars shall accompany the application.

Source: SL 1982, ch 307, § 43.



§ 45-6D-44 Renewal of permit--Notice of application.

45-6D-44. Renewal of permit--Notice of application. The operator shall cause one notice of his application for permit renewal in a newspaper of general circulation in the locality of the exploration operation within ten days of submitting his application for permit renewal. Such notice shall contain the identity and address of the operator and resident agent, the general location of the uranium exploration operation, a general description of proposed modifications of the original approved application, the proposed date of completion of the uranium exploration operation, that the original application and renewal application are available for public inspection at the department in Pierre, and the location and final date for filing objections to such modifications with the Board of Minerals and Environment.

Source: SL 1982, ch 307, § 44.



§ 45-6D-45 Renewal of permit--Confidentiality of required information.

45-6D-45. Renewal of permit--Confidentiality of required information. Information required by § 45-6D-43 is subject to the same confidentiality as provided for original applications in § 45-6D-15.

Source: SL 1982, ch 307, § 45.



§ 45-6D-46 Renewal of permit--Objections--Statements in support of application--Notice and hearing.

45-6D-46. Renewal of permit--Objections--Statements in support of application--Notice and hearing. Any person has the right to file written objections to or statements in support of modifications contained within the renewal application. Such material for intervention in the hearing concerning such modifications shall be filed with the Department of Environment and Natural Resources not more than ten days after the publication of notice pursuant to § 45-6D-44. The Board of Minerals and Environment shall hold a hearing pursuant to § 45-6D-47 on only the question of whether the modifications contained in the renewal application would be reasons for denying an original application. The applicant shall be notified by the board within five days of receipt of any objections to the modifications and be supplied a copy of the written objections.

Source: SL 1982, ch 307, § 46.



§ 45-6D-47 Renewal of permit--Hearing on application--Notice--Time for decision.

45-6D-47. Renewal of permit--Hearing on application--Notice--Time for decision. Upon receipt of an application for the renewal of an exploration operation permit and all fees due from the operator, the Board of Minerals and Environment shall set a date for the hearing of such application not more than twenty-five days after the date of filing. Prior to the holding of any such hearing, the board shall provide notice to any person previously filing a protest or petition for a hearing or statement in support of an application pursuant to § 45-6D-46, and shall publish notice of the time, date, and location of the hearing in a newspaper of general circulation in the locality of the proposed uranium exploration operation once a week for two consecutive weeks immediately prior to the hearing. The hearing shall be conducted in a manner pursuant to chapter 1-26. A final decision on the application shall be made within sixty days of the receipt of the application.

Source: SL 1982, ch 307, § 47.



§ 45-6D-48 Renewal of permit--Operation continued under original permit--Implementation of nonapproved modification ground for revocation or denial of permit.

45-6D-48. Renewal of permit--Operation continued under original permit--Implementation of nonapproved modification ground for revocation or denial of permit. Pending the final determination on a renewal application, the operator may continue the uranium exploration operation under the terms and conditions of the original permit. If the proposed modifications are not approved by the Board of Minerals and Environment, the board shall automatically renew the original permit as originally issued, except as provided in § 45-6D-50. Implementation of a nonapproved modification proposed in the renewal application is sufficient justification for the board to revoke any existing permits of the operator and deny the renewal application.

Source: SL 1982, ch 307, § 48.



§ 45-6D-49 Renewal of permit--Grounds for denial of modifications.

45-6D-49. Renewal of permit--Grounds for denial of modifications. Modifications contained in the renewal application may be denied on the basis of the grounds provided in § 45-6D-29.

Source: SL 1982, ch 307, § 49.



§ 45-6D-50 Renewal of permit--Grounds for denial.

45-6D-50. Renewal of permit--Grounds for denial. The Board of Minerals and Environment shall renew an exploration operation permit if the application complies with the requirements of this chapter. The board may not deny a permit renewal except for one or more of the following reasons:

(1) The renewal application is incomplete or the surety has not been posted;

(2) The operator has not paid the required renewal fee;

(3) The operator has not complied with the terms and conditions of the original exploration operation permit;

(4) The operator has failed to provide the reports required by § 45-6D-39.
Source: SL 1982, ch 307, § 50.



§ 45-6D-51 Violation--Notice to operator.

45-6D-51. Violation--Notice to operator. If the secretary of environment and natural resources has reason to believe that a violation of an order, permit, notice of intent, or rule issued under the authority of this chapter has occurred, written notice shall be given to the operator of the alleged violation. The notice shall be served personally or by registered mail upon the alleged violator or his agent for service of process. The notice shall state the provision alleged to be violated and the facts alleged to constitute the violation and shall recommend possible corrective action.

Source: SL 1982, ch 307, § 51; SL 1991, ch 17 (Ex. Ord. 91-4), § 21; SL 1993, ch 256, § 43.



§ 45-6D-52 Violation--Cease and desist order.

45-6D-52. Violation--Cease and desist order. If the secretary of environment and natural resources determines that any violation of any provisions of this chapter or of any notice, permit, or rule issued or promulgated under authority of this chapter exists, the board, not less than forty-eight hours after service of the notice required by § 45-6D-51, may issue a cease and desist order. The order shall set forth the provisions alleged to be violated, the facts alleged to constitute the violation, and the time by which the acts or practices complained of shall be terminated and shall recommend possible corrective action. The order shall be served personally or by registered mail upon the alleged violator or the alleged violator's agent for service of process.

Source: SL 1982, ch 307, § 52; SL 1991, ch 17 (Ex. Ord. 91-4), § 21; SL 1993, ch 256, § 44; SL 2011, ch 165, § 221.



§ 45-6D-53 Violation--Hearing.

45-6D-53. Violation--Hearing. The Board of Minerals and Environment may require the alleged violator to appear before the board no sooner than twenty days after the issuance of such cease and desist order; except that an earlier date for hearing may be requested by the alleged violator. If a hearing is held pursuant to the provisions of this section, it shall be open to the public and conducted in accordance with the provisions of chapter 1-26. The board shall permit all parties to respond to the notice served, to present evidence and arguments on all issues, and to conduct cross-examination required for a full disclosure of the facts.

Source: SL 1982, ch 307, § 53.



§ 45-6D-54 Violation--Modification, suspension, or revocation of permit.

45-6D-54. Violation--Modification, suspension, or revocation of permit. Upon a determination, after hearing, that a violation of a permit provision has occurred, the Board of Minerals and Environment may modify, suspend, or revoke the pertinent permit. If the board suspends or revokes the permit of an operator, the operator may continue the uranium exploration operation only for the purpose of bringing the uranium exploration operation into satisfactory compliance with the provisions of the operator's permit. Once such operations are completed to the satisfaction of the board, the board shall reinstate the permit of the operator.

Source: SL 1982, ch 307, § 54.



§ 45-6D-55 Violation--Action for temporary restraining order or injunction.

45-6D-55. Violation--Action for temporary restraining order or injunction. The Board of Minerals and Environment may request the attorney general to bring suit for a temporary restraining order, a preliminary injunction or a permanent injunction to prevent any further or continued violation of this chapter. Any suit under this section shall be brought in the circuit court for the county where the alleged violation occurs.

Source: SL 1982, ch 307, § 55.



§ 45-6D-56 Violation--Forfeiture of surety--Proceedings by attorney general.

45-6D-56. Violation--Forfeiture of surety--Proceedings by attorney general. The attorney general, upon request of the Board of Minerals and Environment, shall institute proceedings to have the surety of the operator forfeited for violation by the operator of an order entered pursuant to § 45-6D-51. Before making such request of the attorney general, the board shall notify the operator in writing of the alleged violation of or noncompliance with such order and shall afford the operator the right to appear before the board at a hearing to be held not less than thirty days after the receipt of such notice by the operator. At the hearing the operator may present for the consideration of the board statements, documents, and other information with respect to the alleged violation. After the conclusion of the hearings, the board shall either withdraw the notice of violation or shall request the attorney general to institute proceedings to have the surety of the operator forfeited as to the land involved. A corporate surety shall have the option to reclaim the lands in question, plug the appropriate test holes, or forfeit the bond penalty.

Source: SL 1982, ch 307, § 56.



§ 45-6D-57 Violation--Forfeiture of surety--Reclamation of land by board.

45-6D-57. Violation--Forfeiture of surety--Reclamation of land by board. The Board of Minerals and Environment shall plug and reclaim, in accordance with the provisions of this chapter, any affected land with respect to which a surety has been forfeited.

Source: SL 1982, ch 307, § 57.



§ 45-6D-58 Fees deposited in environment and natural resources fee fund--Proceeds of forfeiture of surety deposited in special revenue fund.

45-6D-58. Fees deposited in environment and natural resources fee fund--Proceeds of forfeiture of surety deposited in special revenue fund. All application fees and renewal fees received by the Board of Minerals and Environment shall be deposited by the board in the environment and natural resources fee fund established pursuant to § 1-40-30. The proceeds of any surety forfeiture proceedings conducted pursuant to § 45-6D-55 shall be deposited with the state treasurer in a special revenue fund for reclamation purposes. The special revenue fund is continuously appropriated to the board for the reclamation of affected lands which were obligated to be reclaimed under the permits upon which such surety has been forfeited. The proceeds of any surety remaining after completion of reclamation according to the approved plan shall be returned to the operator or the surety company, whichever is appropriate.

Source: SL 1982, ch 307, § 58; SL 1994, ch 23, § 8.



§ 45-6D-59 Operator currently in violation--Issuance of permit prohibited.

45-6D-59. Operator currently in violation--Issuance of permit prohibited. No permit of new uranium exploration operations or renewal of an existing uranium exploration operation permit may be granted to any operator who is currently found to be in violation of the provisions of this chapter with respect to any uranium exploration operation in this state.

Source: SL 1982, ch 307, § 59.



§ 45-6D-60 Violation of permit--Civil penalty--Liability for damages to environment.

45-6D-60. Violation of permit--Civil penalty--Liability for damages to environment. Any person who violates any provision of any permit issued under this chapter is subject to a civil penalty of not less than one hundred dollars per day nor more than one thousand dollars per day for each day which such violation occurs, is liable for damages to the environment of this state, or both. This penalty may be in addition to any other penalties authorized.

Source: SL 1982, ch 307, § 60; SL 1988, ch 291, § 23.



§ 45-6D-61 Operation without permit--Civil penalty.

45-6D-61. Operation without permit--Civil penalty. A person who operates a uranium exploration operation without a valid permit issued pursuant to the provisions of this chapter is subject to a civil penalty of not less than one thousand dollars per day nor more than five thousand dollars per day during which such violation occurs.

Source: SL 1982, ch 307, § 61.



§ 45-6D-62 Refusal of access or interference with inspection as violation.

45-6D-62. Refusal of access or interference with inspection as violation. It is a violation of a uranium exploration operation permit's terms and conditions to refuse entry or access to any authorized representative of the Board of Minerals and Environment who, after presenting appropriate credentials requests entry for the purpose of inspection under this chapter; nor may any person obstruct, hamper, or interfere with any such investigation. If requested, the operator of the uranium exploration site shall receive a report setting forth the observations made by the person making the inspection which relate to compliance with this chapter.

Source: SL 1982, ch 307, § 62; SL 2011, ch 165, § 222.



§ 45-6D-63 Jurisdiction and authority of board--Employment of personnel--Legal services provided by attorney general.

45-6D-63. Jurisdiction and authority of board--Employment of personnel--Legal services provided by attorney general. The Board of Minerals and Environment shall carry out and administer the provisions of this chapter. The board has jurisdiction and authority over all persons and property, public and private, necessary to enforce the provisions of this chapter. The Department of Environment and Natural Resources may employ agents, employees, and consultants, permanent and temporary, as it may require and shall determine their qualifications, duties, and compensation. The board may call upon the attorney general of the state for such legal services as it may require.

Source: SL 1982, ch 307, § 63.



§ 45-6D-64 Assistance provided by other departments and agencies.

45-6D-64. Assistance provided by other departments and agencies. The Department of Agriculture, the Department of Environment and Natural Resources, the Department of Game, Fish and Parks, the Department of Education, the commissioner of school and public lands, and local conservation districts shall furnish the Board of Minerals and Environment, as far as practicable, whatever data and technical assistance the board may request and deem necessary for the performance of total reclamation and enforcement duties.

Source: SL 1982, ch 307, § 64; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2011, ch 165, § 223.



§ 45-6D-65 General powers of board.

45-6D-65. General powers of board. The Board of Minerals and Environment has the following powers, duties, and functions:

(1) To administer oaths or affirmations, subpoena witnesses, and compel their attendance at a hearing;

(2) To accept gifts, contributions, federal grants-in-aid, or financial aid from any other source for accomplishing plugging and reclamation;

(3) To carry out plugging of test holes and reclamation of affected lands.
Source: SL 1982, ch 307, § 65.



§ 45-6D-66 Specifications regarding application of chapter to new and prior operations.

45-6D-66. Specifications regarding application of chapter to new and prior operations. Permits for uranium exploration operations shall be obtained as specified below:

(1) After July 1, 1982, any operator proposing to engage in a new uranium exploration operation must first obtain a permit pursuant to the provisions of this chapter;

(2) Applications for exploration operation permits filed under the provisions of chapter 45-6A prior to and pending on July 1, 1982, shall be processed in accordance with the provisions of this chapter;

(3) Exploration permits granted under the provisions of chapter 45-6A prior to July 1, 1982, are valid permits for purposes of this chapter and are subject to the provisions of this chapter for the purpose of renewal.
Source: SL 1982, ch 307, § 66.



§ 45-6D-67 Confidentiality period of certain mineral exploration reports.

45-6D-67. Confidentiality period of certain mineral exploration reports. Any written geologic report, aquifer penetration report, map, test hole log, or other information relative to the geologic data, size, extent, or economic value of a mineral deposit filed with the state by a person who conducted a mineral exploration operation which was initiated or permitted before July 1, 1982, is confidential for a period of six months following July 1, 2008. Any person who filed such reports or information may request the secretary of environment and natural resources, in writing, to extend the six month confidentiality period by up to five years. The information becomes public following the confidentiality period.

Source: SL 2008, ch 229, § 2.






Chapter 07 - Mineral, Oil And Gas Leases

§ 45-7-1 Discharge and cancellation of record of lease--Marginal entry on record.

45-7-1. Discharge and cancellation of record of lease--Marginal entry on record. Any oil and gas or mining lease that has been or may hereafter be recorded in the office of the register of deeds of any county may be discharged and canceled of record by an entry on the margin of the record thereof signed by the lease owner of record, or his duly authorized attorney in fact or personal representative, or if a corporation, by its duly authorized officers, surrendering all of his right, title, and interest in and to said lease, in the presence of the register of deeds or his deputy who shall subscribe the same as witness.

Source: SL 1941, ch 180, § 2; SDC Supp 1960, § 42.0813.



§ 45-7-2 Discharge and cancellation by endorsement on original lease--Entry on margin of record.

45-7-2. Discharge and cancellation by endorsement on original lease--Entry on margin of record. Any oil and gas or mining lease that has been or may hereafter be recorded in the office of the register of deeds of any county may be discharged and canceled by an endorsement made on the original lease signed by the lease owner or his duly authorized attorney in fact or personal representative, or if a corporation, by its duly authorized officers, surrendering his right, title, and interest in and to said lease, which endorsement shall be entered on the margin of the record thereof at such time as the lease containing the endorsement is submitted to the register of deeds or his deputy.

Source: SL 1941, ch 180, § 3; SDC Supp 1960, § 42.0814.



§ 45-7-3 Expiration or forfeiture of lease--Release of record.

45-7-3. Expiration or forfeiture of lease--Release of record. When an oil, gas, or other mineral lease heretofore or hereafter given on lands situated in any county of South Dakota and recorded therein shall expire or become forfeited, it shall be the duty of the record owner of the lease, within fifteen days after the date of the forfeiture or expiration of any lease, to have such lease surrendered in writing, such surrender to be signed by the party making the same, acknowledged and placed of record in the county where the leased land is situated, without cost to the landowner or the owner of the mineral rights.

Source: SL 1941, ch 180, § 1; SL 1943, ch 154; SDC Supp 1960, § 42.0812.



§ 45-7-4 Demand for release--Service upon lease owner of record--Form.

45-7-4. Demand for release--Service upon lease owner of record--Form. If the record owner of the lease shall fail or neglect to execute and record such surrender within the time provided for, then the owner of said land or mineral rights may serve upon the lease owner of record in person, or by registered or certified letter mailed to his address as disclosed by the lease or assignment under which he holds, or in the absence thereof, by publication for two consecutive weeks in a newspaper of general circulation in the county where the land is situated, a notice in writing in substantially the following form:

To __________:

I, the undersigned owner of the following described land situated in ____ county, South Dakota, to wit:
(Description of land)

upon which a lease dated ____ day of ____, 20__, was given to: ____, do hereby notify you that said lease has expired or has become forfeited and that I hereby elect to declare, and do declare, the said lease forfeited and void, and that unless, within thirty days from the date of service, mailing or first publication of this notice, you notify the register of deeds of said county as provided by law that said lease has not been forfeited or has not expired, I will file with the said register of deeds an affidavit of forfeiture as provided by law; and I hereby demand that you execute, or have executed, a proper surrender of said lease and that you put the same of record in the office of the register of deeds of said county within said thirty-day period.

Dated this ____ day of ____, 20__.
______________________________.

Source: SL 1941, ch 180, § 1; SL 1943, ch 154; SDC Supp 1960, § 42.0812.



§ 45-7-5 Affidavit as to demand for release--Filing with register of deeds.

45-7-5. Affidavit as to demand for release--Filing with register of deeds. The owner of said land or the owner of the mineral rights may then file with the register of deeds of the county where said land is situated, an affidavit setting forth that affiant is the owner of said land or mineral rights; that the lease has expired or become forfeited, reciting the facts constituting such expiration or forfeiture; and setting out in said affidavit a copy of the notice served as provided in § 45-7-4 and the manner and time of the service thereof.

Source: SL 1941, ch 180, § 1; SL 1943, ch 154; SDC Supp 1960, § 42.0812.



§ 45-7-6 Action by owner of lease to determine rights--Lis pendens notice--Affidavit as to demand for release not recorded.

45-7-6. Action by owner of lease to determine rights--Lis pendens notice--Affidavit as to demand for release not recorded. If the owner of the lease shall, within the thirty-day period provided by the notice pursuant to § 45-7-4, commence an action against the owner of said land or mineral rights to determine all rights under said lease and file for record a notice of pendency of said action, then the said affidavit shall not be recorded, but the register of deeds shall notify the owner of the land or mineral rights of the action of the lease owner.

Source: SL 1941, ch 180, § 1; SL 1943, ch 154; SDC Supp 1960, § 42.0812.



§ 45-7-7 Affidavit as to demand for release--Recording by register of deeds, effect.

45-7-7. Affidavit as to demand for release--Recording by register of deeds, effect. If the lease owner shall not commence the action and file for record a notice of pendency of said action as provided in § 45-7-6, then at the expiration of the said thirty-day period, the register of deeds shall record said affidavit and thereafter said lease shall not affect the merchantability of the title to said land or mineral rights and the record of said lease shall not be notice to the public of the existence of said lease or of any interest therein or rights thereunder, and said record shall not be received in evidence in any court of the state on behalf of the lease owner against the lessor, his successors, or assigns.

Source: SL 1941, ch 180, § 1; SL 1943, ch 154; SDC Supp 1960, § 42.0812.



§ 45-7-8 Action to obtain release--Damages--Attorney fees.

45-7-8. Action to obtain release--Damages--Attorney fees. The owner of said land or the owner of the mineral rights may, after thirty days have expired from the time of the service of the demand as set forth in § 45-7-4, in lieu of the filing of his affidavit, commence an action against the owner of such lease upon his neglect or refusal to execute a release as provided by this chapter in any court of competent jurisdiction, to obtain such release, and he may also recover in such action of the lessee, his successors, or assigns, together with court costs including a reasonable attorney's fee for preparing and prosecuting the suit, in addition to the damages suffered by him as the proximate result of such neglect or refusal to execute a release as herein provided.

Source: SDC Supp 1960, § 42.0812 as added by SL 1965, ch 176.



§ 45-7-9 Extension of lease on occurrence of contingency--Effect--Recording.

45-7-9. Extension of lease on occurrence of contingency--Effect--Recording. If any oil, gas, or mineral lease contains a statement of any contingency, the occurrence of which extends the lease for either a specified or an unspecified period of time, and that contingency has taken place, that lease may not be discharged or cancelled under the provisions of this chapter until the period of extension has run or until the contingency has ceased. Any such extension caused by reason of production shall be recorded by the lessee by filing an affidavit of production with the records of the property being leased in the office of the register of deeds.

Source: SL 1985, ch 342.






Chapter 07A - Mineral Well Capping, Sealing And Plugging [Repealed]

CHAPTER 45-7A

MINERAL WELL CAPPING, SEALING AND PLUGGING [REPEALED]

[Repealed by SL 1978, ch 309, § 12]



Chapter 08 - State Oil And Gas Board [Repealed]

CHAPTER 45-8

STATE OIL AND GAS BOARD [REPEALED]

[Repealed by SL 1983, ch 13, §§ 32, 33]



Chapter 09 - Oil And Gas Conservation

§ 45-9-1 Purpose of chapter--Development of oil and gas resources.

45-9-1. Purpose of chapter--Development of oil and gas resources. It is hereby declared that it is in the public interest to foster, to encourage, and to promote the development, production, and utilization of natural resources of oil and gas in the State of South Dakota in such a manner as will prevent waste; to authorize and to provide for the operation and development of oil and gas properties in such a manner that a greater ultimate recovery of oil and gas be had and that the correlative rights of all owners be fully protected; and to encourage, to authorize, and to provide for cycling, recycling, pressure maintenance, and secondary recovery operations in order that the greatest possible economic recovery of oil and gas be obtained within the state to the end that the landowners, the royalty owners, the producers, and the general public realize and enjoy the greatest possible good from these vital natural resources.

Source: SL 1961, ch 211, § 1.



§ 45-9-1.1 Functions of environment and natural resources board transferred to Board of Minerals and Environment.

45-9-1.1. Functions of environment and natural resources board transferred to Board of Minerals and Environment. The functions of the environment and natural resources board pursuant to this chapter, relating to oil and gas conservation, are transferred to the Board of Minerals and Environment.

Source: SL 1981, ch 374, § 23.



§ 45-9-2 Definition of terms.

45-9-2. Definition of terms. Terms used in this chapter mean:

(1) "Board," the Board of Minerals and Environment;

(2) "Condensate," liquid hydrocarbons that were originally in the gaseous phase in the reservoir;

(3) "Developed area," a spacing unit on which a well has been completed that is capable of producing oil or gas, or the acreage that is otherwise attributed to a well by the board for allowable purposes;

(4) "Field," the general area underlaid by one or more pools;

(5) "Gas," all natural gas and all other fluid hydrocarbons not defined in subdivision (7) as oil, including condensate because it originally was in the gaseous phase in the reservoir;

(6) "Just and equitable share of the production," as to each person, that part of the authorized production from the pool that is substantially in the proportion that the amount of recoverable oil or gas or both in the developed area of the person's tract or tracts in the pool bears to the recoverable oil or gas or both in the total of the developed areas of the pool;

(7) "Oil," crude petroleum oil and other hydrocarbons regardless of gravity that are produced at the wellhead in liquid form, but not liquid hydrocarbons that were originally in a gaseous phase in the reservoir;

(8) "Owner," the person who has the right to drill into and produce from a pool and to appropriate the oil or gas the person produces from the pool;

(9) "Person," any natural person, corporation, limited liability company, association, partnership, receiver, trustee, personal representative, guardian, fiduciary, or other representative of any kind, including any department, agency, or instrumentality of the state or of any governmental subdivision of the state;

(10) "Pool," an underground reservoir containing a common accumulation of oil or gas or both; each zone of a structure that is completely separated from any other zone in the same structure is a pool;

(11) "Premises," the surface property of the landowner or lessee, both real and personal, and the ingress to and the egress from the real property;

(12) "Producer," the owner of a well or wells capable of producing oil or gas or both;

(13) "Product," any commodity made from oil or gas, including refined crude oil, crude tops, topped crude, processed crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, gas oil, residuum, casinghead gasoline, natural gas, gasoline, kerosene, benzene, wash oil, waste oil, blended gasoline, lubricating oil, blends or mixtures of oil with one or more liquid products or by-products derived from oil or gas, and blends or mixtures of two or more liquid products or by-products derived from oil or gas;

(14) "Protect correlative rights," the action or regulation by the board affords a reasonable opportunity to each person so entitled to recover or receive the oil or gas in the person's tract or tracts or the equivalent, without being required to drill unnecessary wells or to incur other unnecessary expense to recover or receive such oil or gas or its equivalent;

(15) "Waste,":

(a) Physical waste, as that term is generally understood in the oil and gas industry;

(b) The inefficient, excessive, or improper use of, or the unnecessary dissipation of reservoir energy;

(c) The inefficient storing of oil or gas;

(d) The drilling of unnecessary wells;

(e) The locating, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner that causes, or tends to cause, reduction in the quantity of oil or gas ultimately recoverable from a pool under prudent and proper operations, or that causes or tends to cause unnecessary or excessive surface loss or destruction of oil or gas;

(f) The underground or above ground waste in the production or storage of oil or gas, however caused, and whether or not defined in other subdivisions of this section.
Source: SL 1943, ch 153, § 4; SL 1951, ch 221, § 1; SDC Supp 1960, § 42.0704; SL 1961, ch 211, § 1; SL 1983, ch 13, § 25; SL 1994, ch 351, § 110.



§ 45-9-3 Waste of oil and gas prohibited--Production of gas in conjunction with water excluded from coverage of chapter.

45-9-3. Waste of oil and gas prohibited--Production of gas in conjunction with water excluded from coverage of chapter. The waste of oil and gas is prohibited. However, the production of gas for personal use in conjunction with the production of water insofar as such gas comes from the water-bearing formations is expressly excluded from the coverage of this chapter.

Source: SL 1929, ch 202, § 1; SDC 1939, § 42.0601; SL 1943, ch 153, § 5; SDC Supp 1960, § 42.0705; SL 1961, ch 211, § 1; SL 2007, ch 255, § 1.



§ 45-9-4 Application to drill oil or gas well--Permit--Rules and regulations of board--Fee, disposition--Agreement with surface owner.

45-9-4. Application to drill oil or gas well--Permit--Rules and regulations of board--Fee, disposition--Agreement with surface owner. Without limiting its general authority, the Board of Minerals and Environment, by rules promulgated pursuant to chapter 1-26, may require or may delegate to the secretary, specific authority to require that an operator drilling a well for oil or gas shall first file an application to drill with the secretary and obtain a permit from the secretary before drilling. The operator shall pay a fee of one hundred dollars which shall be placed in the environment and natural resources fee fund established pursuant to § 1-40-30. In addition, the board shall require the applicant to certify that an agreement with the landowner or lessee is being negotiated regarding compensation for damages to livestock and surface land resulting from drilling operations.

Source: SDC Supp 1960, § 42.0707 as enacted by SL 1961, ch 211, § 1; SL 1965, ch 175; SL 1974, ch 284, § 1; SL 1979, ch 296, § 5; SL 1982, ch 308, § 1; SL 1983, ch 312; SL 1994, ch 23, § 9.



§ 45-9-5 Identification of ownership of facilities for producing oil or gas.

45-9-5. Identification of ownership of facilities for producing oil or gas. Without limiting its general authority, the Board of Minerals and Environment may require, or may delegate to the secretary of environment and natural resources, specific authority to require identification of ownership of oil or gas wells, producing leases, tanks, plants, structures, and facilities for the transportation or refining of oil and gas.

Source: SL 1943, ch 153, § 6; SDC Supp 1960, § 42.0706 (3) (i); SDC Supp 1960, § 42.0706 (4) (a) (1) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 224.



§ 45-9-6 Testing of oil and gas wells.

45-9-6. Testing of oil and gas wells. Without limiting its general authority, the Board of Minerals and Environment may require, or may delegate to the secretary of environment and natural resources, specific authority to require the taking of tests of oil or gas wells.

Source: SDC Supp 1960, § 42.0706 (4) (a) (4) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 225.



§ 45-9-7 Separation of production from wells--Gaseous and liquid hydrocarbons--Measurement.

45-9-7. Separation of production from wells--Gaseous and liquid hydrocarbons--Measurement. The Board of Minerals and Environment may require, or may delegate to the secretary, specific authority to require that the production from wells be separated into gaseous and liquid hydrocarbons, and that each be accurately measured by such means and upon such standards as may be prescribed by the board in rules promulgated pursuant to chapter 1-26.

Source: SDC Supp 1960, § 42.0706 (4) (a) (6) as enacted by SL 1961, ch 211, § 1; SL 1993, ch 256, § 45.



§ 45-9-8 Classification of wells.

45-9-8. Classification of wells. Without limiting its general authority, the Board of Minerals and Environment may classify, or may delegate to the secretary of environment and natural resources, specific authority to classify wells as oil or gas wells for purposes material to the interpretation or enforcement of this chapter.

Source: SDC Supp 1960, § 42.0706 (4) (d) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 226.



§ 45-9-9 Metering or measuring of oil, gas, or product.

45-9-9. Metering or measuring of oil, gas, or product. Without limiting its general authority, the Board of Minerals and Environment may require, or may delegate to the secretary of environment and natural resources, specific authority to require metering or other measuring of oil, gas, or product.

Source: SDC Supp 1960, § 42.0706 (4) (a) (8) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 227.



§ 45-9-10 Operation of wells with inefficient gas-oil or water-oil ratios.

45-9-10. Operation of wells with inefficient gas-oil or water-oil ratios. Without limiting its general authority, the Board of Minerals and Environment may require, or may delegate to the secretary of environment and natural resources, specific authority to require that wells not be operated with inefficient gas-oil or water-oil ratios, and to fix their ratios, and to limit production from wells with inefficient gas-oil or water-oil ratios.

Source: SL 1943, ch 153, § 6; SDC Supp 1960, § 42.0706 (3) (f); SDC Supp 1960, § 42.0706 (4) (a) (7) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 228.



§ 45-9-11 Operations for production of oil or gas, regulation by board.

45-9-11. Operations for production of oil or gas, regulation by board. The Board of Minerals and Environment shall promulgate rules pursuant to chapter 1-26 to regulate or to provide for:

(1) The drilling, producing, and plugging of wells, and all other operations for the production of oil or gas;

(2) The shooting and chemical or physical treatment of wells;

(3) The spacing or locating of wells;

(4) Operations to increase ultimate recovery such as cycling of gas, the maintenance of pressure, and the introduction of gas, water, or other substances into producing formations; and

(5) Disposal of salt water and oil field wastes.

The board may delegate to the secretary of environment and natural resources the authority to monitor and enforce compliance with rules promulgated pursuant to this section.

Source: SL 1925, ch 250, § 2; SDC 1939, § 42.0603; SL 1943, ch 153, § 6; SDC Supp 1960, § 42.0706 (3); SDC Supp 1960, § 42.0706 (4) (b) as enacted by SL 1961, ch 211, § 1; SL 1993, ch 256, § 46.



§ 45-9-12 Production of oil and gas from field, pool, or area where physical waste created.

45-9-12. Production of oil and gas from field, pool, or area where physical waste created. Without limiting its general authority, the Board of Minerals and Environment may regulate, or may delegate to the secretary of environment and natural resources, specific authority to regulate the production of oil and gas from any field, pool, or area, where physical waste is created.

Source: SDC Supp 1960, § 42.0706 (4) (c) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 229.



§ 45-9-13 Administration of chapter by board--Rules and orders to prevent waste, protect correlative rights and govern procedure before board.

45-9-13. Administration of chapter by board--Rules and orders to prevent waste, protect correlative rights and govern procedure before board. The Board of Minerals and Environment shall promulgate rules pursuant to chapter 1-26 and issue orders reasonably necessary to prevent waste, to protect correlative rights, to govern the practice or procedure before the board, and otherwise to administer this chapter. The board may delegate to the secretary of environment and natural resources the authority to enforce any rules or orders promulgated or issued pursuant to this section.

Source: SL 1943, ch 153, § 6; SDC Supp 1960, § 42.0706 (3); SDC Supp 1960, § 42.0706 (4) (e) as enacted by SL 1961, ch 211, § 1; SL 1993, ch 256, § 47.



§ 45-9-14 Prevention of oil or gas escape, intrusion of water, pollution of fresh-water supplies, and blowouts, cavings, seepages, and fires.

45-9-14. Prevention of oil or gas escape, intrusion of water, pollution of fresh-water supplies, and blowouts, cavings, seepages, and fires. Without limiting its general authority, the Board of Minerals and Environment may require, or may delegate to the secretary of environment and natural resources, specific authority to require the drilling, casing, operation, and plugging of wells in such manner as to prevent:

(1) Reasonably preventable escape of oil or gas out of one pool into another;

(2) The detrimental intrusion of water into an oil or gas pool that is avoidable by efficient operations;

(3) The pollution of fresh-water supplies by oil, gas, or salt water; and

(4) Blow-outs, cavings, seepages, and fires.
Source: SL 1925, ch 250, § 2; SDC 1939, § 42.0603; SL 1943, ch 153, § 6; SDC Supp 1960, § 42.0706 (3); SDC Supp 1960, § 42.0706 (4) (a) (3) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 230.



§ 45-9-15 Plugging and performance bond for wells--Amount--Conditions.

45-9-15. Plugging and performance bond for wells--Amount--Conditions. Without limiting its general authority, the Board of Minerals and Environment may require, or may delegate to the secretary of environment and natural resources, specific authority to require the furnishing of a plugging and performance bond in the amount as follows:

(1) For wells at or less than fifty-five hundred feet in depth, an individual bond of ten thousand dollars per well drilled or a thirty thousand dollar blanket; or

(2) For wells more than fifty-five hundred feet in depth, an individual bond of fifty thousand dollars per well drilled, or one hundred thousand dollars blanket,
with good and sufficient surety, conditioned for the performance of the duty to plug each dry or abandoned well, to restore the premises, insofar as possible, to the condition that existed before the filing of the application to drill; and conditioned on the proper performance of all of the requirements of §§ 45-9-5 to 45-9-18, inclusive. The condition of the bond insofar as it relates to restoration of the surface is deemed to have been complied with if the landowner or lessee and the producer or driller adopt a different plan as approved by the board. The board may require additional bond if the circumstances require.

Source: SL 1943, ch 153, § 6; SL 1959, ch 244; SDC Supp 1960, § 42.0706 (3) (a); SDC Supp 1960, § 42.0706 (4) (a) (5) as enacted by SL 1961, ch 211, § 1; SL 1979, ch 296, § 1; SL 2011, ch 165, § 231; SL 2013, ch 227, § 1.



§ 45-9-15.1 Repealed.

45-9-15.1. Repealed by SL 2013, ch 227, § 2.



§ 45-9-15.2 Application date of bond requirements.

45-9-15.2. Application date of bond requirements. The bond requirements in § 45-9-15 do not apply to any wells permitted or drilled prior to July 1, 2013, unless the well is sold or transferred after July 1, 2013.

Source: SL 2013, ch 227, § 3.



§ 45-9-16 Recordkeeping by producers, handlers, and processors of the quantities of oil or gas--Examination.

45-9-16. Recordkeeping by producers, handlers, and processors of the quantities of oil or gas--Examination. Without limiting its general authority, the Board of Minerals and Environment may require, or may delegate to the secretary of environment and natural resources, specific authority to require that every person who produces, sells, purchases, acquires, stores, transports, refines, or processes oil or gas in this state keep and maintain complete and accurate records of the quantities of the oil or gas. The records shall be available for examination by the board or its agents upon request.

Source: SDC Supp 1960, § 42.0706 (4) (a) (9) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 233.



§ 45-9-17 Reports or plats--Filing with board.

45-9-17. Reports or plats--Filing with board. Without limiting its general authority, the Board of Minerals and Environment may require, or may delegate to the secretary of environment and natural resources, specific authority to require the filing with the board of reports or plats that it may prescribe.

Source: SDC Supp 1960, § 42.0706 (4) (a) (10) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 234.



§ 45-9-18 Mechanical well logs, surveys and reports on well location, drilling, and production--Samples, core chips, and complete cores--Filing--Exploratory wells.

45-9-18. Mechanical well logs, surveys and reports on well location, drilling, and production--Samples, core chips, and complete cores--Filing--Exploratory wells. Without limiting its general authority, the Board of Minerals and Environment may require, or may delegate to the secretary of environment and natural resources, specific authority to require the filing of all mechanical well logs, directional surveys, and reports on well location, drilling, and production with the secretary within thirty days after the completion or abandonment of the well. The board may also require the filing free of charge of samples and core chips and of complete cores, if taken, and if requested, with the secretary within six months after the completion or abandonment of the well. However, the log and samples and cores of an exploratory or wildcat well may, upon written request by the operator, be held confidential until six months after the completion of the well.

Source: SL 1925, ch 250, § 2; SDC 1939, § 42.0603; SL 1943, ch 153, § 6; SDC Supp 1960, § 42.0706 (3); SDC Supp 1960, § 42.0706 (4) (a) (2) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 235.



§ 45-9-19 False representations as perjury--Drilling without permit as misdemeanor.

45-9-19. False representations as perjury--Drilling without permit as misdemeanor. Any person:

(1) Who intentionally falsely swears or affirms to a matter when an oath or affirmation is required by this chapter or by a rule or order of the Department of Water and Natural Resources authorized by this chapter;

(2) Who, for the purpose of evading a rule or order authorized by this chapter, intentionally makes or causes to be made a false entry or statement of fact in a report required to be made by this chapter, or by a rule or order authorized by this chapter; or

(3) Who makes or causes to be made a false entry in an account, record, or memorandum required to be kept by this chapter or a rule or order authorized by this chapter;
is guilty of perjury.

Any person who commences an operation for the drilling of a well for oil or gas without filing with the Department of Environment and Natural Resources an application to drill, and without obtaining a permit from the department to drill, is guilty of a Class 1 misdemeanor.

Source: SL 1943, ch 153, § 14; SDC Supp 1960, § 42.9908; SL 1961, ch 211, § 2; SL 1983, ch 15, § 23.



§ 45-9-20 Spacing units for a pool--Purposes--Establishment by board--Exception.

45-9-20. Spacing units for a pool--Purposes--Establishment by board--Exception. When necessary to prevent waste, to avoid the drilling of unnecessary wells, or to protect correlative rights, the Board of Minerals and Environment shall establish spacing units for a pool, except in those pools which, prior to July 1, 1961, have been developed to such an extent that it would be impracticable or unreasonable to establish spacing units at the existing state of development.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o); SDC Supp 1960, § 42.0708 (1) as enacted by SL 1961, ch 211, § 1.



§ 45-9-21 Spacing units for a pool--Size and shape, establishment by board, modifications and exceptions.

45-9-21. Spacing units for a pool--Size and shape, establishment by board, modifications and exceptions. Except where circumstances reasonably require, spacing units shall be of approximately uniform size and shape for the entire pool. The Board of Minerals and Environment may establish spacing units of different sizes or shapes for different parts of a pool or may grant exceptions to the size or shape of any spacing unit or units or may change the size or shape of one or more existing spacing units.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o); SDC Supp 1960, § 42.0708 (3) as enacted by SL 1961, ch 211, § 1.



§ 45-9-22 Spacing units to be sized and shaped for efficient development of pool--Minimum size.

45-9-22. Spacing units to be sized and shaped for efficient development of pool--Minimum size. An order establishing spacing units shall specify the size and shape of the units, which will in the opinion of the Board of Minerals and Environment result in the efficient and economical development of the pool as a whole. The size of the spacing units may not be smaller than the maximum area that can be efficiently and economically drained by one well.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o) (1); SDC Supp 1960, § 42.0708 (2) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 236.



§ 45-9-23 Spacing units for a pool--Production limited by waste--Order of board establishing, contents.

45-9-23. Spacing units for a pool--Production limited by waste--Order of board establishing, contents. When production is limited due to physical waste, the Board of Minerals and Environment shall include in the order establishing spacing units suitable provisions to prevent the production from the spacing unit of more than its just and equitable share of the oil and gas in the pool.

Source: SDC Supp 1960, § 42.0708 (4) as enacted by SL 1961, ch 211, § 1.



§ 45-9-24 Spacing units of different sizes or shapes--Adjustment of allowable production.

45-9-24. Spacing units of different sizes or shapes--Adjustment of allowable production. If spacing units of different sizes or shapes exist in a pool, the Board of Minerals and Environment shall, if necessary, and if production is limited due to physical waste, adjust the allowable production from any wells drilled in the pool so that each person entitled to a share of the production in each spacing unit has a reasonable opportunity to produce or receive his or her just and equitable share of the production.

Source: SDC Supp 1960, § 42.0708 (3) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 237.



§ 45-9-25 Hearing to establish spacing units--Establishment of temporary spacing units by board pending determination of ultimate spacing period.

45-9-25. Hearing to establish spacing units--Establishment of temporary spacing units by board pending determination of ultimate spacing period. If, at the time of a hearing to establish spacing units there is not sufficient evidence from which to determine the area that can be efficiently and economically drained by one well, the Board of Minerals and Environment may make an order establishing temporary spacing units for the orderly development of the pool pending the obtaining of the information required to determine what the ultimate spacing should be.

Source: SDC Supp 1960, § 42.0708 (2) as enacted by SL 1961, ch 211, § 1.



§ 45-9-26 Order establishing spacing units for a pool--Size and shape of each unit--Location of permitted well--Exception for wells drilled or drilling at time of application.

45-9-26. Order establishing spacing units for a pool--Size and shape of each unit--Location of permitted well--Exception for wells drilled or drilling at time of application. An order establishing spacing units for a pool shall specify the size and shape of each unit and the location of the permitted well thereon in accordance with a reasonable uniform spacing plan, with necessary exceptions for wells drilled or drilling at the time of the filing of the application.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o) (1); SDC Supp 1960, § 42.0708 (4) as enacted by SL 1961, ch 211, § 1.



§ 45-9-27 Drilling of well at other than prescribed location when authorized by secretary.

45-9-27. Drilling of well at other than prescribed location when authorized by secretary. Upon application, if the secretary of environment and natural resources finds that a well drilled at the prescribed location would not be likely to produce in paying quantities, or that surface conditions would substantially add to the burden or hazard of drilling such wells or for other good cause shown, the secretary may permit the well to be drilled at a location other than that prescribed by the spacing order.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o) (2); SDC Supp 1960, § 42.0708 (4) as enacted by SL 1961, ch 211, § 1; SL 1974, ch 284, § 2; SL 2011, ch 165, § 238.



§ 45-9-28 Scope of order establishing spacing units for a pool--Modification--Inclusion of additional area--Exclusion of land not underlaid by pool.

45-9-28. Scope of order establishing spacing units for a pool--Modification--Inclusion of additional area--Exclusion of land not underlaid by pool. An order establishing spacing units for a pool shall cover all lands determined or believed to be underlaid by such pool, and may be modified by the Board of Minerals and Environment from time to time to include additional areas determined to be underlaid by such pool, or to exclude lands determined not to be underlaid by such pool.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o) (3); SDC Supp 1960, § 42.0708 (5) as enacted by SL 1961, ch 211, § 1.



§ 45-9-29 Order establishing spacing units--Modification to prevent waste, avoidance of unnecessary wells, or to protect correlative rights.

45-9-29. Order establishing spacing units--Modification to prevent waste, avoidance of unnecessary wells, or to protect correlative rights. When found necessary for the preventing of waste or to avoid the drilling of unnecessary wells, or to protect correlative rights, an order establishing spacing units in a pool may be modified by the Board of Minerals and Environment to increase the size of spacing units in the pools or any zone thereof, or to permit the drilling of additional wells on a reasonably uniform pattern in the pool.

Source: SDC Supp 1960, § 42.0708 (5) as enacted by SL 1961, ch 211, § 1.



§ 45-9-30 Two or more separately owned tracts or interests embraced within spacing unit--Pooling of interests.

45-9-30. Two or more separately owned tracts or interests embraced within spacing unit--Pooling of interests. When two or more separately owned tracts are embraced within a spacing unit, or when there are separately owned interests in all or a part of the spacing unit, then the owners and royalty owners thereof may pool their interests for the development and operation of the spacing unit.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o) (5); SDC Supp 1960, § 42.0709 (1) as enacted by SL 1961, ch 211, § 1.



§ 45-9-31 Order pooling all interests in spacing unit--Application by interested person--Notice and hearing--Terms and conditions.

45-9-31. Order pooling all interests in spacing unit--Application by interested person--Notice and hearing--Terms and conditions. In the absence of voluntary pooling, the Board of Minerals and Environment or the secretary, as applicable, upon the application of any interested person, shall enter an order pooling all interests in the spacing unit for the development and operation of the spacing unit, and for the sharing of production from the spacing unit. Each such pooling order shall be made after notice and opportunity for hearing, and shall be upon terms and conditions that are just and reasonable, and that afford to the owner of each tract or interest in the spacing unit the opportunity to recover or receive without unnecessary expense, his or her just and equitable share.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o) (5); SDC Supp 1960, § 42.0709 (1) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 239; SL 2012, ch 212, § 1.



§ 45-9-32 Operation of well--Rights of owners to participate--Payment of expenses.

45-9-32. Operation of well--Rights of owners to participate--Payment of expenses. Each such pooling order shall authorize the drilling, equipping, and operation of a well on the spacing unit; shall provide who may drill and operate the well; shall prescribe the time and manner in which all the owners in the spacing unit may elect to participate in such well drilling, equipping, and operation; and shall provide for payment of the reasonable actual cost of the well drilling, equipping, and operation by all those who elect to participate, plus a reasonable charge for supervision and interest.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o) (6); SDC Supp 1960, § 42.0709 (3) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 240.



§ 45-9-33 Alternative rights of owners--Surrender of leasehold interest to participating owners--Participation on a limited basis.

45-9-33. Alternative rights of owners--Surrender of leasehold interest to participating owners--Participation on a limited basis. If requested, each such pooling order shall provide for one or more just and equitable alternatives whereby an owner who does not elect to participate in the risk and cost of the drilling and operation of a well may elect to surrender his or her leasehold interest to the participating owners on some reasonable basis and for a reasonable consideration. If such terms are not agreed upon, they shall be determined by the Board of Minerals and Environment. The owner may elect to participate in the drilling and operation of the well, on a limited or carried basis, upon terms and conditions determined by the board to be just and reasonable.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o) (6); SDC Supp 1960, § 42.0709 (3) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 241.



§ 45-9-34 Spacing unit covered by pooling order--Definition of terms--Operations incident to the drilling of a well--Portion of production allocated to each tract.

45-9-34. Spacing unit covered by pooling order--Definition of terms--Operations incident to the drilling of a well--Portion of production allocated to each tract. Operations incident to the drilling of a well upon any portion of a spacing unit covered by a pooling order shall be deemed, for all purposes, the conduct of such operations upon each separately owned tract in the drilling unit by the several owners thereof. That portion of the production allocated to each tract included in a spacing unit covered by a pooling order shall, when produced, be deemed for all purposes to have been produced from such tract by a well drilled thereon.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o) (5); SDC Supp 1960, § 42.0709 (2) as enacted by SL 1961, ch 211, § 1.



§ 45-9-35 Rights of owners operating well or paying costs for benefit of another under pooling order--Share of production--Determination of costs by board.

45-9-35. Rights of owners operating well or paying costs for benefit of another under pooling order--Share of production--Determination of costs by board. If any of the owners drills, equips, and operates, or pays the costs of drilling, equipping, and operating a well for the benefit of another person as provided for in an order of pooling, then the owner is entitled to the share of production from the spacing unit accruing to the interest of the other person, exclusive of a royalty not to exceed one-eighth of the production, until the market value of the other person's share of the production exclusive of the royalty, equals the sums payable by or charged to the interest of the other person. If there is a dispute as to the costs of drilling, equipping, or operating a well, the Board of Minerals and Environment shall determine the costs.

Source: SL 1953, ch 220, § 1; SDC Supp 1960, § 42.0706 (3) (o) (5); SDC Supp 1960, § 42.0709 (3) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 242.



§ 45-9-36 Well completed prior to pooling of interest in spacing unit--Sharing of production--Calculation of costs.

45-9-36. Well completed prior to pooling of interest in spacing unit--Sharing of production--Calculation of costs. In instances where a well is completed prior to the pooling of interests in a spacing unit, the sharing of production shall be from the effective date of the pooling except that, in calculating costs, credit shall be given for the value of the owner's share of any prior production from the well.

Source: SDC Supp 1960, § 42.0709 (3) as enacted by SL 1961, ch 211, § 1.



§ 45-9-37 Operation as unit of one or more pools--Consideration of need--Hearing.

45-9-37. Operation as unit of one or more pools--Consideration of need--Hearing. The Board of Minerals and Environment upon its own motion or upon the application of any interested person shall provide an opportunity for a hearing to consider the need for the operation as a unit of one or more pools or parts thereof in a field.

Source: SDC Supp 1960, § 42.0710 (1) as enacted by SL 1961, ch 211, § 1; SL 2012, ch 212, § 2.



§ 45-9-38 Findings of board requiring order for unit operation of a pool.

45-9-38. Findings of board requiring order for unit operation of a pool. The Board of Minerals and Environment shall make an order providing for the unit operation of a pool or part thereof if it finds that:

(1) Such operation is reasonably necessary to increase substantially the ultimate recovery of oil or gas; and

(2) The value of the estimated additional recovery of oil or gas exceeds the estimated additional cost incident to conducting such operations.
Source: SDC Supp 1960, § 42.0710 (2) as enacted by SL 1961, ch 211, § 1.



§ 45-9-39 Order of board for unit operation of a pool--Terms and conditions--Prescribing plan of operation--Essential elements of plan.

45-9-39. Order of board for unit operation of a pool--Terms and conditions--Prescribing plan of operation--Essential elements of plan. The order for unit operation shall be upon terms and conditions that are just and reasonable and shall prescribe a plan for unit operations that shall include:

(1) A description of the pool or pools or parts thereof to be so operated, termed the unit area;

(2) A statement of the nature of the operations contemplated;

(3) An allocation to the separately owned tracts in the unit area of the oil and gas that is produced from the unit area and is saved, being the production that is not used in the conduct of operations on the unit area or not unavoidably lost. The allocation shall be in accord with the agreement, if any, of the interested parties. If there is no such agreement, the Board of Minerals and Environment shall determine the relative value, from evidence introduced at the hearing, of the separately owned tracts in the unit area, exclusive of physical equipment, for development of oil and gas by unit operations, and the production allocated to each tract shall be the proportion that the relative values of each tract so determined bears to the relative value of all tracts in the unit area;

(4) A provision for the credits and charges to be made in the adjustment among the owners in the unit area for their respective investments in wells, tanks, pumps, machinery, materials, and equipment contributions to the unit operations;

(5) A provision providing how the costs of unit operations, including capital investments, shall be determined and charged to the separately owned tracts and how said costs shall be paid, including a provision when, how, and by whom the unit production allocated to an owner who does not pay the share of the cost of unit operations charged to such owner, or the interest of such owner, may be sold and the proceeds applied to the payment of such costs;

(6) A provision, if necessary, for carrying or otherwise financing any person who elects to be carried or otherwise financed, allowing a reasonable interest charge for such service payable out of such person's share of the production;

(7) A provision for the supervision and conduct of the unit operations in respect to which each person shall have a vote with a value corresponding to the percentage of the costs of unit operations chargeable against the interest of such person;

(8) The time when the unit operations shall commence, and the manner in which, and the circumstances under which, the unit operations shall terminate; and

(9) Such additional provisions that are found to be appropriate for carrying on the unit operations, and for the protection of correlative rights.
Source: SDC Supp 1960, § 42.0710 (3) as enacted by SL 1961, ch 211, § 1.



§ 45-9-40 Order of board for unit operation of a pool--Not effective until approved by persons responsible for operating costs.

45-9-40. Order of board for unit operation of a pool--Not effective until approved by persons responsible for operating costs. No order of the Board of Minerals and Environment providing for unit operations becomes effective unless and until the plan for unit operations prescribed by the board has been approved in writing by those persons who, under the board's order, shall be required to pay at least sixty percent of the cost of the unit operation, and also by the owners of at least sixty percent of the production or proceeds thereof that will be credited to interests which are free of cost, such as royalties, and production payments, and the board has made a finding, either in the order providing for unit operations or in a supplemental order, that the plan for unit operation has been so approved.

Source: SDC Supp 1960, § 42.0710 (4) as enacted by SL 1961, ch 211, § 1; SL 2004, ch 273, § 1.



§ 45-9-41 Supplemental hearing on approval of plan for unit operation.

45-9-41. Supplemental hearing on approval of plan for unit operation. If the plan for unit operations has not been approved as required by § 45-9-40 at the time the order providing for unit operations is made, the Board of Minerals and Environment shall upon application and notice provide opportunity for supplemental hearings to determine if and when the plan for unit operations has been approved.

Source: SDC Supp 1960, § 42.0710 (4) as enacted by SL 1961, ch 211, § 1; SL 2012, ch 212, § 3.



§ 45-9-42 Order of board for unit operation of a pool--Revocation when not approved by persons owning required percentage of interest.

45-9-42. Order of board for unit operation of a pool--Revocation when not approved by persons owning required percentage of interest. If the persons owning the required percentage of interest in the unit area do not approve the plan for unit operations within a period of six months from the date on which the order providing for unit operations is made, such order shall be ineffective, and shall be revoked by the Board of Minerals and Environment unless for good cause shown the board extends such time.

Source: SDC Supp 1960, § 42.0710 (4) as enacted by SL 1961, ch 211, § 1.



§ 45-9-43 Amendment of order for unit operations--Conditions.

45-9-43. Amendment of order for unit operations--Conditions. An order providing for unit operations may be amended by an order made by the Board of Minerals and Environment in the same manner and subject to the same conditions as an original order providing for unit operations under the following conditions:

(1) If such an amendment affects only the rights and interests of the owners, the approval of the amendment by the royalty owners is not required; and

(2) No such order of amendment may change the percentage for allocation of oil and gas as established for any separately owned tract by the original order, except with the consent of all persons owning oil and gas rights in the tract, or change the percentage for the allocation of cost as established for any separately owned tract by the original order, except with the consent of all owners in the tract.
Source: SDC Supp 1960, § 42.0710 (5) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 243.



§ 45-9-44 Order of board for unit operation of a pool embraced in unit area established by prior order--Allocation of production.

45-9-44. Order of board for unit operation of a pool embraced in unit area established by prior order--Allocation of production. The Board of Minerals and Environment, by an order, may provide for the unit operation of a pool or pools or parts thereof that embrace a unit area established by a previous order of the board. Such order, in providing for the allocation of unit production, shall first treat the unit area previously established as a single tract, and the portion of the unit production so allocated hereto shall then be allocated among the separately owned tracts included in such previously established unit area in the same proportions as those specified in the previous order.

Source: SDC Supp 1960, § 42.0710 (6) as enacted by SL 1961, ch 211, § 1.



§ 45-9-45 Order of Board of Minerals and Environment for unit operation on less than whole of a pool--Size and shape of unit area.

45-9-45. Order of Board of Minerals and Environment for unit operation on less than whole of a pool--Size and shape of unit area. An order may provide for unit operations on less than the whole of a pool where the unit area is of such size and shape as may be reasonably required for that purpose, and the conduct thereof will have no adverse effect upon other portions of the pool.

Source: SDC Supp 1960, § 42.0710 (7) as enacted by SL 1961, ch 211, § 1.



§ 45-9-46 Operation of well upon unit area--Unit of production allocated to separately owned tract.

45-9-46. Operation of well upon unit area--Unit of production allocated to separately owned tract. All operations, including the commencement, drilling, or operation of a well upon any portion of the unit area are deemed for all purposes the conduct of such operations upon each separately owned tract in the area by the several owners of the tracts. The portion of the unit production allocated to a separately owned tract in a unit area is, when produced, deemed, for all purposes, to have been actually produced from the tract by a well drilled on the tract.

Source: SDC Supp 1960, § 42.0710 (8) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 244.



§ 45-9-47 Order of board for unit operation--Express or implied obligations of contract covering land in unit area, fulfillment by conducting operations under order.

45-9-47. Order of board for unit operation--Express or implied obligations of contract covering land in unit area, fulfillment by conducting operations under order. Operations conducted pursuant to an order of the Board of Minerals and Environment providing for unit operations shall constitute a fulfillment of all the express or implied obligations of each lease or contract covering lands in the unit area to the extent that compliance with such obligations cannot be had because of the order of the board.

Source: SDC Supp 1960, § 42.0710 (8) as enacted by SL 1961, ch 211, § 1.



§ 45-9-48 Order of Board of Minerals and Environment for unit operation--Ownership of portion of production allocated and proceeds of sale.

45-9-48. Order of Board of Minerals and Environment for unit operation--Ownership of portion of production allocated and proceeds of sale. The portion of the unit production allocated to any tract, and the proceeds from the sale thereof, shall be the property and income of the several persons to whom, or to whose credit, the same are allocated or payable under the order providing for unit operations.

Source: SDC Supp 1960, § 42.0710 (9) as enacted by SL 1961, ch 211, § 1.



§ 45-9-49 Order for unit operations does not transfer title.

45-9-49. Order for unit operations does not transfer title. Except to the extent that the parties affected agree, no order providing for unit operations may be construed to result in a transfer of any part of the title of any person to the oil and gas rights in any tract in the unit area.

Source: SDC Supp 1960, § 42.0710 (11) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 245.



§ 45-9-50 Contract for sale or purchase of production from separately owned tract not terminated.

45-9-50. Contract for sale or purchase of production from separately owned tract not terminated. No division order or other contract relating to the sale or purchase of production from a separately owned tract may be terminated by the order providing for unit operations, but shall remain in force and apply to oil and gas allocated to the tract until terminated in accordance with the provisions of the order or contract.

Source: SDC Supp 1960, § 42.0710 (10) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 246.



§ 45-9-51 Rights of owners within unit area to property acquired in conduct of unit operation.

45-9-51. Rights of owners within unit area to property acquired in conduct of unit operation. All property, whether real or personal, that may be acquired in the conduct of unit operations hereunder shall be acquired for the account of the owners within the unit area, and shall be the property of such owners in the proportion that the expenses of unit operations are charged.

Source: SDC Supp 1960, § 42.0710 (11) as enacted by SL 1961, ch 211, § 1.



§ 45-9-52 Agreement for cooperative development or operation of field or pool--Approval by board--Failure to submit for approval not evidence of antitrust law violation.

45-9-52. Agreement for cooperative development or operation of field or pool--Approval by board--Failure to submit for approval not evidence of antitrust law violation. An agreement for the unit or cooperative development or operation of a field, pool, or part of the field or pool, may be submitted to the Board of Minerals and Environment for approval as being in the public interest or reasonably necessary to prevent waste or protect correlative rights. The approval constitutes a complete defense to any suit charging violation of any statute of the state relating to trusts and monopolies on account of the agreement or on account of operations conducted pursuant to the agreement. The failure to submit such an agreement to the board for approval does not for that reason imply or constitute evidence that the agreement or operations conducted pursuant to the agreement are in violation of laws relating to trusts and monopolies.

Source: SDC Supp 1960, § 42.0711 as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 247.



§ 45-9-53 Lands to which chapter applies.

45-9-53. Lands to which chapter applies. This chapter shall apply to all lands located in the state, however owned, including any lands owned or administered by any government or any agency or political subdivision thereof, excepting only such land as shall be specifically exempted by federal statute.

Source: SDC Supp 1960, § 42.0706 (1) as enacted by SL 1961, ch 211, § 1.



§ 45-9-54 Enforcement of chapter--Jurisdiction of board.

45-9-54. Enforcement of chapter--Jurisdiction of board. The Board of Minerals and Environment has jurisdiction and authority over all persons and property, public and private, necessary to enforce effectively the provisions of this chapter.

Source: SL 1943, ch 153, § 6; SDC Supp 1960, § 42.0706 (1); SDC Supp 1960, § 42.0706 (2) as enacted by SL 1961, ch 211, § 1.



§ 45-9-55 Investigations by board.

45-9-55. Investigations by board. The Board of Minerals and Environment shall conduct investigations necessary to determine whether waste exists or is imminent or whether other facts exist that justify action by the board.

Source: SL 1943, ch 153, § 6; SDC Supp 1960, § 42.0706 (2); SDC Supp 1960, § 42.0706 (3) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 248.



§ 45-9-56 Authority of board to act--Upon its own motion--Petition of interested person.

45-9-56. Authority of board to act--Upon its own motion--Petition of interested person. The Board of Minerals and Environment may act upon its own motion or upon the petition of any interested person.

Source: SDC Supp 1960, § 42.0712 (6) as enacted by SL 1961, ch 211, § 1.



§ 45-9-57 Repealed.

45-9-57. Repealed by SL 2012, ch 212, § 4.



§ 45-9-58 Notice of hearing--Service by mail or publication--Proof of service.

45-9-58. Notice of hearing--Service by mail or publication--Proof of service. The notice of a hearing on any application made pursuant to this chapter shall be served either by certified mail or by publication in a newspaper of general circulation in the county where the affected land, or some part thereof, is situated. The applicant shall give notice of any hearing that may affect property interests by mailing the notice by certified mail, return receipt requested, to any person whose property may be affected by the hearing. As proof of service, the applicant shall file with the board an affidavit declaring that the notice was mailed and the certified mail return receipt. Any person who cannot be served notice by certified mail may be served notice of the hearing by publication.

Source: SDC Supp 1960, § 42.0712 (4) as enacted by SL 1961, ch 211, § 1; SL 1985, ch 343; SL 2012, ch 212, § 5.



§ 45-9-59 Witnesses--Production of books and records.

45-9-59. Witnesses--Production of books and records. The Board of Minerals and Environment may summon witnesses, administer oaths, and require the production of records, books, and documents for examination at any hearing or investigation conducted by it.

Source: SL 1943, ch 153, § 8; SDC Supp 1960, § 42.0708 (1); SDC Supp 1960, § 42.0713 (1) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 249.



§ 45-9-60 Noncompliance with subpoena--Refusal of witness to testify--Court order--Contempt.

45-9-60. Noncompliance with subpoena--Refusal of witness to testify--Court order--Contempt. If any person refuses to comply with the subpoena issued by the Board of Minerals and Environment, or if any witness refuses to testify to any matter on which the witness may be interrogated and which is pertinent to the hearing or investigation, any circuit court in the state, upon the application of the board, may in term time or vacation issue an attachment for the person and compel the person to comply with the subpoena, and to appear before the board and produce such records, books, and documents for examination, and to give testimony. The court may punish for contempt as in the case of disobedience to a like subpoena issued by the court, or for refusal to testify in the case.

Source: SL 1943, ch 153, § 8; SDC Supp 1960, § 42.0708 (2); SDC Supp 1960, § 42.0713 (2) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 250.



§ 45-9-61 Prior rules, regulations, and orders continued in force--Accrued penalties and liabilities not repealed.

45-9-61. Prior rules, regulations, and orders continued in force--Accrued penalties and liabilities not repealed. All rules, regulations, or orders made pursuant to the statute in effect prior to July 1, 1961, shall, so far as consistent with this chapter, remain in full force and effect until modified, amended, or repealed by appropriate authority.

Source: SDC Supp 1960, §§ 42.0717, 42.0718 as enacted by SL 1961, ch 211, § 1; SL 1993, ch 256, § 48.



§ 45-9-62 Repealed.

45-9-62. Repealed by SL 1993, ch 256, § 49



§ 45-9-63 Repealed.

45-9-63. Repealed by SL 2012, ch 212, § 6.



§ 45-9-64 Emergency order of board--Issuance without notice or hearing--Promulgation--Termination.

45-9-64. Emergency order of board--Issuance without notice or hearing--Promulgation--Termination. When an emergency requiring immediate action is found to exist the Board of Minerals and Environment is authorized to issue an emergency order without notice or hearing, which shall be effective upon promulgation. No emergency order shall remain effective for more than fifteen days.

Source: SL 1943, ch 153, § 7; SDC Supp 1960, § 42.0707 (3); SDC Supp 1960, § 42.0712 (3) as enacted by SL 1961, ch 211, § 1.



§ 45-9-65 , 45-9-66. Repealed.

45-9-65, 45-9-66. Repealed by SL 1993, ch 256, §§ 51, 52



§ 45-9-67 Appeal from rule, regulation, or order of board--Persons adversely affected--Procedure.

45-9-67. Appeal from rule, regulation, or order of board--Persons adversely affected--Procedure. Any person adversely affected by any rule, regulation, or order of the Board of Minerals and Environment issued in pursuance to this chapter, may appeal therefrom by following the procedure set forth in chapter 1-26.

Source: SL 1943, ch 153, §§ 9, 12; SDC Supp 1960, §§ 42.0709, 42.0712; SDC Supp 1960, § 42.0716 as enacted by SL 1961, ch 211, § 1.



§ 45-9-68 Violation of law, rule, regulation, or order--Civil penalty--Liability for damages to environment.

45-9-68. Violation of law, rule, regulation, or order--Civil penalty--Liability for damages to environment. Any person who violates any provision of this chapter, or any rule, regulation, or order of the Board of Minerals and Environment is subject to a civil penalty of not more than five hundred dollars for each act of violation and for each day that such violation continues, or is liable for damages to the environment of this state, or both.

Source: SDC Supp 1960, § 42.0714 (1) as enacted by SL 1961, ch 211, § 1; SL 1988, ch 291, § 24.



§ 45-9-69 Action by attorney general to recover civil penalties--Venue.

45-9-69. Action by attorney general to recover civil penalties--Venue. The penalties provided in § 45-9-68 shall be recoverable by suit filed by the attorney general in the name and on behalf of the State of South Dakota in the circuit court for the county in which the defendant resides, or if there be more than one defendant, in the circuit court for any county in which the violation occurred.

Source: SDC Supp 1960, § 42.0714 (2) as enacted by SL 1961, ch 211, § 1.



§ 45-9-70 Shutting down and sealing property or equipment by secretary for violation--Cancelation of lease or bond forfeiture.

45-9-70. Shutting down and sealing property or equipment by secretary for violation--Cancelation of lease or bond forfeiture. The secretary of environment and natural resources, acting for the Board of Minerals and Environment, may shut down any operation and place under seal any property or equipment for failure to comply with the oil and gas law or rules, may enter upon any land and perform any operation that the operator fails to perform if ordered to do so in writing, and may recommend cancellation of any state lease and forfeiture under the bond for noncompliance with the applicable law, lease terms, and rules.

Source: SDC Supp 1960, § 42.0715 (3) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 251.



§ 45-9-71 Action for injunction--Service--Order.

45-9-71. Action for injunction--Service--Order. If it appears that any person is violating or threatening to violate any provision of this chapter, or any rule or order of the Board of Minerals and Environment, and unless the board without litigation can effectively prevent violation or threat of violation, the board shall bring suit against the person in the circuit court for any county where the violation is occurring or is threatened, to restrain the person from continuing the violation or from carrying out the threat of violation. Upon the filing of any such suit, summons issued to the person may be directed to the sheriff of any county in this state for service by the sheriff. In any such suit, the court has jurisdiction to grant to the board, without bond or other undertaking, such prohibitory and mandatory injunctions as the facts may warrant, including temporary restraining orders and preliminary injunctions.

Source: SL 1943, ch 153, § 11; SDC Supp 1960, § 42.0711; SDC Supp 1960, § 42.0715 (1) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 252.



§ 45-9-72 Failure of board to enjoin violation on request of person adversely affected--Action for injunction by affected person.

45-9-72. Failure of board to enjoin violation on request of person adversely affected--Action for injunction by affected person. If the Board of Minerals and Environment fails to bring suit to enjoin a violation or threatened violation of any provision of this chapter, or any rule or order of the board within ten days after receipt of written request to do so by any person who is or will be adversely affected by the violation, the person making the request may bring suit in the person's own behalf to restrain the violation or threatened violation in any court in which the board might have brought suit. The board shall be made a party defendant in the suit in addition to the person violating or threatening to violate a provision of this chapter, or rule or order of the board, and the action shall proceed and injunctive relief may be granted to the board without bond in the same manner as if suit had been brought by the board.

Source: SDC Supp 1960, § 42.0715 (2) as enacted by SL 1961, ch 211, § 1; SL 2011, ch 165, § 253.



§ 45-9-73 Procedure for issuance, suspension, revocation, and renewal of permits--Hearing--Uncontested recommendation.

45-9-73. Procedure for issuance, suspension, revocation, and renewal of permits--Hearing--Uncontested recommendation. The board, by rules adopted in compliance with chapter 1-26, may provide for the issuance, suspension, revocation, and renewal of any permits required under this chapter. Procedures shall provide for a recommendation on such permit by the secretary with an opportunity for a contested case hearing by the board on its own motion or upon protest by the applicant or any person. If the recommendation of the secretary is not contested, that recommendation shall become a final determination on the application. If an uncontested recommendation is for approval or conditional approval of the application, the permit shall be issued by the secretary consistent with the secretary's recommendation.

Source: SL 1991, ch 288, § 13; SL 1996, ch 262, § 7.



§ 45-9-74 Hearing on application for order under chapter--Notice--Contested case hearing--Procedure.

45-9-74. Hearing on application for order under chapter--Notice--Contested case hearing--Procedure. The Board of Minerals and Environment shall provide an opportunity for public hearing, through public notice, on any application made for an order under this chapter. The notice shall comply with the provisions of chapter 1-26 and indicate, unless a person files a petition requesting a hearing by the deadline established in the notice, no hearing need be held. If held, the hearing shall be conducted in accordance with chapter 1-26. Any person who files a petition requesting a contested case hearing by the deadline established by the board shall be entitled to be heard during the hearing. The board shall enter its order within thirty days after the hearing. If no hearing is held, the applicant shall submit a proposed order to the secretary for review and approval.

Source: SL 2012, ch 212, § 7.






Chapter 10 - Interstate Compact To Conserve Oil And Gas [Repealed]

§ 45-10-1 to 45-10-6. Repealed.

45-10-1 to 45-10-6. Repealed by SL 2013, ch 166, §§ 107 to 112.









Title 46 - WATER RIGHTS

Chapter 01 - Definitions And General Provisions

§ 46-1-1 Use of water of state--Paramount interest of people--Conversion to public use.

46-1-1. Use of water of state--Paramount interest of people--Conversion to public use. It is hereby declared that the people of the state have a paramount interest in the use of all the water of the state and that the state shall determine what water of the state, surface and underground, can be converted to public use or controlled for public protection.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0101 (3).



§ 46-1-2 Development of water resources for public benefit.

46-1-2. Development of water resources for public benefit. It is hereby declared that the protection of the public interest in the development of the water resources of the state is of vital concern to the people of the state and that the state shall determine in what way the water of the state, both surface and underground, should be developed for the greatest public benefit.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0101 (4); SL 1972, ch 237, § 1; SL 1978, ch 323, § 1.



§ 46-1-3 Water as property of people--Appropriation of right to use.

46-1-3. Water as property of people--Appropriation of right to use. It is hereby declared that all water within the state is the property of the people of the state, but the right to the use of water may be acquired by appropriation as provided by law.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0101 (2); SL 1983, ch 314, § 1.



§ 46-1-4 Beneficial use of water resources--Prevention of waste--Right to water from natural stream or watercourse.

46-1-4. Beneficial use of water resources--Prevention of waste--Right to water from natural stream or watercourse. It is hereby declared that, because of conditions prevailing in this state, the general welfare requires that the water resources of the state be put to beneficial use to the fullest extent of which they are capable, and that the waste or unreasonable method of use of water be prevented, and that the conservation of such water is to be exercised with a view to the reasonable and beneficial use of the water in the interest of the people and for the public welfare. The right to water or to the use or flow of water in or from any natural stream or watercourse in this state is limited to an amount of water reasonably required for the beneficial use to be served, and such right does not extend to the waste or unreasonable use or unreasonable method of diversion of water.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0101 (1); SL 2011, ch 165, § 254.



§ 46-1-5 Domestic use of water takes precedence over appropriative rights--Governmental use.

46-1-5. Domestic use of water takes precedence over appropriative rights--Governmental use. It is the established policy of this state:

(1) That the use of water for domestic purposes is the highest use of water and takes precedence over all appropriative rights, if it is exercised in a manner consistent with public interest as provided in § 46-1-2;

(2) That the state may, through its institutions, facilities, and properties, and a water distribution system may acquire and hold rights to use water, which rights shall be protected to the fullest extent necessary for existing and future uses, but neither the state nor any water distribution system may acquire or hold any right to waste any water, to use water for other than its own purposes or to prevent the appropriation and application of water in excess of its reasonable and existing needs for useful purposes by other persons, subject to the rights of the state or a water distribution system to apply the water to use whenever necessity therefor exists.
Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0101 (5); SL 1966, ch 259, § 1; SL 1972, ch 237, § 2; SL 1983, ch 314, § 2.



§ 46-1-6 Definition of terms.

46-1-6. Definition of terms. Terms used in this title mean:

(1) "Artesian water," any confined groundwater that is under sufficient pressure to rise above its confining bed;

(2) "Artesian well," any well drilled into artesian waters which flows naturally or is pumped by mechanical means;

(3) "Beneficial use," any use of water within or outside the state, that is reasonable and useful and beneficial to the appropriator, and at the same time is consistent with the interests of the public of this state in the best utilization of water supplies;

(4) "Board," the Water Management Board created by § 1-40-15;

(5) "Chief engineer," the officer employed pursuant to § 46-2-3, or an authorized representative;

(6) "Department," the Department of Environment and Natural Resources;

(7) "Domestic use," use of water not exceeding eighteen gallons per minute on an average daily basis, except for larger domestic wells in operation before July 1, 1983, by an individual, or by a family unit or household, for drinking, washing, sanitary, and culinary purposes and other ordinary household purposes; irrigation of a noncommercial family garden, trees, shrubbery, or orchard not greater in area than one acre; eighteen gallons per minute or less for uses in schools, parks, and other public recreation areas; geothermal heat for a single household; or noncommercial on-farm alcohol production. The use of water supplied by a water distribution system for the preceding purposes, for the occupants of schools, hospitals, and other custodial care facilities and for fire protection is a domestic use as against appropriative rights having a priority after June 30, 1978. Stock watering is a domestic use. Use of water not exceeding eighteen gallons per minute on an average daily basis for livestock in a confinement operation, including water for drinking, sanitary and general welfare purposes and for like purposes by those caring for the livestock, is a domestic use. Use of groundwater by water distribution systems, except for irrigation purposes is a domestic use except where groundwater and water in flowing streams constitute the same water supply source, but only to the extent the water was actually used before July 1, 1978;

(8) "Dry draw," any ravine or watercourse not having an average daily flow of at least four-tenths cubic feet per second (twenty miner's inches) of water during the period May first to September thirtieth, inclusive, except for a body of water such as a natural or publicly owned lake;

(9) "Energy industry use," the use of water in an amount in excess of one thousand acre-feet per year as a medium for carrying coal or other energy minerals, or in the extraction or refining of energy minerals;

(10) "Energy industry user," a natural person, firm, partnership, limited liability company, association, syndicate, corporation, joint venture, public entity, or state or federal agency using or supplying water for energy industry use;

(11) "Energy minerals," energy minerals as that term is defined in § 10-39A-1.1;

(12) "Groundwater," water under the surface, whatever may be the geologic reservoir in which it is standing or moving;

(13) "Large capacity well," a well capable of delivering water in excess of four one-hundredths cubic feet per second or eighteen gallons per minute;

(14) "Municipal use," the use of water by the state through its institutions, facilities, and properties or by a municipality, and, with regard to municipal rights having a priority before July 1, 1978, by the inhabitants of the municipality, for household, custodial care, and fire protection purposes, whether supplied by the government or by a privately owned public utility or other agency, primarily to promote the life, safety, health, comfort, and business pursuits of the state, municipality and the inhabitants of the municipality. The term does not include the irrigation of crops on a commercial scale, even within the limits of the state institution, facility, property, or municipality, nor does it include large recreational uses such as lakes;

(15) "Person," a natural person, a partnership, an association, a corporation, a municipality, the State of South Dakota, any political subdivision of the state, and any agency of the federal government;

(16) "Secretary," the secretary of the Department of Environment and Natural Resources;

(17) "Water distribution system," a system of piping, valves, storage tanks, pumps, and appurtenances by which water is conveyed for domestic or municipal use by a common distribution system, including a municipality as defined in § 9-1-1, a nonprofit rural water supply company as defined in § 10-36A-1, a water user district as defined in § 46A-9-2, a sanitary district as defined in chapter 34A-5, or homes, including mobile homes as defined in § 32-3-1, and manufactured homes as defined in § 34-34A-1.1 supplied by a common distribution system;

(18) "Well," an artificial excavation or opening in the ground, made by means of digging, boring, drilling, jetting, or by any other artificial method, for the purpose of obtaining groundwater. Any series of openings, borings, or drillings developed and pumped collectively by a single pump unit shall be considered as one well;

(19) "Well driller," any person or persons engaged in the commercial drilling or construction, redrilling, and rebuilding of wells in this state.
Source: SL 1955, ch 430, § 1; SL 1955, ch 431, § 1; SDC Supp 1960, §§ 61.0102, 61.0401 (1) to (9); SL 1966, ch 259, § 2; SL 1972, ch 237, §§ 3, 4; SL 1973, ch 279, § 1; SL 1978, ch 314, §§ 1, 2; SL 1981 (2d SS), ch 1, §§ 2, 8; SL 1982, ch 309, § 2; SL 1983, ch 314, §§ 3 to 8; SL 1987, ch 324; SL 1989, ch 382; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1994, ch 351, § 111; SL 2012, ch 213, § 1.



§ 46-1-7 Standards of measurement--Flow of water--Volume of water--Miner's inch.

46-1-7. Standards of measurement--Flow of water--Volume of water--Miner's inch. The standard of the measurement of the flow of water shall be the cubic foot per second of time; and the standard of measurement of the volume of water shall be the acre-foot, being the amount of water upon an acre covered one foot deep, equivalent to forty-three thousand five hundred sixty cubic feet. The miner's inch shall be regarded as one-fiftieth of a cubic foot per second in all cases, except when some other equivalent of the cubic foot per second has been specially stated by the contract or has been established by actual measurement or use, or by court decree.

Source: SDC 1939, § 61.0138; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0124.



§ 46-1-8 Beneficial use--Measure and limit of right to use of waters.

46-1-8. Beneficial use--Measure and limit of right to use of waters. Beneficial use is the basis, the measure and the limit of the right to the use of waters described in this title.

Source: SL 1955, ch 430, § 1; SL 1955, ch 431, § 1; SDC Supp 1960, §§ 61.0102 (6), 61.0401 (10).



§ 46-1-9 Vested rights defined.

46-1-9. Vested rights defined. The term, vested rights, used in this title means:

(1) The right of a riparian owner to continue to use water actually applied to any beneficial use on March 2, 1955, or within three years immediately before that date to the extent of the existing beneficial use made of the water;

(2) Use for domestic purposes as that term is defined in subdivision 46-1-6(7);

(3) The right of a riparian owner to take and use water for beneficial purposes if the riparian owner was engaged in the construction of works for the actual application of the water to a beneficial use on March 2, 1955, and if the works were completed and water was applied to use within a reasonable time thereafter;

(4) Rights granted before July 1, 1955, by court decree;

(5) Uses of water under diversions and applications of water before the passage of the 1907 water law and not subsequently abandoned or forfeited.
Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0102 (7); SL 1983, ch 314, § 9; SL 2011, ch 165, § 255.



§ 46-1-10 Vested rights acquired before July 1, 1955, validated.

46-1-10. Vested rights acquired before July 1, 1955, validated. All vested rights as defined in § 46-1-9 acquired before July 1, 1955, are hereby in all respects validated.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0106.



§ 46-1-11 Violations of water use laws as misdemeanors--Civil fine in addition--Each day as separate violation--Exemption of board and commission actions.

46-1-11. Violations of water use laws as misdemeanors--Civil fine in addition--Each day as separate violation--Exemption of board and commission actions. Unless otherwise provided in this title, any person, firm, or corporation violating any of the provisions of chapters 46-4 to 46-10, inclusive, is guilty of a Class 2 misdemeanor. In addition, a civil fine of not more than five hundred dollars may be imposed for the violation. Each day of noncompliance with the provisions of this title shall be deemed a separate violation. Administrative actions of the department or Board of Water and Natural Resources, the Water Management Board, or the conservation commission are exempt from this section.

Source: SL 1955, ch 430, § 2; SL 1955, ch 431, § 2; SDC Supp 1960, §§ 61.9920, 61.9921; SL 1977, ch 347, § 1; SL 1981, ch 316, § 11.



§ 46-1-12 Suspension or cancellation of permit or license.

46-1-12. Suspension or cancellation of permit or license. Any permit or license issued pursuant to this title may be suspended or canceled by order of the Water Management Board after a hearing pursuant to chapter 1-26 whenever the board finds that an individual permittee or licensee, or the agent or employee of either of them as the case may be, has violated any term of the permit or license. The board may suspend the permit or license for a period of up to one year for the first violation; for up to three years for the second violation; and may cancel the permit or license for a third violation.

Source: SL 1977, ch 350; SL 1983, ch 314, § 10.



§ 46-1-13 Grant of water right for use outside state.

46-1-13. Grant of water right for use outside state. A water right may be granted for uses outside this state on the same basis and subject to the same terms and conditions as water rights are granted to persons for use of water within this state, subject to the principle of beneficial use as defined in subdivision § 46-1-6(3).

Source: SL 1978, ch 311; SL 1981 (2d SS), ch 1, § 11; SL 1983, ch 314, § 11.



§ 46-1-14 Terms and conditions of permits and licenses--Amendment.

46-1-14. Terms and conditions of permits and licenses--Amendment. The Water Management Board may issue any permit or license subject to terms, conditions, restrictions, qualifications, quantifications, or limitations on perpetuity consistent with this chapter which it considers necessary to protect the public interest and which are related to matters within the jurisdiction of the board. Water rights issued pursuant to this section may be amended by the board and priority is retained upon amendment. Upon amendment the board may alter terms, conditions, restrictions, qualifications, or quantifications consistent with this chapter.

Source: SL 1978, ch 312; SL 1983, ch 314, § 12.



§ 46-1-15 Permit required for appropriation of waters.

46-1-15. Permit required for appropriation of waters. Except as otherwise provided throughout this title, no person may appropriate the waters of this state for any purpose without first obtaining a permit to do so.

Source: SL 1983, ch 314, § 13.



§ 46-1-16 Authority of chief engineer to issue permits--Scheduling application.

46-1-16. Authority of chief engineer to issue permits--Scheduling application. The provisions of § 46-1-14 notwithstanding, the board may promulgate rules pursuant to chapter 1-26 to delegate the authority to issue permits to the chief engineer if the applicant does not contest the recommendation of the chief engineer and no person has filed a petition to oppose the application as provided in chapter 46-2A. Upon such delegation, the recommendation of the chief engineer shall become the decision of the board and the chief engineer shall issue the permit as recommended. However, the chief engineer may schedule an application, even if uncontested, for hearing by the board pursuant to chapter 46-2A upon finding that an application presents important issues of public policy or public interest that should be heard by the board.

Source: SL 1990, ch 355, § 1; SL 1992, ch 254, § 85.






Chapter 02 - Water Management Board And Chief Engineer

§ 46-2-1.2 Repealed.

46-2-1.2. Repealed by SL 1983, ch 314, § 14



§ 46-2-3 Chief engineer--Employment--Advice to board.

46-2-3. Chief engineer--Employment--Advice to board. The secretary may employ a licensed engineer, trained or experienced in hydrology as chief engineer, and other personnel as may be necessary. The chief engineer shall act as adviser to the Water Management Board in all matters pertaining to the distribution and conservation of waters of the state as provided by this title.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0104; SL 1965, ch 299; SL 1983, ch 314, § 15.



§ 46-2-3.1 Delegation of authority to chief engineer--Restrictions.

46-2-3.1. Delegation of authority to chief engineer--Restrictions. The Water Management Board may delegate to the chief engineer authority to act on its behalf concerning the quasi-judicial functions of interpreting, applying, and enforcing existing rules and laws and ordering action or abatement of action. The board may not delegate any other quasi-judicial functions as defined in § 1-32-1, except as otherwise provided by law. The board may promulgate rules pursuant to chapter 1-26 to delegate to the chief engineer the authority to issue permits pursuant to § 46-1-14.

Source: SL 1978, ch 315; SL 1983, ch 314, § 16; SL 1990, ch 355, § 2.



§ 46-2-4 Attorneys to advise board--Employment of other counsel.

46-2-4. Attorneys to advise board--Employment of other counsel. The attorney general shall assign one or more attorneys to advise the Water Management Board on legal matters and perform any and all legal duties necessary in connection with the board's work. The board may also employ other legal counsel.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0104; SL 1965, ch 299; SL 1983, ch 314, § 18.



§ 46-2-4.1 Attorneys to advise chief engineer.

46-2-4.1. Attorneys to advise chief engineer. The attorney general shall assign one or more attorneys to advise the chief engineer in the exercise of his duties. No attorney may represent both the Water Management Board and the chief engineer during a hearing by the board.

Source: SL 1983, ch 314, § 17.



§ 46-2-5 Rules to establish procedures and practices of board.

46-2-5. Rules to establish procedures and practices of board. The Water Management Board may promulgate rules pursuant to chapter 1-26 to:

(1) Establish procedures for submitting applications;

(2) Establish procedures and criteria for issuing, amending, renewing, qualifying, inspecting, reinstating, suspending, and cancelling permits, rights, and licenses;

(3) Establish procedures and criteria for regulating water uses;

(4) Establish practice requirements and procedures for issuing declaratory rulings and conducting contested cases; and

(5) Establish procedures for determining ordinary high and low water marks and outlet elevations.
Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0103; SL 1983, ch 314, § 19; SL 1990, ch 356, § 1.



§ 46-2-6 , 46-2-7. Repealed.

46-2-6, 46-2-7. Repealed by SL 1983, ch 314, §§ 20, 21



§ 46-2-7.1 Minutes and records of board actions.

46-2-7.1. Minutes and records of board actions. The Water Management Board shall keep accurate minutes and records of its actions. The records shall show in full all permits and licenses issued, together with all related action, and all acts or decisions of the board affecting any rights or claims to appropriate water.

Source: SL 1983, ch 314, § 22.



§ 46-2-8 Repealed.

46-2-8. Repealed by SL 1983, ch 13, § 18; SL 1983, ch 314, § 23



§ 46-2-9 Powers, functions, and duties of board.

46-2-9. Powers, functions, and duties of board. The Water Management Board, created in § 1-40-15, may perform all the duties and carry out all the functions assigned to it by law and shall have general supervision of the waters of the state, including measurement, appropriation, and distribution thereof, and may exercise any powers, functions, and duties as the Legislature may provide.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0104; SL 1965, ch 299; SL 1983, ch 314, § 24.



§ 46-2-10 Repealed.

46-2-10. Repealed by SL 1983, ch 314, § 25



§ 46-2-11 Regulatory authority of board.

46-2-11. Regulatory authority of board. The Water Management Board shall regulate and control the development, conservation, and allocation of the right to use the waters of the state according to the principles of beneficial use and priority of appropriation established by this title. The board may require reports and other information as it may deem advisable from all claimants or holders of any water permits or right.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0104; SL 1965, ch 299; SL 1983, ch 314, § 26.



§ 46-2-12 Repealed.

46-2-12. Repealed by SL 1983, ch 314, § 27



§ 46-2-13 Fees of department--Payment to state treasury to environment and natural resources fee fund.

46-2-13. Fees of department--Payment to state treasury to environment and natural resources fee fund. The department shall charge and receive the following fees, to be collected in advance:

(1) For filing and examining a location notice required for construction of a structure across a dry draw or nonnavigable watercourse for the purpose of diverting or collecting storm water and of applying the water to beneficial use, fifty dollars;

(2) For filing and examining an application for a permit to appropriate water, to construct works and to put the water to beneficial use, including filing of proofs of publication, recording the permit to appropriate water and action on all other papers relating to the application up to and including issuance of the permit, five hundred dollars for the first one hundred twenty acre feet per year or fraction thereof, two hundred fifty dollars for the second one hundred twenty acre feet or fraction thereof and one hundred dollars for each subsequent one hundred twenty acre feet or fraction thereof. If the water permit is denied, seventy-five percent of the fee shall be returned to the applicant. The fee for an application to appropriate 0.1 cubic feet per second or less, to change a diversion point or to add a diversion point with no new appropriation of water is one hundred dollars. The fee for filing and examining an application to appropriate water for future use is equal to ten percent of the fee charged for an application to appropriate water, construct works and put the water to beneficial use. The fee for maintaining the effectiveness of a future use permit after the period of seven years as set out in § 46-5-38.1 is likewise equal to ten percent of the fee charges for an application to appropriate water, construct works, or put the water to beneficial use. If an application to put part or all of the water reserved by a future use permit to beneficial use is filed, the entire fee for an application to appropriate water, construct works, or put water to beneficial use shall be paid;

(3) For each inspection of constructed water use works, including diversion works, dams, pumping plants, canals, or other conduits and for confirming the application of water to beneficial use under provisions of a permit to appropriate water, including issuance of a water license, two hundred dollars. The fee shall be submitted with the application to appropriate water and be refunded if the application is denied;

(4) For officially filing a transfer of ownership of an application or permit to appropriate water, fifty dollars;

(5) For filing and examining an application to reinstate a permit filed pursuant to § 46-2A-8.1, one hundred dollars; and

(6) For filing and examining an application to claim a vested right pursuant to §§ 46-5-49 and 46-6-2, fifty dollars, which may not be refunded.

All fees received by the department shall be paid into the state treasury to the environment and natural resources fee fund established in § 1-40-30.

Source: SDC 1939, § 55.1806; SL 1959, ch 450, § 1; SDC Supp 1960, § 61.0159; SL 1977, ch 348, § 1; SL 1978, ch 316; SL 1981, ch 314; SL 1983, ch 314, §§ 28 to 28B; SL 1985, ch 345, § 1; SL 1986, ch 363, § 7; SL 1992, ch 254, § 81; SL 1993, ch 334, § 1; SL 1994, ch 23, § 11; SL 2009, ch 13, § 8.



§ 46-2-14 Experimental and observation stations.

46-2-14. Experimental and observation stations. The Water Management Board may establish experimental and observation stations, including observation wells and stream gauging stations, wherever they may be beneficial.

Source: SL 1983, ch 314, § 29.



§ 46-2-15 , 46-2-16. Repealed.

46-2-15, 46-2-16. Repealed by SL 2006, ch 2, §§ 30, 31.



§ 46-2-17 Chief engineer's general enforcement authority.

46-2-17. Chief engineer's general enforcement authority. The chief engineer may:

(1) Investigate the use of the waters of the state and compliance with the provisions of water permits, licenses, rules, regulations, and laws relating to water rights;

(2) Institute enforcement and other proceedings before the Water Management Board;

(3) Enforce orders of the board; and

(4) Perform other acts authorized by statute or regulation.
Source: SL 1983, ch 314, § 32.



§ 46-2-18 Chief engineer's authority to order discontinuance of water use.

46-2-18. Chief engineer's authority to order discontinuance of water use. The provisions of chapter 1-26 notwithstanding, the chief engineer may, after appropriate investigation, issue an order to any person to shut off or limit the person's use of surface or groundwater, or to plug or otherwise control a well. The order may be issued only to protect another user who has higher or earlier priority or to cause a user of water to discontinue the use of water to which the user has no legal right. Upon a refusal to obey the order, the chief engineer may request a court of proper jurisdiction to issue a temporary restraining order or injunction to effectuate the provisions of the order.

Source: SL 1983, ch 314, § 33; SL 2011, ch 165, § 256.



§ 46-2-19 Chief engineer's authority to enter property.

46-2-19. Chief engineer's authority to enter property. The chief engineer, in the performance of duties under this title, may enter upon the lands of any person making appropriative use of the waters of the state after the chief engineer has made a reasonable attempt to notify the owner or possessor of the property of the entry. This section does not apply to entry into a house or the curtilage of a home.

Source: SL 1983, ch 314, § 34; SL 2011, ch 165, § 257.



§ 46-2-20 Cooperation with United States agencies.

46-2-20. Cooperation with United States agencies. The Water Management Board may cooperate with agencies of the United States engaged in similar surveys and investigations and in construction of works for development and use of the water supply of the state, expending for those purposes any money available for the work of the board, and may accept and use, in connection with the work of the board, the results of the work of agencies of the United States.

Source: SL 1983, ch 314, § 35.



§ 46-2-21 County appropriations for geologic or groundwater studies.

46-2-21. County appropriations for geologic or groundwater studies. A board of county commissioners may appropriate funds for the purpose of defraying the expense of having geologic or groundwater studies conducted within its county.

Source: SL 1983, ch 314, § 36.



§ 46-2-22 Enforcement dry-draw dam domestic use limitations restricted.

46-2-22. Enforcement dry-draw dam domestic use limitations restricted. The Water Management Board may not enforce limitations on domestic use of water from dry-draw dams complying with § 46-4-3 except in response to a written complaint from a person claiming interference with water permits or rights on the same watercourse. The dry-draw dam owner shall first be given an opportunity for a hearing before the board in accordance with the provisions of chapter 1-26.

Source: SL 1985, ch 344.



§ 46-2-23 Establishment of well rehabilitation and plugging subfund--Source of subfund--Expenditures--Unexpended funds--Uses of fund.

46-2-23. Establishment of well rehabilitation and plugging subfund--Source of subfund--Expenditures--Unexpended funds--Uses of fund. There is hereby established in the state treasury a subfund of the water and environment fund to be designated as the South Dakota well rehabilitation and plugging subfund. This subfund shall consist of all moneys, including legislative appropriations; interest on the well rehabilitation and plugging subfund; and, notwithstanding the provisions of § 34A-12-15, all money collected by the department in the enforcement of the provisions of Title 46, chapter 34A-2A, or in any other action, proceeding or settlement based upon violation of the state's water laws, excluding criminal proceedings for criminal fines. Expenditures from this subfund shall be appropriated through the normal budget process. Unexpended funds and interest shall remain in the subfund until appropriated by the Legislature. The Water Management Board may expend appropriated money from the well rehabilitation and plugging subfund to rehabilitate wells that were not constructed pursuant to board rules governing well construction, to rehabilitate wells that a well driller has refused to correct or to plug abandoned wells or uncontrolled flowing wells.

Source: SL 1992, ch 254, § 79.






Chapter 02A - Administrative Procedure For Appropriation Of Water

§ 46-2A-1 Application of provisions of chapter.

46-2A-1. Application of provisions of chapter. The provisions of this chapter apply to any application for:

(1) A permit to appropriate water;

(2) An amendment of an existing permit or license, including change in use of water or change in place of use or diversion point of water;

(3) A reservation for future use;

(4) A permit for flood control;

(5) A well driller license;

(5A) A well pump installer license;

(6) Reinstatement of a permit;

(7) A vested right claim; and

(8) Other cases as may be specified by statute.
Source: SL 1983, ch 316, § 1; SL 1985, ch 345, § 2; SL 1986, ch 363, § 4; SL 2001, ch 241, § 1.



§ 46-2A-2 Recommendation of chief engineer on application--Schedule of hearing.

46-2A-2. Recommendation of chief engineer on application--Schedule of hearing. Within sixty days of receipt of a completed application, the chief engineer shall recommend in writing approval, disapproval or deferral until further notice and shall schedule the application for hearing by the Water Management Board. The recommendation shall include any terms, conditions, restrictions, qualifications, quantifications, or limitations on perpetuity which are consistent with this chapter, necessary to protect the public interest and related to matters within the jurisdiction of the chief engineer or the board.

Source: SL 1983, ch 316, § 4.



§ 46-2A-3 Recommendation of chief engineer on application--Mailing to applicant--Duties of applicant.

46-2A-3. Recommendation of chief engineer on application--Mailing to applicant--Duties of applicant. In all cases except applications for a well driller license or a well pump installer license, the chief engineer shall mail a copy of the recommendation to the applicant and, if the recommendation is to approve or defer the application, a copy of the newspaper notice to be published and the times when it is to be published. If the recommendation is to deny the application, the applicant within twenty days of the date the recommendation was mailed shall state in writing whether the applicant intends to oppose the recommendation at a hearing before the Water Management Board. Failure to submit a statement of intent to oppose a recommendation to deny to the chief engineer constitutes a withdrawal of the application. If the applicant chooses to oppose the recommendation, the chief engineer shall provide the applicant notice of the hearing to be published pursuant to the provisions of § 46-2A-4. Any cost of publication shall be borne by the applicant.

Source: SL 1983, ch 316, § 5; SL 2001, ch 241, § 2.



§ 46-2A-4 Publication of application and recommendation of chief engineer--Time for publication--Contents of notice.

46-2A-4. Publication of application and recommendation of chief engineer--Time for publication--Contents of notice. Except in the case of an application for a well driller license or a well pump installer license, if a recommendation is to approve or defer an application or if an applicant has filed a petition to oppose a recommendation to deny an application, the applicant shall publish notice of the application and recommendation at least once in at least one official newspaper in each county where the water will be diverted or used or where project works will be located. The official newspaper shall be selected by the chief engineer and shall be a newspaper designated as an official newspaper pursuant to § 7-18-3. If the official newspaper is a weekly newspaper, then the notice shall also be published at least once in a daily newspaper. The daily newspaper selected by the chief engineer shall be located as near as possible to the location where the water will be diverted or used. Public notice of the application shall also be posted on the department's website until final action is taken on the application. The publication shall be at least twenty days before the first day of the Water Management Board meeting at which the matter is noticed to be heard. No application for a permit, license, or amendment may be considered and approved by the board until proof of all required publications has been filed with the chief engineer. The notice, which shall be provided by the chief engineer to the applicable newspapers, shall include the following, as applicable:

(1) The name and address of the applicant;

(2) A brief description of the project, including, where applicable, the proposed place or places of use of the water or facilities, including the point of diversion, the amount of water to be used and the purpose for which the water or facility is to be used;

(3) A brief statement describing the recommendation and the reasons for the recommendation;

(4) A statement that any interested person who intends to participate in the hearing shall file a petition to oppose or support the application and that the petition shall be filed with the chief engineer and applicant at least ten days before the published date for hearing;

(5) A statement that a petition to oppose or support an application may be informal, but shall be in writing and shall contain the following:

(a) A statement describing the petitioner's interest in the application;

(b) The reasons for the petitioner's opposition to or support for the application; and

(c) The signature and mailing address of the petitioner or the petitioner's legal counsel;

(6) A statement telling where copies of the recommendation, application, or other information may be obtained;

(7) The time when and the place where the application will be considered by the board;

(8) A statement that the recommendation of the chief engineer is not final or binding upon the board and is subject to the approval of the board after it reaches a conclusion based on facts at the public hearing;

(9) A statement that the time of hearing will be automatically extended for at least twenty days upon written request of the applicant or any person who has filed a petition to oppose or support the application and a statement that any such request by the applicant or person filing a petition shall be made at least ten days before the published date for hearing; and

(10) A statement that if the applicant does not contest the recommendation of the chief engineer and no petition to oppose the application is received, the chief engineer shall act on the application pursuant to the chief engineer's recommendation and no hearing may be held before the board, unless the chief engineer makes a finding that an application, even if uncontested, presents important issues of public policy or public interest that should be heard by the board.
Source: SL 1983, ch 316, § 6; SL 1986, ch 364; SL 1990, ch 355, § 3; SL 1992, ch 254, § 84; SL 2001, ch 241, § 3; SL 2012, ch 214, § 1.



§ 46-2A-5 Postponement of hearing on application--Time for notice.

46-2A-5. Postponement of hearing on application--Time for notice. The applicant or any person who has filed a petition to oppose or support an application, may submit a written notice to the chief engineer requesting a postponement of the date set for hearing on the application. Upon receipt of the written notice, the chief engineer shall cancel the original hearing on the application and reschedule the application for hearing by the Water Management Board not less than twenty days after the published date for hearing. The notice shall be filed at least ten days before the published date for hearing.

Source: SL 1983, ch 316, § 11.



§ 46-2A-6 Service and filing of pleadings, petitions, and motions.

46-2A-6. Service and filing of pleadings, petitions, and motions. The originals of all pleadings, including petitions to contest, petitions to intervene, and motions, shall be filed with the chief engineer and served upon other parties, either personally or by mail. The chief engineer shall provide copies to all Water Management Board members. Service and filing by mail shall be deemed complete upon mailing.

Source: SL 1983, ch 316, § 12.



§ 46-2A-7 Approval or disapproval of permit, license, or amendment--Applications for groundwater source determined to be fully appropriated.

46-2A-7. Approval or disapproval of permit, license, or amendment--Applications for groundwater source determined to be fully appropriated. If the Water Management Board determines, based upon the evidence presented at the hearing, that the applicable requirements for the permit, license, or amendment have been met, it shall approve the permit, license, or amendment. If the board determines that the requirements have not been met or that the evidence is insufficient to support a determination, it shall disapprove the application or defer it for further study. The chief engineer shall hold an application submitted on or after July 1, 2014, to appropriate water from a groundwater source determined to be fully appropriated by the board pursuant to § 46-6-3.1 only as provided in §§ 46-2A-7.1 to 46-2A-7.7, inclusive.

Source: SL 1983, ch 316, § 13; SL 2014, ch 214, § 1.



§ 46-2A-7.1 Notice of determination that groundwater source fully appropriated--Applications for future consideration.

46-2A-7.1. Notice of determination that groundwater source fully appropriated--Applications for future consideration. If the board determines a groundwater source to be fully appropriated pursuant to § 46-6-3.1, the chief engineer shall publish a notice within thirty days of the board's final decision at least once in at least one official newspaper in each county where the groundwater source is located. For any groundwater source determined to be fully appropriated by the board prior to July 1, 2014, notice shall also be published as provided by this section. If the official newspaper is a weekly newspaper, the notice shall also be published at least once in a daily newspaper serving the general area where the groundwater source is located and posted on the department's website until the thirty day application period is completed. The public notice shall describe the decision of the board and provide notice of a thirty day application period during which the chief engineer shall accept and hold for future consideration applications to appropriate water from the groundwater source specified in the public notice.

Source: SL 2014, ch 214, § 2.



§ 46-2A-7.2 Date of receipt--Incomplete application--One irrigation permit application per parcel.

46-2A-7.2. Date of receipt--Incomplete application--One irrigation permit application per parcel. The date of receipt affixed to any application submitted pursuant to § 46-2A-7.1 shall be the date of the thirtieth day of the thirty day application period. An incomplete application will be returned to the applicant with notification of the deficiencies. The applicant has thirty days from the date the application is returned to complete and resubmit the application to retain the common priority date assigned to all of the applications. Any application received after the date of the board's decision and prior to the commencement of the thirty day application period shall assume the same priority date assigned to applications submitted during the thirty day application period. The chief engineer shall also accept and hold any application submitted after the thirty day application period but such an application shall take a priority date as of the date of receipt of the application. No more than one irrigation permit application may be accepted for the same acreage.

Source: SL 2014, ch 214, § 3.



§ 46-2A-7.3 Applications submitted prior to board decision that aquifer is fully appropriated or prior to July 1, 2014.

46-2A-7.3. Applications submitted prior to board decision that aquifer is fully appropriated or prior to July 1, 2014. Any application submitted prior to the board's decision that an aquifer is fully appropriated pursuant to § 46-6-3.1 or prior to July 1, 2014, is not eligible to be included in the process established by §§ 46-2A-7.1 to 46-2A-7.7, inclusive, and shall be considered by the board for final action. The board may approve, deny, or defer those applications for further study.

Source: SL 2014, ch 214, § 4.



§ 46-2A-7.4 Priority list for future unappropriated water.

46-2A-7.4. Priority list for future unappropriated water. From the list of complete applications submitted pursuant to § 46-2A-7.1 and assigned a common priority date, the board shall create a priority list using a random selection process to be determined by the board. The priority list determines the order of eligibility for any unappropriated water the board may determine is available at a future date. Establishing the priority of each application by the board shall be scheduled no later than the second regularly scheduled board meeting following expiration of the thirty day application period.

Source: SL 2014, ch 214, § 5.



§ 46-2A-7.5 Public hearing to review groundwater source--Notice--Retention of eligibility by applicant.

46-2A-7.5. Public hearing to review groundwater source--Notice--Retention of eligibility by applicant. For any groundwater source determined to be fully appropriated pursuant to § 46-6-3.1, the board shall hold a public hearing to review the groundwater source, all permits appropriating water from that source, and all held applications at least once every five years to determine whether unappropriated water is available. The chief engineer shall publish notice of the hearing at least once in at least one official newspaper in each county where the groundwater source is located. If the official newspaper is a weekly newspaper, the notice shall also be published at least once in a daily newspaper serving the general area where the groundwater source is located and posted on the department's website until the public hearing is completed. The chief engineer shall also provide notice of the five-year review and hearing to the address included in each applicant's file. Each applicant shall notify the chief engineer in writing within thirty days of receipt of the notice whether the applicant desires to retain eligibility to appropriate any water that the board may determine is available through its review of the aquifer. A fee equal to ten percent of their original application fee shall also be remitted to the chief engineer to retain eligibility. Failure of the applicant to notify the chief engineer in writing or remit the fee constitutes withdrawal of the held application.

Source: SL 2014, ch 214, § 6.



§ 46-2A-7.6 Unappropriated water to be available to held applications based on priority.

46-2A-7.6. Unappropriated water to be available to held applications based on priority. If the board determines that unappropriated water has become available from a fully appropriated groundwater source during the five-year review under § 46-2A-7.5, the board shall make the unappropriated water available to the applications being held by the chief engineer based on the priority established in §§ 46-2A-7.2 and 46-2A-7.4. The chief engineer shall process held applications in accordance with the notice provisions pursuant to chapter 46-2A until such time the board determines the groundwater source to again be fully appropriated in accordance with § 46-6-3.1. Any remaining applications shall continue to be held by the chief engineer for future five-year reviews by the board. If there is remaining unappropriated water available after processing all held applications, the remaining unappropriated water is subject to general appropriation as provided by law.

Source: SL 2014, ch 214, § 7.



§ 46-2A-7.7 Transfer of water permit application.

46-2A-7.7. Transfer of water permit application. No water permit application approved by the board pursuant to § 46-2A-7.6 may be transferred until the water has been placed to beneficial use as specified in the permit. For a permit to irrigate, no transfer of water or acreage may be approved for an amount of water or acres greater than the amount developed at the original site.

Source: SL 2014, ch 214, § 8.



§ 46-2A-8 Time for completion of construction and use of water--Application for lesser amount of water or variance in periods of use.

46-2A-8. Time for completion of construction and use of water--Application for lesser amount of water or variance in periods of use. Any construction necessary to put the water to beneficial use shall be completed within five years of approval of the permit and the water shall be put to beneficial use within an additional four years. The Water Management Board may, in its discretion, approve any application for a lesser amount of water or may vary the periods of annual use and the permit to appropriate water shall be regarded as limited accordingly.

Source: SL 1983, ch 316, § 16.



§ 46-2A-8.1 Reinstatement of permit after expiration of time for construction--Application--Priority.

46-2A-8.1. Reinstatement of permit after expiration of time for construction--Application--Priority. The Water Management Board may reinstate any water permit with a priority date after March 31, 1977, if unappropriated water is available and construction necessary to put water to beneficial use was not completed pursuant to § 46-2A-8 or 46-5-26. Any application under this section shall be made within three years of the expiration of the original construction period pursuant to chapter 46-2A. The priority date for the application to reinstate a permit shall be the date the application to reinstate is filed.

Source: SL 1985, ch 345, § 3; SL 1996, ch 263, § 1.



§ 46-2A-9 Appropriation of water--When permit may be issued.

46-2A-9. Appropriation of water--When permit may be issued. A permit to appropriate water may be issued only if there is reasonable probability that there is unappropriated water available for the applicant's proposed use, that the proposed diversion can be developed without unlawful impairment of existing rights and that the proposed use is a beneficial use and in the public interest.

Source: SL 1983, ch 316, § 18.



§ 46-2A-10 Reservation for future use--When approval allowed.

46-2A-10. Reservation for future use--When approval allowed. A reservation for a future use may be approved only if there is a reasonable probability that unappropriated water is available for appropriation, that the quantity of water reserved will be needed by the entity and that the proposed use will be a beneficial use and in the public interest.

Source: SL 1983, ch 316, § 19.



§ 46-2A-11 Flood control works--When permit may be issued.

46-2A-11. Flood control works--When permit may be issued. A permit for flood control works may be issued only if the project will reduce the damage from flooding or erosion in the area proposed to be benefited, the project will not increase the likelihood or the severity of flood damages in areas other than the project area or the area proposed to be benefited, the project will not endanger human life or property and the project will not impair existing water rights, except to the extent that such rights are extinguished or compensated through agreement or exercise of the power of eminent domain.

Source: SL 1983, ch 316, § 20.



§ 46-2A-12 Amendment of permit or license--When granted.

46-2A-12. Amendment of permit or license--When granted. An amendment of an existing permit or license may be granted for a change in use, a change in point of diversion or other change only if the change does not unlawfully impair existing rights and is for a beneficial use and in the public interest.

Source: SL 1983, ch 316, § 21.



§ 46-2A-13 Well driller or well pump installer license--Issuance by chief engineer--Procedure on denial or deferral of decision.

46-2A-13. Well driller or well pump installer license--Issuance by chief engineer--Procedure on denial or deferral of decision. In the case of an application for a well driller license or a well pump installer license, the chief engineer may issue the license. If the chief engineer's recommendation is to deny the license or to defer the decision on the license, the chief engineer shall mail a copy of the recommendation to the applicant with a statement of the reasons for the recommendation and the time and place of the hearing before the Water Management Board on the recommendation, in accordance with the provisions of chapter 1-26.

Source: SL 1983, ch 316, § 10; SL 2001, ch 241, § 4.



§ 46-2A-14 Application and permit refer to one water use system--Location to be stated.

46-2A-14. Application and permit refer to one water use system--Location to be stated. Any application and permit to appropriate water shall refer to one water use system, the location of which shall be described in the application.

Source: SL 1955, ch 430, § 1; SL 1957, ch 490, § 1; SDC Supp 1960, § 61.0110; SDCL, § 46-5-12; SL 1983, ch 316, § 3; SL 1985, ch 345, § 5.



§ 46-2A-15 Date of receipt of application recorded--Correction of application.

46-2A-15. Date of receipt of application recorded--Correction of application. The date of receipt by the chief engineer of an application for any permit, license, or amendment under Title 46 shall be endorsed thereon. If the chief engineer determines that the application is defective in form or incomplete, it shall be returned to the applicant with a statement of the corrections, amendments, or changes required within thirty days after its receipt. Sixty days from the date the application is returned shall be allowed for refiling. If refiled, with corrections made as required within sixty days, the application shall take priority as of the date of its original filing. Any corrected application filed after the sixty-day time allowed shall be treated in all respects as an original application received on the date of its refiling.

Source: SDC 1939, § 61.0123; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0111; SDCL, § 46-5-16; SL 1983, ch 316, § 2; SL 1985, ch 345, § 7.



§ 46-2A-16 Validation of vested water right claim--Notice.

46-2A-16. Validation of vested water right claim--Notice. Any claim for vested rights as defined in § 46-1-9 or 46-6-1 that has been accepted for filing by the chief engineer or Board of Water Management, prior to July 1, 1986, is eligible for validation. The chief engineer shall prepare a list based on the point of diversion of these vested rights on a county-by-county basis. By July 31, 1988, the chief engineer shall cause to be published once a week for two consecutive weeks in a newspaper of general circulation in each county a notice of these vested rights in the county in which the notice is published. The notice shall include the following:

(1) The name and address of these vested right holders;

(2) The legal description of the diversion points and, if the water is used for irrigation purposes, the legal description of the land on which the water has been used;

(3) The source of water;

(4) A statement that any person who wishes to oppose validation of any such vested right shall, within ninety days of the date of the last publication, file a petition of intent to oppose the validation with the department and with the vested right holder; and

(5) A statement that any interested person may obtain a copy of the chief engineer's vested right list for other counties from the department.

A copy of each notice published in a county shall be mailed by the chief engineer by first class mail to all known water right or water permit holders in that county. No hearing may be scheduled unless a petition of intent to oppose is filed.

Source: SL 1986, ch 363, § 1.



§ 46-2A-17 Hearing to oppose validation--Notice.

46-2A-17. Hearing to oppose validation--Notice. If a petition of intent to oppose the validation of a recognized vested water right claim is filed pursuant to § 46-2A-16, the Board of Water Management shall hear and determine the matter de novo. Further published notice is not necessary, but the parties shall be notified of the hearing by first class mail. If no petition opposing validation of the recognized water right claim is filed pursuant to § 46-2A-16, the board shall issue an order validating the vested right claim.

Source: SL 1986, ch 363, § 2.



§ 46-2A-18 Abandonment of validated vested right.

46-2A-18. Abandonment of validated vested right. Recognition or validation of a vested right under § 46-5-49 or 46-6-2 does not protect the water right from a claim of abandonment or forfeiture based upon acts occurring in whole or in part after the date of the board's recognition or validation. The entry of an order under § 46-2A-17 does not protect the water right from a claim of abandonment or forfeiture based upon acts occurring in whole or in part after the date of the original acceptance of the filing of the claim by the chief engineer or the Board of Water Management.

Source: SL 1986, ch 363, § 3.



§ 46-2A-19 Adjustment and validation of certain interstate water right claims.

46-2A-19. Adjustment and validation of certain interstate water right claims. Any person claiming to be the owner of a right to appropriate water from any source for beneficial use other than domestic uses as defined in subdivision § 46-1-6(7), on property in the State of South Dakota which was located in the state of Nebraska prior to ratification and approval of state boundary changes pursuant to § 1-2-8 shall file with the chief engineer prior to July 1, l993, any water use claim in a form and manner prescribed by the Board of Water Management. The claim shall set forth the water source, the amount of water used, when the water was used, purpose of use, the location of the diversion works and, if the water has been used for irrigation purposes, the legal description of the land upon which the water has been used and the name of the land owner. Any water right or other document issued by the state of Nebraska concerning the claimed water use shall accompany the claim. The claim shall be signed under oath, and shall be either from the claimant's own personal knowledge or on information and belief. The hearing on the claim shall be conducted pursuant to the procedures contained in this chapter. If the claim is approved by the Board of Water Management, the priority date assigned to the claim shall be either the date assigned to a water right granted in the state of Nebraska or the date water was originally put to beneficial use in the state of Nebraska, if no water right was granted. Failure to file a claim prior to July 1, 1993, waives any claim for appropriation of water.

Source: SL 1991, ch 370.



§ 46-2A-20 Term limitation on water withdrawal from Madison formation in certain counties.

46-2A-20. Term limitation on water withdrawal from Madison formation in certain counties. Notwithstanding §§ 46-1-14 and 46-2A-7, no water permit for construction of works to withdraw water from the Madison formation in Butte, Fall River, Custer, Lawrence, Meade and Pennington counties may be issued for a term of more than twenty years, unless the Water Management Board determines, based upon the evidence presented at a hearing that:

(1) Sufficient information is available to determine whether any significant adverse hydrologic effects on the supply of water in the Madison formation would result if the proposed withdrawal were approved; and

(2) The information, whether provided by the applicant or by other means, shows that there is a reasonable probability that issuance of the proposed permit would not have a significant adverse effect on nearby Madison formation wells and springs.
Source: SL 1992, ch 315, § 1.



§ 46-2A-21 Deletion of term limitation under certain conditions--Cancellation or amendment of permit.

46-2A-21. Deletion of term limitation under certain conditions--Cancellation or amendment of permit. At any time during the twenty-year term set forth in § 46-2A-20, or following its expiration, the board may delete the term limitation condition upon a finding that sufficient information has become available to determine:

(1) Whether the withdrawal would cause any significant adverse effects on the supply of water in the Madison formation; and

(2) Whether the withdrawal would cause any significant adverse effects on nearby Madison formation wells and springs.

At the end of the twenty-year limitation, the board may cancel a permit or amend the permit with a new term limitation of up to twenty years, if the board is unable to make a finding after notice and hearing that sufficient information is available to delete the term limitation. The priority date for any permit issued with a term limitation or amended with an additional term limitation shall be the date the original application was filed.

Source: SL 1992, ch 315, § 2.



§ 46-2A-22 Correction of errors in published notice of vested right claims--Contents--Hearing only on filing of petition.

46-2A-22. Correction of errors in published notice of vested right claims--Contents--Hearing only on filing of petition. Any vested right claim published for validation in accordance with § 46-2A-16 may be readvertised to correct errors in the published notice pursuant to the publication time frame and comment period established by § 46-2A-4. The contents of the notice shall conform to § 46-2A-16, as applicable, and delivery of a copy of the notice to all known water right or water permit holders is not required. No hearing may be scheduled unless a petition of intent to oppose is filed.

Source: SL 1992, ch 254, § 80.



§ 46-2A-23 Publication of notice to determine opposition to application or recommendation of chief engineer--Petition to contest--Notice of hearing.

46-2A-23. Publication of notice to determine opposition to application or recommendation of chief engineer--Petition to contest--Notice of hearing. Following the issuance of a recommendation to approve an application pursuant to § 46-2A-2, the chief engineer may publish, at the expense of the applicant, a notice to determine whether any person opposes the application or recommendation of the chief engineer. The notice shall be published as provided for in § 46-2A-4, and the notice shall contain the information provided for in subdivisions 46-2A-4(1), (2), (3), (5), (6), and (10). The notice is not required to refer to a board meeting or hearing date. In addition, the notice shall include a statement that if the applicant intends to contest the recommendation, the applicant shall file a petition with the chief engineer, and any interested person who intends to oppose or support the application or recommendation shall file a petition with the chief engineer and the applicant. Any petition shall be filed within ten days of the published notice.

If no petition to contest the recommendation or to oppose an application is timely filed, the chief engineer, following receipt of proof of publication, shall act on the application consistent with the chief engineer's recommendation as provided by rules promulgated by the Water Management Board pursuant to chapter 1-26 delegating authority to the chief engineer to issue uncontested permits pursuant to §§ 46-1-16 and 46-2-3.1, without hearing by the board.

If a petition to contest the recommendation or to oppose the application is timely filed, the chief engineer shall provide notice of a board hearing pursuant to § 1-26-17. The notice shall also include a statement that the recommendation of the chief engineer is not final or binding upon the board and is subject to the decision of the board based on evidence and record of the public hearing. A statement shall also be included in the notice that the applicant or any interested person who has filed a petition to oppose or support an application, may file a written notice with the chief engineer requesting postponement of the original hearing date. The written notice requesting postponement shall be filed within twenty days of the date of the notice scheduling the board hearing, but not less than ten days before the date the application is scheduled for hearing. Upon timely receipt of a written notice, the chief engineer shall cancel the original hearing and reschedule the hearing not less than twenty days after the original hearing date. Notice of hearing shall be provided by personal service or by first class mail to the applicant and parties of record.

Source: SL 1993, ch 334, § 2; SL 2011, ch 165, § 258; SL 2012, ch 214, § 2.






Chapter 03 - Survey And Investigation Of Water Resources [Repealed]

CHAPTER 46-3

SURVEY AND INVESTIGATION OF WATER RESOURCES [REPEALED]

[Repealed by SL 1982, ch 309, §§ 12, 13; SL 1983, ch 314, § 37]



Chapter 03A - Weather Modification Activities [Repealed]

§ 46-3A-1 to 46-3A-3. Repealed.

46-3A-1 to 46-3A-3. Repealed by SL 2012, ch 215, §§ 1 to 3.



§ 46-3A-4.1 , 46-3A-5. Repealed.

46-3A-4.1, 46-3A-5. Repealed by SL 2012, ch 215, §§ 4, 5.



§ 46-3A-8 to 46-3A-30. Repealed.

46-3A-8 to 46-3A-30. Repealed by SL 2012, ch 215, §§ 6 to 28.



§ 46-3A-31 Repealed.

46-3A-31. Repealed by SL 2011, ch 165, § 262.






Chapter 04 - Dry-Draw And Nonnavigable Stream Dams

§ 46-4-1 Dry-draw on agricultural lands--Right to construct dam--Right or permit for dam on stream or dry-draw subject to prior appropriation.

46-4-1. Dry-draw on agricultural lands--Right to construct dam--Right or permit for dam on stream or dry-draw subject to prior appropriation. Upon compliance with § 46-4-3, any person who has or holds any possession, right or title to any agricultural lands may construct a dam across a dry-draw without obtaining a permit to appropriate water unless the dam will impound more than twenty-five acre feet of water. Any water right or permit for a dam on a stream or a dry-draw for domestic or other use is subject to the doctrine of prior appropriation.

Source: SDC 1939, § 61.0133; SL 1955, ch 430, § 1; SL 1957, ch 490, § 3; SL 1959, ch 451; SDC Supp 1960, § 61.0138 (1); SL 1983, ch 318, § 1.



§ 46-4-1.1 Nonnavigable stream--Right to construct and maintain dam.

46-4-1.1. Nonnavigable stream--Right to construct and maintain dam. Any person owning land through which any nonnavigable stream passes may construct and maintain a dam across the nonnavigable stream if the course of the water is not changed, vested rights are not interfered with and no land flooded other than that belonging to the owner of the dam or upon which an easement for that purpose has been secured.

Source: SL 1983, ch 318, § 2.



§ 46-4-2 Upper users priority for domestic use--Exception--Contest resolution--Appeal.

46-4-2. Upper users priority for domestic use--Exception--Contest resolution--Appeal. For the uses stated in this chapter, upper users have first priority for domestic use except that it is unlawful for an upper owner to build new works that would deprive a lower owner of water which has been regularly approved under this chapter. Any contest between upper and lower dry-draw owners shall be brought to the Water Management Board first for resolution. The board's ruling may be appealed to circuit court under the provisions of chapter 1-26.

Source: SL 1957, ch 490, § 3; SDC Supp 1960, § 61.0138 (5); SL 1983, ch 318, § 3.



§ 46-4-3 Location notice required--Filing.

46-4-3. Location notice required--Filing. Any person desiring to take advantage of any of the rights provided in this chapter shall file a location notice with the register of deeds of the county in which the right is located and shall mail a copy of the notice to the Water Management Board.

Source: SDC 1939, § 61.0133; SL 1955, ch 430, § 1; SL 1957, ch 490, § 3; SDC Supp 1960, § 61.0138 (2); SL 1983, ch 318, § 4; SL 2011, ch 165, § 263.



§ 46-4-4 Location notice--Contents--Verification.

46-4-4. Location notice--Contents--Verification. The location notice required under the provisions of § 46-4-3 shall contain the following information:

(1) The name and address of the landowner and of the locator;

(2) The date of the notice;

(3) The legal description of the land upon which the dam is to be located;

(4) The total number of acre-feet of water claimed for all purposes for each year;

(5) The acre-foot storage capacity of the reservoirs;

(6) The estimated surface area of the storage basin; and

(7) The number of acres of watershed above the dam.

The location notice shall be subscribed and sworn to by the applicant before a notary public or other officer having a seal.

Source: SDC 1939, § 61.0133; SL 1955, ch 430, § 1; SL 1957, ch 490, § 3; SDC Supp 1960, § 61.0138 (3); SL 1983, ch 318, § 5.



§ 46-4-5 Vested right to water from dry-draw.

46-4-5. Vested right to water from dry-draw. The right of any person to continue the use of water from any dry-draw is a vested right, to the extent it is not abandoned or forfeited and:

(1) The water had actually been applied to a beneficial use on March 18, 1957, or within three years immediately before that date to the extent of the actual beneficial use of the water; or

(2) The dry-draw owner was engaged in the construction of works for the actual application of water to a beneficial use on March 18, 1957, if the works were completed and water actually applied for such use within a reasonable time after that date, to the extent of actual beneficial use of the water; or

(3) The dry-draw owner filed a location notice and constructed or was in the process of constructing the dry-draw structure on December 31, 1982, if the works were completed and water actually applied to beneficial use within a reasonable time after that date to the extent of actual beneficial use.
Source: SL 1957, ch 490, § 3; SDC Supp 1960, § 61.0138 (4); SL 1981, ch 315; SL 1983, ch 318, § 6; SL 2011, ch 165, § 264.



§ 46-4-6 Time for construction and completion of dam.

46-4-6. Time for construction and completion of dam. Any person appropriating the waters of any dry-draw or watercourse within this state, within sixty days after the filing of the notice provided for in §§ 46-4-3 and 46-4-4, shall begin the construction of the dam mentioned in § 46-4-1 for the storage or diversion of the waters, shall proceed diligently to complete the dam and shall divert the waters for beneficial use as rapidly as possible.

Source: SDC 1939, § 61.0133; SL 1955, ch 430, § 1; SL 1957, ch 490, § 3; SL 1959, ch 451; SDC Supp 1960, § 61.0138 (1); SL 1983, ch 318, § 7.



§ 46-4-7 , 46-4-8. Repealed.

46-4-7, 46-4-8. Repealed by SL 1992, ch 254, §§ 82, 83






Chapter 05 - Appropriation Of Water

§ 46-5-1 Natural flow of stream or spring--Restrictions on riparian use.

46-5-1. Natural flow of stream or spring--Restrictions on riparian use. No landowner may prevent the natural flow of a stream, or of a natural spring from where it starts its definite course, or of a natural spring arising on his or her land which flows into and constitutes a part of the water supply of a natural stream, nor pursue nor pollute any of these, except as provided by § 46-5-2.

Source: SDC 1939, § 61.0101; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0137; SL 1983, ch 314, § 39; SL 2011, ch 165, § 265.



§ 46-5-1.1 Obstruction of navigable watercourse or interference with stage, level, or flow of public waters prohibited--Contests resolved by Water Management Board.

46-5-1.1. Obstruction of navigable watercourse or interference with stage, level, or flow of public waters prohibited--Contests resolved by Water Management Board. No person may obstruct the free navigation of any navigable watercourse within this state. No person, except under lawful authority to do so, may intentionally obstruct, tamper with, or interfere with the stage, level, or flow of the public waters of this state by any means, including a ditch, drain, or dike, so that the stage, level, or flow of water in any lake, stream, river, or other public watercourse is raised or lowered or its natural flow interfered with in any way. At the request of any person, unit of local government, or political subdivision of the state, any contest pertaining to the restrictions set forth in this section may be brought to the Water Management Board for resolution. The board may require the parties to any contested case under this section to submit the matter for mediation prior to a hearing before the board. Mediation may be informal or through a trained professional mediator as may be directed by the board. All costs of mediation shall be equally shared by the parties unless the parties agree to some other apportionment of costs. The parties shall report to the board at its next regularly scheduled meeting the status of the mediation. If the parties are unable to resolve the matter through mediation, the matter shall be submitted to the board for resolution by contested case hearing. The board's ruling may be appealed to the circuit court under the provisions of chapter 1-26.

Source: SDC 1939, § 13.1615; SL 1955, ch 435; SDC Supp 1960, § 13.4522; SDCL, §§ 46-26-1, 46-26-2; SL 1983, ch 314, § 38; SL 1996, ch 264.



§ 46-5-1.2 Removal of obstructions built by beavers if lands flooded or water rights impaired.

46-5-1.2. Removal of obstructions built by beavers if lands flooded or water rights impaired. No person owning land through which a watercourse passes may prohibit the removal of obstructions built by beavers in the watercourse, if the beavers have obstructed or interfered with the flow of water through the watercourse in a manner that floods land belonging to others or impairs existing water rights. Upon written request, the Department of Game, Fish and Parks may authorize removal of the beavers.

Source: SL 1987, ch 332, § 6.



§ 46-5-2 Nonnavigable stream--Right to construct and maintain dam.

46-5-2. Nonnavigable stream--Right to construct and maintain dam. Any person owning land through which any nonnavigable stream passes, may construct and maintain a dam across such nonnavigable stream if the course of the water is not changed, vested rights are not interfered with, and no land flooded other than that belonging to the owner of such dam or upon which an easement for such purpose has been secured.

Source: SDC 1939, § 61.0101; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0137.



§ 46-5-3 Natural spring forming part of stream--Right to appropriate flow from spring.

46-5-3. Natural spring forming part of stream--Right to appropriate flow from spring. Nothing in § 46-5-1 or 46-5-2 may be construed to prevent the owner of land on which a natural spring arises and which constitutes the source or part of the water supply of a definite stream from acquiring a right to appropriate the flow from the spring as provided by law for appropriation of waters.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0137; SL 1983, ch 314, § 40.



§ 46-5-4 Priority of appropriative rights granted since March 7, 1907.

46-5-4. Priority of appropriative rights granted since March 7, 1907. Appropriative rights to water granted since March 7, 1907, are in full force and effect and their respective priority dates retained according to valid legal records.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0108; SL 1983, ch 314, § 41.



§ 46-5-4.1 Validation of prior licenses.

46-5-4.1. Validation of prior licenses. Any license issued prior to January 1, 1983, by the chief engineer or the Water Management Board is hereby cured, legalized, and validated as fully as if the license had been issued in full compliance with all existing provisions of this title.

Source: SL 1983, ch 314, § 60.



§ 46-5-5 Waters flowing in definite stream subject to appropriation--Beneficial use--Excessive appropriation not allowed.

46-5-5. Waters flowing in definite stream subject to appropriation--Beneficial use--Excessive appropriation not allowed. Subject to vested rights and prior appropriations, all waters flowing in definite streams of the state may be appropriated only as provided in chapters 46-1 to 46-10, inclusive. A water right does not constitute absolute ownership of the water, but shall remain subject to the principle of beneficial use. No appropriation in excess of the reasonable needs of the appropriators may be allowed.

Source: SDC 1939, § 61.0102; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0109; SL 1983, ch 314, § 42.



§ 46-5-6 Appropriation of water for irrigation--Limitation of amount.

46-5-6. Appropriation of water for irrigation--Limitation of amount. In the issuance of permits to appropriate water for irrigation or in the adjudication of rights to the use of water for such purpose, the amount allowed may not be in excess of the rate of one cubic foot of water per second for each seventy acres, or the equivalent thereof, and the volume of water diverted for use may not exceed two acre-feet per acre, delivered on the land for a specified time each year. The Water Management Board may allow a greater diversion, in volume or rate or both, if the method of irrigation, any time constraints on diversion of water, or the type of soil so requires. However, no annual volume may be greater than three acre-feet per acre delivered to the land. The above rate of one cubic foot per second for each seventy acres does not apply in cases of flood water at such times when the flow of the stream is much in excess of the total recorded and approved rights on the stream.

Source: SDC 1939, § 61.0140; SL 1955, ch 430, § 1; SL 1957, ch 490, § 2; SDC Supp 1960, § 61.0126; SL 1976, ch 274; SL 1978, ch 308; SL 1996, ch 263, § 2.



§ 46-5-6.1 Restrictions on appropriation of Missouri River water for irrigation.

46-5-6.1. Restrictions on appropriation of Missouri River water for irrigation. The seventy acre restriction set forth in § 46-5-6 does not apply to permits to appropriate water for irrigation from the Missouri River. The Water Management Board shall establish by rules promulgated pursuant to chapter 1-26, acreage restrictions to apply to permits to appropriate water for irrigation from the Missouri River.

Source: SDCL § 46-5-6 as added by SL 1976, ch 274; SL 2011, ch 165, § 266.



§ 46-5-6.2 to 46-5-6.10. Repealed.

46-5-6.2 to 46-5-6.10. Repealed by SL 1994, ch 313, § 6



§ 46-5-6.11 Authority of chief engineer to issue appropriation permits.

46-5-6.11. Authority of chief engineer to issue appropriation permits. As provided in § 46-1-16, the board may delegate to the chief engineer the authority to issue a permit for the appropriation of water if the applicant does not contest the recommendation of the chief engineer and no person has filed a petition to oppose the application.

Source: SL 1990, ch 355, § 4.



§ 46-5-7 Priority of appropriation--Date of filing application.

46-5-7. Priority of appropriation--Date of filing application. As between appropriators, the first in time is the first in right. The priority of the appropriation shall date from the time of filing of the application therefor in the office of the Water Management Board.

Source: SDC 1939, § 61.0102; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0109.



§ 46-5-8 Permit not required for domestic use--Permit required for dams on streams or dry-draws--Registration of domestic wells.

46-5-8. Permit not required for domestic use--Permit required for dams on streams or dry-draws--Registration of domestic wells. Any person desiring to make reasonable domestic use of water from any source may do so without obtaining a permit from the Water Management Board, except that no person may construct a dam across any dry-draw for any purpose, including domestic use, if the dam will impound more than twenty-five acre-feet of water, without first obtaining a permit from the board. Permits for dams on streams or dry-draws for domestic or other uses are subject to the doctrine of prior appropriation. Domestic users other than water distribution systems may register a domestic well with the board to document the location and output of their water supply and the quality of its water. The registration of a domestic well is not subject to the procedures for appropriation of water under chapters 46-5, 46-6, and the procedure contained in chapter 46-2A. The fee for registration is twenty-five dollars.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0107; SL 1978, ch 319, § 1; SL 1983, ch 314, § 45.



§ 46-5-8.1 Permit issued by board to effectuate contract between district and energy industry user--Cancellation of permit or license.

46-5-8.1. Permit issued by board to effectuate contract between district and energy industry user--Cancellation of permit or license. The Water Management Board may issue a permit to appropriate up to fifty thousand acre-feet of water for use per year to the South Dakota Conservancy District to effectuate the provisions of a contract executed between the district and an energy industry user under § 46A-2-19. An appropriation authorized under this section shall be licensed as provided in this chapter. Upon the receipt by the Division of Water Rights of a notice of cancellation from the district, the division shall cancel the permit or license specified in the notice.

Source: SL 1981 (2d SS), ch 1, § 5.



§ 46-5-8.2 Permit required for water distribution system.

46-5-8.2. Permit required for water distribution system. If water is to be conveyed to users by a water distribution system diverting more than eighteen gallons per minute, the system shall comply with the provisions of § 46-5-10.

Source: SL 1983, ch 314, § 47.



§ 46-5-9 Construction of works prior to obtaining permit to appropriate water prohibited.

46-5-9. Construction of works prior to obtaining permit to appropriate water prohibited. No person may begin or carry on any construction of works for storing or carrying water until a permit to appropriate the water has been issued.

Source: SDC 1939, §§ 61.9907, 61.9910; SL 1965, ch 304, § 2; SL 1981, ch 316, § 1; SL 1983, ch 314, § 46.



§ 46-5-10 Appropriation of water--Application for permit required.

46-5-10. Appropriation of water--Application for permit required. Any person intending to acquire a right to beneficial use of water shall, before starting construction or placement of works for that purpose or before taking the water from any constructed works, make an application to the Water Management Board for a permit to appropriate water, in the form required by rules promulgated pursuant to chapter 1-26 by the board.

Source: SDC 1939, § 61.0122; SL 1955, ch 430, § 1; SL 1957, ch 490, § 1; SDC Supp 1960, § 61.0110; SL 1983, ch 314, § 48; SL 1993, ch 256, § 56.



§ 46-5-11 Application--Information required.

46-5-11. Application--Information required. Water Management Board rules shall, in addition to providing the form and manner of preparing and presenting an application, require the applicant to state the amount of water, periods of annual use, and all other data necessary for proper description and limitation of the right applied for, together with such information, maps, field notes, plans, and specifications as may be necessary to show the method and practicability of construction.

Source: SDC 1939, § 61.0122; SL 1955, ch 430, § 1; SL 1957, ch 490, § 1; SDC Supp 1960, § 61.0110; SL 1983, ch 314, § 49; SL 2011, ch 165, § 267.



§ 46-5-12 Repealed.

46-5-12. Repealed by SL 1985, ch 345, § 4



§ 46-5-13 Diversion rate and amount allowed by permit.

46-5-13. Diversion rate and amount allowed by permit. A permit may allow diversion from a designated source of water from one or more points within an area described in the permit. However total diversion rate and amount may not exceed the rate and amount allowed by the permit.

Source: SL 1955, ch 430, § 1; SL 1957, ch 490, § 1; SDC Supp 1960, § 61.0110; SL 1983, ch 314, § 50.



§ 46-5-13.1 Change of location of diversion point.

46-5-13.1. Change of location of diversion point. The location of a point of diversion may be changed or additional points of diversion may be approved if the new or additional point of diversion is from the same source of water, no additional water is appropriated, and, if the water use is for irrigation, no new land is to be irrigated. The change in location of diversion points may be allowed without application or publication pursuant to § 46-2A-4, if the chief engineer is contacted and makes a finding that the change does not increase the potential for interference with existing diversions.

Source: SL 1987, ch 327; SL 1994, ch 344.



§ 46-5-14 Water which may be reclaimed.

46-5-14. Water which may be reclaimed. Water turned into any natural or artificial watercourse for means of transport by any person entitled to the use of the water may be reclaimed below and diverted by that person, subject to existing rights, accurate allowance for losses to be made, as approved by the Water Management Board.

Source: SDC 1939, § 61.0118; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0153; SL 1983, ch 314, § 51.



§ 46-5-15 Water diverted for municipal use--Issuance of permit--Contest and appeal.

46-5-15. Water diverted for municipal use--Issuance of permit--Contest and appeal. Natural flow water of any stream appropriated or diverted for municipal use is subject to downstream senior priority water rights. Any contest between water right owners shall be brought to the Water Management Board first for resolution. The board's ruling may be appealed to circuit court under the provisions of chapter 1-26.

No water permit to appropriate natural flow of a stream by a municipality may be issued unless the board determines, based upon the evidence presented at a hearing that questions on impairment of downstream senior priority water rights have been resolved.

Source: SDC 1939, § 45.1903; SL 1993, ch 334, § 3.



§ 46-5-16 Repealed.

46-5-16. Repealed by SL 1985, ch 345, § 6



§ 46-5-17 to 46-5-19. Repealed.

46-5-17 to 46-5-19. Repealed by SL 1983, ch 316, §§ 7 to 9



§ 46-5-20 Repealed.

46-5-20. Repealed by SL 1983, ch 316, § 15



§ 46-5-20.1 Legislative approval required for large-scale appropriation--Eminent domain powers denied for unauthorized appropriation.

46-5-20.1. Legislative approval required for large-scale appropriation--Eminent domain powers denied for unauthorized appropriation. Any application for appropriation of water, pursuant to this chapter, in excess of ten thousand acre feet annually shall be presented by the Water Management Board to the Legislature for approval prior to the board's acting upon the application and all powers of eminent domain shall be denied any common carrier appropriating over ten thousand acre feet of water per annum which has not obtained such prior legislative approval. Legislative approval does not mandate approval by the Water Management Board and does not constitute an issuance of a water permit. This section does not apply to applications by the South Dakota Conservancy District or applications for the approval of water permits for energy industry use.

Source: SL 1975, ch 275; SL 1981 (2d SS), ch 1, § 12.



§ 46-5-21 Repealed.

46-5-21. Repealed by SL 1983, ch 316, § 17



§ 46-5-21.1 Permits for energy industry use--Period for application of water to beneficial use.

46-5-21.1. Permits for energy industry use--Period for application of water to beneficial use. Section 46-2A-8 does not apply to permits issued to the South Dakota Conservancy District for energy industry use or to any permit or right held by an energy industry user acquired pursuant to an assignment by the district. Periods for completion of construction or application of water to beneficial use for rights transferred by the district to energy industry users shall be fixed in the instrument of transfer but may not exceed ten years from the date the contract is executed for application of water to beneficial use.

Source: SL 1981 (2d SS), ch 1, § 13; SL 1987, ch 29, § 23; SL 1987, ch 332, § 5.



§ 46-5-22 Repealed.

46-5-22. Repealed by SL 1983, ch 316, § 14



§ 46-5-23 Repealed.

46-5-23. Repealed by SL 1981 (2d SS), ch 1, § 14



§ 46-5-24 Amendment or change of plans of construction or place of diversion.

46-5-24. Amendment or change of plans of construction or place of diversion. The plans of construction or place of diversion may be amended, but no amendment may authorize any extension of time for construction beyond five years from the date of the permit, except as provided by this chapter. A change in the proposed point of diversion of water or change of construction plans shall be subject to the procedures contained in chapter 46-2A and may not be allowed to the detriment of the rights of others having valid water permits or rights to the use of the water.

Source: SDC 1939, § 61.0123; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0111; SL 1983, ch 314, § 52.



§ 46-5-25 Diligent prosecution of construction work--Forfeiture of rights--Extension.

46-5-25. Diligent prosecution of construction work--Forfeiture of rights--Extension. The work of construction shall be diligently prosecuted to completion. If one-fifth of the work is not completed within one-half the time allowed, as determined by the Water Management Board, the board may accept and approve an application for the use of any of the waters included in the permit issued to the prior applicant, and the right to use the waters under the former permit are forfeited. However, the Water Management Board shall allow an extension of time at the request of the prior applicant, equal to the time during which work was prevented by the operation of law beyond the power of the applicant to avoid. This section does not apply to permits or licenses issued under § 46-5-8.1.

Source: SDC 1939, § 61.0127; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0115; SL 1981 (2d SS), ch 1, § 15; SL 2011, ch 165, § 268.



§ 46-5-26 Extension of time for completion of construction or application to beneficial use.

46-5-26. Extension of time for completion of construction or application to beneficial use. A permit may be amended by extending the time for the completion of construction, or for application to beneficial use, for a reasonable time, but only on account of delays due to physical or engineering difficulties which could not have been reasonably anticipated, due to operation of law beyond the power of the applicant to avoid, or due to other exigent circumstances identified by the Water Management Board.

Source: SDC 1939, § 61.0132; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0120; SL 1983, ch 314, § 53.



§ 46-5-27 to 46-5-29. Repealed.

46-5-27 to 46-5-29. Repealed by SL 1983, ch 314, §§ 54 to 56



§ 46-5-30 Inspection of works by chief engineer before use--Authority to require changes.

46-5-30. Inspection of works by chief engineer before use--Authority to require changes. Within a reasonable time before the date set for the application of the water to a beneficial use, the chief engineer shall inspect the works, if any, after due notice to the holder of the permit. If the works are not properly and safely constructed, the chief engineer may require the necessary changes to be made within a reasonable time.

Source: SDC 1939, § 61.0131; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0119; SL 1983, ch 314, § 57.



§ 46-5-30.1 License issued by chief engineer.

46-5-30.1. License issued by chief engineer. Upon completion of an inspection, upon completion of any required changes and upon payment of any applicable fees, the chief engineer shall issue a license to appropriate water to the extent and under the conditions of the actual application of water to beneficial use, but he may not extend the rights described in the permit. No permit holder may divert water until the assessed license fee has been paid.

Source: SL 1983, ch 314, § 58.



§ 46-5-30.2 Limitations on rights given by permit or license.

46-5-30.2. Limitations on rights given by permit or license. Neither a permit to appropriate water nor a license to appropriate water may become a right to use the water for any purpose or in any manner other than that specified on the permit or license, unless amended pursuant to the provisions of this title.

Source: SL 1983, ch 314, § 59.



§ 46-5-30.3 Sale or transfer of application, permit, or license--Notice to chief engineer.

46-5-30.3. Sale or transfer of application, permit, or license--Notice to chief engineer. Notice of any sale, grant, lease, conveyance, or other transfer of an application, permit, or license to appropriate water under the provisions of this title shall be filed with the chief engineer within ninety days.

Source: SL 1983, ch 314, § 66; SL 2008, ch 230, § 1.



§ 46-5-30.4 Amendment of permits or rights.

46-5-30.4. Amendment of permits or rights. Subject to the limitations in §§ 46-5-33 and 46-5-34 governing changes in irrigation rights from one parcel of land to another, any water permit or right holder may apply for a change of use of the water, a change of location of the use or other amendment to the permit or right. Permits or rights may be amended pursuant to the procedure contained in chapter 46-2A. Priority shall be retained upon amendment. An amendment of a water permit or right may not increase the rate of diversion or increase the volume of water to be appropriated under the original water permit or right. The amendment may not impair existing rights.

Source: SL 1983, ch 314, § 67.



§ 46-5-30.5 Unpermitted acreage developed for irrigation--Requirement.

46-5-30.5. Unpermitted acreage developed for irrigation--Requirement. Acreage developed for irrigation outside of the acreage described on the permit may be licensed pursuant to § 46-5-30.1, if no increase occurs in either permitted acreage or water appropriated. The unpermitted acreage shall be contiguous to the permitted acreage, owned by the same property owner, and developed as part of the original irrigation project within the time period designated for completion of works. The unpermitted acreage added to a license under this section retains the priority date assigned to the original permit. Licensing of the unpermitted acreage may occur without application or publication pursuant to § 46-2A-4, if the chief engineer makes a finding that existing water rights will not be impaired and the overall project, as developed, is consistent with the original application. This section does not apply to the transfer of licensed acreage from one parcel of land to another as provided for by § 46-5-34.

Source: SL 1996, ch 263, § 5.



§ 46-5-31 Change of use or place of diversion.

46-5-31. Change of use or place of diversion. Any appropriator of water may use the water for purposes other than for which it was appropriated, or may change the place of diversion, storage, or use, in a manner and under conditions approved by the Water Management Board, except that changes in irrigation permits shall be as prescribed by §§ 46-5-34 to 46-5-36, inclusive.

Source: SDC 1939, § 61.0142; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0129; SL 1983, ch 314, § 61.



§ 46-5-31.1 Abandoned permitted irrigation use--Stock watering permitted.

46-5-31.1. Abandoned permitted irrigation use--Stock watering permitted. If permitted irrigation use from a storage dam is abandoned or forfeited but the storage dam is used for stock watering, stock watering may be added to the license or permit upon the request of the permit or license holder. A license or permit modified under this section retains the priority date of the original license or permit. This addition of stock watering to the license or permit may occur without application or publication pursuant to § 46-2A-4, if no diversion is made from the stock dam and the chief engineer makes a finding that existing water rights will not be impaired.

Source: SL 1996, ch 263, § 6.



§ 46-5-32 Assignment of application, permit, or license.

46-5-32. Assignment of application, permit, or license. Subject to the limitations provided in §§ 46-5-33 and 46-5-34, any application, permit, or license to appropriate water, including a permit issued under § 46-5-8.1, may be assigned, but no assignment is binding, except upon the parties thereto, unless filed for record with the chief engineer. No assignment may carry with it the right to use the water for any purpose or in any manner other than that specified in the application, permit, or license without the approval of the Water Management Board. Transfer of an application to appropriate water does not confer any right to use of water. The evidence of the right to use water from any works constructed by the United States, or its duly authorized agencies, shall in like manner be filed with the chief engineer, upon assignment. A sale, grant, conveyance, assignment, lease, or other transfer of a permit or license issued under § 46-5-8.1 may be assigned only in accordance with the terms of the contract or instrument of conveyance between the district and the energy industry user.

Source: SDC 1939, § 61.0134; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0127; SL 1981 (2d SS), ch 1, § 9; SL 1983, ch 314, § 62; SL 2008, ch 230, § 2.



§ 46-5-33 Irrigation application, permit, or right not assignable apart from land.

46-5-33. Irrigation application, permit, or right not assignable apart from land. No application, permit, or right to appropriate water for irrigation purposes may be assigned, nor may the ownership of an application, permit, or right in any manner be transferred, apart from the land to which it is appurtenant, except in the manner provided by law. A transfer of title to land shall carry with it all rights to the use of water appurtenant to the land for irrigation purposes.

Source: SDC 1939, § 61.0134; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0127; SL 1983, ch 314, § 63; SL 2008, ch 230, § 3.



§ 46-5-34 Irrigation rights appurtenant to land--Amendment of permit required for severance and transfer.

46-5-34. Irrigation rights appurtenant to land--Amendment of permit required for severance and transfer. All water used in this state for irrigation purposes shall remain appurtenant to the land upon which it is used. However, if for any reason it should become impracticable to use all or any part of the water beneficially or economically for irrigation of any land to which the right of its use is appurtenant, all or any part of the right may be severed from the land and simultaneously transferred and become appurtenant to other land without losing priority of right previously established, subject to existing rights, upon approval of an application for an amended permit. No increase in total acres irrigated may be allowed under this section.

Source: SDC 1939, § 61.0141; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0128; SL 1983, ch 314, § 64.



§ 46-5-34.1 Transfer of irrigation rights apart from land--Restricted purposes--Protection of other users.

46-5-34.1. Transfer of irrigation rights apart from land--Restricted purposes--Protection of other users. The provisions of §§ 46-5-33 and 46-5-34 notwithstanding, irrigation rights may be transferred apart from the land to which they are appurtenant if they are transferred for domestic use or use within a water distribution system. Such irrigation rights may be transferred or leased in whole or in part and may be acquired only through the exercise of powers possessed independently of this section. No transfer, however, may be approved by the Water Management Board unless the transfer can be made without detriment to existing rights having a priority date before July 1, 1978, or to individual domestic users. No land which has had an irrigation right transferred from it pursuant to this section, may qualify for another irrigation right from any water source.

Source: SL 1978, ch 320; SL 1983, ch 314, § 65; SL 1989, ch 383; SL 1992, ch 314; SL 1994, ch 345.



§ 46-5-35 Repealed.

46-5-35. Repealed by SL 1996, ch 263, § 3



§ 46-5-36 Abandonment of use of water appurtenant to land--Public water subject to general appropriation.

46-5-36. Abandonment of use of water appurtenant to land--Public water subject to general appropriation. If the owner of the land to which water has become appurtenant abandons the use of such water upon such land, such water shall become public water, subject to general appropriation.

Source: SDC 1939, § 61.0141; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0128.



§ 46-5-37 Failure to use beneficially appropriated water--Forfeiture for nonuse--Reversion to public.

46-5-37. Failure to use beneficially appropriated water--Forfeiture for nonuse--Reversion to public. If any person entitled to the use of appropriated water fails to use beneficially any part of the water for the purpose for which it was appropriated, for a period of three years, the unused water shall revert to the public and shall be regarded as unappropriated public water.

Source: SDC 1939, § 61.0139; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0125; SL 2011, ch 165, § 269.



§ 46-5-37.1 Abandonment or forfeiture of permits or rights--Recommendation of chief engineer for cancellation.

46-5-37.1. Abandonment or forfeiture of permits or rights--Recommendation of chief engineer for cancellation. Upon the initiative of the chief engineer or upon petition by any interested person and after reasonable notice to the holder of the right or permit, if the holder can be located, the chief engineer may investigate whether or not a water permit or right has been abandoned or forfeited. After the investigation, the chief engineer may recommend cancellation of the permit or right for reason of abandonment or forfeiture. The recommendation, notice, and hearing shall be conducted pursuant to the procedure contained in chapter 46-2A.

Source: SL 1983, ch 314, § 69; SL 2011, ch 165, § 270.



§ 46-5-37.2 Exceptions to forfeiture for nonuse.

46-5-37.2. Exceptions to forfeiture for nonuse. The provisions of § 46-5-37 notwithstanding, no water right or permit may be forfeited for nonuse if land authorized for irrigation by a permit or right is placed under an acreage reserve or production quota program or otherwise withdrawn from use as required for participation in any federal program, if the water source is not fully appropriated, if the withdrawal from use does not prevent approval of new permits from the same source, and if the appropriated water has been applied to beneficial irrigation use prior to participation in a federal program.

Source: SL 1989, ch 384.



§ 46-5-38 Future use of water--Entities entitled to reservation.

46-5-38. Future use of water--Entities entitled to reservation. The following entities may reserve water for contemplated future needs upon a showing of availability of unappropriated water and future need pursuant to procedures set forth in chapter 46-2A:

(1) A state institution, facility, or agency;

(2) A municipality as defined in § 9-1-1;

(3) The South Dakota Conservancy District or a water development district as defined in § 46A-2-4;

(4) A water user district as defined in § 46A-9-2;

(5) A nonprofit rural water supply company as defined in § 10-36A-1 engaged in the treatment, distribution, and sale of water primarily for domestic purposes to a rural area. The term "rural area" may include a municipality;

(6) A sanitary district as defined in chapter 34A-5;

(7) An irrigation district as defined in chapter 46A-4; and

(8) A water project district as defined in chapter 46A-18.
Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0122; SL 1961, ch 456; SL 1966, ch 259, § 3; SL 1978, ch 322; SL 1983, ch 314, § 70; SL 1984 (SS), ch 1, § 60.



§ 46-5-38.1 Future use of water--Permit required for actual use--Review of future use permits.

46-5-38.1. Future use of water--Permit required for actual use--Review of future use permits. Water Management Board approval of an application to appropriate water for future use is a reservation of a definite amount of water with a specified priority date and is not a grant of authority to construct the works or to put the water to beneficial use. Before the time that the holder of a future use permit initiates construction of the works and puts water to beneficial use, the holder shall file an application for a water permit pursuant to the procedure contained in chapter 46-2A. If the holder of the future use permit is granted a water permit to develop only a portion of the water reserved by the future use permit, the holder shall apply for and receive an additional water permit, or permits, before developing and using the remaining water reserved in the future use permit. Permits for future uses shall be reviewed by the board every seven years and are subject to cancellation if the board determines that the permit holder cannot demonstrate a reasonable need for a future use permit.

Source: SL 1983, ch 314, § 71; SL 2011, ch 165, § 271.



§ 46-5-39 Temporary use permits--Authorization for.

46-5-39. Temporary use permits--Authorization for. Before an entity described in § 46-5-38 is ready to use part or all of the water subject to a future use permit or permits, temporary appropriations may be made of the water. Any person desiring to appropriate the water shall make an application to the chief engineer for a temporary permit pursuant to the procedure contained in chapter 46-2A.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0122; SL 1961, ch 456; SL 1966, ch 259, § 3; SL 1983, ch 314, § 72.



§ 46-5-40 Temporary use permits--Cancellation.

46-5-40. Temporary use permits--Cancellation. The chief engineer may not cancel a temporary use permit with less than six months notice to the permit holder. In no case may a temporary use permit be cancelled prior to the time at which facilities are constructed and water may be put to beneficial use by an entity described in § 46-5-38 holding a permit under the provisions of § 46-5-38.1. No person may acquire any right under a temporary permit to the use of water beyond the time of cancellation of the temporary use permit.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0122; SL 1961, ch 456; SL 1966, ch 259, § 3; SL 1983, ch 314, § 73.



§ 46-5-40.1 Temporary permits for use of public water for construction, testing, or drilling purposes--Term of permit--Qualifications and limitations.

46-5-40.1. Temporary permits for use of public water for construction, testing, or drilling purposes--Term of permit--Qualifications and limitations. The Water Management Board may promulgate rules to authorize the chief engineer to issue temporary permits for the use of public water for construction, testing, or drilling purposes. No temporary permit is valid after December thirty-one of the year in which the permit is issued. No temporary permit may be issued if the permit interferes with or adversely affects prior appropriations or vested rights. A temporary permit shall contain qualifications and limitations necessary to protect the public interest. The issuance of a temporary permit is permission to use public water on a temporary basis and does not grant any water rights.

Source: SL 1987, ch 328, § 5.



§ 46-5-41 to 46-5-43. Repealed.

46-5-41 to 46-5-43. Repealed by SL 1983, ch 314, §§ 74 to 76



§ 46-5-44 United States withdrawal of unappropriated waters--Cancellation.

46-5-44. United States withdrawal of unappropriated waters--Cancellation. As soon as the Water Management Board is satisfied that the construction of works by the United States subject to a United States withdrawal approved prior to July 1, 1983, is no longer contemplated, it shall cancel its withdrawal of those waters from appropriation and the waters again shall be subject to general appropriation.

Source: SDC 1939, § 61.0137; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0123; SL 1983, ch 314, § 77.



§ 46-5-45 Repealed.

46-5-45. Repealed by SL 1983, ch 314, § 78



§ 46-5-46 Unauthorized use or waste of water or violation of permit or license prohibited.

46-5-46. Unauthorized use or waste of water or violation of permit or license prohibited. No person may engage in unauthorized use of water, may waste water, or may violate the terms or conditions of a permit or license to appropriate water.

Source: SDC 1939, §§ 61.9907, 61.9910; SL 1965, ch 304, § 2; SL 1981, ch 316, § 2; SL 1983, ch 314, § 79.



§ 46-5-47 Flood control--Permit required.

46-5-47. Flood control--Permit required. No person may construct facilities on any watercourse to control floods for the purpose of preventing or alleviating damage without a permit issued pursuant to the procedure contained in chapter 46-2A. The permit may be approved subject to conditions deemed necessary, including conditions to safeguard water supplies for existing water permits and licenses, to assure the safety of works, and to prevent damage to property. No person may construct works in a manner not approved in the permit for those works. This section applies only to watercourses whose flow exceeds that of a dry-draw as defined in subdivision 46-1-6(8).

Source: SL 1983, ch 314, § 80; SL 2011, ch 165, § 272.



§ 46-5-48 Flood control--Emergency facilities authorized.

46-5-48. Flood control--Emergency facilities authorized. Section 46-5-47 does not apply to temporary emergency facilities constructed for the immediate protection of life or property. The chief engineer shall be promptly notified of the construction of such emergency facilities.

Source: SL 1983, ch 314, § 81.



§ 46-5-49 Filing of vested right claim--Hearing--Mandatory filing--Waiver of right.

46-5-49. Filing of vested right claim--Hearing--Mandatory filing--Waiver of right. Any person claiming to be owner of a vested right to appropriate water from any surface water source for beneficial use other than domestic use as defined in subdivision § 46-1-6(7), may file with the chief engineer a vested right claim in a form and manner prescribed by the Board of Water Management. The claim shall set forth the amount of water used, when the water was used, purpose of use, the location of the diversion works and, if the water has been used for irrigation purposes, the legal description of the land upon which the water has been used, and the name of the owner of the land. The claim shall be signed under oath and shall be either from the claimant's own personal knowledge or on information and belief. The hearing on the vested right claim shall be conducted pursuant to the procedures contained in chapter 46-2A. If, in the course of an investigation conducted by the chief engineer pursuant to subdivision 46-2-17(1), a person asserts the existence of a vested water right, the chief engineer may require that person to file a vested right claim within ninety days pursuant to this section. Failure to file in the absence of such a requirement by the chief engineer does not constitute a waiver of a vested water right.

Source: SL 1986, ch 363, § 5.



§ 46-5-50 Drip irrigation defined.

46-5-50. Drip irrigation defined. For purposes of § 46-5-51, the term, drip irrigation, means a planned irrigation system in which water is applied directly to the root zone of plants by means of applicators, such as orifices, emitters, porous tubing, or perforated pipe, that are operated under low pressure and are placed on or below the surface of the ground.

Source: SL 1990, ch 358, § 1; SL 2011, ch 165, § 273.



§ 46-5-51 Permit not required for drip irrigation.

46-5-51. Permit not required for drip irrigation. A permit to appropriate water, pursuant to §§ 46-1-15 and 46-5-10, is not required for drip irrigation, as defined in § 46-5-50, if the drip irrigation meets the following conditions:

(1) The irrigation is for noncommercial purposes; and

(2) Use of water does not exceed eighteen gallons per minute.
Source: SL 1990, ch 358, § 2; SL 1996, ch 263, § 4.



§ 46-5-52 Noncommercial purposes defined.

46-5-52. Noncommercial purposes defined. For purposes of § 46-5-51, the term, noncommercial purposes, means tree plantings specifically for conservation purposes, excluding trees planted for ornamental or commercial purposes.

Source: SL 1990, ch 358, § 3.






Chapter 06 - Groundwater And Wells

§ 46-6-1 Vested rights defined.

46-6-1. Vested rights defined. The term, vested rights, as used in this chapter, means:

(1) Beneficial uses of groundwater under diversions and applications of water before February 28, 1955;

(2) The right to take and use groundwater for beneficial purposes if an owner or lawful agent was engaged in the construction of works for the actual application of water to a beneficial use on February 28, 1955, if the works are completed and water is actually applied for such use within a reasonable time after that date.
Source: SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0401 (11); SL 2011, ch 165, § 274.



§ 46-6-2 Filing of vested right claim by claimant of vested right to groundwater--Hearing--Mandatory filing--Waiver of right.

46-6-2. Filing of vested right claim by claimant of vested right to groundwater--Hearing--Mandatory filing--Waiver of right. Any person claiming to be the owner of a vested right to appropriate water from any underground source for beneficial use other than for domestic use as defined by subdivision § 46-1-6(7) may file a vested right claim with the chief engineer in a form and manner prescribed by the Board of Water Management. The claim shall set forth the amount of water used, when the water was used, purpose of use, the location of the well and, if the water has been used for irrigation purposes, the legal description of the land upon which the water has been used and the name of the owner of the land. The claim shall be signed under oath, and shall be either from the claimant's own personal knowledge or on information and belief. The hearing on the vested right claim shall be conducted pursuant to the procedures contained in chapter 46-2A. If, in the course of an investigation conducted by the chief engineer pursuant to subdivision 46-2-17(1), a person asserts the existence of a vested water right, the chief engineer may require that person to file a vested right claim within ninety days pursuant to this section. Failure to file in the absence of such a requirement by the chief engineer does not constitute a waiver of a vested water right.

Source: SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0403; SL 1983, ch 314, § 91; SL 1986, ch 363, § 6.



§ 46-6-3 Appropriation of groundwater authorized.

46-6-3. Appropriation of groundwater authorized. Subject to vested rights and prior appropriations, groundwaters of the state may be appropriated pursuant to the procedures contained in chapter 46-2A.

Source: SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0404; SL 1971, ch 252, § 1; SL 1972, ch 237, § 5; SL 1973, ch 279, § 2; SL 1977, ch 364, § 7; SL 1978, ch 319, § 2; SL 1983, ch 314, § 92.



§ 46-6-3.1 Annual withdrawal of groundwater not to exceed recharge--Exception for water distribution systems.

46-6-3.1. Annual withdrawal of groundwater not to exceed recharge--Exception for water distribution systems. No application to appropriate groundwater may be approved if, according to the best information reasonably available, it is probable that the quantity of water withdrawn annually from a groundwater source will exceed the quantity of the average estimated annual recharge of water to the groundwater source. An application may be approved, however, for withdrawals of groundwater from any groundwater formation older than or stratigraphically lower than the greenhorn formation in excess of the average estimated annual recharge for use by water distribution systems.

Source: SL 1978, ch 323, § 2; SL 1983, ch 314, § 93.



§ 46-6-4 Repealed.

46-6-4. Repealed by SL 1983, ch 314, § 94



§ 46-6-5 Repealed.

46-6-5. Repealed by SL 1982, ch 309, § 14



§ 46-6-6 Collection, preservation, and publication of data on underground water.

46-6-6. Collection, preservation, and publication of data on underground water. The collection, preservation, and publication of data with respect to the occurrence, quantity, quality, and hydraulic characteristics of underground water and the nature and identity of the subsurface geological formations in which it occurs are required by the public interest.

To this end the Water Management Board shall promulgate rules pursuant to chapter 1-26 governing the collection, preservation, and publication of such data.

Source: SDCL, § 46-6-6 as enacted by SL 1971, ch 252, § 2; SL 1972, ch 237, § 7; SL 1983, ch 314, § 95; SL 1993, ch 256, § 57.



§ 46-6-6.1 Rules and regulations governing large capacity wells--Criteria and contents.

46-6-6.1. Rules and regulations governing large capacity wells--Criteria and contents. In addition to powers otherwise provided the Water Management Board shall promulgate rules pursuant to chapter 1-26 controlling the location and capacity of irrigation, industrial, municipal, and other large capacity wells for the purpose of ensuring or protecting water for reasonable domestic use, without the necessity of requiring maintenance of artesian head pressure in a domestic use well. In addition the rules shall provide:

(1) For regulation of the use of large capacity wells in the degree necessary to maintain an adequate depth of water for reasonable domestic needs and for a prior appropriator at his point of diversion, in wells which meet minimum well construction standards;

(2) For minimum construction standards for all wells in South Dakota which standards shall be based upon the ability of a well to produce water independent of artesian pressure;

(3) For regulation so the waste or deterioration of the quantity of groundwater through surface or underground leakage will be minimal;

(4) Standard which will provide for lowering of a water lift mechanism to a depth near the bottom of the groundwater supply or, in artesian water to a substantial depth below the geological formation confining the groundwater; and

(5) For regulation which will provide for a reasonable life of all wells.
Source: SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0402; SDCL, § 46-6-6; SL 1972, ch 237, § 6; SL 1993, ch 256, § 58.



§ 46-6-6.2 , 46-6-7. Repealed.

46-6-6.2, 46-6-7. Repealed by SL 1983, ch 314, §§ 96, 97



§ 46-6-8 Repealed.

46-6-8. Repealed by SL 1974, ch 55, § 50



§ 46-6-9 Well driller license--Fee--Issuance.

46-6-9. Well driller license--Fee--Issuance. Any well driller, before doing any well drilling and before contracting for any such work, shall first secure and thereafter maintain a license. The words "South Dakota Licensed Well Driller No." shall be plainly displayed at a conspicuous place on the premises where the work is being conducted. The fee for the license is two hundred dollars for a resident, and three hundred dollars for a nonresident. The same amounts shall be paid each calendar year for renewal of the license. A resident is any person whose primary residence is located in South Dakota and has not claimed residency in any other state within ninety days of filing an application to become licensed. The fee shall be paid to the Department of Environment and Natural Resources and deposited with the state treasurer in the environment and natural resources fee fund established in § 1-40-30. The license shall be issued pursuant to the procedures contained in chapter 46-2A. No license may be issued unless the applicant is experienced and knowledgeable in good well construction methods. The Water Management Board shall promulgate rules pursuant to chapter 1-26 establishing qualifications for well drillers.

Source: SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0415; SL 1977, ch 365; SL 1981, ch 317; SL 1983, ch 314, § 98; SL 1993, ch 256, § 59; SL 2009, ch 13, § 9.



§ 46-6-9.1 Well driller or well pump installer license--Revocation.

46-6-9.1. Well driller or well pump installer license--Revocation. The chief engineer may initiate an action before the Water Management Board to revoke the license of any well driller or well pump installer upon refusal by the driller to properly complete any well or well pump installation in accordance with rules governing well construction or well pump installation or upon violation of this title, or any rule or order promulgated pursuant to this title. Any action for the revocation of a well driller's or well pump installer's license shall comply with the provisions of § 1-26-19. A well driller or well pump installer whose license has been revoked may not apply for a new license sooner than six months after the effective date of the revocation.

Source: SL 1983, ch 314, § 99; SL 2001, ch 241, § 7.



§ 46-6-9.2 Well driller's license or well pump installer's license required for certain persons.

46-6-9.2. Well driller's license or well pump installer's license required for certain persons. Any person who performs work for compensation in the repair of wells or as a well pump installer shall obtain a well driller's license issued pursuant to § 46-6-9 or a well pump installer's license issued pursuant to § 46-6-9.3 before conducting or contracting for such work.

Source: SL 2001, ch 241, § 5.



§ 46-6-9.3 Well pump installer license--Fee--Issuance.

46-6-9.3. Well pump installer license--Fee--Issuance. The Water Management Board shall issue a well pump installer license to any applicant who meets the requirements specified in this section. The fee for the license is two hundred dollars for a resident, and three hundred dollars for a nonresident. The same amounts shall be paid each calendar year for renewal of the license. A resident is any person whose primary residence is located in South Dakota and has not claimed residency in any other state within ninety days of filing an application to become licensed. The fee shall be paid to the Department of Environment and Natural Resources and deposited by the state treasurer in the environment and natural resources fee fund established in § 1-40-30. The license shall be issued pursuant to the procedures contained in chapter 46-2A. No license may be issued unless the applicant is experienced and knowledgeable in well pump installation methods. The Water Management Board shall promulgate rules pursuant to chapter 1-26 establishing well pump installation qualifications.

Source: SL 2001, ch 241, § 6; SL 2009, ch 13, § 10.



§ 46-6-9.4 Certain persons exempt from well pump installer license requirements.

46-6-9.4. Certain persons exempt from well pump installer license requirements. Any plumbing contractor licensed under chapter 36-25, any electrical contractor licensed under chapter 36-16, and any mechanical contractor licensed under municipal ordinances may be exempt from the well pump installer licensure requirements of § 46-6-9.2.

Source: SL 2001, ch 241, § 8.



§ 46-6-9.5 Well pump installers and well drillers prohibited from performing certain acts without appropriate license.

46-6-9.5. Well pump installers and well drillers prohibited from performing certain acts without appropriate license. No licensed well pump installer or well driller may perform any electrical, plumbing, or mechanical act regulated by state law unless licensed to do so. All applicable rules and regulations of state law and municipal ordinances shall apply regarding any permit and any installation practice.

Source: SL 2001, ch 241, § 9.



§ 46-6-10 Wells to be constructed so as to prevent waste--Methods of construction, specification by board.

46-6-10. Wells to be constructed so as to prevent waste--Methods of construction, specification by board. The Water Management Board shall require every well to be so constructed and finished as to prevent waste of its waters or underground leakage of these waters into other reservoirs. To this end it may specify methods of construction, kinds, size, and number of casings used, valves or other control devices to regulate artesian flow, and any other device or construction which may be necessary to prevent waste through faulty construction or through corrosion.

Source: SDC 1939, § 61.0404; SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0409.



§ 46-6-11 Records of well construction required.

46-6-11. Records of well construction required. On each well drilled the driller shall keep accurate records and complete a record of well construction on a form supplied by the chief engineer. If for any reason well construction is begun but not completed, the well driller shall complete the record of well construction to the extent possible. Within one month of completion of a well driller's work on a well, the well driller shall file all well construction records with the chief engineer for placement on permanent file. Access to the records is available to the public at any time during normal business hours.

Source: SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0406; SL 1971, ch 252, § 3; SL 1983, ch 314, § 100; SL 2011, ch 165, § 275.



§ 46-6-12 Inspection of wells by chief engineer or state geologist.

46-6-12. Inspection of wells by chief engineer or state geologist. The chief engineer or the state geologist may inspect wells for the purpose of making electric or radioactivity logs, caliper, leakage, and other surveys that pertain to the condition of the wells.

Source: SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0406; SL 1983, ch 314, § 101.



§ 46-6-13 Measurement of flow and pressure of wells by chief engineer.

46-6-13. Measurement of flow and pressure of wells by chief engineer. The chief engineer may measure the flow and pressure of any well, public or private, for the purpose of determining the increase or diminution of the flow or pressure of the well.

Source: SDC 1939, § 61.0403; SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0408; SL 1983, ch 314, § 102.



§ 46-6-14 Waste of water from large capacity well prohibited.

46-6-14. Waste of water from large capacity well prohibited. No owner of property on which a large capacity artesian well is located may allow the water of the well to flow to waste if the board determines it is feasible to control the flow.

Source: SDC 1939, § 61.0405; SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0410; SL 1983, ch 314, § 103.



§ 46-6-15 Uncontrolled artesian well--Definition--Owner to notify board of size and location.

46-6-15. Uncontrolled artesian well--Definition--Owner to notify board of size and location. The owner of an uncontrolled artesian well shall notify the Water Management Board in writing of the location and size of the well. An uncontrolled artesian well is one that cannot be controlled by mechanical means.

Source: SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0411; SL 2011, ch 165, § 276.



§ 46-6-16 Uncontrolled artesian well from oil and gas exploration--Notice to chief engineer.

46-6-16. Uncontrolled artesian well from oil and gas exploration--Notice to chief engineer. The Board of Minerals and Environment shall notify the chief engineer in writing of the location of any uncontrolled artesian well resulting from oil and gas exploration.

Source: SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0412; SL 1983, ch 314, § 104.



§ 46-6-17 Repealed.

46-6-17. Repealed by SL 1983, ch 314, § 105



§ 46-6-18 Plugging abandoned or forfeited well by owner--"Owner" defined.

46-6-18. Plugging abandoned or forfeited well by owner--"Owner" defined. Any abandoned or forfeited well shall be plugged by its owner so that no leaking of its waters occurs underground or over the surface. The owner of property on which an abandoned or forfeited well is located is deemed to be the owner of the well.

Source: SL 1955, ch 431, § 1; SDC Supp 1960, § 61.0412; SL 1983, ch 314, § 107.



§ 46-6-19 Repealed.

46-6-19. Repealed by SL 1983, ch 314, § 108



§ 46-6-20 Rules and regulations of board relating to wells.

46-6-20. Rules and regulations of board relating to wells. The Water Management Board shall promulgate rules pursuant to chapter 1-26 providing for or directing, as appropriate:

(1) Rehabilitation of wells;

(2) Construction of wells;

(3) Prevention of underground leakage or other waste of water; and

(4) Plugging or other control of abandoned, forfeited, or uncontrolled artesian wells.
Source: SDC 1939, § 61.0414; SL 1955, ch 431, § 1; SL 1983, ch 314, § 109; SL 1993, ch 256, § 60.



§ 46-6-21 Control of large capacity well required.

46-6-21. Control of large capacity well required. No owner or person in control of a large capacity artesian well may allow it to flow without a proper or sufficient casing or without a valve or contrivance for checking or preventing the flow of water if the Water Management Board determines that installation of a casing, valve, or contrivance is feasible. The provisions of this section also apply to any officer in charge of wells belonging to the state or any county, township, or municipality.

Source: SDC 1939, § 61.9916; SL 1981, ch 316, § 3; SL 1983, ch 314, § 112.



§ 46-6-22 , 46-6-23. Repealed.

46-6-22, 46-6-23. Repealed by SL 1983, ch 314, §§ 113, 114



§ 46-6-24 Liability for damages to domestic and municipal wells.

46-6-24. Liability for damages to domestic and municipal wells. The failure of a well to meet standards established pursuant to § 46-6-6.1 is not a defense in any action or proceeding regarding damage, loss of water production or quality, replacement cost, or increased operating expenses incurred by a municipal or domestic use well located in a formation older than or stratigraphically lower than the greenhorn formation caused by any person using or withdrawing groundwater for mine dewatering in a formation older than or stratigraphically lower than the greenhorn formation.

Source: SL 1980, ch 304, § 1; SL 1982, ch 311.



§ 46-6-25 Domestic and municipal well protection--Enforceability--Fees and costs.

46-6-25. Domestic and municipal well protection--Enforceability--Fees and costs. Section 46-6-24 is enforceable in circuit court by the damaged owner or user of a domestic or municipal well. Attorney's fees, expert fees, and court costs may be awarded the plaintiff at the discretion of the court.

Source: SL 1980, ch 304, § 2.



§ 46-6-26 Permits may be denied or conditioned to protect domestic or municipal wells or natural springs.

46-6-26. Permits may be denied or conditioned to protect domestic or municipal wells or natural springs. The Water Management Board or chief engineer pursuant to § 46-1-16 may deny or condition any permit in conformity with § 46-6-24 as is determined necessary to protect domestic wells, municipal wells, or natural springs of this state.

Source: SL 1980, ch 304, § 3; SL 1990, ch 355, § 5.



§ 46-6-27 Plugging, sealing, or capping abandoned wells required--Rules.

46-6-27. Plugging, sealing, or capping abandoned wells required--Rules. If the owner of an existing well drills a replacement well and if the owner has no plan to use the existing well, the existing well is considered abandoned. The well owner shall plug the abandoned well within thirty days after the new well is ready for use. Any well that is being used or is not considered abandoned shall be sealed or capped at the surface. The Water Management Board shall promulgate rules pursuant to chapter 1-26 providing for plugging, capping, or sealing of wells to protect the health and safety of the public and to prevent contamination of groundwater by surface waters.

Source: SL 1983, ch 319, § 1; SL 1993, ch 256, § 61.



§ 46-6-28 Geological survey to plug unused wells.

46-6-28. Geological survey to plug unused wells. The state geological survey shall plug its test holes, observation wells, and any other of its borings or wells, pursuant to the provisions of § 46-6-27, if they are no longer being used.

Source: SL 1983, ch 319, § 2.



§ 46-6-29 Plugging or controlling large capacity well by chief engineer--Costs.

46-6-29. Plugging or controlling large capacity well by chief engineer--Costs. If an owner of property fails to plug or otherwise control a large capacity artesian well on his property after receiving an order to do so from the Water Management Board under the provisions of § 46-6-14, the chief engineer may enter upon the property where the well is located and plug or otherwise control the well. The cost of plugging or controlling the well shall be borne by the owner of the property and shall be recorded with the county register of deeds as a lien against the property until paid. This section does not limit or foreclose any other remedy against the owner of the property.

Source: SL 1983, ch 314, § 106.



§ 46-6-30 Order of chief engineer for proper construction or repair of well--Plugging or controlling well--Costs.

46-6-30. Order of chief engineer for proper construction or repair of well--Plugging or controlling well--Costs. The chief engineer, during or immediately following construction of a well, may order the owner or driller of the well to properly construct or repair the well if the chief engineer determines that there is a serious and imminent threat to health or property. The chief engineer, upon failure of an owner or driller to comply with an order issued pursuant to this section, may enter upon the property where the well is located and plug or otherwise control the well. The cost of plugging or controlling the well shall be borne by the owner of the property and shall be recorded with the county register of deeds as a lien against the property until paid. This section does not limit any other remedy against an owner or driller of a well.

Source: SL 1983, ch 314, § 110; SL 2011, ch 165, § 277.



§ 46-6-31 Plugging or controlling well by chief engineer--Bidding provisions.

46-6-31. Plugging or controlling well by chief engineer--Bidding provisions. The chief engineer, if plugging or otherwise controlling a well pursuant to the provisions of §§ 46-6-29 and 46-6-30, shall comply with the bidding provisions of chapters 5-18A and 5-18B unless the chief engineer determines that compliance with those provisions will result in harm to health or property or will result in an unreasonable waste of water.

Source: SL 1983, ch 314, § 111; SL 2011, ch 2, § 144; SL 2011, ch 165, § 278.






Chapter 07 - Storage, Diversion And Irrigation Works

§ 46-7-1 Excess capacity of works--Availability for beneficial use.

46-7-1. Excess capacity of works--Availability for beneficial use. The owner of any works for storage, diversion, or carriage of water which have a capacity in excess of the needs of the owner for lawful application of water to beneficial use may be required to make the excess capacity available, at reasonable rates, to any person entitled to use water for beneficial purposes. However, the excess capacity need not be made available if the use of the excess capacity would unreasonably damage existing works or require substantial modification of the works. Upon petition, the Water Management Board may determine if excess capacity can be used without unreasonable damage to existing works or without requiring substantial modification of the works. If the board's findings are positive, it may establish reasonable rates and may set the compensation to be paid to the owner for damage to existing works. This section does not obligate any person to continue operation of any works.

Source: SDC 1939, § 61.0136; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0121; SL 1983, ch 314, § 115.



§ 46-7-2 Headgates or other measuring devices required.

46-7-2. Headgates or other measuring devices required. Any appropriator may be required to construct and maintain a substantial headgate or other means of measurement at the point of diversion or at any other point or points as required by the Water Management Board and shall construct or install a measuring device of a design approved by the board at the most practical point or points for measuring and apportioning the water as approved in the permit or license or as determined by the board. The board may order the construction or installation of a measuring device by an appropriator and, if it is not completed within twenty days thereafter, the board may refuse to allow diversion by the appropriator. Devices not of a stationary nature shall be so arranged that they can be locked in place.

Source: SDC 1939, § 61.0143; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0130; SL 1978, ch 324; SL 1983, ch 314, § 116.



§ 46-7-3 Repair of works required--Rules.

46-7-3. Repair of works required--Rules. The owner of any works for the storage, diversion or carriage of water or for the application of water to beneficial use, including wells, shall keep the works in good repair at all times to ensure safety of the works and to prevent waste of water. The water management board may promulgate rules pursuant to chapter 1-26 to establish minimum safety standards for the design, construction, alteration, maintenance and repair of works. For the purpose of making repairs, the owner may enter upon the lands where the works are located, taking care to avoid unnecessary damage, and shall pay the owner of the lands for any actual damage which is caused.

Source: SDC 1939, § 61.0426; SL 1955, ch 431, § 1; SL 1983, ch 314, § 117; SL 1987, ch 328, § 1.



§ 46-7-4 Repealed.

46-7-4. Repealed by SL 1983, ch 314, § 118



§ 46-7-5 Inspection of works by chief engineer--Order for repair of unsafe works--Repair by chief engineer--Costs--Filing of written protest--Hearing--Liability of chief engineer and state.

46-7-5. Inspection of works by chief engineer--Order for repair of unsafe works--Repair by chief engineer--Costs--Filing of written protest--Hearing--Liability of chief engineer and state. The chief engineer may inspect any works described in § 46-7-3, including abandoned works, to determine whether the works are safe. If works are found to be unsafe, the chief engineer shall notify the owner and shall order the owner to make changes necessary to secure the safety of the works, allowing a reasonable time, not to exceed six months, for putting the works in a safe condition. The order may specify that if the owner fails to make the repairs in the time allowed, the chief engineer may enter the property and put the works in a safe condition. Any costs incurred shall be borne by the owner in accordance with § 46-7-5.1. The owner may contest the order of the chief engineer by filing a protest in writing with the chief engineer within twenty days of the service of the order upon the owner. Upon receiving the protest, the chief engineer shall schedule the matter for hearing with the board in accordance with the provisions of chapter 46-2A. The filing of the written protest suspends the operation of the chief engineer's order until further action by the board. The board may affirm, modify, or reverse the order of the chief engineer. No owner of unsafe works as determined by the chief engineer or, after a protest and hearing, by the board may fail or refuse to make changes necessary to secure the works' safety pursuant to the order. The chief engineer, the state, or its employees do not incur any liability, either sovereign or personal, as a result of the duties imposed by this section or other provisions related to the inspection and repair, maintenance, or alteration of works or the notification to owners of unsafe conditions.

Source: SDC 1939, § 61.0130; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0118; SL 1983, ch 314, § 119; SL 1987, ch 328, § 1A; SL 2011, ch 165, § 279.



§ 46-7-5.1 Repair of unsafe works by chief engineer--Cost as lien against property--Bidding provisions.

46-7-5.1. Repair of unsafe works by chief engineer--Cost as lien against property--Bidding provisions. Upon failure or refusal of an owner of unsafe works to make the changes necessary to secure the safety of the works pursuant to the chief engineer's order or order of the board, the chief engineer may enter upon the property where the works are located and make the necessary changes. The cost of the work shall be borne by the owner of the works and may be recorded as a lien against any property of the owner until paid. This section does not limit any other remedy against the owner of the works. The chief engineer shall comply with the bidding provisions of chapters 5-18A and 5-18B unless the chief engineer determines that compliance with those provisions will result in harm to public health or property.

Source: SL 1983, ch 314, § 121; SL 1987, ch 328, § 1B; SL 2011, ch 2, § 145; SL 2011, ch 165, § 280.



§ 46-7-5.2 Breach or repair of works by chief engineer to protect human life--Cost as lien against property--Other remedies.

46-7-5.2. Breach or repair of works by chief engineer to protect human life--Cost as lien against property--Other remedies. Notwithstanding the pendency of any notice, order, or protest pursuant to § 46-7-5, the chief engineer may immediately breach or repair any works if, in the chief engineer's judgment, it is necessary to protect human life from imminent danger. The cost of the work in such cases shall be borne by the owner of the works and may be recorded as a lien against any property of the owner until paid. The provisions of chapters 5-18A and 5-18B are not applicable to this section. This section does not limit any other remedy against the owner of the works.

Source: SL 1987, ch 328, § 1C; SL 2011, ch 2, § 146.



§ 46-7-5.3 Investigation of dam--Variance relating to minimum spillway design requirements--Hearing.

46-7-5.3. Investigation of dam--Variance relating to minimum spillway design requirements--Hearing. Upon petition to the board by the owner of a dam, the chief engineer may investigate and conduct the necessary analysis to determine the potential for damage to downstream residents or property if a dam were to fail due to inadequate spillway capacity. After the investigation and analysis, the chief engineer may recommend that a variance to board rules relating to minimum spillway design requirements for dams be granted or denied. The recommendation, notice, and hearing before the board shall be conducted pursuant to the procedure contained in chapter 46-2A. Following the hearing, the board may grant a variance upon a finding that failure of the dam due to inadequate spillway capacity will not increase the potential for damage from flooding to downstream residents or property.

Source: SL 1987, ch 328, § 1D.



§ 46-7-5.4 Definition of terms.

46-7-5.4. Definition of terms. Terms used in §§ 46-7-5.5 to 46-7-5.11, inclusive, mean:

(1) "Affidavit," a written declaration under oath, made on personal knowledge, subscribed and dated by the owner in the presence of a notary public;

(2) "Flood plain," an area below the dam that has been or may be covered with water from natural runoff or from any failure of the dam;

(3) "High-hazard dam," a dam whose failure may cause loss of life; and

(4) "Immediate family," the owner, the owner's spouse, and their minor children.
Source: SL 1990, ch 357, § 1.



§ 46-7-5.5 Application to dams constructed before January 1, 1990--Owner and family sole residents--Determination of flood plain.

46-7-5.5. Application to dams constructed before January 1, 1990--Owner and family sole residents--Determination of flood plain. The provisions of §§ 46-7-5.4 to 46-7-5.11, inclusive, only apply to privately owned high-hazard dams constructed before January 1, 1990, if the owner and the owner's immediate family are the only persons residing below the dam within the flood plain. The chief engineer shall determine the flood plain.

Source: SL 1990, ch 357, § 3; SL 2011, ch 165, § 281.



§ 46-7-5.6 Owner's reporting requirements where nonowner establishes habitation within flood plain.

46-7-5.6. Owner's reporting requirements where nonowner establishes habitation within flood plain. If any individual other than the owner of a high-hazard dam establishes a habitation within the flood plain, the owner shall report the name, address and location of the individual to the chief engineer within ten days.

Source: SL 1990, ch 357, § 4.



§ 46-7-5.7 Privately owned high-hazard dam--Where chief engineer and state not obligated to secure safety thereof--Owner's affidavit upon refusal to correct unsafe condition.

46-7-5.7. Privately owned high-hazard dam--Where chief engineer and state not obligated to secure safety thereof--Owner's affidavit upon refusal to correct unsafe condition. Notwithstanding the provisions of §§ 46-2-9, 46-2-17, 46-7-3, 46-7-5, 46-7-5.1, 46-7-5.2, and 46-7-5.3, the chief engineer and all officers, employees, and agents of the State of South Dakota are under no obligation to secure the safety of, or take any further action with regard to, a privately owned high-hazard dam if the owner of the dam:

(1) Refuses to correct an unsafe condition identified by order of the chief engineer pursuant to § 46-7-5; and

(2) Executes an affidavit, which is accepted for filing by the Water Management Board.
Source: SL 1990, ch 357, § 2.



§ 46-7-5.8 Requirements as to form and content of owner's affidavit.

46-7-5.8. Requirements as to form and content of owner's affidavit. The owner's affidavit referred to in § 46-7-5.7 shall:

(1) Be in a form prescribed and approved by the board;

(2) Identify and describe the dam in question;

(3) State the construction date of the dam;

(4) Acknowledge that the owner is aware that the unsafe condition exists;

(5) State that the owner refuses to correct the unsafe condition;

(6) Include a description of the flood plain as determined by the chief engineer;

(7) State that no one other than the owner and the owner's immediate family reside within the flood plain;

(8) Include the owner's express assumption of all liability for any claim, injury, or damage resulting from failure of the dam, specifically holding the state, the board, the department, the chief engineer, and all officers, agents, or employees of the state harmless from any liability and damages for claims, injuries, damages, and costs, including attorney's fees resulting from failure of the dam;

(9) Acknowledge that the owner is aware that the provisions of §§ 46-7-5.4 to 46-7-5.11, inclusive, only apply to privately owned high-hazard dams constructed before January 1, 1990, if the owner and the owner's immediate family are the only persons residing below the dam within the flood plain; and

(10) State that if any individual other than the owner establishes a habitation within the flood plain, the owner will report the name, address, and location of the individual to the chief engineer within ten days.
Source: SL 1990, ch 357, § 5; SL 2011, ch 165, § 282.



§ 46-7-5.9 Board's acceptance of owner's affidavit--Conditions.

46-7-5.9. Board's acceptance of owner's affidavit--Conditions. The board, based on the specific facts of each case, may impose reasonable conditions upon the acceptance of the owner's affidavit for filing if those conditions are related to the promotion of the health, safety, and welfare of any minor children, third persons, or the general public. The board shall refuse to accept any owner's affidavit for filing unless the board is satisfied that:

(1) The owner has complied with the terms of §§ 46-7-5.4 to 46-7-5.11, inclusive;

(2) The dam in question is a privately owned high-hazard dam, constructed prior to January 1, 1990; and

(3) The owner and his immediate family are the only persons residing within the flood plain.
Source: SL 1990, ch 357, § 6.



§ 46-7-5.10 Recording requirements as to owner's affidavit.

46-7-5.10. Recording requirements as to owner's affidavit. An affidavit accepted for filing by the board, together with any conditions set by the board, shall be recorded by the owner in the office of the register of deeds in any county where the dam or flood plain are located.

Source: SL 1990, ch 357, § 7.



§ 46-7-5.11 Where privately owned high-hazard dam is subject to action by chief engineer and state.

46-7-5.11. Where privately owned high-hazard dam is subject to action by chief engineer and state. The provisions of § 46-7-5 shall take effect notwithstanding § 46-7-5.7, if:

(1) The owner fails to comply with §§ 46-7-5.4 to 46-7-5.11, inclusive;

(2) The owner violates any of the conditions set by the board pursuant to § 46-7-5.9; or

(3) There has been a change of conditions which takes the dam out of the operation of §§ 46-7-5.4 to 46-7-5.11, inclusive.

In addition, the board will cancel the filing and no further affidavits may be filed for the dam.

Source: SL 1990, ch 357, § 8.



§ 46-7-6 Repealed.

46-7-6. Repealed by SL 1983, ch 314, § 120



§ 46-7-7 to 46-7-11. Repealed.

46-7-7 to 46-7-11. Repealed by SL 1983, ch 314, §§ 122 to 126



§ 46-7-12 Willful damage, destruction, or interference with works prohibited.

46-7-12. Willful damage, destruction, or interference with works prohibited. No person, for any purposes other than those contemplated by this title, may willfully damage, destroy, or otherwise interfere with any works for the application of water to beneficial use, for the apportionment or measurement of water or for any hydrographic study, nor may any person interfere with any person engaged in the discharge of any duties connected therewith.

Source: SDC 1939, § 61.9912; SL 1981, ch 316, § 6; SL 1983, ch 314, § 127.



§ 46-7-13 Repealed.

46-7-13. Repealed by SL 1983, ch 314, § 128



§ 46-7-14 Unauthorized injury to or interference with pier, boom, or dam prohibited.

46-7-14. Unauthorized injury to or interference with pier, boom, or dam prohibited. No person may, without authority of law, interfere with any pier, boom, or dam lawfully erected or maintained upon any waters within this state, hoist any gate of a dam, whether in or about the dam, damage or destroy any dam or any embankment necessary for support of the dam or maliciously make or cause to be made any aperture or cut in the dam or embankment with intent to damage or destroy it.

Source: SDC 1939, § 13.4506; SL 1981, ch 316, § 8; SL 1983, ch 314, § 129.



§ 46-7-15 Removal or injury of piles prohibited.

46-7-15. Removal or injury of piles prohibited. No person may maliciously draw up, remove, cut, or otherwise injure any piles fixed in the ground and used for securing any bank or dam of any river, canal, drain, aqueduct, marsh, reservoir, pool, port, dock, quay, jetty, or lock.

Source: SDC 1939, § 13.4507; SL 1983, ch 314, § 130.






Chapter 08 - Eminent Domain

§ 46-8-1 Right of eminent domain for application or conveyance of water for beneficial use.

46-8-1. Right of eminent domain for application or conveyance of water for beneficial use. Any person may exercise the right of eminent domain in the manner provided by law to acquire as a public use any property or other rights necessary for application of water to beneficial uses or to enlarge an existing structure for conveyance of water for use in common with an existing or former owner. Application of water to beneficial use is a public use, in the public interest and of benefit to the public.

Source: SDC 1939, § 61.0103; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0156; SL 1983, ch 314, § 131.



§ 46-8-1.1 Limit on exercise of right of eminent domain.

46-8-1.1. Limit on exercise of right of eminent domain. Any exercise of the right of eminent domain under the provisions of this chapter shall do the least possible injury to private property, consistent with sound engineering principles and with economic feasibility.

Source: SL 1983, ch 314, § 132.



§ 46-8-1.2 Location of routes restricted.

46-8-1.2. Location of routes restricted. No routes acquired under the provisions of this chapter may be located within two hundred fifty feet of a dwelling house or other buildings on the premises or across any noncommercial orchard or garden without written consent of the owner. This section does not apply to works located in public rights-of-way or to water distribution systems as defined in § 46-1-6.

Source: SL 1983, ch 314, § 134; SL 2006, ch 225, § 1.



§ 46-8-2 Permission required for entry on land for surveys--Liability for damages.

46-8-2. Permission required for entry on land for surveys--Liability for damages. No person may enter upon the lands of any other person without first obtaining written permission or a court order obtained pursuant to § 46-8-2.1 for the purpose of surveying or locating the most advantageous route for works necessary to put water to beneficial use. Actual damages sustained by reason of the entrance are the responsibility of the person causing the damages.

Source: SDC 1939, § 61.0416; SL 1955, ch 431, § 1; SL 1983, ch 314, § 133.



§ 46-8-2.1 Order of circuit court for entry on land.

46-8-2.1. Order of circuit court for entry on land. The circuit court for the county in which a proposed water project is located has jurisdiction to issue an order permitting entry upon land for the purpose of surveying or locating the most advantageous route for works necessary to put water to beneficial use. No order may be issued unless the petitioner can show a present intent to construct a project to put water to beneficial use.

Source: SL 1983, ch 314, § 133A.



§ 46-8-3 to 46-8-5. Repealed.

46-8-3 to 46-8-5. Repealed by SL 1983, ch 314, §§ 135 to 137



§ 46-8-6 Multiple water conduits prohibited where single conduit sufficient.

46-8-6. Multiple water conduits prohibited where single conduit sufficient. The right of eminent domain may not be exercised to allow two or more pipelines, canals, ditches, or other water conduits to be constructed on lands owned by any person when a single pipeline, canal, ditch, or other water conduit can feasibly convey the water.

Source: SDC 1939, § 61.0417; SL 1955, ch 431, § 1; SL 1983, ch 314, § 138.



§ 46-8-7 Plat of route for water conduit--Certification and recording.

46-8-7. Plat of route for water conduit--Certification and recording. When the route for any pipeline, canal, ditch, or other water conduit mentioned in this chapter is located, a correct survey and plat of the route shall be made, indicating by proper description the lands over which the route is located. The plat shall be certified and recorded in the office of the register of deeds of the county or counties in which the route is located.

Source: SDC 1939, § 61.0425; SL 1955, ch 431, § 1; SL 1983, ch 314, § 139.



§ 46-8-8 Right for location of route an easement.

46-8-8. Right for location of route an easement. The right acquired by the location of the route for any waterway mentioned in this chapter shall be an easement.

Source: SDC 1939, § 61.0425; SL 1955, ch 431, § 1; SL 1983, ch 314, § 140.



§ 46-8-9 Repealed.

46-8-9. Repealed by SL 1983, ch 314, § 141



§ 46-8-10 Reasonable access to land.

46-8-10. Reasonable access to land. The owner of any works for application of water to beneficial use which may prevent reasonable access to lands crossed or adjacent to the works is responsible for providing reasonable access to the land. If the owner of the works does not provide reasonable access, the owner or occupant of the land may construct reasonable access and may recover the costs of constructing access from the owner of the works.

Source: SDC 1939, § 61.0428; SL 1955, ch 431, § 1; SL 1983, ch 314, § 142.



§ 46-8-11 to 46-8-15. Repealed.

46-8-11 to 46-8-15. Repealed by SL 1983, ch 314, §§ 143 to 147



§ 46-8-16 Right to cross public or railroad right-of-way--Construction of bridges, culverts, or similar structures.

46-8-16. Right to cross public or railroad right-of-way--Construction of bridges, culverts, or similar structures. An owner of works for the storage, carriage, or application of water to beneficial use has the right to cross any public or railroad right-of-way, subject to such reasonable conditions as may be prescribed by the board or officer having charge of the right-of-way. The owner of the works shall notify the board or officer in charge of the right-of-way in writing showing the location and character of the crossing and shall provide a plat showing the location of the proposed route across the right-of-way. The owner of the works shall bear the cost of construction of any bridge, culvert, or similar structure where it crosses the right-of-way. All bridges, culverts, or similar structures shall be constructed in accordance with pertinent provisions of law.

Source: SDC 1939, § 61.0144; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0131; SL 1983, ch 314, § 148.



§ 46-8-17 Repealed.

46-8-17. Repealed by SL 1983, ch 314, § 149



§ 46-8-18 Right to cross school and public lands--Notice to commissioner.

46-8-18. Right to cross school and public lands--Notice to commissioner. An owner of works for storage, carriage, or application of water to beneficial use has the right, if necessary, to cross school and public lands, subject to such reasonable conditions as may be prescribed by the commissioner of school and public lands. The owner of the works shall notify the commissioner in writing prior to the crossing. The notification shall contain a description of the works, the location of the land and a plat showing the proposed route of the works. The owner of the works shall bear the cost of construction of any device necessary to assure continued use of the land in the usual manner.

Source: SDC 1939, § 61.0431; SL 1955, ch 431, § 1; SL 1983, ch 314, § 150.



§ 46-8-19 , 46-8-20. Repealed.

46-8-19, 46-8-20. Repealed by SL 1983, ch 314, §§ 151, 152






Chapter 09 - Overflow And Flooding From Wells And Distribution Works [Repealed]

CHAPTER 46-9

OVERFLOW AND FLOODING FROM WELLS AND DISTRIBUTION WORKS [REPEALED]

[Repealed by SL 1983, ch 314, §§ 153-156]



Chapter 10 - Adjudication Of Water Rights

§ 46-10-1 Action for general adjudication of water or water use rights--When attorney general to bring.

46-10-1. Action for general adjudication of water or water use rights--When attorney general to bring. It shall be the duty of the attorney general to bring an action for the general adjudication of the nature, extent, content, scope, and relative priority of the water rights and the rights to use water of all persons, or entities, public or private, on any river system and on all other sources, when in his judgment, or in the judgment of the Water Management Board, the public interests require such action.

Source: SDC 1939, § 55.1811; SL 1980, ch 305, § 1.



§ 46-10-1.1 Procedure in actions for general adjudication.

46-10-1.1. Procedure in actions for general adjudication. The procedure in any case of general adjudication shall be as in other civil cases, insofar as that procedure is not inconsistent with this chapter.

Source: SL 1980, ch 305, § 15.



§ 46-10-1.2 Orders in actions involving one hundred or more defendants.

46-10-1.2. Orders in actions involving one hundred or more defendants. In the conduct of actions to which § 46-10-3.3 applies, the court may make appropriate orders

(1) Providing for the limitation of service and filing, or substitutes therefor, of pleadings, briefs, orders, motions, demands, appearances, claim forms, discovery materials, and similar documents;

(2) Requiring, for the fair conduct of the action, that notice be given all parties in a reasonable manner of any document served or filed in this action;

(3) Providing for simplified discovery from any party, upon such terms and conditions as the court determines are advisable;

(4) Adopting permissive or mandatory forms for the submission of claims to water rights or rights to use water; provided, however, that a party shall not be precluded from filing an answer or other pleading in addition to said forms;

(5) Determining the course of proceedings and prescribing measures to prevent undue repetition or complication in the presentation of evidence and arguments;

(6) Dealing with similar procedural matters.

The orders may be combined with an order under § 15-6-16 and may be altered or amended from time to time as the court deems advisable.

Source: Supreme Court Rule 82-19.



§ 46-10-2 Jurisdiction and venue of action for general adjudication.

46-10-2. Jurisdiction and venue of action for general adjudication. The court in which any action involving the general adjudication of water rights or rights to use water may be properly brought, shall have exclusive jurisdiction to hear and determine all questions necessary for the adjudication of all water rights and the rights to use water within the river system and all other sources involved; and the attorney general may bring suit as provided by law in any court having jurisdiction over any part of the river system and all other sources, which shall likewise have exclusive jurisdiction for such purposes.

Source: SDC 1939, § 61.0119; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0154; SL 1980, ch 305, § 2.



§ 46-10-2.1 Deposit of documents and orders with court.

46-10-2.1. Deposit of documents and orders with court. The court conducting a general adjudication may direct the chief engineer of the Water Management Board to deposit with the court certified copies of every water permit, water license, certificate of construction, or other document or order and every cancellation of each document or order in the river system and all other sources involved, within a time set by the court. This section does not in any manner limit the powers of the court.

Source: SL 1980, ch 305, § 3; SL 2011, ch 165, § 283.



§ 46-10-2.2 Documents and orders as prima facie evidence--Certified copies admissible.

46-10-2.2. Documents and orders as prima facie evidence--Certified copies admissible. The court conducting a general adjudication shall regard any water permit, water license, certificate of construction, or other document or order issued by or under the authority of the Water Management Board or its predecessors, including the state engineer, and not subsequently cancelled by it or under its authority or its predecessors, including the state engineer, to be prima facie evidence of the right purported to be conferred. A certified copy of any such document or order shall be admissible in evidence.

Source: SL 1980, ch 305, § 4.



§ 46-10-2.3 Powers and duties of court conducting general adjudication.

46-10-2.3. Powers and duties of court conducting general adjudication. The court conducting a general adjudication shall, in addition to exercising any other power or duty conferred by law:

(1) Confirm those rights evidenced by previous court decrees when those rights have not been forfeited, abandoned, or otherwise lost;

(2) Adjudicate the validity of all cancelled and uncancelled permits, certificates of construction, or licenses or other documents or orders purported to be granted by or under the authority of the Water Management Board or its predecessors, including the state engineer, and not heretofore adjudicated;

(3) Determine the extent and priority of and adjudicate any interest in any water right or right to the use of water of the river system or on all other sources not otherwise represented by the aforesaid permits, licenses, certificates, documents, orders, or decrees;

(4) Establish, in whatever form determined to be most appropriate by the court, one or more tabulations or lists of water rights or rights to use water which tabulations or lists may include a notation of the water right or right to use water adjudged to each party, the priority, the amount or rate, the purpose, the periods or place of use, and, as to water used for irrigation, the specific tracts of land to which it shall be appurtenant together with other conditions as may be necessary to define a right and its priority.
Source: SL 1980, ch 305, § 5.



§ 46-10-3 Parties to action for general adjudication.

46-10-3. Parties to action for general adjudication. In any action for the general adjudication of the rights to use water and water rights on any river system and all other sources all those whose claims to the use of such waters or claims of water rights are of record, and all other claimants so far as they can be ascertained with reasonable diligence, shall be made parties.

Source: SDC 1939, § 61.0119; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0154; SL 1980, ch 305, § 6.



§ 46-10-3.1 Adding additional defendants as parties.

46-10-3.1. Adding additional defendants as parties. Defendants in addition to those named in the original complaint may be added within a reasonable time and defendants may be added throughout the duration of the suit, as appropriate.

Source: SL 1980, ch 305, § 9.



§ 46-10-3.2 Commencement of action for general adjudication--Service.

46-10-3.2. Commencement of action for general adjudication--Service. Except as provided in § 46-10-3.3 for actions in which the named defendants number one hundred or more, an action for general adjudication shall be commenced and service shall be made as in other civil cases.

Source: SL 1980, ch 305, § 8.



§ 46-10-3.3 Defendants numbering one hundred or more--Commencement of action--Service.

46-10-3.3. Defendants numbering one hundred or more--Commencement of action--Service. An action for general adjudication is commenced by the filing of a complaint in circuit court in any case in which the named defendants number one hundred or more. In such a case personal service of a summons and complaint is not required but may be made. If personal service is not made, the court shall order service to be made by the plaintiff on named defendants by mailing a court approved notice of the action by registered or certified mail, return receipt requested. The court shall order the plaintiff to obtain service on all unnamed defendants by publication of the notice for four consecutive weeks in a newspaper published in each of the counties within which interest in rights to use of the water and water rights may be affected by the adjudication. If there is no newspaper in one or more of the counties, then publication for the counties shall be in one or more newspapers published in the state, and of general circulation within the counties. If publication is in a daily newspaper, one insertion a week is sufficient.

Source: SL 1980, ch 305, § 8; SL 1987, ch 29, § 31; SL 2011, ch 165, § 284.



§ 46-10-3.4 Captioning complaint for general adjudication.

46-10-3.4. Captioning complaint for general adjudication. The complaint for such general adjudication shall be captioned: In re the general adjudication of all rights to use water and water rights in the (to be specified) river system and all other sources, State of South Dakota.

Source: SL 1980, ch 305, § 10.



§ 46-10-4 Repealed.

46-10-4. Repealed by SL 1980, ch 305, § 7



§ 46-10-4.1 Action to determine conflicting water or water use rights--Court's powers and duties--Caption of action.

46-10-4.1. Action to determine conflicting water or water use rights--Court's powers and duties--Caption of action. The attorney general in lieu of bringing an action for a general adjudication may or any person may bring an action for the purpose of determining conflicting water rights or rights to use water. The court before which any such action may be properly brought may exercise the powers and duties set out by this chapter, as appropriate. An action for the determination of conflicting water rights shall be captioned as set forth in Title 15 of the South Dakota Codified Laws.

Source: SL 1980, ch 305, § 11.



§ 46-10-5 Action for general adjudication or to determine conflicting water rights--Copies of complaints mailed to Water Management Board.

46-10-5. Action for general adjudication or to determine conflicting water rights--Copies of complaints mailed to Water Management Board. Whenever suit is brought for general adjudication or to determine conflicting water rights in any of the courts of this state, a copy of the complaint shall be by the complainant mailed by registered or certified letter to the Water Management Board at its office at the state capital, at the time of the first service of summons in the action, and likewise a copy of any amended complaint or cross-complaint shall be mailed in like manner to the board immediately after service thereof upon the opposing party.

Source: SDC 1939, § 55.1811; SL 1980, ch 305, § 12.



§ 46-10-6 Action for general adjudication or to determine conflicting rights--Proof of notice of suit to water management board.

46-10-6. Action for general adjudication or to determine conflicting rights--Proof of notice of suit to water management board. No final decree may be issued in any action for general adjudication or in an action for determination of conflicting water rights unless it appears that the water management board has had reasonable notice of the suit.

Source: SDC 1939, § 55.1811; SL 1980, ch 305, § 13.



§ 46-10-7 Intervention by attorney general.

46-10-7. Intervention by attorney general. If, in the judgment of the Water Management Board, the public interests require action adverse to any party thereto, it may call upon the attorney general to intervene in the action. The attorney general shall then appear on behalf of the state and take whatever steps are necessary to protect the interests of the public, of the state or of any of its institutions.

Source: SDC 1939, § 55.1811; SL 1983, ch 314, § 157.



§ 46-10-8 Judgment in action for general adjudication or to determine conflicting rights--Certified copy filed with board.

46-10-8. Judgment in action for general adjudication or to determine conflicting rights--Certified copy filed with board. The court before which any action for general adjudication or any action for the determination of conflicting rights is conducted shall file a certified copy of any final judgment in such case with the Water Management Board.

Source: SDC 1939, § 61.0120; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0155; SL 1980, ch 305, § 14.



§ 46-10-8.1 Appointment of water master to administer interim or final decree.

46-10-8.1. Appointment of water master to administer interim or final decree. The authority of a court to appoint a water master to administer any interim or final decree relating to water, including any interim or final decree issued under the provisions of §§ 46-10-1 to 46-10-8, inclusive, is hereby granted.

Source: SL 1983, ch 314, § 178.



§ 46-10-9 to 46-10-12. Repealed.

46-10-9 to 46-10-12. Repealed by SL 1983, ch 314, §§ 158 to 161



§ 46-10-13 Appeal to board from acts or decisions of water master--Appeal to circuit court.

46-10-13. Appeal to board from acts or decisions of water master--Appeal to circuit court. Any interested person may appeal from acts or decisions of the water master to the Water Management Board and the board shall promptly and at a stated time and place fixed by it, after due notice to the parties, hear and determine the matter in dispute. Its decision shall be final, unless an appeal is taken to the circuit court having jurisdiction, in conformity with the law governing appeals.

Source: SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0141; SL 1983, ch 314, § 162.



§ 46-10-14 to 46-10-26. Repealed.

46-10-14 to 46-10-26. Repealed by SL 1983, ch 314, §§ 163 to 175



§ 46-10-27 Transferred.

46-10-27. Transferred to § 46-10A-16



§ 46-10-28 Repealed.

46-10-28. Repealed by SL 1983, ch 314, § 177






Chapter 10A - Water Use Control Areas

§ 46-10A-1 Establishment of area--Petition of chief engineer.

46-10A-1. Establishment of area--Petition of chief engineer. The chief engineer may, after appropriate investigation, petition the Water Management Board to establish a water use control area. The petition shall be regarded as filed at the time it is signed and dated by the chief engineer.

Source: SL 1983, ch 314, § 179.



§ 46-10A-2 Establishment of area--Petition of water right holders.

46-10A-2. Establishment of area--Petition of water right holders. As an alternative to the provisions of § 46-10A-1, a petition to establish a water use control area may be brought before the Water Management Board when signed by water right holders representing not less than fifty percent of the total rate of diversion under permit, filed vested rights or adjudicated rights in the geographical area described in the petition.

Source: SL 1983, ch 314, § 180.



§ 46-10A-3 Identification of lands and waters in petition.

46-10A-3. Identification of lands and waters in petition. Any petition to establish a water use control area shall identify the lands and waters proposed to be included in the area.

Source: SL 1983, ch 314, § 181.



§ 46-10A-4 Hearing on petition--Publication and notice.

46-10A-4. Hearing on petition--Publication and notice. The chief engineer, upon knowledge of the filing of a valid petition to establish a water use control area, shall set the petition for hearing before the Water Management Board at the nearest reasonable date and shall publish a copy of the notice of hearing at least once a week for two successive weeks in one legal newspaper in each county in which the land included in the proposed area is found. The chief engineer shall also send notice by first class mail to all water permit holders and holders of filed vested rights or adjudicated rights in the affected area. The contents of the notice shall be as specified in § 1-26-17.

Source: SL 1983, ch 314, § 182.



§ 46-10A-5 Approval of petition--When required.

46-10A-5. Approval of petition--When required. The Water Management Board shall approve a petition to establish a water use control area if the board finds that a water use control area is in the public interest, is necessary to equitably apportion the available water supplies for use among the water right holders and is feasible.

Source: SL 1983, ch 314, § 183.



§ 46-10A-6 Water master--Appointment--Agent of board.

46-10A-6. Water master--Appointment--Agent of board. Upon establishment of a water use control area, the Water Management Board, at the same hearing if feasible, shall appoint a water master, giving significant weight to the recommendations of the affected water permit or right holders. The water master shall act as agent of the board.

Source: SL 1983, ch 314, § 184.



§ 46-10A-7 Water master--Duties.

46-10A-7. Water master--Duties. The duties and authority of the water master shall be set out either in an order establishing the water use control area or by resolution and may include, but are not limited to, the following:

(1) Enforcement procedures for distribution of water under a court decree;

(2) Enforcement procedures for priorities and rights to use water as established in statutory law and case law;

(3) Notwithstanding the provisions of subdivisions (1) and (2), enforcement procedures for any temporary schedule of water deliveries which all affected water permit or right holders agree upon;

(4) Regulation and security of headgates and measuring devices as necessary to enforce proper distribution of water; and

(5) Other duties and authority as the Water Management Board may specify.
Source: SL 1983, ch 314, § 185.



§ 46-10A-8 Water measuring devices--Order for installation.

46-10A-8. Water measuring devices--Order for installation. The board may order installation of water measuring devices as provided in § 46-7-2 if it determines them to be necessary for proper regulation of water diversion and use among water permit or right holders in a water use control area.

Source: SL 1983, ch 314, § 186.



§ 46-10A-9 Fee assessed--Maximum amount--Annual payment.

46-10A-9. Fee assessed--Maximum amount--Annual payment. The Water Management Board shall assess a fee to be collected annually from each water right holder in each water use control area. The amount of the fee may not exceed twenty dollars for each cubic foot per second, or portion thereof, of the diversion capability of the water permit or right holder's diversion works plus fifty cents for each acre irrigated. Fees shall be paid to the board annually at a date set by the board. No water may be diverted by a water permit or right holder who has not paid the fee required by this section.

Source: SL 1983, ch 314, § 187.



§ 46-10A-10 Repealed.

46-10A-10. Repealed by SL 2006, ch 2, § 32.



§ 46-10A-11 Violations of orders of board or water master.

46-10A-11. Violations of orders of board or water master. Violation of any order of the Water Management Board or of the water master is regarded as a violation of the terms of a permit or license under the provisions of § 46-1-12.

Source: SL 1983, ch 314, § 189.



§ 46-10A-12 Petition of chief engineer to abolish area, suspend operation, change boundaries, amend powers of or suspend water master, or adjust administration of area.

46-10A-12. Petition of chief engineer to abolish area, suspend operation, change boundaries, amend powers of or suspend water master, or adjust administration of area. The chief engineer, after appropriate investigation, may petition the board:

(1) To abolish a water use control area;

(2) To suspend the operation of a water use control area;

(3) To change the boundaries of a water use control area;

(4) To amend the powers and duties of a water master in a water use control area;

(5) To suspend or remove any water master appointed by it; or

(6) To adjust administration of a water use control area to protect valid water permits or rights within the water use control area or affected by the exercise of water rights within the water use control area.
Source: SL 1983, ch 314, § 190.



§ 46-10A-13 Petition as in § 46-10A-12 by water rights holders.

46-10A-13. Petition as in § 46-10A-12 by water rights holders. Any petition which may be brought by the chief engineer pursuant to the provisions of § 46-10A-12 may also be brought before the Water Management Board if the petition is signed by water rights holders representing not less than twenty-five percent of the total rate of diversion under permit, filed vested rights or adjudicated rights in the geographical area of the water use control area.

Source: SL 1983, ch 314, § 191.



§ 46-10A-14 Hearing on petition under § 46-10A-12 or 46-10A-13--Publication and notice.

46-10A-14. Hearing on petition under § 46-10A-12 or 46-10A-13--Publication and notice. The chief engineer, upon learning of the filing of a valid petition under the provisions of § 46-10A-12 or 46-10A-13, shall set the petition for hearing before the Water Management Board at the nearest reasonable date and shall publish a copy of the notice of hearing at least once a week for two successive weeks in at least one legal newspaper in each county in which the land included in the existing water use control area is found. The chief engineer shall also send notice by first class mail to all water permit holders and holders of filed vested rights or adjudicated rights in the affected area. The contents of the notice shall be as specified in the provisions of § 1-26-17.

Source: SL 1983, ch 314, § 192.



§ 46-10A-15 Approval of petition under § 46-10A-12 or 46-10A-13--When required.

46-10A-15. Approval of petition under § 46-10A-12 or 46-10A-13--When required. The Water Management Board shall approve a petition brought under the provisions of § 46-10A-12 or 46-10A-13 upon finding that approval of the petition is in the public interest and will further the goal of efficient and equitable apportionment of water among affected water permit or right holders.

Source: SL 1983, ch 314, § 193.



§ 46-10A-16 Appeal from board actions relating to establishment or administration of area.

46-10A-16. Appeal from board actions relating to establishment or administration of area. Any person who is in a water use control area and is affected by board decisions may appeal from acts or decisions of the board with respect to establishment of a water use control area or administration of water diversion or use.

Source: SL 1961, ch 460, § 3; SDCL, § 46-10-27; SL 1983, ch 314, § 176.






Chapter 11 - Water Users' Associations [Transferred]

CHAPTER 46-11

WATER USERS' ASSOCIATIONS [TRANSFERRED]

[Transferred to Chapter 46A-8]



Chapter 12 - Organization, Boundaries And Dissolution Of Irrigation Districts [Transferred]

§ 46-12-1 to 46-12-33. Transferred.

46-12-1 to 46-12-33. Transferred to Chapter 46A-4



§ 46-12-34 Repealed.

46-12-34. Repealed by SL 1978, ch 327, § 2



§ 46-12-35 to 46-12-90. Transferred.

46-12-35 to 46-12-90. Transferred to Chapter 46A-4






Chapter 13 - Irrigation District Projects And Operations [Transferred]

CHAPTER 46-13

IRRIGATION DISTRICT PROJECTS AND OPERATIONS [TRANSFERRED]

[Transferred to Chapter 46A-5]



Chapter 14 - Irrigation District Contracts And Financing [Transferred]

CHAPTER 46-14

IRRIGATION DISTRICT CONTRACTS AND FINANCING [TRANSFERRED]

[Transferred to Chapter 46A-6]



Chapter 15 - Irrigation District Assessments And Levies [Transferred]

CHAPTER 46-15

IRRIGATION DISTRICT ASSESSMENTS AND LEVIES [TRANSFERRED]

[Transferred to Chapter 46A-7]



Chapter 16 - Water User Districts [Transferred]

§ 46-16-1 to 46-16-29. Transferred.

46-16-1 to 46-16-29. Transferred to Chapter 46A-9



§ 46-16-30 Repealed.

46-16-30. Repealed by SL 1975, ch 277, § 3



§ 46-16-31 to 46-16-76. Transferred.

46-16-31 to 46-16-76. Transferred to Chapter 46A-9






Chapter 17 - South Dakota Conservancy District [Transferred]

§ 46-17-1 to 46-17-4. Transferred.

46-17-1 to 46-17-4. Transferred to Chapter 46A-2



§ 46-17-5.1 Transferred.

46-17-5.1. Transferred to § 46A-2-5



§ 46-17-8 Transferred.

46-17-8. Transferred to § 46A-2-12



§ 46-17-10 to 46-17-30. Transferred.

46-17-10 to 46-17-30. Transferred to Chapter 46A-2






Chapter 17A - State Water Resources Management [Transferred]

§ 46-17A-1 , 46-17A-2. Transferred.

46-17A-1, 46-17A-2. Transferred to Chapter 46A-1



§ 46-17A-2.1 Transferred.

46-17A-2.1. Transferred to § 46A-2-15



§ 46-17A-3 , 46-17A-3.1. Transferred.

46-17A-3, 46-17A-3.1. Transferred to Chapter 46A-1



§ 46-17A-3.2 , 46-17A-3.3. Repealed.

46-17A-3.2, 46-17A-3.3. Repealed by SL 1983, ch 321, §§ 4, 5



§ 46-17A-3.4 to 46-17A-3.7. Transferred.

46-17A-3.4 to 46-17A-3.7. Transferred to Chapter 46A-1



§ 46-17A-4.1 Transferred.

46-17A-4.1. Transferred to Chapter 46A-1



§ 46-17A-12 to 46-17A-14. Transferred.

46-17A-12 to 46-17A-14. Transferred to Chapter 46A-1



§ 46-17A-14.1 Repealed.

46-17A-14.1. Repealed by SL 1983, ch 321, § 6



§ 46-17A-15 Transferred.

46-17A-15. Transferred to Chapter 46A-1



§ 46-17A-15.1 , 46-17A-15.2. Repealed.

46-17A-15.1, 46-17A-15.2. Repealed by SL 1983, ch 321, §§ 7, 8



§ 46-17A-16 to 46-17A-21. Transferred.

46-17A-16 to 46-17A-21. Transferred to Chapter 46A-1



§ 46-17A-22 Transferred.

46-17A-22. Transferred to § 46A-2-30



§ 46-17A-22.1 to 46-17A-22.3. Transferred.

46-17A-22.1 to 46-17A-22.3. Transferred to Chapter 46A-1



§ 46-17A-22.4 Transferred.

46-17A-22.4. Transferred to § 46A-2-31



§ 46-17A-23 to 46-17A-23.4. Transferred.

46-17A-23 to 46-17A-23.4. Transferred to Chapter 46A-1



§ 46-17A-23.5 Transferred.

46-17A-23.5. Transferred to § 46A-2-21



§ 46-17A-24 to 46-17A-58. Transferred.

46-17A-24 to 46-17A-58. Transferred to Chapter 46A-1






Chapter 18 - Subdistricts Of South Dakota Conservation District [Transferred]

CHAPTER 46-18

SUBDISTRICTS OF SOUTH DAKOTA CONSERVATION DISTRICT [TRANSFERRED]

[Transferred to Chapter 46A-3]



Chapter 19 - Flood-Control Works [Repealed]

CHAPTER 46-19

FLOOD-CONTROL WORKS [REPEALED]

[Repealed by SL 1983, ch 314, §§ 82-87]



Chapter 20 - Intrastate Drainage Projects [Transferred]

CHAPTER 46-20

INTRASTATE DRAINAGE PROJECTS [TRANSFERRED]

[Transferred to Chapter 46A-10]



Chapter 21 - Drainage Assessments And Bonds [Transferred]

CHAPTER 46-21

DRAINAGE ASSESSMENTS AND BONDS [TRANSFERRED]

[Transferred to Chapter 46A-11]



Chapter 22 - Trustee Management Of Drainage Districts [Transferred]

CHAPTER 46-22

TRUSTEE MANAGEMENT OF DRAINAGE DISTRICTS [TRANSFERRED]

[Transferred to Chapter 46A-12]



Chapter 23 - Interstate Drainage Districts [Transferred]

CHAPTER 46-23

INTERSTATE DRAINAGE DISTRICTS [TRANSFERRED]

[Transferred to Chapter 46A-13]



Chapter 24 - Watershed Districts [Transferred]

CHAPTER 46-24

WATERSHED DISTRICTS [TRANSFERRED]

[Transferred to Chapter 46A-14]



Chapter 25 - Water Pollution Control [Transferred]

CHAPTER 46-25

WATER POLLUTION CONTROL [TRANSFERRED]

[Sections 46-25-1 to 46-25-22 repealed by SL 1973, ch 280, § 21; Sections 46-25-23 to 46-25-109 transferred to Chapter 34A-2]



Chapter 26 - Protection And Improvement Of Navigation [Repealed]

CHAPTER 46-26

PROTECTION AND IMPROVEMENT OF NAVIGATION [REPEALED]

[Repealed by SL 1983, ch 314, §§ 88-90]



Chapter 27 - Missouri River Development [Transferred]

CHAPTER 46-27

MISSOURI RIVER DEVELOPMENT [TRANSFERRED]

[Transferred to Chapter 46A-15]



Chapter 28 - Red River Tri-State Authority [Repealed]

CHAPTER 46-28

RED RIVER TRI-STATE AUTHORITY [REPEALED]

[Repealed by SL 1977, ch 4]



Chapter 29 - Minnesota Boundary Waters [Transferred]

CHAPTER 46-29

MINNESOTA BOUNDARY WATERS [TRANSFERRED]

[Transferred to Chapter 46A-16]



Chapter 30 - Belle Fourche River Compact [Transferred]

CHAPTER 46-30

BELLE FOURCHE RIVER COMPACT [TRANSFERRED]

[Transferred to Chapter 46A-17]



Chapter 31 - Cheyenne River Compact [Repealed]

CHAPTER 46-31

CHEYENNE RIVER COMPACT [REPEALED]

[Repealed by SL 1977, ch 4]



Chapter 32 - Lower Niobrara River and Ponca Creek Compact [Repealed]

CHAPTER 46-32

LOWER NIOBRARA RIVER AND PONCA CREEK COMPACT [REPEALED]

[Repealed by SL 1977, ch 4]






Title 46A - WATER MANAGEMENT

Chapter 01 - State Water Resources Management

§ 46A-1-1 Legislative findings and policy.

46A-1-1. Legislative findings and policy. The general health, welfare, and safety of the people of the State of South Dakota are dependent upon the conservation, development, management, and optimum use of all this state's water resources. To achieve this objective it is essential that a coordinated, integrated, multiple use water resource policy be formulated and a plan developed to activate this policy as rapidly as possible. It is in the public interest that these functions be carried out through a coordination of all state agencies and resources.

Source: SL 1972, ch 241, § 2; SL 1981 (2d SS), ch 1, § 17; SDCL Supp, § 46-17A-1; SL 1983, ch 321.



§ 46A-1-2 Legislative purpose for state water plan--Composition of plan.

46A-1-2. Legislative purpose for state water plan--Composition of plan. It is the object of this chapter to provide the means for the planning, funding, and construction of a state water plan. This plan is comprised of the State Water Resources Management System and the State Water Facilities Plan.

Source: SL 1972, ch 241, § 3; SDCL Supp, § 46-17A-2; SL 1983, ch 321, § 2.



§ 46A-1-2.1 Legislative finding--Preferred, priority objectives.

46A-1-2.1. Legislative finding--Preferred, priority objectives. The Legislature finds that the following water resources projects are necessary for the general welfare of the people of the State of South Dakota and authorizes the projects pursuant to § 46A-1-2 to be included in the state water resources management system to serve as the preferred, priority objectives of the state: Belle Fourche irrigation upgrade project, Big Sioux flood control study, hydrology and water management studies to manage and protect state water resources for current and future generations, Cendak irrigation project, Gregory County pumped storage site, Lake Andes-Wagner/Marty II irrigation unit, Lewis and Clark rural water system, Sioux Falls flood control project, Southern Black Hills Water System, and Vermillion basin flood control project.

Source: SL 1988, ch 362, § 17; SL 1989, ch 385, § 19; SL 1994, ch 346, § 13; SL 2000, ch 218, § 6; SL 2004, ch 52, § 4, eff. Feb. 25, 2004; SL 2006, ch 227, § 2, eff. Feb. 17, 2006; SL 2008, ch 235, § 7, eff. Feb. 27, 2008; SL 2011, ch 200, § 11, eff. Mar. 15, 2011; SL 2012, ch 221, § 3, eff. Mar. 2, 2012; SL 2015, ch 224, § 1, eff. Mar. 12, 2015.



§ 46A-1-2.2 Repealed.

46A-1-2.2. Repealed by SL 1994, ch 346, § 14



§ 46A-1-2.3 Previous designations of projects superseded.

46A-1-2.3. Previous designations of projects superseded. Section 46A-1-2.1 serves as the exclusive component of the State Water Resources Management System established pursuant to § 46A-1-2 and supersedes all previous designations of projects not included in § 46A-1-2.1.

Source: SL 1994, ch 346, § 15.



§ 46A-1-3 Definition of terms.

46A-1-3. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, shall mean:

(1) "Basis point," one hundredth of one percent of interest;

(2) "Board," the Board of Water and Natural Resources created by § 1-40-5;

(3) "District," the South Dakota Conservancy District;

(4) "Facilities" or "state water facilities," all water facilities included or being studied or recommended for inclusion within the comprehensive statewide water plan or state water resources management system;

(5) "Facilities plan" or "state water facilities plan," those parts of the statewide water plan established by the Board of Water and Natural Resources;

(6) "Free flowing," as applied to any river, existing or flowing in a natural condition without impoundment, diversion, straightening, rip-rapping, or other modification of the waterway;

(7) "Fund," the South Dakota water and environment fund;

(8) "Person," a person as that term is defined in subdivision 46A-2-4(6);

(9) "Plan" or "water plan" or "statewide water plan" or "comprehensive statewide water plan," plans developed or to be developed by the South Dakota Conservancy District as provided by this chapter;

(10) "Project," a water resources project as that term is defined in subdivision 46A-2-4(14);

(11) "Public entity," a public entity as that term is defined in subdivision 46A-2-4(7);

(12) "Recreational river areas," those rivers or sections of rivers that are readily accessible by road, that may have some development along their shorelines and that may have undergone some impoundment or diversion in the past, and the public areas adjacent to the rivers or sections of rivers;

(13) "Regulated public water utility," a public entity or person with which the district has entered into a financing arrangement pursuant to § 46A-1-18 or a financing agreement pursuant to § 46A-1-49, with respect to a project;

(14) "River," a flowing body of water or estuary or a section, portion, or tributary thereof, including rivers, streams, creeks, runs, and small lakes, provided that no flowing body of water shall be considered a "wild, scenic, or recreational river" unless it has a sufficient quantity of water to support a year-round game fish population;

(15) "Scenic river areas," those rivers or sections of rivers that are free of impoundments, with shorelines or watersheds still largely primitive but which are accessible in places by roads, and the public use and access areas adjacent to the rivers or sections of rivers;

(16) "System" or "state water resources management system," those parts of the statewide water plan established by the Legislature as a needed objective for water resources management in South Dakota and for which the Legislature may authorize construction and financing in whole or in part;

(17) "Wild river area," those rivers or sections of rivers that are free of impoundments and generally inaccessible except by trail, with watersheds or shorelines essentially primitive and with waters which are unpolluted, and the public use and access areas adjacent to the rivers or sections of rivers.
Source: SL 1972, ch 241, § 5; SL 1976, ch 282, § 2; SL 1979, ch 301, § 2; SL 1981 (2d SS), ch 1, § 6; SDCL Supp, § 46-17A-3; SL 1983, ch 321, § 3; SL 1992, ch 254, § 8.



§ 46A-1-4 Water rights not affected by chapter.

46A-1-4. Water rights not affected by chapter. The enactment of this chapter does not create any right to water or the use of water and does not affect any existing legislation with respect to water or water rights, except as expressly provided in this chapter. Nothing in this chapter affects vested water rights.

Source: SL 1972, ch 241, § 4; SDCL Supp, § 46-17A-57; SL 2011, ch 165, § 285.



§ 46A-1-5 Repealed.

46A-1-5. Repealed by SL 2011, ch 165, § 286.



§ 46A-1-7 Establishment of state policy on water facilities--Recommended comments on federal policy.

46A-1-7. Establishment of state policy on water facilities--Recommended comments on federal policy. The Board of Water and Natural Resources shall establish the statewide policy on all multi-purpose water facilities, and shall maintain readiness to recommend significant factors to the Governor or his designated representative concerning official comments on behalf of the State of South Dakota pursuant to any requirements of federal law.

Source: SL 1972, ch 241, § 13; SDCL Supp, § 46-17A-12.



§ 46A-1-8 Resolution of conflicting interests.

46A-1-8. Resolution of conflicting interests. The objectives and purposes to be served by the Board of Water and Natural Resources shall be to resolve conflicting special interests of federal, state, and local agencies or entities or private interests in proposed water projects, including federal projects and the designation and preservation of certain rivers or portions thereof as scenic rivers so that the public interest in such project proposals will be protected and enhanced, optimum over-all benefits will accrue to the people of South Dakota, and maximum consideration of all needs and desires in such water projects will be ensured, especially in those involving multiple purposes such as combinations of irrigation, flood control, navigation, electric power, domestic and stock water, municipal and industrial water supplies, lake stabilization, pollution control, water quality enhancement, fish and wildlife, recreation, groundwater recharge, erosion control, or other beneficial purposes and uses.

Source: SL 1972, ch 241, § 14; SDCL Supp, § 46-17A-13.



§ 46A-1-9 Repealed.

46A-1-9. Repealed by SL 2015, ch 192, § 3.



§ 46A-1-10 Recommendations to Governor and Legislature as to facilities needed in water resources management system.

46A-1-10. Recommendations to Governor and Legislature as to facilities needed in water resources management system. Upon submission of the statewide water plan to the Governor and the Legislature by the Board of Water and Natural Resources, or prior or subsequent thereto as conditions may warrant, the board shall recommend to the Governor and the Legislature those portions of the statewide water plan, including a list of proposed wild, scenic, or recreational rivers, considered to be necessary for the needs and general welfare of the people of the State of South Dakota with a request that the Legislature establish such recommended water facilities as the State Water Resources Management System, said system to serve as the preferred, priority objectives and guidelines for all efforts to accomplish optimum water resources management in this state. No project in the State Water Resources Management System may also be in the state water facilities plan.

Source: SL 1972, ch 241, § 16; SDCL Supp, § 46-17A-15; SL 1986, ch 291, § 1A.



§ 46A-1-11 Estimates of costs and revenues from proposed water facilities--Requests for legislative authorization of construction.

46A-1-11. Estimates of costs and revenues from proposed water facilities--Requests for legislative authorization of construction. If the Board of Water and Natural Resources determines that it is necessary to carry out any of the objects and purposes of the water plan, through the construction of a water facility that has been established by the Legislature as a part of the State Water Resources Management System, the board shall, in cooperation with such federal, state, and local agencies or entities or private interests as may be concerned, prepare preliminary cost estimates, estimates of resources, if any, to be contributed from all other sources to aid in the construction, and estimates of the revenues that might be anticipated from the facility from all purposes and functions. The board shall adopt a resolution declaring that the public interest and necessity require the carrying out of these objects and purposes and requesting that the Legislature authorize the construction of this part of the State Water Resources Management System.

Source: SL 1972, ch 241, § 17; SDCL Supp, § 46-17A-16; SL 2011, ch 165, § 287.



§ 46A-1-12 Allocation of benefits and costs among governmental and private interests--Determination of priorities.

46A-1-12. Allocation of benefits and costs among governmental and private interests--Determination of priorities. The Board of Water and Natural Resources shall make a comprehensive evaluation and allocation of the comparative benefits and costs of all water facilities included in the State Water Resources Management System among and between the various levels of government and private interests in accordance with § 46A-2-3. Its recommendations shall include with respect to each such facility the amount or amounts to be shared by each and every level of beneficial user and may provide that the state's share will be apportioned over a period of years and may be funded by appropriations or as may otherwise be provided. These benefit-cost ratios shall be set forth in detail.

The board shall formulate and determine the priority or priorities of any or all such facilities and the sufficient financing thereof.

Source: SL 1972, ch 241, § 18; SDCL Supp, § 46-17A-17; SL 1986, ch 291, § 1.



§ 46A-1-13 Presentation of cost data to Governor and Legislature--Requests for financing authorization.

46A-1-13. Presentation of cost data to Governor and Legislature--Requests for financing authorization. The Board of Water and Natural Resources shall present the findings of benefits, costs, cost-sharing, and other pertinent factors to the Governor and the Legislature, and shall request legislative appropriations and other means of financing state government's share of the costs of the water facilities as may be authorized by the Legislature for construction.

Source: SL 1972, ch 241, § 19; SDCL Supp, § 46-17A-18.



§ 46A-1-13.1 Repealed.

46A-1-13.1. Repealed by SL 2013, ch 166, § 99.



§ 46A-1-13.2 Authorization of Belle Fourche irrigation rehabilitation project--Financial assistance limited.

46A-1-13.2. Authorization of Belle Fourche irrigation rehabilitation project--Financial assistance limited. Pursuant to §§ 46A-1-11 to 46A-1-13, inclusive, construction of a fourteen million dollar Belle Fourche Irrigation Rehabilitation Project as generally described in the report entitled "Analysis of Request for Additional Funding Costs and Priority Summary" dated January 1994, is hereby authorized for the purpose of stabilizing crop and forage production in central western South Dakota to offset the effects of drought conditions which naturally devastate South Dakota's economic viability.

The Board of Water and Natural Resources may provide financial assistance in amounts not to exceed four million dollars ($4,000,000), or so much thereof as may be necessary, to the Belle Fourche Irrigation Rehabilitation Project to provide the nonfederal matching requirements for the project authorized pursuant to P.L. 103-434 as amended to January 1, 1995. No disbursements may be made under the loans authorized by this section unless funds are appropriated by the Legislature in conformance with § 46A-1-61.

Source: SL 1995, ch 251, § 24.



§ 46A-1-13.3 Repealed.

46A-1-13.3. Repealed by SL 2013, ch 166, § 113.



§ 46A-1-13.4 Authorization of Mni Wiconi rural system--Loans--Accrual of interest.

46A-1-13.4. Authorization of Mni Wiconi rural system--Loans--Accrual of interest. Pursuant to §§ 46A-1-11 to 46A-1-13, inclusive, construction of a two hundred sixty-three million two hundred forty-one thousand dollar ($263,241,000) Mni Wiconi Rural Water System as generally described in the report "Mni Wiconi Rural Water Supply Project Final Engineering Report" dated May 21, 1993, is hereby authorized for the purpose of providing safe and adequate municipal, rural, and industrial water supplies as well as promoting benefits to fish and wildlife and the natural environment of South Dakota on the Pine Ridge Indian Reservation, the Rosebud Indian Reservation, the Lower Brule Indian Reservation and in the counties of Stanley, Haakon, Lyman, Jones, Jackson, Mellette, and Pennington.

The Legislature finds that it is in the best interest of the Mni Wiconi Rural Water System to provide the nonfederal matching requirements as enumerated in P.L. 100-516 as amended on January 1, 1995, through the State Water Resources Management System revolving loan program. Therefore, all grants authorized for expenditure out of the South Dakota Water and Environment for the Mni Wiconi Rural Water System since January 1, 1989, shall convert to loans.

The Board of Water and Natural Resources may provide loans under the State Water Resources Management System revolving loan program in amounts not to exceed a total of twelve million nine hundred one thousand eight hundred dollars ($12,901,800) to the Mni Wiconi Rural Water System to provide the nonfederal matching requirements for the West River Rural Water System component and the Lyman-Jones Rural Water System component as enumerated in P.L. 100-516 as amended on January 1, 1995. No disbursements may be made under the loans authorized by this section unless funds are appropriated by the Legislature in conformance with § 46A-1-61.

Notwithstanding the provisions of § 46A-1-66 no interest may accrue until the Board of Water and Natural Resources certifies the completion of the construction of the project as authorized. The initial loan repayment shall be due and payable one year following the certification of construction completion. Loan terms and conditions shall be set by the Board of Water and Natural Resources.

The loans authorized by this section may be increased or decreased by such amounts as may be justified by reason of ordinary fluctuations in development costs incurred after October 1, 1992, as indicated by engineering costs indices applicable for the type of construction involved.

Source: SL 1992, ch 254, § 13; SL 1995, ch 251, § 28.



§ 46A-1-13.5 Repealed.

46A-1-13.5. Repealed by SL 2013, ch 166, § 114.



§ 46A-1-13.6 Authorization of Lake Andes-Wagner/Marty II Irrigation Project--Research demonstration project required--Loans authorized--Indian lands exempted from payments.

46A-1-13.6. Authorization of Lake Andes-Wagner/Marty II Irrigation Project--Research demonstration project required--Loans authorized--Indian lands exempted from payments. Pursuant to §§ 46A-1-11 to 46A-1-13, inclusive, construction of a one hundred seventy-five million dollar Lake Andes-Wagner Irrigation Project, as generally described in the report "Planning Report/Environmental Statement" dated September 1985 and a twenty-four million dollar Marty II Irrigation Project as generally described in the report "Planning Report and Environmental Assessment" dated January 1990 is hereby authorized for the purpose of stabilizing crop and forage production in south central South Dakota to offset the effects of drought conditions which naturally devastate South Dakota's economic viability.

Prior to construction of the authorized Lake Andes-Wagner/Marty II Irrigation Project the Legislature finds it necessary and prudent to develop accurate and quantitative means of addressing the reliable drainage requirements with respect to glacial till soils and to develop sound management practices that are beneficial to all irrigation in South Dakota. This phase of the project shall hereby be referred to as the Lake Andes-Wagner/Marty II Research Demonstration Program and shall conclude when the Legislature and the United States Congress accept a final report.

The Board of Water and Natural Resources may provide loans under the State Water Management Resources System revolving loan program in amounts not to exceed a total of seven million dollars to the Lake Andes-Wagner/Marty II Irrigation Project to provide the nonfederal requirements for the federally authorized project. No disbursements may be made under the loans authorized by this section unless funds are appropriated by the Legislature in conformance with § 46A-1-61.

Indian lands shall be exempted from any payments due to the State of South Dakota. Notwithstanding the provisions of § 46A-1-66, no interest may accrue until the Board of Water and Natural Resources certifies the completion of the construction of the project as authorized. The initial loan repayment shall be due and payable one year following the certification of construction completion. Loan terms and conditions shall be set by the Board of Water and Natural Resources.

The loans authorized by this section may be increased or decreased by such amounts as may be justified by reason of ordinary fluctuations in development costs incurred after October 1, 1989, as indicated by engineering costs indices applicable for the type of construction involved.

Source: SL 1992, ch 254, § 14.



§ 46A-1-13.7 Sioux Falls Flood Control Project authorized.

46A-1-13.7. Sioux Falls Flood Control Project authorized. Pursuant to §§ 46A-1-11 to 46A-1-13, inclusive, construction of a twenty-six million nine hundred thousand dollar Sioux Falls Flood Control Project as generally described in the report "Draft Feasibility Report--Local Flood Protection Big Sioux River and Skunk Creek at Sioux Falls, South Dakota" dated September 1991 is hereby authorized for the purpose of providing flood control protection along the Big Sioux River and Skunk Creek in the city of Sioux Falls.

Source: SL 1992, ch 254, § 17.



§ 46A-1-13.8 Black Hills Water Management Project and Black Hills Hydrology Study authorized.

46A-1-13.8. Black Hills Water Management Project and Black Hills Hydrology Study authorized. Pursuant to §§ 46A-1-11 to 46A-1-13, inclusive, the ten million dollar Black Hills Water Management Project and the Black Hills Hydrology Study are hereby authorized for the purpose of assessing and meeting present and future water needs in the counties of Butte, Meade, Lawrence, Pennington, Custer, and Fall River.

Source: SL 1992, ch 254, § 18.



§ 46A-1-13.9 Repealed.

46A-1-13.9. Repealed by SL 2013, ch 166, § 115.



§ 46A-1-13.10 Lewis and Clark Rural Water System authorized.

46A-1-13.10. Lewis and Clark Rural Water System authorized. Pursuant to §§ 46A-1-11 to 46A-1-13, inclusive, construction of the South Dakota project features of a two hundred seventy-two million eight hundred thousand dollar Lewis and Clark Rural Water System as generally described in the report "Feasibility Level Evaluation of a Missouri River Regional Water Supply for South Dakota, Iowa and Minnesota" dated September 1993, is hereby authorized for the purposes of providing safe and adequate municipal, rural and industrial water supplies as well as mitigation of wetlands and water conservation in the counties of Union, Clay, Lincoln, Turner, Minnehaha, McCook, and Lake.

There is hereby authorized state grants in the amount of nineteen million six hundred eighty-five thousand dollars ($19,685,000), or so much thereof as may be necessary, to provide the State of South Dakota's portion of the nonfederal matching requirement for the Lewis and Clark Rural Water System. No disbursements may be made under the grant authorized by this section unless funds are appropriated by the Legislature. Grant terms and conditions shall be set by the Board of Water and Natural Resources.

The grant authorized by this section may be increased or decreased by such amounts as may be justified by reason of ordinary fluctuations in development costs incurred after September 1993, as indicated by engineering costs indices applicable for the type of construction involved.

For purposes of § 1.103-1 of the federal income tax regulations, Lewis and Clark Rural Water System, Inc. is hereby recognized as a corporation authorized to act on behalf of its members, including its South Dakota member governmental units, to provide drinking water to their communities, and to issue debt obligations in its own name on behalf of some or all of its members. However, no South Dakota member governmental unit is liable for the payment of principal of or interest on such obligations.

Source: SL 1993, ch 48, § 41; SL 2001, ch 242, § 6; SL 2003, ch 233, § 2; SL 2007, ch 256, § 2, eff. Feb. 28, 2007; SL 2008, ch 235, § 2, eff. Feb. 27, 2008.



§ 46A-1-13.11 Southern Black Hills Water System authorized.

46A-1-13.11. Southern Black Hills Water System authorized. Pursuant to §§ 46A-1-11 to 46A-1-13, inclusive, construction of a seventy-seven million eight hundred thousand dollar Southern Black Hills Water System as generally described in the report "Southern Black Hills Water System Preliminary Engineering Report", dated February, 2005, is hereby authorized for the purposes of providing safe and adequate municipal, rural, and industrial water supplies in the counties of Custer, Fall River, and Pennington.

There is hereby authorized from the South Dakota water and environment fund established pursuant to § 46A-1-60, a grant in the amount of twelve million dollars, or so much thereof as may be necessary, to provide the State of South Dakota's portion of the nonfederal matching requirement for the Southern Black Hills Water System. No disbursements may be made under the grant authorized by this section unless funds are appropriated by the Legislature in conformance with § 46A-1-61. Funds appropriated for the Southern Black Hills Water System since January 1, 2006, shall be considered as part of the State of South Dakota's portion of the match requirement. Grant terms and conditions shall be set by the Board of Water and Natural Resources.

Source: SL 2010, ch 217, § 3, eff. Mar. 23, 2010.



§ 46A-1-13.12 Belle Fourche irrigation upgrade project authorized.

46A-1-13.12. Belle Fourche irrigation upgrade project authorized. Pursuant to §§ 46A-1-11 to 46A-1-13, inclusive, construction of a five million dollar Belle Fourche irrigation upgrade project to include replacement of the Indian Creek siphon, the Horse Creek siphon, the north canal control house, and the south canal control house, repair of the Belle Fourche River siphon, and removal of sediment from the south canal intake is hereby authorized for the purpose of stabilizing crop and forage production in central western South Dakota to offset the effects of drought conditions which naturally devastate South Dakota's economic viability.

The Board of Water and Natural Resources may provide loans under the state water resources management system revolving loan program in amounts not to exceed a total of two million five hundred thousand dollars to the Belle Fourche irrigation upgrade project. No disbursements may be made under the loans authorized by this section unless funds are appropriated by the Legislature in conformance with § 46A-1-61. Notwithstanding the provisions of § 46A-1-66, no interest may accrue until the Board of Water and Natural Resources certifies the completion of the construction of the project as authorized. The initial loan repayment is due and payable one year following the certification of construction completion. Loan terms and conditions shall be set by the Board of Water and Natural Resources. Notwithstanding the provisions of §§ 46A-6-31 to 46A-6-38, inclusive, no court approval or confirmation of the loans is required.

The Board of Water and Natural Resources may provide grants in amounts not to exceed two million five hundred thousand dollars, or so much thereof as may be necessary, to the Belle Fourche irrigation upgrade project. No disbursements may be made under the grant authorized by this section unless funds are appropriated by the Legislature in conformance with § 46A-1-61.

The loan and grant authorized by this section may be increased or decreased by such amounts as may be justified by reason of ordinary fluctuations in development costs incurred after January 1, 2012, as indicated by engineering costs indices applicable for the type of construction involved.

Source: SL 2012, ch 221, § 4, eff. Mar. 2, 2012.



§ 46A-1-14 Annual report of activities of board--Contents.

46A-1-14. Annual report of activities of board--Contents. January first of every year, the Board of Water and Natural Resources shall make an annual report to the Governor and the Legislature setting forth all activities that it has engaged in during the preceding year. The board shall include within the annual report detailed accounts of all expenditures from the South Dakota water and environment fund created in § 46A-1-60, setting forth descriptions of the purposes of all such expenditures. These reports shall be filed on or before the first legislative day of each session and shall show schedules of expenditures and all other purposes and uses which have been realized and accomplished through the development of the system. The annual report shall also include recommendations on the levels and allocation of funding necessary to implement the state water plan.

Source: SL 1972, ch 241, § 20; SDCL Supp, § 46-17A-19; SL 1986, ch 291, § 2; SL 1992, ch. 254, § 8.



§ 46A-1-15 Consideration of wild, scenic, and recreational rivers.

46A-1-15. Consideration of wild, scenic, and recreational rivers. The Board of Water and Natural Resources shall along with its review of the state water plan consider, in cooperation with the Game, Fish and Parks Commission, the designation of certain rivers or sections of rivers as "wild, scenic, and recreational rivers" upon which no development may occur that is detrimental to the natural and scenic beauty of the designated river.

Source: SL 1972, ch 241, § 21; SDCL Supp, § 46-17A-20; SL 2011, ch 165, § 288.



§ 46A-1-16 Repealed.

46A-1-16. Repealed by SL 2015, ch 192, § 4.



§ 46A-1-17 Borrowing on interim notes--Expenses paid and loans made from proceeds--Issuance of notes.

46A-1-17. Borrowing on interim notes--Expenses paid and loans made from proceeds--Issuance of notes. The district may borrow money and issue interim notes in evidence thereof to perform any of the duties authorized under this chapter, including the payment of expenses to be incurred for planning, architectural, engineering, legal, and financial services, the acquisition of a site or sites, construction of projects, and the purchase of fixtures and equipment the making of loans authorized by § 46A-1-18, the funding of debt service reserves and capitalized interest and the payment of the costs of issuance. The district may from time to time, and pursuant to appropriate resolution, issue interim notes to evidence such borrowings including interest on such borrowings and all necessary and incidental expenses in connection with any of the purposes provided for by this chapter until the date of the permanent financing.

Source: SL 1972, ch 241, § 25; SL 1979, ch 301, § 4; SDCL Supp, § 46-17A-23.



§ 46A-1-18 Loan of interim note proceeds to public entity or person for project that state or federal agency is committed to finance--Notes issued prior to financing arrangement.

46A-1-18. Loan of interim note proceeds to public entity or person for project that state or federal agency is committed to finance--Notes issued prior to financing arrangement. In addition to its other powers, the district may enter into financing arrangements with any public entity or person to loan the proceeds of the district's interim notes to any public entity or person for a project anywhere within this state. The district may adopt the necessary resolution for the loan without specific authorization of the Legislature and without regard to the limitations, provisions, or requirements of any other law except this chapter and chapter 46A-2, and in addition to the aggregate indebtedness otherwise authorized by the Legislature if an agency of the State of South Dakota or an agency or instrumentality of the United States government has committed itself to make a grant or loan to the public entity or person. Under this section, the district may only provide interim financing less than or equal to the combined federal and state grant or loan commitments on each project and may not apply the proceeds of the interim notes and financing to any purpose other than expenses allowed by § 46A-1-17 and the project for which the financing arrangement is made. The person or public entity receiving this interim financing may apply the proceeds of the district's interim notes to the project without specific authorization of the project by the Legislature.

Notes to make loans pursuant to this section may be issued before the district has entered into any financing arrangement if the principal amount of notes does not exceed the amount which the district estimates to be required to enter into financing arrangements and if a grant or loan commitment is received before the district lends note proceeds pursuant to any financing arrangement.

Source: SL 1979, ch 301, § 5; SL 1980, ch 309, § 1; SL 1980, ch 310, § 16; SDCL Supp, § 46-17A-23.1; SL 1983, ch 315, § 14; SL 2011, ch 165, § 289.



§ 46A-1-19 Interim financing--Proper authority required.

46A-1-19. Interim financing--Proper authority required. Before entering into any financing arrangement under § 46A-1-18, the Board of Water and Natural Resources shall be satisfied by opinion of the attorney general, by an examination of relevant charters, resolutions, minutes, and other documents, or by other sufficient means that the person or public entity receiving such interim financing has the authority and power to construct that project, borrow these funds, and enter into the financing arrangement. The board shall also be so satisfied that all procedures, resolutions, and other things necessary to exercise such authority and power have been properly performed.

Source: SL 1979, ch 301, § 12; SDCL Supp, § 46-17A-23.2.



§ 46A-1-20 Interim financing--Independent review of feasibility of project.

46A-1-20. Interim financing--Independent review of feasibility of project. Before issuing any interim notes pursuant to § 46A-1-18, the Board of Water and Natural Resources shall conduct an independent review of the feasibility of the project to ensure that projected water consumption, operation costs, construction costs, revenues and other statistics are reliable and that the project will be able to pay its expenses. The board shall state the findings of its independent review in a motion entered in the minutes of its proceedings.

Source: SL 1979, ch 301, § 14; SDCL Supp, § 46-17A-23.3.



§ 46A-1-21 Interim financing--Proceeds pledged as security--Assignment to district of rights to proceeds.

46A-1-21. Interim financing--Proceeds pledged as security--Assignment to district of rights to proceeds. Any interim financing arrangement under § 46A-1-18 shall provide that the person or public entity receiving the proceeds of such interim financing shall pledge and dedicate the proceeds of its loan or grant from the United States as security for the interim notes issued pursuant to the financing arrangement. In addition, the execution of any interim financing arrangement under § 46A-1-18 shall constitute an assignment to the district of the right to receive the proceeds of the federal loan or grant so far as is necessary to secure the interim notes issued pursuant to the arrangement and in preference to any other obligation whatsoever of the person or public entity receiving the interim financing.

Source: SL 1979, ch 301, § 13; SDCL Supp, § 46-17A-23.4.



§ 46A-1-22 Terms of interim notes.

46A-1-22. Terms of interim notes. Any resolution authorizing the issuance of such notes shall specify the principal amount, rate of interest and maturity date, but not to exceed five years from date of issue, and such other terms as may be specified in such resolution.

Source: SL 1972, ch 241, § 26; SDCL Supp, § 46-17A-24; SL 1986, ch 367.



§ 46A-1-23 Security for interim notes.

46A-1-23. Security for interim notes. All such notes and the interest on the notes may be secured by a pledge of, and payable from, any income and revenue (subject to the prior payment of the operation and maintenance expenses of any project) derived from the project to be undertaken with the proceeds of the notes; the proceeds to be derived from the sale of any revenue bonds for permanent financing authorized to be issued under this chapter; the project itself; any funds, property, or obligation of any public entity or person with whom the district has entered into a financing arrangement under § 46A-1-18 in connection with the project; the proceeds of the notes; or any grant or loan to be made by an agency or instrumentality of the United States government in connection with the project.

Source: SL 1972, ch 241, § 27; SL 1979, ch 301, § 7; SDCL Supp, § 46-17A-25; SL 2011, ch 165, § 290.



§ 46A-1-24 Additional covenants and conditions to secure interim notes.

46A-1-24. Additional covenants and conditions to secure interim notes. The district, in order further to secure the payment of the interim notes, may make any other or additional covenants, terms, and conditions not inconsistent with the provisions of this chapter, and do anything that may be necessary or convenient or desirable in order to secure payment of its interim notes, or in the discretion of the district, as will tend to make the interim notes more acceptable to lenders, notwithstanding that the covenants, acts, or things may not be enumerated in this chapter.

Source: SL 1972, ch 241, § 28; SDCL Supp, § 46-17A-26; SL 2011, ch 165, § 291.



§ 46A-1-25 Registration of interim notes--Interest payment--Redemption prior to maturity.

46A-1-25. Registration of interim notes--Interest payment--Redemption prior to maturity. The district may provide for the registration of the notes in the name of the owner either as to principal alone, or as to both principal and interest, on such terms and conditions as the district may determine by the resolution authorizing their issue. Interest on the notes may be made payable semiannually, annually, or at maturity. The notes may be made redeemable, prior to maturity, at the option of the district, in the manner and upon the terms fixed by the resolution authorizing their issuance.

Source: SL 1972, ch 241, § 29; SDCL Supp, § 46-17A-27.



§ 46A-1-26 Execution and attestation of interim notes--Sale.

46A-1-26. Execution and attestation of interim notes--Sale. The notes may be executed by the chairman of the board and shall be attested by the secretary of the Department of Environment and Natural Resources. The district may by resolution provide that any signatures, other than the authentication signature of the trustee, on the notes may be printed, lithographed, engraved, or otherwise reproduced on the notes. The notes shall be sold in a manner and at a price determined by the district by resolution.

Source: SL 1972, ch 241, § 30; SL 1979, ch 301, § 8; SDCL Supp, § 46-17A-28; SL 1985, ch 352; SL 2011, ch 165, § 292.



§ 46A-1-27 Bond provisions applicable to interim financing.

46A-1-27. Bond provisions applicable to interim financing. The provisions of §§ 46A-1-38 to 46A-1-44, inclusive, § 46A-1-46, § 46A-1-49, § 46A-1-54, §§ 46A-1-56 to 46A-1-59, inclusive, and § 46A-1-70, relating to bonds shall also apply to notes issued pursuant to § 46A-1-17.

Source: SL 1979, ch 301, § 9; SDCL Supp, § 46-17A-28.1.



§ 46A-1-28 Payment of interim notes on issue of revenue bonds.

46A-1-28. Payment of interim notes on issue of revenue bonds. Contemporaneously with the issue of revenue bonds as provided by this chapter, all interim notes, even though they may not then have matured, shall be paid, both principal and interest to date of payment, from the funds derived from the sale of revenue bonds for the permanent financing and such interim notes shall be surrendered and canceled.

Source: SL 1972, ch 241, § 31; SDCL Supp, § 46-17A-29.



§ 46A-1-29 Plan for project financing to be submitted to Legislature--Authorization for bond issuance--Amount of bonds.

46A-1-29. Plan for project financing to be submitted to Legislature--Authorization for bond issuance--Amount of bonds. Upon presentation of a request to authorize the construction of a water facility of the state water resources management system by the Board of Water and Natural Resources in accordance with § 46A-1-11, the board shall provide a plan for financing the construction of the project to the Legislature, including, in the case of a project to be financed under § 46A-1-49, a general description of the anticipated financing agreement with the participating persons or public entities. If the board deems it necessary to request authorization for the issuance of bonds by the district, the Legislature shall determine whether such authorization shall be given in the same act as it authorizes the inclusion of construction of the project as part of the state water resources management system. If the Legislature authorizes the issuance of bonds for the construction of the facilities, it shall specify the amount of bonds that may be issued by the district for construction of the project, including any amount of bonds issued to fund a debt service reserve for the bonds or for capitalized interest during construction of the project. Pursuant to authorization by the Legislature, the district may issue bonds to acquire or construct or arrange for construction of, or to enter into a financing agreement with persons or public entities for, any one project, or more than one, or to refund bonds heretofore or hereafter issued for each project or facility or to fund a debt service reserve for the bonds or for capitalized interest during construction of the project and to provide for the security and payment of the bonds and for the rights of the holders of the bonds. The board may issue bonds in the amount of up to thirty percent greater than the specific amount authorized by the Legislature for financing any specific project if increases in construction costs, changes in engineering designs, or minor changes in the area or number of persons served by a project require such an increase to complete the project, and if the amount of funds obtained from the district through its bonding power does not exceed the authorization of the Legislature by more than thirty percent for any specific project.

Source: SL 1972, ch 241, § 24; SL 1977, ch 377, § 1; SL 1980, ch 310, § 6; SDCL Supp, § 46-17A-30; SL 2011, ch 165, § 293.



§ 46A-1-30 Purposes for bond issuance.

46A-1-30. Purposes for bond issuance. The district may issue bonds authorized by the Legislature pursuant to § 46A-1-29 or by § 46A-1-31 for the following purposes, which are hereby determined to be in the public interest and to constitute lawful and public purposes:

(1) To acquire, construct, plan, or arrange for acquisition and construction of any one project, or more than one;

(2) To issue bonds to effectuate § 46A-2-16;

(3) To refund bonds heretofore and hereafter issued, including the refunding of bonds in advance of their call or maturity date. The refunding bonds may be partially or wholly secured by and payable from obligations of the United States government or the income from such obligations;

(4) To fund a debt service reserve for the bonds;

(5) To provide for capitalized interest during the estimated construction period of the projects and for a period of one year thereafter;

(6) For any of the preceding purposes;

(7) To enter into financing agreements to make loans pursuant to § 46A-1-49;

(8) To provide for the payment of the costs of issuance of the bonds. At no time may district indebtedness exceed the aggregate indebtedness authorized by the Legislature pursuant to § 46A-1-29, plus any additional amount authorized by that section, less the cumulative regular amortization payments made on each bond issue, except as specifically provided by § 46A-1-31. The bonds shall be authorized by resolution of the Board of Water and Natural Resources. The resolution may provide that any signatures, other than the authentication signature of the trustee, on the bonds may be printed, lithographed, engraved, or otherwise reproduced on the bond;

(9) To purchase or otherwise finance or provide for the purchase or payment of loans made by the United States Department of Agriculture, as provided in § 46A-1-31;

(10) To purchase or otherwise finance or provide for the purchase or payment of bonds or other obligations of any public entity or person in connection with the water pollution control revolving fund program and the drinking water revolving fund program, as provided in § 46A-1-31.
Source: SL 1972, ch 241, § 32; SL 1976, ch 282, § 1; SL 1977, ch 369, § 2; SL 1977, ch 377, § 2; SL 1980, ch 310, § 7; SL 1981 (2d SS), ch 1, § 18; SDCL Supp, § 46-17A-31; SL 1988, ch 363, § 1; SL 1989, ch 385, § 20; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1994, ch 347, § 1; SL 2011, ch 165, § 294.



§ 46A-1-31 Bond issuance to finance or refinance statewide water plan projects--Bond issuance to purchase or finance loans by United States Department of Agriculture or to fund revolving fund programs under Clean Water Act or Safe Drinking Water Act.

46A-1-31. Bond issuance to finance or refinance statewide water plan projects--Bond issuance to purchase or finance loans by United States Department of Agriculture or to fund revolving fund programs under Clean Water Act or Safe Drinking Water Act. In addition to the aggregate indebtedness authorized by the Legislature and Board of Water and Natural Resources pursuant to §§ 46A-1-29 and 46A-1-30, the district may issue bonds in an amount not to exceed in aggregate eight million dollars at any time for the purpose of financing or refinancing projects as defined in subdivision 46A-2-4(5) that are components of the statewide water plan subject to the provisions of §§ 46A-1-49 to 46A-1-52, inclusive. In addition to the aggregate indebtedness authorized by the Legislature and Board of Water and Natural Resources pursuant to §§ 46A-1-29 and 46A-1-30, the district may issue bonds in any amount at any time for the purpose of purchasing or otherwise financing or providing for the purchase or payment of loans made by the United States Department of Agriculture to any person or public entity, whether or not the person or public entity or the project financed with the loan are located in South Dakota or formed under or recognized by South Dakota law, as community facilities loans or water and waste disposal loans. The purchasing, financing, or payment activities are hereby determined to be components of the state water plan and are authorized without regard to § 46A-2-20. The district may enter into financing agreements with the persons or public entities to secure and provide for the payment of the bonds, without regard to § 46A-2-20 or §§ 46A-1-63.1 to 46A-1-69, inclusive. The district may make payments or deposits for the purchase or payment of the loans from funds obtained from the persons or public entities, whether or not bonds have been issued. The purchase or payment of loans for persons or public entities or projects located outside of the State of South Dakota is hereby authorized and declared to be a public purpose if, at the discretion and in the determination of the district, the purchase or payment is expected to result in economies of scale, fees, interest savings, financing, or other benefits to the district, South Dakota persons, or public entities or the State of South Dakota. The district, in the proceedings for the issuance of the bonds, shall establish the manner in which the trustee shall manage and disperse any savings for the benefit of the persons and public entities whose community facilities loans and water and waste disposal loans have been purchased or prepaid by the district. In addition to the aggregate indebtedness authorized by the Legislature and the Board of Water and Natural Resources pursuant to §§ 46A-1-29 and 46A-1-30, the district may also issue bonds in any amount at any time for the purpose of funding all or part of the revolving funds required for either the state water pollution control revolving fund program or the state drinking water revolving fund program or both under either the federal Clean Water Act, as amended to January 1, 2011, or federal Safe Drinking Water Act, as amended to January 1, 2011, or both. The bonds issued for these revolving fund programs shall be used to purchase or otherwise finance or provide for the purchase or payment of bonds or other obligations, including the refinancing of obligations previously issued or for projects previously completed. The purchasing, financing, or payment activities are hereby determined to be components of the state water facilities plan and are authorized without regard to § 46A-2-20. The district may enter into financing agreements with the persons or public entities to secure and provide for the payment of the bonds, without regard to § 46A-2-20 or §§ 46A-1-63.1 to 46A-1-69, inclusive. The district may pledge or assign to or hold in trust for the benefit of the holder or holders of the bonds those moneys appropriated by the Legislature for the purpose of funding state contributions to the state water pollution control revolving fund program and the state drinking water revolving fund program. The moneys may be held and invested pursuant to a trust agreement for the payment of the principal of, premium, if any, and interest on, the bonds.

Source: SL 1977, ch 377, § 3; SDCL Supp, § 46-17A-31.1; SL 1984, ch 288, § 16; SL 1988, ch 363, § 2; SL 1989, ch 385, § 21; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1994, ch 347, § 2; SL 2011, ch 165, § 295; SL 2012, ch 216, § 1.



§ 46A-1-32 Terms of bonds.

46A-1-32. Terms of bonds. The bonds may be issued and sold in one or more series, may be in such amounts and at such prices, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding fifty years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such times and at such fixed or variable rate or rates as shall be determined by the district and without regard to any interest rate limitation appearing in any other law, may be in such form, either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner, may be made payable in such medium of payment, at such place or places within or without the state, may be callable or subject to purchase and retirement or tender and remarketing as determined by the district in any indenture, resolution, or other instrument. The district may take any action it deems appropriate for the purpose of implementing this section, including establishing parameters referencing current market conditions or published indices in connection with establishing interest rates, imposing maximum interest rate limitations, or establishing other parameters it deems appropriate, and may delegate the administration of specific functions within the established parameters. The district may enter into arrangements to provide additional security and liquidity for bonds, and to limit, reduce, or manage interest rate exposure with respect to bonds issued or to be issued.

Source: SL 1972, ch 241, § 33; SDCL Supp, § 46-17A-32; SL 2008, ch 231, § 1.



§ 46A-1-33 Pledge of revenues to secure payment of bonds.

46A-1-33. Pledge of revenues to secure payment of bonds. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the district shall have the power to provide that bonds issued under this chapter, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds issued under this chapter all or any part of the income and revenues derived from:

(1) Fees, rentals, and other charges as may be established by the district from persons using or being served by, or having the right to use or the right to be served by, or to operate, any project; and

(2) Rentals from any facility or building leased to the United States of America;

(3) Payments or obligations of any public entity or person pursuant to a financing agreement authorized by § 46A-1-49.
Source: SL 1972, ch 241, § 34; SL 1980, ch 310, § 8; SDCL Supp, § 46-17A-33.



§ 46A-1-33.1 District may contract to manage payment or interest rate risk for bonds.

46A-1-33.1. District may contract to manage payment or interest rate risk for bonds. The district may enter into any contract that the district determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the district. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 6.



§ 46A-1-34 , 46A-1-35. Repealed.

46A-1-34, 46A-1-35. Repealed by SL 2006, ch 2, §§ 33, 34.



§ 46A-1-36 Covenant to collect revenues sufficient for retirement of bonds.

46A-1-36. Covenant to collect revenues sufficient for retirement of bonds. The district may covenant with or for the benefit of the holder of any bonds issued under this chapter that if any such bonds remain outstanding and unpaid, the district will fix, maintain, and collect in such installments as may be agreed upon, all revenues authorized to be pledged under § 46A-1-33 until the bonds and accruing interest have been paid in accordance with their terms. The aggregate revenues shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest on the bonds in accordance with their terms, and to create and maintain all reserves for the bonds as provided by the resolution authorizing the bonds.

Source: SL 1972, ch 241, § 35; SDCL Supp, § 46-17A-34; SL 2011, ch 165, § 296.



§ 46A-1-37 Covenant against alienation or encumbrance of projects while bonds outstanding.

46A-1-37. Covenant against alienation or encumbrance of projects while bonds outstanding. The district may covenant that if any of the bonds issued under this chapter remain outstanding and unpaid, the district will not, except upon such terms and conditions as may be determined, voluntarily create or cause to be created any debt, lien, mortgage, pledge, assignment, encumbrance, or other charge having priority to the lien of the bonds issued under this chapter upon any of the income and revenues derived from all revenues pledged pursuant to § 46A-1-33, or convey or otherwise alienate any project or the real estate upon which the project is located, except at a price sufficient to pay all the bonds issued for the project then outstanding and interest accrued on the bonds, and then only in accordance with any agreements with the holder of the bonds.

Source: SL 1972, ch 241, § 36; SDCL Supp, § 46-17A-35; SL 2011, ch 165, § 297.



§ 46A-1-38 Covenants as to management of project and accounting for funds.

46A-1-38. Covenants as to management of project and accounting for funds. The district may covenant with or for the benefit of the holder of any bonds issued under this chapter as to all matters deemed advisable by the district including:

(1) The purposes, terms, and conditions for the issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums, and interest on the bonds;

(2) The kind and amount of all insurance to be carried, the cost of which shall be charged as an operation and maintenance expense of any project;

(3) The operation, maintenance, and management of any project to assure the maximum use and occupancy of the project; the accounting for, and the auditing of, all income revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports, and audits of any project;

(4) The obligation of the district to maintain any project in good condition and to operate the project at all times in an economical and efficient manner;

(5) The terms and conditions for creating and maintaining debt service funds, reserve funds, and such other special funds as may be created in the resolution authorizing the bonds, separate and apart from all other funds and accounts of the district and the institution;

(6) The procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent to the amendment, and the manner in which consent may be given;

(7) Providing the procedure for refunding the bonds;

(8) Such other covenants as may be deemed necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.
Source: SL 1972, ch 241, § 37; SDCL Supp, § 46-17A-36; SL 2011, ch 165, § 298.



§ 46A-1-39 Trust agreements.

46A-1-39. Trust agreements. The district may vest in a trustee the right to receive any part of the proceeds of the bonds and any part of the income and revenue pledged and assigned to, or for the benefit of, the holder of bonds issued under this chapter; the right to hold, apply, and dispose of the bonds; and the right to enforce any covenant made to secure or pay or in relation to the bonds. The district may execute and deliver a trust agreement setting forth the powers and duties of and the remedies available to the trustee, limiting the liabilities of the trustee, describing what occurrences constitute events of default, and prescribing the terms and conditions upon which the trustee or the holder of any specified amount or percentage of the bonds may exercise such right and enforce any such covenants and resort to remedies as may be appropriate.

Source: SL 1972, ch 241, § 38; SL 1980, ch 310, § 10; SDCL Supp, § 46-17A-37; SL 2011, ch 165, § 299.



§ 46A-1-40 Additional covenants to secure bonds or make them more marketable.

46A-1-40. Additional covenants to secure bonds or make them more marketable. The district may covenant to perform any act and to do anything as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the district tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated in this section or this chapter. It is the intention of this chapter to empower the district issuing bonds pursuant to this chapter to make all covenants, to perform all acts, and to do all things not inconsistent with the Constitution of the State of South Dakota.

Source: SL 1972, ch 241, § 39; SDCL Supp, § 46-17A-38; SL 2011, ch 165, § 300.



§ 46A-1-41 State general obligation not to be created.

46A-1-41. State general obligation not to be created. Nothing in this chapter shall be construed to authorize the district to contract a debt on behalf of, or in any way to obligate, the State of South Dakota, or to pledge, assign, or encumber in any way, or to permit the pledging, assigning, or encumbering in any way, of appropriations made by the Legislature of the State of South Dakota unless the Legislature specifically provides otherwise.

Source: SL 1972, ch 241, § 40; SDCL Supp, § 46-17A-39.



§ 46A-1-42 Bonds not a state obligation--Payment restricted to revenues.

46A-1-42. Bonds not a state obligation--Payment restricted to revenues. Any bonds issued pursuant to this chapter are obligations of the district payable only in accordance with the terms of the bonds and are not obligations general, special, or otherwise, of the State of South Dakota. Such bonds do not constitute a debt, legal or moral, of the State of South Dakota, and are not enforceable against the state. Payment of the bonds is not enforceable out of any funds of the district other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of the bonds.

Source: SL 1972, ch 241, § 41; SDCL Supp, § 46-17A-40; SL 2011, ch 165, § 301.



§ 46A-1-43 Recording not required for bond protection.

46A-1-43. Recording not required for bond protection. Neither the resolution authorizing the bonds nor any financing statement or other instrument or document need be filed or recorded in any public records in order to perfect the lien on the pledge of the revenues to pay the bonds as against third parties.

Source: SL 1972, ch 241, § 42; SDCL Supp, § 46-17A-41.



§ 46A-1-44 Validity of bonds not dependent upon signing officers remaining in office or regularity of proceedings.

46A-1-44. Validity of bonds not dependent upon signing officers remaining in office or regularity of proceedings. The bonds bearing the signatures of officers of the district in office on the date of the signing of the bonds are valid and binding obligations, notwithstanding that before the delivery of and payment for the bonds any person whose signature appears on the bonds may have ceased to be an officer. The validity of the bonds is not dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection with the bonds.

Source: SL 1972, ch 241, § 43; SDCL Supp, § 46-17A-42; SL 2011, ch 165, § 302.



§ 46A-1-45 Sale of bonds--Procedure and price.

46A-1-45. Sale of bonds--Procedure and price. All bonds issued under this chapter shall be sold in a manner and for a price or prices as the district shall determine.

Source: SL 1972, ch 241, § 44; SL 1980, ch 310, § 11; SDCL Supp, § 46-17A-43; SL 1988, ch 363, § 3.



§ 46A-1-46 Negotiability of bonds.

46A-1-46. Negotiability of bonds. The coupon bonds shall be fully negotiable within the meaning of the Uniform Commercial Code, Title 57A of South Dakota Codified Laws.

Source: SL 1972, ch 241, § 45; SDCL Supp, § 46-17A-44.



§ 46A-1-47 Bonds as legal investments for fiduciaries and financial institutions.

46A-1-47. Bonds as legal investments for fiduciaries and financial institutions. The state and all counties, municipal corporations, political subdivisions, and public bodies, and public officers of any thereof, all banks, subject to applicable investment limitations, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, moneys, or other funds belonging to them or within their control in any bonds issued pursuant to this chapter, it being the purpose of this section to authorize the investment in such bonds of all debt service, insurance, retirement, compensation, pension, and trust funds, whether owned or controlled by private or public persons or officers. However, nothing in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.

Source: SL 1972, ch 241, § 46; SDCL Supp, § 46-17A-45; SL 1993, ch 213, § 242.



§ 46A-1-48 Bond and note proceeds--Payment into state treasury not required.

46A-1-48. Bond and note proceeds--Payment into state treasury not required. Notwithstanding the provisions of any other law, no moneys derived from the sale of bonds or notes issued under the provisions of this chapter, or pledged or assigned to or in trust for the benefit of the holder or holders of the bonds or notes, may be required to be paid into the state treasury.

Source: SL 1972, ch 241, § 47; SL 1976, ch 282, § 5; SL 1980, ch 310, § 12; SDCL Supp, § 46-17A-46; SL 2011, ch 165, § 303.



§ 46A-1-49 Financing agreements to lend bond proceeds--Board resolution.

46A-1-49. Financing agreements to lend bond proceeds--Board resolution. In addition to its other powers, the district may, by appropriate resolution of the Board of Water and Natural Resources, enter into financing agreements with any public entity or person to loan the proceeds of the district's bonds to any public entity or person for a project within or without a water development district, subject to the requirement of § 46A-2-20, without regard to the limitations, provisions, or requirements of any other law except chapter 46A-2 and this chapter. The persons or public entities receiving this financing may apply the borrowed funds to the project without further authorization of the project by the Legislature.

Source: SL 1980, ch 310, § 2; SDCL Supp, § 46-17A-46.1; SL 1984 (SS), ch 1, § 64; SL 2011, ch 165, § 304.



§ 46A-1-50 Financing agreements--Provisions to provide for and secure repayment of bonds and loan.

46A-1-50. Financing agreements--Provisions to provide for and secure repayment of bonds and loan. Any financing agreement under § 46A-1-49 shall provide for repayment of the loan through payments sufficient to pay the principal of, premium if any, and interest on the bonds issued in connection with the agreement and, in order to provide for and secure the repayment of the bonds and the amounts owing under the financing agreement, may contain provisions requiring, among other things, any one or more parties to:

(1) Incur a general obligation and to exercise its power to tax or levy special assessments;

(2) Incur a limited obligation payable only from designated sources;

(3) Pledge, assign, or mortgage any income and revenue (subject to the prior payment of the operation and maintenance expenses of the project) derived from the project; any fund, property or obligation related to such project; the loan proceeds themselves; any grant or loan received or to be received by a party; and the project, including real estate;

(4) Create and maintain a reserve fund or funds through the levy of taxes or other suitable means within a party's power, for prevention of default;

(5) Properly manage the project for the protection of the bondholders as provided in subdivisions 46A-1-38(2), (3), (4), and (8);

(6) Refrain from creating or causing to be created any debt, lien, mortgage, pledge, assignment, encumbrance, or other charge upon any income, revenues or property;

(7) Refrain from conveying or otherwise alienating project facilities or the real estate upon which the project is located or any property that is pledged or assigned;

(8) Deposit with a trustee or trustees all or any part of the proceeds from the sale of the bonds or all or any part of the income and revenue pledged or assigned for the benefit of the bondholder; and

(9) Perform any and all acts and do any and all things within the party's legal capacity as may be necessary, convenient, or desirable in order to provide for and secure the repayment of the bonds and the amounts owing under the financing agreement, notwithstanding that such terms are not enumerated herein.
Source: SL 1980, ch 310, § 3; SL 1981 (2d SS), ch 1, § 21; SDCL Supp, § 46-17A-46.2.



§ 46A-1-51 Financing agreements--Proper authority required.

46A-1-51. Financing agreements--Proper authority required. Before entering into any financing agreement under § 46A-1-49, the Board of Water and Natural Resources shall be satisfied by opinion of the attorney general, by an examination of relevant charters, resolutions, minutes, and other documents, or by other sufficient means that the person or public entity receiving such financing has the authority and power to construct the project, borrow these funds and enter into the financing agreement. The board shall also be so satisfied that all procedures, resolutions, and other things necessary to exercise such authority have been properly performed.

Source: SL 1980, ch 310, § 4; SDCL Supp, § 46-17A-46.3.



§ 46A-1-52 Financing agreements--Independent review of feasibility of project.

46A-1-52. Financing agreements--Independent review of feasibility of project. Before entering into any financing agreement under § 46A-1-49, the Board of Water and Natural Resources shall conduct an independent review of the feasibility of the project to ensure that projected water consumption, operation costs, construction costs, revenues, and other statistics are reliable and that the project will be able to pay its costs and expenses. The board shall state the findings of its independent review in a motion entered in the minutes of its proceedings.

Source: SL 1980, ch 310, § 5; SDCL Supp, § 46-17A-46.4.



§ 46A-1-53 Agreement as to custody and disposition of moneys.

46A-1-53. Agreement as to custody and disposition of moneys. The provisions of § 46A-1-48 do not limit the power of the district to agree in connection with the issuance of any of its bonds as to the custody and the disposition of the moneys received from the sale of the bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder of the bonds.

Source: SL 1972, ch 241, § 48; SDCL Supp, § 46-17A-47; SL 2011, ch 165, § 305.



§ 46A-1-54 Remedies of bondholders.

46A-1-54. Remedies of bondholders. The provisions of this chapter and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable either in law or in equity, by suit, action, mandamus, or other proceeding in any court of competent jurisdiction to enforce and compel the performance of all duties required by this chapter and by any resolution authorizing the issuance of bonds adopted responsive hereto.

Source: SL 1972, ch 241, § 49; SDCL Supp, § 46-17A-48.



§ 46A-1-55 Persons executing district notes or bonds not subject to personal liability.

46A-1-55. Persons executing district notes or bonds not subject to personal liability. Neither the members of the Board of Water and Natural Resources nor any other person executing the notes or bonds issued by the district shall be subject to personal liability or accountability by reason of the issuance thereof or any review or finding of feasibility under § 46A-1-20 or 46A-1-52.

Source: SL 1981 (2d SS), ch 1, § 20; SDCL Supp, § 46-17A-48.1.



§ 46A-1-56 Refunding bonds authorized for matured obligations.

46A-1-56. Refunding bonds authorized for matured obligations. The district may issue negotiable refunding bonds for the following purposes:

(1) To refund unpaid matured bonds;

(2) To refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and

(3) To refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds.
Source: SL 1972, ch 241, § 50; SDCL Supp, § 46-17A-49; SL 2011, ch 165, § 306.



§ 46A-1-57 Sale of refunding bonds for matured obligations--Application of proceeds--Cancellation of instruments paid.

46A-1-57. Sale of refunding bonds for matured obligations--Application of proceeds--Cancellation of instruments paid. Refunding bonds issued pursuant to § 46A-1-56 may be sold at such price as the district shall determine and the proceeds received at any such sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. Bonds and interest coupons which have been paid shall be canceled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.

Source: SL 1972, ch 241, § 51; SDCL Supp, § 46-17A-50; SL 1988, ch 363, § 4; SL 1989, ch 385, § 22.



§ 46A-1-58 Refunding bonds authorized for unmatured obligations.

46A-1-58. Refunding bonds authorized for unmatured obligations. The district may issue negotiable refunding bonds under the provisions of this chapter to refund bonds at or before their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund:

(1) The principal amount of the bonds to be refunded;

(2) The interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date of the bonds; and

(3) The applicable redemption premiums, if any.
Source: SL 1972, ch 241, § 52; SDCL Supp, § 46-17A-51; SL 2011, ch 165, § 307.



§ 46A-1-59 Sale of refunding bonds for unmatured obligations--Use of proceeds.

46A-1-59. Sale of refunding bonds for unmatured obligations--Use of proceeds. Refunding bonds issued pursuant to § 46A-1-58 may be sold at a price determined by the district. All proceeds received at the sale of the refunding bonds (excepting the accrued interest received) shall be used:

(1) If the bonds to be refunded are then due, for the payment of the bonds;

(2) If the bonds to be refunded are voluntarily surrendered with the consent of the holder or holders of the bonds, for the payment of the bonds;

(3) If the bonds to be refunded are then subject to prior redemption by their terms, for the redemption of the bonds;

(4) If the bonds to be refunded are not then subject to payment or redemption, to purchase direct obligations of the United States of America if the obligations will mature at such times, with interest on the obligations or the proceeds received from the obligations, to provide funds adequate to pay when due or called for redemption before maturity the bonds to be refunded, together with the interest accrued on the bonds and any redemption premium due on the bonds. The proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with power to accept and execute trusts, or any successor thereto, which is also a member of the federal deposit insurance corporation and of the federal reserve system, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded. Any balance remaining in the escrow after the payment and retirement of the bonds to be refunded shall be returned to the district to be used and held for use as revenues pledged for the payment of the refunding bonds; or

(5) For any combination of the purposes specified in subdivisions (1) to (4), inclusive, of this section.
Source: SL 1972, ch 241, § 53; SDCL Supp, § 46-17A-52; SL 1988, ch 363, § 5; SL 1989, ch 385, § 23; SL 2011, ch 165, § 308.



§ 46A-1-60 Water and environment fund--Establishment--Moneys in fund.

46A-1-60. Water and environment fund--Establishment--Moneys in fund. There is hereby established in the state treasury a special capital projects fund to be designated as the South Dakota water and environment fund. This fund shall consist of all moneys from all lawful public and private sources, including legislative appropriations, federal grants for capitalization of either a state water pollution control revolving fund or a state drinking water revolving fund or both, interest on investments, and principal and interest on loans made from the fund received by the district that are available for water facilities as provided by this chapter. The water and environment fund need not include any funds which are not required to be deposited therein as provided in § 46A-1-48.

Source: SL 1972, ch 241, § 54; SL 1982, ch 316, § 1; SDCL Supp, § 46-17A-53; SL 1988, ch 363, § 6; SL 1988, ch 364, § 3; SL 1992, ch 254, § 8; SL 1994, ch 347, § 3.



§ 46A-1-60.1 Water pollution control revolving fund program and state drinking water revolving fund program established--Program subfunds created--Deposits into subfunds and use thereof.

46A-1-60.1. Water pollution control revolving fund program and state drinking water revolving fund program established--Program subfunds created--Deposits into subfunds and use thereof. The state water pollution control revolving fund program and the state drinking water revolving fund program are hereby established. Program subfunds shall be created within the water and environment fund established pursuant to § 46A-1-60. The required subfunds shall be maintained separately, and all federal, state, and other funds for use in the program shall be deposited into the respective subfund, including all federal grants for capitalization of either a state water pollution control revolving fund or a state drinking water revolving fund or both, all repayments of assistance awarded from the subfund, interest on investments made on money in the subfund, proceeds of discretionary bond issues allowed by § 46A-1-31, and principal and interest on loans made from the fund. Money in the subfund may be used only for purposes authorized under federal law. The subfund may be pledged or assigned by the district to or in trust for the holder or holders of the bonds of the district and may be transferred to and held by a trustee or trustees pursuant to § 46A-1-39.

The board shall promulgate rules pursuant to chapter 1-26, to implement the provisions of this section consistent with the requirements of federal law in order for an approved state water pollution control revolving fund or a state drinking water revolving fund to become eligible for grant funds from the United States Environmental Protection Agency.

Source: SL 1988, ch 364, § 1; SL 1989, ch 385, § 24; SL 1992, ch 254, § 8; SL 1994, ch 347, § 4; SL 1995, ch 251, § 29.



§ 46A-1-60.2 Disbursements from and administration of water pollution control revolving fund program and state drinking water revolving fund program--Sections 46A-1-61 to 46A-1-69 inapplicable.

46A-1-60.2. Disbursements from and administration of water pollution control revolving fund program and state drinking water revolving fund program--Sections 46A-1-61 to 46A-1-69 inapplicable. Funds from the state water pollution control revolving fund program and the state drinking water revolving fund program shall be disbursed and administered according to rules promulgated by the Board of Water and Natural Resources pursuant to chapter 1-26, § 46A-1-65 and the provisions of §§ 46A-1-60 to 46A-1-60.3, inclusive. Sections 46A-1-61 to 46A-1-69, inclusive, do not apply to the subfund of the water and environment fund or loans therefrom pursuant to the state water pollution control revolving fund program and the drinking water revolving fund program described in §§ 46A-1-60 to 46A-1-60.3, inclusive.

The board shall promulgate rules pursuant to chapter 1-26, to implement the provisions of this section consistent with the requirements of federal law in order for an approved state water pollution control revolving fund or a state drinking water revolving fund to become eligible for grant funds from the United States Environmental Protection Agency.

Source: SL 1988, ch 364, § 2; SL 1989, ch 385, § 25; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1992, ch 254, § 8; SL 1993, ch 256, § 62; SL 1994, ch 347, § 5; SL 1995, ch 251, § 30.



§ 46A-1-60.3 Rules for selection of projects to receive funds from water pollution control revolving fund program and state drinking water revolving fund program and administration of same.

46A-1-60.3. Rules for selection of projects to receive funds from water pollution control revolving fund program and state drinking water revolving fund program and administration of same. The Board of Water and Natural Resources may, by rules promulgated pursuant to chapter 1-26, establish criteria and procedures for the selection of projects to receive funds from the state water pollution control revolving fund program and the state drinking water revolving fund program and for the administration of the programs.

Source: SL 1988, ch 364, § 4; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1994, ch 347, § 6.



§ 46A-1-61 Authorization required for disbursements from fund--Form of appropriation from fund--Limit on grants.

46A-1-61. Authorization required for disbursements from fund--Form of appropriation from fund--Limit on grants. All money disbursed from the water and environment fund shall be authorized by an act of the Legislature for projects approved as part of the state water resources management system or for ongoing programs that have been or shall be established by the Legislature for the purpose of managing the state's water resources. All appropriations from the fund shall be in the form of loans unless otherwise directed by the Legislature. A grant from the fund made after July 1, 1982, for any project may not exceed eighty percent of the nonfederal share of expenditures for that project.

Source: SL 1972, ch 241, § 55; SL 1981 (2d SS), ch 3, § 3; SL 1982, ch 316, § 2; SDCL Supp, § 46-17A-54; SL 1983, ch 315, § 15; SL 1986, ch 291, § 3; SL 1992, ch 254, §§ 8, 10; SL 1993, ch 334, § 4; SL 2006, ch 2, § 35.



§ 46A-1-62 Disbursements from capital projects fund.

46A-1-62. Disbursements from capital projects fund. Disbursements from the South Dakota water and environment fund shall be on warrants drawn by the state auditor pursuant to vouchers approved by the secretary of the Department of Environment and Natural Resources.

Source: SL 1972, ch 241, § 54; SDCL Supp, § 46-17A-55; SL 1992, ch 254, §§ 8, 98.



§ 46A-1-63 Energy industry use funds deposit--Deposit of funds recovered through lawsuit or settlement.

46A-1-63. Energy industry use funds deposit--Deposit of funds recovered through lawsuit or settlement. Funds accruing to the district under contract or instrument of conveyance for energy industry use under § 46A-2-19, received under § 46A-2-25 or any other source unless otherwise provided by law, shall be deposited in the South Dakota water and environment fund established by § 46A-1-60. Funds, including damages, interest, costs, and fees, recovered as a result of any lawsuit or settlement involving a contract or instrument of conveyance for energy industry use in which the conservancy district was party, shall be deposited in the water and environment program, except that any attorney fees and costs associated with the lawsuit or settlement shall be deposited in the fund created pursuant to § 1-11-6.1.

Source: SL 1981 (2d SS), ch 3, § 1; SL 1982, ch 28, § 15; SDCL Supp, § 46-17A-53.1; SL 1985, ch 354, § 2; SL 1989, ch 385, § 25A; SL 1992, ch 254, § 8.



§ 46A-1-63.1 Consolidated water facilities construction program--Disbursements.

46A-1-63.1. Consolidated water facilities construction program--Disbursements. The state consolidated water facilities construction program is hereby established. Under this program the Board of Water and Natural Resources may grant or loan funds from the water and environment fund or from the proceeds of its discretionary bond issues allowed by § 46A-1-31 for construction of projects included in the state water facilities plan. Disbursements made through the consolidated water facilities construction program shall conform to the provisions of §§ 46A-1-61 and 46A-2-3.

Source: SL 1986, ch 291, § 4; SL 1987, ch 29, § 98; SL 1989, ch 385, § 13; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1992, ch 254, § 8; SL 1993, ch 34, § 8.



§ 46A-1-63.2 , 46A-1-63.3. Expired.

46A-1-63.2, 46A-1-63.3. Expired



§ 46A-1-64 Limit on loans or grants to projects in water facilities plan--Security for loans.

46A-1-64. Limit on loans or grants to projects in water facilities plan--Security for loans. In administering the consolidated water facilities construction program, the Board of Water and Natural Resources may loan or grant a sum equal to the construction cost as estimated by the board but not to exceed two million dollars to any project in the state water facilities plan without specific authorization of the Legislature. Loans shall be secured by the best security position available. A pledge of assets owned by the entity receiving a loan and project revenues shall constitute sufficient minimum security for loans under this section.

Source: SL 1976, ch 282, § 3; SL 1977, ch 378; SDCL Supp, § 46-17A-54.1; SL 1983, ch 315, § 16; SL 1986, ch 291, § 5; SL 1989, ch 385, § 14; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2015, ch 224, § 8, eff. Mar. 12, 2015.



§ 46A-1-65 Criteria for selection of projects to receive loans or grants--Regulation of loans or grants.

46A-1-65. Criteria for selection of projects to receive loans or grants--Regulation of loans or grants. The Board of Water and Natural Resources may establish by rules enacted pursuant to the provisions of chapter 1-26 criteria for the selection of water resources projects to receive loans or grants pursuant to § 46A-1-64 or to receive other loans or grants from the water and environment fund and for the regulation of the terms, conditions, and administration of such loans or grants.

Source: SL 1982, ch 316, § 3; SDCL Supp, § 46-17A-54.2; SL 1983, ch 315, § 10; SL 1986, ch 291, § 6; SL 1987, ch 328, § 4; SL 1992, ch 254, § 8.



§ 46A-1-66 Interest on loans.

46A-1-66. Interest on loans. Loans made from the South Dakota Water and Environment Program by the South Dakota Conservancy District shall bear no interest until the Water Management Board has issued its final decision to grant a permit to appropriate water under chapter 46-5 or chapter 46-6 for the project for which the loan is made. Except as provided in § 46A-1-69, beginning with the date of the final decision of the Water Management Board, a loan from the water and environment fund shall bear interest at an annual rate not to exceed ten percent as determined by the Board of Water and Natural Resources. In establishing the interest rate, however, the Board of Water and Natural Resources shall give due regard to the maximum rate of interest which the project may economically afford.

Source: SL 1982, ch 316, § 6A; SDCL Supp, § 46-17A-54.3; SL 1983, ch 315, § 12; SL 1992, ch 254, § 8.



§ 46A-1-67 Term of loans--Capitalization and refinancing of loans for purposes other than construction.

46A-1-67. Term of loans--Capitalization and refinancing of loans for purposes other than construction. Loans from the South Dakota water and environment fund shall be for a term of years established by the board but may not exceed forty years for construction loans except as provided in § 46A-1-69, the useful life of the equipment for equipment loans, or seven years for loans for other purposes. Loans made for purposes other than construction may, however, be capitalized and refinanced as construction loans when the project proceeds to construction.

Source: SL 1982, ch 316, § 6B; SDCL Supp, § 46-17A-54.4; SL 1983, ch 315, § 13; SL 1992, ch 254, §§ 8, 11; SL 2016, ch 218, § 6, eff. Feb. 18, 2016.



§ 46A-1-67.1 Repayment of loan may be deferred until execution of contract for project construction.

46A-1-67.1. Repayment of loan may be deferred until execution of contract for project construction. The provisions of § 46A-1-67 notwithstanding, repayment of any water project study loan that has been made or will be made pursuant to chapter 46A-1 by agreement between the South Dakota Conservancy District and any public or private entity may be deferred until the entity has executed a contract with the United States for the purpose of constructing the water project that was the subject of the study loan agreement.

Source: SL 1987, chapter 330, § 2.



§ 46A-1-68 Loan terms set by Legislature.

46A-1-68. Loan terms set by Legislature. Sections 46A-1-66 and 46A-1-67 notwithstanding, the terms and conditions for loans for the actual construction of water resources projects contained in the state water resources management system shall be set by an act of the Legislature. This section shall not apply to loans made pursuant to § 46A-1-64.

Source: SL 1982, ch 316, § 6C; SDCL Supp, § 46-17A-54.5.



§ 46A-1-68.1 Deposit of money received from fund.

46A-1-68.1. Deposit of money received from fund. Any person who receives money from the state water and environment fund may deposit such money and any associated matching funds in the state treasury.

Source: SL 1985, ch 354, § 1; SL 1992, ch. 254, § 8.



§ 46A-1-69 Suspension of annual installment due on loan for irrigation project.

46A-1-69. Suspension of annual installment due on loan for irrigation project. Upon application to the Board of Water and Natural Resources by a party to the loan agreement, the board may suspend payment of any annual installment due on a loan made for the purpose of constructing an irrigation project when the board finds that because the prices of the crops being irrigated in that year have been lower than the costs of producing those crops, the borrower will suffer undue financial hardship. In making such determination, the board shall consider the annual installment due and a reasonable return to the farmer as costs of production and shall further consider the effect previous years' prices should have had on the borrower's current financial condition. Interest shall not accrue on the loan over the period for which repayment is suspended, and the term of the loan shall be extended for the number of years annual payments are suspended.

Source: SL 1983, ch 315, § 11; SDCL Supp, § 46-17A-54.6.



§ 46A-1-70 Financial reporting of projects--Auditing.

46A-1-70. Financial reporting of projects--Auditing. It is hereby required, for the purpose of financial reporting, each project to be owned and operated by the district will have its financial affairs, expenditures, and revenues, set out clearly in the financial statement and that the South Dakota auditor general will audit each project on a separate basis and attest to the aforementioned financial condition of each separate project as presented in the financial report. The Board of Water and Natural Resources may accept a financial audit performed by a qualified independent auditor in lieu of an audit by the auditor general. A financing arrangement or financing agreement entered into by the district may contain provisions requiring the person or public entity receiving the financing to submit financial reports and audits.

Source: SL 1972, ch 241, § 56; SL 1979, ch 301, § 11; SL 1981 (2d SS), ch 1, § 19; SDCL Supp, § 46-17A-56.



§ 46A-1-71 Legislative findings regarding need for program of statewide water development and financing.

46A-1-71. Legislative findings regarding need for program of statewide water development and financing. The Legislature finds that the proposed use of Madison formation water for widespread energy development in Wyoming presents an immediate threat to ground and surface water supplies and agricultural, domestic, environmental, and other beneficial water uses in western South Dakota; that prolonged and existing drought conditions in western South Dakota require the immediate provision of adequate and potable water supplies to municipalities and individual farms and ranches for human and animal consumption, and the failure to provide such water supplies endangers the economic viability of the agricultural industry in western South Dakota and the economy of the state as a whole; that the general lack of any water supply at all and the continued existence of water supplies containing radium, sulfates, iron, manganese, chlorides, fluorides, and nitrates constitutes an immediate and chronic hazard to the health, safety, and welfare of municipal and rural residents in the western portion of the state and requires the provision of adequate quantities of quality water to these residents; and that the economy of the state as a whole has been ravaged by the effects of drought to the extent that a general program of statewide water development and financing is immediately necessary to prevent widespread economic disaster.

Source: SL 1981 (2d SS), ch 1, § 1; SL 1981 (2d SS), ch 2, § 1; SDCL Supp, § 46-17A-3.4.



§ 46A-1-72 Pipeline or aqueduct construction authorized--Use of water.

46A-1-72. Pipeline or aqueduct construction authorized--Use of water. Construction of a pipeline or aqueduct from a mainstream Missouri reservoir, the Missouri River itself, or adjacent aquifers to one or more communities in South Dakota is hereby authorized for a main delivery pipeline capable of delivering water sufficient to supply or supplement the needs of the communities and other private or commercial users purchasing water from the communities.

Source: SL 1981 (2d SS), ch 2, § 2; SDCL Supp, § 46-17A-3.5; SL 2004, ch 274, § 1.



§ 46A-1-73 Financing of pipelines or aqueducts--Bonds--Loans.

46A-1-73. Financing of pipelines or aqueducts--Bonds--Loans. The South Dakota Conservancy District is hereby authorized to issue bonds for pipelines or aqueducts pursuant to § 46A-1-72 in an amount not to exceed five hundred million dollars. However, no single pipeline or aqueduct project may exceed an amount of seventy-five million dollars. The district may enter into a financing agreement to loan the proceeds of the bonds as authorized by law. The financing agreement shall provide for repayment of the loan through payments sufficient to pay the principal of, premium, if any, and interest on the bonds. The loan shall be secured by contracts for the delivery and sale of water and such additional security as is necessary for repayment and to market the bonds. The bonds do not constitute an indebtedness of the state and do not constitute nor give rise to a pecuniary or moral liability of the state or a charge against its general credit or taxing powers. No tax revenues of the state, its people, or any of its political subdivisions may be in any manner obligated to pay for any portion of the construction or financing of the pipeline or aqueduct.

Source: SL 1981 (2d SS), ch 2, § 3; SDCL Supp, § 46-17A-3.6; SL 2004, ch 274, § 2.



§ 46A-1-74 Repealed.

46A-1-74. Repealed by SL 2004, ch 274, § 3



§ 46A-1-75 to 46A-1-77. Repealed.

46A-1-75 to 46A-1-77. Repealed by SL 1986, ch 291, §§ 34 to 36



§ 46A-1-78 Moratorium on Oahe project construction as public policy of state--Study of alternate projects--Negotiation of settlement for land losses.

46A-1-78. Moratorium on Oahe project construction as public policy of state--Study of alternate projects--Negotiation of settlement for land losses. It is hereby declared to be the public policy and in the best interests of the State of South Dakota and its people that a moratorium be placed upon further construction of the Oahe Irrigation Project and the congressional authorization be retained until studies and negotiations for acceptable alternate water development projects or a negotiated monetary settlement to compensate for land loss in South Dakota as a result of Missouri mainstem impoundments are completed.

Source: SL 1977, ch 370, § 1; SL 1978, ch 333, § 3; SDCL Supp, § 46-17A-3.1.



§ 46A-1-79 Transferred.

46A-1-79. Transferred to § 46A-1-63.1



§ 46A-1-80 Repealed.

46A-1-80. Repealed by SL 2006, ch 2, § 36.



§ 46A-1-80.1 Ownership of dredges and money transferred to South Dakota Lakes and Streams Association--Reversion.

46A-1-80.1. Ownership of dredges and money transferred to South Dakota Lakes and Streams Association--Reversion. All interest, title, and rights of ownership in the two eight-inch dredges and one ten-inch dredge and associated equipment and any money are hereby transferred to the South Dakota Lakes and Streams Association, for use in the restoration of lakes and streams, with priority given to lakes and streams in South Dakota. This transfer is effective only for so long as the dredges are owned by the association and are used for the above purpose. If the South Dakota Lakes and Streams Association ceases to exist or apply the dredges to the above purpose, all right, title, and interest in the dredges revert to the State of South Dakota. In the event of such reversion, the Bureau of Administration shall sell the dredges to the highest bidder, notwithstanding any requirements of chapter 5-24A in regard to minimum bids.

Source: SL 1993, ch 48, § 46; SL 2002, ch 202, § 1; SL 2006, ch 2, § 37; SL 2011, ch 2, § 147.



§ 46A-1-81 Amount of funds required for dredge maintenance and repair and other expenses.

46A-1-81. Amount of funds required for dredge maintenance and repair and other expenses. The Board of Water and Natural Resources, in any contract with the local project sponsor of a dredging project, may establish the amount of funds required for dredge maintenance and repair and other expenses associated with the project, pursuant to section 1A of chapter 369 of the 1986 Session Laws.

Source: SL 1987, ch 331, § 2.



§ 46A-1-82 Environment and water resources trust fund established--Subfund.

46A-1-82. Environment and water resources trust fund established--Subfund. The South Dakota environment and water resources trust fund is hereby established. A separate trust subfund shall be created within the South Dakota water and environment fund established pursuant to § 46A-1-60. The purpose for which the trust is established is to provide a perpetual source of revenue to serve all of the purposes for which funds may be expended from the water and environment fund. The principal of the trust fund shall be conserved in perpetuity or until the Legislature shall otherwise provide and may not be expended. Interest earned on the fund shall accrue to the water and environment fund and be disbursed in conformance with § 46A-1-61.

Source: SL 1989, ch 306, § 63; SL 1992, ch 254, § 8.



§ 46A-1-82.1 Repealed.

46A-1-82.1. Repealed by SL 1996, ch 47, § 8



§ 46A-1-83 State solid waste management program established.

46A-1-83. State solid waste management program established. The state solid waste management program is hereby established. Under this program the Board of Water and Natural Resources may grant or loan such funds from the water and environment fund established pursuant to § 46A-1-60 for the purpose of solid waste planning and management. Disbursements made through the solid waste management program shall conform to the provisions of § 46A-1-61 and the rules promulgated pursuant to § 46A-1-84.

Source: SL 1989, ch 306, § 64; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1992, ch 254, § 8; SL 1996, ch 219, § 4.



§ 46A-1-83.1 Repealed.

46A-1-83.1. Repealed by SL 1995, ch 251, § 19A



§ 46A-1-83.2 Expenditure of fees deposited in environment and water resources trust fund--Access to fund--Appropriation.

46A-1-83.2. Expenditure of fees deposited in environment and water resources trust fund--Access to fund--Appropriation. The secretary may expend such sums as are deposited in the South Dakota environment and water resources trust fund pursuant to § 34A-6-1.17 by any large-scale solid waste disposal facility subject to the fee established in § 34A-6-1.17 as are necessary to conduct the inspections and other activities required under § 34A-6-57. The secretary's access to these funds does not require application or grant from the Board of Water and Natural Resources. Moneys expended by the secretary for these purposes shall be appropriated through the normal budget process.

Source: SL 1992, ch 254, § 50R; SDCL § 34A-6-90; SL 1993, ch 257, § 2.



§ 46A-1-84 Adoption of rules to award financial assistance to sponsors of solid waste management projects--Purpose and preference of awards.

46A-1-84. Adoption of rules to award financial assistance to sponsors of solid waste management projects--Purpose and preference of awards. The Board of Water and Natural Resources shall promulgate rules pursuant to chapter 1-26 to award grants, loans, or other forms of financial assistance to sponsors of solid waste management projects. The rules shall base the awarding of grants or loans on a project's reflection of the solid waste management policy and hierarchy established in § 34A-6-1.2, the proposed amount of local matching funds, technical merit, and need for funding assistance.

Grants or loans may be awarded for planning, construction, and operation of solid waste management and recycling facilities. Preference in awarding grants or loans shall be given for projects which reduce the cost and number of landfills through shared facilities or use of innovative or alternative techniques, which are high on the waste management policy hierarchy, which involve areas which are particularly subject to groundwater or surface water contamination, or which will reduce long-term operating, closure, or post-closure costs.

Source: SL 1989, ch 306, § 65; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1992, ch 60, § 2; SL 1992, ch 254, § 50W; SL 1993, ch 256, § 63; SL 1996, ch 219, § 5; SL 1997, ch 254, § 4.



§ 46A-1-85 , 46A-1-85.1. Repealed.

46A-1-85, 46A-1-85.1. Repealed by SL 2005, ch 237, §§ 14, 15.



§ 46A-1-87 Repealed.

46A-1-87. Repealed by SL 1997, ch 208, § 2



§ 46A-1-88 Conversion of study loans to grants.

46A-1-88. Conversion of study loans to grants. The Board of Water and Natural Resources may convert in whole or in part study loans authorized pursuant to § 46A-1-61 to grants. The conversion of study loans to grants is limited to projects that have been determined to be nonfeasible for development or to have insufficient repayment capability. A study loan may be converted by the Board of Water and Natural Resources to a grant for use as part of the nonfederal matching requirement on federally authorized projects.

Source: SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1991, ch 289, § 6.



§ 46A-1-89 Repealed.

46A-1-89. Repealed by SL 2005, ch 237, § 16.



§ 46A-1-90 Repealed.

46A-1-90. Repealed by SL 2013, ch 166, § 116.



§ 46A-1-91 Financial assistance for recycling and processing facilities for waste tires.

46A-1-91. Financial assistance for recycling and processing facilities for waste tires. The board shall provide financial assistance to persons who establish recycling and processing facilities for waste tires, subject to the rules promulgated by the board for the establishment of such facilities and subject to the conditions prescribed in rule by the board for application for and awarding of such financial assistance. No financial assistance may be awarded for incineration facilities.

Source: SL 1992, ch 254, § 29; SL 1996, ch 219, § 2.



§ 46A-1-92 Legislative findings and authorization of certain water development projects.

46A-1-92. Legislative findings and authorization of certain water development projects. The Legislature finds that it is in the best interests of South Dakota to further the development of those water projects identified in the state water resources management system and consolidated water facilities plan, consistent with the goals established in § 46A-2-2. The Legislature further finds that pursuant to §§ 46A-1-11 to 46A-1-13, inclusive, the Board of Water and Natural Resources has reviewed the feasibility studies, costs and benefits of certain water development projects and found it to be in the best interest of South Dakota that they receive legislative authorization. Among those projects recognized by the board are Mid-Dakota Rural Water System pursuant to resolution 91-41, Mni Wiconi Rural Water System pursuant to resolution 91-42, Lake Andes-Wagner/Marty II Irrigation Projects pursuant to resolution 91-43, Sioux Falls Flood Control Project pursuant to resolution 91-45, Black Hills Hydrology Study pursuant to resolution 91-46 and James River Improvement Project pursuant to 91-47. Therefore, the Legislature finds it is in the best interest of South Dakota to provide legislative authorization of these projects as provided in § 46A-1-11.

Source: SL 1992, ch 254, § 7.



§ 46A-1-93 Priority in administration of funds.

46A-1-93. Priority in administration of funds. In administering funds in the water and environment fund established pursuant to § 46A-1-60 and the capital construction fund created in § 5-27-1, the highest priority shall be given to domestic uses of water through the development of public water distribution systems.

Source: SL 1993, ch 48, § 43.



§ 46A-1-94 Perkins County rural water system.

46A-1-94. Perkins County rural water system. Pursuant to §§ 46A-1-11 to 46A-1-13, inclusive, construction of a twenty-seven million nine hundred ninety-nine thousand two hundred fifty dollar Perkins County rural water system as generally described in the report, Final Engineering Report, for Perkins County Rural Water System Inc., Bison, South Dakota, dated January 2003, is hereby authorized for the purpose of providing safe and adequate municipal, rural, and industrial water supplies in Perkins County.

The Legislature finds that it is in the best interest of the Perkins County rural water system to provide a portion of the nonfederal matching requirements as enumerated in P.L. 106-136 as amended to January 1, 2011, through the state water resources management system revolving loan program. The Board of Water and Natural Resources may provide loans under the state water resources management system revolving loan program in amounts not to exceed a total of four million five hundred thousand dollars to the Perkins County rural water system to provide a portion of the nonfederal matching requirements as enumerated in P.L. 106-136 as amended to January 1, 2011. No disbursements may be made under the loans authorized by this section unless funds are appropriated by the Legislature in conformance with § 46A-1-61.

Notwithstanding the provisions of § 46A-1-66, no interest may accrue until the Board of Water and Natural Resources certifies the completion of the construction of the project as authorized. The initial loan repayment is due and payable one year following the certification of construction completion. Loan terms and conditions shall be set by the Board of Water and Natural Resources.

The Board of Water and Natural Resources may provide grants in amounts not to exceed two million five hundred thousand dollars, or so much thereof as may be necessary, to the Perkins County rural water system project to provide the State of South Dakota's portion of the nonfederal matching requirements for the project. No disbursements may be made under the grant authorized by this section unless funds are appropriated by the Legislature in conformance with § 46A-1-61.

The loan and grant authorized by this section may be increased or decreased by such amounts as may be justified by reason of ordinary fluctuations in development costs incurred after January 1, 2001, as indicated by engineering costs indices applicable for the type of construction involved.

Source: SL 1996, ch 265, § 11; SL 2004, ch 52, § 5, eff. Feb. 25, 2004; SL 2011, ch 165, § 310.



§ 46A-1-95 Clean lakes program, nonpoint source program, water quality monitoring program, and wetland grant program established.

46A-1-95. Clean lakes program, nonpoint source program, water quality monitoring program, and wetland grant program established. The state clean lakes program, the nonpoint source program, water quality monitoring program, and wetlands grant program are established. All federal pass-through grant funds, not to exceed six million dollars annually, received for use in the programs are hereby continuously appropriated to the secretary of the Department of Environment and Natural Resources. Money received for these programs may be used only for purposes authorized by the federal Clean Water Act as amended to January 1, 2009, and shall be provided according to the terms and conditions established by the secretary.

Source: SL 1996, ch 265, § 12; SL 2009, ch 229, § 12, eff. Mar. 4, 2009.



§ 46A-1-96 Special purpose water district loan program established--Funding.

46A-1-96. Special purpose water district loan program established--Funding. The special purpose water district loan program is hereby established to provide funds to any newly formed water development district, water project district, watershed district, irrigation district, or sanitary district for administrative and operating expenses during its first year of operation. Funds for the program, not to exceed fifty thousand dollars annually, are hereby continuously appropriated to the Board of Water and Natural Resources out of the money in the South Dakota water and environment fund established pursuant to § 46A-1-60. All money disbursed under this program shall be in the form of loans not to exceed a term of three years. The Board of Water and Natural Resources shall execute a loan agreement with participating districts under such terms, conditions, and repayment schedules as the board may determine. Funds shall be disbursed on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Environment and Natural Resources.

Source: SL 1996, ch 265, § 21.



§ 46A-1-97 Board authorized to contract for financial services.

46A-1-97. Board authorized to contract for financial services. In administering its programs as authorized in this chapter and chapter 46A-2, the board may enter into contracts or agreements with any department, agency, or instrumentality of the United States or this state, with regulated lenders as defined in § 54-3-14, or with trustees appointed pursuant to this chapter for the servicing and processing of loans or other forms of financial assistance or credit enhancement.

Source: SL 1997, ch 254, § 1.



§ 46A-1-98 Confidentiality of trade secrets or commercial or financial information received by board or department.

46A-1-98. Confidentiality of trade secrets or commercial or financial information received by board or department. Any documentary material or data made or received by the board or the Department of Environment and Natural Resources for the purpose of furnishing financial assistance to a business pursuant to the provisions of §§ 34A-6-81 to 34A-6-85.1, inclusive; 46A-1-83 to 46A-1-84, inclusive; and 46A-1-91, to the extent that the material or data consists of trade secrets or commercial or financial information regarding the operation of such business, is not a public record, and is exempt from disclosure. Any discussion or consideration of such trade secrets or commercial or financial information by the board may be done in executive session closed to the public.

Source: SL 1997, ch 254, § 2.



§ 46A-1-99 Additional financial assistance for solid waste management and recycling facilities.

46A-1-99. Additional financial assistance for solid waste management and recycling facilities. In addition to the grants and loans provided for in §§ 34A-6-85 and 46A-1-83, the board may provide other forms of financial assistance or credit enhancement to eligible applicants and projects for the planning, construction, and operation of solid waste management and recycling facilities. The board may enter into contracts or agreements with any department, agency, or instrumentality of the United States or this state, or with regulated lenders as defined in § 54-3-14 for that purpose.

Source: SL 1997, ch 254, § 3.



§ 46A-1-100 Definition of terms.

46A-1-100. Definition of terms. Terms used in §§ 46A-1-100 to 46A-1-106, inclusive, mean:

(1) "Brownfields revitalization and economic development program," a program to provide funding to assist in the assessment, cleanup, and redevelopment of brownfields sites;

(2) "Brownfields site," real property, the expansion, redevelopment, economic development, or reuse of which may be complicated by the presence or potential presence of a hazardous substance, pollutant, or contaminant;

(3) "Petroleum," petroleum substances, oil, gasoline, kerosene, fuel oil, oil sludge, oil refuse, oil mixed with other wastes, crude oils, substances, or additives to be utilized in the refining or blending of crude petroleum or petroleum stock, and any other oil or petroleum substance;

(4) "Petroleum contaminated site," a site contaminated by petroleum; and

(5) "Real property," residential, commercial, or industrial properties.
Source: SL 2004, ch 275, § 1.



§ 46A-1-101 State brownfields revitalization and economic development program established--Subfunds created--Deposit and use of money.

46A-1-101. State brownfields revitalization and economic development program established--Subfunds created--Deposit and use of money. The state brownfields revitalization and economic development program is hereby established. A brownfields revolving loan subfund and a brownfields assessment and cleanup subfund are created within the water and environment fund established pursuant to § 46A-1-60. The subfunds shall be maintained separately; and all money for use in the program shall be deposited into the subfunds, including the nonadministrative portion of all federal brownfields revitalization program grants, all repayments of assistance awarded from the subfunds, interest on investments made on money in the subfunds, proceeds of discretionary bond issues allowed by § 46A-1-31, and principal and interest on loans made from the subfunds. Money in the subfunds may be used only for purposes authorized under federal law. The subfunds may be pledged or assigned by the district to or in trust for the holders of the bonds of the district and may be transferred to and held by a trustee or trustees pursuant to § 46A-1-39.

Source: SL 2004, ch 275, § 2.



§ 46A-1-102 Disbursement and administration of money from subfunds--Rules--Application of provisions.

46A-1-102. Disbursement and administration of money from subfunds--Rules--Application of provisions. Money from the brownfields revitalization and economic development program subfunds shall be disbursed and administered according to rules promulgated by the Board of Water and Natural Resources pursuant to chapter 1-26, § 46A-1-65, and the provisions of §§ 46A-1-100 to 46A-1-106, inclusive. The provisions of §§ 46A-1-61 to 46A-1-69, inclusive, do not apply to the brownfields revitalization and economic development program subfunds of the water and environment fund or grants and loans from the subfunds made under the brownfields revitalization and economic development program described in §§ 46A-1-101 to 46A-1-104, inclusive.

Source: SL 2004, ch 275, § 3.



§ 46A-1-103 Promulgation of rules by board--Content.

46A-1-103. Promulgation of rules by board--Content. The Board of Water and Natural Resources shall promulgate rules pursuant to chapter 1-26 to implement the provisions of §§ 46A-1-100 to 46A-1-106, inclusive, consistent with the requirements of federal law in order for an approved brownfields revitalization and economic development program to become eligible for grant funds from the United States Environmental Protection Agency. The rules shall include criteria and procedures for the selection of projects to receive funds from the brownfields revitalization and economic development program and for the administration of the program including the terms of settlement for program participants pursuant to § 34A-10-17.

Source: SL 2004, ch 275, § 4.



§ 46A-1-104 Continuous appropriation of brownfields revitalization and economic development program subfunds--Purpose.

46A-1-104. Continuous appropriation of brownfields revitalization and economic development program subfunds--Purpose. The brownfields revitalization and economic development program subfunds are hereby continuously appropriated to the South Dakota Board of Water and Natural Resources. Money received for these programs may be used only for purposes authorized by the federal Small Business Liability Relief and Brownfields Revitalization Act (P.L. 107-118) as amended to January 1, 2011.

Source: SL 2004, ch 275, § 5; SL 2011, ch 165, § 311.



§ 46A-1-105 Establishment of brownfields program by eligible entity.

46A-1-105. Establishment of brownfields program by eligible entity. Any eligible entity may establish a brownfields program to prevent, assess, safely clean up, promote the economic development of, and sustainably reuse eligible brownfields sites as authorized in the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended to January 1, 2011, and in the Small Business Liability Relief and Brownfields Revitalization Act, P.L. 107-118 as amended to January 1, 2011.

Source: SL 2004, ch 275, § 6; SL 2011, ch 165, § 312.



§ 46A-1-106 Powers of eligible entity establishing brownfields program.

46A-1-106. Powers of eligible entity establishing brownfields program. Any eligible entity establishing a brownfields program may exercise all powers necessary or appropriate to carry out the purposes of §§ 46A-1-100 to 46A-1-106, inclusive, including the following:

(1) To acquire by lease, purchase, gift, or other lawful means and hold in its corporate name or use and control as provided by law both real and personal property and easements and rights-of-way within or without the corporate limits for all purposes authorized by §§ 46A-1-100 to 46A-1-106, inclusive, or necessary to the exercise of any power granted in §§ 46A-1-100 to 46A-1-106, inclusive;

(2) To convey, sell, give, dispose of, or lease both the personal and real property of the municipality or county as provided by §§ 46A-1-100 to 46A-1-106, inclusive;

(3) To borrow money and to issue certificates, warrants, general obligation bonds and non-ad valorem tax bonds for purposes of §§ 46A-1-100 to 46A-1-106, inclusive;

(4) To accept funds, property, and services or other assistance, financial or otherwise, from federal, state, and other public and private sources to carry out the purposes of §§ 46A-1-100 to 46A-1-106, inclusive;

(5) To contract or cooperate with any person, the state, or any political subdivision of the state, any federal agency, or any private or public entity to carry out the purposes of §§ 46A-1-100 to 46A-1-106, inclusive;

(6) To plan, develop, construct, acquire, operate, clean, maintain, repair, alter, renovate, salvage, demolish, secure, abandon, consolidate, reclaim, or gather data and information concerning any brownfields site, or any related development, structure, or facility necessary to carry out the purposes of §§ 46A-1-100 to 46A-1-106, inclusive;

(7) To apply for available grant funds and other governmental and nongovernmental financing options to promote the cleanup, reuse, revitalization, and economic development of the property consistent with the purposes of §§ 46A-1-100 to 46A-1-106, inclusive; and

(8) To do and perform all acts authorized in §§ 46A-1-100 to 46A-1-106, inclusive, and all other acts necessary and proper for carrying out and exercising the powers granted by §§ 46A-1-100 to 46A-1-106, inclusive.
Source: SL 2004, ch 275, § 7.






Chapter 02 - South Dakota Conservancy District

§ 46A-2-1 Creation of South Dakota Conservancy District--Boundaries--Powers.

46A-2-1. Creation of South Dakota Conservancy District--Boundaries--Powers. There is hereby created within the State of South Dakota, a conservancy district, to be known as the "South Dakota Conservancy District." The boundaries of the district shall coincide in all particulars with the boundaries of the State of South Dakota. Such district is a governmental agency, body politic and corporate with authority to exercise the powers specified in this chapter.

Source: SL 1959, ch 453, § 5; SDC Supp 1960, § 61.1405; SDCL, § 46-17-4; SL 1987, ch 29, § 56.



§ 46A-2-2 Purposes for which district created.

46A-2-2. Purposes for which district created. The limited supply of, and increasing demand for water available within this state and the United States for agricultural and other beneficial uses and the more effective development and utilization of the land and water resources of this state makes necessary the fullest use of waters available to South Dakota and its citizens for the protection and preservation of the benefits therefrom, including opportunity for greater economic security, protection of health, property, and enterprise, and promotion of the prosperity and general welfare of the people of South Dakota. This involves and requires the exercise of the sovereign powers of the state and a public purpose, the accomplishment of which, among other things, demands, and is necessary, that the South Dakota Conservancy District be created in the manner herein provided so that construction of water resource facilities for the conservation, storage, distribution, and utilization of water for multiple purposes may commence. It is a matter of public policy that the district shall insofar as prudently possible market the power generated from hydroelectric projects constructed by reason of this chapter in such a manner as to afford all of the citizens of the State of South Dakota equal and nondiscriminatory rights to share in such power. To the extent prudently possible all of the citizens of the State of South Dakota who are customers of all electric suppliers shall be treated equally with no preferential right being given which would discriminate in the cost of such power being used by such citizens of this state. It is also a matter of public policy that to the extent reasonably prudent that power generated under the authority of this chapter shall be used within the State of South Dakota before being sold outside the State of South Dakota. Encouragement, promotion, and responsibility for the development of such use shall be accomplished by providing for state water resources planning in order:

(1) To provide for the future economic welfare and prosperity of the people of this state;

(2) To provide for the irrigation of lands within the sections of a district periodically afflicted with drought, and to stabilize the production of crops thereon;

(3) To replenish and restore the depleted waters of lakes, rivers, streams, and underground waters in the district, and to stabilize the flow of streams, levels of lakes, and levels and pressures of underground waters;

(4) To reserve within the district for present or future beneficial uses, all waters and particularly waters impounded on the Missouri River, within the boundaries of the state, except to the extent that the construction of facilities for the diversion of water outside this state will make substantial water available for use within this state not otherwise available or will directly benefit the people of this state economically or otherwise;

(5) To provide and enhance for beautification, flood protection, recreation, fish and wildlife benefits, municipal and industrial water supply, water quality enhancement, scenic rivers, navigation, erosion control, and in all other ways to conserve, regulate, and control the waters in this state;

(6) To protect and improve the quality of the waters of the state as opportunity permits;

(7) To provide for the generation and sale of hydroelectric power from projects which may include provisions for irrigation and municipal, rural, or industrial water supplies;

(8) To prepare and submit to the Legislature and the Governor not later than the first legislative day of its session in 1975, a comprehensive statewide water plan, based on competent study of creative and innovative utilization of the water resources within the boundaries of South Dakota in order to develop a state water resources development system; a yearly progress report to the plan and system with possible recommendation to submit to the Legislature and the Governor by the first legislative day of each legislative session; and, to update the plan and system, not less than once each four years, and to submit the updated plan to the Legislature and the Governor; and

(9) To plan and coordinate with any Indian tribe of this state, the joint development of water resources whenever such joint action is possible, appropriate and in the best interests of the state and of the respective tribe.



§ 46A-2-3 Intent to relate financing of water resources projects to degree of benefits received.

46A-2-3. Intent to relate financing of water resources projects to degree of benefits received. It is the intent of this chapter and chapters 46A-3A to 46A-3E, inclusive, to relate, reasonably and equitably, the financing of water resources projects to the degree of benefits received from such water resources projects by:

(1) Provisions whereby statewide financing will be forthcoming for those phases of water resources development which concern the general welfare of the people in the state and result in statewide benefits;

(2) Provisions whereby specific areas will finance those phases of water resources development which provide general benefits to the people in such areas;

(3) Provisions whereby water users or direct beneficiaries of water control and regulation will finance those phases of water resources development which provide water for use or which protect or enhance the value of property;

(4) Provisions whereby assignment of administrative jurisdiction and responsibility for the various phases of water resources development are related to such variable degrees of benefits.
Source: SL 1959, ch 453, § 3; SDC Supp 1960, § 61.1403; SDCL, § 46-17-2; SL 1984 (SS), ch 1, § 65.



§ 46A-2-4 Definition of terms.

46A-2-4. Definition of terms. Terms used in this chapter and chapters 46A-3A to 46A-3E, inclusive, mean:

(1) "Benefits," the favorable effects, tangible or intangible, that accrue or are estimated to accrue to any person or the public by establishment of water resources projects;

(2) "Board," the governing board of the South Dakota Conservancy District which is the Board of Water and Natural Resources;

(3) "Department," the Department of Environment and Natural Resources;

(4) "Equalized assessed valuation," the sum of:

(a) The value derived by dividing the full and true value as certified to the county of all property within that county, included in the water development district, by the median agricultural and nonagricultural ratios for all sales in that county as published in the current annual report of the property tax division of the South Dakota Department of Revenue as required pursuant to § 10-11-60; and

(b) The full and true value of all centrally assessed utility property within that county included in the water development district;

(5) "Facilities plan" or "state water facilities plan," those parts of the statewide water plan established by the Board of Water and Natural Resources;

(6) "Person," any natural person, firm, partnership, limited liability company, association, or corporation but not a public body or political subdivision;

(7) "Public entity," a county, township, municipality, political or administrative subdivision of state government, subdistrict, irrigation district, water user district, watershed district, drainage district, soil conservation district, or other public body recognized by state law;

(8) "Public hearings" or "hearings," formally scheduled and conducted meetings for purposes of determining courses of action concerning district or water development district business;

(9) "South Dakota Conservancy District" or "district," the public corporate entity established by this chapter;

(10) "Taxable property in the water development district," the sum of the taxable valuations of all property included in the water development district as variously established by the respective counties pursuant to § 10-11-25;

(11) "Total water development district equalized assessed valuation," the sum of the equalized assessed valuations of all the counties or portions of counties within the water development district;

(12) "Water development district" or "(Name) Water Development District," a subdivision of the district established as provided in chapters 46A-3A to 46A-3E, inclusive, for the purpose of planning and coordinating water resources development activity and providing financial and other assistance to water resources projects or development;

(13) "Water development district board of directors" or "water development district board," the governing officials who exercise the corporate powers of a water development district;

(14) "Water resources projects" or "water resources development," contracts for the marketing of water service or the facilities by which water is controlled, regulated, reclaimed, or made available for use, or the quality of which is protected and improved, including any wells, reservoirs, dams, water reclamation facilities, wastewater treatment facilities, intake structures, pumping stations, equipment, rights-of-way or easements, works or facilities, land and buildings or other real or personal property intended either to generate or sell hydroelectric power from projects which may include provisions for irrigation, municipal, rural, or industrial water supplies or to control, regulate, drain, reclaim, dispose of, pump, store, treat, purify, distribute, deliver, put into aquifers or water courses, or otherwise make available water for any beneficial use. The term includes the studies, investigations, plans, construction, operation, or maintenance associated with the facilities, and debt service reserve funds, funds to provide capitalized interest and any costs incurred in connection with the issuance of obligations to finance any of the foregoing.
Source: SL 1959, ch 453, § 4; SDC Supp 1960, § 61.1404; SDCL § 46-17-3; SL 1972, ch 240, § 2; SL 1977, ch 371, § 1; SL 1979, ch 301, § 1; SL 1980, ch 306, § 1; SL 1980, ch 310, § 1; SL 1982, ch 313, § 2; SL 1983, ch 322, §§ 1 to 3; SL 1984, ch 289; SL 1984 (SS), ch 1, § 61; SL 1994, ch 351, § 112; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 10, § 39; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 46A-2-5 Board of directors abolished--Performance of functions.

46A-2-5. Board of directors abolished--Performance of functions. The board of directors of the South Dakota Conservancy District is abolished, and all its functions shall be administered by the department and Board of Water and Natural Resources, as provided by §§ 1-40-9 and 1-40-10.

Source: SL 1973, ch 2, § 123; SDCL Supp, § 46-17-5.1.



§ 46A-2-6 Offices of district.

46A-2-6. Offices of district. The Department of Environment and Natural Resources may equip, operate, and maintain an office as the principal place of business for the district and to establish other offices as required.

Source: SL 1959, ch 453, § 8; SDC Supp 1960, § 61.1408 (6); SDCL § 46-17-10; SL 2011, ch 165, § 313.



§ 46A-2-7 Quorum of board--Actions on notes or bonds.

46A-2-7. Quorum of board--Actions on notes or bonds. A majority of the members of the Board of Water and Natural Resources shall constitute a quorum for transaction of district business.

Actions of the district concerning notes or bonds shall be authorized by resolution approved by a majority vote of the members of the board.

Source: SL 1959, ch 453, § 6; SDC Supp 1960, § 61.1406; SDCL, § 46-17-11; SL 1979, ch 301, § 3.



§ 46A-2-8 Rules--Delegation of authority by board.

46A-2-8. Rules--Delegation of authority by board. The Board of Water and Natural Resources may promulgate rules pursuant to chapter 1-26 governing its procedures and internal affairs and may delegate authority to act on behalf of the district.

Source: SL 1959, ch 453, § 6; SDC Supp 1960, § 61.1406; SDCL, § 46-17-12; SL 1984 (SS), ch 1, § 65; SL 1986, ch 27, § 48; SL 1987, ch 328, § 2; SL 1993, ch 256, § 65.



§ 46A-2-9 , 46A-2-10. Repealed.

46A-2-9, 46A-2-10. Repealed by SL 2013, ch 166, §§ 117, 118.



§ 46A-2-11 Board may sue and be sued.

46A-2-11. Board may sue and be sued. The Board of Water and Natural Resources may sue and be sued in the name of the district.

Source: SL 1959, ch 453, § 8; SDC Supp 1960, § 61.1408 (1); SDCL § 46-17-15; SL 2011, ch 165, § 314.



§ 46A-2-12 Legal adviser of board--Cooperation of state agencies at request of board.

46A-2-12. Legal adviser of board--Cooperation of state agencies at request of board. The attorney general shall act as the legal adviser of the Board of Water and Natural Resources. All other state agencies shall assist and cooperate with the conservancy district, at the request of the board.

Source: SL 1959, ch 453, § 7; SDC Supp 1960, § 61.1407; SDCL, § 46-17-8.



§ 46A-2-13 Coordination of water resources project activities.

46A-2-13. Coordination of water resources project activities. The Board of Water and Natural Resources shall coordinate all federal, state, and local water resources project activities in the state in order to assure that the optimum over-all benefits will accrue from the construction and operation of water conservation, control and beneficial use facilities and to ensure maximum consideration of local needs and desires.

Source: SL 1959, ch 453, § 9; SDC Supp 1960, § 61.1409 (1); SDCL, § 46-17-16.



§ 46A-2-14 Acquisition and disposition of property necessary for water resources projects--Use by local project sponsors.

46A-2-14. Acquisition and disposition of property necessary for water resources projects--Use by local project sponsors. The Board of Water and Natural Resources may acquire, under the provisions of this chapter and chapters 46A-3A to 46A-3E, inclusive, by purchase or lease, all real and other property as may be necessary for the construction, maintenance, and operation of any water resources project; hold and use the property, lease, or otherwise dispose of any part of the property; or sell the property if not required for water resources project use, and no longer necessary to its use. The board may enter into rental or other agreements with local project sponsors to allow local project sponsors to use property controlled by the board or Department of Environment and Natural Resources according to terms and conditions specified by the board. In carrying out this section the board shall follow the procedures required in the case of counties under the laws of South Dakota.

Source: SL 1959, ch 453, § 8; SDC Supp 1960, § 61.1408 (2); SDCL § 46-17-17; SL 1984 (SS), ch 1, § 65; SL 1986, ch 370, § 1; SL 2011, ch 165, § 315.



§ 46A-2-15 Powers of district with respect to project owned and operated by district or regulated public water utility.

46A-2-15. Powers of district with respect to project owned and operated by district or regulated public water utility. The district may, with respect to any project owned and operated by the district or a regulated public water utility:

(1) Establish and fix the rate or rates to be charged by the project owner for the furnishing or sale of all water from the project;

(2) Establish and fix the charge or charges for water meters or other means necessary for determining the consumption of water from the project; and

(3) Require that water for such beneficial uses in this state as the district may determine be made available along the route of the project in this state, in such amounts as the district may determine, up to a maximum of twenty-five percent of the capacity of any privately owned project, to any residential user in this state, upon the payment by the residential user of all costs of tapping into and removing water from the project.

The district may promulgate rules pursuant to chapter 1-26 for the exercise of the powers enumerated in this section, including procedures for the establishment of rates and charges and for making available water from the project.

Source: SL 1981 (2d SS), ch 1, § 7; SDCL Supp, § 46-17A-2.1; SL 1993, ch 256, § 66; SL 1997, ch 208, § 3.



§ 46A-2-16 Leverage lease agreements by board--District as lender and lessee--Sublease of equipment.

46A-2-16. Leverage lease agreements by board--District as lender and lessee--Sublease of equipment. The Board of Water and Natural Resources may become a party to a leverage lease agreement whereby the district loans up to eighty percent of the cost of construction and equipment for a water development project sponsored by or built for a political subdivision of the State of South Dakota to a person or persons who agrees to own in fee simple such works and equipment and lease them back to the district or political subdivision. The district may be both lender and lessee on such leverage lease, and, in the event it is lessee, it may sublease such works and equipment.

Source: SL 1977, ch 369, § 1; SDCL Supp, § 46-17-17.1.



§ 46A-2-17 Eminent domain--Exercise of power by board.

46A-2-17. Eminent domain--Exercise of power by board. The Board of Water and Natural Resources may exercise the power of eminent domain as provided by law only when necessary for the purposes of acquiring and securing any right, title, interest, estate, or easement necessary to carry out the duties imposed by this chapter, which the district is unable to acquire by negotiation.

Source: SL 1959, ch 453, § 8; SDC Supp 1960, § 61.1408 (3); SDCL, § 46-17-18; SL 1987, ch 29, § 57.



§ 46A-2-18 Acquisition of water rights by district--Rights to appropriate water for energy industry use.

46A-2-18. Acquisition of water rights by district--Rights to appropriate water for energy industry use. The district may acquire by appropriation, or by purchase, exchange, or gift, such water rights as are necessary for the development of its water resource projects, including projects for which it has secured authority to execute financing agreements pursuant to § 46A-1-49. Notwithstanding any other provision of law, the district may acquire, by obtaining a permit or permits from the water management board, rights to appropriate water for energy industry use for marketing to energy industry users for such consideration and under such terms and conditions as are fixed by contract or instrument of conveyance. The district may not acquire rights to appropriate more than fifty thousand acre-feet of water for energy industry use per year.

Source: SL 1981 (2d SS), ch 1, § 3; SDCL Supp, § 46-17-18.1.



§ 46A-2-19 Transfer of water rights or permits to appropriate water for energy industry use--Contract provisions.

46A-2-19. Transfer of water rights or permits to appropriate water for energy industry use--Contract provisions. The district may sell, grant, convey, assign, lease, or otherwise transfer perfected water rights or permits to appropriate water for energy industry use to energy industry users for such consideration and under such terms and conditions as are fixed by contract or instrument of conveyance. The contracts represent the entire financial obligation for the use of water owed by an energy industry user to the State of South Dakota and no further fee, tax, or assessment may be levied against the user except for an ad valorem tax as assessed under chapter 10-37. Any such contract may provide that for failure to perform any condition of performance, for breach, for failure of consideration, or for failure to perform any other contractual obligation, the transfer is void. If the Board of Water and Natural Resources determines that such a failure to perform a condition of performance or breach has occurred, it may file with the division of water rights a notice to cancel the permit or license evidencing the transfer after complying with any notice of breach provision or other condition precedent to cancellation specified in the contract.

Source: SL 1981 (2d SS), ch 1, § 4; SDCL Supp, § 46-17-18.2; SL 2011, ch 165, § 316.



§ 46A-2-20 Resource development works, construction, operation and maintenance--Exercising powers in water development districts.

46A-2-20. Resource development works, construction, operation and maintenance--Exercising powers in water development districts. The Board of Water and Natural Resources may construct, operate, and maintain water resources development works not within a water development district and may become a party to agreements or contracts with federal agencies, public entities, local groups, or persons covering construction, operation, and maintenance of water resources development works. This section may not be construed to deny the district the right to exercise any of its powers within a water development district:

(1) When it has entered into a financing agreement pursuant to § 46A-1-49, provided that any water development district in which the project to be financed pursuant to the financing agreement will be located or any water development district that, as determined by the Board of Water and Natural Resources, will be affected by the project has ratified by resolution the resolution of the board recommending construction or authorization of the project;

(2) When it has entered into a financing arrangement pursuant to § 46A-1-18 without the approval of any water development district; or

(3) When consented to or requested by the water development district.
Source: SL 1959, ch 453, § 9; SDC Supp 1960, § 61.1409 (2); SDCL, § 46-17-19; SL 1980, ch 310, § 13; SL 1981 (2d SS), ch 1, § 10; SL 1984 (SS), ch 1, § 64; SL 1986, ch 370, § 2.



§ 46A-2-21 Interim financing--Eminent domain power--Limitation.

46A-2-21. Interim financing--Eminent domain power--Limitation. The district, may, notwithstanding § 46A-2-20, exercise the power of eminent domain as provided by law if necessary for the purposes of acquiring and securing any right, title, interest, estate, or easement necessary for any project for which the district has entered into a financing arrangement under § 46A-1-18, which cannot be acquired by negotiation. However, this power may not be exercised in connection with any project that may provide or assist in providing water for use in a coal slurry pipeline.

Source: SL 1979, ch 301, § 6; SDCL Supp, § 46-17A-23.5; SL 2011, ch 165, § 317.



§ 46A-2-22 Contract for payment of services or performance of work--Board as party--Amount limited to annual appropriation.

46A-2-22. Contract for payment of services or performance of work--Board as party--Amount limited to annual appropriation. The Board of Water and Natural Resources may become a party to long or short-term contracts as principal or guarantor for payment for such services or for performance of construction, operation, or maintenance work as is deemed beneficial or advisable by the board. However, nothing contained in this chapter or chapters 46A-3A to 46A-3E, inclusive, permits the board to enter into any contracts or agreements that obligate the State of South Dakota beyond the extent of the board's then current annual appropriation.

Source: SL 1959, ch 453, § 9; SDC Supp 1960, § 61.1409 (2); SDCL § 46-17-20; SL 1984, ch 12, § 71; SL 1984 (SS), ch 1, § 65; SL 2011, ch 165, § 318.



§ 46A-2-23 Construction of water facilities--Prior approval of water resources project plans.

46A-2-23. Construction of water facilities--Prior approval of water resources project plans. The Board of Water and Natural Resources may require approval of water resources project plans prior to construction of conservation, control, or beneficial use of water facilities.

Source: SL 1959, ch 453, § 9; SDC Supp 1960, § 61.1409 (1); SDCL, § 46-17-21.



§ 46A-2-24 Cooperation with other agencies in development of water resources projects.

46A-2-24. Cooperation with other agencies in development of water resources projects. The Board of Water and Natural Resources may cooperate with and assist any or all federal agencies, public entities, and persons engaged in studying, investigating, planning, or otherwise considering the possibilities in the development of water resources projects for conservation, control, and beneficial use of water, including domestic water supply. The board may perform independent studies and investigations, or otherwise consider the benefits of possible water resources projects.

Source: SL 1959, ch 453, § 9; SDC Supp 1960, § 61.1409 (1); SDCL, § 46-17-22.



§ 46A-2-25 Acceptance of assistance to aid and promote water resources projects.

46A-2-25. Acceptance of assistance to aid and promote water resources projects. The Board of Water and Natural Resources may accept funds, property, and services or other assistance, financial or otherwise, from federal, state, and other public sources for the purpose of aiding and promoting the construction, maintenance, and operation of any water resource project.

Source: SL 1959, ch 453, § 8; SDC Supp 1960, § 61.1408 (4); SL 1964, ch 223, § 2; SDCL § 46-17-23; SL 2011, ch 165, § 319.



§ 46A-2-26 Cooperation and performance of obligations entered into with United States for water resources projects.

46A-2-26. Cooperation and performance of obligations entered into with United States for water resources projects. The Board of Water and Natural Resources may cooperate with and may furnish assurances of cooperation and act as principal and guarantor or either to enter into a contract with the United States of America, with public entities of South Dakota, or with persons for the performance of obligations entered into with the United States for the construction, operation, or maintenance of water resources projects or for accomplishment of the purposes and intents of this chapter and chapters 46A-3A to 46A-3E, inclusive.

Source: SL 1959, ch 453, § 8; SDC Supp 1960, § 61.1408 (5); SDCL § 46-17-24; SL 1984 (SS), ch 1, § 65; SL 2011, ch 165, § 320.



§ 46A-2-27 Repealed.

46A-2-27. Repealed by SL 1987, ch 29, § 58



§ 46A-2-28 Federal contracts for multi-purpose projects--Mandatory contract terms.

46A-2-28. Federal contracts for multi-purpose projects--Mandatory contract terms. No conservancy district, water development district, irrigation district, or other political subdivision may enter into a contract with the federal government for construction, management, or maintenance of an irrigation or other multi-purpose water project, unless the contract contains provisions to effectuate the following requirements:

(1) That the state and local contracting entity shall assist in identifying lands to be purchased or used for project features;

(2) That state and local contracting entity representatives shall accompany federal representatives during land acquisition negotiations in order to protect state and local interests;

(3) That land owners directly affected by water diversion and other project features be given preference for water use within the purposes for which the project was designed and authorized;

(4) That the state and the local contracting entity shall be involved early in all federal project planning to assure that project features are designed in such a manner as to minimize the need for wildlife mitigation and land acquisition; and

(5) That wildlife benefits of project features shall be considered in determining overall project impact on wildlife.
Source: SL 1980, ch 307, § 1; SDCL Supp, § 46-17-24.2; SL 1984 (SS), ch 1, § 64.



§ 46A-2-29 Federal contracts for multi-purpose projects--Approval of contract provisions.

46A-2-29. Federal contracts for multi-purpose projects--Approval of contract provisions. No contract affected by § 46A-2-28 is valid unless the provisions of that contract have been approved by the Board of Water and Natural Resources.

Source: SL 1980, ch 307, § 2; SDCL Supp, § 46-17-24.3.



§ 46A-2-30 Federal loans contracted by district.

46A-2-30. Federal loans contracted by district. The district may contract loans and borrow money from the United States upon such conditions and terms as may be agreed to subject to legislative authorization therefor.

Source: SL 1972, ch 241, § 23; SDCL Supp, § 46-17A-22.



§ 46A-2-31 Contracts with United States for marketing federal water service--State interests not prejudiced--Purpose--Recommendation to Legislature.

46A-2-31. Contracts with United States for marketing federal water service--State interests not prejudiced--Purpose--Recommendation to Legislature. The district, upon recommendation by the Board of Water and Natural Resources and approval of the Governor, may enter into contracts with the United States for the marketing of water service from federal projects. No such contract entered into by the state may prejudice state interests and rights to water resources within the boundaries of the state pursuant to state and federal statutes. Such contracts shall be for the express purpose of compensating the United States for the storage facilities provided by federal water projects. Before the implementation the contracts shall be recommended to the Legislature for inclusion in the state water resources management system pursuant to chapter 46A-1.

Source: SL 1977, ch 371, § 2; SDCL Supp, § 46-17A-22.4; SL 1984, ch 12, § 72; SL 2011, ch 165, § 321.



§ 46A-2-32 Repealed.

46A-2-32. Repealed by SL 1984 (SS), ch 1, § 62



§ 46A-2-33 Dissolution of subdistrict--Authority of board to exercise necessary powers until commitment satisfied--Restriction on power to levy tax.

46A-2-33. Dissolution of subdistrict--Authority of board to exercise necessary powers until commitment satisfied--Restriction on power to levy tax. The Board of Water and Natural Resources may exercise the necessary power and authority of a subdistrict board of directors, if the subdistrict has been dissolved under provisions of chapter 46A-3, until all responsibilities, obligations, and contractual commitments of the dissolved subdistrict have been satisfied. The board may not levy taxes on any election district as defined in § 46A-3-8 for the continuation of any project not supported by a majority of the election district voters in a subdistrict election called by the board for that purpose unless the subdistrict's contracting authority specifically approves the project or contract and the tax levy allowable for the contract or project.

Source: SDC Supp 1960, § 61.1408 (9) as added by SL 1964, ch 223, § 3; SDCL § 46-17-26; SL 1980, ch 310, § 17; SL 2011, ch 165, § 322.



§ 46A-2-34 Generation and sale of hydroelectric power authorized.

46A-2-34. Generation and sale of hydroelectric power authorized. The Board of Water and Natural Resources may generate or sell hydroelectric power.

Source: SL 1959, ch 453, § 8; SDC Supp 1960, § 61.1408 (8); SDCL, § 46-17-27; SL 1982, ch 313, § 3.



§ 46A-2-35 Appropriations to accomplish duties of district--Request to state Legislature.

46A-2-35. Appropriations to accomplish duties of district--Request to state Legislature. For accomplishment of the duties of the district as herein described the Board of Water and Natural Resources shall present requests to the state Legislature for appropriations adequate to carry out the responsibilities of the district.

Source: SL 1959, ch 453, § 10; SDC Supp 1960, § 61.1410; SDCL, § 46-17-28.



§ 46A-2-36 Powers granted to district and water development districts--Construction.

46A-2-36. Powers granted to district and water development districts--Construction. The powers herein granted to the South Dakota Conservancy District, as established hereby, and water development districts, as may be established, shall be construed as those reasonably necessary to accomplish the purpose and intent of this chapter.

Source: SDC Supp 1960, § 61.1402 as added by SL 1964, ch 223, § 1; SDCL, § 46-17-29; SL 1984 (SS), ch 1, § 64; SL 1987, ch 29, § 59.



§ 46A-2-37 Construction of conservancy district law--Supplementary to laws governing water management board--Laws relating to irrigation, conservancy, drainage, soil conservation, or watershed districts unaffected.

46A-2-37. Construction of conservancy district law--Supplementary to laws governing water management board--Laws relating to irrigation, conservancy, drainage, soil conservation, or watershed districts unaffected. The provisions of this chapter and chapters 46A-3A to 46A-3E, inclusive, do not abrogate or limit the rights, powers, duties, and functions of the State Water Management Board, but are supplementary to and in aid of such rights, powers, duties, and functions. Chapters 46A-3A to 46A-3E, inclusive, do not limit or affect the laws of this state relating to the organization and maintenance of irrigation districts, water user districts, drainage districts, soil conservation districts, or watershed districts. Chapters 46A-3A to 46A-3E, inclusive, do not infringe upon or establish any rights superior to any existing water rights, and do not preclude the establishment of any such or similar public entity wholly or in part within the boundaries of the district created by this chapter.

Source: SL 1959, ch 453, § 2; SDC Supp 1960, § 61.1402; SDCL § 46-17-30; SL 1984 (SS), ch 1, § 65; SL 2011, ch 165, § 323.



§ 46A-2-38 Areas outside development districts.

46A-2-38. Areas outside development districts. For benefit of areas of the state not included within one or more water development districts, the Board of Water and Natural Resources, in performing its statewide water planning function pursuant to subdivision 46A-2-2(8), shall provide adequate opportunity for expression of the preferences of local people through public hearings. In establishing the statewide water plan and in allocation of funds available to the district, the board may grant no preference to an entity because of its location within a water development district.

Source: SL 1984 (SS), ch 1, § 63.






Chapter 03 - Subdistricts Of South Dakota Conservancy District [Repealed]

CHAPTER 46A-3

SUBDISTRICTS OF SOUTH DAKOTA CONSERVANCY DISTRICT [REPEALED]

[Repealed by SL 1984 (SS), ch 1, § 1; SL 1985, ch 356, §§ 3-14]



Chapter 03A - Water Development Districts--Establishment

§ 46A-3A-1 Establishment of districts--Procedure--Political subdivision status.

46A-3A-1. Establishment of districts--Procedure--Political subdivision status. In order to attain the objectives and intent of chapters 46A-3A to 46A-3E, inclusive, and chapter 46A-2, the Legislature may establish water development districts. A water development district may be established by an act of the Legislature, signed by the Governor, describing the exact boundaries of the area to be included within the proposed water development district and assigning it an appropriate name. A water development district may also be established pursuant to the procedure set forth in §§ 46A-3A-8 to 46A-3A-15, inclusive. A water development district is a political subdivision of the state. A water development district shall exist as a legal entity beginning on January first immediately following the effective date of an act establishing it as a water development district.

Source: SL 1984 (SS), ch 1, § 6; SL 2012, ch 217, § 1.



§ 46A-3A-1.1 Districts to promote conservation, development and management of resources--Serve as clearinghouse for water quality and supply projects.

46A-3A-1.1. Districts to promote conservation, development and management of resources--Serve as clearinghouse for water quality and supply projects. Water development districts shall promote the conservation, development, and proper management of district water resources according to district priorities and shall serve as a district-wide clearinghouse authority for water quality and supply projects through technical, organizational and financial assistance to prospective and existing project sponsors and through recommending projects for inclusion in the state water plan, and through other appropriate actions accomplish the purposes of chapters 34A-2, 34A-3A, 34A-6, 34A-9, chapters 46A-3A to 46A-3E, inclusive, and chapters 46A-1 and 46A-2.

Source: SL 1986, ch 372, § 1; SL 1989, ch 306, § 62; SL 1989, ch 386, § 1.



§ 46A-3A-2 Central Plains district.

46A-3A-2. Central Plains district. The Central Plains Water Development District is hereby established. The Central Plains Water Development District includes all of Faulk, Hughes, Hyde, Potter, and Sully counties and all municipalities that lie wholly or partially within the included area or that are contiguous to the included area.

Source: SL 1984 (SS), ch 1, § 7; SL 1986, ch 373; SL 1998, ch 269, § 1; SL 2003, ch 233, § 1; SL 2008, ch 232, § 1, eff. Jan. 1, 2009.



§ 46A-3A-3 East Dakota district.

46A-3A-3. East Dakota district. The East Dakota Water Development District is hereby established. The East Dakota Water Development District includes all of Minnehaha, Moody, Lake, Kingsbury, Brookings, Hamlin, Deuel, Codington and Grant counties; Grafton, Belleview, Adams, Henden, Howard, Clearwater, Canova and Vermillion townships in Miner County; and all municipalities that are wholly or partially within the included area or that are contiguous to the included area.

Source: SL 1984 (SS), ch 1, § 8; SL 2008, ch 232, § 2, eff. Jan. 1, 2009; SL 2012, ch 217, § 2.



§ 46A-3A-4 James River district.

46A-3A-4. James River district. The James River Water Development District is hereby established. The James River Water Development District includes all of Brown, Spink, Beadle, Sanborn, Davison, Hanson, Hutchinson, and Yankton counties; Buffalo, Dayton, Dumarce, Eden, Fort, Hamilton, Hickman, Lake, Lowell, Miller, Newark, Newport, Pleasant Valley, Red Iron Lake, Sisseton, Stena, Waverly, Weston, and Wismer townships in Marshall County; Pleasant Valley, Bristol, Belford, Cooper, Firesteel, Palatine, Plankinton, Hopper, Pleasant Lake, Dudley, and Aurora townships in Aurora County; and all municipalities that are wholly or partially within the included area or that are contiguous to the included area.

Source: SL 1984 (SS), ch 1, § 9; SL 1995, ch 252; SL 2008, ch 232, § 3, eff. Jan. 1, 2009; SL 2009, ch 227, § 1; SL 2012, ch 217, § 3; SL 2015, ch 225, § 1.



§ 46A-3A-5 South Central district.

46A-3A-5. South Central district. The South Central Water Development District is hereby established. The South Central Water Development District includes all of Charles Mix, Brule, Buffalo, Bon Homme, Douglas, and Gregory counties; Patten, Lake, White Lake, Eureka, Gales, Crystal Lake, Washington, Center, and Truro townships in Aurora County; and the portion of Lyman County south of the White River.

Source: SL 1984 (SS), ch 1, § 10; SL 1998, ch 269, § 2; SL 2008, ch 232, § 4, eff. Jan. 1, 2009.



§ 46A-3A-6 West Dakota district.

46A-3A-6. West Dakota district. The West Dakota Water Development District is hereby established. The West Dakota Water Development District includes that portion of Pennington County west of the Cheyenne River.

Source: SL 1984 (SS), ch 1, § 11A.



§ 46A-3A-7 West River district.

46A-3A-7. West River district. The West River Water Development District is hereby established. The West River Water Development District includes all of Jones, Mellette, and Haakon counties, the portion of Jackson County north of the White River except Interior township and the unorganized Cedar township, the portion of Pennington County east of the Cheyenne River, except for Castle Butte, Conata, Crooked Creek, Flat Butte, Imlay, and Scenic townships, the unorganized territory of the Badlands and that portion of the unorganized territory of east central Pennington east of the Cheyenne River, and the portion of Lyman County north of the White River.

Source: SL 1984 (SS), ch 1, § 12; SL 1985, ch 357; SL 1990, ch 362, § 2.



§ 46A-3A-7.1 Vermillion basin district.

46A-3A-7.1. Vermillion basin district. The Vermillion Basin Water Development District is hereby established. The Vermillion Basin Water Development District includes all of Turner and Clay counties.

Source: SL 1990, ch 362, § 1.



§ 46A-3A-8 Petition for election on establishment of district.

46A-3A-8. Petition for election on establishment of district. Fifteen percent of the residents and voters in a geographical area may petition the Board of Water and Natural Resources to submit to an election the question of whether the geographical area shall become a water development district.

Source: SL 1984 (SS), ch 1, § 13A; SL 2011, ch 165, § 324; SL 2016, ch 217, § 1.



§ 46A-3A-9 Contents and form of petition.

46A-3A-9. Contents and form of petition. A petition arising under the provisions of § 46A-3A-8 shall describe the exact boundaries of the area to be included within the proposed water development district, and each person signing the petition shall add to the person's signature, in the person's own handwriting, the person's place of residence, and the date of signing. The petition may contain more than one page, and each page shall have identical headings. Any number of identical petition forms may be circulated and each be a part of the petition, but each of the identical petition forms must be verified by the circulator as follows:

"I, the undersigned, being first duly sworn, hereby depose that I circulated the above and foregoing petition, containing __________ signatures; that I personally witnessed each of the persons named upon the petition place their signatures on the petition and add in their own handwriting the information set forth after their respective signatures.
________________________________________________________________________
P.O. Address
________________________________________________________________________
Subscribed and sworn to before me this ____ day of __________, 20____
________________________________________________________________________
Notary Public".

Source: SL 1984 (SS), ch 1, § 13B; SL 2011, ch 165, § 325.



§ 46A-3A-10 Approval of petition--Referral to election.

46A-3A-10. Approval of petition--Referral to election. If a petition proposing organization of a water development district is presented to the Board of Water and Natural Resources, the board, after first determining that the petition is in compliance with the required provisions by resolution shall approve the petition for establishment of the proposed water development district and shall provide a name for the water development district. The board at the next general election shall refer to the voters of the proposed water development district the question of whether the water development district shall be established.

Source: SL 1984 (SS), ch 1, § 13C.



§ 46A-3A-11 Ballots on establishment.

46A-3A-11. Ballots on establishment. The question of forming a water development district shall be presented upon a separate ballot, which shall be prepared by the Board of Water and Natural Resources, and, insofar as applicable, shall be in the form prescribed by the general election laws.

Source: SL 1984 (SS), ch 1, § 13D.



§ 46A-3A-12 Conduct of election.

46A-3A-12. Conduct of election. An election to form a water development district shall be conducted, canvassed, recounted, and contested as elections under the general laws of this state, except as otherwise herein provided, and except where the general laws are inapplicable. If the details concerning the conduct, canvassing, recounting, or contest of the election are not set forth within chapters 46A-3A to 46A-3E, inclusive, and the general election laws are not applicable, then the Board of Water and Natural Resources shall promulgate rules pursuant to chapter 1-26 reasonably necessary to carry out the intentions of chapters 46A-3A to 46A-3E, inclusive, with respect to elections and make possible the submission to an election of any matter which by the terms of chapters 46A-3A to 46A-3E, inclusive, may be submitted to a vote of the voters of any water development district or proposed water development district.

Source: SL 1984 (SS), ch 1, § 13E; SL 1993, ch 256, § 67.



§ 46A-3A-13 Separate districts for election--Vote required.

46A-3A-13. Separate districts for election--Vote required. Any municipality included within the area comprising a proposed water development district shall constitute a separate election district. That area of any county wholly or partially included in a proposed water development district, and which is outside the corporate limits of a municipality, shall also constitute a separate election district. No election district may become a part of any water development district unless sixty percent or more of the votes cast by the voters of such election district shall be in favor of the proposed water development district.

Source: SL 1984 (SS), ch 1, § 13F.



§ 46A-3A-14 Approval by only some of election districts--Effect--Withdrawal from district.

46A-3A-14. Approval by only some of election districts--Effect--Withdrawal from district. If in some, but not all of the election districts within a proposed water development district, sixty percent or more of the votes cast are in favor of the formation of the water development district, the Board of Water and Natural Resources shall by resolution establish a water development district consisting of only those election districts wherein the requisite vote approving the formation of a water development district was cast. In the event of the creation of a water development district, any of the election districts may withdraw from the water development district by filing with the board within sixty days thereafter, a petition requesting withdrawal, signed by fifteen percent of the residents and voters in the election district. The petition shall contain the same information with respect to the signers and be verified in the same manner as in the case of a petition to establish a water development district. The question of whether an election district shall withdraw shall be referred to the voters of the election district at the next general election, the procedure is the same as required to establish a water development district.

Source: SL 1984 (SS), ch 1, § 13G; SL 2016, ch 217, § 2.



§ 46A-3A-15 Resolution creating district--Filing.

46A-3A-15. Resolution creating district--Filing. If all of the election districts within a proposed water development district become a part of the water development district as provided in this chapter on approval of the proposed district by sixty percent or more of the votes cast in the election districts, or if the Board of Water and Natural Resources establishes a water development district pursuant to the provisions of § 46A-3A-14 for which not all of the election districts become a part of the water development district, the board shall by resolution create and establish the water development district, give it a name and, upon filing a true copy of the resolution with the secretary of state, the water development district shall become a political subdivision of the state with the authority, powers, and duties prescribed by this chapter.

Source: SL 1984 (SS), ch 1, § 13H; SL 2011, ch 165, § 326.



§ 46A-3A-16 Additions and withdrawals of territory.

46A-3A-16. Additions and withdrawals of territory. After a water development district has been established pursuant to the provisions of chapters 46A-3A to 46A-3E, inclusive, any county, township, or group of townships contiguous to the external boundary of the water development district may be added to and become a part of that water development district by an affirmative vote of a majority of the votes cast on the question in the area proposed for addition, if the board of directors of the water development district to which any addition is to be made by resolution advises the Board of Water and Natural Resources that the water development district board favors the addition. Any county or that entire portion of a county included within a water development district may be withdrawn from a water development district by an affirmative vote of a majority of the votes cast on the question in the county proposed for withdrawal. Proposals for additions or withdrawals shall be in the form of a written resolution or petition to the Board of Water and Natural Resources.

The resolution shall be approved with an affirmative four-fifths vote of the governing body of a county.

The petition shall be signed by a number of qualified voters in the area proposed for the addition or withdrawal equal to at least five percent of the number of votes cast within the area in the most recent gubernatorial election. The county auditor in each county where a petition is circulated shall verify the signatures on the petition.

The resolution or petition shall include a statement whether the election is for the purpose of becoming a part of an existing water development district or withdrawing from an existing water development district and a statement describing the purpose of the action. The resolution or petition shall be presented to the Board of Water and Natural Resources not more than one hundred twenty days nor less than ninety days before a regularly scheduled general election. Upon receipt of the resolution or petition, the Board of Water and Natural Resources shall call an election on the question of whether the addition or withdrawal should be made. The election shall be held in conjunction with the next regularly scheduled general election.

Source: SL 1984 (SS), ch 1, § 13; SL 2010, ch 216, § 2.



§ 46A-3A-17 Costs of elections.

46A-3A-17. Costs of elections. The costs associated with an election for withdrawal or addition shall be assigned to the involved county.

Source: SL 1984 (SS), ch 1, § 14.



§ 46A-3A-18 Elections--Percentage of vote required--Rural and urban areas.

46A-3A-18. Repealed by SL 2008, ch 233, §§ 1, 5.






Chapter 03B - Water Development Districts--Board Of Directors

§ 46A-3B-1 Initial board of directors--Election--Terms.

46A-3B-1. Initial board of directors--Election--Terms. The initial board of directors shall be elected at the next general election following the effective date of an act establishing a water development district. If a general election will not occur within one year after the act goes into effect, the Board of Water and Natural Resources may call a special election for the initial board of directors, the costs of such special election to be borne by the water development district. The initial directors shall be elected to serve for staggered terms until the January first following the first general election that occurs at least twelve months after the initial election or the next succeeding general election respectively to represent areas of the water development district. Directors shall thereafter be elected to four-year terms at each subsequent general election to succeed those directors whose terms expire at the end of the year in which the election is held.

Source: SL 1984 (SS), ch 1, § 15.



§ 46A-3B-2 Number of directors--Qualifications.

46A-3B-2. Number of directors--Qualifications. The board of directors of a water development district shall consist of five, seven, or nine members. Those districts which have a population up to twenty-five thousand shall have five directors. Those districts which have a population of twenty-five thousand and one to seventy-five thousand shall have seven directors. Districts with a population greater than seventy-five thousand shall have nine directors. Each director shall be a resident and voter in the director area represented. The Board of Water and Natural Resources shall divide the water development district into director areas. A director shall be elected from each director area.

Source: SL 1984 (SS), ch 1, § 16; SL 1985, ch 356, § 2; SL 2008, ch 233, § 2, eff. Jan. 1, 2009.



§ 46A-3B-2.1 Directors to continue in office following realignment of district--Election--Terms of office.

46A-3B-2.1. Directors to continue in office following realignment of district--Election--Terms of office. For any water development district having director areas that will be realigned as a result of the provisions of § 46A-3B-2, any director of the district who is in office on January 1, 2009 shall continue to serve as a director if the director remains a resident of the district. At the first general election after January 1, 2009, for any such water development district, directors shall be elected for all director positions in the district, regardless of whether or not any director's term has expired. The directors elected for the district at the general election shall be elected to serve for staggered terms. Thereafter, directors shall be elected to four-year terms at each subsequent general election to succeed those directors whose terms expire at the end of the year in which the election is held.

Source: SL 2008, ch 233, § 3, eff. Jan. 1, 2009.



§ 46A-3B-3 Adjusting number of directors--Redistricting.

46A-3B-3. Adjusting number of directors--Redistricting. As soon as possible following each decennial census of population or any adjustment to a water development district boundary, the Board of Water and Natural Resources shall ascertain whether the number of board members should be adjusted, adjust the same, and redistrict water development district director areas to reflect changes in the population of the water development district so as to assure equitable representation of all areas within the water development district. The board may make adjustments to water development district director areas to reflect precinct changes made pursuant to chapter 12-14 if equitable representation of all areas remains assured.

Source: SL 1984 (SS), ch 1, § 17; SL 2008, ch 233, § 4, eff. Jan. 1, 2009; SL 2012, ch 217, § 7.



§ 46A-3B-4 Nomination of director candidates.

46A-3B-4. Nomination of director candidates. A director candidate may be nominated by a petition signed by at least twenty-five registered voters in the director area to be represented by the candidate. Nominating petitions shall be made available at the water development district office, the secretary of state's office, and the respective county auditors' offices on forms prescribed by the state election board and filed with the secretary of state not prior to eight a.m., January first, and not later than five p.m., the last Tuesday of March prior to the date of the primary election. If a petition is mailed to the secretary of state's office by registered mail by five p.m., the last Tuesday of March prior to the primary election, it is considered filed. For the initial election, director nominating petitions shall be made available by the Department of Environment and Natural Resources and shall be filed with the department not later than five p.m., the first Tuesday of August before the general election or in the case of a special election under § 46A-3B-1, not later than thirty days before the date set for the special election.

Source: SL 1984 (SS), ch 1, § 18; SL 1987, ch 29, § 32; SL 1989, ch 386, § 2; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2008, ch 234, § 1, eff. Feb. 7, 2008; SL 2015, ch 77, § 2 rejected Nov. 8, 2016.



§ 46A-3B-5 Certification of nominating petitions--Ballots--Primary election.

46A-3B-5. Certification of nominating petitions--Ballots--Primary election. If three or more nominating petitions are filed for a director office, the secretary of state shall certify the nomination of director candidates to the respective county auditors and the water development district office. The water development district office shall furnish nonpolitical sample and official ballots in adequate numbers and time to permit distribution of such ballots by the respective county auditors with other primary election ballots. Following a primary election, the names of the two candidates receiving the most votes cast in the primary election (or if only two nominating petitions are filed, the names of the two candidates) shall be certified and ballots furnished in the same manner as for the primary, but in time to permit distribution of the ballots by the respective county auditors with other general election ballots. If only one nominating petition is filed for a director office, no election may be held and a certificate of election shall be issued to the nominee in the same manner as to a successful candidate after election. In the case of an initial election, no primary election may be held and the Board of Water and Natural Resources shall certify the names of the candidates and furnish ballots in time to permit distribution of the ballots by the county auditors prior to the general or special election.

Source: SL 1984 (SS), ch 1, § 19; SL 1989, ch 386, § 3; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-3B-6 Run-off elections for initial directors.

46A-3B-6. Run-off elections for initial directors. Not later than thirty days after a general or special election for the initial directors of a water development district, the Board of Water and Natural Resources shall hold a run-off election in each director area in which no director candidate received a majority of the votes cast for that area's director office. The run-off election in each affected director area shall be between the two director candidates receiving the most votes during the general or special election. The water development district shall pay the costs of the run-off election.

Source: SL 1984 (SS), ch 1, § 20.



§ 46A-3B-7 Notices of elections.

46A-3B-7. Notices of elections. A water development district, or the Board of Water and Natural Resources in the case of an initial election, shall publish once each week for two consecutive weeks in the official newspapers of the water development district a notice setting forth vacancies that will occur by completion of terms of the water development district board members. The last publication may not be less than ten nor more than twenty days before the final deadline for filing of director petitions. The notice shall also state the time and place where director nominating petitions may be filed for such vacancies.

Source: SL 1984 (SS), ch 1, § 21.



§ 46A-3B-8 Certification of election.

46A-3B-8. Certification of election. The respective county auditors shall transmit the results of the election for water development district directors to the secretary of state. If only one nominating petition for a water development district director office has been filed, a certificate of election shall be issued to the nominee by the secretary of state. In the case of an initial election, the Board of Water and Natural Resources shall certify the names of all nominees to the secretary of state. The secretary of state shall issue a certificate of election to each successful candidate.

Source: SL 1984 (SS), ch 1, § 22; SL 1989, ch 386, § 4; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-3B-9 Commencement of directors' terms--Vacancies.

46A-3B-9. Commencement of directors' terms--Vacancies. Each director shall take office on the first day of January of the year following election, or not later than sixty days after election in the case of a special election. A vacancy that may occur on the water development district board of directors by reason of death, disability, failure to be a resident and voter, resignation, or other cause pursuant to § 3-4-1, or upon expiration of term of office if no qualifying petitions have been filed or if no successor has qualified for the office, unless otherwise provided in chapters 46A-3A to 46A-3E, inclusive, shall be declared to exist and shall be filled by elective action of the remaining directors from candidates proposed by nominating petitions signed by at least twenty-five eligible voters in the director area for which a vacancy exists. The person appointed to fill the vacancy shall serve for the remainder of the unexpired term.

Source: SL 1984 (SS), ch 1, § 23; SL 1989, ch 386, § 5; SL 1991, ch 372; SL 2016, ch 217, § 3; SL 2017, ch 191, § 1.



§ 46A-3B-10 Directors to provide for compensation and reimbursement of board members.

46A-3B-10. Directors to provide for compensation and reimbursement of board members. Each water development district board of directors shall establish amounts to reimburse board members for expenses for lodging, meals, and mileage and to provide compensation for each day of actual service for traveling to, attending, and returning from meetings, hearings, or investigations of the water development district board. Such reimbursement and compensation shall be paid on vouchers duly verified and approved according to procedures determined by the board.

Source: SL 1984 (SS), ch 1, § 30; SL 2000, ch 216, § 1.



§ 46A-3B-11 Officers of board of directors.

46A-3B-11. Officers of board of directors. At the first meeting in January of each year, designated as the annual meeting of the water development district, the directors shall elect a chair, a vice chair, and a secretary from among their membership. The officers shall hold office until the next annual meeting of the water development district or until their successors have been elected. In addition, the directors shall appoint a treasurer who may or may not be a director and who shall serve at the pleasure of the board of directors or until a successor is appointed. The treasurer shall be bonded in such amounts and with such sureties as the directors may specify, conditioned on faithful performance of the treasurer's duties. The chair, vice chair, secretary, and treasurer constitute the officers of the board of directors. The treasurer, if not a director, has no voting privileges.

Source: SL 1984 (SS), ch 1, § 31; SL 2011, ch 165, § 327.



§ 46A-3B-12 Quorum of board of directors.

46A-3B-12. Quorum of board of directors. A majority of the members of the water development district board of directors constitutes a quorum for transaction of water development district business.

Source: SL 1984 (SS), ch 1, § 34.



§ 46A-3B-13 Directors of Central Plains, East Dakota, James River, and South Central districts.

46A-3B-13. Directors of Central Plains, East Dakota, James River, and South Central districts. For any water development district with boundaries affected by §§ 46A-3A-2 to 46A-3A-5, inclusive, any director of the district who is in office on January 1, 2009 shall continue to serve as a director if the director remains a resident of the district. At the first general election after January 1, 2009, for any water development district with boundaries affected by §§ 46A-3A-2 to 46A-3A-5, inclusive, directors shall be elected for all director positions in the district, regardless of whether or not any director's term has expired. The directors elected for the district at the general election shall be elected to serve for staggered terms. Thereafter, directors shall be elected to four-year terms at each subsequent general election to succeed those directors whose terms expire at the end of the year in which the election is held.

Source: SL 2008, ch 232, § 5, eff. Jan. 1, 2009.






Chapter 03C - Water Development Districts--Dissolution

§ 46A-3C-1 Election of dissolution of district--Vote required--Petition.

46A-3C-1. Election of dissolution of district--Vote required--Petition. A water development district may be dissolved by affirmative vote of at least fifty percent of the votes cast on the question at a general election. The question shall be referred to district voters by the Board of Water and Natural Resources after receipt of a petition in writing signed by a number of qualified voters of the water development district equal to at least fifteen percent of the votes cast within the water development district in the most recent gubernatorial election. The petition shall be filed with the board by the first Tuesday in July of the year in which the general election is to occur.

Source: SL 1984 (SS), ch 1, § 24; SL 1990, ch 362, § 3; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-3C-2 Form of petition for dissolution.

46A-3C-2. Form of petition for dissolution. The petition of dissolution pursuant to § 46A-3C-1 shall request that the water development district be dissolved and shall include the legal name of the water development district. Each person signing the petition shall add to the person's signature, in the person's own handwriting, the person's place of residence and the date of signing. The petition may contain more than one page, and each page shall have identical headings. Any number of identical petition forms may be circulated and each be a part of the petition. Every page of the petition containing signatures shall have upon it and below the signatures an affidavit by the circulator in substantially the following form:

STATE OF SOUTH )
DAKOTA ) SS
COUNTY OF __________ )

I, the undersigned _______________, being first duly sworn, depose and say, that I am the circulator of the foregoing petition containing __________ signatures; that each person whose name appears on the petition sheet personally signed the petition in my presence; that I believe that each of the signers is a resident at the address written opposite the signer's name; and that I stated to every petitioner before the signer affixed his or her signature the legal effect and nature of the petition.

__________________________________

Circulator

Subscribed and sworn to before me this ________________ day of _________________, 20____.

__________________________________

Notary Public

Source: SL 1984 (SS), ch 1, § 25; SL 2011, ch 165, § 328.



§ 46A-3C-3 Approval of petition--Referral to election.

46A-3C-3. Approval of petition--Referral to election. Upon presentation of a petition proposing that a water development district be dissolved to the Board of Water and Natural Resources, the board, after first determining that the petition is in compliance with all legal requirements, shall by resolution approve the petition and, at the next general election, shall refer the question to the voters of the water development district.

Source: SL 1984 (SS), ch 1, § 26.



§ 46A-3C-4 Vote required for dissolution--Period in which another election prohibited--Costs.

46A-3C-4. Vote required for dissolution--Period in which another election prohibited--Costs. If at least fifty percent of the votes cast are in favor of the dissolution proposition, the Board of Water and Natural Resources by resolution shall dissolve the water development district and shall file a true copy of the resolution with the secretary of state. If the vote is against dissolving the water development district, another vote may not be held on the question of dissolution for four years. A new election may not be held unless a new petition has been submitted to the Board of Water and Natural Resources. The costs associated with an election to dissolve a water development district are the responsibility of the affected water development district.

Source: SL 1984 (SS), ch 1, § 27; SL 1990, ch 362, § 4; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-3C-5 Exercising powers of dissolved district to satisfy obligations.

46A-3C-5. Exercising powers of dissolved district to satisfy obligations. If a water development district has been dissolved, the Board of Water and Natural Resources shall exercise necessary power and authority of the water development district board of directors until all financial responsibilities, obligations, and other contractual commitments of the dissolved water development district are satisfied.

Source: SL 1984 (SS), ch 1, § 28.



§ 46A-3C-6 Elections--Conduct.

46A-3C-6. Elections--Conduct. Any election held to carry out the purposes of chapters 46A-3A to 46A-3E, inclusive, shall be conducted, canvassed, recounted, and contested as are other elections under the general laws of this state, except as otherwise herein provided. If the details concerning the conduct, canvassing, recounting, or contest of the election are not set forth within chapters 46A-3A to 46A-3E, inclusive, and general election laws are not applicable, the Board of Water and Natural Resources shall promulgate rules pursuant to chapter 1-26 to carry out the intent of chapters 46A-3A to 46A-3E, inclusive, with respect to elections and make possible the submission to election of any matter which by the provisions of chapters 46A-3A to 46A-3E, inclusive, is subject to a vote.

Source: SL 1984 (SS), ch 1, § 29; SL 1987, ch 328, § 3; SL 1993, ch 256, § 68.






Chapter 03D - Water Development Districts--Powers And Duties

§ 46A-3D-1 Office of district--Employees.

46A-3D-1. Office of district--Employees. A water development district board of directors may equip, maintain, and operate an office within the water development district as its principal place of business and establish other offices as necessary. The board of directors may appoint and fix compensation of any employees deemed necessary by the board of directors to conduct the business and affairs of the water development district and to carry out the intent of chapters 46A-3A to 46A-3E, inclusive. No employee of the water development district may hold office as a water development district director while so employed.

Source: SL 1984 (SS), ch 1, § 32.



§ 46A-3D-2 Group insurance for employees.

46A-3D-2. Group insurance for employees. A water development district board of directors may enter into group hospital and medical insurance contracts for protection and benefit of their employees and the immediate families of such employees. The board may pay all or part of the necessary premiums for its employees.

Source: SL 1984 (SS), ch 1, § 33; SL 1987, ch 332, § 1.



§ 46A-3D-3 Records required of districts--Public inspection.

46A-3D-3. Records required of districts--Public inspection. A water development district board of directors shall keep accurate minutes of its meetings and accurate records and books of account clearly setting forth and reflecting the operations, management, and business of the district. The minutes, records, and books shall be kept at the principal place of business of the water development district and shall be open to public inspection during reasonable business hours. The minutes shall be mailed to the official newspapers of the water development district.

Source: SL 1984 (SS), ch 1, § 35.



§ 46A-3D-4 Fiscal year--Audit--Report--Publication of notice.

46A-3D-4. Fiscal year--Audit--Report--Publication of notice. The fiscal year of the water development district shall coincide with the calendar year. At the close of each year of business in which the district's revenues exceed two hundred fifty thousand dollars, the district board shall obtain an audit by the Department of Legislative Audit, or an auditor approved by the Department of Legislative Audit, of the books, records, and financial affairs of the water development district. A written report of the audit shall be kept on file in the principal place of business of the water development district and a copy of the report shall be filed in the Office of the Secretary of State. Notice of availability of the audit report shall be promptly published in the official newspapers of the water development district. A water development district with two hundred fifty thousand dollars or less in annual revenue may submit an annual report in lieu of a formal audit. The report shall be submitted to the auditor-general on forms prescribed by the Department of Legislative Audit. The auditor-general may audit the books and records of any office or officer of any water development district if it is requested by the district's board of directors or if the auditor-general finds that special reasons exist.

Source: SL 1984 (SS), ch 1, § 36; SL 2012, ch 218, § 1.



§ 46A-3D-5 Actions by and against boards of directors.

46A-3D-5. Actions by and against boards of directors. The water development district board of directors may sue and be sued in the name of the water development district.

Source: SL 1984 (SS), ch 1, § 37.



§ 46A-3D-6 Contracting power of boards.

46A-3D-6. Contracting power of boards. The water development district board of directors may cooperate or contract with any individual, state, or subdivision thereof or federal agency or private or public corporation to carry out the intent and purposes of chapters 46A-3A to 46A-3E, inclusive.

Source: SL 1984 (SS), ch 1, § 38.



§ 46A-3D-7 Insurance authorized.

46A-3D-7. Insurance authorized. A water development district board of directors may carry public liability insurance protecting the directors and employees against liability suits brought against them for acts or omissions while performing their duties as directors or employees. The board may carry other insurance as deemed necessary by the board to protect the water development district and its property.

Source: SL 1984 (SS), ch 1, § 39.



§ 46A-3D-8 Property acquisition and disposition.

46A-3D-8. Property acquisition and disposition. A water development district board of directors may acquire by purchase or lease all real and other property as may be necessary to carry out the purposes and intent of chapters 46A-3A to 46A-3E, inclusive. The board may hold and use the property, lease or otherwise dispose of any part or parcel thereof, or sell the property if it is no longer needed. The water development district board shall follow the procedures in chapters 6-13 and 7-30 for the sale, exchange, leasing, and disposal of property.

Source: SL 1984 (SS), ch 1, § 40; SL 1989, ch 30, § 75.



§ 46A-3D-9 Eminent domain.

46A-3D-9. Eminent domain. A water development district board of directors may exercise the power of eminent domain for acquiring and securing any right, title, interest, estate, or easement necessary to carry out the purposes and intent of chapters 46A-3A to 46A-3E, inclusive, if the district is unable to acquire it by negotiation.

Source: SL 1984 (SS), ch 1, § 41.



§ 46A-3D-10 Acceptance of funds, property, and services.

46A-3D-10. Acceptance of funds, property, and services. A water development district board of directors may accept funds, property, and services or other assistance, financial or otherwise, from federal, state, and other public or private sources to carry out the purposes and intent of chapters 46A-3A to 46A-3E, inclusive.

Source: SL 1984 (SS), ch 1, § 42.



§ 46A-3D-11 Designation of legal newspapers.

46A-3D-11. Designation of legal newspapers. Each year each water development district board shall designate legal newspapers of general circulation published within the water development district as official newspapers of the water development district.

Source: SL 1984 (SS), ch 1, § 43.



§ 46A-3D-12 Accumulation of capital reserve fund.

46A-3D-12. Accumulation of capital reserve fund. To carry out the purposes and intent of chapters 46A-3A to 46A-3E, inclusive, a water development district may accumulate funds in a capital reserve fund established by resolution by the directors. The accumulated funds may not revert at the end of a fiscal year and the water development district directors may make expenditures from the capital reserve fund as they deem necessary, consistent with the purposes and intent of chapters 46A-3A to 46A-3E, inclusive.

Source: SL 1984 (SS), ch 1, § 44.



§ 46A-3D-13 Federal wildlife mitigation requirements.

46A-3D-13. Federal wildlife mitigation requirements. It is the intent of chapters 46A-3A to 46A-3E, inclusive, that any land used to satisfy federal wildlife mitigation requirements for a project shall be within the water development district benefiting from that project.

Source: SL 1984 (SS), ch 1, § 66.



§ 46A-3D-14 , 46A-3D-15. Repealed.

46A-3D-14, 46A-3D-15. Repealed by SL 1996, ch 265, §§ 16, 17



§ 46A-3D-16 Repealed.

46A-3D-16. Repealed by SL 1987, ch 29, § 61



§ 46A-3D-17 , 46A-3D-18. Repealed.

46A-3D-17, 46A-3D-18. Repealed by SL 1996, ch 265, §§ 18, 19






Chapter 03E - Water Development Districts--Tax Levies And Special Assessments

§ 46A-3E-1 Tax levies.

46A-3E-1. Tax levies. A water development district board of directors may levy taxes, not to exceed thirty cents per thousand dollars of taxable valuation in the district, for accomplishment of the purposes of chapters 46A-3A to 46A-3E, inclusive, and chapters 46A-1 and 46A-2. If an area is included in more than one water development district, that area's tax levy payable to each of the water development districts shall be determined by multiplying the greater of the overlapping water development districts' levies by each water development district's taxing fraction. Each water development district's taxing fraction is determined by dividing that water development district's proposed tax levy for the overlapped area by the sum of all water development districts' levies for the overlapped area. Any water development district for which boundaries are revised under §§ 46A-3A-2 to 46A-3A-7.1, inclusive, is not considered a new taxing district. If any water development district levied a tax pursuant to chapter 10-13 in a manner used by a new taxing district for taxes payable in 2010, such water development district shall revert to the amount of revenue payable to the district for taxes payable in 2009 including any excess levy approved pursuant to § 10-13-36 before July 1, 2002. The water development district may adjust the maximum amount of revenue payable for property taxes based on the growth and index factor for each year thereafter. Any excess levy approved by the water development district pursuant to § 10-13-36 before July 1, 2002, is null and void.

Source: SL 1984 (SS), ch 1, § 45; SL 1989, ch 87, § 15J; SL 1998, ch 269, § 3; SL 2008, ch 232, § 6, eff. Jan. 1, 2009; SL 2010, ch 216, § 1.



§ 46A-3E-2 Special assessments.

46A-3E-2. Special assessments. A water development district board of directors may make special assessments against real property specially benefited by a project, provided that the persons seeking the assessment or an entity authorized to act on their behalf have contractually agreed to the special assessments as a means of providing local funding. There shall be filed with the water development district board of directors a petition in a form approved by the Board of Water and Natural Resources signed by sixty-six and two-thirds percent of the owners of real property to be assessed.

Source: SL 1984 (SS), ch 1, § 46.



§ 46A-3E-3 Contractual agreement of landowner for special assessment.

46A-3E-3. Contractual agreement of landowner for special assessment. Only those landowners who contractually agree for special assessments to finance a water delivery project may be specially assessed. The provisions of § 46A-3E-4 notwithstanding, any person who wishes to join a water delivery project after a petition has been filed with the water development district board of directors pursuant to § 46A-3E-4 may contractually agree to join the project. However, a person contractually joining a water delivery project late may be required to make special payments in addition to special assessments in order to bear the person's fair share of project costs.

Source: SL 1984 (SS), ch 1, § 47A; SL 2011, ch 165, § 329.



§ 46A-3E-4 Hearing on special assessment--Notice--Resolution of intent.

46A-3E-4. Hearing on special assessment--Notice--Resolution of intent. Upon receipt of a petition requesting a special assessment, a water development district board of directors shall hold a hearing on the question. Notice of the time and place of the hearing shall be published at least once each week for two consecutive weeks before the hearing in the official newspapers of the water development district. The last publication shall be at least ten days prior to the hearing. If, after hearing, the board of directors determines that the project is consistent with the best interests of the water development district, it may adopt a resolution of intent to specially assess.

Source: SL 1984 (SS), ch 1, § 48.



§ 46A-3E-5 Notice of resolution of intent to specially assess.

46A-3E-5. Notice of resolution of intent to specially assess. Within twenty days after adoption of a resolution of intent to specially assess, a water development district board of directors shall give written notice to owners of real property described in the resolution. Owners entitled to notice are those listed as the owners of the real property to be assessed in the records in the office of the register of deeds of the county where the real property is located. If real property is sold under a contract for deed which is of record in the office of the register of deeds, both the landowner and the purchaser of the land, as named in the contract for deed, shall be treated as owners.

Notice shall be by registered or certified mail, shall be effective upon the date mailed, and shall contain the following:

(1) A description of the contract under which the assessment is to be made;

(2) A legal description of the real property of the affected owner to be specially assessed;

(3) A description of the nature of the benefit to be returned to the property; and

(4) Notice of the right to protest by petition.
Source: SL 1984 (SS), ch 1, § 49; SL 1986, ch 375, § 1; SL 1987, ch 29, § 33; SL 1987, ch 333, § 1.



§ 46A-3E-6 Effective date of assessment in absence of protest--Form of protest.

46A-3E-6. Effective date of assessment in absence of protest--Form of protest. Special assessments by water development districts are effective thirty days after adoption of the resolution of intent to specially assess, unless a written protest is filed with the office of the water development district within thirty days of adoption of the resolution, excluding the date of adoption. The written protest shall be in the form of a petition signed by not less than sixty percent of the owners of real property described in the resolution of intent to specially assess.

Source: SL 1984 (SS), ch 1, § 50; SL 1986, ch 375, § 2; SL 1987, ch 333, § 2.



§ 46A-3E-7 Contract required for district participation in project--Approval.

46A-3E-7. Contract required for district participation in project--Approval. A water development district may assist, sponsor, or construct a water resources project. Each project shall conform to the provisions of § 46A-2-3, which provides that specific areas shall finance those phases of water resources development that provide general benefits to people in such areas, that direct beneficiaries shall finance those phases of water resources development that provide water for their use or that protect or enhance the value of their property, and that administrative jurisdiction and responsibility for the various phases of water resources development are related to such variable degrees of benefits.

Source: SL 1984 (SS), ch 1, § 51; SL 1998, ch 269, § 4; SL 2003, ch 231, § 1.



§ 46A-3E-8 Levies and assessments to cover obligations--Restrictions on obligations.

46A-3E-8. Levies and assessments to cover obligations--Restrictions on obligations. A water development district board of directors may levy taxes and special assessments, as provided and limited in chapters 46A-3A to 46A-3E, inclusive, to cover obligations contained in contracts with the United States, or any agency thereof, with agencies of the State of South Dakota, or with any other entity, public or private, to accomplish the purposes of chapters 46A-3A to 46A-3E, inclusive. Except for special assessments, however, a water development district may not obligate any funds or revenues that are not to be collected or on hand during the fiscal year in which the obligation is incurred.

Source: SL 1984 (SS), ch 1, § 52.



§ 46A-3E-9 Collection of levies and assessments--Deposit of proceeds--Disbursement--Assurance of payment of contract obligations.

46A-3E-9. Collection of levies and assessments--Deposit of proceeds--Disbursement--Assurance of payment of contract obligations. Pursuant to the provisions of chapters 46A-3A to 46A-3E, inclusive, a water development district board of directors may levy a tax or special assessments or both against taxable property within the boundaries of the water development district, to be collected by the appropriate tax listing entities in accordance with the procedures outlined in chapters 46A-3A to 46A-3E, inclusive. Collections from the tax shall be deposited monthly with the water development district treasurer by the appropriate tax collecting officials. The water development district treasurer shall deposit the funds received from the appropriate tax collecting officials in depositories designated by the water development district board of directors. Disbursements from the designated depository account shall be made upon orders duly drawn by the water development district treasurer pursuant to procedures adopted by the board of directors and are to be used in performing the duties prescribed for the water development district board of directors by the provisions of chapters 46A-3A to 46A-3E, inclusive. However, any agreement or contract entered into by the water development district board of directors on behalf of any irrigation district, drainage district, watershed district, municipality, county, township, or other entity of state government shall be secured by the taxing or assessment power of such public entity and such agreement or contract, entered into by the district board of directors with or on behalf of a soil conservation district, water user district, or other nontaxing public entity shall provide for other assurance of payment satisfactory to the water development district board of directors.

Source: SL 1984 (SS), ch 1, § 53; SL 1993, ch 256, § 69.



§ 46A-3E-10 Budgets--Annual report--Hearing--Notice--Adoption.

46A-3E-10. Budgets--Annual report--Hearing--Notice--Adoption. The board of directors of a water development district shall at the time of the organization of the board and annually thereafter on a date established by the district, but before the first of October, adopt a budget and prepare an operations and budget report. The report shall present estimates and itemizations of all the expenses and obligations of the water development district, including expenses of directors, expenses of operating the office, debt service and retirement, and obligations and liabilities to the United States. Before approval of the budget by the district board of directors, a public hearing shall be held. Notice of the hearing shall be published once each week for two successive weeks in the water development district's official newspapers. The notice shall state the time and place of the hearing, its purpose, and that at the hearing all persons interested may appear, either in person or by representative, and be heard and given an opportunity for a full and complete discussion of all items in the budget. With the first notice, the budget shall be published in a form approved by the auditor general. At the conclusion of the hearing, the water development district board may eliminate or amend any portion of the budget before adoption.

Source: SL 1984 (SS), ch 1, § 54; SL 1986, ch 372, § 2; SL 1997, ch 255, § 7; SL 2011, ch 165, § 330; SL 2012, ch 217, § 4.



§ 46A-3E-11 Apportionment of tax levy--Form of levy.

46A-3E-11. Apportionment of tax levy--Form of levy. Upon completion and adoption of a budget, a water development district board of directors shall make a tax levy or special assessment or both in dollars sufficient to fund the budget. Any tax levy made against the property in any given county in a water development district shall be in an amount equal to the total water development district tax levy in dollars multiplied by the county's proportional share. The county's proportional share shall be determined by dividing the equalized assessed valuation of the area within the water development district for that county by the total water development district equalized assessed valuation. The provisions of § 10-12-34.1 may not prohibit apportionment of the tax among the counties as provided in this section. No water development district tax levy may be in excess of the limitation specified in chapters 46A-3A to 46A-3E, inclusive, except as provided in § 46A-3E-1. Any tax levy shall be in the form of a resolution adopted by a majority vote of the members of the board of directors of the water development district.

Source: SL 1984 (SS), ch 1, § 55; SL 1986, ch 372, § 3; SL 1989, ch 386, § 6; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2012, ch 217, § 5.



§ 46A-3E-12 Certification of levy to tax officials.

46A-3E-12. Certification of levy to tax officials. Immediately after completion of a budget and adoption of special assessments and a tax levy by a water development district board of directors, but not later than the first of October, the secretary of the water development district shall send one certified copy of the levy as adopted and one certified copy of such budget to appropriate tax collecting officials of the affected counties and to the state secretary of revenue.

Source: SL 1984 (SS), ch 1, § 56; SL 1992, ch 318.



§ 46A-3E-13 Extension of levy.

46A-3E-13. Extension of levy. Appropriate officials shall extend the levy or special assessments upon the tax list of the county, municipality, or other appropriate tax paying entity for the tax year against each description of taxable property or, in the case of special assessments, against each description of taxable property to be specially assessed within the water development district in the same manner and with the same effect as other taxes and assessments are extended, including the authority, requirements, and procedures contained in chapter 9-43.

Source: SL 1984 (SS), ch 1, § 57; SL 1987, ch 333, § 3.



§ 46A-3E-14 Collection of taxes and assessments--Payment--Deposit.

46A-3E-14. Collection of taxes and assessments--Payment--Deposit. Appropriate tax collecting officials shall collect all water development district taxes and assessments, together with interest and penalty thereon, if any, in the same manner as the general taxes and assessments are collected and shall pay over monthly to the water development district treasurer all taxes so collected during the preceding month, with interest and penalties. The water development district treasurer shall immediately enter these receipts to the credit of the depository accounts designated by the water development district board of directors pursuant to § 46A-3E-10.

Source: SL 1984 (SS), ch 1, § 58; SL 2012, ch 217, § 6.



§ 46A-3E-15 Deposit and disbursement of collections.

46A-3E-15. Deposit and disbursement of collections. All moneys collected pursuant to the tax levies, special assessments and other funds authorized by this chapter accruing to the district shall be deposited either in the accounts of the state treasurer to the credit of the "(name) district fund" to be disbursed only as herein provided, or by the district treasurer in any depository designated and approved by the board of directors of the district at a regular meeting and from which all valid claims against the district shall be paid by order duly drawn by the district treasurer pursuant to procedures adopted by the board of directors.

Source: SL 1985, ch 356, § 1; SL 1993, ch 256, § 70.






Chapter 04 - Organization, Boundaries And Dissolution Of Irrigation Districts

§ 46A-4-1 Creation of irrigation district--Filing petition--Number of electors required.

46A-4-1. Creation of irrigation district--Filing petition--Number of electors required. Twenty-five percent of the electors as defined in § 46A-4-2 owning or holding lands in any proposed district for irrigation may propose organization of an irrigation district by filing a petition with the Board of Water and Natural Resources in compliance with the requirements of this chapter. The minimum number of electors required to propose an irrigation district shall be three. However, if the number of electors in a proposed irrigation district is less than seven, all electors within the proposed district must join in the petition.

Source: SDC 1939, § 61.0801; SL 1947, ch 417, § 1; SL 1963, ch 455, § 1; SDCL, § 46-12-1; SL 1976, ch 275, § 1; SL 1984, ch 294, § 1; SL 1986, ch 376, § 1.



§ 46A-4-2 Elector defined.

46A-4-2. Elector defined. The term, elector, as used in this chapter and chapters 46A-5 to 46A-7, inclusive, means any person, the United States of America, the State of South Dakota or any political subdivision of the state, or any corporation authorized to do business in the state and owning not less than thirty-five acres of land within any district. If the elector is the owner or entryman of land in more than one division of the irrigation district and resides without the district, the elector is considered an elector in the division of the district in which the major portion of the elector's land is situated. If the qualifying thirty-five acres or more of land is sold under a contract for deed which is of record in the office of the register of deeds of the county, both the landowner and the individual purchaser of the land, as named in the contract for deed, shall be treated as an elector.

Source: SDC 1939, § 61.0801; SL 1947, ch 417, § 1; SL 1963, ch 455, § 1; SDCL § 46-12-2; SL 1979, ch 299, § 1; SL 1984, ch 294, § 2; SL 2011, ch 165, § 331.



§ 46A-4-3 Petition to organize irrigation district--Number of signers--Boundaries to be described--Request for organization.

46A-4-3. Petition to organize irrigation district--Number of signers--Boundaries to be described--Request for organization. A petition to organize an irrigation district shall be presented to the Board of Water and Natural Resources and signed by twenty-five percent of the electors of the proposed irrigation district. The petition shall include the legal description of all the lands proposed for inclusion in the district and shall request that the proposed district be organized under the provisions of this chapter.

Source: SDC 1939, § 61.0802; SL 1947, ch 417, § 2; SL 1963, ch 455, § 2; SDCL, § 46-12-3; SL 1984, ch 294, § 3.



§ 46A-4-3.1 Petition--Signing by electors--Form--Affidavit of circulator.

46A-4-3.1. Petition--Signing by electors--Form--Affidavit of circulator. Each elector signing a petition shall add to the elector's signature, in the elector's own handwriting, the elector's post office address, the legal description of sufficient land to qualify as an elector, and the date of signing. The petition may contain any number of pages, and each page shall have an identical heading. Any number of identical petition forms may be circulated as a part of the petition. Every page of a petition containing signatures shall have below the signatures an affidavit by the circulator in substantially the following form:

State of South Dakota )
) SS
County of ______________ )

I, the undersigned, being first duly sworn, depose and say that I am the circulator of the foregoing petition containing __________ signatures; that each person whose name appears on the petition sheet personally signed the petition in the presence of the affiant; that the affiant believes that each of the signers is an owner or entryman of the land described opposite the signer's signature, to be included within the proposed district, and residing at the address written opposite the signer's name; and that affiant stated to every petitioner before the petitioner affixed his or her signature the legal effect and nature of the petition.

___________________________________

Circulator

Subscribed and sworn to before me this ________ day of ________, 20____.

___________________________________

Notary Public

Source: SL 1984, ch 294, § 4; SL 2011, ch 165, § 332.



§ 46A-4-4 Petition for formation of irrigation district--Map of proposed district to accompany, contents.

46A-4-4. Petition for formation of irrigation district--Map of proposed district to accompany, contents. When a petition is filed with the Board of Water and Natural Resources, it shall be accompanied by a map of the proposed district. The map shall show at an appropriate scale the location of the proposed canal or the works intended to irrigate the lands of the proposed district and the canals situated within the boundaries of the proposed district, except those canals that merely pass through the lands and do not irrigate any of those lands. If the water supply is from a natural stream, the flow of the stream shall be stated in cubic feet per second. If the water supply for the district is to be gathered by a storage reservoir, the map shall show the location of the proposed reservoir and shall give its capacity in acre-feet. Cross sections of proposed canals and all proposed dams and embankments shall be submitted in sufficient detail to show the contemplated method of construction. The capacity shall be stated in cubic feet per second of such proposed and such existing canals. The map and cross sections shall be certified as accurate by a competent irrigation engineer.

Source: SDC 1939, § 61.0802; SL 1947, ch 417, § 2; SL 1963, ch 455, § 2; SDCL, § 46-12-4; SL 1984, ch 294, § 5.



§ 46A-4-4.1 Notice of hearing to consider petition--Publication--Contents--Approval of petition--Fixing date for election.

46A-4-4.1. Notice of hearing to consider petition--Publication--Contents--Approval of petition--Fixing date for election. After a petition is filed with the Board of Water and Natural Resources, the board shall publish a notice of a hearing to consider the petition. The publication shall be once a week for two consecutive weeks in at least one official newspaper in each county where any portion of the proposed district will lie. The second publication may not be more than thirty nor less than twenty days before the hearing. The notice shall inform landowners of their right to inclusion or exclusion of their lands in the proposed district pursuant to §§ 46A-4-8 and 46A-4-12. After determining that the petition is in compliance with the provisions of this chapter, the board shall examine the petition, maps, related documents, and statements of interested persons. If necessary, the board shall further examine the proposed district, the works proposed to be utilized and the proposed location of the works. If the board determines that the proposed district is feasible and practicable, it shall by resolution approve the formation of an irrigation district as set forth in the petition, including any modifications of boards, and fix a date for an election on the question of formation.

Source: SL 1984, ch 294, § 6; SL 1986, ch 27, § 49.



§ 46A-4-5 to 46A-4-7. Repealed.

46A-4-5 to 46A-4-7. Repealed by SL 1984, ch 294, §§ 7 to 9



§ 46A-4-8 Inclusion in irrigation district of lands capable of being irrigated from works in proposed district.

46A-4-8. Inclusion in irrigation district of lands capable of being irrigated from works in proposed district. Upon application of the owner or entryman prior to the board's hearing on the question of district formation, the Board of Water and Natural Resources shall include lands capable of being irrigated from the proposed works in the proposed district, if the board determines that the inclusion of the lands is feasible and will not unreasonably compromise the ability of feasibly irrigable lands originally proposed for inclusion by petitioners to obtain the water to which they would be entitled and capable of receiving from the proposed district.

Source: SDC 1939, § 61.0802; SL 1947, ch 417, § 2; SDCL, § 46-12-8; SL 1984, ch 294, § 10.



§ 46A-4-9 Ditches or canals constructed before July 1, 1917, and lands watered by them--Exemption--Rights of ditches already constructed.

46A-4-9. Ditches or canals constructed before July 1, 1917, and lands watered by them--Exemption--Rights of ditches already constructed. Any ditch or canal constructed before July 1, 1917, of sufficient capacity to water the lands for which the water was appropriated, together with the land subject to be watered by the ditch, canal, or franchise, is exempt from the operation of this chapter, unless an irrigation district is formed under the provisions of this chapter for the purpose of purchasing the ditches, canals, and franchises. This chapter and chapters 46A-5 to 46A-7, inclusive, do not affect the rights of ditches already constructed.

Source: SDC 1939, § 61.0801; SL 1947, ch 417, § 1; SL 1963, ch 455, § 1; SDCL § 46-12-9; SL 2011, ch 165, § 333.



§ 46A-4-10 Holding or taxing nonirrigable land for irrigation purposes.

46A-4-10. Holding or taxing nonirrigable land for irrigation purposes. In no case may any land be held by any district or taxed for irrigation purposes if the land cannot from any natural cause be irrigated by the district.

Source: SDC 1939, § 61.0832; SDCL § 46-12-10; SL 2011, ch 165, § 334.



§ 46A-4-11 Repealed.

46A-4-11. Repealed by SL 1984, ch 294, § 11



§ 46A-4-12 Change in proposed boundaries by board--Exclusion of certain lands from district.

46A-4-12. Change in proposed boundaries by board--Exclusion of certain lands from district. The Board of Water and Natural Resources may make changes in the proposed boundaries as it deems proper and shall exclude from the district proposed by the petitioners land that is not susceptible of irrigation by the proposed system of works. The board may not allow land which will not be benefited by irrigation by the system of works or a portion thereof to be included in the proposed district. Upon written request by an owner or entryman before the board's hearing on the question of formation, the board shall exclude the owner's or entryman's land from the proposed district.

Source: SDC 1939, § 61.0802; SL 1947, ch 417, § 2; SDCL § 46-12-12; SL 1984, ch 294, § 12; SL 2011, ch 165, § 335.



§ 46A-4-13 Repealed.

46A-4-13. Repealed by SL 1984, ch 294, § 13



§ 46A-4-14 District divided into divisions by board--Size and number--Election of directors--Terms--Assessment of property within district.

46A-4-14. District divided into divisions by board--Size and number--Election of directors--Terms--Assessment of property within district. The Board of Water and Natural Resources shall make an order by resolution dividing the proposed district into three, five, or seven divisions as nearly equal in size as practicable. However, if the proposed irrigation district includes less than fifty electors, the board may establish the number of directors at not less than three and may permit the directors to be elected at large within the boundaries of the district. The board shall establish staggered terms of one to three years for the directors to be elected at the first election and all directors shall be elected for three-year terms thereafter. The county director of equalization shall assess the property within a district pursuant to this chapter.

Source: SDC 1939, § 61.0802; SL 1947, ch 417, § 2; SDCL, § 46-12-14; SL 1976, ch 275, § 2; SL 1984, ch 294, § 14; SL 1989, ch 82, § 35; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-4-14.1 Division representing tribal or trust lands--Excepted from chapter.

46A-4-14.1. Division representing tribal or trust lands--Excepted from chapter. In any existing or proposed irrigation district containing Indian tribal or trust lands, the Board of Water and Natural Resources shall establish one division to represent all such tribal and trust lands upon application of any holder of Indian trust land, including an Indian tribe. The appropriate tribe shall appoint the director for that division and shall fill any vacancy in that office. If a holder of trust lands who has applied for inclusion within the district does not wish to be represented by the tribal representative, the Board of Water and Natural Resources shall include the land in one of the other divisions of the district. The other provisions of this chapter pertaining to the nomination of director candidates, the election of directors, and the filling of vacant director positions do not apply to the division representing tribal and trust lands or to any director or candidate for director for the division representing tribal or trust lands.

Source: SL 1986, ch 376, § 2.



§ 46A-4-15 Notice of election on proposed district--Date of election--Contents of notice--Publication--Ballot form.

46A-4-15. Notice of election on proposed district--Date of election--Contents of notice--Publication--Ballot form. The Board of Water and Natural Resources shall then give notice of an election for the purpose of determining if the proposed district shall be organized under the provisions of this chapter. The election shall be conducted as provided in §§ 6-16-4 to 6-16-6, inclusive.

Source: SDC 1939, § 61.0802; SL 1947, ch 417, § 2; SDCL, § 46-12-15; SL 1972, ch 239, § 2; SL 1978, ch 326, § 1; SL 1984, ch 294, § 15; SL 1998, ch 36, § 51.



§ 46A-4-15.1 , 46A-4-16. Repealed.

46A-4-15.1, 46A-4-16. Repealed by SL 1998, ch 36, §§ 52, 53



§ 46A-4-17 Persons qualified to vote at elections.

46A-4-17. Persons qualified to vote at elections. No person may vote at any election held under the provisions of this chapter unless the person is a qualified elector as provided in § 46A-4-2.

Source: SDC 1939, § 61.0802; SL 1947, ch 417, § 2; SDCL § 46-12-17; SL 2011, ch 165, § 336.



§ 46A-4-18 Corporate ownership of lands within proposed or existing irrigation districts--Designation of agent to vote in behalf of elections for organization of district.

46A-4-18. Corporate ownership of lands within proposed or existing irrigation districts--Designation of agent to vote in behalf of elections for organization of district. Where lands which are within a proposed or existing irrigation district are owned by a corporation, by the United States, or by this state, such corporation, and any department or agency of the United States or of this state, in order to participate in any district election, by an instrument in writing, executed and acknowledged by the proper officer or officers of such corporation, department, or agency, shall designate an agent to vote in its behalf. Such instrument shall be presented to and filed with the county auditor by such agent.

Source: SDC 1939, § 61.0802 as added by SL 1947, ch 417, § 2; SDCL, § 46-12-18.



§ 46A-4-19 Election procedure--Applicability of general laws--Resolution declaring district organized--District as political subdivision.

46A-4-19. Election procedure--Applicability of general laws--Resolution declaring district organized--District as political subdivision. If a majority of all the votes cast are "Irrigation District-Yes," the board shall, by resolution, declare the territory duly organized as an irrigation district, under the name and style designated. Upon filing of a true copy of the resolution with the secretary of state, the irrigation district shall become a political subdivision of the state with the authority, powers, and duties prescribed in chapters 46A-4 to 46A-7, inclusive.

Source: SDC 1939, § 61.0803; SDCL, § 46-12-19; SL 1984, ch 294, § 18; SL 1993, ch 256, § 71; SL 1998, ch 36, § 54.



§ 46A-4-20 Resolution declaring district organized--Filing for record.

46A-4-20. Resolution declaring district organized--Filing for record. The Board of Water and Natural Resources shall file a copy of the resolution immediately for record in the office of the register of deeds of each county in which any of the land is situated. The board shall also immediately forward a copy of the resolution to the county auditor of each of the counties in which any portion of the district may lie.

Source: SDC 1939, § 61.0803; SDCL, § 46-12-20; SL 1984, ch 294, § 19.



§ 46A-4-21 Election of director for each division.

46A-4-21. Election of director for each division. There shall be elected at the same election one director for each division.

Source: SDC 1939, § 61.0803; SDCL, § 46-12-21; SL 1978, ch 325, § 1; SL 1978, ch 326, § 3; SL 1984, ch 294, § 20.



§ 46A-4-22 Unentered public lands a major portion of district--Appointment of majority of directors by secretary of interior--Term of office.

46A-4-22. Unentered public lands a major portion of district--Appointment of majority of directors by secretary of interior--Term of office. If the majority of the lands within the district are unentered public lands, a majority of the board of directors shall be appointed by the secretary of the interior. The directors shall be residents of the state and are subject to removal from office, and any vacancy shall be filled by the secretary of the interior. The directors shall hold office until the unentered public lands within the district constitute a minority of the total area, after which a general election shall be called by the board of directors, when their successors shall be elected.

Source: SDC 1939, § 61.0803; SDCL § 46-12-22; SL 2011, ch 165, § 337.



§ 46A-4-23 Directors elected at large as a result of appointment of majority of directors by secretary of interior--Term of office.

46A-4-23. Directors elected at large as a result of appointment of majority of directors by secretary of interior--Term of office. If a majority of said board of directors are appointed by the secretary of the interior, as provided for in this chapter, then the remaining directors shall be elected at large within the entire irrigation district for terms of three years each, which terms, however, shall be limited to and expire at the same time as the terms of members appointed by the secretary of the interior, after which the directors shall be elected in the same manner and for the same terms as provided herein in the case of the first general election of directors.

Source: SDC 1939, § 61.0804; SDCL, § 46-12-23.



§ 46A-4-24 Directors elected at election to establish district--Terms of office--Tie election, procedure.

46A-4-24. Directors elected at election to establish district--Terms of office--Tie election, procedure. At the election to establish the district, if the district is divided into three divisions, the member of the board of directors from division one shall be elected for a term of three years; the member from division two shall be elected for a term of two years; and the member from division three shall be elected for a term of one year. If the district is divided into five or seven divisions, the members of the board from divisions one and two shall be elected for terms of three years; the members from divisions three and four shall be elected for terms of two years and the remaining members of the board shall be elected for a term of one year. In case of a tie, the election shall be determined as provided in chapter 12-21.

Source: SDC 1939, § 61.0804; SDCL, § 46-12-24; SL 1984, ch 294, § 21.



§ 46A-4-25 Annual election of directors--Nomination--Election by receiving highest number of votes.

46A-4-25. Annual election of directors--Nomination--Election by receiving highest number of votes. Each year after establishing the district, there shall be elected for a term of three years one or more members of the board of directors, as the case may be. The member of the board of directors from each division shall be nominated as provided in this chapter and shall be elected by receiving the highest number of votes cast by the electors of the division in the irrigation district for which the member is to serve as a director. The regular election of such districts shall be held on the last Tuesday in October.

Source: SDC 1939, § 61.0804; SDCL § 46-12-25; SL 1976, ch 276, § 1; SL 1984, ch 294, § 22; SL 2011, ch 165, § 338.



§ 46A-4-26 Hours of voting.

46A-4-26. Hours of voting. Notwithstanding any other provision of this chapter and chapters 46A-5 to 46A-7, inclusive, the provisions of the general election law concerning the hours during which polls shall be open for voting shall apply to each irrigation district annual election.

Source: SDC 1939, § 61.0806; SDCL, §§ 46-12-25.1, 46-12-34; SL 1978, ch 327, § 1; SL 1998, ch 36, § 55.



§ 46A-4-27 Directors to be electors of division--Residence.

46A-4-27. Directors to be electors of division--Residence. Each director shall be an elector of the division which the director represents; or the director shall be an elector of the district, if elected at large. Each director shall reside within the district or within fifteen miles of the district boundary as provided by the bylaws.

Source: SDC 1939, § 61.0803; SDCL, §§ 46-12-21, 46-12-25.2; SL 1978, ch 325, § 2; SL 1984, ch 294, § 23; SL 2003, ch 232, § 1.



§ 46A-4-27.1 Nominating petitions for initial board of directors--Election not required if only one petition--Notice of vacancies and election--Results and certificate of election.

46A-4-27.1. Nominating petitions for initial board of directors--Election not required if only one petition--Notice of vacancies and election--Results and certificate of election. The results of the election for the organization of the district shall be transmitted to the Board of Water and Natural Resources.

Source: SL 1984, ch 294, § 24; SL 1986, ch 376, § 3; SL 1998, ch 36, § 56.



§ 46A-4-28 Nominating petition for directors--Filing--Form--Signers.

46A-4-28. Nominating petition for directors--Filing--Form--Signers. Subsequent to the election for organizing the district and for the first set of directors, the directors shall be nominated by filing with the auditor of the county or counties where the district is located, not less than forty-five days before any annual election, nominating petitions for the vacancies to be filled. The petitions shall be in the form prescribed by the State Board of Elections. To nominate directors by division, the petitions shall be signed by at least ten qualified electors of the district division or ten percent of the qualified electors of the division, whichever is less. To nominate directors at large, the petitions shall be signed by at least twenty-five qualified electors of the district or ten percent of the qualified electors of the district, whichever is less. No petition may contain the name of more than one candidate for any vacancy to be filled, but each elector may sign as many petitions as there are directors to be elected and no elector may sign more than one petition for any particular vacancy.

Source: SDC 1939, § 61.0805; SL 1947, ch 417, § 3; SDCL, § 46-12-26; SL 1975, ch 276, § 1; SL 1984, ch 294, § 25; SL 1985, ch 359; SL 1986, ch 376, § 4.



§ 46A-4-29 Repealed.

46A-4-29. Repealed by SL 1984, ch 294, § 26



§ 46A-4-30 Election not required where no question or contest--Retention of office by incumbent.

46A-4-30. Election not required where no question or contest--Retention of office by incumbent. If there is no question to be submitted to the electors and if only one nominating petition for any vacancy to be filled has been filed, then no election may be held to fill the vacancy; and the secretary shall issue a certificate of election to the nominee in the same manner as to a successful candidate after election. If no nominating petition has been filed, the incumbent is entitled to remain in office for an additional term.

Source: SDC 1939, § 61.0805; SL 1947, ch 417, § 3; SDCL § 46-12-28; SL 1984, ch 294, § 27; SL 1987, ch 332, § 2; SL 2011, ch 165, § 339.



§ 46A-4-31 Notices of election after organization of district--Publication and posting.

46A-4-31. Notices of election after organization of district--Publication and posting. Before any election held subsequent to the organization of the district, the secretary of the board of directors shall publish notice of the time and place of the election once each week for at least two consecutive weeks prior to the election. The second publication shall be at least thirty days prior to the election. The notice shall be published in an official newspaper in each county where a portion of the district lies as designated by the board of directors. The secretary shall also post the notice in the office of the district.

Source: SDC 1939, § 61.0805; SL 1947, ch 417, § 3; SDCL, § 46-12-29; SL 1977, ch 367; SL 1984, ch 294, § 28.



§ 46A-4-32 Elections after district organized and first set of directors elected--Voting by mail.

46A-4-32. Elections after district organized and first set of directors elected--Voting by mail. After the election to organize the district and for the first directors, all other elections may be conducted under a system of voting by mail as may be provided in the bylaws of the district. The board of directors of any irrigation district may provide in the bylaws of the district for a system of voting by mail for resident and nonresident electors alike, in any election subsequent to the one to organize the district and for the election of the first set of directors. Such system shall afford a secret ballot and provide the general safeguards included in the absentee voting law relating to general state elections. It shall, however, be optional with the electors to return their ballots by ordinary mail or by registered or certified mail and either with or without special delivery postage.

Source: SDC 1939, §§ 61.0804, 61.0856; SDCL, § 46-12-30; SL 1984, ch 294, § 29.



§ 46A-4-33 Precinct election officers--Appointment by board of directors or electors.

46A-4-33. Precinct election officers--Appointment by board of directors or electors. Before the time for posting the notices, the board of directors shall appoint from each precinct participating in the election from the electors of the precinct, one clerk and two judges, who shall constitute a board of election for the precinct, in any election not conducted under a district system of voting by mail. If the board fails to appoint a board of election or the members appointed do not attend at the opening of the polls on the morning of election, the electors of the precinct present at the hour may appoint the board or supply the place of an absent member of the board of election. The board of directors shall, in its order appointing the board of election, designate the hour and place in the precinct where the election will be held.

Source: SDC 1939, § 61.0805; SL 1947, ch 417, § 3; SDCL § 46-12-31; SL 2011, ch 165, § 340.



§ 46A-4-34 Chair of election board--Oaths.

46A-4-34. Chair of election board--Oaths. One of the judges shall be chair of the election board and may administer all oaths required in the progress of an election. The chair may appoint judges and clerks, if during the progress of the election any judge or clerk ceases to act. Any member of the board of election, or any clerk of the board of election, may administer and certify oaths required to be administered during the progress of an election.

Source: SDC 1939, § 61.0806; SDCL § 46-12-32; SL 2011, ch 165, § 341.



§ 46A-4-35 Precinct election boards--Oaths of members, administration, and certification.

46A-4-35. Precinct election boards--Oaths of members, administration, and certification. Before opening the polls each member of the election board must take and subscribe an oath faithfully to perform the duties imposed by law. Any elector of the precinct may administer and certify such oath.

Source: SDC 1939, § 61.0806; SDCL, § 46-12-33.



§ 46A-4-36 Canvass of votes by board--Time and place.

46A-4-36. Canvass of votes by board--Time and place. The board of directors shall meet at its usual place of meeting on the first Monday after each election and canvass the return. If at the time of meeting the returns from each precinct in the district in which the polls were opened have been received, the board of directors shall proceed to canvass the returns. However, if some of the returns have not been received, the canvass shall be postponed from day to day until all the returns have been received, or until postponements have been had. The canvass shall be made in public and by opening the returns and ascertaining the vote of the district for each person voted for and declaring the results of the canvass. No list, tally paper, or certificate returned from any election may be set aside or rejected for want of form if it can be satisfactorily understood.

Source: SDC 1939, § 61.0807; SDCL § 46-12-35; SL 2011, ch 165, § 342.



§ 46A-4-37 Declaration of election results--Certificate of election.

46A-4-37. Declaration of election results--Certificate of election. The board of directors shall declare the person having the highest number of votes cast for each vacancy elected. The secretary shall immediately make out and deliver to that person a certificate of election, signed by the secretary and authenticated with the seal of the district.

Source: SDC 1939, § 61.0808; SDCL § 46-12-36; SL 1984, ch 294, § 30; SL 2011, ch 165, § 343.



§ 46A-4-38 Statement of election results--Filing--Contents.

46A-4-38. Statement of election results--Filing--Contents. The secretary of the board of directors shall, as soon as the result is declared, enter upon the records of the board and file in the office of the auditor of each county in which the district is located a statement of the results. The statement shall show:

(1) The whole number of votes cast in the district and in each division of the district;

(2) The names of the persons voted for;

(3) The office to fill which each person was voted for;

(4) The number of votes given in each precinct for each of such persons; and

(5) The number of votes given in the district for each of such persons.
Source: SDC 1939, § 61.0808; SDCL § 46-12-37; SL 1975, ch 276, § 2; SL 2011, ch 165, § 344.



§ 46A-4-39 Vacancy in office of board of directors--Filling--District treasurer appointed by board.

46A-4-39. Vacancy in office of board of directors--Filling--District treasurer appointed by board. In case of a vacancy in the office of a member of the board of directors, the vacancy shall be filled by appointment by a majority of the remaining members of the board. Any director so appointed shall hold office until the next general election of the division and until the director's successor is elected and qualified. The district treasurer shall be appointed by the board of directors and shall serve at the pleasure of the board.

Source: SDC 1939, § 61.0808; SDCL § 46-12-38; SL 1984, ch 294, § 31; SL 1989, ch 82, § 36; SL 2011, ch 165, § 345.



§ 46A-4-40 Elected directors--Qualifying--Term of office--Time for assumption of duties.

46A-4-40. Elected directors--Qualifying--Term of office--Time for assumption of duties. The directors elected in compliance with § 46A-4-21 may enter immediately into the duties of their respective offices upon qualifying as provided in §§ 46A-4-41 to 46A-4-43, inclusive, and shall hold their respective offices until the next general election for the irrigation district, when their successors are elected. The directors elected after the first election shall assume the duties of their office on the last Tuesday in November after their election and all incumbents shall hold their respective offices until their successors are elected and qualified.

Source: SDC 1939, §§ 61.0803, 61.0804; SDCL, § 46-12-39; SL 1976, ch 276, § 3; SL 1984, ch 294, § 32.



§ 46A-4-41 Directors' and officers' oath of office--Official bonds.

46A-4-41. Directors' and officers' oath of office--Official bonds. Before assuming the duties of their offices, all directors and officers shall take and subscribe the official oath. The district treasurer shall execute an official bond, approved by the board of directors, in the sum of not less than one thousand dollars plus such additional amounts as shall be determined by the board of directors.

Source: SDC 1939, § 61.0804; SDCL, § 46-12-40; SL 1974, ch 55, § 47; SL 1977, ch 366, § 1; SL 1984, ch 294, § 33; SL 1989, ch 82, § 37.



§ 46A-4-42 District appointed fiscal agent of United States to collect money for federal reclamation project--Additional bond required--Right to sue on bond.

46A-4-42. District appointed fiscal agent of United States to collect money for federal reclamation project--Additional bond required--Right to sue on bond. If any district organized under this chapter is appointed fiscal agent of the United States or is authorized by the United States to make collections of money for and on behalf of the United States in connection with any federal reclamation project, the treasurer and each director shall execute an additional official bond in such sum as the secretary of the interior may require. The bond shall be conditioned for the faithful discharge of the duties of the office and the faithful discharge by the district of its duties as fiscal or other agent of the United States under any such appointment or authorization. The additional bonds shall be approved, recorded, and filed as provided in § 46A-4-41 for other official bonds, and any such additional bonds may be sued upon by the United States or any person injured by the failure of the officer or the district fully, promptly, and completely to perform their respective duties.

Source: SDC 1939, § 61.0804; SDCL § 46-12-41; SL 2011, ch 165, § 346.



§ 46A-4-43 Bond of officers and directors--Form--Obligee--Cost of surety bonds, payment by the district.

46A-4-43. Bond of officers and directors--Form--Obligee--Cost of surety bonds, payment by the district. All official bonds for which no specific provision is made shall be in the form prescribed by law for official bonds of county officers, except the obligee named in such bond shall be the district, and where approved surety company bonds are furnished, the cost of such bonds may be paid by the district.

Source: SDC 1939, § 61.0804; SDCL, § 46-12-42.



§ 46A-4-44 Organization meeting of board of directors--Election of president and vice-president--Appointment of secretary.

46A-4-44. Organization meeting of board of directors--Election of president and vice-president--Appointment of secretary. On the regular November meeting in each year the directors shall meet and organize as a board for the ensuing year, elect a president and vice-president from their number and appoint a secretary who need not be a member of the board.

Source: SDC 1939, § 61.0809; SDCL, § 46-12-43; SL 1976, ch 276, § 4.



§ 46A-4-45 Meetings of directors--Special meetings--Open to public--Quorum--Vote required for action.

46A-4-45. Meetings of directors--Special meetings--Open to public--Quorum--Vote required for action. The board of directors shall hold regular meetings in its office each month on a day specified in the bylaws of the district at such time as the president shall designate and shall hold such special meetings as may be required for proper transaction of business. All special meetings shall be ordered by the president of the board, the order to be entered of record, and five days' notice thereof shall be given to each member unless notice is either waived in writing or by the presence of the director at the special meeting. The president shall also order a special meeting upon the request of any two directors. The order shall specify the business to be transacted and no other business than that specified shall be transacted at a special meeting. All meetings of the board shall be public. A majority of the members shall constitute a quorum for the transaction of business. Upon all questions requiring a vote there shall be a concurrence of at least a majority of the board.

Source: SDC 1939, § 61.0810; SL 1953, ch 482; SDCL, § 46-12-44; SL 1976, ch 276, § 5; SL 1978, ch 328; SL 1984, ch 294, § 34.



§ 46A-4-46 Records of board of directors open for inspection--Publication of statement of proceedings--Filing of list of expenditures.

46A-4-46. Records of board of directors open for inspection--Publication of statement of proceedings--Filing of list of expenditures. All records of the board of directors shall be open to the inspection of any elector during business hours, and the board shall cause to be published at the close of each regular or special meeting a brief statement of the proceedings of the board in one newspaper of general circulation in the district, at the legal rate for advertising legal notices. The board shall file an itemized list of all expenditures approved at any such meeting at the office of the auditor of the county or counties where the district is located within ten days of any such meeting.

Source: SDC 1939, § 61.0810; SL 1953, ch 482; SDCL § 46-12-45; SL 1975, ch 276, § 3; SL 2011, ch 165, § 347.



§ 46A-4-47 Compensation of district directors--Payment from district fund.

46A-4-47. Compensation of district directors--Payment from district fund. For the time actually and necessarily employed in the duties of their office and in attending and returning from the sessions of the board of directors, the district directors may receive travel and subsistence expense in accordance with the rules promulgated by the State Board of Finance. In addition, per diem, not to exceed the Board of Water and Natural Resources' per diem, may be paid each member for each day of actual service for attending meetings, hearings, or investigations of the irrigation district board. Travel, subsistence, and per diem shall be paid out of the district general fund on vouchers duly verified and approved according to the rules promulgated by the Board of Finance.

Source: SDC 1939, § 61.0815; SL 1967, ch 341; SDCL, § 46-12-46; SL 1979, ch 299, § 2; SL 1984, ch 294, § 35; SL 1992, ch 319.



§ 46A-4-48 Powers and duties of board of directors of district--Distribution and printing of bylaws and procedures--Water rights appurtenant to land.

46A-4-48. Powers and duties of board of directors of district--Distribution and printing of bylaws and procedures--Water rights appurtenant to land. The board of directors shall manage and conduct the business affairs of the district, make and execute all necessary contracts, employ such agents, officers, and employees as may be required and prescribe their duties, adopt a seal for such district, establish equitable bylaws and procedures for the distribution and use of water, and generally perform all such acts necessary to carry out fully the purposes of this chapter and chapters 46A-5 to 46A-7, inclusive. The bylaws and procedures shall be printed in convenient form for distribution, and all water rights shall be appurtenant to the land.

Source: SDC 1939, § 61.0809; SDCL, § 46-12-47; SL 1993, ch 256, § 72.



§ 46A-4-49 Interest in contract of district or acceptance of bribe by director or officer as felony.

46A-4-49. Interest in contract of district or acceptance of bribe by director or officer as felony. No director or officer named in this chapter, or chapters 46A-5 to 46A-7, inclusive, may be interested in any manner, directly or indirectly, in any contract awarded, or to be awarded, by the irrigation district board, or in the profits to be derived from the contract. No such director or officer may receive any bonds, gratuity, or bribe. Any such director or officer who is interested in any manner, directly or indirectly, in any contract awarded, or to be awarded, by the board of directors provided for in chapters 46A-5 to 46A-7, inclusive, or in the profits derived from the contract, or who receives any bonds, gratuity, or bribe, is guilty of a Class 5 felony.

Source: SDC 1939, §§ 61.0816, 61.9917; SDCL § 46-12-48; SL 1983, ch 15, § 24; SL 2011, ch 165, § 348.



§ 46A-4-50 Change of irrigation district boundaries--Exclusion of land within boundaries.

46A-4-50. Change of irrigation district boundaries--Exclusion of land within boundaries. The boundaries of any irrigation district organized under the provisions of this chapter may be changed, and tracts of land included within the boundaries of the district at or after its organization under the provisions of this chapter may be excluded from the district in the manner prescribed in this chapter. However, neither a change of boundaries of the district nor an exclusion of lands from the district may impair or affect its organization, or its rights in or to property, or any of its rights or privileges, of whatever kind or nature. No such boundary change or exclusion of lands may affect, impair, or discharge any contract, obligation, lien, or charge for or upon which the district is or might become liable or chargeable, had such change of its boundaries not been made or had not any land been excluded from the district.

Source: SDC 1939, § 61.0818; SDCL § 46-12-49; SL 2011, ch 165, § 349.



§ 46A-4-51 Common school and endowment irrigable lands within district--Sale--Inclusion in district.

46A-4-51. Common school and endowment irrigable lands within district--Sale--Inclusion in district. All common school and endowment lands located within any irrigation district and susceptible of irrigation shall be offered for sale, according to law, within five years after the time water is available for irrigation, and after sale shall be included within the district as in this chapter provided for including additional lands.

Source: SDC 1939, § 61.0819; SDCL, § 46-12-50.



§ 46A-4-52 Assent of secretary of interior necessary for change in boundaries of district contracting with United States.

46A-4-52. Assent of secretary of interior necessary for change in boundaries of district contracting with United States. If any contract has been made between the district and the United States as provided in chapters 46A-5 and 46A-6, no change may be made in the boundaries of the district. The board of directors may make no order changing the boundaries of the district until the secretary of the interior assents to the change in writing and the assent is filed with the board of directors.

Source: SDC 1939, § 61.0824; SDCL § 46-12-51; SL 2011, ch 165, § 350.



§ 46A-4-53 Petition for inclusion of tract of land within boundaries of irrigation district--Contents.

46A-4-53. Petition for inclusion of tract of land within boundaries of irrigation district--Contents. The holder or holders of title or evidence of title, or the secretary of the interior for unentered public land, representing one-half or more of any body of lands which, taken together, constitute one tract of land, may file with the board of directors of such district a petition in writing, praying that the boundaries of such district may be so changed as to include such lands. The petition shall describe the boundaries of the parcel or tract of land and shall also describe the boundaries of the several parcels owned by the petitioners, if the petitioners be the owners, respectively, of distinct parcels, but such description need not be more particular than may be required when such lands are entered by the county director of equalization in the assessment book. Such petition must contain the assent of the petitioners to the inclusion in such district of the parcels or tracts of land described in the petition, and of which the petition alleges that they are respectively the owners; and it must be acknowledged in the same manner that conveyances of land are required to be acknowledged.

Source: SDC 1939, § 61.0819; SDCL, § 46-12-52; SL 1977, ch 366, § 9.



§ 46A-4-54 Participation by conservators and personal representatives of estates.

46A-4-54. Participation by conservators and personal representatives of estates. A conservator or personal representative of an estate, who is appointed as such under the laws of this state and who, as conservator or personal representative, is entitled to the possession of the lands belonging to the estate which the conservator or personal representative represents, may on behalf of his or her ward or the estate which he or she represents, upon being authorized by the proper court, sign and acknowledge the petition provided in this chapter, and may show cause, as provided in this chapter, why the boundaries of a district should not be changed.

Source: SDC 1939, § 61.0828; SDCL § 46-12-53; SL 1993, ch 213, § 243; SL 1995, ch 167, § 188; SL 2011, ch 165, § 351.



§ 46A-4-55 Change of boundaries of irrigation district--Notice of filing of petition, contents--Time and place of hearing by board of directors--Cost of proceedings, advancement by petitioners.

46A-4-55. Change of boundaries of irrigation district--Notice of filing of petition, contents--Time and place of hearing by board of directors--Cost of proceedings, advancement by petitioners. The secretary of the board of directors shall cause notice of the filing of a petition under § 46A-4-53 to be given and published in the same manner and for the same time that notices of special elections for the issuance of bonds are required to be published. The notice shall state the filing of such petition and the names of the petitioners, a description of the lands mentioned in the petition and the prayer of the petition; and it shall notify all persons interested, or that may be affected by such change of the boundaries of the district, to appear at the office of the board at a time named in the notice and show cause, in writing, if any they have, why the change in the boundaries of the district as proposed in the petition should not be made. The time to be specified in the notice at which they shall be required to show cause shall be the regular meeting of the board next after the expiration of the time for the publication of the notice. The petitioners shall advance to the secretary sufficient money to pay the estimated cost of all such proceedings for inclusion.

Source: SDC 1939, § 61.0820; SDCL, § 46-12-54.



§ 46A-4-56 Hearing on petition to change boundaries--Adjournment--Assent to change.

46A-4-56. Hearing on petition to change boundaries--Adjournment--Assent to change. The board of directors at the time and place mentioned in the notice, or at such other time to which the hearing of the petition may be adjourned, shall hear the petition and all objections to the petition presented in writing by any person. The failure of any person interested in the district or in the matter of the proposed change of its boundaries to show cause in writing is deemed an assent by the person to the change of the boundaries of the district as prayed for in the petition, or to such a change in the boundaries as will include a part of the lands. The filing of the petition with the board is deemed an assent by each petitioner to a change of the boundaries that may include the whole or any portion of the lands described in the petition.

Source: SDC 1939, § 61.0821; SDCL § 46-12-55; SL 2011, ch 165, § 352.



§ 46A-4-57 Rejection of petition to change boundaries--Resolution of board--Contents.

46A-4-57. Rejection of petition to change boundaries--Resolution of board--Contents. If the board of directors deems it not in the best interests of the district that a change of its boundaries be made to include in the district the lands mentioned in the petition, the board shall reject the petition. However, if the board deems it in the best interest of the district that the boundaries of the district be changed and if no person interested in the proposed change of its boundaries shows cause in writing why the proposed change should not be made, or if having shown cause, withdraws the objection, or if having shown cause does not withdraw the objection and the board of directors deems it in the best interests of the district that the district boundaries be so changed, the board shall by resolution order that the boundaries of the district be changed to include in the district the lands mentioned in the petition, or some part of such lands. The resolution shall describe the exterior boundaries of the lands to be included within the boundaries of the district. The order shall describe the entire boundaries of the district as they will be after the boundary change, and for that purpose the board may cause a survey to be made of such portions of the boundaries as the board deems necessary.

Source: SDC 1939, § 61.0823; SDCL § 46-12-56; SL 2011, ch 165, § 353.



§ 46A-4-58 Land not included in irrigation district unless owner or lessee obligated to pay assessments or charges.

46A-4-58. Land not included in irrigation district unless owner or lessee obligated to pay assessments or charges. No provision of this chapter authorizes or empowers the board of directors to include any land within the district unless the owner or lessee of the land pays or obligates the land to pay the same assessments or charges as all other lands have originally paid or have been obligated for, including the cost of studies, construction, operation, and maintenance charges and the cost of water deliveries.

Source: SDC 1939, § 61.0809; SDCL § 46-12-57; SL 1984, ch 294, § 38; SL 2011, ch 165, § 354.



§ 46A-4-59 Payment by petitioners of share of original district assessments as condition for granting petition.

46A-4-59. Payment by petitioners of share of original district assessments as condition for granting petition. The board of directors to whom a petition to include land within the district is presented may require, as a condition precedent to the granting of the petition, that the petitioners shall severally pay to the district such prospective sums to be determined by the board, as nearly as the same can be estimated, as the petitioners or their grantors would have been required to pay to the district, as assessments, had the lands been included in the district at the time the district was originally formed.

Source: SDC 1939, § 61.0822; SDCL § 46-12-58; SL 2011, ch 165, § 355.



§ 46A-4-60 Board order for election on filing of protests--Publication of notice--Ballots--Boundary descriptions.

46A-4-60. Board order for election on filing of protests--Publication of notice--Ballots--Boundary descriptions. Upon the adoption of the resolution specified in § 46A-4-57, if twenty-five percent of the electors of the district have made written protests against the proposed inclusion of lands within the district and have not withdrawn the protests, the board of directors shall order that an election be held within the district to determine whether the boundaries of the district shall be changed as mentioned in the resolution, and shall fix the time at which the election shall be held. The board shall cause notice of the election to be given, posted, and published, and the election shall be held and conducted. The returns of the election shall be made and canvassed, the result of the election ascertained and declared, and all things pertaining to the election conducted in the manner prescribed by chapter 46A-6 in case of a special election to determine whether bonds of an irrigation district shall be issued. The ballots cast at the election shall contain the words, "for change of boundary" or "against change of boundary," or equivalent terms. The notice of election shall describe the boundaries in such manner and terms that the boundary can be readily traced.

Source: SDC 1939, § 61.0824; SDCL § 46-12-59; SL 1976, ch 277, § 1; SL 2011, ch 165, § 356.



§ 46A-4-61 Order of board in conformity with election results on boundary change.

46A-4-61. Order of board in conformity with election results on boundary change. If at the election a majority of all the votes cast are against the change of boundaries, the board of directors shall order that the petition be denied and may proceed no further in the matter. However, if a majority of the votes are in favor of the change, or if no election is held due to a lack of sufficient written protests as provided in § 46A-4-60, the board shall order the boundaries of the district to be changed in accordance with the resolutions adopted by the board. The order shall describe the entire boundaries of the district, and for that purpose the board may cause a survey of such portions of the district to be made as the board may deem necessary.

Source: SDC 1939, § 61.0825; SDCL § 46-12-60; SL 1976, ch 277, § 2; SL 2011, ch 165, § 357.



§ 46A-4-62 Filing and recording of order changing boundaries--Effect of change.

46A-4-62. Filing and recording of order changing boundaries--Effect of change. If the boundaries of a district are changed, a copy of the order of the board of directors ordering the change, certified by the president and secretary of the board, shall be filed for record in the office of the Board of Water and Natural Resources and also the register of deeds office of each county within which are situated any of the lands of the district. The district shall remain an irrigation district as fully, to every intent and purpose, as if the lands which are included in the district by the boundary change had been included in the district at the original organization of the district.

Source: SDC 1939, § 61.0826; SDCL § 46-12-61; SL 2011, ch 165, § 358.



§ 46A-4-63 Petition for change of boundaries of irrigation district--Recording in minutes of board of directors, admissibility as evidence.

46A-4-63. Petition for change of boundaries of irrigation district--Recording in minutes of board of directors, admissibility as evidence. Upon the filing of the copies of the order, as provided in § 46A-4-62, the secretary shall record in the minutes of the board of directors the petition; and the minutes, or a certified copy thereof, shall be admissible in evidence with the same effect as the petition.

Source: SDC 1939, § 61.0827; SDCL, § 46-12-62.



§ 46A-4-64 Redivision of district following inclusion of land--Election precints.

46A-4-64. Redivision of district following inclusion of land--Election precints. In case of the inclusion of any land within any district by proceedings under this chapter, the board of directors shall, at least thirty days before the next succeeding general election, make an order redividing the district into three, five, or seven divisions, as nearly equal in size as may be practicable. The divisions shall be numbered, and one director shall thereafter be elected by each division. For the purposes of elections the board of directors shall establish a convenient number of election precincts in the district and define the precinct boundaries. The precincts may be changed from time to time as the board deems necessary.

Source: SDC 1939, § 61.0829; SDCL § 46-12-63; SL 2011, ch 165, § 359.



§ 46A-4-65 Exclusion of contiguous tracts of land from district--Petition--Contents.

46A-4-65. Exclusion of contiguous tracts of land from district--Petition--Contents. The owner in fee of any tract of land, entrymen of unpatented lands, and the secretary of the interior for unentered public lands, which constitute a portion of an irrigation district, may file with the board of directors of the district a petition praying that such tracts and any other contiguous tracts be excluded and taken from the district. The petition shall describe the boundaries of the land which the petitioners desire to have excluded from the district and also the lands of each of the petitioners that are included within the boundaries. The description of the lands need not be more particular nor certain than is required when the lands are entered in the assessment book by the county director of equalization; and the petition shall be acknowledged in the same manner and form as required in case of a conveyance of land.

Source: SDC 1939, § 61.0830; SDCL § 46-12-64; SL 2011, ch 165, § 360.



§ 46A-4-66 Notice of petition to exclude land--Publication--Contents--Time for hearing.

46A-4-66. Notice of petition to exclude land--Publication--Contents--Time for hearing. The secretary of the board of directors shall publish a notice of the filing of the petition once each week for at least two successive weeks in some newspaper published in the county where the office of the board of directors is situated. If any portion of the territory to be excluded lies within another county, then the notice shall be published in a newspaper published within each of the counties. If no newspaper is published in such counties, notice shall be provided by posting the notice for the same time in at least three public places in the district. In the case of the posting of notices, one such notice shall be posted on the lands proposed to be excluded. The notice shall state the filing of the petition, the names of the petitioners, a description of the lands mentioned in the petition, and the prayer of the petition. The notice shall notify all persons interested in or that may be affected by the change of the boundaries of the district to appear at the office of the board, at a time named in the notice, and show cause in writing why the change in the boundaries of the district, as proposed in the petition, should not be made. The time to be specified in the notice at which they shall be required to show cause shall be at the next regular meeting of the board after the expiration of the time for the publication of the notice.

Source: SDC 1939, § 61.0831; SDCL § 46-12-65; SL 1972, ch 239, § 3; SL 2011, ch 165, § 361.



§ 46A-4-67 Hearing on petition to exclude land--Assent of interested persons.

46A-4-67. Hearing on petition to exclude land--Assent of interested persons. The board of directors, at the time and place mentioned in the notice or at the time to which the hearing of the petition may be adjourned, shall hear the petition and all objections to the petition, presented in writing by any person, showing cause why the petition should not be granted. The failure of any person interested in the district to show cause, in writing, why the tract or tracts of land mentioned in the petition should not be excluded from the district is deemed an assent by the person to the exclusion of the tract of land, or any part of the tract. The filing of the petition with the board is deemed an assent by each petitioner to the exclusion of the lands mentioned in the petition, or any part of the lands.

Source: SDC 1939, § 61.0832; SDCL § 46-12-66; SL 2011, ch 165, § 362.



§ 46A-4-68 Resolution for exclusion of land when bonds or federal contract outstanding--Bondholders' or federal assent required--Assent waived by terms of bond issue.

46A-4-68. Resolution for exclusion of land when bonds or federal contract outstanding--Bondholders' or federal assent required--Assent waived by terms of bond issue. If there are outstanding bonds of the district or if the district has entered into a contract with the United States as provided in chapters 46A-5 and 46A-6, the board of directors may adopt a resolution to the effect that the board deems it to be for the best interests of the district that the lands mentioned in the petition, or some portion of the lands, should be excluded from the district. The resolution shall describe the lands so that the boundaries of the lands can be readily traced. The holders of any such outstanding bonds may give their consent in writing to the effect that they severally consent that the board may make an order by which the lands mentioned in the resolution may be excluded from the district. If any contract has been made with the United States, the secretary of the interior may assent to the change. The assent may be acknowledged by the holders of the bonds in the same manner and form as required in case of a conveyance of land, except the assent of the secretary of the interior need not be acknowledged. The assent shall be filed with the board and shall be recorded in the minutes of the board. The minutes, or a certified copy of the minutes, are admissible in evidence with the same effect as the assent; but if the assent of the bondholders, and in case of any contract with the United States the assent of the secretary of the interior, is not filed, the board shall deny and dismiss the petition. However, if the resolution authorizing the issuance of the outstanding bonds explicitly provides that no bondholder assent is required for the exclusion of lands from the district or if the resolution provides that the bondholder assent is required only under certain specified conditions, then the terms of the resolution shall prevail and no bondholder assent need be obtained as provided in this section.

Source: SDC 1939, § 61.0834; SDCL § 46-12-67; SL 1976, ch 277, § 3; SL 2011, ch 165, § 363.



§ 46A-4-69 Grant or denial of petition to exclude land from district--Best interests of district--Conditions for exclusion.

46A-4-69. Grant or denial of petition to exclude land from district--Best interests of district--Conditions for exclusion. If the board of directors deems it not in the best interests of the district that the lands mentioned in the petition, or some portion of the lands, should be excluded from the district, the board shall order that the petition be denied. If the board deems it in the best interests of the district, the board may order that the lands mentioned in the petition, or some portion of the lands, be excluded from the district under the following conditions:

(1) Less than twenty-five percent of the electors of the district show cause in writing why the lands or some portion of the lands should not be excluded from the district or, having shown cause, withdraw their objection;

(2) There are no outstanding bonds of the district, or, if there are outstanding bonds of the district, no bondholder assent to exclusion is required as provided by § 46A-4-68 and by the resolution authorizing the issuance of the outstanding bonds; and

(3) There is no contract between the district and the United States.
Source: SDC 1939, § 61.0833; SDCL § 46-12-68; SL 1976, ch 277, § 4; SL 2011, ch 165, § 364.



§ 46A-4-70 Election ordered on exclusion after objections filed--Publication of notice--Contents--Conduct of election.

46A-4-70. Election ordered on exclusion after objections filed--Publication of notice--Contents--Conduct of election. If the assent of the holders of the bonds, when required, and in case of any contract with the United States the assent of the secretary of the interior be filed and entered of record and if there be written objections presented by twenty-five percent of the electors of the district which have not been withdrawn, then the board of directors may order an election to be held in the district to determine whether an order shall be made excluding such lands from the district as mentioned in the resolution. The notice of such election shall describe the boundaries of all the lands which it is proposed to exclude, and such notice shall be published once each week for at least two successive weeks prior to such election in a newspaper published within the county where the office of the board of directors is situated. If any portion of such territory to be excluded lies within another county or counties, then such notice shall be so published in a newspaper published in each of such counties. Such notice shall require the electors to cast ballots which shall contain the words "for exclusion" and "against exclusion," or words equivalent thereto. Such election shall be conducted in accordance with the general election laws of the state; provided no particular form of ballot shall be required.

Source: SDC 1939, § 61.0835; SDCL, § 46-12-69; SL 1972, ch 239, § 4; SL 1976, ch 277, § 5.



§ 46A-4-71 Majority vote against exclusion, denial and dismissal of petition--Majority vote in favor of exclusion, order of board of directors excluding land from irrigation district, contents.

46A-4-71. Majority vote against exclusion, denial and dismissal of petition--Majority vote in favor of exclusion, order of board of directors excluding land from irrigation district, contents. If at such election a majority of all the votes cast shall be against the exclusion of the lands from the district, the board of directors shall deny and dismiss such petition and proceed no further in the matter; but if a majority of such votes be in favor of the exclusion of the lands from the district, the board shall thereupon order that the lands mentioned in the resolution be excluded from the district. The order shall describe the boundaries of the district, should the exclusion of the lands from the district change the boundaries of the district, and for that purpose the board may cause a survey to be made of such portions of the boundaries as the board may deem necessary.

Source: SDC 1939, § 61.0836; SDCL, § 46-12-70.



§ 46A-4-72 Order excluding land from irrigation district--Entry in minutes of board of directors--Filing and recording--Effect of order.

46A-4-72. Order excluding land from irrigation district--Entry in minutes of board of directors--Filing and recording--Effect of order. Upon the entry in the minutes of the board of directors of any of the orders hereinafter in this chapter mentioned, a copy thereof, certified by the president and secretary of the board, shall be filed for record in the office of the Board of Water and Natural Resources and also in the office of the register of deeds of each county within which are situated any of the lands of the district; and thereupon the district shall be and remain an irrigation district as fully, to every intent and purpose, as it would be had no change been made in the boundaries of the district or had the lands excluded therefrom never constituted a portion of the district.

Source: SDC 1939, § 61.0837; SDCL, § 46-12-71.



§ 46A-4-73 Exclusion of land from irrigation district--Refunding of assessments.

46A-4-73. Exclusion of land from irrigation district--Refunding of assessments. In case of the exclusion of any lands under the provisions of this chapter, there shall be refunded, to any and all persons who have paid any assessment or assessments to such district for any lands so excluded, any sum or sums so paid. Such payments shall be made in the same manner as other claims against such district, and from such fund or funds as the board of directors may designate; but where such parties have realized benefits from the organization and operation of the district, the value of such benefits shall be deducted from the assessments paid in by such person and the balance, if any, refunded.

Source: SDC 1939, § 61.0840; SDCL, § 46-12-72.



§ 46A-4-74 Exclusion of land from irrigation district--Effect of change on office of director.

46A-4-74. Exclusion of land from irrigation district--Effect of change on office of director. If the lands excluded from any district shall embrace the greater portion of any division or divisions of such district, then the office of director for such division shall become and be vacant at the expiration of ten days from the final order of the board of directors excluding the lands, and such vacancy shall be filled by appointment as provided by this chapter.

Source: SDC 1939, § 61.0838; SDCL, § 46-12-73.



§ 46A-4-75 Exclusion of land from irrigation district--Redivision of district by board of directors--Election precincts, establishment, change from time to time.

46A-4-75. Exclusion of land from irrigation district--Redivision of district by board of directors--Election precincts, establishment, change from time to time. At least thirty days before the next general election of such district, the board of directors thereof shall make an order dividing such district into three, five, or seven divisions as nearly equal in size as practicable, which shall be numbered, and one director shall be elected by each division. For the purpose of election in such district, the board of directors must establish a convenient number of election precincts, and define the boundaries thereof, which precincts may be changed from time to time, as the board of directors may deem necessary.

Source: SDC 1939, § 61.0839; SDCL, § 46-12-74.



§ 46A-4-76 Resolution to exclude unproductive lands from district--Reasons--Service on owners and residents--Publication of notice.

46A-4-76. Resolution to exclude unproductive lands from district--Reasons--Service on owners and residents--Publication of notice. If the board of directors of an irrigation district finds that lands within the district are alkaline, slick, unsusceptible of economic leveling, water-logged, caliche, hard pan, or otherwise unproductive or incapable of carrying their proportionate district liabilities and obligations without recurring delinquencies, for which irrigation water is available, and that the major portion of such lands has been unfarmed and delinquent in payment of district taxes for the last two years or more, it may exclude such lands from the district. The board shall adopt a resolution stating its findings and declaring its intention to exclude such lands for one or more reasons set forth above, and shall require the record owner or any persons actually resident upon such land to show cause why the lands should not be excluded from the district. A copy of the resolution shall be served upon the record owners and actual residents, if any, upon the lands, personally if residents of the county in which the office of the board is located, or if not, by registered or certified mail addressed to such persons at their last known post office address, and by publication of the resolution at least once a week for three successive weeks in a newspaper of general circulation within the county in which the district office is located.

Source: SL 1976, ch 277, § 22; SDCL Supp, § 46-12-74.1; SL 1987, ch 29, § 34.



§ 46A-4-77 Hearing on exclusion of unproductive lands--Time and place--Objections--Failure to object deemed consent--Rescission of resolution or adoption of second exclusion resolution.

46A-4-77. Hearing on exclusion of unproductive lands--Time and place--Objections--Failure to object deemed consent--Rescission of resolution or adoption of second exclusion resolution. The resolution of exclusion authorized by § 46A-4-76 shall fix a time for hearing the resolution at the office of the board of directors. The board of directors at the time and place designated in the resolution or at such time or times to which the hearing is adjourned, shall consider the resolution and hear any pertinent objections to exclusion of the lands. Such objections shall be filed in writing at least two days prior to the hearing. Failure of any person interested to show cause why the land should not be excluded by filing objections thereto shall be deemed consent to exclusion of the land from the district. Upon conclusion of the hearing, the board may sustain the objections to exclusion of lands and rescind its previous resolution, or may adopt a second resolution excluding the lands or a portion thereof from the district.

Source: SL 1976, ch 277, § 23; SDCL Supp, § 46-12-74.2.



§ 46A-4-78 Motion to reconsider exclusion of unproductive lands--Time--Appeal to circuit court--Contents--Trial--Filing of final resolution.

46A-4-78. Motion to reconsider exclusion of unproductive lands--Time--Appeal to circuit court--Contents--Trial--Filing of final resolution. Any person aggrieved by the final action of the board of directors acting pursuant to the provisions of § 46A-4-77 on a resolution of exclusion may file a written motion for reconsideration within ten days after adoption of the final resolution. Such person may appeal to the circuit court for the county in which the lands are located within twenty days after consideration by the district board of the motion for reconsideration. The appeal shall consist of notice and a recital of the proceedings taken, the facts and matters involved, and the reasons why the appellant is aggrieved by the action of the board. The appeal shall be tried before the circuit court for the county. The circuit court shall have jurisdiction to hear, decide, adjudicate, and make any and all necessary orders and judgments in the premises as in civil actions. If a motion for reconsideration or an appeal is not taken within the time allowed, the final resolution shall be filed for record in the clerk of courts and in the office of the board of county commissioners and the county treasurer of each county in which the excluded lands are located.

Source: SL 1976, ch 277, § 24; SDCL Supp, § 46-12-74.3.



§ 46A-4-79 Rearrangement or reapportionment of district divisions upon exclusion of lands--Effects of exclusion--Procedural defects--Resolutions and bylaws.

46A-4-79. Rearrangement or reapportionment of district divisions upon exclusion of lands--Effects of exclusion--Procedural defects--Resolutions and bylaws. Upon exclusion of any lands, the board of directors may make such rearrangement or reapportionment of divisions within the district as the board deems advisable. No exclusion of lands may impair or affect the district organization or its property or rights therein, or any other rights or privileges, nor may it affect, impair, or discharge any contract obligation, lien, or charge for or upon which it was or might become liable or chargeable had the exclusion of land not been made. Lands excluded by an order of the board are liable for district contracts, debts, or obligations thereafter created. No omission or informality in the proceedings for exclusion of lands may invalidate such proceedings if the substantial rights of the parties affected were recognized and the proceedings were fairly conducted. The board of directors may make any resolutions and bylaws necessary in the proceedings.

Source: SL 1976, ch 277, § 25; SDCL Supp, § 46-12-74.4; SL 1993, ch 256, § 73.



§ 46A-4-80 Subirrigated land--Relief from district assessments--Recording of suspension order.

46A-4-80. Subirrigated land--Relief from district assessments--Recording of suspension order. If any tract of land, or any part of a tract of land, to which the water right attached at any time becomes subirrigated, to the extent that water is no longer of any benefit on the land for irrigation purposes, the owner or entryman of the land may apply to the irrigation district board to relieve the subirrigated land from the district assessment as provided in chapter 46A-7. In the application, the landowner or entryman releases all claim to the water right as may belong to or has been applied to or upon the land, until the land may be drained and water for irrigation is again beneficial. The landowner or entryman may apply for a permit to transfer the water right to any other lands to which the water may be beneficially applied and to have the new or additional tract included within the boundaries of the district as provided by law and the exclusion of such lands and the inclusion of the new tract as provided in this section. The board may thereupon make the appropriate order of suspension of assessments, of the exclusion and inclusion of the lands and the transfer of the water right. A certified copy of the order shall be recorded in the office of the register of deeds in the county in which the land is situated. After the order has been recorded, all the obligations against the land from which the water right has been taken, arising by reason of the water right, shall be canceled and the obligation shall follow and attach with the water right to the land so included, if any.

Source: SDC 1939, § 61.0809; SDCL § 46-12-75; SL 2011, ch 165, § 365.



§ 46A-4-81 Dissolution of district--Petition by majority of assessment payers--Calling of election by board--Notice of election.

46A-4-81. Dissolution of district--Petition by majority of assessment payers--Calling of election by board--Notice of election. If a majority of the assessment payers, representing a majority of the number of acres of irrigable land within any irrigation district, petition the board of directors to call a special election for the purpose of submitting to the qualified electors of the irrigation district a proposition to vote on the discontinuance of the irrigation district and a settlement of its bonded and other indebtedness, the board of directors shall call an election, setting forth the object of the election. The board shall publish a notice of the election in some newspaper in each of the counties in which the district is located, and in which a newspaper is published, for a period of thirty days before the election, setting forth the time and place for holding the election in each of the voting precincts in the district. The board shall also post a written or printed notice of the election in some conspicuous place in each of the voting precincts.

Source: SDC 1939, § 61.0848; SDCL § 46-12-76; SL 2011, ch 165, § 366.



§ 46A-4-82 Dissolution of district contracting with United States--Assent of secretary of interior--Recording.

46A-4-82. Dissolution of district contracting with United States--Assent of secretary of interior--Recording. If a contract has been made with the United States, no action may be taken by the board of directors for the dissolution of any irrigation district, as provided in this chapter, unless the assent of the secretary of the interior to the dissolution in writing has been filed with the secretary of the board of directors and a certified copy of the assent filed with the register of deeds of each county where the district lands are situated.

Source: SDC 1939, § 61.0848; SDCL § 46-12-77; SL 2011, ch 165, § 367.



§ 46A-4-83 Election ballots on dissolution of district--Form and contents--Conduct of election.

46A-4-83. Election ballots on dissolution of district--Form and contents--Conduct of election. The directors shall provide ballots to be used at an election called pursuant to § 46A-4-81, on which shall be written or printed the words: "For dissolution, Yes," and "For dissolution, No." The ballots shall be placed in the hands of the proper election officers in the several voting precincts of the district before the opening of the polls on the day of the election. The election shall be conducted in all respects in the same manner as provided for the election of officers of the district.

Source: SDC 1939, § 61.0848; SDCL § 46-12-78; SL 2011, ch 165, § 368.



§ 46A-4-84 Certification of election returns and ballots--Canvass of returns-- Declaration of result--Recording.

46A-4-84. Certification of election returns and ballots--Canvass of returns--Declaration of result--Recording. The return of the election, together with the ballots cast at the election, shall be certified by the election boards of the district to the board of directors within three days after the election. The board shall, on or before the third day after the election, canvass the returns and declare the result of the election. The result shall be at once recorded in the records of the district board.

Source: SDC 1939, § 61.0848; SDCL § 46-12-79; SL 2011, ch 165, § 369.



§ 46A-4-85 Vote against dissolution precludes another election during year.

46A-4-85. Vote against dissolution precludes another election during year. If a majority of the votes are "For dissolution, No," there may not be another election upon the question of a dissolution of the district during the year in which the election was held.

Source: SDC 1939, § 61.0848; SDCL § 46-12-80; SL 2011, ch 165, § 370.



§ 46A-4-86 Majority vote for dissolution of irrigation district--Notice by board of directors to creditors of district--Settlement of claims.

46A-4-86. Majority vote for dissolution of irrigation district--Notice by board of directors to creditors of district--Settlement of claims. If a majority of the votes shall be "For dissolution, Yes," then the board of directors shall immediately notify all persons having claims against the district of the result of such election, and may proceed to adjust, settle, and compromise any and all such claims, in whatever form the indebtedness of such district may be.

Source: SDC 1939, § 61.0848; SDCL, § 46-12-81.



§ 46A-4-87 Raising of money to pay debts--Valuation of property by appraisers--Appointment--Report.

46A-4-87. Raising of money to pay debts--Valuation of property by appraisers--Appointment--Report. For the purpose of raising money to pay any indebtedness of the district, the board of directors may sell and dispose of the canal, franchises, and other property belonging to the district at not less than a valuation to be fixed by a board of three appraisers. One member of the board of appraisers shall be appointed by the board of directors of the district and one shall be appointed by the board of county commissioners of the county in which the district was originally organized. The two appraisers shall elect a third. The board of appraisers shall be sworn by any officer authorized by law to administer oaths and who has an official seal, to appraise the canal, franchises, and other property of the district at its cash value. As soon as practicable, the appraisers shall make an appraisement and shall report in writing their appraisement of all the property owned by the district to the board of directors.

Source: SDC 1939, § 61.0848; SDCL § 46-12-82; SL 2011, ch 165, § 371.



§ 46A-4-88 Sale of property by board of directors--Advertisement--Notice of sale--Consideration of bids of purchasers by board of directors.

46A-4-88. Sale of property by board of directors--Advertisement--Notice of sale--Consideration of bids of purchasers by board of directors. The board of directors shall advertise the property for sale at least four weeks in such manner as in the judgment of the board will be to the best interests of the district; and shall state in such advertisement a description of the property, and the time and place when bids in writing for the same shall be opened and considered. At the time designated in such notice, or as soon thereafter as such board can meet, it shall open and consider all bids received for the purchase of the property.

Source: SDC 1939, § 61.0848; SDCL, § 46-12-83.



§ 46A-4-89 Rejection of bids for purchase of property--Private negotiations for sale--Deferred payments--Lien--Foreclosure.

46A-4-89. Rejection of bids for purchase of property--Private negotiations for sale--Deferred payments--Lien--Foreclosure. The board of directors may reject any bids that are not, in the judgment of the board, a fair and just consideration for the property. After bids are thus rejected by the board, the board may by private negotiations with any person sell and convey by deed, executed by the board, all of the property for part cash and part in deferred payments, bearing the same interest as the bonded indebtedness of the district. If the district has no bonded indebtedness, the interest upon the deferred payments shall be as agreed upon by the board and the purchaser, not exceeding the rate allowed by law. The deferred payments are a lien upon all the property thus sold by the board and have the same force and effect as a mortgage against the property and may, when due, be foreclosed in the manner provided by law for the foreclosure of mortgages.

Source: SDC 1939, § 61.0848; SDCL § 46-12-84; SL 2011, ch 165, § 372.



§ 46A-4-90 Additional security for deferred payments--Collection.

46A-4-90. Additional security for deferred payments--Collection. In addition to the lien, the board of directors may require the purchaser of the property to furnish the district with additional security upon all deferred payments. All notes, bonds, mortgages, and other securities shall be made out to and in the name of the irrigation district, and shall be, together with the money received from the sale, deposited with the county treasurer of the county in which the district was originally organized. The notes, bonds, mortgages, and other securities may be paid out only upon warrants duly authorized by the board of directors of the district, signed by the president and secretary of the board. All actions at law or in equity brought for the purpose of collecting such indebtedness, shall be brought in the name of the district by counsel employed by the district board. If the board is disorganized, such employment shall be by the board of county commissioners.

Source: SDC 1939, § 61.0848; SDCL § 46-12-85; SL 2011, ch 165, § 373.



§ 46A-4-91 Bonds and obligations of district--Redemption after sale of property on dissolution of district.

46A-4-91. Bonds and obligations of district--Redemption after sale of property on dissolution of district. If bonds and other obligations of irrigation districts are issued, the bonds and obligations are subject to redemption by the board of directors of any irrigation district, as soon as the property and franchise of the district are sold after the district has elected to dissolve as a district, as provided in this chapter.

Source: SDC 1939, § 61.0848; SDCL § 46-12-86; SL 2011, ch 165, § 374.



§ 46A-4-92 Payment of outstanding obligations with proceeds of property sales--Prices paid.

46A-4-92. Payment of outstanding obligations with proceeds of property sales--Prices paid. After a sale of the property and franchises of the district, the board of directors shall, with the amount realized from the sale, together with other funds of the district, make settlement, payment, and redemption, if possible, of all outstanding bonded and other indebtedness of the district. However, in no case may the district pay more than the par value of the outstanding bonds with interest up to the time of payment plus any redemption premium agreed upon by the district at the time the outstanding bonds are issued.

Source: SDC 1939, § 61.0848; SDCL § 46-12-87; SL 1976, ch 277, § 6; SL 2011, ch 165, § 375.



§ 46A-4-93 Proceeds of sale of property on dissolution of irrigation district insufficient to pay debts--Assessments against lands in the district.

46A-4-93. Proceeds of sale of property on dissolution of irrigation district insufficient to pay debts--Assessments against lands in the district. In case the amount realized from the sale of such district property, together with other money of the district, shall be insufficient for the payment of all the indebtedness of such district, assessments shall continue to be made against the lands included in the district, in the manner provided by law for assessments to pay bonds and other indebtedness of irrigation districts, until a sufficient amount is raised to pay in full all obligations of such district.

Source: SDC 1939, § 61.0848; SDCL, § 46-12-88.



§ 46A-4-94 Disposal of property--Payment of obligations--Report of board--Filing and recording--Contents--Time for action on unpaid claim.

46A-4-94. Disposal of property--Payment of obligations--Report of board--Filing and recording--Contents--Time for action on unpaid claim. After all the property of the district is disposed of and all of the obligations of such district are paid, the directors of the district shall file in the office of the county auditor of each county in which the district is located, and in the office of the Board of Water and Natural Resources, a report attested by the secretary and under the seal of the board of directors, stating that the district has disposed of its property and franchises and is disorganized and dissolved. The report shall be recorded in the miscellaneous record of the counties. If any person who has any claim against the district that is not settled or disposed of at the time of the filing of the report fails or neglects to bring suit upon the claim within five years from the time of the filing of the report, the claim is forever barred against the district as well as against all persons and property in the district.

Source: SDC 1939, § 61.0848; SDCL § 46-12-89; SL 2011, ch 165, § 376.



§ 46A-4-95 Validation of previously created irrigation districts.

46A-4-95. Validation of previously created irrigation districts. All irrigation districts, created under the provisions of this chapter, and any addition to or deletion from any such district, heretofore established or purporting to be established or adjusted pursuant to the provisions of this chapter and chapters 46A-5 to 46A-7, inclusive, and having a de facto existence of at least one year, are hereby declared to be valid and legally created political subdivisions of the state. The regularity and validity of the creation of the irrigation districts or any boundary adjustments of the districts are not open to question in any court in this state. All acts and proceedings of any such irrigation district or of its board of directors, or both, leading up to the authorization and execution of an existing contract between any such irrigation district and the United States of America, and all acts and proceedings of any such irrigation district or of its board of directors, or both, leading up to the issuance and deliverance of bonds of any such irrigation district are hereby legalized, ratified, confirmed, and declared valid to all intents and purposes. All such existing contracts and outstanding bonds are hereby legalized and declared to be valid and legal obligations of and against the irrigation district executing or causing the execution of the contracts or bonds.

Source: SL 1977, ch 366, § 8; SDCL Supp, § 46-12-90; SL 2011, ch 165, § 377.






Chapter 05 - Irrigation District Projects And Operations

§ 46A-5-1 Use of water and property for irrigation of lands--Public use--Regulation and control by state.

46A-5-1. Use of water and property for irrigation of lands--Public use--Regulation and control by state. The use of all water required for irrigation of lands of any district formed under the provisions of chapter 46A-4, together with canals and ditches already constructed, the rights-of-ways for canals and ditches, sites for reservoirs and pumping plants, and all other property required in fully carrying out the pertinent provisions of this title, is hereby declared to be a public use, subject to the regulation and control of the state in the manner prescribed by law.

Source: SDC 1939, § 61.0810; SL 1953, ch 482; SDCL, § 46-13-1.



§ 46A-5-2 Resolution of board of directors--General plan of proposed operation, contents.

46A-5-2. Resolution of board of directors--General plan of proposed operation, contents. As soon as practicable after the organization of any such irrigation district, the board of directors shall by a resolution entered on its record, formulate a general plan of its proposed operation, in which it shall state what constructed works or other property it proposes to purchase and the cost of purchasing the same; and further what construction work it proposes to do and how it proposes to raise the funds for carrying out such plan.

Source: SDC 1939, § 61.0901; SDCL, § 46-13-2.



§ 46A-5-3 Determination of construction costs by board of directors--Examinations and surveys--Surveys, maps, plans, and estimates, certification by irrigation engineer.

46A-5-3. Determination of construction costs by board of directors--Examinations and surveys--Surveys, maps, plans, and estimates, certification by irrigation engineer. To ascertain the cost of any construction work, the board of directors shall cause surveys, examinations, and plans to be made that demonstrate the practicability of the plan, and furnish the proper basis for an estimate of the cost of carrying out the construction work. All surveys, examinations, maps, plans, and estimates shall be made under the direction of and certified by a competent irrigation engineer.

Source: SDC 1939, § 61.0901; SDCL, § 46-13-3; SL 1995, ch 253, § 1.



§ 46A-5-4 Determination of funds required--Authorization, issuance, and sale of bonds--Election--Amount of bonds.

46A-5-4. Determination of funds required--Authorization, issuance, and sale of bonds--Election--Amount of bonds. The board of directors shall determine the amount of money necessary to be raised and, if a bond issue is contemplated, the bonds shall be authorized, issued, and sold as provided in chapter 6-8B, if a majority of all electors voting at the bond election authorize the bond issue. Except that no bonds may be issued for more than the actual estimated cost of formulating the general plan of proposed operation, including surveys, examinations, and plans that demonstrate the practicality of the plan, and the actual estimated cost of the purchases and construction work described in the general plan of proposed operation, as finalized. Estimated expenses relating to the issuance and sale of the bonds including bond printing expenses, bond registration fees, legal fees, fiscal agency fees, publication costs and election expenses, and capitalized interest during the estimated construction period and for one year thereafter may also be paid out of the proceeds of the bond issue.

Source: SDC 1939, § 61.0901; SDCL, § 46-13-4; SL 1976, ch 277, § 7; SL 1977, ch 366, § 2; SL 1984, ch 43, § 120; SL 1995, ch 253, § 2.



§ 46A-5-4.1 Eligibility to vote in bond election.

46A-5-4.1. Eligibility to vote in bond election. Any other provision of law notwithstanding, only those electors whose land may be assessed to finance bonds are eligible to vote in an election held pursuant to the provisions of § 46A-5-4.

Source: SL 1984, ch 295, § 2.



§ 46A-5-5 Contract with United States for construction, operation, and maintenance of works--Bonds not deposited in connection therewith, issuance unnecessary--Issuance of bonds for funds in addition to amount of federal contract.

46A-5-5. Contract with United States for construction, operation, and maintenance of works--Bonds not deposited in connection therewith, issuance unnecessary--Issuance of bonds for funds in addition to amount of federal contract. If any contract is made with the United States as provided in § 46A-5-18 and bonds are not to be deposited with the United States in connection with such contract, bonds need not be issued or, if required to raise funds in addition to the amount of such contract, shall be issued only in the amount needed in addition thereto.

Source: SDC 1939, § 61.0810; SL 1953, ch 482; SDCL, § 46-13-5.



§ 46A-5-6 Location of line of canal and branches--Purchase or condemnation of property.

46A-5-6. Location of line of canal and branches--Purchase or condemnation of property. The board of directors, its agents, and employees may enter upon any land within the district to make surveys and may locate the line of any canal and the necessary branches for the location. The board of directors may acquire, either by purchase or condemnation, all lands and waters and other property necessary for the construction, use, maintenance, repair, and improvement of any canal, canals, power plants, pumping stations, and lands for reservoirs for storage of water and all necessary appurtenances. The board of directors may acquire by purchase or condemnation, for the use of the district, any irrigation works, power plant, pumping station, ditches, canals, or reservoirs already constructed. In case of purchase, the bonds of the district may be used at their par value in payment, as provided in this title.

Source: SDC 1939, § 61.0810; SL 1953, ch 482; SDCL § 46-13-6; SL 1976, ch 277, § 8; SL 2011, ch 165, § 378.



§ 46A-5-7 Construction of works for collection and distribution of water--Furnishing of water for irrigation.

46A-5-7. Construction of works for collection and distribution of water--Furnishing of water for irrigation. The board of directors may also construct the necessary dams, reservoirs, pumping station, and works for the collection and distribution of water for the district and do any and every lawful act necessary to be done that sufficient water may be furnished to each tract of land in the district for irrigation purposes.

Source: SDC 1939, § 61.0810; SL 1953, ch 482; SDCL, § 46-13-7; SL 1976, ch 277, § 9.



§ 46A-5-8 Right-of-way for laterals--Duties of board of directors--Eminent domain.

46A-5-8. Right-of-way for laterals--Duties of board of directors--Eminent domain. The board of directors shall make all necessary arrangements for right-of-way for laterals from the main canal to each tract of land subject to assessment, and if necessary the board shall exercise its right of eminent domain to procure right-of-way for laterals. This section does not deprive any person entitled thereto from exercising the right of eminent domain.

Source: SDC 1939, § 61.0809; SDCL, § 46-13-8; SL 1993, ch 256, § 74.



§ 46A-5-9 Right-of-way for works for collection of water over state lands and waters.

46A-5-9. Right-of-way for works for collection of water over state lands and waters. The right-of-way is hereby given, dedicated, and set apart to locate, construct, and maintain such works over and through any of the lands which are or may be the property of the state; and there also is given, dedicated, and set apart for the use and purposes aforesaid all water and water rights owned by the state within the district.

Source: SDC 1939, § 61.0922; SDCL, § 46-13-9.



§ 46A-5-10 Construction of works across streams, watercourses, highways, and railways.

46A-5-10. Construction of works across streams, watercourses, highways, and railways. The board of directors may construct works across any stream of water, watercourse, street, avenue, highway, railway, canal, ditch, or flume that the route of the canal may intersect or cross, in such manner as to afford security to life and property. However, the board shall restore the stream of water, watercourse, street, avenue, highway, railway, canal, ditch, or flume to its former state as near as may be, or in a manner that will not unnecessarily impair its usefulness. Any company whose railroad is intersected or crossed by such works may unite with the board in forming the intersections and crossings, and grant the privileges specified in this section. If the railroad company and the board, or the owners and controllers of the property, thing, or franchise to be crossed, cannot agree upon the amount to be paid for the crossing, or the points or the manner of the crossing, the issues shall be ascertained and determined in all respects as provided in condemnation proceedings.

Source: SDC 1939, § 61.0922; SDCL § 46-13-10; SL 2011, ch 165, § 379.



§ 46A-5-11 Property acquired for project--Title vested in district--Management by board of directors.

46A-5-11. Property acquired for project--Title vested in district--Management by board of directors. The legal title to all property acquired under the provisions of chapters 46A-4 to 46A-7, inclusive, shall immediately and by operation of law vest in such irrigation district in its corporate name, and shall be held by such district in trust for, and is hereby dedicated and set apart to, the uses and purposes set forth in said chapters. The board of directors is hereby authorized to hold, use, acquire, manage, occupy, and possess such property as herein provided.

Source: SDC 1939, § 61.0811; SDCL, § 46-13-11.



§ 46A-5-12 Acquisition of property--Actions and proceedings by and against district.

46A-5-12. Acquisition of property--Actions and proceedings by and against district. The board of directors may take conveyances or other assurances for all property acquired by it under the provisions of chapters 46A-4 to 46A-7, inclusive, in the name of the irrigation district, for the uses and purposes provided in this chapter. The board may institute and maintain any actions and proceedings at law or in equity necessary or proper in order to carry out fully the provisions of chapters 46A-4 to 46A-7, inclusive, and to enforce, maintain, protect, or preserve any rights, privileges, and immunities created by those chapters or acquired in pursuance of such rights, privileges, and immunities. In all actions or proceedings the board may sue, appear, and defend, in person or by attorney, and in the name of the irrigation district.

Source: SDC 1939, § 61.0813; SDCL § 46-13-12; SL 2011, ch 165, § 380.



§ 46A-5-13 Adoption of plan of works--Notice of plan and call for bids--Publication--Contents.

46A-5-13. Adoption of plan of works--Notice of plan and call for bids--Publication--Contents. After adopting a plan of canals, storage reservoirs, and works, the board of directors shall publish notice of the plan, not less than twenty days after it is adopted, in one newspaper published in each of the counties in which the district is situated, if a newspaper is published in the counties, and in such other newspapers as the board deems advisable, calling for bids for the construction of the work or any portion of the work. If less than the whole work is advertised, the portion so advertised shall be particularly described in the notice. The notice shall set forth that plans and specifications can be seen at the office of the board, and that the board will receive sealed proposals for the work, and that the contract will be let to the lowest responsible bidder. The notice shall state the time and place for opening the proposals, which at the time and place shall be opened in public. As soon as convenient after the bids are opened, the board shall let such work, either in part or as a whole, to the lowest responsible bidder. Alternatively, the board may reject any bid and readvertise for proposals, or may proceed to construct the work under its own superintendence.

Source: SDC 1939, § 61.0919; SDCL § 46-13-13; SL 2011, ch 165, § 381.



§ 46A-5-14 Contractor's bond--Sureties--Approval by board of directors--Terms.

46A-5-14. Contractor's bond--Sureties--Approval by board of directors--Terms. The person or persons to whom a contract may be awarded shall enter into a bond with good and sufficient sureties, to be approved by the board of directors, payable to such district for its use, in an amount equal to the contract price for the faithful performance of the contract.

Source: SDC 1939, § 61.0919; SDCL, § 46-13-14; SL 1976, ch 277, § 10.



§ 46A-5-15 Work done under engineer--Approval by board of directors.

46A-5-15. Work done under engineer--Approval by board of directors. The work shall be done under the direction and to the satisfaction of an engineer and be approved by the board of directors.

Source: SDC 1939, § 61.0919; SDCL, § 46-13-15; SL 1995, ch 253, § 3.



§ 46A-5-16 Contracts for material--Lowest responsible bidder--Security for bid, amount, forfeiture.

46A-5-16. Contracts for material--Lowest responsible bidder--Security for bid, amount, forfeiture. Contracts for the purchase of material shall be awarded to the lowest responsible bidder. Bidders may be required to put up a certified check in the sum of five percent of the bid, to be forfeited to the district in the event that the bidder does not execute the contract if awarded to him.

Source: SDC 1939, § 61.0919; SDCL, § 46-13-16.



§ 46A-5-17 Bids unnecessary for contract with United States.

46A-5-17. Bids unnecessary for contract with United States. The provisions of §§ 46A-5-13 to 46A-5-16, inclusive, do not apply in case of any contract between the district and the United States.

Source: SDC 1939, § 61.0919; SDCL § 46-13-17; SL 2011, ch 165, § 382.



§ 46A-5-18 Contracts with United States concerning federal reclamation acts and water supply.

46A-5-18. Contracts with United States concerning federal reclamation acts and water supply. The board of directors may enter into any obligation or contract with the United States for the construction, operation, and maintenance of the necessary works for the delivery and distribution of water under the provisions of the federal reclamation acts and all acts amendatory thereof, or supplementary thereto, and the rules and regulations established under such acts, as amended to January 1, 2011. The board may contract with the United States for a water supply under any act of Congress providing for or permitting such contract.

Source: SDC 1939, § 61.0810; SL 1953, ch 482; SDCL § 46-13-18; SL 2011, ch 165, § 383.



§ 46A-5-19 Deposit of district bonds as security for federal contract.

46A-5-19. Deposit of district bonds as security for federal contract. If any contract is made with the United States as provided in this chapter, bonds of the district may be deposited with the United States at ninety percent of their par value, to secure the amount to be paid by the district to the United States under any such contract. The bonds may be held by the United States, and if deemed desirable, or if the appraised value of the land is double the bonded indebtedness, the bonds may be sold by the United States. The net proceeds received from the sale of the bonds shall be applied to the liquidation of the contract indebtedness of the district to the United States. The interest and principal on the bonds shall be provided for by assessment and levy as in the case of other bonds of the district and regularly paid to the United States, to be applied as provided in the contract.

Source: SDC 1939, § 61.0810; SL 1953, ch 482; SDCL § 46-13-19; SL 2011, ch 165, § 384.



§ 46A-5-20 District bonds not deposited as security for federal contract.

46A-5-20. District bonds not deposited as security for federal contract. If bonds of the district are not deposited with the United States pursuant to § 46A-5-19, the board of directors shall include as part of any levy or assessment provided for in this title an amount sufficient to meet each year all payments accruing under the terms of any contract made pursuant to § 46A-5-18.

Source: SDC 1939, § 61.0810; SL 1953, ch 482; SDCL § 46-13-20; SL 2011, ch 165, § 385.



§ 46A-5-21 District appointment as fiscal agent of United States--Collection of money for federal reclamation projects.

46A-5-21. District appointment as fiscal agent of United States--Collection of money for federal reclamation projects. The board of directors may accept on behalf of the district appointment of the district as fiscal agent of the United States or authorization of the district by the United States to make collections of the money for and on behalf of the United States in connection with any federal reclamation project, organized under this title as an irrigation district, whereupon the district may act and assume the duties and liabilities incident to such action. The board may do anything required by the federal statutes in connection with such duties and liabilities, and all things required by the rules and regulations established by any department of the federal government in regard to such duties and liabilities.

Source: SDC 1939, § 61.0810; SDCL § 46-13-20; SL 1953, ch 482; SL 2011, ch 165, § 386.



§ 46A-5-23 Flow of water through ditches and canals at full capacity.

46A-5-23. Flow of water through ditches and canals at full capacity. The board of directors shall keep the water flowing through the ditches and canals under its control to the full capacity of the ditches and canals in times of high water and when the water can be beneficially applied to the lands thereunder and does not interfere with the rights of other appropriators.

Source: SDC 1939, § 61.0927; SDCL § 46-13-23; SL 2011, ch 165, § 387.



§ 46A-5-24 Measuring devices, placement--System for interchange of water--Duties of board of directors.

46A-5-24. Measuring devices, placement--System for interchange of water--Duties of board of directors. Upon motion of the board of directors or upon the filing of a petition in the office of the board, signed by a majority of the electors in the district, requesting that regulations be adopted by the board permitting and providing for any of the following specific orders or changes in the method of operating its canal, the board shall immediately provide for the adoption and enforcement of the regulations. The regulations shall require:

(1) That a measuring device be placed in or near the headgate or any main diverting gate of the main canal, in order that a continuous record shall be kept by such district of the amount of water received in the canal for the use of the lands in such district;

(2) That measuring devices be placed in or near the headgate of all main laterals and distributing laterals within the district from and by which water is diverted to tracts or units of twenty acres or more, for the purpose of determining at all times the amount of water going to or being received upon any such tract of land, and requiring the superintendent of the canal to keep a separate and correct record of the amount of water delivered through each of such headgates at all times, and file the record in the office of the board of directors for public inspection; and

(3) That a system be provided for the interchange of water from one tract of land to another at the option of the owners or lessees of any lands within such district at any time, and that regulations made by the board of directors for delivering water in alternate sections of a canal or ditch do not interfere with this right.
Source: SDC 1939, § 61.0927; SDCL, § 46-13-24; SL 1993, ch 256, § 75.



§ 46A-5-25 Apportionment of water by board.

46A-5-25. Apportionment of water by board. If the water supply is not sufficient to supply continuously the lands susceptible of irrigation from the water supply, the board of directors shall apportion, in a just and equitable proportion, a certain amount of the water upon certain or alternate days to different localities, as the board deems best for the interests of all concerned and with due regard to the legal and equitable rights of all.

Source: SDC 1939, § 61.0926; SDCL § 46-13-25; SL 2011, ch 165, § 388.



§ 46A-5-26 Liability for negligence in delivering or failure to deliver water--Notice to district chair--Time for service of notice and action.

46A-5-26. Liability for negligence in delivering or failure to deliver water--Notice to district chair--Time for service of notice and action. Every irrigation district within this state is liable in damages for negligence in delivering or failure to deliver water to the users from its canal to the same extent as private persons and corporations if the person suffering damage, within thirty days after such negligence or failure, serves a notice in writing on the chair of the board of directors of the district, setting forth the acts or omissions on the part of the district which it is claimed constitute such negligence or failure, and that the person expects to hold the district liable for whatever damages may result. Such action may be brought not later than one year from the time the cause of action accrues.

Source: SDC 1939, § 61.0853; SDCL § 46-13-26; SL 2011, ch 165, § 389.



§ 46A-5-27 Diversion of water from channel unauthorized without payment of just compensation.

46A-5-27. Diversion of water from channel unauthorized without payment of just compensation. Nothing contained in chapters 46A-4 to 46A-7, inclusive, authorizes any person to divert the waters of any river, creek, stream, canal, or ditch from its channel, so that the vested right of any person having any interest in the river, creek, stream, canal, or ditch, or the waters of the river, creek, stream, canal, or ditch, is invaded or interfered with, unless previous compensation has been determined and paid under the laws of this state authorizing the taking of private property for public use.

Source: SDC 1939, § 61.0928; SDCL § 46-13-27; SL 2011, ch 165, § 390.



§ 46A-5-28 Appropriation from district general fund for advertising.

46A-5-28. Appropriation from district general fund for advertising. The board of directors of any irrigation district may appropriate money from its general fund for the purpose of advertising the district's possibilities and advantages to the world as a home and as a location for agriculture, factories, and other legitimate enterprises. The appropriation may not exceed the sum of two and one-half cents for each irrigable acre within the irrigation district.

Source: SDC 1939, § 61.0854; SDCL § 46-13-28; SL 2011, ch 165, § 391.



§ 46A-5-29 General fund of district--Appropriation by board of directors for support of county fair, maximum amount.

46A-5-29. General fund of district--Appropriation by board of directors for support of county fair, maximum amount. The board of directors of any irrigation district may, in its discretion, appropriate from its general fund not to exceed one hundred dollars in any one year for the support of one county fair located within the county of said district or within the county where the major portion of such district is located.

Source: SDC 1939, § 61.0855; SDCL, § 46-13-29.



§ 46A-5-30 Repealed.

46A-5-30. Repealed by SL 1995, ch 253, § 4



§ 46A-5-31 Contract to supply water to users for nonirrigation purposes--Authority of district to enter.

46A-5-31. Contract to supply water to users for nonirrigation purposes--Authority of district to enter. An irrigation district may enter into a contract to supply water to users for purposes other than irrigation if the contract does not compromise the ability of the electors to obtain the waters to which they are entitled. A contract executed pursuant to this section constitutes the entire obligation of any such user to the irrigation district.

Source: SL 1984, ch 294, § 36; SL 1995, ch 253, § 5.






Chapter 06 - Irrigation District Contracts And Financing

§ 46A-6-1 Unauthorized debts and liabilities prohibited.

46A-6-1. Unauthorized debts and liabilities prohibited. Neither the board of directors, nor any other officers of an irrigation district, may incur any debt or liability, either by issuing bonds or otherwise, in excess of the express provisions of chapters 46A-4 to 46A-7, inclusive, and any debt or liability incurred in excess of such express provisions is void.

Source: SDC 1939, § 61.0817; SDCL § 46-14-1; SL 2011, ch 165, § 392.



§ 46A-6-2 Contracts for supply of water to irrigate lands--Source of supply.

46A-6-2. Contracts for supply of water to irrigate lands--Source of supply. The board of directors of any irrigation district may enter into contracts for a supply of water for the irrigation of the lands within the irrigation district with any person or with the United States. The source of supply of the water may be either within or without the boundaries of this state, and the water supply may be either the entire supply of water for the district or to supplement an appropriation already made by the district.

Source: SDC 1939, § 61.0929; SDCL § 46-14-2; SL 2011, ch 165, § 393.



§ 46A-6-3 Payment within one year of purchase price of water supply--Tax levy.

46A-6-3. Payment within one year of purchase price of water supply--Tax levy. If the contract provided in § 46A-6-2 provides for payment of the entire purchase price of the water supply within one year after the making of the contract, the board of directors of the district shall, at the time of entering into the contract, pass a resolution that a levy shall be made sufficient to raise a sum necessary to pay the purchase price. The board of directors shall thereafter, and at the same time the levy for other taxes of the district is made, levy a tax against the taxable property of the district sufficient to raise and pay the sum.

Source: SDC 1939, § 61.0930; SDCL § 46-14-3; SL 2011, ch 165, § 394.



§ 46A-6-4 Contract to supply water to irrigate lands--Payments extending more than one year--Submission to voters for approval or disapproval, general or special election, notice, conduct of election--Approval of contract by voters--Annual tax levy to pay amount due.

46A-6-4. Contract to supply water to irrigate lands--Payments extending more than one year--Submission to voters for approval or disapproval, general or special election, notice, conduct of election--Approval of contract by voters--Annual tax levy to pay amount due. If such contract provides for payments to be made extending over a period of more than one year from the date of making such contract, the board of directors shall submit such contract to the legal voters of such district at any general election, or at a special election called therefor, for the approval or disapproval of such contract. If a special election is called for such purpose the notice of election, conduct of such election, and canvass of the votes shall so far as practicable be the same as elections held for the purpose of voting upon the issuance of bonds. The ballots at such elections shall have printed thereon "For approval of contract for water supply" and "Against approval of contract for water supply." Notice of such election need not give the entire contract, but shall be sufficient if it shall state in a general way the substance thereof. If a majority of the voters voting on such proposition, vote for approval of such contract, the board of directors shall enter into such contract and shall thereafter, at the time the other taxes of the district are levied, levy a tax on the taxable property of the district sufficient to pay the amount due and to become due on such contract before the next annual levy in such district.

Source: SDC 1939, § 61.0931; SDCL, § 46-14-4.



§ 46A-6-4.1 Eligibility to vote on water supply contract.

46A-6-4.1. Eligibility to vote on water supply contract. Only those electors whose land may be assessed to finance the water supply contract are eligible to vote in an election held pursuant to the provisions of § 46A-6-4.

Source: SL 1984, ch 295, § 2.



§ 46A-6-5 Drainage of land by district--Special assessments and funds--Surveys--Eminent domain--Contract with United States.

46A-6-5. Drainage of land by district--Special assessments and funds--Surveys--Eminent domain--Contract with United States. Any organized irrigation district may whenever it appears necessary, proper, or beneficial to drain any of the land within the district, either for the benefit of the land actually requiring drainage or for the protection of other lands within the district, whether the irrigation works have been actually acquired or constructed or not, cause drainage canals and works to be constructed. For these purposes, the district may levy special assessments or otherwise provide funds necessary to properly drain the lands, enter upon lands for the purpose of making surveys, exercise the right of eminent domain, and contract for the construction of necessary ditches. The district may extend the drainage ditches outside of the limits of the district for the purpose of conducting the drainage water to other lands upon which the water may be lawfully used or to return the water to some natural watercourse. The powers granted in this section include the power to enter into a contract with the United States of America to carry out and effectuate all proper drainage of the district or any part of the district; and any such contract shall be treated, to all intents and purposes, as if made under the provisions of this chapter.

Source: SDC 1939, § 61.0817; SDCL § 46-14-5; SL 2011, ch 165, § 395.



§ 46A-6-6 Contract with United States for drainage of lands in district--Contract by board of directors for drainage of contiguous outside lands, assumption of cost and repayment to United States.

46A-6-6. Contract with United States for drainage of lands in district--Contract by board of directors for drainage of contiguous outside lands, assumption of cost and repayment to United States. Whenever any irrigation district shall have contracted with the United States to effectuate the drainage of the lands within the district, or any part thereof, the board of directors, if it deems it for the best interests of the irrigation district, may enter into a contract to provide for the drainage of contiguous outside lands, the cost of such drainage work to be assumed and repaid to the United States by the irrigation district as a part of the irrigation district's obligation for the drainage of district lands.

Source: SDC 1939, § 61.0924; SDCL, § 46-14-6.



§ 46A-6-7 Submission of federal contract to voters at general or special election--Notice--Approval by voters.

46A-6-7. Submission of federal contract to voters at general or special election--Notice--Approval by voters. The board of directors shall submit the contract referred to in § 46A-6-6 to the electors of the irrigation district at a general election, or at a special election called for that purpose. If a special election is called for that purpose, notice of election shall be given, the election shall be conducted, and the votes shall be canvassed, so far as practicable, in the manner provided for elections held for the purpose of voting upon the issuance of bonds. The ballots at the election shall have printed on the ballots "For the approval of contract for drainage of contiguous lands outside the boundaries of the irrigation district," and "Against approval of contract for drainage of contiguous lands outside the boundaries of the irrigation district." The notice of election need not give the entire contract. It is sufficient if the notice states in a general way the substance of the contract. If a majority of the voters voting on the proposition vote for approval of the contract, the board of directors may enter into the contract.

Source: SDC 1939, § 61.0925; SDCL § 46-14-7; SL 2011, ch 165, § 396.



§ 46A-6-8 Supplemental or amendatory contracts with United States--Amount of principal indebtedness not increased.

46A-6-8. Supplemental or amendatory contracts with United States--Amount of principal indebtedness not increased. The board of directors of any irrigation district established and organized under the laws of South Dakota, if deemed advisable and in the best interests of the district, may enter into any contract with the United States supplementing or amending any original contract with the United States, if the original contract was entered into pursuant to the provisions of chapters 46A-4 to 46A-7, inclusive, and if the supplementary or amendatory contract does not increase the amount of principal indebtedness of the district to the United States as it exists at the date of the supplementary or amendatory contract.

Source: SL 1939, ch 293, § 1; SDC Supp 1960, § 61.0847-1; SDCL § 46-14-8; SL 2011, ch 165, § 397.



§ 46A-6-9 Election and judicial confirmation not required for supplementary or amendatory contracts--Resolution of board.

46A-6-9. Election and judicial confirmation not required for supplementary or amendatory contracts--Resolution of board. If any supplementary or amendatory contract is made with the United States under § 46A-6-8, no election is necessary, nor is the board of directors of the irrigation district required to proceed for a judicial confirmation of the making of the contract and the terms of the contract. It is sufficient in the case of a contract made with the United States under § 46A-6-8 for the board of directors of any irrigation district to authorize the execution of the contract by its president and secretary by appropriate resolution adopted at any regular or special meeting of the board of directors.

Source: SL 1939, ch 293, § 2; SDC Supp 1960, § 61.0847-1; SDCL § 46-14-9; SL 2011, ch 165, § 398.



§ 46A-6-10 Prior supplemental contracts with United States validated.

46A-6-10. Prior supplemental contracts with United States validated. Any contract between the United States and any irrigation district made before February 9, 1939, as a contract supplementing or amending any original contract between the United States and any irrigation district, and which original contract was entered into pursuant to the laws of the State of South Dakota governing the making of a contract between the United States and an irrigation district, and which supplementary or amendatory contract was not authorized at an election of the district electors and thereafter judicially confirmed by a court of competent jurisdiction, is hereby ratified, approved, and confirmed as a valid and subsisting contract of such irrigation district.

Source: SL 1939, ch 293, § 3; SDC Supp 1960, § 61.0847-1; SDCL, § 46-14-10.



§ 46A-6-11 to 46A-6-14. Repealed.

46A-6-11 to 46A-6-14. Repealed by SL 1984, ch 43, § 131



§ 46A-6-15 Covenants and agreements to protect security and payment of bonds.

46A-6-15. Covenants and agreements to protect security and payment of bonds. Any resolution authorizing the issuance of bonds of the irrigation district may contain covenants and agreements on the part of the district to protect and safeguard the security and payment of the bonds. The covenants and agreements shall be a part of the contract with the holders of the bonds, including agreements for setting aside reserves or debt service funds and the regulation, investment, and disposition of the reserves or debt service funds; agreements on the use of trustees to further protect the interest of bondholders; and any other agreements, of a like or different nature, that in any way affect the security or protection of bonds of the district.

Source: SL 1976, ch 277, § 26; SDCL Supp, § 46-14-14.1; SL 2011, ch 165, § 399.



§ 46A-6-16 Bonds of district to be delivered to United States under reclamation contract--Form--Terms--Denominations.

46A-6-16. Bonds of district to be delivered to United States under reclamation contract--Form--Terms--Denominations. Bonds authorized and issued as provided in § 46A-5-4 for the purpose of being delivered to the United States and held or sold by it, shall be in the form, terms, and denominations as may be fixed by the secretary of the interior in carrying out the provisions of the act of Congress of June 17, 1902, (32 Stat. 388), as amended to January 1, 2011, and any acts that are supplementary to the act.

Source: SDC 1939, § 61.0901; SDCL § 46-14-15; SL 1984, ch 43, § 121; SL 2011, ch 165, § 400.



§ 46A-6-17 Issuance of bond not necessary--Cost and expenses of property and works covered by contract between district and United States.

46A-6-17. Issuance of bond not necessary--Cost and expenses of property and works covered by contract between district and United States. Bonds need not be issued where the cost and expense of purchasing and acquiring property and constructing the works and improvements herein provided for are covered by a contract between the district and the United States.

Source: SDC 1939, § 61.0921; SDCL, § 46-14-16.



§ 46A-6-18 Repealed.

46A-6-18. Repealed by SL 1984, ch 43, § 131



§ 46A-6-19 Payment of bonds and interest--Annual assessment upon real property of district.

46A-6-19. Payment of bonds and interest--Annual assessment upon real property of district. The bonds, and the interest on the bonds, shall be paid by revenue derived from an annual assessment upon the real property of the district. All real property of the district is liable to be assessed for such payments as provided in chapter 46A-7, and for all payments due or to become due to the United States under any contract between the district and the United States for which bonds of the district have not been deposited with the United States.

Source: SDC 1939, § 61.0903; SDCL § 46-14-18; SL 2011, ch 165, § 401.



§ 46A-6-20 , 46A-6-21. Repealed.

46A-6-20, 46A-6-21. Repealed by SL 1984, ch 43, § 131



§ 46A-6-22 Debt service fund--Investment in federal or state bonds or certificates of deposit, deposits in banks within state.

46A-6-22. Debt service fund--Investment in federal or state bonds or certificates of deposit, deposits in banks within state. Every district maintaining a debt service fund for the payment of outstanding bonds shall keep the accumulations in the debt service fund deposited with the lawful depositories or invested in registered warrants or bonds of any municipal or public corporation of the state, or bonds, notes, or other obligations issued by any federal land bank, federal intermediate credit bank, bank for cooperatives, or any or all of the federal farm credit banks, or obligations of the United States, or bonds or securities of any kind issued by the state, and the interest accruing on the investment shall be credited to the debt service fund. Moneys in any debt service fund shall be invested only in the above-named securities as will become due and payable on or before the date when the bonds for the payment of which the debt service fund was created become due and payable, except bonds of the United States or of the state.

In carrying out the provisions of this section, all transactions shall be by resolution of the board of directors.

Source: SDC 1939, § 61.0918; SDCL, § 46-14-21; SL 1984, ch 43, § 122.



§ 46A-6-23 Interest on due and unpaid interest coupons of bonds--Election to authorize--Form of ballots.

46A-6-23. Interest on due and unpaid interest coupons of bonds--Election to authorize--Form of ballots. A district by a majority vote may provide and authorize the payment of interest on any or all due and unpaid interest coupons attached to valid and outstanding bonds of the district heretofore or hereafter issued and sold, from the date of registration of the interest coupons for payment or, if previously registered, from the date of election to pay interest, until paid. The question may be submitted at any general or special election of the district by ballot, which shall generally describe the bonds to which the coupons are attached by number, series, and date of issue. The ballots shall be in substantially the following form:

For the payment of interest on coupons attached to bonds numbered ____, series ____, dated ____ at ____ percent per annum--Yes (or No).

The election shall be governed by the law relating to bond elections in these districts.

Source: SDC 1939, § 61.0901; SDCL, § 46-14-22; SL 1983, ch 28, § 55.



§ 46A-6-24 Interest on unpaid coupons--Majority vote of electors--Adoption declared by board--Levy for capital projects fund--Stamping of coupons by county treasurer.

46A-6-24. Interest on unpaid coupons--Majority vote of electors--Adoption declared by board--Levy for capital projects fund--Stamping of coupons by county treasurer. If a majority of the ballots cast on such proposition shall be in favor thereof, the board of directors shall declare the same adopted and the funds to pay such interest shall be estimated and included in the levy for the capital projects fund of such irrigation district as provided by law. Thereafter, upon the presentation of any bond with coupons attached, or any detached coupons of such bonds upon which interest is payable under the provisions of this chapter, the treasurer shall stamp or write on such coupons: Bears interest at ____ percent per annum from the date of registration for payment (or) from date of election to pay interest (if previously registered for payment).
____________________________________________________________________
County Treasurer.

Payment of such coupon shall include the payment of the interest accruing under this chapter.

Source: SDC 1939, § 61.0901; SDCL, § 46-14-23.



§ 46A-6-25 to 46A-6-28. Repealed.

46A-6-25 to 46A-6-28. Repealed by SL 1984, ch 43, § 131



§ 46A-6-29 Contract with United States guaranteeing bonds of district or extending financial credit.

46A-6-29. Contract with United States guaranteeing bonds of district or extending financial credit. Any irrigation district organized under the laws of this state for irrigation or drainage purposes may enter into contracts with the United States whereby the bonds of the district are guaranteed by the United States, or financial credit is extended by the United States to the district, for the sale, purchase or use of any canal, ditch, reservoir, right-of-way, irrigation or drainage system, or other property owned or to be acquired for the use of the district.

Source: SDC 1939, § 61.0846; SDCL § 46-14-28; SL 2011, ch 165, § 402.



§ 46A-6-30 Compliance with federal and state laws--Rights of district to contract.

46A-6-30. Compliance with federal and state laws--Rights of district to contract. Any irrigation district may accept any of the provisions of any act of Congress of the United States applicable to the district and may obligate itself to comply with laws, rules, and regulations promulgated by any department of the United States pursuant to the act. Irrigation districts contracting with the United States under the provisions of this chapter shall be governed in all matters by the laws of the state relating to irrigation or drainage districts, as the case may be, except in such things as may be otherwise provided for such districts. This section does not limit the rights of any irrigation district under existing laws to purchase a water supply, or otherwise contract, and is cumulative to such existing laws.

Source: SDC 1939, § 61.0847; SDCL § 46-14-29; SL 2011, ch 165, § 403.



§ 46A-6-31 Special court proceeding to confirm contracts or assessments-- Procedure--Partial approval--Curing of defects.

46A-6-31. Special court proceeding to confirm contracts or assessments-- Procedure--Partial approval--Curing of defects. The board of directors may, in connection with making any contract with the United States or others, levying any assessment, or taking any particular steps or action, commence a special proceeding in the circuit court, in and by which the proceedings of the district leading up to or including the making of any such contract, and the validity of any of the terms of the contract, the levying of any such assessment, or the taking of any particular steps or action, shall be judicially examined, approved, and confirmed or disapproved and disaffirmed. The practice and procedure for the confirmation of any step or action provided for shall conform as nearly as possible with the practice and procedure now provided for the confirmation before the issuance and sale of bonds of irrigation districts. The court may approve and confirm the proceedings in part and may disapprove and declare illegal or invalid other and subsequent parts of the proceedings. Insofar as possible, the court shall remedy and cure all defects in the proceedings.

Source: SDC 1939, § 61.0812; SDCL § 46-14-30; SL 2011, ch 165, § 404.



§ 46A-6-32 Confirmation of issue and sale of bonds by board of directors--Judicial examination in special proceeding--Approval or disapproval by circuit court.

46A-6-32. Confirmation of issue and sale of bonds by board of directors--Judicial examination in special proceeding--Approval or disapproval by circuit court. The board of directors of any irrigation district organized under the provisions of chapter 46A-4 shall, before selling any bonds of such irrigation district, and in its discretion before making any contract, levying any assessment, or taking any special action, commence a special proceeding, in and by which the proceedings of such board and of such district providing for and authorizing the issue and sale of the bonds of such district, the making of any contract, levying of any assessment, or taking any special action, shall be judicially examined, approved, and confirmed, or disapproved and disaffirmed.

Source: SDC 1939, § 61.0841; SDCL, § 46-14-31.



§ 46A-6-33 Petition of board of directors for confirmation of issue and sale of bonds-- Filed in circuit court--Contents.

46A-6-33. Petition of board of directors for confirmation of issue and sale of bonds--Filed in circuit court--Contents. The board of directors of the irrigation district shall file in the circuit court for the county in which the lands of the district, or some portion thereof, are situated, a petition praying, in effect, that its proceedings may be examined, approved, and confirmed by the court. The petition shall state the facts showing the proceedings had for the issue and sale of the bonds, the making of any contract, the levying of any assessment or taking any special action, and shall state generally that the irrigation district was duly organized and that the first board of directors was duly elected; but the petition need not state the facts showing such organization of the district, or the election of the first board of directors.

Source: SDC 1939, § 61.0842; SDCL, § 46-14-32.



§ 46A-6-34 Hearing of petition of board of directors for confirmation of issue and sale of bonds--Notice of filing, publication--Time and place.

46A-6-34. Hearing of petition of board of directors for confirmation of issue and sale of bonds--Notice of filing, publication--Time and place. The court shall fix the time for the hearing of the petition and shall order the clerk of courts to give and publish a notice of the filing of the petition. The notice shall be given and published in the same manner and for the same length of time that the notice of a special election to determine whether the bonds of the district shall be issued is required to be given and published. The notice shall state the time and place fixed for the hearing of the petition and prayer of the petition, and that any person interested in the organization of the district, or in the proceedings for the issue or sale of the bonds, may, on or before the day fixed for the hearing of the petition, answer or otherwise plead to the petition. The petition may be referred to and described in the notice as the petition of the district, giving its name, praying that the proceedings set forth therein may be examined, approved, and confirmed by the court.

Source: SDC 1939, § 61.0843; SDCL, § 46-14-33.



§ 46A-6-35 Pleading to petition of board of directors for confirmation of issue and sale of bonds--Law governing.

46A-6-35. Pleading to petition of board of directors for confirmation of issue and sale of bonds--Law governing. Any person interested in the district, or in the issue or sale of the bonds, may answer or otherwise plead to the petition. The provisions of law respecting such pleading to a complaint shall be applicable to a pleading to the petition. The person so pleading to the petition shall be the defendant to the special proceeding and the district shall be the plaintiff. Every material statement of the petition not especially controverted by the answer must for the purpose of such special proceeding be taken as true; and each person failing to answer the petition shall be deemed to admit as true all the material statements of the petition; the rules of pleading and practice provided by law, which are not inconsistent with the provisions of this chapter, are applicable to the special proceeding provided for herein.

Source: SDC 1939, § 61.0844; SDCL, § 46-14-34.



§ 46A-6-36 Contract with United States amendatory of individual water right contracts--Exception.

46A-6-36. Contract with United States amendatory of individual water right contracts--Exception. If an irrigation district organized under the laws of this state enters into a contract with the United States for the payment of charges due the United States in connection with a federal reclamation project, and the district contract is inconsistent in any respect with the individual water right contracts between the United States and the landowners of the district, the district contract will be taken as amendatory of individual water right contracts affecting district land, the owners, mortgagees, or lienors of which fail to answer the petition. However, the contract entered into with the United States, providing for a different deficiency assessment, shall be approved by a majority vote of the owners of land at an election properly called for such purpose.

Source: SDC 1939, § 61.0844; SDCL § 46-14-35; SL 2011, ch 165, § 405.



§ 46A-6-37 Court hearing on organization of district or issuance of bonds--Determination of legality--Disregard of certain irregularities--Partial approval--Costs.

46A-6-37. Court hearing on organization of district or issuance of bonds--Determination of legality--Disregard of certain irregularities--Partial approval--Costs. Upon the hearing of the special proceeding the court may examine and determine the legality and validity of, and approve and confirm or disapprove and disaffirm, each of the proceedings for the organization of the district, including the petition for the organization of the district and all other steps and matters that may affect the legality or validity of the proceedings and objects set forth in the petition, including any proceedings connected with the voting and issuing of bonds by the district. The court in inquiring into the regularity, legality, or correctness of the proceedings shall disregard any error, irregularity, or omission that does not affect the substantial rights of the parties. The court may approve and confirm the proceedings in part and disapprove and declare illegal or invalid other and subsequent parts of the proceedings, and insofar as possible the court shall remedy and cure all defects in the proceedings. The court shall find and determine whether the notice of the filing of the petition has been duly given and published for the time and in the manner prescribed by this chapter. The costs of the special proceeding may be allowed and apportioned between the parties in the discretion of the court.

Source: SDC 1939, § 61.0845; SDCL § 46-14-36; SL 2011, ch 165, § 406.



§ 46A-6-38 Statement by board--Preparation, contents, and certification--Statement and bonds presented to department--Recording of statement--Registration of bonds.

46A-6-38. Statement by board--Preparation, contents, and certification--Statement and bonds presented to department--Recording of statement--Registration of bonds. If the court determines the proceedings for the organization of the district to be legal and valid and the proceedings for the voting and issuing of the bonds legal and valid, the board of directors shall then prepare a written statement, beginning with the filing of the petition for the organization of the district and including all subsequent proceedings for the organization of the district, the voting and issuing of such bonds or other objects of such petition, and ending with the decree of the court finding the proceedings for the organization of the district and subsequent proceedings legal and valid. If the proceedings are for the confirmation of a bond issue, the board shall present the written statement and the bonds to the Department of Environment and Natural Resources and the written statement shall be certified under oath by the board of directors of the district. The Department of Environment and Natural Resources shall record the statement and register the bonds in its office, and no such bonds may be issued or be valid unless they are registered and have endorsed on the bonds a certificate of the Department of Environment and Natural Resources showing that the bonds are issued pursuant to law, the date filed in the office of the department being the basis of the certificate.

Source: SDC 1939, § 61.0845; SDCL § 46-14-37; SL 1977, ch 366, § 7; SL 2011, ch 165, § 407.



§ 46A-6-39 Borrowing to make payments on federal contracts.

46A-6-39. Borrowing to make payments on federal contracts. The board of directors of any irrigation district in this state sustaining contractual relations with the United States may borrow funds for the purpose of making any necessary payments on the contracts, and may pledge the credit of the district for the payment of the contracts.

Source: SDC 1939, § 61.0814; SDCL § 46-14-38; SL 2011, ch 165, § 408.



§ 46A-6-40 Borrowing for unforeseen or unusual conditions in operation and maintenance.

46A-6-40. Borrowing for unforeseen or unusual conditions in operation and maintenance. The board of directors may borrow funds to meet the necessities of any unforeseen or unusual conditions arising in the operation and maintenance of the irrigation system of the district and may pledge the credit of the district for the payment of the debt.

Source: SDC 1939, § 61.0814; SDCL § 46-14-39; SL 2011, ch 165, § 409.



§ 46A-6-41 Maximum amount of loans--Payment.

46A-6-41. Maximum amount of loans--Payment. The total sum borrowed by any district under the provisions of §§ 46A-6-39 and 46A-6-40 may at no time exceed two-thirds of the amount of the general fund levy of the district for the preceding year. If the levy for the then current year is insufficient to provide for the payment of the sum borrowed, then the payment shall be provided for in the levy for the next ensuing year.

Source: SDC 1939, § 61.0814; SDCL § 46-14-40; SL 2011, ch 165, § 410.



§ 46A-6-41.1 Borrowing funds from conservancy district--Pledge of district credit.

46A-6-41.1. Borrowing funds from conservancy district--Pledge of district credit. The provisions of § 46A-6-41 notwithstanding, the board of directors of any irrigation district may borrow funds from the conservancy district as set forth in § 46A-1-64 if the funds are used for study, planning, design, or engineering purposes. The board may pledge the credit of the district to repay the funds.

Source: SL 1984, ch 294, § 37.



§ 46A-6-42 Funds of district--Deposit in bank, designation by board of directors, release of district treasurer from personal liability.

46A-6-42. Funds of district--Deposit in bank, designation by board of directors, release of district treasurer from personal liability. All funds of every kind and character, including moneys, credits, and other assets, belonging to any irrigation district, shall be by the treasurer deposited in a bank or banks within the State of South Dakota, which bank or banks shall be designated by the board of directors of such district. If no depository is designated, then the treasurer shall designate a bank or banks as a depository for such public funds. The deposit of such public funds as herein designated, shall relieve the treasurer of such irrigation district from personal liability for loss of such funds deposited through the insolvency or failure of such depository while deposited therein.

Source: SDC 1939, § 61.0857; SDCL, § 46-14-41.



§ 46A-6-43 Withdrawal from construction fund and deposit in county treasury--Disbursement by county treasurer--Monthly report.

46A-6-43. Withdrawal from construction fund and deposit in county treasury--Disbursement by county treasurer--Monthly report. The board of directors may draw from time to time from the construction fund and deposit, in the county treasury of the county where the office of the board is situated, any sum in excess of twenty-five thousand dollars. The county treasurer shall receive and receipt for the deposit and place the deposit to the credit of the district. The county treasurer is responsible on the treasurer's official bond for the safekeeping and disbursement of the deposit as provided in this chapter. The county treasurer shall pay out the deposit, or any part of the deposit, only to the treasurer of the district and upon the order of the board, signed by the president and attested by the secretary. The county treasurer shall report in writing on the second Monday in each month the amount of money in the county treasury credited to the district, the amount of receipts for the month preceding, and the amount of money paid out. The report shall be verified and filed with the secretary of the board.

Source: SDC 1939, § 61.0920; SDCL § 46-14-42; SL 2011, ch 165, § 411.



§ 46A-6-44 Costs of acquisition of property and construction of works and improvements--Payment out of construction fund or in district bonds.

46A-6-44. Costs of acquisition of property and construction of works and improvements--Payment out of construction fund or in district bonds. The cost and expense of purchasing and acquiring property, and constructing the works and improvements provided for in chapter 46A-5 and this chapter, shall be wholly paid out of the construction fund or in the bonds of such district at their par value.

Source: SDC 1939, § 61.0921; SDCL, § 46-14-43; SL 1976, ch 277, § 14.



§ 46A-6-45 Additional bonds of district--Priority.

46A-6-45. Additional bonds of district--Priority. If the bonds or the money raised by the sale thereof is insufficient for the purposes for which the bonds were issued, additional bonds may be issued. The lien for taxes for the payment of the interest and principal of the additional bonds may be on a parity with, or subsequent to, the lien of any prior bond issue.

Source: SDC 1939, § 61.0921; SDCL, § 46-14-44; SL 1976, ch 277, § 15; SL 1984, ch 43, § 123.



§ 46A-6-46 Claims against district--Verification required--Oaths administered by district secretary.

46A-6-46. Claims against district--Verification required--Oaths administered by district secretary. All claims against the district shall be verified the same as required in the case of claims filed against counties in this state, and the secretary of the district is authorized to administer oaths to the parties verifying such claims.

Source: SDC 1939, § 61.0920; SDCL, § 46-14-45.



§ 46A-6-47 Claims against district--Allowance--Warrants for payment.

46A-6-47. Claims against district--Allowance--Warrants for payment. No claim may be paid by the district treasurer until the claim has been allowed by the board of directors, and only upon warrants signed by the president and countersigned by the secretary. All warrants shall be drawn and payable to the claimant or bearer, the same as county warrants.

Source: SDC 1939, § 61.0920; SDCL § 46-14-46; SL 2011, ch 165, § 412.



§ 46A-6-48 Insufficient funds for payment of warrants--Endorsement of district treasurer--Interest.

46A-6-48. Insufficient funds for payment of warrants--Endorsement of district treasurer--Interest. If the district treasurer does not have sufficient money on hand to pay any warrant when it is presented for payment, the district treasurer shall endorse on the warrant "Not paid for want of funds," the date, and the treasurer's signature. From the time of presentation until paid, the warrant shall draw interest at a rate to be negotiated by the parties.

Source: SDC 1939, § 61.0920; SDCL § 46-14-47; SL 1983, ch 28, § 56; SL 2011, ch 165, § 413.



§ 46A-6-49 Register of warrants by district treasurer--Payment of warrants in order of presentation.

46A-6-49. Register of warrants by district treasurer--Payment of warrants in order of presentation. The district treasurer shall keep a register that lists each warrant presented for payment, the date and amount of the warrant, to whom payable, the date of the presentation of payment, the date of payment, and the amount paid in redemption of the warrant. All warrants shall be paid in the order of their presentation for payment to the district treasurer.

Source: SDC 1939, § 61.0920; SDCL § 46-14-48; SL 2011, ch 165, § 414.



§ 46A-6-50 District treasurer--Monthly report.

46A-6-50. District treasurer--Monthly report. The district treasurer shall also report to the board of directors in writing, on the first Monday of each month, the amount of money in the district treasury, the amount of receipts for the month preceding, and the amount of items and expenditures, and such report shall be verified and filed with the secretary of the board.

Source: SDC 1939, § 61.0920; SDCL, § 46-14-49.



§ 46A-6-51 Transfer of assets and liabilities of nonprofit entity to district--Approval by governing board and electors.

46A-6-51. Transfer of assets and liabilities of nonprofit entity to district--Approval by governing board and electors. Any nonprofit corporation, cooperative, or association located within an irrigation district may transfer assets, liabilities, contracts, or other obligations to the irrigation district. To be valid, such transfer shall be approved by formal resolution of the governing body of the transferring entity and also shall be approved in an election thereon by an affirmative majority vote of the district electors voting on the question.

Source: SL 1984, ch 295, § 1.



§ 46A-6-52 Annual audit of district when loan agreement in effect--Filing of copies.

46A-6-52. Annual audit of district when loan agreement in effect--Filing of copies. At the close of each fiscal year during which any loan agreement is in effect pursuant to § 46A-3D-18, the irrigation district shall obtain an audit by the State Department of Legislative Audit, or an auditor approved by the State Department of Legislative Audit, of the books, records, and financial affairs of the irrigation district. A written report of the audit shall be kept on file in the principal place of business of the irrigation district, and copies of the report shall be filed in the Office of the Secretary of State and with the Board of Water and Natural Resources.

Source: SL 1986, ch 374, § 5.






Chapter 07 - Irrigation District Assessments And Levies

§ 46A-7-1 Tolls, charges, and assessments--Expenses covered--Levy of assessments.

46A-7-1. Tolls, charges, and assessments--Expenses covered--Levy of assessments. For the purpose of defraying the expenses of the organization of an irrigation district, and for the purpose of defraying all expenses incurred in formulating a general plan for the proposed operation of an irrigation district including surveys, maps, estimates, examinations, and plans made in order to demonstrate the practicability of such general plan, all as authorized by §§ 46A-5-2 and 46A-5-3, and for the purpose of defraying all expenses related to the care, operation, management, repair, and improvement of such portions of its canal and works as are completed and in use, including salaries of officers and employees, the board of directors of the district may either fix rates of tolls and charges and collect the tolls and charges from all persons using such works for irrigation or other purposes, or may provide for the payment of such expenditures by assessments, or by both tolls and assessments. If by assessment, the levy shall be made upon the completion and equalization of the assessment roll in accordance with the benefit received; and the board has the same powers and functions for the purposes of the levy as are now possessed by boards of county commissioners in this state. The assessment shall be collected as provided in this chapter.

Source: SDC 1939, § 61.0921; SDCL § 46-15-1; SL 1976, ch 277, § 16; SL 2011, ch 165, § 415.



§ 46A-7-2 Expenses for completion of irrigation system--Issuance of additional bonds or levy of assessment.

46A-7-2. Expenses for completion of irrigation system--Issuance of additional bonds or levy of assessment. In lieu of the issuance of additional bonds as authorized by § 46A-6-45, the board of directors may provide for the completion of the irrigation system of the district by the levy of an assessment therefor, in the same manner in which the levy of an assessment is made for the other purposes provided for in this chapter.

Source: SDC 1939, § 61.0921; SDCL, § 46-15-2.



§ 46A-7-3 Special assessment--Submission of question of levy--Notice of election--Authorization by majority of votes--Levy of assessment--Entry upon assessment roll and tax list--Collection.

46A-7-3. Special assessment--Submission of question of levy--Notice of election--Authorization by majority of votes--Levy of assessment--Entry upon assessment roll and tax list--Collection. The board of directors may at any time call a special election and submit to the qualified electors of the district the question whether or not a special assessment shall be levied for the purpose of raising money to be applied for any of the purposes provided for in chapters 46A-4 to 46A-7, inclusive. The election shall be called upon the notice prescribed, and the election shall be held and the result of the election determined and declared in all respects in conformity with the provisions of chapters 46A-4 to 46A-7, inclusive. The notice shall specify the amount of money proposed to be raised, and the purpose for which it is intended to be raised. The ballots shall contain the words "Assessment--Yes," "Assessment--No." If a majority of the votes are "Assessment--Yes," the board shall, at the time of the annual levy, levy an assessment sufficient to raise the amount voted. The assessment shall be entered upon the assessment roll and upon the tax list by the county auditor and collected at the same time and in the same manner as other assessments. All revenue laws of this state for the collection of real estate taxes and sale of land for taxes apply to the assessment provided for in this section. When collected, the assessment shall be paid by the county treasurer to the district treasurer for the purpose specified in the notice of the special election.

Source: SDC 1939, § 61.0923; SDCL § 46-15-3; SL 2011, ch 165, § 416.



§ 46A-7-3.1 Eligibility to vote on special assessment.

46A-7-3.1. Eligibility to vote on special assessment. Only those electors whose land may be specially assessed to raise funds are eligible to vote in an election held pursuant to the provisions of § 46A-7-3.

Source: SL 1984, ch 295, § 2.



§ 46A-7-4 Apportionment of benefits accruing to land by irrigation--Basis for annual assessments.

46A-7-4. Apportionment of benefits accruing to land by irrigation--Basis for annual assessments. The director of equalization shall, between the first Monday in May and the first Monday in July in each year, examine each tract or legal subdivision of land in an irrigation district including entered and unentered public lands of the United States, subject to the irrigation district under the act of Congress approved August 11, 1916, entitled "An Act to promote the irrigation of arid lands," as amended to January 1, 2011. The director of equalization shall determine the benefits that will accrue to each tract or subdivision on account of the construction or acquisition of the irrigation works. The amount so apportioned or distributed to each tract or subdivision as finally equalized or confirmed by the court, as the case may be, is the basis for fixing the annual assessments levied against the tracts or subdivisions in carrying out the purposes of chapters 46A-4 to 46A-7, inclusive.

Source: SDC 1939, § 61.0904; SL 1949, ch 435, § 1; SDCL § 46-15-4; SL 2011, ch 165, § 417.



§ 46A-7-5 Apportionment of benefits to land by irrigation works--Assessment made in lieu of bonds or other authorized obligations--Assessment not invalid because in name of wrong person.

46A-7-5. Apportionment of benefits to land by irrigation works--Assessment made in lieu of bonds or other authorized obligations--Assessment not invalid because in name of wrong person. Whenever any assessment is made either in lieu of bonds, or in any annual levy for raising the interest on bonds, or any portion of the principal or the expenses of maintaining the property of the district or any special assessment voted by the electors, it shall be spread upon the lands in proportion to the benefits received, and the whole of the assessment of benefits shall equal the amount of bonds or other obligations authorized at the election last above mentioned. The assessment of any property in the name of the wrong person shall in no way invalidate the assessment thereof.

Source: SDC 1939, § 61.0904; SL 1949, ch 435, § 1; SDCL, § 46-15-5.



§ 46A-7-6 List of apportionment or distribution--Contents--Map of each subdivision with rate of apportionment--Copy filed with department.

46A-7-6. List of apportionment or distribution--Contents--Map of each subdivision with rate of apportionment--Copy filed with department. The director of equalization shall make a list of the apportionment or distribution. The list shall contain a complete description of each subdivision or tract of land of the district, with the amount and rate per acre of the apportionment or distribution of cost and the name of the owners of the subdivision or tract. Alternatively, the director of equalization may prepare a map on a convenient scale showing each of such subdivisions or tracts with the rate per acre of the apportionment entered on the map. If all lands on any map or section of a map are assessed at the same rate, a general statement to that effect is sufficient. The list or map shall be made in duplicate, one of which shall be filed in the office of the Department of Environment and Natural Resources and the other shall remain in the office of the board of directors for public inspection.

Source: SDC 1939, § 61.0904; SL 1949, ch 435, § 1; SDCL § 46-15-6; SL 2011, ch 165, § 418.



§ 46A-7-7 Assessments to meet obligations of contracts with United States--Apportionment of benefits unnecessary under contract.

46A-7-7. Assessments to meet obligations of contracts with United States--Apportionment of benefits unnecessary under contract. If any irrigation district, organized under the laws of this state, has contracted with the United States for a supply of water for the irrigation of lands within the district, the construction of irrigation or drainage works, or the operation of such works, or both, or other purposes authorized by law, the board of directors may make the assessments intended to meet the obligations of the district under the contract in accordance with the method and terms as provided by the contract. No apportionment of benefits by the director of equalization is necessary if so provided in the contract.

Source: SDC 1939, § 61.0904; SL 1949, ch 435, § 1; SDCL § 46-15-7; SL 2011, ch 165, § 419.



§ 46A-7-8 Delivery of assessment roll to secretary--Notice of equalization meeting--Time for meeting--Roll available for inspection.

46A-7-8. Delivery of assessment roll to secretary--Notice of equalization meeting--Time for meeting--Roll available for inspection. On or before the fifteenth day of July in each year, the director of equalization shall complete the assessment roll and deliver it to the secretary of the board of directors. The board shall immediately give notice of the assessment and of the time the board of directors, acting as a board of equalization, will meet to equalize assessments, by publication once each week for at least two consecutive weeks in a newspaper published in each of the counties comprising the district. The time fixed for the meeting may not be less than ten nor more than twenty days from the first publication of the notice; and in the meantime the assessment rolls shall remain in the office of the secretary for the inspection of all persons interested.

Source: SDC 1939, § 61.0905; SL 1949, ch 435, § 2; SDCL § 46-15-8; SL 1972, ch 236, § 5; SL 2011, ch 165, § 420.



§ 46A-7-9 Board of equalization, board of directors constituting--Meetings, purpose--Apportionment of benefits and assessments--Duties of secretary.

46A-7-9. Board of equalization, board of directors constituting--Meetings, purpose--Apportionment of benefits and assessments--Duties of secretary. Upon the day specified in the notice required by § 46A-7-8, for the meeting of the board of directors, which is hereby constituted a board of equalization for that purpose, it shall meet and continue in session from day to day, as long as may be necessary, not to exceed ten days exclusive of Sundays, to hear and determine such objections to the apportionment of benefits and assessments as may come before it; and the board may change the apportionment of benefits and assessments as may be just. The secretary of the board shall be present during its session and note the changes made in the apportionment of benefits and assessments of property, and in the names of the persons whose property is assessed; and within twenty days after the close of the session he shall have the total values and assessments, as finally equalized by the board, extended into columns and added.

Source: SDC 1939, § 61.0906; SDCL, § 46-15-9.



§ 46A-7-10 Acreage assessment to cover bond and contract payments--Special fund.

46A-7-10. Acreage assessment to cover bond and contract payments--Special fund. The board of directors shall then levy an assessment against the acreage of the district sufficient to raise the annual interest on the outstanding bonds, to pay the principal coming due on the outstanding bonds prior to the next levy, and to make all payments due or to become due the ensuing year to the United States under any contract between the district and the United States, which, when collected shall be called the "bond and United States contract fund of irrigation district."

Source: SDC 1939, § 61.0907; SL 1949, ch 435, § 3; SDCL, § 46-15-10; SL 1976, ch 277, § 17.



§ 46A-7-11 Assessment for operation, salaries and expenses.

46A-7-11. Assessment for operation, salaries and expenses. If the board of directors deems it necessary, it may levy an assessment for the care, operation, and maintenance of irrigation works already constructed and for the payment of salaries of officers and general expenses, which assessment shall be called the "general fund of irrigation district."

Source: SDC 1939, § 61.0907; SL 1949, ch 435, § 3; SDCL, § 46-15-11; SL 1976, ch 277, § 18.



§ 46A-7-12 Assessments--Rate of levy, computation.

46A-7-12. Assessments--Rate of levy, computation. In all assessments for the purpose of chapters 46A-4 to 46A-7, inclusive, the rate of levy in any one year shall be computed by adding to the amount or amounts desired to be raised ten percent, to cover anticipated delinquencies, and then dividing the sum thereof by the aggregate of the benefits apportioned for such year as in this chapter provided.

Source: SDC 1939, § 61.0909; SDCL, § 46-15-12.



§ 46A-7-13 Contract with United States providing different deficiency assessment.

46A-7-13. Contract with United States providing different deficiency assessment. If an irrigation district organized under the laws of this state is under contract with the United States providing for a different deficiency assessment than is prescribed in § 46A-7-12, the provisions of the contract shall govern the district in making its assessments, if the contract has been approved by the necessary majority vote of the owners of the land affected at an election properly called for such purpose.

Source: SDC 1939, § 61.0909; SDCL § 46-15-13; SL 2011, ch 165, § 421.



§ 46A-7-14 Neglect or refusal of board to make assessment--Adoption of assessment for preceding year.

46A-7-14. Neglect or refusal of board to make assessment--Adoption of assessment for preceding year. If the board of directors of any irrigation district neglects or refuses to cause an assessment and levy to be made as provided in this chapter, the assessment of property made for the preceding year shall be adopted and shall be the basis of assessment for the district. The county commissioners of the county in which the district was originally organized shall cause an assessment roll of the district to be prepared and shall make the levy for the payment of the principal and interest on bonds, to meet all payments due or to become due the ensuing year to the United States under any contract between the district and the United States, and to meet the expenses for organizing and operating the district, in the same manner and with like effect as if the levy had been made by the board of directors. The expense incident to making the levy shall be borne by the district.

Source: SDC 1939, § 61.0907; SL 1949, ch 435, § 3; SDCL § 46-15-14; SL 2011, ch 165, § 422.



§ 46A-7-15 Modification of contract with United States to eliminate charges or change time of payment--Cancellation of levy or assessment.

46A-7-15. Modification of contract with United States to eliminate charges or change time of payment--Cancellation of levy or assessment. If the board of directors has made a levy or assessment under any contract between the United States and the district, and the United States thereafter modifies or supplements the contract or agreement to eliminate certain charges under the contract or agreement or to make the charges due at a later date than originally provided in the contract or agreement, the board may direct the cancellation of the levy or assessment previously made to raise funds to pay the United States that are under the modification or supplemental contract or agreement made due and payable at a later date.

Source: SDC 1939, § 61.0917; SDCL § 46-15-15; SL 2011, ch 165, § 423.



§ 46A-7-16 Assessments--Computation and entry by secretary--Certification--Tax list.

46A-7-16. Assessments--Computation and entry by secretary--Certification--Tax list. The secretary of the board of directors shall compute and enter in separate columns of the assessment books the respective sums of dollars and cents in each fund, together with the sum payable by each tract obligated to the United States by contract, if any, for the payment of water charges to be paid on the property. The secretary shall certify to the auditor of the county in which the land is located the amount of the taxes in each fund levied upon each tract of land by the board, including sums due the United States, and the auditor shall enter the amount of each in separate columns of the tax list of the county. All tax lists when delivered to the county treasurer shall contain all taxes in each fund levied on each tract of land by the board of the irrigation district.

Source: SDC 1939, § 61.0907; SL 1949, ch 435, § 3; SDCL § 46-15-16; SL 2011, ch 165, § 424.



§ 46A-7-17 Assessments levied for bond and United States contract fund--Collection by county treasurer.

46A-7-17. Assessments levied for bond and United States contract fund--Collection by county treasurer. The assessments levied for the bond and United States contract fund mentioned in § 46A-7-10 shall be collected by the county treasurer at the same time and in the same manner as all other taxes are collected in this state.

Source: SDC 1939, § 61.0907; SL 1949, ch 435, § 3; SDCL, § 46-15-17.



§ 46A-7-18 Capital projects fund tax--Interest coupons received in payment.

46A-7-18. Capital projects fund tax--Interest coupons received in payment. Such county treasurer shall receive in payment of the district capital projects fund tax, for the year in which such taxes were levied, interest coupons issued by such irrigation district, due during such year and payable from such fund, the same as so much lawful money of the United States, if such interest coupons do not exceed the amount of the district capital projects fund which the person tendering the same owes.

Source: SDC 1939, § 61.0907; SL 1949, ch 435, § 3; SDCL, § 46-15-18.



§ 46A-7-19 Assessments levied for general fund--Due date--Warrants received in payment.

46A-7-19. Assessments levied for general fund--Due date--Warrants received in payment. The assessments levied for the general fund mentioned in § 46A-7-11 are due to the county treasurer on the thirty-first day of December next following the levy of the assessments and on the first day of May of the year after which the assessments have been levied for the general fund. All unpaid assessments for the fund become delinquent and draw interest and penalty as follows: on the first day of May and on the first day of each succeeding month, until paid, the Category D rate of interest as established in § 54-3-16 of the amount remaining unpaid shall be added thereto and collected by the treasurer. The county treasurer shall receive in payment of the general fund tax, for the year in which the tax is levied, warrants drawn against the general fund for such year, if the warrants do not exceed the amount of the general fund tax which the person tendering it owes.

Source: SDC 1939, § 61.0907; SL 1949, ch 435, § 3; SDCL, § 46-15-19; SL 1983, ch 28, § 57; SL 1984, ch 319, § 28.



§ 46A-7-20 Taxes received for capital projects and general funds--Remittance by county treasurer.

46A-7-20. Taxes received for capital projects and general funds--Remittance by county treasurer. All such taxes collected or received for the district capital projects and general funds, either in money, interest coupons, or warrants on general fund, by the treasurer of any county other than the one in which the district was originally organized shall be remitted by him to the treasurer of the county in which the district was originally organized, such remittance to be made on the fifth day of each and every month. All such taxes collected or received for the general fund of such district by the treasurer of the county in which the district was originally organized shall be paid to the treasurer of such irrigation district, upon an order signed by the president and secretary of such district, and all warrants received in payment of general fund taxes as provided in § 46A-7-19 may be turned over, as so much money, to the district treasurer on such order.

Source: SDC 1939, § 61.0907; SL 1949, ch 435, § 3; SDCL, § 46-15-20.



§ 46A-7-21 Responsibilities of county treasurer for taxes.

46A-7-21. Responsibilities of county treasurer for taxes. All such taxes collected and paid to the county treasurer shall be received by the treasurer in the treasurer's official capacity. The treasurer is responsible for the safekeeping, disbursement, and payment of the taxes, the same as for other money collected in the treasurer's official capacity.

Source: SDC 1939, § 61.0907; SL 1949, ch 435, § 3; SDCL § 46-15-21; SL 2011, ch 165, § 425.



§ 46A-7-22 Alternative method of collection of assessments against acreage within United States reclamation project.

46A-7-22. Alternative method of collection of assessments against acreage within United States reclamation project. In addition to other provisions of the laws of this state for the collection of assessments levied against the acreage of an irrigation district, the board of directors of any irrigation district organized within a United States reclamation project may make collections of all assessments levied against the acreage of the irrigation district through the office of the board.

Source: SL 1945, ch 348; SDC Supp 1960, § 61.0932; SDCL § 46-15-22; SL 2011, ch 165, § 426.



§ 46A-7-23 Notice of decision to collect assessments against acreage in United States reclamation project.

46A-7-23. Notice of decision to collect assessments against acreage in United States reclamation project. Whenever a board of directors decides by unanimous vote to make collections of assessments, as provided by § 46A-7-22, it shall file notice thereof in the office of the county auditor of each county in which the district is situated.

Source: SL 1945, ch 348; SDC Supp 1960, § 61.0932; SDCL, § 46-15-23; SL 1983, ch 13, § 7.



§ 46A-7-24 Decision of board of directors to collect assessments against acreage within United States reclamation project--Certificate, time for filing--Payment of assessments, time.

46A-7-24. Decision of board of directors to collect assessments against acreage within United States reclamation project--Certificate, time for filing--Payment of assessments, time. The certificate required in § 46A-7-23 shall be filed as aforesaid before the first day of May of the year in which the change of place of payment of such assessments is desired to be effectuated. Thereafter all assessments levied against the acreage of such irrigation district shall be collected by, and payable to, the treasurer of said irrigation district, at the office designated by the board of directors of said irrigation district at the same time and in the same manner as all other taxes and assessments are collected in this state.

Source: SL 1945, ch 348; SDC Supp 1960, § 61.0932; SDCL, § 46-15-24.



§ 46A-7-25 Collection of assessments against acreage within United States reclamation project--Single assessment for operation and maintenance funds and contract funds, time for payment.

46A-7-25. Collection of assessments against acreage within United States reclamation project--Single assessment for operation and maintenance funds and contract funds, time for payment. In districts which are following the alternative method of collecting assessments, as provided for by § 46A-7-22, a single assessment, to include operation and maintenance funds and contract funds, may be made, and such assessment so levied shall become due and payable on January first next following the levy of such assessment, and become delinquent if not paid in full on or before May first following such assessment and shall draw interest and penalty as provided in § 46A-7-19.

Source: SDC 1939, § 61.0907 as added by SL 1949, ch 435, § 3; SDCL, § 46-15-25.



§ 46A-7-26 Determination of benefits--Fixing annual assessments--Completion and delivery of assessment roll.

46A-7-26. Determination of benefits--Fixing annual assessments--Completion and delivery of assessment roll. In districts that use the alternative method of collecting assessments, as provided for by § 46A-7-22, the director of equalization shall, between the first day in September and the first day of November, in each year, make the examination and determine the benefits and fix the annual assessments to be levied against the tracts in the district, as provided for and in §§ 46A-7-4 to 46A-7-7, inclusive. The director of equalization shall, on or before the fifteenth day of November in each year, complete the assessment roll and deliver it to the secretary of the board of directors, who shall give notice of the assessment as provided in § 46A-7-8.

Source: SDC 1939, §§ 61.0904, 61.0905 as added by SL 1949, ch 435, §§ 1, 2; SDCL § 46-15-26; SL 2011, ch 165, § 427.



§ 46A-7-27 Filing of certificate of decision to collect assessments against acreage within United States reclamation project--Treasurer of irrigation district to act in lieu of county auditor and treasurer.

46A-7-27. Filing of certificate of decision to collect assessments against acreage within United States reclamation project--Treasurer of irrigation district to act in lieu of county auditor and treasurer. If the written certificate of the board of directors is filed as provided in § 46A-7-23, the irrigation district is not required to certify to the county auditor the amount of the assessments, including sums due the United States, that have been levied against the acreage of the district. The auditor is not required to enter the amount of each of the sums in separate columns of the tax lists of the county; and the tax lists, when delivered by the auditor to the county treasurer, need not contain the assessments levied on the tracts of land within the irrigation district. The secretary of the board of directors of the irrigation district shall certify to the treasurer of the irrigation district the amount of the assessments, including sums due the United States, who shall act in lieu of the county auditor in entering the amount of assessments in each fund levied upon each tract of land by the board of directors, including sums due the United States, in separate columns of a book to be known as "irrigation district assessment collection book." The book shall be kept by the treasurer of the district as a public record of the irrigation district, and the treasurer shall thereafter act in lieu of the county treasurer in sending notices, collecting, and receipting for such assessments.

Source: SL 1945, ch 348; SDC Supp 1960, § 61.0932; SDCL § 46-15-27; SL 2011, ch 165, § 428.



§ 46A-7-28 Collection of assessments against acreage within United States reclamation project--Duties of treasurer of district, certification of delinquencies.

46A-7-28. Collection of assessments against acreage within United States reclamation project--Duties of treasurer of district, certification of delinquencies. The treasurer of any irrigation district, following the method provided in §§ 46A-7-22 to 46A-7-27, inclusive, for the collection of assessments, shall certify any delinquent assessment to the auditor of the county in which the land on which the delinquent assessment is situated on or before the tenth day of November each year. The auditor shall enter the amount due in separate columns of a supplementary tax list, to be known as "irrigation district delinquent assessment list" of the county and deliver a copy of the same to the county treasurer for collection in the same manner as all other taxes and assessments are collected in this state.

Source: SL 1945, ch 348; SDC Supp 1960, § 61.0932; SDCL, § 46-15-28; SL 1983, ch 13, § 8.



§ 46A-7-29 Reversion to prior method of collection--Filing of certificate of change--Collection through office of county treasurer.

46A-7-29. Reversion to prior method of collection--Filing of certificate of change--Collection through office of county treasurer. Any irrigation district, organized within a United States reclamation project, that chooses to collect its assessments as provided in §§ 46A-7-22 to 46A-7-28, inclusive, may revert back to the prior method of making collection through the county treasurer's office by filing with the county auditor of the county or counties stated in § 46A-7-23, within which the irrigation district is located, a certificate signed by a majority of the board of directors of the irrigation district stating that a majority of the board of directors of the irrigation district desires to make such a change. After the certificate is filed, beginning with the first day of May of the year in which the change is desired to be made, all requirements of the laws of this state for the collection of taxes and assessments through the county treasurer's office shall be complied with as though §§ 46A-7-22 to 46A-7-28, inclusive, had not been enacted.

Source: SL 1945, ch 348; SDC Supp 1960, § 61.0932; SDCL § 46-15-29; SL 2011, ch 165, § 429.



§ 46A-7-30 Assessments--Payment under protest, disposition of money.

46A-7-30. Assessments--Payment under protest, disposition of money. When any person against whose property any assessment has been made shall pay such assessment under protest, as provided by law for general taxes, the board of directors of the irrigation district may pass upon and make orders disposing of the money so paid under protest to any county treasurer in the same form and manner as provided by law, and such proceedings shall be had as by such law provided insofar as the same is applicable.

Source: SDC 1939, § 61.0917; SDCL, § 46-15-30.



§ 46A-7-31 Refund of taxes or assessments--Filing of tax receipt showing payment under protest--Affidavit stating grounds for refund.

46A-7-31. Refund of taxes or assessments--Filing of tax receipt showing payment under protest--Affidavit stating grounds for refund. No taxes or assessments may be ordered refunded unless the person complaining files in the office of the secretary of the district a copy of the person's tax receipt, showing the same paid under protest, together with a sworn affidavit in writing showing one of the following reasons why such tax or assessment should be refunded:

(1) That the land upon which the assessment was levied is not within the boundaries of the district;

(2) That the land is exempt by law, setting forth the reason for the exemption; or

(3) That by reason of injury through seepage or subirrigation the land could not now be benefited by irrigation, or that the land is not susceptible of irrigation from the canal of the district.
Source: SDC 1939, § 61.0917; SDCL § 46-15-31; SL 2011, ch 165, § 430.



§ 46A-7-32 Relevy of invalid, void or defective special tax or assessment--Assessment not invalidated by erroneous extension--Correction.

46A-7-32. Relevy of invalid, void or defective special tax or assessment--Assessment not invalidated by erroneous extension--Correction. If any special tax or assessment levied upon any property located within the irrigation district is found to be invalid and uncollectible, or is adjudged to be void by a court of competent jurisdiction, or paid under protest and recovered by suit, because of any defect, irregularity, or invalidity in any of the proceedings or on account of the failure to observe and comply with any of the conditions, prerequisites, and requirements of any statute or resolution, the board of directors may relevy the special tax or assessment on the property in the same manner as other special taxes and assessments are levied, without regard to whether the formalities, prerequisites, or conditions before equalization have been met. If there is an erroneous extension of the water charge assessment, either against the wrong tract of land or against the wrong person, the assessment may not, for that reason, be invalidated. The district board upon the discovery of the error may release, abate, refund, or otherwise correct the assessment by directing the county auditor to release, abate, refund, or otherwise correct the assessment and to spread the assessment against the proper person or against the correct tract, or to abate the assessment, or to refund the water charge assessment erroneously collected, as the case may require.

Source: SDC 1939, § 61.0917; SDCL § 46-15-32; SL 1976, ch 277, § 19; SL 2011, ch 165, § 431.



§ 46A-7-33 Assessment as lien against property assessed--Interest--Collection--Sale of land.

46A-7-33. Assessment as lien against property assessed--Interest--Collection--Sale of land. All assessments on real property and to the extent provided by the act of Congress of August 11, 1916, as amended to January 1, 2011, on entered and unentered public lands, are a lien against the property assessed from and after the day the real estate taxes become a lien. The assessments shall draw interest at the same rate and from the same date as unpaid real estate taxes, and such lien is not removed until the assessments are paid or the property sold for the payment of the assessments. The county treasurer shall collect the assessments in the same manner as other taxes against real estate are collected, and the revenue laws of the state for the collection of taxes and sale of land for such taxes apply to the collection of assessments under this chapter.

Source: SDC 1939, § 61.0911; SDCL § 46-15-33; SL 2011, ch 165, § 432.



§ 46A-7-34 Bond series lien preferences--Federal contract payments lien preferences.

46A-7-34. Bond series lien preferences--Federal contract payments lien preferences. The lien for the bonds of any series may be on a parity with or a preferred lien to that of any subsequent series, and the lien for the payments due to the United States under any contract between the district and the United States, accompanying which bonds have not been deposited with the United States, may be a preferred lien to that of any issue of bonds or any series of any issue subsequent to the date of such contract.

Source: SDC 1939, § 61.0911; SDCL, § 46-15-34; SL 1976, ch 277, § 20.



§ 46A-7-35 Application of funds from assessment and levy--Priority in distribution.

46A-7-35. Application of funds from assessment and levy--Priority in distribution. The funds arising from assessment and levy in any year shall be devoted to the obligations of the district payable from such funds and, as to all obligations payable from the bond and United States contract fund, shall be so devoted in the order of priority of the obligation.

Source: SDC 1939, § 61.0911; SDCL, § 46-15-35; SL 1976, ch 277, § 21.



§ 46A-7-36 Delinquent assessments--Compromise, abatement, or reallocation.

46A-7-36. Delinquent assessments--Compromise, abatement, or reallocation. If the board of directors determines that assessments levied before February 25, 1933 against the lands of the district for either its general fund or bond and United States contract fund are delinquent to such an extent that the enforcement of the payments thereof through tax title proceedings is impracticable, and further determines that it is to the benefit of the irrigation district to compromise, abate, or reallocate any part or all of such assessments, the board may compromise, abate, or reallocate any of the delinquent assessments, subject to the following conditions:

(1) All claims or obligations against the district's general fund for all years in which the assessments were levied have been paid in full before the compromise, abatement, or reallocation, or if not paid in full, the owners of the obligations have consented in writing to the proposed compromise, abatement, or reallocation;

(2) If the district's bond and United States contract fund would be affected by the compromise, abatement, or reallocation, the written consent of the United States, if the assessments were levied to meet contract obligations to the United States, or of all bondholders, if the assessments were levied to meet bonded indebtedness or interest on the bonds, shall be obtained to each such proposed compromise, abatement, or reallocation, before it becomes effective. The compromises, abatements, or reallocations may be made, without the individual consent of the United States or bondholders, if made pursuant to the terms of a contract between the district and the United States or the bondholders. The board is hereby vested with authority to execute the contract with the United States or the district bondholders. This section does not limit the rights of any irrigation district under the existing laws to compromise, abate, or refund district assessments but is cumulative to those rights.
Source: SDC 1939, § 61.0908; SDCL § 46-15-36; SL 2011, ch 165, § 433.



§ 46A-7-37 Delinquent assessments--Sales of land, bidding in by board of directors, striking off land to district, certificate of tax sale.

46A-7-37. Delinquent assessments--Sales of land, bidding in by board of directors, striking off land to district, certificate of tax sale. At all sales of all lands for delinquent taxes where all, or a portion, of such delinquent taxes are taxes and assessments levied and assessed by any irrigation district against the lands to be sold, the directors, if there be no other bidder for such land at such tax sale, may bid therefor the total amount of all delinquent taxes and assessments, penalty, and interest against such land, and thereupon the county treasurer shall strike off said lands to such irrigation district and issue certificate of tax sale to said irrigation district the same as such certificates of tax sales are issued to other purchasers.

Source: SDC 1939, § 61.0912; SDCL, § 46-15-37.



§ 46A-7-38 Special revenue fund for purchase of tax certificates and titles--Purpose--Resolution--Payment of taxes, assessments, interest, and penalties.

46A-7-38. Special revenue fund for purchase of tax certificates and titles--Purpose--Resolution--Payment of taxes, assessments, interest, and penalties. For the purpose of paying the taxes, assessments, interest, and penalties, the directors may create by resolution a fund to be known as the "special revenue fund for the purchase of tax certificates and titles." The directors may provide funds for the special revenue fund by levy, bond issue, or otherwise, and the district may pay the taxes, assessments, interest, and penalties by issuing a warrant to the county treasurer against the fund, if there is sufficient money in the fund to pay the taxes, assessments, interest, and penalties in full upon demand.

Source: SDC 1939, § 61.0912; SDCL § 46-15-38; SL 2011, ch 165, § 434.



§ 46A-7-39 Taxes paid by district--Distribution by county treasurer--Redemption or sale of property--Deposit of proceeds.

46A-7-39. Taxes paid by district--Distribution by county treasurer--Redemption or sale of property--Deposit of proceeds. If taxes are paid by the district as provided in this chapter, the county treasurer shall distribute that portion of the tax belonging to the irrigation district to the several funds as designated in the tax levy and assessment. At the time of redemption, or of the sale by the district of the tax sale certificate, or of the property obtained through the certificate, such funds as are realized shall be deposited with the county treasurer, who shall credit the proceeds of sale to the special revenue fund specified in § 46A-7-38.

Source: SDC 1939, § 61.0912; SL 2011, ch 165, § 435.



§ 46A-7-40 Expenditure from special revenue fund--Transfer of balance in inactive fund to debt service fund.

46A-7-40. Expenditure from special revenue fund--Transfer of balance in inactive fund to debt service fund. No expenditures may be made from the special revenue fund except for the purposes as specified in §§ 46A-7-38 and 46A-7-39. If, by resolution of the board of directors, the fund is deemed inactive, the balance remaining in the fund shall be transferred to a debt service fund to be applied upon any indebtedness that may have been incurred by the district by reason of the creation of the special revenue fund, if any exists; otherwise, the balance shall be transferred to the general fund of the district.

Source: SDC 1939, § 61.0912; SDCL § 46-15-40; SL 2011, ch 165, § 436.



§ 46A-7-41 Tax sale certificate issued to county--Purchase by district--Purchase price, payment by board of directors.

46A-7-41. Tax sale certificate issued to county--Purchase by district--Purchase price, payment by board of directors. Any irrigation district may purchase the certificate of tax sale issued to any county for land sold at tax sale against which any of its taxes and assessments are delinquent, or, if deed therefor has been issued to the county, may purchase such lands from the county by paying to the county treasurer all state, county, first or second class municipality, school district, and other delinquent taxes, together with penalty, interest, and costs of publication and sale. Such payment shall be made by the directors issuing and delivering to the county treasurer a warrant drawn against the special revenue fund, if there shall be sufficient money in said fund to pay the same in full upon demand, and thereupon such treasurer shall assign such certificate of tax sale to such irrigation district, or the commissioners of the county shall convey such lands to said district.

Source: SDC 1939, § 61.0913; SDCL, § 46-15-41; SL 1992, ch 60, § 2.



§ 46A-7-42 Land sold at tax sale to district--Tax deed, issuance to holder of certificate of tax sale in the absence of redemption.

46A-7-42. Land sold at tax sale to district--Tax deed, issuance to holder of certificate of tax sale in the absence of redemption. When there has been no redemption of the land so sold at tax sale to an irrigation district, or to any other person, or of the land struck off to the county for which a certificate of sale has been assigned to an irrigation district, or to any other person, in the manner and within the time prescribed for the redemption of lands from such tax sales, the county treasurer shall issue a tax deed therefor to such irrigation district, or other holder of a certificate of sale. The holder of such certificate of tax sale, whether said holder be an irrigation district or an individual, may at any time after the expiration of two years from the date of sale, if the same has not been redeemed within said period, apply to the county treasurer, as provided by law, for the issuance of a tax deed to said property, and upon such application the county treasurer shall issue such tax deed in manner and form provided by law to said holder.

Source: SDC 1939, § 61.0914; SDCL, § 46-15-42.



§ 46A-7-43 Tax deed issued to district--Sale of land--Price.

46A-7-43. Tax deed issued to district--Sale of land--Price. After the issuance of any such tax deed to an irrigation district, the directors may sell and convey the land so purchased, or any part of the land, at either public or private sale, whether or not the price received for the land equals the amount of delinquent taxes, assessments, penalties, interest, and costs against the lands. However, if the lands are offered for sale at public sale, the directors may reject any bids on the lands, and no such lands may be sold by the directors at private sale until the lands have been offered for sale at public sale, nor at a price less than the highest price bid for the lands at the public sale at which the lands were offered. If no bid is received for the lands when the lands are offered for public sale, the directors may then sell the lands in such manner and for such price as they deem to be in the best interests of the district.

Source: SDC 1939, § 61.0915; SDCL § 46-15-43; SL 2011, ch 165, § 437.



§ 46A-7-44 Land not subject to sale for delinquent taxes before delivery of water.

46A-7-44. Land not subject to sale for delinquent taxes before delivery of water. The provisions of §§ 46A-7-37 to 46A-7-43, inclusive, apply only if the irrigation district has commenced delivery of water to any lands within the irrigation district.

Source: SDC 1939, § 61.0916; SDCL § 46-15-44; SL 2011, ch 165, § 438.



§ 46A-7-45 Warrants of districts--Limitation on amount issued--Additional levy.

46A-7-45. Warrants of districts--Limitation on amount issued--Additional levy. No irrigation district may in any year issue warrants in excess of ninety percent of the levy for the year. However, in case of due and outstanding obligations against the district on account of operation, maintenance, and current expenses contracted before the year in which any levy is made, the district board may make an additional levy, not to exceed one dollar per acre upon all irrigable lands within the district, to create a special fund for the payment of past due obligations.

Source: SDC 1939, § 61.0910; SDCL § 46-15-45; SL 2011, ch 165, § 439.



§ 46A-7-46 Claims against fund fully paid--Transfer of unused balance.

46A-7-46. Claims against fund fully paid--Transfer of unused balance. If the claims or obligations against any fund for any year are fully paid, the board of directors may transfer any unused balance to any other fund for the preceding or succeeding year.

Source: SDC 1939, § 61.0910; SDCL § 46-15-46; SL 2011, ch 165, § 440.






Chapter 07A - Cendak Irrigation District [Repealed]

§ 46A-7A-1 to 46A-7A-39. Repealed.

46A-7A-1 to 46A-7A-39. Repealed by SL 2013, ch 166, §§ 119 to 157.



§ 46A-7A-40 Repealed.

46A-7A-40. Repealed by SL 1989, ch 82, § 39



§ 46A-7A-41 to 46A-7A-182. Repealed.

46A-7A-41 to 46A-7A-182. Repealed by SL 2013, ch 166, §§ 158 to 299.






Chapter 08 - Water Users' Associations

§ 46A-8-1 Association organized under state law in conformity with federal law--Amendment of articles of incorporation, purposes.

46A-8-1. Association organized under state law in conformity with federal law--Amendment of articles of incorporation, purposes. Any water users' association organized under the laws of this state and in conformity with the requirements of the United States under the Reclamation Act of June 17, 1902, may in the manner provided in this chapter so amend its articles of incorporation as to modify or enlarge its business or the purposes for which it was created, change the number of its directors or trustees; change its name or location within the state, increase or diminish its capital stock, or make any provision which might have been originally provided in its certificate or articles of incorporation.

Source: SDC 1939, § 61.0204; SDCL, § 46-11-1.



§ 46A-8-2 Proposed amendment of articles of incorporation of association, time and manner of making, submission to shareholders, publication.

46A-8-2. Proposed amendment of articles of incorporation of association, time and manner of making, submission to shareholders, publication. Such amendment or amendments may be made at any annual meeting of the shareholders, or at any special meeting called for that purpose, by a majority of the votes cast upon such proposition at such election. No proposed amendment may be submitted to the shareholders until it has first received the approval of two-thirds of the board of directors at a regular or duly called session thereof. No proposed amendment may be submitted until it has been published in full at least once each week for four consecutive weeks in at least two newspapers of general circulation within the irrigable area of the association. The last publication may not be more than seven days before any such election. However, if all the shareholders are notified directly by mail at their last known addresses of the amendment, the amendment does not need to be published pursuant to this section.

Source: SDC 1939, § 61.0205; SDCL, § 46-11-2; SL 1996, ch 266, § 2.



§ 46A-8-3 Bylaws of association--Repeal and amendment, submission of proposition to shareholders, publication.

46A-8-3. Bylaws of association--Repeal and amendment, submission of proposition to shareholders, publication. Any bylaw of such water users' association may be repealed or amended, or new bylaws may be adopted, at the annual meeting or at any other meeting of the shareholders called for that purpose by the directors, by a majority of the votes cast upon such propositions respectively at such election. The bylaw or amendment may not be submitted until it has first received the approval of two-thirds of the board of directors at a regular or duly called session thereof. The bylaw or amendment may not be submitted until it has first been published in full for at least two weeks next preceding such submission in at least two newspapers of general circulation within the irrigable area of such association. However, if all the shareholders are notified directly by mail at their last known addresses of the bylaw or amendment, the bylaw or amendment does not need to be published pursuant to this section.

Source: SDC 1939, § 61.0206; SDCL, § 46-11-3; SL 1996, ch 266, § 3.



§ 46A-8-4 Acceptance of association books for public record by county commissioners--Recording of stock subscriptions--Charges.

46A-8-4. Acceptance of association books for public record by county commissioners--Recording of stock subscriptions--Charges. The board of county commissioners of any county in which there has been a water users' association organized in conformity with the requirements of the United States under the Reclamation Act of June 17, 1902, as amended to January 1, 2011, and which, under its articles of incorporation, is authorized to furnish water only to its stockholders, may accept the water users' association books for public record, containing printed copies of their articles of incorporation and forms of subscription to stock and to use the books for recording the stock subscriptions of the association. The charges for the recording of the stock subscriptions shall be made on the basis of the number of words actually written therein.

Source: SDC 1939, § 12.2903; SDCL § 46-11-4; SL 2011, ch 165, § 462.



§ 46A-8-5 Election of officers and directors of association.

46A-8-5. Election of officers and directors of association. At all elections of any such association the person receiving the highest number of votes for any office shall be deemed elected. All elections of directors shall be by districts and must be by ballot, and a vote of the shareholders representing a majority of the shares of stock cast at such election and which shares are appurtenant to lands within the district in which such candidate resides is necessary to a choice.

Source: SDC 1939, § 61.0203; SDCL, § 46-11-5.



§ 46A-8-6 Assessments against shareholders--Purpose--Bylaws--Nonpayment.

46A-8-6. Assessments against shareholders--Purpose--Bylaws--Nonpayment. Any water users' association organized under the laws of this state and in conformity with the requirements of the United States under the Reclamation Act of June 17, 1902, as amended to January 1, 2011, and which, under its articles of incorporation, may furnish water only to its shareholders, may, for the purpose of raising revenue necessary for the accomplishment of the purposes of the association, levy assessments from time to time, as required, against its shareholders. The shareholders may make and enforce the necessary bylaws for the making, levying, collecting, and enforcing of the assessments. The nonpayment of any of the assessments is not a bar to the levying and collecting of other assessments against the same shareholders.

Source: SDC 1939, § 61.0201; SDCL § 46-11-6; SL 2011, ch 165, § 463.



§ 46A-8-7 Lien of association for unpaid assessments--Priority--Duration--Foreclosure and sale of land.

46A-8-7. Lien of association for unpaid assessments--Priority--Duration--Foreclosure and sale of land. Such associations have the first and prior lien for all unpaid assessments on the lands of the shareholder against which the assessments are levied, and for all deferred payments on the water right appurtenant to the lands. The lien is in all respects prior to any other liens created or attempted to be created by the owner and possessor of the lands. The lien shall remain in effect until the last deferred payment for the water right and any unpaid assessments levied by the association against the land are fully paid and satisfied, according to the terms of the contract under which the water right was acquired, the provisions of this chapter, and the bylaws of the association relating to assessments. The lien shall be enforced by the association by the foreclosure and sale of the lands, or so much thereof as may be necessary, in the manner provided by law for the foreclosure of mortgages on real property.

Source: SDC 1939, § 61.0202; SDCL § 46-11-7; SL 2011, ch 165, § 464.



§ 46A-8-8 Authority of association to transfer assets to municipality.

46A-8-8. Authority of association to transfer assets to municipality. Any water user's association organized pursuant to this chapter may, by a majority vote of its shareholders, sell, lease, or otherwise dispose of part or all of its assets to a municipality.

Source: SL 1982, ch 312, § 1; SDCL Supp, § 46-11-8.






Chapter 09 - Water User Districts

§ 46A-9-1 Purpose of chapter.

46A-9-1. Purpose of chapter. Conservation of the state's water resources is hereby declared to be a state function, and the public interest, welfare, convenience, and necessity require the creation of water user districts and the construction of systems of works, as provided in this chapter, for the conservation, storage, distribution, and utilization of water and the collection, treatment, and disposal of wastewater. The construction of systems of works by such districts, as provided in this chapter, is hereby declared to be in all respects for the welfare and benefit of the people of South Dakota. It is the intention of the Legislature of South Dakota that this chapter shall be liberally construed to effectuate these purposes.

Source: SL 1939, ch 291, § 1; SDC Supp 1960, § 61.1301; SDCL, § 46-16-1; SL 1974, ch 286, § 1; SL 2006, ch 226, § 1.



§ 46A-9-2 Definition of terms.

46A-9-2. Definition of terms. Terms used in this chapter mean:

(1) "Board," the board of directors of a district organized under this chapter;

(2) "City" or "town," a municipal corporation as classified in §§ 9-2-1 and 9-2-2. The term, city, also means a city organized under special territorial charter;

(3) "Landowner," any resident of South Dakota who is an owner of land in any county containing any proposed or existing water user district as evidenced by records in the office of the register of deeds or director of equalization. However, if land is sold under a contract for deed, which is of record in the office of the register of deeds or director of equalization, both the vendor and vendee shall be treated as landowners;

(4) "Project," any one of the works defined in this section, or any combination of such works which are physically connected or jointly managed and operated as a single unit;

(5) "Water Management Board," the state board created in § 1-40-15;

(6) "Water user district" or " district," any district organized under this chapter, either as originally organized or as the district is reorganized, altered, or extended;

(7) "Works" and "system," all lands, property, rights, rights-of-way, easements, and franchises relating thereto and deemed necessary or convenient for their operation, and all water rights acquired or exercised by the board in connection with the works or system. The terms, works and system, include all means of conserving, controlling, and distributing water, including reservoirs, dams, feeder canals, diversion canals, distributing canals, lateral ditches, structures, pumping units, mains, pipelines, and waterworks systems. The terms include all such works for the conservation, development, storage above or under the ground, spreading, distribution, utilization, and drainage of water, including works for the purpose of irrigation, drainage, flood control, stock watering, and supplying water for public, domestic, industrial, and other uses. The terms include any plant or system for the collection, treatment, or disposal of wastewater, including sanitary sewers and sewage and sewage treatment plants and systems.
Source: SL 1939, ch 291, § 2; SDC Supp 1960, § 61.1302; SDCL, § 46-16-2; SL 1974, ch 286, § 2; SL 1975, ch 277, § 1; SL 1976, ch 279; SL 1990, ch 363, § 6; SL 2006, ch 226, § 2.



§ 46A-9-3 Organization--Actions by and against--Creation and incorporation.

46A-9-3. Organization--Actions by and against--Creation and incorporation. A water user district may be organized as provided in this chapter, and may sue and be sued in its corporate name. The procedure for creating and incorporating a district under the provisions of this chapter shall be as provided by §§ 46A-9-4 to 46A-9-18, inclusive.

Source: SL 1939, ch 291, §§ 3, 4; SL 1943, ch 310; SDC Supp 1960, §§ 61.1303, 61.1304 (1); SDCL, § 46-16-3.



§ 46A-9-4 Petition for organization of district--Filing with and approval by board--Contents.

46A-9-4. Petition for organization of district--Filing with and approval by board--Contents. A water user district may be organized under the provisions of this chapter by filing in the Department of Environment and Natural Resources a petition in compliance with the requirements set forth in this section, and the approval of the petition by the Board of Water and Natural Resources as provided in this chapter. The petition shall be addressed to the Board of Water and Natural Resources and shall state in substance that it is the intent and purpose of the petitioners to create a district under the provisions of this chapter, subject to approval by the board. The petition shall contain:

(1) The name of the proposed district;

(2) The object and purpose of the system proposed to be constructed or acquired, together with a general description of the nature, location, and method of operation of the proposed works;

(3) A description of the lands constituting the proposed district and of the boundaries of the proposed district, and the names of any municipalities included partly or wholly within the boundaries of the proposed district;

(4) The location of the principal place of business of the proposed district;

(5) A statement that the proposed district does not have the power to levy taxes or assessments;

(6) The number of members of the board of directors of the proposed district, which may not be less than five nor more than thirteen, a statement as to whether the directors shall be elected at large or shall be apportioned to election divisions and elected by the voters of the election divisions, the names and addresses of the members who shall serve until their successors are elected and qualified as provided in this chapter, and if election divisions are provided for, the respective divisions which the directors are to represent. The persons named in the petition as directors shall be owners of land or entrymen within the district, and, if election divisions are provided for, they shall be owners of land or entrymen within the respective divisions they are to represent.
Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL § 46-16-4; SL 1974, ch 286, § 3; SL 1992, ch 60, § 2; SL 2011, ch 165, § 465.



§ 46A-9-5 Lands included in district.

46A-9-5. Lands included in district. The lands proposed to be included within a water user district need not consist of contiguous parcels. A district may consist of lands wholly within or wholly outside the limits of municipalities or of lands partly within and partly outside such limits; and a district may include all or part of the area within one or more such municipalities.

Source: SL 1939, ch 291, § 3; SDC Supp 1960, § 61.1303; SDCL, § 46-16-5; SL 1992, ch 60, § 2.



§ 46A-9-6 Organization within territorial boundaries of another district.

46A-9-6. Organization within territorial boundaries of another district. Nothing in this chapter prevents the organization of a water user district under this chapter within, or partly within, the territorial boundaries of another district organized under this chapter, or of an irrigation district organized under the provisions of chapter 46A-4, if the works or systems, the operations of the works or systems, the exercise of powers and the assumptions of duties and responsibilities under this chapter, of one district, do not nullify, conflict with, or materially affect those of another such district.

Source: SL 1939, ch 291, § 3; SDC Supp 1960, § 61.1303; SDCL § 46-16-6; SL 2011, ch 165, § 466.



§ 46A-9-7 Directors--Election at large or from election divisions--Boundaries of divisions.

46A-9-7. Directors--Election at large or from election divisions--Boundaries of divisions. Directors may be elected either at large, or from election divisions, without regard to whether municipality areas are included within the water user district. If the petition states that the directors shall be elected from election divisions, the petition shall describe the boundaries of the divisions. The boundaries may be drawn either with or without regard to the corporate limits of any municipality included partly or wholly within the district boundaries.

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL § 46-16-7; SL 1992, ch 60, § 2; SL 2011, ch 165, § 467.



§ 46A-9-8 Grouping of directors elected at large--Term of office.

46A-9-8. Grouping of directors elected at large--Term of office. In the petition, if directors are to be elected at large, the directors named shall be divided as nearly as possible into three equal groups, to be designated Group 1, Group 2, and Group 3, respectively. In either case, the members of Group 1 shall hold office until their successors, elected at the first regular water user district election thereafter, shall have qualified; the members of Group 2 shall hold office until their successors, elected at the second regular district election thereafter, shall have qualified; and the members of Group 3 shall hold office until their successors, elected at the third regular district election thereafter, shall have qualified. Thereafter all directors elected shall serve for a term of three years and until their successors are elected and qualified. After the name of each director shall be stated to which of said three groups he belongs.

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL, § 46-16-8.



§ 46A-9-9 Petition for organization of district--Number of signatures required--Name, post office address, and location of land of petitioner.

46A-9-9. Petition for organization of district--Number of signatures required--Name, post office address, and location of land of petitioner. The petition shall be signed by twenty-five percent of the landowners or entrymen within the area constituting the proposed water user district, or by their duly authorized representatives. However, if the proposed district includes any portion of the area within a municipality, the petition shall be signed by twenty-five percent of the landowners or entrymen in the portion of the proposed district area within each such municipality, or by their duly authorized representatives, and shall also be signed by twenty-five percent of the landowners or entrymen in the area lying outside the limits of the municipalities or by their duly authorized representatives. On each petition, set opposite the signature of each petitioner, shall be stated the petitioner's name and post office address and the location of land of which the petitioner is the owner or entryman.

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL § 46-16-9; SL 1992, ch 60, § 2; SL 2011, ch 165, § 468.



§ 46A-9-10 Instruments constituting petition for organization of district--Affidavit of circulator as to signatures on each sheet--Form.

46A-9-10. Instruments constituting petition for organization of district--Affidavit of circulator as to signatures on each sheet--Form. The petition may contain any number of separate instruments, and to each sheet for petitioners' signatures shall be attached a full and correct copy of the petition. Every sheet of every such petition containing signatures shall have upon it and below the signatures an affidavit by the circulator in substantially the following form:

State of South Dakota,
County of ________ ss.

________, being first duly sworn, deposes and says, that he is the circulator of the foregoing petition containing ________ signatures; that each person whose name appears on said petition sheet personally signed said petition in the presence of affiant; that he believes that each of said signers is an owner or entryman of the land described opposite his signature, to be included within the proposed water user district, and residing at the address written opposite his name, and that affiant stated to every petitioner before he affixed his signature the legal effect and nature of said petition.

________________________________

Circulator

Subscribed and sworn to before me this ________ day of ________, 19____.

________________________________

Notary Public

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL, § 46-16-10.



§ 46A-9-11 Maps, plans and estimates accompanying petition for organization of district--Location of lands within proposed district.

46A-9-11. Maps, plans and estimates accompanying petition for organization of district--Location of lands within proposed district. The petition shall be filed with the Department of Environment and Natural Resources together with a list of the petitioners' names, mailing addresses, and lands owned or entered. The petition shall be accompanied by a map or maps showing the location of lands within the proposed district and the proposed system of works, and by other maps, plans, and estimates as may be necessary to describe fully the proposed system.

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL, § 46-16-11; SL 1997, ch 255, § 1.



§ 46A-9-12 Examination of petition by Department of Water and Natural Resources to determine compliance with law--Noncompliance with law, dismissal of petition.

46A-9-12. Examination of petition by Department of Water and Natural Resources to determine compliance with law--Noncompliance with law, dismissal of petition. Upon receipt of the petition, the department shall determine whether the petition complies with the requirements set forth in §§ 46A-9-4 to 46A-9-11, inclusive, and dismiss the petition if the requirements have not been complied with, but without prejudice to the right of the petitioners to present a new petition covering the same matter, or the same petition with additional signatures if additional signatures are necessary.

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL, § 46-16-12; SL 1997, ch 255, § 2.



§ 46A-9-13 Publication of petition for organization of district.

46A-9-13. Publication of petition for organization of district. If the department determines the petition complies with requirements of this chapter, a notice shall be published in each county in which lands within the proposed water user district lie, in a legal newspaper of general circulation in the county, once each week for at least two successive weeks. The last date of publication shall be at least thirty days prior to the Board of Water and Natural Resources' meeting at which the petition is first considered. The notice shall be published at the petitioners' expense. The notice shall contain the information required in § 46A-9-4, shall state when the petition was filed, shall state a public place in each county affected where the petition may be examined, and shall state the date, time, and place at which the petition will be considered by the Board of Water and Natural Resources. Any owner or entryman of land within the area to be included, who did not sign the petition may file a written protest with the department as provided in § 46A-9-14.

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL, § 46-16-13; SL 1972, ch 239, § 5; SL 1997, ch 255, § 3.



§ 46A-9-14 Protest against organization of district--Right to file with Board of Water and Natural Resources--Determination of validity by board.

46A-9-14. Protest against organization of district--Right to file with Board of Water and Natural Resources--Determination of validity by board. Any owner or entryman of land within the proposed water user district who did not sign the petition may file with the Board of Water and Natural Resources a written protest against the qualifications of any signer of the petition, and it shall be the duty of the board to consider and determine the validity of such protests.

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL, § 46-16-14.



§ 46A-9-15 Investigation of proposed district and works by Board of Water and Natural Resources--Costs.

46A-9-15. Investigation of proposed district and works by Board of Water and Natural Resources--Costs. If the Board of Water and Natural Resources determines that the petitioners have complied with the requirements of this chapter, the board shall make an immediate investigation of the proposed water user district and of its proposed works, systems, or plans and of the engineering and economic feasibility of the project. The board may make an estimate of the cost of the investigation and may require the petitioners to defray part or all of the estimated cost before proceeding with the investigation.

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL § 46-16-15; SL 2011, ch 165, § 469.



§ 46A-9-16 Declaration of feasibility of proposed project and conformance to public convenience--Dismissal of petition or certificate of feasibility--Filing of certificate--District as public corporation.

46A-9-16. Declaration of feasibility of proposed project and conformance to public convenience--Dismissal of petition or certificate of feasibility--Filing of certificate--District as public corporation. The Board of Water and Natural Resources, within ninety days from the receipt of the petition, or within ninety days from the time funds become available to defray the cost of the investigation, shall declare that the proposed project is or is not feasible and conforming to public convenience and welfare. If the project is deemed not feasible, the board shall dismiss the petition. However, if the board deems the project feasible and conforming to public convenience and welfare, the board shall immediately execute a certificate, in duplicate, setting forth a true copy of the petition and declaring that the petition is approved. The board shall file the certificate in the Office of the Secretary of State and a copy of the certificate, certified by the secretary of state, in the office of the county auditor of each county in which any of the lands in the water user district are located. Thereupon, the district, under its designated name, is a body politic and corporate under the provisions of this chapter and is a public corporation of the State of South Dakota.

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL § 46-16-16; SL 2011, ch 165, § 470.



§ 46A-9-17 Validation of prior districts and boundaries--Validation of prior proceedings, bonds, and contracts.

46A-9-17. Validation of prior districts and boundaries--Validation of prior proceedings, bonds, and contracts. All water user districts, created under the provisions of this chapter, and additions to and deletions from the districts, established or purporting to be established or adjusted before July 1, 1978, pursuant to the provisions of this chapter and having a de facto existence of at least one year, are hereby declared to be valid and legally created political subdivisions of the state. The regularity and validity of the creation of such water user districts in existence for one year or any boundary adjustments of the districts is not open to question in any court in the state. All acts and proceedings of any water user district or of its board of directors, or both, leading up to the authorization and execution of an existing contract between any water user district and the United States of America, and all acts and proceedings of any water user district or of its board of directors, or both, leading up to the issuance and deliverance of bonds of any water user district are hereby legalized, ratified, confirmed, and declared valid to all intents and purposes. All existing contracts and outstanding bonds are hereby legalized and declared to be valid and legal obligations of and against the water user district executing or causing the execution of the contracts or bonds. This section does not apply to any suit or proceeding legally initiated before July 1, 1978.

Source: SL 1978, ch 330, §§ 1, 3; SDCL Supp, § 46-16-16.1; SL 2011, ch 165, § 471.



§ 46A-9-18 Board of directors--Qualification upon filing certificate of organization--Vacancy created by failure to qualify--First meeting.

46A-9-18. Board of directors--Qualification upon filing certificate of organization--Vacancy created by failure to qualify--First meeting. Immediately upon the filing of said certificate in the Office of the Secretary of State and a certified copy thereof in the office of each such county auditor, the members of the board of directors named in the petition shall qualify as provided for in this chapter and immediately assume the duties of their office. Failure or refusal to qualify within a period of fifteen days thereafter shall be deemed to create a vacancy which shall be filled as in this chapter provided. The first meeting of the board of directors shall be called by the director first named in the petition who qualifies.

Source: SL 1939, ch 291, § 4; SL 1943, ch 310; SDC Supp 1960, § 61.1304 (1); SDCL, § 46-16-17.



§ 46A-9-19 Additional territory, inclusion in district.

46A-9-19. Additional territory, inclusion in district. The procedure for extending a water user district by including additional territory shall be as provided by §§ 46A-9-20 to 46A-9-23, inclusive.

Source: SL 1943, ch 310; SDC Supp 1960, § 61.1304 (2); SDCL, § 46-16-18.



§ 46A-9-20 Extension of district--Petition to include additional territory--Contents--Filing.

46A-9-20. Extension of district--Petition to include additional territory--Contents--Filing. A water user district may be extended by including additional territory by filing in the Department of Environment and Natural Resources a petition in writing, verified by the circulator of the petition, addressed to the department, signed by at least twenty-five percent of the landowners or entrymen in any area to be included, and bearing the approval by resolution, of a majority of the board of directors of the water user district, upon compliance with the requirements set forth in this chapter. The petition shall contain a description of the lands to be included.

Source: SL 1943, ch 310; SDC Supp 1960, § 61.1304 (2); SDCL § 46-16-19; SL 2011, ch 165, § 472.



§ 46A-9-21 Petition for expansion of district--Map showing location of lands to be included to accompany--Plans and estimates.

46A-9-21. Petition for expansion of district--Map showing location of lands to be included to accompany--Plans and estimates. The petition shall be filed with the Department of Environment and Natural Resources, together with a list of the petitioners' names, mailing addresses, and lands owned or entered. The petition shall be accompanied by a map or maps showing the location of the lands to be included, the proposed system of works and by other maps, plans, and estimates as may be necessary to fully describe the proposed expansion.

Source: SL 1943, ch 310; SDC Supp 1960, § 61.1304 (2); SDCL, § 46-16-20; SL 1997, ch 255, § 4.



§ 46A-9-22 Publication of notice for extension of district--Filing of protest.

46A-9-22. Publication of notice for extension of district--Filing of protest. A notice shall be published in each county in which the lands to be included lie, in a legal newspaper of general circulation in the county, once each week for at least two successive weeks. The last date of publication shall be at least thirty days prior to the Board of Water and Natural Resources' meeting at which the petition is first considered. The notice shall be published at the petitioners' expense. The notice shall contain the information required in § 46A-9-20, shall state when the petition was filed, shall state a public place in each county affected where the petition may be examined, and shall state the date, time, and place at which the petition will be considered by the Board of Water and Natural Resources. Any owner or entryman of land within the area to be included, who did not sign the petition may file a written protest with the department as provided in § 46A-9-14.

Source: SL 1943, ch 310; SDC Supp 1960, § 61.1304 (2); SDCL, § 46-16-21; SL 1972, ch 239, § 6; SL 1997, ch 255, § 5.



§ 46A-9-23 Action by Board of Water and Natural Resources on petition for extension of district--Certificate of approval--Filing--Effect.

46A-9-23. Action by Board of Water and Natural Resources on petition for extension of district--Certificate of approval--Filing--Effect. Upon receipt of the petition the Board of Water and Natural Resources shall act upon the petition in the same manner as required upon an original petition to create a water user district, as set forth in §§ 46A-9-12 to 46A-9-16, inclusive, and § 46A-9-18.

Upon the approval of the petition and project by the Board of Water and Natural Resources, and the issuance and filing of its certificate of approval in the Office of the Secretary of State and filing a copy of the certificate, certified by the secretary of state, in the office of the county auditor of each county in which any lands in which such water user district is located, the included areas constitute a part of the water user district.

Source: SL 1943, ch 310; SDC Supp 1960, § 61.1304 (2); SDCL § 46-16-22; SL 2011, ch 165, § 473.



§ 46A-9-23.1 Exclusion of lands from district--Grounds--Procedure.

46A-9-23.1. Exclusion of lands from district--Grounds--Procedure. If the board of directors of a water user district finds that there are lands within the district not utilizing the services of the district and that it is not feasible or necessary to retain those lands within the district, the board shall adopt a resolution stating its findings and declaring its intention to exclude the lands. The board shall, within ten days following the adoption of the resolution, file it with the Board of Water and Natural Resources. Upon receipt of the resolution, the Board of Water and Natural Resources shall determine whether the resolution complies with the requirements to exclude the lands, and if so, shall establish a hearing date on the issue no later than ninety days from the date of the filing of the resolution. Following the hearing, the Board of Water and Natural Resources may approve or disapprove the action proposed by the resolution. Upon approval and filing by the district board of a certificate of approval in the Office of the Secretary of State, together with a copy of the resolution, and after filing by the district board of a copy certified by the secretary of state in the office of the county auditor of each county in which any lands to be excluded are located, the lands shall be excluded from the water user district.

Source: SL 1984, ch 296, § 2; SL 2006, ch 226, § 3.



§ 46A-9-23.2 Notices of hearing on exclusion--Protests.

46A-9-23.2. Notices of hearing on exclusion--Protests. Following the setting of a hearing date by the Board of Water and Natural Resources under the provisions of § 46A-9-23.1, the board of directors of a water user district shall publish a copy of the resolution and a notice of the time and place when the resolution shall be considered by the board in each county in which lands to be excluded lie. The resolution and notice shall be published in a newspaper of general circulation in the county once each week for at least two successive weeks before the date of the hearing. If there is no newspaper of general circulation published in the county, copies of the resolution shall be posted in three of the most public places in the county at least two weeks before the time of the hearing. Any landowner, entryman, or resident upon the lands to be excluded under the resolution may file with the Board of Water and Natural Resources a written protest against the exclusion of all or a portion of the lands and may appear at the hearing to register his protest.

Source: SL 1984, ch 296, § 3.



§ 46A-9-24 Members of board of directors succeeding original board--Nomination and election--Term of office.

46A-9-24. Members of board of directors succeeding original board--Nomination and election--Term of office. After the qualification of the original board, members to succeed those in the three groups provided for in § 46A-9-8, respectively, and to fill unexpired terms, shall be nominated and elected and shall take office, subject to the provisions of this chapter. Prior to May first of each year, on dates established by the board, an election shall be held to elect directors to succeed those whose terms are about to expire. Newly elected directors shall assume office at the first board meeting following their election and shall continue for a period of three years thereafter and until a successor is duly elected and qualified. Election of directors shall be conducted as provided by §§ 46A-9-25 to 46A-9-29, inclusive.

Source: SL 1939, ch 291, § 5; SDC Supp 1960, § 61.1305 (1), (2); SDCL, § 46-16-23; SL 1997, ch 255, § 6.



§ 46A-9-25 Hour and place of election.

46A-9-25. Hour and place of election. The board of directors of the water user district shall fix the hour and place, within the boundaries of the district, of each election and shall preside at the election. If the district is divided into election divisions, the board of directors in its discretion may fix a place of election within each election division, in which case the directors who represent that division shall preside at the election.

Source: SL 1939, ch 291, § 5; SDC Supp 1960, § 61.1305 (2); SDCL § 46-16-24; SL 2011, ch 165, § 474.



§ 46A-9-26 Election of directors--Voting rights.

46A-9-26. Election of directors--Voting rights. Every owner of land and entryman within the district, and every person or corporation which is a party to a contract with the district for the purchase of water, for the collection, treatment, or disposal of wastewater, or other services to be furnished by the district, may cast one vote at each election for each director to be elected for whom the voter is entitled to vote. However, the vote which a voter is entitled to cast by reason of being a party to any such contract with the district is in addition to the vote to which the voter may be entitled by reason of being a landowner or entryman within the district. If election divisions are provided for, each person or corporation entitled to vote by reason of being a party to a contract, as provided in this section, shall select the division in which the person or corporation will vote. The selection shall be made under procedures established by resolution by the board of directors.

Source: SL 1939, ch 291, § 5; SDC Supp 1960, § 61.1305 (2); SDCL, § 46-16-25; SL 1993, ch 256, § 82; SL 2006, ch 226, § 4.



§ 46A-9-27 Notice of election time, place, and purpose--Mailing or publication.

46A-9-27. Notice of election time, place, and purpose--Mailing or publication. The board of directors, at least twenty days before the date of election, shall mail to each person or corporation entitled to vote at the election, at the person's or corporation's last known place of residence or business, a notice stating the time, place, and purpose of the election. Alternatively, the board may publish in each county in which lands within the district lie, in some newspaper of general circulation printed and published in the county, once each week for at least two successive weeks before the time of election, a notice that the election will be held and giving the purpose, time, and place.

Source: SL 1939, ch 291, § 5; SDC Supp 1960, § 61.1305 (2); SDCL § 46-16-26; SL 1975, ch 277, § 2; SL 2011, ch 165, § 475.



§ 46A-9-28 Registration of voters--Conduct of election--Costs.

46A-9-28. Registration of voters--Conduct of election--Costs. At the time and place of the election, the presiding directors shall provide for registration of those present and entitled to vote, shall determine the number of votes to which each is entitled and shall prescribe the manner of casting ballots and canvassing votes. If election divisions are provided for, but the election is held at one place within the district, the board of directors shall arrange for separate registration and conduction of the election for each division separately. All costs incident to the election of directors shall be borne by the district.

Source: SL 1939, ch 291, § 5; SDC Supp 1960, § 61.1305 (1), (2); SDCL, § 46-16-27; SL 1984, ch 296, § 1.



§ 46A-9-29 Candidate to fill vacancy or succeed an outgoing director--Vote necessary for election.

46A-9-29. Candidate to fill vacancy or succeed an outgoing director--Vote necessary for election. The candidate for director required to fill an existing vacancy or to succeed an outgoing director who receives the highest number of votes cast for such office shall be declared elected.

Source: SL 1939, ch 291, § 5; SDC Supp 1960, § 61.1305 (2); SDCL, § 46-16-28.



§ 46A-9-30 Director to be landowner or entryman.

46A-9-30. Director to be landowner or entryman. No person is qualified to hold office as a member of the board of directors of any water user district unless the person is a landowner or entryman of the district.

Source: SL 1939, ch 291, § 6; SDC Supp 1960, § 61.1306; SDCL § 46-16-29; SL 2011, ch 165, § 476.



§ 46A-9-31 Removal of members of board of directors from office--Grounds--Procedure.

46A-9-31. Removal of members of board of directors from office--Grounds--Procedure. Members of the board of directors may be removed from office for the same reasons and in the same manner as provided in §§ 3-17-6 to 3-17-11, inclusive, for the removal of county and other local officers.

Source: SL 1939, ch 291, § 5; SDC Supp 1960, § 61.1305 (1); SDCL, § 46-16-31.



§ 46A-9-32 Vacancies on board of directors--Declaration of existence--Filling--Member elected to fill, term of office.

46A-9-32. Vacancies on board of directors--Declaration of existence--Filling--Member elected to fill, term of office. Vacancies on the board of directors by reason of death, disability, failure to hold land in the water user district, or in the election division if election divisions are provided for, or otherwise shall be declared to exist and shall be filled by the board of directors, and the members thus elected to fill vacancies shall serve until members to fill out the remainder of such terms respectively may be elected at the next succeeding district election.

Source: SL 1939, ch 291, § 5; SDC Supp 1960, § 61.1305 (1); SDCL, § 46-16-32.



§ 46A-9-33 Reimbursement of expenses and compensation of board members.

46A-9-33. Reimbursement of expenses and compensation of board members. Each water user district board of directors shall establish amounts to reimburse board members for expenses for lodging, meals, and mileage and to provide compensation for each day of actual service for traveling to, attending, and returning from meetings, hearings, or investigations of the water use district board. Such reimbursement and compensation shall be paid on vouchers duly verified and approved accordingly to procedures determined by the board.

Source: SL 1939, ch 291, § 6; SDC Supp 1960, § 61.1306; SDCL § 46-16-33; SL 1981, ch 318; SL 1987, ch 335; SL 2001, ch 243, § 1; SL 2011, ch 202, § 1.



§ 46A-9-34 Officers--Election by board of directors--Appointment of executive committee and other employees.

46A-9-34. Officers--Election by board of directors--Appointment of executive committee and other employees. The board of directors shall elect the officers of the water user district who shall be a president, a vice-president, a secretary, and a treasurer, and the board shall appoint such executive committee and other officers, agents, and employees as shall be deemed necessary in transacting the business of the district. The president, vice-president, and treasurer shall be elected from the membership of the board of directors.

Source: SL 1939, ch 291, § 6; SDC Supp 1960, § 61.1306; SDCL, § 46-16-34.



§ 46A-9-35 Bond of treasurer.

46A-9-35. Bond of treasurer. The treasurer shall furnish and maintain a corporate surety bond in such amounts and with such sureties as the directors may specify and conditioned on faithful performance of the treasurer's duties. The bond, as thus approved, shall be filed with the secretary of state, and the premium upon the bond shall be paid by the district.

Source: SL 1939, ch 291, § 6; SDC Supp 1960, § 61.1306; SDCL § 46-16-35; SL 2011, ch 201, § 1.



§ 46A-9-36 Corporate powers of district vested in board of directors.

46A-9-36. Corporate powers of district vested in board of directors. The corporate powers of the water user district shall be vested in and exercised by the board of directors of the district.

Source: SL 1939, ch 291, § 6; SDC Supp 1960, § 61.1306; SDCL, § 46-16-36.



§ 46A-9-37 Bylaws and procedures--Adoption by board of directors--Minutes of meetings--Records of account, kept at principal place of business, open to public inspection.

46A-9-37. Bylaws and procedures--Adoption by board of directors--Minutes of meetings--Records of account, kept at principal place of business, open to public inspection. The board of directors may by resolution adopt bylaws and procedures, not inconsistent with the provisions of this chapter, for the conduct of the business and affairs of the water user district. The board of directors shall cause to be kept accurate minutes of its meetings and accurate records and books of account, conforming to approved methods of bookkeeping, clearly setting out and reflecting the entire operation, management, and business of the district. The books and records shall be kept at the principal place of business of the district and at reasonable business hours always open to public inspection.

Source: SL 1939, ch 291, § 6; SDC Supp 1960, § 61.1306; SDCL, § 46-16-37; SL 1993, ch 256, § 83.



§ 46A-9-38 Indemnification of directors, officers, employees, or agents of districts.

46A-9-38. Indemnification of directors, officers, employees, or agents of districts. A water user district may indemnify any person who was or is a party or is threatened to be made a party to any pending or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative by reason of the fact that the person is or was a director, officer, employee, or agent of the water user district or is or was serving at the request of the water user district as a director, officer, employee, or agent or another corporation, limited liability company, partner-joint venture, trust, or other enterprise, against expenses including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with the action, suit, or proceeding if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the water user district and, with respect to any criminal action or proceeding, had no reasonable cause to believe the person's conduct was unlawful. However, this section does not apply to any action by or in the right of the water user district.

Source: SL 1979, ch 300; SDCL Supp, § 46-16-37.1; SL 1994, ch 351, § 114.



§ 46A-9-39 Powers of district.

46A-9-39. Powers of district. A water user district organized under the provisions of this chapter has the powers provided by §§ 46A-9-40, 46A-9-41, and §§ 46A-9-43 to 46A-9-45, inclusive, and may own, have, or exercise the rights, privileges, and franchises provided by those sections.

Source: SL 1939, ch 291, § 7; SDC Supp 1960, § 61.1307; SDCL § 46-16-38; SL 2011, ch 165, § 477.



§ 46A-9-40 Powers of corporation for public purposes--Acquisition and disposition of property.

46A-9-40. Powers of corporation for public purposes--Acquisition and disposition of property. The water user district has all the usual powers of a corporation for public purposes. The district may acquire by purchase, gift, condemnation, or other lawful means and may hold any real or personal property reasonably necessary for the conduct of its business, or may lease such property for its proper purposes. The district may sell, lease, or otherwise dispose of such property if not needed by the district.

Source: SL 1939, ch 291, § 7; SDC Supp 1960, § 61.1307 (1); SDCL § 46-16-39; SL 2011, ch 165, § 478.



§ 46A-9-41 Acquisition, management, use, and operation of works and property--Disposition of works.

46A-9-41. Acquisition, management, use, and operation of works and property--Disposition of works. The water user district may own, construct, reconstruct, improve, purchase, condemn, lease, receive by gift, or otherwise acquire, hold, extend, manage, use, or operate any works and any kind of property, personal or real, necessary, useful, or incident to such acquisition, extension, management, use, and operation. The district may sell, mortgage, alienate, or otherwise dispose of the works or any part of the works only under the terms and subject to the conditions provided in §§ 46A-9-69 to 46A-9-72, inclusive.

Source: SL 1939, ch 291, § 7; SDC Supp 1960, § 61.1307 (2); SDCL § 46-16-40; SL 2011, ch 165, § 479.



§ 46A-9-42 Transfer of obligations of nonprofit rural water supplier or wastewater system operator to water user district, sanitary district, or municipality--Majority vote of district.

46A-9-42. Transfer of obligations of nonprofit rural water supplier or wastewater system operator to water user district, sanitary district, or municipality--Majority vote of district. Any nonprofit corporation, cooperative, or association engaged in the treatment, distribution, or sale of water or the collection, treatment, or disposal of wastewater to a rural area may, by majority vote of the membership voting in an election on the question, transfer all of its assets, liabilities, contracts, and other obligations to a water user district as defined in § 46A-9-2, sanitary district authorized to operate a water system under § 34A-5-41, or a municipality. No such action may be taken unless approved by majority vote of the water user district or sanitary district membership voting in an election on the action.

Source: SL 1974, ch 285; SL 1977, ch 368; SL 1982, ch 312, § 2; SDCL Supp, § 46-16-40.1; SL 2006, ch 226, § 5.



§ 46A-9-43 Contracts with governmental agencies authorized for certain purposes.

46A-9-43. Contracts with governmental agencies authorized for certain purposes. In connection with the powers provided by §§ 46A-9-40 and 46A-9-41, the water user district may enter into any contract, lease, agreement, or arrangement with any state, county, municipality, district, governmental or public corporation or association, or with any person, firm, or corporation, public or private, or with the government of the United States, or with any officer, department, bureau, or agency of the government of the United States, or with any corporation organized under federal law. The contract, lease, agreement, or arrangement may be for any of the following purposes:

(1) Exercising or using any one or more of the powers authorized in §§ 46A-9-40 and 46A-9-41;

(2) Selling, leasing, or otherwise furnishing or establishing water rights, water supply, conveyance and distribution of water, water service, or water storage;

(3) Irrigation or flood control;

(4) Domestic, industrial, municipal, or stock-watering purposes;

(5) Drainage of lands;

(6) Provision of services or systems for the collection, treatment, or disposal of wastewater;

(7) Provision of billing, collection, hookup, or termination services for entities that provide services for the collection, treatment, or distribution of water or wastewater;

(8) Financing or payment of the cost and expenses incident to the construction, acquisition, or operation of such works, or incident to any obligation or liability entered into or incurred by the district.
Source: SL 1939, ch 291, § 7; SDC Supp 1960, § 61.1307 (2); SDCL, § 46-16-41; SL 1992, ch 60, § 2; SL 2006, ch 226, § 6.



§ 46A-9-44 Extraterritorial powers of district.

46A-9-44. Extraterritorial powers of district. The district may exercise any of the powers enumerated in §§ 46A-9-41 and 46A-9-43 either within or beyond or partly within and partly beyond the boundaries of the district and of the State of South Dakota, unless prohibited by the law of the area or state concerned or of the United States of America.

Source: SL 1939, ch 291, § 7; SDC Supp 1960, § 61.1307 (3); SDCL § 46-16-42; SL 2011, ch 165, § 480.



§ 46A-9-45 Appropriation of waters of state by district--Interference with existing water rights forbidden.

46A-9-45. Appropriation of waters of state by district--Interference with existing water rights forbidden. Such water user district shall have the right to appropriate the waters of the state in the same manner as other appropriators under the laws of this state; provided, that such district shall not, in the exercise of the powers conferred by this chapter, interfere with, injure, or otherwise damage or affect existing water rights, other than through the purchase of such rights or through condemnation proceedings as provided in this chapter; and provided, further, that no irrigation district, corporation, association, or individual holding a water right for lands located either within or outside the boundaries of a water user district shall be in any way affected by the operations of such district other than by reason of a contract voluntarily entered into by such organization or individual with such district, or by reason of the exercise by such district of the power of eminent domain as provided in this chapter.

Source: SL 1939, ch 291, § 7; SDC Supp 1960, § 61.1307 (4); SDCL, § 46-16-43.



§ 46A-9-46 Eminent domain--Appraisement of private property or interest.

46A-9-46. Eminent domain--Appraisement of private property or interest. In addition to any other rights and powers conferred upon any water user district organized under the provisions of this chapter, the district may exercise the power of eminent domain for the purposes and after the manner provided for in chapter 21-35, after declaring by resolution the necessity for and purpose of the taking of property and the extent of the taking. If any such district condemns private property or interests in the private property, the appraisement shall include the amount of damage that will accrue to the owner of the condemned property through severance of the condemned property from other property of the owner, previously operated with the condemned property, as a unit.

Source: SL 1939, ch 291, § 8; SDC Supp 1960, § 61.1308; SDCL § 46-16-44; SL 2011, ch 165, § 481.



§ 46A-9-46.1 Municipal approval of location of wastewater plant or system--Exception for existing plant or system.

46A-9-46.1. Municipal approval of location of wastewater plant or system--Exception for existing plant or system. No portion of any plant or system that is operated by a water user district for the collection, treatment, or disposal of wastewater, including sanitary sewers and sewage and sewage treatment plants and systems, may be located within a zone that extends ten miles outward from the corporate limits of any municipality without the approval of the municipality. However, if the ten-mile zones of more than one municipality overlap, the jurisdiction of each municipality over any such plant or system terminates at a boundary line equidistant from the respective corporate limits of the municipalities; and the water user district shall obtain the approval of each municipality that would have jurisdiction over any portion of the plant or system to be operated by the water user district. The restrictions provided in this section do not apply to any portion of any such plant or system if the portion was in existence on July 1, 2006 or if the portion predates any expansion by a municipality that would otherwise cause the plant or system to be in violation of this section.

Source: SL 2006, ch 226, § 7.



§ 46A-9-47 District has no power to tax or levy assessments--Others have no liability for district indebtedness or obligations.

46A-9-47. District has no power to tax or levy assessments--Others have no liability for district indebtedness or obligations. The district has no power of taxation, or of levying assessments for special benefits. No governmental authority may levy or collect taxes or assessments for the purpose of paying, in whole or in part, any indebtedness or obligation of or incurred by the district as such or upon which the district may be or become in any manner liable. No privately owned property within or outside the district, nor the owner of the property, and no municipality, county, irrigation district, or other political subdivision or public or private corporation or association or its property, is directly or indirectly liable for any such district indebtedness or obligation beyond the liability to perform any express contract, if any, between the owner or public or private organization and the district.

Source: SL 1939, ch 291, § 9; SDC Supp 1960, § 61.1309; SDCL § 46-16-45; SL 1992, ch 60, § 2; SL 2011, ch 165, § 482.



§ 46A-9-48 Costs of operation of district--Contract for payment of rent or charge for water storage or water supply.

46A-9-48. Costs of operation of district--Contract for payment of rent or charge for water storage or water supply. No person, irrigation district, municipality, county, or other governmental subdivision, irrigation company, or other public or private corporation or association is liable for the payment of any rent or charge for water storage; water supply; for the collection, treatment, or disposal of wastewater; or for any of the costs of operation of a water user district, unless a contract for such services has been entered into between the person or public or private organization and the water user district furnishing the services.

Source: SL 1939, ch 291, § 9; SDC Supp 1960, § 61.1309; SDCL, § 46-16-46; SL 1992, ch 60, § 2; SL 2006, ch 226, § 8.



§ 46A-9-49 Grants or loans--Gifts.

46A-9-49. Grants or loans--Gifts. Any water user district organized under this chapter may exercise any power conferred by this chapter for the purpose of obtaining grants or loans or both from any federal agency pursuant to or by virtue of any acts of Congress independently or in conjunction with any other power or powers conferred by this chapter, or heretofore or hereafter conferred by any other law. The district may accept from private owners or other sources, gifts, deeds, or instruments of trust or title relating to land, water rights, and any other form of property.

Source: SL 1939, ch 291, § 11; SDC Supp 1960, § 61.1311; SDCL § 46-16-47; SL 2011, ch 165, § 483.



§ 46A-9-50 Cooperation with United States in acquisition and disposition of property.

46A-9-50. Cooperation with United States in acquisition and disposition of property. The water user district may purchase and acquire lands, water rights, rights-of-way, and real and personal properties of every nature in cooperation with the United States under such conditions as the board deems advisable. The district may convey such rights and property under conditions, terms, and restrictions approved by the board of directors and the federal government or any of its agencies. The district may pay the purchase price and any construction costs or other necessary expenses and costs in connection with any works contemplated by this chapter either from its own funds or cooperatively with the federal government.

Source: SL 1939, ch 291, § 12; SDC Supp 1960, § 61.1312; SDCL § 46-16-48; SL 2011, ch 165, § 484.



§ 46A-9-51 Eminent domain laws applicable to irrigation districts apply.

46A-9-51. Eminent domain laws applicable to irrigation districts apply. All provisions of law now applicable to irrigation districts, privately owned irrigation corporations, or ditch companies, regarding the exercise of the power of eminent domain, the use and occupation of state and other public lands and highways, the appropriation, or other acquisition, enjoyment, or use of water, water rights, or water diversion or storage rights, for any of the purposes contemplated in this chapter, the manner or method of construction and physical operation of irrigation works, storage dams, drainage ditches, as herein contemplated, shall be applicable as nearly as may be, and so far as not in conflict with the provisions of this chapter, to water user districts organized under this chapter in their exercise of the rights, powers, and franchises and in the performance of the duties conferred or imposed upon them under the provisions of this chapter.

Source: SL 1939, ch 291, § 8; SDC Supp 1960, § 61.1308; SDCL, § 46-16-49.



§ 46A-9-52 Contracts governed by public agency procurement law.

46A-9-52. Contracts governed by public agency procurement law. Any water user district contract for the construction, alteration, extension, or improvement of any works, or any part or section thereof, or any building, for the use of the district, or for the purchase of any materials, machinery, or apparatus therefor is governed by chapters 5-18A and 5-18B.

Source: SL 1939, ch 291, § 13; SDC Supp 1960, § 61.1313; SDCL § 46-16-50; SL 1972, ch 32, § 5; SL 1991, ch 373; SL 2011, ch 2, § 148.



§ 46A-9-53 Filing of plans and specifications--Advertisement for bids.

46A-9-53. Filing of plans and specifications--Advertisement for bids. Before publication of any advertisement pursuant to chapter 5-18A, plans and specifications for the proposed construction work or materials shall be prepared and filed at the principal office or place of business of the water user district. The advertisement shall be published as required by § 5-18A-14 and, in the discretion of the board of directors of the district, may be published in such additional newspapers or trade or technical periodicals as may be selected by the board in order to give proper notice of the receiving of bids. The advertisement shall designate the nature of construction work proposed to be done or materials proposed to be purchased.

Source: SL 1939, ch 291, § 13; SDC Supp 1960, § 61.1313; SDCL § 46-16-51; SL 1972, ch 34, § 6; SL 2006, ch 226, § 9; SL 2011, ch 2, § 149.



§ 46A-9-54 Contracts for proposed construction work--Employment of citizens of state--Bond of contractor.

46A-9-54. Contracts for proposed construction work--Employment of citizens of state--Bond of contractor. Such contract shall provide that wherever possible, workmen who are citizens of South Dakota shall be employed by the contractor. All provisions of chapter 5-21 with reference to contractors' bonds required under such statutes, shall be applicable and effective as to any contract let pursuant to the provisions of this chapter.

Source: SL 1939, ch 291, § 13; SDC Supp 1960, § 61.1313; SDCL, § 46-16-52; SL 1979, ch 18, § 5.



§ 46A-9-55 Certain proposed works exempt from competitive bidding requirements.

46A-9-55. Certain proposed works exempt from competitive bidding requirements. If all or a portion of the cost of the proposed works is to be met by grant of labor or a grant-in-aid from a federal or state agency, does not require the use of any state or federal funds in the proposed works, or under other contract with a federal or state agency, and the rules of such agency provide that work may not be done by contract, the board of directors may proceed with the necessary construction or other work without first complying with any of the provisions of §§ 46A-9-52 to 46A-9-54, inclusive.

Source: SL 1939, ch 291, § 13; SDC Supp 1960, § 61.1313; SDCL § 46-16-53; SL 1993, ch 256, § 84; SL 2012, ch 219, § 1.



§ 46A-9-56 Borrowing power of district--Sources from which obligations payable--Authorization, issuance, and sale of bonds.

46A-9-56. Borrowing power of district--Sources from which obligations payable--Authorization, issuance, and sale of bonds. Any district organized pursuant to this chapter may borrow money and incur indebtedness for any corporate use or purpose authorized in this chapter, provided the indebtedness, liability, or obligation of the district for the payment of money in any manner, and whether arising from contract, implied contract, or otherwise, is payable solely:

(1) From revenues, income, receipts, and profits derived by the district from its operation and management of systems and irrigation works as in this chapter provided; or

(2) From the issuance or sale by the district of its warrants, notes, revenue bonds, debentures, or other evidences of indebtedness, (hereinafter referred to in this section as "district obligations") payable solely from such revenues, income, receipts, and profits. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B. However, no bond election is required.
Source: SL 1939, ch 291, § 10; SDC Supp 1960, § 61.1310; SDCL, § 46-16-54; SL 1978, ch 330, § 2; SL 1984, ch 43, § 124; SL 1985, ch 361.



§ 46A-9-57 District obligations--Pledge of revenue for payment--Collateral security for loan.

46A-9-57. District obligations--Pledge of revenue for payment--Collateral security for loan. Any such water user district may pledge and put up as collateral security for a loan any district obligations. Any district issuing district obligations under the provisions of this chapter may pledge all or any part of the revenues which the district may derive from the sale, conveyance, or distribution of water for irrigation, domestic, municipal, industrial, or stock-watering purposes; from the storage of water; or from the collection, treatment, or disposal of wastewater, as security for the payment of the principal and interest on the loan. Any such pledge of revenues shall be made by the directors of the district by resolution or by agreement with the purchasers or holders of the district obligations. Any such resolution or agreement may specify the particular revenues that are pledged and the terms and conditions to be performed by the district and the rights of the holders of the district obligations, and may provide for priorities of liens in any such revenues as between the holders of district obligations issued at different times or under different resolutions or agreements.

Source: SL 1939, ch 291, § 10; SDC Supp 1960, § 61.1310; SDCL, § 46-16-55; SL 2006, ch 226, § 10.



§ 46A-9-58 Refunding of district obligations.

46A-9-58. Refunding of district obligations. Such resolution or agreement may further provide for the refunding of any such water user district obligation through the issuance of other district obligations, entitled to rights and priorities similar in all respects to those held by the district obligations that are refunded and for the issuance of such refunding district obligations, either in exchange for district obligations then outstanding, or the sale thereof and the application of the proceeds of such sale to the retirement of the district obligations then outstanding.

Source: SL 1939, ch 291, § 10; SDC Supp 1960, § 61.1310; SDCL, § 46-16-56.



§ 46A-9-59 Revenues of district--Payment into special fund--Collection and disposition of special fund, terms, and conditions.

46A-9-59. Revenues of district--Payment into special fund--Collection and disposition of special fund, terms, and conditions. Any such resolution or agreement may provide that all or any part of the revenues of the water user district shall be paid into a special fund and may set forth all the terms and conditions on which such special fund is to be collected, held, and disposed of, whether partly or wholly for the benefit of the holders of such district obligations. Provision may be made that such special fund shall be held by depositories designated or described in such resolution or agreement.

Source: SL 1939, ch 291, § 10; SDC Supp 1960, § 61.1310; SDCL, § 46-16-57.



§ 46A-9-60 Agreement between directors and holders of district obligations as to charges for water, sewage disposal, or other services.

46A-9-60. Agreement between directors and holders of district obligations as to charges for water, sewage disposal, or other services. The directors of any water user district organized under the provisions of this chapter may enter into agreements with the holders of any such district obligations as to the maximum or minimum amounts that the district may charge and collect for water sold by the district or for the collection, treatment, or disposal of wastewater or other services provided by the district.

Source: SL 1939, ch 291, § 10; SDC Supp 1960, § 61.1310; SDCL, § 46-16-58; SL 2006, ch 226, § 11.



§ 46A-9-61 Prices, rates, and charges--Contracts.

46A-9-61. Prices, rates, and charges--Contracts. The board of directors, subject to the provisions of this chapter, may fix and establish the prices, rates, and charges at which any resources and facilities made available under the provisions of this chapter shall be sold and disposed of. The board may enter into any contracts and agreements, and do anything that in its judgment is necessary, convenient, or expedient for the accomplishment of any of the purposes and objects of this chapter, under such general regulations and upon such terms, limitations, and conditions as it shall prescribe. The board shall enter into contracts and fix and establish prices, rates, and charges to provide at all times funds sufficient to pay all costs of operation and maintenance of any of the works authorized by this chapter, together with necessary repairs to such works, and which will provide at all times sufficient funds to meet and pay the principal and interest of all bonds, warrants, notes, debentures, and other evidences of indebtedness as they severally become due and payable. However, nothing contained in this chapter authorizes any change, alteration, or revision of any such rates, prices, or charges as established by any contract entered into under authority of this chapter except as provided by the contract.

Source: SL 1939, ch 291, § 16; SDC Supp 1960, § 61.1316 (3); SDCL § 46-16-59; SL 2011, ch 165, § 485.



§ 46A-9-62 Default in payment of money specified in agreement--Termination of contract--Right to recovery not affected by discontinuation of services.

46A-9-62. Default in payment of money specified in agreement--Termination of contract--Right to recovery not affected by discontinuation of services. Every contract made by the board of directors for the sale, conveyance, and distribution of water, use of water, water storage, or for the collection, treatment, or disposal of wastewater, or other service, or for the sale of any property or facilities, shall provide that in the event of any failure or default in the payment of any moneys specified in the contract to be paid to the board, the board may, upon such notice as prescribed in the contract, terminate the contract and all obligations under the contract. The act of the board in ceasing on any such default to furnish or deliver water, use of water, or water storage, or other services under the contract does not deprive the board of, or limit any remedy provided by the contract or by law for the recovery of any moneys due or which may become due under the contract.

Source: SL 1939, ch 291, § 16; SDC Supp 1960, § 61.1316 (3); SDCL, § 46-16-60; SL 2006, ch 226, § 12.



§ 46A-9-63 Funds of district--Creating by board of directors--Identification--Separate accounts.

46A-9-63. Funds of district--Creation by board of directors--Identification--Separate accounts. The board of directors shall create separate funds, one fund to be known as the construction fund, another fund to be known as the water fund, another fund to be known as the debt service fund, and, if the district provides services for the collection, treatment, or disposal of wastewater, a fund to be known as the wastewater fund. Each such fund shall be identified by the same series letter or letters as the bonds, warrants, notes, debentures, or other evidences of indebtedness of the series. A separate account shall be kept for each construction fund, each water fund, each wastewater fund, and each debt service fund for each project.

Source: SL 1939, ch 291, § 16; SDC Supp 1960, § 61.1316 (1); SDCL, § 46-16-61; SL 2006, ch 226, § 13.



§ 46A-9-64 Construction fund--Deposit of bond proceeds--Credit of interest received upon deposits--Disbursements--Balance transferred to debt service fund.

46A-9-64. Construction fund--Deposit of bond proceeds--Credit of interest received upon deposits--Disbursements--Balance transferred to debt service fund. The proceeds of the sale of the bonds and other evidences of indebtedness of each series issued under the provisions of this chapter shall be placed to the credit of the appropriate construction fund, which fund shall at all times be kept segregated and set apart from all other funds. There shall also be credited to the appropriate construction fund the interest received upon the deposits of moneys in such fund and moneys received by way of gift or grant from the United States or from any other source for the construction of the works. The moneys in each construction fund shall be paid out or disbursed in such manner as may be determined by the board of directors, subject to the provisions of this chapter, to pay the cost of the works as defined in § 46A-9-2. Any surplus which may remain in any construction fund after providing for the payment of the cost of the works shall be added to and become a part of the appropriate debt service fund provided for in § 46A-9-66.

Source: SL 1939, ch 291, § 16; SDC Supp 1960, § 61.1316 (2); SDCL, § 46-16-62.



§ 46A-9-65 Water or wastewater fund--Credit of revenue of works and operations--Payment of operation and maintenance costs.

46A-9-65. Water or wastewater fund--Credit of revenue of works and operations--Payment of operation and maintenance costs. All income or profit and revenue of the works and all moneys received from the sale, conveyance, distribution, or disposal of water, use of water, or water storage; from the collection, treatment, or disposal of wastewater; and from the operation, lease sale, or other disposition of the works, property, and facilities acquired under the provisions of this chapter, shall be paid to the credit of the appropriate water or wastewater fund. All costs of operation, maintenance, and repairs of the works, and all administrative and clerical expenses of the water user district, shall be paid from the appropriate water or wastewater fund.

Source: SL 1939, ch 291, § 16; SDC Supp 1960, § 61.1316 (3); SDCL, § 46-16-63; SL 2006, ch 226, § 14.



§ 46A-9-66 Debt service fund--Transfer of balance from water fund--Moneys pledged for payment of evidences of indebtedness.

46A-9-66. Debt service fund--Transfer of balance from water fund--Moneys pledged for payment of evidences of indebtedness. The board of directors shall provide in the proceedings authorizing the issuance of each series of bonds, warrants, notes, debentures, or other evidences of indebtedness or in the trust indenture securing the same, for paying into the appropriate debt service fund at stated intervals all moneys then remaining in the water fund, after paying all costs of operation, maintenance, and repairs of the works and all administrative and clerical expenses of the water user district. All moneys in each debt service fund shall be pledged for the payment of and used for the purpose of paying the interest, principal, and the necessary fiscal agency charges upon the bonds, warrants, notes, debentures, or other evidences of indebtedness as the same shall fall due.

Source: SL 1939, ch 291, § 16; SDC Supp 1960, § 61.1316 (4); SDCL, § 46-16-64.



§ 46A-9-67 Deposit of funds--Payment of claims.

46A-9-67. Deposit of funds--Payment of claims. All moneys collected pursuant to this chapter shall be deposited with the water user district treasurer in any depository designated and approved by the board of directors of the water user district at a regular meeting and from which all valid claims against the district shall be paid or by order duly drawn by the district treasurer pursuant to procedures adopted by the board of directors.

Source: SL 1939, ch 291, § 14; SDC Supp 1960, § 61.1314; SDCL § 46-16-65; SL 2011, ch 203, § 1.



§ 46A-9-68 Fiscal year--Audit of financial affairs by board of directors, filing of written report.

46A-9-68. Fiscal year--Audit of financial affairs by board of directors, filing of written report. The fiscal year of the water user district shall coincide with the calendar year. The board of directors, at the close of each year's business, shall cause an audit of the books, records, and financial affairs of the district to be made by an experienced public accountant, copies of a written report of which audit, certified to by said auditors, shall be placed and kept on file at the principal place of business of the district and shall be filed with the secretary of state.

Source: SL 1939, ch 291, § 6; SDC Supp 1960, § 61.1306; SDCL, § 46-16-66.



§ 46A-9-69 Disposition of water supply works, drainage works, or wastewater systems.

46A-9-69. Disposition of water supply works, drainage works, or wastewater systems. No irrigation or other water supply works, drainage works, or systems or facilities for the collection, treatment, or disposal of wastewater owned by the district may be sold, alienated, or mortgaged by the district, except under the circumstances described by §§ 46A-9-70 to 46A-9-72, inclusive.

Source: SL 1939, ch 291, § 15; SDC Supp 1960, § 61.1315; SDCL, § 46-16-67; SL 2006, ch 226, § 15.



§ 46A-9-70 Sale of unneeded works--Submission of question to Board of Water and Natural Resources--Special election--Notice--Majority vote authorizes sale.

46A-9-70. Sale of unneeded works--Submission of question to Board of Water and Natural Resources--Special election--Notice--Majority vote authorizes sale. If, in the judgment of the board of directors, it is in the best interest of the water user district to sell any portion of the district works not needed for the performance of any outstanding contract, and not mortgaged or hypothecated as provided for in § 46A-9-71, the board of directors shall pass a resolution to that effect and shall submit the question to the Board of Water and Natural Resources for approval. If the Board of Water and Natural Resources approves, the board of directors shall call a special election at which the question of selling the portion of the works shall be submitted to the voters of the district qualified to vote for district directors. The board of directors shall mail to each qualified voter, at the voter's last known place of residence or place of business, a notice stating the time, place, and purpose of the election, and so far as practicable shall conduct the election in all other respects as provided in §§ 46A-9-25 to 46A-9-28, inclusive. If a majority of all qualified voters of the district vote "yes" at the election, the board of directors s may sell the portion of the works.

Source: SL 1939, ch 291, § 15; SDC Supp 1960, § 61.1315 (1); SDCL § 46-16-68; SL 2011, ch 165, § 486.



§ 46A-9-71 Mortgage or hypothecation of property to secure payment of loans from governmental agencies.

46A-9-71. Mortgage or hypothecation of property to secure payment of loans from governmental agencies. If, in order to borrow money from the federal government or from any of its agencies, or from the State of South Dakota, it becomes necessary that the water user district mortgage or otherwise hypothecate any of its property or assets to secure the payment of a loan made to it by or from such a source, the district may mortgage or hypothecate the property and assets for such purposes. Nothing in this section prevents the district from assigning, pledging, or otherwise hypothecating its revenues, incomes, receipts, or profits to secure the payment of indebtedness to the federal government or any federal agency, or the State of South Dakota. However, the State of South Dakota may never pledge its credit or funds, or any part of its credit or funds, for the payment or settlement of any indebtedness or obligation whatsoever of any district created under the provisions of this chapter. Nothing in this chapter authorizes any agency of the State of South Dakota to make loans to any such district, unless the agency is otherwise authorized by law to make such loans.

Source: SL 1939, ch 291, § 15; SDC Supp 1960, § 61.1315 (2); SDCL § 46-16-69; SL 2011, ch 165, § 487.



§ 46A-9-72 Mortgage or trust deed to secure payment of borrowed money--Foreclosure upon default and appointment of receiver.

46A-9-72. Mortgage or trust deed to secure payment of borrowed money--Foreclosure upon default and appointment of receiver. If any water user district created under this chapter shall execute and deliver a mortgage or trust deed to secure the payment of any moneys borrowed by it for the purposes herein authorized, it may be provided in such mortgage or trust deed that the same may be foreclosed upon default and that a receiver may be appointed by any court of competent jurisdiction with such authority as may be provided for in such mortgage or trust deed.

Source: SL 1939, ch 291, § 15; SDC Supp 1960, § 61.1315 (2); SDCL, § 46-16-70.



§ 46A-9-73 Dissolution of district--Special election--Notice--Conditions for dissolution.

46A-9-73. Dissolution of district--Special election--Notice--Conditions for dissolution. Any water user district organized under this chapter may be dissolved by authorization of a majority vote of the voters, qualified to vote for district directors, at a special election called by the board of directors for that purpose. Notice of the election shall be mailed to each qualified voter at least twenty days before the date of the election. The procedure for the election shall conform as nearly as may be to the procedure provided in §§ 46A-9-25 to 46A-9-28, inclusive, for the election of directors. However, the district may not at the time of dissolution own property or rights or have outstanding any contract or contracts or obligations of any kind.

Source: SL 1939, ch 291, § 19; SDC Supp 1960, § 61.1318; SDCL § 46-16-71; SL 2011, ch 165, § 488.



§ 46A-9-74 Dissolution complete upon resolution of board canvassing vote--Filing.

46A-9-74. Dissolution complete upon resolution of board canvassing vote--Filing. Dissolution of the water user district shall be completed upon resolution of the board of directors canvassing the vote and declaring that a majority of the qualified voters voting on the question have voted in favor of dissolution. A verified copy of the resolution shall be filed in the office of the Department of Environment and Natural Resources and in the office of the county auditor of each county in which any portion of the district lies.

Source: SL 1939, ch 291, § 19; SDC Supp 1960, § 61.1318; SDCL § 46-16-72; SL 2011, ch 165, § 489.



§ 46A-9-75 Cancellation of applications for appropriation of water upon dissolution.

46A-9-75. Cancellation of applications for appropriation of water upon dissolution. In case of such dissolution, the Department of Environment and Natural Resources shall cancel all applications for appropriation of water, and all rights of the water user district therein and thereunder shall thereupon cease and determine.

Source: SL 1939, ch 291, § 19; SDC Supp 1960, § 61.1318; SDCL § 46-16-73; SL 2011, ch 165, § 490.



§ 46A-9-76 Municipalities excepted from chapter--Contracts with district.

46A-9-76. Municipalities excepted from chapter--Contracts with district. Nothing in this chapter deprives any municipality within the State of South Dakota, located either wholly or partially within or outside any water user district, of the exercise of any rights with which it may be invested by law to construct, acquire, operate, maintain, or dispose of waterworks, or systems or facilities for the collection, treatment, or disposal of wastewater, or to perform any other of its lawful functions. However, any municipality may enter into any contract with any such district for the storage, purchase, or distribution of water or for the collection, treatment or disposal of wastewater, for municipal, domestic, or industrial purposes.

Source: SL 1939, ch 291, § 20; SDC Supp 1960, § 61.1319; SDCL, § 46-16-74; SL 1992, ch 60, § 2; SL 2006, ch 226, § 16.



§ 46A-9-77 Irrigation districts--Powers and functions unaffected by chapter.

46A-9-77. Irrigation districts--Powers and functions unaffected by chapter. Nothing in this chapter repeals, limits, or in any way affects the provisions of chapters 46A-4 to 46A-7, inclusive, relating to the organization and operation of irrigation districts. Nothing in this chapter limits in any way the powers and functions of irrigation districts organized under chapters 46A-4 to 46A-7, inclusive, and nothing in this chapter repeals, limits, or affects the provisions of any other laws of the State of South Dakota other than as specifically provided in this chapter.

Source: SL 1939, ch 291, § 17; SDC Supp 1960, § 61.1317; SDCL § 46-16-75; SL 2011, ch 165, § 491.



§ 46A-9-78 Retirement system--Participation.

46A-9-78. Retirement system--Participation. A water user district organized under this chapter which is not a participating unit of the South Dakota Retirement System on January 1, 1983, may elect to participate in the retirement system sponsored by the South Dakota Association of Rural Water Systems.

Source: SL 1983, ch 320; SDCL Supp, § 46-16-76.



§ 46A-9-79 Appointment of water master.

46A-9-79. Appointment of water master. The board of directors of any water user district may annually appoint a water master for the district subject to approval by the Water Management Board. Once approved, the board of directors may contract with the water master with regard to the terms and conditions of his employment. The district is bound by the provisions of the contract and shall pay the water master directly.

Source: SL 1990, ch 363, § 1.



§ 46A-9-80 Duties of water master.

46A-9-80. Duties of water master. The water master shall:

(1) Enforce procedures for distribution of water by court decree;

(2) Enforce priorities and rights pertaining to the use of water as established by statute or case law;

(3) Administer the distribution of water obtained through any contract pursuant to § 46A-9-43;

(4) Provide for the regulation and security of headgates and measuring devices as necessary to enforce the proper distribution of water; and

(5) Perform such other duties as the board of directors may specify.
Source: SL 1990, ch 363, § 2.



§ 46A-9-81 Removal of water master.

46A-9-81. Removal of water master. The board of directors may remove the water master for cause. The Water Management Board may withdraw approval of a water master and request the board of directors to remove any water master for cause.

Source: SL 1990, ch 363, § 3.



§ 46A-9-82 Grievance appeal.

46A-9-82. Grievance appeal. Any person aggrieved by any act or omission of any water master may appeal to the board of directors of the water user district, to the Water Management Board or to the circuit court in the county wherein the dispute arose.

Source: SL 1990, ch 363, § 4.



§ 46A-9-83 Water Management Board not affected.

46A-9-83. Water Management Board not affected. The provisions of this chapter do not abrogate or limit the rights, powers, duties, and functions of the State Water Management Board, but are supplementary thereto.

Source: SL 1990, ch 363, § 5.



§ 46A-9-84 Group insurance for members of board of directors.

46A-9-84. Group insurance for members of board of directors. A water user district may enroll in any authorized group health insurance plan, group dental insurance plan, or both, for the members of the board of directors of the district. The plan may provide for group health and dental insurance against the financial cost of hospital, surgical, and medical treatment and care, and such other coverage benefits, including a group life insurance plan and a group disability income insurance plan, as may be deemed appropriate and desirable by the district.

Source: SL 2009, ch 228, § 1.






Chapter 10 - Intrastate Drainage Projects [Repealed]

CHAPTER 46A-10

INTRASTATE DRAINAGE PROJECTS [REPEALED]

[Repealed by SL 1985, ch 362, § 1]



Chapter 10A - County Drainage

§ 46A-10A-1 Definitions.

46A-10A-1. Definitions. Terms used in this chapter and chapter 46A-11, unless the context otherwise requires, mean:

(1) "Board," a board of county commissioners, as established in chapter 7-8;

(2) "Closed drain" or "blind drain," a man-made drain or drainage scheme utilizing pipes, tiles, or other materials and constructed in such a way that flow of water is not visible;

(3) "Commission" or "drainage commission," any county drainage commission created under the terms of this chapter;

(4) "Coordinated drainage area," a defined geographic area containing one or more parcels of real property and established under the provisions of this chapter and chapter 46A-11 by a board or commission to provide a planned network or method of natural or man-made drainage, or both, to benefit all parcels of real property involved;

(5) "Dominant estate," any parcel of real property, usually at a higher elevation, which holds a common law or statutory legal right to drain water onto other real property;

(6) "Drainage map," any map adopted by resolution of the board that delineates the extent of county drainage, a drainage project, or a coordinated drainage area;

(7) "Drainage plan," a document which may illustrate by maps, charts, and other descriptive matter the policies of the board to interrelate all man-made and natural systems and activities relating to drainage under its jurisdiction;

(8) "Drainage scheme," a plan or system by which water is drained from one or more parcels of real property onto one or more parcels of real property;

(8a) "Engineer," a professional, registered engineer;

(9) "Established water course," a fixed and determinate route, either natural or man-made, by which water has flowed from one parcel of real property to another and by which water has been discharged upon a servient estate for a period of time, on such a regular basis and in such quantities as to make it a predictably continuous activity;

(10) "Governing body," a board of county commissioners, a city council, or a city commission;

(11) "Landowner" or "owner," any individual, firm, or corporation, public or private, or public agency, who has legal title to real property as shown by the records of the register of deeds of the county in which the real property is situated. If the real property is sold under a contract for deed and the contract is of record in the office of the register of deeds for the respective county, both the recorded owner of the real property and the purchaser as named in the contract for deed are deemed owners of the real property;

(12) "Legal drain," a drain or drainage scheme that:

(a) Is vested under the provisions of this chapter and chapter 46A-11;

(b) Has been constructed by a person or by a unit of government under the provisions of past or present law; or

(c) Has been granted a drainage permit, if a permit is necessary under the provisions of this chapter and chapter 46A-11;

(13) "Municipality," a city or town, however organized, as defined in § 9-1-1;

(14) "Natural drain," a drainage system which operates as part of a natural water course, as defined in subdivision (15) of this section;

(15) "Natural water course," a fixed and determinate route by which water naturally flows from one parcel of real property to another due to the conformation of the land and by which water is discharged upon the land receiving the water. It is not necessary that the force of the flow of water be sufficient to form a channel having a well-defined bed or banks;

(16) "Official control," any ordinance, order, regulation, map, or procedure adopted by a board to regulate drainage;

(17) "Ordinance," any ordinance, as defined in subdivision 7-18A-1(2), adopted by a board to regulate drainage of both rural and urban areas to provide coordination of drainage projects, individual drainage efforts and drainage areas and to foster conformity with any county drainage plan;

(18) "Private drain," a drainage system or scheme designed, constructed, and maintained by a person primarily for his own benefit or a natural drain, whether or not actively maintained, that provides a benefit primarily to one person;

(19) "Rural" or "rural area," any territory outside a municipality as defined in § 9-1-1;

(20) "Servient estate," any parcel of real property, usually at a lower elevation, which is subject to a legal right allowing a dominant estate to drain water onto it;

(21) "Unit of local government," a municipality as defined in § 9-1-1, an irrigation district as defined in chapter 46A-4, a school district as defined in § 13-5-1, a water project district as defined in chapter 46A-18, a water user district as defined in § 46A-9-2, a township as defined in chapter 8-1, a sanitary district as defined in chapter 34A-5, a conservation district as defined in chapter 38-8 or other special district;

(22) "Vested right," a right of water drainage from one parcel of property to another which is settled or accrued to the property on the basis of state law; and

(23) "Water management board," the state board created in § 1-40-15.
Source: SL 1985, ch 362, § 2.



§ 46A-10A-2 County drainage commission--Appointment--Filling vacancies--Majority required to act--Ex officio members.

46A-10A-2. County drainage commission--Appointment--Filling vacancies--Majority required to act--Ex officio members. The board of county commissioners of each county may appoint a commission of three or more members, the total membership of which shall always be an uneven number and at least one member of which shall be a member of the board, to be known as the county drainage commission. If a commission member resigns his or her position, is unable to fulfill the duties of the position, or is removed for cause under the provisions of § 46A-10A-3, the board shall appoint a new member to the commission within thirty days. A commission may not conduct official business unless all memberships on the commission are filled and unless a majority of the members are present at a meeting of the commission. Administrative officials of the county may be appointed as ex officio members of the commission, but have no vote in commission matters.

Source: SL 1985, ch 362, § 3; SL 2011, ch 165, § 492.



§ 46A-10A-3 Term and removal of members.

46A-10A-3. Term and removal of members. The term of office for members of a county drainage commission shall be established by the board of county commissioners. Any appointed member of a county drainage commission may be removed for cause, after a hearing prior to the expiration of his term, by a majority vote of the elected members of the board of county commissioners.

Source: SL 1985, ch 362, § 4; SL 1988, ch 365.



§ 46A-10A-4 Meetings.

46A-10A-4. Meetings. A drainage commission shall meet at such times as may be necessary to accomplish the purposes of this chapter, but a commission may not meet less than once every six months.

Source: SL 1985, ch 362, § 5.



§ 46A-10A-5 Compensation of members.

46A-10A-5. Compensation of members. Per diem and expenses of a county drainage commission shall be established by the board of county commissioners and paid by the county.

Source: SL 1985, ch 362, § 6.



§ 46A-10A-6 Employment of personnel.

46A-10A-6. Employment of personnel. To carry out the purposes of this chapter, a board or commission may employ an engineer or a hydrologist, or both, and such staff as it deems necessary, and a board or commission may contract with engineering consultants or with other specialists including an attorney who may be a part-time state's attorney for services it requires.

Source: SL 1985, ch 362, § 7; SL 1986, ch 378, § 1.



§ 46A-10A-7 Assistance by units of state government--Expense reimbursement.

46A-10A-7. Assistance by units of state government--Expense reimbursement. Any unit of state government may offer such technical assistance as it is able to any board or commission requesting such assistance. However, such technical assistance may not include granting a permit, settling a dispute, accepting a plan, establishing a coordinated drainage area, or performing any other decision function relegated to boards or commissions under the provisions of this chapter and chapter 46A-11. A unit of state government providing technical assistance may require reasonable reimbursement for its expenses. The provisions of this section do not prohibit the Water Management Board from taking action or providing assistance pursuant to the provisions of this section and §§ 46A-10A-9.1 to 46A-10A-9.5, inclusive.

Source: SL 1985, ch 362, § 8; SL 1987, ch 336, § 1.



§ 46A-10A-7.1 Maintenance of correspondence file--Correspondence marked with date of receipt--Term of retention.

46A-10A-7.1. Maintenance of correspondence file--Correspondence marked with date of receipt--Term of retention. Any member of a board or a county drainage commission, if established, shall maintain a file containing a copy of any written correspondence relating to drainage control, including any complaint, request for information or request for assistance, received by such board or commission member. Any correspondence shall be clearly marked with the date of receipt and shall be retained for a minimum period of two years.

Source: SL 1987, ch 337.



§ 46A-10A-8 State Water Management Board, districts, and existing water rights unaffected--Effect on drainage districts.

46A-10A-8. State Water Management Board, districts, and existing water rights unaffected--Effect on drainage districts. The provisions of this chapter and chapter 46A-11 do not abrogate or limit the rights, powers, duties, and functions of the State Water Management Board with reference to water rights, flood control, outlet elevations for public lakes, or ordinary high and low water marks on public lakes, but are supplementary thereto. This chapter and chapter 46A-11 do not limit or affect the laws of this state relating to organization and maintenance of irrigation districts, water user districts, water project districts, water development districts, conservation districts, or watershed districts, nor does it infringe upon or establish any rights superior to any existing water rights. The provisions of this chapter may affect drainage districts only as outlined under provisions of § 46A-10A-43.

Source: SL 1985, ch 362, § 8A; SL 1986, ch 379, § 4.



§ 46A-10A-9 Joint drainage efforts by counties.

46A-10A-9. Joint drainage efforts by counties. The boards or commissions of two or more counties may cooperate on drainage. Expenses incurred in connection with joint efforts, including contracted services, shall be shared equitably per agreement among the counties involved. Promotion of regional drainage projects, coordinated drainage areas and drainage patterns or schemes, including passage of compatible ordinances and resolutions in adjoining counties, is the primary but not exclusive objective of joint efforts.

Source: SL 1985, ch 362, § 9.



§ 46A-10A-9.1 Petition for assistance in development of intercounty drainage plan--Board defined.

46A-10A-9.1. Petition for assistance in development of intercounty drainage plan--Board defined. If the effectiveness of any drainage activity or official control depends upon cooperative action by the board of an adjoining county, and if voluntary joint drainage efforts, undertaken in good faith pursuant to § 46A-10A-9, have been unsuccessful, a board may file a petition with the Water Management Board requesting assistance in the development of an intercounty drainage plan or official control. For purposes of the provisions of §§ 46A-10A-9.1 to 46A-10A-9.5, inclusive, the term "board" means Board or County Drainage Commission, if established.

Source: SL 1987, ch 336, § 2.



§ 46A-10A-9.2 Meeting to develop mutually acceptable joint county drainage activities.

46A-10A-9.2. Meeting to develop mutually acceptable joint county drainage activities. Within thirty days after receipt of a petition for assistance filed pursuant to § 46A-10A-9.1, the chief engineer as defined by subdivision 46-1-6(5) shall schedule a meeting with representatives of any affected board or commission for the purpose of developing mutually acceptable joint county drainage activities or official controls.

Source: SL 1987, ch 336, § 3.



§ 46A-10A-9.3 Recommendation, notice, and hearing before Water Management Board--Cost of publication--Implementation.

46A-10A-9.3. Recommendation, notice, and hearing before Water Management Board--Cost of publication--Implementation. If efforts under § 46A-10A-9.2 to develop voluntary joint county drainage activities or official controls are unsuccessful, the chief engineer shall prepare a recommendation concerning joint county drainage activities or official controls. The recommendation, notice and hearing before the Water Management Board shall be conducted pursuant to the procedure contained in chapter 46-2A. Any cost of publication shall be borne by the affected counties. Following the hearing, the Water Management Board shall, by order, require any affected board to implement any action which the Water Management Board deems necessary for the effective drainage of land in the affected counties. The Water Management Board may require any action or official control which a board could properly institute pursuant to the provisions of this chapter.

Source: SL 1987, ch 336, § 4.



§ 46A-10A-9.4 Limitation on effectiveness of action required by Water Management Board.

46A-10A-9.4. Limitation on effectiveness of action required by Water Management Board. Any action or official control required by the Water Management Board pursuant to § 46A-10A-9.3 shall remain in effect for a period of no longer than one year.

Source: SL 1987, ch 336, § 5.



§ 46A-10A-9.5 Action required by board to be included in county drainage plan--Not subject to referendum procedure.

46A-10A-9.5. Action required by board to be included in county drainage plan--Not subject to referendum procedure. Any action or official control required by the Water Management Board pursuant to § 46A-10A-9.3 shall be consistent with the principles outlined in § 46A-10A-20 and shall be included in the applicable county drainage plan, if a plan has been established. Such actions or official controls are not subject to any referendum procedure set forth in this chapter.

Source: SL 1987, ch 336, § 6.



§ 46A-10A-10 Joint powers agreements by local units of government as to drainage.

46A-10A-10. Joint powers agreements by local units of government as to drainage. Any unit of local government may enter into joint powers agreements with the board and with each other in order to avoid overlapping drainage jurisdiction and to promote cooperation and continuity in drainage matters.

Source: SL 1985, ch 362, § 10.



§ 46A-10A-11 Agreements for receipt of federal or state funds for drainage.

46A-10A-11. Agreements for receipt of federal or state funds for drainage. Any county engaging in a drainage program may receive grants-in-aid from or enter into agreements with any department or agency of the government of the United States or the state to arrange for the receipt of federal or state funds in the interest of furthering a drainage program.

Source: SL 1985, ch 362, § 11.



§ 46A-10A-12 Municipality contracting with county for services--Fees.

46A-10A-12. Municipality contracting with county for services--Fees. Any governing body of a municipality may contract with the board for drainage expertise and services to be provided by the county. Such contract may provide that the municipality shall pay fees as are agreed upon for the services performed.

Source: SL 1985, ch 362, § 12.



§ 46A-10A-13 Joint county-municipal drainage activities.

46A-10A-13. Joint county-municipal drainage activities. A contract between a governing body of a municipality and a board may provide for joint county-municipal drainage activities.

Source: SL 1985, ch 362, § 13.



§ 46A-10A-14 Board to provide funds, equipment, and accommodations for county drainage activity.

46A-10A-14. Board to provide funds, equipment, and accommodations for county drainage activity. The board of county commissioners shall provide the funds, equipment, and accommodations necessary for such drainage activity as the county undertakes.

Source: SL 1985, ch 362, § 14.



§ 46A-10A-15 Adoption of emergency drainage measures--Hearing--Notice--Limited term--Renewal.

46A-10A-15. Adoption of emergency drainage measures--Hearing--Notice--Limited term--Renewal. If a county is conducting or in good faith intends to conduct drainage activity within a reasonable time, or has held or is holding a hearing for the purpose of considering a drainage project, coordinated drainage area, drainage plan, or other official controls, the board, in order to protect the public general welfare, may adopt as an emergency measure a temporary drainage map, temporary drainage ordinances, or other temporary official controls, the purpose of which shall be to regulate drainage and related matters as constitutes the emergency. Within fourteen days of adoption or renewal of any emergency measure, the board shall hold at least one public hearing with notice of the time and place of the hearing published at least ten days in advance in a newspaper having general circulation in the county. An emergency measure is limited to six months from the date it becomes effective and may be renewed for six months, but may not be in effect for more than one year.

Source: SL 1985, ch 362, § 15.



§ 46A-10A-16 County drainage plan--Preparation--Adjuncts--Considerations.

46A-10A-16. County drainage plan--Preparation--Adjuncts--Considerations. A board or a county drainage commission, if established, may prepare, or cause to be prepared, a drainage plan for the county, including those municipalities within the county which have requested by resolution of the governing board of such municipality to be included. Any drainage ordinances, any official drainage map, and other official controls as deemed necessary shall be included as adjuncts to a drainage plan. The board or commission shall consider any drainage right described in § 46A-10A-31, any drainage district described in § 46A-10A-43, the drainage plans or projects of a unit of local government and existing coordinated drainage areas formed pursuant to § 46A-10A-47 in preparation of a county drainage plan.

Source: SL 1985, ch 362, § 16.



§ 46A-10A-17 Purposes of drainage plan.

46A-10A-17. Purposes of drainage plan. A drainage plan shall be for the purpose of enhancing and promoting physical, economic, and environmental management of the county; protecting the tax base; encouraging land utilization that will facilitate economical and adequate productivity of all types of land; lessening governmental expenditure; and conserving and developing natural resources. The plan may incorporate appropriate contingencies for the protection of private cropland and pasture.

Source: SL 1985, ch 362, § 17; SL 2001, ch 244, § 1.



§ 46A-10A-18 Drainage projects and coordinated drainage areas authorized.

46A-10A-18. Drainage projects and coordinated drainage areas authorized. Official controls instituted by a board or commission may include establishment of drainage projects or coordinated drainage areas within which drainage of land for agricultural, residential, industrial and commercial, soil and water conservation, and additional uses may be encouraged, regulated, or prohibited. For such purposes, the board may establish coordinated drainage areas of such number, shape, and size as may be deemed best suited to carry out county drainage goals.

Source: SL 1985, ch 362, § 18.



§ 46A-10A-19 Maps authorized.

46A-10A-19. Maps authorized. Official controls instituted by a board or commission may include maps of drains, county highways and roads, culverts, wetlands, sloughs, and other natural and man-made features relating to drainage showing their alignments, gradients, dimensions, and other pertinent features.

Source: SL 1985, ch 362, § 19.



§ 46A-10A-20 Legal controls for drainage management--Right to continue existing drainage.

46A-10A-20. Legal controls for drainage management--Right to continue existing drainage. Official controls instituted by a board may include specific ordinances, resolutions, orders, regulations, or other such legal controls pertaining to other elements incorporated in a drainage plan, project, or area or establishing standards and procedures to be employed toward drainage management. Any such ordinances, resolutions, regulations, or controls shall embody the basic principle that any rural land which drains onto other rural land has a right to continue such drainage if:

(1) The land receiving the drainage remains rural in character;

(2) The land being drained is used in a reasonable manner;

(3) The drainage creates no unreasonable hardship or injury to the owner of the land receiving the drainage;

(4) The drainage is natural and occurs by means of a natural water course or established water course;

(5) The owner of the land being drained does not substantially alter on a permanent basis the course of flow, the amount of flow, or the time of flow from that which would occur; and

(6) No other feasible alternative drainage system is available that will produce less harm without substantially greater cost to the owner of the land being drained.

Such provisions do not necessarily apply within municipalities, but if a municipality drains water onto rural lands lying outside the boundaries of the municipality, the municipality is subject to the above provisions, if adopted by the board.

Source: SL 1985, ch 362, § 20.



§ 46A-10A-21 Official controls not limited.

46A-10A-21. Official controls not limited. Official controls are not limited to those set forth in §§ 46A-10A-18 to 46A-10A-20, inclusive.

Source: SL 1985, ch 362, § 21.



§ 46A-10A-22 Publication of notice of hearing on proposed drainage plan.

46A-10A-22. Publication of notice of hearing on proposed drainage plan. If it receives a proposed drainage plan drafted by the drainage commission or if it prepares its own plan because no commission exists, which plan includes proposed official controls, the board of county commissioners shall direct the county auditor to publish, at least once a week for at least two successive weeks in a newspaper of general circulation in the area affected, a notice of hearing, the time and place when the hearing will be held, and a statement that all interested persons may appear and be heard.

Source: SL 1985, ch 362, § 22.



§ 46A-10A-23 Board action on plan by ordinance or resolution.

46A-10A-23. Board action on plan by ordinance or resolution. Based on the results of a drainage plan hearing or hearings under § 46A-10A-22, a board's action upon a drainage plan or any part, adjunct, amendment, or addition shall be by resolution or ordinance, as appropriate, carried by the affirmative votes of not less than a majority of all the members of the board upon a finding that the plan is feasible and conducive to the public welfare and necessary or practicable for draining land in the county.

Source: SL 1985, ch 362, § 23.



§ 46A-10A-24 Filing and publication of board action on plan--Effective date of plan--Public inspection.

46A-10A-24. Filing and publication of board action on plan--Effective date of plan--Public inspection. Any action of a board on a drainage plan shall be filed with the county auditor. A summary of the action shall be prepared by the county board or the drainage commission, if established, shall be reviewed by the state's attorney, shall be published at least once within one week in the official newspaper or newspapers in the county and shall take effect on the twentieth day after its publication. Any summary published under the provisions of this chapter shall contain a notification that the public may inspect the entire drainage plan or any part, adjunct, amendment, or addition at the office of the county auditor during regular business hours.

Source: SL 1985, ch 362, § 24.



§ 46A-10A-25 Petition for election on adoption of plan--Notice of election--Ballots--Suspension of effective date--Inconsistent drainage efforts prohibited.

46A-10A-25. Petition for election on adoption of plan--Notice of election--Ballots--Suspension of effective date--Inconsistent drainage efforts prohibited. Within twenty days of publication, five percent of the voters, as determined by the total number of votes cast for Governor in the county at the last gubernatorial election, may petition to have the question of adoption or rejection of a county drainage plan, or any part, adjunct, amendment, or addition thereto, placed on the ballot at the next primary or general election to be held more than sixty days after filing of the petition with the county auditor, whichever occurs first. The county auditor shall give notice of the fact that the question will be on the ballot at the primary or general election, as provided by law, for such elections and shall prepare official ballots according to the provisions of this code relating to elections and the submission of questions to the voters. The effective date of a county drainage plan or part, adjunct, amendment, or addition thereto on which a referendum is to be held shall be suspended by the filing of a referendum petition until the referendum process is completed. However, when a drainage plan or part, adjunct, amendment, or addition thereto is referred to a referendum vote, no drainage efforts that are inconsistent with the plan or part, adjunct, amendment, or addition thereto may be established between the time of adoption of the plan by the county commission, as provided in § 46A-10A-23, and the time of the referendum vote.

Source: SL 1985, ch 362, § 25.



§ 46A-10A-26 Rejection of plan by voters--Revision, filing, and publication.

46A-10A-26. Rejection of plan by voters--Revision, filing, and publication. If the voters reject a proposed drainage plan or part, adjunct, amendment, or addition thereto, the board may revise or may order the drainage commission, if established, to revise the plan or part, adjunct, amendment, or addition thereto and adopt the same as revised, and file and publish the same as required by § 46A-10A-24. Such revision is subject to referendum procedures provided in § 46A-10A-25.

Source: SL 1985, ch 362, § 26.



§ 46A-10A-27 Filing copy of adopted official control.

46A-10A-27. Filing copy of adopted official control. Upon adoption of any drainage ordinance or other official drainage control, including any maps or charts, the county auditor shall file a certified copy thereof with the county register of deeds.

Source: SL 1985, ch 362, § 27.



§ 46A-10A-28 Approval required for rehabilitation or construction of drain covered by plan--Board review of commission decision.

46A-10A-28. Approval required for rehabilitation or construction of drain covered by plan--Board review of commission decision. If a board has adopted a drainage plan or any part, adjunct, amendment, or addition thereto, no rehabilitation of existing drainage or construction of new drainage, whether publicly or privately owned, if covered by the adopted plan, may be undertaken or authorized in the county until the location and extent thereof has been submitted to and approved by the board or commission, if established. In case of disapproval by a commission, it shall communicate its reasons in writing to the board. At a hearing to review the decision, by majority vote of the board members elect, a board may overrule all or any portion of a disapproval or any erroneous approval which is contrary to the adopted plan.

Source: SL 1985, ch 362, § 28.



§ 46A-10A-29 Failure of commission to act as approval--Extension of period by board.

46A-10A-29. Failure of commission to act as approval--Extension of period by board. Failure of a drainage commission to act within sixty-five days from the date of an official submission to it under the provisions of § 46A-10A-28 shall be deemed approval, unless a longer period is granted by the board within the sixty-five-day period.

Source: SL 1985, ch 362, § 29.



§ 46A-10A-30 Permit system for drainage--Fee--Modification of drain or use of unrecorded right--Drainage without permit as misdemeanor--Civil penalty.

46A-10A-30. Permit system for drainage--Fee--Modification of drain or use of unrecorded right--Drainage without permit as misdemeanor--Civil penalty. Any board or commission under the provisions of this chapter and chapter 46A-11 may adopt a permit system for drainage. The permit system shall be prospective in nature. Permits shall be granted consistent with the principles outlined in § 46A-10A-20. The fee for a permit shall be established by the permitting authority, based on the administrative costs of regulating drainage activities, may not exceed one hundred dollars, and shall be paid only once. However, permitted drainage that is enlarged, rerouted, or otherwise modified requires a new permit. Any vested drainage right not recorded under the provisions of § 46A-10A-31 requires a permit for its use if a permit system has been established in the county where it exists. Any person or the person's contractor draining water without a permit, if a permit is required under the provisions of this section, is guilty of a Class 1 misdemeanor. In addition to or in lieu of any criminal penalty, a court may assess against any person violating the provisions of this section a civil penalty not to exceed one thousand dollars per each day of violation. A permit system is an official control.

Source: SL 1985, ch 362, § 30; SL 1986, ch 379, § 5; SL 2000, ch 217, § 1; SL 2011, ch 165, § 493.



§ 46A-10A-31 Recording existing drainage rights--Information required--Disputing rights--Appeals--Recording final decision.

46A-10A-31. Recording existing drainage rights--Information required--Disputing rights--Appeals--Recording final decision. Any natural drainage right lawfully acquired by the owner or owners of either a dominant or servient estate prior to July 1, 1985, is deemed vested. Any drainage right lawfully acquired prior to July 1, 1985, arising from drainage which is natural with man-made modifications or entirely man-made is also deemed vested, provided the right is recorded with the appropriate county register of deeds within seven years of July 1, 1985. Registration shall include the following information:

(1) A legal description of any dominant estate or servient estate involved with the drainage right;

(2) The general course and direction of flow of water by means of the drainage right;

(3) The amount of time the drainage right has existed, if known, or, if not known, a statement to that effect;

(4) The general course and direction of natural flow if different from that of the right being registered; and

(5) The nature of the man-made modifications to the natural drainage.

The county register of deeds shall provide the board with a quarterly listing of such registrations, prior to the quarterly meetings of the board. The board shall include the list in its minutes which are published pursuant to § 7-18-3. A registration may include more than one drainage system.

Any drainage begun prior to July 1, 1988, and challenged by an affected landowner in a court of law or before a board or commission within two years of filing, may not become vested until and unless a final decision has been reached in favor of such drainage. Any commission decision may be appealed to the board within twenty days. Any board decision may be appealed to the circuit court of the county wherein the dispute arose within twenty days. Any circuit court decision may be appealed in the same manner as any other circuit court decision. If such final decision has been reached, including final decision on any appeal, the owner of the drainage right shall record the final decision within thirty days in order for the right to become vested. No county, township, or municipality is required to register its natural drainage rights.

Source: SL 1985, ch 362, § 31; SL 1986, ch 379, § 1; SL 1987, ch 338; SL 1991, ch 374.



§ 46A-10A-31.1 Notice of recording requirements.

46A-10A-31.1. Notice of recording requirements. On or before July 1, 1988, each county shall provide notice of the recording requirements set forth in § 46A-10A-31, by publishing a notice, once a week for two consecutive weeks in at least one official county newspaper.

Source: SL 1986, ch 379, § 2.



§ 46A-10A-31.2 Local governments exempt from recording requirements.

46A-10A-31.2. Local governments exempt from recording requirements. No county, municipality, or township may be required to record any highway right-of-way as a drainage right pursuant to this chapter.

Source: SL 1987, ch 339.



§ 46A-10A-32 Copy of recorded vested right to department.

46A-10A-32. Copy of recorded vested right to department. After a vested drainage right is recorded with a county register of deeds under the provisions of § 46A-10A-31, the register of deeds shall transmit a copy of the registration to the Department of Environment and Natural Resources.

Source: SL 1985, ch 362, § 32; SL 2011, ch 165, § 494.



§ 46A-10A-33 Enforcement of chapter and official controls.

46A-10A-33. Enforcement of chapter and official controls. The board shall provide for the enforcement of the provisions of this chapter and of ordinances, resolutions, orders, and regulations made thereunder, and may impose enforcement duties on any officer, department, agency, or employee of the county.

Source: SL 1985, ch 362, § 33.



§ 46A-10A-34 Adjudication functions of commission or board.

46A-10A-34. Adjudication functions of commission or board. A board may provide for appointment of its drainage commission to serve as a board of resolution and, under the regulations and controls adopted pursuant to this chapter, may provide that the board of resolution in individual cases may make, upon an affirmative vote of three-fourths of the full membership of the board of resolution, special exceptions or variances to any official controls and may reach decisions in individual drainage disputes between landowners, consistent with the provisions of § 46A-10A-20. The board may constitute itself as the board of resolution. The board may further provide that specified types or categories of drainage disputes may not be heard by the board of resolution. A drainage dispute which is not within the jurisdiction of the board of resolution shall be taken directly to the circuit court of the county wherein the conflict exists.

Source: SL 1985, ch 362, § 34; SL 1986, ch 380; SL 1997, ch 256, § 26.



§ 46A-10A-34.1 Board of adjudication by mutual agreement--Jurisdiction.

46A-10A-34.1. Board of adjudication by mutual agreement--Jurisdiction. Any other provision of law notwithstanding, any board or commission, by mutual agreement, may serve as a board of adjudication, pursuant to § 46A-10A-34, for any other county. The jurisdiction of such board or commission is limited to the adjudication function specifically outlined in the agreement with the county board of the county holding jurisdiction over the drainage dispute.

Source: SL 1986, ch 379, § 11.



§ 46A-10A-35 Appeals from commission and board--Time allowed--Commencing action in circuit court.

46A-10A-35. Appeals from commission and board--Time allowed--Commencing action in circuit court. Any decision reached by a commission in order to settle a conflict involving drainage between landowners may be appealed to the board. Any board decision may be appealed or further appealed to the circuit court of the county wherein the conflict arose. An appeal under this section shall be commenced within twenty days of the decision being appealed. The provisions of this section notwithstanding, landowners may take a drainage conflict directly to the circuit court of the county wherein the conflict exists.

Source: SL 1985, ch 362, § 35.



§ 46A-10A-36 Regulation and elimination of nonconforming drains.

46A-10A-36. Regulation and elimination of nonconforming drains. The board may prescribe, by resolution as provided in § 46A-10A-33, such regulations not contrary to law or § 46A-10A-31, as it deems desirable or necessary to regulate and control, reduce the number or extent of or bring about the gradual elimination of nonconforming drains or drainage schemes.

Source: SL 1985, ch 362, § 36.



§ 46A-10A-37 Amendment and repeal of drainage plan--Request by petition.

46A-10A-37. Amendment and repeal of drainage plan--Request by petition. Regulations, restrictions, or enforcement provisions established in a drainage plan or part, adjunct, amendment, or addition thereto adopted by the board of county commissioners may from time to time be amended, supplemented, changed, modified, or repealed by action of the board of county commissioners as outlined in this chapter. Any amendment, supplement, change, modification, or repeal may be requested through a petition signed by thirty percent of the landowners in a drainage district or area requesting change.

Source: SL 1985, ch 362, § 37.



§ 46A-10A-38 Petition by landowner for change of drainage restrictions--Notice to directly affected persons.

46A-10A-38. Petition by landowner for change of drainage restrictions--Notice to directly affected persons. An individual landowner may petition a board or commission to change the drainage restrictions on any part of the landowner's property. The petitioning landowner shall notify all directly affected adjoining landowners and all directly affected third parties holding drainage interests by registered or certified mail of the petitioned change at least one week before any public hearing held on the petition by the board or commission. Property shall be considered as adjoining even if it is separated from the property of the petitioner by a public road or highway.

Source: SL 1985, ch 362, § 38; SL 2011, ch 165, § 495.



§ 46A-10A-39 Hearing on petition--Commission recommendation to board.

46A-10A-39. Hearing on petition--Commission recommendation to board. Following receipt of any petition as provided in § 46A-10A-37 or 46A-10A-38, the board or commission shall hold a public hearing, subject to the requirements of § 46A-10A-22, and take action upon the petition, within forty-five days of receipt by a board or commission of any such petition. If a commission holds a hearing to consider the petition, it shall make a recommendation to the board.

Source: SL 1985, ch 362, § 39.



§ 46A-10A-40 Affected person's right to be heard--Resolution adopting or rejecting proposal--Review, publication, and effective date of adoption--Election.

46A-10A-40. Affected person's right to be heard--Resolution adopting or rejecting proposal--Review, publication, and effective date of adoption--Election. At any public hearing held pursuant to § 46A-10A-39, any affected person may appear and request or protest the requested change. The board or commission shall thereafter by resolution either adopt or reject such change, modification, or repeal and, if it is adopted by the board or commission, a summary shall be prepared by the board or commission, shall be reviewed by the state's attorney, shall be published once in the official newspaper in the county and shall take effect on the twentieth day after its publication. The provisions of § 46A-10A-25 are applicable hereto.

Source: SL 1985, ch 362, § 40.



§ 46A-10A-41 Drainage plan or official controls for municipality--Approval or contract by municipality required for effectiveness.

46A-10A-41. Drainage plan or official controls for municipality--Approval or contract by municipality required for effectiveness. The governing body of any municipality may request a county board or drainage commission to submit to the governing body a drainage plan for the municipality setting forth such provisions as the board or drainage commission deems applicable to the municipality for its best interests or to prepare official controls to apply to the area within the municipality. Adoption of a drainage plan and recommendations for the municipality notwithstanding, the plan and recommendations may not become binding within the boundaries of the municipality until official controls are adopted by the municipality in accordance with the plan, unless the board or commission has entered into a contract under § 46A-10A-12.

Source: SL 1985, ch 362, § 41.



§ 46A-10A-42 Jurisdiction of incorporated municipality.

46A-10A-42. Jurisdiction of incorporated municipality. Nothing in this chapter other than the voluntary provisions of § 46A-10A-12 may be construed to prevent or modify the powers of an incorporated municipality from exercising drainage jurisdiction within the corporate limits and from exercising jointly with the county board or drainage commission the drainage authority outside of the corporate limits.

Source: SL 1985, ch 362, § 42.



§ 46A-10A-43 Drainage district continuation and dissolution--County plan to include districts, vested rights and plans or projects of local government units and coordinated drainage areas.

46A-10A-43. Drainage district continuation and dissolution--County plan to include districts, vested rights and plans or projects of local government units and coordinated drainage areas. Any drainage district established under the laws of this state that has functioned in its capacity as a drainage district within three years prior to July 1, 1985 or that has assessed real property in its capacity as a drainage district within three years prior to July 1, 1985 shall be allowed to continue in that status. However, the landowners in such existing drainage district may choose by majority vote at a general election under the general election laws of this state to dissolve in order to join one or more drainage projects or drainage methods or to become or join a coordinated drainage area. Any county drainage plan shall include functioning drainage districts, vested rights described in § 46A-10A-31, the drainage plans or projects of a unit of local government and existing coordinated drainage areas formed pursuant to § 46A-10A-47.

Source: SL 1985, ch 362, § 43.



§ 46A-10A-43.1 Petition for future maintenance of drain jointly and voluntarily maintained by landowners within ten years of July 1, 1985.

46A-10A-43.1. Petition for future maintenance of drain jointly and voluntarily maintained by landowners within ten years of July 1, 1985. Notwithstanding § 46A-10A-43, if within ten years prior to July 1, 1985, three or more landowners have jointly maintained a legal drain by voluntarily contributing the cost of maintenance without establishing a drainage district or without special assessments as provided in chapter 46A-11, the landowners may petition the board to provide for future maintenance, improvement, and repair of the drain.

Source: SL 1988, ch 366, § 1.



§ 46A-10A-43.2 Signing of petition--Contents.

46A-10A-43.2. Signing of petition--Contents. The petition shall be signed by sixty percent of the resident landowners served by the drain. The petition shall describe the past plan of voluntary contributions, describe the drain by its initial point, terminal point, and general course, or by its exact course in whole or in part, provide a general description of the territory likely to be affected and list the owners of the land served, if known. The petition shall include a statement that the owners agree to the future maintenance and assessment of the drain by the board.

Source: SL 1988, ch 366, § 2.



§ 46A-10A-43.3 Presentation of petition--Filing--Transmittal to Department of Environment and Natural Resources--Hearing.

46A-10A-43.3. Presentation of petition--Filing--Transmittal to Department of Environment and Natural Resources--Hearing. A petition may be presented at any regular or special meeting of the board, and, if in proper form, shall be ordered filed with the county auditor, who shall transmit a copy of the petition to the Department of Environment and Natural Resources. The board shall hold a hearing on the petition within thirty days.

Source: SL 1988, ch 366, § 3; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-10A-43.4 Opportunity to appear at hearing--When granted--Resolution by board as to maintenance of drain.

46A-10A-43.4. Opportunity to appear at hearing--When granted--Resolution by board as to maintenance of drain. At a hearing held pursuant to the provisions of §§ 46A-10A-43.1 to 46A-10A-43.4, inclusive, any interested person may appear in regard to any matter in the petition. After the board has heard and considered the petition, it shall grant the petition if it complies with the provisions of §§ 46A-10A-43.1 and 46A-10A-43.2. The board shall by resolution provide for the maintenance, improvement, and repair of the drain as provided in § 46A-10A-80, shall give the drain a name and shall file a certified copy of the resolution in the office of the register of deeds.

Source: SL 1988, ch 366, § 4.



§ 46A-10A-44 Recommendation that state's attorney seek injunction or other court action to prevent or abate violation.

46A-10A-44. Recommendation that state's attorney seek injunction or other court action to prevent or abate violation. In the event of a violation or a threatened violation of an ordinance, resolution, regulation, restriction, or other official control adopted pursuant to this chapter, a board or commission, in addition to other remedies, may recommend the county state's attorney seek an injunction or other appropriate action or proceeding in a court of competent jurisdiction to prevent, restrain, correct, or abate such violation or threatened violation.

Source: SL 1985, ch 362, § 44.



§ 46A-10A-45 Mandamus proceedings authorized.

46A-10A-45. Mandamus proceedings authorized. Any taxpayer of a county may institute mandamus proceedings in circuit court to compel performance by the proper official or officials of any nondiscretionary duty required by this chapter and by any ordinance adopted thereunder.

Source: SL 1985, ch 362, § 45.



§ 46A-10A-46 Control of drainage construction, rehabilitation, or methods--Approval of board.

46A-10A-46. Control of drainage construction, rehabilitation, or methods--Approval of board. Any board or commission may adopt drainage ordinances, resolutions, or regulations to control individual drainage construction or rehabilitation or such drainage methods by groups of landowners within the county. Such ordinances, resolutions, or regulations shall be consistent with the principles outlined in § 46A-10A-20. Any drainage ordinances, resolutions, or regulations adopted by a commission shall further be approved by the board before going into effect.

Source: SL 1985, ch 362, § 46; SL 1986, ch 379, § 6.



§ 46A-10A-47 Coordinated drainage area--Application for establishment--Inconsistency with county plan or controls barring formation--Validity of information in county in process of adopting plan or controls.

46A-10A-47. Coordinated drainage area--Application for establishment--Inconsistency with county plan or controls barring formation--Validity of information in county in process of adopting plan or controls. Whenever an area within a county and not within a municipality becomes so situated that drainage area coordination becomes advisable, persons within the area may apply to the board or the commission, if one exists, to establish the area as a coordinated drainage area pursuant to this chapter. A board or commission may not form a coordinated drainage area if it is inconsistent with a county-wide drainage plan and ordinances or other controls which have been adopted. The formation of a coordinated drainage area is valid in a county that is in the process of adopting a county-wide drainage plan and ordinances or other controls until such are in place.

Source: SL 1985, ch 362, § 47.



§ 46A-10A-48 Survey and map of proposed coordinated drainage area required--Availability for examination.

46A-10A-48. Survey and map of proposed coordinated drainage area required--Availability for examination. Any person making application for establishment of a coordinated drainage area shall first obtain an accurate survey and map of the territory intended to be embraced within the limits of such area, showing the boundaries and area thereof. The accuracy thereof shall be verified by affidavit of a licensed surveyor. The survey and map, when completed and verified, shall be left at a convenient public office, to be designated by the county auditor of the county in which the application is filed, within the area for a period of not less than twenty days for examination by those having an interest in the application.

Source: SL 1985, ch 362, § 48.



§ 46A-10A-49 Form, verification, signatures, filing, and presentation of application for establishment of area.

46A-10A-49. Form, verification, signatures, filing, and presentation of application for establishment of area. An application for establishment of a coordinated drainage area shall be a petition verified by one or more applicants by affidavit stating that the affiant or affiants personally witnessed the signatures thereon and believe them to be genuine and shall be signed by not less than twenty-five percent of the landowners residing within the area. It shall be filed with the county auditor and presented to the board or commission for consideration at its next meeting.

Source: SL 1985, ch 362, § 49.



§ 46A-10A-50 Order establishing area subject to voters' approval--Notice of election--Exemption from election requirement.

46A-10A-50. Order establishing area subject to voters' approval--Notice of election--Exemption from election requirement. If the board or commission is satisfied that the requirements of this chapter have been fully met, it shall make an order declaring that such area, with the assent of the landowners thereof, shall be a coordinated drainage area as specified in the application. It shall also include in such order a notice for an election of the landowners residing in the proposed area, at polling places designated by the board, on a day within one month, to determine whether the area shall become a coordinated drainage area. However, if the landowners signing the petition represent a majority of the resident landowners in the area, no election need be held.

Source: SL 1985, ch 362, § 50.



§ 46A-10A-51 Publication of election notice.

46A-10A-51. Publication of election notice. The board or commission shall give ten days' notice of an election held under § 46A-10A-50 by publication in an official newspaper in the proposed coordinated drainage area.

Source: SL 1985, ch 362, § 51.



§ 46A-10A-52 Hours polls open--Costs of election.

46A-10A-52. Hours polls open--Costs of election. At any election to establish a coordinated drainage area held under this chapter, the polls shall be kept open from 7:00 a.m. until 7:00 p.m. The county shall bear the costs of the election.

Source: SL 1985, ch 362, § 52; SL 2006, ch 28, § 8.



§ 46A-10A-53 Establishment of area effective on voters' approval--Waiting period after rejection by voters.

46A-10A-53. Establishment of area effective on voters' approval--Waiting period after rejection by voters. A vote to establish a coordinated drainage area shall be by ballot in the form provided by the board. If a majority of those voting favor the establishment, the area shall from that time be deemed a coordinated drainage area by order of the board. If a majority vote against the establishment, no further proceedings may be taken thereon for a period of two years.

Source: SL 1985, ch 362, § 53.



§ 46A-10A-54 Appointment and duties of election officers--Order declaring area established--Conclusiveness of order.

46A-10A-54. Appointment and duties of election officers--Order declaring area established--Conclusiveness of order. The board or commission shall appoint three judges, who shall elect one of their members as superintendent, to conduct an election to establish a coordinated drainage area. After the vote is cast and canvassed, the judges shall make a verified statement showing the number of ballots cast, together with the number voting for and the number voting against establishment, and shall return the results to the board or commission at its next meeting. After the canvass of such election, the board or commission shall make an order declaring that the coordinated drainage area has been established if the results of the election favor establishment. Subject to appropriate judicial review, such order shall be conclusive of the fact of establishment.

Source: SL 1985, ch 362, § 54; SL 1986, ch 379, § 7.



§ 46A-10A-55 Expenditure of county funds for application for coordinated drainage area-- Assessment of costs from benefiting landowners.

46A-10A-55. Expenditure of county funds for application for coordinated drainage area--Assessment of costs from benefiting landowners. The board is authorized to expend funds of the county, in the manner and to the extent permitted by law for other county expenditures, in the payment of necessary costs of preparation of petitions, surveys, maps, and applications submitted under the provisions of §§ 46A-10A-47 to 46A-10A-49, inclusive. The board may assess, levy, and collect such costs from any landowner benefiting from a coordinated drainage area in the same manner as provided for construction of drains elsewhere in this chapter and chapter 46A-11.

Source: SL 1985, ch 362, § 55; SL 1986, ch 379, § 8.



§ 46A-10A-56 Public lands subject to drainage laws--Service of notices--Appearance by board or officer in charge.

46A-10A-56. Public lands subject to drainage laws--Service of notices--Appearance by board or officer in charge. All state public or school lands are subject to drainage laws. In any drainage proceeding affecting such lands, notices required by law to be given by publication and posting shall be served upon the commissioner of school and public lands at least thirty days before the time of the hearing. Such service may be made upon the commissioner in person, by service at the commissioner's office with the person in charge, or by registered or certified mail. If the land affected by the drainage proposal is not under the commissioner's control, the commissioner shall transmit a copy of the notice to the board or officer in charge of the land. The board or officer in charge of the land may appear at any such hearing or proceeding on behalf of the state.

Source: SL 1985, ch 362, § 56; SL 2011, ch 165, § 496.



§ 46A-10A-57 Responsibilities for drainage projects.

46A-10A-57. Responsibilities for drainage projects. A commission, if one is established, may discuss and make recommendations on drainage projects, but the board shall be responsible for the petition process, hearing process, bidding process, construction process, and maintenance of drainage projects. Drainage project processes shall be as outlined under §§ 46A-10A-58 to 46A-10A-97, inclusive.

Source: SL 1985, ch 362, § 57.



§ 46A-10A-58 Signatures required for board action on drainage project petition.

46A-10A-58. Signatures required for board action on drainage project petition. The board may act upon a written drainage project petition only if it is signed by a majority of the resident owners of lands described in the petition who are likely to be affected by the proposed drainage. If potentially affected land is sold under a contract for deed which is of record in the office of the register of deeds, both the seller and the purchaser of the land shall be treated as owners.

Source: SL 1985, ch 362, § 58.



§ 46A-10A-59 Contents of drainage project petition.

46A-10A-59. Contents of drainage project petition. A project petition shall explain the necessity for the project, shall give a description of the proposed project route by its initial points, terminal points, and general course, or by its exact course in whole or in part, and shall give a general statement of the territory likely to be affected. Such project petition shall include an assessment of impact, environmental or otherwise, on any public property or public property right within the affected territory.

Source: SL 1985, ch 362, § 59.



§ 46A-10A-60 Presentation and filing of petition--Time for board action--Copy to department.

46A-10A-60. Presentation and filing of petition--Time for board action--Copy to department. A petition may be presented at any regular or special meeting of the board, and, if proper in form, shall be ordered filed with the county auditor. The board shall act within thirty days on all drainage project petitions. Upon receiving a petition, the county auditor shall transmit a copy to the Department of Environment and Natural Resources.

Source: SL 1985, ch 362, § 61; SL 2011, ch 165, § 497.



§ 46A-10A-61 Survey and report contracted by board--Contents--Right of entry--Copy to department.

46A-10A-61. Survey and report contracted by board--Contents--Right of entry--Copy to department. If the board determines it is necessary, it shall contract for a survey of the proposed drainage to be made by an engineer selected by the board. The survey and subsequent report shall show the starting point, the route, the terminus of any proposed ditch or drain or other improvement, and the course and length of any drain through each tract of land, together with the number of acres from each tract required for construction of improvements. The survey and report shall show the elevation of all lakes, ponds, and sloughs or depressions in the project and the boundary of the proposed project, to include all land that will be benefited by the proposed improvements. The survey and report shall include the approximate location of watersheds within the district, a description of each tract of land within the district, and the names of the owners and shall identify that tract of land most likely to receive average benefit from the project. The survey and report shall estimate the probable cost and shall include other facts and recommendations the engineer deems material so the board may determine the feasibility of the project. The survey may extend to lands other than those affected by the proposed project to determine the best practical method of draining the entire area under study. For the purpose of inspection or surveys, board members, engineers, or their employees may enter upon any land traversed by the proposed project that, in their judgment, is likely to be affected. The county auditor shall furnish the Department of Environment and Natural Resources a copy of the engineer's report and all maps and plans prepared by the engineer.

Source: SL 1985, ch 362, § 62; SL 2011, ch 165, § 498.



§ 46A-10A-62 Survey report to be written--Inspection--Scheduling hearing--Notice requirements.

46A-10A-62. Survey report to be written--Inspection--Scheduling hearing--Notice requirements. The report required by § 46A-10A-61 shall be in writing to the board and shall be maintained with the petition. The report shall be available for inspection and copying by interested parties during regular business hours. Upon receipt of an engineer's report, the county auditor shall set a time and place for a hearing on the petition and shall give notice thereof by publication at least once each week for at least two consecutive weeks in a legal newspaper of the county, to be selected by the auditor. The notice shall give a description of each tract of land affected by the proposed project and the names of owners and all directly affected third parties holding drainage interests. If any portion of a municipality is included within a proposed district, the notice is sufficient if it sets forth the boundaries of the municipal territory proposed to be included within the project without listing individual lots, parts of lots, parcels of land, or the names of the owners thereof and if it refers interested persons to the files in the proceeding for further particulars. The notice shall summon all persons affected by the proposed drainage to appear at the hearing and testify regarding the proposed project. The notice also shall summon all persons deeming themselves damaged by the proposed project or claiming compensation for lands proposed to be taken for the project to present their claims at the hearing.

Source: SL 1985, ch 362, § 63.



§ 46A-10A-63 Appearances at hearing--Establishment of project--Variation from report--Adjournment of hearing--Notices.

46A-10A-63. Appearances at hearing--Establishment of project--Variation from report--Adjournment of hearing--Notices. At a hearing, any interested person may appear in regard to statements in the petition, matters set forth in the engineer's report or the overall construction plan of the project. After a hearing, the board may establish the project as set forth in the engineer's report or may amend and establish the project in accordance with an amendment of the engineer's report. If the board deems it best to vary the route, materially change the initial or terminal points of the proposed project or increase the width of land to be taken for the proposed project, the board shall adjourn the hearing and give the owners of the land affected by the project change notice as in the original hearing. If the proposed project does not have sufficient fall to drain lands as intended or will not dispose of water properly, it shall be extended as necessary, the hearing shall be adjourned and notice shall be given as in the original hearing, to all owners of land affected by the extension.

Source: SL 1985, ch 362, § 64.



§ 46A-10A-64 Assistance by department--Reimbursement of expenses.

46A-10A-64. Assistance by department--Reimbursement of expenses. If so requested, the Department of Environment and Natural Resources may render such assistance and advice to the board in regard to the project as the assigned duties of the department will permit. The department shall be reimbursed by the board for any expenses incident to the advice and assistance.

Source: SL 1985, ch 362, § 65; SL 2011, ch 165, § 499.



§ 46A-10A-65 Denial of petition or establishment of project--Findings required.

46A-10A-65. Denial of petition or establishment of project--Findings required. If the board has heard and considered the petition, it shall deny the petition if it finds the proposed project is not feasible and conducive to public welfare or is not necessary or practicable for draining land. If it finds the proposed project, or any variation thereof, is feasible and conducive to public welfare and necessary or practicable for draining land, the board by resolution shall establish the project.

Source: SL 1985, ch 362, § 66.



§ 46A-10A-66 Assessments authorized--Expenses paid.

46A-10A-66. Assessments authorized--Expenses paid. Assessments shall be made as provided in this chapter and chapter 46A-11. All compensation claims and expenses of legal notices, inspection of the proposed route, payment of engineer's and attorney's fees, and other expenses associated with project establishment shall be paid from the general fund of the county and reimbursed from those assessments.

Source: SL 1985, ch 362, § 67.



§ 46A-10A-67 Acquisition of easements.

46A-10A-67. Acquisition of easements. An easement for a drainage right may be acquired by the existence of a drainage ditch for a period of at least twenty consecutive years, by purchase or grant of easement from the owner of land through which the ditch will pass, or by condemnation under the provisions of this chapter and chapter 46A-11.

Source: SL 1985, ch 362, § 68.



§ 46A-10A-68 Damages due to project--Determination--Hearing--Appeal.

46A-10A-68. Damages due to project--Determination--Hearing--Appeal. If a board establishes a project pursuant to § 46A-10A-65, it shall calculate the damage sustained by each tract of land or by other property due to construction or maintenance of the project. The board shall give notice of its determination of damages to the respective landowners and shall schedule a hearing thereon. Damages to crops growing during construction may be calculated at a later time and shall be considered part of the cost of construction. At the hearing, the board will receive evidence on the question of damages and just compensation. Any affected person or competent witness on his behalf may testify in the matter of damages or compensation for land. A determination of damages by the board after the hearing is final unless appealed as provided in this chapter. Any appeal from a board's determination of damages shall be heard in circuit court as a condemnation action. Failure to appear to contest or to appeal an award of damages shall be deemed acceptance of damages or compensation for land taken.

Source: SL 1985, ch 362, § 69.



§ 46A-10A-69 Naming project--Record of proceedings.

46A-10A-69. Naming project--Record of proceedings. Any project established pursuant to § 46A-10A-65, shall be given a name by the board. Subsequent project proceedings shall be recorded and indexed in a book kept for that purpose in the auditor's office.

Source: SL 1985, ch 362, § 70.



§ 46A-10A-70 Permissible drainage of land.

46A-10A-70. Permissible drainage of land. Subject to any official controls pursuant to this chapter and chapter 46A-11, owners of land may drain the land in the general course of natural drainage by constructing open or covered drains and discharging the water into any natural watercourse, into any established watercourse, or into any natural depression whereby the water will be carried into a natural watercourse, into an established watercourse, or into a drain on a public highway, conditioned on consent of the board having supervision of the highway. If such drainage is wholly upon an owner's land, the owner is not liable in damages to any person. Nothing in this section affects the rights or liabilities of landowners in respect to running waters or streams.

Source: SL 1985, ch 362, § 71; SL 2011, ch 165, § 500.



§ 46A-10A-71 Drains along or across highways.

46A-10A-71. Drains along or across highways. Subject to any official controls pursuant to this chapter and chapter 46A-11, drains may be laid along, within the limits of, or across any public highway. If a highway is constructed along or across a drain, the board or officers in charge of such highway shall keep the drain free and clear of obstruction.

Source: SL 1985, ch 362, § 72.



§ 46A-10A-72 Open ditches restricted along highways.

46A-10A-72. Open ditches restricted along highways. No open ditch may be constructed within the limits of any public highway unless the topography makes such construction advisable. If construction is advisable, the ditch shall be located at a sufficient distance from the center of the highway to permit construction of a highway of standard width.

Source: SL 1985, ch 362, § 73.



§ 46A-10A-73 Drains along and across railroads--Costs.

46A-10A-73. Drains along and across railroads--Costs. A drain may be constructed along a rail line, if necessary, if no damage is done to the rail line. If it is necessary to cross a railroad right-of-way, the railroad company, if so ordered by the board, shall make necessary openings through the right-of-way and construct and maintain culverts or bridges to permit free and unobstructed flow of water across the right-of-way. The cost of such construction and maintenance, except the cost of excavating the ditch across the right-of-way, shall be borne as outlined in § 46A-10A-74. Service of such order shall be made upon the railroad company in the manner provided for the service of summons in a civil action. An order directing construction of a drainage bridge or culvert shall be served upon the railroad company. The railroad company shall have sixty days after the service of an order to construct the bridge or culvert.

Source: SL 1985, ch 362, § 74; SL 1986, ch 379, § 9.



§ 46A-10A-74 Construction of drainage facilities across railroads--Costs.

46A-10A-74. Construction of drainage facilities across railroads--Costs. A railroad's reasonable estimated cost of constructing a drainage facility across a railroad right-of-way shall be included in damages to be awarded the railroad company at the time the drainage is established. If the company refuses or neglects to construct bridges or culverts within a period of sixty days after service of an order, the board may construct bridges or culverts at the expense of the county and is entitled to recover such construction costs from the railroad company. Any action to recover construction costs shall be taken to circuit court and prosecuted by the state's attorney of the county.

Source: SL 1985, ch 362, § 75.



§ 46A-10A-75 Construction contracts--Bids--Preference of landowners--Bond of contractor--Construction without contract.

46A-10A-75. Construction contracts--Bids--Preference of landowners--Bond of contractor--Construction without contract. At any time after adopting a drainage plan or other official control, a board may construct drainage or let contracts for its construction. A contract may be for construction of an entire drainage project, for any portion thereof, or for material and labor separately, and the contract shall be let by competitive bid. A board may reject any bid. The lowest responsible and capable bidder shall be accepted. If a responsible and capable landowner affected by the project submits one of several low bids, the landowner shall be given contract preference. If a contract is let, the contractor shall post a bond in the amount of the contract, conditioned on faithful performance of the contract and full completion of the contract to the satisfaction of the board. For purposes of bids on a proposed project, all plans and specifications for the project shall be filed in the office of the county auditor. If, in the judgment of the board, the entire project or any part thereof can be constructed for less money than the amount of the lowest bid submitted, the board may hire the necessary labor and purchase the necessary material for the construction without letting contracts, the provisions of chapters 5-18A and 5-18B notwithstanding.

Source: SL 1985, ch 362, § 76; SL 2011, ch 2, § 150.



§ 46A-10A-76 Highway bridges and culverts--Construction--Maintenance--Modification--Costs.

46A-10A-76. Highway bridges and culverts--Construction--Maintenance--Modification--Costs. Contracts for building public highway bridges and culverts necessary after construction of a drainage project may be let separately after the project is completed. The expense of constructing bridges or culverts initially shall be charged as part of the drainage costs, but thereafter such bridges and culverts shall be maintained as part of the highway. The expense of removing, repairing, enlarging, or replacing existing bridges or culverts across the line of a proposed drainage project shall be borne in equal shares by the drainage project and the county highway fund.

Source: SL 1985, ch 362, § 77.



§ 46A-10A-77 Construction and contracting powers of board.

46A-10A-77. Construction and contracting powers of board. Any county board has the same powers in relation to construction of and contracting for drainage projects as it has in construction of and contracting for any other facilities.

Source: SL 1985, ch 362, § 78.



§ 46A-10A-78 Maintenance and improvement of existing drains, watercourses, and levees.

46A-10A-78. Maintenance and improvement of existing drains, watercourses, and levees. Powers conferred by this chapter and chapter 46A-11 for establishing and constructing drains include maintaining, relocating, extending, deepening, widening, and regulating of existing drains and drains hereafter constructed; straightening, cleaning out, deepening, and otherwise regulating channels of creeks and streams; and constructing, maintaining, remodeling, and repairing levees, dikes, and barriers for the purpose of drainage.

Source: SL 1985, ch 362, § 79.



§ 46A-10A-79 Apportionment of original cost to annexed area when project extended.

46A-10A-79. Apportionment of original cost to annexed area when project extended. If an existing drainage project is extended or enlarged, the board or boards shall apportion the benefits resulting to the annexed area from the existing construction in the original project as a cost to be absorbed by the lands of the annexed area on the basis of the original cost of the drain.

Source: SL 1985, ch 362, § 80.



§ 46A-10A-80 Maintenance of drains--Assessment of costs.

46A-10A-80. Maintenance of drains--Assessment of costs. Any drain that has been constructed under the provisions of this chapter or chapter 46A-11 is under control of the board or commission and shall be kept open and in repair by it, unless otherwise provided. If any drain is situated in more than one county, care of the portion lying within each county is assigned to that county's board or commission to be kept open and in repair. The cost of repairs shall be assessed, levied, and collected in the same manner as provided in this chapter and chapter 46A-11 for construction of drains.

Source: SL 1985, ch 362, § 81.



§ 46A-10A-81 Jurisdiction of improved existing drain--Maintenance--Assessments.

46A-10A-81. Jurisdiction of improved existing drain--Maintenance--Assessments. If an existing drainage project is improved, it is under the jurisdiction and supervision of the board, or joint boards if the drainage project is in more than one county, or a commission in counties adopting that form of management. Its respective board or commission shall keep it in repair. If no assessments of benefits have been made, the board having charge of the drain shall make assessments.

Source: SL 1985, ch 362, § 82.



§ 46A-10A-82 Maintenance without notice--Actions authorized.

46A-10A-82. Maintenance without notice--Actions authorized. At any time and on its own motion, without notice, a board may maintain a drainage project. The board may remove silt, debris, weeds, and other vegetation growth, may repair damaged structures, and may take other action as necessary to maintain the project's original efficiency or capacity.

Source: SL 1985, ch 362, § 83.



§ 46A-10A-83 Petition for repair or improvement of drain.

46A-10A-83. Petition for repair or improvement of drain. If a board fails to make necessary drainage repairs or improvements or fails to act as provided in §§ 46A-10A-81 to 46A-10A-88, inclusive, a majority of the owners of lands affected or likely to be affected by the proposed repairs or improvements may file with the county auditor a petition signed by them requesting the board to take such action. If the drainage extends over more than one county, a petition shall be filed in each county and each involved board shall act.

Source: SL 1985, ch 362, § 84.



§ 46A-10A-84 Repairs without contract--Cost reimbursement.

46A-10A-84. Repairs without contract--Cost reimbursement. If required drainage repairs will cost less than ten thousand dollars and the board projects a potential saving by not receiving bids, it may direct the repairs to be done by county equipment and labor. The county fund utilized shall be reimbursed from the drainage project fund thus benefited.

Source: SL 1985, ch 362, § 85.



§ 46A-10A-85 Replacing drain as repair.

46A-10A-85. Replacing drain as repair. If, in repairing a closed drain, the board finds from the engineer's report that it is more economical to construct a new closed drain than to repair an existing drain, the new drain is considered a repair.

Source: SL 1985, ch 362, § 86.



§ 46A-10A-86 Improvements--Survey and cost estimate--Ordering without notice.

46A-10A-86. Improvements--Survey and cost estimate--Ordering without notice. If a board determines that improvements which differ from repairs are necessary or desirable, the board may appoint an engineer to conduct a survey of the proposed improvement, estimate its cost, and file the estimate with the board. An improvement may include enlarging, reopening, widening, deepening, strengthening, or lengthening of any drain; changing the location of or improving and enlarging an outlet for better service; converting all or a part of any drain from an open ditch to a closed drain; installing surface pipe for open ditches; leveling spoil banks; or constructing settling basins. If the estimated cost of the improvements does not exceed ten thousand dollars, the board may order the work done without notice.

Source: SL 1985, ch 362, § 87.



§ 46A-10A-87 Improvements requiring notice and hearing--Reclassification of benefits--Appeal.

46A-10A-87. Improvements requiring notice and hearing--Reclassification of benefits--Appeal. If a board deems it desirable to make drainage improvements and the estimated cost exceeds ten thousand dollars, it shall set a date for a hearing on the matter and on the matter of reclassification of benefits for the cost of the improvements and shall provide notice as provided in § 46A-10A-62. At the hearing the board shall hear testimony on the feasibility of the improvements and on reclassification and shall take action as it considers desirable regarding the improvements. If, due to extensive modification to the project and its operation, the board determines a reclassification of benefits should be undertaken, the board shall proceed in accordance with §§ 46A-11-2 to 46A-11-4, inclusive. Any affected party has the right to appeal the board's decision to reclassify benefits and to such classification, if accomplished.

Source: SL 1985, ch 362, § 88.



§ 46A-10A-88 Assessment of maintenance and improvement costs.

46A-10A-88. Assessment of maintenance and improvement costs. Costs of cleaning, maintaining, repairing, or improving drainage may be assessed against all land in a drainage project in the same proportion as fixed for the project. Such assessments shall be made as are other assessments for construction of drainage and all finance and enforcement provisions of law relating to assessments for the original construction of the project shall govern assessments for maintenance, cleaning, improvement, and general and emergency repairs.

Source: SL 1985, ch 362, § 89.



§ 46A-10A-89 Maintenance and assessments for drainage work in more than one county.

46A-10A-89. Maintenance and assessments for drainage work in more than one county. Any provisions of this chapter and chapter 46A-11 relating to maintenance of drainage or levy of maintenance assessments are the responsibility of the board of the county having jurisdiction over the drainage. Immediately after assessments are levied by a board in charge of drainage work that lies in more than one county, the county auditor shall prepare a complete transcript of the proceedings not previously filed relating to the drainage and shall file the report with each affected county.

Source: SL 1985, ch 362, § 90.



§ 46A-10A-90 Injury or obstruction of drainage as misdemeanor--Civil liability.

46A-10A-90. Injury or obstruction of drainage as misdemeanor--Civil liability. Any person who intentionally removes a surveyor's stake set along the line of a drain, obstructs or injures a drain or watercourse used for drainage, or breaks down or injures a levee governed by the provisions of this chapter and chapter 46A-11:

(1) Is guilty of a Class 2 misdemeanor; and

(2) Is liable for damages in an amount required to repair the injury, such damages to be recovered in a civil action by the board. Damages, when collected, shall be deposited with the county treasurer and credited to the construction and maintenance fund of the project.
Source: SL 1985, ch 362, § 91.



§ 46A-10A-91 Drain or watercourse constructed to prevent entry of water as nuisance--Exception.

46A-10A-91. Drain or watercourse constructed to prevent entry of water as nuisance--Exception. Any ditch, drain, or watercourse constructed to prevent surface and overflow water from adjacent land from entering it is hereby declared a nuisance and may be abated as such unless such action was taken in accordance with the provisions of this chapter and chapter 46A-11 and the principles outlined in § 46A-10A-20.

Source: SL 1985, ch 362, § 92.



§ 46A-10A-92 Abandonment of project--Procedure.

46A-10A-92. Abandonment of project--Procedure. Any intrastate drainage project, local drainage project, or drainage works established prior to July 1, 1985, existing under the provisions of prior state law or existing under the provisions of this chapter and chapter 46A-11 may be abandoned and abolished after a petition has been filed, notice has been published, and a hearing has been held by the board having jurisdiction. Petition, notice, and hearing procedures shall be the same as for construction of a drainage project. An election may be held on the issue and shall follow the procedures outlined in § 46A-10A-43.

Source: SL 1985, ch 362, § 93.



§ 46A-10A-93 Approval required to alter drainage rights established with federal or state funds.

46A-10A-93. Approval required to alter drainage rights established with federal or state funds. Drainage rights established by state and federal funds in state financed public improvements only may be altered or affected by the board of county commissioners or drainage commission after approval and concurrence by official action of the state agency administering such state or federal funds.

Source: SL 1985, ch 362, § 93A.



§ 46A-10A-94 Accounts of expenditures maintained--Inspection.

46A-10A-94. Accounts of expenditures maintained--Inspection. An itemized account of expenditures for any drainage project construction, repairs or improvement shall be maintained in the office of the county treasurer and shall be open to public inspection during regular business hours.

Source: SL 1985, ch 362, § 94.



§ 46A-10A-95 Appeal by state as to public lands.

46A-10A-95. Appeal by state as to public lands. In any decision involving lands described in § 46A-10A-56, the state has the same right of appeal from an order relating to drainage as does an individual, but no bond on appeal need be furnished.

Source: SL 1985, ch 362, § 95.



§ 46A-10A-96 Stay of proceedings on appeal--Bond--Damages.

46A-10A-96. Stay of proceedings on appeal--Bond--Damages. No appeal may operate as a stay of proceedings by a board, but a court, upon taking an appeal, for good cause may issue an order staying further proceedings by a board until a hearing and determination of the merits of the appeal are completed. Before granting a stay, a court shall require a bond or other undertaking in sufficient amount and with sufficient surety so that, if the order appealed from is sustained, the person upon whose motion the stay is granted shall pay all damages caused by the stay. For purposes of this section, no activity under the provisions of § 46A-10A-25 or 46A-10A-68 may be considered an appeal.

Source: SL 1985, ch 362, § 96.



§ 46A-10A-97 Costs on appeal.

46A-10A-97. Costs on appeal. If, on appeal, the court rules in favor of a board decision regarding a conflict between the appellant landowner and the board, the appellant landowner is liable for all costs associated with the appeal. If the contention of an appellant landowner is substantially sustained, costs associated with the appeal shall be included in the total costs of the project, but the appellant's costs before appeal shall be borne by the appellant.

Source: SL 1985, ch 362, § 97; SL 2011, ch 165, § 501.



§ 46A-10A-98 Drainage district management by Board of Trustees.

46A-10A-98. Drainage district management by Board of Trustees. Any established drainage district as defined by § 46A-10A-43 may be placed under the control and management of a board of three trustees to be elected by the persons owning land in the district.

Source: SL 1997, ch 256, § 1.



§ 46A-10A-99 Petition for election.

46A-10A-99. Petition for election. Twenty percent of the landowners as defined by subdivision 46A-10A-1(11), owning land within the district assessed for benefits, may file a petition requesting that a meeting be held to conduct an election to determine if a drainage district shall be governed by three trustees as authorized by § 46A-10A-98. The petition shall be filed with the auditor of the county containing the majority of the land in the district. If the auditor determines the petition is signed by the requisite number of landowners, the petition shall be presented to the board of county commissioners.

Source: SL 1997, ch 256, § 2.



§ 46A-10A-100 Election meeting--Appointments.

46A-10A-100. Election meeting--Appointments. The board of county commissioners shall at their next session, set a date, time, and location for a meeting of district landowners to conduct an election to determine if a drainage district shall be governed by three trustees and shall enter an order to that effect. The election meeting shall be held within forty-five days from the date of the order. The board shall appoint from the landowners of the district a superintendent and two clerks of election to serve as an election board who shall convene the meeting, take minutes, and conduct the election.

Source: SL 1997, ch 256, § 3.



§ 46A-10A-101 Publication of notice of election--Votes by proxy.

46A-10A-101. Publication of notice of election--Votes by proxy. The county auditor shall publish notice of the election. The notice shall give the time, place, and purpose of the election. The notice shall be published for two consecutive weeks in the official newspapers of each county. The last publication may not be less than ten days before the date of the election. The auditor shall mail a copy of the notice of election to each landowner in the district. The county auditor shall also inform each landowner in writing that each landowner may vote by proxy pursuant to § 46A-10A-105.

Source: SL 1997, ch 256, § 4.



§ 46A-10A-102 Election board to procure district records preceding election--Elected trustees to act as record custodians--Updates to district records.

46A-10A-102. Election board to procure district records preceding election--Elected trustees to act as record custodians--Updates to district records. Before any election is held, the election board shall procure from the county auditor, auditors, or appropriate county official a certified copy of the record of the establishment of the district showing the lands of the district, the assessment and classification of each tract, and the name of the person or persons against whom the tract was assessed for benefits, and the present record owner or owners. The certified record shall be kept by the trustees after they are elected for use in subsequent elections. The trustees shall, preceding each subsequent election, procure from the county auditor, auditors, or appropriate county official additional certificates showing changes of title of land assessed for benefits and the names of the new owners.

Source: SL 1997, ch 256, § 5.



§ 46A-10A-103 Voting rights of title holder.

46A-10A-103. Voting rights of title holder. Anyone who has acquired ownership of assessed lands since the latest certificate from the auditor may vote at any election if the person presents evidence of title to the election board for its inspection at the time the person demands the right to vote.

Source: SL 1997, ch 256, § 6.



§ 46A-10A-104 Landowner or joint landowners entitled to one vote collectively--Voting rights of minor or protected person.

46A-10A-104. Landowner or joint landowners entitled to one vote collectively--Voting rights of minor or protected person. A landowner or joint landowners who own a tract of land within the district assessed for benefits are entitled to one vote collectively. The vote of any person who is a minor or a protected person as defined by § 29A-5-102, may be cast by the parent, conservator, or legal representative of the minor or protected person. The person casting the vote shall deliver to the clerks of election a written sworn statement giving the name, age, and place of residence of the minor or protected person.

Source: SL 1997, ch 256, § 7.



§ 46A-10A-105 Voting through agent or proxy--Power of attorney to specify election for which it is used--Delivery of power of attorney.

46A-10A-105. Voting through agent or proxy--Power of attorney to specify election for which it is used--Delivery of power of attorney. Any landowner or landowners entitled to vote may vote through an agent or proxy authorized to cast votes by a power of attorney signed and acknowledged by the landowner or landowners and filed before the vote is cast in the auditor's office of the county where the election is held. Every power of attorney shall specify the particular election for which it is used, indicating the day, month, and year of the election, and is void for all subsequent elections. If a landowner chooses to vote by proxy, the power of attorney shall be postmarked and sent or delivered to the address designated by the election board at least five days before the election.

Source: SL 1997, ch 256, § 8.



§ 46A-10A-106 Superintendent's responsibilities--Manner and purpose of elections.

46A-10A-106. Superintendent's responsibilities--Manner and purpose of elections. At the opening of the meeting, the superintendent shall state the purpose of the meeting and the manner in which the elections will be conducted. The first election conducted shall be to determine whether a board of three trustees should be elected to control and manage the district. This election shall be by secret ballot provided by the election board. If a majority of those voting approve of a board of trustees, then an election shall immediately be conducted to elect three trustees. An election conducted for trustees shall be preceded by verbal candidate nominations by those in attendance. Each voter shall be given a blank piece of paper to be used as a ballot to vote for as many trustees as are to be elected. The superintendent of the election shall instruct the voters as to how many votes may be cast on the ballot.

Source: SL 1997, ch 256, § 9.



§ 46A-10A-107 Ballots and poll list--Ballot delivery.

46A-10A-107. Ballots and poll list--Ballot delivery. When the voters vote by ballot to determine whether to form a board of trustees or on the election of trustees, a poll list shall be kept by the clerk of the meeting, on which shall be entered the name of each person whose vote is received. The ballot shall be delivered by the voter to one of the clerks, so folded as to conceal its contents, and the clerk shall deposit the ballot in a box provided for that purpose.

Source: SL 1997, ch 256, § 10.



§ 46A-10A-108 Vote count--Determination of election results--Election materials to be retained for sixty days.

46A-10A-108. Vote count--Determination of election results--Election materials to be retained for sixty days. At the close of the election, the clerks shall proceed publicly to count the votes, which, when commenced, shall continue without adjournment or interruption until the count is completed. The count shall be conducted by taking one ballot at a time from the ballot box and counting until the number of ballots is equal to the number of names on the poll list, and if there are any left in the box, they shall be marked as extra ballots and not counted. The person having the highest number of votes for trustee shall be declared duly elected. If two or more persons have an equal number of votes for trustee, the clerks of election shall at once publicly, by lot, determine which of such persons shall be declared elected. If on opening the ballot, two or more ballots are found to be so folded that it is apparent the same person voted them, such ballots shall be marked as such and not counted. The count having been completed, a statement of the result shall be entered at length by the clerk in the minutes and publicly read by the clerk to the members attending the meeting. Such reading shall be deemed official notice of the result of the election. All ballots, pool lists, power of attorney forms, and other election materials shall be kept for sixty days by the election superintendent in a manner which guarantees their safety and integrity.

Source: SL 1997, ch 256, § 11.



§ 46A-10A-109 Results of election to determine length of term.

46A-10A-109. Results of election to determine length of term. The results from the initial election for trustees shall determine the length of term each trustee shall hold. The candidate with the most votes shall be elected for a three-year term, the candidate with the second highest vote total shall be elected for a two-year term and the candidate with the third highest vote total shall be elected for a one-year term. The term of office for a trustee elected at a succeeding election shall be three years or until the trustee's successor has qualified.

Source: SL 1997, ch 256, § 12.



§ 46A-10A-110 Trustees to appoint superintendent and clerks for subsequent election board--Determination of compensation of election board.

46A-10A-110. Trustees to appoint superintendent and clerks for subsequent election board--Determination of compensation of election board. After the first election of trustees, the trustees shall appoint a superintendent and two clerks to act as an election board in succeeding elections. The board of trustees may determine the amount of compensation for the election board for the services performed by them.

Source: SL 1997, ch 256, § 13.



§ 46A-10A-111 Succeeding annual trustee elections.

46A-10A-111. Succeeding annual trustee elections. Succeeding annual trustee elections shall be held at 8:00 p.m. on the last Tuesday of the month in which the initial trustee election was conducted. The date and time of the election may be changed to another date and time within that month upon majority vote of those present at a prior annual election meeting. The election board appointed for succeeding annual elections shall publish a notice of election for the annual election of a trustee or trustees pursuant to the procedures set forth in § 46A-10A-101. The election board shall also mail a copy of the notice of election to each landowner and notify the landowner of the landowner's right to vote by proxy at least fourteen days prior to the date of election.

Source: SL 1997, ch 256, § 14.



§ 46A-10A-112 Trustee qualifications.

46A-10A-112. Trustee qualifications. Each trustee shall be a citizen of the United States, not less than eighteen years of age, and an owner of land in the district.

Source: SL 1997, ch 256, § 15.



§ 46A-10A-113 Appointment to fill vacancy.

46A-10A-113. Appointment to fill vacancy. If any vacancy occurs in the membership of the board of trustees between the annual elections, the remaining members of the board may fill the vacancy by appointing a person with the required qualifications. The appointed person shall qualify in the same manner and hold office until the next annual election when a successor is elected. If all places on the board become vacant, then a new board shall be elected in the same manner as was the initial board.

Source: SL 1997, ch 256, § 16.



§ 46A-10A-114 Compensation of trustees and clerk of board--Filing requirements.

46A-10A-114. Compensation of trustees and clerk of board--Filing requirements. The compensation of the trustees and the clerk of the board shall be fixed at twenty-five dollars per day and necessary expenses, to be paid out of the funds of the drainage district for each day necessarily expended in the transaction of business of the district, but no person may draw compensation for services as a trustee and as a clerk at the same time. Each trustee shall file with the auditor itemized, verified statements of the time devoted to the business of the district, and of the expenses incurred.

Source: SL 1997, ch 256, § 17.



§ 46A-10A-115 Election of chair and clerk of board.

46A-10A-115. Election of chair and clerk of board. The board of trustees shall elect a chair and shall select some other landowner of the district as clerk of the board. The clerk shall serve at the pleasure of the board of trustees.

Source: SL 1997, ch 256, § 18.



§ 46A-10A-116 Powers and duties of board of trustees.

46A-10A-116. Powers and duties of board of trustees. The board of trustees may control, supervise, and manage the district. Subject to the legal controls for drainage management under § 46A-10A-20, the board of trustees may, in conformity with any applicable local, state, and federal laws, rules, ordinances, and regulations:

(1) Clean out, repair, and maintain an existing drainage ditch;

(2) Deepen, widen, or enlarge a drainage ditch;

(3) Create a new drainage ditch, or relocate an existing drainage ditch;

(4) Extend an existing drainage ditch;

(5) Acquire lands for right-of-way for ditches by purchase or condemnation or any other lawful method in conformity with chapter 21-35 and any other provision of state law;

(6) Repair levies, dikes, and barriers for the purpose of drainage;

(7) Regulate the flow and direction of water to prevent downstream flooding;

(8) Employ or contract with an engineer, hydrologist, surveyor, appraiser, assessor, legal counsel, or any other specialists as they deem necessary to carry out the powers and duties conferred by §§ 46A-10A-98 to 46A-10A-123, inclusive;

(9) Let contracts for construction, maintenance, repair, or other necessary work pursuant to the provisions of chapters 5-18A and 5-18B and § 46A-10A-75. No member of the board of trustees may have any interest in any contract or employment entered into pursuant to this subdivision or subdivision (8);

(10) Request the county commission or township board of supervisors to replace, repair, remove, and enlarge public highway culverts and bridges, pursuant to §§ 46A-10A-76, 31-12-19, 31-14-2, and 31-14-27;

(11) Grant a request by a landowner to annex the landowner's land to the district and apportion the costs of clean out, maintenance, or construction according to the benefits received and subject to approval by a majority of the eligible landowners voting in a special election held by the board of trustees in conjunction with the district's annual election; and

(12) Reclassify benefits and apportion costs of clean out, extension, enlargement, repairs, or improvements among landowners benefitting therefrom, if the landowners have land located within the drainage district.
Source: SL 1997, ch 256, § 19; SL 2011, ch 2, § 151.



§ 46A-10A-117 Costs and expenses--Levy.

46A-10A-117. Costs and expenses--Levy. All costs and expenses to discharge the powers and duties by §§ 46A-10A-98 to 46A-10A-123, inclusive, including costs of elections, shall be assessed, levied, and collected under the provisions of chapter 46A-11. A levy shall be upon certificate by the board of trustees to the board of county commissioners of the amount necessary for the levy.

Source: SL 1997, ch 256, § 20.



§ 46A-10A-118 Assessment on real property.

46A-10A-118. Assessment on real property. Any assessment on real property for the purposes set forth in §§ 46A-10A-98 to 46A-10A-123, inclusive or chapter 46A-11 is not subject to any real property tax freeze assessment under the provisions of chapter 10-6 or 10-6A.

Source: SL 1997, ch 256, § 21.



§ 46A-10A-119 Tax--Tax fund.

46A-10A-119. Tax--Tax fund. The tax shall be collected by the county treasurer as other taxes are collected in the county. The tax shall be deposited and kept in a separate fund to the credit of the district. The money may be expended only upon the order of the board of trustees signed by the chair and clerk of the board. The chair and clerk of the board shall provide a surety bond in the amount of at least five thousand dollars.

Source: SL 1997, ch 256, § 22.



§ 46A-10A-120 Issuance of improvement certificates and drainage bonds.

46A-10A-120. Issuance of improvement certificates and drainage bonds. The board of trustees of any district may issue improvement certificates and drainage bonds under the same conditions as is provided by chapter 46A-11 for issuance by the board of county commissioners, except that in case of the issue of drainage bonds, the bonds shall be approved by a simple majority of the eligible landowners voting in a special election held by the board of trustees in conjunction with the district's annual election. The approval shall be printed upon the bonds before they are negotiated.

Source: SL 1997, ch 256, § 23.



§ 46A-10A-121 Record of official acts and proceedings--Filing of financial report--Examination of report.

46A-10A-121. Record of official acts and proceedings--Filing of financial report--Examination of report. The board of trustees shall keep and maintain a written record of all their official acts and proceedings. The board of trustees shall, on or before January thirty-first of each year, file a financial report of the previous calendar year with the county auditor. When the Department of Legislative Audit examines other county records, it shall examine the financial report of the board of trustees of the drainage district.

Source: SL 1997, ch 256, § 24.



§ 46A-10A-122 Grievances--Mediation.

46A-10A-122. Grievances--Mediation. Any interested person aggrieved by any action taken by the board of trustees in §§ 46A-10A-98 to 46A-10A-123, inclusive, may file a cause of action in circuit court in the county where the cause of action arose or may invoke mediation with the board of trustees.

Source: SL 1997, ch 256, § 25.



§ 46A-10A-123 Special election--Notice.

46A-10A-123. Special election--Notice. Any decision of the board of trustees of a drainage district may be referred to a vote of the eligible voters of the district by the filing of a petition signed by at least five percent of the eligible voters of the district. The petition shall be filed with the district within ninety days following the district's action. Upon receipt of a valid petition, the district shall call a special election, which shall be held within sixty days. The district shall publish notice of the election in the official newspaper of the counties in which the district is located at least twenty days before the election is held. The election shall be conducted by the district in the same manner as the district's annual election is conducted.

Source: SL 1997, ch 256, § 27.






Chapter 10B - Drainage Basin Utility Districts

§ 46A-10B-1 Definition of terms.

46A-10B-1. Definition of terms. Terms used in this chapter mean:

(1) "Board," the Board of Water and Natural Resources;

(2) "Department," the Department of Environment and Natural Resources;

(3) "Developer" or "subdivider," any person, partnership, limited liability company, joint venture, association, or corporation who participates as owner, promoter, developer, or sales agent in the planning, platting, development, promotion, sale, or lease of a subdivision;

(4) "District," a drainage basin utility district established pursuant to this chapter;

(5) "Drainage basin" or "basin," a natural or artificial land surface depression with or without perceptibly defined beds and banks to which surface runoff gravitates and collectively forms a flow of water continuously or intermittently in a definite direction;

(6) "Facility," any dam, wall, wharf, embankment, levy, dike, pile, abutment, projection, excavation, channel rectification, bridge, conduit, culvert, building, wire, fence, rock, gravel, refuse, fill, structure, or matter planned, constructed, acquired, owned, operated, or renovated by a drainage basin utility district established pursuant to this chapter;

(7) "Flood" or "flooding," a general and temporary condition of partial or complete inundation of normally dry land areas caused by the overflow of inland waters or the unusual and rapid accumulation or runoff of surface waters from any source;

(8) "Governing body," the entity that has been designated to administer the affairs of a drainage basin utility district pursuant to §§ 46A-10B-4 and 46A-10B-9;

(9) "Subdivision," the platting of a lot or the division of a lot, tract, or parcel of land into two or more lots, plots, or sites.
Source: SL 1989, ch 388, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1994, ch 351, § 115.



§ 46A-10B-2 Counties or municipalities authorized to establish drainage basin utility districts.

46A-10B-2. Counties or municipalities authorized to establish drainage basin utility districts. Any combination of one or more counties or municipalities may, by joint powers agreement pursuant to chapter 1-24, and subject to the limitations provided in this chapter, establish drainage basin utility districts to enhance the ability of local governments to comply with federal and state water quality standards, or to alleviate conditions in one or more drainage basins that may, because of flooding or other surface drainage, threaten human life, produce severe damage to property, seriously impact the environment, produce serious sociological impact, or cause serious adverse economic impacts in the basin.

Source: SL 1989, ch 388, § 2.



§ 46A-10B-3 Joint powers agreement required.

46A-10B-3. Joint powers agreement required. No drainage basin utility district may be established unless each county and each municipality located wholly or partially within the proposed district has executed a joint powers agreement establishing the district, in accordance with the provisions of this chapter. No district may be established unless at least one county included wholly or partially within the proposed district has a total population greater than forty-five thousand according to the most recent United States census.

Source: SL 1989, ch 388, § 3.



§ 46A-10B-4 Joint powers agreement--Contents.

46A-10B-4. Joint powers agreement--Contents. The joint powers agreement establishing the district, in addition to the requirements of § 1-24-4, shall include the following:

(1) The name of the proposed drainage basin utility district;

(2) A discussion of the need for establishing the proposed district;

(3) A description of the boundaries of the proposed district and a legal description of the lands included in the proposed district;

(4) The names of all counties and municipalities located wholly or partially within the boundaries of the proposed district;

(5) A description of the governing body as provided in § 46A-10B-9;

(6) A map of the proposed district;

(7) A description of some of the potential projects, facilities and programs that may be constructed or implemented by the district;

(8) The names of the counties and municipalities executing the joint powers agreement to establish the district and a resolution by the government of each such county and municipality authorizing execution of the agreement.
Source: SL 1989, ch 388, § 4.



§ 46A-10B-4.1 Amendment to agreement--Adding to or deleting from district.

46A-10B-4.1. Amendment to agreement--Adding to or deleting from district. Lands may be added to or deleted from an existing drainage basin utility district through an amendment to the existing joint powers agreement establishing the district. The amendment shall address all portions of the existing agreement that will be affected by the addition or deletion of land from the district. The amendment may take effect only if:

(1) Each party to the existing joint powers agreement and the municipal or county government of the area to be added or deleted has adopted a resolution approving the amendment in accordance with the provisions of § 46A-10B-7;

(2) A public hearing to consider the amendment has been held in accordance with the provisions of § 46A-10B-5 within the county or municipality from which land will be added or deleted; and

(3) Notice of the hearing has been published in accordance with the provisions of § 46A-10B-6.
Source: SL 1991, ch 375, § 5.



§ 46A-10B-5 Hearing required--Timing and attendance.

46A-10B-5. Hearing required--Timing and attendance. Any county or municipality, within two weeks after initially transmitting or receiving a proposed joint powers agreement for the formation of a drainage basin utility district or a proposed amendment to add or delete lands from an existing district, shall, by mutual agreement with the other counties and municipalities included in the proposed district, fix a time and place for a joint public hearing on the establishment of the district. The hearing shall be held not later than sixty days after all counties and municipalities in the proposed district have received the proposed formation agreement. Representatives of each county and each municipality in the proposed district shall be present at the hearing.

Source: SL 1989, ch 388, § 6A; SL 1991, ch 375, § 1.



§ 46A-10B-6 Publication of proposed agreement or amendment prior to hearing--Contents.

46A-10B-6. Publication of proposed agreement or amendment prior to hearing--Contents. At least once each week for two successive weeks before the hearing required in § 46A-10B-5, each county or municipality in the proposed or existing district shall publish a summary of the proposed joint powers agreement or amendment and a notice of the hearing in its official newspaper. The publication shall include the time and place of the hearing; the address to which written comments may be sent; and a statement that the proposed agreement or amendment will be heard and acted upon by the governments of each county and each municipality in the proposed district, that the district may be established or its boundaries adjusted without election by agreement of each county and municipality in the proposed district, and that the proposed district would be authorized to assess utility fees against property in the district.

Source: SL 1989, ch 388, § 7A; SL 1991, ch 375, § 2.



§ 46A-10B-7 Approval and execution of agreement--Establishment or adjustment of district.

46A-10B-7. Approval and execution of agreement--Establishment or adjustment of district. If the government of each county and municipality included within the proposed district approves and executes the joint powers agreement or amendment establishing the district or adjusting its boundaries within forty-five days after the public hearing held pursuant to § 46A-10B-5, the drainage basin utility district is established or its boundaries are adjusted. The district's governing body shall file with the secretary of state a true copy of the agreement establishing the district or adjusting its boundaries.

Source: SL 1989, ch 388, § 10A; SL 1991, ch 375, § 3.



§ 46A-10B-8 Boundaries.

46A-10B-8. Boundaries. The joint powers agreement establishing a drainage basin utility district shall delineate the boundaries of the district as provided in § 46A-10B-4. The boundaries of the district shall conform with the boundaries of one or more drainage basins to the extent that such basins lie within the borders of the counties in the district. The drainage basins included within the district shall be adjacent and the property within the district shall be contiguous.

Source: SL 1989, ch 388, § 11; SL 1991, ch 375, § 4.



§ 46A-10B-9 Agreement to designate and define composition of governing body--Requirements--Powers.

46A-10B-9. Agreement to designate and define composition of governing body--Requirements--Powers. The joint powers agreement establishing a drainage basin utility district shall designate and define the composition and powers of the governing body of the district, consistent with the provisions of this chapter. The governing body shall include at least two representatives of each county and each municipality included wholly or partially within the district, and each representative shall have one vote on matters coming before the governing body.

Matters coming before the governing body shall be decided by majority vote of the representatives included in the governing body. The governing body shall annually elect from among its membership a chairman, vice-chairman, secretary, and treasurer, and the governing body may employ staff as necessary, pursuant to § 46A-10B-13.

Source: SL 1989, ch 388, § 12.



§ 46A-10B-10 Certain actions prohibited without county or municipal government approval.

46A-10B-10. Certain actions prohibited without county or municipal government approval. The governing body may take none of the following actions without approval by the affected governments of each county and each municipality included wholly or partially within the district:

(1) Establishment of, and any increase in, fees levied pursuant to § 46A-10B-20, 46A-10B-21, or 46A-10B-22;

(2) Approval of any contract for planning, construction, repair, renovation, demolition, or dismantling of any district project or facility;

(3) Approval or amendment of the master drainage plan pursuant to § 46A-10B-18;

(4) The issuance of bonds pursuant to § 46A-10B-29; or

(5) Reimbursement of costs pursuant to § 46A-10B-31.
Source: SL 1989, ch 388, § 12A; SL 1991, ch 375, § 6.



§ 46A-10B-11 Required notice--Contents.

46A-10B-11. Required notice--Contents. Upon establishment of a drainage basin utility district, the governing body shall notify in writing the governments of each county, municipality, water development district, water project district, or watershed district located wholly or partially within the district. The notification shall include, at a minimum, a statement that the district has been established, the date of establishment, the name of the district, the boundaries of the district, and the name of the governing body of the district. The notification shall also include a statement that the governing body of the district may exercise its authority over all areas of the district, and a statement that the governing body may assess utility fees in the district as provided in this chapter.

Source: SL 1989, ch 388, § 14.



§ 46A-10B-12 Drainage basin utility district as municipal utility.

46A-10B-12. Drainage basin utility district as municipal utility. Any drainage basin utility district, whether it is located inside or outside the boundaries of a municipality, is a municipal utility as defined in § 9-40-2. In administering the affairs of the district, the governing body may exercise, in addition to the powers granted in this chapter, the statutory powers granted to municipalities for the operation and administration of municipal utilities.

Source: SL 1989, ch 388, § 15.



§ 46A-10B-13 Additional administrative powers of governing body.

46A-10B-13. Additional administrative powers of governing body. In addition to the powers granted in statute regarding municipal utilities, the governing body, in administering the affairs of the drainage basin utility district, may do the following:

(1) Assess and collect utility fees as provided in this chapter;

(2) Designate a director, employ staff, and provide equipment, supplies, and materials as necessary to administer the business of the district;

(3) Sue and be sued;

(4) Incur debts and liabilities;

(5) Issue bonds as provided in this chapter;

(6) Accept funds, property, and services or other assistance, financial or otherwise, from federal, state, and other public and private sources to carry out the purposes of this chapter;

(7) Contract or cooperate with any person, the state, or any political subdivision of the state, any federal agency, or any private or public corporation to carry out the purposes of this chapter;

(8) Contract with any county or municipality for the assessment and collection of any fees levied pursuant to this chapter;

(9) Acquire, hold, use, rent, lease, or dispose of any real and other property as necessary to carry out the purposes of this chapter, including property outside the boundaries of the district;

(10) Accumulate funds in one or more reserve funds as provided in this chapter to carry out the purposes of this chapter; and

(11) Plan, develop, construct, acquire, operate, clean, maintain, repair, alter, renovate, salvage, demolish, abandon, consolidate, reclaim, or gather data and information concerning any natural or artificial watercourse, dam, dike, reservoir, or other works, development, structure, facility, project, or program necessary to carry out the purposes of this chapter.
Source: SL 1989, ch 388, § 19.



§ 46A-10B-14 Effect of chapter upon Water Management Board and certain other state laws.

46A-10B-14. Effect of chapter upon Water Management Board and certain other state laws. The provisions of this chapter do not abrogate or limit the rights, powers, duties, and functions of the State Water Management Board with reference to water rights, flood control, outlet elevations for public lakes, or ordinary high and low water marks on public lakes, but are supplementary thereto. This chapter does not limit or affect the laws of this state relating to organization and maintenance of irrigation districts, water user districts, water project districts, water development districts, conservation districts, or watershed districts, nor does it infringe upon or establish any rights superior to any existing water rights.

Source: SL 1989, ch 388, § 20.



§ 46A-10B-15 Establishment of district no guarantee flooding or damage will be eliminated.

46A-10B-15. Establishment of district no guarantee flooding or damage will be eliminated. This chapter or the establishment of a drainage basin utility district pursuant to this chapter does not imply that property liable for the fees and charges established pursuant to this chapter will always be free from stormwater flooding or flood damage. This chapter does not purport to reduce the need or the necessity for the owner obtaining flood insurance.

Source: SL 1989, ch 388, § 21.



§ 46A-10B-16 Assessment of basins--Governing body to designate installation of facilities and method of assessment.

46A-10B-16. Assessment of basins--Governing body to designate installation of facilities and method of assessment. The governing body shall separately assess each basin within the district for facilities to be installed to serve each basin and to provide adequate drainage in each basin. The governing body shall designate the facilities to be installed, the time and schedule for installation of facilities, and the method of assessing costs of facilities to be installed against property in the basin.

Source: SL 1989, ch 388, § 22.



§ 46A-10B-17 Benefit versus cost analysis required.

46A-10B-17. Benefit versus cost analysis required. The governing body shall analyze each project and compare the total benefits to be achieved with the anticipated cost of the project. Projects shall be considered if the analysis indicates that the total benefits are greater than the cost of the project.

Source: SL 1989, ch 388, § 23.



§ 46A-10B-18 Adoption of master drainage plan and stormwater map--Contents--Revisions.

46A-10B-18. Adoption of master drainage plan and stormwater map--Contents--Revisions. The governing body shall prepare and adopt by resolution or ordinance a master drainage plan for district facilities. The plan shall include proposed projects, facilities and programs and proposed methods of funding the master drainage plan. The governing body shall also adopt by resolution a stormwater map delineating the boundaries of the basins included in the district. The map may also indicate existing development of properties within the basin, zoning of properties, and other appropriate information. The map shall serve as official designation of the respective basins of the district, but the map may be revised from time to time by the governing body to conform with existing conditions. The governing body may amend the master drainage plan or adopt a subsequent master drainage plan if the original master drainage plan has been completed. The original plan and any amendment of the plan is not effective as to any county or municipality included wholly or partially within the district unless such county or municipality has approved, by resolution, the plan or the amendment.

Source: SL 1989, ch 388, § 24.



§ 46A-10B-19 Solicitation of entities to carry out plan--Furnishment of maps.

46A-10B-19. Solicitation of entities to carry out plan--Furnishment of maps. The governing body shall solicit all other affected public entities to cooperate in providing drainage facilities to carry out the drainage plan. Maps showing all basins and proposed facilities shall be furnished to the entities for their use in this matter.

Source: SL 1989, ch 388, § 25.



§ 46A-10B-20 Establishment of stormwater basin development and utility fees--Assessments against individual properties.

46A-10B-20. Establishment of stormwater basin development and utility fees--Assessments against individual properties. After delineating drainage basins pursuant to § 46A-10B-18, the governing body may establish by ordinance stormwater basin development fees and stormwater utility fees to be paid by the developers or owners of property in each basin in the district as provided in §§ 46A-10B-21 and 46A-10B-22. The fees shall be sufficient to construct, operate, and maintain the facilities needed in the basin and may be expended to carry out the purposes of this chapter. The amount of the fees assessed against individual properties and the method of calculating and collecting the fees shall be established by ordinance. Assessments against individual properties shall be on a per-square-foot basis, but the amount of the fee assessed per square foot against individual properties in a basin may not necessarily be equal in all cases. The governing body may vary the amount dependent upon the type of improvements that are on the property or that may be placed on the property under the existing zoning as such improvements relate to the stormwater or runoff water that may be discharged from the property. Agricultural land as defined in § 10-6-31.3 is exempt from the fees established in this section and in §§ 46A-10B-21 and 46A-10B-22.

Source: SL 1989, ch 388, § 26; SL 1990, ch 364, § 1.



§ 46A-10B-21 Payment of development fee as condition for development--Purpose and amount of fee.

46A-10B-21. Payment of development fee as condition for development--Purpose and amount of fee. In the case of a lot or parcel of land upon which a building has not been erected, the governing body may require the payment of a stormwater basin development fee as a condition for the development of the property. The stormwater basin development fee is payable prior to the approval of the final plat of the subdivision or, in the case of unplatted property, prior to the issuance of a building permit. The fee is intended to pay for the design, right-of-way acquisition, and construction or reconstruction of stormwater facilities needed to protect the health, safety, and welfare of the inhabitants of the various basins. The stormwater basin development fee shall be paid by the developer and shall be based upon the cost of necessary facilities to be constructed, the area of each parcel of land, the runoff characteristics of the parcel and the amount of on-site stormwater detention, if any, provided. The governing body shall determine the rates that apply to each parcel of land within the guidelines established by ordinance pursuant to § 46A-10B-20, but the stormwater basin development fee for any parcel of land within the district may be no less than one hundred dollars and no more than eight hundred dollars per subdivided lot. The eight hundred dollar limit does not apply to nonresidential developments.

Source: SL 1989, ch 388, § 27; SL 1990, ch 364, § 2.



§ 46A-10B-22 Imposition of stormwater utility fee--Purpose, amount and separate components of fee.

46A-10B-22. Imposition of stormwater utility fee--Purpose, amount and separate components of fee. The governing body may impose on each parcel of land or developed lot within the district a stormwater utility fee. This fee is intended to pay for the planning, operation, maintenance, administration, and routine functions of the existing stormwater facilities within the district and the planning, operation, maintenance, and administration of future stormwater facilities that may be established within the district and to pay for the design, right-of-way acquisition, and construction or reconstruction of stormwater facilities and to capitalize a revolving loan fund to be used for authorized functions of the district. The stormwater utility fee may be separated into a revolving loan component, a capital improvements component, and an operation and maintenance component and shall be based upon the area of each lot or parcel of land, the runoff characteristics of the lot or parcel, and the basin in which the lot or parcel is located. The governing body shall determine the rates that apply to each specific lot or parcel of land within the guidelines established by ordinance pursuant to § 46A-10B-20. For any residential lot or parcel of real property within the district, the capital improvements component of the stormwater utility fee may be no less than fifty cents per month and no more than two dollars per month, and the operation and maintenance component of the stormwater utility fee may be no more than one dollar per month. The revolving loan component may be collected in advance for planning purposes over the entire district. However, the fee imposed pursuant to this section on any residential lot or parcel of real property may not exceed three dollars per month.

Source: SL 1989, ch 388, § 28; SL 1990, ch 364, § 3; SL 1991, ch 375, § 7; SL 1992, ch 320, § 1.



§ 46A-10B-23 Fees deposited in fund--Purpose.

46A-10B-23. Fees deposited in fund--Purpose. The governing body shall place all fees collected pursuant to §§ 46A-10B-20, 46A-10B-21, and 46A-10B-22 into a storm drainage fund or other fund established pursuant to § 46A-10B-28 to be used only for the purposes provided in this chapter, and reserved for the identified drainage basin for which fees are collected. If a municipality establishes a new drainage utility pursuant to § 9-40-1, it may transfer any funds within its control that were collected pursuant to this chapter into a separate drainage utility fund which may only be used to pay for new drainage improvements, maintenance of existing drainage improvements, and operation of the drainage utility.

Source: SL 1989, ch 388, § 29; SL 2013, ch 39, § 1.



§ 46A-10B-24 Collection of unpaid charges--Lien created--Enforcement of provisions of chapter.

46A-10B-24. Collection of unpaid charges--Lien created--Enforcement of provisions of chapter. Any charge made pursuant to this chapter that is not paid when due may be recovered in an action at law by the governing body. Any stormwater utility fee or stormwater basin fee made pursuant to this chapter is a lien upon the property to which the fee is associated from the date the fee becomes due until the fee is paid. The lien shall be recorded in the office of the county register of deeds by the governing body. The owner of property subject to fees established pursuant to § 46A-10B-20 is obligated to pay the fee. The obligation may be enforced by the governing body in the same manner as delinquent property taxes are enforced. The employees of the governing body may, at all reasonable times, have access to any premises served by the governing body for inspection, repair, or the enforcement of the provisions of this chapter.

Source: SL 1989, ch 388, § 30; SL 1991, ch 375, § 8.



§ 46A-10B-25 Owner's right to dispute fees or other determinations--Petition and hearing.

46A-10B-25. Owner's right to dispute fees or other determinations--Petition and hearing. Any owner who disputes the amount of a stormwater utility fee or a stormwater basin fee made against the owner's property or who disputes any determination made by the governing body pursuant to this chapter may petition the governing body for a hearing on a revision or modification of the charge or determination. The governing body may hold the hearing or may designate an officer or employee as a hearing officer with authority to hold the hearing. A petition may be filed only once in connection with any charge or determination, except upon a showing of changed circumstances sufficient to justify the filing of an additional petition.

The petition shall be in writing, filed with the governing body, and the facts and figures submitted shall be submitted under oath either in writing or orally at a hearing scheduled by the governing body. The hearing, if any, shall take place in the district, and notice of the hearing and the proceedings shall be in accordance with ordinances adopted by the governing body.

Source: SL 1989, ch 388, § 31.



§ 46A-10B-26 Reduction of fees upon completion or implementation of plan.

46A-10B-26. Reduction of fees upon completion or implementation of plan. When all projects, facilities, and programs specified in the master drainage plan have been completed or implemented, any stormwater utility fees established pursuant to § 46A-10B-22 shall be reduced to a level not to exceed the amount necessary to properly operate and maintain the existing projects, facilities, and programs of the district.

Source: SL 1989, ch 388, § 32.



§ 46A-10B-27 Application of fees or charges.

46A-10B-27. Application of fees or charges. Any fee or charge paid pursuant to this chapter may be used solely to pay for the costs of operation, repair, maintenance, improvements, renewal, replacement, reconstruction, design, right-of-way acquisition, and construction of public stormwater facilities, for purposes authorized in § 46A-10B-13, or to pay the governing body's accounting, management, or administration expenses incurred in the implementation of this chapter.

Source: SL 1989, ch 388, § 33.



§ 46A-10B-28 Accumulation of funds authorized.

46A-10B-28. Accumulation of funds authorized. In addition to or in lieu of the separate and special funds authorized in § 9-40-16, the governing body may accumulate funds in a storm drainage fund or other capital reserve fund or operations and maintenance fund established by ordinance or resolution of the governing body. No accumulated funds may revert at the end of the fiscal year, and the governing body may make expenditures from the fund to carry out the purposes of this chapter.

Source: SL 1989, ch 388, § 34.



§ 46A-10B-29 Issuance of bonds authorized.

46A-10B-29. Issuance of bonds authorized. The governing body may issue bonds pursuant to § 9-40-5 and chapter 6-8B to carry out the purposes of this chapter. If the amount of the bond issue does not exceed an amount that can economically be paid by district revenues during the term of the bond, no election on the question of issuing the bonds is required.

Source: SL 1989, ch 388, § 35.



§ 46A-10B-30 Drainage report and construction plans--Requirements for subdivision approval.

46A-10B-30. Drainage report and construction plans--Requirements for subdivision approval. Prior to the final approval of the plat of any subdivision, the owners of the property being subdivided shall at the owners' cost prepare a detailed drainage report and construction plans for the installation of all stormwater facilities required for the subdivision, including any off-site facilities required to convey stormwater to existing drains, channels, streams, detention ponds, or other points, all in conformity with the master drainage plan of the district and the design criteria and construction standards adopted by the governing body and the board. The governing body shall review the reports, plans, and cost estimates. The governing body may approve the plat of the subdivision if the governing body has been furnished with acceptable assurance that the facilities will be constructed and installed as indicated and approved.

Source: SL 1989, ch 388, § 36.



§ 46A-10B-31 Contract with developer--Reimbursement of actual costs incurred.

46A-10B-31. Contract with developer--Reimbursement of actual costs incurred. If the governing body contracts with a developer to construct stormwater facilities that serve more than that development and are identified in the master drainage plan, the actual costs incurred are eligible for reimbursement in accordance with ordinances adopted by the governing body.

Source: SL 1989, ch 388, § 37.



§ 46A-10B-32 Collection of charge from abutting property developer--Conditions--Repayment of original installer.

46A-10B-32. Collection of charge from abutting property developer--Conditions--Repayment of original installer. If the developer enters into a repayment agreement pursuant to § 46A-10B-31, with the governing body within ninety days of the completion and approval by the governing body of the drainage improvement or facility, then at the time the property abutting the off-site stormwater facility is developed and a building permit is issued, the governing body may assess a charge per front foot to the abutting property developer within the district, and if collected, the governing body shall repay the original installer after deducting a service charge not to exceed three percent to cover administrative costs. All costs for the original construction of the stormwater facility shall be fully paid by the installer before the installer is entitled to repayment under any agreement established pursuant to this chapter. The governing body shall adopt ordinances specifying procedures and requirements governing any repayment made pursuant to this section. Stormwater basin development fees paid by the developer pursuant to § 46A-10B-21 are not eligible for reimbursement under this section or § 46A-10B-31.

Source: SL 1989, ch 388, § 38.



§ 46A-10B-33 Stormwater facility property of governing body--Responsibility for operation and maintenance.

46A-10B-33. Stormwater facility property of governing body--Responsibility for operation and maintenance. Any stormwater facility constructed, installed, or provided pursuant to this chapter, and formally accepted by the governing body, is the property of the governing body. The governing body thereafter is responsible for the operation and maintenance of the facility.

Source: SL 1989, ch 388, § 39; SL 1992, ch 320, § 2.



§ 46A-10B-34 Technical assistance provided by Board of Water and Natural Resources and Department of Environment and Natural Resources.

46A-10B-34. Technical assistance provided by Board of Water and Natural Resources and Department of Environment and Natural Resources. The Board of Water and Natural Resources and the Department of Environment and Natural Resources shall provide technical assistance upon request of the governing body.

Source: SL 1989, ch 388, § 40; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-10B-35 Board to consider certain provisions and guidelines in establishing ordinances or procedures.

46A-10B-35. Board to consider certain provisions and guidelines in establishing ordinances or procedures. In establishing the ordinances or procedures required by this chapter, the board or the governing body shall consider the provisions of chapter 26, article vii, Ft. Collins code of the City of Ft. Collins, Colorado; any guidelines, standards or policies developed by the Urban Land Institute; and stormwater design criteria as established by the United States Environment Protection Agency.

Source: SL 1989, ch 388, § 41; SL 1993, ch 256, § 85.



§ 46A-10B-36 Dissolution of district.

46A-10B-36. Dissolution of district. A drainage basin utility district may be dissolved only by an act of the Legislature, by joint powers agreement of each county and each municipality included within the district or by a petition for dissolution of the district signed by at least two-thirds of the owners of real property in the district.

Source: SL 1989, ch 388, § 42.



§ 46A-10B-37 Content and form of petition for dissolution.

46A-10B-37. Content and form of petition for dissolution. Each person who signs the petition for dissolution shall add to the person's signature, in the person's own handwriting, the person's place of residence, a legal description of the person's real property within the district, and the date of signing. The petition may contain more than one page, each page shall have identical headings, and any number of identical petition forms may be circulated and each be a part of the petition. Every page of the petition containing signatures shall have upon it and below the signatures an affidavit by the circulator in substantially the following form:

STATE OF SOUTH DAKOTA )
) SS
COUNTY OF ________________ )

I, the undersigned __________, being first duly sworn, depose and say, that I am the circulator of the foregoing petition containing __________ signatures; that each person whose name appears on the petition sheet personally signed the petition in my presence; that I believe that each of the signers is a resident at the address written opposite the signer's name; and that I stated to every petitioner before the person affixed his or her signature the legal effect and nature of the petition.

____________________________

Circulator

Subscribed and sworn to before me this __________ day of ______, 20____.

____________________________

Notary Public

Source: SL 1989, ch 388, § 44; SL 2011, ch 165, § 502.



§ 46A-10B-38 Filing of petition.

46A-10B-38. Filing of petition. The petition for dissolution shall be filed with the circuit court no more than ninety days after the creation of the district.

Source: SL 1989, ch 388, § 45.



§ 46A-10B-39 Publication of petition prior to filing--Content.

46A-10B-39. Publication of petition prior to filing--Content. At least once each week for two successive weeks before filing the petition for dissolution with the circuit court, the person filing the petition shall publish the petition and a notice of the filing in an official newspaper in each county in which land of the drainage basin utility district is located. The publication shall include the address to which written comments may be sent and a statement that the petition will be heard and acted upon by the circuit court, that the district was established without election, that the district is operated and administered by the governing body as designated in the petition and that the district is authorized to assess utility fees against property in the district.

Source: SL 1989, ch 388, § 46.



§ 46A-10B-40 Authority of circuit court to dissolve district.

46A-10B-40. Authority of circuit court to dissolve district. If a petition for dissolution is filed with the circuit court as provided in this chapter, the court may dissolve the district.

Source: SL 1989, ch 388, § 47.



§ 46A-10B-41 Petition to suspend or cancel project--Content and form.

46A-10B-41. Petition to suspend or cancel project--Content and form. Two-thirds of the owners of real property within the district may petition the circuit court to suspend or cancel a project, facility, or program of the district that has been planned or is underway. A petition for cancellation or suspension of a project shall be in the same form as a dissolution petition as provided in § 46A-10B-37 and shall also include the following information:

(1) The name of the drainage basin utility district;

(2) A description of the project, facility, or program to be cancelled or suspended;

(3) A statement of the reasons for the cancellation or suspension of the project, facility, or program; and

(4) The name, address, and phone number of the petition circulator.
Source: SL 1989, ch 388, § 48.



§ 46A-10B-42 Publication of petition to cancel or suspend project--Requirements.

46A-10B-42. Publication of petition to cancel or suspend project--Requirements. At least once each week for two successive weeks before filing a petition with the circuit court to cancel or suspend a district project, facility, or program, the person filing the petition shall publish a notice of the filing in an official newspaper in each county in which land of the drainage basin utility district is located. The publication shall include a summary of the purpose and contents of the petition, the address to which written comments may be sent and a statement that the petition will be heard and acted upon by the circuit court.

Source: SL 1989, ch 388, § 48A.



§ 46A-10B-43 Authority of circuit to suspend or cancel project--Amendment of master plan.

46A-10B-43. Authority of circuit to suspend or cancel project--Amendment of master plan. If the circuit court receives a valid petition signed by at least two-thirds of the owners of real property in the district for cancellation or suspension of a district project, facility, or program pursuant to § 46A-10B-41, the circuit court may suspend or cancel the project and the governing body shall amend accordingly the master drainage plan as provided in § 46A-10B-18.

Source: SL 1989, ch 388, § 49.






Chapter 11 - Drainage Assessments And Bonds

§ 46A-11-1 Resolution establishing drainage project--Filing of certified copy with register of deeds--Contents--Recording and indexing--Constructive notice.

46A-11-1. Resolution establishing drainage project--Filing of certified copy with register of deeds--Contents--Recording and indexing--Constructive notice. If an intrastate drainage project is established under the provisions of this chapter or chapter 46A-10A, the auditor of the county wherein such drainage project or portion thereof is situated shall file in the office of the register of deeds of the county a certified copy of the resolution establishing the drainage project. The resolution shall contain a description of each lot, parcel, and tract of land situated within the drainage project and affected by proceedings establishing the project. The resolution shall be recorded and indexed against each lot, parcel, and tract of land described in the resolution. No recording fee may be charged and the recording shall constitute constructive notice of establishment of the drainage project, to all subsequent purchasers and encumbrancers of such premises.

Source: SDC 1939, § 61.1006; SDCL, § 46-21-1; SL 1985, ch 362, § 98.



§ 46A-11-2 Apportionment of benefits of proposed drainage project by board of county commissioners--Equalization of benefits, notice, publication, and posting.

46A-11-2. Apportionment of benefits of proposed drainage project by board of county commissioners--Equalization of benefits, notice, publication, and posting. After establishment of a project and fixing of damages, if any, the board shall determine the proportion of benefits of the proposed project among the lands affected and shall set a time and place for equalizing the benefits. The benefit determined for any tract of land shall be in the form of a ratio or percentage in comparison to the average tract of land found most likely to receive average benefit pursuant to § 46A-10A-61. Notice of equalization of benefits shall be by publication at least once a week for two consecutive weeks in a legal newspaper of the county, as designated by the board. The notice shall describe each tract of land affected by the proposed project and shall state the names of its owners as appear in the tax records in the county treasurer's office. The notice shall list the proportion of benefits fixed for each tract of property, taking each particular tract as a unit, and shall notify all such owners of the opportunity to show cause why the proportion of benefits should not be fixed as stated.

Source: SDC 1939, § 61.1007; SDCL, § 46-21-2; SL 1985, ch 362, § 99.



§ 46A-11-3 Matters considered in fixing and equalizing benefits.

46A-11-3. Matters considered in fixing and equalizing benefits. Benefits which any county, municipality, township, railroad company, corporation, or other property owner may obtain for its property by construction of the project shall be fixed and equalized together with the proportion of benefits to tracts of land. Benefits shall accrue directly by construction of the project or indirectly by virtue of the project operating as an outlet for connection drains that may be subsequently constructed. Indirect benefits including those due to improved public welfare, may be assessed against any county or political subdivision affected as a whole, at the option of the board.

Source: SDC 1939, § 61.1007; SDCL, § 46-21-3; SL 1985, ch 362, § 100; SL 1992, ch 60, § 2.



§ 46A-11-4 Hearing on equalization of benefits--Determination by board--Revision procedure.

46A-11-4. Hearing on equalization of benefits--Determination by board--Revision procedure. After a hearing on equalization of benefits, the board shall equalize and fix benefits, subject to revision, if necessary. If revision is necessary, notice and procedure shall be as required by § 46A-11-2 for equalization and fixing of benefits. If any moneys have been paid under an abandoned or invalid proportion of benefits, that shall be considered and an equitable adjustment shall be made in the next assessment.

Source: SDC 1939, § 61.1007; SDCL, § 46-21-4; SL 1985, ch 362, § 101.



§ 46A-11-5 Assessment by board--Cost of establishment.

46A-11-5. Assessment by board--Cost of establishment. After equalization of benefits, the board may make an assessment against each tract and property affected, in proportion to the benefits as equalized, to pay damages and project costs incurred. Costs shall include expenses of the board, surveyors and assistants, plans and profiles, publication and filing, other fees, interest on bonds issued or to be issued, and all other expenses incurred that contribute to establishment or construction of the project.

Source: SDC 1939, § 61.1008; SDCL, § 46-21-5; SL 1985, ch 362, § 102.



§ 46A-11-6 Assessment--Certified copy filed with county treasurer--Notice.

46A-11-6. Assessment--Certified copy filed with county treasurer--Notice. Thirty days after an assessment is made, a copy certified by the county auditor shall be filed by him with the county treasurer. However, before it is filed, the board shall give notice of the time of filing, by publication at least once in each week for two consecutive weeks in an official newspaper in the county as designated by the board. The notice shall contain a description of the property assessed, the name of the owner as it appears in the assessment, the amount of each assessment, including the amount assessed against the county any municipality, township, or railroad company, and the date when the assessment will become delinquent, plus any penalty and the date from which interest will be charged.

Source: SDC 1939, § 61.1008; SL 1985, ch 362, § 103; SL 1992, ch 60, § 2.



§ 46A-11-7 Assessment due and payable from time of filing of certified copy--Lien--Penalty and interest on delinquencies--Payment--Distribution.

46A-11-7. Assessment due and payable from time of filing of certified copy--Lien--Penalty and interest on delinquencies--Payment--Distribution. An assessment is due from the time a certified copy is filed in the treasurer's office. Perpetual liens shall attach against assessed tracts, except those owned by the state and the United States, and, if an assessment is not paid within thirty days, a penalty of five percent shall attach and the assessment shall bear interest from the date of the order of the assessment at the Category D rate of interest as established in § 54-3-16, payable annually. The assessment shall be paid to the county treasurer and remitted to the holders of assessment certificates upon order of the board.

Source: SDC 1939, § 61.1008; SDCL, § 46-21-7; SL 1983, ch 28, § 58; SL 1984, ch 319, § 29; SL 1985, ch 362, § 104.



§ 46A-11-8 Assessment certificates--Issuance--Form and contents--Rights of holder--Enforcement.

46A-11-8. Assessment certificates--Issuance--Form and contents--Rights of holder--Enforcement. A board may issue separate assessment certificates against each tract assessed for the amount of its assessment and may sell them at not less than par value with accrued interest or may contract to pay for construction of the project with assessment certificates or with warrants. Any assessment certificate shall refer to the record, in the office of the county auditor, of the order of assessment and the copy in the county treasurer's office, shall transfer to the holder all interest, claim, or right in the assessment, and shall bear the same rate of interest, carry a property lien and be enforceable as provided by law.

Source: SDC 1939, § 61.1008; SDCL, § 46-21-8; SL 1985, ch 362, § 105.



§ 46A-11-9 Assessments for further costs of construction.

46A-11-9. Assessments for further costs of construction. After damages arising from establishment and construction of a project are paid and lands for the drainage are taken, assessments may be made for further costs of construction.

Source: SDC 1939, § 61.1011; SDCL, § 46-21-9; SL 1985, ch 362, § 106.



§ 46A-11-10 Assessments as work progresses--One assessment sufficient where no damages are payable or damages have been paid with warrants.

46A-11-10. Assessments as work progresses--One assessment sufficient where no damages are payable or damages have been paid with warrants. If no damages are required to be paid before taking lands for a project or if damages have been paid by proceeds from the sale of warrants, only one assessment need be made. However, the board may make several assessments as work progresses.

Source: SDC 1939, § 61.1011; SDCL, § 46-21-10; SL 1985, ch 362, § 107.



§ 46A-11-11 Agreement of contractors to take assessment certificates or warrants for services--Assessment for entire balance of cost of construction--Lien of assessment--Enforcement--Sale of assessment certificates, purpose.

46A-11-11. Agreement of contractors to take assessment certificates or warrants for services--Assessment for entire balance of cost of construction--Lien of assessment--Enforcement--Sale of assessment certificates, purpose. If project contractors agree to take assessment certificates or warrants for their services, assessments need not be made until the completion of the work. At that time an assessment shall be made for the entire balance of cost of construction, including services of the board, surveyors and assistants, plans and profiles, publication and filing, other fees, interest on bonds, and all expenses that contribute to establishment and construction of the project. Notice of the assessment shall be given by the board in the same manner as required for any other assessment under this chapter. Such assessment and any certificates issued thereon shall provide perpetual liens upon tracts assessed, shall be interest-bearing, and shall be enforceable in the same manner as any other assessment and certificates. The board may sell such assessment certificates at not less than par value to raise funds to defray the cost of project establishment and construction.

Source: SDC 1939, § 61.1011; SL 1985, ch 362, § 108.



§ 46A-11-12 Assessments paid to county treasurer--Distribution.

46A-11-12. Assessments paid to county treasurer--Distribution. Assessments shall be paid to the county treasurer and assessment proceeds shall be remitted to the holders of assessment certificates upon order of the board for the particular project.

Source: SDC 1939, § 61.1011; SDCL, § 46-21-12; SL 1985, ch 362, § 109.



§ 46A-11-13 Assessments for drainage, payment in installments--Agreement of taxpayer with county auditor--Assessment certificates, coupon form.

46A-11-13. Assessments for drainage, payment in installments--Agreement of taxpayer with county auditor--Assessment certificates, coupon form. Any owner of any tract of land against which an assessment for drainage is made who, within thirty days after the making of the assessment, files with the county auditor an agreement in writing that he will pay the assessment with interest as fixed by the board shall be allowed to pay the assessment in ten annual installments with interest payable annually. Assessment certificates may not issue until after expiration of the period for filing such agreements and, if issued as payable in installments, may be issued in coupon form.

Source: SDC 1939, § 61.1015; SDCL, § 46-21-13; SL 1985, ch 362, § 110.



§ 46A-11-14 Assessments for drainage, payment in installments--Time installments due--Penalty on delinquencies.

46A-11-14. Assessments for drainage, payment in installments--Time installments due--Penalty on delinquencies. The first installment under an agreement filed pursuant to § 46A-11-13 shall be payable within ten days after a certified copy of the assessment has been filed in the office of the county treasurer. Subsequent installments shall be payable each year for one to nine years from the date of an assessment, with interest on the entire amount unpaid payable annually at maturity of each installment. Subsequent installments shall become delinquent after expiration of thirty days from the time they are payable and a penalty of five percent shall attach. If, however, bonds have been issued for construction of the project, as provided in this chapter, assessments shall be payable in installments sufficient to meet payments on the bonds.

Source: SDC 1939, § 61.1015; SDCL, § 46-21-14; SL 1985, ch 362, § 111.



§ 46A-11-15 Discharge of assessments for drainage--Land not discharged until bond issue paid.

46A-11-15. Discharge of assessments for drainage--Land not discharged until bond issue paid. Assessments may be paid in full at any time and full discharge given by the county treasurer to any landowner. However, if bonds have been issued, a payment of assessment may not operate as a discharge of the land from its liability in favor of the bonds until the entire principal and interest have been fully paid.

Source: SDC 1939, § 61.1015; SDCL, § 46-21-15; SL 1985, ch 362, § 112.



§ 46A-11-16 Assessments of school and public lands for construction of drainage project--Certification by county auditor--Payment.

46A-11-16. Assessments of school and public lands for construction of drainage project--Certification by county auditor--Payment. Any assessment against lands described in § 46A-10A-56 for construction of a drainage project shall be certified by the county auditor of the county in which the project is located to the board or officer having charge of the lands. If sufficient funds are under control of the officer or board from which payment of the assessment can be made, it shall be made. If sufficient funds are not available, the officer or board shall approve the assessment and certify it to the state auditor, who shall pay the assessment from money available for that purpose. If no money is available, the state auditor shall request the Legislature to provide an appropriation for payment of the assessment. The payment shall be made to the treasurer of the county in which the lands are located. No penalty other than interest may attach to any such land after an assessment becomes delinquent and the land may not be sold to enforce delinquent assessments.

Source: SDC 1939, § 61.1201; SDCL § 46-21-16; SL 1985, ch 362, § 113; SL 2011, ch 165, § 503.



§ 46A-11-17 Assessments for drainage against municipalities--Tax levy by municipal officials--Enforcement and collection.

46A-11-17. Assessments for drainage against municipalities--Tax levy by municipal officials--Enforcement and collection. If an assessment for drainage or installment has been made against any county, municipality, or township, the officers of the unit of government whose duty it is to levy taxes shall at the next annual tax levy make a levy for drainage purposes in an amount necessary to pay the assessment and remit it to the proper officers as provided for other taxes. The levy and tax shall be enforced and collected in all respects as are other taxes.

Source: SDC 1939, § 61.1008; SDCL, § 46-21-17; SL 1985, ch 362, § 114; SL 1992, ch 60, § 2.



§ 46A-11-18 Payment of drainage assessments against townships--Unorganized townships.

46A-11-18. Payment of drainage assessments against townships--Unorganized townships. Any surplus remaining in any fund at the close of a fiscal year may be used by a township to pay and apply toward any drainage assessment. In unorganized townships, the board may pay for drainage from any money of the unorganized township. Each succeeding year a like levy shall be made by local officials until the entire assessment is paid.

Source: SDC 1939, § 61.1008; SDCL, § 46-21-18; SL 1985, ch 362, § 115.



§ 46A-11-19 Assessments for drainage--Enforcement by county treasurer, sale of property.

46A-11-19. Assessments for drainage--Enforcement by county treasurer, sale of property. Assessments for drainage or installments shall be enforced by the county treasurer by sale of property at an annual tax sale. However, no late assessment or installment may be included in the sale for any year unless it was delinquent on or before August first of that year. Any provisions of law relating to collection of general taxes, redemption from taxes, and issuance of tax deeds shall apply to enforcement of a lien or drainage assessment if applicable, except that a treasurer's deed issued upon a delinquent drainage assessment shall state that the title is subject to claims which the state or any political subdivision may have against the title for annual taxes.

Source: SDC 1939, § 61.1008; SDCL, § 46-21-19; SL 1985, ch 362, § 116.



§ 46A-11-20 Assessments upon land in other counties--Payment to treasurer of county in charge of drainage--Delinquent assessments.

46A-11-20. Assessments upon land in other counties--Payment to treasurer of county in charge of drainage--Delinquent assessments. Any assessment made by a board upon land in another county shall be paid to the county treasurer of the county having charge of the project. If the assessment becomes delinquent, the treasurer of the county having charge of the project shall certify the amount delinquent on any separate tract of land outside of the county to the treasurer of the county in which the land is situated. That treasurer shall collect the assessment as provided by this chapter and shall remit the collections to the treasurer of the county having charge of the project within thirty days.

Source: SDC 1939, § 61.1036; SDCL § 46-21-20; SL 1985, ch 362, § 117; SL 2011, ch 165, § 504.



§ 46A-11-21 Repealed.

46A-11-21. Repealed by SL 1985, ch 362, § 118



§ 46A-11-22 Cancellation of installments of assessment--Reassessment with further assessments--Issuance of bonds--Consideration of payments by landowner on account of previous assessments or penalties accrued for nonpayment.

46A-11-22. Cancellation of installments of assessment--Reassessment with further assessments--Issuance of bonds--Consideration of payments by landowner on account of previous assessments or penalties accrued for nonpayment. Installments of any assessment which has been made under the provisions of this chapter, including those past due, if no delinquent assessments have been sold and no bonds issued, at the discretion of the board may be canceled and reassessed separately or together with any further assessment. However, the reassessment, in lieu of unpaid installments, shall be in the same amount as the canceled installments. The board may issue bonds to be paid from funds obtained by such new assessment in accordance with the provisions of this chapter. If any assessment is canceled for purpose of reassessment, either singly or in conjunction with other assessments, consideration shall be given to payments made on account of previous assessments and to penalties or interest accrued on account of nonpayment or delinquency in payment of any previous assessment and such amounts shall be deducted from or added to the final assessments in the amounts paid or accrued.

Source: SDC 1939, § 61.1016; SDCL, § 46-21-22; SL 1985, ch 362, § 119.



§ 46A-11-23 Levy of costs over several years--Fixing annual levy--Bond issue--Terms of bonds.

46A-11-23. Levy of costs over several years--Fixing annual levy--Bond issue--Terms of bonds. If the board determines that the estimated cost of a proposed project is greater than should be levied in a single year upon the lands benefited, it may fix the amount to be levied and collected each year and by resolution provide for issuance of bonds in an amount not to exceed the amount of unpaid assessment. The bonds shall bear interest payable annually or semiannually and shall mature in proportions and at times as assessments have been collected, not exceeding twenty years from issue.

Source: SDC 1939, § 61.1024; SDCL, § 46-21-23; SL 1983, ch 28, § 60; SL 1985, ch 362, § 120.



§ 46A-11-24 Drainage bonds--Execution--Purpose of issue--Negotiation--Recital--Charge against lands.

46A-11-24. Drainage bonds--Execution--Purpose of issue--Negotiation--Recital--Charge against lands. Bonds issued pursuant to § 46A-11-23 shall be signed by the chairman of the board and the auditor, shall be issued for the benefit of the particular drainage district, and shall be numbered, recorded, and indexed in the office of the county auditor. The board shall negotiate the bonds at not less than their par value and the proceeds and any premium received on the bonds shall be credited to the fund of the particular drainage project. The bonds shall state that they are issued pursuant to this chapter and that they are to be paid out of funds to be obtained as provided in this chapter. The bonds shall be a charge against the lands for which benefit the bonds are issued until the principal and interest thereon have been fully paid.

Source: SDC 1939, § 61.1024; SDCL, § 46-21-24; SL 1985, ch 362, § 121.



§ 46A-11-25 Drainage bonds--County not liable for payment--Payment from assessments.

46A-11-25. Drainage bonds--County not liable for payment--Payment from assessments. No county may be liable for payment of any bonds issued under this chapter. The bonds shall be paid from funds derived from assessments under this chapter.

Source: SDC 1939, § 61.1024; SDCL, § 46-21-25; SL 1985, ch 362, § 122.



§ 46A-11-26 Assessments payable to treasurer of county in which assessed land is situated--Issuance of bonds by joint action of boards--Laws governing.

46A-11-26. Assessments payable to treasurer of county in which assessed land is situated--Issuance of bonds by joint action of boards--Laws governing. Assessments are payable to the treasurer of the county in which assessed land is situated. Bonds may be issued by jointly acting boards and payable from assessments for the project. The bonds shall be signed by the chairman of each board, countersigned by the auditor of each county and may be issued for any portion of the expenses of the project. The terms, issue, collection of assessments, and all other procedure shall be the same as for a project located entirely within one county and any assessments and certificates shall be a lien and enforceable as for a single county project.

Source: SDC 1939, § 61.1036; SDCL, § 46-21-26; SL 1985, ch 362, § 123.



§ 46A-11-27 Additional bonds, issuance--Cost of proposed drainage exceeding estimated cost--New apportionment of assessments--Certification of assessments finally fixed to county treasurer--Money collected by county treasurer on assessments to be paid to bondholders.

46A-11-27. Additional bonds, issuance--Cost of proposed drainage exceeding estimated cost--New apportionment of assessments--Certification of assessments finally fixed to county treasurer--Money collected by county treasurer on assessments to be paid to bondholders. If the cost of a proposed project exceeds the preconstruction estimate, a new apportionment of assessments may be made and additional bonds issued and sold in like manner. If the proceeds of the assessments are insufficient to pay the principal and interest of bonds sold pursuant to this chapter, a new apportionment of assessment may be made to meet the shortage in funding. If assessments for a drainage project are finally fixed, they shall be certified to the county treasurer by the county auditor and money collected shall be received by the county treasurer to be paid to holders of bonds as the principal and interest become due.

Source: SDC 1939, § 61.1024; SDCL, § 46-21-27; SL 1985, ch 362, § 124.



§ 46A-11-28 Separate accounts for drainage projects.

46A-11-28. Separate accounts for drainage projects. Separate accounts shall be kept by the treasurer for each drainage project and no funds for one drainage project may be applied to any other project.

Source: SDC 1939, § 61.1024; SDCL, § 46-21-28; SL 1985, ch 362, § 125.



§ 46A-11-29 Unpaid installments of assessments for drainage--Extension by board of county commissioners--Drainage refunding bonds authorized.

46A-11-29. Unpaid installments of assessments for drainage--Extension by board of county commissioners--Drainage refunding bonds authorized. The board of any county having outstanding drainage bonds issued under the provisions of this chapter may extend unpaid installments of assessments for such project and issue and sell drainage refunding bonds as provided in §§ 46A-11-30 to 46A-11-34, inclusive.

Source: SDC 1939, § 61.1017; SDCL, § 46-21-29; SL 1985, ch 362, § 126.



§ 46A-11-30 Petition for extension of unpaid installments for drainage--Number of signatures required--Identification of drain--Contents--Hearing, publication of notice.

46A-11-30. Petition for extension of unpaid installments for drainage--Number of signatures required--Identification of drain--Contents--Hearing, publication of notice. If there is filed with the county auditor a petition signed by owners of not less than fifty-one percent of the real property assessed for a project, which petition identifies the project and states that owners of land assessed for the project have defaulted in payment of one or more installments of assessments, that landowners are unable to pay installments falling due during the current year, or any other facts showing a necessity for an extension, the county auditor shall set the matter for hearing before the board at any regular or special meeting. The auditor shall publish notice of the hearing in a legal newspaper of the county at least once a week for at least two successive weeks prior to the hearing. The notice shall acknowledge filing of the petition, shall identify the project, and shall state the purpose, time, and place of the hearing.

Source: SDC 1939, § 61.1018; SDCL, § 46-21-30; SL 1985, ch 362, § 127.



§ 46A-11-31 Petition for extension of unpaid installments for drainage--Consideration by board of county commissioners--Adjournment of hearing--Order of board.

46A-11-31. Petition for extension of unpaid installments for drainage--Consideration by board of county commissioners--Adjournment of hearing--Order of board. At the time and place specified in a notice under § 46A-11-30, the board shall consider the petition. If the board determines that the petition is proper and required notice has been given, it has jurisdiction to hear and decide the matter. The board may adjourn the hearing from time to time. If the board determines that the facts stated in the petition are accurate, that an extension of time of payment of unpaid installments is necessary in order to prevent default in payment of a majority of assessments, and that the owners of property assessed for the project will benefit by an extension of unpaid installments, it may order that all or any portion of unpaid installments shall be extended for a period as it determines, not exceeding fifteen years from the date of the order. Interest on extended assessments is payable annually at the time provided in the original assessment.

Source: SDC 1939, § 61.1019; SDCL, § 46-21-31; SL 1985, ch 362, § 128.



§ 46A-11-32 Appeal from order extending time for payment of unpaid installments--Determination--Waiver of matter not included in appeal.

46A-11-32. Appeal from order extending time for payment of unpaid installments--Determination--Waiver of matter not included in appeal. Any person aggrieved by an order issued under § 46A-11-31 may appeal the order to the circuit court for the county within the time and in the manner provided by this chapter and chapter 46A-10A. On appeal, the right, power, and authority of the board to make the order and the necessity therefor may be heard. Any matter not included in the appeal is deemed waived.

Source: SDC 1939, § 61.1020; SDCL, § 46-21-32; SL 1985, ch 362, § 129.



§ 46A-11-33 Refunding outstanding evidences of indebtedness--Sale and exchange--Laws governing.

46A-11-33. Refunding outstanding evidences of indebtedness--Sale and exchange--Laws governing. If a board issues an order extending the time for payment of installments of assessments, or if all assessments not extended have been collected or become delinquent, the board may refund outstanding bonds, warrants, or certificates on account of any project, which may then be due or nearly due or which may be refunded at a lower rate of interest, and may issue and sell drainage refunding bonds of the county. The bonds may be sold at par value or may be exchanged for outstanding obligations of the district. Except as otherwise stated, the provisions of this chapter apply to issuance, sale, and payment of the bonds.

Source: SDC 1939, § 61.1021; SDCL, § 46-21-33; SL 1985, ch 362, § 130.



§ 46A-11-34 Determination of amount required to pay principal and interest on outstanding bonds by board of county commissioners--Time for making--New apportionment of assessment against lands, collection.

46A-11-34. Determination of amount required to pay principal and interest on outstanding bonds by board of county commissioners--Time for making--New apportionment of assessment against lands, collection. Not later than its October meeting each year, the board shall calculate the funding required during the ensuing year to pay principal and interest on outstanding bonds on account of any projects for which assessments have been extended and the funding realized from assessments levied on real property not then in default in payment of taxes or assessments. If the board determines that the funding will not be sufficient to pay interest and principal, the board shall make a new apportionment of assessment against lands charged with the cost of the project and the assessment shall be extended, collected, and paid in the same manner as other project assessments.

Source: SDC 1939, § 61.1022; SDCL, § 46-21-34; SL 1985, ch 362, § 131.



§ 46A-11-35 Repealed.

46A-11-35. Repealed by SL 1985, ch 362, § 132



§ 46A-11-36 Drainage projects established under prior law--Assessments unenforceable--Appraisement and apportionment of benefits under this chapter.

46A-11-36. Drainage projects established under prior law--Assessments unenforceable--Appraisement and apportionment of benefits under this chapter. If proceedings have been held for establishment of a ditch, drain, levee, or straightening or enlarging of a natural watercourse under prior law, if the project has been established, constructed, and assessments made therefor, and if the assessment cannot be enforced, the board shall proceed to all lands benefited by the project in like manner as if the appraisement and apportionment of benefits had never been made. The board shall proceed in the manner provided in this chapter, using as a basis the entire cost of the project. In assessment of benefits, account shall be taken of assessments, if any, that have been paid by those benefited and credit shall be given accordingly.

Source: SDC 1939, § 61.1026; SDCL, § 46-21-36; SL 1985, ch 362, § 133.



§ 46A-11-37 Abandonment and abolition of drainage--Assessments and liens not affected.

46A-11-37. Abandonment and abolition of drainage--Assessments and liens not affected. Abandonment or abolishment of any drainage project and its works may not affect the obligation or validity of any assessments made against any of the lands involved or a lien for such assessments.

Source: SL 1939, ch 290, § 6; SDC Supp 1960, § 61.1052; SDCL, § 46-21-37; SL 1985, ch 362, § 134.



§ 46A-11-38 Refunding excess assessments.

46A-11-38. Refunding excess assessments. The board shall refund, upon request, any excess assessment not used in construction of any project to any person, corporation, municipality, or township within a drainage project, in proportion to the amount paid.

Source: SDC 1939, § 61.1043; SDCL, § 46-21-38; SL 1985, ch 362, § 135; SL 1992, ch 60, § 2.






Chapter 11A - Mediation Of Drainage Disputes

§ 46A-11A-1 Statewide mediation program to assist property owners in resolving disputes over surface or subsurface water drainage.

46A-11A-1. Statewide mediation program to assist property owners in resolving disputes over surface or subsurface water drainage. The Department of Agriculture shall establish and administer a statewide mediation program to provide assistance to property owners who seek to use mediation as a method to resolve disputes over the surface or subsurface drainage of water.

The secretary of the Department of Agriculture shall promulgate rules pursuant to chapter 1-26 necessary for mediation, including the establishment of fees, training requirements for mediators, mediation request forms, mediation timeline, notification and intervention procedures, and any other mediation procedures as may be necessary for the mediation of drainage disputes. The parties to the mediation created under this chapter shall be limited to the person or parties that own or administer real property impacted by the planned drainage or drainage dispute.

Source: SL 2015, ch 226, § 1.



§ 46A-11A-2 Staff services provided by Department of Agriculture.

46A-11A-2. Staff services provided by Department of Agriculture. All staff services required by the drainage mediation program shall be provided by the Department of Agriculture. The secretary of agriculture may employ agents and employees as the secretary deems necessary. The mediation services shall be administered under the direction and supervision of the Department of Agriculture. All expenses incurred in carrying on the work of the drainage mediation program, including the per diem and expenses of the staff, salaries, contract payments, department notice requirements, and any other items of expense shall be paid out of funds appropriated or otherwise made available to the farm mediation operating fund.

Source: SL 2015, ch 226, § 2.



§ 46A-11A-3 Fees--Farm mediation operating fund.

46A-11A-3. Fees--Farm mediation operating fund. Any fees incurred in the mediation process provided under this chapter and by rule shall be borne equally between the parties to the drainage dispute. The fees shall be deposited in the farm mediation operating fund. All money in the farm mediation operating fund is continuously appropriated for the purposes of administering the drainage mediation program. Any disbursements from the farm mediation operating fund shall be by authorization of the secretary of agriculture.

Source: SL 2015, ch 226, § 3.



§ 46A-11A-4 Contracts for mediation services.

46A-11A-4. Contracts for mediation services. The Department of Agriculture, in the administration of this chapter, may contract with one or more governmental entities, nonprofit corporations, individuals, or other entities as determined by the Department of Agriculture to provide mediation services of drainage disputes.

Source: SL 2015, ch 226, § 4.



§ 46A-11A-5 Parties to drainage dispute, property owners, and governmental entities affected by drainage activity--Meeting notice--Publication of public notice.

46A-11A-5. Parties to drainage dispute, property owners, and governmental entities affected by drainage activity--Meeting notice--Publication of public notice. The requesting party shall promptly provide to the Department of Agriculture, upon the agreement of at least two parties to enter into the mediation program created under this chapter, a list of other parties to the drainage dispute and any property owner and any county, municipality, township, or any agency of state or federal government reasonably determined by the requesting party to be affected by the drainage activity. The Department of Agriculture shall send a mediation meeting notice to the identified parties, setting a time and place for an initial mediation meeting between the parties to the dispute and a mediator. This notice shall be in conjunction with a public notice of the mediation by the Department of Agriculture that shall be published once each week for two consecutive weeks in one of the official newspapers designated by the county or counties where the real property involved in the drainage dispute is located. The last publication shall be published before the initial mediation meeting. The unintentional failure to notify any party who may potentially be impacted by the drainage activity may not prevent the mediation from being scheduled or completed. No notice is necessary to any property owner within the boundaries of a municipality.

Source: SL 2015, ch 226, § 5.



§ 46A-11A-6 Written agreements.

46A-11A-6. Written agreements. Any agreement reached between the parties to the drainage dispute as a result of mediation shall be drafted into a written agreement. If signed by the parties, the agreement constitutes a binding contract, and the mediator shall so certify.

Source: SL 2015, ch 226, § 6.



§ 46A-11A-7 Confidentiality of information.

46A-11A-7. Confidentiality of information. Information relating to the dispute between the parties to the drainage dispute which is disclosed to the mediator or which is created, collected, or maintained by the Department of Agriculture mediation program pursuant to the terms of this chapter is confidential to the extent agreed by the parties or provided by state law.

All mediation meetings, and all mediation activities provided by this chapter, are exempt from the provisions of chapter 1-27.

Source: SL 2015, ch 226, § 7.



§ 46A-11A-8 Immunity of mediators.

46A-11A-8. Immunity of mediators. Any person serving as a mediator pursuant to this chapter is immune from civil liability in any action brought in any court in this state on the basis of any act or omission resulting in damage or injury if the person was acting in good faith, in a reasonable and prudent manner, and within the scope of such person's official functions and duties as a mediator.

Source: SL 2015, ch 226, § 8.



§ 46A-11A-9 Intervention in mediation process.

46A-11A-9. Intervention in mediation process. Any person or party that claims to be impacted by the planned drainage activities, upon timely notice, is allowed to intervene in the mediation process if the person's or party's claim of impact is supported by a claim that the person or party owns or administers real property impacted by the planned drainage. The request for intervention shall be supported by evidence that the intervention is necessary to protect the person's or party's property interests and that those interests will not be adequately represented by the existing parties. In considering the application for intervention, the mediator shall determine whether an applicant may intervene and whether the interest of the applicant presents a property, health, or safety issue impacted by the mediation and whether the interests of the potential interveners will not be protected by the existing parties.

Source: SL 2015, ch 226, § 9.






Chapter 12 - Trustee Management Of Drainage Districts [Repealed]

CHAPTER 46A-12

TRUSTEE MANAGEMENT OF DRAINAGE DISTRICTS [REPEALED]

[Repealed by SL 1985, ch 362, § 136]



Chapter 13 - Interstate Drainage Districts

§ 46A-13-1 Petition for formation of interstate drainage district--Filing with clerk of court--Landowner qualifications--Time and place for hearing--Notice.

46A-13-1. Petition for formation of interstate drainage district--Filing with clerk of court--Landowner qualifications--Time and place for hearing--Notice. At least fifty affected South Dakota resident landowners, or the county commissioners of any affected county, may file a petition with the clerk of the circuit court for the affected county requesting the formation of a drainage district as provided in this chapter. The provisions of this section apply to any land bordering upon any body of water or stream forming the boundary line between this state and any other state, or any land included in a natural drainage basin along or extending across the boundary line of the state. For purposes of this section, an affected county is a county that lies within or partly within such territory, and an affected landowner is a South Dakota resident landowner who owns at least ten acres of such land as shown by the records of the register of deeds and clerk of courts of the county in which the land is situated. If the land is sold under a contract for deed, which is of record in the office of the register of deeds, both the landowner and the individual purchaser of the land, as named in the contract for deed, shall be treated as owners of the territory described in the petition.

Within ten days after the petition is filed, the court shall, by order, fix a time and place within the territory named in the petition for a hearing upon the petition. Notice of the hearing shall be published in at least one legal weekly newspaper published in each affected county, for two successive weeks, the last publication to be at least ten days before the day set for hearing.

Source: SDC 1939, § 61.1101; SL 1964, ch 222, § 1; SDCL § 46-23-1; SL 2011, ch 165, § 505.



§ 46A-13-2 Petition for formation of interstate drainage district--Jurisdiction of circuit court--Hearing--Determination of boundaries of district--Designation of name.

46A-13-2. Petition for formation of interstate drainage district--Jurisdiction of circuit court--Hearing--Determination of boundaries of district--Designation of name. Upon the filing of such petition and the giving of such notice, such circuit court shall have full jurisdiction of all matters referred to in such petition. Upon the hearing specified in such notice such court shall have full authority by order to fix and determine, and shall by order fix and determine the boundary line of such drainage district, either as designated in the petition or as subsequently modified, which shall as far as practicable include territory that forms one drainage basin and is affected by like or similar conditions, and that can properly be united in one drainage project for all the purposes of this chapter, and shall designate a name by which such district shall be known.

Source: SDC 1939, § 61.1101; SL 1964, ch 222, § 1; SDCL, § 46-23-2.



§ 46A-13-3 Powers of interstate drainage district--Public corporation--Suits by and against district.

46A-13-3. Powers of interstate drainage district--Public corporation--Suits by and against district. Such drainage district shall be and become a public corporation under the laws of this state and may sue and be sued and have and exercise the powers conferred by this chapter or any other provision of the laws of this state relating to drainage districts.

Source: SDC 1939, § 61.1101; SL 1964, ch 222, § 1; SDCL, § 46-23-3.



§ 46A-13-4 Governing commission of interstate drainage district--Number and selection of members.

46A-13-4. Governing commission of interstate drainage district--Number and selection of members. After the formation of the drainage district as prescribed in §§ 46A-13-1 to 46A-13-3, inclusive, a governing commission of three members shall be chosen as provided in this section. If the territory included within the district is within a single county, the governing board shall be chosen by the county commissioners of the county. If the territory included within the district lies within two counties, the governing board shall be chosen by the joint meeting and action of the boards of county commissioners of the counties. If the territory included within the district lies within three or more counties, the governing board shall be chosen by the chairs of the boards of county commissioners of the counties meeting and acting jointly. The boards of county commissioners, or the chair of the boards, as the case may be, shall promptly meet and appoint the governing board of the district.

Source: SDC 1939, § 61.1102; SDCL § 46-23-4; SL 2011, ch 165, § 506.



§ 46A-13-5 Governing commission of interstate drainage district--Qualifications of members--Term of office of commissioners--Vacancies on commission, filling.

46A-13-5. Governing commission of interstate drainage district--Qualifications of members--Term of office of commissioners--Vacancies on commission, filling. Such governing board shall consist of three resident freeholders of this state, who shall be voters of the drainage district and who shall be known as the commissioners of such district. Such commissioners shall hold office for a period of two years from and after the date of their appointment and until their successors are appointed and qualified, and vacancies on such board shall be filled by appointment as in the first instance.

Source: SDC 1939, § 61.1102; SDCL, § 46-23-5.



§ 46A-13-6 Commissioners of interstate drainage district--Oath of office, filing--Bond, filing, approval by board of county commissioners.

46A-13-6. Commissioners of interstate drainage district--Oath of office, filing--Bond, filing, approval by board of county commissioners. The commissioners of such drainage district shall take the oath and give the bond provided by law for members of the board of county commissioners, which oath and bond shall be filed with the county auditor of the county wherein the petition for the formation of the drainage district was filed, and such bond shall be subject to the approval of the board of county commissioners of such county.

Source: SDC 1939, § 61.1102; SDCL, § 46-23-6.



§ 46A-13-7 Organization of commission--Time--Officers--Costs.

46A-13-7. Organization of commission--Time--Officers--Costs. The commissioners shall, within ten days after their appointment, meet at some convenient place within the drainage district and elect one of their members as chair. They shall appoint the county auditor of one of the counties having territory included within the district clerk of the commission, whose duties are to keep and preserve the records of the commission in his or her office and to act generally as the clerical officer of the commission. Thereafter, the office of the county auditor is the office of the drainage commission. The board of county commissioners of the county shall provide additional help and facilities necessary for the auditor to act as clerk of the commission. The cost of the additional help and facilities shall be ascertained by the commission, and included as part of the cost of the drainage proceeding conducted by the commission, and shall be collected by the commission and repaid to the county. The filing of any petition, report, or document with the county auditor for all purposes of this chapter is deemed a filing with the commission.

Source: SDC 1939, § 61.1104; SDCL § 46-23-7; SL 2011, ch 165, § 507.



§ 46A-13-8 Compensation of commissioners.

46A-13-8. Compensation of commissioners. The commissioners of such drainage district shall be paid the sum of seven dollars per day for each day actually and necessarily spent in performing the duties of their office and in addition their actual expenses incurred in performing such duties.

Source: SDC 1939, § 61.1102; SDCL, § 46-23-8.



§ 46A-13-9 Contract for joint action with adjoining state for drainage or flood control.

46A-13-9. Contract for joint action with adjoining state for drainage or flood control. The commissioners of a drainage district formed pursuant to this chapter may, if necessary or expedient to carry out the purposes of this chapter, enter into a contract or agreement with the court, board, or tribunal of an adjoining state having authority relative to drainage matters in that state, including the right to raise, lower, or fix the stage of water in boundary waters, or with the United States government under its authorized authority. The contract or agreement shall be for joint action with the adjoining state for drainage or flood control measures that cause benefits or damages to, or otherwise affect, property in this state and the adjoining state. The provisions of this section apply to any lake, pond, or other body of water, or any river, stream, or watercourse that forms to any extent a boundary line between this state and any other state, and to any land included within a natural drainage basin lying along or extending across the boundary line of the state. The contract or agreement may be for the following purposes:

(1) To facilitate drainage into or from, or to control to any extent flood waters into, through, or from any such lake, pond, body of water, river, stream, or watercourse, or into or from any such land;

(2) For purposes of flood control, to raise, lower, or otherwise affect the stage or depth of water;

(3) For the joint establishment and construction of all necessary ditches, drains, canals, dikes, levees, dams, locks, spillways, or other structures necessary to provide a proper watercourse;

(4) For deepening, widening, and straightening of the channels of any river, stream, or watercourse;

(5) For controlling by dikes or levees the flow of water in a manner necessary to effectuate the provisions of this chapter; and

(6) For securing and providing the necessary drainage facilities and control of flood waters into, through, and from the boundary waters and the rivers, streams, or ditches connected with the boundary waters and for properly draining any natural drainage basin.

In order to implement the contract or agreement the commissioners may determine the damages and benefits that may result to property located within the drainage district, and may provide funds to implement the contract or agreement by special assessment upon the property benefited according to the benefits received, as provided in this chapter.

Source: SDC 1939, § 61.1103; SDCL § 46-23-9; SL 2011, ch 165, § 508.



§ 46A-13-10 Petition for improvement of interstate drainage project--Filing with commission, Contents--Jurisdiction--Joint survey--Appointment of engineers.

46A-13-10. Petition for improvement of interstate drainage project--Filing with commission, Contents--Jurisdiction--Joint survey--Appointment of engineers. At least twenty-five South Dakota resident owners of not less than ten acres of land each within an interstate drainage district formed pursuant to this chapter, or the governing body of any county or municipality located within the district that is likely to be affected by a proposed improvement, may file a petition with the district commission setting forth the necessity for an improvement to be constructed by joint arrangement and cooperation with the authorities of another state. The petition shall include a general description of the proposed improvement. If the proposed improvement involves a ditch or watercourse, the petition shall describe the starting point, the general route, and terminus, together with a description of the territory likely to be affected. If the improvement involves the raising, lowering, or impounding of water in any body of water or stream, the petition shall include a description of the body of water or watercourse and the proposed changes to be made, and shall state the purpose for the changes and a description of the land likely to be affected by the changes. The petition shall request the construction of any of the drainage or flood control improvements referred to in this chapter.

The district commission has jurisdiction over all matters referred to in the petition in the counties named within the limits of the district. In addition, the commission may make joint contracts or agreements with the court, tribunal, or other body in the adjoining state, having authority relative to drainage and control of flood waters, for the appointment of one or more engineers to secure a joint survey of the territory affected by the proposed improvement. The joint survey shall be for purposes of considering the adoption of a joint plan for cooperation in supplying the necessary drainage of lands affected by the improvement, and impounding and controlling flood waters in and the outlet from the affected lands. In selecting the engineers, preference shall be given to state engineers or engineers in charge of state drainage in the respective states.

For purposes of this section, status as a resident owner of land within an interstate drainage district is as shown by the records in the offices of the register of deeds and the clerk of courts of the county in which the land is situated. If the land is sold under contract for deed, which is of record in the office of the register of deeds of the county, both the landowner and the individual purchaser of the land, as named in the contract for deed, shall be treated as owners.

Source: SDC 1939, § 61.1105; SL 1964, ch 222, § 2; SDCL § 46-23-10; SL 2011, ch 165, § 509.



§ 46A-13-11 Bond of petitioners requesting improvement of interstate drainage project--Sureties, approval by commission--Amount--Conditions.

46A-13-11. Bond of petitioners requesting improvement of interstate drainage project--Sureties, approval by commission--Amount--Conditions. Before acting upon the petition for such improvements, such interstate drainage district commission shall require the petitioners to furnish a bond with proper sureties to be approved by such commission in such sum as it may designate, to secure the payment of all expenses which may be incurred in such proceeding in the event that such improvement be not ordered constructed by such commission.

Source: SDC 1939, § 61.1105; SL 1964, ch 222, § 2; SDCL, § 46-23-11.



§ 46A-13-12 Survey and report of engineers--Time for completion and filing.

46A-13-12. Survey and report of engineers--Time for completion and filing. The interstate drainage district commission and the authorities representing drainage in the adjoining state may make all necessary orders and regulations relative to the making of the survey and report of the engineers appointed under § 46A-13-10 and may specify all information required in such report and the time within which the report shall be completed and filed with the commission and with the authorities in the adjoining state.

Source: SDC 1939, § 61.1105; SL 1964, ch 222, § 2; SDCL § 46-23-12; SL 2011, ch 165, § 510.



§ 46A-13-13 Proposed improvement of interstate drainage project affecting water of United States--Use of government surveys or plans.

46A-13-13. Proposed improvement of interstate drainage project affecting water of United States--Use of government surveys or plans. In the event the proposed improvement affects a navigable stream or body of water, and as such is under the control of the United States government, any surveys or plans for improvements made and furnished by the United States government engineers which may be submitted may be used for the purpose of securing and adopting a joint plan.

Source: SDC 1939, § 61.1105; SL 1964, ch 222, § 2; SDCL, § 46-23-13.



§ 46A-13-14 Report of survey by engineers--Consideration by commission and officials of adjoining state--Joint plan for construction of improvement--Order to be record of commission.

46A-13-14. Report of survey by engineers--Consideration by commission and officials of adjoining state--Joint plan for construction of improvement--Order to be record of commission. Upon the filing of the report of the engineers appointed to make the joint survey, which in all instances shall be made at the earliest possible date, the interstate drainage district commission, together with the representatives of the adjoining state or states, shall consider the report with the view of providing a joint plan for the construction of the proposed improvement. After full consideration of the report and all information obtainable about the matters included in the report and the proposed improvement, the commission may arrange for a joint plan with the authorities or representatives of the other state or states, and adopt the joint plan for the construction of the proposed improvement, if the commission determines that the plan is practicable and for the best interests of the district. The order of the commission determining the joint plan, together with a copy of the plan, shall be made a record of the commission.

Source: SDC 1939, § 61.1106; SDCL § 46-23-14; SL 2011, ch 165, § 511.



§ 46A-13-15 Commission of viewers--Appointment--Report.

46A-13-15. Commission of viewers--Appointment--Report. Upon the adoption of the joint plan, the interstate drainage district commission, together with the representatives of any adjoining state, may appoint a commission of viewers consisting of three disinterested persons, at least one of whom shall be a citizen of this state, who may examine in detail the full improvement proposed and all property affected by the proposed improvement. The commission of viewers shall report of its findings, as the commission of the drainage district and the representatives of any adjoining state require, relative to all benefits and damages that will result from the improvement. The report shall address benefits and damages from the improvement affecting highways, railway companies, and municipal corporations, and shall include a description of each piece of property and the name of each company or corporation affected by the improvement. The report shall give the amounts of benefits and damages that may result to the property or corporations from the construction of the improvement, together with the estimated cost of the improvement including all damages and expenses connected with the improvement, and the aggregate amount of benefits that will result from the improvement.

Source: SDC 1939, § 61.1107; SDCL § 46-23-15; SL 2011, ch 165, § 512.



§ 46A-13-16 Estimation of total cost of construction of proposed improvement of interstate drainage project.

46A-13-16. Estimation of total cost of construction of proposed improvement of interstate drainage project. In estimating the probable total cost of the construction of such improvement, all damages resulting therefrom and all expenses and fees attending the same, including counsel fees, except the expenses of the representatives of the various states, may be included.

Source: SDC 1939, § 61.1107; SDCL, § 46-23-16.



§ 46A-13-17 Agreement of commission and representatives of adjoining state as to amount of costs to be borne by property within the respective states--Hearings.

46A-13-17. Agreement of commission and representatives of adjoining state as to amount of costs to be borne by property within the respective states--Hearings. Upon the filing of a copy of the viewers' report with the commission of the drainage district, the commission and the proper representatives of any adjoining state shall agree upon the proportionate amount of the cost of the improvement that shall be borne by the property located within the respective states, which shall be according to the benefits received. For the purpose of arriving at the determination of costs and benefits, the commission, with or without the representatives of any adjoining state, may hold hearings. From all the information obtained from the report of the viewers and from the hearings, the commission shall arrive at and agree with the representatives of any adjoining state upon the proportionate amount of the cost of the improvement to be borne by the property located within the drainage district, and shall enter the determination of record.

Source: SDC 1939, § 61.1107; SDCL § 46-23-17; SL 2011, ch 165, § 513.



§ 46A-13-18 Determination by commission fixing proportion of cost payable by district--Finality.

46A-13-18. Determination by commission fixing proportion of cost payable by district--Finality. The determination so made by the drainage commission fixing the proportion of the cost of the proposed improvement that shall be paid by such drainage district shall be final and conclusive on all persons and property within such district in case the improvement is constructed.

Source: SDC 1939, § 61.1107; SDCL, § 46-23-18.



§ 46A-13-19 Joint plan for proposed improvement of interstate drainage project--Establishment--Determination of proportion of cost to be borne by respective states--Hearing on petition to construct.

46A-13-19. Joint plan for proposed improvement of interstate drainage project--Establishment--Determination of proportion of cost to be borne by respective states--Hearing on petition to construct. After the establishment of the joint plan and the determination of the proportion of cost which shall be borne by the respective states, the drainage commission shall fix a time and place within the district for the hearing of the petition to construct such improvement according to the joint plan as adopted and with the cost to be divided and apportioned as determined.

Source: SDC 1939, § 61.1108; SDCL, § 46-23-19.



§ 46A-13-20 Hearing on proposed improvement of interstate drainage project--Notice, publication and posting, description of plan, summoning of interested persons.

46A-13-20. Hearing on proposed improvement of interstate drainage project--Notice, publication and posting, description of plan, summoning of interested persons. Notice of such hearing shall be given by publication for two consecutive issues in a legal weekly newspaper of each county affected by the proposed improvement, and by posting copies of such notice in at least three public places near the route of the proposed drainage within the drainage district. Such notice shall describe the location and plan of the proposed drainage improvement and the tract of country likely to be affected thereby in general terms, the separate tracts of land, if any, through which the proposed improvement will pass or be located, and give the names of the owners thereof as appears from the records of the office of the register of deeds at the date of the filing of the petition, and shall refer to the files in the proceedings for further particulars. Such notice shall summon and require all persons affected by the proposed improvement to appear at such hearing and show cause why such improvement should not be established and constructed, and shall summon all persons deeming themselves damaged by the proposed drainage or claiming compensation for the lands proposed to be taken or damaged by such improvement to present their claims therefor at such hearing.

Source: SDC 1939, § 61.1108; SDCL, § 46-23-20.



§ 46A-13-21 Hearing on proposed improvement of interstate drainage project--Appearance for or against.

46A-13-21. Hearing on proposed improvement of interstate drainage project--Appearance for or against. At such hearing any person interested may appear for or in opposition to the statements of the petition and matters set forth in the engineers' and viewers' reports and findings and agreement of the drainage commission with the representatives of the other state or states for a joint plan and for proportioning the cost of such improvement.

Source: SDC 1939, § 61.1109; SDCL, § 46-23-21.



§ 46A-13-22 Adjournment of hearing on proposed improvement of interstate drainage project, purposes--Modification of joint plan, recording.

46A-13-22. Adjournment of hearing on proposed improvement of interstate drainage project, purposes--Modification of joint plan, recording. Such drainage commission may in its discretion adjourn such hearing for the purpose of conferring with the representatives of the other state or states relative to modifying the joint plan, or relative to modifying the findings as to the proportion of the cost to be borne by each state. If such modification is made, the same shall be entered of record as in case of the original order therefor.

Source: SDC 1939, § 61.1109; SDCL, § 46-23-22.



§ 46A-13-23 Denial of petition for drainage improvement--Grounds--Liability of petitioners for costs of proceeding.

46A-13-23. Denial of petition for drainage improvement--Grounds--Liability of petitioners for costs of proceeding. If the drainage commission has fully heard and considered the petition and the joint plan as adopted or modified, the report of the engineers and viewers, and the determination as to the proportion of cost to be borne by this state, and if the commission finds the proposed drainage improvement not conducive to the public health, convenience, or welfare, or not needed or practicable for the purpose of draining agricultural lands, or that the proportion of the cost of the proposed improvement to be borne by this state will be greater than the benefits conferred, the commission shall deny the petition for the drainage improvement. The petitioners are jointly and severally liable for the cost and expenses of the proceeding thus far made and incurred by the drainage commission, and the costs and expenses may be recovered in a civil action.

Source: SDC 1939, § 61.1109; SDCL § 46-23-23; SL 2011, ch 165, § 514.



§ 46A-13-24 Establishment of drainage improvement by commission--Grounds--Designation of name.

46A-13-24. Establishment of drainage improvement by commission--Grounds--Designation of name. If the drainage commission finds the drainage improvement proposed and finally agreed upon with the representatives of the other state or states conducive to the public health, convenience, or welfare, or necessary or practicable for draining agricultural lands, and that the cost thereof apportioned to be paid by this state does not exceed the benefits conferred, it shall establish such drainage improvement and give the same a name so far as the same shall be within the limits of this state.

Source: SDC 1939, § 61.1109; SDCL, § 46-23-24.



§ 46A-13-25 Costs borne by state--Assessments--Warrants.

46A-13-25. Costs borne by state--Assessments--Warrants. The cost of services and expenses of the drainage commission, all fees, costs and expenses relating to the procedure for assessing damages, costs of the equalization of benefits and costs of making assessments and issuance of warrants or bonds shall be added to the proportionate cost of construction of improvements borne by the state. It is intended that each state shall bear the expenses of its own representative or tribunal in making joint drainage improvement. All other costs and expenses of the procedure in making an improvement shall be borne jointly by the states according to the proportion of benefits theretofore determined. The commission may make one or more assessments for the purpose of raising money, or it may, in advance of making assessments, issue warrants payable only from assessments to be thereafter made. The warrants shall bear interest at a rate to be negotiated by the parties and may not be sold at less than their face value.

Source: SDC 1939, § 61.1111; SDCL, § 46-23-25; SL 1983, ch 28, § 61.



§ 46A-13-26 Damages caused by construction of proposed improvement--Assessment, hearing, appeal.

46A-13-26. Damages caused by construction of proposed improvement--Assessment, hearing, appeal. The drainage commission shall also assess the damages sustained by each tract of land or other property within this state by the construction of the proposed improvement, and fix the compensation for any land or property taken or damaged. Any person interested may be heard in the matter of damages or compensation for property taken or damaged, and the determination of the drainage commission shall be final unless an appeal therefrom shall be taken as provided in this chapter, and failure to prosecute such appeal or to appear and contest an award of damages by the commission shall be conclusively deemed a waiver of any such damages or compensation, or of any claimant's right to have the same assessed by a jury.

Source: SDC 1939, § 61.1109; SDCL, § 46-23-26.



§ 46A-13-27 Establishment of drainage improvement and determination of damages--Equalization of benefits.

46A-13-27. Establishment of drainage improvement and determination of damages--Equalization of benefits. After the establishment of the drainage improvement and the determination of the damages, if any, the drainage commission shall fix the proportion of benefits of the proposed drainage among the lands or municipal corporations affected and equalize the same in like manner and after like notice as provided for the equalization of benefits in drainage matters by boards of county commissioners.

Source: SDC 1939, § 61.1110; SDCL, § 46-23-27.



§ 46A-13-28 Assessments for portion of cost of construction of drainage improvement required to be paid by drainage district--Property subject to assessment.

46A-13-28. Assessments for portion of cost of construction of drainage improvement required to be paid by drainage district--Property subject to assessment. After the establishment of the drainage improvement and the determination of the damages and the fixing of the proportion of benefits by the drainage commission, such commission shall proceed to raise the money with which to pay the portion of the cost of the construction of such improvement required to be paid by such drainage district. Such money shall be raised by an assessment to be made by such commission against each tract and property affected by the improvement within the district in proportion to the benefits fixed.

Source: SDC 1939, § 61.1111; SDCL, § 46-23-28.



§ 46A-13-29 Bonds to raise money for portion of cost of construction of drainage improvement required to be paid by drainage district--Issuance and sale.

46A-13-29. Bonds to raise money for portion of cost of construction of drainage improvement required to be paid by drainage district--Issuance and sale. For the prompt raising of money with which to bear the proportionate cost of such proposed drainage improvement, such commission may issue bonds in the same manner and with the same effect as boards of county commissioners are authorized to issue bonds in drainage proceedings. Such commission may sell such bonds at not less than the par value thereof as it may deem best for the interests of all persons within this state affected by such drainage, any premium received on such bonds to be credited to the fund of the particular drainage.

Source: SDC 1939, § 61.1111; SDCL, § 46-23-29.



§ 46A-13-30 Assessments for drainage purposes--Authority of commissioners of interstate drainage district.

46A-13-30. Assessments for drainage purposes--Authority of commissioners of interstate drainage district. All of the provisions of the laws of this state relating to the making of assessments by the board of county commissioners for drainage purposes, so far as the same shall be applicable and not inconsistent with the provisions of this chapter, shall apply to assessments by such drainage commission, and such commission shall exercise within its drainage district the same power and authority relating to making assessments for drainage purposes as are conferred upon a board of county commissioners within its county.

Source: SDC 1939, § 61.1111; SDCL, § 46-23-30.



§ 46A-13-31 Special assessment order of commissioners of interstate drainage district--Certified copy filed with county treasurer--Lien of assessment--Collection and disbursement of assessments.

46A-13-31. Special assessment order of commissioners of interstate drainage district--Certified copy filed with county treasurer--Lien of assessment--Collection and disbursement of assessments. After the drainage commission makes a special assessment, a certified copy of the order making the assessment, or as much as relates to property within each county, shall be filed with the county treasurer of each county for collection. From the time of filing, the assessments are due and payable. They are perpetual liens upon the respective tracts so assessed against all persons or governments, except this state and the United States. If they are not paid within ten days, they shall bear interest from the date of the order at the Category D rate of interest as established in § 54-3-16 payable annually. The assessments shall be paid to the county treasurer and held in a separate fund, all interest accrued to be credited to the fund, and shall be paid by the county treasurer upon warrants issued by the drainage commission.

Source: SDC 1939, § 61.1112; SDCL, § 46-23-31; SL 1983, ch 28, § 62; SL 1984, ch 319, § 30.



§ 46A-13-32 Construction of drainage improvement--Provision for necessary funds--Letting of contract--Advertising for bids--Joint arrangements.

46A-13-32. Construction of drainage improvement--Provision for necessary funds--Letting of contract--Advertising for bids--Joint arrangements. If the funds necessary to complete the improvement are provided by the proper authorities of each affected state, the commission in this state may join with the court or tribunal of any other affected state and, by acting jointly or by a commission appointed by the affected states for that purpose, construct the drainage improvement. The affected states or the commission may make all necessary arrangements for the letting of a contract for the construction of the drainage improvement and may advertise for bids for the construction in accordance with the plans and specifications which shall be reported and provided by the engineers appointed to make the joint survey. The bids shall be received and opened at a time and place designated in the notice, and the contracts shall be let in a manner designated in the notice. All or any portion of the improvement may be contracted for separately, and the contract shall contain such conditions and provisions as the respective authorities acting jointly may require. All provisions for the completion of the improvement, the supervision of the work, and the payment for the work may be provided for by joint arrangement between the representatives of the several states. The authorities of each state, however, are responsible only for the sums arranged to be furnished by assessment or otherwise within the limits of the state.

Source: SDC 1939, § 61.1113; SDCL § 46-23-32; SL 2011, ch 165, § 515.



§ 46A-13-33 Maintenance and repair of drainage improvement constructed by joint arrangement--Assessments.

46A-13-33. Maintenance and repair of drainage improvement constructed by joint arrangement--Assessments. The maintenance and repair of any drainage improvement constructed by joint arrangement with the authorities of any other state, under the provisions of this chapter, may be provided for by joint arrangement with the other state in the same manner as the drainage improvement was originally established and constructed. Any provision of this chapter relating to the construction of a drainage improvement by joint action applies to the maintenance and repair of the drainage improvement if action is taken for maintenance and repair under the provisions of this chapter. The drainage commission may make assessments upon the property benefited, according to the benefit received, for the proportionate share of the maintenance and repair of any drainage improvement the maintenance and repair is arranged for under the provisions of this chapter.

Source: SDC 1939, § 61.1114; SDCL § 46-23-33; SL 2011, ch 165, § 516.



§ 46A-13-34 Absence of arrangement for joint action--Repair and maintenance treated as drainage improvement within state.

46A-13-34. Absence of arrangement for joint action--Repair and maintenance treated as drainage improvement within state. In the absence of such an arrangement for joint action, the repair and improvement of any such drainage shall be treated as a drainage improvement within the state, and its repair and maintenance within the limits of this state shall be provided for in accordance with the drainage laws of this state. The repair and maintenance shall be made by the drainage commission of the drainage district, and the commission for the purpose of making the repair and maintenance shall exercise all the powers conferred upon it by this chapter in drainage matters and may make assessments for the repair and maintenance of the improvement within this state on the property benefited by the improvement as provided in this chapter to raise money for the construction of the improvement.

Source: SDC 1939, § 61.1114; SDCL § 46-23-34; SL 2011, ch 165, § 517.



§ 46A-13-35 Defects not affecting substantial rights disregarded in suit to avoid assessment or invalidate proceeding--Substantial defect--Rights of parties determined by court-Reassessment.

46A-13-35. Defects not affecting substantial rights disregarded in suit to avoid assessment or invalidate proceeding--Substantial defect--Rights of parties determined by court-Reassessment. Any defect or irregularity not affecting the substantial rights of the parties interested, occurring in any proceeding under this chapter, shall be disregarded in any action or proceeding seeking to avoid any assessment or to cancel, annul, or declare void any proceeding held under this chapter. If the defect is substantial, the court shall of its own motion determine the rights of the parties, validate the proceeding, and assess the costs as justice may require, if the court finds cause for the validation or that the action should have been taken in the first instance and all parties interested are before the court. If for any reason an assessment is held void or set aside, the court shall immediately make an order directing the reassessment of a proper sum, with interest, against all property on which the assessment is held invalid. Upon filing the order with the drainage commission, reassessment shall be made and enforced in accordance with the order.

Source: SDC 1939, § 61.1115; SDCL § 46-23-35; SL 2011, ch 165, § 518.



§ 46A-13-36 Appeal from final determination of commission to circuit court--Manner and time of taking--Effect of taking.

46A-13-36. Appeal from final determination of commission to circuit court--Manner and time of taking--Effect of taking. An appeal shall lie from any final order or determination of the drainage commission fixing damages occasioned by the making of the drainage improvement, or fixing the proportion of assessments of benefits, to the circuit court for the county in which the property affected is located, by anyone aggrieved by any such order or determination. The appeal may be taken in the manner and within the time provided by law for appeals from the action of boards of county commissioners in drainage matters. The taking of such an appeal has the same effect and is determined by the court in like manner as appeals from boards of county commissioners in drainage matters, but does not stay the drainage proceedings. No appeal may be allowed from any action of the drainage commission except as provided in this section.

Source: SDC 1939, § 61.1116; SDCL § 46-23-36; SL 2011, ch 165, § 519.






Chapter 14 - Watershed Districts

§ 46A-14-1 Purpose of chapter--Construction and administration.

46A-14-1. Purpose of chapter--Construction and administration. In order to carry out conservation of the natural resources of the state through land utilization, flood control, and other needs, upon sound scientific principles, for the protection of the public health and welfare and the provident use of the natural resources, the creation of a public corporation as an agency of the state for the aforesaid purposes is herein provided. This chapter shall be construed and administered so as to make effective the following state policy:

(1) The general welfare of the people of South Dakota requires that the land and water resources of the state be conserved and put to optimum beneficial use.

(2) Worthwhile land and water resource developments by the people and organizations in the state are to be encouraged in every way possible by state government and state government shall control, coordinate, and regulate the interrelationship of, and interdependence of, land and water resource projects in order to assure and maintain maximum benefits to the people of the state.

(3) To this end, construction of land and water resource projects in the state shall receive the review, approval, and assistance of the administering agency of state government to the extent that proposed project works are complementary with other existing and proposed developments.

(4) To this end, also, land and water resource development project proposals shall include adequate attention to continuous maintenance in order to assure that the works constructed shall continue to provide the service for which they were built and sponsors of such projects and responsible administrators of state government shall perform their duties in such a manner as to assure the benefits that accrue to the people directly affected by land and water developments are maintained and do not become a menace to or produce damage to the property of others.
Source: SL 1957, ch 492, § 1; SDC Supp 1960, § 61.1501; SDCL, § 46-24-1.



§ 46A-14-2 Definition of terms.

46A-14-2. Definition of terms. Terms used in this chapter mean:

(1) "Conservation district," a conservation district established in accordance with state law;

(2) "District," a proposed or existing watershed district as provided in this chapter;

(3) "Engineer," an engineer designated by the managers to act as the engineer of the district;

(4) "Hearing," a hearing scheduled and conducted by either the board of managers, conservation districts, or the Board of Water and Natural Resources, during which all interested parties shall be given a reasonable opportunity to be heard;

(5) "Initiating petition," a petition as provided in this chapter for the creation or modification of a watershed district;

(6) "Interested party," any public corporation or any person having an interest in the subject matter pending or involved and including the designated representative or any agency of government;

(7) "Landowner," any owner of land, as evidenced by records in the offices of the register of deeds and the clerk of courts in the county containing a proposed or existing watershed district. If land is sold under a contract for deed that is of record in the office of the register of deeds in the county in which the land is situated, both the landowner and the individual purchaser of the land, as named in the contract for deed, are treated as a landowner;

(8) "Managers," the board of managers of a watershed district;

(9) "Person," a natural person, firm, partnership, association, limited liability company, or corporation, but not a public or political subdivision;

(10) "Public corporation," a county, municipality, school district, or a political subdivision of the state, other than a watershed district; and

(11) "Work" or "works," any construction, maintenance, repairs, or improvements of a watershed district.
Source: SL 1957, ch 492, § 2; SL 1959, ch 452, § 1; SDC Supp 1960, § 61.1502; SL 1965, ch 303, § 1; SDCL § 46-24-2; SL 1984, ch 297, § 1; SL 1988, ch 367, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1992, ch 60, § 2; SL 1998, ch 36, § 57; SL 2013, ch 228, § 5.



§ 46A-14-3 Repealed.

46A-14-3. Repealed by SL 2013, ch 228, § 6.



§ 46A-14-4 Conservation purposes supporting establishment.

46A-14-4. Conservation purposes supporting establishment. A watershed district may be established for any of the following conservation purposes:

(1) Control or allocation of damage by floods by flood prevention structures including levees;

(2) Improvement of stream channels;

(3) Reclaiming or filling wet and overflowed lands;

(4) Providing water supply for irrigation;

(5) Regulating the flow and conserving the water of streams;

(6) Diverting or changing watercourses in whole or in part;

(7) Providing and conserving water supply for domestic, industrial, recreational, and other public use;

(8) Providing for sanitation and public health and regulating the use of streams, ditches, or watercourses for the disposition of waste;

(9) Relocate, extend, replace, modify, consolidate, or abandon in whole or in part, drainage systems within a watershed district and to operate and maintain drainage systems;

(10) Imposition of preventive or remedial measures for the control or alleviation of land and soil erosion and siltation of watercourses or bodies of water affected by erosion;

(11) Protection or enhancement of the water quality in watercourses or water basins;

(12) Protection of groundwater; and

(13) Improvement, restoration, and maintenance of lakes, streams, and wetlands.
Source: SL 1957, ch 492, § 4; SL 1959, ch 452, § 2; SDC Supp 1960, § 61.1504; SL 1965, ch 303, § 2; SDCL § 46-24-4; SL 1989, ch 389, § 1; SL 2013, ch 228, § 7.



§ 46A-14-4.1 Functions and duties of commission.

46A-14-4.1. Functions and duties of commission. The State Conservation Commission shall perform the following functions and duties with respect to watershed projects:

(1) Review proposed applications for watershed planning assistance under the Federal Watershed and Flood Prevention Act (P.L. 566, 83rd Congress), as amended to January 1, 2013;

(2) Develop policies and procedures for processing such applications in accordance with state law and policies;

(3) Conduct field examination of watersheds with all state and federal agencies and other groups having an interest in development of watersheds;

(4) Determine physical feasibility of proposals for watershed projects;

(5) Recommend priorities for watershed planning assistance under federal P. L. 566;

(6) Make recommendations concerning all applications for planning assistance under federal P. L. 566, to the Board of Water and Natural Resources for consideration in official actions on behalf of the State of South Dakota;

(7) Assist, counsel, and advise conservation district supervisors in the organization of watershed districts under this chapter;

(8) Assist conservation districts within limits of appropriations and personnel with installation and maintenance of the land treatment phase of watershed projects.

The Board of Water and Natural Resources is hereby designated the state agency to act on behalf of the State of South Dakota with respect to watershed projects in order to fulfill the provisions of the Federal Watershed and Flood Prevention Act (P.L. 566, 83rd Congress), as amended to January 1, 2013.

Source: SL 2013, ch 228, § 8.



§ 46A-14-5 Initiating petition for establishment--Filing--Signatures required.

46A-14-5. Initiating petition for establishment--Filing--Signatures required. Any proceeding for the establishment of a watershed district shall be initiated by the filing of an initiating petition with each conservation district in which the proposed watershed district is located. The initiating petition shall be as provided in § 6-16-2. If the proposed watershed district includes land in more than one conservation district, the supervisors of each such conservation district shall act jointly as a board of supervisors on all matters concerning the watershed district that are specified in this chapter for a single conservation district.

An official of any municipality authorized by resolution of the governing body may sign the petition on behalf of the municipality if land located within the boundaries of the municipality is to be included in the watershed district. The petition need not be signed by any of the property owners of the municipality.

Source: SL 1957, ch 492, § 5; SL 1959, ch 452, § 3; SDC Supp 1960, § 61.1505 (1); SDCL § 46-24-5; SL 1992, ch 60, § 2; SL 1998, ch 36, § 58; SL 2013, ch 228, § 9.



§ 46A-14-6 Boundaries of district--Contiguous land ownerships.

46A-14-6. Boundaries of district--Contiguous land ownerships. The boundaries of a watershed district may be entirely within or partly within a county or conservation district and may include the whole or any part of one or more counties or conservation districts. The land ownerships embraced within a watershed district shall be contiguous. If feasible, the district shall include all territory within the affected watershed or drainage basin, or all territory from which the water from natural or artificial channels finds its outlet through a main stream or channel. However, if the ownership of a parcel of land is not a matter of record in the office of the register of deeds of the county in which the land is situated, or if a parcel of land is not subject to payment of taxes or special assessments, the land may be excluded from a proposed or existing watershed district.

Source: SL 1957, ch 492, § 4; SL 1959, ch 452, § 2; SDC Supp 1960, § 61.1504; SL 1965, ch 303, § 2; SDCL § 46-24-6; SL 2011, ch 165, § 521; SL 2013, ch 228, § 10.



§ 46A-14-7 Inclusion of municipality.

46A-14-7. Inclusion of municipality. In order to carry out the powers granted to municipalities by the provisions of § 9-36-15, the governing body of a municipality may request that all or any portion of the corporate area of a municipality be included in a watershed district if, in the determination of the governing body, inclusion in a new or existing watershed district offers opportunities favorable to the municipality:

(1) For alleviation of flood water damages to roads, streets, waterworks, sewer works, river and stream improvements, public or private property, or other improvements within the municipality; or

(2) In lieu of or betterment of or supplementary to improvements by the municipality as may be under consideration by the governing body; or

(3) To take advantage of federal or other loans, as provided by § 9-43-137, or federal or other grants of funds or service; or

(4) To reduce capital investments or other obligations by the municipality which may be otherwise probable; or

(5) For betterment of the health, safety, or general welfare of the residents of the municipality.
Source: SL 1959, ch 452, § 3; SDC Supp 1960, § 61.1505 (2); SDCL § 46-24-7; SL 2013, ch 228, § 11.



§ 46A-14-8 Initiating petition--Contents.

46A-14-8. Initiating petition--Contents. The initiating petition shall contain the following:

(1) The name of the proposed district;

(2) A statement that there is need in the interest of the public health, safety, and welfare for creation of a district to accomplish improvements in the watershed;

(3) A statement in general terms setting forth the purposes of the contemplated improvements, the territory to be included in the district, and all proposed subdivisions, if any, of the district;

(4) The number of and names of the initial board of managers of the proposed district, the provisions of §§ 6-16-5 and 6-16-5.2 notwithstanding. The initial managers shall serve for a period of one year or until the first annual meeting. The petition shall specify whether the board consists of three or five members. The managers shall be eligible voters of the proposed district or the designee of an eligible voter as provided in § 46A-14-15.1. However, no manager may be a public officer of the state or federal government;

(5) A map and legal description of the lands constituting the proposed district and the name of any municipality included partly or wholly within the boundaries of the proposed district; and

(6) The location of the official place of business of the proposed district.
Source: SL 1957, ch 492, § 5; SL 1959, ch 452, § 3; SDC Supp 1960, § 61.1505 (3); SDCL § 46-24-8; SL 1992, ch 60, § 2; SL 2000, ch 32, § 7; SL 2013, ch 228, § 12.



§ 46A-14-9 Repealed.

46A-14-9. Repealed by SL 1998, ch 36, § 59



§ 46A-14-10 Repealed.

46A-14-10. Repealed by SL 2013, ch 228, § 13.



§ 46A-14-11 Duties of supervisors on receipt of initiating petition.

46A-14-11. Duties of supervisors on receipt of initiating petition. Upon receipt of the initiating petition by the conservation district, its supervisors shall:

(1) Acknowledge receipt of the petition;

(2) Determine, by working in cooperation with the auditor of each county in which a portion of the proposed district is located, whether the petition contains sufficient signatures as required by § 6-16-2;

(3) Prepare a preliminary report based upon the initiating petition, and other available data, stating the feasibility and practicability of the proposed improvement and organization of the district, for the purpose of presentation by the conservation district supervisors at hearings as provided in this chapter;

(4) Adjust, as necessary, and fix the boundaries of the proposed district.
Source: SL 1957, ch 492, § 5; SL 1959, ch 452, § 3; SDC Supp 1960, § 61.1505 (6); SDCL § 46-24-11; SL 2013, ch 228, § 14.



§ 46A-14-12 Repealed.

46A-14-12. Repealed by SL 2013, ch 228, § 15.



§ 46A-14-13 Time and place for hearing on initiating petition--Publication of notice--Contents.

46A-14-13. Time and place for hearing on initiating petition--Publication of notice--Contents. If the conservation district supervisors and county auditors determine that a sufficient initiating petition has been filed, the conservation district supervisors shall within ten days, thereafter, by their order, fix a time and place, for a hearing on the petition. Notice of the hearing shall be given by the conservation district supervisors by publication once each week for at least two consecutive weeks in a newspaper of general circulation in the area covered by the proposed district. The last notice shall occur within ten days before the hearing and shall contain the following:

(1) A statement that an initiating petition has been filed with the conservation district supervisors and a copy of the petition with the county auditor of each affected county;

(2) A general description of the purpose of the contemplated improvement and the territory to be included in the proposed district;

(3) The date, time, and place of hearing;

(4) A statement that all persons affected by the petition or interested in the petition may appear and be heard.
Source: SL 1957, ch 492, § 6; SL 1959, ch 452, § 4; SDC Supp 1960, § 61.1506; SDCL § 46-24-13; SL 1972, ch 239, § 8; SL 2013, ch 228, § 16.



§ 46A-14-14 Hearing by conservation district on petition--Right of interested persons to be heard.

46A-14-14. Hearing by conservation district on petition--Right of interested persons to be heard. At the time and place fixed for the hearing all persons interested in or affected by the proposed formation of the district shall be given an opportunity to be heard. The conservation district supervisors may continue the hearing from time to time as they may deem necessary.

Source: SL 1957, ch 492, § 7; SL 1959, ch 452, § 5; SDC Supp 1960, § 61.1507 (1); SDCL, § 46-24-14.



§ 46A-14-15 Determination that public interest would be served by creation of district--Election on question.

46A-14-15. Determination that public interest would be served by creation of district--Election on question. After the hearing, if it appears to the conservation district supervisors that public interest in the conservation of the natural resources within the proposed watershed district, including wildlife, water resources, forests, and soils, will be served and protected; that the engineering and economic practicability of creating a district will be sound and feasible, when considered in relation to the public interest; and the resulting cost to the owners of the property to be assessed and that the purpose of this chapter would be served by the creation of a watershed district, the conservation district supervisors shall order a vote to be taken to determine whether a watershed district should be organized. The conservation district supervisors shall file a copy of the election order and a copy of the initiating petition with the county auditor of each county in which a portion of the proposed watershed district will be located. The election shall be conducted in accordance with the applicable provisions of §§ 6-16-2 to 6-16-6, inclusive.

Source: SL 1957, ch 492, § 7; SL 1959, ch 452, § 5; SDC Supp 1960, § 61.1507 (2); SL 1965, ch 303, § 4; SDCL § 46-24-15; SL 1998, ch 36, § 61; SL 2013, ch 228, § 17.



§ 46A-14-15.1 Eligible voter defined.

46A-14-15.1. Eligible voter defined. For purposes of this chapter, the term, eligible voter, has the meaning specified in this section. Only persons or public corporations that are landowners of land located within the proposed or existing watershed district are eligible to vote in the formation election or any subsequent election of a watershed district, except as provided in this chapter. An eligible voter may reside within or outside the district. Any firm, partnership, limited liability company, association, estate, or corporation that holds title to land located within the proposed or existing watershed district is entitled to one vote and may designate an officer or agent to vote on its behalf by presenting a written instrument to that effect to the election officials. The vote of any eligible voter who is a minor or a protected person as defined by § 29A-5-102, may be cast by the parent, conservator, or legal representative of the minor or protected person. Any municipality that has been included in the watershed district pursuant to §§ 46A-14-5 or 46A-14-7 is entitled to one vote which may be cast by a representative designated by the municipality's governing body.

Source: SL 2013, ch 228, § 18.



§ 46A-14-16 Referendum unnecessary where petition signed by sixty percent of eligible voters.

46A-14-16. Referendum unnecessary where petition signed by sixty percent of eligible voters. If the initiating petition is signed by sixty percent or more of the eligible voters in a proposed district who own at least sixty percent of the land in the proposed district, the petition may be accepted by the conservation district supervisors in lieu of the favorable vote at a referendum as specified in § 46A-14-26 and the referendum specified in § 46A-14-15 is not required.

Source: SL 1959, ch 452, § 3; SDC Supp 1960, § 61.1505 (1); SDCL § 46-24-16; SL 1998, ch 36, § 62; SL 2013, ch 228, § 19.



§ 46A-14-17 Repealed.

46A-14-17. Repealed by SL 2013, ch 228, § 20.



§ 46A-14-18 to 46A-14-25. Repealed.

46A-14-18 to 46A-14-25. Repealed by SL 1998, ch 36, §§ 64 to 71



§ 46A-14-26 Organization to proceed on sixty percent favorable vote--New proposal permitted on defeat.

46A-14-26. Organization to proceed on sixty percent favorable vote--New proposal permitted on defeat. If sixty percent or more of the votes cast at the referendum are in favor of the formation of the watershed district, then the conservation district supervisors shall proceed in its organization. If the proposition to form a watershed district is defeated at the referendum, the proposition may again be proposed in the same manner as the original proposal through initiating petition and subsequent procedure.

Source: SL 1957, ch 492, § 11; SL 1959, ch 452, § 9; SDC Supp 1960, § 61.1511; SDCL § 46-24-26; SL 2013, ch 228, § 21.



§ 46A-14-27 Repealed.

46A-14-27. Repealed by SL 2013, ch 228, § 22.



§ 46A-14-28 Name of district--Perpetual existence--Findings and order--Political subdivision.

46A-14-28. Name of district--Perpetual existence--Findings and order--Political subdivision. Upon certification of a favorable petition or vote, the conservation district supervisors shall establish and create the watershed district and give it a corporate name. A watershed district created under the provisions of this chapter has perpetual existence unless dissolved or abolished as provided for in this chapter. The supervisors shall file a certified copy of their findings and order with the secretary of state, at which time the watershed district becomes a political subdivision of the state, with the authority, powers, and duties as prescribed in this chapter. The supervisors shall serve copies of the findings and order upon each of the watershed district managers by certified or registered mail.

Source: SL 1957, ch 492, § 12; SL 1959, ch 452, § 10; SDC Supp 1960, § 61.1512; SDCL § 46-24-28; SL 2013, ch 228, § 23.



§ 46A-14-29 Repealed.

46A-14-29. Repealed by SL 2013, ch 228, § 24.



§ 46A-14-30 Boundaries--Minor adjustments by managers without referendum--Exception.

46A-14-30. Boundaries--Minor adjustments by managers without referendum--Exception. After creation of a watershed district, minor adjustments to the boundaries of the district may be made by the managers, without referendum, if the adjustments do not delete lands from the district that have been subject to a special assessment during the budget year or the current year and if the adjustments do not include additional land in the district without the written approval of the landowner of the land.

Source: SL 1959, ch 452, § 11; SDC Supp 1960, § 61.1513 (2); SDCL § 46-24-30; SL 2011, ch 165, § 522.



§ 46A-14-31 Annexation of additional areas to watershed district--Procedure.

46A-14-31. Annexation of additional areas to watershed district--Procedure. A watershed district may annex additional areas, if the additional areas constitute a watershed as specified for a watershed district in § 46A-14-6. The annexation shall be accomplished by either:

(1) An initiating petition for the annexation by the eligible voters in the new area and in the existing watershed district, similar to the initiating petition specified in §§ 46A-14-5 and 46A-14-8; or

(2) An initiating petition by the eligible voters in the new area and a resolution by the managers of the watershed district.

Upon receipt of the initiating petition and the resolution by the managers, the appropriate conservation district supervisors shall proceed with the annexation in the same manner as prescribed for creation of a new watershed district.

Source: SL 1959, ch 452, § 11; SDC Supp 1960, § 61.1513 (4); SDCL § 46-24-31; SL 2011, ch 165, § 523; SL 2013, ch 228, § 25.



§ 46A-14-32 Combining of two or more watershed districts into one district--Procedure.

46A-14-32. Combining of two or more watershed districts into one district--Procedure. Two or more watershed districts may be combined into a single watershed district by either:

(1) An initiating petition therefor, similar to the initiating petition specified in §§ 46A-14-5 and 46A-14-8; or

(2) Resolutions by the managers stating the desire to combine the watershed districts and containing essentially the same information as prescribed for an initiating petition.

Upon receipt of the initiating petition or resolution by the managers, the appropriate conservation district supervisors shall proceed with the combination of watershed districts in the same manner as prescribed for creation of a new watershed district.

Source: SL 1959, ch 452, § 11; SDC Supp 1960, § 61.1513 (3); SDCL, § 46-24-32.



§ 46A-14-33 Abolishment of original watershed district upon combining districts or annexing additional territory--Certification to secretary of state.

46A-14-33. Abolishment of original watershed district upon combining districts or annexing additional territory--Certification to secretary of state. Upon completion of proceedings for combination of watershed districts or for annexation of additional areas to a watershed district, the conservation district supervisors shall abolish the original watershed districts. Certification of abolishment shall be made by the conservation district supervisors to the secretary of state at the same time that certification is made to the secretary of state concerning the creation of the modified watershed district as provided in § 46A-14-28.

Source: SL 1959, ch 452, § 11; SDC Supp 1960, § 61.1513 (5); SDCL, § 46-24-33.



§ 46A-14-34 Powers of district.

46A-14-34. Powers of district. A watershed district created under the provisions of this chapter, to the extent necessary for lawful purposes as provided in this chapter, may:

(1) Sue and be sued;

(2) Incur debts, liabilities, and obligations;

(3) Exercise the power of eminent domain only if it is necessary to carry out an approved plan;

(4) Levy a tax not to exceed one dollar per thousand dollars of taxable valuation against the landowners' land and buildings as provided in this chapter;

(5) Provide for other taxes and assessments;

(6) Borrow money and issue certificates, warrants, and bonds;

(7) Make surveys or use other reliable surveys and data and develop projects to accomplish the purposes for which the district is organized;

(8) Cooperate or contract with any individual, person, state, state agency, political subdivision of a state, federal agency, or private or public corporation;

(9) Construct, clean, repair, alter, abandon, consolidate, reclaim, or change the course or terminus of any public ditch, drain sewer, river, watercourse, natural or artificial, within the district, in cooperation with other agencies having prior jurisdiction;

(10) Acquire, lease, operate, construct, and maintain dams, dikes, reservoirs, and pertinent works;

(11) Acquire by gift, lease, purchase, or eminent domain necessary real and personal property;

(12) Contract for purchase of insurance for protection of the district as necessary;

(13) Establish and maintain devices for acquiring and recording hydrological data;

(14) Enter into all contracts of construction authorized by this chapter; and

(15) Perform all acts expressly authorized in this chapter and all other acts necessary and proper for carrying out and exercising the powers expressly vested in the district.
Source: SL 1957, ch 492, § 13; SL 1959, ch 452, § 11; SDC Supp 1960, § 61.1513 (1); SDCL § 46-24-34; SL 1988, ch 367, § 3; SL 2013, ch 228, § 26.



§ 46A-14-35 Oath of office of managers--Filing with conservation district.

46A-14-35. Oath of office of managers--Filing with conservation district. Within thirty days after the establishment of the watershed district, the managers shall meet at the designated principal place of business of the district and shall take and subscribe the oath as defined in the Constitution of South Dakota. These oaths shall be filed with the conservation district which contains the majority of the lands of the district.

Source: SL 1957, ch 492, § 15; SL 1959, ch 452, § 12; SDC Supp 1960, § 61.1515; SDCL § 46-24-35; SL 1978, ch 336; SL 2013, ch 228, § 27.



§ 46A-14-36 Officers--Records--Transaction of district's business.

46A-14-36. Officers--Records--Transaction of district's business. The managers shall then organize by electing one of their members chair and one vice chair. The managers shall appoint a secretary-treasurer, who is not a member of the board of managers, and whose compensation and bond shall be set by the managers. The managers shall provide the necessary books, records, furniture, and equipment for the conduct and transaction of the district's official business.

Source: SL 1957, ch 492, § 15; SL 1959, ch 452, § 12; SDC Supp 1960, § 61.1515; SDCL § 46-24-36; SL 2013, ch 228, § 28.



§ 46A-14-37 Annual election of managers--Terms of office.

46A-14-37. Annual election of managers--Terms of office. Before May first of each year, on dates established by the managers, an annual meeting of the district shall be held during which the eligible voters of the district shall elect, by ballot, under the direction of the secretary of the district, managers to replace those whose terms have expired. At the first annual election, if the board of managers has three members, one shall be elected for one year, one for two years, and one for three years, and thereafter one shall be elected annually for three years. If the board of managers has five members, at the first annual meeting one shall be elected for three years, two shall be elected for two years, and two shall be elected for one year, and thereafter at the annual meeting the terms of those expired, shall be elected for three years.

Source: SL 1957, ch 492, § 17; SL 1959, ch 452, § 13; SDC Supp 1960, § 61.1517; SL 1965, ch 303, § 6; SDCL § 46-24-37; SL 2013, ch 228, § 29.



§ 46A-14-38 Candidates for board of managers--Filing of application--Qualifications.

46A-14-38. Candidates for board of managers--Filing of application--Qualifications. Candidates for the board of managers shall file their written applications with the secretary of the board of managers at least thirty days before the election. All managers and candidates shall be eligible voters of the district or designees of eligible voters as provided in § 46A-14-15.1. Eligible voters residing within or outside the district may vote in person or by absentee ballot.

Source: SL 1957, ch 492, § 17; SL 1959, ch 452, § 13; SDC Supp 1960, § 61.1517; SL 1965, ch 303, § 6; SDCL § 46-24-38; SL 2013, ch 228, § 30.



§ 46A-14-39 Vacancies on board--Filling by appointment--Term of office.

46A-14-39. Vacancies on board--Filling by appointment--Term of office. Any vacancy in an unexpired term shall be filled by appointment within thirty days of the vacancy by the remaining managers. Any vacancy in an expired term for which no candidate's application has been filed pursuant to § 46A-14-38 shall be filled by appointment within thirty days of the election by the remaining managers. An appointed manager shall hold office for the remainder of the term for which he or she has been appointed.

Source: SL 1957, ch 492, § 17; SL 1959, ch 452, § 13; SDC Supp 1960, § 61.1517; SL 1965, ch 303, § 6; SDCL § 46-24-39; SL 1989, ch 389, § 5; SL 2011, ch 165, § 524.



§ 46A-14-40 Advisory committee--Appointment by board of managers--Number of members--Duties.

46A-14-40. Advisory committee--Appointment by board of managers--Number of members--Duties. The managers shall appoint an advisory committee consisting of not less than five members who shall be representatives of the major activities in the district including conservation district activities. The committee shall advise and make recommendations to the managers upon all matters affecting the interests of the district but the managers shall have final authority for decisions made.

Source: SL 1957, ch 492, § 18; SL 1959, ch 452, § 14; SDC Supp 1960, § 61.1518; SDCL, § 46-24-40; SL 1989, ch 389, § 6.



§ 46A-14-41 Appointment of personnel--Performance bond.

46A-14-41. Appointment of personnel--Performance bond. The managers may appoint or employ an engineer, professional assistants, and such other employees as may be necessary, and provide for their qualification, duties, and compensation, which, with all other expenses may be included as a part of the cost of a project or improvement. The managers may require any officer or employee of the district to give a bond for the faithful performance of his or her duties, in an amount prescribed by the managers. The cost of the bond shall be paid from funds of the district.

Source: SL 1957, ch 492, § 19; SDC Supp 1960, § 61.1519; SDCL § 46-24-41; SL 2013, ch 228, § 31.



§ 46A-14-42 Compensation of board members--Limitation.

46A-14-42. Compensation of board members--Limitation. Any member of a watershed district board may receive travel and subsistence expense in accordance with the rules promulgated by the State Board of Finance. In addition, per diem, not to exceed sixty dollars per day, may be paid each member for each day of actual service for attending meetings, hearings, or investigations of the watershed district board. Travel, subsistence, and per diem shall be paid on vouchers duly verified and approved according to the rules promulgated by the Board of Finance.

Source: SL 1957, ch 492, § 15; SL 1959, ch 452, § 12; SDC Supp 1960, § 61.1515; SDCL, § 46-24-42; SL 1989, ch 389, § 7.



§ 46A-14-43 Duties of board of managers--Adoption of seal--Record of business transacted--Bylaws and regulations, adoption--Meetings, notice.

46A-14-43. Duties of board of managers--Adoption of seal--Record of business transacted--Bylaws and regulations, adoption--Meetings, notice. The board of managers shall:

(1) Adopt a seal;

(2) Keep a record of all proceedings, minutes, certificates, contracts, bonds, or employees and other business transacted by the managers;

(3) Adopt bylaws and regulations consistent with the chapter;

(4) Meet annually and such other times as may be necessary. A meeting may be called at any time by the chairman or at the request of any manager through the chairman. When so requested the secretary of the district shall mail a notice of such meeting to each member at least ten days prior thereto.
Source: SL 1957, ch 492, § 15; SL 1959, ch 452, § 12; SDC Supp 1960, § 61.1515; SDCL, § 46-24-43; SL 1993, ch 256, § 86.



§ 46A-14-43.1 District bylaws may be proposed by petition--Approval by board and special election.

46A-14-43.1. District bylaws may be proposed by petition--Approval by board and special election. In addition to the procedures provided in § 46A-14-43 for adopting watershed district bylaws, bylaws may be proposed by petition of twenty-five percent of the eligible voters of the district. The proposed bylaws shall be adopted if approved by the board of managers of the watershed district and if at least sixty percent of the votes cast in a special election on the issue are in favor of adopting the proposed bylaws.

Source: SL 1989, ch 389, § 8; SL 2013, ch 228, § 32.



§ 46A-14-44 Repealed.

46A-14-44. Repealed by SL 2013, ch 228, § 33.



§ 46A-14-45 Vested water rights--Exclusion from operation of chapter.

46A-14-45. Vested water rights--Exclusion from operation of chapter. Vested water rights, as defined by §§ 46-1-9 and 46-1-10, are excluded from the operation of this chapter. No watershed district and no members of the watershed district have any jurisdictional authority or control over waters subject to such vested rights.

Source: SL 1957, ch 492, § 1; SDC Supp 1960, § 61.1501 (5); SDCL § 46-24-45; SL 2011, ch 165, § 525.



§ 46A-14-46 Vested drainage rights--Exclusion from operation of chapter.

46A-14-46. Vested drainage rights--Exclusion from operation of chapter. Vested drainage rights as defined by chapters 46A-10A to 46A-13, inclusive, shall be excluded from the operation of this chapter, until such a time as the operation of any drainage district can be absorbed by the watershed district, to the satisfaction of the then controlling board of county commissioners, or board of commissioners appointed by the county commissioners, or the board of trustees elected by the people of the district.

Source: SL 1957, ch 492, § 1; SDC Supp 1960, § 61.1501 (6); SDCL, § 46-24-46.



§ 46A-14-47 General improvement plan--Consultation with advisory committee and supervisors of conservation districts--Contents--Steering committee preparation of preliminary plan.

46A-14-47. General improvement plan--Consultation with advisory committee and supervisors of conservation districts--Contents--Steering committee preparation of preliminary plan. The managers shall within a reasonable length of time after qualifying, adopt an overall plan for improvements within the district for reclamation, drainage, erosion, and flood control, and improvement of lands, soils, waters, forests, wildlife, and all other authorized purposes. The plan finally adopted shall be made in conjunction with the advisory committee established pursuant to § 46A-14-40 and in consultation with the district supervisors of each conservation district in the watershed district, but the managers have final authority and full responsibility. This plan shall be designated the general improvement plan for the watershed district. The general improvement plan shall consist of a map showing the area to be benefited; the location of the proposed works of improvement; the location of buildings, roads, streams, and other topographic features as are pertinent to show the relation of the proposed works of improvement to the area of the district; and a narrative in which are stated the estimated benefits that will result and the proposed method of financing and accomplishing the work to be done. Upon receipt of a copy of the general improvement plan, the Board of Water and Natural Resources shall examine the plan and within thirty days transmit a report of their recommendations to the managers.

Before formation of a watershed district, requests for planning assistance, development of watershed work plans, and similar considerations may be undertaken by steering committees of local people with sponsoring assistance by conservation districts as permitted under state law and in accordance with federal laws. Such plans may be considered as the preliminary general improvement plan until the final general improvement plan is adopted as provided in this section.

Source: SL 1957, ch 492, § 21; SL 1959, ch 452, § 16; SDC Supp 1960, § 61.1521 (1); SDCL § 46-24-47; SL 1995, ch 253, § 6; SL 2013, ch 228, § 34.



§ 46A-14-48 Determination of priority of specific projects--Surveys of work--Estimates--Reports of engineer, filing, public inspection.

46A-14-48. Determination of priority of specific projects--Surveys of work--Estimates--Reports of engineer, filing, public inspection. After the general improvement plan of the district has been adopted, as provided in § 46A-14-47, the managers shall determine the order in which specific projects included in the general plan shall be undertaken and shall cause accurate surveys of all work deemed necessary to be done and accurate estimates and calculations to be made by the engineer, as provided in this chapter. The engineer shall make written reports showing the amount, character, and kind of work to be done and the location and estimated cost thereof. Any engineer's report shall include:

(1) A description of any area to be benefited by the project and each of the major works of improvement;

(2) The starting point, the route, and the terminus of any proposed drainage ditches or flood control canals;

(3) The course and length of any drain through each tract of land with the number of acres to be acquired from each tract for construction;

(4) A topographical map showing the location and size of any lake, pond, or depression in areas benefited by drainage or flood control canals, together with the approximate location of any natural subdivide;

(5) The project's probable cost;

(6) Data establishing the presence of a suitable outlet for project waters; and

(7) Any such other fact as may be material to determine the practicability of the various project features.

The reports shall be filed in the office of the managers and at all reasonable times shall be open to public inspection.

Source: SL 1957, ch 492, § 22; SL 1959, ch 452, § 17; SDC Supp 1960, § 61.1522; SDCL, § 46-24-48; SL 1985, ch 364, § 1; SL 1995, ch 253, § 7.



§ 46A-14-49 , 46A-14-50. Repealed.

46A-14-49, 46A-14-50. Repealed by SL 2013, ch 228, §§ 35, 36.



§ 46A-14-51 Examination of and hearings on plans--Resolution as to payment of costs by general tax levy, special assessment, or improvement bonds--List of benefited lands and owners.

46A-14-51. Examination of and hearings on plans--Resolution as to payment of costs by general tax levy, special assessment, or improvement bonds--List of benefited lands and owners. The managers shall carefully examine the plans and hold hearings on the proposals in the plans. By resolution, the managers shall resolve whether the proposed work, or any part of the proposed work, should be accomplished and whether its cost shall be paid by a general tax levy against all taxable landowners' land and buildings located within the district, or by special assessment against the landowners' lands and buildings within the district to be specially benefited by the project, or by both general tax levy and special assessment and the portion to be paid by each. The managers shall prepare a description of each tract of benefited land and shall list the names of the owners of the benefited land as shown by the county tax records, which document shall be on file in the district office and available for public inspection during regular business hours. The managers shall also determine in the resolution whether to issue improvement bonds of the district, or other authorized arrangement, to provide for the payment of the cost of the project by installments instead of levying the entire tax or special assessment at one time.

Source: SL 1957, ch 492, § 23; SL 1959, ch 452, § 18; SDC Supp 1960, § 61.1523 (1); SDCL § 46-24-51; SL 1985, ch 364, §§ 2, 4; SL 1995, ch 253, § 8; SL 2013, ch 228, § 37.



§ 46A-14-52 Repealed.

46A-14-52. Repealed by SL 2013, ch 228, § 38.



§ 46A-14-53 Contract with conservation districts for funding.

46A-14-53. Contract with conservation districts for funding. The managers may enter into a contract with the supervisors of a conservation district or districts for funds necessary for operation, maintenance, and other obligations set forth in the watershed financial plan approved pursuant to § 46A-14-51, and funds for such purpose shall be made available to the conservation district by the county commissioners pursuant to § 38-8-49.1.

Source: SL 1971, ch 255; SDCL Supp, § 46-24-52.1; SL 1985, ch 77, § 39.



§ 46A-14-54 Publication of resolution and notice of hearing--Apportionment of benefits.

46A-14-54. Publication of resolution and notice of hearing--Apportionment of benefits. Upon adoption of the resolution as provided in § 46A-14-51, the managers shall publish the resolution and a notice of hearing once each week for three consecutive weeks immediately preceding the hearing in a legal newspaper of general circulation in each county in which land of the district is located. The notice shall state the time and place for the hearing and state that the managers will meet for the purpose of hearing all parties interested in the apportionment of benefits by reason of the proposed improvements. The notice shall state that all such interested parties may provide testimony at the hearing in person, or by counsel, or may file written testimony. The managers shall conduct the hearing and shall make the apportionments fair and just according to benefits received from the improvements and give due credit for the work already done.

Source: SL 1957, ch 492, § 23; SL 1959, ch 452, § 18; SDC Supp 1960, § 61.1523 (4); SDCL § 46-24-53; SL 2013, ch 228, § 39.



§ 46A-14-55 Hearing and referendum on financing arrangements.

46A-14-55. Hearing and referendum on financing arrangements. For purposes of implementing the general plan of improvements, no construction or related commitments requiring district payments may be entered into, no taxes or assessments levied, no bonds issued, or other financing arrangement made relating to the general plan of improvements, unless the managers have initiated adequate hearings to clearly demonstrate the works proposed for construction and the benefits to accrue from the proposed works and have conducted a referendum in accordance with this chapter in which at least sixty percent of the eligible voters voting in the referendum vote in favor of the tax levy, bond issue, or other permissible financing arrangement. The hearing and referendum requirements specified in this section do not apply to taxes or other financing arrangements for operations, maintenance, or other district business as provided in §§ 46A-14-58 and 46A-14-69.

Source: SL 1957, ch 492, § 23; SL 1959, ch 452, § 18; SDC Supp 1960, § 61.1523 (3); SDCL § 46-24-54; SL 2011, ch 165, § 527; SL 2013, ch 228, § 40.



§ 46A-14-56 Referendum on financing arrangements--Eligibility to vote--Counting of votes.

46A-14-56. Referendum on financing arrangements--Eligibility to vote--Counting of votes. In the referendum, as provided in § 46A-14-55, the same eligibility to vote as prescribed by § 46A-14-15.1 shall govern in the case of proposed general tax levies. If special assessments are proposed, the votes of only those landowners subject to the special assessments may be counted. If the financing proposal provides for both general tax levies and special assessments, the votes applicable to the general tax and the votes applicable to the special assessments shall be counted separately and accepted separately for purposes of determining the outcome of the referendum.

Source: SL 1959, ch 452, § 18; SDC Supp 1960, § 61.1523 (3); SDCL § 46-24-55; SL 2013, ch 228, § 41.



§ 46A-14-57 Annual payments by municipality to district in lieu of tax or special assessment levies--Favorable vote by voters of municipality required.

46A-14-57. Annual payments by municipality to district in lieu of tax or special assessment levies--Favorable vote by voters of municipality required. In lieu of tax or special assessment levies in municipalities, the managers and the governing boards of municipalities may enter into contracts for annual payments by the municipality to the district. The governing boards shall include amounts sufficient to cover the annual payments to the district in the annual appropriations of the municipalities. If contractual commitments between a district and a municipality are to meet in part obligations imposed by a contract or other agreement between the district and an agency of the United States, the commitments on behalf of a municipality shall be a continuing annual obligation during the life of the contract between the district and the United States in the same manner as though the municipality had entered into the contract or agreement with the United States under provisions of § 9-36-15 or 9-43-137. In no case may the governing board of a municipality execute a contract or agreement with the managers of a district until a favorable vote by the voters of the municipality has been obtained in order that claims for payment may be paid by the municipality under provisions of § 9-42-2.

Source: SL 1957, ch 492, § 23; SL 1959, ch 452, § 18; SDC Supp 1960, § 61.1523 (5)(b); SDCL § 46-24-56; SL 1970, ch 20, § 1 (4); SL 1992, ch 60, § 2; SL 2013, ch 228, § 42.



§ 46A-14-58 Resolution approving tax or assessment levy--Detailed reports.

46A-14-58. Resolution approving tax or assessment levy--Detailed reports. After completing the apportionment of benefits and the referendum pursuant to §§ 46A-14-54 and 46A-14-55 for purposes of implementing the general plan of improvements, the managers shall prepare and by resolution approve the tax or assessment levy against landowner's land and buildings outside of the corporate limits of municipalities and shall file a detailed report of the tax or assessment levy with the appropriate county auditor. In addition, the managers shall prepare and by resolution approve the tax or assessment levy for operations, maintenance, and other district business as provided in § 46A-14-69 and file a detailed report of the tax or assessment levy with the appropriate county auditor. The county auditor shall spread the district levy upon the county tax rolls and collect the district levy in the same manner as other county taxes.

Source: SL 1957, ch 492, § 23; SL 1959, ch 452, § 18; SDC Supp 1960, § 61.1523 (5)(a); SDCL § 46-24-57; SL 2013, ch 228, § 43.



§ 46A-14-59 Assessed valuation for district tax purposes--Limitation on land taxed.

46A-14-59. Assessed valuation for district tax purposes--Limitation on land taxed. The assessed valuation for district tax purposes shall be the same assessed valuation that is used for general county levies. However, if a majority of the landowners to be taxed or assessed to finance works owns less than ten acres of land, no such landowner may be taxed or assessed against more than ten acres of land.

Source: SL 1957, ch 492, § 23; SL 1959, ch 452, § 18; SDC Supp 1960, § 61.1523 (6); SDCL, § 46-24-58; SL 1984, ch 297, § 4.



§ 46A-14-60 Annual general tax levy against land and buildings--Maximum amount.

46A-14-60. Annual general tax levy against land and buildings--Maximum amount. When adopting a financing plan or levying taxes to cover the estimated costs of district business, including costs relating to implementing the general plan of improvements, as provided in §§ 46A-14-51 and 46A-14-54 to 46A-14-59, inclusive, and operations and maintenance expense as provided in § 46A-14-66 to 46A-14-69, inclusive, no annual general tax levy against taxable land and buildings within the district may exceed the amount that can be collected by a one-mill levy. This limitation does not apply to special assessments nor to assessments required to meet payments, including interest, on district bonds.

Source: SL 1957, ch 492, § 30; SL 1959, ch 452, § 24; SDC Supp 1960, § 61.1530 (1); SDCL § 46-24-59; SL 2011, ch 165, § 528; SL 2013, ch 228, § 44.



§ 46A-14-61 Taxes collected by county officials--Delivery to district secretary-treasurer.

46A-14-61. Taxes collected by county officials--Delivery to district secretary-treasurer. After collection the appropriate county officials shall each month deliver the taxes collected on behalf of the district to the district secretary-treasurer.

Source: SL 1957, ch 492, § 23; SL 1959, ch 452, § 18; SDC Supp 1960, § 61.1523 (5)(c); SDCL, § 46-24-60.



§ 46A-14-62 Interested party aggrieved by apportionment of benefits or levy of taxes and assessments--Appeal, procedure.

46A-14-62. Interested party aggrieved by apportionment of benefits or levy of taxes and assessments--Appeal, procedure. Any interested party claiming to be aggrieved by such apportionment of the benefits or taxes or assessments levied in accordance therewith may appeal in accordance with procedures established by state law for review of tax levies.

Source: SL 1957, ch 492, § 24; SL 1959, ch 452, § 19; SDC Supp 1960, § 61.1524; SDCL, § 46-24-61.



§ 46A-14-63 No-fund warrants to pay district obligations--Limitation on amounts.

46A-14-63. No-fund warrants to pay district obligations--Limitation on amounts. Following a favorable vote by the voters as provided in § 46A-14-55 and in anticipation of tax or special assessment collections, the managers may issue no-fund warrants to pay district obligations. However, the outstanding amounts of the no-fund warrants may not exceed the product of two mills times the assessed valuation of the landowner's taxable land and buildings within the district.

Source: SL 1957, ch 492, § 30; SL 1959, ch 452, § 24; SDC Supp 1960, § 61.1530 (2); SDCL § 46-24-62; SL 2011, ch 165, § 529.



§ 46A-14-64 Long-term financing arrangement authorized by voters--Notice to landowners--Suit to set aside--Collection.

46A-14-64. Long-term financing arrangement authorized by voters--Notice to landowners--Suit to set aside--Collection. If a bond issue or other authorized long-term financing arrangement is authorized by the voters of the district, the managers shall immediately cause a written notice to be mailed to the owner or owners of each tract of land assessed of the amount of the assessment. The notice shall state that if the amount is not paid in full within thirty days after the date of the notice, bonds will be issued or payment contracts negotiated and that an assessment will be levied annually against the tract of ground for a period of not to exceed fifty years in an amount sufficient to pay the total assessment plus the interest due on the bonds. No suit to set aside the assessment may be brought after the expiration of thirty days from the date of the notice. The amount levied against each tract of land to pay for the bonds, or contract commitments, falling due each year and the interest on the bonds or contract commitments, shall be levied, certified to the proper county auditor, and collected the same as other taxes.

Source: SL 1957, ch 492, § 25; SDC Supp 1960, § 61.1525; SL 1961, ch 458; SDCL § 46-24-63; SL 2011, ch 165, § 530.



§ 46A-14-65 Amended or supplemental general plan of improvements--Special election on additional taxes or special assessments.

46A-14-65. Amended or supplemental general plan of improvements--Special election on additional taxes or special assessments. The managers may amend the general plan of improvements or adopt a supplemental plan of improvements by using, as applicable, the same provisions and procedures in §§ 46A-14-47 to 46A-14-58, inclusive, that were used to establish the initial plan of improvements. The managers may call a special election and submit to the eligible voters of the district the question of whether additional taxes or special assessment shall be levied for the purpose of raising money to cover increased costs resulting from an amended or supplemental plan of improvements which are over and above the initial plan of improvements.

Source: SL 1957, ch 492, § 26; SL 1959, ch 452, § 20; SDC Supp 1960, § 61.1526; SDCL § 46-24-64; SL 1989, ch 389, § 9; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1995, ch 253, § 9; SL 2013, ch 228, § 45.



§ 46A-14-66 Annual maintenance of watershed project--Project schedule--Budgets.

46A-14-66. Annual maintenance of watershed project--Project schedule--Budgets. Once projects from the general plan of improvements are constructed, the managers shall provide for adequate annual maintenance of the watershed project works. They shall adopt an overall project schedule of routine operation and maintenance. They shall prepare annual operation and maintenance budgets for the following calendar year in which is stated the operation and maintenance work to be done during the budget year and the estimated cost.

Source: SL 1957, ch 492, § 27; SL 1959, ch 452, § 21; SDC Supp 1960, § 61.1527; SDCL § 46-24-65; SL 2013, ch 228, § 46.



§ 46A-14-67 Annual operation and maintenance budget, provisions--Reserve fund.

46A-14-67. Annual operation and maintenance budget, provisions--Reserve fund. The annual operation and maintenance budget shall include provisions for accumulation of a reserve fund for extraordinary maintenance or operation. The amount budgeted each year for the reserve fund shall be at least ten percent of the estimated cost of the annual routine operation and maintenance. Annual increments for the reserve fund shall be budgeted whenever the balance in the accumulated reserve fund is less than the current annual operation and maintenance budget. Expenditures from the reserve fund may be made by the managers whenever, in their judgment, extraordinary operation or maintenance of the project works is necessary.

Source: SL 1957, ch 492, § 27; SL 1959, ch 452, § 21; SDC Supp 1960, § 61.1527; SDCL, § 46-24-66.



§ 46A-14-68 Repealed.

46A-14-68. Repealed by SL 1995, ch 253, § 10



§ 46A-14-69 Budgeted operation and maintenance expense--Inclusion in tax assessment list.

46A-14-69. Budgeted operation and maintenance expense--Inclusion in tax assessment list. Tax or special assessment levies in amount sufficient to cover the budgeted operation and maintenance expense for district projects and works as provided in § 46A-14-66 and other district operations and expenses shall be included by the managers in their tax assessment list as provided in § 46A-14-58, if the levies do not exceed the limitations specified in this chapter or do not exceed the amounts of taxes or special assessments voted favorably by the voters of the district.

Source: SL 1957, ch 492, § 27; SL 1959, ch 452, § 21; SDC Supp 1960, § 61.1527; SDCL § 46-24-68; SL 2011, ch 165, § 531; SL 2013, ch 228, § 47.



§ 46A-14-70 Budget--Operations and budget report--Publication--Hearing--Certification and collection of taxes and assessments.

46A-14-70. Budget--Operations and budget report--Publication--Hearing--Certification and collection of taxes and assessments. The board of managers of a watershed district shall at the time of the organization of the board and annually thereafter on a date established by the district, but before the first of October, adopt a budget and prepare an operations and budget report. The report shall present estimates and itemizations of all the expenses and obligations of the water development district. Before approval of the budget by the district board of managers, a public hearing shall be held. Notice of the hearing shall be published once each week for two successive weeks in the watershed district's official newspapers. With the first notice, the budget shall be published in a form approved by the auditor general. At the conclusion of the hearing, the board of managers may eliminate or amend any portion of the budget before adoption.

On or before the first day of October in each year and after the watershed district's budget hearing, the managers shall certify to the county auditor of the county in which the land is located, all taxes and assessments against the landowners' lands and buildings in the district. Extension of the taxes and assessments upon the tax and assessment lists shall be made as specified in § 46A-14-58. The taxes and assessments shall be collected in the same manner as other county taxes and assessments, and shall be deposited with the secretary-treasurer of the watershed district, who shall place them in the depository designated by the managers. The taxes and assessments shall be disbursed according to § 46A-14-75.

Source: SL 1957, ch 492, § 33; SL 1959, ch 452, § 27; SDC Supp 1960, § 61.1533; SDCL § 46-24-69; SL 2011, ch 165, § 532; SL 2013, ch 228, § 48.



§ 46A-14-71 Contributions by board of county commissioners to watershed district supplies, labor, and equipment.

46A-14-71. Contributions by board of county commissioners to watershed district supplies, labor, and equipment. The board of county commissioners may contribute to watershed districts supplies, labor, and equipment to benefit the county highway system, for maintenance of flood control, water management, and erosion control measures. The contributions to the districts shall be paid for from the general fund.

Source: SDC 1939, § 12.0617 (14) as added by SL 1961, ch 30; SDCL, § 46-24-70; SL 1985, ch 77, § 30.



§ 46A-14-72 Acquisition of real estate or easement therein by watershed district--Purchase--Condemnation, appraisal of premises involved.

46A-14-72. Acquisition of real estate or easement therein by watershed district--Purchase--Condemnation, appraisal of premises involved. The watershed district may purchase such real estate or easement therein as it may need and if it cannot agree on the purchase price on any needed real estate or easement therein, it may condemn the same. If the watershed district finds it expedient or necessary for the maintenance of any part of its improvement already constructed to add thereto further construction in the nature of settling basins, conservation lakes, or other improvements, the watershed district, if not able to agree with the landowner on the terms for the acquisition of the interest in land needed or the yearly cash rental of any premises taken and used for such purpose, may condemn for the purpose of fixing the amount to be paid for the interest in the land or the yearly rental for the land so taken. The appraisal of the premises involved shall be made by a committee composed of the aggrieved, a district manager, and these two shall elect a third member. If the watershed district takes or damages the real estate of any minor or protected person, the conservator of such minor or protected person may agree and settle with the watershed district for all damages or claims by reason of taking such real estate or easement, and may give valid releases and discharge therefor.

Source: SL 1957, ch 492, § 28; SL 1959, ch 452, § 22; SDC Supp 1960, § 61.1528; SDCL, § 46-24-71; SL 1993, ch 213, § 246.



§ 46A-14-73 Contracts between district and others--Purposes--Referendum by voters where contract will require increased taxes or assessments.

46A-14-73. Contracts between district and others--Purposes--Referendum by voters where contract will require increased taxes or assessments. The managers may enter into contracts or other arrangements with any agency of the United States government; with persons, railroads, or other corporations; with public and municipal corporations and the state government of this state; or with drainage, soil and water conservation, conservancy, sewer, park, sanitary, reclamation, public power, public power and irrigation, watershed, or other improvement districts, in this or other states, for cooperation, or assistance in constructing, maintaining, using, and operating the works of the districts, the waters of the districts, or in minimizing or preventing damage to the properties, works, and improvements of the districts from soil erosion; or for making surveys and investigations or reports on the surveys and investigations. However no contract or agreement for purposes of implementing the general plan of improvements that will require the levy of increased taxes or assessments may be signed by the managers without submitting the increased taxes or assessments to the eligible voters of the watershed district for approval.

Source: SL 1957, ch 492, § 29; SL 1959, ch 452, § 23; SDC Supp 1960, § 61.1529; SDCL § 46-24-72; SL 2011, ch 165, § 533; SL 2013, ch 228, § 49.



§ 46A-14-74 Funds of district--Deposit by secretary-treasurer in approved depository--Warrants.

46A-14-74. Funds of district--Deposit by secretary-treasurer in approved depository--Warrants. All funds of the district shall be deposited by the district secretary-treasurer in a depository designated and approved by the managers at a regular meeting, and all warrants as provided for in § 46A-14-75, shall be drawn on the watershed district.

Source: SL 1957, ch 492, § 32; SL 1959, ch 452, § 26; SDC Supp 1960, § 61.1532; SDCL, § 46-24-73.



§ 46A-14-75 Claims against district--Payment by warrant or order--Registration.

46A-14-75. Claims against district--Payment by warrant or order--Registration. All claims against watershed districts shall be paid by warrants or orders drawn on the district secretary-treasurer, signed by the chair of the district and countersigned by its secretary-treasurer. When warrants or orders have been issued and delivered, they may be presented to the treasurer of the watershed district. If necessary, the treasurer shall endorse them "not paid for want of funds." These orders or warrants shall be registered by the secretary-treasurer in order of presentation and shall draw interest per year at a rate negotiated by the parties from the date of registration. They shall be registered by the district secretary-treasurer in anticipated receipt of watershed district taxes or assessments due the district.

Source: SL 1957, ch 492, § 31; SL 1959, ch 452, § 25; SDC Supp 1960, § 61.1531; SDCL § 46-24-74; SL 1983, ch 28, § 63; SL 2011, ch 165, § 534.



§ 46A-14-76 Services performed by county officials and Board of Water and Natural Resources free of charge.

46A-14-76. Services performed by county officials and Board of Water and Natural Resources free of charge. All county officials shall perform the services outlined in this chapter free of charges to the district. The services of the Board of Water and Natural Resources as provided in this chapter, also shall be free of charges to the district.

Source: SL 1957, ch 492, § 32; SL 1959, ch 452, § 26; SDC Supp 1960, § 61.1532; SDCL, § 46-24-75.



§ 46A-14-77 Annual reports of district engineer, secretary, and managers.

46A-14-77. Annual reports of district engineer, secretary, and managers. The engineer of the district shall make a full report to the managers each year or more often if necessary. At the end of each year the secretary-treasurer shall make a report to the managers. The managers shall annually make and file a report of financial conditions of the district, the status of all projects and work, the business transacted by the district, and other matters affecting the interests of the district.

Source: SL 1957, ch 492, § 19; SDC Supp 1960, § 61.1519; SDCL § 46-24-76; SL 1995, ch 253, § 11; SL 2013, ch 228, § 50.



§ 46A-14-78 to 46A-14-79.1. Repealed.

46A-14-78 to 46A-14-79.1. Repealed by SL 2013, ch 228, §§ 51 to 53.



§ 46A-14-80 Operation of watershed district, investigation by board--Hearings, order to correct detrimental operation--Enforcement of order by injunction.

46A-14-80. Operation of watershed district, investigation by board--Hearings, order to correct detrimental operation--Enforcement of order by injunction. The Board of Water and Natural Resources may at any time investigate the operations of any watershed district and if it discovers such operations are detrimental to the proper utilization of waters or existing rights or that the conduct of the operations as to the waters in the particular district are not being conducted in a manner which the board believes is providing the greatest utilization of such waters, then the board may in its discretion hold a hearing to develop the necessary facts and information. Thereupon, if the board decides that affirmative action is required to correct the practices engaged in by such district the board shall order the managers to correct the detrimental operation. In case of failure by the managers to make the corrections ordered, the board is empowered to procure an order from a court of competent jurisdiction to prevent the district from further engagement in such detrimental operations.

Source: SL 1957, ch 492, § 20; SL 1959, ch 452, § 15; SDC Supp 1960, § 61.1520; SDCL, § 46-24-79.



§ 46A-14-81 Dissolution of district where federal watershed project not certified infeasible--Special election--Notice--Ballots.

46A-14-81. Dissolution of district where federal watershed project not certified infeasible--Special election--Notice--Ballots. After a watershed district has been in existence for at least five years and contains a federal watershed project that has not been certified infeasible by the state conservationist of the United States Natural Resources Conservation Service, whenever twenty-five percent of the eligible voters of the district petition the managers to call a special election to submit to the eligible voters of the watershed district a proposition to vote on the discontinuance of the watershed district and a settlement of its bonded and other indebtedness, the managers shall call a special election for those purposes and shall publish notice of the election in a legal newspaper of general circulation in the county or counties in the watershed district once each week for three consecutive publications. The notice shall state that an election is to be held to determine whether the watershed district should be dissolved. The ballots shall read as follows:

For dissolution of (Name) Watershed District ()

Against dissolution of (Name) Watershed District ()

Source: SL 1957, ch 492, § 34; SL 1959, ch 452, § 28; SDC Supp 1960, § 61.1534; SDCL § 46-24-80; SL 1980, ch 312, § 1; SL 1989, ch 389, § 10; SL 2013, ch 228, § 54.



§ 46A-14-82 Dissolution of district--Federal project not certified infeasible--Special election--Percent required to dissolve--Notice to creditors--Auction--Proration of funds remaining.

46A-14-82. Dissolution of district--Federal project not certified infeasible--Special election--Percent required to dissolve--Notice to creditors--Auction--Proration of funds remaining. If sixty percent of the votes cast under the provisions of § 46A-14-81 are for dissolution, the managers shall immediately notify all persons having claims against the district in whatever form they may exist. The real and personal property of the district shall be sold by auction to the highest bidder, as directed by the managers. After all obligations have been met, the remaining funds, if any, shall be prorated back to the landowners in proportion to their last year of assessment.

Source: SL 1957, ch 492, § 34; SL 1959, ch 452, § 28; SDC Supp 1960, § 61.1534; SDCL, § 46-24-81; SL 1980, ch 312, § 3; SL 1988, ch 367, § 4.



§ 46A-14-83 Dissolution of district--Federal project not certified infeasible--Proposal defeated, three years before another vote on question.

46A-14-83. Dissolution of district--Federal project not certified infeasible--Proposal defeated, three years before another vote on question. If the vote authorized by § 46A-14-81 is against dissolution there may not be another vote for three years.

Source: SL 1957, ch 492, § 34; SL 1959, ch 452, § 28; SDC Supp 1960, § 61.1534; SDCL, § 46-24-82; SL 1980, ch 312, § 3.



§ 46A-14-84 Request that federal project be certified infeasible.

46A-14-84. Request that federal project be certified infeasible. A watershed district board may request that the state conservationist of the United States Natural Resources Conservation Service certify a federal project as infeasible. If the project is certified as infeasible, the district board may proceed to dissolve the district under the provisions outlined in §§ 46A-14-85 to 46A-14-89, inclusive.

Source: SL 1980, ch 312, § 4; SDCL Supp, § 46-24-82.1; SL 2013, ch 228, § 55.



§ 46A-14-85 Dissolution of district where federal watershed project certified infeasible.

46A-14-85. Dissolution of district where federal watershed project certified infeasible. If a watershed district's federal project is certified as infeasible, the district board may vote to dissolve the district. If a majority of board members vote for dissolution, a written statement of intent to dissolve the district shall be submitted to the State Conservation Commission for approval.

Source: SL 1980, ch 312, § 5; SDCL Supp, § 46-24-82.2; SL 2013, ch 228, § 56.



§ 46A-14-86 Public hearing--Publication of notice.

46A-14-86. Public hearing--Publication of notice. Before action by the State Conservation Commission as provided in § 46A-14-85, a public hearing open to all eligible voters in the watershed district shall be held by the commission to determine public feeling within the district. The district board may conduct an informal vote to determine voter opinion on dissolution if the board feels a vote is necessary. Notice of the meeting shall be published by the watershed district board in the major newspaper in the district at least once a week for at least two weeks before the meeting.

Source: SL 1980, ch 312, § 6; SDCL Supp, § 46-24-82.3; SL 2013, ch 228, § 57.



§ 46A-14-87 State Conservation Commission determination on proposed dissolution.

46A-14-87. State Conservation Commission determination on proposed dissolution. After the public hearing required by § 46-14-86, the State Conservation Commission shall determine whether the proposed dissolution is to be allowed. In making its determination, the commission shall consider written and verbal reports by the watershed district board, the public attitude displayed at the public hearing, and all other information the members of the commission deem relevant. At least one watershed district board member shall be present at the commission meeting to testify.

Source: SL 1980, ch 312, § 7; SDCL Supp, § 46-24-82.4; SL 2013, ch 228, § 58.



§ 46A-14-88 Effective date of dissolution.

46A-14-88. Effective date of dissolution. If the members of the State Conservation Commission choose to approve a watershed district dissolution, the dissolution is effective thirty days from the date of the commission meeting. Notice of the dissolution of a watershed district shall be sent to the secretary of state.

Source: SL 1980, ch 312, § 8; SDCL Supp, § 46-24-82.5; SL 2013, ch 228, § 59.



§ 46A-14-89 Division and apportionment of funds and assets of dissolved district.

46A-14-89. Division and apportionment of funds and assets of dissolved district. All funds and assets of a dissolved watershed district shall be divided among all conservation districts lying at least partially within the dissolved district. The funds and assets shall be apportioned on the basis of each conservation district's land area in areas within the dissolved district. The requirements of this section relating to the division and apportionment of watershed district funds and assets do not apply to any watershed district that is abolished pursuant to § 46A-14-33 in conjunction with combining the watershed district with another watershed district or annexing additional areas to the watershed district.

Source: SL 1980, ch 312, § 9; SDCL Supp, § 46-24-82.6; SL 2013, ch 228, § 60.



§ 46A-14-90 Repealed.

46A-14-90. Repealed by SL 2013, ch 228, § 61.



§ 46A-14-91 Vested rights protected.

46A-14-91. Vested rights protected. Nothing in this chapter in any way may affect the vested water or drainage rights of any person, governmental subdivision or public corporation organized or in existence prior to July 1, 1957.

Source: SL 1957, ch 492, § 35; SDC Supp 1960, § 61.1535; SDCL, § 46-24-83; SL 1985, ch 364, § 3.



§ 46A-14-92 Repealed.

46A-14-92. Repealed by SL 2013, ch 228, § 62.



§ 46A-14-93 , 46A-14-94. Repealed.

46A-14-93, 46A-14-94. Repealed by SL 2012, ch 220, § 3, eff. Jan. 20, 2015.






Chapter 15 - Missouri River Development

§ 46A-15-1 Cooperation with other governmental agencies in promotion and development--Authority of Governor.

46A-15-1. Cooperation with other governmental agencies in promotion and development--Authority of Governor. The Governor is authorized to cooperate in behalf of the state with other states and with the federal government in the promotion of and development of the Missouri River as an agency to produce cheap power, create irrigational opportunity, lessen the cost of transportation by navigation thereof, and curtail the destructive effects of erosion and the carrying forward of silt and aid in the control of flood waters thereof.

Source: SDC 1939, § 55.4801; SDCL, § 46-27-1.



§ 46A-15-2 Disbursement of funds.

46A-15-2. Disbursement of funds. The Governor may use funds appropriated by the Legislature or which may be received from any other source for such specific purpose in carrying out the provisions and intent of § 46A-15-1. The funds shall be disbursed by warrant of the state auditor upon the state treasurer upon vouchers approved by the Governor.

Source: SDC 1939, § 55.4802; SDCL § 46-27-2; SL 2011, ch 165, § 535.



§ 46A-15-3 Repealed.

46A-15-3. Repealed by SL 1988, ch 368



§ 46A-15-4 Improving navigation on Missouri river--Expenditure of funds by counties upon voter approval--Appropriations.

46A-15-4. Improving navigation on Missouri river--Expenditure of funds by counties upon voter approval--Appropriations. The county commissioners of any county bordering the Missouri River may, upon an affirmative vote of the qualified voters of the county, expend money for the purpose of improving navigation on the river where the river borders the county. The funds shall be expended in conjunction with appropriations made by the United States government in proportionate amounts as may be agreed upon by the county board of commissioners and the chief of engineers of the United States Army for the purpose of aiding in the securing of a permanent navigable channel in the river. The funds shall be expended in accordance with plans conforming to the character and approved methods of improvement of the river as determined by the chief of engineers of the United States Army.

The county commissioners may appropriate moneys out of the general funds of the county available for county purposes to meet the expense of any such improvements.

Source: SDC 1939, § 12.2902; SDCL § 46-27-4; SL 2011, ch 165, § 536.



§ 46A-15-5 Settlement of state claim relating to Pick-Sloan Missouri Basin Program authorized--Damages and obligations enumerated.

46A-15-5. Settlement of state claim relating to Pick-Sloan Missouri Basin Program authorized--Damages and obligations enumerated. The state shall proceed as quickly as possible to enact and implement at the state and federal levels a settlement, pursuant to §§ 46A-15-5 to 46A-15-14, inclusive, of South Dakota's claims resulting from damages and unfulfilled federal obligations to South Dakota relating to the Pick-Sloan Missouri Basin Program created by the Congress of the United States in the 1944 Flood Control Act. The damages and obligations include, but are not limited to, the loss of nearly five hundred thirty thousand acres of land inundated in South Dakota by four Pick-Sloan dams constructed in South Dakota, failure of the federal government to honor its commitment to develop nine hundred seventy-two thousand acres of Pick-Sloan irrigation in South Dakota, a grossly inequitable distribution of Pick-Sloan benefits and costs among the states of the Missouri Basin, significant environmental and bank erosion damages caused by the construction and operation of the Pick-Sloan dams, the loss to South Dakota's economy of more than one billion one hundred million dollars in foregone economic activity because of the removal from production of inundated lands, and the loss of future opportunity for development by the state of the resources of the Missouri River.

Source: SL 1988, ch 369, § 1.



§ 46A-15-6 Settlement framework--Short-term objectives.

46A-15-6. Settlement framework--Short-term objectives. South Dakota's Pick-Sloan settlement framework shall consist of short-term objectives enumerated in this section, long-term objectives pursuant to § 46A-15-7, and the Missouri River cost recovery program pursuant to § 46A-15-9. The short-term objectives shall include, at federal expense, the projects and total project costs enumerated in this section, subject to nonfederal cost-sharing requirements established by Congress and agreed to by the Governor or his designated agents and the appropriate local project sponsors. The short-term objectives and the estimated 1986 costs, subject to adjustments as needed, to achieve such objectives are as follows:

(1) Completion of the following projects already under construction:

(a) The Belle Fourche Irrigation Rehabilitation Project at forty-two million two hundred thousand dollars remaining total cost;

(b) The WEB Rural Water Development Project at twenty-five million dollars remaining total cost;

(2) Development of the following projects proposed for construction, for which planning has been completed:

(a) The Lake Andes-Wagner/Yankton Sioux (Marty II) Irrigation Project at one hundred sixty-five million dollars total cost;

(b) The Mni Wiconi Rural Water System at one hundred million dollars total cost;

(3) Development of the following projects proposed for construction for which further planning is required:

(a) Multipurpose water supply and irrigation features of the Gregory County Hydroelectric Pumped Storage Facility at one hundred million dollars total cost;

(b) James River Flood Control at twenty million dollars total cost;

(c) The Mid-Dakota Rural Water System at one hundred million dollars total cost;

(d) Missouri River Fish and Wildlife Mitigation at thirty-five million dollars total cost;

(e) Missouri River Streambank Erosion Control at seventy-five million dollars total cost;

(f) Integration into the Pick-Sloan program for Missouri River Riverside Irrigation Projects at five million dollars for federal study purposes, subject to recommendation by the Missouri River Cost Recovery Authority;

(g) Rural and municipal water systems at one hundred million dollars total cost; and

(h) Lewis and Clark Rural Water System at one hundred million dollars total cost.
Source: SL 1988, ch 369, § 2; SL 1990, ch 365; SL 1992, ch 254, § 15.



§ 46A-15-7 Long-term objectives.

46A-15-7. Long-term objectives. The long-term objectives of the Pick-Sloan settlement shall include the future development of irrigation and hydroelectric power projects when conditions are appropriate for such development. Any final settlement of South Dakota's Pick-Sloan claims shall fulfill the long-term objectives as recommended by the Board of Water and Natural Resources in its report to the Governor entitled "South Dakota Missouri River Pick-Sloan Water Initiative", December 1987.

Source: SL 1988, ch 369, § 3; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-15-8 Authorization of additional future projects not precluded.

46A-15-8. Authorization of additional future projects not precluded. Nothing in §§ 46A-15-5 to 46A-15-14, inclusive, is intended, nor may be construed, to preclude the state, any Indian tribes or any other eligible entity from seeking Congressional authorization and appropriation to plan, design, and construct additional projects in the future. Nothing in §§ 46A-15-5 to 46A-15-14, inclusive, prevents the authorization of other projects as units of the Pick-Sloan Missouri Basin Program.

Source: SL 1988, ch 369, § 4.



§ 46A-15-9 Missouri River cost recovery program established as part of settlement--Use of revenue.

46A-15-9. Missouri River cost recovery program established as part of settlement--Use of revenue. There is hereby established as a part of South Dakota's Pick-Sloan settlement the Missouri River cost recovery program to provide revenues to the state using the resources of the Pick-Sloan system. Such revenues shall be deposited in the water and environment fund established pursuant to § 46A-1-60 and shall be used to meet water project cost-sharing requirements and for contemporary and future state and local water projects and resource management activities in South Dakota.

Source: SL 1988, ch 369, § 5; SL 1992, ch 254, § 8.



§ 46A-15-10 Legislative finding as to Missouri River cost recovery program--Authorized as preferred, priority state objective.

46A-15-10. Legislative finding as to Missouri River cost recovery program--Authorized as preferred, priority state objective. The Legislature finds that the following water resources project is necessary for the general welfare of the people of the state and authorizes the project pursuant to § 46A-1-2 to be included in the state water resources management system to serve as a preferred, priority objective of the state: Missouri River cost recovery program.

Source: SL 1988, ch 369, § 6.



§ 46A-15-11 Missouri River cost recovery authority established--Recommendation of options by authority--Limits on recommended options.

46A-15-11. Missouri River cost recovery authority established--Recommendation of options by authority--Limits on recommended options. There is hereby established the Missouri River cost recovery authority to evaluate, analyze, and recommend options, including, but not limited to, state-financed upgrading of Pick-Sloan hydroelectric power generation facilities, integration into the Pick-Sloan program of Missouri River riverside irrigation projects and state-financed development of hydroelectric pumped storage facilities, such as the Gregory County hydroelectric pumped storage facility, under the Missouri River cost recovery program for providing revenues to the state. However, any option recommended by the authority may not result in increased rates for consumers of existing federal hydropower, may not affect the eligibility under federal law for existing hydropower, and may not impair long-term wholesale power supply contracts.

Source: SL 1988, ch 369, § 7.



§ 46A-15-12 Composition of authority--Chairman--Submission of recommendations--Dissolution.

46A-15-12. Composition of authority--Chairman--Submission of recommendations--Dissolution. The Missouri River cost recovery authority shall be composed of nine members: two at-large members appointed by the Governor, two members of the Board of Water and Natural Resources appointed by the Governor, two members of the Legislature appointed by the Governor, one member appointed by the South Dakota Rural Electric Association, one member appointed by the South Dakota Municipal Electric Association, and one member appointed by the investor owned electric companies of South Dakota. The Governor shall appoint the chairman of the authority from among its membership. The authority shall submit its recommendations to the Governor and the Legislature during the 1989 Legislative Session, at which time the authority shall be dissolved, unless otherwise directed by the Legislature.

Source: SL 1988, ch 369, § 8; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-15-13 Expenses of members--Staff services--Payment of expenses incurred.

46A-15-13. Expenses of members--Staff services--Payment of expenses incurred. No member of the Missouri River cost recovery authority may receive any compensation for services rendered under §§ 46A-15-5 to 46A-15-14, inclusive. Members shall be reimbursed for per diem and necessary expenses incurred in connection with the duties and powers of the Missouri River cost recovery authority. All staff services required by the authority shall be provided by the Department of Environment and Natural Resources. All expenses incurred in carrying out the work of the authority, including the per diem and travel expenses of the authority members and staff, shall be paid out of funds appropriated or otherwise made available to the authority.

Source: SL 1988, ch 369, § 9; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-15-14 Governor authorized to negotiate, make agreements, with federal government.

46A-15-14. Governor authorized to negotiate, make agreements, with federal government. The Governor may enter into negotiations and subsequent agreements with Congress and the federal government for resolution of South Dakota's Pick-Sloan entitlements.

Source: SL 1988, ch 369, § 10.






Chapter 16 - Minnesota Boundary Waters

§ 46A-16-1 South Dakota-Minnesota Boundary Waters Commission--Creation--Composition.

46A-16-1. South Dakota-Minnesota Boundary Waters Commission--Creation--Composition. There is hereby created an interstate commission to be known as the South Dakota-Minnesota Boundary Waters Commission, which shall consist of the secretaries of the Departments of Water and Natural Resources and Game, Fish and Parks of South Dakota and the commissioner of natural resources and the director of the pollution control agency of Minnesota, or their legal successors, and an engineer appointed by the mutual consent of the Governors of South Dakota and Minnesota for a period of four years.

Source: SL 1939, ch 294, § 1; SDC Supp 1960, § 55.5301; SDCL, § 46-29-1; SL 1980, ch 313, § 1.



§ 46A-16-2 Repealed.

46A-16-2. Repealed by SL 2015, ch 192, § 5.



§ 46A-16-3 Legal advisers to commission.

46A-16-3. Legal advisers to commission. The attorneys general of both states shall act as legal advisers of the South Dakota-Minnesota Boundary Waters Commission.

Source: SL 1939, ch 294, § 6; SDC Supp 1960, § 55.5306; SDCL, § 46-29-2.



§ 46A-16-4 Plan for controlling levels of boundary waters.

46A-16-4. Plan for controlling levels of boundary waters. The South Dakota-Minnesota Boundary Waters Commission may investigate and determine the most desirable and beneficial levels of boundary waters artificially controlled and may prescribe a plan for controlling and regulating the water levels.

Source: SL 1939, ch 294, § 2; SDC Supp 1960, § 55.5302 (1); SDCL § 46-29-3; SL 2011, ch 165, § 537.



§ 46A-16-5 Hearings on desirable water level and plan of regulation--Orders.

46A-16-5. Hearings on desirable water level and plan of regulation--Orders. The South Dakota-Minnesota Boundary Waters Commission may hold hearings and take evidence that is presented, either after complaint or upon its own initiative, as to the desirability of any water level and plan of regulation and may make orders concerning the water level and plan of regulation as in the opinion of the commission are for the best interests of the public.

Source: SL 1939, ch 294, § 2; SDC Supp 1960, § 55.5302 (4); SDCL § 46-29-4; SL 2011, ch 165, § 538.



§ 46A-16-6 Hearings by commission--Time and place--Publication of notice--Final orders of commission, publication.

46A-16-6. Hearings by commission--Time and place--Publication of notice--Final orders of commission, publication. Said hearings shall be held at such time and place as may be designated by the South Dakota-Minnesota Boundary Waters Commission in either state, in any county affected by the subject matter. At least two weeks' publication notice of said hearings shall be given by publication of the notice in all legal newspapers in each county bordering on the boundary waters which may be affected by the subject matter of said hearings. All final orders of the commission shall be published once each week for two consecutive weeks in a legal newspaper in each county bordering on the boundary waters which may be affected thereby. The printer's affidavit of publication of all notices and orders shall be filed with the commission.

Source: SL 1939, ch 294, § 3; SDC Supp 1960, § 55.5303; SL 1961, ch 278, § 1; SDCL, § 46-29-5.



§ 46A-16-7 Orders to further purposes of chapter.

46A-16-7. Orders to further purposes of chapter. The South Dakota-Minnesota Boundary Waters Commission may make orders necessary to further the purposes of this chapter.

Source: SL 1939, ch 294, § 2; SDC Supp 1960, § 55.5302 (3); SDCL § 46-29-6; SL 2011, ch 165, § 539.



§ 46A-16-8 Investigations, surveys and hearings--Procedure for conduct.

46A-16-8. Investigations, surveys and hearings--Procedure for conduct. The South Dakota-Minnesota Boundary Waters Commission may prescribe procedure for the conduct of its investigations, surveys, and hearings.

Source: SL 1939, ch 294, § 2; SDC Supp 1960, § 55.5302 (2); SDCL, § 46-29-7; SL 1993, ch 256, § 87.



§ 46A-16-9 Order of determination of commission regulating water levels--Appeal by aggrieved party to circuit court--Notice of appeal, service--Appeal from judgment of district court to Supreme Court.

46A-16-9. Order of determination of commission regulating water levels--Appeal by aggrieved party to circuit court--Notice of appeal, service--Appeal from judgment of district court to Supreme Court. Any party aggrieved by any order of determination of the South Dakota-Minnesota Boundary Waters Commission establishing or regulating water levels as above provided for may appeal therefrom to the district court or circuit court as the case may be of any county in either state in which the subject matter of the order of determination is wholly or partially located or to the district court of the county in either state where the capital thereof is located. Notice of appeal must be served upon the commission or any member thereof, within thirty days from the last date of publication of the order appealed from. Appeals may likewise be taken from the judgments of the district court to the Supreme Court of its respective state.

Source: SL 1939, ch 294, § 8; SDC Supp 1960, § 55.5308; SDCL, § 46-29-8.



§ 46A-16-10 Injunction restraining violation of order or notice of commission.

46A-16-10. Injunction restraining violation of order or notice of commission. The South Dakota-Minnesota Boundary Waters Commission may, upon verified petition, apply to the district court or circuit court in either state as the case may be, in any county affected by the subject matter, for an injunction restraining the violation of any order or notice made by it pursuant to the provisions of this chapter.

Source: SL 1939, ch 294, § 6; SDC Supp 1960, § 55.5306; SDCL, § 46-29-9; SL 1993, ch 256, § 88.



§ 46A-16-11 Expenses not to be incurred without adequate appropriation.

46A-16-11. Expenses not to be incurred without adequate appropriation. The South Dakota-Minnesota Boundary Waters Commission may not incur any obligation for expenses except after an adequate legislative appropriation.

Source: SL 1939, ch 294, § 5; SDC Supp 1960, § 55.5305; SDCL § 46-29-10; SL 2011, ch 165, § 540.



§ 46A-16-12 Construction of artificial controls to maintain boundary water levels.

46A-16-12. Construction of artificial controls to maintain boundary water levels. The Game, Fish and Parks Commission may participate with the state of Minnesota in the construction of artificial controls deemed necessary to maintain the most desirable and beneficial levels of boundary waters as determined by the South Dakota-Minnesota Boundary Waters Commission. The Game, Fish and Parks Commission may expend funds for that purpose.

Source: SL 1953, ch 114; SDC Supp 1960, § 55.5309; SDCL § 46-29-11; SL 2011, ch 165, § 541.



§ 46A-16-13 Big Stone lake water level--Maintenance, operation, and discharge limitation of Big Stone control dam.

46A-16-13. Big Stone lake water level--Maintenance, operation, and discharge limitation of Big Stone control dam. It is hereby determined that the most desirable and beneficial level for the waters of Big Stone Lake from May first to October first of each year is elevation 967, project datum. The South Dakota-Minnesota Boundary Waters Commission, the South Dakota secretary of game, fish and parks and the Minnesota commissioner of conservation shall maintain and operate the Big Stone Control Dam in conformance herewith. Water discharges from the control dam may not exceed one hundred cubic feet per second unless it is determined to be impracticable to do so by the South Dakota-Minnesota Boundary Commission, the South Dakota secretary of game, fish and parks and the Minnesota commissioner of conservation.

Source: SDC 1939, § 55.5309 as enacted by SL 1961, ch 278, § 2; SDCL, § 46-29-12; SL 1981, ch 325, § 1.



§ 46A-16-14 Concurrence of Minnesota necessary to make chapter effective.

46A-16-14. Concurrence of Minnesota necessary to make chapter effective. This chapter shall become effective immediately after the passage of an act in substantial conformance herewith by the Legislature of Minnesota.

Source: SL 1939, ch 294, § 7; SDC Supp 1960, § 55.5307; SDCL, § 46-29-13.



§ 46A-16-15 Lake protection and rehabilitation projects--Commission powers.

46A-16-15. Lake protection and rehabilitation projects--Commission powers. The South Dakota-Minnesota Boundary Waters Commission may plan, coordinate, hold public hearings on, and propose lake protection and rehabilitation projects for boundary water lakes. The commission may accept and distribute grants from any source for the purposes set forth in this section. The commission shall seek the advice of local units of government and encourage them to voluntarily implement projects proposed by the commission and to enter into agreements with one another for that purpose.

Source: SL 1980, ch 313, § 2; SL 1981, ch 325, § 2; SDCL Supp, § 46-29-14.



§ 46A-16-16 Local advisory committees for lake projects.

46A-16-16. Local advisory committees for lake projects. The South Dakota-Minnesota Boundary Waters Commission shall establish a local advisory committee for each lake protection and rehabilitation project. The committee shall consist of a majority of locally elected officials of governmental units within the lake watershed including tribal government.

Source: SL 1980, ch 313, § 3; SDCL Supp, § 46-29-15.






Chapter 17 - Belle Fourche River Compact

§ 46A-17-1 Compact with Wyoming--Ratification and approval--Text of compact.

46A-17-1. Compact with Wyoming--Ratification and approval--Text of compact. Ratification and approval is hereby given to the Belle Fourche River Compact as signed at the city of Cheyenne in the state of Wyoming on the eighteenth day of February, A. D. 1943, by L. C. Bishop, the state engineer and interstate streams commissioner of the state of Wyoming, and the above-named assistant commissioners, under and in accordance with the authority of the act of the Twenty-sixth Wyoming Legislature approved on the twenty-fourth day of February, 1941, entitled "An Act relating to the appointment of Interstate Streams Commissioner and assistant Commissioners to negotiate agreements relative to interstate streams and providing for the Governor of Wyoming to notify the Governors of other states as to the appointment of said Commissioner, detailing the authority of said Commissioner," which compact was also signed by the duly authorized commissioners of the State of South Dakota and approved by the representative of the United States, which Belle Fourche River Compact is in full as follows:

BELLE FOURCHE RIVER COMPACT

The states of South Dakota and Wyoming, parties signatory to this compact (hereinafter referred to as South Dakota and Wyoming, respectively, or individually as a state, or collectively as the states), have resolved to conclude a compact as authorized under the act of Congress of February 26, 1927, chapter 216, 44 Stat. 1247, and, after negotiations participated in by the following named state commissioners, For South Dakota: M. Q. Sharpe, G. W. Morsman, S. G. Mortimer, W. D. Buchholz. For Wyoming: L. C. Bishop, Samuel McKean, L. H. Robinson, Mrs. E. E. McKean and by Howard R. Stinson, appointed as the representative of the United States of America, have agreed upon the following articles, to wit:

ARTICLE I

A. The major purposes of this compact are to provide for the most efficient use of the waters of the Belle Fourche River Basin (hereinafter referred to as the basin) for multiple purposes; to provide for an equitable division of such waters; to remove all causes, present and future, which might lead to controversies; to promote interstate comity; to recognize that the most efficient utilization of the waters within the basin is required for the full development of the basin; and to promote joint action by the states and the United States in the efficient use of water and the control of floods.

B. The physical and other conditions peculiar to the basin constitute the basis for this compact; and none of the states hereby, nor the Congress of the United States by its consent, concedes that this compact establishes any general principle or precedent with respect to any other interstate stream.

C. Either state and all others using, claiming or in any manner asserting any right to the use of the waters of the Belle Fourche River under the authority of that state, shall be subject to the terms of this compact.

ARTICLE II

As used in this compact:

A. The term, Belle Fourche River, shall mean and include the Belle Fourche River and all its tributaries originating in Wyoming.

B. The term, basin, shall mean that area in South Dakota and Wyoming which is naturally drained by the Belle Fourche River, and all its tributaries.

C. The term, beneficial use, is herein defined to be that use by which the water supply of a drainage basin is depleted when usefully employed by the activities of man, and includes water lost by evaporation, and other natural causes from streams, canals, ditches, irrigated areas, and reservoirs.

D. Where the name of the state or the term, state or states, is used, these shall be construed to include any person or entity of any nature whatsoever using, claiming, or in any manner asserting any right to the use of the waters of the Belle Fourche River under the authority of that state.

ARTICLE III

It shall be the duty of the two states to administer this compact through the official in each state who is now or may hereafter be charged with the duty of administering the public water supplies, and to collect and correlate through such officials the data necessary for the proper administration of the provisions of this compact. Such officials may, by unanimous action, adopt rules and regulations consistent with the provisions of this compact.

The United States geological survey, or whatever federal agency may succeed to the functions and duties of that agency, in so far as this compact is concerned, shall collaborate with the officials of the states charged with the administration of this compact in the execution of the duty of such officials in the collection, correlation, and publication of information necessary for the proper administration of this compact.

ARTICLE IV

Each state shall itself or in conjunction with other responsible agencies cause to be established, maintained, and operated such suitable water gauging stations as it finds necessary to administer this compact.

ARTICLE V

A. Wyoming and South Dakota agree that the unappropriated waters of the Belle Fourche River as of the date of this compact shall be allocated to each state as follows: ninety percent to South Dakota; ten percent to Wyoming; provided, that allocations to Wyoming shall be exclusive of the use of these waters for domestic and stock use, and Wyoming shall be allowed unrestricted use for these purposes, except that no reservoir for such use shall exceed twenty acre-feet in capacity. For storage of its allocated water, Wyoming shall have the privilege of purchasing at cost not to exceed ten percent of the total storage capacity of any reservoir or reservoirs constructed in Wyoming for irrigation of lands in South Dakota, or may construct reservoirs itself for the purpose of utilizing such water. Either state may temporarily divert, or store for beneficial use, any unused part of the above percentages allotted to the other, but no continuing right shall be established thereby.

B. Rights to the use of the waters of the Belle Fourche River, whether based on direct diversion or storage, are hereby recognized as of the date of this compact to the extent these rights are valid under the law of the state in which the use is made, and shall remain unimpaired hereby. These rights, together with the additional allocations made under A of this article, are agreed to be an equitable apportionment between the states of the waters of the basin.

C. The waters allocated under A of this article and the rights recognized under B of this article are hereinafter referred to collectively as the apportioned water. For the purposes of the administration of this compact and determining the apportioned water at any given date within a given calendar year, there shall be taken the sum of:

(1) The quantity of water in acre-feet that passed the Wyoming-South Dakota state line during the period from January first of that year to that given date.

(2) The quantity of water in acre-feet in storage on that date in all reservoirs built in Wyoming on the Belle Fourche River subsequent to the date of this compact.

ARTICLE VI

Any person, entity, or state shall have the right to acquire necessary property rights in another state by purchase or through the exercise of the power of eminent domain for the construction, operation and maintenance of storage reservoirs and of appurtenant works, canals, and conduits required for the enjoyment of the privileges granted by article V and article VII A; provided, however, that the grantees of such rights shall pay to the political subdivisions of the state in which such works are located, each and every year during which such rights are enjoyed for such purposes, a sum of money equivalent to the average annual amount of taxes assessed against the lands and improvements thereon during the ten years preceding the use of such lands in reimbursement for the loss of taxes to said political subdivisions of the state.

ARTICLE VII

A. Either state shall have the right, by compliance with the laws of the other state, to file applications for and receive permits to construct or participate in the construction and use of any dam, storage reservoir, or diversion works in such state for the purpose of conserving and regulating the apportioned water of the other state; provided, that such right is subject to the rights of the other state to control, regulate, and use water apportioned to it.

B. Each claim hereafter initiated for storage or diversion of water in one state for use in another state shall be filed in the office of the state engineer of the state in which the water is to be stored or diverted, and a duplicate copy of the application including a map showing the character and location of the proposed facilities and the lands to be irrigated shall be filed in the office of the state engineer of the state in which the water is to be used. If a portion or all the lands proposed to be reclaimed are located in a state other than the one in which the water is to be stored or diverted, then, before approval of the application shall be granted, said application shall be checked against the records of the appropriate office of the state in which the water is to be used, and a notation shall be placed thereon by the officer in charge of such records to the effect that the land description does not indicate a conflict with existing water rights. All endorsements shall be placed on both the original and duplicate copies of all such maps filed to the end that the records in both states may be complete and identical.

C. Appropriations may hereafter be adjudicated in the state in which the water is stored or diverted, and where a portion or all of the lands irrigated are in the other state, such adjudications shall be confirmed in the latter state by the proper authority. Each adjudication is to conform with the laws of the state where the water is stored or diverted and shall be recorded in the county and state where the water is used.

ARTICLE VIII

In case any reservoir is constructed in Wyoming, to be used principally for irrigation of lands in South Dakota, sufficient water not to exceed ten cubic feet per second shall be released at all times for stock water use.

ARTICLE IX

No reservoir hereafter built solely to utilize the water allocated to Wyoming shall have a capacity in excess of one thousand acre-feet.

ARTICLE X

The provisions of this compact shall remain in full force and effect until amended by action of the Legislature of the states and consented to and approved by the Congress of the United States in the same manner as this compact is required to be ratified to become effective.

ARTICLE XI

This compact may be terminated at any time by unanimous consent of the states, and upon such termination, all rights then established hereunder or recognized hereby shall continue to be recognized as valid by the states notwithstanding the termination of the other provisions of the compact.

ARTICLE XII

Nothing in this compact shall be construed to limit or prevent either state from instituting or maintaining any action or proceeding, legal or equitable, in any federal court or the United States Supreme Court for the protection of any right under this compact or the enforcement of any of its provisions.

ARTICLE XIII

Nothing in this compact shall be deemed:

A. To impair or affect any rights or powers of the United States, its agencies, or instrumentalities, in and to the use of the waters of the Belle Fourche River nor its capacity to acquire rights in and to the use of said waters;

B. To subject any property of the United States, its agencies, or instrumentalities to taxation by either state or subdivision thereof, nor to create an obligation on the part of the United States, its agencies, or instrumentalities, by reason of the acquisition, construction or operation of any property or works of whatsoever kind, to make any payments to any state or political subdivision thereof, state agency, municipality, or entity whatsoever in reimbursement for the loss of taxes;

C. To subject any property of the United States, its agencies, or instrumentalities, to the laws of any state to an extent other than the extent to which these laws would apply without regard to the compact.

ARTICLE XIV

This compact shall become operative when approved by the Legislature of each of the states, and when consented to by the Congress of the United States by legislation providing, among other things, that:

A. Any beneficial uses hereafter made by the United States, or those acting by or under its authority, within a state, of the waters allocated by this compact, shall be within the allocations hereinabove made for the use into that state and shall be taken in account in determining the extent of use within that state.

B. The United States, or those acting by or under its authority, in the exercise of rights or powers arising from whatever jurisdiction the United States has in, over and to the waters of the Belle Fourche River and all its tributaries, shall recognize, to the extent consistent with the best utilization of the waters for multiple purposes, that beneficial use of the waters within the basins is of paramount importance to development of the basin, and no exercise of such power or right thereby that would interfere with the full beneficial use of the waters shall be made except upon a determination, giving due consideration to the objectives of this compact and after consultation with all interested federal agencies and the state officials charged with the administration of this compact, that such exercise is in the best interest of the best utilization of such waters for multiple purposes.

C. The United States, or those acting by or under its authority, will recognize any established use, for domestic and irrigation purposes, of the apportioned waters which may be impaired by the exercise of federal jurisdiction in, over, and to such waters; provided, that such use is being exercised beneficially, is valid under the laws of the appropriate state and in conformity with this compact at the time of the impairment thereof, and was validly initiated under state law prior to the initiation or authorization of the federal program or project which causes such impairment.

ARTICLE XV

Should a court of competent jurisdiction hold any part of this compact to be contrary to the Constitution of any state or of the United States, all other severable provisions shall continue in full force and effect.

In Witness Whereof the commissioners have signed this compact in triplicate original, one of which shall be filed in the archives of the department of state of the United States of America and shall be deemed the authoritative original, and of which a duly certified copy shall be forwarded to the Governor of each of the states.

Done at the city of Cheyenne in the state of Wyoming, this eighteenth day of February, in the year of Our Lord, One Thousand Nine Hundred and Forty-three.

Commissioners for South Dakota Commissioners for Wyoming
M. Q. SHARPE L. C. BISHOP
G. W. MORSMAN SAMUEL MCKEAN
S. G. MORTIMER L. H. ROBINSON
W. D. BUCHHOLZ MRS. E. E. MCKEAN

I have participated in the negotiation of this compact and intend to report favorably thereon to the Congress of the United States. HOWARD R. STINSON, Representative of the United States of America.

Source: SL 1943, ch 283, § 1; SDC Supp 1960, § 55.5101; SDCL, § 46-30-1.



§ 46A-17-2 Effective date of compact--Notice of ratification.

46A-17-2. Effective date of compact--Notice of ratification. Said compact shall not be binding or obligatory upon any of the high contracting parties thereto unless and until the same shall have been ratified by the Legislature of each of the said states and approved by the Congress of the United States. The Governor of South Dakota shall give notice of the ratification and approval of said compact by the South Dakota Legislature to the Governors of each of the said states and to the President of the United States.

Source: SL 1943, ch 283, § 2; SDC Supp 1960, § 55.5102; SDCL, § 46-30-2.






Chapter 18 - Water Project Districts

§ 46A-18-1 Legislative findings and policy.

46A-18-1. Legislative findings and policy. Conservation, management, and development of the state's water resources are vital to the public interest, welfare, convenience, and necessity and require, in some circumstances, the creation of water project districts for the purposes of sponsoring and implementing water projects for the conservation, storage, distribution, and utilization of water and for the prudent management of water resources.

Source: SL 1984, ch 293, § 1; SL 1990, ch 366, § 1.



§ 46A-18-2 Petition to submit to an election the establishment of water project district.

46A-18-2. Petition to submit to an election the establishment of water project district. Persons desiring to establish an area as a water project district may petition the Board of Water and Natural Resources to submit to an election the question of whether such area shall become a water project district.

Source: SL 1984, ch 293, § 2.



§ 46A-18-2.1 Voting restricted to qualified voters.

46A-18-2.1. Voting restricted to qualified voters. Except as provided in § 46A-18-2.2, and except as otherwise provided in this chapter, no person may vote in any election held pursuant to this chapter unless the person is a qualified voter of the water project district. A qualified voter of the district is a person who is a registered voter and a resident of the district. If the election is conducted based on director divisions, no person may vote in the election unless the person is a qualified voter of the person's respective director division. A qualified voter of a director division is a person who is a registered voter and a resident of the director division.

Source: SL 2007, ch 257, § 1; SL 2011, ch 35, § 3.



§ 46A-18-2.2 Conditions for specifying qualified voter of district or director division is owner of real property located within district or director division.

46A-18-2.2. Conditions for specifying qualified voter of district or director division is owner of real property located within district or director division. If fewer than one hundred fifty persons reside within the boundaries of an existing water project district on July 1, 2011, the board of directors of the district may, by a resolution adopted not later than July 1, 2014, specify that a qualified voter of the district or director division is an owner of real property located within the district or director division, rather than a registered voter and resident of the district or director division.

For purposes of this section, the term, owner of real property, includes any person listed as the owner of real property in the records in the office of the register of deeds of the county in which the property is located. If real property is sold under a contract for deed that is of record in the office of the register of deeds, the purchaser of the real property, as named in the contract for deed, is treated as the owner. A landowner or joint landowners who own a tract of land within the district are entitled to one vote collectively. The vote of any person who is a minor or a protected person as defined by § 29A-5-102, may be cast by the parent, conservator, or legal representative of the minor or protected person.

Source: SL 2011, ch 35, § 4.



§ 46A-18-3 Repealed.

46A-18-3. Repealed by SL 1990, ch 366, § 2



§ 46A-18-4 Petition--Contents.

46A-18-4. Petition--Contents. The petition established pursuant to § 46A-18-2 shall contain:

(1) The name of the proposed district;

(2) The object and purpose of the water project and works proposed to be constructed or acquired, together with a general description of the nature, location, and method of operation of the proposed works or program of activities;

(3) A legal description of the lands constituting the proposed district and the name of any municipality included partly or wholly within the boundaries of the proposed district;

(4) The location of the principal place of business of the proposed district; and

(5) The number of members of the board of directors of the proposed district, which number may not be fewer than three nor more than seven, and a statement as to whether the directors are to be elected at large or are to be elected by director divisions. Each director shall be a qualified voter of the district and, if director divisions are provided for, shall be a qualified voter of the respective division the director is to represent.
Source: SL 1984, ch 293, § 3; SL 1992, ch 60, § 2; SL 1998, ch 36, § 72; SL 2000, ch 32, § 8.



§ 46A-18-5 Repealed.

46A-18-5. Repealed by SL 1998, ch 36, § 73



§ 46A-18-6 Lands includable in district.

46A-18-6. Lands includable in district. The lands proposed to be included within a district need not consist of contiguous parcels. A district may consist of lands wholly within or wholly outside the limits of municipalities, or of lands partly within and partly outside such limits and a district may include all or part of the area within one or more such municipalities.

Source: SL 1984, ch 293, § 5; SL 1992, ch 60, § 2.



§ 46A-18-7 Organization of district within or partly within boundaries of another district.

46A-18-7. Organization of district within or partly within boundaries of another district. Nothing in this chapter prevents the organization of a district within, or partly within, the territorial boundaries of another district organized hereunder or of another district organized under the provisions of Title 46A, so long as the Board of Water and Natural Resources certifies that the works, the operations of the works, the exercise of powers, and the assumptions of duties and responsibilities on the part of such district will not nullify or unreasonably conflict with those on the part of the other district.

Source: SL 1984, ch 293, § 6.



§ 46A-18-8 Directors to be elected at large or from divisions--Establishment of division boundaries.

46A-18-8. Directors to be elected at large or from divisions--Establishment of division boundaries. Directors of the proposed district may be elected either at large or from director divisions, without regard to whether municipality areas are included within the district. If the petition states that the directors shall be elected from director divisions, the petition shall describe the boundaries of the divisions, which boundaries may be drawn either with or without regard to the corporate limits of any municipality included partly or wholly within the district boundaries. The director division boundaries shall be drawn so as to provide equitable representation for the qualified voters of the district.

Source: SL 1984, ch 293, § 7; SL 1992, ch 60, § 2.



§ 46A-18-9 Election of directors--Procedure--Terms.

46A-18-9. Election of directors--Procedure--Terms. In the petition, whether the directors are to be elected at large or by division, the directors named shall be divided into three groups, to be designated Group 1, Group 2, and Group 3, respectively. The members of Group 1 shall hold office until their successors, elected at the first regular district election thereafter, shall be qualified. The members of Group 2 shall hold office until their successors, elected at the second regular district election thereafter, shall be qualified. The members of Group 3 shall hold office until their successors, elected at the third regular district election thereafter, shall be qualified. Thereafter, all directors elected shall serve for a term of three years and until their successors are elected and qualified. After the name of each director shall be stated which of the three groups he belongs to.

Source: SL 1984, ch 293, § 8.



§ 46A-18-10 Signatures required on petition--Number.

46A-18-10. Signatures required on petition--Number. The formation petition shall be signed by the number of signers required by § 6-16-2.

Source: SL 1984, ch 293, § 9; SL 1990, ch 366, § 4; SL 1998, ch 36, § 74.



§ 46A-18-11 Repealed.

46A-18-11. Repealed by SL 1998, ch 36, § 75



§ 46A-18-12 Petition--Maps and documents to accompany filing.

46A-18-12. Petition--Maps and documents to accompany filing. A petition, if filed with the Board of Water and Natural Resources, shall be accompanied by maps showing the location of lands within the proposed district land and by such other maps, plans, and estimates as may be necessary to describe fully the operation and effects of the proposed project.

Source: SL 1984, ch 293, § 11.



§ 46A-18-13 Petition examined by board--Investigation--Payment of estimated costs--Representation of petition.

46A-18-13. Petition examined by board--Investigation--Payment of estimated costs--Representation of petition. The Board of Water and Natural Resources shall examine the petition, and if it determines that the petitioners have complied with the requirements of this chapter, the board may make an immediate investigation of the proposed district and of its proposed works, systems, or plans and of the engineering and economic feasibility of the project. The board may make an estimate of the cost of the investigation and may require the petitioners to defray part or all of the estimated cost before proceeding with the investigation. If the petition is dismissed by the board, the petitioners may present a new petition covering the same matter or the same petition with additional signatures if additional signatures are necessary.

Source: SL 1984, ch 293, § 12; SL 1995, ch 253, § 14.



§ 46A-18-14 Findings by board--Dismissal or approval of petition--Election date after approval.

46A-18-14. Findings by board--Dismissal or approval of petition--Election date after approval. The Board of Water and Natural Resources, within ninety days from the receipt of a petition, or within ninety days from the time funds become available to defray the cost of an investigation, shall determine whether the proposed project is feasible and conforms to public convenience and welfare. If the project is deemed not feasible or not conforming to public convenience and welfare, the board shall dismiss the petition. If the board determines that the project is feasible and conforms to public convenience and welfare, the board shall by resolution approve the petition and call an election of the qualified voters of the proposed water project district on the question of whether the proposed district should be established. The election shall be held as provided in §§ 6-16-4 to 6-16-6, inclusive.

Source: SL 1984, ch 293, § 13; SL 1998, ch 36, § 76; SL 2007, ch 257, § 2.



§ 46A-18-15 Notice of petition and election--Publication--Contents.

46A-18-15. Notice of petition and election--Publication--Contents. The Board of Water and Natural Resources shall perform the duties of the county auditor as provided in §§ 6-16-4 to 6-16-6, inclusive.

Source: SL 1984, ch 293, § 14; SL 1998, ch 36, § 77.



§ 46A-18-16 to 46A-18-19. Repealed.

46A-18-16 to 46A-18-19. Repealed by SL 1998, ch 36, §§ 78 to 81



§ 46A-18-20 Establishment of district--Vote required.

46A-18-20. Establishment of district--Vote required. If at least sixty percent of the votes cast in an election are in favor of formation of the water project district, the Board of Water and Natural Resources shall by resolution create and establish the water project district and give it a corporate name. Upon filing of a true copy of the resolution with the secretary of state, the district shall become a political subdivision of the state with the authority, power, and duties prescribed by this chapter.

Source: SL 1984, ch 293, § 19.



§ 46A-18-20.1 Payment of election costs.

46A-18-20.1. Payment of election costs. If at least sixty percent of the votes cast in the initial election are in favor of the formation of the water project district, the costs of the election shall be paid by the new water project district. If less than sixty percent of the votes cast in the initial election are in favor of the formation of the water project district, the counties having land in the proposed district shall pay the costs of the election in proportion to each county's share of the equalized assessed valuation of the land within the proposed district.

Source: SL 1985, ch 366.



§ 46A-18-21 Initial district directors.

46A-18-21. Initial district directors. The initial district directors shall assume the duties of office and serve until successors are duly elected and qualified.

Source: SL 1984, ch 293, § 20; SL 2000, ch 32, § 9.



§ 46A-18-22 Organization of directors--Chairman--Secretary-treasurer.

46A-18-22. Organization of directors--Chairman--Secretary-treasurer. The directors shall organize by electing one of their members chairman and one vice-chairman and by appointing a secretary-treasurer, who is not a member of the board and whose compensation and bond shall be set by the directors. The directors shall provide the necessary books, records, furniture, and equipment for the conduct and transaction of official business.

Source: SL 1984, ch 293, § 21.



§ 46A-18-23 Annual district meeting--Election of directors.

46A-18-23. Annual district meeting--Election of directors. Before May first of each year, on a date established by the directors, an annual meeting of the district shall be held during which the qualified voters of the district shall elect, by ballot, under the direction of the secretary of the district, directors to replace those whose terms have expired. Newly elected directors shall assume office at the time of their election.

Source: SL 1984, ch 293, § 22; SL 2002, ch 144, § 7; SL 2007, ch 257, § 3.



§ 46A-18-24 Notice of annual meeting and election.

46A-18-24. Notice of annual meeting and election. The water project district directors shall publish a notice once each week for three consecutive weeks immediately prior to the annual election and meeting stating the time, place, and purpose of the election and meeting, the names of the director candidates and the director division that each candidate is to represent in a legal newspaper of general circulation in each county that has land situated within the district. The notice shall also include information on any project reserve fund established by the district, as provided in § 46A-18-57.1.

Source: SL 1984, ch 293, § 23; SL 1990, ch 366, § 6.



§ 46A-18-25 Nominating petitions for directors.

46A-18-25. Nominating petitions for directors. Nominations of director candidates to be elected at the annual election shall be by nominating petition signed by at least twenty-five qualified voters or ten percent of the qualified voters, whichever is less, in the district, if the directors are elected at large, or signed by at least ten qualified voters or ten percent of the qualified voters, whichever is less, in the director division if the directors are elected by division. The petitions shall be in a form prescribed by the State Board of Elections and shall be filed with the secretary of the district at least thirty days prior to the election.

Source: SL 1984, ch 293, § 24; SL 1990, ch 366, § 7.



§ 46A-18-26 Director vacancies--Filling.

46A-18-26. Director vacancies--Filling. Any vacancy in an unexpired term shall be filled by appointment within thirty days of the vacancy by the remaining directors of the district. Any vacancy in an expired term for which no candidate's nominating petition has been filed pursuant to § 46A-18-25 shall be filled by appointment within thirty days of the election by the remaining directors. An appointed director shall hold office for the remainder of the term for which he has been appointed.

Source: SL 1984, ch 293, § 25; SL 1990, ch 366, § 8.



§ 46A-18-27 Boundary adjustments.

46A-18-27. Boundary adjustments. After the creation of a water project district, minor adjustments to the boundaries of the district may be made by the directors, without referendum. Such adjustments may not delete lands from the district that have been subject to a special assessment during the budget year or the current year and such adjustments may not include additional land in the district without the written approval of the owner of the land.

Source: SL 1984, ch 293, § 26.



§ 46A-18-28 Annexation or withdrawal of areas.

46A-18-28. Annexation or withdrawal of areas. An additional area may be annexed or an area withdrawn from a water project district by:

(1) Circulation of an initiating petition therefor by the qualified voters in the new area and in the existing district, similar to an initiating petition specified in § 46A-18-2; or

(2) Circulation of an initiating petition by the qualified voters in the affected area and passage of a resolution therefor by the directors of the water project district.

Upon receipt of an initiating petition and passage of a resolution by the directors, the Board of Water and Natural Resources shall annex or withdraw the area in the same manner as prescribed for creation of a new water project district.

Source: SL 1984, ch 293, § 27.



§ 46A-18-29 Combining districts.

46A-18-29. Combining districts. Two or more water project districts may be combined into a single district by:

(1) Circulation of an initiating petition therefor, similar to the initiating petition specified in this chapter; or

(2) Passage of resolutions by the directors stating the desire to combine the water project districts and containing the same information as prescribed for an initiating petition.

Upon receipt of an initiating petition or passage of a resolution by the directors, the Board of Water and Natural Resources shall combine water project districts in the same manner as prescribed for creation of a new water project district.

Source: SL 1984, ch 293, § 28.



§ 46A-18-30 Combining districts--Certification of creation.

46A-18-30. Combining districts--Certification of creation. After proceedings are completed to combine water project districts, the Board of Water and Natural Resources shall certify to the secretary of state of the creation of the combined water project district.

Source: SL 1984, ch 293, § 29; SL 1990, ch 366, § 9; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 46A-18-31 Corporate powers vested in directors.

46A-18-31. Corporate powers vested in directors. The corporate powers of the water project district shall be vested in and exercised by the board of directors of the district.

Source: SL 1984, ch 293, § 30.



§ 46A-18-32 Powers of district.

46A-18-32. Powers of district. A water project district shall have perpetual existence, unless dissolved, with the following powers:

(1) To sue and be sued;

(2) To incur debts, liabilities, and obligations;

(3) To exercise the power of eminent domain only as necessary to carry out its purposes and duties as provided in this chapter;

(4) To levy taxes not to exceed one dollar per thousand dollars of taxable valuation on each dollar of taxable property in the district;

(5) To levy special assessments, as limited by this chapter and in proportion to the benefits to be received, on taxable property that benefits by a water project or other program;

(6) To borrow money and to issue certificates, warrants, general obligation bonds, special assessment bonds, and revenue bonds pursuant to this chapter. The district may continue to levy taxes and assessments within an area that has been withdrawn from the district as is necessary to pay the area's share of the district's obligations existing at the time of the withdrawal. No lands may be annexed to the district unless the owners or lessees of the lands pay or obligate the lands to pay the same rate for benefits provided by the district as all other lands within the district have originally paid or have been obligated to pay to cover costs of construction and project studies;

(7) To enter into contracts to furnish water and other services; and

(8) To do and perform all acts herein authorized and all other acts necessary and proper for carrying out and exercising the powers vested in the district.
Source: SL 1984, ch 293, § 31.



§ 46A-18-33 Oath of directors.

46A-18-33. Oath of directors. Within thirty days of assuming office, the directors shall meet at the designated principal place of business of the district and shall take the oath as defined in the Constitution of South Dakota.

Source: SL 1984, ch 293, § 32; SL 1995, ch 253, § 15.



§ 46A-18-34 Employment of personnel--Bonds.

46A-18-34. Employment of personnel--Bonds. The directors may contract for the services of or employ a manager, an engineer, professional assistants, and such other employees as are necessary and provide for their qualification, duties, and compensation, which, with all other expenses, shall be included as a part of cost of any project. The directors may require any officer or employee of the district to hold a bond for faithful performance of his duties, in a prescribed amount, the cost thereof to be paid from funds of the district.

Source: SL 1984, ch 293, § 33.



§ 46A-18-35 Indemnification of officers, employees, and agents.

46A-18-35. Indemnification of officers, employees, and agents. A water project district may indemnify any person made a party or threatened to be made a party to any action, whether civil, criminal, administrative, or investigative in his capacity as director, officer, employee, or agent of the district or by serving at the request of the district in another enterprise. The indemnity may include reasonable expenses paid in settlement and incurred by him in connection with the action if he has acted in good faith, believed his actions to be in the best interests of the water project district or had no reasonable cause to believe his conduct unlawful. However, this section does not apply to any action by the water project district.

Source: SL 1984, ch 293, § 34.



§ 46A-18-36 Compensation and expenses of directors.

46A-18-36. Compensation and expenses of directors. The district directors may receive no compensation but shall be entitled to per diem and reimbursement for expenses, including traveling expenses, necessarily incurred in the discharge of their duties. The amount of reimbursement shall be at current state government rates.

Source: SL 1984, ch 293, § 35.



§ 46A-18-37 Duties of directors.

46A-18-37. Duties of directors. The district board of directors shall:

(1) Adopt a seal;

(2) Keep a record of all proceedings, minutes, certificates, contracts, bonds, and employees' records and other business transacted by the directors;

(3) Adopt bylaws, procedures, and requirements consistent with this chapter;

(4) Meet annually and at such other times as may be necessary. A meeting may be called at any time by the chairman or at the request of any director through the chairman. If so requested, the secretary of the district shall mail a notice of such meeting to each member at least ten days prior to the meeting.
Source: SL 1984, ch 293, § 36; SL 1993, ch 256, § 90.



§ 46A-18-38 Powers of directors.

46A-18-38. Powers of directors. The district board of directors may:

(1) Make surveys or utilize other surveys and data to plan and develop water projects;

(2) Cooperate or contract with any person, state, or subdivision thereof, federal agency or private or public corporation as necessary;

(3) Construct, clean, repair, alter, abandon, consolidate, reclaim, or change any watercourse, natural or artificial, within the district in cooperation with other state or federal public bodies having jurisdiction;

(4) Acquire, lease, operate, construct, and maintain dams, dikes, reservoirs, or other works as necessary;

(5) Acquire by gift, lease, purchase, or eminent domain any real and personal property as necessary;

(6) Sell, lease, or otherwise dispose of unneeded district property;

(7) Contract for purchase of insurance;

(8) Establish and maintain devices for acquiring and recording hydrological data;

(9) Enter into contracts for construction authorized by this chapter; and

(10) Acquire property and construct works outside the boundaries of the district.
Source: SL 1984, ch 293, § 37.



§ 46A-18-39 District control over water rights.

46A-18-39. District control over water rights. No water project district may have jurisdictional authority or control over water rights.

Source: SL 1984, ch 293, § 38.



§ 46A-18-40 Plan for improvements--Contents.

46A-18-40. Plan for improvements--Contents. The district directors, within a reasonable length of time after qualifying, shall adopt an overall plan for improvements within the district. This plan shall be designated the general improvement plan for the water project district. The general improvement plan shall consist of a map showing the area to be benefited, the location of the proposed works of improvement and the location of buildings, roads, streams, and other topographic features necessary to show the relation of the proposed works of improvement to the area of the district and a narrative stating the estimated benefits and the proposed method of financing and accomplishing the project. The district directors may amend a previously adopted general improvement plan.

Source: SL 1984, ch 293, § 39; SL 1990, ch 366, § 10; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1995, ch 253, § 16.



§ 46A-18-41 Priority of projects--Reports by engineer on each project--Contents.

46A-18-41. Priority of projects--Reports by engineer on each project--Contents. Upon adoption of a general improvement plan or amendment, the district directors shall set the order in which specific projects in the plan shall be undertaken and shall obtain accurate surveys of the projects by a competent engineer. The engineer shall make written reports showing the amount, character, and kind of work to be done and the location and estimated cost of the work.

Source: SL 1984, ch 293, § 40; SL 1990, ch 366, § 11; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1995, ch 253, § 17.



§ 46A-18-42 Examination, hearing, and resolution on project--Financing.

46A-18-42. Examination, hearing, and resolution on project--Financing. After approval by the board, the directors shall examine the plans, hold hearings on the proposals, and by resolution state that the proposed work, or any part thereof, should be accomplished. The resolution shall state whether the cost shall be paid by a general tax levy against all taxable real property located within the district, by a special assessment against real property within the district that will specially benefit by the project or by both a general tax levy and a special assessment with the portion to be paid by each.

Source: SL 1984, ch 293, § 41; SL 1990, ch 366, § 12.



§ 46A-18-43 Financing determined in resolution.

46A-18-43. Financing determined in resolution. The directors shall determine in the resolution whether to issue bonds of the district or other authorized financing to provide for payment of the cost of the project by installments.

Source: SL 1984, ch 293, § 42.



§ 46A-18-44 Publication of resolution--Notice of hearing--Apportionment of benefits.

46A-18-44. Publication of resolution--Notice of hearing--Apportionment of benefits. The resolution, upon being adopted, shall be published once a week for three successive weeks in a legal newspaper of general circulation in each county in which land of the district is located. The publication shall state the time and place the directors shall meet for hearing all parties interested in the apportionment of benefits by reason of the improvement and the time and place such parties may appear or file written objections thereto. The directors shall hear and consider the testimony and make the apportionments just, according to benefits received from the improvement, accounting for work already accomplished.

Source: SL 1984, ch 293, § 43.



§ 46A-18-45 Election to approve financing--Vote required.

46A-18-45. Election to approve financing--Vote required. No bonds may be issued and no financial commitments requiring the obligation of district taxes or assessments beyond the current fiscal year may be entered into, unless the directors have initiated hearings on the works proposed for construction and the benefits to accrue therefrom and have conducted an election in accordance with this chapter. A sixty percent favorable vote shall grant approval of a bond issue or other permissible financing arrangement.

Source: SL 1984, ch 293, § 44.



§ 46A-18-46 Limitation of general tax levies and special assessments.

46A-18-46. Limitation of general tax levies and special assessments. No annual general tax levy, whether for annual district operation and maintenance expense or for payment of long term obligations, may exceed one dollar per thousand dollars of taxable valuation. No limitation applies to special assessments, except that special assessments may not be used to pay an obligation beyond the current business year of the district unless approved by an election of the affected landowners as provided in §§ 46A-18-45 and 46A-18-47.

Source: SL 1984, ch 293, § 45; SL 2007, ch 257, § 4.



§ 46A-18-47 Eligibility to vote on tax levies and assessments.

46A-18-47. Eligibility to vote on tax levies and assessments. In the election provided in § 46A-18-45, all qualified voters of the district are eligible to vote. However, if special assessments are proposed, only those qualified voters of the district who are also landowners subject to the proposed assessments may vote. If the financing proposal provides for both general tax levies and special assessments, the votes applicable to the general tax and the votes applicable to the special assessments shall be counted separately and accepted separately for purposes of determining the outcome of the election.

Source: SL 1984, ch 293, § 46; SL 2002, ch 144, § 8; SL 2007, ch 257, § 5.



§ 46A-18-48 Municipality contracting for payments to district--Election required.

46A-18-48. Municipality contracting for payments to district--Election required. In lieu of tax levies or special assessments in municipalities, the district directors and the governing bodies of municipalities may enter into contracts for annual payments by the first or second municipality to the district. The governing bodies shall obligate amounts sufficient to cover annual payments to the district in the annual budgets of such municipalities. If contractual commitments between a district and a municipality are to meet, in part, obligations imposed by contract or other agreement between the district and an agency of the United States or the state, such commitments on behalf of a municipality shall be a continuing annual obligation during the life of the contract between the district and the United States in the same manner as though the municipality had entered into the contract or agreement with the United States under the provisions of § 9-36-15 or 9-43-137. In no case may the governing board of a municipality execute a contract or agreement with the district until a favorable vote by the electorate of the municipality has been obtained for payment by the municipality under provisions of § 9-42-2.

Source: SL 1984, ch 293, § 47; SL 1992, ch 60, § 2.



§ 46A-18-49 Tax levy or assessment resolution--Filing--Collection.

46A-18-49. Tax levy or assessment resolution--Filing--Collection. The directors, having completed an apportionment of benefits, shall prepare and by resolution approve a tax levy or assessment against real property within the district, or outside of the corporate limits of municipalities if a contract or contracts as provided in § 46A-18-48 are used, and shall annually file a detailed report with the appropriate county auditor by August first. The county auditor shall apply the district levy to the county tax rolls and collect the district levy in the same manner as other county taxes.

Source: SL 1984, ch 293, § 48; SL 1990, ch 366, § 13.



§ 46A-18-50 Assessed valuation.

46A-18-50. Assessed valuation. The assessed valuation for district tax purposes shall be the same assessed valuation that is used for general county levies.

Source: SL 1984, ch 293, § 49.



§ 46A-18-51 Delivery of tax collections to district.

46A-18-51. Delivery of tax collections to district. After collection, county officials shall monthly deliver taxes collected on behalf of the district to the district secretary-treasurer.

Source: SL 1984, ch 293, § 50; SL 1987, ch 332, § 4.



§ 46A-18-52 Review of tax levies.

46A-18-52. Review of tax levies. Any party claiming to be aggrieved by the apportionment of the benefits or taxes or assessments may appeal in accordance with procedures established by state law for review of tax levies.

Source: SL 1984, ch 293, § 51.



§ 46A-18-53 Warrants issued in anticipation of tax or special assessment collections.

46A-18-53. Warrants issued in anticipation of tax or special assessment collections. Following a favorable vote as provided in § 46A-18-45 and in anticipation of tax or special assessment collections, the directors may issue no-fund warrants to pay district obligations. However, the outstanding amounts of such no-fund warrants may not exceed the product of one dollar per thousand dollars of taxable valuation times the assessed valuation of the taxable real property within the district.

Source: SL 1984, ch 293, § 52; SL 1990, ch 366, § 14.



§ 46A-18-54 Repealed.

46A-18-54. Repealed by SL 1990, ch 366, § 15



§ 46A-18-55 Special election on additional taxes or special assessments--Eligibility to vote.

46A-18-55. Special election on additional taxes or special assessments--Eligibility to vote. The directors may at any time call a special election to determine whether additional taxes or special assessments may be levied for the purpose of raising money for increased costs of district business or for a supplemental plan of improvements over and above the initial plan of improvements. Eligibility to vote in the special election is determined in accordance with the provisions of § 46A-18-47.

Source: SL 1984, ch 293, § 54; SL 1995, ch 253, § 18; SL 2007, ch 257, § 6.



§ 46A-18-56 Operation and maintenance of completed projects--Budget.

46A-18-56. Operation and maintenance of completed projects--Budget. The directors shall provide for adequate annual maintenance of the district's project works once constructed. They shall adopt an overall project schedule of routine operation and maintenance. They shall prepare annual operation and maintenance budgets for each calendar year in which is stated the operation and maintenance work to be done during the budget year and the estimated cost.

Source: SL 1984, ch 293, § 55.



§ 46A-18-57 Reserve fund for extraordinary maintenance or operation.

46A-18-57. Reserve fund for extraordinary maintenance or operation. The annual operation and maintenance budget shall include provisions for accumulation of a reserve fund for extraordinary maintenance or operation. The amount budgeted each year for the reserve fund shall be at least ten percent of the estimated cost of the annual routine operation and maintenance. Annual increments for the reserve fund shall be budgeted whenever the balance in the accumulated reserve fund is less than the current annual operation and maintenance budget. Expenditures from the reserve fund may be made by the directors if, in their judgment, extraordinary operation or maintenance of project works is necessary.

Source: SL 1984, ch 293, § 56.



§ 46A-18-57.1 Reserve fund for project development and construction.

46A-18-57.1. Reserve fund for project development and construction. In addition to the fund authorized in § 46A-18-57, the directors may establish a separate reserve fund for project development and construction. The directors shall publish the amount budgeted for the fund for the following calendar year, the amount of money in the fund, and an explanation of the intended use of the money in the fund with the notice of the annual meeting required in § 46A-18-24.

Source: SL 1990, ch 366, § 16; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1995, ch 253, § 19.



§ 46A-18-58 Repealed.

46A-18-58. Repealed by SL 1995, ch 253, § 20



§ 46A-18-59 Levies for operation and maintenance.

46A-18-59. Levies for operation and maintenance. Tax or special assessment levies in an amount sufficient to cover the budgeted operation and maintenance expense shall be included by the district directors in their tax assessment list. However, the levies may not exceed the limitations specified in this chapter and may not exceed the amounts of taxes or special assessments approved by the electorate of the district.

Source: SL 1984, ch 293, § 58; SL 1986, ch 381, § 3.



§ 46A-18-60 Certification of taxes and assessments--Collection--Deposit and disbursement of proceeds.

46A-18-60. Certification of taxes and assessments--Collection--Deposit and disbursement of proceeds. On or before the first day of August of each year, the directors shall certify to the county auditor of each county in which district lands are located all taxes and assessments against the real property in the district. Extension of the taxes upon the tax and assessment lists shall be made as specified in this chapter and the taxes shall be collected in the same manner as other county taxes and assessments. These funds shall be deposited with the secretary-treasurer of the water project district, who shall place them in the depository designated by the directors. They shall be disbursed as provided in this chapter.

Source: SL 1984, ch 293, § 59; SL 1990, ch 366, § 17.



§ 46A-18-61 Acceptance of grants and gifts.

46A-18-61. Acceptance of grants and gifts. Any district organized pursuant to this chapter may obtain grants or loans from any federal or state agency pursuant to any acts of Congress or the Legislature independently or in conjunction with any other power conferred by this chapter and may accept, from private owners or other sources, gifts, deeds, or instruments of trust or title relating to any form of property.

Source: SL 1984, ch 293, § 60.



§ 46A-18-62 County contributions to districts.

46A-18-62. County contributions to districts. In addition to other powers specified by law, a board of county commissioners may contribute to districts assistance as necessary for the benefit of the county highway system, for maintenance of flood control or for water management and erosion control measures from the road fund.

Source: SL 1984, ch 293, § 61.



§ 46A-18-63 Acquisition of real property and easements--Condemnation.

46A-18-63. Acquisition of real property and easements--Condemnation. A district may purchase real property, rights-of-way, or easements as necessary. If necessary, it may condemn them. If a district finds it necessary for maintenance of any part of improvements already constructed to add further construction or other improvements, the district, if not able to agree with the landowner on the terms for the acquisition of the interest in land needed for such purpose, may condemn the property for the purpose of fixing the amount to be paid for the interest in property so taken. Appraisal of the property shall be made by a committee of appraisers approved by the directors.

Source: SL 1984, ch 293, § 62; SL 1995, ch 253, § 21.



§ 46A-18-64 Contracts and arrangements by district authorized.

46A-18-64. Contracts and arrangements by district authorized. The district directors may enter into contracts or other arrangements with the United States government or any department, with persons, with public and municipal corporations, with the government of this state, with drainage, soil and water conservation, conservancy, sewer, park, sanitary, reclamation, public power, irrigation, watershed, or other improvement districts, in this or other states. The contracts or arrangements may be for cooperation or assistance in constructing, maintaining, using, and operating the works of the districts, the waters thereof, or in minimizing or preventing damage to the properties, works and improvements of the districts from soil erosion, or for making surveys and investigations or reports thereon.

Source: SL 1984, ch 293, § 63.



§ 46A-18-65 Contracts to furnish water--Other contracts.

46A-18-65. Contracts to furnish water--Other contracts. The district board may enter into contracts to furnish water and other services and may, subject to the provisions of this chapter, fix and establish prices, rates, and charges at which the resources and facilities made available under the provisions of this chapter shall be sold and disposed of. The board may enter into contracts and agreements and do any things which in its judgment are necessary, convenient, or expedient for the accomplishment of the purposes and objects of this chapter, under such general regulations and upon such terms, limitations, and conditions as it shall prescribe.

Source: SL 1984, ch 293, § 64.



§ 46A-18-66 Pledge of security for obligations--Revenue.

46A-18-66. Pledge of security for obligations--Revenue. A district may pledge security for any district obligations. Any district issuing obligations under the provisions of this chapter may pledge all or any part of the revenues which the district may derive from the sale, conveyance, or distribution of water or other services as security for payment of the principal and interest. Any pledge of revenues shall be made by the directors of the district by resolution or by agreement with the holders of district obligations. Any resolution or agreement may specify the particular revenues that are pledged, the terms and conditions to be performed by the district and the rights of the holders of district obligations and may provide for priorities of liens on any revenues between holders of district obligations issued at different times or under different resolutions or agreements.

Source: SL 1984, ch 293, § 65.



§ 46A-18-67 Depository for district funds.

46A-18-67. Depository for district funds. All funds of the district shall be deposited by the district secretary-treasurer in a depository designated and approved by the directors and all warrants shall be drawn on the district.

Source: SL 1984, ch 293, § 66.



§ 46A-18-68 Claims against district--Payment by warrant or order--Registration.

46A-18-68. Claims against district--Payment by warrant or order--Registration. All claims against water project districts shall be paid by warrants or orders drawn on the district secretary-treasurer, signed by the chair of the district, and countersigned by its secretary-treasurer. If warrants or orders have been issued and delivered, they may be presented to the secretary-treasurer of the district. If necessary, the secretary-treasurer shall endorse them "not paid for want of funds." These orders or warrants shall be registered by the secretary-treasurer in order of presentation and shall draw interest annually at a rate negotiated by the parties from the date of registration. They shall be registered by the district secretary-treasurer in anticipated receipt of water project district taxes or assessments due the district.

Source: SL 1984, ch 293, § 67; SL 2011, ch 165, § 542.



§ 46A-18-69 Services provided without charge to district.

46A-18-69. Services provided without charge to district. All county officials shall perform the services outlined in this chapter free of charge to the district. The services of the Board of Water and Natural Resources, as provided in this chapter, also shall be free of charge to the district.

Source: SL 1984, ch 293, § 68.



§ 46A-18-70 , 46A-18-71. Repealed.

46A-18-70, 46A-18-71. Repealed by SL 1995, ch 253, §§ 22, 23



§ 46A-18-71.1 Annual audit of district when loan agreement in effect--Filing of copies.

46A-18-71.1. Annual audit of district when loan agreement in effect--Filing of copies. At the close of each fiscal year during which any loan agreement is in effect pursuant to § 46A-3D-18, the water project district shall obtain an audit by the State Department of Legislative Audit, or an auditor approved by the State Department of Legislative Audit, of the books, records, and financial affairs of the water project district. A written report of the audit shall be kept on file in the principal place of business of the water project district, and copies of the report shall be filed in the Office of the Secretary of State and with the Board of Water and Natural Resources.

Source: SL 1986, ch 374, § 2.



§ 46A-18-72 Investigation of district operations--Hearing--Order for correction.

46A-18-72. Investigation of district operations--Hearing--Order for correction. The Board of Water and Natural Resources may at any time investigate the operations of any district. If it discovers the operations are detrimental to proper utilization of waters or existing rights, the board may in its discretion hold a hearing to obtain facts and information. After the hearing, the Board of Water and Natural Resources may order the district directors to correct the operation. If the directors fail to make the ordered corrections, the board may procure a court order to prevent further detrimental operations.

Source: SL 1984, ch 293, § 71.



§ 46A-18-73 Municipalities' powers as to waterworks unaffected.

46A-18-73. Municipalities' powers as to waterworks unaffected. This chapter may not be construed to deprive any municipality within the state, located either wholly or partially within any district, from the exercise of any rights to construct, acquire, operate, maintain, or dispose of waterworks or to perform other of its lawful functions. However, any municipality may contract with any district for storage, purchase, or distribution of water for municipal, domestic, or industrial purposes.

Source: SL 1984, ch 293, § 72; SL 1992, ch 60, § 2.



§ 46A-18-74 Petition for dissolution of district--Election--Notice--Ballots.

46A-18-74. Petition for dissolution of district--Election--Notice--Ballots. Twenty-five or more qualified voters or twenty-five percent of the qualified voters of a water project district, whichever is less, may petition the district directors to submit to an election the question of dissolving the district and settling its bonded and other indebtedness. Upon receipt of the petition the directors shall call a special election to be held within no less than sixty days but no more than ninety days after receipt of the petition. Notice of the election shall be published in a legal newspaper of general circulation in each county or counties in the district once each week for three successive weeks. The notice shall state that an election is to be held to determine whether the water project district shall be dissolved. The ballots shall read as follows:

For dissolution of (Name) Water Project District ()

Against dissolution of (Name) Water Project District ().

Source: SL 1984, ch 293, § 73; SL 1990, ch 366, § 18.



§ 46A-18-75 Vote required for dissolution--Winding-up procedure.

46A-18-75. Vote required for dissolution--Winding-up procedure. If less than sixty percent of the votes cast in the election are for dissolution of the district, the district shall continue in operation and there may not be another vote on dissolving the district for one year. If at least sixty percent of the votes cast are for dissolution, the directors shall immediately in writing notify the Board of Water and Natural Resources and all persons having claims against the district. The real and personal property of the district shall be sold by auction to the highest bidder, as arranged by the directors, after notice of the time, place, and method of conducting the auction has been published in legal newspapers of general circulation in each county that has land within the district for two consecutive weeks prior to the auction. The proceeds of the auction shall be applied to the outstanding obligations of the district. After all obligations have been met, the remaining funds, if any, shall be prorated back to the landowners in proportion to the latest assessment rolls. However, if the district, prior to dissolution, has received any grants or loans from any federal or state agency or the Legislature independently or in conjunction with any other power conferred by this chapter or has received from private owners or other sources, gifts, deeds, or instruments of trust or title relating to any form of property, the unused portion of the items shall be returned to the contributing entity or person. If the contributing entity or person will not accept a return or is no longer in existence or alive and no direction as to disposition upon dissolution was given by the contributor, the unused portion shall be deposited in the water and environment fund, established pursuant to § 46A-1-60.

Source: SL 1984, ch 293, § 74; SL 1990, ch 366, § 19; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1992, ch 254, § 8; SL 1995, ch 253, § 24.



§ 46A-18-76 Resolution dissolving district--Filing.

46A-18-76. Resolution dissolving district--Filing. Upon notification by the district directors of a vote to dissolve the district, the Board of Water and Natural Resources shall by resolution dissolve the water project district and shall file a copy of the resolution with the secretary of state.

Source: SL 1984, ch 293, § 75.



§ 46A-18-77 Satisfaction of obligations outstanding after dissolution.

46A-18-77. Satisfaction of obligations outstanding after dissolution. If, after a water project district has been dissolved and all assets of the district have been disposed of, any obligations of the district remain outstanding, the Board of Water and Natural Resources shall exercise the power and authority of the district board of directors until such time as all responsibilities, obligations, and contractual commitments of the dissolved district have been satisfied.

Source: SL 1984, ch 293, § 76.






Chapter 19 - River Basin Natural Resource Districts

§ 46A-19-1 State divided into river basin natural resource districts.

46A-19-1. State divided into river basin natural resource districts. Pursuant to §§ 46A-19-3 to 46A-19-11, inclusive, the state is divided into nine river basin natural resource districts. Each district is a political subdivision of the state.

Source: SL 2015, ch 227, § 1.



§ 46A-19-2 District defined.

46A-19-2. District defined. As used in this chapter, the term, district, means one of the river basin natural resource districts created by this chapter.

Source: SL 2015, ch 227, § 2.



§ 46A-19-3 Red River and Minnesota River district.

46A-19-3. Red River and Minnesota River district. The Red River and Minnesota River Basin Natural Resource District is hereby established. The district shall include the portions of Brookings, Codington, Day, Deuel, Grant, Marshall, and Roberts counties located in the Red River hydrologic basin and the Minnesota River hydrologic basin.

Source: SL 2015, ch 227, § 3.



§ 46A-19-4 Big Sioux River district.

46A-19-4. Big Sioux River district. The Big Sioux River Basin Natural Resource District is hereby established. The district shall include the portions of Brookings, Clark, Clay, Codington, Day, Deuel, Grant, Hamlin, Kingsbury, Lake, Lincoln, Marshall, McCook, Minnehaha, Moody, Roberts, Turner, and Union counties located in the Big Sioux River hydrologic basin.

Source: SL 2015, ch 227, § 4.



§ 46A-19-5 Vermillion River district.

46A-19-5. Vermillion River district. The Vermillion River Basin Natural Resource District is hereby established. The district shall include the portions of Brookings, Clark, Clay, Hamlin, Hutchinson, Kingsbury, Lake, Lincoln, McCook, Miner, Minnehaha, Turner, Union, and Yankton counties located in the Vermillion River hydrologic basin.

Source: SL 2015, ch 227, § 5.



§ 46A-19-6 James River district.

46A-19-6. James River district. The James River Basin Natural Resource District is hereby established. The district shall include the portions of Aurora, Beadle, Bon Homme, Brown, Clark, Davison, Day, Douglas, Edmunds, Faulk, Hand, Hanson, Hutchinson, Hyde, Jerauld, Kingsbury, Marshall, McCook, McPherson, Miner, Potter, Roberts, Sanborn, Spink, Turner, and Yankton counties located in the James River hydrologic basin.

Source: SL 2015, ch 227, § 6.



§ 46A-19-7 Upper Missouri River Trench district.

46A-19-7. Upper Missouri River Trench district. The Upper Missouri River Trench Basin Natural Resource District is hereby established. The district shall include the portions of Campbell, Corson, Dewey, Edmunds, Faulk, Haakon, Hughes, Hyde, McPherson, Potter, Stanley, Sully, Walworth, and Ziebach counties located in the Upper Missouri River Trench hydrologic basin.

Source: SL 2015, ch 227, § 7.



§ 46A-19-8 Lower Missouri River Trench district.

46A-19-8. Lower Missouri River Trench district. The Lower Missouri River Trench Basin Natural Resource District is hereby established. The district shall include the portions of Aurora, Beadle, Bon Homme, Brule, Buffalo, Charles Mix, Clay, Davison, Douglas, Faulk, Gregory, Haakon, Hand, Hughes, Hutchinson, Hyde, Jackson, Jones, Jerauld, Lyman, Pennington, Potter, Stanley, Sully, Tripp, Union, and Yankton counties located in the Lower Missouri River Trench hydrologic basin.

Source: SL 2015, ch 227, § 8.



§ 46A-19-9 Little Missouri River, Cannonball River, Moreau River, and Grand River district.

46A-19-9. Little Missouri River, Cannonball River, Moreau River, and Grand River district. The Little Missouri River, Cannonball River, Moreau River, and Grand River Basin Natural Resource District is hereby established. The district shall include the portions of Butte, Corson, Dewey, Harding, Meade, Perkins, and Ziebach counties located in the Little Missouri River hydrologic basin, the Cannonball River hydrologic basin, the Moreau River hydrologic basin, and the Grand River hydrologic basin.

Source: SL 2015, ch 227, § 9.



§ 46A-19-10 Belle Fourche River and Cheyenne River district.

46A-19-10. Belle Fourche River and Cheyenne River district. The Belle Fourche River and the Cheyenne River Basin Natural Resource District is hereby established. The district shall include the portions of Butte, Custer, Fall River, Haakon, Lawrence, Meade, Oglala Lakota, Pennington, and Ziebach and counties located in the Belle Fourche River hydrologic basin and the Cheyenne River hydrologic basin.

Source: SL 2015, ch 227, § 10.



§ 46A-19-11 White River and Niobrara River district.

46A-19-11. White River and Niobrara River district. The White River and Niobrara River Basin Natural Resource District is hereby established. The district shall include the portions of Bennett, Fall River, Gregory, Jackson, Jones, Lyman, Mellette, Oglala Lakota, Pennington, Todd, and Tripp counties located in the White River hydrologic basin and the Niobrara River hydrologic basin.

Source: SL 2015, ch 227, § 11.



§ 46A-19-12 River Basin Natural Resource District Oversight Advisory Task Force established.

46A-19-12. River Basin Natural Resource District Oversight Advisory Task Force established. There is hereby established the River Basin Natural Resource District Oversight Advisory Task Force. The task force consists of the following eight members:

(1) The speaker of the House of Representatives shall appoint two members of the House of Representatives, one from each political party;

(2) The president pro tempore of the Senate shall appoint two members of the Senate, one from each political party;

(3) The speaker of the House of Representatives shall appoint two members of the general public, one member to be an agricultural producer and one member to represent conservation districts; and

(4) The president pro tempore of the Senate shall appoint two members of the general public, one member to be an agricultural producer and one member to represent county government.

The task force shall select a chair and vice chair from its members.

The initial appointments shall be made no later than July 1, 2015, and serve until January 1, 2017. The speaker of the House of Representatives and the president pro tempore of the Senate shall, before the close of the regular session of the Legislature in 2017, appoint members to the task force for a term to end January 1, 2019. If there is a vacancy on the task force, the vacancy shall be filled in the same manner as the original appointment.

Source: SL 2015, ch 227, § 12.



§ 46A-19-13 Task force boundary recommendations--Pilot water management plan.

46A-19-13. Task force boundary recommendations--Pilot water management plan. The task force shall meet between July 1, 2015, and December 31, 2015, to recommend to the 2016 Legislature the specific boundaries of the river basin natural resource districts established by this chapter. The recommended boundaries of the districts shall follow as closely as possible the hydrologic patterns of the river basins. However, the task force recommendations may follow existing boundaries of political subdivisions or voting precincts, wherever feasible. Municipalities of the first class may not be included in a district. The specific boundaries shall be established by the Legislature in statute. The task force shall also recommend to the Legislature a procedure by which the initial terms of council members shall be staggered.

The task force shall work with the local governments in the Red River and Minnesota River Basin Natural Resource District to establish a pilot water management plan for the district that could be used as a guide for a water management plan in each of the remaining river basin natural resource districts.

Source: SL 2015, ch 227, § 13.



§ 46A-19-14 Task force recommendations for subdistricts.

46A-19-14. Task force recommendations for subdistricts. The task force shall also establish recommendations for the 2016 Legislature that divide each district into three subdistricts of nearly equal size of population based on the last preceding federal census and not including the population of any municipality of the first class. In creating these subdistricts, the task force may follow existing boundaries of political subdivisions, voting precincts, and sections lines wherever feasible.

Source: SL 2015, ch 227, § 14.



§ 46A-19-15 Task force recommendations on implementation of chapter.

46A-19-15. Task force recommendations on implementation of chapter. This chapter does not give any district created pursuant to this chapter any regulatory or taxing authority. The task force shall continue to meet until January 1, 2019. The task force shall advise the Legislature and districts regarding the implementation of this chapter, including the establishment of guidelines to be used by the districts to establish a water management plan pursuant to this chapter. The task force shall review the provisions of chapter 46A-10A and determine which provisions need to be incorporated in legislation to assist in the implementation of this chapter. The task force may present draft legislation and policy recommendations to the Legislative Research Council Executive Board to facilitate the implementation of this chapter.

Source: SL 2015, ch 227, § 15.



§ 46A-19-16 Districts to be governed by council.

46A-19-16. Districts to be governed by council. Each district is governed by a council. The size of each district council is determined by the task force based on the population and the geography of the district.

Source: SL 2015, ch 227, § 16.



§ 46A-19-17 Procedure for making district dormant.

46A-19-17. Procedure for making district dormant. Five percent of the electors of a district may petition the district council to submit to an election the question of whether the district should become dormant. The election shall be conducted, canvassed, recounted, and contested as elections under the general laws of this state. No district may become dormant unless sixty percent or more of the votes cast are in favor of the district becoming dormant.

Source: SL 2015, ch 227, § 17.









Title 47 - CORPORATIONS

Chapter 01 - General Supervision Of Corporations [Repealed]

§ 47-1-1 , 47-1-2. Repealed.

47-1-1, 47-1-2. Repealed by SL 2005, ch 239, § 394.



§ 47-1-3 Repealed.

47-1-3. Repealed by SL 1985, ch 367, § 1






Chapter 01A - South Dakota Business Corporation Act

§ 47-1A-101 Short titleSUBPART B. FILING DOCUMENTS.

47-1A-101. Short title. This chapter shall be known and may be cited as the South Dakota Business Corporation Act.

Source: SL 2005, ch 239, § 1.



§ 47-1A-120 Requirements for documents.

47-1A-120. Requirements for documents. Any document satisfying the following requirements, and the requirements of any other section that adds to or varies these requirements, is entitled to be filed by the Office of the Secretary of State:

(1) The document is required or permitted to be filed in the Office of the Secretary of State;

(2) The document contains the information required by this chapter;

(3) The document is typewritten or printed or, if electronically transmitted, is in a format that can be retrieved or reproduced in typewritten or printed form;

(4) The document is in the English language. A corporate name need not be in English if written in English letters or in English letters in combination with Arabic or Roman numerals. The certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation;

(5) The document is executed by one of the following persons:

(a) By the chair of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(b) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(c) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that receiver, trustee, or court-appointed fiduciary;

(6) The person executing the document has signed it and has stated beneath or opposite the signature the person's name and the capacity in which the person signs. The document may, but need not, contain a corporate seal, attestation, acknowledgment, or verification;

(7) If the Office of the Secretary of State has prescribed a mandatory form for the document under § 47-1A-121, the document is in or on the prescribed form;

(8) The document is delivered to the Office of the Secretary of State for filing. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document, except as provided in §§ 47-1A-503 and 47-1A-1510; and

(9) When the document is delivered to the Office of the Secretary of State for filing, the correct filing fee, and any license fee, or penalty required to be paid at that time by this chapter or other law is paid or provision for payment made in a manner permitted by the Office of the Secretary of State.
Source: SL 2005, ch 239, § 2.



§ 47-1A-120.1 Terms of plan or filed document dependent on extrinsic facts--Applicable provisions.

47-1A-120.1. Terms of plan or filed document dependent on extrinsic facts--Applicable provisions. If a provision of this chapter permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document, the following provisions apply:

(1) The manner in which the facts will operate upon the terms of the plan or filed document shall be set forth in the plan or filed document;

(2) The facts may include:

(a) Any of the following that are available in a nationally recognized news or information medium either in print or electronically: statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data;

(b) A determination or action by any person, including the corporation or any other party to a plan or filed document; or

(c) The terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document.

For the purposes of this section, a filed document is a document filed with the Office of the Secretary of State under any provision of this chapter except §§ 47-1A-1502 to 47-1A-1601, inclusive, or §§ 47-1A-1621.1 to 47-1A-1701, inclusive, and a plan is a plan of domestication, nonprofit conversion, entity conversion, merger, or share exchange.

Source: SL 2005, ch 239, § 3.



§ 47-1A-120.2 Provision of filed document dependent on extrinsic fact but fact not ascertainable by reference or shareholders not noticed of fact--Article of amendment.

47-1A-120.2. Provision of filed document dependent on extrinsic fact but fact not ascertainable by reference or shareholders not noticed of fact--Article of amendment. If a provision of a filed document is made dependent on a fact ascertainable outside of the filed document, and that fact is not ascertainable by reference to a source described in subsection 47-1A-120.1(2)(a) or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, the corporation shall file with the Office of the Secretary of State articles of amendment setting forth the fact promptly after the time when the fact referred to is first ascertainable or thereafter changes. Articles of amendment under this section are deemed to be authorized by the authorization of the original filed document or plan to which they relate and may be filed by the corporation without further action by the board of directors or the shareholders.

Source: SL 2005, ch 239, § 4.



§ 47-1A-120.3 Dependency on extrinsic facts prohibited for specified provisions of plan or filed document.

47-1A-120.3. Dependency on extrinsic facts prohibited for specified provisions of plan or filed document. The following provisions of a plan or filed document may not be made dependent on facts outside the plan or filed document:

(1) The name and address of any person required in a filed document;

(2) The registered office of any entity required in a filed document;

(3) The registered agent of any entity required in a filed document;

(4) The number of authorized shares and designation of each class or series of shares;

(5) The effective date of a filed document;

(6) Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given.
Source: SL 2005, ch 239, § 5.



§ 47-1A-121 Forms.

47-1A-121. Forms. The Office of the Secretary of State may prescribe and furnish, on request, forms for:

(1) An application for a certificate of existence;

(2) A foreign corporation's application for a certificate of authority to transact business in this state;

(3) A foreign corporation's application for a certificate of withdrawal; and

(4) The annual report.

The Office of the Secretary of State may require the use of the forms described in subdivisions (1) to (4), inclusive. The Office of the Secretary of State may prescribe and furnish, on request, forms for other documents required or permitted to be filed by this chapter but the use of such forms is not mandatory.

Source: SL 2005, ch 239, § 6.



§ 47-1A-122 Fees for filing and service.

47-1A-122. Fees for filing and service. The Office of the Secretary of State shall collect the following fees when the documents described in this section are delivered for filing:

(1) Articles of incorporation, $150;

(2) Application for use of indistinguishable name, $25;

(3) Application for reserved name, $25;

(4) Notice of transfer of reserved name, $15;

(5) Application for registered name, $25;

(6) Application for renewal of registered name, $15. A renewal application may be filed between the first day of October and the thirty-first day of December in each year and shall extend the registration for the following year;

(7) to (9) Repealed by SL 2008, ch 275, § 27;

(10) Articles of domestication, $150;

(11) Articles of charter surrender, $150;

(12) Articles of domestication and conversion, $150;

(13) Articles of entity conversion, $150;

(14) Amendment of articles of incorporation, $60;

(15) Restatement of articles of incorporation, $60;

(16) Articles of merger or share exchange, $60;

(17) Articles of dissolution, $10;

(18) Articles of revocation of dissolution, $10;

(19) Certificate of administrative dissolution, no charge;

(20) Application for reinstatement following administrative dissolution, plus any delinquent annual report filing fees for the period before the reinstatement application, $300;

(21) Certificate of reinstatement, no charge;

(22) Certificate of judicial dissolution, no charge;

(23) Application for certificate of authority, $750;

(24) Application for amended certificate of authority, $250;

(25) Application for certificate of withdrawal, $10;

(26) Application for transfer of authority, $25;

(27) Certificate of revocation of authority to transact business, no charge;

(28) Annual report, $50. Each entity that does not file or refuses to file its annual report within the time prescribed is subject to a penalty of fifty dollars to be assessed by the secretary of state;

(29) Articles of correction, $25;

(30) Application for certificate of existence or authorization, $20;

(31) Amended annual report, $25;

(32) Any other document required or permitted to be filed by this chapter, $20.

The Office of the Secretary of State shall collect a fee of thirty dollars each time process is served on the Office of the Secretary of State under this chapter. The party to a proceeding causing service of process is entitled to recover this fee as costs if the party prevails in the proceeding.

Source: SL 2005, ch 239, § 7; SL 2008, ch 275, § 27; SL 2009, ch 4, § 12; SL 2015, ch 258, § 2, eff. Jan. 1, 2016; SL 2016, ch 2, § 5.



§ 47-1A-122.1 Copying and certification fees.

47-1A-122.1. Copying and certification fees. The Office of the Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:

(1) One dollar a page for copying;

(2) Twenty dollars for copying microfiche archived documents for a single corporation; and

(3) Ten dollars for the certificate.
Source: SL 2005, ch 239, § 8.



§ 47-1A-123 Effective time and date of document--Exceptions.

47-1A-123. Effective time and date of document--Exceptions. Except as provided in §§ 47-1A-123.1 and 47-1A-124.2, a document accepted for filing is effective:

(1) At the date and time of filing, as evidenced by such means as the Office of the Secretary of State may use for the purpose of recording the date and time of filing; or

(2) At the time specified in the document as its effective time on the date it is filed.
Source: SL 2005, ch 239, § 9.



§ 47-1A-123.1 Delayed effective time and date of document.

47-1A-123.1. Delayed effective time and date of document. A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date is indicated, but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed.

Source: SL 2005, ch 239, § 10.



§ 47-1A-124 Correction filed document--Circumstances when allowed.

47-1A-124. Correction filed document--Circumstances when allowed. A domestic or foreign corporation may correct a document filed by the Office of the Secretary of State if any of the following occur:

(1) The document contains an inaccuracy;

(2) The document was defectively executed, attested, sealed, verified, or acknowledged; or

(3) The electronic transmission was defective.
Source: SL 2005, ch 239, § 11.



§ 47-1A-124.1 Correction of filed document--Procedure.

47-1A-124.1. Correction of filed document--Procedure. A document is corrected:

(1) By preparing articles of correction that:

(a) Describe the document, including its filing date, or attach a copy of it to the articles;

(b) Specify the inaccuracy or defect to be corrected; and

(c) Correct the inaccuracy or defect; and

(2) By delivering the articles to the Office of the Secretary of State for filing.
Source: SL 2005, ch 239, § 12.



§ 47-1A-124.2 Articles of correction--Effective date.

47-1A-124.2. Articles of correction--Effective date. Articles of correction are effective on the effective date of the document that they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

Source: SL 2005, ch 239, § 13.



§ 47-1A-125 Filing duty of Office of Secretary of State.

47-1A-125. Filing duty of Office of Secretary of State. If a document delivered to the Office of the Secretary of State for filing satisfies the requirements of §§ 47-1A-120 to 47-1A-120.3, inclusive, the Office of the Secretary of State shall file it. The Office of the Secretary of State files a document by recording it as filed on the date and time of receipt. After filing a document, the Office of the Secretary of State shall deliver to the domestic or foreign corporation or its representative a receipt with an acknowledgment of the date and time of filing.

If the Office of the Secretary of State refuses to file a document, the Office of the Secretary of State shall return it to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief, written explanation of the reason for the refusal.

The Office of the Secretary of State's duty to file documents under this section is ministerial. The Office of the Secretary of State's filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.
Source: SL 2005, ch 239, § 14; SL 2008, ch 275, § 28.



§ 47-1A-126 Appeal from Office of Secretary of State's refusal to file document.

47-1A-126. Appeal from Office of Secretary of State's refusal to file document. If the Office of the Secretary of State refuses to file a document delivered to the Office of the Secretary of State for filing, the domestic or foreign corporation may appeal the refusal within thirty days after the return of the document to the circuit court of the county where the corporation's principal office is located in this state or, if none in this state, to the circuit court of Hughes County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Office of the Secretary of State's explanation of the refusal to file.

The court may summarily order the Office of the Secretary of State to file the document or take other action the court considers appropriate. The court's final decision may be appealed as in other civil proceedings.

Source: SL 2005, ch 239, § 15; SL 2008, ch 275, § 29.



§ 47-1A-127 Evidentiary effect of copy of filed document.

47-1A-127. Evidentiary effect of copy of filed document. Any certificate from the Office of the Secretary of State delivered with a copy of a document filed by the Office of the Secretary of State, is conclusive evidence that the original document is on file with the Office of the Secretary of State.

Source: SL 2005, ch 239, § 16.



§ 47-1A-128 Certificate of existence.

47-1A-128. Certificate of existence. Any person may apply to the Office of the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation. A certificate of existence or authorization shall set forth:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) That the domestic corporation is duly incorporated under the law of this state, the date of its incorporation, and the period of its duration if less than perpetual; or that the foreign corporation is authorized to transact business in this state;

(3) That all fees, taxes, and penalties owed to this state have been paid, if:

(a) Payment is reflected in the records of the Office of the Secretary of State; and

(b) Nonpayment affects the existence or authorization of the domestic or foreign corporation;

(4) That its most recent annual report required by § 47-1A-1621.1 has been delivered to the Office of the Secretary of State;

(5) That articles of dissolution have not been filed; and

(6) Other facts of record in the Office of the Secretary of State that may be requested by the applicant.

Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Office of the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.

Source: SL 2005, ch 239, § 17.



§ 47-1A-129 Penalty for signing false documentSUBPART C. RESERVED.

47-1A-129. Penalty for signing false document. No person may sign a document, paper form or electronically, knowing it is false in any material respect with intent that the document be delivered to the Office of the Secretary of State for filing. An offense under this section is subject to a civil fine in any amount not exceeding five hundred dollars.

Source: SL 2005, ch 239, § 18; SL 2012, ch 222, § 1.



§ 47-1A-140 Chapter definitions.

47-1A-140. Chapter definitions. Terms used in this chapter mean:

(1) "Articles of incorporation," the original articles of incorporation, all amendments thereof, and any other documents permitted or required to be filed by a domestic business corporation with the Office of the Secretary of State under any provision of this chapter except §§ 47-1A-1621.1 to 47-1A-1701, inclusive. If an amendment of the articles or any other document filed under this chapter restates the articles in their entirety, from that time forward the articles do not include any prior documents;

(2) "Authorized shares," the shares of all classes a domestic or foreign corporation is authorized to issue;

(3) "Conspicuous," so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color, or typing in capitals or underlined, is conspicuous;

(4) "Corporation," "domestic corporation," or "domestic business corporation," any corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of this chapter;

(5) "Deliver," or "delivery," any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, and electronic transmission;

(6) "Distribution," any direct or indirect transfer of money or other property, except its own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness; or otherwise;

(7) "Domestic unincorporated entity," an unincorporated entity whose internal affairs are governed by the laws of this state;

(8) "Electronic transmission," or "electronically transmitted," any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient;

(9) "Eligible entity," any domestic or foreign unincorporated entity;

(10) "Eligible interest," an interest or membership as defined in this section;

(11) "Employee," includes any officer but not a director. However, a director may accept duties that make the director also an employee;

(12) "Entity," includes domestic and foreign business corporation; estate; trust; domestic and foreign unincorporated entity; and state government, the United States government, and any foreign government;

(13) "Facts objectively ascertainable," outside of a filed document or plan as defined in §§ 47-1A-120.1 to 47-1A-120.3, inclusive;

(14) "Filing entity," any unincorporated entity that is of a type that is created by filing a public organic document;

(15) "Foreign corporation," any corporation incorporated under a law other than the law of this state, which would be a business corporation if incorporated under the laws of this state;

(16) "Foreign nonprofit corporation," any corporation incorporated under a law other than the law of this state, which would be a nonprofit corporation if incorporated under the laws of this state;

(17) "Foreign unincorporated entity," any unincorporated entity whose internal affairs are governed by an organic law of a jurisdiction other than this state;

(18) "Governmental subdivision," includes authority, county, district, and municipality;

(19) "Individual," any natural person;

(20) "Interest," either or both of the following rights under the organic law of an unincorporated entity:

(a) The right to receive distributions from the entity either in the ordinary course or upon liquidation; or

(b) The right to receive notice or vote on issues involving its internal affairs, other than as an agent, assignee, proxy, or person responsible for managing its business and affairs;

(21) "Interest holder," any person who holds of record an interest;

(22) "Membership," the rights of a member in a domestic or foreign nonprofit corporation;

(23) "Nonfiling entity," any unincorporated entity that is of a type that is not created by filing a public organic document;

(24) "Nonprofit corporation," or "domestic nonprofit corporation," any corporation incorporated under the laws of this state and subject to the provisions of chapters 47-22 to 47-28, inclusive;

(25) "Organic document," any public organic document or a private organic document;

(26) "Organic law," the statute governing the internal affairs of a domestic or foreign business or nonprofit corporation or unincorporated entity;

(27) "Owner liability," personal liability for a debt, obligation, or liability of a domestic or foreign business or nonprofit corporation or unincorporated entity that is imposed on a person:

(a) Solely by reason of the person's status as a shareholder, member, or interest holder; or

(b) By the articles of incorporation, bylaws, or an organic document under a provision of the organic law of an entity authorizing the articles of incorporation, bylaws, or an organic document to make one or more specified shareholders, members, or interest holders liable in their capacity as shareholders, members, or interest holders for all or specified debts, obligations, or liabilities of the entity;

(28) "Person," includes an individual and an entity;

(29) "Principal office," the office, in or out of this state, so designated in the annual report where the principal executive offices of a domestic or foreign corporation are located;

(30) "Private organic document," any document, other than the public organic document, if any, that determines the internal governance of an unincorporated entity. If a private organic document has been amended or restated, the term means the private organic document as last amended or restated;

(31) "Public organic document," the document, if any, that is filed of public record to create an unincorporated entity. If a public organic document has been amended or restated, the term means the public organic document as last amended or restated;

(32) "Proceeding," includes civil suit and criminal, administrative, and investigatory action;

(33) "Record date," the date established under §§ 47-1A-601 to 47-1A-603, inclusive, or §§ 47-1A-701 to 47-1A-747, inclusive, on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this chapter. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed;

(34) "Secretary," the corporate officer to whom the board of directors has delegated responsibility under § 47-1A-840 for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation;

(35) "Shareholder," the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation;

(36) "Shares," the units into which the proprietary interests in a corporation are divided;

(37) "Sign," or "signature," includes any manual, facsimile, conformed, or electronic signature;

(38) "State," when referring to a part of the United States, includes a state and commonwealth, and their agencies and governmental subdivisions, and a territory and insular possession, and their agencies and governmental subdivisions, of the United States;

(39) "Subscriber," any person who subscribes for shares in a corporation, whether before or after incorporation;

(40) "Unincorporated entity," any organization or artificial legal person that either has a separate legal existence or has the power to acquire an estate in real property in its own name and that is not any of the following: a domestic or foreign business or nonprofit corporation, an estate, a trust, a state, the United States, or a foreign government. The term includes a general partnership, limited liability company, limited partnership, business trust, joint stock association, and incorporated nonprofit association;

(41) "United States," includes district, authority, bureau, commission, department, and any other agency of the United States;

(42) "Voting group," all shares of one or more classes or series that, under the articles of incorporation or this chapter, are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this chapter to vote generally on the matter are for that purpose a single voting group;

(43) "Voting power," the current power to vote in the election of directors.
Source: SL 2005, ch 239, § 19.



§ 47-1A-141 Type of notice--Written or oral.

47-1A-141. Type of notice--Written or oral. Notice under this chapter shall be in writing unless oral notice is reasonable under the circumstances. Notice by electronic transmission is written notice.

Source: SL 2005, ch 239, § 20.



§ 47-1A-141.1 Method of notice.

47-1A-141.1. Method of notice. Notice may be communicated in person; by mail or other method of delivery; or by telephone, voice mail, or other electronic means. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published, or by radio, television, or other form of public broadcast communication.

Source: SL 2005, ch 239, § 21.



§ 47-1A-141.2 Effective date of written notice by domestic or foreign corporation to shareholder.

47-1A-141.2. Effective date of written notice by domestic or foreign corporation to shareholder. Written notice by a domestic or foreign corporation to its shareholder, if in a comprehensible form, is effective upon deposit in the United States mail, if mailed postpaid and correctly addressed to the shareholder's address shown in the corporation's current record of shareholders; or when electronically transmitted to the shareholder in a manner authorized by the shareholder.

Source: SL 2005, ch 239, § 22.



§ 47-1A-141.3 Address of written notice.

47-1A-141.3. Address of written notice. Written notice to a domestic or foreign corporation authorized to transact business in this state may be addressed to its registered agent or to the corporation or its secretary at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

Source: SL 2005, ch 239, § 23; SL 2008, ch 275, § 30.



§ 47-1A-141.4 Effective date of written notice--Exception.

47-1A-141.4. Effective date of written notice--Exception. Except as provided in § 47-1A-141.2, written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Five days after its deposit in the United States mail, if mailed postpaid and correctly addressed;

(3) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

Oral notice is effective when communicated, if communicated in a comprehensible manner.

Source: SL 2005, ch 239, § 24.



§ 47-1A-141.5 Notice requirements governing particular circumstances.

47-1A-141.5. Notice requirements governing particular circumstances. If this chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with §§ 47-1A-141 to 47-1A-141.4, inclusive, or other provisions of this chapter, those requirements govern.

Source: SL 2005, ch 239, § 25.



§ 47-1A-142 Number of shareholders

47-1A-142. Number of shareholders. For purposes of this chapter, the following identified as a shareholder in a corporation's current record of shareholders constitutes one shareholder:

(1) Three or fewer co-owners;

(2) A corporation, partnership, trust, estate, or other entity;

(3) The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

For purposes of this chapter, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.

Source: SL 2005, ch 239, § 26.



§ 47-1A-201 Incorporators.

47-1A-201. Incorporators. One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Office of the Secretary of State for filing.

Source: SL 2005, ch 239, § 27.



§ 47-1A-202 Articles of incorporation--Required provisions.

47-1A-202. Articles of incorporation--Required provisions. The articles of incorporation shall set forth:

(1) A corporate name for the corporation that satisfies the requirements of §§ 47-1A-401 to 47-1A-401.3, inclusive;

(2) The number of shares the corporation is authorized to issue;

(3) The street address of its principal office;

(4) The information required by § 59-11-6; and

(5) The name and address of each incorporator.
Source: SL 2005, ch 239, § 28; SL 2008, ch 275, § 31.



§ 47-1A-202.1 Articles of incorporation--Optional provisions.

47-1A-202.1. Articles of incorporation--Optional provisions. The articles of incorporation may set forth:

(1) The names and addresses of the individuals who are to serve as the initial directors;

(2) Provisions not inconsistent with law regarding:

(a) The purpose or purposes for which the corporation is organized;

(b) Managing the business and regulating the affairs of the corporation;

(c) Defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders;

(d) A par value for authorized shares or classes of shares; and

(e) The imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions;

(3) Any provision that under this chapter is required or permitted to be set forth in the bylaws;

(4) A provision eliminating or limiting the liability of a director to the corporation or its shareholders for money damages for any action taken, or any failure to take any action, as a director, except liability for the amount of a financial benefit received by a director to which the director is not entitled; an intentional infliction of harm on the corporation or the shareholders; a violation of § 47-1A-833; or an intentional violation of criminal law;

(5) A provision permitting or making obligatory indemnification of a director for liability, as defined in subdivision 47-1A-850(5), to any person for any action taken, or any failure to take any action, as a director, except liability for receipt of a financial benefit to which the director is not entitled; an intentional infliction of harm on the corporation or its shareholders; a violation of § 47-1A-833.1; or an intentional violation of criminal law; and

(6) Any provision limiting or denying preemptive rights to acquire additional or treasury shares of the corporation.
Source: SL 2005, ch 239, § 29.



§ 47-1A-202.2 Articles of incorporation--Corporate powers.

47-1A-202.2. Articles of incorporation--Corporate powers. The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter.

Source: SL 2005, ch 239, § 30.



§ 47-1A-202.3 Articles of incorporation--Extrinsic facts.

47-1A-202.3. Articles of incorporation--Extrinsic facts. Provisions of the articles of incorporation may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with §§ 47-1A-120.1 to 47-1A-120.3, inclusive.

Source: SL 2005, ch 239, § 31.



§ 47-1A-203 Incorporation.

47-1A-203. Incorporation. Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed. The Office of the Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

Source: SL 2005, ch 239, § 32.



§ 47-1A-204 Liability for pre-incorporation transactions.

47-1A-204. Liability for pre-incorporation transactions. Any person purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, is jointly and severally liable for all liabilities created while so acting.

Source: SL 2005, ch 239, § 33.



§ 47-1A-205 Organization of corporation.

47-1A-205. Organization of corporation. After incorporation:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(a) To elect directors and complete the organization of the corporation; or

(b) To elect a board of directors who shall complete the organization of the corporation.

Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator. An organizational meeting may be held in or out of this state.

Source: SL 2005, ch 239, § 34.



§ 47-1A-206 Bylaws.

47-1A-206. Bylaws. The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation. The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

Source: SL 2005, ch 239, § 35.



§ 47-1A-207 Emergency bylaws.

47-1A-207. Emergency bylaws. Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(1) Procedures for calling a meeting of the board of directors;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends. Any corporate action taken in good faith in accordance with emergency bylaws binds the corporation and may not be used to impose liability on a corporate director, officer, employee, or agent.

An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.

Source: SL 2005, ch 239, § 36.



§ 47-1A-301 Purposes.

47-1A-301. Purposes. Any corporation incorporated under this chapter has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.

A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under this chapter only if permitted by, and subject to all limitations of, the other statute.

Source: SL 2005, ch 239, § 37.



§ 47-1A-302 General powers.

47-1A-302. General powers. Unless its articles of incorporation provide otherwise, a corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including the power to:

(1) Sue and be sued, complain, and defend in its corporate name;

(2) Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation;

(4) Purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) Purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

(7) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations, which may be convertible into or include the option to purchase other securities of the corporation, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) Be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10) Conduct its business, locate offices, and exercise the powers granted by this chapter within or without this state;

(11) Elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(12) Pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) Make donations for the public welfare or for charitable, scientific, or educational purposes;

(14) Transact any lawful business that will aid governmental policy;

(15) Make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.
Source: SL 2005, ch 239, § 38.



§ 47-1A-303 Emergency powers.

47-1A-303. Emergency powers. In anticipation of or during an emergency, the board of directors of a corporation may modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

During an emergency, unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation binds the corporation and may not be used to impose liability on a corporate director, officer, employee, or agent.

An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.

Source: SL 2005, ch 239, § 39.



§ 47-1A-304 Ultra vires

47-1A-304. Ultra vires. The validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act. However, a corporation's power to act may be challenged in the following proceedings:

(1) In a proceeding by a shareholder against the corporation to enjoin the act;

(2) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3) In a proceeding by the attorney general under § 47-1A-1431.

In a shareholder's proceeding under subdivision (1) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.

Source: SL 2005, ch 239, § 40.



§ 47-1A-401 Corporate name--Use of particular words--Purpose.

47-1A-401. Corporate name--Use of particular words--Purpose. A corporate name must contain the term, corporation, incorporated, company, or limited, or the abbreviation, corp., inc., co., or ltd., or terms or abbreviations of like import in another language. A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by § 47-1A-301 and its articles of incorporation.

Source: SL 2005, ch 239, § 41.



§ 47-1A-401.1 Corporate name--Distinguishable from specified names--Exceptions.

47-1A-401.1. Corporate name--Distinguishable from specified names--Exceptions. Except as authorized by §§ 47-1A-401.2 and 47-1A-401.3, a corporate name shall be distinguishable upon the records of the Office of the Secretary of State from:

(1) The corporate name of a corporation incorporated or authorized to transact business in this state;

(2) A corporate name reserved or registered under § 47-1A-402 or 47-1A-403;

(3) The fictitious name adopted by a foreign corporation authorized to transact business in this state because its real name is unavailable;

(4) The corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state; and

(5) The name of a limited liability company, limited liability partnership, limited partnership, or limited liability limited partnership organized or authorized to transact business in this state.
Source: SL 2005, ch 239, § 42.



§ 47-1A-401.2 Corporate name--Application to use name not distinguishable from specified names--Authorization.

47-1A-401.2. Corporate name--Application to use name not distinguishable from specified names--Authorization. A corporation may apply to the Office of the Secretary of State for authorization to use a name that is not distinguishable upon the records of the Office of the Secretary of State from one or more of the names described in § 47-1A-401.1. The Office of the Secretary of State shall authorize use of the name applied for if:

(1) The other corporation or entity consents to the use in writing and submits an undertaking in form satisfactory to the Office of the Secretary of State to change its name to a name that is distinguishable upon the records of the Office of the Secretary of State from the name of the applying corporation; or

(2) The applicant delivers to the Office of the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.
Source: SL 2005, ch 239, § 43.



§ 47-1A-401.3 Corporate name--Use of name upon merger, reorganization, or acquisition of assets.

47-1A-401.3. Corporate name--Use of name upon merger, reorganization, or acquisition of assets. A corporation may use the name, including the fictitious name, of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the proposed user corporation:

(1) Has merged with the other corporation;

(2) Has been formed by reorganization of the other corporation; or

(3) Has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

This chapter does not control the use of fictitious names.

Source: SL 2005, ch 239, § 44.



§ 47-1A-402 Reserved name.

47-1A-402. Reserved name. A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the Office of the Secretary of State for filing. The application shall set forth the name and address of the applicant and the name proposed to be reserved. If the Office of the Secretary of State finds that the corporate name applied for is available, the Office of the Secretary of State shall reserve the name for the applicant's exclusive use for a nonrenewable one-hundred-twenty-day period.

The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Office of the Secretary of State a signed notice of the transfer that states the name and address of the transferee.

Source: SL 2005, ch 239, § 45.



§ 47-1A-403 Foreign corporation--Registration of corporate name.

47-1A-403. Foreign corporation--Registration of corporate name. A foreign corporation may register its corporate name, or its corporate name with any addition required by §§ 47-1A-1506.1 to 47-1A-1507, if the name is distinguishable upon the records of the Office of the Secretary of State from the corporate names that are not available under § 47-1A-401.1. A foreign corporation registers its corporate name, or its corporate name with any addition required by §§ 47-1A-1506.1 to 47-1A-1507, inclusive, by delivering to the Office of the Secretary of State for filing an application:

(1) Setting forth its corporate name, or its corporate name with any addition required by §§ 47-1A-1506.1 to 47-1A-1507, inclusive, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and

(2) Accompanied by a certificate of existence, or a document of similar import, from the state or country of incorporation.

The name is registered for the applicant's exclusive use upon the effective date of the application.

Source: SL 2005, ch 239, § 46.



§ 47-1A-403.1 Foreign corporation--Renewal of registration of corporate name.

47-1A-403.1. Foreign corporation--Renewal of registration of corporate name. A foreign corporation whose registration is effective may renew it for successive years by delivering to the Office of the Secretary of State for filing a renewal application, which complies with the requirements of § 47-1A-403, between October first and December thirty-first of the preceding year. The renewal application when filed renews the registration for the following calendar year.

Source: SL 2005, ch 239, § 47.



§ 47-1A-403.2 Foreign corporation--Qualification under registered name--Use of name by another--Termination

47-1A-403.2. Foreign corporation--Qualification under registered name--Use of name by another--Termination. A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under the registered name or consent in writing to the use of that name by a corporation thereafter incorporated under this chapter or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates if the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

Source: SL 2005, ch 239, § 48.



§ 47-1A-501 to 47-1A-504. Repealed

47-1A-501 to 47-1A-504. Repealed by SL 2008, ch 275, § 32.



§ 47-1A-601 Authorized shares in articles of incorporation--Class or series--Terms.

47-1A-601. Authorized shares in articles of incorporation--Class or series--Terms. The articles of incorporation shall set forth any classes of shares and series of shares within a class, and the number of shares of each class and series, that the corporation is authorized to issue. If more than one class or series of shares is authorized, the articles of incorporation shall prescribe a distinguishing designation for each class or series and shall describe, prior to the issuance of shares of a class or series, the terms, including the preferences, rights, and limitations, of that class or series. Except to the extent varied as permitted by this section, all shares of a class or series shall have terms, including preferences, rights, and limitations, that are identical with those of other shares of the same class or series. Terms of shares may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with §§ 47-1A-120.1 to 47-1A-120.3, inclusive. Any of the terms of shares may vary among holders of the same class or series so long as such variations are expressly set forth in the articles of incorporation.

Source: SL 2005, ch 239, § 53.



§ 47-1A-601.1 Classes or series of shares articles of incorporation required to authorize.

47-1A-601.1. Classes or series of shares articles of incorporation required to authorize. The articles of incorporation shall authorize:

(1) One or more classes or series of shares that together have unlimited voting rights; and

(2) One or more classes or series of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.
Source: SL 2005, ch 239, § 54.



§ 47-1A-601.2 Classes or series of shares articles of incorporation may authorize.

47-1A-601.2. Classes or series of shares articles of incorporation may authorize. The articles of incorporation may authorize one or more classes or series of shares that:

(1) Have special, conditional, or limited voting rights, or no right to vote, except to the extent otherwise provided by this chapter;

(2) Are redeemable or convertible as specified in the articles of incorporation:

(a) At the option of the corporation, the shareholder, or another person or upon the occurrence of a specified event;

(b) For cash, indebtedness, securities, or other property; and

(c) At prices and in amounts specified, or determined in accordance with a formula;

(3) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative; or

(4) Have preference over any other class or series of shares with respect to distributions, including distributions upon the dissolution of the corporation.

The description of the preferences, rights, and limitations of classes or series of shares in this section is not exhaustive.

Source: SL 2005, ch 239, § 55.



§ 47-1A-602 Classification or reclassification of unissued shares determined by board of directors.

47-1A-602. Classification or reclassification of unissued shares determined by board of directors. If the articles of incorporation so provide, the board of directors, without shareholder approval, may:

(1) Classify any unissued shares into one or more classes or into one or more series within a class;

(2) Reclassify any unissued shares of any class into one or more classes or into one or more series within one or more classes; or

(3) Reclassify any unissued shares of any series of any class into one or more classes or into one or more series within a class.
Source: SL 2005, ch 239, § 56.



§ 47-1A-602.1 Terms of class or series determined by board of directors.

47-1A-602.1. Terms of class or series determined by board of directors. If the board of directors acts pursuant to § 47-1A-602, the board shall determine the terms, including the preferences, rights, and limitations, to the same extent permitted under §§ 47-1A-601 to 47-1A-601.2, inclusive, of:

(1) Any class of shares before the issuance of any shares of that class; or

(2) Any series within a class before the issuance of any shares of that series.

Before issuing any shares of a class or series created under § 47-1A-602, the corporation shall deliver to the Office of the Secretary of State for filing articles of amendment setting forth the terms determined under this section.

Source: SL 2005, ch 239, § 57.



§ 47-1A-603 Issuance of shares--Outstanding until reacquired, redeemed, converted, or cancelled.

47-1A-603. Issuance of shares--Outstanding until reacquired, redeemed, converted, or cancelled. A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled. The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of § 47-1A-603.1 and §§ 47-1A-640 to 47-1A-640.5, inclusive.

Source: SL 2005, ch 239, § 58.



§ 47-1A-603.1 Outstanding shares--Shares with unlimited voting rights and entitled to receipt of net assets upon dissolution required.

47-1A-603.1. Outstanding shares--Shares with unlimited voting rights and entitled to receipt of net assets upon dissolution required. At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.

Source: SL 2005, ch 239, § 59.



§ 47-1A-604 Fractional shares--Scrip.

47-1A-604. Fractional shares--Scrip. A corporation may:

(1) Issue fractions of a share or pay in money the value of fractions of a share;

(2) Arrange for disposition of fractional shares by the shareholders;

(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.
Source: SL 2005, ch 239, § 60.



§ 47-1A-604.1 Scrip--Label on certificate--Information.

47-1A-604.1. Scrip--Label on certificate--Information. Each certificate representing scrip shall be conspicuously labeled scrip and shall contain the information required by § 47-1A-625.

Source: SL 2005, ch 239, § 61.



§ 47-1A-604.2 Rights of holder of fractional share--Scrip.

47-1A-604.2. Rights of holder of fractional share--Scrip. The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip so provides.

Source: SL 2005, ch 239, § 62.



§ 47-1A-604.3 Issuance of script--Authorization by board of directors--ConditionsSUBPART B. ISSUANCE OF SHARES.

47-1A-604.3. Issuance of script--Authorization by board of directors--Conditions. The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(1) That the scrip will become void if not exchanged for full shares before a specified date; and

(2) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.
Source: SL 2005, ch 239, § 63.



§ 47-1A-620 Subscription for shares before incorporation.

47-1A-620. Subscription for shares before incorporation. A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation. The board of directors may determine the payment terms of subscription for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors shall be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement. If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid for more than twenty days after the corporation sends written demand for payment to the subscriber.

A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to §§ 47-1A-621 and 47-1A-621.1.

Source: SL 2005, ch 239, § 64.



§ 47-1A-621 Issuance of shares by board of directors--Powers reserved to shareholders.

47-1A-621. Issuance of shares by board of directors--Powers reserved to shareholders. The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

No corporation may issue stocks or bonds except for money, labor done, or money or property, tangible or intangible, actually received. Before the corporation may issue shares, the board of directors shall determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable. When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefore are fully paid and nonassessable.

Source: SL 2005, ch 239, § 65.



§ 47-1A-621.1 Issuance of shares requiring approval of shareholders.

47-1A-621.1. Issuance of shares requiring approval of shareholders. An issuance of shares or other securities convertible into or rights exercisable for shares, in a transaction or a series of integrated transactions, requires approval of the shareholders, at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the matter exists, if:

(1) The shares, other securities, or rights are issued for consideration other than cash or cash equivalents; and

(2) The voting power of shares that are issued and issuable as a result of the transaction or series of integrated transactions will comprise more than twenty percent of the voting power of the shares of the corporation that were outstanding immediately before the transaction.

For purposes of determining the voting power of shares issued and issuable as a result of a transaction or series of integrated transactions, the voting power of shares shall be the greater of the voting power of the shares to be issued, or the voting power of the shares that would be outstanding after giving effect to the conversion of convertible shares and other securities and the exercise of rights to be issued. For the purposes of this section, a series of transactions is integrated if consummation of one transaction is made contingent on consummation of one or more of the other transactions.

Source: SL 2005, ch 239, § 66.



§ 47-1A-622 Liability of shareholders.

47-1A-622. Liability of shareholders. A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued or specified in the subscription agreement.

Unless otherwise provided in the articles of incorporation, no shareholder of a corporation is personally liable for the acts or debts of the corporation except that a shareholder may become personally liable by reason of the shareholder's own acts or conduct.

Source: SL 2005, ch 239, § 67.



§ 47-1A-623 Share dividends.

47-1A-623. Share dividends. Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series. An issuance of shares under this section is a share dividend.

Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless:

(1) The articles of incorporation so authorize;

(2) A majority of the votes entitled to be cast by the class or series to be issued approve the issue; or

(3) There are no outstanding shares of the class or series to be issued.

If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.

Source: SL 2005, ch 239, § 68.



§ 47-1A-624 Share options.

47-1A-624. Share options. A corporation may issue rights, options, or warrants for the purchase of shares or other securities of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued, and the terms, including the consideration, for which the shares or other securities are to be issued. The authorization by the board of directors for the corporation to issue such rights, options, or warrants constitutes authorization of the issuance of the shares or other securities for which the rights, options, or warrants are exercisable.

The terms and conditions of such rights, options, or warrants, including those outstanding on the effective date of this section, may include restrictions or conditions that:

(1) Preclude or limit the exercise, transfer, or receipt of such rights, options, or warrants by any person or persons owning or offering to acquire a specified number or percentage of the outstanding shares or other securities of the corporation or by any transferee or transferees of any such person or persons; or

(2) Invalidate or void such rights, options, or warrants held by any such person or persons or any such transferee or transferees.
Source: SL 2005, ch 239, § 69.



§ 47-1A-625 Form and content of certificates generally.

47-1A-625. Form and content of certificates generally. Shares may but need not be represented by certificates. Unless this chapter or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates. At a minimum each share certificate shall state on its face:

(1) The name of the issuing corporation and that it is organized under the law of this state;

(2) The name of the person to whom issued; and

(3) The number and class of shares and the designation of the series, if any, the certificate represents.
Source: SL 2005, ch 239, § 70.



§ 47-1A-625.1 Certificate requirements when corporation authorized to issue different classes of shares or different series within a class.

47-1A-625.1. Certificate requirements when corporation authorized to issue different classes of shares or different series within a class. If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series, and the authority of the board of directors to determine variations for future series, shall be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

Source: SL 2005, ch 239, § 71.



§ 47-1A-625.2 Signatures on certificate--Seal.

47-1A-625.2. Signatures on certificate--Seal. Each share certificate shall be signed, either manually or in facsimile, by two officers designated in the bylaws or by the board of directors and may bear the corporate seal or its facsimile. If the person who signed a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.

Source: SL 2005, ch 239, § 72.



§ 47-1A-626 Shares without certificates.

47-1A-626. Shares without certificates. Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by §§ 47-1A-625 and 47-1A-625.1, and, if applicable, §§ 47-1A-627 to 47-1A-627.2, inclusive.

Source: SL 2005, ch 239, § 73.



§ 47-1A-627 Restriction on transfer of shares or registration of transfer of shares in articles, bylaws, or agreements--Effect on shares.

47-1A-627. Restriction on transfer of shares or registration of transfer of shares in articles, bylaws, or agreements--Effect on shares. The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

Source: SL 2005, ch 239, § 74.



§ 47-1A-627.1 Purposes for which restriction on transfer of shares and registration of transfer of shares authorized--Validity and enforceability of restriction.

47-1A-627.1. Purposes for which restriction on transfer of shares and registration of transfer of shares authorized--Validity and enforceability of restriction. A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by § 47-1A-626. Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction. A restriction on the transfer or registration of transfer of shares is authorized:

(1) To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(2) To preserve exemptions under federal or state securities law;

(3) For any other reasonable purpose.
Source: SL 2005, ch 239, § 75.



§ 47-1A-627.2 Terms of restriction on transfer or registration of transfer of shares.

47-1A-627.2. Terms of restriction on transfer or registration of transfer of shares. A restriction on the transfer or registration of transfer of shares may:

(1) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares;

(2) Obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares;

(3) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable;

(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.
Source: SL 2005, ch 239, § 76.



§ 47-1A-628 Expense of issueSUBPART C. SUBSEQUENT ACQUISITION OF SHARES BY SHAREHOLDERS AND

47-1A-628. Expense of issue. A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.

Source: SL 2005, ch 239, § 77.



§ 47-1A-630 Shareholders' preemptive rights.

47-1A-630. Shareholders' preemptive rights. The shareholders of a corporation have the preemptive right to acquire unissued or treasury shares of a corporation, except, to the extent, if any, that such right is limited or denied in the articles of incorporation. Having preemptive rights means that the following provisions apply except to the extent the articles of incorporation expressly provide otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them;

(2) A shareholder may waive any preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration;

(3) There is no preemptive right with respect to:

(a) Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(b) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(c) Shares authorized in articles of incorporation that are issued within six months from the effective date of incorporation;

(d) Shares sold otherwise than for money;

(4) Holders of shares of any class without general voting rights, but with preferential rights to distributions or assets, have no preemptive rights with respect to shares of any class;

(5) Holders of shares of any class with general voting rights, but without preferential rights to distributions or assets, have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights;

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

For purposes of this section, the term, shares, includes a security convertible into or carrying a right to subscribe for or acquire shares.

Source: SL 2005, ch 239, § 78.



§ 47-1A-631 Corporation's acquisition of its own sharesSUBPART D. DISTRIBUTIONS.

47-1A-631. Corporation's acquisition of its own shares. A corporation may acquire its own shares, and shares so acquired constitute authorized but unissued shares. If the articles of incorporation prohibit the reissue of the acquired shares, the number of authorized shares is reduced by the number of shares acquired.

Source: SL 2005, ch 239, § 79.



§ 47-1A-640 Distributions to shareholders authorized--Distribution entitlement date.

47-1A-640. Distributions to shareholders authorized--Distribution entitlement date. A board of directors may authorize, and the corporation may make, distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in § 47-1A-640.1. If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than one involving a purchase, redemption, or other acquisition of the corporation's shares, it is the date the board of directors authorizes the distribution.

Source: SL 2005, ch 239, § 80.



§ 47-1A-640.1 Distribution to shareholders prohibited if certain financial conditions result.

47-1A-640.1. Distribution to shareholders prohibited if certain financial conditions result. No distribution may be made if, after giving it effect:

(1) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(2) The corporation's total assets would be less than the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

The board of directors may base a determination that a distribution is not prohibited under this section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable under the circumstances.

Source: SL 2005, ch 239, § 81.



§ 47-1A-640.2 Factors used to measure effect of distribution.

47-1A-640.2. Factors used to measure effect of distribution. Except as provided in § 47-1A-640.4, the effect of a distribution under § 47-1A-640.1 is measured:

(1) In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of the date money or other property is transferred or debt incurred by the corporation, or the date the shareholder ceases to be a shareholder with respect to the acquired shares;

(2) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(3) In all other cases, as of the date the distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization, or the date the payment is made if it occurs more than one hundred twenty days after the date of authorization.
Source: SL 2005, ch 239, § 82.



§ 47-1A-640.3 Indebtedness to shareholder by reason of distribution at parity with indebtedness to general unsecured creditor.

47-1A-640.3. Indebtedness to shareholder by reason of distribution at parity with indebtedness to general unsecured creditor. A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with §§ 47-1A-640 to 47-1A-640.5, inclusive, is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

Source: SL 2005, ch 239, § 83.



§ 47-1A-640.4 Indebtedness of corporation for purposes of determinations under § 47-1A-640.1.

47-1A-640.4. Indebtedness of corporation for purposes of determinations under § 47-1A-640.1. Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under § 47-1A-640.1 if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

Source: SL 2005, ch 239, § 84.



§ 47-1A-640.5 Application of provisions in §§ 47-1A-640 to 47-1A-640.4

47-1A-640.5. Application of provisions in §§ 47-1A-640 to 47-1A-640.4. The provisions of §§ 47-1A-640 to 47-1A-640.4, inclusive, do not apply to distributions in liquidation under §§ 47-1A-1402 to 47-1A-1501, inclusive.

Source: SL 2005, ch 239, § 85.



§ 47-1A-701 Annual meeting.

47-1A-701. Annual meeting. A corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws. Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation' s principal office. The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.

Source: SL 2005, ch 239, § 86.



§ 47-1A-702 Special meeting.

47-1A-702. Special meeting. A corporation shall hold a special meeting of shareholders:

(1) On call of its board of directors or any persons authorized to do so by the articles of incorporation or bylaws; or

(2) If the holders of at least ten percent of all the votes entitled to be cast on an issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation one or more written demands for the meeting describing the purpose or purposes for which it is to be held. However, the articles of incorporation may fix a lower percentage or a higher percentage not exceeding twenty-five percent of all the votes entitled to be cast on any issue proposed to be considered. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing to that effect received by the corporation prior to the receipt by the corporation of demands sufficient in number to require the holding of a special meeting.

If not otherwise fixed under § 47-1A-703 or 47-1A-707, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand. Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office. Only business within the purposes described in the meeting notice required by § 47-1A-705 may be conducted at a special shareholders' meeting.

Source: SL 2005, ch 239, § 87.



§ 47-1A-703 Court-ordered meeting.

47-1A-703. Court-ordered meeting. The circuit court of the county where a corporation's principal office is located in this state, or, if none in this state, the circuit court of Hughes County, may summarily order a meeting to be held:

(1) On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting; or

(2) On application of a shareholder who signed a demand for a special meeting valid under § 47-1A-702, if:

(a) Notice of the special meeting was not given within thirty days after the date the demand was delivered to the corporation's secretary; or

(b) The special meeting was not held in accordance with the notice.

The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting, or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purposes of the meeting.

Source: SL 2005, ch 239, § 88; SL 2008, ch 275, § 33.



§ 47-1A-704 Action without meeting.

47-1A-704. Action without meeting. Action required or permitted by this chapter to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action shall be evidenced by one or more written consents describing the action taken, signed by all the shareholders entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records. If not otherwise fixed under § 47-1A-703 or 47-1A-707, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent under this section. No written consent is effective to take the corporate action referred to therein unless written consents signed by all shareholders entitled to vote on the action are received by the corporation. A written consent may be revoked by a writing to that effect received by the corporation prior to receipt by the corporation of unrevoked written consents signed by all shareholders entitled to vote on the action. A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

Source: SL 2005, ch 239, § 89.



§ 47-1A-704.1 Notice to nonvoting shareholders of action to be taken by unanimous consent of voting shareholders.

47-1A-704.1. Notice to nonvoting shareholders of action to be taken by unanimous consent of voting shareholders. If this chapter requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation shall give its nonvoting shareholders written notice of the proposed action at least ten days before the action is taken. The notice shall contain or be accompanied by the same material that, under this chapter, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

Source: SL 2005, ch 239, § 90.



§ 47-1A-705 Notice of meeting.

47-1A-705. Notice of meeting. Except for the increase of stock and indebtedness when sixty days' notice is required by S.D. Const., Art. XVII, § 8, a corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than ten nor more than sixty days before the meeting date. Unless this chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting. Unless this chapter or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called. However, notice of a special meeting shall include a description of the purpose or purposes for which the meeting is called. If not otherwise fixed under § 47-1A-703 or 47-1A-707, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the day before the first notice is delivered to shareholders.

Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under § 47-1A-707, notice of the adjourned meeting shall be given under this section to persons who are shareholders as of the new record date.

Source: SL 2005, ch 239, § 91.



§ 47-1A-706 Waiver of notice.

47-1A-706. Waiver of notice. A shareholder may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver shall be in writing, shall be signed by the shareholder entitled to the notice, and shall be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

A shareholder's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting;

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.
Source: SL 2005, ch 239, § 92.



§ 47-1A-707 Record date.

47-1A-707. Record date. The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date. A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of shareholders. A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than one hundred twenty days after the date fixed for the original meeting.

If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.

Source: SL 2005, ch 239, § 93.



§ 47-1A-708 Conduct of the meetingSUBPART B. VOTING.

47-1A-708. Conduct of the meeting. At each meeting of shareholders, a chair shall preside. The chair shall be appointed as provided in the bylaws or, in the absence of such provision, by the board. The chair, unless the articles of incorporation or bylaws provide otherwise, shall determine the order of business and may establish rules for the conduct of the meeting. Any rules adopted for, and the conduct of, the meeting shall be fair to shareholders. The chair of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls are deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies, or votes nor any revocations or changes thereto may be accepted.

Source: SL 2005, ch 239, § 94.



§ 47-1A-720 Shareholders' list for meeting.

47-1A-720. Shareholders' list for meeting. After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list shall be arranged by voting group, and within each voting group by class or series of shares, and show the address of and number of shares held by each shareholder. The shareholders' list shall be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, a shareholder's agent, or an attorney is entitled on written demand to inspect and, subject to the requirements of § 47-1A-1602.3, to copy the list, during regular business hours and at the person's expense, during the period it is available for inspection. The corporation shall make the shareholders' list available at the meeting, and any shareholder, shareholder's agent, or attorney is entitled to inspect the list at any time during the meeting or any adjournment. If the corporation refuses to allow any shareholder, or the shareholder's agent or attorney to inspect the shareholders' list before or at the meeting, or copy the list as permitted by this section, the circuit court of the county where a corporation's principal office is located, or, if none in this state, the circuit court of Hughes County, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete. Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.

Source: SL 2005, ch 239, § 95; SL 2008, ch 275, § 34.



§ 47-1A-721 Voting entitlement of shares.

47-1A-721. Voting entitlement of shares. Except as provided in §§ 47-1A-721.1 and 47-1A-721.2 or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.

Source: SL 2005, ch 239, § 96.



§ 47-1A-721.1 Limitation on voting entitlement of shares when owned by a second corporation--Shares held in fiduciary capacity.

47-1A-721.1. Limitation on voting entitlement of shares when owned by a second corporation--Shares held in fiduciary capacity. Absent special circumstances, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation. This section does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

Source: SL 2005, ch 239, § 97.



§ 47-1A-721.2 Voting entitlement of redeemable shares.

47-1A-721.2. Voting entitlement of redeemable shares. Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.

Source: SL 2005, ch 239, § 98.



§ 47-1A-722 Voting shares in person or by proxy--Appointment of proxy.

47-1A-722. Voting shares in person or by proxy--Appointment of proxy. A shareholder may vote the shareholder's shares in person or by proxy. Any shareholder or the shareholder's agent or attorney-in-fact may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form, or by an electronic transmission. An electronic transmission shall contain or shall be accompanied by information from which one can determine that the shareholder or the shareholder's agent or attorney-in-fact authorized the transmission.

Source: SL 2005, ch 239, § 99.



§ 47-1A-722.1 Effective date and duration of appointment of proxy.

47-1A-722.1. Effective date and duration of appointment of proxy. An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election or the officer or agent of the corporation authorized to tabulate votes. An appointment is valid for eleven months unless a longer period is expressly provided in the appointment form.

Source: SL 2005, ch 239, § 100.



§ 47-1A-722.2 Appointment of proxy revocable--Exception.

47-1A-722.2. Appointment of proxy revocable--Exception. An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

(1) A pledgee;

(2) A person who purchased or agreed to purchase the shares;

(3) A creditor of the corporation who extended it credit under terms requiring the appointment;

(4) An employee of the corporation whose employment contract requires the appointment; or

(5) A party to a voting agreement created under § 47-1A-731.

An appointment made irrevocable under this section is revoked when the interest with which it is coupled is extinguished.

Source: SL 2005, ch 239, § 101.



§ 47-1A-722.3 Death or incapacity of shareholder appointing proxy.

47-1A-722.3. Death or incapacity of shareholder appointing proxy. The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

Source: SL 2005, ch 239, § 102.



§ 47-1A-722.4 Transferee for value of shares subject to irrevocable appointment of proxy--Revocation.

47-1A-722.4. Transferee for value of shares subject to irrevocable appointment of proxy--Revocation. A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when the transferee acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

Source: SL 2005, ch 239, § 103.



§ 47-1A-722.5 Acceptance of proxy's vote or other action--Limitations.

47-1A-722.5. Acceptance of proxy's vote or other action--Limitations. Subject to §§ 47-1A-724 and 47-1A-724.1 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

Source: SL 2005, ch 239, § 104.



§ 47-1A-723 Shares held by nominees.

47-1A-723. Shares held by nominees. A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure. The procedure may set forth:

(1) The types of nominees to which it applies;

(2) The rights or privileges that the corporation recognizes in a beneficial owner;

(3) The manner in which the procedure is selected by the nominee;

(4) The information that must be provided when the procedure is selected;

(5) The period for which selection of the procedure is effective; and

(6) Other aspects of the rights and duties created.
Source: SL 2005, ch 239, § 105.



§ 47-1A-724 Corporation's acceptance of votes.

47-1A-724. Corporation's acceptance of votes. If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder. If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(1) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of a personal representative, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(4) The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment;

(5) Two or more persons are the shareholder as co-tenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all the co-owners.
Source: SL 2005, ch 239, § 106.



§ 47-1A-724.1 Corporation's rejection of votes--Liability for acceptance or rejection--Validity of corporate action.

47-1A-724.1. Corporation's rejection of votes--Liability for acceptance or rejection--Validity of corporate action. The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder. The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section or § 47-1A-722 are not liable in damages to the shareholder for the consequences of the acceptance or rejection. Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

Source: SL 2005, ch 239, § 107.



§ 47-1A-725 Quorum and voting requirements for voting groups.

47-1A-725. Quorum and voting requirements for voting groups. Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this chapter provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter. Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting. If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this chapter require a greater number of affirmative votes. An amendment of articles of incorporation adding, changing, or deleting a quorum or voting requirement for a voting group greater than specified in this section is governed by § 47-1A-727.

Source: SL 2005, ch 239, § 108.



§ 47-1A-726 Action by single and multiple voting groups.

47-1A-726. Action by single and multiple voting groups. If the articles of incorporation or this chapter provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in § 47-1A-725. If the articles of incorporation or this chapter provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in § 47-1A-725. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

Source: SL 2005, ch 239, § 109.



§ 47-1A-727 Greater quorum or voting requirements.

47-1A-727. Greater quorum or voting requirements. The articles of incorporation may provide for a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is provided for by this chapter. An amendment to the articles of incorporation that adds, changes, or deletes a greater quorum or voting requirement shall meet the same quorum requirement and shall be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

Source: SL 2005, ch 239, § 110.



§ 47-1A-728 Cumulative voting for directors.

47-1A-728. Cumulative voting for directors. Shareholders may cumulate their votes for directors. The right to cumulate votes for directors means that the shareholders are entitled to multiply the number of votes that they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

Source: SL 2005, ch 239, § 111; SL 2010, ch 218, § 16.



§ 47-1A-729 Inspectors of election.

47-1A-729. Inspectors of election. A corporation having any shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders and make a written report of the inspectors' determinations. Each inspector shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of the inspector's ability. The inspectors shall:

(1) Ascertain the number of shares outstanding and the voting power of each;

(2) Determine the shares represented at a meeting;

(3) Determine the validity of proxies and ballots;

(4) Count all votes; and

(5) Determine the result.

An inspector may be an officer or employee of the corporation.

Source: SL 2005, ch 239, § 112.



§ 47-1A-730 Voting trusts--Creation--Effective date and duration.

47-1A-730. Voting trusts--Creation--Effective date and duration. One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all voting trust beneficial owners, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. Any limit on the duration of a voting trust must be set forth in the voting trust. A voting trust that became effective between July 1, 2005, and June 30, 2015, remains governed by the ten-year limit then in effect, unless the voting trust is amended to provide otherwise by unanimous agreement of the parties to the voting trust.

Source: SL 2005, ch 239, § 113; SL 2015, ch 228, § 1.



§ 47-1A-730.1 Extension of voting trust for additional terms--Agreement.

47-1A-730.1. Extension of voting trust for additional terms--Agreement. All or some of the parties to a voting trust may extend it for additional terms by signing written consent to the extension. An extension is valid for the duration stated in the extension agreement and is valid from the date the first shareholder signs the extension agreement. The voting trustee shall deliver copies of the extension agreement and list of all voting trust beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.

Source: SL 2005, ch 239, § 114; SL 2015, ch 228, § 2.



§ 47-1A-731 Voting agreements.

47-1A-731. Voting agreements. Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for this purpose. A voting agreement created under this section is not subject to the provisions of §§ 47-1A-730 and 47-1A-730.1. A voting agreement created under this section is specifically enforceable.

Source: SL 2005, ch 239, § 115.



§ 47-1A-732 Shareholder agreements--Effectiveness.

47-1A-732. Shareholder agreements--Effectiveness. An agreement among the shareholders of a corporation that complies with this section is effective among the shareholders and the corporation even though it is inconsistent with one or more other provisions of this chapter in that it:

(1) Eliminates the board of directors or restricts the discretion or powers of the board of directors;

(2) Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in §§ 47-1A-640 to 47-1A-640.5, inclusive;

(3) Establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal;

(4) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

(5) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer, or employee of the corporation or among any of them;

(6) Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders;

(7) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or

(8) Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors, and the corporation, or among any of them, and is not contrary to public policy.
Source: SL 2005, ch 239, § 116.



§ 47-1A-732.1 Form, approval, amendment, and term of shareholder agreements.

47-1A-732.1. Form, approval, amendment, and term of shareholder agreements. Any agreement authorized by § 47-1A-732 shall be:

(1) Set forth in the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement, or in a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation;

(2) Subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise; and

(3) Valid for ten years, unless the agreement provides otherwise.
Source: SL 2005, ch 239, § 117.



§ 47-1A-732.2 Existence of agreement to be noted on certificate--Right of rescission on purchase of shares without notice of agreement.

47-1A-732.2. Existence of agreement to be noted on certificate--Right of rescission on purchase of shares without notice of agreement. The existence of an agreement authorized by § 47-1A-732 shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by § 47-1A-626. If, at the time of the agreement, the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this section. The failure to note the existence of the agreement on the certificate or information statement does not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement is entitled to rescission of the purchase. A purchaser is deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this section and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this section must be commenced within the earlier of ninety days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

Source: SL 2005, ch 239, § 118.



§ 47-1A-732.3 Limitations on effectiveness of agreement--Amendment to articles of incorporation or bylaws.

47-1A-732.3. Limitations on effectiveness of agreement--Amendment to articles of incorporation or bylaws. An agreement authorized by § 47-1A-732 shall cease to be effective when shares of the corporation are listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

Source: SL 2005, ch 239, § 119.



§ 47-1A-732.4 Liability of directors limited to extent discretion or powers limited by agreement.

47-1A-732.4. Liability of directors limited to extent discretion or powers limited by agreement. An agreement authorized by § 47-1A-732 that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

Source: SL 2005, ch 239, § 120.



§ 47-1A-732.5 Agreement not grounds for imposition of personal liability on shareholder for acts or debts of corporation.

47-1A-732.5. Agreement not grounds for imposition of personal liability on shareholder for acts or debts of corporation. The existence or performance of an agreement authorized by § 47-1A-732 is not a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

Source: SL 2005, ch 239, § 121.



§ 47-1A-732.6 Incorporators or subscribers for shares to act as shareholders with respect to agreementSUBPART D. DERIVATIVE PROCEEDINGS.

47-1A-732.6. Incorporators or subscribers for shares to act as shareholders with respect to agreement. Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by § 47-1A-732 if no shares have been issued when the agreement is made.

Source: SL 2005, ch 239, § 122.



§ 47-1A-740 Subpart definitions.

47-1A-740. Subpart definitions. Terms used in §§ 47-1A-741 to 47-1A-747, inclusive, mean:

(1) "Derivative proceeding," a civil suit in the right of a domestic corporation or, to the extent provided in § 47-1A-747, in the right of a foreign corporation;

(2) "Shareholder," includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf.
Source: SL 2005, ch 239, § 123.



§ 47-1A-741 Standing.

47-1A-741. Standing. No shareholder may commence or maintain a derivative proceeding unless the shareholder:

(1) Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time; and

(2) Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.
Source: SL 2005, ch 239, § 124.



§ 47-1A-742 Demand.

47-1A-742. Demand. No shareholder may commence a derivative proceeding until:

(1) A written demand has been made upon the corporation to take suitable action; and

(2) Ninety days have expired from the date the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the ninety-day period.
Source: SL 2005, ch 239, § 125.



§ 47-1A-743 Stay of proceedings.

47-1A-743. Stay of proceedings. If the corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding for such period as the court deems appropriate.

Source: SL 2005, ch 239, § 126.



§ 47-1A-744 Dismissal upon determination that maintenance of proceeding not in best interests of corporation.

47-1A-744. Dismissal upon determination that maintenance of proceeding not in best interests of corporation. A derivative proceeding shall be dismissed by the court on motion by the corporation if one of the groups specified in §§ 47-1A-744.1 or 47-1A-744.5 has determined in good faith after conducting a reasonable inquiry upon which its conclusions are based that the maintenance of the derivative proceeding is not in the best interests of the corporation.

Source: SL 2005, ch 239, § 127.



§ 47-1A-744.1 Groups authorized to make determination that maintenance of proceeding not in best interest of corporation.

47-1A-744.1. Groups authorized to make determination that maintenance of proceeding not in best interest of corporation. Unless a panel is appointed pursuant to § 47-1A-744.5, the determination in § 47-1A-744 shall be made by:

(1) A majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum; or

(2) A majority vote of a committee consisting of two or more independent directors appointed by majority vote of independent directors present at a meeting of the board of directors, whether or not such independent directors constituted a quorum.
Source: SL 2005, ch 239, § 128.



§ 47-1A-744.2 Factors not pertinent to determining independence of directors.

47-1A-744.2. Factors not pertinent to determining independence of directors. None of the following is, by itself, cause for a director to be considered not independent for purposes of §§ 47-1A-744 to 47-1A-744.5, inclusive:

(1) The nomination or election of the director by persons who are defendants in the derivative proceeding or against whom action is demanded;

(2) The naming of the director as a defendant in the derivative proceeding or as a person against whom action is demanded; or

(3) The approval by the director of the act being challenged in the derivative proceeding or demand if the act resulted in no personal benefit to the director.
Source: SL 2005, ch 239, § 129.



§ 47-1A-744.3 Proceeding commenced after rejection of shareholder demand--Complaint requirements.

47-1A-744.3. Proceeding commenced after rejection of shareholder demand--Complaint requirements. If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint shall allege with particularity facts establishing either (1) that a majority of the board of directors did not consist of independent directors at the time the determination was made, or (2) that the requirements of § 47-1A-744 have not been met.

Source: SL 2005, ch 239, § 130.



§ 47-1A-744.4 Burden of proof dependent on whether or not board consists of independent directors.

47-1A-744.4. Burden of proof dependent on whether or not board consists of independent directors. If a majority of the board of directors does not consist of independent directors at the time the determination is made, the corporation shall have the burden of proving that the requirements of § 47-1A-744 have been met. If a majority of the board of directors consists of independent directors at the time the determination is made, the plaintiff has the burden of proving that the requirements of § 47-1A-744 have not been met.

Source: SL 2005, ch 239, § 131.



§ 47-1A-744.5 Appointment of panel to make determination--Burden of proof.

47-1A-744.5. Appointment of panel to make determination--Burden of proof. The court may appoint a panel of one or more independent persons upon motion by the corporation to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation. In such case, the plaintiff has the burden of proving that the requirements of § 47-1A-744 have not been met.

Source: SL 2005, ch 239, § 132.



§ 47-1A-745 Discontinuance or settlement.

47-1A-745. Discontinuance or settlement. A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.

Source: SL 2005, ch 239, § 133.



§ 47-1A-746 Payment of expenses.

47-1A-746. Payment of expenses. On termination of the derivative proceeding the court may:

(1) Order the corporation to pay the plaintiff's reasonable expenses, including counsel fees, incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation;

(2) Order the plaintiff to pay any defendant's reasonable expenses. including counsel fees, incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

(3) Order a party to pay an opposing party's reasonable expenses, including counsel fees, incurred because of the filing of a pleading, motion or other paper, if it finds that the pleading, motion, or other paper was not well grounded in fact, after reasonable inquiry, or warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation.
Source: SL 2005, ch 239, § 134.



§ 47-1A-747 Applicability to foreign corporations

47-1A-747. Applicability to foreign corporations. In any derivative proceeding in the right of a foreign corporation, the matters covered by §§ 47-1A-740 to 47-1A-747, inclusive, shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for §§ 47-1A-743, 47-1A-745, and 47-1A-746.

Source: SL 2005, ch 239, § 135.



§ 47-1A-801 Requirement for and duties of board of directors.

47-1A-801. Requirement for and duties of board of directors. Except as provided in §§ 47-1A-732 to 47-1A-732.6, inclusive, each corporation must have a board of directors. All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed by or under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under § 47-1A-732.

Source: SL 2005, ch 239, § 136.



§ 47-1A-802 Qualifications of directors.

47-1A-802. Qualifications of directors. The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.

Source: SL 2005, ch 239, § 137.



§ 47-1A-803 Number and election of directors.

47-1A-803. Number and election of directors. A board of directors must consist of one or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws. The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws. Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under § 47-1A-806.

Source: SL 2005, ch 239, § 138.



§ 47-1A-804 Election of directors by certain classes of shareholders.

47-1A-804. Election of directors by certain classes of shareholders. If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. A class of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.

Source: SL 2005, ch 239, § 139.



§ 47-1A-805 Terms of directors generally.

47-1A-805. Terms of directors generally. The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected. The term of any other director expires at the next annual shareholders' meeting following the director's election unless the terms of the directors are staggered under § 47-1A-806. A decrease in the number of directors does not shorten an incumbent director's term. The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected. Despite the expiration of a director's term, a director continues to serve until a successor is elected and qualifies or until there is a decrease in the number of directors.

Source: SL 2005, ch 239, § 140.



§ 47-1A-806 Staggered terms for directors.

47-1A-806. Staggered terms for directors. The articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into two or three groups, with each group containing as close to one-half or one-third of the total as possible. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.

Source: SL 2005, ch 239, § 141.



§ 47-1A-807 Resignation of directors.

47-1A-807. Resignation of directors. A director may resign at any time by delivering written notice to the board of directors, or its chair, or to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective date.

Source: SL 2005, ch 239, § 142.



§ 47-1A-808 Removal of directors by shareholders.

47-1A-808. Removal of directors by shareholders. The shareholders may remove one or more directors, with or without cause, unless the articles of incorporation provide that directors may be removed only for cause. If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.

If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect that director under cumulative voting is voted against removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove that director exceeds the number of votes cast not to remove that director.

A director may be removed by the shareholders only at a meeting called for the purpose of removing that director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

Source: SL 2005, ch 239, § 143.



§ 47-1A-809 Removal of directors by judicial proceeding.

47-1A-809. Removal of directors by judicial proceeding. The circuit court of the county where a corporation's principal office is located, or, if none in this state, the circuit court of Hughes County, may remove a director of the corporation from office in a proceeding commenced by or in the right of the corporation if the court finds that (1) the director engaged in fraudulent conduct with respect to the corporation or its shareholders, grossly abused the position of director, or intentionally inflicted harm on the corporation; and (2) considering the director's course of conduct and the inadequacy of other available remedies, removal would be in the best interest of the corporation.

A shareholder proceeding on behalf of the corporation under this section shall comply with all of the requirements of §§ 47-1A-740 to 47-1A-747, inclusive, except subdivision 47-1A-741(1).

The court, in addition to removing the director, may bar the director from reelection for a period prescribed by the court. Nothing in this section limits the equitable powers of the court to order other relief.

Source: SL 2005, ch 239, § 144; SL 2008, ch 275, § 35.



§ 47-1A-810 Vacancy on board.

47-1A-810. Vacancy on board. Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) The shareholders may fill the vacancy;

(2) The board of directors may fill the vacancy; or

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.

A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under § 47-1A-807 or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

Source: SL 2005, ch 239, § 145.



§ 47-1A-811 Compensation of directorsSUBPART B. MEETINGS AND ACTION OF THE BOARD.

47-1A-811. Compensation of directors. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.

Source: SL 2005, ch 239, § 146.



§ 47-1A-820 Meetings.

47-1A-820. Meetings. The board of directors may hold regular or special meetings in or out of this state. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

Source: SL 2005, ch 239, § 147.



§ 47-1A-821 Action without meeting.

47-1A-821. Action without meeting. Except to the extent that the articles of incorporation or bylaws require that action by the board of directors be taken at a meeting, action required or permitted by this chapter to be taken by the board of directors may be taken without a meeting if each director signs a consent describing the action to be taken and delivers it to the corporation.

Action taken under this section is the act of the board of directors when one or more consents signed by all the directors are delivered to the corporation. The consent may specify the time at which the action taken thereunder is to be effective. A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all the directors.

A consent signed under this section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.

Source: SL 2005, ch 239, § 148.



§ 47-1A-822 Notice of meeting.

47-1A-822. Notice of meeting. Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two days' notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.

Source: SL 2005, ch 239, § 149.



§ 47-1A-823 Waiver of notice.

47-1A-823. Waiver of notice. A director may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by this section, the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting, or promptly upon arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

Source: SL 2005, ch 239, § 150.



§ 47-1A-824 Quorum and voting.

47-1A-824. Quorum and voting. Unless the articles of incorporation or bylaws require a greater number or unless otherwise specifically provided in this chapter, a quorum of a board of directors consists of:

(1) A majority of the fixed number of directors if the corporation has a fixed board size; or

(2) A majority of the number of directors prescribed, or if no number is prescribed the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under this section. If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

Source: SL 2005, ch 239, § 151.



§ 47-1A-824.1 Director presence assent to action taken--Exceptions.

47-1A-824.1. Director presence assent to action taken--Exceptions. A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(1) The director objects at the beginning of the meeting, or promptly upon arrival, to holding it or transacting business at the meeting;

(2) The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3) The director delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting.

The right of dissent or abstention is not available to a director who votes in favor of the action taken.

Source: SL 2005, ch 239, § 152.



§ 47-1A-825 Committees--Creation--Appointment of members.

47-1A-825. Committees--Creation--Appointment of members. Unless this chapter, the articles of incorporation, or the bylaws provide otherwise, a board of directors may create one or more committees and appoint one or more members of the board of directors to serve on any such committee. Unless the provisions of this chapter otherwise provides, the creation of a committee and appointment of members to it must be approved by the greater of a majority of all the directors in office when the action is taken or the number of directors required by the articles of incorporation or bylaws to take action under § 47-1A-824.1.

Sections 47-1A-820 to 47-1A-824.1, inclusive, apply both to committees of the board and to their members.

Source: SL 2005, ch 239, § 153.



§ 47-1A-825.1 Powers of committees.

47-1A-825.1. Powers of committees. To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the powers of the board of directors under § 47-1A-801. However, a committee may not:

(1) Authorize or approve distributions, except according to a formula or method, or within limits, prescribed by the board of directors;

(2) Approve or propose to shareholders action that this chapter requires be approved by shareholders;

(3) Fill vacancies on the board of directors or, subject to § 47-1A-825.3, on any of its committees; or

(4) Adopt, amend, or repeal bylaws.
Source: SL 2005, ch 239, § 154.



§ 47-1A-825.2 Acts relating to committees not compliance by director with standards of conduct.

47-1A-825.2. Acts relating to committees not compliance by director with standards of conduct. The creation of, delegation of authority to, or action by, a committee does not alone constitute compliance by a director with the standards of conduct described in §§ 47-1A-830 and 47-1A-830.1.

Source: SL 2005, ch 239, § 155.



§ 47-1A-825.3 Absent or disqualified committee member--Appointment of alternate memberSUBPART C. DIRECTORS.

47-1A-825.3. Absent or disqualified committee member--Appointment of alternate member. The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the member's absence or disqualification. Unless the articles of incorporation or the bylaws or the resolution creating the committee provide otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, unanimously, may appoint another director to act in place of the absent or disqualified member.

Source: SL 2005, ch 239, § 156.



§ 47-1A-830 Standards of conduct for directors.

47-1A-830. Standards of conduct for directors. Each member of the board of directors, when discharging the duties of a director, shall act in good faith and in a manner the director reasonably believes to be in the best interests of the corporation. The members of the board of directors or a committee of the board, when becoming informed in connection with their decision-making function or devoting attention to their oversight function, shall discharge their duties with the care that a person in a like position would reasonably believe appropriate under similar circumstances.

Source: SL 2005, ch 239, § 157.



§ 47-1A-830.1 Director reliance on performance or information supplied by specified persons.

47-1A-830.1. Director reliance on performance or information supplied by specified persons. In discharging board or committee duties, a director, who does not have knowledge that makes reliance unwarranted, is entitled to rely on the performance by any of the persons specified in subdivision (1) or subdivision (3) to whom the board may have delegated, formally or informally by course of conduct, the authority or duty to perform one or more of the board's functions that are delegable under applicable law.

In discharging board or committee duties, a director, who does not have knowledge that makes reliance unwarranted, is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, prepared or presented by any of the following persons specified in subdivisions (1) to (3), inclusive.

A director is entitled to rely, in accordance with this section, on:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the functions performed or the information, opinions, reports, or statements provided;

(2) Legal counsel, public accountants, or other persons retained by the corporation as to matters involving skills or expertise the director reasonably believes are matters within the particular person's professional or expert competence or as to which the particular person merits confidence; or

(3) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.
Source: SL 2005, ch 239, § 158.



§ 47-1A-831 Standards of liability for directors.

47-1A-831. Standards of liability for directors. A director is not liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as a director, unless the party asserting liability in a proceeding establishes that:

(1) Any provision in the articles of incorporation authorized by subdivision 47-1A-202.1(4) or the protection afforded by §§ 47-1A-861 and 47-1A-861.1 for action taken in compliance with §§ 47-1A-862 to 47-1A-862.3, inclusive, or §§ 47-1A-863 to 47-1A-863.3, inclusive, if interposed as a bar to the proceeding by the director, does not preclude liability; and

(2) The challenged conduct consisted or was the result of:

(a) Action not in good faith; or

(b) A decision:

(i) Which the director did not reasonably believe to be in the best interests of the corporation; or

(ii) As to which the director was not informed to an extent the director reasonably believed appropriate in the circumstances; or

(c) A lack of objectivity due to the director's familial, financial, or business relationship with, or a lack of independence due to the director's domination or control by, another person having a material interest in the challenged conduct:

(i) Which relationship or which domination or control could reasonably be expected to have affected the director's judgment respecting the challenged conduct in a manner adverse to the corporation; and

(ii) After a reasonable expectation to such effect has been established, the director has not established that the challenged conduct was reasonably believed by the director to be in the best interests of the corporation; or

(d) A sustained failure of the director to devote attention to ongoing oversight of the business and affairs of the corporation, or a failure to devote timely attention, by making, or causing to be made, appropriate inquiry, when particular facts and circumstances of significant concern materialize that would alert a reasonably attentive director to the need therefor; or

(e) Receipt of a financial benefit to which the director was not entitled or any other breach of the director's duties to deal fairly with the corporation and its shareholders that is actionable under applicable law.
Source: SL 2005, ch 239, § 159.



§ 47-1A-831.1 Specific burdens when seeking specified money damages or payment.

47-1A-831.1. Specific burdens when seeking specified money damages or payment. The party seeking to hold the director liable:

(1) For money damages, also has the burden of establishing that:

(a) Harm to the corporation or its shareholders has been suffered; and

(b) The harm suffered was proximately caused by the director's challenged conduct; or

(2) For other money payment under a legal remedy, such as compensation for the unauthorized use of corporate assets, also has whatever persuasion burden may be called for to establish that the payment sought is appropriate in the circumstances; or

(3) For other money payment under an equitable remedy, such as profit recovery by or disgorgement to the corporation, also has whatever persuasion burden may be called for to establish that the equitable remedy sought is appropriate in the circumstances.
Source: SL 2005, ch 239, § 160.



§ 47-1A-831.2 Limitations on the effect of §§ 47-1A-831 and 47-1A-831.1.

47-1A-831.2. Limitations on the effect of §§ 47-1A-831 and 47-1A-831.1. Nothing contained in §§ 47-1A-831 and 47-1A-831.1:

(1) In any instance where fairness is at issue, such as consideration of the fairness of a transaction to the corporation under subdivision 47-1A-861.1(3), alters the burden of proving the fact or lack of fairness otherwise applicable;

(2) Alters the fact or lack of liability of a director under another section of this chapter, such as the provisions governing the consequences of an unlawful distribution under §§ 47-1A-833 and 47-1A-833.1, or a transactional interest under §§ 47-1A-861 and 47-1A-861.1; or

(3) Affects any rights to which the corporation or a shareholder may be entitled under another statute of this state or the United States.
Source: SL 2005, ch 239, § 161.



§ 47-1A-833 Directors' liability for unlawful distributions.

47-1A-833. Directors' liability for unlawful distributions. A director who votes for or assents to a distribution in excess of what may be authorized and made pursuant to § 47-1A-640 or 47-1A-1409 is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating § 47-1A-640 or 47-1A-1409 if the party asserting liability establishes that when taking the action the director did not comply with §§ 47-1A-830 and 47-1A-830.1. A proceeding to enforce the liability of a director under this section is barred unless it is commenced within two years after the date:

(1) On which the effect of the distribution was measured under § 47-1A-640.2 or 47-1A-640.4;

(2) As of which the violation of § 47-1A-640 occurred as the consequence of disregard of a restriction in the articles of incorporation; or

(3) On which the distribution of assets to shareholders under § 47-1A-1409 was made.
Source: SL 2005, ch 239, § 162.



§ 47-1A-833.1 Contribution or recoupment--Limitation of actionSUBPART D. OFFICERS.

47-1A-833.1. Contribution or recoupment--Limitation of action. A director held liable under § 47-1A-833 for an unlawful distribution is entitled to:

(1) Contribution from every other director who could be held liable under § 47-1A-833 for the unlawful distribution; and

(2) Recoupment from each shareholder of the pro-rata portion of the amount of the unlawful distribution the shareholder accepted, knowing the distribution was made in violation of § 47-1A-640 or 47-1A-1409.

A proceeding to enforce contribution or recoupment under this section is barred unless it is commenced within one year after the liability of the claimant has been finally adjudicated under § 47-1A-833.

Source: SL 2005, ch 239, § 163.



§ 47-1A-840 Officers.

47-1A-840. Officers. A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws. The board of directors may elect individuals to fill one or more offices of the corporation. An officer may appoint one or more officers if authorized by the bylaws or the board of directors. The bylaws or the board of directors shall assign to one of the officers responsibility for preparing the minutes of the directors' and shareholders' meetings and for maintaining and authenticating the records of the corporation required to be kept under §§ 47-1A-1601 and 47-1A-1601.1. The same individual may simultaneously hold more than one office in a corporation.

Source: SL 2005, ch 239, § 164.



§ 47-1A-841 Duties of officers.

47-1A-841. Duties of officers. Each officer has the authority, and shall perform the duties, set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.

Source: SL 2005, ch 239, § 165.



§ 47-1A-842 Standards of conduct for officers.

47-1A-842. Standards of conduct for officers. An officer, when performing in such capacity, shall act:

(1) In good faith;

(2) With the care that a person in a like position would reasonably exercise under similar circumstances; and

(3) In a manner the officer reasonably believes to be in the best interests of the corporation.
Source: SL 2005, ch 239, § 166.



§ 47-1A-842.1 Reliance on performance of or information supplied by specified persons authorized in discharge of duties.

47-1A-842.1. Reliance on performance of or information supplied by specified persons authorized in discharge of duties. In discharging those duties, an officer, who does not have knowledge that makes reliance unwarranted, is entitled to rely on:

(1) The performance of properly delegated responsibilities by one or more employees of the corporation whom the officer reasonably believes to be reliable and competent in performing the responsibilities delegated; or

(2) Information, opinions, reports, or statements, including financial statements and other financial data, prepared or presented by one or more employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented or by legal counsel, public accountants, or other persons retained by the corporation as to matters involving skills or expertise the officer reasonably believes are matters within the particular person's professional or expert competence or as to which the particular person merits confidence.
Source: SL 2005, ch 239, § 167.



§ 47-1A-842.2 Liability of officer.

47-1A-842.2. Liability of officer. An officer is not liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as an officer, if the duties of the office are performed in compliance with §§ 47-1A-842 and 47-1A-842.1. Whether an officer who does not comply with this section is liable depends in such instance on applicable law, including those principles of §§ 47-1A-831 to 47-1A-831.2, inclusive, that have relevance.

Source: SL 2005, ch 239, § 168.



§ 47-1A-843 Resignation and removal of officers.

47-1A-843. Resignation and removal of officers. An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective time. If a resignation is made effective at a later time and the board or the appointing officer accepts the future effective time, the board or the appointing officer may fill the pending vacancy before the effective time if the board or the appointing officer provides that the successor does not take office until the effective time.

An officer may be removed at any time with or without cause by the board of directors; the officer who appointed such officer, unless the bylaws or the board of directors provide otherwise; or any other officer if authorized by the bylaws or the board of directors.

In this section, the term, appointing officer, means the officer, including any successor to that officer, who appointed the officer resigning or being removed.

Source: SL 2005, ch 239, § 169.



§ 47-1A-844 Contract rights of officersSUBPART E. INDEMNIFICATION AND ADVANCE FOR EXPENSES.

47-1A-844. Contract rights of officers. The appointment of an officer does not itself create contract rights. An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

Source: SL 2005, ch 239, § 170.



§ 47-1A-850 Subpart definitions.

47-1A-850. Subpart definitions. Terms used in §§ 47-1A-850 to 47-1A-859, inclusive, mean:

(1) "Corporation," includes any domestic or foreign predecessor entity of a corporation in a merger;

(2) "Director" or "officer," an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan, or other entity. A director or officer is considered to be serving an employee benefit plan at the corporation's request if any duties to the corporation also impose duties on, or otherwise involve services by, the director or officer to the plan or to participants in or beneficiaries of the plan. The term, director or officer, includes, unless the context requires otherwise, the estate or personal representative of a director or officer;

(3) "Disinterested director," a director who, at the time of a vote referred to in § 47-1A-853.1 or a vote or selection referred to in § 47-1A-856, is not a party to the proceeding, or an individual having a familial, financial, professional or employment relationship with the director whose indemnification or advance for expenses is the subject of the decision being made, which relationship would, in the circumstances, reasonably be expected to exert an influence on the director's judgment when voting on the decision being made;

(4) "Expenses," includes counsel fees;

(5) "Liability," the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding;

(6) "Official capacity," when used with respect to a director, the office of director in a corporation; and when used with respect to an officer, as contemplated in § 47-1A-856, the office in a corporation held by the officer. Official capacity does not include service for any other domestic or foreign corporation or any partnership, joint venture, trust, employee benefit plan, or other entity;

(7) "Party," an individual who was, is, or is threatened to be made, a defendant or respondent in a proceeding;

(8) "Proceeding," any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal.
Source: SL 2005, ch 239, § 171.



§ 47-1A-851 Permissible indemnification.

47-1A-851. Permissible indemnification. Except as otherwise provided in § 47-1A-851.1, a corporation may indemnify a director who is a party to a proceeding by reason of being a director, against liability incurred in the proceeding if the director:

(1) Acted in good faith; and

(2) Reasonably believed:

(a) In the case of conduct in an official capacity, that the conduct was in the best interests of the corporation; and

(b) In all other cases, that the conduct was at least not opposed to the best interests of the corporation; and

(3) In the case of any criminal proceeding, had no reasonable cause to believe the conduct was unlawful.

A corporation may also, except as provided in § 47-1A-851.1, indemnify a director who is a party to a proceeding against liability incurred in the proceeding if the director engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the articles of incorporation, as authorized by subdivision 47-1A-202.1(5).

A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in, and the beneficiaries of, the plan is conduct that satisfies the requirement of subsection (2)(b).

The termination of a proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the director did not meet the relevant standard of conduct described in this section.

Source: SL 2005, ch 239, § 172.



§ 47-1A-851.1 Prohibited indemnification--Exception.

47-1A-851.1. Prohibited indemnification--Exception. Unless ordered by a court under subdivision 47-1A-854(3), a corporation may not indemnify a director:

(1) In connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under § 47-1A-851; or

(2) In connection with any proceeding with respect to conduct for which the director was adjudged liable on the basis that the director received a financial benefit to which the director was not entitled, whether or not involving action in the director's official capacity.
Source: SL 2005, ch 239, § 173.



§ 47-1A-852 Mandatory indemnification.

47-1A-852. Mandatory indemnification. A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party by reason of being a director of the corporation, against reasonable expenses incurred in connection with the proceeding.

Source: SL 2005, ch 239, § 174.



§ 47-1A-853 Advance for expenses.

47-1A-853. Advance for expenses. A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding by reasons of being a director if the director delivers to the corporation:

(1) A written affirmation of the director's good faith belief that the director has met the relevant standard of conduct described in § 47-1A-851 or that the proceeding involves conduct for which liability has been eliminated under a provision of the articles of incorporation as authorized by subdivision 47-1A-202.1(4); and

(2) The director's written undertaking to repay any funds advanced if the director is not entitled to mandatory indemnification under § 47-1A-852 and it is ultimately determined under § 47-1A-854 or § 47-1A-855 that the director has not met the relevant standard of conduct described in § 47-1A-851.

The undertaking required by subdivision (2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

Source: SL 2005, ch 239, § 175.



§ 47-1A-853.1 Authorizations under § 47-1A-853--Board of directors or shareholders.

47-1A-853.1. Authorizations under § 47-1A-853--Board of directors or shareholders. Authorizations under § 47-1A-853 shall be made:

(1) By the board of directors:

(a) If there are two or more disinterested directors, by a majority vote of all the disinterested directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote; or

(b) If there are fewer than two disinterested directors, by the vote necessary for action by the board in accordance with § 47-1A-824, in which authorization directors who do not qualify as disinterested directors may participate; or

(2) By the shareholders, but shares owned by or voted under the control of a director who at the time does not qualify as a disinterested director may not be voted, on the authorization.
Source: SL 2005, ch 239, § 176.



§ 47-1A-854 Court-ordered indemnification and advance for expenses.

47-1A-854. Court-ordered indemnification and advance for expenses. A director who is a party to a proceeding by reason of being a director may apply for indemnification or an advance for expenses to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application and after giving any notice it considers necessary, the court shall:

(1) Order indemnification if the court determines that the director is entitled to mandatory indemnification under § 47-1A-852;

(2) Order indemnification or advance for expenses if the court determines that the director is entitled to indemnification or advance for expenses pursuant to a provision authorized by § 47-1A-858; or

(3) Order indemnification or advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable to:

(a) Indemnify the director, or

(b) Advance expenses to the director, even if the director has not met the relevant standard of conduct set forth in § 47-1A-851, failed to comply with §§ 47-1A-853 and 47-1A-853.1, or was adjudged liable in a proceeding referred to in subdivision 47-1A-851.1(1) or (2), but if the director was adjudged so liable the indemnification is limited to reasonable expenses incurred in connection with the proceeding.

If the court determines that the director is entitled to indemnification under subdivision (1) or to indemnification or advance for expenses under subdivision (2), the court shall also order the corporation to pay the director's reasonable expenses incurred in connection with obtaining court-ordered indemnification or advance for expenses. If the court determines that the director is entitled to indemnification or advance for expenses under subdivision (3), the court may also order the corporation to pay the director's reasonable expenses to obtain court-ordered indemnification or advance for expenses.

Source: SL 2005, ch 239, § 177.



§ 47-1A-855 Determination and authorization of indemnification.

47-1A-855. Determination and authorization of indemnification. A corporation may not indemnify a director under §§ 47-1A-851 and 47-1A-851.1 unless authorized for a specific proceeding after a determination has been made that indemnification of the director is permissible because the director has met the relevant standard of conduct set forth in § 47-1A-851.

The determination shall be made:

(1) If there are two or more disinterested directors, by the board of directors by a majority vote of all the disinterested directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote;

(2) By special legal counsel:

(a) Selected in the manner prescribed in subdivision (1); or

(b) If there are fewer than two disinterested directors, selected by the board of directors, in which selection directors who do not qualify as disinterested directors may participate; or

(3) By the shareholders, but shares owned by or voted under the control of a director who at the time does not qualify as a disinterested director may not be voted, on the determination.

Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible. However, if there are fewer than two disinterested directors or if the determination is made by special legal counsel, authorization of indemnification shall be made by those entitled under subsection (2)(b) to select special legal counsel.

Source: SL 2005, ch 239, § 178.



§ 47-1A-856 Indemnification of officers.

47-1A-856. Indemnification of officers. A corporation may indemnify and advance expenses under §§ 47-1A-850 to 47-1A-859, inclusive, to an officer of the corporation who is a party to a proceeding by reason of being an officer of the corporation:

(1) To the same extent as a director; and

(2) If the officer is not also a director, to such further extent as may be provided by the articles of incorporation, the bylaws, a resolution of the board of directors, or contract except for:

(a) Liability in connection with a proceeding by or in the right of the corporation other than for reasonable expenses incurred in connection with the proceeding; or

(b) Liability arising out of conduct that constitutes:

(i) Receipt of a financial benefit to which the officer is not entitled;

(ii) An intentional infliction of harm on the corporation or the shareholders; or

(iii) An intentional violation of criminal law.

The provisions of subdivision (2) apply to an officer who is also a director if the basis on which the officer is made a party to the proceeding is an act or omission solely as an officer.

An officer of a corporation who is not also a director is entitled to mandatory indemnification under § 47-1A-852, and may apply to a court under § 47-1A-854 for indemnification or an advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or advance for expenses under those provisions.

Source: SL 2005, ch 239, § 179.



§ 47-1A-857 Insurance.

47-1A-857. Insurance. A corporation may purchase and maintain insurance on behalf of an individual who is a director or officer of the corporation, or who, while a director or officer of the corporation, serves at the corporation's request as a director, officer, partner, trustee, employee, or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan, or other entity, against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director or officer, whether or not the corporation would have power to indemnify or advance expenses to the director of officer against the same liability under §§ 47-1A-850 to 47-1A-859, inclusive.

Source: SL 2005, ch 239, § 180.



§ 47-1A-858 Variation by corporate action--Application of subpart.

47-1A-858. Variation by corporate action--Application of subpart. A corporation may, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with §§ 47-1A-851 and 47-1A-851.1 or advance funds to pay for or reimburse expenses in accordance with §§ 47-1A-853 and 47-1A-853.1. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in §§ 47-1A-853.1 and 47-1A-855. Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with §§ 47-1A-853 and 47-1A-853.1 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

Any provision pursuant to this section does not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided. Any provision for indemnification or advance for expenses in the articles of incorporation, bylaws, or a resolution of the board of directors or shareholders of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, is governed by subdivision 47-1A-1106(4).

A corporation may, by a provision in its articles of incorporation, limit any of the rights to indemnification or advance for expenses created by or pursuant to §§ 47-1A-850 to 47-1A-859, inclusive. The provisions of §§ 47-1A-850 to 47-1A-859, inclusive, do not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with an appearance as a witness in a proceeding if the director or officer is not a party.

The provisions of §§ 47-1A-850 to 47-1A-859, inclusive, do not limit a corporation's power to indemnify, advance expenses to, or provide or maintain insurance on behalf of, an employee or agent.

Source: SL 2005, ch 239, § 181.



§ 47-1A-859 Exclusivity of subpartSUBPART F. DIRECTORS' CONFLICTING INTEREST TRANSACTIONS.

47-1A-859. Exclusivity of subpart. A corporation may provide indemnification or advance expenses to a director or an officer only as permitted by §§ 47-1A-850 to 47-1A-859, inclusive.

Source: SL 2005, ch 239, § 182.



§ 47-1A-860 Subpart definitions.

47-1A-860. Subpart definitions. Terms used in §§ 47-1A-860 to 47-1A-863.3, inclusive, mean:

(1) "Conflicting interest," with respect to a corporation, the interest a director of the corporation has respecting a transaction effected or proposed to be effected by the corporation, or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest, if:

(a) Whether or not the transaction is brought before the board of directors of the corporation for action, the director knows at the time of commitment that the director or a related person is a party to the transaction or has a beneficial financial interest in or so closely linked to the transaction and of such financial significance to the director or a related person that the interest would reasonably be expected to exert an influence on the director's judgment if the director were called upon to vote on the transaction; or

(b) The transaction is brought, or is of such character and significance to the corporation that it would in the normal course be brought, before the board of directors of the corporation for action, and the director knows at the time of commitment that any of the following persons is either a party to the transaction or has a beneficial financial interest in or so closely linked to the transaction and of such financial significance to the person that the interest would reasonably be expected to exert an influence on the director's judgment if the director were called upon to vote on the transaction: (i) an entity, other than the corporation, of which the director is a director, general partner, agent, or employee; (ii) a person that controls one or more of the entities specified in (i) or an entity that is controlled by, or is under common control with, one or more of the entities specified in (i); or (iii) an individual who is a general partner, principal, or employer of the director;

(2) "Director's conflicting interest transaction," with respect to a corporation, a transaction effected or proposed to be effected by the corporation, or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest, respecting which a director of the corporation has a conflicting interest;

(3) "Related person," of a director: (i) the spouse, or a parent or sibling thereof, of the director, or a child, grandchild, sibling, parent, or spouse of any thereof, of the director, or an individual having the same home as the director, or a trust or estate of which an individual specified in this definition is a substantial beneficiary; or (ii) a trust, estate, incompetent, conservatee, or minor of which the director is a fiduciary;

(4) "Required disclosure," disclosure by the director who has a conflicting interest of (i) the existence and nature of the conflicting interest, and (ii) all facts known to the director respecting the subject matter of the transaction that an ordinarily prudent person would reasonably believe to be material to a judgment about whether or not to proceed with the transaction;

(5) "Time of commitment," respecting a transaction, the time when the transaction is consummated or, if made pursuant to contract, the time when the corporation, or its subsidiary or the entity in which it has a controlling interest, becomes contractually obligated so that its unilateral withdrawal from the transaction would entail significant loss, liability, or other damage.
Source: SL 2005, ch 239, § 183.



§ 47-1A-861 Judicial action--Transaction other than director's conflicting interest transaction.

47-1A-861. Judicial action--Transaction other than director's conflicting interest transaction. A transaction effected or proposed to be effected by a corporation, or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest, that is not a director's conflicting interest transaction, may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in a proceeding by a shareholder or by or in the right of the corporation, because a director of the corporation, or any person with whom or which the director has a personal, economic, or other association, has an interest in the transaction.

Source: SL 2005, ch 239, § 184.



§ 47-1A-861.1 Judicial action--Director's conflicting interest transaction.

47-1A-861.1. Judicial action--Director's conflicting interest transaction. A director's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in a proceeding by a shareholder or by or in the right of the corporation, because the director, or any person with whom or which the director has a personal, economic, or other association, has an interest in the transaction, if:

(1) Directors' action respecting the transaction was at any time taken in compliance with §§ 47-1A-862 to 47-1A-862.3, inclusive;

(2) Shareholders' action respecting the transaction was at any time taken in compliance with §§ 47-1A-863 to 47-1A-863.3, inclusive; or

(3) The transaction, judged according to the circumstances at the time of commitment, is established to have been fair to the corporation.
Source: SL 2005, ch 239, § 185.



§ 47-1A-862 Directors' action respecting transaction--Effectiveness.

47-1A-862. Directors' action respecting transaction--Effectiveness. Directors' action respecting a transaction is effective for purposes of subdivision 47-1A-861.1(1) if the transaction received the affirmative vote of a majority, but no fewer than two, of those qualified directors on the board of directors or on a duly empowered committee of the board who voted on the transaction after either required disclosure to them, to the extent the information was not known by them, or compliance with § 47-1A-861.1. However, action by a committee is so effective only if:

(1) All its members are qualified directors; and

(2) Its members are either all the qualified directors on the board or are appointed by the affirmative vote of a majority of the qualified directors on the board.
Source: SL 2005, ch 239, § 186.



§ 47-1A-862.1 Sufficiency of director disclosure.

47-1A-862.1. Sufficiency of director disclosure. If a director has a conflicting interest respecting a transaction, but neither the director nor a related person of the director specified in subsection 47-1A-860(3)(i) is a party to the transaction, and if the director has a duty under law or professional canon, or a duty of confidentiality to another person, respecting information relating to the transaction such that the director may not make the disclosure described in subsection 47-1A-860(4)(ii), then disclosure is sufficient for purposes of § 47-1A-862 if the director:

(1) Discloses to the directors voting on the transaction the existence and nature of the conflicting interest and informs them of the character and limitations imposed by that duty before their vote on the transaction; and

(2) Plays no part, directly or indirectly, in their deliberations or vote.
Source: SL 2005, ch 239, § 187.



§ 47-1A-862.2 Quorum of qualified directors.

47-1A-862.2. Quorum of qualified directors. A majority, but no fewer than two, of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with §§ 47-1A-862 and 47-1A-862.1. Directors' action that otherwise complies with §§ 47-1A-862 and 47-1A-862.1 is not affected by the presence or vote of a director who is not a qualified director.

Source: SL 2005, ch 239, § 188.



§ 47-1A-862.3 Qualified director defined.

47-1A-862.3. Qualified director defined. For purposes of §§ 47-1A-862 and 47-1A-862.1, the term, qualified director means, with respect to a director's conflicting interest transaction, any director who does not have either a conflicting interest respecting the transaction, or a familial, financial, professional, or employment relationship with a second director who does have a conflicting interest respecting the transaction, which relationship would, in the circumstances, reasonably be expected to exert an influence on the first director's judgment when voting on the transaction.

Source: SL 2005, ch 239, § 189.



§ 47-1A-863 Shareholders' action respecting transaction--Effectiveness.

47-1A-863. Shareholders' action respecting transaction--Effectiveness. Shareholders' action respecting a transaction is effective for purposes of subdivision 47-1A-861.1(2) if a majority of the votes entitled to be cast by the holders of all qualified shares were cast in favor of the transaction after:

(1) Notice to shareholders describing the director's conflicting interest transaction;

(2) Provision of the information referred to in § 47-1A-863.2; and

(3) Required disclosure to the shareholders who voted on the transaction, to the extent the information was not known by them.

For purposes of this section, the term, qualified shares, means any shares entitled to vote with respect to the director's conflicting interest transaction except shares that, to the knowledge, before the vote, of the secretary, or other officer or agent of the corporation authorized to tabulate votes, are beneficially owned, or the voting of which is controlled, by a director who has a conflicting interest respecting the transaction or by a related person of the director, or both.

Source: SL 2005, ch 239, § 190.



§ 47-1A-863.1 Quorum of qualified shareholders.

47-1A-863.1. Quorum of qualified shareholders. A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of action that complies with § 47-1A-863. Subject to the provisions of §§ 47-1A-863.2 and 47-1A-863.3, shareholders' action that otherwise complies with § 47-1A-863 is not affected by the presence of holders, or the voting, of shares that are not qualified shares.

Source: SL 2005, ch 239, § 191.



§ 47-1A-863.2 Notice by director of all shares beneficially owned or voting of which is controlled by director or relative.

47-1A-863.2. Notice by director of all shares beneficially owned or voting of which is controlled by director or relative. For purposes of compliance with § 47-1A-863, a director who has a conflicting interest respecting the transaction shall, before the shareholders' vote, inform the secretary, or other office or agent of the corporation authorized to tabulate votes, of the number, and the identity of persons holding or controlling the vote, of all shares that the director knows are beneficially owned, or the voting of which is controlled, by the director or by a related person of the director, or both.

Source: SL 2005, ch 239, § 192.



§ 47-1A-863.3 Court authority upon failure of shareholder vote to comply with § 47-1A-863

47-1A-863.3. Court authority upon failure of shareholder vote to comply with § 47-1A-863. If a shareholders' vote does not comply with § 47-1A-863 solely because of a failure of a director to comply with § 47-1A-863.2, and if the director establishes that the director's failure did not determine and was not intended by the director to influence the outcome of the vote, the court may, with or without further proceedings respecting subdivision 47-1A-861.1(3), take such action respecting the transaction and the director, and give such effect, if any, to the shareholders' vote, as it considers appropriate in the circumstances.

Source: SL 2005, ch 239, § 193.



§ 47-1A-901 Excluded transactions.

47-1A-901. Excluded transactions. The provisions of §§ 47-1A-901 to 47-1A-956, inclusive, may not be used to effect a transaction that converts an insurance company organized on the mutual principle to one organized on a stock-share basis.

Source: SL 2005, ch 239, § 194.



§ 47-1A-902 Required approvalsSUBPART B. DOMESTICATION.

47-1A-902. Required approvals. If a domestic or foreign business corporation or eligible entity is also governed by specific statutes such as insurance, banking, public utilities, and savings and loan provisions, the corporation or eligible entity cannot be a party to a transaction under §§ 47-1A-901 to 47-1A-956, inclusive, without also complying with the requirements of such specific statutes.

Property held in trust or for charitable purposes under the laws of this state by a domestic or foreign eligible entity may not, by any transaction under §§ 47-1A-901 to 47-1A-956, inclusive, be diverted from the objects for which it was donated, granted, or devised, unless and until the eligible entity obtains an order of the circuit court specifying the disposition of the property to the extent required by and pursuant to § 55-9-4.

Source: SL 2005, ch 239, § 195.



§ 47-1A-920 Domestication--Foreign business corporation to be domestic business corporation.

47-1A-920. Domestication--Foreign business corporation to be domestic business corporation. A foreign business corporation may become a domestic business corporation only if the domestication is permitted by the organic law of the foreign corporation.

Source: SL 2005, ch 239, § 196.



§ 47-1A-920.1 Domestication--Domestic business corporation to be foreign business corporation.

47-1A-920.1. Domestication--Domestic business corporation to be foreign business corporation. A domestic business corporation may become a foreign business corporation if the domestication is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication shall be approved by the adoption by the corporation of a plan of domestication in the manner provided in §§ 47-1A-920 to 47-1A-925.1, inclusive.

Source: SL 2005, ch 239, § 197.



§ 47-1A-920.2 Plan of domestication--Content.

47-1A-920.2. Plan of domestication--Content. The plan of domestication shall include:

(1) A statement of the jurisdiction in which the corporation is to be domesticated;

(2) The terms and conditions of the domestication;

(3) The manner and basis of reclassifying the shares of the corporation following its domestication into shares or other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing; and

(4) Any desired amendments to the articles of incorporation of the corporation following its domestication.
Source: SL 2005, ch 239, § 198.



§ 47-1A-920.3 Plan of domestication--Amendments.

47-1A-920.3. Plan of domestication--Amendments. The plan of domestication may also include a provision that the plan may be amended prior to filing the document required by the laws of this state or the other jurisdiction to consummate the domestication. However, subsequent to approval of the plan by the shareholders, the plan may not be amended to change:

(1) The amount or kind of shares or other securities, obligations, rights to acquire shares or other securities, cash, or other property to be received by the shareholders under the plan;

(2) The articles of incorporation as they will be in effect immediately following the domestication, except for changes permitted by § 47-1A-955 or by comparable provisions of the laws of the other jurisdiction; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.
Source: SL 2005, ch 239, § 199.



§ 47-1A-920.4 Terms of plan of domestication dependent on extrinsic facts.

47-1A-920.4. Terms of plan of domestication dependent on extrinsic facts. Terms of a plan of domestication may be made dependent upon facts objectively ascertainable outside the plan in accordance with §§ 47-1A-120.1 to 47-1A-120.3, inclusive.

Source: SL 2005, ch 239, § 200.



§ 47-1A-920.5 Evidence of indebtedness or contract with merger provision containing not reference to domestication--Provision application to domestication.

47-1A-920.5. Evidence of indebtedness or contract with merger provision containing not reference to domestication--Provision application to domestication. If any debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred, or executed by a domestic business corporation before July 1, 2005, contains a provision applying to a merger of the corporation and the document does not refer to a domestication of the corporation, the provision is deemed to apply to a domestication of the corporation until such time as the provision is amended subsequent to that date.

Source: SL 2005, ch 239, § 201.



§ 47-1A-921 Action on a plan of domestication.

47-1A-921. Action on a plan of domestication. In the case of a domestication of a domestic business corporation in a foreign jurisdiction:

(1) The plan of domestication must be adopted by the board of directors;

(2) After adopting the plan of domestication the board of directors shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination;

(3) The board of directors may condition its submission of the plan of domestication to the shareholders on any basis;

(4) If the approval of the shareholders is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of domestication is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the articles of incorporation as they will be in effect immediately after the domestication;

(5) Unless the articles of incorporation, or the board of directors acting pursuant to subdivision (3), requires a greater vote or a greater number of votes to be present, approval of the plan of domestication requires the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the plan exists, and, if any class or series of shares is entitled to vote as a separate group on the plan, the approval of each such separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the domestication by that voting group exists;

(6) Separate voting by voting groups is required by each class or series of shares that:

(a) Are to be reclassified under the plan of domestication into other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing;

(b) Would be entitled to vote as a separate group on a provision of the plan that, if contained in a proposed amendment to articles of incorporation, would require action by separate voting groups under § 47-1A-1004; or

(c) Is entitled under the articles of incorporation to vote as a voting group to approve an amendment of the articles;

(7) If any provision of the articles of incorporation, bylaws, or an agreement to which any of the directors or shareholders are parties, adopted or entered into before July 1, 2005, applies to a merger of the corporation and that document does not refer to a domestication of the corporation, the provision is deemed to apply to a domestication of the corporation until such time as the provision is amended subsequent to that date.
Source: SL 2005, ch 239, § 202.



§ 47-1A-921.1 Articles of domestication--Content.

47-1A-921.1. Articles of domestication--Content. The articles of domestication shall either contain all of the provisions that § 47-1A-202 requires to be set forth in articles of incorporation and any other desired provisions that § 47-1A-202.1 permits to be included in articles of incorporation, or shall have attached articles of incorporation. In either case, provisions that would not be required to be included in restated articles of incorporation may be omitted.

Source: SL 2005, ch 239, § 203.



§ 47-1A-921.2 Articles of domestication--Filing and effectiveness.

47-1A-921.2. Articles of domestication--Filing and effectiveness. The articles of domestication shall be delivered to the Office of the Secretary of State for filing, and shall take effect at the effective time provided in §§ 47-1A-123 and 47-1A-123.1.

Source: SL 2005, ch 239, § 204.



§ 47-1A-921.3 Certificate of authority to transact business by foreign corporation cancelled upon domestication.

47-1A-921.3. Certificate of authority to transact business by foreign corporation cancelled upon domestication. If the foreign corporation is authorized to transact business in this state under §§ 47-1A-1501 to 47-1A-1532, inclusive, its certificate of authority shall be cancelled automatically on the effective date of its domestication.

Source: SL 2005, ch 239, § 205.



§ 47-1A-922 Articles of domestication--Execution--Content.

47-1A-922. Articles of domestication--Execution--Content. After the domestication of a foreign business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of domestication shall be executed by any officer or other duly authorized representative. The articles shall set forth:

(1) The name of the corporation immediately before the filing of the articles of domestication and, if that name is unavailable for use in this state or the corporation desires to change its name in connection with the domestication, a name that satisfies the requirements of §§ 47-1A-401 to 47-1A-401.3, inclusive;

(2) The jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication and the date the corporation was incorporated in that jurisdiction; and

(3) A statement that the domestication of the corporation in this state was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication in this state.
Source: SL 2005, ch 239, § 207.



§ 47-1A-922.1 Articles of charter surrender--Filing and effectiveness.

47-1A-922.1. Articles of charter surrender--Filing and effectiveness. The articles of charter surrender shall be delivered by the corporation to the Office of the Secretary of State for filing. The articles of charter surrender shall take effect on the effective time provided in §§ 47-1A-123 and 47-1A-123.1.

Source: SL 2005, ch 239, § 208.



§ 47-1A-923 Surrender of charter upon domestication.

47-1A-923. Surrender of charter upon domestication. Whenever a domestic business corporation has adopted and approved, in the manner required by §§ 47-1A-920 to 47-1A-925.1, inclusive, a plan of domestication providing for the corporation to be domesticated in a foreign jurisdiction, articles of charter surrender shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth:

(1) The name of the corporation;

(2) A statement that the articles of charter surrender are being filed in connection with the domestication of the corporation in a foreign jurisdiction;

(3) A statement that the domestication was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by this chapter and the articles of incorporation; and

(4) The corporation's new jurisdiction of incorporation.
Source: SL 2005, ch 239, § 206.



§ 47-1A-924 Effect of domestication.

47-1A-924. Effect of domestication. When a domestication becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment;

(2) The liabilities of the corporation remain the liabilities of the corporation;

(3) An action or proceeding pending against the corporation continues against the corporation as if the domestication had not occurred;

(4) The articles of domestication, or the articles of incorporation attached to the articles of domestication, constitute the articles of incorporation of a foreign corporation domesticating in this state;

(5) The shares of the corporation are reclassified into shares, other securities, obligations, rights to acquire shares or other securities, or into cash or other property in accordance with the terms of the domestication, and the shareholders are entitled only to the rights provided by those terms and to any appraisal rights they may have under the organic law of the domesticating corporation; and

(6) The corporation is deemed to:

(a) Be incorporated under and subject to the organic law of the domesticated corporation for all purposes;

(b) Be the same corporation without interruption as the domesticating corporation; and

(c) Have been incorporated on the date the domesticating corporation was originally incorporated.
Source: SL 2005, ch 239, § 209.



§ 47-1A-924.1 Effect of domestication of domestic business corporation in foreign jurisdiction.

47-1A-924.1. Effect of domestication of domestic business corporation in foreign jurisdiction. When a domestication of a domestic business corporation in a foreign jurisdiction becomes effective, the foreign business corporation is deemed to:

(1) Appoint the Office of the Secretary of State as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise appraisal rights in connection with the domestication; and

(2) Agree that it will promptly pay the amount, if any, to which such shareholders are entitled under §§ 47-1A-1301 to 47-1A-1331.2, inclusive.
Source: SL 2005, ch 239, § 210.



§ 47-1A-924.2 Owner liability of shareholder in domesticated foreign corporation.

47-1A-924.2. Owner liability of shareholder in domesticated foreign corporation. The owner liability of a shareholder in a foreign corporation that is domesticated in this state is as follows:

(1) The domestication does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any such owner liability arose before the effective time of the articles of domestication;

(2) The shareholder does not have owner liability under the laws of the foreign jurisdiction for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of domestication;

(3) The provisions of the laws of the foreign jurisdiction shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (1), as if the domestication had not occurred; and

(4) The shareholder has whatever rights of contribution from other shareholders are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by subdivision (1), as if the domestication had not occurred.
Source: SL 2005, ch 239, § 211.



§ 47-1A-924.3 Owner liability only for debts arising after effective time of articles of domestication.

47-1A-924.3. Owner liability only for debts arising after effective time of articles of domestication. A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the corporation as a result of its domestication in this state has owner liability only for those debts, obligations, or liabilities of the corporation that arise after the effective time of the articles of domestication.

Source: SL 2005, ch 239, § 212.



§ 47-1A-925 Abandonment of a domestication of domestic business corporation.

47-1A-925. Abandonment of a domestication of domestic business corporation. Unless otherwise provided in a plan of domestication of a domestic business corporation, after the plan has been adopted and approved as required by §§ 47-1A-920 to 47-1A-925, inclusive, and at any time before the domestication has become effective, it may be abandoned by the board of directors without action by the shareholders.

If a domestication is abandoned under this section after articles of charter surrender have been filed with the Office of the Secretary of State but before the domestication has become effective, a statement that the domestication has been abandoned in accordance with this section, executed by an officer or other duly authorized representative, shall be delivered to the Office of the Secretary of State for filing prior to the effective date of the domestication. The statement shall take effect upon filing and the domestication shall be deemed abandoned and does not become effective.

Source: SL 2005, ch 239, § 213.



§ 47-1A-925.1 Abandonment of domestication of foreign business corporationSUBPART C. ENTITY CONVERSION.

47-1A-925.1. Abandonment of domestication of foreign business corporation. If the domestication of a foreign business corporation in this state is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication have been filed with the Office of the Secretary of State, a statement that the domestication has been abandoned, executed by an officer or other duly authorized representative, shall be delivered to the Office of the Secretary of State for filing. The statement shall take effect upon filing and the domestication shall be deemed abandoned and does not become effective.

Source: SL 2005, ch 239, § 214.



§ 47-1A-950 Domestic business corporation to become domestic unincorporated entity.

47-1A-950. Domestic business corporation to become domestic unincorporated entity. A domestic business corporation may become a domestic unincorporated entity pursuant to a plan of entity conversion.

Source: SL 2005, ch 239, § 215.



§ 47-1A-950.1 Domestic business corporation to become foreign unincorporated foreign unincorporated entity.

47-1A-950.1. Domestic business corporation to become foreign unincorporated entity. A domestic business corporation may become a foreign unincorporated entity if the entity conversion is permitted by the laws of the foreign jurisdiction.

Source: SL 2005, ch 239, § 216.



§ 47-1A-950.2 Domestic unincorporated entity to become domestic business corporation.

47-1A-950.2. Domestic unincorporated entity to become domestic business corporation. A domestic unincorporated entity may become a domestic business corporation. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of an entity conversion, the conversion shall be adopted and approved, and the entity conversion effectuated, in the same manner as a merger of the unincorporated entity. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of either an entity conversion or a merger, a plan of entity conversion shall be adopted and approved, the entity conversion effectuated, and appraisal rights exercised, in accordance with the procedures in §§ 47-1A-950 to 47-1A-956, inclusive, and §§ 47-1A-1301 to 47-1A-1331.2, inclusive. Without limiting the provisions of this section, a domestic unincorporated entity whose organic law does not provide procedures for the approval of an entity conversion is subject to §§ 47-1A-950.4 and 47-1A-952. For purposes of applying §§ 47-1A-950 to 47-1A-956, inclusive and §§ 47-1A-1301 to 47-1A-1331.2, inclusive:

(1) The unincorporated entity, its interest holders, interests and organic documents taken together, are deemed to be a domestic business corporation, shareholders, shares and articles of incorporation, respectively and vice versa, as the context may require; and

(2) If the business and affairs of the unincorporated entity are managed by a group of persons that is not identical to the interest holders, that group is deemed to be the board of directors.
Source: SL 2005, ch 239, § 217.



§ 47-1A-950.3 Foreign unincorporated entity to become domestic business corporation.

47-1A-950.3. Foreign unincorporated entity to become domestic business corporation. A foreign unincorporated entity may become a domestic business corporation if the organic law of the foreign unincorporated entity authorizes it to become a corporation in another jurisdiction.

Source: SL 2005, ch 239, § 218.



§ 47-1A-950.4 Evidence of indebtedness or contract applying to merger containing no reference to entity conversion--Provision application to entity conversion.

47-1A-950.4. Evidence of indebtedness or contract applying to merger containing no reference to entity conversion--Provision application to entity conversion. If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred, or executed by a domestic business corporation before July 1, 2005, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision is deemed to apply to an entity conversion of the corporation until such time as the provision is amended subsequent to that date.

Source: SL 2005, ch 239, § 219.



§ 47-1A-950.5 Definition of terms applying to §§ 47-1A-950 to 47-1A-956.

47-1A-950.5. Definition of terms applying to §§ 47-1A-950 to 47-1A-956. Terms used in §§ 47-1A-950 to 47-1A-956, inclusive, mean:

(1) "Converting entity," the domestic business corporation or domestic unincorporated entity that adopts a plan of entity conversion or the foreign unincorporated entity converting to a domestic business corporation;

(2) "Surviving entity," the corporation or unincorporated entity that is in existence immediately after consummation of an entity conversion pursuant to §§ 47-1A-950 to 47-1A-956, inclusive.
Source: SL 2005, ch 239, § 220.



§ 47-1A-951 Plan of entity conversion--Content.

47-1A-951. Plan of entity conversion--Content. A plan of entity conversion must include:

(1) A statement of the type of other entity the surviving entity will be and, if it will be a foreign other entity, its jurisdiction of organization;

(2) The terms and conditions of the conversion;

(3) The manner and basis of converting the shares of the domestic business corporation following its conversion into interests or other securities, obligations, rights to acquire interests or other securities, cash, other property, or any combination of the foregoing; and

(4) The full text, as they will be in effect immediately after consummation of the conversion, of the organic documents of the surviving entity.
Source: SL 2005, ch 239, § 221.



§ 47-1A-951.1 Plan of entity conversion--Amendments.

47-1A-951.1. Plan of entity conversion--Amendments. The plan of entity conversion may also include a provision that the plan may be amended prior to filing articles of entity conversion. However, subsequent to approval of the plan by the shareholders, the plan may not be amended to change:

(1) The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities or interests, cash, or other property to be received under the plan by the shareholders;

(2) The organic documents that will be in effect immediately following the conversion, except for changes permitted by a provision of the organic law of the surviving entity comparable to § 47-1A-1005; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.
Source: SL 2005, ch 239, § 222.



§ 47-1A-951.2 Terms of plan of entity conversion dependent on extrinsic facts.

47-1A-951.2. Terms of plan of entity conversion dependent on extrinsic facts. Terms of a plan of entity conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with §§ 47-1A-120.1 to 47-1A-120.3, inclusive.

Source: SL 2005, ch 239, § 223.



§ 47-1A-952 Action on a plan of entity conversion.

47-1A-952. Action on a plan of entity conversion. In the case of an entity conversion of a domestic business corporation to a domestic or foreign unincorporated entity:

(1) The plan of entity conversion must be adopted by the board of directors;

(2) After adopting the plan of entity conversion, the board of directors shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the shareholders the basis for that determination;

(3) The board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis;

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of entity conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the organic documents as they will be in effect immediately after the entity conversion;

(5) Unless the articles of incorporation, or the board of directors acting pursuant to subdivision (3), requires a greater vote or a greater number of votes to be present, approval of the plan of entity conversion requires the approval of each class or series of shares of the corporation voting as a separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the conversion by that voting group exists;

(6) If any provision of the articles of incorporation, bylaws, or an agreement to which any of the directors or shareholders are parties, adopted or entered into before July 1, 2005, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision is deemed to apply to an entity conversion of the corporation until such time as the provision is subsequently amended;

(7) If as a result of the conversion one or more shareholders of the corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of conversion shall require the execution, by each such shareholder, of a separate written consent to become subject to such owner liability.
Source: SL 2005, ch 239, § 224.



§ 47-1A-953 Domestic business corporation converted to domestic unincorporated entity--Articles of entity conversion--Content.

47-1A-953. Domestic business corporation converted to domestic unincorporated entity--Articles of entity conversion--Content. After the conversion of a domestic business corporation to a domestic unincorporated entity has been adopted and approved as required by this chapter, articles of entity conversion shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the corporation immediately before the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which shall be a name that satisfies the organic law of the surviving entity;

(2) State the type of unincorporated entity that the surviving entity will be;

(3) Set forth a statement that the plan of entity conversion was duly approved by the shareholders in the manner required by this chapter and the articles of incorporation;

(4) If the surviving entity is a filing entity, either contain all of the provisions required to be set forth in its public organic document and any other desired provisions that are permitted, or have attached a public organic document. However, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.
Source: SL 2005, ch 239, § 225.



§ 47-1A-953.1 Domestic unincorporated entity converted to domestic business corporation--Articles of entity conversion--Content.

47-1A-953.1. Domestic unincorporated entity converted to domestic business corporation--Articles of entity conversion--Content. After the conversion of a domestic unincorporated entity to a domestic business corporation has been adopted and approved as required by the organic law of the unincorporated entity, articles of entity conversion shall be executed on behalf of the unincorporated entity by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which shall be a name that satisfies the requirements of §§ 47-1A-401 to 47-1A-401.3, inclusive;

(2) Set forth a statement that the plan of entity conversion was duly approved in accordance with the organic law of the unincorporated entity;

(3) Either contain all of the provisions that § 47-1A-202 requires to be set forth in articles of incorporation and any other desired provisions that § 47-1A-202.1 permits to be included in articles of incorporation, or have attached articles of incorporation. However, in either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted.
Source: SL 2005, ch 239, § 226.



§ 47-1A-953.2 Foreign unincorporated entity converted to domestic business corporation--Articles of entity conversion--Content.

47-1A-953.2. Foreign unincorporated entity converted to domestic business corporation--Articles of entity conversion--Content. After the conversion of a foreign unincorporated entity to a domestic business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of entity conversion shall be executed on behalf of the foreign unincorporated entity by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which shall be a name that satisfies the requirements of §§ 47-1A-401 to 47-1A-401.3, inclusive;

(2) Set forth the jurisdiction under the laws of which the unincorporated entity was organized immediately before the filing of the articles of entity conversion and the date on which the unincorporated entity was organized in that jurisdiction;

(3) Set forth a statement that the conversion of the unincorporated entity was duly approved in the manner required by its organic law; and

(4) Either contain all of the provisions that § 47-1A-202 requires to be set forth in articles of incorporation and any other desired provisions that § 47-1A-202.1 permits to be included in articles of incorporation, or have attached articles of incorporation. However, in either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted.
Source: SL 2005, ch 239, § 227.



§ 47-1A-953.3 Articles of entity conversion--Filing and effectiveness--Cancellation of certificate of authority.

47-1A-953.3. Articles of entity conversion--Filing and effectiveness--Cancellation of certificate of authority. The articles of entity conversion shall be delivered to the Office of the Secretary of State for filing, and shall take effect at the effective time provided in §§ 47-1A-123 and 47-1A-123.1. Articles of entity conversion filed under § 47-1A-953 or 47-1A-953.1 may be combined with any required conversion filing under the organic law of the domestic unincorporated entity if the combined filing satisfies the requirements of §§ 47-1A-953 to 47-1A-953.3, inclusive, and the other organic law.

If the converting entity is a foreign unincorporated entity that is authorized to transact business in this state under a provision of law similar to §§ 47-1A-1501 to 47-1A-1532, inclusive, its certificate of authority or other type of foreign qualification shall be cancelled automatically on the effective date of its conversion.

Source: SL 2005, ch 239, § 228.



§ 47-1A-954 Surrender of charter upon conversion.

47-1A-954. Surrender of charter upon conversion. Whenever a domestic business corporation has adopted and approved, in the manner required by §§ 47-1A-950 to 47-1A-956, inclusive, a plan of entity conversion providing for the corporation to be converted to a foreign unincorporated entity, articles of charter surrender shall be executed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth:

(1) The name of the corporation;

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign unincorporated entity;

(3) A statement that the conversion was duly approved by the shareholders in the manner required by this chapter and the articles of incorporation;

(4) The jurisdiction under the laws of which the surviving entity will be organized;

(5) If the surviving entity will be a nonfiling entity, the address of its executive office immediately after the conversion.

The articles of charter surrender shall be delivered by the corporation to the Office of the Secretary of State for filing. The articles of charter surrender shall take effect on the effective time provided in §§ 47-1A-123 and 47-1A-123.1.

Source: SL 2005, ch 239, § 229.



§ 47-1A-955 Effect of entity conversion.

47-1A-955. Effect of entity conversion. When a conversion under §§ 47-1A-950 to 47-1A-956, inclusive, becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the converting entity remains in the surviving entity without reversion or impairment;

(2) The liabilities of the converting entity remain the liabilities of the surviving entity;

(3) An action or proceeding pending against the converting entity continues against the surviving entity as if the conversion had not occurred;

(4) In the case of a surviving entity that is a filing entity, its articles of incorporation or public organic document and its private organic document become effective;

(5) In the case of a surviving entity that is a nonfiling entity, its private organic document becomes effective;

(6) The shares or interests of the converting entity are reclassified into shares, interests, other securities, obligations, rights to acquire shares, interests or other securities, or into cash or other property in accordance with the plan of conversion; and the shareholders or interest holders of the converting entity are entitled only to the rights provided to them under the terms of the conversion and to any appraisal rights that they may have under the organic law of the converting entity; and

(7) The surviving entity is deemed to:

(a) Be incorporated or organized under and subject to the organic law of the converting entity for all purposes;

(b) Be the same corporation or unincorporated entity without interruption as the converting entity; and

(c) Have been incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized.
Source: SL 2005, ch 239, § 230.



§ 47-1A-955.1 Effect of conversion of domestic business to a foreign other entity.

47-1A-955.1. Effect of conversion of domestic business to a foreign other entity. When a conversion of a domestic business corporation to a foreign other entity becomes effective, the surviving entity is deemed to:

(1) Appoint the Office of the Secretary of State as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise appraisal rights in connection with the conversion; and

(2) Agree that it will promptly pay the amount, if any, to which such shareholders are entitled under §§ 47-1A-1301 to 47-1A-1331.2, inclusive.
Source: SL 2005, ch 239, § 231.



§ 47-1A-955.2 Owner liability only for debts arising after effective time of articles of entity conversion.

47-1A-955.2. Owner liability only for debts arising after effective time of articles of entity conversion. Any shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the surviving entity is personally liable only for those debts, obligations, or liabilities of the surviving entity that arise after the effective time of the articles of entity conversion.

Source: SL 2005, ch 239, § 232.



§ 47-1A-955.3 Owner liability of an interest holder in an unincorporated entity converted to domestic business corporation.

47-1A-955.3. Owner liability of an interest holder in an unincorporated entity converted to domestic business corporation. The owner liability of an interest holder in an unincorporated entity that converts to a domestic business corporation is as follows:

(1) The conversion does not discharge any owner liability under the organic law of the unincorporated entity to the extent any such owner liability arose before the effective time of the articles of entity conversion;

(2) The interest holder does not have owner liability under the organic law of the unincorporated entity for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of entity conversion;

(3) The provisions of the organic law of the unincorporated entity continue to apply to the collection or discharge of any owner liability preserved by subdivision (1), as if the conversion had not occurred;

(4) The interest holder has whatever rights of contribution from other interest holders are provided by the organic law of the unincorporated entity with respect to any owner liability preserved by subdivision (1), as if the conversion had not occurred.
Source: SL 2005, ch 239, § 233.



§ 47-1A-956 Abandonment of an entity conversion.

47-1A-956. Abandonment of an entity conversion. Unless otherwise provided in a plan of entity conversion of a domestic business corporation, after the plan has been adopted and approved as required by §§ 47-1A-950 to 47-1A-956, inclusive, and at any time before the entity conversion has become effective, it may be abandoned by the board of directors without action by the shareholders.

If an entity conversion is abandoned after articles of entity conversion or articles of charter surrender have been filed with the Office of the Secretary of State, but before the entity conversion has become effective, a statement that the entity conversion has been abandoned in accordance with this section, executed by an officer or other duly authorized representative, shall be delivered to the Office of the Secretary of State for filing prior to the effective date of the entity conversion. Upon filing, the statement shall take effect, and the entity conversion shall be deemed abandoned and does not become effective.

Source: SL 2005, ch 239, § 234.



§ 47-1A-957 Cooperative converted to business corporation

47-1A-957. Cooperative converted to business corporation. Any cooperative may convert itself into a business corporation by adopting an amendment to its articles by which it elects to become subject to chapter 47-1A, together with changes in its articles required by the chapter and other desirable changes permitted by the chapter. Such amendment shall be adopted, filed, and recorded in the manner provided by the law then applicable to the cooperative. The conversion is effective upon the issuance of the certificate of amendment by the secretary of state.

Source: SL 2007, ch 258, § 1.



§ 47-1A-1001 Authority to amend.

47-1A-1001. Authority to amend. A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation as of the effective date of the amendment or to delete a provision that is not required to be contained in the articles of incorporation.

A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.

Source: SL 2005, ch 239, § 235.



§ 47-1A-1002 Amendment before issuance of shares.

47-1A-1002. Amendment before issuance of shares. If a corporation has not yet issued shares, its board of directors, or its incorporators, if it has no board of directors, may adopt one or more amendments to the corporation's articles of incorporation.

Source: SL 2005, ch 239, § 236.



§ 47-1A-1003 Amendment by board of directors and shareholders.

47-1A-1003. Amendment by board of directors and shareholders. If a corporation has issued shares, an amendment to the articles of incorporation shall be adopted in the following manner:

(1) The proposed amendment must be adopted by the board of directors;

(2) Except as provided in §§ 47-1A-1005, and 47-1A-1007 to 47-1A-1008, inclusive, after adopting the proposed amendment the board of directors must submit the amendment to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the amendment, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination;

(3) The board of directors may condition its submission of the amendment to the shareholders on any basis;

(4) If the amendment is required to be approved by the shareholders, and the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the amendment is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and must contain or be accompanied by a copy of the amendment;

(5) Unless the articles of incorporation, or the board of directors acting pursuant to subdivision (3), requires a greater vote or a greater number of shares to be present, approval of the amendment requires the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the amendment exists, and, if any class or series of shares is entitled to vote as a separate group on the amendment, except as provided in § 47-1A-1004, the approval of each such separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the amendment by that voting group exists.
Source: SL 2005, ch 239, § 237.



§ 47-1A-1004 Voting on amendments by voting groups.

47-1A-1004. Voting on amendments by voting groups. If a corporation has more than one class of shares outstanding, the holders of the outstanding shares of a class are entitled to vote as a separate voting group, if shareholder voting is otherwise required by this chapter, on a proposed amendment to the articles of incorporation if the amendment would:

(1) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(2) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(3) Change the rights, preferences, or limitations of all or part of the shares of the class;

(4) Change the shares of all or part of the class into a different number of shares of the same class;

(5) Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior or superior to the shares of the class;

(6) Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior or superior to the shares of the class;

(7) Limit or deny an existing preemptive right of all or part of the shares of the class; or

(8) Cancel or otherwise affect rights to distributions that have accumulated, but not yet been authorized, on all or part of the shares of the class.

If a proposed amendment would affect a series of a class of shares in one or more of the ways described in this section, the holders of shares of that series are entitled to vote as a separate voting group on the proposed amendment.

If a proposed amendment that entitles the holders of two or more classes or series of shares to vote as separate voting groups under this section would affect those two or more classes or series in the same or a substantially similar way, the holders of shares of all the classes or series so affected shall vote together as a single voting group on the proposed amendment, unless otherwise provided in the articles of incorporation or required by the board of directors.

A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.

Source: SL 2005, ch 239, § 238.



§ 47-1A-1005 Amendment by board of directors.

47-1A-1005. Amendment by board of directors. Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt amendments to the corporation's articles of incorporation without shareholder approval:

(1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) To delete the names and addresses of the initial directors;

(3) To change the information required by § 59-11-6;

(4) If the corporation has only one class of shares outstanding:

(a) To change each issued and unissued authorized share of the class into a greater number of whole shares of that class; or

(b) To increase the number of authorized shares of the class to the extent necessary to permit the issuance of shares as a share dividend;

(5) To change the corporate name by substituting the term, corporation, incorporated, company, limited, or the abbreviation, corp., inc., co., or ltd., for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name;

(6) To reflect a reduction in authorized shares, as a result of the operation of § 47-1A-631, when the corporation has acquired its own shares and the articles of incorporation prohibit the reissue of the acquired shares;

(7) To delete a class of shares from the articles of incorporation, as a result of the operation of § 47-1A-631, when there are no remaining shares of the class because the corporation has acquired all shares of the class and the articles of incorporation prohibit the reissue of the acquired shares; or

(8) To make any change expressly permitted by §§ 47-1A-602 or 47-1A-602.1 to be made without shareholder approval.
Source: SL 2005, ch 239, § 239; SL 2008, ch 275, § 36.



§ 47-1A-1006 Articles of amendment.

47-1A-1006. Articles of amendment. After an amendment to the articles of incorporation has been adopted and approved in the manner required by this chapter and by the articles of incorporation, the corporation shall deliver to the Office of the Secretary of State, for filing, articles of amendment, which shall set forth:

(1) The name of the corporation;

(2) The text of each amendment adopted, or the information required by § 47-1A-120.2;

(3) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself, which may be made dependent upon facts objectively ascertainable outside the articles of amendment in accordance with § 47-1A-120.2;

(4) The date of each amendment's adoption; and

(5) If an amendment:

(a) Was adopted by the incorporators or board of directors without shareholder approval, a statement that the amendment was duly approved by the incorporators or by the board of directors, as the case may be, and that shareholder approval was not required;

(b) Required approval by the shareholders, a statement that the amendment was duly approved by the shareholders in the manner required by this chapter and by the articles of incorporation; or

(c) Is being filed pursuant to § 47-1A-120.2, a statement to that effect.
Source: SL 2005, ch 239, § 240.



§ 47-1A-1007 Restated articles of incorporation--Adoption.

47-1A-1007. Restated articles of incorporation--Adoption. A corporation's board of directors may restate its articles of incorporation at any time, with or without shareholder approval, to consolidate all amendments into a single document. If the restated articles include one or more new amendments that require shareholder approval, the amendments shall be adopted and approved as provided in § 47-1A-1003. Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments thereto.

Source: SL 2005, ch 239, § 241.



§ 47-1A-1007.1 Restated articles of incorporation--Delivery to Office of Secretary of State.

47-1A-1007.1. Restated articles of incorporation--Delivery to Office of Secretary of State. A corporation that restates its articles of incorporation shall deliver to the Office of the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate which states that the restated articles consolidate all amendments into a single document and, if a new amendment is included in the restated articles, which also includes the statements required under § 47-1A-1006.

Source: SL 2005, ch 239, § 242.



§ 47-1A-1007.2 Restated articles of incorporation--Certification as articles currently in effect.

47-1A-1007.2. Restated articles of incorporation--Certification as articles currently in effect. The Office of the Secretary of State may certify restated articles of incorporation as the articles of incorporation currently in effect, without including the certificate information required by § 47-1A-1007.1.

Source: SL 2005, ch 239, § 243.



§ 47-1A-1008 Amendment pursuant to reorganization.

47-1A-1008. Amendment pursuant to reorganization. A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under the authority of a law of the United States.

The individual or individuals designated by the court shall deliver to the Office of the Secretary of State for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

Source: SL 2005, ch 239, § 244.



§ 47-1A-1009 Effect of amendmentSUBPART B. AMENDMENT OF BYLAWS.

47-1A-1009. Effect of amendment. An amendment to the articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.

Source: SL 2005, ch 239, § 245.



§ 47-1A-1020 Amendment by board of directors or shareholders.

47-1A-1020. Amendment by board of directors or shareholders. A corporation's shareholders may amend or repeal the corporation's bylaws.

A corporation's board of directors may amend or repeal the corporation's bylaws, unless:

(1) The articles of incorporation or § 47-1A-1021 reserve that power exclusively to the shareholders in whole or part; or

(2) The shareholders in amending, repealing, or adopting a bylaw expressly provide that the board of directors may not amend, repeal, or reinstate that bylaw.
Source: SL 2005, ch 239, § 246.



§ 47-1A-1021 Bylaw increasing quorum or voting requirement for directors

47-1A-1021. Bylaw increasing quorum or voting requirement for directors. A bylaw that increases a quorum or voting requirement for the board of directors may be amended or repealed:

(1) If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides;

(2) If adopted by the board of directors, either by the shareholders or by the board of directors.

A bylaw adopted or amended by the shareholders that increases a quorum or voting requirement for the board of directors may provide that it can be amended or repealed only by a specified vote of either the shareholders or the board of directors.

Action by the board of directors under this section to amend or repeal a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

Source: SL 2005, ch 239, § 247.



§ 47-1A-1101 Definitions.

47-1A-1101. Definitions. Terms used in §§ 47-1A-1101 to 47-1A-1108, inclusive, mean:

(1) "Merger," a business combination pursuant to §§ 47-1A-1102 to 47-1A-1102.5, inclusive;

(2) "Party to a merger" or "party to a share exchange," any domestic or foreign corporation or eligible entity that will:

(a) Merge under a plan of merger;

(b) Acquire shares or eligible interests of another corporation or an eligible entity in a share exchange; or

(c) Have all of its shares or eligible interests or all of one or more classes or series of its shares or eligible interests acquired in a share exchange;

(3) "Share exchange," a business combination pursuant to §§ 47-1A-1103 to 47-1A-1103.5, inclusive;

(4) "Survivor," in a merger means the corporation or eligible entity into which one or more other corporations or eligible entities are merged. A survivor of a merger may preexist the merger or be created by the merger.
Source: SL 2005, ch 239, § 248.



§ 47-1A-1102 Merger allowed generally.

47-1A-1102. Merger allowed generally. One or more domestic business corporations may merge with one or more domestic or foreign business corporations or eligible entities pursuant to a plan of merger, or two or more foreign business corporations or domestic or foreign eligible entities may merge into a new domestic business corporation to be created in the merger in the manner provided in §§ 47-1A-1101 to 47-1A-1108, inclusive.

Source: SL 2005, ch 239, § 249.



§ 47-1A-1102.1 Foreign business corporation or foreign eligible entities allowed to parties to merger.

47-1A-1102.1. Foreign business corporation or foreign eligible entities allowed to parties to merger. A foreign business corporation, or a foreign eligible entity, may be a party to a merger with a domestic business corporation, or may be created by the terms of the plan of merger, only if the merger is permitted by the foreign business corporation or eligible entity.

Source: SL 2005, ch 239, § 250.



§ 47-1A-1102.2 Procedures for approval of merger if not in organic law of entity.

47-1A-1102.2. Procedures for approval of merger if not in organic law of entity. If the organic law of a domestic eligible entity does not provide procedures for the approval of a merger, a plan of merger may be adopted and approved, the merger effectuated, and appraisal rights exercised in accordance with the procedures in §§ 47-1A-1101 to 47-1A-1108, inclusive, and §§ 47-1A-1301 to 47-1A-1331.2, inclusive. For the purposes of applying §§ 47-1A-1101 to 47-1A-1108, inclusive, and §§ 47-1A-1301 to 47-1A-1331.2, inclusive:

(1) The eligible entity, its members or interest holders, eligible interests, and organic documents taken together shall be deemed to be a domestic business corporation, shareholders, shares, and articles of incorporation, respectively and vice versa as the context may require; and

(2) If the business and affairs of the eligible entity are managed by a group of persons that is not identical to the members or interest holders, that group shall be deemed to be the board of directors.
Source: SL 2005, ch 239, § 251.



§ 47-1A-1102.3 Plan of merger--Required content.

47-1A-1102.3. Plan of merger--Required content. The plan of merger must include:

(1) The name of each domestic or foreign business corporation or eligible entity that will merge and the name of the domestic or foreign business corporation or eligible entity that will be the survivor of the merger;

(2) The terms and conditions of the merger;

(3) The manner and basis of converting the shares of each merging domestic or foreign business corporation and eligible interests of each merging domestic or foreign eligible entity into shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, other property, or any combination of the foregoing;

(4) The articles of incorporation of any domestic or foreign business or nonprofit corporation, or the organic documents of any domestic or foreign unincorporated entity, to be created by the merger, or if a new domestic or foreign business or nonprofit corporation or unincorporated entity is not to be created by the merger, any amendments to the survivor's articles of incorporation or organic documents; and

(5) Any other provisions required by the laws under which any party to the merger is organized or by which it is governed, or by the articles of incorporation or organic document of any such party.

Terms of a plan of merger may be made dependent on facts objectively ascertainable outside the plan in accordance with §§ 47-1A-120.1 to 47-1A-120.3, inclusive.

Source: SL 2005, ch 239, § 252.



§ 47-1A-1102.4 Plan of merger--Amendment.

47-1A-1102.4. Plan of merger--Amendment. The plan of merger may include a provision that the plan may be amended prior to filing articles of merger, but if the shareholders of a domestic corporation that is a party to the merger are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by such shareholders the plan may not be amended to change:

(1) The amount or kind of shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, or other property to be received under the plan by the shareholders of or owners of eligible interests in any party to the merger;

(2) The articles of incorporation of any corporation, or the organic documents of any unincorporated entity, that will survive or be created as a result of the merger, except for changes permitted by § 47-1A-1005 or by comparable provisions of the organic laws of any such foreign corporation or domestic or foreign unincorporated entity; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.
Source: SL 2005, ch 239, § 253.



§ 47-1A-1102.5 Property held in trust or for charitable purposes--Disposition by court order.

47-1A-1102.5. Property held in trust or for charitable purposes--Disposition by court order. Property held in trust or for charitable purposes under the laws of this state by a domestic or foreign eligible entity may not be diverted by a merger from the objects for which it was donated, granted, or devised, until the eligible entity obtains an order of circuit court specifying the disposition of the property to the extent required by and pursuant to § 55-9-4.

Source: SL 2005, ch 239, § 254.



§ 47-1A-1103 Share exchange generally.

47-1A-1103. Share exchange generally. Through a share exchange:

(1) A domestic corporation may acquire all of the shares of one or more classes or series of shares of another domestic or foreign corporation, or all of the interests of one or more classes or series of interests of a domestic or foreign other entity, in exchange for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing, pursuant to a plan of share exchange; or

(2) All of the shares of one or more classes or series of shares of a domestic corporation may be acquired by another domestic or foreign corporation or other entity, in exchange for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing, pursuant to a plan of share exchange.
Source: SL 2005, ch 239, § 255.



§ 47-1A-1103.1 Foreign corporation or eligible party allowed to be party to share exchange.

47-1A-1103.1. Foreign corporation or eligible party allowed to be party to share exchange. A foreign corporation or eligible entity may be a party to a share exchange only if the share exchange is permitted by the corporation or other entity is organized or by which it is governed.

Source: SL 2005, ch 239, § 256.



§ 47-1A-1103.2 Procedures for approval of share exchange if not in organic law of entity.

47-1A-1103.2. Procedures for approval of share exchange if not in organic law of entity. If the organic law of a domestic other entity does not provide procedures for the approval of a share exchange, a plan of share exchange may be adopted and approved, and the share exchange effectuated, in accordance with the procedures, if any, for a merger. If the organic law of a domestic other entity does not provide procedures for the approval of either a share exchange or a merger, a plan of share exchange may be adopted and approved, the share exchange effectuated, and appraisal rights exercised, in accordance with the procedures in §§ 47-1A-1101 to 47-1A-1108, inclusive, and §§ 47-1A-1301 to 47-1A-1331.2, inclusive. For the purposes of applying §§ 47-1A-1101 to 47-1A-1108, inclusive, and §§ 47-1A-1301 to 47-1A-1331.2, inclusive:

(1) The other entity, its interest holders, interests, and organic documents taken together shall be deemed to be a domestic business corporation, shareholders, shares, and articles of incorporation, respectively and vice versa as the context may require; and

(2) If the business and affairs of the other entity are managed by a group of persons that is not identical to the interest holders, that group shall be deemed to be the board of directors.
Source: SL 2005, ch 239, § 257.



§ 47-1A-1103.3 Plan of share exchange--Required content.

47-1A-1103.3. Plan of share exchange--Required content. The plan of share exchange must include:

(1) The name of each corporation or other entity whose shares or interests will be acquired and the name of the corporation or other entity that will acquire those shares or interests;

(2) The terms and conditions of the share exchange;

(3) The manner and basis of exchanging shares of a corporation or interests in an other entity whose shares or interests will be acquired under the share exchange into shares or other securities, interests, obligations, rights to acquire shares, other securities, or interests, cash, other property, or any combination of the foregoing; and

(4) Any other provisions required by the laws under which any party to the share exchange is organized or by the articles of incorporation or organic document of any such party.

Terms of a plan of share exchange may be made dependent on facts objectively ascertainable outside the plan in accordance with §§ 47-1A-120.1 to 47-1A-120.3, inclusive.

Source: SL 2005, ch 239, § 258.



§ 47-1A-1103.4 Plan of share exchange--Amendments.

47-1A-1103.4. Plan of share exchange--Amendments. The plan of share exchange may include a provision that the plan may be amended prior to filing articles of share exchange, but if the shareholders of a domestic corporation that is a party to the share exchange are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by such shareholders the plan may not be amended to change:

(1) The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities or interests, cash, or other property to be issued by the corporation or to be received under the plan by the shareholders of or owners of interests in any party to the share exchange; or

(2) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.
Source: SL 2005, ch 239, § 259.



§ 47-1A-1103.5 Acquisition of shares in transactions other than share exchange.

47-1A-1103.5. Acquisition of shares in transactions other than share exchange. The provisions of §§ 47-1A-1103 to 47-1A-1103.1, inclusive, do not limit the power of a domestic corporation to acquire shares of another corporation or interests in another entity in a transaction other than a share exchange.

Source: SL 2005, ch 239, § 260.



§ 47-1A-1104 Action on a plan of merger or share exchange.

47-1A-1104. Action on a plan of merger or share exchange. In the case of a domestic corporation that is a party to a merger or share exchange:

(1) The plan of merger or share exchange must be adopted by the board of directors;

(2) Except as provided in subdivision (7) and in §§ 47-1A-1105 to 47-1A-1105.2, inclusive, after adopting the plan of merger or share exchange the board of directors shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the shareholders the basis for that determination;

(3) The board of directors may condition its submission of the plan of merger or share exchange to the shareholders on any basis;

(4) If the plan of merger or share exchange is required to be approved by the shareholders, and if the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation or other entity, the notice shall also include or be accompanied by a copy or summary of the articles of incorporation or organizational documents of that corporation or other entity. If the corporation is to be merged into a corporation or other entity that is to be created pursuant to the merger, the notice shall include or be accompanied by a copy or a summary of the articles of incorporation or organizational documents of the new corporation or other entity;

(5) Unless the articles of incorporation, or the board of directors acting pursuant to subdivision (3), requires a greater vote or a greater number of votes to be present, approval of the plan of merger or share exchange requires the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the plan exists, and, if any class or series of shares is entitled to vote as a separate group on the plan of merger or share exchange, the approval of each such separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the merger or share exchange by that voting group is present;

(6) Separate voting by voting groups is required:

(a) On a plan of merger, by each class or series of shares that:

(i) Are to be converted under the plan of merger into other securities, interests, obligations, rights to acquire shares, other securities or interests, cash, other property, or any combination of the foregoing; or

(ii) Would be entitled to vote as a separate group on a provision in the plan that, if contained in a proposed amendment to articles of incorporation, would require action by separate voting groups under § 47-1A-1004;

(b) On a plan of share exchange, by each class or series of shares included in the exchange, with each class or series constituting a separate voting group; and

(c) On a plan of merger or share exchange, if the voting group is entitled under the articles of incorporation to vote as a voting group to approve a plan of merger or share exchange;

(7) Unless the articles of incorporation otherwise provide, approval by the corporation's shareholders of a plan of merger or share exchange is not required if:

(a) The corporation will survive the merger or is the acquiring corporation in a share exchange;

(b) Except for amendments permitted by § 47-1A-1005, its articles of incorporation will not be changed;

(c) Each shareholder of the corporation whose shares were outstanding immediately before the effective date of the merger or share exchange will hold the same number of shares, with identical preferences, limitations, and relative rights, immediately after the effective date of change; and

(d) The issuance in the merger or share exchange of shares or other securities convertible into or rights exercisable for shares does not require a vote under § 47-1A-621.1;

(8) If as a result of a merger or share exchange one or more shareholders of a domestic corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of merger or share exchange shall require the execution, by each such shareholder, of a separate written consent to become subject to such owner liability.
Source: SL 2005, ch 239, § 261.



§ 47-1A-1105 Merger between parent and subsidiary or between subsidiaries.

47-1A-1105. Merger between parent and subsidiary or between subsidiaries. A domestic parent corporation that owns shares of a domestic or foreign subsidiary corporation that carry at least ninety percent of the voting power of each class and series of the outstanding shares of the subsidiary that have voting power may merge the subsidiary into itself or into another such subsidiary, or merge itself into the subsidiary, without the approval of the board of directors or shareholders of the subsidiary, unless the articles of incorporation of any of the corporations otherwise provide, and unless, in the case of a foreign subsidiary, approval by the subsidiary's board of directors or shareholders is required by the laws under which the subsidiary is organized.

Source: SL 2005, ch 239, § 262.



§ 47-1A-1105.1 Parent corporation notice to subsidiary shareholders of merger effectiveness.

47-1A-1105.1. Parent corporation notice to subsidiary shareholders of merger effectiveness. If under § 47-1A-1105 approval of a merger by the subsidiary's shareholders is not required, the parent corporation shall, within ten days after the effective date of the merger, notify each of the subsidiary's shareholders that the merger has become effective.

Source: SL 2005, ch 239, § 263.



§ 47-1A-1105.2 Provisions applicable to merger between parent and subsidiary.

47-1A-1105.2. Provisions applicable to merger between parent and subsidiary. Except as provided in §§ 47-1A-1105 and 47-1A-1105.1, a merger between a parent and a subsidiary shall be governed by the provisions of §§ 47-1A-1101 to 47-1A-1108, inclusive, applicable to mergers generally.

Source: SL 2005, ch 239, § 264.



§ 47-1A-1106 Articles of merger or share exchange.

47-1A-1106. Articles of merger or share exchange. After a plan of merger or share exchange has been adopted and approved as required by this chapter, articles of merger or share exchange shall be executed on behalf of each party to the merger or share exchange by any officer or other duly authorized representative. The articles shall set forth:

(1) The names of the parties to the merger or share exchange;

(2) If the articles of incorporation of the survivor of a merger are amended, or if a new corporation is created as a result of a merger, the amendments to the survivor's articles of incorporation or the articles of incorporation of the new corporation;

(3) If the plan of merger or share exchange required approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement that the plan was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by this chapter and the articles of incorporation;

(4) If the plan of merger or share exchange did not require approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement to that effect; and

(5) As to each foreign corporation or eligible entity that was a party to the merger or share exchange, a statement that the participation of the foreign corporation or eligible entity was duly authorized as required by the organic law of the corporation or eligible entity.

Articles of merger or share exchange shall be delivered to the Office of the Secretary of State for filing by the survivor of the merger or the acquiring corporation in a share exchange, and take effect at the effective time provided in §§ 47-1A-123 and 47-1A-123.1. Articles of merger or share exchange filed under this section may be combined with any filing required under the organic law of any domestic eligible entity involved in the transaction if the combined filing satisfies the requirements of both this section and the other organic law.

Source: SL 2005, ch 239, § 265.



§ 47-1A-1107 Effect of merger or share exchange.

47-1A-1107. Effect of merger or share exchange. When a merger becomes effective:

(1) The corporation or eligible entity that is designated in the plan of merger as the survivor continues or comes into existence, as the case may be;

(2) The separate existence of every corporation or eligible entity that is merged into the survivor ceases;

(3) All property owned by, and every contract right possessed by, each corporation or eligible entity that merges into the survivor is vested in the survivor without reversion or impairment;

(4) All liabilities of each corporation or eligible entity that is merged into the survivor are vested in the survivor;

(5) The name of the survivor may, but need not, be substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger;

(6) The articles of incorporation or organic documents of the survivor are amended to the extent provided in the plan of merger;

(7) The articles of incorporation or organic documents of a survivor that is created by the merger become effective; and

(8) The shares of each corporation that is a party to the merger, and the interests in an eligible entity that is a party to a merger, that are to be converted under the plan of merger into shares, eligible interests, obligations, rights to acquire securities, other securities, or eligible interests, cash, other property, or any combination of the foregoing, are converted, and the former holders of such shares or eligible interests are entitled only to the rights provided to them in the plan of merger or to any rights they may have under §§ 47-1A-1301 to 47-1A-1331.2, inclusive, or the organic law of the eligible entity.
Source: SL 2005, ch 239, § 266.



§ 47-1A-1107.1 Rights of shares of domestic corporation exchanged.

47-1A-1107.1. Rights of shares of domestic corporation exchanged. When a share exchange becomes effective, the shares of each domestic corporation that are to be exchanged for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing, are entitled only to the rights provided to them in the plan of share exchange or to any rights they may have under §§ 47-1A-1301 to 47-1A-1331.2, inclusive.

Source: SL 2005, ch 239, § 267.



§ 47-1A-1107.2 Owner liability only as in organic law and for debts arising after effective time of articles of merger or share exchange.

47-1A-1107.2. Owner liability only as in organic law and for debts arising after effective time of articles of merger or share exchange. Any person who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of any entity as a result of a merger or share exchange has owner liability only to the extent provided in the organic law of the entity and only for those debts, obligations, and liabilities that arise after the effective time of the articles of merger or share exchange.

Source: SL 2005, ch 239, § 268.



§ 47-1A-1107.3 Effect of merger on surviving foreign corporation or foreign eligible entity.

47-1A-1107.3. Effect of merger on surviving foreign corporation or foreign eligible entity. Upon a merger becoming effective, a foreign corporation, or a foreign eligible entity, that is the survivor of the merger is deemed to:

(1) Agree that service of process in a proceeding to enforce the rights of shareholders of each domestic corporation that is a party to the merger who exercise appraisal rights may be made in the manner provided in §§ 59-11-16 to 59-11-19, inclusive; and

(2) Agree that it will promptly pay the amount, if any, to which such shareholders are entitled under §§ 47-1A-1301 to 47-1A-1331.2, inclusive.
Source: SL 2005, ch 239, § 269; SL 2008, ch 275, § 37.



§ 47-1A-1107.4 Effect of merger or share exchange on owner liability of person who had owner liability for obligations of party to merger or share exchange.

47-1A-1107.4. Effect of merger or share exchange on owner liability of person who had owner liability for obligations of party to merger or share exchange. The effect of a merger or share exchange on the owner liability of a person who had owner liability for some or all of the debts, obligations, or liabilities of a party to the merger or share exchange shall be as follows:

(1) The merger or share exchange does not discharge any owner liability under the organic law of the entity in which the person was a shareholder or interest holder to the extent any such owner liability arose before the effective time of the articles of merger or share exchange;

(2) The person does not have owner liability under the organic law of the entity in which the person was a shareholder or interest holder prior to the merger or share exchange for any debt, obligation, or liability that arises after the effective time of the articles of merger or share exchange;

(3) The provisions of the organic law of any entity for which the person had owner liability before the merger or share exchange continue to apply to the collection or discharge of any owner liability preserved by subdivision (1), as if the merger or share exchange had not occurred;

(4) The person has whatever rights of contribution from other persons are provided by the organic law of the entity for which the person had owner liability with respect to any owner liability preserved by subdivision (1), as if the merger or share exchange had not occurred.
Source: SL 2005, ch 239, § 270.



§ 47-1A-1108 Abandonment of a merger or share exchange

47-1A-1108. Abandonment of a merger or share exchange. Unless otherwise provided in a plan of merger or share exchange or in the laws under which a foreign business corporation or a domestic or foreign eligible entity that is a party to a merger or a share exchange is organized or by which it is governed, after the plan has been adopted and approved as required by this chapter, and at any time before the merger or share exchange has become effective, it may be abandoned by a domestic business corporation that is a party thereto without action by its shareholders in accordance with any procedures set forth in the plan of merger or share exchange or, if no such procedures are set forth in the plan, in the manner determined by the board of directors, subject to any contractual rights of other parties to the merger or share exchange.

If a merger or share exchange is abandoned under this section after articles of merger or share exchange have been filed with the Office of the Secretary of State but before the merger or share exchange has become effective, a statement that the merger or share exchange has been abandoned in accordance with this section, executed on behalf of a party to the merger or share exchange by an officer or other duly authorized representative, shall be delivered to the Office of the Secretary of State for filing prior to the effective date of the merger or share exchange. Upon filing, the statement shall take effect and the merger or share exchange shall be deemed abandoned and does not become effective.

Source: SL 2005, ch 239, § 271.



§ 47-1A-1201 Disposition of assets not requiring shareholder approval.

47-1A-1201. Disposition of assets not requiring shareholder approval. No approval of the shareholders of a corporation is required, unless the articles of incorporation otherwise provide:

(1) To sell, lease, exchange, or otherwise dispose of any or all of the corporation's assets in the usual and regular course of business;

(2) To mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of the corporation's assets, whether or not in the usual and regular course of business;

(3) To transfer any or all of the corporation's assets to one or more corporations or other entities all of the shares or interests of which are owned by the corporation; or

(4) To distribute assets pro rata to the holders of one or more classes or series of the corporation's shares.
Source: SL 2005, ch 239, § 272.



§ 47-1A-1202 Shareholder approval of certain dispositions.

47-1A-1202. Shareholder approval of certain dispositions. A sale, lease, exchange, or other disposition of assets, other than a disposition described in § 47-1A-1201, requires approval of the corporation's shareholders if the disposition would leave the corporation without a significant continuing business activity. If a corporation retains a business activity that represented at least twenty-five percent of total assets at the end of the most recently completed fiscal year, and twenty-five percent of either income from continuing operations before taxes or revenues from continuing operations for that fiscal year, in each case of the corporation and its subsidiaries on a consolidated basis, the corporation will conclusively be deemed to have retained a significant continuing business activity.

Source: SL 2005, ch 239, § 273.



§ 47-1A-1202.1 Resolution authorizing disposition--Recommendation and submission of resolution to shareholders--Conditions.

47-1A-1202.1. Resolution authorizing disposition--Recommendation and submission of resolution to shareholders--Conditions. A disposition that requires approval of the shareholders under § 47-1A-1202 shall be initiated by a resolution by the board of directors authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination.

The board of directors may condition its submission of a disposition to the shareholders under this section on any basis.

Source: SL 2005, ch 239, § 274.



§ 47-1A-1202.2 Meeting of shareholders to consider disposition--Notice.

47-1A-1202.2. Meeting of shareholders to consider disposition--Notice. If a disposition is required to be approved by the shareholders under § 47-1A-1202, and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the disposition is to be submitted for approval. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the disposition and shall contain a description of the disposition, including the terms and conditions thereof and the consideration to be received by the corporation.

Source: SL 2005, ch 239, § 275.



§ 47-1A-1202.3 Votes required for approval of disposition.

47-1A-1202.3. Votes required for approval of disposition. Unless the articles of incorporation or the board of directors acting pursuant to § 47-1A-1202.1 requires a greater vote, or a greater number of votes to be present, the approval of a disposition by the shareholders shall require the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the disposition exists.

Source: SL 2005, ch 239, § 276.



§ 47-1A-1202.4 Abandonment of disposition.

47-1A-1202.4. Abandonment of disposition. After a disposition has been approved by the shareholders under § 47-1A-1202.1, and at any time before the disposition has been consummated, it may be abandoned by the corporation without action by the shareholders, subject to any contractual rights of other parties to the disposition.

Source: SL 2005, ch 239, § 277.



§ 47-1A-1202.5 Provisions not governing disposition of assets in course of dissolution.

47-1A-1202.5. Provisions not governing disposition of assets in course of dissolution. A disposition of assets in the course of dissolution under §§ 47-1A-1401 to 47-1A-1440, inclusive, is not governed by §§ 47-1A-1202 to 47-1A-1202.6, inclusive.

Source: SL 2005, ch 239, § 278.



§ 47-1A-1202.6 Assets of direct or indirect consolidated subsidiary considered assets of parent corporation

47-1A-1202.6. Assets of direct or indirect consolidated subsidiary considered assets of parent corporation. The assets of a direct or indirect consolidated subsidiary shall be deemed the assets of the parent corporation for the purposes of §§ 47-1A-1202 to 47-1A-1202.6, inclusive.

Source: SL 2005, ch 239, § 279.



§ 47-1A-1301 Definitions.

47-1A-1301. Definitions. Terms used in §§ 47-1A-1301 to 47-1A-1331.2, inclusive, mean:

(1) "Affiliate," any person that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another person or is a senior executive thereof. For purposes of subdivision 47-1A-1302.1(4), a person is deemed to be an affiliate of its senior executives;

(2) "Beneficial shareholder," any person who is the beneficial owner of shares held in a voting trust or by a nominee on the beneficial owner's behalf;

(3) "Corporation," the issuer of the shares held by a shareholder demanding appraisal and, for matters covered in §§ 47-1A-1321 to 47-1A-1331.2, inclusive, includes the surviving entity in a merger;

(4) "Fair value," the value of the corporation's shares determined:

(a) Immediately before the effectuation of the corporate action to which the shareholder objects;

(b) Using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal; and

(c) Without discounting for lack of marketability or minority status except, if appropriate, for amendments to the articles pursuant to subdivision 47-1A-1302(5);

(5) "Interest," interest from the effective date of the corporate action until the date of payment, at the rate of interest on judgments in this state on the effective date of the corporate action;

(6) "Preferred shares," any class or series of shares whose holders have preference over any other class or series with respect to distributions;

(7) "Record shareholder," the person in whose name shares are registered in the records of the corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with the corporation;

(8) "Senior executive," the chief executive officer, chief operating officer, chief financial officer, and anyone in charge of a principal business unit or function;

(9) "Shareholder," both a record shareholder and a beneficial shareholder.
Source: SL 2005, ch 239, § 280.



§ 47-1A-1302 Right to appraisal.

47-1A-1302. Right to appraisal. A shareholder is entitled to appraisal rights, and to obtain payment of the fair value of that shareholder's shares, in the event of any of the following corporate actions:

(1) Consummation of a merger to which the corporation is a party under either of the following circumstances:

(a) Shareholder approval is required for the merger by § 47-1A-1104 and the shareholder is entitled to vote on the merger, except that appraisal rights are not available to any shareholder of the corporation with respect to shares of any class or series that remain outstanding after consummation of the merger; or

(b) The corporation is a subsidiary and the merger is governed by §§ 47-1A-1105 to 47-1A-1105.2, inclusive;

(2) Consummation of a share exchange to which the corporation is a party as the corporation whose shares will be acquired if the shareholder is entitled to vote on the exchange, except that appraisal rights are not available to any shareholder of the corporation with respect to any class or series of shares of the corporation that is not exchanged;

(3) Consummation of a disposition of assets pursuant to §§ 47-1A-1202 to 47-1A-1202.6, inclusive, if the shareholder is entitled to vote on the disposition;

(4) An amendment of the articles of incorporation with respect to a class or series of shares that reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the corporation has the obligation or right to repurchase the fractional share so created;

(5) Any other amendment to the articles of incorporation, merger, share exchange, or disposition of assets to the extent provided by the articles of incorporation, bylaws, or a resolution of the board of directors;

(6) Consummation of a domestication if the shareholder does not receive shares in the foreign corporation resulting from the domestication that have terms as favorable to the shareholder in all material respects, and represent at least the same percentage interest of the total voting rights of the outstanding shares of the corporation, as the shares held by the shareholder before the domestication; or

(7) Consummation of a conversion of the corporation to an unincorporated entity pursuant to §§ 47-1A-950 to 47-1A-956, inclusive.
Source: SL 2005, ch 239, § 281.



§ 47-1A-1302.1 Limitations on availability of appraisal rights.

47-1A-1302.1. Limitations on availability of appraisal rights. Notwithstanding § 47-1A-1302, the availability of appraisal rights under subdivisions 47-1A-1302(1), (2), (3), (4), (6), and (8) are limited in accordance with the following provisions:

(1) Appraisal rights are not available for the holders of shares of any class or series of shares which is:

(a) Listed on the New York Stock Exchange or the American Stock Exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc.; or

(b) Not listed or designated as provided in subsection (a), but has at least two thousand shareholders and the outstanding shares of such class or series has a market value of at least twenty million dollars, exclusive of the value of such shares held by its subsidiaries, senior executives, directors, and beneficial shareholders owning more than ten percent of such shares;

(2) The applicability of subdivision (1) shall be determined as of:

(a) The record date fixed to determine the shareholders entitled to receive notice of, and to vote at, the meeting of shareholders to act upon the corporate action requiring appraisal rights; or

(b) The day before the effective date of such corporate action if there is no meeting of shareholders;

(3) The provisions of subdivision (1) are not applicable and appraisal rights are available pursuant to § 47-1A-1302 for the holders of any class or series of shares who are required by the terms of the corporate action requiring appraisal rights to accept for such shares anything other than cash or shares of any class or any series of shares of any corporation, or any other proprietary interest of any other entity, that satisfies the standards set forth in subdivision (1) at the time the corporate action becomes effective;

(4) The provisions of subdivision (1) are not applicable and appraisal rights are available pursuant to § 47-1A-1302 for the holders of any class or series of shares in which:

(a) Any of the shares or assets of the corporation are being acquired or converted, whether by merger, share exchange, or otherwise, pursuant to the corporate action by a person, or by an affiliate of a person, who:

(i) Is, or at any time in the one-year period immediately preceding approval by the board of directors of the corporate action requiring appraisal rights was, the beneficial owner of twenty percent or more of the voting power of the corporation, excluding any shares acquired pursuant to an offer for all shares having voting power if such offer was made within one year prior to the corporate action requiring appraisal rights for consideration of the same kind and of a value equal to or less than that paid in connection with the corporate action; or

(ii) Directly or indirectly has, or at any time in the one-year period immediately preceding approval by the board of directors of the corporation of the corporate action requiring appraisal rights had, the power, contractually or otherwise, to cause the appointment or election of twenty-five percent or more of the directors to the board of directors of the corporation; or

(b) Any of the shares or assets of the corporation are being acquired or converted, whether by merger, share exchange, or otherwise, pursuant to such corporate action by a person, or by an affiliate of a person, who is, or at any time in the one-year period immediately preceding approval by the board of directors of the corporate action requiring appraisal rights was, a senior executive or director of the corporation or a senior executive of any affiliate thereof, and that senior executive or director will receive, as a result of the corporate action, a financial benefit not generally available to other shareholders as such, other than:

(i) Employment, consulting, retirement, or similar benefits established separately and not as part of or in contemplation of the corporate action; or

(ii) Employment, consulting, retirement, or similar benefits established in contemplation of, or as part of, the corporate action that are not more favorable than those existing before the corporate action or, if more favorable, that have been approved on behalf of the corporation in the same manner as is provided in §§ 47-1A-862 to 47-1A-862.3, inclusive; or

(iii) In the case of a director of the corporation who will, in the corporate action, become a director of the acquiring entity in the corporate action or one of its affiliates, rights and benefits as a director that are provided on the same basis as those afforded by the acquiring entity generally to other directors of such entity or such affiliate;

(5) For the purposes of subdivision (4), the term, beneficial owner, means any person who, directly or indirectly, through any contract, arrangement, or understanding, other than a revocable proxy, has or shares the power to vote, or to direct the voting of, shares. However, a member of a national securities exchange may not be deemed to be a beneficial owner of securities held directly or indirectly by it on behalf of another person solely because such member is the record holder of such securities if the member is precluded by the rules of such exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the securities to be voted. When two or more persons agree to act together for the purpose of voting their shares of the corporation, each member of the group formed thereby shall be deemed to have acquired beneficial ownership, as of the date of such agreement, of all voting shares of the corporation beneficially owned by any member of the group.
Source: SL 2005, ch 239, § 282.



§ 47-1A-1302.2 Limits on or elimination of appraisal rights for preferred shares by articles of incorporation--Application.

47-1A-1302.2. Limits on or elimination of appraisal rights for preferred shares by articles of incorporation--Application. Notwithstanding any other provision of §§ 47-1A-1302 to 47-1A-1302.3, inclusive, the articles of incorporation as originally filed or any amendment thereto may limit or eliminate appraisal rights for any class or series of preferred shares, but any such limitation or elimination contained in an amendment to the articles of incorporation that limits or eliminates appraisal rights for any of such shares that are outstanding immediately prior to the effective date of such amendment or that the corporation is or may be required to issue or sell thereafter pursuant to any conversion, exchange, or other right existing immediately before the effective date of such amendment does not apply to any corporate action that becomes effective within one year of that date if such action would otherwise afford appraisal rights.

Source: SL 2005, ch 239, § 283.



§ 47-1A-1302.3 Challenge of specified completed corporate actions--Limitation.

47-1A-1302.3. Challenge of specified completed corporate actions--Limitation. No shareholder may challenge a completed corporate action described in § 47-1A-1302, other than those subscribed in subdivisions 47-1A-1302.1(3) and (4), unless such corporate action:

(1) Was not effectuated in accordance with the applicable provisions of §§ 47-1A-901 to 47-1A-1202.6, inclusive, or the corporation's articles of incorporation, bylaws or board of directors' resolution authorizing the corporate action; or

(2) Was procured as a result of fraud or material misrepresentation.
Source: SL 2005, ch 239, § 284.



§ 47-1A-1303 Assertion of appraisal rights by record shareholders for part of shares in name.

47-1A-1303. Assertion of appraisal rights by record shareholders for part of shares in name. A record shareholder may assert appraisal rights as to fewer than all the shares registered in the record shareholder's name but owned by a beneficial shareholder only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder and notifies the corporation in writing of the name and address of each beneficial shareholder on whose behalf appraisal rights are being asserted. The rights of a record shareholder who asserts appraisal rights for only part of the shares held of record in the record shareholder's name under this section shall be determined as if the shares as to which the record shareholder objects and the record shareholder's other shares were registered in the names of different record shareholders.

Source: SL 2005, ch 239, § 285.



§ 47-1A-1303.1 Assertion of appraisal rights of beneficial shareholderSUBPART B. PROCEDURE FOR EXERCISE OF APPRAISAL RIGHTS.

47-1A-1303.1. Assertion of appraisal rights of beneficial shareholder. A beneficial shareholder may assert appraisal rights as to shares of any class or series held on behalf of the shareholder only if such shareholder:

(1) Submits to the corporation the record shareholder's written consent to the assertion of such rights no later than the date referred to in subsection 47-1A-1322.1(2)(b); and

(2) Does so with respect to all shares of the class or series that are beneficially owned by the beneficial shareholder.
Source: SL 2005, ch 239, § 286.



§ 47-1A-1320 Notice of appraisal rights.

47-1A-1320. Notice of appraisal rights. If proposed corporate action described in § 47-1A-1302 is to be submitted to a vote at a shareholders' meeting, the meeting notice must state that the corporation has concluded that shareholders are, are not, or may be entitled to assert appraisal rights under this §§ 47-1A-1301 to 47-1A-1331.2, inclusive. If the corporation concludes that appraisal rights are or may be available, a copy of §§ 47-1A-1301 to 47-1A-1331.2, inclusive, must accompany the meeting notice sent to those record shareholders entitled to exercise appraisal rights.

In a merger pursuant to §§ 47-1A-1105 to 47-1A-1105.2, inclusive, the parent corporation shall notify in writing all record shareholders of the subsidiary who are entitled to assert appraisal rights that the corporate action became effective. Such notice shall be sent within ten days after the corporate action became effective and include the materials described in §§ 47-1A-1322 to 47-1A-1323, inclusive.

Source: SL 2005, ch 239, § 287.



§ 47-1A-1321 Notice of intent to demand payment.

47-1A-1321. Notice of intent to demand payment. If proposed corporate action requiring appraisal rights under §§ 47-1A-1302 to 47-1A-1302.3, inclusive, is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares:

(1) Must deliver to the corporation before the vote is taken written notice of the shareholder's intent to demand payment if the proposed action is effectuated; and

(2) Must not vote, or cause or permit to be voted, any shares of such class or series in favor of the proposed action.

A shareholder who does not satisfy the requirements of this section is not entitled to payment under §§ 47-1A-1301 to 47-1A-1331.2, inclusive.

Source: SL 2005, ch 239, § 288.



§ 47-1A-1322 Appraisal notice and form--Delivery to shareholders.

47-1A-1322. Appraisal notice and form--Delivery to shareholders. If proposed corporate action requiring appraisal rights under § 47-1A-1302 becomes effective, the corporation must deliver a written appraisal notice and form required by subdivision 47-1A-1322.1(1) to all shareholders who satisfied the requirements of § 47-1A-1321. In the case of a merger under §§ 47-1A-1105 to 47-1A-1105.2, inclusive, the parent shall deliver a written appraisal notice and form to all record shareholders who may be entitled to assert appraisal rights.

Source: SL 2005, ch 239, § 289.



§ 47-1A-1322.1 Appraisal notice and form--Time limits and content.

47-1A-1322.1. Appraisal notice and form--Time limits and content. The appraisal notice shall be sent no earlier than the date the corporate action became effective and no later than ten days after such date and must:

(1) Supply a form that specifies the date of the first announcement to shareholders of the principal terms of the proposed corporate action and requires the shareholder asserting appraisal rights to certify (i) whether or not beneficial ownership of those shares for which appraisal rights are asserted was acquired before that date and (ii) that the shareholder did not vote for the transaction;

(2) State the following:

(a) Where the form must be sent and where certificates for certificated shares must be deposited and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under subsection (2)(b);

(b) A date by which the corporation must receive the form, which date may not be fewer than forty nor more than sixty days after the date the § 47-1A-1322 appraisal notice and form are sent, and state that the shareholder waives the right to demand appraisal with respect to the shares unless the form is received by the corporation by such specified date;

(c) The corporation's estimate of the fair value of the shares;

(d) That, if requested in writing, the corporation will provide, to the shareholder so requesting, within ten days after the date specified in subsection (2)(b) the number of shareholders who return the forms by the specified date and the total number of shares owned by them; and

(e) The date by which the notice to withdraw under §§ 47-1A-1323 to 47-1A-1323.2, inclusive, must be received, which date must be within twenty days after the date specified in subsection (2)(b); and

(3) Be accompanied by a copy of §§ 47-1A-1301 to 47-1A-1331.2, inclusive.
Source: SL 2005, ch 239, § 290.



§ 47-1A-1323 Perfection of rights--Right to withdraw.

47-1A-1323. Perfection of rights--Right to withdraw. A shareholder who receives notice pursuant to §§ 47-1A-1322 and 47-1A-1322.1 and who wishes to exercise appraisal rights must certify on the form sent by the corporation whether the beneficial owner of such shares acquired beneficial ownership of the shares before the date required to be set forth in the notice pursuant to subdivision 47-1A-1322.1(1). If a shareholder fails to make this certification, the corporation may elect to treat the shareholder's shares as after-acquired shares under §§ 47-1A-1325 to 47-1A-1325.3, inclusive. In addition, a shareholder who wishes to exercise appraisal rights must execute and return the form and, in the case of certificated shares, deposit the shareholder's certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to subsection 47-1A-1322.1(2)(b). Once a shareholder deposits that shareholder's certificates or, in the case of uncertificated shares, returns the executed forms, that shareholder loses all rights as a shareholder, unless the shareholder withdraws pursuant to § 47-1A-1322.1.

Source: SL 2005, ch 239, § 291.



§ 47-1A-1323.1 Subsequent withdrawal from appraisal process.

47-1A-1323.1. Subsequent withdrawal from appraisal process. A shareholder who has complied with § 47-1A-1322 may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by so notifying the corporation in writing by the date set forth in the appraisal notice pursuant to subsection 47-1A-1322.1(2)(e). A shareholder who fails to so withdraw from the appraisal process may not thereafter withdraw without the corporation's written consent.

Source: SL 2005, ch 239, § 292.



§ 47-1A-1323.2 Loss of payment upon failure to return form and deposit share certificates.

47-1A-1323.2. Loss of payment upon failure to return form and deposit share certificates. A shareholder who does not execute and return the form and, in the case of certificated shares, deposit that shareholder's share certificates where required, each by the date set forth in the notice described in § 47-1A-1322.1, is not entitled to payment under this chapter.

Source: SL 2005, ch 239, § 293.



§ 47-1A-1324 Payment for shares.

47-1A-1324. Payment for shares. Except as provided in §§ 47-1A-1325 to 47-1A-1325.3, inclusive, within thirty days after the form required by subsection 47-1A-1322.1(2)(b) is due, the corporation shall pay in cash to those shareholders who complied with § 47-1A-1323 the amount the corporation estimates to be the fair value of their shares, plus interest.

The payment to each shareholder pursuant to this section must be accompanied by:

(1) Financial statements of the corporation that issued the shares to be appraised, consisting of a balance sheet as of the end of a fiscal year ending not more than sixteen months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any;

(2) A statement of the corporation's estimate of the fair value of the shares, which estimate must equal or exceed the corporation's estimate given pursuant to subsection 47-1A-1322.1(2)(c);

(3) A statement that shareholders described in this section have the right to demand further payment under § 47-1A-1326 and that if any such shareholder does not do so within the time period specified therein, such shareholder shall be deemed to have accepted such payment in full satisfaction of the corporation's obligations under this chapter.
Source: SL 2005, ch 239, § 294.



§ 47-1A-1325 Withholding of payment for after-acquired shares.

47-1A-1325. Withholding of payment for after-acquired shares. A corporation may elect to withhold payment required by § 47-1A-1324 from any shareholder who did not certify that beneficial ownership of all of the shareholder's shares for which appraisal rights are asserted was acquired before the date set forth in the appraisal notice sent pursuant to subdivision 47-1A-1322.1(1).

Source: SL 2005, ch 239, § 295.



§ 47-1A-1325.1 Notice required upon withholding of payment for after-acquired shares.

47-1A-1325.1. Notice required upon withholding of payment for after-acquired shares. If the corporation elected to withhold payment under § 47-1A-1325, the corporation must, within thirty days after the form required by subsection 47-1A-1322.1(2)(b) is due, notify all shareholders who are described in § 47-1A-1325:

(1) Of the information required by subdivision 47-1A-1324(1);

(2) Of the corporation's estimate of fair value pursuant to subdivision 47-1A-1324(2);

(3) That they may accept the corporation's estimate of fair value, plus interest, in full satisfaction of their demands or demand appraisal under § 47-1A-1326;

(4) That those shareholders who wish to accept such offer must so notify the corporation of their acceptance of the corporation's offer within thirty days after receiving the offer; and

(5) That those shareholders who do not satisfy the requirements for demanding appraisal under § 47-1A-1326 shall be deemed to have accepted the corporation's offer.
Source: SL 2005, ch 239, § 296.



§ 47-1A-1325.2 Payment for shares upon shareholder acceptance of offer in notice.

47-1A-1325.2. Payment for shares upon shareholder acceptance of offer in notice. Within ten days after receiving the shareholder's acceptance pursuant to § 47-1A-1325.1, the corporation must pay in cash the amount it offered under subdivision 47-1A-1325.1(2) to each shareholder who agreed to accept the corporation's offer in full satisfaction of the shareholder's demand.

Source: SL 2005, ch 239, § 297.



§ 47-1A-1325.3 Payment for shares of amount offered in notice to specified shareholders.

47-1A-1325.3. Payment for shares of amount offered in notice to specified shareholders. Within forty days after sending the notice described in § 47-1A-1325.1, the corporation must pay in cash the amount it offered to pay under subdivision 47-1A-1325.1(2) to each shareholder described in subdivision 47-1A-1325.1(5).

Source: SL 2005, ch 239, § 298.



§ 47-1A-1326 Procedure if shareholder dissatisfied with payment or offerSUBPART C. JUDICIAL APPRAISAL OF SHARES.

47-1A-1326. Procedure if shareholder dissatisfied with payment or offer. A shareholder paid pursuant to § 47-1A-1324 who is dissatisfied with the amount of the payment must notify the corporation in writing of that shareholder's estimate of the fair value of the shares and demand payment of that estimate plus interest, less any payment under § 47-1A-1324. A shareholder offered payment under §§ 47-1A-1325 to 47-1A-1325.3, inclusive, who is dissatisfied with that offer must reject the offer and demand payment of the shareholder's stated estimate of the fair value of the shares plus interest.

A shareholder who fails to notify the corporation in writing of that shareholder's demand to be paid the shareholder's stated estimate of the fair value plus interest under this section within thirty days after receiving the corporation's payment or offer of payment under § 47-1A-1324 or §§ 47-1A-1325 to 47-1A-1325.3, inclusive, respectively, waives the right to demand payment under this section and is entitled only to the payment made or offered pursuant to those respective sections.

Source: SL 2005, ch 239, § 299.



§ 47-1A-1330 Court action.

47-1A-1330. Court action. If a shareholder makes demand for payment under § 47-1A-1326 which remains unsettled, the corporation shall commence a proceeding within sixty days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the sixty-day period, it shall pay in cash to each shareholder the amount the shareholder demanded pursuant to § 47-1A-1326 plus interest.

Source: SL 2005, ch 239, § 300.



§ 47-1A-1330.1 Venue.

47-1A-1330.1. Venue. The corporation shall commence the proceeding in the appropriate court of the county where the corporation's principal office is located, or, if none in this state, in Hughes County. If the corporation is a foreign corporation, it shall commence the proceeding in the county in this state where the principal office of the domestic corporation merged with the foreign corporation was located or, if the domestic corporation did not have its principal office in this state at the time of the transaction, in Hughes County.

Source: SL 2005, ch 239, § 301; SL 2008, ch 275, § 38.



§ 47-1A-1330.2 Parties--Service.

47-1A-1330.2. Parties--Service. The corporation shall make all shareholders, whether or not residents of this state, whose demands remain unsettled parties to the proceeding as in an action against their shares, and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

Source: SL 2005, ch 239, § 302.



§ 47-1A-1330.3 Jurisdiction--Appraisers--Discovery--Jury trial.

47-1A-1330.3. Jurisdiction--Appraisers--Discovery--Jury trial. The jurisdiction of the court in which the proceeding is commenced under § 47-1A-1330.1 is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have the powers described in the order appointing them, or in any amendment to it. The shareholders demanding appraisal rights are entitled to the same discovery rights as parties in other civil proceedings. There is no right to a jury trial.

Source: SL 2005, ch 239, § 303.



§ 47-1A-1330.4 Judgment amount.

47-1A-1330.4. Judgment amount. Each shareholder made a party to the proceeding is entitled to judgment for the amount, if any, by which the court finds the fair value of the shareholder's shares, plus interest, exceeds the amount paid by the corporation to the shareholder for such shares or for the fair value, plus interest, of the shareholder's shares for which the corporation elected to withhold payment under §§ 47-1A-1325 to 47-1A-1325.3, inclusive.

Source: SL 2005, ch 239, § 304.



§ 47-1A-1331 Court costs.

47-1A-1331. Court costs. The court in an appraisal proceeding commenced under §§ 47-1A-1330 to 47-1A-1330.4, inclusive, shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the shareholders demanding appraisal, in amounts the court finds equitable, to the extent the court finds such shareholders acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by §§ 47-1A-1301 to 47-1A-1331.2, inclusive.

Source: SL 2005, ch 239, § 305.



§ 47-1A-1331.1 Counsel and expert fees and expenses.

47-1A-1331.1. Counsel and expert fees and expenses. The court in an appraisal proceeding may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(1) Against the corporation and in favor of any or all shareholders demanding appraisal if the court finds the corporation did not substantially comply with the requirements of §§ 47-1A-1320, 47-1A-1322, 47-1A-1322.1, 47-1A-1324, or 47-1A-1325 to 47-1A-1325.3, inclusive; or

(2) Against either the corporation or a shareholder demanding appraisal, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.
Source: SL 2005, ch 239, § 306.



§ 47-1A-1331.2 Counsel fees to be paid by benefited shareholders

47-1A-1331.2. Counsel fees to be paid by benefited shareholders. If the court in an appraisal proceeding finds that the services of counsel for any shareholder were of substantial benefit to other shareholders similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to such counsel reasonable fees to be paid out of the amounts awarded the shareholders who were benefited.

To the extent the corporation fails to make a required payment pursuant to § 47-1A-1324, §§ 47-1A-1325 to 47-1A-1325.3, inclusive, or § 47-1A-1326, the shareholder may sue directly for the amount owed and, to the extent successful, is entitled to recover from the corporation all costs and expenses of the suit, including counsel fees.

Source: SL 2005, ch 239, § 307.



§ 47-1A-1401 Dissolution by incorporators or initial directors.

47-1A-1401. Dissolution by incorporators or initial directors. A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the Office of the Secretary of State for filing articles of dissolution that set forth:

(1) The name of the corporation;

(2) The date of its incorporation;

(3) Either that none of the corporation's shares has been issued, or that the corporation has not commenced business;

(4) That no debt of the corporation remains unpaid;

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(6) That a majority of the incorporators or initial directors authorized the dissolution.
Source: SL 2005, ch 239, § 308.



§ 47-1A-1402 Proposal to dissolve by board of directors--Requirements for adoption.

47-1A-1402. Proposal to dissolve by board of directors--Requirements for adoption. A corporation's board of directors may propose dissolution for submission to the shareholders. For a proposal to dissolve to be adopted:

(1) The board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(2) The shareholders entitled to vote must approve the proposal to dissolve as provided in § 47-1A-1402.3.
Source: SL 2005, ch 239, § 309.



§ 47-1A-1402.1 Conditions for submission of proposal for dissolution.

47-1A-1402.1. Conditions for submission of proposal for dissolution. The board of directors may condition its submission of the proposal for dissolution on any basis.

Source: SL 2005, ch 239, § 310.



§ 47-1A-1402.2 Meeting of shareholders to consider dissolving corporation--Notice.

47-1A-1402.2. Meeting of shareholders to consider dissolving corporation--Notice. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

Source: SL 2005, ch 239, § 311.



§ 47-1A-1402.3 Votes required for adoption of proposal to dissolve.

47-1A-1402.3. Votes required for adoption of proposal to dissolve. Unless the articles of incorporation or the board of directors acting pursuant to § 47-1A-1402.1 require a greater vote, a greater number of shares to be present, or a vote by voting groups, adoption of the proposal to dissolve shall require the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast exists.

Source: SL 2005, ch 239, § 312.



§ 47-1A-1403 Articles of dissolution--Content--Filing--Effective date.

47-1A-1403. Articles of dissolution--Content--Filing--Effective date. At any time after dissolution is authorized, the corporation may dissolve by delivering to the Office of the Secretary of State for filing articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized; and

(3) If dissolution was approved by the shareholders, a statement that the proposal to dissolve was duly approved by the shareholders in the manner required by this chapter and by the articles of incorporation.

A corporation is dissolved upon the effective date of its articles of dissolution.

Source: SL 2005, ch 239, § 313.



§ 47-1A-1403.1 Dissolved corporation defined.

47-1A-1403.1. Dissolved corporation defined. For purposes of §§ 47-1A-1401 to 47-1A-1409, inclusive, the term, dissolved corporation, means a corporation whose articles of dissolution have become effective and includes a successor entity to which the remaining assets of the corporation are transferred subject to its liabilities for purposes of liquidation.

Source: SL 2005, ch 239, § 314.



§ 47-1A-1404 Revocation of dissolution.

47-1A-1404. Revocation of dissolution. A corporation may revoke its dissolution within one hundred twenty days of its effective date. Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action. After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1) The name of the corporation;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the corporation's board of directors, or incorporators, revoked the dissolution, a statement to that effect;

(5) If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) If shareholder action was required to revoke the dissolution, the information required by subdivision 47-1A-1403(3).

Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution. When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.

Source: SL 2005, ch 239, § 315.



§ 47-1A-1405 Effect of dissolution.

47-1A-1405. Effect of dissolution. A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(1) Collecting its assets;

(2) Disposing of its properties that will not be distributed in kind to its shareholders;

(3) Discharging or making provision for discharging its liabilities;

(4) Distributing its remaining property among its shareholders according to their interests; and

(5) Doing every other act necessary to wind up and liquidate its business and affairs.
Source: SL 2005, ch 239, § 316.



§ 47-1A-1405.1 Limitations on effect of dissolution.

47-1A-1405.1. Limitations on effect of dissolution. Dissolution of a corporation does not:

(1) Transfer title to the corporation's property;

(2) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(3) Subject its directors or officers to standards of conduct different from those prescribed in §§ 47-1A-801 to 47-1A-863.3, inclusive;

(4) Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(5) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(6) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(7) Terminate the authority of the registered agent of the corporation.
Source: SL 2005, ch 239, § 317.



§ 47-1A-1406 Known claims against dissolved corporation.

47-1A-1406. Known claims against dissolved corporation. A dissolved corporation may dispose of the known claims against it by notifying its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be fewer than one hundred twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4) State that the claim will be barred if not received by the deadline.
Source: SL 2005, ch 239, § 318.



§ 47-1A-1406.1 Bar on known claims against dissolved corporation.

47-1A-1406.1. Bar on known claims against dissolved corporation. A claim against the dissolved corporation is barred:

(1) If a claimant who was given written notice under § 47-1A-1406 does not deliver the claim to the dissolved corporation by the deadline; or

(2) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice.
Source: SL 2005, ch 239, § 319.



§ 47-1A-1406.2 Claim exclusions.

47-1A-1406.2. Claim exclusions. For purposes of §§ 47-1A-1406 and 47-1A-1406.1, the term, claim, does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

Source: SL 2005, ch 239, § 320.



§ 47-1A-1407 Other claims against dissolved corporation--Publication of notice of dissolution.

47-1A-1407. Other claims against dissolved corporation--Publication of notice of dissolution. A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the dissolved corporation present them in accordance with the notice. The notice must:

(1) Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office is or was located, or, if none in this state, in Hughes County;

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) State that a claim against the dissolved corporation will be barred unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.
Source: SL 2005, ch 239, § 321; SL 2008, ch 275, § 39.



§ 47-1A-1407.1 Time for bringing action to enforce claim against dissolved corporation after notice publication.

47-1A-1407.1. Time for bringing action to enforce claim against dissolved corporation after notice publication. If the dissolved corporation publishes a newspaper notice in accordance with § 47-1A-1407, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within three years after the publication date of the newspaper notice:

(1) A claimant who was not given written notice under §§ 47-1A-1406 to 47-1A-1406.2, inclusive;

(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on;

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.
Source: SL 2005, ch 239, § 322.



§ 47-1A-1407.2 Enforcement of claims against dissolved corporations.

47-1A-1407.2. Enforcement of claims against dissolved corporations. A claim that is not barred by § 47-1A-1406 or 47-1A-1407.1 may be enforced:

(1) Against the dissolved corporation, to the extent of its undistributed assets; or

(2) Except as provided in § 47-1A-1408.1, if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder.
Source: SL 2005, ch 239, § 323.



§ 47-1A-1408 Court proceedings for determination of amount and form of security for contingent, unknown, or future claims.

47-1A-1408. Court proceedings for determination of amount and form of security for contingent, unknown, or future claims. A dissolved corporation that has published a notice under §§ 47-1A-1407 to 47-1A-1407.2, inclusive, may file an application with the circuit court of the county where the dissolved corporation's principal office is located, or, if none in this state, with the circuit court of Hughes County, for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provision need not be made for any claim that is or is reasonably anticipated to be barred under § 47-1A-1407.1.

Within ten days after the filing of the application, notice of the proceeding shall be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the dissolved corporation.

Source: SL 2005, ch 239, § 324; SL 2008, ch 275, § 40.



§ 47-1A-1408.1 Court-ordered security satisfaction for contingent, unknown, or future claims.

47-1A-1408.1. Court-ordered security satisfaction for contingent, unknown, or future claims. Provision by the dissolved corporation for security in the amount and the form ordered by the court under § 47-1A-1408 shall satisfy the dissolved corporation's obligations with respect to claims that are contingent, have not been made known to the dissolved corporation, or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a shareholder who received assets in liquidation.

Source: SL 2005, ch 239, § 325.



§ 47-1A-1409 Director dutiesSUBPART B. ADMINISTRATIVE DISSOLUTION.

47-1A-1409. Director duties. Directors shall cause the dissolved corporation to discharge or make reasonable provision for the payment of claims and make distributions of assets to shareholders after payment or provision for claims.

Directors of a dissolved corporation which has disposed of claims under §§ 47-1A-1406 to 47-1A-1406.2, inclusive, 47-1A-1407 to 47-1A-1407.2, inclusive, or 47-1A-1408 and 47-1A-1408.1, are not liable for breach of this section with respect to claims against the dissolved corporation that are barred or satisfied under §§ 47-1A-1406 to 47-1A-1406.2, inclusive, 47-1A-1407 to 47-1A-1407.2, inclusive, or 47-1A-1408 and 47-1A-1408.1.

Source: SL 2005, ch 239, § 326.



§ 47-1A-1420 Grounds for administrative dissolution.

47-1A-1420. Grounds for administrative dissolution. The Office of the Secretary of State may commence a proceeding under § 47-1A-1421 to administratively dissolve a corporation if:

(1) The corporation does not pay within sixty days after they are due any filing fees or penalties imposed by this chapter or other law;

(2) The corporation does not deliver its annual report to the Office of the Secretary of State within sixty days after it is due;

(3) The corporation is without a registered agent in this state for sixty days or more;

(4) The corporation does not notify the Office of the Secretary of State within sixty days that its registered agent has been changed or that its registered agent has resigned; or

(5) The corporation's period of duration stated in its articles of incorporation expires.
Source: SL 2005, ch 239, § 327; SL 2008, ch 275, § 41.



§ 47-1A-1421 Procedure for and effect of administrative dissolution.

47-1A-1421. Procedure for and effect of administrative dissolution. If the Office of the Secretary of State determines that one or more grounds exist under § 47-1A-1420 for dissolving a corporation, the Office of the Secretary of State shall serve the corporation with written notice of that determination. If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Office of the Secretary of State that each ground determined by the Office of the Secretary of State does not exist within sixty days after service of the notice is perfected, the Office of the Secretary of State shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Office of the Secretary of State shall file the original of the certificate and serve a copy on the corporation.

A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under §§ 47-1A-1405 and 47-1A-1405.1 and notify claimants under §§ 47-1A-1406 to 47-1A-1406.2, inclusive, and 47-1A-1407 to 47-1A-1407.2, inclusive.

The administrative dissolution of a corporation does not terminate the authority of its registered agent.

Source: SL 2005, ch 239, § 328; SL 2008, ch 275, § 42.



§ 47-1A-1422 Reinstatement following administrative dissolution.

47-1A-1422. Reinstatement following administrative dissolution. A corporation administratively dissolved under § 47-1A-1421 may apply to the Office of the Secretary of State for reinstatement any time after the effective date of dissolution. The application must:

(1) Recite the name of the corporation and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) State that the corporation's name satisfies the requirements of §§ 47-1A-401 to 47-1A-401.3, inclusive; and

(4) Contain a certificate from the Department of Revenue in this state reciting that all taxes and fees administered and collected by the department which are owed by the corporation have been paid.

If the Office of the Secretary of State determines that the application contains the information required by this section and that the information is correct, the Office of the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation.

When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.

Source: SL 2005, ch 239, § 329; SL 2008, ch 275, § 43; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 47-1A-1423 Appeal from denial of reinstatementSUBPART C. JUDICIAL DISSOLUTION.

47-1A-1423. Appeal from denial of reinstatement. If the Office of the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, the Office of the Secretary of State shall serve the corporation with a written notice that explains the reason or reasons for denial.

The corporation may appeal the denial of reinstatement to the circuit court within thirty days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Office of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Office of the Secretary of State's notice of denial.

The court may summarily order the Office of the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate. The court's final decision may be appealed as in other civil proceedings.

Source: SL 2005, ch 239, § 330; SL 2008, ch 275, § 44.



§ 47-1A-1430 Grounds for judicial dissolution.

47-1A-1430. Grounds for judicial dissolution. The circuit court may dissolve a corporation:

(1) In a proceeding by the attorney general if it is established that:

(a) The corporation obtained its articles of incorporation through fraud; or

(b) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2) In a proceeding by a shareholder if it is established that:

(a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(b) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

(d) The corporate assets are being misapplied or wasted;

(3) In a proceeding by a creditor if it is established that:

(a) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(b) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.
Source: SL 2005, ch 239, § 331.



§ 47-1A-1431 Venue.

47-1A-1431. Venue. Venue for a proceeding by the attorney general to dissolve a corporation lies in Hughes County. Venue for a proceeding brought by any other party named in § 47-1A-1430 lies in the county where a corporation's principal office is or was last located, or, if none in this state, in Hughes County.

Source: SL 2005, ch 239, § 332; SL 2008, ch 275, § 45.



§ 47-1A-1431.1 Shareholders as parties.

47-1A-1431.1. Shareholders as parties. It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

Source: SL 2005, ch 239, § 333.



§ 47-1A-1431.2 Authority of court until full hearing held.

47-1A-1431.2. Authority of court until full hearing held. A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

Source: SL 2005, ch 239, § 334.



§ 47-1A-1431.3 Shareholder right to avoid dissolution by purchase of petitioner shares--Notice.

47-1A-1431.3. Shareholder right to avoid dissolution by purchase of petitioner shares--Notice. Within ten days of the commencement of a proceeding under subdivision 47-1A-1430(2) to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association, the corporation shall send to all shareholders, other than the petitioner, a notice stating that the shareholders are entitled to avoid the dissolution of the corporation by electing to purchase the petitioner's shares under §§ 47-1A-1434 to 47-1A-1434.7, inclusive and accompanied by a copy of §§ 47-1A-1434 to 47-1A-1434.7, inclusive.

Source: SL 2005, ch 239, § 335.



§ 47-1A-1432 Receivership or custodianship.

47-1A-1432. Receivership or custodianship. A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) The receiver may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and may sue and defend in such person's own name as receiver of the corporation in all courts of this state;

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.

The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and such person's counsel from the assets of the corporation or proceeds from the sale of the assets.

Source: SL 2005, ch 239, § 336.



§ 47-1A-1433 Decree of dissolution.

47-1A-1433. Decree of dissolution. If after a hearing the court determines that one or more grounds for judicial dissolution described in § 47-1A-1430 exist, the court may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Office of the Secretary of State, who shall file it.

After entering the decree of dissolution, the court shall direct the winding-up and liquidation of the corporation's business and affairs in accordance with §§ 47-1A-1405 and 47-1A-1405.1 and the notification of claimants in accordance with §§ 47-1A-1406 to 47-1A-1406.2, inclusive, and 47-1A-1407 to 47-1A-1407.2, inclusive.

Source: SL 2005, ch 239, § 337.



§ 47-1A-1434 Election to purchase in lieu of dissolution.

47-1A-1434. Election to purchase in lieu of dissolution. In a proceeding under subdivision 47-1A-1430(2) to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association, the corporation may elect or, if it fails to elect, one or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares. An election pursuant to this section is irrevocable unless the court determines that it is equitable to set aside or modify the election.

Source: SL 2005, ch 239, § 338.



§ 47-1A-1434.1 Filing deadline for election to purchase--Notice of right to participate in election--Participation.

47-1A-1434.1. Filing deadline for election to purchase--Notice of right to participate in election--Participation. An election to purchase pursuant to §§ 47-1A-1434 to 47-1A-1434.7, inclusive, may be filed with the court at any time within ninety days after the filing of the petition under subdivision 47-1A-1430(2) or at such later time as the court in its discretion may allow. If the election to purchase is filed by one or more shareholders, the corporation shall, within ten days thereafter, give written notice to all shareholders, other than the petitioner. The notice must state the name and number of shares owned by the petitioner and the name and number of shares owned by each electing shareholder and must advise the recipients of their right to join in the election to purchase shares in accordance with this section. Shareholders who wish to participate must file notice of their intention to join in the purchase no later than thirty days after the effective date of the notice to them. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs. After an election has been filed by the corporation or one or more shareholders, the proceeding under subdivision 47-1A-1430(2) may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of the petitioner's shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit such discontinuance, settlement, sale, or other disposition.

Source: SL 2005, ch 239, § 339.



§ 47-1A-1434.2 Agreement on fair value and terms of purchase of shares.

47-1A-1434.2. Agreement on fair value and terms of purchase of shares. If, within sixty days of the filing of the first election, the parties reach agreement as to the fair value and terms of purchase of the petitioner's shares, the court shall enter an order directing the purchase of petitioner's shares upon the terms and conditions agreed to by the parties.

Source: SL 2005, ch 239, § 340.



§ 47-1A-1434.3 Court determination of fair value of shares when parties unable to reach agreement.

47-1A-1434.3. Court determination of fair value of shares when parties unable to reach agreement. If the parties are unable to reach an agreement as provided for in § 47-1A-1434.2, the court, upon application of any party, shall stay the proceedings under subdivision 47-1A-1430(2) and determine the fair value of the petitioner's shares as of the day before the date on which the petition under subdivision 47-1A-1430(2) was filed or as of such other date as the court deems appropriate under the circumstances.

Source: SL 2005, ch 239, § 341.



§ 47-1A-1434.4 Order directing purchase of shares--Terms and conditions--Fees and expenses.

47-1A-1434.4. Order directing purchase of shares--Terms and conditions--Fees and expenses. Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon such terms and conditions as the court deems appropriate, which may include payment of the purchase price in installments, if necessary in the interests of equity, provision for security to assure payment of the purchase price and any additional costs, fees, and expenses as may have been awarded, and, if the shares are to be purchased by shareholders, the allocation of shares among them. In allocating petitioner's shares among holders of different classes of shares, the court should attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes may not participate in the purchase. Interest may be allowed at the rate and from the date determined by the court to be equitable, but if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, no interest may be allowed. If the court finds that the petitioning shareholder had probable grounds for relief under subsections 47-1A-1430(2)(b) or (2)(d), it may award to the petitioning shareholder reasonable fees and expenses of counsel and of any experts employed by the petitioner.

Source: SL 2005, ch 239, § 342.



§ 47-1A-1434.5 Dismissal of petition to dissolve corporation.

47-1A-1434.5. Dismissal of petition to dissolve corporation. Upon entry of an order under § 47-1A-1434.2 or 47-1A-1434.4, the court shall dismiss the petition to dissolve the corporation under § 47-1A-1430, and the petitioning shareholder no longer has any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded by the order of the court which shall be enforceable in the same manner as any other judgment.

Source: SL 2005, ch 239, § 343.



§ 47-1A-1434.6 Time for purchase--Intent of corporation to adopt articles of dissolution--Dissolution--Fees and expenses--Claims.

47-1A-1434.6. Time for purchase--Intent of corporation to adopt articles of dissolution--Dissolution--Fees and expenses--Claims. The purchase ordered pursuant to § 47-1A-1434.4 shall be made within ten days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to adopt articles of dissolution pursuant to §§ 47-1A-1402 to 47-1A-1403.1, inclusive, which articles must then be adopted and filed within fifty days thereafter. Upon filing of such articles of dissolution, the corporation shall be dissolved in accordance with the provisions of §§ 47-1A-1405 to 47-1A-1407.2, inclusive, and the order entered pursuant to § 47-1A-1434.4 is no longer of any force or effect, except that the court may award the petitioning shareholder reasonable fees and expenses in accordance with the provisions of the last sentence of § 47-1A-1434.4 and the petitioner may continue to pursue any claims previously asserted on behalf of the corporation.

Source: SL 2005, ch 239, § 344.



§ 47-1A-1434.7 Provisions applicable to payment by corporation pursuant to order to purchase sharesSUBPART D. MISCELLANEOUS.

47-1A-1434.7. Provisions applicable to payment by corporation pursuant to order to purchase shares. Any payment by the corporation pursuant to an order under § 47-1A-1434.2 or 47-1A-1434.4, other than an award of fees and expenses pursuant to § 47-1A-1434.4, is subject to the provisions of §§ 47-1A-640 to 47-1A-640.5, inclusive.

Source: SL 2005, ch 239, § 345.



§ 47-1A-1440 Deposit with state treasurer

47-1A-1440. Deposit with state treasurer. Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the state treasurer for safekeeping. When the creditor, claimant, or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the state treasurer shall pay that amount.

Source: SL 2005, ch 239, § 346.



§ 47-1A-1501 Authority to transact business required.

47-1A-1501. Authority to transact business required. A foreign corporation may not transact business in this state until it obtains a certificate of authority from the Office of the Secretary of State. The following activities, among others, do not constitute transacting business within the meaning of this section:

(1) Maintaining, defending, or settling any proceeding;

(2) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the corporation's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(9) Owning, without more, real or personal property;

(10) Conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature; and

(11) Transacting business in interstate commerce.
Source: SL 2005, ch 239, § 347.



§ 47-1A-1502 Consequences of transacting business without authority.

47-1A-1502. Consequences of transacting business without authority. A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority. The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

Source: SL 2005, ch 239, § 348.



§ 47-1A-1502.1 Stay of proceeding until necessity for certificate of authority is determined and obtained.

47-1A-1502.1. Stay of proceeding until necessity for certificate of authority is determined and obtained. A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

Source: SL 2005, ch 239, § 349.



§ 47-1A-1502.2 Penalties for transacting business without certificate of authority--Collection.

47-1A-1502.2. Penalties for transacting business without certificate of authority--Collection. A foreign corporation is liable for a civil penalty of one hundred dollars for each day, but not to exceed a total of one thousand dollars for each year, it transacts business in this state without a certificate of authority. The attorney general may collect all penalties due under this section.

Notwithstanding § 47-1A-1502, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.

Source: SL 2005, ch 239, § 350.



§ 47-1A-1503 Application for certificate of authority.

47-1A-1503. Application for certificate of authority. A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Office of the Secretary of State for filing. The application must set forth:

(1) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of §§ 47-1A-1506 to 47-1A-1506.4, inclusive;

(2) The name of the state or country under whose law it is incorporated;

(3) Its date of incorporation and period of duration;

(4) The street address of its principal office;

(5) The information required by § 59-11-6; and

(6) The names and usual business addresses of its current directors and officers.

The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated.

Source: SL 2005, ch 239, § 351; SL 2008, ch 275, § 46.



§ 47-1A-1504 Amended certificate of authority.

47-1A-1504. Amended certificate of authority. A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the Office of the Secretary of State if it changes:

(1) Its corporate name;

(2) The period of its duration;

(3) The state or country of its incorporation; or

(4) Any of the information required by § 59-11-6.

The requirements of § 47-1A-1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

Source: SL 2005, ch 239, § 352; SL 2008, ch 275, § 47.



§ 47-1A-1505 Effect of certificate of authority.

47-1A-1505. Effect of certificate of authority. A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in this chapter.

A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and, except as otherwise provided by this chapter, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

Source: SL 2005, ch 239, § 353.



§ 47-1A-1506 Corporate name of foreign corporation--Use of particular words--Fictitious name.

47-1A-1506. Corporate name of foreign corporation--Use of particular words--Fictitious name. If the corporate name of a foreign corporation does not satisfy the requirements of §§ 47-1A-401 to 47-1A-401.3, inclusive, the foreign corporation to obtain or maintain a certificate of authority to transact business in this state:

(1) May add the word, corporation, incorporated, company, or limited, or the abbreviation corp., inc., co., or ltd., to its corporate name for use in this state; or

(2) May use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the secretary of state for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.
Source: SL 2005, ch 239, § 354.



§ 47-1A-1506.1 Corporate name--Distinguishable from specified names.

47-1A-1506.1. Corporate name--Distinguishable from specified names. Except as authorized by §§ 47-1A-1506.2 and 47-1A-1506.3, the corporate name, including a fictitious name, of a foreign corporation must be distinguishable upon the records of the secretary of state from:

(1) The corporate name of a corporation incorporated or authorized to transact business in this state;

(2) A corporate name reserved or registered under § 47-1A-402 or 47-1A-403 to 47-1A-403.2, inclusive;

(3) The fictitious name of another foreign corporation authorized to transact business in this state;

(4) The corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state; and

(5) The name of a limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership organized or authorized to transact business in this state.
Source: SL 2005, ch 239, § 355.



§ 47-1A-1506.2 Corporate name--Application to use name not distinguishable from specified names--Authorization.

47-1A-1506.2. Corporate name--Application to use name not distinguishable from specified names--Authorization. A foreign corporation may apply to the Office of the Secretary of State for authorization to use in this state the name of another corporation, incorporated or authorized to transact business in this state, that is not distinguishable upon the records of the Office of the Secretary of State from the name applied for. The Office of the Secretary of State shall authorize use of the name applied for if:

(1) The other corporation or entity consents to the use in writing and submits an undertaking in form satisfactory to the Office of the Secretary of State to change its name to a name that is distinguishable upon the records of the Office of the Secretary of State from the name of the applying corporation; or

(2) The applicant delivers to the secretary of state a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.
Source: SL 2005, ch 239, § 356.



§ 47-1A-1506.3 Corporate name--Use of name upon merger, reorganization, or acquisition of assets.

47-1A-1506.3. Corporate name--Use of name upon merger, reorganization, or acquisition of assets. A foreign corporation may use in this state the name, including the fictitious name, of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the foreign corporation:

(1) Has merged with the other corporation;

(2) Has been formed by reorganization of the other corporation; or

(3) Has acquired all or substantially all of the assets, including the corporate name, of the other corporation.
Source: SL 2005, ch 239, § 357.



§ 47-1A-1506.4 Corporation prohibited from transacting business in state upon change to unauthorized name--Amended certificate of authority.

47-1A-1506.4. Corporation prohibited from transacting business in state upon change to unauthorized name--Amended certificate of authority. If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of §§ 47-1A-401 to 47-1A-401.3, inclusive, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of §§ 47-1A-401 to 47-1A-401.3, inclusive, and obtains an amended certificate of authority under § 47-1A-1504.

Source: SL 2005, ch 239, § 358.



§ 47-1A-1507 to 47-1A-1510. RepealedSUBPART B. WITHDRAWAL OR TRANSFER OF AUTHORITY.

47-1A-1507 to 47-1A-1510. Repealed by SL 2008, ch 275, § 48.



§ 47-1A-1520 Withdrawal of foreign corporation.

47-1A-1520. Withdrawal of foreign corporation. A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Office of the Secretary of State. A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application must set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf; and

(4) The address of the corporation's principal office.

After the withdrawal of the corporation is effective, service of process is perfected pursuant to § 47-1A-1510.

Source: SL 2005, ch 239, § 363.



§ 47-1A-1521 Automatic withdrawal upon certain conversions.

47-1A-1521. Automatic withdrawal upon certain conversions. A foreign business corporation authorized to transact business in this state that converts to any form of domestic filing entity shall be deemed to have withdrawn on the effective date of the conversion.

Source: SL 2005, ch 239, § 364.



§ 47-1A-1522 Withdrawal upon conversion to a nonfiling entity.

47-1A-1522. Withdrawal upon conversion to a nonfiling entity. A foreign business corporation authorized to transact business in this state that converts to a domestic or foreign nonfiling entity shall apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application must set forth:

(1) The name of the foreign business corporation and the name of the state or country under whose law it was incorporated before the conversion;

(2) That it surrenders its authority to transact business in this state as a foreign business corporation;

(3) The type of unincorporated entity to which it has been converted and the jurisdiction whose laws govern its internal affairs;

(4) If it has been converted to a foreign unincorporated entity:

(a) That it revokes the authority of its registered agent to accept service on its behalf; and

(b) The address of the entity's principal office.

After the withdrawal under this section of a corporation that has converted to a foreign unincorporated entity is effective, service of process is perfected pursuant to § 47-1A-1510.

After the withdrawal under this section of a corporation that has converted to a domestic unincorporated entity is effective, service of process shall be made on the unincorporated entity in accordance with the regular procedures for service of process on the form of unincorporated entity to which the corporation was converted.

Source: SL 2005, ch 239, § 365.



§ 47-1A-1523 Transfer of authoritySUBPART C. REVOCATION OF CERTIFICATE OF AUTHORITY.

47-1A-1523. Transfer of authority. A foreign business corporation authorized to transact business in this state that converts to any form of foreign unincorporated entity that is required to obtain a certificate of authority or make a similar type of filing with the Office of the Secretary of State if it transacts business in this state shall file with the Office of the Secretary of State an application for transfer of authority executed by any officer or other duly authorized representative. The application shall set forth:

(1) The name of the corporation;

(2) The type of unincorporated entity to which it has been converted and the jurisdiction whose laws govern its internal affairs;

(3) Any other information that would be required in a filing under the laws of this state by an unincorporated entity of the type the corporation has become seeking authority to transact business in this state.

The application for transfer of authority shall be delivered to the Office of the Secretary of State for filing and shall take effect at the effective time provided in §§ 47-1A-123 and 47-1A-123.1.

Upon the effectiveness of the application for transfer of authority, the authority of the corporation under §§ 47-1A-1501 to 47-1A-1532, inclusive, to transact business in this state shall be transferred without interruption to the converted entity which shall thereafter hold such authority subject to the provisions of the laws of this state applicable to that type of unincorporated entity.

Source: SL 2005, ch 239, § 366.



§ 47-1A-1530 Grounds for revocation.

47-1A-1530. Grounds for revocation. The Office of the Secretary of State may commence a proceeding under §§ 47-1A-1531 and 47-1A-1531.1 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation does not deliver its annual report to the Office of the Secretary of State within sixty days after it is due;

(2) The foreign corporation does not pay within sixty days after they are due any franchise taxes or penalties imposed by this chapter or other law;

(3) The foreign corporation is without a registered agent in this state for sixty days or more;

(4) The foreign corporation does not inform the secretary of state by an appropriate filing that its registered agent has changed or that its registered agent has resigned within sixty days of the change or resignation;

(5) An incorporator, director, officer, or agent of the foreign corporation signed a document knowing it was false in any material respect with intent that the document be delivered to the Office of the Secretary of State for filing;

(6) The Office of the Secretary of State receives a duly authenticated certificate from the Office of the Secretary of State or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.
Source: SL 2005, ch 239, § 367; SL 2008, ch 275, § 49.



§ 47-1A-1531 Procedure for and effect of revocation.

47-1A-1531. Procedure for and effect of revocation. If the Office of the Secretary of State determines that one or more grounds exist under § 47-1A-1530 for revocation of a certificate of authority, the Office of the Secretary of State shall serve the foreign corporation with written notice of that determination under § 47-1A-1510. If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Office of the Secretary of State that each ground determined by the Office of the Secretary of State does not exist within sixty days after service of the notice is perfected under § 47-1A-1510, the Office of the Secretary of State may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Office of the Secretary of State shall file the original of the certificate and serve a copy on the foreign corporation under § 47-1A-1510.

The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

Source: SL 2005, ch 239, § 368.



§ 47-1A-1531.1 Revocation appoints Office of Secretary of State agent for service of process for corporation--Registered agent.

47-1A-1531.1. Revocation appoints Office of Secretary of State agent for service of process for corporation--Registered agent. The Office of the Secretary of State's revocation of a foreign corporation's certificate of authority appoints the Office of the Secretary of State the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the Office of the Secretary of State under this section is service on the foreign corporation. Upon receipt of process, the Office of the Secretary of State shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of its principal office, or, if none are on file, in its application for a certificate of authority.

Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

Source: SL 2005, ch 239, § 369.



§ 47-1A-1532 Appeal from revocation

47-1A-1532. Appeal from revocation. A foreign corporation may appeal the Office of the Secretary of State's revocation of its certificate of authority to the circuit court within thirty days after service of the certificate of revocation is perfected under § 47-1A-1510. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Office of the Secretary of State's certificate of revocation.

The court may summarily order the Office of the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

The court's final decision may be appealed as in other civil proceedings.

Source: SL 2005, ch 239, § 370.



§ 47-1A-1601 Corporate records--Requirements.

47-1A-1601. Corporate records--Requirements. A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

A corporation shall maintain appropriate accounting records.

A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.

A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

Source: SL 2005, ch 239, § 371.



§ 47-1A-1601.1 Corporate records--Copies at principal office.

47-1A-1601.1. Corporate records--Copies at principal office. A corporation shall keep a copy of the following records at its principal office:

(1) Its articles or restated articles of incorporation, all amendments to them currently in effect, and any notices to shareholders referred to in § 47-1A-120.2 regarding facts on which a filed document is dependent;

(2) Its bylaws or restated bylaws and all amendments to them currently in effect;

(3) Resolutions adopted by its board of directors creating one or more classes or series of shares, and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding;

(4) The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three years;

(5) All written communications to shareholders generally within the past three years, including the financial statements furnished for the past three years under § 47-1A-1620;

(6) A list of the names and business addresses of its current directors and officers; and

(7) Its most recent annual report delivered to the Office of the Secretary of State under §§ 47-1A-1621 to 47-1A-1621.3, inclusive.
Source: SL 2005, ch 239, § 372.



§ 47-1A-1602 Shareholder right to inspect and copy records specified in § 47-1A-1601.1.

47-1A-1602. Shareholder right to inspect and copy records specified in § 47-1A-1601.1. A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in § 47-1A-1601.1 if the shareholder gives the corporation written notice of that demand at least five business days before the date on which the shareholder wishes to inspect and copy.

Source: SL 2005, ch 239, § 373.



§ 47-1A-1602.1 Shareholder right to inspect and copy specified records--Prerequisites in § 47-1A-1602.2.

47-1A-1602.1. Shareholder right to inspect and copy specified records--Prerequisites in § 47-1A-1602.2. A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of § 47-1A-1602.2 and gives the corporation written notice of that demand at least five business days before the date on which the shareholder wishes to inspect and copy:

(1) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under § 47-1A-1602;

(2) Accounting records of the corporation; and

(3) The record of shareholders.
Source: SL 2005, ch 239, § 374.



§ 47-1A-1602.2 Prerequisites to shareholder right to inspect and copy records specified in § 47-1A-1602.1.

47-1A-1602.2. Prerequisites to shareholder right to inspect and copy records specified in § 47-1A-1602.1. A shareholder may inspect and copy the records described in § 47-1A-1602.1 only if:

(1) Demand is made in good faith and for a proper purpose;

(2) The shareholder describes with reasonable particularity the purpose and the records the shareholder desires to inspect; and

(3) The records are directly connected with the purpose.
Source: SL 2005, ch 239, § 375.



§ 47-1A-1602.3 Abolition or limitation of right of inspection prohibited--Application.

47-1A-1602.3. Abolition or limitation of right of inspection prohibited--Application. The right of inspection granted by §§ 47-1A-1602 to 47-1A-1602.2, inclusive, may not be abolished or limited by a corporation's articles of incorporation or bylaws.

The provisions of this section do not affect:

(1) The right of a shareholder to inspect records under § 47-1A-720 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant;

(2) The power of a court, independently of this chapter, to compel the production of corporate records for examination.

For purposes of §§ 47-1A-1602 to 47-1A-1602.3, inclusive, the term, shareholder, includes a beneficial owner whose shares are held in a voting trust or by a nominee on his behalf.

Source: SL 2005, ch 239, § 376.



§ 47-1A-1603 Scope of inspection right.

47-1A-1603. Scope of inspection right. A shareholder's agent or attorney has the same inspection and copying rights as the shareholder represented.

The right to copy records under §§ 47-1A-1602 to 47-1A-1602.3, inclusive, includes, if reasonable, the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the shareholder.

The corporation may comply at its expense with a shareholder's demand to inspect the record of shareholders under subdivision 47-1A-1602.1(3) by providing the shareholder with a list of shareholders that was compiled no earlier than the date of the shareholder's demand.

The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production, reproduction, or transmission of the records.

Source: SL 2005, ch 239, § 377.



§ 47-1A-1604 Court-ordered inspection of records specified in § 47-1A-1602.

47-1A-1604. Court-ordered inspection of records specified in § 47-1A-1602. If a corporation does not allow a shareholder who complies with § 47-1A-1602 to inspect and copy any records required by that section to be available for inspection, the circuit court of the county where the corporation's principal office is located, or, if none in this state, the circuit court of Hughes County, may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

Source: SL 2005, ch 239, § 378; SL 2008, ch 275, § 50.



§ 47-1A-1604.1 Court-ordered inspection of other records.

47-1A-1604.1. Court-ordered inspection of other records. If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with §§ 47-1A-1602.1 and 47-1A-1602.2 may apply to the circuit court in the county where the corporation's principal office is located, or, if none in this state, the circuit court of Hughes County, for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this section on an expedited basis.

Source: SL 2005, ch 239, § 379; SL 2008, ch 275, § 51.



§ 47-1A-1604.2 Court-ordered inspection--Order to pays costs--Restrictions on use or distribution of records.

47-1A-1604.2. Court-ordered inspection--Order to pays costs--Restrictions on use or distribution of records. If the court orders inspection and copying of the records demanded, the court shall also order the corporation to pay the shareholder's costs, including reasonable counsel fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

If the court orders inspection and copying of the records demanded, the court may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

Source: SL 2005, ch 239, § 380.



§ 47-1A-1605 Inspection of records by directors.

47-1A-1605. Inspection of records by directors. A director of a corporation is entitled to inspect and copy the books, records, and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director's duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

Source: SL 2005, ch 239, § 381.



§ 47-1A-1605.1 Court-ordered inspection of records upon application of director.

47-1A-1605.1. Court-ordered inspection of records upon application of director. The circuit court of the county where the corporation's principal office is located, or, if none in this state, the circuit court of Hughes County, may order inspection and copying of the books, records, and documents at the corporation's expense, upon application of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of an application under this section on an expedited basis.

Source: SL 2005, ch 239, § 382; SL 2008, ch 275, § 52.



§ 47-1A-1605.2 Court-ordered inspection for director--Limitations--Costs.

47-1A-1605.2. Court-ordered inspection for director--Limitations--Costs. If an order is issued, the court may include provisions protecting the corporation from undue burden or expense, and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director's costs, including reasonable counsel fees, incurred in connection with the application.

Source: SL 2005, ch 239, § 383.



§ 47-1A-1606 Exception to notice requirementSUBPART B. REPORTS.

47-1A-1606. Exception to notice requirement. Whenever notice is required to be given under any provision of this chapter to any shareholder, such notice may not be required to be given if:

(1) Notice of two consecutive annual meetings, and all notices of meetings during the period between such two consecutive annual meetings, have been sent to such shareholder at such shareholder's address as shown on the records of the corporation and have been returned undeliverable; or

(2) All, but not less than two, payments of dividends on securities during a twelve-month period, or two consecutive payments of dividends on securities during a period of more than twelve months, have been sent to such shareholder at such shareholder's address as shown on the records of the corporation and have been returned undeliverable.

If any such shareholder shall deliver to the corporation a written notice setting forth such shareholder's then-current address, the requirement that notice be given to such shareholder shall be reinstated.

Source: SL 2005, ch 239, § 384.



§ 47-1A-1620 Financial statements for shareholders.

47-1A-1620. Financial statements for shareholders. Upon the written request of any shareholder of a corporation, the corporation shall mail to such shareholder its most recent financial statement showing in reasonable detail its assets and liabilities and the results of its operations.

Source: SL 2005, ch 239, § 385.



§ 47-1A-1621 to 47-1A-1621.3. Repealed

47-1A-1621 to 47-1A-1621.3. Repealed by SL 2008, ch 275, § 53.



§ 47-1A-1701 Application to existing domestic corporations.

47-1A-1701. Application to existing domestic corporations. This chapter applies to all domestic corporations in existence on its effective date that were incorporated under any general statute of this state providing for incorporation of corporations for profit.

Source: SL 2005, ch 239, § 390.



§ 47-1A-1702 Application to qualified foreign corporations.

47-1A-1702. Application to qualified foreign corporations. A foreign corporation authorized to transact business in this state on the effective date of this chapter is subject to this chapter but is not required to obtain a new certificate of authority to transact business under this chapter.

Source: SL 2005, ch 239, § 391.



§ 47-1A-1703 Saving provisions.

47-1A-1703. Saving provisions. Except as provided in § 47-1A-1703.1, the repeal of a statute by this chapter does not affect:

(1) The operation of the statute or any action taken under it before its repeal;

(2) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3) Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4) Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.
Source: SL 2005, ch 239, § 392.



§ 47-1A-1703.1 Penalty imposition for violation of repealed statute.

47-1A-1703.1. Penalty imposition for violation of repealed statute. If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment, if not already imposed, shall be imposed in accordance with this chapter.

Source: SL 2005, ch 239, § 393.






Chapter 02 - Business Corporations--Formation And General Powers [Repealed]

§ 47-2-1 to 47-2-70. Repealed.

47-2-1 to 47-2-70. Repealed by SL 2005, ch 239, § 394.






Chapter 03 - Business Corporations--Capitalization And Distributions [Repealed]

§ 47-3-1 to 47-3-83. Repealed.

47-3-1 to 47-3-83. Repealed by SL 2005, ch 239, § 394.






Chapter 04 - Business Corporations--Shareholders' Rights [Repealed]

§ 47-4-1 to 47-4-29. Repealed.

47-4-1 to 47-4-29. Repealed by SL 2005, ch 239, § 394.






Chapter 05 - Business Corporations--Directors, Officers And Agents [Repealed]

§ 47-5-1 to 47-5-23. Repealed.

47-5-1 to 47-5-23. Repealed by SL 2005, ch 239, § 394.



§ 47-5-24 Repealed.

47-5-24. Repealed by SL 1989, ch 391, § 33



§ 47-5-24.1 to 47-5-27. Repealed.

47-5-24.1 to 47-5-27. Repealed by SL 2005, ch 239, § 394.






Chapter 06 - Business Corporations--Reorganization [Repealed]

§ 47-6-1 to 47-6-23.3. Repealed.

47-6-1 to 47-6-23.3. Repealed by SL 2005, ch 239, § 394.



§ 47-6-24 to 47-6-39. Repealed.

47-6-24 to 47-6-39. Repealed by SL 1985, ch 367, §§ 38 to 53



§ 47-6-40 to 47-6-50. Repealed.

47-6-40 to 47-6-50. Repealed by SL 2005, ch 239, § 394.






Chapter 07 - Business Corporations--Dissolution [Repealed]

§ 47-7-1 to 47-7-3. Repealed.

47-7-1 to 47-7-3. Repealed by SL 2005, ch 239, § 394.



§ 47-7-4 Repealed.

47-7-4. Repealed by SL 1989, ch 391, § 42



§ 47-7-4.1 Repealed.

47-7-4.1. Repealed by SL 2005, ch 239, § 394.



§ 47-7-5 Repealed.

47-7-5. Repealed by SL 1989, ch 391, § 42



§ 47-7-5.1 Repealed.

47-7-5.1. Repealed by SL 2005, ch 239, § 394.



§ 47-7-6 Repealed.

47-7-6. Repealed by SL 1989, ch 391, § 42



§ 47-7-6.1 Repealed.

47-7-6.1. Repealed by SL 2005, ch 239, § 394.



§ 47-7-7 Repealed.

47-7-7. Repealed by SL 1989, ch 391, § 42



§ 47-7-7.1 Repealed.

47-7-7.1. Repealed by SL 2005, ch 239, § 394.



§ 47-7-8 to 47-7-13. Repealed.

47-7-8 to 47-7-13. Repealed by SL 1989, ch 391, § 42



§ 47-7-14 Repealed.

47-7-14. Repealed by SL 2005, ch 239, § 394.



§ 47-7-15 Repealed.

47-7-15. Repealed by SL 1989, ch 391, § 48



§ 47-7-15.1 Repealed.

47-7-15.1. Repealed by SL 2005, ch 239, § 394.



§ 47-7-16 to 47-7-23. Repealed.

47-7-16 to 47-7-23. Repealed by SL 1989, ch 391, § 48



§ 47-7-24 to 47-7-28. Repealed.

47-7-24 to 47-7-28. Repealed by SL 2005, ch 239, § 394.



§ 47-7-29 Repealed.

47-7-29. Repealed by SL 1989, ch 391, § 54



§ 47-7-29.1 Repealed.

47-7-29.1. Repealed by SL 2005, ch 239, § 394.



§ 47-7-30 Repealed.

47-7-30. Repealed by SL 1989, ch 391, § 55



§ 47-7-30.1 to 47-7-42. Repealed.

47-7-30.1 to 47-7-42. Repealed by SL 2005, ch 239, § 394.



§ 47-7-43 Repealed.

47-7-43. Repealed by SL 1985, ch 367, § 70



§ 47-7-44 to 47-7-51. Repealed.

47-7-44 to 47-7-51. Repealed by SL 2005, ch 239, § 394.



§ 47-7-52 to 47-7-59. Repealed.

47-7-52 to 47-7-59. Repealed by SL 1989, ch 391, § 63






Chapter 08 - Foreign Business Corporations [Repealed]

§ 47-8-1 to 47-8-33. Repealed.

47-8-1 to 47-8-33. Repealed by SL 2005, ch 239, § 394.






Chapter 09 - Business Corporations--Supervision By Secretary Of State [Repealed]

§ 47-9-1 to 47-9-20. Repealed.

47-9-1 to 47-9-20. Repealed by SL 2005, ch 239, § 394.






Chapter 09A - Corporate Farming Restrictions

§ 47-9A-1 Agriculture prohibited as corporate or limited liability company purpose.

47-9A-1. Agriculture prohibited as corporate or limited liability company purpose. The Legislature of the State of South Dakota recognizes the importance of the family farm to the economic and moral stability of the state, and the Legislature recognizes that the existence of the family farm is threatened by conglomerates in farming. Therefore, it is hereby declared to be the public policy of this state, and shall be the provision of this chapter, that, notwithstanding the provisions of § 47-1A-301, no foreign or domestic corporation, except as provided herein, shall be formed or licensed under the South Dakota Business Corporation Act for the purpose of owning, leasing, holding or otherwise controlling agricultural land to be used in the business of agriculture.

It is further declared that no foreign or domestic limited liability company, except as provided herein, shall be formed or licensed under the South Dakota Limited Liability Company Act for the purpose of owning, leasing, holding or otherwise controlling agricultural land to be used in the business of agriculture.

Source: SL 1974, ch 294, § 2; SL 1991, ch 377, § 1; SL 1993, ch 344, § 39FF; SL 2005, ch 202, § 8.



§ 47-9A-1.1 Certain breeding stock, products, and facilities exempt.

47-9A-1.1. Certain breeding stock, products, and facilities exempt. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to agricultural land, animals, or facilities owned or operated primarily for the purpose of producing animal breeding stock or reproductive products from animals.

Source: SL 2006, ch 229, § 1.



§ 47-9A-2 Definition of terms.

47-9A-2. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, mean:

(1) "Agricultural land," land used for farming;

(2) "Corporation" or any derivation of "corporation," both corporations under the South Dakota Business Corporation Act and limited liability companies under the South Dakota Limited Liability Company Act;

(2A) "Family," all descendants born of common parents after the year 1900 as well as their spouses, step-children, and adopted children. Once a person is a family member subsequent events such as death or divorce, do not disqualify that person from being a family member under this chapter.

(3) "Family farm," an unincorporated farming unit owned by one or more persons residing on the farm or actively engaging in farming;

(4) "Farming," the cultivation of land for the production of agricultural crops; livestock or livestock products; poultry or poultry products; milk or dairy products; or fruit or other horticultural products. It shall not include the production of timber or forest products; nor shall it include a contract whereby a processor or distributor of farm products or supplies provides spraying, harvesting or other farm services;

(5) "Shareholders" or "stockholders," include the members of a limited liability company; and

(6) "Shares" or "stock," include membership interests in a limited liability company.
Source: SL 1974, ch 294, § 3 (1), (3), (4); SL 1993, ch 344, § 39GG; SL 2004, ch 276, § 1.



§ 47-9A-3 Corporate farming and acquisition of interest in farm real estate prohibited.

47-9A-3. Corporate farming and acquisition of interest in farm real estate prohibited. Except as provided herein, no foreign or domestic corporation may engage in farming; nor may any foreign or domestic corporation, directly or indirectly, own, acquire, or otherwise obtain an interest, whether legal, beneficial or otherwise, in any title to real estate used for farming or capable of being used for farming in this state.

Source: SL 1974, ch 294, § 4; SL 1991, ch 377, § 2.



§ 47-9A-3.1 Certain greenhouse operations exempt.

47-9A-3.1. Certain greenhouse operations exempt. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to the cultivation of edible fruits, vegetables or mushrooms if such cultivation occurs within a greenhouse or other enclosed or semi-enclosed structure.

Source: SL 1986, ch 386; SL 2004, ch 277, § 1.



§ 47-9A-3.2 Facilities for feeding poultry or producing meat or eggs exempt.

47-9A-3.2. Facilities for feeding poultry or producing meat or eggs exempt. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to facilities acquired by a corporation for the purpose of feeding poultry for the production of meat or eggs.

Source: SL 1986, ch 385; SL 2004, ch 277, § 2.



§ 47-9A-3.3 Dairy on agricultural lands exempt.

47-9A-3.3. Dairy on agricultural lands exempt. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to agricultural lands acquired by a corporation solely for the purpose of operating a dairy.

Source: SL 2008, ch 237, § 1.



§ 47-9A-4 Banks and trust companies exempt--Purchase of agricultural land through pooled investment fund excepted.

47-9A-4. Banks and trust companies exempt--Purchase of agricultural land through pooled investment fund excepted. Any national or state chartered bank, or trust company, authorized to do business in this state shall be exempt from the provisions of this chapter; provided, however, that no national or state bank or trust company shall purchase agricultural lands in South Dakota through a pooled investment fund formed from assets from retirement, pension, profit sharing, stock bonds or other trusts.

Source: SL 1974, ch 294, § 9; SL 1977, ch 383.



§ 47-9A-5 Certain limited liability entities exempt from restrictions.

47-9A-5. Certain limited liability entities exempt from restrictions. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to agricultural land and land capable of being used for farming which:

(1) Was owned by a corporation as of July 1, 1974, including the normal expansion of such ownership at a rate not to exceed twenty percent, measured in acres, in any five-year period; or

(2) Is leased by a corporation in an amount, measured in acres, not to exceed the acreage under lease to such corporation as of July 1, 1974, and the additional acreage required for normal expansion at a rate not to exceed twenty percent in any five-year period;
and the additional acreage necessary to meet the requirements of pollution control regulations.

Source: SL 1974, ch 294, § 4 (3), (6); SL 2004, ch 277, § 3.



§ 47-9A-6 Encumbrance taken for security exempt.

47-9A-6. Encumbrance taken for security exempt. The restrictions provided in §§ 47-9A-1 and 47-9A-3 do not apply to a bona fide encumbrance taken for purposes of security.

Source: SL 1974, ch 294, § 4 (1); SL 2004, ch 277, § 4.



§ 47-9A-7 Lands acquired in collection of debt or enforcement of claim exempt--Period allowed for disposition--Covenant runs with land.

47-9A-7. Lands acquired in collection of debt or enforcement of claim exempt--Period allowed for disposition--Covenant runs with land. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to agricultural lands acquired by a corporation by process of law in the collection of debts; or by any procedure for the enforcement of a lien or claim thereon, whether created by mortgage or otherwise. However, any land so acquired shall be disposed of within ten years after acquiring the title thereto. In addition, no land so acquired may be used for farming during the ten-year period except under a lease to a family farm unit, a family farm corporation or an authorized farm corporation. The aforementioned ten-year limitation period shall be deemed a covenant running with the title to the land against any corporate grantee or assignee or the successor of such corporation.

Source: SL 1974, ch 294, § 4 (9); SL 2004, ch 277, § 5.



§ 47-9A-8 Gifts to nonprofit corporations exempt.

47-9A-8. Gifts to nonprofit corporations exempt. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to gifts of agricultural lands, either by grant or devise, to any corporation organized under chapter 47-22.

Source: SL 1974, ch 294, § 4 (7); SL 2004, ch 277, § 6.



§ 47-9A-9 Farms, for scientific, medical, research, or experimental purposes exempt if sale of products incidental.

47-9A-9. Farms, for scientific, medical, research, or experimental purposes exempt if sale of products incidental. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to any entity that engages in farming primarily for scientific, medical, research, or experimental purposes. However, any commercial sales from such farming shall be incidental to the scientific, medical, research, or experimental objectives of the entity.

Source: SL 1974, ch 294, § 4 (4); SL 2004, ch 277, § 7.



§ 47-9A-10 Raising breeding stock for resale exempt--Nurseries and seed farms.

47-9A-10. Raising breeding stock for resale exempt--Nurseries and seed farms. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to agricultural land operated by a corporation for the purpose of raising breeding stock for resale to farmers or operated for the purpose of growing seed, nursery plants, or sod.

Source: SL 1974, ch 294, § 4 (5); SL 2004, ch 277, § 8.



§ 47-9A-11 Livestock feeding exempt.

47-9A-11. Livestock feeding exempt. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to agricultural lands acquired by a corporation solely for the purpose of feeding livestock.

Source: SL 1974, ch 294, § 4 (10); SL 2004, ch 277, § 9.



§ 47-9A-12 Land acquired for nonfarming uses exempt--Acreage allowed--Restrictions on farming pending development.

47-9A-12. Land acquired for nonfarming uses exempt--Acreage allowed--Restrictions on farming pending development. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to agricultural land acquired by a corporation other than a family farm corporation or authorized farm corporation for immediate or potential use in nonfarming purposes. A corporation may hold such agricultural land in such acreage or such form of ownership as may be necessary to its nonfarm business operation. However, pending the development of agricultural land for nonfarm purposes, such land may not be used for farming except under lease to a family farm unit, a family farm corporation or an authorized farm corporation, or except when controlled through ownership, options, leaseholds or other agreements by a corporation which has entered into an agreement with the United States of America pursuant to the New Community Act of 1968, (Title IV of the Housing and Urban Development Act of 1968, 42 U.S.C. 3901-3914), as amended, or a subsidiary or assign of such a corporation.

Source: SL 1974, ch 294, § 4 (8); SL 2004, ch 277, § 10.



§ 47-9A-12.1 Cement Plant Commission property used for nonfarming purposes.

47-9A-12.1. Cement Plant Commission property used for nonfarming purposes. All real property owned or held by the State of South Dakota by and through the South Dakota State Cement Plant Commission as of December 28, 2000, is owned or held by it and its successors in title for immediate or potential use for nonfarming purposes and the real property is necessary for nonfarming business operations.

Source: SL 2000 (SS), ch 4, § 2.



§ 47-9A-13 Family farm and authorized farm corporations exempt.

47-9A-13. Family farm and authorized farm corporations exempt. The restrictions of §§ 47-9A-1 and 47-9A-3 do not apply to a family farm corporation or an authorized farm corporation.

Source: SL 1974, ch 294, § 4 (2); SL 2004, ch 277, § 11.



§ 47-9A-13.1 Repealed.

47-9A-13.1. Repealed by SL 2016, ch 220, § 2.



§ 47-9A-13.2 Pork production subject to same provisions as other operations.

47-9A-13.2. Pork production subject to same provisions as other operations. The production of pork is subject to the same provisions which apply to livestock feeding, breeding stock, dairies, and poultry and egg operations under this chapter.

Source: SL 2016, ch 220, § 1.



§ 47-9A-14 Family farm corporation defined.

47-9A-14. Family farm corporation defined. As used in this chapter, the term, family farm corporation, means any corporation founded for the purpose of farming and the ownership of agricultural land in which the majority of the voting stock is held by members of a family, an estate of a family member, or a trust that benefits members of the family, and at least one of whose stockholders is a person who is residing on or actively operating the farm or who has resided on or has actively operated the farm, and none of whose stockholders are corporations. Transfers of shares to persons who are or have been family members are qualified as a family member under this chapter.

Source: SL 1974, ch 294, § 3 (5); SL 1984, ch 298; SL 1985, ch 369; SL 1988, ch 371, § 2; SL 2004, ch 276, § 2.



§ 47-9A-15 Qualifications of authorized small farm corporation.

47-9A-15. Qualifications of authorized small farm corporation. As used in this chapter, unless the context otherwise plainly requires, "authorized farm corporation" means a corporation whose shareholders do not exceed ten in number, whose shareholders are all natural persons or estates, whose shares are all of one class, and whose revenues from rent, royalties, dividends, interest, and annuities do not exceed twenty percent of its gross receipts.

Source: SL 1974, ch 294, § 3 (2).



§ 47-9A-16 Report required of corporation engaged in farming--Contents.

47-9A-16. Report required of corporation engaged in farming--Contents. Every corporation engaged in farming or proposing to commence farming in this state shall file with the secretary of state a report containing:

(1) The information required by § 59-11-6; and

(2) The acreage and location listed by section, township, and county of each lot or parcel of land in this state that is owned or leased by the corporation and used for the growing of crops or the keeping or feeding of poultry or livestock.
Source: SL 1974, ch 294, § 5; SL 2008, ch 275, § 54.



§ 47-9A-17 Additional information for qualification as family or authorized farm corporation.

47-9A-17. Additional information for qualification as family or authorized farm corporation. The report of a corporation seeking to qualify hereunder as a family farm corporation or an authorized farm corporation shall contain, in addition:

(1) The number of shares owned by persons residing on the farm or actively engaged in farming, or their relatives within the third degree of kindred;

(2) The name, address, and number of shares owned by each shareholder; and

(3) A statement as to percentage of gross receipts of the corporation derived from rent, royalties, dividends, interest, and annuities.
Source: SL 1974, ch 294, § 5.



§ 47-9A-18 Farming prohibited without certification by secretary of state.

47-9A-18. Farming prohibited without certification by secretary of state. No corporation shall commence farming in this state until the secretary of state has inspected the report required by § 47-9A-16 and certified that its proposed operations comply with the provisions of §§ 47-9A-16 and 47-9A-17.

Source: SL 1974, ch 294, § 5.



§ 47-9A-19 Repealed.

47-9A-19. Repealed by SL 2017, ch 192, § 1.



§ 47-9A-20 Corporation failing to file or filing false report--Civil fine.

47-9A-20. Corporation failing to file or filing false report--Civil fine. Any corporation which fails to file any report required by this chapter or intentionally files false information on any report required by this chapter is subject to a civil fine of not more than one thousand dollars.

Source: SL 1974, ch 294, § 7; SL 1983, ch 15, § 31; SL 1983, ch 331, § 3.



§ 47-9A-21 Attorney general to prosecute violations--Order of court declaring violation.

47-9A-21. Attorney general to prosecute violations--Order of court declaring violation. If the attorney general has reason to believe that a corporation is in violation of this chapter, he shall commence an action in the circuit court for the county in which any agricultural lands relative to such violation are situated, or if situated in two or more counties, in any county in which a substantial part of the lands are situated. If the court finds that the lands in question are being held in violation of this chapter, it shall enter an order so declaring.

Source: SL 1974, ch 294, § 8.



§ 47-9A-22 Recording of order--Divestiture within prescribed period--Covenant running with land--Public sale of lands not divested.

47-9A-22. Recording of order--Divestiture within prescribed period--Covenant running with land--Public sale of lands not divested. The attorney general shall file any order under § 47-9A-21 for record with the register of deeds of each county in which any portion of said lands are located. Thereafter, the corporation owning such land shall have a period of five years from the date of such order to divest itself of such lands. The aforementioned five-year limitation period shall be deemed a covenant running with the title to the land against any corporate grantee or assignee or the successor of such corporation. Any lands not so divested within the time prescribed shall be sold at public sale in the manner prescribed by order of the court.

Source: SL 1974, ch 294, § 8.



§ 47-9A-23 Citation of chapter.

47-9A-23. Citation of chapter. This chapter shall be known and may be cited as the Family Farm Act of 1974.

Source: SL 1974, ch 294, § 1.






Chapter 10 - Business Development Credit Corporations

§ 47-10-1 Purposes of corporations.

47-10-1. Purposes of corporations. Corporations may be organized under this chapter to promote, assist, encourage, and through the cooperative efforts of the institutions and corporations which are members thereof, develop and advance the business prosperity and economy of the state to encourage new industries and to rehabilitate existing industries in the state; to promote and stimulate the expansion of South Dakota business ventures which tend to increase the growth and thrift of the state; to cooperate and act in conjunction with other organizations, the objects of which are the promotion of industrial, agricultural, and recreational developments within the state and to lend to approved and deserving applicants money for the carrying on and development of all kinds of business undertakings in the state, thereby establishing a medium of credit not otherwise readily available therefor.

Source: SL 1957, ch 314, § 2; SDC Supp 1960, § 55.6002.



§ 47-10-2 Powers of corporations.

47-10-2. Powers of corporations. In furtherance of the purposes set forth in § 47-10-1 and in addition to the powers conferred by the general laws relating to business corporations, any business development credit corporation shall, subject to the restrictions and limitations contained in this chapter, have the powers set forth in §§ 47-10-3 to 47-10-8, inclusive.

Source: SL 1957, ch 314, § 2; SDC Supp 1960, § 55.6002.



§ 47-10-3 Borrowing--Pledging security for borrowings.

47-10-3. Borrowing--Pledging security for borrowings. Subject to § 47-10-2, any business development credit corporation shall have the power to borrow money on secured or unsecured notes from any bank, savings and loan association, trust company, or insurance company which is a nonstockholder member of the corporation and from other nonmember persons, firms, or corporations; and to pledge bonds, notes, and other securities as collateral therefor.

Source: SL 1957, ch 314, § 2; SDC Supp 1960, § 55.6002 (1).



§ 47-10-4 Lending--Competition with lending institutions prohibited.

47-10-4. Lending--Competition with lending institutions prohibited. Subject to § 47-10-2, any business development credit corporation shall have the power to make secured or unsecured loans; but it is not the intention hereof to take from the lending institutions within the state any loans or commitments desired by such institutions generally in the ordinary course of their business.

Source: SL 1957, ch 314, § 2; SDC Supp 1960, § 55.6002 (2).



§ 47-10-5 Terms and conditions of loans.

47-10-5. Terms and conditions of loans. Subject to § 47-10-2, any business development credit corporation shall have the power to establish and regulate the terms and conditions of any loans under § 47-10-4 and the charges for interest or service connected therewith.

Source: SL 1957, ch 314, § 2; SDC Supp 1960, § 55.6002 (3).



§ 47-10-6 Purchase and sale of property.

47-10-6. Purchase and sale of property. Subject to § 47-10-2, any business development credit corporation shall have the power to purchase, hold, lease, and otherwise acquire and to convey such real and personal estate as it may acquire in the satisfaction of debts, or pursuant to the terms and conditions of loans, or which it acquires in the foreclosure of mortgages thereon, or upon judgments for debt or in settlements to secure debts.

Source: SL 1957, ch 314, § 2; SDC Supp 1960, § 55.6002 (4).



§ 47-10-7 Promotion of local development corporations.

47-10-7. Promotion of local development corporations. Subject to § 47-10-2, any business development credit corporation shall have the power to promote the establishment of local industrial development corporations in the various communities of the state, to enter into agreements with them, and to cooperate with, assist and otherwise encourage such local foundations.

Source: SL 1957, ch 314, § 2; SDC Supp 1960, § 55.6002 (5).



§ 47-10-8 Participation in federal programs.

47-10-8. Participation in federal programs. Subject to § 47-10-2, any business development credit corporation shall have the power to participate with any duly authorized federal lending agency in the making of loans.

Source: SL 1957, ch 314, § 2; SDC Supp 1960, § 55.6002 (6).



§ 47-10-9 Lending--Duty to give first opportunity to lending institution.

47-10-9. Lending--Duty to give first opportunity to lending institution. The corporation shall lend money only when credit is not elsewhere readily available. Before granting any loan, the board of directors or a committee thereof shall endeavor, so far as is reasonably possible, to ascertain that the first opportunity to grant such loan has been given to lending institutions which may desire such loans generally in the course of their business.

Source: SL 1957, ch 314, § 7; SDC Supp 1960, § 55.6007.



§ 47-10-10 Incorporators.

47-10-10. Incorporators. Five or more natural persons of the age of twenty-one years or more, may act as incorporators by signing, acknowledging, filing, and recording articles of incorporation for a business development credit corporation.

Source: SL 1957, ch 314, § 1; SDC Supp 1960, § 55.6001.



§ 47-10-11 Directors--Number and term of office.

47-10-11. Directors--Number and term of office. The corporate powers of any business development credit corporation shall be exercised by a board of directors. The number of directors and their term of office shall be determined in a manner prescribed in the bylaws. At no time shall there be less than five directors. The initial board of directors shall consist of the incorporators and they shall serve until the first annual meeting.

Source: SL 1957, ch 314, § 4; SDC Supp 1960, § 55.6004.



§ 47-10-12 Capitalization--Minimum capital before commencing business.

47-10-12. Capitalization--Minimum capital before commencing business. At least twenty-five percent of the capital stock authorized in the articles of incorporation shall be paid into the treasury of the corporation in cash before the corporation shall be authorized to transact any business other than such as relates to its organization.

Source: SL 1957, ch 314, § 3; SDC Supp 1960, § 55.6003.



§ 47-10-13 Accumulation of surplus--Use of surplus.

47-10-13. Accumulation of surplus--Use of surplus. Any business development credit corporation shall set apart as a surplus not less than ten percent of its net earnings each year until such surplus, with any unimpaired surplus paid in, shall amount to one-half of the capital stock. The surplus shall be kept to secure against losses and contingencies, and whenever it becomes impaired it shall be reimbursed in the manner provided for its accumulation.

Source: SL 1957, ch 314, § 6; SDC Supp 1960, § 55.6006.



§ 47-10-14 Persons authorized to hold common stock.

47-10-14. Persons authorized to hold common stock. At least a majority of the common stock of a business development credit corporation shall at all times be held by residents of this state or by persons, firms, or corporations engaged in doing business therein. Common stock shall at all times be held by stockholder members who have their residences or principal places of business in not less than fifteen counties in this state.

Source: SL 1957, ch 314, § 3; SDC Supp 1960, § 55.6003.



§ 47-10-15 First annual meeting--Conditions--Subsequent annual meetings.

47-10-15. First annual meeting--Conditions--Subsequent annual meetings. The first annual meeting of a business development credit corporation shall occur at a date to be fixed by the board of directors as soon as reasonably possible after a minimum of twenty-five percent of the capital stock of the corporation is paid into its treasury and a minimum of ten stockholder members of the corporation have qualified as provided in § 47-10-16; and such annual meeting and subsequent annual meetings shall be called and the directors shall be elected in the manner provided in the bylaws.

Source: SL 1957, ch 314, § 4; SDC Supp 1960, § 55.6004.



§ 47-10-16 Classes of members--Stockholder members--Nonstockholder members.

47-10-16. Classes of members--Stockholder members--Nonstockholder members. There shall be two classes of members in the corporation with voting rights specified in the articles of incorporation.

(1) Stockholder members include individuals, corporations, and organizations who qualify by the purchase of common stock.

(2) Nonstockholder members include banks, savings and loan associations, trust companies, and insurance companies who qualify by making application to lend funds to the corporation upon call.
Source: SL 1957, ch 314, § 5; SDC Supp 1960, § 55.6005.



§ 47-10-17 Nonstockholder members--Establishment of line of credit.

47-10-17. Nonstockholder members--Establishment of line of credit. Each nonstockholder member of a business development credit corporation shall establish a line of credit to the corporation as determined in the articles of incorporation.

Source: SL 1957, ch 314, § 5; SDC Supp 1960, § 55.6005 (2) (a).



§ 47-10-18 Nonstockholder members--Duty to lend.

47-10-18. Nonstockholder members--Duty to lend. All calls of funds which nonstockholder members of a business development credit corporation are committed to lend to the corporation shall be prorated by the corporation among the nonstockholder members in the same proportion that the individual lines of credit bear to the aggregate line of credit.

Source: SL 1957, ch 314, § 5; SDC Supp 1960, § 55.6005 (2) (b).



§ 47-10-19 Nonstockholder members--Right to withdraw--Conditions.

47-10-19. Nonstockholder members--Right to withdraw--Conditions. Upon written notice given sixty days in advance, a nonstockholder member of a business development credit corporation may withdraw from such membership at the expiration date of such notice and after said expiration date shall cease to exercise any of the powers and privileges incidental to such membership and shall be free of any obligations in connection therewith except those obligations which have accrued or for which commitments have been made before said expiration date.

Source: SL 1957, ch 314, § 5; SDC Supp 1960, § 55.6005 (2) (c).



§ 47-10-20 Nonstockholder members--Liability for debts.

47-10-20. Nonstockholder members--Liability for debts. Nonstockholder members of a business development credit corporation do not assume any liability for the debts of the corporation.

Source: SL 1957, ch 314, § 5; SDC Supp 1960, § 55.6005 (2) (d).



§ 47-10-21 Nonstockholder members--Right to share in surplus.

47-10-21. Nonstockholder members--Right to share in surplus. Nonstockholder members of a business development credit corporation shall not share in any surplus of the corporation in excess of the obligations due such nonstockholder members.

Source: SL 1957, ch 314, § 5; SDC Supp 1960, § 55.6005 (2) (e).



§ 47-10-22 Nonstockholder members--Payment before dissolution of corporation.

47-10-22. Nonstockholder members--Payment before dissolution of corporation. Upon dissolution of a corporation organized under this chapter, obligations due the nonstockholder members are to be paid in full before any payments are made to the stockholder members.

Source: SL 1957, ch 314, § 5; SDC Supp 1960, § 55.6005 (2) (f).



§ 47-10-23 Legal investments.

47-10-23. Legal investments. Notwithstanding any other statute, the notes or other interest-bearing obligations of any corporation organized under this chapter, issued in accordance with this law and the articles of incorporation and bylaws of the corporation shall be legal investments for the banks, savings and loan associations, trust companies, and insurance companies who become members of the corporation.

Source: SL 1957, ch 314, § 9; SDC Supp 1960, § 55.6009.



§ 47-10-24 Applicability of other laws.

47-10-24. Applicability of other laws. The provisions of §§ 47-1A-101 to 47-1A-863.3, inclusive, §§ 47-1A-1401 to 47-1A-1440, inclusive, and §§ 47-1A-1601 to 47-1A-1621.3, inclusive, shall apply to corporations incorporated under this chapter, insofar as they may be applicable and not inconsistent with this chapter.

Source: SL 1957, ch 314, § 8; SDC Supp 1960, § 55.6008; SL 2005, ch 202, § 3.






Chapter 11 - Medical Corporations

§ 47-11-1 Medical corporations authorized--Formation and purposes--Number of stockholders, directors, and officers.

47-11-1. Medical corporations authorized--Formation and purposes--Number of stockholders, directors, and officers. One or more persons licensed pursuant to chapter 36-4, hereinafter referred to as the Medical Practice Act, may associate to form a corporation pursuant to the provisions of law pertaining to private corporations to own, operate, and maintain an establishment for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, and to promote medical, surgical, and scientific research and knowledge; and for any other purpose incident or necessary thereto; provided medical or surgical treatment, consultation, or advice may be given by employees of the corporation only if they are licensed pursuant to the Medical Practice Act. In any corporation formed under this chapter one or more persons may act as the sole stockholders, directors, or officers of such corporation.

Persons licensed pursuant to the Medical Practice Act and corporations formed under chapter 47-11, or any combination thereof, may form a limited liability company to own, operate, and maintain an establishment for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, and to promote medical, surgical, and scientific research and knowledge; and for any other purpose incident thereto; provided medical or surgical treatment, consultation, or advice may be given by employees of the limited liability company only if they are licensed pursuant to the Medical Practice Act.

Source: SL 1961, ch 29, § 2; SL 1971, ch 258; SL 1993, ch 344, § 39A; SL 1995, ch 255.



§ 47-11-1.1 Definition of terms.

47-11-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Articles of incorporation," includes the articles of organization of a limited liability company;

(2) "Corporation," both corporations under the South Dakota Business Corporations Act and limited liability companies under the South Dakota Limited Liability Company Act;

(3) "Director" or "officer," includes any manager of a limited liability company or the members of a limited liability company that does not have managers;

(4) "Incorporation," includes the members of a limited liability company;

(5) "Shareholders," includes the members of a limited liability company;

(6) "Shares" or "stock," includes membership interests in a limited liability company.
Source: SL 1993, ch 344, § 39B.



§ 47-11-2 Corporate name.

47-11-2. Corporate name. A corporate name shall end with the word "chartered," or, the word "limited," or the abbreviation "Ltd.," or the words "professional association," or the abbreviation "P.C." Corporations that were utilizing the designation "P.A." on July 1, 1974, but no others, may continue to use that designation. A limited liability company name shall include the word "professional limited liability company" or the abbreviation "Prof. L.L.C."

Source: SL 1961, ch 29, § 4; SL 1963, ch 34, § 1; SL 1974, ch 295, § 1; SL 1993, ch 344, § 39C.



§ 47-11-3 Medical license required for all officers, directors, and shareholders.

47-11-3. Medical license required for all officers, directors, and shareholders. All of the officers, directors, and shareholders of a corporation subject to this chapter shall at all times be persons licensed pursuant to the Medical Practice Act. No person who is not so licensed shall have any part in the ownership or control of such corporation, nor may any proxy to vote any shares of such corporation be given to a person who is not so licensed.

Source: SL 1961, ch 29, § 14; SL 1963, ch 34, § 2.



§ 47-11-3.1 Revocable trust as shareholder--Conditions.

47-11-3.1. Revocable trust as shareholder--Conditions. Notwithstanding any other provisions of this chapter, a revocable trust may be a shareholder in a corporation or limited liability company organized under this chapter, for so long as the grantor of the revocable trust is living and is eligible to be a shareholder of a corporation organized under this chapter. After the death of the grantor, the shares owned by a revocable trust are subject to any divestiture and redemption provisions of this chapter as if the shares were directly owned by the grantor of the trust.

Source: SL 2002, ch 205, § 1.



§ 47-11-4 Death of shareholder--Computation of book value.

47-11-4. Death of shareholder--Computation of book value. If the articles of incorporation or bylaws of a corporation subject to this chapter fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder or a shareholder no longer qualified to own shares in the corporation, then the price for such shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the regular method of accounting used by the corporation.

Source: SL 1961, ch 29, § 17.



§ 47-11-5 Contracts for personal services with licensed persons.

47-11-5. Contracts for personal services with licensed persons. Notwithstanding any provision of statute to the contrary any medical corporation licensed under this chapter may enter into contracts for personal services with persons licensed pursuant to the Medical Practice Act for such duration as is agreed to between the parties.

Source: SL 1961, ch 29, § 14 as added by SL 1963, ch 34, § 2.



§ 47-11-6 Employees subject to Medical Practice Act.

47-11-6. Employees subject to Medical Practice Act. Each individual employee licensed pursuant to the Medical Practice Act who is employed by a corporation subject to this chapter shall remain subject to reprimand or discipline for his conduct under the provisions of the Medical Practice Act.

Source: SL 1961, ch 29, § 16.



§ 47-11-7 Certificate of registration required--Application for certificate--Contents.

47-11-7. Certificate of registration required--Application for certificate--Contents. No corporation shall open, operate, or maintain an establishment for any of the purposes set forth in § 47-11-1 without a certificate of registration from the Board of Medical and Osteopathic Examiners, hereinafter referred to as the board. Application for such registration shall be made to said board in writing and shall contain the name and address of the corporation and such other information as may be required by the board.

Source: SL 1961, ch 29, § 5.



§ 47-11-8 Action on application--Conditions to issuance of certificate--Duration of certificate.

47-11-8. Action on application--Conditions to issuance of certificate--Duration of certificate. Upon receipt of an application pursuant to § 47-11-7, the Board of Medical and Osteopathic Examiners shall make an investigation of the corporation. If the board finds that the incorporators, officers, directors, and shareholders are each licensed pursuant to the Medical Practice Act and if no disciplinary action is pending before the board against any of them, and if it appears that the corporation will be conducted in compliance with law and the regulations of the board, the board shall issue, upon payment of a registration fee of fifty dollars, a certificate of registration which shall remain effective until January first following the date of such registration.

Source: SL 1961, ch 29, § 5.



§ 47-11-9 Posting of certificate required.

47-11-9. Posting of certificate required. The certificate of registration issued pursuant to § 47-11-8 shall be conspicuously posted upon the premises to which it is applicable.

Source: SL 1961, ch 29, § 7.



§ 47-11-10 Amending certificate upon change of location.

47-11-10. Amending certificate upon change of location. In the event of a change of location of the registered establishment, the Board of Medical and Osteopathic Examiners, in accordance with its regulations, shall amend the certificate of registration so that it shall apply to the new location.

Source: SL 1961, ch 29, § 8.



§ 47-11-11 Certificate not assignable.

47-11-11. Certificate not assignable. No certificate of registration issued under this chapter shall be assignable.

Source: SL 1961, ch 29, § 9.



§ 47-11-12 Annual renewal of certificate--Conditions.

47-11-12. Annual renewal of certificate--Conditions. Upon written application of the holder, accompanied by a fee of one hundred dollars, the Board of Medical and Osteopathic Examiners shall annually renew the certificate of registration if the board finds that the corporation has complied with its regulations and the provisions of this chapter.

Source: SL 1961, ch 29, § 6; SL 1999, ch 190, § 4.



§ 47-11-13 Suspension or revocation of certificate--Grounds.

47-11-13. Suspension or revocation of certificate--Grounds. The Board of Medical and Osteopathic Examiners may suspend or revoke any certificate of registration issued under this chapter for any of the following reasons:

(1) The revocation or suspension of the license to practice medicine of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(2) Unethical professional conduct on the part of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(3) The death of the last remaining shareholder; or

(4) Upon finding that the holder of a certificate has failed to comply with the provisions of this chapter or the regulations prescribed by the board.
Source: SL 1961, ch 29, § 10.



§ 47-11-14 Notice and hearing required--Contents of notice.

47-11-14. Notice and hearing required--Contents of notice. Before any certificate of registration is suspended or revoked, the holder shall be given written notice of the proposed action and the reasons therefor, and shall be given a public hearing by the Board of Medical and Osteopathic Examiners with the right to produce testimony concerning the charges made. The notice shall also state the place and date of the hearing which shall be at least five days after service of said notice.

Source: SL 1961, ch 29, § 11.



§ 47-11-15 Appeal from denial of certificate--Power of court on appeal.

47-11-15. Appeal from denial of certificate--Power of court on appeal. Any corporation whose application for a certificate of registration has been denied or whose registration has been suspended or revoked may, within thirty days after notice of such action by the Board of Medical and Osteopathic Examiners, appeal to the circuit court for the county where such corporation has its principal place of business. The court shall inquire into the cause of the board's action and may affirm, or reverse such decision and order a further hearing by the board, or may order the board to grant appellant a certificate of registration.

Source: SL 1961, ch 29, § 12.



§ 47-11-16 Service of notice of appeal.

47-11-16. Service of notice of appeal. Notice of appeal shall be served upon any member of the Board of Medical and Osteopathic Examiners by leaving with such member, or at his usual place of abode, an attested copy thereof within thirty days after the board has notified the appellant of its decision.

Source: SL 1961, ch 29, § 13.



§ 47-11-17 Physician-patient relationship unaffected.

47-11-17. Physician-patient relationship unaffected. This chapter does not alter any law applicable to the relationship between a physician furnishing medical service and a person receiving such service, including liability arising out of such service.

Source: SL 1961, ch 29, § 15.



§ 47-11-18 Private corporations law as applicable.

47-11-18. Private corporations law as applicable. The provisions of the law governing private corporations shall be applicable to corporations formed under this chapter, including their organization, and they shall enjoy the powers and privileges and be subject to the duties, restrictions, and liabilities of other corporations, except so far as the same may be limited or enlarged by this chapter.

Source: SL 1961, ch 29, § 3.



§ 47-11-19 Severability and saving clause.

47-11-19. Severability and saving clause. If any provision of this chapter or the application thereof to any person or circumstances is invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1961, ch 29, § 18.



§ 47-11-20 Conflict with Medical Practice Act.

47-11-20. Conflict with Medical Practice Act. If any provision of this chapter conflicts with the Medical Practice Act this chapter shall take precedence.

Source: SL 1961, ch 29, § 3.



§ 47-11-21 Citation of chapter.

47-11-21. Citation of chapter. This chapter may be cited as "The Medical Corporation Act."

Source: SL 1961, ch 29, § 1.






Chapter 11A - Chiropractic Corporations

§ 47-11A-1 Formation of corporation and limited liability company authorized.

47-11A-1. Formation of corporation and limited liability company authorized. One or more chiropractors may form professional service corporations for the practice of chiropractic under the South Dakota Business Corporation Act, as amended, providing that such corporations are organized and operated in accordance with the provisions of this chapter. The articles of incorporation of such corporations shall contain provisions complying with the requirements of §§ 47-11A-1 to 47-11A-12, inclusive.

Chiropractors may form professional limited liability companies under the South Dakota Limited Liability Company Act, as amended, providing that such limited liability companies are organized and operated in accordance with the provisions of this chapter. The articles of organization of such limited liability companies shall contain provisions complying with the requirements of §§ 47-11A-1 to 47-11A-12, inclusive.

Source: SL 1970, ch 258, § 1; SL 1993, ch 344, § 39D.



§ 47-11A-1.1 Definition of terms.

47-11A-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Articles of incorporation," includes the articles of organization of a limited liability company;

(2) "Corporation," both corporations under the South Dakota Business Corporations Act and limited liability companies under the South Dakota Limited Liability Company Act;

(3) "Director" or "officer," includes any manager of a limited liability company or the members of a limited liability company that does not have managers;

(4) "Incorporation," includes the members of a limited liability company;

(5) "Shareholders," includes the members of a limited liability company;

(6) "Shares" or "stock," includes membership interests in a limited liability company.
Source: SL 1993, ch 344, § 39E.



§ 47-11A-2 Purpose of corporation.

47-11A-2. Purpose of corporation. A corporation formed under § 47-11A-1 shall be organized solely for the purpose of conducting the practice of chiropractic only through persons qualified to practice chiropractic in the State of South Dakota.

Source: SL 1970, ch 258, § 1 (2).



§ 47-11A-3 Powers and privileges restricted to corporate purpose.

47-11A-3. Powers and privileges restricted to corporate purpose. A corporation formed under § 47-11A-1 may exercise the powers and privileges conferred upon corporations by the laws of the State of South Dakota only in furtherance of and subject to its corporate purpose.

Source: SL 1970, ch 258, § 1 (3).



§ 47-11A-4 Words or abbreviations required in corporate name--Ethical standards.

47-11A-4. Words or abbreviations required in corporate name--Ethical standards. The name of a corporation formed under § 47-11A-1 shall contain the words "professional company" or "professional corporation" or abbreviations thereof, such as "Prof. Co.," or "Prof. Corp." or "P.C." The name of a limited liability company formed under § 47-11A-1 shall contain the words "professional limited liability company" or the abbreviation "Prof. L.L.C." In addition, the name of the corporation or limited liability company shall always meet the ethical standards established for the names of chiropractic firms by the canons of professional ethics of the South Dakota Chiropractors Association as if all of the stockholders of the corporation or members of the limited liability company were partners.

Source: SL 1970, ch 258, § 1 (1); SL 1993, ch 344, § 39F.



§ 47-11A-5 Shareholding restricted to licensed chiropractors--Active practice required.

47-11A-5. Shareholding restricted to licensed chiropractors--Active practice required. All shareholders of a corporation formed under § 47-11A-1 shall be persons duly licensed by the Board of Chiropractic Examiners of the State of South Dakota to practice chiropractic in the State of South Dakota, and who at all times own their shares in their own right. They shall be individuals who, except for illness, accident, time spent in the armed services, on vacations, and on leaves of absence not to exceed one year, are actively engaged in the practice of chiropractic in the offices of the corporation.

Source: SL 1970, ch 258, § 1 (4).



§ 47-11A-5.1 Revocable trust as shareholder--Conditions.

47-11A-5.1. Revocable trust as shareholder--Conditions. Notwithstanding any other provisions of this chapter, a revocable trust may be a shareholder in a corporation or limited liability company organized under this chapter, for so long as the grantor of the revocable trust is living and is eligible to be a shareholder of a corporation organized under this chapter. After the death of the grantor, the shares owned by a revocable trust are subject to any divestiture and redemption provisions of this chapter as if the shares were directly owned by the grantor of the trust.

Source: SL 2002, ch 205, § 2.



§ 47-11A-6 Disposition of shares when shareholder no longer eligible.

47-11A-6. Disposition of shares when shareholder no longer eligible. Provisions shall be made requiring any shareholder of a corporation formed under § 47-11A-1 who ceases to be eligible to be a shareholder to dispose of all his shares forthwith either to the corporation or to any person having the qualifications prescribed in § 47-11A-5.

Source: SL 1970, ch 258, § 1 (5).



§ 47-11A-7 Qualifications of president, directors, and officers.

47-11A-7. Qualifications of president, directors, and officers. The president of a corporation formed under § 47-11A-1 shall be a shareholder and a director, and to the extent possible all other directors and officers shall be persons having the qualifications prescribed in § 47-11A-5. Lay directors and officers shall not exercise any authority whatsoever over professional matters.

Source: SL 1970, ch 258, § 1 (6).



§ 47-11A-8 to 47-11A-12. Repealed.

47-11A-8 to 47-11A-12. Repealed by SL 2005, ch 240, § 4.



§ 47-11A-12.1 Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception.

47-11A-12.1. Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception. An obligation of a professional corporation or limited liability company formed pursuant to chapter 47-11A, 47-11B, 47-11C, 47-11D, 47-11E, 47-13A, or 47-13B, whether arising in contract, tort, or otherwise, is the obligation of the professional corporation or limited liability company and the individual whose act or omission gives rise to the obligation. No shareholder, director, or officer of a professional corporation or member or manager of a limited liability company is personally liable, directly or indirectly, by way of contribution or otherwise, for such obligation based solely on such person's capacity as a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company. This limitation of liability does not extend to amounts owed to the State of South Dakota or its political subdivisions for any taxes, or any penalty or interest on such taxes.

Source: SL 2005, ch 240, § 1.



§ 47-11A-12.2 Amendment of articles of incorporation to be consistent with law.

47-11A-12.2. Amendment of articles of incorporation to be consistent with law. Any professional corporation or limited liability company may amend its articles of incorporation to be consistent with SL 2005, ch 240.

Source: SL 2005, ch 240, § 2.



§ 47-11A-12.3 Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005.

47-11A-12.3. Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005. The repealed provisions contained in SL 2005, ch 240, that limited the liability of a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company by limiting or eliminating the joint and several liability of such person for any act, error, or omission of an employee of the professional corporation or limited liability company by maintaining professional liability insurance meeting certain standards, shall remain in effect for any act, error, or omission, whether arising in contract, tort, or otherwise, occurring before July 1, 2005.

Source: SL 2005, ch 240, § 11.



§ 47-11A-13 Articles of incorporation filed with chiropractic examiners--List of shareholders and employees.

47-11A-13. Articles of incorporation filed with chiropractic examiners--List of shareholders and employees. A copy certified by the secretary of state of the articles of incorporation of any corporation formed pursuant to this chapter shall be filed with the secretary-treasurer of the Board of Chiropractic Examiners of South Dakota, together with a certified copy of all amendments thereto. At the time of filing the original articles with said secretary-treasurer, the corporation shall file with him a written list of shareholders setting forth the names and addresses of each and a written list containing the names and addresses of all persons who are not shareholders who are employed by the corporation and who are authorized to practice chiropractic in South Dakota. Within ten days after any change in such shareholders or employees, a written list setting forth the information required by the preceding sentence shall be filed with the said secretary-treasurer.

Source: SL 1970, ch 258, § 2.



§ 47-11A-14 Purchase at book value of shares of deceased or ineligible shareholder.

47-11A-14. Purchase at book value of shares of deceased or ineligible shareholder. If the articles of incorporation or bylaws of a corporation subject to this chapter fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder or a shareholder no longer qualified to own shares in the corporation, then the price for such shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the regular method of accounting used by the corporation.

Source: SL 1970, ch 258, § 4.



§ 47-11A-15 Corporate practice of chiropractic restricted--Application of canons of ethics.

47-11A-15. Corporate practice of chiropractic restricted--Application of canons of ethics. Except as provided in this chapter, corporations shall not engage in the practice of chiropractic. Professional service corporations organized and operated in accordance with the provisions of this chapter shall not be deemed lay agencies within the meaning of the canons of professional ethics.

Source: SL 1970, ch 258, § 5.



§ 47-11A-16 Pension and insurance plans for employees--Restrictions on terms.

47-11A-16. Pension and insurance plans for employees--Restrictions on terms. A professional service corporation may adopt a pension profit-sharing (whether cash or deferred), health and accident, insurance, or welfare plan for all or part of its employees including lay employees, providing that such plan does not require or result in the sharing of specific or identifiable fees with lay employees and any payments made to lay employees or into any such plan in behalf of lay employees are based upon their compensation or length of service, or both, rather than the amount of fees or income received.

Source: SL 1970, ch 258, § 3.



§ 47-11A-17 Standards of professional conduct binding on corporation.

47-11A-17. Standards of professional conduct binding on corporation. The corporation shall do nothing which if done by a chiropractor employed by it would violate the standards of professional conduct established for such chiropractor pursuant to law. The corporation shall at all times comply with the standards of professional conduct established by the South Dakota Chiropractors Association and the provisions of this chapter.

Source: SL 1970, ch 258, § 2.



§ 47-11A-18 Violation as ground for revocation of chiropractic license.

47-11A-18. Violation as ground for revocation of chiropractic license. Any violation of this chapter by the corporation shall be grounds for the Board of Chiropractic Examiners to revoke its, or any of its members, right to practice chiropractic.

Source: SL 1970, ch 258, § 2.



§ 47-11A-19 Individual professional obligations unimpaired--Individual subject to discipline .

47-11A-19. Individual professional obligations unimpaired--Individual subject to discipline. Nothing in this chapter shall be deemed to diminish or change the obligation of each chiropractor employed by the corporation to conduct his practice in accordance with the standards of professional conduct promulgated by the South Dakota State Chiropractors Association or by the Board of Chiropractic Examiners; any chiropractor who by act or omission causes the corporation to act or fail to act in a way which violates such standards of professional conduct, including any provision of this rule, shall be deemed personally responsible for such act or omission and shall be subject to discipline therefor.

Source: SL 1970, ch 258, § 2.



§ 47-11A-20 Relationship with patient unchanged.

47-11A-20. Relationship with patient unchanged. This chapter does not alter any law applicable to the relationship between a chiropractor furnishing chiropractic service and a person receiving such service, including liability arising out of such service.

Source: SL 1970, ch 258, § 2.



§ 47-11A-21 Management of deceased or substantially disabled chiropractor's practice

47-11A-21. Management of deceased or substantially disabled chiropractor's practice. The estate or agent of a deceased or substantially disabled chiropractor may contract with or employ a chiropractor to manage the deceased or substantially disabled chiropractor's practice for a period, not to exceed twenty-four months, following the date of death or substantial disability of the chiropractor, until the entity can be sold or closed.

Source: SL 2017, ch 193, § 1.






Chapter 11B - Optometric Corporations

§ 47-11B-1 Optometric corporations and liability companies authorized.

47-11B-1. Optometric corporations and liability companies authorized. One or more optometrists may form professional service corporations for the practice of optometry under the South Dakota Business Corporation Act, as amended, providing that such corporations are organized and operated in accordance with the provisions of this chapter. Optometrists may form a limited liability company for the practice of optometry under the South Dakota Limited Liability Company Act, as amended, providing that such limited liability companies are organized and operated in accordance with the provisions of this chapter.

Source: SL 1972, ch 249, § 1; SL 1993, ch 344, § 39G.



§ 47-11B-1.1 Definition of terms.

47-11B-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Articles of incorporation," includes the articles of organization of a limited liability company;

(2) "Corporation," both corporations under the South Dakota Business Corporations Act and limited liability companies under the South Dakota Limited Liability Company Act;

(3) "Director" or "officer," includes any manager of a limited liability company or the members of a limited liability company that does not have managers;

(4) "Incorporation," includes the members of a limited liability company;

(5) "Shareholders," includes the members of a limited liability company;

(6) "Shares" or "stock," includes membership interests in a limited liability company.
Source: SL 1993, ch 344, § 39H.



§ 47-11B-2 Corporate name--Ethical standards.

47-11B-2. Corporate name--Ethical standards. The corporate name shall contain the words "professional company" or "professional corporation" or abbreviations thereof, such as "Prof. Co." "Prof. Corp." or "P.C." or "Prof. Ltd." The name of a professional limited liability company shall contain the words "professional limited liability company" or the abbreviation "Prof. L.L.C." In addition, the name of the corporation or limited liability company shall always meet the ethical standards to be established by the State Board of Examiners in Optometry by duly adopted rules and regulations.

Source: SL 1972, ch 249, § 2; SL 1993, ch 344, § 39I.



§ 47-11B-3 Optometric license required for officers, directors and shareholders.

47-11B-3. Optometric license required for officers, directors and shareholders. All of the officers, directors, and shareholders of a corporation created by this chapter shall at all times be persons registered pursuant to the provisions of chapter 36-7. No person who is not so licensed shall have any part in the ownership or control of such corporation, nor may any proxy to vote any shares of such corporation be given to a person who is not so registered.

Source: SL 1972, ch 249, § 3.



§ 47-11B-3.1 Revocable trust as shareholder--Conditions.

47-11B-3.1. Revocable trust as shareholder--Conditions. Notwithstanding any other provisions of this chapter, a revocable trust may be a shareholder in a corporation or limited liability company organized under this chapter, for so long as the grantor of the revocable trust is living and is eligible to be a shareholder of a corporation organized under this chapter. After the death of the grantor, the shares owned by a revocable trust are subject to any divestiture and redemption provisions of this chapter as if the shares were directly owned by the grantor of the trust.

Source: SL 2002, ch 205, § 3.



§ 47-11B-4 Purchase at book value of shares of deceased or ineligible shareholder.

47-11B-4. Purchase at book value of shares of deceased or ineligible shareholder. If the articles of incorporation or bylaws of a corporation subject to this chapter fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder or shareholder no longer qualified to own shares in the corporation, then the price for such shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the regular accounting method used by the corporation.

Source: SL 1972, ch 249, § 4.



§ 47-11B-5 Contracts for personal services with licensed optometrists.

47-11B-5. Contracts for personal services with licensed optometrists. Notwithstanding any provision of statute to the contrary, any corporation formed pursuant to this chapter may enter into contracts for personal services with persons registered pursuant to chapter 36-7 for such duration as is agreed to between the parties and persons so registered may enter into contracts with corporations formed under this chapter.

Source: SL 1972, ch 249, § 5.



§ 47-11B-6 Professional services limited to licensed agents.

47-11B-6. Professional services limited to licensed agents. A corporation formed pursuant to this chapter may render professional services only through its officers, employees, and agents who are duly registered to render such professional services under the provisions of chapter 36-7; provided, however, this section shall not be interpreted to include in the term "employee," as used herein, clerks, secretaries, bookkeepers, technicians, and other assistants who are not considered by law to be rendering professional services to the public.

Source: SL 1972, ch 249, § 6.



§ 47-11B-7 Licensed employees subject to discipline under practice act.

47-11B-7. Licensed employees subject to discipline under practice act. Each individual employee registered pursuant to chapter 36-7 who is employed by a corporation subject to this chapter shall remain subject to reprimand or discipline for his conduct under the provisions of chapter 36-7.

Source: SL 1972, ch 249, § 7.



§ 47-11B-8 Certificate of registration required--Contents of application.

47-11B-8. Certificate of registration required--Contents of application. No corporation shall open, operate, or maintain an establishment for the practice of optometry without a certificate of registration from the State Board of Examiners in Optometry, hereinafter referred to as the board. Application for such registration shall be made to the board in writing and shall contain the name and address of the corporation and such other information as may be required by the board.

Source: SL 1972, ch 249, § 8.



§ 47-11B-9 Investigation on application--Conditions to issuance of certificate--Duration of certificate.

47-11B-9. Investigation on application--Conditions to issuance of certificate--Duration of certificate. Upon receipt of an application made pursuant to § 47-11B-8, the Board of Examiners in Optometry shall make an investigation of the corporation. If the board finds that the incorporators, officers, directors, and shareholders are each registered pursuant to chapter 36-7 and if no disciplinary action is pending before the board against any of them, and if it appears that the corporation will be conducted in compliance with law and regulations of the board, the board shall issue, upon payment of a registration fee of fifty dollars, a certificate which shall remain effective until January first following the date of such registration.

Source: SL 1972, ch 249, § 9.



§ 47-11B-10 Posting of certificate.

47-11B-10. Posting of certificate. The certificate of registration issued pursuant to § 47-11B-8 shall be conspicuously posted upon the premises to which it is applicable.

Source: SL 1972, ch 249, § 10.



§ 47-11B-11 Change of location of corporation--Certificate amended.

47-11B-11. Change of location of corporation--Certificate amended. In the event of a change of location of the registered corporation, the Board of Examiners in Optometry, in accordance with its regulations, shall amend the certificate of registration so that it shall comply to the new location.

Source: SL 1972, ch 249, § 11.



§ 47-11B-12 Certificate not assignable.

47-11B-12. Certificate not assignable. No certificate of registration issued under this chapter shall be assignable.

Source: SL 1972, ch 249, § 12.



§ 47-11B-13 Annual renewal of certificate--Conditions.

47-11B-13. Annual renewal of certificate--Conditions. Upon written application of the holder, accompanied by a fee of ten dollars, the Board of Examiners in Optometry shall annually renew the certificate of registration, if the board finds that the corporation has complied with its regulations and the provisions of this chapter.

Source: SL 1972, ch 249, § 13.



§ 47-11B-14 Suspension or revocation of certificate--Grounds.

47-11B-14. Suspension or revocation of certificate--Grounds. The Board of Examiners in Optometry may suspend or revoke any certificate of registration issued under this chapter for any of the following reasons:

(1) The revocation or suspension of the registration to practice optometry of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(2) Unethical professional conduct on the part of any officer, director, stockholder, or employee not promptly removed or discharged by the corporation;

(3) The death of the last remaining shareholder; or

(4) Upon finding that the holder of a certificate has failed to comply with the provisions of this chapter or the regulations prescribed by the board.
Source: SL 1972, ch 249, § 14.



§ 47-11B-15 Suspension or revocation of certificate--Applicable procedure.

47-11B-15. Suspension or revocation of certificate--Applicable procedure. Any proceedings undertaken by the Board of Examiners in Optometry for the revocation or suspension of a certificate of registration shall be deemed a contested case under the provisions of chapter 1-26.

Source: SL 1972, ch 249, § 15.



§ 47-11B-16 Relationship with patient unchanged.

47-11B-16. Relationship with patient unchanged. This chapter does not alter any law applicable to the relationship between an optometrist furnishing professional services and a person receiving such service, including liability arising out of such service.

Source: SL 1972, ch 249, § 16.



§ 47-11B-17 to 47-11B-21. Repealed.

47-11B-17 to 47-11B-21. Repealed by SL 2005, ch 240, § 5.



§ 47-11B-21.1 Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception.

47-11B-21.1. Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception. An obligation of a professional corporation or limited liability company formed pursuant to chapter 47-11A, 47-11B, 47-11C, 47-11D, 47-11E, 47-13A, or 47-13B, whether arising in contract, tort, or otherwise, is the obligation of the professional corporation or limited liability company and the individual whose act or omission gives rise to the obligation. No shareholder, director, or officer of a professional corporation or member or manager of a limited liability company is personally liable, directly or indirectly, by way of contribution or otherwise, for such obligation based solely on such person's capacity as a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company. This limitation of liability does not extend to amounts owed to the State of South Dakota or its political subdivisions for any taxes, or any penalty or interest on such taxes.

Source: SL 2005, ch 240, § 1.



§ 47-11B-21.2 Amendment of articles of incorporation to be consistent with law.

47-11B-21.2. Amendment of articles of incorporation to be consistent with law. Any professional corporation or limited liability company may amend its articles of incorporation to be consistent with SL 2005, ch 240.

Source: SL 2005, ch 240, § 2.



§ 47-11B-21.3 Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005.

47-11B-21.3. Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005. The repealed provisions contained in SL 2005, ch 240, that limited the liability of a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company by limiting or eliminating the joint and several liability of such person for any act, error, or omission of an employee of the professional corporation or limited liability company by maintaining professional liability insurance meeting certain standards, shall remain in effect for any act, error, or omission, whether arising in contract, tort, or otherwise, occurring before July 1, 2005.

Source: SL 2005, ch 240, § 11.



§ 47-11B-22 Pension and insurance plans for employees--Restrictions on terms.

47-11B-22. Pension and insurance plans for employees--Restrictions on terms. A corporation formed pursuant to the provisions of this chapter, may adopt a pension, profit sharing (whether cash or deferred), health and accident, insurance, or welfare plan for all or part of its employees, including lay employees, providing that such plan does not require or result in the sharing of specific or identifiable fees with any lay employees and any payments made to lay employees or into any such plan in behalf of lay employees are based upon their compensation or length of service, or both, rather than the amount of fees or income received by the corporation or its shareholders.

Source: SL 1972, ch 249, § 22; SL 2013, ch 173, § 7.



§ 47-11B-23 Regulations issued by state board.

47-11B-23. Regulations issued by state board. The State Board of Examiners in Optometry shall have power to issue from time to time such regulations as they consider necessary to carry out the provisions of this chapter.

Source: SL 1972, ch 249, § 23.






Chapter 11C - Podiatric Corporations

§ 47-11C-1 Podiatric corporations and limited liability companies authorized.

47-11C-1. Podiatric corporations and limited liability companies authorized. One or more podiatrists may form professional corporations for the practice of podiatry under the South Dakota Business Corporation Act, as amended, providing that such corporations are organized and operated in accordance with the provisions of this chapter.

Podiatrists may form professional limited liability companies for the practice of podiatry under the South Dakota Limited Liability Company Act, as amended, providing that such limited liability companies are organized and operated in accordance with the provisions of this chapter.

Source: SL 1977, ch 384, § 1; SL 1993, ch 344, § 39K.



§ 47-11C-1.1 Definition of terms.

47-11C-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Articles of incorporation," includes the articles of organization of a limited liability company;

(2) "Corporation," both corporations under the South Dakota Business Corporations Act and limited liability companies under the South Dakota Limited Liability Company Act;

(3) "Director" or "officer," includes any manager of a limited liability company or the members of a limited liability company that does not have managers;

(4) "Incorporation," includes the members of a limited liability company;

(5) "Shareholders," includes the members of a limited liability company;

(6) "Shares" or "stock," includes membership interests in a limited liability company.
Source: SL 1993, ch 344, § 39L.



§ 47-11C-2 Corporate name--Ethical standards.

47-11C-2. Corporate name--Ethical standards. The corporate name shall contain the words "professional company" or "professional corporation" or abbreviations thereof, such as "Prof. Co.," "Prof. Corp.," "P.C." or "Prof. Ltd." A limited liability company name shall contain the words "professional limited liability company" or the abbreviation "Prof. L.L.C." In addition, the name of the corporation or limited liability company shall always meet the ethical standards established by the State Board of Podiatry Examiners by duly adopted rules and regulations.

Source: SL 1977, ch 384, § 2; SL 1993, ch 344, § 39M.



§ 47-11C-3 Podiatric license required for officers, directors, and shareholders.

47-11C-3. Podiatric license required for officers, directors, and shareholders. All of the officers, directors, and shareholders of a corporation created by this chapter shall at times be persons registered pursuant to the provisions of chapter 36-8. No person who is not so licensed shall have any part in the ownership or control of such corporation, nor may any proxy to vote any shares of such corporation be given to a person who is not so registered.

Source: SL 1977, ch 384, § 3.



§ 47-11C-3.1 Revocable trust as shareholder--Conditions.

47-11C-3.1. Revocable trust as shareholder--Conditions. Notwithstanding any other provisions of this chapter, a revocable trust may be a shareholder in a corporation or limited liability company organized under this chapter, for so long as the grantor of the revocable trust is living and is eligible to be a shareholder of a corporation organized under this chapter. After the death of the grantor, the shares owned by a revocable trust are subject to any divestiture and redemption provisions of this chapter as if the shares were directly owned by the grantor of the trust.

Source: SL 2002, ch 205, § 4.



§ 47-11C-4 Purchase at book value of shares of deceased or ineligible shareholder.

47-11C-4. Purchase at book value of shares of deceased or ineligible shareholder. If the articles of incorporation or bylaws of a corporation subject to this chapter fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder or shareholder no longer qualified to own shares in the corporation, then the price for such shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the regular accounting method used by the corporation.

Source: SL 1977, ch 384, § 4.



§ 47-11C-5 Contracts for personal services with licensed podiatrists.

47-11C-5. Contracts for personal services with licensed podiatrists. Any corporation formed pursuant to this chapter may enter into contracts for personal services with persons registered pursuant to chapter 36-8 for such duration as may be agreed to between the parties and persons so registered may enter into contracts with corporations formed under this chapter.

Source: SL 1977, ch 384, § 5.



§ 47-11C-6 Professional services limited to licensed agents.

47-11C-6. Professional services limited to licensed agents. A corporation formed pursuant to this chapter may render professional services only through its officers, employees, and agents who are duly registered to render such professional services under the provisions of chapter 36-8; provided, however, this section shall not be interpreted to include in the term "employee," as used herein, clerks, secretaries, bookkeepers, technicians, and other assistants who are not considered by law to be rendering professional services to the public.

Source: SL 1977, ch 384, § 6.



§ 47-11C-7 Licensed employees subject to discipline under practice act.

47-11C-7. Licensed employees subject to discipline under practice act. Each individual employee registered pursuant to chapter 36-8 who is employed by a corporation subject to this chapter shall remain subject to reprimand or discipline for his conduct under the provisions of chapter 36-8.

Source: SL 1977, ch 384, § 7.



§ 47-11C-8 Certificate of registration required--Contents of application.

47-11C-8. Certificate of registration required--Contents of application. No corporation shall open, operate, or maintain an establishment for the practice of podiatry without a certificate of registration from the State Board of Podiatry Examiners hereinafter referred to as the board. Application for such registration shall be made to the board in writing and shall contain the name and address of the corporation and such other information as may be required by the board.

Source: SL 1977, ch 384, § 8.



§ 47-11C-9 Investigation on application--Conditions to issuance of certificate--Duration of certificate.

47-11C-9. Investigation on application--Conditions to issuance of certificate--Duration of certificate. Upon receipt of an application made pursuant to § 47-11C-8, the Board of Podiatry Examiners shall make an investigation of the corporation. If the board finds that the incorporators, officers, directors, and shareholders are each registered pursuant to chapter 36-8 and if no disciplinary action is pending before the board against any of them, and if it appears that the corporation will be conducted in compliance with law and regulations of the board, the board shall issue, upon payment of a registration fee of fifty dollars, a certificate which shall remain effective until January first following the date of such registration.

Source: SL 1977, ch 384, § 9.



§ 47-11C-10 Posting of certificate.

47-11C-10. Posting of certificate. The certificate of registration issued pursuant to § 47-11C-8 shall be conspicuously posted upon the premises to which it is applicable.

Source: SL 1977, ch 384, § 10.



§ 47-11C-11 Change of location of corporation--Certificate amended.

47-11C-11. Change of location of corporation--Certificate amended. In the event of a change of location of the registered corporation, the Board of Podiatry Examiners, in accordance with its regulations, shall amend the certificate of registration so that it shall comply to the new location.

Source: SL 1977, ch 384, § 11.



§ 47-11C-12 Certificate not assignable.

47-11C-12. Certificate not assignable. No certificate of registration issued under this chapter shall be assignable.

Source: SL 1977, ch 384, § 12.



§ 47-11C-13 Annual renewal of certificate--Conditions.

47-11C-13. Annual renewal of certificate--Conditions. Upon written application of the holder, accompanied by a fee of ten dollars, the Board of Podiatry Examiners shall annually renew the certificate of registration, if the board finds that the corporation has compiled with its regulations and the provisions of this chapter.

Source: SL 1977, ch 384, § 13.



§ 47-11C-14 Suspension or revocation of certificate--Grounds.

47-11C-14. Suspension or revocation of certificate--Grounds. The Board of Podiatry Examiners may suspend or revoke any certificate of registration issued under this chapter for any of the following reasons:

(1) The revocation or suspension of the registration to practice podiatry of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(2) Unethical professional conduct on the part of any officer, director, stockholder, or employee not promptly removed or discharged by the corporation;

(3) The death of the last remaining shareholder; or

(4) Upon finding that the holder of a certificate has failed to comply with the provisions of this chapter or the regulations prescribed by the board.
Source: SL 1977, ch 384, § 14.



§ 47-11C-15 Suspension or revocation proceedings deemed contested case.

47-11C-15. Suspension or revocation proceedings deemed contested case. Any proceedings undertaken by the Board of Podiatry Examiners for the revocation or suspension of a certificate or registration shall be deemed a contested case under the provisions of chapter 1-26.

Source: SL 1977, ch 384, § 15.



§ 47-11C-16 Relationship with patient unchanged.

47-11C-16. Relationship with patient unchanged. This chapter does not alter any law applicable to the relationship between a podiatrist furnishing professional services and a person receiving such service, including liability arising out of such service.

Source: SL 1977, ch 384, § 16.



§ 47-11C-17 to 47-11C-21. Repealed.

47-11C-17 to 47-11C-21. Repealed by SL 2005, ch 240, § 6.



§ 47-11C-21.1 Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception.

47-11C-21.1. Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception. An obligation of a professional corporation or limited liability company formed pursuant to chapter 47-11A, 47-11B, 47-11C, 47-11D, 47-11E, 47-13A, or 47-13B, whether arising in contract, tort, or otherwise, is the obligation of the professional corporation or limited liability company and the individual whose act or omission gives rise to the obligation. No shareholder, director, or officer of a professional corporation or member or manager of a limited liability company is personally liable, directly or indirectly, by way of contribution or otherwise, for such obligation based solely on such person's capacity as a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company. This limitation of liability does not extend to amounts owed to the State of South Dakota or its political subdivisions for any taxes, or any penalty or interest on such taxes.

Source: SL 2005, ch 240, § 1.



§ 47-11C-21.2 Amendment of articles of incorporation to be consistent with law.

47-11C-21.2. Amendment of articles of incorporation to be consistent with law. Any professional corporation or limited liability company may amend its articles of incorporation to be consistent with SL 2005, ch 240.

Source: SL 2005, ch 240, § 2.



§ 47-11C-21.3 Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005.

47-11C-21.3. Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005. The repealed provisions contained in SL 2005, ch 240, that limited the liability of a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company by limiting or eliminating the joint and several liability of such person for any act, error, or omission of an employee of the professional corporation or limited liability company by maintaining professional liability insurance meeting certain standards, shall remain in effect for any act, error, or omission, whether arising in contract, tort, or otherwise, occurring before July 1, 2005.

Source: SL 2005, ch 240, § 11.



§ 47-11C-22 Pension and insurance plans for employees--Restrictions on terms.

47-11C-22. Pension and insurance plans for employees--Restrictions on terms. A corporation formed pursuant to the provisions of this chapter, may adopt a pension, profit-sharing, whether cash or deferred, health and accident insurance, or welfare plan for all or part of its employees, including lay employees, providing that such plan does not require or result in the sharing of specific or identifiable fees with any lay employees and any payments made to lay employees or into any such plan in behalf of lay employees are based upon their compensation or length of service or both, rather than the amount of fees or income received.

Source: SL 1977, ch 384, § 22.



§ 47-11C-23 Private corporations law applicable.

47-11C-23. Private corporations law applicable. The provisions of the law governing private corporations shall be applicable to corporations formed under this chapter, including their organization, and they shall enjoy the powers and privileges and be subject to the duties, restrictions, and liabilities of other corporations, except so far as the same may be limited or enlarged by this chapter.

Source: SL 1977, ch 384, § 23.






Chapter 11D - Physician's Assistants Corporations

§ 47-11D-1 Formation of corporation or limited liability company authorized.

47-11D-1. Formation of corporation or limited liability company authorized. One or more physician assistants may form a professional corporation for practicing as physician's assistants under the South Dakota Business Corporation Act, if such corporations are organized and operated in accordance with the provisions of this chapter.

Physician's assistants may form a professional limited liability company under the South Dakota Limited Liability Company Act if the limited liability company is organized and operated in accordance with the provisions of this chapter. The articles of organization of the limited liability company shall contain provisions complying with the requirements of this chapter.

Source: SL 1993, ch 337, § 1; SL 2000, ch 222, § 5.



§ 47-11D-1.1 Definition of terms.

47-11D-1.1. Definition of terms. Terms used in this chapter shall also include the following terms:

(1) "Articles of incorporation," the articles of organization of a limited liability company;

(2) "Corporation," both corporations under the South Dakota Business Corporations Act and limited liability companies under the South Dakota Limited Liability Company Act;

(3) "Director" or "officer," any manager of a limited liability company or the members of a limited liability company that does not have managers;

(4) "Incorporation," the members of a limited liability company;

(5) "Shareholders," the members of a limited liability company;

(6) "Shares" or "stock," membership interests in a limited liability company.
Source: SL 2000, ch 222, § 6.



§ 47-11D-2 Name of corporation or limited liability company.

47-11D-2. Name of corporation or limited liability company. The name of a corporation shall contain the words, professional company, or professional corporation, or abbreviations thereof, such as Prof. Co., Prof. Corp., P.C., or Prof. Ltd. The name of a limited liability company formed under § 47-11D-1 shall contain the words, professional limited liability company, or the abbreviation, Prof. L.L.C.

Source: SL 1993, ch 337, § 2; SL 2000, ch 222, § 7.



§ 47-11D-3 Certification of officers, directors and shareholders.

47-11D-3. Certification of officers, directors and shareholders. All of the officers, directors, and shareholders of a corporation created by this chapter shall at all times be persons certified pursuant to the provisions of chapter 36-4A. No person who is not so certified may have any part in the ownership or control of such corporation, nor may any proxy to vote any shares of such corporation be given to a person who is not so certified.

Source: SL 1993, ch 337, § 3.



§ 47-11D-3.1 Revocable trust as shareholder--Conditions.

47-11D-3.1. Revocable trust as shareholder--Conditions. Notwithstanding any other provisions of this chapter, a revocable trust may be a shareholder in a corporation or limited liability company organized under this chapter, for so long as the grantor of the revocable trust is living and is eligible to be a shareholder of a corporation organized under this chapter. After the death of the grantor, the shares owned by a revocable trust are subject to any divestiture and redemption provisions of this chapter as if the shares were directly owned by the grantor of the trust.

Source: SL 2002, ch 205, § 5.



§ 47-11D-4 Death of shareholders--Computation of book value.

47-11D-4. Death of shareholders--Computation of book value. If the articles of incorporation or bylaws of a corporation subject to this chapter fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder or shareholder no longer qualified to own shares in the corporation, then the price for such shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the regular accounting method used by the corporation.

Source: SL 1993, ch 337, § 4.



§ 47-11D-5 Contracts for personal services with certified persons.

47-11D-5. Contracts for personal services with certified persons. Any corporation formed pursuant to this chapter may enter into contracts for personal services with persons certified pursuant to chapter 36-4A for such duration as may be agreed to between the parties, and persons so certified may enter into contracts with corporations formed under this chapter.

Source: SL 1993, ch 337, § 5.



§ 47-11D-6 Professional services limited to certified employees.

47-11D-6. Professional services limited to certified employees. A corporation formed pursuant to this chapter may render professional services only through its officers, employees, and agents who are duly certified to render such professional services under the provisions of chapter 36-4A. However, this section may not be interpreted to include in the term employee, as used herein, clerks, secretaries, bookkeepers, technicians, and other assistants who are not considered by law to be rendering professional services to the public.

Source: SL 1993, ch 337, § 6.



§ 47-11D-7 Certified employees subject to discipline.

47-11D-7. Certified employees subject to discipline. Each individual employee certified pursuant to chapter 36-4A who is employed by a corporation subject to this chapter remains subject to reprimand or discipline for his conduct under the provisions of chapter 36-4A.

Source: SL 1993, ch 337, § 7.



§ 47-11D-8 Certificate of registration required--Application.

47-11D-8. Certificate of registration required--Application. No corporation may open, operate, or maintain an establishment for practicing as physician's assistants without a certificate of registration from the State Board of Medical and Osteopathic Examiners hereinafter referred to as the board. Application for such registration shall be made to the board in writing and shall contain the name and address of the corporation and such other information as may be required by the board.

Source: SL 1993, ch 337, § 8.



§ 47-11D-9 Investigation upon application--Issuance of certificate--Duration of certificate.

47-11D-9. Investigation upon application--Issuance of certificate--Duration of certificate. Upon receipt of an application made pursuant to § 47-11D-8, the board shall make an investigation of the corporation. If the board finds that the incorporators, officers, directors, and shareholders are each certified pursuant to chapter 36-4A and if no disciplinary action is pending before the board against any of them, and if it appears that the corporation will be conducted in compliance with law and rules of the board, the board shall issue, upon payment of a registration fee of fifty dollars, a certificate which shall remain effective until January first following the date of such registration.

Source: SL 1993, ch 337, § 9.



§ 47-11D-10 Posting of certificate.

47-11D-10. Posting of certificate. The certificate of registration issued pursuant to § 47-11D-9 shall be conspicuously posted upon the premises to which it is applicable.

Source: SL 1993, ch 337, § 10.



§ 47-11D-11 Change of location--Amending certificate.

47-11D-11. Change of location--Amending certificate. In the event of a change of location of the registered corporation, the board in accordance with its rules shall amend the certificate of registration so that it shall apply to the new location. The board may promulgate rules pursuant to chapter 1-26 for the amending of a certificate.

Source: SL 1993, ch 337, § 11.



§ 47-11D-12 Certificate not assignable.

47-11D-12. Certificate not assignable. No certificate of registration issued under this chapter is assignable.

Source: SL 1993, ch 337, § 12.



§ 47-11D-13 Annual renewal of certificate.

47-11D-13. Annual renewal of certificate. Upon written application of the holder, accompanied by a fee of one hundred dollars, the board shall annually renew the certificate of registration if the board finds that the corporation has compiled with its rules and the provisions of this chapter.

Source: SL 1993, ch 337, § 13; SL 1999, ch 190, § 5.



§ 47-11D-14 Suspension or revocation of certificate of registration--Grounds.

47-11D-14. Suspension or revocation of certificate of registration--Grounds. The board may suspend or revoke any certificate of registration issued under this chapter for any of the following reasons:

(1) The revocation or suspension of the certificate practice as a physician's assistant of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(2) Unethical professional conduct on the part of any officer, director, stockholder, or employee not promptly removed or discharged by the corporation;

(3) The death of the last remaining shareholder; or

(4) Upon finding that the holder of a certificate of registration has failed to comply with the provisions of this chapter or the rules prescribed by the board.
Source: SL 1993, ch 337, § 14.



§ 47-11D-15 Procedure for suspension or revocation of certificate.

47-11D-15. Procedure for suspension or revocation of certificate. Any proceedings undertaken by the board for the revocation or suspension of a certificate of registration shall be deemed a contested case under the provisions of chapter 1-26.

Source: SL 1993, ch 337, § 15.



§ 47-11D-16 Relationship with patient unchanged.

47-11D-16. Relationship with patient unchanged. This chapter does not alter any law applicable to the relationship between a physician's assistant furnishing professional services and a person receiving such service, including liability arising out of such service.

Source: SL 1993, ch 337, § 16.



§ 47-11D-17 to 47-11D-21. Repealed.

47-11D-17 to 47-11D-21. Repealed by SL 2005, ch 240, § 7.



§ 47-11D-21.1 Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception.

47-11D-21.1. Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception. An obligation of a professional corporation or limited liability company formed pursuant to chapter 47-11A, 47-11B, 47-11C, 47-11D, 47-11E, 47-13A, or 47-13B, whether arising in contract, tort, or otherwise, is the obligation of the professional corporation or limited liability company and the individual whose act or omission gives rise to the obligation. No shareholder, director, or officer of a professional corporation or member or manager of a limited liability company is personally liable, directly or indirectly, by way of contribution or otherwise, for such obligation based solely on such person's capacity as a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company. This limitation of liability does not extend to amounts owed to the State of South Dakota or its political subdivisions for any taxes, or any penalty or interest on such taxes.

Source: SL 2005, ch 240, § 1.



§ 47-11D-21.2 Amendment of articles of incorporation to be consistent with law.

47-11D-21.2. Amendment of articles of incorporation to be consistent with law. Any professional corporation or limited liability company may amend its articles of incorporation to be consistent with SL 2005, ch 240.

Source: SL 2005, ch 240, § 2.



§ 47-11D-21.3 Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005.

47-11D-21.3. Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005. The repealed provisions contained in SL 2005, ch 240, that limited the liability of a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company by limiting or eliminating the joint and several liability of such person for any act, error, or omission of an employee of the professional corporation or limited liability company by maintaining professional liability insurance meeting certain standards, shall remain in effect for any act, error, or omission, whether arising in contract, tort, or otherwise, occurring before July 1, 2005.

Source: SL 2005, ch 240, § 11.



§ 47-11D-22 Pension, profit sharing, insurance, and welfare plans for employees--Restrictions.

47-11D-22. Pension, profit sharing, insurance, and welfare plans for employees--Restrictions. A corporation formed pursuant to the provisions of this chapter, may adopt a pension, profit-sharing, whether cash or deferred, health and accident insurance, or welfare plan for all or part of its employees, including lay employees. However, any such plan may not require or result in the sharing of specific or identifiable fees with any lay employees and any payments made to lay employees or into any such plan in behalf of lay employees are based upon their compensation or length of service or both, rather than the amount of fees or income received.

Source: SL 1993, ch 337, § 22.



§ 47-11D-23 Application of private corporations law.

47-11D-23. Application of private corporations law. The provisions of the law governing private corporations apply to corporations formed under this chapter, including their organization, and they enjoy the powers and privileges and are subject to the duties, restrictions, and liabilities of other corporations, except so far as limited or enlarged by this chapter.

Source: SL 1993, ch 337, § 23.






Chapter 11E - Nursing Corporations

§ 47-11E-1 Professional service corporations and limited liability companies for the practice of nursing authorized.

47-11E-1. Professional service corporations and limited liability companies for the practice of nursing authorized. One or more registered nurses, licensed practical nurses, certified registered nurse anesthetists, or clinical nurse specialists licensed pursuant to chapter 36-9 or certified nurse practitioners or certified nurse midwives licensed pursuant to chapter 36-9A may form a professional service corporation for the practice of nursing under the South Dakota Business Corporation Act. The articles of incorporation of the corporation shall contain provisions complying with the requirements of §§ 47-11E-1 to 47-11E-19, inclusive.

Registered nurses, licensed practical nurses, certified registered nurse anesthetists, or clinical nurse specialists licensed pursuant to chapter 36-9 or certified nurse practitioners or certified nurse midwives licensed pursuant to chapter 36-9A may form a professional limited liability company under the South Dakota Limited Liability Company Act if the limited liability company is organized and operated in accordance with the provisions of this chapter. The articles of organization of the limited liability company shall contain provisions complying with the requirements of §§ 47-11E-1 to 47-11E-19, inclusive.

Source: SL 1996, ch 228, § 1; SL 2000, ch 222, § 2; SL 2017, ch 171, § 50.



§ 47-11E-1.1 Definition of terms.

47-11E-1.1. Definition of terms. Terms used in this chapter shall also include the following terms:

(1) "Articles of incorporation," the articles of organization of a limited liability company;

(2) "Corporation," both corporations under the South Dakota Business Corporations Act and limited liability companies under the South Dakota Limited Liability Company Act;

(3) "Director" or "officer," any manager of a limited liability company or the members of a limited liability company that does not have managers;

(4) "Incorporation," the members of a limited liability company;

(5) "Shareholders," the members of a limited liability company;

(6) "Shares" or "stock," membership interests in a limited liability company.
Source: SL 2000, ch 222, § 3.



§ 47-11E-2 Formation of corporation authorized.

47-11E-2. Formation of corporation authorized. A corporation formed pursuant to § 47-11E-1 shall be organized solely for the purpose of conducting the practice of nursing only through persons qualified to practice nursing in the State of South Dakota.

Source: SL 1996, ch 228, § 2.



§ 47-11E-3 Powers and privileges.

47-11E-3. Powers and privileges. A corporation formed pursuant to § 47-11E-1 may exercise the powers and privileges conferred upon corporations by the laws of the State of South Dakota only in furtherance of and subject to its corporate purpose.

Source: SL 1996, ch 228, § 3.



§ 47-11E-4 Name of corporation or limited liability company.

47-11E-4. Name of corporation or limited liability company. The name of a corporation formed pursuant to § 47-11E-1 shall contain the words, professional company or professional corporation or abbreviations thereof, such as Prof. Co., or Prof. Corp. or P.C. The name of a limited liability company formed under § 47-11E-1 shall contain the words, professional limited liability company, or the abbreviation, Prof. L.L.C. The name of the corporation or limited liability company shall always meet the ethical standards established for the names of nursing firms by the canons of professional ethics of the South Dakota Board of Nursing as if all of the stockholders of the corporation were partners.

Source: SL 1996, ch 228, § 4; SL 2000, ch 222, § 4.



§ 47-11E-5 Shareholders must be licensed and engaged in practice of nursing.

47-11E-5. Shareholders must be licensed and engaged in practice of nursing. All shareholders of a corporation formed pursuant to § 47-11E-1 shall be persons duly licensed by the South Dakota Board of Nursing to practice nursing in the State of South Dakota and who at all times own their shares in their own right. They shall be individuals who, except for illness, accident, time spent in the armed services, on vacations, and on leaves of absence not to exceed one year, are actively engaged in the practice of nursing in the offices of the corporation.

Source: SL 1996, ch 228, § 5.



§ 47-11E-5.1 Revocable trust as shareholder--Conditions.

47-11E-5.1. Revocable trust as shareholder--Conditions. Notwithstanding any other provisions of this chapter, a revocable trust may be a shareholder in a corporation or limited liability company organized under this chapter, for so long as the grantor of the revocable trust is living and is eligible to be a shareholder of a corporation organized under this chapter. After the death of the grantor, the shares owned by a revocable trust are subject to any divestiture and redemption provisions of this chapter as if the shares were directly owned by the grantor of the trust.

Source: SL 2002, ch 205, § 6.



§ 47-11E-6 Ineligible shareholder to dispose of shares.

47-11E-6. Ineligible shareholder to dispose of shares. Provisions shall be made requiring any shareholder who ceases to be eligible to be a shareholder to dispose of all shares forthwith either to the corporation or to any person having the qualifications prescribed in § 47-11E-5.

Source: SL 1996, ch 228, § 6.



§ 47-11E-7 Qualifications of president, directors and officers.

47-11E-7. Qualifications of president, directors and officers. The president of a corporation formed pursuant to § 47-11E-1 shall be a shareholder and director; and, to the extent possible, all other directors and officers shall be persons having the qualifications prescribed in § 47-11E-5. Lay directors and officers may not exercise any authority whatsoever over professional matters.

Source: SL 1996, ch 228, § 7.



§ 47-11E-8 to 47-11E-12. Repealed.

47-11E-8 to 47-11E-12. Repealed by SL 2005, ch 240, § 8.



§ 47-11E-12.1 Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception.

47-11E-12.1. Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception. An obligation of a professional corporation or limited liability company formed pursuant to chapter 47-11A, 47-11B, 47-11C, 47-11D, 47-11E, 47-13A, or 47-13B, whether arising in contract, tort, or otherwise, is the obligation of the professional corporation or limited liability company and the individual whose act or omission gives rise to the obligation. No shareholder, director, or officer of a professional corporation or member or manager of a limited liability company is personally liable, directly or indirectly, by way of contribution or otherwise, for such obligation based solely on such person's capacity as a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company. This limitation of liability does not extend to amounts owed to the State of South Dakota or its political subdivisions for any taxes, or any penalty or interest on such taxes.

Source: SL 2005, ch 240, § 1.



§ 47-11E-12.2 Amendment of articles of incorporation to be consistent with law.

47-11E-12.2. Amendment of articles of incorporation to be consistent with law. Any professional corporation or limited liability company may amend its articles of incorporation to be consistent with SL 2005, ch 240.

Source: SL 2005, ch 240, § 2.



§ 47-11E-12.3 Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005.

47-11E-12.3. Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005. The repealed provisions contained in SL 2005, ch 240, that limited the liability of a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company by limiting or eliminating the joint and several liability of such person for any act, error, or omission of an employee of the professional corporation or limited liability company by maintaining professional liability insurance meeting certain standards, shall remain in effect for any act, error, or omission, whether arising in contract, tort, or otherwise, occurring before July 1, 2005.

Source: SL 2005, ch 240, § 11.



§ 47-11E-13 Filing of articles of incorporation.

47-11E-13. Filing of articles of incorporation. A copy certified by the secretary of state of the articles of incorporation of any corporation formed pursuant to this chapter shall be filed with the South Dakota Board of Nursing, together with a certified copy of all amendments thereto. At the time of filing the original articles with the Board of Nursing, the corporation shall file a written list of shareholders setting forth the names and addresses of each and a written list containing the names and addresses of all persons who are not shareholders who are employed by the corporation and who are authorized to practice nursing in South Dakota. Within ten days after any change in such shareholders or employees, a written list setting forth the information required by the preceding sentence shall be filed with the Board of Nursing.

Source: SL 1996, ch 228, § 13.



§ 47-11E-14 Corporations not to engage in practice of nursing outside of chapter.

47-11E-14. Corporations not to engage in practice of nursing outside of chapter. Except as provided in this chapter, corporations may not engage in the practice of nursing. Professional service corporations organized and operated in accordance with the provisions of this chapter are not lay agencies within the meaning of the canons of professional ethics.

Source: SL 1996, ch 228, § 14.



§ 47-11E-15 Pension profit sharing, health and accident insurance or welfare plan for employees--Restrictions.

47-11E-15. Pension profit sharing, health and accident insurance or welfare plan for employees--Restrictions. A professional service corporation may adopt a pension profit-sharing (whether cash or deferred), health and accident, insurance, or welfare plan for all or part of its employees including lay employees, if such plan does not require or result in the sharing of specific or identifiable fees with lay employees and any payments made to lay employees or into any such plan in behalf of lay employees are based upon their compensation or length of service, or both, rather than the amount of fees or income received.

Source: SL 1996, ch 228, § 15.



§ 47-11E-16 Standards of professional conduct--Compliance.

47-11E-16. Standards of professional conduct--Compliance. The corporation may not do anything which if done by a nurse employed by it would violate the standards of professional conduct established for such nurse pursuant to law. The corporation shall at all times comply with the standards of professional conduct established by the South Dakota Board of Nursing and the provisions of this chapter.

Source: SL 1996, ch 228, § 16.



§ 47-11E-17 Suspension of corporation or members from practice of nursing.

47-11E-17. Suspension of corporation or members from practice of nursing. The Board of Nursing may suspend or revoke the right of any corporation, or any of its members, to practice nursing, for any of the following reasons:

(1) The revocation or suspension of the license to practice nursing of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(2) Unethical professional conduct on the part of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(3) The death of the last remaining shareholder; or

(4) A violation of any of the provisions of this chapter or the rules promulgated pursuant to this chapter.
Source: SL 1996, ch 228, § 17.



§ 47-11E-18 Standards of professional conduct--Discipline.

47-11E-18. Standards of professional conduct--Discipline. Nothing in this chapter diminishes or changes the obligation of each nurse employed by the corporation to conduct their practice in accordance with the standards of professional conduct promulgated by the South Dakota Board of Nursing. Any nurse who by act or omission causes the corporation to act or fail to act in a way which violates such standards of professional conduct, is personally responsible for such act or omission and is subject to discipline.

Source: SL 1996, ch 228, § 18.



§ 47-11E-19 Effect of act.

47-11E-19. Effect of act. This chapter does not alter any law applicable to the relationship between a nurse furnishing nursing service and a person receiving such service, including liability arising out of such service.

Source: SL 1996, ch 228, § 19.



§ 47-11E-20 Board of Nursing to promulgate rules.

47-11E-20. Board of Nursing to promulgate rules. The Board of Nursing shall promulgate rules pursuant to chapter 1-26 pertaining to:

(1) Filing the original articles of incorporation under § 47-11E-13;

(2) Annual renewal;

(3) Fees; and

(4) Disciplinary proceedings.
Source: SL 1996, ch 228, § 20.






Chapter 11F - Health Care Corporations, Limited Liability Companies And Limited Liability Partnerships

§ 47-11F-1 Definition of terms.

47-11F-1. Definition of terms. Terms used in this chapter mean:

(1) "Authorized licensee," a natural person licensed as a health care professional under Title 36 and entitled to form a professional corporation pursuant to chapters 47-11, 47-11A, 47-11B, 47-11C, 47-11D, and 47-11E;

(2) "Professional employee," an employee of a professional corporation who is an authorized licensee, but not a shareholder of the corporation.
Source: SL 2000, ch 219, § 1.



§ 47-11F-2 Professional corporation defined.

47-11F-2. Professional corporation defined. For the purposes of this chapter, the term, professional corporation, includes a limited liability company organized under chapter 47-34A or a limited liability partnership organized under chapter 48-7. With respect to a limited liability company, references in this chapter to articles of incorporation, by-laws, directors, officers, shareholders, and shares of stock refer to articles of organization, operating agreement, governors, managers, members, and membership interest, respectively. With respect to a limited liability partnership, references in this chapter to articles of incorporation and by-laws refer to partnership agreement, references to directors, officers, and shareholders refer to partners, and references to shares of stock refer to partnership interests.

Source: SL 2000, ch 219, § 2.



§ 47-11F-3 Professional corporations rendering more than one professional service authorized.

47-11F-3. Professional corporations rendering more than one professional service authorized. One or more authorized licensees may form a professional corporation for the purpose of rendering two or more kinds of professional services and services ancillary thereto. A professional corporation may not employ a person who is an authorized licensee unless at least one shareholder of the professional corporation is an authorized licensee of the same profession.

Source: SL 2000, ch 219, § 3.



§ 47-11F-4 Certificates of registration required--Application.

47-11F-4. Certificates of registration required--Application. No professional corporation may provide any professional service or ancillary service without a certificate of registration from the licensing board of each category of licensee who is a shareholder. An application for such registration shall be made to the applicable boards in writing and shall contain the name and address of the corporation, the information required in § 47-11F-10, and such other information as may be required by each licensing board.

Source: SL 2000, ch 219, § 4.



§ 47-11F-5 Action upon application--Duration of certificate.

47-11F-5. Action upon application--Duration of certificate. Upon receipt of an application made pursuant to § 47-11F-4, each licensing board shall investigate the proposed professional corporation. If the board finds that the shareholders and professional employees within its jurisdiction are properly licensed and have no disciplinary action pending before the board and if it appears that the corporation will be conducted in compliance with the law and rules of the board, the board shall issue an annually renewable certificate of registration upon payment of a registration fee in an amount to be established by rule pursuant to chapter 1-26. The application for renewal of a certificate of registration must report any change in status of the corporation or its shareholders. The corporation shall promptly report to any licensing board having jurisdiction the occurrence of any event mentioned in subdivisions 47-11F-8(1), (2), and (3).

Source: SL 2000, ch 219, § 5.



§ 47-11F-6 Posting of certificate required.

47-11F-6. Posting of certificate required. The certificate of registration issued pursuant to § 47-11F-5 shall be conspicuously posted upon the premises to which it is applicable.

Source: SL 2000, ch 219, § 6.



§ 47-11F-7 Amending certificate upon change of location or ownership--Certificates not assignable.

47-11F-7. Amending certificate upon change of location or ownership--Certificates not assignable. An application for an amended certificate of registration shall be filed with any boards having jurisdiction of the professional corporation any time the location or ownership of the professional corporation changes. The respective boards shall investigate the corporation to determine whether it continues to meet the requirements of this chapter. Certificates of registration are not assignable.

Source: SL 2000, ch 219, § 7.



§ 47-11F-8 Suspension or revocation of certificate--Grounds.

47-11F-8. Suspension or revocation of certificate--Grounds. Any licensing board having jurisdiction over a professional corporation may suspend or revoke the certificate of registration issued under this chapter for any of the following reasons:

(1) The revocation or suspension of the license to practice of any shareholder or professional employee not promptly removed or discharged by the corporation;

(2) Unprofessional conduct by any shareholder or professional employee not promptly removed or discharged by the corporation;

(3) The death of the last remaining shareholder; or

(4) Upon a finding that the certificate holder has failed to comply with the provisions of this chapter or rules prescribed by any licensing board having jurisdiction over the certificate holder.
Source: SL 2000, ch 219, § 8.



§ 47-11F-9 Notice and hearing required--Appeal--Certain situations where prior notice and hearing not required.

47-11F-9. Notice and hearing required--Appeal--Certain situations where prior notice and hearing not required. Before any certificate of registration is suspended or revoked, the holder is entitled to a hearing pursuant to chapter 1-26 before the board or boards having jurisdiction. The hearing may be held jointly by the boards, but each board shall render its own decision. Any party to such a hearing is entitled to appeal pursuant to chapter 1-26. If any licensing board finds that the suspension or revocation is necessary to protect the public health, safety, or welfare or because willful acts are involved, it may dispense with the requirement of prior notice and hearing. However, the professional corporation shall have a seasonable hearing after any such suspension or revocation.

Source: SL 2000, ch 219, § 9.



§ 47-11F-10 Additional information required in forming, organizing, or registration documents.

47-11F-10. Additional information required in forming, organizing, or registration documents. In addition to providing the information required by the South Dakota Business Corporation Act, the following information is also required in the forming documents of a professional corporation, the organizing documents of a limited liability company, or the registration documents of a limited liability partnership:

(1) The name of the corporation, limited liability company, or limited liability partnership;

(2) The purpose of the corporation, limited liability company, or limited liability partnership;

(3) A statement that the shareholders of the corporation, members of the limited liability company, or partners in a limited liability partnership may only be professional persons licensed to render the kind of professional service that fit the purpose of the corporation, limited liability company, or limited liability partnership; and

(4) A statement that the officers and directors of a corporation, the governors and managers of a limited liability company, and the partners of a limited liability partnership, must be professional persons licensed to render the kind of professional services that fit the purpose of the corporation, limited liability company, or limited liability partnership.
Source: SL 2000, ch 219, § 10.



§ 47-11F-11 Corporate name.

47-11F-11. Corporate name. The corporate name of a corporation formed pursuant to this chapter shall end with the words, Professional Corporation, or the abbreviation, P.C., or the word, Limited, or the abbreviation, Ltd. The name of any limited liability company shall end with the words, Professional Limited Liability Company, or the abbreviation, P.L.L.C., or the words, Limited Liability Company, or the abbreviation, L.L.C. The name of any limited liability partnership shall end with the words, Professional Limited Liability Partnership, or the abbreviation, P.L.L.P., or the words, Limited Liability Partnership, or the abbreviation, L.L.P.

Source: SL 2000, ch 219, § 11.



§ 47-11F-12 Ownership of property--Investment of funds.

47-11F-12. Ownership of property--Investment of funds. A professional corporation may own real and personal property necessary or appropriate for rendering professional service and may invest its funds in real estate, mortgages, stocks, bonds, or any other type of investment.

Source: SL 2000, ch 219, § 12.



§ 47-11F-13 Professional practice or service without license not permitted.

47-11F-13. Professional practice or service without license not permitted. This chapter does not authorize an individual to practice any profession, or furnish any professional service, for which the individual is not licensed.

Source: SL 2000, ch 219, § 13.



§ 47-11F-14 Exercise of powers accorded by governing law--Conditions.

47-11F-14. Exercise of powers accorded by governing law--Conditions. A professional corporation may exercise any powers accorded it by its generally applicable governing law, so long as the professional corporation exercises those powers solely to provide the pertinent professional services or to accomplish tasks ancillary to providing those services.

Source: SL 2000, ch 219, § 14.



§ 47-11F-15 Corporate policies and actions to adhere to standards of professional conduct--Violations reported to licensing board--Board to have access to records.

47-11F-15. Corporate policies and actions to adhere to standards of professional conduct--Violations reported to licensing board--Board to have access to records. No professional corporation may adopt, implement, or follow a policy, procedure, or practice, which would give any licensing board having jurisdiction grounds for disciplinary action, cause a violation of professional ethics, or cause a violation of the professional duty to use due care, against a shareholder or professional employee who follows, agrees to, or acquiesces in the policy, procedure, or practice. Any licensing board having jurisdiction shall be notified of any practice or policy adopted by the professional corporation that violates any provision of this chapter. Any dissension or deadlock resulting in a corporate policy or action violating the terms of this chapter shall be reported to any licensing board having jurisdiction. Any licensing board having jurisdiction shall have access to any business records and any patient records relevant to the actions of its respective licensee.

Source: SL 2000, ch 219, § 15.



§ 47-11F-16 Relationship between health care provider and patient unaffected.

47-11F-16. Relationship between health care provider and patient unaffected. This chapter does not alter any law applicable to the relationship between a professional licensee furnishing health care services and the person receiving those services, including liability arising out of those services. To the extent required by the licensing law governing any authorized licensee or professional employee, the corporation shall comply with the provisions of such law relevant to the maintenance of professional liability insurance for those affected health care professionals employed by the corporation.

Source: SL 2000, ch 219, § 16.



§ 47-11F-17 Confidentiality of patient records.

47-11F-17. Confidentiality of patient records. Patient records shall be kept strictly confidential. No provision of this chapter, including interdisciplinary access to patient records by any stockholder, professional employee, or any employee of a professional corporation, constitutes a waiver of any privilege on confidential communications which otherwise exists under any provision of the law of this state.

Source: SL 2000, ch 219, § 17.



§ 47-11F-18 Licensing boards to promulgate rules to implement chapter.

47-11F-18. Licensing boards to promulgate rules to implement chapter. The licensing boards having jurisdiction over professional corporations authorized in chapters 47-11, 47-11A, 47-11B, 47-11C, 47-11D, and 47-11E are authorized to promulgate rules pursuant to chapter 1-26 to implement the provisions of this chapter, including the following provisions:

(1) Definition of terms;

(2) Applications for registration and renewed registration as provided by §§ 47-11F-4 and 47-11F-5;

(3) Procedure for investigations as provided by §§ 47-11F-5 and 47-11F-15;

(4) Standards for hearings and summary suspension or revocation as provided by § 47-11F-9; and

(5) Interboard consultation and hearings as provided by §§ 47-11F-4, 47-11F-5, 47-11F-7, 47-11F-9, and 47-11F-15.
Source: SL 2000, ch 219, § 18.



§ 47-11F-19 Insurance title unaffected.

47-11F-19. Insurance title unaffected. The provisions of this chapter do not affect or preempt any requirements contained in Title 58.

Source: SL 2000, ch 219, § 19.






Chapter 12 - Dental Corporations

§ 47-12-1 Dentists authorized to form business entities.

47-12-1. Dentists authorized to form business entities. One or more dentists licensed pursuant to chapter 36-6A may associate to form a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership, registered to do business in this state, to own, operate, and maintain an establishment for the study, diagnosis, and treatment of dental ailments and injuries, to promote dental and scientific research and knowledge, and for any other purpose incident or necessary thereto.

Source: SL 1963, ch 35, § 2; SL 1970, ch 255, § 1; SL 1993, ch 344, § 39N; SL 2017, ch 194, § 1.



§ 47-12-1.1 , 47-12-2. Repealed.

47-12-1.1, 47-12-2. Repealed by SL 2017, ch 194, §§ 2, 3.



§ 47-12-3 Only dentists or qualified entities to have ownership or control of entity.

47-12-3. Only dentists or qualified entities to have ownership or control of entity. Each director, manager, member, partner, and shareholder of an entity subject to this chapter shall be a dentist licensed pursuant to chapter 36-6A or a qualified entity. No person other than a licensed dentist or a qualified entity may have any part in the ownership or control of an entity subject to this chapter, nor may any proxy to vote any shares of such entity be given to a person who is not so licensed.

For purposes of this chapter, the term, qualified entity, means any entity subject to this chapter that meets all of the following standards:

(1) Each director, manager, member, partner, and shareholder of the entity shall be a dentist licensed under chapter 36-6A;

(2) The entity is registered to do business in this state; and

(3) The entity has a certificate of registration under this chapter from the State Board of Dentistry.
Source: SL 1963, ch 35, § 14; SL 1970, ch 255, § 3; SL 2017, ch 194, § 4.



§ 47-12-3.1 Revocable trust as shareholder, member, or partner--Conditions.

47-12-3.1. Revocable trust as shareholder, member, or partner--Conditions. Notwithstanding any other provisions of this chapter, a revocable trust may be a shareholder in a corporation, a member in a limited liability company, or a partner in a limited partnership, a limited liability limited partnership, or a limited liability partnership subject to this chapter, for so long as the grantor of the revocable trust is living and is a licensed dentist pursuant to chapter 36-6A.

Source: SL 2002, ch 205, § 7; SL 2017, ch 194, § 5.



§ 47-12-4 to 47-12-6. Repealed.

47-12-4 to 47-12-6. Repealed by SL 2017, ch 194, §§ 6 to 8.



§ 47-12-7 Certificate of registration required--Unprofessional or dishonorable conduct.

47-12-7. Certificate of registration required--Unprofessional or dishonorable conduct. No entity subject to this chapter may open, operate, or maintain an establishment for any of the purposes set forth in § 47-12-1 without a certificate of registration from the State Board of Dentistry. It is unprofessional or dishonorable conduct under § 36-6A-59.1 to maintain or operate an entity subject to this chapter without a certificate of registration.

Source: SL 1963, ch 35, § 5; SL 2017, ch 194, § 9.



§ 47-12-8 Contents of application for registration--Acceptance or denial--Certificate not assignable--Posting--Change in location.

47-12-8. Contents of application for registration--Acceptance or denial--Certificate not assignable--Posting--Change in location. An application for registration shall contain the name, address, state of organization, employer identification number of the entity, and such other information as may be required by the State Board of Dentistry. Upon receipt of an application for registration and a registration fee of one hundred dollars, the board shall issue a certificate of registration if the board finds that each director, manager, member, partner, and shareholder is licensed as a dentist pursuant to chapter 36-6A or is a qualified entity, if no disciplinary action is pending before the board, or any other state dental board, against any of them, and if it appears the entity has been compliant with law and the regulations of the board. The board may deny an application for registration for failure to meet the requirements of this chapter or any rule promulgated thereunder. If the board denies an application for a certificate of registration, the entity whose application has been denied shall be afforded an opportunity for hearing pursuant to chapter 1-26.

No certificate of registration is assignable. The certificate of registration shall be conspicuously posted at the premises to which it is applicable. Each certificate holder shall notify the board within ten days of a change in the location of the registered entity.

Source: SL 1963, ch 35, § 5; SL 1970, ch 255, § 4; SL 2017, ch 194, § 10.



§ 47-12-9 to 47-12-11. Repealed.

47-12-9 to 47-12-11. Repealed by SL 2017, ch 194, §§ 11 to 13.



§ 47-12-12 Annual renewal of certificate--Conditions.

47-12-12. Annual renewal of certificate--Conditions. Each entity subject to this chapter shall annually submit, on or before July first, an application for renewal of its certificate of registration which shall contain the information required by the State Board of Dentistry. Upon application of the entity, accompanied by a renewal fee of twenty-five dollars, the board shall renew the certificate of registration if the board finds the entity has complied with the provisions of this chapter and the regulations prescribed by the board. If a certificate of registration is not renewed on or before July first, the entity's registration under this chapter is automatically suspended until the entity complies with the requirements of this section.

Source: SL 1963, ch 35, § 6; SL 1970, ch 255, § 5; SL 2017, ch 194, § 14.



§ 47-12-13 Condition, limitation, suspension, or revocation of certificate--Grounds--Opportunity for hearing.

47-12-13. Condition, limitation, suspension, or revocation of certificate--Grounds--Opportunity for hearing. The State Board of Dentistry may place a condition, limit, suspend, or revoke any certificate of registration for any of the following reasons:

(1) The revocation or suspension of the license to practice dentistry of any officer, director, manager, member, partner, shareholder, or employee not promptly removed or discharged by the entity;

(2) Unethical professional conduct, professional incompetence, or unprofessional or dishonorable conduct under chapter 36-6A on the part of any officer, director, manager, member, partner, shareholder, or employee not promptly removed or discharged by the entity;

(3) The death of the last remaining licensed member, partner, or shareholder; or

(4) Upon finding that the certificate holder failed to comply with the provisions of this chapter or the regulations prescribed by the board.

If the board places on condition, limits, suspends, or revokes a certificate of registration, the affected entity shall be afforded an opportunity for hearing pursuant to chapter 1-26.

Source: SL 1963, ch 35, § 10; SL 2017, ch 194, § 15.



§ 47-12-14 Hearings--Appeal.

47-12-14. Hearings--Appeal. Each hearing and other proceeding under this chapter shall be conducted in accordance with chapter 1-26. Any final decision of the State Board of Dentistry under § 47-12-8 or 47-12-13 may be appealed to circuit court in accordance with chapter 1-26 within thirty days. Prior to taking any appeal to circuit court, the entity shall first exhaust all available remedies under this chapter and chapter 1-26. Notice of appeal to circuit court shall be served upon the board by service upon the secretary of state, as registered agent for the board under this chapter, an attested copy thereof within thirty days after the board has notified the appellant of its decision.

Source: SL 1963, ch 35, § 11; SL 2017, ch 194, § 16.



§ 47-12-15 , 47-12-16. Repealed.

47-12-15, 47-12-16. Repealed by SL 2017, ch 194, §§ 17, 18.



§ 47-12-17 Dentist-patient relationship unaffected.

47-12-17. Dentist-patient relationship unaffected. This chapter does not alter any law applicable to the relationship between a dentist furnishing dental service and a person receiving such service, including liability arising out of such service.

Source: SL 1963, ch 35, § 15.



§ 47-12-18 Repealed.

47-12-18. Repealed by SL 2017, ch 194, § 19.



§ 47-12-19 Severability and saving clause.

47-12-19. Severability and saving clause. If any provision of this chapter or the application thereof to any person or circumstances is invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1963, ch 35, § 19.



§ 47-12-20 Conflict with chapter 36-6A.

47-12-20. Conflict with chapter 36-6A. If any provision of this chapter conflicts with chapter 36-6A, the provisions of chapter 36-6A shall take precedence.

Source: SL 1963, ch 35, § 3; SL 1971, ch 213, § 41; SL 2017, ch 194, § 20.



§ 47-12-21 Citation of chapter.

47-12-21. Citation of chapter. This chapter may be cited as "The Dental Corporation Act."

Source: SL 1963, ch 35, § 1.






Chapter 13 - Veterinary Corporations

§ 47-13-1 Veterinary corporations authorized--Formation and purposes of corporation--Limited liability companies authorized.

47-13-1. Veterinary corporations authorized--Formation and purposes of corporation--Limited liability companies authorized. One or more persons licensed pursuant to chapter 36-12, hereinafter referred to as the Veterinary Practice Act, may associate to form a corporation, pursuant to the provisions of law pertaining to private corporations to own, operate, and maintain an establishment for the study, diagnosis, and treatment for the prevention, cure, or relief of a pain, deformity, wound, fracture, body injury, or physical condition or disability of animals and to promote scientific research and knowledge of the same; and for any other purpose incident or necessary thereto; provided such diagnosis and treatment may be given by employees of the corporation only if they are licensed pursuant to the Veterinary Practice Act.

Persons licensed pursuant to the Veterinary Practice Act may associate to form a limited liability company pursuant to the provisions of law pertaining to limited liability companies to own, operate, and maintain an establishment for the study, diagnosis, cure, or relief of a pain, deformity, wound, fracture, body injury, or physical conditions or disability of animals and to promote scientific research and knowledge of the same; and for any other purpose incident or necessary thereto; provided such diagnosis and treatment may be given by employees of the limited liability company only if they are licensed pursuant to the Veterinary Practice Act.

Source: SL 1964, ch 20, § 2; SL 1973, ch 282; SL 1993, ch 344, § 39R.



§ 47-13-1.1 Definition of terms.

47-13-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Articles of incorporation," includes the articles of organization of a limited liability company;

(2) "Corporation," both corporations under the South Dakota Business Corporations Act and limited liability companies under the South Dakota Limited Liability Company Act;

(3) "Director" or "officer," includes any manager of a limited liability company or the members of a limited liability company that does not have managers;

(4) "Incorporation," includes the members of a limited liability company;

(5) "Shareholders," includes the members of a limited liability company;

(6) "Shares" or "stock," includes membership interests in a limited liability company.
Source: SL 1993, ch 344, § 39S.



§ 47-13-2 Corporate name.

47-13-2. Corporate name. The corporate name shall end with the word "chartered," or, the word "limited," or the abbreviation "Ltd.," or the words "professional association," or the abbreviation "P.C." Corporations that were utilizing the designation "P.A." on July 1, 1974, but no others, may continue to use that designation. The name of a limited liability company shall contain the words "professional limited liability company" or the abbreviation "Prof. L.L.C."

Source: SL 1964, ch 20, § 4; SL 1974, ch 295, § 1; SL 1993, ch 344, § 39T.



§ 47-13-3 Veterinary license required for all officers, directors, and shareholders.

47-13-3. Veterinary license required for all officers, directors, and shareholders. All of the officers, directors, and shareholders of a corporation subject to this chapter shall at all times be persons licensed pursuant to the Veterinary Practice Act. No person who is not so licensed shall have any part in the ownership, or control of such corporation, nor may any proxy to vote any shares of such corporation be given to a person who is not so licensed.

Source: SL 1964, ch 20, § 14.



§ 47-13-3.1 Revocable trust as shareholder--Conditions.

47-13-3.1. Revocable trust as shareholder--Conditions. Notwithstanding any other provisions of this chapter, a revocable trust may be a shareholder in a corporation or limited liability company organized under this chapter, for so long as the grantor of the revocable trust is living and is eligible to be a shareholder of a corporation organized under this chapter. After the death of the grantor, the shares owned by a revocable trust are subject to any divestiture and redemption provisions of this chapter as if the shares were directly owned by the grantor of the trust.

Source: SL 2002, ch 205, § 8.



§ 47-13-4 Death of shareholder--Computation of book value.

47-13-4. Death of shareholder--Computation of book value. If the articles of incorporation or bylaws of a corporation subject to this chapter fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder or a shareholder no longer qualified to own shares in the corporation, the price for such shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the regular method of accounting used by the corporation.

Source: SL 1964, ch 20, § 17.



§ 47-13-5 Contracts for personal services with licensed persons.

47-13-5. Contracts for personal services with licensed persons. Notwithstanding any provision of statute to the contrary any veterinary corporation licensed under this chapter may enter into contracts for personal services with persons licensed pursuant to the Veterinary Practice Act for such duration as is agreed to between the parties.

Source: SL 1964, ch 20, § 14.



§ 47-13-6 Employees subject to Veterinary Practice Act.

47-13-6. Employees subject to Veterinary Practice Act. Each individual employee licensed pursuant to the Veterinary Practice Act who is employed by a corporation subject to this chapter shall remain subject to reprimand or discipline for his conduct under the provisions of the Veterinary Practice Act.

Source: SL 1964, ch 20, § 16.



§ 47-13-7 Certificate of registration required--Application for certificate--Contents.

47-13-7. Certificate of registration required--Application for certificate--Contents. No corporation shall open, operate, or maintain an establishment for any of the purposes set forth in § 47-13-1 without a certificate of registration from the Board of Veterinary Medical Examiners, hereinafter referred to as the board. Application for such registration shall be made to said board in writing and shall contain the name and address of the corporation and such other information as may be required by the board.

Source: SL 1964, ch 20, § 5.



§ 47-13-8 Action on application--Conditions to issuance of certificate--Duration of certificate.

47-13-8. Action on application--Conditions to issuance of certificate--Duration of certificate. Upon receipt of an application under § 47-13-7, the Board of Veterinary Medical Examiners shall make an investigation of the corporation. If the board finds that the incorporators, officers, directors, and shareholders are each licensed pursuant to the Veterinary Practice Act and if no disciplinary action is pending before the board against any of them, and if it appears that the corporation will be conducted in compliance with law and the regulations of the board, the board shall issue, upon payment of a registration fee of fifty dollars, a certificate of registration which shall remain effective until January first following the date of such registration.

Source: SL 1964, ch 20, § 5.



§ 47-13-9 Posting of certificate required.

47-13-9. Posting of certificate required. The certificate of registration shall be conspicuously posted upon the premises to which it is applicable.

Source: SL 1964, ch 20, § 7.



§ 47-13-10 Amending certificate upon change of location.

47-13-10. Amending certificate upon change of location. In the event of a change of location of the registered establishment, the Board of Veterinary Medical Examiners, in accordance with its regulations, shall amend the certificate of registration so that it shall apply to the new location.

Source: SL 1964, ch 20, § 8.



§ 47-13-11 Certificate not assignable.

47-13-11. Certificate not assignable. No certificate of registration shall be assignable.

Source: SL 1964, ch 20, § 9.



§ 47-13-12 Annual renewal of certificate--Conditions.

47-13-12. Annual renewal of certificate--Conditions. Upon written application of the holder, accompanied by a fee of ten dollars, the Board of Veterinary Medical Examiners shall annually renew the certificate of registration if the board finds that the corporation has complied with its regulations and the provisions of this chapter.

Source: SL 1964, ch 20, § 6.



§ 47-13-13 Suspension or revocation of certificate--Grounds.

47-13-13. Suspension or revocation of certificate--Grounds. The Board of Veterinary Medical Examiners may suspend or revoke any certificate of registration for any of the following reasons:

(1) The revocation or suspension of the license to practice veterinary medicine of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(2) Unethical professional conduct on the part of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(3) The death of the last remaining shareholder; or

(4) Upon finding that the holder of a certificate has failed to comply with the provisions of this chapter or the regulations prescribed by the board.
Source: SL 1964, ch 20, § 10.



§ 47-13-14 Notice and hearing required--Contents of notice.

47-13-14. Notice and hearing required--Contents of notice. Before any certificate of registration is suspended or revoked, the holder shall be given written notice of the proposed action and the reasons therefor, and shall be given a public hearing by the Board of Veterinary Medical Examiners with the right to produce testimony concerning the charges made. The notice shall also state the place and date of the hearing which shall be at least five days after service of said notice.

Source: SL 1964, ch 20, § 11.



§ 47-13-15 Appeal from denial of certificate--Power of court on appeal.

47-13-15. Appeal from denial of certificate--Power of court on appeal. Any corporation whose application for a certificate of registration has been denied or whose registration has been suspended or revoked may, within thirty days after notice of such action by the Board of Veterinary Medical Examiners, appeal to the circuit court for the county where such corporation has its principal place of business. The court shall inquire into the cause of the board's action and may affirm, or reverse such decision and order a further hearing by the board, or may order the board to grant appellant a certificate of registration.

Source: SL 1964, ch 20, § 12.



§ 47-13-16 Service of notice of appeal.

47-13-16. Service of notice of appeal. Notice of appeal shall be served upon any member of the Board of Veterinary Medical Examiners by leaving with such member, or at his usual place of abode, an attested copy thereof within thirty days after the board has notified such appellant of its decision.

Source: SL 1964, ch 20, § 13.



§ 47-13-17 Veterinary-customer relationship unaffected.

47-13-17. Veterinary-customer relationship unaffected. This chapter does not alter any law applicable to the relationship between a veterinary and a person for whom services are rendered, including liability arising out of such service.

Source: SL 1964, ch 20, § 15.



§ 47-13-18 Private corporations law as applicable.

47-13-18. Private corporations law as applicable. The provisions of the law governing private corporations shall be applicable to corporations formed under this chapter, including their organization, and they shall enjoy the powers and privileges and be subject to the duties, restrictions, and liabilities of other corporations, except so far as the same may be limited or enlarged by this chapter.

Source: SL 1964, ch 20, § 3.



§ 47-13-19 Severability and saving clause.

47-13-19. Severability and saving clause. If any provision of this chapter or the application thereof to any person or circumstances is invalid, such invalidity shall not affect other provisions or application of this chapter which can be given effect without the invalid provisions or application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1964, ch 20, § 18.



§ 47-13-20 Conflict with Veterinary Practice Act.

47-13-20. Conflict with Veterinary Practice Act. If any provision of this chapter conflicts with the Veterinary Practice Act this chapter shall take precedence.

Source: SL 1964, ch 20, § 3.



§ 47-13-21 Citation of chapter.

47-13-21. Citation of chapter. This chapter may be cited as "The Veterinary Corporation Act."

Source: SL 1964, ch 20, § 1.






Chapter 13A - Professional Corporations For The Practice Of Law

§ 47-13A-1 Professional corporations for practice of law authorized--Limited liability company.

47-13A-1. Professional corporations for practice of law authorized--Limited liability company. One or more lawyers licensed pursuant to chapter 16-16 may form professional service corporations for the practice of law under §§ 47-1A-101 to 47-1A-863.3, inclusive, §§47-1A-1401 to 47-1A-1440, inclusive, and §§ 47-1A-1601 to 47-1A-1621.3, inclusive, or may form limited liability companies under the South Dakota Limited Liability Company Act, providing that such corporations and limited liability companies are organized and operated in accordance with the provisions of this chapter. In any corporation formed under this chapter one or more persons may act as the sole stockholders, directors or officers of such corporation. However, any limited liability company formed under this chapter shall comply with the South Dakota Limited Liability Act, as amended.

Source: SL 1968, ch 10, § 1; SL 1973, ch 283; SL 1993, ch 344, § 39U; SL 2005, ch 202, § 4.



§ 47-13A-1.1 Definition of terms.

47-13A-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Articles of incorporation," includes the articles of organization of a limited liability company;

(2) "Corporation," both corporations under the South Dakota Business Corporations Act and limited liability companies under the South Dakota Limited Liability Company Act;

(3) "Director" or "officer," includes any manager of a limited liability company or the members of a limited liability company that does not have managers;

(4) "Incorporation," includes the members of a limited liability company;

(5) "Shareholders," includes the members of a limited liability company;

(6) "Shares" or "stock," includes membership interests in a limited liability company.
Source: SL 1993, ch 344, § 39V.



§ 47-13A-2 Contents of articles of incorporation.

47-13A-2. Contents of articles of incorporation. The articles of incorporation of such corporations shall contain provisions complying with the following requirements:

(1) The name of a corporation shall contain the words "professional company" or "professional corporation" or abbreviations thereof, such as "Prof. Co.," or "Prof. Corp." or "P.C." The name of a limited liability company shall contain the words "professional limited liability company" or the abbreviation "Prof. L.L.C." In addition, the name of the corporation shall always meet the ethical standards established for the names of law firms by the Rules of Professional Conduct of the Supreme Court of South Dakota as if all of the stockholders of the corporation were partners.

(2) The corporation shall be organized solely for the purpose of conducting the practice of law only through persons qualified to practice law in the State of South Dakota.

(3) The corporation may exercise the powers and privileges conferred upon corporations by the laws of the State of South Dakota only in furtherance of and subject to its corporate purpose.

(4) All shareholders of the corporation shall be persons duly licensed by the Supreme Court of the State of South Dakota to practice law in the State of South Dakota, and who at all times own their shares in their own right. They shall be individuals who, except for illness, accident, time spent in the armed services, on vacations, and on leaves of absence not to exceed one year, are actively engaged in the practice of law in the offices of the corporation.

(5) Provisions shall be made requiring any shareholder who ceases to be eligible to be a shareholder to dispose of all his shares forthwith either to the corporation or to any person having the qualifications prescribed in subdivision (4) above.

(6) The president shall be a shareholder and a director, and to the extent possible all other directors and officers shall be persons having the qualifications prescribed in subdivision (4) above. Lay directors and officers shall not exercise any authority whatsoever over professional matters.

(7) Repealed by SL 2005, ch 240, § 9.
Source: SL 1968, ch 10, § 1; SL 1989, ch 30, § 76; SL 1993, ch 344, § 39W; SL 2005, ch 240, § 9.



§ 47-13A-2.1 Revocable trust as shareholder--Conditions.

47-13A-2.1. Revocable trust as shareholder--Conditions. Notwithstanding any other provisions of this chapter, a revocable trust may be a shareholder in a corporation or limited liability company organized under this chapter, for so long as the grantor of the revocable trust is living and is eligible to be a shareholder of a corporation organized under this chapter. After the death of the grantor, the shares owned by a revocable trust are subject to any divestiture and redemption provisions of this chapter as if the shares were directly owned by the grantor of the trust.

Source: SL 2002, ch 205, § 9.



§ 47-13A-2.2 Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception.

47-13A-2.2. Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception. An obligation of a professional corporation or limited liability company formed pursuant to chapter 47-11A, 47-11B, 47-11C, 47-11D, 47-11E, 47-13A, or 47-13B, whether arising in contract, tort, or otherwise, is the obligation of the professional corporation or limited liability company and the individual whose act or omission gives rise to the obligation. No shareholder, director, or officer of a professional corporation or member or manager of a limited liability company is personally liable, directly or indirectly, by way of contribution or otherwise, for such obligation based solely on such person's capacity as a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company. This limitation of liability does not extend to amounts owed to the State of South Dakota or its political subdivisions for any taxes, or any penalty or interest on such taxes.

Source: SL 2005, ch 240, § 1.



§ 47-13A-2.3 Amendment of articles of incorporation to be consistent with law.

47-13A-2.3. Amendment of articles of incorporation to be consistent with law. Any professional corporation or limited liability company may amend its articles of incorporation to be consistent with SL 2005, ch 240.

Source: SL 2005, ch 240, § 2.



§ 47-13A-2.4 Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005.

47-13A-2.4. Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005. The repealed provisions contained in SL 2005, ch 240, that limited the liability of a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company by limiting or eliminating the joint and several liability of such person for any act, error, or omission of an employee of the professional corporation or limited liability company by maintaining professional liability insurance meeting certain standards, shall remain in effect for any act, error, or omission, whether arising in contract, tort, or otherwise, occurring before July 1, 2005.

Source: SL 2005, ch 240, § 11.



§ 47-13A-3 Certified copy of articles and amendments filed with Supreme Court clerk.

47-13A-3. Certified copy of articles and amendments filed with Supreme Court clerk. A copy certified by the secretary of state of the articles of incorporation of any corporation formed pursuant to this chapter shall be filed with the clerk of the Supreme Court of South Dakota, together with a certified copy of all amendments thereto.

Source: SL 1968, ch 10, § 2.



§ 47-13A-4 List of shareholders and employees filed with Supreme Court clerk.

47-13A-4. List of shareholders and employees filed with Supreme Court clerk. At the time of filing the original articles with the clerk of the Supreme Court, the corporation shall file with him a written list of shareholders setting forth the names and addresses of each and a written list containing the names and addresses of all persons who are not shareholders who are employed by the corporation and who are authorized to practice law in South Dakota. Within ten days after any change in such shareholders or employees, a written list setting forth the information required by the preceding sentence shall be filed with the said clerk.

Source: SL 1968, ch 10, § 2.



§ 47-13A-5 Corporation's violation of standards of professional conduct and rules of court prohibited--Compliance with standards and provisions of chapter.

47-13A-5. Corporation's violation of standards of professional conduct and rules of court prohibited--Compliance with standards and provisions of chapter. The corporation shall do nothing which if done by an attorney employed by it would violate the standards of professional conduct established for such attorney pursuant to law, including rules of court. The corporation shall at all times comply with the standards of professional conduct established by the Supreme Court of South Dakota and the provisions of this chapter.

Source: SL 1968, ch 10, § 2; SL 1969, ch 18.



§ 47-13A-6 Violation as grounds for termination or suspension of right to practice law.

47-13A-6. Violation as grounds for termination or suspension of right to practice law. Any violation of this chapter by the corporation shall be grounds for the Supreme Court to terminate or suspend its, or any of its members' right to practice law.

Source: SL 1968, ch 10, § 2; SL 1969, ch 18.



§ 47-13A-7 Attorneys employed by corporation subject to standards of professional conduct--Personal liability.

47-13A-7. Attorneys employed by corporation subject to standards of professional conduct--Personal liability. Nothing in this chapter shall be deemed to diminish or change the obligation of each attorney employed by the corporation to conduct his practice in accordance with the standards of professional conduct promulgated by the State Bar of South Dakota or by the Supreme Court of South Dakota; any attorney who by act or omission causes the corporation to act or fail to act in a way which violates such standards of professional conduct, including any provision of this rule, shall be deemed personally responsible for such act or omission and shall be subject to discipline therefor.

Source: SL 1968, ch 10, § 2.



§ 47-13A-8 Attorney-client privilege unaffected.

47-13A-8. Attorney-client privilege unaffected. Nothing in this chapter shall be deemed to modify the attorney-client privilege established by the Legislature and any comparable common law privilege.

Source: SL 1968, ch 10, § 2.



§ 47-13A-9 Adoption of pension, profit-sharing, and insurance plans authorized.

47-13A-9. Adoption of pension, profit-sharing, and insurance plans authorized. A professional service corporation may adopt a pension, profit-sharing (whether cash or deferred), health and accident, insurance, or welfare plan for all or part of its employees including lay employees, providing that such plan does not require or result in the sharing of specific or identifiable fees with lay employees and any payments made to lay employees or into any such plan in behalf of lay employees are based upon their compensation or length of service, or both, rather than the amount of fees or income received.

Source: SL 1968, ch 10, § 3.



§ 47-13A-10 Practice of law by corporations prohibited--Professional service corporations not deemed to be lay agencies.

47-13A-10. Practice of law by corporations prohibited--Professional service corporations not deemed to be lay agencies. Except as provided in this chapter, corporations may not engage in the practice of law. Professional service corporations organized and operated in accordance with the provisions of this chapter may not be deemed lay agencies within the meaning of the Rules of Professional Conduct.

Source: SL 1968, ch 10, § 4; SL 1989, ch 30, §§ 52, 76A.






Chapter 13B - Professional Corporations For The Practice Of Public Accounting

§ 47-13B-1 Formation of corporations or limited liability companies authorized.

47-13B-1. Formation of corporations or limited liability companies authorized. Public accountants may form professional service corporations or limited liability companies for the practice of public accounting under the South Dakota Business Corporation Act as amended, or the South Dakota Limited Liability Act as amended, respectively, providing that such corporations and limited liability companies are organized and operated in accordance with the provisions of this chapter.

Source: SL 1971, ch 260, § 1; SL 1993, ch 344, § 39Y.



§ 47-13B-1.1 Definition of terms.

47-13B-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Articles of incorporation," includes the articles of organization of a limited liability company;

(2) "Corporation," both corporations under the South Dakota Business Corporations Act and limited liability companies under the South Dakota Limited Liability Company Act;

(3) "Director" or "officer," includes any manager of a limited liability company or the members of a limited liability company that does not have managers;

(4) "Incorporation," includes the members of a limited liability company;

(5) "Shareholders," includes the members of a limited liability company;

(6) "Shares" or "stock," includes membership interests in a limited liability company.
Source: SL 1993, ch 344, § 39Z.



§ 47-13B-2 Purpose of corporation.

47-13B-2. Purpose of corporation. The corporation shall be organized solely for the purpose of conducting the practice of accountancy.

Source: SL 1971, ch 260, § 1 (2); SL 2002, ch 179, § 71.



§ 47-13B-3 Powers exercised only for authorized purpose--Incompatible services prohibited.

47-13B-3. Powers exercised only for authorized purpose--Incompatible services prohibited. The corporation may exercise the powers and privileges conferred upon corporations by the laws of the State of South Dakota only in furtherance of and subject to its corporate purpose, the practice of accountancy in the State of South Dakota, and shall not provide services that are incompatible with the practice of public accountancy.

Source: SL 1971, ch 260, § 1 (3).



§ 47-13B-4 Name of corporation.

47-13B-4. Name of corporation. The name of the corporation shall contain words "professional company," or "professional corporation" or abbreviations thereof, such as "Prof. Co.," "Prof. Corp.," "Incorporated," "Corporation," "Corp.," "Association," "Ltd.," "Chartered," or "Inc." The name of a limited liability company shall contain the words "professional limited liability company" or the abbreviation "Prof. L.L.C." In addition, any name of a corporation or limited liability company shall always meet the ethical standards established for the names of professional accounting firms by the board of the State of South Dakota, and in accordance with the code of professional ethics of the American Institute of Certified Public Accountants.

Source: SL 1971, ch 260, § 1 (1); SL 1993, ch 344, § 39AA; SL 1994, ch 305, § 8.



§ 47-13B-5 Repealed.

47-13B-5. Repealed by SL 2002, ch 179, § 72



§ 47-13B-5.1 Revocable trust as shareholder--Conditions.

47-13B-5.1. Revocable trust as shareholder--Conditions. Notwithstanding any other provisions of this chapter, a revocable trust may be a shareholder in a corporation or limited liability company organized under this chapter, for so long as the grantor of the revocable trust is living and is eligible to be a shareholder of a corporation organized under this chapter. After the death of the grantor, the shares owned by a revocable trust are subject to any divestiture and redemption provisions of this chapter as if the shares were directly owned by the grantor of the trust.

Source: SL 2002, ch 205, § 10.



§ 47-13B-6 Disposition of shares held by person no longer qualified.

47-13B-6. Disposition of shares held by person no longer qualified. Provisions shall be made requiring any shareholder who ceases to be eligible to be a shareholder to dispose of all his shares forthwith, either to the corporation or to any person having the qualifications prescribed in § 47-13B-5.

Source: SL 1971, ch 260, § 1 (5).



§ 47-13B-7 Qualifications of directors and officers--Restrictions on powers of lay directors and officers.

47-13B-7. Qualifications of directors and officers--Restrictions on powers of lay directors and officers. The principal executive officer shall be a shareholder and a director and, to the extent possible, all other directors and principal officers shall be shareholders, and lay directors and officers shall not exercise any authority whatsoever over professional matters.

Source: SL 1971, ch 260, § 1 (6).



§ 47-13B-8 to 47-13B-12. Repealed.

47-13B-8 to 47-13B-12. Repealed by SL 2005, ch 240, § 10.



§ 47-13B-12.1 Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception.

47-13B-12.1. Personal liability of shareholders, directors, and officers of professional corporations or members or managers of limited liability companies limited for corporate or individual obligations--Exception. An obligation of a professional corporation or limited liability company formed pursuant to chapter 47-11A, 47-11B, 47-11C, 47-11D, 47-11E, 47-13A, or 47-13B, whether arising in contract, tort, or otherwise, is the obligation of the professional corporation or limited liability company and the individual whose act or omission gives rise to the obligation. No shareholder, director, or officer of a professional corporation or member or manager of a limited liability company is personally liable, directly or indirectly, by way of contribution or otherwise, for such obligation based solely on such person's capacity as a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company. This limitation of liability does not extend to amounts owed to the State of South Dakota or its political subdivisions for any taxes, or any penalty or interest on such taxes.

Source: SL 2005, ch 240, § 1.



§ 47-13B-12.2 Amendment of articles of incorporation to be consistent with law.

47-13B-12.2. Amendment of articles of incorporation to be consistent with law. Any professional corporation or limited liability company may amend its articles of incorporation to be consistent with SL 2005, ch 240.

Source: SL 2005, ch 240, § 2.



§ 47-13B-12.3 Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005.

47-13B-12.3. Application of repealed provisions to acts, errors, or omissions occurring before July 1, 2005. The repealed provisions contained in SL 2005, ch 240, that limited the liability of a shareholder, director, or officer of a professional corporation or member or manager of a limited liability company by limiting or eliminating the joint and several liability of such person for any act, error, or omission of an employee of the professional corporation or limited liability company by maintaining professional liability insurance meeting certain standards, shall remain in effect for any act, error, or omission, whether arising in contract, tort, or otherwise, occurring before July 1, 2005.

Source: SL 2005, ch 240, § 11.



§ 47-13B-13 Articles of incorporation filed with board of accountancy--List of shareholders and professional employees--Notice of changes.

47-13B-13. Articles of incorporation filed with board of accountancy--List of shareholders and professional employees--Notice of changes. A copy certified by the secretary of state of the articles of incorporation of any corporation formed pursuant to this chapter shall be filed with the secretary of the South Dakota Board of Accountancy, together with a certified copy of all amendments thereto. At the time of filing the original articles with the secretary, the corporation shall file with him a written list of shareholders setting forth the names and addresses of each and a written list containing the names and addresses for all persons who are not shareholders who are employed by the corporation and who are authorized to practice accounting in South Dakota. Within thirty days after any change in such shareholders or employees a written list setting forth the information required by the preceding sentence shall be filed with the said secretary.

Source: SL 1971, ch 260, § 2.



§ 47-13B-14 Restrictions on corporate practice of accounting.

47-13B-14. Restrictions on corporate practice of accounting. Except as provided in this chapter, corporations shall not engage in the practice of accounting. Professional service corporations organized and operated in accordance with the provisions of this chapter shall not be deemed lay agencies within the meaning of the laws of this state and the rules and regulations of the South Dakota Board of Accountancy or the code of professional ethics of the American Institute of Certified Public Accountants.

Source: SL 1971, ch 260, § 4.



§ 47-13B-15 Pension and insurance plans for employees.

47-13B-15. Pension and insurance plans for employees. A professional service corporation may adopt a pension, profit-sharing (whether cash or deferred), health and accident, insurance, or welfare plan for all or part of its employees including lay employees, providing that such plan does not require or result in the sharing of specific or identifiable fees with any lay employees and any payments made to lay employees or into any such plan in behalf of lay employees are based upon their compensation or length of service, or both, rather than the amount of fees or income received.

Source: SL 1971, ch 260, § 3.



§ 47-13B-16 Corporation held to professional standards of conduct--Violation as ground for suspension or revocation of professional certificate.

47-13B-16. Corporation held to professional standards of conduct--Violation as ground for suspension or revocation of professional certificate. The corporation shall do nothing which if done by an accountant employed by it would violate the standards of professional conduct established for such accountant pursuant to law, including rules of the South Dakota State Board of Accountancy. The corporation shall at all times comply with the standards of professional conduct established by the South Dakota State Board of Accountancy and the provisions of this chapter and the American Institute of Certified Public Accountants. Any violation of this chapter by the corporation shall be grounds for the South Dakota State Board of Accountancy to suspend or revoke or refuse to renew the license or certificate of any of its members' right to practice accountancy.

Source: SL 1971, ch 260, § 2.



§ 47-13B-17 Professional obligations unchanged by incorporation--Personal responsibility for corporate acts in violation.

47-13B-17. Professional obligations unchanged by incorporation--Personal responsibility for corporate acts in violation. Nothing in this chapter shall be deemed to diminish or change the obligation of each accountant employed by the corporation to conduct his practice in accordance with the rules and regulations of the South Dakota State Board of Accountancy or by the code of professional ethics of the American Institute of Certified Public Accountants; any accountant who by act or omission causes the corporation to act or fail to act in a way which violates such standards of professional conduct, including any provision of this chapter, shall be deemed personally responsible for such act or omission and shall be subject to discipline therefor.

Source: SL 1971, ch 260, § 2.



§ 47-13B-18 Accountant-client privileges unchanged.

47-13B-18. Accountant-client privileges unchanged. Nothing in this chapter shall be deemed to modify the accountant-client privilege established by the Legislature and any comparable common privilege.

Source: SL 1971, ch 260, § 2.






Chapter 14 - Business Trusts [Repealed]

§ 47-14-1 to 47-14-13. Repealed.

47-14-1 to 47-14-13. Repealed by SL 2001, ch 245, § 122






Chapter 14A - South Dakota Business Trust Act

§ 47-14A-1 Definitions.

47-14A-1. Definitions. Terms used in this chapter mean:

(1) "Business trust," an unincorporated association which:

(a) Is created by a governing instrument under which property is or will be held, managed, administered, controlled, invested, reinvested, or operated, or business or professional activities for profit are carried on or will be carried on, by a trustee or trustees for the benefit of such person or persons as are or may become entitled to a beneficial interest in the trust property, including a trust of the type known at common law as a business trust, or Massachusetts trust, or a trust qualifying as a real estate investment trust under § 856 et seq., of the United States Internal Revenue Code of 1986 (26 U.S.C. § 856 et seq.), as amended, or under any successor provision, or a trust qualifying as a real estate mortgage investment conduit under § 860D of the United States Internal Revenue Code of 1986 (26 U.S.C. § 860D), as amended, or under any successor provision; and

(b) Files a certificate of trust pursuant to § 47-14A-10.

Any such association heretofore or hereafter organized shall be a business trust and a separate legal entity. A business trust may be organized to carry on any lawful business or activity, whether or not conducted for profit, or for any of the purposes referred to in subsection (a) of this subdivision (including, without limitation, for the purpose of holding or otherwise taking title to property, whether in an active or custodial capacity);

(2) "Beneficial owner," any owner of a beneficial interest in a business trust, the fact of ownership to be determined and evidenced (whether by means of registration, the issuance of certificates or otherwise) in conformity to the applicable provisions of the governing instrument of the business trust;

(3) "Trustee," any person appointed as a trustee in accordance with the governing instrument of a business trust, and may include the beneficial owners or any of them;

(4) "Person," any natural person, partnership, limited partnership, trust, estate, association, corporation, custodian, nominee, or any other individual or entity in its own or any representative capacity;

(5) "Other business entity," any corporation, partnership (whether general or limited), limited liability company, common- law trust, foreign business trust, or any other unincorporated business, excluding a business trust;

(6) "Governing instrument," any instrument which creates a business trust provides for the governance of the affairs of the business trust and the conduct of its business. A governing instrument:

(a) May provide that a person shall become a beneficial owner and shall become bound by the governing instrument if such person (or a representative authorized by such person orally, in writing or by other action such as payment for a beneficial interest) complies with the conditions for becoming a beneficial owner set forth in the governing instrument or any other writing and acquires a beneficial interest;

(b) May consist of one or more agreements, instruments, or other writings and may include or incorporate bylaws containing provisions relating to the business of the business trust, the conduct of its affairs and its rights or powers or the rights or powers of its trustees, beneficial owners, agents, or employees; and

(c) May contain any provision that is not inconsistent with law or with the information contained in the certificate of trust;

(7) "Foreign business trust," any business trust formed under the laws of any state or under the laws of any foreign country or other foreign jurisdiction and denominated as such under the laws of such state or foreign country or other foreign jurisdiction;

(8) "Independent trustee," solely with respect to a business trust that is registered as an investment company under the Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1 et seq.), or any successor statute thereto (the 1940 Act), any trustee who is not an interested person of the business trust. However, the receipt of compensation for service as an independent trustee of the business trust and also for service as an independent trustee of one or more other investment companies managed by a single investment adviser (or an affiliated person of such investment adviser) does not affect the status of a trustee as an independent trustee under this chapter. An independent trustee shall be deemed to be independent and disinterested for all purposes. For purposes of this definition, the terms, affiliated person and interested person, have the meanings set forth in the 1940 Act or any rule adopted thereunder.
Source: SL 2001, ch 245, § 1.



§ 47-14A-2 Beneficial owner's contribution to business trust--Contribution not required.

47-14A-2. Beneficial owner's contribution to business trust--Contribution not required. A contribution of a beneficial owner to the business trust may be in cash, property, or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services. However, a person may become a beneficial owner of a business trust and may receive a beneficial interest in a business trust without making a contribution or being obligated to make a contribution to the business trust.

Source: SL 2001, ch 245, § 2.



§ 47-14A-3 Obligation of beneficial owner--Cash value of contribution as option in addition to other remedies.

47-14A-3. Obligation of beneficial owner--Cash value of contribution as option in addition to other remedies. Except as provided in the governing instrument, a beneficial owner is obligated to the business trust to perform any promise to contribute cash, property, or to perform services, even if the beneficial owner is unable to perform because of death, disability, or any other reason. If a beneficial owner does not make the required contribution of property or services, the beneficial owner is obligated at the option of the business trust to contribute cash equal to that portion of the agreed value, as stated in the records of the business trust, of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the business trust may have against such beneficial owner under the governing instrument of applicable law.

Source: SL 2001, ch 245, § 3.



§ 47-14A-4 Penalties or consequences for failure to make contribution.

47-14A-4. Penalties or consequences for failure to make contribution. A governing instrument may provide that the interest of any beneficial owner who fails to make any contribution that the beneficial owner is obligated to make shall be subject to specific penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting beneficial owner's proportionate interest in the business trust, subordinating the beneficial interest to that of nondefaulting beneficial owners, a forced sale of the beneficial interest, forfeiture of the beneficial interest, the lending by other beneficial owners of the amount necessary to meet the beneficiary's commitment, a fixing of the value of the defaulting beneficial owner's beneficial interest by appraisal or by formula and redemption or sale of the beneficial interest at such value, or any other penalty or consequence.

Source: SL 2001, ch 245, § 4.



§ 47-14A-5 Liability of beneficial owners.

47-14A-5. Liability of beneficial owners. Except to the extent otherwise provided in the governing instrument of the business trust, the beneficial owners are entitled to the same limitation of personal liability extended to stockholders of private corporations for profit organized under the general corporation law of the state.

Source: SL 2001, ch 245, § 5.



§ 47-14A-6 Liability of trustees.

47-14A-6. Liability of trustees. Except to the extent otherwise provided in the governing instrument of a business trust, a trustee, when acting in such capacity, is not personally liable to any person other than the business trust or a beneficial owner for any act, omission, or obligation of the business trust or any trustee thereof.

Source: SL 2001, ch 245, § 6.



§ 47-14A-7 Liability of officers, employees, and others managing business of trust.

47-14A-7. Liability of officers, employees, and others managing business of trust. Except to the extent otherwise provided in the governing instrument of a business trust, an officer, employee, manager, or other person acting pursuant to subdivision 47-14A-25(7), when acting in such capacity, is not personally liable to any person other than the business trust or a beneficial owner for any act, omission, or obligation of the business trust or any trustee thereof.

Source: SL 2001, ch 245, § 7.



§ 47-14A-8 Usury not a defense against beneficial owner's obligation.

47-14A-8. Usury not a defense against beneficial owner's obligation. No obligation of a beneficial owner or trustee of a business trust to the business trust arising under the governing instrument or a separate agreement in writing, and no note, instrument or other writing evidencing any such obligation of a beneficial owner or trustee, is subject to the defense of usury, and no beneficial owner or trustee may interpose the defense of usury with respect to any such obligation in any action.

Source: SL 2001, ch 245, § 8.



§ 47-14A-9 Power to sue and be sued--Liabilities--Property subject to attachment--Exception for separately designed series.

47-14A-9. Power to sue and be sued--Liabilities--Property subject to attachment--Exception for separately designed series. A business trust may sue and be sued, and service of process upon one of the trustees is sufficient. A business trust may be sued for debts and other obligations or liabilities contracted or incurred by the trustees, or by the duly authorized agents of such trustees, in the performance of their respective duties under the governing instrument of the business trust, and for any damages to persons or property resulting from the negligence of such trustees or agents acting in the performance of such respective duties. The property of a business trust is subject to attachment and execution as if it were a corporation. Notwithstanding the foregoing provisions of this section, in the event that the governing instrument of a business trust, including a business trust which is a registered investment company under the Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1 et seq.), creates one or more series as provided in subdivision 47-14A-25(2), and if separate and distinct records are maintained for any such series and the assets associated with any such series are held and accounted for separately from the other assets of the business trust, or any other series thereof, and if the governing instrument so provides, and notice of the limitation on liabilities of a series as referenced in this sentence is set forth in the certificate of trust of the business trust, then the debts, liabilities, obligations, and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the business trust generally or any other series thereof, and, unless otherwise provided in the governing instrument, none of the debts, liabilities, obligations, and expenses incurred, contracted for or otherwise existing with respect to the business trust generally or any other series thereof shall be enforceable against the assets of such series.

Source: SL 2001, ch 245, § 9.



§ 47-14A-10 Trustee may be served with process.

47-14A-10. Trustee may be served with process. A trustee of a business trust may be served with process in the manner prescribed in § 47-14A-11 in all civil actions or proceedings brought in the state involving or relating to the activities of the business trust or a violation by a trustee of a duty to the business trust, or any beneficial owner, whether or not the trustee is a trustee at the time suit is commenced. Every resident or nonresident of the state who accepts election or appointment or serves as a trustee of a business trust shall, by such acceptance or service, be deemed thereby to have consented to the appointment of the South Dakota trustee or registered agent of such business trust required by § 47-14A-30 (or, if there is none, the secretary of state) as such person's agent upon whom service of process may be made as provided in this section. Such acceptance or service shall signify the consent of such trustee that any process if so served shall be of the same legal force and validity as if served upon such trustee within the state and such appointment of such South Dakota trustee or registered agent (or, if there is none, the secretary of state) shall be irrevocable.

Source: SL 2001, ch 245, § 10.



§ 47-14A-11 Service of process--Fee if service made on secretary of state.

47-14A-11. Service of process--Fee if service made on secretary of state. Service of process shall be effected by serving the South Dakota trustee or registered agent of such business trust required by § 47-14A-30 (or, if there is none, the secretary of state) with one copy of such process in the manner provided by law for service of writs of summons. In the event service is made upon the secretary of state, the plaintiff shall pay to the secretary of state the sum of fifty dollars for the use of the state, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein.

Source: SL 2001, ch 245, § 11.



§ 47-14A-12 Time for responsive pleading.

47-14A-12. Time for responsive pleading. In any action in which any such trustee has been served with process as provided in this chapter, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed as in other civil actions.

Source: SL 2001, ch 245, § 12.



§ 47-14A-13 Trustee or beneficial owner may consent to jurisdiction.

47-14A-13. Trustee or beneficial owner may consent to jurisdiction. In the governing instrument of the business trust or other writing, a trustee or beneficial owner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the state, or the exclusivity of arbitration in a specified jurisdiction or the state, and to be served with legal process in the manner prescribed in such governing instrument of the business trust or other writing.

Source: SL 2001, ch 245, § 13.



§ 47-14A-14 Service of process not limited.

47-14A-14. Service of process not limited. Nothing in this chapter limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

Source: SL 2001, ch 245, § 14.



§ 47-14A-15 Circuit court jurisdiction over business trusts.

47-14A-15. Circuit court jurisdiction over business trusts. The circuit court has jurisdiction over business trusts to the same extent as it has jurisdiction over common law trusts formed under the laws of the state.

Source: SL 2001, ch 245, § 15.



§ 47-14A-16 Doing business in state by reason of being trustee.

47-14A-16. Doing business in state by reason of being trustee. A partnership (whether general or limited), corporation, or other nonnatural person formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state other than the State of South Dakota may not be deemed to be doing business in the state solely by reason of its being a trustee of a business trust.

Source: SL 2001, ch 245, § 16.



§ 47-14A-17 Beneficial owner to have undivided interest in trust property--Proportionate share in profits and losses.

47-14A-17. Beneficial owner to have undivided interest in trust property--Proportionate share in profits and losses. Except to the extent otherwise provided in the governing instrument of the business trust, a beneficial owner shall have an undivided beneficial interest in the property of the business trust and shall share in the profits and losses of the business trust in the proportion (expressed as a percentage) of the entire undivided beneficial interest in the business trust owned by such beneficial owner. The governing instrument of a business trust may provide that the business trust or the trustees, acting for and on behalf of the business trust, shall be deemed to hold beneficial ownership of any income earned on securities of the business trust issued by any business entities formed, organized, or existing under the laws of any jurisdiction, including the laws of any foreign country.

Source: SL 2001, ch 245, § 17.



§ 47-14A-18 Creditors of beneficial owners have no rights in business trust property.

47-14A-18. Creditors of beneficial owners have no rights in business trust property. No creditor of the beneficial owner shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the business trust.

Source: SL 2001, ch 245, § 18.



§ 47-14A-19 Beneficial owner's interest in business trust as personal property.

47-14A-19. Beneficial owner's interest in business trust as personal property. A beneficial owner's beneficial interest in the business trust is personal property notwithstanding the nature of the property of the trust. Except to the extent otherwise provided in the governing instrument of a business trust, a beneficial owner has no interest in specific business trust property.

Source: SL 2001, ch 245, § 19.



§ 47-14A-20 Beneficial owner's interest transferable.

47-14A-20. Beneficial owner's interest transferable. A beneficial owner's beneficial interest in the business trust is freely transferable except to the extent otherwise provided in the governing instrument of the business trust.

Source: SL 2001, ch 245, § 20.



§ 47-14A-21 Beneficial owner entitled to distribution becomes creditor of business trust.

47-14A-21. Beneficial owner entitled to distribution becomes creditor of business trust. Except to the extent otherwise provided in the governing instrument of a business trust, at the time a beneficial owner becomes entitled to receive a distribution, the beneficial owner has the status of, and is entitled to all remedies available to, a creditor of the business trust with respect to the distribution. A governing instrument may provide for the establishment of record dates with respect to allocations and distributions by a business trust.

Source: SL 2001, ch 245, § 21.



§ 47-14A-22 Title to property of business trust may be held by trustee.

47-14A-22. Title to property of business trust may be held by trustee. Except to the extent otherwise provided in the governing instrument of the business trust, legal title to the property of the business trust, or any part thereof, may be held in the name of any trustee of the business trust, in its capacity as such, with the same effect as if such property were held in the name of the business trust.

Source: SL 2001, ch 245, § 22.



§ 47-14A-23 Creditors of trustee have no rights in business trust property.

47-14A-23. Creditors of trustee have no rights in business trust property. No creditor of the trustee has any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the business trust with respect to any claim against, or obligation of, such trustee in its individual capacity and not related to the business trust.

Source: SL 2001, ch 245, § 23.



§ 47-14A-24 Trustees to manage affairs of business trust--Persons entitled to direct trustees--Power to direct trustees does not cause person to be trustee nor to create duties or liabilities.

47-14A-24. Trustees to manage affairs of business trust--Persons entitled to direct trustees--Power to direct trustees does not cause person to be trustee nor to create duties or liabilities. Except to the extent otherwise provided in the governing instrument of a business trust, the business and affairs of a business trust shall be managed by or under the direction of its trustees. To the extent provided in the governing instrument of a business trust, any person (including a beneficial owner) shall be entitled to direct the trustees or other persons in the management of the business trust. Except to the extent otherwise provided in the governing instrument of a business trust, neither the power to give direction to a trustee or other persons nor the exercise thereof by any person (including a beneficial owner) may cause such person to be a trustee. To the extent provided in the governing instrument of a business trust, neither the power to give direction to a trustee or other persons nor the exercise thereof by any person (including a beneficial owner) may cause such person to have duties (including fiduciary duties) or liabilities relating thereto to the business trust or to a beneficial owner thereof.

Source: SL 2001, ch 245, § 24.



§ 47-14A-25 Provisions of governing instrument.

47-14A-25. Provisions of governing instrument. A governing instrument may contain any provision relating to the management of the business and affairs of the business trust, and the rights, duties, and obligations of the trustees, beneficial owners, and other persons, which is not contrary to any provision or requirement of this section and, without limitation:

(1) May provide for classes, groups, or series of trustees or beneficial owners, or classes, groups, or series of beneficial interests, having such relative rights, powers, and duties as the governing instrument may provide, and may make provision for the future creation in the manner provided in the governing instrument of additional classes, groups, or series of trustees, beneficial owners, or beneficial interests, having such relative rights, powers, and duties as may from time to time be established, including rights, powers, and duties senior or subordinate to existing classes, groups, or series of trustees, beneficial owners, or beneficial interests;

(2) May establish or provide for the establishment of designated series of trustees, beneficial owners, or beneficial interests having separate rights, powers, or duties with respect to specified property or obligations of the business trust or profits and losses associated with specified property or obligations, and, to the extent provided in the governing instrument, any such series may have a separate business purpose or investment objective;

(3) May provide for the taking of any action, including the amendment of the governing instrument, the accomplishment of a merger or consolidation, the appointment of one or more trustees, the sale, lease, exchange, transfer, pledge, or other disposition of all or any part of the assets of the business trust or the assets of any series, or the dissolution of the business trust, or may provide for the taking of any action to create under the provisions of the governing instrument a class, group, or series of beneficial interests that was not previously outstanding, in any such case without the vote or approval of any particular trustee or beneficial owner, or class, group, or series of trustees or beneficial owners;

(4) May grant to (or withhold from) all or certain trustees or beneficial owners, or a specified class, group, or series of trustees or beneficial owners, the right to vote, separately or with any or all other classes, groups, or series of the trustees or beneficial owners, on any matter, such voting being on a per capita, number, financial interest, class, group, series, or any other basis;

(5) May, if and to the extent that voting rights are granted under the governing instrument, set forth provisions relating to notice of the time, place, or purpose of any meeting at which any matter is to be voted on, waiver of any such notice, action by consent without a meeting, the establishment of record dates, quorum requirements, voting in person, by proxy or in any other manner, or any other matter with respect to the exercise of any such right to vote;

(6) May provide for the present or future creation of more than one business trust, including the creation of a future business trust to which all or any part of the assets, liabilities, profits, or losses of any existing business trust will be transferred, and for the conversion of beneficial interests in an existing business trust, or series thereof, into beneficial interests in the separate business trust, or series thereof; or

(7) May provide for the appointment, election, or engagement, either as agents or independent contractors of the business trust or as delegatees of the trustees, of officers, employees, managers, or other persons who may manage the business and affairs of the business trust and may have such titles and such relative rights, powers, and duties as the governing instrument shall provide. Except to the extent otherwise provided in the governing instrument of a business trust, the trustees shall choose and supervise such officers, managers, employees, and other persons.
Source: SL 2001, ch 245, § 25.



§ 47-14A-26 Trustee acting in reliance on governing instrument not liable to trust or beneficial owner--Duties determined by governing instrument.

47-14A-26. Trustee acting in reliance on governing instrument not liable to trust or beneficial owner--Duties determined by governing instrument. To the extent that, at law or in equity, a trustee has duties (including fiduciary duties) and liabilities relating thereto to a business trust or to a beneficial owner:

(1) Any such trustee acting under a governing instrument is not liable to the business trust or to any such beneficial owner for the trustee's good faith reliance on the provisions of such governing instrument; and

(2) The trustee's duties and liabilities may be expanded or restricted by provisions in a governing instrument.
Source: SL 2001, ch 245, § 26.



§ 47-14A-27 Officer or employer acting in reliance on governing instrument not liable--Duties determined by governing instrument.

47-14A-27. Officer or employer acting in reliance on governing instrument not liable--Duties determined by governing instrument. To the extent that, at law or in equity, an officer, employee, manager, or other person designated pursuant to subdivision 47-14A-25(7) has duties (including fiduciary duties) and liabilities relating thereto to a business trust, a beneficial owner, or a trustee:

(1) Any such officer, employee, manager, or other person acting under a governing instrument is not liable to the business trust, any beneficial owner, or any trustee for such person's good faith reliance on the provisions of such governing instrument; and

(2) The duties and liabilities of an officer, employee, manager, or other person acting pursuant to subdivision 47-14A-25(7) may be expanded or restricted by provisions in a governing instrument.
Source: SL 2001, ch 245, § 27.



§ 47-14A-28 Action by beneficial owners--Notice and meeting not necessary if consent exists--Proxy.

47-14A-28. Action by beneficial owners--Notice and meeting not necessary if consent exists--Proxy. Unless otherwise provided in the governing instrument of a business trust, on any matter that is to be voted on by the beneficial owners:

(1) The beneficial owners may take such action without a meeting, without a prior notice and without a vote if a consent or consents in writing, setting forth the action so taken, shall be signed by the beneficial owners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all interests in the business trust entitled to vote thereon were present and voted; and

(2) The beneficial owners may vote in person or by proxy.
Source: SL 2001, ch 245, § 28.



§ 47-14A-29 Action by trustees--Notice and meeting not necessary if consent exists--Proxy.

47-14A-29. Action by trustees--Notice and meeting not necessary if consent exists--Proxy. Unless otherwise provided in the governing instrument of a business trust, on any matter that is to be voted on by the trustees:

(1) The trustees may take such action without a meeting, without a prior notice and without a vote if a consent or consents in writing, setting forth the action so taken, shall be signed by the trustees having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all trustees entitled to vote thereon were present and voted; and

(2) The trustee may vote in person or by proxy.
Source: SL 2001, ch 245, § 29.



§ 47-14A-30 One trustee required to have residence or principal place of business in state.

47-14A-30. One trustee required to have residence or principal place of business in state. Every business trust shall at all times have at least one trustee which, in the case of a natural person, shall be a person who is a resident of this state or which, in all other cases, has its principal place of business in this state.

Source: SL 2001, ch 245, § 30.



§ 47-14A-31 Exception to § 47-14A-30 for registered investment companies.

47-14A-31. Exception to § 47-14A-30 for registered investment companies. Notwithstanding the provisions of § 47-14A-30, if a business trust is, becomes, or will become prior to or within one hundred eighty days following the first issuance of beneficial interests, a registered investment company under the Investment Company Act of 1940, as amended (15 U.S.C. §§ 80a-1 et seq.), such business trust may not be required to have a trustee who is a resident of this state or who has a principal place of business in this state if notice that the business trust is or will become an investment company as referenced in this sentence is set forth in the certificate of trust of the business trust and if and for so long as such business trust shall have and maintain in this state:

(1) A registered office, which may, but need not be, a place of business in this state; and

(2) A registered agent for service of process on the business trust, which agent may be either an individual resident in this state whose business office is identical with such business trust's registered office, or a domestic corporation, or a foreign corporation authorized to transact business in this state, having a business office identical with such registered office.
Source: SL 2001, ch 245, § 31.



§ 47-14A-32 Change of registered agent or location of office--Amendment to certificate of trust.

47-14A-32. Change of registered agent or location of office--Amendment to certificate of trust. Any business trust maintaining a registered office and registered agent in this state under § 47-14A-30 may change the location of its registered office in this state to any other place in this state, or may change the registered agent to any other person or corporation, by filing an amendment to its certificate of trust in accordance with the applicable provisions of this section. If a business trust which is an investment company registered as aforesaid maintains a registered office and registered agent in this state, then the reference in § 47-14A-43 to the "name and the business address of at least one of the trustees meeting the requirements of § 47-14A-43" shall be deemed a reference to the name and the business address of the registered agent and registered office maintained under this section, and the certificate of trust filed under this chapter shall reflect such information in lieu of the information otherwise required by § 47-14A-43.

Source: SL 2001, ch 245, § 32.



§ 47-14A-33 Service of process on registered agent valid.

47-14A-33. Service of process on registered agent valid. Service of process upon a registered agent maintained by a business trust pursuant to § 47-14A-31 shall be as effective as if served upon one of the trustees of the business trust pursuant to this chapter.

Source: SL 2001, ch 245, § 33.



§ 47-14A-34 Change of name or address of trustee or registered agent--Fee--Certificate.

47-14A-34. Change of name or address of trustee or registered agent--Fee--Certificate. A trustee or registered agent of a business trust whose address, as set forth in a certificate of trust pursuant to § 47-14A-43, has changed may change such address in the certificates of trust for all business trusts for which such trustee or registered agent is appointed, to another address in the State of South Dakota by paying a fee as set forth in § 47-14A-57 and filing with the secretary of state a certificate, executed by such trustee or registered agent, setting forth the names of all business trusts for which such trustee or registered agent is appointed, and the address of such trustee or registered agent before it was changed, and further certifying as to the new address of such trustee or registered agent for each of the business trusts recited in the certificate. Upon the filing of such certificate, the secretary of state shall furnish to the trustee or registered agent a certified copy of the same under his or her hand and seal of office, and thereafter, or until further change of address, as authorized by law, the address of such trustee or registered agent in the State of South Dakota of each of the business trusts recited in the certificate shall be located at the new address of the trustee or registered agent thereof as given in the certificate. A trustee or registered agent of a business trust whose name, as set forth in a certificate of trust pursuant to § 47-14A-43, has changed may change such name in the certificates of trust for all business trusts for which such trustee or registered agent is appointed, to its new name by paying a fee as set forth in § 47-14A-57 and filing with the secretary of state a certificate, executed by such trustee or registered agent, setting forth the names of all business trusts for which such trustee or registered agent is appointed, the name of such trustee or registered agent before it was changed, and further certifying as to the new name of such trustee or registered agent for each of the business trusts recited in the certificate. Upon the filing of such certificate and payment of such fee, the secretary of state shall furnish to the trustee or registered agent a certified copy of the certificate under his hand and seal of office. Filing a certificate under this section shall be deemed to be an amendment of the certificate of trust of each business trust affected thereby and no further action with respect thereto to amend its certificate of trust under § 47-14A-43 shall be required. Any trustee or registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each business trust affected thereby.

Source: SL 2001, ch 245, § 34.



§ 47-14A-35 Business trust to have perpetual existence--Termination determined by governing instrument.

47-14A-35. Business trust to have perpetual existence--Termination determined by governing instrument. Except to the extent otherwise provided in the governing instrument of the business trust, a business trust shall have perpetual existence, and a business trust may not be terminated or revoked by a beneficial owner or other person except in accordance with the terms of its governing instrument.

Source: SL 2001, ch 245, § 35.



§ 47-14A-36 Death or incapacity of beneficial owner need not terminate business trust.

47-14A-36. Death or incapacity of beneficial owner need not terminate business trust. Except to the extent otherwise provided in the governing instrument of a business trust, the death, incapacity, dissolution, termination, or bankruptcy of a beneficial owner may not result in the termination or dissolution of a business trust.

Source: SL 2001, ch 245, § 36.



§ 47-14A-37 Dissolution of trust determined by governing instrument.

47-14A-37. Dissolution of trust determined by governing instrument. In the event that a business trust does not have perpetual existence, a business trust is dissolved and its affairs shall be wound up at the time or upon the happening of events specified in the governing instrument.

Source: SL 2001, ch 245, § 37.



§ 47-14A-38 Powers of trust managers upon dissolution of trust.

47-14A-38. Powers of trust managers upon dissolution of trust. Upon dissolution of a business trust and until the filing of a certificate of cancellation as provided in § 47-14A-43, the persons who, under the governing instrument of the business trust, are responsible for winding up the business trust's affairs may, in the name of and for and on behalf of the business trust, prosecute and defend suits, whether civil, criminal, or administrative, gradually settle and close the business trust business, dispose of and convey the business trust property, discharge or make reasonable provision for the business trust liabilities and distribute to the beneficial owners any remaining assets of the business trust.

Source: SL 2001, ch 245, § 38.



§ 47-14A-39 Payment of claims and obligations of trust upon dissolution--Distribution of remaining assets--Liability of persons winding up business.

47-14A-39. Payment of claims and obligations of trust upon dissolution--Distribution of remaining assets--Liability of persons winding up business. A business trust which has dissolved shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional, or unmatured claims and obligations, known to the business trust and all claims and obligations which are known to the business trust but for which the identity of the claimant is unknown. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims and obligations of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the governing instrument of a business trust, any remaining assets shall be distributed to the beneficial owners. Any person, including any trustee, who under the governing instrument of the business trust is responsible for winding up a business trust's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved business trust by reason of such person's actions in winding up the business trust.

Source: SL 2001, ch 245, § 39.



§ 47-14A-40 Dissolution of series need not cause dissolution of trust--Series dissolution determined by governing instrument--Death or incapacity of beneficial owner need not terminate series.

47-14A-40. Dissolution of series need not cause dissolution of trust--Series dissolution determined by governing instrument--Death or incapacity of beneficial owner need not terminate series. Except to the extent otherwise provided in the governing instrument of the business trust, a series established in accordance with this chapter may be dissolved and its affairs wound up without causing the dissolution of the business trust or any other series thereof. Unless otherwise provided in the governing instrument of the business trust, the dissolution, winding up, liquidation or termination of the business trust or any series thereof shall not affect the limitation of liability with respect to a series established in accordance with this chapter. A series established in accordance with this chapter is dissolved and its affairs shall be wound up at the time or upon the happening of events specified in the governing instrument of the business trust. Except to the extent otherwise provided in the governing instrument of a business trust, the death, incapacity, dissolution, termination, or bankruptcy of a beneficial owner of such series shall not result in the termination or dissolution of such series and such series may not be terminated or revoked by a beneficial owner of such series or other person except in accordance with the terms of the governing instrument of the business trust.

Source: SL 2001, ch 245, § 40.



§ 47-14A-41 Powers of trust series managers upon dissolution of series--Liability.

47-14A-41. Powers of trust series managers upon dissolution of series--Liability. Upon dissolution of a series of a business trust, the persons who under the governing instrument of the business trust are responsible for winding up such series affairs may, in the name of the business trust and for and on behalf of the business trust and such series, take all actions with respect to the series as are permitted under § 47-14A-38 and shall provide for the claims and obligations of the series and distribute the assets of the series as provided under § 47-14A-39. Any person, including any trustee, who under the governing instrument is responsible for winding up such series affairs who has complied with § 47-14A-39 is not personally liable to the claimants of the dissolved series by reason of such person's actions in winding up the series.

Source: SL 2001, ch 245, § 41.



§ 47-14A-42 Laws applicable to business trusts.

47-14A-42. Laws applicable to business trusts. Except to the extent otherwise provided in the governing instrument of a business trust or in this section, the laws of this state pertaining to trusts are hereby made applicable to business trusts. However, for purposes of any tax imposed by this state or any instrumentality, agency or political subdivision of this state a business trust shall be classified as a corporation, an association, a partnership, a trust, or otherwise, as shall be determined under the United States Internal Revenue Code of 1986, as amended, or under any successor provision.

Source: SL 2001, ch 245, § 42.



§ 47-14A-43 Certificate of trust to be filed with secretary--Contents--Trust formed upon filing.

47-14A-43. Certificate of trust to be filed with secretary--Contents--Trust formed upon filing. Every business trust shall file a certificate of trust in the Office of the Secretary of State. The certificate of trust shall set forth:

(1) The name of the business trust;

(2) The name and the business address of at least one of the trustees meeting the requirements of this chapter;

(3) The future effective date or time (which shall be a date or time certain) of effectiveness of the certificate if it is not to be effective upon the filing of the certificate; and

(4) Any other information the trustees determine to include therein.

A business trust is formed at the time of the filing of the initial certificate of trust in the Office of the Secretary of State or at any later date or time specified in the certificate of trust if, in either case, there has been substantial compliance with the requirements of this section.

Source: SL 2001, ch 245, § 43.



§ 47-14A-44 Certificate of amendment--Contents--Certificate of trust may be freely amended.

47-14A-44. Certificate of amendment--Contents--Certificate of trust may be freely amended. A certificate of trust may be amended by filing a certificate of amendment thereto in the Office of the Secretary of State. The certificate of amendment shall set forth:

(1) The name of the business trust;

(2) The amendment to the certificate; and

(3) The future effective date or time (which shall be a date or time certain) of effectiveness of the certificate if it is not to be effective upon the filing of the certificate.

Except to the extent otherwise provided in the certificate of trust or in the governing instrument of a business trust, a certificate of trust may be amended at any time for any purpose as the trustees may determine. A trustee who becomes aware that any statement in a certificate of trust was false when made or that any matter described has changed making the certificate false in any material respect shall promptly file a certificate of amendment.

Source: SL 2001, ch 245, § 44.



§ 47-14A-45 Restated certificate of trust integrating all amendments--Contents.

47-14A-45. Restated certificate of trust integrating all amendments--Contents. A certificate of trust may be restated by integrating into a single instrument all of the provisions of the certificate of trust which are then in effect and operative as a result of there having been theretofore filed one or more certificates of amendment pursuant to § 47-14A-44, and the certificate of trust may be amended or further amended by the filing of a restated certificate of trust. The restated certificate of trust shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the business trust, and if it has been changed, the name under which the business trust was originally formed;

(2) The date of filing of the original certificate of trust with the secretary of state;

(3) The information required to be included pursuant to subsection (a) of this section; and

(4) Any other information the trustees determine to include therein.

A certificate of trust may be restated at any time for any purpose as the trustees may determine. A trustee who becomes aware that any statement in a restated certificate of trust was false when made or that any matter described has changed making the restated certificate false in any material respect shall promptly file a certificate of amendment or a restated certificate of trust.

Source: SL 2001, ch 245, § 45.



§ 47-14A-46 Certificate of cancellation to be filed upon termination of trust--Contents.

47-14A-46. Certificate of cancellation to be filed upon termination of trust--Contents. A certificate of trust shall be cancelled upon the completion of winding up of the business trust and its termination. A certificate of cancellation shall be filed in the Office of the Secretary of State and set forth:

(1) The name of the business trust;

(2) The date of filing of its certificate of trust;

(3) The future effective date or time (which shall be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(4) Any other information the trustee determines to include therein.
Source: SL 2001, ch 245, § 46.



§ 47-14A-47 Certificate of correction or corrected certificate of trust to be filed to correct defective information--Contents--Effective date.

47-14A-47. Certificate of correction or corrected certificate of trust to be filed to correct defective information--Contents--Effective date. Whenever any certificate authorized to be filed with the Office of the Secretary of State under this section has been so filed and is an inaccurate record of the action therein referred to or was defectively or erroneously executed, such certificate may be corrected by filing with the Office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. In lieu of filing a certificate of correction, the certificate may be corrected by filing with the Office of the Secretary of State a corrected certificate which shall be executed and filed in accordance with this section. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. The corrected certificate shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the corrections, and as to those persons the corrected certificate shall be effective from the filing date.

Source: SL 2001, ch 245, § 47.



§ 47-14A-48 Termination of certificate containing future effective date.

47-14A-48. Termination of certificate containing future effective date. If any certificate filed in accordance with this chapter provides for a future effective date or time and if the transaction is terminated or amended to change the future effective date or time prior to the future effective date or time, the certificate shall be terminated or amended by the filing, prior to the future effective date or time set forth in such original certificate, of a certificate of termination or amendment of the original certificate, executed and filed in accordance with this section, which shall identify the original certificate which has been terminated or amended and shall state that the original certificate has been terminated or amended.

Source: SL 2001, ch 245, § 48.



§ 47-14A-49 Execution of certificates.

47-14A-49. Execution of certificates. Each certificate required by this section to be filed in the Office of the Secretary of State shall be executed in the following manner:

(1) A certificate of trust or a certificate of conversion must be signed by all of the trustees;

(2) A certificate of amendment, a certificate of correction, a certificate of termination or amendment, and a restated certificate of trust must be signed by at least one of the trustees;

(3) A certificate of cancellation must be signed by all of the trustees or as otherwise provided in the governing instrument of the business trust; and

(4) If a business trust is filing a certificate of merger or consolidation or certificate of termination or amendment of a merger or consolidation, the certificate of merger or consolidation or certificate of termination or amendment of a merger or consolidation must be signed by all of the trustees or as otherwise provided in the governing instrument of the business trust, or if the certificate of merger or consolidation or certificate of termination or amendment of a merger or consolidation is being filed by another business entity, the certificate of merger or consolidation or certificate of termination or amendment of a merger or consolidation must be signed by a person authorized to execute such instrument on behalf of such other business entity.
Source: SL 2001, ch 245, § 49.



§ 47-14A-50 Execution by agent--Authorization of agent.

47-14A-50. Execution by agent--Authorization of agent. Unless otherwise provided in the governing instrument, any person may sign any certificate or amendment thereof or enter into a governing instrument or amendment thereof by any agent, including any attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a governing instrument or amendment thereof need not be in writing, need not be sworn to, verified, or acknowledged and need not be filed in the Office of the Secretary of State, but if in writing, shall be retained by the business trust or a trustee or other person authorized to manage the business and affairs of the business trust.

Source: SL 2001, ch 245, § 50.



§ 47-14A-51 Execution of certificate by trustee constitutes oath as to truth of contents.

47-14A-51. Execution of certificate by trustee constitutes oath as to truth of contents. The execution of a certificate by a trustee constitutes an oath or affirmation, under the penalties of perjury, that, to the best of the trustee's knowledge and belief, the facts stated therein are true.

Source: SL 2001, ch 245, § 51.



§ 47-14A-52 Certificates to be delivered to secretary's office--Duties of secretary upon receipt of filing.

47-14A-52. Certificates to be delivered to secretary's office--Duties of secretary upon receipt of filing. Any certificate authorized to be filed with the Office of the Secretary of State under this section (or any judicial decree of amendment or cancellation) shall be delivered to the Office of the Secretary of State for filing. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of the person's authority as a prerequisite to filing. Unless the secretary of state finds that any certificate does not conform to law, upon receipt of all filing fees required by law the secretary of state shall:

(1) Certify that the certificate (or any judicial decree of amendment or cancellation) has been filed in the secretary of state's office by endorsing upon the filed certificate (or judicial decree) the word, filed, and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(2) File and index the endorsed certificate (or judicial decree); and

(3) Prepare and return to the person who filed it or the person's representative a copy of the filed certificate (or judicial decree), similarly endorsed, and shall certify such copy as a true copy of the filed certificate (or judicial decree).
Source: SL 2001, ch 245, § 52.



§ 47-14A-53 Certificates effective upon filing or upon effective date contained in certificate.

47-14A-53. Certificates effective upon filing or upon effective date contained in certificate. Upon the filing of a certificate of trust in the Office of the Secretary of State, or upon the future effective date or time of a certificate of trust as provided for therein, the certificate of trust shall be effective. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate, or restated certificate in the Office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree of amendment) or restated certificate as provided for therein, the certificate of trust shall be amended or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof) or a certificate of merger or consolidation which acts as a certificate of cancellation in the Office of the Secretary of State, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or a certificate of merger or consolidation which acts as a certificate of cancellation, as provided for therein, the certificate of trust shall be canceled. Upon the filing of a certificate of termination or amendment, the original certificate identified in the certificate of termination or amendment shall be terminated or amended, as the case may be.

Source: SL 2001, ch 245, § 53.



§ 47-14A-54 Fees paid at request of secretary or upon filing of certificate.

47-14A-54. Fees paid at request of secretary or upon filing of certificate. Any fee set forth in § 47-14A-57 shall be paid at the request of the secretary of state or at the time of the filing of a certificate of trust, a certificate of amendment, a certificate of correction, a corrected certificate, a certificate of termination or amendment, a certificate of cancellation, a certificate of merger or consolidation, or a restated certificate.

Source: SL 2001, ch 245, § 54.



§ 47-14A-55 Signature may be facsimile or electronically transmitted--Certificate may be electronically transmitted.

47-14A-55. Signature may be facsimile or electronically transmitted--Certificate may be electronically transmitted. Any signature on any certificate authorized to be filed with the secretary of state under any provision of this section may be a facsimile, a conformed signature or an electronically transmitted signature. Any such certificate may be filed by telecopy, fax, or similar electronic transmission. However, the secretary of state need not accept such filing if such certificate is illegible or otherwise unsuitable for processing.

Source: SL 2001, ch 245, § 55.



§ 47-14A-56 Certificate of trust on file with secretary is notice of business trust.

47-14A-56. Certificate of trust on file with secretary is notice of business trust. The fact that a certificate of trust is on file in the Office of the Secretary of State is notice that the entity formed in connection with the filing of the certificate of trust is a business trust formed under the laws of the state and is notice of all other facts set forth therein which are required to be set forth in a certificate of trust by § 47-14A-43 and is notice of the limitation on liability of a series of a business trust which is permitted to be set forth in a certificate of trust.

Source: SL 2001, ch 245, § 56.



§ 47-14A-57 Fees-Documents not effective until fee paid.

47-14A-57. Fees-Documents not effective until fee paid. No document required to be filed under this section is effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the secretary of state for the use of the state:

(1) Application for reservation of name, $50;

(2) Application for renewal of reservation, $50;

(3) Notice of transfer or cancellation of reservation, $50;

(4) Certificate of trust, $125;

(5) Certificate of amendment, $125;

(6) Certificate of cancellation, $125;

(7) Certificate of merger or consolidation, $125;

(8) Certificate of correction, $125;

(9) Certificate of termination or amendment or a restated certificate, $125; and

(10) All other certificates filed under this chapter, $50.
Source: SL 2001, ch 245, § 57; SL 2009, ch 4, § 13.



§ 47-14A-58 Name of business trust to be distinguishable from other businesses--Exception.

47-14A-58. Name of business trust to be distinguishable from other businesses--Exception. The name of each business trust as set forth in its certificate of trust shall be such as to distinguish it upon the records of the Office of the Secretary of State from the name of any corporation, limited partnership, business trust, or limited liability company reserved, registered, formed, or organized under the laws of this state or qualified to do business or registered as a foreign corporation, foreign limited partnership, foreign business trust, or foreign limited liability company in this state. However, a business trust may register under any name which is not such as to distinguish it upon the records of the Office of the Secretary of State from the name of any domestic or foreign corporation, limited partnership, business trust, or limited liability company reserved, registered, formed, or organized under the laws of this state with the written consent of the other corporation, limited partnership, business trust, or limited liability company, which written consent shall be filed with the secretary of state.

Source: SL 2001, ch 245, § 58.



§ 47-14A-59 Name of person in name of business trust.

47-14A-59. Name of person in name of business trust. The name of each business trust as set forth in its certificate of trust may contain the name of a beneficial owner, a trustee or any other person.

Source: SL 2001, ch 245, § 59.



§ 47-14A-60 Terms contained in name of business trust.

47-14A-60. Terms contained in name of business trust. The name of each business trust, as set forth in its certificate of trust, may contain the following words: company, association, club, foundation, fund, institute, society, union, syndicate, limited or trust (or abbreviations of like import).

Source: SL 2001, ch 245, § 60.



§ 47-14A-61 Reservation of name.

47-14A-61. Reservation of name. The exclusive right to the use of a name may be reserved by any person intending to form a business trust and to adopt that name or any business trust registered in this state which proposes to change its name.

Source: SL 2001, ch 245, § 61.



§ 47-14A-62 Reservation of name--Application--Duration--Transfer--Cancellation.

47-14A-62. Reservation of name--Application--Duration--Transfer--Cancellation. The reservation of a specified name shall be made by filing with the secretary of state an application, executed by the applicant, together with a duplicate copy, which may either be a signed or conformed copy, specifying the name to be reserved and the name and address of the applicant. If the secretary of state finds that the name is available for use by a business trust, the secretary shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days. Once having so reserved a name, the same applicant may again reserve the same name for successive one hundred twenty-day periods. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the Office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, together with a duplicate copy, which may be either a signed or conformed copy, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be cancelled by filing with the secretary of state a notice of cancellation, executed by the applicant or transferee, together with a duplicate copy, which may be either a signed or conformed copy, specifying the name reservation to be cancelled and the name and address of the applicant or transferee. Any duplicate copy filed with the secretary of state, as required by this section, shall be returned by the secretary of state to the person who filed it or that person's representative with a notation thereon of the action taken with respect to the original copy thereof by the secretary of state.

Source: SL 2001, ch 245, § 62.



§ 47-14A-63 Fees for reservation--When paid.

47-14A-63. Fees for reservation--When paid. Any fee set forth in § 47-14A-57 shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

Source: SL 2001, ch 245, § 63.



§ 47-14A-64 Merger or consolidation of business trusts.

47-14A-64. Merger or consolidation of business trusts. Pursuant to an agreement of merger or consolidation, a business trust may merge or consolidate with or into one or more business trusts or other business entities formed or organized or existing under the laws of the state or any other state or the United States or any foreign country or other foreign jurisdiction, with such business trust or other business entity as the agreement shall provide being the surviving or resulting business trust or other business entity. Unless otherwise provided in the governing instrument of a business trust, a merger or consolidation shall be approved by each business trust which is to merge or consolidate by all of the trustees and the beneficial owners of such business trust. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a business trust or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights, or securities of, or interests in, the surviving or resulting business trust or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights, or securities of, or interests in, a business trust or other business entity which is not the surviving or resulting business trust or other business entity in the merger or consolidation. Notwithstanding prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation.

Source: SL 2001, ch 245, § 64.



§ 47-14A-65 Certificate of merger or consolidation to be filed with secretary--Contents.

47-14A-65. Certificate of merger or consolidation to be filed with secretary--Contents. If a business trust is merging or consolidating, the business trust or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation in the Office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name and jurisdiction of formation or organization of each of the business trust or other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the business trusts or other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting business trust or other business entity;

(4) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(5) That the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or resulting business trust or other business entity, and shall state the address thereof;

(6) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting business trust or other business entity, on request and without cost, to any beneficial owner of any business trust or any person holding an interest in any other business entity which is to merge or consolidate; and

(7) If the surviving or resulting entity is not a business trust or other business entity formed or organized or existing under the laws of the State of South Dakota, a statement that such surviving or resulting other business entity agrees that it may be served with process in the state in any action, suit, or proceeding for the enforcement of any obligation of any business trust which is to merge or consolidate, irrevocably appointing the secretary of state as its agent to accept service of process in any such action, suit, or proceeding and specifying the address to which a copy of such process shall be mailed to it by the secretary of state. In the event of service upon the secretary of state, the plaintiff in any such action, suit, or proceeding shall furnish the secretary of state with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the secretary of state, and the secretary of state shall notify such surviving or resulting other business entity thereof at all such addresses furnished by the plaintiff by letter, certified mail, return receipt requested. Such letter shall enclose a copy of the process and any other papers served upon the secretary of state. The plaintiff shall, in the event of such service, serve process and any other papers in duplicate, to notify the secretary of state that service is being made pursuant to this section, and to pay the secretary of state the sum of fifty dollars for use of the state, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff prevails therein. The secretary of state shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number, and nature of the proceedings in which process has been served upon the secretary, the return date thereof, and the day and hour when the service was made. The secretary of state need not retain such information for a period longer than five years from the secretary's receipt of the service of process.
Source: SL 2001, ch 245, § 65.



§ 47-14A-66 Validity of certain mergers not affected by failure to file certificate.

47-14A-66. Validity of certain mergers not affected by failure to file certificate. Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation which was effective prior to July 1, 2001, does not affect the validity or effectiveness of any such merger or consolidation.

Source: SL 2001, ch 245, § 66.



§ 47-14A-67 Effective date of merger or consolidation.

47-14A-67. Effective date of merger or consolidation. Unless a future effective date or time is provided in a certificate of merger or consolidation, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation.

Source: SL 2001, ch 245, § 67.



§ 47-14A-68 Certificate of merger or consolidation as certificate of cancellation.

47-14A-68. Certificate of merger or consolidation as certificate of cancellation. A certificate of merger or consolidation shall act as a certificate of cancellation for a business trust which is not the surviving or resulting entity in the merger or consolidation.

Source: SL 2001, ch 245, § 68.



§ 47-14A-69 Amendment to or adoption of governing instrument upon merger--Effective date.

47-14A-69. Amendment to or adoption of governing instrument upon merger--Effective date. Notwithstanding anything to the contrary contained in the governing instrument of a business trust, a governing instrument of a business trust containing a specific reference to this chapter may provide that an agreement of merger or consolidation approved in accordance with § 47-14A-64 may:

(1) Effect any amendment to the governing instrument of the business trust; or

(2) Effect the adoption of a new governing instrument of the business trust if it is the surviving or resulting business trust in the merger or consolidation.

Any amendment to the governing instrument of a business trust or adoption of a new governing instrument of the business trust made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation. The provisions of this section may not be construed to limit the accomplishment of a merger or consolidation or of any of the matters referred to herein by any other means provided for in the governing instrument of a business trust or other agreement or as otherwise permitted by law, including that the governing instrument of any constituent business trust to the merger or consolidation (including a business trust formed for the purpose of consummating a merger or consolidation) shall be the governing instrument of the surviving or resulting business trust.

Source: SL 2001, ch 245, § 69.



§ 47-14A-70 Rights, property, and obligations of merging entities vest in resulting entity.

47-14A-70. Rights, property, and obligations of merging entities vest in resulting entity. When any merger or consolidation has become effective under this chapter, for all purposes of the laws of the state, all of the rights, privileges, and powers of each of the business trusts and other business entities that have merged or consolidated, and all property, real, personal, and mixed, and all debts due to any of such business trusts and other business entities, as well as all other things and causes of action belonging to each of such business trusts and other business entities, shall be vested in the surviving or resulting business trust or other business entity, and shall thereafter be the property of the surviving or resulting business trust or other business entity as they were of each of the business trusts and other business entities that have merged or consolidated. The title to any real property vested by deed or otherwise, under the laws of the state, in any of such business trusts and other business entities, may not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of such business trusts and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the such business trusts and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting business trust or other business entity, and may be enforced against it to the same extent as if the debts, liabilities, and duties had been incurred or contracted by it.

Source: SL 2001, ch 245, § 70.



§ 47-14A-71 Provision for contractual appraisal rights.

47-14A-71. Provision for contractual appraisal rights. A governing instrument or an agreement of merger or consolidation may provide that contractual appraisal rights with respect to a beneficial interest or another interest in a business trust shall be available for any class or group of beneficial owners or beneficial interests in connection with any amendment of a governing instrument, any merger or consolidation in which the business trust is a constituent party to the merger or consolidation or the sale of all or substantially all of the business trust's assets.

Source: SL 2001, ch 245, § 71.



§ 47-14A-72 Authority of beneficial owner to bring derivative action.

47-14A-72. Authority of beneficial owner to bring derivative action. A beneficial owner may bring an action in the circuit court in the right of a business trust to recover a judgment in its favor if trustees with authority to do so have refused to bring the action or if an effort to cause those trustees to bring the action is not likely to succeed.

Source: SL 2001, ch 245, § 72.



§ 47-14A-73 Qualifications of plaintiff in derivative action.

47-14A-73. Qualifications of plaintiff in derivative action. In a derivative action, the plaintiff must be a beneficial owner at the time of bringing the action and:

(1) At the time of the transaction of which the plaintiff complains; or

(2) Plaintiff's status as a beneficial owner had devolved upon plaintiff by operation of law or pursuant to the terms of the governing instrument of the business trust from a person who was a beneficial owner at the time of the transaction.
Source: SL 2001, ch 245, § 73.



§ 47-14A-74 Complaint to specify efforts to secure action by trustees.

47-14A-74. Complaint to specify efforts to secure action by trustees. In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by the trustees, or the reasons for not making the effort.

Source: SL 2001, ch 245, § 74.



§ 47-14A-75 Costs and attorney's fees of successful derivative action.

47-14A-75. Costs and attorney's fees of successful derivative action. If a derivative action is successful, in whole or in part, or if anything is received by a business trust as a result of a judgment, compromise, or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees. If anything is so received by the plaintiff, the court shall make such award of plaintiff's expenses payable out of those proceeds and direct plaintiff to remit to the business trust the remainder thereof, and if those proceeds are insufficient to reimburse plaintiff's reasonable expenses, the court may direct that any such award of plaintiff's expenses or a portion thereof be paid by the business trust.

Source: SL 2001, ch 245, § 75.



§ 47-14A-76 Beneficial owner's right to bring derivative action determined by governing instrument.

47-14A-76. Beneficial owner's right to bring derivative action determined by governing instrument. A beneficial owner's right to bring a derivative action may be subject to such additional standards and restrictions, if any, as are set forth in the governing instrument of the business trust, including, without limitation, the requirement that beneficial owners owning a specified beneficial interest in the business trust join in the bringing of the derivative action.

Source: SL 2001, ch 245, § 76.



§ 47-14A-77 Indemnification of trustee or beneficial owner.

47-14A-77. Indemnification of trustee or beneficial owner. Subject to such standards and restrictions, if any, as are set forth in the governing instrument of a business trust, a business trust may indemnify and hold harmless any trustee or beneficial owner or other person from and against any and all claims and demands whatsoever.

Source: SL 2001, ch 245, § 77.



§ 47-14A-78 Absence of indemnity provision in governing instrument not conclusive.

47-14A-78. Absence of indemnity provision in governing instrument not conclusive. The absence of a provision for indemnity in the governing instrument of a business trust may not be construed to deprive any trustee or beneficial owner or other person of any right to indemnity which is otherwise available to such person under the laws of this state.

Source: SL 2001, ch 245, § 78.



§ 47-14A-79 Power of business trust to acquire interest held by beneficial owner.

47-14A-79. Power of business trust to acquire interest held by beneficial owner. Except to the extent otherwise provided in the governing instrument of a business trust, a business trust may acquire, by purchase, redemption, or otherwise, any beneficial interest in the business trust held by a beneficial owner of the business trust. Except to the extent otherwise provided in the governing instrument of a business trust, any such interest so acquired by a business trust shall be deemed canceled.

Source: SL 2001, ch 245, § 79.



§ 47-14A-80 Beneficial owners entitled to obtain certain information.

47-14A-80. Beneficial owners entitled to obtain certain information. Except to the extent otherwise provided in the governing instrument of a business trust, each beneficial owner of a business trust has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished at what time and location and at whose expense) as may be established by the trustees, to obtain from the business trust from time to time upon reasonable demand for any purpose reasonably related to the beneficial owner's interest as a beneficial owner of the business trust:

(1) A copy of the governing instrument and certificate of trust and all amendments thereto, together with copies of any written powers of attorney pursuant to which the governing instrument and any certificate and any amendments thereto have been executed;

(2) A current list of the name and last known business, residence, or mailing address of each beneficial owner and trustee;

(3) Information regarding the business and financial condition of the business trust; and

(4) Other information regarding the affairs of the business trust as is just and reasonable.
Source: SL 2001, ch 245, § 80.



§ 47-14A-81 Trustees entitled to examine certain information.

47-14A-81. Trustees entitled to examine certain information. Except to the extent otherwise provided in the governing instrument of a business trust, each trustee may examine all the information described in § 47-14A-80 for any purpose reasonably related to the trustee's position as a trustee.

Source: SL 2001, ch 245, § 81.



§ 47-14A-82 Trustees authorized to keep certain information confidential.

47-14A-82. Trustees authorized to keep certain information confidential. Except to the extent otherwise provided in the governing instrument of a business trust, the trustees of a business trust may keep confidential from the beneficial owners, for such period of time as the trustees deem reasonable, any information that the trustees reasonably believe to be in the nature of trade secrets or other information, the disclosure of which the trustees in good faith believe is not in the best interest of the business trust or could damage the business trust or its business or which the business trust is required by law or by agreement with a third party to keep confidential.

Source: SL 2001, ch 245, § 82.



§ 47-14A-83 Records maintained in other than written form--Demand for information to be in writing.

47-14A-83. Records maintained in other than written form--Demand for information to be in writing. A business trust may maintain its records in other than a written form if such form is capable of conversion into a written form within a reasonable time.

Any demand by a beneficial owner or trustee under § 47-14A-80 shall be in writing and shall state the purpose of such demand.

Source: SL 2001, ch 245, § 83.



§ 47-14A-84 Conversion of existing business entity to business trust--Filing requirements.

47-14A-84. Conversion of existing business entity to business trust--Filing requirements. Any other business entity formed or organized or existing under the laws of the State of South Dakota or any other state or the United States or any foreign country or other foreign jurisdiction may convert to a business trust by complying with § 47-14A-89 and filing in the Office of the Secretary of State in accordance with this chapter:

(1) A certificate of conversion to business trust that has been executed by the trustees in accordance with this chapter; and

(2) A certificate of trust that complies with this chapter and has been executed by the trustees in accordance with this chapter.
Source: SL 2001, ch 245, § 84.



§ 47-14A-85 Certificate of conversion--Contents.

47-14A-85. Certificate of conversion--Contents. The certificate of conversion to business trust shall state:

(1) The date on which and jurisdiction where the other business entity was first formed or organized or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a business trust;

(2) The name of the other business entity immediately prior to the filing of the certificate of conversion to business trust;

(3) The name of the business trust as set forth in its certificate of trust filed in accordance with § 47-14A-84; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a business trust if it is not to be effective upon the filing of the certificate of conversion to business trust and the certificate of trust.
Source: SL 2001, ch 245, § 85.



§ 47-14A-86 Effective of date of conversion to business trust--Effective date of commencement of business.

47-14A-86. Effective of date of conversion to business trust--Effective date of commencement of business. Upon the filing in the Office of the Secretary of State of the certificate of conversion to business trust and the certificate of trust or upon the future effective date or time of the certificate of conversion to business trust and the certificate of trust, the other business entity shall be converted into a business trust and the business trust shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 47-14A-43, the existence of the business trust shall be deemed to have commenced on the date the other business entity commenced its existence in the jurisdiction in which the other business entity was first formed or organized or otherwise came into being.

Source: SL 2001, ch 245, § 86.



§ 47-14A-87 Conversion to business trust not to affect liabilities incurred prior to conversion.

47-14A-87. Conversion to business trust not to affect liabilities incurred prior to conversion. The conversion of any other business entity into a business trust may not be deemed to affect any obligations or liabilities of the other business entity incurred prior to its conversion to a business trust, or the personal liability of any person incurred prior to such conversion.

Source: SL 2001, ch 245, § 87.



§ 47-14A-88 Rights, property, and obligations of converting entities vest in resulting entity.

47-14A-88. Rights, property, and obligations of converting entities vest in resulting entity. When any conversion has become effective under this chapter, for all purposes of the laws of the State of South Dakota, all of the rights, privileges, and powers of the other business entity that has converted, and all property, real, personal, and mixed, and all debts due to such other business entity, as well as all other things and causes of action belonging to such other business entity, shall remain vested in the business trust to which such other business entity has converted and shall be the property of such business trust. The title to any real property vested by deed or otherwise in such other business entity may not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other business entity shall be preserved unimpaired, and all debts, liabilities, and duties of the other business entity that has converted shall remain attached to the business trust to which such other business entity has converted, and may be enforced against it to the same extent as if said debts, liabilities, and duties had been incurred or contracted by it in its capacity as a business trust. The rights, privileges, powers, and interests in property of the other business entity, as well as the debts, liabilities, and duties of the other business entity, may not be deemed as a consequence of the conversion, to have been transferred to the business trust to which such other business entity has converted for any purpose of the laws of the State of South Dakota.

Source: SL 2001, ch 245, § 88.



§ 47-14A-89 Conversion deemed continuation of business entity as business trust.

47-14A-89. Conversion deemed continuation of business entity as business trust. Unless otherwise agreed, or as required under applicable non-South Dakota law, the converting other business entity is not required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion may not be deemed to constitute a dissolution of such other business entity and shall constitute a continuation of the existence of the converting other business entity in the form of a business trust. When the other business entity has been converted to a business trust pursuant to this chapter, the business trust shall, for all purposes of the laws of the State of South Dakota, be deemed to be the same entity as the converting other business entity.

Source: SL 2001, ch 245, § 89.



§ 47-14A-90 Conversion to be approved under business entity's governing instrument.

47-14A-90. Conversion to be approved under business entity's governing instrument. Prior to filing a certificate of conversion to business trust with the Office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement, or other writing, as the case may be, governing the internal affairs of the other business entity and the conduct of its business or by applicable law, as appropriate, and a governing instrument shall be approved by the same authorization required to approve the conversion.

Source: SL 2001, ch 245, § 90.



§ 47-14A-91 Construction of chapter with other laws.

47-14A-91. Construction of chapter with other laws. The provisions of this chapter may not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other business entity to the State of South Dakota by any other means provided for in an agreement governing the internal affairs of the other business entity or as otherwise permitted by law, including by the amendment of an agreement governing the internal affairs of the other business entity.

Source: SL 2001, ch 245, § 91.



§ 47-14A-92 Disposition of rights and interests of business entity upon conversion.

47-14A-92. Disposition of rights and interests of business entity upon conversion. In connection with a conversion pursuant to this chapter, rights or securities of, or interests in, the other business entity which is to be converted to a business trust may be exchanged for or converted into cash, property, rights, or securities of, or interests in, such business trust or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights, or securities of, or interests in, another business trust or other business entity.

Source: SL 2001, ch 245, § 92.



§ 47-14A-93 Conversion of business trust to other business entity.

47-14A-93. Conversion of business trust to other business entity. A business trust may convert to an other business entity formed or organized under the laws of the State of South Dakota, upon the authorization of such conversion in accordance with this section. If the governing instrument specifies the manner of authorizing a conversion of the business trust, the conversion shall be authorized as specified in the governing instrument. If the governing instrument does not specify the manner of authorizing a conversion of the business trust and does not prohibit a conversion of the business trust, the conversion shall be authorized in the same manner as is specified in the governing instrument for authorizing a merger or consolidation that involves the business trust as a constituent party to the merger or consolidation. If the governing instrument does not specify the manner of authorizing a conversion of the business trust or a merger or consolidation that involves the business trust as a constituent party and does not prohibit a conversion of the business trust, the conversion shall be authorized by the approval by all of the beneficial owners and all of the trustees. When the conversion of a business trust has become effective, the business trust shall file a certificate of cancellation in the Office of the Secretary of State in accordance with this chapter. Unless otherwise agreed, the conversion of a business trust to an other business entity pursuant to this section shall not require such business trust to wind up its affairs under §§ 47-14A-35 to 47-14A-41, inclusive, or pay its liabilities and distribute its assets under §§ 47-14A-35 to 47-14A-41, inclusive. In connection with a conversion of a business trust to an other business entity pursuant to this section, rights or securities of, or interests in, the business trust which is to be converted may be exchanged for or converted into cash, property, rights, or securities of, or interests in the other business entity into which the business trust is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights, or securities of, or interests in, any other business entity.

Source: SL 2001, ch 245, § 93.



§ 47-14A-94 Provisions of law subject to change.

47-14A-94. Provisions of law subject to change. All provisions of this section may be altered from time to time or repealed and all rights of business trusts, trustees, beneficial owners, and other persons are subject to this reservation.

Source: SL 2001, ch 245, § 94.



§ 47-14A-95 Construction.

47-14A-95. Construction. The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this section.

It is the policy of this section to give maximum effect to the principle of freedom of contract and to the enforceability of governing instruments.

Source: SL 2001, ch 245, § 95.



§ 47-14A-96 Citation of chapter.

47-14A-96. Citation of chapter. This chapter may be cited as the South Dakota Business Trust Act.

Source: SL 2001, ch 245, § 96.






Chapter 14B - South Dakota Foreign Business Trust Act

§ 47-14B-1 Laws governing organization of foreign business trust.

47-14B-1. Laws governing organization of foreign business trust. The laws of the state, territory, possession, or other jurisdiction or country under which a foreign business trust is organized govern its organization and internal affairs and the liability of its beneficial owners and trustees. A foreign business trust may not be denied registration by reason of any difference between those laws and the laws of the state.

Source: SL 2001, ch 245, § 97.



§ 47-14B-2 Registration of foreign business trust.

47-14B-2. Registration of foreign business trust. Before doing business in the state, a foreign business trust shall register with the secretary of state. In order to register, a foreign business trust shall submit to the secretary of state:

(1) A copy executed by a trustee or other authorized person of an application for registration as a foreign business trust, setting forth:

(a) The name of the foreign business trust and, if different, the name under which it proposes to register and do business in the state;

(b) The state, territory, possession, or other jurisdiction or country where formed, the date of its formation and a statement from a trustee or other authorized person that, as of the date of filing, the foreign business trust validly exists as a business trust under the laws of the jurisdiction of its formation;

(c) The nature of the business or purposes to be conducted or promoted in the state;

(d) The address of the registered office and the name and address of the registered agent for service of process required to be maintained by §§ 47-14B-5 to 47-14B-9, inclusive;

(e) A statement that the secretary of state is appointed the agent of the trust for service of process under the circumstances set forth in § 47-14B-17; and

(f) The date on which the foreign business trust first did, or intends to do, business in the state.

(2) A fee as set forth in § 47-14B-22 shall be paid.
Source: SL 2001, ch 245, § 98.



§ 47-14B-3 Doing business in the state.

47-14B-3. Doing business in the state. No person may be deemed to be doing business in the state solely by reason of being a trustee or a beneficial owner of a foreign business trust.

Source: SL 2001, ch 245, § 99.



§ 47-14B-4 Certification and filing of application.

47-14B-4. Certification and filing of application. If the secretary of state finds that an application for registration conforms to law and all requisite fees have been paid, the secretary of state shall:

(1) Certify that the application has been filed in the secretary of state's office by endorsing upon the original application the word, Filed, and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(2) File and index the endorsed application.

The secretary of state shall prepare and return to the person who filed the application or the person's representative a copy of the original signed application, similarly endorsed, and shall certify such copy as a true copy of the original signed application.

Source: SL 2001, ch 245, § 100.



§ 47-14B-5 Name of foreign business trust.

47-14B-5. Name of foreign business trust. A foreign business trust may register with the secretary of state under any name (whether or not it is the name under which it is registered in the jurisdiction of its formation) that could be registered by a domestic business trust. However, a foreign business trust may register under any name which is not such as to distinguish it upon the records in the Office of the Secretary of State from the name of any domestic or foreign corporation, business trust, limited liability company, or limited partnership reserved, registered, or organized under the laws of the state with the written consent of the other corporation, business trust, limited liability company, or limited partnership, which written consent shall be filed with the secretary of state.

Source: SL 2001, ch 245, § 101.



§ 47-14B-6 Office and agent of foreign business trust.

47-14B-6. Office and agent of foreign business trust. Each foreign business trust shall have and maintain in the state:

(1) A registered office which may but need not be a place of its business in the state; and

(2) A registered agent for service of process on the foreign business trust, which agent may be either an individual resident of the state whose business office is identical with the foreign business trust's registered office, or a domestic corporation, or a domestic limited partnership, or a business trust, or a domestic limited liability company, or a foreign corporation, or a foreign limited partnership, or a foreign business trust, or a foreign limited liability company authorized to do business in the state having a business office identical with such registered office, which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent.
Source: SL 2001, ch 245, § 102.



§ 47-14B-7 Change of address of registered office of foreign business trust.

47-14B-7. Change of address of registered office of foreign business trust. A registered agent may change the address of the registered office of the foreign business trust for which he or she is registered agent to another address in the state by paying a fee as set forth in § 47-14B-22 and filing with the secretary of state a certificate, executed by such registered agent, setting forth the names of all the foreign business trusts represented by such registered agent, and the address at which such registered agent has maintained the registered office for each of such foreign business trusts, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the foreign business trusts recited in the certificate. Upon the filing of such certificate, the secretary of state shall furnish to the registered agent a certified copy of the same under the secretary of state's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the state of each of the foreign business trusts recited in the certificate shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a foreign business trust, such registered agent shall file with the secretary of state a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed, the names of all the foreign business trusts represented by such registered agent, and the address at which such registered agent has maintained the registered office for each of such foreign business trusts, and shall pay a fee as set forth in § 47-14B-22. Upon the filing of such certificate, the secretary of state shall furnish to the registered agent a certified copy of the same under the secretary of state's hand and seal of office. Filing a certificate under this section shall be deemed to be an amendment of the application of each foreign business trust affected thereby and each foreign business trust need not take any further action with respect thereto, to amend its application under § 47-14B-10. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each foreign business trust affected thereby.

Source: SL 2001, ch 245, § 103.



§ 47-14B-8 Resignation of foreign business trust registered agent--Successor--Appointment.

47-14B-8. Resignation of foreign business trust registered agent--Successor--Appointment. The registered agent of one or more foreign business trusts may resign and appoint a successor registered agent by paying a fee as set forth in § 47-14B-22 and filing a certificate with the secretary of state, stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement executed by each affected foreign business trust ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign business trust as has ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such foreign business trust's registered office in the state. The secretary of state shall furnish to the successor registered agent a certified copy of the certificate of resignation. Filing of such certificate of resignation shall be deemed to be an amendment of the application of each foreign business trust affected thereby and each such foreign business trust need not take any further action with respect thereto, to amend its application under § 47-14B-10.

Source: SL 2001, ch 245, § 104.



§ 47-14B-9 Resignation of foreign business trust registered agent--No successor appointed.

47-14B-9. Resignation of foreign business trust registered agent--No successor appointed. The registered agent of a foreign business trust may resign without appointing a successor registered agent by paying a fee as set forth in § 47-14B-22 and filing a certificate with the secretary of state stating that it resigns as registered agent for the foreign business trust identified in the certificate, but such resignation shall not become effective until one hundred twenty days after the certificate is filed. There shall be attached to such certificate an affidavit of such registered agent, if an individual, or of the president, a vice president or the secretary thereof if a corporation, that at least thirty days prior to and on or about the date of the filing of the certificate, notices were sent by certified or registered mail to the foreign business trusts for which such registered agent is resigning as registered agent, at the principal office thereof within or outside the state, if known to such registered agent or, if not, to the last known address of the attorney or other individual at whose request such registered agent was appointed for such foreign business trust, of the resignation of such registered agent. After receipt of the notice of the resignation of its registered agent, the foreign business trust for which such registered agent was acting shall obtain and designate a new registered agent, to take the place of the registered agent so resigning. If such foreign business trust fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of one hundred twenty days after the filing by the registered agent of the certificate of resignation, such foreign business trust may not be permitted to do business in the state and its registration shall be deemed to be canceled. After the resignation of the registered agent has become effective as provided in this section and if no new registered agent has been obtained and designated in the time and manner aforesaid, service of legal process against the foreign business trust for which the resigned registered agent had been acting shall thereafter be upon the secretary of state in accordance with § 47-14B-19.

Source: SL 2001, ch 245, § 105.



§ 47-14B-10 Correction of false application of foreign business trust.

47-14B-10. Correction of false application of foreign business trust. If any statement in the application for registration of a foreign business trust was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign business trust shall promptly file in the Office of the Secretary of State a certificate, executed by a trustee or other authorized person, correcting such statement, together with a fee as set forth in § 47-14B-22.

Source: SL 2001, ch 245, § 106.



§ 47-14B-11 Canceling a foreign business trust.

47-14B-11. Canceling a foreign business trust. A foreign business trust may cancel its registration by filing with the secretary of state a certificate of cancellation, executed by a trustee or other authorized person, together with a fee as set forth in § 47-14B-22. A cancellation does not terminate the authority of the secretary of state to accept service of process on the foreign business trust with respect to causes of action arising out of the doing of business in the state.

Source: SL 2001, ch 245, § 107.



§ 47-14B-12 Action, suit, or proceeding by foreign business trust.

47-14B-12. Action, suit, or proceeding by foreign business trust. A foreign business trust doing business in the state may not maintain any action, suit, or proceeding in the state until it has registered in the state, and has paid to the state all fees and penalties for the years or parts thereof, during which it did business in the state without having registered.

Source: SL 2001, ch 245, § 108.



§ 47-14B-13 Failure of foreign business trust to register.

47-14B-13. Failure of foreign business trust to register. The failure of a foreign business trust to register in the state does not:

(1) Impair the validity of any contract or act of the foreign business trust;

(2) Impair the right of any other party to the contract to maintain any action, suit, or proceeding on the contract; or

(3) Prevent the foreign business trust from defending any action, suit, or proceeding in any court of the state.
Source: SL 2001, ch 245, § 109.



§ 47-14B-14 Liability of beneficial owner or trustee of foreign business trust.

47-14B-14. Liability of beneficial owner or trustee of foreign business trust. A beneficial owner or a trustee of a foreign business trust is not liable for the obligations of the foreign business trust solely by reason of the business trust's having done business in the state without registration.

Source: SL 2001, ch 245, § 110.



§ 47-14B-15 Jurisdiction of circuit court for failure to register or for false registration.

47-14B-15. Jurisdiction of circuit court for failure to register or for false registration. The circuit court shall have jurisdiction to enjoin any foreign business trust, or any agent thereof, from doing any business in the state if such foreign business trust has failed to register under this section or if such foreign business trust has secured a certificate of the secretary of state on the basis of false or misleading representations. The attorney general shall, upon the attorney general's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign business trust is doing or has done business.

Source: SL 2001, ch 245, § 111.



§ 47-14B-16 Application of § 47-14A-51.

47-14B-16. Application of § 47-14A-51. Section 47-14A-51 is also applicable to foreign business trusts as if they were domestic business trusts.

Source: SL 2001, ch 245, § 112.



§ 47-14B-17 Service of process on foreign business trust.

47-14B-17. Service of process on foreign business trust. Service of legal process upon any foreign business trust shall be made by delivering a copy personally to any trustee of the foreign business trust in the state or the registered agent of the foreign business trust in the state, or by leaving it at the dwelling house or usual place of abode in the state of any such trustee or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign business trust in the state. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the state, a copy thereof on the president, vice president, secretary, assistant secretary, or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any trustee or registered agent, or at the registered office or other place of business of the foreign business trust in the state, to be effective, must be delivered thereat at least six days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the trustee or registered agent.

Source: SL 2001, ch 245, § 113.



§ 47-14B-18 Service of process when due diligence fails.

47-14B-18. Service of process when due diligence fails. In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by § 47-14B-17, the process against the foreign business trust may be served upon the secretary of state, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in § 47-14B-17. In the event service is effected through the secretary of state in accordance with this section, the secretary of state shall forthwith notify the foreign business trust by letter, certified mail, return receipt requested, directed to the foreign business trust at its last registered office. Such letter shall enclose a copy of the process and any other papers served on the secretary of state pursuant to this section. The plaintiff shall, in the event of such service, serve process and any other papers in duplicate, notify the secretary of state that service is being effected pursuant to this section, and to pay to the secretary of state the sum of fifty dollars for the use of the state, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The secretary of state shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number, and nature of the proceeding in which process has been served upon the secretary of state, the fact that service has been effected pursuant to this section, the return date thereof and the day and hour when the service was made. The secretary of state need not retain such information for a period longer than five years from receipt of the service of process.

Source: SL 2001, ch 245, § 114.



§ 47-14B-19 Service of process on unregistered foreign business trust.

47-14B-19. Service of process on unregistered foreign business trust. Any foreign business trust which does business in the state without having registered under this chapter shall be deemed to have thereby appointed and constituted the secretary of state its agent for the acceptance of legal process in any civil action, suit, or proceeding against it in any state or federal court in the state arising or growing out of any business done by it within the state. The doing of business in the state by such foreign business trust shall be a signification of the agreement of such foreign business trust that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the state.

Source: SL 2001, ch 245, § 115.



§ 47-14B-20 "Doing business" defined.

47-14B-20. "Doing business" defined. Whenever the words, doing business, the doing of business, or business done in this state, by any such foreign business trust are used in this section, they mean the course or practice of carrying on any business activities in the state.

Source: SL 2001, ch 245, § 116.



§ 47-14B-21 Service upon secretary of state--Notice to foreign business trust.

47-14B-21. Service upon secretary of state--Notice to foreign business trust. In the event of service upon the secretary of state, the secretary of state shall forthwith notify the foreign business trust thereof by letter, certified mail, return receipt requested, directed to the foreign business trust at the address furnished to the secretary of state by the plaintiff in such action, suit, or proceeding. Such letter shall enclose a copy of the process and any other papers served upon the secretary of state. The plaintiff shall, in the event of such service, serve process and any other papers in duplicate, notify the secretary of state that service is being made pursuant to this section, and pay to the secretary of state the sum of fifty dollars for the use of the state, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The secretary of state shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number, and nature of the proceeding in which process has been served upon the secretary of state, the return date thereof, and the day and hour when the service was made. The secretary of state need not retain such information for a period longer than five years from receipt of the service of process.

Source: SL 2001, ch 245, § 117.



§ 47-14B-22 Filing fees-Documents not effective until fee paid.

47-14B-22. Filing fees-Documents not effective until fee paid. No document required to be filed under this chapter is effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the secretary of state for the use of the state:

(1) Upon receipt for filing of an application for registration as a foreign business trust, a certificate, or a certificate of cancellation, a fee of one hundred twenty-five dollars; and

(2) Upon the receipt for filing of a certificate, a fee of fifty dollars.
Source: SL 2001, ch 245, § 118; SL 2009, ch 4, § 14.



§ 47-14B-23 Application of chapter.

47-14B-23. Application of chapter. This chapter applies to all business trusts of the type described in this chapter now existing or hereafter created and all such business trusts existing on July 1, 2001, desiring to continue operations must have registered under the provisions of this chapter by filing in the Office of the Secretary of State a declaration of trust and paying a fee of fifty dollars prior to September 30, 2001.

Source: SL 2001, ch 245, § 119.



§ 47-14B-24 Compliance with requirements--Violation.

47-14B-24. Compliance with requirements--Violation. No person may transact or conduct any business, within this state, under any business trust without first complying with the provisions and requirements of this chapter. A violation of this section is a Class 1 misdemeanor.

Source: SL 2001, ch 245, § 120.



§ 47-14B-25 Citation of chapter.

47-14B-25. Citation of chapter. This chapter may be cited as the South Dakota Foreign Business Trust Act.

Source: SL 2001, ch 245, § 121.






Chapter 15 - Cooperatives--Formation And General Powers

§ 47-15-1 Definitions.

47-15-1. Definitions. Terms used in chapters 47-15 to 47-20, inclusive, mean:

(1) "Articles," articles of incorporation;

(2) "Cooperative," a cooperative corporation which is subject to the provisions of chapters 47-15 to 47-20, inclusive;

(3) "Corporation," a corporation which is not a cooperative;

(4) "Foreign cooperative," a cooperative association organized and operated on a cooperative basis under the laws of any other state, territory, or possession of the United States, or of the District of Columbia or any foreign state, province, or country;

(5) "Member," a person who has been qualified and accepted for membership in a cooperative;

(6) "Patron," any person who purchases products or services provided in the normal course of the business of a cooperative. The term "patron" does not include a telecommunications company which purchases any products or services from a telecommunications cooperative or pays any fees or settlements to a telecommunications cooperative, other than local telecommunications services; and

(7) "Person," includes individuals, firms, partnerships, limited liability companies, unincorporated associations, cooperatives, corporations, and bodies politic.
Source: SDC 1939 § 11.1101; SL 1949, ch 23; SL 1965, ch 23, § 1; SL 1987, ch 342; SL 1994, ch 351, § 120.



§ 47-15-2 Purposes--Banking and insurance prohibited.

47-15-2. Purposes--Banking and insurance prohibited. Cooperatives may be organized under this chapter for any lawful purpose except banking and insurance.

Source: SDC 1939, § 11.1102 as enacted by SL 1965, ch 23, § 1; SL 1978, ch 337.



§ 47-15-3 Requisites for formation.

47-15-3. Requisites for formation. Three or more natural persons of legal age, one of whom must be a resident, may form a cooperative by signing, acknowledging, filing, and recording articles of incorporation.

Source: SDC 1939, § 11.1104 as enacted by SL 1965, ch 23, § 1.



§ 47-15-4 Articles of incorporation--Contents.

47-15-4. Articles of incorporation--Contents. The articles of incorporation shall set forth that they are executed pursuant to the provisions of this chapter and shall state:

(1) The name of the cooperative;

(2) The period of existence, unless perpetual;

(3) The purposes for which organized. It is sufficient to state that the cooperative may engage in any activity within the purposes for which cooperatives may be organized, and all such activities shall then be deemed within its purposes, subject to express limitations;

(4) Whether the cooperative is organized with or without capital stock;

(5) The designation of classes of members, if more than one;

(6) The number and par value of shares of each authorized class of stock; if more than one class is authorized, the designation, preferences, limitations, and relative rights of each class shall also be set forth;

(7) Which classes of stock are membership stock;

(8) As to each class of stock, the rate of dividend, or that the rate of dividend may be fixed by the board, or that no dividend will be paid;

(9) Any reservation of a right to acquire or recall any stock;

(10) The basis of distribution of assets in the event of liquidation;

(11) The municipality in this state in which the cooperative's principal office is to be located and the information required by § 59-11-6;

(12) The number of directors, or that the number of directors shall be as stated in the bylaws;

(13) The name and address of each incorporator; and

(14) The names and addresses of at least three incorporators who will act as the temporary board and will serve until the first annual meeting of members or stockholders.
Source: SDC 1939, § 11.1105 as enacted by SL 1965, ch 23, § 1; SL 1966, ch 16, § 1; SL 1989, ch 390, § 1; SL 1990, ch 367, § 10; SL 1992, ch 60, § 2; SL 2008, ch 275, § 55.



§ 47-15-5 Particular provisions in articles or bylaws.

47-15-5. Particular provisions in articles or bylaws. It is not necessary to set forth in the articles of incorporation any of the powers granted by chapters 47-15 to 47-20, inclusive. The articles may include additional provisions, consistent with law, including provisions which are required or permitted to be set forth in the bylaws. Any provision required or permitted in the bylaws has equal force and effect if stated in the articles. Whenever a provision of the articles is inconsistent with a bylaw, the articles control. The bylaws of a cooperative may contain any provisions for the regulation and maintenance of the affairs of the cooperative not inconsistent with law or the articles of incorporation.

Source: SDC 1939, § 11.1106 as enacted by SL 1965, ch 23, § 1; SL 2000, ch 220, § 3.



§ 47-15-6 Filing articles with secretary of state--Beginning of corporate existence.

47-15-6. Filing articles with secretary of state--Beginning of corporate existence. The original articles of incorporation, duly signed, shall be delivered to the secretary of state for filing and recording. The legal corporate existence of a cooperative begins when the articles are so delivered.

Source: SDC 1939, § 11.1107 as enacted by SL 1965, ch 23, § 1; SL 1989, ch 390, § 2; SL 2012, ch 222, § 2.



§ 47-15-7 Issuance of certificate of incorporation--Certificate as conclusive evidence of proper incorporation.

47-15-7. Issuance of certificate of incorporation--Certificate as conclusive evidence of proper incorporation. Upon receipt of the articles of incorporation and payment of the required fees the secretary of state shall issue a certificate of incorporation. The certificate of incorporation shall be conclusive evidence, except as against the state in a proceeding to cancel or revoke such certificate, that all conditions precedent to corporate existence have been met.

Source: SDC 1939, § 11.1108 as enacted by SL 1965, ch 23, § 1.



§ 47-15-8 Amendment of articles--Majority vote required.

47-15-8. Amendment of articles--Majority vote required. At any member meeting, a cooperative may adopt any amendment to its articles which is lawful under §§ 47-15-4 and 47-15-5, if a statement of the proposed amendment was contained in the notice of the meeting.

An amendment is adopted if approved by a majority of any quorum of members voting thereon at the meeting.

Source: SDC 1939, § 11.1135 as enacted by SL 1965, ch 23, § 1; SL 1986, ch 387.



§ 47-15-9 Procedure for amending articles.

47-15-9. Procedure for amending articles. When any amendment to the articles is adopted, the president and secretary of the cooperative shall prepare and sign in duplicate, a certificate sealed with the seal of the cooperative, if it has a seal, stating:

(1) The name of the cooperative;

(2) The amendment and date of adoption;

(3) The number of members voting for and against the amendment;

(4) The number of members attending the meeting and a statement that such number constituted a quorum of members;

(5) That the notice of the meeting of members was given as required by law.
Source: SDC 1939, § 11.1136 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-15-10 Filing with secretary of state--Certificate of amendment.

47-15-10. Filing with secretary of state--Certificate of amendment. One copy of the certificate required by § 47-15-9 shall be retained in the records of the cooperative and one copy shall be filed and recorded in the Office of the Secretary of State, who shall issue a certificate of amendment thereon.

Source: SDC 1939, § 11.1136 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-15-11 Effect of amendment.

47-15-11. Effect of amendment. No amendment to the articles may affect any existing cause of action or proceeding to which the cooperative is a party or existing rights of persons other than members or stockholders.

Source: SDC 1939, § 11.1136 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-15-12 Limitations on action to invalidate amendment.

47-15-12. Limitations on action to invalidate amendment. No action may be maintained to invalidate any amendment to the articles because of the manner of its adoption unless commenced within two years after date of recording.

Source: SDC 1939, § 11.1136 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-15-13 Bankruptcy proceeding as amendment.

47-15-13. Bankruptcy proceeding as amendment. Certified copies of any order of a court of the United States, in proceedings under the bankruptcy laws, shall be filed and recorded as an amendment if the order effects an amendment to the articles. The principal officers of a cooperative shall cause each order to be promptly filed and recorded after it becomes final.

Source: SDC 1939, § 11.1138 as enacted by SL 1965, ch 23, § 1.



§ 47-15-14 Amendment converting corporation to cooperative.

47-15-14. Amendment converting corporation to cooperative. Any corporation may convert itself into a cooperative by adopting an amendment to its articles by which it elects to become subject to chapters 47-15 to 47-20, inclusive, together with changes in its articles required by said chapters and other desirable changes permitted by said chapters. Such amendment shall be adopted, filed, and recorded in the manner provided by the law then applicable to the corporation and the conversion shall be effective upon issuance of the certificate of amendment by the secretary of state.

Source: SDC 1939, § 11.1142 as enacted by SL 1965, ch 23, § 1; SL 1976, ch 287, § 2.



§ 47-15-15 Adoption of restated articles.

47-15-15. Adoption of restated articles. A cooperative may, by action taken in the manner required for an amendment, adopt restated articles which shall state that they supersede existing articles and amendments. Restated articles shall meet all requirements of original articles.

Source: SDC 1939, § 11.1137 as enacted by SL 1965, ch 23, § 1; SL 1977, ch 381, § 9.



§ 47-15-15.1 Restated articles effective when restated certificate issued--Original articles superseded.

47-15-15.1. Restated articles effective when restated certificate issued--Original articles superseded. Upon the issuance of the restated certificate of incorporation by the secretary of state, the restated articles of incorporation shall become effective and shall supersede the original articles of incorporation and all amendments thereto.

Source: SL 1977, ch 381, § 1.



§ 47-15-16 Bylaws--Adoption and amendment.

47-15-16. Bylaws--Adoption and amendment. Bylaws may be adopted and amended only by the members, unless the members adopt a bylaw which permits the board to make and amend specified bylaws. Any bylaw adopted or amended by the board shall be reported at the next regular member meeting. Any such bylaw shall be at any time subject to amendment or repeal by the members.

Source: SDC 1939, § 11.1109 as enacted by SL 1965, ch 23, § 1.



§ 47-15-17 Bylaws--Majority vote.

47-15-17. Bylaws--Majority vote. Unless the bylaws provide otherwise, any bylaw may be adopted, amended, or repealed by a majority of the members present at a meeting, provided that the members voting must be sufficient in number to constitute a quorum as provided in chapter 47-16 or by bylaws.

Source: SDC 1939, § 11.1109 as enacted by SL 1965, ch 23, § 1.



§ 47-15-18.1 Repealed.

47-15-18.1. Repealed by SL 2008, ch 275, § 56.



§ 47-15-20 Offices and agents of preexisting cooperatives.

47-15-20. Offices and agents of preexisting cooperatives. For the purposes of chapters 47-15 to 47-20, inclusive, the street address, or the statement concerning the address, of a cooperative existing on July 1, 1965, becoming subject to said chapters, as set forth in the articles for its business office, shall be considered its registered office and the secretary of the cooperative shall be considered its registered agent unless either is amended pursuant to § 47-20-17.

Source: SDC 1939, § 11.1110 as enacted by SL 1965, ch 23, § 1; SL 1989, ch 390, § 3; SL 1990, ch 367, § 11.



§ 47-15-21 to 47-15-26. Repealed.

47-15-21 to 47-15-26. Repealed by SL 2008, ch 275, § 56.



§ 47-15-27 Powers of cooperatives--Existence.

47-15-27. Powers of cooperatives--Existence. Unless otherwise provided by its articles, a cooperative may exist perpetually.

Source: SDC 1939, § 11.1103 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-15-28 Powers of cooperatives--Actions.

47-15-28. Powers of cooperatives--Actions. Unless otherwise provided by its articles, a cooperative may sue and be sued.

Source: SDC 1939, § 11.1103 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-15-29 Powers of cooperatives--Seals.

47-15-29. Powers of cooperatives--Seals. Unless otherwise provided by its articles, a cooperative may have a seal.

Source: SDC 1939, § 11.1103 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-15-30 Powers of cooperatives--Contracts--Encumbrances.

47-15-30. Powers of cooperatives--Contracts--Encumbrances. Unless otherwise provided by its articles, a cooperative may

(1) Make contracts, incur liabilities, and borrow money;

(2) Issue certificates representing indebtedness, or representing equity interests in its assets;

(3) Acquire property;

(4) Dispose of, mortgage, pledge, lease, or otherwise use in any manner any of its property, or any interest therein, wherever situated.
Source: SDC 1939, § 11.1103 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-15-31 Powers of cooperatives--Securities holdings.

47-15-31. Powers of cooperatives--Securities holdings. Unless otherwise provided by its articles, a cooperative may purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign cooperatives and corporations, partnerships or individuals, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district, or municipality or of any instrumentality thereof.

Source: SDC 1939, § 11.1103 (5) as enacted by SL 1965, ch 23, § 1.



§ 47-15-32 Powers of cooperatives--Investments and lending.

47-15-32. Powers of cooperatives--Investments and lending. Unless otherwise provided by its articles, a cooperative may invest its funds, lend money for its purposes, and hold any property as security for repayment.

Source: SDC 1939, § 11.1103 (6) as enacted by SL 1965, ch 23, § 1.



§ 47-15-33 Powers of cooperatives--Territorial.

47-15-33. Powers of cooperatives--Territorial. Unless otherwise provided by its articles, a cooperative may conduct its business and affairs and have offices and exercise its powers in the United States or in any foreign country.

Source: SDC 1939, § 11.1103 (7) as enacted by SL 1965, ch 23, § 1.



§ 47-15-34 Powers of cooperatives--Officers and agents.

47-15-34. Powers of cooperatives--Officers and agents. Unless otherwise provided by its articles, a cooperative may elect officers and appoint agents, define their duties, and fix their compensation.

Source: SDC 1939, § 11.1103 (8) as enacted by SL 1965, ch 23, § 1.



§ 47-15-35 Powers of cooperatives--Bylaws.

47-15-35. Powers of cooperatives--Bylaws. Unless otherwise provided by its articles, a cooperative may make and alter bylaws, consistent with its articles and the laws of this state, for the administration and regulation of its affairs.

Source: SDC 1939, § 11.1103 (9) as enacted by SL 1965, ch 23, § 1.



§ 47-15-36 Powers of cooperatives--Donations.

47-15-36. Powers of cooperatives--Donations. Unless otherwise provided by its articles, a cooperative may make donations for charitable, scientific, educational, or religious purposes.

Source: SDC 1939, § 11.1103 (10) as enacted by SL 1965, ch 23, § 1.



§ 47-15-37 Powers of cooperatives--Indemnification of agents.

47-15-37. Powers of cooperatives--Indemnification of agents. Unless otherwise provided by its articles, a cooperative may indemnify any present or former director, officer, or agent against actual expenses necessarily incurred in defense of any proceeding in which he is a party because he is or was such director, officer, or agent. This section does not apply to those proceedings in which he is adjudged liable for negligence or misconduct in the performance of duty. Such indemnification shall not be exclusive of other rights to which he may be entitled.

Source: SDC 1939, § 11.1103 (11) as enacted by SL 1965, ch 23, § 1.



§ 47-15-38 Powers of cooperatives--Cessation of activities.

47-15-38. Powers of cooperatives--Cessation of activities. Unless otherwise provided by its articles, a cooperative may cease its activities and surrender its franchise.

Source: SDC 1939, § 11.1103 (12) as enacted by SL 1965, ch 23, § 1.



§ 47-15-39 Powers of cooperatives--Effectuation of purpose.

47-15-39. Powers of cooperatives--Effectuation of purpose. Unless otherwise provided by its articles, a cooperative may exercise all powers necessary or convenient to effect its purposes.

Source: SDC 1939, § 11.1103 (13) as enacted by SL 1965, ch 23, § 1.



§ 47-15-40 Promotion expenses--Commissions on stock sales--Limitations.

47-15-40. Promotion expenses--Commissions on stock sales--Limitations. No cooperative funds may be used, nor any stock issued, in payment of any promotion expenses in excess of ten percent of the paid-up capital stock or membership fees. No commission or expenses shall be paid on the sale of stock in excess of ten percent of the par value thereof.

Source: SDC 1939, § 11.1112 as enacted by SL 1965, ch 23, § 1.



§ 47-15-41 Use of term "cooperative".

47-15-41. Use of term "cooperative". The term "cooperative" or any variation thereof, may be used either by any cooperative organized under this chapter or under other laws of this state relating to cooperative corporations, or by any foreign cooperative licensed to do business in this state or by any association of cooperatives, or corporations, whose members are cooperatives.

Source: SDC 1939, § 11.1155 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-15-42 Unauthorized use of term "cooperative" as petty offense.

47-15-42. Unauthorized use of term "cooperative" as petty offense. No person other than a cooperative described in § 47-15-41 may use the term "cooperative," or any variation thereof, as part of his corporate or other business name or title. No person may in any other manner represent himself to be a cooperative. A violation of this section is a petty offense. Each day of improper use constitutes a separate offense.

Source: SDC 1939, § 11.1155 (2) as enacted by SL 1965, ch 23, § 1; SL 1983, ch 15, § 37.



§ 47-15-43 Injunction against unauthorized use of term "cooperative".

47-15-43. Injunction against unauthorized use of term "cooperative". Any cooperative may obtain an injunction against acts prohibited by § 47-15-42 without showing any damage to itself.

Source: SDC 1939, § 11.1155 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-15-44 Cooperatives governed by chapter--Preexisting cooperatives.

47-15-44. Cooperatives governed by chapter--Preexisting cooperatives. All foreign and domestic cooperatives are governed by the provisions of chapters 47-15 to 47-20, inclusive, except that application of said chapters to cooperative corporations existing before March 18, 1965, does not affect property rights of stockholders or members in such cooperatives which were accrued or established on March 18, 1965, nor does it affect any liability enforceable at such time, nor does it affect the validity or enforceability of contracts existing before March 18, 1965.

Source: SDC 1939, § 11.1156 as enacted by SL 1965, ch 23, § 1.



§ 47-15-45 Continuation of preexisting cooperatives.

47-15-45. Continuation of preexisting cooperatives. Corporations organized before July 1, 1965, under the provisions of chapters 4.16 and 11.10 of the South Dakota Code of 1939 shall continue in existence, but no new corporations may be formed thereunder.

Source: SL 1965, ch 23, § 2; SL 1966, ch 16, § 5.



§ 47-15-46 Duration of existence of preexisting cooperatives.

47-15-46. Duration of existence of preexisting cooperatives. Cooperatives organized prior to July 1, 1965 under the provisions of chapter 4.16 or 11.10 or 11.11 of the South Dakota Code of 1939 or amendments thereof are granted perpetual existence irrespective of the period of existence set forth in the articles of incorporation. Any such cooperative may nevertheless amend its articles to provide for a limited period of existence.

Source: SDC 1939, § 11.1105 (2) as enacted by SL 1965, ch 23, § 1; SL 1966, ch 16, § 1.



§ 47-15-47 Method of giving notice--Waiver of notice.

47-15-47. Method of giving notice--Waiver of notice. Whenever notice is required by chapters 47-15 to 47-20, inclusive, to be given to any person, such notice shall be given either personally or by mail. If mailed, such notice is given when deposited in the United States mail, with postage prepaid thereon, addressed to such person at his address as it appears on the records of the cooperative.

A signed waiver is equivalent to personal notice to the person so signing.

Source: SDC 1939, § 11.1117 as enacted by SL 1965, ch 23, § 1.



§ 47-15-48 Cooperatives governed by other laws.

47-15-48. Cooperatives governed by other laws. The provisions of chapters 47-15 to 47-20, inclusive, shall not apply to cooperatives governed by chapter 40-23 or chapter 47-21.

Source: SDC 1939, § 11.1156 as enacted by SL 1965, ch 23, § 1.



§ 47-15-49 Severability and saving clause.

47-15-49. Severability and saving clause. If any provision of chapters 47-15 to 47-20, inclusive, or the application thereof to any person or circumstance is held invalid, the remainder of said chapters and the application of such provision to other persons or circumstances shall not be held invalid.

Source: SL 1965, ch 23, § 3.



§ 47-15-50 Citation of cooperative provisions.

47-15-50. Citation of cooperative provisions. Chapters 47-15 to 47-20, inclusive, as amended from time to time may be cited as the "South Dakota Cooperative Association Act."

Source: SDC 1939, § 11.1157 as enacted by SL 1965, ch 23, § 1.



§ 47-15-51 Filing false document as felony.

47-15-51. Filing false document as felony. A person who files, or causes to be filed, a document required to be filed by this chapter, which he knows to be materially false in any respect, is guilty of a Class 6 felony.

Source: SL 1983, ch 15, § 36.






Chapter 16 - Cooperatives--Membership, Stock And Distributions

§ 47-16-1 Classes of members--Provisions in bylaws.

47-16-1. Classes of members--Provisions in bylaws. A cooperative may have one or more classes of members. Provisions for qualifications, requirements, method of acceptance, terms, conditions, termination, and other incidents of membership shall be set forth in the bylaws. Any person, including a partnership, a firm, an unincorporated association, a cooperative, a corporation, or a body politic, may become a member in accordance with the bylaws.

Source: SDC 1939, § 11.1113 as enacted by SL 1965, ch 23, § 1.



§ 47-16-2 Annual member meeting--Time of meeting.

47-16-2. Annual member meeting--Time of meeting. An annual member meeting of a cooperative shall be held at the time fixed in or pursuant to the bylaws. In the absence of a bylaw provision, such meeting shall be held within six months after the close of the fiscal year at the call of the president or board of directors.

Source: SDC 1939, § 11.1115 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-16-3 Special meetings.

47-16-3. Special meetings. Special member meetings of a cooperative may be called by the president, board of directors, or members having one-fifth of the votes entitled to be cast at such meeting.

Source: SDC 1939, § 11.1115 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-16-4 Place of meetings.

47-16-4. Place of meetings. Unless the bylaws provide otherwise, member meetings of a cooperative shall be held at the principal office or such other place as the board of directors may determine.

Source: SDC 1939, § 11.1115 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-16-5 Notice of meetings--Contents of notice.

47-16-5. Notice of meetings--Contents of notice. Written notice of a membership meeting of a cooperative, stating the place, day, and hour, and in case of a special member meeting the purposes for which the meeting is called, shall be given not less than ten nor more than thirty days before the meeting at the direction of the person calling the meeting.

Source: SDC 1939, § 11.1115 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-16-6 Notice to delegates or alternates.

47-16-6. Notice to delegates or alternates. At any meeting of a cooperative at which members are to be represented by delegates, notice to such members may be given by notifying such delegates and their alternates. Notice may consist of a notice to all members or may be in the form of an announcement at the meeting at which such delegates or alternates were elected.

Source: SDC 1939, § 11.1115 (5) as enacted by SL 1965, ch 23, § 1.



§ 47-16-7 Quorum provisions--Computation of quorum--Quorum for district meeting.

47-16-7. Quorum provisions--Computation of quorum--Quorum for district meeting. A quorum at a member meeting of a cooperative shall be ten percent of the first one hundred members plus five percent of additional members, present in person or represented by delegate. Unless the bylaws fix a larger number of members to constitute a quorum, a quorum may never be more than fifty members nor less than five members, or a majority of all members, whichever is smaller. Members represented by signed vote may be counted in computing a quorum only on those questions as to which the signed vote is taken. The sufficiency or requirement of a quorum for the transaction of business at a district meeting of members shall be established in the bylaws. However, the quorum may not be less than five members.

Source: SDC 1939, § 11.1116 as enacted by SL 1965, ch 23, § 1; SL 2000, ch 220, § 1.



§ 47-16-8 Action without meeting.

47-16-8. Action without meeting. Action without a membership meeting may be taken by a cooperative pursuant to § 47-16-9.

Source: SDC 1939, § 11.1115 (6) as enacted by SL 1965, ch 23, § 1.



§ 47-16-9 Consent to action without meeting.

47-16-9. Consent to action without meeting. Any action which may be taken at a member meeting of a cooperative, may be taken without a meeting if a writing setting forth and approving the action taken shall be signed by a majority of the members entitled to vote on such action. In such cases, such consent shall have the same force and effect as if a meeting had been held.

Source: SDC 1939, § 11.1126 as enacted by SL 1965, ch 23, § 1.



§ 47-16-10 Votes at meeting.

47-16-10. Votes at meeting. At any member meeting of a cooperative composed of individual members and member cooperative corporations, each such individual member or corporate member shall be entitled to only one vote.

Source: SDC 1939, § 11.1114 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-16-11 Votes by member cooperatives.

47-16-11. Votes by member cooperatives. In the case of a cooperative composed only of member cooperative corporations, such member cooperatives shall have only one vote, except that the articles may permit either or both:

(1) A member cooperative to cast additional votes not exceeding a number equal to its membership;

(2) A cooperative whose member-patrons include other cooperative corporations to base voting in whole or in part on a patronage basis.
Source: SDC 1939, § 11.1114 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-16-12 Vote by member owning membership stock.

47-16-12. Vote by member owning membership stock. A member owning membership stock of a cooperative gains no additional vote thereby.

Source: SDC 1939, § 11.1114 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-16-13 Proxy votes--Delegate votes.

47-16-13. Proxy votes--Delegate votes. Voting by proxy shall not be allowed in any cooperative, except that the bylaws may provide for representation of members by delegates apportioned territorially. A delegate shall cast the votes to which members represented by him are entitled.

Source: SDC 1939, § 11.1114 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-16-14 Absentee voting.

47-16-14. Absentee voting. An absent member of a cooperative may submit a signed vote if he has been previously notified in writing of the exact motion or resolution upon which the vote is taken. The bylaws may limit use of signed votes.

Source: SDC 1939, § 11.1114 (5) as enacted by SL 1965, ch 23, § 1.



§ 47-16-15 Voting by representatives.

47-16-15. Voting by representatives. In the absence of written notice that some person has been designated to represent a member of a cooperative who is other than a natural person, such member may be represented by any of its principal officers. Unless the bylaws provide otherwise, an individual may represent more than one such member, and may also vote as an individual if he is a member.

Source: SDC 1939, § 11.1114 (6) as enacted by SL 1965, ch 23, § 1.



§ 47-16-16 Voting by organizations.

47-16-16. Voting by organizations. If the cooperative permits two or more persons, or a partnership, or an unincorporated association, or another cooperative, or a corporation, or a body politic to hold one membership, the bylaws may provide how such member vote is to be cast.

Source: SDC 1939, § 11.1114 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-16-17 Voting rights conditioned upon membership payment.

47-16-17. Voting rights conditioned upon membership payment. A person who has not fully paid for his membership may not vote except as expressly permitted in the bylaws.

Source: SDC 1939, § 11.1114 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-16-18 Other votes prohibited.

47-16-18. Other votes prohibited. Except as permitted in §§ 47-16-13 to 47-16-17, inclusive, no person other than a member may vote at any member meeting of a cooperative.

Source: SDC 1939, § 11.1114 as enacted by SL 1965, ch 23, § 1.



§ 47-16-19 Bylaws provisions for voting.

47-16-19. Bylaws provisions for voting. The bylaws of a cooperative may set forth provisions, not inconsistent with this chapter, relating to the methods and procedures for voting.

Source: SDC 1939, § 11.1114 (7) as enacted by SL 1965, ch 23, § 1.



§ 47-16-20 Percentage of vote.

47-16-20. Percentage of vote. Whenever the articles of a cooperative require the vote of a greater proportion of the members than required by this chapter, the articles control.

Source: SDC 1939, § 11.1114 (8) as enacted by SL 1965, ch 23, § 1.



§ 47-16-21 Capital stock--Classes of stock.

47-16-21. Capital stock--Classes of stock. A cooperative organized with capital stock may issue the amount of stock stated in its articles. Such stock may be divided into two or more classes with such designations, preferences, limitations, and relative rights as shall be stated in the articles, except that:

(1) Stock as such has no voting power;

(2) Stock without par value shall not be authorized or issued;

(3) The rate of dividends upon stock shall not exceed eight percent of its par value for any year, and dividends may not be cumulative.
Source: SDC 1939, § 11.1118 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-16-22 Membership stock--Transfer of stock.

47-16-22. Membership stock--Transfer of stock. The articles of a cooperative may require that members own one or more shares of membership stock. Such stock shall be issued or transferred only to a person eligible to become a member, and only when such person satisfies other requisites for membership. Unless restricted by the articles, stock other than membership stock may be issued or transferred to any person.

Source: SDC 1939, § 11.1118 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-16-23 Cooperative dealing in own stock.

47-16-23. Cooperative dealing in own stock. Unless the articles provide otherwise, a cooperative may acquire, recall, exchange, redeem, and reissue its own stock. Provisions in the articles and on the stock certificate may reserve to the cooperative a prior right to acquire any stock offered for sale, or a right to recall the stock of any stockholder, or both of said rights.

Source: SDC 1939, § 11.1118 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-16-24 Consideration for stock.

47-16-24. Consideration for stock. The consideration paid for stock recalled by the cooperative shall be its par value and accrued unpaid dividends, provided that if the book value of such stock is less than the par value, the consideration shall be such book value. The cooperative may set off obligations of the stockholder to it. If the remaining assets would be less than the aggregate amount payable to creditors and persons holding stock with preferential rights upon liquidation, no stock shall be acquired, recalled, exchanged, or redeemed for a consideration other than stock or certificates of equity interest of equal or subordinate rank.

Source: SDC 1939, § 11.1118 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-16-25 Reacquisition of stock.

47-16-25. Reacquisition of stock. When stock is acquired, recalled, exchanged, or redeemed by the cooperative, such stock is restored to the status of authorized but unissued stock.

Source: SDC 1939, § 11.1118 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-16-26 Stockholders' preemptive rights.

47-16-26. Stockholders' preemptive rights. Stockholders of a cooperative as such have no preemptive right to purchase additional stock.

Source: SDC 1939, § 11.1118 (5) as enacted by SL 1965, ch 23, § 1.



§ 47-16-27 Stock certificates--Conditions to issuance.

47-16-27. Stock certificates--Conditions to issuance. No stock certificate may be issued by a cooperative except upon payment of the par value of the stock it represents. No cooperative shall issue stock or bonds except for money, labor done, or money or property actually received; and all fictitious increase of stock or indebtedness shall be void. If payment for stock is not in money, the value of the consideration shall be determined by the board of directors and such determination, if made in good faith, shall be conclusive.

Source: SDC 1939, § 11.1119 as enacted by SL 1965, ch 23, § 1.



§ 47-16-28 Statements required on stock certificates.

47-16-28. Statements required on stock certificates. Each certificate for stock of a cooperative shall bear the manual or facsimile signature of a principal officer and shall state:

(1) The name of the cooperative, the number, par value, and class of the shares represented by the certificate, and whether or not it is membership stock.

(2) Any restrictions on the issuance or transfer of such stock, including those provided by law and the articles.

(3) If more than one class of stock is authorized, the designation of the several classes, and their respective preferences, limitations, and relative right. In lieu of the full statement, this information may be given in summary form, or the certificate may state that the cooperative will, upon request, furnish the information required by this subdivision.
Source: SDC 1939, § 11.1119 as enacted by SL 1965, ch 23, § 1.



§ 47-16-29 Stock subscriptions--Irrevocability.

47-16-29. Stock subscriptions--Irrevocability. A subscription for stock of a cooperative is irrevocable for six months unless otherwise provided by the subscription agreement or unless all subscribers consent to the revocation.

Source: SDC 1939, § 11.1120 as enacted by SL 1965, ch 23, § 1.



§ 47-16-30 Liability of subscribers.

47-16-30. Liability of subscribers. Except for debts lawfully contracted between the member and the cooperative, no member or patron is liable for the debts of the cooperative to an amount exceeding the sum remaining unpaid on his subscription for shares of the cooperative, and the sum unpaid on such members membership fees, if such fee is required by the cooperative.

Source: SDC 1939, § 11.1120 as enacted by SL 1965, ch 23, § 1.



§ 47-16-31 Missing securities--Issuance of duplicate.

47-16-31. Missing securities--Issuance of duplicate. When a security issued by a cooperative is missing, the cooperative shall issue a duplicate security if the owner so requests and furnishes an indemnity acceptable to the cooperative.

Source: SDC 1939, § 11.1121 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-16-32 Missing securities--Redemption--Procedure.

47-16-32. Missing securities--Redemption--Procedure. If records of a cooperative showing ownership of securities or apportionment of equity interest in the assets are missing and the information contained in such records is necessary to a proposed redemption of the interest, the cooperative may give notice and redeem as follows:

(1) The cooperative shall set aside an amount equal to the value of the interests to be redeemed;

(2) The cooperative shall give notice of such redemption to all owners of interests of which the cooperative has knowledge;

(3) If there are interests, the ownership of which is unknown to the cooperative, it shall publish notice of the redemption at least once in a newspaper of general circulation in the county of this state in which is located the last known address of each person to be named in the notice. If no address is listed or the address is outside this state, the notice shall be published in the county in which the holder of the property has its principal place of business within this state; and

(4) Any unclaimed outstanding interest represented by the missing records may then be terminated in accordance with §§ 47-16-54 to 47-16-59, inclusive.
Source: SDC 1939, § 11.1121 (2) as enacted by SL 1965, ch 23, § 1; SL 2012, ch 224, § 1.



§ 47-16-33 Liability on securities wrongfully transferred--Notice.

47-16-33. Liability on securities wrongfully transferred--Notice. A cooperative is not liable for acting upon wrongful transfers of its securities unless it has notice that the certificate was not transferred by a proper person or has notice that the transfer was wrongful.

Source: SDC 1939, § 11.1122 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-16-34 Definition of transfers and transferors.

47-16-34. Definition of transfers and transferors. As used in § 47-16-33:

(1) "Proper person" means the registered owner or last prior transferee, whether or not described as fiduciary for another, or his authorized agent, legal representative, or successor to his interest by operation of law;

(2) "Transfer" includes a redemption or recall of stock;

(3) "Wrongful transfer" means a transfer which is in excess of the authorization or capacity of the transferor, or which is made in breach of the transferor's fiduciary duty.
Source: SDC 1939, § 11.1122 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-16-35 Actions by stockholders or members--Allegations respecting ownership.

47-16-35. Actions by stockholders or members--Allegations respecting ownership. No action may be instituted or maintained in the right of any association by a member or stockholder unless he alleges in his complaint that he was a member or registered stockholder when any part of the transaction of which he complains took place, or that his stock thereafter devolved upon him by operation of law from a stockholder at such time.

Source: SDC 1939, § 11.1153 (1) (a) as enacted by SL 1965, ch 23, § 1.



§ 47-16-36 Actions by stockholders or members--Additional allegations.

47-16-36. Actions by stockholders or members--Additional allegations. No action may be instituted or maintained in the right of any association by any member or stockholder unless he alleges in his complaint with particularity his efforts to secure from the board of directors such action as he desires. He shall allege further that he has either informed the corporation or board in writing of the ultimate facts of each cause of action against each director or that he has delivered to the cooperative or board a copy of the complaint which he proposes to file. He shall state the reasons for his failure to obtain such action or the reasons for not making such effort.

Source: SDC 1939, § 11.1153 (1) (b) as enacted by SL 1965, ch 23, § 1.



§ 47-16-37 Approval of court required for termination of action.

47-16-37. Approval of court required for termination of action. An action instituted or maintained in the right of any association by any member or stockholder shall not be dismissed or compromised without the approval of the court.

Source: SDC 1939, § 11.1153 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-16-38 Expenses of maintaining action--Disposition of proceeds.

47-16-38. Expenses of maintaining action--Disposition of proceeds. If anything is recovered or obtained as the result of an action instituted or maintained in the right of any association by any member or stockholder, whether by means of compromise and settlement or by a judgment, the court may, out of the proceeds of the action, award the plaintiff the reasonable expenses of maintaining the action, including reasonable attorney's fees, and may direct the plaintiff to account to the cooperative for the remainder of such proceeds.

Source: SDC 1939, § 11.1153 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-16-39 Security for costs--Amount of security.

47-16-39. Security for costs--Amount of security. In any action brought in the right of a cooperative by less than three percent of the members or by holders of less than three percent of any class of stock outstanding, the defendants may require the plaintiff to give security for the reasonable expenses of defending such action, including attorney's fees. The amount of such security may thereafter be increased or decreased in the discretion of the court upon showing that the security provided is or may be inadequate or is excessive.

Source: SDC 1939, § 11.1153 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-16-40 Distribution of net proceeds.

47-16-40. Distribution of net proceeds. At least once annually the directors of a cooperative shall determine and distribute net proceeds as provided by §§ 47-16-41 to 47-16-53, inclusive.

Source: SDC 1939, § 11.1131 as enacted by SL 1965, ch 23, § 1.



§ 47-16-41 Deductions from total proceeds.

47-16-41. Deductions from total proceeds. In determining net proceeds of a cooperative, there shall be deducted from total proceeds:

(1) All operating expenses and costs;

(2) The cost of supplies, commodities, equipment, and other property or services procured or sold for patrons;

(3) The cost of services performed for patrons;

(4) All taxes and all other expenses;

(5) Reasonable and necessary reserves for depreciation, depletion and obsolescence of physical property, doubtful accounts, and other valuation reserves, all of which shall be established in accordance with usual and customary accounting practices.
Source: SDC 1939, § 11.1131 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-16-42 Procedure for distribution.

47-16-42. Procedure for distribution. After the deductions required by § 47-16-41, the remainder of the total proceeds of a cooperative are net proceeds and shall be distributed and paid as provided by §§ 47-16-44 and 47-16-45.

Source: SDC 1939, § 11.1131 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-16-43 Repealed.

47-16-43. Repealed by SL 2009, ch 230, § 1.



§ 47-16-44 Payments to employees.

47-16-44. Payments to employees. A share of the net proceeds of a cooperative may be set aside for or paid to employees. Such amount shall for all purposes except the computation of net proceeds be deemed an expense of operation of the cooperative.

Source: SDC 1939, § 11.1131 (2) (b) as enacted by SL 1965, ch 23, § 1.



§ 47-16-45 Dividends on capital stock--Conditions to payment.

47-16-45. Dividends on capital stock--Conditions to payment. In a cooperative organized with capital stock such dividend from net proceeds may be paid upon capital stock as is authorized by the articles. No dividend may be paid if the capital is impaired or if payment of such dividend would result in an impairment of capital.

Source: SDC 1939, § 11.1131 (2) (c) as enacted by SL 1965, ch 23, § 1.



§ 47-16-46 Distributions to patrons.

47-16-46. Distributions to patrons. Unless the articles or bylaws of a cooperative otherwise expressly provide, none of the remainder of the net proceeds after distributions and payments pursuant to §§ 47-16-44 and 47-16-45 shall constitute income of the cooperative but all thereof shall be distributed and paid to patrons, whether members or not, as provided by §§ 47-16-47 to 47-16-49, inclusive.

Source: SDC 1939, § 11.1131 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-16-47 Creation of reserves--Credit to patrons.

47-16-47. Creation of reserves--Credit to patrons. Reasonable reserves for necessary purposes may be created by a cooperative, which shall be credited to patrons in accordance with the ratio which their patronage bears to total patronage.

Source: SDC 1939, § 11.1131 (3) (a) as enacted by SL 1965, ch 23, § 1.



§ 47-16-48 Ratio of patronage as determining payment to patron.

47-16-48. Ratio of patronage as determining payment to patron. All the remainder of the net proceeds of a cooperative after reserves created pursuant to § 47-16-47 shall be distributed and paid to patrons in accordance with the ratio which their patronage bears to total patronage.

Source: SDC 1939, § 11.1131 (3) (b) as enacted by SL 1965, ch 23, § 1.



§ 47-16-49 Classification of patrons.

47-16-49. Classification of patrons. There shall be no distinction between the persons entitled to reserves and distributions under §§ 47-16-47 and 47-16-48, but such reserves and distribution may be based upon business done with particular departments or in particular commodities, supplies, or services, or upon classification of business according to the type or nature thereof.

Source: SDC 1939, § 11.1131 (3) (c) as enacted by SL 1965, ch 23, § 1.



§ 47-16-50 Credit to surplus and reserves.

47-16-50. Credit to surplus and reserves. If the articles or bylaws of a cooperative so provide, any of the net proceeds may be credited to allocated or unallocated surplus or reserves of the cooperative.

Source: SDC 1939, § 11.1131 (4) (a) as enacted by SL 1965, ch 23, § 1.



§ 47-16-51 Remaining funds--Distribution to patrons--Distinction between members and nonmembers--Classification of patrons.

47-16-51. Remaining funds--Distribution to patrons--Distinction between members and nonmembers--Classification of patrons. If the articles or bylaws of a cooperative so provide, none of the remainder of the net proceeds after credits pursuant to § 47-16-50 shall constitute income to the cooperative, but all thereof shall be distributed and paid in accordance with the ratio which individual patronage bears to total patronage, either to all patrons, to member patrons only, or to all patrons with nonmembers receiving a lower proportion than members, as the bylaws may provide. There shall be no other distinction between members and nonmembers, but distribution may be based on business done with particular departments, or in particular commodities, supplies, or services, or upon classification of business according to type or nature thereof.

Source: SDC 1939, § 11.1131 (4) (b) as enacted by SL 1965, ch 23, § 1.



§ 47-16-52 Manner of payment.

47-16-52. Manner of payment. The distribution and payment of net proceeds of a cooperative under §§ 47-16-46 to 47-16-51, inclusive, may be in cash, credits, stock, certificates or interest, revolving fund certificates, letters of advice, or other certificates or securities of the cooperative or of other associations or corporations, in other property, or in any combination thereof.

Source: SDC 1939, § 11.1131 (5) as enacted by SL 1965, ch 23, § 1.



§ 47-16-53 Application of proceeds to prior losses.

47-16-53. Application of proceeds to prior losses. All or any part of the net proceeds of a cooperative may be applied to losses incurred in prior years, and the bylaws may also include any reasonable provisions for the apportionment of losses.

Source: SDC 1939, § 11.1131 (6) as enacted by SL 1965, ch 23, § 1.



§ 47-16-54 Unclaimed credits--Forfeiture to cooperative.

47-16-54. Unclaimed credits--Forfeiture to cooperative. Any share of corporate stock membership, credit, dividend, profit, patronage refund, distribution, interest, payment, or other money or property right held by a cooperative for, or owing by it to, a member, stockholder, or participating patron, or other person or persons entitled thereto, who has not within six years claimed the same or corresponded in writing with the cooperative concerning the same may be forfeited to the cooperative in the manner provided by §§ 47-16-55 to 47-16-59, inclusive.

Source: SDC 1939, § 11.1132 as enacted by SL 1965, ch 23, § 1.



§ 47-16-55 Procedure for forfeiture--Resolution--Time limit for claim.

47-16-55. Procedure for forfeiture--Resolution--Time limit for claim. A motion or resolution may be passed or adopted by the board of directors of a cooperative declaring the forfeiture of any money or property described in § 47-16-54 unless the same is claimed by the person or persons entitled thereto within six months after notice of such forfeiture is given.

Source: SDC 1939, § 11.1132 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-16-56 Notice to claimant--Contents of notice.

47-16-56. Notice to claimant--Contents of notice. If the names and post office addresses of the person or persons entitled to receive the money or property mentioned in § 47-16-54 are shown upon the records of the cooperative, or are known to the secretary thereof, a notice shall be mailed to such person or persons at their last known post office addresses, which notice shall describe the money or property referred to, state the name of the person or persons who appear to be entitled thereto as shown by the records of the cooperative, and state that said money or property will be forfeited to the cooperative six months from the date the notice is mailed unless said money or property is claimed and proper evidence of ownership is submitted within that time; the notice shall be dated and signed and mailed on behalf of the cooperative by its secretary or any other duly authorized person.

Source: SDC 1939, § 11.1132 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-16-57 Notice by publication.

47-16-57. Notice by publication. If the name or address of any person entitled to receive the money or property described in § 47-16-54 is not shown upon the records of the cooperative, or if the name or address is known by the cooperative's secretary to be incorrect, then the cooperative shall publish a notice at least once in a newspaper of general circulation in the county of this state in which is located the last known address of each person to be named in the notice. If no address is listed or the address is outside this state, the notice shall be published in the county in which the holder of the property has its principal place of business within this state. No cooperative is required to publish any item that is less than one hundred twenty-five dollars, unless the cooperative considers the publication to be in the interest of the cooperative. The notice may state that the forfeiture becomes effective six months after the first publication.

Source: SDC 1939, § 11.1132 (3) as enacted by SL 1965, ch 23, § 1; SL 2012, ch 224, § 2; SL 2013, ch 230, § 1.



§ 47-16-58 Applicability to preexisting claims.

47-16-58. Applicability to preexisting claims. Sections 47-16-54 to 47-16-57, inclusive, apply to all money or property described in § 47-16-54, payment or delivery of which was authorized either before or after July 1, 1965.

Source: SDC 1939, § 11.1132 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-16-59 Discretionary payment to claimant after forfeiture.

47-16-59. Discretionary payment to claimant after forfeiture. Notwithstanding the forfeiture of any money or property as provided in §§ 47-16-54 to 47-16-58, inclusive, the board of directors, in its discretion, at any time after such forfeiture, may authorize the payment of any such money, or delivery of any such property, to the person or persons who would have been entitled to receive the same in the absence of such forfeiture.

Source: SDC 1939, § 11.1132 (5) as enacted by SL 1965, ch 23, § 1.



§ 47-16-60 Filing false document as felony.

47-16-60. Filing false document as felony. A person who files, or causes to be filed, a document required to be filed by this chapter, which he knows to be materially false in any respect, is guilty of a Class 6 felony.

Source: SL 1983, ch 15, § 38.



§ 47-16-61 Report of forfeited sums to administrator.

47-16-61. Report of forfeited sums to administrator. Cooperatives organized pursuant to chapters 47-15 and 47-21 shall report to the administrator all sums forfeited pursuant to procedures as provided in §§ 47-16-54 to 47-16-59, inclusive. A municipally owned utility which provides for forfeiture of unclaimed property by ordinance shall deposit sums forfeited to its treasury and annually report such deposits to the administrator.

Source: SL 1992, ch 312, § 40.






Chapter 17 - Cooperatives--Directors, Officers And Employees

§ 47-17-1 Board of directors as manager of cooperative--Qualifications of directors.

47-17-1. Board of directors as manager of cooperative--Qualifications of directors. The business and affairs of a cooperative shall be managed by a board of directors. Every director shall be a member or a representative of a member who is other than a natural person. The bylaws shall prescribe any other qualifications for directors and may provide that directors be from specified territorial districts.

Source: SDC 1939, § 11.1123 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-17-2 Compensation of directors.

47-17-2. Compensation of directors. Unless the bylaws of a cooperative provide otherwise, only the members may establish compensation or other benefits for a director, not available generally to officers and employees, for services as director.

Source: SDC 1939, § 11.1128 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-17-3 Number of directors.

47-17-3. Number of directors. The number of directors of a cooperative shall not be less than five, provided that in a cooperative with less than fifty members, the number of directors shall not be less than three. Subject to such limitation, the number shall be fixed in the articles, or if the articles so provide, in the bylaws.

Source: SDC 1939, § 11.1123 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-17-4 First directors as temporary board--Election of permanent directors--Territorial directors--Directors' terms of office--Alternates.

47-17-4. First directors as temporary board--Election of permanent directors--Territorial directors--Directors' terms of office--Alternates. The directors of a cooperative constituting the temporary board, named in the articles, shall hold office until the first member meeting. At that meeting and thereafter, directors shall be elected by a majority of the members present at a duly called meeting of the members in the manner and for the terms provided in the bylaws. If the bylaws provide that directors be from specified territorial districts, the articles may limit voting for any director to members from within the territorial district from which such director is to be elected. The bylaws may provide that directors may be elected at district director election meetings held for said purpose. Unless the bylaws provide otherwise, a director's term of office shall be one year. Each director shall hold office for the term for which elected and until his successor takes office. The bylaws may permit selection of alternates to take the place of directors absent at a meeting of the board.

Source: SDC 1939, § 11.1123 (3) as enacted by SL 1965, ch 23, § 1; SL 2000, ch 220, § 5.



§ 47-17-4.1 Use of funds or employee activity to promote election to office prohibited--Directors and officers permitting violation subject to civil fine.

47-17-4.1. Use of funds or employee activity to promote election to office prohibited--Directors and officers permitting violation subject to civil fine. No cooperative funds may be used, nor any stock issued, to promote, encourage, or publicly favor the candidacy, election, or reelection of any member to any elective office within the cooperative. No employee of a cooperative may promote, encourage or publicly favor the candidacy, election, or reelection of any member to any elective office within the cooperative, provided that this shall not be construed to deprive employees, who are also members, of the right to vote in cooperative elections.

Directors and officers of any cooperative who knowingly permit such use of funds or employee activity are subject to a civil fine of not more than five hundred dollars for each offense.

Source: SL 1968, ch 11, §§ 1, 2; SL 1983, ch 15, § 40; SL 1983, ch 331, § 4.



§ 47-17-5 Removal of directors.

47-17-5. Removal of directors. Unless the bylaws of a cooperative provide otherwise, a director may be removed upon a majority vote of all members.

Source: SDC 1939, § 11.1123 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-17-6 Vacancies on board of directors.

47-17-6. Vacancies on board of directors. Unless the bylaws of a cooperative provide otherwise, any vacancy existing in the board of directors may be filled until the next annual meeting by appointment by a majority vote of the directors then in office.

Source: SDC 1939, § 11.1123 (5) as enacted by SL 1965, ch 23, § 1.



§ 47-17-7 Liability of directors for improper distribution of assets.

47-17-7. Liability of directors for improper distribution of assets. Directors of cooperatives who negligently or in bad faith vote for any distribution of assets contrary to chapters 47-15 to 47-20, inclusive, or the articles are jointly and severally liable to the cooperative for the value of assets distributed in excess of the amount which could have been distributed without violating said chapters or the articles.

Source: SDC 1939, § 11.1129 as enacted by SL 1965, ch 23, § 1.



§ 47-17-7.1 Directors not liable for distribution in good faith reliance on financial statements or accountant's representation.

47-17-7.1. Directors not liable for distribution in good faith reliance on financial statements or accountant's representation. A director of a cooperative shall not be liable for any unauthorized dividend or distribution of assets if he relied and acted in good faith upon financial statements of the cooperative represented to him to be correct by the president or the officer of the cooperative having charge of his books of account, or stated in a written report by a certified public accountant failing to reflect the financial condition of the cooperative, nor shall he be so liable if in good faith in determining the amount available for any such dividend or distribution he considered the assets to be of their book value.

Source: SL 1978, ch 338, § 3.



§ 47-17-8 Meetings by teleconference.

47-17-8. Meetings by teleconference. Meetings of the board of directors of a cooperative shall be held at such place and upon such notice as is prescribed in the bylaws.

Unless restricted by the articles of incorporation or bylaws, members of the board of directors or any committee designated by the board of directors may participate in a meeting of such board or committee by means of teleconference or similar communications equipment which allows all persons participating in the meeting to hear each other at the same time. Participation by a board or committee member in a teleconference constitutes presence in person at a meeting.

Source: SDC 1939, § 11.1124 (1) as enacted by SL 1965, ch 23, § 1; SL 1997, ch 257, § 1.



§ 47-17-9 Quorum at meeting.

47-17-9. Quorum at meeting. Unless a greater number is required in the bylaws of a cooperative, a majority of the directors in office shall constitute a quorum for transaction of business. Unless a greater number is required in the bylaws, an act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board.

Source: SDC 1939, § 11.1124 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-17-10 Waiver of notice of meeting.

47-17-10. Waiver of notice of meeting. A signed waiver of notice of a meeting of the board of directors of a cooperative is equivalent to personal notice to the person so signing. Attendance at a meeting is a waiver of notice of such meeting, except when a director attends the meeting and objects thereat to the transaction of business because the meeting was not lawfully convened.

Source: SDC 1939, § 11.1124 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-17-11 Specification of purpose of meeting.

47-17-11. Specification of purpose of meeting. Unless the bylaws of a cooperative provide otherwise, the purposes of any meeting of the board of directors need not be specified in the notice or waiver of notice of such meeting.

Source: SDC 1939, § 11.1124 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-17-12 Directors' executive committee--Powers of committee.

47-17-12. Directors' executive committee--Powers of committee. If the bylaws of a cooperative so provide, the board of directors may elect an executive committee to consist of three or more directors. When the board is not in session, such committee shall have all powers of the board except in respect to:

(1) Powers reserved by the board to itself;

(2) Apportionment or distribution of proceeds;

(3) Election of officers;

(4) Filling of vacancies in the board; and

(5) Amendments to the bylaws.

The board may elect other directors as alternates for members of the executive committee.

Source: SDC 1939, § 11.1125 as enacted by SL 1965, ch 23, § 1.



§ 47-17-13 Action without meeting of directors--Written consent.

47-17-13. Action without meeting of directors--Written consent. Any action which may be taken at a meeting of the directors or executive committee of a cooperative may be taken without a meeting if a writing setting forth and approving the action taken shall be signed by all of the directors or executive committee members entitled to vote on such action. In such cases, such consent shall have the same force and effect as if a meeting had been held.

Source: SDC 1939, § 11.1126 as enacted by SL 1965, ch 23, § 1.



§ 47-17-14 Principal officers of cooperative--Election by board of directors.

47-17-14. Principal officers of cooperative--Election by board of directors. The principal officers of a cooperative are a president, one or more vice-presidents as prescribed in the bylaws, a secretary and a treasurer. They shall be elected annually by the board of directors at such time and in such manner as the bylaws provide. Each principal officer except the secretary and the treasurer must be a director of the cooperative. The offices of secretary and treasurer may be combined in one person.

Source: SDC 1939, § 11.1127 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-17-15 Other officers.

47-17-15. Other officers. Any officer of a cooperative other than those mentioned in § 47-17-14 may be chosen by the board of directors or as provided in the bylaws.

Source: SDC 1939, § 11.1127 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-17-16 Authority of officers.

47-17-16. Authority of officers. All officers of a cooperative shall have such authority and perform such duties as the bylaws provide, or as the board of directors may determine not inconsistent with the bylaws.

Source: SDC 1939, § 11.1127 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-17-17 Removal of officers.

47-17-17. Removal of officers. Any officer of a cooperative may be removed by the board of directors whenever in its judgment the best interests of the cooperative will be served thereby. Election or appointment shall not of itself create contract rights.

Source: SDC 1939, § 11.1127 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-17-18 Compensation of officers.

47-17-18. Compensation of officers. Unless the bylaws of a cooperative provide otherwise, for prior or future services of any officer or employee, the board of directors may provide reasonable compensation, pension, bonuses, or other benefits to such officer or employee, and pension or other benefits to a member of his family or his beneficiaries. No officer or employee who is a director may take part in the vote on his salary for services rendered the cooperative.

Source: SDC 1939, § 11.1128 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-17-19 Repealed.

47-17-19. Repealed by SL 2007, ch 260, § 8.



§ 47-17-20 Filing false document as felony.

47-17-20. Filing false document as felony. A person who files, or causes to be filed, a document required to be filed by this chapter, which he knows to be materially false in any respect, is guilty of a Class 6 felony.

Source: SL 1983, ch 15, § 39.



§ 47-17-21 Indemnification of directors, officers, agents, and employees against liability under certain circumstances.

47-17-21. Indemnification of directors, officers, agents, and employees against liability under certain circumstances. Except as otherwise provided in § 47-17-22, a cooperative may indemnify a director, officer, agent, or employee who is a party to a proceeding by reason of being a director, officer, agent, or employee, against liability incurred in the proceeding if the director, officer, agent, or employee:

(1) Acted in good faith; and

(2) Reasonably believed:

(a) In the case of conduct in an official capacity, that the conduct was in the best interests of the cooperative; and

(b) In all other cases, that the conduct was at least not opposed to the best interests of the cooperative; and

(3) In the case of any criminal proceeding, had no reasonable cause to believe the conduct was unlawful.

A cooperative may also, except as provided in § 47-17-22, indemnify a director, officer, agent, or employee who is a party to a proceeding against liability incurred in the proceeding if the director, officer, agent, or employee engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the articles of incorporation.

The conduct of a director, officer, agent, or employee with respect to an employee benefit plan for a purpose the director, officer, agent, or employee reasonably believed to be in the interests of the participants in, and the beneficiaries of, the plan is conduct that satisfies the requirement of subsection (2)(b).

The termination of a proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the director, officer, agent, or employee did not meet the relevant standard of conduct described in this section.

Source: SL 2007, ch 260, § 4; SL 2009, ch 232, § 4.



§ 47-17-22 Circumstances under which directors, officers, agents, and employees may not be indemnified.

47-17-22. Circumstances under which directors, officers, agents, and employees may not be indemnified. Unless otherwise ordered by a court, a cooperative may not indemnify a director, officer, agent, or employee:

(1) In connection with a proceeding by or in the right of the cooperative, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director, officer, agent, or employee has met the relevant standard of conduct pursuant to § 47-17-21; or

(2) In connection with any proceeding with respect to conduct for which the director, officer, agent, or employee was adjudged liable on the basis that the director, officer, agent, or employee received a financial benefit to which the director, officer, agent, or employee was not entitled, whether or not involving action in the official capacity of the director, officer, agent, or employee.
Source: SL 2007, ch 260, § 5; SL 2009, ch 232, § 5.



§ 47-17-23 Indemnification of successful director, officer, agent, or employee for expenses incurred in proceeding.

47-17-23. Indemnification of successful director, officer, agent, or employee for expenses incurred in proceeding. A cooperative shall indemnify a director, officer, agent, or employee who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director, officer, agent, or employee was a party by reason of being a director, officer, agent, or employee of the cooperative, against reasonable expenses incurred in connection with the proceeding.

Source: SL 2007, ch 260, § 6; SL 2009, ch 232, § 6.






Chapter 18 - Cooperatives--Reorganization And Dissolution

§ 47-18-1 Merger or consolidation--Preparation of plan--Approval of plan.

47-18-1. Merger or consolidation--Preparation of plan--Approval of plan. If otherwise lawful, any two or more cooperatives may merge or consolidate under this chapter or under the law of the state where the surviving or new cooperative will exist. Before a cooperative may merge or consolidate with any other cooperative, a written plan of merger or consolidation shall be prepared by the board of directors or by a committee selected by the board or the members for that purpose. Such plan shall set forth all the terms of the merger or consolidation and the proposed effect thereof on all members and stockholders of the cooperative. In case of consolidation, the plan shall also contain the articles of incorporation of the new cooperative. The members shall approve the plan in the manner provided in § 47-15-8 for amendments to the articles.

Source: SDC 1939, § 11.1139 as enacted by SL 1965, ch 23, § 1.



§ 47-18-2 Articles of merger or consolidation--Contents--Effective date.

47-18-2. Articles of merger or consolidation--Contents--Effective date. Articles of merger or consolidation of cooperatives shall set forth the approved plan and such other information as is required by § 47-15-9. They shall be signed by two principal officers of each cooperative merging or consolidating, sealed with the seal of each such cooperative, filed, and recorded as an amendment to the articles. Unless otherwise specified in the plan, the merger, or consolidation is effective when the articles are so recorded.

Source: SDC 1939, § 11.1140 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-18-3 Effect of merger or consolidation--Surviving cooperative.

47-18-3. Effect of merger or consolidation--Surviving cooperative. After the effective date of a merger or consolidation, the cooperatives which are parties to the plan become a single cooperative. In the case of a merger, the surviving cooperative is that cooperative so designated in the plan. In the case of a consolidation, the new cooperative is the cooperative provided for in the plan. The separate existence of all cooperatives which are parties to the plan, except the surviving or new cooperative, then ceases.

Source: SDC 1939, § 11.1140 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-18-4 Rights and duties of surviving cooperative.

47-18-4. Rights and duties of surviving cooperative. After a merger or consolidation, the surviving or new cooperative possesses all the rights and all the property of each of the individual cooperatives, and is responsible for all their obligations. Title to any property is vested in the surviving or new cooperative with no reversion or impairment thereof caused by the merger or consolidation. No right of any creditor may be impaired by the merger or consolidation without his consent.

Source: SDC 1939, § 11.1140 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-18-5 Amendment of surviving cooperative's articles.

47-18-5. Amendment of surviving cooperative's articles. The articles of the cooperative surviving a merger are deemed amended to the extent provided in the plan of merger.

Source: SDC 1939, § 11.1140 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-18-5.1 Merger or consolidation of cooperative and its subsidiary.

47-18-5.1. Merger or consolidation of cooperative and its subsidiary. A cooperative that owns shares of a domestic or foreign subsidiary corporation that carries at least ninety percent of the voting power of each class and series of the outstanding shares of the subsidiary that has voting power may merge the subsidiary into itself or into another such subsidiary without the approval of the board of directors or shareholders of the subsidiary, unless the articles of incorporation of any such corporation otherwise provide, and unless, in the case of a foreign subsidiary, approval by the subsidiary's board of directors or shareholders is required by the laws under which the subsidiary is organized. If approval of a merger by the subsidiary's shareholders is not required, the cooperative shall, within ten days after the effective date of the merger, notify each of the subsidiary's other shareholders, if any, that the merger has become effective. After the effective date of the merger or consolidation, the entities that were parties to the plan become a single cooperative. The procedure used to accomplish the merger or consolidation shall be as otherwise set forth in this chapter for mergers or consolidations of cooperatives. The subsidiary corporation shall be deemed the non-surviving cooperative for purposes of applying this chapter, as the context may require.

Source: SL 2009, ch 231, § 1.



§ 47-18-6 Division of cooperative--Plan of division--Approval of plan.

47-18-6. Division of cooperative--Plan of division--Approval of plan. Any cooperative may divide itself into two or more cooperatives under this chapter. A written plan of division shall be prepared by the board of directors or by a committee selected by the board for that purpose. Such plan shall set forth all the terms of the division and the proposed effect thereof on all members and stockholders of the cooperative. The plan shall also contain the articles of each new cooperative being formed and any amendments to the articles of the remaining cooperative.

Source: SDC 1939, § 11.1141 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-18-7 Manner of approval of plan.

47-18-7. Manner of approval of plan. The members of a cooperative shall approve the plan of division in the manner provided in § 47-15-8 for amendments to articles.

Source: SDC 1939, § 11.1141 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-18-8 Articles of division--Contents and filing.

47-18-8. Articles of division--Contents and filing. Articles of division of a cooperative shall set forth the approved plan and such other information as required by § 47-15-9 and shall be filed and recorded as an amendment to the articles. Each part of the plan which contains the articles of a new cooperative shall be separately filed and recorded as articles of incorporation for such new cooperative.

Source: SDC 1939, § 11.1141 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-18-9 Disposal of assets--Authorization by members--Notice and approval.

47-18-9. Disposal of assets--Authorization by members--Notice and approval. Except as authorized by the members, the board of directors of a cooperative may not dispose of all or substantially all of the cooperative's fixed assets. At any meeting the members may authorize the disposition of all or substantially all of a cooperative's fixed assets if:

(1) Notice that such disposition will be considered at such meeting has been given to all persons entitled to vote thereon; and

(2) Such disposition has been approved by three-fourths of those voting at the meeting.
Source: SDC 1939, § 11.1130 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-18-10 Mortgaging assets to secure payment of debts.

47-18-10. Mortgaging assets to secure payment of debts. Unless the bylaws of a cooperative provide otherwise, the board of directors may secure payment of a cooperative's debts by mortgaging the cooperative's rights, privileges, authority and franchises, revenues, and other property.

Source: SDC 1939, § 11.1130 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-18-11 Voluntary dissolution--Notice and approval.

47-18-11. Voluntary dissolution--Notice and approval. At any member meeting of a cooperative, whether or not a quorum is present, a cooperative may dissolve if:

(1) Notice that a resolution for dissolution will be considered and acted upon has been given to all members and to all other persons entitled by the articles to vote thereon pursuant to resolution adopted by the board of directors, and

(2) Such resolution is adopted by members holding three-fourths of the member votes cast thereon. The articles may permit stockholders to vote on the resolution for dissolution.
Source: SDC 1939, § 11.1143 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-18-12 Liquidation of assets--Distribution of proceeds.

47-18-12. Liquidation of assets--Distribution of proceeds. When the resolution for dissolution of a cooperative is adopted, either a committee designated by the resolution or the board of directors shall liquidate all assets and pay the net proceeds of such liquidation available for distribution to all persons entitled to the same by law, the articles and the bylaws.

Source: SDC 1939, § 11.1143 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-18-13 Certificate of dissolution--Contents of certificate.

47-18-13. Certificate of dissolution--Contents of certificate. A certificate of dissolution of a cooperative shall be signed by a majority of directors or of committee members and shall be sealed with the cooperative's seal, if any, stating:

(1) The name of the cooperative;

(2) The name and address of each director or committee member;

(3) The date of adoption of the resolution of dissolution;

(4) A statement that all liquidation activities have been completed and that there are no suits pending against the cooperative.
Source: SDC 1939, § 11.1143 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-18-14 Filing and recording certificate of dissolution.

47-18-14. Filing and recording certificate of dissolution. The certificate of dissolution required by § 47-18-13 shall be filed and recorded as provided in § 47-15-9 and thereupon the existence of the cooperative ceases.

Source: SDC 1939, § 11.1143 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-18-15 Involuntary dissolution--Action by attorney general--Grounds for involuntary dissolution.

47-18-15. Involuntary dissolution--Action by attorney general--Grounds for involuntary dissolution. A cooperative may be dissolved involuntarily by a decree of the circuit court where the principal office or registered agent is located in an action commenced by the attorney general when it is established that:

(1) The cooperative's certificate of incorporation was procured through fraud; or

(2) The cooperative has continued to exceed or abuse the authority conferred upon it by chapters 47-15 to 47-20, inclusive; or

(3) The cooperative failed to comply with a court order for the production of books, records, or other documents of the cooperative as provided in § 47-20-3.
Source: SDC 1939, § 11.1144 (1) as enacted by SL 1965, ch 23, § 1; SL 1989, ch 390, § 5.



§ 47-18-16 Default cured prior to entry of decree--Abatement of action.

47-18-16. Default cured prior to entry of decree--Abatement of action. If the cooperative cures a default under subdivision 47-18-15(3) prior to entry of the court's final decree in an action brought under § 47-18-15 and pays all penalties and court costs that have accrued, the cause of action with respect to the default so cured will abate.

Source: SDC 1939, § 11.1144 (2) as enacted by SL 1965, ch 23, § 1; SL 1989, ch 390, § 6.



§ 47-18-16.1 Repealed.

47-18-16.1. Repealed by SL 2008, ch 275, § 57.



§ 47-18-16.2 Petition for reinstatement--Filing fee--Penalty for expired years.

47-18-16.2. Petition for reinstatement--Filing fee--Penalty for expired years. A cooperative whose corporate charter existence has been revoked as provided by § 47-18-16.1 may petition for reinstatement as a corporation prior to July 1, 1980 on forms provided by the secretary of state. The petition shall be executed on behalf of the corporation by its president or secretary. The petition shall be filed with the secretary of state. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. Such renewal of corporate existence shall be made on forms prescribed and furnished by the secretary of state. Filing fee shall be as stated in § 47-20-8. In addition to the above fee, a penalty of twenty dollars per year for the period of duration which its corporate existence has been expired shall be charged.

Source: SL 1976, ch 288, § 3; SL 1977, ch 381, § 7; SL 2012, ch 222, § 3.



§ 47-18-16.3 Administrative dissolution of cooperative.

47-18-16.3. Administrative dissolution of cooperative. The secretary of state may commence a proceeding under § 47-18-16.4 to administratively dissolve a cooperative if:

(1) The cooperative does not pay within sixty days after they are due any fees or penalties imposed by chapters 47-15 to 47-20, inclusive, or other law;

(2) The cooperative does not deliver its annual report to the secretary of state within sixty days after it is due;

(3) The cooperative is without a registered agent or registered office in this state for sixty days or more;

(4) The cooperative does not notify the secretary of state within sixty days that its registered agent has been changed or that its registered agent has resigned; or

(5) The cooperative's period of duration stated in its articles of incorporation expires.
Source: SL 1989, ch 390, § 7; SL 2008, ch 275, § 58.



§ 47-18-16.4 Notice of grounds for dissolution--Time limit for corrections--Subsequent existence--Authority of agent.

47-18-16.4. Notice of grounds for dissolution--Time limit for corrections--Subsequent existence--Authority of agent. If the secretary of state determines that one or more grounds exist under § 47-18-16.3 for dissolving a cooperative, he shall serve the cooperative with written notice of his determination under § 47-15-22. If the cooperative does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty days after service of the notice is perfected, the secretary of state shall administratively dissolve the cooperative by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the cooperative under § 47-15-22. A cooperative administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under this chapter. Administrative dissolution of a cooperative does not terminate the authority of its registered agent.

Source: SL 1989, ch 390, § 8.



§ 47-18-16.5 Application for reinstatement.

47-18-16.5. Application for reinstatement. Any cooperative administratively dissolved under § 47-18-16.4 may apply to the secretary of state for reinstatement within two years after the effective date of dissolution. The application shall:

(1) Recite the name of the cooperative and the effective date of its administrative dissolution; and

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated.

If the secretary of state determines that the application contains the information required and that the information is correct, he shall cancel the certificate of dissolution and prepare an original and one copy of a certificate of reinstatement that recites his determination and the effective date of reinstatement, file the original of the certificate, and serve the copy on the cooperative under § 47-15-22. When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the cooperative resumes carrying on its business as if the administrative dissolution had never occurred.

Source: SL 1989, ch 390, § 9.



§ 47-18-16.6 Denial of reinstatement--Appeal--Court action.

47-18-16.6. Denial of reinstatement--Appeal--Court action. If the secretary of state denies a cooperative's application for reinstatement following administrative dissolution, he shall serve the corporation under § 47-15-22 with a written notice that explains the reason or reasons for denial. The cooperative may appeal the denial of reinstatement to the circuit court wherein its registered office is located within thirty days after service of the notice of denial is perfected. The cooperative appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the cooperative's application for reinstatement, and the secretary of state's notice of denial. The court may summarily order the secretary of state to reinstate the dissolved cooperative or may take other action the court considers appropriate. The court's final decision may be appealed as in any other civil proceedings.

Source: SL 1989, ch 390, § 10.



§ 47-18-17 Liquidation of assets by court--Proper parties to bring action.

47-18-17. Liquidation of assets by court--Proper parties to bring action. The circuit court for the county where the principal office or registered agent of the cooperative is located may liquidate the assets and business of such cooperative when an action for that purpose is filed by or on behalf of:

(1) A majority of the designated committee or directors when a resolution is adopted pursuant to § 47-18-11;

(2) The attorney general when a decree of dissolution has been obtained pursuant to § 47-18-15;

(3) A judgment creditor whose execution is returned unsatisfied when it is established that the cooperative is unable to pay its debts as they become due in the usual course of its business;

(4) Any creditor when it is established that the cooperative is dissolving pursuant to §§ 47-18-11 to 47-18-14, inclusive, or §§ 47-18-16.3 to 47-18-16.6, inclusive, without making adequate provision for payment of all creditors.
Source: SDC 1939, § 11.1145 (1) as enacted by SL 1965, ch 23, § 1; SL 1989, ch 390, § 11.



§ 47-18-18 Power and authority of court--Appointment of receiver.

47-18-18. Power and authority of court--Appointment of receiver. Upon the filing of any action under § 47-18-17, the court acquires exclusive jurisdiction of all matter pertaining to the liquidation of such cooperative and the distribution of its assets to persons entitled thereto and may determine and order paid the expense of such liquidation proceedings. The court has power to issue injunctions, appoint receivers with such duties and powers as the court may direct, and take any other action necessary to the cooperative's liquidation. A receiver appointed in such proceeding has authority to sue and be sued as receiver for the cooperative.

Source: SDC 1939, § 11.1145 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-18-19 Creditors' claims--Notice--Time for filing.

47-18-19. Creditors' claims--Notice--Time for filing. The court having jurisdiction of an action under § 47-18-17 shall fix the time within which creditors may file claims and shall prescribe the notice to be given to interested persons. Creditors who do not file their claims within the time limit may not participate in any distribution thereafter made, unless the court upon good cause shown extends their time for filing.

Source: SDC 1939, § 11.1145 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-18-20 Decree of dissolution--Filing and recording.

47-18-20. Decree of dissolution--Filing and recording. When the court approves the final distribution of a cooperative's assets, it shall enter a decree in the nature of a certificate of dissolution which shall be filed and recorded in the secretary of state's office.

Source: SDC 1939, § 11.1145 (4) as enacted by SL 1965, ch 23, § 1.



§ 47-18-21 Action as staying all other proceedings.

47-18-21. Action as staying all other proceedings. The filing of an action under § 47-18-17 operates as a stay of all other proceedings against the cooperative until such time as the court issues its final judgment or directs otherwise.

Source: SDC 1939, § 11.1145 (5) as enacted by SL 1965, ch 23, § 1.



§ 47-18-22 Dismissal of action.

47-18-22. Dismissal of action. The court having jurisdiction of an action brought under § 47-18-17 upon proper cause shown may at any time order the proceedings dismissed upon such terms and conditions as the court may impose.

Source: SDC 1939, § 11.1145 (6) as enacted by SL 1965, ch 23, § 1.



§ 47-18-23 Title to property omitted from final distribution.

47-18-23. Title to property omitted from final distribution. Upon the filing and recording of the certificate or decree of dissolution of a cooperative, title to any property omitted from the final distribution vests in the surviving directors or committee members who signed the certificate, as trustees. They have all the powers of the cooperative with respect to such property and shall distribute the property or its proceeds to the persons beneficially entitled thereto.

Source: SDC 1939, § 11.1146 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-18-24 Appointment of trustee for property.

47-18-24. Appointment of trustee for property. When no trustee mentioned in § 47-18-23 can be found, the circuit court for the county where the property is located has power to appoint trustees upon application of any person having an interest in such property or its disposition.

Source: SDC 1939, § 11.1146 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-18-25 Court supervision of trustee.

47-18-25. Court supervision of trustee. Any trustee mentioned in § 47-18-23 may at any time make application to the proper circuit court for supervision of liquidation pursuant to §§ 47-18-17 to 47-18-22, inclusive.

Source: SDC 1939, § 11.1146 (3) as enacted by SL 1965, ch 23, § 1.



§ 47-18-26 Assets distributable to unknown persons--Deposit in state treasury--Subsequent claim--Time limitation.

47-18-26. Assets distributable to unknown persons--Deposit in state treasury--Subsequent claim--Time limitation. Upon liquidation of a cooperative, the assets distributable to persons who are unknown or cannot be found may be reduced to cash and deposited with the state treasury. If claimed within ten years thereafter such funds shall be paid without interest to persons entitled thereto upon proof satisfactory to the state treasurer of their right thereto. If not claimed within ten years, such funds shall become the property of the state to be used in furthering agriculture.

Source: SDC 1939, § 11.1147 as enacted by SL 1965, ch 23, § 1.



§ 47-18-27 Dissolution as not impairing preexisting rights--Time limitation.

47-18-27. Dissolution as not impairing preexisting rights--Time limitation. Except as provided in §§ 47-18-17 to 47-18-22, inclusive, the dissolution of a cooperative does not impair any remedy available to or against such cooperative, its directors, stockholders, or members for any claim existing or any liability incurred prior to such dissolution if a proceeding thereon is commenced within two years after the date of recording the certificate or decree of dissolution.

Source: SDC 1939, § 11.1148 as enacted by SL 1965, ch 23, § 1.



§ 47-18-28 Filing false document as felony.

47-18-28. Filing false document as felony. A person who files, or causes to be filed, a document required to be filed by this chapter, which he knows to be materially false in any respect, is guilty of a Class 6 felony.

Source: SL 1983, ch 15, § 41.






Chapter 19 - Foreign Cooperatives

§ 47-19-1 Authorization to do business locally--Certificate of authority.

47-19-1. Authorization to do business locally--Certificate of authority. A foreign cooperative is authorized to do business in this state upon issuance of a certificate of authority to that effect by the secretary of state.

Source: SDC 1939, § 11.1149 as enacted by SL 1965, ch 23, § 1.



§ 47-19-2 Application for certificate--Contents--Filing.

47-19-2. Application for certificate--Contents--Filing. In order to procure the certificate required by § 47-19-1, a foreign cooperative shall make application therefor to the secretary of state, which application shall set forth:

(1) The name of the cooperative and the state or country under whose laws it is incorporated;

(2) The date of incorporation and the period of duration of the cooperative;

(3) The street address of the principal office of the cooperative in the state or country under the laws of which it is incorporated;

(4) The information required by § 59-11-6;

(5) The purpose or purposes of the cooperative which it proposes to pursue in the transaction of business in this state;

(6) The names and respective addresses of the directors and officers of the cooperative;

(7) A statement of its aggregate number of members, and of the number of members by classes, if any;

(8) A statement of the aggregate number of authorized and issued capital stock itemized by classes, par value of stock, stock without par value, and series, if any, within a class; and

(9) Such additional information as may be necessary in order to enable the secretary of state to determine whether such cooperative is entitled to a certificate of authority to transact business in this state and to determine and assess fees payable.

Such application shall be made on forms prescribed and furnished by the secretary of state and an original shall be executed by the chairman of the board of directors, by its president or by another officer. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document.

Source: SDC 1939, § 11.1149 as enacted by SL 1965, ch 23, § 1; SL 1989, ch 390, § 12; SL 1990, ch 367, § 12; SL 2008, ch 275, § 59; SL 2012, ch 222, § 4.



§ 47-19-3 Rights conferred by certificate.

47-19-3. Rights conferred by certificate. Upon issuance of the secretary of state's certificate of authority a foreign cooperative is entitled to all rights, exemptions and privileges of a cooperative organized for the same purposes under the laws of this state.

Source: SDC 1939, § 11.1150 as enacted by SL 1965, ch 23, § 1.



§ 47-19-4 Filing false document as felony.

47-19-4. Filing false document as felony. A person who files, or causes to be filed, a document required to be filed by this chapter, which he knows to be materially false in any respect, is guilty of a Class 6 felony.

Source: SL 1983, ch 15, § 42.






Chapter 20 - Cooperatives--Records, Accounts And Reports

§ 47-20-1 Books and records required--List of members and stockholders.

47-20-1. Books and records required--List of members and stockholders. A cooperative shall keep correct and complete books and records of account, and shall also keep minutes of the proceedings of meetings of its members, board, and executive committee. The cooperative shall keep at its principal office records of the names and addresses of all members and stockholders with the amount of stock held by each, and of ownership of equity interests.

Source: SDC 1939, § 11.1133 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-20-2 Inspection of books and records.

47-20-2. Inspection of books and records. At any reasonable time, any member or stockholder of a cooperative, or his agent or attorney, upon written notice stating the purposes thereof, delivered or sent to the cooperative at least one week in advance, may examine for a proper purpose any books or records pertinent to the purpose specified in such notice.

Source: SDC 1939, § 11.1133 (1) as enacted by SL 1965, ch 23, § 1.



§ 47-20-3 Court order for production of books and records--Violation--Penalty.

47-20-3. Court order for production of books and records--Violation--Penalty. In any proceedings, or upon petition for such purpose any court of record may, upon notice and after hearing at which proper cause is shown, and upon suitable terms, order any of the cooperative's books or records, and any other pertinent documents in its possession, or duly authenticated copies thereof, to be brought within this state. Such documents shall be kept at such place and for such time and purposes as the order designates. Any cooperative failing to comply with the order is subject to dissolution, and its directors and officers are liable for contempt of court.

Source: SDC 1939, § 11.1133 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-20-4 Annual financial report to stockholders or members--Contents of report.

47-20-4. Annual financial report to stockholders or members--Contents of report. Within nine months after the close of its fiscal year, each cooperative organized under chapters 47-15 to 47-20, inclusive, shall mail to each of its stockholders or members, at their last known post office addresses, a financial report signed by a principal officer, managing agent, or a public accountant, showing its assets and liabilities and proceeds or loss for the preceding fiscal year.

Source: SDC 1939, § 11.1134 (5) as enacted by SL 1965, ch 23, § 1.



§ 47-20-5 , 47-20-6. Repealed.

47-20-5, 47-20-6. Repealed by SL 2008, ch 275, § 60.



§ 47-20-7 Delivery of annual report to secretary of state--Fee--Returning improper report.

47-20-7. Delivery of annual report to secretary of state--Fee--Returning improper report. The annual report shall be delivered to the secretary of state pursuant to §§ 59-11-24 to 59-11-26, inclusive. A fee of thirty dollars shall be paid to the secretary of state for filing the report. If the report does not conform to requirements, it shall be returned to the cooperative for necessary corrections.

Source: SDC 1939, § 11.1134 (3) as enacted by SL 1965, ch 23, § 1; SL 1966, ch 16, § 2; SL 1986, ch 383, § 6; SL 2003, ch 8, § 15; SL 2008, ch 275, § 61.



§ 47-20-8 to 47-20-9. Repealed.

47-20-8 to 47-20-9. Repealed by SL 2008, ch 275, § 60.



§ 47-20-10 Filing and receipt of documents.

47-20-10. Filing and receipt of documents. When any document is to be filed and recorded under chapters 47-15 to 47-20, inclusive, an original and one exact or conforming copy of the document shall be delivered to the secretary of state. He shall stamp on both the original and the copy the date of filing and return the copy to the cooperative with his certificate of filing.

Source: SDC 1939, § 11.1151 (1) as enacted by SL 1965, ch 23, § 1; SL 1989, ch 390, § 15.



§ 47-20-11 Recordation of documents.

47-20-11. Recordation of documents. Any document referred to in chapters 47-15 to 47-20, inclusive, is recorded when left for record in the proper office with all required fees paid.

Source: SDC 1939, § 11.1151 (2) as enacted by SL 1965, ch 23, § 1.



§ 47-20-12 Repealed.

47-20-12. Repealed by SL 1983, ch 15, § 44



§ 47-20-12.1 Filing false document as felony.

47-20-12.1. Filing false document as felony. A person who files, or causes to be filed, a document required to be filed by this chapter, which he knows to be materially false in any respect, is guilty of a Class 6 felony.

Source: SL 1983, ch 15, § 43.



§ 47-20-13 Fees collectible by secretary of state.

47-20-13. Fees collectible by secretary of state. The secretary of state shall charge and collect the fees provided by §§ 47-1A-122 and 47-1A-122.1 for filing the instruments and issuing the certificates relating to domestic corporations therein provided. The fees applicable to amended articles of incorporation shall apply to restated articles of incorporation and fees applicable to the articles of incorporation shall apply to articles of merger or consolidation.

Source: SDC 1939, § 11.1152 as enacted by SL 1965, ch 23, § 1; SL 1966, ch 16, § 4; SL 1967, ch 12; SL 2005, ch 202, § 5.



§ 47-20-14 Fees collectible from foreign corporations.

47-20-14. Fees collectible from foreign corporations. The secretary of state shall charge and collect the fees provided by §§ 47-1A-122 and 47-1A-122.1 for filing instruments and issuing certificates relating to foreign corporations.

Source: SDC 1939, § 11.1152 as enacted by SL 1965, ch 23, § 1; SL 1966, ch 16, § 4; SL 1967, ch 12; SL 2005, ch 202, § 6.



§ 47-20-15 Registered office required.

47-20-15. Registered office required. Each corporation shall have and continuously maintain in this state a registered office which may be, but need not be, the same as its place of business.

Source: SL 1977, ch 381, § 2.



§ 47-20-16 Registered agent required.

47-20-16. Registered agent required. Each corporation shall have and continuously maintain in this state a registered agent, which agent may be either an individual resident in this state whose business office is identical with such registered office, or a domestic corporation, or a foreign corporation authorized to do or engage in any business in this state, or a domestic limited liability company, or a domestic limited liability partnership, having a business office identical with such registered office.

Source: SL 1977, ch 381, § 3; SL 2006, ch 228, § 4.



§ 47-20-17 Change of registered office or registered agent--Procedure.

47-20-17. Change of registered office or registered agent--Procedure. A corporation may change its registered office or change its registered agent, or both, upon filing in the Office of the Secretary of State a statement setting forth:

(1) The name of the corporation;

(2) The street address, or a statement that there is no street address, of its current registered office;

(3) If the address of its current registered office is to be changed, the street address, or a statement that there is no street address, of its new registered office;

(4) The name of its current registered agent;

(5) If its current registered agent is to be changed, the name of the new registered agent and the new agent's written consent to the appointment. Such consent may be given by electronic signature pursuant to chapter 53-12 ;

(6) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical; and

(7) That such change was authorized by resolution duly adopted by the board of directors.
Source: SL 1977, ch 381, § 4; SL 1989, ch 390, § 16; SL 2004, ch 280, § 8.






Chapter 21 - Rural Electric Cooperatives

§ 47-21-1 Definitions.

47-21-1. Definitions. Terms used in this chapter mean:

(1) "Cooperative," any corporation organized under this chapter or which becomes subject to this chapter in the manner hereinafter provided;

(2) "Person," any natural person, firm, association, corporation, limited liability company, business trust, partnership, federal agency, state or political subdivision, or agency thereof, or any body politic;

(3) "Rural area," any area certified to a rural electric cooperative under the provisions of chapter 49-34A, or an area in which it is permitted to serve under the provisions of chapter 49-34A.
Source: SL 1947, ch 33, § 3; SDC Supp 1960, § 11.2203; SL 1963, ch 33; SL 1965, ch 254, § 2; SL 1969, ch 231, § 63; SL 1970, ch 261, § 2; SL 1975, ch 283, § 58; SL 1994, ch 351, § 122.



§ 47-21-2 Purpose and authority.

47-21-2. Purpose and authority. Cooperatives may be organized under this chapter for any lawful purpose except banking, securities, and insurance. Cooperatives proposing to provide local exchange telephone service in a rural telephone company's service area may do so only in compliance with the procedures contained in section 251(f) of the Communication Act of 1934, as amended by the Telecommunications Act of 1996.

Source: SL 1947, ch 33, § 2; SDC Supp 1960, § 11.2202; SL 1989, ch 392, § 1; SL 1994, ch 349, § 1; SL 1997, ch 258, § 1.



§ 47-21-3 Name of cooperative--Exceptions.

47-21-3. Name of cooperative--Exceptions. The name of a cooperative shall include the words "electric" and "cooperative," and the abbreviation "Inc.," unless in an affidavit made by its president or vice-president, and filed with the secretary of state, or in an affidavit made by a person signing articles of incorporation, consolidation, merger, or conversion, which relate to such cooperative, and filed, together with any such articles, with the secretary of state, it shall appear that the cooperative desires to do business in another state and is or would be precluded therefrom by reason of the inclusion of such words or either thereof in its name; provided, however, that this section shall not apply to any corporation which becomes subject to this chapter by complying with the provisions of §§ 47-21-22 to 47-21-24, inclusive, or § 47-21-74 and which elects to retain a corporate name which does not comply with this section.

Source: SL 1947, ch 33, § 5; SDC Supp 1960, § 11.2205.



§ 47-21-4 Exclusive use of particular words.

47-21-4. Exclusive use of particular words. Only a cooperative or corporation doing business in this state pursuant to this chapter shall use both the words "electric" and "cooperative" in its name.

Source: SL 1947, ch 33, § 5; SDC Supp 1960, § 11.2205.



§ 47-21-5 Requirement that name be distinct.

47-21-5. Requirement that name be distinct. The name of a cooperative shall be distinct from the name of any other cooperative or corporation organized under the laws of, or authorized to do business in this state.

Source: SL 1947, ch 33, § 5; SDC Supp 1960, § 11.2205.



§ 47-21-6 Incorporators--Requisites and qualifications.

47-21-6. Incorporators--Requisites and qualifications. Five or more natural persons, or two or more cooperatives, may organize a cooperative in the manner hereinafter provided.

Source: SL 1947, ch 33, § 6; SDC Supp 1960, § 11.2206.



§ 47-21-7 Articles of incorporation--Unnecessary recitals--Signing of articles.

47-21-7. Articles of incorporation--Unnecessary recitals--Signing of articles. Articles of incorporation of a cooperative shall recite that they are executed pursuant to this chapter and shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The names and addresses of the incorporators; and

(4) The names and addresses of its directors;
and may contain any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of its business.

It shall not be necessary to recite in the articles of incorporation of a cooperative the purpose for which it is organized or any of its corporate powers.

Such articles shall be signed by each incorporator and acknowledged by at least two of the incorporators, or on their behalf, if they are cooperatives.

Source: SL 1947, ch 33, § 7; SDC Supp 1960, § 11.2207.



§ 47-21-8 Amendment of articles--Procedure--Two-thirds vote required.

47-21-8. Amendment of articles--Procedure--Two-thirds vote required. A cooperative may amend its articles of incorporation by complying with the requirements of this section and § 47-21-9, provided, however, that a change of location of principal office may be effected in the manner set forth in § 47-21-76. The proposed amendment shall be presented to a meeting of the members, the notice of which shall set forth or have attached thereto the proposed amendment. If the proposed amendment, with any changes, is approved by the affirmative vote of not less than two-thirds of those members voting thereon at such meeting, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary.

Source: SL 1947, ch 33, § 15; SDC Supp 1960, § 11.2215.



§ 47-21-9 Required recitals in amendment--Affidavit of compliance.

47-21-9. Required recitals in amendment--Affidavit of compliance. The articles of amendment required by § 47-21-8 shall recite that they are executed pursuant to this chapter and shall state:

(1) The name of the cooperative;

(2) The address of its principal office; and

(3) The amendment to its articles of incorporation.

The president or vice-president executing such articles of amendment shall make and annex thereto an affidavit stating that the provisions of § 47-21-8 in respect of the amendment set forth in such articles were duly complied with.

Source: SL 1947, ch 33, § 15; SDC Supp 1960, § 11.2215.



§ 47-21-10 Board of directors--Bylaws--Meetings by teleconference.

47-21-10. Board of directors--Bylaws--Meetings by teleconference. The business of a cooperative shall be managed by a board of not less than five directors, each of whom shall be a member of the cooperative or of another cooperative or corporation, which is a member thereof. If the member is an entity other than a natural person, the cooperative may provide in its bylaws for the election of a representative of the entity to qualify as a director. The bylaws shall prescribe the number of directors, their qualifications, other than those prescribed in this chapter, the manner of holding meetings of the board of directors and of electing successors to directors who shall resign, die, or otherwise be incapable of acting. The bylaws may also provide for the removal of directors from office and for the election of their successors.

Unless restricted by the articles of incorporation or bylaws, members of the board of directors or any committee designated by the board of directors may participate in a meeting of such board or committee by means of teleconference or similar communications equipment which allows all persons participating in the meeting to hear each other at the same time. Participation by a board or committee member in a teleconference constitutes presence in person at a meeting.

Source: SL 1947, ch 33, § 12; SDC Supp 1960, § 11.2212 (1); SL 1997, ch 257, § 2; SL 2001, ch 246, § 1.



§ 47-21-11 Compensation of directors.

47-21-11. Compensation of directors. Unless the bylaws of a cooperative provide otherwise, only the members may establish compensation or other benefits for a director, not available generally to officers and employees, for services as director.

Source: SL 1947, ch 33, § 12; SDC Supp 1960, § 11.2212 (1); SL 1985, ch 370; SL 1990, ch 368.



§ 47-21-12 First directors--Term of office.

47-21-12. First directors--Term of office. The directors of a cooperative named in any articles of incorporation, consolidation, merger, or conversion, shall hold office for their terms and until their successors are elected and qualify.

Source: SL 1947, ch 33, § 12; SDC Supp 1960, § 11.2212 (2).



§ 47-21-13 Election of directors--Maximum term of office.

47-21-13. Election of directors--Maximum term of office. Directors shall be elected at the annual meeting of the cooperative unless the bylaws of the cooperative provide for the election of directors by district. In case of a failure to hold the annual meeting, as specified in the bylaws, directors shall be elected at a special meeting called for that purpose. Directors shall hold office for such term as the bylaws prescribe, which term may not exceed three years, or until their successors are elected, are qualified and have entered upon the discharge of their duties.

Source: SL 1947, ch 33, § 12; SDC Supp 1960, § 11.2212 (2); SL 1993, ch 338.



§ 47-21-14 Quorum of directors.

47-21-14. Quorum of directors. A majority of the board of directors of a cooperative shall constitute a quorum.

Source: SL 1947, ch 33, § 12; SDC Supp 1960, § 11.2212 (3).



§ 47-21-15 Husband and wife as directors.

47-21-15. Husband and wife as directors. If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a director.

Source: SL 1947, ch 33, § 12; SDC Supp 1960, § 11.2212 (4).



§ 47-21-16 Powers of board of directors.

47-21-16. Powers of board of directors. The board of directors may exercise all of the powers of a cooperative not conferred upon the members by this chapter or its articles of incorporation or bylaws.

Source: SL 1947, ch 33, § 12; SDC Supp 1960, § 11.2212 (5).



§ 47-21-17 Directors not disqualified from acknowledging instruments.

47-21-17. Directors not disqualified from acknowledging instruments. No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, director, employee, or member of such cooperative.

Source: SL 1947, ch 33, § 30; SDC Supp 1960, § 11.2230.



§ 47-21-18 Adoption of first bylaws by directors--Subsequent bylaws adopted by members.

47-21-18. Adoption of first bylaws by directors--Subsequent bylaws adopted by members. The board of directors shall adopt the first bylaws of a cooperative to be adopted following an incorporation, conversion, merger, or consolidation. Thereafter the members shall adopt, amend, or repeal the bylaws by the affirmative vote of a majority of those members voting thereon at a meeting of the members.

Source: SL 1947, ch 33, § 8; SDC Supp 1960, § 11.2208.



§ 47-21-19 Provisions of bylaws.

47-21-19. Provisions of bylaws. The bylaws of a cooperative shall set forth the rights and duties of members and directors and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this chapter or with its articles of incorporation. The bylaws of a cooperative may contain any provisions for the regulation and maintenance of the affairs of the cooperative not inconsistent with law or the articles of incorporation.

Source: SL 1947, ch 33, § 8; SDC Supp 1960, § 11.2208; SL 2000, ch 220, § 4.



§ 47-21-20 Bylaw provision dividing area served into districts--Election of directors by districts--District meetings--Proxy voting prohibited.

47-21-20. Bylaw provision dividing area served into districts--Election of directors by districts--District meetings--Proxy voting prohibited. The bylaws may provide for the division of the territory served or to be served by a cooperative into two or more districts for any purpose, including, without limitation, the nomination and election of directors and the election and functioning of district delegates. In such case the bylaws shall prescribe the boundaries of the district, or the manner of establishing such boundaries, and the manner of changing such boundaries, and the manner in which such districts shall function. No member at any district meeting and no district delegate at any meeting shall vote by proxy or by mail. The bylaws may provide that directors may be elected at district director election meetings held for said purpose.

Source: SL 1947, ch 33, § 13; SDC Supp 1960, § 11.2213; SL 2000, ch 220, § 6.



§ 47-21-21 Officers--Election and qualifications--Removal of officers.

47-21-21. Officers--Election and qualifications--Removal of officers. The officers of a cooperative shall consist of a president, vice-president, secretary, and treasurer, who shall be elected annually by and from the board of directors. When a person holding any such offices ceases to be a director he shall cease to hold such office. The offices of secretary and of treasurer may be held by the same person. The board of directors may also elect or appoint such other officers, agents, or employees as it deems necessary or advisable and shall prescribe their powers and duties. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.

Source: SL 1947, ch 33, § 14; SDC Supp 1960, § 11.2214.



§ 47-21-21.1 Repealed.

47-21-21.1. Repealed by SL 2007, ch 260, § 7.



§ 47-21-21.2 Indemnification of directors, officers, agents, and employees against liability under certain circumstances.

47-21-21.2. Indemnification of directors, officers, agents, and employees against liability under certain circumstances. Except as otherwise provided in § 47-21-21.3, a cooperative may indemnify a director, officer, agent, or employee who is a party to a proceeding by reason of being a director, officer, agent, or employee against liability incurred in the proceeding if the director, officer, agent, or employee:

(1) Acted in good faith; and

(2) Reasonably believed:

(a) In the case of conduct in an official capacity, that the conduct was in the best interests of the cooperative; and

(b) In all other cases, that the conduct was at least not opposed to the best interests of the cooperative; and

(3) In the case of any criminal proceeding, had no reasonable cause to believe the conduct was unlawful.

A cooperative may also, except as provided in § 47-21-21.3, indemnify a director, officer, agent, or employee who is a party to a proceeding against liability incurred in the proceeding if the director, officer, agent, or employee engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the articles of incorporation.

The conduct of a director, officer, agent, or employee with respect to an employee benefit plan for a purpose the director, officer, agent, or employee reasonably believed to be in the interests of the participants in, and the beneficiaries of, the plan is conduct that satisfies the requirement of subsection (2)(b) of this section.

The termination of a proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the director, officer, agent, or employee did not meet the relevant standard of conduct described in this section.

Source: SL 2007, ch 260, § 1; SL 2009, ch 232, § 1.



§ 47-21-21.3 Circumstances under which directors, officers, agents, and employees may not be indemnified.

47-21-21.3. Circumstances under which directors, officers, agents, and employees may not be indemnified. Unless otherwise ordered by a court, a cooperative may not indemnify a director, officer, agent, or employee:

(1) In connection with a proceeding by or in the right of the cooperative, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director, officer, agent, or employee has met the relevant standard of conduct pursuant to § 47-21-21.2; or

(2) In connection with any proceeding with respect to conduct for which the director, officer, agent, or employee was adjudged liable on the basis that the director, officer, agent, or employee received a financial benefit to which the director, officer, agent, or employee was not entitled, whether or not involving action in the official capacity of the director, officer, agent, or employee.
Source: SL 2007, ch 260, § 2; SL 2009, ch 232, § 2.



§ 47-21-21.4 Indemnification of successful director, officer, agent, or employee for expenses incurred in proceeding.

47-21-21.4. Indemnification of successful director, officer, agent, or employee for expenses incurred in proceeding. A cooperative shall indemnify a director, officer, agent, or employee who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director, officer, agent, or employee was a party by reason of being a director, officer, agent, or employee of the cooperative, against reasonable expenses incurred in connection with the proceeding.

Source: SL 2007, ch 260, § 3; SL 2009, ch 232, § 3.



§ 47-21-22 Conversion of corporation into cooperative.

47-21-22. Conversion of corporation into cooperative. Any corporation organized under the laws of this state and supplying or having the corporate power to supply electric energy may be converted into a cooperative by complying with the requirements of §§ 47-21-23 and 47-21-24 and shall thereupon become subject to this chapter with the same effect as if originally organized under this chapter.

Source: SL 1947, ch 33, § 20; SDC Supp 1960, § 11.2220.



§ 47-21-23 Submission of conversion proposition to stockholders--Notice of meeting.

47-21-23. Submission of conversion proposition to stockholders--Notice of meeting. The proposition for the conversion of the corporation described in § 47-21-22 into a cooperative and proposed articles of conversion to give effect thereto shall be submitted to a meeting of the members or stockholders of such corporation, or in case of a corporation having no members or stockholders, to a meeting of the incorporators of such corporation, the notice of which shall have attached thereto a copy of the proposed articles of conversion.

Source: SL 1947, ch 33, § 20; SDC Supp 1960, § 11.2220 (1).



§ 47-21-24 Two-thirds vote required for approval--Articles of conversion--Contents of articles--Affidavit of compliance.

47-21-24. Two-thirds vote required for approval--Articles of conversion--Contents of articles--Affidavit of compliance. If the proposition for the conversion of the corporation described in § 47-21-22 into a cooperative and the proposed articles of conversion, with any amendments, are approved by the affirmative vote of not less than two-thirds of those members of such corporation voting thereon at such meeting, or, if such corporation is a stock corporation, by the affirmative vote of the holders of not less than two-thirds of those shares of the capital stock of such corporation represented at such meeting and voting thereon, or in the case of a corporation having no members and no shares of its capital stock outstanding, by the affirmative vote of not less than two-thirds of its incorporators, articles of conversion in the form approved shall be executed and acknowledged on behalf of such corporation by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The articles of conversion shall recite that they are executed pursuant to this chapter and shall state:

(1) The name of the corporation and the address of its principal office prior to its conversion into a cooperative;

(2) The statute or statutes under which it was organized;

(3) A statement that such corporation elects to become a cooperative, nonprofit membership corporation subject to this chapter;

(4) Its name as a cooperative;

(5) The address of the principal office of the cooperative;

(6) The names and addresses of the directors of the cooperative; and

(7) The manner in which members, stockholders or incorporators of such corporation may or shall become members of the cooperative;
and may contain any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business of the cooperative. The president or vice-president executing such articles of conversion shall make and annex thereto an affidavit stating that the provisions of this section and § 47-21-23 were duly complied with in respect of such articles. The articles of conversion shall be deemed to be the articles of incorporation of the cooperative.

Source: SL 1947, ch 33, § 20; SDC Supp 1960, § 11.2220 (2).



§ 47-21-25 Consolidating cooperatives.

47-21-25. Consolidating cooperatives. Any two or more cooperatives (each of which is hereinafter designated a "consolidating cooperative"), may consolidate into a new cooperative (hereinafter designated the "new cooperative") by complying with the requirements of §§ 47-21-26 and 47-21-27.

Source: SL 1947, ch 33, § 17; SDC Supp 1960, § 11.2217.



§ 47-21-26 Submission of consolidation proposition to members--Notice of meeting.

47-21-26. Submission of consolidation proposition to members--Notice of meeting. The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be submitted to a meeting of the members of each consolidating cooperative, the notice of which shall have attached thereto a copy of the proposed articles of consolidation.

Source: SL 1947, ch 33, § 17; SDC Supp 1960, § 11.2217 (1).



§ 47-21-27 Majority vote required for approval--Articles of consolidation--Contents of articles--Affidavit of compliance.

47-21-27. Majority vote required for approval--Articles of consolidation--Contents of articles--Affidavit of compliance. If the proposed consolidation and the proposed articles of consolidation, with any amendments, are approved by the affirmative vote of a majority of those members of each consolidating cooperative voting thereon at each such meeting, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The articles of consolidation shall recite that they are executed pursuant to this chapter and shall state:

(1) The name of each consolidating cooperative and the address of its principal office;

(2) The name of the new cooperative and the address of its principal office;

(3) A statement that each consolidating cooperative agrees to the consolidation;

(4) The names and addresses of the directors of the new cooperative; and

(5) The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner in which members of the consolidating cooperatives may or shall become members of the new cooperative;
and may contain any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business of the new cooperative. The president or vice-president of each consolidating cooperative executing such articles of consolidation shall make and annex thereto an affidavit stating that the provisions of this section and § 47-21-26 in respect of such articles were duly complied with by such cooperative.

Source: SL 1947, ch 33, § 17; SDC Supp 1960, § 11.2217 (2); SL 1994, ch 350, § 1.



§ 47-21-28 Merging cooperatives.

47-21-28. Merging cooperatives. Any one or more cooperatives (each of which is hereinafter designated a "merging cooperative") may merge into another cooperative (hereinafter designated the "surviving cooperative"), by complying with the requirements of §§ 47-21-29 and 47-21-30.

Source: SL 1947, ch 33, § 18; SDC Supp 1960, § 11.2218.



§ 47-21-29 Submission of merger proposition to members--Notice of meeting.

47-21-29. Submission of merger proposition to members--Notice of meeting. The proposition for the merger of the merging cooperatives into the surviving cooperative and proposed articles of merger to give effect thereto shall be submitted to a meeting of the members of each merging cooperative and of the surviving cooperative, the notice of which shall have attached thereto a copy of the proposed articles of merger.

Source: SL 1947, ch 33, § 18; SDC Supp 1960, § 11.2218 (1).



§ 47-21-30 Majority vote required for approval--Articles of merger--Contents of articles--Affidavit of compliance.

47-21-30. Majority vote required for approval--Articles of merger--Contents of articles--Affidavit of compliance. If the proposed merger and the proposed articles of merger, with any amendments, are approved by the affirmative vote of a majority of those members of each cooperative voting thereon at each such meeting, articles of merger in the form approved shall be executed and acknowledged on behalf of each such cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The articles of merger shall recite that they are executed pursuant to this chapter and shall state:

(1) The name of each merging cooperative and the address of its principal office;

(2) The name of the surviving cooperative and the address of its principal office;

(3) A statement that each merging cooperative and the surviving cooperative agree to the merger;

(4) The names and addresses of the directors of the surviving cooperative; and

(5) The terms and conditions of the merger and the mode of carrying the same into effect, including the manner in which members of the merging cooperatives may or shall become members of the surviving cooperative; and may contain any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business of the surviving cooperative. The president or vice-president of such cooperative executing such articles of merger shall make and annex thereto an affidavit stating that the provisions of this section and § 47-21-29 in respect of such articles were duly complied with by such cooperative.
Source: SL 1947, ch 33, § 18; SDC Supp 1960, § 11.2218 (2); SL 1994, ch 350, § 2.



§ 47-21-31 Articles of consolidation as governing consolidated cooperative--Articles of surviving cooperative as governing merged cooperative.

47-21-31. Articles of consolidation as governing consolidated cooperative--Articles of surviving cooperative as governing merged cooperative. In the case of consolidation the existence of the consolidating cooperatives shall cease and the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of a merger the separate existence of the merging cooperatives shall cease and the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

Source: SL 1947, ch 33, § 19; SDC Supp 1960, § 11.2219 (1).



§ 47-21-32 Transfer of rights and obligations to surviving cooperative.

47-21-32. Transfer of rights and obligations to surviving cooperative. All the rights, privileges, immunities, and franchises and all property, real and personal, including without limitation applications for membership, all debts due on whatever account and all other choses in action, of each of the consolidating or merging cooperatives shall be deemed to be transferred to and vested in the new or surviving cooperative without further act or deed.

Source: SL 1947, ch 33, § 19; SDC Supp 1960, § 11.2219 (2).



§ 47-21-33 Liabilities after consolidation or merger--Preexisting claims--Substitution of parties.

47-21-33. Liabilities after consolidation or merger--Preexisting claims--Substitution of parties. The new or surviving cooperative shall be responsible and liable for all the liabilities and obligations of each of the consolidating or merging cooperatives and any claim existing or action or proceeding pending by or against any of the consolidating or merging cooperatives may be prosecuted as if the consolidation or merger had not taken place, but the new or surviving cooperative may be substituted in its place.

Source: SL 1947, ch 33, § 19; SDC Supp 1960, § 11.2219 (3).



§ 47-21-34 Rights of creditors and lienors unaffected by consolidation or merger.

47-21-34. Rights of creditors and lienors unaffected by consolidation or merger. Neither the rights of creditors nor any liens upon the property of any of the consolidating or merging cooperatives shall be impaired by such consolidation or merger.

Source: SL 1947, ch 33, § 19; SDC Supp 1960, § 11.2219 (4).



§ 47-21-35 Dissolution before commencement of business--Articles of dissolution--Majority approval required--Contents of articles.

47-21-35. Dissolution before commencement of business--Articles of dissolution--Majority approval required--Contents of articles. A cooperative which has not commenced business may be dissolved by delivering to the secretary of state articles of dissolution which shall be executed and acknowledged on behalf of the cooperative by a majority of the incorporators and which shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) That the cooperative has not commenced business;

(4) That any sums received by the cooperative, less any part thereof disbursed for expenses of the cooperative, have been returned or paid to those entitled thereto;

(5) That no debt of the cooperative is unpaid; and

(6) That a majority of the incorporators elect that the cooperative be dissolved.
Source: SL 1947, ch 33, § 21; SDC Supp 1960, § 11.2221 (1).



§ 47-21-36 Dissolution after commencement of business.

47-21-36. Dissolution after commencement of business. A cooperative which has commenced business may be dissolved in the manner provided by §§ 47-21-37 to 47-21-41, inclusive.

Source: SL 1947, ch 33, § 21; SDC Supp 1960, § 11.2221 (2).



§ 47-21-37 Submission of dissolution proposition to members--Majority vote required.

47-21-37. Submission of dissolution proposition to members--Majority vote required. The proposition to dissolve a cooperative which has commenced business shall be submitted to the members of the cooperative at any annual or special meeting, the notice of which shall set forth such proposition. The members at any such meeting shall approve, by the affirmative vote of not less than a majority of all members of the cooperative, the proposition that the cooperative be dissolved.

Source: SL 1947, ch 33, § 21; SDC Supp 1960, § 11.2221 (2).



§ 47-21-38 Certificate of election to dissolve--Contents of certificate--Submission to secretary of state.

47-21-38. Certificate of election to dissolve--Contents of certificate--Submission to secretary of state. Upon approval pursuant to § 47-21-37 of a proposition to dissolve, a certificate of election to dissolve (hereinafter designated the "certificate"), executed and acknowledged on behalf of the cooperative by its president or vice-president under its seal, attested by its secretary and stating:

(1) The name of the cooperative;

(2) The address of its principal office; and

(3) That the members of the cooperative have duly voted that the cooperative be dissolved,
shall, together with an affidavit made by its president or vice-president executing the certificate, stating that the statements in the certificate are true, be submitted to the secretary of state for filing.

Source: SL 1947, ch 33, § 21; SDC Supp 1960, § 11.2221 (2).



§ 47-21-39 Cessation of business--Continuance of corporate existence--Notice to creditors--Publication.

47-21-39. Cessation of business--Continuance of corporate existence--Notice to creditors--Publication. Upon the filing by the secretary of state of the certificate and affidavit required by § 47-21-38, the cooperative shall cease to carry on its business except to the extent necessary for the termination thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state. The board of directors shall immediately cause notice of the dissolution proceedings to be mailed to each known creditor of and claimant against the cooperative and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located.

Source: SL 1947, ch 33, § 21; SDC Supp 1960, § 11.2221 (2).



§ 47-21-40 Liquidation of affairs of cooperative--Distribution of assets--Rights of patrons--Rights of members--Distribution of remains.

47-21-40. Liquidation of affairs of cooperative--Distribution of assets--Rights of patrons--Rights of members--Distribution of remains. The board of directors shall liquidate and settle the affairs of a cooperative which has filed the certificate and affidavit described in § 47-21-38, collect sums owing to it, liquidate its property and assets, pay and discharge its debts, obligations, and liabilities, other than those to patrons arising by reason of their patronage, and do all other things required to terminate its business, and after paying or discharging or adequately providing for the payment or discharge of all its debts, obligations, and liabilities, other than those to patrons arising by reason of their patronage, shall distribute any remaining sums, first to patrons for the prorata return of all amounts standing to their credit by reason of their patronage, and second to members for the prorata repayment of membership fees. Any sums then remaining shall be distributed among its members and former members in proportion to their patronage.

Source: SL 1947, ch 33, § 21; SDC Supp 1960, § 11.2221 (2).



§ 47-21-41 Articles of dissolution--Contents of articles.

47-21-41. Articles of dissolution--Contents of articles. The board of directors shall, upon completion of the acts required by § 47-21-40, authorize the execution of articles of dissolution, which shall be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its seal shall be affixed thereto and attested by its secretary. The articles of dissolution shall recite that they are executed pursuant to this chapter and shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The date on which the certificate of election to dissolve was filed by the secretary of state;

(4) That there are no actions or suits pending against the cooperative;

(5) That all debts, obligations, and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor; and

(6) That the provisions of §§ 47-21-36 to 47-21-40, inclusive, have been duly complied with.

The president or vice-president executing the articles of dissolution shall make and annex thereto an affidavit stating that the statements made therein are true.

Source: SL 1947, ch 33, § 21; SDC Supp 1960, § 11.2221 (2).



§ 47-21-42 Delivery of articles to secretary of state--Fees--Effective date of action--Certificates of election to dissolve.

47-21-42. Delivery of articles to secretary of state--Fees--Effective date of action--Certificates of election to dissolve. Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, when executed and acknowledged and accompanied by such affidavits as may be required by applicable provisions of this chapter shall be presented to the secretary of state for filing in the records of his office. If the secretary of state shall find that the articles presented conform to the requirements of this chapter he shall, upon the payment of the fees as in this chapter provided, file such articles in the records of his office and upon such filing the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for therein shall be in effect. The provisions of this section shall also apply to certificates of election to dissolve and affidavits executed in connection therewith pursuant to § 47-21-38.

Source: SL 1947, ch 33, § 22; SDC Supp 1960, § 11.2222.



§ 47-21-43 Fee schedule of secretary of state.

47-21-43. Fee schedule of secretary of state. The secretary of state shall charge and collect for:

(1) Filing articles of incorporation, ten dollars;

(2) Filing articles of consolidation or merger, ten dollars;

(3) Filing articles of amendment, ten dollars;

(4) Filing articles of conversion, ten dollars;

(5) Filing certificate of election to dissolve, two dollars;

(6) Filing articles of dissolution, two dollars; and

(7) Filing certificate of change of principal office, one dollar.
Source: SL 1947, ch 33, § 32; SDC Supp 1960, § 11.2232.



§ 47-21-44 Encumbering cooperative property in favor of governmental agency permitted.

47-21-44. Encumbering cooperative property in favor of governmental agency permitted. The board of directors of a cooperative shall have full power to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust of, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises, and permits of the cooperative whether acquired or to be acquired, and wherever situated, as well as the revenues therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative to United States of America or any agency or instrumentality thereof or any other lender.

Source: SL 1947, ch 33, § 24; SDC Supp 1960, § 11.2224 (1); SL 1971, ch 259, § 1.



§ 47-21-45 Circumstances under which property may be transferred--Majority vote required--Transfer to security holders.

47-21-45. Circumstances under which property may be transferred--Majority vote required--Transfer to security holders. A cooperative may not, except as provided by § 47-21-44, sell, lease, or otherwise dispose of all or a substantial portion of its property unless such sale, lease, or other disposition is authorized by the affirmative vote of not less than a majority of all members of the cooperative; members voting thereon must be present and vote in person; provided however, that notwithstanding any other provision of this chapter, or any other provisions of law, the board of directors may, upon the authorization of a majority of all members of a cooperative at a meeting of the members thereof, called for that purpose, sell, lease, or otherwise dispose of all or a substantial portion of its property to another cooperative or to the holder or holders of any notes, bonds or other evidences of indebtedness issued to United States of America or any agency or instrumentality thereof or any other lender.

Source: SL 1947, ch 33, § 24; SDC Supp 1960, § 11.2224 (2); SL 1961, ch 28; SL 1971, ch 259, § 2.



§ 47-21-46 Place of recordation of encumbrance.

47-21-46. Place of recordation of encumbrance. Any mortgage, deed of trust, or other instrument executed by a cooperative pursuant to this chapter, which affects real and personal property and which is recorded in the real property records in any county in which such property is located or is to be located shall have the same force and effect as if the mortgage, deed of trust, or other instrument, were also recorded, filed, or indexed as provided by law in the proper office in such county as a mortgage of personal property.

Source: SL 1947, ch 33, § 26; SDC Supp 1960, § 11.2226.



§ 47-21-46.1 Filing and recording of trust deed or mortgage in Office of Secretary of State--Effect.

47-21-46.1. Filing and recording of trust deed or mortgage in Office of Secretary of State--Effect. Any trust deed or mortgage executed by a cooperative organized under the provisions of this chapter or qualified in accordance with the provisions of § 47-21-74 or §§ 47-1A-1501 to 47-1A-1532, inclusive, relative to the qualification of foreign cooperatives to transact business in this state, shall be filed and recorded in the Office of the Secretary of State. The filing and recording of the trust deed or mortgage creates a lien upon the property, real and personal, from the time of the filing. The filing and recording in the Office of the Secretary of State has the same effect to any property as the filing or recording of a similar instrument in each office of the register of deeds where the property is situated.

Source: SL 2009, ch 233, § 1.



§ 47-21-46.2 Filing required under chapter 57A-9 to be maintained in Office of Secretary of State--Contents of financing statement--Termination of effectiveness.

47-21-46.2. Filing required under chapter 57A-9 to be maintained in Office of Secretary of State--Contents of financing statement--Termination of effectiveness. Notwithstanding any provision to the contrary in chapter 57A-9, any filing required under the uniform commercial code in order to perfect a security interest against the personal property or fixtures of a debtor rural electric cooperative shall be made and maintained in the Office of the Secretary of State. If the financing statement covers goods of a debtor rural electric cooperative which are or are to become fixtures, no description of the real estate or the name of the record owner thereof is required. Filing of a financing statement against the property of a debtor rural electric cooperative is effective until released or terminated.

Source: SL 2009, ch 233, § 2.



§ 47-21-46.3 Filing of mortgage or trust deed covering less than fee simple interest--Effect--Termination--Sufficiency of description.

47-21-46.3. Filing of mortgage or trust deed covering less than fee simple interest--Effect--Termination--Sufficiency of description. A mortgage or trust deed to secure a debt executed by a rural electric cooperative, covering the whole or part of its easements or other less than fee simple interests in real estate used in the transmission or distribution of electric service, and also covering the fixtures of the rural electric cooperative which are annexed to it, may be filed in the Office of the Secretary of State along with, or as part of, the financing statement covering the fixtures. The filing of the mortgage or deed of trust has the same effect, and is notice of the rights and interest of the mortgagee or trustee in the easements and other less than fee simple interest in real estate to the same extent as if the mortgage or deed of trust were duly recorded in the office of the register of deeds of each county in which the real estate is situated. The effectiveness of the filing terminates at the same time as provided in § 47-21-46.2 for the termination of the effectiveness of a fixture filing. For the purpose of this section, a mortgage or deed of trust filed under this section contains a sufficient description to give notice of the rights and interest of the mortgagee or trustee in the easements and other less than fee simple interest in the real estate used for the transmission and distribution of electric service of the rural electric cooperative if the mortgage or deed of trust states that the security includes easements, rights-of-way of, or transmission or distribution systems of, or lines of, the rural electric cooperative, or all property owned by the rural electric cooperative. A mortgage or deed of trust filed before July 1, 2009, pursuant to § 47-21-46, which complies with the provisions of this section, is considered filed and effective under this section as of July 1, 2009. Section 47-21-46 applies to real estate owned in fee simple by a rural electric cooperative. Any mortgage or deed of trust filed before July 1, 2009, with the Office of the Secretary of State pursuant to chapter 57A-9, that complies with the provisions of this section, is considered filed and effective under this section as of July 1, 2009.

Source: SL 2009, ch 233, § 3.



§ 47-21-46.4 Applicability of other laws--Single filing--Index.

47-21-46.4. Applicability of other laws--Single filing--Index. To the extent not superceded by the specific provisions of §§ 47-21-46.1 to 47-21-46.4, inclusive, the uniform commercial code and other applicable laws remain in full force and effect and supplement the provisions of §§ 47-21-46.1 to 47-21-46.4, inclusive. Any rural electric cooperative may make a single filing under §§ 47-21-46.1 to 47-21-46.3, inclusive, and the secretary of state shall accept the same as a single filing. The financing statement shall identify the rural electric cooperative as a transmitting utility and shall be indexed under § 57A-9-501(b), but the index may also refer to the secretary of state's recording data for real estate records under §§ 47-21-46.1 to 47-21-46.3, inclusive, and the retention by the secretary of state of a microfilm or other photographic copy of the document filed in the real estate records shall be sufficient to comply with the retention requirements of § 57A-9-522.

Source: SL 2009, ch 233, § 4.



§ 47-21-46.5 Assignment or discharge of trust deed or mortgage.

47-21-46.5. Assignment or discharge of trust deed or mortgage. Any trust deed or mortgage described in § 47-21-46 to 47-21-46.3, inclusive, may be assigned or discharged by filing for record in the Office of the Secretary of State and in the Office of the Register of Deeds of each county, if any, in which the trust deed or mortgage has been filed for record an instrument of assignment or discharge executed in the manner and providing the information required with respect to real estate mortgages by §§ 44-8-13 and 44-8-14, respectively. However, no such instrument need provide the description of the mortgaged property, except that an instrument of discharge whereby less than all the mortgaged property is released from the lien of the trust deed or mortgage shall provide the full description of, or clearly identify by reference to numbered or lettered portions of the descriptions as the same appears in the trust deed or mortgage, the property so released.

Source: SL 2009, ch 233, § 5.



§ 47-21-46.6 Filing fee.

47-21-46.6. Filing fee. The secretary of state shall charge and collect a filing fee of one dollar per page for each document filed pursuant to §§ 47-21-46.1 to 47-21-46.3, inclusive, and § 49-34-11.

Source: SL 2009, ch 233, § 6.



§ 47-21-47 After-acquired property as subject to encumbrance--Recordation as notice.

47-21-47. After-acquired property as subject to encumbrance--Recordation as notice. All after-acquired property of a cooperative described or referred to as being mortgaged or pledged in any mortgage, deed of trust, or other instrument described in § 47-21-46, shall become subject to the lien thereof immediately upon the acquisition of such property by such cooperative whether or not such property was in existence at the time of the execution of such mortgage, deed of trust, or other instrument. Recordation of any such mortgage, deed of trust, or other instrument shall constitute notice and otherwise have the same effect with respect to such after-acquired property as it has under the laws relating to recordation, with respect to property owned by such cooperative at the time of the execution of such mortgage, deed of trust, or other instrument and therein described or referred to as being mortgaged or pledged thereby.

Source: SL 1947, ch 33, § 26; SDC Supp 1960, § 11.2226.



§ 47-21-48 Encumbrance against personal property--Continuance of lien without refiling.

47-21-48. Encumbrance against personal property--Continuance of lien without refiling. The lien upon personal property of any mortgage, deed of trust, or other instrument described in § 47-21-46 shall, after recordation thereof, continue in existence and of record for the period of time specified therein without the refiling thereof or the filing of any renewal certificate, affidavit, or other supplemental information required by the laws relating to the renewal, maintenance, or extension of liens upon personal property.

Source: SL 1947, ch 33, § 26; SDC Supp 1960, § 11.2226.



§ 47-21-49 Members of cooperatives--Qualifications.

47-21-49. Members of cooperatives--Qualifications. Each incorporator of a cooperative shall be a member thereof, but no other person may become a member thereof unless such other person agrees to use electric energy furnished by the cooperative when it is made available through its facilities.

Source: SL 1947, ch 33, § 9; SDC Supp 1960, § 11.2209.



§ 47-21-50 Use of electric energy required--Failure to make energy available.

47-21-50. Use of electric energy required--Failure to make energy available. Any member of a cooperative, other than a member which is itself a cooperative, who agrees to use electric energy shall cease to be a member if he does not use electric energy supplied by the cooperative within six months after it is made available to him or if electric energy is not made available to him by the cooperative within two years after he becomes a member, or such lesser period as the bylaws of the cooperative may provide.

Source: SL 1947, ch 33, § 9; SDC Supp 1960, § 11.2209.



§ 47-21-51 Husband and wife as members--Membership not transferable--Additional qualifications of members.

47-21-51. Husband and wife as members--Membership not transferable--Additional qualifications of members. A husband and wife may hold a joint membership in a cooperative. Membership in a cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

Source: SL 1947, ch 33, § 9; SDC Supp 1960, § 11.2209.



§ 47-21-52 Liability of members for acts of cooperative.

47-21-52. Liability of members for acts of cooperative. No member shall be liable or responsible for any debts of the cooperative and the property of the members shall not be subject to execution therefor.

Source: SL 1947, ch 33, § 25; SDC Supp 1960, § 11.2225.



§ 47-21-53 Annual members' meeting.

47-21-53. Annual members' meeting. An annual meeting of the members of a cooperative shall be held at such time and place as shall be provided by the bylaws.

Source: SL 1947, ch 33, § 10; SDC Supp 1960, § 11.2210 (1).



§ 47-21-54 Special meetings for members--Procedure for calling.

47-21-54. Special meetings for members--Procedure for calling. Special meetings of the members of a cooperative may be called by the president, by the board of directors, by any three directors, or by not less than ten percentum of the members.

Source: SL 1947, ch 33, § 10; SDC Supp 1960, § 11.2210 (2).



§ 47-21-55 Notice of meeting--Contents of notice--Method of giving notice.

47-21-55. Notice of meeting--Contents of notice--Method of giving notice. Except as otherwise provided in this chapter, written or printed notice stating the time and place of each meeting of the members of a cooperative, and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten days nor more than twenty-five days before the date of the meeting, unless the constitution requires a different notice in respect of one or more of the purposes of the meeting in which case only the notice required by the constitution shall be given. If mailed, such notice shall be deemed to be given when deposited in the United States mail with postage prepaid addressed to the member at his address as it appears on the records of the cooperative.

Source: SL 1947, ch 33, § 10; SDC Supp 1960, § 11.2210 (3).



§ 47-21-56 Quorum for members' meetings--Quorum for district meeting--Adjournment for failure of quorum.

47-21-56. Quorum for members' meetings--Quorum for district meeting--Adjournment for failure of quorum. Unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, a quorum for the transaction of business at all meetings of the members of a cooperative having not more than one thousand members, shall be five percent of all members, present in person, and of a cooperative having more than one thousand members, shall be fifty members, present in person. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice. The sufficiency or requirement of a quorum for the transaction of business at a district meeting of members shall be established in the bylaws. However, the quorum may not be less than five members.

Source: SL 1947, ch 33, § 10; SDC Supp 1960, § 11.2210 (4); SL 2000, ch 220, § 2.



§ 47-21-57 Voting by members--Spouse voting for member--Mail voting.

47-21-57. Voting by members--Spouse voting for member--Mail voting. Each member of a cooperative is entitled to one vote on each matter submitted to a vote at a meeting of the members. The spouse of a member may vote on behalf of the member unless the member has indicated otherwise. Members may vote by mail for any issue authorized by the bylaws of the cooperative, except the election of directors, purposes prohibited by § 47-21-20, or a vote required by § 47-21-45. If a cooperative's bylaws allow mail voting, they shall also prescribe any conditions or limitations of such voting. Member ballots voted by mail shall be returned before or at any membership meeting, and each ballot submitted counts as a member present and voting at a meeting for any quorum requirements of § 47-21-56 or a cooperative's bylaws. No cooperative member may vote by proxy on any issue.

Source: SL 1947, ch 33, § 10; SDC Supp 1960, § 11.2210 (5); SL 1984, ch 299; SL 1998, ch 270, § 1.



§ 47-21-58 Waiver of notice--Attendance as waiver--Exceptions.

47-21-58. Waiver of notice--Attendance as waiver--Exceptions. Any person entitled to notice of a meeting may waive such notice in writing either before or after such meeting. If any such person shall attend such meeting, such attendance shall constitute a waiver of notice of such meeting, unless such person participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

Source: SL 1947, ch 33, § 11; SDC Supp 1960, § 11.2211.



§ 47-21-59 Powers of cooperative--Capacity to sue and be sued.

47-21-59. Powers of cooperative--Capacity to sue and be sued. A cooperative shall have power to sue and be sued in its corporate name.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (1).



§ 47-21-60 Powers of cooperative--Perpetual existence.

47-21-60. Powers of cooperative--Perpetual existence. A cooperative shall have power to have perpetual existence.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (2).



§ 47-21-61 Powers of cooperative--Corporate seal.

47-21-61. Powers of cooperative--Corporate seal. A cooperative shall have power to adopt a corporate seal and alter the same.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (3).



§ 47-21-62 Powers of cooperative--Generation and distribution of electric energy.

47-21-62. Powers of cooperative--Generation and distribution of electric energy. A cooperative may generate, manufacture, purchase, acquire, accumulate, and transmit electric energy, and may distribute, sell, supply, and dispose of electric energy to its members, to governmental agencies and political subdivisions, and to other persons.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (4); SL 1997, ch 258, § 2.



§ 47-21-63 Powers of cooperative--Dealing in property and equipment.

47-21-63. Powers of cooperative--Dealing in property and equipment. A cooperative may construct, purchase, lease as lessee, or otherwise acquire, and equip, maintain, and operate, and sell, assign, convey, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber, transmission and distribution lines or systems, electric generating plants, land, buildings, structures for office, distribution of energy or warehousing, dams, plants and equipment, which are necessary to accomplish the purpose for which the cooperative is organized.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (5); SL 1994, ch 349, § 2.



§ 47-21-64 Powers of cooperative--Franchises, licenses and easements.

47-21-64. Powers of cooperative--Franchises, licenses and easements. A cooperative shall have power to purchase, lease as lessee, or otherwise acquire, and to use, and exercise and to sell, assign, convey, mortgage, pledge, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, and easements.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (6).



§ 47-21-65 Powers of cooperative--Borrowing--Security for borrowing.

47-21-65. Powers of cooperative--Borrowing--Security for borrowing. A cooperative shall have power to borrow money and otherwise contract indebtedness, and to issue notes, bonds, and other evidences of indebtedness, and to secure the payment thereof by mortgage, pledge, or deed of trust of, or any other encumbrance upon, any or all of its then owned or after-acquired real or personal property, assets, franchises, or revenues.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (7).



§ 47-21-66 Powers of cooperative--Construction and maintenance of facilities on public lands.

47-21-66. Powers of cooperative--Construction and maintenance of facilities on public lands. A cooperative may construct, maintain, and operate transmission and distribution lines along, upon, under, and across publicly owned lands and public thoroughfares, including all roads, highways, streets, alleys, bridges, and causeways.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (8); SL 1994, ch 349, § 3.



§ 47-21-67 Powers of cooperative--Eminent domain.

47-21-67. Powers of cooperative--Eminent domain. A cooperative shall have power to exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of such power by other corporations constructing or operating electric transmission and distribution lines or systems.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (9).



§ 47-21-68 Powers of cooperative--Joining other cooperatives.

47-21-68. Powers of cooperative--Joining other cooperatives. A cooperative may become a member of other cooperatives, corporations, or organizations engaged in the purposes as set forth in § 47-21-2, and may own stock therein.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (10); SL 1989, ch 392, § 2; SL 1994, ch 349, § 4.



§ 47-21-69 Powers of cooperative--Extraterritorial powers.

47-21-69. Powers of cooperative--Extraterritorial powers. A cooperative shall have power to conduct its business and exercise its powers within or without this state.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (11).



§ 47-21-70 Powers of cooperative--Bylaws.

47-21-70. Powers of cooperative--Bylaws. A cooperative shall have power to adopt, amend, and repeal bylaws.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (12).



§ 47-21-71 Powers of cooperative--Other powers.

47-21-71. Powers of cooperative--Other powers. A cooperative shall have power to do and perform any other acts and things, and to have and exercise any other powers which may be necessary, to accomplish the purpose for which the cooperative is organized.

Source: SL 1947, ch 33, § 4; SDC Supp 1960, § 11.2204 (13).



§ 47-21-72 Requirement that cooperative be nonprofit--Disposition of revenues.

47-21-72. Requirement that cooperative be nonprofit--Disposition of revenues. A cooperative shall be operated on a nonprofit basis for the mutual benefit of its members and patrons. The bylaws of a cooperative or its contracts with consumers shall contain provisions relative to the disposition of revenues and receipts necessary and appropriate to establish and maintain its nonprofit and cooperative character. In addition to provisions of the bylaws relative to the disposition of revenues and receipts, the board of directors of the cooperative before allocating and crediting margins to its patrons may, by resolution, provide for the adoption of margin stabilization plans, revenue, or expense deferral plans or other plans that provide for the retention of revenues and receipts in excess of those needed to meet current losses and expenses. Reasonable reserves may be created by the cooperative for payment of the incremental cost of electric power and energy purchased by the cooperative for resale to its patrons.

Source: SL 1947, ch 33, § 23; SDC Supp 1960, § 11.2223; SL 1992, ch 322, § 1.



§ 47-21-72.1 Directors not liable for distribution in good faith reliance on financial statements or accountants' reports.

47-21-72.1. Directors not liable for distribution in good faith reliance on financial statements or accountants' reports. A director of a rural electric cooperative shall not be liable for any unauthorized dividend or distribution of assets if he relied and acted in good faith upon financial statements of the cooperative represented to him to be correct by the president or the officer of the cooperative having charge of his books of account, or stated in a written report by a certified public accountant failing to reflect the financial condition of the cooperative, nor shall he be so liable if in good faith in determining the amount available for any such dividend or distribution he considered the assets to be of their book value.

Source: SL 1978, ch 338, § 1.



§ 47-21-73 Municipal corporation or county grant to use public streets.

47-21-73. Municipal corporation or county grant to use public streets. Subject to the provisions of §§ 31-26-1 to 31-26-8, inclusive, any municipal corporation or county may grant to any cooperative, upon such terms as the proper authorities thereof shall determine, the use of any street or highway within its limits for the purposes set forth in § 47-21-2, and such use of such street or highway may not be held to be an additional burden.

Source: SL 1947, ch 33, § 27; SDC Supp 1960, § 11.2227; SL 1992, ch 60, § 2; SL 1994, ch 349, § 5.



§ 47-21-74 Foreign cooperatives--Conditions to local operation--Statement to secretary of state--Contents of statement.

47-21-74. Foreign cooperatives--Conditions to local operation--Statement to secretary of state--Contents of statement. Any foreign nonprofit or cooperative corporation supplying or authorized to supply electric energy and owning or operating electric transmission or distribution lines in an adjacent state may construct or acquire extensions of such lines in this state and operate such extensions. Any such corporation, before constructing or operating such extensions, shall, by its president or vice-president, under its seal attested by its secretary, make and forward to the secretary of state a statement, duly sworn to, setting forth:

(1) The name of such corporation and the location of its principal office or place of business without this state, and in case such corporation is to have any place of business or principal office within this state, the location thereof;

(2) The names and addresses of the officers of such corporation and the name and address of the agent or manager of such corporation who will represent it in this state; and

(3) That it constitutes and appoints the secretary of state its true and lawful agent upon whom the summons, notices, pleadings, or process in any action or proceeding against it may be served in respect of any liability arising out of any business, contract, or transaction in this state and that it stipulates that service thereof upon the secretary of state or his deputy shall be accepted irrevocably as a valid service upon it and that such appointment and stipulation shall continue in force irrevocably so long as any liability of such corporation remains outstanding in this state.

Upon compliance with the requirements of this section such corporation shall have all the rights, powers, privileges, and immunities of a cooperative.

Source: SL 1947, ch 33, § 31; SDC Supp 1960, § 11.2231.



§ 47-21-75 Construction to comply with National Electrical Safety Code--Compliance establishes due care in negligence claim.

47-21-75. Construction to comply with National Electrical Safety Code--Compliance establishes due care in negligence claim. Construction of electric lines by a cooperative shall comply with the standards of the National Electrical Safety Code in effect at the time of the construction. Proof of compliance with the requirements of the applicable National Electrical Safety Code establishes due care in the defense of a negligence claim alleging a violation of that standard.

Source: SL 1947, ch 33, § 28; SL 1951, ch 21; SDC Supp 1960, § 11.2228; SL 2007, ch 261, § 1.



§ 47-21-76 Change of location of principal office--Certificate to secretary of state.

47-21-76. Change of location of principal office--Certificate to secretary of state. A cooperative may, upon authorization of its board of directors or its members, change the location of its principal office by filing a certificate reciting such change of principal office, executed and acknowledged by its president or vice-president under its seal attested by its secretary, in the Office of the Secretary of State.

Source: SL 1947, ch 33, § 16; SDC Supp 1960, § 11.2216.



§ 47-21-77 Securities regulation laws inapplicable.

47-21-77. Securities regulation laws inapplicable. The provisions of chapter 47-31B do not apply to any note, bond or other evidence of indebtedness issued by any cooperative pursuant to this chapter to the United States of America or any agency or other instrumentality thereof, to any member of such cooperative, or to any mortgage, deed of trust, or other instrument executed to secure the same. Chapter 47-31B does not apply to the issuance of membership certificates or any other evidence of member interest by any cooperative or any such foreign corporation.

Source: SL 1947, ch 33, § 33; SDC Supp 1960, § 11.2233; SL 1971, ch 259, § 3; SL 1989, ch 30, § 77; SL 2004, ch 278, § 65.



§ 47-21-78 Construction of chapter.

47-21-78. Construction of chapter. This chapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.

Source: SL 1947, ch 33, § 34; SDC Supp 1960, § 11.2234.



§ 47-21-79 Limitation of actions.

47-21-79. Limitation of actions. No action or suit may be brought against a cooperative or foreign corporation doing business in this state pursuant to this chapter, or against any agent, servant, or employee thereof, by reason of the maintenance of electric transmission or distribution lines on any real property after the expiration of a period of two years of continuous maintenance of such lines.

Source: SL 1947, ch 33, § 29; SDC Supp 1960, § 11.2229.



§ 47-21-80 Severability and saving clause.

47-21-80. Severability and saving clause. If any provision of this chapter or the application of such provision to any person or circumstance is held invalid, the remainder of the chapter and the application of such provision to other persons or circumstances shall not be affected thereby.

Source: SL 1947, ch 33, § 35; SDC Supp 1960, § 11.2235.



§ 47-21-81 Citation of chapter.

47-21-81. Citation of chapter. This chapter may be cited as the "Electric Cooperative Law."

Source: SL 1947, ch 33, § 1; SDC Supp 1960, § 11.2201.



§ 47-21-82 Cooperatives able to use property and funds to promote economic development and may lend money--Restrictions on loans.

47-21-82. Cooperatives able to use property and funds to promote economic development and may lend money--Restrictions on loans. Unless otherwise provided in its articles, a cooperative may use its property and funds to promote and encourage economic development and may lend money for any purpose the board of directors determines to be in the best interest of the cooperative.

However, such loans may only be made from funds received by way of loan or grant from the Rural Electrification Administration of the United States Department of Agriculture, or out of cash and securities representing equity or accumulated margins belonging to the cooperative or funds received from any other source, provided that no loan may be made out of funds derived from the pledging, assigning, or encumbering of revenues to be earned from the future sale of electricity.

Source: SL 1991, ch 378, § 1.



§ 47-21-83 Forfeiture of unclaimed credits.

47-21-83. Forfeiture of unclaimed credits. Any cooperative organized under this chapter is subject to §§ 47-16-54 to 47-16-57, inclusive. The provisions of §§ 47-16-54 to 47-16-57, inclusive, apply to all money or property described in § 47-16-54 the payment or delivery of which was authorized either before or after July 1, 1993.

Source: SL 1993, ch 339.



§ 47-21-84 Application of South Dakota's Public Communications Network Infrastructure.

47-21-84. Application of South Dakota's Public Communications Network Infrastructure. The provisions of §§ 49-31-60 and 49-31-61 apply to all cooperatives organized under this chapter.

Source: SL 1997, ch 258, § 3.






Chapter 22 - Nonprofit Corporations--Formation And General Powers

§ 47-22-1 Definitions.

47-22-1. Definitions. As used in chapters 47-22 to 47-28, inclusive, unless the context otherwise requires, the term:

(1) "Articles of incorporation" means the original or restated articles of incorporation or articles of consolidation and all amendments thereto including articles of merger.

(2) "Board of directors" means the group of persons vested with the management of the affairs of the corporation irrespective of the name by which such group is designated.

(3) "Bylaws" means the code or codes of rules adopted for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated.

(4) "Corporation" or "domestic corporation" means a nonprofit corporation subject to the provisions of chapters 47-22 to 47-28, inclusive, except a foreign corporation.

(5) "Foreign corporation" means a nonprofit corporation organized under laws other than the laws of this state.

(6) "Insolvent" means inability of a corporation to pay its debts as they become due in the usual course of its affairs.

(7) "Member" means one having membership rights in a corporation in accordance with the provisions of its articles of incorporation or bylaws and may include municipal corporations of this state or other states;

(8) "Nonprofit corporation" means a corporation no part of the income or profit of which is distributable to its members, directors or officers.
Source: SL 1965, ch 24, § 2; SL 2001, ch 247, § 1.



§ 47-22-2 Applicability to domestic corporations.

47-22-2. Applicability to domestic corporations. The provisions of chapters 47-22 to 47-28, inclusive, relating to domestic corporations shall apply to:

(1) All corporations organized hereunder; and

(2) All nonprofit corporations organized before July 1, 1965, under any act repealed.
Source: SL 1965, ch 24, § 3.



§ 47-22-2.1 Applicability to corporations existing prior to 1965.

47-22-2.1. Applicability to corporations existing prior to 1965. Any nonprofit corporation in existence prior to 1965 may continue to operate as provided by its charter notwithstanding chapters 47-22 to 47-28, inclusive.

Source: SL 1984, ch 300.



§ 47-22-3 Applicability to foreign corporations.

47-22-3. Applicability to foreign corporations. The provisions of chapters 47-22 to 47-28, inclusive, relating to foreign corporations shall apply to all foreign nonprofit corporations doing or engaging in any business in this state for a purpose or purposes for which a corporation might be organized under this chapter.

Source: SL 1965, ch 24, § 3.



§ 47-22-4 Purposes and authority of corporations--Particular purposes--Exceptions.

47-22-4. Purposes and authority of corporations--Particular purposes--Exceptions. Corporations may be organized under this chapter for any lawful purpose, including, but not limited to, any one or more of the following purposes:

(1) Agricultural;

(2) Animal husbandry;

(3) Athletic;

(4) Benevolent;

(5) Charitable;

(6) Civic;

(7) Cultural;

(8) Educational;

(9) Eleemosynary;

(10) Fraternal;

(11) Horticultural;

(12) Literary;

(13) Patriotic;

(14) Political;

(15) Religious;

(16) Scientific;

(17) Social; and

(18) Professional, commercial, industrial, or trade association. However, labor unions, cooperative organizations, other than housing cooperatives, communals, and organizations subject to any of the provisions of the banking laws of this state may not be organized under this chapter. Notwithstanding any other provision of this title, any insurance organization formed under this chapter is subject to Title 58.
Source: SDC 1939, §§ 11.1401, 11.1501, 11.1701, 11.1801; SL 1965, ch 24, § 4; SL 1966, ch 17, § 2; SL 1972, ch 245; SL 1998, ch 271, § 1; SL 2016, ch 221, § 1.



§ 47-22-5 Incorporators--Articles of incorporation.

47-22-5. Incorporators--Articles of incorporation. One or more natural persons of the age of majority may act as incorporators of a corporation by delivering to the secretary of state the articles of incorporation for such corporation. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document.

Source: SDC 1939, §§ 11.1501, 11.1801; SL 1965, ch 24, § 30; SL 1972, ch 154, § 10; SL 1989, ch 393, § 1; SL 1990, ch 367, § 13; SL 2012, ch 222, § 5; SL 2016, ch 221, § 2.



§ 47-22-6 Contents of articles of incorporation--Necessary recitals.

47-22-6. Contents of articles of incorporation--Necessary recitals. The articles of incorporation shall set forth:

(1) The name of the corporation;

(2) The period of duration, which may be perpetual;

(3) The purpose or purposes for which the corporation is organized;

(4) If the corporation is to have no members, a statement to that effect;

(5) If the corporation is to have one or more classes of members, any provision which the incorporators elect to set forth in the articles of incorporation designating the class or classes of members and stating the qualifications and rights of the members of each class;

(6) If the directors or any of them are not to be elected or appointed by one or more classes of members, a statement of the manner in which such directors shall be elected or appointed;

(7) Any provisions, not inconsistent with law, which the incorporators elect to set forth in the articles of incorporation for the regulation of the internal affairs of the corporation, including any provision for distribution of assets on dissolution or final liquidation;

(8) The information required by § 59-11-6;

(9) The number of directors constituting the initial board of directors, and the names and addresses of the persons who are to serve as the initial directors; and

(10) The name and address of each incorporator.

It is not necessary to set forth in the articles of incorporation any of the corporate powers enumerated in chapters 47-22 to 47-28, inclusive.

Source: SDC 1939, §§ 11.1402, 11.1501, 11.1701, 11.1801; SL 1965, ch 24, § 31; SL 1989, ch 393, § 2; SL 1990, ch 367, § 14; SL 2004, ch 280, § 4; SL 2008, ch 275, § 62.



§ 47-22-7 Corporate name--Indication of purpose.

47-22-7. Corporate name--Indication of purpose. The corporate name shall not contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation.

Source: SL 1965, ch 24, § 7 (1).



§ 47-22-8 Repealed.

47-22-8. Repealed by SL 1989, ch 393, § 3



§ 47-22-8.1 Use of same or similar name prohibited--Non-English name to be transliterated.

47-22-8.1. Use of same or similar name prohibited--Non-English name to be transliterated. In order to protect the public against confusion between corporations or between corporations and limited partnerships, the name of any nonprofit corporation:

(1) May not be the same as or must be distinguishable upon the records of the secretary of state from the name of any other corporation, whether for profit or not for profit, organized under the laws of this state; or the name of any foreign corporation, whether for profit or not for profit, authorized to engage in any business in this state; or any corporate name reserved or registered as permitted by the laws of this state; or the name of any limited partnership certified or registered in this state. Corporate names or limited partnership names already in use, with generic, proper, geographical, or descriptive terms which have acquired a secondary meaning shall be protected. This subdivision does not apply if the applicant files with the secretary of state either:

(a) The written consent signed by the president or a vice-president and by the secretary or an assistant secretary of the other corporation; by a holder of a reserved or registered name; or by a general partner of a limited partnership to use the same or a distinguishable name;

(b) A certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of such name in this state; or

(c) In the case of a foreign corporation if the corporate name is not available for use, a resolution of its board of directors adopting an assumed name for use in transacting business in this state, which assumed name is not deceptively similar to the name of any domestic corporation, any foreign corporation authorized to engage in any business in this state, or any corporate name reserved or registered as permitted by the laws of this state, or the name of any limited partnership certified or registered in this state, or any other assumed name filed with the secretary of state by a foreign corporation authorized to transact business in this state;

(2) Shall be transliterated into letters of the English alphabet, if it is not in English.
Source: SL 1989, ch 393, § 4; SL 1992, ch 323, § 1; SL 1998, ch. 272, § 1.



§ 47-22-9 Reservation of name--Parties entitled to reserve.

47-22-9. Reservation of name--Parties entitled to reserve. The exclusive right to the use of a corporate name may be reserved by:

(1) Any person intending to organize a corporation under this chapter;

(2) Any domestic corporation intending to change its name;

(3) Any foreign corporation intending to make application for a certificate of authority to do or engage in any business in this state;

(4) Any foreign corporation authorized to do or engage in any business in this state and intending to change its name;

(5) Any person intending to organize a foreign corporation and intending to have such corporation make application for a certificate of authority to do or engage in any business in this state.
Source: SL 1965, ch 24, § 8.



§ 47-22-10 Procedure for reservation of name--Maximum time of reservation.

47-22-10. Procedure for reservation of name--Maximum time of reservation. The reservation of the exclusive right to the use of a corporate name shall be made by filing with the secretary of state an application to reserve a specified corporate name, executed by the applicant. If the secretary of state finds that the name is available for corporate use, he shall reserve the same for the exclusive use of the applicant for a period of one hundred twenty days, which period shall not be extended.

Source: SL 1965, ch 24, § 8.



§ 47-22-11 Transfer of reserved right--Notification to secretary of state.

47-22-11. Transfer of reserved right--Notification to secretary of state. The right to the exclusive use of a specified corporate name reserved pursuant to § 47-22-9 may be transferred to any other person or corporation by filing in the Office of the Secretary of State a notice of such transfer, executed by the applicant for whom the name was reserved, and specifying the name and address of the transferee.

Source: SL 1965, ch 24, § 8.



§ 47-22-12 Articles of incorporation--Endorsement and filing by secretary of state--Issuance of certificate of incorporation.

47-22-12. Articles of incorporation--Endorsement and filing by secretary of state--Issuance of certificate of incorporation. One original and one exact or conforming copy of the articles of incorporation shall be delivered to the secretary of state. If the secretary of state finds that the articles of incorporation conform to law, when all fees have been paid as prescribed in chapter 47-28, he shall:

(1) Endorse the word "filed" on the original and the copy and the month, day, and year of filing;

(2) File the original in his office; and

(3) Issue a certificate of incorporation to which he shall affix the copy.

The certificate of incorporation, together with the copy of the articles of incorporation affixed thereto, shall be returned to the incorporators or their representative.

Source: SL 1965, ch 24, § 32; SL 1989, ch 393, § 5.



§ 47-22-13 Commencement of corporate existence--Certificate as conclusive evidence of compliance--Exceptions.

47-22-13. Commencement of corporate existence--Certificate as conclusive evidence of compliance--Exceptions. Upon the issuance of the certificate of incorporation, the corporate existence shall begin, and such certificate of incorporation shall be conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under this chapter, except as against the state in a proceeding to cancel or revoke the certificate of incorporation or for involuntary dissolution of the corporation.

Source: SL 1965, ch 24, § 33.



§ 47-22-14 Amending articles of incorporation.

47-22-14. Amending articles of incorporation. A corporation may amend its articles of incorporation, from time to time, in any and as many respects as may be desired, so long as its articles of incorporation as amended contain only such provisions as are lawful under chapters 47-22 to 47-28, inclusive.

Source: SDC 1939, § 11.1302; SL 1965, ch 24, § 35.



§ 47-22-15 Procedure for amendment.

47-22-15. Procedure for amendment. Amendments to the articles of incorporation shall be made in the manner provided by § 47-22-16 or 47-22-17.

Source: SL 1965, ch 24, § 36.



§ 47-22-16 Resolution of amendment--Submission to members at meeting--Notice of meeting--Contents of notice--Written notice of adoption required--Majority vote required.

47-22-16. Resolution of amendment--Submission to members at meeting--Notice of meeting--Contents of notice--Written notice of adoption required--Majority vote required. If the members are entitled to vote on an amendment to the articles of incorporation, the board of directors or the members shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member entitled to vote at such meeting within the time and in the manner provided in chapter 47-23 for the giving of notice of meetings of members. If the members adopt a resolution setting forth a proposed amendment, written notice shall also be provided to the board of directors. The proposed amendment shall be adopted upon receiving at least a majority of the vote entitled to be cast by members present or represented by proxy at any meeting of the members.

Source: SL 1965, ch 24, § 36 (1); SL 2000, ch 221, § 1.



§ 47-22-17 Procedure in absence of members entitled to vote--Adoption of amendment by board of directors.

47-22-17. Procedure in absence of members entitled to vote--Adoption of amendment by board of directors. Where there are no members, or no members entitled to vote on an amendment to the articles of incorporation, an amendment shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

Source: SL 1965, ch 24, § 36 (2).



§ 47-22-18 Submission of more than one amendment.

47-22-18. Submission of more than one amendment. Any number of amendments to the articles of incorporation may be submitted and voted upon at any one meeting.

Source: SL 1965, ch 24, § 36.



§ 47-22-19 Articles of amendment--Contents of articles.

47-22-19. Articles of amendment--Contents of articles. An original and an exact or conforming copy of the articles of amendment shall be executed by the chairman of the board of directors, by the corporation's president, or by another of its officers or, if the corporation has not been formed, by an incorporator, and shall set forth:

(1) The name of the corporation;

(2) The amendment so adopted;

(3) If there are members entitled to vote thereon:

(a) A statement setting forth the date of the meeting of members at which the amendment was adopted, that a quorum was present at such meeting, and that such amendment received at least a majority of the votes entitled to be cast by members present or represented by proxy at such meeting; or

(b) A statement that such amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto;

(4) If there are no members, or no members entitled to vote thereon, a statement of such fact, the date of the meeting of the board of directors at which the amendment was adopted, and a statement of the fact that such amendment received the vote of a majority of the directors in office.
Source: SL 1965, ch 24, § 37; SL 1989, ch 393, § 6; SL 1990, ch 367, § 15.



§ 47-22-20 Delivery to secretary of state--Fees--Endorsement and filing--Issuance of certificate of amendment.

47-22-20. Delivery to secretary of state--Fees--Endorsement and filing--Issuance of certificate of amendment. The original and the copy of the articles of amendment shall be delivered to the secretary of state. If the secretary of state finds that the articles of amendment conform to law, when all fees have been paid as prescribed in chapter 47-28, he shall:

(1) Endorse the word "filed" on the original and the copy and the month, day, and year of filing;

(2) File the original in his office; and

(3) Issue a certificate of amendment to which he shall affix the copy.

The certificate of amendment, together with the copy of the articles of amendment affixed thereto, shall be returned to the corporation or its representative.

Source: SL 1965, ch 24, § 38; SL 1989, ch 393, § 7.



§ 47-22-21 Effective date of amendment.

47-22-21. Effective date of amendment. Upon the issuance of the certificate of amendment by the secretary of state, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly.

Source: SL 1965, ch 24, § 38.



§ 47-22-22 Preexisting actions unaffected--Change of name as not abating action.

47-22-22. Preexisting actions unaffected--Change of name as not abating action. No amendment to the articles of incorporation shall affect any existing cause of action in favor of or against such corporation, or any pending action to which such corporation shall be a party, or the existing rights of persons other than members; and, in the event the corporation name shall be changed by amendment, no action brought by or against such corporation under its former name shall abate for that reason.

Source: SDC 1939, § 11.1302; SL 1965, ch 24, § 38.



§ 47-22-23 Restatement of articles of incorporation--Procedure.

47-22-23. Restatement of articles of incorporation--Procedure. A domestic corporation may at any time restate its articles of incorporation as theretofore amended, in the manner provided by §§ 47-22-24 to 47-22-30, inclusive.

Source: SL 1965, ch 24, § 39.



§ 47-22-24 Resolution of restatement--Submission to members.

47-22-24. Resolution of restatement--Submission to members. If there are members entitled to vote thereon, the board of directors shall adopt a resolution setting forth the proposed restated articles of incorporation and directing that they be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting.

Source: SL 1965, ch 24, § 39.



§ 47-22-25 Notice of proposed restatement--Contents of notice.

47-22-25. Notice of proposed restatement--Contents of notice. Written notice setting forth the proposed restated articles or a summary of the provisions thereof shall be given to each member entitled to vote thereon, within the time and in the manner provided in chapter 47-23 for the giving of notice of meetings of members. If the meeting be an annual meeting, the proposed restated articles or a summary of the provisions thereof may be included in the notice of such annual meeting.

Source: SL 1965, ch 24, § 39.



§ 47-22-26 Vote of membership--Majority vote required.

47-22-26. Vote of membership--Majority vote required. At the meeting required by § 47-22-25 a vote of the members entitled to vote thereon shall be taken on the proposed restated articles, which shall be adopted upon receiving the affirmative vote of a majority of the members entitled to vote thereon present at such meeting or represented by proxy.

Source: SL 1965, ch 24, § 39.



§ 47-22-27 Procedure in absence of members entitled to vote--Adoption of restatement by board of directors.

47-22-27. Procedure in absence of members entitled to vote--Adoption of restatement by board of directors. If there are no members, or no members entitled to vote thereon, the proposed restated articles shall be adopted at a meeting of the board of directors upon receiving the affirmative vote of a majority of the directors in office.

Source: SL 1965, ch 24, § 39.



§ 47-22-28 Approval of restated articles--Contents of articles--Delivery to secretary of state.

47-22-28. Approval of restated articles--Contents of articles--Delivery to secretary of state. Upon approval pursuant to § 47-22-26 or 47-22-27, one original and one exact or conforming copy of the restated articles of incorporation shall be executed by the chairman of the board of directors, by its president, or by another of its officers and shall set forth:

(1) The name of the corporation;

(2) The period of its duration;

(3) The purpose or purposes which the corporation is authorized to pursue; and

(4) Any other provisions, not inconsistent with law, which are then set forth in the articles of incorporation as theretofore amended, except that it shall not be necessary to set forth in the restated articles of incorporation the registered office of the corporation, its registered agent, its directors, or its incorporators.

The restated articles of incorporation shall state that they correctly set forth the provisions of the articles of incorporation as theretofore amended, that they have been duly adopted as required by law and that they supersede the original articles of incorporation and all amendments thereto.

The original and the copy of the restated articles of incorporation shall be delivered to the secretary of state.

Source: SL 1965, ch 24, § 39; SL 1989, ch 393, § 8.



§ 47-22-28.1 Restated articles may incorporate proposed amendments--Conditions.

47-22-28.1. Restated articles may incorporate proposed amendments--Conditions. When filing restated articles of incorporation with the secretary of state pursuant to § 47-22-28, the restated articles may incorporate proposed amendments if:

(1) The provisions of §§ 47-22-16 and 47-22-17 have been complied with;

(2) The information required pursuant to § 47-22-19 accompanies the filing;

(3) The filing contains a statement that, except for any indicated amendment, the restated articles of incorporation correctly set forth without change the corresponding provisions of the articles of incorporation; and

(4) The filing contains a statement that the restated articles of incorporation as amended supersede the original articles of incorporation and all previous amendments.
Source: SL 1999, ch 219, § 1.



§ 47-22-29 Approval by secretary of state--Fees--Endorsement and filing--Issuance of restated certificate of incorporation.

47-22-29. Approval by secretary of state--Fees--Endorsement and filing--Issuance of restated certificate of incorporation. If the secretary of state finds that restated articles delivered to him pursuant to § 47-22-28 conform to law, when all fees have been paid as prescribed in chapter 47-28, he shall:

(1) Endorse the word "filed" on the original and the copy and the month, day, and year of filing;

(2) File the original in his office; and

(3) Issue a restated certificate of incorporation to which he shall affix the copy.

The restated certificate of incorporation, together with the copy of the restated articles of incorporation affixed thereto, shall be returned to the corporation or its representative.

Source: SL 1965, ch 24, § 39; SL 1989, ch 393, § 9.



§ 47-22-30 Effective date of restated articles.

47-22-30. Effective date of restated articles. Upon the issuance of the restated certificate of incorporation by the secretary of state, the restated articles of incorporation shall become effective and shall supersede the original articles of incorporation and all amendments thereto.

Source: SL 1965, ch 24, § 39.



§ 47-22-31 Meeting of first board of directors--Organization meeting--Notice of meeting.

47-22-31. Meeting of first board of directors--Organization meeting--Notice of meeting. After the issuance of the certificate of incorporation an organization meeting of the board of directors named in the articles of incorporation shall be held, either within or without this state, at the call of a majority of the incorporators, for the purpose of adopting bylaws, electing officers and the transaction of such other business as may come before the meeting. The incorporators calling the meeting shall give at least three days' notice thereof by mail to each director so named, which notice shall state the time and place of the meeting.

Source: SL 1965, ch 24, § 34.



§ 47-22-32 First meeting of members--Notice of meeting.

47-22-32. First meeting of members--Notice of meeting. A first meeting of the members may be held at the call of the directors, or a majority of them, upon at least three days' notice, for such purposes as shall be stated in the notice of the meeting.

Source: SL 1965, ch 24, § 34.



§ 47-22-33 Adoption of initial bylaws--Amendment of bylaws--Permissible contents of bylaws.

47-22-33. Adoption of initial bylaws--Amendment of bylaws--Permissible contents of bylaws. The initial bylaws of a corporation shall be adopted by its board of directors. The power to alter, amend, or repeal the bylaws or adopt new bylaws shall be vested in the board of directors unless otherwise provided in the articles of incorporation or the bylaws. The bylaws may contain any provisions for the regulation and management of the affairs of a corporation not inconsistent with law or the articles of incorporation.

Source: SDC 1939, §§ 11.1407, 11.1501, 11.1502; SL 1965, ch 24, § 13.



§ 47-22-33.1 Method of providing notice to members or directors.

47-22-33.1. Method of providing notice to members or directors. If so provided in the articles of incorporation or bylaws of the corporation, any written notice required to be provided to any member or director pursuant to any provision of chapters 47-22 to 47-28, inclusive, may be sent by any reasonable means of transmission set forth in the articles of incorporation or bylaws of the corporation, including, but not limited to, traditional mail, hand delivery, email, or electronic facsimile.

Source: SL 2016, ch 221, § 15.



§ 47-22-34 Changing number of board of directors--Bylaws controlling absent provision in articles.

47-22-34. Changing number of board of directors--Bylaws controlling absent provision in articles. Unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment to the articles of incorporation, a change in the number of directors made by amendment to the bylaws shall be controlling. In all other cases, whenever a provision of the articles of incorporation is inconsistent with a bylaw, the provision of the articles of incorporation shall be controlling.

Source: SL 1965, ch 24, § 31.



§ 47-22-35 Emergency bylaws--Conditions creating emergency.

47-22-35. Emergency bylaws--Conditions creating emergency. The board of directors of any corporation may adopt emergency bylaws, which shall, notwithstanding any different provision elsewhere in chapters 47-22 to 47-28, inclusive, or in the articles of incorporation or bylaws, be operative during any emergency in the conduct of the affairs of the corporation resulting from an attack on the United States or any nuclear or atomic disaster.

Source: SL 1965, ch 24, § 14.



§ 47-22-36 Provisions of emergency bylaws--Meetings of directors--Attendance--Priorities.

47-22-36. Provisions of emergency bylaws--Meetings of directors--Attendance--Priorities. The emergency bylaws adopted pursuant to § 47-22-35 may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

(1) A meeting of the board of directors may be called by any officer or director in such manner and under such conditions as shall be prescribed in the emergency bylaws;

(2) The director or directors in attendance at the meeting, or any greater number fixed by the emergency bylaws, shall constitute a quorum; and

(3) The officers or other persons designated on a list approved by the board of directors before the emergency, all in such order or priority and subject to such conditions and for such period of time (not longer than reasonably necessary after the termination of the emergency) as may be provided in the emergency bylaws or in the resolution approving the list, shall, to the extent required to provide a quorum at any meeting of the board of directors be deemed directors for such meeting.
Source: SL 1965, ch 24, § 14.



§ 47-22-37 Modification of lines of succession during emergency.

47-22-37. Modification of lines of succession during emergency. The board of directors, either before or during any emergency described in § 47-22-35, may provide, and from time to time modify, lines of succession in the event that during any such emergency any or all officers or agents of the corporation shall for any reason be rendered incapable of discharging their duties.

Source: SL 1965, ch 24, § 14.



§ 47-22-38 Changing head office during emergency.

47-22-38. Changing head office during emergency. The board of directors, either before or during any emergency described in § 47-22-35, may, effective in the emergency, change the head office or designate several alternative head offices or regional offices, or authorize the officers so to do.

Source: SL 1965, ch 24, § 14.



§ 47-22-39 Duration of emergency bylaws.

47-22-39. Duration of emergency bylaws. To the extent not inconsistent with any emergency bylaws adopted pursuant to § 47-22-35, the bylaws of the corporation shall remain in effect during any emergency described in § 47-22-35 and upon its termination the emergency bylaws shall cease to be operative.

Source: SL 1965, ch 24, § 14.



§ 47-22-40 Notice of meetings during emergency--Quorum.

47-22-40. Notice of meetings during emergency--Quorum. Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during any emergency described in § 47-22-35 may be given only to such of the directors as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication or radio.

To the extent required to constitute a quorum at any meeting of the board of directors during any such emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, directors for such meeting.

Source: SL 1965, ch 24, § 14.



§ 47-22-41 Liability for actions during emergency--Willful misconduct.

47-22-41. Liability for actions during emergency--Willful misconduct. No officer, director, or employee acting in accordance with any emergency bylaws shall be liable except for willful misconduct. No officer, director, or employee shall be liable for any action taken by him in good faith in any emergency described in § 47-22-35 in furtherance of the ordinary affairs of the corporation even though not authorized by the bylaws then in effect.

Source: SL 1965, ch 24, § 14.



§ 47-22-42 to 47-22-51. Repealed.

47-22-42 to 47-22-51. Repealed by SL 2008, ch 275, § 63.



§ 47-22-52 Powers of corporation--Perpetual succession.

47-22-52. Powers of corporation--Perpetual succession. Each corporation shall have power to have perpetual succession by its corporate name unless a limited period of duration is stated in its articles of incorporation.

Source: SDC 1939, § 11.1405; SL 1965, ch 24, § 5 (1).



§ 47-22-53 Powers of corporation--Capacity to sue and be sued.

47-22-53. Powers of corporation--Capacity to sue and be sued. Each corporation shall have power to sue and be sued, complain and defend, in its corporate name.

Source: SL 1965, ch 24, § 5 (2).



§ 47-22-54 Powers of corporation--Corporate seal.

47-22-54. Powers of corporation--Corporate seal. Each corporation shall have power to have a corporate seal which may be altered at pleasure, and to use the same by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced.

Source: SL 1965, ch 24, § 5 (3).



§ 47-22-55 Powers of corporation--Dealing in real or personal property.

47-22-55. Powers of corporation--Dealing in real or personal property. Each corporation shall have power to purchase, take, receive, lease, take by gift, devise or bequest, or otherwise acquire, own, hold, improve, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated.

Source: SDC 1939, §§ 11.1703, 11.1803; SL 1965, ch 24, § 5 (4).



§ 47-22-56 Powers of corporation--Disposal of corporate assets.

47-22-56. Powers of corporation--Disposal of corporate assets. Each corporation shall have power to sell, convey, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or any part of its property and assets.

Source: SL 1965, ch 24, § 5 (5).



§ 47-22-57 Powers of corporation--Lending money.

47-22-57. Powers of corporation--Lending money. Each corporation shall have power to lend money to its employees other than its officers and directors, and otherwise assist its employees, officers, and directors.

Source: SL 1965, ch 24, § 5 (6).



§ 47-22-58 Powers of corporation--Securities holdings--Government obligations.

47-22-58. Powers of corporation--Securities holdings--Government obligations. Each corporation shall have power to purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic, or foreign corporations, whether for profit or not for profit, associations, partnerships, or individuals, or direct or indirect obligations of the United States, or of any other government, state, territory, governmental district, or municipality or of any instrumentality thereof.

Source: SL 1965, ch 24, § 5 (7).



§ 47-22-59 Powers of corporation--Contracting--Borrowing--Issuance of securities.

47-22-59. Powers of corporation--Contracting--Borrowing--Issuance of securities. Each corporation shall have power to make contracts and incur liabilities, borrow money at such rates of interest as the corporation may determine, issue its notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of all or any of its property, franchises, and income.

Source: SL 1965, ch 24, § 5 (8).



§ 47-22-60 Powers of corporation--Lending--Investing--Property holding.

47-22-60. Powers of corporation--Lending--Investing--Property holding. Each corporation shall have power to lend money for its corporate purposes, invest and reinvest its funds, and take and hold real and personal property as security for the payment of funds so loaned or invested.

Source: SL 1965, ch 24, § 5 (9).



§ 47-22-61 Powers of corporation--Extraterritorial operations.

47-22-61. Powers of corporation--Extraterritorial operations. Each corporation shall have power to conduct its affairs, carry on its operations, and have offices and exercise the powers granted by chapters 47-22 to 47-28, inclusive, in any state, territory, district, or possession of the United States, or in any foreign country.

Source: SL 1965, ch 24, § 5 (10).



§ 47-22-62 Powers of corporation--Officers and agents.

47-22-62. Powers of corporation--Officers and agents. Each corporation shall have power to elect or appoint officers and agents of the corporation, who may be directors or members, and define their duties and fix their compensation.

Source: SL 1965, ch 24, § 5 (11).



§ 47-22-63 Powers of corporation--Adoption of bylaws.

47-22-63. Powers of corporation--Adoption of bylaws. Each corporation shall have power to make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for the administration and regulation of the affairs of the corporation.

Source: SDC 1939, §§ 11.1407, 11.1501, 11.1502; SL 1965, ch 24, § 5 (12).



§ 47-22-64 Powers of corporation--Donations--Wartime donations.

47-22-64. Powers of corporation--Donations--Wartime donations. Each corporation shall have power to make donations for the public welfare or for charitable, scientific, or educational purposes; and in time of war to make donations in aid of war activities.

Source: SL 1965, ch 24, § 5 (13).



§ 47-22-65 Repealed.

47-22-65. Repealed by SL 1986, ch 388, § 1



§ 47-22-65.1 Powers of corporation--Indemnification--Defense of actions.

47-22-65.1. Powers of corporation--Indemnification--Defense of actions. Each nonprofit corporation may:

(1) Indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit or proceeding, whether civil, criminal, administrative, or investigative, other than an action by or in the right of the corporation, by reason of the fact that that person is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, limited liability company, partnership, joint venture, trust, or other enterprise, against expenses, including attorneys' fee, judgments, fines, and amounts paid in settlement actually and reasonably incurred by that person in connection with such action, suit, or proceeding if that person acted in good faith and in a manner that person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe such conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, does not, of itself, create a presumption that the person did not act in good faith and in a manner which that person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that such conduct was unlawful; and

(2) Indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that that person is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, limited liability company, partnership, joint venture, trust, or other enterprise against expenses, including attorneys' fees, actually and reasonably incurred by that person in connection with the defense or settlement of such action or suit if that person acted in good faith and in a manner that person reasonably believed to be in or not opposed to the best interests of the corporation and except that no indemnification may be made in respect of any claim, issue or matter as to which such person has been adjudged to be liable for negligence or misconduct in performance of any duty to the corporation unless and only to the extent that the court in which such action or suit was brought determines upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnification for such expenses which the court deems proper.
Source: SL 1986, ch 388, § 2; SL 1994, ch 351, § 124.



§ 47-22-65.2 Indemnification against expenses and attorneys' fees.

47-22-65.2. Indemnification against expenses and attorneys' fees. To the extent that a director, officer, employee, or agent of a nonprofit corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in subdivisions 47-22-65.1(1) and (2), or in defense of any claim, issue or matter therein, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith.

Source: SL 1986, ch 388, § 3.



§ 47-22-65.3 Authorization of indemnification--Requirements--Manner of determination.

47-22-65.3. Authorization of indemnification--Requirements--Manner of determination. Any indemnification under subdivisions 47-22-65.1(1) and (2), unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee, or agent is proper in the circumstances because he has met the applicable standard of conduct set forth in subdivisions 47-22-65.1(1) and (2). Such determination shall be made by the board of directors by a majority vote of a quorum consisting of directors who were not parties to such action, suit, or proceeding, or if such a quorum is not obtainable, or, even if obtainable a quorum of disinterested directors so directs, by independent legal counsel in a written opinion.

Source: SL 1986, ch 388, § 4.



§ 47-22-65.4 Authorization of payment of expenses prior to final disposition of action--Receipt of undertaking--Terms and conditions.

47-22-65.4. Authorization of payment of expenses prior to final disposition of action--Receipt of undertaking--Terms and conditions. Any expense incurred by an officer or director in defending a civil or criminal action, suit or proceeding may be paid by the corporation in advance of the final disposition of such action, suit, or proceeding as authorized by the board of directors in the specific case upon receipt of an undertaking by or on behalf of such director or officer to repay such amount unless it shall ultimately be determined that he is entitled to be indemnified by the corporation as authorized by §§ 47-22-65.1 to 47-22-65.8, inclusive. Such expenses incurred by other employees and agents may be so paid upon such terms and conditions, if any, as the board of directors deems appropriate.

Source: SL 1986, ch 388, § 5.



§ 47-22-65.5 Indemnification not exclusive of other rights--Continuation of benefits to former employees--Benefits to deceased employees.

47-22-65.5. Indemnification not exclusive of other rights--Continuation of benefits to former employees--Benefits to deceased employees. No indemnification provided by §§ 47-22-65.1 to 47-22-65.8, inclusive, is exclusive of any other rights to which those seeking indemnification may be entitled under any bylaw, agreement, vote of disinterested directors, or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs and personal representatives of such a person.

Source: SL 1986, ch 388, § 6.



§ 47-22-65.6 Powers of corporation--Purchase and maintenance of liability insurance.

47-22-65.6. Powers of corporation--Purchase and maintenance of liability insurance. Any nonprofit corporation may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, limited liability company, partnership, joint venture, trust, or other enterprise against any liability asserted against that person and incurred by that person in such capacity, or arising out of such status, whether or not the corporation would have the power to indemnify that person against such liability under the provisions of §§ 47-22-65.1 to 47-22-65.8, inclusive.

Source: SL 1986, ch 388, § 7; SL 1994, ch 351, § 125.



§ 47-22-65.7 Corporation defined.

47-22-65.7. Corporation defined. For purposes of §§ 47-22-65.1 to 47-22-65.8, inclusive, references to "the corporation" includes, in addition to the resulting corporation, any constituent corporation, including any constituent of a constituent, which, if its separate existence had continued, would have had power and authority to indemnify its directors, officers, and employees or agents, so that any person who is or was a director, officer, employee, or agent of such constituent corporation, or is or was serving at the request of such constituent corporation as a director, officer, employee, or agent of another corporation, limited liability company, partnership, joint venture, trust, or other enterprise, shall stand in the same position under the provisions of §§ 47-22-65.1 to 47-22-65.8, inclusive, with respect to the resulting or surviving corporation as such person would have with respect to such constituent corporation if its separate existence had continued.

Source: SL 1986, ch 388, § 8; SL 1994, ch 351, § 126.



§ 47-22-65.8 Definition of other terms.

47-22-65.8. Definition of other terms. For purposes of §§ 47-22-65.1 to 47-22-65.8, inclusive, references to "other enterprises" include employee benefit plans; references to "fines" include any excise taxes assessed on a person with respect to an employee benefit plan; and references to "serving at the request of the corporation" include any service as a director, officer, employee, or agent of the corporation which impose duties on, or involves services by, such director, officer, employee, or agent with respect to an employee benefit plan, its participants or beneficiaries. Any person who acted in good faith and in a manner he reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan is deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in §§ 47-22-65.1 to 47-22-65.8, inclusive.

Source: SL 1986, ch 388, § 9.



§ 47-22-66 Powers of corporation--Pension plans.

47-22-66. Powers of corporation--Pension plans. Each corporation shall have power to pay pensions and establish pension plans or pension trusts for any or all of its directors, officers, and employees.

Source: SL 1965, ch 24, § 5 (15).



§ 47-22-67 Powers of corporation--Cessation of activities.

47-22-67. Powers of corporation--Cessation of activities. Each corporation shall have power to cease its corporate activities and surrender its corporate franchise.

Source: SL 1965, ch 24, § 5 (16).



§ 47-22-68 Powers of corporation--Other powers.

47-22-68. Powers of corporation--Other powers. Each corporation shall have power to have and exercise all powers necessary or convenient to effect any or all of the purposes for which the corporation is organized.

Source: SL 1965, ch 24, § 5 (17).



§ 47-22-68.1 Restrictions on private foundations--Definition of terms.

47-22-68.1. Restrictions on private foundations--Definition of terms. Terms as used in §§ 47-22-68.1 to 47-22-68.9, inclusive, shall have the following meaning:

(1) "Excess business holdings," as defined in section 4943(c) of the Internal Revenue Code;

(2) "Internal Revenue Code," the United States Internal Revenue Code of 1954, as amended;

(3) "Private foundation," as defined in section 509(a) of the Internal Revenue Code;

(4) "Self-dealing," as defined in section 4941(d) of the Internal Revenue Code;

(5) "Taxable expenditure," as defined in section 4945(d) of the Internal Revenue Code.
Source: SL 1972, ch 244, § 1.



§ 47-22-68.2 Restrictive provisions as to income and property deemed incorporated in foundation charter.

47-22-68.2. Restrictive provisions as to income and property deemed incorporated in foundation charter. Any instrument creating a corporation which is a private foundation and any instrument governing the use, retention, or disposition by such corporation of any of its income or property shall be deemed to have incorporated within such instrument with the same effect as though such language were set forth verbatim in such instrument the provisions set forth in §§ 47-22-68.3 to 47-22-68.7, inclusive, and except as the contrary is provided in §§ 47-22-68.8 and 47-22-68.9, such provisions shall govern the corporation as to the use, retention, and disposition of its income and property irrespective of any provisions of any such instrument, statute, or other law of this state to the contrary.

Source: SL 1972, ch 244, § 2.



§ 47-22-68.3 Self-dealing by foundation prohibited.

47-22-68.3. Self-dealing by foundation prohibited. The corporation described in § 47-22-68.2 shall not engage in any act of self-dealing which would give rise to any liability for the tax imposed by section 4941(a) of the Internal Revenue Code.

Source: SL 1972, ch 244, § 2 (2).



§ 47-22-68.4 Distributions required of foundation.

47-22-68.4. Distributions required of foundation. The corporation described in § 47-22-68.2 shall distribute for each of its taxable years amounts at least sufficient to avoid liability for the tax imposed by section 4942(a) of the Internal Revenue Code.

Source: SL 1972, ch 244, § 2 (1).



§ 47-22-68.5 Excess business holdings prohibited to foundation.

47-22-68.5. Excess business holdings prohibited to foundation. The corporation described in § 47-22-68.2 shall not retain any excess business holdings which would give rise to any liability for the tax imposed by section 4943(a) of the Internal Revenue Code.

Source: SL 1972, ch 244, § 2 (3).



§ 47-22-68.6 Investments which jeopardize charitable purpose prohibited to foundation.

47-22-68.6. Investments which jeopardize charitable purpose prohibited to foundation. The corporation described in § 47-22-68.2 shall not make any investments which would jeopardize the carrying out of any of the exempt purposes of the corporation, within the meaning of section 4944 of the Internal Revenue Code so as to give rise to any liability for the tax imposed by section 4944(a) of the Internal Revenue Code.

Source: SL 1972, ch 244, § 2 (4).



§ 47-22-68.7 Taxable expenditures prohibited to foundation.

47-22-68.7. Taxable expenditures prohibited to foundation. The corporation described in § 47-22-68.2 shall not make any taxable expenditure which would give rise to any liability for the tax imposed by section 4945(a) of the Internal Revenue Code.

Source: SL 1972, ch 244, § 2 (5).



§ 47-22-68.8 Judicial determination that required restrictions would be contrary to charter.

47-22-68.8. Judicial determination that required restrictions would be contrary to charter. Sections 47-22-68.2 to 47-22-68.7, inclusive, shall not apply to any corporation to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of any instrument described in § 47-22-68.2 and that such instrument may not properly be changed to conform to §§ 47-22-68.2 to 47-22-68.7, inclusive.

Source: SL 1972, ch 244, § 3.



§ 47-22-68.9 State powers over corporation unimpaired.

47-22-68.9. State powers over corporation unimpaired. Nothing in §§ 47-22-68.1 to 47-22-68.8, inclusive, shall impair the rights and powers of the attorney general or the courts of this state with respect to any corporation.

Source: SL 1972, ch 244, § 4.



§ 47-22-69 Ultra vires unavailable to invalidate transfers of property.

47-22-69. Ultra vires unavailable to invalidate transfers of property. No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer.

Source: SL 1965, ch 24, § 6.



§ 47-22-70 Circumstances under which ultra vires may be asserted--Actions by members or directors--Injunctions.

47-22-70. Circumstances under which ultra vires may be asserted--Actions by members or directors--Injunctions. Notwithstanding § 47-22-69, the fact that a corporation is without capacity or power to do an act or to make or receive a conveyance or transfer of real or personal property may be asserted in a proceeding by a member or a director against the corporation to enjoin the doing or continuation of unauthorized acts, or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing may allow to the corporation or the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

Source: SL 1965, ch 24, § 6 (1).



§ 47-22-71 Circumstances under which ultra vires may be asserted--Actions by corporation against officers or directors.

47-22-71. Circumstances under which ultra vires may be asserted--Actions by corporation against officers or directors. Notwithstanding § 47-22-69, the fact that a corporation was without capacity or power to do an act or to make or receive a conveyance or transfer of real or personal property may be asserted in a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative, or through members in a representative suit, against the officers or directors of the corporation for exceeding their authority.

Source: SL 1965, ch 24, § 6 (2).



§ 47-22-72 Circumstances under which ultra vires may be asserted--Actions by attorney general to dissolve or enjoin corporation.

47-22-72. Circumstances under which ultra vires may be asserted--Actions by attorney general to dissolve or enjoin corporation. Notwithstanding § 47-22-69, the fact that a corporation is without capacity or power to do an act or to make or receive a conveyance or transfer of real or personal property may be asserted in a proceeding by the attorney general, as provided in chapter 47-26, to dissolve the corporation, or in a proceeding by the attorney general to enjoin the corporation from performing unauthorized acts, or in any other proceeding by the attorney general.

Source: SL 1965, ch 24, § 6 (3).



§ 47-22-73 Unauthorized acting as corporation--Liability.

47-22-73. Unauthorized acting as corporation--Liability. All persons who assume to act as a corporation without authority so to do shall be jointly and severally liable for all debts and liabilities incurred or arising as a result thereof.

Source: SL 1965, ch 24, § 98.



§ 47-22-74 Legislative power to prescribe additional regulations.

47-22-74. Legislative power to prescribe additional regulations. The Legislature shall at all times have power to prescribe such regulations, provisions, and limitations as it may deem advisable, which regulations, provisions, and limitations shall be binding upon any and all corporations subject to the provisions of chapters 47-22 to 47-28, inclusive, and the Legislature shall have power to amend, repeal, or modify said chapters at pleasure.

Source: SL 1965, ch 24, § 100.



§ 47-22-75 Prior incorporations validated--Previously pending actions.

47-22-75. Prior incorporations validated--Previously pending actions. All articles of incorporation, including amendments, of any association, society, or corporation established for charitable purposes filed in the Office of the Secretary of State of this state prior to July 1, 1957 which did not set forth the amount of property of any kind such association, society, or corporation might hold or the disposition to be made of its property in case of its dissolution and all acts done in reliance thereon are hereby in all things legalized, cured, and validated and are hereby declared to be in all respects of like force and effect as though such articles had set forth such matters.

No action or proceeding filed and pending on July 1, 1957 shall be barred or the rights of any party thereto in any manner affected by the enactment of this section.

Source: SL 1957, ch 506, §§ 1, 2; SDC Supp 1960, § 65.0338.



§ 47-22-76 Rights vested under prior statutes unaffected.

47-22-76. Rights vested under prior statutes unaffected. No rights, privileges, and immunities vested or accrued by and under prior statutes repealed by chapter 24 of the Session Laws of 1965, no suit pending, no rights of action conferred, and no duties, restrictions, liabilities, and penalties imposed or required by and under such statutes shall be impaired, diminished, or affected thereby.

Source: SL 1965, ch 24, § 101.



§ 47-22-77 Severability and saving clause.

47-22-77. Severability and saving clause. If a court of competent jurisdiction shall adjudge to be invalid or unconstitutional any clause, sentence, paragraph, section, or part of chapters 47-22 to 47-28, inclusive, such judgment or decree shall not affect, impair, invalidate, or nullify the remainder of said chapters, but the effect thereof shall be confined to the clause, sentence, paragraph, section, or part of said chapters so adjudged to be invalid or unconstitutional.

Source: SL 1965, ch 24, § 102.



§ 47-22-78 Citation of nonprofit corporation law.

47-22-78. Citation of nonprofit corporation law. Chapters 47-22 to 47-28, inclusive, shall be known and may be cited as the "South Dakota Nonprofit Corporation Act."

Source: SL 1965, ch 24, § 1.






Chapter 23 - Nonprofit Corporations--Members, Directors, Officers And Agents

§ 47-23-1 Classes of members--Corporations without members--Articles of incorporation as governing--Certificates of membership.

47-23-1. Classes of members--Corporations without members--Articles of incorporation as governing--Certificates of membership. A corporation may have one or more classes of members or may have no members. If the corporation has one or more classes of members, the designation of such class or classes and the qualifications and rights of the members of each class shall be set forth in the articles of incorporation or by the bylaws. A corporation may issue certificates evidencing membership therein.

Source: SL 1965, ch 24, § 12.



§ 47-23-2 Exoneration from personal liability.

47-23-2. Exoneration from personal liability. The directors, officers, employees, and members of the corporation shall not, as such, be liable on its obligations.

Source: SDC 1939, § 11.1406; SL 1965, ch 24, § 12.



§ 47-23-2.1 Liability of director, trustee, committee member, or officer serving without compensation.

47-23-2.1. Liability of director, trustee, committee member, or officer serving without compensation. No director, trustee, committee member, or officer serving without compensation, other than reimbursement for actual expenses, of any corporation organized under this chapter or under similar laws of another state, or any hospital organized pursuant to chapter 34-8, 34-9, or 34-10 is liable, and no cause of action may be brought, for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of such director, trustee, committee member, or officer while acting in an official capacity as such director, trustee, committee member, or officer, unless the act or omission involved willful or wanton misconduct. The immunity provided by this section applies to any member of an advisory board, serving without compensation, other than reimbursement for actual expenses, of any corporation described by this section.

Source: SL 1987, ch 343, § 1; SL 2006, ch 230, § 1; SL 2016, ch 221, § 5.



§ 47-23-3 Members' meetings--Time and place.

47-23-3. Members' meetings--Time and place. Meetings of members of a corporation may be held at such place, either within or without this state, as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held at the registered office of the corporation in this state.

Source: SDC 1939, §§ 11.1301, 11.1408; SL 1965, ch 24, § 15.



§ 47-23-4 Annual members' meeting--Time and place--Failure to hold meeting.

47-23-4. Annual members' meeting--Time and place--Failure to hold meeting. An annual meeting of the members of a corporation shall be held at such time as may be provided in the bylaws. Failure to hold the annual meeting at the designated time shall not work a forfeiture or dissolution of the corporation. The articles of incorporation or bylaws may provide that an annual or regular meeting of members does not need to be held at a geographic location and may instead be held by any means of electronic communication which allows the members to read or hear the proceedings substantially concurrently with their occurrence, vote on matters submitted to the members, pose questions, and make comments.

Source: SL 1965, ch 24, § 15; SL 2016, ch 221, § 6.



§ 47-23-5 Special meetings of members--Calling special meeting--Requisite percentage of members to call special meeting.

47-23-5. Special meetings of members--Calling special meeting--Requisite percentage of members to call special meeting. Special meetings of the members of a corporation may be called by the president or by the board of directors. Special meetings of the members may also be called by such other officers or persons or number or proportion of members as may be provided in the articles of incorporation or the bylaws. In the absence of a provision fixing the number or proportion of members entitled to call a meeting, a special meeting of members may be called by members having one-twentieth of the votes entitled to be cast at such meeting.

Source: SL 1965, ch 24, § 15.



§ 47-23-6 Taking action without meeting--Written consent--Effect of written consent.

47-23-6. Taking action without meeting--Written consent--Effect of written consent. Any action required by chapters 47-22 to 47-28, inclusive, to be taken at a meeting of the members or directors of a corporation, or any action which may be taken at a meeting of the members or directors or of a committee of directors, may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all the members entitled to vote with respect to the subject matter thereof, or all of the directors, or all of the members of the committee of directors, as the case may be. If permitted in the articles of incorporation or the bylaws, such consent and signature may be transmitted by any reasonable means including, but not limited to, traditional mail, hand delivery, email, or electronic facsimile.

Such consent shall have the same force and effect as a unanimous vote, and may be stated as such in any articles or document filed with the secretary of state under chapters 47-22 to 47-28, inclusive.

Source: SL 1965, ch 24, § 97; SL 2016, ch 221, § 7.



§ 47-23-7 Notice to members of meeting--Manner of giving notice.

47-23-7. Notice to members of meeting--Manner of giving notice. Unless otherwise provided in the articles of incorporation or the bylaws, written notice stating the place, day, and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten nor more than fifty days before the date of the meeting, either personally or by mail, by or at the direction of the president, or the secretary, or the officers or persons calling the meeting, to each member entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the member at his address as it appears on the records of the corporation, with postage thereon prepaid. If permitted in the articles of incorporation or the bylaws, notice of meetings may be given by any reasonable means including, but not limited to, traditional mail, hand delivery, email, or electronic facsimile.

Source: SL 1965, ch 24, § 16; SL 2016, ch 221, § 8.



§ 47-23-8 Articles or bylaws as limiting right to vote--Vote in absence of limitation provision.

47-23-8. Articles or bylaws as limiting right to vote--Vote in absence of limitation provision. The right of the members, or any class or classes of members, to vote may be limited, enlarged, or denied to the extent specified in the articles of incorporation or the bylaws. Unless so limited, enlarged, or denied, each member, regardless of class, shall be entitled to one vote on each matter submitted to a vote of members.

Source: SL 1965, ch 24, § 17.



§ 47-23-9 Voting procedure--Proxy votes_Ballots.

47-23-9. Voting procedure--Proxy votes--Ballots. A member entitled to vote may vote in person or, unless the articles of incorporation or the bylaws otherwise provide, may vote by proxy executed in writing by the member or by his duly authorized attorney in fact. No proxy shall be valid after eleven months from the date of its execution, unless otherwise provided in the proxy. Except as otherwise provided in the articles of incorporation or bylaws, any action that may be taken at any annual, regular, or special meeting of members may be taken without a meeting if the corporation delivers a ballot to every member entitled to vote on the matter. Each ballot must:

(1) Set forth each proposed action;

(2) Provide an opportunity to vote for or against, or withhold a vote for, each proposed action;

(3) Be delivered to each member by any means of transmission set forth in the bylaws or articles of incorporation. If no method is set forth in the bylaws or articles of incorporation, ballots may be delivered by any reasonable means, including, but not limited to, traditional mail, hand delivery, email, or electronic facsimile;

(4) Indicate the number of responses needed to meet the quorum requirements;

(5) State the percentage of approvals necessary to approve each matter other than election of directors; and

(6) Specify the time by which a ballot must be received in order to be counted.

Unless otherwise provided in the articles of incorporation or bylaws, approval by ballot, pursuant to this section, of action other than election of directors is valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot. Except as otherwise provided in the articles of incorporation or bylaws, a ballot may not be revoked.

Source: SL 1965, ch 24, § 17; SL 2016, ch 221, § 9.



§ 47-23-10 Cumulative voting for directors.

47-23-10. Cumulative voting for directors. The articles of incorporation or the bylaws may provide that in all elections for directors every member entitled to vote shall have the right to cast the whole number of his votes for one candidate or distribute them upon two or more candidates, as he may prefer.

Source: SL 1965, ch 24, § 17.



§ 47-23-11 Corporations without members entitled to vote--Powers of directors.

47-23-11. Corporations without members entitled to vote--Powers of directors. If a corporation has no members or its members have no right to vote, the directors shall have the sole voting power.

Source: SL 1965, ch 24, § 17.



§ 47-23-12 Bylaw provisions governing vote or quorum--Quorum in absence of bylaw provision--Majority vote required.

47-23-12. Bylaw provisions governing vote or quorum--Quorum in absence of bylaw provision--Majority vote required. The bylaws may provide the number or percentage of members entitled to vote represented in person or by proxy, or the number or percentage of votes represented in person or by proxy, which shall constitute a quorum at a meeting of members. In the absence of any such provision, members holding one-tenth of the votes entitled to be cast on the matter to be voted upon represented in person or by proxy shall constitute a quorum. A majority of the votes entitled to be cast on a matter to be voted upon by the members present or represented by proxy at a meeting at which a quorum is present shall be necessary for the adoption thereof unless a greater proportion is required by chapters 47-22 to 47-28, inclusive, the articles of incorporation or the bylaws.

Source: SL 1965, ch 24, § 18.



§ 47-23-13 Board of directors--Qualifications of directors.

47-23-13. Board of directors--Qualifications of directors. Except as authorized by § 47-23-22, the affairs of a corporation shall be managed by a board of directors. Directors need not be members of the corporation unless the articles of incorporation or the bylaws so require. The articles of incorporation or the bylaws may prescribe other qualifications for directors.

Source: SL 1965, ch 24, § 19; SL 1989, ch 394, § 1; SL 2016, ch 221, § 10.



§ 47-23-14 Number of directors--Bylaws as governing--Increasing or decreasing number of directors--Decrease as not affecting term.

47-23-14. Number of directors--Bylaws as governing--Increasing or decreasing number of directors--Decrease as not affecting term. The number of directors of a corporation shall not be less than three. Subject to such limitation, the number of directors shall be fixed by the bylaws, except as to the number of the first board of directors which number shall be fixed by the articles of incorporation. The number of directors may be increased or decreased from time to time by amendment to the bylaws, unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment of the articles of incorporation. No decrease in number shall have the effect of shortening the term of any incumbent director. In the absence of a bylaw fixing the number of directors, the number shall be the same as that stated in the articles of incorporation.

Source: SL 1965, ch 24, § 20.



§ 47-23-15 First board of directors--Term of office.

47-23-15. First board of directors--Term of office. The directors constituting the first board of directors shall be named in the articles of incorporation and shall hold office until the first annual election of directors or for such other period as may be specified in the articles of incorporation or the bylaws.

Source: SL 1965, ch 24, § 20.



§ 47-23-16 Election or appointment of directors--Term of office.

47-23-16. Election or appointment of directors--Term of office. Directors after the first board shall be elected or appointed in the manner and for the terms provided in the articles of incorporation or the bylaws. In the absence of a provision fixing the term of office, the term of office of a director shall be one year.

Source: SL 1965, ch 24, § 20.



§ 47-23-17 Classes of directors--Term of office.

47-23-17. Classes of directors--Term of office. Directors may be divided into classes and the terms of office of the several classes need not be uniform. Each director shall hold office for the term for which he is elected or appointed and until his successor shall have been elected or appointed and qualified.

Source: SL 1965, ch 24, § 20.



§ 47-23-18 Removal of directors.

47-23-18. Removal of directors. A director may be removed from office pursuant to any procedure therefor provided in the articles of incorporation.

Source: SL 1965, ch 24, § 20.



§ 47-23-19 Vacancy on board of directors--Filling by majority vote of remaining directors--Term of office.

47-23-19. Vacancy on board of directors--Filling by majority vote of remaining directors--Term of office. Any vacancy occurring in the board of directors and any directorship to be filled by reason of an increase in the number of directors may be filled by the affirmative vote of a majority of the remaining directors, though less than a quorum of the board of directors, unless the articles of incorporation or the bylaws provide that a vacancy or directorship so created shall be filled in some other manner, in which case such provision shall control.

A director elected or appointed, as the case may be, to fill a vacancy shall be elected or appointed for the unexpired term of his predecessor in office.

Any directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors for a term of office continuing only until the next election of directors.

Source: SL 1965, ch 24, § 21.



§ 47-23-20 Quorum of directors--Provisions of articles or bylaws as governing.

47-23-20. Quorum of directors--Provisions of articles or bylaws as governing. A majority of the number of directors fixed by the bylaws, or in the absence of a bylaw fixing the number of directors, then of the number stated in the articles of incorporation, shall constitute a quorum for the transaction of business, unless otherwise provided in the articles of incorporation or the bylaws; but in no event shall a quorum consist of less than one-third of the number of directors so fixed or stated. The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the act of a greater number is required by chapters 47-22 to 47-28, inclusive, the articles of incorporation or the bylaws.

Source: SL 1965, ch 24, § 22.



§ 47-23-21 Meetings by teleconference.

47-23-21. Meetings by teleconference. Meetings of the board of directors, regular or special, may be held either within or without this state, and upon such notice as the bylaws may prescribe. Attendance of a director at any meeting shall constitute a waiver of notice of such meeting except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of such meeting.

Unless restricted by the articles of incorporation or bylaws, members of the board of directors or any committee designated by the board of directors may participate in a meeting of such board or committee by means of teleconference or similar communications equipment which allows all persons participating in the meeting to hear each other at the same time. Participation by a board or committee member in a teleconference constitutes presence in person at a meeting.

Source: SL 1965, ch 24, § 24; SL 1997, ch 257, § 3.



§ 47-23-22 Committees--Authority and function--Responsibility of board of directors.

47-23-22. Committees--Authority and function--Responsibility of board of directors. If the articles of incorporation or the bylaws so provide, the board of directors may designate one or more committees each of which shall consist of one or more directors and such additional members as specified in the resolution which such additional members need not be a director or member of the nonprofit corporation, or resident of the state. Such committees, to the extent provided in the articles of incorporation or in the bylaws of the corporation, shall have and exercise the authority or function of the board of directors in the management of the corporation. The designation of such committees and the delegation thereto of authority shall not operate to relieve the board of directors, or any individual director of any responsibility imposed upon it or any individual director by law except those responsibilities related to the authority or function the committee is authorized to exercise. Other committees not having and exercising the authority of the board of directors in the management of the corporation may be designated by a resolution adopted by a majority of the directors present at a meeting at which a quorum is present. Members of committees created under this section have the same rights of indemnification and immunity as are provided to the board of directors in chapters 47-22 to 47-28, inclusive, unless otherwise provided in the articles of incorporation or bylaws.

Source: SL 1965, ch 24, § 23; SL 2016, ch 221, § 11.



§ 47-23-23 Articles or bylaws as governing vote of directors.

47-23-23. Articles or bylaws as governing vote of directors. Whenever, with respect to any action to be taken by the members or directors of a corporation, the articles of incorporation or bylaws require the vote or concurrence of a greater proportion of the directors or members or any class of members than required by chapters 47-22 to 47-28, inclusive, the provisions of the articles of incorporation or bylaws shall control.

Source: SL 1965, ch 24, § 95.



§ 47-23-24 Corporate officers--Appointment and term of office--Ex officio members of board of directors.

47-23-24. Corporate officers--Appointment and term of office--Ex officio members of board of directors. The officers of a corporation shall consist of a president, one or more vice-presidents, a secretary, a treasurer, and such other officers and assistant officers as may be deemed necessary, each of whom shall be elected or appointed at such time and in such manner and for such terms not exceeding three years as may be prescribed in the articles of incorporation or the bylaws. In the absence of any such provision, all officers shall be elected or appointed annually by the board of directors. If the bylaws so provide, any two or more offices may be held by the same person, except the offices of president and secretary.

The articles of incorporation or the bylaws may provide that any one or more officers of the corporation shall be ex officio members of the board of directors.

The officers of a corporation may be designated by such additional titles as may be provided in the articles of incorporation or the bylaws.

Unless the articles of incorporation or the bylaws so prescribe, officers need not be directors.

Source: SL 1965, ch 24, § 25.



§ 47-23-25 Removal of officers--Contract rights unaffected.

47-23-25. Removal of officers--Contract rights unaffected. Any officer or agent elected or appointed may be removed by the persons authorized to elect or appoint such officer whenever in their judgment the best interests of the corporation will be served thereby. The removal of an officer or agent shall be without prejudice to the contract rights, if any, of the officer so removed. Election or appointment of an officer or agent shall not of itself create contract rights.

Source: SL 1965, ch 24, § 26.



§ 47-23-26 Notice to members or directors--Written waiver.

47-23-26. Notice to members or directors--Written waiver. Whenever any notice is required to be given to any member or director of a corporation under the provisions of chapters 47-22 to 47-28, inclusive, or under the provisions of the articles of incorporation or bylaws of the corporation, a waiver thereof in writing signed by the person or persons entitled to such notice, whether before or after the time stated therein, shall be equivalent to the giving of such notice.

Source: SL 1965, ch 24, § 96.



§ 47-23-27 Indemnification of corporate agents for liability from good faith acts on behalf of corporation.

47-23-27. Indemnification of corporate agents for liability from good faith acts on behalf of corporation. A nonprofit corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened pending or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative other than an action by or in the right of the corporation by reason of the fact that that person is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent or another corporation, limited liability company, partnership, joint venture, trust, or other enterprise, against expenses including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by that person in connection with the action, suit, or proceeding if that person acted in good faith and in a manner that person reasonably believed to be in or not opposed to the best interests of the corporation and, with respect to any criminal action or proceeding, had no reasonable cause to believe such conduct was unlawful.

Source: SL 1978, ch 338, § 6; SL 1994, ch 351, § 127.



§ 47-23-28 Definition of terms.

47-23-28. Definition of terms. Terms used in §§ 47-23-28 to 47-23-32, inclusive, mean:

(1) "Free clinic," a clinic in which health care services are offered voluntarily through a nonprofit corporation by health care professionals licensed or certified under the laws of this state to patients without charge or at a charge based on a sliding fee scale or the ability to pay;

(2) "Governmental entity," any county, municipality, township, school district, chartered governmental units, other special districts, or any association, authority, board, commission, division, office, officer, task force, or other agency of the State of South Dakota;

(3) "Nonprofit corporation," any corporation organized under chapters 47-22 to 47-28, inclusive, and which is exempt from taxation pursuant to Section 501(a) of the Internal Revenue Code, 26 U.S.C. Section 501(a);

(4) "Nonprofit organization," any organization which is exempt from taxation pursuant to Section 501(c) of the Internal Revenue Code, 26 U.S.C. Section 501(c) as amended;

(5) "Volunteer," an individual performing services for a nonprofit organization, a nonprofit corporation, a hospital organized pursuant to chapter 34-8, 34-9, or 34-10, or a governmental entity without compensation, other than reimbursement for actual expenses incurred. The term includes a volunteer serving as a director, officer, trustee, or direct service volunteer.
Source: SL 1987, ch 344, § 1; SL 1993, ch 340, § 1.



§ 47-23-29 Immunity of volunteers of nonprofit organizations, free clinics, certain hospitals, and governmental entities.

47-23-29. Immunity of volunteers of nonprofit organizations, free clinics, certain hospitals, and governmental entities. Any volunteer, including any volunteer who is a licensed health care professional under Title 36, providing services on behalf of a nonprofit organization, a nonprofit corporation, a free clinic, any hospital organized pursuant to chapter 34-8, 34-9, or 34-10, or a governmental entity are immune from civil liability in any action brought in any court in this state on the basis of any act or omission resulting in damage or injury if:

(1) The individual was acting in good faith and within the scope of such individual's official functions and duties for the nonprofit organization, the nonprofit corporation, the free clinic, a hospital organized pursuant to chapter 34-8, 34-9, or 34-10, or a governmental entity; and

(2) The damage or injury was not caused by gross negligence or willful and wanton misconduct by such individual.
Source: SL 1987, ch 344, § 2; SL 1993, ch 340, § 2; SL 2013, ch 231, § 1.



§ 47-23-30 Person not immune where negligent operation of vehicle caused injury.

47-23-30. Person not immune where negligent operation of vehicle caused injury. No immunity provided in §§ 47-23-28 to 47-23-32, inclusive, extends to any person causing personal injury or wrongful death resulting from the negligent operation of a motor vehicle.

Source: SL 1987, ch 344, § 3.



§ 47-23-31 Effect on other statutes concerning immunity.

47-23-31. Effect on other statutes concerning immunity. Sections 47-23-28 to 47-23-32, inclusive, shall not be construed to constitute a modification or repeal of §§ 20-9-3, 20-9-4, 20-9-4.1, 34-48A-23, and 34-48A-24.

Source: SL 1987, ch 344, § 4.



§ 47-23-32 Waiver of immunity to extent of risk sharing pool or liability insurance coverage--Volunteer serving as director, officer, or trustee exempt.

47-23-32. Waiver of immunity to extent of risk sharing pool or liability insurance coverage--Volunteer serving as director, officer, or trustee exempt. To the extent that any volunteer, nonprofit corporation, nonprofit organization, governmental entity, or hospital organized pursuant to chapter 34-8, 34-9, or 34-10 participates in a risk sharing pool or purchases liability insurance and to the extent that coverage is afforded thereunder, the immunity provided by § 47-23-29 is deemed to have been waived and may not be raised by way of affirmative defense. This section does not apply to a volunteer serving as a director, officer, or trustee.

Source: SL 1987, ch 344, § 5.






Chapter 24 - Nonprofit Corporations--Records, Fiscal Affairs And Reports

§ 47-24-1 Books, records, minutes, and member lists.

47-24-1. Books, records, minutes, and member lists. Each corporation shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its members, board of directors, and committees having any of the authority of the board of directors; and shall keep at its registered office or principal office a record of the names and addresses of its members entitled to vote. If authorized by the articles of incorporation or bylaws, the records required by this section may be kept in electronic format.

Source: SDC 1939, § 11.0801; SL 1965, ch 24, § 27; SL 2016, ch 221, § 12.



§ 47-24-2 Inspection of books or records.

47-24-2. Inspection of books or records. All books and records of a corporation may be inspected by any member, or his agent or attorney, for any proper purpose at any reasonable time.

Source: SDC 1939, § 11.0801; SL 1965, ch 24, § 27.



§ 47-24-3 Shares of stock prohibited--Dividends and profits prohibited.

47-24-3. Shares of stock prohibited--Dividends and profits prohibited. A corporation shall not have or issue shares of stock. No dividend shall be paid and no part of the income or profit of a corporation shall be distributed to its members, directors, or officers.

Source: SL 1965, ch 24, § 28.



§ 47-24-3.1 Directors not liable for distribution in good faith reliance on financial statements or accountant's report.

47-24-3.1. Directors not liable for distribution in good faith reliance on financial statements or accountant's report. A director of a nonprofit corporation shall not be liable for any unauthorized dividend or distribution of assets if he relied and acted in good faith upon financial statements of the corporation represented to him to be correct by the president or the officer of the corporation having charge of his books of account, or stated in a written report by a certified public accountant failing to reflect the financial condition of the corporation, nor shall he be so liable if in good faith in determining the amount available for any such dividend or distribution he considered the assets to be of their book value.

Source: SL 1978, ch 338, § 5.



§ 47-24-4 Compensation of members, directors, or officers--Distributions upon final liquidation.

47-24-4. Compensation of members, directors, or officers--Distributions upon final liquidation. A corporation may pay compensation in a reasonable amount to its members, directors, or officers for services rendered, may confer benefits upon its members in conformity with its purposes, and may make distributions upon dissolution or final liquidation as permitted by chapter 47-26, and no such payment, benefit, or distribution shall be deemed to be a dividend or a distribution of income or profit.

Source: SL 1965, ch 24, § 28.



§ 47-24-5 Loans to directors or officers--Liability for assenting to loan.

47-24-5. Loans to directors or officers--Liability for assenting to loan. No loans shall be made by a corporation to its directors or officers. Any director or officer who assents to or participates in the making of any such loan shall be liable to the corporation for the amount of such loan until the repayment thereof.

Source: SL 1965, ch 24, § 29.



§ 47-24-6 Report required of domestic corporation.

47-24-6. Report required of domestic corporation. Any domestic nonprofit corporation authorized to engage in business in this state shall file a report pursuant to §§ 59-11-24 to 59-11-26, inclusive.

Source: SL 1978, ch 339, § 1; SL 1989, ch 393, § 14; SL 2004, ch 280, § 9; SL 2008, ch 275, § 64.



§ 47-24-7 Repealed.

47-24-7. Repealed by SL 2008, ch 275, § 65.



§ 47-24-8 Repealed.

47-24-8. Repealed by SL 2003, ch 8, § 16



§ 47-24-9 to 47-24-12. Repealed.

47-24-9 to 47-24-12. Repealed by SL 2008, ch 275, § 65.



§ 47-24-13 Repealed.

47-24-13. Repealed by SL 1989, ch 393, § 20



§ 47-24-13.1 Administrative dissolution.

47-24-13.1. Administrative dissolution. The secretary of state may commence a proceeding under § 47-24-13.2 to administratively dissolve a corporation if:

(1) The corporation does not pay within sixty days after they are due any fees or penalties imposed by chapters 47-22 to 47-28, inclusive, or other law;

(2) The corporation does not deliver its annual report to the secretary of state within sixty days after it is due;

(3) The corporation is without a registered agent in this state for sixty days or more;

(4) The corporation does not notify the secretary of state within sixty days that its registered agent has been changed or that its registered agent has resigned; or

(5) The corporation's period of duration stated in its articles of incorporation expires.
Source: SL 1989, ch 393, § 21; SL 2008, ch 275, § 66.



§ 47-24-13.2 Notice of dissolution--Time limit for corrections--Continued existence--Authority of registered agent.

47-24-13.2. Notice of dissolution--Time limit for corrections--Continued existence--Authority of registered agent. If the secretary of state determines that one or more grounds exist under § 47-24-13.1 for dissolving a corporation, he shall serve the corporation with written notice of his determination under § 47-22-48. If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty days after service of the notice is perfected under § 47-22-48, the secretary of state shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the corporation under § 47-22-48. A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under chapter 47-26 and notify claimants under §§ 47-26-4 and 47-26-34. Administrative dissolution of a corporation does not terminate the authority of its registered agent.

Source: SL 1989, ch 393, § 22.



§ 47-24-14 Petition for reinstatement after dissolution of corporate existence--Execution and filing.

47-24-14. Petition for reinstatement after dissolution of corporate existence--Execution and filing. Any corporation whose corporate existence has been revoked or dissolved may petition for reinstatement as a corporation organized under the laws of South Dakota. Such petition for reinstatement shall be made upon forms prescribed and furnished by the secretary of state and the information therein contained shall be given as of the date of the execution of such petition. Such petition shall be executed for the corporation by the chairman of the board of directors, by its president, or by another of its officers or if the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document.

Source: SL 1978, ch 339, § 9; SL 1984, ch 301; SL 1989, ch 393, § 23; SL 1992, ch 324; SL 2012, ch 222, § 6.



§ 47-24-14.1 Denial of reinstatement--Appeal--Court action.

47-24-14.1. Denial of reinstatement--Appeal--Court action. If the secretary of state denies a corporation's petition for reinstatement following administrative dissolution, he shall serve the corporation under § 47-22-48 with a written notice that explains the reason or reasons for denial. The corporation may appeal the denial of reinstatement to the circuit court of the county where the corporation's registered office or principal office was located within thirty days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the corporation's application for reinstatement and the secretary of state's notice of denial. The court may order the secretary of state to reinstate the dissolved corporation or may take other action the court considers appropriate. The court's final decision may be appealed in the same manner as in any other civil proceedings.

Source: SL 1989, ch 393, § 24.



§ 47-24-15 Change of name required on reinstatement.

47-24-15. Change of name required on reinstatement. If the corporate name of any reinstated corporation is deceptively similar to the corporate name either reserved or registered pursuant to §§ 47-22-9 to 47-22-11, inclusive, or to a corporate name of any corporation to which a certificate of incorporation or certificate of authority has been granted, or to the name of any limited partnership certified or registered in this state, such reinstated corporation shall be required to adopt another name.

Source: SL 1978, ch 339, § 10; SL 1989, ch 393, § 25.



§ 47-24-16 Conforming petition for reinstatement filed--Certificate.

47-24-16. Conforming petition for reinstatement filed--Certificate. If a petition for reinstatement is filed and complies with the law, upon payment of the fee as provided under § 47-28-6, together with submission of the reports required under § 47-24-9, the secretary of state shall endorse the word "filed" on the original and the copy and the month, day, and year of filing. He shall file the original in his office and issue a certificate of reinstatement of corporation to which he shall affix the copy.

The certificate of reinstatement of corporation, together with the copy of the petition for reinstatement, shall be returned to the applicants or their representatives.

Source: SL 1978, ch 339, § 11; SL 1982, ch 321, § 1; SL 1989, ch 393, § 26.



§ 47-24-17 Notice to attorney general before sale, transfer, conversion, or merger of at least thirty percent of assets--Information to be submitted to secretary of state.

47-24-17. Notice to attorney general before sale, transfer, conversion, or merger of at least thirty percent of assets--Information to be submitted to secretary of state. At least ten days prior to the sale, transfer, conversion, or merger of at least thirty percent of the assets of a nonprofit corporation, the corporation shall give written notice to the attorney general. The following information shall, within sixty days of such sale, transfer, or merger, be submitted to the secretary of state:

(1) Name and address of the parties involved in the sale, transfer, conversion, or merger;

(2) Terms and conditions of the sale, transfer, conversion, or merger;

(3) Dollar value of the assets being sold, transferred, converted, or merged, including an account of how the value was determined; and

(4) An explanation of how the sale, transfer, conversion, or merger furthers the purpose of the nonprofit corporation.

The information shall be submitted on forms provided by the secretary of state.

Source: SL 1997, ch 260, § 1; SL 2016, ch 221, § 13.






Chapter 25 - Nonprofit Corporations--Reorganization

§ 47-25-1 Merger of corporations--Plan of merger--Contents of plan.

47-25-1. Merger of corporations--Plan of merger--Contents of plan. Any two or more domestic corporations may merge into one of such corporations pursuant to a plan of merger approved in the manner provided in this chapter.

Each corporation shall adopt a plan of merger setting forth:

(1) The names of the corporation proposing to merge, and the name of the corporation into which they propose to merge, which is hereinafter designated as the surviving corporation;

(2) The terms and conditions of the proposed merger;

(3) A statement of any changes in the articles of incorporation of the surviving corporation to be effected by such merger;

(4) Such other provisions with respect to the proposed merger as are deemed necessary or desirable.
Source: SL 1965, ch 24, § 40.



§ 47-25-2 Amendment of surviving corporation's articles.

47-25-2. Amendment of surviving corporation's articles. When a merger has been effected pursuant to this chapter, the articles of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger.

Source: SL 1965, ch 24, § 44 (6).



§ 47-25-3 Consolidation of corporations--Plan of consolidation--Contents of plan.

47-25-3. Consolidation of corporations--Plan of consolidation--Contents of plan. Any two or more domestic corporations may consolidate into a new corporation pursuant to a plan of consolidation approved in the manner provided in this chapter.

Each corporation shall adopt a plan of consolidation setting forth:

(1) The names of the corporations proposing to consolidate, and the name of the new corporation into which they propose to consolidate, which is hereinafter designated as the new corporation;

(2) The terms and conditions of the proposed consolidation;

(3) With respect to the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under chapter 47-22;

(4) Such other provisions with respect to the proposed consolidation as are deemed necessary or desirable.
Source: SL 1965, ch 24, § 41.



§ 47-25-4 Articles of consolidation as governing new corporation.

47-25-4. Articles of consolidation as governing new corporation. When a consolidation has been effected pursuant to this chapter, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of incorporation of corporations organized under chapter 47-22 shall be deemed to be the articles of incorporation of the new corporation.

Source: SL 1965, ch 24, § 44 (6).



§ 47-25-5 Adoption of plan of merger or consolidation.

47-25-5. Adoption of plan of merger or consolidation. A plan of merger or consolidation shall be adopted in the manner provided by §§ 47-25-6 to 47-25-9, inclusive.

Source: SL 1965, ch 24, § 42.



§ 47-25-6 Resolution of merger or consolidation--Submission to members--Notice of proposed plan.

47-25-6. Resolution of merger or consolidation--Submission to members--Notice of proposed plan. Where the members of any merging or consolidating corporation are entitled to vote thereon, the board of directors of such corporation shall adopt a resolution approving the proposed plan and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed plan or a summary thereof shall be given to each member entitled to vote at such meeting within the time and in the manner provided in chapter 47-23 for the giving of notice of meetings of members.

Source: SL 1965, ch 24, § 42 (1).



§ 47-25-7 Two-thirds vote required for approval.

47-25-7. Two-thirds vote required for approval. The proposed plan shall be adopted upon receiving at least two-thirds of the votes entitled to be cast by members present or represented by proxy at each meeting pursuant to § 47-25-6.

Source: SL 1965, ch 24, § 42 (1).



§ 47-25-8 Corporations having no members entitled to vote--Approval by directors.

47-25-8. Corporations having no members entitled to vote--Approval by directors. Where any merging or consolidating corporation has no members, or no members entitled to vote thereon, a plan of merger or consolidation shall be adopted at a meeting of the board of directors of such corporation upon receiving the vote of a majority of the directors in office.

Source: SL 1965, ch 24, § 42 (2).



§ 47-25-9 Abandonment of merger or consolidation plan.

47-25-9. Abandonment of merger or consolidation plan. After approval of a plan of merger or consolidation pursuant to § 47-25-7 or 47-25-8 and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.

Source: SL 1965, ch 24, § 42.



§ 47-25-10 Approval of articles of merger or consolidation--Contents of approval--Delivery to secretary of state.

47-25-10. Approval of articles of merger or consolidation--Contents of approval--Delivery to secretary of state. Upon approval, an original and one exact or conforming copy of articles of merger or articles of consolidation shall be executed by each corporation by the chairman of its board of directors, by its president or by another of its officers or if the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary and shall set forth:

(1) The plan of merger or the plan of consolidation;

(2) If the members of any merging or consolidating corporation are entitled to vote thereon, then as to each such corporation:

(a) A statement setting forth the date of the meeting of members at which the plan was adopted, that a quorum was present at such meeting, and that such plan received at least two-thirds of the votes entitled to be cast by members present or represented by proxy at such meeting; or

(b) A statement that such amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto;

(3) If any merging or consolidating corporation has no members or no members entitled to vote thereon, then as to each such corporation a statement of such fact, the date of the meeting of the board of directors at which the plan was adopted and a statement of the fact that such plan received the vote of a majority of the directors in office.

The original and the copy of the articles of merger or articles of consolidation shall be acknowledged and delivered to the secretary of state.

Source: SL 1965, ch 24, § 43; SL 1989, ch 393, § 27.



§ 47-25-11 Endorsement and approval by secretary of state--Issuance of certificate of merger or consolidation.

47-25-11. Endorsement and approval by secretary of state--Issuance of certificate of merger or consolidation. If the secretary of state finds that articles of merger or articles of consolidation delivered to him conform to law, when all fees have been paid, he shall:

(1) Endorse the word "filed" on the original and the copy and the month, day, and year of filing;

(2) File the original in his office; and

(3) Issue a certificate of merger or a certificate of consolidation to which he shall affix the copy.

The certificate of merger or certificate of consolidation, together with the copy of the articles of merger or articles of consolidation affixed thereto, shall be returned to the surviving or new corporation, as the case may be, or its representative.

Source: SL 1965, ch 24, § 43; SL 1989, ch 393, § 28.



§ 47-25-12 Effective date of merger or consolidation.

47-25-12. Effective date of merger or consolidation. Upon the issuance of the certificate of merger, or the certificate of consolidation by the secretary of state, the merger or consolidation shall be effected.

Source: SL 1965, ch 24, § 44.



§ 47-25-13 Formation of single corporation--Surviving corporation.

47-25-13. Formation of single corporation--Surviving corporation. When a merger or consolidation has been effected pursuant to this chapter, the several corporations parties to the plan of merger or consolidation shall be a single corporation, which, in the case of a merger, shall be that corporation designated in the plan of merger as the surviving corporation, and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation.

Source: SL 1965, ch 24, § 44 (1).



§ 47-25-14 Cessation of previous corporate existence.

47-25-14. Cessation of previous corporate existence. When a merger or consolidation has been effected pursuant to this chapter, the separate existence of all corporations parties to the plan of merger or consolidation, except the surviving or new corporation, shall cease.

Source: SL 1965, ch 24, § 44 (2).



§ 47-25-15 Rights and duties of surviving corporation.

47-25-15. Rights and duties of surviving corporation. When a merger or consolidation has been effected pursuant to this chapter, the surviving or new corporation shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a corporation organized under chapter 47-22.

Source: SL 1965, ch 24, § 44 (3).



§ 47-25-16 Transfer of assets and liabilities to surviving corporation--Title to real estate.

47-25-16. Transfer of assets and liabilities to surviving corporation--Title to real estate. When a merger or consolidation has been effected pursuant to this chapter, the surviving or new corporation shall thereupon and thereafter possess all the rights, privileges, immunities, and franchises, as well of a public as of a private nature, of each of the merging or consolidating corporations; and all property, real, personal, and mixed, and all debts due on whatever account, and all other choses in action, and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in such single corporation without further act or deed; and the title to any real estate, or any interest therein, vested in any of such corporations shall not revert or be in any way impaired by reason of such merger or consolidation.

Source: SL 1965, ch 24, § 44 (4).



§ 47-25-17 New corporation as responsible for claims and liabilities--Preexisting rights unimpaired.

47-25-17. New corporation as responsible for claims and liabilities--Preexisting rights unimpaired. When a merger or consolidation has been effected pursuant to this chapter, the surviving or new corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the corporations so merged or consolidated; and any claim existing or action or proceeding pending by or against any of such corporations may be prosecuted as if such merger or consolidation had not taken place, or such surviving or new corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any such corporation shall be impaired by such merger or consolidation.

Source: SL 1965, ch 24, § 44 (5).



§ 47-25-18 Merger or consolidation involving foreign corporation.

47-25-18. Merger or consolidation involving foreign corporation. One or more foreign corporations and one or more domestic corporations may be merged or consolidated in the manner provided by §§ 47-25-19 and 47-25-20, if such merger or consolidation is permitted by the laws of the state under which each such foreign corporation is organized.

Source: SL 1965, ch 24, § 45.



§ 47-25-19 Compliance with local law by local corporation--Compliance with foreign law by foreign corporation.

47-25-19. Compliance with local law by local corporation--Compliance with foreign law by foreign corporation. Each domestic corporation merging or consolidating with a foreign corporation shall comply with the provisions of this chapter with respect to the merger or consolidation, as the case may be, of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized.

Source: SL 1965, ch 24, § 45 (1).



§ 47-25-20 Compliance with local law by surviving corporation--Submission to service of process locally.

47-25-20. Compliance with local law by surviving corporation--Submission to service of process locally. If the surviving or new corporation of a merger or consolidation described in § 47-25-18, as the case may be, is to be governed by the laws of any state other than this state, it shall comply with the provisions of chapter 47-27 with respect to foreign corporations if it is to conduct affairs in this state, and in every case it shall file with the secretary of state of this state:

(1) An agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to such merger or consolidation; and

(2) An irrevocable appointment of the secretary of state of this state as its agent to accept service of process in any such proceeding.
Source: SL 1965, ch 24, § 45 (2).



§ 47-25-21 Effect of merger or consolidation of foreign and domestic corporation.

47-25-21. Effect of merger or consolidation of foreign and domestic corporation. The effect of a merger or consolidation described in § 47-25-18 shall be the same as in the case of the merger or consolidation of domestic corporations, if the surviving or new corporation is to be governed by the laws of this state.

Source: SL 1965, ch 24, § 45.



§ 47-25-22 Surviving corporation as governed by foreign law.

47-25-22. Surviving corporation as governed by foreign law. If the surviving or new corporation in a merger or consolidation described in § 47-25-18 is to be governed by the laws of any state other than this state, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations except insofar as the laws of the other state provide otherwise.

Source: SL 1965, ch 24, § 45.



§ 47-25-23 Abandonment of merger or consolidation.

47-25-23. Abandonment of merger or consolidation. After approval by the members or, if there be no members entitled to vote thereon, by the board of directors, and at any time prior to the filing of the articles of merger or consolidation, a merger or consolidation described in § 47-25-18 may be abandoned pursuant to provisions thereof, if any, set forth in the plan of merger or consolidation.

Source: SL 1965, ch 24, § 45.



§ 47-25-24 Transfer of substantially all corporate assets.

47-25-24. Transfer of substantially all corporate assets. A sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of a corporation may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any corporation for profit, domestic or foreign, as may be authorized in the manner provided by §§ 47-25-25 to 47-25-28, inclusive.

Source: SL 1965, ch 24, § 46.



§ 47-25-25 Vote upon transfer of corporate assets--Notice of meeting--Contents of notice.

47-25-25. Vote upon transfer of corporate assets--Notice of meeting--Contents of notice. Where there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending a sale, lease, exchange, mortgage, pledge, or other disposition described by § 47-25-24 and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of such meeting is to consider the sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of the corporation shall be given to each member entitled to vote at such meeting, within the time and in the manner provided by chapter 47-23 for the giving of notice of meetings of members.

Source: SL 1965, ch 24, § 46 (1).



§ 47-25-26 Authorization of transfer by members--Two-thirds vote required.

47-25-26. Authorization of transfer by members--Two-thirds vote required. At the meeting required by § 47-25-25 the members may authorize the sale, lease, exchange, mortgage, pledge, or other disposition described by § 47-25-24 and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor. Such authorization shall require the vote of at least two-thirds of the votes entitled to be cast by members present or represented by proxy at such meeting.

Source: SL 1965, ch 24, § 46 (1).



§ 47-25-27 Abandonment of transfer plan after vote of members--Rights of third parties.

47-25-27. Abandonment of transfer plan after vote of members--Rights of third parties. After authorization by a vote of members pursuant to § 47-25-26, the board of directors, nevertheless, in its discretion, may abandon a sale, lease, exchange, mortgage, pledge, or other disposition of assets described in § 47-25-24, subject to the rights of third parties under any contracts relating thereto, without further action or approval by members.

Source: SL 1965, ch 24, § 46 (1).



§ 47-25-28 Authorization for transfer in corporation having no members entitled to vote.

47-25-28. Authorization for transfer in corporation having no members entitled to vote. Where there are no members, or no members entitled to vote thereon, a sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of a corporation shall be authorized upon receiving the vote of a majority of the directors in office.

Source: SL 1965, ch 24, § 46 (2).






Chapter 25A - Nonprofit Corporations--Domestication And Conversion

§ 47-25A-1 Definitions.

47-25A-1. Definitions. Terms used in this chapter, mean:

(1) "Conversion," a transaction authorized by §§ 47-25A-8 to 47-25A-22, inclusive;

(2) "Converting corporation," the domestic or foreign nonprofit or business corporation that approves a conversion pursuant to §§ 47-25A-8 to 47-25A-22, inclusive, or the applicable laws of the foreign jurisdiction;

(3) "Converting entity," the domestic or foreign entity that approves a conversion pursuant to §§ 47-25A-8 to 47-25A-22, inclusive;

(4) "Domesticated corporation," the domesticating corporation as it continues in existence after a domestication;

(5) "Domesticating corporation," the domestic nonprofit corporation that adopts a plan of domestication pursuant to §§ 47-25A-3 to 47-25A-7, inclusive, or the foreign nonprofit corporation that approves a domestication pursuant to the applicable laws of the foreign jurisdiction;

(6) "Domestication," a transaction authorized by §§ 47-25A-3 to 47-25A-7, inclusive;

(7) "Surviving corporation," the corporation as it continues in existence immediately after consummation of a for-profit conversion pursuant to §§ 47-25A-3 to 47-25A-22, inclusive;

(8) "Surviving entity," the unincorporated entity as it continues in existence immediately after consummation of an entity conversion pursuant to §§ 47-25A-3 to 47-25A-22, inclusive.
Source: SL 2016, ch 221, § 16.



§ 47-25A-2 Required approvals.

47-25A-2. Required approvals. If a domestic or foreign nonprofit corporation may not be a party to a merger or sale of its assets without the approval of the attorney general, the Division of Insurance, or the Public Utilities Commission, the corporation may not be a party to a conversion or domestication without the prior approval of that agency.

Source: SL 2016, ch 221, § 17.



§ 47-25A-3 Domestication--Plan of domestication.

47-25A-3. Domestication--Plan of domestication. (a) A foreign nonprofit corporation may become a domestic nonprofit corporation only if the domestication is authorized by the laws of the foreign jurisdiction.

(b) A domestic nonprofit corporation may become a foreign nonprofit corporation if the domestication is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication must be approved by the adoption by the corporation of a plan of domestication.

(c) The plan of domestication must include:

(1) A statement of the jurisdiction in which the corporation is to be domesticated;

(2) The terms and conditions of the domestication;

(3) The manner and basis of canceling or reclassifying the memberships of the corporation following its domestication into memberships, obligations, rights to acquire memberships, cash, other property, or any combination of the foregoing; and

(4) Any desired amendments to the articles of incorporation or bylaws of the corporation following its domestication.

(d) The plan of domestication may also include a provision that the plan may be amended prior to filing the document required by the laws of this state or the other jurisdiction to consummate the domestication; except that, subsequent to approval of the plan by the members, the plan may not be amended without the approval of the members to change:

(1) The amount or kind of memberships, obligations, rights to acquire memberships, cash, or other property to be received by the members under the plan;

(2) The articles of incorporation to be in effect immediately following the domestication; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the members in any material respect.

(e) If any debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred or executed by a domestic nonprofit corporation before July 1, 2016 contains a provision applying to a merger of the corporation and the document does not refer to a domestication of the corporation, the provision shall be deemed to apply to a domestication of the corporation until such time as the provision is amended subsequent to that date.

Source: SL 2016, ch 221, § 18.



§ 47-25A-4 Domestication of a domestic nonprofit corporation in a foreign jurisdiction.

47-25A-4. Domestication of a domestic nonprofit corporation in a foreign jurisdiction. In the case of a domestication of a domestic nonprofit corporation in a foreign jurisdiction:

(1) The plan of domestication must be adopted by the board of directors;

(2) After adopting the plan of domestication the board of directors must submit the plan to the members for their approval, if there are members entitled to vote on the plan. The board of directors must also transmit to the members a recommendation that the members approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the members the basis for that determination;

(3) The board of directors may condition its submission of the plan of domestication to the members on any basis;

(4) If the approval of the members is to be given at a meeting, the corporation must notify each member, whether or not entitled to vote, of the meeting of members at which the plan of domestication is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the proposed articles of incorporation and bylaws to be in effect immediately after the domestication;

(5) Unless the articles of incorporation or bylaws, or the board of directors acting pursuant to subdivision (3) of this section, requires a greater vote or a greater number of votes to be present, the approval of the plan of domestication by the members requires the approval of the members at a meeting at which a quorum exists, and, if any class of members is entitled to vote as a separate group on the plan, the approval of each such separate class at a meeting at which a quorum of the class exists;

(6) Separate voting by classes is required by each class of members that:

(i) Are to be reclassified under the plan of domestication into a different class of memberships, or into obligations, rights to acquire memberships, cash, other property, or any combination of the foregoing;

(ii) Would be entitled to vote as a separate group on a provision of the plan that, if contained in a proposed amendment to articles of incorporation, would require action by separate classes; or

(iii) Is entitled under the articles of incorporation or bylaws to vote as a class to approve an amendment of the articles of incorporation;

(7) If any provision of the articles of incorporation, bylaws, or an agreement to which any of the directors, members of a designated body, or members are parties, adopted or entered into before July 1, 2016, applies to a merger of the corporation and that document does not refer to a domestication of the corporation, the provision shall be deemed to apply to a domestication of the corporation until such time as the provision is amended subsequent to that date.
Source: SL 2016, ch 221, § 19.



§ 47-25A-5 Articles of domestication.

47-25A-5. Articles of domestication. (a) Articles of domestication must be signed on behalf of the domesticating corporation by any officer or other duly authorized representative. The articles of domestication must set forth:

(1) The name and jurisdiction of incorporation of the domesticating corporation;

(2) The name and jurisdiction of incorporation of the domesticated entity; and

(3) If the domesticating corporation is a domestic nonprofit corporation, a statement that the plan of domestication was approved in accordance with the laws of this state, or, if the domesticating corporation is a foreign nonprofit corporation, a statement that the domestication was approved in accordance with the laws of its jurisdiction of incorporation.

(b) If the domesticated corporation is a domestic nonprofit corporation, the articles of domestication shall contain all of the provisions required to be contained in the articles of incorporation of a nonprofit corporation as set forth in § 47-22-6. The name of the domesticated corporation must satisfy the requirements of §§ 47-22-7 and 47-22-8.1.

(c) The articles of domestication must be delivered to the Office of the Secretary of State for filing.

(d) If the domesticating corporation is a qualified foreign nonprofit corporation, its certificate of authority is cancelled automatically on the effective date of its domestication.

Source: SL 2016, ch 221, § 20.



§ 47-25A-6 Effect of domestication--Liability of member of foreign nonprofit corporation domesticated in this state.

47-25A-6. Effect of domestication--Liability of member of foreign nonprofit corporation domesticated in this state. (a) Except as otherwise prohibited by law, when a domestication becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the domesticating corporation remains in the domesticated corporation without reversion or impairment;

(2) The liabilities of the domesticating corporation remain the liabilities of the domesticated corporation;

(3) An action or proceeding pending against the domesticating corporation continues against the domesticated corporation as if the domestication had not occurred;

(4) The articles of domestication, or the articles of incorporation attached to the articles of domestication, constitute the articles of incorporation of a foreign corporation domesticating in this state;

(5) The memberships in the domesticating corporation are reclassified into memberships, obligations, rights to acquire memberships, or cash or other property in accordance with the terms of the domestication, and the members are entitled only to the rights provided by those terms; and

(6) The domesticating corporation is deemed to:

(i) Be incorporated under and subject to the same body of law of as the domesticated corporation for all purposes; and

(ii) Be the same corporation without interruption as the domesticating corporation.

(b) The personal liability of a member in a foreign nonprofit corporation that is domesticated in this state is as follows:

(1) The domestication does not discharge any personal liability under the laws of the foreign jurisdiction to the extent any such personal liability arose before the effective time of the articles of domestication;

(2) The member does not have personal liability under the laws of the foreign jurisdiction for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of domestication;

(3) The provisions of the laws of the foreign jurisdiction continue to apply to the collection or discharge of any personal liability preserved by subdivision (1), as if the domestication had not occurred;

(4) The member has whatever rights of contribution from other members are provided by the laws of the foreign jurisdiction with respect to any personal liability preserved by subdivision (1), as if the domestication had not occurred.
Source: SL 2016, ch 221, § 21.



§ 47-25A-7 Abandonment of domestication.

47-25A-7. Abandonment of domestication. (a) Unless otherwise provided in a plan of domestication of a domestic nonprofit corporation, after the plan has been adopted and approved, and at any time before the domestication has become effective, it may be abandoned by the board of directors without action by the members.

(b) If a domestication is abandoned under paragraph (a) after articles of domestication have been filed with the Office of the Secretary of State but before the domestication has become effective, a statement that the domestication has been abandoned in accordance with this section, signed by an officer or other duly authorized representative, must be delivered to the Office of the Secretary of State for filing prior to the effective date of the domestication. The statement takes effect upon filing and the domestication is abandoned and does not become effective.

(c) If the domestication of a foreign nonprofit corporation in this state is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication are filed with the Office of the Secretary of State, a statement that the domestication has been abandoned, signed by an officer or other duly authorized representative, must be delivered to the Office of the Secretary of State for filing. The statement takes effect upon filing and the domestication is abandoned and does not become effective.

Source: SL 2016, ch 221, § 22.



§ 47-25A-8 For-profit conversion--Plan of for-profit conversion.

47-25A-8. For-profit conversion--Plan of for-profit conversion. (a) A domestic nonprofit corporation may become a domestic business corporation pursuant to a plan of for-profit conversion.

(b) A domestic nonprofit corporation may become a foreign business corporation if the for-profit conversion is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of for-profit conversion, the foreign for-profit conversion shall be approved by the adoption by the domestic nonprofit corporation of a plan of for-profit conversion.

(c) The plan of for-profit conversion must include:

(1) The terms and conditions of the conversion;

(2) The manner and basis of:

(i) Issuing at least one share in the corporation following its conversion; and

(ii) Otherwise reclassifying the memberships in the corporation, if any, following its conversion into shares and other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing;

(3) Any desired amendments to the articles of incorporation or bylaws of the corporation following its conversion; and

(4) If the domestic nonprofit corporation is to be converted to a foreign business corporation, a statement of the jurisdiction in which the corporation will be incorporated after the conversion.

(d) The plan of for-profit conversion may also include a provision that the plan may be amended prior to filing articles of for-profit conversion, except that subsequent to approval of the plan by the members the plan may not be amended without the approval of the members to change:

(1) The amount or kind of shares and other securities, obligations, rights to acquire shares or other securities, cash, or other property to be received by the members under the plan;

(2) The articles of incorporation to be in effect immediately following the conversion; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the members in any material respect.

(e) If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred, or executed by a domestic nonprofit corporation before July 1, 2016 contains a provision applying to a merger of the corporation and the document does not refer to a for-profit conversion of the corporation, the provision shall be deemed to apply to a for-profit conversion of the corporation until such time as the provision is amended subsequent to that date.

(f) The attorney general shall be provided with notice of the proposed for-profit conversion at least ten days prior to any conversion.

Source: SL 2016, ch 221, § 23.



§ 47-25A-9 Conversion of domestic nonprofit corporation to domestic or foreign business corporation.

47-25A-9. Conversion of domestic nonprofit corporation to domestic or foreign business corporation. In the case of a conversion of a domestic nonprofit corporation to a domestic or foreign business corporation:

(1) The plan of for-profit conversion must be adopted by the board of directors;

(2) After adopting the plan of for-profit conversion, the board of directors must submit the plan to the members for their approval if there are members entitled to vote on the plan. The board of directors must also transmit to the members a recommendation that the members approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the members the basis for that determination;

(3) The board of directors may condition its submission of the plan of for-profit conversion to the members on any basis;

(4) If the approval of the members is to be given at a meeting, the corporation must notify each member of the meeting of members at which the plan of for-profit conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the proposed articles of incorporation to be in effect immediately after the for-profit conversion;

(5) Unless the articles of incorporation, or the board of directors acting pursuant to subdivision (3), require a greater vote or a greater number of votes to be present, the approval of the plan of for-profit conversion by the members requires the approval of each class of members of the corporation voting as a separate class at a meeting at which a quorum of the class exists; and

(6) If any provision of the articles of incorporation, bylaws, or an agreement to which any of the directors or members are parties, adopted or entered into before July 1, 2016, applies to a merger of the corporation and the document does not refer to a for-profit conversion of the corporation, the provision shall be deemed to apply to a for-profit conversion of the corporation until such time as the provision is amended subsequent to that date.
Source: SL 2016, ch 221, § 24.



§ 47-25A-10 Articles of for-profit conversion.

47-25A-10. Articles of for-profit conversion. (a) Articles of for-profit conversion must be signed on behalf of the converting corporation by any officer or other duly authorized representative. The articles must set forth:

(1) If the surviving corporation is a domestic business corporation, the name of the corporation immediately before the filing of the articles of for-profit conversion and if that name does not satisfy the requirements of the business corporation act, or the corporation desires to change its name in connection with the conversion, a name that satisfies the requirements of the business corporation act;

(2) If the surviving corporation is a foreign business corporation, its name after the conversion and its jurisdiction of incorporation; and

(3) A statement that the plan of for-profit conversion was duly approved by the members in the manner required by this chapter and the articles of incorporation.

(b) If the surviving corporation is a domestic business corporation, the articles of for-profit conversion shall either contain all of the provisions that the business corporation act requires to be set forth in the articles of incorporation of a domestic business corporation and any other desired provisions permitted by the business corporation act, or shall have attached articles of incorporation that satisfy the requirements of the business corporation act. In either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted, except that the name and address of the initial registered agent of the business corporation must be included.

(c) The articles of for-profit conversion must be delivered to the Office of the Secretary of State for filing.

Source: SL 2016, ch 221, § 25.



§ 47-25A-11 Effect of for-profit conversion--Liability of member of domestic nonprofit corporation that converts to domestic business corporation.

47-25A-11. Effect of for-profit conversion--Liability of member of domestic nonprofit corporation that converts to domestic business corporation. (a) Except as otherwise prohibited by law, when a conversion of a domestic nonprofit corporation to a domestic or foreign business corporation becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment;

(2) The liabilities of the corporation remain the liabilities of the corporation;

(3) An action or proceeding pending against the corporation continues against the corporation as if the conversion had not occurred;

(4) The articles of incorporation of the domestic or foreign business corporation become effective;

(5) The memberships of the corporation are reclassified into shares or other securities, obligations, rights to acquire shares or other securities, or into cash or other property in accordance with the plan of conversion, and the members are entitled only to the rights provided in the plan of for-profit conversion; and

(6) The corporation is deemed to:

(i) Be a domestic or foreign business corporation for all purposes; and

(ii) Be the same corporation without interruption as the nonprofit corporation.

(b) The personal liability of a member in a domestic nonprofit corporation that converts to a domestic business corporation is as follows:

(1) The conversion does not discharge any personal liability of the member as a member of the nonprofit corporation to the extent any such personal liability arose before the effective time of the articles of for-profit conversion;

(2) The member does not have personal liability for any debt, obligation, or liability of the business corporation that arises after the effective time of the articles of for-profit conversion;

(3) The laws of this state continue to apply to the collection or discharge of any personal liability preserved by subdivision (1), as if the conversion had not occurred;

(4) The member has whatever rights of contribution from other members are provided by the laws of this state with respect to any personal liability preserved by subdivision (1), as if the conversion had not occurred.

(c) A member who becomes subject to personal liability for some or all of the debts, obligations, or liabilities of the business corporation has personal liability only for those debts, obligations, or liabilities of the business corporation that arise after the effective time of the articles of for-profit conversion.

Source: SL 2016, ch 221, § 26.



§ 47-25A-12 Abandonment of for-profit conversion.

47-25A-12. Abandonment of for-profit conversion. (a) Unless otherwise provided in a plan of for-profit conversion of a domestic nonprofit corporation, after the plan has been adopted and approved, and at any time before the for-profit conversion has become effective, it may be abandoned by the board of directors without action by the members.

(b) If a for-profit conversion is abandoned under paragraph (a) after articles of for-profit conversion are filed with the Office of the Secretary of State but before the for-profit conversion has become effective, a statement that the for-profit conversion has been abandoned in accordance with this section, signed by an officer or other duly authorized representative, must be delivered to the Office of the Secretary of State for filing prior to the effective date of the for-profit conversion. The statement takes effect upon filing and the for-profit conversion is abandoned and does not become effective.

Source: SL 2016, ch 221, § 27.



§ 47-25A-13 Foreign for-profit domestication and conversion.

47-25A-13. Foreign for-profit domestication and conversion. A foreign business corporation may become a domestic nonprofit corporation if the domestication and conversion is permitted by the laws of the foreign jurisdiction.

Source: SL 2016, ch 221, § 28.



§ 47-25A-14 Articles of domestication and conversion.

47-25A-14. Articles of domestication and conversion. (a) After the conversion of a foreign business corporation to a domestic nonprofit corporation is authorized as required by the laws of the foreign jurisdiction, articles of domestication and conversion shall be signed by any officer or other duly authorized representative. The articles shall set forth:

(1) The name of the corporation immediately before the filing of the articles of domestication and conversion and, if that name is unavailable for use in this state or the corporation desires to change its name in connection with the domestication and conversion, a name that satisfies the requirements § § 47-22-7 and 47-22-8.1;

(2) The jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication and conversion and the date the corporation was incorporated in that jurisdiction; and

(3) A statement that the domestication and conversion of the corporation in this state was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication and conversion in this state.

(b) The articles of domestication and conversion shall contain all of the provisions required to be contained in the articles of incorporation of a nonprofit corporation as set forth in § 47-22-6. The name of the domesticated corporation must satisfy the requirements of § § 47-22-7 and 47-2-2-8.1.

(c) The articles of domestication and conversion must be delivered to the Office of the Secretary of State for filing.

Source: SL 2016, ch 221, § 29.



§ 47-25A-15 Effect of foreign for-profit domestication and conversion--Liability of shareholder.

47-25A-15. Effect of foreign for-profit domestication and conversion--Liability of shareholder. (a) When a domestication and conversion of a foreign business corporation to a domestic nonprofit corporation becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment;

(2) The liabilities of the corporation remain the liabilities of the corporation;

(3) An action or proceeding pending against the corporation continues against the corporation as if the domestication and conversion had not occurred;

(4) The articles of domestication and conversion, or the articles of incorporation attached to the articles of domestication and conversion, constitute the articles of incorporation of the corporation;

(5) Memberships, securities, obligations, rights to acquire memberships or securities of the corporation, or cash or other property shall be issued or paid as provided pursuant to the laws of the foreign jurisdiction; and

(6) The corporation is deemed to:

(i) Be a domestic corporation for all purposes; and

(ii) Be the same corporation without interruption as the foreign business corporation.

(b) The personal liability of a shareholder of the foreign business corporation who becomes a member of the domestic nonprofit corporation in the domestication and conversion is as follows:

(1) The domestication and conversion does not discharge any personal liability under the laws of the foreign jurisdiction to the extent any such personal liability arose before the effective time of the articles of domestication and conversion;

(2) The member does not have personal liability under the laws of the foreign jurisdiction for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of domestication and conversion;

(3) The provisions of the laws of the foreign jurisdiction continue to apply to the collection or discharge of any personal liability preserved by subdivision (1), as if the domestication and conversion had not occurred;

(4) The member has whatever rights of contribution from other members are provided by the laws of the foreign jurisdiction with respect to any personal liability preserved by subdivision (1), as if the domestication and conversion had not occurred.

(c) A shareholder of a foreign business corporation who becomes subject to personal liability for some or all of the debts, obligations, or liabilities of the corporation as a result of its domestication and conversion in this state has personal liability only for those debts, obligations, or liabilities of the corporation that arise after the effective time of the articles of domestication and conversion.

Source: SL 2016, ch 221, § 30.



§ 47-25A-16 Abandonment of foreign for-profit domestication and conversion.

47-25A-16. Abandonment of foreign for-profit domestication and conversion. If the domestication and conversion of a foreign business corporation to a domestic nonprofit corporation is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication and conversion have been filed with the Office of the Secretary of State, a statement that the domestication and conversion has been abandoned, signed by an officer or other duly authorized representative, must be delivered to the Office of the Secretary of State for filing. The statement takes effect upon filing and the domestication and conversion is abandoned and does not become effective.

Source: SL 2016, ch 221, § 31.



§ 47-25A-17 Effect of conversion.

47-25A-17. Effect of conversion. (a) Except as otherwise prohibited by law, when a conversion under sections §§ 47-25A-13 to 47-25A-22, inclusive, becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the converting entity remains in the surviving entity without reversion or impairment;

(2) The liabilities of the converting entity remain the liabilities of the surviving entity;

(3) An action or proceeding pending against the converting entity continues against the surviving entity as if the conversion had not occurred;

(4) In the case of a surviving entity that is a filing entity, its articles of incorporation or governing documents and rules become effective;

(5) The memberships or interests of the converting entity are reclassified into memberships, interests, other securities, obligations, rights to acquire memberships, interests or securities, or into cash or other property in accordance with the plan of conversion; and the members or of the converting entity are entitled only to the rights provided to them under the terms of the conversion and to any appraisal rights they may have under the governing law of the converting entity; and

(6) The surviving entity is deemed to:

(i) Be incorporated or organized under and subject to the governing law of the converting entity for all purposes; and

(ii) Be the same nonprofit corporation or unincorporated entity without interruption as the converting entity.

(b) A member who is subject to personal liability for some or all of the debts, obligations, or liabilities of the surviving entity has personal liability only for those debts, obligations, or liabilities of the surviving entity that arise after the effective time of the articles of entity conversion.

Source: SL 2016, ch 221, § 32.



§ 47-25A-18 Abandonment of entity conversion.

47-25A-18. Abandonment of entity conversion. (a) Unless otherwise provided in a plan of entity conversion of a domestic nonprofit corporation, after the plan is adopted and at any time before the entity conversion has become effective, it may be abandoned by the board of directors without action by the members.

(b) If an entity conversion is abandoned after articles of entity conversion are filed with the Office of the Secretary of State but before the entity conversion becomes effective, a statement that the entity conversion has been abandoned in accordance with this section, signed by an officer or other duly authorized representative, must be delivered to the Office of the Secretary of State for filing prior to the effective date of the entity conversion. Upon filing, the statement takes effect and the entity conversion is abandoned and does not become effective.

Source: SL 2016, ch 221, § 33.



§ 47-25A-19 Conversion of domestic business corporation to domestic nonprofit corporation.

47-25A-19. Conversion of domestic business corporation to domestic nonprofit corporation. A domestic business corporation may become a domestic nonprofit corporation pursuant to a plan of nonprofit conversion only if incorporating pursuant to this chapter is not prohibited by any other law of this state. If the law of a domestic business corporation does not provide procedures for the approval of either a nonprofit conversion or a merger, a plan of nonprofit conversion must be adopted and approved, and the conversion effectuated in accordance with this chapter.

Source: SL 2016, ch 221, § 34.



§ 47-25A-20 Plan of nonprofit conversion.

47-25A-20. Plan of nonprofit conversion. (a) The plan of nonprofit conversion must be adopted by the shareholders. The plan for nonprofit conversion must include:

(1) The terms and conditions of the conversion;

(2) The manner and basis of reclassifying the shareholders in the corporation;

(3) Any desired amendments to the articles of incorporation or bylaws of the corporation following its conversion;

(4) The articles of incorporation to be in effect immediately following the conversion; and

(5) Any of the terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

The plan for nonprofit conversion may also include a provision that the plan may be amended prior to filing articles of nonprofit conversion.

(b) After the plan for nonprofit conversion is authorized, the articles of conversion must be signed on behalf of the converting corporation by any officer or other duly authorized representative.

The articles shall set forth:

(1) The name of the corporation immediately before the filing of the articles of conversion and, if that name is unavailable for use in this state or the corporation desires to change its name in connection with the conversion, a name that satisfies the requirements of § § 47-22-7 and 47-22-8.1;

(2) The jurisdiction of incorporation of the corporation immediately before the filing of the articles of conversion and the date the corporation was incorporated; and

(3) A statement that the conversion of the corporation in this state was duly authorized as required by the laws of this state.

(c) The articles of conversion shall contain all of the provisions required to be contained in the articles of incorporation of a nonprofit corporation as set forth in § 47-22-6 and any other desired provisions permitted to be included. Provisions that would not be required to be included in restated articles of incorporation may be omitted, except that the name and address of the initial registered agent of the domestic business corporation must be included.

(d) The articles of nonprofit conversion must be delivered to the Office of the Secretary of State for filing.

Source: SL 2016, ch 221, § 35.



§ 47-25A-21 Effect of conversion of domestic business corporation to domestic nonprofit corporation.

47-25A-21. Effect of conversion of domestic business corporation to domestic nonprofit corporation. (a) When a conversion of a domestic business corporation to a domestic nonprofit corporation becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment;

(2) The liabilities of the corporation remain the liabilities of the corporation;

(3) An action or proceeding pending against the corporation continues against the corporation as if the conversion had not occurred;

(4) The articles of conversion, or the articles of incorporation attached to the articles of conversion, constitute the articles of incorporation of the corporation;

(5) Memberships, securities, obligations, rights to acquire memberships or securities of the corporation, or cash or other property shall be issued or paid as provided pursuant to the laws of this state; and

(6) The corporation is deemed to:

(i) Be a domestic nonprofit corporation for all purposes; and

(ii) Be the same corporation without interruption.

(b) The personal liability of a shareholder of the domestic business corporation who becomes a member of the domestic nonprofit corporation in the conversion is as follows:

(1) The conversion does not discharge any personal liability under the laws of this state to the extent any such personal liability arose before the effective time of the articles of conversion;

(2) The member does not have personal liability under the laws of this state for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of conversion;

(3) The provisions of the laws of this state continue to apply to the collection or discharge of any personal liability preserved by subdivision (1), as if the conversion had not occurred;

(4) The member has whatever rights of contribution from other members are provided by the laws of this state with respect to any personal liability preserved by subdivision (1), as if the conversion had not occurred.

(c) A shareholder of a domestic business corporation who becomes subject to personal liability for some or all of the debts, obligations, or liabilities of the corporation as a result of its conversion in this state has personal liability only for those debts, obligations, or liabilities of the corporation that arise after the effective time of the articles of conversion.

Source: SL 2016, ch 221, § 36.



§ 47-25A-22 Abandonment of conversion of domestic business corporation to domestic nonprofit corporation.

47-25A-22. Abandonment of conversion of domestic business corporation to domestic nonprofit corporation. If the conversion of a domestic business corporation to a domestic nonprofit corporation is abandoned in accordance with the laws of this state after articles of conversion have been filed with the Office of the Secretary of State, a statement that the conversion has been abandoned, signed by an officer or other duly authorized representative, must be delivered to the Office of the Secretary of State for filing. The statement takes effect upon filing and the conversion is abandoned and does not become effective.

Source: SL 2016, ch 221, § 37.






Chapter 26 - Nonprofit Corporations--Dissolution And Liquidation

§ 47-26-1 Procedure for dissolution.

47-26-1. Procedure for dissolution. A corporation may dissolve and wind up its affairs in the manner provided by §§ 47-26-2 to 47-26-4, inclusive.

Source: SL 1965, ch 24, § 47.



§ 47-26-2 Vote of members--Meeting for vote--Notice of meeting--Contents of notice--Two-thirds vote required.

47-26-2. Vote of members--Meeting for vote--Notice of meeting--Contents of notice--Two-thirds vote required. Where there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending that the corporation be dissolved, and directing that the question of such dissolution be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of such meeting is to consider the advisability of dissolving the corporation, shall be given to each member entitled to vote at such meeting, within the time and in the manner provided in chapter 47-23 for the giving of notice of meetings of members. A resolution to dissolve the corporation shall be adopted upon receiving at least two-thirds of the votes entitled to be cast by members present or represented by proxy.

Source: SL 1965, ch 24, § 47 (1).



§ 47-26-3 Dissolution by board of directors in corporation without members entitled to vote.

47-26-3. Dissolution by board of directors in corporation without members entitled to vote. Where there are no members, or no members entitled to vote thereon, the dissolution of the corporation shall be authorized at a meeting of the board of directors upon the adoption of a resolution to dissolve by the vote of a majority of the directors in office.

Source: SL 1965, ch 24, § 47 (2).



§ 47-26-4 Resolution to dissolve--Cessation of business affairs--Notice of proposed dissolution to creditors--Collection and distribution of assets.

47-26-4. Resolution to dissolve--Cessation of business affairs--Notice of proposed dissolution to creditors--Collection and distribution of assets. Upon the adoption of a resolution to dissolve by the members, or by the board of directors where there are no members or no members entitled to vote thereon, the corporation shall cease to conduct its affairs except insofar as may be necessary for the winding up thereof, shall immediately cause a notice of the proposed dissolution to be mailed to each known creditor of the corporation, and shall proceed to collect its assets and apply and distribute them as provided in this chapter.

Source: SL 1965, ch 24, § 47.



§ 47-26-5 Manner of distribution of assets--Particular assets--Remaining assets.

47-26-5. Manner of distribution of assets--Particular assets--Remaining assets. The assets of a corporation in the process of dissolution shall be applied and distributed as follows:

(1) All liabilities and obligations of the corporation shall be paid and discharged, or adequate provision shall be made therefor;

(2) Assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, shall be returned, transferred, or conveyed in accordance with such requirements;

(3) Assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational, or similar purposes, but not held upon a condition requiring return, transfer, or conveyance by reason of the dissolution, shall be transferred or conveyed to one or more domestic or foreign corporations, societies, or organizations engaged in activities substantially similar to those of the dissolving corporation, pursuant to a plan of distribution adopted as provided in this chapter;

(4) Other assets, if any, shall be distributed in accordance with the provisions of the articles of incorporation or the bylaws to the extent that the articles of incorporation or bylaws determine the distributive rights of members, or any class or classes of members, or provide for distribution to others;

(5) Any remaining assets may be distributed to such persons, societies, organizations, or domestic or foreign corporations, whether for profit or nonprofit, as may be specified in a plan of distribution adopted as provided in this chapter.
Source: SL 1965, ch 24, § 48.



§ 47-26-6 Plan for distribution of assets--Adoption of plan.

47-26-6. Plan for distribution of assets--Adoption of plan. A plan providing for the distribution of assets, not inconsistent with the provisions of chapters 47-22 to 47-28, inclusive, may be adopted by a corporation in the process of dissolution and shall be adopted by a corporation for the purpose of authorizing any transfer or conveyance of assets for which this chapter requires a plan of distribution, in the manner provided by §§ 47-26-7 and 47-26-8.

Source: SL 1965, ch 24, § 49.



§ 47-26-6.1 Notice to attorney general.

47-26-6.1. Notice to attorney general. At least ten days prior to a meeting to dissolve under this chapter, or conversion from a nonprofit corporation to a domestic business corporation or other business entity authorized by law, the corporation shall provide notice to the attorney general which notice shall include a copy of the plan for distribution of assets required pursuant to § 47-26-6 or plan of conversion pursuant to § 47-25A-8 or 47-25A-9.

Source: SL 2016, ch 221, § 14.



§ 47-26-7 Membership vote on plan--Meeting--Notice of meeting--Two-thirds vote required.

47-26-7. Membership vote on plan--Meeting--Notice of meeting--Two-thirds vote required. Where there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending a plan of distribution and directing the submission thereof to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed plan of distribution or a summary thereof shall be given to each member entitled to vote at such meeting, within the time and in the manner provided by chapter 47-23 for the giving of notice of meeting of members. Such plan of distribution shall be adopted upon receiving at least two-thirds of the votes entitled to be cast by members present or represented by proxy at such meeting.

Source: SL 1965, ch 24, § 49 (1).



§ 47-26-8 Adoption of plan by corporation having no members entitled to vote.

47-26-8. Adoption of plan by corporation having no members entitled to vote. Where there are no members, or no members entitled to vote thereon, a plan of distribution shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

Source: SL 1965, ch 24, § 49 (2).



§ 47-26-9 Articles of dissolution--Time for adoption--Contents.

47-26-9. Articles of dissolution--Time for adoption--Contents. If voluntary dissolution proceedings have not been revoked, when all debts, liabilities, and obligations of the corporation shall have been paid and discharged, or adequate provision has been made therefor, and all of the remaining property and assets of the corporation have been transferred, conveyed, or distributed in accordance with the provisions of this chapter, an original articles of dissolution shall be executed by the chairman of its board of directors, by its president, or by another of its officers or if the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary, which statement shall set forth:

(1) The name of the corporation;

(2) If there are members entitled to vote thereon:

(a) A statement setting forth the date of the meeting of members at which the resolution to dissolve was adopted, that a quorum was present at such meeting, and that such resolution received at least two-thirds of the votes entitled to be cast by members present or represented by proxy at such meeting; or

(b) A statement that such resolution was adopted by a consent in writing signed by all members entitled to vote with respect thereto;

(3) If there are no members or no members entitled to vote thereon, a statement of such fact, the date of the meeting of the board of directors at which the resolution to dissolve was adopted and a statement of the fact that such resolution received the vote of a majority of the directors in office;

(4) That all debts, obligations, and liabilities of the corporation have been paid and discharged or that adequate provision has been made therefor;

(5) A copy of the plan of distribution, if any, as adopted by the corporation, or a statement that no plan was so adopted;

(6) That all the remaining property and assets of the corporation have been transferred, conveyed, or distributed in accordance with the provisions of this chapter; and

(7) That there are no suits pending against the corporation in any court, or that adequate provision has been made for the satisfaction of any judgment, order, or decree which may be entered against it in any pending suit.
Source: SL 1965, ch 24, § 51; SL 1989, ch 393, § 29; SL 2012, ch 222, § 7.



§ 47-26-10 Delivery of articles to secretary of state--Endorsement and filing by secretary of state--Issuance of certificate of dissolution.

47-26-10. Delivery of articles to secretary of state--Endorsement and filing by secretary of state--Issuance of certificate of dissolution. The original articles of dissolution shall be delivered to the secretary of state. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. If the secretary of state finds that the articles of dissolution conform to law, when all fees have been paid as prescribed in chapter 47-28, the secretary of state shall:

(1) Endorse the word "filed" on the original and the copy and the month, day, and year of filing;

(2) File the original in his office; and

(3) Issue a certificate of dissolution to which he shall affix the copy.

The certificate of dissolution, together with the copy of the articles of dissolution affixed thereto, shall be returned to the representative of the dissolved corporation.

Source: SL 1965, ch 24, § 52; SL 1989, ch 393, § 30; SL 2012, ch 222, § 8.



§ 47-26-11 Cessation of corporate existence--Exceptions.

47-26-11. Cessation of corporate existence--Exceptions. Upon the issuance of a certificate of dissolution pursuant to § 47-26-10 the existence of the corporation shall cease, except for the purpose of suits, other proceedings and appropriate corporate action by members, directors, and officers as provided in this chapter.

Source: SL 1965, ch 24, § 52.



§ 47-26-12 Revocation of dissolution action--Procedure.

47-26-12. Revocation of dissolution action--Procedure. A corporation may, at any time prior to the issuance of a certificate of dissolution by the secretary of state, revoke the action theretofore taken to dissolve the corporation, in the manner provided by §§ 47-26-13 and 47-26-14.

Source: SL 1965, ch 24, § 50.



§ 47-26-13 Revocation of dissolution resolution--Meeting--Notice of meeting--Two-thirds vote required.

47-26-13. Revocation of dissolution resolution--Meeting--Notice of meeting--Two-thirds vote required. Where there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending that the voluntary dissolution proceedings be revoked, and directing that the question of such revocation be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of such meeting is to consider the advisability of revoking the voluntary dissolution proceedings, shall be given to each member entitled to vote at such meeting, within the time and in the manner provided in chapter 47-23 for the giving of notice of meetings of members. A resolution to revoke the voluntary dissolution proceedings shall be adopted upon receiving at least two-thirds of the votes entitled to be cast by members present or represented by proxy at such meeting.

Source: SL 1965, ch 24, § 50 (1).



§ 47-26-14 Revocation in corporation having no members entitled to vote.

47-26-14. Revocation in corporation having no members entitled to vote. Where there are no members, or no members entitled to vote thereon, a resolution to revoke the voluntary dissolution proceedings shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

Source: SL 1965, ch 24, § 50 (2).



§ 47-26-15 Effect of adoption of revocation resolution.

47-26-15. Effect of adoption of revocation resolution. Upon the adoption of a resolution to revoke voluntary dissolution proceedings by the members, or by the board of directors where there are no members or no members entitled to vote thereon, the corporation may thereupon again conduct its affairs.

Source: SL 1965, ch 24, § 50.



§ 47-26-16 Involuntary dissolution by court decree--Action by attorney general--Grounds of action.

47-26-16. Involuntary dissolution by court decree--Action by attorney general--Grounds of action. The provisions of § 47-24-13.1 notwithstanding, a corporation may be dissolved involuntarily by a decree of the circuit court in an action filed by the attorney general if it is established that:

(1) The corporation procured its articles of incorporation through fraud; or

(2) The corporation has continued to exceed or abuse the authority conferred upon it by law.
Source: SL 1965, ch 24, § 53; SL 1967, ch 14, § 1; SL 1989, ch 393, § 31.



§ 47-26-17 Repealed.

47-26-17. Repealed by SL 2008, ch 275, § 67.



§ 47-26-18 Repealed.

47-26-18. Repealed by SL 1989, ch 393, § 32



§ 47-26-19 Venue of attorney general's action--Service of process.

47-26-19. Venue of attorney general's action--Service of process. Every action for the involuntary dissolution of a corporation shall be commenced by the attorney general either in the circuit court for the county in which the registered office of the corporation is situated, or in the circuit court for Hughes County. Summons shall issue and be served as in other civil actions.

Source: SL 1965, ch 24, § 55.



§ 47-26-20 Service by publication--Contents of publication--Newspaper of publication.

47-26-20. Service by publication--Contents of publication--Newspaper of publication. If process in an action for the involuntary dissolution of a corporation is returned not found, the attorney general shall cause publication to be made as in other civil cases in some newspaper published in the county where the registered office of the corporation is situated, containing a notice of the pendency of such action, the title of the court, the title of the action, and the date on or after which default may be entered. If no newspaper is published in the county where the registered office of the corporation is situated, publication of such notice shall be made in some newspaper having general circulation in the community where such registered office is situated.

Source: SL 1965, ch 24, § 55.



§ 47-26-21 Including several corporations in one notice--Mailing notice to corporation--Attorney general's certificate of mailing--Number and time of publication--Time for default.

47-26-21. Including several corporations in one notice--Mailing notice to corporation--Attorney general's certificate of mailing--Number and time of publication--Time for default. The attorney general may include in one notice published pursuant to § 47-26-20 the names of any number of corporations against which actions are then pending in the same court. The attorney general shall cause a copy of such notice to be mailed to the corporation at its registered office within ten days after the first publication thereof. The certificate of the attorney general of the mailing of such notice shall be prima facie evidence thereof. Such notice shall be published at least once each week for two successive weeks, and the first publication thereof may begin at any time after the summons has been returned. Unless a corporation shall have been served with summons, no default shall be taken against it earlier than thirty days after the first publication of such notice.

Source: SL 1965, ch 24, § 55.



§ 47-26-22 Power of court in liquidation proceedings--Actions by member or director.

47-26-22. Power of court in liquidation proceedings--Actions by member or director. Courts of equity shall have full power to liquidate the assets and affairs of a corporation in an action by a member or director when it is made to appear:

(1) That the directors are deadlocked in the management of the corporate affairs and that irreparable injury to the corporation is being suffered or is threatened by reason thereof, and either that the members are unable to break the deadlock or there are no members having voting rights; or

(2) That the acts of the directors or those in control of the corporation are illegal, oppressive, or fraudulent; or

(3) That the members entitled to vote in the election of directors are deadlocked in voting power and have failed for at least two years to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(4) That the corporate assets are being misapplied or wasted; or

(5) That the corporation is unable to carry out its purposes.
Source: SL 1965, ch 24, § 56 (1).



§ 47-26-23 Power of court in liquidation proceedings--Action by creditor.

47-26-23. Power of court in liquidation proceedings--Action by creditor. Courts of equity shall have full power to liquidate the assets and affairs of a corporation in an action by a creditor:

(1) When the claim of the creditor has been reduced to judgment and an execution thereon has been returned unsatisfied and it is established that the corporation is insolvent; or

(2) When the corporation has admitted in writing that the claim of the creditor is due and owing and it is established that the corporation is insolvent.
Source: SL 1965, ch 24, § 56 (2).



§ 47-26-24 Power of court in liquidation proceedings--Application by corporation.

47-26-24. Power of court in liquidation proceedings--Application by corporation. Courts of equity shall have full power to liquidate the assets and affairs of a corporation upon application by a corporation to have its dissolution continued under the supervision of the court.

Source: SL 1965, ch 24, § 56 (3).



§ 47-26-25 Power of court in liquidation proceedings--Action by attorney general.

47-26-25. Power of court in liquidation proceedings--Action by attorney general. Courts of equity shall have full power to liquidate the assets and affairs of a corporation when an action has been filed by the attorney general to dissolve a corporation and it is established that liquidation of its affairs should precede the entry of a decree of dissolution.

Source: SL 1965, ch 24, § 56 (4).



§ 47-26-26 Venue of actions.

47-26-26. Venue of actions. Proceedings under §§ 47-26-22 to 47-26-25, inclusive, shall be brought in the county in which the registered office or the principal office of the corporation is situated.

Source: SL 1965, ch 24, § 56.



§ 47-26-27 Proper parties to action.

47-26-27. Proper parties to action. It shall not be necessary to make directors or members parties to any action or proceedings under §§ 47-26-22 to 47-26-25, inclusive, unless relief is sought against them personally.

Source: SL 1965, ch 24, § 56.



§ 47-26-28 Preservation of corporate assets--Injunctions and receivers.

47-26-28. Preservation of corporate assets--Injunctions and receivers. In proceedings to liquidate the assets and affairs of a corporation the court shall have power to issue injunctions, to appoint a receiver or receivers pendente lite, with such powers and duties as the court, from time to time, may direct, and to take such other proceedings as may be required to preserve the corporate assets wherever situated, and carry on the affairs of the corporation until a full hearing can be had.

Source: SL 1965, ch 24, § 57.



§ 47-26-29 Appointment of liquidating receiver--Authority of receiver--Order appointing receiver.

47-26-29. Appointment of liquidating receiver--Authority of receiver--Order appointing receiver. After a hearing had upon such notice as the court may direct to be given to all parties to proceedings to liquidate the assets and affairs of a corporation and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the corporation. Such liquidating receiver or receivers shall have authority, subject to the order of the court, to sell, convey, and dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale. The order appointing such liquidating receiver or receivers shall state their powers and duties. Such powers and duties may be increased or diminished at any time during the proceedings.

Source: SL 1965, ch 24, § 57.



§ 47-26-30 Disposition of assets resulting from sale of corporate property--Manner of distribution--Disposition of remaining assets.

47-26-30. Disposition of assets resulting from sale of corporate property--Manner of distribution--Disposition of remaining assets. The assets of the corporation or the proceeds resulting from a sale, conveyance, or other disposition thereof shall be applied and distributed as follows:

(1) All costs and expenses of the court proceedings and all liabilities and obligations of the corporation shall be paid, satisfied and discharged, or adequate provision shall be made therefor;

(2) Assets held by the corporation upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution or liquidation, shall be returned, transferred, or conveyed in accordance with such requirements;

(3) Assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational, or similar purposes, but not held upon a condition requiring return, transfer, or conveyance by reason of the dissolution or liquidation, shall be transferred or conveyed to one or more domestic or foreign corporations, societies, or organizations engaged in activities substantially similar to those of the dissolving or liquidating corporation, pursuant to a plan of distribution adopted as provided in this chapter, or where no plan of distribution has been adopted, shall be transferred or conveyed to one or more domestic or foreign corporations, societies, or organizations engaged in activities substantially similar to those of the dissolving or liquidating corporation as the court may direct;

(4) Other assets, if any, shall be distributed in accordance with the provisions of the articles of incorporation or the bylaws to the extent that the articles of incorporation or bylaws determine the distributive rights of members, or any class or classes of members, or provide for distribution to others;

(5) Any remaining assets may be distributed to such persons, societies, organizations, or domestic or foreign corporations, whether for profit or not for profit, specified in the plan of distribution adopted as provided in this chapter, or where no plan of distribution has been adopted, as the court may direct.
Source: SL 1965, ch 24, § 57.



§ 47-26-31 Expenses of liquidation--Compensation of receiver--Attorneys' fees.

47-26-31. Expenses of liquidation--Compensation of receiver--Attorneys' fees. The court in proceedings to liquidate the assets and affairs of a corporation shall have power to allow, from time to time, as expenses of the liquidation, compensation to the receiver or receivers and to attorneys in the proceeding, and to direct the payment thereof out of the assets of the corporation or the proceeds of any sale or disposition of such assets.

Source: SL 1965, ch 24, § 57.



§ 47-26-32 Capacity of receiver to sue and be sued--Jurisdiction of court.

47-26-32. Capacity of receiver to sue and be sued--Jurisdiction of court. A receiver of a corporation appointed under the provisions of § 47-26-28 or 47-26-29 shall have authority to sue and defend in all courts in his own name as receiver of such corporation. The court appointing such receiver shall have exclusive jurisdiction of the corporation and its property, wherever situated.

Source: SL 1965, ch 24, § 57.



§ 47-26-33 Qualifications of receiver--Bond.

47-26-33. Qualifications of receiver--Bond. A receiver shall in all cases be a citizen of the United States or a corporation for profit authorized to act as receiver, which corporation may be a domestic corporation or a foreign corporation authorized to transact business in this state, and shall in all cases give such bond as the court may direct with such sureties as the court may require.

Source: SL 1965, ch 24, § 58.



§ 47-26-34 Claims of creditors--Proof of claim--Time for filing--Failure to file timely proofs.

47-26-34. Claims of creditors--Proof of claim--Time for filing--Failure to file timely proofs. In proceedings to liquidate the assets and affairs of a corporation the court may require all creditors of the corporation to file with the clerk of the court or with the receiver, in such form as the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims it shall fix a date, which shall be not less than four months from the date of the order, as the last day for the filing of claims, and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation.

Source: SL 1965, ch 24, § 59.



§ 47-26-35 Discontinuance of liquidation proceedings--Redelivery of assets to corporation.

47-26-35. Discontinuance of liquidation proceedings--Redelivery of assets to corporation. The liquidation of the assets and affairs of a corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In such event the court shall dismiss the proceedings and direct the receiver to redeliver to the corporation all its remaining property and assets.

Source: SL 1965, ch 24, § 60.



§ 47-26-36 Decree of involuntary dissolution--Cessation of corporate existence.

47-26-36. Decree of involuntary dissolution--Cessation of corporate existence. In proceedings to liquidate the assets and affairs of a corporation, when the costs and expenses of such proceedings and all debts, obligations, and liabilities of the corporation shall have been paid and discharged and all of its remaining property and assets distributed in accordance with the provisions of this chapter, or in case its property and assets are not sufficient to satisfy and discharge such costs, expenses, debts, and obligations, and all the property and assets have been applied so far as they will go to their payment, the court shall enter a decree dissolving the corporation, whereupon the existence of the corporation shall cease.

Source: SL 1965, ch 24, § 61.



§ 47-26-37 Copy of decree filed with secretary of state--Fee.

47-26-37. Copy of decree filed with secretary of state--Fee. In case the court shall enter a decree dissolving a corporation, it shall be the duty of the clerk of such court to cause a certified copy of the decree to be filed with the secretary of state. No fee shall be charged by the secretary of state for the filing thereof.

Source: SL 1965, ch 24, § 62.



§ 47-26-38 Disposition of undistributable assets--Unknown claimants--Deposit with state treasurer for subsequent payment.

47-26-38. Disposition of undistributable assets--Unknown claimants--Deposit with state treasurer for subsequent payment. Upon the voluntary or involuntary dissolution of a corporation, the portion of the assets distributable to any person who is unknown or cannot be found, or who is under disability and there is no person legally competent to receive such distributive portion, shall be reduced to cash and deposited with the state treasurer and shall be paid over to such person or to his legal representative upon proof satisfactory to the state treasurer of his right thereto.

Source: SL 1965, ch 24, § 63.



§ 47-26-39 Preexisting rights and claims unaffected by dissolution--Time for assertion--Protection of remedy.

47-26-39. Preexisting rights and claims unaffected by dissolution--Time for assertion--Protection of remedy. The dissolution of a corporation either:

(1) By the issuance of a certificate of dissolution by the secretary of state; or

(2) By a decree of court when the court has not liquidated the assets and affairs of the corporation as provided in this chapter; or

(3) By expiration of its period of duration,
shall not take away or impair any remedy available to or against such corporation, its directors, officers, or members, for any right or claim existing, or any liability incurred, prior to such dissolution if action or other proceeding thereon is commenced within two years after the date of such dissolution. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors, and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right, or claim.

Source: SL 1965, ch 24, § 64.



§ 47-26-40 Dissolution by expiration of period of duration--Extension of period of duration.

47-26-40. Dissolution by expiration of period of duration--Extension of period of duration. If a corporation was dissolved by the expiration of its period of duration, such corporation may amend its articles of incorporation at any time within two years after the date of such dissolution so as to extend its period of duration. Such amendment shall be considered to be a petition for reinstatement under § 47-24-14.

Source: SL 1965, ch 24, § 64; SL 1989, ch 393, § 33.






Chapter 27 - Foreign Nonprofit Corporations

§ 47-27-1 Certificate of authority to do business--Application--Contents of application--Forms--Execution.

47-27-1. Certificate of authority to do business--Application--Contents of application--Forms--Execution. Any foreign corporation, in order to procure a certificate of authority to engage in business in this state, shall make application to the secretary of state, which application shall set forth:

(1) The name of the corporation and the state or country under the laws of which it is incorporated;

(2) The date of incorporation and the period of duration of the corporation;

(3) The street address of the principal office of the corporation in the state or country under whose laws it is incorporated;

(4) The information required by § 59-11-6;

(5) The purpose or purposes of the corporation in engaging in business in this state;

(6) The names and respective addresses of the directors and officers of the corporation; and

(7) Such additional information as may be necessary in order to enable the secretary of state to determine whether such corporation is entitled to a certificate of authority to engage in business in this state.

An original and one exact or conforming copy of the application shall be made on forms prescribed and furnished by the secretary of state and shall be executed and acknowledged by the chair of the board of directors, by the corporation's president, or by another of the corporation's officers.

Source: SL 1965, ch 24, § 69; SL 1989, ch 393, § 34; SL 1990, ch 367, § 16; SL 2004, ch 280, § 6; SL 2008, ch 275, § 68.



§ 47-27-2 Delivery of application to secretary of state.

47-27-2. Delivery of application to secretary of state. The original application for a certificate of authority shall be delivered to the secretary of state, together with a certificate of existence (or a document of similar import) duly acknowledged by the secretary of state or other official having custody of corporate records in the state or country under whose laws it is incorporated. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document.

Source: SL 1965, ch 24, § 70; SL 1989, ch 393, § 35; SL 2012, ch 222, § 9.



§ 47-27-3 Approval by secretary of state--Endorsement and filing.

47-27-3. Approval by secretary of state--Endorsement and filing. If the secretary of state finds that an application delivered to him pursuant to § 47-27-2 conforms to law, when all fees have been paid as prescribed in chapter 47-28, he shall:

(1) Endorse the word "filed" on the original and the copy and the month, day, and year of filing;

(2) File in his office the original of the application and the certificate of existence or equivalent document; and

(3) Issue a certificate of authority to conduct affairs in this state to which he shall affix the copy.

The certificate of authority, together with the copy of the application affixed thereto, shall be returned to the corporation or its representative.

Source: SL 1965, ch 24, § 70; SL 1989, ch 393, § 36.



§ 47-27-4 Issuance of certificate of authority--Authority conferred by certificate.

47-27-4. Issuance of certificate of authority--Authority conferred by certificate. Upon the issuance of a certificate of authority by the secretary of state, the corporation shall be authorized to do or engage in any business in this state for those purposes set forth in its application, subject, however, to the right of this state to suspend or to revoke such authority as provided in this chapter.

Source: SL 1965, ch 24, § 71.



§ 47-27-5 Circumstances under which certificate may not be denied--Difference between local and foreign law--Regulation of internal affairs of corporation prohibited.

47-27-5. Circumstances under which certificate may not be denied--Difference between local and foreign law--Regulation of internal affairs of corporation prohibited. A foreign corporation shall not be denied a certificate of authority by reason of the fact that the laws of the state or country under which such corporation is organized governing its organization and internal affairs differ from the laws of this state, and nothing contained in chapters 47-22 to 47-28, inclusive, shall be construed to authorize this state to regulate the organization or the internal affairs of such corporation.

Source: SL 1965, ch 24, § 65.



§ 47-27-6 Certificate as conferring no greater rights than those enjoyed by local corporations.

47-27-6. Certificate as conferring no greater rights than those enjoyed by local corporations. A foreign corporation which shall have received a certificate of authority under this chapter shall, until a certificate of revocation or of withdrawal shall have been issued as provided in this chapter, enjoy the same, but no greater, rights and privileges as a domestic corporation organized for the purposes set forth in the application pursuant to which such certificate of authorization is issued; and, except as otherwise provided in chapters 47-22 to 47-28, inclusive, shall be subject to the same duties, restrictions, penalties and liabilities now or hereafter imposed upon a domestic corporation of like character.

Source: SL 1965, ch 24, § 66.



§ 47-27-7 Corporate name as affecting right to certificate--Purpose indicated by name.

47-27-7. Corporate name as affecting right to certificate--Purpose indicated by name. No certificate of authority shall be issued to a foreign corporation if the corporate name of such corporation shall contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation.

Source: SL 1965, ch 24, § 67 (1).



§ 47-27-8 Name similar to or same as other corporation.

47-27-8. Name similar to or same as other corporation. No certificate of authority may be issued to any corporation unless its corporate name conforms to the requirements of chapter 47-22 pertaining to names of corporations.

Source: SL 1965, ch 24, § 67 (2); SL 1989, ch 393, § 37; SL 1992, ch 323, § 2.



§ 47-27-9 Change of name to prohibited name--Suspension of certificate of authority.

47-27-9. Change of name to prohibited name--Suspension of certificate of authority. Whenever a foreign corporation which is authorized to conduct affairs in this state shall change its name to one under which a certificate of authority would not be granted to it on application therefor, the certificate of authority of such corporation shall be suspended and it shall not thereafter do or engage in any business in this state until it has changed its name to a name which is available to it under the laws of this state.

Source: SL 1965, ch 24, § 68.



§ 47-27-10 Certificate as not authorizing acts prohibited locally.

47-27-10. Certificate as not authorizing acts prohibited locally. No foreign corporation shall be entitled to procure a certificate of authority under this chapter to conduct in this state any affairs which a corporation organized under chapter 47-22 is prohibited from conducting.

Source: SL 1965, ch 24, § 65.



§ 47-27-11 Certificate as requisite for doing business.

47-27-11. Certificate as requisite for doing business. No foreign corporation shall have the right to do or engage in any business in this state until it shall have procured a certificate of authority so to do from the secretary of state.

Source: SL 1965, ch 24, § 65.



§ 47-27-12 Failure to obtain certificate as barring suit within state.

47-27-12. Failure to obtain certificate as barring suit within state. No foreign corporation which is doing or engaging in any business in this state without a certificate of authority shall be permitted to maintain any action, suit, or proceeding in any court of this state until such corporation shall have obtained a certificate of authority. Nor shall any action, suit, or proceeding be maintained in any court of this state by any successor or assignee of such corporation on any right, claim, or demand arising out of the conduct of affairs by such corporation in this state, until a certificate of authority shall have been obtained by such corporation or by a corporation which has acquired all or substantially all of its assets.

Source: SL 1965, ch 24, § 82.



§ 47-27-13 Failure to obtain certificate as not barring defense to action within state.

47-27-13. Failure to obtain certificate as not barring defense to action within state. The failure of a foreign corporation to obtain a certificate of authority to do or engage in any business in this state shall not impair the validity of any contract or act of such corporation, and shall not prevent such corporation from defending any action, suit or proceeding in any court of this state.

Source: SL 1965, ch 24, § 82.



§ 47-27-14 Liability for doing business in state without certificate--Fees and reports--Interest and penalties--Action by attorney general.

47-27-14. Liability for doing business in state without certificate--Fees and reports--Interest and penalties--Action by attorney general. A foreign corporation which does or engages in any business in this state without a certificate of authority shall be liable to this state, for the years or parts thereof during which it did or engaged in any business in this state without a certificate of authority, in an amount equal to all fees which would have been imposed by chapter 47-28 upon such corporation had it duly applied for and received a certificate of authority to do or engage in any business in this state as required by this chapter and thereafter filed all reports required by this chapter and chapter 47-28, plus all interest and penalties imposed by this chapter or chapter 47-28 for failure to pay such fees. The attorney general shall bring proceedings to recover all amounts due this state under the provisions of this section.

Source: SL 1965, ch 24, § 82.



§ 47-27-15 , 47-27-16. Repealed.

47-27-15, 47-27-16. Repealed by SL 1989, ch 393, §§ 38, 39



§ 47-27-17 Circumstances under which new certificate of authority is necessary--Change of corporate name--Additional corporate purposes--Application for new certificate of authority.

47-27-17. Circumstances under which new certificate of authority is necessary--Change of corporate name--Additional corporate purposes--Application for new certificate of authority. Any foreign corporation authorized to do or engage in business in this state shall procure an amended certificate of authority if it changes its corporate name or desires to pursue other or additional purposes than those set forth in its application for a certificate of authority by making application therefor to the secretary of state.

The requirements for the form and contents of such application, manner of its execution, filing of an original and one exact or conforming copy of the application with the secretary of state, issuance of an amended certificate of authority and effect thereof are the same as for an original application for a certificate of authority.

Source: SL 1965, ch 24, § 77; SL 1990, ch 367, § 17.



§ 47-27-18 Annual reports by foreign corporations.

47-27-18. Annual reports by foreign corporations. Any foreign corporation authorized to engage in business in this state, shall file an annual report pursuant to §§ 59-11-24 to 59-11-26, inclusive.

Source: SL 1965, ch 24, § 83; SL 1966, ch 21; SL 1967, ch 14, § 3; SL 1989, ch 393, § 40; SL 2004, ch 280, § 10; SL 2008, ch 275, § 69.



§ 47-27-19 to 47-27-28. Repealed.

47-27-19 to 47-27-28. Repealed by SL 2008, ch 275, § 70.



§ 47-27-29 Contract or tort within state as consent to serve secretary of state.

47-27-29. Contract or tort within state as consent to serve secretary of state. If a foreign corporation makes a contract with a resident of South Dakota to be performed in whole or in part by either party in South Dakota, or if such foreign corporation commits a tort in whole or in part in South Dakota against a resident of South Dakota, such acts shall be deemed to be doing business in South Dakota by the foreign corporation and shall be deemed equivalent to the appointment by the foreign corporation of the secretary of state of the State of South Dakota and his successors to be its true and lawful attorney upon whom may be served all lawful process in any actions or proceedings against the foreign corporation arising from or growing out of such contract or tort. The making of the contract or the committing of the tort shall be deemed to be the agreement of the foreign corporation that any process against it which is so served upon the secretary of state shall be of the same legal force and effect as if served personally within the State of South Dakota.

Source: SL 1965, ch 24, § 74.



§ 47-27-30 , 47-27-31. Repealed.

47-27-30, 47-27-31. Repealed by SL 2008, ch 275, § 70.



§ 47-27-32 Withdrawal of foreign corporation from state--Certificate of withdrawal--Application to secretary of state--Contents of application.

47-27-32. Withdrawal of foreign corporation from state--Certificate of withdrawal--Application to secretary of state--Contents of application. Any foreign corporation authorized to engage in business in this state may withdraw from this state after obtaining from the secretary of state a certificate of withdrawal. To obtain a certificate of withdrawal, the foreign corporation shall deliver to the secretary of state an application for withdrawal, which shall set forth:

(1) The name of the corporation and the state or country under whose laws it is incorporated;

(2) That the corporation is not doing or engaging in any business in this state;

(3) That the corporation surrenders its authority to do or engage in any business in this state;

(4) That the corporation revokes the authority of its registered agent in this state to accept service of process and consents that service of process in any action, suit or proceeding based upon any cause of action arising in this state during the time the corporation was authorized to conduct affairs in this state may thereafter be made on such corporation by service thereof on the secretary of state; and

(5) A post office address to which the secretary of state may mail a copy of any process against the corporation that may be served on him.

The original application for withdrawal shall be made on forms prescribed and furnished by the secretary of state and shall be executed by the chairman of the board, by the corporation's president or by another of the corporation's officers, or, if the corporation is in the hands of a receiver, trustee or by other court-appointed fiduciary, by that fiduciary.

Source: SL 1965, ch 24, § 78; SL 1989, ch 393, § 43; SL 2012, ch 222, § 10.



§ 47-27-33 Endorsement and filing by secretary of state--Issuance of certificate of withdrawal.

47-27-33. Endorsement and filing by secretary of state--Issuance of certificate of withdrawal. The original application for withdrawal shall be delivered to the secretary of state. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. If the secretary of state finds that such application conforms to the provisions of this chapter, when all fees have been paid as prescribed in chapter 47-28, the secretary of state shall:

(1) Endorse the word "filed" on the original and the copy and the month, day, and year of filing;

(2) File the original in his office; and

(3) Issue a certificate of withdrawal to which he shall affix the copy.

The certificate of withdrawal, together with the copy of the application for withdrawal affixed, shall be returned to the corporation or its representative.

Source: SL 1965, ch 24, § 79; SL 1989, ch 393, § 44; SL 2012, ch 222, § 11.



§ 47-27-34 Cessation of authority to conduct local business.

47-27-34. Cessation of authority to conduct local business. Upon the issuance of a certificate of withdrawal pursuant to § 47-27-33, the authority of the corporation to conduct affairs in this state shall cease.

Source: SL 1965, ch 24, § 79.



§ 47-27-35 Revocation of certificate of authority--Grounds for revocation.

47-27-35. Revocation of certificate of authority--Grounds for revocation. The certificate of authority of a foreign corporation to do or engage in any business in this state may be revoked by the secretary of state upon the conditions prescribed in § 47-27-36 when:

(1) The corporation has failed to file its annual report within the time required or has failed to pay any fees or penalties prescribed by this chapter or chapter 47-28 when they have become due and payable; or

(2) The corporation has failed to appoint and maintain a registered agent in this state; or

(3) The corporation has failed, after change of its registered agent, to file in the Office of the Secretary of State a statement of such change; or

(4) The corporation has failed to file in the Office of the Secretary of State any amendment to its articles of incorporation or any articles of merger within the time prescribed by this chapter; or

(5) A misrepresentation has been made of any material matter in any application, report, affidavit, or other document submitted by such corporation pursuant to chapters 47-22 to 47-28, inclusive.
Source: SL 1965, ch 24, § 80; SL 2008, ch 275, § 71.



§ 47-27-36 Notice and procedure for revocation--Time for notice--Corrective action by corporation.

47-27-36. Notice and procedure for revocation--Time for notice--Corrective action by corporation. No certificate of authority of a foreign corporation shall be revoked by the secretary of state unless:

(1) He shall have given the corporation not less than sixty days' notice thereof by mail addressed to its registered office in this state; and

(2) The corporation shall fail prior to revocation to file such annual report, or pay such fees or penalties, or file the required statement or change of registered agent, or file such articles of amendment or articles of merger, or correct such misrepresentation.
Source: SL 1965, ch 24, § 80.



§ 47-27-37 Issuance and filing of certificate of revocation--Notice to corporation.

47-27-37. Issuance and filing of certificate of revocation--Notice to corporation. Upon revoking any certificate of authority, the secretary of state shall:

(1) Issue an original and one exact or conforming copy of a certificate of revocation;

(2) File the original in his office; and

(3) Mail to the corporation at its registered office in this state a notice of revocation accompanied by the copy.
Source: SL 1965, ch 24, § 81; SL 1989, ch 393, § 45.



§ 47-27-38 Cessation of authority to do business locally.

47-27-38. Cessation of authority to do business locally. Upon the issuance of such certificate of revocation, the authority of the corporation to do or engage in any business in this state shall cease.

Source: SL 1965, ch 24, § 81.






Chapter 28 - Nonprofit Corporations--Supervision By Secretary Of State

§ 47-28-1 General powers of secretary of state.

47-28-1. General powers of secretary of state. The secretary of state shall have the power and authority reasonably necessary to enable him to administer chapters 47-22 to 47-28, inclusive, efficiently and to perform the duties therein imposed upon him.

Source: SL 1965, ch 24, § 91.



§ 47-28-2 Appeal from actions of secretary of state--Notice of disapproval by secretary of state--Time for notice.

47-28-2. Appeal from actions of secretary of state--Notice of disapproval by secretary of state--Time for notice. If the secretary of state shall fail to approve any articles of incorporation, amendment, merger, consolidation, or dissolution, or any other document required by chapters 47-22 to 47-28, inclusive, to be approved by the secretary of state before the same shall be filed in his office, he shall, within ten days after the delivery thereof to him give written notice of his disapproval to the person or corporation, domestic or foreign, delivering the same, specifying the reasons therefor.

Source: SL 1965, ch 24, § 92.



§ 47-28-3 Appeal to circuit court--Venue--Petition and supporting documents--Trial de novo.

47-28-3. Appeal to circuit court--Venue--Petition and supporting documents--Trial de novo. From disapproval of any articles or document described in § 47-28-2, the person or corporation delivering the same to the secretary of state may appeal to the circuit court for the county in which the registered office of such corporation is, or is proposed to be, situated by filing with the clerk of such court a petition setting forth a copy of the articles or other document sought to be filed and a copy of the written disapproval thereof by the secretary of state; whereupon the matter shall be tried de novo by the court, and the court shall either sustain the action of the secretary of state or direct him to take such action as the court may deem proper.

Source: SL 1965, ch 24, § 92.



§ 47-28-4 Right of foreign corporation to appeal revocation of certificate of authority--Procedure for appeal--Trial de novo.

47-28-4. Right of foreign corporation to appeal revocation of certificate of authority--Procedure for appeal--Trial de novo. If the secretary of state shall revoke the certificate of authority to conduct affairs in this state of any foreign corporation, pursuant to the provisions of chapter 47-27, such foreign corporations may, in the manner provided by § 47-28-3, appeal to the circuit court for the county where the registered office of such corporation in this state is situated, by filing with the clerk of such court a petition setting forth a copy of its certificate of authority to conduct affairs in this state and a copy of the notice of revocation given by the secretary of state; whereupon the matter shall be tried de novo by the court, and the court shall either sustain the action of the secretary of state or direct him to take such action as the court may deem proper.

Source: SL 1965, ch 24, § 92.



§ 47-28-5 Appeal from order of circuit court--Procedure.

47-28-5. Appeal from order of circuit court--Procedure. Appeals from all final orders and judgments entered by the circuit court under § 47-28-3 or 47-28-4 in review of any ruling or decision of the secretary of state may be taken as in other civil actions.

Source: SL 1965, ch 24, § 92.



§ 47-28-6 Filing fees.

47-28-6. Filing fees. The secretary of state shall charge and collect for:

(1) Filing articles of incorporation and issuing a certificate of incorporation, thirty dollars;

(2) Filing articles of amendment and issuing a certificate of amendment, fifteen dollars;

(3) Filing articles of merger or consolidation and issuing a certificate of merger or consolidation, fifteen dollars;

(4) Repealed by SL 2008, ch 275, § 72;

(5) Filing articles of dissolution, five dollars;

(6) Filing an application of a foreign corporation for a certificate of authority to conduct affairs in this state and issuing a certificate of authority, one hundred twenty-five dollars;

(7) Filing an application of a foreign corporation for an amended certificate of authority to conduct affairs in this state and issuing an amended certificate of authority, twenty-five dollars;

(8) Filing an application for withdrawal of a foreign corporation and issuing a certificate of withdrawal, five dollars;

(9) Filing any other statement or report, including an annual report, of a foreign corporation, ten dollars;

(10) Filing an annual report of a domestic nonprofit corporation under chapter 47-24, ten dollars;

(11) Filing a petition for reinstatement and issuing a certificate of reinstatement, thirty dollars; and

(12) Filing a notice of sale, transfer, or merger, fifteen dollars.
Source: SL 1965, ch 24, § 85; SL 1967, ch 14, § 5; SL 1978, ch 339, § 3; SL 1982, ch 321, § 2; SL 1989, ch 393, § 46; SL 2003, ch 8, § 19; SL 2008, ch 275, § 72; SL 2009, ch 4, § 15.



§ 47-28-7 Fee for service of process.

47-28-7. Fee for service of process. The secretary of state shall charge and collect, at the time of any service of process on the secretary of state as resident agent of a corporation, thirty dollars, which amount may be recovered as taxable costs by the party to the suit or action causing the service to be made if the party prevails in the suit or action.

Source: SL 1965, ch 24, § 86 (2); SL 2003, ch 8, § 20; SL 2009, ch 4, § 16.



§ 47-28-8 Fee for certified copy.

47-28-8. Fee for certified copy. The secretary of state shall charge and collect for furnishing a certified copy of any document, instrument, or paper relating to a corporation, two dollars per page, and fifteen dollars for the certificate and affixing the seal.

Source: SL 1965, ch 24, § 86 (1); SL 1997, ch 141, § 8; SL 2003, ch 8, § 21; SL 2009, ch 4, § 17; SL 2016, ch 2, § 7.



§ 47-28-9 Prima facie effect of certificates of secretary of state--Admissibility.

47-28-9. Prima facie effect of certificates of secretary of state--Admissibility. All certificates issued by the secretary of state in accordance with the provisions of chapters 47-22 to 47-28, inclusive, and all copies of documents filed in his office in accordance with the provisions of said chapters when certified by him, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts therein stated. A certificate by the secretary of state under the great seal of this state, as to the existence or nonexistence of the facts relating to corporations which would not appear from a certified copy of any of the foregoing documents or certificates shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or nonexistence of the facts therein stated.

Source: SL 1965, ch 24, § 93.



§ 47-28-10 Repealed.

47-28-10. Repealed by SL 2008, ch 275, § 73.



§ 47-28-11 Interrogatories by secretary of state to determine compliance with statutes.

47-28-11. Interrogatories by secretary of state to determine compliance with statutes. The secretary of state may propound to any corporation, domestic or foreign, subject to the provisions of chapters 47-22 to 47-28, inclusive, and to any officer or director thereof, such interrogatories as may be reasonably necessary and proper to enable him to ascertain whether such corporation has complied with all the provisions of said chapters applicable to such corporations.

Source: SL 1965, ch 24, § 89.



§ 47-28-12 Answer to interrogatories--Time for answer--Extension of time--Proper party to answer.

47-28-12. Answer to interrogatories--Time for answer--Extension of time--Proper party to answer. Interrogatories propounded pursuant to § 47-28-11 shall be answered within thirty days after the mailing thereof, or within such additional time as shall be fixed by the secretary of state, and the answers thereto shall be full and complete and shall be made in writing and under oath. If such interrogatories be directed to an individual they shall be answered by him, and if directed to a corporation they shall be answered by the president, vice-president, secretary, or assistant secretary, or treasurer or assistant treasurer thereof.

Source: SL 1965, ch 24, § 89.



§ 47-28-13 Withholding filing of documents pending answer--Certification of certain answers to attorney general.

47-28-13. Withholding filing of documents pending answer--Certification of certain answers to attorney general. The secretary of state need not file any document to which interrogatories propounded pursuant to § 47-28-11 relate until such interrogatories be answered as provided in § 47-28-12, and not then if the answers thereto disclose that such document is not in conformity with the provisions of chapters 47-22 to 47-28, inclusive. The secretary of state shall certify to the attorney general, for such action as the attorney general may deem appropriate, all interrogatories and answers thereto which disclose a violation of any of the provisions of said chapters.

Source: SL 1965, ch 24, § 89.



§ 47-28-14 Interrogatories and answers as confidential--Exception in case of criminal proceedings.

47-28-14. Interrogatories and answers as confidential--Exception in case of criminal proceedings. Interrogatories propounded by the secretary of state and the answers thereto shall not be open to public inspection nor shall the secretary of state disclose any facts or information obtained therefrom except insofar as his official duty may require the same to be made public or in the event such interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action by this state.

Source: SL 1965, ch 24, § 90.



§ 47-28-15 Failure to answer interrogatories--Civil fine.

47-28-15. Failure to answer interrogatories--Civil fine. Each corporation, domestic or foreign, that fails or refuses to answer truthfully and fully within the time prescribed by this chapter interrogatories propounded by the secretary of state in accordance with the provisions of this chapter, is subject to a civil fine in any amount not exceeding five hundred dollars.

Source: SL 1965, ch 24, § 87; SL 1967, ch 14, § 6; SL 1983, ch 15, § 45; SL 1983, ch 331, § 5.



§ 47-28-16 Director or officer failing to answer interrogatories or signing false report--Civil fine.

47-28-16. Director or officer failing to answer interrogatories or signing false report--Civil fine. Each director and officer of a corporation, domestic or foreign, who fails or refuses within the time prescribed by this chapter to answer truthfully and fully interrogatories propounded to him by the secretary of state in accordance with the provisions of this chapter, or who signs any article, statement, report, application, or other document filed with the secretary of state which is known to such officer or director to be false in any material respect, is subject to a civil fine in any amount not exceeding five hundred dollars.

Source: SL 1965, ch 24, § 88; SL 1983, ch 15, § 46; SL 1983, ch 331, § 6.



§ 47-28-17 Forms prescribed by secretary of state--Use not mandatory.

47-28-17. Forms prescribed by secretary of state--Use not mandatory. All reports required by chapters 47-22 to 47-28, inclusive, to be filed in the Office of the Secretary of State shall be made on forms which shall be prescribed and furnished by the secretary of state. Forms for all other documents to be filed in the Office of the Secretary of State shall be furnished by the secretary of state on request therefor, but the use thereof, unless otherwise specifically prescribed in said chapters, shall not be mandatory.

Source: SL 1965, ch 24, § 94.



§ 47-28-18 Filing by electronic transmission.

47-28-18. Filing by electronic transmission. Notwithstanding any provision to the contrary in chapters 47-22 to 47-28, inclusive, filings with the Office of Secretary of State may be made by electronic transmission if and to the extent permitted by the Office of Secretary of State.

Source: SL 2016, ch 221, § 3.



§ 47-28-19 Delayed effective time and date of filings.

47-28-19. Delayed effective time and date of filings. Notwithstanding any provision to the contrary in chapters 47-22 to 47-28, inclusive, filings with the Office of Secretary of State may specify delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date is indicated, but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed.

Source: SL 2016, ch 221, § 4.






Chapter 29 - Cemetery Corporations

§ 47-29-1 Cemetery corporations authorized--Nonprofit corporation law as applicable.

47-29-1. Cemetery corporations authorized--Nonprofit corporation law as applicable. Incorporations for the purpose of establishing, operating, or maintaining cemeteries may be formed under the provisions of chapters 47-22 to 47-28, inclusive, relating to nonprofit corporations so far as applicable and conformable to the powers, duties, limitations, and policy in this chapter prescribed for cemetery corporations or associations.

Source: SDC 1939, § 11.1901; SL 1966, ch 17, § 1.



§ 47-29-2 Permissible bylaw provisions--General management--Conformity with other corporation law.

47-29-2. Permissible bylaw provisions--General management--Conformity with other corporation law. Cemetery corporations may make such provisions in their bylaws for general management and operation of the corporation, elections of directors and officers, removals and filling of vacancies, and corporate meetings as may be permitted by and conformable to the statutes under which the same are organized and conformable to their articles of incorporation and this chapter.

Source: SDC 1939, § 11.1902.



§ 47-29-3 Cemetery lot owners as members of corporation--Vote--Jointly owned lots--Proxy voting.

47-29-3. Cemetery lot owners as members of corporation--Vote--Jointly owned lots--Proxy voting. The owner or owners or proprietors of a lot or lots in any cemetery, and none other, shall by virtue of such ownership or proprietorship of any such lot be members of the cemetery corporation and entitled to one vote only for each such person owning a lot or lots in said cemetery. If there be more than one proprietor of a single lot then such one of said proprietors as the majority of the proprietors of such lot may designate shall cast the vote for same. Written proxy shall entitle a member to vote for another in addition to his own vote.

Source: SDC 1939, § 11.1903.



§ 47-29-4 Quorum of members--Proxies counted.

47-29-4. Quorum of members--Proxies counted. Five members of a cemetery corporation entitled to a vote under the provisions of § 47-29-3 shall constitute a quorum of the corporation to transact business of any kind including the election of officers, adoption, amendment, or repeal of bylaws, or amendment of articles of incorporation. Written proxies may be counted in making up the quorum.

Source: SDC 1939, § 11.1903; SL 1983, ch 329, § 1.



§ 47-29-5 Notice of election of directors--Publication of notice--Time of publication--Notice of other meetings.

47-29-5. Notice of election of directors--Publication of notice--Time of publication--Notice of other meetings. Notice of any election of directors or officers of a cemetery corporation, except the original organization election, shall be given by publishing the same in a newspaper published in the county in which the cemetery is located and nearest the vicinity thereof stating the time and place of election and officers to be elected. Such notice must be published at least ten days before the date fixed for such election. The notice required for other meetings of the officers or directors shall be as fixed in the bylaws.

Source: SDC 1939, § 11.1903.



§ 47-29-6 Directors required to be members.

47-29-6. Directors required to be members. Each director of a cemetery corporation shall be a member of the cemetery corporation.

Source: SDC 1939, § 11.1903; SL 1983, ch 329, § 2.



§ 47-29-7 Grounds previously used for burial--Lot owners as members of corporation.

47-29-7. Grounds previously used for burial--Lot owners as members of corporation. When grounds purchased or otherwise acquired for cemetery purposes have been previously used as a burial ground, those who are lot owners at the time of the purchase shall continue to own the same and be members of the corporation with all the privileges the purchase of a corporation lot confers.

Source: SDC 1939, § 11.1904.



§ 47-29-8 Transfer of lot to individual owner for burial--Succession to ownership of lot--Joint owners.

47-29-8. Transfer of lot to individual owner for burial--Succession to ownership of lot--Joint owners. Whenever an interment is made in any cemetery lot transferred to an individual owner by the corporation, the same thereby becomes forever inalienable while any person is buried therein and descends in regular line of succession to the heirs-at-law of the owner, but any one or more of such heirs or any other joint owners may release to each other his or their interest in the same.

Source: SDC 1939, § 11.1905.



§ 47-29-9 Failure to inter or care for lot or mausoleum--Resale of lot--Transfer of mausoleum to municipality--Notice required.

47-29-9. Failure to inter or care for lot or mausoleum--Resale of lot--Transfer of mausoleum to municipality--Notice required. Any cemetery lot or lots, or parts of lots, transferred to an individual owner by the corporation, or any mausoleum if the charter of the mausoleum corporation has expired, and in which no interment has been made and which for a period of ten years or more remains uncared for and neglected by the owner or owners thereof, except where such owner or owners are entitled to perpetual care of such lot or lots, or parts of lots, may be resold by the association or the title to and responsibility for the repair and care of the building and grounds upon which the mausoleum is located may be transferred to the municipality in which the mausoleum is located. Notice of either the resale or title transfer shall be given and is final upon its publication for three successive weeks in a legal newspaper of the county where the lots or mausoleum are located. Resale of a cemetery lot or transfer of the title to a mausoleum may be made at any time after the completion of the publication.

Source: SDC 1939, § 11.1905; SL 1984, ch 302, § 1.



§ 47-29-10 Other laws applicable to nonperpetual care cemeteries.

47-29-10. Other laws applicable to nonperpetual care cemeteries. Any nonperpetual care cemetery, including nonperpetual care cemetery organizations excepted from the provisions of chapter 55-12 by § 55-12-1, shall be subject to the duties imposed and the rights provided by §§ 47-29-8 and 47-29-9.

Source: SDC Supp 1960, § 11.19A11 as enacted by SL 1966, ch 18.



§ 47-29-11 Power of corporation to hold real estate--Maximum holdings--Platting and sale of lots.

47-29-11. Power of corporation to hold real estate--Maximum holdings--Platting and sale of lots. Every cemetery corporation has power to purchase or take by gift, grant, or devise, or to hold real property not exceeding one hundred sixty acres for the sole use and purpose of a burial ground and to lay out the same into lots, with convenient avenues and walks, and to sell the lots for the sole use and purpose of burying the dead.

Source: SDC 1939, § 11.1906; SL 1949, ch 24; SL 1955, ch 16.



§ 47-29-12 Additional holdings of real property--Sale of additional holdings.

47-29-12. Additional holdings of real property--Sale of additional holdings. Any cemetery corporation shall also have power to acquire any real property other than real property specified in § 47-29-11, if such acquirement is by gift, by devise under a will, or by purchase at foreclosure sale of any such real property on which such corporation holds a lien. Any such real property heretofore so acquired by such corporation may continue to be owned and held by such corporation. Any such real property so acquired and outside the boundaries of other real estate acquired for cemetery purposes may be sold and conveyed by such corporation, the same as with reference to real property owned and held by other corporations.

Source: SDC 1939, § 11.1906 as added by SL 1955, ch 16.



§ 47-29-13 Surveying and platting of cemetery grounds--Recordation--Lot numbering.

47-29-13. Surveying and platting of cemetery grounds--Recordation--Lot numbering. A cemetery corporation shall cause its land, or such portion thereof as may from time to time become necessary for that purpose, to be surveyed into lots, avenues, and walks, and platted, and the plat of ground as surveyed shall be acknowledged and recorded in the office of the register of deeds of the county. Each lot shall be regularly numbered by the surveyor and such number shall be marked on the plat and recorded.

Source: SDC 1939, § 11.1906; SL 1949, ch 24; SL 1955, ch 16.



§ 47-29-14 Sale of unplatted and unused ground.

47-29-14. Sale of unplatted and unused ground. Any cemetery association or cemetery corporation which owns a tract of land which is included within the boundaries of real estate acquired for cemetery purposes, and which lies adjacent to the outer boundaries thereof, and which tract has not been surveyed as required by § 47-29-13 and in which tract no interment has been made, may sell the same when it is determined by it that such tract will not be needed for cemetery purposes.

Source: SDC 1939, § 11.1906 as added by SL 1949, ch 24; SL 1955, ch 16.



§ 47-29-15 Sale of platted but unused, unsold and unneeded ground--Determination by governing body of corporation--Confirmation.

47-29-15. Sale of platted but unused, unsold and unneeded ground--Determination by governing body of corporation--Confirmation. If any cemetery association or cemetery corporation owns a tract of land surveyed and platted as required by § 47-29-13 which is included within the boundaries of real estate acquired for cemetery purposes, and which tract lies adjacent to the outer boundaries of such real estate acquired for cemetery purposes, and in which tract no interment has been made, and in which tract nobody holds any existing right, acquired by purchase or otherwise, to make an interment, said corporation or association may sell such tract either as an entirety or in subdivisions, if and when it is determined, as hereinafter provided, that there is no reasonable ground for belief that such tract or any part thereof will be needed for interment purposes for a period of twenty years in the future. Such determination shall be by the governing body of such corporation or association, confirmed as provided in §§ 47-29-16 and 47-29-17.

Source: SDC 1939, § 11.1906 as added by SL 1955, ch 16.



§ 47-29-16 Circuit court petition for confirmation--Contents of petition--Hearing--Notice of hearing--Method of notice--Including multiple tracts in petition.

47-29-16. Circuit court petition for confirmation--Contents of petition--Hearing--Notice of hearing--Method of notice--Including multiple tracts in petition. Before making any sale or conveyance of the whole or any part of a tract described in § 47-29-15, the cemetery corporation or association shall file with the circuit court for the county in which such corporation or association maintains a cemetery a petition for confirmation of the determination made under § 47-29-15, which petition shall set forth the facts showing that such tract is eligible under said section for sale and conveyance. Such court shall thereupon by order appoint a time and place for hearing on such petition, which time shall be not less than thirty days from the date of filing such petition, and which order shall also contain a description of such tract, a statement as to the nature of the order sought by said petition, a reference to said petition on file with the clerk of said court for further particulars, and a statement that any person interested may appear at said hearing and be heard as to whether such petition is to be granted. Notice of such hearing shall be given by publication of such order in a legal newspaper published in said county once each week for three successive weeks prior to said hearing. Any number of such tracts, if meeting the requirements of § 47-29-15, may be included in such a petition, whether or not such tracts are contiguous.

Source: SDC 1939, § 11.1906 as added by SL 1955, ch 16.



§ 47-29-17 Order granting or denying petition--Order as conclusive absent appeal.

47-29-17. Order granting or denying petition--Order as conclusive absent appeal. At the hearing required by § 47-29-16, and after receipt of evidence offered in support of such petition and evidence, if any, offered in opposition thereto, the circuit court shall grant such petition if satisfied that the evidence sustains the same, and if not, such petition shall be dismissed. If such court grants such petition, judgment shall be entered accordingly and, subject only to right of appeal, shall conclusively establish the right of the cemetery corporation or association to make such sale and such conveyance.

Source: SDC 1939, § 11.1906 as added by SL 1955, ch 16.



§ 47-29-18 Judgment as vacating plat or survey--Replatting.

47-29-18. Judgment as vacating plat or survey--Replatting. Judgment granting a petition filed under § 47-29-16 shall have the effect of vacating any plat or survey theretofore made of such tract, whether or not such plat or survey has been recorded, and the cemetery corporation or association shall thereupon be authorized to cause to be made, as provided by law, a new plat of said tract or any part thereof and to cause such plat to be recorded.

Source: SDC 1939, § 11.1906 as added by SL 1955, ch 16.



§ 47-29-19 Extension of cemetery boundaries--Purchase of lands--Condemnation of lands--Condemnation laws applicable.

47-29-19. Extension of cemetery boundaries--Purchase of lands--Condemnation of lands--Condemnation laws applicable. Whenever the officers of a cemetery association incorporated under and controlled by the laws of this state find it necessary to extend the boundaries of such cemetery in order to provide for the burial of the dead, they shall first locate and describe clearly the location and extent of the adjoining land desired. They shall then seek to secure the same by offer of purchase. If, however, the owner or owners of such tract or tracts adjoining the cemetery already established shall refuse to sell the lands described for proper and just compensation and by exorbitant price shall make it impracticable for such officers to purchase the same, such officers may proceed to have the land located and described by them condemned as provided in the statutes and rules of court for condemnation of private property for public use.

Source: SDC 1939, § 11.1907.



§ 47-29-20 Improvements on cemetery lands--Prohibited uses.

47-29-20. Improvements on cemetery lands--Prohibited uses. A cemetery corporation shall have power to inclose, improve, and embellish its grounds, avenues and walks, and to erect buildings or vaults for its use and to prescribe in its bylaws rules for the sale, inclosure, or ornamentation of lots and for erecting monuments or gravestones thereon; and to prohibit any use, division, improvement, or ornamentation of any lot which the corporation may deem improper; and to make other bylaws and acts to the end that all the appliances, conveniences, and benefits of the public and private cemetery may be obtained and secured.

Source: SDC 1939, § 11.1908.



§ 47-29-21 Authorization to hold personal property.

47-29-21. Authorization to hold personal property. A cemetery corporation may hold such personal property as the legitimate and necessary purposes of the corporation may require.

Source: SDC 1939, § 11.1906; SL 1949, ch 24; SL 1955, ch 16.



§ 47-29-22 Authorization to establish perpetual fund--Donations--Election of trustees--Bond and accounting of trustees.

47-29-22. Authorization to establish perpetual fund--Donations--Election of trustees--Bond and accounting of trustees. A cemetery corporation also has power:

(1) To establish a perpetual fund to be used in purchasing and maintaining mowing equipment, hiring maintenance staff, caring for, ornamenting, beautifying, and improving its grounds;

(2) To receive donations, devises, and legacies for such purpose; and

(3) To elect three trustees to care for and invest such trust fund in such manner and under such restrictions and for such term or terms as may be prescribed by its articles of incorporation or bylaws.

The directors of any such corporation have power to require bonds from such trustees, from time to time, conditioned for the faithful discharge of their duties in such amounts as such board may deem necessary for the safety and proper security of such fund; and such trustees shall account at least once each year for all income arising from such perpetual fund and to make a full and detailed report of the condition of the fund if required by the board of directors.

Source: SDC 1939, § 11.1909; SL 2012, ch 225, § 1; SL 2013, ch 232, § 1.



§ 47-29-23 Distribution of proceeds from sale of cemetery lots--Use in care of cemetery--Expenses--Profit prohibited.

47-29-23. Distribution of proceeds from sale of cemetery lots--Use in care of cemetery--Expenses--Profit prohibited. The proceeds arising from the sale or resale by a cemetery corporation of lots, after deducting expenses of purchasing, inclosing, laying out, and improving the ground and of erecting buildings, shall be exclusively applied, appropriated, and used in protecting, preserving, improving, and embellishing the cemetery and its appurtenances; in the preservation, care, and marking of abandoned or neglected graves and in the repairing of monuments or gravestones thereon; and paying the necessary expenses of the corporation; and must not be appropriated to any purpose of profit to the corporation or its members.

Source: SDC 1939, § 11.1910.



§ 47-29-24 Percentage of proceeds used to pay debts.

47-29-24. Percentage of proceeds used to pay debts. At least fifty percent of the gross proceeds of sales of lots or graves must be applied as often as every six months to the payment of the debts and obligations of the cemetery corporation.

Source: SDC 1939, § 11.1910.



§ 47-29-25 Cemetery property as exempt from taxation and local assessments--Appropriation for state highway purposes of unused lands.

47-29-25. Cemetery property as exempt from taxation and local assessments--Appropriation for state highway purposes of unused lands. All the property of every cemetery corporation and the lots sold by it to individual proprietors shall be exempt from taxation, assessment, lien, attachment, and from levy and sale upon execution and all such real property shall be exempt from appropriation for streets, roads, or any other public uses or purposes, except that the State Department of Transportation may appropriate real property necessary for highway construction from real property owned by cemetery corporations no portion of which has at the time of the commencement of the condemnation action been used for burial purposes.

Source: SDC 1939, § 11.1911; SL 1963, ch 32, § 1; SL 1964, ch 19, § 1.



§ 47-29-26 Validation of previous cemetery lot deeds.

47-29-26. Validation of previous cemetery lot deeds. All instruments of conveyance of real property, lots, or parts of lots made by any cemetery corporation prior to January 1, 1994, are, notwithstanding any omission, irregularity, or defect in such instruments and the proceedings, resolutions, and other actions had and taken by such cemetery corporation to sell, exchange, transfer, and convey the same, hereby validated, legalized, and cured to the extent that such conveyance shall operate to convey and transfer title to the person or persons named as grantee or grantees in such instruments of conveyance all the right, title, and interest of said cemetery corporation in and to such real property, lots, or parts of lots.

Source: SL 1957, ch 507; SDC Supp 1960, § 65.0339; SL 1994, ch 348, § 2.






Chapter 30 - Corporate Frauds And Mismanagement

§ 47-30-1 Fraudulent subscription agreement--Misdemeanor.

47-30-1. Fraudulent subscription agreement--Misdemeanor. Any person:

(1) Who signs the name of a fictitious person to a subscription for, or agreement to take stock in a corporation, existing or proposed; or

(2) Who procures another to sign such subscription or agreement:

(a) Knowing that the other person does not have the means or does not intend in good faith to comply with all the terms thereof; or

(b) Under an understanding or agreement that the terms of the subscription or agreement will not be complied with or enforced;
is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.4307; SL 1983, ch 15, § 47.



§ 47-30-2 Fraudulent deception of public officer in connection with issuance of stock--Felony.

47-30-2. Fraudulent deception of public officer in connection with issuance of stock--Felony. Every officer, agent, or clerk of any corporation, or of any persons proposing to organize a corporation or to increase the capital stock of any corporation, who knowingly exhibits any false, forged, or altered book, paper, voucher, security, or other instrument of evidence to any public officer or board authorized by law to examine the organization of such corporation, or to investigate its affairs, or to allow an increase of its capital, with intent to deceive such officer or board in respect thereto, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.4306; SL 1991, ch 186, § 54.



§ 47-30-3 Fraudulent prospectus or report--Felony.

47-30-3. Fraudulent prospectus or report--Felony. Any officer of a corporation existing under the laws of this state or transacting business here, or any person holding himself out as such an officer, who, knowingly and with intent to defraud any person or the public generally, subscribes, endorses, verifies, or otherwise assents to the issuing or publishing of any report, prospectus, or statement concerning the condition, business, or prospects of the corporation, calculated to give to the shares of stock of such corporation either a greater or less apparent value than they really possess, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.4308; SL 1983, ch 15, § 48.



§ 47-30-4 Receipt of corporate property without proper accounting entry as theft.

47-30-4. Receipt of corporate property without proper accounting entry as theft. Any director, officer, or agent of a corporation, who knowingly receives or possesses property of the corporation, otherwise than in payment of a just demand, and who, with intent to defraud, omits to make or cause to be made a full and true entry thereof in the books or accounts of the corporation, is guilty of a theft.

Source: SDC 1939, § 13.4311; SL 1983, ch 15, § 49.



§ 47-30-5 Fraudulent corporate insolvency--Participating directors--Misdemeanor.

47-30-5. Fraudulent corporate insolvency--Participating directors--Misdemeanor. Every insolvency of a corporation is deemed fraudulent unless its affairs appear, upon investigation, to have been administered fairly and legally, and generally with the same care and diligence that agents receiving a compensation for their services are bound by law to observe. In every case of a fraudulent insolvency of a corporation, every director thereof who participated in such fraud, if no other punishment is prescribed therefor, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.4314; SL 1983, ch 15, § 50.



§ 47-30-6 Fraudulent mutilation or falsification of corporate books as felony.

47-30-6. Fraudulent mutilation or falsification of corporate books as felony. Any director, officer, agent, or member of a corporation, who, with intent to defraud, destroys, alters, mutilates, or falsifies any of the books, papers, writings, or securities belonging to the corporation, or makes or concurs in making any false entry, or omits or concurs in omitting to make any material entry in a book of accounts, or other record or document kept by the corporation, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.4312; SL 1983, ch 15, § 51.



§ 47-30-7 Refusal to permit stockholder access to books--Misdemeanor.

47-30-7. Refusal to permit stockholder access to books--Misdemeanor. Any officer or agent of a corporation having or keeping an office within this state, who has in his custody or control any book, paper, or document of the corporation, and who refuses to give to a stockholder or member of the corporation, lawfully demanding, during office hours, to inspect or take a copy of the same, or any part thereof, a reasonable opportunity so to do, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.4313; SL 1983, ch 15, § 52.



§ 47-30-8 Unauthorized use of another's name in corporate publications--Misdemeanor.

47-30-8. Unauthorized use of another's name in corporate publications--Misdemeanor. Any person who, without being authorized so to do, subscribes the name of another to, or inserts the name of another in, a prospectus, circular, or other advertisement or announcement of a corporation or joint stock association, existing or intended to be formed, with intent to permit it to be published, and thereby to lead persons to believe that the person whose name is so subscribed is an officer, agent, member, or promoter of the corporation or association, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.4310; SL 1983, ch 15, § 53.



§ 47-30-9 Participation in false report or refusing to make report as misdemeanor.

47-30-9. Participation in false report or refusing to make report as misdemeanor. Except as otherwise specially provided, any director, officer, or agent of a corporation who knowingly concurs in making or publishing a written report, exhibit, or statement of its affairs or pecuniary condition, containing a material statement which is false, or who intentionally refuses or neglects to make or deliver a written report, exhibit, or statement required by law, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.4309; SL 1983, ch 15, § 54.



§ 47-30-10 Director's liability for failure to perform duties--Misdemeanor.

47-30-10. Director's liability for failure to perform duties--Misdemeanor. Any director of a corporation who intentionally does an act, as director, which is expressly forbidden by law, or intentionally omits to perform a duty expressly imposed upon him as director, by law, the punishment for which act or omission is not otherwise prescribed, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.4315; SL 1983, ch 15, § 55.



§ 47-30-11 Director deemed to possess knowledge.

47-30-11. Director deemed to possess knowledge. Every director of a corporation is deemed to possess such a knowledge of the affairs of his corporation as to enable him to determine whether any act, proceeding, or omission of its directors, is a violation of this chapter.

Source: SDC 1939, § 13.4316.



§ 47-30-12 Presence of director at meeting as concurrence--Written dissent--Procedure.

47-30-12. Presence of director at meeting as concurrence--Written dissent--Procedure. Every director of a corporation, who is present at a meeting of the directors at which any act, proceeding, or omission of such directors in violation of this chapter occurs, is deemed to have concurred therein, unless he at the time causes, or in writing requires, his dissent therefrom to be entered in the minutes of the directors, or if absent from such meeting and the record of such violation appears on the record or minutes of the board of directors and he remains a director for six months thereafter without causing, or in writing requiring his dissent from such violation to be entered in the minutes of the directors.

Source: SDC 1939, § 13.4316.



§ 47-30-13 Definition of director.

47-30-13. Definition of director. The term "director," as used in this chapter, embraces any of the persons having by law the direction or management of the affairs of a corporation, by whatever name such persons are described in its charter, or known by law.

Source: SDC 1939, § 13.4316.



§ 47-30-14 Foreign incorporation no defense.

47-30-14. Foreign incorporation no defense. It is no defense to a prosecution for a violation of the provisions of this chapter that the corporation was one created by the laws of another state, government, or country, if it was one carrying on business, or keeping an officer therefor, within this state.

Source: SDC 1939, § 13.4305.






Chapter 31 - Securities Registration And Sales [Repealed]

CHAPTER 47-31

SECURITIES REGISTRATION AND SALES [REPEALED]

[Repealed by SL 1975, ch 281, § 46; SL 1976, ch 289, § 12; SL 1977, ch 385, § 29; SL 1978, ch 341, §§ 3 to 7; SL 1982, ch 16, §§ 40, 41; SL 1983, ch 13, § 9; SL 1983, ch 15, §§ 74, 75; SL 1988, ch 372, § 1]



Chapter 31A - Uniform Securities Act [Repealed]

§ 47-31A-101 to 47-31A-420. Repealed.

47-31A-101 to 47-31A-420. Repealed by SL 2004, ch 278, § 52






Chapter 31B - Uniform Securities Act Of 2002

§ 47-31B-101 Short title.

47-31B-101. Short title. This chapter may be cited as the Uniform Securities Act of 2002.

Source: SL 2004, ch 278, § 1.



§ 47-31B-102 Definitions.

47-31B-102. Definitions. In this chapter, unless the context otherwise requires:

(1) "Director," the director of securities;

(2) "Agent," an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities. But a partner, officer, or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions is an agent only if the individual otherwise comes within the term. The term does not include an individual excluded by rule adopted or order issued under this chapter;

(3) "Bank,":

(A) A banking institution organized under the laws of the United States;

(B) A member bank of the Federal Reserve System;

(C) Any other banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the comptroller of the currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. § 92a), and which is supervised and examined by a state or federal agency having supervision over banks, and which is not operated for the purpose of evading this chapter; and

(D) A receiver, conservator, or other liquidating agent of any institution or firm included in subparagraph (A), (B), or (C);

(4) "Broker-dealer," a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. The term does not include:

(A) An agent;

(B) An issuer;

(C) A bank or savings institution if its activities as broker-dealer are limited to those specified in subsection 3(a)(4) and 3(a)(5) of the Securities Exchange Act of 1934 (15 U.S.C. § 78c(a)(4) and (5)), or a bank that satisfies the conditions specified in Section 3(a)(4)(E) of the Securities Exchange Act of 1934 (15 U.S.C. § 78c(a)(4));

(D) An international banking institution; or

(E) A person excluded by rule adopted or order issued under this chapter;

(5) "Depository institution,":

(A) A bank; or

(B) A savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law. The term does not include:

(i) An insurance company or other organization primarily engaged in the business of insurance;

(ii) A Morris Plan bank; or

(iii) An industrial loan company;

(6) "Federal covered investment adviser," a person registered under the Investment Advisers Act of 1940;

(7) "Federal covered security," a security that is, or upon completion of a transaction will be, a covered security under Section 18(b) of the Securities Act of 1933 (15 U.S.C. § 77r(b)) or rules or regulations adopted pursuant to that provision;

(8) "Filing," the receipt under this chapter of a record by the director or a designee of the director;

(9) "Fraud," "deceit," and " defraud," are not limited to common law deceit;

(10) "Guaranteed," guaranteed as to payment of all principal and all interest;

(11) "Institutional investor," any of the following, whether acting for itself or for others in a fiduciary capacity:

(A) A depository institution or international banking institution;

(B) An insurance company;

(C) A separate account of an insurance company;

(D) An investment company as defined in the Investment Company Act of 1940;

(E) A broker-dealer registered under the Securities Exchange Act of 1934;

(F) An employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of ten million dollars or its investment decisions are made by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution, or an insurance company;

(G) A plan established and maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of ten million dollars or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution, or an insurance company;

(H) A trust, if it has total assets in excess of ten million dollars, its trustee is a depository institution, and its participants are exclusively plans of the types identified in subparagraph (F) or (G), regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans;

(I) An organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3)), corporation, Massachusetts trust or similar business trust, limited liability company, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of ten million dollars;

(J) A small business investment company licensed by the Small Business Administration under Section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. § 681(c)) with total assets in excess of ten million dollars;

(K) A private business development company as defined in Section 202(a) (22) of the Investment Advisers Act of 1940 (15 U.S.C. § 80b-2(a)(22)) with total assets in excess of ten million dollars;

(L) A federal covered investment adviser acting for its own account;

(M) A qualified institutional buyer as defined in Rule 144A(a)(1), other than Rule 144A(a)(1)(i)(H), adopted under the Securities Act of 1933 (17 C.F.R. 230.144A);

(N) A major United State institutional investor as defined in Rule 15a-6(b)(4)(i) adopted under the Securities Exchange Act of 1934 (17 C.F.R. 240.15a-6);

(O) Any other person, other than an individual, of institutional character with total assets in excess of ten million dollars not organized for the specific purpose of evading this chapter; or

(P) Any other person specified by rule adopted or order issued under this chapter;

(12) "Insurance company," a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and which is subject to supervision by the insurance commissioner or a similar official or agency of a state;

(13) "Insured," insured as to payment of all principal and all interest;

(14) "International banking institution," an international financial institution of which the United States is a member and whose securities are exempt from registration under the Securities Act of 1933;

(15) "Investment adviser," a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation. The term does not include:

(A) An investment adviser representative;

(B) A lawyer, accountant, engineer, or teacher whose performance of investment advice is solely incidental to the practice of the person's profession;

(C) A broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice;

(D) A publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation;

(E) A federal covered investment adviser;

(F) A bank or savings institution;

(G) Any other person that is excluded by the Investment Advisers Act of 1940 from the definition of investment adviser; or

(H) Any other person excluded by rule adopted or order issued under this chapter;

(16) "Investment adviser representative," an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice, or supervises employees who perform any of the foregoing. The term does not include an individual who:

(A) Performs only clerical or ministerial acts;

(B) Is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;

(C) Is employed by or associated with a federal covered investment adviser, unless the individual has a place of business in this state as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940 (15 U.S.C. § 80b-3a) and is:

(i) An investment adviser representative as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940 (15 U.S.C. § 80b-3a); or

(ii) Not a supervised person as that term is defined in Section 202(a)(25) of the Investment Advisers Act of 1940 (15 U.S.C. § 80b-2(a)(25)); or

(D) Is excluded by rule adopted or order issued under this chapter;

(17) "Issuer," a person that issues or proposes to issue a security, subject to the following:

(A) The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued;

(B) The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate;

(C) The issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale;

(18) "Nonissuer transaction" or "nonissuer distribution," a transaction or distribution not directly or indirectly for the benefit of the issuer;

(19) "Offer to purchase," an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value. The term does not include a tender offer that is subject to Section 14(d) of the Securities Exchange Act of 1934 (15 U.S.C. § 78n(d));

(20) "Person," an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity;

(21) "Place of business," of a broker-dealer, an investment adviser, or a federal covered investment adviser means:

(A) An office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients; or

(B) Any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients;

(22) "Predecessor act," chapter 47-31A;

(23) "Price amendment," the amendment to a registration statement filed under the Securities Act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the Securities Act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price;

(24) "Principal place of business," of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser;

(25) "Record," except in the phrases "of record," "official record," and "public record," information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(26) "Sale," includes every contract of sale, contract to sell, or disposition of, a security or interest in a security for value, and offer to sell includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value. Both terms include:

(A) A security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing constituting part of the subject of the purchase and having been offered and sold for value;

(B) A gift of assessable stock involving an offer and sale; and

(C) A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, including an offer of the other security;

(27) "Securities and Exchange Commission," the United States Securities and Exchange Commission;

(28) "Security," a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a security; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. The term:

(A) Includes both a certificated and an uncertificated security;

(B) Does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed sum of money either in a lump sum or periodically for life or other specified period;

(C) Does not include an interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974;

(D) Includes as an investment contract an investment in a common enterprise with the expectation of profits to be derived primarily from the efforts of a person other than the investor and a common enterprise means an enterprise in which the fortunes of the investor are interwoven with those of either the person offering the investment, a third party, or other investors; and

(E) Includes as an investment contract, among other contracts, an interest in a limited partnership and a limited liability company and an investment in a viatical settlement or similar agreement;

(29) "Self-regulatory organization," a national securities exchange registered under the Securities Exchange Act of 1934, a national securities association of broker-dealers registered under the Securities Exchange Act of 1934, a clearing agency registered under the Securities Exchange Act of 1934, or the Municipal Securities Rule-making Board established under the Securities Exchange Act of 1934;

(30) "Sign," with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach or logically associate with the record an electronic symbol, sound, or process;

(31) "State," a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
Source: SL 2004, ch 278, § 2.



§ 47-31B-103 References to federal statutes.

47-31B-103. References to federal statutes. Securities Act of 1933 (15 U.S.C. § 77a et seq.), Securities Exchange Act of 1934 (15 U.S.C. § 78a et seq.), Public Utility Holding Company Act of 1935 (15 U.S.C. § 79 et seq.), Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.), Investment Advisers Act of 1940 (15 U.S.C. § 80b-1 et seq.), Employee Retirement Income Security Act of 1974 (29 U.S.C. § 1001 et seq.), National Housing Act (12 U.S.C. § 1701 et seq.), Commodity Exchange Act (7 U.S.C. § 1 et seq.), Internal Revenue Code (26 U.S.C. § 1 et seq. ), Securities Investor Protection Act of 1970 (15 U.S.C. § 78aaa et seq.), Securities Litigation Uniform Standards Act of 1998 (112 Stat. 3227), Small Business Investment Act of 1958 (15 U.S.C. § 661 et seq.), and Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) mean those statutes and the rules and regulations adopted under those statutes, as in effect July 1, 2004, or as later amended.

Source: SL 2004, ch 278, § 3.



§ 47-31B-104 References to federal agencies.

47-31B-104. References to federal agencies. A reference in this chapter to an agency or department of the United States is also a reference to a successor agency or department.

Source: SL 2004, ch 278, § 4.



§ 47-31B-105 Electronic records and signatures

47-31B-105. Electronic records and signatures. This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. § 7003(b)). This chapter authorizes the filing of records and signatures, when specified by provisions of this chapter or by a rule adopted or order issued under this chapter, in a manner consistent with Section 104(a) of that act (15 U.S.C. § 7004(a)).

Source: SL 2004, ch 278, § 5.



§ 47-31B-201 Exempt securities.

47-31B-201. Exempt securities. The following securities are exempt from the requirements of §§ 47-31B-301 through 47-31B-306 and 47-31B-504:

(1) A security, including a revenue obligation or a separate security as defined in Rule 131 (17 C.F.R. 230.131) adopted under the Securities Act of 1933, issued, insured, or guaranteed by the United States; by a state; by a political subdivision of a state; by a public authority, agency, or instrumentality of one or more states; by a political subdivision of one or more states; or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by the Congress; or a certificate of deposit for any of the foregoing;

(2) A security issued, insured, or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor;

(3) A security issued by and representing or that will represent an interest in or a direct obligation of, or be guaranteed by:

(A) An international banking institution;

(B) A banking institution organized under the laws of the United States; a member bank of the Federal Reserve System; or a depository institution a substantial portion of the business of which consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the Comptroller of Currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. § 92a); or

(C) Any other depository institution, unless by rule or order the director proceeds under § 47-31B-204;

(4) A security issued by and representing an interest in, or a debt of, or insured or guaranteed by, an insurance company authorized to do business in this state;

(5) A security issued or guaranteed by a railroad, other common carrier, public utility, or public utility holding company that is:

(A) Regulated in respect to its rates and charges by the United States or a state;

(B) Regulated in respect to the issuance or guarantee of the security by the United States, a state, Canada, or a Canadian province or territory; or

(C) A public utility holding company registered under the Public Utility Holding Company Act of 1935 or a subsidiary of such a registered holding company within the meaning of that act;

(6) A federal covered security specified in Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(1)) or by rule adopted under that provision or a security listed or approved for listing on another securities market specified by rule under this chapter; a put or a call option contract; a warrant; a subscription right on or with respect to such securities; or an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the Securities Exchange Act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the Securities Exchange Act of 1934 or an offer or sale, of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or an option or a derivative security designated by the Securities and Exchange Commission under Section 9(b) of the Securities Exchange Act of 1934 (15 U.S.C. § 78i(b));

(7) A security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic, or reformatory purposes, or as a chamber of commerce, and not for pecuniary profit, no part of the net earnings of which inures to the benefit of a private stockholder or other person, or a security of a company that is excluded from the definition of an investment company under Section 3(c)(10)(B) of the Investment Company Act of 1940 (15 U.S.C. § 80a-3(c)(10)(B)); except that with respect to the offer or sale of a note, bond, debenture, or other evidence of indebtedness issued by such a person, a rule may be adopted under this chapter limiting the availability of this exemption by classifying securities, persons, and transactions, imposing different requirements for different classes, specifying with respect to paragraph (B) the scope of the exemption and the grounds for denial or suspension, and requiring an issuer:

(A) To file a notice specifying the material terms of the proposed offer or sale and copies of any proposed sales and advertising literature to be used and provide that the exemption becomes effective if the director does not disallow the exemption within the period established by the rule;

(B) To file a request for exemption authorization for which a rule under this chapter may specify the scope of the exemption, the requirement of an offering statement, the filing of sales and advertising literature, the filing of consent to service of process complying with § 47-31B-611, and grounds for denial or suspension of the exemption; or

(C) To register under § 47-31B-304;

(8) Any securities of any cooperative corporation organized in good faith and qualified to do business as a cooperative under chapter 47-15 or chapter 47-21 and sold only to members of such cooperative corporations for the purpose of conducting under the cooperative plan among its stockholders any or all of the following businesses:

(A) Any agricultural, dairy, livestock, or produce business;

(B) The business of selling, marketing, or otherwise handling any agricultural, dairy, or livestock products, or other produce raised or produced by the stockholders of such corporation or by any cooperative corporation;

(C) The manufacture of any products from handling any agricultural, dairy, or livestock products, or other produce by the members of such corporations;

(D) The funding of economic development projects in South Dakota;

(E) The operation of a rural telephone among its stockholders;

(F) Any business incidental to any of the above purposes; and

(G) A member's or owner's interest in, or a retention certificate or like security given in lieu of a cash patronage dividend issued by, a cooperative organized and operated as a nonprofit membership cooperative under the cooperative laws of a state, but not a member's or owner's interest, retention certificate, or like security sold to persons other than bona fide members of the cooperative; and

(9) An equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a federal covered security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(1)).
Source: SL 2004, ch 278, § 6.



§ 47-31B-202 Exempt transactions.

47-31B-202. Exempt transactions. The following transactions are exempt from the requirements of §§ 47-31B-301 through 47-31B-306 and 47-31B-504:

(1) An isolated nonissuer transaction, whether effected by or through a broker-dealer or not;

(2) A nonissuer transaction by or through a broker-dealer registered, or exempt from registration under this chapter, and a resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least ninety days, if, at the date of the transaction:

(A) The issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(B) The security is sold at a price reasonably related to its current market price;

(C) The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution;

(D) A nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this chapter or a record filed with the Securities and Exchange Commission that is publicly available contains:

(i) A description of the business and operations of the issuer;

(ii) The names of the issuer's executive officers and the names of the issuer's directors, if any;

(iii) An audited balance sheet of the issuer as of a date within eighteen months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and

(iv) An audited income statement for each of the issuer's two immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement; and

(E) Any one of the following requirements is met:

(i) The issuer of the security has a class of equity securities listed on a national securities exchange registered under Section 6 of the Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers Automated Quotation System;

(ii) The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940;

(iii) The issuer of the security, including its predecessors, has been engaged in continuous business for at least three years; or

(iv) The issuer of the security has total assets of at least two million dollars based on an audited balance sheet as of a date within eighteen months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had such an audited balance sheet, a pro forma balance sheet for the combined organization;

(3) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System;

(4) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in an outstanding security if the guarantor of the security files reports with the Securities and Exchange Commission under the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. § 78m or 78o(d));

(5) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security that:

(A) Is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its four highest rating categories; or

(B) Has a fixed maturity or a fixed interest or dividend, if:

(i) A default has not occurred during the current fiscal year or within the three previous fiscal years or during the existence of the issuer and any predecessor if less than three fiscal years, in the payment of principal, interest, or dividends on the security; and

(ii) The issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous twelve months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(6) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter effecting an unsolicited order or offer to purchase;

(7) A nonissuer transaction executed by a bona fide pledgee without the purpose of evading this chapter;

(8) A nonissuer transaction by a federal covered investment adviser with investments under management in excess of one hundred million dollars acting in the exercise of discretionary authority in a signed record for the account of others;

(9) A transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the director after a hearing;

(10) A transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(11) A transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if:

(A) The note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit;

(B) A general solicitation or general advertisement of the transaction is not made; and

(C) A commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this chapter as a broker-dealer or as an agent;

(12) A transaction by an executor, administrator of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(13) A sale or offer to sell to:

(A) An institutional investor;

(B) A federal covered investment adviser; or

(C) Any other person exempted by rule adopted or order issued under this chapter;

(14) A sale or an offer to sell securities of an issuer, if the transaction is part of a single issue in which:

(A) Not more than twenty-five purchasers are present in this state during any twelve consecutive months, other than those designated in paragraph (13);

(B) A general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities;

(C) A commission or other remuneration is not paid or given, directly or indirectly, to a person other than a broker-dealer registered under this chapter or an agent registered under this chapter for soliciting a prospective purchaser in this state; and

(D) The issuer reasonably believes that all the purchasers in this state, other than those designated in paragraph (13), are purchasing for investment;

(15) A transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options, or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this state;

(16) An offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933 if:

(A) A registration or offering statement or similar record as required under the Securities Act of 1933 has been filed, but is not effective, or the offer is made in compliance with Rule 165 adopted under the Securities Act of 1933 (17 C.F.R. 230.165); and

(B) A stop order of which the offeror is aware has not been issued against the offeror by the director or the Securities and Exchange Commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending;

(17) An offer to sell, but not a sale, of a security exempt from registration under the Securities Act of 1933 if:

(A) A registration statement has been filed under this chapter, but is not effective;

(B) A solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the director under this chapter; and

(C) A stop order of which the offeror is aware has not been issued by the director under this chapter and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending;

(18) A transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary and the other person, or its parent or subsidiary, are parties;

(19) A rescission offer, sale, or purchase under § 47-31B-510;

(20) An offer or sale of a security to a person not a resident of this state and not present in this state if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this chapter;

(21) Employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees including offers or sales of such securities to:

(A) Directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisors;

(B) Family members who acquire such securities from those persons through gifts or domestic relations orders;

(C) Former employees, directors, general partners, trustees, officers, consultants, and advisors if those individuals were employed by or providing services to the issuer when the securities were offered; and

(D) Insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than fifty percent of their annual income from those organizations;

(22) A transaction involving:

(A) A stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock;

(B) An act incident to a judicially approved reorganization in which a security issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash; or

(C) The solicitation of tenders of securities by an offeror in a tender offer in compliance with Rule 162 adopted under the Securities Act of 1933 (17 C.F.R. 230.162); or

(23) A nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this chapter, if the issuer is a reporting issuer in a foreign jurisdiction designated by this paragraph or by rule adopted or order issued under this chapter; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than one hundred eighty days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this paragraph or by rule adopted or order issued under this chapter, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this paragraph, Canada, together with its provinces and territories, is a designated foreign jurisdiction and The Toronto Stock Exchange, Inc., is a designated securities exchange. After an administrative hearing in compliance with chapter 1-26, the director, by rule adopted or order issued under this chapter, may revoke the designation of a securities exchange under this paragraph, if the director finds that revocation is necessary or appropriate in the public interest and for the protection of investors.
Source: SL 2004, ch 278, § 7.



§ 47-31B-203 Additional exemptions and waivers.

47-31B-203. Additional exemptions and waivers. A rule adopted or order issued under this chapter may exempt a security, transaction, or offer; a rule under this chapter may exempt a class of securities, transactions, or offers from any or all of the requirements of §§ 47-31B-301 through 47-31B-306 and 47-31B-504; and an order under this chapter may waive, in whole or in part, any or all of the conditions for an exemption or offer under §§ 47-31B-201 and 47-31B-202. A filing required by rules adopted pursuant to this section shall include a fee of two hundred dollars, unless a fee is otherwise identified in this chapter.

Source: SL 2004, ch 278, § 8.



§ 47-31B-204 Denial, suspension, revocation, condition, or limitation of exemptions.

47-31B-204. Denial, suspension, revocation, condition, or limitation of exemptions. (a) Enforcement related powers. Except with respect to a federal covered security or a transaction involving a federal covered security, an order under this chapter may deny, suspend application of, condition, limit, or revoke an exemption created under § 47-31B-201(3)(C), (7), or (8) or 47-31B-202 or an exemption or waiver created under § 47-31B-203 with respect to a specific security, transaction, or offer. An order under this section may be issued only pursuant to the procedures in § 47-31B-306(d) or 47-31B-604 and only prospectively.

(b) Knowledge of order required. A person does not violate § 47-31B-301, 47-31B-303 through 47-31B-306, 47-31B-504, or 47-31B-510 by an offer to sell, offer to purchase, sale, or purchase effected after the entry of an order issued under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

Source: SL 2004, ch 278, § 9.



§ 47-31B-301 Securities registration requirement.

47-31B-301. Securities registration requirement. It is unlawful for a person to offer or sell a security in this state unless:

(1) The security is a federal covered security;

(2) The security, transaction, or offer is exempted from registration under §§ 47-31B-201 through 47-31B-203; or

(3) The security is registered under this chapter.
Source: SL 2004, ch 278, § 10.



§ 47-31B-302 Notice filing.

47-31B-302. Notice filing. (a) Required filing of records. With respect to a federal covered security, as defined in Section 18(b)(2) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(2)), that is not otherwise exempt under §§ 47-31B-201 through 47-31B-203, a rule adopted or order issued under this chapter may require the filing of any or all of the following records:

(1) Before the initial offer of a federal covered security in this state, all records that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 and a consent to service of process complying with § 47-31B-611 signed by the issuer and the payment of a filing fee of one thousand dollars for open-end management companies with total net assets of less than two hundred fifty million dollars, or a filing fee of two thousand dollars for open-end management companies with total net assets equal to or greater than two hundred fifty million dollars; two hundred fifty dollars for any closed end management company; or a filing fee of one hundred fifty dollars for any unit investment trust. A renewal filing is required annually, including those documents that the director by rule or order may require and a fee as provided in this subparagraph a(1). An initial or renewal filing includes a separate fee for each portfolio, series, class, or other designation. An initial or renewal filing shall include the most recent financial statement showing the nets assets of each portfolio, series, class, or other designation, unless the maximum fee of two thousand dollars is paid.

(2) After the initial offer of the federal covered security in this state, all records that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933. Any amendment that includes a name change to any filing, including any portfolio, series, class, or other designation, must include a fifty dollar filing fee for each name change of each portfolio, series, class, or other designation.

(b) Notice filing effectiveness and renewal. A notice filing under subsection (a) is effective for one year commencing on the later of the notice filing or the effectiveness of the offering filed with the Securities and Exchange Commission. On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the Securities and Exchange Commission that are required by rule or order under this chapter to be filed and by paying a renewal fee as set forth in subsection a(1). A previously filed consent to service of process complying with § 47-31B-611 may be incorporated by reference in a renewal. A renewed notice filing becomes effective upon the expiration of the filing being renewed.

(c) Notice filings for federal covered securities under Section 18(b)(4)(E). With respect to a security that is a federal covered security under Section 18(b)(4)(E) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(4)(E)), a rule under this chapter may require a notice filing by or on behalf of an issuer to include a copy of Form D, including the Appendix, as promulgated by the Securities and Exchange Commission, and a consent to service of process complying with § 47-31B-611 signed by the issuer not later than fifteen days after the first sale of the federal covered security in this state and the payment of a fee of two hundred fifty dollars; and the payment of a fee of two hundred seventy-five dollars for any late filing.

(d) Stop orders. Except with respect to a federal security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(1)), if the director finds that there is a failure to comply with a notice or fee requirement of this section, the director may issue a stop order suspending the offer and sale of a federal covered security in this state. If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the director.

(e) Notice filings for other federal covered securities. Unless the director provides otherwise by rule, any other federal covered security may be offered and sold in this state in reliance on it being a federal covered security without the filing of a notice or the payment of a fee. A rule adopted under this chapter may require a notice filing with respect to other federal covered securities by or on behalf of an issuer and the payment of a fee of two hundred fifty dollars and the payment of a fee of two hundred seventy-five dollars for any late filing.

Source: SL 2004, ch 278, § 11; SL 2016, ch 222, § 1; SL 2017, ch 195, § 1.



§ 47-31B-303 Securities registration by coordination.

47-31B-303. Securities registration by coordination. (a) Registration permitted. A security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination under this section.

(b) Required records. A registration statement and accompanying records under this section must contain or be accompanied by the following records in addition to the information specified in § 47-31B-305 and a consent to service of process complying with § 47-31B-611:

(1) A copy of the latest form of prospectus filed under the Securities Act of 1933;

(2) A copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy, or description of the security that is required by rule adopted or order issued under this chapter;

(3) Copies of any other information or any other records filed by the issuer under the Securities Act of 1933 requested by the director; and

(4) An undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the Securities and Exchange Commission.

(c) Conditions for effectiveness of registration statement. A registration statement under this section becomes effective simultaneously with or subsequent to the federal registration statement when all the following conditions are satisfied:

(1) A stop order under subsection (d) or § 47-31B-306 or issued by the Securities and Exchange Commission is not in effect and a proceeding is not pending against the issuer under § 47-31B-306; and

(2) The registration statement has been on file for at least twenty days or a shorter period provided by rule adopted or order issued under this chapter.

(d) Notice of federal registration statement effectiveness. The registrant shall promptly notify the director in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the director may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section. The director shall promptly notify the registrant of an order by telegram, telephone, or electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirements of this section, the stop order is void as of the date of its issuance.

(e) Effectiveness of registration statement. If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the director, the registration statement is automatically effective under this chapter when all the conditions are satisfied or waived. If the registrant notifies the director of the date when the federal registration statement is expected to become effective, the director shall promptly notify the registrant by telegram, telephone, or electronic means and promptly confirm this notice by a record, indicating whether all the conditions are satisfied or waived and whether the director intends the institution of a proceeding under § 47-31B-306. The notice by the director does not preclude the institution of such a proceeding.

Source: SL 2004, ch 278, § 12.



§ 47-31B-304 Securities registration by qualification.

47-31B-304. Securities registration by qualification. (a) Registration permitted. A security may be registered by qualification under this section.

(b) Required records. A registration statement under this section must contain the information or records specified in § 47-31B-305, a consent to service of process complying with § 47-31B-611, and, if required by rule adopted under this chapter, the following information or records:

(1) With respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) With respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous five years; the amount of securities of the issuer held by the person as of the thirtieth day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three years or proposed to be effected;

(3) With respect to persons covered by paragraph (2), the aggregate sum of the remuneration paid to those persons during the previous twelve months and estimated to be paid during the next twelve months, directly or indirectly, by the issuer, and all predecessors, parents, subsidiaries, and affiliates of the issuer;

(4) With respect to a person owning of record or owning beneficially, if known, ten percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in paragraph (2) other than the person's occupation;

(5) With respect to a promoter, if the issuer was organized within the previous three years, the information or records specified in paragraph (2), any amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment;

(6) With respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three years or proposed to be effected; and a statement of the reasons for making the offering;

(7) The capitalization and long term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two years or is obligated to issue its securities;

(8) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter;

(9) The estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) A description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in paragraph (2), (4), (5), (6), or (8) and by any person that holds or will hold ten percent or more in the aggregate of those options;

(11) The dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two years, and a copy of the contract;

(12) A description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets, and any litigation, action, or proceeding known to be contemplated by governmental authorities;

(13) A copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with § 47-31B-202(17)(B);

(14) A specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered;

(15) A signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer;

(16) A signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record, that is public, which is used in connection with the registration statement;

(17) A balance sheet of the issuer as of a date within four months before the filing of the registration statement; a statement of income and a statement of cash flows for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; and

(18) Any additional information or records required by rule adopted or order issued under this chapter.

(c) Conditions for effectiveness of registration statement. A registration statement under this section becomes effective thirty days, or any shorter period provided by rule adopted or order issued under this chapter, after the date the registration statement or the last amendment other than a price amendment is filed, if:

(1) A stop order is not in effect and a proceeding is not pending under § 47-31B-306;

(2) The director has not issued an order under § 47-31B-306 delaying effectiveness; and

(3) The applicant or registrant has not requested that effectiveness be delayed.

(d) Delay of effectiveness of registration statement. The director may delay effectiveness once for not more than ninety days if the director determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination. The director may also delay effectiveness for a further period of not more than thirty days if the director determines that the delay is necessary or appropriate.

(e) Prospectus distribution may be required. A rule adopted or order issued under this chapter may require as a condition of registration under this section that a prospectus containing a specified part of the information or record specified in subsection (b) be sent or given to each person to which an offer is made, before or concurrently, with the earliest of:

(1) The first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) The confirmation of a sale made by or for the account of the person;

(3) Payment pursuant to such a sale; or

(4) Delivery of the security pursuant to such a sale.
Source: SL 2004, ch 278, § 13.



§ 47-31B-305 Securities registration filings.

47-31B-305. Securities registration filings. (a) Who may file. A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this chapter.

(b) Filing fee. A person filing a registration statement shall pay a filing fee as follows: On the first five hundred thousand dollars of the total proposed sale price of the securities covered by such registration, the sum of one dollar per thousand dollars. All registrations over five hundred thousand dollars, the sum of five hundred dollars, plus seventy-five cents per thousand dollars of excess over five hundred thousand dollars. The minimum fee is one hundred dollars. The maximum fee is two thousand dollars. If a registration statement is withdrawn before the effective date or a pre-effective stop order is issued under § 47-31B-306, the director shall retain the minimum fee of one hundred dollars.

(c) Status of offering. A registration statement filed under § 47-31B-303 or 47-31B-304 must specify:

(1) The amount of securities to be offered in this state;

(2) The states in which a registration statement or similar record in connection with the offering has been or is to be filed; and

(3) Any adverse order, judgment, or decree issued in connection with the offering by a state securities regulator, the Securities and Exchange Commission, or a court.

(d) Incorporation by reference. A record filed under this chapter or the predecessor act within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

(e) Nonissuer distribution. In the case of a nonissuer distribution, information or a record may not be required under subsection (h) or § 47-31B-304, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

(f) Form of subscription. A rule adopted or order issued under this chapter may require as a condition of registration that a security registered under this chapter be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this chapter or preserved for a period specified by the rule or order, which may not be longer than five years.

(g) Effective period. Except while a stop order is in effect under § 47-31B-306, a registration statement is effective for one year after its effective date, or for any longer period designated in an order under this chapter during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker- dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this chapter are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date. A registration statement may be withdrawn only with the approval of the director. A fee of one hundred dollars is required for any extension of registration.

(h) Periodic reports. While a registration statement is effective, a rule adopted or order issued under this chapter may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering. The only fee required for filing a report under this subsection (h) is for the annual report. The annual report fee is twenty-five dollars.

(i) Post-effective amendments. A registration statement may be amended after its effective date. The post-effective amendment becomes effective when the director so orders. If a post- effective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay a late registration fee of twenty five dollars and a filing fee, calculated in the manner specified in subsection (b). A post-effective amendment relates back to the date of the offering of the additional securities being registered if, within one year after the date of the sale, the amendment is filed and the additional registration fee is paid.

Source: SL 2004, ch 278, § 14.



§ 47-31B-306 Denial, suspension, and revocation of securities registration.

47-31B-306. Denial, suspension, and revocation of securities registration. (a) Stop orders. The director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the director finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under § 47-31B-305(i) as of its effective date, or a report under § 47-31B-305(h), is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) This chapter or a rule adopted or order issued under this chapter or a condition imposed under this chapter has been willfully violated, in connection with the offering, by the person filing the registration statement; by the issuer, a partner, officer, or director of the issuer or a person having a similar status or performing a similar function; a promoter of the issuer; or a person directly or indirectly controlling or controlled by the issuer; but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or by an underwriter;

(3) The security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this chapter applicable to the offering, but the director may not institute a proceeding against an effective registration statement under this paragraph more than one year after the date of the order or injunction on which it is based, and the director may not issue an order under this paragraph on the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section;

(4) The issuer's enterprise or method of business includes or would include activities that are unlawful where performed;

(5) With respect to a security sought to be registered under § 47-31B-303, there has been a failure to comply with the undertaking required by § 47-31B-303(b)(4); or

(6) The applicant or registrant has not paid the filing fee, but the director shall void the order if the deficiency is corrected.

(b) Institution of stop order. The director may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the director when the registration statement became effective unless the proceeding is instituted within thirty days after the registration statement became effective.

(c) Summary process. The director may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the director shall promptly notify each person specified in subsection (d) that the order has been issued, the reasons for the revocation, denial, postponement, or suspension, and that within fifteen days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the director, within thirty days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

(d) Procedural requirements for stop order. A stop order may not be issued under this section without:

(1) Appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(2) An opportunity for hearing; and

(3) Findings of fact and conclusions of law in a record in accordance with chapter 1-26.

(e) Modification or vacation of stop order. The director may modify or vacate a stop order issued under this section if the director finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.
Source: SL 2004, ch 278, § 15.



§ 47-31B-307 Waiver and modification.

47-31B-307. Waiver and modification. The director may waive or modify, in whole or in part, any or all of the requirements of §§ 47-31B-302, 47-31B-303, and 47-31B-304(b) or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to § 47-31B-305(h).

Source: SL 2004, ch 278, § 16.



§ 47-31B-401 Broker-dealer registration requirement and exemptions.

47-31B-401. Broker-dealer registration requirement and exemptions. (a) Registration requirement. It is unlawful for a person to transact business in this state as a broker-dealer unless the person is registered under this chapter as a broker-dealer or is exempt from registration as a broker-dealer under subsection (b) or (d).

(b) Exemptions from registration. The following persons are exempt from the registration requirement of subsection (a):

(1) A broker-dealer without a place of business in this state if its only transactions effected in this state are with:

(A) The issuer of the securities involved in the transactions;

(B) A broker-dealer registered as a broker-dealer under this chapter or not required to be registered as a broker-dealer under this chapter;

(C) An institutional investor;

(D) A nonaffiliated federal covered investment adviser with investments under management in excess of one hundred million dollars acting for the account of others pursuant to discretionary authority in a signed record;

(E) A bona fide preexisting customer whose principal place of residence is not in this state and the person is registered as a broker-dealer under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the state in which the customer maintains a principal place of residence;

(F) A bona fide preexisting customer whose principal place of residence is in this state but was not present in this state when the customer relationship was established, if:

(i) The broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities laws of the state in which the customer relationship was established and where the customer had maintained a principal place of residence; and

(ii) Within forty-five days after the customer's first transaction in this state, the person files an application for registration as a broker-dealer in this state and a further transaction is not effected more than seventy-five days after the date on which the application is filed, or, if earlier, the date on which the director notifies the person that the director has denied the application for registration or has stayed the pendency of the application for good cause;

(G) Not more than three customers in this state during the previous twelve months, in addition to those customers specified in subparagraphs (A) through (F) and under subparagraph (H), if the broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the state in which the broker-dealer has its principal place of business; and

(H) Any other person exempted by rule adopted or order issued under this chapter; and

(2) A person that deals solely in United States government securities and is supervised as a dealer in government securities by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, or the Office of Thrift Supervision.

(c) Limits on employment or association. It is unlawful for a broker- dealer, or for an issuer engaged in offering, offering to purchase, purchasing, or selling securities in this state, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser, or a federal covered investment adviser by an order of the director under this chapter, the Securities and Exchange Commission, or a self-regulatory organization. A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from a broker-dealer or issuer and for good cause, an order under this chapter may modify or waive, in whole or in part, the application of the prohibitions of this subsection to the broker-dealer.

(d) Foreign transactions. A rule adopted or order issued under this chapter may permit:

(1) A broker-dealer that is registered in Canada or other foreign jurisdiction and that does not have a place of business in this state to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by:

(A) An individual from Canada or other foreign jurisdiction who is temporarily present in this state and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States;

(B) An individual from Canada or other foreign jurisdiction who is present in this state and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction; or

(C) An individual who is present in this state, with whom the broker- dealer customer relationship arose while the individual was temporarily or permanently a resident in Canada or the other foreign jurisdiction; and

(2) An agent who represents a broker-dealer that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of securities in this state as permitted for a broker-dealer described in paragraph (1).
Source: SL 2004, ch 278, § 17.



§ 47-31B-402 Agent registration requirement and exemptions.

47-31B-402. Agent registration requirement and exemptions. (a) Registration requirement. It is unlawful for an individual to transact business in this state as an agent unless the individual is registered under this chapter as an agent or is exempt from registration as an agent under subsection (b).

(b) Exemptions from registration. The following individuals are exempt from the registration requirement of subsection (a):

(1) An individual who represents a broker-dealer in effecting transactions in this state limited to those described in Section 15(h)(2) of the Securities Exchange Act of 1934 (15 U.S.C. § 78(o)(2));

(2) An individual who represents a broker-dealer that is exempt under § 47-31B-401(b) or (d);

(3) An individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(4) An individual who represents an issuer and who effects transactions in the issuer's securities exempted by § 47-31B-202, other than § 47-31B-202(11) and (14);

(5) An individual who represents an issuer that effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under Section 18(b)(3) or 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(3) or 77r(b)(4)(D)) is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(6) An individual who represents a broker-dealer registered in this state under § 47-31B-401(a) or exempt from registration under § 47-31B-401(b) in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of one hundred million dollars acting for the account of others pursuant to discretionary authority in a signed record;

(7) An individual who represents an issuer in connection with the purchase of the issuer's own securities;

(8) An individual who represents an issuer and who restricts participation to performing clerical or ministerial acts; or

(9) Any other individual exempted by rule adopted or order issued under this chapter.

(c) Registration effective only while employed or associated. The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this chapter or an issuer that is offering, selling, or purchasing its securities in this state.

(d) Limit on employment or association. It is unlawful for a broker- dealer, or an issuer engaged in offering, selling, or purchasing securities in this state, to employ or associate with an agent who transacts business in this state on behalf of broker-dealers or issuers unless the agent is registered under subsection (a) or exempt from registration under subsection (b).

(e) Limit on affiliations. An individual may not act as an agent for more than one broker-dealer or one issuer at a time, unless the broker-dealer or the issuer for which the agent acts are affiliated by direct or indirect common control or are authorized by rule or order under this chapter.

Source: SL 2004, ch 278, § 18.



§ 47-31B-403 Investment adviser registration and exemptions.

47-31B-403. Investment adviser registration and exemptions. (a) Registration requirement. It is unlawful for a person to transact business in this state as an investment adviser unless the person is registered under this chapter as an investment adviser or is exempt from registration as an investment adviser under subsection (b).

(b) Exemptions from registration. The following persons are exempt from the registration requirement of subsection (a):

(1) A person without a place of business in this state that is registered under the securities act of the state in which the person has its principal place of business if its only clients in this state are:

(A) Federal covered investment advisers, investment advisers registered under this chapter, or broker-dealers registered under this chapter;

(B) Institutional investors;

(C) Bona fide preexisting clients whose principal places of residence are not in this state if the investment adviser is registered under the securities act of the state in which the clients maintain principal places of residence; or

(D) Any other client exempted by rule adopted or order issued under this chapter;

(2) A person without a place of business in this state if the person has had, during the preceding twelve months, not more than five clients that are resident in this state in addition to those specified under paragraph (1); or

(3) Any other person exempted by rule adopted or order issued under this chapter.

(c) Limits on employment or association. It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order under this chapter, the Securities and Exchange Commission, or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from the investment adviser and for good cause, the director, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

(d) Investment adviser representative registration required. It is unlawful for an investment adviser to employ or associate with an individual required to be registered under this chapter as an investment adviser representative who transacts business in this state on behalf of the investment adviser unless the individual is registered under § 47-31B-404(a) or is exempt from registration under § 47-31B-404(b).

Source: SL 2004, ch 278, § 19.



§ 47-31B-404 Investment adviser representative registration requirement and exemptions.

47-31B-404. Investment adviser representative registration requirement and exemptions. (a) Registration requirement. It is unlawful for an individual to transact business in this state as an investment adviser representative unless the individual is registered under this chapter as an investment adviser representative or is exempt from registration as an investment adviser representative under subsection (b).

(b) Exemptions from registration. The following individuals are exempt from the registration requirement of subsection (a):

(1) An individual who is employed by or associated with an investment adviser that is exempt from registration under § 47-31B-403(b) or a federal covered investment adviser that is excluded from the notice filing requirements of § 47-31B-405; and

(2) Any other individual exempted by rule adopted or order issued under this chapter.

(c) Registration effective only while employed or associated. The registration of an investment adviser representative is not effective while the investment adviser representative is not employed by or associated with an investment adviser registered under this chapter or a federal covered investment adviser that has made or is required to make a notice filing under § 47-31B-405.

(d) Limit on affiliations. An individual may transact business as an investment adviser representative for more than one investment adviser or federal covered investment adviser unless a rule adopted or order issued under this chapter prohibits or limits an individual from acting as an investment adviser representative for more than one investment adviser or federal covered investment adviser.

(e) Limits on employment or association. It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this state on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order under this chapter, the Securities and Exchange Commission, or a self-regulatory organization. Upon request from a federal covered investment adviser and for good cause, the director, by order issued, may waive, in whole or in part, the application of the requirements of this subsection to the federal covered investment adviser.

(f) Referral fees. An investment adviser registered under this chapter, a federal covered investment adviser that has filed a notice under § 47-31B-405, or a broker-dealer registered under this chapter is not required to employ or associate with an individual as an investment adviser representative if the only compensation paid to the individual for a referral of investment advisory clients is paid to an investment adviser registered under this chapter, a federal covered investment adviser who has filed a notice under § 47-31B-405, or a broker-dealer registered under this chapter with which the individual is employed or associated as an investment adviser representative.

Source: SL 2004, ch 278, § 20.



§ 47-31B-405 Federal covered investment adviser notice filing requirement.

47-31B-405. Federal covered investment adviser notice filing requirement. (a) Notice filing requirement. Except with respect to a federal covered investment adviser described in subsection (b), it is unlawful for a federal covered investment adviser to transact business in this state as a federal covered investment adviser unless the federal covered investment adviser complies with subsection (c).

(b) Notice filing requirement not required. The following federal covered investment advisers are not required to comply with subsection (c):

(1) A federal covered investment adviser without a place of business in this state if its only clients in this state are:

(A) Federal covered investment advisers, investment advisers registered under this chapter, and broker-dealers registered under this chapter;

(B) Institutional investors;

(C) Bona fide preexisting clients whose principal places of residence are not in this state; or

(D) Other clients specified by rule adopted or order issued under this chapter;

(2) A federal covered investment adviser without a place of business in this state if the person has had, during the preceding twelve months, not more than five clients that are resident in this state in addition to those specified under paragraph (1); and

(3) Any other person excluded by rule adopted or order issued under this chapter.

(c) Notice filing procedure. A person acting as a federal covered investment adviser, not excluded under subsection (b), shall file a notice, a consent to service of process complying with § 47-31B-611, and such records as have been filed with the Securities and Exchange Commission under the Investment Advisers Act of 1940 required by rule adopted or order issued under this chapter and pay the fees specified in § 47-31B-410(e).

(d) Effectiveness of filing. The notice under subsection (c) becomes effective upon its filing.

Source: SL 2004, ch 278, § 21.



§ 47-31B-406 Registration by broker-dealer, agent, investment adviser, and investment adviser representative.

47-31B-406. Registration by broker-dealer, agent, investment adviser, and investment adviser representative. (a) Application for initial registration. A person shall register as a broker-dealer, agent, investment adviser, or investment adviser representative by filing an application and a consent to service of process complying with § 47-31B-611, and paying the fee specified in § 47-31B-410 and any reasonable fees charged by the designee of the director for processing the filing. The application must contain:

(1) The information or record required for the filing of a uniform application; and

(2) Upon request by the director, any other financial or other information or record that the director determines is appropriate.

(b) Amendment. If the information or record contained in an application filed under subsection (a) is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Effectiveness of registration. If an order is not in effect and a proceeding is not pending under § 47-31B-412, registration becomes effective at noon on the forty-fifth day after a completed application is filed, unless the registration is denied. A rule adopted or order issued under this chapter may set an earlier effective date or may defer the effective date until noon on the forty-fifth day after the filing of any amendment completing the application.

(d) Registration renewal. A registration is effective until midnight on December thirty-first of the year for which the application for registration is filed. Unless an order is in effect under § 47-31B-412, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued under this chapter, by paying the fee specified in § 47-31B-410, and by paying costs charged by the designee of the director for processing the filings.

(e) Additional conditions or waivers. A rule adopted or order issued under this chapter may impose such other conditions, not inconsistent with the National Securities Markets Improvement Act of 1996. An order issued under this chapter may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.

Source: SL 2004, ch 278, § 22.



§ 47-31B-407 Succession and change in registration of broker-dealer or investment advisor.

47-31B-407. Succession and change in registration of broker-dealer or investment advisor. (a) Succession. A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration pursuant to § 47-31B-401 or 47-31B-403 or a notice pursuant to § 47-31B-405 for the unexpired portion of the current registration or notice filing.

(b) Organizational change. A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management. The amendment becomes effective when filed or on a date designated by the registrant in its filing. The new organization is a successor to the original registrant for the purposes of this chapter. If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered under this chapter shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within forty-five days after filing its amendment to effect succession.

(c) Name change. A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment becomes effective when filed or on a date designated by the registrant.

(d) Change of control. A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this chapter.

Source: SL 2004, ch 278, § 23.



§ 47-31B-408 Termination of employment or association of agent and investment adviser representative--Transfer of employment or association.

47-31B-408. Termination of employment or association of agent and investment adviser representative--Transfer of employment or association. (a) Notice of termination. If an agent registered under this chapter terminates employment by or association with a broker-dealer or issuer, or if an investment adviser representative registered under this chapter terminates employment by or association with an investment adviser or federal covered investment adviser, or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker- dealer, issuer, investment adviser, or federal covered investment adviser shall promptly file a notice of termination. If the registrant learns that the broker-dealer, issuer, investment adviser, or federal covered investment adviser has not filed the notice, the registrant may do so.

(b) Transfer of employment or association. If an agent registered under this chapter terminates employment by or association with a broker-dealer registered under this chapter and begins employment by or association with another broker-dealer registered under this chapter; or if an investment adviser representative registered under this chapter terminates employment by or association with an investment adviser registered under this chapter or a federal covered investment adviser that has filed a notice under § 47-31B-405 and begins employment by or association with another investment adviser registered under this chapter or a federal covered investment adviser that has filed a notice under § 47-31B-405; then upon the filing by or on behalf of the registrant, within thirty days after the termination, of an application for registration that complies with the requirement of § 47-31B-406(a) and payment of the filing fee required under § 47-31B-410, the registration of the agent or investment adviser representative is:

(1) Immediately effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record does not contain a new or amended disciplinary disclosure within the previous twelve months; or

(2) Temporarily effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record contains a new or amended disciplinary disclosure within the preceding twelve months.

(c) Withdrawal of temporary registration. The director may withdraw a temporary registration if there are or were grounds for discipline as specified in § 47-31B-412 and the director does so within thirty days after the filing of the application. If the director does not withdraw the temporary registration within the thirty-day period, registration becomes automatically effective on the thirty-first day after filing.

(d) Power to prevent registration. The director may prevent the effectiveness of a transfer of an agent or investment adviser representative under subsection (b)(1) or (2) based on the public interest and the protection of investors.

(e) Termination of registration or application for registration. If the director determines that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser, or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian, or cannot reasonably be located, a rule adopted or order issued under this chapter may require the registration be canceled or terminated or the application denied. The director may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive.

Source: SL 2004, ch 278, § 24.



§ 47-31B-409 Withdrawal of registration of broker-dealer, agent, investment adviser, and investment adviser representative.

47-31B-409. Withdrawal of registration of broker-dealer, agent, investment adviser, and investment adviser representative. Withdrawal of registration by a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective sixty days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this chapter unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this chapter. The director may institute a revocation or suspension proceeding under § 47-31B-412 within one year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending.

Source: SL 2004, ch 278, § 25.



§ 47-31B-410 Filing fees.

47-31B-410. Filing fees. (a) Broker-dealers. A person shall pay a fee of one hundred fifty dollars when initially filing an application for registration as a broker-dealer and a fee of one hundred fifty dollars when filing a renewal of registration as a broker-dealer. If the filing results in a denial or withdrawal, the director shall retain the fee.

(b) Agents. The fee for an individual is one hundred twenty five dollars when filing an application for registration as an agent, a fee of one hundred twenty five dollars when filing a renewal of registration as an agent, and a fee of one hundred twenty five dollars when filing for a change of registration as an agent. If the filing results in a denial or withdrawal, the director shall retain the fee.

(c) Investment advisers. A person shall pay a fee of one hundred dollars when filing an application for registration as an investment adviser and a fee of one hundred dollars when filing a renewal of registration as an investment adviser. If the filing results in a denial or withdrawal, the director shall retain the fee.

(d) Investment adviser representatives. The fee for an individual is fifty dollars when filing an application for registration as an investment adviser representative, a fee of fifty dollars when filing a renewal of registration as an investment adviser representative, and a fee of fifty dollars when filing a change of registration as an investment adviser representative. If the filing results in a denial or withdrawal, the director shall retain the fee.

(e) Federal covered investment advisers. A federal covered investment adviser required to file a notice under § 47-31B-405 shall pay an initial fee of two hundred dollars and an annual notice fee of two hundred dollars.

(f) Payment. A person required to pay a filing or notice fee under this section may transmit the fee through or to a designee as a rule or order provides under this chapter.

Source: SL 2004, ch 278, § 26.



§ 47-31B-411 Postregistration requirements.

47-31B-411. Postregistration requirements. (a) Financial requirements. Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. § 78o(h) ) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. § 80b-22), a rule adopted or order issued under this chapter may establish minimum financial requirements for broker-dealers registered or required to be registered under this chapter and investment advisers registered or required to be registered under this chapter.

(b) Financial reports. Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. § 78o(h)) or Section 222(b) of the Investment Advisers Act of 1940 (15 U.S.C. § 80b-22), a broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall file such financial reports as are required by a rule adopted or order issued under this chapter. If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Record keeping. Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. § 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. § 80b-22):

(1) A broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall make and maintain the accounts, correspondence, memoranda, papers, books, and other records required by rule adopted or order issued under this chapter;

(2) Broker-dealer records required to be maintained under paragraph (1) may be maintained in any form of data storage acceptable under Section 17(a) of the Securities Exchange Act of 1934 (15 U.S.C. § 78q(a)) if they are readily accessible to the director; and

(3) Investment adviser records required to be maintained under paragraph (1) may be maintained in any form of data storage required by rule adopted or order issued under this chapter.

(d) Audits or inspections. The records of a broker-dealer registered or required to be registered under this chapter and of an investment adviser registered or required to be registered under this chapter are subject to such reasonable periodic, special, or other audits or inspections by a representative of the director, within or without this state, as the director considers necessary or appropriate in the public interest and for the protection of investors. An audit or inspection may be made at any time and without prior notice. The director may copy, and remove for audit or inspection copies of, all records the director reasonably considers necessary or appropriate to conduct the audit or inspection. The director may assess a reasonable charge for conducting an audit or inspection under this subsection.

(e) Custody and discretionary authority bond or insurance. Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. § 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. § 80b-22), a rule adopted or order issued under this chapter may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security in an amount not to exceed fifty thousand dollars. The director may determine the requirements of the insurance, bond, or other satisfactory form of security. Insurance or a bond or other satisfactory form of security may not be required of a broker-dealer registered under this chapter whose net capital exceeds, or of an investment adviser registered under this chapter whose minimum financial requirements exceed, the amounts required by rule or order under this chapter. The insurance, bond, or other satisfactory form of security must permit an action by a person to enforce any liability on the insurance, bond, or other satisfactory form of security if instituted within the time limitations in § 47-31B-509(j)(2).

(f) Requirements for custody. Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. § 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. § 80b-22), an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser. A rule adopted or order issued under this chapter may prohibit, limit, or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of securities or funds of a client.

(g) Investment adviser brochure rule. With respect to an investment adviser registered or required to be registered under this chapter, a rule adopted or order issued under this chapter may require that information or other record be furnished or disseminated to clients or prospective clients in this state as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

(h) Continuing education. A rule adopted or order issued under this chapter may require an individual registered under § 47-31B-402 or 47-31B-404 to participate in a continuing education program approved by the Securities and Exchange Commission and administered by a self-regulatory organization or, in the absence of such a program, a rule adopted or order issued under this chapter may require continuing education for an individual registered under § 47-31B-404.

Source: SL 2004, ch 278, § 27.



§ 47-31B-412 Denial, revocation, suspension, withdrawal, restriction, condition, or limitation of registration

47-31B-412. Denial, revocation, suspension, withdrawal, restriction, condition, or limitation of registration. (a) Disciplinary conditions--applicants. If the director finds that the order is in the public interest and subsection (d) authorizes the action, an order issued under this chapter may deny an application, or may condition or limit registration of an applicant to be a broker-dealer, agent, investment adviser, or investment adviser representative, and, if the applicant is a broker-dealer or investment adviser, of a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control, of the broker-dealer or investment adviser.

(b) Disciplinary conditions--registrants. If the director finds that the order is in the public interest and subsection (d) authorizes the action, an order issued under this chapter may revoke, suspend, condition, or limit the registration of a registrant and, if the registrant is a broker-dealer or investment adviser, of a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control, of the broker-dealer or investment adviser. However, the director may not:

(1) Institute a revocation or suspension proceeding under this subsection based on an order issued under a law of another state that is reported to the director or a designee of the director more than one year after the date of the order on which it is based; or

(2) Under subsection (d)(5)(A) or (B), issue an order on the basis of an order issued under the securities act of another state unless the other order was based on conduct for which subsection (d) would authorize the action had the conduct occurred in this state.

(c) Disciplinary penalties--registrants. If the director finds that the order is in the public interest and subsection (d)(1) through (6), (8), (9), (10), or (12) and (13) authorizes the action, an order under this chapter may censure, impose a bar, or impose a civil penalty in an amount not to exceed a maximum of ten thousand dollars per violation, on a registrant, and, if the registrant is a broker-dealer or investment adviser, a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control, of the broker-dealer or investment adviser.

(d) Grounds for discipline. A person may be disciplined under subsections (a) through (c) if the person:

(1) Has filed an application for registration in this state under this chapter or the predecessor act within the previous ten years, which, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) Willfully violated or willfully failed to comply with this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act within the previous ten years;

(3) Has been convicted of a felony or within the previous ten years has been convicted of a misdemeanor involving a security, a commodity future or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(4) Is enjoined or restrained by a court of competent jurisdiction in an action instituted by the director under this chapter or the predecessor act, a state, the Securities and Exchange Commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(5) Is the subject of an order, issued after notice and opportunity for hearing by:

(A) The securities, depository institution, insurance, or other financial services regulator of a state or by the Securities and Exchange Commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative;

(B) The securities regulator of a state or the Securities and Exchange Commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser;

(C) The Securities and Exchange Commission or a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization;

(D) A court adjudicating a United States Postal Service fraud order;

(E) The insurance regulator of a state denying, suspending, or revoking registration as an insurance agent; or

(F) A depository institution regulator suspending or barring the person from the depository institution business;

(6) Is the subject of an adjudication or determination, after notice and opportunity for hearing, by the Securities and Exchange Commission, the Commodity Futures Trading Commission; the Federal Trade Commission; a federal depository institution regulator, or a depository institution, insurance, or other financial services regulator of a state that the person willfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, or the Commodity Exchange Act, the securities or commodities law of a state, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated;

(7) Is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the director may not enter an order against an applicant or registrant under this paragraph without a finding of insolvency as to the applicant or registrant;

(8) Refuses to allow or otherwise impedes the director from conducting an audit or inspection under § 47-31B-411(d) or refuses access to a registrant's office to conduct an audit or inspection under § 47-31B-411(d);

(9) Has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act within the previous ten years;

(10) Has not paid the proper filing fee within thirty days after having been notified by the director of a deficiency, but the director shall vacate an order under this paragraph when the deficiency is corrected;

(11) After notice and opportunity for a hearing, has been found within the previous ten years:

(A) By a court of competent jurisdiction to have willfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated;

(B) To have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative, or similar person; or

(C) To have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction;

(12) Is the subject of a cease and desist order issued by the Securities and Exchange Commission or issued under the securities, commodities, investment, franchise, banking, finance, or insurance laws of a state;

(13) Has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance, or insurance business within the previous ten years; or

(14) Is not qualified on the basis of factors such as training, experience, and knowledge of the securities business. However, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for registration as an investment adviser representative, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by subsection (e). The director may require an applicant for registration under § 47-31B-402 or 47-31B-404 who has not been registered in a state within the two years preceding the filing of an application in this state to successfully complete an examination.

(e) Examinations. A rule adopted or order issued under this chapter may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued under this chapter may waive, in whole or in part, an examination as to an individual and a rule adopted under this chapter may waive, in whole or in part, an examination as to a class of individuals if the director determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

(f) Summary process. The director may suspend or deny an application summarily; restrict, condition, limit, or suspend a registration; or censure, bar, or impose a civil penalty on a registrant before final determination of an administrative proceeding. Upon the issuance of an order, the director shall promptly notify each person subject to the order that the order has been issued, the reasons for the action, and that within fifteen days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the director within thirty days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

(g) Procedural requirements. An order issued may not be issued under this section, except under subsection (f), without:

(1) Appropriate notice to the applicant or registrant;

(2) Opportunity for hearing; and

(3) Findings of fact and conclusions of law in a record in accordance with chapter 1-26.

(h) Control person liability. A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the director under subsections (a) through (c) to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline under this section.

(i) Limit on investigation or proceeding. The director may not institute a proceeding under subsection(a), (b), or (c) based solely on material facts actually known by the director unless an investigation or the proceeding is instituted within one year after the director actually acquires knowledge of the material facts.

Source: SL 2004, ch 278, § 28.



§ 47-31B-501 General fraud.

47-31B-501. General fraud. It is unlawful for a person, in connection with the offer, sale, or purchase of a security, directly or indirectly:

(1) To employ a device, scheme, or artifice to defraud;

(2) To make an untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading; or

(3) To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.
Source: SL 2004, ch 278, § 29.



§ 47-31B-502 Prohibited conduct in providing investment advice.

47-31B-502. Prohibited conduct in providing investment advice. (a) Fraud in providing investment advice. It is unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities:

(1) To employ a device, scheme, or artifice to defraud another person; or

(2) To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

(b) Rules defining fraud. A rule adopted under this chapter may define an act, practice, or course of business of an investment adviser or an investment adviser representative, other than a supervised person of a federal covered investment adviser, as fraudulent, deceptive, or manipulative, and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives, other than supervised persons of a federal covered investment adviser, from engaging in acts, practices, and courses of business defined as fraudulent, deceptive, or manipulative.

(c) Rules specifying contents of advisory contract. A rule adopted under this chapter may specify the contents of an investment advisory contract entered into, extended, or renewed by an investment adviser.

Source: SL 2004, ch 278, § 30.



§ 47-31B-503 Evidentiary burden.

47-31B-503. Evidentiary burden. (a) Civil. In a civil action or administrative proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion has the burden to prove the applicability of the claim.

(b) Criminal. In a criminal proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion has the burden of going forward with evidence of the claim.

Source: SL 2004, ch 278, § 31.



§ 47-31B-504 Filing of sales and advertising literature.

47-31B-504. Filing of sales and advertising literature. (a) Filing requirement. Except as otherwise provided in subsection (b), a rule adopted or order issued under this chapter may require the filing of a prospectus, pamphlet, circular, form letter, advertisement, sales literature, or other advertising record relating to a security or investment advice, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this chapter.

(b) Excluded communications. This section does not apply to sales and advertising literature specified in subsection (a) which relates to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by § 47-31B-201, 47-31B-202, or 47-31B-203 except as required pursuant to § 47-31B-201(7).

Source: SL 2004, ch 278, § 32.



§ 47-31B-505 Misleading filings.

47-31B-505. Misleading filings. It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this chapter, a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.

Source: SL 2004, ch 278, § 33.



§ 47-31B-506 Misrepresentations concerning registration or exemption.

47-31B-506. Misrepresentations concerning registration or exemption. The filing of an application for registration, a registration statement, a notice filing under this chapter, the registration of a person, the notice filing by a person, or the registration of a security under this chapter does not constitute a finding by the director that a record filed under this chapter is true, complete, and not misleading. The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the director has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction. It is unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective customer or client a representation inconsistent with this section.

Source: SL 2004, ch 278, § 34.



§ 47-31B-507 Qualified immunity.

47-31B-507. Qualified immunity. A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to a statement that is contained in a record required by the director, or designee of the director, the Securities and Exchange Commission, or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.

Source: SL 2004, ch 278, § 35.



§ 47-31B-508 Criminal penalties.

47-31B-508. Criminal penalties. (a) Criminal penalties. It is a Class 4 felony for any person that willfully violates this chapter, or a rule adopted or order issued under this chapter, except § 47-31B-504 or the notice filing requirements of § 47-31B-302 or 47-31B-405, or that willfully violates § 47-31B-505 knowing the statement made to be false or misleading in a material respect. An individual convicted of violating a rule or order under this chapter may be fined, but may not be imprisoned, if the individual did not have knowledge of the rule or order. A subsequent violation is a Class 3 felony.

(b) Criminal reference not required. The Attorney General or the proper prosecuting attorney with or without a reference from the director, may institute criminal proceedings under this chapter.

(c) No limitation on other criminal enforcement. This chapter does not limit the power of this state to punish a person for conduct that constitutes a crime under other laws of this state.

Source: SL 2004, ch 278, § 36; SL 2006, ch 130, § 17.



§ 47-31B-509 Civil liability.

47-31B-509. Civil liability. (a) Securities Litigation Uniform Standards Act. Enforcement of civil liability under this section is subject to the Securities Litigation Uniform Standards Act of 1998.

(b) Liability of seller to purchaser. A person is liable to the purchaser if the person sells a security in violation of § 47-31B-301 or, by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the purchaser not knowing the untruth or omission and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest at Category D, § 54-3-16 from the date of the purchase, costs, and reasonable attorneys' fees determined by the court, upon the tender of the security, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, and interest at Category D § 54-3-16 from the date of the purchase, costs, and reasonable attorneys' fees determined by the court.

(c) Liability of purchaser to seller. A person is liable to the seller if the person buys a security by means of an untrue statement of a material fact or omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the seller not knowing of the untruth or omission, and the purchaser not sustaining the burden of proof that the purchaser did not know, and in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The seller may maintain an action to recover the security, and any income received on the security, costs, and reasonable attorneys' fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest at Category D § 54-3-16 from the date of the sale of the security, costs, and reasonable attorneys' fees determined by the court.

(d) Liability of unregistered broker-dealer and agent. A person acting as a broker-dealer or agent that sells or buys a security in violation of § 47-31B-401(a), 47-31B-402(a), or 47-31B-506 is liable to the customer. The customer, if a purchaser, may maintain an action for recovery of actual damages as specified in subsections (b)(1) through (3), or, if a seller, for a remedy as specified in subsections (c)(1) through (3).

(e) Liability of unregistered investment adviser and investment adviser representative. A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of § 47-31B-403(a), 47-31B-404(a), or 47-31B-506 is liable to the client. The client may maintain an action to recover the consideration paid for the advice, interest at Category D § 54-3-16 from the date of payment, costs, and reasonable attorneys' fees determined by the court.

(f) Liability for investment advice. A person that receives directly or indirectly any consideration for providing investment advice to another person and that employs a device, scheme, or artifice to defraud the other person or engages in an act, practice, or course of business that operates or would operate as a fraud or deceit on the other person, is liable to the other person. An action under this subsection is governed by the following:

(1) The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest at Category D § 54-3-16 from the date of the fraudulent conduct, costs, and reasonable attorneys' fees determined by the court, less the amount of any income received as a result of the fraudulent conduct.

(2) This subsection does not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice.

(g) Joint and several liability. The following persons are liable jointly and severally with and to the same extent as persons liable under subsections (b) through (f):

(1) A person that directly or indirectly controls a person liable under subsections (b) through (f), unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(2) An individual who is a managing partner, executive officer, or director of a person liable under subsections (b) through (f), including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(3) An individual who is an employee of or associated with a person liable under subsections (b) through (f) and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist; and

(4) A person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subsections (b) through (f), unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.

(h) Right of contribution. A person liable under this section has a right of contribution as in cases of contract against any other person liable under this section for the same conduct.

(i) Survival of cause of action. A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.

(j) Statute of limitations. A person may not obtain relief:

(1) Under subsection (b) for violation of § 47-31B-301, or under subsection (d) or (e), unless the action is instituted within one year after the violation occurred; or

(2) Under subsection (b), other than for violation of § 47-31B-301, or under subsection (c) or (f), unless the action is instituted within the earlier of two years after discovery of the facts constituting the violation or five years after the violation.

(k) No enforcement of violative contract. A person that has made, or has engaged in the performance of, a contract in violation of this chapter or a rule adopted or order issued under this chapter, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this chapter, may not base an action on the contract.

(l) No contractual waiver. A condition, stipulation, or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this chapter or a rule adopted or order issued under this chapter is void.

(m) Survival of other rights or remedies. The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist, but this chapter does not create a cause of action not specified in this section or § 47-31B-411(e).

Source: SL 2004, ch 278, § 37.



§ 47-31B-510 Rescission offers

47-31B-510. Rescission offers. A purchaser, seller, or recipient of investment advice may not maintain an action under § 47-31B-509 if:

(1) The purchaser, seller, or recipient of investment advice receives in a record, before the action is instituted:

(A) An offer stating the respect in which liability under § 47-31B-509 may have arisen and fairly advising the purchaser, seller, or recipient of investment advice of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this chapter to be furnished to that person at the time of the purchase, sale, or investment advice;

(B) If the basis for relief under this section may have been a violation of § 47-31B-509(b), an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, and interest at Category D § 54-3-16 from the date of the purchase, less the amount of any income received on the security, or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest at Category D § 54-3-16 from the date of the purchase in cash equal to the damages computed in the manner provided in this subsection;

(C) If the basis for relief under this section may have been a violation of § 47-31B-509(c), an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest at Category D § 54-3-16 from the date of the sale; or if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest at Category D § 54-3-16 from the date of the sale;

(D) If the basis for relief under this section may have been a violation of § 47-31B-509(d); and if the customer is a purchaser, an offer to pay as specified in subparagraph (B); or, if the customer is a seller, an offer to tender or to pay as specified in subparagraph (C);

(E) If the basis for relief under this section may have been a violation of § 47-31B-509(e), an offer to reimburse in cash the consideration paid for the advice and interest at Category D § 54-3-16 from the date of payment; or

(F) If the basis for relief under this section may have been a violation of § 47-31B-509(f), an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest at Category D § 54-3-16 from the date of the violation causing the loss;

(2) The offer under paragraph (1) states that it must be accepted by the purchaser, seller, or recipient of investment advice within thirty days after the date of its receipt by the purchaser, seller, or recipient of investment advice or any shorter period, of not less than three days, that the director, by order, specifies;

(3) The offeror has the present ability to pay the amount offered or to tender the security under paragraph (1);

(4) The offer under paragraph (1) is delivered to the purchaser, seller, or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice; and

(5) The purchaser, seller, or recipient of investment advice that accepts the offer under paragraph (1) in a record within the period specified under paragraph (2) is paid in accordance with the terms of the offer.
Source: SL 2004, ch 278, § 38.



§ 47-31B-601 Administration.

47-31B-601. Administration. (a) Administration. This chapter shall be administered by the director.

(b) The director shall designate one of his employees to administer the provisions of this chapter in the event of his absence or disability.

(c) This chapter shall be administered under the direction and supervision of the Department of Labor and Regulation and the secretary thereof, but shall retain the quasi-judicial, quasi- legislative, advisory, and other nonadministrative functions, as defined in § 1-32-1, otherwise vested in it and shall exercise those functions independently of the secretary of the Department of Labor and Regulation.

(d) The director shall be appointed by the secretary of the Department of Labor and Regulation and may be removed at the pleasure of the secretary. The appointment and removal of the director shall be subject to approval by the Governor.

(e) The director shall receive travel expenses, in accordance with the rules of the Board of Finance, incurred in the discharge of official duties.

(f) The director shall employ, from time to time, such clerks and employees as are necessary for the administration of this chapter, and they shall perform such duties as the director shall assign.

(g) The director may be included in the state's employees' blanket bond pursuant to § 3-5-5.1.

(h) The director shall use the seal with the words, Director of Securities, South Dakota, and such designs as the director shall prescribe engraved thereon by which seal the director shall authenticate his signature and proceedings.

(i) Unlawful use of records or information. It is unlawful for the director or an officer, employee, or designee of the director to use for personal benefit or the benefit of others records or other information obtained by or filed with the director that are not public under § 47-31B-607(b). This chapter does not authorize the director or an officer, employee, or designee of the director to disclose the record or information, except in accordance with § 47-31B-602, 47-31B-607(c), or 47-31B-608.

(j) No privilege or exemption created or diminished. This chapter does not create or diminish a privilege or exemption that exists at common law, by statute or rule, or otherwise.

(k) Investor education. The director may develop and implement investor education initiatives to inform the public about investing in securities, with particular emphasis on the prevention and detection of securities fraud. In developing and implementing these initiatives, the director may collaborate with public and nonprofit organizations with an interest in investor education. The director may accept a grant or donation from a person that is not affiliated with the securities industry or from a nonprofit organization, regardless of whether the organization is affiliated with the securities industry, to develop and implement investor education initiatives. This subsection does not authorize the director to require participation or monetary contributions of a registrant in an investor education program.

Source: SL 2004, ch 278, § 39; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 47-31B-602 Investigations and subpoenas.

47-31B-602. Investigations and subpoenas. (a) Authority to investigate. The director may:

(1) Conduct public or private investigations within or outside of this state which the director considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this chapter or a rule adopted or order issued under this chapter, or to aid in the enforcement of this chapter or in the adoption of rules and forms under this chapter;

(2) Require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the director determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and

(3) Publish a record concerning an action, proceeding, or an investigation under, or a violation of, this chapter or a rule adopted or order issued under this chapter if the director determines it is necessary or appropriate in the public interest and for the protection of investors.

(b) Director powers to investigate. For the purpose of an investigation under this chapter, the director or its designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the director considers relevant or material to the investigation.

(c) Procedure and remedies for noncompliance. If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the director under this chapter, the director, or any officer designated by him, may apply to the circuit court to enforce compliance, or may refer the matter to the Attorney General or the proper attorney, who may apply to the circuit court or a court of another state to enforce compliance. The court may:

(1) Hold the person in contempt;

(2) Order the person to appear before the director;

(3) Order the person to testify about the matter under investigation or in question;

(4) Order the production of records;

(5) Grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice;

(6) Impose a civil penalty of not more than ten thousand dollars per violation; and

(7) Grant any other necessary or appropriate relief.

(d) Application for relief. This section does not preclude a person from applying to the circuit court or a court of another state for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

(e) Use immunity procedure. An individual is not excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the director under this chapter or in an action or proceeding instituted by the director under this chapter on the ground that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture. If the individual refuses to testify, file a statement, or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the director may apply to the circuit court to compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence. The testimony, record, or other evidence compelled under such an order may not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

(f) Assistance to securities regulator of another jurisdiction. At the request of the securities regulator of another state or a foreign jurisdiction, the director may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces. The director may provide the assistance by using the authority to investigate and the powers conferred by this section as the director determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this chapter or other law of this state if occurring in this state. In deciding whether to provide the assistance, the director may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the director on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of this state; and the availability of resources and employees of the director to carry out the request for assistance.

Source: SL 2004, ch 278, § 40.



§ 47-31B-603 Civil enforcement.

47-31B-603. Civil enforcement. (a) Civil action instituted by director. If the director believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this chapter or a rule adopted or order issued under this chapter, the director may maintain an action in the circuit court to enjoin the act, practice, or course of business and to enforce compliance with this chapter or a rule adopted or order issued under this chapter.

(b) Relief available. In an action under this section and on a proper showing, the court may:

(1) Issue a permanent or temporary injunction, restraining order, or declaratory judgment;

(2) Order other appropriate or ancillary relief, which may include:

(A) An asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the director for the defendant or the defendant's assets;

(B) Ordering the director to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;

(C) Imposing a civil penalty up to ten thousand dollars for each violation; an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act; and

(D) Ordering the payment of prejudgment and postjudgment interest; or

(3) Order such other relief as the court considers appropriate.

(c) No bond required. The director may not be required to post a bond in an action or proceeding under this chapter.

Source: SL 2004, ch 278, § 41.



§ 47-31B-604 Administrative enforcement.

47-31B-604. Administrative enforcement. (a) Issuance of an order or notice. If the director determines that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter, the director may:

(1) Issue an order directing the person to cease and desist from engaging in the act, practice, or course of business or to take other action necessary or appropriate to comply with this chapter;

(2) Issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under § 47-31B-401(b)(1)(D) or (F) or an investment adviser under § 47-31B-403(b)(1)(C); or

(3) Issue an order under § 47-31B-204.

(b) Summary process. An order under subsection (a) is effective on the date of issuance. Upon issuance of the order, the director shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered. The order must include a statement whether the director will seek a civil penalty or costs of the investigation, a statement of the reasons for the order, and notice that, within fifteen days after receipt of a request in a record from the person, the matter will be scheduled for a hearing. If a person subject to the order does not request a hearing and none is ordered by the director within thirty days after the date of service of the order, the order, which may include a civil penalty or costs of the investigation if a civil penalty or costs were sought in the statement accompanying the order, becomes final as to that person by operation of law. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

(c) Procedure for final order. If a hearing is requested or ordered pursuant to subsection (b), a hearing must be held pursuant to chapter 1-26. A final order may not be issued unless the director makes findings of fact and conclusions of law in a record pursuant to chapter 1-26. The final order may make final, vacate, or modify the order issued under subsection (a).

(d) Civil penalty. In a final order under subsection (c), the director may impose a civil penalty up to ten thousand dollars for each violation.

(e) Costs. In a final order, the director may charge the actual cost of an investigation or proceeding for a violation of this chapter or a rule adopted or order issued under this chapter.

(f) Filing of certified final order with court; effect of filing. If a petition for judicial review of a final order is not filed in accordance with § 47-31B-609, the director may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

(g) Enforcement by court; further civil penalty. If a person does not comply with an order under this section, the director may petition a court of competent jurisdiction to enforce the order. The court may not require the director to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount not more than ten thousand dollars, for each violation and may grant any other relief the court determines is just and proper in the circumstances.

Source: SL 2004, ch 278, § 42.



§ 47-31B-605 Rules, forms, orders, interpretive opinions, and hearings.

47-31B-605. Rules, forms, orders, interpretive opinions, and hearings. (a) Issuance and adoption of forms, orders, and rules. The director may:

(1) Issue forms and orders and, after notice and comment, may adopt and amend rules necessary or appropriate to carry out this chapter and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports, and other records;

(2) By rule, define terms, whether or not used in this chapter, but those definitions may not be inconsistent with this chapter; and

(3) By rule, classify securities, persons, and transactions and adopt different requirements for different classes.

(b) Findings and cooperation. Under this chapter, a rule or form may not be adopted or amended, or an order issued or amended, unless the director finds that the rule, form, order, or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this chapter. In adopting, amending, and repealing rules and forms, § 47-31B-608 applies in order to achieve uniformity among the states and coordination with federal laws in the form and content of registration statements, applications, reports, and other records, including the adoption of uniform rules, forms, and procedures.

(c) Financial statements. Subject to Section 15(h) of the Securities Exchange Act and Section 222 of the Investment Advisers Act of 1940, the director may require that a financial statement filed under this chapter be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this chapter. A rule adopted or order issued under this chapter may establish:

(1) Subject to Section 15(h) of the Securities Exchange Act and Section 222 of the Investment Advisors Act of 1940, the form and content of financial statements required under this chapter;

(2) Whether unconsolidated financial statements must be filed; and

(3) Whether required financial statements must be audited by an independent certified public accountant.

(d) Interpretative opinions. The director may provide interpretative opinions or issue determinations that the director will not institute a proceeding or an action under this chapter against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this chapter. A fifty dollar fee is required for interpretative opinions and no action letters.

(e) Effect of compliance. A penalty under this chapter may not be imposed for, and liability does not arise from conduct that is engaged in or omitted in good faith believing it conforms to a rule, form, or order of the director under this chapter.

(f) Presumption for public hearings. A hearing in an administrative proceeding under this chapter must be conducted in public unless the director for good cause consistent with this chapter determines that the hearing will not be so conducted.

Source: SL 2004, ch 278, § 43.



§ 47-31B-606 Administrative files and opinions.

47-31B-606. Administrative files and opinions. (a) Public register of filings. The director shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers, and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this chapter or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this chapter or the predecessor act; and interpretative opinions or no action determinations issued under this chapter.

(b) Public availability. The director shall make all rules, forms, interpretative opinions, and orders available to the public.

(c) Copies of public records. The director shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests. A rule adopted under this chapter may establish a reasonable charge for furnishing the record or certification. A copy of the record certified or a certificate by the director of a record's nonexistence is prima facie evidence of a record or its nonexistence.

Source: SL 2004, ch 278, § 44.



§ 47-31B-607 Public records--Confidentiality.

47-31B-607. Public records--Confidentiality. (a) Presumption of public records. Except as otherwise provided in subsection (b), records obtained by the director or filed under this chapter, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for public examination.

(b) Nonpublic records. The following records are not public records and are not available for public examination under subsection (a):

(1) A record obtained by the director in connection with an audit or inspection under § 47-31B-411(d) or an investigation under § 47-31B-602;

(2) A part of a record filed in connection with a registration statement under §§ 47-31B-301 and 47-31B-303 through 47-31B-305 or a record under § 47-31B-411(d) that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law;

(3) A record that is not required to be provided to the director or filed under this chapter and is provided to the director only on the condition that the record will not be subject to public examination or disclosure;

(4) A nonpublic record received from a person specified in § 47-31B-608(a); and

(5) Any social security number, residential address unless used as a business address, and residential telephone number unless used as a business telephone number, contained in a record that is filed; and

(6) A record obtained by the director through a designee of the director or that a rule or order under this chapter determines has been:

(A) Expunged from the director's records by the designee; or

(B) Determined to be nonpublic or nondisclosable by that designee if the director finds the determination to be in the public interest and for the protection of investors.

(c) Director discretion to disclose. If disclosure is for the purpose of a civil, administrative, or criminal investigation, action, or proceeding or to a person specified in § 47-31B-608(a), the director may disclose a record obtained in connection with an audit or inspection under § 47-31B-411(d) or a record obtained in connection with an investigation under § 47-31B-602.

Source: SL 2004, ch 278, § 45.



§ 47-31B-608 Uniformity and cooperation with other agencies.

47-31B-608. Uniformity and cooperation with other agencies. (a) Objective of uniformity. The director shall, in its discretion, cooperate, coordinate, consult, and, subject to § 47-31B-607, share records and information with the securities regulator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the Securities and Exchange Commission, the United States Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, the Securities Investor Protection Corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking and insurance regulator, and a governmental law enforcement agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, states, and foreign governments.

(b) Policies to consider. In cooperating, coordinating, consulting, and sharing records and information under this section and in acting by rule, order, or waiver under this chapter, the director shall, in its discretion, take into consideration in carrying out the public interest the following general policies:

(1) Maximizing effectiveness of regulation for the protection of investors;

(2) Maximizing uniformity in federal and state regulatory standards; and

(3) Minimizing burdens on the business of capital formation, without adversely affecting essentials of investor protection.

(c) Subjects for cooperation. The cooperation, coordination, consultation, and sharing of records and information authorized by this section includes:

(1) Establishing or employing one or more designees as a central depository for registration and notice filings under this chapter and for records required or allowed to be maintained under this chapter;

(2) Developing and maintaining uniform forms;

(3) Conducting a joint examination or investigation;

(4) Holding a joint administrative hearing;

(5) Instituting and prosecuting a joint civil or administrative proceeding;

(6) Sharing and exchanging personnel;

(7) Coordinating registrations under §§ 47-31B-301 and 47-31B-401 through 47-31B-404 and exemptions under § 47-31B-203;

(8) Sharing and exchanging records, subject to § 47-31B-607;

(9) Formulating rules, statements of policy, guidelines, forms, and interpretative opinions and releases;

(10) Formulating common systems and procedures;

(11) Notifying the public of proposed rules, forms, statements of policy, and guidelines;

(12) Attending conferences and other meetings among securities regulators, which may include representatives of governmental and private sector organizations involved in capital formation, deemed necessary or appropriate to promote or achieve uniformity; and

(13) Developing and maintaining a uniform exemption from registration for small issuers, and taking other steps to reduce the burden of raising investment capital by small businesses.
Source: SL 2004, ch 278, § 46.



§ 47-31B-609 Judicial review.

47-31B-609. Judicial review. (a) Judicial review of orders. A final order issued by the director under this chapter is subject to judicial review in accordance with chapter 1-26.

(b) Judicial review of rules. A rule adopted under this chapter is subject to judicial review in accordance with chapter 1-26.

Source: SL 2004, ch 278, § 47.



§ 47-31B-610 Jurisdiction.

47-31B-610. Jurisdiction. (a) Sales and offers to sell. Sections 47-31B-301, 47-31B-302, 47-31B-401(a), 47-31B-402(a), 47-31B-403(a), 47-31B-404(a), 47-31B-501, 47-31B-506, 47-31B-509, and 47-31B-510 do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in this state or the offer to purchase or the purchase is made and accepted in this state.

(b) Purchases and offers to purchase. Sections 47-31B-401(a), 47-31B-402(a), 47-31B-403(a), 47-31B-404(a), 47-31B-501, 47-31B-506, 47-31B-509, and 47-31B-510 do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in this state or the offer to sell or the sale is made and accepted in this state.

(c) Offers in this state. For the purpose of this section, an offer to sell or to purchase a security is made in this State, whether or not either party is then present in this state, if the offer:

(1) Originates from within this state; or

(2) Is directed by the offeror to a place in this state and received at the place to which it is directed.

(d) Acceptances in this state. For the purpose of this section, an offer to purchase or to sell is accepted in this state, whether or not either party is then present in this state, if the acceptance:

(1) Is communicated to the offeror in this state and the offeree reasonably believes the offeror to be present in this state and the acceptance is received at the place in this state to which it is directed; and

(2) Has not previously been communicated to the offeror, orally or in a record, outside this state.

(e) Publications, radio, television, or electronic communications. An offer to sell or to purchase is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state a bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this state, or that is published in this state but has had more than two thirds of its circulation outside this state during the previous twelve months or when a radio or television program or other electronic communication originating outside this state is received in this state. A radio or television program, or other electronic communication is considered as having originated in this state if either the broadcast studio or the originating source of transmission is located in this state, unless:

(1) The program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

(2) The program or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

(3) The program or communication is an electronic communication that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television, or other electronic system; or

(4) The program or communication consists of an electronic communication that originates in this state, but which is not intended for distribution to the general public in this state.

(f) Investment advice and misrepresentations. Sections 47-31B-403(a), 47-31B-404(a), 47-31B-405(a), 47-31B-502, 47-31B-505, and 47-31B-506 apply to a person if the person engages in an act, practice, or course of business instrumental in effecting prohibited or actionable conduct in this state, whether or not either party is then present in this state.

Source: SL 2004, ch 278, § 48.



§ 47-31B-611 Service of process.

47-31B-611. Service of process. (a) Signed consent to service of process. A consent to service of process complying with this section required by this chapter must be signed and filed in the form required by a rule or order under this chapter. A consent appointing the director the person's agent for service of process in a noncriminal action or proceeding against the person, or the person's successor or personal representative under this chapter or a rule adopted or order issued under this chapter after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

(b) Conduct constituting appointment of agent for service. If a person, including a nonresident of this state, engages in an act, practice, or course of business prohibited or made actionable by this chapter or a rule adopted or order issued under this chapter and the person has not filed a consent to service of process under subsection (a), the act, practice, or course of business constitutes the appointment of the director as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

(c) Procedure for service of process. Service under subsection (a) or (b) may be made by providing a copy of the process to the office of the director, but it is not effective unless:

(1) The plaintiff, which may be the director, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address, or takes other reasonable steps to give notice; and

(2) The plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the director in a proceeding before the director, allows.

(d) Service in administrative proceedings or civil actions by director. Service pursuant to subsection (c) may be used in a proceeding before the director or by the director in a civil action in which the director is the moving party.

(e) Opportunity to defend. If process is served under subsection (c), the court, or the director in a proceeding before the director, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

Source: SL 2004, ch 278, § 49.



§ 47-31B-612 Severability clause

47-31B-612. Severability clause. If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 2004, ch 278, § 50.



§ 47-31B-703 Application of chapter to existing proceeding and existing rights and duties.

47-31B-703. Application of chapter to existing proceeding and existing rights and duties. (a) Applicability of predecessor act to pending proceedings and existing rights. The predecessor act exclusively governs all actions or proceedings that are pending on July 1, 2004 or may be instituted on the basis of conduct occurring before July 1, 2004, but a civil action may not be maintained to enforce any liability under the predecessor act unless instituted within any period of limitation that applied when the cause of action accrued or within five years after July 1, 2004, whichever is earlier.

(b) Continued effectiveness under predecessor act. All effective registrations under the predecessor act, all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations, and conditions imposed on the registrations under the predecessor act remain in effect while they would have remained in effect if this chapter had not been enacted. They are considered to have been filed, issued, or imposed under this chapter, but are exclusively governed by the predecessor act.

(c) Applicability of predecessor act to offers or sales. The predecessor act exclusively applies to an offer or sale made within one year after July 1, 2004 pursuant to an offering made in good faith before July 1, 2004 on the basis of an exemption available under the predecessor act.

Source: SL 2004, ch 278, § 53.






Chapter 32 - Corporate Take-Over Offers [Repealed]

CHAPTER 47-32

CORPORATE TAKE-OVER OFFERS [REPEALED]

[Repealed by SL 1983, ch 330, §§ 1 to 8; SL 1990, ch 369, § 108]



Chapter 33 - South Dakota Domestic Public Corporation Takeover Act

§ 47-33-1 Citation of chapter.

47-33-1. Citation of chapter. This chapter shall be known and may be cited as the South Dakota Domestic Public Corporation Takeover Act.

Source: SL 1990, ch 369, § 101.



§ 47-33-2 Declaration of public policy.

47-33-2. Declaration of public policy. The Legislature hereby finds and declares the following to be the public policy of this state:

(1) This state has traditionally regulated the affairs of corporations organized in this state, including the regulation of mergers and other business combinations and the rights of shareholders. The United State Supreme Court has recently reaffirmed the power of states to regulate these affairs.

(2) Domestic public corporations encompass, represent and affect, through their ongoing business operations, a variety of constituencies, including South Dakota shareholders, employees, customers, creditors, suppliers of goods and services, and local communities and their economies whose welfare is vital to the state's interests.

(3) In order to promote such welfare, the regulation of the internal affairs of domestic public corporations as reflected in the laws of this state governing business corporations should allow for the stable, long-term growth of domestic public corporations.

(4) Takeovers of publicly held corporations frequently occur through acquisition techniques which in effect coerce shareholders to participate in the transaction.

(5) Takeovers of publicly held corporations are also frequently financed largely through debt to be repaid in the short term through changes in the operations of the target corporation, by the sale of substantial assets of the target corporation, and other means. In other states, such takeovers have impaired local employment conditions and disrupted local commercial activity. These takeovers involve a substantial risk of unfair business dealing, may prevent shareholders from realizing the full value of their holdings through forced mergers and other coercive devices, and may undermine the state's interest in promoting stable relationships involving the corporations that it charters. The threat of these takeovers also deprives shareholders of value by forcing the adoption of short-term business strategies as well as defensive tactics which may not be in the public interest.

(6) This chapter is not intended to prevent the use of any other lawful measure to challenge or defend against attempts to acquire control of a domestic public corporation, including, without limiting the generality of the foregoing, rights and options described in § 47-33-5.
Source: SL 1990, ch 369, § 102.



§ 47-33-3 Definition of terms.

47-33-3. Definition of terms.

(1) Terms used in this chapter mean:

(a) "Acquiring person," a person that makes or proposes to make a control share acquisition. If two or more persons act as a partnership, limited partnership, syndicate or other group pursuant to any written or unwritten agreement, arrangement, relationship, understanding or otherwise, for the purposes of acquiring, owning or voting shares of a domestic public corporation, all members of the partnership, syndicate or other group constitute a "person." "Acquiring person" does not include:

(i) A licensed broker/dealer or licensed underwriter who

(A) Purchases shares of a domestic public corporation solely for the purposes of resale to the public; and

(B) Is not acting in concert with an acquiring person; or

(ii) A person who becomes entitled to exercise or direct the exercise of a new range of voting power within any of the ranges specified in subdivision 47-33-9(4) solely as a result of a repurchase of shares by, or recapitalization of, the domestic public corporation or similar action unless:

(A) The repurchase, recapitalization or similar action was proposed by or on behalf of, or pursuant to any written or unwritten agreement, arrangement, relationship, understanding, or otherwise with, the person or any affiliate or associate of the person; or

(B) The person thereafter acquires beneficial ownership, directly or indirectly, of outstanding voting shares of the domestic public corporation and, immediately after the acquisition, is entitled to exercise or direct the exercise of the same or a higher range of voting power under subdivision 47-33-9(4) as the person became entitled to exercise as a result of the repurchase, recapitalization, or similar action;

(b) "Affiliate," a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, a specified person;

(c) "Announcement date," if used in reference to any business combination, means the date of the first public announcement of the final, definitive proposal for the business combination;

(d) "Articles," the original or restated articles of incorporation and all amendments thereto;

(e) "Associate," if used to indicate a relationship with any person, means any of the following:

(i) Any corporation or organization of which the person is an officer or partner or is, directly or indirectly, the beneficial owner of ten percent or more of any class or series of its equity securities;

(ii) Any trust or other estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity;

(iii) Any relative or spouse of the person, or any relative of the spouse residing in the home of the person;

(f) "Beneficial owner," if used with respect to any equity security, means a person:

(i) That, individually or with or through any of its affiliates or associates, beneficially owns an equity security, directly or indirectly;

(ii) That, individually with or through any of its affiliates or associates has:

(A) The right to acquire an equity security, whether that right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement, relationship or understanding, whether written or unwritten, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise. However, a person may not be deemed the beneficial owner of shares tendered pursuant to a tender or exchange offer made by that person or any of that person's affiliates or associates until those tendered shares are accepted for purchase or exchange; or

(B) The right to vote an equity security pursuant to any agreement, arrangement, relationship or understanding, whether written or unwritten. However, a person may not be deemed the beneficial owner of any shares under this subparagraph if the agreement, arrangement, relationship or understanding to vote the shares (1) arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act, and (2) is not then reportable on a Schedule 13D under the Exchange Act or any comparable or successor report; or

(iii) That has any agreement, arrangement, relationship or understanding, whether written or unwritten, for the purpose of acquiring, holding, voting (except voting under a revocable proxy or consent described in subparagraph (ii)(B) of this subsection), or disposing of an equity security with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, the equity security;

(g) "Board," the board of directors of a corporation;

(h) "Business combination," if used in reference to a domestic public corporation and any interested shareholder of the domestic public corporation, means any of the following:

(i) Any merger or consolidation of the domestic public corporation or any subsidiary of the domestic public corporation with:

(A) The interested shareholder; or

(B) Any other foreign or domestic corporation (whether or not itself an interested shareholder of the domestic public corporation) that is, or after the merger or consolidation would be, an affiliate or associate of the interested shareholder, but excluding (1) the merger of a wholly-owned subsidiary of the domestic public corporation into the domestic public corporation, (2) the merger of two or more wholly-owned subsidiaries of the domestic public corporation, or (3) the merger of a domestic or foreign corporation, other than an interested shareholder or an affiliate or associate of an interested shareholder, with a wholly-owned subsidiary of the domestic public corporation pursuant to which the surviving corporation, immediately after the merger, becomes a wholly-owned subsidiary of the domestic public corporation;

(ii) Any exchange, pursuant to a plan of exchange under the laws of this state or a comparable statute of any other state or jurisdiction, of shares of the domestic public corporation or any subsidiary of the domestic public corporation for equity securities of either (i) the interested shareholder; or (ii) any other domestic or foreign corporation, whether or not itself an interested shareholder of the domestic public corporation, that is, or after the exchange would be, an affiliate or associate of the interested shareholder;

(iii) Any sale, lease, exchange, mortgage, pledge, transfer, or other disposition, in one transaction or a series of transactions, to or with the interested shareholder or any affiliate or associate of the interested shareholder, of assets of the domestic public corporation or any subsidiary of the domestic public corporation to which any of the following applies;

(A) Having an aggregate market value equal to ten percent or more of the aggregate market value of all the assets, determined on a consolidated basis, of the domestic public corporation;

(B) Having an aggregate market value equal to ten percent or more of the aggregate market value of all the outstanding shares of the domestic public corporation; or

(C) Representing ten percent or more of the earning power or net income, determined on a consolidated basis, of the domestic public corporation;

(iv) The issuance or transfer by the domestic public corporation or any subsidiary of the domestic public corporation, in one transaction or a series of transactions, of any shares of the domestic public corporation or any subsidiary of the domestic public corporation that have an aggregate market value equal to five percent or more of the aggregate market value of all the outstanding shares of the domestic public corporation to the interested shareholder or any affiliate or associate of the interested shareholder, except pursuant to the exercise of rights or options to purchase shares offered, or a dividend or distribution paid or made, pro rata to all shareholders of the domestic public corporation other than for the purpose, directly or indirectly, of facilitating or effecting a subsequent transaction that would have been a business combination if the dividend or distribution had not been made;

(v) The adoption of any plan or proposal for the liquidation or dissolution of the domestic public corporation, or any reincorporation of the domestic public corporation in another state or jurisdiction, proposed by or on behalf of, or pursuant to any written or unwritten agreement, arrangement, relationship, understanding or otherwise with, the interested shareholder or any affiliate or associate of the interested shareholder;

(vi) Any reclassification of securities, including any share dividend or split, reverse share split, or other distribution of shares in respect of shares, any recapitalization of the domestic public corporation, any merger or consolidation of the domestic public corporation with any subsidiary of the domestic public corporation, or any other transaction, whether or not with or into or otherwise involving the interested shareholder, proposed by, on behalf of, or pursuant to any written or unwritten agreement, arrangement, relationship, understanding or otherwise with, the interested shareholder or any affiliate or associate of the interested shareholder, that has the effect, directly or indirectly, of increasing the proportionate amount of the outstanding voting shares of any class or series, or securities that are exchangeable for or convertible into, or carry the right to acquire voting shares, of the domestic public corporation or any subsidiary of the domestic public corporation that is, directly or indirectly, owned by the interested shareholder or any affiliate or associate of the interested shareholder, except as a result of immaterial changes due to fractional share adjustments; or

(vii) Any receipt by the interested shareholder or any affiliate or associate of the interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of the domestic public corporation, of any loans, advances, guarantees, pledges or other financial assistance, or any tax credits or other tax advantages provided by or through the domestic public corporation. However, the term "business combination" may not be deemed to include the receipt of any of the foregoing benefits by that domestic public corporation or any of that corporation's subsidiaries arising from transactions, such as intercompany loans or tax sharing arrangements, between that domestic public corporation and its subsidiaries in the ordinary course of business;

(i) "Common shares," any shares other than preferred shares;

(j) "Consummation date," with respect to any business combination, the date of consummation of the business combination or, in the case of a business combination as to which a shareholder vote is taken, the later of:

(i) The business day before the vote; or

(ii) Twenty days before the date of consummation of business combination;

(k) "Control," including the terms "controlling," "controlled by," and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract, or otherwise. A person's beneficial ownership of ten percent or more of the voting power of a corporation's outstanding voting shares creates a presumption that the person has control of the corporation. Notwithstanding the foregoing, a person is not considered to have control of a corporation if the person holds voting shares, in good faith and not for the purpose of circumventing this chapter, as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of the corporation;

(l) "Control share acquisition," an acquisition, directly or indirectly, by an acquiring person of beneficial ownership of shares of a domestic public corporation that, except for § 47-33-8, would, if added to all other shares of the domestic public corporation beneficially owned by the acquiring person, entitle the acquiring person, immediately after the acquisition, to exercise or direct the exercise of a new range of voting power within any of the ranges specified in subdivision 47-33-9(4) but does not include any of the following:

(i) An acquisition before, or pursuant to a contract entered into before, February 21, 1990;

(ii) An acquisition by a donee pursuant to an inter vivos gift not made to avoid this chapter or by any person who acquires the shares of a decedent from the representative of the decedent's estate other than as a creditor or purchaser; or

(iii) An acquisition pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this chapter;

(iv) An acquisition pursuant to a merger, consolidation or share exchange effected under §§ 47-1A-1101 to 47-1A-1108, inclusive, if the domestic public corporation is a party to the transaction;

(v) An acquisition for the benefit of others by a person acting in good faith and not made to avoid this chapter, to the extent that the person may not exercise or direct the exercise of the voting power or disposition of the shares except upon the instruction of others;

(vi) The acquisition of shares of a domestic public corporation, in good faith, and not for the purpose of circumventing this chapter, by or from any person whose voting rights had previously been authorized by shareholders in compliance with this chapter, or any person whose previous acquisition of shares of a domestic public corporation would have constituted a control share acquisition but for one or more of the exceptions stated in subparagraphs (i) through (v) of this definition, unless the acquisition entitles the acquiring person, directly or indirectly, alone or as part of a group, to exercise or direct the exercise of voting power of the domestic public corporation in the election of directors in excess of the range of voting power previously authorized by the shareholders pursuant to § 47-33-12.

All shares the beneficial ownership of which is acquired within a ninety- day period, and all shares the beneficial ownership of which is acquired pursuant to a plan to make a control share acquisition, shall be deemed to have been acquired in the same acquisition;

(m) "Corporation" and "domestic corporation," a corporation for profit incorporated under the laws of this state;

(n) "Domestic public corporation," a corporation organized under the laws of this state that is a publicly held corporation, has more than fifty shareholders, and which:

(i) Has either its principal place of business or its principal executive office located in this state, and owns or controls assets located in this state having a fair market value of at least one million dollars and has more than one hundred employees in this state; or

(ii) Has more than five percent of its shareholders resident in this state, has more than five percent of its shares owned by residents in this state, or has more than two hundred fifty shareholders resident in this state.

For the purpose of subparagraph (ii) of this subsection, the residence of each shareholder is the address of the shareholder which appears on the records of the domestic public corporation;

(o) "Equity security,":

(i) Any share or similar security, any certificate of interest, any participation in any profit sharing agreement, any voting trust certificate, or any certificate of deposit for an equity security; and

(ii) Any security convertible, with or without consideration, into an equity security, or any warrant, call or other option or privilege of buying an equity security without being bound to do so, or any other security carrying any right to acquire, subscribe to, or purchase an equity security;

(p) "Exchange Act," the Securities Exchange Act of 1934, (48 Stat. 881, 15 U.S.C. § 78a et seq.) as amended;

(q) "Interested shareholder," if used in reference to any domestic public corporation, any person, other than the domestic public corporation or any subsidiary of the domestic public corporation, that is either:

(i) The beneficial owner, directly or indirectly, of ten percent or more of the outstanding voting shares of the domestic public corporation; or

(ii) Is an affiliate or associate of the domestic public corporation and at any time within the four-year period immediately before the date in question was the beneficial owner, directly or indirectly, of ten percent or more of the then outstanding voting shares of the domestic public corporation;

For the purposes of determining whether a person is an interested shareholder, the number of voting shares of the domestic public corporation considered to be outstanding includes shares considered to be beneficially owned by the person through the application of subsection (f) of this section, but does not include any other unissued voting shares of the domestic public corporation which may be issuable pursuant to any agreement, arrangement, or understanding, or upon the exercise of rights, options, conversion rights, or otherwise;

(r) "Interested shares," the shares of a domestic public corporation owned by any of the following persons:

(1) The acquiring person or its affiliates or associates;

(2) Any officer of the domestic public corporation; or

(3) Any employee of the domestic public corporation who is also a director of the domestic public corporation;

(s) "Market value," if used in reference to shares or property of any domestic public corporation, the following:

(i) In the case of shares, the highest closing sale price of a share during the thirty-day period immediately preceding the date in question on the composite tape for New York Stock Exchange listed shares, or, if the shares are not quoted on the composite tape or not listed on the New York Stock Exchange, on the principal United States securities exchange registered under the Exchange Act on which the shares are listed, or, if the shares are not listed on any such exchange, the highest closing bid quotation with respect to a share during the thirty-day period preceding the date in question on the National Association of Securities Dealers, Inc. Automated Quotations System or any system then in use, or if no such quotations are available, the fair market value on the date in question of a share as determined by the board of the domestic public corporation in good faith; and

(ii) In the case of property other than cash or shares, the fair market value of the property on the date in question as determined in good faith by the board of the domestic public corporation;

(t) "Person," an individual, corporation, limited liability company, partnership, unincorporated association, organization or other entity;

(u) "Preferred shares," any class or series of shares of a domestic public corporation that under the bylaws or articles of incorporation of the domestic public corporation:

(i) Is entitled to receive payment of dividends before any payment of dividends on some other class or series of shares; or

(ii) Is entitled in the event of any voluntary liquidation, dissolution or winding up of the corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of shares;

(v) "Publicly held corporation," a corporation that has a class of equity securities registered pursuant to § 12 of the Exchange Act, or subject to § 15(d) of the Exchange Act;

(w) "Share," one of the units, however designated, into which the shareholders' proprietary interests in the corporation are divided;

(x) "Share acquisition date," with respect to any person and any domestic public corporation, the date that the person first becomes an interested shareholder of the domestic public corporation;

(y) "Shareholder," one who is a holder of record of shares in a corporation;

(z) "Subsidiary," of a specified corporation, any other corporation of which a majority of the outstanding voting shares entitled to be cast is owned, directly or indirectly, by the specified corporation;

(aa) "Voting shares," shares of a corporation entitled to vote generally in the election of directors;

(2) Terms in this chapter mean:

(a) "Board," the board of directors of a corporation;

(b) "Class," if used with reference to shares, means a category of shares that differs in designation or one or more rights or preferences from another category of shares of the corporation;

(c) "Director," a member of the board;

(d) "Good faith," honesty in fact in the conduct of the act or transaction concerned;

(e) "Intentionally," that the person referred to either has a purpose to do or fail to do the act or cause the result specified or believes that the act or failure to act, if successful, will cause that result. A person intentionally violates a statute if the person intentionally does the act or causes the result prohibited by the statute, or if the person intentionally fails to do the act or cause the result required by the statutes, even though the person may not know of the existence or constitutionality of the statute or the scope or meaning of the term used in the statute;

(f) "Knows," or has "knowledge," has actual knowledge of it. A person does not know of a fact merely because the person has reason to know of the fact;

(g) "Notice," is given by a corporation to a person when mailed to the person at the last known address of the person, when communicated to the person orally, when handed to the person, when left at the office of the person with a clerk or other person in charge of the office, or if there is no one in charge, when left in a conspicuous place in the office, or if the office is closed or the person to be notified has no office, or when left at the dwelling house or usual place of abode of the person with some person of suitable age and discretion then residing therein. Notice is given to a corporation when mailed or delivered to it at its registered office. Notice by mail is given when deposited in the United States mail with sufficient postage affixed;

(h) "Officer," a person elected, appointed, authorized, or otherwise designated as an officer by the board, and any other person considered elected as an officer;

(i) "Organization," a domestic or foreign corporation partnership, limited partnership, joint venture, association, business trust, estate, trust, enterprise and any other legal or commercial entity;

(j) "Outstanding shares," all shares duly issued and not reacquired by a corporation;

(k) "Series," a category of shares, within a class of shares authorized or issued by a corporation by or pursuant to its articles, that have some of the same rights and preferences as other shares within the same class, but that differ in designation or one or more rights and preferences from another category of shares within that class.
Source: SL 1990, ch 369, § 103; SL 1994, ch 351, § 128; SL 2005, ch 202, § 7.



§ 47-33-4 Factors considered by board in discharging duties.

47-33-4. Factors considered by board in discharging duties. (1) In discharging the duties of their respective positions in taking action which may involve or relate to a change or potential change in the control of a domestic public corporation, and in determining what they reasonably believe to be in the best interest of the corporation, the board and individual directors may, in addition to considering the effects of any such action on the shareholders, consider any of the following:

(a) The long-term as well as the short-term interests of the corporation and its shareholders, including the possibility that these interests may be best served by the continued independence of the corporation;

(b) The effects of the action on the corporation's employees, customers, creditors and suppliers of goods and services;

(c) The effects of the action upon any community in which an office or other facility of the corporation is located; and

(d) The economy of this state and the nation. The consideration of those factors shall not constitute a violation of the director's fiduciary duty to the corporation or its shareholders, including, without limiting the generality of the foregoing, a director's duty of loyalty.

(2) If on the basis of the factors described in subdivision (1), the board determines that a change or potential change in the control of the domestic public corporation is not in the best interest of the corporation, it may reject a proposal or offer made to effect the change or potential change in the control of the corporation. If the board determines to reject any such proposal or offer, the board shall have no obligation to facilitate, remove any barriers to, or refrain from impeding the proposal or offer. Without limiting the generality of the foregoing, in the event the board determines that a change or potential change in the control of the domestic public corporation is not in the best interest of the corporation, the board shall have no obligation to redeem or to render inapplicable any rights or options described in § 47-33-5.

Source: SL 1990, ch 369, § 104.



§ 47-33-5 Creation of shares--Rights and options.

47-33-5. Creation of shares--Rights and options. Subject to any provisions contained in its articles, which shall be applicable only to rights or options created or issued thereafter, a domestic public corporation may create and issue, by way of distributions to shareholders, as dividends or otherwise, rights or options entitling the holders thereof to purchase from the corporation shares of any class or series. Such rights or options shall be evidenced in such manner as the board shall approve and shall set forth the terms upon which, the time within which, and the price at which such shares may be purchased from the corporation upon the exercise of any such right or option. The terms and conditions of such rights or options may include, without limitation, provisions which adjust the option price or number of shares issuable under such rights or options in the event of an acquisition of shares or a reorganization, merger, consolidation, sale of assets or other occurrence involving the domestic public corporation, and restrictions or conditions that preclude or limit the entitlement, exercise or transfer of such rights or options by any person or persons who, after the date of the creation or issuance of such rights or options, acquires, obtains the right to acquire or offers to acquire, directly or indirectly, beneficial ownership of a specified number or percentage of the domestic public corporation's outstanding voting shares or other shares of the corporation, or that invalidate or void such rights or options held by any such person or persons. This section applies to rights or options created or issued before, on or after February 21, 1990.

Source: SL 1990, ch 369, § 105.



§ 47-33-6 Right to sue.

47-33-6. Right to sue. An acquiring person, an interested shareholder, a domestic public corporation and shareholders of a domestic public corporation may sue at law or in equity to enforce the provisions of this chapter.

Source: SL 1990, ch 369, § 106.



§ 47-33-7 Conflicting provisions of law.

47-33-7. Conflicting provisions of law. (1) The requirements of this chapter are in addition to the requirements of other applicable law and any requirements contained in either the articles or bylaws of a domestic public corporation. For the purpose of applying this chapter, if any other provision of law is inconsistent with, in conflict with or contrary to this chapter, that provision does not apply to the extent that it is inconsistent with, in conflict with or contrary to this chapter and the provisions of this chapter shall prevail over that other provision.

(2) Notwithstanding subdivision (1), any provision of this chapter which is inconsistent with, in conflict with or contrary to § 49-33-14.2 or 49-33-31 shall not apply to a domestic public corporation organized under chapter 49-33.

Source: SL 1990, ch 369, § 107.



§ 47-33-8 Control share acquisition--Voting rights.

47-33-8. Control share acquisition--Voting rights. Unless the corporation's articles expressly provide, before the control share acquisition, that §§ 47-33-8 to 47-33-16, inclusive, do not apply to control share acquisitions of shares of the corporation, the shares of a domestic public corporation acquired by an acquiring person in a control share acquisition that exceed the threshold of voting power of any of the ranges specified in subdivision 47-33-9(4) shall have only the voting rights as shall be accorded to them pursuant to § 47-33-12.

Source: SL 1990, ch 369, § 201.



§ 47-33-9 Information statement by control share acquisitioner--Controls.

47-33-9. Information statement by control share acquisitioner--Controls. Any person who proposes to make or has made a control share acquisition may at the person's election deliver an information statement to the domestic public corporation at the domestic public corporation's principal office. The information statement shall set forth all of the following:

(1) The identity of the acquiring person, including the identity of each member of any limited liability company, partnership, limited partnership, syndicate, or other group constituting the acquiring person, and the identity of each affiliate and associate of the acquiring person, including the identity of each affiliate and associate of each member of such partnership, syndicate, or other group. However, with respect to a limited partnership, the information need only be given with respect to a partner who is denominated or functions as the general partner and each affiliate and associate of the general partner;

(2) A statement that the information statement is made under this section;

(3) The number and class or series of shares of the domestic public corporation beneficially owned, directly or indirectly, before the control share acquisition by each of the persons identified pursuant to subsection (1);

(4) The number and class or series of shares of the domestic public corporation acquired or proposed to be acquired pursuant to the control share acquisition by each of the persons identified pursuant to subsection (1) and specification of which of the following ranges of voting power in the election of directors that, except for this section, resulted or would result from consummation of the control share acquisition:

(a) At least twenty percent but less than thirty-three and one-third percent;

(b) At least thirty-three and one-third percent but less than or equal to fifty percent;

(c) Over fifty percent; and

(5) The terms of the control share acquisition or proposed control share acquisition, including, without limiting the generality of the foregoing, the source of funds or other consideration and the material terms of the financial arrangements for the control share acquisition; plans or proposals of the acquiring person, including plans or proposals under consideration, to (a) liquidate or dissolve the domestic public corporation, (b) sell all or a substantial part of its assets, or merge it or exchange its shares with any other person, (c) change the location of its principal place of business or its principal executive office or of a material portion of its business activities, (d) change materially its management or policies of employment, (e) change materially its charitable or community contributions or its policies, programs, or practices relating thereto, (f) change materially its relationship with its suppliers of goods or services or customers or the communities in which it operates, or (g) make any other material change in its business, corporate structure, management, or personnel; and other objective facts as would be substantially likely to affect the decision of a shareholder with respect to voting on the control share acquisition.

If any material change occurs in the facts set forth in the information statement, including, but not limited to, any material increase or decrease in the number of shares of the domestic public corporation acquired or proposed to be acquired by the persons identified pursuant to subsection (1), the acquiring person shall promptly deliver to the domestic public corporation at its principal executive office an amendment to the information statement containing information relating to the material change. An increase or decrease or proposed increase or decrease equal, in the aggregate, for all persons identified pursuant to subsection (1) of one percent or more of the total number of outstanding shares of any class or series of the domestic public corporation shall be deemed "material" for the purpose of this section; an increase or decrease or proposed increase or decrease of less than this amount may be material, depending upon the facts and circumstances.

Source: SL 1990, ch 369, § 202; SL 1994, ch 351, § 129.



§ 47-33-10 Request for special meeting by acquiring person--Consideration of voting rights.

47-33-10. Request for special meeting by acquiring person--Consideration of voting rights. (1) If the acquiring person so requests in writing at the time of delivery of an information statement pursuant to § 47-33-9, and has made, or has made a bona fide written offer to make, a control share acquisition and gives a written undertaking to pay or reimburse the domestic public corporation's expenses of a special meeting, except the expenses of the domestic public corporation in opposing according voting rights with respect to shares acquired or to be acquired in the control share acquisition, within ten days after receipt by the domestic public corporation of the information statement, a special meeting of the shareholders of the domestic public corporation shall be called for the sole purpose of considering the voting rights to be accorded shares referred to in § 47-33-8 acquired or to be acquired pursuant to the control share acquisition.

(2) The special meeting shall be held no later than fifty days after receipt of the information statement, unless the acquiring person agrees to a later date. If the acquiring person so requests in writing at the time of delivery of the information statement, the special meeting shall not be held sooner than thirty days after receipt by the domestic public corporation of the information statement.

(3) If no request for a special meeting is made, consideration of the voting rights to be accorded shares referred to in § 47-33-8 acquired or to be acquired pursuant to the control share acquisition shall be presented to the next special or annual meeting of the shareholders, unless prior thereto the matter of the voting rights becomes moot.

Source: SL 1990, ch 369, § 203.



§ 47-33-11 Notice of special shareholders meeting.

47-33-11. Notice of special shareholders meeting. The notice of the meeting shall be given to all shareholders of record as of the record date set for the meeting, whether or not entitled to vote at the meeting. The notice shall at a minimum be accompanied by a copy of the information statement, and a copy of any amendment to the information statement previously delivered to the domestic public corporation, and a statement disclosing that the board of the domestic public corporation recommends approval of, expresses no opinion and is remaining neutral toward, recommends rejection of, or is taking no position or making no recommendation with respect to according voting rights to the shares referred to in § 47-33-8 acquired or to be acquired in the control share acquisition. Any amendments to the information statement received after mailing the notice of and prior to the meeting shall be mailed promptly to the shareholders by the domestic public corporation.

Source: SL 1990, ch 369, § 204.



§ 47-33-12 Voting rights of shares acquired in control share acquisition.

47-33-12. Voting rights of shares acquired in control share acquisition. (1) Shares referred to in § 47-33-8 acquired in a control share acquisition shall have the same voting rights as other shares of the same class or series only if approved by a resolution of shareholders of the domestic public corporation at a special or annual meeting of shareholders pursuant to § 47-33-10.

(2) The resolution of shareholders must be approved by:

(a) The affirmative vote of the holders of the majority of the voting power of all outstanding shares entitled to vote including all shares held by the acquiring person; and

(b) The affirmative vote of the holders of the majority of the voting power of all outstanding shares entitled to vote excluding all interested shares.

A class or series of shares of the domestic public corporation is entitled to vote separately as a class or series if any provision of the control share acquisition would, if contained in a proposed amendment to the articles, entitle the class or series to vote separately as a class or series.

(3) To have the voting rights accorded by approval of a resolution of shareholders, any proposed control share acquisition not consummated prior to the time of the shareholder approval must be consummated within one hundred eighty days after the shareholder approval.

(4) Any shares referred to in § 47-33-8 acquired in a control share acquisition that do not have voting rights accorded to them by approval of a resolution of shareholders shall regain their voting rights upon transfer to a person other than the acquiring person or any affiliate or associate of the acquiring person unless the acquisition of the shares by the other person constitutes a control share acquisition, in which case the voting rights of the shares are subject to the provisions of this article.

Source: SL 1990, ch 369, § 205.



§ 47-33-13 Redemption of shares in absence of information statement or negative vote by shareholders.

47-33-13. Redemption of shares in absence of information statement or negative vote by shareholders. Unless otherwise expressly provided in the articles of a domestic public corporation before a control share acquisition has occurred, the domestic public corporation shall have the option to call for redemption of all but not less than all shares referred to in § 47-33-8 acquired in a control share acquisition, at a redemption price equal to the market value of the shares at the time of the call for redemption, in the event:

(1) An information statement has not been delivered to the domestic public corporation by the acquiring person by the tenth day after the control share acquisition; or

(2) An information statement has been delivered but the shareholders have voted not to accord voting rights to such shares pursuant to § 47-33-12.

The call for redemption shall be given by the domestic public corporation within thirty days after the domestic public corporation has knowledge of the event giving the domestic public corporation the option to call the shares for redemption and the shares shall be redeemed within sixty days after the call is given.

Source: SL 1990, ch 369, § 206.



§ 47-33-14 Right to demand fair value of voting shares--Notice of right of demand.

47-33-14. Right to demand fair value of voting shares--Notice of right of demand. (1) Unless otherwise provided in the articles of the domestic public corporation before the control share acquisition has occurred, in the event control shares acquired in the control share acquisition are accorded voting rights pursuant to § 47-33-12 and the acquiring person beneficially owns a majority or more of all voting shares, all shareholders of the domestic public corporation who did not vote to approve the resolution pursuant to § 47-33-12 shall have the right to make written demand on the acquiring person for payment of the fair value of the voting shares of the corporation held by the shareholder and the acquiring person shall be required to pay the fair value, plus interest, to the shareholder in cash pursuant to the procedures herein specified. Interest shall be payable on the fair value of the shares at the Category C rate of interest provided in § 54-3-16 from and after the date the control shares acquired in the control share acquisition are accorded full voting rights pursuant to § 47-33-12.

(2) As used in this section, "fair value" includes an increment representing a proportion of any value payable for acquisition of control of the corporation and, in no event, shall be less than the highest price paid per share by the acquiring person in the control share acquisition for other shares of the same class or series.

(3) As soon as practicable after such events have occurred, the acquiring person shall cause a notice to be delivered to all shareholders of the domestic public corporation:

(a) Advising them that all shareholders who did not vote to accord voting rights to the control shares pursuant to § 47-33-12 are entitled to demand that they be paid the fair value of their shares;

(b) Advising them that the minimum value any such shareholder can receive under this section is the highest price paid per share by the acquiring person in the control share acquisition for other shares of the same class or series and stating that value, plus interest;

(c) Stating the acquiring person's opinion of the fair value of the shares, explaining the basis upon which that value was determined, and offering to pay each shareholder that amount in cash for each share, plus interest, upon receiving the shareholder's agreement to accept it; however, in no event shall the amount offered by the acquiring person be less than the minimum value the shareholder can receive under this section;

(d) Advising them that any such shareholder may elect to employ the procedure set forth in § 47-33-15 for a determination of the fair value of his shares if the shareholder believes the fair value of his shares is higher than the amount offered by the acquiring person; and

(e) Stating the address to which such shareholders may send their demands to be paid the fair value of their shares and the time within which the shareholders must submit their demands, which shall not be less than thirty days from the date of mailing of the notice by the acquiring person to the shareholders.
The notice shall also include copies of this section and § 47-33-15 and a form which may be used by the shareholder for demanding payment pursuant to § 47-33-15.

(4) The provisions of this section shall not preclude an acquiring person from purchasing voting shares of the corporation at a price other than the fair value of those shares and does not preclude any shareholder from agreeing to sell his voting shares at that or any other price to any person.

Source: SL 1990, ch 369, § 207.



§ 47-33-15 Written demand for fair value of shares--Remittance by acquiring person--Court settlement after sixty days--Court procedure--Costs.

47-33-15. Written demand for fair value of shares--Remittance by acquiring person--Court settlement after sixty days--Court procedure--Costs. (1) Any shareholder of the domestic public corporation who receives the notice required by § 47-33-14 and who is entitled to and desires to receive fair value for his shares from the acquiring person, may make written demand on the acquiring person for payment of the fair value of his shares. The written demand shall be sent by the shareholder to the acquiring person to the address and within the time period specified in the notice. The demand of the shareholder shall state the number and class or series, if any, of the shares owned by him with respect to which the demand is made and shall also state the amount the shareholder is willing to accept in payment for those shares from the acquiring person. Any shareholder who does not make such written demand within such time period shall have no further right to receive payment from the acquiring person required by § 47-33-14 for the shares owned by him with respect to which no written demand was made.

(2) Immediately upon receipt of a demand for payment from a shareholder pursuant to this section, the acquiring person shall remit to the shareholder either the amount demanded by the shareholder or the amount offered by the acquiring person in the notice required by § 47-33-14, together with interest to the date of payment. If the remittance made by the acquiring person is less than the amount demanded by the shareholder, the remittance shall be accompanied by a notice from the acquiring person of the shareholder's right to demand supplemental payment, accompanied by copies of this section and § 47-33-14. Upon receipt of the remittance from the acquiring person pursuant to this subsection, the shareholder shall immediately transmit to the acquiring person the certificates for the certificated shares with respect to which the payment was made, duly endorsed for transfer to the acquiring person, and shall execute such documents provided by the acquiring person as are reasonably necessary to transfer any uncertificated shares to the acquiring person. Prior to receipt of the remittance from the acquiring person pursuant to this subsection, the shareholder shall retain the right to vote those shares and receive dividends and other distributions thereon and, thereafter, the acquiring person shall be entitled to vote such shares and receive dividends and other distributions thereon. The fair value of the dividends and other distributions received by the shareholder subsequent to the date the control shares were accorded voting rights pursuant to § 47-33-12 shall be subtracted from any amount owing to the shareholder by the acquiring person under § 47-33-14.

(3) If within sixty days after the acquiring person gives the notice pursuant to § 47-33-14, any of the demands for payment made by shareholders pursuant to subdivision (1) remain unsettled, the acquiring person shall file an action in the circuit court of the county of this state where the registered office of the domestic public corporation is located requesting that the fair value of such shares be determined by the court. All shareholders, wherever residing, whose demands have not been settled, shall be made parties to the proceeding. A copy of the petition shall be served on each such shareholder. The jurisdiction of the court shall be plenary and exclusive.

(4) The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value of the shares. The appraiser shall have such power and authority as shall be specified in the order of their appointment or in any amendment thereof. The parties to the proceeding shall be entitled to discovery in the same manner as in other civil actions. All shareholders who are made parties to such action shall be entitled, after a hearing without a jury, to judgment against the acquiring person for the amount by which the fair value of their shares is found to exceed the amount previously remitted by the acquiring person to the shareholder, with interest. If the acquiring shareholder fails to file an action as provided in this section, each shareholder who has made a timely demand and who has not already settled his claim against the acquiring person shall be paid by the acquiring person the amount demanded by the shareholder pursuant to subdivision (1), with interest, and may sue therefor in an appropriate court.

(5) The costs and expenses of any action under this section, including the reasonable compensation and expense of appraisers appointed by the court, shall be determined by the court and assessed against the acquiring person, except that any part of the costs and expenses may be apportioned and assessed as the court considers equitable against some or all of the shareholders who are parties and whose demand for payment in excess of the amount remitted by the acquiring person the court finds to be arbitrary, vexatious or not in good faith. Fees and expenses of counsel and of experts for the parties to the proceeding may be assessed as the court considers equitable against the acquiring person and in favor of any or all shareholders who are parties to the action if the acquiring person fails to comply substantially with the requirements of this section, and may be assessed against either the acquiring person or a shareholder in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this section and § 47-33-14. If the court finds that services of counsel for any shareholder were of substantial benefit to other shareholders similarly situated and should not be assessed against the acquiring person, it may award such counsel reasonable fees to be paid out of the amount awarded to the other shareholders who were benefited.

(6) Upon full payment by the acquiring person of all amounts required by this section, the shareholder shall cease to have any interest in the shares purchased by the acquiring person under this section.

Source: SL 1990, ch 369, § 208.



§ 47-33-16 Application of chapter to acquiring person--Application to non-public domestic corporations.

47-33-16. Application of chapter to acquiring person--Application to non-public domestic corporations. (1) If a corporation is a domestic public corporation as of the acquiring person's share acquisition date, this chapter shall continue to apply to such corporation with respect to such acquiring person and its affiliates and associates, regardless of changes in the corporation which occur on or after that date which would otherwise result in the corporation ceasing to be a domestic public corporation, if such changes result, directly or indirectly, from action taken or proposed by or on behalf of, or pursuant to any written or unwritten agreement, arrangement, relationship, understanding, or otherwise with, the acquiring person or any affiliate or associate of the acquiring person, or from the transactions by which the person became an acquiring person or an interested shareholder.

(2) In addition to domestic public corporations, §§ 47-33-8 to 47-33-16, inclusive, shall also apply to a control share acquisition of shares of other domestic corporations that meet the requirements of a domestic public corporation except that the corporation is not a publicly-held corporation, if an express provision electing to be subject to §§ 47-33-8 to 47-33-16, inclusive, is contained in the articles of such corporation and the control share acquisition occurs after the effective date of the provision, in which event the term "domestic public corporation" as used in §§ 47-33-1 to 47-33-7, inclusive, and §§ 47-33-8 to 47-33-16, inclusive, shall be deemed to include such electing domestic corporation.

Source: SL 1990, ch 369, § 209.



§ 47-33-17 Business combinations between corporation and interested shareholder.

47-33-17. Business combinations between corporation and interested shareholder. Except as provided in § 47-33-19 relating to the application and effect of this section, a domestic public corporation shall not engage at any time in any business combination with any interested shareholder of the corporation other than:

(1) A business combination approved by the board of directors of the domestic public corporation prior to the interested shareholder's share acquisition date, or where the purchase of shares made by the interested shareholder on the interested shareholder's share acquisition date has been approved by the board of directors of the domestic public corporation prior to the interested shareholder's share acquisition date.

(2) A business combination approved:

(a) By the affirmative vote of the holders of a majority of the outstanding voting shares, not including any voting shares beneficially owned by the interested shareholder or any affiliate or associate of such interested shareholder, at a meeting called for such purpose no earlier than three months after the interested shareholder became, and if at the time of the meeting the interested shareholder is, the beneficial owner, directly or indirectly, of at least eighty percent of the voting shares, if the business combination also satisfies all the conditions of § 47-33-18; or

(b) By the affirmative vote of all of the holders of all of the outstanding voting shares.

(3) A business combination approved by the affirmative vote of the holders of a majority of the outstanding voting shares, not including any voting shares beneficially owned by the interested shareholder or any affiliate or associate of the interested shareholder, at a meeting called for such purpose no earlier than four years after the interested shareholder's share acquisition date.

(4) A business combination approved by a majority of the outstanding voting shares at a shareholder's meeting called for such purpose no earlier than four years after the interested shareholder's share acquisition date, if the business combination also satisfies all of the conditions of § 47-33-18.
Source: SL 1990, ch 369, § 301.



§ 47-33-18 Required conditions for business combination--Aggregate amount of cash and marked value--Consideration--Beneficial owners.

47-33-18. Required conditions for business combination--Aggregate amount of cash and marked value--Consideration--Beneficial owners. A business combination conforming to subsection 47-33-17(2)(a) and subdivision 47-33-17(4) shall also meet all of the following conditions:

(1) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding common shares of such domestic public corporation in the business combination is at least equal to the higher of the following:

(a) The highest per share price, including any brokerage commissions, transfer taxes and soliciting dealer's fees, paid by the interested shareholder for any common shares of the same class or series acquired by it: (i) within the three-year period immediately prior to the announcement date with respect to such business combination, or (ii) within the three-year period immediately prior to, or in, the transaction in which the interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per-share acquisition price was paid through the consummation date at the rate for one year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per common share since such earliest date, up to the amount of the interest.

(b) The market value per common share on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per common share since such date, up to the amount of the interest.

(2) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of any class or series of shares, other than common shares, of the corporation is at least equal to the highest of the following, whether or not the interested shareholder has previously acquired any shares of such class or series of shares:

(a) The highest per-share price, including any brokerage commissions, transfer taxes and soliciting dealer's fees, paid by the interested shareholder for any shares of such class or series of shares acquired by it: (i) within the three-year period immediately prior to the announcement date with respect to the business combination, or (ii) within the three-year period immediately prior to, or in, the transaction in which the interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per-share acquisition price was paid through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of such class or series of shares since such earliest date, up to the amount of the interest.

(b) The highest preferential amount per share to which the holders of shares of such class or series of shares are entitled in the event of any voluntary liquidation, dissolution or winding up of the corporation, plus the aggregate amount of any dividends declared or due as to which such holders are entitled prior to payment of dividends on some other class or series of shares, unless the aggregate amount of the dividends is included in such preferential amount.

(c) The market value per share of such class or series of shares on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid and the market value of any dividends paid other than in cash, per share of such class or series of shares since such date, up to the amount of the interest.

(3) The consideration to be received by holders of a particular class or series of outstanding shares, including common shares, of the corporation in the business combination is in cash or in the same form as the interested shareholder has used to acquire the largest number of shares of such class or series of shares previously acquired by it, and the consideration shall be distributed promptly.

(4) The holders of all outstanding shares of the corporation not beneficially owned by the interested shareholder immediately prior to the consummation of the business combination are entitled to receive in the business combination cash or other consideration for such shares in compliance with subsections (1), (2), and (3) of this section.

(5) After the interested shareholder's share acquisition date and prior to the consummation date with respect to the business combination, the interested shareholder has not become the beneficial owner of any additional voting shares of such corporation except:

(a) As part of the transaction which resulted in such interested shareholder becoming an interested shareholder;

(b) By virtue of proportionate splits of shares, share dividends, or other distributions of shares in respect of shares not constituting a business combination;

(c) Through a business combination meeting all of the conditions of subsection 47-33-17(1), (2), (3), or (4);

(d) Through purchase by the interested shareholder at any price which, if the price had been paid in an otherwise permissible business combination the announcement date and consummation date of which were the date of such purchase, would have satisfied the requirements of subsection (1), (2), and (3) of this section; or

(e) Through purchase required by and pursuant to the provisions of, and at no less than the fair value including interest to the date of payment as determined by the court under § 47-33-15 relating to valuation procedures or, if such fair value was not then so determined, then at a price that would satisfy the conditions in subparagraph (d) of this subsection.
Source: SL 1990, ch 369, § 302.



§ 47-33-19 Conditions making § 47-33-17 inapplicable--Effect of corporation changes after acquisition date.

47-33-19. Conditions making § 47-33-17 inapplicable--Effect of corporation changes after acquisition date. (1) Section 47-33-17 shall not apply to any business combination of a domestic public corporation:

(a) If the articles of the domestic public corporation provide that this article shall not be applicable to the domestic public corporation:

(i) By a provision included in the original articles expressly electing not to be subject to § 47-33-17; or

(ii) By an article amendment approved by the holders of two-thirds of its outstanding voting shares, excluding the voting shares of interested shareholders and their affiliates and associates, expressly electing not to be subject to § 47-33-17, and the amendment provides that it is not to be effective until eighteen months after the vote of the shareholders and provides that it does not apply to any business combination of the domestic public corporation with an interested shareholder whose share acquisition date is on or before the effective date of the amendment.

(b) If the business combination was consummated before, or if a binding agreement for the business combination was entered into before, February 21, 1990.

(c) With an interested shareholder which became an interested shareholder inadvertently, if such interested shareholder, (i) as soon as practicable, divests itself of a sufficient amount of the voting shares of such domestic public corporations so that it is no longer the beneficial owner, directly or indirectly, of ten percent or more of the outstanding voting shares of such domestic public corporation, and (ii) would not at any time within the three-year period preceding the announcement date with respect to such business combination have been an interested shareholder but for such inadvertent acquisition.

(d) With an interested shareholder who was an interested shareholder on February 21, 1990, and remains so continuously thereafter, unless subsequent to that date the interested shareholder increased its beneficial ownership of the outstanding voting shares of the domestic public corporation to a proportion in excess of the voting shares that the interested shareholder beneficially owned on February 21, 1990, excluding an increase approved by the board of the domestic public corporation before the increase occurred.

(e) With an interested shareholder who was an interested shareholder on February 21, 1990, and subsequent to that date inadvertently increased its beneficial ownership of the outstanding voting shares of the domestic public corporation to a proportion in excess of the proportion of voting shares that the interested shareholder beneficially owned immediately before that date, if the interested shareholder divests itself of a sufficient amount of voting shares so that the interested shareholder is no longer the beneficial owner of a proportion of the outstanding voting shares in excess of the proportion of the outstanding voting shares that the interested shareholder beneficially owned on February 21, 1990.

(2) If a corporation is a domestic public corporation as of the interested shareholder's share acquisition date, this chapter shall continue to apply to such corporation with respect to such interested shareholder and its affiliates and associates, regardless of any changes in the corporation which occur on or after that date which would otherwise result in the corporation ceasing to be a domestic public corporation, if such changes result, directly or indirectly, from action taken or proposed by or on behalf of, or pursuant to any written or unwritten agreement, arrangement, relationship, understanding or otherwise with, the interested shareholder or any affiliate or associate of the interested shareholder or from the transactions by which the person became an interested shareholder.

(3) In addition to domestic public corporations, §§ 47-33-17 to 47-33-19, inclusive, shall apply to any business combination of other domestic corporations that meet the requirements of a domestic public corporation except that the corporation is not a publicly held corporation, if an express provision electing to be subject to §§ 47-33-17 to 47-33-19, inclusive, is contained in the articles of such domestic corporation, in which event the term "domestic public corporation" as used in §§ 47-33-1 to 47-33-7, inclusive, and §§ 47-33-17 to 47-33-19, inclusive, shall be deemed to include such electing domestic corporation.

Source: SL 1990, ch 369, § 303.






Chapter 34 - Limited Liability Companies [Repealed]

§ 47-34-1 to 47-34-59. Repealed.

47-34-1 to 47-34-59. Repealed by SL 2005, ch 241, § 5.






Chapter 34A - Uniform Limited Liability Company Act

§ 47-34A-101 Definitions.

47-34A-101. Definitions. Terms used in this chapter:

(1) "Articles of organization" means initial, amended, and restated articles of organization and articles of merger. In the case of a foreign limited liability company, the term includes all records serving a similar function required to be filed in the Office of the Secretary of State or other official having custody of company records in the state or country under whose law it is organized;

(2) "Business" includes every trade, occupation, profession, and other lawful purpose, whether or not carried on for profit;

(3) "Contribution" means any benefit provided by a person to a limited liability company:

(A) In order to become a member upon formation of the company and in accordance with an agreement between or among the persons that have agreed to become the initial members of the company;

(B) In order to become a member after the formation of the company and in accordance with an agreement between the person and the company; or

(C) In the person's capacity as a member and in accordance with the operating agreement or an agreement between the member and the company;

(4) "Debtor in bankruptcy" means a person who is the subject of an order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application or a comparable order under federal, state, or foreign law governing insolvency;

(5) "Distribution" means a transfer of money, property, or other benefit from a limited liability company to a member in the member's capacity as a member or to a transferee of the member's distributional interest;

(6) "Distributional interest" means all of a member's interest in distributions by the limited liability company;

(7) "Entity" means a person other than an individual;

(8) "Foreign limited liability company" means an unincorporated entity formed under the law of a jurisdiction other than this state and denominated by that law as a limited liability company;

(9) "Limited liability company" except in the phrase "foreign limited liability company" means an entity formed under this chapter;

(10) "Manager" means a person, whether or not a member of a manager-managed company, who is vested with authority under section 301;

(11) "Manager-managed company" means a limited liability company which is so designated in its articles of organization;

(12) "Member" means a person that:

(A) Prior to formation of the limited liability company, becomes a member as agreed by that person and the organizer of the limited liability company;

(B) After formation of the limited liability company, becomes a member:

(1) As provided in the operating agreement;

(2) As a result of a transaction effective under Article IX;

(3) With the consent of all the members; and

(C) After having become a member, has not dissociated under Article VI;

(13) "Member-managed company" means a limited liability company other than a manager-managed company;

(14) "Operating agreement" means any valid agreement, either written or oral, under § 47-34A-103 concerning the relations among the members, managers, and limited liability company; however, an integration clause contained in a written operating agreement may be given effect under other law. The term includes amendments to and restatements of the operating agreement. The operating agreement of a limited liability company having only one member shall not be unenforceable by reason of there being only one person who is a party to the operating agreement;

(15) "Person" means an individual, corporation, business trust, cooperative corporation, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(16) "Principal office" means the office, whether or not in this state, where the principal executive office of a domestic or foreign limited liability company is located;

(17) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(18) "Sign" means, with the present intent to authenticate or adopt a record by any means including an electronic signature:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with a record an electronic symbol, sound, or process;

(19) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(20) "Transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, and transfer by operation of law;

(21) "Transferee" means a person to which all or part of a distributional interest has been transferred, whether or not the transferor is a member.
Source: SL 1998, ch 272, § 101; SL 2013, ch 233, § 1.



§ 47-34A-103 Operating agreement--Scope--Limitations.

47-34A-103. Operating agreement--Scope--Limitations. (a) Except as otherwise provided in subsection (b), all members of a limited liability company may enter into an operating agreement, which need not be in writing, to regulate the affairs of the company and the conduct of its business, and to govern relations among the members, managers, and company. A person that becomes a member of a limited liability company is deemed to assent to the operating agreement. To the extent the operating agreement does not otherwise provide, this chapter governs relations among the members, managers, and company.

(b) The operating agreement may not:

(1) Eliminate the duty of loyalty under § 47-34A-409(b) or § 47-34A-603(b)(3), but the agreement may, if not manifestly unreasonable:

(i) Identify specific types or categories of activities that do not violate the duty of loyalty; and

(ii) Specify the number or percentage of members or disinterested managers that may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(2) Eliminate the obligation of good faith and fair dealing under § 47-34A-409(d), but the operating agreement may determine the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(3) Vary the right to expel a member in an event specified in § 47-34A-601(6);

(4) Vary the requirement to wind up the limited liability company's business in a case specified in § 47-34A-801(a)(3) or (4); or

(5) Restrict rights of a person, other than a manager, member, and transferee of a member's distributional interest, under this chapter.

(c) If not manifestly unreasonable, the operating agreement may:

(1) Restrict a right to information or access to records under § 47-34A-408;

(2) Reduce the duty of care under § 47-34A-409(c) or § 47-34A-603(b)(3);

(3) Alter any other fiduciary duty, including eliminating particular aspects of that duty.

(d) The court shall decide any claim under this section that a term of an operating agreement is manifestly unreasonable. The court:

(1) Shall make its determination as of the time the challenged term became part of the operating agreement and by considering only circumstances existing at that time; and

(2) May invalidate the term only if, in light of the purposes and activities of the limited liability company, it is readily apparent that:

(i) The objective of the term is unreasonable; or

(ii) The term is an unreasonable means to achieve the provision's objective.
Source: SL 1998, ch 272, § 103; SL 2013, ch 233, § 2.



§ 47-34A-103.1 Effect of records that conflict with § 47-34A-103 or operating agreement.

47-34A-103.1. Effect of records that conflict with § 47-34A-103 or operating agreement. (a) If a record that has been delivered by a limited liability company to the Office of the Secretary of State for filing and has become effective under this chapter, contains a provision that would be ineffective under § 47-34A-103 if contained in the operating agreement, the provision is likewise ineffective in the record.

(b) Subject to subsection (a) of this section, if a record that has been delivered by a limited liability company to the Office of the Secretary of State for filing, and which has become effective under this chapter, conflicts with a provision of the operating agreement:

(1) The operating agreement prevails as to members, dissociated members, transferees, and managers; and

(2) The record prevails as to other persons to the extent they reasonably rely on the record.
Source: SL 2013, ch 233, § 3.



§ 47-34A-104 Supplemental principles of law.

47-34A-104. Supplemental principles of law. (a) Unless displaced by particular provisions of this chapter the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in subdivision 54-3-16(1).

Source: SL 1998, ch 272, § 104.



§ 47-34A-105 Name.

47-34A-105. Name. (a) The name of a limited liability company must contain, limited liability company, or limited company, or the abbreviation, L.L.C., LLC, L.C., or LC. Limited may be abbreviated as Ltd. and company may be abbreviated as Co.

(b) Except as authorized by subsections (c) and (d), the name of a limited liability company must be distinguishable upon the records of the secretary of state from:

(1) The name of any corporation, limited partnership, or company incorporated, organized or authorized to transact business, in this state;

(2) A name reserved or registered under § 47-34A-106 or 47-34A-107;

(3) A fictitious name approved under § 47-34A-1005 for a foreign company authorized to transact business in this state because its real name is unavailable.

(c) A limited liability company may apply to the secretary of state for authorization to use a name that is not distinguishable upon the records of the secretary of state from one or more of the names described in subsection (b). The secretary of state shall authorize use of the name applied for if:

(1) The present user, registrant, or owner of a reserved name consents to the use in a record and submits an undertaking in form satisfactory to the secretary of state to change the name to a name that is distinguishable upon the records of the secretary of state from the name applied for; or

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(d) A limited liability company may use the name, including a fictitious name, of another domestic or foreign company which is used in this state if the other company is organized or authorized to transact business in this state and the company proposing to use the name has:

(1) Merged with the other company;

(2) Been formed by reorganization with the other company; or

(3) Acquired substantially all of the assets, including the name, of the other company.
Source: SL 1998, ch 272, § 105.



§ 47-34A-106 Reserved name.

47-34A-106. Reserved name. The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited liability company under this chapter and to adopt that name;

(2) Any domestic limited liability company or any foreign limited liability company registered in this state which, in either case, intends to adopt that name;

(3) Any foreign limited liability company intending to register in this state and adopt that name; and

(4) Any person intending to organize a foreign limited liability company and intending to have it registered in this state and adopt that name.

The reservation shall be made by filing with the secretary of state an application, executed by the applicant, to reserve a specified name. If the secretary of state finds that the name is available for use by a domestic or foreign limited liability company, the secretary of state shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days. Once having so reserved a name, the same applicant may not again reserve the same name until more than sixty days after the expiration of the last one hundred twenty-day period for which that applicant reserved that name. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the Office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

Source: SL 1998, ch 272, § 106.



§ 47-34A-107 Registration of name--Procedure.

47-34A-107. Registration of name--Procedure. (a) A foreign limited liability company may register its name subject to the requirements of § 47-34A-1005, if the name is distinguishable upon the records of the secretary of state from names that are not available under § 47-34A-105(b).

(b) A foreign limited liability company registers its name, or its name with any addition required by § 47-34A-1005, by delivering to the secretary of state for filing an application:

(1) Setting forth its name, or its name with any addition required by § 47-34A-1005, the state or country and date of its organization, and a brief description of the nature of the business in which it is engaged; and

(2) Accompanied by a certificate of existence, or a record of similar import, from the state or country of organization.

(c) A foreign limited liability company whose registration is effective may renew it for successive years by delivering for filing in the office of the secretary of state a renewal application complying with subsection (b) between October first and December thirty-first of the preceding year. The renewal application renews the registration for the following calendar year.

(d) A foreign limited liability company whose registration is effective may qualify as a foreign company under its name or consent in writing to the use of its name by a limited liability company later organized under this chapter or by another foreign company later authorized to transact business in this state. The registered name terminates when the limited liability company is organized or the foreign company qualifies or consents to the qualification of another foreign company under the registered name.

Source: SL 1998, ch 272, § 107.



§ 47-34A-108 to 47-34A-111. Repealed.

47-34A-108 to 47-34A-111. Repealed by SL 2008, ch 275, § 74.



§ 47-34A-112 Nature of business and powers.

47-34A-112. Nature of business and powers. (a) A limited liability company may be organized under this chapter for any lawful purpose, subject to any law of this state governing or regulating business including regulation of professional service firms. Limited liability companies may not engage in activities proscribed by chapter 47-9A unless the ownership restrictions are met by the membership of the limited liability company by substitution of members for shareholders in that chapter.

(b) Unless its articles of organization provide otherwise, a limited liability company has the same powers as an individual to do all things necessary or convenient to carry on its business or affairs, including power to:

(1) Sue and be sued, and defend in its name;

(2) Purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with real or personal property, or any legal or equitable interest in property, wherever located;

(3) Sell, convey, mortgage, grant a security interest in, lease, exchange, and otherwise encumber or dispose of all or any part of its property;

(4) Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, grant a security interest in, or otherwise dispose of and deal in and with, shares or other interests in or obligations of any other entity;

(5) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations, which may be convertible into or include the option to purchase other securities of the limited liability company, and secure any of its obligations by a mortgage on or a security interest in any of its property, franchises, or income;

(6) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(7) Be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity including but not limited to limited partnerships and limited liability companies;

(8) Conduct its business, locate offices, and exercise the powers granted by this chapter within or without this state;

(9) Elect managers and appoint officers, employees, and agents of the limited liability company, define their duties, fix their compensation, and lend them money and credit, or otherwise assist its members;

(10) Pay pensions and establish pension plans, pension trusts, profit sharing plans, bonus plans, option plans, and benefit or incentive plans for any or all of its current or former members, managers, officers, employees, and agents;

(11) Make donations for the public welfare or for charitable, scientific, or educational purposes; and

(12) Make payments or donations, or do any other act, not inconsistent with law, that furthers the business of the limited liability company.
Source: SL 1998, ch 272, § 112.



§ 47-34A-113 Governing Law.

47-34A-113. Governing Law. The law of this state governs:

(1) The internal affairs of a limited liability company; and

(2) The liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of a limited liability company.
Source: SL 2013, ch 233, § 4.



§ 47-34A-114 Freedom of contract

47-34A-114. Freedom of contract. It is the policy of this chapter and this state to give maximum effect to the principles of freedom of contract and to the enforceability of operating agreements.

Source: SL 2013, ch 233, § 5.



§ 47-34A-201 Limited liability company as legal entity.

47-34A-201. Limited liability company as legal entity. A limited liability company is a legal entity distinct from its members. A member of a limited liability company is not a proper party to proceedings by or against a limited liability company.

Source: SL 1998, ch 272, § 201.



§ 47-34A-202.1 Organization.

47-34A-202.1. Organization. (a) One or more persons may organize a limited liability company, consisting of one or more members, by delivering articles of organization to the Office of the Secretary of State for filing.

(b) Unless a delayed effective date is specified in accordance with § 47-34A-206(d), the existence of a limited liability company begins when the articles of organization are filed.

(c) The original articles of organization shall be delivered to the secretary of state. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. If the secretary of state finds that the articles of organization conform to law, the secretary of state shall, when all fees have been paid as prescribed:

(1) Endorse the original with the word, Filed, and the month, date, and year of the filing;

(2) File the original;

(3) Issue a certificate of organization and affix to the certificate, the exact or conforming copy.

The certificate of organization, together with the exact or conforming copy of the articles of organization affixed to it by the secretary of state, shall be returned to the principal office of the limited liability company or to its representative.

Source: SL 1998, ch 272, § 202.1; SL 2005, ch 241, § 1; SL 2012, ch 222, § 14.



§ 47-34A-202.2 Certificate of organization.

47-34A-202.2. Certificate of organization. Upon the issuance of the certificate of organization, the limited liability company shall be considered organized, and such certificate of organization shall be conclusive evidence that all conditions precedent required to be performed by the members have been complied with and that the limited liability company has been legally organized under this chapter, except as against this state in a proceeding to cancel or revoke the certificate of organization or for involuntary dissolution of the limited liability company.

No limited liability company may transact business or incur indebtedness, except that which is incidental to its organization, or except for obtaining subscriptions for or payment of contributions, until the secretary of state has issued a certificate of organization.

Source: SL 1998, ch 272, § 202.2.



§ 47-34A-203 Articles of organization.

47-34A-203. Articles of organization. (a) Articles of organization of a limited liability company must set forth:

(1) The name of the company;

(2) The address of the initial designated office;

(3) The information required by § 59-11-6;

(4) The name and address of each organizer;

(5) The duration of the company if other than perpetual;

(6) Whether the company is to be manager-managed, and, if so, the name and address for each initial manager; and

(7) Whether one or more of the members of the company are to be liable for its debts and obligations under § 47-34A-303(c).

(b) Articles of organization of a limited liability company may set forth:

(1) Provisions permitted to be set forth in an operating agreement; or

(2) Other matters not inconsistent with law.

(c) Articles of organization of a limited liability company may not vary the nonwaivable provisions of § 47-34A-103(b). As to all other matters, if any provision of an operating agreement is inconsistent with the articles of organization:

(1) The operating agreement controls as to managers, members, and members' transferees; and

(2) The articles of organization control as to persons, other than managers, members and their transferees, who reasonably rely on the articles to their detriment.
Source: SL 1998, ch 272, § 203; SL 2006, ch 228, § 8; SL 2008, ch 275, § 75.



§ 47-34A-204 Amendment or restatement of articles of organization.

47-34A-204. Amendment or restatement of articles of organization. (a) Articles of organization of a limited liability company may be amended at any time by delivering articles of amendment to the secretary of state for filing. The articles of amendment must set forth the:

(1) Name of the limited liability company;

(2) Date of filing of the articles of organization; and

(3) Amendment to the articles.

(b) A limited liability company may restate its articles of organization at any time. Restated articles of organization must be signed and filed in the same manner as articles of amendment. Restated articles of organization must be designated as such in the heading and state in the heading or in an introductory paragraph the limited liability company's present name and, if it has been changed, all of its former names and the date of the filing of its initial articles of organization.

Source: SL 1998, ch 272, § 204.



§ 47-34A-205 Signing of records.

47-34A-205. Signing of records. (a) Except as otherwise provided in this chapter a record to be filed by or on behalf of a limited liability company in the Office of the Secretary of State must be signed in the name of the company by a:

(1) Manager of a manager-managed company;

(2) Member of a member-managed company;

(3) Person organizing the company, if the company has not been formed; or

(4) Fiduciary, if the company is in the hands of a receiver, trustee, or other court-appointed fiduciary.

(b) A record signed under subsection (a) must state adjacent to the signature the name and capacity of the signer.

(c) Any person may sign a record to be filed under subsection (a) by an attorney-in-fact. Powers of attorney relating to the signing of records to be filed under subsection (a) by an attorney-in-fact need not be filed in the Office of the Secretary of State as evidence of authority by the person filing but must be retained by the company.

Source: SL 1998, ch 272, § 205.



§ 47-34A-206 Filing in Office of Secretary of State.

47-34A-206. Filing in Office of Secretary of State. (a) Articles of organization or any other record authorized to be filed under this chapter must be in a medium permitted by the secretary of state and must be delivered to the Office of the Secretary of State. Unless the secretary of state determines that a record fails to comply as to form with the filing requirements of this chapter, and if all filing fees have been paid, the secretary of state shall file the record and send a receipt for the record and the fees to the limited liability company or its representative.

(b) Upon request and payment of a fee, the secretary of state shall send to the requester a certified copy of the requested record.

(c) Except as otherwise provided in subsection (d), §§ 47-34A-202.1 and 47-34A-202.2, and § 47-34A-207(c), a record accepted for filing by the secretary of state is effective:

(1) At the time of filing on the date it is filed, as evidenced by the secretary of state's date and time endorsement on the original record; or

(2) At the time specified in the record as its effective time on the date it is filed.

(d) A record, including the articles of organization, may specify a delayed effective time and date, and if it does so the record becomes effective at the time and date specified subject to the other requirements of this chapter. If a delayed effective date but no time is specified, the record is effective at the close of business on that date. If a delayed effective date is later than the ninetieth day after the record is filed, the record is effective on the ninetieth day.

Source: SL 1998, ch 272, § 206.



§ 47-34A-207 Correcting filed record.

47-34A-207. Correcting filed record. (a) A limited liability company or foreign limited liability company may correct a record filed by the secretary of state if the record contains a false or erroneous statement or was defectively signed.

(b) A record is corrected:

(1) By preparing articles of correction that:

(i) Describe the record, including its filing date, or attach a copy of it to the articles of correction;

(ii) Specify the incorrect statement and the reason it is incorrect or the manner in which the signing was defective; and

(iii) Correct the incorrect statement or defective signing; and

(2) By delivering the corrected record to the secretary of state for filing.

(c) Articles of correction are effective retroactively on the effective date of the record they correct except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

Source: SL 1998, ch 272, § 207.



§ 47-34A-208 Certificate of existence or authorization.

47-34A-208. Certificate of existence or authorization. (a) Any person may request the secretary of state to furnish a certificate of existence for a limited liability company or a certificate of authorization for a foreign limited liability company.

(b) A certificate of existence for a limited liability company must set forth:

(1) The company's name;

(2) That it is duly organized under the laws of this state, the date of organization, whether its duration is at-will or for a specified term, and, if the latter, the period specified;

(3) If payment is reflected in the records of the secretary of state and if nonpayment affects the existence of the company, that all fees, taxes, and penalties owed to this state have been paid;

(4) Whether its most recent annual report required by § 47-34A-211 has been filed with the secretary of state;

(5) That articles of termination have not been filed; and

(6) Other facts of record in the Office of the Secretary of State which may be requested by the applicant.

(c) A certificate of authorization for a foreign limited liability company must set forth:

(1) The company's name used in this state;

(2) That it is authorized to transact business in this state;

(3) If payment is reflected in the records of the secretary of state and if nonpayment affects the authorization of the company, that all fees, taxes, and penalties owed to this state have been paid;

(4) Whether its most recent annual report required by § 47-34A-211 has been filed with the secretary of state;

(5) That a certificate of cancellation has not been filed; and

(6) Other facts of record in the Office of the Secretary of State which may be requested by the applicant.

(d) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign limited liability company is in existence or is authorized to transact business in this state.

Source: SL 1998, ch 272, § 208.



§ 47-34A-210 Failure or refusal to sign record.

47-34A-210. Failure or refusal to sign record. If a person required by § 47-34A-205 to sign any record fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the state circuit court to direct the signing of the record. If the court finds that it is proper for the record to be signed and that a person so designated has failed or refused to sign the record, it shall order the secretary of state to sign and file an appropriate record.

Source: SL 1998, ch 272, § 210.



§ 47-34A-211 Annual report for secretary of state.

47-34A-211. Annual report for secretary of state. A limited liability company, and a foreign limited liability company authorized to transact business in this state, except a bank organized pursuant to § 51A-3-1.1, shall deliver to the secretary of state for filing an annual report pursuant to §§ 59-11-24 to 59-11-26, inclusive.

Source: SL 1998, ch 272, § 211; SL 2004, ch 289, § 5; SL 2005, ch 241, § 2; SL 2008, ch 275, § 76.



§ 47-34A-212 Fees

47-34A-212. Fees. The secretary of state shall charge and collect for:

(a) Filing the articles of organization in the case of a domestic limited liability company, a filing fee of one hundred fifty dollars. Filing the articles of organization in the case of a foreign limited liability company, a filing fee of seven hundred fifty dollars;

(b) A reporting fee of fifty dollars, due and payable with the filing of each annual report. Each entity that does not file or refuses to file its annual report within the time prescribed is subject to a penalty of fifty dollars to be assessed by the secretary of state.
Source: SL 1998, ch 272, § 212; SL 1999, ch 221, § 1; SL 2003, ch 8, § 23; SL 2004, ch 279, § 2; SL 2005, ch 241, § 3; SL 2009, ch 4, § 18; SL 2016, ch 2, § 2.



§ 47-34A-301 Agency of members and managers.

47-34A-301. Agency of members and managers. (a) Subject to subsections (b) and (c):

(1) Each member is an agent of the limited liability company for the purpose of its business, and an act of a member, including the signing of an instrument in the company's name, for apparently carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company, unless the member had no authority to act for the company in the particular matter and the person with whom the member was dealing knew or had notice that the member lacked authority.

(2) An act of a member which is not apparently for carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company only if the act was authorized by the other members.

(b) Subject to subsection (c), in a manager-managed company:

(1) A member is not an agent of the company for the purpose of its business solely by reason of being a member. Each manager is an agent of the company for the purpose of its business, and an act of a manager, including the signing of an instrument in the company's name, for apparently carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company, unless the manager had no authority to act for the company in the particular matter and the person with whom the manager was dealing knew or had notice that the manager lacked authority.

(2) An act of a manager which is not apparently for carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company only if the act was authorized under § 47-34A-404.1.

(c) Unless the articles of organization limit their authority, any member of a member-managed company or manager of a manager-managed company may sign and deliver any instrument transferring or affecting the company's interest in real property. The instrument is conclusive in favor of a person who gives value without knowledge of the lack of the authority of the person signing and delivering the instrument.

Source: SL 1998, ch 272, § 301.



§ 47-34A-302 Limited liability company liable for member's or manager's actionable conduct.

47-34A-302. Limited liability company liable for member's or manager's actionable conduct. A limited liability company is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a member or manager acting in the ordinary course of business of the company or with authority of the company.

Source: SL 1998, ch 272, § 302.



§ 47-34A-303 Liability of members and managers

47-34A-303. Liability of members and managers. (a) Except as otherwise provided in subsection (c), the debts, obligations, and liabilities of a limited liability company, whether arising in contract, tort, or otherwise, are solely the debts, obligations, and liabilities of the company. A member or manager is not personally liable for a debt, obligation, or liability of the company solely by reason of being or acting as a member or manager.

(b) The failure of a limited liability company to observe the usual company formalities or requirements relating to the exercise of its company powers or management of its business is not a ground for imposing personal liability on the members or managers for liabilities of the company.

(c) All or specified members of a limited liability company are liable in their capacity as members for all or specified debts, obligations, or liabilities of the company if:

(1) A provision to that effect is contained in the articles of organization; and

(2) A member so liable has consented in writing to the adoption of the provision or to be bound by the provision.
Source: SL 1998, ch 272, § 303.



§ 47-34A-401 Becoming a member.

47-34A-401. Becoming a member. (a) If a limited liability company is to have only one member upon formation, the person becomes a member as agreed by that person and the organizer of the company. That person and the organizer may be, but need not be, different persons. If different, the organizer acts on behalf of the initial member.

(b) If a limited liability company is to have more than one member upon formation, those persons become members as agreed by the persons before the formation of the company. The organizer acts on behalf of the persons in forming the company and may be, but need not be, one of the persons.

(c) After formation of a limited liability company, a person becomes a member:

(1) As provided in the operating agreement;

(2) As the result of a transaction effective under Article 9;

(3) With the consent of all the members; or

(4) If, within 90 consecutive days after the company ceases to have any members:

(A) The last person to have been a member, or the legal representative of that person, designates a person to become a member; and

(B) The designated person consents to become a member.

(d) A person may become a member without acquiring a distributional interest and without making or being obligated to make a contribution to the limited liability company.

Source: SL 1998, ch 272, § 401; SL 2013, ch 233, § 6.



§ 47-34A-401.1 Form of contribution.

47-34A-401.1. Form of contribution. A contribution of a member of a limited liability company may consist of tangible or intangible property or other benefit to a limited liability company, including money, promissory notes, services performed, other agreements to contribute money or property, or contracts for services to be performed.

Source: SL 2013, ch 233, § 7.



§ 47-34A-402 Liability for contributions.

47-34A-402. Liability for contributions. (a) A person's obligation to make a contribution to a limited liability company is not excused by the person's death, disability, or other inability to perform personally. If a person does not make the required contribution, the person or person's estate is obligated to contribute money equal to the value of that part of the contribution which has not been made at the option of the company.

(b) A creditor of a limited liability company which extends credit or otherwise acts in reliance on an obligation described in subsection (a), and without notice of any compromise under § 47-34A-404.1(c)(5), may enforce the obligation.

Source: SL 1998, ch 272, § 402; SL 2013, ch 233, § 8.



§ 47-34A-403 Member's and manager's rights to payments and reimbursement.

47-34A-403. Member's and manager's rights to payments and reimbursement. (a) A limited liability company shall reimburse a member or manager for payments made and indemnify a member or manager for liabilities incurred by the member or manager in the ordinary course of the business of the company or for the preservation of its business or property.

(b) A limited liability company shall reimburse a member for an advance to the company beyond the amount of contribution the member agreed to make.

(c) A payment or advance made by a member which gives rise to an obligation of a limited liability company under subsection (a) or (b) constitutes a loan to the company upon which interest accrues from the date of the payment or advance.

(d) A member is not entitled to remuneration for services performed for a limited liability company, except for reasonable compensation for services rendered in winding up the business of the company.

(e) A limited liability company may purchase and maintain insurance on behalf of a member or manager of the limited liability company against liability asserted against or incurred by the member or manager in that capacity or arising from that status even if the operating agreement could not eliminate or limit the person's liability to the company for the conduct giving rise to the liability.

Source: SL 1998, ch 272, § 403; SL 2013, ch 233, § 9.



§ 47-34A-404.1 Management of limited liability company.

47-34A-404.1. Management of limited liability company. (a) In a member-managed company:

(1) Each member has equal rights in the management and conduct of the company's business; and

(2) Except as otherwise provided in subsection (c), any matter relating to the business of the company may be decided by a majority of the members.

(b) In a manager-managed company:

(1) Each manager has equal rights in the management and conduct of the company's business;

(2) Except as otherwise provided in subsection (c), any matter relating to the business of the company may be exclusively decided by the manager or, if there is more than one manager, by a majority of the managers; and

(3) A manager:

(i) Must be designated, appointed, elected, removed, or replaced by a vote, approval, or consent of a majority of the members; and

(ii) Holds office until a successor has been elected and qualified, unless the manager sooner resigns or is removed.

(c) The only matters of a member-or manager-managed company's business requiring the consent of all of the members are:

(1) The amendment of the operating agreement under § 47-34A-103;

(2) The authorization or ratification of acts or transactions under § 47-34A-103(b)(2)(ii) which would otherwise violate the duty of loyalty;

(3) An amendment to the articles of organization under § 47-34A-204;

(4) The compromise of an obligation to make a contribution under § 47-34A-402(b);

(5) The compromise, as among members, of an obligation of a member to make a contribution or return money or other property paid or distributed in violation of this chapter;

(6) The making of interim distributions under § 47-34A-405(a), including the redemption of an interest;

(7) The admission of a new member;

(8) The use of the company's property to redeem an interest subject to a charging order;

(9) The consent to dissolve the company under § 47-34A-801(a)(2);

(10) A waiver of the right to have the company's business wound up and the company terminated under § 47-34A-802(b);

(11) The consent of members to merge with another entity under § 47-34A-904(c)(1); and

(12) The sale, lease, exchange, or other disposal of all, or substantially all, of the company's property with or without goodwill.

(d) Action requiring the consent of members or managers under this chapter may be taken without a meeting.

(e) A member or manager may appoint a proxy to vote or otherwise act for the member or manager by signing an appointment instrument, either personally or by the member's or manager's attorney-in-fact.

Source: SL 1998, ch 272, § 404.1.



§ 47-34A-404.2 Classes and voting.

47-34A-404.2. Classes and voting. Nothing in this chapter prohibits the articles of organization from establishing classes or groups of one or more members having certain expressed relative rights, powers, or duties, including voting rights and the articles of organization may provide for the future creation, in the manner provided in the articles of organization, of additional classes or groups of members having certain relative rights, powers, or duties, including voting rights, expressed either in the regulations or at the time of creation. The rights, powers, or duties of a class or group may be senior to those of one or more existing classes or groups of members.

Source: SL 1998, ch 272, § 404.2.



§ 47-34A-405 Sharing of and right to distributions.

47-34A-405. Sharing of and right to distributions. (a) Any distributions made by a limited liability company before its dissolution and winding up must be in equal shares.

(b) A member has no right to receive, and may not be required to accept, a distribution in kind.

(c) If a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.

Source: SL 1998, ch 272, § 405.



§ 47-34A-406 Limitations on distributions.

47-34A-406. Limitations on distributions. (a) A distribution may not be made if, after the distribution is made:

(1) The limited liability company would not be able to pay its debts as they become due in the ordinary course of business; or

(2) The company's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the company were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of members whose preferential rights are superior to those receiving the distribution.

(b) A limited liability company may base a determination that a distribution is not prohibited under subsection (a) on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(c) Except as otherwise provided in subsection (e), the effect of a distribution under subsection (a) is measured:

(1) In the case of distribution by purchase, redemption, or other acquisition of a distributional interest in a limited liability company, as of the date money or other property is transferred or debt incurred by the company; and

(2) In all other cases, as of the date the:

(i) Distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization; or

(ii) Payment is made if it occurs more than one hundred twenty days after the date of authorization.

(d) A limited liability company's indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the company's indebtedness to its general, unsecured creditors.

(e) Indebtedness of a limited liability company, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of determinations under subsection (a) if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to members could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

(f) In subsection (a), "distribution" does not include amounts (i) constituting reasonable compensation for present or past services or (ii) reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefits program.

Source: SL 1998, ch 272, § 406; SL 2013, ch 233, § 10.



§ 47-34A-407 Liability for improper distributions.

47-34A-407. Liability for improper distributions. (a) Any member of a member-managed company, or a manager of a manager-managed company who votes for or assents to a distribution made in violation of § 47-34A-406, the articles of organization, or the operating agreement is personally liable to the company for the amount of the distribution which exceeds the amount that could have been distributed without violating § 47-34A-406, the articles of organization, or the operating agreement if it is established that the member or manager did not perform the member's or manager's duties in compliance with § 47-34A-409.

(b) To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of the authority and responsibility to consent to distributions and imposes that authority and responsibility on one or more other members, the liability stated in subsection (a) applies to the other members and not the member that the operating agreement relieves of authority and responsibility.

(c) A member of a manager-managed company who knew a distribution was made in violation of § 47-34A-406, the articles of organization, or the operating agreement is personally liable to the company, but only to the extent that the distribution received by the member exceeded the amount that could have been properly paid under § 47-34A-406.

(d) A member or manager against whom an action is brought under this section may implead in the action all:

(1) Other members or managers who voted for or assented to the distribution in violation of subsection (a) and may compel contribution from them; and

(2) Members who received a distribution in violation of subsection (b) and may compel contribution from the member in the amount received in violation of subsection (b).

(e) A proceeding under this section is barred unless it is commenced within two years after the distribution.

Source: SL 1998, ch 272, § 407; SL 2013, ch 233, § 11.



§ 47-34A-408 Members' and managers' right to information.

47-34A-408. Members' and managers' right to information. (a) A limited liability company shall provide managers and members and the respective agents and attorneys of members access for proper purposes to its records, if any, at the company's principal office or other reasonable locations specified in the operating agreement. The company shall provide former members and their respective agents and attorneys access for proper purposes to records pertaining to the period during which they were members. The right of access provides the opportunity to inspect and copy records during ordinary business hours. The company may impose a reasonable charge, limited to the costs of labor and material, for copies of records furnished.

(b) A limited liability company shall furnish to a manager:

(1) Without demand, information concerning the company's business or affairs reasonably required for the proper exercise of the manager's performance of the manager's duties under the operating agreement or this chapter; and

(2) On demand, other information concerning the company's business or affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(c) A limited liability company shall furnish to a member, and to the legal representative of a deceased member or member under legal disability:

(1) Without demand, information concerning the company's business or affairs reasonably required for the proper exercise of the member's rights and performance of the member's duties under the operating agreement or this chapter; and

(2) On demand, other information concerning the company's business or affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(d) A member has the right upon written demand given to the limited liability company to obtain at the company's expense a copy of any written operating agreement.

Source: SL 1998, ch 272, § 408; SL 2010, ch 218, § 1.



§ 47-34A-409 General standards of member's and manager's conduct.

47-34A-409. General standards of member's and manager's conduct. (a) The only fiduciary duties a member owes to a member-managed company and, subject to § 47-34A-1101(b), its other members are the duty of loyalty and the duty of care imposed by subsections (b) and (c).

(b) A member's duty of loyalty to a member-managed company and its other members is limited to the following:

(1) To account to the company and to hold as trustee for it any property, profit, or benefit derived by the member in the conduct or winding up of the company's business or derived from a use by the member of the company's property, including the appropriation of a company's opportunity;

(2) To refrain from dealing with the company in the conduct or winding up of the company's business as or on behalf of a party having an interest adverse to the company; and

(3) To refrain from competing with the company in the conduct of the company's business before the dissolution of the company.

(c) A member's duty of care to a member-managed company and its other members in the conduct of and winding up of the company's business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A member shall discharge the duties to a member-managed company and its other members under this chapter or under the operating agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A member of a member-managed company does not violate a duty or obligation under this chapter or under the operating agreement merely because the member's conduct furthers the member's own interest.

(f) A member of a member-managed company may lend money to and transact other business with the company. As to each loan or transaction, the rights and obligations of the member are the same as those of a person who is not a member, subject to other applicable law.

(g) This section applies to a person winding up the limited liability company's business as the personal or legal representative of the last surviving member as if the person were a member.

(h) In a manager-managed company:

(1) A member who is not also a manager owes no duties to the company or to the other members solely by reason of being a member;

(2) A manager is held to the same standards of conduct prescribed for members in subsections (b) through (f);

(3) A member who pursuant to the operating agreement exercises some or all of the rights of a manager in the management and conduct of the company's business is held to the standards of conduct in subsections (b) through (f) to the extent that the member exercises the managerial authority vested in a manager by this chapter; and

(4) A manager is relieved of liability imposed by law for violation of the standards prescribed by subsections (b) through (f) to the extent of the managerial authority delegated to the members by the operating agreement.
Source: SL 1998, ch 272, § 409; SL 2013, ch 233, § 12.



§ 47-34A-410 Actions by members.

47-34A-410. Actions by members. (a) A member may maintain an action against a limited liability company or another member for legal or equitable relief, with or without an accounting as to the company's business, to enforce:

(1) The member's rights under the operating agreement;

(2) The member's rights under this chapter; and

(3) The rights and otherwise protect the interests of the member, including rights and interests arising independently of the member's relationship to the company.

(b) The accrual, and any time limited for the assertion, of a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

Source: SL 1998, ch 272, § 410.



§ 47-34A-411 Good faith reliance upon information

47-34A-411. Good faith reliance upon information. A member or manager of a limited liability company shall be fully protected in relying in good faith upon the records of the limited liability company and upon such information, opinions, reports, or statements presented to the limited liability company by any of its other managers, members, officers, employees, or committees of the limited liability company, or any other person, as to matters the member or manager reasonably believes are within such other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the limited liability company, including information, opinions, reports, or statements as to the value and amount of the assets, liabilities, profits, or losses of the limited liability company or any other facts pertinent to the existence and amount of assets from which distributions to members might properly be paid.

Source: SL 2010, ch 218, § 14.



§ 47-34A-501 Member's distributional interest.

47-34A-501. Member's distributional interest. (a) A member is not a co-owner of, and has no transferable interest in, property of a limited liability company.

(b) A distributional interest in a limited liability company is personal property and, subject to § 47-34A-502 and § 47-34A-503, may be transferred in whole or in part.

(c) An operating agreement may provide that a distributional interest may be evidenced by a certificate of the interest issued by the limited liability company and, subject to § 47-34A-503, may also provide for the transfer of any interest represented by the certificate.

Source: SL 1998, ch 272, § 501.



§ 47-34A-502 Transfer of distributional interest.

47-34A-502. Transfer of distributional interest. A transfer of a distributional interest does not entitle the transferee to become or to exercise any rights of a member. A transfer entitles the transferee to receive, to the extent transferred, only the distributions to which the transferor would be entitled.

Source: SL 1998, ch 272, § 502.



§ 47-34A-503 Rights of a transferee.

47-34A-503. Rights of a transferee. (a) A transferee of a distributional interest may become a member of a limited liability company if and to the extent that the transferor gives the transferee the right in accordance with authority described in the operating agreement or all other members consent.

(b) A transferee who has become a member, to the extent transferred, has the rights and powers, and is subject to the restrictions and liabilities, of a member under the operating agreement of a limited liability company and this chapter. A transferee who becomes a member also is liable for the transferor member's obligations to make contributions under § 47-34A-402 and for obligations under § 47-34A-407 to return unlawful distributions, but the transferee is not obligated for the transferor member's liabilities unknown to the transferee at the time the transferee becomes a member.

(c) Whether or not a transferee of a distributional interest becomes a member under subsection (a), the transferor is not released from liability to the limited liability company under the operating agreement or this chapter.

(d) A transferee who does not become a member is not entitled to participate in the management or conduct of the limited liability company's business, require access to information concerning the company's transactions, or inspect or copy any of the company's records.

(e) A transferee who does not become a member is entitled to:

(1) Receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) Receive, upon dissolution and winding up of the limited liability company's business:

(i) In accordance with the transfer, the net amount otherwise distributable to the transferor;

(ii) A statement of account only from the date of the latest statement of account agreed to by all the members.

(f) A limited liability company need not give effect to a transfer until it has notice of the transfer.

Source: SL 1998, ch 272, § 503; SL 2009, ch 234, § 1.



§ 47-34A-504 Rights of creditor

47-34A-504. Rights of creditor. (a) On application by a judgment creditor of a member of a limited liability company or of a member's transferee, and following notice to the limited liability company of such application, a court having jurisdiction may charge the distributional interest of the judgment debtor to satisfy the judgment.

(b) A charging order constitutes a lien on the judgment debtor's distributional interest.

(c) A distributional interest in a limited liability company which is charged may be redeemed:

(1) By the judgment debtor;

(2) With property other than the company's property, by one or more of the other members; or

(3) With the company's property, but only if permitted by the operating agreement.

(d) This chapter does not affect a member's right under exemption laws with respect to the member's distributional interest in a limited liability company.

(e) This section provides the exclusive remedy that a judgment creditor of a member's distributional interest or a member's assignee may use to satisfy a judgment out of the judgment debtor's interest in a limited liability company. No other remedy, including foreclosure on the member's distributional interest or a court order for directions, accounts, and inquiries that the debtor, member might have made, is available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor's interest in the limited liability company.

(f) No creditor of a member or a member's assignee has any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the company.

(g) This section applies to single member limited liability companies in addition to limited liability companies with more than one member.

Source: SL 1998, ch 272, § 504; SL 2007, ch 262, § 1; SL 2009, ch 234, § 2; SL 2012, ch 226, § 1; SL 2013, ch 233, § 13.



§ 47-34A-601 Events causing a member's dissociation.

47-34A-601. Events causing a member's dissociation. A member is dissociated from a limited liability company upon the occurrence of any of the following events:

(1) The company's having notice of the member's express will to withdraw upon the date of notice or on a later date specified by the member;

(2) An event agreed to in the operating agreement as causing the member's dissociation;

(3) Upon transfer of all of a member's distributional interest, other than a transfer for security purposes or a court order charging the member's distributional interest which has not been foreclosed;

(4) The member's expulsion pursuant to the operating agreement;

(5) The member's expulsion by unanimous vote of the other members if:

(i) It is unlawful to carry on the company's business with the member;

(ii) There has been a transfer of substantially all of the member's distributional interest, other than a transfer for security purposes or a court order charging the member's distributional interest which has not been foreclosed;

(iii) Within ninety days after the company notifies a corporate member that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, the member fails to obtain a revocation of the certificate of dissolution or a reinstatement of its charter or its right to conduct business; or

(iv) A corporation, partnership, limited liability company, or other entity that is a member has been dissolved and its business is being wound up;

(6) On application by the company or another member, the member's expulsion by judicial determination because the member:

(i) Engaged in wrongful conduct that adversely and materially affected the company's business;

(ii) Willfully or persistently committed a material breach of the operating agreement or of a duty owed to the company or the other members under § 47-34A-409; or

(iii) Engaged in conduct relating to the company's business which makes it not reasonably practicable to carry on the business with the member;

(7) The member's:

(i) Becoming a debtor in bankruptcy;

(ii) Executing an assignment for the benefit of creditors;

(iii) Seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property; or

(iv) Failing, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property obtained without the member's consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated;

(8) In the case of a member who is an individual:

(i) The member's death;

(ii) The appointment of a guardian or general conservator for the member; or

(iii) A judicial determination that the member has otherwise become incapable of performing the member's duties under the operating agreement;

(9) In the case of a member that is a trust or is acting as a member by virtue of being a trustee of a trust, distribution of the trust's entire rights to receive distributions from the company, but not merely by reason of the substitution of a successor trustee;

(10) In the case of a member that is an estate or is acting as a member by virtue of being a personal representative of an estate, distribution of the estate's entire rights to receive distributions from the company, but not merely the substitution of a successor personal representative; or

(11) Termination of the existence of a member if the member is not an individual, estate, or trust other than a business trust.
Source: SL 1998, ch 272, § 601; SL 2013, ch 233, § 14.



§ 47-34A-602 Member's power to dissociate; wrongful dissociation.

47-34A-602. Member's power to dissociate; wrongful dissociation. (a) Unless otherwise provided in the operating agreement, a member has the power to dissociate from a limited liability company at any time, rightfully or wrongfully, by express will pursuant to § 47-34A-601(1).

(b) If the operating agreement has not eliminated a member's power to dissociate, the member's dissociation from a limited liability company is wrongful only if:

(1) It is in breach of an express provision of the agreement; or

(2) Before the expiration of the term specified in the articles of organization if any:

(i) The member withdraws by express will;

(ii) The member is expelled by judicial determination under § 47-34A-601(6);

(iii) The member is dissociated by becoming a debtor in bankruptcy; or

(iv) In the case of a member who is not an individual, trust other than a business trust, or estate, the member is expelled or otherwise dissociated because it willfully dissolved or terminated its existence.

(c) A member who wrongfully dissociates from a limited liability company is liable to the company and to the other members for damages caused by the dissociation. The liability is in addition to any other obligation of the member to the company or to the other members.

Source: SL 1998, ch 272, § 602.



§ 47-34A-603 Effect of a member's dissociation.

47-34A-603. Effect of a member's dissociation. (a) A limited liability company does not dissolve and wind up its business as result of a member's dissociation.

(b) Upon a member's dissociation from a limited liability company:

(1) The member's right to participate in the management and conduct of the company's business terminates, except as otherwise provided in § 47-34A-803, and the member ceases to be a member and is treated the same as a transferee of a member;

(2) The member's duty of loyalty under § 47-34A-409(b)(3) terminates; and

(3) The member's duty of loyalty under § 47-34A-409(b)(1) and (2) and duty of care under § 47-34A-409(c) continue only with regard to matters arising and events occurring before the member's dissociation.
Source: SL 1998, ch 272, § 603.



§ 47-34A-604 Dissociated member's power to bind limited liability company.

47-34A-604. Dissociated member's power to bind limited liability company. For two years after a member dissociates without the dissociation resulting in a dissolution and winding up of a limited liability company's business, the company, including a surviving company under Article 9, is bound by an act of the dissociated member which would have bound the company under § 47-34A-301 before dissociation only if at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated member was then a member;

(2) Did not have notice of the member's dissociation; and

(3) Is not deemed to have had notice under § 47-34A-605.
Source: SL 1998, ch 272, § 604.



§ 47-34A-605 State of dissociation

47-34A-605. State of dissociation. (a) A dissociated member or a limited liability company may file in the office of the secretary of state a statement of dissociation stating the name of the company and that the member is dissociated from the company. If the statement is filed by a dissociated member a copy of the statement must also be delivered to the company by the dissociated member.

(b) For the purposes of §§ 47-34A-301 and 47-34A-604, a person not a member is deemed to have notice of the dissociation ninety days after the statement of dissociation is filed.

Source: SL 1998, ch 272, § 605.



§ 47-34A-801 Events causing dissolution and winding up of company's business.

47-34A-801. Events causing dissolution and winding up of company's business. (a) A limited liability company is dissolved, and its business must be wound up, upon the occurrence of any of the following events:

(1) An event specified in the operating agreement;

(2) Consent of the number or percentage of members specified in the operating agreement;

(3) An event that makes it unlawful for all or substantially all of the business of the company to be continued, but any cure of illegality within ninety days after notice to the company of the event is effective retroactively to the date of the event for purposes of this section;

(4) On application by a member or a dissociated member, upon entry of a judicial decree that:

(i) The economic purpose of the company is likely to be unreasonably frustrated;

(ii) Another member has engaged in conduct relating to the company's business that makes it not reasonably practicable to carry on the company's business with that member;

(iii) It is not otherwise reasonably practicable to carry on the company's business in conformity with the articles of organization and the operating agreement; or

(iv) The managers or members in control of the company have acted, are acting, or will act in a manner that is illegal or fraudulent.
Source: SL 1998, ch 272, § 801; SL 2009, ch 234, § 3.



§ 47-34A-802 Limited liability company continues after dissolution.

47-34A-802. Limited liability company continues after dissolution. (a) Subject to subsection (b), a limited liability company continues after dissolution only for the purpose of winding up its business.

(b) At any time after the dissolution of a limited liability company and before the winding up of its business is completed, the members may unanimously waive the right to have the company's business wound up and the company terminated. In that case:

(1) The limited liability company resumes carrying on its business as if dissolution had never occurred and any liability incurred by the company or a member after the dissolution and before the waiver is determined as if the dissolution had never occurred; and

(2) The rights of a third party accruing as a result of the dissolution, under § 47-34A-804(a), or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver are not adversely affected.
Source: SL 1998, ch 272, § 802.



§ 47-34A-803 Right to wind up the limited liability company's business.

47-34A-803. Right to wind up the limited liability company's business. (a) After dissolution, a member who has not wrongfully dissociated may participate in winding up a limited liability company's business, but on application of any member, member's legal representative, or transferee, the circuit court, for good cause shown, may order judicial supervision of the winding up.

(b) A legal representative of the last surviving member may wind up a limited liability company's business.

(c) A person winding up a limited liability company's business may preserve the company's business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the company's business, dispose of and transfer the company's property, discharge the company's liabilities, distribute the assets of the company pursuant to § 47-34A-806, settle disputes by mediation or arbitration, and perform other necessary acts.

Source: SL 1998, ch 272, § 803.



§ 47-34A-804 Member's or manager's power and liability as agent after dissolution.

47-34A-804. Member's or manager's power and liability as agent after dissolution. (a) A limited liability company is bound by a member's or manager's act after dissolution that:

(1) Is appropriate for winding up the company's business; or

(2) Would have bound the company under § 47-34A-301 before dissolution, if the other party to the transaction did not have notice of the dissolution.

(b) A member or manager who, with knowledge of the dissolution, subjects a limited liability company to liability by an act that is not appropriate for winding up the company's business is liable to the company for any damage caused to the company arising from the liability.

Source: SL 1998, ch 272, § 804.



§ 47-34A-805 Articles of termination.

47-34A-805. Articles of termination. (a) At any time after dissolution and winding up, a limited liability company may terminate its existence by filing with the secretary of state articles of termination stating:

(1) The name of the company;

(2) The date of the dissolution; and

(3) That the company's business has been wound up and the legal existence of the company has been terminated.

(b) The existence of a limited liability company is terminated upon the filing of the articles of termination, or upon a later effective date, if specified in the articles of termination.

(c) Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document.

Source: SL 1998, ch 272, § 805; SL 2012, ch 222, § 12.



§ 47-34A-806 Distribution of assets in winding up the limited liability company's business.

47-34A-806. Distribution of assets in winding up the limited liability company's business. (a) In winding up a limited liability company's business, the assets of the company must be applied to discharge its obligations to creditors, including members who are creditors. Any surplus must be applied to pay in money the net amount distributable to members in accordance with their right to distributions under subsection (b).

(b) Each member is entitled to a distribution upon the winding up of the limited liability company's business consisting of a return of all contributions which have not previously been returned and a distribution of any remainder in equal shares.

Source: SL 1998, ch 272, § 806.



§ 47-34A-807 Known claims against dissolved limited liability company.

47-34A-807. Known claims against dissolved limited liability company. (a) A dissolved limited liability company may dispose of the known claims against it by following the procedure described in this section.

(b) A dissolved limited liability company shall notify its known claimants in writing of the dissolution. The notice must:

(1) Specify the information required to be included in a claim;

(2) Provide a mailing address where the claim is to be sent;

(3) State the deadline for receipt of the claim, which may not be less than one hundred twenty days after the date the written notice is received by the claimant; and

(4) State that the claim will be barred if not received by the deadline.

(c) A claim against a dissolved limited liability company is barred if the requirements of subsection (b) are met, and:

(1) The claim is not received by the specified deadline; or

(2) In the case of a claim that is timely received but rejected by the dissolved company, the claimant does not commence a proceeding to enforce the claim within ninety days after the receipt of the notice of the rejection.

(d) For purposes of this section, claim does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

Source: SL 1998, ch 272, § 807.



§ 47-34A-808 Notice--Other claims against dissolved limited liability company.

47-34A-808. Notice--Other claims against dissolved limited liability company. (a) A dissolved limited liability company may publish notice of its dissolution and request persons having claims against the company to present them in accordance with the notice.

(b) The notice must:

(1) Be published at least once in a newspaper of general circulation in the county in which the dissolved limited liability company's principal office is or was located or, if none in this state, in Hughes County;

(2) Describe the information required to be contained in a claim and provide a mailing address where the claim is to be sent; and

(3) State that a claim against the limited liability company is barred unless a proceeding to enforce the claim is commenced within five years after publication of the notice.

(c) If a dissolved limited liability company publishes a notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved company within five years after the publication date of the notice:

(1) A claimant who did not receive written notice under § 47-34A-807;

(2) A claimant whose claim was timely sent to the dissolved company but not acted on; and

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim not barred under this section may be enforced:

(1) Against the dissolved limited liability company, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a member of the dissolved company to the extent of the member's proportionate share of the claim or the company's assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this section may not exceed the total amount of assets distributed to the member.
Source: SL 1998, ch 272, § 808; SL 2008, ch 275, § 77.



§ 47-34A-809 Grounds for administrative dissolution.

47-34A-809. Grounds for administrative dissolution. The secretary of state may commence a proceeding to dissolve a limited liability company administratively if the company does not:

(1) Pay any fees, taxes, or penalties imposed by this chapter or other law within sixty days after they are due; or

(2) Deliver its annual report to the secretary of state within sixty days after it is due.
Source: SL 1998, ch 272, § 809.



§ 47-34A-810 Procedure for and effect of administrative dissolution.

47-34A-810. Procedure for and effect of administrative dissolution. (a) If the secretary of state determines that a ground exists for administratively dissolving a limited liability company, the secretary of state shall enter a record of the determination and serve the company with a copy of the record.

(b) If the company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty days after service of the notice, the secretary of state shall administratively dissolve the company by signing a certification of the dissolution that recites the ground for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve the company with a copy of the certificate.

(c) A company administratively dissolved continues its existence but may carry on only business necessary to wind up and liquidate its business and affairs under § 47-34A-802 and to notify claimants under §§ 47-34A-807 and 47-34A-808.

(d) The administrative dissolution of a company does not terminate the authority of its agent for service of process.

Source: SL 1998, ch 272, § 810.



§ 47-34A-811 Reinstatement following administrative dissolution.

47-34A-811. Reinstatement following administrative dissolution. (a) A limited liability company administratively dissolved may apply to the secretary of state for reinstatement after the effective date of dissolution. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. The applicant shall submit with the application the appropriate filing fee. The secretary of state shall charge filing fees for any delinquent annual report and a fee for application of reinstatement in the amount of one hundred fifty dollars. The application must:

(1) Recite the name of the company and the effective date of its administrative dissolution;

(2) State that the ground for dissolution either did not exist or have been eliminated;

(3) State that the company's name satisfies the requirements of § 47-34A-105; and

(4) Contain a certificate from the appropriate state authority reciting that all taxes owed by the company have been paid.

(b) If the secretary of state determines that the application contains the information required by subsection (a) and that the information is correct, the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites this determination and the effective date of reinstatement, file the original of the certificate, and serve the company with a copy of the certificate.

(c) When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the company may resume its business as if the administrative dissolution had never occurred.

Source: SL 1998, ch 272, § 811; SL 2003, ch 8, § 24; SL 2005, ch 241, § 4; SL 2009, ch 4, § 19; SL 2012, ch 222, § 13.



§ 47-34A-812 Appeal from denial of reinstatement

47-34A-812. Appeal from denial of reinstatement. (a) If the secretary of state denies a limited liability company's application for reinstatement following administrative dissolution, the secretary of state shall serve the company with a record that explains the reason or reasons for denial.

(b) The company may appeal the denial of reinstatement to the state circuit court within thirty days after service of the notice of denial is perfected. The company appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the company's application for reinstatement, and the secretary of state's notice of denial.

(c) The court may summarily order the secretary of state to reinstate the dissolved company or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.

Source: SL 1998, ch 272, § 812.



§ 47-34A-901 Definitions.

47-34A-901. Definitions. Terms used in this article:

(1) "Constituent limited liability company" means a constituent organization that is a limited liability company;

(2) "Constituent organization" means an organization that is party to a merger;

(3) "Converted organization" means the organization into which a converting organization converts pursuant to §§ 47-34A-906 to 47-34A-909, inclusive;

(4) "Converting limited liability company" means a converting organization that is a limited liability company;

(5) "Converting organization" means an organization that converts into another organization pursuant to § 47-34A-906;

(6) "Domesticated company" means the company that exists after a domesticating foreign limited liability company or limited liability company effects a domestication pursuant to §§ 47-34A-910 to 47-34A-913, inclusive;

(7) "Domesticating company" means the company that effects a domestication pursuant to §§ 47-34A-910 to 47-34A-913, inclusive;

(8) "Governing statute" means the statute that governs an organization's internal affairs;

(9) "Organization" means a general partnership, including a limited liability partnership; limited partnership, including a limited liability limited partnership, limited liability company, business trust, corporation, or any other person having a governing statute. The term includes a domestic or foreign organization regardless of whether organized for profit;

(10) "Organizational documents" means:

(a) For a domestic or foreign general partnership, its partnership agreement;

(b) For a limited partnership or foreign limited partnership, its certificate of limited partnership and partnership agreement;

(c) For a domestic or foreign limited liability company, its certificate or articles of organization and operating agreement, or comparable records as provided in its governing statute;

(d) For a business trust, its agreement of trust and declaration of trust;

(e) For a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute, or comparable records as provided in its governing statute; and

(f) For any other organization, the basic records that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it;

(11) "Personal liability" means liability for a debt, obligation, or other liability of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:

(a) By the governing statute solely by reason of the person co-owning, having an interest in, or being a member of the organization; or

(b) By the organization's organizational documents under a provision of the governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, obligations, or other liabilities of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization;

(12) "Surviving organization" means an organization into which one or more other organizations are merged whether the organization preexisted the merger or was created by the merger.
Source: SL 1998, ch 272, § 901; SL 2013, ch 233, § 15.



§ 47-34A-902 Merger.

47-34A-902. Merger. (a) A limited liability company may merge with one or more other constituent organizations pursuant to this section, §§ 47-34A-903 to 47-34A-905, inclusive, and a plan of merger, if:

(1) The governing statute of each of the other organizations authorizes the merger;

(2) The merger is not prohibited by the law of a jurisdiction that enacted any of the governing statutes; and

(3) Each of the other organizations complies with its governing statute in effecting the merger.

(b) A plan of merger must be in a record and must include:

(1) The name and form of each constituent organization;

(2) The name and form of the surviving organization and, if the surviving organization is to be created by the merger, a statement to that effect;

(3) The terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration;

(4) If the surviving organization is to be created by the merger, the surviving organization's organizational documents that are proposed to be in a record; and

(5) If the surviving organization is not to be created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents that are, or are proposed to be, in a record.
Source: SL 1998, ch 272, § 902; SL 2013, ch 233, § 16.



§ 47-34A-903 Action on plan of merger by constituent limited liability company.

47-34A-903. Action on plan of merger by constituent limited liability company. (a) Subject to § 47-34A-914, a plan of merger must be consented to by all the members of a constituent limited liability company.

(b) Subject to § 47-34A-914 and any contractual rights, after a merger is approved, and at any time before articles of merger are delivered to the secretary of state for filing under § 47-34A-904, a constituent limited liability company may amend the plan or abandon the merger:

(1) As provided in the plan; or

(2) Except as otherwise prohibited in the plan, with the same consent as was required to approve the plan.
Source: SL 1998, ch 272, § 903; SL 2013, ch 233, § 17.



§ 47-34A-904 Filings required for merger--Effective date.

47-34A-904. Filings required for merger--Effective date. (a) After each constituent organization has approved a merger, articles of merger must be signed on behalf of:

(1) Each constituent limited liability company, as provided in § 47-34A-205; and

(2) Each other constituent organization, as provided in its governing statute.

(b) Articles of merger under this section must include:

(1) The name and form of each constituent organization and the jurisdiction of its governing statute;

(2) The name and form of the surviving organization, the jurisdiction of its governing statute, and, if the surviving organization is created by the merger, a statement to that effect;

(3) The date the merger is effective under the governing statute of the surviving organization;

(4) If the surviving organization is to be created by the merger:

(A) If it will be a limited liability company, the company's certificate of organization; or

(B) If it will be an organization other than a limited liability company, the organizational document that creates the organization that is in a public record;

(5) If the surviving organization preexists the merger, any amendments provided for in the plan of merger for the organizational document that created the organization that are in a public record;

(6) A statement as to each constituent organization that the merger was approved as required by the organization's governing statute;

(7) If the surviving organization is a foreign organization not authorized to transact business in this state, the street and mailing addresses of an office that the secretary of state may use for the purposes of § 47-34A-905(b); and

(8) Any additional information required by the governing statute of any constituent organization.

(c) Each constituent limited liability company shall deliver the articles of merger for filing in the Office of the Secretary of State.

(d) A merger becomes effective under this article:

(1) If the surviving organization is a limited liability company, upon the later of:

(A) Compliance with subsection (c); or

(B) Subject to § 47-34A-206, as specified in the articles of merger; or

(2) If the surviving organization is not a limited liability company, as provided by the governing statute of the surviving organization.
Source: SL 1998, ch 272, § 904; SL 2013, ch 233, § 18.



§ 47-34A-905 Effect of merger.

47-34A-905. Effect of merger. (a) When a merger becomes effective:

(1) The surviving organization continues or comes into existence;

(2) Each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) All property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) All debts, obligations, or other liabilities of each constituent organization that ceases to exist continue as debts, obligations, or other liabilities of the surviving organization;

(5) An action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger had not occurred;

(6) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) Except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(8) Except as otherwise agreed, if a constituent limited liability company ceases to exist, the merger does not dissolve the limited liability company for the purposes of §§ 47-34A-801 to 47-34A-812, inclusive;

(9) If the surviving organization is created by the merger:

(A) If it is a limited liability company, the certificate of organization becomes effective; or

(B) If it is an organization other than a limited liability company, the organizational document that creates the organization becomes effective; and

(10) If the surviving organization preexisted the merger, any amendments provided for in the articles of merger for the organizational document that created the organization become effective.

(b) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability owed by a constituent organization, if before the merger the constituent organization was subject to suit in this state on the debt, obligation, or other liability. A surviving organization that is a foreign organization and not authorized to transact business in this state appoints the secretary of state as its agent for service of process for the purposes of enforcing a debt, obligation, or other liability under this subsection. Service on the secretary of state under this subsection must be made in the same manner as in § 47-34A-206.

Source: SL 1998, ch 272, § 905; SL 2013, ch 233, § 19.



§ 47-34A-906 Conversion.

47-34A-906. Conversion. (a) An organization other than a limited liability company or a foreign limited liability company may convert to a limited liability company, and a limited liability company may convert to an organization other than a foreign limited liability company pursuant to §§ 47-34A-907 to 47-34A-909, inclusive, and a plan of conversion, if:

(1) The other organization's governing statute authorizes the conversion;

(2) The conversion is not prohibited by the law of the jurisdiction that enacted the other organization's governing statute; and

(3) The other organization complies with its governing statute in effecting the conversion.

(b) A plan of conversion must be in a record and must include:

(1) The name and form of the organization before conversion;

(2) The name and form of the organization after conversion;

(3) The terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4) The organizational documents of the converted organization that are, or are proposed to be, in a record.
Source: SL 1998, ch 272, § 906; SL 2008, ch 275, § 78; SL 2013, ch 233, § 20.



§ 47-34A-907 Action on plan of conversion by converting limited liability company.

47-34A-907. Action on plan of conversion by converting limited liability company. (a) Subject to § 47-34A-914, a plan of conversion must be consented to by all the members of a converting limited liability company.

(b) Subject to § 47-34A-914 and any contractual rights, after a conversion is approved, and at any time before articles of conversion are delivered to the secretary of state for filing under § 47-34A-908, a converting limited liability company may amend the plan or abandon the conversion:

(1) As provided in the plan; or

(2) Except as otherwise prohibited in the plan, by the same consent as was required to approve the plan.
Source: SL 1998, ch 272, § 907; SL 2013, ch 233, § 21.



§ 47-34A-908 Filings required for conversion--Effective date.

47-34A-908. Filings required for conversion--Effective date. (a) After a plan of conversion is approved:

(1) A converting limited liability company shall deliver to the secretary of state for filing articles of conversion, which must be signed as provided in § 47-34A-205 and must include:

(A) A statement that the limited liability company has been converted into another organization;

(B) The name and form of the organization and the jurisdiction of its governing statute;

(C) The date the conversion is effective under the governing statute of the converted organization;

(D) A statement that the conversion was approved as required by this chapter;

(E) A statement that the conversion was approved as required by the governing statute of the converted organization; and

(F) If the converted organization is a foreign organization not authorized to transact business in this state, the street and mailing addresses of an office which the secretary of state may use for the purposes of § 47-34A-909(c); and

(2) If the converting organization is not a converting limited liability company, the converting organization shall deliver to the secretary of state for filing a certificate of organization, which must include, in addition to the information required by § 47-34A-202.1(c):

(A) A statement that the converted organization was converted from another organization;

(B) The name and form of that converting organization and the jurisdiction of its governing statute; and

(C) A statement that the conversion was approved in a manner that complied with the converting organization's governing statute.

(b) A conversion becomes effective:

(1) If the converted organization is a limited liability company, when the certificate of organization takes effect; and

(2) If the converted organization is not a limited liability company, as provided by the governing statute of the converted organization.
Source: SL 2010, ch 218, § 9; SL 2013, ch 233, § 22.



§ 47-34A-909 Effect of conversion.

47-34A-909. Effect of conversion. (a) An organization that has been converted pursuant to this Article is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) All property owned by the converting organization remains vested in the converted organization;

(2) All debts, obligations, or other liabilities of the converting organization continue as debts, obligations, or other liabilities of the converted organization;

(3) An action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred;

(4) Except as prohibited by law other than this chapter, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) Except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6) Except as otherwise agreed, the conversion does not dissolve a converting limited liability company for the purposes of §§ 47-34A-801 to 47-34A-812, inclusive.

(c) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability for which the converting limited liability company is liable if, before the conversion, the converting limited liability company was subject to suit in this state on the debt, obligation, or other liability. A converted organization that is a foreign organization and not authorized to transact business in this state appoints the secretary of state as its agent for service of process for purposes of enforcing a debt, obligation, or other liability under this subsection. Service on the secretary of state under this subsection must be made in the same manner and has the same consequences as set forth in this chapter.

Source: SL 2010, ch 218, § 10; SL 2013, ch 233, § 23.



§ 47-34A-910 Domestication.

47-34A-910. Domestication. (a) A foreign limited liability company may become a limited liability company pursuant to §§ 47-34A-911 to 47-34A-913, inclusive, and a plan of domestication, if:

(1) The foreign limited liability company's governing statute authorizes the domestication;

(2) The domestication is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3) The foreign limited liability company complies with its governing statute in effecting the domestication.

(b) A limited liability company may become a foreign limited liability company pursuant to §§ 47-34A-911 to 47-34A-913, inclusive, and a plan of domestication, if:

(1) The foreign limited liability company's governing statute authorizes the domestication;

(2) The domestication is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3) The foreign limited liability company complies with its governing statute in effecting the domestication.

(c) A plan of domestication must be in a record and must include:

(1) The name of the domesticating company before domestication and the jurisdiction of its governing statute;

(2) The name of the domesticated company after domestication and the jurisdiction of its governing statute;

(3) The terms and conditions of the domestication, including the manner and basis for converting interests in the domesticating company into any combination of money, interests in the domesticated company, and other consideration; and

(4) The organizational documents of the domesticated company that are, or are proposed to be, in a record.
Source: SL 2010, ch 218, § 11; SL 2013, ch 233, § 24.



§ 47-34A-911 Action on plan of domestication by domesticating limited liability company.

47-34A-911. Action on plan of domestication by domesticating limited liability company. (a) A plan of domestication must be consented to:

(1) By all the members, subject to § 47-34A-912, if the domesticating company is a limited liability company; and

(2) As provided in the domesticating company's governing statute, if the company is a foreign limited liability company.

(b) Subject to any contractual rights, after a domestication is approved, and at any time before articles of domestication are delivered to the secretary of state for filing under § 47-34A-912, a domesticating limited liability company may amend the plan or abandon the domestication:

(1) As provided in the plan; or

(2) Except as otherwise prohibited in the plan, by the same consent as was required to approve the plan.
Source: SL 2010, ch 218, § 12; SL 2013, ch 233, § 25.



§ 47-34A-912 Filings required for domestication--Effective date.

47-34A-912. Filings required for domestication--Effective date. (a) After a plan of domestication is approved, a domesticating company shall deliver to the secretary of state for filing articles of domestication, which must include:

(1) A statement, as the case may be, that the company has been domesticated from or into another jurisdiction;

(2) The name of the domesticating company and the jurisdiction of its governing statute;

(3) The name of the domesticated company and the jurisdiction of its governing statute;

(4) The date the domestication is effective under the governing statute of the domesticated company;

(5) If the domesticating company was a limited liability company, a statement that the domestication was approved as required by this chapter;

(6) If the domesticating company was a foreign limited liability company, a statement that the domestication was approved as required by the governing statute of the other jurisdiction; and

(7) If the domesticated company was a foreign limited liability company not authorized to transact business in this state, the street and mailing addresses of an office that the secretary of state may use for the purposes of § 47-34A-913(b).

(b) A domestication becomes effective:

(1) When the certificate of organization takes effect, if the domesticated company is a limited liability company; and

(2) According to the governing statute of the domesticated company, if the domesticated organization is a foreign limited liability company.
Source: SL 2010, ch 218, § 13; SL 2013, ch 233, § 26.



§ 47-34A-913 Effect of domestication.

47-34A-913. Effect of domestication. (a) When a domestication takes effect:

(1) The domesticated company is for all purposes the company that existed before the domestication;

(2) All property owned by the domesticating company remains vested in the domesticated company;

(3) All debts, obligations, or other liabilities of the domesticating company continue as debts, obligations, or other liabilities of the domesticated company;

(4) An action or proceeding pending by or against a domesticating company may be continued as if the domestication had not occurred;

(5) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the domesticating company remain vested in the domesticated company;

(6) Except as otherwise provided in the plan of domestication, the terms and conditions of the plan of domestication take effect; and

(7) Except as otherwise agreed, the domestication does not dissolve a domesticating limited liability company for the purposes of §§ 47-34A-801 to 47-34A-812, inclusive.

(b) A domesticated company that is a foreign limited liability company consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability owed by the domesticating company, if, before the domestication, the domesticating company was subject to suit in this state on the debt, obligation, or other liability. A domesticated company that is a foreign limited liability company and not authorized to transact business in this state appoints the secretary of state as its agent for service of process for purposes of enforcing a debt, obligation, or other liability under this subsection. Service on the secretary of state under this subsection must be made in the same manner and has the same consequences as set forth in this chapter.

(c) If a limited liability company has adopted and approved a plan of domestication under § 47-34A-910 providing for the company to be domesticated in a foreign jurisdiction, a statement surrendering the company's certificate of organization must be delivered to the secretary of state for filing setting forth:

(1) The name of the company;

(2) A statement that the certificate of organization is being surrendered in connection with the domestication of the company in a foreign jurisdiction;

(3) A statement the domestication was approved as required by this chapter; and

(4) The jurisdiction of formation of the domesticated foreign limited liability company.
Source: SL 2013, ch 233, § 27.



§ 47-34A-914 Restrictions on approval of mergers, conversions, and domestications.

47-34A-914. Restrictions on approval of mergers, conversions, and domestications. (a) If a member of a constituent, converting, or domesticating limited liability company will have personal liability with respect to a surviving, converted, or domesticated organization, approval or amendment of a plan of merger, conversion, or domestication is ineffective without the consent of the member, unless:

(1) The company's operating agreement provides for approval of a merger, conversion, or domestication with the consent of fewer than all the members; and

(2) The member has consented to the provision of the operating agreement.

(b) A member does not give the consent required by subsection (a) merely by consenting to a provision of the operating agreement that permits the operating agreement to be amended with the consent of fewer than all the members.

Source: SL 2013, ch 233, § 28.



§ 47-34A-915 Article not exclusive

47-34A-915. Article not exclusive. The proceedings authorized under §§ 47-34A-901 to 47-34A-914, inclusive, do not preclude an entity from being merged, converted, or domesticated under law other than these provisions.

Source: SL 2013, ch 233, § 29.



§ 47-34A-1001 Law governing foreign limited liability companies.

47-34A-1001. Law governing foreign limited liability companies. (a) The law of the state or other jurisdiction under which a foreign limited liability company is formed governs:

(1) The internal affairs of the company; and

(2) The liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of the company.

(b) A foreign limited liability company may not be denied a certificate of authority by reason of any difference between the law of the jurisdiction under which the company is formed and the law of this state.

(c) A certificate of authority does not authorize a foreign limited liability company to engage in any business or exercise any power that a limited liability company may not engage in or exercise in this state.

Source: SL 1998, ch 272, § 1001; SL 2013, ch 233, § 30.



§ 47-34A-1002 Application for certificate of authority.

47-34A-1002. Application for certificate of authority. (a) A foreign limited liability company may not do business in this state until it obtains a certificate of authority from the secretary of state.

(b) A foreign limited liability company may apply for a certificate of authority to transact business in this state by delivering an application to the secretary of state for filing. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. The application must state:

(1) The name of the company and, if the name does not comply with § 47-34A-105, an alternate name adopted pursuant to § 47-34A-105;

(2) The name of the state or other jurisdiction under whose law the company is formed;

(3) The street and mailing addresses of the company's principal office and if the law of the jurisdiction under which the company is formed requires the company to maintain an office in that jurisdiction, the street and mailing address of the required office; and

(4) The name and street and mailing address of the company's initial agent for service of process in this state.

(c) A foreign limited liability company shall deliver with a completed application under subsection (a) a certificate of existence or a record of similar import signed by the secretary of state or other official having custody of the company's publicly filed records in the state or other jurisdiction under whose law the company is formed together with the fees required by § 47-34A-212, and all other fees.

Source: SL 1998, ch 272, § 1002; SL 2008, ch 275, § 79; SL 2012, ch 222, § 15; SL 2013, ch 233, § 31.



§ 47-34A-1003 Activities not constituting transacting business.

47-34A-1003. Activities not constituting transacting business. (a) Activities of a foreign limited liability company which do not constitute transacting business in this state within the meaning of this article include:

(1) Maintaining, defending, or settling an action or proceeding;

(2) Carrying on any activity concerning its internal affairs, including holding meetings of its members or managers;

(3) Maintaining accounts in financial institutions;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages or other security interests in property securing the debts and holding, protecting, or maintaining property so acquired;

(9) Conducting an isolated transaction that is completed within thirty days and is not in the course of similar transactions; and

(10) Transacting business in interstate commerce.

(b) For purposes of this article, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under subsection (a), constitutes transacting business in this state.

(c) This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process, taxation, or regulation under any law of this state other than this chapter.

Source: SL 1998, ch 272, § 1003; SL 2013, ch 233, § 32.



§ 47-34A-1004 Filing of certificate of authority.

47-34A-1004. Filing of certificate of authority. Unless the secretary of state determines that an application for a certificate of authority does not comply with the filing requirements of this chapter, the secretary of state, upon payment of all filing fees, shall file the application of a foreign limited liability company, prepare, sign, and file a certificate of authority to transact business in this state, and send a copy of the filed certificate, together with a receipt for the fees to the company or its representative.

Source: SL 1998, ch 272, § 1004; SL 2013, ch 233, § 33.



§ 47-34A-1005 Noncomplying name of foreign limited liability company.

47-34A-1005. Noncomplying name of foreign limited liability company. (a) A foreign limited liability company whose name does not comply with § 47-34A-105 may not obtain a certificate of authority until it adopts, for the purpose of transacting business in this state, an alternate name that complies with § 47-34A-105. A foreign limited liability company that adopts an alternate name under this subsection and obtains a certificate of authority with the alternate name need not comply with chapter 37-11 or § 47-34A-105. After obtaining a certificate of authority with an alternate name, a foreign limited liability company shall transact business in this state under the alternate name unless the company is authorized under chapter 37-11 or § 47-34A-105 to transact business in this state under another name.

(b) If a foreign limited liability company authorized to transact business in this state changes its name to one that does not comply with § 47-34A-105, it may not thereafter transact business in this state until it complies with subsection (a) and obtains an amended certificate of authority.

Source: SL 1998, ch 272, § 1005; SL 2013, ch 233, § 34.



§ 47-34A-1006 Revocation of certificate of authority.

47-34A-1006. Revocation of certificate of authority. (a) A certificate of authority of a foreign limited liability company to transact business in this state may be revoked by the secretary of state in the manner provided in subsections (b) and (c) if the company does not:

(1) Pay, within sixty days after the due date, any fee, tax, or penalty due to the secretary of state under this chapter or law other than this chapter;

(2) Deliver, within sixty days after the due date, its annual report required under § 47-34A-211;

(3) Appoint and maintain an agent for service of process as required by South Dakota law; or

(4) Deliver for filing a statement of a change within thirty days after a change has occurred in the name or address of the agent.

(b) To revoke a certificate of authority of a foreign limited liability company, the secretary of state must prepare, sign, and file a notice of revocation and send a copy to the company's agent for service of process in this state, or if the company does not appoint and maintain a proper agent in this state, to the company's designated office. The notice must state:

(1) The revocation's effective date, which must be at least sixty days after the date the secretary of state sends the copy; and

(2) The grounds for revocation under subsection (a).

(c) The authority of a foreign limited liability company to transact business in this state ceases on the effective date of the notice of revocation unless before that date the company cures each ground for revocation stated in the notice filed under subsection (b). If the company cures each ground, the secretary of state shall file a record so stating.

Source: SL 1998, ch 272, § 1006; SL 2008, ch 275, § 80; SL 2013, ch 233, § 35.



§ 47-34A-1007 Cancellation of certificate of authority.

47-34A-1007. Cancellation of certificate of authority. To cancel its certificate of authority to transact business in this state, a foreign limited liability company must deliver to the secretary of state for filing a notice of cancellation stating the name of the company and that the company desires to cancel its certificate of authority. The certificate of authority is cancelled when the notice becomes effective.

Source: SL 1998, ch 272, § 1007; SL 2012, ch 222, § 16; SL 2013, ch 233, § 36.



§ 47-34A-1008 Effect of failure to obtain certificate of authority.

47-34A-1008. Effect of failure to obtain certificate of authority. (a) A foreign limited liability company transacting business in this state may not maintain an action or proceeding in this state unless it has a certificate of authority to transact business in this state.

(b) The failure of a foreign limited liability company to have a certificate of authority to transact business in this state does not impair the validity of a contract or act of the company or prevent the foreign limited liability company from defending an action or proceeding in this state.

(c) A member or manager of a foreign limited liability company is not liable for the debt, obligations, or other liabilities of the company solely because the company transacted business in that state without a certificate of authority.

(d) If a foreign limited liability company transacts business in this state without a certificate of authority or cancels its certificate of authority, it appoints the secretary of state as its agent for service of process for rights of actions arising out of the transaction of business in this state.

Source: SL 1998, ch 272, § 1008; SL 2013, ch 233, § 37.



§ 47-34A-1009 Action by attorney general.

47-34A-1009. Action by attorney general. The attorney general may maintain an action to enjoin a foreign limited liability company from transacting business in this state in violation of this article.

Source: SL 1998, ch 272, § 1009; SL 2013, ch 233, § 38.



§ 47-34A-1010 Domestication.

47-34A-1010. Domestication. (a) A foreign limited liability company may become a domestic limited liability company only if the domestication is permitted by the organic law of the foreign limited liability company.

(b) A domestic limited liability company not required by law to be a domestic limited liability company may become a foreign limited liability company if the domestication is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication shall be approved by the adoption of the limited liability company of a plan of domestication in the manner provided in this section and §§ 47-34A-1011 to 47-34A-1016, inclusive.

Source: SL 2010, ch 218, § 2.



§ 47-34A-1011 Plan of domestication.

47-34A-1011. Plan of domestication. (a) The plan of domestication shall include:

(1) A statement of the jurisdiction in which the limited liability company is presently domesticated; and

(2) A statement of the jurisdiction in which the limited liability company is to be domesticated.

(b) The plan of domestication may include:

(1) As a referenced attachment, the articles of organization of the limited liability company upon its domestication; and

(2) Any other provision relating to the domestication.

(c) The plan of domestication may also include a provision that the plan may be amended at any time prior to filing the document required by the laws of this state or the other jurisdiction to consummate the domestication.

Source: SL 2010, ch 218, § 3.



§ 47-34A-1012 Action on plan of domestication by a domestic limited liability company.

47-34A-1012. Action on plan of domestication by a domestic limited liability company. In the case of a domestic limited liability company:

(a) Unless the articles of organization or a written operating agreement of the limited liability company provides otherwise, the members of the limited liability company shall approve the plan of domestication by the members in the manner provided in the limited liability company's operating agreement for amendments to the operating agreement or, if no such provision is made in an operating agreement, by all the members.

(b) If an amendment to a plan of domestication is made in accordance with subsection 47-34A-1011(c), and articles of domestication already have been filed with the secretary of state, amended articles of domestication shall be filed with the secretary of state before the effective date of any certificate of domestication issued by the secretary of state for the articles of domestication which the amended articles are to supersede.
Source: SL 2010, ch 218, § 4.



§ 47-34A-1013 Articles of domestication.

47-34A-1013. Articles of domestication. (a) After the domestication of a foreign limited liability company is approved in the manner required by the laws of the jurisdiction in which the limited liability company is organized, the limited liability company shall file with the secretary of state articles of domestication setting forth:

(1) The name of the limited liability company immediately prior to the filing of the articles of domestication and, if that name is unavailable for use in this state or the limited liability company desires to change its name in connection with the domestication, a name that satisfies the requirements of § 47-34A-105;

(2) The plan of domestication; and

(3) The original jurisdiction of the limited liability company and the date the limited liability company was organized in that jurisdiction, and each subsequent jurisdiction and the date the limited liability company was domesticated in each such jurisdiction, if any, prior to the filing of the articles of domestication.

(b) The articles of domestication shall have attached articles of organization that comply with the requirements contained in § 47-34A-203.

(c) If the secretary of state finds that the articles of domestication comply with the requirements of law and that all required fees have been paid, the secretary of state shall issue a certificate of domestication.

(d) The articles of domestication shall become effective pursuant to § 47-34A-206.

(e) A foreign limited liability company's existence as a domestic limited liability company shall begin when the certificate of domestication is effective. Upon becoming effective, the certificate of domestication shall be conclusive evidence that all conditions precedent required to be performed by the foreign limited liability company have been complied with and that the limited liability company has been organized under this chapter.

(f) If the foreign limited liability company is authorized to transact business in this state under § 47-34A-1004, its certificate of authority is canceled automatically on the effective date of the certificate of domestication issued by the secretary of state.

Source: SL 2010, ch 218, § 5.



§ 47-34A-1014 Surrender of articles of organization upon domestication.

47-34A-1014. Surrender of articles of organization upon domestication. (a) If a domestic limited liability company has approved, in the manner required by § 47-34A-1012, a plan of domestication providing for the limited liability company to be domesticated under the laws of another jurisdiction, the limited liability company shall file with the secretary of state articles of organization surrender setting forth:

(1) The name of the limited liability company;

(2) The limited liability company's new jurisdiction of organization;

(3) The plan of domestication;

(4) A statement that the articles of organization surrender are being filed in connection with the domestication of the limited liability company as a foreign limited liability company to be organized under the laws of another jurisdiction and that the limited liability company is surrendering its certificate of organization under the laws of this state;

(5) A statement that the limited liability company revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was organized in this state;

(6) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (5); and

(7) A commitment to notify the secretary of state in the future of any change in the mailing address of the limited liability company.

(b) If the secretary of state finds that the articles of organization surrender comply with the requirements of law and that all required fees have been paid, the secretary of state shall issue a certificate of organization surrender.

(c) The limited liability company shall automatically cease to be a domestic limited liability company when the certificate of organization surrender becomes effective.

(d) If the former domestic limited liability company intends to continue to transact business in the state, within thirty days after the effective date of the certificate of organization surrender issued pursuant to subsection (b), the former domestic limited liability company shall deliver to the secretary of state an application for a certificate of authority to transact business in the state pursuant to § 47-34A-1002 together with a certificate of existence or a record of similar import authentication by the secretary of state or other official having custody of company records in the state or country under whose law it is organized together with any fee required by § 47-34A-1206 and any other required fee.

Source: SL 2010, ch 218, § 6.



§ 47-34A-1015 Effect of domestication.

47-34A-1015. Effect of domestication. (a) When a foreign limited liability company's certificate of domestication in this state becomes effective, with respect to that limited liability company:

(1) The title to all real estate and other property remains in the limited liability company without reversion or impairment;

(2) The liabilities remain the liabilities of the limited liability company;

(3) A proceeding pending may be continued by or against the limited liability company as if the domestication did not occur;

(4) The articles of organization attached to the articles of domestication constitute the articles of organization of the limited liability company; and

(5) The limited liability company is deemed to:

(i) Be organized under the laws of this state for all purposes;

(ii) Be the same limited liability company as the limited liability company that existed under the laws of the jurisdiction or jurisdictions in which it was originally organized or formerly domesticated; and

(iii) Have been organized on the date it was originally formed or organized.

(b) Any member of a foreign limited liability company that domesticates into this state who, prior to the domestication, was liable for the liabilities or obligations of the limited liability company is not released from those liabilities or obligations by reason of the domestication.

Source: SL 2010, ch 218, § 7.



§ 47-34A-1016 Abandonment of domestication

47-34A-1016. Abandonment of domestication. (a) Unless the domestic limited liability company's articles of organization, operating agreement, or the plan of domestication provides otherwise, after the domestication has been authorized and at any time before the effective date of the certificate of domestication issued by the Office of the Secretary of State, the domestication may be abandoned by majority vote of the members of the domestic limited liability company.

(b) If a domestication is abandoned under subsection (a) after articles of organization surrender have been filed with the secretary of state but before the certificate of organization surrender has become effective, written notice that the domestication has been abandoned in accordance with this section shall be filed with the secretary of state prior to the effective date of the certificate of organization surrender. The notice shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

(c) If the domestication of a foreign limited liability company into this state is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication have been filed with the secretary of state but before the certificate of domestication has become effective in this state, written notice that the domestication has been abandoned shall be filed with the secretary of state prior to the effective date of the certificate of domestication. The notice shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

Source: SL 2010, ch 218, § 8.



§ 47-34A-1101 Direct action by member.

47-34A-1101. Direct action by member. (a) Subject to subsection (b), a member may maintain a direct action against another member, a manager, or the limited liability company to enforce the member's rights and otherwise protect the member's interests, including rights and interests under the operating agreement or this chapter or arising independently of the membership relationship.

(b) A member maintaining a direct action under this section must plead an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited liability company.

Source: SL 1998, ch 272, § 1101; SL 2013, ch 233, § 39.



§ 47-34A-1102 Derivative action.

47-34A-1102. Derivative action. A member may maintain a derivative action to enforce a right of a limited liability company if:

(1) The member first makes a demand on the other members in a member-managed limited liability company, or the managers of a manager-managed limited liability company, requesting that they cause the company to bring an action to enforce the right, and the managers or other members do not bring the action within a reasonable time; or

(2) A demand under paragraph (1) would be futile.
Source: SL 1998, ch 272, § 1102; SL 2013, ch 233, § 40.



§ 47-34A-1103 Proper plaintiff.

47-34A-1103. Proper plaintiff. (a) Except as otherwise provided in subsection (b), a derivative action under § 47-34A-1102 may be maintained only by a person that is a member at the time the action is commenced and remains a member while the action continues.

(b) If the sole plaintiff in a derivative action dies while the action is pending, the court may permit another member of the limited liability company to be substituted as plaintiff.

Source: SL 1998, ch 272, § 1103; SL 2013, ch 233, § 41.



§ 47-34A-1104 Pleading.

47-34A-1104. Pleading. In a derivative action under § 47-34A-1102, the complaint must state with particularity:

(1) The date and content of the plaintiff's demand and the response to the demand by the managers or other members; or

(2) If a demand has not been made, the reasons a demand under § 47-34A-1102 would be futile.
Source: SL 1998, ch 272, § 1104; SL 2013, ch 233, § 42.



§ 47-34A-1105 Special litigation committee.

47-34A-1105. Special litigation committee. (a) If a limited liability company is named as or made a party in a derivative proceeding, the company may appoint a special litigation committee to investigate the claims asserted in the proceeding and determine whether pursuing the action is in the best interests of the company. If the company appoints a special litigation committee on motion by the committee made in the name of the company, except for good cause shown, the court shall stay discovery for the time reasonably necessary to permit the committee to make an investigation. The provisions of this subsection do not prevent the court from enforcing a person's right to information under § 47-34A-408 or, for good cause shown, granting extraordinary relief in the form of a temporary restraining order or preliminary injunction.

(b) A special litigation committee may be composed of one or more disinterested and independent individuals, who may be members.

(c) A special litigation committee may be appointed:

(1) In a member-managed limited liability company:

(A) By the consent of a majority of the members not named as defendants or plaintiffs in the proceeding; and

(B) If all members are named as defendants or plaintiffs in the proceeding, by a majority of the members named as defendants; or

(2) In a manager-managed limited liability company:

(A) By a majority of the managers not named as defendants or plaintiffs in the proceeding; and

(B) If all managers are named as defendants or plaintiffs in the proceeding, by a majority of the managers named as defendants.

(d) After appropriate investigation, a special litigation committee may determine that it is in the best interests of the limited liability company that the proceeding:

(1) Continue under the control of the plaintiff;

(2) Continue under the control of the committee;

(3) Be settled on terms approved by the committee; or

(4) Be dismissed.

(e) After making a determination under subsection (d), a special litigation committee shall file with the court a statement of the committees determination and the committee's report supporting the determination, giving notice to the plaintiff. The court shall determine whether the members of the committee were disinterested and independent and whether the committee conducted its investigation and made the recommendation in good faith, independently, and with reasonable care, with the committee having the burden of proof. If the court finds that the members of the committee were disinterested and independent and that the committee acted in good faith, independently, and with reasonable care, the court shall enforce the determination of the committee. Otherwise, the court shall dissolve the stay of discovery entered under subsection (a) and allow the action to proceed under the direction of the plaintiff.

Source: SL 2013, ch 233, § 43.



§ 47-34A-1106 Proceeds and expenses

47-34A-1106. Proceeds and expenses. (a) Except as otherwise provided in subsection (b):

(1) Any proceeds or other benefits of a derivative action under § 47-34A-1102, whether by judgment, compromise, or settlement, belong to the limited liability company and not to the plaintiff; and

(2) If the plaintiff receives any proceeds, the plaintiff shall immediately remit the proceeds to the company.

(b) If a derivative action under § 47-34A-1102 is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees and costs, from the recovery of the limited liability company.

Source: SL 2013, ch 233, § 44.



§ 47-34A-1201 Uniformity of application and construction.

47-34A-1201. Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

Source: SL 1998, ch 272, § 1201.



§ 47-34A-1202 Short title.

47-34A-1202. Short title. This chapter may be cited as the South Dakota Limited Liability Company Act.

Source: SL 1998, ch 272, § 1202.



§ 47-34A-1205 Limited liability company--Organization--Effective date.

47-34A-1205. Limited liability company--Organization--Effective date. (a) Before January 1, 1999, this chapter governs only a limited liability company organized:

(1) After the effective date of this chapter, unless the company is continuing the business of a dissolved limited liability company.;

(2) Before the effective date of this chapter, which elects, as provided by subsection (b), to be governed by this chapter.

(b) Before January 1, 2004, a limited liability company existing before the effective date of this chapter may voluntarily elect, in the manner provided in its operating agreement or by law for amending the operating agreement, to be governed by this chapter.

(c) On and after January 1, 2004, this chapter governs all limited liability companies.

Source: SL 1998, ch 272, § 1205.



§ 47-34A-1206 Fees.

47-34A-1206. Fees. The secretary of state may charge the following fees:

(a) For amending or restating the articles of organization in the case of a domestic limited liability company, a filing fee of sixty dollars. For amending the registration in the case of a foreign limited liability company, a filing fee of seven hundred fifty dollars;

(b) For filing articles of termination, ten dollars;

(c) For filing articles of merger, sixty dollars;

(d) For filing a statement of dissociation, ten dollars;

(e) For filing an application to reserve a name, twenty-five dollars;

(f) For issuing a certificate of existence, twenty dollars;

(g) For filing an application for registration of name, twenty-five dollars;

(h) For filing an annual renewal of registration, a limited liability company which has in effect a registration of its name, may renew such registration from year to year by annually filing an application for renewal setting forth the facts required to be set forth in an original application for registration and a certificate of good standing as required for the original registration and by paying a fee of fifteen dollars. A renewal application may be filed between the first day of October and the thirty-first day of December in each year and shall extend the registration for the following year. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document;

(i) For acting as agent for service of process the secretary of state shall charge and collect at the time of such service thirty dollars which may be recoverable as taxable costs by the party to the suit or action causing the service to be made if the party prevails in the suit or action;

(j) For filing articles of domestication, one hundred fifty dollars;

(k) For filing articles of organization surrender, one hundred fifty dollars;

(l) For filing a plan of conversion, one hundred fifty dollars.
Source: SL 1998, ch 272, § 1206; SL 2003, ch 8, § 25; SL 2004, ch 279, § 3; SL 2008, ch 275, § 88; SL 2009, ch 4, § 20; SL 2010, ch 218, § 15; SL 2012, ch 222, § 17.



§ 47-34A-1206.1 Filing of documents with secretary of state.

47-34A-1206.1. Filing of documents with secretary of state. Delivery of documents may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document.

Source: SL 2013, ch 233, § 45.



§ 47-34A-1207 Savings clause.

47-34A-1207. Savings clause. This chapter does not affect an action or proceeding commenced or right accrued before July 1, 1998.

Source: SL 1998, ch 272, § 1207.









Title 48 - PARTNERSHIPS

Chapter 01 - Definitions And General Provisions [Repealed]

§ 48-1-1 to 48-1-18. Repealed.

48-1-1 to 48-1-18. Repealed by SL 2001, ch 249, § 1205.






Chapter 02 - Agency And Liability Of Partners [Repealed]

§ 48-2-1 to 48-2-19. Repealed.

48-2-1 to 48-2-19. Repealed by SL 2001, ch 249, § 1205.






Chapter 03 - Relations Between Partners [Repealed]

§ 48-3-1 to 48-3-16. Repealed.

48-3-1 to 48-3-16. Repealed by SL 2001, ch 249, § 1205.






Chapter 04 - Partnership Property And Partnership Rights [Repealed]

§ 48-4-1 to 48-4-22. Repealed.

48-4-1 to 48-4-22. Repealed by SL 2001, ch 249, § 1205.






Chapter 05 - Dissolution Of Partnerships [Repealed]

§ 48-5-1 to 48-5-56. Repealed.

48-5-1 to 48-5-56. Repealed by SL 2001, ch 249, § 1205.






Chapter 06 - Limited Partnerships [Repealed]

CHAPTER 48-6

LIMITED PARTNERSHIPS [REPEALED]

[Repealed by SL 1986, ch 391, § 1104]



Chapter 07 - Uniform Limited Partnership Act

§ 48-7-101 Definitions.

48-7-101. Definitions. Terms used in this chapter mean:

(1) "Certificate of limited partnership," the certificate referred to in § 48-7-201, and the certificate as amended or restated;

(2) "Contribution," any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in the partner's capacity as a partner;

(3) "Event of withdrawal of a general partner," an event that causes a person to cease to be a general partner as provided in § 48-7-402;

(4) "Foreign limited partnership," a partnership formed under the laws of any state other than South Dakota and having as partners one or more general partners and one or more limited partners;

(5) "General partner," a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner;

(6) "Limited partner," a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement;

(7) "Limited partnership" and "domestic limited partnership," a partnership formed by two or more persons under the laws of South Dakota and having one or more general partners and one or more limited partners;

(8) "Partner," a limited or general partner;

(9) "Partnership agreement," any valid agreement written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business;

(10) "Partnership interest," a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets;

(11) "Person," a natural person, partnership, limited partnership (domestic or foreign), trust, estate, association, limited liability company (domestic or foreign), or corporation;

(12) "State," a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
Source: SL 1986, ch 391, § 101; SL 1994, ch 351, § 131.



§ 48-7-102 Name.

48-7-102. Name. The name of a limited partnership as set forth in its certificate of limited partnership:

(1) Shall contain the words "limited partnership" or the initials "L.P." or "LP";

(2) May not contain the name of a limited partner unless:

(a) It is also the name of a general partner or the corporate name of a corporate general partner; or

(b) The business of the limited partnership had been carried on under that name before the admission of that limited partner;

(3) Must be distinguishable upon the records of the secretary of state from, the name of any corporation, whether for profit or not for profit, or limited partnership organized under the laws of South Dakota or licensed or registered as a foreign corporation, whether for profit or not for profit, or limited partnership in this state; and

(4) May not contain any word or phrase indicating or implying that it is organized other than for a purpose stated in its certificate of limited partnership.
Source: SL 1986, ch 391, § 102; SL 1990, ch 370, § 1; SL 1998, ch 272, § 1; SL 2014, ch 216, § 1.



§ 48-7-103 Reservation of name.

48-7-103. Reservation of name. The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(2) Any domestic limited partnership or any foreign limited partnership registered in this state which, in either case, intends to adopt that name;

(3) Any foreign limited partnership intending to register in this state and adopt that name; and

(4) Any person intending to organize a foreign limited partnership and intending to have it registered in this state and adopt that name.

The reservation shall be made by filing with the secretary of state an application, executed by the applicant, to reserve a specified name. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. If the secretary of state finds that the name is available for use by a domestic or foreign limited partnership, he shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days. Once having so reserved a name, the same applicant may not again reserve the same name until more than sixty days after the expiration of the last one hundred twenty-day period for which that applicant reserved that name. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the Office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

Source: SL 1986, ch 391, § 103; SL 2012, ch 222, § 18.



§ 48-7-104 Specified office and agent.

48-7-104. Specified office and agent. Each limited partnership shall continuously maintain in this state:

(1) An office, which may but need not be a place of its business in this state, at which shall be kept the records required by § 48-7-105 to be maintained; and

(2) An agent for service of process on the limited partnership that meets the requirements of §§ 59-11-1 to 59-11-23, inclusive.
Source: SL 1986, ch 391, § 104; SL 2006, ch 228, § 6; SL 2008, ch 275, § 81.



§ 48-7-105 Records to be kept.

48-7-105. Records to be kept. Each limited partnership shall keep at the office referred to in § 48-7-104 the following:

(1) A current list of the full name and last known business address of each partner, separately identifying in alphabetical order the general partners and the limited partners;

(2) A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed;

(3) Copies of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three most recent years;

(4) Copies of any then effective written partnership agreements and of any financial statements of the limited partnership for the three most recent years; and

(5) Unless contained in a written partnership agreement, a writing setting out:

(a) The amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and which each partner has agreed to contribute;

(b) The times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;

(c) Any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution; and

(d) Any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

Records kept under this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.

Source: SL 1986, ch 391, § 105.



§ 48-7-106 Nature of business.

48-7-106. Nature of business. A limited partnership may carry on any business that a partnership without limited partners may carry on.

Source: SL 1986, ch 391, § 106.



§ 48-7-107 Business transactions of partner with partnership.

48-7-107. Business transactions of partner with partnership. Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

Source: SL 1986, ch 391, § 107.



§ 48-7-108 to 48-7-111. Repealed.

48-7-108 to 48-7-111. Repealed by SL 2001, ch 249, § 1205.



§ 48-7-201 Content and filing of certificate.

48-7-201. Content and filing of certificate. In order to form a limited partnership, a certificate of limited partnership shall be executed and filed in the Office of the Secretary of State. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. The certificate shall set forth:

(1) The name of the limited partnership;

(2) The information required by § 59-11-6;

(3) The name and the business address of each general partner;

(4) The latest date upon which the limited partnership is to dissolve; and

(5) Any other matters the general partners determine to include therein.

A limited partnership is formed at the time of the filing of the certificate of limited partnership in the Office of the Secretary of State or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section.

Source: SL 1986, ch 391, § 201; SL 1990, ch 370, § 2; SL 2006, ch 228, § 10; SL 2008, ch 275, § 82; SL 2012, ch 222, § 19.



§ 48-7-202 Amendment to certificate.

48-7-202. Amendment to certificate. (a) A certificate of limited partnership is amended by filing a certificate of amendment thereto in the Office of the Secretary of State. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. The certificate shall set forth:

(1) The name of the limited partnership;

(2) The date of filing the certificate;

(3) The amendment to the certificate; and

(4) The street address, or a statement that there is no street address, of the office and the name and street address, or a statement that there is no street address, and the written consent, of the agent for service of process required to be maintained by § 48-7-104.

(b) Within thirty days after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed:

(1) The admission of a new general partner;

(2) The withdrawal of a general partner; or

(3) The continuation of the business under § 48-7-801 after an event of withdrawal of a general partner.

(c) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

(e) No person has any liability because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event referred to in subdivision (b) if the amendment is filed within the thirty-day period specified in subdivision (b).

(f) A restated certificate of limited partnership may be executed and filed in the same manner as a certificate of amendment.

Source: SL 1986, ch 391, §§ 202(a)-202(f); SL 2006, ch 228, § 12; SL 2012, ch 222, § 20.



§ 48-7-203 Cancellation of certificate.

48-7-203. Cancellation of certificate. A certificate of limited partnership shall be cancelled upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. A certificate of cancellation shall be filed in the Office of the Secretary of State and set forth:

(1) The name of the limited partnership;

(2) The date of filing of its certificate of limited partnership;

(3) The reason for filing the certificate of cancellation;

(4) The effective date, which shall be a date certain, of cancellation if it is not to be effective upon the filing of the certificate; and

(5) Any other information the general partners filing the certificate determine.
Source: SL 1986, ch 391, § 203; SL 2012, ch 222, § 21.



§ 48-7-204 Execution of certificates.

48-7-204. Execution of certificates. Each certificate required by this chapter to be filed in the Office of the Secretary of State shall be executed in the following manner:

(1) An original certificate of limited partnership shall be signed by all general partners;

(2) A certificate of amendment shall be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner; and

(3) A certificate of cancellation shall be signed by all general partners.

Any person may sign a certificate by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner shall specifically describe the admission.

The execution of a certificate by a general partner constitutes an affirmation under the penalties of perjury that the facts stated therein are true.

Source: SL 1986, ch 391, § 204.



§ 48-7-205 Execution by judicial act.

48-7-205. Execution by judicial act. If a person required by § 48-7-204 to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the circuit court to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed and that any person so designated has failed or refused to execute the certificate, it shall order the secretary of state to record an appropriate certificate.

Source: SL 1986, ch 391, § 205.



§ 48-7-206 Filing in Office of Secretary of State.

48-7-206. Filing in Office of Secretary of State. The original certificate of limited partnership or of any certificate of amendment or cancellation, or of any judicial decree of amendment or cancellation, shall be delivered to the secretary of state. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of the person's authority as a prerequisite to filing. Unless the secretary of state finds that any certificate does not conform to law, upon receipt of all filing fees required by law the secretary of state shall:

(1) Endorse on the original, Filed, and the day, month, and year of the filing thereof; and

(2) File the original in the office; and

(3) Return a copy to the person who filed it or the person's representative.

Upon the filing of a certificate of amendment or judicial decree of amendment in the Office of the Secretary of State, the certificate of limited partnership is amended as provided in the certificate. Upon the effective date of a certificate of cancellation, or a judicial decree thereof, the certificate of limited partnership is cancelled.

Delivery of a certificate may be filed by electronic transmission as permitted by the Office of the Secretary of State. If the certificate is filed in a typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conforming copy of the certificate to be delivered with the original certificate.

Source: SL 1986, ch 391, § 206; SL 1990, ch 370, § 3; SL 2013, ch 234, § 1.



§ 48-7-206.1 Filing fee.

48-7-206.1. Filing fee. The provisions of § 1-8-10 notwithstanding, the fee for filing any document required under this chapter with the secretary of state is one hundred twenty-five dollars.

Source: SL 1990, ch 370, § 9; SL 1997, ch 141, § 12; SL 2003, ch 8, § 26; SL 2009, ch 4, § 21.



§ 48-7-206.2 Effect of filing.

48-7-206.2. Effect of filing. The secretary of state's duty to file documents under this chapter is ministerial. His filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is either valid or invalid or that information contained in the document is either correct or incorrect.
Source: SL 1990, ch 370, § 10.



§ 48-7-207 Liability for false statement in certificate.

48-7-207. Liability for false statement in certificate. If any certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from:

(1) Any person who executes the certificate, or causes another to execute it on his behalf, and knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; and

(2) Any general partner who thereafter knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a petition for its cancellation or amendment under § 48-7-205.
Source: SL 1986, ch 391, § 207.



§ 48-7-208 Scope of notice.

48-7-208. Scope of notice. The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and the persons designated therein as general partners are general partners, but it is not notice of any other fact.

Source: SL 1986, ch 391, § 208.



§ 48-7-209 Delivery of certificates to limited partners.

48-7-209. Delivery of certificates to limited partners. Upon the return by the secretary of state pursuant to § 48-7-206 of the certificate copy marked "Filed," the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate of amendment or cancellation to each limited partner unless the partnership agreement provides otherwise.

Source: SL 1986, ch 391, § 209; SL 1990, ch 370, § 4.



§ 48-7-210 Filing exact copy of pre-1987 documents.

48-7-210. Filing exact copy of pre-1987 documents. If a limited partnership filed one or more documents pertaining to organization or administration of the partnership with a county prior to 1987 and if the partnership now is required to file an amendment to such document with the secretary of state pursuant to this chapter, it shall file an exact or conforming copy of the original county filing along with the amendment to the secretary of state. The copy shall be certified or otherwise shall bear other markings to confirm that it is an exact or conforming copy of a document filed with a county.

Source: SL 1990, ch 370, § 11.



§ 48-7-301 Admission of limited partners.

48-7-301. Admission of limited partners. (a) A person becomes a limited partner on the later of:

(1) The date the original certificate of limited partnership is filed; or

(2) The date stated in the records of the limited partnership as the date that person becomes a limited partner.

(b) After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as an additional limited partner:

(1) In the case of a person acquiring a partnership interest directly from the limited partnership, upon the compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners; and

(2) In the case of an assignee of a partnership interest of a partner who has the power, as provided in § 48-7-704, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.
Source: SL 1986, ch 391, §§ 301(a), 301(b).



§ 48-7-302 Voting.

48-7-302. Voting. Subject to § 48-7-303, the partnership agreement may grant to all or a specified group of the limited partners the right to vote, on a per capita or other basis, upon any matter.

Source: SL 1986, ch 391, § 302.



§ 48-7-303 Liability to third persons.

48-7-303. Liability to third persons. (a) Except as provided in subdivision (d), a limited partner is not liable for the obligations of a limited partnership unless he is also a general partner or, in addition to the exercise of his rights and powers as a limited partner, he participates in the control of the business. However, if the limited partner participates in the control of the business, he is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.

(b) A limited partner does not participate in the control of the business within the meaning of subdivision (a) solely by doing one or more of the following:

(1) Being a contractor for or an agent or employee of the limited partnership or of a general partner, or being an officer, director or shareholder of a general partner that is a corporation;

(2) Consulting with and advising a general partner with respect to the business of the limited partnership;

(3) Acting as surety for the limited partnership or guaranteeing or assuming one or more specific obligations of the limited partnership;

(4) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership;

(5) Requesting or attending a meeting of partners;

(6) Proposing, approving or disapproving, by voting or otherwise, one or more of the following matters:

(a) The dissolution and winding up of the limited partnership;

(b) The sale, exchange, lease, mortgage, pledge, or other transfer of all or substantially all of the assets of the limited partnership;

(c) The incurrence of indebtedness by the limited partnership other than in the ordinary course of its business;

(d) A change in the nature of the business;

(e) The admission or removal of a general partner;

(f) The admission or removal of a limited partner;

(g) A transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners;

(h) An amendment to the partnership agreement or certificate of limited partnership; or

(i) Matters related to the business of the limited partnership not otherwise enumerated in this section, which the partnership agreement states in writing may be subject to the approval or disapproval of limited partners;

(7) Winding up the limited partnership pursuant to § 48-7-803; or

(8) Exercising any right or power permitted to limited partners under this chapter and not specifically enumerated in this section.

(c) The enumeration in subdivision (b) does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by him in the business of the limited partnership.

(d) A limited partner who knowingly permits his name to be used in the name of the limited partnership, except under circumstances permitted by § 48-7-102, is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.

Source: SL 1986, ch 391, §§ 303(a)-303(d).



§ 48-7-304 Person erroneously believing himself limited partner.

48-7-304. Person erroneously believing himself limited partner. (a) Except as provided in this section, a person who makes a contribution to a business enterprise and erroneously but in good faith believes that he has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, on ascertaining the mistake, he:

(1) Causes an appropriate certificate of limited partnership or certificate of amendment to be executed and filed; or

(2) Withdraws from future equity participation in the enterprise by executing and filing in the office of the secretary of state a certificate declaring withdrawal under this section.

(b) A person who makes a contribution of the kind described in subdivision (a) is liable as a general partner to any third party who transacts business with the enterprise:

(1) Before the person withdraws and an appropriate certificate is filed to show withdrawal; or

(2) Before an appropriate certificate is filed to show that he is not a general partner, but in either case only if the third party actually believed in good faith that the person was a general partner at the time of the transaction.
Source: SL 1986, ch 391, §§ 304(a), 304(b).



§ 48-7-305 Information.

48-7-305. Information. Each limited partner has the right to:

(1) Inspect and copy any of the partnership records required to be maintained by § 48-7-105; and

(2) Obtain from the general partners from time to time upon reasonable demand:

(a) True and full information regarding the state of the business and financial condition of the limited partnership;

(b) Promptly after becoming available, a copy of the limited partnership's federal, state, and local income tax returns for each year; and

(c) Other information regarding the affairs of the limited partnership as is just and reasonable.
Source: SL 1986, ch 391, § 305.



§ 48-7-401 Admission of additional general partners.

48-7-401. Admission of additional general partners. After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all partners.

Source: SL 1986, ch 391, § 401.



§ 48-7-402 Events of withdrawal.

48-7-402. Events of withdrawal. Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(1) The general partner withdraws from the limited partnership as provided in § 48-7-602;

(2) The general partner ceases to be a member of the limited partnership as provided in § 48-7-702;

(3) The general partner is removed as a general partner in accordance with the partnership agreement;

(4) Unless otherwise provided in writing in the partnership agreement, the general partner:

(a) Makes an assignment for the benefit of creditors;

(b) Files a voluntary petition in bankruptcy;

(c) Is adjudicated a bankrupt or insolvent;

(d) Files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

(e) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding of this nature; or

(f) Seeks, consents to, or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his properties;

(5) Unless otherwise provided in writing in the partnership agreement, one hundred twenty days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, the proceeding has not been dismissed, or if within ninety days after the appointment without his consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed or within ninety days after the expiration of any such stay, the appointment is not vacated;

(6) In the case of a general partner who is a natural person:

(a) His death; or

(b) The entry of an order by a court of competent jurisdiction adjudicating him incompetent to manage his person or his estate;

(7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee;

(8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(9) In the case of a general partner that is corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter; or

(10) In the case of an estate, the distribution by the fiduciary of the estate's entire interest in the partnership.
Source: SL 1986, ch 391, § 402.



§ 48-7-403 General powers and liabilities.

48-7-403. General powers and liabilities. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners. Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

Source: SL 1986, ch 391, § 403.



§ 48-7-404 Contributions by general partner.

48-7-404. Contributions by general partner. A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses, and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of his participation in the partnership as a limited partner.

Source: SL 1986, ch 391, § 404.



§ 48-7-405 Voting.

48-7-405. Voting. The partnership agreement may grant to all or certain identified general partners the right to vote, on a per capita or any other basis, separately or with all or any class of the limited partners, on any matter.

Source: SL 1986, ch 391, § 405.



§ 48-7-406 Restrictions on corporate general partner.

48-7-406. Restrictions on corporate general partner. Any limited partnership which has a corporation as its general partner shall conform to the restrictions placed upon corporations under chapter 47-9A.

Source: SL 1990, ch 370, § 12.



§ 48-7-407 Registration of foreign corporate general partner.

48-7-407. Registration of foreign corporate general partner. Any foreign corporation acting as the general partner in a limited partnership shall conform to the foreign corporation registration laws of this state.

Source: SL 1990, ch 370, § 13.



§ 48-7-501 Form of contribution.

48-7-501. Form of contribution. The contribution of a partner may be in cash, property, or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

Source: SL 1986, ch 391, § 501.



§ 48-7-502 Liability for contribution.

48-7-502. Liability for contribution. No promise by a limited partner to contribute to the limited partnership is enforceable unless set out in a writing signed by the limited partner.

Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if he is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, he is obligated at the option of the limited partnership to contribute cash equal to that portion of the value, as stated in the partnership records required to be kept pursuant to § 48-7-105, of the stated contribution that has not been made.

Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit or otherwise acts in reliance on that obligation after the partner signs a writing which reflects the obligation and before the amendment or cancellation thereof to reflect the compromise may enforce the original obligation.

Source: SL 1986, ch 391, § 502.



§ 48-7-503 Sharing of profits and losses.

48-7-503. Sharing of profits and losses. The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value, as stated in the partnership records required to be kept pursuant to § 48-7-105, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

Source: SL 1986, ch 391, § 503.



§ 48-7-504 Sharing of distributions.

48-7-504. Sharing of distributions. Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, distributions shall be made on the basis of the value, as stated in the partnership records required to be kept pursuant to § 48-7-105, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

Source: SL 1986, ch 391, § 504.



§ 48-7-601 Interim distributions.

48-7-601. Interim distributions. Except as provided in §§ 48-7-601 to 48-7-608, inclusive, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the partnership agreement.

Source: SL 1986, ch 391, § 601.



§ 48-7-602 Withdrawal of general partner.

48-7-602. Withdrawal of general partner. A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him.

Source: SL 1986, ch 391, § 602.



§ 48-7-603 Withdrawal of limited partner.

48-7-603. Withdrawal of limited partner. A limited partner has no right of withdrawal from a limited partnership except as otherwise specified in writing in the partnership agreement. The provisions of this bill do not apply to limited partnership agreements in existence June 30, 1996, unless such agreements specify the time or events for dissolution or winding up of the limited partnership.

Source: SL 1986, ch 391, § 603; SL 1996, ch 270.



§ 48-7-604 Distribution upon withdrawal.

48-7-604. Distribution upon withdrawal. Except as provided in §§ 48-7-601 to 48-7-608, inclusive, upon withdrawal any withdrawing partner is entitled to receive any distribution to which he is entitled under the partnership agreement and, if not otherwise provided in the agreement, he is entitled to receive, within a reasonable time after withdrawal, the fair value of his interest in the limited partnership as of the date of withdrawal based upon his right to share in distributions from the limited partnership.

Source: SL 1986, ch 391, § 604.



§ 48-7-605 Distribution in kind.

48-7-605. Distribution in kind. Except as provided in writing in the partnership agreement, a partner, regardless of the nature of his contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that asset which is equal to the percentage in which he shares in distributions from the limited partnership.

Source: SL 1986, ch 391, § 605.



§ 48-7-606 Right to distribution.

48-7-606. Right to distribution. At the time a partner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

Source: SL 1986, ch 391, § 606.



§ 48-7-607 Limitations on distribution.

48-7-607. Limitations on distribution. A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.

Source: SL 1986, ch 391, § 607.



§ 48-7-608 Liability upon return of contribution.

48-7-608. Liability upon return of contribution. If a partner has received the return of any part of his contribution without violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of one year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

If a partner has received the return of any part of his contribution in violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of six years thereafter for the amount of the contribution wrongfully returned.

A partner receives a return of his contribution to the extent that a distribution to him reduces his share of the fair value of the net assets of the limited partnership below the value, as set forth in the partnership records required to be kept pursuant to § 48-7-105, of his contribution which has not been distributed to him.

Source: SL 1986, ch 391, § 608.



§ 48-7-701 Nature of partnership interest.

48-7-701. Nature of partnership interest. A partnership interest is personal property.

Source: SL 1986, ch 391, § 701.



§ 48-7-702 Assignment of partnership interest.

48-7-702. Assignment of partnership interest. Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would have been entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all his partnership interest.

Source: SL 1986, ch 391, § 702.



§ 48-7-703 Rights of judgment creditor--Exclusive remedy.

48-7-703. Rights of judgment creditor--Exclusive remedy. On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter does not deprive any partner of the benefit of any exemption laws applicable to the partner's partnership interest.

This section provides the exclusive remedy that a judgment creditor of a general or limited partner or of the general or limited partner's assignee may use to satisfy a judgment out of the judgment debtor's interest in the partnership. No other remedy, including foreclosure on the general or limited partner's partnership interest or a court order for directions, accounts, and inquiries that the debtor, general or limited partner might have made, is available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor's interest in the limited partnership. No creditor of a partner or a partner's assignee has any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the partnership.

Source: SL 1986, ch 391, § 703; SL 2007, ch 263, § 1; SL 2009, ch 234, § 4.



§ 48-7-704 Right of assignee to become limited partner.

48-7-704. Right of assignee to become limited partner. An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

(1) The assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

(2) All other partners consent.

An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of his assignor to make and return contributions as provided in this chapter. However, the assignee is not obligated for liabilities unknown to the assignee at the time he became a limited partner.

If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership, under §§ 48-7-207 and 48-7-502.

Source: SL 1986, ch 391, § 704.



§ 48-7-705 Power of estate of deceased or incompetent partner.

48-7-705. Power of estate of deceased or incompetent partner. If a partner who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the partner's personal representative, guardian, conservator, or other legal representative may exercise all the partner's rights for the purpose of settling his estate or administering his property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

Source: SL 1986, ch 391, § 705.



§ 48-7-801 Nonjudicial dissolution.

48-7-801. Nonjudicial dissolution. A limited partnership is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following:

(1) At the time specified in the certificate of limited partnership;

(2) Upon the happening of events specified in writing in the partnership agreement;

(3) Written consent of all partners;

(4) An event of withdrawal of a general partner unless at the time there is at least one other general partner and the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner and that partner does so, but the limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal if, within ninety days after the withdrawal, all partners agree in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired; or

(5) Entry of a decree of judicial dissolution under § 48-7-802.
Source: SL 1986, ch 391, § 801.



§ 48-7-802 Judicial dissolution.

48-7-802. Judicial dissolution. On application by or for a partner the circuit court may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

Source: SL 1986, ch 391, § 802.



§ 48-7-803 Winding up.

48-7-803. Winding up. Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, may wind up the limited partnership's affairs; but the circuit court may wind up the limited partnership's affairs upon application of any partner, his legal representative, or assignee.

Source: SL 1986, ch 391, § 803.



§ 48-7-804 Distribution of assets.

48-7-804. Distribution of assets. Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(1) To creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under § 48-7-601 or 48-7-604;

(2) Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under § 48-7-601 or 48-7-604; and

(3) Except as provided in the partnership agreement, to partners first for the return of their contributions and secondly respecting their partnership interests, in the proportions in which the partners share in distributions.
Source: SL 1986, ch 391, § 804.



§ 48-7-901 Law governing.

48-7-901. Law governing. Subject to the Constitution of this state, the laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners, and a foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this state.

Source: SL 1986, ch 391, § 901.



§ 48-7-902 Registration.

48-7-902. Registration. Before transacting business in this state, a foreign limited partnership shall register with the secretary of state. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. In order to register, a foreign limited partnership shall submit to the secretary of state an original application for registration as a foreign limited partnership, signed by a general partner and setting forth:

(1) The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this state;

(2) The state and date of its formation;

(3) The information required by § 59-11-6;

(4) Repealed by SL 2008, ch 275, § 83;

(5) The street address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited partnership;

(6) The name and business address of each general partner; and

(7) The street address, or a statement that there is no street address, of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership's registration in this state is cancelled or withdrawn.
Source: SL 1986, ch 391, § 902; SL 1990, ch 370, § 5; SL 2008, ch 275, § 83; SL 2012, ch 222, § 22.



§ 48-7-903 Issuance of registration.

48-7-903. Issuance of registration. If the secretary of state finds that an application for registration conforms to law and all requisite fees have been paid, he shall:

(1) Endorse on the original and on the copy of the application the word "Filed," and the month, day, and year of the filing thereof;

(2) File in his office the original of the application; and

(3) Issue a certificate of registration to transact business in this state.

The certificate of registration, together with the copy of the application, shall be returned to the person who filed the application or his representative.

Source: SL 1986, ch 391, § 903; SL 1990, ch 370, § 6.



§ 48-7-904 Name.

48-7-904. Name. A foreign limited partnership may register with the secretary of state under any name, whether or not it is the name under which it is registered in its state of organization, that includes the words "limited partnership" or the initials "L.P." or "LP" and that could be registered by a domestic limited partnership under the provisions of § 48-7-102.

Source: SL 1986, ch 391, § 904; SL 1990, ch 370, § 7; SL 2014, ch 216, § 2.



§ 48-7-905 Changes and amendments.

48-7-905. Changes and amendments. If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the Office of the Secretary of State a certificate signed and sworn to by a general partner, correcting such statement.

Source: SL 1986, ch 391, § 905.



§ 48-7-906 Cancellation of registration.

48-7-906. Cancellation of registration. A foreign limited partnership may cancel its registration by filing with the secretary of state a certificate of cancellation signed by a general partner. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. Service of process is perfected on a foreign limited partnership that has filed a cancellation in the manner outlined in §§ 59-11-16 to 59-11-19, inclusive.

Source: SL 1986, ch 391, § 906; SL 2008, ch 275, § 84; SL 2012, ch 222, § 23.



§ 48-7-907 Transacting of business without registration.

48-7-907. Transacting of business without registration. A foreign limited partnership transacting business in this state may not maintain any action, suit, or proceeding in any court of this state until it has registered in this state.

The failure of a foreign limited partnership to register in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit, or proceeding in any court of this state.

A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

A foreign limited partnership, by transacting business in this state without registration, appoints the secretary of state as its agent for service of process with respect to claims for relief or causes of action arising out of the transaction of business in this state.

Source: SL 1986, ch 391, § 907.



§ 48-7-908 Action by attorney general.

48-7-908. Action by attorney general. The attorney general may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of any provision of this chapter regulating the activities of foreign limited partnerships.

Source: SL 1986, ch 391, § 908; SL 1990, ch 370, § 8.



§ 48-7-1001 Right of action.

48-7-1001. Right of action. A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

Source: SL 1986, ch 391, § 1001.



§ 48-7-1002 Proper plaintiff.

48-7-1002. Proper plaintiff. In a derivative action, the plaintiff must be a partner at the time of bringing the action and at the time of the transaction of which he complains or his status as a partner had devolved upon him by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

Source: SL 1986, ch 391, § 1002.



§ 48-7-1003 Pleading.

48-7-1003. Pleading. In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

Source: SL 1986, ch 391, § 1003.



§ 48-7-1004 Expenses.

48-7-1004. Expenses. If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct him to remit to the limited partnership the remainder of those proceeds received by him.

Source: SL 1986, ch 391, § 1004.



§ 48-7-1101 Construction and application.

48-7-1101. Construction and application. This chapter shall be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

Source: SL 1986, ch 391, § 1101.



§ 48-7-1102 Short title.

48-7-1102. Short title. This chapter may be cited as the Uniform Limited Partnership Act.

Source: SL 1986, ch 391, § 1102.



§ 48-7-1103 Severability.

48-7-1103. Severability. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 1986, ch 391, § 1103.



§ 48-7-1104 Effective date, extended effective date, and repeal.

48-7-1104. Effective date, extended effective date, and repeal. Except as set forth below, the effective date of this chapter is July 1, 1986, and the Uniform Limited Partnership Act being §§ 48-6-1 to 48-6-64, inclusive, are hereby repealed:

(1) The existing provisions for execution and filing of certificates of limited partnerships and amendments thereunder and cancellations thereof continue in effect until July 1, 1987, the extended effective date, §§ 48-7-102 to 48-7-105, inclusive, 48-7-201 to 48-7-204, inclusive, and 48-7-206 are not effective until the extended effective date;

(2) Section 48-7-402, specifying the conditions under which a general partner ceases to be a member of a limited partnership, is not effective until the extended effective date, and the applicable provisions of existing law continue to govern until the extended effective date;

(3) Sections 48-7-501, 48-7-502, and 48-7-608 apply only to contributions and distributions made after the effective date of this chapter;

(4) Section 48-7-704 applies only to assignments made after the effective date of this chapter;

(5) Sections 48-7-901 to 48-7-908, inclusive, dealing with registration of foreign limited partnerships, are not effective until the extended effective date;

(6) Unless agreed otherwise by the partners, the applicable provisions of existing law governing allocation of profits and losses, rather than the provisions of § 48-7-503, distributions to a withdrawing partner, rather than the provisions of § 48-7-604, and distribution of assets upon the winding up of a limited partnership, rather than the provisions of § 48-7-804, shall govern limited partnerships formed before the effective date of this chapter;

(7) The repeal of any statutory provision by this chapter does not impair, or otherwise affect, the organization or the continued existence of a limited partnership existing at the effective date of this chapter, nor does the repeal of any existing statutory provision by this chapter impair any contract or affect any right accrued before the effective date of this chapter.
Source: SL 1986, ch 391, § 1104.



§ 48-7-1105 Rules for cases not provided for in this chapter.

48-7-1105. Rules for cases not provided for in this chapter. In any case not provided for in this chapter the provisions of the Uniform Partnership Act govern.

Source: SL 1986, ch 391, § 1105.



§ 48-7-1106 Becoming a limited liability limited partnership--Entity not changed--Applicability of subsections 48-7A-306(a) and 48-7A-307(b).

48-7-1106. Becoming a limited liability limited partnership--Entity not changed--Applicability of subsections 48-7A-306(a) and 48-7A-307(b). (a) A limited partnership may become a limited liability limited partnership by:

(1) Obtaining approval of the terms and conditions of the limited partnership becoming a limited liability limited partnership by the vote necessary to amend the limited partnership agreement except, in the case of a limited partnership agreement that expressly considers contribution obligations, the vote necessary to amend those provisions;

(2) Filing a statement of qualification under subsection 48-7A-1001(c) of the Uniform Partnership Act; and

(3) Having as the last words or letters of its name the words "Registered Limited Liability Limited Partnership," or the abbreviation "L.L.L.P.," or the designation "LLLP."

(b) A limited liability limited partnership continues to be the same entity that existed before the filing of a statement of qualification under § 48-7A-1001(c) of the Uniform Partnership Act.

(c) Subsections 48-7A-306(c) and 48-7A-307(b) of the Uniform Partnership Act apply to both general and limited partners of a limited liability limited partnership. Section 48-7-303 also applies to limited partners.

Source: SL 2002, ch 210, § 1.






Chapter 07A - Uniform Partnership Act

§ 48-7A-101 Definitions.

48-7A-101. Definitions. In this chapter:

(1) "Business" includes every trade, occupation, and profession;

(2) "Debtor in bankruptcy" means a person who is the subject of:

(i) An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(ii) A comparable order under federal, state, or foreign law governing insolvency;

(3) "Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee;

(4) "Foreign limited liability partnership" means a partnership that:

(i) Is formed under laws other than the laws of this state; and

(ii) Has the status of a limited liability partnership under those laws;

(5) "Limited liability partnership" means a partnership that has filed a statement of qualification under § 48-7A-1001 and does not have a similar statement in effect in any other jurisdiction;

(6) "Partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under § 48-7A-202, predecessor law, or comparable law of another jurisdiction;

(7) "Partnership agreement" means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement;

(8) "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking;

(9) "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights;

(10) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(11) "Property" means all property, real, personal, or mixed, tangible or intangible, or any interest therein;

(12) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States;

(13) "Statement" means a statement of partnership authority under § 48-7A-303, a statement of denial under § 48-7A-304, a statement of dissociation under § 48-7A-704, a statement of dissolution under § 48-7A-805, a statement of merger under § 48-7A-907, a statement of qualification under § 48-7A-1001, a statement of foreign qualification under § 48-7A-1102, or an amendment or cancellation of any of the foregoing;

(14) "Transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.
Source: SL 2001, ch 249, § 101.



§ 48-7A-102 Knowledge and notice.

48-7A-102. Knowledge and notice. (a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person:

(1) Knows of it;

(2) Has received a notification of it; or

(3) Has reason to know it exists from all of the facts known to the person at the time in question.

(c) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

(d) A person receives a notification when the notification:

(1) Comes to the person's attention; or

(2) Is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in subsection (f), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

Source: SL 2001, ch 249, § 102.



§ 48-7A-103 Effect of partnership agreement, nonwaivable provisions.

48-7A-103. Effect of partnership agreement, nonwaivable provisions. (a) Except as otherwise provided in subsection (b), relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not:

(1) Vary the rights and duties under § 48-7A-105 except to eliminate the duty to provide copies of statements to all of the partners;

(2) Unreasonably restrict the right of access to books and records under subsection 48-7A-403(b);

(3) Eliminate the duty of loyalty under subsection 48-7A-404(b) or subsection 48-7A-603(b)(3), but:

(i) The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or

(ii) All of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4) Unreasonably reduce the duty of care under subsection 48-7A-404(c) or subsection 48-7A-603(b)(3);

(5) Eliminate the obligation of good faith and fair dealing under subsection 48-7A-404(d), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6) Vary the power to dissociate as a partner under subsection 48-7A-602(a), except to require the notice under subsection 48-7A-601(1) to be in writing;

(7) Vary the right of a court to expel a partner in the events specified in subsection 48-7A-601(5);

(8) Vary the requirement to wind up the partnership business in cases specified in subsection 48-7A-801(4), (5), or (6);

(9) Vary the law applicable to a limited liability partnership under subsection 48-7A-106(b); or

(10) Restrict rights of third parties under this chapter.
Source: SL 2001, ch 249, § 103.



§ 48-7A-104 Supplemental principles of law.

48-7A-104. Supplemental principles of law. (a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in Category B of subdivision 54-3-16(2).

Source: SL 2001, ch 249, § 104.



§ 48-7A-105 Execution, filing, and recording of statements.

48-7A-105. Execution, filing, and recording of statements. (a) A statement may be filed in the Office of the Secretary of State. A certified copy of a statement that is filed in an office in another state may be filed in the Office of the Secretary of State. Either filing has the effect provided in this chapter with respect to partnership property located in or transactions that occur in this state.

(b) A certified copy of a statement that has been filed in the Office of the Secretary of State and recorded in the office of the register of deeds has the effect provided for recorded statements in this chapter. A recorded statement that is not a certified copy of a statement filed in the Office of the Secretary of State does not have the effect provided for recorded statements in this chapter.

(c) A statement filed by a partnership must be executed by at least two partners. Other statements must be executed by a partner or other person authorized by this chapter. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

(d) A person authorized by this chapter to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.

(e) A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

The secretary of state may collect a fee for filing or providing a certified copy of a statement. The register of deeds may collect a fee in accordance with subdivisions 7-9-15(1) and (2) for recording a statement filed pursuant to this section.

Source: SL 2001, ch 249, § 105; SL 2016, ch 47, § 14.



§ 48-7A-106 Governing law.

48-7A-106. Governing law. (a) Except as otherwise provided in subsection (b), the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

(b) The law of this state governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

Source: SL 2001, ch 249, § 106.



§ 48-7A-107 Partnership subject to amendment or repeal of act.

48-7A-107. Partnership subject to amendment or repeal of act. A partnership governed by this chapter is subject to any amendment to or repeal of this chapter.

Source: SL 2001, ch 249, § 107.



§ 48-7A-201 Partnership as entity.

48-7A-201. Partnership as entity. (a) A partnership is an entity distinct from its partners.

(b) A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under § 48-7A-1001.

Source: SL 2001, ch 249, § 201.



§ 48-7A-202 Formation of partnership.

48-7A-202. Formation of partnership. (a) Except as otherwise provided in subsection (b), the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b) An association formed under a statute other than this chapter, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this chapter.

(c) In determining whether a partnership is formed, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(i) Of a debt by installments or otherwise;

(ii) For services as an independent contractor or of wages or other compensation to an employee;

(iii) Of rent;

(iv) Of an annuity or other retirement or health benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(v) Of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

(vi) For the sale of the goodwill of a business or other property by installments or otherwise.
Source: SL 2001, ch 249, § 202.



§ 48-7A-203 Partnership property.

48-7A-203. Partnership property. Property acquired by a partnership is property of the partnership and not of the partners individually.

Source: SL 2001, ch 249, § 203.



§ 48-7A-204 When property is partnership property.

48-7A-204. When property is partnership property. (a) Property is partnership property if acquired in the name of:

(1) The partnership; or

(2) One or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(1) The partnership in its name; or

(2) One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

Source: SL 2001, ch 249, § 204.



§ 48-7A-301 Partner agent of partnership.

48-7A-301. Partner agent of partnership. Subject to the effect of a statement of partnership authority under § 48-7A-303:

(1) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(2) An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.
Source: SL 2001, ch 249, § 301.



§ 48-7A-302 Transfer of partnership property.

48-7A-302. Transfer of partnership property. (a) Partnership property may be transferred as follows:

(1) Subject to the effect of a statement of partnership authority under § 48-7A-303, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under § 48-7A-301 and:

(1) As to a subsequent transferee who gave value for property transferred under subsection (a)(1) and (2), proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) As to a transferee who gave value for property transferred under subsection (a)(3), proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (b), from any earlier transferee of the property.

(d) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

Source: SL 2001, ch 249, § 302.



§ 48-7A-303 Statement of partnership authority.

48-7A-303. Statement of partnership authority. (a) A partnership may file a statement of partnership authority in the Office of the Secretary of State, which:

(1) Must include:

(i) The name of the partnership;

(ii) The street address of its chief executive office and of one office in this state, if there is one;

(iii) The names and mailing addresses of all of the partners or of an agent appointed and maintained by the partnership for the purpose of subsection (b); and

(iv) The names of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(2) May state the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b) If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

(c) If a filed statement of partnership authority is executed pursuant to subsection 48-7A-105(c) and states the name of the partnership but does not contain all of the other information required by subsection (a), the statement nevertheless operates with respect to a person not a partner as provided in subsections (d) and (e).

(d) Except as otherwise provided in subsection (g), a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(f) Except as otherwise provided in subsections (d) and (e) and §§ 48-7A-704 and 48-7A-805, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(g) Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law five years after the date on which the statement, or the most recent amendment, was filed with the secretary of state.

Source: SL 2001, ch 249, § 303.



§ 48-7A-304 Statement of denial.

48-7A-304. Statement of denial. A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to subsection 48-7A-303(b) may file a statement of denial in the Office of the Secretary of State stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority as provided in subsections 48-7A-303(d) and (e).

Source: SL 2001, ch 249, § 304.



§ 48-7A-305 Partnership liable for partner's actionable conduct.

48-7A-305. Partnership liable for partner's actionable conduct. (a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

Source: SL 2001, ch 249, § 305.



§ 48-7A-306 Partner's liability.

48-7A-306. Partner's liability. (a) Except as otherwise provided in subsections (b) and (c), all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

(c) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner. This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under § 48-7A-1001(b).

Source: SL 2001, ch 249, § 306.



§ 48-7A-307 Actions by and against partnership and partners.

48-7A-307. Actions by and against partnership and partners. (a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with § 48-7A-306, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under § 48-7A-306 and:

(1) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The partnership is a debtor in bankruptcy;

(3) The partner has agreed that the creditor need not exhaust partnership assets;

(4) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under § 48-7A-308.

Source: SL 2001, ch 249, § 307.



§ 48-7A-308 Liability of purported partner.

48-7A-308. Liability of purported partner. (a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(b) If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b), persons who are not partners as to each other are not liable as partners to other persons.

Source: SL 2001, ch 249, § 308.



§ 48-7A-401 Partner's rights and duties.

48-7A-401. Partner's rights and duties. (a) Each partner is deemed to have an account that is:

(1) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(2) Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

(b) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(c) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

(d) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(e) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (c) or (d) constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(f) Each partner has equal rights in the management and conduct of the partnership business.

(g) A partner may use or possess partnership property only on behalf of the partnership.

(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(i) A person may become a partner only with the consent of all of the partners.

(j) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(k) This section does not affect the obligations of a partnership to other persons under § 48-7A-301.

Source: SL 2001, ch 249, § 401.



§ 48-7A-402 Distributions in kind.

48-7A-402. Distributions in kind. A partner has no right to receive, and may not be required to accept, a distribution in kind.

Source: SL 2001, ch 249, § 402.



§ 48-7A-403 Partner's rights and duties with respect to information.

48-7A-403. Partner's rights and duties with respect to information. (a) A partnership shall keep its books and records, if any, at its chief executive office.

(b) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(1) Without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this chapter; and

(2) On demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.
Source: SL 2001, ch 249, § 403.



§ 48-7A-404 General standards of partner's conduct.

48-7A-404. General standards of partner's conduct. (a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c).

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) To account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) To refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3) To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

(f) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(g) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

Source: SL 2001, ch 249, § 404.



§ 48-7A-405 Actions by partnership and partners.

48-7A-405. Actions by partnership and partners. (a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) Enforce the partner's rights under the partnership agreement;

(2) Enforce the partner's rights under this Act, including:

(i) The partner's rights under § 48-7A-401, 48-7A-403, or 48-7A-404;

(ii) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to § 48-7A-701 or enforce any other right under Article 6 or 7; or

(iii) The partner's right to compel a dissolution and winding up of the partnership business under § 48-7A-801 or enforce any other right under Article 8; or

(3) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

Source: SL 2001, ch 249, § 405.



§ 48-7A-406 Continuation of partnership beyond definite term or particular undertaking.

48-7A-406. Continuation of partnership beyond definite term or particular undertaking. (a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

Source: SL 2001, ch 249, § 406.



§ 48-7A-501 Partner not co-owner of partnership property.

48-7A-501. Partner not co-owner of partnership property. A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.

Source: SL 2001, ch 249, § 501.



§ 48-7A-502 Partner's transferable interest in partnership.

48-7A-502. Partner's transferable interest in partnership. The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. The interest is personal property.

Source: SL 2001, ch 249, § 502.



§ 48-7A-503 Transfer of partner's transferable interest.

48-7A-503. Transfer of partner's transferable interest. (a) A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(1) Is permissible;

(2) Does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(3) Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b) A transferee of a partner's transferable interest in the partnership has a right:

(1) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) To seek under subsection 48-7A-801(6) a judicial determination that it is equitable to wind up the partnership business.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(e) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer.

(f) A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

Source: SL 2001, ch 249, § 503.



§ 48-7A-504 Partner's transferable interest subject to charging order.

48-7A-504. Partner's transferable interest subject to charging order. (a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(b) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed:

(1) By the judgment debtor;

(2) With property other than partnership property, by one or more of the other partners; or

(3) With partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

(d) This chapter does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.

Source: SL 2001, ch 249, § 504.



§ 48-7A-505 Satisfaction of judgment out of judgment debtor's transferable interest in limited liability partnership.

48-7A-505. Satisfaction of judgment out of judgment debtor's transferable interest in limited liability partnership. (a) On application by a judgment creditor of a partner in a limited liability partnership or of a partner's transferee, and following notice to the limited liability partnership of the application, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment.

(b) A charging order constitutes a lien on the judgment debtor's transferable interest in the limited liability partnership.

(c) An interest which is charged may be redeemed:

(1) By the judgment debtor;

(2) With property other than the limited liability partnership's property, by one or more of the other partners; or

(3) With the partnership's property, but only if permitted by the partnership agreement.

(d) This chapter does not deprive a partner of a right under exemption laws with respect to the partner's transferable interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner in a limited liability partnership or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the limited liability partnership. No other remedy, including foreclosure of the partner's transferable interest or a court order for directions, accounts, and inquiries that the debtor partner might have made, is available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor's interest in the limited liability partnership.

(f) No creditor of a partner in a limited liability partnership, or a partner's assignee, has any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of a limited liability partnership.

Source: SL 2015, ch 229, § 1.



§ 48-7A-601 Events causing partner's dissociation.

48-7A-601. Events causing partner's dissociation. A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1) The partnership's having notice of the partner's express will to withdraw as a partner or on a later date specified by the partner;

(2) An event agreed to in the partnership agreement as causing the partner's dissociation;

(3) The partner's expulsion pursuant to the partnership agreement;

(4) The partner's expulsion by the unanimous vote of the other partners if:

(i) It is unlawful to carry on the partnership business with that partner;

(ii) There has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, which has not been foreclosed;

(iii) Within ninety days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(iv) A partnership that is a partner has been dissolved and its business is being wound up;

(5) On application by the partnership or another partner, the partner's expulsion by judicial determination because:

(i) The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(ii) The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under § 48-7A-404; or

(iii) The partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(6) The partner's:

(i) Becoming a debtor in bankruptcy;

(ii) Executing an assignment for the benefit of creditors;

(iii) Seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(iv) Failing, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated;

(7) In the case of a partner who is an individual:

(i) The partner's death;

(ii) The appointment of a guardian or general conservator for the partner; or

(iii) A judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

(8) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(9) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(10) Termination of a partner who is not an individual, partnership, corporation, trust, or estate.
Source: SL 2001, ch 249, § 601.



§ 48-7A-602 Partner's power to dissociate; wrongful dissociation.

48-7A-602. Partner's power to dissociate; wrongful dissociation. (a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to subsection 48-7A-601(1).

(b) A partner's dissociation is wrongful only if:

(1) It is in breach of an express provision of the partnership agreement; or

(2) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(i) The partner withdraws by express will, unless the withdrawal follows within ninety days after another partner's dissociation by death or otherwise under subsections 48-7A-601(6) to (10), inclusive, or wrongful dissociation under this subsection;

(ii) The partner is expelled by judicial determination under subsection 48-7A-601(5);

(iii) The partner is dissociated by becoming a debtor in bankruptcy; or

(iv) In the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

Source: SL 2001, ch 249, § 602.



§ 48-7A-603 Effect of partner's dissociation.

48-7A-603. Effect of partner's dissociation. (a) If a partner's dissociation results in a dissolution and winding up of the partnership business, Article 8 applies; otherwise, Article 7 applies.

(b) Upon a partner's dissociation:

(1) The partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in § 48-7A-803;

(2) The partner's duty of loyalty under subsection 48-7A-404(b)(3) terminates; and

(3) The partner's duty of loyalty under subsections 48-7A-404(b)(1) and (2) and duty of care under subsection 48-7A-404(c) continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to § 48-7A-803.
Source: SL 2001, ch 249, § 603.



§ 48-7A-701 Purchase of dissociated partner's interest.

48-7A-701. Purchase of dissociated partner's interest. (a) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under § 48-7A-801, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b).

(b) The buyout price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under subsection 48-7A-807(b) if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date. Interest must be paid from the date of dissociation to the date of payment.

(c) Damages for wrongful dissociation under subsection 48-7A-602(b), and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

(d) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under § 48-7A-702.

(e) If no agreement for the purchase of a dissociated partner's interest is reached within one hundred twenty days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c).

(f) If a deferred payment is authorized under subsection (h), the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c), stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(g) The payment or tender required by subsection (e) or (f) must be accompanied by the following:

(1) A statement of partnership assets and liabilities as of the date of dissociation;

(2) The latest available partnership balance sheet and income statement, if any;

(3) An explanation of how the estimated amount of the payment was calculated; and

(4) Written notice that the payment is in full satisfaction of the obligation to purchase unless, within one hundred twenty days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (c), or other terms of the obligation to purchase.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and bear interest.

(i) A dissociated partner may maintain an action against the partnership, pursuant to subsection 48-7A-405(b)(2)(ii), to determine the buyout price of that partner's interest, any offsets under subsection (c), or other terms of the obligation to purchase. The action must be commenced within one hundred twenty days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection (c), and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (h), the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (g).

Source: SL 2001, ch 249, § 701.



§ 48-7A-702 Dissociated partner's power to bind and liability to partnership.

48-7A-702. Dissociated partner's power to bind and liability to partnership. (a) For two years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under Article 9, is bound by an act of the dissociated partner which would have bound the partnership under § 48-7A-301 before dissociation only if at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner;

(2) Did not have notice of the partner's dissociation; and

(3) Is not deemed to have had knowledge under subsection 48-7A-303(e) or notice under subsection 48-7A-704(c).

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a).

Source: SL 2001, ch 249, § 702.



§ 48-7A-703 Dissociated partner's liability to other persons.

48-7A-703. Dissociated partner's liability to other persons. (a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b).

(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under Article 9, within two years after the partner's dissociation, only if the partner is liable for the obligation under § 48-7A-306 and at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner;

(2) Did not have notice of the partners dissociation; and

(3) Is not deemed to have had knowledge under subsection 48-7A-303(e) or notice under subsection 48-7A-704(c).

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

Source: SL 2001, ch 249, § 703.



§ 48-7A-704 Statement of dissociation.

48-7A-704. Statement of dissociation. (a) A dissociated partner or the partnership may file a statement of dissociation in the Office of the Secretary of State stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of subsections 48-7A-303(d) and (e).

(c) For the purposes of subsections 48-7A-702(a)(3) and 48-7A-703(b)(3), a person not a partner is deemed to have notice of the dissociation ninety days after the statement of dissociation is filed.

Source: SL 2001, ch 249, § 704.



§ 48-7A-705 Continued use of partnership name.

48-7A-705. Continued use of partnership name. Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.

Source: SL 2001, ch 249, § 705.



§ 48-7A-801 Events causing dissolution and winding up of partnership business.

48-7A-801. Events causing dissolution and winding up of partnership business. A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

(1) In a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under subsections 48-7A-601(2) to (10), inclusive, of that partner's express will to withdraw as a partner, or on a later date specified by the partner;

(2) In a partnership for a definite term or particular undertaking:

(i) Within ninety days after a partner's dissociation by death or otherwise under subsections 48-7A-601(6) to (10), inclusive, or wrongful dissociation under subsection 48-7A-602(b), the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner's rightful dissociation pursuant to subsection 48-7A-602(b)(2)(i) constitutes the expression of that partner's will to wind up the partnership business;

(ii) The express will of all of the partners to wind up the partnership business; or

(iii) The expiration of the term or the completion of the undertaking;

(3) An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(4) An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within ninety days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(5) On application by a partner, a judicial determination that:

(i) The economic purpose of the partnership is likely to be unreasonably frustrated;

(ii) Another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(iii) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(6) On application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(i) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(ii) At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.
Source: SL 2001, ch 249, § 801.



§ 48-7A-802 Partnership continues after dissolution.

48-7A-802. Partnership continues after dissolution. (a) Subject to subsection (b), a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

(1) The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) The rights of a third party accruing under subsection 48-7A-804(1) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.
Source: SL 2001, ch 249, § 802.



§ 48-7A-803 Right to wind up partnership business.

48-7A-803. Right to wind up partnership business. (a) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative, or transferee, the circuit court, for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business.

(c) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to § 48-7A-807, settle disputes by mediation or arbitration, and perform other necessary acts.

Source: SL 2001, ch 249, § 803.



§ 48-7A-804 Partner's power to bind partnership after dissolution.

48-7A-804. Partner's power to bind partnership after dissolution. Subject to § 48-7A-805, a partnership is bound by a partner's act after dissolution that:

(1) Is appropriate for winding up the partnership business; or

(2) Would have bound the partnership under § 48-7A-301 before dissolution, if the other party to the transaction did not have notice of the dissolution.
Source: SL 2001, ch 249, § 804.



§ 48-7A-805 Statement of dissolution.

48-7A-805. Statement of dissolution. (a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution in the Office of the Secretary of State stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of subsection 48-7A-303(d) and is a limitation on authority for the purposes of subsection 48-7A-303(e).

(c) For the purposes of §§ 48-7A-301 and 48-7A-804, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution ninety days after it is filed.

(d) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in subsections 48-7A-303(d) and (e) in any transaction, whether or not the transaction is appropriate for winding up the partnership business.

Source: SL 2001, ch 249, § 805.



§ 48-7A-806 Partner's liability to other partners after dissolution.

48-7A-806. Partner's liability to other partners after dissolution. (a) Except as otherwise provided in subsection (b) and § 48-7A-306, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under § 48-7A-804.

(b) A partner who, with knowledge of the dissolution, incurs a partnership liability under subsection 48-7A-804(2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

Source: SL 2001, ch 249, § 806.



§ 48-7A-807 Settlement of accounts and contributions among partners.

48-7A-807. Settlement of accounts and contributions among partners. (a) In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b).

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under § 48-7A-306.

(c) If a partner fails to contribute the full amount required under subsection (b), all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under § 48-7A-306. A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under § 48-7A-306.

(d) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under § 48-7A-306.

(e) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(f) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

Source: SL 2001, ch 249, § 807.



§ 48-7A-901 Definitions.

48-7A-901. Definitions. In this article:

(1) "General Partner" means a partner in a partnership and a general partner in a limited partnership.

(2) "Limited Partner" means a limited partner in a limited partnership.

(3) "Limited Partnership" means a limited partnership created under the chapter 48-7, the Uniform Limited Partnership Act, predecessor law, or comparable law of another jurisdiction.

(4) "Partner" includes both a general partner and a limited partner.
Source: SL 2001, ch 249, § 901.



§ 48-7A-902 Conversion of partnership to limited partnership.

48-7A-902. Conversion of partnership to limited partnership. (a) A partnership may be converted to a limited partnership pursuant to this section.

(b) The terms and conditions of a conversion of a partnership to a limited partnership must be approved by all of the partners or by a number or percentage specified for conversion in the partnership agreement.

(c) After the conversion is approved by the partners, the partnership shall file a certificate of limited partnership in the jurisdiction in which the limited partnership is to be formed. The certificate must include:

(1) A statement that the partnership was converted to a limited partnership from a partnership;

(2) Its former name; and

(3) A statement of the number of votes cast by the partners for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion under the partnership agreement.

(d) The conversion takes effect when the certificate of limited partnership is filed or at any later date specified in the certificate.

(e) A general partner who becomes a limited partner as a result of the conversion remains liable as a general partner for an obligation incurred by the partnership before the conversion takes effect. If the other party to a transaction with the limited partnership reasonably believes when entering the transaction that the limited partner is a general partner, the limited partner is liable for an obligation incurred by the limited partnership within ninety days after the conversion takes effect. The limited partner's liability for all other obligations of the limited partnership incurred after the conversion takes effect is that of a limited partner as provided in the chapter 48-7, the Uniform Limited Partnership Act.

Source: SL 2001, ch 249, § 902.



§ 48-7A-903 Conversion of limited partnership to partnership.

48-7A-903. Conversion of limited partnership to partnership. (a) A limited partnership may be converted to a partnership pursuant to this section.

(b) Notwithstanding a provision to the contrary in a limited partnership agreement, the terms and conditions of a conversion of a limited partnership to a partnership must be approved by all of the partners.

(c) After the conversion is approved by the partners, the limited partnership shall cancel its certificate of limited partnership.

(d) The conversion takes effect when the certificate of limited partnership is canceled.

(e) A limited partner who becomes a general partner as a result of the conversion remains liable only as a limited partner for an obligation incurred by the limited partnership before the conversion takes effect. Except as otherwise provided in § 48-7A-306, the partner is liable as a general partner for an obligation of the partnership incurred after the conversion takes effect.

Source: SL 2001, ch 249, § 903.



§ 48-7A-904 Effect of conversion; entity unchanged.

48-7A-904. Effect of conversion; entity unchanged. (a) A partnership or limited partnership that has been converted pursuant to this article is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) All property owned by the converting partnership or limited partnership remains vested in the converted entity;

(2) All obligations of the converting partnership or limited partnership continue as obligations of the converted entity; and

(3) An action or proceeding pending against the converting partnership or limited partnership may be continued as if the conversion had not occurred.
Source: SL 2001, ch 249, § 904.



§ 48-7A-905 Merger of partnerships.

48-7A-905. Merger of partnerships. (a) Pursuant to a plan of merger approved as provided in subsection (c), a partnership may be merged with one or more partnerships or limited partnerships.

(b) The plan of merger must set forth:

(1) The name of each partnership or limited partnership that is a party to the merger;

(2) The name of the surviving entity into which the other partnerships or limited partnerships will merge;

(3) Whether the surviving entity is a partnership or a limited partnership and the status of each partner;

(4) The terms and conditions of the merger;

(5) The manner and basis of converting the interests of each party to the merger into interests or obligations of the surviving entity, or into money or other property in whole or part; and

(6) The street address of the surviving entity's chief executive office.

(c) The plan of merger must be approved:

(1) In the case of a partnership that is a party to the merger, by all of the partners, or a number or percentage specified for merger in the partnership agreement; and

(2) In the case of a limited partnership that is a party to the merger, by the vote required for approval of a merger by the law of the state or foreign jurisdiction in which the limited partnership is organized and, in the absence of such a specifically applicable law, by all of the partners, notwithstanding a provision to the contrary in the partnership agreement.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) The merger takes effect on the later of:

(1) The approval of the plan of merger by all parties to the merger, as provided in subsection (c);

(2) The filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or

(3) Any effective date specified in the plan of merger.
Source: SL 2001, ch 249, § 905.



§ 48-7A-906 Effect of merger.

48-7A-906. Effect of merger. (a) When a merger takes effect:

(1) The separate existence of every partnership or limited partnership that is a party to the merger, other than the surviving entity, ceases;

(2) All property owned by each of the merged partnerships or limited partnerships vests in the surviving entity;

(3) All obligations of every partnership or limited partnership that is a party to the merger become the obligations of the surviving entity; and

(4) An action or proceeding pending against a partnership or limited partnership that is a party to the merger may be continued as if the merger had not occurred, or the surviving entity may be substituted as a party to the action or proceeding.

(b) The secretary of state of this state is the agent for service of process in an action or proceeding against a surviving foreign partnership or limited partnership to enforce an obligation of a domestic partnership or limited partnership that is a party to a merger. The surviving entity shall promptly notify the secretary of state of the mailing address of its chief executive office and of any change of address. Upon receipt of process, the secretary of state shall mail a copy of the process to the surviving foreign partnership or limited partnership.

(c) A partner of the surviving partnership or limited partnership is liable for:

(1) All obligations of a party to the merger for which the partner was personally liable before the merger;

(2) All other obligations of the surviving entity incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of the entity; and

(3) Except as otherwise provided in § 48-7A-306, all obligations of the surviving entity incurred after the merger takes effect, but those obligations may be satisfied only out of property of the entity if the partner is a limited partner.

(d) If the obligations incurred before the merger by a party to the merger are not satisfied out of the property of the surviving partnership or limited partnership, the general partners of that party immediately before the effective date of the merger shall contribute the amount necessary to satisfy that party's obligations to the surviving entity, in the manner provided in § 48-7A-807 or in the Limited Partnership Act of the jurisdiction in which the party was formed, as the case may be, as if the merged party were dissolved.

(e) A partner of a party to a merger who does not become a partner of the surviving partnership or limited partnership is dissociated from the entity, of which that partner was a partner, as of the date the merger takes effect. The surviving entity shall cause the partner's interest in the entity to be purchased under § 48-7A-701 or another statute specifically applicable to that partner's interest with respect to a merger. The surviving entity is bound under § 48-7A-702 by an act of a general partner dissociated under this subsection, and the partner is liable under § 48-7A-703 for transactions entered into by the surviving entity after the merger takes effect.

Source: SL 2001, ch 249, § 906.



§ 48-7A-907 Statement of merger.

48-7A-907. Statement of merger. (a) After a merger, the surviving partnership or limited partnership may file in the Office of the Secretary of State a statement that one or more partnerships or limited partnerships have merged into the surviving entity.

(b) A statement of merger must contain:

(1) The name of each partnership or limited partnership that is a party to the merger;

(2) The name of the surviving entity into which the other partnerships or limited partnership were merged;

(3) The street address of the surviving entity's chief executive office and of an office in this state, if any; and

(4) Whether the surviving entity is a partnership or a limited partnership.

(c) Except as otherwise provided in subsection (d), for the purposes of § 48-7A-302, property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon filing a statement of merger.

(d) For the purposes of § 48-7A-302, real property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon recording a certified copy of the statement of merger in the office for recording transfers of that real property.

(e) A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate pursuant to subsection 48-7A-105(c), stating the name of a partnership or limited partnership that is a party to the merger in whose name property was held before the merger and the name of the surviving entity, but not containing all of the other information required by subsection (b), operates with respect to the partnerships or limited partnerships named to the extent provided in subsections (c) and (d).

Source: SL 2001, ch 249, § 907.



§ 48-7A-908 Nonexclusive.

48-7A-908. Nonexclusive. This Article is not exclusive. Partnerships or limited partnerships may be converted or merged in any other manner provided by law.

Source: SL 2001, ch 249, § 908.



§ 48-7A-1001 Statement of qualification.

48-7A-1001. Statement of qualification. (a) A partnership may become a limited liability partnership pursuant to this section.

(b) The terms and conditions on which a partnership becomes a limited liability partnership must be approved by the vote necessary to amend the partnership agreement except, in the case of a partnership agreement that expressly considers obligations to contribute to the partnership, the vote necessary to amend those provisions.

(c) After the approval required by subsection (b), a partnership may become a limited liability partnership by filing a statement of qualification in the Office of the Secretary of State. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. The statement must contain:

(1) The name of the partnership;

(2) The street address of the partnership's chief executive office and, if different, the street address of an office in this state, if any;

(3) If the partnership does not have an office in this state, the information required by § 59-11-6;

(4) A statement that the partnership elects to be a limited liability partnership; and

(5) A deferred effective date, if any.

(d) Repealed by SL 2008, ch 275, § 85.

(e) The status of a partnership as a limited liability partnership is effective on the later of the filing of the statement or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to subsection 48-7A-105(d) or revoked pursuant to § 48-7A-1003.

(f) The status of a partnership as a limited liability partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under subsection (c).

(g) The filing of a statement of qualification under this chapter or, before July 1, 2001, registering as a registered limited liability partnership under prior law establishes that a partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

(h) An amendment or cancellation of a statement of qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

Source: SL 2001, ch 249, § 1001; SL 2006, ch 228, § 7; SL 2008, ch 275, § 85; SL 2012, ch 222, § 24.



§ 48-7A-1001.1 Amendment of statement of qualification--Contents.

48-7A-1001.1. Amendment of statement of qualification--Contents. A statement of qualification of a limited liability partnership is amended by filing a statement of amendment in the Office of the Secretary of State. The statement of amendment shall set forth:

(1) The name of the limited liability partnership;

(2) The date of filing the statement of qualification of limited liability partnership; and

(3) The amendment to the statement of qualification.
Source: SL 2003, ch 234, § 1.



§ 48-7A-1001.2 Cancellation of statement of qualification--Contents.

48-7A-1001.2. Cancellation of statement of qualification--Contents. A statement of qualification of limited liability partnership shall be cancelled upon the filing of a statement of cancellation of the limited liability partnership. The statement of cancellation shall be filed in the Office of the Secretary of State and shall set forth:

(1) The name of the limited liability partnership;

(2) The date of filing the statement of qualification of limited liability partnership; and

(3) The reason for filing the statement of cancellation.
Source: SL 2003, ch 234, § 2.



§ 48-7A-1002 Name.

48-7A-1002. Name. The name of a limited liability partnership must end with "Registered Limited Liability Partnership," "Limited Liability Partnership," "R.L.L.P.," "L.L.P.," "RLLP," or "LLP." if the limited liability partnership is also a limited partnership its name shall also comply with the name provisions in chapter 48-7.

Source: SL 2001, ch 249, § 1002.



§ 48-7A-1003 Annual report.

48-7A-1003. Annual report. (a) A limited liability partnership, and a foreign limited liability partnership authorized to transact business in this state, shall file an annual report pursuant to §§ 59-11-24 to 59-11-26, inclusive.

(b) Repealed by SL 2008, ch 275, § 86.

(c) The secretary of state may revoke the statement of qualification of a partnership that fails to file an annual report when due or pay the required filing fee. To do so, the secretary of state shall provide the partnership at least sixty days' written notice of intent to revoke the statement. The notice must be mailed to the partnership at its chief executive office set forth in the last filed statement of qualification or annual report. The notice must specify the annual report that has not been filed, the fee that has not been paid, and the effective date of the revocation. The revocation is not effective if the annual report is filed and the fee is paid before the effective date of the revocation.

(d) A revocation under subsection (c) only affects a partnership's status as a limited liability partnership and is not an event of dissolution of the partnership.

(e) A partnership whose statement of qualification has been revoked may apply to the secretary of state for reinstatement within two years after the effective date of the revocation. The applicant shall submit with the application the filing fee of one hundred twenty-five dollars, plus any delinquent annual reports and fees for the period prior to the reinstatement application. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. The application must state:

(1) The name of the partnership and the effective date of the revocation; and

(2) That the ground for revocation either did not exist or has been corrected.

(f) A reinstatement under subsection (e) relates back to and takes effect as of the effective date of the revocation, and the partnership's status as a limited liability partnership continues as if the revocation had never occurred.

Source: SL 2001, ch 249, § 1003; SL 2003, ch 8, § 27; SL 2008, ch 275, § 86; SL 2009, ch 4, § 22; SL 2012, ch 222, § 25.



§ 48-7A-1004 Eligibility to practice in limited liability partnership.

48-7A-1004. Eligibility to practice in limited liability partnership. Any person registered, certified, or licensed pursuant to chapter 16-16, 36-4, 36-4A, 36-5, 36-6A, 36-7, 36-8, 36-9, 36-9A, 36-10, 36-12, or 36-20A may practice in a limited liability partnership.

Source: SL 2001, ch 249, § 1004.



§ 48-7A-1004.1 Revocable trust as shareholder--Conditions.

48-7A-1004.1. Revocable trust as shareholder--Conditions. Notwithstanding any other provisions of § 48-7A-1004, a revocable trust may be a partner in a limited liability partnership organized under this chapter, for so long as the grantor of the revocable trust is living and is eligible to be a partner of a limited liability partnership organized under this chapter. After the death of the grantor, the partnership interest owned by a revocable trust is subject to any applicable divestiture and redemption provisions as if the partnership interest were directly owned by the grantor of the trust.

Source: SL 2002, ch 205, § 11.



§ 48-7A-1101 Law governing foreign limited liability partnership.

48-7A-1101. Law governing foreign limited liability partnership. (a) The law under which a foreign limited liability partnership is formed governs relations among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.

(b) A foreign limited liability partnership may not be denied a statement of foreign qualification by reason of any difference between the law under which the partnership was formed and the law of this state.

(c) A statement of foreign qualification does not authorize a foreign limited liability partnership to engage in any business or exercise any power that a partnership may not engage in or exercise in this state as a limited liability partnership.

Source: SL 2001, ch 249, § 1101.



§ 48-7A-1102 Statement of foreign qualification.

48-7A-1102. Statement of foreign qualification. (a) Before transacting business in this state, a foreign limited liability partnership must file a statement of foreign qualification in the Office of the Secretary of State. Delivery may be made by electronic transmission if and to the extent permitted by the Office of the Secretary of State. If the document is filed in typewritten or printed form and not transmitted electronically, the Office of the Secretary of State may require one exact or conformed copy to be delivered with the document. The statement must contain:

(1) The name of the foreign limited liability partnership which satisfies the requirements of the state or other jurisdiction under whose law it is formed and ends with "Registered Limited Liability Partnership," "Limited Liability Partnership," "R.L.L.P.," "L.L.P.," "RLLP," or "LLP";

(2) The street address of the partnership's chief executive office;

(3) The information required by § 59-11-6; and

(4) A deferred effective date, if any.

(b) Repealed by SL 2008, ch 275, § 87.

(c) The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to subsection 48-7A-105(d) or revoked pursuant to § 48-7A-1003.

(d) An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

Source: SL 2001, ch 249, § 1102; SL 2008, ch 275, § 87; SL 2012, ch 222, § 26.



§ 48-7A-1102.1 Amendment of statement of foreign qualification--Contents.

48-7A-1102.1. Amendment of statement of foreign qualification--Contents. A statement of foreign qualification of a limited liability partnership is amended by filing a statement of amendment in the Office of the Secretary of State. The statement of amendment shall set forth:

(1) The name of the limited liability partnership;

(2) The date of filing the statement of foreign qualification of limited liability partnership; and

(3) The amendment to the statement of qualification.
Source: SL 2003, ch 234, § 3.



§ 48-7A-1102.2 Cancellation of statement of foreign qualification--Contents.

48-7A-1102.2. Cancellation of statement of foreign qualification--Contents. A statement of foreign qualification of limited liability partnership shall be cancelled by filing a statement of cancellation. The statement of cancellation shall be filed in the Office of the Secretary of State and shall set forth:

(1) The name of the limited liability partnership;

(2) The date of filing the statement of foreign qualification of limited liability partnership; and

(3) The reason for filing the statement of cancellation.
Source: SL 2003, ch 234, § 4.



§ 48-7A-1103 Effect of failure to qualify.

48-7A-1103. Effect of failure to qualify. (a) A foreign limited liability partnership transacting business in this state may not maintain an action or proceeding in this state unless it has in effect a statement of foreign qualification.

(b) The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this state.

(c) A limitation on personal liability of a partner is not waived solely by transacting business in this state without a statement of foreign qualification.

(d) If a foreign limited liability partnership transacts business in this state without a statement of foreign qualification, the secretary of state is its agent for service of process with respect to a right of action arising out of the transaction of business in this state.

Source: SL 2001, ch 249, § 1103.



§ 48-7A-1104 Activities not constituting transacting business.

48-7A-1104. Activities not constituting transacting business. (a) Activities of a foreign limited liability partnership which do not constitute transacting business for the purpose of this article include:

(1) Maintaining, defending, or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, with or without a mortgage, or other security interest in property;

(8) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9) Conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions; and

(10) Transacting business in interstate commerce.

(b) For purposes of this article, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under subsection (a), constitutes transacting business in this state.

(c) This section does not apply in determining the contacts or activities that may subject a foreign limited liability partnership to service of process, taxation, or regulation under any other law of this state.

Source: SL 2001, ch 249, § 1104.



§ 48-7A-1105 Action by attorney general.

48-7A-1105. Action by attorney general. The attorney general may maintain an action to restrain a foreign limited liability partnership from transacting business in this state in violation of this article.

Source: SL 2001, ch 249, § 1105.



§ 48-7A-1201 Uniformity of application and construction.

48-7A-1201. Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

Source: SL 2001, ch 249, § 1201.



§ 48-7A-1202 Short title.

48-7A-1202. Short title. This chapter may be cited as the Uniform Partnership Act (1997).

Source: SL 2001, ch 249, § 1202.



§ 48-7A-1203 Severability clause.

48-7A-1203. Severability clause. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 2001, ch 249, § 1203.



§ 48-7A-1206 Applicability.

48-7A-1206. Applicability. (a) Before July 1, 2001, this chapter governs only a partnership or limited liability partnership formed before July 1, 2001, that elects, as provided by subsection (c), to be governed by this chapter.

(b) On and after July 1, 2001, this chapter governs all partnerships and limited liability partnerships.

(c) Before July 1, 2001, a partnership voluntarily may elect, in the manner provided in its partnership or limited liability partnership agreement or by law for amending the partnership agreement, to be governed by this chapter. The provisions of this chapter relating to the liability of the partnership's partners or limited liability partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within one year before the partnership's election to be governed by this chapter, or under prior law, only if the third party knows or has received a notification of the partnership's election to be governed by this chapter.

Source: SL 2001, ch 249, § 1206.



§ 48-7A-1207 Savings clause.

48-7A-1207. Savings clause. This chapter does not affect an action or proceeding commenced or right accrued before this chapter takes effect.

Source: SL 2001, ch 249, § 1207.



§ 48-7A-1208 Filing fees.

48-7A-1208. Filing fees. The provisions of § 1-8-10 notwithstanding, the fee for filing the statements and reports provided for in the following sections with the secretary of state is as follows:

(1) Section 48-7A-303, Statement of Authority, one hundred twenty-five dollars;

(2) Section 48-7A-304, Statement of Denial, ten dollars;

(3) Section 48-7A-704, Statement of Dissociation, ten dollars;

(4) Section 48-7A-805, Statement of Dissolution, ten dollars;

(5) Section 48-7A-907, Statement of Merger, sixty dollars;

(6) Section 48-7A-1001, Statement of Qualification, one hundred twenty-five dollars;

(6A) Section 48-7A-1001, Statement of Change, ten dollars;

(7) Section 48-7A-1003, Annual Report, fifty dollars. Each limited liability partnership, domestic or foreign, that does not file or refuses to file its annual report within the time prescribed is subject to a penalty of fifty dollars to be assessed by the secretary of state;

(8) Section 48-7A-1001.1, Statement of Amendment, fifteen dollars;

(9) Section 48-7A-1001.2, Statement of Cancellation, ten dollars;

(10) Section 48-7A-1102, Statement of Foreign Qualification, one hundred twenty-five dollars;

(11) Section 48-7A-1102.1, Statement of Amendment of Foreign Qualification, fifteen dollars;

(12) Section 48-7A-1102.2, Statement of Cancellation, ten dollars; and

(13) Filing any other statement, ten dollars.
Source: SL 2001, ch 249, § 1208; SL 2003, ch 8, § 28; SL 2003, ch 234, § 5; SL 2006, ch 228, § 11; SL 2009, ch 4, § 23; SL 2016, ch 2, § 6.









Title 49 - PUBLIC UTILITIES AND CARRIERS

Chapter 01 - Public Utilities Commission

§ 49-1-1 Repealed.

49-1-1. Repealed by SL 1992, ch 325, § 1.



§ 49-1-2 Election of public utilities commissioners--Qualifications and term of office--Vacancies.

49-1-2. Election of public utilities commissioners--Qualifications and term of office--Vacancies. The Public Utilities Commission shall be comprised of three commissioners. Each commissioner shall be elected from, and represent, the state at large. At each general election there shall be elected one Public Utilities Commissioner having the qualifications prescribed by law. Each commissioner shall hold office for a term of six years from the first Tuesday after the first Monday in January following his election, until his successor is elected and qualified.

Source: SDC 1939, § 52.0102; SL 1992, ch 325, § 2.



§ 49-1-3 Qualifications of commissioners--Age and residence--Interest in companies prohibited.

49-1-3. Qualifications of commissioners--Age and residence--Interest in companies prohibited. No person is eligible to hold the office of Public Utilities Commissioner except a citizen of the United States, a qualified voter of this state who has attained the age of twenty-five years and has resided within this state for at least two years next preceding his election, and who is not the owner of any bonds or stocks in any company, or in the employment of or in any manner pecuniarily interested in any company, of which the Public Utilities Commission has supervision.

Source: SDC 1939, § 52.0104; SL 1992, ch 325, § 3.



§ 49-1-4 Duties of commissioners--Sessions of Public Utilities Commission--Removal.

49-1-4. Duties of commissioners--Sessions of Public Utilities Commission--Removal. Each Public Utilities Commissioner during his term of office shall devote his entire time and attention to the duties of his office. The Public Utilities Commission shall remain in continuous session at its office at the state capital except when necessarily absent in the performance of its duties. If any public utilities commissioner fails to comply with the provisions of this section, it is cause for his removal by the Governor.

Source: SDC 1939, § 52.0107; SL 1992, ch 325, § 4.



§ 49-1-5 Vacancies in office of commissioner--Appointment by Governor--Term of appointment.

49-1-5. Vacancies in office of commissioner--Appointment by Governor--Term of appointment. If a vacancy occur in the office of Public Utilities Commissioner from death, resignation, or otherwise, the Governor of the state shall make a temporary appointment to fill such vacancy, but the person so appointed shall hold such office only until the next general election and until his successor is elected and qualified. Notwithstanding such appointment, there shall be chosen at the next general election after such vacancy occurs in such office, a public utilities commissioner to fill such vacancy, who shall hold his office only for the unexpired term of the person originally elected thereto.

Source: SDC 1939, § 52.0103.



§ 49-1-6 Oath and bond of commissioners.

49-1-6. Oath and bond of commissioners. Each Public Utilities Commissioner shall take and subscribe the same oath as required of other state officers, and shall be included in the state employees' blanket bond in the penal sum of five thousand dollars conditioned for the faithful performance of his duties.

Source: SDC 1939, § 52.0105; SL 1983, ch 13, § 28.



§ 49-1-7 Salary of commissioners.

49-1-7. Salary of commissioners. The annual salary of each member of the Public Utilities Commission shall be set by the Bureau of Human Resources in accordance with the provisions of chapter 3-6D.

Source: SDC 1939, § 52.0106; SL 1945, ch 216; SL 1947, ch 234, § 1; SL 1951, ch 257; SL 1953, ch 279; SL 1955, ch 226; SL 1957, ch 268; SL 1961, ch 264; SL 1963, ch 294; SL 1965, ch 260; SL 1968, ch 196, § 1; SL 1972, ch 16, § 12; SL 1974, ch 31, § 10; SL 1977, ch 6, § 10; SL 1978, ch 24, § 12; SL 1980, ch 9, § 7; SL 1981, ch 3, § 9; SL 1982, ch 6, § 7; SL 1983, ch 2, § 10; SL 1984, ch 2, § 7; SL 1985, ch 3, § 10; SL 1986, ch 11, § 10; SL 1988, ch 8, § 11; SL 1989, ch 7, § 6; SL 1991, ch 2, § 7; SL 1992, ch 29, § 2; SL 2012, ch 23, § 100.



§ 49-1-8 Creation of Public Utilities Commission--Secretary--Seal.

49-1-8. Creation of Public Utilities Commission--Secretary--Seal. The Public Utilities Commissioners who are elected shall constitute a commission to be known and designated as the Public Utilities Commission of the State of South Dakota. The members of the commission shall elect a chairperson by majority vote and prescribe his duties. The commission shall have an official seal, which shall be judicially noticed.

Source: SDC 1939, §§ 52.0108, 52.0109; SL 1991, ch 380, § 1.



§ 49-1-8.1 Commission continued as separate department.

49-1-8.1. Commission continued as separate department. The Public Utilities Commission is hereby continued as a separate department and budget unit and, except as provided by §§ 1-51-11 and 37-22-1, shall retain all its prescribed functions, including administrative functions.

Source: SL 1973, ch 2, § 59; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 32, 117; SL 2006, ch 231, § 2.



§ 49-1-8.2 Executive director--Appointment--Duties--Signature on behalf of commission.

49-1-8.2. Executive director--Appointment--Duties--Signature on behalf of commission. The Public Utilities Commission may appoint an executive director who shall serve at the pleasure of the commission. The executive director shall serve as the chief administrative officer of the commission and shall be directly responsible to all the members of the commission. The executive director shall carry out those functions that have been delegated to him by the commission or any of its members. The executive director may sign all orders, tariffs, and other documents on the commission's behalf and at the request of the commission after their review. At the time of signature the executive director shall indicate on the face of the document that he has been authorized to sign the document at the request of the commission or individual members. The executive director may not conduct or administer the office so as to discriminate against any of the commission members.

Source: SL 1979, ch 308; SL 1983, ch 333, § 1; SL 1991, ch 380, § 2.



§ 49-1-9 Proceedings before commission--Quorum--Disqualification.

49-1-9. Proceedings before commission--Quorum--Disqualification. Such Public Utilities Commission may in all cases conduct its proceedings, when not otherwise particularly prescribed by law, in such manner and places as will best conduce to the proper dispatch of business and to the ends of justice.

A majority of the commissioners shall constitute a quorum for the transaction of business, but no commissioner shall participate in any hearing or proceeding in which he has any conflict of interest or if he is temporarily incapacitated. If a commissioner determines that he is incapacitated or disqualified from participating for any reason in any hearing or proceeding, he shall certify that determination to the Governor, or if the character of the incapacity of any commissioner is such that he is unable to certify his incapacity to the Governor, the commission may make such certification. In the event of any such certification, the Governor shall then appoint an elected constitutional officer, other than the attorney general, to act as a member of the commission in place of the disqualified or incapacitated commissioner for the purpose of such hearing or proceeding only.

Source: SDC 1939, § 52.0109; SL 1977, ch 386.



§ 49-1-9.1 Providing false or misleading information to commission as misdemeanor.

49-1-9.1. Providing false or misleading information to commission as misdemeanor. No person may knowingly provide false or misleading information to the commission in response to, or in compliance with, any statute, order, tariff, rule, direction, demand, or requirement of the commission. A violation of this section is a Class 1 misdemeanor. Each separate act of providing false or misleading information pursuant to this section constitutes a separate offense. This penalty is in addition to any other authorized penalties.

Source: SL 2004, ch 281, § 1.



§ 49-1-10 Hearings before commission--Oaths.

49-1-10. Hearings before commission--Oaths. Any party may appear before the Public Utilities Commission and be heard in person or by attorney. Every commissioner shall have the right to administer oaths and affirmations in any proceeding pending before the commission.

Source: SDC 1939, § 52.0109.



§ 49-1-11 Rules of commission.

49-1-11. Rules of commission. The Public Utilities Commission may promulgate rules pursuant to chapter 1-26 concerning:

(1) Procedures for filing and cancelling tariffs, and information required to be included in tariffs;

(2) Procedures and requirements for filing and acting upon complaints;

(3) Procedures and requirements for filing applications for new or revised rates or tariff changes;

(4) Regulation of proceedings before the commission, including forms, notices, applications, pleadings, orders to show cause and the service thereof, all of which shall conform to those used in South Dakota courts;

(5) Procedures for obtaining a declaratory ruling and action on petitions for a declaratory ruling;

(6) Procedures and requirements for handling confidential information and determining whether information should be protected as confidential; and

(7) Procedures for communicating with the commissioners.
Source: SDC 1939, § 52.0109; SL 1986, ch 22, § 21; SL 1990, ch 371, § 1; SL 1991, ch 380, § 3.



§ 49-1-12 Records of official actions--Proceedings open to public.

49-1-12. Records of official actions--Proceedings open to public. Every vote and official action of the Public Utilities Commission shall be entered of record. The proceedings of the Public Utilities Commission are open to the public as prescribed in chapter 1-25 when the Public Utilities Commission is exercising its regulatory or adjudicatory authority pursuant to Title 49.

Source: SDC 1939, § 52.0109; SL 1991, ch 380, § 4; SL 2013, ch 235, § 1.



§ 49-1-12.1 Discussions on internal management not subject to chapter 1-25.

49-1-12.1. Discussions on internal management not subject to chapter 1-25. The Public Utilities Commission is not subject to the requirements of chapter 1-25 when one or more commissioners are meeting among themselves or staff to discuss the internal management of the Public Utilities Commission regarding such things as:

(1) Planning or developing activities or proposed legislation;

(2) Organizing the internal structure of the Public Utilities Commission;

(3) Selecting, appointing, promoting, removing or managing personnel;

(4) Developing reports; or

(5) Developing budgets and expending funds.
Source: SL 2013, ch 235, § 2.



§ 49-1-13 Annual report to Governor--Contents.

49-1-13. Annual report to Governor--Contents. The Public Utilities Commission shall annually make a report of its activities to the Governor, at the time and in the manner prescribed by law for other state officers, containing the facts, statements, and explanations deemed necessary by the commission to fully disclose its transactions and conduct.

The commission shall include among other matters, in its annual report the extent such regulation is conferred upon the commission by chapter 49-34A, the following:

(1) A complete financial report of receipts and expenditures, including a list of the regulated utilities and the total amount of fees and assessments paid by each;

(2) A list of the applications, subject, and disposition of each docket number assessed by the commission.
Source: SDC 1939, § 52.0110; SL 1982, ch 14, § 1.



§ 49-1-13.1 Repealed.

49-1-13.1. Repealed by SL 1982, ch 14, § 3.



§ 49-1-14 Attorney general as adviser to commission--Suits by commission.

49-1-14. Attorney general as adviser to commission--Suits by commission. The attorney general shall at all times, when requested, give the Public Utilities Commission such counsel and advice as they may from time to time require; and it shall be his duty to institute and prosecute, whenever requested by the Public Utilities Commission, any and all suits which such commission may deem it expedient and proper to institute, and he shall render to such commission such counsel, advice, and opinions in writing when requested, as are necessary to carry out the provisions of this title or any law of this state, according to the true intent and meaning thereof.

Source: SDC 1939, § 52.0253.



§ 49-1-15 Assistant attorneys general to serve commission exclusively.

49-1-15. Assistant attorneys general to serve commission exclusively. The attorney general may, with the approval of the Public Utilities Commission, appoint one or more assistant attorneys general to serve the Public Utilities Commission and work exclusively for the commission.

Source: SDC 1939, § 52.0253; SL 1976, ch 291; SL 1991, ch 380, § 5.



§ 49-1-16 Duties of state's attorneys.

49-1-16. Duties of state's attorneys. It shall be the duty of the state's attorney of any county in which suit is instituted, or prosecuted pursuant to § 49-1-14, to aid in the prosecution of the same to a final issue upon the request of the Public Utilities Commission or the attorney general.

Source: SDC 1939, § 52.0253.



§ 49-1-17 Repealed.

49-1-17. Repealed by SL 2009, ch 235, § 1.



§ 49-1-18 Neglect or refusal to perform duties--Misdemeanor--Forfeiture of office.

49-1-18. Neglect or refusal to perform duties--Misdemeanor--Forfeiture of office. Any Public Utilities Commissioner who intentionally neglects or refuses to perform the duties imposed upon him by this title, is guilty of a Class 2 misdemeanor and in addition to the punishment provided by law, he shall upon conviction forfeit his office.

Source: SDC 1939, § 52.9904; SL 1983, ch 15, § 95.



§ 49-1-19 Appeals from commission.

49-1-19. Appeals from commission. All appeals from any determination, decision, or order of the Public Utilities Commission shall be conducted in the manner prescribed by chapter 1-26.

Source: SL 1983, ch 332, § 1.






Chapter 01A - Public Utilities Commission Gross Receipts Tax Fund

§ 49-1A-1 Purpose of fund.

49-1A-1. Purpose of fund. It is hereby declared to be in the public interest, in order to permit full and adequate regulation of public utilities as defined in chapter 49-34A, and telecommunications companies as defined in subdivision 49-31-1(28), to establish a fund known as the South Dakota Public Utilities Commission gross receipts tax fund.

Source: SL 1975, ch 112, § 1; SL 1976, ch 292, § 1; SL 1991, ch 381, § 1.



§ 49-1A-1.1 Repealed.

49-1A-1.1. Repealed by SL 1991, ch 381, § 2.



§ 49-1A-2 Gross receipts tax fund established.

49-1A-2. Gross receipts tax fund established. There is hereby established the South Dakota Public Utilities Commission gross receipts tax fund to be maintained as a special fund by the treasurer of the State of South Dakota. The fund shall be invested as provided by law and the interest earned shall be credited to the fund.

Source: SL 1975, ch 112, § 2; SL 1991, ch 381, § 3.



§ 49-1A-3 Annual intrastate gross receipts tax levied--Amount.

49-1A-3. Annual intrastate gross receipts tax levied--Amount. There is hereby levied on each public utility as defined in subdivision 49-34A-1(12), which is subject to the rate regulation of the commission, and all telecommunications companies as defined in subdivision 49-31-1(26), a tax of not more than .0015 or two hundred fifty dollars, whichever is greater upon the annual intrastate gross receipts derived by the public utility or telecommunications company from its customers within the State of South Dakota during the preceding calendar year. The two hundred fifty dollar minimum gross receipt tax does not apply to telecommunications companies providing local exchange service as defined in subdivision 49-31-1(13) or to radio common carriers.

Source: SL 1975, ch 112, § 3; SL 1976, ch 292, § 2; SL 1982, ch 324, §§ 1, 2; SL 1988, ch 375, § 28; SL 1991, ch 381, § 4; SL 1994, ch 352, § 1; SL 1996, ch 271; SL 2003, ch 235, § 1.



§ 49-1A-3.1 Repealed.

49-1A-3.1. Repealed by SL 2003, ch 235, § 2.



§ 49-1A-4 Annual report of gross receipts--Filing date--Verification--Annual rate setting and tax assessment.

49-1A-4. Annual report of gross receipts--Filing date--Verification--Annual rate setting and tax assessment. On April first of each year, each company shall file with the Public Utilities Commission, on forms prescribed by the commission, the amount of its gross receipts derived from the company's customers within the State of South Dakota during the preceding calendar year. Such report shall be sworn to and verified by an officer of the company. On May first of each year the commission shall, by order, establish the rate and assess the tax authorized in § 49-1A-3 which, together with any funds remaining from the current fiscal year and the two hundred fifty dollar minimum gross receipt tax, will fund the commission's budget for the next fiscal year and provide a contingency reserve in an amount not to exceed the prior year's budget.

Source: SL 1975, ch 112, § 4; SL 1991, ch 381, § 5; SL 1994, ch 352, § 2; SL 2003, ch 235, § 3.



§ 49-1A-5 Tax payment date.

49-1A-5. Tax payment date. The tax levied by this chapter is due and payable to the state treasurer on July fifteenth of each year.

Source: SL 1975, ch 112, § 5; SL 1983, ch 334, § 2; SL 1985, ch 372; SL 1994, ch 352, § 3; SL 2003, ch 235, § 4.



§ 49-1A-6 Penalty for late payment--Collection procedure.

49-1A-6. Penalty for late payment--Collection procedure. If the tax levied under this chapter is not paid on the due date, a penalty of ten percent of the amount of the tax shall be imposed for each month of such delinquency. The tax may be enforced and collected by distress and sale of the personal property of such company in the same manner as is provided for the collection of mobile home taxes pursuant to chapter 10-22.

Source: SL 1975, ch 112, § 6; SL 1992, ch 80, § 218; SL 1994, ch 352, § 4.



§ 49-1A-7 Use of fund for utilities and telecommunications companies regulation expenses--Payment on warrants--Expenditure authorized.

49-1A-7. Use of fund for utilities and telecommunications companies regulation expenses--Payment on warrants--Expenditure authorized. All amounts deposited in the South Dakota Public Utilities Commission gross receipts tax fund are appropriated to the use of the Public Utilities Commission for its expenses in regulating public utilities as defined in chapter 49-34A and telecommunications companies as defined in subdivision 49-31-1(26). Such expenses may be paid out of the fund on warrants drawn by the state auditor upon duly itemized vouchers. The funds necessary for such expenses are hereby authorized to be expended. The funds may not be expended for any other operations of state government.

Source: SL 1975, ch 112, § 7; SL 1976, ch 292, § 3; SL 1979, ch 309, § 1; SL 1991, ch 381, § 6; SL 2003, ch 235, § 5.



§ 49-1A-8 South Dakota Public Utilities Commission Regulatory Assessment Fee fund created--Deposits--Amount.

49-1A-8. South Dakota Public Utilities Commission Regulatory Assessment Fee fund created--Deposits--Amount. There is created a special fund within the state treasury to be known as the South Dakota Public Utilities Commission Regulatory Assessment Fee fund. The Public Utilities Commission may require a public utility as defined in subdivision 49-34A-1(12) to make a deposit of up to two hundred fifty thousand dollars when it files for approval of a general rate case, regardless of the number of issues involved. The commission may require a deposit of up to fifty thousand dollars for the filing of a tariff for approval under the provisions of § 49-34A-4 and §§ 49-34A-25.1 to 49-34A-25.4, inclusive, or makes a filing pursuant to §§ 49-34A-97 to 49-34A-100. The deposits shall be made to the South Dakota Public Utilities Commission Regulatory Assessment Fee fund, the amount to be designated by commission order. The fund shall be invested as provided by law, and the interest earned shall be credited to the fund.

Source: SL 1976, ch 296, § 12; SL 1982, ch 325; SL 1986, ch 392; SL 1991, ch 381, § 7; SL 1994, ch 352, § 5; SL 2006, ch 239, § 5; SL 2007, ch 272, § 5; SL 2011, ch 204, § 1.



§ 49-1A-9 Deposit used to defray analyzing and ruling expenses--Payment on warrants.

49-1A-9. Deposit used to defray analyzing and ruling expenses--Payment on warrants. The amount deposited under § 49-1A-8 or 49-31-12.6 shall be used by the Public Utilities Commission to defray the expense incident to analyzing and ruling upon the filing of the company making the deposit and the amount expended may be recovered as an immediate adjustment to rates by the company. The deposit is appropriated to the use of the Public Utilities Commission for such purpose. Such expenses may be paid out of the fund on warrants drawn by the state auditor upon duly itemized vouchers, and the funds necessary for such expenses are continuously appropriated.

Source: SL 1976, ch 296, § 13; SL 1979, ch 309, § 2; SL 1991, ch 381, § 8; SL 1994, ch 352, § 6.



§ 49-1A-10 Record of expenditures--Determination of surplus or deficiency--Notice to company--Objection--Hearing--Appeal.

49-1A-10. Record of expenditures--Determination of surplus or deficiency--Notice to company--Objection--Hearing--Appeal. The Public Utilities Commission shall keep and maintain a detailed record of the amount expended from each deposit by each company making a deposit pursuant to § 49-1A-8 or 49-31-12.6. Upon the final decision of the Public Utilities Commission, the commission shall make a determination as to the surplus or deficiency of the deposit and shall give the company making the deposit, within thirty days of the final decision, notice in writing of the itemization and the amount that is proposed to be returned or charged to such company. The company making the deposit may thereafter within thirty days file with the commission objections setting out the grounds upon which it is claimed that an excessive amount has been expended. The commission shall within thirty days of receiving such objections hold a hearing and issue an order in accordance with its findings as to the proper amount to be returned or charged to the company. The order may be appealed pursuant to chapter 1-26.

Source: SL 1976, ch 296, § 14; SL 1991, ch 381, § 9; SL 1994, ch 352, § 10.



§ 49-1A-11 Actual costs assessed to electric or gas utility or to a utility's supplier.

49-1A-11. Actual costs assessed to electric or gas utility or to a utility's supplier. If an electric utility or gas utility, as defined in subdivisions 49-34A-1(7) and 49-34A-1(9), respectively, or any person providing or who proposes to provide wholesale electric or gas service to an electric or gas utility for resale, which is exempt from payment of the gross receipts tax fund assessed under § 49-1A-3, is a party to a docket before the South Dakota Public Utilities Commission, the commission may assess the actual cost to the party for its respective cost. The assessment shall be limited to actual amounts expended by the commission for commission employee time, expert witnesses, court reporter fees, document and exhibit preparation, and other necessary and related expenses incurred by the commission. The party may, within thirty days after the assessment is mailed, file written objections with the commission stating the grounds upon which it claims that the assessment is not reasonable. The commission shall within thirty days of receiving such objections hold a hearing and issue an order in accordance with its findings as to the proper amount to be assessed to the party. The order may be appealed pursuant to chapter 1-26.

Source: SL 1991, ch 381, § 10; SL 1994, ch 352, § 7.






Chapter 02 - Carriers' Powers And Duties In General

§ 49-2-1 Contract of carriage of messages.

49-2-1. Contract of carriage of messages. The contract of carriage is one for the conveyance of messages from one place to another.

Source: SDC 1939, § 8.0101; SL 1979, ch 307, § 12.



§ 49-2-2 Common carrier of messages defined.

49-2-2. Common carrier of messages defined. Everyone who offers to the public to carry messages is a common carrier.

Source: SDC 1939, § 8.0801; SL 1979, ch 307, § 13.



§ 49-2-3 Repealed.

49-2-3. Repealed by SL 1979, ch 307, § 14.



§ 49-2-4 Duty of carrier to accept freight.

49-2-4. Duty of carrier to accept freight. A common carrier must, if able, accept and carry whatever is offered, at a reasonable time and place, of a kind that he undertakes or is accustomed to carry.

Source: SDC 1939, § 8.0802.



§ 49-2-5 Repealed.

49-2-5. Repealed by SL 1979, ch 307, § 15.



§ 49-2-6 Preference to federal and state governments.

49-2-6. Preference to federal and state governments. A common carrier must always give a preference in time and may give a preference in price to the United States and to this state.

Source: SDC 1939, § 8.0804.



§ 49-2-7 Contractual limitation of duties--General notice.

49-2-7. Contractual limitation of duties--General notice. The obligations of a common carrier cannot be limited by general notice on his part, but may be limited by special contract.

Source: SDC 1939, § 8.0806.



§ 49-2-8 Repealed.

49-2-8. Repealed by SL 1987, ch 350, § 4.



§ 49-2-9 Disclaimer of liability--Willful, wanton, or fraudulent conduct.

49-2-9. Disclaimer of liability--Willful, wanton, or fraudulent conduct. A common carrier cannot be exonerated from liability for willful or wanton misconduct, fraud, or willful wrong of himself or his servant by any agreement made in anticipation thereof.

Source: SDC 1939, § 8.0807.



§ 49-2-10 Compensation of carrier.

49-2-10. Compensation of carrier. A common carrier is entitled to a reasonable compensation and no more. He may require payment in advance. If payment is refused, he may refuse to carry.

Source: SDC 1939, § 8.0805.



§ 49-2-11 Rules governing carriers without reward.

49-2-11. Rules governing carriers without reward. Carriers without reward are subject to the same rules as employees without reward unless otherwise provided by statute. They must complete any undertaking they have commenced the same as if they had received reward, unless they restore the person or thing carried to as favorable position as before carriage was commenced.

Source: SDC 1939, § 8.0103.



§ 49-2-12 Eminent domain powers.

49-2-12. Eminent domain powers. A common carrier may exercise the right of eminent domain in acquiring right of way as prescribed by statute.

Source: SDC 1939, § 8.0801.






Chapter 03 - Carrier Regulation In General [Transferred]

CHAPTER 49-3

CARRIER REGULATION IN GENERAL [TRANSFERRED]

[Repealed and transferred by SL 1987, ch 345]



Chapter 04 - Carriers Of Persons [Repealed]

CHAPTER 49-4

CARRIERS OF PERSONS [REPEALED]

[Repealed by SL 1979, ch 307, § 24]



Chapter 05 - Carriers Of Property [Repealed]

CHAPTER 49-5

CARRIERS OF PROPERTY [REPEALED]

[Repealed by SL 1979, ch 307, § 25]



Chapter 06 - Carriers Of Messages [Transferred]

CHAPTER 49-6

CARRIERS OF MESSAGES [TRANSFERRED]

[Repealed by SL 1987, ch 345, § 92; transferred to § 49-31-10]



Chapter 07 - Right-Of-Way For Carrier Facilities

§ 49-7-1 Repealed.

49-7-1. Repealed by SL 1979, ch 307, § 26.



§ 49-7-2 Regulations of Board of School and Public Lands.

49-7-2. Regulations of Board of School and Public Lands. The rights and powers conferred by §§ 49-7-11 to 49-7-21, inclusive shall be subject to such reasonable terms, conditions, and regulations as the Board of School and Public Lands may prescribe.

Source: SDC 1939, § 52.0257; SL 1980, ch 321, § 12.



§ 49-7-3 , 49-7-4. Repealed.

49-7-3, 49-7-4. Repealed by SL 1980, ch 322, §§ 121, 122.



§ 49-7-5 to 49-7-10. Repealed.

49-7-5 to 49-7-10. Repealed by SL 1997, ch 263, §§ 8 to 13.



§ 49-7-11 Pipelines that are common carriers--Exemption.

49-7-11. Pipelines that are common carriers--Exemption. All pipelines holding themselves out to the general public as engaged in the business of transporting commodities for hire by pipeline are common carriers and are not subject to the provisions of Title 49 except as provided by this chapter and chapter 49-41B.

Source: SL 1980, ch 321, § 1; SL 1980, ch 328, § 3; SL 1981, ch 341.



§ 49-7-12 Reasonable charges.

49-7-12. Reasonable charges. All charges for carriage of property by pipeline must be reasonable.

Source: SL 1980, ch 321, § 2.



§ 49-7-13 Condemnation of pipeline right-of-way--Width across school and public lands.

49-7-13. Condemnation of pipeline right-of-way--Width across school and public lands. Any pipeline companies owning a pipeline which is a common carrier as defined by § 49-7-11 may exercise the right of eminent domain in acquiring right-of-way as prescribed by statute. However, in the case of school and public lands, no right-of-way for the purpose of carriage of property by pipeline shall exceed ten feet in width but the pipeline company shall have the right to secure such land as may be reasonably required for pumps, stations, substations, tanks, or buildings necessary for the carriage of the type or kinds of property the pipeline company intends its pipeline to carry.

Source: SL 1980, ch 321, § 3.



§ 49-7-14 Right-of-way across school and public lands--Extra width--Governor's approval.

49-7-14. Right-of-way across school and public lands--Extra width--Governor's approval. A pipeline company planning to construct a pipeline in this state may locate and construct the pipeline across any of the school and public lands of this state, and may, for that purpose, hold, occupy, and enjoy a right-of-way therefore, as provided in § 49-7-13 as well as such extra width as may be necessary for cuts, embankments, and other works of the pipeline, subject to the approval of the Governor.

Source: SL 1980, ch 321, § 4.



§ 49-7-15 Plat of pipeline route--Certification, acknowledgment and filing--Compensation for damages.

49-7-15. Plat of pipeline route--Certification, acknowledgment and filing--Compensation for damages. Each pipeline company planning to construct a pipeline in this state, that has surveyed its pipeline route, shall cause a plat of such route, clearly indicating the center line of the right of way and area thereof in acres and fractions, to be certified by its chief engineer or president, and acknowledged, and filed with the commissioner of school and public lands, and a duplicate with the register of deeds of each county in which the land is situated. There shall also be filed with the commissioner evidence in writing of contact with any leases of school and public lands showing that any damages accruing to an occupant or holder of any improvements upon said public lands has been or will be paid for the same as is provided for owners of private lands and that any damages or disruption of cultivation or grazing shall be compensated.

Source: SL 1980, ch 321, § 5.



§ 49-7-16 Certificate issued by commissioner.

49-7-16. Certificate issued by commissioner. The commissioner of school and public lands shall, upon the filing in his office by any pipeline company of a map of its pipeline across any of the school or public lands, issue to the pipeline company a certificate stating that such lands have been reserved for its use. The certificate shall operate as authority to the pipeline company to take, hold, and use such lands for the purposes of its pipelines.

Source: SL 1980, ch 321, § 6.



§ 49-7-17 Time allowed for pipeline construction--Forfeiture of rights by nonconstruction.

49-7-17. Time allowed for pipeline construction--Forfeiture of rights by nonconstruction. The filing with the commissioner of school and public lands of the map required by § 49-7-16 subject to the provisions of this chapter, authorizes the pipeline company, for one year from the filing date, to enter on the land surveyed and selected and construct a pipeline. If the pipeline company does not construct its pipeline across such land within one year after the filing of the map, it forfeits all rights acquired by the filing of the map.

Source: SL 1980, ch 321, § 7.



§ 49-7-18 Payment for school and public lands taken--Valuation--Governor's deed--Reverter.

49-7-18. Payment for school and public lands taken--Valuation--Governor's deed--Reverter. Before a pipeline is constructed over school and public lands, payment of the full value of the lands so taken must be made, the value to be ascertained by the commissioner of school and public lands or, in the event of disagreement, by the circuit court in the manner provided for a condemnation proceeding, the Governor shall convey by deed of right-of-way, to the pipeline company constructing the pipeline, the right to hold and use such lands for such purposes only as authorized by this chapter. The deed shall be executed in the name of the state by the Governor, under the great seal of the state, and attested by the commissioner of school and public lands, under the seal of his office. The deed shall contain the provisions that should the land cease to be used, for a period of two years, for the purpose for which the deed was granted, the right-of-way shall revert to the state.

Source: SL 1980, ch 321, § 8.



§ 49-7-19 Relation back of title.

49-7-19. Relation back of title. The title vested by the Governor's deed to such lands shall relate back to the date of the filing of the map with the commissioner of school and public lands pursuant to § 49-7-16. No subsequent grant from the state to any other person of any tract of land shall divest the pipeline company of its rights authorized by this chapter.

Source: SL 1980, ch 321, § 9.



§ 49-7-20 Right to enter and cross school and public lands.

49-7-20. Right to enter and cross school and public lands. Nothing in this chapter may be so construed as to prevent any other person from obtaining the right to enter upon and cross school or other public lands of the state and to maintain his right-of-way across or along such lands.

Source: SL 1980, ch 321, § 10.



§ 49-7-21 Subdivision of school and public lands--Pipeline right-of-way reserved.

49-7-21. Subdivision of school and public lands--Pipeline right-of-way reserved. The commissioner of school and public lands shall note on the maps in his office each legal subdivision of school and other public lands crossed by any pipeline and its location. In the disposition of such lands the commissioner shall reserve the right-of-way for the use of the pipeline by appropriate description.

Source: SL 1980, ch 321, § 11.



§ 49-7-22 Telecommunications and electrical facilities across school and public lands.

49-7-22. Telecommunications and electrical facilities across school and public lands. Section 49-7-2 and §§ 49-7-11 to 49-7-21, inclusive, are applicable to corporations, partnerships, or individuals insofar as the provisions apply to a right-of-way on school and public lands for the construction, operation, or maintenance of telecommunications or electric transmission lines including such land as may be reasonably necessary for stations, substations, or buildings necessary for the transmission of telecommunications messages or electrical energy.

Source: SL 1980, ch 321, § 13; SL 1987, ch 345, § 1.






Chapter 07A - One-Call Notification System For Excavation Activities

§ 49-7A-1 Definition of terms.

49-7A-1. Definition of terms. Terms used in this chapter mean:

(1) "Bar test survey," a leakage survey completed with a non-conductive piece of equipment made by driving or boring small holes in the ground at regular intervals along the route of an underground gas pipe for the purpose of extracting a sample of the ground atmosphere and testing the atmosphere in the holes with a combustible gas detector or other suitable device;

(2) "Board," One-Call Notification Board;

(3) "Emergency," an occurrence which demands immediate action to prevent significant environmental damage or loss of life, health, property, or essential public services including the reerecting of critically needed traffic control signs or devices;

(4) "Excavation," any operation in which earth, rock, or other material in or below the ground is moved or otherwise displaced by means of tools, equipment, or explosives, and includes grading, trenching, digging, ditching, drilling, augering, tunneling, scraping, and cable or pipe plowing or driving, except:

(a) Tilling of soil and gardening to a depth of twelve inches and the tilling of soil for agricultural purposes to a depth of eighteen inches;

(b) Pot hole repair and grading of an existing public road if the pot hole repair and grading does not extend more than eighteen inches below the finished roadway;

(c) Any vehicle operation or operation involving the use of any hand tool, other than a power tool, so long as such operation does not extend more than eighteen inches below the surface of the groundline within the right-of-way;

(d) Any road and ditch repair or road and ditch activity that does not extend more than eighteen inches below the surface of the original groundline within the right-of-way;

(e) Digging in a cemetery;

(f) Digging in a planned sanitary landfill; and

(g) Any bar test survey deemed necessary by an operator in response to a suspected natural gas, propane, or other combustible liquid or gas leak that is necessary to ensure public safety in an emergency;

(5) "Excavator," any person who performs excavation;

(6) "Member," any member of the one-call notification center;

(7) "One-call notification center," the statewide one-call notification center established by § 49-7A-2;

(8) "Operator," any person who operates an underground facility;

(9) "Person," an individual, partnership, limited liability company, association, municipality, state, county, political subdivision, utility, joint venture, or corporation, and includes the employer of an individual;

(10) "Underground facility," any item of personal property buried or placed below ground for use in connection with the storage or conveyance of water, sewage, electronic, telephonic or telegraphic communications, fiber optics, cablevision, electric energy, oil, gas, hazardous liquids, or other substances including pipes, sewers, conduits, cables, valves, lines, wires, manholes, and attachments.
Source: SL 1993, ch 346, § 1; SL 1994, ch 351, § 132; SL 1994, ch 354, § 1; SL 2007, ch 264, § 1; SL 2010, ch 219, § 1.



§ 49-7A-2 Establishment of One-Call Notification Board.

49-7A-2. Establishment of One-Call Notification Board. The Statewide One-Call Notification Board is established as an agency of state government administered by the Public Utilities Commission and funded solely by revenue generated by the one-call notification center. Any interest earned on money in the state one-call fund shall be deposited in the fund. The money is continuously appropriated to the board to implement and administer the provisions of this chapter. The one-call notification center may be organized as a nonprofit corporation. The one-call notification center shall provide a service through which a person can notify the operators of underground facilities of plans to excavate and to request the marking of the facilities. All operators are subject to this chapter and the rules promulgated thereto. Any operator who fails to become a member of the one-call notification center or who fails to submit the locations of the operator's underground facilities to the center, as required by this chapter and rules of the board, is subject to applicable penalties under §§ 49-7A-18 and 49-7A-19 and is subject to civil liability for any damages caused by noncompliance with this chapter. Any penalties which may be assessed by the board under this chapter shall be collected as provided by law and deposited into the one-call fund.

Source: SL 1993, ch 346, § 2; SL 1994, ch 354, § 2; SL 1997, ch 263, § 1; SL 2002, ch 211, § 1.



§ 49-7A-3 Governing board--Representation--Term of appointment.

49-7A-3. Governing board--Representation--Term of appointment. The one-call notification center shall be governed by an eleven member board who shall serve without pay. The board shall consist of one member representing telecommunication companies offering local exchange service to less than fifty thousand subscribers; one member representing telecommunication companies offering local exchange service to fifty thousand or more subscribers; one member representing rural water systems; one member representing rural electric cooperatives; one member representing investor-owned electric utilities; one member representing investor-owned natural gas utilities; one member representing community antenna television systems; one member representing municipalities; one member representing underground interstate carriers of gas or petroleum; and two members representing contractors who perform excavation services. The board shall be appointed by the Governor and shall serve staggered three-year terms.

Source: SL 1993, ch 346, § 3; SL 1997, ch 263, § 15.



§ 49-7A-4 Rules--Operating procedures.

49-7A-4. Rules--Operating procedures. The One-Call Notification Board shall by rules, promulgated pursuant to chapter 1-26, establish the procedures to operate a nonprofit one-call notification center, establish the procedures that regulate the notification process and marking of underground facilities to prevent damage to underground facilities, establish the procedures for gathering information from facility operators that could further improve the ability to reduce damage to underground facilities, establish a competitive bidding procedure to select a vendor to provide the notification service, and establish a procedure whereby members of the one-call notification center share in the costs of the one-call notification center.

Source: SL 1993, ch 346, § 4; SL 1994, ch 354, § 3; SL 1997, ch 263, § 14; SL 2002, ch 211, § 2.



§ 49-7A-5 Notification of proposed excavation.

49-7A-5. Notification of proposed excavation. No excavator may begin any excavation without first notifying the one-call notification center of the proposed excavation. The excavator shall give notice by telephone or by other methods approved by the board pursuant to rules promulgated pursuant to chapter 1-26 to the one-call notification center at least forty-eight hours prior to the commencement of the excavation, excluding Saturdays, Sundays, and legal holidays of the state. The board may promulgate rules to reduce the forty-eight-hour interval for emergency or subsequent inquiries to the original locate request and may lengthen the forty-eight-hour interval for nonexcavation requests.

Source: SL 1993, ch 346, § 6; SL 1994, ch 354, § 4; SL 1997, ch 263, § 2; SL 2002, ch 211, § 3; SL 2007, ch 264, § 2.



§ 49-7A-6 Repealed.

49-7A-6. Repealed by SL 2002, ch 211, § 4.



§ 49-7A-6.1 Operator not to be billed when location of excavation on notice differs from location of operator's facility.

49-7A-6.1. Operator not to be billed when location of excavation on notice differs from location of operator's facility. No operator may be billed for the costs of any notification of excavation if the location of the excavation described in the notice is different than the one call center's record of the description of the location of the operator's underground facilities.

Source: SL 2001, ch 251, § 1; SL 2002, ch 211, § 5.



§ 49-7A-7 Duties of one-call notification center.

49-7A-7. Duties of one-call notification center. The one-call notification center shall:

(1) File with the register of deeds of each county the toll-free telephone number for notification of planned excavation activities in its area;

(2) Maintain adequate records documenting compliance with the requirements of this chapter, including records of all telephone calls and records of all location requests for the preceding forty-eight months which can be obtained by request of either a member or excavator;

(3) Provide the service at minimum, during normal working hours, on business days;

(4) For calls received after normal working hours for the one-call notification center, or on nonbusiness days, provide information for callers which explains emergency notification and excavation procedures; and

(5) Provide a timely method for notifying participating members of the information received regarding proposed excavation activities. The method of notification is to be determined by the one-call notification center and its members.
Source: SL 1993, ch 346, § 8.



§ 49-7A-8 Location of underground facilities--Marking.

49-7A-8. Location of underground facilities--Marking. An operator shall, upon receipt of the notice, advise the excavator of the location of underground facilities in the proposed excavation area by marking the location of the facilities with stakes, flags, paint, or other clearly identifiable marking within eighteen inches horizontally from the exterior sides of the underground facilities. The board shall promulgate rules, pursuant to chapter 1-26, to establish the response time for operators to mark the underground facilities. The response time shall be no later than forty-eight hours after the receipt of the notice, excluding Saturdays, Sundays, and legal holidays of the state or the excavation start time provided by the excavator, whichever is later. The response time may be less than forty-eight hours for emergency or subsequent inquiries to the original locate request and may be longer than forty-eight hours for nonexcavation requests. Excavators shall maintain a minimum horizontal clearance of eighteen inches between a marked underground facility and the cutting edge of any mechanical equipment. If excavation is required within eighteen inches, horizontally, the excavator shall expose the facility with hand tools or noninvasive methods approved pursuant to rule and shall protect and support the facility prior to further excavation with mechanical equipment.

Source: SL 1993, ch 346, § 9; SL 1997, ch 263, § 4; SL 2002, ch 211, § 6.



§ 49-7A-9 Failure to provide timely location markings--Inadequate markings--Liability.

49-7A-9. Failure to provide timely location markings--Inadequate markings--Liability. If location markings requested by an excavator are not provided within the time specified by § 49-7A-8 or any rule promulgated pursuant to § 49-7A-8, or if the location markings provided fail to identify the location of the underground facilities in accordance with statute and rule, any excavator damaging or injuring underground facilities is not liable for such damage or injury except on proof of negligence.

Source: SL 1993, ch 346, § 10; SL 2002, ch 211, § 7.



§ 49-7A-10 Liability for damage to underground facility.

49-7A-10. Liability for damage to underground facility. Compliance with this chapter and the rules promulgated pursuant thereto does not excuse a person from acting in a careful and prudent manner nor does compliance with this chapter and the rules promulgated pursuant thereto affect any civil remedies otherwise provided by law for personal injury or for property damage except as specifically provided in this chapter. If information requested pursuant to statute or rule, is provided within the time specified and if the information provided sufficiently identifies the location of the underground facilities in accordance with § 49-7A-8 or any rule promulgated pursuant to § 49-7A-8, any excavator damaging or injuring the underground facilities is strictly liable for all damage proximately caused thereby.

Source: SL 1993, ch 346, § 11; SL 2002, ch 211, § 8.



§ 49-7A-11 Repealed.

49-7A-11. Repealed by SL 2002, ch 211, § 9.



§ 49-7A-12 Notification of damage to underground facility--Repairs.

49-7A-12. Notification of damage to underground facility--Repairs. If any underground facility is damaged, dislocated, or disturbed in advance of or during excavation work, the excavator shall immediately notify the operator of the facility, or, if unknown, the one-call notification center of such damage, dislocation, or disturbance. No excavator may conceal or attempt to conceal such damage, dislocation, or disturbance, nor may that excavator attempt to make repairs to the facility unless authorized by the operator of the facility.

Source: SL 1993, ch 346, § 13; SL 1997, ch 263, § 6; SL 2002, ch 211, § 10.



§ 49-7A-13 Inability to locate underground facility.

49-7A-13. Inability to locate underground facility. If in the course of excavation the excavator is unable to locate the underground facility or discovers that the operator of the underground facility has incorrectly located the underground facility, he shall promptly notify the operator, or, if unknown, the one-call notification center.

Source: SL 1993, ch 346, § 14.



§ 49-7A-14 Local permit requirements unaffected.

49-7A-14. Local permit requirements unaffected. This chapter does not affect or impair any local ordinances or other provisions of law requiring permits to be obtained before excavation. However, a permit issued by any governing body does not relieve the excavator from complying with the requirements of this chapter.

Source: SL 1993, ch 346, § 15.



§ 49-7A-15 Owners and operators of underground facilities required to register with one call notification system.

49-7A-15. Owners and operators of underground facilities required to register with one call notification system. Any person owning or operating underground facilities, including a farm tap customer owning a farm tap distribution system, which serves third parties or which crosses a property line or is located in a public highway shall register with the one call notification system as an operator pursuant to this chapter.

Source: SL 1993, ch 346, § 16; SL 2017, ch 197, § 5.



§ 49-7A-16 Repealed.

49-7A-16. Repealed by SL 1997, ch 263, § 7.



§ 49-7A-17 Complaints--Rules of Practice.

49-7A-17. Complaints--Rules of Practice. Any person with a complaint against a party who violates or with a complaint against a party who procures, aids, or abets in the violation of § 49-7A-2, 49-7A-5, 49-7A-8, or 49-7A-12, or any rules promulgated pursuant to § 49-7A-2, 49-7A-5, or 49-7A-8, may apply to the board for relief. No complaint may be dismissed because of the absence of direct damage to the complainant or petitioner. The board may promulgate rules of practice prescribing the form for complaints in accordance with chapter 1-26.

Source: SL 2002, ch 211, § 11.



§ 49-7A-18 Penalties.

49-7A-18. Penalties. Except as provided in § 49-7A-19 and in addition to all other penalties provided by law, any person who violates or who procures, aids, or abets in the violation of § 49-7A-2, 49-7A-5, 49-7A-8, or 49-7A-12, or any rules promulgated pursuant to § 49-7A-2, 49-7A-5, or 49-7A-8 may be assessed a penalty of up to one thousand dollars for the first violation and up to five thousand dollars for each subsequent violation that occurs within twelve months of the initial violation.

Source: SL 2002, ch 211, § 12.



§ 49-7A-19 Penalties for intentional violations.

49-7A-19. Penalties for intentional violations. In addition to all other penalties provided by law, any person who intentionally violates or who intentionally procures, aids, or abets in the violation of § 49-7A-2, 49-7A-5, 49-7A-8, or 49-7A-12, or any rules promulgated pursuant to § 49-7A-2, 49-7A-5, or 49-7A-8 may be assessed a penalty of up to five thousand dollars for the first violation and up to ten thousand dollars for each subsequent violation that occurs within twelve months of the initial violation.

Source: SL 2002, ch 211, § 13.



§ 49-7A-20 Each violation as separate offense.

49-7A-20. Each violation as separate offense. Each violation of any statute or rule of the Statewide One-Call Notification Board constitutes a separate offense. In the case of a continuing violation, each day that the violation continues constitutes a separate violation.

Source: SL 2002, ch 211, § 14.



§ 49-7A-21 Complaint and order prerequisites for penalty--Time limit.

49-7A-21. Complaint and order prerequisites for penalty--Time limit. No penalty may be imposed pursuant to §§ 49-7A-18 and 49-7A-19 except by order following a complaint pursuant to § 49-7A-17. A complaint alleging a violation of any statute, except § 49-7A-12, or alleging a violation of any rule of the Statewide One-Call Notification Board shall be brought not later than ninety days after the discovery of the alleged violation, but in no case may the complaint be brought more than one year after the date of the alleged violation. Any complaint alleging a violation of § 49-7A-12 shall be brought within one year of discovery of the alleged violation.

Source: SL 2002, ch 211, § 15; SL 2010, ch 220, § 1.



§ 49-7A-22 Panel to determine existence of probable cause for violation--Recommendation to board.

49-7A-22. Panel to determine existence of probable cause for violation--Recommendation to board. Upon the initiation of a complaint pursuant to § 49-7A-17, a panel of three or five members of the Statewide One-Call Notification Board shall be appointed by the chair for the purpose of determining whether there is probable cause to believe there has been a violation of any statute or rule of the board. A determination of whether there is probable cause to believe there has been a violation shall be determined by a majority vote of the panel. The panel shall then recommend to the board that the complaint be dismissed for lack of probable cause, or recommend to the board that there is probable cause to believe that there has been a violation and recommend what penalty, if any, should be imposed pursuant to the provisions of § 49-7A-18 or 49-7A-19.

Source: SL 2002, ch 211, § 16.



§ 49-7A-23 Panel to forward complaint to respondent.

49-7A-23. Panel to forward complaint to respondent. Upon receipt of a complaint and the appointment of a panel, the panel shall forward to the respondent a statement of the complaint and a notice requiring the respondent to satisfy the complaint or answer it in writing within twenty days from the date of service of the notice or within such further time as may be specified by the board.

Source: SL 2002, ch 211, § 17.



§ 49-7A-24 Respondent to satisfy or answer complaint--Procedure.

49-7A-24. Respondent to satisfy or answer complaint--Procedure. The respondent shall, within the time fixed by the notice served upon it, satisfy the complaint or answer the complaint by filing the original and two copies of the answer in the office of the board and serving a copy on each complainant.

Source: SL 2002, ch 211, § 18.



§ 49-7A-25 Complaint, answer to be sole basis for probable cause determination.

49-7A-25. Complaint, answer to be sole basis for probable cause determination. A determination of probable cause shall be made by the panel solely on these submissions and no other evidence shall be considered.

Source: SL 2002, ch 211, § 19.



§ 49-7A-26 Factors considered in determining amount of penalty.

49-7A-26. Factors considered in determining amount of penalty. The amount of recommended penalty shall be determined by a majority vote of the panel. Factors to be considered in determining the amount of the penalty shall be:

(1) The amount of damage, degree of threat to the public safety, and inconvenience caused;

(2) The respondent's plans and procedures to insure future compliance with statute and rules;

(3) Any history of previous violations;

(4) Other matters as justice requires.
Source: SL 2002, ch 211, § 20.



§ 49-7A-27 Board to accept panel's recommendation--Exception when party requests hearing--Conduct of hearing.

49-7A-27. Board to accept panel's recommendation--Exception when party requests hearing--Conduct of hearing. The board shall accept the recommendations of the panel unless either party requests a hearing. A party requests a hearing by rejecting the panel's recommendation within twenty days from the date of service of the notice. However, the board may extend the time period for requesting a hearing. Failure to request a hearing is considered acceptance of the panel's recommendation. If a hearing is held, the hearing shall be conducted before the board as a contested case under chapter 1-26. Following the hearing, the board shall either render a decision dismissing the complaint for insufficient evidence or shall impose a penalty pursuant to the provisions of § 49-7A-18 or 49-7A-19.

Source: SL 2002, ch 211, § 21; SL 2007, ch 264, § 3.



§ 49-7A-28 Action to recover penalty.

49-7A-28. Action to recover penalty. If the amount of the penalty is not paid to the board, the Public Utilities Commission, at the request of the board, shall bring an action in the name of the State of South Dakota to recover the penalty in accordance with § 49-7A-33. No action may be commenced until after the time has expired for an appeal from the findings, conclusions, and order of the board. The costs and expenses on the part of the commission shall be paid by the board.

Source: SL 2002, ch 211, § 22.



§ 49-7A-29 Record and evidence in court action.

49-7A-29. Record and evidence in court action. In the trial of an action pursuant to § 49-7A-28, the evidence introduced in the proceedings before the board shall constitute the record and evidence on the trial of the case in court. No additional evidence other than that introduced before the board may be introduced at the court trial. The report and order of the board shall be taken and held to be prima facie evidence of the facts stated therein.

Source: SL 2002, ch 211, § 23.



§ 49-7A-30 Board to maintain docket and index.

49-7A-30. Board to maintain docket and index. The board shall keep a docket in which shall be entered all matters coming before it for determination, with the date of the filing of each paper and the final action of the board in the matter. In connection with such docket, there shall be kept a carefully prepared index in which the names of the parties shall be cross-indexed under the names of both the plaintiff and defendant.

Source: SL 2002, ch 211, § 24.



§ 49-7A-31 Board to keep transcript of proceedings--Certification.

49-7A-31. Board to keep transcript of proceedings--Certification. In any action or proceeding based upon a complaint which comes before the board, the board shall keep a full, true, and verbatim record of all evidence introduced at any hearing or trial and prepare and file as a part of its record in the action or proceeding a true and correct transcript of the evidence, and attach all exhibits introduced at the trial. There shall be attached to the transcript a certificate from the recording secretary to the effect that it is a true and correct transcript of all testimony introduced at the trial.

Source: SL 2002, ch 211, § 25.



§ 49-7A-32 Removal of board member for conflict of interest.

49-7A-32. Removal of board member for conflict of interest. Either party may request the removal of a board member from any hearing based on a conflict of interest.

Source: SL 2002, ch 211, § 26.



§ 49-7A-33 Demand for penalty required before suit brought.

49-7A-33. Demand for penalty required before suit brought. A demand in writing on the party shall be made for the assessed penalty before suit is brought for recovery under § 49-7A-28. No suit may be brought until the expiration of thirty days after the demand.

Source: SL 2002, ch 211, § 27.



§ 49-7A-34 Board action has presumption of validity.

49-7A-34. Board action has presumption of validity. Any action or proceeding or order of the Statewide One-Call Notification Board raises a presumption of validity. The burden is upon the party claiming the order to be invalid to plead and prove the facts establishing the invalidity.

Source: SL 2002, ch 211, § 28.






Chapter 08 - Discriminatory, Monopolistic And Coercive Practices Of Carriers [Repealed]

CHAPTER 49-8

DISCRIMINATORY, MONOPOLISTIC AND COERCIVE PRACTICES OF CARRIERS

[REPEALED]

[Repealed by SL 1979, ch 307, §§ 31, 36, 40, 45, 49, 51; SL 1987, ch 345, § 93; SL 1992, ch 328,

§§ 37, 38]



Chapter 09 - Passes Issued By Carriers [Repealed]

CHAPTER 49-9

PASSES ISSUED BY CARRIERS [REPEALED]

[Repealed by SL 1979, ch 307, § 54]



Chapter 10 - Carriers' Rates, Fares And Charges [Transferred]

CHAPTER 49-10

CARRIERS' RATES, FARES AND CHARGES [TRANSFERRED]

[Repealed by SL 1979, ch 307, §§ 59, 60, 65, 66, 71; SL 1987, ch 345, § 92; transferred by SL

1987, ch 345, §§ 55 to 59, 82]



Chapter 11 - Charges By Carriers And Utilities Pending Rate Litigation

§ 49-11-1 to 49-11-4. Repealed.

49-11-1 to 49-11-4. Repealed by SL 1979, ch 307, § 72.



§ 49-11-5 Bond required for order staying rate decrease--Conditions of bond--Repayment--Violation as misdemeanor.

49-11-5. Bond required for order staying rate decrease--Conditions of bond--Repayment--Violation as misdemeanor. No court or judge may grant a restraining order, temporary injunction, or mesne process staying, suspending, or enjoining, during the pendency of any litigation, the operation or enforcement of a law of this state or an order made by its Public Utilities Commission, or an order, resolution, or ordinance made by a board of county commissioners, or governing body of a municipal corporation of this state, fixing the rates or charges for the transportation of messages or for service to be rendered by a public utility or public service corporation, without first requiring, as a condition precedent, the execution and filing in the office of the clerk of such court of a bond conditioned for the repayment and refunding of all rates or charges exacted and received in excess of the rates or charges fixed by the law, order, resolution, or ordinance, the operation of which is stayed or enjoined pending the litigation, if the rate or charge fixed in such law, order, resolution, or ordinance is finally determined in the course of such litigation to be legal and valid.

The violation of such judicial order, this section, or a Public Utilities Commission order issued pursuant to this section by a common carrier, public service corporation, or other public utility subject to this title or by an officer, agent, or employee of such companies is a Class 2 misdemeanor.

Source: SDC 1939, § 52.0402; SL 1979, ch 307, § 73; SL 1983, ch 15, § 103.



§ 49-11-6 Receipt for higher rate during period of stay--Condition precedent to grant of stay--Violation as misdemeanor.

49-11-6. Receipt for higher rate during period of stay--Condition precedent to grant of stay--Violation as misdemeanor. No court or judge may issue a restraining order, temporary injunction, or mesne process described in § 49-11-5 except upon the condition, to be made a condition precedent, that during the pendency of such litigation the common carrier, public utility, or public service corporation upon whose application the restraining order, temporary injunction, or other mesne process was sought must deliver to every patron, firm, person, association or corporation from whom it will exact or receive a rate or charge in excess of the rate or charge fixed in such law or order, resolution, or ordinance, when demanded, a coupon or ticket showing the rate or charge exacted and paid, the total amount collected and what for, the rate or charge fixed in the law, order, resolution, or ordinance, and the amount which would have been collected if the operation of such law, order, resolution or ordinance had not been stayed, suspended, or enjoined, and the amount of money to be refunded if the rates or charges fixed in such law, order, resolution or ordinance are finally be held to be legal and valid.

The violation of such judicial order, this section, or a Public Utilities Commission order issued pursuant to this section by a common carrier, public service corporation, or other public utility subject to this title or by an officer, agent or employee of such companies is a Class 2 misdemeanor.

Source: SDC 1939, § 52.0402; SL 1983, ch 15, § 104.



§ 49-11-7 Reports filed during period of stay--Contents--Failure as misdemeanor.

49-11-7. Reports filed during period of stay--Contents--Failure as misdemeanor. If a state law, Public Utilities Commission order, or county or municipal order, resolution, or ordinance fixing rates or charges for service to be rendered by a public utility or public service corporation, has been stayed, suspended, or enjoined, the common carrier, public utility, or public service corporation upon whose application the operation and enforcement was stayed, suspended or enjoined, shall file, during the pendency of such litigation and until its final determination, with the Public Utilities Commission, monthly reports showing any rate or charge exacted in violation of the provisions of such law, order, resolution, or ordinance, the total amount of money received, from whom and what for, the rate which should have been exacted under the terms of such law, order, resolution, or ordinance, the total amount of money which should have been received thereunder, and the amount of the refund to be made if the rates or charges fixed in such law, order, resolution, or ordinance are determined to be legal and valid.

The violation of this section or a Public Utilities Commission order issued pursuant to this section by a common carrier, public service corporation, or other public utility subject to this title or by an officer, agent, or employee of such companies is a Class 2 misdemeanor.

Source: SDC 1939, § 52.0403; SL 1979, ch 307, § 74; SL 1983, ch 15, § 105.



§ 49-11-8 Duty of carrier to refund where decreased rate is affirmed--Violation as misdemeanor.

49-11-8. Duty of carrier to refund where decreased rate is affirmed--Violation as misdemeanor. If a state law, a county or municipal order, resolution, or ordinance, or a Public Utilities Commission order or rule, fixing the rates for any service rendered by a public utility or public service corporation, is enjoined pending litigation by any court for any cause, and it is finally determined in such litigation that the rate litigated was lawful and valid, the common carrier, public utility, or public service corporation shall refund immediately to the person entitled thereto any rate or charge exacted or collected in excess of the amount authorized by such law, order, resolution, or ordinance.

A violation of this section or a Public Utilities Commission order issued pursuant to this section by a common carrier, public service corporation, or other public utility subject to this title or by an officer, agent, or employee of such companies is a Class 2 misdemeanor.

Source: SDC 1939, § 52.0401; SL 1979, ch 307, § 75; SL 1983, ch 15, § 106.



§ 49-11-9 Order requiring carrier to make refund--Filing sworn report of refund--Violation as misdemeanor.

49-11-9. Order requiring carrier to make refund--Filing sworn report of refund--Violation as misdemeanor. If, upon the final determination of litigation in which the operation of such law, order, resolution, or ordinance has been stayed, suspended, or enjoined, it is determined that the rates or charges fixed in such law, order, resolution, or ordinance are legal and valid, the Public Utilities Commission shall give notice to the common carrier, public utility, or public service corporation interested, hold a formal hearing and make and enter findings, conclusions and an order requiring the common carrier, public utility, or public service corporation immediately to make a refund persons from whom it has received charges in excess of the rates fixed in such law, order, resolution, or ordinance, and to file with the commission a sworn report, within the time fixed by the order of the commission, showing the amount of money refunded, to whom, and the date of refundment.

A violation of this section or a Public Utilities Commission order issued pursuant to this section by a common carrier, public service corporation, or other public utility subject to this title or by an officer, agent, or employee of such companies is a Class 2 misdemeanor.

Source: SDC 1939, § 52.0404; SL 1983, ch 15, § 107.



§ 49-11-10 Repealed.

49-11-10. Repealed by SL 1983, ch 15, § 108.






Chapter 12 - Connecting Carriers [Repealed]

CHAPTER 49-12

CONNECTING CARRIERS [REPEALED]

[Repealed by SL 1979, ch 307, §§ 77, 80; SL 1987, ch 345, § 92]



Chapter 13 - Procedure On Complaints To Public Utilities Commission

§ 49-13-1 Application to commission by interested party--Direct damage unnecessary--Rules prescribing form and procedure for complaints.

49-13-1. Application to commission by interested party--Direct damage unnecessary--Rules prescribing form and procedure for complaints. Any person complaining of anything done or omitted by any telecommunications company or motor carrier subject to the provisions of this title in contravention of the provisions thereof, may apply to the commission for relief. No complaint may at any time be dismissed because of the absence of direct damage to the complainant or petitioner. The commission may make rules of practice prescribing the form and procedure for complaints in accordance with chapter 1-26.

Source: SDC 1939, § 52.0301; SL 1987, ch 345, § 17.



§ 49-13-1.1 Complaint to commission or suit by private person--Election of remedies.

49-13-1.1. Complaint to commission or suit by private person--Election of remedies. Any person claiming to be damaged by any telecommunications company or motor carrier may either make complaint to the commission or may bring suit on his own behalf for the recovery of damages in any court of competent jurisdiction in this state, but no person may pursue both remedies at the same time.

Source: SDC 1939, § 52.0215; SDCL, § 49-3-23; SL 1987, ch 345, § 18.



§ 49-13-2 Repealed.

49-13-2. Repealed by SL 1987, ch 345, § 93.



§ 49-13-3 Compliance by telecommunications company or carrier as exoneration only for particular violation complained of.

49-13-3. Compliance by telecommunications company or carrier as exoneration only for particular violation complained of. If a telecommunications company or motor carrier complained of pursuant to § 49-13-1 shall, within the time specified, make reparation for the injury alleged to have been done or shall correct the wrong complained of, such telecommunications company or motor carrier shall be relieved of liability to the complainant only for the particular violation of law thus complained of.

Source: SDC 1939, § 52.0301; SL 1987, ch 345, § 19.



§ 49-13-4 Investigation of complaint--Inquiry without complaint.

49-13-4. Investigation of complaint--Inquiry without complaint. If any telecommunications company or motor carrier complained of pursuant to § 49-13-1 does not satisfy the complaint within the time specified, or there appears to be any reasonable grounds for investigating the complaint, the commission shall investigate the matters complained of in the manner the commission considers proper. The commission may, at any time, institute an inquiry or investigation on its own initiative in any case, involving any matter over which the commission has jurisdiction concerning a complaint that is authorized to be made and filed with the commission by any provision of any law of this state, or concerning any question which may arise, or relate to the enforcement of any provision of any law of this state.

Source: SDC 1939, § 52.0301; SL 1987, ch 345, § 20.



§ 49-13-5 Authority of commission on inquiry without complaint.

49-13-5. Authority of commission on inquiry without complaint. The commission may proceed with an inquiry instituted on its own motion as though it had been appealed to by complaint, including the power to make and enforce any order concerning any matter upon which the inquiry is made.

Source: SDC 1939, § 52.0301; SL 1987, ch 345, § 21.



§ 49-13-6 Docket--Contents--Index.

49-13-6. Docket--Contents--Index. The commission shall keep a docket in which shall be entered all matters coming before it for determination, with the date of the filing of each paper and the final action of the commission in the matter. In connection with such docket there shall be kept a carefully prepared index in which the names of the parties shall be cross-indexed under the names of both the plaintiff and defendant.

Source: SDC 1939, § 52.0305; SL 1987, ch 345, § 22.



§ 49-13-7 Record--Contents--Transcript of evidence.

49-13-7. Record--Contents--Transcript of evidence. In any action or proceeding based upon a complaint which comes before the commission, the commission shall keep a full, true, and verbatim record of all evidence introduced at any hearing or trial and prepare and file as a part of its record in the action or proceeding a true and correct transcript of the evidence, and attach all exhibits introduced at the trial. There shall be attached to the transcript a certificate from the recording secretary to the effect that it is a true and correct transcript of all testimony introduced at the trial. Provisions for transcripts in this section are not applicable to license application hearings under chapter 49-28.

Source: SDC 1939, § 52.0306; SL 1984, ch 306, § 1; SL 1987, ch 345, § 23.



§ 49-13-8 Repealed.

49-13-8. Repealed by SL 1987, ch 345, § 93.



§ 49-13-9 Hearing before any commissioner.

49-13-9. Hearing before any commissioner. Any trial, hearing or investigation based upon a complaint may be held before any commissioner.

Source: SDC 1939, § 52.0308; SL 1987, ch 345, § 24.



§ 49-13-9.1 Corporations and business entities may appear without counsel in certain cases.

49-13-9.1. Corporations and business entities may appear without counsel in certain cases. In any complaint to the commission by any person claiming to be damaged by any telecommunications company or motor carrier in which damages in the amount of three thousand dollars, or less, are claimed, any corporation, cooperative corporation, limited liability company, or limited liability partnership may represent itself through a designated employee without any requirement of representation by legal counsel.

Source: SL 2003, ch 236, § 1.



§ 49-13-10 to 49-13-12. Repealed.

49-13-10 to 49-13-12. Repealed by SL 1987, ch 345, § 93.



§ 49-13-13 Proof of violation--Determination of just rate--Cease and desist order--Duty of telecommunications company or motor carrier to comply.

49-13-13. Proof of violation--Determination of just rate--Cease and desist order--Duty of telecommunications company or motor carrier to comply. If, after a hearing pursuant to this chapter, it appears to the satisfaction of the commission that anything has been done or omitted to be done in violation of the provisions of laws of this state, or that any individual or joint rate or charge demanded, charged, collected, or received by any telecommunications company or motor carrier subject to the provisions of this title, or that any individual or joint classifications, regulations, or practices of a telecommunications company or motor carrier are unjust, unreasonable, unjustly discriminatory, unduly preferential, prejudicial, or otherwise in violation of the laws of this state, or that any injury or damage has been sustained by any person, the commission may determine and prescribe the just and reasonable charge, to be observed as the maximum to be charged. The commission shall also determine what classification, regulation, or practice is just, fair, and reasonable to be thereafter followed, and to make an order that such telecommunications company or motor carrier shall cease and desist from the violations to the extent that the commission finds them to exist. The telecommunications company or motor carrier may not thereafter publish, demand, collect, or receive any rate or charge for in excess of the maximum rate or charge prescribed and they shall adopt the classification and conform and abide by the regulations or practices prescribed by the commission.

Source: SDC 1939, § 52.0303; SL 1979, ch 307, § 81; SL 1987, ch 345, § 25.



§ 49-13-14 Determination of damages--Order directing payment.

49-13-14. Determination of damages--Order directing payment. The commission may determine the extent of any injury or damage which it finds to have been sustained by any person, telecommunications or motor carrier. If the commission determines that any person is entitled to reparation or to an award of damages, the commission shall make an order directing the telecommunications company or motor carrier to pay to such person the sum of money to which he may be entitled, on or before a named day.

Source: SDC 1939, § 52.0303; SL 1987, ch 345, § 26.



§ 49-13-14.1 Violations by telecommunications company or motor carrier--Civil liability--Double liability upon suit--Attorney's fees.

49-13-14.1. Violations by telecommunications company or motor carrier--Civil liability--Double liability upon suit--Attorney's fees. If any telecommunications company or motor carrier subject to the provisions of this chapter does, causes or permits any act or thing prohibited in chapters 49-7 to 49-11, inclusive, and §§ 49-31-7 and 49-31-7.1 or omits to do any act or thing required to be done, such telecommunications company or motor carrier is liable to the person injured thereby for the amount of damages sustained in consequence of any such violation, if recovered without suit; or if recovered by suit, such telecommunications company or motor carrier is liable to the person injured thereby for not to exceed twice the amount of damages sustained in consequence of any such violation complained of, together with costs of suit and a reasonable attorney fee, to be fixed by the court in which the suit is heard on appear or otherwise, which shall be taxed and collected as part of the costs in the case.

Source: SDC 1939, § 52.0214; SDCL, § 49-3-21; SL 1987, ch 345, § 27.



§ 49-13-14.2 Necessity for demand before suit.

49-13-14.2. Necessity for demand before suit. If a telecommunications company or motor carrier is liable under § 49-13-14.1, a demand in writing on the telecommunications company shall be made for the money damages sustained before suit is brought for recovery under § 49-13-14.1, and no suit may be brought until the expiration of thirty days after the demand.

Source: SDC 1939, § 52.0214; SDCL, § 49-3-22; SL 1987, ch 345, § 28.



§ 49-13-15 Repealed.

49-13-15. Repealed by SL 1987, ch 345, § 93.



§ 49-13-16 Presumption of validity of order--Burden to prove invalidity.

49-13-16. Presumption of validity of order--Burden to prove invalidity. If any action or proceeding or order of the commission comes into question, the validity of the order is presumed. It is not necessary to allege or prove any fact upon which the validity of the order depends, but the burden is upon the party claiming the order to be invalid to plead and prove the facts establishing the invalidity.

Source: SDC 1939, § 52.0310; SL 1987, ch 345, § 29.



§ 49-13-17 Failure to obey order--Application to court for mandamus--Order directing payment of money excepted.

49-13-17. Failure to obey order--Application to court for mandamus--Order directing payment of money excepted. If a commission order is in effect, other than one for payment of money, and a telecommunications company or motor carrier violates or neglects that order, the commission or any interested person or a person injured by the telecommunications company or motor carrier's failure to obey the order or the attorney general may apply to a circuit court of proper jurisdiction, in which the telecommunications company or motor carrier is operating for a writ of mandamus for the enforcement of the commission's order.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 30.



§ 49-13-18 Issuance of mandamus or other proper process.

49-13-18. Issuance of mandamus or other proper process. If, after hearing, the court to which the application was made pursuant to § 49-13-17 determines that the commission's order was made and served upon the telecommunications company or motor carrier and the telecommunications company or motor carrier fails to obey, the court shall enforce obedience to the order by peremptory writ of mandamus or other proper process, mandatory, or otherwise, to restrain the telecommunications company or motor carrier from further violating or disobeying the order of the commission, and enjoining the telecommunications company or motor carrier's obedience.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 31.



§ 49-13-19 Enforcement of mandamus or other proper process for failure to obey.

49-13-19. Enforcement of mandamus or other proper process for failure to obey. If a telecommunications company or motor carrier disobeys the writ of mandamus or other proper process, mandatory or otherwise, issued pursuant to § 49-13-18, the court may issue writs of attachment or other process of the court incident or applicable to writs of mandamus or other proper process, peremptory or otherwise, against the telecommunications company or motor carrier and, if it is a corporation, against one or more of its directors, officers, or agents or against any owner, lessee, trustee, receiver, or other person failing to obey the writ of mandamus or other process, mandatory or otherwise.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 32.



§ 49-13-20 Money judgment for default in compliance--Disposition of money.

49-13-20. Money judgment for default in compliance--Disposition of money. The court which issues the writ of mandamus or other proper process, mandatory or otherwise, pursuant to § 49-13-18, may make an order directing the telecommunications company or motor carrier or other person disobeying the writ or other process to pay a sum of money not exceeding, for each telecommunications company or motor carrier or person in default, the sum of one thousand dollars for each day after the day named in the order. By an order from the court, the money shall be paid to the treasury of the county in which the action was commenced, and one-half thereof shall be transferred by the county treasurer to the state treasurer.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 33.



§ 49-13-21 Recovery of moneys by attachment or execution--Appeal to Supreme Court.

49-13-21. Recovery of moneys by attachment or execution--Appeal to Supreme Court. Any payment ordered pursuant to § 49-13-20 may, without any prejudice to any other mode of recovery, be enforced by attachment or order in the nature of a writ of execution, in the same manner that it would be recovered by a final judgment in personam in the circuit court. The commission or any other interested party may appeal to the Supreme Court of this state under the regulations provided by law in relation to appeals, except as provided by § 49-13-22.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 34.



§ 49-13-22 Security on appeal by commission not required--Appeal as not staying court order--Costs and attorney's fees.

49-13-22. Security on appeal by commission not required--Appeal as not staying court order--Costs and attorney's fees. In no case may security for an appeal under § 49-13-21 be required in an appeal taken by the commission but no appeal to the Supreme Court may operate to stay or supersede the order of the court, or the execution of any writ or process thereon, and the court may in every such matter order the payment of the costs and attorney fees considered to be reasonable.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 35.



§ 49-13-23 Prosecution of action by attorney general--Assistance of state's attorney--Costs and expenses.

49-13-23. Prosecution of action by attorney general--Assistance of state's attorney--Costs and expenses. If a petition under § 49-13-17 is filed, presented, or to be prosecuted by the commission, by its initiative, the commission may require the attorney general to prosecute. In the prosecution, the attorney general may request the assistance of the state's attorney of that county in any proceedings that are instituted. The state's attorney shall render assistance. The costs and expenses on the part of the commission for the prosecution shall be paid out of the appropriations for the expenses of the commission.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 36.



§ 49-13-24 Noncompliance with order for payment of money--Petition in court--Civil action procedure applicable--Exceptions.

49-13-24. Noncompliance with order for payment of money--Petition in court--Civil action procedure applicable--Exceptions. If any telecommunications company or motor carrier does not comply with an order for the payment of money by the commission within the time limit of the order, any person for whose benefit the order was made may file in any court of competent jurisdiction of this state a petition or complaint setting forth the causes for which damages are claimed, the proceedings before the commission, and the report and order of the commission in the premises. The suit shall proceed in all other respects as other civil actions for damages, except as provided in §§ 49-13-25 and 49-13-26.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 37.



§ 49-13-25 Commission proceedings as evidence in trial--Report and order of commission as prima facie evidence.

49-13-25. Commission proceedings as evidence in trial--Report and order of commission as prima facie evidence. In the trial of an action pursuant to § 49-13-24, the evidence introduced in the proceedings before the commission shall constitute the record and evidence on the trial of the case in court. No additional evidence other than that introduced before the commission may be introduced at the court trial. The report and order of the commission in the premises shall be taken and held to be prima facie evidence of the facts stated therein.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 38.



§ 49-13-26 Plaintiff not liable for costs--Supreme Court proceedings--Attorney's fees.

49-13-26. Plaintiff not liable for costs--Supreme Court proceedings--Attorney's fees. The plaintiff in a suit pursuant to § 49-13-24 is not liable for costs at any stage of the proceedings unless the costs accrue on appeal to the Supreme Court, and if the plaintiff eventually prevails, he shall be allowed reasonable attorney fees to be taxed and collected as a part of the costs of the suit.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 39.



§ 49-13-27 Joinder of parties--Service of process--Venue of service--Judgment in case of joint parties.

49-13-27. Joinder of parties--Service of process--Venue of service--Judgment in case of joint parties. In all suits pursuant to § 49-13-24, all parties in whose favor the commission has made an award of damages to a single order may be joined as plaintiffs, and all parties against whom the order awarding the damages is made, may be joined as defendants. The suits may be maintained by joint plaintiffs against joint defendants, in any court of proper jurisdiction in this state. Service of process against any one of such defendants not found in the county where the suit is brought may be made in any county where the defendant operates its lines or maintains an office. In case of a joint suit, the recovery, if any, may be by judgment in favor of any one or more of the plaintiffs, and against any one or more of the defendants.

Source: SDC 1939, § 52.0304; SL 1987, ch 345, § 40.






Chapter 14 - Rehearings And Appeals From Public Utilities Commission [Repealed]

CHAPTER 49-14

REHEARINGS AND APPEALS FROM PUBLIC UTILITIES COMMISSION [REPEALED]

[Repealed by SL 1983, ch 332, § 2]



Chapter 15 - Marine Carriers [Repealed]

CHAPTER 49-15

MARINE CARRIERS [REPEALED]

[Repealed by SL 1979, ch 307, § 82]



Chapter 16 - Railroad Corporations [Repealed]

CHAPTER 49-16

RAILROAD CORPORATIONS [REPEALED]

[Repealed by SL 1979, ch 307, § 83]



Chapter 16A - Intrastate Railroad Regulation

§ 49-16A-1 Definitions of terms.

49-16A-1. Definitions of terms. Terms used in this chapter mean:

(1) "Common carrier," a carrier which holds itself out to the general public as engaged in the business of transporting freight in intrastate commerce which it is accustomed to and is capable of transporting from place to place in this state, for hire;

(2) "Department," the Department of Transportation created by chapter 1-44;

(3) "For hire," the condition of receiving remuneration of any kind, paid or promised, either directly or indirectly, for the transportation of freight;

(4) "Freight," all property tendered for transportation by a railroad;

(5) "Railroad," any association or corporation, or other entity, other than a state agency or authority, engaged in operating a common carrier by rail regardless of motive power used, excluding street railroads;

(6) "Road," all track, right-of-way, bridges, mainlines, branchlines, spurs, sidetracks, interchanges, and all other fixtures and real property owned or operated by a railroad to discharge its obligations as a common carrier by rail;

(7) "Shipper," a consignor or consignee;

(8) "Commission," the Transportation Commission created by § 1-44-4;

(9) "Negotiated in good faith," a bona fide offer to pay all costs and damages as compensation for the acquisition of property desired by the applicant for the construction or reconstruction of a road, including the economic costs or diminution associated with or caused by the construction or reconstruction if there is a partial taking of property.
Source: SL 1980, ch 322, § 1; SL 1990, ch 372, § 1; SL 1999, ch 222, § 3.



§ 49-16A-2 Corporation law--Applicability to railroads.

49-16A-2. Corporation law--Applicability to railroads. Every railroad operating in this state is subject to the applicable provisions of Title 47 of the South Dakota Codified Laws except where in conflict with this chapter, but may additionally exercise the powers authorized by this chapter and is subject to the duties contained in this chapter.

Source: SL 1980, ch 322, § 2.



§ 49-16A-3 Chapters governing railroads.

49-16A-3. Chapters governing railroads. All railroads, unless built and operated solely for private purposes, are common carriers and are not subject to the provisions of Title 49 except as provided by this chapter and chapters 49-17 and 49-17A.

Source: SL 1980, ch 322, § 3.



§ 49-16A-4 Repealed.

49-16A-4. Repealed by SL 1990, ch 372, § 2.



§ 49-16A-5 Freight charges to be just and reasonable.

49-16A-5. Freight charges to be just and reasonable. All charges for carriage of freight by railroad must be just and reasonable.

Source: SL 1980, ch 322, § 5.



§ 49-16A-6 Freight charges to be uniformly applied--Unreasonable discrimination defined.

49-16A-6. Freight charges to be uniformly applied--Unreasonable discrimination defined. A railroad providing transportation may not charge or receive from a person a different compensation for a service rendered, or to be rendered, in transportation the railroad may perform than it charges or receives from another person for performing a like and contemporaneous service in the transportation of a like kind of freight under substantially similar circumstances. A railroad that charges or receives a different compensation for that service unreasonably discriminates.

Source: SL 1980, ch 322, § 6.



§ 49-16A-7 Unreasonable discrimination prohibited.

49-16A-7. Unreasonable discrimination prohibited. A railroad providing transportation or service may not subject a person, place, port, or type of traffic to unreasonable discrimination.

Source: SL 1980, ch 322, § 7.



§ 49-16A-8 Transportation or service at cut rate or discrimination as felony.

49-16A-8. Transportation or service at cut rate or discrimination as felony. A person who knowingly offers, grants, gives, solicits, accepts, or receives by any means transportation or service provided for property by a railroad at less than the rate in effect or by practicing discrimination is guilty of a Class 6 felony.

Source: SL 1980, ch 322, § 8.



§ 49-16A-9 Failure to file or observe rates or tariffs as felony--Corporation or individual.

49-16A-9. Failure to file or observe rates or tariffs as felony--Corporation or individual. Any railroad providing transportation or service or an officer, director, receiver, trustee, lessee, agent, or employee of such railroad that intentionally does not file and publish its rate or tariffs as required by law or observe those tariffs is guilty of a Class 6 felony.

Source: SL 1980, ch 322, § 9; SL 1983, ch 15, § 109.



§ 49-16A-10 Individual acts or omissions in scope of employment.

49-16A-10. Individual acts or omissions in scope of employment. When acting in the scope of his employment, the actions and omissions of a person acting for or employed by a carrier or shipper that is subject to §§ 49-16A-8 and 49-16A-9 are considered to be the actions and omissions of that person.

Source: SL 1980, ch 322, § 10.



§ 49-16A-11 Venue of criminal prosecution.

49-16A-11. Venue of criminal prosecution. Trial of a criminal action under §§ 49-16A-9 and 49-16A-10 shall be in the circuit court for the county in which any part of the violation was committed or through which the transportation was conducted.

Source: SL 1980, ch 322, § 11.



§ 49-16A-12 to 49-16A-18. Repealed.

49-16A-12 to 49-16A-18. Repealed by SL 1990, ch 372, §§ 3 to 9.



§ 49-16A-19 Restraint of trade provisions applicable to railroads.

49-16A-19. Restraint of trade provisions applicable to railroads. For the purposes of intrastate commerce, a railroad is not a regulated utility as defined in § 37-1-3.5 and is subject to the provisions of chapter 37-1.

Source: SL 1980, ch 322, § 19.



§ 49-16A-20 Single-line rates as restraint of trade.

49-16A-20. Single-line rates as restraint of trade. Except where permitted under federal law, membership of a railroad in any group, organization, or bureau, or an agreement for the purpose of discussing or establishing single-line rates, or the establishment of a single-line rate through such a membership or under the influence of such a membership by a railroad, is restraint of trade within the meaning of § 37-1-3.1.

Source: SL 1980, ch 322, § 20.



§ 49-16A-21 Through rates, joint rates or joint through rates not restraint of trade unless intent or effect to monopolize.

49-16A-21. Through rates, joint rates or joint through rates not restraint of trade unless intent or effect to monopolize. Two or more railroads which establish through rates, joint rates, or joint through rates for intrastate commerce as required by § 49-16A-38 are not subject to § 37-1-3.1 unless the intent or effect is to violate § 37-1-3.2.

Source: SL 1980, ch 322, § 21.



§ 49-16A-22 Pooling agreements as restraint of trade.

49-16A-22. Pooling agreements as restraint of trade. Any pooling agreement or arrangement among railroads or among railroads and other common carriers is a violation of §§ 37-1-3.1 and 37-1-3.2.

Source: SL 1980, ch 322, § 22.



§ 49-16A-23 Common carrier obligations--Limitation.

49-16A-23. Common carrier obligations--Limitation. The common carrier obligations of a railroad cannot be limited by general notice, but may be limited by special contract in writing.

Source: SL 1980, ch 322, § 23.



§ 49-16A-24 Bill of lading or contract for carriage--Shipper's acceptance as assent to terms.

49-16A-24. Bill of lading or contract for carriage--Shipper's acceptance as assent to terms. By accepting a bill of lading or written contract for carriage with knowledge of its terms, a shipper assents to the rate of hire and the time, place, and manner of delivery stated. His assent to any other modification of a railroad's rights or obligations contained in a bill of lading or other written contract can be manifested only by his signature to the same.

Source: SL 1980, ch 322, § 24.



§ 49-16A-25 Lien for freightage.

49-16A-25. Lien for freightage. A railroad has a lien for freightage which is regulated by the title on liens.

Source: SDC 1939, § 8.0508; SDCL, § 49-5-19; SL 1980, ch 322, § 25.



§ 49-16A-26 Preference to federal and state governments.

49-16A-26. Preference to federal and state governments. A railroad must always give a preference in time and may give a preference in price to the United States and to this state for transportation of freight under a declaration of emergency by the Governor.

Source: SL 1980, ch 322, § 26.



§ 49-16A-27 Gratuitous shipment by railroad without reward--Duties.

49-16A-27. Gratuitous shipment by railroad without reward--Duties. A railroad without reward is subject to the same rules as gratuitous employees unless otherwise provided by statute. A railroad must complete any undertaking it has commenced the same as if it had received reward, unless it restores the freight carried to as favorable a position as before carriage was commenced.

Source: SL 1980, ch 322, § 27.



§ 49-16A-28 Directions of shipper--Conflicting directions--Delivery.

49-16A-28. Directions of shipper--Conflicting directions--Delivery. A railroad must comply with the directions of a shipper to the same extent that an employee must comply with those of his employer. If the directions are conflicting, the railroad must comply with those of the consignor on all matters except delivery of the freight. On delivery he must comply with directions of the consignee unless the consignor has specially forbidden the railroad to receive orders from the consignee inconsistent with his own.

Source: SDC 1939, § 8.0303; SDCL, § 49-5-3; SL 1980, ch 322, § 28.



§ 49-16A-29 Delivery at nearest station absent usage to contrary.

49-16A-29. Delivery at nearest station absent usage to contrary. If there is no usage to the contrary at the place of delivery, freight carried on a railroad may be delivered at the station nearest the place to which it is addressed.

Source: SDC 1939, § 8.0306 (1); SDCL, § 49-5-5; SL 1980, ch 322, § 29.



§ 49-16A-30 Services other than carriage and delivery--Statutes governing.

49-16A-30. Services other than carriage and delivery--Statutes governing. In respect to any service rendered by a railroad transporting freight, other than its carriage and delivery, its rights and obligations are according to the statutes on deposit and employer and employee.

Source: SDC 1939, § 8.1007; SDCL, § 49-5-21; SL 1980, ch 322, § 30.



§ 49-16A-31 Delivery to connecting carrier--Liability to final destination.

49-16A-31. Delivery to connecting carrier--Liability to final destination. If a railroad accepts freight for a place beyond its usual route, it must, unless it stipulates otherwise, deliver the freight at the end of its route in that direction to another competent common carrier which goes to the place of address or is connected with other competent common carriers which go to the final destination. A railroad's liability does not cease until delivery of the freight has been made at its final destination.

Source: SDC 1939, § 8.1005; SDCL, § 49-5-26; SL 1980, ch 322, § 31.



§ 49-16A-32 Railroad responsible for agents' acts.

49-16A-32. Railroad responsible for agents' acts. A railroad, operating as a common carrier, is absolutely responsible for the acts of its agents while acting in the scope of their agency when transporting freight.

Source: SDC 1939, § 52.0246; SDCL, § 49-5-28; SL 1980, ch 322, § 32.



§ 49-16A-33 Loss or injury of freight in possession of connecting carrier--Proof to shipper on demand.

49-16A-33. Loss or injury of freight in possession of connecting carrier--Proof to shipper on demand. If freight, addressed to a place beyond the usual route of the railroad which first received it, is lost or injured the railroad must, within a reasonable time after demand, give satisfactory proof to the shipper that the loss or injury did not occur while the freight was in its possession.

Source: SDC 1939, § 8.1006; SDCL, § 49-5-27; SL 1980, ch 322, § 33.



§ 49-16A-34 Claim for loss, injury or overcharge--Railroad to respond within sixty days--Bill of lading or shipping receipt to accompany claim--Returns.

49-16A-34. Claim for loss, injury or overcharge--Railroad to respond within sixty days--Bill of lading or shipping receipt to accompany claim--Returns. Every claim for loss or injury to property in any manner, or overcharge for freight, for which a railroad in this state is liable, shall be adjusted, paid in full, or rejected by such railroad within sixty days after a written claim, stating the amount and the nature thereof accompanied by the original or duplicate bill of lading or shipping receipt, showing the amount paid for or on account of the shipment, is filed with any claims agent of the railroad over whose road the shipment was made. The original or duplicate bill of lading or shipping receipt shall be returned to the complainant when the claim is rejected or the time limit has expired.

Source: SDC 1939, § 52.0251; SDCL, § 49-5-29; SL 1980, ch 322, § 34.



§ 49-16A-35 Suit on claim--Interest--Attorney fee--Remedy cumulative.

49-16A-35. Suit on claim--Interest--Attorney fee--Remedy cumulative. If any claim described in § 49-16A-34 is not adjusted and paid within the time limited by § 49-16A-34, the railroad is liable for interest at the current maximum usury rate allowed by law from the date of the filing of the claim and may also be liable for a reasonable attorney fee at the court's discretion, all to be recovered by the shipper or other person in interest, in any court of competent jurisdiction. In bringing suit for the recovery of any such claim for loss or injury, if the shipper or other person in interest fails to recover a judgment in excess of the amount that may have been tendered in an effort to make settlement of the claim by the railroad, then such shipper or person in interest shall not recover the interest or attorney fee provided for in this section. The remedy afforded by this section is cumulative to any other provided by law.

Source: SDC 1939, § 52.0251; SDCL, § 49-5-30; SL 1980, ch 322, § 35.



§ 49-16A-36 Notice of loss, injury or claim--Minimum time to be allowed--Contrary contractual provision void.

49-16A-36. Notice of loss, injury or claim--Minimum time to be allowed--Contrary contractual provision void. Any provision, stipulation, or condition in a contract for carriage or other agreement made or entered into by or between a railroad and the owner or shipper of any freight, which provides that written or verbal notice of loss or injury, or of a claim, shall be made or given to the railroad or to any agent or officer thereof, or to any other person within any period less than four months from the date of the occurrence of any such loss or injury, is void.

Source: SDC 1939, § 52.0252; SDCL, § 49-5-31; SL 1980, ch 322, § 36.



§ 49-16A-37 Interchange facilities required--Discrimination between connecting roads prohibited--Switching and transferring cars.

49-16A-37. Interchange facilities required--Discrimination between connecting roads prohibited--Switching and transferring cars. All railroads subject to this chapter shall, according to their respective powers, afford all reasonable, proper, and equal facilities for the interchange of traffic between their respective roads, and for the receiving, forwarding, and switching of cars and the receiving, forwarding, and delivering of freight to and from their several roads and to and from other roads and places connected therewith, and shall not discriminate in their accommodations, rates, and charges between connecting roads. Each railroad is required to switch and transfer cars for another for the purpose of being loaded or unloaded.

Source: SL 1980, ch 322, § 37.



§ 49-16A-38 Joint through rates required--Duty to receive and transport freight and cars.

49-16A-38. Joint through rates required--Duty to receive and transport freight and cars. All railroads doing business in this state shall establish reasonable joint through rates for the transportation of freight between points upon their respective lines within this state, and shall receive and transport freight and cars over such route or routes as the shipper may direct.

Source: SL 1980, ch 322, § 38.



§ 49-16A-39 Carload lots--Transfer to connecting road without added charge.

49-16A-39. Carload lots--Transfer to connecting road without added charge. Carload lots shall be transferred to a connecting railroad without charge, in addition to the quoted rate, to the shipper or receiver of such carload lots, and such transfer shall be made without unreasonable delay.

Source: SDC 1939, § 52.0221; SDCL, § 49-12-2; SL 1980, ch 322, § 39.



§ 49-16A-40 Connecting roads--Intrastate shipments--Reasonable through rates--Same facilities as for interstate traffic.

49-16A-40. Connecting roads--Intrastate shipments--Reasonable through rates--Same facilities as for interstate traffic. When shipments of freight transported between different points within this state are required to be carried by two or more railroads operating connecting lines, such railroads shall transport the same at reasonable through rates and shall at all times give the same facilities to intrastate traffic as they give to interstate traffic over their lines.

Source: SDC 1939, § 52.0221; SDCL, § 49-12-4; SL 1980, ch 322, § 40.



§ 49-16A-41 Routing instructions by shipper.

49-16A-41. Routing instructions by shipper. If freight is delivered to a railroad for transportation to a point of destination, between which and the point of delivery two or more published through routes and through rates have been established pursuant to this chapter, and to which through routes and through rates the railroad is a party, the person making the shipment may designate in writing by which of such routes the freight shall be transported to its destination. Thereupon it is the duty of the initial railroad to route such freight and issue a through bill of lading as directed, and to transport such freight over its own line or lines and deliver the same to a connecting line or lines according to such through route. Each of the connecting railroads shall receive such freight and transport it over the designated line or lines and deliver it to the next succeeding carrier or consignee according to the routing instructions in the bill of lading. The shipper shall in all instances have the right to determine, where competing lines of a railroad constitute portions of a through line or route, over which of the competing lines his freight shall be transported.

Source: SDC 1939, § 52.0245; SDCL, § 49-12-15; SL 1980, ch 322, § 41.



§ 49-16A-42 Sale or lease of road, property, rights, privileges, and franchises authorized.

49-16A-42. Sale or lease of road, property, rights, privileges, and franchises authorized. A railroad may sell or lease the whole or any part of its road within this state, constructed or to be constructed, together with all property, rights, privileges, and franchises appertaining thereto, to any railroad organized or existing pursuant to the laws of the United States or this state, or of any other state of the United States.

Source: SDC 1939, § 52.0808; SDCL, § 49-19-8; SL 1980, ch 322, § 42.



§ 49-16A-43 Repealed.

49-16A-43. Repealed by SL 1988, ch 373, § 1.



§ 49-16A-43.1 Validation of defects in lease or sale made prior to January 1, 1994.

49-16A-43.1. Validation of defects in lease or sale made prior to January 1, 1994. Any defect in any lease or sale of any railroad property by a railroad pursuant to the provisions of chapter 49-16A made prior to January 1, 1994, is hereby validated, legalized and cured, and as to any such sale the railroad's instrument of conveyance shall operate to convey and transfer title to the person or persons named as grantee or grantees in such instrument of conveyance all the right, title, and interest of the railroad and in and to such property. This section does not affect any action pending on July 1, 1994.

Source: SL 1987, ch 346, § 2; SL 1994, ch 348, § 3.



§ 49-16A-43.2 Notice of sale of railroad property--Publication--Copy to be mailed to lessee.

49-16A-43.2. Notice of sale of railroad property--Publication--Copy to be mailed to lessee. Prior to any sale of railroad property, except to the South Dakota Railroad Authority or to another railroad, the owner of such property shall publish a notice that such property is to be sold. The notice shall be published in the official newspaper of the political subdivision where such property is located. The notice shall be published at least once each week for at least two consecutive weeks. A copy of the notice shall also be mailed to each lessee of such property by certified mail at least two weeks prior to such sale. The notice shall contain a description of the property to be sold and the location for information concerning the sale.

Source: SL 1988, ch 373, § 2.



§ 49-16A-44 Report annually to department--Special reports and specific questions.

49-16A-44. Report annually to department--Special reports and specific questions. In addition to any reports required to be filed with the secretary of state under Title 47, each railroad doing business in this state shall file its annual report, including the state supplement thereto and an inventory of all capital expenditures for state improvement projects, with the Department of Transportation. The department may, as it deems just and necessary for its information, require a railroad to file, within reasonable specified time limitations, special reports and answers to specific questions related to the planning and structuring of railroads operating within this state.

Source: SL 1980, ch 322, § 43.



§ 49-16A-45 Inspection of roads by department.

49-16A-45. Inspection of roads by department. Upon reasonable notice the Department of Transportation may inspect the roads of any railroad operating in this state.

Source: SL 1980, ch 322, § 44.



§ 49-16A-46 Transfer of certain Public Utilities Commission functions to transportation department.

49-16A-46. Transfer of certain Public Utilities Commission functions to transportation department. All functions of the Public Utilities Commission relating to the initiation, prosecution, intervention, defense, or appearance in any proceeding before any court, commission, board, tribunal, or agency, whether such functions are on behalf of the State of South Dakota or otherwise, and where such function relates to the abandonment, consolidation, merger, or inclusion of any railroad or part of a railroad are transferred to the Department of Transportation.

Source: SL 1979, ch 311, § 2; SDCL Supp, § 49-21-37; SL 1980, ch 322, § 45; SL 1990, ch 372, § 10.



§ 49-16A-47 Department as sole representative of state in abandonment, consolidation, merger and inclusion proceedings--Attorney general's duties--Rights not impaired.

49-16A-47. Department as sole representative of state in abandonment, consolidation, merger and inclusion proceedings--Attorney general's duties--Rights not impaired. The Department of Transportation has the exclusive power to appear before any court, commission, board, tribunal, or agency as the representative of the State of South Dakota in any proceeding relating to the abandonment, consolidation, merger, or inclusion of any railroad, whenever, in the judgment of the department, the welfare of the state or the public interest so demands. The attorney general shall provide legal counsel as is necessary to assist the department to perform these functions. However, §§ 49-16A-46 to 49-16A-49, inclusive, shall not be interpreted so as to impair the right of any natural or legal person or persons, or anyone on their behalf, to have such representation as they deem fit of their own respective interests in any such proceeding.

Source: SL 1979, ch 311, § 1; SDCL Supp, § 49-21-38; SL 1980, ch 322, § 46.



§ 49-16A-48 Department of transportation--Interstate commerce violations--Duties.

49-16A-48. Department of transportation--Interstate commerce violations--Duties. Whenever a resident of this state files a petition with the Department of Transportation, directed to the Interstate Commerce Commission of the United States, charging a railroad doing business in this state and engaged in interstate transportation of freight, with a violation of the Interstate Commerce Act of the United States, relating to abandonment, consolidation, merger, or inclusion, setting forth in the petition the facts constituting a violation, the department, if it deems the matter to be one of public interest, shall file the petition with the interstate commerce commission and appear in the matter in the place of the petitioner and prosecute the same at the expense of the state. Whenever the department determines that it is in the best interests of the State of South Dakota or its people, it may appear before the interstate commerce commission as a party in all proceedings relating to abandonment, consolidation, merger, or inclusion.

Source: SL 1979, ch 311, § 3; SDCL Supp, § 49-21-39; SL 1980, ch 322, § 47.



§ 49-16A-49 Department of Transportation--Appearance before interstate commerce commission.

49-16A-49. Department of Transportation--Appearance before interstate commerce commission. Whenever a matter is pending before the Interstate Commerce Commission of the United States, between a resident of this state as a petitioner and a railroad doing business in this state and engaged in interstate transportation of freight, charging such railroad with a violation of the Interstate Commerce Act, relating to abandonment, consolidation, merger, or inclusion, the Department of Transportation, after it determines that the questions involved are of public interest, may appear therein and be substituted as a party in place of the petitioner. Thereafter the matter shall be prosecuted by the department at the expense of the state in the same manner as though originally begun by it.

Source: SL 1979, ch 311, § 4; SDCL Supp, § 49-21-40; SL 1980, ch 322, § 48.



§ 49-16A-50 Powers--Construction, operation and maintenance of roads across, along or over watercourses and highways--Overpasses and underpasses--Changing course of highway--Taking land.

49-16A-50. Powers--Construction, operation and maintenance of roads across, along or over watercourses and highways--Overpasses and underpasses--Changing course of highway--Taking land. Each railroad authorized to construct, operate, or maintain roads within this state, subject to the provisions of this chapter, may construct its roads across, along, or upon any stream of water, watercourse, street, highway, toll road, turnpike, levee, river front, or public landing, or canal, which its route intersects or touches; may carry any highway, street, toll road, or turnpike which it touches, intersects, or crosses, over or under its track, as may be most expedient for the public good; and may change the course or direction of any highway, street, turnpike, or toll road when made necessary or desirable to secure more easy ascent or descent by reason of any embankment or cut made in the construction of its roads, and take land necessary therefor, provided that such highway or road is not changed from its original course by more than ninety-nine feet, nor its distance lengthened for more than eighty-two and one-half feet.

Source: SDC 1939, § 52.0801 (5); SDCL, § 49-16-10; SL 1980, ch 322, § 49.



§ 49-16A-51 Powers--Crossing, intersecting and connecting railroads--Failure of railroads to agree--Alteration of grade or location.

49-16A-51. Powers--Crossing, intersecting and connecting railroads--Failure of railroads to agree--Alteration of grade or location. Each railroad authorized to construct, operate, or maintain a road within this state, may cross, intersect, join, and unite its road with any other railroad's previously constructed road, at any point on its route and upon the grounds of the other railroad, with the necessary turnouts, sidings, and switches, and other conveniences to further the objects of its connections. Each railroad whose road is intersected by any other railroad's new road shall unite with the other railroad to form such intersections and connections, and grant such facilities. If the railroads cannot agree upon the amount of compensation to be made, or the points and manner of the crossings and connections, the issue shall be determined by the circuit court. But no railroad which obtained a right of way and constructed its road at the point of intersection, before the application for such determination to the court was made, shall be required to alter the grade or change the location of its road.

Source: SDC 1939, § 52.0801 (6); SDCL, § 49-16-11; SL 1980, ch 322, § 50.



§ 49-16A-52 Powers--Equal privileges for tracks on landings and within municipalities--Failure of railroads to agree.

49-16A-52. Powers--Equal privileges for tracks on landings and within municipalities--Failure of railroads to agree. Each railroad authorized to construct, operate, or maintain a road within this state, may have and use equal room, ground, rights, privileges, and conveniences for its tracks, switches, sidings, and turnouts on any levee, river bank or front, or public landing, and on any street, block, alley, square, or public ground within an incorporated municipality, any charter or ordinance of any municipality to the contrary notwithstanding. To accomplish this, it may adjust, with other railroads, the ground to be occupied by each with such tracks, switches, sidings, and turnouts. If the railroads cannot agree upon an adjustment or reasonable compensation for damages caused by the adjustment, the adjustment and compensation shall be determined by the circuit court.

Source: SDC 1939, § 52.0801 (7); SDCL, § 49-16-12; SL 1980, ch 322, § 51.



§ 49-16A-53 Changing grade or location for convenience of public travel.

49-16A-53. Changing grade or location for convenience of public travel. If a railroad finds it necessary, for the purpose of avoiding annoyance to public travel, or dangerous or difficult curves or grades, or unsafe or unsubstantial grounds or foundations, or for other reasonable causes, to change the grade or location of any portion of its road, it may make such changes of grade and location not departing from its general route.

Source: SDC 1939, § 52.0807; SDCL, § 49-19-19; SL 1980, ch 322, § 52.



§ 49-16A-54 Liability for damages from change--Time for damage claim--Notice--Nonresidents.

49-16A-54. Liability for damages from change--Time for damage claim--Notice--Nonresidents. A railroad is liable in damages, for injury which may have been caused by a change made pursuant to § 49-16A-53, to the owner of real property upon which such road was previously constructed, to be ascertained and paid, or deposited in case of an original location of a road. No damages shall be allowed unless claimed within ninety days after actual notice, in writing, of the intended change is given to an owner residing on the premises, or if the owner is a nonresident, the notice is made by publication in a newspaper of general circulation.

Source: SDC 1939, § 52.0807; SDCL, § 49-19-21; SL 1980, ch 322, § 53.



§ 49-16A-55 Authorization to use public lands--Damage to occupant.

49-16A-55. Authorization to use public lands--Damage to occupant. Each railroad is authorized to pass over, occupy, and enjoy all the public land, to the extent and in the manner prescribed by the act of Congress approved March 3, 1875. Any damages accruing to an occupant or possessory claimant, or other person who may reside on or have improvements upon such public land, shall be determined and paid for by the railroad the same as is provided for owners of private lands.

Source: SDC 1939, § 52.0815; SDCL, § 49-20-4; SL 1980, ch 322, § 54.



§ 49-16A-56 Authorization to use school or public lands--Width of right-of-way.

49-16A-56. Authorization to use school or public lands--Width of right-of-way. Each railroad authorized to construct a road in this state may locate and construct the road across any of the school or other public lands of the state, and may, for that purpose, hold, occupy, and enjoy a right-of-way therefor, fifty feet on each side of the center of the track of the road, and extra width as may be necessary for cuts, embankments, gravel pits, and other works of the road, or for the protection of the road from snow, subject to the approval of the Governor.

Source: SDC 1939, § 52.0816; SDCL, § 49-20-5; SL 1980, ch 322, § 55.



§ 49-16A-57 Plat of proposed road filed with commissioner of school and public lands--Duplicate to register of deeds.

49-16A-57. Plat of proposed road filed with commissioner of school and public lands--Duplicate to register of deeds. Each railroad authorized to construct a road in this state, that has surveyed its road, shall cause a plat of the road, clearly indicating the boundary line of the right-of-way and area in acres and fractions, to be certified by its chief engineer or president, and acknowledged, and filed with the commissioner of school and public lands, and a duplicate with the register of deeds of each county in which the land is situated.

Source: SDC 1939, § 52.0816; SDCL, § 49-20-6; SL 1980, ch 322, § 56.



§ 49-16A-58 Issuance of certificate reserving school and public lands for railroad.

49-16A-58. Issuance of certificate reserving school and public lands for railroad. The commissioner of school and public lands shall, upon the filing in his office by any railroad of a map of its road across any of the school or public lands, issue to that railroad a certificate stating that such lands have been reserved for its use. The certificate shall operate as authority to the railroad to take, hold, and use such lands for the purposes of its railroads.

Source: SDC 1939, § 52.0816; SDCL, § 49-20-7; SL 1980, ch 322, § 57.



§ 49-16A-59 Filing as vesting right to use--Duration of right--Forfeiture for failure to use.

49-16A-59. Filing as vesting right to use--Duration of right--Forfeiture for failure to use. The filing with the commissioner of school and public lands of the map required by § 49-16A-58 authorizes the railroad, for one year from the filing date, to enter upon the land so surveyed and selected and construct a road thereon. If the railroad does not construct its road across the land within one year after the filing of the map, it forfeits all rights acquired by the filing of the map.

Source: SDC 1939, § 52.0816; SDCL, § 49-20-8; SL 1980, ch 322, § 58.



§ 49-16A-60 Deed from Governor after construction of road and payment for land taken--Ascertaining value of land.

49-16A-60. Deed from Governor after construction of road and payment for land taken--Ascertaining value of land. As soon as a road is constructed over such school and public lands, proven to the satisfaction of the Governor, and upon paying the full value of the lands taken, such value to be ascertained by the commissioner of school and public lands or, in the event of disagreement, by the circuit court in the manner provided for a condemnation proceeding, the Governor shall convey by deed of right of way, to the railroad constructing the road, the right to hold and use the lands for purposes authorized by this chapter. The deed shall be executed in the name of the state by the Governor, under the great seal of the state, and attested by the commissioner of school and public lands, under the seal of his office.

Source: SDC 1939, § 52.0817; SDCL, § 49-20-9; SL 1980, ch 322, § 59.



§ 49-16A-61 Title relates back to filing--Subsequent grants invalid.

49-16A-61. Title relates back to filing--Subsequent grants invalid. The title vested by the Governor's deed to such lands shall relate back to the date of the filing of the map with the commissioner of school and public lands pursuant to § 49-16A-58. No subsequent grant from the state to any other person of any tract of land shall divest the railroad of its rights authorized by this chapter.

Source: SDC 1939, § 52.0817; SDCL, § 49-20-10; SL 1980, ch 322, § 60.



§ 49-16A-62 Other rights-of-way across deeded lands.

49-16A-62. Other rights-of-way across deeded lands. Nothing in this chapter shall be so construed as to prevent any other person from obtaining the right to enter upon and cross school or other public lands of the state and to maintain his right-of-way across or along such lands.

Source: SDC 1939, § 52.0817; SDCL, § 49-20-11; SL 1980, ch 322, § 61.



§ 49-16A-63 Maps kept by commissioner of school and public lands--Noting and reserving right-of-way.

49-16A-63. Maps kept by commissioner of school and public lands--Noting and reserving right-of-way. The commissioner of school and public lands shall note on the maps in his office each legal subdivision of school or other public lands crossed by any road and their location. In disposing of such lands the commissioner shall reserve the right-of-way for the use of the railroad by appropriate description.

Source: SDC 1939, § 52.0819; SDCL, § 49-20-13; SL 1980, ch 322, § 62.



§ 49-16A-64 Plat of proposed road filed with department--Grant of permit to construct road.

49-16A-64. Plat of proposed road filed with department--Grant of permit to construct road. Any railroad planning to construct a road in this state, and having otherwise complied with all appropriate laws, shall file with the Department of Transportation a plat of the road proposed to be constructed, stating the principal points through which it is planned to construct the road. The department shall, if satisfied that the road is desirable and that there is a probability that it will be constructed, grant a permit to the railroad to construct the road.

Source: SDC 1939, § 52.0805; SDCL, § 49-19-1; SL 1980, ch 322, § 63.



§ 49-16A-65 Factors considered in assessing plat.

49-16A-65. Factors considered in assessing plat. The Department of Transportation may, when assessing a plat submitted pursuant to § 49-16A-64, consider all factors it deems relevant, including existing transportation facilities, their structure, physical condition, and location.

Source: SL 1980, ch 322, § 64.



§ 49-16A-66 Publicly constructed or acquired railroads as public highways.

49-16A-66. Publicly constructed or acquired railroads as public highways. All roads constructed or acquired by the state or any political subdivision for use by a railroad are works of public necessity and importance and are public highways.

Source: SL 1980, ch 322, § 65.



§ 49-16A-67 , 49-16A-68. Repealed.

49-16A-67, 49-16A-68. Repealed by SL 1990, ch 372, §§ 11, 12.



§ 49-16A-69 Drainage necessitated by defect in railroad construction--Assessment of entire expense against railroad--Assessment against complainant or apportionment in other costs.

49-16A-69. Drainage necessitated by defect in railroad construction--Assessment of entire expense against railroad--Assessment against complainant or apportionment in other costs. If it appears that the necessity for the drainage of land adjacent to the right-of-way of a railroad is caused by the failure of the railroad to have a sufficient opening in its embankment or any other defect in construction, then the expense of the drainage shall be assessed wholly against the railroad; otherwise it shall be assessed against the complainant, except where the necessity for the drainage is partly attributed to the railroad. In that event the expense shall be apportioned between the railroad and the complainant in an equitable manner.

Source: SDC 1939, § 52.0830; SDCL, § 49-20-18; SL 1980, ch 322, § 68.



§ 49-16A-70 Repealed.

49-16A-70. Repealed by SL 1990, ch 372, § 13.



§ 49-16A-71 Extension of fireguards along right-of-way--Condemnation procedure--Petition.

49-16A-71. Extension of fireguards along right-of-way--Condemnation procedure--Petition. Whenever a railroad owning or operating any road in this state, and authorized by law to exercise the right of condemning private property, deems it necessary to extend a fireguard along a road or any part of the road, and beyond the limits of the right-of-way of the railroad, it may do so, and for that purpose shall proceed in extending the fireguards in the manner provided by law pertaining to condemnation proceedings. The petition filed shall describe the desired fireguard and give any other particulars necessary to the determination of all the questions involved in the proceedings.

Source: SDC 1939, § 52.0821; SDCL, § 49-20-20; SL 1980, ch 322, § 70.



§ 49-16A-72 Extension of fireguards on unoccupied land--Right to burn--Maximum width.

49-16A-72. Extension of fireguards on unoccupied land--Right to burn--Maximum width. Any railroad within this state deeming it necessary to extend its fireguards may, for that purpose, enter upon any unoccupied land belonging to the state and burn a strip of land not exceeding two hundred feet in width on either side of its right of way.

Source: SDC 1939, § 52.0822; SDCL, § 49-20-21; SL 1980, ch 322, § 71.



§ 49-16A-73 Facilities for transferring freight or cars between railroads--Department's directions--Sharing of costs.

49-16A-73. Facilities for transferring freight or cars between railroads--Department's directions--Sharing of costs. Upon application of any interested person the Department of Transportation shall direct the manner in which railroads provide facilities for transferring cars or freight from one railroad's road to another. Each connecting railroad shall pay its proportionate share of the building and maintenance of the tracks and switches necessary to furnish the transfer facilities required by the department.

Source: SDC 1939, § 52.0242; SDCL, § 49-21-14; SL 1980, ch 322, § 72.



§ 49-16A-74 Facilities for transferring freight or cars between railroads--Judicial apportionment of costs.

49-16A-74. Facilities for transferring freight or cars between railroads--Judicial apportionment of costs. In case the connecting railroads cannot agree on the amount which each railroad shall pay pursuant to § 49-16A-73, then the amount shall, upon application of either party, be determined by the circuit court for the county where transfer facilities are furnished.

Source: SDC 1939, § 52.0242; SDCL, § 49-21-15; SL 1980, ch 322, § 73.



§ 49-16A-75 Eminent domain power--Authorization by Governor or commission required--Hearing on application.

49-16A-75. Eminent domain power--Authorization by Governor or commission required--Hearing on application. A railroad may exercise the right of eminent domain in acquiring right-of-way as provided by statute, but only upon obtaining authority from the Governor or if directed by the Governor, or the commission, based upon a determination by the Governor or the commission that the railroad's exercise of the right of eminent domain would be for a public use consistent with public necessity. The Governor or the commission shall consider the requirements of §§ 49-16A-75.1 to 49-16A-75.3, inclusive, when granting or denying an application for authority to use eminent domain. The decision to grant or deny an application shall be made after reasonable notice and opportunity to be heard, pursuant to chapter 1-26. However, an impartial hearing examiner may be appointed by the Governor or the commission to administer the proceedings or make recommendations. Any parties who are united in interest or representation shall unite in the filing of an affidavit for change of hearing examiner under the provisions of § 1-26D-10. The filing of such affidavit by one party is deemed to be filed by all of the parties. No more than one change of hearing examiner may be granted on request or affidavit made by or on behalf of the same party or parties united in interest under the provisions of § 1-26D-10. However, the filing of an affidavit and the first change of hearing examiner does not prevent any other party to the action or any party's attorney from obtaining a change in hearing examiner upon a showing of an unacceptable risk of actual bias or prejudice concerning a party. The Governor or the chair of the commission shall replace the hearing examiner within five business days upon any recusal. A hearing shall be held and a decision rendered on any application within ninety days following the receipt of a new application and upon any application pending before the Governor or the commission on July 1, 2008.

The denial or withdrawal of an application does not prejudice the ability of a railroad to resubmit an application. Any appeal, pursuant to chapter 1-26, taken from a decision of the Governor or the commission shall be handled as an expedited appeal by the courts of this state.

Source: SL 1980, ch 322, § 74; SL 1999, ch 222, § 4; SL 2008, ch 238, § 1.



§ 49-16A-75.1 Commission to promulgate rules for railroad seeking to exercise eminent domain.

49-16A-75.1. Commission to promulgate rules for railroad seeking to exercise eminent domain. The commission shall in accordance with chapter 1-26, promulgate rules:

(1) Establishing a form upon which a railroad may apply for authority to exercise the right of eminent domain;

(2) Specifying the information to be submitted by an applicant; and

(3) Administering applications for authority to exercise the right of eminent domain.
Source: SL 1999, ch 222, § 5.



§ 49-16A-75.2 Railroad carries burden of proof to show public necessity.

49-16A-75.2. Railroad carries burden of proof to show public necessity. The applicant has the burden of proving by a preponderance of the evidence that the exercise of the right of eminent domain is a public use consistent with public necessity.

Source: SL 1999, ch 222, § 6.



§ 49-16A-75.3 Determination of public use consistent with public necessity--Appeal.

49-16A-75.3. Determination of public use consistent with public necessity--Appeal. A railroad's exercise of the right of eminent domain is a public use consistent with public necessity only if the use of eminent domain is proposed by an applicant who has negotiated in good faith to privately acquire sufficient property without the use of eminent domain. No determination of public use or necessity or any other issue properly decided by the Governor or the commission may be addressed by the circuit court in an action for condemnation. Such a determination may only be challenged upon direct appeal of that determination. Notwithstanding appeal of such determination, the railroad may proceed at any time by action in circuit court for possession and determination of compensation for any real property taken or damaged.

Source: SL 1999, ch 222, § 7; SL 2006, ch 232, § 1; SL 2008, ch 238, § 2.



§ 49-16A-75.4 Proceedings to establish compensation--Physical possession.

49-16A-75.4. Proceedings to establish compensation--Physical possession. Upon a failure to reach agreement on compensation following a determination pursuant to § 49-16A-75.3, either party may bring a proceeding in state court to establish compensation to be paid for the property taken or damaged. The court shall expedite the proceedings. A railroad is not entitled to physical possession of the property to be taken pursuant to the exercise of eminent domain except upon the earlier to occur of either:

(1) Execution of a written agreement between the parties as to fair market value of compensation;

(2) Entry of a judgment of condemnation in the circuit court; or

(3) Upon posting by the railroad of a bond to be established by the court as soon as possible but no later than one hundred twenty days following petition by the railroad for possession. The bond shall be in an amount the court determines to be a preliminary estimate of compensation based on the best information available, but is not determinative of final compensation or admissible as evidence thereon.
Source: SL 2008, ch 238, § 3.



§ 49-16A-76 Powers--Acceptance of voluntary grants for railroad purposes.

49-16A-76. Powers--Acceptance of voluntary grants for railroad purposes. Each railroad authorized to construct, operate, or maintain a road within this state, may take and hold such voluntary grants of real and other property as are made to it, to aid in the construction, maintenance, and accommodation of its road. Any real property received by voluntary grant shall be held and used for the purposes of the grant only.

Source: SDC 1939, § 52.0801 (2); SDCL, § 49-16-7; SL 1980, ch 322, § 75.



§ 49-16A-77 Powers--Width of right-of-way--Additional land for proper construction--Compensation for lands taken.

49-16A-77. Powers--Width of right-of-way--Additional land for proper construction--Compensation for lands taken. Each railroad authorized to construct, operate, or maintain a road within this state, may lay out a road not exceeding one hundred feet in width, and construct it. For the purpose of cuttings and embankments and of obtaining gravel or other material, the railroad may take as much land as may be necessary for the proper construction, operation, and security of the road, and for the protection of the road from snow, and may cut down any standing trees that may be in danger of falling on the road. The railroad shall provide compensation, as provided by law, for lands taken for the use of a railroad.

Source: SDC 1939, § 52.0801 (4); SDCL, § 49-16-9; SL 1980, ch 322, § 76.



§ 49-16A-78 Entries upon land--Appropriation of land--Purposes of appropriation.

49-16A-78. Entries upon land--Appropriation of land--Purposes of appropriation. Each railroad authorized to construct, operate, or maintain a road within this state may enter upon any land for the purpose of examining and surveying its road, and may take, hold, and appropriate so much real property as may be necessary for the location, construction, and convenient use of its road, including all necessary grounds for buildings, stations, workshops, depots, machine shops, switches, sidetracks, snow defenses, and water stations. It may take all materials for the construction of the road and its appurtenances, and the right of way over adjacent land sufficient to enable the railroad to construct and repair its road. The railroad may obtain the right to such real property by purchase or condemnation in the manner provided by law.

Source: SDC 1939, § 52.0811; SDCL, § 49-20-1; SL 1980, ch 322, § 77.



§ 49-16A-79 Condemnation for spur tracks to serve industry.

49-16A-79. Condemnation for spur tracks to serve industry. Each railroad owning, leasing, or operating a road in this state may condemn property for the right-of-way of spur tracks designed to reach or serve industries or industrial enterprises, such as mills, mines, smelters, factories, warehouses, and other manufacturing and industrial enterprises, for which freight train service is not performed.

Source: SDC 1939, § 52.0825; SDCL, § 49-22-11; SL 1980, ch 322, § 78.



§ 49-16A-80 Entry and appropriation for changing location or grade--Surveys.

49-16A-80. Entry and appropriation for changing location or grade--Surveys. For the purpose of making any change in the location and grades of a road pursuant to § 49-16A-79, a railroad has all the rights, powers, and privileges to enter upon and appropriate such real property and make surveys necessary to effect such changes and grades, upon the same terms and subject to the same obligations, rules, and regulations as are prescribed by law.

Source: SDC 1939, § 52.0807; SDCL, § 49-19-20; SL 1980, ch 322, § 79.



§ 49-16A-81 Right to use public way--Agreement with local authorities--Appropriation by railroad upon failure to agree.

49-16A-81. Right to use public way--Agreement with local authorities--Appropriation by railroad upon failure to agree. If it is necessary for a road to occupy a road, street, alley, or public way, or ground of any kind, the municipal or other corporation, or public officer or public authorities owning or having charge thereof, and the railroad, may agree on the manner, terms and conditions on which the same may be used or occupied. If the parties are unable to agree and it is necessary, in the judgment of the railroad, to use or occupy such road, street, alley, or other public way or ground, the railroad may appropriate so much of the same as may be necessary for the purposes of its road, in the same manner and on the same terms as provided in this chapter for the appropriation of the property of individuals.

Source: SDC 1939, § 52.0823; SDCL, § 49-20-15; SL 1980, ch 322, § 80.



§ 49-16A-82 Purchase of land--Failure to agree upon price--Determination by circuit court.

49-16A-82. Purchase of land--Failure to agree upon price--Determination by circuit court. A railroad may purchase and use real property for a price to be agreed upon with its owners. The damages to be paid for any real property taken, when not agreed on, shall be determined by the circuit court for the county where the real property is situated, in conformity with the law pertaining to condemnation proceedings.

Source: SDC 1939, § 52.0813; SDCL, § 49-20-2; SL 1980, ch 322, § 81.



§ 49-16A-83 Railroad-highway grade crossings.

49-16A-83. Railroad-highway grade crossings. The Department of Transportation may require and regulate construction of railroad and highway crossings as provided by chapter 31-27.

Source: SDC 1939, § 52.0910; SDCL, § 49-20-22; SL 1976, ch 294, § 24; SL 1980, ch 322, § 82.



§ 49-16A-84 Authority to change grade of highway--Particular highways--Maintenance of highway--Maximum grade.

49-16A-84. Authority to change grade of highway--Particular highways--Maintenance of highway--Maximum grade. A railroad may raise or lower any public highway, not within the limits a municipality, for a railroad crossing, by petitioning the board of county commissioners, if the place is not a part of the state highway system, or by petition to the Department of Transportation if it is a part of the state system, but must guarantee to place and keep it in as good repair and condition as before the alteration was made, at its own expense. The grade approaching the crossing shall not exceed ten percent at any point thereof.

Source: SDC 1939, § 52.0828; SDCL, § 49-19-23; SL 1980, ch 322, § 83.



§ 49-16A-85 Temporary routes during change of grade construction.

49-16A-85. Temporary routes during change of grade construction. A railroad, while raising or lowering a public highway, or while making any other alterations which obstruct a public highway, shall provide and keep suitable temporary ways in good order to enable traffic to avoid or pass the obstruction.

Source: SDC 1939, § 52.0828; SDCL, § 49-19-24; SL 1980, ch 322, § 84.



§ 49-16A-86 Private farm crossings--Cattle guards--Duty to keep gates closed--Liability of railroad.

49-16A-86. Private farm crossings--Cattle guards--Duty to keep gates closed--Liability of railroad. A railroad owning or operating a road in this state, which is constructed across the land of any person leaving a portion of the premises on each side of its right-of-way, shall, when ordered to by the Department of Transportation, make and keep in good repair a private farm crossing or other causeway over its right-of-way, and upon like order shall construct and maintain safe and adequate cattle guards and wing fences for the private farm crossings. The owner or lessee of the land shall keep the gates for such private farm crossing closed except when in actual use. A railroad is not liable to the owner or lessee of such land for any loss or damage sustained to his property by reason of a failure to keep the gates closed.

Source: SDC 1939, § 52.0909; SDCL, § 49-19-26; SL 1980, ch 322, § 85; SL 1984, ch 216, § 4.



§ 49-16A-87 Crossing standards--Warning sign.

49-16A-87. Crossing standards--Warning sign. Each railroad shall construct at all points where its road crosses any public road, good, sufficient, and safe crossings and shall erect at such points, at a sufficient elevation from the road to admit free passage of vehicles of every kind, a sign with large and distinct letters giving notice of the proximity of the road and warning persons of the necessity for looking out for trains.

Source: SDC 1939, § 52.0923; SDCL, § 49-25-16; SL 1980, ch 322, § 86.



§ 49-16A-88 Warning signs--Erection by county commissioners at expense of railroad.

49-16A-88. Warning signs--Erection by county commissioners at expense of railroad. If a railroad refuses or neglects, for more than thirty days after notice given by a board of county commissioners, to comply with the provisions of § 49-16A-87, it is the duty of the board to erect the signs, and the railroad is liable for all expenses so incurred by the board.

Source: SDC 1939, § 52.0923; SDCL, § 49-25-18; SL 1980, ch 322, § 87.



§ 49-16A-89 Crossings--Erection of lighting or alarms at order of department.

49-16A-89. Crossings--Erection of lighting or alarms at order of department. If, in the opinion of the Department of Transportation, it is necessary for the safety and protection of the public that street crossings over railroad tracks be lighted or street crossing alarms be installed to notify the public of approaching trains, the department shall order the railroad over whose road such street crosses to install crossing alarms or order the crossings to be lighted, or order both alarms and lighting by the railroad in a manner and method as, in the opinion of the department, will be the most suitable for the protection of the public.

Source: SDC 1939, § 52.0927; SDCL, § 49-25-15; SL 1980, ch 322, § 88; SL 1984, ch 216, § 5.



§ 49-16A-89.1 Erection of stop signs until alarms or lighting operational.

49-16A-89.1. Erection of stop signs until alarms or lighting operational. If the Department of Transportation orders a railroad to install crossing alarms or orders a crossing to be lighted pursuant to § 49-16A-89, the department shall erect and maintain stop signs, which conform with standards found in the manual on uniform traffic control devices, at the crossing from the time of issuance of the order until such time as the alarms or lighting have been installed and are operational.

Source: SL 1987, ch 347.



§ 49-16A-89.2 Alarm or lighting device required where railroad crosses state trunk highway system.

49-16A-89.2. Alarm or lighting device required where railroad crosses state trunk highway system. Any railroad tracks over which an operating train travels which crosses a portion of the state trunk highway system, as defined in chapter 31-4, shall have a crossing alarm or a lighting device, or both, to alert the public of approaching trains and to notify the public of trains crossing the highway. The crossing alarm or lighting device shall be in place by December 31, 1998. The Department of Transportation shall decide the method which is most suitable for the protection of the public. The Department of Transportation shall use any federal highway safety funds to pay for the crossing alarms and lighting devices. However, if federal highway safety funds are not available, the railroad owning or operating the tracks is liable for the expenses of the crossing alarm or lighting device.

Source: SL 1996, ch 272.



§ 49-16A-90 Tampering with light or signal--False light or signal--Felony.

49-16A-90. Tampering with light or signal--False light or signal--Felony. Any person who unlawfully masks, alters, or removes a light or signal, or intentionally exhibits a false light or signal with intent to bring a locomotive, railroad car, or train of cars into danger is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1621; SDCL, § 49-25-19; SL 1980, ch 322, § 89; SL 1983, ch 15, § 110.



§ 49-16A-91 Fenced lands--Duty of railroad to fence along right-of-way--Type of fence--Maintenance.

49-16A-91. Fenced lands--Duty of railroad to fence along right-of-way--Type of fence--Maintenance. If the owner of a tract of land abutting on a road within this state plans to inclose the tract and constructs a good and sufficient fence about the tract on all sides except along the side abutting the road, the railroad shall supply the landowner with the materials needed to construct a fence not less than four and one-half feet high. If the owner incloses a tract of land with a woven wire fence with wires crossing each other close enough to keep sheep and hogs confined, the railroad shall supply the landowner with the materials needed to construct a like fence along its right-of-way on the side of the tract so far as it extends along the road. The railroad shall maintain or supply the materials to maintain the fence in good repair and condition until released by the owner of the tract, or until the owner of the tract ceases to maintain his portion of the fence in good repair and condition for one year.

Source: SDC 1939, § 52.0910; SDCL, § 49-20-22; SL 1976, ch 294, § 24; SL 1980, ch 322, § 90.



§ 49-16A-92 Notice to railroad to erect fence--Contents of notice--Time for compliance.

49-16A-92. Notice to railroad to erect fence--Contents of notice--Time for compliance. If the owner of a tract of land has completed his portion of the fence around the proposed inclosure, he shall give written notice of its completion to the railroad on whose road the tract is situated, by service on the railroad describing in the notice the situation of the tract and the appropriate number of acres to be inclosed and the length of the fence required along the line of the railroad to complete the proposed inclosure.

The railroad shall supply the materials needed to construct and complete its portion of the fence within forty-five days after the service of the notice.

Source: SDC 1939, § 52.0911; SDCL, § 49-20-23; SL 1976, ch 294, § 25; SL 1980, ch 322, § 91.



§ 49-16A-93 Fencing right-of-way--Noncompliance by railroad--Construction by owner--Liability of railroad.

49-16A-93. Fencing right-of-way--Noncompliance by railroad--Construction by owner--Liability of railroad. If a railroad neglects or refuses to comply with the requirements of §§ 49-16A-91 and 49-16A-92, the owner of the tract may construct or repair the fence along the road, and the railroad is liable to the owner for an amount not exceeding the actual cost of all materials used in the construction or repair of the fence of like construction but excluding all cost of labor, which may be recovered in a civil action. The railroad is also liable for all damages accruing by reason of its neglect or refusal. However, a railroad is not required to build fences nor be liable for any damages for refusal to build fences when the earth is frozen.

Source: SDC 1939, § 52.0912; SDCL, § 49-20-24; SL 1969, ch 199; SL 1976, ch 294, § 26; SL 1980, ch 322, § 92.



§ 49-16A-94 Blocking of highway crossings--Employees not liable where blocking necessary under state or federal rules.

49-16A-94. Blocking of highway crossings--Employees not liable where blocking necessary under state or federal rules. No railroad employee shall be held liable for any railroad engine or cars occupying or blocking any street, road, or highway grade crossing where such occupying or blocking is necessitated or required in order to comply with a rule, regulation or order issued by any state or federal regulatory body.

Source: SL 1977, ch 388; SDCL Supp, § 49-24-18; SL 1980, ch 322, § 93.



§ 49-16A-95 Repealed.

49-16A-95. Repealed by SL 1990, ch 372, § 14.



§ 49-16A-96 Bridges and abutments--Maintenance.

49-16A-96. Bridges and abutments--Maintenance. Each railroad shall maintain and keep in good repair all of its bridges and their abutments.

Source: SDC 1939, § 52.0829; SDCL, § 49-19-27; SL 1980, ch 322, § 95.



§ 49-16A-97 Repealed.

49-16A-97. Repealed by SL 1990, ch 372, § 15.



§ 49-16A-98 Restoration and maintenance of watercourses and highways affected by railroad construction.

49-16A-98. Restoration and maintenance of watercourses and highways affected by railroad construction. Each railroad shall restore every stream of water, watercourse, street, highway, toll road, turnpike, or canal, across, along, or upon which its road is constructed, to its former state or to such condition as that its usefulness is not materially impaired, and shall maintain the same in such condition against any effects produced by such railroad.

Source: SDC 1939, § 52.0907; SDCL, § 49-19-28; SL 1980, ch 322, § 97.



§ 49-16A-99 Repealed.

49-16A-99. Repealed by SL 1990, ch 372, § 16.



§ 49-16A-100 Utility poles and wires on right-of-way--Commission to regulate.

49-16A-100. Utility poles and wires on right-of-way--Commission to regulate. The Public Utilities Commission shall make rules and regulations for the setting of poles on railroad right-of-way, and the stringing or suspending of telephone, telegraph, electric, or other wires over the track of railroads.

Source: SDC 1939, § 52.0258; SDCL, § 49-7-3; SL 1980, ch 322, § 99.



§ 49-16A-100.1 Right of utilities to cross over or under railroad right-of-way--Fee--Regulation and negotiation.

49-16A-100.1. Right of utilities to cross over or under railroad right-of-way--Fee--Regulation and negotiation. Each electric utility, public utility, gas utility, municipal utility, municipal power agency, joint action agency, consumers power district, pipeline company, telecommunications company, and rural water system has the right to cross over or under the railroad right-of-way for the placement of facilities, upon payment of a reasonable fee, subject to reasonable regulation and negotiation in good faith as to location, placement, and compensation, when the placement of facilities is outside the public right-of-way.

Source: SL 2006, ch 232, § 2.



§ 49-16A-100.2 Definitions relating to utility crossing of railroad right-of-way.

49-16A-100.2. Definitions relating to utility crossing of railroad right-of-way. Terms used in §§ 49-16A-100.2 to 49-16A-100.10, inclusive, mean:

(1) "Railroad," any nonpublic association or corporation, or other entity, engaged in operating a common carrier by rail or any other entity responsible for the management of crossings or collection of fees for the railroad;

(2) "Rural water system," an entity engaged in the treatment, distribution, and sale of water to rural consumers that was created by chapters 34A-5, 46A-3A, or 46A-9 or any nonprofit corporation engaged in such activity;

(3) "Utility," electric utility, public utility, gas utility, municipal utility, municipal power agency, joint action agency, consumers power district, pipeline company, telecommunications company, and rural water system;

(4) "Crossing," the construction, operation, repair, or maintenance of a facility, over, under, or across a railroad right-of-way by a utility. The term does not include longitudinal occupancy of railroad right-of-way;

(5) "Facility," any item of personal property placed over, across, or underground for use in connection with the storage or conveyance of water; sewage; electronic, telephone, or telegraphic communications; fiber optics; cablevision; electric energy; oil; gas; hazardous liquids; or other substances including pipes, sewers, conduits, cables, valves, lines, wires, manholes, or attachments;

(6) "Special circumstances," includes the railroad crossing's relationship to other property, location of the crossing in urban or other developed areas, the existence of unique topography or natural resources, or other dangers inherent in the particular crossing.
Source: SL 2014, ch 217, § 9; SL 2016, ch 223, § 1.



§ 49-16A-100.3 Notice and application for placement of utility facility across railroad right-of-way.

49-16A-100.3. Notice and application for placement of utility facility across railroad right-of-way. Any utility that intends to place a facility across a railroad right-of-way shall provide to the railroad notice of the placement at least thirty days before the placement. The notice shall include a completed crossing application, including a drawing showing the location of the proposed crossing and the railroad's property, tracks, and wires that the utility will cross. The utility shall submit the crossing application on a form provided or approved by the railroad, if available. The crossing application shall be sent to the railroad by certified mail, return receipt requested. The application shall be accompanied by the crossing fee as set forth in § 49-16A-100.5, and a certificate of insurance as required by § 49-16A-100.6.

Source: SL 2014, ch 217, § 1; SL 2016, ch 223, § 2.



§ 49-16A-100.4 Commencement of construction across railroad right-of-way_Exception.

49-16A-100.4. Commencement of construction across railroad right-of-way--Exception. Thirty days after the receipt by the railroad of the completed crossing application, the fee, and certificate of insurance, the utility may commence the construction of the crossing, unless the railroad notifies the utility in writing that the proposed crossing is a serious threat to the safe operations of the railroad or to the current use of the railroad right-of-way. In all other instances the utility shall be deemed to have authorization to commence construction of the facility.

Source: SL 2014, ch 217, § 2; SL 2016, ch 223, § 3.



§ 49-16A-100.5 Standard crossing fee--Flagging expense.

49-16A-100.5. Standard crossing fee--Flagging expense. Unless otherwise agreed by the parties, a utility that crosses a railroad right-of-way, other than a crossing within the public right-of-way, shall pay the railroad a one-time standard crossing fee of seven hundred fifty dollars for each crossing. The standard crossing fee is in lieu of any license, permit, application, processing fee, or any other fees or charges to reimburse the railroad for the direct expenses incurred by the railroad as a result of the crossing. No other fee may be assessed by the railroad or by any railroad agent, contractor, or assignee to the utility or to any agent or contractor of the utility. The utility shall also reimburse the railroad for any reasonable and necessary flagging expense associated with a crossing, based on the railroad traffic at the crossing, in addition to the standard crossing fee. No crossing fee is required if the crossing is located within a public right-of-way.

Source: SL 2014, ch 217, § 3; SL 2016, ch 223, § 4.



§ 49-16A-100.6 Certificate of insurance or coverage for utilities crossing railroad right-of-way.

49-16A-100.6. Certificate of insurance or coverage for utilities crossing railroad right-of-way . The certificate of insurance or coverage submitted by a municipality shall include commercial general liability insurance or equivalent form with a limit of not less than one million dollars for each occurrence and an aggregate of not less than two million dollars. The certificate of insurance submitted by any other utility other than a gas or hazardous materials pipeline utility shall include commercial general liability insurance with a combined single limit of a minimum of two million dollars for each occurrence and an aggregate limit of at least four million dollars. The certificate of insurance submitted by a gas or hazardous materials pipeline utility shall include commercial general liability insurance with a combined single limit of a minimum of five million dollars for each occurrence and an aggregate limit of at least ten million dollars. The railroad may require protective liability insurance with a combined single limit of two million dollars for each occurrence and four million dollars aggregate. The coverage may be provided by a blanket railroad protective liability insurance policy if the coverage, including the coverage limits, applies separately to each individual crossing. The coverage shall be required only during the period of construction, repair, or replacement of the facility.

Source: SL 2014, ch 217, § 4; SL 2016, ch 223, § 5.



§ 49-16A-100.7 Notice of objection by railroad--Petition for dispute resolution--Appeal.

49-16A-100.7. Notice of objection by railroad--Petition for dispute resolution--Appeal. If a railroad objects to the proposed crossing due to the proposal being a serious threat to the safe operations of the railroad or to the current use of the railroad right-of-way, the railroad shall provide notice of the objection and the specific basis of the objection to the utility by certified mail, return receipt requested. If the parties are unable to resolve the objection, either party may petition the Public Utilities Commission for resolution of the disputed crossing application within thirty days from receipt of the objection. Before filing a petition, the parties shall confer in good faith in an attempt to resolve the objection. If a petition is filed, the Public Utilities Commission, after notice and opportunity for hearing, must issue an order within sixty days of filing of the petition, during which time the crossing shall be stayed. The order may be appealed pursuant to chapter 1-26. The Public Utilities Commission shall assess its costs associated with a petition equitably against the parties.

Source: SL 2014, ch 217, § 5; SL 2016, ch 223, § 6.



§ 49-16A-100.8 Additional requirements imposed by railroad--Objection by utility--Petition for resolution of objection--Appeal.

49-16A-100.8. Additional requirements imposed by railroad--Objection by utility--Petition for resolution of objection--Appeal. If a railroad asserts in writing by certified mail return receipt requested that special circumstances exist, or imposes additional requirements upon a utility for crossing its lines, other than the proposed crossing being a serious threat to the safe operations of the railroad or to the current use of the railroad right-of-way, the utility may object to one or more of the requirements. In such event, the utility shall provide notice of the objection and the specific basis of the objection to the railroad by certified mail, return receipt requested. If the parties are unable to resolve the objection, either party may petition the Public Utilities Commission for resolution of the objection within thirty days from receipt of the objection. Before filing a petition, the parties shall confer in good faith in an attempt to resolve the objection. If a petition is filed, the Public Utilities Commission, within ninety days of filing the petition, shall determine, after notice and opportunity for hearing, whether special circumstances exist that necessitate additional requirements for the placement of the crossing. The order may be appealed pursuant to chapter 1-26. The Public Utilities Commission shall assess its costs associated with a petition equitably against the parties.

Source: SL 2014, ch 217, § 6; SL 2016, ch 223, § 7.



§ 49-16A-100.9 Existing agreements--Eminent domain.

49-16A-100.9. Existing agreements--Eminent domain. Nothing in §§ 49-16A-100.2 to 49-16A-100.10, inclusive, prevents a railroad and a utility from continuing under an existing agreement or otherwise negotiating the terms and conditions applicable to a crossing or the resolution of any disputes relating to the crossing. Nothing in §§ 49-16A-100.2 to 49-16A-100.10, inclusive, impairs the authority of a utility to secure crossing rights by easement pursuant to the exercise of the power of eminent domain.

Source: SL 2014, ch 217, § 7.



§ 49-16A-100.10 Application of §§ 49-16A-100.2 to 49-16A-100.9.

49-16A-100.10. Application of §§ 49-16A-100.2 to 49-16A-100.9. Sections 49-16A-100.2 to 49-16A-100.9, inclusive, apply to:

(1) Any crossing in existence before July 1, 2014 if an agreement concerning the crossing has expired or is terminated. In such instance, if the collective amount of seven hundred fifty dollars has been paid to the railroad during the existence of the crossing, no additional fee is required; and

(2) Any crossing commenced on or after July 1, 2014.
Source: SL 2014, ch 217, § 8.



§ 49-16A-101 Repealed.

49-16A-101. Repealed by SL 1990, ch 372, § 17.



§ 49-16A-102 Railroad police--Appointment and employment by railroad.

49-16A-102. Railroad police--Appointment and employment by railroad. A railroad organized under the laws of this state, or doing business within this state, may, at its own expense, appoint and employ policemen at stations or other places on its roads within this state for the protection of its property and the preservation of order on its premises, and in and about its cars, depots, depot grounds, yards, buildings, or other structures.

Source: SDC 1939, § 52.1201; SDCL, § 49-27-1; SL 1980, ch 322, § 101.



§ 49-16A-103 Railroad police--Authority to arrest--Procedure on arrest without warrant.

49-16A-103. Railroad police--Authority to arrest--Procedure on arrest without warrant. Policemen employed pursuant to § 49-16A-102 have the authority to arrest, with or without warrant, any person who commits an offense against the laws of this state, or the ordinances of any municipality, when such offense has been committed on the premises of the railroad, or in and about its cars, depots, depot grounds, yards, buildings, or other structures. They also have the authority of law enforcement officers in regard to the arrest and apprehension of offenders in or about such premises. If an arrest is made by such a policemen without warrant, he shall immediately take the offender to a magistrate having jurisdiction of the offense, and file a complaint against the offender.

Source: SDC 1939, § 52.1201; SDCL, § 49-27-2; SL 1980, ch 322, § 102.



§ 49-16A-104 Authority of regular law enforcement officers unaffected--Responsibility for acts of railroad police.

49-16A-104. Authority of regular law enforcement officers unaffected--Responsibility for acts of railroad police. Nothing in § 49-16A-102 or 49-16A-103 shall be so construed as to restrict the lawful rights, powers, or privileges of a law enforcement officer within his respective jurisdiction. A railroad making an appointment pursuant to § 49-16A-102 is responsible for the acts of its policemen to the same extent as for the acts of any of its general agents or employees.

Source: SDC 1939, § 52.1201; SDCL, § 49-27-3; SL 1980, ch 322, § 103.



§ 49-16A-105 Entry upon railroad equipment while armed a felony.

49-16A-105. Entry upon railroad equipment while armed a felony. No person, either individually or as a member of any mob, band, or assembly, shall enter upon, occupy, or appropriate any part of a railway train or of railway equipment used or useful in the transportation of passengers or property, or in the maintenance or operation of any road in this state, armed with any instrument or weapon of any kind, for the purpose of committing any offense, or shall ride in any other than the usual, proper, and lawful manner at the legal rate of fare prescribed in the tariffs of the railroad, and in the proper coaches or cabooses provided for the purpose. A violation of this section is a Class 5 felony.

Source: SDC 1939, §§ 52.1204, 52.9921; SDCL, § 49-27-6; SL 1980, ch 322, § 104.



§ 49-16A-106 Tampering with journal boxes a felony.

49-16A-106. Tampering with journal boxes a felony. Any person who intentionally takes or removes the waste or packing or brass from any journal box of any locomotive, engine, tender, carriage, coach, caboose, or truck used or operated or capable of being used or operated on a railroad, is guilty of a Class 5 felony.

Source: SDC 1939, § 13.4514; SDCL, § 49-27-7; SL 1976, ch 294, § 34; SL 1980, ch 322, § 105.



§ 49-16A-107 Malicious destruction of railroad property a felony.

49-16A-107. Malicious destruction of railroad property a felony. Any person who maliciously removes, displaces, injures, or destroys any part of a railroad, any track of a railroad, any branch, switch, turnout, bridge, viaduct, culvert, embankment, station house, or other structure or fixture, or any part thereof, attached to or connected with a railroad, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.4513 (1); SDCL, § 49-27-8; SL 1976, ch 294, § 35; SL 1980, ch 322, § 106.



§ 49-16A-108 Malicious obstruction of tracks a felony.

49-16A-108. Malicious obstruction of tracks a felony. Any person who maliciously places an obstruction on the rails or track of a railroad, or any branch, or turnout connected with a railroad, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.4513 (2); SDCL, § 49-27-9; SL 1976, ch 294, § 36; SL 1980, ch 322, § 107.



§ 49-16A-108.1 Application of §§ 49-16A-107 and 49-16A-108 to tourist railroad carrier.

49-16A-108.1. Application of §§ 49-16A-107 and 49-16A-108 to tourist railroad carrier. The provisions of §§ 49-16A-107 and 49-16A-108 apply to a tourist railroad carrier. A tourist railroad carrier is any person who is engaged in the business of selling tickets or admission to transport passengers by rail in this state primarily as a visitor attraction and the person owns, leases, or uses a minimum of five miles of railroad track.

Source: SL 2016, ch 224, § 1.



§ 49-16A-109 Punishment for malicious interference with railroad where death results.

49-16A-109. Punishment for malicious interference with railroad where death results. If death results from any violation of § 49-16A-107 or 49-16A-108 the offender is guilty of a Class 5 felony.

Source: SDC 1939, § 13.4513; SDCL, § 49-27-10; SL 1980, ch 322, § 108.



§ 49-16A-110 Insurance--Railroad may procure.

49-16A-110. Insurance--Railroad may procure. Each railroad owning or operating a road in this state has an insurable interest in the property on the route of the road owned or operated by it and may procure insurance on its own behalf for its protection against damages.

Source: SDC 1939, § 52.0941; SDCL, § 49-26-6; SL 1980, ch 322, § 109.



§ 49-16A-111 Legislation relating to restraint of domestic animals or fences--Applicability to tracks.

49-16A-111. Legislation relating to restraint of domestic animals or fences--Applicability to tracks. No law of this state or resolution or ordinance of any county, township, or municipality relating to the restraint of domestic animals or to the fences of farmers or landowners, is applicable to railway tracks unless specifically so stated in such laws, resolutions, or ordinances.

Source: SL 1980, ch 322, § 110.



§ 49-16A-112 Abandonment of right-of-way--Occupation for three years by other users.

49-16A-112. Abandonment of right-of-way--Occupation for three years by other users. At the time of abandonment of any railroad right-of-way, any corporation, partnership, individual, or political subdivision of this state, owning, operating or maintaining any telegraph, telephone, electric transmission or distribution lines, pipelines, water or sewer lines, buildings, grain elevators or other permanent fixtures on the abandoned right-of-way, may continue to occupy the right-of-way for a period of three years as provided in §§ 49-16A-113 and 49-16A-114.

Source: SL 1980, ch 326, § 1; SL 1981, ch 329, § 3; SL 1981, ch 330, § 1.



§ 49-16A-113 Consideration for continued occupancy of right-of-way.

49-16A-113. Consideration for continued occupancy of right-of-way. Continued occupancy of such right-of-way for such period of occupancy shall be for the same consideration provided for in any existing lease or license for occupancy of such right-of-way, and any person continuing to so occupy shall pay the same to the owner of the right-of-way.

Source: SL 1980, ch 326, § 2.



§ 49-16A-114 Termination of right of occupancy unless right to continue acquired.

49-16A-114. Termination of right of occupancy unless right to continue acquired. Unless the person occupying the right-of-way has acquired the right to continue such occupancy by lease, license, purchase, or condemnation within three years of date of abandonment, the right to such occupancy shall cease.

Source: SL 1980, ch 326, § 3; SL 1981, ch 330, § 2.



§ 49-16A-115 Abandonment of right-of-way on public or Indian lands--Title claims.

49-16A-115. Abandonment of right-of-way on public or Indian lands--Title claims. A railroad which abandons service over, salvages and removes its rail, ties and other track material from any right-of-way in which it claims any right, title or interest in public lands, as prescribed by the act of Congress approved March 3, 1875, as amended, or in Indian lands as prescribed by the act of Congress approved March 2, 1889, as amended, or § 49-16A-55, shall settle title claims with adjoining landowners and municipalities within one year after salvage of the abandoned road is complete or title to the abandoned railroad right-of-way easement reverts and vests, by operation of law, pursuant to 42 Stat. 414 (March 8, 1922).

Source: SL 1981, ch 329, § 1.



§ 49-16A-116 Municipal claim to reverter in railroad property--Quit claim authorized.

49-16A-116. Municipal claim to reverter in railroad property--Quit claim authorized. The governing body of any municipality which may have a claim to a reverter or possibility of reverter in railroad property acquired by the act of Congress approved March 3, 1875, as amended, and conveyed by the railroad, may without charge or consideration quit claim such interest as may have been established by 42 Stat. 414 (March 8, 1922) to current owners of record claiming title to said property.

Source: SL 1981, ch 329, § 2.



§ 49-16A-117 Filing of certain records related to property conveyances by a railroad to a railroad.

49-16A-117. Filing of certain records related to property conveyances by a railroad to a railroad. Any conveyance or lease, deed of trust, mortgage, or satisfaction thereof made by any railroad in connection with the sale, lease or purchase of the whole or any part of its road within this state to or from another railroad may be executed and acknowledged in the same manner as conveyances of real property by corporations and may be recorded in the Office of the Secretary of State, who shall specify the day and hour of reception and the volume and page where recorded, which is evidence of such facts.

Source: SL 1986, ch 393, § 1.



§ 49-16A-118 Effect of filing--Notice of rights and interests.

49-16A-118. Effect of filing--Notice of rights and interests. Each record of an instrument filed with the secretary of state pursuant to § 49-16A-117 shall, from the time of reception, have the same effect, as to any property described therein, as the record of any similar instrument in the office of a register of deeds, and is notice of the rights and interests of the grantee, lessee, or mortgagee to the same extent as if it were recorded in each of the counties in which any property described therein is situated.

Source: SL 1986, ch 393, § 2.



§ 49-16A-119 Trains prohibited from blocking streets, roads or highways during emergency--Violation as misdemeanor.

49-16A-119. Trains prohibited from blocking streets, roads or highways during emergency--Violation as misdemeanor. A standing railroad engine or car may not occupy or block any street, road, or highway grade crossing for more than twenty consecutive minutes, if the path of any emergency vehicle making an emergency trip is blocked by the railroad engine or car, unless it is disabled, by accident or otherwise and cannot be moved without striking any object or person on track. A violation of this section by a railroad corporation is a Class 2 misdemeanor.

Source: SL 1994, ch 355.






Chapter 16B - South Dakota Railroad Authority

§ 49-16B-1 Legislative declarations--Public participation in railroad ownership and operation.

49-16B-1. Legislative declarations--Public participation in railroad ownership and operation. It is hereby declared:

(1) That there exists within the state a serious emergency as a result of the imminent abandonment by railroads of substantial services which they have provided within the state, and the deteriorated condition of their properties and facilities;

(2) That the abandonment of service and the deteriorated condition of railroad properties and facilities within the state has had and will continue to have a serious adverse effect upon the development of the state's resources and the improvement of its economic facilities and seriously interfere with the flow of commerce within the state, including the production and marketing of agricultural and manufactured commodities;

(3) That the deteriorated condition of railroad properties and facilities and the abandonment of railroad service also places upon the state's highways additional burdens which cannot be sustained by them without irreparable damage;

(4) That neither the improvement of railroad properties and facilities nor the continued provision of abandoned railroad service can be accomplished without public participation in the operation and ownership of railroad properties and facilities and the conduct of railroad services;

(5) That for the foregoing reasons, it is to the economic benefit of the state for the Legislature to foster and encourage public participation in the ownership of railroad properties and facilities and the conduct of railroad services and that measures for such purposes should be adopted to permit such public participation as soon as practicable.
Source: SL 1980, ch 323, § 1.



§ 49-16B-2 Definitions of terms.

49-16B-2. Definitions of terms. Terms used in this chapter mean:

(1) "Authority," the South Dakota Railroad Authority;

(2) "Railroad facilities," or "facilities," all property either real, personal, or mixed used or useful in the conduct of railroad services.
Source: SL 1980, ch 323, § 2; SL 1996, ch 20, § 22.



§ 49-16B-3 Railroad authority created--Members.

49-16B-3. Railroad authority created--Members. There is created the South Dakota Railroad Authority, a body corporate and politic. The governing board of the South Dakota Railroad Authority shall be comprised of the members of the South Dakota State Railroad Board, as provided by § 1-44-25.

Source: SL 1980, ch 323, § 3; SL 2011, ch 74, § 7; SL 2014, ch 218, § 1.



§ 49-16B-4 Authority attached to bureau of finance and management for reporting purposes--Exercise of functions.

49-16B-4. Authority attached to bureau of finance and management for reporting purposes--Exercise of functions. The authority shall be attached to the Bureau of Finance and Management for reporting purposes but shall exercise all its prescribed functions, including administrative functions. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner of finance and management, except that the authority shall report at least annually.

Source: SL 1980, ch 323, § 4.



§ 49-16B-5 Repealed.

49-16B-5. Repealed by SL 2014, ch 218, § 2.



§ 49-16B-6 Oath and bond of members.

49-16B-6. Oath and bond of members. Each member shall, before entering upon the duties of office, take and subscribe the constitutional oath of office and give bond in the penal sum of twenty-five thousand dollars conditioned upon the faithful performance of the member's duties. The oath and bond shall be filed in the Office of the Secretary of State.

Source: SL 1980, ch 323, § 6; SL 2010, ch 145, § 189.



§ 49-16B-7 Per diem and expenses.

49-16B-7. Per diem and expenses. The members of the authority shall be paid their per diem compensation and reimbursed expenses as set pursuant to § 4-7-10.4.

Source: SL 1980, ch 323, § 7.



§ 49-16B-8 Agents and employees.

49-16B-8. Agents and employees. The authority may employ agents and employees necessary to carry out the duties and purposes of the authority.

Source: SL 1980, ch 323, § 8; SL 2010, ch 145, § 190.



§ 49-16B-9 Seal.

49-16B-9. Seal. The authority may have and use a common seal and alter the same at pleasure.

Source: SL 1980, ch 323, § 9.



§ 49-16B-10 Projects authority may undertake.

49-16B-10. Projects authority may undertake. For the purpose of developing the resources and improving the economic facilities of the state, the authority may engage in works of internal improvement and may own and conduct proper business enterprises through:

(1) Planning, establishing, acquiring, developing, constructing, purchasing, enlarging, maintaining, equipping, and protecting railroads and railroad facilities, including railroad rolling stock. For such purposes the authority may acquire, by purchase, gift, devise, lease, or condemnation real or personal property or any interest therein;

(2) Conducting continuous studies into the need for such facilities; and

(3) Serving the Legislature by making reports and recommendations concerning the providing of such facilities.
Source: SL 1980, ch 323, § 10.



§ 49-16B-11 Report to legislature recommending projects.

49-16B-11. Report to legislature recommending projects. The authority shall obtain estimates of the cost of any project it deems necessary or convenient and shall formulate and recommend a list of projects. The authority shall present a report including its recommendations, proposed projects and estimated costs to the Legislature not later than the first day of November immediately preceding the convening of a regular session of the Legislature if the authority has any recommendation or proposed project. In recommending projects to be undertaken, the authority may not deviate from the priority listing of projects submitted by the Department of Transportation.

Source: SL 1980, ch 323, § 11; SL 1996, ch 20, § 23; SL 2010, ch 145, § 191.



§ 49-16B-12 Transfer of jurisdiction or property to authority--Governor's approval.

49-16B-12. Transfer of jurisdiction or property to authority--Governor's approval. Any department, board, commission, agency, or officer of the state may transfer jurisdiction of or title to any property under its or the officer's control to the authority if the transfer is approved, in writing, by the Governor, as being advantageous to the state.

Source: SL 1980, ch 323, § 12; SL 2010, ch 145, § 192.



§ 49-16B-13 Acquisition of property--Construction and maintenance of railroad facilities.

49-16B-13. Acquisition of property--Construction and maintenance of railroad facilities. To accomplish projects of the kind listed in § 49-16B-10 the authority may acquire by purchase, condemnation, including the power of condemnation in accordance with chapters 21-35 and 31-19, including the eminent domain and declaration of taking sections therein, gift or otherwise. The authority may construct, maintain, and equip railroad facilities as the Legislature by law declares to be in the public interest. In the course of such activities, the authority may acquire property of any kind and description, whether real, personal or mixed, by gift, purchase, or otherwise. The authority may also acquire real estate of the State of South Dakota controlled by any officer, department, board, commission, or other agency of the state, the jurisdiction of which is transferred by the officer, department, board, commission, or other agency, to the authority.

Source: SL 1980, ch 323, § 13; SL 2010, ch 145, § 193.



§ 49-16B-13.1 Approval of expenditures by railroad board and Governor.

49-16B-13.1. Approval of expenditures by railroad board and Governor. The authority shall receive approval for all proposed expenditures from the South Dakota State Railroad Board and the Governor.

Source: SL 1981, ch 100, § 5; SL 2010, ch 145, § 194.



§ 49-16B-13.2 Maintenance of public railroad property by Department of Transportation.

49-16B-13.2. Maintenance of public railroad property by Department of Transportation. The Department of Transportation, in accord with its obligation to maintain certain public highways under § 31-5-1, shall maintain the public railroad property purchased and owned by the state pursuant to chapter 49-16B.

Source: SL 1981, ch 331, § 4; SL 2010, ch 145, § 195.



§ 49-16B-14 Department of Transportation's powers as to projects.

49-16B-14. Department of Transportation's powers as to projects. The Department of Transportation shall prepare or review and approve plans and specifications for and have supervision over any project to be undertaken by the authority.

Source: SL 1980, ch 323, § 14; SL 1996, ch 20, § 24.



§ 49-16B-15 Lease of facilities and sites.

49-16B-15. Lease of facilities and sites. To accomplish projects of the kind listed in § 49-16B-10, the authority may execute leases of facilities and sites to, and charge for the use of any such facilities and sites by the Department of Transportation or other lessee. Leases may be entered into contemporaneously with any financing to be done by the authority and payments under the terms of a lease shall begin at any time after execution of any lease.

Source: SL 1980, ch 323, § 15; SL 1981 (2d SS), ch 4, § 6; SL 1996, ch 20, § 25.



§ 49-16B-16 Lease terms, conditions and rentals.

49-16B-16. Lease terms, conditions and rentals. Leases may be:

(1) Upon such terms, conditions, and rentals as in the judgment of the authority are in the public interest; or

(2) For a term of one year, with an option in the lessee to extend the term of the lease for a term of one year from the expiration of the original term of the lease and for one year from the expiration of each extended term of the lease, until the original term of the lease has been extended for a total number of years to be agreed upon by the parties at a rental which, if paid for the original term and for each of the full number of years for which the term of the lease may be extended, will amortize the total cost of the project financed.

The rental shall be paid at such times as the parties to the lease agree.

Source: SL 1980, ch 323, § 16; SL 1981 (2d SS), ch 4, § 7.



§ 49-16B-17 Leases to contain option to purchase--Purchase price.

49-16B-17. Leases to contain option to purchase--Purchase price. The lease shall provide that the lessee may, at the expiration of the original or any extended term, purchase the leased premises at a stated price, which shall be the balance of the total cost of the project financed not amortized by the payments of rents previously made by the lessee. The lease shall provide that in the event of the exercise of the option to purchase the leased premises or in the event the lease has been extended for the full number of years which it is agreed the same may be extended, and all rents and payments provided for in the lease have been made, the lessor shall convey the premises to the lessee.

Source: SL 1980, ch 323, § 17.



§ 49-16B-18 Lease provisions for lessee's payment of taxes, insurance and other costs.

49-16B-18. Lease provisions for lessee's payment of taxes, insurance and other costs. The lease may provide that the lessee shall, as additional rent for the leased premises, pay all taxes assessed against the leased premises if any, and the cost of insuring, maintaining, repairing, and operating the facilities.

Source: SL 1980, ch 323, § 18.



§ 49-16B-19 Leases to Department of Transportation--Rents payable solely from appropriations--Amount.

49-16B-19. Leases to Department of Transportation--Rents payable solely from appropriations--Amount. Leases to the Department of Transportation shall contain the provision that rents under the leases are payable solely from appropriations to be made by the Legislature for the payment of rent under the leases may not exceed an amount sufficient to pay principal of and interest on the bonds and a proportion of the administrative expenses of the authority as provided for by each lease, and such reserves as may be provided in the resolutions of issuance.

Source: SL 1980, ch 323, § 19; SL 1996, ch 20, § 26.



§ 49-16B-20 Nonpayment of rent--Maintenance, operation, or lease of facilities.

49-16B-20. Nonpayment of rent--Maintenance, operation, or lease of facilities. The authority may, in the event of nonpayment of rents reserved in such leases, maintain and operate the facilities and sites or execute leases of the facilities and sites to others for any suitable purposes.

Source: SL 1980, ch 323, § 20; SL 2010, ch 145, § 196.



§ 49-16B-21 Rental and charges for facilities leased to other than Department of Transportation--Conveyance at conclusion.

49-16B-21. Rental and charges for facilities leased to other than Department of Transportation--Conveyance at conclusion. The charges, fees, or rentals established by the authority for the use of any facilities acquired, constructed, completed, or equipped in whole or in part with the proceeds of the bonds or instruments issued as provided in this chapter and leased to lessees other than the Department of Transportation shall be sufficient at all times to pay maintenance and operation costs for the facilities (unless under a lease maintenance and operation costs are otherwise provided for), principal of and interest on the bonds and a proportion of the administrative expenses of the authority as provided for by each lease, and such reserves as may be provided in the resolutions of issuance and may provide for conveyance of the facilities to the lessee at the conclusion of the term of the lease.

Source: SL 1980, ch 323, § 20; SL 1981 (2d SS), ch 4, § 8; SL 1996, ch 20, § 27.



§ 49-16B-22 Tax exempt status of authority's property.

49-16B-22. Tax exempt status of authority's property. All property owned by the authority is exempt from taxation.

Source: SL 1980, ch 323, § 21.



§ 49-16B-23 Negotiable revenue bonds--Resolution for issuance--Legislative approval.

49-16B-23. Negotiable revenue bonds--Resolution for issuance--Legislative approval. The authority may at one time, or from time to time, provide by resolution for the issuance of negotiable revenue bonds for the purpose of paying all or any part of the cost of one or combination of projects. However, no revenue bonds may be sold to raise the funds for payment of such project until after the Legislature by law declares the same to be in the public interest.

Source: SL 1980, ch 323, § 22.



§ 49-16B-24 Borrowing money and issuing bonds authorized--Refunding and refinancing--Pledge of income and revenues.

49-16B-24. Borrowing money and issuing bonds authorized--Refunding and refinancing--Pledge of income and revenues. To accomplish projects of the kind listed in § 49-16B-10, the authority may borrow money and issue and sell bonds in such amount or amounts as the authority may determine for the purpose of acquiring, improving or equipping any such facility; refund and refinance the same from time to time as often as advantageous and in the public interest to do so; and pledge any and all income of such authority, and any revenues derived by the authority from such facilities, or any combination thereof, to secure the payment of such bonds and redeem such bonds. All such bonds shall be subject to the provisions of §§ 49-16B-25 to 49-16B-30, inclusive.

Source: SL 1980, ch 323, § 23.



§ 49-16B-25 Bonds and notes--Resolution--Issuance--Terms.

49-16B-25. Bonds and notes--Resolution--Issuance--Terms. Bonds or notes of the authority shall be authorized by resolution of the authority and may be issued under the resolution or under a trust indenture or other security agreement, in one or more series. The bonds or notes shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such conversion, exchange and registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or outside the state, be subject to such terms of redemption with or without premium, and contain or be subject to such other terms as the resolution, trust indenture or security agreement may provide. The bonds or notes may not be restricted by any other law limiting amounts, maturities, interest rates, or other terms or obligations of public agencies or private persons.

Source: SL 1980, ch 323, § 24; SL 2010, ch 145, § 197.



§ 49-16B-26 Bonds--Repayment from lease income and revenues from facilities financed.

49-16B-26. Bonds--Repayment from lease income and revenues from facilities financed. Such bonds shall be payable solely and only from:

(1) Income to be derived from rental leases as provided in §§ 49-16B-15 to 49-16B-21, inclusive; and

(2) Revenues to be derived by the authority from the operation of such facilities acquired, constructed, improved, or equipped in whole or in part with the proceeds of such bonds.
Source: SL 1980, ch 323, § 25.



§ 49-16B-27 Bonds--Execution and registration--Officers' signatures.

49-16B-27. Bonds--Execution and registration--Officers' signatures. Bonds shall be executed by officers of the authority as shall be designated by the authority, and shall be registered by the state auditor of the State of South Dakota. Any bonds bearing the signature of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all persons whose signature appears thereon shall have ceased to be officers.

Source: SL 1980, ch 323, § 26.



§ 49-16B-28 Bonds--Statements on face.

49-16B-28. Bonds--Statements on face. Each bond shall state upon its face that it is payable solely from revenues derived by the authority from the operation of facilities acquired, constructed, improved, or equipped in whole or in part with the proceeds of the sale of such bonds, including income to be derived from rental leases as provided in §§ 49-16B-15 to 49-16B-21, inclusive. Each bond shall state upon its face that it does not constitute an obligation of the State of South Dakota within the meaning of any provisions of the Constitution or statutes of the State of South Dakota.

Source: SL 1980, ch 323, § 27.



§ 49-16B-29 Obligation of state not authorized.

49-16B-29. Obligation of state not authorized. Nothing in this chapter authorizes the authority or any department, board, commission, or other agency to create an obligation of the State of South Dakota within the meaning of the Constitution or statutes of South Dakota.

Source: SL 1980, ch 323, § 28; SL 2010, ch 145, § 198.



§ 49-16B-30 Contract with holders--Enforcement.

49-16B-30. Contract with holders--Enforcement. The provisions of this chapter and of any resolution or proceeding authorizing the issuance of bonds constitutes a contract with the holders of such bonds. The provisions are enforceable either in law or in equity, by suit, action in mandamus or other proceeding in any court of competent jurisdiction to enforce and compel the performance of any duties required by this chapter or any resolution or proceeding authorizing the issuance of the bonds, including the establishment of sufficient charges, fees, or rentals and the application of the income from a project under this chapter as provided in § 49-16B-26.

Source: SL 1980, ch 323, § 29; SL 2010, ch 145, § 199.



§ 49-16B-31 Interim notes--Purposes for which authorized.

49-16B-31. Interim notes--Purposes for which authorized. In addition to the permanent financing authorized by §§ 49-16B-23 to 49-16B-30, inclusive, the authority may borrow money and issue interim notes in evidence thereof for any of the projects, or to perform any of the duties authorized under this chapter, and in addition may borrow money and issue interim notes for planning, design, and engineering services, acquisition of land, purchase of equipment, movable or otherwise as set forth in §§ 49-16B-32 to 49-16B-39, inclusive.

Source: SL 1980, ch 323, § 30.



§ 49-16B-32 Interim notes--Issuance pursuant to resolution--Contents of resolution--Extending maturity date.

49-16B-32. Interim notes--Issuance pursuant to resolution--Contents of resolution--Extending maturity date. Whenever the authority deems it advisable and in the interests of the authority to borrow funds temporarily for any of the purposes enumerated in § 49-16B-31, the authority may from time to time, and pursuant to appropriate resolution, issue interim notes to evidence such borrowings, including funds for the payment of interest on such borrowings and funds for all necessary and incidental expenses in connection with any of the purposes provided for by this section and this chapter until the date of the permanent financing. Any resolution authorizing the issuance of such notes shall describe the project to be undertaken and shall specify the principal amount, rate of interest and maturity date, but not to exceed five years from date of issue, and such other terms as may be specified in such resolution. However, the time of payment of any such notes may be extended for a period of not exceeding three years from the maturity date thereof.

Source: SL 1980, ch 323, § 31.



§ 49-16B-33 Interim notes--Registration--Issuance.

49-16B-33. Interim notes--Registration--Issuance. The authority may provide for the registration of the notes in the name of the owner either as to principal alone, or as to both principal and interest, on such terms and conditions as the authority may determine by the resolution authorizing their issue. The notes shall be issued from time to time by the authority as funds are borrowed, in the manner the authority may determine.

Source: SL 1980, ch 323, § 32.



§ 49-16B-34 Interim notes--Interest--Redemption by authority.

49-16B-34. Interim notes--Interest--Redemption by authority. Interest on the notes may be made payable semiannually, annually or at maturity. The notes may be made redeemable, prior to maturity, at the option of the authority, in the manner and upon the terms fixed by the resolution authorizing their issuance.

Source: SL 1980, ch 323, § 32.



§ 49-16B-35 Interim notes--Execution--Attestation--Seal.

49-16B-35. Interim notes--Execution--Attestation--Seal. The notes may be executed in the name of the authority by the chairman of the authority or by any other officer or officers of the authority as the authority by resolution may direct, shall be attested by the secretary or such other officer or officers of the authority as the authority may by resolution direct, and be sealed with the authority's corporate seal.

Source: SL 1980, ch 323, § 32.



§ 49-16B-36 Interim notes--Secured by pledge--Repayment from sale of revenue bonds and property acquired.

49-16B-36. Interim notes--Secured by pledge--Repayment from sale of revenue bonds and property acquired. All such notes and the interest thereon may be secured by a pledge of any income and revenue derived by the authority from the project to be undertaken with the proceeds of the notes, after deducting from such income and revenue any reasonable and necessary maintenance and operation expenses, and shall be payable solely from the proceeds to be derived from the sale of any revenue bonds for permanent financing authorized to be issued under §§ 49-16B-23 to 49-16B-30, inclusive, and from the property acquired with the proceeds of the notes.

Source: SL 1980, ch 323, § 32.



§ 49-16B-37 Interim notes--Additional security for payment.

49-16B-37. Interim notes--Additional security for payment. The authority, in order further to secure the payment of the interim notes, may make any other or additional covenants, terms and conditions not inconsistent with the provisions of §§ 49-16B-13 and 49-16B-15, and do any and all acts and things as may be necessary or convenient or desirable in order to secure payment of its interim notes, or, in the discretion of the authority, as will tend to make the interim notes more acceptable to lenders, notwithstanding that the covenants, acts or things may not be enumerated herein. However, nothing contained in this section authorizes the authority to secure the payment of the interim notes out of property or facilities, other than the facilities acquired with the proceeds of the interim notes, and any net income and revenue derived from the facilities and the proceeds of revenue bonds.

Source: SL 1980, ch 323, § 33; SL 2010, ch 145, § 200.



§ 49-16B-38 Interim notes not indebtedness within constitutional or statutory limitations.

49-16B-38. Interim notes not indebtedness within constitutional or statutory limitations. The interim notes do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Source: SL 1980, ch 323, § 34; SL 2010, ch 145, § 201.



§ 49-16B-39 Payment of interim notes contemporaneously with issue of revenue bonds or escrow of bond proceeds for future repayment.

49-16B-39. Payment of interim notes contemporaneously with issue of revenue bonds or escrow of bond proceeds for future repayment. Contemporaneously with the issue of revenue bonds as provided by this chapter, all interim notes, even though they may not then have matured, shall be paid, both principal and interest to date of payment, from the funds derived from the sale of revenue bonds for the permanent financing and such interim notes shall be surrendered and canceled, or the proceeds at the sale of said bonds, excepting the accrued interest received, shall be used to purchase direct obligations of the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the notes to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with power to accept and execute trusts, or any successor thereto, which is also a member of the federal deposit insurance corporation and of the federal reserve system, to be held in an irrevocable trust solely for and until the payment and redemption of the notes so to be refunded, and any balance remaining in said escrow after the payment and retirement of the notes to be refunded shall be returned to said authority to be used and held for use as revenues pledged for the payment of said refunding bonds.

Source: SL 1980, ch 323, § 35.



§ 49-16B-40 Interim notes--No personal liability.

49-16B-40. Interim notes--No personal liability. No member, officer, agent, or employee of the authority, nor any other person who executes interim notes, may be liable personally by reason of the issuance thereof.

Source: SL 1980, ch 323, § 35.



§ 49-16B-41 Income of authority--Payment to state treasurer or trustee--Railroad authority fund--Disbursements.

49-16B-41. Income of authority--Payment to state treasurer or trustee--Railroad authority fund--Disbursements. The gross total income derived by the authority from:

(1) The sale of bonds;

(2) Charges, fees, or rentals; and

(3) All other revenue derived from any project undertaken pursuant to this chapter;
shall be paid to the treasurer of the State of South Dakota or to a trustee under a resolution, trust indenture or other security agreement. The income shall beheld by the state treasurer or a trustee in trust for the purposes of this chapter, in a special fund known as the railroad authority fund. In all cases, the state treasurer shall be ex officio custodian of such fund. Disbursements shall be made from such fund upon the order of the authority.

Source: SL 1980, ch 323, § 36; SL 1981 (2d SS), ch 4, § 9.



§ 49-16B-42 Authority to account for income--Disbursements from accounts in fund.

49-16B-42. Authority to account for income--Disbursements from accounts in fund. The authority shall keep account of the gross total income derived from each separate project or any combination thereof undertaken pursuant to this chapter. Disbursements from a given account in the railroad authority fund shall be ordered by the authority only for the payment of:

(1) The principal of and interest on the bonds issued for each project, or combination thereof;

(2) The cost of maintenance and operation of the facility or facilities, unless otherwise provided for; and

(3) Any other purposes set forth in the resolution authorizing the issuance of said bonds.
Source: SL 1980, ch 323, § 37.



§ 49-16B-43 Conveyance of property to state by authority.

49-16B-43. Conveyance of property to state by authority. To accomplish projects of the kind listed in § 49-16B-10, the authority shall convey property, without charge, to the Department of Transportation if and when all debts which have been secured by the income from the property have been paid. In addition, the railroad authority may, prior to the payment of all debts secured by such property, convey property to the state or its subdivisions for public purposes or improvements, if the sale of secured property is made only after a finding by the railroad authority that the sale does not materially or adversely affect the interests of secured creditors and if the proceeds from any sale shall be used to reduce or provide for the payment of any outstanding debt.

Source: SL 1980, ch 323, § 38; SL 1981, ch 329, § 4; SL 1996, ch 20, § 28.



§ 49-16B-44 Record of lease rental payments--Conveyance of property to state upon receipt of sufficient rentals to pay bonds.

49-16B-44. Record of lease rental payments--Conveyance of property to state upon receipt of sufficient rentals to pay bonds. An accurate record shall be kept of the rental payments under each lease entered into by the authority or Department of Transportation. If the rentals applicable to each project or facility, or any combination thereof, constructed, completed, improved, and equipped are paid, in amounts sufficient to amortize and pay the principal of and interest upon the total principal amounts of bonds of the authority issued to pay the cost of each project or facility, including maintenance and operation expenses and that proportion of the administrative expense of the authority as provided for by each lease, the property shall, except as may be otherwise provided in a lease, be conveyed without charge to the State of South Dakota.

Source: SL 1980, ch 323, § 39; SL 1981, ch 329, § 5; SL 1981 (2d SS), ch 4, § 10; SL 1996, ch 20, § 29.



§ 49-16B-45 Repealed.

49-16B-45. Repealed by SL 1991, ch 382.



§ 49-16B-46 Contract power of authority.

49-16B-46. Contract power of authority. The authority may enter into contracts regarding any matter connected with any corporate purpose within the objects and purposes of this chapter.

Source: SL 1980, ch 323, § 41.



§ 49-16B-47 Bylaws, rules and regulations of authority.

49-16B-47. Bylaws, rules and regulations of authority. To accomplish projects of the kind listed in § 49-16B-10, the authority may adopt all necessary bylaws, rules, and regulations for the conduct of the business and affairs of the authority, and for the management and use of facilities and sites acquired under the powers granted by this chapter.

Source: SL 1980, ch 323, § 42.



§ 49-16B-48 to 49-16B-68. Repealed.

49-16B-48 to 49-16B-68. Repealed by SL 2010, ch 145, §§ 202 to 223.






Chapter 16C - Railroad Trust Fund

§ 49-16C-1 Railroad trust fund--Creation--Expenditure.

49-16C-1. Railroad trust fund--Creation--Expenditure. For the purposes of planning, enlarging, maintaining, equipping, and protecting railroads and railroad facilities, there is hereby created a special fund within the state treasury known as the railroad trust fund. All moneys in the fund, except as otherwise provided in this chapter, shall be expended in accordance with the provisions of chapter 4-7, chapter 4-8, chapter 4-8A, and chapter 4-8B.

Source: SL 1981, ch 100, § 3.



§ 49-16C-2 Transfer of money to railroad authority fund.

49-16C-2. Transfer of money to railroad authority fund. Upon approval of a proposed expenditure as provided for in § 49-16B-13.1, the Governor shall order the approved amount of money transferred from the railroad trust fund to the railroad authority fund.

Source: SL 1981, ch 100, § 6.



§ 49-16C-3 Loans to regional railroad authorities--Procedure.

49-16C-3. Loans to regional railroad authorities--Procedure. The South Dakota State Railroad Board may upon the written approval of the Governor make loans from the railroad trust fund to regional railroad authorities upon such terms and conditions as the State Railroad Board may determine. The South Dakota State Railroad Board shall adopt rules, pursuant to chapter 1-26 establishing the procedures for loan application and approval.

Source: SL 1981, ch 100, § 7.



§ 49-16C-4 Interest and fees on loans to regional authorities.

49-16C-4. Interest and fees on loans to regional authorities. The South Dakota State Railroad Board may set from time to time the interest rates at which it shall make the loans provided for in § 49-16C-3. In addition to such interest charges, the board may make and collect such costs, fees, and other charges as the board may deem necessary.

Source: SL 1981, ch 100, § 8.



§ 49-16C-5 Expenditures to match federal funds.

49-16C-5. Expenditures to match federal funds. The South Dakota State Railroad Board may, with the approval of the Governor, expend funds from the railroad trust fund to match federal railroad rehabilitation funds.

Source: SL 1981, ch 100, § 9.



§ 49-16C-6 Expenditure to join other states in preserving certain railroad.

49-16C-6. Expenditure to join other states in preserving certain railroad. The South Dakota State Railroad Board may, upon approval of the Governor, expend from the railroad trust fund an amount not to exceed one million dollars to join with other states to preserve the railroad line extending from Jonathan, Minnesota, in a westerly direction through South Dakota to Miles City, Montana.

Source: SL 1981, ch 100, § 10.



§ 49-16C-7 Continuous appropriation of fund.

49-16C-7. Continuous appropriation of fund. Any funds in the railroad trust fund designated for expenditure by any of the provisions of § 49-16B-13.1, 49-16C-2, 49-16C-3, 49-16C-5, or 49-16C-6 are hereby continuously appropriated for such purposes.

Source: SL 1981, ch 100, § 10A.



§ 49-16C-8 Purchase of rolling stock or operation of railroad not authorized.

49-16C-8. Purchase of rolling stock or operation of railroad not authorized. Provisions of this chapter do not constitute permission to purchase railroad rolling stock or to operate any railroad.

Source: SL 1981, ch 100, § 11.






Chapter 17 - State Aid To Railroad Construction And Maintenance

§ 49-17-1 to 49-17-18. Repealed.

49-17-1 to 49-17-18. Repealed by SL 1976, ch 294, § 39.



§ 49-17-19 Acceptance by commission of funds for railroad improvement--Acquisition, construction and operation of facilities.

49-17-19. Acceptance by commission of funds for railroad improvement--Acquisition, construction and operation of facilities. The South Dakota Transportation Commission may apply for, accept and expend federal, state, local, and private funds for the improvement of rail transportation. The Transportation Commission may contract for the acquisition, construction, improvement, maintenance, or operation of railroads or railroad facilities.

Source: SL 1978, ch 343, § 1.



§ 49-17-20 Acceptance of moneys for county or municipality for railroad purposes.

49-17-20. Acceptance of moneys for county or municipality for railroad purposes. The South Dakota Transportation Commission may act for any county or municipality upon the request of the governing body of such county or municipality, in accepting and receiving moneys for railroad purposes.

Source: SL 1978, ch 343, § 2.



§ 49-17-21 Contracts for continuation and improvement of freight service.

49-17-21. Contracts for continuation and improvement of freight service. The South Dakota Transportation Commission may enter into on behalf of the state and for any county or municipality, upon the request of the governing body of such county or municipality, compacts, contracts, or agreements with any state or states, and with public or private corporations operating railroad lines if such compact, contracts, or agreements are deemed necessary for the continuance or improvement of railroad freight service in South Dakota.

Source: SL 1978, ch 343, § 3.



§ 49-17-22 Identification of branch trackage with potential for service.

49-17-22. Identification of branch trackage with potential for service. The Department of Transportation shall identify those segments of branch line railroad trackage which, if improved, may provide increased transportation services for the citizens of this state.

Source: SL 1978, ch 342, § 1.



§ 49-17-23 Programs for improvement of freight service on branch trackage.

49-17-23. Programs for improvement of freight service on branch trackage. The Department of Transportation shall develop and implement programs to encourage the improvement of rail freight services on such railroad trackage.

Source: SL 1978, ch 342, § 2.



§ 49-17-24 Contracts for improvement of freight service.

49-17-24. Contracts for improvement of freight service. The Department of Transportation, with the approval of the South Dakota Transportation Commission, may enter into agreements with railroad corporations, the United States government, persons, municipalities, counties, or regional railroad authorities for carrying out the purposes of §§ 49-17-22 and 49-17-23.

Source: SL 1978, ch 342, § 3.



§ 49-17-25 Participation required from users of improved service.

49-17-25. Participation required from users of improved service. Agreements entered into requiring expenditure of state funds shall also require the expenditure of funds by rail users benefiting from the proposed improvements and the expenditure of funds or the provision of services, by the railroad corporation party to such agreement. The ratio of participation by state rail users and railroad corporations shall be determined by the Department of Transportation for each branch line or branch line segment to be upgraded.

Source: SL 1978, ch 342, § 3.



§ 49-17-26 Payment to state of portion of revenue increase from improved service.

49-17-26. Payment to state of portion of revenue increase from improved service. Agreements entered into between the Department of Transportation and railroad corporations, pursuant to § 49-17-24, may require payment by the railroad corporation of a portion of increased revenue derived from the improved branch line to the state.

Source: SL 1978, ch 342, § 4.



§ 49-17-27 Separate fund for improvement and conservation of branch lines.

49-17-27. Separate fund for improvement and conservation of branch lines. Agreements between railroad corporations and the Department of Transportation pursuant to § 49-17-24 which do not require payment of a portion of the increased revenue derived from the improved branch line to be paid by the railroad corporation to the state shall require that the railroad corporation establish and maintain a separate railroad corporation fund to which a specified portion of the increase in revenue derived from the improved railroad branch line shall be credited and that these funds shall be used by the railroad corporation for improvement, restoration, or conservation of railroad branch lines within the state.

Source: SL 1978, ch 342, § 4.



§ 49-17-28 Acceptance of funds for improvement of branch line service.

49-17-28. Acceptance of funds for improvement of branch line service. The Department of Transportation with the approval of the South Dakota Transportation Commission shall be authorized to accept and expend for the purposes of §§ 49-17-22 and 49-17-23, funds which it may obtain from any source including funds received from railroad corporations under the terms of § 49-17-26.

Source: SL 1978, ch 342, § 5.



§ 49-17-29 Vouchers and warrants for expenditures for improvement of branch line service.

49-17-29. Vouchers and warrants for expenditures for improvement of branch line service. Expenditures authorized in §§ 49-17-22 to 49-17-28, inclusive, shall be paid on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Transportation, or his designee.

Source: SL 1978, ch 342, § 6.






Chapter 17A - Regional Railroad Authorities

§ 49-17A-1 Definition of terms.

49-17A-1. Definition of terms. Terms used in this chapter, unless the context plainly otherwise requires, mean:

(1) "Bonds," any bonds, notes, interim certificates, debentures, or similar obligations issued by an authority pursuant to this chapter;

(2) "Governing body," the official or officials authorized by law to exercise ordinance making or other lawmaking powers of a political subdivision;

(3) "Political subdivision," or "subdivision," any county, municipality, or other body politic of this state;

(4) "Project," any railroad or related facilities operated or owned by an authority, including all real and personal property, structures, machinery, equipment and appurtenances or facilities which are part of such railroad and useful in connection therewith, including facilities for the convenience of handling passengers and freight or as part of railroad operations;

(5) "Railroad authority" or "authority," any authority created pursuant to the provisions of this chapter;

(6) "Real property," lands, structures and interests in land, including lands under water and riparian rights, including any and all lesser interests, such as easements, rights of way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, pertaining to real property.
Source: SL 1978, ch 344, § 1.



§ 49-17A-2 Creation of authority by agreement of subdivisions.

49-17A-2. Creation of authority by agreement of subdivisions. Two or more subdivisions may form a regional railroad authority by execution of an agreement authorized by resolution of the governing body of each subdivision.

Source: SL 1978, ch 344, § 2.



§ 49-17A-3 Contents of agreement creating authority.

49-17A-3. Contents of agreement creating authority. The agreement authorized in § 49-17A-2 shall state:

(1) That the railroad authority is created and incorporated under the provisions of this chapter as a political subdivision of this state, to exercise thereunder a part of the sovereign power of the state;

(2) The name of the authority which shall include the words "regional railroad authority";

(3) The names of the subdivisions which have approved the agreement and are the initial members of the regional railroad authority;

(4) The names and addresses of the persons initially appointed by the resolutions approving the agreement to act as the representatives or alternate representatives of the subdivisions;

(5) The address of the registered office of the authority and the name of its registered agent at such office;

(6) That the subdivisions which are members of the regional railroad authority and its commissioners, officers, and agents are not liable for its obligations;

(7) Any other provision for regulating the business of the regional railroad authority which may be agreed upon by the subdivisions.
Source: SL 1978, ch 344, § 3.



§ 49-17A-3.1 Authority may not change resolution eschewing taxing power.

49-17A-3.1. Authority may not change resolution eschewing taxing power. Any railroad authority may adopt a resolution amending the provisions of the agreement authorized by § 49-17A-2 to specify that the railroad authority may not levy a tax pursuant to the provisions provided in chapter 49-17A. The railroad authority shall file a certified copy of the resolution with the secretary of state and the secretary of state shall issue an amended certificate of incorporation. The railroad authority may not adopt a resolution to amend or repeal this resolution prohibiting the railroad authority from levying a tax pursuant to the provisions provided in chapter 49-17A.

Source: SL 1997, ch 264, § 1.



§ 49-17A-4 Filing of agreement and resolutions--Certificate of incorporation--Beginning of corporate existence.

49-17A-4. Filing of agreement and resolutions--Certificate of incorporation--Beginning of corporate existence. The agreement and a certified copy of the resolution of each subdivision shall be filed with the secretary of state. If the agreement conforms to the requirements of this chapter the secretary of state shall file it and issue a certificate of incorporation, which shall state the name of the authority and the date of incorporation. The existence of the authority as a political subdivision of this state shall begin upon the issuance of the certificate of incorporation. The certificate of incorporation shall be conclusive evidence of the existence of the authority.

Source: SL 1978, ch 344, § 4.



§ 49-17A-5 Hearing before adoption of resolution--Publication of notice.

49-17A-5. Hearing before adoption of resolution--Publication of notice. No resolution authorized by § 49-17A-2 or 49-17A-11 shall be adopted without a public hearing. Notice of such hearing shall be given at least ten days prior thereto in the official newspaper of the subdivision, or if the subdivision has no official newspaper, then in a newspaper having general circulation in the subdivision.

Source: SL 1978, ch 344, § 5.



§ 49-17A-6 Election of commissioners--Terms of office--Vacancies.

49-17A-6. Election of commissioners--Terms of office--Vacancies. The representatives of the subdivisions which are members of a regional railroad authority shall elect commissioners of the regional railroad authority. The number to be elected and their representation shall be provided for in the agreement. All commissioners of a regional railroad authority shall be elected for a term of three years. Vacancies shall be filled for the unexpired term in the same manner as the original elections. Each commissioner shall hold office until his or her successor has been elected and qualified.

Source: SL 1978, ch 344, § 6; SL 1981, ch 333, § 1; SL 2012, ch 227, § 1.



§ 49-17A-7 Power vested in commissioners--Rules for operation.

49-17A-7. Power vested in commissioners--Rules for operation. The power of each regional authority is vested in the commissioners. Each authority may adopt and amend rules for its own operations subject to the agreement of the subdivisions establishing the authority and subject to the provisions of this chapter.

Source: SL 1978, ch 344, § 7.



§ 49-17A-8 Chairman and secretary-treasurer of authority.

49-17A-8. Chairman and secretary-treasurer of authority. Each regional authority shall elect a chairman and a secretary-treasurer, from among the commissioners.

Source: SL 1978, ch 344, § 8.



§ 49-17A-9 Executive director and other agents--Delegation of powers and duties.

49-17A-9. Executive director and other agents--Delegation of powers and duties. A regional authority may appoint or elect an executive director, and such other officers, agents, and employees as it may determine. An authority may delegate its powers and duties to one or more of its officers, agents, or employees.

Source: SL 1978, ch 344, § 9.



§ 49-17A-10 Reimbursement of commissioners' expenses.

49-17A-10. Reimbursement of commissioners' expenses. A commissioner shall receive no compensation for his services but shall be reimbursed for the necessary expenses incurred in the discharge of his duties.

Source: SL 1978, ch 344, § 10.



§ 49-17A-11 Addition of subdivision to authority.

49-17A-11. Addition of subdivision to authority. A regional authority may be increased to serve an additional subdivision upon approval by resolution of the additional subdivision pursuant to this chapter and approval of the commissioners.

Source: SL 1978, ch 344, § 11; SL 1981, ch 333, § 2.



§ 49-17A-12 Withdrawal of subdivision from authority--Disposition of assets and liabilities.

49-17A-12. Withdrawal of subdivision from authority--Disposition of assets and liabilities. A regional authority may be decreased if the commissioners of the regional authority consent to the decrease. In such event, the commissioners shall provide for the retention and make provisions for the retention or disposition of its assets and liabilities. However, if the regional authority has any bonds outstanding no decrease shall be effected unless one hundred percent of the holders of the bonds consent in writing thereto.

Source: SL 1978, ch 344, § 12.



§ 49-17A-13 Filing of resolution increasing or decreasing authority--Amended certificate of incorporation.

49-17A-13. Filing of resolution increasing or decreasing authority--Amended certificate of incorporation. If a regional authority is increased or decreased pursuant to § 49-17A-11 or 49-17A-12, it shall forward to the secretary of state a certified copy of each resolution adopted pursuant thereto. Upon receipt thereof, the secretary of state shall issue an amended certificate of incorporation.

Source: SL 1978, ch 344, § 13.



§ 49-17A-14 Powers of political subdivisions in aid of regional authority.

49-17A-14. Powers of political subdivisions in aid of regional authority. Any subdivision for which an authority has been created may:

(1) Lend or donate money to the authority;

(2) Provide that all or a portion of the taxes or funds available to the subdivision for railroad purposes, be transferred or paid directly to the authority;

(3) Cause water, sewer or drainage facilities, or any other facilities which it is authorized to provide, to be furnished adjacent to or in connection with such railroads or facilities;

(4) Dedicate, sell, convey, or lease any of its interest in any property, or grant easements, licenses, or any other rights or privileges therein to the authority;

(5) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, and walks from established streets or roads to such railroad facilities;

(6) Aid and cooperate with the authority in the planning, undertaking, construction, or operation of railroad facilities;

(7) Enter into agreements with the authority regarding action to be taken by the subdivision pursuant to the provisions of this section.
Source: SL 1978, ch 344, § 14.



§ 49-17A-15 Corporate powers of authority.

49-17A-15. Corporate powers of authority. A regional authority may:

(1) Sue and be sued, have a seal, and have perpetual succession;

(2) Execute such contracts, other instruments, and take such action as may be necessary to carry out the purposes of this chapter.

Every authority may exercise such powers as are necessary or incidental to carry out the purposes of this chapter.

Source: SL 1978, ch 344, § 15.



§ 49-17A-16 Planning, acquisition and operation of railroads and facilities--Acquisition of property.

49-17A-16. Planning, acquisition and operation of railroads and facilities--Acquisition of property. A regional authority may plan, establish, acquire, develop, construct, purchase, enlarge, improve, maintain, equip, operate, regulate, and protect its railroads, and railroad facilities used or useful in the operation of the railroad. For such purposes an authority may acquire by purchase, gift, devise, lease, condemnation real or personal property, or any interest therein.

Source: SL 1978, ch 344, § 16.



§ 49-17A-17 Use of public waters by authority--Buildings, roadways and bridges.

49-17A-17. Use of public waters by authority--Buildings, roadways and bridges. A regional authority may establish or acquire and maintain railroads over any public waters of this state and any submerged lands under such public waters. It may construct and maintain terminal buildings, causeways, roadways, and bridges for approaches to or connecting with any such railroads.

Source: SL 1978, ch 344, § 17.



§ 49-17A-18 Power of eminent domain--Restrictions on acquisition of public or railroad property.

49-17A-18. Power of eminent domain--Restrictions on acquisition of public or railroad property. An authority may acquire all real or personal property that it deems necessary for carrying out the purposes of this chapter, whether in fee simple absolute or lesser interest, by condemnation and the exercise of the power of eminent domain in accordance with chapter 21-35. An authority shall have no power of eminent domain with respect to property owned by another authority or subdivision or public agency of this or any other state without the consent of such authority, subdivision, or public agency. The authority shall not condemn property owned or used by a railroad corporation unless such property is the subject of an abandonment petition filed with the interstate commerce commission.

Source: SL 1978, ch 344, § 18.



§ 49-17A-19 Public purpose and necessity for acquisitions.

49-17A-19. Public purpose and necessity for acquisitions. All land and other property and privileges acquired and used by or on behalf of any authority are hereby declared to be acquired and used for public and governmental purposes and as a matter of public necessity.

Source: SL 1978, ch 344, § 37.



§ 49-17A-20 Exemption from taxation of property and income of authority.

49-17A-20. Exemption from taxation of property and income of authority. Any property acquired by an authority and any income derived by the authority shall be exempt from taxation.

Source: SL 1978, ch 344, § 38.



§ 49-17A-21 Annual certification of tax levy for authority--Levy of tax--Collection.

49-17A-21. Annual certification of tax levy for authority--Levy of tax--Collection. An authority may certify annually to the governing bodies the amount of tax to be levied by said governing bodies for railroad purposes. Each subdivision shall levy the amount certified, pursuant to provisions of law authorizing municipalities and other political subdivisions of this state to levy taxes for such purposes. The levy may not exceed the maximum levy permitted by the laws of this state for such purposes. Each subdivision shall collect the taxes certified by a railroad authority in the same manner as other taxes are levied, collected and paid to the railroad authority.

Source: SL 1978, ch 344, § 19.



§ 49-17A-21.1 Zones of benefit--Tax levy applied to.

49-17A-21.1. Zones of benefit--Tax levy applied to. The authority may, in connection with the certification of an annual tax levy pursuant to § 49-17A-21, designate various zones of benefit or geographical portions of the member subdivisions which, in the judgment of the authority, will be or have been benefited by projects. The authority may then certify that such annual levy be applied only to such benefited area.

Source: SL 1979, ch 310.



§ 49-17A-22 Maximum tax levy--County levy not applied in subdivision making levy.

49-17A-22. Maximum tax levy--County levy not applied in subdivision making levy. In subdivisions which are parties to an agreement creating a regional railroad authority, a levy, in addition to all other levies authorized by law, not to exceed two dollars and forty cents per thousand dollars of taxable valuation of property in such subdivisions, may be made for such purposes. A county levy may not apply to any other subdivision making such levy hereunder.

Source: SL 1978, ch 344, § 20; SL 1989, ch 87, § 15F.



§ 49-17A-23 Deposit of tax proceeds--Expenditure.

49-17A-23. Deposit of tax proceeds--Expenditure. The proceeds of taxes for support of a railroad authority shall be deposited in such account or accounts in which other revenues of the authority are deposited and may be expended by the authority as provided in this chapter.

Source: SL 1978, ch 344, § 21.



§ 49-17A-24 Covenant to levy taxes until bonds paid.

49-17A-24. Covenant to levy taxes until bonds paid. Prior to the issuance of bonds, the authority may by resolution covenant and agree that the total amount of such taxes authorized or any portion thereof will be certified, levied, and deposited annually as herein provided, until the bonds and interest thereon are fully paid.

Source: SL 1978, ch 344, § 22.



§ 49-17A-25 Acceptance and expenditure of federal and other grants and loans.

49-17A-25. Acceptance and expenditure of federal and other grants and loans. An authority may accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of this chapter.

Source: SL 1978, ch 344, § 23.



§ 49-17A-26 Designation of railroad division as agent of authority--Funds held in separate account--Vouchers and warrants.

49-17A-26. Designation of railroad division as agent of authority--Funds held in separate account--Vouchers and warrants. An authority may designate the secretary of transportation as its agent to accept, receive, receipt for, and disburse federal and state moneys, and other moneys, public or private, made available by grant or loan or both, to accomplish in whole or in part, any of the purposes of this chapter. It may designate the secretary of transportation as its agent to contract for and supervise the planning, acquisition, development, construction, improvement, maintenance, equipping, or operation of any railroad or railroad facility.

All funds received by the secretary of transportation pursuant to this section shall be deposited in the state treasury. Unless otherwise prescribed by the agency from which such funds were received, the funds shall be kept in separate accounts according to the purposes for which the funds were made available. Such funds shall be held by the state in trust for such purposes, and paid on warrants drawn by the state auditor on vouchers approved by the secretary of transportation.

Source: SL 1978, ch 344, § 24.



§ 49-17A-27 Issuance of bonds and notes--Purposes for which proceeds used.

49-17A-27. Issuance of bonds and notes--Purposes for which proceeds used. An authority may from time to time issue its bonds or notes in such principal amounts as the authority shall deem necessary to carry out any of its corporate purposes and powers, including, but not limited to the funding or refunding of the principal of or interest or redemption premiums on, any bonds or notes issued by it whether or not the bonds or notes or interest to be funded or refunded have or have not become due, the establishment or increase of reserves to secure or to pay the bonds or notes or interest thereon, and the payment of or establishment of reserves for all other costs or expenses of the authority incident to and necessary to carry out its corporate purposes and powers.

Source: SL 1978, ch 344, § 25.



§ 49-17A-28 Revenues and funds pledged to payment of bonds and notes--Negotiability.

49-17A-28. Revenues and funds pledged to payment of bonds and notes--Negotiability. Every issue of bonds or notes of the authority shall be payable out of revenues or funds of the authority, subject only to agreements with the holders of particular bonds or notes pledging any particular revenues or funds. An authority may issue types of bonds or notes as it may determine, including those payable as to principal and interest solely from one or more revenue producing contracts made by the authority or from its revenues generally. Any bonds or notes may additionally be secured by a pledge of any grant, subsidy or contribution from any public agency, or other person, or a pledge of revenue, income or funds from any source whatsoever. All such bonds and notes shall be negotiable within the meaning of the Uniform Commercial Code, subject only to any registration requirement.

Source: SL 1978, ch 344, § 26.



§ 49-17A-29 Resolutions for bonds or notes--Security agreement--Terms and conditions.

49-17A-29. Resolutions for bonds or notes--Security agreement--Terms and conditions. Bonds or notes of the authority shall be authorized by resolution of the commissioners and may be issued under the resolution or under a trust indenture or other security agreement, in one or more series, and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such conversion, exchange and registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or outside the state, be subject to such terms of redemption with or without premium, and contain or be subject to such other terms as the resolution, trust indenture or security agreement may provide, and shall not be restricted by any other law limiting amounts, maturities, interest rates, or other terms or obligations of public agencies or private persons.

Source: SL 1978, ch 344, § 27.



§ 49-17A-30 Mortgages and deeds of trust to secure obligations--Filing.

49-17A-30. Mortgages and deeds of trust to secure obligations--Filing. For the security of such bonds or notes the authority may execute and make mortgages or deeds of trust of the whole or any part of its property which, together with any assignments or release thereof, shall be filed in the Office of the Secretary of State.

Source: SL 1978, ch 344, § 28; SL 1986, ch 27, § 52.



§ 49-17A-31 Bond recital conclusive as to authority and purpose.

49-17A-31. Bond recital conclusive as to authority and purpose. Any bond reciting that it has been issued by the authority pursuant to the provisions and for the purposes of this chapter shall be conclusively deemed to have been issued pursuant to such provisions and for such purposes.

Source: SL 1978, ch 344, § 29.



§ 49-17A-32 Continuing validity of signatures on bonds and notes--Temporary bonds.

49-17A-32. Continuing validity of signatures on bonds and notes--Temporary bonds. Any bonds or notes may be issued and delivered notwithstanding that any of the commissioners or officers executing them shall have ceased to hold office at the time of actual delivery. Pending preparation of definitive bonds, an authority may issue temporary bonds which shall be exchanged for definitive bonds.

Source: SL 1978, ch 344, § 30.



§ 49-17A-33 Sale of bonds.

49-17A-33. Sale of bonds. Bonds issued shall be sold at public or private sale for a price and in a manner determined by the authority.

Source: SL 1978, ch 344, § 31.



§ 49-17A-34 Bonds exempt from taxation.

49-17A-34. Bonds exempt from taxation. Bonds issued by an authority pursuant to the provisions of this chapter, together with interest and income therefrom, shall be exempt from all taxes.

Source: SL 1978, ch 344, § 32.



§ 49-17A-35 Persons executing bonds not personally liable.

49-17A-35. Persons executing bonds not personally liable. The commissioners of an authority or any person executing such bonds shall not be liable personally by reason of their issuance.

Source: SL 1978, ch 344, § 33.



§ 49-17A-36 Arrangements for operating and providing railroad service.

49-17A-36. Arrangements for operating and providing railroad service. The authority may enter into contracts, leases, and other arrangements for such term as the authority may determine with any persons:

(1) Granting the privilege of using or improving the railroad or any portion or facility or space for commercial purposes;

(2) Conferring the privilege of supplying goods, commodities, things, services, or facilities along the railroad;

(3) Making available services to be furnished by the authority or its agents.

In each case the authority may establish the terms and conditions and fix the charges, rentals, or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service.

Source: SL 1978, ch 344, § 34.



§ 49-17A-37 Grant of operating privileges and use of railroad and facilities.

49-17A-37. Grant of operating privileges and use of railroad and facilities. Except as may be limited by the terms and conditions of any grant, loan or agreement authorized by this chapter, an authority may by contract, lease, or otherwise grant, for such consideration and term as it may determine, to any person the privilege of operating or using any railroad or railroad facilities or property, owned or controlled by the authority.

Source: SL 1978, ch 344, § 35; SL 1981, ch 333, § 3.



§ 49-17A-38 Repealed.

49-17A-38. Repealed by SL 1981, ch 333, § 4.



§ 49-17A-39 Disposition of property of authority.

49-17A-39. Disposition of property of authority. Except as may be limited by the terms and conditions of any grant, loan, or agreement, made or received by the authority, an authority may, by sale, lease, or otherwise, dispose of any of its property, or portion thereof or interest therein.

Source: SL 1978, ch 344, § 36.



§ 49-17A-40 Citation of chapter.

49-17A-40. Citation of chapter. This chapter may be cited as the "Regional Railroad Authorities Act."

Source: SL 1978, ch 344, § 39.






Chapter 18 - Railroad Indebtedness [Repealed]

CHAPTER 49-18

RAILROAD INDEBTEDNESS [REPEALED]

[Repealed by SL 1979, ch 307, § 84]



Chapter 19 - Location And Construction Of Railroads [Repealed]

CHAPTER 49-19

LOCATION AND CONSTRUCTION OF RAILROADS [REPEALED]

[Repealed by SL 1976, ch 294, § 39; SL 1979, ch 307, § 85]



Chapter 20 - Railroad Right-Of-Way [Repealed]

CHAPTER 49-20

RAILROAD RIGHT-OF-WAY [REPEALED]

[Repealed by SL 1979, ch 307, § 86]



Chapter 21 - Railroad Service And Accommodations [Repealed]

CHAPTER 49-21

RAILROAD SERVICE AND ACCOMMODATIONS [REPEALED]

[Repealed by SL 1976, ch 294, § 39; SL 1979, ch 307, § 87]



Chapter 22 - Railroad Sidings And Auxiliary Facilities [Repealed]

CHAPTER 49-22

RAILROAD SIDINGS AND AUXILIARY FACILITIES [REPEALED]

[Repealed by SL 1976, ch 294, § 39; SL 1979, ch 307, § 88]



Chapter 23 - Railroad Warehouse Sites [Repealed]

CHAPTER 49-23

RAILROAD WAREHOUSE SITES [REPEALED]

[Repealed by SL 1979, ch 307, § 89]



Chapter 24 - Railroad Employees [Repealed]

CHAPTER 49-24

RAILROAD EMPLOYEES [REPEALED]

[Repealed by SL 1976, ch 294, § 39; SL 1979, ch 307, § 90]



Chapter 25 - Railroad Safety And Warning Devices [Repealed]

CHAPTER 49-25

RAILROAD SAFETY AND WARNING DEVICES [REPEALED]

[Repealed by SL 1976, ch 294, § 39; SL 1979, ch 307, § 91]



Chapter 26 - Railroad Accidents And Property Damage [Repealed]

CHAPTER 49-26

RAILROAD ACCIDENTS AND PROPERTY DAMAGE [REPEALED]

[Repealed by SL 1976, ch 294, § 39; SL 1979, ch 307, § 92]



Chapter 27 - Protection Of Railroad Property [Repealed]

CHAPTER 49-27

PROTECTION OF RAILROAD PROPERTY [REPEALED]

[Repealed by SL 1976, ch 294, § 39; SL 1979, ch 307, § 93]



Chapter 28 - Motor Carrier Regulation

§ 49-28-1 Definitions.

49-28-1. Definitions. Terms used in this chapter mean:

(1) " Department," the Department of Revenue;

(2) "Corporation," a corporation, company, association, or joint stock association;

(3) "For hire," for remuneration of any kind, paid or promised for the transportation of persons or property. An occasional accommodative or reciprocal transportation service by a person not in the transportation business while on an errand for such person's benefit, is not a service for hire, even though the person transported shares in the cost or pays for the service;

(4) " FMCSA," Federal Motor Carrier Safety Administration;

(5) "Exempt motor carrier," an interstate motor carrier who is exempt from the FMCSA's jurisdiction over interstate transportation;

(6) "Regulated motor carrier," an interstate motor carrier who is subject to the FMCSA's jurisdiction over interstate transportation;

(7) "Motor carrier," any person, corporation, lessee, trustee, or receiver operating any motor vehicle, trailer, or semitrailer on any public highway in this state for the transportation of persons or property, for hire;

(8) "Motor vehicle," all vehicles or machines propelled by any power other than muscular used upon the public highways for the transportation of persons or property;

(9) "Permit," the permit authorized to be issued under this chapter;

(10) "Person," a natural person, firm, corporation, limited liability company, copartnership, company, association, joint stock company, or, the lessee, trustee, or receiver appointed by any court for any one of the foregoing;

(11) "Public highway," every street, alley, public road, public thoroughfare, or highway in this state;

(12) "Registration state," the state in which a regulated motor carrier selects to register its interstate motor carrier operations pursuant to 49 USC § 14504 and 49 CFR PART 367 as of January 1, 2005;

(13) "Semitrailer," any vehicle of the trailer type, equipped with a kingpin assembly, designed and used in conjunction with a fifth wheel connecting device on a motor vehicle and constructed so that some part of its weight and that of its load rests upon or is carried by another vehicle;

(14) "Trailer," every vehicle without motive power designed to carry property or persons wholly on its own structure and to be drawn by a motor vehicle;

(15) "Board," the Surface Transportation Board as defined in 49 USC § 13102(1) as of January 1, 2005;

(16) "Secretary," the secretary of the United States Department of Transportation as that term is defined in 49 USC § 13102(17) as of January 1, 2005.
Source: SDC 1939, § 44.0401; SL 1939, ch 173; SL 1945, ch 192; SL 1949, ch 168; SL 1950 (SS), ch 10; SL 1953, ch 236; SL 1955, ch 178; SL 1981, ch 334, § 1; SL 1985, ch 374, § 1; SL 1989, ch 256, § 10; SL 1989, ch 399, § 2; SL 1994, ch 351, § 133; SL 1994, ch 356, § 1; SL 1995, ch 259, § 1; SL 1999, ch 223, § 1; SL 2006, ch 234, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 49-28-2 , 49-28-2.1. Repealed.

49-28-2, 49-28-2.1. Repealed by SL 1995, ch 259, §§ 35, 36.



§ 49-28-3 Motor carrier status as question of fact.

49-28-3. Motor carrier status as question of fact. Whether or not a motor vehicle, trailer, or semitrailer is operated by a motor carrier within the meaning of subdivisions 49-28-1(7) and (8) is a question of fact to be determined by the department.

Source: SDC 1939, § 44.0401 (9); SL 1939, ch 173; SL 1949, ch 168; SL 1950 (SS), ch 10; SL 1953, ch 236; SL 1955, ch 178; SL 1985, ch 374, § 4; SL 1995, ch 259, § 2; SL 2006, ch 234, § 2.



§ 49-28-4 , 49-28-4.1. Repealed.

49-28-4, 49-28-4.1. Repealed by SL 1995, ch 259, §§ 3, 4.



§ 49-28-5 to 49-28-8. Repealed.

49-28-5 to 49-28-8. Repealed by SL 1985, ch 374, § 49.



§ 49-28-8.1 Repealed.

49-28-8.1. Repealed by SL 1995, ch 259, § 5.



§ 49-28-8.2 Repealed.

49-28-8.2. Repealed by SL 1995, ch 259, § 37.



§ 49-28-9 Repealed.

49-28-9. Repealed by SL 1985, ch 374, § 49.



§ 49-28-9.1 Repealed.

49-28-9.1. Repealed by SL 1995, ch 259, § 6.



§ 49-28-10 Repealed.

49-28-10. Repealed by SL 1985, ch 374, § 49.



§ 49-28-10.1 Repealed.

49-28-10.1. Repealed by SL 1995, ch 259, § 7.



§ 49-28-11 Repealed.

49-28-11. Repealed by SL 1985, ch 374, § 49.



§ 49-28-12 to 49-28-14. Repealed.

49-28-12 to 49-28-14. Repealed by SL 1995, ch 259, §§ 8 to 10.



§ 49-28-15 Repealed.

49-28-15. Repealed by SL 1981, ch 334, § 6.



§ 49-28-15.1 to 49-28-18. Repealed.

49-28-15.1 to 49-28-18. Repealed by SL 1995, ch 259, §§ 11 to 14.



§ 49-28-19 Repealed.

49-28-19. Repealed by SL 1985, ch 374, § 49.



§ 49-28-19.1 , 49-28-20. Repealed.

49-28-19.1, 49-28-20. Repealed by SL 1995, ch 259, §§ 15, 16.



§ 49-28-21 , 49-28-22. Repealed.

49-28-21, 49-28-22. Repealed by SL 1985, ch 374, § 49.



§ 49-28-23 Repealed.

49-28-23. Repealed by SL 1981, ch 334, § 9.



§ 49-28-24 to 49-28-27. Repealed.

49-28-24 to 49-28-27. Repealed by SL 1995, ch 259, §§ 17 to 21.



§ 49-28-28 Repealed.

49-28-28. Repealed by SL 1994, ch 356, § 2.



§ 49-28-29 to 49-28-30.1. Repealed.

49-28-29 to 49-28-30.1. Repealed by SL 1995, ch 259, §§ 22 to 24.



§ 49-28-31 Repealed.

49-28-31. Repealed by SL 1981, ch 334, § 11.



§ 49-28-32 Repealed.

49-28-32. Repealed by SL 1985, ch 374, § 49.



§ 49-28-33 Rules governing motor carriers--Promulgation--Conformity with federal rules.

49-28-33. Rules governing motor carriers--Promulgation--Conformity with federal rules. The department may pursuant to chapter 1-26 adopt rules to establish uniform procedures for the administration of the provisions of this chapter. Rules may be adopted by the department governing motor carriers in the following areas:

(1) Filing information and reports; and

(2) Registration and identification when performing interstate operations within the state.

The Director of the Division of Highway Patrol may promulgate reasonable rules pursuant to chapter 1-26 to promote safety of operations, standards, and safety of equipment. The rules shall conform as nearly as possible with the rules and regulations for safety of operations and equipment adopted by the U.S. Department of Transportation, pursuant to 49 U.S.C. Chapter 311 as amended through January 1, 2005.

Source: SDC 1939, § 44.0403; SL 1981, ch 334, § 12; SL 1983, ch 335, § 29; SL 1984, ch 308; SL 1986, ch 22, § 14; SL 1995, ch 259, § 25; SL 1999, ch 223, § 2; SL 2006, ch 234, § 3.



§ 49-28-34 Repealed.

49-28-34. Repealed by SL 1985, ch 374, § 49.



§ 49-28-35 Repealed.

49-28-35. Repealed by SL 1995, ch 259, § 26.



§ 49-28-36 to 49-28-36.2. Repealed.

49-28-36 to 49-28-36.2. Repealed by SL 2014, ch 219, §§ 1 to 3.



§ 49-28-36.3 Repealed.

49-28-36.3. Repealed by SL 1989, ch 398, § 2.



§ 49-28-36.4 to 49-28-36.6. Repealed.

49-28-36.4 to 49-28-36.6. Repealed by SL 2014, ch 219, §§ 4 to 6.



§ 49-28-36.7 Application for permit.

49-28-36.7. Application for permit. A motor carrier shall make an application for a single trip permit as provided by § 49-28-36.6 and the permit secured at a port of entry or by such other means designated by the department prior to beginning movement over the state's highways. The application shall include the applicant's name and business address, a description of the vehicle, and the route of travel suggested for the trip.

Source: SL 1985, ch 373, § 2; SL 1999, ch 223, § 8; SL 2006, ch 234, § 9.



§ 49-28-36.8 Repealed.

49-28-36.8. Repealed by SL 2014, ch 219, § 7.



§ 49-28-37 Repealed.

49-28-37. Repealed by SL 1985, ch 374, § 49.



§ 49-28-38 Repealed.

49-28-38. Repealed by SL 1995, ch 259, § 27.



§ 49-28-39 Repealed.

49-28-39. Repealed by SL 1985, ch 374, § 49.



§ 49-28-40 Repealed.

49-28-40. Repealed by SL 1995, ch 259, § 28.



§ 49-28-40.1 Repealed.

49-28-40.1. Repealed by SL 1993, ch 347, § 1.



§ 49-28-40.2 Repealed.

49-28-40.2. Repealed by SL 2014, ch 219, § 8.



§ 49-28-41 Cooperation with FMCSA--Department as party in proceedings before FMCSA.

49-28-41. Cooperation with FMCSA--Department as party in proceedings before FMCSA. The department shall cooperate with the FMCSA, in the administration of motor carrier laws. The department may appear before the FMCSA, the secretary, or the board as a party litigant in all proceedings involving the regulation and control of motor carriers in interstate commerce if, in its opinion, the public interest of the state justifies such participation.

Source: SDC 1939, § 44.0403; SL 1985, ch 374, § 35; SL 1999, ch 223, § 9; SL 2006, ch 234, § 10.



§ 49-28-41.1 Appearance before FMCSA--Department substituted as party.

49-28-41.1. Appearance before FMCSA--Department substituted as party. If the department determines upon its own motion or upon the petition of a resident of this state that it is in the best interests of the state, it may appear before the FMCSA, the secretary, or the board as a party in all proceedings involving the regulation and control of motor carriers in interstate commerce. If any matter is pending before the FMCSA, the secretary, or the board between a resident of this state as petitioner and a motor carrier doing business in this state and engaged in interstate transportation of freights, charging the carrier with any violation of the Interstate Commerce Act, upon application of the petitioner, the department may appear therein and be substituted as a party in place of such petitioners and thereafter the matter shall be prosecuted by the department at the expense of the state in the same manner as though originally begun by it.

Source: SL 1987, ch 350, § 3; SL 1999, ch 223, § 10; SL 2006, ch 234, § 11.



§ 49-28-42 , 49-28-43. Repealed.

49-28-42, 49-28-43. Repealed by SL 1995, ch 259, §§ 30, 31.



§ 49-28-44 Repealed.

49-28-44. Repealed by SL 1981, ch 334, § 16.



§ 49-28-45 Disposition of fees received from carriers.

49-28-45. Disposition of fees received from carriers. All fees or money received by the department under this chapter shall be reported monthly to and deposited with the state treasurer, and credited to the general fund of the state. Those fees and money so deposited shall be used to reimburse the state for the added expense which the state incurs in the administration and enforcement of this chapter and chapter 32-9, and for policing the highways over which such motor vehicles travel.

Source: SDC 1939, § 44.0413; SL 1939, ch 175; SL 1943, ch 159, § 1; SL 1985, ch 374, § 36; SL 2006, ch 234, § 12.



§ 49-28-46 Repealed.

49-28-46. Repealed by SL 1981, ch 334, § 17.



§ 49-28-47 Repealed.

49-28-47. Repealed by SL 1985, ch 374, § 49.



§ 49-28-48 Repealed.

49-28-48. Repealed by SL 1995, ch 259, § 38.



§ 49-28-49 Repealed.

49-28-49. Repealed by SL 1975, ch 284, § 3.



§ 49-28-50 Reports and statements by carriers.

49-28-50. Reports and statements by carriers. Each motor carrier shall prepare and file with the department, at such time, and in the form to be prescribed by the department, reports and statements giving to the department such information as it requires in order to perform its duties under this chapter.

Source: SDC 1939, § 44.0419; SL 1975, ch 284, § 2; SL 1981, ch 334, § 18; SL 1985, ch 374, § 38; SL 2006, ch 234, § 13.



§ 49-28-51 Procedure before department.

49-28-51. Procedure before department. Except as otherwise provided in this chapter or the rules adopted pursuant to this chapter, chapter 1-26 shall govern in all proceedings and investigations before the department in cases arising in connection with the performance by the department of its duties or the exercise of its jurisdiction under this chapter.

Source: SDC 1939, § 44.0417; SL 1985, ch 374, § 39; SL 2006, ch 234, § 14.



§ 49-28-52 Enforcement of department's orders.

49-28-52. Enforcement of department's orders. Orders and final determinations of the department in all proceedings pursuant to this chapter shall be enforced in the manner provided by law for enforcement of orders of the department.

The department may apply to the circuit court in any circuit in which any person or motor carrier operates or maintains a principal headquarters for the enforcement of this chapter and the rules adopted pursuant thereto. The court shall have jurisdiction by writ of injunction, or by other proceedings, mandatory or otherwise, to restrict and enjoin any such person or motor carrier, its officers, agents, employees, or representatives, from further violations of the provisions of law or any lawful order, term, or condition prescribed by the department and enjoining obedience thereto.

Source: SDC 1939, § 44.0417; SL 1985, ch 374, § 40; SL 2006, ch 234, § 15.



§ 49-28-53 Procedure for rehearing, review, or appeal.

49-28-53. Procedure for rehearing, review, or appeal. All final orders, determinations, or decisions of the department in proceedings brought pursuant to this chapter are subject to rehearing in accordance with department rules and are subject to review or appeal in accordance with chapter 1-26.

Source: SDC 1939, § 44.0418; SL 1985, ch 374, § 41; SL 1995, ch 259, § 32; SL 2006, ch 234, § 16.



§ 49-28-54 , 49-28-55. Repealed.

49-28-54, 49-28-55. Repealed by SL 2014, ch 219, §§ 9, 10.



§ 49-28-56 to 49-28-60. Repealed.

49-28-56 to 49-28-60. Repealed by SL 1974, ch 298.



§ 49-28-61 Repealed.

49-28-61. Repealed by SL 1985, ch 374, § 49.



§ 49-28-62 Violation of chapter as misdemeanor.

49-28-62. Violation of chapter as misdemeanor. Any person who operates any motor vehicle for the transportation of persons or property for hire on any public highway in this state, except in accordance with the provisions of this chapter, is guilty of a Class 2 misdemeanor. A subsequent violation of this section within any six-month period is a Class 1 misdemeanor.

Source: SDC 1939, § 44.9925; SL 1985, ch 374, § 44; SL 1992, ch 327, § 1.



§ 49-28-63 Noncompliance with chapter or with department order as misdemeanor.

49-28-63. Noncompliance with chapter or with department order as misdemeanor. Any motor carrier which is subject to this chapter or, if any such motor carrier is a corporation, any director or officer thereof or any receiver, trustee, lessee, agent, or person acting for or employed by such corporation, who violates or fails to comply with or who procures, aids, or abets in the violation of any provision of this chapter, or who fails to obey, observe, or comply with any lawful order, decision, rule, regulation, direction, demand, or requirement of the department, or any part or provision thereof, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.9926; SL 1985, ch 374, § 45; SL 2006, ch 234, § 19.



§ 49-28-64 Discrimination, false statements or documents, and evasion of regulation as misdemeanors.

49-28-64. Discrimination, false statements or documents, and evasion of regulation as misdemeanors. Any carrier or any officer, employee, agent, or representative thereof who knowingly and willfully fraudulently seeks to evade or defeat regulation as in this chapter provided for motor carriers is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 44.9931 as enacted by SL 1949, ch 177; SL 1985, ch 374, § 46; SL 1995, ch 259, § 33.



§ 49-28-65 Repealed.

49-28-65. Repealed by SL 2006, ch 234, § 20.



§ 49-28-66 Stopping of vehicles to determine compliance--Failure to stop as misdemeanor.

49-28-66. Stopping of vehicles to determine compliance--Failure to stop as misdemeanor. The inspectors of the Department of Public Safety or any law enforcement officer may require the driver of a commercial vehicle to stop a vehicle at any time for inspection to determine if the provisions of this chapter are being complied with. Any driver who fails to stop and submit the driver's vehicle to such inspection is guilty of a Class 2 misdemeanor.

Source: SL 1971, ch 261, § 2; SL 1983, ch 15, § 111; SL 1983, ch 335, § 31; SL 1985, ch 374, § 48; SL 2003, ch 272 (Ex. Ord. 03-1), § 19; SL 2006, ch 234, § 21.



§ 49-28-67 Repealed.

49-28-67. Repealed by SL 2006, ch 234, § 22.



§ 49-28-68 Repealed.

49-28-68. Repealed by SL 1995, ch 259, § 34.



§ 49-28-69 Compliance with the Unified Carrier Registration Act.

49-28-69. Compliance with the Unified Carrier Registration Act. Notwithstanding any provisions of this chapter, the department may participate in and comply with the Unified Carrier Registration Act of 2005.

Source: SL 2006, ch 234, § 23.



§ 49-28-70 Definitions relating to motor carrier transportation contracts.

49-28-70. Definitions relating to motor carrier transportation contracts. Terms used in this section and § 49-28-71 mean:

(1) "Affiliate," any employee or agent of a promisee, or any independent contractor who is directly responsible to a promisee other than a motor carrier that is a party to a motor carrier transportation contract with the promisee or an employee or agent of such motor carrier or an independent contractor directly responsible to such motor carrier;

(2) "Motor carrier transportation contract," a contract or agreement between a motor carrier and a promisee covering the transportation of property for hire by the motor carrier; the motor carrier's entrance on property for the purpose of loading, unloading, or transporting property for hire; or any service of the motor carrier that is incidental to these activities, including the storage of property;

(3) "Promisee," any person who enters into a motor carrier transportation contract with a motor carrier.
Source: SL 2012, ch 228, § 1.



§ 49-28-71 Indemnity provisions in motor carrier transportation contracts.

49-28-71. Indemnity provisions in motor carrier transportation contracts. Notwithstanding any other law, no provision of a motor carrier transportation contract, and no covenant or agreement collateral to or affecting a motor carrier transportation contract, may require the motor carrier to indemnify, hold harmless, or defend the promisee or affiliate, or have the effect of indemnifying, holding harmless, or defending the promisee or affiliate from or against any liability for loss or damage resulting from the negligence, intentional acts, or omissions of the promisee or affiliate. Any provision of any contract or agreement entered into after July 1, 2012 that violates this section is void and unenforceable.

Source: SL 2012, ch 228, § 2.



§ 49-28-72 Intermodal equipment agreements.

49-28-72. Intermodal equipment agreements. Sections 49-28-70 and 49-28-71 do not apply to the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or any other agreement providing for the interchange, use, or possession of intermodal chassis, containers, or other intermodal equipment.

Source: SL 2012, ch 228, § 3.






Chapter 28A - Hazardous Material Transportation Safety

§ 49-28A-1 Definition.

49-28A-1. Definition. The term, "motor vehicle", as used in this chapter means any self-propelled or towed vehicle used on the highways in commerce to principally transport passengers or cargo:

(1) If the vehicle has a gross vehicle weight of ten thousand and one or more pounds;

(2) If the vehicle is designed to transport more than fifteen passengers, including the driver; or

(3) If the vehicle is used in the transportation of materials found by the United States Department of Transportation to be hazardous for the purpose of the Hazardous Materials Transportation Act, as amended (49 U.S.C. § 1801 et seq.).
Source: SL 1984, ch 309, § 1; SL 1993, ch 235, § 5.



§ 49-28A-2 Rules authorized.

49-28A-2. Rules authorized. The director of the Division of the Highway Patrol may promulgate rules in accordance with chapter 1-26, for the enforcement of motor carrier safety regulations and for the safe transportation of hazardous materials by a motor vehicle. The rules may not apply to any radioactive materials being transported under a permit issued by the U.S. Nuclear Regulatory Commission.

Source: SL 1981, ch 241, § 1; SDCL Supp, § 32-9-48; SL 1984, ch 309, § 2; SL 1986, ch 22, § 15.



§ 49-28A-3 Adoption of federal regulations--Violation as misdemeanor.

49-28A-3. Adoption of federal regulations--Violation as misdemeanor. The state hereby adopts Title 49 of the Code of Federal Regulations, subtitle B, chapter I, subchapter A, part 107 (subparts F and G only) and subchapter C, parts 171 to 180, inclusive, as amended through January 1, 2017, and Title 49 of the Code of Federal Regulations, subtitle B, chapter III, subchapter B, part 387 and parts 390 to 397, inclusive, as amended through January 1, 2017, with the following modifications:

(1) All references to interstate operations shall also include intrastate operations except that drivers and motor carriers operating intrastate vehicles and combinations of vehicles with three axles or less or with a gross vehicle weight rating of not more than twenty-six thousand pounds which are not used to transport hazardous materials requiring placarding under part 177, or designed to transport more than fifteen passengers, including the driver, are not subject to parts 390-397;

(2) For the purposes of part 391.11(b)(1), a driver shall be at least twenty-one years old if engaged in interstate commerce, or transporting hazardous material of a type or quantity requiring placarding under part 177, or operating a vehicle designed to transport more than fifteen passengers, including the driver. All other drivers shall be at least eighteen years of age;

(3) Unless required by an employer to be medically certified under Title 49 of the Code of Federal Regulations, intrastate drivers are exempt from the physical requirements of part 391.41.

Any violation of part 387 and parts 390 to 396, inclusive, the motor carrier safety requirements governing the qualifications of drivers, driving of motor vehicles, parts and accessories necessary for safe operation, notification and reporting of accidents, assistance with investigations and special studies, hours of service of drivers, inspection, repair, and maintenance is a Class 2 misdemeanor. Any violation of the hazardous materials regulations pertaining to registration of cargo tank motor vehicles, registration of persons who offer or transport hazardous materials, general information, regulations and definitions, hazardous materials tables, hazardous materials communication regulations, and test and inspection marking requirements found in parts 107 (subparts F and G only), 171, 172, and 178 to 180, inclusive, is a Class 2 misdemeanor. Any violation of the hazardous materials regulations pertaining to packaging, prohibited shipments, loading and unloading, segregation and separation, retesting and inspection of cargo tanks, and other carriage by regulations found in parts 173 to 180, inclusive, or violation of the driving and parking rules in part 397, is a Class 1 misdemeanor.

Source: SL 1981, ch 241, § 2; SDCL Supp, § 32-9-49; SL 1984, ch 309, § 3; SL 1986, ch 22, § 16; SL 1986, ch 395, § 1; SL 1989, ch 400; SL 1991, ch 383; SL 1993, ch 235, § 6; SL 1995, ch 262; SL 1997, ch 265, § 1; SL 1998, ch 273, § 1; SL 2001, ch 254, § 1; SL 2002, ch 213, § 1; SL 2003, ch 237, § 1; SL 2004, ch 282, § 1; SL 2005, ch 242, § 1; SL 2006, ch 235, § 1; SL 2007, ch 265, § 1; SL 2008, ch 239, § 1; SL 2009, ch 237, § 1; SL 2010, ch 221, § 1; SL 2011, ch 205, § 1; SL 2012, ch 229, § 1; SL 2013, ch 236, § 1; SL 2014, ch 220, § 1; SL 2015, ch 230, § 1; SL 2016, ch 225, § 1; SL 2017, ch 196, § 1.



§ 49-28A-3.1 Qualified intrastate drivers under age twenty-one.

49-28A-3.1. Qualified intrastate drivers under age twenty-one. Notwithstanding the provisions of § 49-28A-3, any person under the age of twenty-one but over the age of eighteen may become a qualified intrastate driver if the person is certified as a private applicator pursuant to § 38-21-23.

Source: SL 1988, ch 374; SL 2009, ch 238, § 1.



§ 49-28A-3.2 Application of federal hours-of-service regulations to gas or electric utility service vehicles.

49-28A-3.2. Application of federal hours-of-service regulations to gas or electric utility service vehicles. Hours-of-service regulations promulgated by the United States Department of Transportation at 68 Federal Register 22456, in April 2003, (Federal hours-of-service amendments) shall apply to utility service vehicles owned or operated by gas or electric utilities while engaged in intrastate commerce within this state, on or after January 1, 2006. However, hours-of-service regulations that were applicable in the State of South Dakota immediately prior to January 4, 2004, shall remain applicable to gas or electric utility service vehicles until January 1, 2006.

Source: SL 2004, ch 282, § 2.



§ 49-28A-3.3 Implementation of the 2004 federal hours-of-service amendment to preserve federal funding--Exemption.

49-28A-3.3. Implementation of the 2004 federal hours-of-service amendment to preserve federal funding--Exemption. If the United States Department of Transportation issues an official formal finding that one or more portions of § 49-28A-3, §§ 49-28A-3.2 and 49-28A-3.3, inclusive, may result in the loss of Federal Motor Carrier Safety Assistance Program funding, the Department of Public Safety may, by rule promulgated pursuant to chapter 1-26, implement the 2004 federal hours-of-service amendment as may be appropriate to preserve such federal funding.

If federal law or regulations are amended, or otherwise altered under law, at any time to cause to be exempted a class or group of vehicles, which class or group would include such gas or electric utility service vehicles within this state, from the hours-of-service requirements, any exemption shall be effective in this state immediately for the duration of the federal exemption.

Source: SL 2004, ch 282, § 3.



§ 49-28A-4 Repealed.

49-28A-4. Repealed by SL 1986, ch 395, § 2.



§ 49-28A-5 Annual review of regulations.

49-28A-5. Annual review of regulations. The director of the Division of the Highway Patrol shall annually review the regulations for motor carrier safety and the transportation of hazardous materials as contained in the code of federal regulations to determine if the rules promulgated pursuant to § 49-28A-2 should be amended.

Source: SL 1981, ch 241, § 3; SDCL Supp, § 32-9-50; SL 1984, ch 309, § 4; SL 1986, ch 22, § 17.



§ 49-28A-6 Inspection of vehicles and records.

49-28A-6. Inspection of vehicles and records. The Department of Public Safety shall have the right of entry to inspect a motor carrier's vehicles and records for compliance with the rules adopted under § 49-28A-2. This includes authority to break cargo seals to inspect the stability of the load and its hazardous nature and to enter upon the carrier's premises and inspect and copy documents.

Source: SL 1984, ch 309, § 4A; SL 2003, ch 272 (Ex. Ord. 03-1), § 22.



§ 49-28A-7 Accident involving spill or leakage--Notice--Coordination of actions.

49-28A-7. Accident involving spill or leakage--Notice--Coordination of actions. In the event of an accident resulting in a spill or leakage of a hazardous material, the motor carrier or the first law enforcement officer to arrive at the scene of the accident shall immediately contact the Department of Public Safety. The Department of Public Safety shall coordinate all actions in response to a spill or leakage of a hazardous material.

Source: SL 1981, ch 241, § 4; SDCL Supp, § 32-9-51; SL 1984, ch 309, § 5; SL 2006, ch 235, § 2.



§ 49-28A-8 Acceptance and administration of grants and gifts.

49-28A-8. Acceptance and administration of grants and gifts. The Department of Public Safety and the Department of Environment and Natural Resources may accept and administer grants and gifts for carrying out functions pursuant to this chapter, subject to the provisions of chapters 4-8, 4-8A and 4-8B.

Source: SL 1981, ch 241, § 5; SDCL Supp, § 32-9-52; SL 1984, ch 309, § 6; SL 1991, ch 17, § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 22.



§ 49-28A-9 Repealed.

49-28A-9. Repealed by SL 1986, ch 395, § 3.



§ 49-28A-10 Warning placards required on storage facilities for hazardous or explosive materials--Violation as misdemeanor.

49-28A-10. Warning placards required on storage facilities for hazardous or explosive materials--Violation as misdemeanor. No person may store any hazardous materials or class 1.1, 1.2, 1.3, 1.4, or 1.5 explosives, as outlined under 49 CFR 172, as amended through January 1, 2006, in any storage facility unless the storage facility has placards warning of the storage of hazardous or explosive materials. The placards at a storage facility shall be in plain sight, shall be so located that a bullet passing through any of the placards will not strike the storage facility, and may not be more than one hundred feet apart. The owner of any storage facility storing hazardous or explosive material shall maintain shipping records on such hazardous or explosive materials on the premises and shall provide the shipping records to any law enforcement agency or fire department upon demand. A violation of this section is a Class 1 misdemeanor. For the purposes of this section, a storage facility is any enclosed structure where materials are kept or warehoused.

The provisions of this section do not apply to a retail business establishment licensed under the provisions of chapter 10-45, residential property, a storage shed on residential property or any farm building, but only to warehouse facilities whose structure is separated from retail establishments.

Source: SL 1991, ch 384; SL 2006, ch 236, § 1.






Chapter 29 - Express Companies [Repealed]

CHAPTER 49-29

EXPRESS COMPANIES [REPEALED]

[Repealed by SL 1979, ch 307, § 95]



Chapter 30 - Telephone And Telegraph Corporations

§ 49-30-1 Organization of company--Articles of incorporation--Contents of articles--Subscription by incorporators.

49-30-1. Organization of company--Articles of incorporation--Contents of articles--Subscription by incorporators. Any number of persons not less than five may form a corporation for the purpose of constructing, maintaining, and operating lines of telegraph or telephone in this state, and for the purpose of carrying on the business of a telegraph or telephone company, or for the purpose of maintaining and operating any lines of telegraph or telephone already constructed, by making articles of incorporation in which shall be stated:

(1) The name of the corporation, which may not be the same as that of any other corporation owning or operating lines of telegraph or telephone in this state;

(2) The place from which and to which such lines of telegraph or telephone are to be constructed, or maintained and operated, as the case may be;

(3) The estimated length of such lines of telegraph or telephone, and the name of each county in this state through or into which they are extended or intended to be constructed;

(4) The amount of capital stock of the corporation, the number of shares of which it shall consist, and, if such stock shall consist of common and preferred stock, the number and amount of each class;

(5) The names and residences of the directors of the corporation who shall manage its affairs for the first year and until others are chosen in their places, and who may not be less than five nor more than thirteen in number;

(6) The term for which the corporation shall exist, which may be perpetual;

(7) The place within this state where the principal office of the corporation shall be maintained, and where the corporate records and stock books of the corporation shall be kept.

Each of the incorporators shall subscribe to the articles of incorporation the incorporator's name, place of residence, and the number of shares of stock the incorporator agrees to take in such corporation.

Source: SDC 1939, § 52.1303; SL 2001, ch 255, § 1.



§ 49-30-2 Affidavit of directors--Contents of affidavit--Filing with secretary of state.

49-30-2. Affidavit of directors--Contents of affidavit--Filing with secretary of state. There shall be annexed to the articles of incorporation described by § 49-30-1 an affidavit of at least three of the directors therein named that the signatures thereto are genuine and that it is intended in good faith to construct, or maintain and operate, the lines of telegraph or telephone therein mentioned, and thereupon such articles of incorporation and affidavit shall be filed in the office of the secretary of state, who shall endorse thereon the date of their filing and record the same.

Source: SDC 1939, § 52.1303.



§ 49-30-3 Certificate of incorporation--Name of corporation--Powers.

49-30-3. Certificate of incorporation--Name of corporation--Powers. After filing of the articles of incorporation and affidavit pursuant to § 49-30-2, a certificate of corporate existence, under the seal of the state and signed by the Governor and secretary of state, shall be issued to the subscribers to such articles; and all such persons who shall thereafter become stockholders in such corporation shall be a corporation by the name specified in such articles, and shall possess all the powers and privileges and be subject to all the provisions of this chapter applicable thereto.

Source: SDC 1939, § 52.1303.



§ 49-30-4 Powers of corporation--Survey for proposed pole line--Entry upon property.

49-30-4. Powers of corporation--Survey for proposed pole line--Entry upon property. Every corporation formed under the provisions of this chapter, and every corporation formed under the laws of any other state or territory or of the United States, owning or operating lines of telegraph or telephone within this state, shall have power to cause such examination and surveys for its proposed lines of telegraph or telephone to be made as may be necessary to the selection of the most advantageous routes, and for such purposes, by its officers or agents and servants, to enter upon the lands or waters of any person, but subject to responsibility for all damage that shall be done thereto.

Source: SDC 1939, § 52.1311 (1).



§ 49-30-5 Powers of corporation--Holding property for accessory facilities.

49-30-5. Powers of corporation--Holding property for accessory facilities. Every corporation formed under the provisions of this chapter, and every corporation formed under the laws of any other state or territory or of the United States, owning or operating lines of telegraph or telephone within this state, shall have power to make and hold such voluntary grants of real and other property as may be made to it to aid in the construction, maintenance, and accommodation of its line of telegraph or telephone, but the real property received by voluntary grant shall be held and used for the purposes of such grant only.

Source: SDC 1939, § 52.1311 (2).



§ 49-30-6 Powers of corporation--Purchase of real property for lines--Disposition of property.

49-30-6. Powers of corporation--Purchase of real property for lines--Disposition of property. Every corporation formed under the provisions of this chapter, and every corporation formed under the laws of any other state or territory or of the United States, owning or operating lines of telegraph or telephone within this state, shall have power to acquire by purchase such real and other property as may be necessary for the construction, maintenance, and operation of its lines of telegraph or telephone, to hold and use the same, to lease or otherwise dispose of any part or parcel thereof, or sell the same when no longer necessary to its use.

Source: SDC 1939, § 52.1311 (3).



§ 49-30-7 Powers of corporation--Construction along waters and highways.

49-30-7. Powers of corporation--Construction along waters and highways. Every corporation formed under the provisions of this chapter, and every corporation formed under the laws of any other state or territory or of the United States, owning or operating lines of telegraph or telephone within this state, shall have power to construct its lines of telegraph or telephone across, along, or upon any stream of water, watercourse, street, highway, toll or wagon road, plank road, turnpike, wharf, levee, river front, steamboat, or other public landing, or canal, which its line shall intersect or touch.

Source: SDC 1939, § 52.1311 (4).



§ 49-30-8 Powers of corporation--Connection with preexisting lines--Expense of connection.

49-30-8. Powers of corporation--Connection with preexisting lines--Expense of connection. Every corporation formed under the provisions of this chapter, and every corporation formed under the laws of any other state or territory or of the United States, owning or operating lines of telegraph or telephone within this state, shall have power to connect its lines of telegraph or telephone with any lines of telegraph or telephone heretofore or hereafter constructed; provided that no corporation which shall have constructed its lines of telegraph or telephone at the point of intersection shall be required to alter or change the location of the same, or be required to bear any part of the expense of making and maintaining such connection.

Source: SDC 1939, § 52.1311 (5).



§ 49-30-9 Powers of corporation--Transmission of messages.

49-30-9. Powers of corporation--Transmission of messages. Every corporation formed under the provisions of this chapter, and every corporation formed under the laws of any other state or territory or of the United States, owning or operating lines of telegraph or telephone within this state, shall have power to take and transmit messages over its lines of telegraph or telephone by power or force of electricity, and to receive compensation therefor, and to do all the business incident to telegraph or telephone corporations.

Source: SDC 1939, § 52.1311 (6).



§ 49-30-10 Powers of corporation--Accessory facilities.

49-30-10. Powers of corporation--Accessory facilities. Every corporation formed under the provisions of this chapter, and every corporation formed under the laws of any other state or territory or of the United States, owning or operating lines of telegraph or telephone within this state, shall have power to erect and maintain all necessary and convenient buildings, fixtures, and machinery for the accommodation and use of its patrons, and for the carrying on of its business.

Source: SDC 1939, § 52.1311 (7).



§ 49-30-11 Powers of corporation--Rules and regulations for transmission of messages.

49-30-11. Powers of corporation--Rules and regulations for transmission of messages. Every corporation formed under the provisions of this chapter, and every corporation formed under the laws of any other state or territory or of the United States, owning or operating lines of telegraph or telephone within this state, shall have power to establish reasonable rules and regulations concerning the time and manner in which messages shall be transmitted, and the compensation to be paid therefor.

Source: SDC 1939, § 52.1311 (8).



§ 49-30-12 Powers of corporation--Condemnation of real property.

49-30-12. Powers of corporation--Condemnation of real property. Every corporation formed under the provisions of this chapter, and every corporation formed under the laws of any other state or territory or of the United States, owning or operating lines of telegraph or telephone within this state, shall have power to acquire such real property as may be necessary for the construction and maintenance of its lines of telegraph or telephone by condemnation, as prescribed by law and the rules of practice and procedure pertaining to condemnation proceedings.

Source: SDC 1939, § 52.1311 (9).



§ 49-30-13 Board of directors--Election--Terms of office--Director as stockholder.

49-30-13. Board of directors--Election--Terms of office--Director as stockholder. There shall be a board of not less than five nor more than thirteen directors of every corporation organized under this chapter to manage its affairs, who shall be elected at such time, in such manner and for such terms as shall be prescribed by its bylaws, and shall hold their offices until the respective successors shall be chosen. No person shall be a director unless he shall be a stockholder, owning stock absolutely in his own name or as a trustee or personal representative, and qualified to vote at the election at which he shall be chosen.

Source: SDC 1939, § 52.1305; SL 1943, ch 178; SL 1955, ch 227, § 1.



§ 49-30-14 Voting for directors--Filling vacancies.

49-30-14. Voting for directors--Filling vacancies. In the election of directors each stockholder shall be entitled to one vote, either in person or by proxy, for every share of stock owned by him for thirty days next preceding such election. Vacancies shall be filled in the manner prescribed in the bylaws. Inspectors of the first election of directors shall be appointed by the board of directors named in the articles of incorporation, and thereafter as provided by the bylaws.

Source: SDC 1939, § 52.1305; SL 1943, ch 178; SL 1955, ch 227, § 1.



§ 49-30-15 Meeting for election of directors--Notice of meeting--Waiver of notice.

49-30-15. Meeting for election of directors--Notice of meeting--Waiver of notice. If, for any reason, the election of directors shall not have been held at the time fixed therefor by law, the same may be held at any time thereafter on a notice of twenty days. Such election may be called by a majority of the directors or by the stockholders holding a majority of the stock; but at any meeting at which all the stockholders shall be present or be represented by attorney or proxy, it shall be lawful to waive notice and proceed to an election of directors.

Source: SDC 1939, § 52.1305; SL 1943, ch 178; SL 1955, ch 227, § 1.



§ 49-30-16 Rural telephone companies--Inability to procure majority of stockholders at meeting--Powers of stockholders attending--Binding effect of actions taken.

49-30-16. Rural telephone companies--Inability to procure majority of stockholders at meeting--Powers of stockholders attending--Binding effect of actions taken. In the case of rural telephone companies where it is no longer possible, by reasonable diligence, to procure the attendance in person or by proxy of the owners of the proper majority of the shares of all the subscribed capital stock as shown by the books of the company, or a proper majority of the members if there be no capital stock, by reason of death, removal from the state, or the whereabouts of a stockholder or member being unknown, a lesser number of stockholders or members may meet, elect a board of directors and transact any other business necessary to the proper conduct of the telephone company or association or vote on resolutions to reorganize or dissolve the corporation, sell the corporate assets and repeal or amend the articles of incorporation, with the same force and effect as though a proper majority of such stockholders and members were present; provided further, any action taken by a lesser number than a proper majority shall not be binding upon the company or association unless at least two-thirds of all stockholders or members whose respective post-office address is known are represented in person or by proxy. An affidavit by the secretary or treasurer of the company or association generally stating that all of the members or stockholders of the company or association cannot be found and further stating the number of members or stockholders whose whereabouts are known, will be proof of reasonable diligence for the purposes of this section and certify the authority of the lesser number of known stockholders or members to so vote.

Source: SDC 1939, § 52.1305 as added by SL 1943, ch 178; SL 1955, ch 227, § 1.



§ 49-30-17 Notice to stockholders--Notice by mail.

49-30-17. Notice to stockholders--Notice by mail. In all cases, written notice of any meeting of stockholders held for the purpose described in § 49-30-16 shall be transmitted by mail by the secretary or manager to all stockholders or members at their last known post office addresses as shown by the books of the company or association at least ten days prior to the date fixed for such meeting. In case it is known that their current post office address is different from that shown by such books, such notice shall be sent to them at such last known address.

Source: SDC 1939, § 52.1305 as added by SL 1943, ch 178; SL 1955, ch 227, § 1.



§ 49-30-18 Exhibition of corporate books and records.

49-30-18. Exhibition of corporate books and records. At every election of directors the books and papers of a corporation organized under this chapter shall be exhibited to the meeting if a majority of the stockholders present require it.

Source: SDC 1939, § 52.1305; SL 1943, ch 178; SL 1955, ch 227, § 1.



§ 49-30-19 Officers of corporation--Appointment by directors.

49-30-19. Officers of corporation--Appointment by directors. The directors shall appoint one of their number president; they also may appoint a vice-president, secretary, and treasurer, and such other officers and agents as shall be prescribed by the bylaws of such corporation.

Source: SDC 1939, § 52.1306.



§ 49-30-20 Subscriptions for capital stock.

49-30-20. Subscriptions for capital stock. When the certificate of corporate existence is issued, the directors may, in case the whole of the capital stock shall not have been before subscribed, open books of subscription to fill up the capital stock at such time and after giving such notice as they may deem expedient, and may from time to time receive subscriptions until the capital stock is subscribed.

Source: SDC 1939, § 52.1304.



§ 49-30-21 Failure to pay for stock--Collection by directors--Forfeiture of previous payments.

49-30-21. Failure to pay for stock--Collection by directors--Forfeiture of previous payments. The directors may require any amounts unpaid upon the capital stock to be paid in such manner and in such installments as they deem proper. If any stockholder shall neglect to pay any installment as required by a resolution of the board, and the board shall have caused a notice in writing to be served on him personally or by depositing the same in the post office, postage paid, properly directed to him at the post office nearest his usual place of residence at least sixty days previous to the day on which such payment is required to be made, stating that he is required to make such payment at the time and place in such notice specified, and if he fails so to do his stock and all previous payments thereon will be forfeited for the use of the corporation, such board may declare such stock and previous payments forfeited, and they shall be forfeited accordingly to the use of the corporation, or such board may in any case enforce payment by action at law.

Source: SDC 1939, § 52.1307.



§ 49-30-22 Increasing capital stock--Two-thirds vote required--Notice of meeting--Effective date of increase.

49-30-22. Increasing capital stock--Two-thirds vote required--Notice of meeting--Effective date of increase. The capital stock of any corporation organized under this chapter may be increased to such amount as may by its stockholders be deemed necessary for the construction or operation of its lines of telegraph or telephone, by a vote of the owners of at least two-thirds of all its stock, in person or by proxy, at any annual meeting, or at any meeting called by its directors for that purpose by a notice in writing to each stockholder, to be served on him personally or by depositing the same in the post office, postage paid, properly directed to him at the post office, if known, nearest his usual place of residence, at least twenty days prior to such meeting. Such notice shall state the time and place of such meeting, its object, and the amount to which it is proposed to increase such capital stock. No vote in favor of such increase shall take effect until the proceedings of such meeting, showing the names of the stockholders voting therefor and the amount of stock owned by each, shall be entered upon the records of such corporation.

Source: SDC 1939, § 52.1309.



§ 49-30-23 Transfer of stock--Stock deemed personal property.

49-30-23. Transfer of stock--Stock deemed personal property. The stock of every corporation organized under this chapter shall be deemed personal estate, and shall be transferable in the manner prescribed in its bylaws, subject to the provisions of §§ 57A-8-301 to 57A-8-320.1, inclusive, and §§ 57A-8-401 to 57A-8-406, inclusive, but no share shall be transferable until all previous calls shall have been fully paid in.

Source: SDC 1939, § 52.1308.



§ 49-30-24 Liability of stockholders--Stock held by fiduciary or as collateral security.

49-30-24. Liability of stockholders--Stock held by fiduciary or as collateral security. No person holding stock in any corporation organized under this chapter as personal representative, conservator, or trustee, and no person holding such stock as collateral security, is personally subject to any liability as stockholder of such corporation for any calls or installments on any part-paid stock thereof; but the person pledging such stock shall be considered as holding the same, and is liable as a stockholder accordingly; and the estate and funds in the hands of such personal representative, conservator, or trustee is liable in like manner and to the same extent as the testator, or intestate, ward, or person interested would have been if he had been living or competent to act, and held the same stock in his own name.

Source: SDC 1939, § 52.1310; SL 1993, ch 213, § 247.



§ 49-30-25 Meetings by teleconference.

49-30-25. Meetings by teleconference. Unless restricted by the articles of incorporation or bylaws, members of the board of directors or any committee designated by the board of directors may participate in a meeting of such board or committee by means of teleconference or similar communications equipment which allows all persons participating in the meeting to hear each other at the same time. Participation by a board or committee member in a teleconference constitutes presence in person at a meeting.

Source: SL 1997, ch 257, § 4.






Chapter 31 - Telecommunications Services

§ 49-31-1 Definitions.

49-31-1. Definitions. Terms used in this chapter mean:

(1) "Addressable," enabling users to connect and communicate with a specific party easily and securely on a dial-up, addressable basis;

(2) "Available," ensuring that network services are available if the user requires them, even at times of peak usage; designed to be a nonblocking network, minimizing network contention;

(3) "Broadband network," the broadband network extends the range of fully switched, addressable, robust transport services over the fiber network which increase in multiples of OC-1 (51.84 Mbps), including OC-3 (155.52 Mbps) and OC-12 (622.08 Mbps);

(4) "Centron and centron-like services," services which provide custom switching features which include distributive dial tone, select number screening, toll restriction and screening, nonattendant busy out, nonattend and call transfer, and select trunk hunting and screening;

(5) "Commission," the Public Utilities Commission;

(6) "Common carrier," anyone who offers telecommunications services to the public;

(7) "Eligible telecommunications carrier," a local exchange carrier designated by the commission pursuant to 47 U.S.C. § 214(e) as of January 1, 1998, as eligible to receive universal service support funding;

(8) "Feature rich," providing the specific features and functionality required by users' voice, data, video, graphics, imaging, and multimedia applications; functionally beyond mere transport;

(8A) "Financial institution," any financial institution as defined in 15 U.S.C. § 6827 as of January 1, 2003, including any financial institution affiliate that controls, is controlled by, or is under common control with the financial institution;

(9) "Incumbent local exchange carrier," a local exchange carrier, including successors and assigns, which was providing local exchange service within a defined service area in this state on or before February 8, 1996;

(10) "Interexchange telecommunications service," telecommunications service between points in two or more exchanges;

(11) "LATA," a local access and transport area;

(12) "Local exchange area," any geographic area established by a local exchange carrier as filed with or approved by the commission for the administration of local telecommunications service which may consist of one or more central offices or wire centers together with associated facilities used in furnishing telecommunications service in that area;

(13) "Local exchange service," the access to and transmission of two-way switched telecommunications service within a local exchange area;

(13.5) "Mobile telecommunications service," any commercially available interconnected mobile phone service that provides access to the public switched telephone network through mobile communications devices employing radio wave technology to transmit calls;

(14) "Narrowband network," a fully switched digital network covering the transport range from 0 to 144,000 bits per second (144 Kbps), offering two 64 Kbps information B (Bearer) channels and a 16 Kbps signaling D (Delta) channel;

(15) "New products and services," any new product or service introduced after July 1, 1988, which is not functionally required to provide local exchange service. Repackaging of any product or service which is fully competitive with any service regulated as emerging competitive or noncompetitive is not considered a new product or service;

(16) "Optional service," any limited or discretionary service offered by a telecommunications company which is not functionally required for the provision of noncompetitive services and which the customer has the option to purchase;

(17) "Private," ensuring confidentiality and integrity of network transport of messages without dependency on specialized customer premise security devices;

(18) "Rate of return regulation," the procedure used by the commission to approve the charge for a service which gives due consideration to the public need for adequate, efficient, and reasonable service and to the need of the public utility for revenues sufficient to enable it to meet its total current cost of furnishing such service, including taxes and interest, and including adequate provision for depreciation of its utility property used and necessary in rendering service to the public, and to earn a fair and reasonable return upon the value of its property;

(19) "Register," a list of names and telephone numbers of residential telephone subscribers who have properly enrolled to prevent unsolicited telephone calls;

(20) "Residential telephone subscriber," any person residing in the state who has residential telephone service, including cellular service, personal communications service, and wireless local loop service, primarily used for personal use;

(21) "Robust," easily and economically sustaining the rigors of growth and extensive public use;

(22) "Rural telephone company," any local exchange company as defined in 47 U.S.C. § 153(37) as of January 1, 1998;

(23) "Secure," physically precluding unwanted access to network and information;

(24) "Service area," a geographic area established by the commission for the purpose of determining universal service obligations and support mechanisms. For a rural telephone company, the service area is the company's study area or any other area designated jointly by the commission and the Federal Communications Commission pursuant to 47 U.S.C. § 214(e)(5) as of January 1, 1998;

(25) "Standard," supporting universal interfaces and networking standards and protocols of generally accepted standards setting bodies;

(26) "Switched," providing circuit, packet, or channel type switching, each suited to specific application requirements;

(27) "Switched access," any exchange access service purchased for the origination and termination of interexchange telecommunications services which includes central office switching and signaling, local loop facility, or local transport;

(28) "Telecommunications company," any person or municipal corporation owning, operating, reselling, managing, or controlling in whole or in part, any telecommunications line, system, or exchange in this state, directly or indirectly, for public use. For purposes of this definition the term, for public use, means for the use of the public in general or for a specific segment of the public, or which connects to the public in general or for a specific segment of the public, or which connects to the public switched network for access to any telecommunications service;

(29) "Telecommunications service," the transmission of signs, signals, writings, images, sounds, messages, data, or other information of any nature by wire, radio, lightwaves, electromagnetic means, or other similar means. It does not include the provision of terminal equipment used to originate or terminate such service, broadcast transmissions by radio, television, and satellite stations regulated by the Federal Communications Commission and one-way cable television service;

(30) "Telephone solicitation call," any call made to a South Dakota consumer by a telephone solicitor, originating from South Dakota or elsewhere, for the purpose of soliciting a sale of any consumer goods or services to the person called, for the purpose of soliciting an extension of credit for consumer goods or services to the person called, or for the purpose of obtaining information that may be used for the direct solicitation of a sale of consumer goods or services to the person called or an extension of credit for such purposes;

(31) "Telephone solicitor," any person or organization who individually or through salespersons, makes or causes to be made a telephone solicitation call. This term does not include any not-for-profit or charitable organization exempt from federal income taxation pursuant to section 501(c)(3) of the Internal Revenue Code of 1986 as of January 1, 2003, which makes telephone calls solely to solicit a charitable donation;

(32) Repealed by SL 2007, ch 266, § 3.

(33) "Wideband network," the wideband network extends the range of fully switched, digital, addressable information transport from the 144 Kbps to the DS3 rate of 44.736 Mbps, including the DS1 and DS2 rates of 1.544 Mbps and 6.312 Mbps, respectively.

(34) "Wireless telephone number information," the telephone number, electronic address, and any other identifying information by which a calling party may reach a subscriber of mobile telecommunications service, and that is assigned by a mobile telecommunications service provider to a subscriber, and includes the subscriber's name and address.
Source: SDC 1939, §§ 52.0201, 52.1301; SDCL § 49-3-1; SL 1979, ch 307, § 17; SL 1982, ch 329, § 1; SL 1987, ch 345, § 41; SL 1988, ch 375, § 1; SL 1997, ch 266, § 2; SL 1998, ch 274, §§ 1, 2, 3, 4; SL 1999, ch 224, § 1; SL 2003, ch 238, § 1; SL 2005, ch 243, § 1; SL 2007, ch 266, § 3.



§ 49-31-1.1 "Noncompetitive service" defined.

49-31-1.1. "Noncompetitive service" defined. For the purposes of this chapter, "noncompetitive service" is a monopoly service for which no competition exists or the regulation of which is necessary to insure affordable local exchange service. Such services include:

(1) Residential local exchange service;

(2) Business local exchange service;

(3) Agribusiness local exchange service;

(4) Emergency services;

(5) Public and semipublic coin telephone service; and

(6) All services not otherwise listed in §§ 49-31-1.2 and 49-31-1.3.
Source: SL 1988, ch 375, § 2.



§ 49-31-1.2 "Emerging competitive service" defined.

49-31-1.2. "Emerging competitive service" defined. For the purposes of this chapter, "emerging competitive service" is a service that satisfies the criteria of § 49-31-3.2 and which has alternative services available to over twenty percent of the company's customers for that service. Such services include:

(1) Inter-LATA message toll service and intra-LATA message toll service;

(2) Inter-LATA wide area telephone service and intra-LATA wide area telephone service; and

(3) New products and services not functionally required to provide local exchange service.
Source: SL 1988, ch 375, § 3.



§ 49-31-1.3 "Fully competitive service" defined.

49-31-1.3. "Fully competitive service" defined. For the purposes of this chapter, "fully competitive service" is a service that satisfies the criteria of § 49-31-3.2 and which has alternative services available to over fifty percent of the company's customers for that service or which is of limited scope or so discretionary in nature that regulation is not warranted. Such services include:

(1) Cellular radio services;

(2) Centron and centron-like services;

(3) Billing and collections;

(4) Optional services;

(5) Private line and special access; and

(6) Premise cable and inside wire.
Source: SL 1988, ch 375, § 4.



§ 49-31-1.4 "Price regulation" defined--Determination of fair and reasonable price.

49-31-1.4. "Price regulation" defined--Determination of fair and reasonable price. For the purposes of this chapter, "price regulation" is the procedure used by the commission to approve the charge for an emerging or noncompetitive telecommunications service which is not based on rate of return regulation. In determining whether the price is fair and reasonable, the commission shall determine and consider the price of alternative services, the overall market for the service, the affordability of the price for the service in the market it is offered, and the impact of the price of the service on the commitment to preserve affordable universal service. In determining the price for an emerging competitive service, the commission shall also consider the actual cost of providing the service. In determining the price for a noncompetitive service, the commission shall also consider the fully allocated cost of providing the service.

Source: SL 1988, ch 375, § 6; SL 1992, ch 328, § 1.



§ 49-31-1.5 Unsolicited telephone call defined.

49-31-1.5. Unsolicited telephone call defined. For the purposes of this chapter, the term, unsolicited telephone call, means any telephone solicitation call other than a call made:

(1) In response to an express request of the person called;

(2) Primarily in connection with an existing debt or contract, payment or performance of which has not been completed at the time of such call; or

(3) To any person with whom the telephone solicitor, or any business or financial institution on whose behalf the telephone call is being made has an established business relationship.
Source: SL 2007, ch 266, § 1.



§ 49-31-1.6 Established business relationship defined.

49-31-1.6. Established business relationship defined. For purposes of § 49-31-1.5, an established business relationship means a prior or existing relationship:

(1) Formed by the person's purchase or transaction with the telephone solicitor, or any business or financial institution on whose behalf the call is made, within the eighteen months immediately preceding the date of the telephone call; or

(2) Formed on the basis of the person's inquiry or application regarding products or services offered by the telephone solicitor, or any business or financial institution on whose behalf the call is made, within the three months immediately preceding the date of the call.
The relationship must not have been previously terminated by either party.

Source: SL 2007, ch 266, § 2.



§ 49-31-2 Applicability of statutes to telecommunications companies.

49-31-2. Applicability of statutes to telecommunications companies. The provisions of chapters 49-7 to 49-13, inclusive, and this chapter apply to all telecommunications companies and to all telecommunications lines and facilities of any kind, character or description in use by any corporation, receiver, trustee, or other person operating a telecommunications company, whether owned or operated under contract, agreement, lease or otherwise.

Source: SDC 1939, §§ 52.0201, 52.1301; SDCL, § 49-3-3; SL 1979, ch 307, § 19; SL 1987, ch 345, § 42; SL 1992, ch 328, § 2.



§ 49-31-3 General supervision of telecommunications companies offering common carrier services by commission where not preempted--Filing application with commission--Demonstration of capabilities--Rules--Offering services without certificate of authority as misdemeanor.

49-31-3. General supervision of telecommunications companies offering common carrier services by commission where not preempted--Filing application with commission--Demonstration of capabilities--Rules--Offering services without certificate of authority as misdemeanor. The commission has general supervision and control of all telecommunications companies offering common carrier services within the state to the extent such business is not otherwise regulated by federal law or regulation. The commission shall inquire into any complaints, unjust discrimination, neglect, or violation of the laws of the state governing such companies. The commission may exercise powers necessary to properly supervise and control such companies.

Each telecommunications company that plans to offer or provide interexchange telecommunications service shall file an application for a certificate of authority with the commission pursuant to this section. Telecommunications companies seeking to provide any local exchange service shall submit an application for certification by the commission pursuant to §§ 49-31-1 through 49-31-89. The commission shall have the exclusive authority to grant a certificate of authority. Each telecommunications company shall submit a two hundred fifty dollar application fee with its application which shall be deposited into the gross receipts tax fund established pursuant to § 49-1A-2. Unless an evidentiary hearing is required by the commission, the commission shall act on an application for a certificate of authority to provide interexchange telecommunications service within sixty days of receiving a complete application. If an evidentiary hearing is required, the commission shall act on the application within one hundred twenty days of receipt of a complete application. A telecommunications company has the burden to prove in its application that it has sufficient technical, financial and managerial capabilities to offer the telecommunications services described in its application before the commission may grant a certificate of authority. The commission may rule upon a telecommunications company's application for a certificate of authority with or without hearing.

Any certificate of authority granted by the commission may be suspended or revoked pursuant to chapter 1-26 for a willful violation of the laws of this state, a willful failure to comply with a rule or order of the commission, or other good cause. The commission shall, by rules promulgated pursuant to chapter 1-26, prescribe the necessary procedures to implement this section. A telecommunications company that had lawful authority immediately prior to July 1, 1998, to provide interexchange telecommunications services shall continue to have such authority. Any certificate of authority to provide such telecommunications service may not be sold, assigned, leased, or transferred without commission approval. The offering of such telecommunications services by a telecommunications company without a certificate of authority or inconsistent with this section is a Class 1 misdemeanor.

Source: SDC 1939, §§ 52.0202, 52.1302; SDCL, § 49-3-4; SL 1979, ch 307, § 20; SL 1987, ch 345, § 43; SL 1988, ch 375, § 7; SL 1992, ch 328, § 3; SL 1994, ch 352, § 9; SL 1998, ch 274, § 5; SL 1998, ch 275, § 1; SL 2005, ch 244, § 1.



§ 49-31-3.1 Approval required for discontinuance of noncompetitive telecommunications service.

49-31-3.1. Approval required for discontinuance of noncompetitive telecommunications service. A telecommunications company may not discontinue any noncompetitive telecommunications service without the express approval of the commission. A telecommunications company need only notify the commission of the discontinuance of any emerging competitive telecommunications service.

Source: SL 1988, ch 375, § 8; SL 1992, ch 328, § 4.



§ 49-31-3.2 Waiver, modification, etc., of rules and orders for fully competitive or emerging competitive service--Application for classification--Factors in determining classification--Time for approval or denial.

49-31-3.2. Waiver, modification, etc., of rules and orders for fully competitive or emerging competitive service--Application for classification--Factors in determining classification--Time for approval or denial. The commission, after notice and hearing, shall waive, eliminate or modify any of its rules or orders affecting telecommunications services if it finds that a telecommunications service is a fully competitive service or an emerging competitive service. A person, or the commission on its own motion, may apply to have an emerging competitive service of a telecommunications company classified as a fully competitive service or a noncompetitive service classified as an emerging competitive service or a fully competitive service. The application shall be filed with the commission and served on any other person designated by the commission. The application shall be in a form prescribed by the commission. The commission, in determining how a telecommunications service is to be classified, shall consider:

(1) The number and size of alternative providers of the service and the affiliation to other providers;

(2) The extent to which services are available from alternative providers in the relevant market;

(3) The ability of alternative providers to make functionally equivalent or substitute services readily available at competitive rates, terms, and conditions of service;

(4) The market share, the ability of the market to hold prices close to cost, and other economic measures of market power; and

(5) The impact on universal service.

The commission shall approve or deny any such application within ninety days after the filing of the application. However, the commission may, by order, defer the period within which it must act for one additional period of ninety days, upon a finding that the proceeding cannot be completed within ninety days and that the additional time period is necessary for the commission to adequately and completely fulfill its duty under this title. If the commission has not acted on any such application within the appropriate time period permitted, the application shall be deemed granted.

Source: SL 1988, ch 375, § 9; SL 1992, ch 328, § 5.



§ 49-31-3.3 Investigation of telecommunications services--Ninety-day period--Reclassification--Burden of proof--Reclassification after 90 days.

49-31-3.3. Investigation of telecommunications services--Ninety-day period--Reclassification--Burden of proof--Reclassification after 90 days. The commission may, within ninety days after July 1, 1988, conclude an investigation into any or all of the telecommunications services listed in §§ 49-31-1.1, 49-31-1.2, and 49-31-1.3 to determine if any service is properly classified pursuant to the standards found in subdivisions 49-31-3.2(1) to (5), inclusive. The commission may, after notice and hearing, reclassify any service to conform the classification of the service to the evidence and the standards in § 49-31-3.2. The telecommunications company providing the service has the burden of proving the classification is appropriate. During this ninety-day period, any service subject to the investigation will remain under rate of return regulation. Upon expiration of the ninety-day period, reclassification of any service, even if hearings had commenced within the ninety days, will be pursuant to the provisions of § 49-31-3.4.

Source: SL 1988, ch 375, § 5.



§ 49-31-3.4 Reclassification proceeding--Factors in determining reclassification--Burden of proof--Stay of price change--Penalties and costs for spurious petition.

49-31-3.4. Reclassification proceeding--Factors in determining reclassification--Burden of proof--Stay of price change--Penalties and costs for spurious petition. The commission, on its own motion or upon petition, shall commence regulation or reclassify a telecommunications service previously classified by the Legislature or the commission as a fully competitive service or an emerging competitive service if, after hearing or investigation, the commission finds:

(1) That the market for that emerging competitive service does not satisfy the criteria of § 49-31-3.2 and does not have alternative telecommunications services available to over twenty percent of the telecommunications company's customers for that service; or

(2) That the market for that fully competitive service does not satisfy the criteria of § 49-31-3.2 and does not have alternative telecommunications services available to over fifty percent of the telecommunications company's customers for that service.

In any proceeding to reclassify a telecommunications service, the person initiating the petition has the burden of proving that the existing classification is inappropriate, except the telecommunications company providing the service has the burden of proving that the classification is appropriate if the proceeding is commenced by the commission on its own motion. Upon the filing of a petition under this section and upon application, the commission may enter an order staying a price change, for not more than thirty days, for the disputed service pending a hearing on the merits of the petition, for reasonable cause shown. If a petition under this section is found to be spurious or vexatious, the commission may assess reasonable penalties and costs against the petitioning party, which may include reasonable attorney fees. However, the penalties and costs may not be assessed against the commission.

Source: SL 1988, ch 375, § 10; SL 1992, ch 328, § 6.



§ 49-31-4 Determination and approval of rates and prices by commission--Attribution of revenues, investments and expenses--Rules.

49-31-4. Determination and approval of rates and prices by commission--Attribution of revenues, investments and expenses--Rules. Any charge established for the provision of telecommunications services shall be fair and reasonable. The commission shall determine and approve individual rates to be charged by any telecommunications company for a noncompetitive service pursuant to § 49-31-1.4, if applicable, and pursuant to §§ 49-31-12, 49-31-12.2 and 49-31-12.4. Except as provided in § 49-31-4.1, the commission shall utilize rate of return regulation when determining the charge for a noncompetitive service.

The commission shall determine and approve individual prices to be charged by a telecommunications company for any emerging competitive service pursuant to §§ 49-31-1.4, 49-31-12, 49-31-12.2 and 49-31-12.5. However, there is no rate of return regulation of emerging competitive services and no rate of return or price regulation of fully competitive services.

The commission shall separate, assign and distribute a telecommunications company's revenues, investments, and expenses among all services offered. The commission shall, by rules promulgated pursuant to chapter 1-26, prescribe the methodologies by which a telecommunications company shall segregate its revenues, investments and expenses. The methodologies prescribed by the rules shall be in accord with federal and state law. No telecommunications company may use the revenues from emerging competitive services to subsidize fully competitive services or revenues from noncompetitive services to subsidize emerging competitive services or fully competitive services. Expenses and investment of fully competitive services may not be attributed to emerging competitive services or noncompetitive services and the expenses and investment of emerging competitive services may not be attributed to noncompetitive services.

Rates being charged by a telecommunications company on July 1, 1988, shall be deemed to be the fair, reasonable, and effective rates until changed or altered pursuant to this chapter.

Source: SDC 1939, § 52.1302; SL 1987, ch 345, § 44; SL 1988, ch 375, § 11; SL 1992, ch 328, § 7.



§ 49-31-4.1 Hearings on price regulation--Petition--Adoption of price regulation for noncompetitive service.

49-31-4.1. Hearings on price regulation--Petition--Adoption of price regulation for noncompetitive service. The commission shall, on its own motion or upon petition, hold public hearings investigating methods of price regulation consistent with § 49-31-1.4 and chapter 1-26. Within thirty days of its receipt of a petition filed pursuant to this section, the commission shall issue a procedural schedule setting forth dates by which written direct testimony or data shall be filed and ordering the date for commencement of a hearing.

If the investigation indicates that pricing regulation is appropriate for any noncompetitive service because such regulation has a positive impact on universal service and is more reasonable and fair than rate of return regulation, the commission may adopt pricing regulation for any such noncompetitive service.

Source: SL 1988, ch 375, § 12; SL 1992, ch 328, § 8.



§ 49-31-4.2 Uniform prices for intrastate interexchange telecommunications services--Volume discounts--Taxes.

49-31-4.2. Uniform prices for intrastate interexchange telecommunications services--Volume discounts--Taxes. A telecommunications company providing intrastate interexchange telecommunications services shall charge uniform prices on all routes where it offers the services. However, notwithstanding this section and § 49-31-11, a telecommunications company may offer or provide volume discounts and may pass through any state, municipal or local taxes in the specific geographic areas from which the taxes originate.

Source: SL 1988, ch 375, § 13; SL 1992, ch 328, § 9.



§ 49-31-4.3 Accounts of other businesses--Consideration by commission--Disallowance of unreasonable profits--Burden of proof.

49-31-4.3. Accounts of other businesses--Consideration by commission--Disallowance of unreasonable profits--Burden of proof. Each telecommunications company engaged directly or indirectly in any business other than that of providing telecommunications service shall keep and, if requested by the commission, render separately to the commission, in like manner and form the relevant accounts of all such other businesses. The provisions of this chapter apply to the books, accounts, papers and records of relevant transactions with such other businesses. All profits and losses of such other business may be considered by the commission as are relevant to the general fiscal condition of the telecommunications company. The commission, in determining the allowance for materials or services to be included in costs of operations for rate of return or price regulation for noncompetitive services, may disallow any unreasonable profit made in the sale of materials to or service supplied for any telecommunications company by any firm or corporation owned or controlled directly or indirectly by such company or any affiliate, subsidiary, parent company, associate or any corporation whose controlling stockholders are also controlling stockholders of such telecommunications company. The burden of proof shall be on the telecommunications company to prove that no unreasonable profit is involved.

Source: SL 1988, ch 375, § 14.



§ 49-31-5 Promulgation of rules for conduct of business.

49-31-5. Promulgation of rules for conduct of business. The commission may regulate the business of providing telecommunication service and may promulgate rules pursuant to chapter 1-26 concerning:

(1) Requirements for telecommunications companies to maintain and make available to the public and the commission records and utility tariffs;

(2) Requirements for telecommunications companies to provide information to customers regarding credit, deposits, services, refunds and billing rights;

(3) Requirements that telecommunications companies must follow regarding procedures for billing customers;

(4) Procedures and requirements for handling billing disputes, service interruptions, payment plans and refunds;

(5) Standards and procedures for telecommunications companies to follow to ensure nondiscriminatory credit policies;

(6) Procedures, requirements and record-keeping guidelines regarding deposit policies;

(7) Procedures, requirements and record-keeping guidelines regarding customer refunds;

(8) Policies for telecommunications companies to follow regarding refusal of telephone service to the public;

(9) Policies for telecommunications companies to follow regarding disconnection of customer service;

(10) Registration procedures, service requirements, billing practices and maximum service charges for alternative operator services in South Dakota;

(11) Procedures and requirements for classification and reclassification proceedings;

(12) Standards, procedures and requirements regarding the telecommunications utility investigation fund;

(13) Application and notice procedures for the construction of telecommunications facilities; and

(14) Requirements for filing and noticing tariff changes.
Source: SDC 1939, § 52.0260; SL 1986, ch 22, § 22; SL 1987, ch 345, § 45; SL 1990, ch 371, § 2; SL 1992, ch 328, § 10.



§ 49-31-5.1 Telecommunications cooperatives, municipal telephone systems and independent telephone companies--Election to be regulated by commission.

49-31-5.1. Telecommunications cooperatives, municipal telephone systems and independent telephone companies--Election to be regulated by commission. Telecommunications cooperatives organized pursuant to chapters 47-15 to 47-20, inclusive, municipal telephone systems operated pursuant to chapter 9-41, and independent telephone companies serving less than fifty thousand local exchange subscribers are not subject to chapter 49-11, §§ 49-31-1.1 to 49-31-1.4, inclusive, 49-31-3.1 to 49-31-4.1, inclusive, 49-31-4.3, 49-31-5, and 49-31-6, 49-31-12 to 49-31-12.5, inclusive, and 49-31-44 to 49-31-46, inclusive.

However, any cooperative, municipality, or independent telecommunications company may elect to have its rates regulated by the commission and be subject to commission regulation for its emerging and noncompetitive telecommunications services. The election to be regulated shall be made by filing with the commission a certified copy of the resolution of the board of directors or the municipal governing body. Commission regulation shall become effective thirty days after receipt of the resolution by the commission.

Source: SL 1979, ch 314; SL 1980, ch 70, § 2; SL 1982, ch 329, § 2; SL 1987, ch 345, § 46; SL 1988, ch 375, § 27; SL 1992, ch 328, § 11; SL 1998, ch 274, § 19.



§ 49-31-5.2 Independent telecommunications companies--Petition by subscribers for election to be regulated by commission.

49-31-5.2. Independent telecommunications companies--Petition by subscribers for election to be regulated by commission. An independent telecommunications company may be brought under commission regulation if no fewer than five percent of the subscribers, or twenty-five subscribers, whichever is the greater, petition the commission to hold an election of all subscribers of the company to return the company to commission regulation.

Source: SL 1982, ch 329, § 3; SL 1992, ch 328, § 12.



§ 49-31-5.3 Independent telecommunications companies--Procedure for election by subscribers to be regulated by commission.

49-31-5.3. Independent telecommunications companies--Procedure for election by subscribers to be regulated by commission. The ballot to be used in the election shall be approved by the independent telecommunications company and the commission. The commission shall mail ballots, at company cost, to the company's subscribers who shall return the ballots to the commission. The commission shall keep the ballots sealed until the date agreed upon by the commission and board of directors. On the date set, a commission representative and a representative of the company shall count the ballots. If a majority of the company's subscribers elect to become subject to regulation by the commission, the election shall be effective thirty days after the date the ballots are counted.

Source: SL 1982, ch 329, § 4; SL 1992, ch 328, § 13.



§ 49-31-5.4 Independent telecommunications companies--"Subscribers" defined.

49-31-5.4. Independent telecommunications companies--"Subscribers" defined. The term "subscribers" as used in §§ 49-31-5.2 and 49-31-5.3 means either the person in whose name the telecommunications service is registered or the spouse of the person unless the independent telecommunications company has been notified in writing to the contrary.

Source: SL 1982, ch 329, § 5; SL 1992, ch 328, § 14.



§ 49-31-6 Valuation of company property.

49-31-6. Valuation of company property. The commission may make a physical valuation of all the property of any telecommunications company, to be taken when such valuation is necessary for the purpose of arriving at any determination in connection with the regulation of its business or the adjustment of its rates.

Source: SDC 1939, § 52.0269; SL 1987, ch 345, § 47.



§ 49-31-7 Improvement of business and equipment--Notice to company from commission.

49-31-7. Improvement of business and equipment--Notice to company from commission. In addition to the regulatory powers and duties provided by chapters 49-1 to 49-13, inclusive, and this chapter, the commission may conduct any investigations that are necessary to protect the public interest. The commission may order such changes or improvements in telecommunications facilities, exchanges or networks as necessary for the improvement of telecommunications service and the convenience of the public. If, in the judgment of the commission, any repair upon telecommunications facilities, a change in its rates, a change in the mode of operating telecommunications facilities or conducting telecommunications company business is necessary, reasonable and expedient in order to promote the safety, convenience and accommodation of the public, the commission shall notify the telecommunications company immediately, and such telecommunications company shall change the mode of operating its facilities or conducting its business, or repair, renew or replace such facilities in such manner, of such material and within such time as the commission may order.

Source: SDC 1939, §§ 52.0202, 52.1318; SDCL, §§ 49-3-7, 49-3-8; SL 1979, ch 307, §§ 21, 22; SL 1987, ch 345, § 48; SL 1992, ch 328, § 15.



§ 49-31-7.1 Powers and duties of commission.

49-31-7.1. Powers and duties of commission. The commission may:

(1) Examine and inspect the condition of each telecommunications company in this state and of its equipment, and the manner of its conduct and management with reference to the safety, accommodation and convenience of the public;

(2) Require any telecommunications company doing business in this state to install any facility necessary for the safety, convenience and accommodation of the public;

(3) Inquire into the management of the business of all telecommunications companies subject to the provisions of this chapter, and the commission shall keep informed as to the manner and method in which the same is conducted, and may obtain from such telecommunications companies full and complete information necessary to enable it to perform the duties and carry out the objects for which it was created;

(4) Require annual reports and such special reports which, in the opinion of the commission, are necessary or proper for its information;

(5) Prescribe the forms of any and all accounts, records and memoranda to be kept by telecommunications companies;

(6) Inspect all accounts, records and memoranda kept by telecommunications companies and may employ special agents or examiners who have authority, under the order of the commission, to examine any and all accounts, records and memoranda kept by any telecommunications company engaged in interstate commerce;

(7) Examine any of the books, papers or documents of any such telecommunications company and to examine under oath or otherwise any officer, director, agent or employee of any such telecommunications company; and

(8) Issue subpoenas to compel the attendance and testimony of witnesses and the production of all books, papers, tariffs, schedules, contracts, agreements and documents relating to any matter under investigation, and to that end may invoke the aid of any court of this state in requiring the attendance and testimony of witnesses and the production of books, papers and documents under the provisions of this section. The attendance of witnesses and the production of documents, books and papers may be required from any place in the state at any designated place of hearing.
Source: SDC 1939, §§ 52.0202 to 52.0205, 52.0256, 52.0259; SDCL, §§ 49-3-6, 49-3-10, 49-3-11, 49-3-12, 49-3-13, 49-3-16, 49-3-17, 49-3-19, 49-3-20; SL 1987, ch 345, § 49.



§ 49-31-7.2 Liability for damages unaffected.

49-31-7.2. Liability for damages unaffected. Nothing in § 49-31-7.1 may be construed to relieve any telecommunications company from its present responsibility or liability for damages to any person or property.

Source: SDC 1939, § 52.0202; SDCL, § 49-3-9; SL 1987, ch 345, § 50.



§ 49-31-7.3 Court order to testify or produce records--Violation as contempt.

49-31-7.3. Court order to testify or produce records--Violation as contempt. Upon certificate by any member of the commission stating that a telecommunications company or person subject to the provisions of this chapter has refused to obey a subpoena, rule, order or regulation of the commission, any court of this state, pursuant to chapter 21-34, shall issue an order requiring such telecommunications company or other person to appear before the commission and produce all books and papers, give evidence in relation to the matter in question or otherwise comply with the rule or order of the commission. A failure to obey the order of the court shall be punished by the court as contempt.

Source: SDC 1939, § 52.0203; SDCL, § 49-3-14; SL 1987, ch 345, § 51; SL 1992, ch 328, § 16.



§ 49-31-7.4 Obstruction of commission--Civil fine.

49-31-7.4. Obstruction of commission--Civil fine. No person may obstruct the commission or any member thereof in the performance of any of its duties or functions or refuse to give any information within its possession or to produce any record or evidence that may be required by the commission or member within the purview of its or his duties as such commission or member. Any person who violates this section may be punished by a civil fine not exceeding one thousand dollars.

Source: SDC 1939, §§ 52.0203, 52.9901; SDCL, § 49-3-15; SL 1983, ch 15, § 96; SL 1983, ch 331, § 7; SL 1987, ch 345, § 52.



§ 49-31-8 , 49-31-9. Repealed.

49-31-8, 49-31-9. Repealed by SL 1987, ch 345, § 93.



§ 49-31-10 Delivery of messages to persons intended--Care required.

49-31-10. Delivery of messages to persons intended--Care required. Any telecommunications provider in this state shall use great care and diligence in the transmission and delivery of telecommunications services and shall deliver telecommunications messages to the persons for whom they are intended.

Source: SDC 1939, §§ 8.0701, 8.0702, 8.1102, 52.1314; SDCL, §§ 49-6-1, 49-6-2; SL 1983, ch 15, § 112; SL 1987, ch 345, § 53.



§ 49-31-11 Discrimination prohibited--Civil fine.

49-31-11. Discrimination prohibited--Civil fine. No person or telecommunications company may unjustly or unreasonably discriminate between persons in providing telecommunications services or in the rate or price charged for those services. No telecommunications company may offer a rate or charge, demand, collect or receive from any person a greater or lesser compensation for any telecommunications service offered than it charges, demands, collects or receives from any other person for providing a like telecommunications service. No telecommunications company may make or give any unjust or unreasonable preference or advantage to any person, nor unjustly or unreasonably prejudice or disadvantage any person, in the provision of any telecommunications service. Notwithstanding any prohibitions in this section, upon application to the commission, any telecommunications company may after investigation by the commission, be authorized by the commission to charge special rates or to give certain preferences which are determined by the commission to be fair and reasonable.

Nothing in this section applies to volume discounts or to the provision of telecommunications services at reduced rates for the United States, this state, local governments or governmental subdivisions.

Whoever violates any of the provisions of this section is guilty of unjust discrimination and shall be punished by a civil fine not less than one thousand nor more than five thousand dollars for each violation. Nothing in this section may alter or eliminate any remedy otherwise available to an injured party, including an injured party's right to initiate a suit against the company guilty of discrimination pursuant to § 49-13-14.1.

Source: SDC 1939, §§ 52.1317, 52.9925; SL 1983, ch 15, § 113; SL 1983, ch 331, § 10; SL 1987, ch 345, § 54; SL 1988, ch 375, § 15; SL 1992, ch 328, § 36.



§ 49-31-12 Commission to make rate or price schedule--Different rates or prices for different companies or services--Revision of rates--Notice to companies.

49-31-12. Commission to make rate or price schedule--Different rates or prices for different companies or services--Revision of rates--Notice to companies. The commission shall make for each of the telecommunications companies doing business in this state a schedule of reasonable fares and rates or prices except for those telecommunications services which are fully competitive. The commission may determine and approve different rates or prices for different companies and for different services of any company. The commission shall:

(1) Change and revise such rates or prices as circumstances require;

(2) Serve upon each company at least ten days' notice of the time and place rates or prices will be determined, and provide an opportunity for any person, partnership, limited liability company, corporation, or company to be heard; and

(3) Give notice to the company of the rates or prices decided upon and the effective date of such rates or prices, and provide a printed copy of such rates or prices to the general public upon request.
Source: SDC 1939, §§ 52.0216, 52.1315; SDCL, §§ 49-10-1 to 49-10-3; SL 1979, ch 307, §§ 55, 56; SL 1987, ch 345, § 55; SL 1988, ch 375, § 16; SL 1994, ch 351, § 135.



§ 49-31-12.1 Tariff as prima facie evidence of reasonableness--Commission certified as true copy.

49-31-12.1. Tariff as prima facie evidence of reasonableness--Commission certified as true copy. Any tariff, or a certified copy, approved pursuant to § 49-31-1.4, 49-31-12, 49-31-12.2, 49-31-12.4, or 49-31-12.5, shall be received in evidence as an official tariff on file with the commission, without further proof. The commission shall certify that the tariff in question is a true copy of the original on file with the commission and that it is currently in effect. The tariff shall, in any suit brought against a company, constitute prima facie evidence that the rates or prices approved thereby are fair and reasonable.

Source: SDC 1939, § 52.0216; SDCL, §§ 49-10-4, 49-10-5; SL 1979, ch 307, § 57; SL 1987, ch 345, § 56; SL 1988, ch 375, § 17; SL 1992, ch 328, § 17.



§ 49-31-12.2 Duties of regulated companies concerning publication and filing of rates or prices.

49-31-12.2. Duties of regulated companies concerning publication and filing of rates or prices. Any telecommunications company subject to this chapter for noncompetitive and emerging competitive telecommunications services shall:

(1) Print and keep for public inspection in a convenient and publicly accessible place, its tariff showing the rates or prices for telecommunications services offered by the company which are in force at the time;

(2) Not increase published rates or prices for noncompetitive telecommunications services except after thirty days' notice to the commission and to the public. The notice shall state the proposed increase and the proposed effective date of the increase. After thirty days' notice the increase may go into effect subject to suspension, refund or both, pursuant to § 49-31-12.4 or 49-31-12.5, whichever is applicable. A company need only notify the commission of any reduction in rates or prices for telecommunications services before the effective date of the reduction and publish the appropriately amended tariff and notice required in subdivision (1) of this section;

(3) Except as provided for in subdivision (2) of this section, not deviate from any of its current published rates; and

(4) Upon request of the commission, file with the commission copies of any contracts, agreements or arrangements with other companies that are affected by the provisions of this chapter.
Source: SDC 1939, § 52.0212; SDCL, §§ 49-10-10, 49-10-17; SL 1979, ch 307, §§ 61, 64; SL 1987, ch 345, § 57; SL 1988, ch 375, § 18; SL 1992, ch 328, § 18.



§ 49-31-12.3 Failure to file tariffs and agreements--Mandamus.

49-31-12.3. Failure to file tariffs and agreements--Mandamus. If any telecommunications company subject to the provisions of this chapter neglects or refuses to file or publish its tariffs of rates or prices, and contracts and agreements relating thereto, the telecommunications company, pursuant to chapter 21-34, is subject to a writ of mandamus to be issued by any circuit court of the state in the judicial circuit where the principal office of the telecommunications company is situated or where the offense may be committed.

Source: SDC 1939, § 52.0212; SDCL, § 49-10-18; SL 1987, ch 345, § 58; SL 1988, ch 375, § 19; SL 1992, ch 328, § 19.



§ 49-31-12.4 Filing of new or changed tariff--Procedures for commission.

49-31-12.4. Filing of new or changed tariff--Procedures for commission. If a telecommunications company files with the commission any tariff stating a new rate or price or any new practice affecting any noncompetitive telecommunications service, the commission:

(1) May upon a petition to intervene or on its own initiative, with or without answer or other formal pleading by the interested company or companies but upon reasonable notice, enter upon a hearing concerning the propriety or reasonableness of the rate, price or practice;

(2) Pending any hearing pursuant to subdivision (1) of this section, the commission may suspend the operation of the tariff and the use of the rate or practice upon order with notice to the company of the reasons therefor. The suspension may not last longer than one hundred twenty days beyond the proposed effective date of the rate or practice. However, the commission may extend the period an additional sixty days;

(3) During any hearing conducted pursuant to subdivision (1) of this section, receive whatever evidence, statements or arguments the parties may offer pertinent to the investigation. The burden is on the company to prove that the tariff is fair and reasonable;

(4) After any hearing pursuant to subdivision (1) of this section, determine a fair and reasonable rate or price, render a written decision specifically setting out the rate or price and prepare a record of its proceeding and findings; and

(5) If a rate has been suspended pursuant to subdivision (2) of this section and the commission has not issued an order at the expiration of one hundred eighty days after the proposed effective date of the rate or practice, the proposed change may go into effect at the end of such period. In the case of a proposed increased rate or price, the telecommunications company shall keep an accurate account of all amounts received by reason of the increase. The company shall specify by whom and on whose behalf the amounts are paid. Upon completion of the hearings and entry of a commission decision, the commission may require the telecommunications company to refund, with interest, to the persons in whose behalf such amounts were paid, the portion of the increased rates or prices found to be unfair or unreasonable.
Source: SDC 1939, §§ 52.0217 to 52.0219; SDCL, §§ 49-10-26, 49-10-27, 49-10-33 to 49-10-35; SL 1979, ch 307, §§ 67 to 69; SL 1980, ch 322, § 120; SL 1982, ch 326; SL 1987, ch 345, § 59; SL 1988, ch 375, § 20; SL 1992, ch 328, § 20.



§ 49-31-12.5 Filing of new schedule affecting emerging competitive service--Notice and hearing--Suspension or disapproval of price or practice.

49-31-12.5. Filing of new schedule affecting emerging competitive service--Notice and hearing--Suspension or disapproval of price or practice. If a telecommunications company files with the commission any tariff stating a new price or a change in price or practice affecting any emerging competitive telecommunications service, the commission:

(1) Shall permit any proposed change in price or practice to be effective upon twenty days' notice to the commission and the customers affected by the change;

(2) May, upon receiving a petition to intervene or upon its own motion, conduct a hearing to determine whether any new price or change in price or practice is fair and reasonable. Any petition to intervene or motion shall be filed or made within twenty days after the filing of the price or practice. The burden of proof is on the company to show that any new price or change in price or practice is fair and reasonable. Any hearing shall be completed and any order of the commission shall be issued within one hundred twenty days after the effective date of the tariff filed;

(3) May, if the petition to intervene or motion alleges improper cross subsidization in violation of § 49-31-4 or unjust or unreasonable discrimination pursuant to § 49-31-11, suspend the effective date of any new price or a change in price or practice, if the commission determines that any remedial order of the commission pursuant to chapter 49-13 will not adequately protect a party from irreparable harm. Any suspension may not exceed thirty days following the effective date of the tariff filed; and

(4) Shall, after notice and hearing, disapprove any price or practice found to be unfair and unreasonable and may order a refund with interest of any portion of the change found to be unfair and unreasonable. During any proceedings under this section, a telecommunications company shall keep accurate records of the amounts collected as a result of the increased price in the event of a refund at the conclusion of all proceedings.
Source: SL 1988, ch 375, § 21; SL 1992, ch 328, § 21.



§ 49-31-12.6 Deposits into regulatory assessment fee fund.

49-31-12.6. Deposits into regulatory assessment fee fund. The Public Utilities Commission may require a telecommunications company as defined in subdivision 49-31-1(26) to make a deposit when it files for approval of a general change in rates or prices for any noncompetitive or emerging competitive telecommunications service. The commission may require a telecommunications company to deposit up to one hundred thousand dollars in the South Dakota Public Utilities Commission Regulatory Assessment Fee fund, the amount to be designated by commission order.

Source: SL 1994, ch 352, § 5A.



§ 49-31-12.7 Tariffs for telecommunications services other than emerging and noncompetitive services prohibited.

49-31-12.7. Tariffs for telecommunications services other than emerging and noncompetitive services prohibited. Unless exempted from filing by § 49-31-5.1, a telecommunications company shall file tariffs only for emerging and noncompetitive telecommunications services. No other telecommunications services may be tariffed.

Source: SL 2007, ch 267, § 1.



§ 49-31-12.8 Availability of telecommunications services information--Notification of adverse change in rates, terms, or conditions.

49-31-12.8. Availability of telecommunications services information--Notification of adverse change in rates, terms, or conditions. A telecommunications company shall make available to any person, in at least one location, during regular business hours, information concerning its current rates, terms, and conditions for all of its telecommunications services. The information shall be made available in an easy to understand format and in a timely manner. Following an inquiry or complaint from a person concerning a rate, term, or condition for a telecommunications service, a telecommunications company shall specify that such information is available and the manner in which the person may obtain the information. A telecommunications company shall notify a customer of any materially adverse change to any rate, term, or condition of any telecommunications service being provided to the customer. The notification shall be made at least thirty days in advance of the change.

Source: SL 2007, ch 267, § 2.



§ 49-31-13 Repealed.

49-31-13. Repealed by SL 1988, ch 375, § 26.



§ 49-31-14 Repealed.

49-31-14. Repealed by SL 1987, ch 345, § 93.



§ 49-31-14.1 Repealed.

49-31-14.1. Repealed by SL 1992, ch 328, § 22.



§ 49-31-15 Access to telecommunications facilities--Application to commission--Order requiring access--Apportionment of expenses.

49-31-15. Access to telecommunications facilities--Application to commission--Order requiring access--Apportionment of expenses. The commission may compel access to any telecommunications facilities in this state. Any telecommunications company desiring access to any other company's facilities shall, if access is refused, make an application to the commission. Upon receipt of the application, the commission shall ascertain the facts in the case. If in its judgment the public service demands the access and the facilities of the applicant are in proper condition, the commission may order the access upon such terms and conditions that are found to be in the public interest and apportion the expense of the access.

Source: SDC 1939, § 52.1316; SL 1947, ch 235; SL 1987, ch 345, § 62; SL 1992, ch 328, § 23.



§ 49-31-16 Repealed.

49-31-16. Repealed by SL 1992, ch 328, § 24.



§ 49-31-17 Repealed.

49-31-17. Repealed by SL 1998, ch 274, § 20.



§ 49-31-18 Access provided to companies doing business in same vicinity--Discrimination prohibited.

49-31-18. Access provided to companies doing business in same vicinity--Discrimination prohibited. Every telecommunications company shall provide access for any other telecommunications company doing business in the same vicinity that makes application therefor and shall afford all reasonable and proper facilities for such access, for reasonable compensation and without discrimination, and under rules the commission may prescribe. To provide access facilities at reasonable rates and to enhance and preserve universal service, the commission may establish methods designed to determine and implement fair and reasonable access rates by rules promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 52.1316; SL 1947, ch 235; SL 1987, ch 345, § 65; SL 1988, ch 375, § 23; SL 1992, ch 328, § 26.



§ 49-31-19 Tariff of access charges--Approval by commission.

49-31-19. Tariff of access charges--Approval by commission. Access charges for switching and transporting telecommunications services between facilities shall be published in the tariff filed by the telecommunications company providing the access.

Notwithstanding any exemption granted under § 49-31-5.1, any telecommunications company providing telecommunications access services which are classified as emerging or noncompetitive shall file its access tariffs with the commission for approval pursuant to § 49-31-12.4 or 49-31-12.5, as applicable.

Source: SDC 1939, § 52.1316; SL 1947, ch 235; SL 1987, ch 345, § 66; SL 1992, ch 328, § 27.



§ 49-31-20 Merger, consolidation, or transfer of stock or other ownership interests--Notification.

49-31-20. Merger, consolidation, or transfer of stock or other ownership interests--Notification. Any telecommunications company that holds a certificate of authority to operate in this state shall notify the commission of any consolidation or merger or transfer of stock or other ownership interests that will result in a different person then owning more than fifty percent of the company's stock or ownership interests.

Source: SDC 1939, § 52.1312; SL 1951, ch 259; SL 1987, ch 345, § 67; SL 1988, ch 375, § 24; SL 1992, ch 328, § 28; SL 1998, ch 274, § 21; SL 2005, ch 245, § 1.



§ 49-31-21 Repealed.

49-31-21. Repealed by SL 1998, ch 274, § 22.



§ 49-31-22 to 49-31-24. Transferred.

49-31-22 to 49-31-24. Transferred to § 49-31-21.



§ 49-31-25 Disclosure of contents, refusal to send or forging receipt of message as misdemeanor--Judicially ordered disclosure excepted.

49-31-25. Disclosure of contents, refusal to send or forging receipt of message as misdemeanor--Judicially ordered disclosure excepted. It is a Class 2 misdemeanor for any person connected in any capacity with a telecommunications company, with the intent to injure, deceive or defraud the sender or intended receiver thereof, or the company or provider, or to benefit himself or any other person, to:

(1) Intentionally divulge the contents or the nature of a private communication entrusted to him for transmission or delivery;

(2) Refuse or neglect to transmit or deliver the private communication; or

(3) Intentionally forge the name of the intended receiver to the private communication.

The provisions of this section do not apply to any person who divulges the contents of a private communication upon the order of a circuit court judge.

Source: SDC 1939, §§ 52.1319, 52.9926; SL 1983, ch 15, § 116; SL 1987, ch 345, § 69.



§ 49-31-26 Disclosure of message without written permission of sender or addressee as misdemeanor--Judicial disclosure excepted.

49-31-26. Disclosure of message without written permission of sender or addressee as misdemeanor--Judicial disclosure excepted. Any person not connected with a telecommunications company, who discloses the contents of a private communication addressed to another person, in the course of transmission or in any other manner, without the written permission of the sender of the communication, or of the person to whom the communication is addressed, except upon order of a circuit court judge, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.4511; SL 1983, ch 15, § 117; SL 1987, ch 345, § 70.



§ 49-31-27 Repealed.

49-31-27. Repealed by SL 1987, ch 345, § 93.



§ 49-31-28 Party line and emergency calls--Definitions.

49-31-28. Party line and emergency calls--Definitions. For the purposes of §§ 49-31-29 and 49-31-30 the following terms have the meanings ascribed to them as follows:

(1) "Party line" means a subscribers' line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number;

(2) "Emergency" means a situation in which property or human life are in jeopardy, and the prompt summoning of aid is essential.
Source: SL 1959, ch 49, § 1; SDC Supp 1960, § 13.1629.



§ 49-31-29 Intentional refusal to relinquish party line in emergency as misdemeanor.

49-31-29. Intentional refusal to relinquish party line in emergency as misdemeanor. Any person who intentionally refuses to immediately relinquish a party line when informed that such line is needed for an emergency call actually existing as defined in subdivision 49-31-28(2), to a fire department, to a law enforcement officer or department, for medical aid or for ambulance service, is guilty of a Class 2 misdemeanor.

Source: SL 1959, ch 49, § 2; SDC Supp 1960, § 13.1628; SL 1983, ch 15, § 119.



§ 49-31-29.1 "Communication device" and "emergency" defined.

49-31-29.1. "Communication device" and "emergency" defined. Terms used in §§ 49-31-29.1 and 49-31-29.2 mean:

(1) "Communication device," any device, including a telephone, cellular telephone, computer, or radio which may be used in an attempt to summon law enforcement, fire department, medical, or other emergency personnel;

(2) "Emergency," any situation in which human health or safety is in imminent danger.
Source: SL 2002, ch 214, § 1.



§ 49-31-29.2 Interference with emergency communication--Violation a misdemeanor.

49-31-29.2. Interference with emergency communication--Violation a misdemeanor. If a person is attempting to summon aid to an emergency or has communicated a desire to summon aid to an emergency, no person may prohibit or interrupt, or attempt to prohibit or interrupt, another person's use of a communication device by either of the following:

(1) Using or threatening to use physical force, intimidation, interference, or any other form of violence; or

(2) Destroying, disabling, or damaging a communication device.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2002, ch 214, § 2.



§ 49-31-30 Securing line by claiming nonexistent emergency as misdemeanor.

49-31-30. Securing line by claiming nonexistent emergency as misdemeanor. Any person who obtains the use of a party line by falsely stating that the line is needed for an emergency is guilty of a Class 2 misdemeanor.

Source: SL 1959, ch 49, § 3; SDC Supp 1960, § 13.1630; SL 1983, ch 15, § 120.



§ 49-31-31 Threatening or harassing contacts by telephone or other electronic communication device as misdemeanor.

49-31-31. Threatening or harassing contacts by telephone or other electronic communication device as misdemeanor. It is a Class 1 misdemeanor for a person to use a telephone or other electronic communication device for any of the following purposes:

(1) To contact another person with intent to terrorize, intimidate, threaten, harass, or annoy such person by using obscene or lewd language or by suggesting a lewd or lascivious act;

(2) To contact another person with intent to threaten to inflict physical harm or injury to any person or property;

(3) To contact another person with intent to extort money or other things of value;

(4) To contact another person with intent to disturb that person by repeated anonymous telephone calls or intentionally failing to replace the receiver or disengage the telephone connection.

It is a Class 1 misdemeanor for a person to knowingly permit a telephone or other electronic communication device under his or her control to be used for a purpose prohibited by this section.

Source: SL 1967, ch 30, § 1; SL 1983, ch 15, § 121; SL 2008, ch 240, § 1; SL 2011, ch 206, § 1.



§ 49-31-31.1 Electronic communication device defined.

49-31-31.1. Electronic communication device defined. For the purposes of §§ 49-31-31 and 49-31-33, an electronic communication device is any electronic device capable of transmitting signs, signals, writing, images, sounds, messages, data, or other information by wire, radio, light waves, electromagnetic means, or other similar means, including telephones, cellular phones, and computers.

Source: SL 2011, ch 206, § 3.



§ 49-31-32 Obscene telephone calls--Failure to replace receiver--Prima facie evidence of unlawfulness.

49-31-32. Obscene telephone calls--Failure to replace receiver--Prima facie evidence of unlawfulness. The use of obscene or lewd language or the making of a threat or lewd suggestion or the failure to replace the telephone receiver as set forth in § 49-31-31 shall be prima facie evidence of the intent to terrorize, intimidate, threaten, harass, annoy or disturb another person.

Source: SL 1967, ch 30, § 2.



§ 49-31-32.1 Dial-a-porn communications prohibited--Violation as misdemeanor.

49-31-32.1. Dial-a-porn communications prohibited--Violation as misdemeanor. It is unlawful for any person, for consideration, by means of a telephone communication for commercial purposes, to make directly or by means of an electronic recording device, any comment, request, suggestion or proposal which is obscene. Any person who makes any such comment, request, suggestion or proposal is subject to prosecution under this section regardless of whether the person placed or initiated the telephone call. A violation of this section is a Class 1 misdemeanor.

Source: SL 1989, ch 196, § 1.



§ 49-31-32.2 Liability of persons for illegal use of telephone or facility under their control--Violation as misdemeanor.

49-31-32.2. Liability of persons for illegal use of telephone or facility under their control--Violation as misdemeanor. It is unlawful for any telephone subscriber or individual to permit knowingly any telephone or telephone facility connected to a local exchange telephone under the telephone subscriber's or the individual's control to be used for any purpose prohibited by §§ 49-31-32.1 to 49-31-32.3, inclusive. A violation of this section is a Class 1 misdemeanor.

Source: SL 1989, ch 196, § 2.



§ 49-31-32.3 Each day of violation constitutes separate offense.

49-31-32.3. Each day of violation constitutes separate offense. For the purposes of §§ 49-31-32.1 to 49-31-32.3, inclusive, each day of a violation constitutes a separate offense.

Source: SL 1989, ch 196, § 3.



§ 49-31-33 Place of commission of offense committed by telephone or other electronic communication device.

49-31-33. Place of commission of offense committed by telephone or other electronic communication device. Any offense committed by use of a telephone or other electronic communication device as set forth in § 49-31-31 is considered to have been committed at either the place where the telecommunications message or electronic communication originated or at the place where the telecommunications message or electronic communication was received.

Source: SL 1967, ch 30, § 3; SL 1987, ch 345, § 71; SL 2011, ch 206, § 2.



§ 49-31-34 Repealed.

49-31-34. Repealed by SL 1983, ch 15, § 122.



§ 49-31-35 Severability and saving clause respecting unlawful telephone calls.

49-31-35. Severability and saving clause respecting unlawful telephone calls. If any provision of §§ 49-31-31 to 49-31-33, inclusive, is declared unconstitutional or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of said sections and applicability thereof to other persons and circumstances shall not be affected thereby, and to this end, the provisions of said sections are hereby declared severable.

Source: SL 1967, ch 30, § 5.



§ 49-31-36 Manufacture, possession or transfer of instrument for fraudulently obtaining telecommunications service as misdemeanor.

49-31-36. Manufacture, possession or transfer of instrument for fraudulently obtaining telecommunications service as misdemeanor. Any person:

(1) Who makes or possesses an instrument, apparatus, equipment or device designed, adapted or which can be used to obtain telecommunications service fraudulently or to conceal from the supplier of telecommunications service or from a lawful authority the existence or place of origin or of destination of a telecommunication; or

(2) Who sells, gives or otherwise transfers to another, or offers or advertises for sale, an instrument, apparatus, equipment or device described above, or plans or instructions for making or assembling the same; under circumstances evincing an intent to use or employ the instrument, apparatus, equipment or device, or to allow the same to be used or employed, for a purpose described above, or knowing or having reason to believe that the same is intended to be so used, or that the aforesaid plans or instructions are intended to be used for making or assembling such instrument, apparatus, equipment or device,
is guilty of a Class 2 misdemeanor.

Source: SL 1965, ch 225; SL 1983, ch 15, § 123.



§ 49-31-37 Obtaining telecommunications service without payment as theft.

49-31-37. Obtaining telecommunications service without payment as theft. Any person who obtains telecommunications service by the use of a false, revoked, counterfeit or nonexistent credit card, or who obtains telecommunications service by charging the price for such service to a false or nonexistent telephone number or to an existing telephone number without the authority of the holder thereof, or who, through the use of any scheme or device, obtains the transmission of a communication without payment of the lawful charges is guilty of theft.

Source: SDC 1939, § 131.1832 as enacted by SL 1959, ch 38; SL 1969, ch 31; SL 1973, ch 285; SL 1983, ch 15, § 124; SL 1987, ch 345, § 72.



§ 49-31-38 Violation of provision of chapters 49-1A, 49-13, and 49-31 and of order, rule, or regulation concerning telecommunication company regulation--Civil fine.

49-31-38. Violation of provision of chapters 49-1A, 49-13, and 49-31 and of order, rule, or regulation concerning telecommunication company regulation--Civil fine. Any person who violates, neglects, fails, or refuses to comply with any of the provisions of chapters 49-1A, 49-13, and this chapter, not otherwise specifically penalized in those chapters, or who violates, neglects, fails, or refuses to comply with any lawful order, rule, or regulation of the commission in connection with the regulation of telecommunications companies, is punishable, after notice and opportunity for hearing, by a civil fine of not less than two hundred nor more than one thousand dollars for each offense.

Source: SDC 1939, § 52.9927; SL 1983, ch 15, § 125; SL 1983, ch 331, § 11; SL 1987, ch 345, § 73; SL 2004, ch 283, § 1.



§ 49-31-38.1 Intentional violation of provision of chapters 49-1A, 49-13, and 49-31 and of order, rule, or regulation of commission--Civil fine.

49-31-38.1. Intentional violation of provision of chapters 49-1A, 49-13, and 49-31 and of order, rule, or regulation of commission--Civil fine. Except as otherwise specifically provided, any person who intentionally does or causes to be done, or intentionally permits or omits to be done, any act, matter or thing prohibited, required, or declared to be unlawful in chapters 49-1A, 49-13, and this chapter, or intentionally violates, or refuses to comply with any lawful order, rule, or regulation of the commission, is punishable, after notice and opportunity for hearing, by a civil fine of not less than five hundred nor more than five thousand dollars for each offense.

Source: SDC 1939, § 52.9909; SDCL, § 49-3-29; SL 1983, ch. 15, § 97; SL 1983, ch 331, § 8; SL 1987, ch 345, § 74; SL 1992, ch 328, § 30; SL 2004, ch 283, § 2.



§ 49-31-38.2 Additional penalty for violations--Forfeiture of franchise--Foreign corporations.

49-31-38.2. Additional penalty for violations--Forfeiture of franchise--Foreign corporations. In addition to any penalty imposed or remedy provided in chapters 49-7 to 49-13, inclusive, and this chapter, if any telecommunications company willfully continues to neglect or refuse to comply with the provisions of those chapters, or with any reasonable order or regulation of the commission, such neglect or refusal shall cause a forfeiture of the franchise of the corporation, if the corporation is a domestic corporation. If the corporation is a foreign corporation, such neglect or refusal shall cause a forfeiture of all rights and privileges to transact its business within this state.

Source: SDC 1939, § 52.0254; SDCL, § 49-3-25; SL 1987, ch 345, § 75; SL 1992, ch 328, § 31.



§ 49-31-38.3 Action by attorney general to forfeit franchise or enjoin transaction of business.

49-31-38.3. Action by attorney general to forfeit franchise or enjoin transaction of business. The attorney general shall commence an action in any court of competent jurisdiction in this state, or against any telecommunications company for the purpose of having its corporate franchise forfeited, or for the purpose of having it perpetually enjoined from transacting any business within this state, when the commission reports that any telecommunications company has violated the provisions of § 49-31-38.2.

Source: SDC 1939, § 52.0255; SDCL, § 49-3-26; SL 1987, ch 345, § 76.



§ 49-31-39 , 49-31-40. Repealed.

49-31-39, 49-31-40. Repealed by SL 1992, ch 328, §§ 32, 33.



§ 49-31-41 Security on stay of order--Conditions.

49-31-41. Security on stay of order--Conditions. Notwithstanding the provisions of § 1-26-32, if an order of the commission is stayed or suspended, the court shall require a bond with good and sufficient surety, conditioned that the telecommunications company or any other party petitioning for review shall answer for all damages caused by the delay in enforcing the order of the commission and for all compensation for the difference between whatever sums for service provided by the telecommunications company that any person is compelled to pay pending review proceedings and the sum the person or corporation would have been compelled to pay had the commission's order not been stayed or suspended. The court may, in addition or in lieu of the bond, require other further security for the payment of the excess damages or charges.

Source: SL 1983, ch 332, § 3; SL 1987, ch 345, § 79.



§ 49-31-42 Proceedings before circuit court on appeal--Priority.

49-31-42. Proceedings before circuit court on appeal--Priority. Upon the filing of the record in the office of the clerk, the circuit court shall process the appeal pursuant to chapter 1-26. Such cases have precedence over all other civil causes pending before the court.

Source: SL 1983, ch 332, § 5; SL 1987, ch 345, § 80; SL 1992, ch 328, § 34.



§ 49-31-43 Repealed.

49-31-43. Repealed by SL 1992, ch 328, § 35.



§ 49-31-44 Creation of telecommunications investigation fund--Purposes of fund--Deposit by telecommunications company.

49-31-44. Creation of telecommunications investigation fund--Purposes of fund--Deposit by telecommunications company. There is hereby created a fund within the state treasury to be known as the telecommunications investigation fund which shall be used by the commission to defray the expenses of conducting investigations or public hearings relating to §§ 49-31-3.2 to 49-31-3.4, inclusive, 49-31-4, and 49-31-4.1, or arbitration proceedings conducted pursuant to 47 U.S.C. § 252 as of January 1, 1998. Each telecommunications company as defined in subdivision 49-31-1(26) that is a party to an official docket to exercise commission authority pursuant to §§ 49-31-3.2 to 49-31-3.4, inclusive, 49-31-4 and 49-31-4.1, or arbitration proceedings conducted pursuant to 47 U.S.C. § 252 as of January 1, 1998, shall make a deposit not to exceed seventy-five thousand dollars in the telecommunications investigation fund. The amount and the division of the deposit among the companies, if any, shall be designated by commission order. However, any costs incurred related to arbitration proceedings conducted pursuant to 47 U.S.C. § 252 as of January 1, 1998, shall be shared equally among the parties. The commission shall use the deposit to defray the expense incident to conducting the hearing or investigation of the company making the deposit. The deposit is appropriated to the use of the commission for such purpose. The funds necessary for such expenses are hereby authorized to be expended.

Source: SL 1951, ch 260, § 1; SL 1953, ch 280, § 1; SDC Supp 1960, § 52.0273; SDCL, § 49-10-28; SL 1987, ch 345, § 82; SL 1988, ch 375, § 30; SL 1991, ch 381, § 11; SL 1998, ch 274, § 26.



§ 49-31-45 Payment of investigation and hearing expenses--Procedure for payment--Accounting of company's deposit--Notice and order as to amount to be returned.

49-31-45. Payment of investigation and hearing expenses--Procedure for payment--Accounting of company's deposit--Notice and order as to amount to be returned. The expenses incurred in any investigation or hearing conducted in pursuance of § 49-31-44 shall be paid out of the fund on warrants drawn by the state auditor upon itemized vouchers submitted by the commission. The commission shall keep and maintain a detailed record of the amount expended from each deposit by each company making a deposit. Upon the conclusion of the investigation or hearing, the commission shall make an accounting of the deposit and shall give the company making the deposit, within thirty days of the final decision, notice in writing of the itemization and the amount that is proposed to be returned to the company. Any company protesting the itemization may file objections with the commission within thirty days of receiving the itemization. The commission shall resolve any objections by order consistent with chapter 1-26.

Source: SL 1951, ch 260, § 2; SL 1953, ch 280, § 1; SDC Supp 1960, § 52.0273; SDCL, § 49-10-29; SL 1987, ch 345, § 83; SL 1988, ch 375, § 31; SL 1991, ch 381, § 12.



§ 49-31-46 Payment for participation in federal proceedings.

49-31-46. Payment for participation in federal proceedings. The commission is hereby authorized, in addition to the purposes referred to in § 49-31-44, to use the telecommunications investigation fund therein created to defray the cost and expense of participating in proceedings before federal agencies involving increases in interstate rates in South Dakota by any telecommunications company.

Source: SL 1957, ch 269; SDC Supp 1960, § 52.0273-1; SDCL, § 49-10-30; SL 1987, ch 345, § 84; SL 1991, ch 381, § 13.



§ 49-31-47 Communication devices and services provided to persons with disabilities.

49-31-47. Communication devices and services provided to persons with disabilities. The Department of Human Services shall establish and administer a statewide program to provide telecommunication and other communication devices and services to residents of this state who have disabilities that prevent them from having communication access and maintain a dual party relay system making all phases of public telecommunications and communication service available to persons who are deaf, severely hearing impaired or speech impaired. This program may be implemented through contracts with public or private organizations that provide services to persons who are deaf or persons with other severe disabilities.

Source: SL 1989, ch 401, § 1; SL 1997, ch 267, § 1; SL 2014, ch 221, § 1.



§ 49-31-48 Telecommunication or communication device for individuals with disabilities--Dual party relay system.

49-31-48. Telecommunication or communication device for individuals with disabilities--Dual party relay system. A telecommunication or communication device for individuals with disabilities is a device that enables the individual to communicate. A dual party relay system provides voice, digital and electronic text, or visual communication between users of telecommunication or communication devices and other persons.

Source: SL 1989, ch 401, § 6; SL 1997, ch 267, § 2; SL 2014, ch 221, § 2.



§ 49-31-49 Telecommunication or communication device remains property of state for three years.

49-31-49. Telecommunication or communication device remains property of state for three years. A telecommunication or communication device furnished by the Department of Human Services pursuant to the provisions of §§ 49-31-47 to 49-31-56, inclusive, remains the property of the state for three years, after which it becomes the property of the recipient. During the initial three years, a person who receives a telecommunication or communication device from the department pursuant to the provisions of this section is liable to the department for the loss of or damage to the device. Any money collected by the department pursuant to the provisions of this section shall be deposited in the telecommunication fund from which the expenditure occurred.

Source: SL 1989, ch 401, § 2; SL 1997, ch 267, § 3; SL 2014, ch 221, § 3.



§ 49-31-50 Telecommunication funds for persons with hearing and other disabilities--Continuous appropriation.

49-31-50. Telecommunication funds for persons with hearing and other disabilities--Continuous appropriation. There is created in the state treasury the telecommunication fund for the deaf and the telecommunication fund for other disabilities for the deposit and disbursement of money collected pursuant to the provisions of §§ 49-31-49 and 49-31-51. There is hereby continuously appropriated the sum of two hundred thousand dollars ($200,000), or so much thereof as may be necessary, each year from the telecommunication fund for the deaf to the Department of Human Services to provide one or two cochlear implants to any child who suffers from severe to profound hearing loss. The child shall be less than twenty-one years of age at the time of the implant.

Source: SL 1989, ch 401, § 3; SL 1990, ch 373, § 1; SL 1997, ch 267, § 4; SL 2005, ch 246, § 1; SL 2007, ch 268, § 1; SL 2010, ch 222, § 1; SL 2014, ch 221, § 4.



§ 49-31-50.1 Use of funds appropriated pursuant to § 49-31-50.

49-31-50.1. Use of funds appropriated pursuant to § 49-31-50. Funds appropriated pursuant to § 49-31-50 may only be used for:

(1) The costs of providing a cochlear implant to a child who is not covered under a plan of health insurance; or

(2) Any portion of the costs of providing a cochlear implant to a child that is not paid by any plan of health insurance covering the child but only for those amounts payable by the covered person under the plan's deductible and coinsurance provisions.
Source: SL 2005, ch 246, § 2.



§ 49-31-50.2 Rules relating to cochlear implants.

49-31-50.2. Rules relating to cochlear implants. The Department of Human Services shall promulgate rules pursuant to chapter 1-26 to establish standards for eligibility criteria, the basis for and extent of provider payments on behalf of the eligible person, levels of payment, administration, audit requirements, and record keeping of providing cochlear implants.

Source: SL 2005, ch 246, § 3.



§ 49-31-50.3 Approval of vouchers--Warrants.

49-31-50.3. Approval of vouchers--Warrants. The secretary of the Department of Human Services shall approve vouchers and the state auditor shall draw warrants to pay expenditures authorized by §§ 49-31-50 to 49-31-50.3, inclusive.

Source: SL 2005, ch 246, § 4.



§ 49-31-51 Access fee imposed on local exchange service lines, cellular telephones and radio pager devices--Report of fee on monthly bills--Report on and remission of fees--Disposition of funds collected.

49-31-51. Access fee imposed on local exchange service lines, cellular telephones and radio pager devices--Report of fee on monthly bills--Report on and remission of fees--Disposition of funds collected. There is hereby imposed an access fee of fifteen cents per local exchange service line per month, fifteen cents per cellular telephone per month in accordance with the provisions provided in subdivision 34-45-1(7), and fifteen cents per radio pager device per month to pay for the program established in § 49-31-47. The access fee shall be paid by each local exchange subscriber to a local exchange service, or by each cellular telephone or radio pager service subscriber to the service provider, unless the subscriber is otherwise exempt from taxation. The access fee shall be reported as a separate line or service and collected on the regular monthly bill by each local exchange telecommunications company or other service provider operating in this state. On or before the last day of the month following each two-month period, every telecommunications company providing local exchange service or other service provided specified in this section shall remit to the Department of Revenue on forms furnished by the department the amount of the access fee collected for that two- month period. The secretary of revenue may grant an extension of not more than five days for filing a remittance. The Department of Revenue shall deposit ninety percent of the money received pursuant to the provisions of §§ 49-31-47 to 49-31-56, inclusive, into the telecommunication fund for the deaf and ten percent in the telecommunication fund for other disabilities.

Source: SL 1989, ch 401, § 4; SL 1991, ch 385; SL 1997, ch 267, § 5; SL 2002, ch 61, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 237, §§ 1, 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 221, § 5.



§ 49-31-51.1 Promulgation of rules to administer access fee.

49-31-51.1. Promulgation of rules to administer access fee. The secretary of revenue may promulgate rules, pursuant to chapter 1-26, to administer the fee imposed pursuant to § 49-31-51. The rules may include:

(1) The filing of returns and payment of the fee;

(2) Determining the application of the fee;

(3) Record-keeping requirements; and

(4) Determining auditing methods.
Source: SL 2000, ch 68, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 49-31-52 Liability for uncollected fees.

49-31-52. Liability for uncollected fees. No local exchange telecommunications company has any obligation to take any legal action to enforce the collection of any charge imposed pursuant to §§ 49-31-47 to 49-31-56, inclusive. The local exchange company is not liable for such uncollected amounts.

Source: SL 1989, ch 401, § 4A.



§ 49-31-53 Annual review of access fee--Report to legislature.

49-31-53. Annual review of access fee--Report to legislature. The access fee imposed in § 49-31-51 is subject to annual review by the Department of Human Services. Each year the department shall report to the legislature and recommend whether the access fee should be increased or decreased in order that the money raised by the access fee pays for the costs of the program.

Source: SL 1989, ch 401, § 5.



§ 49-31-54 Administrative cost for collection of fee.

49-31-54. Administrative cost for collection of fee. The local exchange telecommunications company may deduct and retain one hundred dollars or one percent of the collected amount, whichever is greater, as the cost of administration for collecting the charge.

Source: SL 1989, ch 401, § 5A.



§ 49-31-55 Sources of funds in addition to access fees.

49-31-55. Sources of funds in addition to access fees. The secretary of the Department of Human Services may accept and expend for the purpose of §§ 49-31-47 to 49-31-56, inclusive, in addition to the amount in § 49-31-47, any funds obtained from federal sources, gifts, contributions or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1989, ch 401, § 7.



§ 49-31-56 Method of payment of expenditures.

49-31-56. Method of payment of expenditures. Expenditures authorized by the provisions of §§ 49-31-47 to 49-31-56, inclusive, shall be paid on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Human Services. Expenditure for services for individuals who have deafness, deaf blindness, hearing impairments, and speech impediments and expenditures for the dual party relay service shall be paid from the telecommunication fund for the deaf. Expenditure for services for individuals with all other disabilities shall be paid from the telecommunication fund for other disabilities.

Source: SL 1989, ch 401, § 8; SL 1997, ch 267, § 6; SL 2014, ch 221, § 6.



§ 49-31-56.1 Promulgation of rules regarding telecommunications and communication services program.

49-31-56.1. Promulgation of rules regarding telecommunications and communication services program. The Department of Human Services may promulgate rules, pursuant to chapter 1-26, for the administration of the telecommunications and communication services program. The rules may include:

(1) Eligibility determination, criteria, and application procedures;

(2) The amount and scope of services; and

(3) Methods of administration.
Source: SL 2014, ch 221, § 7.



§ 49-31-57 Penalty for pleading filed for improper purpose--Sanction by commission.

49-31-57. Penalty for pleading filed for improper purpose--Sanction by commission. The commission may on its own motion or upon the motion of any party, assess against a party reasonable attorney fees, expert witness fees, discovery costs, transcript fees or other expenses of the commission or another party to a proceeding if a party has filed a pleading with the commission that is interposed for an improper purpose, such as to harass, cause unnecessary delay or needlessly increase the cost of litigation. Any sanction imposed by the commission shall be pursuant to and consistent with § 15-6-11.

Source: SL 1992, ch 328, § 40.



§ 49-31-58 Alternative methods of assigning costs for certain services.

49-31-58. Alternative methods of assigning costs for certain services. If it is determined to be in the public interest, the commission may utilize cost allocation methods other than fully distributed methods as provided for in § 49-31-4 for the assignment of costs among jointly provided noncompetitive services, emerging competitive services, or fully competitive services. In determining whether any alternative method of assigning costs is in the public interest the commission shall consider:

(1) The impact of the method on efforts to preserve universal telecommunications service;

(2) The extent to which the method will promote competition and facilitate the offering of advanced telecommunications services to all classes of ratepayers throughout the state; and

(3) Any other factors that the commission considers relevant to the public interest.
Source: SL 1995, ch 263, § 1.



§ 49-31-59 Procedures for approving sale of telecommunications exchanges.

49-31-59. Procedures for approving sale of telecommunications exchanges. Any sale of a telecommunications exchange shall be approved by the commission. Within twenty days following receipt of a telecommunications company's application to sell an exchange, the commission shall publish notice of the proposed sale in a newspaper of general circulation in each county in which an exchange to be sold provides service. The applicant shall reimburse the commission for the cost of the publication. The notice shall inform the public of their right to file a petition of intervention in the proceeding or to submit comment within fifteen days following publication of the notice. The commission shall consider the protection of the public interest, and to the extent applicable, the adequacy of local telephone service, the reasonableness of rates for local service, the provision of 911, enhanced 911, and other public safety services, the payment of taxes, and the ability and commitment of the local exchange company to provide modern, state-of-the-art telecommunications services. If no hearing is held on the application, the commission shall issue its order pursuant to this section within forty-five days following the publication of the notice. If a hearing is held on the application, the commission shall issue its order pursuant to this section within one hundred twenty days following the publication of the notice. The commission's order may include conditions that the commission finds necessary to ensure compliance with the criteria set forth in this section. For the purposes of this section, the term, sale, means the passing, for consideration, of title to the assets comprising a telecommunications exchange, but does not include nonasset sale transactions such as mergers, consolidations, stock sales, or financing transactions. For the purposes of this section, the term, exchange, means the switching, transmission, other equipment and facilities and associated permits, authorizations, service rights, customer contracts, and related assets by which a telecommunication company provides local exchange service throughout a local exchange area utilizing its own facilities.

Source: SL 1995, ch 263, § 2; SL 2005, ch 245, § 2.



§ 49-31-59.1 Legislative intent--Joint provisioning and revenue-pooling arrangements--Commission review and approval--Exemptions--Construction.

49-31-59.1. Legislative intent--Joint provisioning and revenue-pooling arrangements--Commission review and approval--Exemptions--Construction. It is the intent of the Legislature to encourage telecommunications companies to more efficiently meet the infrastructure deployment goal described in §§ 49-31-60 and 49-31-61 for a fully integrated SONET backbone of interconnected survivable rings. To that end, telecommunications companies may jointly provide facilities and enter into revenue-pooling arrangements between and among themselves relating to the provisioning of these facilities. Any such arrangement shall be subject to commission review and approval and, to the extent it has received such approval, may not be construed as violating any state or local laws governing unfair trade practices, antitrust or restraint of trade. Further, it is the intent of the Legislature that any such approved arrangement shall be exempt from federal laws governing unfair trade practices, antitrust, or restraint of trade. Except with respect to such joint provisioning of facilities and revenue pooling arrangements approved by the commission, both state and federal laws governing unfair trade practices, antitrust, and restraint of trade shall apply with full force and effect. The joint provisioning of facilities within an arrangement consistent with the limited purpose described in this section may not be construed as imposing additional common carrier obligations on the participating companies. The provisions of this section may not be construed to permit any telecommunications company to take any action that is contrary to the public interest.

Source: SL 1998, ch 274, § 27.



§ 49-31-60 Telecommunications infrastructure--Legislative intent.

49-31-60. Telecommunications infrastructure--Legislative intent. It is the intent of the Legislature that South Dakota have a telecommunications infrastructure that meets the advanced communication needs of the state's individual citizens and its communities of interest, including our schools, medical facilities, businesses, and all levels of government. To achieve this intent, it is anticipated that three networks, accessible by all South Dakotans, will be established: a narrowband network, a wideband network, and a broadband network. Together, these three networks will form South Dakota's Public Communications Network Infrastructure. This infrastructure will enable any-to-any voice, data, videoconferencing, graphics, imaging, and multimedia communications. These three networks will fully support the following capability requirements: ubiquitous, feature rich, standard, secure, private, survivable, robust, addressable, switched, affordable, and available. Communications services will be reasonably and affordably priced. Classes of service will be created for network services in order to establish a service-based and value-based pricing model. The new narrowband, wideband, and broadband communications networks will be established in a manner ensuring that all the citizens of South Dakota realize the advantages of the forthcoming information age, including economic development, educational opportunities, a heightened level of medical care, and better, more efficient service from all levels of government.

It is the intent of the Legislature, that:

(1) The Public Communications Network Infrastructure will grow and enhance with expanding user needs and advancements in technologies' bandwidth and feature capabilities;

(2) This layered network hierarchy, based upon a fully integrated backbone of interconnected switched survivable rings, will carry independent and fully integrated voice, data, and video communications; and

(3) The network architecture will enable access and interconnection points for public-to-public, public-to-private, and wireline-to-wireless inter-networking.
Source: SL 1997, ch 266, §§ 1, 11, 12; SL 1999, ch 224, § 2.



§ 49-31-61 Public Communications Network Infrastructure--Composition.

49-31-61. Public Communications Network Infrastructure--Composition. South Dakota's Public Communications Network Infrastructure shall be composed of three networks: a narrowband network, a wideband network, and a broadband network.

Source: SL 1997, ch 266, § 3.



§ 49-31-62 to 49-31-68. Repealed.

49-31-62 to 49-31-68. Repealed by SL 1999, ch 224, §§ 3 to 9.



§ 49-31-69 Certificate of authority for construction of telecommunications facility--Extension outside local exchange service area application--Amended certificate.

49-31-69. Certificate of authority for construction of telecommunications facility--Extension outside local exchange service area application--Amended certificate. No telecommunications company may begin the construction of a telecommunications facility intended to provide local exchange service, commence operating a telecommunications facility for the purpose of providing local exchange service, or offer or otherwise provide local exchange service in this state prior to receiving a certificate of authority to provide the service from the commission. A company may not extend an existing telecommunications facility outside its local exchange service area for the purpose of providing local exchange service in a service area in which it is not certified without applying to the commission for authority to do so. Any telecommunications company seeking to amend or alter its authorized local exchange service territory shall apply for an amended certificate of authority. An application for an amended certificate is subject to the same requirements as an application for an initial certificate. The commission has the exclusive authority to grant a certificate of authority.

Source: SL 1998, ch 274, § 6.



§ 49-31-70 Application for certificate of authority--Notice.

49-31-70. Application for certificate of authority--Notice. An application for a certificate of authority to provide local exchange service shall set forth with particularity the proposed geographic territory to be served and provide information regarding the types of local exchange services to be provided. Each telecommunications company holding a certificate of authority to provide local exchange service within the geographic area where an applicant is seeking to provide local exchange service shall be provided notice of the application and be granted intervenor status in any commission proceeding on the application.

Source: SL 1998, ch 274, § 7.



§ 49-31-71 Certificate of authority--Notice and hearing.

49-31-71. Certificate of authority--Notice and hearing. The commission shall issue a certificate of authority for local exchange service to the applying telecommunications company, if, after notice and opportunity for hearing pursuant to chapter 1-26, the applicant has demonstrated sufficient technical, financial, and managerial capabilities to provide the local exchange services applied for. In granting a certificate of authority to provide local exchange service, the commission may impose terms and conditions, on a competitively neutral basis, that it finds consistent with preserving and advancing universal service, protecting the public safety and welfare, ensuring the continued quality of service, and safeguarding the rights of consumers.

Source: SL 1998, ch 274, § 8.



§ 49-31-72 Certificate of authority--Time limit for decision.

49-31-72. Certificate of authority--Time limit for decision. Except when an evidentiary hearing is required by the commission, the commission shall act on an application for a certificate of authority to provide local exchange service within sixty days of receiving a complete application. If an evidentiary hearing is required, the commission shall act on the application within one hundred twenty days of receipt of a complete application.

Source: SL 1998, ch 274, § 9.



§ 49-31-73 Rural service areas--Services--Waiver.

49-31-73. Rural service areas--Services--Waiver. Except as provided in 47 U.S.C. § 253(f) as of January 1, 1998, if the applicant proposes to provide any local exchange service in the service area of a rural telephone company, the applicant is required to satisfy the service obligations of an eligible telecommunications carrier as set forth in 47 U.S.C. § 214(e)(1) as of January 1, 1998, within a geographic area as determined by the commission. In addition, the services required to be provided as set forth in 47 U.S.C. § 214(e)(1) as of January 1, 1998, shall be provided at prices and on terms which reflect a good faith offering of the services throughout the service area of the incumbent rural telephone company. This includes the obligation to advertise the availability of local exchange services and prices to potential customers throughout the service area using media of general distribution. However, an applicant may petition the commission for a waiver from the requirement of satisfying the service obligations of an eligible telecommunications carrier. The commission may grant the waiver if, after notice and hearing pursuant chapter 1-26, it is established by a preponderance of the evidence that the waiver would not adversely impact universal service, that quality of service would be continued, and that it would otherwise be in the public interest.

Source: SL 1998, ch 274, § 10.



§ 49-31-74 Certificate of authority--Retroactive application--Alterations or additions.

49-31-74. Certificate of authority--Retroactive application--Alterations or additions. Any certificate of authority for local exchange service granted by the commission to a telecommunications company prior to July 1, 1998, shall remain in full force and effect unless modified by the commission, and such company need not apply for certification in order to continue offering or providing service to the extent authorized in such certificate of authority. Prior to substantially altering the nature or scope of services provided under a certificate of authority, or adding or expanding services beyond the authority contained in such certificate, any such carrier shall apply for a certificate of authority for such alterations or additions.

Source: SL 1998, ch 274, § 11.



§ 49-31-75 Certificate of authority--Commission approval--Violations.

49-31-75. Certificate of authority--Commission approval--Violations. A certificate of authority for local exchange service issued by the commission may not be sold, assigned, leased, or transferred without commission approval. Any certificate of authority issued by the commission may be suspended or revoked, pursuant to chapter 1-26, for a willful violation of the laws of this state, a willful failure to comply with a rule or order of the commission, or other good cause. The offering of any local exchange telecommunications service without a certificate of authority or which is inconsistent with this section is a Class 1 misdemeanor.

Source: SL 1998, ch 274, § 13.



§ 49-31-76 Commission to adopt rules addressing competitive provisions.

49-31-76. Commission to adopt rules addressing competitive provisions. Within ninety days after July 1, 1998, the commission shall initiate rule-making proceedings pursuant to chapter 1-26 to adopt rules addressing the competitive provisioning of local exchange service which, consistent with 47 U.S.C. § 253(b) as of January 1, 1998, shall be directed toward preserving and advancing universal service, protecting the public safety and welfare, ensuring the continued quality of service, and safeguarding the rights of affected consumers. The preservation and advancement of universal service shall be a primary concern. The commission shall adopt and implement the rules no later than one hundred eighty days after July 1, 1998.

Source: SL 1998, ch 274, § 14.



§ 49-31-77 Commission may promulgate rules establishing service quality standards.

49-31-77. Commission may promulgate rules establishing service quality standards. The commission may promulgate rules pursuant to chapter 1-26 to establish service quality standards for local exchange services.

Source: SL 1998, ch 274, § 15.



§ 49-31-78 Commission shall designate eligible telecommunications carrier for service area--Right to relinquish designation.

49-31-78. Commission shall designate eligible telecommunications carrier for service area--Right to relinquish designation. The commission shall designate a common carrier as an eligible telecommunications carrier for a service area designated by the commission consistent with 47 U.S.C. § 214(e) as of January 1, 1998. The commission may permit an eligible telecommunications carrier to relinquish its designation as such a carrier in any area served by more than one eligible telecommunications carrier consistent with 47 U.S.C. § 214(e)(4) as of January 1, 1998. The commission may designate a common carrier or carriers to provide service to unserved areas that request such service consistent with 47 U.S.C. § 214(e)(3) as of January 1, 1998. The commission may not in an area served by a rural telephone company designate more than one eligible telecommunications carrier absent a finding that the additional designation would be in the public interest.

Source: SL 1998, ch 274, § 16.



§ 49-31-79 Requirements of rural telephone company.

49-31-79. Requirements of rural telephone company. Pursuant to 47 U.S.C. § 251(f)(1) as of January 1, 1998, the obligations of an incumbent local exchange carrier, which include the duty to negotiate and provide interconnection, unbundled network elements, resale, notice of changes and collocation, do not apply to a rural telephone company unless the company has received a bona fide request for interconnection, services, or network elements and the commission determines that the rural telephone company shall fulfill the request. The commission may only determine that the rural telephone company shall fulfill the request if, after notice and hearing pursuant to chapter 1-26, the commission finds that the request is not unduly economically burdensome the request is technically feasible, and the request is consistent with the universal service principles and provisions set forth in 47 U.S.C. § 254 as of January 1, 1998. The commission shall make such determination within one hundred twenty days after receiving notice of the request. The person or entity making the request shall have the burden of proof as to whether each of the standards for reviewing the request has been met. Nothing in this section prevents a rural telephone company from voluntarily agreeing to provide any of the services, facilities, or access referenced by this section.

Source: SL 1998, ch 274, § 17; SL 1998, ch 274, § 17; SL 1998, ch 275, § 3.



§ 49-31-80 Suspension or modification to carrier with small service area.

49-31-80. Suspension or modification to carrier with small service area. Consistent with 47 U.S.C. § 251(f)(2) as of January 1, 1998, the commission may grant a suspension or modification of any of the interconnection or other requirements set forth in 47 U.S.C. §§ 251(b) and 251(c), as of January 1, 1998, to any local exchange carrier which serves fewer than two percent of the nation's subscriber lines installed in the aggregate nationwide. Any such carrier shall petition the commission for the suspension or modification. The commission shall grant the petition to the extent that, and for such duration as, the commission determines that the requested suspension or modification is consistent with the public interest, convenience, and necessity and is necessary:

(1) To avoid a significant adverse economic impact on users of telecommunications services generally;

(2) To avoid imposing a requirement that is unduly economically burdensome; or

(3) To avoid imposing a requirement that is technically infeasible.

The commission may suspend enforcement of the requirement or requirements identified in the petition pending final action on the requested suspension or modification.

Source: SL 1998, ch 274, § 18.



§ 49-31-81 Carrier to provide services to competitive telecommunications services provider.

49-31-81. Carrier to provide services to competitive telecommunications services provider. The commission may implement and comply with the provisions of the federal Telecommunications Act of 1996, including the promulgation of rules pursuant to chapter 1-26. Except to the extent a local exchange carrier is exempt from or has received a suspension or modification pursuant to 47 U.S.C. § 251(f)(1) or 251(f)(2), as of January 1, 1998, and the provisions of this chapter, the carrier shall provide interconnection, network elements, and other telecommunications services to any provider of competitive telecommunications services that requests such interconnection and services to the extent required by 47 U.S.C. §§ 251(a) to 251(c), inclusive, as of January 1, 1998. If the parties are unable to voluntarily negotiate an agreement for the interconnection or services requested, either party may petition the commission to mediate or arbitrate any unresolved issues as provided in 47 U.S.C. § 252. The provisioning of interconnection, network elements, and other telecommunications services to the extent required by 47 USC §§ 251(a) to 251(c), inclusive, by a local exchange carrier pursuant to this section is not subject to §§ 49-31-1.1 to 49-31-1.4, inclusive, 49-31-3.1 to 49-31-4, inclusive, 49-31-12.2, 49-31-12.4, 49-31-12.5, and 49-31-18 and 49-31-19, inclusive.

Source: SL 1998, ch 274, § 23.



§ 49-31-82 Certain resale restrictions permitted.

49-31-82. Certain resale restrictions permitted. It is recognized that certain resale restrictions may be necessary to prevent unfair competition, preserve universal service and otherwise protect the public interest. The commission may permit reasonable and nondiscriminatory resale restrictions proposed by local exchange carriers that are consistent with 47 U.S.C. § 251(c)(4) and that do not constitute a barrier to entry under 47 U.S.C. § 253(a). The commission may adopt rules pursuant to chapter 1-26 to implement this section.

Source: SL 1998, ch 274, § 24.



§ 49-31-83 Telecommunications companies may form associations--Policy restrictions.

49-31-83. Telecommunications companies may form associations--Policy restrictions. The commission may not prohibit telecommunications companies from voluntarily forming an association to assist in the administration and filing of schedules or tariffs and to engage in the pooling of access costs and revenues in a manner which is consistent with preserving and advancing universal service throughout this state or consistent with the Public Communications Network Infrastructure policies set forth in §§ 49-31-60 and 49-31-61.

Source: SL 1998, ch 274, § 25.



§ 49-31-84 Telecommunication companies may grant incentives to meet competition.

49-31-84. Telecommunication companies may grant incentives to meet competition. It is in the public interest and essential that local exchange telecommunication companies over all of South Dakota continue to be viable providers of affordable local exchange services. Local exchange telecommunication companies receive substantial revenue necessary to support the exchange from a minority of their customers. Local exchange telecommunication companies must be allowed to compete to keep their profitable customers in order to maintain the viability of local exchanges. However, customers in rural and high-cost areas shall have access to telecommunications and information services, including interexchange services, that are reasonably comparable to those services provided in urban areas and that are available at rates that are reasonably comparable to rates charged for similar services in urban areas.

Notwithstanding any other provisions of chapter 49-31, any telecommunication company may grant any discounts, incentives, services, or other business practices necessary to meet competition. Nothing in chapter 49-31 restricts or prevents telecommunication companies from offering reduced prices and special terms and conditions for this state, its existing instrumentalities and subdivisions, for the United States and for K through 12 schools accredited by the secretary of the Department of Education.

Source: SL 1998, ch 274, § 28; SL 2003, ch 272 (Ex. Ord. 03-1), § 63.



§ 49-31-85 Commission to establish quality of service standards.

49-31-85. Commission to establish quality of service standards. Any regulation of telecommunications service by the commission pursuant to chapters 49-13 and 49-31 shall be fair, reasonable, nondiscriminatory and applicable to all telecommunications carriers providing service in the state. The commission shall establish, by rules promulgated pursuant to chapter 1-26, quality of service standards.

Source: SL 1998, ch 274, § 29.



§ 49-31-86 Restrictions on price changes for local exchange service--Exemption for promotions.

49-31-86. Restrictions on price changes for local exchange service--Exemption for promotions. Prices for residential and business local exchange service, both recurring and nonrecurring, for a telecommunications company with more than two hundred thousand retail access lines in the state may not be changed unless reduced by the company. If the telecommunications company reduces its prices for residential or business local exchange service pursuant to §§ 49-31-1 to 49-31-88, inclusive, it may not subsequently increase such prices. However, this restriction does not apply to promotions that last ninety days or less. The telecommunications company shall publicly announce the beginning and ending date of the promotion period. The provisions of § 49-31-4 and §§ 49-31-12 to 49-31-12.5, inclusive, do not apply to prices for services regulated by this section.

Source: SL 1998, ch 274, § 30; SL 1999, ch 226, § 1.



§ 49-31-86.1 Limitation on promotions.

49-31-86.1. Limitation on promotions. No telecommunications company may offer any promotion exempt from the provisions of § 49-31-86 more than twice in any calendar year. No telecommunications company may run any such promotions consecutively. No benefit from a promotion may be extended to any customer beyond the promotion period.

Source: SL 1999, ch 226, § 2.



§ 49-31-86.2 Exemption of § 49-31-86 to take effect December 31, 2000 for certain carriers.

49-31-86.2. Exemption of § 49-31-86 to take effect December 31, 2000 for certain carriers. The exemption for promotions provided by § 49-31-86 is not effective until December 31, 2000, in the local exchange area of any facilities-based competitive local exchange carrier certified by the commission that provides broadband network services throughout its local exchange area. However, the exemption for promotions provided by § 49-31-86 is not effective until July 1, 2001, in the local exchange area of any facilities-based local exchange carrier certified by the commission after July 31, 1998, that provides broadband network services throughout its local exchange area.

Source: SL 1999, ch 226, § 3; SL 2000, ch 223, § 1.



§ 49-31-87 Dialing parity to be implemented.

49-31-87. Dialing parity to be implemented. Dialing parity, as defined in 47 U.S.C. § 153(15) as of January 1, 1998, for purposes of intraLATA long distance telecommunications services, shall be implemented by any local exchange carrier serving more than two hundred thousand retail access lines by order of the commission on January 1, 2000.

Source: SL 1998, ch 274, § 31; SL 1999, ch 225, § 2.



§ 49-31-88 Companies not exempt from state or federal law.

49-31-88. Companies not exempt from state or federal law. Nothing in §§ 49-31-84 to 49-31-87, exempts any telecommunications company from any state or federal antitrust laws.

Source: SL 1998, ch 274, § 32.



§ 49-31-89 Telecommunications company, services or product not to be changed without subscriber authorization--Evidence of authorization--Commission authorized to promulgate rules--Scope of rules.

49-31-89. Telecommunications company, services or product not to be changed without subscriber authorization--Evidence of authorization--Commission authorized to promulgate rules--Scope of rules. The telecommunications company of any subscriber may not be changed without the telecommunications service subscriber's authorization. The telecommunications service subscriber's authorization shall be evidenced either by a written authorization signed by the subscriber or by the use of an independent third-party verification company which complies with the provisions of §§ 49-31-90 and 49-31-91, or by any other means authorized by the commission. Products or services may not be listed on a subscriber's bill unless authorized by the subscriber. The commission may promulgate rules pursuant to chapter 1-26 concerning procedures, requirements, and standards for changing a subscriber's telecommunications company and for listing products and services on a subscriber's bill.

Source: SL 1999, ch 227, § 1.



§ 49-31-90 Third-party verification--Requirements.

49-31-90. Third-party verification--Requirements. If an independent third-party verification company obtains a subscriber's oral confirmation regarding a change of a designated telecommunications company for interexchange or local exchange telecommunications service, the third-party verification shall include:

(1) A statement that the purpose of the call is to verify the subscriber's intent to change to the newly requested telecommunications company. The newly requested interexchange or local telecommunications company shall be clearly identified to the subscriber. Reference to use of another telecommunications company's network or facilities, if stated, shall be secondary in nature to the prominent identification of the telecommunications company which will be providing service and setting the rates for the subscriber's service;

(2) Confirmation that the person whose authorization for a telecommunications company change is being verified is the subscriber on the account or a person authorized by the subscriber to make decisions regarding the telecommunications account on behalf of the subscriber, whether that subscriber is an individual person or a business;

(3) Verification data unique to the subscriber such as the subscriber's date of birth; and

(4) The name and toll-free telephone number of the newly requested telecommunications company.

The third-party verification company shall electronically record the telephone call that confirms the subscriber's change of a designated telecommunications company. The electronic recording shall include the complete statement of the service being changed and the subscriber's complete response. The electronic recording shall be retained by the third-party verification company for two years.

Source: SL 1999, ch 227, § 2.



§ 49-31-91 Criteria to be met by third-party verification company.

49-31-91. Criteria to be met by third-party verification company. The third-party verification company shall meet each of the following criteria:

(1) Be independent of the telecommunications company that seeks to provide the subscriber's new service;

(2) Not be managed, controlled, or directed or owned wholly or in part, by the telecommunications company that seeks to provide the subscriber's new service;

(3) Operate from facilities physically separate from those of the telecommunications company that seeks to provide the subscriber's new service; and

(4) Not derive commissions or compensation based upon the number of sales confirmed.
Source: SL 1999, ch 227, § 3.



§ 49-31-92 Separate authorization required for each service.

49-31-92. Separate authorization required for each service. A telecommunications company selling more than one type of telecommunications service must obtain separate authorization to change a telecommunications company from the subscriber for each service sold, although the authorizations may be made within the same solicitation. At a minimum, separate authorizations must be obtained for local exchange service, intraLATA toll service, and interLATA toll service. Each authorization must be verified separately from any other authorizations obtained in the same solicitation.

Source: SL 1999, ch 227, § 4.



§ 49-31-93 Subscriber not liable for unauthorized change of carrier, products or services--Company to compensate subscriber.

49-31-93. Subscriber not liable for unauthorized change of carrier, products or services--Company to compensate subscriber. A subscriber is not liable for any charges imposed by a telecommunications company that initiates a telecommunications carrier change without authorization from the subscriber or for the billing of unauthorized products or services. In addition, the telecommunications company that initiates the unauthorized change or the billing of unauthorized products or services shall pay to the subscriber one thousand dollars.

Source: SL 1999, ch 227, § 5.



§ 49-31-94 Penalties for violation--Disposition of fines collected.

49-31-94. Penalties for violation--Disposition of fines collected. Any person who violates §§ 49-31-89 to 49-31-97, inclusive, or any rules promulgated pursuant to §§ 49-31-89 to 49-31-97, inclusive, is subject to a civil penalty to be imposed by the commission, after notice and opportunity for hearing. The commission may impose a civil fine of not more than twenty thousand dollars for each offense. In determining the amount of the penalty upon finding a violation, or the amount of the compromise settlement, the commission shall consider the appropriateness of the penalty to the size of the business of the person charged, prior offenses and compliance history, the good faith of the person charged in attempting to achieve compliance, and such other matters as justice may require. All penalties collected pursuant to this section shall be deposited in the state treasury. In addition to assessing a civil penalty for a violation of §§ 49-31-89 to 49-31-97, inclusive, the commission may revoke or suspend a telecommunications company's certificate of authority for repeated offenses.

Source: SL 1999, ch 227, § 6.



§ 49-31-95 Commission authorized to investigate complaints.

49-31-95. Commission authorized to investigate complaints. If the commission receives more than two complaints within thirty days regarding violations of § 49-31-89, the commission may require the telecommunications company responsible for the violations to provide the commission with a complete list of its current subscribers, including the subscribers' billing addresses. The list may be filed as confidential consistent with the commission's rules. The commission may contact each subscriber to determine whether any subscriber has been subject to an unauthorized change in a telecommunications company or billed for unauthorized products or services. If the commission finds, after notice and opportunity for hearing, that a telecommunications company has committed two separate violations of § 49-31-89 within one year, the commission may assess the costs of contacting subscribers to the telecommunications company.

Source: SL 1999, ch 227, § 7.



§ 49-31-96 Costs of commission proceedings may be assessed against company--Objection.

49-31-96. Costs of commission proceedings may be assessed against company--Objection. If the commission finds the company has committed a violation of §§ 49-31-89 to 49-31-97, inclusive, after holding a contested case proceeding or if allowed by § 49-31-95, the commission may assess the actual costs of the contested case proceeding or contacting subscribers to the telecommunications company. The assessment shall be limited to actual amounts expended by the commission for commission employee time, expert witnesses, court reporter fees, document and exhibit preparation, and other necessary and related expenses incurred by the commission. The telecommunications company may, within thirty days after the assessment is mailed, file written objections with the commission stating the grounds upon which it claims that the assessment is not reasonable. The commission shall within thirty days of receiving such objections hold a hearing and issue an order in accordance with its findings as to the proper amount to be assessed to the telecommunications company. The order may be appealed pursuant to chapter 1-26.

Source: SL 1999, ch 227, § 8.



§ 49-31-97 "Subscriber" defined.

49-31-97. "Subscriber" defined. For the purpose of §§ 49-31-89 to 49-31-97, inclusive, the term, subscriber, means any person who contracts with a telecommunications company for telecommunications services.

Source: SL 1999, ch 227, § 9.



§ 49-31-98 Agencies to establish cost recovery mechanism for certain mandated services--Exemption.

49-31-98. Agencies to establish cost recovery mechanism for certain mandated services--Exemption. Any decision or order by any agency which requires the provision of telecommunications services, in excess of voice grade local exchange service, shall establish a cost recovery method or mechanism to ensure that the telecommunications company will be able to recover the cost of the investment or expense in a period not to exceed ten years, from the services that result from such mandate. These costs may be recovered either regionally or statewide at the discretion of the agency. This section does not affect any decision or order made by any agency to comply with 47 U.S.C. § 251 as of January 1, 1999.

Source: SL 1999, ch 225, § 1.



§ 49-31-99 Requirements for telephone solicitors making unsolicited calls.

49-31-99. Requirements for telephone solicitors making unsolicited calls. Any telephone solicitor who makes unsolicited telephone calls shall institute procedures that comply with the provisions of this chapter for obtaining a list of persons who do not wish to receive unsolicited telephone calls made by or on behalf of the telephone solicitor. No telephone solicitor may make an unsolicited telephone call to any number listed on the register. The commission may promulgate rules, pursuant to chapter 1-26, concerning procedures and requirements regarding the implementation of a register, setting of fees for purchase of the register, form of the application, requirements for acquiring a copy of the register, requirements for enrollment on and removal from the register, procedures for maintaining a register, setting of fees to enroll or renew enrollment on the register, procedures for operating the register, standards concerning the use of the register, and application of the civil fines.

Source: SL 2003, ch 238, § 2.



§ 49-31-100 Operation of and subscription to register--Fees.

49-31-100. Operation of and subscription to register--Fees. The commission shall establish or provide for the operation of a register. The register may be operated by the commission or by another entity under contract with the commission. A residential telephone subscriber may enroll on the register in accordance with procedures prescribed by the commission. A subscriber shall pay to the commission a fee, set pursuant to § 49-31-99, of not more than five dollars to be listed on the register. Fees collected under this section shall be credited to the telephone solicitation account established in § 49-31-104.

Source: SL 2003, ch 238, § 7.



§ 49-31-101 State "do-not-call" register.

49-31-101. State "do-not-call" register. The commission shall maintain a register of names and telephone numbers of each South Dakota residential telephone subscriber who has elected not to receive unsolicited telephone calls. The commission may provide to the Federal Trade Commission, for inclusion in the national "do-not-call" registry, the telephone numbers listed in the register. The commission may include South Dakota residential telephone subscribers listed in the national "do-not-call" registry in the register.

Source: SL 2003, ch 238, § 3.



§ 49-31-102 Copy of register required for telephone solicitors making unsolicited calls.

49-31-102. Copy of register required for telephone solicitors making unsolicited calls. Any telephone solicitor who makes unsolicited telephone calls to South Dakota residential telephone subscribers shall obtain a copy of the register.

Source: SL 2003, ch 238, § 4.



§ 49-31-103 Commission may use national "do-not-call" registry.

49-31-103. Commission may use national "do-not-call" registry. Notwithstanding any other provision of §§ 49-31-99 to 49-31-108, inclusive, the commission may use the national "do-not-call" registry established and maintained by the Federal Trade Commission as the register.

Source: SL 2003, ch 238, § 8.



§ 49-31-104 Telephone solicitation account established.

49-31-104. Telephone solicitation account established. There is hereby established in the state treasury, the telephone solicitation account. Unless otherwise provided by law, this fund consists of all fees and fines imposed pursuant to §§ 49-31-99 to 49-31-108, inclusive, designated for deposit in the fund. The fund shall be maintained separately and administered by the commission to implement and administer provisions of this chapter. Any interest earned on money in the fund shall be deposited in the fund. Expenditures from the fund shall be budgeted through the normal budget process. Unexpended funds and interest shall remain in the fund until appropriated by the Legislature. Any expenditure from the fund shall be disbursed on warrants drawn by the state auditor and shall be supported by vouchers approved by the commission.

Source: SL 2003, ch 238, § 5; SL 2011, ch 207, § 1.



§ 49-31-105 Annual fee for unsolicited calls by telephone solicitors.

49-31-105. Annual fee for unsolicited calls by telephone solicitors. Any telephone solicitor who makes unsolicited telephone calls to South Dakota residential telephone subscribers shall pay to the commission an annual fee of not more than five hundred dollars. Fees collected under this section shall be credited to the telephone solicitation account.

Source: SL 2003, ch 238, § 6.



§ 49-31-106 Commission may use gross receipts tax fund for implementation--Funds to be returned after register implemented.

49-31-106. Commission may use gross receipts tax fund for implementation--Funds to be returned after register implemented. Notwithstanding the provisions of chapter 49-1A, the commission may use amounts deposited in the gross receipts tax fund to implement §§ 49-31-99 to 49-31-108, inclusive. All funds used shall be returned to the gross receipts tax fund within three years of implementation of the register.

Source: SL 2003, ch 238, § 9.



§ 49-31-107 Telecommunications companies to notify customers of certain provisions.

49-31-107. Telecommunications companies to notify customers of certain provisions. Any telecommunications company that provides local exchange service shall inform its customers of the provisions of §§ 49-31-99 to 49-31-108, inclusive, by publication of the notice in the consumer pages of its telephone directories.

Source: SL 2003, ch 238, § 10.



§ 49-31-108 Violators subject to civil penalty imposed by commission.

49-31-108. Violators subject to civil penalty imposed by commission. Any person who violates §§ 49-31-99 to 49-31-108, inclusive, or any rules promulgated pursuant to §§ 49-31-99 to 49-39-108, inclusive, is subject to a civil penalty to be imposed by the commission, after notice and opportunity for hearing. The commission may impose a civil fine of not more than five thousand dollars for each offense. In determining the amount of the penalty upon finding a violation, or the amount of a compromise settlement, the commission shall consider the appropriateness of the penalty to the size of the business of the person charged, prior offenses and compliance history, and the good faith of the person charged in attempting to achieve compliance. Any telephone solicitation made to a person whose name first appears on the register is not a violation of §§ 49-31-99 to 49-31-108, inclusive, if the solicitation is made within thirty days of the receipt of the register. Any penalty collected pursuant to this section shall be credited to the telephone solicitation account established pursuant to § 49-31-104.

Source: SL 2003, ch 238, § 11.



§ 49-31-109 Definitions.

49-31-109. Definitions. Terms used in §§ 49-31-109 to 49-31-115, inclusive, mean:

(1) "Interexchange carrier," a telecommunications carrier providing nonlocal telecommunications services;

(2) "Local telecommunications traffic," any wireline to wireline telecommunications traffic that originates and terminates in the same wireline local calling area or wireline to wireless telecommunications traffic that originates within and is delivered to an actual point of presence established by a wireless service provider in the same wireline local calling area. Local telecommunications traffic also includes any wireless to wireline telecommunications traffic that originates and terminates in the same major trading area as defined in 47 CFR § 24.202(a) as of January 1, 2004;

(3) "Nonlocal telecommunications traffic," any wireline to wireline telecommunications traffic that originates in one wireline local calling area and terminates in another wireline local calling area and wireline to wireless telecommunications traffic that originates in one wireline local calling area and is delivered to an actual point of presence established by a wireless service provider in another wireline local calling area. Nonlocal telecommunications traffic also includes any wireless to wireline telecommunications traffic that originates in one major trading area and terminates in another major trading area;

(4) "Originating carrier," a telecommunications carrier whose network or service is used by a customer to originate telecommunications traffic. An originating carrier may be a wireline or wireless carrier transmitting local telecommunications traffic or an interexchange carrier transmitting nonlocal telecommunications traffic;

(5) "Terminating carrier," a telecommunications carrier upon whose network telecommunications traffic terminates to the called party;

(6) "Transiting carrier," a telecommunications carrier that does not originate or terminate telecommunications traffic, but either switches or transports traffic, or both, between an originating carrier and a terminating carrier;

(7) "Transit traffic," telecommunications traffic that an originating carrier has delivered to a transiting carrier or carriers for delivery to a terminating carrier.
Source: SL 2004, ch 284, § 1.



§ 49-31-110 Local telecommunications traffic signaling information required to be provided by originating carrier to terminating carrier to assess charges.

49-31-110. Local telecommunications traffic signaling information required to be provided by originating carrier to terminating carrier to assess charges. If necessary for the assessment of transport and termination charges pursuant to 47 U.S.C. § 251(b)(5) as of January 1, 2004, an originating carrier of local telecommunications traffic shall, in delivering its traffic, transmit signaling information in accordance with commonly accepted industry standards giving the terminating carrier information that is sufficient to identify, measure, and appropriately charge the originating carrier for services provided in terminating the local telecommunications traffic. If the originating carrier is delivering both local and nonlocal telecommunications traffic, the originating carrier shall separately provide the terminating carrier with accurate and verifiable information, including percentage measurements that enables the terminating carrier to appropriately classify telecommunications traffic as being either local or nonlocal, and interstate or intrastate, and to assess the appropriate applicable transport and termination or access charges. If accurate and verifiable information allowing appropriate classification of the terminated traffic is not provided by the originating carrier, the terminating carrier may classify all unidentified traffic terminated for the originating carrier as nonlocal telecommunications traffic for service billing purposes.

Source: SL 2004, ch 284, § 2.



§ 49-31-111 Nonlocal telecommunications traffic signaling information required to be provided by originating carrier to terminating carrier to assess charges.

49-31-111. Nonlocal telecommunications traffic signaling information required to be provided by originating carrier to terminating carrier to assess charges. An originating carrier of nonlocal telecommunications traffic shall, in delivering its traffic, transmit signaling information in accordance with commonly accepted industry standards giving the terminating carrier information that is sufficient to identify, measure, and appropriately charge the originating carrier for services provided in terminating the nonlocal telecommunications traffic. If the originating carrier is delivering both intrastate and interstate nonlocal telecommunications traffic, the originating carrier shall separately provide the terminating carrier with accurate information including verifiable percentage measurements that enables the terminating carrier to appropriately classify nonlocal telecommunications traffic as being either interstate or intrastate, and to assess the appropriate applicable access charges. If accurate and verifiable information allowing appropriate classification of the telecommunications traffic is not provided by the originating carrier, the terminating carrier may classify all unidentified nonlocal telecommunications traffic terminated for the originating carrier as intrastate telecommunications traffic for service billing purposes.

Source: SL 2004, ch 284, § 3.



§ 49-31-112 Transiting carrier required to deliver signaling information with telecommunications traffic--Liability for failure to deliver.

49-31-112. Transiting carrier required to deliver signaling information with telecommunications traffic--Liability for failure to deliver. A transiting carrier shall deliver telecommunications traffic to the terminating carrier by means of facilities and signaling protocols that enable the terminating carrier to receive from the originating carrier all signaling information, as required by §§ 49-31-110 and 49-31-111, the originating carrier transmits with its telecommunications traffic. If any transiting carrier fails to deliver telecommunications traffic to another transiting carrier or to the terminating carrier with all of the signaling information transmitted by the originating carrier as required by §§ 49-31-110 and 49-31-111, and this results in telecommunications traffic that is not identifiable and therefore not billable by the terminating carrier to the appropriate originating carrier, the transiting carrier is liable to the terminating carrier for the transport and termination or access compensation relating to the traffic that cannot be identified and billed to the appropriate originating carrier.

Source: SL 2004, ch 284, § 4.



§ 49-31-113 Transit traffic or billing records to be provided by transiting carrier.

49-31-113. Transit traffic or billing records to be provided by transiting carrier. Upon the request of a terminating carrier, the transiting carrier shall provide detailed transit traffic records or billing records related to the telecommunications traffic delivered to the terminating carrier.

Source: SL 2004, ch 284, § 5.



§ 49-31-114 Complaint procedure--Provisional remedies.

49-31-114. Complaint procedure--Provisional remedies. Any telecommunications carrier damaged by noncompliance with the provisions of §§ 49-31-109 to 49-31-115, inclusive, may file a complaint with the commission pursuant to the provisions of chapter 49-13. If a complaint is filed seeking enforcement of any of the provisions in §§ 49-31-109 to 49-31-115, inclusive, the commission is authorized to order interim payments to the damaged party or other appropriate relief pending the final resolution of the complaint proceeding.

Source: SL 2004, ch 284, § 6.



§ 49-31-115 Promulgation of rules.

49-31-115. Promulgation of rules. The commission may promulgate rules pursuant to chapter 1-26 for the purpose of implementing the provisions of §§ 49-31-109 to 49-31-115, inclusive. The rules may address:

(1) Defining the terms used in §§ 49-31-109 to 49-31-115, inclusive;

(2) Signaling information requirements;

(3) Carrier information necessary to appropriately classify telecommunications traffic;

(4) The handling of complaints filed by carriers under §§ 49-31-109 to 49-31-115, inclusive; and

(5) Transit traffic records.
Source: SL 2004, ch 284, § 7.



§ 49-31-116 Required notice to subscribers of automatic renewal dates in certain telecommunications contracts.

49-31-116. Required notice to subscribers of automatic renewal dates in certain telecommunications contracts. Any telecommunications company having a contract with a subscriber for any retail telecommunications service that has a term of one year or more and that contains a provision requiring the subscriber to take any action to avoid automatic renewal of the contract for a renewal term greater than sixty days, shall give prior written notice to the subscriber of the action that the subscriber must take to avoid automatic renewal. The telecommunications company shall give notice to the subscriber not less than thirty and not more than sixty days before the date of the required action. The notice shall inform the subscriber in clear, plain and conspicuous language what action the subscriber must take to avoid renewal and the date by which the subscriber must take such action. If the company fails to give the notice required by this section, the automatic renewal provision may not be enforced against the subscriber, and the subscriber may terminate the contract at will following expiration of the original term without incurring any liability or penalty for early termination. The commission may promulgate rules pursuant to chapter 1-26 concerning the form, content, and means of delivery of the notice required by this section.

Source: SL 2004, ch 285, § 1.



§ 49-31-117 Commission disbursement of certain bond or other proceeds to affected customers--Interest.

49-31-117. Commission disbursement of certain bond or other proceeds to affected customers--Interest. Upon receipt of any bond, letter of credit, or other proceeds that are payable to the commission and were issued to protect the financial interests of customers of a telecommunications company, the commission shall disburse the proceeds to affected customers pursuant to chapter 1-26. Any interest and other revenue earned on the proceeds shall accrue for the benefit of the affected customers.

Source: SL 2005, ch 248, § 1.



§ 49-31-118 Wireless telephone number information in wireless directory assistance service database--Authorization for inclusion or sale.

49-31-118. Wireless telephone number information in wireless directory assistance service database--Authorization for inclusion or sale. No provider of mobile telecommunications service, or any direct or indirect affiliate or agent of a provider, may include the wireless telephone number information of a South Dakota subscriber in a wireless directory assistance service database or publish, sell, or otherwise disseminate the contents of a wireless directory assistance service database unless:

(1) The mobile telecommunications service provider provides a conspicuous separate notice to the subscriber informing the subscriber of the right not to be listed in a wireless directory assistance service; and

(2) The mobile telecommunications services provider obtains express prior authorization for listing from the subscriber, separate from any authorization obtained to provide such subscriber with mobile telecommunications service, or any calling plan or service associated with the mobile telecommunications service, and the authorization has not been subsequently withdrawn.
Source: SL 2005, ch 243, § 2.



§ 49-31-119 Charge for exclusion of number from wireless directory assistance service database prohibited.

49-31-119. Charge for exclusion of number from wireless directory assistance service database prohibited. No person may charge a subscriber for making the choice to not be listed in a wireless directory assistance database or for removing the subscriber's mobile telecommunications service telephone number from a wireless directory assistance database at the subscriber's request.

Source: SL 2005, ch 243, § 3.



§ 49-31-120 Definitions.

49-31-120. Definitions. Terms used in §§ 49-31-120 to 49-31-126, inclusive, mean:

(1) "Communications provider," a provider that offers telecommunications services for a fee to the public, regardless of the facilities used, or a provider of IP-enabled voice service;

(2) "Confidential communications records information," information that relates to the quantity, technical configuration, type, destination, incoming calls, outgoing calls, text messaging, location, or amount of use of a service offered by a communications provider subscribed to by any customer of that communications provider which is made available to a communications provider solely by virtue of the relationship between the communications provider and the customer, or information contained in any bill related to the product or service offered by a communications provider and received by any customer of the communications provider;

(3) "IP-enabled voice service," the provision of real- time two-way voice communications offered to the public, transmitted through customer premises equipment using transmission control protocol/internet protocol (TCP/IP), or a successor protocol, for a fee, whether part of a bundle of services or separately, with two-way interconnection capability such that the service can originate traffic to, and terminate traffic from, a public switched telephone network.
Source: SL 2006, ch 238, § 1.



§ 49-31-121 Obtaining confidential communications records without authorization from customer as misdemeanor.

49-31-121. Obtaining confidential communications records without authorization from customer as misdemeanor. No person may obtain, or attempt to obtain, confidential communications records information from a communications provider, without authorization from the customer to whom such confidential communications records information relates, by knowingly and intentionally:

(1) Making false or fraudulent statements or representations to an employee of a communications provider;

(2) Making false or fraudulent statements or representations to a customer of a communications provider;

(3) Providing false documentation to a communications provider knowing that the documentation is false;

(4) Wrongfully accessing customer accounts of a communications provider via the internet; or

(5) Receiving confidential communications records information knowing such information has been obtained by fraudulent, deceptive, or false means.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2006, ch 238, § 2.



§ 49-31-122 Selling confidential communications records without authorization from customer as felony.

49-31-122. Selling confidential communications records without authorization from customer as felony. No person may knowingly and intentionally sell, or attempt to sell, confidential communications records information from a communications provider without authorization from the customer to whom such confidential communications records information relates. A violation of this section is a Class 6 felony.

Source: SL 2006, ch 238, § 3.



§ 49-31-123 Law enforcement permitted to obtain confidential communications records pursuant to subpoena or court order.

49-31-123. Law enforcement permitted to obtain confidential communications records pursuant to subpoena or court order. Sections 49-31-120 to 49-31-126, inclusive, may not be construed to prevent any action by a law enforcement agency, or any officer, employee, or agent of a law enforcement agency, to obtain confidential communications records information from a communications provider pursuant to a subpoena or court order.

Source: SL 2006, ch 238, § 4.



§ 49-31-124 Communications provider permitted to obtain confidential communications records through agents.

49-31-124. Communications provider permitted to obtain confidential communications records through agents. Sections 49-31-120 to 49-31-126, inclusive, do not prohibit a communications provider, including any affiliate or subsidiary of a communications provider, from obtaining, using, disclosing, or permitting access to any confidential communications records information, either directly or indirectly through its agents as otherwise authorized by law.

Source: SL 2006, ch 238, § 5.



§ 49-31-125 Communications provider permitted to obtain confidential communications records in connection with sale of business or migration of customer.

49-31-125. Communications provider permitted to obtain confidential communications records in connection with sale of business or migration of customer. Sections 49-31-120 to 49-31-126, inclusive, do not prohibit a communications provider from obtaining, using, disclosing, or permitting access to any confidential communications records information in connection with the sale or transfer of all or part of its business, the purchase or acquisition of all or part of a business, or the migration of a customer from one communications provider to another.

Source: SL 2006, ch 238, § 6.



§ 49-31-126 Civil action for violation--Double damages, costs, and attorney's fees.

49-31-126. Civil action for violation--Double damages, costs, and attorney's fees. Any customer or communications provider who claims to have been adversely affected by any act or practice declared to be unlawful by §§ 49-31-121 or 49-31-122 may bring a civil action against the person who violated §§ 49-31-121 or 49-31-122 for the recovery of twice the actual damages suffered or five hundred dollars, whichever is greater, as a result of the willful act or practice. In addition, the customer or communications provider may collect court costs and reasonable attorney fees expended by the customer to bring an action under this section.

Source: SL 2006, ch 238, § 7.






Chapter 32 - Telephone, Telegraph And Electric Lines

§ 49-32-1 Right-of-way over or under public grounds--Control by public authorities--Acquisition of right-of-way.

49-32-1. Right-of-way over or under public grounds--Control by public authorities--Acquisition of right-of-way. The owners of any telecommunications facilities operated in this state are granted the right-of-way over or under lands and real property belonging to the state and the right to use public grounds, streets, alleys and highways in this state, subject to the control by the proper authorities as to which grounds, streets, alleys or highways the lines run over or under, and placement of poles to support the wires. The right-of-way over or under real property in this chapter may be acquired in the same manner and by like proceedings as provided for railroad corporations.

Source: SDC 1939, § 52.1313; SL 1983, ch 341; SL 1987, ch 345, § 85.



§ 49-32-2 Malicious destruction of equipment--Misdemeanor--Civil liability.

49-32-2. Malicious destruction of equipment--Misdemeanor--Civil liability. It is a Class 2 misdemeanor for any person to maliciously destroy, injure, disconnect, cut, break, ground, or in any manner interfere with telecommunications facilities, a pole, cable, or wire legally erected or strung, or with an underground conduit, subway, or cable or an electrical or other apparatus, appliance, instrument, or machinery of any kind used in the construction or operation of telecommunications facilities or electric plant, line or system used in producing, generating, or transmitting any electric light, heat, or power. In addition to the criminal penalty therefor, such person is liable in damages for any injuries to persons or property resulting therefrom.

Source: SDC 1939, § 13.4520; SL 1983, ch 15, § 126; SL 1987, ch 345, § 86.



§ 49-32-3 Moving structures across or under utility's lines--Notice to utility--Deposit for costs.

49-32-3. Moving structures across or under utility's lines--Notice to utility--Deposit for costs. Section 49-32-2 does not apply to the lawful moving of any structure along or across any public highway by a person who has used all necessary means to prevent injury to a utility's lines and who:

(1) Provides no less than forty-eight hours notice, which notice shall be calculated as two working days of the utility, of his intention to move a structure under or across a utility's lines to the nearest managing agent of the utility which owns the lines that must be moved;

(2) Informs the utility of the approximate time he intends to move the structure under or across the utility's lines; and

(3) Renders in advance of the move a reasonable deposit to the utility which shall equal the utility's estimated cost of its expenses in moving any lines.

The deposit shall include the utility's reasonable direct costs of all labor, materials and equipment, not including profit or common overhead costs, associated with accommodating the structure move. After the movement of the structure has been completed, the utility shall refund any deposit given in excess of the utility's direct cost incurred in moving its lines or the utility may bill the person moving the structure for the utility's direct cost incurred in excess of the deposit. The utility shall provide the person moving the structure with an itemized estimate when requiring a deposit and an itemized bill accounting for all direct costs after the move has been completed. No utility may charge any cost for monitoring the movement of a structure under its lines if it is not required to remove or lift any utility lines. No utility may require, as a condition precedent to the move, that a mover or the party owning the structure being moved sign a contract which adds terms regarding the movement of the structure inconsistent with this section.

Source: SDC 1939, § 13.4520; SL 1987, ch 345, § 87; SL 1992, ch 329.



§ 49-32-3.1 Required notice to telecommunications company--Planning meeting required.

49-32-3.1. Required notice to telecommunications company--Planning meeting required. Any person, any political subdivision of this state, or any other public or private entity, however organized, that constructs, maintains, or operates a wind collector system for the purpose of producing electric energy shall, prior to the conclusion of planning for construction of any such project, notify in writing any telecommunications company having telecommunications facilities located within one mile of the proposed site, according to the records of the one-call notification system established by chapter 49-7A, of the intent to construct and the proposed location of the wind collector system. The telecommunications company shall contact the developer of the wind collector system at the address given in the notice required by this section within thirty days of the notice required by §§ 49-32-3.1 and 49-32-3.2 and request a planning meeting to be held within thirty days of the request with the developer of the wind collector system at a location mutually convenient to both parties. A planning meeting, once properly requested, shall be held and attended by knowledgeable representatives of the parties. If no request for a planning meeting is made, the developer is not required to meet with the telecommunications company. At the meeting the parties may discuss any concerns with the location or engineering design of the wind collector system, including the avoidance of inductive interference associated with the project.

Source: SL 2003, ch 239, § 2.



§ 49-32-3.2 "Wind collector system" defined.

49-32-3.2. "Wind collector system" defined. As used in §§ 49-32-3.1 and 49-32-3.2, the term, wind collector system, means all power lines and associated equipment located between the first substation and the wind turbines that collect electricity and transmit it from the wind turbines to the first substation.

Source: SL 2003, ch 239, § 1.



§ 49-32-4 Municipal regulation of movement of buildings or location of equipment.

49-32-4. Municipal regulation of movement of buildings or location of equipment. Nothing in § 49-32-2 or 49-32-3 may be construed to deprive municipalities of the right to regulate by ordinance the moving of buildings, or the location of telecommunications facilities or electric lines or wires within their respective limits.

Source: SDC 1939, § 13.4520; SL 1987, ch 345, § 88; SL 1992, ch 60, § 2.



§ 49-32-5 Minimum height of telecommunications facilities or wires--Violation as petty offense.

49-32-5. Minimum height of telecommunications facilities or wires--Violation as petty offense. It is a petty offense for a person owning or operating telecommunications facilities or electric lines, or any part of such facilities or lines in this state to intentionally extend telecommunications facilities or electric wires, any part of which is less than eighteen feet from the ground, over or across a public highway.

Source: SDC 1939, § 13.1624; SL 1983, ch 15, § 127; SL 1987, ch 345, § 89.



§ 49-32-6 Damages not collectible for destruction of facilities or wires under minimum height.

49-32-6. Damages not collectible for destruction of facilities or wires under minimum height. No person owning or operating any telecommunications facilities or electric lines, or any part of such facilities or lines in this state, may collect damages from any person who cuts, breaks, removes, or otherwise destroys any such telecommunications facilities, or electric wires over or across a public highway if any part of the same is at any time less than eighteen feet from the ground.

Source: SDC 1939, § 13.1624; SL 1987, ch 345, § 90.



§ 49-32-7 Repealed.

49-32-7. Repealed by SL 1983, ch 15, § 128.



§ 49-32-8 Liability for negligence unaffected.

49-32-8. Liability for negligence unaffected. Nothing contained in §§ 49-32-5 and 49-32-6 may be construed to exempt anyone owning or operating any telecommunications facilities, or electric lines in this state from liability for any damage or injury which anyone may sustain by reason of the faulty or negligent construction or maintenance of such telecommunications facilities, or electric lines.

Source: SDC 1939, § 13.1624; SL 1987, ch 345, § 91.



§ 49-32-9 Repealed.

49-32-9. Repealed by SL 1983, ch 15, § 129.



§ 49-32-10 Overhead high voltage line safety--Definition of terms.

49-32-10. Overhead high voltage line safety--Definition of terms. Terms as used in §§ 49-32-10 to 49-32-16, inclusive, unless the context otherwise requires, mean:

(1) "High voltage," a voltage in excess of seven hundred fifty volts between conductors or between any single conductor and the ground;

(2) "Overhead lines or overhead conductors," all bare or insulated electrical conductors installed above ground excepting those conductors that are de-energized and grounded or that are enclosed in iron pipe or other metal covering of equal strength.
Source: SL 1973, ch 288, § 1.



§ 49-32-11 Activities bringing persons or equipment in proximity to high voltage lines prohibited--Violation as misdemeanor.

49-32-11. Activities bringing persons or equipment in proximity to high voltage lines prohibited--Violation as misdemeanor. No person may, individually or through an agent or employee, and no person as an agent or employee of another person, may perform or permit another to perform any function or activity if it is probable that during the performance of such activity any person or any tool, equipment, machinery, or material engaged in performing work connected with such activity, will move to, or be placed in, a position within ten feet of any high voltage overhead electrical line or conductor. A violation of this section is a Class 2 misdemeanor.

Source: SL 1973, ch 288, § 2; SL 1983, ch 15, § 130; SL 2002, ch 215, § 1.



§ 49-32-12 Storage or maintenance of equipment or structure in proximity to high voltage line prohibited--Violation as misdemeanor.

49-32-12. Storage or maintenance of equipment or structure in proximity to high voltage line prohibited--Violation as misdemeanor. No person may, individually or through an agent or employee, and no person as an agent or employee of another person, may store, operate, erect, maintain, move or transport any tools, machinery, equipment, supplies, materials, apparatus, house or other building, or any part thereof, within six feet of any high voltage overhead conductor. A violation of this section is a Class 2 misdemeanor.

Source: SL 1973, ch 288, § 3; SL 1983, ch 15, § 131.



§ 49-32-13 Warning signs to be posted on cranes and hoisting equipment--Violation as misdemeanor--Separate offenses.

49-32-13. Warning signs to be posted on cranes and hoisting equipment--Violation as misdemeanor--Separate offenses. No person may, individually or through an agent or employee or as an agent or employee, operate a crane, derrick, power shovel, drilling rig, hoisting equipment or similar apparatus, any part of which is capable of lateral or swinging motion, unless there is posted and maintained in plain view of its operator, a durable warning sign legible at twelve feet, reading:

"Unlawful to operate this equipment within six feet of high voltage lines."

A violation of this section is a Class 2 misdemeanor. Each day's failure to post or maintain such signs shall constitute a separate violation.

Source: SL 1973, ch 288, § 4; SL 1983, ch 15, § 132.



§ 49-32-14 Notice to utility of necessary work in proximity to high voltage line--Protective measures--Violation as misdemeanor.

49-32-14. Notice to utility of necessary work in proximity to high voltage line--Protective measures--Violation as misdemeanor. If a person desires to carry on a function, activity, work or operation in closer proximity to a high voltage line or conductor than is permitted by §§ 49-32-11 and 49-32-12, or in such proximity that a function could reasonably be expected to come within closer proximity than permitted by said sections, the person responsible for the work to be done shall promptly notify the operator of the high voltage conductors of the work to be performed and make appropriate arrangements with the operator of the high voltage conductors for temporary mechanical barriers, temporary de-energization and grounding of the conductors, or temporary raising of the conductors before proceeding with any work which would impair the clearances required by §§ 49-32-11 and 49-32-12. The operator shall provide the necessary clearance within a reasonable time after notification.

A violation of this section by the person responsible for the work or by the operator of the high voltage lines is a Class 2 misdemeanor.

Source: SL 1973, ch 288, § 5; SL 1983, ch 15, § 133.



§ 49-32-15 Repealed.

49-32-15. Repealed by SL 1983, ch 15, § 134.



§ 49-32-16 Activities exempt from high voltage safety requirements.

49-32-16. Activities exempt from high voltage safety requirements. Sections 49-32-10 to 49-32-14, inclusive, shall not be construed as applying to, nor shall they apply to:

(1) Construction, reconstruction, operation, or maintenance of any high voltage overhead conductor, supporting structure or appurtenances for the support or operation of a high voltage conductor by persons authorized by the owner or operator; nor

(2) Work being done on telephone or communication circuits or their supporting structures; nor

(3) The operation or maintenance of any equipment traveling or moving upon fixed rails.
Source: SL 1973, ch 288, § 7.



§ 49-32-17 Liability of violator.

49-32-17. Liability of violator. If a violation of this chapter results in physical or electrical contact with any high voltage line, the violator is liable to the owner or operator of such high voltage line for all damage to such facilities and for any liability incurred by such owner or operator as a result of any such contact.

Source: SL 1987, ch 353.



§ 49-32-18 Electric transmission line defined.

49-32-18. Electric transmission line defined. For the purposes of §§ 49-32-19 and 49-32-20, the term, electric transmission line, means any line connecting to existing electric transmission network facilities for conducting electric energy at a design voltage of one hundred fifteen kilovolts or greater phase to phase, other than a line solely for connecting an electric generation facility to facilities owned by an electric utility.

Source: SL 2011, ch 208, § 1.



§ 49-32-19 Incumbent electric transmission owner defined.

49-32-19. Incumbent electric transmission owner defined. For the purposes of § 49-32-20, the term, incumbent electric transmission owner, means an electric utility or public utility furnishing electric service in this state or wholesale rural electric cooperative whose owners furnish electric service in this state or a municipal power agency or a consumers power district organized pursuant to chapter 49-35.

Source: SL 2011, ch 208, § 2.



§ 49-32-20 Right of incumbent electric transmission owner to construct and own electric transmission line to electric facilities--Notice--Permit application.

49-32-20. Right of incumbent electric transmission owner to construct and own electric transmission line to electric facilities--Notice--Permit application. Any incumbent electric transmission owner may construct, own, and maintain an electric transmission line that connects to facilities owned by the incumbent electric transmission owner. The right to construct, own, and maintain an electric transmission line that connects to facilities owned by two or more incumbent electric transmission owners belongs individually and proportionally to each incumbent electric transmission owner, unless otherwise agreed in writing. If an electric transmission line has been approved for construction in a federally registered planning authority transmission plan, the incumbent electric transmission owner may give notice to the commission, in writing, within ninety days of approval, of its intent to construct, own, and maintain the electric transmission line. If no notice is provided, the incumbent electric transmission owner shall surrender its first right to construct, own, and maintain the electric transmission line. Within eighteen months after the notice, the incumbent electric transmission owner shall file an application for a permit in accordance with chapter 49-41B.

Source: SL 2011, ch 208, § 3.






Chapter 32A - Television Translator Districts

§ 49-32A-1 Definition of terms.

49-32A-1. Definition of terms. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Registered professional engineer," a person with a degree in radio electronics entitling him to the use of the title of professional engineer and whose credentials are a matter of record with the Federal Communications Commission in Washington, D.C. and who is actively pursuing a practice of consulting as a professional engineer;

(2) "Service unit," any structure inhabited for dwelling purposes and shall include each home, each apartment within a structure, and each motel or hotel structure shall be one unit, and shall include any establishment which sells, rents, leases to or maintains on the premise for the enjoyment of their customers electronic equipment which receives translator signals; and

(3) "Translator," any facility within this state which is operated to receive and amplify the signals broadcast by one or more television stations and redistribute the signals by appropriate broadcasting means but shall not include redistribution of signals by wire or cable.
Source: SL 1976, ch 76, § 1.



§ 49-32A-2 Purpose of translator district.

49-32A-2. Purpose of translator district. The purpose of a translator district shall be to serve the public interest, convenience, and necessity in the construction, maintenance and operation of translator stations and any system necessary thereto by appropriate electronic means for television program distribution, but the purposes are not meant to include the construction or operation of community antenna systems, commonly known and referred to as cable TV systems.

Source: SL 1976, ch 76, § 2.



§ 49-32A-3 Areas includable in translator districts.

49-32A-3. Areas includable in translator districts. Any area of the state may organize as a translator district for the performance of functions provided for in this chapter. A translator district may include a part or all of any county or may include areas in more than one county and may include any municipality located within the county or counties.

Source: SL 1976, ch 76, § 3.



§ 49-32A-4 Establishment of translator district by county ordinance.

49-32A-4. Establishment of translator district by county ordinance. A board of county commissioners may by ordinance establish a translator district. The provisions of chapter 7-18A shall govern such procedure.

Source: SL 1976, ch 76, § 4.



§ 49-32A-5 Feasibility study by professional engineering consultant--Scope of study.

49-32A-5. Feasibility study by professional engineering consultant--Scope of study. Before any further action is taken the board of county commissioners shall order a feasibility study to be made by a professional engineering consultant as defined in this chapter. The feasibility study shall include recommendations, including but not limited to the type and amount of equipment necessary, the area that may be served adequately, estimated predictions of necessary maintenance requirements for maximum quality video reception and all costs relating thereto. This feasibility study shall also include alternative coverage area proposals and cost estimates relating thereto.

Source: SL 1976, ch 76, § 4.



§ 49-32A-6 Public hearings on feasibility study--District boundaries--Election on district--Order creating district--Filing.

49-32A-6. Public hearings on feasibility study--District boundaries--Election on district--Order creating district--Filing. The commissioners shall present the feasibility study to the general public residing in the proposed coverage area by public hearings. If sufficient public interest and support is indicated at the public hearings, the board of county commissioners shall establish the boundaries of the TV translator district and call for an election of the electorates therein. If the board of county commissioners passes an ordinance creating the district, they shall name the district "Translator District" and file a copy of the order creating the district, if only one county is included therein, with the county auditor and if portions of more than one county are included in the district a copy of the order shall be filed in each county and with the secretary of state.

Source: SL 1976, ch 76, § 4.



§ 49-32A-7 Initial board of trustees for district--Number--Qualifications--Terms of office.

49-32A-7. Initial board of trustees for district--Number--Qualifications--Terms of office. The board of county commissioners, upon the creation of the district, and as a part of the order creating the district, shall appoint a board of no less than three nor more than five trustees to administer the affairs of the district. Each of the trustees shall be a resident of the district. The trustees so appointed upon creation of such district shall be appointed for staggered terms of one, two and three years. If more than one county is involved, one of the trustees shall be appointed from the county having the smallest population based on the most recent federal decennial census, and such trustee shall be given the three-year term.

Source: SL 1976, ch 76, § 5; SL 1979, ch 315, § 1.



§ 49-32A-8 Appointment of successor trustees--Term of office--Filling of vacancies.

49-32A-8. Appointment of successor trustees--Term of office--Filling of vacancies. Trustees appointed pursuant to § 49-32A-7 shall hold office for the term of their respective appointment or until their successors are appointed and qualified; at the end of the respective terms of the trustees, the board of county commissioners shall appoint a new trustee for a three-year term, and in case of a vacancy by death, resignation, removal from the district or otherwise a trustee shall be appointed by the board of county commissioners to fill such vacancy to the end of the term of such trustee.

Source: SL 1976, ch 76, § 5.



§ 49-32A-9 Meetings of district trustees--Regular time and place--Notice of change.

49-32A-9. Meetings of district trustees--Regular time and place--Notice of change. The board of trustees shall meet once a month at a regular time and place to transact the business of the district, the time and place to be fixed by the trustees and any change in the time and place of meetings shall be given by publication of notice in a newspaper most likely to give notice to the taxpayers within such district.

Source: SL 1976, ch 76, § 12.



§ 49-32A-10 Trustees not compensated--Expenses.

49-32A-10. Trustees not compensated--Expenses. The board of trustees of the district shall serve without compensation but shall be reimbursed for reasonable expenses incurred in the operation of the translator district.

Source: SL 1976, ch 76, § 10.



§ 49-32A-11 to 49-32A-13. Repealed.

49-32A-11 to 49-32A-13. Repealed by SL 1979, ch 315, §§ 2 to 4.



§ 49-32A-14 Preparation of annual budget--Presentation to county commissioners--Appropriations.

49-32A-14. Preparation of annual budget--Presentation to county commissioners--Appropriations. The board of trustees shall prepare a budget for the expenses for the next year, which budget shall be presented by July first to the boards of county commissioners of the counties in the television district. The board of county commissioners of each county in the district shall appropriate funds required by the budget from the county general funds in the same proportion that the population of each county is to the total district population.

Source: SL 1976, ch 76, § 7; SL 1979, ch 315, § 5.



§ 49-32A-15 District treasurer--Separate fund--Disbursements on warrants.

49-32A-15. District treasurer--Separate fund--Disbursements on warrants. The treasurer of the county with the largest population in the district shall be the treasurer for the district and hold the funds appropriated by that county and funds appropriated by any other county shall be forwarded to him and deposited in a separate fund to be disbursed by him upon warrants drawn by the trustees, at least two of whom shall sign any warrant for the disbursement of the funds by the county treasurer.

Source: SL 1976, ch 76, § 8; SL 1979, ch 315, § 6.



§ 49-32A-16 Television services provided by translator districts--Cable service prohibited.

49-32A-16. Television services provided by translator districts--Cable service prohibited. A translator district organized under this chapter, acting through its board of trustees may perform all the acts and take all the necessary steps to provide television services within the area in order that all persons within the service area shall be supplied by means of an appropriate electrical or electronic system for television program distribution, but may not perform any acts or take any steps to construct or operate community antenna systems, commonly known and referred to as cable TV systems; the authorized system to provide such flexibility as to permit improvements in technical quality.

Source: SL 1976, ch 76, § 9.



§ 49-32A-17 Acquisition and operation of electronic transmission and relay systems--Land and property acquisition--Compensation of property owners.

49-32A-17. Acquisition and operation of electronic transmission and relay systems--Land and property acquisition--Compensation of property owners. If necessary in the furtherance of the objects of this chapter, a translator district organized under this chapter may acquire, build, construct, repair, own, maintain and operate any necessary stations transmitting simultaneous signals intended to be received by the general public, relay stations, pick-up stations, or any other electrical or electronic system necessary. It may acquire by gift, devise, bequest, lease, purchase, or eminent domain real and personal property, tangible or intangible, including lands, rights of way and easements, necessary or convenient for its purposes. It may make contracts to compensate any owner of land or other property for the use of such property for the purposes of this chapter.

Source: SL 1976, ch 76, § 9.



§ 49-32A-18 Contracts with public agencies--Employment of personnel.

49-32A-18. Contracts with public agencies--Employment of personnel. A translator district organized under this chapter may make contracts with the United States, or any state, municipality or any department or agency of those entities for carrying out the general purposes for which the district is formed. It may make contracts of any lawful nature, including labor contracts or those for employees' benefits, employ engineers, laboratory personnel, attorneys, other technical or professional assistants, and any other assistants or employees necessary to carry out the provisions of this chapter.

Source: SL 1976, ch 76, § 9.



§ 49-32A-19 Permits and licenses held by district.

49-32A-19. Permits and licenses held by district. A translator district organized under this chapter may apply for, accept, and be the holder of any permit or license issued by or required under federal or state law.

Source: SL 1976, ch 76, § 9; SL 1979, ch 315, § 7.



§ 49-32A-20 Annexation of contiguous territory--Procedure.

49-32A-20. Annexation of contiguous territory--Procedure. The board of county commissioners may annex contiguous territory by ordinance in accordance with the procedures outlined in chapter 1-24.

Source: SL 1976, ch 76, § 15.



§ 49-32A-21 Abandonment of district on petition by voters--Disposition of assets.

49-32A-21. Abandonment of district on petition by voters--Disposition of assets. If at any time a petition for abandonment of the television district, signed by not less than fifty-one percent of the voters is filed with the board of trustees, the board of trustees shall forthwith notify the board or boards of county commissioners which created the district, and such board or boards of county commissioners shall by resolution immediately declare the district abandoned. All properties and money remaining after the satisfaction of all debts and obligations of such abandoned district shall be deposited to the credit of the general fund of the county. If the abandoned district embraced areas in more than one county, properties and moneys remaining after the satisfaction of all debts and obligations of such abandoned district shall be deposited to the credit of the general funds of such counties in proportion to the population in each county which was served by the district.

Source: SL 1976, ch 76, § 14; SL 1979, ch 315, § 8.






Chapter 33 - Electric, Street Railway And Gas Corporations

§ 49-33-1 Incorporation of company--Articles of incorporation--Perpetual existence--Reinstatement of articles as amended.

49-33-1. Incorporation of company--Articles of incorporation--Perpetual existence--Reinstatement of articles as amended. Any number of persons, not less than three, may form a corporation for the purpose of constructing, maintaining and operating a street railway or railways or for the purpose of generating, transmitting or distributing electricity, the same to be sold to or used by the public for heat, light or power, by making and executing articles of incorporation in compliance with §§ 47-1A-202 to 47-1A-202.3, inclusive, and §§ 47-1A-627 to 47-1A-627.2, inclusive. Such corporation shall exist perpetually unless otherwise stated in its articles of incorporation and shall have the power to engage in other businesses set forth therein.

Any corporation organized under chapter 49-33 may at any time restate its articles of incorporation as theretofore amended by a resolution adopted by its board of directors. The secretary of state shall accept the restated articles of incorporation for filing upon receipt of a certified copy of said resolution.

Source: SDC 1939, § 52.1501; SL 1947, ch 236, § 1; SL 1986, ch 396, § 1; SL 2005, ch 202, § 9.



§ 49-33-2 Provisions applicable to gas companies.

49-33-2. Provisions applicable to gas companies. All of the provisions of this chapter and chapter 49-34 shall apply to corporations organized for the purpose of manufacturing, producing, supplying, or transporting gas, natural or artificial, and such corporation shall possess and may exercise and enjoy, as to organization, control, management, and operation, all of the privileges, rights, powers, and franchises possessed by electric light and power corporations, so far as they are consistent therewith.

Source: SDC 1939, § 52.1801.



§ 49-33-3 Affidavit of incorporators--Contents--Filing with secretary of state--Fee of secretary.

49-33-3. Affidavit of incorporators--Contents--Filing with secretary of state--Fee of secretary. There shall be annexed to the articles of incorporation described by § 49-33-1 an affidavit, signed by at least three of the incorporators therein, setting forth that the signatures thereto are genuine and that it is intended in good faith to construct or maintain and operate the street railway or railways or electric lighting and power plants therein referred to, and thereupon such articles shall be filed in the office of the secretary of state, who shall endorse thereon the date thereof and record the same in a book to be kept by him for that purpose. The secretary of state shall be entitled to the same fees provided by law for the filing and recording of articles of incorporation in this state; like fees shall be paid for any amendment at any time of the original articles.

Source: SDC 1939, § 52.1501 (5); SL 1947, ch 236, § 1; SDC Supp 1960, § 52.1501 (6).



§ 49-33-4 Certificate of incorporation--Corporate name--Rights conferred by certificate.

49-33-4. Certificate of incorporation--Corporate name--Rights conferred by certificate. Upon the filing and recording of articles of incorporation pursuant to § 49-33-3 a certificate shall issue to such corporation under the seal of this state, signed by the secretary of state, granting unto such incorporators, their associates, successors, and assigns, full power and authority by and under their corporate name to exercise the powers and privileges of a corporation for the purpose stated in § 49-33-1 and in accordance with their articles of incorporation and the laws of this state.

Source: SDC 1939, § 52.1501 (5); SL 1947, ch 236, § 1; SDC Supp 1960, § 52.1501 (6).



§ 49-33-5 Powers of corporation--Operation of business.

49-33-5. Powers of corporation--Operation of business. Upon the issue of a certificate pursuant to § 49-33-4 the subscribers to such articles of incorporation, and all persons who shall thereafter become stockholders in such corporation, shall be a corporation by the name of and may engage in the businesses specified in such articles and shall possess all the powers and be subject to all provisions of law relating to street railways and electric light and power companies and the provisions of this chapter and chapter 49-34 applicable thereto. And the rights and powers provided in said chapters with respect to street railways and electric companies shall be construed to extend and apply to the businesses engaged in by such corporation pursuant to the provisions hereof with respect to rights of way, acquisition and use of property, franchises, extensions of service and consolidations as the same relate to and are consistent with said businesses.

Source: SDC 1939, § 52.1502; SL 1947, ch 236, § 2.



§ 49-33-5.1 Powers of corporation--Business corporation powers.

49-33-5.1. Powers of corporation--Business corporation powers. In addition to all provisions and powers in chapters 49-33 and 49-34 which are applicable to corporations organized thereunder, all provisions and powers set forth in the South Dakota Business Corporation Act, §§ 47-1A-101 to 47-1A-863.3, inclusive, §§ 47-1A-1401 to 47-1A-1440, inclusive, and §§ 47-1A-1601 to 47-1A-1621.3, inclusive, applicable to domestic corporations are also applicable to corporations which have been or will be organized under chapters 49-33 and 49-34 except if in conflict with the express provisions of chapters 49-33 and 49-34.

Source: SL 1981, ch 337; SL 2005, ch 202, § 12.



§ 49-33-6 Powers of corporation--Survey of proposed route--Entry upon property.

49-33-6. Powers of corporation--Survey of proposed route--Entry upon property. Every corporation organized under this chapter shall have power to cause such examinations and surveys to be made as may be necessary to the selection of the most advantageous route for its proposed street railroad, electric light, or power line, and for such purpose to enter, by its agents, officers, and servants, upon the lands or waters of any person; subject, however, to responsibility for all damage done to such property by such entry.

Source: SDC 1939, § 52.1509 (1).



§ 49-33-7 Powers of corporation--Buildings and accessory facilities--Contracts with municipalities.

49-33-7. Powers of corporation--Buildings and accessory facilities--Contracts with municipalities. Every corporation organized under this chapter shall have power to erect and maintain such buildings, powerhouses, plants, poles, substations, wires, trolleys, and appliances as may be necessary for the transmission of electric power and use the same to operate its street railway, electric light, or power line, and to contract with any person or corporation for the furnishing to such person or corporation of electric light, heat, or power; to contract with any municipality, or county for the lighting of its streets, highways, and public buildings, and for furnishing power, and to contract with any municipal corporation for the furnishing of its inhabitants with electric light, heat, and power.

Source: SDC 1939, § 52.1509 (2); SL 1992, ch 60, § 2.



§ 49-33-8 Powers of corporation--Holding property.

49-33-8. Powers of corporation--Holding property. Every corporation organized under this chapter shall have power to take and hold such voluntary grants of real and other property as may be made to it to aid in the construction, maintenance, and accommodation of its railways, power or lighting plants, but the real property received by voluntary grant shall be held and used for the purpose of such grant only.

Source: SDC 1939, § 52.1509 (3).



§ 49-33-9 Powers of corporation--Purchase of property--Disposition of unneeded property.

49-33-9. Powers of corporation--Purchase of property--Disposition of unneeded property. Every corporation organized under this chapter shall have power to acquire by purchase or under the provisions of chapter 49-34 all such real and other property as may be necessary for the operation of its railway, power and lighting plants and grounds and accommodation reasonably necessary to accomplish the objects of its incorporation; to hold and use the same; and to lease, sell, or otherwise dispose of any part or parcel when not required and no longer necessary for its use.

Source: SDC 1939, § 52.1509 (4).



§ 49-33-10 Powers of corporation--Right-of-way--Condemnation of land--Alteration of roadways--Expenses.

49-33-10. Powers of corporation--Right-of-way--Condemnation of land--Alteration of roadways--Expenses. Every corporation organized under this chapter shall have power to lay out its road not exceeding fifty feet in width and construct the same, and for such purpose to obtain gravel or other material for its cuttings and embankments; to take so much land as may be necessary for the construction, operation, and safety of its road, electric light or power line, including right-of-way and water for ditches, canals, or flumes by which to generate electricity therefor; to construct its road, electric light or power line along or across any stream of water, river, watercourse, highway, street, or turnpike, which it may touch or intersect; to carry any highway, street, or road which it shall cross over or under its track as may be most expedient for the public safety and welfare; to change the course of any highway, street, or road when made necessary or desirable to secure a more easy descent or ascent by reason of any cut or embankment made in the construction of its railroad and to take so much land as shall be necessary therefor; provided that such change in the course of any street, road, or highway shall be made at the expense of such corporation and without expense to the municipality wherein such change is made.

Source: SDC 1939, § 52.1509 (5); SL 1992, ch 60, § 2.



§ 49-33-11 Powers of corporation--Connection with other facilities--Use of facilities--Accessory facilities.

49-33-11. Powers of corporation--Connection with other facilities--Use of facilities--Accessory facilities. Every corporation organized under this chapter shall have power to cross, join, or unite its railroad with any street or other railroad now or hereafter constructed and to contract with such railroad for the transportation of its cars over its lines; to take and convey persons or property over its railroad by electrical or mechanical power, and to receive compensation therefor; and to erect and maintain all necessary and convenient buildings, station powerhouses, trolley poles, repair shops, carbarns, wires, fixtures, and machinery for the accommodation and use of its passengers, freight, and other business and the transmission of electric power.

Source: SDC 1939, § 52.1509 (6).



§ 49-33-12 Powers of corporation--Rules and regulations--Rates--Discrimination prohibited.

49-33-12. Powers of corporation--Rules and regulations--Rates--Discrimination prohibited. Every corporation organized under this chapter shall have power to regulate the time and manner in which passengers and property shall be transported and the compensation to be paid therefor, but in so doing no preference, advantage, or monopoly shall be given to any person, company, or corporation doing business with it or doing business at more than one point along the line of its road.

Source: SDC 1939, § 52.1509 (7).



§ 49-33-13 Powers of corporation--Extraterritorial powers.

49-33-13. Powers of corporation--Extraterritorial powers. Every corporation organized under this chapter shall have power to exercise all its rights, franchises, and privileges in any other state of the United States and to accept from any other state into which its railroad, electric light, or power line is extended additional and other powers and privileges applicable to the business of such corporation in such territory.

Source: SDC 1939, § 52.1509 (8).



§ 49-33-14 Board of directors--Election and term of office--Voting for directors--Vacancies.

49-33-14. Board of directors--Election and term of office--Voting for directors--Vacancies. There shall be a board of not less than three directors, and such greater number as the bylaws shall designate, to manage the business and affairs of such corporation, who shall be elected at such time, in such manner and for such terms as shall be prescribed by its bylaws and shall hold their office until their respective successors shall be chosen. In the election of directors and at all corporate meetings, each stockholder is entitled to one vote in person or by proxy for each share of stock owned by him. Each stockholder entitled to vote has the right to multiply the number of votes to which such stockholder may be entitled by the number of directors to be elected at the meeting at which the votes are to be cast and cast all of such votes for one candidate, or distribute them among two or more candidates as the stockholder prefers. Vacancies in the board of directors shall be filled in the manner prescribed by the bylaws.

Source: SDC 1939, § 52.1504; SL 1986, ch 396, § 4.



§ 49-33-14.1 Bylaws--Adoption, amendment or repeal by board.

49-33-14.1. Bylaws--Adoption, amendment or repeal by board. The bylaws of a corporation organized under chapter 49-33 shall be initially adopted and may be altered, amended or repealed thereafter by the board of directors.

Source: SL 1986, ch 396, § 2.



§ 49-33-14.2 Annual and special meetings of stockholders--Quorum--Notice.

49-33-14.2. Annual and special meetings of stockholders--Quorum--Notice. All annual and special meetings of stockholders of a corporation organized under chapter 49-33 shall be called by the board of directors. The quorum required for such meetings shall be set forth in the bylaws of the corporation. Written notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten nor more than fifty days before the date of the meeting, either personally or by mail, or by or at the direction of the president or secretary, to each stockholder of record, as of the record date, entitled to vote at such meeting. However, in order to comply with S.D. Const., Art. XVII, § 8, if at an annual or special stockholders' meeting, the stockholders are to vote, either as a single matter or as one matter among another or more matters, on an increase in the stock or indebtedness of the corporation, the notice of such meeting shall be delivered, personally or by mail, not less than sixty nor more than eighty days before the date of the meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the stockholder at his address as it appears on the stock transfer books of the corporation, with postage thereon prepaid.

Source: SL 1986, ch 396, § 3.



§ 49-33-15 Director as stockholder--Minimum stock ownership.

49-33-15. Director as stockholder--Minimum stock ownership. No person shall be a director of a corporation organized under this chapter unless he is a stockholder thereof owning absolutely in his own right, or as trustee or personal representative, at least ten shares of the capital stock of such corporation and must be duly qualified to vote such stock at the election at which he shall be chosen.

Source: SDC 1939, § 52.1504.



§ 49-33-16 Repealed.

49-33-16. Repealed by SL 1986, ch 396, § 5.



§ 49-33-17 Officers of corporation.

49-33-17. Officers of corporation. The directors shall appoint a president and vice-president; they may also appoint a secretary, treasurer, and such other officers or agents as are prescribed by the bylaws.

Source: SDC 1939, § 52.1505; SL 1986, ch 396, § 6.



§ 49-33-18 Books and records--Exhibition to stockholders--Right to examine by certain stockholders.

49-33-18. Books and records--Exhibition to stockholders--Right to examine by certain stockholders. The books and records of account and minutes of a corporation organized under this chapter shall be exhibited to its stockholders at every stockholders' meeting, if a majority of those present require it. Any person or group of persons who are the holders of record of at least ten percent of all the outstanding shares of such corporation, upon written demand stating the purpose thereof, have the right to examine, in person, or by agent or attorney, at any reasonable time or times, for any proper corporate purpose, its books and records of account, minutes and record of shareholders and to make extracts therefrom.

Source: SDC 1939, § 52.1504; SL 1986, ch 396, § 7.



§ 49-33-19 Capital stock subscription.

49-33-19. Capital stock subscription. When a certificate is issued pursuant to § 49-33-4, the directors of such corporation may, in case the whole of the capital stock shall not have been before subscribed, open books of subscription to fill up the capital stock at such places and upon such notice as they may deem expedient, and may from time to time receive subscriptions until the whole of the capital stock is subscribed.

Source: SDC 1939, § 52.1503.



§ 49-33-20 Failure to pay for subscription--Collection by directors--Forfeiture of amounts previously paid.

49-33-20. Failure to pay for subscription--Collection by directors--Forfeiture of amounts previously paid. The directors may require any amounts unpaid upon the capital stock to be paid in such manner, at such times and in such installments as they may deem proper. If any stockholder shall neglect to pay any installment of such capital stock as required by a resolution of the board of directors and such board shall have caused a notice to be served upon such stockholder personally, or by depositing the same in the post office directed to such stockholder at his usual and nearest post-office address at least thirty days before the day on which such payment is required to be made, stating that he is required to make such payment at the time and place specified in such notice and that, if he fails to do so, such stock and all payments previously made thereon will be forfeited to the use of the corporation, such board of directors may, by resolution, declare such stock and all payments forfeited for the use of the corporation and the same shall thereupon be forfeited and the title thereto shall revest in the corporation, or such board may, at its option, enforce payment of the installments due on such shares of the capital stock in the manner provided by law.

Source: SDC 1939, § 52.1506.



§ 49-33-21 Transfer of stock--Stock deemed personal property.

49-33-21. Transfer of stock--Stock deemed personal property. The stock of every corporation organized under this chapter shall be deemed personal property and shall be transferable in the manner prescribed by its bylaws, and subject to the provisions of §§ 57A-8-301 to 57A-8-320.1, inclusive and 57A-8-401 to 57A-8-406, inclusive, but no shares shall be transferable until all previous calls and assessments thereon shall have been fully paid.

Source: SDC 1939, § 52.1507.



§ 49-33-22 Increase in capital stock and amendment of articles of incorporation--Majority vote or greater required.

49-33-22. Increase in capital stock and amendment of articles of incorporation--Majority vote or greater required. The capital stock of any corporation organized under this chapter may be increased to such an amount as may, by its stockholders, be deemed necessary, and the articles of incorporation may be amended by the vote of the owners of a majority of its capital stock, or such greater proportions of the shares of capital stock, or of any class or series thereof, as provided in the corporation's articles of incorporation, at any annual meeting or at any special meeting called for that purpose.

Source: SDC 1939, § 52.1508; SL 1986, ch 396, § 8.



§ 49-33-23 Issuance of preferred stock.

49-33-23. Issuance of preferred stock. Notwithstanding the provisions of §§ 47-1A-601 to 47-1A-640.5, inclusive, a corporation, now or hereafter formed under the provisions of this chapter may provide in its articles of incorporation, or in any amendment thereof, for the issuance of preferred stock in series and authorize the board of directors (within the limits, if any, prescribed in such articles of incorporation or amendment) to fix certain or all of the characteristics and rights thereof.

Source: SDC 1939, § 52.1518 as enacted by SL 1949, ch 211; SL 2005, ch 202, § 10.



§ 49-33-24 Series of preferred stock--Characteristics of stock--Dividends--Voting powers.

49-33-24. Series of preferred stock--Characteristics of stock--Dividends--Voting powers. Upon the adoption or amendment of the articles of incorporation to include the provisions authorized by § 49-33-23, the board of directors may cause such preferred stock to be issued in one or more series, in such amounts and with such terms and characteristics, (within such prescribed limits, if any), as may be set forth in a resolution or resolutions of the board of directors adopted prior to the issuance of shares of the respective series. Such terms and characteristics may include, within such limits, variations and provisions as to distinctive serial designations (including a change or variation in the existing designation of the authorized but unissued shares of any class of preferred stock), as to the rate or rates of dividends payable thereon, as to the times of payment of and the dates from which such dividends shall be cumulative, as to the prices and terms upon which the same may be redeemed, as to the amount or amounts which shall be paid to the holders thereof in case of voluntary or involuntary dissolution or distribution of assets, as to voting powers, if any, and as to the other characteristics of and any restrictive or other provision relating to such series.

Source: SDC 1939, § 52.1518 as enacted by SL 1949, ch 211.



§ 49-33-25 Certificate of issuance of preferred stock--Filing with secretary of state.

49-33-25. Certificate of issuance of preferred stock--Filing with secretary of state. Upon the creation of any series of preferred stock pursuant to § 49-33-24 and before the issuance of any shares thereof, the number of shares of such series and the designation, characteristics, and terms thereof provided for in such resolution or resolutions shall be set forth in a certificate made by the corporation, signed by its president or vice-president under the corporate seal, attested by its secretary or an assistant secretary and acknowledged or proved, as in the case of deeds of real estate, which certificate shall be filed in the Office of the Secretary of State.

Source: SDC 1939, § 52.1518 as enacted by SL 1949, ch 211.



§ 49-33-26 Increasing or decreasing preferred stock--Resolution of directors.

49-33-26. Increasing or decreasing preferred stock--Resolution of directors. Unless otherwise provided in any resolution or resolutions pursuant to § 49-33-24 the number of shares of stock of any series set forth in such resolution or resolutions may be increased or decreased (but not below the number of shares thereof then outstanding) by a certificate made and filed as provided by § 49-33-25 setting forth a statement that a specified increase or decrease therein has been authorized and directed by resolution or resolutions likewise adopted by the board of directors; and in case the number of such shares shall be so decreased the number of shares so specified in said certificate shall resume the status which they had prior to the adoption of the first resolution or resolutions.

Source: SDC 1939, § 52.1518 as enacted by SL 1949, ch 211.



§ 49-33-27 Liability of stockholders--Stock held by fiduciary or as collateral security.

49-33-27. Liability of stockholders--Stock held by fiduciary or as collateral security. No person holding stock in any corporation organized under this chapter as personal representative, conservator, or trustee, and no person holding such stock as collateral security, is liable as stockholder of such corporation for any calls or installments on any partially paid-up stock thereof; but the person pledging such stock shall be considered as holding the same and is liable as a stockholder accordingly; and the estate and funds in the hands of such personal representative, conservator, or trustee is liable to the same extent as the decedent, ward, or other person interested would have been, if living or competent to act and holding stock in his own name.

Source: SDC 1939, § 52.1507; SL 1993, ch 213, § 248.



§ 49-33-28 Holding of stock in other corporations.

49-33-28. Holding of stock in other corporations. Any corporation organized under this chapter may purchase, take, and hold all or any part of the property, rights, privileges, and franchises of any other corporation, foreign or domestic, organized for the purpose of operating any street railway by electric power or for the purpose of manufacturing, creating, or generating electricity for power, light, heat, or any other purpose, and may take and hold stock and in its corporate capacity become a subscriber to the capital stock of any other corporation or corporations.

Source: SDC 1939, § 52.1512; SL 1986, ch 396, § 9.



§ 49-33-29 Repealed.

49-33-29. Repealed by SL 1986, ch 396, § 10.



§ 49-33-30 Consolidation or merger with other corporations--Approval of plan.

49-33-30. Consolidation or merger with other corporations--Approval of plan. Any corporation organized under chapter 49-33 may merge with any one or more other corporations, domestic or foreign, into a single corporation, which may be any one of the constituent corporations, or may consolidate with any such corporations into a new corporation formed by the consolidation. Each of the constituent corporations shall enter into a plan of merger or consolidation. Such plan shall, in the case of each corporation organized under this chapter, first be approved by the board of directors of each such corporation and shall thereafter be submitted to and approved by each such corporation by a vote of the stockholders holding a majority, or such greater percentage as is provided in its articles of incorporation, of each class of the corporation's outstanding stock entitled to vote thereon under the corporation's articles of incorporation at an annual or special meeting of stockholders called by the board of directors for the purpose of acting on the plan. Such consolidation or merger shall otherwise be in conformance with and enjoy the benefits of §§ 47-1A-1101 to 47-1A-1108, inclusive.

Source: SL 1986, ch 396, § 11; SL 2005, ch 202, § 11.



§ 49-33-31 Articles of incorporation requiring greater vote control.

49-33-31. Articles of incorporation requiring greater vote control. If, with respect to any action to be taken by the board of directors or by the stockholders of a corporation, the articles of incorporation require the vote or concurrence of the holders of a greater proportion of the shares, or of any class or series thereof, than required by any section of this title, the provision of the articles of incorporation requiring such greater vote shall not be altered, amended or repealed except by such greater vote.

Source: SL 1986, ch 396, § 12.






Chapter 34 - Electric, Gas, Water, Heating, Refrigeration And Street Railways Facilities And Service

§ 49-34-1 Use of public way for transmission facilities.

49-34-1. Use of public way for transmission facilities. Subject to the provisions of §§ 31-26-1 to 31-26-8, inclusive, any municipal corporation or county may grant to any corporation organized under chapter 49-33, upon such terms as the proper authorities thereof shall determine, the use of any street, highway, turnpike, or bridge within its limits for the purpose of transmitting or distributing electricity, or for the purpose of laying single or double tracks and running cars thereon for the carriage of freight and passengers, to be propelled by animal, electric, or mechanical power, with all the necessary turnouts, curves, and switches and other conveniences for the transmission of electric power and the laying and operation of such railroad along such highway shall not be held to be an additional burden.

Source: SDC 1939, § 52.1510.



§ 49-34-2 Construction standards--Obstruction of travel--Repairs.

49-34-2. Construction standards--Obstruction of travel--Repairs. Every railroad, electric light, or power line, constructed and operated upon any public street or highway pursuant to § 49-34-1, shall be constructed upon the most approved plan and be subject to such reasonable rules and regulations as the proper authorities may from time to time prescribe and shall be so laid and operated as not to obstruct public travel therein; rails shall be laid flush with the surface of the street or highway and shall not be permitted to project above the same; that portion of the street or roadway between tracks and for one foot from the outer edge thereof shall be kept in repair and condition by such corporation at its own expense.

Source: SDC 1939, § 52.1510.



§ 49-34-3 Contracts for central heating.

49-34-3. Contracts for central heating. The board of county commissioners, the governing body of any municipal corporation, the board of trustees or directors of any religious, fraternal, or benevolent society, association, or corporation shall have power and authority to enter into a contract with a central heating corporation or association for the purpose of securing heat, building and maintaining its mains in front of or alongside its property, and shall have the right to use the funds of said county, municipal corporation, or religious, fraternal, or benevolent society, association, or corporation for the purposes herein mentioned.

Source: SDC 1939, § 52.1802.



§ 49-34-4 Acquiring property for accessory facilities--Procedure for condemnation.

49-34-4. Acquiring property for accessory facilities--Procedure for condemnation. Any corporation organized under chapter 49-33 may acquire by purchase, grant, or condemnation and hold and use such real and other property as may be necessary for the construction and operation of its business, including powerhouses, carbarns, stations, machine and repair shops, electric plants, and power lines, including right of way and water for ditches, canals, or flumes by which to generate electricity therefor, and other conveniences reasonably necessary to accomplish the objects of its incorporation.

Whenever any such corporation shall exercise the right of eminent domain it shall proceed as provided by law and the rules of practice and procedure pertaining to condemnation proceedings.

Source: SDC 1939, § 52.1511.



§ 49-34-5 Condemnation of parks or boulevards prohibited.

49-34-5. Condemnation of parks or boulevards prohibited. Nothing contained in this chapter or chapter 49-33 shall be construed to authorize the condemnation of any part of any public park or boulevard in any municipality.

Source: SDC 1939, § 52.1511; SL 1992, ch 60, § 2.



§ 49-34-6 Extension of facilities--Branch lines--Designation of route--Filing with secretary of state--Aid authorized.

49-34-6. Extension of facilities--Branch lines--Designation of route--Filing with secretary of state--Aid authorized. Any corporation organized under chapter 49-33 may extend its railroad, electric light or power line from any point named in its charter or articles of incorporation and may build branch lines either from any point on its line or from any point on the line of any other company connecting or to be connected with its line. Before such extension is made, such corporation shall, by resolution of its directors, to be entered in the record of its proceedings, designate the route of such proposed branch and extension and file a copy of such record, certified by its president and secretary, with the secretary of state and cause the same to be recorded. Thereupon such corporation shall have all the rights and privileges to make such extension and receive aid therefor which it would have had if such branch or extension had been authorized in its original certificate.

Source: SDC 1939, § 52.1513.



§ 49-34-7 Branches to commercial facilities--Condemnation of right-of-way--Maximum length of branch.

49-34-7. Branches to commercial facilities--Condemnation of right-of-way--Maximum length of branch. Every corporation organized under chapter 49-33 may build, maintain, and operate branch or spur tracks, electric light or power lines from its main line or any branch thereof to and upon the grounds of any mill, elevator, storehouse, warehouse, or manufacturing establishment with tracks, switches, and such turnouts as may be convenient or necessary, and may acquire its right-of-way for such spur tracks, electric light or power lines by grant, purchase, or condemnation; provided that the provisions of § 49-34-6 shall not apply to nor affect the provisions of this section if the branches and spur tracks, electric light or power lines herein mentioned do not exceed two miles in length from the line of such railroad, electric or power line.

Source: SDC 1939, § 52.1514.



§ 49-34-8 Extension of foreign facilities through state--Local taxation and regulation.

49-34-8. Extension of foreign facilities through state--Local taxation and regulation. Any street railway, gas, electric light, or power company incorporated or existing under the laws of the United States, or any state or territory of the United States, may construct, extend, maintain, and operate its tracks, power powerhouses, or lines, or any portion or branch thereof, into and through this state, and any such corporation shall possess, and may exercise and enjoy all the rights, powers, privileges, and franchises possessed by such corporations organized under the laws of this state; all such corporations shall be subject to taxation, and regulation and control by the laws of this state, in all respects the same as corporations organized under the laws of this state; provided that such corporations shall first comply with all provisions of the laws of this state relating to foreign corporations doing business herein.

Source: SDC 1939, § 52.1517.



§ 49-34-9 Power to borrow money and give security--Resolution of board of directors.

49-34-9. Power to borrow money and give security--Resolution of board of directors. Any corporation organized under the provisions of chapter 49-33 may, from time to time, borrow such sums of money at such rates of interest and upon such terms as the corporation or board of directors shall agree and authorize, and shall have power to execute trust deeds or mortgages, or both, as occasion may require, on any or all of its property for any amounts borrowed or owing by the corporation and therein to make provisions granting, transferring, or mortgaging its railroad tracks, right-of-way, powerhouses, shops, barns, depot grounds, right, franchises, exemptions, rolling stock, furniture, tools, equipment, and appurtenances, used in connection with the business of such corporation in any manner whatever, then belonging to such corporation or which it may thereafter acquire as security for any bonds or evidences of debt therein mentioned in such manner as the corporation or its directors shall think proper and shall by resolution direct, and such instrument shall fully convey the same as therein described.

Source: SDC 1939, § 52.1516; SL 1947, ch 237.



§ 49-34-10 Foreclosure of security--Succession to rights and powers.

49-34-10. Foreclosure of security--Succession to rights and powers. In case of a judicial sale by virtue of any trust deed or mortgage authorized by § 49-34-9, any person or any other corporation organized under the provisions of chapter 49-33 may become the purchaser thereat, and the person or corporation acquiring title under such sale, his or its associates, successors or assigns shall thereafter have, exercise, and enjoy all the rights, powers, franchises, and advantages, which were possessed by such corporation making the same or contracting the debt, as fully and absolutely as such corporation, its officers, or agents might have done had such sale not taken place.

Source: SDC 1939, § 52.1516; SL 1947, ch 237.



§ 49-34-11 Recordation of security with secretary of state--Effective date of lien--After acquired property.

49-34-11. Recordation of security with secretary of state--Effective date of lien--After acquired property. Any trust deed or mortgage executed by a corporation organized under the provisions of chapter 49-33 or qualified in accordance with the provisions of §§ 47-1A-1501 to 47-1A-1532, inclusive, relative to the qualification of foreign corporations to transact business in this state, and carrying on a street railway, natural or artificial gas or electric public utility business shall be filed and recorded in the office of the secretary of state and such filing for record thereof shall create a lien upon such property, real and personal, from the time of such filing, and shall have the same effect, as to any property in this state described therein, as the record or filing of any similar instrument in the office of the register of deeds as to property in his county as if it were filed or recorded in each and every county in which any property therein described may be situated, and such filing and recording in the office of the secretary of state shall be the only recording or filing required. The deeds of trust or mortgages may by their terms include after-acquired real and personal property, and are as valid and effectual for that purpose as if this after-acquired property were owned by, and in possession of, the corporation giving the deed of trust or mortgage at the time of its execution.

Source: SDC 1939, § 52.1516; SL 1947, ch 237; SL 1989, ch 402, § 1; SL 2005, ch 202, § 13.



§ 49-34-11.1 Definition of "public utility".

49-34-11.1. Definition of "public utility". As used in §§ 49-34-11.1 to 49-34-11.4, inclusive, the term "public utility" means a corporation, its lessees, its trustees and receivers, operating, maintaining or controlling in this state after July 1, 1967, equipment or facilities for the production, generation, transmission or distribution at retail of gas or electric service for the public and in the transmission and distribution using, or having a right to use, public roads, streets, alleys, or other public ways for the purpose of constructing, using, operating or maintaining wires, pipes, conduits or other facilities, which corporation is organized under the provisions of chapter 49-33 or is qualified in accordance with the provisions of §§ 47-1A-1501 to 47-1A-1532, inclusive, as a foreign corporation authorized to transact business in this state.

Source: SL 1989, ch 402, § 2; SL 2005, ch 202, § 14.



§ 49-34-11.2 Perfection of security interest in personal property or fixtures of public utility--Filing requirements and effectiveness.

49-34-11.2. Perfection of security interest in personal property or fixtures of public utility--Filing requirements and effectiveness. Notwithstanding §§ 57A-9-302, 57A-9-401, 57A-9-402, and 57A-9-403, all filings required under the uniform commercial code in order to perfect a security interest against the personal property or fixtures of a debtor public utility shall be made and maintained in the Office of the Secretary of State. If the financing statement covers goods of a debtor public utility which are or are to become fixtures, no description of the real estate or the name of the record owner thereof is required. Filing of a financing statement against the property of a debtor public utility is effective until released or terminated.

Source: SL 1989, ch 402, § 3.



§ 49-34-11.3 Mortgage or trust deed securing debt executed by public utility--Filing requirements and effectiveness.

49-34-11.3. Mortgage or trust deed securing debt executed by public utility--Filing requirements and effectiveness. A mortgage or trust deed to secure a debt executed by a public utility as defined in § 49-34-11.1, covering the whole or part of its easements or other less than fee simple interests in real estate used in the transmission or distribution of gas or electric service, and also covering the fixtures of the public utility which are annexed to it, may be filed in the office of the secretary of state along with, or as part of, the financing statement covering the fixtures. The filing of the mortgage or deed of trust has the same effect, and is notice of the rights and interest of the mortgagee or trustee in the easements and other less than fee simple interest in real estate to the same extent, as if the mortgage or deed of trust were duly recorded in the office of the register of deeds of the counties in which the real estate is situated. The effectiveness of the filing will terminate at the same time as provided § 49-34-11.2 for the termination of the effectiveness of a fixture filing. For the purpose of this section, a mortgage or deed of trust filed under this section contains a sufficient description to give notice of the rights and interest of the mortgagee or trustee in the easements and other less than fee simple interest in the real estate used for the transmission and distribution of gas or electric service of the public utility if the mortgage or deed of trust states that the security includes rights-of-way of, or transmission or distribution systems of, or lines of, the public utility, or all property owned by the public utility. A mortgage or deed of trust filed before July 1, 1989, pursuant to § 49-34-11, which complies with the provisions of this section, is filed under this section as of July 1, 1989. Section 49-34-11 applies to real estate owned in fee simple by a public utility.

Source: SL 1989, ch 402, § 4.



§ 49-34-11.4 Applicability of uniform commercial code and other laws--Single filing--Compliance with retention requirements.

49-34-11.4. Applicability of uniform commercial code and other laws--Single filing--Compliance with retention requirements. Unless displaced by the specific provisions of §§ 49-34-11.1 to 49-34-11.4, inclusive, the uniform commercial code and other applicable laws remain in full force and effect and supplement the provisions of §§ 49-34-11.1 to 49-34-11.4, inclusive. The public utility may make a single filing under §§ 49-34-11, 49-34-11.2 and 49-34-11.3, and the secretary of state shall accept the same as a single filing for all three purposes. The financing statement shall identify the public utility as a "transmitting utility" and shall be indexed under subsection 57A-9-403(4), but the index may also refer to the secretary of state's recording data for real estate records under §§ 49-34-11 and 49-34-11.3 and the retention by the secretary of state of a microfilm or other photographic copy of the document filed in the real estate records shall be sufficient to comply with the retention requirement of subsection 57A-9-403(4).

Source: SL 1989, ch 402, § 5.



§ 49-34-12 Assignment or discharge of security--Recordation with secretary of state--Description of property.

49-34-12. Assignment or discharge of security--Recordation with secretary of state--Description of property. Any trust deed or mortgage described in § 49-34-9 may be assigned or discharged by filing for record in the office of the secretary of state and in the office of the register of deeds of each county, if any, in which the trust deed or mortgage shall have been filed for record an instrument of assignment or discharge executed in the manner and setting forth the information required with respect to real estate mortgages by §§ 44-8-13 and 44-8-14, respectively; provided, however, that no such instrument need set forth the description of the mortgaged property, except that an instrument of discharge whereby less than all the mortgaged property is released from the lien of the trust deed or mortgage shall set forth the full description of, or clearly identify by reference to numbered or lettered portions of the descriptions as the same appear in the trust deed or mortgage, the property so released.

Source: SDC 1939, § 52.1516 as added by SL 1947, ch 237.



§ 49-34-13 False meter readings as misdemeanor.

49-34-13. False meter readings as misdemeanor. It is a Class 2 misdemeanor for any person employed to read meters who knowingly reports to his employer that a consumer of gas, water, electricity, heat, refrigeration or air has used a greater quantity of gas, water, electricity, heat, refrigeration or air than the amount actually used by the consumer.

Source: SDC 1939, § 13.1814; SL 1983, ch 15, § 135.



§ 49-34-14 Overcharging--Civil fine.

49-34-14. Overcharging--Civil fine. Any person who shall knowingly collect from any consumer of gas, water, electricity, heat, refrigeration, or air an amount greater than that actually used by such customer shall be punished by a civil fine not exceeding five hundred dollars.

Source: SDC 1939, § 13.1814; SL 1983, ch 15, § 136; SL 1983, ch 331, § 12.



§ 49-34-15 Destruction of facilities as felony.

49-34-15. Destruction of facilities as felony. Any person who, without lawful authority, intentionally breaks, digs up, or obstructs any pipe or main for conducting gas or water, any works erected for supplying buildings with gas or water, or any appurtenances or appendages therewith connected, is guilty of a Class 6 felony.

Source: SDC 1939, § 13.4509; SL 1983, ch 15, § 137.



§ 49-34-16 Unauthorized or fraudulent connection as misdemeanor--Civil liability unaffected.

49-34-16. Unauthorized or fraudulent connection as misdemeanor--Civil liability unaffected. It is a Class 2 misdemeanor for any person without lawful authority to connect or cause to be connected with a main or service pipe or conductor of heat, refrigeration, air conditioning, gas, water or electricity, a pipe, wire or other device for the purpose of obtaining gas, water, electrical current, heat or other service therefrom; or to, with intent to defraud, connect or cause to be connected with any meter installed by such company for the purpose of registering the amount of gas, water, electricity, heat or other service supplied to a customer, any pipe, wire or other device, or to disconnect, change, or in any manner interfere with any such meter or any pipe, wire or appliance connected therewith, so that such meter will not measure or register the full amount of gas, water, electricity, heat or other service supplied to a customer. Nothing in this section shall affect the right of a service company to recover by an action at law for the loss of gas, water, electricity, heat or other service, or any injury caused by such unlawful connection.

Source: SDC 1939, § 13.1813; SL 1983, ch 15, § 138.



§ 49-34-17 Joint ownership of property used in connection with natural gas or electricity--Agreements for restrictions on alienation.

49-34-17. Joint ownership of property used in connection with natural gas or electricity--Agreements for restrictions on alienation. Any two or more persons who own or intend to own, jointly, by partnership interest, or as tenants in common any property used or to be used in whole or in part for the generation, transmission or distribution of electricity, or for the production, gathering, storage, processing, transmission or distribution of manufactured or natural gas, in each case for the ultimate public consumption, may enter into agreements waiving their respective rights to the partition of such property or otherwise restricting the alienation thereof for a period of time ending not later than the abandonment of the use of such property, and without limiting the generality of the foregoing, such agreements shall not be invalid or unenforceable as violating any rule of law against perpetuities or suspension of the power of alienation of the title to the property.

This section shall apply to agreements entered into prior to, as well as subsequent to, the effective date of this section.

Source: SL 1972, ch 251, §§ 1, 2.



§ 49-34-18 Unauthorized use of service--Definitions.

49-34-18. Unauthorized use of service--Definitions. Terms as used in this section and §§ 49-34-19 to 49-34-21, inclusive, mean:

(1) "Bypassing," the act of attaching, connecting or in any manner affixing any wire, cord, socket, motor or other instrument, device or contrivance to the utility supply system or any part thereof in a manner as to transmit, supply or use any utility service without passing through an authorized meter for measuring or registering the amount of utility service;

(2) "Customer," the person responsible for payment for utility services for the premises. The term includes employees and agents of the customer;

(3) "Tampering," damaging, altering, adjusting or in any manner interfering with or obstructing the action or operation of any meter provided for measuring or registering the amount of utility service passing through the meter, or any valve provided by the utility for preventing back flow of water into the supply lines, or any other devices owned and maintained by the utility;

(4) "Unauthorized metering," removing, moving, installing, connecting, reconnecting or disconnecting any meter or metering device for utility service by a person other than an authorized employee or agent of a utility;

(5) "Utility," any public utility, municipally owned utility, rural water system or cooperative utility which provides electricity, gas or water for sale to consumers;

(6) "Utility service," the provision of electricity, gas, water or any other service or commodity customarily furnished by the utility for compensation;

(7) "Utility supply system," includes all wire, conduits, pipes, cords, sockets, motors, meters, instruments and all other devices used by the utility for the purpose of providing utility service.
Source: SL 1985, ch 375, § 1; SL 1999, ch 228, § 1.



§ 49-34-19 Civil liability for unauthorized service and damage to facilities--Limitation of action--Treble damages--Costs.

49-34-19. Civil liability for unauthorized service and damage to facilities--Limitation of action--Treble damages--Costs. A utility may bring a civil action for damages against any person who commits, authorizes, solicits, aids, abets or attempts any of the following acts resulting in damages to the utility, namely: bypassing, tampering or unauthorized metering. In addition, a utility may bring a civil action for damages pursuant to this section against any person who knowingly receives utility service through means of bypassing, tampering or unauthorized metering. An action brought pursuant to this section shall be commenced within three years after the cause of action accrues. In any civil action brought pursuant to this section, the utility shall be entitled, upon proof of willful or intentional bypassing, tampering or unauthorized metering, to recover as damages three times the amount of the actual damages plus all reasonable expense and costs incurred on account of the bypassing, tampering or unauthorized metering, including but not limited to, costs and expenses for investigation, disconnection, reconnection, service calls, employees and equipment, expert witness fees, costs of trial and reasonable attorney's fees as allowed by the court. If a defendant in a civil action brought pursuant to §§ 49-34-18 to 49-34-21, inclusive, prevails, the court shall award costs to the defendant.

Source: SL 1985, ch 375, § 2.



§ 49-34-19.1 Tampering with back flow preventer a misdemeanor.

49-34-19.1. Tampering with back flow preventer a misdemeanor. It is a Class 2 misdemeanor for any person without lawful authority to connect, disconnect, bypass, or tamper with a back flow preventer installed on a public water system. Nothing in this section affects the right of a water service company to recover any damages caused by the violation of this section.

Source: SL 1999, ch 228, § 2.



§ 49-34-20 Presumptions.

49-34-20. Presumptions. There is a rebuttable presumption that a tenant or occupant of any premises where bypassing, tampering or unauthorized metering is proven to exist, caused or had knowledge of such bypassing, tampering or unauthorized metering, if the tenants or occupant had controlled access to the part of the utility supply system on the premises where the bypassing, tampering or unauthorized metering is proven to exist, and if the tenant or occupant was responsible or partially responsible for payment to the utility or to any other person for utility services provided for the premises. There is a rebuttable presumption that a utility customer at any premises where bypassing, tampering or unauthorized metering is proven to exist, caused or had knowledge of such bypassing, tampering or unauthorized metering, if the customer controlled access to the part of the utility supply system on the premises where the bypassing, tampering or unauthorized metering is proven to exist.

Source: SL 1985, ch 375, § 3.



§ 49-34-21 Remedies additional.

49-34-21. Remedies additional. It is the purpose of this section and §§ 49-34-18 to 49-34-20, inclusive, to provide additional remedies to avoid the wrongful use of the facilities of utilities; and nothing in this section and §§ 49-34-18 to 49-34-20, inclusive, abridges or alters those rights of action or remedies existing prior to July 1, 1985.

Source: SL 1985, ch 375, § 4.






Chapter 34A - Gas And Electric Utilities Regulation

§ 49-34A-1 Definition of terms.

49-34A-1. Definition of terms. Terms used in this chapter mean:

(1) "Assigned service area," the geographical area in which the boundaries are established as provided in §§ 49-34A-42 to 49-34A-44, inclusive, and 49-34A-48 to 49-34A-59, inclusive;

(2) "Commission," the South Dakota Public Utilities Commission;

(3) "Customer," any person contracting for or purchasing gas or electric service from a utility;

(4) "Depreciated original cost," the cost of property to the person first devoting it to public service, less the depreciation reserve, which includes accumulated depreciation charges calculated on a straight-line method and based upon the estimated service life of the property together with other items normally accounted for in the depreciation reserve, and does not include any good will or going concern value, nor does it include certificate value in excess of payments made or costs incurred in the initial acquisition thereof;

(5) "Electric line," any line for conducting electric energy at a design voltage of twenty-five thousand volts phase to phase or less and used for distributing electric energy directly to customers;

(6) "Electric service," electric service furnished to a customer for ultimate consumption, but not including wholesale electric service furnished by an electric utility to another electric utility for resale;

(7) "Electric utility," any person operating, maintaining, or controlling in this state, equipment or facilities for providing electric service to or for the public including facilities owned by a municipality;

(8) "Gas service," retail sale of natural gas or manufactured gas distributed through a pipeline to fifty or more customers or the sale of transportation services by an intrastate natural gas pipeline;

(9) "Gas utility," any person operating, maintaining, or controlling in this state equipment or facilities for providing gas service to or for the public;

(9A) "Intrastate natural gas pipeline," any natural gas pipeline located entirely within the state that transports gas from a receipt point to one or more locations for customers other than the pipeline operator. However, the term does not apply if there is only one customer and the customer is a wholly-owned subsidiary of the pipeline operator, the customer is the parent company of the pipeline operator, or the customer and the pipeline operator are wholly-owned subsidiaries of the same parent company. Further, the term does not apply to natural gas lines and appurtenant facilities used to gather gas from natural gas production facilities or sites and move the gas to an interconnecting transportation pipeline system;

(10) "Municipality," any incorporated town or city in South Dakota;

(11) "Person," a natural person, a partnership, a private corporation, a public corporation, a limited liability company, a municipality, an association, a cooperative whether incorporated or not, a joint stock association, a business trust, any of the federal, state and local governments, including any of their political subdivisions, agencies and instrumentalities, or two or more persons having joint or common interest;

(12) "Public utility," any person operating, maintaining, or controlling in this state equipment or facilities for the purpose of providing gas or electric service to or for the public in whole or in part, in this state. However, the term does not apply to an electric or gas utility owned by a municipality, political subdivision, or agency of the State of South Dakota or any other state or a rural electric cooperative as defined in § 47-21-1 for the purposes of §§ 49-34A-2 to 49-34A-4, inclusive, §§ 49-34A-6 to 49-34A-41, inclusive, and § 49-34A-62. The term, public utility, does apply to a rural electric cooperative which provides gas service;

(13) "Rate," any compensation, charge and classification, or any of them demanded, observed, charged, or collected by any public utility for any service and any rules, regulations, practices, or contracts affecting any such compensation, charge or classification;

(14) "Securities," stock and stock certificates or other evidence of interest or ownership, and bonds, notes or other evidence of indebtedness.
Source: SL 1965, ch 254, § 1; SDCL § 49-41-1; SL 1970, ch 261, § 1; SL 1975, ch 283, § 1; SL 1976, ch 296, §§ 1 to 6; SL 1977, ch 391; SL 1987, ch 354, § 2; SL 1990, ch 374; SL 1991, ch 386, § 1; SL 1994, ch 349, § 6; SL 1996, ch 273, §§ 1, 2; SL 2015, ch 231, § 1.



§ 49-34A-2 Service required of utilities.

49-34A-2. Service required of utilities. Every public utility shall furnish adequate, efficient, and reasonable service.

Source: SL 1970, ch 261, § 32; SDCL Supp, § 49-41-9.1; SL 1975, ch 283, § 2.



§ 49-34A-2.1 Refusal of service without permission of commission prohibited--Exceptions--Violation as petty offense--Separate offenses.

49-34A-2.1. Refusal of service without permission of commission prohibited--Exceptions--Violation as petty offense--Separate offenses. No public utility may, except in cases of emergency, fail to provide, discontinue, reduce or impair service to a community, or a part of a community, except for nonpayment of account or violation of rules and regulations, unless permission has been first obtained from the Public Utilities Commission to do so. An intentional violation of this section is a petty offense. Each day's violation is a separate offense.

Source: SL 1976, ch 296, § 7; SL 1983, ch 15, § 139.



§ 49-34A-3 Unreasonable preferences and prejudices prohibited--Violation as petty offense--Separate offenses.

49-34A-3. Unreasonable preferences and prejudices prohibited--Violation as petty offense--Separate offenses. No public utility may, as to rates or service, make or grant an unreasonable preference or advantage to any person or subject any person to any unreasonable prejudice or disadvantage. An intentional violation of this section is a petty offense. After the first judgment, each day's violation is a separate offense.

Source: SL 1970, ch 261, §§ 31, 32; SDCL Supp, § 49-41-9.1; SL 1975, ch 283, § 5; SL 1983, ch 15, § 140.



§ 49-34A-4 Regulatory powers of commission--Rules.

49-34A-4. Regulatory powers of commission--Rules. The commission shall regulate to the extent provided in this chapter every public utility as defined in this chapter. The commission may promulgate rules pursuant to chapter 1-26 in furtherance of the purposes of this chapter concerning:

(1) Procedures and requirements for applications for rate and tariff changes;

(2) Requirements for gas and electric utilities to maintain and make available to the public and the commission records and information;

(3) Requirements and procedures regarding customer billings and meter readings;

(4) Requirements regarding availability of meter tests;

(5) Requirements regarding billing adjustments for meter errors;

(6) Procedures and requirements for handling customer disputes and complaints;

(7) Procedures and requirements regarding temporary service, changes in location of service and service interruptions;

(8) Standards and procedures to ensure nondiscriminatory credit policies;

(9) Procedures, requirements and record-keeping guidelines regarding deposit policies;

(10) Procedures, requirements and record-keeping guidelines regarding customer refunds;

(11) Policies for refusal of gas or electric service;

(12) Policies for disconnection and transfer of gas and electric service;

(13) Customer payment plans for delinquent bills;

(14) Requirements regarding advertising; and

(15) Procedures and requirements for applications for tariff mechanisms seeking the automatic annual adjustment of charges for the jurisdictional costs of new or modified transmission facilities under the provisions of § 49-34A-25.1.
Source: SL 1975, ch 283, § 6; SL 1986, ch 22, § 23; SL 1990, ch 371, § 3; SL 2006, ch 239, § 6.



§ 49-34A-5 Municipal authority terminated.

49-34A-5. Municipal authority terminated. Municipal corporations shall have no authority or jurisdiction over rates and conditions of service of any public utility subject to the jurisdiction of the South Dakota Public Utilities Commission under the provisions of this chapter.

Source: SL 1975, ch 283, § 31.



§ 49-34A-6 Rates to be reasonable and just--Regulation by commission.

49-34A-6. Rates to be reasonable and just--Regulation by commission. Every rate made, demanded or received by any public utility shall be just and reasonable. Every unjust or unreasonable rate shall be prohibited. The Public Utilities Commission is hereby authorized, empowered and directed to regulate all rates, fees and charges for the public utility service of all public utilities, including penalty for late payments, to the end that the public shall pay only just and reasonable rates for service rendered.

Source: SL 1975, ch 283, § 16.



§ 49-34A-7 System of accounts.

49-34A-7. System of accounts. The Public Utilities Commission shall designate a system of accounts to be kept by public utilities subject to its jurisdiction.

Source: SL 1975, ch 283, § 26; SL 1976, ch 296, § 8.



§ 49-34A-8 Criteria for determination of rates by commission.

49-34A-8. Criteria for determination of rates by commission. The commission, in the exercise of its power under this chapter to determine just and reasonable rates for public utilities, shall give due consideration to the public need for adequate, efficient, economical, and reasonable service and to the need of the public utility for revenues sufficient to enable it to meet its total current cost of furnishing such service, including taxes and interest, and including adequate provision for depreciation of its utility property used and necessary in rendering service to the public, and to earn a fair and reasonable return upon the value of its property.

Source: SL 1975, ch 283, § 16; SL 1976, ch 296, § 9; SL 2007, ch 269, § 1.



§ 49-34A-8.1 Policy to alleviate financial burden of pricing structure.

49-34A-8.1. Policy to alleviate financial burden of pricing structure. Notwithstanding any other provision of law, the Public Utilities Commission shall after opportunity for hearing and rate design studies develop a policy alleviating the financial burden to electric and gas consumers of the declining block rate structure and any other pricing structure presently used by electric and gas utilities in the State of South Dakota.

Source: SL 1976, ch 296, § 10.



§ 49-34A-8.2 Incentive rates for improved performance and efficiency.

49-34A-8.2. Incentive rates for improved performance and efficiency. In addition to any other rate authorized by this chapter, the commission may approve incentive rates to encourage improvement in the performance and efficiency of public utilities. The rates shall be in the form of preapproved rate models made applicable as levels of performance are attained by the utility. If approved, no such incentive rate constitutes a violation of § 49-34A-3 or a change in rates pursuant to § 49-34A-12. The provisions of this section apply to any incentive rate tariff approved by the commission in existence on July 1, 1996.

Source: SL 1996, ch 274.



§ 49-34A-8.3 Business development rates--Public interest exception.

49-34A-8.3. Business development rates--Public interest exception. In addition to any other rate authorized by this chapter, the commission may approve business development rates authorizing a utility to negotiate and agree with a customer for specific rates which differ from standard rates otherwise applicable to the customer. All business development rates shall be approved as being in the public interest under such terms and conditions as the commission may provide in a proceeding under this chapter. If approved, no such business development rate constitutes a violation of § 49-34A-3 or a change in rates pursuant to § 49-34A-12. The provisions of this section apply to any business development rate tariff approved by the commission in existence on July 1, 1996.

Source: SL 1996, ch 275.



§ 49-34A-8.4 Burden on public utility to establish criteria for determination of rates.

49-34A-8.4. Burden on public utility to establish criteria for determination of rates. The burden is on the public utility to establish that the underlying costs of any rates, charges, or automatic adjustment charges filed under this chapter are prudent, efficient, and economical and are reasonable and necessary to provide service to the public utility's customers in this state.

Source: SL 2007, ch 269, § 2.



§ 49-34A-9 Deviation from schedules of rates and charges prohibited--Violation as petty offense--Separate offenses.

49-34A-9. Deviation from schedules of rates and charges prohibited--Violation as petty offense--Separate offenses. No public utility may, directly or indirectly, by any device whatsoever or in any manner, charge, demand, collect, or receive from any person a greater or lesser compensation for any service within the jurisdiction of the Public Utilities Commission rendered or to be rendered by such public utility than prescribed in its schedules of rates and charges which have been filed with the commission as provided in this chapter. An intentional violation of this section is a petty offense. After the first judgment, each day's violation is a separate offense.

Source: SL 1975, ch 283, § 4; SL 1983, ch 15, § 141.



§ 49-34A-10 Tariffs and schedules filed by utilities--Public inspection.

49-34A-10. Tariffs and schedules filed by utilities--Public inspection. Pursuant to rules promulgated under chapter 1-26 by the Public Utilities Commission, every public utility shall file with the commission, within such time and in such form as the commission may designate, tariffs and schedules showing the terms and conditions of service and all rates established by the public utility and collected or enforced, or to be collected or enforced, within the jurisdiction of the commission. The public utility shall keep copies of such tariffs and schedules open to public inspection under such rules as the commission may promulgate. Schedules and tariffs approved by the commission have the force and effect of law.

Source: SL 1970, ch 261, § 31; SDCL Supp, § 49-41-9.2; SL 1975, ch 283, § 3; SL 2004, ch 286, § 1.



§ 49-34A-11 Burden of proving reasonableness of rates.

49-34A-11. Burden of proving reasonableness of rates. The burden of proof to show that any rate filed is just and reasonable shall be upon the public utility filing same.

Source: SL 1975, ch 283, § 10.



§ 49-34A-12 Change in rates--Notice to commission and affected customers.

49-34A-12. Change in rates--Notice to commission and affected customers. Unless the Public Utilities Commission otherwise orders, no public utility shall change any rate which has been duly established under this chapter, except after thirty days' notice to the commission, which notice shall include statements of facts, expert opinions, substantiating documents, and exhibits, supporting the change requested, and further shall state the change proposed to be made in the rates then in force, and the time when the modified rates will go into effect. The utility shall give written notice of any proposed increase of any rate to all affected customers served by the public utility at least thirty days prior to the effective date thereof. The notice to affected customers shall include a statement that the customer has a right to join with twenty-four other customers and file a written objection to such rate increase and that they may request the commission to suspend the rate increase and to hold a public hearing to determine if such rate increase should be allowed. All proposed changes shall be shown by filing new schedules or shall be plainly indicated upon schedules on file and in force at the time.

Source: SL 1975, ch 283, § 7; SL 1976, ch 296, § 11.



§ 49-34A-13 Hearing on rate changes.

49-34A-13. Hearing on rate changes. Whenever there is filed with the Public Utilities Commission any schedule modifying or resulting in a change in any rates then in force, together with the filed statements of facts, expert opinions, substantiating documents, and exhibits, supporting the changes requested, the commission may upon complaint or may upon its own motion, upon reasonable notice conduct a hearing to determine whether the rates are just and reasonable.

Source: SL 1975, ch 283, § 8.



§ 49-34A-13.1 Persons permitted to appear before commission or submit comments--Disclosure of identity and interest--Party status controlled by statutes and rules.

49-34A-13.1. Persons permitted to appear before commission or submit comments--Disclosure of identity and interest--Party status controlled by statutes and rules. Any person may appear before the commission and present comments regarding the proceeding or submit written comments to the commission. The person shall fully and fairly make a full disclosure of identity, the interest of the person in the proceeding, and the position to be taken. The contentions of the person shall be relevant to the issues presented in the proceeding. Any person appearing pursuant to this section is not afforded the status of a party to the proceeding unless the person has been granted party status in accordance with applicable statutes and rules governing intervention in proceedings before the commission.

Source: SL 1976, ch 296, § 15; SL 1994, ch 351, § 136; SL 2015, ch 231, § 2.



§ 49-34A-14 Suspension of proposed rate or practice pending hearing--Time.

49-34A-14. Suspension of proposed rate or practice pending hearing--Time. Pending a hearing pursuant to § 49-34A-13 and the decision thereon, the commission may, by order, suspend the operation of the proposed rate or practice. The suspension may not last longer than one hundred eighty days after the proposed rate or practice was filed.

Source: SL 1975, ch 283, § 8; SL 2008, ch 242, § 1.



§ 49-34A-15 Repealed.

49-34A-15. Repealed by SL 1976, ch 296, § 30.



§ 49-34A-16 Delay in effectuation of suspended rate schedule pending disposition of previously filed changes--Time--Violation as petty offense--Separate offenses.

49-34A-16. Delay in effectuation of suspended rate schedule pending disposition of previously filed changes--Time--Violation as petty offense--Separate offenses. No public utility may put a suspended rate schedule into effect until at least forty-five days after the Public Utilities Commission has made a determination concerning any previously filed change of the rate schedule. An intentional violation of this section is a petty offense. After the first judgment, each day's violation is a separate offense.

Source: SL 1975, ch 283, § 9; SL 1976, ch 296, § 16; SL 1983, ch 15, § 142.



§ 49-34A-17 Implementation of proposed practice, proposed rate, or lower rate--Rate design--Accounts of customer payments--Refund of excess--Time limit.

49-34A-17. Implementation of proposed practice, proposed rate, or lower rate--Rate design--Accounts of customer payments--Refund of excess--Time limit. The public utility may implement the proposed practice, the proposed rate, or a rate lower than the proposed rate if:

(1) The proposed rate or practice has not been suspended or is no longer subject to suspension;

(2) The commission has not issued a final decision; and

(3) Thirty days has passed from the date of filing.
If the public utility implements the proposed rate or a rate lower than the proposed rate, the public utility shall use the same rate design that is currently in effect or the rate design that the public utility proposed when the public utility filed for the increased rate. If the public utility uses a rate design different than the rate design currently in effect or the rate design the public utility proposed when the public utility filed for the increased rate, commission approval is needed prior to implementation.

In the case of a proposed increased rate, the commission may, by order, require the public utility to keep an accurate account in detail of all amounts received by reason of the increase, specifying by whom and in whose behalf the amounts are paid. Upon completion of the hearings and decision, the commission may by further order require the public utility to refund, with interest, to customers, the portion of the increased rates found to be unjust, unreasonable, or discriminatory. The refund shall be carried out as provided in §§ 49-34A-22 and 49-34A-23. If the commission does not issue a final decision within twelve months from the date the proposed rate or practice was filed, the commission may not require a refund of increased rates charged after the twelve months.

Source: SL 1975, ch 283, § 8; SL 1976, ch 296, § 17; SL 1977, ch 392, § 1; SL 2008, ch 242, § 2; SL 2011, ch 209, § 1.



§ 49-34A-18 Repealed.

49-34A-18. Repealed by SL 1976, ch 296, § 30.



§ 49-34A-19 Costs and revenue considered in determining rates--Acquisition cost of property as alternative--Projected income and expenses.

49-34A-19. Costs and revenue considered in determining rates--Acquisition cost of property as alternative--Projected income and expenses. In determining the rate base upon which the utility is to be allowed to earn a fair rate of return, the Public Utilities Commission shall use the depreciated original cost of the property. However, the commission may alternatively use the full acquisition cost of any property acquired by the utility after the property was first devoted to public use. Full acquisition cost of such property shall be used if:

(1) The utility makes application prior to acquisition;

(2) The commission holds a hearing;

(3) The commission finds that the cost of acquisition is prudently incurred; and

(4) The commission finds that the acquisition will provide benefits to the utility's customers.

In determining the revenue requirement the commission shall consider revenue, expenses, cost of capital and any other factors or evidence material and relevant thereto. The commission may take into consideration the reasonable income and expenses that will be forthcoming in a period of twenty-four months in advance of the test year.

Source: SL 1975, ch 283, § 12; SL 1976, ch 296, § 18; SL 1982, ch 330; SL 1990, ch 375.



§ 49-34A-19.1 Separate accounts required for nonutility business--Profits and losses considered by commission.

49-34A-19.1. Separate accounts required for nonutility business--Profits and losses considered by commission. Each public utility engaged directly or indirectly in any other business than that of the production, transmission or furnishing of gas or electricity to the public shall, if required by the commission, keep and render separately to the commission the accounts of all such other businesses, in which case all the provisions of this chapter shall apply to the books, accounts, papers, and records of such other business and all profits and losses may be taken into consideration by the commission if deemed relevant to the general fiscal condition of the public utility.

Source: SDCL, § 49-34A-19 as added by SL 1976, ch 296, § 18; SL 1991, ch 386, § 2.



§ 49-34A-19.2 Disallowance for rate purposes of unreasonable profits of affiliates in sales or services to utility.

49-34A-19.2. Disallowance for rate purposes of unreasonable profits of affiliates in sales or services to utility. The Public Utilities Commission, in determining the allowance for materials or services to be included in costs of operations for rate-making purposes, may disallow any unreasonable profit made in the sale of materials to or service supplied for any public utility by any firm or corporation owned or controlled directly or indirectly by such utility or any affiliate, subsidiary, parent company, associate or any corporation whose controlling stockholders are also controlling stockholders of such utility. The burden of proof shall be on the public utility to prove that no unreasonable profit is involved.

Source: SDCL, § 49-34A-19 as added by SL 1976, ch 296, § 18.



§ 49-34A-20 Rate increases not required to prevent competition.

49-34A-20. Rate increases not required to prevent competition. No public utility shall be required to generally increase its rates as to customers of an entire class for the purpose of preventing competition between two public utilities.

Source: SL 1975, ch 283, § 5.



§ 49-34A-21 Determination of rates--Order--Maximum rate--Classification adjustment.

49-34A-21. Determination of rates--Order--Maximum rate--Classification adjustment. If, after the hearing, the Public Utilities Commission fails to find the rates to be just and reasonable or if the commission finds the rate to be discriminatory, the commission shall determine the level of rates to be charged or applied by the utility for the service in question and shall fix the same by order to be served upon the utility; and the rates are thereafter to be observed until changed, as provided by this chapter. In no event shall the rates exceed the level of rates requested by the public utility. Rate classifications may be adjusted upward or downward by the commission; provided the anticipated receipts will not exceed the amount of return requested.

Source: SL 1975, ch 283, § 11; SL 1976, ch 296, § 19.



§ 49-34A-22 Future rate reduction or credit as alternative to refund of excess charges pending determination on increases.

49-34A-22. Future rate reduction or credit as alternative to refund of excess charges pending determination on increases. If, after a suspended schedule has been put into effect pursuant to § 49-34A-17, the rates are finally determined to be excessive, the commission may, as an alternative to ordering an immediate refund, reduce future rates that would otherwise be charged to offset such excessive rates; or as an alternative order that a credit on future electric or gas bills be given to all consumers based on the proportionate electric or gas bills paid by all consumers in the month prior to such order being entered.

Source: SL 1975, ch 283, § 9; SL 1976, ch 296, § 20; SL 1991, ch 386, § 3.



§ 49-34A-23 Action by commission for refund of excess charges pending determination on increase--Costs recovered--Limitation of actions.

49-34A-23. Action by commission for refund of excess charges pending determination on increase--Costs recovered--Limitation of actions. If, after a suspended schedule has been put into effect pursuant to § 49-34A-17, the rates are finally determined to be excessive but the public utility fails to make refunds within the period of time prescribed by the Public Utilities Commission, the commission shall sue therefor and is authorized to recover on behalf of all persons entitled to a refund. In addition to the amount of the refund and interest due, the commission shall be entitled to recover reasonable attorney's fees, court costs and estimated cost of administering the distribution of the refund to persons entitled thereto. No suit under this section shall be maintained unless instituted within two years after the end of the period of time prescribed by the commission for repayment of refunds.

Source: SL 1975, ch 283, § 9; SL 1976, ch 296, § 21.



§ 49-34A-24 Municipal taxes on utilities passed on to customers.

49-34A-24. Municipal taxes on utilities passed on to customers. If any municipal corporation imposes a sales tax or non ad valorem tax on revenues collected or earnings by any public utility, such public utility shall add the tax collected on to the respective bills to be paid by the various persons purchasing electricity or natural, manufactured, or mixed gas in such municipality.

Source: SL 1975, ch 283, § 17.



§ 49-34A-25 Automatic adjustment of rates for changes in energy, fuel and gas costs, ad valorem taxes paid or commission approved fuel incentives--Revised rate schedule filed by utility--Filing of bond if commission orders--Order of commission--Appeal.

49-34A-25. Automatic adjustment of rates for changes in energy, fuel and gas costs, ad valorem taxes paid or commission approved fuel incentives--Revised rate schedule filed by utility--Filing of bond if commission orders--Order of commission--Appeal. The commission shall permit a public utility to file rate schedules containing provisions for the automatic adjustment of charges for public utility service in direct relation to changes in wholesale rates for energy delivered, the delivered costs of fuel used in generation of electricity, the delivered cost of gas, ad valorem taxes paid, or commission approved fuel incentives. The amended rate schedules shall be filed with the commission on or before the effective date of the change in costs, and if the commission determines that the revised rate schedule is in error, the commission may within ten days of receipt thereof require by order the public utility to file a bond or other security upon such terms and conditions as the commission may require and for such purposes as contained in §§ 49-34A-17 and 49-34A-22. Such rates may go into effect on the date of the change in costs subject to the above refund provisions. Failure of the commission to enter an order in regard thereto shall be deemed approval. The public utility may appeal such order pursuant to and in accordance with § 49-34A-62.

Source: SL 1975, ch 283, § 13; SL 1977, ch 393, § 1; SL 1979, ch 316; SL 1996, ch 276.



§ 49-34A-25.1 Approval of tariff mechanisms for automatic annual adjustment of charges for jurisdictional costs of new or modified transmission facilities.

49-34A-25.1. Approval of tariff mechanisms for automatic annual adjustment of charges for jurisdictional costs of new or modified transmission facilities. Notwithstanding any other provision of this chapter, the commission may approve a tariff mechanism for the automatic annual adjustment of charges for the jurisdictional costs of new or modified transmission facilities with a design capacity of thirty-four and one-half kilovolts or more and which are more than five miles in length. For the purposes of §§49-34A-25.1 to 49-34A-25.4, inclusive, electric transmission facilities and electric transmission lines covered by this section include associated facilities such as substations and transformers.

Source: SL 2006, ch 239, § 1.



§ 49-34A-25.2 Approval, rejection, or modification of certain tariffs--Notice and hearing.

49-34A-25.2. Approval, rejection, or modification of certain tariffs--Notice and hearing. Upon filing of an application consistent with rules promulgated by the commission by any public utility providing transmission service, the commission may approve, reject, or modify, after notice, hearing, and comment, a tariff that:

(1) Allows the public utility to recover on a timely basis the costs net of revenues of facilities described in § 49-34A-25.1;

(2) Allows a return on investment at the level approved in the public utility's last general rate case, unless a different return is found to be consistent with the public interest;

(3) Provides a current return on construction work in progress, if the recovery from retail customers for the allowance for funds used during construction is not sought through any other mechanism;

(4) Allocates project costs appropriately between wholesale and retail customers; and

(5) Terminates recovery once costs have been fully recovered or have otherwise been reflected in the public utility's general rates.
Source: SL 2006, ch 239, § 2.



§ 49-34A-25.3 Filing for annual rate adjustments--Contents.

49-34A-25.3. Filing for annual rate adjustments--Contents. A public utility may file annual rate adjustments to be applied to customer bills paid under the tariff approved pursuant to § 49-34A-25.2. In the utility's filing, the public utility shall provide:

(1) A description of and context for the facilities included for recovery;

(2) A schedule for implementation of applicable projects;

(3) The public utility's costs for these projects;

(4) A description of the public utility's efforts to ensure the lowest reasonable costs to ratepayers for the project; and

(5) Calculations to establish that the rate adjustment is consistent with the terms of the tariff established in § 49-34A-25.2.
Source: SL 2006, ch 239, § 3.



§ 49-34A-25.4 Standards for approval of annual rate adjustments.

49-34A-25.4. Standards for approval of annual rate adjustments. Upon receiving a filing under § 49-34A-25.3 for a rate adjustment pursuant to the tariff established in § 49-34A-25.2, the commission shall approve the annual rate adjustments if, after notice, hearing, and comment, the costs included for recovery through the tariff were or are expected to be prudently incurred and achieve transmission system improvements at the lowest reasonable cost to ratepayers.

Source: SL 2006, ch 239, § 4.



§ 49-34A-26 Investigation of rates or services by commission--Notice--Action.

49-34A-26. Investigation of rates or services by commission--Notice--Action. On its own motion or upon a complaint made against any public utility, by the governing body of any political subdivision, by another public utility, or by any twenty-five consumers of the particular utility that any of the rates, tolls, tariffs, charges, or schedules or any joint rate or any regulation, measurement, practice, act or omission affecting or relating to the transmission, delivery or furnishing of natural gas or electricity or any service in connection therewith is in any respect unreasonable, insufficient or unjustly discriminatory, or that any service is inadequate or cannot be obtained, the Public Utilities Commission shall proceed, with notice, to make such investigation as it may deem necessary and take such action as deemed necessary and appropriate.

Source: SL 1975, ch 283, § 14; SL 1976, ch 296, § 22.



§ 49-34A-27 Standards, classifications, regulations or practices fixed by commission--Measuring devices--Quality control--Filing with commission.

49-34A-27. Standards, classifications, regulations or practices fixed by commission--Measuring devices--Quality control--Filing with commission. The Public Utilities Commission after hearing upon reasonable notice had upon its own motion or upon complaint, may ascertain and fix just and reasonable standards, classifications, regulations or practices to be observed and followed by any or all public utilities with respect to the service, product, or commodity to be furnished; ascertain and fix adequate and reasonable standards for the measurement of the quantity, quality, pressure, initial voltage or other condition pertaining to the supply of such service, product, or commodity; prescribe reasonable regulations for the examination and testing of such service, product, or commodity and for the measurement thereof; establish or approve reasonable rules, regulations, specifications and standards to secure the accuracy of all meters and appliances for measurements; and provide for the examination and testing of any and all appliances used for the measurement of any service, product, or commodity of any public utility. Any standards, classifications, regulations or practices now or hereafter observed or followed by any public utility may be filed with the commission, and the same shall continue in force until amended by the public utility or until suspended or changed by the commission as provided in this chapter.

Source: SL 1975, ch 283, § 15.



§ 49-34A-28 Repealed.

49-34A-28. Repealed by SL 1976, ch 296, § 30.



§ 49-34A-29 Issue of security or assumption of liability by utility prohibited unless authorized by commission.

49-34A-29. Issue of security or assumption of liability by utility prohibited unless authorized by commission. No public utility organized under the laws of this state or any public utility organized under the laws of any other state receiving more than twenty-five percent of its gross revenue in this state and which nonresident public utility is not subject to the jurisdiction of the federal power commission in the issuance of its securities shall issue any security, or assume any obligation or liability as guarantor, endorser, surety, or otherwise, in respect of any security of another person, unless and until, and then only to the extent that, upon application by the public utility, the Public Utilities Commission by order authorizes such issue or assumption of liability.

Source: SL 1975, ch 283, § 18; SL 1977, ch 394, § 1.



§ 49-34A-30 Short-term obligations permitted without commission approval--Maximum outstanding.

49-34A-30. Short-term obligations permitted without commission approval--Maximum outstanding. Section 49-34A-29 shall not apply to the issue or renewal of, or assumption of liability on, a note or draft maturing not more than one year after the date of such issue, renewal, or assumption of liability, and aggregating, together with all other then outstanding notes and drafts of a maturity of one year or less on which such public utility is primarily or secondarily liable, not more than five percentum of the par value of the other securities of the public utility then outstanding. In the case of securities having no par value, the par value for the purpose of this section shall be the fair market value as of the date of issue.

Source: SL 1975, ch 283, § 21.



§ 49-34A-31 Prompt disposition of applications on securities and obligations--Continuance.

49-34A-31. Prompt disposition of applications on securities and obligations--Continuance. All applications to the Public Utilities Commission under the provisions of §§ 49-34A-29 and 49-34A-30 shall be disposed of promptly, and in any event within thirty days after petition is filed with the commission unless, for good cause, it is necessary to continue consideration thereof for a longer period. Whenever such application is continued beyond said thirty-day period the commission shall enter its order effecting such continuance and stating fully therein the facts requiring continuance for a designated period of time.

Source: SL 1975, ch 283, § 22; SL 1976, ch 296, § 23.



§ 49-34A-32 Findings required to permit issue of securities or assumption of obligation.

49-34A-32. Findings required to permit issue of securities or assumption of obligation. The Public Utilities Commission shall make an order under § 49-34A-29 only if it finds that an issue or assumption is for some lawful object, within the corporate purposes of the applicant and compatible with the public interest, which is necessary or appropriate for or consistent with the proper performance by the applicant of service as a public utility and which will not impair its ability to perform that service, and is reasonably necessary or appropriate for such purposes.

Source: SL 1975, ch 283, § 18.



§ 49-34A-33 Order permitting issue of securities or assumption of obligations--Supplemental orders.

49-34A-33. Order permitting issue of securities or assumption of obligations--Supplemental orders. The Public Utilities Commission, after opportunity for hearing, may grant any application under §§ 49-34A-29 and 49-34A-30 in whole or in part, and with such modifications and upon such terms and conditions as it may find necessary or appropriate, and may from time to time, after opportunity for hearing and for good cause shown, make such supplemental orders in the premises as it may find necessary or appropriate, and may by any such supplemental order modify the provisions of any previous order as to the particular purposes, uses, and extent to which, or the conditions under which, any security so theretofore authorized or the proceeds thereof may be applied, subject always to the requirements of this chapter.

Source: SL 1975, ch 283, § 19; SL 1976, ch 296, § 24.



§ 49-34A-34 Application of security or proceeds in contravention of order prohibited unless commission consents.

49-34A-34. Application of security or proceeds in contravention of order prohibited unless commission consents. No public utility shall, without the consent of the Public Utilities Commission, apply any security or any proceeds thereof to any purpose not specified in the commission's order, or supplemental order, or to any purpose in excess of the amount allowed for such purpose in such order, or otherwise in contravention of such order.

Source: SL 1975, ch 283, § 20.



§ 49-34A-35 Sale, lease, disposition, purchase, merger, or consolidation prohibited unless authorized by commission--Certain transactions excepted.

49-34A-35. Sale, lease, disposition, purchase, merger, or consolidation prohibited unless authorized by commission--Certain transactions excepted. No public utility, without first being authorized to do so by the commission, may:

(1) Sell, lease, or otherwise dispose of its property or business constituting an operating unit or system in this state to another person;

(2) Sell, lease, or otherwise dispose of its operating property or plant used to provide gas or electric service to its customers in this state to another person;

(3) Purchase the property or business constituting an operating unit or system in this state of another public utility; or

(4) Merge or consolidate with another public utility operating in this state.

However, if the sale, lease, merger, consolidation, or other disposition of the property or business of one public utility to another person, as provided in subdivisions (1) to (4), inclusive, does not involve a sale, lease, merger, consolidation, or disposition wherein the fair market value exceeds ten million dollars, the sale, lease, merger, consolidation, or disposition is not subject to the restrictions of this section.

No person may acquire or gain control either directly or indirectly of any public utility doing business in this state that has a fair market value exceeding ten million dollars without the commission's prior authorization. As used in this section, the term, control, means the right to direct or cause the direction of the management and policies of the public utility, whether through the ownership of voting securities, by contract, or otherwise.

Source: SL 1975, ch 283, § 23; SL 2007, ch 270, § 1.



§ 49-34A-36 Investigation of proposed disposition of property--Time for decision.

49-34A-36. Investigation of proposed disposition of property--Time for decision. Upon the filing of an application for the approval of the commission to an action described in § 49-34A-35, the commission shall investigate the application, with or without public hearing, and in case of a public hearing, upon such notice as the commission may require. The commission shall act on the application within one hundred eighty days and shall approve the proposed action unless the commission finds that there is a likelihood of significant adverse impacts to customers in this state.

Source: SL 1975, ch 283, § 23; SL 2007, ch 270, § 2.



§ 49-34A-37 Purchase of voting stock in other utilities prohibited without commission's consent--Violation as petty offense--Separate offenses.

49-34A-37. Purchase of voting stock in other utilities prohibited without commission's consent--Violation as petty offense--Separate offenses. No public utility subject to the jurisdiction of the commission may purchase voting stock in another public utility doing business in South Dakota without first having made application to and received the approval of the commission within the time and in the manner provided in § 49-34A-36. An intentional violation of this section is a petty offense. After the first judgment, each day's violation is a separate offense.

Source: SL 1975, ch 283, § 24; SL 1983, ch 15, § 143; SL 2007, ch 270, § 3.



§ 49-34A-38 , 49-34A-38.1. Repealed.

49-34A-38, 49-34A-38.1. Repealed by SL 2007, ch 270, §§ 4, 5.



§ 49-34A-39 Investigation of condition of public utilities--Hearings.

49-34A-39. Investigation of condition of public utilities--Hearings. The Public Utilities Commission upon complaint or on its own initiative and whenever it may deem it necessary in the performance of its duties may investigate and examine the condition and operation of public utilities or any particular public utility. In conducting such investigations, the commission may proceed either with or without a hearing as it may deem best but it shall make no order without affording the parties affected thereby a hearing.

Source: SL 1975, ch 283, § 29.



§ 49-34A-40 Commission access to utility premises to examine, test and inspect--Utility's right to representation--Utilities to cooperate and assist.

49-34A-40. Commission access to utility premises to examine, test and inspect--Utility's right to representation--Utilities to cooperate and assist. The commissioners and the duly authorized officers and employees of the Public Utilities Commission, during business hours, may enter upon any premises occupied by any public utility for the purpose of making examinations and tests and to inspect the accounts, books, papers and documents of any public utility for the purpose of exercising any power provided for in this chapter, and may set up and use on such premises any apparatus and appliance necessary therefor. Such public utility shall have the right to be represented at the making of such examinations, tests and inspections. Such public utility, its officers and employees, shall facilitate such examinations, tests and inspections by giving every reasonable aid to the commissioners and any person or persons designated by the commission for the duties aforesaid. Every public utility shall furnish to the commission upon request all evidence in its possession and all assistance in its power, requested by the commission, to aid it in its determinations.

Source: SL 1975, ch 283, § 27.



§ 49-34A-41 Order for production of utility books and records--Out-of-state records.

49-34A-41. Order for production of utility books and records--Out-of-state records. The Public Utilities Commission may require, by order served on any public utility in the manner provided in this chapter, for the service of orders, the production within this state at such time and place as it may designate, of any books, accounts, papers, or records of the public utility relating to its business or affairs within the state, pertinent to any lawful inquiry and kept by the public utility in any office or place without this state, or, at its option, verified or photostatic copies in lieu thereof, so that an examination thereof may be made by the commission or under its direction.

Source: SL 1975, ch 283, § 28; SL 1976, ch 296, § 25.



§ 49-34A-42 Electric utility's exclusive rights in assigned service area--Connecting facilities in another area.

49-34A-42. Electric utility's exclusive rights in assigned service area--Connecting facilities in another area. Each electric utility has the exclusive right to provide electric service at retail at each and every location where it is serving a customer as of March 21, 1975, and to each and every present and future customer in its assigned service area. No electric utility shall render or extend electric service at retail within the assigned service area of another electric utility unless such other electric utility consents thereto in writing and the agreement is approved by the commission consistent with § 49-34A-55. However, any electric utility may extend its facilities through the assigned service area of another electric utility if the extension is necessary to facilitate the electric utility connecting its facilities or customers within its own assigned service area.

The commission shall have the jurisdiction to enforce the assigned service areas established by §§ 49-34A-42 to 49-34A-44, inclusive, and 49-34A-48 to 49-34A-59, inclusive.

Source: SL 1965, ch 254, §§ 5, 8, 10; SDCL, §§ 49-41-4, 49-41-7, 49-41-9; SL 1970, ch 261, §§ 5, 8, 10; SL 1975, ch 283, § 38; SL 1991, ch 386, § 4.



§ 49-34A-43 Boundaries of assigned service areas--Contracts between utilities--Service areas within municipalities.

49-34A-43. Boundaries of assigned service areas--Contracts between utilities--Service areas within municipalities. The boundaries of each assigned service area, outside of incorporated municipalities, shall be a line equidistant between the electric lines of adjacent electric utilities as they existed on March 21, 1975, provided that these boundaries may be modified by the Public Utilities Commission to take account of natural and other physical barriers which would make service of electric power and energy beyond those barriers economically impractical and shall be modified to take account of the contracts provided for in this section, and provided further that said boundaries shall also be modified by the commission to take into account orders entered before July 1, 1975, by the electric mediation board.

Contracts between electric utilities, which are executed on or before July 1, 1976, designating service areas and customers to be served by the electric utilities approved by the commission shall be valid and enforceable and shall be incorporated into the appropriate assigned service areas. The commission shall approve a contract if it finds that the contract will eliminate or avoid unnecessary duplication of facilities, will provide adequate electric service to all areas and customers affected and will promote the efficient and economical use and development of the electric systems of the contracting electric utilities.

Where a single electric utility provided electric service within a municipality on March 21, 1975, that entire municipality shall constitute a part of the assigned service area of that electric utility. Nothing contained in this chapter shall modify existing rights of municipalities to establish an electric utility. Where two or more electric utilities provided electric service in a municipality on March 21, 1975, the boundaries of the assigned service areas within an incorporated municipality shall be assigned pursuant to the equal distance concept as applied to lines located only within the municipal boundaries.

Source: SL 1965, ch 254, §§ 6, 7, 9; SDCL, §§ 49-41-5, 49-41-6, 49-41-8; SL 1970, ch 261, §§ 6, 7, 9; SL 1975, ch 283, §§ 34 to 36.



§ 49-34A-44 Maps of service areas to be filed by electric utilities--Boundaries assigned by commission order--Adjustment of intertwined service areas--Protest of assigned service areas.

49-34A-44. Maps of service areas to be filed by electric utilities--Boundaries assigned by commission order--Adjustment of intertwined service areas--Protest of assigned service areas. On or before January 1, 1976, or, when requested in writing by an electric utility and for good cause shown, and at a further time as the Public Utilities Commission may fix by order, each electric utility shall file with the commission a map or maps showing all its electric lines outside of incorporated municipalities as they existed on March 21, 1975. Each electric utility shall also submit in writing a list of all municipalities in which it provided electric service on March 21, 1975. Where two or more electric utilities serve a single municipality, the commission may require each utility to file with the commission a map showing its electric lines within the municipality.

On or before July 1, 1976, the commission shall, after notice and hearing, establish the assigned service area or areas of each electric utility and shall prepare or cause to be prepared a map or maps to accurately and clearly show the boundaries of the assigned service area of each electric utility.

In those areas where, on March 21, 1975, the existing electric lines of two or more electric utilities were so intertwined that § 49-34A-43 cannot reasonably be applied, the commission shall, after hearing, determine the boundaries of the assigned service areas for the electric utilities involved. In making its decision, the commission shall be guided by the following conditions as they existed on March 21, 1975:

(1) The proximity of existing distribution lines to such assigned territory, including the length of time such lines have been in existence;

(2) The adequacy and dependability of existing distribution lines to provide dependable, high quality retail electric service;

(3) The elimination and prevention of duplication of distribution lines and facilities supplying such territory;

(4) The willingness and good faith intent of the electric utility to provide adequate and dependable electric service in the area to be assigned;

(5) That a reasonable opportunity for future growth within the contested area is afforded each electric utility.

Any electric utility which feels itself aggrieved by reason of an assignment of a service area may protest such assignment within a ninety-day period after issuance of the map of the assigned service areas by the commission and the commission shall have the power, after hearing, to revise or vacate such assigned service area or portions thereof consistent with the provisions of this section and § 49-34A-43.

Source: SL 1965, ch 254, § 14; SDCL, § 49-41-12; SL 1970, ch 261, § 14; SL 1975, ch 283, §§ 32, 33, 37.



§ 49-34A-45 Payments to municipality from revenues of cooperative providing electric service within municipality.

49-34A-45. Payments to municipality from revenues of cooperative providing electric service within municipality. A rural electric cooperative serving less than a majority of customers in a municipality which does not have a municipally owned system, may, at the option of the municipality, pay in addition to other taxes provided by law, an amount to be agreed upon, not to exceed two percent of the total gross revenue collected by the rural electric cooperative for that year, by the electric supplier and the governing body of the municipality. If the parties have not agreed on the amount on or before May first following the calendar year from which the amount is to be paid, the amount to be paid shall be two percent of the total gross revenue collected by the rural electric cooperative from the sale of power distributed to structures and electric service outlets situated within the municipality. The tax imposed by a municipality pursuant to this section may be passed on to the purchaser. Any revenue received by the rural electric cooperative from the tax imposed by a municipality pursuant to this section that is separately stated on the invoice, bill of sale, or similar document is not considered gross receipts as defined in chapter 10-45, 10-46, or 10-52.

Source: SL 1965, ch 254, § 28; SDCL § 49-41-31; SL 1970, ch 261, § 28; SL 1975, ch 283, § 42 (6); SL 2001, ch 256, § 1; SL 2005, ch 249, § 1; SL 2015, ch 232, § 1.



§ 49-34A-46 Payments to municipality owning electric system from revenues of electric utility operating within municipality.

49-34A-46. Payments to municipality owning electric system from revenues of electric utility operating within municipality. Any electric utility with facilities within the boundaries of a municipality, as they exist from time to time, which has a municipally owned electric system serving over fifty percent of the customers in the municipality, may, at the option of the municipality, pay to the municipality an amount to be agreed upon by the electric supplier and the governing body of the municipality. If the parties have not agreed on the amount on or before May first following the calendar year from which the amount is to be paid, the amount to be paid shall be four percent of the total gross revenue collected by the electric supplier from the sale of power delivered to structures and electric service outlets situated within the municipality during the year for which the amount is paid. The tax imposed by a municipality pursuant to this section may be passed on to the purchaser. Any revenue received by the electric utility from the tax imposed by a municipality pursuant to this section that is separately stated on the invoice, bill of sale, or similar document is not considered gross receipts as defined in chapter 10-45, 10-46, or 10-52.

Source: SL 1965, ch 254, § 29; SDCL § 49-41-32; SL 1970, ch 261, § 29; SL 1975, ch 283, § 42 (6); SL 2001, ch 256, § 2; SL 2015, ch 232, § 2.



§ 49-34A-47 Time of payments to municipality.

49-34A-47. Time of payments to municipality. The amounts due in §§ 49-34A-45 and 49-34A-46 shall be paid on or before May second following the end of the calendar year for which the payment is being made.

Source: SL 1965, ch 254, §§ 28, 29; SDCL, §§ 49-41-31, 49-41-32; SL 1970, ch 261, §§ 28, 29; SL 1975, ch 283, § 42 (6).



§ 49-34A-48 Electric utility's right to continue service in area annexed to municipality.

49-34A-48. Electric utility's right to continue service in area annexed to municipality. The inclusion by incorporation, consolidation, or annexation of any part of the assigned service area of an electric utility within the boundaries of any municipality shall not in any respect impair or affect the rights of the electric utility to continue and extend electric service at retail throughout any part of its assigned service area unless a municipality which owns and operates an electric utility elects to purchase the facilities and property of the electric utility as provided in §§ 49-34A-49 to 49-34A-55, inclusive.

Source: SL 1965, ch 254, § 10; SDCL, § 49-41-9; SL 1970, ch 261, § 10; SL 1975, ch 283, § 41.



§ 49-34A-49 Municipal offer to purchase electric facilities in annexed area.

49-34A-49. Municipal offer to purchase electric facilities in annexed area. Notwithstanding the provisions of § 49-34A-42, whenever a municipality which owns and operates an electric utility extends its corporate boundaries through annexation or consolidation, such municipality shall either offer to purchase any electric utility properties and service rights within the annexed areas owned by any electric utility, or permit such utility to serve and expand in the annexed area, as provided in this chapter. The municipality shall notify the affected electric utility in writing of the boundaries of the annexed area and shall indicate such area on appropriate maps.

Source: SL 1975, ch 283, § 42.



§ 49-34A-50 Purchase price for electric facilities in area annexed by municipality.

49-34A-50. Purchase price for electric facilities in area annexed by municipality. If a municipality described by § 49-34A-49 elects to purchase, the municipality shall, within one year following annexation, offer to purchase the electric distribution properties of the utility located within the annexed area, together with all of the utility's rights to serve within such area, for a cash consideration which shall consist of the present-day reproduction cost, new, of the facilities being acquired, less depreciation computed on a straight-line basis; plus an amount equal to the cost on a nonbetterment basis of constructing any necessary facilities to reintegrate the system of the utility outside the annexed area after detaching the portion to be sold; plus as compensation for service rights, an annual amount equal to the sum of twenty-five percent of the gross revenues received from power sales to consumers of electric power within the annexed area. The obligation of the annexing municipality to compensate the utility for service rights shall continue for eleven years from the date of the offer to purchase by the annexing municipality. During the eleven-year period, compensation for service rights to any one customer location within the annexed area shall be paid by the annexing municipality for a period of seven years or until the expiration of the eleven-year period, whichever is less. Gross revenues received shall be determined by applying the rate in effect by the municipality at the time of purchase.

Source: SL 1975, ch 283, § 42 (2); SL 1992, ch 330, § 1; SL 2009, ch 239, § 1.



§ 49-34A-51 Application for determination by commission of price for municipal purchase of electric facilities in annexed area.

49-34A-51. Application for determination by commission of price for municipal purchase of electric facilities in annexed area. In the event the municipality and the electric utility involved are unable to agree as to the amount of the payment specified in § 49-34A-50, the municipality or the electric utility may file an application with the Public Utilities Commission requesting that the commission, after notice and hearing, determine the amount of the payment in accordance with the provisions of § 49-34A-50.

Source: SL 1975, ch 283, § 42 (3).



§ 49-34A-52 Acknowledgment by utility of municipal offer to purchase facilities in annexed area--Obligations of parties.

49-34A-52. Acknowledgment by utility of municipal offer to purchase facilities in annexed area--Obligations of parties. The electric utility, within ninety days after receipt of an offer by the annexing municipality to purchase the utility's electric distribution properties and service rights within the annexed area, shall signify in writing its acknowledgment of the offer, and the parties shall proceed to act. The annexing municipality shall then be obligated to buy and pay for, and the utility shall be obligated to sell to the municipality such properties and rights free and clear of all mortgage liens and encumbrances for the aforesaid cash consideration computed and payable as provided in § 49-34A-50.

Source: SL 1975, ch 283, § 42 (4).



§ 49-34A-53 Repealed.

49-34A-53. Repealed by SL 1992, ch 330, § 2.



§ 49-34A-53.1 Purchase of facilities in territory annexed after July 1, 1975--Time limit--Determination of gross revenue.

49-34A-53.1. Purchase of facilities in territory annexed after July 1, 1975--Time limit--Determination of gross revenue. Any municipality that has annexed territory subsequent to July 1, 1975, and that did not elect to purchase the facilities in such territory pursuant to the provisions of §§ 49-34A-49 to 49-34A-52, inclusive, may, within two years from July 1, 1992, elect to purchase the facilities in such annexed territory subject to the provisions of §§ 49-34A-49 and 49-34A-50, except that gross revenues received shall be determined by applying the rate in effect by the purchasing municipality at the time of purchase. Any municipality which chooses not to purchase such facilities within the two-year period is precluded from thereafter purchasing such facilities, except pursuant to the provisions of § 49-34A-55.

Source: SL 1992, ch 330, § 3.



§ 49-34A-54 Purchase by utility of areas disannexed by municipality.

49-34A-54. Purchase by utility of areas disannexed by municipality. If any annexing municipality shall contract its boundaries so as to exclude from its corporate limits any territory, the utility may elect within sixty days thereafter to purchase from such municipality and such municipality shall, notwithstanding any other laws, thereupon sell and convey to the utility the electric distribution properties and service rights of the municipality in any part of the excluded area which the said electric utility had previously served; upon the same procedures set forth in §§ 49-34A-50 to 49-34A-52, inclusive.

Source: SL 1975, ch 283, § 42 (7).



§ 49-34A-55 Sale or exchange of rights and property allowed between municipalities and utilities.

49-34A-55. Sale or exchange of rights and property allowed between municipalities and utilities. Nothing contained in §§ 49-34A-42 to 49-34A-44, inclusive, and 49-34A-48 to 49-34A-57, inclusive, prohibits electric utilities from buying, selling, or exchanging electric distribution properties, service rights and other rights, property, and assets by mutual agreement, subject to approval of the commission. Any agreement, pursuant to this section, which changes assigned service areas shall be filed and approved by the commission before it may become effective. The commission's approval of such agreements shall be based on the public interest. The factors to consider shall include the elimination or avoidance of unnecessary duplication of facilities, providing adequate electric service to all areas and customers affected, and the promotion of the efficient and economical use and development of the electric systems of the contracting electric utilities.

Source: SL 1975, ch 283, § 42 (8); SL 1991, ch 386, § 5.



§ 49-34A-56 Large new customers not required to take service from assigned utility--Notice and hearing by commission--Factors considered.

49-34A-56. Large new customers not required to take service from assigned utility--Notice and hearing by commission--Factors considered. Notwithstanding the establishment of assigned service areas for electric utilities provided for in §§ 49-34A-43 and 49-34A-44, new customers at new locations which develop after March 21, 1975, located outside municipalities as the boundaries thereof existed on March 21, 1975, and who require electric service with a contracted minimum demand of two thousand kilowatts or more shall not be obligated to take electric service from the electric utility having the assigned service area where the customer is located if, after notice and hearing, the Public Utilities Commission so determines after consideration of the following factors:

(1) The electric service requirements of the load to be served;

(2) The availability of an adequate power supply;

(3) The development or improvement of the electric system of the utility seeking to provide the electric service, including the economic factors relating thereto;

(4) The proximity of adequate facilities from which electric service of the type required may be delivered;

(5) The preference of the customer;

(6) Any and all pertinent factors affecting the ability of the utility to furnish adequate electric service to fulfill customers' requirements.
Source: SL 1975, ch 283, § 44.



§ 49-34A-57 Extension of lines to serve utility's or municipality's own property.

49-34A-57. Extension of lines to serve utility's or municipality's own property. Notwithstanding the provisions in §§ 49-34A-43 and 49-34A-44, any electric utility may extend electric lines for electric service to its own utility property and facilities. A municipally owned electric utility may also extend its electric lines to serve its own public service facilities such as water and sewage systems, landfills and airports.

Source: SL 1975, ch 283, § 44.



§ 49-34A-58 Adequacy of service determined by commission--Notice and hearing--Order to correct inadequacy--Transfer of rights on failure to comply.

49-34A-58. Adequacy of service determined by commission--Notice and hearing--Order to correct inadequacy--Transfer of rights on failure to comply. The Public Utilities Commission may, after a hearing had upon due notice, make such findings as may be supported by proof as to whether any electric utility operating in an assigned territory is rendering or proposes to render adequate service to a customer, and in the event the commission finds that such electric utility is not rendering or does not propose to render adequate service, the commission may enter an order specifying in what particular said electric utility has failed to render or to propose to render adequate service in order that such failure be corrected within a reasonable time, such time to be fixed in such order. If the electric utility so ordered to correct such failure fails to comply with such order, the commission may authorize another electric utility to furnish retail service to such customer.

Source: SL 1975, ch 283, § 39.



§ 49-34A-59 Notice and hearing on violation of service area provisions--Time for decision.

49-34A-59. Notice and hearing on violation of service area provisions--Time for decision. Upon the filing of an application under § 49-34A-58 or upon complaint by an affected utility that the provisions of §§ 49-34A-42 to 49-34A-57, inclusive, have been violated, the commission shall, after notice and opportunity for hearing, issue its decision within sixty days after the filing of the application or complaint. The commission may extend the time for a decision if requested by a party to the proceeding and the commission finds good cause to grant the extension.

Source: SL 1975, ch 283, § 40; SL 2010, ch 223, § 1.



§ 49-34A-60 Repealed.

49-34A-60. Repealed by SL 1976, ch 296, § 30.



§ 49-34A-61 Burden of proof on party seeking to modify or vacate commission order.

49-34A-61. Burden of proof on party seeking to modify or vacate commission order. In all proceedings before the Public Utilities Commission in which the modification or vacation of any order of the commission is sought, the burden of proof shall be on the person seeking such modification or vacation.

Source: SL 1975, ch 283, § 50.



§ 49-34A-61.1 Rehearings--Application--Grant or refusal--Time--Orders not stayed unless commission directs.

49-34A-61.1. Rehearings--Application--Grant or refusal--Time--Orders not stayed unless commission directs. Any party, as defined in the rules and regulations promulgated by the Public Utilities Commission, to a proceeding before the commission may within thirty days after the entry of the order apply for a rehearing. The commission shall either grant or refuse an application for hearing within thirty days after the filing of the application. A failure by the commission to act upon such application for rehearing within the period shall be deemed a refusal thereof. Neither the filing of an application for rehearing nor the granting thereof shall stay the effectiveness of an order unless the commission so directs.

Source: SL 1976, ch 296, § 26.



§ 49-34A-62 Parties entitled to rehearings and appeals--Procedure.

49-34A-62. Parties entitled to rehearings and appeals--Procedure. Persons or corporations entitled to and procedures for a rehearing on, or an appeal from, commission decisions and orders shall be those specified in chapter 1-26.

Source: SL 1965, ch 254, § 23; SDCL, § 49-41-24; SL 1970, ch 261, § 23; SL 1975, ch 283, §§ 30, 46; SL 1976, ch 296, § 27.



§ 49-34A-63 , 49-34A-64. Repealed.

49-34A-63, 49-34A-64. Repealed by SL 1976, ch 296, § 30.



§ 49-34A-65 Bond required when stay or suspension granted--Other security in addition or in lieu--Refund of increase not allowed on appeal.

49-34A-65. Bond required when stay or suspension granted--Other security in addition or in lieu--Refund of increase not allowed on appeal. Notwithstanding § 1-26-32, in case an order of the Public Utilities Commission is stayed or suspended, the court shall require a bond with good and sufficient surety, conditioned that the utility or any other party petitioning for review shall answer for all damages caused by the delay in enforcing the order of the commission and for all compensation for the difference between whatever sums for transmission or service any person is compelled to pay pending review proceedings and the sum the person or corporation would have been compelled to pay had the commission's order not been stayed or suspended. The court may, in addition or in lieu of the bond, require other further security for the payment of the excess damages or charges it deems proper. If a party other than a utility appeals from the decision of the commission, the commission may by further order require such utility to refund, with interest, the portion, if any, of an increase which is not allowed by the final decision of the courts after all appeals are concluded.

Source: SL 1975, ch 283, § 47; SL 1981, ch 338.



§ 49-34A-66 Violation of law or commission order--Civil penalty.

49-34A-66. Violation of law or commission order--Civil penalty. Any person who intentionally violates any provision of this chapter, or who intentionally fails, omits, or neglects to obey, observe, or comply with any lawful order, or any part or provision thereof, of the Public Utilities Commission shall be subject to a civil penalty of not less than one hundred dollars nor more than one thousand dollars for each violation.

Source: SL 1975, ch 283, § 51; SL 1983, ch 15, § 144; SL 1983, ch 331, § 13.



§ 49-34A-67 Each violation or day's continuation as separate offense.

49-34A-67. Each violation or day's continuation as separate offense. Every violation of the provisions of this chapter or of any lawful order of the Public Utilities Commission, or any part or portion thereof by any person, is a separate and distinct offense, and in case of a continuing violation after a first conviction thereof each day's continuation thereof shall be deemed to be a separate and distinct offense.

Source: SL 1975, ch 283, § 52.



§ 49-34A-68 Penalties cumulative--Single action does not bar other remedies.

49-34A-68. Penalties cumulative--Single action does not bar other remedies. All penalties accruing under this chapter shall be cumulative, and a suit for the recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or forfeiture or be a bar to any criminal prosecution against any utility or any officer, director, agent, or employee thereof or any person.

Source: SL 1975, ch 283, § 53.



§ 49-34A-69 Commission to refer violations to attorney general.

49-34A-69. Commission to refer violations to attorney general. Whenever the Public Utilities Commission shall be of the opinion that any person is failing or omitting or is about to fail or omit to do anything required of it by the provisions of this chapter or by any order of the commission, or is doing anything or about to do anything, or permitting anything or about to permit anything to be done, contrary to or in violation of this chapter or of any order of the commission, it shall refer the matter to the attorney general who shall take appropriate legal action.

Source: SL 1975, ch 283, § 48.



§ 49-34A-70 Preference on calendar for proceedings under chapter.

49-34A-70. Preference on calendar for proceedings under chapter. All actions and proceedings under this chapter, and all actions or proceedings to which the Public Utilities Commission or the State of South Dakota may be parties, and in which any question arises under this chapter, or under or concerning any order or decision of the commission, shall be preferred over all other civil causes, except election causes, irrespective of position on the calendar.

Source: SL 1975, ch 283, § 49.



§ 49-34A-71 Chapter complete--Laws in conflict repealed.

49-34A-71. Chapter complete--Laws in conflict repealed. This chapter shall be complete in itself and no other South Dakota statute shall be construed as applicable to the supervision or regulations of electric utilities by the Public Utilities Commission. Any law of this state in conflict with this chapter is hereby repealed insofar as it shall pertain to the regulation of electric utilities as defined in this chapter.

Source: SL 1975, ch 283, § 54.



§ 49-34A-72 Commission participation in federal proceedings--Recovery of expenses.

49-34A-72. Commission participation in federal proceedings--Recovery of expenses. If the commission intervenes or otherwise participates in rate, certificate, or related proceedings before a federal agency and the commission's intervention or participation results, after final litigation, in a refund in wholesale rates to a public utility serving customers in South Dakota, the commission shall be reimbursed from the amount refunded to the South Dakota public utility in an amount equal to the litigation expenses reasonably incurred by the commission. The litigation expenses shall include reasonable attorney's fees, expert witness fees, and all other associated costs. The commission may assess the public utility for the amount of the reimbursement provided for in this section, and the reimbursement assessed shall be deposited in the commission's gross receipts tax fund established pursuant to § 49-1A-2.

Source: SL 1983, ch 342; SL 1991, ch 381, § 14; SL 1994, ch 352, § 8.



§ 49-34A-73 Phase in rate plan for rate increases due to plant additions.

49-34A-73. Phase in rate plan for rate increases due to plant additions. Notwithstanding anything in this chapter to the contrary, an electric utility that is subject to rate regulation by the commission and plans plant additions that are expected to have a material impact on rates may make application to the commission for a phase in rate plan to provide for the phase in of expected rate increases resulting from plant additions. The plan may provide for any of the following:

(1) Rate increases to be incrementally phased in prior to the commencement of commercial operation of the plant additions;

(2) To the extent rate increases for plant additions are allowed prior to commercial operation, restrictions on the capitalization of allowance for funds used during construction for the plant additions;

(3) Restrictions on other rate increases; and

(4) Any other conditions which benefit the public interest and may be imposed by the commission consistent with the findings in § 49-34A-74.
Source: SL 1992, ch 331, § 1; SL 2012, ch 230, § 2; SL 2015, ch 233, § 1.



§ 49-34A-73.1 Plant additions defined.

49-34A-73.1. Plant additions defined. For purposes of §§ 49-34A-73 to 49-34A-78, inclusive, plant additions are investments in fixed generation, transmission, and distribution assets, whether purchased or constructed, including operations and maintenance expenses directly related to those fixed assets, real property, and new power purchases.

Source: SL 2012, ch 230, § 1.



§ 49-34A-74 Approval of phase in rate plan--Conditions.

49-34A-74. Approval of phase in rate plan--Conditions. The commission may approve a phase in rate plan as provided in § 49-34A-73 if:

(1) The electric utility makes application for a phase in rate plan prior to the commencement of or during construction, or prior to acquisition of the plant additions;

(2) The electric utility files with the application a full cost of service analysis as required for general rate increases including a projection of costs and revenue requirements to the date of the anticipated commercial operation of the plant additions or through the term of the new power purchases;

(3) The commission affords an opportunity for a hearing with notice given as required for any rate increase; and

(4) The commission finds that the phase in rate plan is likely to enhance adequate utility service, rate stability, the financial stability of the electric utility, reasonable capital costs, just and reasonable rates, a fair rate of return, and other considerations that benefit the public interest.
Source: SL 1992, ch 331, § 2; SL 2012, ch 230, § 3; SL 2015, ch 233, § 2.



§ 49-34A-75 Review of reasonableness of rates under phase in rate plan--Adjustment.

49-34A-75. Review of reasonableness of rates under phase in rate plan--Adjustment. At any time prior to one year after the conclusion of a phase in rate plan, the commission, upon its own motion or upon petition of the electric utility, may examine the reasonableness of the utility's rates under the plan, and adjust rates as necessary. Any phase in rate plan is subject to annual review. The electric utility shall file annually an abbreviated cost of service analysis showing that year's revenues, costs and revenue requirements, and a report of the progress of the construction or acquisition of the plant additions showing accumulative construction or acquisition costs for the year and updated cost projections to complete the plant additions.

Source: SL 1992, ch 331, § 3; SL 2012, ch 230, § 4.



§ 49-34A-76 Filing of general rate case after end of phase in rate plan--Exception.

49-34A-76. Filing of general rate case after end of phase in rate plan--Exception. Within twelve months after the end of the phase in rate plan, the electric utility shall file a general rate case with a full cost of service analysis including the plant additions, unless, upon motion, the commission determines that a general rate case would not be likely to result in material changes to the rates in place under the phase in rate plan, in which event the rates under the phase in rate plan will remain in effect until changed by further order of the commission.

Source: SL 1992, ch 331, § 4; SL 2012, ch 230, § 5.



§ 49-34A-77 Filing fee for phase in rate plan.

49-34A-77. Filing fee for phase in rate plan. Upon filing an application for a phase in rate plan, the electric utility shall pay a filing fee to be determined by the commission in an amount not to exceed two hundred fifty thousand dollars. The filing fee may also be used for any annual reviews pursuant to § 49-34A-75.

Source: SL 1992, ch 331, § 5; SL 1994, ch 352, § 11; SL 2012, ch 230, § 6.



§ 49-34A-78 Nonapproval of application for phase in rate plan.

49-34A-78. Nonapproval of application for phase in rate plan. If the commission does not approve an application for a phase in rate plan as defined in § 49-34A-73, the electric utility may not be prohibited from making, acquiring, or constructing plant additions and requesting and obtaining rate adjustments as authorized by this chapter.

Source: SL 1992, ch 331, § 6; SL 2012, ch 230, § 7.



§ 49-34A-79 Public or electric utilities authorized to remove certain obstructions.

49-34A-79. Public or electric utilities authorized to remove certain obstructions. Any public utility or electric utility as defined in § 49-34A-1 and any utility operated by any political subdivision of the state may remove or alter any vegetation or other material if the utility determines that such removal or alteration is reasonably necessary for the safe repair, use, operation, or maintenance of the utility's electric or gas transmission or distribution lines.

Source: SL 1999, ch 229, § 1.



§ 49-34A-80 Certain commercial small power production facilities subject to 49-34A-80 49-34A-92

49-34A-80. Certain commercial small power production facilities subject to 49-34A-80 to 49-34A-92. Any commercial small power production facility, utilizing renewable resources, such as sun, wind, geothermal, or biomass, that begins generating electricity after June 30, 2001, produces ten megawatts or less of electricity as measured by nameplate rating, and is located within one county and owned by a natural person, corporation, nonprofit or for profit business organization, or tribal council (if the facility is located outside the boundaries of the reservation), irrigation district, drainage district, or other political subdivision or agency of the state authorized by statute to carry on the business of developing, transmitting, utilizing, or distributing electric power is subject to the provisions of §§ 49-34A-80 to 49-34A-92, inclusive, for any new or expanded facility.

Source: SL 2001, ch 257, § 1.



§ 49-34A-81 Repealed.

49-34A-81. Repealed by SL 2003, ch 49, § 4.



§ 49-34A-82 Definitions.

49-34A-82. Definitions. Terms used in §§ 49-34A-80 to 49-34A-92, inclusive, mean:

(1) "Department," the Department of Revenue;

(2) "New or expanded facility," a new commercial small power production facility as defined in § 49-34A-80 or an addition to an existing commercial small power production facility, the construction or installation of which is subject to contractors' excise tax pursuant to chapter 10-46A or 10-46B;

(3) "Project," the installation or construction of the first ten megawatts of generation capacity of a new or expanded facility;

(4) "Project cost," the amount paid in money for a project;

(5) "Secretary," the secretary of the Department of Revenue.
Source: SL 2001, ch 257, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 49-34A-83 Refund or credit of certain taxes for construction of certain power production facilities.

49-34A-83. Refund or credit of certain taxes for construction of certain power production facilities. Any person may apply for and obtain a refund or credit for contractors' excise taxes imposed and paid under the provisions of chapter 10-46A or 10-46B for the construction of a new or expanded facility that is a commercial small power production facility that is defined in § 49-34A-80.

Source: SL 2001, ch 257, § 4.



§ 49-34A-84 Requirements for refund.

49-34A-84. Requirements for refund. The refund pertains only to project costs incurred and paid after July 1, 2001. The refund pertains only to project costs that were incurred and paid within thirty-six months of the approval of the application required by §§ 49-34A-80 to 49-34A-92, inclusive. No refund may be made unless:

(1) The project costs exceed five hundred thousand dollars; and

(2) The person applying for the refund obtains a permit from the secretary as set forth in § 49-34A-86.
Source: SL 2001, ch 257, § 5.



§ 49-34A-85 Amount of refund.

49-34A-85. Amount of refund. The amount of the tax refund shall be one hundred percent of the contractor's excise taxes attributed to the project cost, excluding any associated transmission facilities.

Source: SL 2001, ch 257, § 6.



§ 49-34A-86 Application for refund--Refund claim not assignable--Exception.

49-34A-86. Application for refund--Refund claim not assignable--Exception. Any person desiring to claim a refund pursuant to §§ 49-34A-80 to 49-34A-92, inclusive, shall apply for a permit from the secretary at least thirty days prior to commencement of the project. The application for a permit shall be submitted on a form prescribed by the secretary. A separate application shall be made and submitted for each project. Upon approval of the application, the secretary shall issue a permit entitling the applicant to submit refund claims as provided by §§ 49-34A-80 to 49-34A-92, inclusive. The permit or refund claims are not assignable or transferable except as collateral or security pursuant to chapter 57A-9.

Source: SL 2001, ch 257, § 7.



§ 49-34A-87 Secretary to prescribe form and documentation requirements.

49-34A-87. Secretary to prescribe form and documentation requirements. Any claim for refund shall be submitted on forms prescribed by the secretary and shall be supported by such documentation as the secretary may require. The secretary may deny any claim where the claimant has failed to provide information or documentation requested or considered necessary by the secretary to determine the validity of the claim.

Source: SL 2001, ch 257, § 8.



§ 49-34A-88 Deadline for submitting claim for refund--Department to withhold percentage of refund.

49-34A-88. Deadline for submitting claim for refund--Department to withhold percentage of refund. Any claim for refund shall be submitted to the department on or before the last day of the month following each quarterly period. The secretary shall determine the amount of the tax refund. Ninety percent of the amount of refund shall be paid to the claimant in accordance with §§ 10-59-22 and 10-59-23, and ten percent shall be withheld by the department. No interest shall be paid on the refund amount.

Source: SL 2001, ch 257, § 9.



§ 49-34A-89 Withheld amounts paid at completion of project.

49-34A-89. Withheld amounts paid at completion of project. The amounts withheld by the department in accordance with § 49-34A-88 shall be retained until the project has been completed and the claimant has met all the conditions of §§ 49-34A-80 to 49-34A-92, inclusive, at which time all sums retained shall be paid to claimant.

Source: SL 2001, ch 257, § 10.



§ 49-34A-90 Fraudulent claim--Refunded sums constitute lien in favor of state.

49-34A-90. Fraudulent claim--Refunded sums constitute lien in favor of state. If any claim has been fraudulently presented or supported as to any item in the claim, or if the claimant fails to meet all the conditions of §§ 49-34A-80 to 49-34A-92, inclusive, then the claim may be rejected in its entirety and all sums previously refunded to the claimant shall constitute a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the claimant and may be recovered in an action of debt.

Source: SL 2001, ch 257, § 11.



§ 49-34A-91 Right to hearing on denial of refund claim.

49-34A-91. Right to hearing on denial of refund claim. Any person aggrieved by the denial in whole or in part of a refund claimed under §§ 49-34A-80 to 49-34A-92, inclusive, may within thirty days after service of the notice of a denial by the secretary, demand and is entitled to a hearing, upon notice, before the secretary. The hearing shall be conducted pursuant to chapter 1-26.

Source: SL 2001, ch 257, § 12.



§ 49-34A-92 Promulgation of rules.

49-34A-92. Promulgation of rules. The secretary may promulgate rules, pursuant to chapter 1-26, concerning the procedures for filing refund claims and the requirements necessary to qualify for a refund.

Source: SL 2001, ch 257, § 13.



§ 49-34A-93 Implementation of and compliance with certain federal energy acts.

49-34A-93. Implementation of and compliance with certain federal energy acts. The commission may implement and comply with the provisions of the Public Utility Regulatory Policies Act of 1978, as amended to January 1, 2009, the Energy Policy Act of 2005, and the Energy Independence and Security Act of 2007 and may promulgate rules pursuant to chapter 1-26 consistent with these acts. The commission may implement policies or promulgate rules to establish the following:

(1) Standards requiring a public utility to offer each of the utility's customer classes, and provide individual customers upon customer request, a time-based rate schedule under which the rate charged by the electric utility varies during different time periods and reflects the variance, if any, in the utility's costs of generating and purchasing electricity at the wholesale level;

(2) Standards requiring a public utility to make interconnection service available on request to any electric customer that the utility serves;

(3) Standards requiring a public utility to develop a plan to minimize dependence on one fuel source and to ensure that the electric energy it sells to consumers is generated using a diverse range of fuels and technologies, including renewable technologies;

(4) Standards requiring a public utility to develop and implement a ten-year plan to increase the efficiency of its fossil fuel generation;

(5) Standards or policies requiring a public utility to integrate energy efficiency resources into the utility's planning process and to adopt policies establishing cost-effective energy efficiency as a priority resource;

(6) Standards or policies allowing a public utility's rates to align utility incentives with the delivery of cost-effective energy efficiency and promote energy efficiency investments;

(7) Standards or policies requiring prior to investing in nonadvanced grid technologies, that a public utility consider investing in a smart grid system; and

(8) Standards or policies requiring public utilities to provide smart grid information regarding electricity prices, usage, and sources of power to customers.

Any order adopted by the commission prior to January 1, 2006, pursuant to these acts, is hereby validated.

Source: SL 2006, ch 240, § 1; SL 2009, ch 240, § 1.



§ 49-34A-94 Renewable electricity and recycled energy defined.

49-34A-94. Renewable electricity and recycled energy defined. For the purposes of §§ 49-34A-94 to 49-34A-96, inclusive, renewable electricity and recycled energy include electricity generated from facilities using one or more of the following sources:

(1) Wind that uses wind as the source of energy to produce electricity;

(2) Solar that uses the sun as the source of energy to produce electricity;

(3) Hydroelectric that uses water as the source of energy to produce electricity;

(4) Hydrogen that is generated from one of the sources listed in this section;

(5) Biomass that uses agricultural crops and agricultural wastes and residues, wood and wood wastes and residues, animal and other degradable organic wastes, municipal solid waste, or landfill gas as the fuel to produce electricity;

(6) Geothermal that uses energy contained in heat that continuously flows outward from the earth as the source of energy to produce electricity; and

(7) Recycled energy systems that produce electricity from currently unused waste heat resulting from combustion or other processes and which do not use an additional combustion process. The term does not include any system whose primary purpose is the generation of electricity.
Source: SL 2006, ch 241, § 1; SL 2007, ch 271, § 1; SL 2008, ch 243, § 1.



§ 49-34A-95 Renewable energy credits for electricity authorized.

49-34A-95. Renewable energy credits for electricity authorized. The commission may establish, or allow participation in, a system of renewable energy credits for electricity generated from renewable electricity or recycled energy. A renewable energy credit system shall track, record, and verify the trading of credits for electricity generated from renewable electricity and recycled energy sources among electric generators, utilities, and other interested entities within the state and with similar entities in other states. Sections 49-34A-94 to 49-34A-96, inclusive, apply to any provider of electricity that generates electricity from renewable electricity or recycled energy.

Source: SL 2006, ch 241, § 2.



§ 49-34A-96 Promulgation of rules regarding renewable energy credit system.

49-34A-96. Promulgation of rules regarding renewable energy credit system. The commission may promulgate rules pursuant to chapter 1-26 concerning:

(1) Requirements for tracking, recording, and verifying the trading of renewable energy credits;

(2) Requirements for compliance with a renewable energy credit system;

(3) Requirements for certification of renewable energy credits;

(4) Requirements for participation in a regional system that relates to renewable energy credits; and

(5) Requirements regarding the eligibility of a provider of electricity generated from renewable electricity or recycled energy to participate in the system.
Source: SL 2006, ch 241, § 3.



§ 49-34A-97 Approval of tariff mechanisms for automatic annual adjustment of charges for environmental improvements.

49-34A-97. Approval of tariff mechanisms for automatic annual adjustment of charges for environmental improvements. Notwithstanding any other provisions of this chapter, the commission may approve a tariff mechanism for the automatic annual adjustment of charges for the jurisdictional capital costs and operating expenses incurred by a public utility for environmental improvements to its existing electric generation facilities. For the purposes of §§ 49-34A-97 to 49-34A-100, inclusive, environmental improvements include any requirements under the Clean Air Act, the Clean Water Act, or any other federal law or rule, or any state law or rule implementing a federal law or rule, or voluntary environmental measures designed to protect the environment.

Source: SL 2007, ch 272, § 1.



§ 49-34A-98 Approval, rejection, or modification of certain electric service tariffs.

49-34A-98. Approval, rejection, or modification of certain electric service tariffs. Upon filing of an application consistent with rules promulgated by the commission by any public utility providing electric service, the commission may approve, reject, or modify, after notice and opportunity for hearing, a tariff that:

(1) Allows the public utility to recover on a timely basis the costs and expenses net of revenues of environmental improvements described in § 49-34A-97;

(2) Allows a return on investment at the level approved in the public utility's last general rate case, unless a different return is found to be consistent with the public interest;

(3) Provides a current return on construction work in progress, if the recovery from retail customers for the allowance for funds used during construction is not obtained through any other mechanism;

(4) Allocates project costs and expenses appropriately between wholesale and retail customers; and

(5) Terminates recovery once costs and expenses have been fully recovered or have otherwise been reflected in the public utility's general rates.
Source: SL 2007, ch 272, § 2.



§ 49-34A-99 Annual rate adjustment filings for certain electric service tariffs.

49-34A-99. Annual rate adjustment filings for certain electric service tariffs. A public utility may file annual rate adjustments to be applied to customer bills paid under the tariff approved pursuant to § 49-34A-98. In the utility's filing, the public utility shall provide:

(1) A description of and context for the costs and expenses of environmental improvements included for recovery;

(2) A schedule for implementation of applicable projects;

(3) The public utility's costs and expenses for these projects;

(4) A description of the public utility's efforts to ensure the lowest reasonable costs to ratepayers for the project;

(5) Calculations to establish that the rate adjustment is consistent with the terms of the tariff established in § 49-34A-98; and

(6) Other information requested by the commission.
Source: SL 2007, ch 272, § 3.



§ 49-34A-100 Approval, rejection, or modification of annual rate adjustment.

49-34A-100. Approval, rejection, or modification of annual rate adjustment. Upon receiving filing under § 49-34A-99 for a rate adjustment pursuant to the tariff established in § 49-34A-98, the commission may approve, reject, or modify the annual rate adjustment after notice and opportunity for hearing. In making its decision, the commission shall consider whether the costs and expenses included for recovery through the tariff were or are expected to be prudently incurred, will achieve environmental improvements at the lowest reasonable cost to ratepayers, and will allow the public utility to recover costs consistent with its allowed return on equity. To the extent the environmental improvement may affect the following, the commission may also consider whether the environmental improvement is likely to enhance adequate utility service, rate stability, the financial stability of the public utility, reasonable capital costs, just and reasonable rates, a fair rate of return, and other considerations that benefit the public interest.

Source: SL 2007, ch 272, § 4.



§ 49-34A-101 State renewable, recycled, and conserved energy objective established.

49-34A-101. State renewable, recycled, and conserved energy objective established. There is hereby established a state renewable, recycled, and conserved energy objective that ten percent of all electricity sold at retail within the state by the year 2015 be obtained from renewable, recycled, and conserved energy sources. In the case of renewable and recycled energy, the objective shall be measured by qualifying megawatt hours delivered at retail or by certificates representing credits purchased and retired to offset nonqualifying retail sales. In the case of conserved energy, the objective shall be measured by methods established by rules promulgated by the commission pursuant to chapter 1-26. This objective is voluntary, and there is no penalty or sanction for a retail provider of electricity that fails to meet this objective. The objective applies to each retail provider of electricity in the state, regardless of the ownership status of the electricity retailer. Any municipal or cooperative utility that receives wholesale electricity through a municipal power agency or generation and transmission cooperative may aggregate the utility's renewable, recycled, and conserved energy objective resources to meet this objective.

Source: SL 2008, ch 244, § 1; SL 2009, ch 241, § 1.



§ 49-34A-102 Qualifications for meeting renewable, recycled, and conserved energy objective.

49-34A-102. Qualifications for meeting renewable, recycled, and conserved energy objective. Electricity qualifies for meeting the state renewable, recycled, and conserved energy objective if the source meets the requirements of §§ 49-34A-94 to 49-34A-96, inclusive, and the commission's rules for tracking, recording, and verifying renewable energy certificates. Electricity also qualifies for meeting the state renewable, recycled, and conserved energy objective if the source is conserved energy and meets the requirements established by rules promulgated by the commission pursuant to chapter 1-26.

Source: SL 2008, ch 244, § 2; SL 2009, ch 241, § 2.



§ 49-34A-103 Calculation of amount of electricity from renewable, recycled, and conserved energy source.

49-34A-103. Calculation of amount of electricity from renewable, recycled, and conserved energy source. For the purpose of calculating the amount of electricity from a renewable, recycled, and conserved energy source needed to meet the state renewable and recycled energy objective, a retail provider may deduct from the provider's baseline of total retail sales the proportion of electricity obtained from a hydroelectric facility with an inservice date before July 1, 2008.

Source: SL 2008, ch 244, § 3; SL 2009, ch 241, § 3.



§ 49-34A-104 Evaluation of use as reasonable and cost effective.

49-34A-104. Evaluation of use as reasonable and cost effective. Before using new renewable, recycled, and conserved energy after July 1, 2008, to meet the objective, the retail provider or the provider's generation supplier shall make an evaluation to determine if the use of new renewable, recycled, and conserved energy is reasonable and cost effective considering other electricity alternatives. After making such an evaluation and considering the state renewable, recycled, and conserved energy objective, the retail provider or the provider's generation supplier may use the electricity alternative that best meets the provider's resource or customer needs.

Source: SL 2008, ch 244, § 4; SL 2009, ch 241, § 4.



§ 49-34A-105 Annual reports concerning renewable, recycled, and conserved energy objective.

49-34A-105. Annual reports concerning renewable, recycled, and conserved energy objective. Beginning on July 1, 2009, each retail provider shall annually report to the commission on the provider's energy sales during the twelve month period ending on the preceding December thirty-first. This report shall include information regarding qualifying electricity delivered and renewable and recycled energy certificates purchased and retired as a percentage of annual retail sales, the amount of conserved energy as a percentage of annual retail sales, and a brief narrative report that describes steps taken to meet the state renewable, recycled, and conserved energy objective over time and identifies any challenges or barriers encountered in meeting the objective. The last annual report shall be made on July 1, 2017. The commission shall make the data and narrative reports available and accessible to the public on the internet. The commission shall compile the data obtained from the reports and submit the data to the Legislature by the following January first. A distribution cooperative may aggregate the cooperative's reporting through generation and transmission cooperatives and a municipal utility may aggregate the utility's reporting through a municipal power agency.

Source: SL 2008, ch 244, § 5; SL 2009, ch 241, § 5.



§ 49-34A-106 Purchase and retirement of renewable energy and recycled energy credits.

49-34A-106. Purchase and retirement of renewable energy and recycled energy credits. A portion or all of the renewable energy and recycled energy objective may be met by the purchase and retirement of renewable energy and recycled energy certificates representing credits from a qualified source and facility pursuant to §§ 49-34A-101 to 49-34A-106, inclusive. Renewable energy and recycled energy certificates do not need to be acquired from an in-state facility.

Source: SL 2008, ch 244, § 6.



§ 49-34A-107 Separation and protection of assets of gas and electric utilities .

49-34A-107. Separation and protection of assets of gas and electric utilities. Unless the commission otherwise orders:

(1) A public utility shall hold all owned or operated public utility assets in one or more legal entities separate and segregated from the legal entities of any nonutility subsidiaries or affiliates;

(2) All secured debt of a public utility may be used only for public utility purposes. If more than twenty percent of a public utility's secured assets are divested, the debt shall follow the assets or be retired in the same proportion as the divested assets; and

(3) No public utility may extend credit to any of its nonutility subsidiaries or affiliates, pledge the assets of the public utility as collateral for the use or benefit of any of its nonutility subsidiaries or affiliates, or guarantee any debt or obligations of any of its nonutility subsidiaries or affiliates.

Any public utility which does not comply with the provisions of this section shall have two years within which to become compliant. Notwithstanding any provision of this section, after notice and opportunity for hearing, the commission may grant a waiver of any provision of this section if the commission finds a waiver would not pose an undue risk to the operation of the public utility and is in the public interest.

Source: SL 2008, ch 245, § 1.



§ 49-34A-108 Electric utility to file rates for purchases of electricity produced by small renewable power facilities.

49-34A-108. Electric utility to file rates for purchases of electricity produced by small renewable power facilities. Each electric utility shall file with the commission the electric utility's minimum rates for purchases of electricity generated from renewable resources, as defined by § 49-34A-94, and produced by a small renewable power facility that has a capacity of one hundred kilowatts or less. Except for a public utility's standard avoided cost rates set pursuant to the Public Utility Regulatory Policies Act of 1978, as amended to January 1, 2010, a rate filed under this section is not subject to commission approval.

Source: SL 2010, ch 224, § 1.



§ 49-34A-109 Definitions.

49-34A-109. Definitions. Terms used in §§ 49-7A-15, 43-13-25, and 49-34A-109 to 49-34A-111, inclusive, mean:

(1) "Farm tap," a natural gas piping connection to an interstate or intrastate transmission pipeline, that is made available to a farm tap customer;

(2) "Farm tap customer," a person who receives natural gas through a farm tap distribution system;

(3) "Farm tap distribution system," a customer owned pipeline system that extends from an interstate or intrastate transmission pipeline to deliver natural gas to a farm tap customer; and

(4) "Farm tap service provider," any third party provider of farm tap distribution system services to:

(a) A farm tap customer; or

(b) An interstate or intrastate natural gas transmission pipeline holding one or more farm tap easements.
Source: SL 2017, ch 197, § 1.



§ 49-34A-110 Responsibility for safety and reliability of farm tap distribution system.

49-34A-110. Responsibility for safety and reliability of farm tap distribution system. The farm tap customer is responsible for the safety and reliability of the farm tap distribution system, unless the farm tap customer has contracted with or transferred ownership of his farm tap distribution system to a farm tap service provider pursuant to a written agreement which expressly transfers the responsibility for the safety and reliability of the farm tap distribution system to the farm tap service provider.

Source: SL 2017, ch 197, § 3.



§ 49-34A-111 Liability of farm tap service provider.

49-34A-111. Liability of farm tap service provider. The farm tap service provider is not liable for damages related to or arising out of a farm tap or a farm tap distribution system, unless the damages are solely caused by the negligence of the farm tap service provider.

Source: SL 2017, ch 197, § 4.






Chapter 34B - Pipeline Safety

§ 49-34B-1 Definition of terms.

49-34B-1. Definition of terms. Terms used in this chapter mean:

(1) "Commission," the Public Utilities Commission;

(2) "Emergency release," a release of a quantity of gas that is great enough to pose a clear and immediate danger to life, health, environment, or that threatens a significant loss of property;

(3) "Gas," natural gas, liquefied natural gas, flammable gas, gas which is toxic or corrosive, or liquefied petroleum gas in distribution systems;

(4) "Gas pipeline," all parts of those physical facilities through which gas moves in transportation, including pipe, valves, and other appurtenances attached to pipe, compressor units, metering stations, regulator stations, delivery stations, holders, and fabricated assemblies;

(5) "Gas pipeline facilities," new and existing pipelines, rights-of-way, master meter systems, pipeline facilities within this state which transport gas from an interstate gas pipeline to a direct sales customer within this state purchasing gas for its own consumption, and any equipment, facility, or building used in the transportation of gas or in the treatment of gas during the course of transportation;

(6) "Inspection fee," any fee assessed to pipeline operators based on the expenses and obligations incurred by the commission in implementing and administering this chapter;

(7) "Intrastate pipeline," any pipeline or that part of a pipeline to which this part applies that is not an interstate pipeline;

(8) "Interstate pipeline," pipeline facilities used in the transportation of gas which are subject to the jurisdiction of the Federal Energy Regulatory Commission under the Natural Gas Act, United States Code, Title 15, sections 717 to 717z, inclusive, as amended to January 1, 2016, except that it does not include any pipeline facilities within this state which transport gas from an interstate gas pipeline to a direct sales customer within this state purchasing gas for its own consumption;

(9) "Liquefied natural gas," natural gas or synthetic gas having methane (CH4) as its major constituent that has been changed to a liquid or semisolid;

(10) "Master meter system," any pipeline system for distributing gas within a definable area, such as a mobile home park, housing project, or apartment complex, where the operator purchases metered gas from an outside source for resale through a gas distribution pipeline system and the gas distribution pipeline system supplies the ultimate consumer who either purchases the gas directly through a meter or by other means, such as by rents;

(11) "Pipeline operator," any person who owns or operates a pipeline;

(12) "Release," a spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, leaching, dumping, disposing, flowing, or any uncontrolled escape of a gas from a pipeline; and

(13) "Transportation of gas," the gathering, transmission, or distribution of gas by pipeline or the storage of gas.
Source: SL 1994, ch 357, § 1; SL 1995, ch 264, § 1; SL 2007, ch 273, § 1; SL 2009, ch 242, § 1; SL 2010, ch 225, § 1; SL 2011, ch 210, § 1; SL 2012, ch 231, § 1; SL 2016, ch 226, § 1.



§ 49-34B-2 Rural gathering facility exempt.

49-34B-2. Rural gathering facility exempt. Any rural gathering facility as defined in 49 C.F.R. 192.8 as amended to January 1, 2016, is exempt from this chapter.

Source: SL 1994, ch 357, § 1A; SL 1997, ch 268, § 1; SL 1999, ch 230, § 1; SL 2001, ch 258, § 1; SL 2003, ch 240, § 1; SL 2005, ch 247, § 1; SL 2007, ch 273, § 2; SL 2009, ch 242, § 2; SL 2010, ch 225, § 2; SL 2011, ch 210, § 2; SL 2012, ch 231, § 2; SL 2016, ch 226, § 2.



§ 49-34B-3 Pipeline safety inspection program created--Compliance program.

49-34B-3. Pipeline safety inspection program created--Compliance program. There is created a pipeline safety inspection program. The federal safety standards adopted as Code of Federal Regulations, title 49 appendix, parts 191, 192, 193, and 199 as amended to January 1, 2016, are adopted as minimum safety standards for this chapter. The commission shall establish and implement a compliance program to enforce these safety standards. The program shall be established and implemented in a manner that fully complies with requirements for state certification under the United States Code, title 49, section 60105, as amended to January 1, 2016.

Source: SL 1994, ch 357, § 2; SL 1995, ch 264, § 2; SL 1997, ch 268, § 2; SL 1999, ch 230, § 2; SL 2001, ch 258, § 2; SL 2003, ch 240, § 2; SL 2005, ch 247, § 2; SL 2007, ch 273, § 3; SL 2009, ch 242, § 3; SL 2010, ch 225, § 3; SL 2011, ch 210, § 3; SL 2012, ch 231, § 3; SL 2016, ch 226, § 3.



§ 49-34B-4 Promulgation of safety standards--Considerations.

49-34B-4. Promulgation of safety standards--Considerations. The commission may, by rules promulgated pursuant to chapter 1-26, establish safety standards, but not more stringent than federal safety standards as provided by § 49-34B-3, for the intrastate transportation of gas and gas pipeline facilities. The standards may apply to the design, installation, inspection, testing, construction, extension, operation, replacement, and maintenance of gas pipeline facilities. Standards affecting the design, installation, construction, initial inspection, and initial testing do not apply to pipeline facilities in existence on the date the standards are adopted by either this state or the federal government. The safety standards shall be practicable and designed to meet the need for pipeline safety. In prescribing the standards, the commission shall consider:

(1) Relevant available pipeline safety data;

(2) Whether the standards are appropriate for the particular type of pipeline transportation of gas;

(3) The reasonableness of any proposed standards;

(4) The extent to which the standard will contribute to public safety; and

(5) The existing standards established by the secretary of the United States Department of Transportation pursuant to the United States Code, title 49, section 60101 et seq. as amended to January 1, 2016.
Source: SL 1994, ch 357, § 3; SL 1995, ch 264, § 3; SL 1997, ch 268, § 3; SL 1999, ch 230, § 3; SL 2001, ch 258, § 3; SL 2003, ch 240, § 3; SL 2005, ch 247, § 3; SL 2007, ch 273, § 4; SL 2009, ch 242, § 4; SL 2010, ch 225, § 4; SL 2011, ch 210, § 4; SL 2012, ch 231, § 4; SL 2016, ch 226, § 4.



§ 49-34B-5 Noncompliance--Hearing--Corrective action.

49-34B-5. Noncompliance--Hearing--Corrective action. Any person who engages in the intrastate transportation of gas or who owns or operates intrastate gas pipeline facilities shall at all times after the effective date of any applicable safety standard established under this chapter comply with the requirements of the standard. If the commission finds, after notice and opportunity for hearing, that a person has failed to comply with any applicable safety standard, the commission may order the person to take necessary corrective action to comply with the standard. Corrective action may include suspended or restricted use of the facility, physical inspection, testing, repair, replacement, or other action, as appropriate. The commission may issue an order without notice and opportunity for hearing if the commission determines that to do otherwise would result in the likelihood of serious harm to life, health, environment, or property. The commission shall include in such an order an opportunity for hearing as soon as practicable after issuance of the order.

Source: SL 1994, ch 357, § 4.



§ 49-34B-6 Plan for inspection and maintenance of facility--Inadequate plan--Hearing--Revision.

49-34B-6. Plan for inspection and maintenance of facility--Inadequate plan--Hearing--Revision. The commission may require any person who engages in the intrastate transportation of gas or who owns or operates intrastate gas pipeline facilities subject to the provisions of this chapter to file with the commission a plan for inspection and maintenance of each such facility owned or operated by the person, and any changes in the plan, in accordance with the rules promulgated by the commission pursuant to chapter 1-26. On finding that the plan is inadequate to achieve safe operation, the commission shall, after notice and opportunity for a hearing, require the plan to be revised. In determining the adequacy of the plan, the commission shall consider:

(1) Relevant available pipeline safety data;

(2) Whether the plan is appropriate for the particular type of pipeline transportation of gas;

(3) The reasonableness of the plan; and

(4) The extent to which the plan will contribute to public safety.
Source: SL 1994, ch 357, § 5.



§ 49-34B-7 Required records and information--Inspection by employee or agent of commission.

49-34B-7. Required records and information--Inspection by employee or agent of commission. Any person who engages in the intrastate transportation of gas or who owns or operates intrastate gas pipeline facilities shall establish, maintain, and provide such records, reports, and information as the commission may require to determine whether the person has complied with the provisions of this chapter and the standards established under this chapter. Any such person shall, upon request of an employee or agent authorized by the commission, permit the employee or agent to inspect facilities, books, papers, records, and documents relevant to determining whether the person has complied with this chapter and the standards established pursuant to this chapter. Any employee or agent of the commission, upon presenting appropriate credentials to the individual in charge, may enter upon and inspect gas pipeline facilities at reasonable times and in a reasonable manner.

Source: SL 1994, ch 357, § 6.



§ 49-34B-8 Programs for prevention of damage.

49-34B-8. Programs for prevention of damage. The commission shall encourage and promote programs designed to prevent damage to natural gas pipeline facilities as a consequence of demolition, excavation, tunneling, or construction activity.

Source: SL 1994, ch 357, § 7.



§ 49-34B-9 Inspection fee for intrastate operators--Recovery of unreasonable fees--Pipeline safety account established.

49-34B-9. Inspection fee for intrastate operators--Recovery of unreasonable fees--Pipeline safety account established. From each pipeline operator subject to the intrastate pipeline inspection authority under this chapter, the commission shall assess and collect an inspection fee in an amount calculated according to § 49-34B-10. To the extent it has jurisdiction, the commission shall allow the operator full rate recovery of inspection fees. The inspection fee shall be assessed annually. The operator may, within thirty days after the assessment is mailed, file written objections with the commission stating the grounds upon which it claims that the assessment is not reasonable. The commission shall within thirty days of receiving such objections hold a hearing and issue an order in accordance with its findings as to the proper amount to be assessed to the operator. The order may be appealed pursuant to chapter 1-26. If an operator does not pay, or object to, the fee within thirty days after the assessment was mailed, the commission may impose a delinquency fee of ten percent of the inspection fee and interest at the rate of fifteen percent per year on the portion of the fee not paid. Fees collected under this section shall be credited to the pipeline safety account which is hereby established in the state treasury. Any interest earned on money in the fund shall be deposited in the fund. The money is continuously appropriated to the use of the commission to implement and administer the provisions of this chapter.

Source: SL 1994, ch 357, § 8; SL 2007, ch 273, § 5.



§ 49-34B-10 Calculating inspection fee for intrastate operators.

49-34B-10. Calculating inspection fee for intrastate operators. For each inspection fee assessed to intrastate gas pipeline operators, the commission shall calculate its total actual expenses and obligations incurred in implementing and administering this chapter. All expenses directly attributable to specific intrastate pipeline facilities shall be directly charged to the appropriate pipeline operators on an annual basis. For all expenses not directly attributable to intrastate gas distribution facilities, the commission shall assess each pipeline operator for a pro rata share of the expenses and obligations based on the number of meters in service on the preceding December thirty-first. For all expenses not directly attributable to intrastate gas transmission and gathering facilities, the commission shall assess each pipeline operator for a pro rata share of the expenses and obligations based on the percentage of total miles to be inspected that are or will be operated by each pipeline operator. For all expenses not directly attributable to intrastate liquefied petroleum gas facilities, the commission shall assess each pipeline operator for a pro rata share of expenses and obligations based on the percentage of total miles to be inspected that are or will be operated by each pipeline operator, until the commission adopts a rule providing for metered billing of facilities carrying liquefied petroleum gas.

Source: SL 1994, ch 357, § 9; SL 2007, ch 273, § 6.



§ 49-34B-11 Initial inspection fee for intrastate operators--Filing objection--Delinquency fee--Fees credited to pipeline safety account.

49-34B-11. Initial inspection fee for intrastate operators--Filing objection--Delinquency fee--Fees credited to pipeline safety account. An initial inspection fee shall be assessed on July 1, 1994, to all intrastate gas pipeline operators. The initial inspection fee is one hundred thousand dollars and shall be prorated among all intrastate gas pipeline operators based on their number of meters or miles of line, whichever is applicable, which are in service on December 31, 1993. To the extent it has jurisdiction, the commission shall allow the operator full rate recovery of the initial inspection fee. The operator may, within thirty days after the assessment is mailed, file written objections with the commission stating the grounds upon which it claims that the assessment is not reasonable. The commission shall within thirty days of receiving such objections hold a hearing and issue an order in accordance with its findings as to the proper amount to be assessed to the operator. The order may be appealed pursuant to chapter 1-26. If an operator does not pay, or object to, the initial inspection fee within thirty days after the assessment was mailed, the commission may impose a delinquency fee of ten percent of the initial inspection fee and interest at the rate of fifteen percent per year on the portion of the fee not paid. Fees collected under this section shall be credited to the pipeline safety account established in § 49-34B-9. Any interest earned on money in the fund shall be deposited in the fund. The money is continuously appropriated to the use of the commission to implement and administer the provisions of this chapter.

Source: SL 1994, ch 357, § 10.



§ 49-34B-12 Civil penalty for violations--Maximum penalties--Penalties credited to pipeline safety account--Interstate facilities exempt.

49-34B-12. Civil penalty for violations--Maximum penalties--Penalties credited to pipeline safety account--Interstate facilities exempt. Any person who violates any provision of this chapter or any rule promulgated pursuant to this chapter is subject to a civil penalty to be imposed by the commission, after notice and opportunity for hearing. The civil penalty may not exceed one hundred thousand dollars for each violation each day that the violation persists, except that the maximum civil penalty may not exceed one million dollars for any related series of violations. In determining the amount of the penalty upon finding a violation, or the amount of a compromise settlement, the commission shall consider the appropriateness of the penalty to the size of the business of the person charged, the gravity of the violation, prior offenses and compliance history, the good faith of the person charged in attempting to achieve compliance, and such other matters as justice may require. All penalties collected pursuant to this chapter shall be deposited in the state treasury to the credit of the pipeline safety account, established pursuant to § 49-34B-9. This section does not apply to interstate gas pipeline facilities.

Source: SL 1994, ch 357, § 11; SL 2012, ch 231, § 5.



§ 49-34B-13 Conduct in violation of federal act--Authority of commission to pursue remedies.

49-34B-13. Conduct in violation of federal act--Authority of commission to pursue remedies. No person is subject to civil penalties under this chapter if prior civil penalties have been imposed under the United States Code, title 49, section 60101 et seq. as amended to January 1, 2016, for conduct that may give rise to a violation of both acts. Nothing in this chapter limits the powers of the commission, or precludes the pursuit of any other administrative, civil, injunctive, or criminal remedies by the commission or any other person. Administrative remedies need not be exhausted in order to proceed under this chapter. The remedies provided by this chapter are in addition to those provided under existing statutory or common law.

Source: SL 1994, ch 357, § 12; SL 1995, ch 264, § 4; SL 1997, ch 268, § 4; SL 1999, ch 230, § 4; SL 2001, ch 258, § 4; SL 2003, ch 240, § 4; SL 2005, ch 247, § 4; SL 2007, ch 273, § 7; SL 2009, ch 242, § 5; SL 2010, ch 225, § 5; SL 2011, ch 210, § 5; SL 2012, ch 231, § 6; SL 2016, ch 226, § 5.



§ 49-34B-14 Commission as agent of United States Department of Transportation in regulating interstate pipelines.

49-34B-14. Commission as agent of United States Department of Transportation in regulating interstate pipelines. The commission may, to the extent authorized by agreement with the secretary of the United States Department of Transportation, act as agent for the secretary of transportation to implement the United States Code, title 49, section 60101 et seq. as amended to January 1, 2016, and any federal pipeline safety regulations promulgated thereto with respect to interstate gas pipelines located within this state, as necessary to obtain annual federal certification. The commission shall, to the extent authorized by federal law, inspect pipelines in the state as authorized by the provisions of this chapter.

Source: SL 1994, ch 357, § 13; SL 1995, ch 264, § 5; SL 1997, ch 268, § 5; SL 1999, ch 230, § 5; SL 2001, ch 258, § 5; SL 2003, ch 240, § 5; SL 2005, ch 247, § 5; SL 2007, ch 273, § 8; SL 2009, ch 242, § 6; SL 2010, ch 225, § 6; SL 2011, ch 210, § 6; SL 2012, ch 231, § 7; SL 2016, ch 226, § 6.



§ 49-34B-15 Designation of commission's inspectors as federal agents.

49-34B-15. Designation of commission's inspectors as federal agents. The commission may seek and accept federal designation of the commission's pipeline inspectors as federal agents for the purposes of inspection pursuant to the United States Code, title 49, section 60101 et seq. as amended to January 1, 2016, and federal rules adopted to implement those acts. If the Department of Transportation delegates inspection authority to the state as provided in this section, the commission shall do what is necessary to carry out its delegated federal authority.

Source: SL 1994, ch 357, § 14; SL 1995, ch 264, § 6; SL 1997, ch 268, § 6; SL 1999, ch 230, § 6; SL 2001, ch 258, § 6; SL 2003, ch 240, § 6; SL 2005, ch 247, § 6; SL 2007, ch 273, § 9; SL 2009, ch 242, § 7; SL 2010, ch 225, § 7; SL 2011, ch 210, § 7; SL 2012, ch 231, § 8; SL 2016, ch 226, § 7.



§ 49-34B-16 Inspection fee for interstate operators--Objections to fee--Fees deposited in pipeline safety account.

49-34B-16. Inspection fee for interstate operators--Objections to fee--Fees deposited in pipeline safety account. From each pipeline operator subject to the interstate pipeline inspection authority granted under this chapter, the commission shall assess and collect an inspection fee in an amount calculated under § 49-34B-17. The inspection fee shall be assessed annually. The operator may, within thirty days after the assessment is mailed, file written objections with the commission stating the grounds upon which it claims that the assessment is not reasonable. The commission shall within thirty days of receiving such objections hold a hearing and issue an order in accordance with its findings as to the proper amount to be assessed to the operator. The order shall be appealable pursuant to chapter 1-26. If an operator does not pay, or object to, the fee within thirty days after the assessment is mailed, the commission may impose a delinquency fee of ten percent of the inspection fee and interest at the rate of fifteen percent per year on the portion of the fee not paid. Fees collected under this section shall be deposited in the pipeline safety account established in § 49-34B-9. Any interest earned on money in the fund shall be deposited in the fund. The money is continuously appropriated to the use of the commission to implement and administer the provisions of this chapter.

Source: SL 1994, ch 357, § 15; SL 2007, ch 273, § 10.



§ 49-34B-17 Calculation of interstate operator's inspection fee.

49-34B-17. Calculation of interstate operator's inspection fee. For each inspection fee assessed to interstate gas pipeline operators, the commission shall calculate its total actual expenses and obligations incurred in implementing and administering this chapter. All expenses directly attributable to specific interstate gas pipeline facilities shall be directly charged to the appropriate pipeline operators on an annual basis. For all expenses not directly attributable to interstate pipeline facilities, the commission shall assess each pipeline operator for a pro rata share of the expenses and obligations based on the percentage of the total miles of pipeline to be inspected that are operated or will be operated by each pipeline operator.

Source: SL 1994, ch 357, § 16; SL 2007, ch 273, § 11.



§ 49-34B-18 Initial inspection fee for interstate operators--Filing objections--Hearings--Delinquency fee.

49-34B-18. Initial inspection fee for interstate operators--Filing objections--Hearings--Delinquency fee. Upon certification as a federal agent, the commission shall assess an initial inspection fee upon all interstate gas pipeline operators. The initial inspection fee is based on the commission's estimated costs of its first six months of operation as a federal agent. The initial inspection fee shall be prorated based on each interstate gas pipeline operator's total miles of line located within this state. The operator may, within thirty days after the assessment is mailed, file written objections with the commission stating the grounds upon which it claims that the assessment is not reasonable. The commission shall within thirty days of receiving such objections hold a hearing and issue an order in accordance with its findings as to the proper amount to be assessed to the operator. The order shall be appealable pursuant to chapter 1-26. If an operator does not pay, or object to, the initial inspection fee within thirty days after the assessment is mailed, the commission may impose a delinquency fee of ten percent of the initial inspection fee and interest at the rate of fifteen percent per year on the portion of the initial inspection fee not paid. Fees collected under this section shall be deposited in the pipeline safety account established in § 49-34B-9. Any interest earned on money in the fund shall be deposited in the fund. The money is continuously appropriated to the use of the commission to implement and administer the provisions of this chapter.

Source: SL 1994, ch 357, § 17.



§ 49-34B-19 Promulgation of inspection and safety rules.

49-34B-19. Promulgation of inspection and safety rules. The commission may promulgate pipeline inspection and safety rules, pursuant to chapter 1-26, to the extent necessary to enable the state to qualify for annual federal certification to operate the federal pipeline inspection program of intrastate and interstate gas pipelines as authorized by the United States Code, title 49, section 60101 et seq. as amended to January 1, 2016.

Source: SL 1994, ch 357, § 18; SL 1995, ch 264, § 7; SL 1997, ch 268, § 7; SL 1999, ch 230, § 7; SL 2001, ch 258, § 7; SL 2003, ch 240, § 7; SL 2005, ch 247, § 7; SL 2007, ch 273, § 12; SL 2009, ch 242, § 8; SL 2010, ch 225, § 8; SL 2011, ch 210, § 8; SL 2012, ch 231, § 9; SL 2016, ch 226, § 8.



§ 49-34B-20 Promulgation of rules for calculation, assessment, and collection of fees.

49-34B-20. Promulgation of rules for calculation, assessment, and collection of fees. The commission may promulgate rules pursuant to chapter 1-26 governing the calculation, assessment, and collection of the fees imposed in §§ 49-34B-9 to 49-34B-11, inclusive, and 49-34B-16 to 49-34B-18, inclusive.

Source: SL 1994, ch 357, § 19.



§ 49-34B-21 Accident report available in judicial proceedings.

49-34B-21. Accident report available in judicial proceedings. Any accident report related to pipeline safety made by an employee or agent of the commission is available for use in any civil, criminal, or other judicial proceeding arising out of the accident. The employee or agent may be required to testify in the proceedings as to the facts developed in the investigation. A report made available to the public need not identify individuals. Any report on research projects, demonstration projects, and other related activities is public information.

Source: SL 1994, ch 357, § 20.



§ 49-34B-22 Trade secrets information confidential.

49-34B-22. Trade secrets information confidential. All information reported to or obtained by the commission under this chapter that contains or relates to a trade secret referred to in United States Code, title 18, section 1905, as amended to January 1, 2016, or that is granted by chapter 37-29 is confidential for the purpose of that section, except that the information may be disclosed to the commission or commission employee or agent concerned with enforcing this chapter. Nothing in this section authorizes the withholding of information by the commission from a committee of the Legislature.

Source: SL 1994, ch 357, § 21; SL 1997, ch 268, § 8; SL 1999, ch 230, § 8; SL 2001, ch 258, § 8; SL 2003, ch 240, § 8; SL 2005, ch 247, § 8; SL 2007, ch 273, § 13; SL 2009, ch 242, § 9; SL 2010, ch 225, § 9; SL 2011, ch 210, § 9; SL 2012, ch 231, § 10; SL 2016, ch 226, § 9.



§ 49-34B-23 Acceptance of federal moneys.

49-34B-23. Acceptance of federal moneys. The commission may accept any moneys made available to this state by the United States of America or any department or agency thereof with respect to prescribing, setting, and enforcing rules and safety standards for the transportation of natural and other gas by pipelines in accordance with federal law. Any moneys received shall be credited to the pipeline safety account, established pursuant to § 49-34B-9. The commission may do anything not contrary to the laws of this state or required of this state by federal law in order to obtain such federal money.

Source: SL 1994, ch 357, § 22.



§ 49-34B-24 Waiver of compliance with standards--Reasons to be stated.

49-34B-24. Waiver of compliance with standards--Reasons to be stated. Upon application by any person engaged in the transportation of gas or the operation of pipeline facilities, the commission may, after notice and opportunity for hearing and under such terms and conditions and to such extent as the commission deems appropriate, waive in whole or in part compliance with any standards established pursuant to this chapter, on determining that a waiver of compliance with such standard is not inconsistent with gas pipeline safety. The commission shall state the reasons for any such waiver.

Source: SL 1994, ch 357, § 23.



§ 49-34B-25 Damaging or tampering with sign or line markers prohibited--Violation as misdemeanor.

49-34B-25. Damaging or tampering with sign or line markers prohibited--Violation as misdemeanor. No person may deface, mar, damage, remove, injure, displace, destroy, or tamper with any sign or line marker marking the location of a pipeline. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1994, ch 357, § 24.



§ 49-34B-26 Prohibition against disposing of, destroying or altering pipeline involved in emergency release--Violation as felony.

49-34B-26. Prohibition against disposing of, destroying or altering pipeline involved in emergency release--Violation as felony. After an emergency release from a pipeline has occurred, no pipeline operator, or its employee or agent, may dispose of, destroy, or alter the part of a pipeline that was involved in the emergency release until approval is granted by the commission. This section does not prevent an operator from taking appropriate action to limit or prevent the further release of gas. The authority of the commission to grant approval may not be delegated.

This section may not be construed to prevent the excavation and removal from the ground of a pipeline or part of a pipeline if the pipeline is not intentionally altered in a manner that prevents or hinders a determination of the cause of the emergency release. A person who knowingly violates the provisions of this section, or who denies the commission access to the pipeline for the purposes of inspection, is guilty of a Class 5 felony.

Source: SL 1994, ch 357, § 25.



§ 49-34B-27 Powers of commission in enforcement of chapter.

49-34B-27. Powers of commission in enforcement of chapter. The commission may, to the extent necessary to carry out the enforcement responsibilities of this chapter, conduct investigations, make reports, issue subpoenas, conduct hearings, require the production of relevant documents and records, take depositions, and conduct research, testing, development, demonstration, and training activities.

Source: SL 1994, ch 357, § 26.






Chapter 35 - Consumers Power District Formation

§ 49-35-1 Definitions.

49-35-1. Definitions. Terms used in chapters 49-35 to 49-40, inclusive, unless the context otherwise plainly requires, shall mean:

(1) "Consumers power district" or "district" means a district organized under this chapter or as the same may be from time to time altered or extended under the terms of this chapter;

(2) "Governing body" means the duly constituted legislative body or governing authority within and for a municipality or rural area;

(3) "Municipality" means an incorporated city or town;

(4) "Plant" or "system" means any and all property owned, used, or operated, or useful for operation, in the generation by means of water power, steam, or any means, or the transmission, distribution, sale or purchase of electrical energy for any and every useful purpose, as defined herein, which may be owned, leased, used or operated in conjunction with such power plant or system;

(5) "Power" means any and all electrical energy generated, distributed, bought or sold for purposes of lighting, heating, power, and any and every other purpose whatsoever;

(6) "Rural area" means any territory outside of a municipality.
Source: SL 1950 (SS), ch 17, § 3; SDC Supp 1960, § 52.1703.



§ 49-35-2 Purpose of district.

49-35-2. Purpose of district. Nonprofit, public service, utility districts may be organized under this chapter for the purpose of supplying electric energy and encouraging and extending the use thereof within or without the State of South Dakota.

Source: SL 1950 (SS), ch 17, § 2; SDC Supp 1960, § 52.1702; SL 1989, ch 403, § 1.



§ 49-35-3 District as public corporation and political subdivision--Capacity to sue and be sued--General powers.

49-35-3. District as public corporation and political subdivision--Capacity to sue and be sued--General powers. A district may be created as provided in this chapter, and when so created, shall be a public corporation and political subdivision of this state, and may sue or be sued in its corporate name, and have all other powers in chapters 49-35 to 49-40, inclusive, or hereafter prescribed by law and those incidental or necessary thereto.

Source: SL 1950 (SS), ch 17, § 4; SDC Supp 1960, § 52.1704.



§ 49-35-4 Composition of district--Division of municipalities prohibited--Districts within districts.

49-35-4. Composition of district--Division of municipalities prohibited--Districts within districts. A consumers power district may be composed of the territory of one or more municipalities or rural areas as defined in this chapter, whether contiguous or otherwise, but no municipality or voting precinct shall be divided in the formation of a district. Nothing in chapters 49-35 to 49-40, inclusive, shall be construed to prevent the organization of a district within, or partly within, the territorial boundaries of another district organized hereunder, so long as the plants and systems and the operation of the same, the exercise of powers, and the assumption of duties and responsibilities, of or on the part of one such district, do not nullify, substantially conflict with, or materially affect those of, or on the part of, another such district.

Source: SL 1950 (SS), ch 17, § 4; SDC Supp 1960, § 52.1704.



§ 49-35-5 Procedure for creation of district.

49-35-5. Procedure for creation of district. A consumers power district may be created only by election and the procedure as provided in this chapter.

Source: SL 1950 (SS), ch 17, § 5; SDC Supp 1960, § 52.1705.



§ 49-35-6 Rural areas--Petition to clerk of courts.

49-35-6. Rural areas--Petition to clerk of courts. A consumers power district may be organized in a rural area under the provisions of this chapter by filing within ninety days after the earliest date of the signing by any petitioner in the office of the clerk of courts of the county in which the principal place of business of said district is to be located, the original petition prepared in compliance with the requirements of this chapter and by filing certified copies of such petition in the office of the clerk of courts of all other counties of the State of South Dakota into which any part of the proposed district shall extend.

Source: SL 1950 (SS), ch 17, § 6; SDC Supp 1960, § 52.1706.



§ 49-35-7 Contents of petition.

49-35-7. Contents of petition. The petition for the organization of a consumers power district shall be addressed to the secretary of state and shall state in substance that it is the intent and purpose of the petitioners to create such a district under the provisions of this chapter subject to approval by the registered voters of the proposed district. The petition shall be circulated by an elector or electors of the proposed district and shall state and contain:

(1) The name of the proposed district, which name shall contain the words, consumers power district;

(2) A description of or map or diagram of the proposed district. The name of any municipality shall be a sufficient description of the boundaries thereof;

(3) A general description of the nature of the business which the proposed district intends to engage in, and the location and method of operation of any proposed power plants, systems and facilities stated in general terms only;

(4) The location of the principal place of business of the proposed district;

(5) A statement that the proposed district does not have the power to levy taxes nor to issue general obligation bonds;

(6) A statement that none of the individual members or patrons of the district or any of their property shall ever be liable in any manner for any obligation of the district;

(7) A statement that the district shall always operate on public service, nonprofit principles for the general purposes of providing equality of distribution of electric energy to all the people and areas entitled to its benefits at the lowest obtainable cost so far as practicable under the provisions of this chapter. Plant extension, improvements, maintenance, or operation reserves are not considered as profit;

(8) The names and addresses of the members of the board of directors of the district (not less than five nor more than twenty-one unless the district comprises or proposes to operate in more than fifty counties in the state, in which case the number may not be less than seven), who shall serve until their successors are elected and qualified. In the petition the directors named shall be divided as nearly as possible into three equal groups, the members of the first group to hold office until their successors elected at the first general state election thereafter have qualified, the members of the second group to hold office until their successors elected at the second general state election thereafter have qualified, and the members of the third group to hold office until their successors elected at the third general state election thereafter shall have qualified. The group to which each proposed director belongs shall be designated in the petition;

(9) If the proposed district is a municipality, a statement that the entire municipality is included within the proposed district.
Source: SL 1950 (SS), ch 17, § 7; SDC Supp 1960, § 52.1707; SL 1998, ch 276, § 1.



§ 49-35-8 Signatories to petition--Basis for computing minimum required signatures--Information in addition to signatures.

49-35-8. Signatories to petition--Basis for computing minimum required signatures--Information in addition to signatures. The petition for the organization of a consumers power district shall be signed by five percent of the qualified electors of the proposed district. The number of votes cast for Governor at the general election within the boundaries of the proposed district next preceding the filing of the petition shall be the basis for determining the required number of signatures to the petition. Each petition signer shall also provide the signers printed name, residence address, county of voter registration, and date of signing. To each sheet for petitioners' signatures shall be attached a full and correct copy of the petition.

Source: SL 1950 (SS), ch 17, § 8; SDC Supp 1960, § 52.1708; SL 1998, ch 276, § 2.



§ 49-35-9 Affidavit by circulator of petition.

49-35-9. Affidavit by circulator of petition. Every sheet of every petition for the organization of a consumers power district containing signatures shall have upon it and below the signatures a circulator's verification as required by subdivision 12-1-3(8).

Source: SL 1950 (SS), ch 17, § 9; SDC Supp 1960, § 52.1709; SL 1998, ch 276, § 3.



§ 49-35-10 Issuance of certificate of filing of petition.

49-35-10. Issuance of certificate of filing of petition. After the petition has been filed in the Office of the Secretary of State, if the secretary of state finds that the petition conforms to law and contains the required number of valid signatures, the secretary of state shall file the petition and issue a certificate of filing of the petition to the county auditor of any counties in which the proposed district lies or the municipal finance officer if the proposed district is confined to one municipality.

Source: SL 1950 (SS), ch 17, § 10; SDC Supp 1960, § 52.1710; SL 1998, ch 276, § 4.



§ 49-35-11 to 49-35-14. Repealed.

49-35-11 to 49-35-14. Repealed by SL 1998, ch 276, §§ 5 to 8.



§ 49-35-15 Submission to electors--Procedure for conducting election.

49-35-15. Submission to electors--Procedure for conducting election. Upon the receipt of the certificate of filing by any county auditor or municipal finance officer receiving the same from the secretary of state, the question shall be submitted to the electors of the proposed district at the next election. The manner of conducting and voting at elections for the formation of such districts under this chapter, opening and closing of polls, keeping poll lists, canvassing the votes, declaring the result, and certifying the returns shall be the same as provided by the general election laws of this state governing the election of county or municipal officers, as the case may be, except as otherwise provided in this chapter.

Source: SL 1950 (SS), ch 17, § 10; SDC Supp 1960, § 52.1710; SL 1998, ch 276, § 9.



§ 49-35-16 Certification of election returns.

49-35-16. Certification of election returns. Within ten days after the canvass of the vote at an election pursuant to § 49-35-15, each county auditor or municipal finance officer shall certify and return to the secretary of state the number of votes cast at such election in favor of and against the question submitted. If a majority of the electors voting on the question at the election vote in favor of the question submitted, the secretary of state shall file and record the results of the election and thereupon the district under its designated name constitutes a body politic and corporate.

Source: SL 1950 (SS), ch 17, § 10; SDC Supp 1960, § 52.1710; SL 1998, ch 276, § 10.



§ 49-35-17 Annexation of additional territory--Consolidation of districts--Petitions--Election.

49-35-17. Annexation of additional territory--Consolidation of districts--Petitions--Election. A petition for the annexation of additional territory to an existing district may be filed by registered voters of the area to be annexed. Petitions for the consolidation of two or more existing districts shall be filed by registered voters of each existing district. These petitions shall be filed with the secretary of state, specifying the territory to be annexed or the districts to be consolidated, in accordance with the provisions of §§ 49-35-7 to 49-35-9, inclusive. Upon the filing of such petition, the secretary of state shall follow the procedures of § 49-35-10, and an election shall be held pursuant to the provisions of this chapter. If the majority of the electors of such additional territory or in each of the districts to be consolidated, as the case may be, voting thereon shall vote in favor of such annexation or consolidation, the county auditor or municipal finance officer, as the case may be, shall file the results of such election in the principal places of business of the existing districts involved.

Source: SL 1950 (SS), ch 17, § 10; SDC Supp 1960, § 52.1710; SL 1998, ch 276, § 11.



§ 49-35-18 to 49-35-26. Repealed.

49-35-18 to 49-35-26. Repealed by SL 1998, ch 276, §§ 12 to 20.



§ 49-35-27 Amendment of petition to change name or principal place of business--Changing number of directors--Changes authorized by directors.

49-35-27. Amendment of petition to change name or principal place of business--Changing number of directors--Changes authorized by directors. Any district may amend its petition to provide for a change in its name or change in the location of its principal place of business and may reduce or increase the number of members of its board of directors. No elimination or detachment, increase, enlargement, annexation, or consolidation of the territory of a district, or change in its principal place of business, its name or the number of members of its board of directors, may occur unless authorized by the directors of the district involved. The amendment shall comply with the requirements of 49-36-4 and shall be filed forthwith in the Office of the Secretary of State.

Source: SL 1950 (SS), ch 17, § 73; SDC Supp 1960, § 52.1772; SL 1989, ch 403, § 3; SL 1998, ch 276, § 21; SL 2003, ch 114, § 2.



§ 49-35-28 , 49-35-29. Repealed.

49-35-28, 49-35-29. Repealed by SL 1998, ch 276, §§ 22, 23.



§ 49-35-30 Amendment of petition for creation of district--Effective date of amendment.

49-35-30. Amendment of petition for creation of district--Effective date of amendment. The proposed amendment is effective and in full force immediately upon the issuance of a certificate of amendment by the secretary of state. Thereupon the district, as in the case of the original district, is a public corporation and political subdivision, and shall operate and function accordingly in the reduced and subdivided area, or the increased and enlarged area, under the terms, powers, privileges, and conditions of chapters 49-35 to 49-40, inclusive.

Source: SL 1950 (SS), ch 17, § 76; SDC Supp 1960, § 52.1775; SL 1998, ch 276, § 24.



§ 49-35-31 Repealed.

49-35-31. Repealed by SL 1983, ch 15, § 145.



§ 49-35-32 Citation of chapters.

49-35-32. Citation of chapters. Chapters 49-35 to 49-40, inclusive, may be cited as the "Consumers Power Districts Law."

Source: SL 1950 (SS), ch 17, § 1; SDC Supp 1960, § 52.1701.






Chapter 36 - Consumers Power District Directors, Officers And Agents

§ 49-36-1 Election of directors--Persons entitled to vote--Nonpartisan ballot required--Terms of directors.

49-36-1. Election of directors--Persons entitled to vote--Nonpartisan ballot required--Terms of directors. After the selection of the original board of directors of a consumers power district as provided for in chapter 49-35, their successors shall be nominated and elected and shall take office as provided in this chapter. Qualified voters of the political subdivision or subdivisions whose combined territory composes the territory of a district shall be qualified voters of the district. The nomination and election shall be by separate nonpartisan ballot. The term of each member of the board thus elected shall be six years and until his successor is elected and qualified.

Source: SL 1950 (SS), ch 17, §§ 18, 19; SDC Supp 1960, §§ 52.1718, 52.1719; SL 1989, ch 403, § 4.



§ 49-36-1.1 Procedure for election.

49-36-1.1. Procedure for election. All candidates for the office of director of a consumers power district shall be nominated and voted for at the primary and general elections in the manner provided by this chapter.

Source: SL 1989, ch 403, § 5.



§ 49-36-1.2 Endorsement of candidate by political party punishable as misdemeanor.

49-36-1.2. Endorsement of candidate by political party punishable as misdemeanor. It is a Class 2 misdemeanor for any political party to endorse or nominate by any convention, or other method, any candidate for director.

Source: SL 1989, ch 403, § 6.



§ 49-36-1.3 Content and filing of nominating petitions.

49-36-1.3. Content and filing of nominating petitions. Nominating petitions for director filed pursuant to this chapter shall state the director position sought, using the designations established by the secretary of state on file in the office of the secretary of state within the time prescribed by § 12-6-4 and shall be signed by not less than fifty registered voters of the district or subdivision of the district. To the extent it is consistent with this chapter, § 12-6-8 shall govern such petitions.

Source: SL 1989, ch 403, § 7.



§ 49-36-1.4 References to party ballot or affiliation prohibited on petition.

49-36-1.4. References to party ballot or affiliation prohibited on petition. In any petition filed by or on behalf of any candidate for nomination to director office at any primary election or any attachment thereto, no reference may be made to any party ballot or to the party affiliation of the candidate.

Source: SL 1989, ch 403, § 8.



§ 49-36-1.5 When placement of names on primary ballot unnecessary.

49-36-1.5. When placement of names on primary ballot unnecessary. If nominating petitions filed on behalf of candidates do not exceed twice the number of persons for the number of director positions to be filled, the names of the persons need not be placed upon the primary ballot and the persons shall be the nominees for the positions.

Source: SL 1989, ch 403, § 9.



§ 49-36-1.6 Order of candidate names.

49-36-1.6. Order of candidate names. The order of names of director candidates certified by the secretary of state to each of the county auditors shall be arranged by lot. Any candidate has the right to be present or represented when the arrangement is being determined.

Source: SL 1989, ch 403, § 10.



§ 49-36-1.7 Separate ballots for primary elections--Title--Content.

49-36-1.7. Separate ballots for primary elections--Title--Content. At all primary elections at which candidates for director office are to be nominated and a primary is required, the county auditors shall prepare and furnish separate ballots upon which shall be placed the names of the candidates for the offices. The ballots shall be entitled "nonpolitical consumers power district ballot" and shall contain no other designation. The names of all candidates shall be placed thereon without any party designation in the order designated by the secretary of state.

Source: SL 1989, ch 403, § 11.



§ 49-36-1.8 Form of ballot prescribed by board.

49-36-1.8. Form of ballot prescribed by board. The form of the nonpolitical consumers power district ballot shall be prescribed by the Board of Elections.

Source: SL 1989, ch 403, § 12.



§ 49-36-1.9 Nominees.

49-36-1.9. Nominees. The nominees shall be those persons constituting twice the number of persons to be elected receiving the highest number of votes in the primary election.

Source: SL 1989, ch 403, § 13.



§ 49-36-1.10 Reduction in number of nominees through death, withdrawal or disqualification--Availability of nominating petition.

49-36-1.10. Reduction in number of nominees through death, withdrawal or disqualification--Availability of nominating petition. If after nominations have been made under the provisions of this chapter and the number of nominees for a director office shall be reduced through death, withdrawal or disqualification of a nominee, the registered voters of the district may, if there is sufficient time for filing a nominating petition pursuant to § 12-8-6, nominate one or more candidates for such director office by a petition otherwise complying with § 49-36-1.3.

Source: SL 1989, ch 403, § 14.



§ 49-36-2 Duties of election officials.

49-36-2. Duties of election officials. It shall be the duty of all state and local officers, and of all officers of election, to perform all duties imposed upon them by the laws of this state pertaining to primary and general elections, insofar as applicable to election of directors of districts organized under the provisions of chapter 49-35.

Source: SL 1950 (SS), ch 17, § 18; SDC Supp 1960, § 52.1718.



§ 49-36-3 Certification of election districts by secretary of state--Number of directors--Additional information.

49-36-3. Certification of election districts by secretary of state--Number of directors--Additional information. Not less than ninety days prior to any election, the secretary of the consumers power district shall certify to the secretary of state the names of the counties, municipalities and election precincts then comprising the district, and at the same time he shall certify the number of directors to be elected and the election districts or subdivisions in which they are to be elected, respectively. The secretary of the district shall also furnish to the secretary of state and officials of election such additional information as they may reasonably require in the proper performance of their duties in the conduct of elections, and the certification of the results of the same.

Source: SL 1950 (SS), ch 17, § 19; SDC Supp 1960, § 52.1719; SL 1989, ch 30, § 82.



§ 49-36-4 Increasing or decreasing number of directors--Division of territory for election of directors--Composition of subdivisions--Persons entitled to vote.

49-36-4. Increasing or decreasing number of directors--Division of territory for election of directors--Composition of subdivisions--Persons entitled to vote. Subject to the provisions of chapters 49-35 to 49-40, inclusive, the board of directors in a consumers power district may amend the petition for its creation, or any amended petition, to increase or decrease the number of its directors, or to provide for the division of the territory of such district into two or more subdivisions for the nomination and election of some or all of the directors, or may do either or both.

A notarized original and an exact or conforming copy of the petition of amendment shall be executed by the president of the board of directors, or other officer of the district so authorized, and shall set forth:

(1) The name of the consumers power district;

(2) The amendment so adopted;

(3) A statement setting forth the date of the meeting of directors at which the amendment was adopted, that a quorum was present at such meeting, and that such amendment received at least a majority of the votes entitled to be cast by directors present at such meeting.

Upon filing of the petition of amendment as provided in this section with the Office of the Secretary of State, if the secretary of state finds that the petition conforms to law, the secretary of state shall file the petition and issue a certificate of amendment to the consumers power district.

Each subdivision shall be composed of one or more voting precincts and the total number of voters in each subdivision shall be approximately the same so far as practicable. The qualified voters of a subdivision of a district may only cast their ballots for candidates for directors to be elected from such subdivision, and for candidates for directors to be elected at large from the whole district, and the ballots for directors shall be prepared accordingly.

Source: SL 1950 (SS), ch 17, §§ 20, 22; SDC Supp 1960, §§ 52.1720, 52.1722; SL 2003, ch 114, § 3.



§ 49-36-5 Precincts not within district--Attachment to adjacent county.

49-36-5. Precincts not within district--Attachment to adjacent county. Any precincts in a county, the entire territory of which is not within a consumers power district, shall for voting purposes, be attached to an adjoining or adjacent county, which is within the district. Such adjoining or adjacent county shall furnish ballots to the election board of such precinct, and the result of the election shall be certified by the precinct election board to the county furnishing the ballots.

Source: SL 1950 (SS), ch 17, § 21; SDC Supp 1960, § 52.1721.



§ 49-36-6 Vacancies on board of directors--Circumstances creating vacancy--Filling by board of directors.

49-36-6. Vacancies on board of directors--Circumstances creating vacancy--Filling by board of directors. A vacancy on the board of directors shall exist in the event of the

(1) Death, disability or removal from district of any directors;

(2) Removal from the subdivision from which the director was elected; or

(3) Elimination or detachment from the district of the territory in which a director or directors reside.

In the event of a vacancy, the vacancy shall be filled by the board of directors.

Source: SL 1950 (SS), ch 17, § 23; SDC Supp 1960, § 52.1723; SL 1989, ch 403, § 15.



§ 49-36-7 Oath of directors.

49-36-7. Oath of directors. Before entering upon the duties of his office, every member elected to membership on the board of directors shall take and subscribe to an oath to support the Constitution of the United States and the Constitution of the State of South Dakota, and faithfully and impartially to perform the duties of his office, which oath shall be filed in the Office of the Secretary of State.

Source: SL 1950 (SS), ch 17, § 24; SDC Supp 1960, § 52.1724.



§ 49-36-8 Repealed.

49-36-8. Repealed by SL 2003, ch 114, § 4.



§ 49-36-9 Removal of directors--Grounds for removal.

49-36-9. Removal of directors--Grounds for removal. Members of the board of directors may be removed from office for the same reasons and in the same manner as provided by law for the removal of county officers under the provisions of §§ 3-17-6 to 3-17-9, inclusive.

Source: SL 1950 (SS), ch 17, § 26; SDC Supp 1960, § 52.1726.



§ 49-36-10 Exercise of power by board of directors.

49-36-10. Exercise of power by board of directors. The corporate powers of a consumers power district shall be vested in and exercised by the board of directors of the district.

Source: SL 1950 (SS), ch 17, § 27; SDC Supp 1960, § 52.1727.



§ 49-36-11 Qualifications of director.

49-36-11. Qualifications of director. No person is qualified to hold office as a member of the board of directors of a consumers power district unless the person is a voter of the district or, if the district be subdivided for election purposes as provided in this chapter, of the subdivision of which the person is a voter. No person is qualified to be a member of more than one district board. No person is qualified to serve as a member if the person's service on the board would be inconsistent with the person's employment or financial interest.

Source: SL 1950 (SS), ch 17, § 27; SDC Supp 1960, § 52.1727; SL 1976, ch 298, § 3; SL 2015, ch 234, § 1.



§ 49-36-12 Adoption of rules, regulations, and bylaws by directors--Majority as quorum--Majority vote required for action.

49-36-12. Adoption of rules, regulations, and bylaws by directors--Majority as quorum--Majority vote required for action. The board of directors of a consumers power district may adopt rules and regulations, or bylaws, which are not inconsistent with the provisions of chapters 49-35 to 49-40, inclusive, for the conduct of the business and affairs of the district. A majority of the members of the board of directors shall constitute a quorum for the transaction of official business and the decision of the majority of the members of the board shall be required to be the act of the board.

Source: SL 1950 (SS), ch 17, § 31; SDC Supp 1960, § 52.1731; SL 1989, ch 403, § 16.



§ 49-36-13 Officers of district--Certain officers elected from membership of board of directors.

49-36-13. Officers of district--Certain officers elected from membership of board of directors. The board of directors of a consumers power district shall elect the officers of the district, who shall be a president, a vice-president, a secretary, and a treasurer, and the board may appoint an executive committee and other officers, including a general manager, agents, servants, and employees as shall be deemed necessary in handling the affairs and transacting the business of the district. The president and vice-president shall be elected from the membership of the board of directors.

Source: SL 1950 (SS), ch 17, § 28; SDC Supp 1960, § 52.1728.



§ 49-36-14 Bond of treasurer and other designated officers--Amount and conditions of bond--Cost.

49-36-14. Bond of treasurer and other designated officers--Amount and conditions of bond--Cost. The treasurer, and other officers and employees the board of directors may designate, shall furnish and maintain a corporate surety bond in the amount of twenty thousand dollars. The bond shall be satisfactory in form and with sureties approved by the board. The bond shall be filed with the secretary of state. The cost of the bond shall be paid by the district.

Source: SL 1950 (SS), ch 17, § 28; SDC Supp 1960, § 52.1728; SL 1989, ch 403, § 17.



§ 49-36-15 General manager as chief executive officer.

49-36-15. General manager as chief executive officer. A general manager may be employed by a consumers power district on such terms as the board deems advisable. He shall be the chief executive officer of the district and, subject to the control of the board of directors, shall manage, conduct, and administer the affairs of the district in an efficient and economical manner.

Source: SL 1950 (SS), ch 17, § 30; SDC Supp 1960, § 52.1730.



§ 49-36-16 Compensation for members of board of directors.

49-36-16. Compensation for members of board of directors. Members of the board of directors shall be paid their actual expenses while engaged in performing the duties of their office or otherwise engaged upon the business of the district. In addition thereto, they each shall receive as compensation for their services a sum to be determined by two-thirds or more of the members of the board of directors.

Source: SL 1950 (SS), ch 17, § 37; SDC Supp 1960, § 52.1737; SL 1983, ch 343; SL 1989, ch 403, § 18.



§ 49-36-17 Repealed.

49-36-17. Repealed by SL 1975, ch 285.



§ 49-36-18 Interest in district contracts prohibited--Violation as ground for removal from office--Interest as voiding obligation under contract.

49-36-18. Interest in district contracts prohibited--Violation as ground for removal from office--Interest as voiding obligation under contract. No officer, employee, or member of the board of directors of a consumers power district may be interested, directly or indirectly, either by himself or herself, or by agent, in any contract to which the district, or anyone for its benefit, is a party, and any such officer, employee, or director who shall have such an interest shall be subject to removal from office therefor by the board, subject to review of such action by the circuit court for the county in which the district maintains its principal place of business. Such interest in any contract by an officer, employee, or director shall void the obligation thereof on the part of the district.

This section does not apply to any contract of the district for the purchase or sale of power, energy, or any other products or services between the district and any political subdivision or public corporation, another consumers power district, or nonprofit cooperative financed in whole or in part by the Rural Electrification Administration or any other federal agency.

Source: SL 1950 (SS), ch 17, § 55; SDC Supp 1960, § 52.1755; SL 1998, ch 276, § 25.



§ 49-36-19 Authorization to bargain collectively with employees--Rights of employees to organize.

49-36-19. Authorization to bargain collectively with employees--Rights of employees to organize. The board of directors of a consumers power district and the general manager, subject to the control of the board of directors, are hereby authorized to bargain collectively with employees of the district and their representatives with respect to wages, hours, and all other terms and conditions of their employment, and to enter into collective agreements with respect thereto with such employees and their representatives. The employees of the district shall, without limitation, have all the rights and protections provided by law for the aid and benefit of the employees of private corporations or firms, or individuals, including, without limitations, the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purposes of collective bargaining or other mutual aid or protection.

Source: SL 1950 (SS), ch 17, § 29; SDC Supp 1960, § 52.1729.






Chapter 37 - Consumers Power District Powers And Operations

§ 49-37-1 Usual corporate powers--Power to hold property in conduct of business--Authority to promote district.

49-37-1. Usual corporate powers--Power to hold property in conduct of business--Authority to promote district. Subject to the limitations of the petition for its creation and all amendments thereto, a consumers power district shall have all the usual powers of a corporation for public purposes and may purchase, hold, sell, and lease, as lessor or lessee, personal property and real estate, reasonably necessary for the conduct of its business, and may receive and hold property by gift, grant, will, exchange, or otherwise. A consumers power district may expend its money and use its assets and property to promote the district in any manner as the board of directors may determine.

Source: SL 1950 (SS), ch 17, § 39; SDC Supp 1960, § 52.1739; SL 1989, ch 403, § 19.



§ 49-37-2 Acquisition or operation of electric plants and systems inside or outside district--Singular or joint operations--Purpose.

49-37-2. Acquisition or operation of electric plants and systems inside or outside district--Singular or joint operations--Purpose. Subject to the limitations of the petition for its creation and all amendments thereto, a consumers power district may finance, own, construct, reconstruct, purchase, lease as lessor or lessee, or otherwise acquire, improve, extend, manage, use, or operate either singularly or jointly with others and anywhere within or without the boundaries of the district or the State of South Dakota any electric light and power plants, lines and systems, or interest therein, for the generation, transmission, or transformation of electric power and energy, necessary for or incidental to the carrying out of any power granted to it by law.

Source: SL 1950 (SS), ch 17, § 40; SDC Supp 1960, § 52.1740; SL 1973, ch 286, § 1; SL 1976, ch 298, § 1.



§ 49-37-3 Repealed.

49-37-3. Repealed by SL 1998, ch 276, § 26.



§ 49-37-3.1 Criteria considered in development of power systems--Alternative sources--Board determination as to size of facility.

49-37-3.1. Criteria considered in development of power systems--Alternative sources--Board determination as to size of facility. In order to provide electric power and energy to the people of this state at a more economical cost and with greater reliability, the board of directors of a consumers power district in providing for development of power plants, lines and systems or interest therein, for the generation, transmission, and transformation of electric power and energy, shall take into account, among other things, the reliability and availability of existing alternative supply sources and economies and exigencies to be achieved in developing large scale facilities for the generation and transmission of electric power and energy, whether or not such facilities have a capacity or capability in excess of the present or foreseeable needs of such district. A determination by a board of directors as to the size of the facility to be developed shall be made by resolution, and shall be final.

Source: SL 1976, ch 298, § 4.



§ 49-37-4 Contractual powers--Sale of electrical appliances or equipment prohibited.

49-37-4. Contractual powers--Sale of electrical appliances or equipment prohibited. Subject to the limitations of the petition for its creation and all amendments thereto, a consumers power district may engage in, or transact business, or enter into any kind of contract or arrangement with any person, firm, corporation, limited liability company, association or labor union, state, county, municipality, governmental subdivision, or agency, or with the government of the United States, the Rural Electrification Administration, or with any officer, department, bureau, or agency thereof, or with any corporation organized by federal law, including the Reconstruction Finance Corporation, or any successor thereof, or with any body, politic or corporate, for any of the purposes mentioned in §§ 49-37-2 and 49-37-3 or for or incident to the exercise of any one or more of the foregoing powers, or for the generation, distribution, transmission, sale, purchase, exchange, interchange, wheeling, and pooling of electric power and energy for lighting, power, heating, and for any and every service involving, employing, or in any manner pertaining to the use of electric power and energy, by whatever means generated or distributed, or for the financing or payment of the cost and expense incident to the acquisition or operation of any such power plant or system or incident to any obligation or indebtedness entered into or incurred by the district, except that such district may not engage in the sale of electrical appliances or equipment.

Source: SL 1950 (SS), ch 17, § 40; SDC Supp 1960, § 52.1740; SL 1975, ch 286; SL 1994, ch 351, § 137.



§ 49-37-4.1 Contract to designate party as agent for itself and district--Delegation of contractual powers to agent.

49-37-4.1. Contract to designate party as agent for itself and district--Delegation of contractual powers to agent. Any consumers power district may contract, in cooperation with others in an electric generation or transmission facility, for the designation of one of the contracting parties as agent on behalf of itself and a consumers power district. Such contract may provide that one of the participants as agent of a consumers power district may make, execute and enter into contracts and let contracts without bids, settle claims, and perform the powers, duties and functions delegated to the agent by the consumer power district with respect to the construction, operation, and maintenance of an electric generation and transmission facility.

Source: SL 1977, ch 394, § 3.



§ 49-37-4.2 Validation of prior contracts providing for designation of agent.

49-37-4.2. Validation of prior contracts providing for designation of agent. All contracts heretofore made, executed, and entered into by a consumers power district which consumers power district is participating in cooperation with others in an electric generation or transmission facility are in all things legalized, cured, and declared valid notwithstanding the fact that the contracts provides for the designation of one of the participants to such contract as agent on behalf of itself and a consumers power district, and notwithstanding the fact that the contract provides that one of the participants as agent of a consumers power district may make, execute and enter into contracts and let contracts without bids, settle claims, and perform the powers, duties, and functions delegated to the agent by the consumers power district with respect to the construction, operation, and maintenance of an electric generation and transmission facility.

Source: SL 1977, ch 394, § 2.



§ 49-37-4.3 Cooperation in generation and transmission facilities--Permissible terms of contract.

49-37-4.3. Cooperation in generation and transmission facilities--Permissible terms of contract. Any consumers power district may contract in cooperation with others in an electric generation and transmission facility. Such contract may provide that the parties to the contract may be exempted from responsibilities of their respective negligence to the other party or parties with respect to the construction, operation, maintenance and management of an electric generation and transmission facility. Such contract may further provide for nonpartitionment and that the contract may be governed by the laws of the state in which such electric generation and transmission facilities are located.

Source: SL 1978, ch 348.



§ 49-37-5 Duty to sell at wholesale to municipalities or other political subdivisions.

49-37-5. Duty to sell at wholesale to municipalities or other political subdivisions. A consumers power district which is engaged in the generation and transmission of electrical energy shall sell electrical energy at wholesale directly to any municipality or political subdivision or rural electrical associations and electrical distribution cooperatives or any person, firm, association, or corporation which in turn generates, transmits, or distributes electricity on a nonprofit basis in the state which is engaged in the distribution and sale of electrical energy when any such person or organization makes application for the purchase of electrical energy, if the district has the requested amount of electrical energy available for sale, and the applicant agrees to make or pay for the necessary physical connection with the electrical facilities of the district.

Source: SL 1950 (SS), ch 17, § 41; SDC Supp 1960, § 52.1741; SL 1989, ch 403, § 20.



§ 49-37-6 Joint action with other districts.

49-37-6. Joint action with other districts. A consumers power district shall have and may exercise any one or more of the powers, rights and privileges mentioned in §§ 49-37-1 to 49-37-5, inclusive, either alone or jointly with one or more other such districts.

Source: SL 1950 (SS), ch 17, § 42; SDC Supp 1960, § 52.1742.



§ 49-37-7 District as having no power to tax.

49-37-7. District as having no power to tax. A consumers power district shall have no power of taxation, and no governmental authority shall have the power to levy or collect taxes for the purpose of paying, in whole or in part, any indebtedness or obligation of or incurred by the district or upon which the district may be or become in any manner liable.

Source: SL 1950 (SS), ch 17, § 43; SDC Supp 1960, § 52.1743.



§ 49-37-8 State and other political subdivisions not liable for district's obligations.

49-37-8. State and other political subdivisions not liable for district's obligations. Neither the State of South Dakota, nor any county, municipality, school district, or other political subdivision of the state, nor any individual person, nor the property of any of such, shall ever be in any manner liable or responsible for any obligation of any consumers power district.

Source: SL 1950 (SS), ch 17, § 44; SDC Supp 1960, § 52.1744; SL 1992, ch 60, § 2.



§ 49-37-9 Duty to cause estimates before entering into contract--Joint projects excepted--Minimum number of bids.

49-37-9. Duty to cause estimates before entering into contract--Joint projects excepted--Minimum number of bids. Before any consumers power district enters into any contract for the construction, building, alteration, extension, or improvement of any power plant or system, or any part or section thereof, for the use of the district, or for the purchase of any materials, machinery, or equipment, excluding the purchase of electric power and energy, the district shall cause estimates of the cost thereof to be made by a competent engineer. If the estimated cost exceeds the sum of fifty thousand dollars, no contract may be entered into without advertising for sealed bids. However, this section does not apply to any consumers power district if the district, jointly with others, contracts for construction, building, alteration, extension, improvement, or leasing of any power plant or system. As far as practicable the board of directors shall secure at least two competitive quotations and retain them for their files. The board shall enter in the minutes a statement of the quotations received, identifying the bidder and the amount of the bid.

Source: SL 1950 (SS), ch 17, § 52; SDC Supp 1960, § 52.1752; SL 1973, ch 286, § 3; SL 1975, ch 287; SL 1983, ch 344; SL 1989, ch 403, § 21.



§ 49-37-9.1 Prior joint contracts, expenditures and acquisitions validated despite noncompliance with competitive bid provisions.

49-37-9.1. Prior joint contracts, expenditures and acquisitions validated despite noncompliance with competitive bid provisions. All acts and proceedings had prior to January 1, 1975, and all contracts, expenditures and acquisitions made prior to January 1, 1975, by any consumers power district of the state where such consumers power district jointly with others contracted for the construction, building, alteration, extension, improvements, or the leasing of any power plant or system are in all things legalized, cured, and declared valid, notwithstanding the fact that the consumers power district did not comply with the provisions of §§ 5-18-1 to 5-18-14, inclusive.

Source: SL 1975, ch 289.



§ 49-37-10 Competitive bidding requirements suspended during emergency.

49-37-10. Competitive bidding requirements suspended during emergency. In the event of sudden or unexpected damage, injury or impairment of such plant, works, system, or other property belonging to a consumers power district, the board of directors may, in its discretion, declare an emergency, and proceed with the necessary repairs, alterations, extensions, additions, or other work, without first complying with the provisions of § 49-37-9.

Source: SL 1950 (SS), ch 17, § 53; SDC Supp 1960, § 52.1753.



§ 49-37-11 Competitive bidding requirements suspended during war.

49-37-11. Competitive bidding requirements suspended during war. When, by reason of disturbed or disrupted economic conditions due to the prosecution of war or due to the operation of laws, rules, or regulations of governmental authorities, whether enacted, passed, promulgated, or issued under or due to the emergency or necessities of war or national defense, the contracting or purchasing by a consumers power district, for any one or more of the purposes mentioned in § 49-37-9 is so restricted, prohibited, limited, allocated, regulated, rationed, or otherwise controlled, that the letting of contracts therefor, pursuant to the requirements of said section, is legally or physically impossible or impractical, the provisions of said section shall not apply to such contract or purchases.

Source: SL 1950 (SS), ch 17, § 54; SDC Supp 1960, § 52.1754.



§ 49-37-12 Private industry prohibited from owning assets of district--Consent of voters--Sale of individual items permitted.

49-37-12. Private industry prohibited from owning assets of district--Consent of voters--Sale of individual items permitted. Neither by sale under foreclosure, receivership or bankruptcy proceedings, nor by alienation in any other manner, may the property of a consumers power district become the property or come under the control of any private person, firm or corporation engaged in the business of generating, transmitting or distributing electricity for profit, by action of the directors of said district without consent of the voters of the district as expressed by a majority vote at any regular or special election called and held for such purpose. But nothing in this section contained shall prevent the district from selling any individual item of equipment, machinery, supplies or facilities which shall be considered by the directors as surplus, obsolete, or no longer necessary to the operation of the district.

Source: SL 1950 (SS), ch 17, § 61; SDC Supp 1960, § 52.1760.



§ 49-37-13 Privilege tax levied against district.

49-37-13. Privilege tax levied against district. For the privilege of engaging in the business of generating, distributing, transmitting, purchasing, selling electric energy for public use, or any other business as provided in chapters 49-35 to 49-40, inclusive, there is levied upon, and shall be collected from, each consumers power district an occupational excise tax equal to all the taxes, including, but not limited to, licenses, excise, property, and special assessment taxes, except federal taxes, which a person, partnership, limited liability company, association, or private corporation engaged in a similar business would be required to pay.

Source: SL 1950 (SS), ch 17, § 66; SDC Supp 1960, § 52.1765; SL 1994, ch 351, § 138.



§ 49-37-14 Computation and payment of tax.

49-37-14. Computation and payment of tax. For the purpose of determining the occupational excise tax levied by § 49-37-13:

(1) All property owned, leased, operated, or controlled by any district shall be assessed and the tax equivalent computed, collected, paid, and apportioned in the same manner and for the same purposes as may now or hereafter be provided by law for the assessment and taxation of similar property similarly used by a private electric public utility; and

(2) Each district shall comply in the same manner and for the same purposes as may now or hereafter be provided by law for the return, assessment, collection, payment, and apportionment of all occupational, privilege, excise, or special assessment taxes, or licenses, levied or imposed upon any person, partnership, limited liability company, association, or private corporation engaged in a similar business.
Source: SL 1950 (SS), ch 17, § 66; SDC Supp 1960, § 52.1765; SL 1994, ch 351, § 139.



§ 49-37-15 Taxes on districts qualifying as rural electric companies.

49-37-15. Taxes on districts qualifying as rural electric companies. Notwithstanding §§ 49-37-13 and 49-37-14, if a consumers power district comes within the classification of rural electric companies as defined in chapter 10-36, then the provisions of that chapter shall apply to said district.

Source: SL 1950 (SS), ch 17, § 66; SDC Supp 1960, § 52.1765.



§ 49-37-16 Charges for services--Discrimination prohibited.

49-37-16. Charges for services--Discrimination prohibited. The board of directors of any district organized under chapter 49-35 shall have the power and be required to fix, establish and collect adequate rates, tolls, rents, and other charges, for electrical energy, and for any services or facilities sold, furnished or supplied by the district, which rates, tolls, rents, and charges shall be fair, reasonable, nondiscriminatory, and so adjusted as in a fair and equitable manner to confer upon and distribute among the users and consumers of services furnished or sold by the district the benefits of a successful operation and conduct of the business of the district.

Source: SL 1950 (SS), ch 17, § 67; SDC Supp 1960, § 52.1766.



§ 49-37-17 Districts not within jurisdiction of Public Utilities Commission.

49-37-17. Districts not within jurisdiction of Public Utilities Commission. The South Dakota Public Utilities Commission shall have no jurisdiction over the districts organized under chapter 49-35, or over their rates, charges, or operations.

Source: SL 1950 (SS), ch 17, § 68; SDC Supp 1960, § 52.1767.



§ 49-37-18 District as franchised to use streets of municipality for transmission lines.

49-37-18. District as franchised to use streets of municipality for transmission lines. If the majority of the voters of any municipality voting thereon shall vote in favor of the formation of a consumers power district, the annexation of territory or a municipality to an existing district, or the consolidation of two or more districts, as the case may be, such action shall be construed as the granting of a franchise to occupy any of the streets, alleys, or public places of the municipality to transmit and distribute electrical energy for heat, light and power.

Source: SL 1950 (SS), ch 17, § 70; SDC Supp 1960, § 52.1769.



§ 49-37-19 Contracts with municipality for sale at wholesale--Authority of municipality.

49-37-19. Contracts with municipality for sale at wholesale--Authority of municipality. A consumers power district shall have authority to contract with municipalities for the sales, transmission, and delivery of electrical energy at wholesale; and a municipality shall have authority to purchase at wholesale electrical energy from a district without the granting of a franchise to such district.

Source: SL 1950 (SS), ch 17, § 71; SDC Supp 1960, § 52.1770.



§ 49-37-20 Other contracts with municipalities--Authority of municipality.

49-37-20. Other contracts with municipalities--Authority of municipality. Contracts, other than franchises, which any municipality is empowered to make with any consumers power district to furnish such municipality, or its inhabitants, with electrical energy, shall be made in the same manner and upon the same terms and conditions as such municipality is now or hereafter empowered to make with any private corporation to furnish such municipality, or its inhabitants, with electrical energy.

Source: SL 1950 (SS), ch 17, § 72; SDC Supp 1960, § 52.1771.



§ 49-37-21 Districts as works of internal improvement--Applicability of laws respecting internal improvements.

49-37-21. Districts as works of internal improvement--Applicability of laws respecting internal improvements. All power plants and systems, constructed or otherwise acquired, or used or operated by any consumers power district under the provisions of chapters 49-35 to 49-40, inclusive, or proposed by such district to be so constructed, acquired, owned, used, or operated, are hereby declared to be works of internal improvement. All laws applicable to works of internal improvement, and all provisions of law now applicable to electric light and power corporations, as regards the exercise of the power of eminent domain, the use and occupation of state and other public lands and highways, the appropriation, or other acquisition, for any of the purposes contemplated in said chapters, the manner or method of construction and physical operation of power plants, systems, and transmission lines, as hereby contemplated, shall be applicable as nearly as may be, to districts organized under chapter 49-35, and in the performance of the duties conferred or imposed upon them under the provisions of chapters 49-35 to 49-40, inclusive.

Source: SL 1950 (SS), ch 17, § 78; SDC Supp 1960, § 52.1777.



§ 49-37-22 Just compensation for use of state waters--Amount of compensation.

49-37-22. Just compensation for use of state waters--Amount of compensation. No inferior right to the use of the waters of this state shall be acquired by a superior right without just compensation therefor to the inferior user. The just compensation paid to those using water for power purposes shall not be greater than the cost of replacing the power which would be generated in the plant or plants of the power user by the water so acquired.

Source: SL 1950 (SS), ch 17, § 79; SDC Supp 1960, § 52.1778.



§ 49-37-23 Liability of district respecting use of water.

49-37-23. Liability of district respecting use of water. Any consumers power district shall be liable for all breaks, overflow, and seepage damage.

Source: SL 1950 (SS), ch 17, § 80; SDC Supp 1960, § 52.1779.



§ 49-37-24 Investment of district funds--Regulations--Investment officer.

49-37-24. Investment of district funds--Regulations--Investment officer. A consumer power district may invest, deposit or administer its public funds, moneys, and securities in the classes of securities and investments approved for investment of state public funds under the provisions of chapter 4-5. The board of directors of a district may promulgate investment policy regulations pertaining to the kind or nature of investments of any of the moneys, funds, or securities and any restrictions on the methods for investment which govern the person or firm designated by the board of directors to invest the district's moneys. The board may designate an officer, employee, other person or firm to act as its investment officer.

Source: SL 1981, ch 339.



§ 49-37-25 Indemnification of directors, officers, employees or agents.

49-37-25. Indemnification of directors, officers, employees or agents. A consumers power district may indemnify any person who was or is a party or is threatened to be made a party to any pending or completed action, suit or proceeding, whether civil, criminal, administrative, or investigative by reason of the fact that he is or was a director, officer, employee, or agent of the consumers power district or is or was serving at the request of the consumers power district as a director, officer, employee, or agent or other enterprise, against expenses including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with the action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the consumers power district and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. However, this section does not apply to any action by or in the right of the consumers power district.

Source: SL 1989, ch 403, § 22.






Chapter 38 - Consumers Power District Records, Accounts And Reports

§ 49-38-1 Minutes of meetings--Books of account--Place of keeping--Public inspection.

49-38-1. Minutes of meetings--Books of account--Place of keeping--Public inspection. The board of directors of a consumers power district shall keep accurate minutes of their meetings and accurate records and books of account, conforming to approved methods of bookkeeping, clearly setting out and reflecting the entire operation, management and business of the district. The books and records shall be kept at the principal place of business of the district or at other regularly maintained place or places of business of the district as designated by the board of directors, with due regard to the convenience of the district and its customers in the several localities or divisions served or from which the information is thus gathered or obtained. The books and records of the district shall at reasonable business hours be open to public inspection.

This section does not apply to information provided to the district by any other entity, or to information as to pricing of power between the district and any other entity. Such information is available to the auditor general.

Source: SL 1950 (SS), ch 17, § 32; SDC Supp 1960, § 52.1732; SL 1998, ch 276, § 27.



§ 49-38-2 Annual audit by department of legislative audits--Filing with auditor-general--Cost of audit.

49-38-2. Annual audit by department of legislative audits--Filing with auditor-general--Cost of audit. The fiscal year of a consumers power district shall coincide with the calendar year. The board of directors, at the close of each year's business, shall cause an audit of the books, records, and financial affairs of the district to be made by the South Dakota Department of Legislative Audits or by a certified public accountant or firm of such accountants, who shall be selected by the district, subject to the approval of the auditor-general of South Dakota. The audit shall be in a form prescribed by the auditor-general and shall contain and show the items set forth in this chapter. When the audit has been examined and approved by the auditor-general, written copies thereof shall be placed and kept on file at the principal place of business of the district, and shall be filed with the auditor-general within one hundred and twenty days after December thirty-first of each year. Each district shall pay the cost of such audit.

Source: SL 1950 (SS), ch 17, § 33; SDC Supp 1960, § 52.1733; SL 1989, ch 403, § 23.



§ 49-38-3 Contents of audit.

49-38-3. Contents of audit. In each consumers power district, the auditor-general shall require audits pursuant to § 49-38-2 to set forth:

(1) The gross income from all sources of the district for the year previous;

(2) The gross amount of electrical energy supplied by said district;

(3) The amount expended during the previous year for maintenance;

(4) The amount expended during the previous year for plant investments;

(5) The amount of depreciation of the plant during the previous year;

(6) The cost of supplying electrical energy, including production cost, transmission cost and distribution cost;

(7) The number of employees as of December thirty-first of each year;

(8) The salaries paid; and

(9) All other facts necessary to give an accurate and comprehensive view of the cost of maintaining and operating the district.
Source: SL 1950 (SS), ch 17, § 34; SDC Supp 1960, § 52.1734.



§ 49-38-4 Time for audit--Furnishing information to auditor.

49-38-4. Time for audit--Furnishing information to auditor. The audit and report required by §§ 49-38-2 and 49-38-3 shall be made at the close of the fiscal year. The person making the examination and audit shall have access to all the districts books, records, vouchers, papers, contracts, or other data. It is hereby made the duty of all officers, agents and servants of said district to furnish to the person making the audit, his agents, servants, and employees, such information regarding the auditing of such district as may be deemed essential.

Source: SL 1950 (SS), ch 17, § 35; SDC Supp 1960, § 52.1735.



§ 49-38-5 Repealed.

49-38-5. Repealed by SL 1998, ch 276, § 28.



§ 49-38-6 Repealed.

49-38-6. Repealed by SL 2008, ch 67, § 18.



§ 49-38-7 Expenditure of district moneys--Approval by board of directors.

49-38-7. Expenditure of district moneys--Approval by board of directors. Money of a consumers power district shall be paid out or expended only upon the authorization or approval of the board of directors, and by check, draft, warrant, electronic payment, or other instrument in writing, signed by the treasurer, assistant treasurer, or such other officer, employee, or agent of the district who is authorized by the treasurer to sign in the treasurer's behalf. However, the authorization shall be in writing and filed with the secretary of the district.

Source: SL 1950 (SS), ch 17, § 58; SDC Supp 1960, § 52.1757; SL 1998, ch 276, § 29.



§ 49-38-8 Repealed.

49-38-8. Repealed by SL 1989, ch 403, § 25.



§ 49-38-9 Repealed.

49-38-9. Repealed by SL 1983, ch 15, § 147.






Chapter 39 - Consumers Power District Borrowing And Indebtedness

§ 49-39-1 Authority to borrow--Funds available for repayment--Security for loan.

49-39-1. Authority to borrow--Funds available for repayment--Security for loan. Any district organized under chapter 49-35 may borrow money and incur indebtedness for any corporate use or purpose. Any indebtedness, liability, or obligation of the district for the payment of money, in whatever manner entered or incurred, and whether arising from contract, implied contract, or otherwise, shall be payable solely:

(1) From revenues, income, and receipts derived by the district from its operation and management of power plants or systems; or

(2) From the issuance or sale by the district of its warrants, notes, debentures, bonds, variable rate obligations, or other evidences of indebtedness, payable solely from such revenues, income, and receipts, or from the proceeds and avails of the sale of property of the district.

Any district may pledge and put up as collateral security for a loan any revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, issued by it.

Source: SL 1950 (SS), ch 17, § 45; SDC Supp 1960, § 52.1745; SL 1989, ch 403, § 26.



§ 49-39-2 Pledging revenues as security for borrowing.

49-39-2. Pledging revenues as security for borrowing. Any consumers power district issuing revenue debentures, notes, warrants, bonds or other evidences of indebtedness is specifically authorized and empowered to pledge all or any part of the revenues which the district may derive from the sale of electrical energy or other service as security for payment of the principal and interest thereon. Any pledge of revenues shall be made by the directors of the district by resolution or by agreement with the purchasers or holders of revenue debentures, notes, warrants, bonds or other evidences of indebtedness. Any pledge of revenues made by a consumers power district pursuant to this chapter is valid and binding from the date the pledge is made and creates a perfected security interest in the revenues pledged. The revenues pledged and held or thereafter received by the consumers power district or any fiduciary are immediately subject to the lien of the pledge without physical delivery or further act, and the lien of the pledge is valid and binding against all parties having claims of any kind in tort, contract or otherwise against the entity, without regard to whether the parties have notice thereof. Neither resolution or agreement with the purchasers or holders of revenue debentures, notes, warrants, bonds or other evidences of indebtedness by which a pledge is created nor any financing statement, continuation statement, or other instrument relating to the pledge are required to be filed or recorded in any manner.

Source: SL 1950 (SS), ch 17, § 46; SDC Supp 1960, § 52.1746; SL 1983, ch 345, § 1.



§ 49-39-3 Resolution specifying particular revenues pledged.

49-39-3. Resolution specifying particular revenues pledged. Any resolution or agreement pursuant to § 49-39-2 may specify the particular revenues that are pledged and the terms and conditions to be performed by the district and the rights of the holders of such revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, and may provide for priorities of liens in any such revenues as between the holders of revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, issued at different times or under different resolutions or agreements.

Source: SL 1950 (SS), ch 17, § 47; SDC Supp 1960, § 52.1747.



§ 49-39-4 Refunding of indebtedness--Issuance of refunding securities--Disposition of proceeds.

49-39-4. Refunding of indebtedness--Issuance of refunding securities--Disposition of proceeds. A resolution or agreement pursuant to § 49-39-2 may further provide for the refunding of any revenue debentures, notes, warrants, bonds or other evidences of indebtedness through the issuance of other revenue debentures, notes, warrants, bonds or other evidences of indebtedness. The resolution may provide that holders are entitled to rights and priorities similar in all respects to those held by the revenue debentures, notes, warrants, bonds or other evidences of indebtedness that are refunded, and for the issuance of the refunding revenue debentures, notes, warrants, bonds or other evidences of indebtedness, either in exchange for revenue debentures, notes, warrants, bonds or other evidences of indebtedness then outstanding, or the sale thereof. The proceeds may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of the revenue debentures, notes, warrants, bonds or other evidences of indebtedness, then outstanding. Pending application of the proceeds of any refunding revenue debentures, notes, warrants, bonds or other evidences of indebtedness being refunded, if so provided or permitted in the resolution or agreement providing for the issuance of the refunding revenue debentures, notes, warrants, bonds or other evidences of indebtedness, to the payment of any interest on the refunding revenue debentures, notes, warrants, bonds or other evidences of indebtedness and any expenses in connection with the refunding, the proceeds may be invested in direct obligations of, or obligations the principal and interest of which are unconditionally guaranteed by the United States, or such other obligations as shall be provided or permitted by the resolution or agreement providing for the issuance of the revenue debentures, notes, warrants, bonds or other evidence of indebtedness being refunded, and which mature or are subject to redemption by the holders thereof at the option of the holders not later than the respective dates when the proceeds, together with the interest occurring thereof, will be required for the purposes intended.

Source: SL 1950 (SS), ch 17, § 48; SDC Supp 1960, § 52.1748; SL 1983, ch 346, § 1.



§ 49-39-5 Payment of pledged revenues into special fund--Use of revenues--Designation of depository.

49-39-5. Payment of pledged revenues into special fund--Use of revenues--Designation of depository. Any resolution or agreement pursuant to § 49-39-2 may provide that all or any part of the revenues of the district shall be paid into a special fund, and may set forth all the terms and conditions on which such special fund is to be collected, held and disposed of, whether partly or wholly for the benefit of the holders of such revenue debentures, notes, warrants, or other evidences of indebtedness. Provision may be made that such special fund shall be held by depositories designated or described in such resolution or agreement.

Source: SL 1950 (SS), ch 17, § 49; SDC Supp 1960, § 52.1749.



§ 49-39-6 Sale of bonds.

49-39-6. Sale of bonds. All bonds of any consumers power district, whether issued to incur new indebtedness, or to refund or refinance existing indebtedness, shall be sold or negotiated for the benefit of the district by the directors in such manner as to them shall appear to be for the advantage, benefit and best interest of the district.

Source: SL 1950 (SS), ch 17, § 50; SDC Supp 1960, § 52.1750; SL 1989, ch 403, § 27.



§ 49-39-6.1 Issuance of variable rate obligations--Authorization by resolution--Scope.

49-39-6.1. Issuance of variable rate obligations--Authorization by resolution--Scope. The issuance of variable rate obligations shall be authorized by resolution, order or ordinance of the board of directors of the district, which resolution, order or ordinance shall fix the maximum amount of obligations to be issued or, if applicable, the maximum principal amount which may be outstanding at any time, the maximum term shall be outstanding, the maximum interest rate to be borne by the obligations, the manner of sale (which may be by either public or private sale), price, form, terms, conditions and the covenants thereof. The resolution, order or ordinance authorizing the issuance of obligations may provide for the designation of a paying agent and registrar for the obligations and may authorize one or more designated officers or employees of the district to act on behalf of the district from time to time in the selling and delivering of obligations authorized and fixing the dates, price, interest rates, interest payment periods and other procedures as may be specified in the resolution, order or ordinance. Obligations may be issued in such form or such denomination, payable at such time or times, in such amount or amounts or installments, at such place or places, in such form, under such terms, conditions and details, in such manner, redeemable prior to maturity at any time or times, bearing no interest, or bearing interest at any rate or rates (either fixed, variable, floating, adjustable, or otherwise, all as determined in accordance with the resolution, order or ordinance providing for the issuance of the obligations which resolution, order or ordinance may provide a formula, index, contract or any other arrangement for the periodic determination of interest rates), not to exceed the maximum net effective interest rate allowed by law and may be signed or otherwise executed in such manner, with manual or facsimile signatures, and with or without a seal, all as shall be specified by the board of directors of the district in the resolution, order or ordinance authorizing the issuance of the obligations. The proceeds received from the sale of obligations may be deposited or invested in any manner and in such obligations as may be specified in the resolution, order, ordinance or other proceedings authorizing the obligations. If any officer or officers whose signatures are on any obligations cease to be such officer or officers before the delivery thereof to the purchaser, the signature or signatures shall nevertheless be valid and sufficient for all purposes and the successor or successors in office of any such officer or officers shall be fully authorized to complete the execution, authentication, or delivery of the obligations to the purchaser or purchasers thereof.

Source: SL 1989, ch 403, § 28.



§ 49-39-6.2 Enhancement of security for variable rate obligations--Credit agreements--Payment of costs.

49-39-6.2. Enhancement of security for variable rate obligations--Credit agreements--Payment of costs. The board of directors of the district may enter into credit agreements in conjunction with the issuance, payment, sale, resale, or exchange of obligations to enhance the security for or provide for the payment, redemption, or remarketing of the variable rate obligations and interest on the obligations or to reduce the interest payable on the obligations. The cost to the issuer of the credit agreement may be paid from the proceeds of the sale of the obligations to which the credit agreement relates or from any other source, including revenues of the district that are available for the purpose of paying the obligations and the interest on the obligations or that may otherwise be legally available to make those payments.

Source: SL 1989, ch 403, § 29.



§ 49-39-7 Agreement with bondholders respecting charges for electricity.

49-39-7. Agreement with bondholders respecting charges for electricity. The directors of any district organized under the provisions of chapter 49-35 are authorized to agree with the holders of any such revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, as to the rates which such district shall charge and collect for electric energy, or other service, sold by the district.

Source: SL 1950 (SS), ch 17, § 51; SDC Supp 1960, § 52.1751.



§ 49-39-8 Pledging revenues to secure federal indebtedness--State not liable.

49-39-8. Pledging revenues to secure federal indebtedness--State not liable. Nothing contained in chapters 49-35 to 49-40, inclusive, shall prevent the district from assigning, pledging, or otherwise hypothecating, its revenues, incomes, receipts or profits to secure the payment of indebtedness to the federal government; provided, that the State of South Dakota shall never pledge its credit or funds, or any part thereof, for the payment of settlement of any indebtedness or obligation whatsoever of any district created under the provisions of chapter 49-35.

Source: SL 1950 (SS), ch 17, § 60; SDC Supp 1960, § 52.1759.



§ 49-39-9 Default on bonds--Operation of district by creditors--Priority of payment--Restoration of district to control.

49-39-9. Default on bonds--Operation of district by creditors--Priority of payment--Restoration of district to control. In order to protect and safeguard the security and the rights of the purchasers or holders of revenue debentures, notes, warrants, or other evidences of indebtedness, issued by any consumers power district under this chapter, such district may agree with such purchasers or holders that in the event of default in the payment of interest on, or principal of, any such revenue debentures, notes, warrants, or other evidences of indebtedness, or in the event of default in performance of any duty or obligation of such district in connection therewith, such purchasers or holders, or trustee selected by them, may take possession and control of the business and the property of the district, and proceed to operate the same, and to collect and receive the income thereof, and after paying all necessary and proper operating expenses and all other proper disbursements or liabilities made or incurred, use the surplus, if any there be, of the revenues of the district as follows:

(1) In the payment of all outstanding past-due interest on each issue of revenue debentures, notes, warrants, or other evidences of indebtedness, so far as such net revenues will go, and paying pro rata the interest due on each issue thereof when there is not enough to pay in full all of the interest; and

(2) If any sums shall remain after the payment of interest as aforesaid, then in the payment of the revenue debentures, notes, warrants, or other evidences of indebtedness, which, by the terms thereof, shall be due and payable on each outstanding issue in accordance with the terms thereof, and paying pro rata when the money available is not sufficient to pay in full.

When all legal taxes and charges, and all arrears of interest, and all matured revenue debentures, notes, warrants, or other evidences of indebtedness, have been paid in full, the control of the business and the possession of the property of the district shall then be restored to such district. The privilege herein granted shall be a continuing one as often as the occasion therefor may arise.

Source: SL 1950 (SS), ch 17, § 62; SDC Supp 1960, § 52.1761.



§ 49-39-10 Default on bonds--Court appointment of receiver--Authority of receiver to operate district--Discharge of receiver and return of district to control.

49-39-10. Default on bonds--Court appointment of receiver--Authority of receiver to operate district--Discharge of receiver and return of district to control. The board of directors of any consumers power district issuing revenue debentures, notes, warrants, or other evidences of indebtedness, under this chapter, is hereby also authorized and empowered to agree and contract with the purchasers or holders thereof that in the event of default in the payment of interest on, or principal of, any such revenue debentures, notes, warrants, or other evidences of indebtedness, issued, or in the event of default in the performance of any duty or obligation under any agreement by such district, the holder or holders of such revenue debentures, notes, warrants, or other evidences of indebtedness then outstanding shall be entitled as a matter of right, upon application to a court of competent jurisdiction, to have appointed a receiver of the business and property of the district including all tolls, rents, revenues, issues, income, receipts, profits, benefits and additions derived, received or had thereof or therefrom, with power to operate and maintain such business and property, collect, receive and apply all revenue, income and receipts arising therefrom, and prescribe rates, tolls and charges, in the same way and manner as the district might do. Whenever all defaults in the payment of principal of, and interest on, such revenue debentures, notes, warrants, or other evidences of indebtedness, and any other defaults under any agreement made by the district, shall have been made good, such receiver shall be discharged by the court and shall thereupon surrender control of the business and possession of the property in his hands to the district.

Source: SL 1950 (SS), ch 17, § 63; SDC Supp 1960, § 52.1762.



§ 49-39-11 Pledges of revenues and refunding securities--Validation--Retroactive application.

49-39-11. Pledges of revenues and refunding securities--Validation--Retroactive application. Sections 49-39-2 and 49-39-4 are retroactive and are effective as to any resolution or agreement adopted by any consumers power district with the purchasers or holders of revenue debentures, notes, warrants, bonds or other evidences of indebtedness heretofore or hereafter adopted or entered into pursuant to this chapter.

Source: SL 1983, ch 345, § 2; SL 1983, ch 346, § 2.






Chapter 40 - Consumers Power District Dissolution And Sale Of Assets

§ 49-40-1 Conditions under which assets may be transferred or encumbered.

49-40-1. Conditions under which assets may be transferred or encumbered. No power plant or system owned by a consumers power district shall be sold, alienated or mortgaged by such district, except under the circumstances set forth in this chapter.

Source: SL 1950 (SS), ch 17, § 59; SDC Supp 1960, § 52.1758.



§ 49-40-2 Hypothecation of assets permitted.

49-40-2. Hypothecation of assets permitted. If, in order to borrow money, it shall become necessary that a consumers power district mortgage, or otherwise hypothecate, any of its said property or assets to secure the payment of a loan or loans made to it, such district is hereby authorized and empowered to do so.

Source: SL 1950 (SS), ch 17, § 59; SDC Supp 1960, § 52.1758; SL 1975, ch 288.



§ 49-40-3 Sale of consumers power district assets.

49-40-3. Sale of consumers power district assets. Any consumers power district may sell any power plant, electric generating plant, electric transmission, or distribution system, or any part thereof, for any sum and upon any terms that the board of directors of the district may consider fair and reasonable.

Source: SL 1950 (SS), ch 17, § 64; SDC Supp 1960, § 52.1763; SL 1983, ch 347, § 1; SL 2017, ch 198, § 1.



§ 49-40-3.1 Sale of assets--Retroactive application.

49-40-3.1. Sale of assets--Retroactive application. Section 49-40-3 is retroactive and is effective as to any resolution or agreement adopted by any consumers power district.

Source: SL 1983, ch 347, § 2.



§ 49-40-4 Right of municipality to purchase portion of assets within boundaries.

49-40-4. Right of municipality to purchase portion of assets within boundaries. Whenever any consumers district shall, as provided in chapters 49-35 to 49-40, inclusive, acquire, by purchase, lease or otherwise, any electric distribution system, or any part or parts thereof, situated within or partly within any municipality, if any part of such system be within such municipality, such acquisition shall be upon the condition that such municipality may purchase, and such district shall be required to sell to such municipality such electric distribution system, situated within or partly within such municipality, but not within the corporate limits of any other municipality, by paying to such district such sum as is fair and reasonable, including reasonable severance damages.

Source: SL 1950 (SS), ch 17, § 65; SDC Supp 1960, § 52.1764.



§ 49-40-5 Inability to agree with municipality on price--Court determination--Basis of determination.

49-40-5. Inability to agree with municipality on price--Court determination--Basis of determination. If any municipality and consumers power district shall fail to agree upon a price and terms for the sale of property to such municipality pursuant to § 49-40-4 the procedure for determining such price and terms of sale, and for compelling such sale shall be the same as is provided by chapter 21-35. In determining the amount of severance damages, the court shall take into account, together with other relevant factors, the economic effect, if any, caused by the severance therefrom of the part taken upon the system as a going concern as it will be and remain after the severance.

Source: SL 1950 (SS), ch 17, § 65; SDC Supp 1960, § 52.1764.



§ 49-40-6 Allocation of bonded indebtedness as between municipality and other transferee--Terms of court award.

49-40-6. Allocation of bonded indebtedness as between municipality and other transferee--Terms of court award. When the sum that is fair and reasonable shall have been determined as provided in § 49-40-5, the court shall deduct therefrom and allow as a credit upon such sum an amount that bears the same proportion to such sum as the amount of the bonds that have been paid, redeemed or liquidated, and the reserves established therefor by said district, out of the earnings from the operation of the district while such municipality was within and a part of such district, bears to the total amount of the bonded indebtedness of such district issued to finance the purchase price and the cost of construction of the entire property of such district. In entering its award the court shall show how much of the total thereof was allowed for the physical property taken and how much was allowed for other values and damages, if any.

Source: SL 1950 (SS), ch 17, § 65; SDC Supp 1960, § 52.1764.



§ 49-40-7 Repealed.

49-40-7. Repealed by SL 2017, ch 198, § 2.



§ 49-40-8 Lease or alienation of facilities within municipality.

49-40-8. Lease or alienation of facilities within municipality. If a consumers power district is comprised of territory wholly within the corporate limits of a first or second class municipality then the district shall have power to lease or alienate the franchises, plant or physical equipment of the district to any private person, firm, association or corporation in accordance with the provisions of §§ 9-39-37 and 9-39-38.

Source: SL 1950 (SS), ch 17, § 69; SDC Supp 1960, § 52.1768; SL 1992, ch 60, § 2; SL 2017, ch 198, § 3.



§ 49-40-9 Petition for dissolution of district--Conditions under which dissolution may be permitted--Notice of dissolution--Contents of notice--Expenses of dissolution.

49-40-9. Petition for dissolution of district--Conditions under which dissolution may be permitted--Notice of dissolution--Contents of notice--Expenses of dissolution. Whenever a petition signed by a majority of the members of the board of directors or by twenty-five or more qualified voters of the state residing within the territorial boundaries of any district organized under and by virtue of chapter 49-35, shall be presented to the circuit court for the county where the principal place of business of the district is located, praying for the dissolution of such district, and it shall appear from the petition that such district has no property of any kind, owes no debts of any kind, that the district is not functioning, has ceased to function, and probably will not function in the future, the court shall forthwith publish a notice for two successive weeks in a legal newspaper of general circulation published in the district, or, if no legal newspaper is published in the district, then in any legal newspaper having general circulation therein, setting forth, in substance and in a clear and concise manner, the nature and prayer of the petition, and setting a time and place for a public hearing by the court upon the petition. The persons filing such petition for dissolution shall advance and pay the necessary expenses incurred.

Source: SL 1950 (SS), ch 17, § 77; SDC Supp 1960, § 52.1776.



§ 49-40-10 Court hearing and investigation respecting dissolution--Filing order of dissolution with clerk of courts and secretary of state.

49-40-10. Court hearing and investigation respecting dissolution--Filing order of dissolution with clerk of courts and secretary of state. After such hearing and such independent investigation as may be deemed advisable, the court shall grant or reject the prayer of a petition filed pursuant to § 49-40-9, and, if the prayer of the petition is granted, the court shall thereupon issue its order declaring the district dissolved and terminated. The order of court shall thereupon be filed in the office of the clerk of courts of the county in which the petition for dissolution is filed, and a certified copy of such order shall immediately be filed in the Office of the Secretary of State, and a certified copy shall be filed in the office of the clerk of courts of each county into which any part of the district may extend. The district shall thereupon be dissolved, and cease to exist.

Source: SL 1950 (SS), ch 17, § 77; SDC Supp 1960, § 52.1776.






Chapter 41 - Electrical Suppliers [Repealed]

CHAPTER 49-41

ELECTRICAL SUPPLIERS [REPEALED]

[Repealed by SL 1975, ch 283, § 59]



Chapter 41A - Gas And Electric Consumers Council [Repealed]

CHAPTER 49-41A

GAS AND ELECTRIC CONSUMERS COUNCIL [REPEALED]

[Repealed by SL 1970, ch 262]



Chapter 41B - Energy Conversion And Transmission Facilities

§ 49-41B-1 Legislative findings--Necessity to require permit for facility.

49-41B-1. Legislative findings--Necessity to require permit for facility. The Legislature finds that energy development in South Dakota and the Northern Great Plains significantly affects the welfare of the population, the environmental quality, the location and growth of industry, and the use of the natural resources of the state. The Legislature also finds that by assuming permit authority, that the state must also ensure that these facilities are constructed in an orderly and timely manner so that the energy requirements of the people of the state are fulfilled. Therefore, it is necessary to ensure that the location, construction, and operation of facilities will produce minimal adverse effects on the environment and upon the citizens of this state by providing that a facility may not be constructed or operated in this state without first obtaining a permit from the commission.

Source: SL 1977, ch 390, § 2; SL 2005, ch 250, § 1.



§ 49-41B-1.1 Repealed.

49-41B-1.1. Repealed by SL 1981, ch 340, § 1.



§ 49-41B-2 Definition of terms.

49-41B-2. Definition of terms. Terms as used in this chapter mean:

(1) "AC/DC conversion facility," an asynchronous AC to DC to AC tie that is directly connected to a transmission facility or a facility that connects an AC transmission facility with a DC transmission facility or vice versa;

(2) "Associated facilities," facilities which include aqueducts, diversion dams, transmission substations, storage ponds, reservoirs, or cooling ponds;

(3) "Carbon dioxide," a fluid that consists of more than ninety percent carbon dioxide molecules compressed in a supercritical state;

(4) "Commission," the Public Utilities Commission;

(5) "Construction," any clearing of land, excavation, or other action that would affect the environment of the site for each land or rights of way upon or over which a facility may be constructed or modified, but not including activities incident to preliminary engineering or environmental studies. This term includes modifications to facilities as defined in § 49-41B-2.2;

(6) "Energy conversion facility," any new facility, or facility expansion, designed for or capable of generation of one hundred megawatts or more of electricity, but does not include any wind energy facilities;

(7) "Facility," any energy conversion facility, AC/DC conversion facility, transmission facility, or wind energy facility, and associated facilities;

(8) "Permit," the permit issued by the commission under this chapter required for the construction and operation of a facility;

(9) "Person," an individual, partnership, limited liability company, joint venture, private or public corporation, association, firm, public service company, cooperative, political subdivision, municipal corporation, government agency, public utility district, or any other public or private entity, however organized;

(10) "Siting area," that area within ten miles in any direction of a proposed energy conversion facility, AC/DC conversion facility, or which is determined by the commission to be affected by a proposed energy conversion facility;

(11) "Trans-state transmission facility," an electric transmission line and its associated facilities which originates outside the State of South Dakota, crosses this state and terminates outside the State of South Dakota; and which transmission line and associated facilities delivers electric power and energy of twenty-five percent or less of the design capacity of such line and facilities for use in the State of South Dakota;

(12) "Utility," any person engaged in and controlling the generation or transmission of electric energy and gas or liquid transmission facilities as defined by § 49-41B-2.1;

(13) "Wind energy facility," a new facility, or facility expansion, consisting of a commonly managed integrated system of towers, wind turbine generators with blades, power collection systems, and electric interconnection systems, that converts wind movement into electricity and that is designed for or capable of generation of one hundred megawatts or more of electricity. A wind energy facility expansion includes the addition of new wind turbines, designed for or capable of generating twenty-five megawatts or more of electricity, which are to be managed in common and integrated with existing turbines and the combined megawatt capability of the existing and new turbines is one hundred megawatts or more of electricity. The number of megawatts generated by a wind energy facility is determined by adding the nameplate power generation capability of each wind turbine.
Source: SL 1977, ch 390, § 3; SL 1979, ch 318, § 2; SL 1980, ch 327, § 2; SL 1980, ch 328, § 1; SL 1981, ch 341; SL 1981, ch 342; SL 1983, ch 348; SL 1994, ch 351, § 140; SL 1994, ch 358, §§ 2, 3; SL 2005, ch 250, § 2; SL 2006, ch 242, § 1; SL 2009, ch 243, § 1; SL 2010, ch 226, § 1; SL 2013, ch 237, § 1; SL 2015, ch 235, § 1.



§ 49-41B-2.1 Transmission facility defined.

49-41B-2.1. Transmission facility defined. For the purposes of this chapter, a transmission facility is:

(1) An electric transmission line and associated facilities with a design of more than one hundred fifteen kilovolts. However, if such a transmission line is less than two thousand six hundred forty feet, does not cross any public highway, and eminent domain is not used to obtain right of way, the transmission line is not a transmission facility for purposes of this chapter; or

(2) A gas or liquid transmission line and associated facilities designed for or capable of transporting coal, gas, liquid hydrocarbons, liquid hydrocarbon products, or carbon dioxide, excluding any gas or liquid transmission lines or associated facilities which meet any of the following criteria:

(a) Lines or facilities that are used exclusively for distribution or gathering;

(b) Steel pipe and associated facilities that cannot be operated at a hoop stress of twenty percent or more of specified minimum yield strength as defined by 49 CFR 192.3 as of January 1, 2013, or plastic pipe and associated facilities that cannot be operated at a design pressure of fifty percent or more as determined by the formula specified in 49 CFR 192.121 as of January 1, 2013; or

(c) Pipe which has nominal diameter of less than four inches and not more than one mile of the entire line is constructed outside of public right-of-way.

Nothing in this section precludes a utility from applying to the commission for a permit for the construction of an electric transmission line and associated facilities with a design of one hundred fifteen kilovolts or less. For the purposes of this chapter such electric transmission line and associated facilities is a transmission facility.

Source: SL 1994, ch 358, § 1; SL 2007, ch 274, § 1; SL 2009, ch 243, § 2; SL 2009, ch 244, § 1; SL 2010, ch 226, § 2; SL 2013, ch 237, § 2; SL 2017, ch 199, § 1.



§ 49-41B-2.2 Modified facility defined.

49-41B-2.2. Modified facility defined. For the purposes of this chapter, a facility is considered to be modified if:

(1) A gas or liquid transmission line that did not meet the definition of a transmission facility prior to building the line is to be modified in such a way that the line will meet the definition of a transmission facility after the modification is complete. No permit is required for steel pipe and associated facilities, as described in subsection 49-41B-2.1(2)(b), operating on July 1, 2010, that have been historically calculated at an ongoing constant pressure of less than twenty percent of specified minimum yield strength unless the pipeline operator intends to increase the ongoing constant pressure to twenty percent or more. No permit is required for plastic pipe and associated facilities, as described in subsection 49-41B-2.1(2)(b), operating on July 1, 2010, that have been historically calculated at an ongoing constant pressure of less than fifty percent of the design pressure unless the pipeline operator intends to increase the ongoing constant pressure to fifty percent or more;

(2) An electric transmission line that does not meet the definition of a transmission facility prior to building the line is to be modified in such a way that the line will meet the definition of a transmission facility after the modification is complete or the nameplate carrying capacity of an electric transmission facility is to be increased by an additional twenty kilovolts or greater; or

(3) The nameplate generating capacity of an energy conversion facility is to be increased by a net additional one hundred megawatts or greater.
Source: SL 2010, ch 226, § 3.



§ 49-41B-3 Ten-year plan required of utility planning to own or operate energy conversion facilities--Updating of plan--Contents.

49-41B-3. Ten-year plan required of utility planning to own or operate energy conversion facilities--Updating of plan--Contents. Every utility which owns or operates or plans within the next ten years to own or operate energy conversion facilities shall develop and submit a ten-year plan to the Public Utilities Commission. The plan shall be updated every second year after its submission. The plan shall contain the following:

(1) A description of the general location, size, and type of energy conversion facilities or transmission facilities of two hundred fifty kilovolts or more to be owned or operated by the utility during the ensuing ten years, as well as those facilities to be removed from service during the planning period;

(2) A description of the efforts by the utility to coordinate the plan with other utilities so as to provide a coordinated regional plan for meeting the utility needs of the region;

(3) A statement of the projected demand for the service rendered by the utility for the ensuing ten years and the underlying assumptions for the projection, with such information being as geographically specific as possible and a description of the manner and extent to which the utility will meet the projected demand; and

(4) Any other relevant information as may be requested by the commission.
Source: SL 1977, ch 390, § 23.



§ 49-41B-4 Permit required before construction of facility after certain date.

49-41B-4. Permit required before construction of facility after certain date. No utility may begin construction of a facility in the state on or after July 1, 1979, without first having obtained a permit issued with respect to such facility by the Public Utilities Commission pursuant to this chapter. No such permit is required for an associated facility to be constructed for the purpose of transporting water if the water management board has issued a permit to appropriate water for the use to be made by that facility. Any facility, with respect to which a permit is required, shall thereafter be constructed, operated, and maintained in conformity with such permit including any terms, conditions, or modifications contained therein.

Source: SL 1977, ch 390, § 4; SL 1983, ch 349.



§ 49-41B-4.1 Trans-state transmission facility--Permit and legislative approval required.

49-41B-4.1. Trans-state transmission facility--Permit and legislative approval required. No utility shall begin construction of a trans-state transmission facility within the state without first having obtained a permit as required in this chapter and approval by an act of the South Dakota Legislature.

Source: SL 1979, ch 318, §§ 3, 5; SL 1980, ch 327, § 4.



§ 49-41B-4.2 Trans-state transmission line--Criteria required.

49-41B-4.2. Trans-state transmission line--Criteria required. The South Dakota Legislature before approving a proposed trans-state transmission line shall find that each of the following criteria has been met:

(1) That the proposed trans-state transmission line and route will comply with all applicable laws and rules;

(2) That the proposed trans-state transmission line and route will not pose a threat of serious injury to the environment nor to the social and economic condition of inhabitants or anticipated inhabitants in the siting area;

(3) That the proposed trans-state transmission line and route will not substantially impair the health, safety or welfare of the inhabitants;

(4) That the proposed trans-state transmission line and route will not unduly interfere with the orderly development of the region with due consideration having been given to views of the governing bodies of effective local units of government;

(5) That the proposed trans-state transmission facility will be consistent with the public convenience and necessity in any area or areas which will receive electrical service, either direct or indirect, from the facility, regardless of the state or states in which area or areas are located.
Source: SL 1979, ch 318, § 4; SL 1980, ch 327, § 3; SL 1981, ch 340, § 2.



§ 49-41B-4.3 Seasonal diversity exchange of electric power.

49-41B-4.3. Seasonal diversity exchange of electric power. The transmission line to be used in the seasonal diversity exchange of electric power as set forth in the Public Utility Regulatory Policies Act of 1978, Public Law 95-617, Title 6, Section 602, is hereby declared to be subject to this chapter.

Source: SL 1979, ch 318, § 5; SL 1980, ch 327, § 5.



§ 49-41B-4.4 Trans-state transmission facility--Eminent domain--Acquisition of fee in land contiguous to right-of-way--Divestiture of agricultural land.

49-41B-4.4. Trans-state transmission facility--Eminent domain--Acquisition of fee in land contiguous to right-of-way--Divestiture of agricultural land. In the exercise of the authority of eminent domain pursuant to chapter 21-35 to acquire right-of-way or other property for a trans-state transmission facility as defined by subdivision 49-41B-2(9) a property owner shall have the option to require the utility to take a fee interest in any amount of contiguous land outside the designated right-of-way which he owns and elects in writing to transfer to the utility within sixty days of receipt of the notice of filing of a petition pursuant to § 21-35-1. The fee acquisition of contiguous lands as required by this section shall be considered a taking for a public purpose and for use in the operation of the utility. However, the utility shall be required to divest itself completely of all lands used for farming or capable of being used for farming within five years after the date of acquisition pursuant to this section. If these lands are not divested as provided by this section they shall be sold at a public sale as provided by chapter 21-47 relating to foreclosure of a real property mortgage by action. No land more than one-half mile from the center line of the power line need be taken.

Source: SL 1980, ch 327, § 9.



§ 49-41B-4.5 Foreclosure on nondivested agricultural land.

49-41B-4.5. Foreclosure on nondivested agricultural land. The attorney general shall commence action pursuant to chapter 21-47 where there is reason to believe that the utility has not complied with the provisions of § 49-41B-4.4 relating to the divestiture of agricultural lands within five years of their acquisition.

Source: SL 1980, ch 327, § 10.



§ 49-41B-4.6 Corporate ownership of agricultural land.

49-41B-4.6. Corporate ownership of agricultural land. The restrictions on corporate ownership of agricultural land pursuant to § 47-9A-3 shall not apply to acquisitions of agricultural land required by a proceeding pursuant to § 49-41B-4.4.

Source: SL 1980, ch 327, § 11.



§ 49-41B-4.7 Divestiture of less than fair market value not required.

49-41B-4.7. Divestiture of less than fair market value not required. No utility required to divest lands pursuant to this chapter, shall be required to do so for less than fair market value.

Source: SL 1980, ch 327, § 12.



§ 49-41B-4.8 Repealed.

49-41B-4.8. Repealed by SL 1981, ch 343, § 5, as amended by SL 1983, ch 350, § 2.



§ 49-41B-5 Notification of intent to apply for permit required before filing application--Time--Prefiling conference if applicant requests.

49-41B-5. Notification of intent to apply for permit required before filing application--Time--Prefiling conference if applicant requests. A notification of intent to apply for a permit for construction of an energy conversion facility or AC/DC conversion facility shall be filed with the Public Utilities Commission at least six months before filing an application as required in § 49-41B-11. A prefiling conference may be requested by the applicant and such request shall be granted by the commission.

Source: SL 1977, ch 390, § 5; SL 2006, ch 242, § 2.



§ 49-41B-5.1 Posting of signs on proposed site--Time for posting--Contents.

49-41B-5.1. Posting of signs on proposed site--Time for posting--Contents. The utility shall post signs on the area where the energy conversion facility or AC/DC conversion facility is proposed to be sited to notify the public. The signs shall be posted on areas that are clearly visible to an ordinarily observant person and shall be posted within thirty days after the filing of the notification of intent to apply for a permit for the construction of a proposed energy conversion facility or AC/DC conversion facility. The signs shall include the name and contact information of the utility and a brief description of the proposed energy conversion facility or AC/DC conversion facility.

Source: SL 2006, ch 242, § 8.



§ 49-41B-5.2 Notification of area landowners by mail--Publication of notice of proposed facility--Time for notification.

49-41B-5.2. Notification of area landowners by mail--Publication of notice of proposed facility--Time for notification. The applicant shall notify, in writing, the owner of record of any land that is located within one-half mile of the proposed site where the facility is to be constructed. For purposes of this section, the owner of record is limited to the owner designated to receive the property tax bill sent by the county treasurer. The notice shall be mailed by certified mail. The applicant shall also publish a notice of the proposed facility. Notification shall be published in the official newspaper of each county in which the proposed site is located. The notice shall be published at least once each week for at least two consecutive weeks. The notice shall contain a description of the nature and location of the facility. Any notification required by this section shall state the date, time, and location of the public hearing and shall be made no later than thirty days prior to the date of the public hearing. However, the second published notice shall be made no later than twenty days prior to the date of the public hearing.

Source: SL 2006, ch 242, § 7; SL 2008, ch 246, § 1; SL 2010, ch 226, § 4.



§ 49-41B-6 Designation of affected area by commission after notification of intent filed--Local review committee designated, composition.

49-41B-6. Designation of affected area by commission after notification of intent filed--Local review committee designated, composition. Within thirty days after the filing of the notification of intent to apply for a permit for the construction of an energy conversion facility or AC/DC conversion facility, the Public Utilities Commission shall designate the affected area and a local review committee composed of:

(1) The chair of the tribal council of each affected reservation;

(2) The president of the board of education of each affected school district;

(3) The chair of the county commissioners of each affected county;

(4) The mayor of each affected municipality; and

(5) A representative of the applicant utility designated by the utilities.
Source: SL 1977, ch 390, § 10; SL 2006, ch 242, § 3.



§ 49-41B-7 Assessment by local review committee--Factors included.

49-41B-7. Assessment by local review committee--Factors included. The local review committee shall meet to assess the extent of the potential social and economic effect to be generated by the proposed facility, to assess the affected area's capacity to absorb those effects at various stages of construction, and formulate mitigation measures. The assessment of the local review committee shall include consideration of the temporary and permanent alternatives in the following areas:

(1) Housing supplies;

(2) Educational facilities and manpower;

(3) Water supply and distribution;

(4) Waste water treatment and collection;

(5) Solid waste disposal and collection;

(6) Law enforcement;

(7) Transportation;

(8) Fire protection;

(9) Health;

(10) Recreation;

(11) Government; and

(12) Energy.
Source: SL 1977, ch 390, § 12; SL 2010, ch 226, § 5.



§ 49-41B-8 Employment of personnel by committee--Expenses--Information furnished by commission.

49-41B-8. Employment of personnel by committee--Expenses--Information furnished by commission. The local review committee may employ such persons as determined by the Public Utilities Commission which may be required to carry out the provisions of § 49-41B-7 and the expenses of said staff shall be paid from the initial filing fee. The commission shall furnish copies of the application to the members of the local review committee and all other information which the commission determines that the committee should receive.

Source: SL 1977, ch 390, § 14.



§ 49-41B-9 Financing of committee expenses.

49-41B-9. Financing of committee expenses. Expense payments and other authorized payments to members of the local review committee for their service on the committee shall be financed by the unit of government or utility which they represent.

Source: SL 1977, ch 390, § 11.



§ 49-41B-10 Final report of committee.

49-41B-10. Final report of committee. Within seven months after the application is filed the local review committee shall file a final report with the Public Utilities Commission which includes the recommendations of the committee as to mitigation measures and minority reports.

Source: SL 1977, ch 390, § 13.



§ 49-41B-11 Applications for permit--Filing deadline--Form--Contents.

49-41B-11. Applications for permit--Filing deadline--Form--Contents. All applications for a permit shall be filed with the Public Utilities Commission not less than six months prior to the planned date of commencement of construction of a facility in such form as prescribed by rules, and shall contain, but not be limited to, the following information:

(1) The name and address of the applicant;

(2) Description of the nature and location of the facility;

(3) Estimated date of commencement of construction and duration of construction;

(4) Estimated number of employees employed at the site of the facility during the construction phase and during the operating life of the facility. Estimates shall include the number of employees who are to be utilized but who do not currently reside within the area to be affected by the facility;

(5) Future additions and modifications to the facility which the applicant may wish to be approved in the permit;

(6) A statement of the reasons for the selection of the proposed location;

(7) Person owning the proposed facility and person managing the proposed facility;

(8) The purpose of the facility;

(9) Estimated consumer demand and estimated future energy needs of those consumers to be directly served by the facility;

(10) The potential short and long range demands on any estimated tax revenues generated by the facility for the extension or expansion of public services within the affected areas;

(11) Environmental studies prepared relative to the facility;

(12) Estimated construction cost of the facility.
Source: SL 1977, ch 390, § 7.



§ 49-41B-12 Deposit required--Disposition--Minimum and maximum fees--Environmental impact fee.

49-41B-12. Deposit required--Disposition--Minimum and maximum fees--Environmental impact fee. At the time of filing an application as required in § 49-41B-11 or as subsequently required by the commission, an applicant shall deposit with the commission an initial amount to be determined by the commission based upon the estimated cost of investigating, reviewing, processing, and serving notice of an application. The amount shall be deposited with the state treasurer and credited to a subfund within the designated revenue fund and shall be disbursed on vouchers approved by the commission for the actual cost of investigating, reviewing, processing, and serving notice of the application. The maximum fee chargeable may not exceed one-quarter of one percent of the first one hundred million dollars of estimated construction cost plus one-twentieth of one percent of all additional estimated construction costs of the facility. However, the minimum total fee chargeable may not be less than eight thousand dollars.

If the commission determines that an environmental impact statement should be prepared as provided under chapter 34A-9 before taking final action on an application under this chapter, the maximum fee chargeable above may be increased to an amount not to exceed one-half of one percent of the first one hundred million dollars of estimated construction cost plus one-twentieth of one percent of all additional estimated construction costs of the facility. However, the provisions of this paragraph do not apply in cases in which a detailed environment impact study has been completed pursuant to the requirements of the National Environmental Policy Act of 1969 as amended to January 1, 2009, and implementing regulations thereto if such a statement is available to the commission at least thirty days prior to the time the commission is required to render a decision under § 49-41B-24 or 49-41B-25. The provisions of this section apply to all pending permit applications and future permit applications before the commission.

Source: SL 1977, ch 390, § 6; SL 1981, ch 344; SL 2009, ch 245, § 1.



§ 49-41B-13 Denial, return, or amendment of application--Grounds--Applicant permitted to make changes.

49-41B-13. Denial, return, or amendment of application--Grounds--Applicant permitted to make changes. An application may be denied, returned, or amended at the discretion of the Public Utilities Commission for:

(1) Any deliberate misstatement of a material fact in the application or in accompanying statements or studies required of the applicant;

(2) Failure to file an application generally in the form and content required by this chapter and the rules promulgated thereunder; or

(3) Failure to deposit the initial amount with the application as required by § 49-41B-12.

The commission shall, upon denying or returning an application, provide the applicant with reasons for such action and shall allow the applicant to make changes in the application in order to comply with the requirements of this chapter.

Source: SL 1977, ch 390, § 28.



§ 49-41B-14 Further data provided prior to hearings if required--Prehearing conference.

49-41B-14. Further data provided prior to hearings if required--Prehearing conference. The Public Utilities Commission may require that further data be provided prior to the public hearings. The commission or applicant may also request that a prehearing conference be held prior to a public hearing which request shall be granted.

Source: SL 1977, ch 390, § 8.



§ 49-41B-15 Procedure followed by commission following receipt of application for permit.

49-41B-15. Procedure followed by commission following receipt of application for permit. Within thirty days following receipt of an application for a permit, the commission shall:

(1) Schedule a public hearing;

(2) Notify the applicant of the hearing;

(3) Serve notice of the application and hearing upon the governing bodies of the counties and municipalities totally or partially within the area of the proposed facility;

(4) Publish a notice of the time, place, and purpose of the public hearing in at least one newspaper of general circulation in counties totally or partially within the area of the proposed facility; and

(5) File a copy of the application with the auditor of the county or counties in which the proposed facility will be constructed.
Source: SL 1977, ch 390, § 9; SL 2006, ch 242, § 4; SL 2008, ch 246, § 2.



§ 49-41B-16 Public hearings held within thirty days after notice.

49-41B-16. Public hearings held within thirty days after notice. Within thirty days after public notice is given, the Public Utilities Commission shall hold public hearings as close as practicable to the proposed facility.

Source: SL 1977, ch 390, § 15.



§ 49-41B-17 Parties to proceedings under chapter.

49-41B-17. Parties to proceedings under chapter. The parties to a proceeding under this chapter unless otherwise provided include:

(1) The Public Utilities Commission and applicant;

(2) Each municipality, county and governmental agency in the area where the facility is proposed to be sited, if timely application therefore is made as determined by the commission pursuant to rule; and

(3) Any person residing in the area where the facility is proposed to be sited, any nonprofit organization, formed in whole or in part to promote conservation or natural beauty, to protect the environment, personal health or other biological values, to preserve historical sites, to promote consumer interests, represent commercial and industrial groups, or to promote the orderly development of the areas in which the facility is to be sited or any interested person, if timely application therefore is made as determined by the commission pursuant to rule. A statement filed by a party to a permit proceeding shall become part of the record and shall be available to the public.
Source: SL 1977, ch 390, § 20; SL 1982, ch 332, § 1.



§ 49-41B-17.1 County auditor as agent for service of process on party--Request for personal service.

49-41B-17.1. County auditor as agent for service of process on party--Request for personal service. The county auditor of each county where a facility is proposed to be sited is the agent for service of process upon a party. For energy conversion facilities, all counties in the designated siting area are included. Any party may receive all material filed in the matter by making a specific request to the commission for personal service of the material.

Source: SL 1982, ch 332, § 3; SL 2008, ch 246, § 3.



§ 49-41B-18 Repealed.

49-41B-18. Repealed by SL 1982, ch 332, § 2.



§ 49-41B-19 Evidence from state or local agencies relative to environmental, social and economic conditions.

49-41B-19. Evidence from state or local agencies relative to environmental, social and economic conditions. The Public Utilities Commission shall also hear and receive evidence presented by any state department, agency, or units of local government relative to the environmental, social, and economic conditions and projected changes therein.

Source: SL 1977, ch 390, § 17.



§ 49-41B-20 Final report heard by commission at final hearing--Decision on application--Adoption of committee's report.

49-41B-20. Final report heard by commission at final hearing--Decision on application--Adoption of committee's report. The final report shall be heard by the Public Utilities Commission at the final hearing wherein the commission makes its decision on the application for a permit. The local review committee report may be adopted in whole or in part, at the discretion of the commission.

Source: SL 1977, ch 390, § 13.



§ 49-41B-21 Environmental impact statement.

49-41B-21. Environmental impact statement. Prior to the issuance of a permit, the commission may prepare or require the preparation of an environmental impact statement that complies with the provisions of chapter 34A-9.

Source: SL 1977, ch 390, § 16; SL 2007, ch 274, § 2.



§ 49-41B-22 Applicant's burden of proof.

49-41B-22. Applicant's burden of proof. The applicant has the burden of proof to establish that:

(1) The proposed facility will comply with all applicable laws and rules;

(2) The facility will not pose a threat of serious injury to the environment nor to the social and economic condition of inhabitants or expected inhabitants in the siting area;

(3) The facility will not substantially impair the health, safety or welfare of the inhabitants; and

(4) The facility will not unduly interfere with the orderly development of the region with due consideration having been given the views of governing bodies of affected local units of government.
Source: SL 1977, ch 390, § 17; SL 1981, ch 340, § 3; SL 1991, ch 386, § 6.



§ 49-41B-22.1 Reapplication for permit--Applicant's burden of proof--Environmental impact statement not required.

49-41B-22.1. Reapplication for permit--Applicant's burden of proof--Environmental impact statement not required. Nothing contained herein shall prohibit an applicant from reapplying for a permit previously denied pursuant to § 49-41B-24 or 49-41B-25 within three years from the date of the denial of the original permit. Upon the first such reapplication, the applicant shall have the burden of proof to establish only those criteria upon which the original permit was denied, provided that nothing in the reapplication materially changes the information presented in the original application regarding those criteria upon which the original permit was not denied. However, nothing contained in this provision shall prohibit the Public Utilities Commission from requiring such applicant to meet its burden of proof as to any criteria, upon a specific finding by the commission of a material change in the circumstances regarding those criteria, but the Public Utilities Commission shall not, in any event, prepare or require the preparation of an environmental impact statement.

Source: SL 1982, ch 333, § 1.



§ 49-41B-22.2 Reapplication for permit--Discussion of commission as to applicant's burden of proof.

49-41B-22.2. Reapplication for permit--Discussion of commission as to applicant's burden of proof. If a second or subsequent reapplication is filed within three years, or a reapplication is filed after three years, following a denial of a permit pursuant to § 49-41B-24 or 49-41B-25, the Public Utilities Commission may in its discretion decide if an applicant shall have the burden of proof to establish all criteria required in an original application.

Source: SL 1982, ch 333, § 2.



§ 49-41B-22.3 Reapplication for permit--Deposits and fees required.

49-41B-22.3. Reapplication for permit--Deposits and fees required. The provisions of § 49-41B-12 relating to deposits and fees required of applicants shall apply to all reapplications made pursuant to §§ 49-41B-22.1 and 49-41B-22.2.

Source: SL 1982, ch 333, § 3.



§ 49-41B-23 Waiver of compliance with chapter on grounds of urgency, disaster, or civil disorder.

49-41B-23. Waiver of compliance with chapter on grounds of urgency, disaster, or civil disorder. The Public Utilities Commission may waive compliance with and provisions of this chapter if the utility or person submitting an application pursuant to the chapter demonstrates to the commission at a public hearing that an immediate, urgent need for a facility or an associated facility exists and that the utility or person submitting the application did not have knowledge that a need for the facility existed sufficiently in advance to fully comply with the provisions of this chapter. The commission may waive compliance with any of the provisions of this chapter upon receipt of notice by a utility or person that a facility, or an associated facility, has been damaged or destroyed as a result of fire, flood, or other natural disaster, or as a result of insurrection, war, or other civil disorder, and there exists a need for construction of a new facility, or the relation of a previously existing facility or associated facility in order to promote the public health, safety or welfare.

Source: SL 1977, ch 390, § 30.



§ 49-41B-24 Permit for energy conversion facilities, AC/DC conversion facilities, or transmission facilities--Complete findings by commission required within year of application.

49-41B-24. Permit for energy conversion facilities, AC/DC conversion facilities, or transmission facilities--Complete findings by commission required within year of application. Within twelve months of receipt of the initial application for a permit for the construction of energy conversion facilities, AC/DC conversion facilities, or transmission facilities, the commission shall make complete findings in rendering a decision regarding whether a permit should be granted, denied, or granted upon such terms, conditions or modifications of the construction, operation, or maintenance as the commission deems appropriate.

Source: SL 1977, ch 390, § 18; SL 1980, ch 328, § 2; SL 1981, ch 341; SL 2006, ch 242, § 5; SL 2009, ch 243, § 3; SL 2015, ch 235, § 2.



§ 49-41B-25 Permit for wind energy facility--Complete findings by commission required within six months of application--Notice of decision.

49-41B-25. Permit for wind energy facility--Complete findings by commission required within six months of application--Notice of decision. Within six months of receipt of the initial application for a permit for the construction of a wind energy facility, the commission shall make complete findings, and render a decision, regarding whether a permit should be granted, denied, or granted upon such terms, conditions, or modifications of the construction, operation, or maintenance as the commission deems appropriate. In its decision the commission must find that the construction of the facility meets all requirements of this chapter. Notice of the commission's decision shall be given to the applicant and to parties to the hearing within ten days following the decision.

Source: SL 1977, ch 390, § 19; SL 2005, ch 250, § 3; SL 2015, ch 235, § 3.



§ 49-41B-25.1 Notice to commission of planned construction of certain wind energy projects.

49-41B-25.1. Notice to commission of planned construction of certain wind energy projects. Any person who plans on constructing a wind energy project consisting of wind turbines with a combined nameplate capacity that exceeds five megawatts shall notify the commission four months prior to the planned start of construction of the project. The notification shall be for informational purposes only and shall state the planned location of the project, the number of wind turbines, the nameplate capacity of the wind turbines, the planned method of interconnection, and the estimated construction start date and construction completion date. If the information provided changes, the informational filing shall be updated to reflect the changes.

Source: SL 2009, ch 246, § 1.



§ 49-41B-26 Accounting for expenditures of applicant's deposit--Refund of unused moneys.

49-41B-26. Accounting for expenditures of applicant's deposit--Refund of unused moneys. The commission shall provide the applicant with a full financial accounting relating to the expenditures of the amount received pursuant to § 49-41B-12. Except for the eight thousand dollar minimum fee required pursuant to § 49-41B-12, unused moneys shall be refunded to the applicant within thirty days of the commission's decision on the application.

Source: SL 1977, ch 390, § 6; SL 2015, ch 235, § 4.



§ 49-41B-27 Construction, expansion, and improvement of facilities.

49-41B-27. Construction, expansion, and improvement of facilities. Utilities which have acquired a permit in accordance with the provisions of this chapter may proceed to improve, expand, or construct the facility for the intended purposes at any time, subject to the provisions of this chapter; provided, however, that if such construction, expansion and improvement commences more than four years after a permit has been issued, then the utility must certify to the Public Utilities Commission that such facility continues to meet the conditions upon which the permit was issued.

Source: SL 1977, ch 390, § 29.



§ 49-41B-28 Supersession of local land use controls by facility permit upon finding by commission.

49-41B-28. Supersession of local land use controls by facility permit upon finding by commission. A permit for the construction of a transmission facility within a designated area may supersede or preempt any county or municipal land use, zoning, or building rules, regulations, or ordinances upon a finding by the Public Utilities Commission that such rules, or regulation, or ordinances, as applied to the proposed route, are unreasonably restrictive in view of existing technology, factors of cost, or economics, or needs of parties where located in or out of the county or municipality. Without such a finding by the commission, no route shall be designated which violates local land-use zoning, or building rules, or regulations, or ordinances.

Source: SL 1977, ch 390, § 31.



§ 49-41B-29 Transfer of permit--Commission approval--Rules.

49-41B-29. Transfer of permit--Commission approval--Rules. A permit may be transferred, subject to the approval of the Public Utilities Commission to a person who agrees to comply with the terms, conditions, and modifications contained therein. The commission shall adopt rules pursuant to the authority granted under this chapter.

Source: SL 1977, ch 390, § 4.



§ 49-41B-30 Circuit court review of commission decision by aggrieved party--Procedures.

49-41B-30. Circuit court review of commission decision by aggrieved party--Procedures. Any party to a permit issuance proceeding aggrieved by the final decision of the Public Utilities Commission on an application for a permit, may obtain judicial review of that decision by filing a notice of appeal in circuit court. The review procedures shall be the same as that for contested cases under chapter 1-26.

Source: SL 1977, ch 390, § 22; SL 1982, ch 332, § 4.



§ 49-41B-31 Order not stayed by appeal--Stay or suspension by court.

49-41B-31. Order not stayed by appeal--Stay or suspension by court. Notwithstanding the provisions of § 49-41B-30, the pendency of proceedings on appeal from a Public Utilities Commission order shall not of itself stay or suspend the operation of the order, but during the pendency of the proceedings the court may, upon motion by one of the parties, stay or suspend, in whole or in part, the operation of the commission's order on terms it deems just, and in accordance with the practice of courts exercising equity jurisdiction, but no stay shall be granted without notice to the parties and opportunity to be heard by the court. No commission order shall be stayed or suspended absent a finding that, great or irreparable damage would otherwise result to the party seeking the stay or suspension and any other staying or suspending a commission order shall specify the nature of the damage.

Source: SL 1977, ch 390, § 24.



§ 49-41B-32 Surety bond required if order stayed or suspended--Other security.

49-41B-32. Surety bond required if order stayed or suspended--Other security. If an order of the Public Utilities Commission is stayed or suspended the court shall require a bond with good and sufficient surety, conditioned that the party or parties petitioning for review shall answer for all damages caused by the delay in enforcing the order of the commission. The court may in addition or in lieu of the bond, require other further security for the payment of such excess damages or charges it deems proper.

Source: SL 1977, ch 390, § 25.



§ 49-41B-33 Revocation or suspension of permit--Grounds.

49-41B-33. Revocation or suspension of permit--Grounds. A permit may be revoked or suspended by the Public Utilities Commission for:

(1) Any misstatement of a material fact in the application or in accompanying statements or studies required of the applicant, if a correct statement would have caused the commission to refuse to grant a permit; or

(2) Failure to comply with the terms or conditions of the permit; or

(3) Violation of any material provision of this chapter or the rules promulgated thereunder.
Source: SL 1977, ch 390, § 27.



§ 49-41B-34 Violation of permit requirements as misdemeanor--Civil penalty--Continuing offense.

49-41B-34. Violation of permit requirements as misdemeanor--Civil penalty--Continuing offense. Any person required by this chapter to have a permit who begins construction of a facility without previously securing a permit as prescribed by this chapter, or who constructs, operates, or maintains a facility other than in compliance with the permit and any terms, conditions, and modifications contained therein is guilty of a Class 1 misdemeanor and is subject to a civil penalty of not more than ten thousand dollars. Each day of violation shall constitute a separate offense. The civil penalty provided for in this section shall be recoverable by suit filed by the Public Utilities Commission and shall be deposited into the permanent school fund.

Source: SL 1977, ch 390, § 32.



§ 49-41B-35 Promulgation of rules.

49-41B-35. Promulgation of rules. To implement the provisions of this chapter regarding facilities, the commission shall promulgate rules pursuant to chapter 1-26. Rules may be adopted by the commission:

(1) To establish the information requirements and procedures that every utility must follow when filing plans with the commission regarding its proposed and existing facilities;

(2) To establish procedures for utilities to follow when filing an application for a permit to construct a facility, and the information required to be included in the application; and

(3) To require bonds, guarantees, insurance, or other requirements to provide funding for the decommissioning and removal of a wind energy facility.
Source: SL 1977, ch 390, § 26; SL 1986, ch 22, § 24; SL 1990, ch 371, § 4; SL 2005, ch 250, § 4; SL 2007, ch 274, § 3.



§ 49-41B-36 Authority to route or locate facilities not delegated to commission.

49-41B-36. Authority to route or locate facilities not delegated to commission. Nothing in this chapter is a delegation to the commission of the authority to route a transmission facility, or to designate or mandate location of an energy conversion facility, AC/DC conversion facility, or wind energy facility.

Source: SL 1977, ch 390, § 2; SL 2005, ch 250, § 5; SL 2006, ch 242, § 6.



§ 49-41B-37 Citation of chapter.

49-41B-37. Citation of chapter. This chapter shall be known as the South Dakota Energy Facility Permit Act.

Source: SL 1977, ch 390, § 1.



§ 49-41B-38 Indemnity bond for damage to roads and bridges.

49-41B-38. Indemnity bond for damage to roads and bridges. In the case of any trans-state transmission facility or transmission facility as defined in this chapter, the Public Utilities Commission shall require any person performing any construction or survey work to furnish an indemnity bond in a reasonable amount, which shall be in lieu of any county or township indemnity bond pursuant to §§ 31-12-43 and 31-13-55. Such bond shall run in favor of, and for the benefit of, such townships, counties, or other governmental entities whose property is crossed by such trans-state transmission facility or transmission facility to insure that any damage beyond normal wear to public roads, highways, bridges, or other related facilities shall be adequately compensated. The form, terms, and conditions of such bond shall be subject to the approval of the Public Utilities Commission.

Source: SL 1984, ch 213, § 3.






Chapter 42 - Public Warehouses Generally [Repealed]

§ 49-42-1 Repealed.

49-42-1. Repealed by SL 1985, ch 376, § 81.



§ 49-42-1.1 , 49-42-1.2. Repealed.

49-42-1.1, 49-42-1.2. Repealed by SL 2008, ch 247, §§ 1, 2.



§ 49-42-2 Repealed.

49-42-2. Repealed by SL 1985, ch 376, § 81.



§ 49-42-2.1 Repealed.

49-42-2.1. Repealed by SL 2008, ch 247, § 2.



§ 49-42-3 to 49-42-5. Repealed.

49-42-3 to 49-42-5. Repealed by SL 1985, ch 376, § 81.



§ 49-42-5.1 , 49-42-6. Repealed.

49-42-5.1, 49-42-6. Repealed by SL 2008, ch 247, § 2.



§ 49-42-7 Repealed.

49-42-7. Repealed by SL 1985, ch 376, § 81.



§ 49-42-8 Repealed.

49-42-8. Repealed by SL 2008, ch 247, § 2.



§ 49-42-9 to 49-42-15. Repealed.

49-42-9 to 49-42-15. Repealed by SL 1985, ch 376, § 81.



§ 49-42-15.1 , 49-42-15.2. Repealed.

49-42-15.1, 49-42-15.2. Repealed by SL 2008, ch 247, § 2.



§ 49-42-16 Repealed.

49-42-16. Repealed by SL 1985, ch 376, § 81.



§ 49-42-17 to 49-42-26. Repealed.

49-42-17 to 49-42-26. Repealed by SL 2008, ch 247, § 2.






Chapter 42A - Public Storage Warehouses

§ 49-42A-1 Public storage warehouse defined.

49-42A-1. Public storage warehouse defined. A public storage warehouse is a public warehouse where any personal property except grain, as defined in subdivision 49-45-1.1(2), is received for storage for hire and that generates more than five thousand dollars in gross income from storage for hire per calendar year. A public storage warehouse does not include self- storage units where the depositor's personal property is kept separate from the personal property of other depositors.

Source: SL 1985, ch 376, § 10; SL 1986, ch 397, § 1; SL 1996, ch 277, § 6; SL 2008, ch 248, § 1.



§ 49-42A-2 to 49-42A-7. Repealed.

49-42A-2 to 49-42A-7. Repealed by SL 2008, ch 248, §§ 3 to 8.



§ 49-42A-8 All property to be insured by public storage warehouse--Exception--Violation as misdemeanor.

49-42A-8. All property to be insured by public storage warehouse--Exception--Violation as misdemeanor. Unless other insurance coverage is agreed to in writing by the depositor, a public storage warehouse shall keep all personal property of depositors fully insured against loss by fire, windstorm, and extended coverage risks. Failure to keep insurance in place is a Class 1 misdemeanor.

Source: SL 2008, ch 248, § 2.






Chapter 43 - Public Grain Warehouses

§ 49-43-1 Grain delivered to warehouse considered stored--Other arrangements--Settlement.

49-43-1. Grain delivered to warehouse considered stored--Other arrangements--Settlement. Any grain delivered to a public grain warehouse shall be considered stored at the time of delivery unless an arrangement has been made with the public grain warehouse operator prior to or at the time of delivery to apply the grain on contract, for shipment or consignment, or for cash sale. Grain may be held in open storage, a grain bank account, or placed on a warehouse receipt. The warehouse shall issue a scale ticket for any grain received by the warehouse. The warehouse shall keep sufficient grain inventory to cover all stored grain. Settlement for all grain stored or sold shall be made immediately on demand by the owner.

Source: SDC 1939, § 60.0314; SL 1973, ch 287, § 1; SL 1985, ch 376, § 22; SL 2008, ch 249, § 1.



§ 49-43-1.1 Definitions.

49-43-1.1. Definitions. Terms used in this chapter mean:

(1) "Commission," the Public Utilities Commission of this state;

(2) "Grain bank," grain which is received by a public grain warehouse from depositors for storage and is to be withdrawn and processed into feed as needed;

(3) "Independent provider," a third party entity that maintains an electronic central filing system of electronic warehouse receipts;

(4) "Open storage grain," grain received by a public grain warehouse from a depositor for which a warehouse receipt has not been issued or a purchase made and is not grain bank;

(5) "Public grain warehouse," any public warehouse where grain, as defined in subdivision 49-45-1.1(2), is received for storage for hire. A public grain warehouse may also purchase, receive or handle grain in accordance with the provisions of chapter 49-45 relating to grain buyers;

(6) "Receipt," a warehouse receipt which complies with the requirements of this chapter and the rules of the commission promulgated pursuant thereto. A warehouse receipt may be in an electronic form;

(7) "Scale ticket," a memorandum issued by a public grain warehouse or grain buyer to a depositor at the time grain is initially delivered, showing the weight of the load, kind of grain, date of delivery, and indicates whether the grain is to be sold or stored under a warehouse receipt, in open storage, or in a grain bank account.
Source: SL 1985, ch 376, § 17; SL 1986, ch 397, § 2; SL 1989, ch 404, § 1; SL 1994, ch 359, § 1; SL 2008, ch 249, § 2; SL 2011, ch 211, § 1; SL 2012, ch 232, § 1.



§ 49-43-2 Delivery constitutes bailment rather than sale.

49-43-2. Delivery constitutes bailment rather than sale. If any grain is delivered to any person doing a public grain warehouse business in this state and is held in open storage, in a grain bank account, or placed on a warehouse receipt, the delivery is a bailment and not a sale of the grain.

Source: SDC 1939, § 60.0315; SL 1985, ch 376, § 24; SL 2008, ch 249, § 3.



§ 49-43-2.1 Receipt for stored grain required--Exceptions--Form--Violation as misdemeanor.

49-43-2.1. Receipt for stored grain required--Exceptions--Form--Violation as misdemeanor. The operator of a public grain warehouse shall give a receipt for the grain received by it for storage, except for grain held in open storage or a grain bank account. No receipt form may be used except any form requested and ordered in accordance with the commission's rules promulgated pursuant to chapter 1-26.

The commission shall determine by rule or order the form and contents of any receipt form, which shall be uniform.

Any receipt form may be recovered by the commission if the public grain warehouse license is revoked, suspended, or otherwise terminated.

A violation of this section is a Class 1 misdemeanor.

Source: SL 1985, ch 376, § 23; SL 1986, ch 397, § 3; SL 2008, ch 249, § 4.



§ 49-43-3 Grain stored under receipt not liable to seizure--Insolvency of bailee.

49-43-3. Grain stored under receipt not liable to seizure--Insolvency of bailee. In no case is the grain stored under a receipt as required by § 49-43-2.1, open storage grain, or grain bank liable to seizure upon process of any court in any action against the bailee, except an action by the owner of open storage grain, owner of grain bank, or owner or holder of a warehouse receipt to enforce the terms of the same. In the event of the failure or insolvency of the bailee, grain on hand in the public grain warehouse shall first be applied to the redemption and satisfaction of outstanding receipts issued by the warehouse and to owners of open storage grain and grain bank.

Source: SDC 1939, § 60.0315; SL 1985, ch 376, § 25; SL 2008, ch 249, § 5.



§ 49-43-4 Repealed.

49-43-4. Repealed by SL 2008, ch 249, § 6.



§ 49-43-4.1 Promulgation of rules.

49-43-4.1. Promulgation of rules. The commission may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing grain reports;

(2) The form of a public grain warehouse's bond and application, and the information required to be included for licensing;

(3) Requirements and procedures for releasing bonds;

(4) Requirements for posting public grain warehouse's licenses;

(5) Procedures and requirements for license suspension, revocation, transfer of ownership, or insolvency by a public grain warehouse;

(6) Requirements for the form of, procedures for, and the issuance and control of grain warehouse receipts and scale tickets;

(7) Specifications for the safe storage of grain;

(8) Requirements for filing financial statements with the commission and the financial standards by which the statements are approved when considering whether to license a public grain warehouse; and

(9) The rates for receiving, handling, redelivering, and storing grain.
Source: SL 2008, ch 249, § 7.



§ 49-43-4.2 License to transact business as public grain warehouse required--Violation as misdemeanor--Injunction--Civil fine.

49-43-4.2. License to transact business as public grain warehouse required--Violation as misdemeanor--Injunction--Civil fine. No owner, lessee, or manager of any public grain warehouse may transact any business as a public grain warehouse until a license has been issued by the commission. Any person who does business as a public grain warehouse without a license is guilty of a Class 1 misdemeanor. Each day a person conducts the business of a public grain warehouse without a license is a separate offense. The operation of a public grain warehouse without a license may be enjoined by the commission. In addition, the commission may assess a civil fine against an unlicensed warehouse operator in the amount of one thousand dollars a day up to a maximum of twenty thousand dollars.

Source: SL 2008, ch 249, § 8.



§ 49-43-4.3 Bond requirement--Violation as misdemeanor.

49-43-4.3. Bond requirement--Violation as misdemeanor. Before any license is granted to a public grain warehouse, the warehouse operator shall file with the commission a bond conditioned to secure the faithful performance of the warehouse operator's obligations as a public warehouse and full and unreserved compliance with the laws of this state and the rules of the commission, relating to the storage of property for hire by the public warehouse. The bond shall be in the amount specified by § 49-43-5.3. Operation as a public grain warehouse without a bond is a Class 1 misdemeanor. Each day a person conducts the business of a public grain warehouse without a bond is a separate offense.

Source: SL 2008, ch 249, § 9.



§ 49-43-4.4 Issuance or denial of license.

49-43-4.4. Issuance or denial of license. Upon receipt of an application and sufficient bond, the commission may grant the license applied for or may, for good cause shown, deny the issuance of the license.

Source: SL 2008, ch 249, § 10.



§ 49-43-4.5 Expiration of license--Revocation or suspension.

49-43-4.5. Expiration of license--Revocation or suspension. Each license issued pursuant § 49-43-4.4 expires on the next June thirtieth following the issuance of the license. The commission may at any time for good cause shown revoke or suspend any grain warehouse license. However, the grain warehouse operator has the right of appeal from the decision provided by chapter 1-26 for the review of final decisions of the commission.

Source: SL 2008, ch 249, § 12.



§ 49-43-5 Repealed.

49-43-5. Repealed by SL 1985, ch 376, § 81.



§ 49-43-5.1 Application for license--Contents--Multiple warehouses of licensee.

49-43-5.1. Application for license--Contents--Multiple warehouses of licensee. The application for a license to operate as a public grain warehouse made pursuant to § 49-43-4.2 shall be in writing, in a form prescribed by the commission, and shall set forth the name, principal office or place of business, location of each warehouse if more than one warehouse is operated in separate municipalities or locations, and the individual name of each owner or principal in the management of the warehouse. If the warehouse is owned or managed by a corporation, the name of the president, secretary, and treasurer of the corporation shall be stated. The application shall also state that the applicant is seeking a public grain warehouse license and shall contain financial information depicting the financial condition of the business at the time of the application. The application shall contain the affirmation statement set forth in § 22-29-9.1. The application shall be signed by the owner, managing partner, or chief executive officer of the applicant and shall be notarized.

If a warehouseman has more than one public grain warehouse in the same municipality, only one license is required for all the public grain warehouses.

Source: SL 1985, ch 376, § 18; SL 1992, ch 60, § 2; SL 1994, ch 359, § 3; SL 2013, ch 238, § 1, eff. Apr. 1, 2013; SL 2017, ch 200, § 1.



§ 49-43-5.2 Application fee.

49-43-5.2. Application fee. The application for a license to operate as a public grain warehouse shall be accompanied by a fee of two hundred seventy-five dollars for each municipality or location at which the warehouse operator receives or stores grain for hire.

Source: SL 1985, ch 376, § 19; SL 1996, ch 277, § 3; SL 2008, ch 250, § 1; SL 2011, ch 211, § 2; SL 2013, ch 238, § 2, eff. Apr. 1, 2013.



§ 49-43-5.3 Purpose of bond--Amount--Multiple warehouses.

49-43-5.3. Purpose of bond--Amount--Multiple warehouses. The bond required by § 49-43-4.3 for public grain warehouses is for the specific purpose of protecting persons storing grain with the warehouse.

The warehouse operator shall furnish a single bond in an amount equal to one-half of the local market value of the grain stored in the warehouse, or if multiple warehouses are operated by the warehouse operator, the bond shall equal one-half of the local market value of the grain stored at all warehouse locations. However, a warehouse operator shall provide a minimum bond of twenty-five thousand dollars at any one municipality or location. The minimum bond amounts per municipality or location does not limit the bond coverage available to depositors at any one warehouse location. The entire bond, up to the amount on its face, shall provide coverage to a depositor conducting business at any of the warehouse operator's locations.

The bond shall describe with particularity the exact locations of the warehouses to be covered.

Source: SL 1985, ch 376, § 20; SL 1986, ch 397, § 4; SL 1987, ch 355, § 1; SL 1989, ch 404, § 2; SL 1992, ch 60, § 2; SL 1994, ch 359, § 4; SL 2008, ch 249, § 11.



§ 49-43-5.4 Repealed.

49-43-5.4. Repealed by SL 1989, ch 404, § 3.



§ 49-43-5.5 Filing of other financial documents in lieu of bond.

49-43-5.5. Filing of other financial documents in lieu of bond. If the Public Utilities Commission determines, because a corporate surety company becomes insolvent or ceases to write grain warehouse bonds in this state, that a bond in the sum required by § 49-43-5.3 cannot be executed, the commission may, by rule, authorize the filing of other financial documents in lieu of a corporate surety bond.

Source: SL 1987, ch 355, § 2.



§ 49-43-5.6 Grounds for suspension of license.

49-43-5.6. Grounds for suspension of license. The commission may immediately suspend the license of a warehouse operator and the warehouse operator shall surrender the license to the commission if:

(1) The warehouse operator, whether licensed or unlicensed, refuses, neglects, or is unable, upon proper demand, to redeem any warehouse receipt or scale ticket for grain in open storage or in grain bank issued by the warehouse operator, through redelivery or cash payment;

(2) The warehouse operator refuses, neglects, or is unable to provide a bond in an amount required by the commission;

(3) The commission has knowledge of any act of insolvency, including the filing of a petition in bankruptcy naming the warehouse as debtor; or

(4) The warehouse operator refuses to submit to an inspection or cooperate with the lawful requests of a commission inspector, including requests for access to and copies of the books and records of the warehouse.

Within fifteen days the warehouse operator may request a hearing pursuant to chapter 1-26 to determine if the license should be revoked. If no request is made within fifteen days, the commission shall revoke the license. If the commission determines it is necessary, the commission may apply to the circuit court in the county in which the warehouse operator operates for that court to appoint a receiver. The receiver has such powers and duties as the court may direct.

Source: SL 1987, ch 355, § 3; SL 2008, ch 249, § 13; SL 2013, ch 238, § 3, eff. Apr. 1, 2013.



§ 49-43-5.7 Recovery of damages for breach of obligation under bond--Notice to commission--Time for commission response.

49-43-5.7. Recovery of damages for breach of obligation under bond--Notice to commission--Time for commission response. Any person injured by the breach of any obligation of a warehouseman, for the performance of which a bond has been given under any of the provisions of this chapter, may sue on the bond in the person's own name in any court of competent jurisdiction to recover any damages the person may have sustained by reason of the breach. However, a person may sue on the bond only if the person has notified the commission of the person's intent to sue on the bond and if the commission has stated in writing that it does not intend to institute any proceedings regarding the bond. The commission shall respond in writing within sixty days of notification stating whether the commission intends to institute any proceedings regarding the bond. If the commission fails to respond in writing within the sixty days, the person may proceed to sue on the bond in the person's own name.

Source: SL 1987, ch 355, § 4; SL 2011, ch 211, § 3; SL 2012, ch 232, § 9.



§ 49-43-5.8 Possession of warehouse by commission--Notification of surety.

49-43-5.8. Possession of warehouse by commission--Notification of surety. If the commission becomes aware of any act by any warehouse operator as described in § 49-43-5.6, the commission may:

(1) Take immediate possession of the warehouse facility, and undertake an immediate audit and verify the names and addresses of all outstanding warehouse receipt holders and scale ticket holders as revealed by the audit, and audit and certify the quantity and class or classes of grain therein;

(2) Immediately notify the surety named in both the warehouse's and grain buyer's bonds, if any, held by the warehouse.
Source: SL 1987, ch 355, § 4a; SL 2008, ch 249, § 14.



§ 49-43-5.9 Claim against warehouseman--Time limitation--Notice of revocation of license.

49-43-5.9. Claim against warehouseman--Time limitation--Notice of revocation of license. Upon revocation, termination, or cancellation of a warehouse license, any claim against the warehouseman arising under this chapter shall be made in writing with the commission within six months after receiving notice of revocation, termination, or cancellation. Upon revocation of a warehouse license, the commission shall publish notice of the revocation once each week for two consecutive weeks in a newspaper of general circulation in each county in which the licensee maintains a business location and in a newspaper of general circulation within the state. The commission shall also send notice of the revocation by certified mail to each grain storage receipt and scale ticket holder named in the audit prepared pursuant to § 49-43-5.8. The notice shall state the name and address of the warehouseman, the effective date of revocation, and the name and address of the surety on the warehouse bond. The notice shall also state that any claims against the warehouseman shall be made in writing and sent by ordinary mail to the commission within six months after receiving notice of revocation.

Source: SL 1987, ch 355, § 5; SL 1989, ch 30, § 83; SL 1989, ch 404, § 4; SL 2017, ch 200, § 2.



§ 49-43-6 Repealed.

49-43-6. Repealed by SL 1985, ch 376, § 81.



§ 49-43-7 Filing of rates charged by grain warehouse--Adjustment--Nondiscrimination.

49-43-7. Filing of rates charged by grain warehouse--Adjustment--Nondiscrimination. At the time of licensing, a grain warehouse operator shall file with the commission the rates charged by the grain warehouse for storing, receiving, and redelivering grain. A grain warehouse operator may file different rates for different commodities and the rates shall be effective for the licensing period beginning on July first. A grain warehouse operator may adjust rates during the licensing period no more than four times and adjusted rates shall be effective on the date of filing. A grain warehouse shall charge each customer the rates on file with the commission without discrimination. However, a warehouse operator may waive the fees for receiving and handling if the operator takes title to the grain. A list of the rates shall be made available to a customer upon request.

Source: SDC 1939, § 60.0311; SL 1949, ch 433; SL 1985, ch 376, § 29; SL 1992, ch 332, § 1; SL 2009, ch 247, § 1.



§ 49-43-8 Repealed.

49-43-8. Repealed by SL 1994, ch 359, § 5.



§ 49-43-9 Monthly reports to commission--Form and contents--Public inspection--Violation as misdemeanor.

49-43-9. Monthly reports to commission--Form and contents--Public inspection--Violation as misdemeanor. The operator of each public grain warehouse shall, on or before the tenth day of each month and at such additional times as the commission requires, furnish the commission on forms prepared by the commission, reports showing the facts and information required by the commission. The reports are not for public inspection, but the commission may, upon request, furnish the total of the figures shown on the reports if the figures requested are for not less than four public grain warehouses. The commission may also require that a warehouse operator provide any other documents and information regarding the business of the warehouse. None of the documents and information obtained through the licensing and inspection processes are subject to public inspection. A violation of this section by an operator is a Class 1 misdemeanor.

Source: SDC 1939, § 60.0310; SL 1973, ch 287, § 2; SL 1974, ch 299; SL 1983, ch 15, § 161; SL 1985, ch 376, § 31; SL 1992, ch 332, § 3; SL 2008, ch 249, § 15; SL 2013, ch 238, § 4, eff. Apr. 1, 2013.



§ 49-43-10 Yearly grain measurement--Additional reports--Violation as misdemeanor.

49-43-10. Yearly grain measurement--Additional reports--Violation as misdemeanor. Each public grain warehouse shall obtain a yearly measurement of all the grain in its facility and shall provide the results of the measurement to the commission along with a daily position report as of the time of the measurement. The measurement shall be performed by a qualified person independent of the warehouse. If the commission finds the person performing the measurement is not qualified or independent, the commission may require a different person to perform the measurement.

The commission may also require the operator of a public grain warehouse to furnish under oath, a written report showing the condition and management of the business, the total number of bushels of each kind and grade of grain purchased and in store, the number delivered out, the number remaining in store at the date of the report, and any other information regarding the business of the public grain warehouse which the commission requires. A violation of this section is a Class 1 misdemeanor.

No warehouse need weigh the grain on hand more than once in each year, unless the commission requires an additional measurement as part of an investigation of the warehouse. If required by the commission, a warehouse shall measure its grain inventory at its expense. The commission shall designate a person who is qualified to perform the measurement, which may be an agent or employee of the warehouse or a third party as appropriate under the circumstances of the investigation.

Source: SDC 1939, § 60.0310; SL 1983, ch 15, § 162; SL 1985, ch 376, § 32; SL 1992, ch 332, § 4; SL 2008, ch 249, § 16.



§ 49-43-10.1 Repealed.

49-43-10.1. Repealed by SL 2017, ch 200, § 3.



§ 49-43-11 Duty to receive grain--Exceptions--Violation as misdemeanor.

49-43-11. Duty to receive grain--Exceptions--Violation as misdemeanor. The lessee, owner, or manager of a public grain warehouse which has furnished a bond and received a public grain warehouse license, shall receive for storage all grain offered for storage at the warehouse, which at the time of the offer are in suitable condition for storage, and which are tendered in the usual course of business. However, a warehouse operator may refuse to store grain if the capacity of the warehouse is exhausted or for other good cause. If requested, a warehouse operator that refuses to store grain shall provide the person requesting storage with the reason for the refusal in writing. The written notice of refusal shall state that the person being refused storage may file a complaint with the commission contesting the refusal. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 60.0316; SL 1983, ch 15, § 163; SL 1985, ch 376, § 33; SL 1986, ch 397, § 5; SL 2008, ch 249, § 17.



§ 49-43-12 Repealed.

49-43-12. Repealed by SL 1985, ch 376, § 81.



§ 49-43-13 Notice of market value of grain and accrued storage charges.

49-43-13. Notice of market value of grain and accrued storage charges. By June thirtieth of each year, each warehouse operator shall provide written notice to each current depositor of all outstanding warehouse receipts, grain in open storage, and grain in a grain bank account. The notice shall state the market value of the grain and any accrued storage charges. Copies of the notices shall be kept and made available for inspection by the commission.

Source: SDC 1939, § 60.0316; SL 1973, ch 287, § 3; SL 1985, ch 376, § 34; SL 1986, ch 397, § 6; SL 2008, ch 249, § 18.



§ 49-43-14 Issuance of new receipts--Cancellation of old receipts.

49-43-14. Issuance of new receipts--Cancellation of old receipts. Upon the payment of all the accrued charges and the return of the storage receipt, a public warehouseman shall, if requested by the holder of an outstanding storage receipt, issue a new storage receipt to such holder and cancel the former receipt by endorsing thereon the words, "Canceled by the issuance of storage receipt No. ________," and inserting the number of the new storage receipt. The canceled storage receipt shall be signed by the warehouseman and the holder.

Source: SDC 1939, § 60.0316; SL 1985, ch 376, § 35.



§ 49-43-15 Conditions to issuance of receipt--Violation as misdemeanor.

49-43-15. Conditions to issuance of receipt--Violation as misdemeanor. No warehouse receipt may be issued by a public grain warehouse except upon actual delivery of grain into the warehouse; nor may a receipt be issued for a greater quantity of grain than was actually received; nor may more than one receipt be issued for the same lot of grain, unless receipt for part of a lot is desired, and then the aggregate receipts for a particular lot shall cover that lot and no more. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 60.0316; SL 1983, ch 15, § 165; SL 1985, ch 376, § 36; SL 2008, ch 249, § 19.



§ 49-43-16 Repealed.

49-43-16. Repealed by SL 1985, ch 376, § 81.



§ 49-43-17 Modification of warehouseman's liability prohibited.

49-43-17. Modification of warehouseman's liability prohibited. No public grain warehouseman may insert into any warehouse receipt issued by him any language modifying his liability as imposed by the laws of this state.

Source: SDC 1939, § 60.0316; SL 1985, ch 376, § 37.



§ 49-43-18 Cancellation of receipt upon delivery of grain--Double delivery prohibited.

49-43-18. Cancellation of receipt upon delivery of grain--Double delivery prohibited. Upon the delivery of grain from storage upon any receipt issued by a public grain warehouse, such receipt shall be plainly marked across its face "canceled," and is thereafter void and may not again be put in circulation, nor may grain be delivered twice upon the same receipt.

Source: SDC 1939, § 60.0317; SL 1985, ch 376, § 38.



§ 49-43-19 Partial delivery of grain--Issuance of new receipt--Terms of new receipt.

49-43-19. Partial delivery of grain--Issuance of new receipt--Terms of new receipt. If a part of the grain represented by the receipt is delivered out of storage and the remainder is left, a new receipt may be issued for the remainder. The new receipt shall bear the same date as the original and shall state on its face that it is the balance of receipt of the original number, and the receipt upon which a part of the grain has been delivered shall be canceled in the same manner as if it had all been delivered.

Source: SDC 1939, § 60.0317; SL 1985, ch 376, § 39.



§ 49-43-20 Division or consolidation of receipts--Cancellation of original receipt--Terms of new receipt.

49-43-20. Division or consolidation of receipts--Cancellation of original receipt--Terms of new receipt. If it is desirable to divide one receipt issued by a public grain warehouse into two or more, or if it is desirable to consolidate two or more receipts into one, and the warehouseman consents thereto, the original receipt shall be canceled the same as if the grain had been delivered from storage and the new receipts shall express on their face that they are a part of another receipt or a consolidation of other receipts, as the case may be. The numbers of the original receipt shall also appear upon the new ones issued as explanatory of the change. However, no consolidation of receipts of dates differing more than ten days may be permitted, and all new receipts issued for old ones canceled, as provided in this section, shall bear the same date as those originally issued.

Source: SDC 1939, § 60.0317; SL 1985, ch 376, § 40.



§ 49-43-21 Warehouseman prohibited from denying title of receipt holder.

49-43-21. Warehouseman prohibited from denying title of receipt holder. No person doing a grain warehouse business having issued a receipt for the storage of grain as in this chapter provided, may thereafter be permitted to deny that the grain represented by the receipt is the property of the person to whom such receipt was issued or his assigns. Such receipts shall be considered so far as the duties, liabilities, and obligations of such warehouseman are concerned, conclusive evidence of the fact that the person to whom the receipt was issued, or his assigns, is the owner of such grain and is the person entitled to make surrender of such receipt and receive the grain thereby promised to be delivered.

Source: SDC 1939, § 60.0318; SL 1985, ch 376, § 41.



§ 49-43-22 Duty to redeliver grain.

49-43-22. Duty to redeliver grain. Upon the return of any storage receipt by a receipt holder, a scale ticket for open storage grain, or a scale ticket for grain in a grain bank account, to the public grain warehouse issuing the receipt or scale ticket, and the tender of all proper charges on the grain represented by the receipt or scale ticket, the grain or an equal quantity of the same grade, kind and quality shall immediately be delivered to the holder of the receipt or scale ticket as rapidly as due diligence, care, and prudence justify.

Source: SDC 1939, § 60.0319; SL 1985, ch 376, § 42; SL 2008, ch 249, § 20.



§ 49-43-23 Redelivery of identical grain not required--Deduction for dockage and foreign material--Guaranty respecting weight, grade, and quality.

49-43-23. Redelivery of identical grain not required--Deduction for dockage and foreign material--Guaranty respecting weight, grade, and quality. Nothing in § 49-43-22 means the delivery of the identical grain specified in the receipt or scale ticket. A warehouse may instead deliver an equal amount of the same grade, kind and quality. If the grain delivered has not been cleaned by the warehouse, there shall be added to the amount delivered the amount originally deducted from the grain stored for dockage and foreign material. If the grain is to be delivered from some terminal market point, the public grain warehouse issuing the storage receipts or scale tickets shall guarantee weight, grade, and quality.

Source: SDC 1939, § 60.0319; SL 1985, ch 376, § 43; SL 2008, ch 249, § 21.



§ 49-43-24 Repealed.

49-43-24. Repealed by SL 1994, ch 359, § 6.



§ 49-43-25 Refusal to deliver grain as theft.

49-43-25. Refusal to deliver grain as theft. Any public grain warehouseman who, after demand, tender and offer as provided in § 49-43-22, willfully fails to deliver, as provided by § 49-43-22, to the person making such demand, the full amount of grain of the kind and grade or market value thereof which such person may demand of such warehouseman, is guilty of theft.

Source: SDC 1939, § 60.9907; SL 1981, ch 177, § 17; SL 1985, ch 376, § 45.



§ 49-43-26 Certificates of weight and grade to be forwarded to warehouse and available for inspection--Violation as grounds for license revocation.

49-43-26. Certificates of weight and grade to be forwarded to warehouse and available for inspection--Violation as grounds for license revocation. Any person transacting the business of a public grain warehouseman, from whose public grain warehouse grain is shipped to any terminal point at which such grain is weighed, inspected, and graded by the officer of the state wherein such terminal point is situated, and certificates of such weighing, inspection, and grading are issued by such officer, shall immediately secure from such officer, either through the consignee of such grain or otherwise, such certificates or true and correct copies thereof. Such certificates or copies shall, within ten days after issuance be transmitted and delivered to the person having immediate charge of the public grain warehouse from which such grain was shipped, and shall be open to the inspection and examination of any person who has an ownership interest in such shipment. The commission may revoke the license of any public warehouseman found, upon hearing before it, to have violated such provisions.

Source: SDC 1939, §§ 60.0320, 60.9908; SL 1983, ch 15, § 166; SL 1983, ch 331, § 15; SL 1985, ch 376, § 46.



§ 49-43-27 , 49-43-28. Repealed.

49-43-27, 49-43-28. Repealed by SL 2008, ch 249, §§ 22, 23.



§ 49-43-29 Repealed.

49-43-29. Repealed by SL 1992, ch 277, § 9.



§ 49-43-30 Repealed.

49-43-30. Repealed by SL 1983, ch 15, § 168.



§ 49-43-32 Warehouseman agreeing to delivery contrary to owner's directions as misdemeanor.

49-43-32. Warehouseman agreeing to delivery contrary to owner's directions as misdemeanor. It is a Class 2 misdemeanor for any proprietor, lessee, or manager of a public grain warehouse to enter into a contract, agreement, understanding, or combination with a railroad company, corporation, or individual by which the property of any person is to be delivered to a public grain warehouse for storage or any other purpose contrary to the direction of the owner or his agent or consignee.

Source: SDC 1939, § 60.0313; SL 1983, ch 15, § 169.



§ 49-43-33 Pooling agreements between competing warehousemen as misdemeanor.

49-43-33. Pooling agreements between competing warehousemen as misdemeanor. It is a Class 2 misdemeanor for a warehouseman, company, or corporation engaged in the purchase and storage of grain subject to this chapter, to enter into a contract, agreement, or combination with any other warehousemen, company, or corporation for pooling in the purchase and storage of grain by different and competing warehousemen, companies, or corporations and to divide between them the aggregate or net proceeds of margins or profits resulting from their business as warehousemen, or any portion thereof. Each day of the contractual continuance is a separate offense.

Source: SDC 1939, § 60.0324; SL 1983, ch 15, § 170; SL 1985, ch 376, § 49.



§ 49-43-34 Repealed.

49-43-34. Repealed by SL 2008, ch 251, § 24.



§ 49-43-35 Grain bank accounts--Establishment and maintenance.

49-43-35. Grain bank accounts--Establishment and maintenance. Any grain delivered by a depositor to a public grain warehouse for a grain bank account shall be considered stored grain and is covered by the warehouse bond required pursuant to § 49-43-5.3. Notwithstanding § 49-43-2.1, a negotiable warehouse receipt need not be given to a depositor for any grain delivered for a grain bank account. However, the public grain warehouseman shall establish and maintain all grain bank accounts in a separate ledger which shall show the dates any grain was received from or redelivered to the depositor and the amount and quality of the grain which was received or redelivered. Any grain delivered into a grain bank account shall be a bailment and title to the grain shall remain with the depositor. The warehouseman shall keep sufficient grain inventory to cover all grain bank obligations. The grain bank ledger shall be kept current and show the latest activity date. Any storage, receiving, handling or redelivery charges adopted by the commission pursuant to § 49-43-7 do not apply to grain banks. However, the public grain warehouseman and depositor may agree on a service fee by contract for the storage of grain in a grain bank account. If the last grain in a grain bank account is redelivered to the depositor, or as agreed by contract between the parties, the public grain warehousemen shall give the depositor a settlement sheet showing the dates, amount and quality of grain received, redelivered, and the amount of any service fees.

Source: SL 1994, ch 359, § 2.



§ 49-43-36 Open storage grain considered stored grain.

49-43-36. Open storage grain considered stored grain. Open storage grain is considered stored grain and is covered by the warehouse bond required pursuant to § 49-43-5.3.

Source: SL 2008, ch 249, § 24.



§ 49-43-37 Insurance of grain against loss--Violation as misdemeanor.

49-43-37. Insurance of grain against loss--Violation as misdemeanor. A public grain warehouse shall keep all grain in the warehouse insured at current market value against loss by fire, windstorm, and extended coverage risks. The warehouse operator shall furnish the commission with proof of the insurance when the operator applies for a license. A violation of this section is a Class 1 misdemeanor.

Source: SL 2008, ch 249, § 25.



§ 49-43-38 Records to be kept in safe place--Inspection.

49-43-38. Records to be kept in safe place--Inspection. A public grain warehouse shall keep all records of grain purchased and stored and all receipts, scale tickets, and contracts issued and canceled in a safe place. The records shall be kept current and open for inspection by the commission. Each record shall be retained for a period of six years.

Source: SL 2008, ch 249, § 26.



§ 49-43-39 Notice of damage to or destruction of warehouse.

49-43-39. Notice of damage to or destruction of warehouse. The operator of a public grain warehouse shall notify the commission, within twenty-four hours, if the public grain warehouse is destroyed or substantially damaged.

Source: SL 2008, ch 249, § 27.



§ 49-43-40 Inspection of grain warehouses--Subpoena power and examination of witnesses.

49-43-40. Inspection of grain warehouses--Subpoena power and examination of witnesses. The commission shall cause every public grain warehouse, whether licensed or unlicensed, to be inspected at such times as the commission considers necessary. The inspector shall report in writing to the commission the result of the inspection. The inspector may, at any time during business hours, enter any public grain warehouse or any structure, vehicle, or enclosure in which the books and accounts of any public grain warehouse are kept, and may examine all the books, accounts, and electronic records relating to the transaction of business in such public grain warehouse either within or without the state. The commission may in all matters arising under this chapter exercise the power of subpoena and examine witnesses in accordance with chapter 1-26.

Source: SL 2008, ch 249, § 28; SL 2011, ch 211, § 4.



§ 49-43-41 Civil fine for failure to give commission access to records.

49-43-41. Civil fine for failure to give commission access to records. Any public grain warehouse operator in the state who refuses access to the warehouse's books and accounts or hinders and delays the commission or any of its employees or agents in examining the books and accounts, may be punished by a civil fine not exceeding two thousand dollars.

Source: SL 2008, ch 249, § 29; SL 2013, ch 238, § 5, eff. Apr. 1, 2013.



§ 49-43-42 Memorandum of adjustments.

49-43-42. Memorandum of adjustments. Upon completing an inspection an inspector may issue a memorandum of adjustments. The commission may assess a civil fine in the amount of two hundred dollars for failure to comply with the memorandum of adjustments within thirty days. After thirty days, each day that the memorandum goes uncorrected may be considered a separate offense.

Source: SL 2008, ch 249, § 30.



§ 49-43-43 Provisions regarding uniform warehouse receipts applicable.

49-43-43. Provisions regarding uniform warehouse receipts applicable. Unless otherwise specifically provided by this chapter, the provisions regarding uniform warehouse receipts in chapter 57A-7 apply to the receipts and contracts of public grain warehouses operating within this state.

Source: SL 2008, ch 249, § 31.



§ 49-43-44 Issuance of receipt for goods not actually received or under the warehouse's control as felony.

49-43-44. Issuance of receipt for goods not actually received or under the warehouse's control as felony. Any public grain warehouse operator, or any officer, agent, or employee, who issues a receipt knowing that the goods for which the receipt is issued have not been actually received by the warehouse, or are not under the warehouse's actual control at the time of issuing the receipt, is guilty of a Class 5 felony.

Source: SL 2008, ch 249, § 32.



§ 49-43-45 Issuance of receipt with false statement as misdemeanor.

49-43-45. Issuance of receipt with false statement as misdemeanor. Any grain warehouse operator, or any officer, agent, or employee who fraudulently issues a receipt for goods knowing that it contains any false statement, is guilty of a Class 1 misdemeanor.

Source: SL 2008, ch 249, § 33.



§ 49-43-46 Issuance of duplicate receipt not marked as duplicate prohibited--Exceptions--Violation as felony.

49-43-46. Issuance of duplicate receipt not marked as duplicate prohibited--Exceptions--Violation as felony. Any grain warehouse operator, or any officer, agent or employee, who issues a duplicate or additional negotiable receipt for goods knowing that a former negotiable receipt for the same goods or any part of them is outstanding and uncanceled, without plainly placing upon the face thereof the word, duplicate, except in the case of a lost or destroyed receipt after proceedings as provided for in subdivision 57A-7-601(1), is guilty of a Class 5 felony.

Source: SL 2008, ch 249, § 34.



§ 49-43-47 Receipt for goods owned by warehouse solely or with another to state ownership--Violation as misdemeanor.

49-43-47. Receipt for goods owned by warehouse solely or with another to state ownership--Violation as misdemeanor. If there are deposited with or held by a warehouse goods of which the warehouse is owner, either solely or jointly or in common with others, the warehouse operator, or any officer, agent, or employee, who, knowing this ownership, issues or aids in issuing a negotiable receipt for such goods which does not state the ownership, is guilty of a Class 1 misdemeanor.

Source: SL 2008, ch 249, § 35.



§ 49-43-48 Receipt to be obtained at or before delivery of goods from warehouse--Violation as misdemeanor.

49-43-48. Receipt to be obtained at or before delivery of goods from warehouse--Violation as misdemeanor. Any grain warehouse operator, or any officer, agent, or employee, who delivers goods out of the possession of the grain warehouse, knowing that a negotiable receipt, the negotiation of which would transfer the right to the possession of such goods, is outstanding and uncanceled, without obtaining the possession of the receipt at or before the time of the delivery, except in the cases provided for in subdivisions 57A-7-206(1) to (3), inclusive, subdivisions 57A-7-210(1) and (2), and subdivision 57A-7-601(1), is guilty of a Class 1 misdemeanor.

Source: SL 2008, ch 249, § 36.



§ 49-43-49 Negotiation of receipt without disclosing lack of title or existence of lien as misdemeanor.

49-43-49. Negotiation of receipt without disclosing lack of title or existence of lien as misdemeanor. Any person who deposits goods to which the person does not have title, or upon which there is a lien or mortgage, and who takes for the goods a negotiable receipt which the person afterwards negotiates for value with intent to deceive and without disclosing the person's lack of title or the existence of the lien or mortgage is guilty of a Class 1 misdemeanor.

Source: SL 2008, ch 249, § 37.



§ 49-43-50 Appeal of commission decision.

49-43-50. Appeal of commission decision. An aggrieved party may appeal any decision of the commission made in the course of administration of this chapter in accordance with chapter 1-26.

Source: SL 2008, ch 249, § 38.



§ 49-43-51 Falsely weighing agricultural product as misdemeanor.

49-43-51. Falsely weighing agricultural product as misdemeanor. It is a Class 1 misdemeanor for any person to falsely weigh any grain or any other agricultural product.

Source: SL 2008, ch 249, § 39.



§ 49-43-52 Grain and warehouse fund established.

49-43-52. Grain and warehouse fund established. Any money collected by the commission pursuant to chapters 49-43 and 49-45 shall be paid into the state treasury and credited to the grain and warehouse fund which is hereby established in the state treasury. Any money credited in the fund and any interest earned on the fund are continuously appropriated to the commission for the implementation of the provisions of chapters 49-43 and 49-45.

Source: SL 2008, ch 249, § 40.



§ 49-43-53 Transfer of funds to grain and warehouse fund.

49-43-53. Transfer of funds to grain and warehouse fund. The balance of funds in the grain and warehouse fund as established by § 49-42-8 shall be transferred to the grain and warehouse fund established by § 49-43-52.

Source: SL 2008, ch 249, § 41.



§ 49-43-54 Contract with independent provider to maintain electronic warehouse receipts.

49-43-54. Contract with independent provider to maintain electronic warehouse receipts. A warehouse operator may contract with an independent provider to maintain electronic warehouse receipts for grain. A warehouse operator shall issue electronic warehouse receipts through only one independent provider. Prior to engaging in the issuance of electronic warehouse receipts, a warehouse operator shall enter into a user agreement with an independent provider approved by the commission. All electronic warehouse receipts issued by the warehouse operator shall be filed in the independent provider's electronic central filing system.

Source: SL 2012, ch 232, § 2.



§ 49-43-55 Commission approval of independent provider--Revocation of approval.

49-43-55. Commission approval of independent provider--Revocation of approval. The independent provider shall be approved by the commission prior to operating in the state. The commission may approve an independent provider if the commission finds the independent provider is able to maintain a secure electronic central filing system of electronic records including warehouse receipts, is independent of outside influence or bias in action or appearance, and has entered into a provider agreement with the commission. Approval may be revoked by the commission if the independent provider fails to comply with the provisions of this chapter or the provider agreement.

Source: SL 2012, ch 232, § 3.



§ 49-43-56 Maintenance of secure electronic central filing system--Promulgation of rules.

49-43-56. Maintenance of secure electronic central filing system--Promulgation of rules. An independent provider shall file and maintain electronic warehouse receipts only on behalf of licensed warehouse operators who contract with the independent provider for those services. An independent provider shall maintain a secure electronic central filing system of electronic records including warehouse receipts and shall be independent of outside influence or bias in action or appearance. The provisions for issuance and cancellation of warehouse receipts found in this chapter apply to electronic warehouse receipts except to the extent the provisions are only applicable to paper receipts. The commission may promulgate rules in accordance with chapter 1-26 regarding the provisioning of a secure electronic central filing system of electronic documents by an independent provider, the approval or disapproval of the ability of an independent operator to operate in the state, and the issuance and cancellation of electronic warehouse receipts by an independent provider that operates in this state.

Source: SL 2012, ch 232, § 4.



§ 49-43-57 Depositor right to paper warehouse receipt.

49-43-57. Depositor right to paper warehouse receipt. No warehouse operator may require a depositor to accept an electronic warehouse receipt in lieu of a paper warehouse receipt.

Source: SL 2012, ch 232, § 5.



§ 49-43-58 Commission access to central filing system--Memorandum of adjustments--Civil penalties.

49-43-58. Commission access to central filing system--Memorandum of adjustments--Civil penalties. An independent provider shall allow the commission unrestricted access to the central filing system for electronic warehouse receipts maintained on behalf of warehouse operators licensed by the commission. The electronic warehouse receipt data shall be maintained for six years after cancellation of the receipts. Access shall be made available in a manner that allows interaction with commission warehouse examinations. Access shall be free of any charge or costs to the commission. The commission may exercise the power of subpoena and examine witnesses in accordance with chapter 1-26. An independent provider that refuses access to the independent provider's central filing system or hinders and delays the commission or any of its employees or agents in examining the books and accounts may be punished by a civil fine not to exceed two thousand dollars. In addition, the commission may revoke the ability of the independent provider to issue electronic warehouse receipts.

Upon completing an inspection, an inspector may issue a memorandum of adjustments. The commission may assess a civil fine in the amount of two hundred dollars a day for failure to comply with the memorandum of adjustments within thirty days. After thirty days, each day that the memorandum goes uncorrected may be considered a separate offense.

Source: SL 2012, ch 232, § 6.



§ 49-43-59 Surrender of electronic warehouse receipt to commission--Grain receivership--Surety bond claim.

49-43-59. Surrender of electronic warehouse receipt to commission--Grain receivership--Surety bond claim. An independent provider shall allow for the commission to be a sole or joint holder of an electronic warehouse receipt if the issuing warehouse operator's license has been revoked and at least one of the following applies:

(1) The electronic warehouse receipt has been surrendered to the commission by a claimant for the proceeds of a grain receivership pursuant to this chapter; or

(2) The electronic warehouse receipt has been surrendered to the commission by a claimant for payment of a surety bond claim pursuant to this chapter.

If an electronic receipt holder files a claim against a grain receivership or against the surety bond, the commission shall obtain the consent and instruction of the holder to change the holder information on the independent provider's central filing system. The independent provider shall take any action ordered by the commission in regard to an electronic warehouse receipt involved with a grain receivership or a surety bond claim. The commission shall provide documentary evidence of the claim and any resulting required action to the independent provider.

Source: SL 2012, ch 232, § 7.



§ 49-43-60 Independent provider to be authorized to transact business in South Dakota--Jurisdiction--Venue--Liability for costs.

49-43-60. Independent provider to be authorized to transact business in South Dakota--Jurisdiction--Venue--Liability for costs. Prior to being approved as an independent provider by the commission, an independent provider shall be authorized to transact business in the State of South Dakota and shall consent to jurisdiction in the State of South Dakota and venue in Hughes County, South Dakota. An independent provider is liable to the commission for costs incurred by the commission as a result of action taken in the event of a failure of the central filing system or any inability to provide the access required in § 49-43-58.

Source: SL 2012, ch 232, § 8.



§ 49-43-61 Parent company furnishing financial statements responsible for financial obligations of licensed entity.

49-43-61. Parent company furnishing financial statements responsible for financial obligations of licensed entity. If an applicant for a warehouse license that is a subsidiary of a parent company submits the financial statements of the parent company, the parent company furnishing the financial statements is responsible for all the financial obligations incurred by the licensed entity related to the purchase and storage of grain, including any voluntary credit sale contract.

Source: SL 2013, ch 238, § 6, eff. Apr. 1, 2013; SL 2015, ch 236, § 3.



§ 49-43-62 Notice to commission of grain warehouse's noncompliant financial condition--Violation as felony or misdemeanor--Civil fine.

49-43-62. Notice to commission of grain warehouse's noncompliant financial condition--Violation as felony or misdemeanor--Civil fine. If at any time during the licensing period a grain warehouse operator becomes aware that the grain warehouse is not in compliance with each financial standard, as set forth in the commission's rules, the grain warehouse operator shall immediately notify the commission of the grain warehouse's financial condition. When notification occurs, the commission shall immediately conduct an examination to determine if any grounds for suspension pursuant to § 49-43-5.6 have occurred. A willful violation of this section that results in a financial loss to a grain depositor is a Class 6 felony. A willful violation that does not result in a financial loss to a grain depositor is a Class 1 misdemeanor.

In addition, the commission may assess a civil fine against an out of compliance grain warehouse in an amount not to exceed one thousand dollars for each day the grain warehouse has been out of compliance up to a maximum of twenty thousand dollars.

Source: SL 2013, ch 238, § 7, eff. Apr. 1, 2013.



§ 49-43-63 Owner, manager, or chief executive officer responsible for violation is subject to criminal penalty.

49-43-63. Owner, manager, or chief executive officer responsible for violation is subject to criminal penalty. The owner, manager, or chief executive officer of a grain warehouse, or any other person in a managerial position, who is responsible for any violation of this chapter by a grain warehouse is subject to any criminal penalty that applies to a grain warehouse under the provisions of this chapter.

Source: SL 2013, ch 238, § 8, eff. Apr. 1, 2013.






Chapter 44 - Grain Inspectors And Weighmasters

§ 49-44-1 Repealed.

49-44-1. Repealed by SL 1985, ch 376, § 81.



§ 49-44-1.1 Repealed.

49-44-1.1. Repealed by SL 1989, ch 405, § 1.



§ 49-44-2 Repealed.

49-44-2. Repealed by SL 1985, ch 376, § 81.



§ 49-44-2.1 Repealed.

49-44-2.1. Repealed by SL 1989, ch 405, § 2.



§ 49-44-3 to 49-44-4. Repealed.

49-44-3 to 49-44-4. Repealed by SL 1985, ch 376, § 81.



§ 49-44-5 Repealed.

49-44-5. Repealed by SL 1989, ch 405, § 3.



§ 49-44-6 to 49-44-17. Repealed.

49-44-6 to 49-44-17. Repealed by SL 1989, ch 405, § 4.



§ 49-44-18 Repealed.

49-44-18. Repealed by SL 1985, ch 376, § 81.



§ 49-44-19 Repealed.

49-44-19. Repealed by SL 2011, ch 211, § 5.



§ 49-44-20 Repealed.

49-44-20. Repealed by SL 1989, ch 405, § 5.






Chapter 45 - Grain Buyers

§ 49-45-1 Grain buyer's license required--Violation as misdemeanor-- Injunction--Civil fine.

49-45-1. Grain buyer's license required--Violation as misdemeanor-- Injunction--Civil fine. Before transacting the business of a grain buyer in this state, a person shall obtain a grain buyer license from the commission. A violation of this section is a Class 1 misdemeanor. Each purchase of grain without a license is a separate offense.

Operation as a grain buyer without a license may be enjoined upon complaint of the commission. In addition, the commission may assess a civil fine against an unlicensed grain buyer in the amount of one thousand dollars for each purchase of grain up to a maximum fine of twenty thousand dollars.

Source: SL 1949, ch 434, § 1; SL 1957, ch 488; SDC Supp 1960, § 60.0335; SL 1983, ch 15, § 174; SL 1985, ch 376, § 71; SL 1992, ch 332, § 5; SL 2008, ch 251, § 1.



§ 49-45-1.1 Definitions.

49-45-1.1. Definitions. Terms used in this chapter mean:

(1) "Commission," the Public Utilities Commission;

(2) "Grain," grain, grain sorghums, beans, pulse crops, and oil seeds. The term does not include grain that has been cleaned, processed, and specifically identified for an intended use of planting for reproduction, grain received for consignment that will be processed by the consignee for an intended use of planting for reproduction, or grain purchased to feed livestock;

(3) "Grain buyer," any person who purchases grain for the purpose of reselling the unprocessed grain or who purchases three hundred thousand dollars worth or more of grain directly from producers in a calendar year. Nothing in this chapter applies to the isolated resale of grain by a producer who does not hold himself or herself out as engaging in the business of reselling grain;

(4) "Person," any natural person, firm, corporation, company, limited liability company, partnership, association, joint stock company or the lessee, trustee, or receiver appointed by any court for any one of the foregoing;

(5) "Voluntary credit sale," a sale of grain or seeds pursuant to which the sale price is to be paid more than thirty days after the delivery or release of the grain for sale, including those contracts commonly referred to as deferred-payment contracts, deferred-pricing contracts and price-later contracts; and

(6) "Producer," a person engaged in the business of grain production.
Source: SL 1985, ch 376, § 69; SL 1986, ch 397, § 9; SL 1994, ch 351, § 141; SL 2002, ch 216, § 1; SL 2008, ch 251, § 2; SL 2009, ch 248, § 1; SL 2013, ch 238, § 9, eff. Apr. 1, 2013; SL 2017, ch 200, § 4.



§ 49-45-2 Repealed.

49-45-2. Repealed by SL 1985, ch 376, § 81.



§ 49-45-3 Expiration, revocation, and suspension of license--Appeal.

49-45-3. Expiration, revocation, and suspension of license--Appeal. Each license issued pursuant to § 49-45-1 expires on the next June thirtieth following the issuance of the license. The commission may at any time for cause shown revoke or suspend any grain buyer license. However, the grain buyer has the right of appeal from such decisions as provided by chapter 1-26 for the review of final decisions of the commission.

Source: SL 1949, ch 434, § 1; SL 1957, ch 488; SDC Supp 1960, § 60.0335; SL 1974, ch 300; SL 1985, ch 376, § 74; SL 2008, ch 251, § 3.



§ 49-45-4 , 49-45-5. Repealed.

49-45-4, 49-45-5. Repealed by SL 1985, ch 376, § 81.



§ 49-45-6 Supervision of grain buyers--Promulgation of rules.

49-45-6. Supervision of grain buyers--Promulgation of rules. The commission shall supervise the business of grain buyers in this state and administer the laws relating thereto. The commission may promulgate rules, pursuant to chapter 1-26, concerning:

(1) The form of a grain buyer's bond and application and the information required to be included for licensing;

(2) Requirements for posting grain buyer's licenses;

(3) Requirements and procedures for obtaining, placing, and returning grain buyer decals and replacement decals;

(4) Notice requirements to sellers who enter into voluntary credit sale agreements;

(5) Requirements for filing financial statements with the commission and the financial standards by which the statements are approved when considering whether to license a grain buyer;

(6) Requirements for grain buyers to provide information to sellers regarding the statutes and rules relating to grain buyers;

(7) Requirements and procedures for releasing bonds; and

(8) Procedures and requirements for license suspension, revocation, transfer of ownership, or insolvency by a grain buyer.
Source: SL 1985, ch 376, § 70; SL 1986, ch 22, § 26; SL 1990, ch 371, § 7; SL 1992, ch 332, § 6; SL 2008, ch 251, § 4; SL 2011, ch 211, § 6.



§ 49-45-7 Application for license--Contents--Issuance or denial--Multiple warehouses of licensee.

49-45-7. Application for license--Contents--Issuance or denial--Multiple warehouses of licensee. An application for a grain buyer license shall be filed with the commission and shall be in a form prescribed by the commission. The application shall set forth the name of each owner or principal in the management of the business and shall contain financial information depicting the financial condition of the business at the time of application. If the applicant is a corporation, the application shall include the name of the president, secretary, and treasurer of the corporation. The application shall also include the location of the principal office or place of business and any additional place of business of the applicant. The application shall contain the affirmation statement set forth in § 22-29-9.1. The application shall be signed by the owner, managing partner, or chief executive officer of the applicant and shall be notarized.

Upon receipt of an application and sufficient bond as required by § 49-45-9, the commission may grant the license applied for or may, for good cause shown and after notice and an opportunity for hearing, deny the issuance of the license.

If a grain buyer has more than one grain buying facility in the same municipality, only one license is required for all the grain buying facilities.

Source: SL 1985, ch 376, § 72; SL 1994, ch 359, § 7; SL 2008, ch 251, § 5; SL 2013, ch 238, § 10, eff. Apr. 1, 2013; SL 2017, ch 200, § 5.



§ 49-45-7.1 Classes of grain buyer's license.

49-45-7.1. Classes of grain buyer's license. An applicant may apply for a Class A grain buyer's license or a Class B grain buyer's license. No grain buyer with a Class B grain buyer's license may purchase grain in excess of ten million dollars for the annual licensed period or enter into voluntary credit sale contracts. The commission shall require an applicant for a Class A grain buyer's license to submit a more detailed review of its financial condition than an applicant for a Class B grain buyer's license.

Source: SL 2008, ch 251, § 6.



§ 49-45-8 Fee for license application--Waiver.

49-45-8. Fee for license application--Waiver. The application for a grain buyer license shall be accompanied by a fee of two hundred seventy-five dollars for each municipality or location at which the grain buyer receives grain. If the grain buyer making application for a license also holds a license to operate a public grain warehouse or is, at the same time, making application to operate a public grain warehouse under chapter 49-43, the fee imposed by this section is waived.

Source: SL 1985, ch 376, § 73; SL 1996, ch 277, § 4; SL 2008, ch 250, § 2; SL 2011, ch 211, § 7; SL 2013, ch 238, § 11, eff. Apr. 1, 2013.



§ 49-45-9 Bond requirements--Violation as misdemeanor--Amount.

49-45-9. Bond requirements--Violation as misdemeanor--Amount. Before any grain buyer license is issued by the commission, the applicant shall file with the commission a bond conditioned to secure the faithful performance of the applicant's obligations as a grain buyer and full and unreserved compliance with the laws of this state and the rules of the commission, relating to the purchase of grain by the grain buyer. The bond is for the specific purpose of protecting persons selling grain to the grain buyer. However, the bond may not benefit any person entering into a voluntary credit sale with a grain buyer. Any person who does business as a grain buyer without a bond is guilty of a Class 1 misdemeanor. Each day a person conducts the business of a grain buyer without a bond is a separate offense.

The amount of the bond for a Class A or Class B grain buyer's license shall be based on a rolling average of the dollar amount of grain purchased by the applicant in South Dakota during the last three calendar years. For a new grain buyer, the first year's bond shall be based on projected purchases. For a grain buyer with less than three years experience as a grain buyer, the bond shall be based on the average actual purchases made by the grain buyer in all of its previous years as a grain buyer. The bond applies to all grain purchases for all of the grain buyer's business locations.

The amount of the bond for a Class A grain buyer's license is:

Dollar Amount of Grain Purchased

Bond Requirement

Bond requirements are increased twenty-five thousand dollars for each additional ten million dollars in purchases above one hundred million dollars.

The amount of the bond for a Class B grain buyer's license is:

Dollar Amount of Grain Purchased

Bond Requirement

The grain buyer may stipulate to a higher bond amount requested by the commission or may post additional security in another form.

Source: SL 1985, ch 376, § 75; SL 1994, ch 359, § 8; SL 1996, ch 277, § 1; SL 2008, ch 251, § 7; SL 2009, ch 248, § 2; SL 2013, ch 238, § 12, eff. Apr. 1, 2013.



§ 49-45-9.1 Filing of financial documents in lieu of bond.

49-45-9.1. Filing of financial documents in lieu of bond. If the commission determines, because a corporate surety company becomes insolvent or ceases to write grain buyer bonds in this state, that a bond in the sum required by § 49-45-9 cannot be executed, or if a grain buyer is in the process of chapter 11 reorganization and a bond cannot be obtained, the commission may authorize the filing of other financial documents in lieu of a corporate surety bond.

Source: SL 2008, ch 251, § 8; SL 2009, ch 249, § 1, eff. Mar. 11, 2009.



§ 49-45-10 Payment for grain by buyer.

49-45-10. Payment for grain by buyer. A grain buyer shall pay the purchase price to the owner or the owner's agent for grain upon delivery or demand of the owner or agent unless payment is to be made in accordance with the terms of a voluntary credit sale which complies with the requirements of this chapter and rules promulgated thereto. Full payment of any cash purchase shall be made by the grain buyer within thirty days of final delivery.

Source: SL 1985, ch 376, § 75A; SL 2008, ch 251, § 9; SL 2013, ch 238, § 13, eff. Apr. 1, 2013.



§ 49-45-10.1 Uniform scale tickets or receipts.

49-45-10.1. Uniform scale tickets or receipts. Upon receiving grain, a grain buyer shall issue to the seller an original uniform scale ticket or comparable receipt for each load of grain received. Tickets or receipts shall be numbered consecutively and a copy of each ticket or receipt shall be retained for six years.

Source: SL 2008, ch 251, § 10.



§ 49-45-11 Voluntary credit sales.

49-45-11. Voluntary credit sales. Each voluntary credit sale of grain entered into by a grain buyer shall be in writing and shall have a settlement date. If a grain buyer meets the requirements set forth in § 57A-2-201(3)(d)(iii) when entering into a voluntary credit sale contract with a seller, the in writing requirement is considered met. The commission may, by rules promulgated pursuant to chapter 1-26, prescribe the form and content of the writings. If a grain buyer's license is terminated or not renewed, the grain buyer shall pay for grain subject to a voluntary credit sale within ten days after the license expiration date.

Source: SL 1985, ch 376, § 76; SL 2008, ch 251, § 11; SL 2015, ch 236, § 1.



§ 49-45-12 Repealed.

49-45-12. Repealed by SL 2013, ch 238, § 14, eff. April 1, 2013.



§ 49-45-13 Inspection of buyers' facilities--Examination of books--Subpoena power.

49-45-13. Inspection of buyers' facilities--Examination of books--Subpoena power. The commission shall cause the business facilities of every grain buyer, whether licensed or unlicensed, to be inspected at such times as the commission considers necessary. The inspector shall report in writing to the commission the result of the examination. The inspector may at any time during business hours enter any structure, vehicle, or enclosure in which the books or accounts of any grain buyer are kept, and may examine all the books, accounts, and electronic records relating to the transactions of the grain buyer either within or without the state. The commission may, in all matters arising under this chapter, exercise the power of subpoena and examine witnesses in accordance with chapter 1-26.

Source: SL 1985, ch 376, § 78; SL 2008, ch 251, § 12; SL 2011, ch 211, § 9.



§ 49-45-13.1 Memorandum of adjustments--Civil fine for failure to comply.

49-45-13.1. Memorandum of adjustments--Civil fine for failure to comply. Upon completing an inspection, an inspector may issue a memorandum of adjustments. The commission may assess a civil fine in the amount of two hundred dollars for failure to comply with the memorandum of adjustments within thirty days. After thirty days, each day that the memorandum goes uncorrected may be considered a separate offense.

Source: SL 2008, ch 251, § 13.



§ 49-45-14 Reports by buyers--Public inspection not permitted--Violation as misdemeanor.

49-45-14. Reports by buyers--Public inspection not permitted--Violation as misdemeanor. Every grain buyer licensed in this state shall, at such times as the commission requires, furnish the commission on forms prepared by the commission, reports showing the facts and information required by the commission. The reports are not for public inspection, but the commission may, upon request, furnish the total of the figures shown on such reports if the figures requested are for not less than four grain buyers. The commission may also require that a grain buyer provide any other documents and information regarding the business of the grain buyer. None of the documents and information obtained through the licensing and inspection processes are subject to public inspection. A violation of this section is a Class 1 misdemeanor.

Source: SL 1985, ch 376, § 79; SL 2008, ch 251, § 14; SL 2013, ch 238, § 15, eff. Apr. 1, 2013.



§ 49-45-15 Repealed.

49-45-15. Repealed by SL 2009, ch 248, § 3.



§ 49-45-16 Grounds for suspension of grain buyer's license--Hearing--Revocation.

49-45-16. Grounds for suspension of grain buyer's license--Hearing--Revocation. The commission may immediately suspend the license of a grain buyer and the grain buyer shall surrender the license to the commission if:

(1) The grain buyer refuses, neglects, or is unable, upon proper demand, to redeem any scale ticket issued by the grain buyer, through redelivery or cash payment;

(2) The grain buyer refuses, neglects, or is unable to provide a bond in an amount required by the commission;

(3) The commission has knowledge of any act of insolvency, including the filing of a petition in bankruptcy naming the grain buyer as debtor; or

(4) The grain buyer refuses to submit to an inspection or cooperate with the lawful requests of a commission inspector, including requests for access to and copies of the books and records of the grain buyer.

Within fifteen days the grain buyer may request a hearing pursuant to chapter 1-26 to determine if the license should be revoked. If no request is made within fifteen days, the commission shall revoke the license.

Source: SL 1989, ch 404, § 5; SL 2008, ch 251, § 15; SL 2011, ch 211, § 10; SL 2013, ch 238, § 16, eff. Apr. 1, 2013.



§ 49-45-16.1 Receiver--Powers and duties.

49-45-16.1. Receiver--Powers and duties. If the commission determines that it is necessary, the commission may apply to the circuit court in the county in which the grain buyer operates or operated for that court to appoint a receiver. The receiver shall have such powers and duties as the court may direct.

Source: SL 2011, ch 211, § 11.



§ 49-45-17 Recovery of damages for breach of obligation under bond--Notice to commission--Time for commission response.

49-45-17. Recovery of damages for breach of obligation under bond--Notice to commission--Time for commission response. Any person injured by the breach of any obligation of a grain buyer, for the performance of which a bond has been given under any of the provisions of this chapter, may sue on the bond in the person's own name in any court of competent jurisdiction to recover any damages the person may have sustained by reason of the breach. However, a person may sue on the bond only if the person has notified the commission of the person's intent to sue on the bond and if the commission has stated in writing that it does not intend to institute any proceedings regarding the bond. The commission shall respond in writing within sixty days of notification stating whether the commission intends to institute any proceedings regarding the bond. If the commission fails to respond in writing within the sixty days, the person may proceed to sue on the bond in the person's own name.

Source: SL 1989, ch 404, § 6; SL 2008, ch 251, § 16; SL 2011, ch 211, § 12; SL 2012, ch 232, § 10.



§ 49-45-18 Audit of scale tickets--Certification of quantity and class of grain.

49-45-18. Audit of scale tickets--Certification of quantity and class of grain. If the commission becomes aware of any act by any grain buyer as described in § 49-45-16, the commission may:

(1) Undertake an immediate audit and verify the names and addresses of all outstanding scale ticket holders as revealed by the audit, and audit and certify the quantity and class or classes of grain therein;

(2) Immediately notify the surety named in the grain buyer bond, if any, held by such grain buyer.
Source: SL 1989, ch 404, § 7; SL 2008, ch 251, § 17.



§ 49-45-19 Revocation of grain buyer license--Time to file claims--Notice of revocation.

49-45-19. Revocation of grain buyer license--Time to file claims--Notice of revocation. Upon revocation, termination, or cancellation of a grain buyer license, any claim against the grain buyer arising under this chapter shall be made in writing with the commission within six months after receiving notice of revocation, termination, or cancellation. Upon revocation of a grain buyer license, the commission shall publish notice of the revocation once each week for two consecutive weeks in a newspaper of general circulation in each county in which the licensee maintains a business location and in a newspaper of general circulation within the state. The commission shall also send notice of the revocation by certified mail to each scale ticket holder named in the audit prepared pursuant to § 49-45-18. The notice shall state the name and address of the grain buyer, the effective date of revocation, and the name and address of the surety on the grain buyer bond. The notice shall also state that any claims against the grain buyer shall be made in writing and sent by ordinary mail to the commission within six months after receiving notice of revocation.

Source: SL 1989, ch 404, § 8; SL 1992, ch 332, § 7; SL 2008, ch 251, § 18; SL 2017, ch 200, § 6.



§ 49-45-20 Repealed.

49-45-20. Repealed by SL 2008, ch 251, § 19.



§ 49-45-21 Commission authorized to contract for inspection of grain buyers' assessment and checkoff records.

49-45-21. Commission authorized to contract for inspection of grain buyers' assessment and checkoff records. The commission may contract with the Wheat Commission pursuant to § 38-10-41, with the South Dakota Oilseeds Council pursuant to § 38-27-19, the Soybean Research and Promotion Council pursuant to § 38-29-14, the South Dakota Corn Utilization Council pursuant to § 38-32-24, and the South Dakota Pulse Crop Council pursuant to § 38-34-21. Under the terms of any such contract, the commission may inspect the records of licensed grain buyers to determine compliance with assessment and checkoff requirements imposed by chapters 38-10, 38-27, 38-29, and 38-32 and the provisions of chapter 38-34.

Source: SL 1996, ch 245, § 5; SL 2005, ch 214, § 22; SL 2008, ch 251, § 23.



§ 49-45-22 Class A license requirements--Violation as misdemeanor.

49-45-22. Class A license requirements--Violation as misdemeanor. A grain buyer with a Class A license shall keep all company owned grain in the grain buyer's possession insured at current market value of the grain against loss by fire, windstorm, and extended coverage risks. The grain buyer shall furnish the commission with proof of the insurance when the grain buyer applies for a license. A violation of this section is a Class 1 misdemeanor.

Source: SL 2008, ch 251, § 20.



§ 49-45-23 Records of grain purchased and contracts.

49-45-23. Records of grain purchased and contracts. A grain buyer shall keep all records of grain purchased and all contracts issued and canceled in a safe place. The records shall be kept current and open for inspection by the commission. Each record shall be retained for a period of six years.

Source: SL 2008, ch 251, § 21.



§ 49-45-24 Notice of destruction of or damage to facility.

49-45-24. Notice of destruction of or damage to facility. A grain buyer shall notify the commission, within twenty-four hours, if the facility of a facility-based grain buyer is destroyed or substantially damaged.

Source: SL 2008, ch 251, § 22.



§ 49-45-25 Notice to commission of grain buyer's noncompliant financial condition--Violation as felony or misdemeanor--Civil fine.

49-45-25. Notice to commission of grain buyer's noncompliant financial condition--Violation as felony or misdemeanor--Civil fine. If at any time during the licensing period a grain buyer becomes aware that the grain buyer is not in compliance with each financial standard, as set forth in the commission's rules, the grain buyer shall immediately notify the commission of the grain buyer's financial condition. When notification occurs, the commission shall immediately conduct an examination to determine if any grounds for suspension pursuant to § 49-45-16 have occurred. A willful violation of this section that results in a financial loss to a grain supplier is a Class 6 felony. A willful violation that does not result in a financial loss to a grain supplier is a Class 1 misdemeanor.

In addition, the commission may assess a civil fine against an out of compliance grain buyer in an amount not to exceed one thousand dollars for each day the grain buyer has been out of compliance up to a maximum of twenty thousand dollars.

Source: SL 2013, ch 238, § 17, eff. Apr. 1, 2013.



§ 49-45-26 Time and place for providing requested records--Violation as misdemeanor--Civil fine.

49-45-26. Time and place for providing requested records--Violation as misdemeanor--Civil fine. A grain buyer, whether licensed or unlicensed, who purchases grain within the state shall have the ability to provide all of the books, accounts, and electronic records relating to the transactions of the grain buyer, either within or without the state, upon request or within five working days of the request. Any requested materials shall be provided to the inspector at a licensed location within the state or at the offices of the commission. A willful violation of this section is a Class 1 misdemeanor.

In addition, the commission may assess a civil fine in an amount not to exceed one thousand dollars for each day requested materials are withheld up to a maximum of twenty thousand dollars.

Source: SL 2013, ch 238, § 18, eff. Apr. 1, 2013.



§ 49-45-27 Owner, manager, or chief executive officer responsible for violation is subject to criminal penalty.

49-45-27. Owner, manager, or chief executive officer responsible for violation is subject to criminal penalty. The owner, manager, or chief executive officer of a grain buyer, or any other person in a managerial position, who is responsible for any violation of this chapter by a grain buyer is subject to any criminal penalty that applies to a grain buyer under the provisions of this chapter.

Source: SL 2013, ch 238, § 19, eff. Apr. 1, 2013.



§ 49-45-28 Parent company furnishing financial statements responsible for financial obligations of licensed entity.

49-45-28. Parent company furnishing financial statements responsible for financial obligations of licensed entity. If an applicant for a grain buyer license that is a subsidiary of a parent company submits the financial statements of the parent company, the parent company furnishing the financial statements is responsible for all the financial obligations incurred by the licensed entity related to the purchase and storage of grain, including any voluntary credit sale contract.

Source: SL 2013, ch 238, § 20, eff. Apr. 1, 2013; SL 2015, ch 236, § 2.






Chapter 46 - Residential Conservation Of Energy

§ 49-46-1 Definition of terms.

49-46-1. Definition of terms. Terms used in this chapter mean:

(1) "Covered utility," in any calendar year a public utility which during the second preceding calendar year, had either sales of natural gas, for purposes other than resale, which exceeded ten billion cubic feet, or sales of electric energy, for purposes other than resale, which exceeded seven hundred fifty million kilowatt-hours;

(2) "Eligible customer," a person who receives a fuel bill from a covered utility and who owns or occupies a residential building containing at least one but not more than four dwelling units;

(3) "Office," the Governor's Office of Economic Policy;

(4) "Program," residential conservation service program.
Source: SL 1981, ch 345, § 1; SL 1991, ch 16, § 4; SL 1994, ch 410 (Ex. Ord. 93-9), § 18.



§ 49-46-2 Rules for development and implementation of program--Submission of program plan to federal Department of Energy.

49-46-2. Rules for development and implementation of program--Submission of program plan to federal Department of Energy. The office may promulgate, monitor and enforce rules pursuant to chapter 1-26 for the development and implementation of a residential conservation service program in furtherance of the National Energy Conservation Policy Act, 42 USC 8201, et seq. The office shall submit to the United States Department of Energy a state plan describing the requirements of the program, as required by the federal law described in this section.

Source: SL 1981, ch 345, § 2.



§ 49-46-3 Utilities' duties--Liability for violations.

49-46-3. Utilities' duties--Liability for violations. All covered utilities shall offer a residential energy audit to each of its eligible customers pursuant to the state plan. All covered utilities shall comply in good faith with all the provisions of the state plan. If a covered utility violates the state plan, it shall pay for all costs associated with investigation and prosecution of any complaints.

Source: SL 1981, ch 345, § 3.



§ 49-46-4 Civil fine for violation by utility--Enforcement action--Venue.

49-46-4. Civil fine for violation by utility--Enforcement action--Venue. Any covered utility that violates any mandatory provision of the state plan promulgated under this chapter is subject to a civil fine not to exceed five hundred dollars per day for each day that the covered utility is in violation. Upon the request of the office, the attorney general shall bring action to enforce the provisions of the state plan. The venue for such action is Hughes County.

Source: SL 1981, ch 345, § 4.



§ 49-46-5 Liability of utility arranging loans or installation for customer.

49-46-5. Liability of utility arranging loans or installation for customer. No covered utility that arranges for a lender to make a loan to, or an installer to perform work for an eligible customer is liable in any cause of action between such customer and such lender or installer, unless the utility is the lender or installer. No covered utility is liable to a customer for any claim arising out of a post-installation inspection required and conducted under the state plan, unless the utility is the lender, installer, or supplier.

Source: SL 1981, ch 345, § 5.



§ 49-46-6 Master record of suppliers, installers and lenders--Requirements for inclusion and removal.

49-46-6. Master record of suppliers, installers and lenders--Requirements for inclusion and removal. The office shall compile and update periodically a master record of suppliers, installers, and lenders who agree to participate in and meet the requirements of the program. The office shall follow the provisions in the state plan with regard to removal procedures from the master record. To be included in the master record, a supplier, installer, or lender shall agree to comply with the requirements for inclusion and removal contained in the state plan and may be removed by the office for failure to comply with the provisions of the state plan.

Source: SL 1981, ch 345, § 6.






Chapter 47 - Stray Electrical Current And Voltage Remediation

§ 49-47-1 Definitions.

49-47-1. Definitions. Terms used in this chapter mean:

(1) "Adequate remediation," corrective action by an electric utility that results in, and is reasonably likely to sustain, a reduction of stray current or voltage attributable to the electric utility's distribution system of fifty percent or less of the preventive action level;

(2) "Commission," the Public Utilities Commission;

(3) "Cow contact points," any two electrically conductive points that a dairy cow may, in its normal environment, unavoidably and simultaneously contact;

(4) "Electric utility" or "utility," an electric utility as defined in § 49-34A-1;

(5) "Preventive action level," stray current or voltage that is either:

(a) A steady-state, root mean square (rms), alternating current (AC) of 2.0 milliamp (mA) or more through a 500 ohm resistor connected between cow contact points, as measured by a true rms meter; or

(b) A steady-state, rms, AC voltage of 1.0 volts or more, across (in parallel with) a 500 ohm resistor connected between cow contact points, as measured by a true rms meter;

(6) "Steady-state," the value of a current or voltage after an amount of time where all transients have decayed to a negligible value;

(7) "Stray current or voltage,":

(a) Any steady-state, 60 hertz (Hz) (including harmonics thereof), root mean square (rms), alternating current (AC) of less than 20 milliamp (mA) through a 500 ohm resistor connected between cow contact points, as measured by a true rms meter; or

(b) Any steady-state, 60 Hz (including harmonics thereof), rms, AC voltage of less than 10 volts, across (in parallel with) a 500 ohm resistor connected between cow contact points, as measured by a true rms meter.
Source: SL 2015, ch 237, § 1.



§ 49-47-2 Promulgation of rules.

49-47-2. Promulgation of rules. Within twelve months of July 1, 2015, the commission shall promulgate rules, pursuant to chapter 1-26, concerning:

(1) Acceptable standards for measurements of stray voltage;

(2) Procedures and requirements for testing used to measure stray voltage;

(3) Responsibilities of dairy producers, including notice requirements and cooperation with measuring and testing procedures conducted by electric utilities;

(4) Responsibilities of electric utilities, including response to notices from dairy producers;

(5) Tests used to detect and measure stray voltage;

(6) Qualifications of persons performing and analyzing results of stray voltage tests;

(7) Requirements for stray voltage measuring and recording equipment;

(8) Protocols for persons performing stray voltage tests; and

(9) Remediation guidelines.

The commission shall review the rules from time to time, or upon petition to the commission, to ensure that the rules adopted by the commission to establish uniform procedures and protocols continue to be the most scientifically and technologically accurate and reliable means of detecting stray current or voltage. Any measurements of stray current or voltage not made in compliance with commission rules shall be inadmissible before the commission or in any civil action. The commission rules shall be applicable to dairy producers, electric utilities, and all persons or entities involved in any way in the measurement or remediation of stray current or voltage in this state.

Source: SL 2015, ch 237, § 2.



§ 49-47-3 Notice to utility prerequisite to civil action--Utility measurements--Remedial procedures.

49-47-3. Notice to utility prerequisite to civil action--Utility measurements--Remedial procedures. Any dairy producer in this state who claims that the producer's dairy cows are being affected by any form or type of electrical energy allegedly attributable to an electric utility including, without limitation, stray current or voltage, shall, as a condition precedent to commencing any civil action against the utility, provide written notice of the affect to the utility. The notice shall specify why the dairy producer believes the producer's dairy cows are being affected by electrical energy attributable to the utility. Within fourteen business days of receipt of the notice, the utility shall take measurements at cow contact points at the dairy producer's dairy to identify the existence and magnitude of stray current or voltage, if any. If the utility finds a level of stray current or voltage at cow contact points in excess of the preventive action level, the utility shall promptly identify that portion, if any, of the stray current or voltage that is attributable to the utility's distribution system. If that portion of the stray current or voltage at cow contact points attributable to the utility's distribution system exceeds fifty percent of the preventive action level, the utility shall, within seven business days, commence and diligently pursue to completion, remedial procedures which shall reduce, and are reasonably likely to sustain, that portion of the stray current or voltage at cow contact points attributable to the utility's distribution system to fifty percent or less of the preventive action level, unless extraordinary circumstances prevent the utility from commencing remedial action within seven business days. In such case, the utility has an additional seven business days to commence and pursue to completion remedial procedures.

Source: SL 2015, ch 237, § 3.



§ 49-47-4 Complaint of failure to comply with chapter--Decision by commission.

49-47-4. Complaint of failure to comply with chapter--Decision by commission. A dairy producer or utility may file a complaint with the commission claiming that there has been a failure to comply with this chapter. The commission has exclusive, initial jurisdiction to determine:

(1) Whether the dairy producer has provided the requisite notice to the electric utility;

(2) Whether the dairy producer has cooperated with the electric utility to allow the utility to complete measuring and testing;

(3) Whether a utility has complied with the commission rules regarding measurement of stray current or voltage;

(4) Whether the utility's measurements demonstrated stray current or voltage at or above the preventive action level;

(5) Whether the utility has properly identified that portion of the stray current or voltage at cow contact points attributable to the utility's distribution system; and

(6) Whether the utility has complied with its remediation obligation under this chapter.

After opportunity for hearing, the commission shall issue a decision finding whether this chapter has been complied with or not. If one or more provisions of this chapter have not been complied with, the commission shall order compliance within a period of time prescribed by the commission. The commission shall assess its costs associated with the complaint equally between the dairy producer and the utility.

Source: SL 2015, ch 237, § 4.



§ 49-47-5 Bad faith or harassment claims.

49-47-5. Bad faith or harassment claims. If, after hearing, the commission determines that a dairy producer made or pursued a claim in bad faith or for purposes of harassment of the utility, the commission shall require the dairy producer to pay the utility's actual costs of investigation. If, after hearing, the commission determines that an electric utility acted in bad faith or for purposes of harassment or delay, the commission shall require the utility to pay the dairy producer's actual costs of investigation, if any.

Source: SL 2015, ch 237, § 5.



§ 49-47-6 Civil actions.

49-47-6. Civil actions. No civil action may be commenced by a dairy producer against an electric utility seeking damages or other relief allegedly due to injury caused by stray current or voltage unless the dairy producer has complied with the provisions of § 49-47-3, and the commission has issued an order pursuant to § 49-47-4 or 49-47-5. In any civil action against a utility for damages or other relief, after the dairy producer has complied with the provisions of § 49-47-3, and the commission has issued an order pursuant to § 49-47-4 or 49-47-5, the commission's order is admissible in evidence in such civil actions. The dairy producer may commence the civil action not later than one year following the issuance of the commission's final order or one year following the completion of any appeals of the commission's final order, whichever occurs later.

Source: SL 2015, ch 237, § 6.



§ 49-47-7 Limitation of damages in civil action.

49-47-7. Limitation of damages in civil action. In any civil action against an electric utility for damages pursuant to this chapter, a dairy producer is limited to those damages which were incurred by the dairy producer during that period of time commencing twelve months prior to the dairy producer's provision of notice to the utility and ending on the date of completion of adequate remediation, and were caused by that portion of the stray current or voltage attributable to the utility's distribution system.

Source: SL 2015, ch 237, § 7.



§ 49-47-8 Negligence claims only permitted.

49-47-8. Negligence claims only permitted. Any claim against an electric utility for damages due to stray current or voltage is limited to a claim of negligence, including in the case of a prior determination of the commission pursuant to § 49-47-4 or 49-47-5, negligence per se. In determining whether the utility was negligent, the utility's conduct shall be judged using the commission rules.

Source: SL 2015, ch 237, § 8.









Title 50 - AVIATION

Chapter 01 - Definitions And General Provisions

§ 50-1-1 Definitions.

50-1-1. Definitions. Terms as used in this title mean:

(1) "Aeronautics," the act or practice of the art and science of transportation by aircraft, and operation, construction, repair, or maintenance of aircraft, airports, or air navigation facilities;

(2) "Aircraft," any powered contrivance used or designed for navigation of, or flight in, the air;

(3) "Airport," any area, either of land or water, which is used, or intended for use, for the landing and take-off of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or rights of way, together with all airport buildings and facilities located thereon;

(4) "Civil aircraft," any aircraft other than a public aircraft;

(5) "Commission," the South Dakota Aeronautics Commission;

(6) "Department," the Department of Transportation;

(7) "Prescribed adjusted height," a height adjusted upward seventeen feet for an interstate highway, fifteen feet for any other public road, ten feet or the height of the highest mobile object that would normally traverse the road, whichever is greater, for a private road, and twenty-three feet for a railroad;

(8) "Private airport," any airport that is open to and available for use only by the owner and the owner's invitees;

(9) "Public aircraft," any aircraft used exclusively in the governmental service, including military and naval aircraft, or of any state or territory thereof;

(10) "Public airport," any airport, whether publicly or privately owned, that is open to and available for use by the flying public.
Source: SDC 1939, § 2.0101; SL 1947, ch 1, § 1; SL 1949, ch 2, §§ 1, 2; SL 1997, ch 16, § 3; SL 2004, ch 287, § 3; SL 2010, ch 227, § 1; SL 2014, ch 222, § 1.



§ 50-1-2 Repealed.

50-1-2. Repealed by SL 1983, ch 15, § 177.



§ 50-1-3 Repealed.

50-1-3. Repealed by SL 1996, ch 278, § 6.






Chapter 02 - Aeronautics Commission

§ 50-2-1 Appointment of members--Compensation--Qualifications--Terms.

50-2-1. Appointment of members--Compensation--Qualifications--Terms. The Aeronautics Commission consists of seven persons appointed by the Governor, who shall each receive the per diem set by § 4-7-10.4 for the time actually spent in the performance of their official duties, together with traveling expenses set by rule of the Board of Finance. At least four members of the commission shall be or have been actively engaged in and have had at least one year of practical experience in civil or military aeronautics.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term is for three years and expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SDC 1939, § 2.0105; SL 1943, ch 1, § 1; SL 1949, ch 3; SL 1983, ch 13, § 20; SL 2010, ch 227, § 2; SL 2012, ch 16, § 24; SL 2013, ch 176, § 17.



§ 50-2-1.1 Commission within department--Advice regarding state owned aircraft.

50-2-1.1. Commission within department--Advice regarding state owned aircraft. The commission shall continue within the department, and all its functions shall be performed by the department as provided by § 1-44-11.

The commission shall provide advice and expertise to state agencies regarding the purchase, transfer and disposition of state owned and operated aircraft including those owned or operated by any state institution.

Source: SL 1973, ch 2, §§ 227, 228; SL 1974, ch 3, § 33; SL 1992, ch 333, § 1; SL 1997, ch 16, § 4; SL 2010, ch 227, § 3; SL 2014, ch 222, § 2.



§ 50-2-2 Repealed.

50-2-2. Repealed by SL 1987, ch 356, § 1.



§ 50-2-2.1 Promulgation of rules.

50-2-2.1. Promulgation of rules. The commission may promulgate rules pursuant to chapter 1-26 regarding:

(1) The design, layout, location, construction, operation, equipping, and use of all public airports;

(2) The establishment, location, maintenance, and operation of all air markings, air beacons and other navigation facilities; and

(3) The operation of aerial applicators or operators including minimum standards, class definitions, and safety requirements.
Source: SL 1987, ch 356, § 10; SL 2010, ch 227, § 4; SL 2014, ch 222, § 3.



§ 50-2-3 Repealed.

50-2-3. Repealed by SL 1987, ch 356, § 2.



§ 50-2-4 Report to Governor.

50-2-4. Report to Governor. On or before the thirty-first day of December, in each year, the commission shall make, to the Governor, a full report of its proceedings for the year ending the thirtieth day of June preceding and may submit with the report any recommendations pertaining to the commission's affairs as seem to the commission to be desirable.

Source: SDC 1939, § 2.0107; SL 1947, ch 1, § 3; SL 1949, ch 2, § 4; SL 2010, ch 227, § 5; SL 2014, ch 222, § 4.



§ 50-2-5 Purposes and authority of commission.

50-2-5. Purposes and authority of commission. The commission shall foster air commerce within the State of South Dakota. The commission shall supervise the aeronautical activities and facilities within the state, including supervision and control over all airports, air marking, air beacons, and all other air navigation facilities.

Source: SDC 1939, § 2.0108; SL 1945, ch 2; SL 1949, ch 2, § 5; SL 2010, ch 227, § 6; SL 2014, ch 222, § 5.



§ 50-2-6 to 50-2-11.1. Repealed.

50-2-6 to 50-2-11.1. Repealed by SL 1987, ch 356, §§ 3 to 9.



§ 50-2-12 Approval of expenditures and disbursements.

50-2-12. Approval of expenditures and disbursements. The commission shall approve the expenditure and disbursement of moneys appropriated and available for matching purposes and for the construction, development, operation, marking, and maintenance of airports, and air navigation facilities.

Source: SDC 1939, § 2.0108 as added by SL 1949, ch 2, § 5; SDC Supp 1960, § 2.0108 (7); SL 1987, ch 356, § 11; SL 1997, ch 16, § 5; SL 2014, ch 222, § 6.



§ 50-2-13 Rules to be consistent with federal law.

50-2-13. Rules to be consistent with federal law. The rules promulgated by the commission under the authority of § 50-2-2.1, shall be as consistent as possible with federal law and regulations governing aeronautics.

Source: SDC 1939, § 2.0108; SL 1945, ch 2; SL 1949, ch 2, § 5; SL 1987, ch 29, § 69; SL 1987, ch 356, § 12; SL 2010, ch 227, § 7; SL 2014, ch 222, § 7.



§ 50-2-14 Repealed.

50-2-14. Repealed by SL 2010, ch 227, § 8.



§ 50-2-15 Operation of aircraft for other state departments--Reimbursement.

50-2-15. Operation of aircraft for other state departments--Reimbursement. The commission, when its state aircraft are not being used in the conduct of the necessary activities of the Department of Transportation, may operate the aircraft for other departments of the state government of South Dakota. The rate of reimbursement shall be set by the Board of Finance, to fully defray the cost and expenses of rendering the service.

Source: SL 1957, ch 327, § 1; SDC Supp 1960, § 2.0118; SL 2010, ch 227, § 9; SL 2014, ch 222, § 8.



§ 50-2-16 Special aviation internal service fund.

50-2-16. Special aviation internal service fund. The funds received from the other departments of state government by the department shall be deposited in the state treasury in an internal service fund to be designated as the special aviation internal service fund. The department shall use the fund for the maintenance, cost of operation, repair, and other expenses in connection with the operation of its state aircraft.

Source: SL 1957, ch 1, § 1; SL 1957, ch 327, § 2; SDC Supp 1960, § 2.0119; SL 2010, ch 227, § 10.



§ 50-2-17 Accounting for use of funds.

50-2-17. Accounting for use of funds. The department shall maintain separate accounting and limit its expenditures from the special aviation internal service fund so as to in no instance use any sum for a purpose other than that for which it has been appropriated.

Source: SL 1957, ch 1, § 2; SDC Supp 1960, § 2.0119; SL 2010, ch 227, § 11; SL 2014, ch 222, § 9.



§ 50-2-20 , 50-2-21. Repealed.

50-2-20, 50-2-21. Repealed by SL 2010, ch 227, §§ 12, 13.



§ 50-2-22 to 50-2-31. Repealed.

50-2-22 to 50-2-31. Repealed by SL 2014, ch 222, §§ 10 to 19.






Chapter 03 - Civil Air Patrol

§ 50-3-1 Creation of Civil Air Patrol--Commanding officer.

50-3-1. Creation of Civil Air Patrol--Commanding officer. There is hereby created and established the South Dakota Civil Air Patrol, the head of which shall be the duly appointed commanding officer of the Civil Air Patrol, South Dakota wing.

Source: SL 1953, ch 342, § 1; SDC Supp 1960, § 55.11A01; SL 1974, ch 3, § 34.



§ 50-3-2 Purposes of Civil Air Patrol--Cooperation with federal government.

50-3-2. Purposes of Civil Air Patrol--Cooperation with federal government. The Civil Air Patrol is hereby authorized upon the direction of the Governor, to fully cooperate with any department or agency of the State of South Dakota, or with the United States government or any department or agency thereof, for the purposes of providing communications, rescue work, mercy missions, aerial observation, or any other function within the scope of the activity of the Civil Air Patrol.

Source: SL 1953, ch 342, § 2; SDC Supp 1960, § 55.11A02.



§ 50-3-3 Patrol continued within Department of the Military--Records and reports.

50-3-3. Patrol continued within Department of the Military--Records and reports. The Civil Air Patrol shall continue within the Department of the Military, and shall retain all its prescribed functions, including administrative functions. The patrol shall submit such records, information, and reports in the form and at such times as required by the adjutant general, except that the patrol shall report at least annually.

Source: SL 1973, ch 2, § 275; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 18, 21.






Chapter 04 - Planning And Development Of Aviation Facilities

§ 50-4-1 Duties of department.

50-4-1. Duties of department. The department shall assist in the development of aviation and aviation facilities within the state for the purpose of safeguarding the interests of those engaged in all phases of the industry and of the general public, and promoting aeronautics.

Source: SDC 1939, § 2.0106; SL 1949, ch 2, § 4; SL 2010, ch 227, § 24; SL 2014, ch 222, § 20.



§ 50-4-2 Constructing, maintaining, and operating airports--Assistance to local governments.

50-4-2. Constructing, maintaining, and operating airports--Assistance to local governments. The department may, on behalf of and in the name of the state, out of appropriations and other moneys made available for such purposes, construct, improve, maintain, mark, and operate airports and other air navigation facilities either within or without this state and to assist financially counties, municipalities, and organized townships in constructing, improving, maintaining, marking, and operating airports and other air navigation facilities within or without the state. For such purposes the department may exercise all of the powers and authority conferred upon municipal corporations by this title.

Source: SDC 1939, § 2.0106 as added by SL 1949, ch 2, § 4; SL 1992, ch 60, § 2; SL 1997, ch 16, § 6; SL 2014, ch 222, § 21.



§ 50-4-3 Cooperation with federal agencies.

50-4-3. Cooperation with federal agencies. The department may cooperate with the government of the United States, and any agency or department thereof, in the acquisition, construction, improvement, maintenance, and operation of airports and other navigation facilities in this state.

Source: SDC 1939, § 2.0108 as added by SL 1945, ch 2; SL 1949, ch 2, § 5; SL 1997, ch 16, § 7; SL 2014, ch 222, § 22.



§ 50-4-4 Acceptance of contributions.

50-4-4. Acceptance of contributions. The department may accept and receive federal moneys and other moneys either public or private, for and on behalf of the state, counties, or municipalities, for the acquisition, construction, improvement, maintenance, and operation of airports and other air navigation facilities, whether the work is to be done by the state, counties, or municipalities, or jointly, aided by grants of aid from the United States.

Source: SDC 1939, § 2.0108 as added by SL 1945, ch 2; SL 1949, ch 2, § 5; SL 1997, ch 16, § 8; SL 2014, ch 222, § 23.



§ 50-4-5 Receipt of federal moneys on behalf of local governments--Agreements between department and local governments.

50-4-5. Receipt of federal moneys on behalf of local governments--Agreements between department and local governments. The department shall act as an agent of any county or municipality of this state upon the request of the county or municipality, in accepting, receiving and receipting for any moneys for airports or other air navigation facility purposes, and in contracting for the acquisition, construction, improvement, maintenance, or operation of airports or other air navigation facilities, financed either in whole or in part by federal moneys. The governing body of the county or municipality shall designate the department as its agent for such purposes and to enter into an agreement with the department prescribing the terms and conditions of the agency.

Source: SDC 1939, § 2.0108 as added by SL 1945, ch 2; SL 1949, ch 2, § 5; SL 1997, ch 16, § 9; SL 2014, ch 222, § 24.



§ 50-4-6 Disposition of federal grants.

50-4-6. Disposition of federal grants. Any moneys paid by the United States government under the provisions of § 50-4-4 or 50-4-5 shall be retained by the state or paid over to the county or municipality under the terms and conditions imposed by the United States government in making the grants.

Source: SDC 1939, § 2.0108 as added by SL 1945, ch 2; SL 1949, ch 2, § 5; SL 2010, ch 227, § 25.



§ 50-4-7 Contracting powers of department.

50-4-7. Contracting powers of department. All contracts for the acquisition, construction, improvement, maintenance, and operation of airports, or other air navigation facilities made by the department, either as the agent of this state or as the agent of any county or municipality, shall be made pursuant to the laws of this state governing the making of like contracts.

Source: SDC 1939, § 2.0108 as added by SL 1945, ch 2; SL 1949, ch 2, § 5; SL 1997, ch 16, § 10; SL 2014, ch 222, § 25.



§ 50-4-8 Deposit of department moneys with state treasurer--Maintenance of separate fund--Authorized methods of disbursement.

50-4-8. Deposit of department moneys with state treasurer--Maintenance of separate fund--Authorized methods of disbursement. All moneys accepted for disbursement by the department pursuant to §§ 50-4-3 to 50-4-7, inclusive, shall be deposited in the state treasury, and, unless otherwise prescribed by the authority from which the money is received, kept in separate funds, designated according to the purposes for which the moneys were made available, and held by the state in trust for such purposes. All such moneys are hereby appropriated for the purposes for which the same were made available, to be expended in accordance with those sections. The department may, whether acting for this state or as the agent of any of its counties or municipalities, or if requested by the United States government or any agency or department thereof, disburse the moneys for the designated purposes, but this does not preclude any other authorized method of disbursement.

Source: SDC 1939, § 2.0108 as added by SL 1945, ch 2; SL 1949, ch 2, § 5; SL 1997, ch 16, § 11; SL 2014, ch 222, § 26.



§ 50-4-9 to 50-4-11. Repealed.

50-4-9 to 50-4-11. Repealed by SL 2010, ch 227, §§ 26 to 28.



§ 50-4-12 Reporting sale of aircraft fuel--Violation as misdemeanor.

50-4-12. Reporting sale of aircraft fuel--Violation as misdemeanor. Each person engaged in selling aircraft fuel to retailers or consumers at wholesale, shall, on or before the fifteenth day of each month, file a sworn statement and report with the department, upon forms prescribed and provided by the commission, showing the number of gallons of aircraft fuel sold in South Dakota for use in aircraft. Any person failing to file such report is guilty of a Class 2 misdemeanor.

Source: SL 1989, ch 117, § 77; SL 2010, ch 227, § 29.



§ 50-4-13 Appropriation of aircraft fuel tax revenues.

50-4-13. Appropriation of aircraft fuel tax revenues. All of the aircraft fuel tax collected on aircraft fuel purchased, imported, received, or distributed for subsequent sale for use in aircraft shall be appropriated and used as provided in § 50-4-14.

Source: SL 1989, ch 117, § 78.



§ 50-4-14 Uses for aeronautics fund.

50-4-14. Uses for aeronautics fund. The state aeronautics fund and the accumulations to the fund as appropriated by the Legislature may be used for the following purposes:

(1) The construction, development, lighting, marking, and maintenance of publicly owned airports;

(2) The lighting, marking, and maintenance of runways, taxiways and parking areas of privately owned and operated airports licensed by the commission, in proportion to the amount of the aircraft fuel tax paid on the aircraft fuel purchased for resale for use in aircraft at each privately owned and operated airport, as nearly as practicable, as to each airport it appears to the satisfaction of the commission that the airport is operated and maintained in accordance with the laws of this state, the rules of the commission, and the standard established for the airport by any agency of the United States, and the unrestricted use of the airport, is at all times available to the general public for the taking off and landing of aircraft;

(3) The matching of any funds made available by the United States, this state, or any of the political subdivisions of this state for the purchase of sites for airports, and for the construction, lighting, and marking of such airports, in amounts as the commission may determine; and

(4) The paying of salaries, office expenses, traveling, and other expenses of the commission and the department staff to carry out the responsibilities defined in chapter 50-2.
Source: SL 1989, ch 117, § 79; SL 1990, ch 377, § 5; SL 2010, ch 227, § 30; SL 2014, ch 222, § 27.



§ 50-4-15 Funds appropriated by § 50-4-14 not a limit.

50-4-15. Funds appropriated by § 50-4-14 not a limit. The funds appropriated by § 50-4-14 may not be construed to be a limitation on moneys expendable by the commission for the purposes therein specified, notwithstanding other and further appropriations from the state general fund for said or similar purposes.

Source: SL 1989, ch 117, § 80; SL 1997, ch 16, § 13.



§ 50-4-16 Portion of tax revenues to go to eligible airports--Allocation of revenues from sales to regular airlines.

50-4-16. Portion of tax revenues to go to eligible airports--Allocation of revenues from sales to regular airlines. The commission shall make an allocation of a portion of the aircraft fuel tax collected pursuant to §§ 10-47B-1 and 10-47B-4, to each eligible airport. The allocation shall be determined by the department from the monthly reports required by § 50-4-12, and be based as nearly as practicable upon the amount of aircraft fuel tax collected on retail sales of aircraft fuel sold at each eligible airport for use in general aviation aircraft. The amount of aircraft fuel tax collected on aircraft fuel sales to regular airlines shall be allocated separately by the department. All remaining aircraft fuel tax collected pursuant to §§ 10-47B-1 and 10-47B-4, shall be placed in the aeronautics fund and be used by the commission as provided in § 50-4-14.

Source: SL 1989, ch 117, § 81; SL 2014, ch 222, § 28.



§ 50-4-17 Expenditure of funds.

50-4-17. Expenditure of funds. The department shall approve vouchers and the state auditor shall issue warrants to expend the funds appropriated by § 50-4-14. The funds shall be expended as provided in § 50-4-14.

Source: SL 1989, ch 117, § 82; SL 2010, ch 227, § 31; SL 2014, ch 222, § 29.






Chapter 05 - Certified Airports, Schools And Navigation Facilities

§ 50-5-1 Application for approval of all public airports and certain private airports--Action on application.

50-5-1. Application for approval of all public airports and certain private airports--Action on application. Any owner or operator of a public airport shall apply to the commission for approval for the public airport prior to its use. Any owner or operator of a private airport located within two miles of the nearest boundary of any approved public airport shall apply to the commission for approval for the private airport prior to its use. The commission shall consider and either approve or reject an application within sixty days of receipt of the completed application.

Source: SDC 1939, § 2.0111; SL 1947, ch 1, § 6; SL 1949, ch 4, § 1; SL 2004, ch 287, § 1; SL 2010, ch 227, § 32.



§ 50-5-1.1 Exemption of certain airports from approval requirements.

50-5-1.1. Exemption of certain airports from approval requirements. The approval requirements of § 50-5-1 do not apply to temporary airports used only by aircraft while engaged in providing emergency medical services or other emergency services.

Source: SL 2004, ch 287, § 2; SL 2014, ch 222, § 30.



§ 50-5-2 Repealed.

50-5-2. Repealed by SL 2004, ch 287, § 4.



§ 50-5-3 Certificate of approval--Fee.

50-5-3. Certificate of approval--Fee. The commission may issue a certificate of approval pursuant to § 50-5-1 and may set a reasonable charge by rules promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 2.0111; SL 1947, ch 1, § 6; SL 1949, ch 4, § 1; SL 2004, ch 287, § 5; SL 2010, ch 227, § 33.



§ 50-5-4 Use or operation of airport without approval as misdemeanor.

50-5-4. Use or operation of airport without approval as misdemeanor. It is a Class 2 misdemeanor to use or operate a public airport or a private airport located within two miles of the nearest boundary of an approved public airport without the prior approval of the commission.

Source: SDC 1939, § 2.0111; SL 1947, ch 1, § 6; SL 1949, ch 4, § 1; SL 1983, ch 15, § 179; SL 2004, ch 287, § 6; SL 2010, ch 227, § 34.



§ 50-5-5 Repealed.

50-5-5. Repealed by SL 1983, ch 15, § 180.



§ 50-5-6 Rejection of application for approval--Conditional approval.

50-5-6. Rejection of application for approval--Conditional approval. If the commission rejects an application for permission to operate or establish an airport or if the commission issues any order requiring certain things to be done, the commission shall set forth its reasons and shall state the requirements to be met before such approval may be given or such order modified or changed.

Source: SDC 1939, § 2.0114; SL 2004, ch 287, § 7; SL 2010, ch 227, § 35.



§ 50-5-7 Closure of unapproved facilities.

50-5-7. Closure of unapproved facilities. If the commission deems it necessary, the commission may order the closing of any airport, or order any other air navigation facility to cease operations until it complies with the requirements established by the commission.

Source: SDC 1939, § 2.0114; SL 2010, ch 227, § 36; SL 2014, ch 222, § 31.



§ 50-5-8 Inspection of air navigation facilities.

50-5-8. Inspection of air navigation facilities. The commission or the commission's agent may inspect and examine at reasonable hours, to carry out the provisions of this title, any premises, and the buildings and other structures thereon, where the airports or other air navigation facilities are operated.

Source: SDC 1939, § 2.0114; SL 2010, ch 227, § 37; SL 2014, ch 222, § 32.



§ 50-5-9 Repealed.

50-5-9. Repealed by SL 2014, ch 222, § 33.



§ 50-5-10 Unauthorized entry upon approved facility as misdemeanor.

50-5-10. Unauthorized entry upon approved facility as misdemeanor. Except as otherwise provided, no person, without the express or implied consent of the owner or operator of any airport which has been approved by the commission for public use by aircraft, may enter, trespass on, or occupy any runway or other portion of the airport which will interfere, restrict, impede, or endanger the use of the airport by another person or the operator of an aircraft. A violation of this section is a Class 1 misdemeanor.

Source: SL 1966, ch 5; SL 1983, ch 15, § 181; SL 2010, ch 227, § 39; SL 2014, ch 222, § 34.






Chapter 06 - City Airport Boards [Repealed]

§ 50-6-1 Repealed.

50-6-1. Repealed by SL 2014, ch 222, § 35.



§ 50-6-2 Repealed.

50-6-2. Repealed by SL 1995, ch 49, § 26.



§ 50-6-3 Repealed.

50-6-3. Repealed by SL 2014, ch 222, § 36.



§ 50-6-4 to 50-6-7. Repealed.

50-6-4 to 50-6-7. Repealed by SL 1995, ch 49, §§ 27 to 30.



§ 50-6-8 to 50-6-17. Repealed.

50-6-8 to 50-6-17. Repealed by SL 2014, ch 222, § 36.






Chapter 06A - Regional Airport Authorities

§ 50-6A-1 Definition of terms.

50-6A-1. Definition of terms. Terms used in this chapter mean:

(1) "Air navigation facility," any facility, other than one owned and operated by the United States, used in, available for use in, or designed for use in the aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices, used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, or any combination of any or all of such facilities;

(2) "Airport authority" or "authority," any regional airport authority created pursuant to the provisions of this chapter;

(3) "Airport hazard," any structure, object of natural growth, or use of land which obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft;

(4) "Bonds," any bonds, notes, interim certificates, debentures, or similar obligations issued by an authority pursuant to this chapter;

(5) "Governing body," the official or officials authorized by law to exercise ordinance or other lawmaking powers of a political subdivision;

(6) "Person," a person as defined by subdivision 2-14-2(18) as well as any joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof;

(7) "Political subdivision" or "subdivision," any county, municipality, or other public body of this state;

(8) "Project," any airport operated by an authority, including all real and personal property, structures, machinery, equipment and appurtenances or facilities that are part of the airport or used or useful in connection therewith either as ground facilities for the convenience of handling aviation equipment, passengers and freight or as part of aviation operation, air navigation and air safety operation; and

(9) "Real property," lands, structures and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the term real property, including not only fee simple absolute but also any and all lesser interests, such as easements, rights of way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, pertaining to real property.
Source: SL 1976, ch 303, § 1; SL 2014, ch 222, § 37.



§ 50-6A-2 Creation of regional airport authority by resolution.

50-6A-2. Creation of regional airport authority by resolution. Any subdivision may by resolution, create a public body, corporate and politic, to be known as a regional airport authority. That authority shall be authorized to exercise its functions upon the issuance by the secretary of state of a certificate of incorporation.

Source: SL 1976, ch 303, § 2; SL 2014, ch 222, § 38.



§ 50-6A-3 Public hearing required for adoption of resolutions--Notice.

50-6A-3. Public hearing required for adoption of resolutions--Notice. A subdivision shall not adopt any resolution authorized by § 50-6A-2 or 50-6A-11 without a public hearing thereon. Notice thereof shall be given at least ten days prior thereto in the official newspaper of the subdivision, or if the subdivision has no official newspaper, then in a newspaper having general circulation in the subdivision.

Source: SL 1976, ch 303, § 5.



§ 50-6A-4 Appointment of regional airport authority commissioners--Term of office--Certificates of appointment filed.

50-6A-4. Appointment of regional airport authority commissioners--Term of office--Certificates of appointment filed. The governing bodies of the subdivisions participating in the creation of the regional airport authority shall, pursuant to such joint resolution appoint not less than five persons as commissioners of the regional airport authority. The number of commissioners to be appointed and their representation shall be provided for in the joint resolution. The terms of commissioners of a regional airport authority who are first appointed shall be: at least one appointed for a term of one year; at least one appointed for a term of two years; at least one appointed for a term of three years; at least one appointed for a term of four years; and at least one appointed for a term of five years. Except for the commissioners first appointed, all commissioners of a regional airport authority shall be appointed for terms of five years. However, if a vacancy occurs otherwise than by expiration of term, the vacancy shall be filled for the unexpired term in the same manner as the original appointments. Each commissioner shall hold office until a successor has been appointed and has qualified but for no more than two full consecutive terms. The certificates of the appointment and reappointment of commissioners shall be filed with the authority and the secretary of state. Commissioners shall be subject to recall pursuant to §§ 9-13-29 to 9-13-35, inclusive.

Source: SL 1976, ch 303, §§ 2, 6, 9; SL 1986, ch 398, § 1; SL 1995, ch 265, § 1.



§ 50-6A-5 Resolutions filed with secretary of state by initial commissioners--Issuance of certificate of incorporation.

50-6A-5. Resolutions filed with secretary of state by initial commissioners--Issuance of certificate of incorporation. Upon the appointment and qualification of the commissioners first appointed to a regional airport authority, the regional airport authority shall submit, to the secretary of state, a certified copy of each resolution adopted pursuant to § 50-6A-2 by the subdivisions included in the regional authority, and upon receipt of the copy the secretary of state shall issue a certificate of incorporation to the regional airport authority.

Source: SL 1976, ch 303, § 7; SL 2014, ch 222, § 39.



§ 50-6A-6 Certificate of incorporation as proof of airport authority's establishment--Admissibility in evidence.

50-6A-6. Certificate of incorporation as proof of airport authority's establishment--Admissibility in evidence. In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of an airport authority, such airport authority shall be conclusively deemed to have become established and authorized to transact its business and exercise its powers hereunder upon proof of the issuance by the secretary of state of a certificate of incorporation of such airport authority. A copy of such certificate of incorporation, duly certified by the secretary of state, shall be admissible in evidence in any suit, action, or proceeding.

Source: SL 1976, ch 303, § 8.



§ 50-6A-7 Powers vested in commissioners--Adoption of procedural rules--Quorum--Majority vote required for action.

50-6A-7. Powers vested in commissioners--Adoption of procedural rules--Quorum--Majority vote required for action. The powers of each regional airport authority shall be vested in the commissioners thereof. Each such authority shall adopt and amend from time to time rules for its own procedure not inconsistent with this section and §§ 50-6A-8 to 50-6A-10, inclusive. A majority of the commissioners of an authority shall constitute a quorum for the purpose of conducting business of the authority and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of not less than a majority of the commissioners present.

Source: SL 1976, ch 303, §§ 2, 9.



§ 50-6A-8 Organization and election of officers--Chairman and vice-chairman.

50-6A-8. Organization and election of officers--Chairman and vice-chairman. Each such regional airport authority, once created, shall organize and elect officers for terms of office to be fixed by agreement. There shall be elected a chairman and vice-chairman from among the commissioners.

Source: SL 1976, ch 303, §§ 2, 9.



§ 50-6A-9 Employment of personnel--Legal services--Delegation of powers and duties.

50-6A-9. Employment of personnel--Legal services--Delegation of powers and duties. A regional airport authority may employ an executive director, secretary, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the subdivisions included in the authority or may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

Source: SL 1976, ch 303, § 9.



§ 50-6A-10 Expenses of commissioners--No compensation.

50-6A-10. Expenses of commissioners--No compensation. A commissioner of an authority shall receive no compensation for his services, but shall be entitled to the necessary expense, including traveling expenses, incurred in the discharge of his duties.

Source: SL 1976, ch 303, § 9.



§ 50-6A-11 Addition of subdivisions to airport authority--Resolution of consent.

50-6A-11. Addition of subdivisions to airport authority--Resolution of consent. A regional airport authority may be increased from time to time to serve one or more additional subdivisions if such additional subdivision and each of the subdivisions then included in the regional authority and the commissioners of the regional authority, respectively, adopt a resolution consenting thereto.

Source: SL 1976, ch 303, § 3.



§ 50-6A-12 Exclusion of subdivisions from authority--Assets and liabilities--Bondholders' consent.

50-6A-12. Exclusion of subdivisions from authority--Assets and liabilities--Bondholders' consent. A regional airport authority may be decreased if each of the subdivisions then included in the regional authority and the commissioners of the regional authority consent to the decrease and make provisions for the retention or disposition of its assets and liabilities; provided that, if the regional authority has any bonds outstanding no decrease shall be effected unless one hundred per cent of the holders of the bonds consent thereto in writing.

Source: SL 1976, ch 303, § 4.



§ 50-6A-13 Increase or decrease resolution forwarded to secretary of state--Amended certificate issued.

50-6A-13. Increase or decrease resolution forwarded to secretary of state--Amended certificate issued. When a regional airport authority is increased or decreased pursuant to § 50-6A-11 or 50-6A-12, it shall forward to the secretary of state a certified copy of each resolution adopted pursuant thereto and upon receipt thereof, the secretary of state shall issue an amended certificate of incorporation in accordance therewith.

Source: SL 1976, ch 303, § 7.



§ 50-6A-14 Subdivision aid to regional authority.

50-6A-14. Subdivision aid to regional authority. For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of airports and air navigation facilities pursuant to the provisions of this chapter, any subdivision for which an authority has been created may, upon such terms, with or without consideration, as it may determine:

(1) Lend or donate money to the authority;

(2) Provide that all or a portion of the taxes or funds available or to become available to, or required by law to be used by, the subdivision for airport purposes, be transferred or paid directly to the airport authority as such funds become available to the subdivision;

(3) Cause water, sewer, or drainage facilities, or any other facilities which it is empowered to provide, to be furnished adjacent to or in connection with such airports or air navigation facilities;

(4) Dedicate, sell, convey, or lease any of its interest in any property, or grant easements, licenses, or any other rights or privileges therein to the authority;

(5) Furnish, dedicate, close, pave, install, grade, regrade, plan, or replan streets, roads, roadways, and walks from established streets or roads to such airports or air navigation facilities;

(6) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of airports and air navigation facilities; and

(7) Enter into agreements with the authority respecting action to be taken by the subdivision pursuant to the provisions of this section.
Source: SL 1976, ch 303, § 32.



§ 50-6A-15 Corporate powers of regional authority.

50-6A-15. Corporate powers of regional authority. A regional airport authority shall have the power:

(1) To sue and be sued; to have a seal; and to have perpetual succession;

(2) To execute such contracts and other instruments and take such other action as may be necessary or convenient to carry out the purposes of this chapter.

In addition to the general and special powers conferred by this chapter, every authority is authorized to exercise such powers as are necessary incidental to the exercise of such general and special powers.

Source: SL 1976, ch 303, §§ 10 (1), (2), 34.



§ 50-6A-16 Power to acquire and operate airports and navigation facilities.

50-6A-16. Power to acquire and operate airports and navigation facilities. A regional airport authority shall have the power to plan, establish, acquire, develop, construct, purchase, enlarge, improve, maintain, equip, operate, regulate, and protect airports and air navigation facilities, within this state and within any adjoining state, including the acquisition, construction, installation, equipment, maintenance, and operation at such airports or buildings and other facilities for the servicing of aircraft or for comfort and accommodation of air travelers, and the purchase and sale of supplies, goods, and commodities as are incident to the operation of its airport properties. For such purposes an authority may by purchase, gift, devise, lease, eminent domain proceedings or otherwise, acquire property, real or personal, or any interest therein, including easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit the removal, elimination, obstruction-marking, or obstruction-lighting of airport hazards or to prevent the establishment of airport hazards.

Source: SL 1976, ch 303, § 10 (3).



§ 50-6A-17 Power to acquire existing airports and navigation facilities.

50-6A-17. Power to acquire existing airports and navigation facilities. An authority shall have the power to acquire, by purchase, gift, devise, lease, eminent domain proceedings, or otherwise, existing airports and air navigation facilities; provided, however, an authority shall not acquire or take over any airport or air navigation facility owned or controlled by another authority, a subdivision, or public agency of this or any other state without the consent of such authority, subdivision, or public agency.

Source: SL 1976, ch 303, § 10 (5).



§ 50-6A-18 Power to use public waters.

50-6A-18. Power to use public waters. A regional airport authority shall have the power to establish or acquire and maintain airports in, over, and upon any public waters of this state, any submerged lands under such public waters; and to construct and maintain terminal buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such airport, and landing floats and breakwaters for the protection thereof.

Source: SL 1976, ch 303, § 10 (6).



§ 50-6A-19 Eminent domain procedure--Property previously acquired by eminent domain--Entry for surveys.

50-6A-19. Eminent domain procedure--Property previously acquired by eminent domain--Entry for surveys. In the acquisition of property by eminent domain proceedings authorized by this chapter, an airport authority shall proceed in the manner provided by chapter 21-35, and such other laws that may now or hereafter apply to the state or to political subdivisions of this state in exercising the right of eminent domain. The fact that the property to be acquired by eminent domain proceedings was acquired by its owner by eminent domain proceedings shall not prevent its acquisition by such proceedings by the authority. For the purpose of making surveys and examinations relative to eminent domain proceedings, it shall be lawful for the authority to enter upon the land, doing no unnecessary damage.

Source: SL 1976, ch 303, § 11.



§ 50-6A-20 Taking possession on commencement of eminent domain proceedings--Abandonment of proceedings--Liability for damage.

50-6A-20. Taking possession on commencement of eminent domain proceedings--Abandonment of proceedings--Liability for damage. Notwithstanding the provisions of any other statute or other law of this state, a regional airport authority may take possession of any property to be acquired by eminent domain proceedings at any time after the commencement of such proceedings. The authority shall not be precluded from abandoning such proceedings at any time prior to final order and decree of the court having jurisdiction of such proceedings; provided that the authority shall be liable to the owner of the property for any damage done to the property during possession thereof by the authority.

Source: SL 1976, ch 303, § 11.



§ 50-6A-21 Zoning powers of authority.

50-6A-21. Zoning powers of authority. A regional airport authority shall have the power to establish comprehensive airport zoning regulations in accordance with the laws of this state. For the purpose of this chapter, a regional airport authority shall have the same powers as all other political subdivisions in the adoption and enforcement of comprehensive airport zoning regulations as provided for by the laws of this state.

Source: SL 1976, ch 303, § 10 (4).



§ 50-6A-22 Subdivision's zoning power not limited.

50-6A-22. Subdivision's zoning power not limited. Nothing contained in this chapter shall be construed to limit any right, power, or authority of a subdivision to regulate airport hazards by zoning.

Source: SL 1976, ch 303, § 35.



§ 50-6A-23 Certification of tax levy amounts--Levy by subdivisions--Collection--Payment to authority.

50-6A-23. Certification of tax levy amounts--Levy by subdivisions--Collection--Payment to authority. An authority shall have all the powers necessary or convenient to carry out the purposes of this chapter including the power to certify, annually to the governing bodies creating it, the amount of financial support requested from said governing bodies for airport purposes. Each subdivision may, if deemed necessary by the subdivision, levy the amount requested pursuant to provisions of law authorizing municipalities and other political subdivisions of this state to levy taxes for airport purposes. The levy made may not exceed the maximum levy permitted by the laws of this state for airport purposes. Each subdivision shall collect the taxes levied for an airport authority in the same manner as other taxes are levied and collected and make payment to the airport authority.

Source: SL 1976, ch 303, §§ 10, 23; SL 1995, ch 265, § 2.



§ 50-6A-24 Maximum airport levy--County levy inapplicable to municipality levying.

50-6A-24. Maximum airport levy--County levy inapplicable to municipality levying. In counties or municipalities supporting airport authorities, a levy in addition to all other levies permitted by law, not to exceed two dollars and forty cents per thousand dollars of taxable valuation of property in such county or municipality, may be made for such purposes, but such county levy may not apply to any municipality levying hereunder.

Source: SL 1976, ch 303, § 24; SL 1989, ch 87, § 15G.



§ 50-6A-25 Tax proceeds deposited in special accounts--Expenditure by authority.

50-6A-25. Tax proceeds deposited in special accounts--Expenditure by authority. The proceeds of taxes for support of an airport authority when and as paid to the airport authority shall be deposited in a special account or accounts in which other revenues of the authority are deposited and may be expended by the authority as provided for in this chapter.

Source: SL 1976, ch 303, § 23.



§ 50-6A-26 Covenant in bond resolution to levy taxes until bonds paid.

50-6A-26. Covenant in bond resolution to levy taxes until bonds paid. Prior to the issuance of bonds under § 50-6A-29 the airport authority may by resolution covenant and agree that the total amount of such taxes then authorized by law, or such portion thereof as may be specified by the resolution, will be certified, levied and deposited annually as herein provided, until the bonds and interest thereon are fully paid.

Source: SL 1976, ch 303, § 23.



§ 50-6A-27 Acceptance and expenditure of grants, donations and loans--Terms and conditions.

50-6A-27. Acceptance and expenditure of grants, donations and loans--Terms and conditions. An authority is authorized to accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of this chapter. All federal moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the state.

Source: SL 1976, ch 303, § 21.



§ 50-6A-28 Department as agent of authority--Agreement as to terms and conditions--Separate fund in state treasury.

50-6A-28. Department as agent of authority--Agreement as to terms and conditions--Separate fund in state treasury. An authority may designate the department as the authority's agent to accept, receive, receipt for, and disburse federal and state moneys, and other moneys, public or private, made available by grant or loan or both, to accomplish in whole or in part, any of the purposes of this chapter. The authority shall designate the department as the authority's agent in contracting for and supervising the planning, acquisition, development, construction, improvement, maintenance, equipment, or operation of any airport or other air navigation facility.

An authority shall enter into an agreement with the department prescribing the terms and conditions of the agency in accordance with any terms and conditions as are prescribed by the United States, if federal money is involved, and in accordance with the applicable laws of this state. All federal moneys accepted under this section by the department shall be accepted and transferred or expended by the department upon any terms and conditions as are prescribed by the United States.

All moneys received by the department pursuant to this section shall be deposited in the state treasury, and unless otherwise prescribed by the agency from which the moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, and shall be held by the state in trust for such purposes.

Source: SL 1976, ch 303, § 22; SL 2010, ch 227, § 40; SL 2014, ch 222, § 40.



§ 50-6A-29 Bonds issued by authority--Terms--Minimum sale price--Interest rate.

50-6A-29. Bonds issued by authority--Terms--Minimum sale price--Interest rate. An authority shall have the power to borrow money for any of its corporate purposes and issue its bonds therefor, including refunding bonds, in such form and upon such terms as it may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources, which bonds may be sold at not less than ninety-eight percent of par plus the interest accrued on the bonds to the date of the delivery thereof. There shall be no interest rate ceiling on those issues sold at public sale.

Source: SL 1976, ch 303, § 13.



§ 50-6A-30 Bonds payable solely from airport revenues--Special obligation if within debt limitation.

50-6A-30. Bonds payable solely from airport revenues--Special obligation if within debt limitation. Any bonds issued pursuant to this chapter by an authority shall be payable, as to principal and interest, solely from revenues of an airport or air navigation facility or facilities, and shall so state on their face, but if any such issue of bonds constitutes an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, each bond of the issue shall be an equally valid and binding special obligation of the authority in accordance with its terms, in an amount proportionate to the total amount of the issue which is within such limitation or restriction.

Source: SL 1976, ch 303, § 14.



§ 50-6A-31 Covenants and indentures for bond security--Priority over operating costs.

50-6A-31. Covenants and indentures for bond security--Priority over operating costs. For the security of any such bonds the authority may by resolution make and enter into any covenant, agreement, or indenture authorized to be made as security for revenue bonds. The sums required from time to time to pay principal and interest and to create and maintain a reserve for the bonds may be made payable from any and all revenues referred to in this chapter, prior to the payment of current costs of operation and maintenance of the facilities.

Source: SL 1976, ch 303, § 17.



§ 50-6A-32 Recitation in bond as conclusive on issuance and purpose.

50-6A-32. Recitation in bond as conclusive on issuance and purpose. Any bond reciting in substance that it has been issued by the authority pursuant to the provisions of this chapter and for a purpose or purposes authorized to be accomplished by this chapter shall be conclusively deemed, in any suit, action, or proceeding involving the validity or enforceability of the bond or the security therefor, to have been issued pursuant to such provisions and for such purpose or purposes.

Source: SL 1976, ch 303, § 16.



§ 50-6A-33 Signatures of commissioners or officers valid after signers leave office.

50-6A-33. Signatures of commissioners or officers valid after signers leave office. In case any of the commissioners or officers of an authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers after authorization but before the delivery of the bonds, the signature shall, nevertheless be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until delivery.

Source: SL 1976, ch 303, § 15.



§ 50-6A-34 Public sale of bonds--Small issues excepted--Interest.

50-6A-34. Public sale of bonds--Small issues excepted--Interest. Bonds issued pursuant to § 50-6A-29 shall be sold at public sale, except when such obligations do not exceed the total sum of one hundred thousand dollars, and shall bear interest.

Source: SL 1976, ch 303, § 13; SL 1983, ch 28, § 64.



§ 50-6A-35 Bonds fully negotiable.

50-6A-35. Bonds fully negotiable. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

Source: SL 1976, ch 303, § 15.



§ 50-6A-36 Tax exemption of bonds.

50-6A-36. Tax exemption of bonds. Bonds issued by an authority pursuant to the provisions of this chapter are declared to be issued for an essential public and governmental purpose and, together with interest thereon, and income therefrom, shall be exempt from all taxes.

Source: SL 1976, ch 303, § 16.



§ 50-6A-37 No personal liability on bonds unless debt limitation exceeded.

50-6A-37. No personal liability on bonds unless debt limitation exceeded. Neither the commissioners of an authority nor any person executing such bonds shall be liable personally thereon by reason of the issuance thereof, except to the extent that the bonds, if constituting an indebtedness, exceed any applicable limitation or restriction.

Source: SL 1976, ch 303, § 14.



§ 50-6A-38 Arrangements for airport operation--Maximum duration--Purposes--Terms and conditions--Public rights protected.

50-6A-38. Arrangements for airport operation--Maximum duration--Purposes--Terms and conditions--Public rights protected. In connection with the operation of an airport or air navigation facility owned or controlled by an authority, the authority may enter into contracts, leases, and other arrangements for terms not to exceed thirty years with any persons:

(1) Granting the privilege of using or improving the airport or air navigation facility or any portion or facility thereof or space therein for commercial purposes;

(2) Conferring the privilege of supplying goods, commodities, things, services, or facilities at the airport or air navigation facility; and

(3) Making available services to be furnished by the authority or its agents at the airport or air navigation facility.

In each case the authority may establish the terms and conditions and fix the charges, rentals, or fees for the privileges or services, which shall be reasonable and uniform for the same class or privilege or service and shall be established with due regard to the property and improvements used and the expenses of operation to the authority; provided that in no case shall the public be deprived of its rightful, equal, and uniform use of the airport, air navigation facility, or portion or facility thereof.

Source: SL 1976, ch 303, § 18.



§ 50-6A-38.1 Regional airport authority authorized to provide funds for air carrier air service.

50-6A-38.1. Regional airport authority authorized to provide funds for air carrier air service. A regional airport authority may pay compensation to a regularly scheduled commercial air carrier to provide basic or enhanced air service as provided in the Airport and Airway Safety and Capacity Expansion Act of 1987 and may provide compensation to a regularly scheduled air carrier. Funds provided by a regional airport authority to pay compensation for such air service shall be budgeted pursuant to chapter 50-6A.

Source: SL 1988, ch 376, § 4; SL 1990, ch 377, § 3; SL 2014, ch 222, § 41.



§ 50-6A-39 Operating contract for airport--Duration--Conditions.

50-6A-39. Operating contract for airport--Duration--Conditions. Except as may be limited by the terms and conditions of any grant, loan, or agreement authorized by §§ 50-6A-27 and 50-6A-28, an authority may by contract, lease, or other arrangements, upon a consideration fixed by it, grant to any qualified person for a term not to exceed thirty years the privilege of operating, as agent of the authority or otherwise, any airport owned or controlled by the authority; provided that no person shall be granted any authority to operate an airport other than as a public airport or to enter into any contracts, leases, or other arrangements in connection with the operation of the airport which the authority might not have undertaken under § 50-6A-38.

Source: SL 1976, ch 303, § 19.



§ 50-6A-40 Disposal of airport or property by authority--Manner and terms.

50-6A-40. Disposal of airport or property by authority--Manner and terms. Except as may be limited by the terms and conditions of any grant, loan or agreement, authorized by §§ 50-6A-27 and 50-6A-28, an authority may, by sale, lease, or otherwise, dispose of any airport, air navigation facility, or other property, or portion thereof or interest therein, acquired pursuant to this chapter. Such disposal by sale, lease, or otherwise, shall be in accordance with the laws of this state governing the disposition of other public property, except that in the case of disposal to another authority, a subdivision, or an agency of the state or federal government for use and operation as a public airport, the sale, lease, or other disposal may be effected in such manner and upon such terms as the commissioners of the authority may deem in the best interest of civil aviation.

Source: SL 1976, ch 303, § 12.



§ 50-6A-41 Rules, regulations, and orders.

50-6A-41. Rules, regulations, and orders. An authority is authorized to adopt, amend, and repeal such reasonable resolutions, rules, regulations, and orders as it shall deem necessary for the management, government, and use of any airport or air navigation facility owned by it or under its control. No rule, regulation, order, or standard prescribed by the commission shall be inconsistent with, or contrary to, any act of the Congress of the United States or any regulation promulgated or standard established pursuant thereto. The authority shall keep on file at the principal office of the authority for public inspection a copy of all its rules and regulations.

Source: SL 1976, ch 303, § 20.



§ 50-6A-42 Agencies authorized to act through joint boards.

50-6A-42. Agencies authorized to act through joint boards. For the purposes of this section and §§ 50-6A-43 to 50-6A-51, inclusive, unless otherwise qualified:

(1) The term "public agency" includes any subdivision or authority, as defined in this chapter, any agency of the state government or of the United States, and any municipality, political subdivision or agency of an adjoining state; and

(2) The term "governing body" includes commissioners of an authority, the governing body of a subdivision, and the head of an agency of a state or the United States if the public agency is other than an authority or subdivision.
Source: SL 1976, ch 303, § 25.



§ 50-6A-43 Joint exercise of powers by airport authority and public agency.

50-6A-43. Joint exercise of powers by airport authority and public agency. All powers, privileges, and authority granted by this chapter may be exercised and enjoyed by an authority jointly with any public agency of this state, and jointly with any public agency of any adjoining state or of the United States to the extent that the laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of the state government, when acting jointly with any authority, may exercise and enjoy all the powers, privileges, and authority conferred by this chapter upon an authority.

Source: SL 1976, ch 303, § 25.



§ 50-6A-44 Joint action agreements between public agencies--Terms and conditions.

50-6A-44. Joint action agreements between public agencies--Terms and conditions. Any two or more public agencies may enter into agreements with each other for joint action pursuant to the provisions of §§ 50-6A-42 to 50-6A-51, inclusive. Each agreement shall specify its duration, the proportionate interest which each public agency shall have in the property, facilities, and privileges involved in the joint undertaking, the proportion of costs of operation, and other considerations, to be borne by each public agency, and such other terms as are deemed necessary or required by law. The agreement may also provide for amendments and termination; disposal of all or any of the property, facilities, and privileges jointly owned, prior to, or at such times as said property, facilities, and privileges, or any part thereof, cease to be used for the purposes provided in this chapter, or upon termination of the agreement; the distribution of the proceeds received upon any disposal, and of any funds or other property jointly owned and undisposed of; the assumption of payment of any indebtedness arising from the joint undertaking which remains unpaid upon the disposal of all assets or upon a termination of the agreement; and such other provisions as may be necessary or convenient.

Source: SL 1976, ch 303, § 26.



§ 50-6A-45 Joint board created by public agencies--Composition--Appointment, terms and compensation of members--Officers--Rules--Powers.

50-6A-45. Joint board created by public agencies--Composition--Appointment, terms and compensation of members--Officers--Rules--Powers. Public agencies acting jointly pursuant to §§ 50-6A-42 to 50-6A-51, inclusive, shall create a joint board which shall consist of members appointed by the governing body of each participating public agency. The number to be appointed, their term and compensation, if any, shall be provided for in the joint agreement. Each joint board shall organize, select officers for such terms as are fixed by the agreement, and adopt and amend from time to time rules for its own procedure. The joint board shall have power, as agent of the participating public agencies, to plan, acquire, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect and police any airport or air navigation facility or airport hazard to be jointly acquired, controlled and operated, and the board may be authorized by the participating public agencies to exercise on behalf of its constituent public agencies all the powers of each with respect to the airport, air navigation facility or airport hazard, subject to the limitations of §§ 50-6A-46 to 50-6A-51, inclusive.

Source: SL 1976, ch 303, § 27.



§ 50-6A-46 Annual budget for joint board expenditures--Approval by constituent agencies.

50-6A-46. Annual budget for joint board expenditures--Approval by constituent agencies. The total expenditures to be made by the joint board for any purpose in any calendar year shall be as determined by a budget approved by the constituent public agencies on or before the preceding December first, or as otherwise specifically authorized by the constituent public agencies.

Source: SL 1976, ch 303, § 28.



§ 50-6A-47 Approval required for costs in excess of agreement or budget.

50-6A-47. Approval required for costs in excess of agreement or budget. No airport, air navigation facility, airport hazard, or real or personal property, the cost of which is in excess of sums fixed therefor by the joint agreement or allotted in the annual budget, may be acquired, established, or developed by the joint board without the approval of the governing bodies of its constituent public agencies.

Source: SL 1976, ch 303, § 28.



§ 50-6A-48 Eminent domain proceedings by joint board--Public agency approval required--Property held as tenants in common.

50-6A-48. Eminent domain proceedings by joint board--Public agency approval required--Property held as tenants in common. Eminent domain proceedings under §§ 50-6A-42 to 50-6A-45, inclusive, may be instituted by the joint board only by authority of the governing bodies of the constituent public agencies of the joint board. If so authorized, such proceedings shall be instituted in the names of the constituent public agencies jointly, and the property so acquired shall be held by said public agencies as tenants in common.

Source: SL 1976, ch 303, § 28.



§ 50-6A-49 Resolutions, rules, regulations and orders of joint board concerning contracts and leases--Public agency approval required--Force and effect.

50-6A-49. Resolutions, rules, regulations and orders of joint board concerning contracts and leases--Public agency approval required--Force and effect. Any resolutions, rules, regulations, or orders of the joint board dealing with subjects authorized by §§ 50-6A-38 and 50-6A-39 shall become effective only upon approval of the governing bodies of the constituent public agencies; provided that upon such approval, the resolutions, rules, regulations, or orders of the joint board shall have the same force and effect in the territories or jurisdictions involved as the ordinances, resolutions, rules, regulations, or orders of each public agency would have in its own territory or jurisdiction.

Source: SL 1976, ch 303, § 28.



§ 50-6A-50 Joint fund created for joint board--Deposit of agency shares--Grants, loans and revenues--Disbursements from fund.

50-6A-50. Joint fund created for joint board--Deposit of agency shares--Grants, loans and revenues--Disbursements from fund. For the purpose of providing the joint board with moneys for the necessary expenditures in carrying out the provisions of §§ 50-6A-42 to 50-6A-51, inclusive, a joint fund shall be created and maintained, into which shall be deposited the share of each of the constituent public agencies as provided by the joint agreement. Any federal, state, or other grants, contributions, or loans, and the revenues obtained from the joint ownership, control, and operation of any airport or air navigation facility under the jurisdiction of the joint board shall be paid into the joint fund. Disbursements from such fund shall be made by order of the board, subject to the limitations prescribed in §§ 50-6A-46 to 50-6A-51, inclusive.

Source: SL 1976, ch 303, § 29.



§ 50-6A-51 Disposal of airports or property by joint board--Public agency consent required--Contracts, leases, grants of operating privilege permitted without agency consent.

50-6A-51. Disposal of airports or property by joint board--Public agency consent required--Contracts, leases, grants of operating privilege permitted without agency consent. The joint board shall not dispose of any airport, air navigation facility, or real property under its jurisdiction except with the consent of the governing bodies of its constituent public agencies, provided that the joint board may, without such consent, enter into contracts, leases, or other arrangements contemplated by §§ 50-6A-38 and 50-6A-39.

Source: SL 1976, ch 303, § 28.



§ 50-6A-52 Airport acquisitions and development declared public purpose and necessity.

50-6A-52. Airport acquisitions and development declared public purpose and necessity. The acquisition of any land, or interest therein, pursuant to this chapter, the planning, acquisition, establishment, development, construction, improvement, maintenance, equipment, operation, regulation, and protection of airports and air navigation facilities, including the acquisition or elimination of airport hazards, and the exercise of any other powers herein granted to authorities and other public agencies, to be severally or jointly exercised, are hereby declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity. All land and other property and privileges acquired and used by or on behalf of any authority or other public agency in the manner and for the purposes enumerated in this chapter shall and are hereby declared to be acquired and used for public and governmental purposes and as a matter of public necessity.

Source: SL 1976, ch 303, § 30.



§ 50-6A-53 Tax exemption of airport property and income.

50-6A-53. Tax exemption of airport property and income. Any property in this state acquired by an authority for airport purposes pursuant to the provisions of this chapter, and any income derived by the authority from the ownership, operation, or control thereof, shall be exempt from taxation to the same extent as other property used for public purpose.

Source: SL 1976, ch 303, § 31.



§ 50-6A-54 Severability of provisions.

50-6A-54. Severability of provisions. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1976, ch 303, § 37.



§ 50-6A-55 Citation of chapter.

50-6A-55. Citation of chapter. This chapter may be cited as the "Airport Authorities Act."

Source: SL 1976, ch 303, § 36.






Chapter 07 - Publicly Owned Airports

§ 50-7-1 Definitions.

50-7-1. Definitions. For the purposes of this chapter, the term, municipalities, includes organized townships and organized counties and like power and authority is hereby conferred upon organized townships and organized counties as now exists in municipalities. For the purposes of this chapter, the term, governmental agency, means any municipality, county, public corporation, or other public agency.

Source: SDC 1939, § 2.0206 as enacted by SL 1949, ch 5; SL 1951, ch 2; SL 2014, ch 222, § 42.



§ 50-7-2 County commissioners and municipalities may maintain airports--Airports in adjoining states--Creation of airport board.

50-7-2. County commissioners and municipalities may maintain airports--Airports in adjoining states--Creation of airport board. The board of county commissioners of any county in this state may acquire, establish, construct, own, control, lease, equip, improve, maintain, operate, and regulate airports for the use of aircraft within the limits of the county, and may use for any such purpose any real property suitable therefor owned or controlled by the county. Each municipality has the same power and jurisdiction except that a municipality may exercise the power either within or without the corporate limits of the municipality. Any municipality situated at or near the boundary line of an adjoining state may exercise the power and jurisdiction over real property and persons, for such purposes in the adjoining state and may maintain actions in the corporate name in the courts of the adjoining state for the exercise or protection of any rights authorized by this chapter. The governing boards of a county or a municipality may by resolution create an airport board.

Source: SDC 1939, § 2.0201; SL 1939, ch 1; SL 1941, ch 1; SL 1945, ch 3; SL 1945, ch 4; SL 1947, ch 2; SL 1961, ch 1; SL 1992, ch 60, § 2; SL 2014, ch 222, § 43.



§ 50-7-2.1 Repealed.

50-7-2.1. Repealed by SL 2014, ch 222, § 44.



§ 50-7-2.2 Exercise outside state of airport powers granted state agencies.

50-7-2.2. Exercise outside state of airport powers granted state agencies. This state or any governmental agency of this state having any powers with respect to planning, establishing, acquiring, developing, constructing, enlarging, improving, maintaining, equipping, operating, regulating, or protecting airports or air navigation facilities within this state, may exercise those powers within any state or jurisdiction adjoining this state, subject to the laws of that state or jurisdiction.

Source: SL 1976, ch 303, § 33.



§ 50-7-2.3 Exercise of airport powers in state by adjacent state or governmental agency--Eminent domain powers--Reciprocity required.

50-7-2.3. Exercise of airport powers in state by adjacent state or governmental agency--Eminent domain powers--Reciprocity required. Any state adjoining this state or any governmental agency thereof may plan, establish, acquire, develop, construct, enlarge, improve, maintain, equip, operate, regulate, and protect airports and air navigation facilities within this state, subject to the laws of this state applicable to airports and air navigation facilities. The adjoining state or governmental agency shall have the power of eminent domain in this state, which shall be exercised in the manner provided by the laws of this state governing condemnation proceedings; provided that the power of eminent domain shall not be exercised unless the adjoining state authorizes the exercise of that power therein by this state or any governmental agency thereof having any of the powers mentioned in this section and § 50-7-2.2.

Source: SL 1976, ch 303, § 33.



§ 50-7-2.4 Joint exercise of interstate airport powers.

50-7-2.4. Joint exercise of interstate airport powers. The powers granted in §§ 50-7-2.2 and 50-7-2.3 may be exercised jointly by two or more states or governmental agencies, including this state and its governmental agencies, in such combination as may be agreed upon by them.

Source: SL 1976, ch 303, § 33.



§ 50-7-3 Lease of airport to private operator--Liability for negligent maintenance of airport.

50-7-3. Lease of airport to private operator--Liability for negligent maintenance of airport. Any governmental agency may lease an airport or any portion of an airport or any airport facility for operating purposes to any person or corporation upon terms and conditions for a term of not to exceed fifty years as the governing body may approve. No governmental agency nor the governing agency is liable for the negligent maintenance or operation of any airport building, or other facility leased to an operator or erected by an operator upon a leased site.

Source: SDC 1939, § 2.0201 as added by SL 1939, ch 1; SL 1941, ch 1; SL 1945, ch 3; SL 1945, ch 4; SL 1947, ch 2; SL 1961, ch 1; SL 1992, ch 60, § 2; SL 2014, ch 222, § 45; SL 2015, ch 238, § 1.



§ 50-7-4 Acquisition of airport lands as public purpose--Procedure for condemnation--Exchange of lands.

50-7-4. Acquisition of airport lands as public purpose--Procedure for condemnation--Exchange of lands. Any lands acquired, owned, controlled, or occupied by a governmental agency for the purposes enumerated in § 50-7-3 shall and are hereby declared to be acquired, owned, controlled, and occupied for a public purpose and as a matter of public necessity. The governmental agency has the right to acquire public or private real property for such purposes by purchase from the owner if agreement on the terms can be made and if not by condemnation in the manner provided by law under which the governmental agency is authorized to acquire real property for public purposes. If there be no such law, in the manner provided generally for the condemnation of property for public use, the governmental agency has the right to exchange lands owned by the governmental agency for other lands of like character and value within the county or an abutting county whether privately owned or owned by the United States, the State of South Dakota, or any of its political subdivisions. The exchange shall be authorized by resolution of the governing body directing the execution of the necessary conveyance or conveyances. Any conveyance shall be signed by the presiding officer of the governing body and attested by the auditor or clerk.

Source: SDC 1939, § 2.0201; SL 1939, ch 1; SL 1941, ch 1; SL 1945, ch 3; SL 1945, ch 4; SL 1947, ch 2; SL 1964, ch 1; SL 1992, ch 60, § 2; SL 2014, ch 222, § 46.



§ 50-7-5 Joint operation of airport by public bodies--Purchase of interest in airport--Creation of airport boards.

50-7-5. Joint operation of airport by public bodies--Purchase of interest in airport--Creation of airport boards. Any power granted by this chapter to counties and municipalities may be exercised jointly by the county and municipalities located in the county or abutting county. In the case of any existing airport owned by a municipality, the county in which the municipality is located, or an abutting county, may purchase from the municipality an interest in the airport. In the case of any airport operated by a county, a municipality in the county or abutting county may purchase from the county an interest in the airport and may appropriate money and do all other things necessary to share in the operation expense as if the airport was owned and operated solely by the county or municipality. In case of a jointly owned and operated airport the management of the airport shall be in accordance with regulations adopted by the governing boards of the county and municipality not inconsistent with other provisions of this chapter, and the governing boards of the county and municipality may by resolutions of their respective governing bodies create an airport board.

Source: SDC 1939, § 2.0201 as added by SL 1939, ch 1; SL 1941, ch 1; SL 1945, ch 3; SL 1945, ch 4; SL 1947, ch 2; SL 1959, ch 1; SL 1964, ch 1; SL 1985, ch 77, § 31; SL 1992, ch 60, § 2; SL 2014, ch 222, § 47.



§ 50-7-6 Acquisition of land for county airport.

50-7-6. Acquisition of land for county airport. The board of county commissioners may appropriate money for the purpose of paying the purchase price or award for real property acquired or to be acquired for an airport or landing field, and to pay therefor, wholly or partly by such appropriation.

Source: SDC 1939, § 2.0202; SL 1970, ch 263, § 1; SL 1985, ch 77, § 32.



§ 50-7-7 Statement of intention to establish airport--Protest by voters--Submission to vote.

50-7-7. Statement of intention to establish airport--Protest by voters--Submission to vote. If the question of establishing a county airport has not previously been approved by a majority vote of the voters at an election at which the question was submitted, then any county desiring to establish and construct an airport shall state in the next published report of the county's proceedings the county's intention to establish and construct the airport stating the maximum amount which might be required to do so. If within sixty days from the publication a protest signed by fifteen percent of the voters of the county voting for Governor at the last general election be filed with the county commissioners, then no action may be taken until the question has been submitted to a vote of the people and sixty percent of those voting shall vote in favor thereof. The question to be so submitted shall be, "Shall the county expend an amount not to exceed $________ to establish and construct an airport?"

Source: SDC 1939, § 2.0202; SL 1970, ch 263, § 2; SL 2014, ch 222, § 48.



§ 50-7-8 Authority of municipalities to acquire airport--Raising funds for airport--Authorization, issuance and sale of bonds.

50-7-8. Authority of municipalities to acquire airport--Raising funds for airport--Authorization, issuance and sale of bonds. The governing body of any municipality may appropriate money, levy a tax or issue the bonds of the municipality to pay the purchase price or award for real property acquired, or to be acquired, for an airport or landing field, and to pay for it, wholly or partly, by an appropriation, tax levy or the proceeds of the bond issue. All bonds shall be authorized, issued and sold as provided in chapter 6-8B.

Source: SDC 1939, § 2.0203; SL 1984, ch 43, § 125; SL 1992, ch 60, § 2.



§ 50-7-9 Annual appropriations for airports--Taxation.

50-7-9. Annual appropriations for airports--Taxation. The governing body of a municipality to which this chapter is applicable having power to appropriate money therein may annually appropriate and cause to be raised by taxation in such municipality a sum sufficient to carry out the provisions of this chapter. A county shall appropriate from the county general fund for the purposes of this chapter.

Source: SDC 1939, § 2.0204; SL 1945, ch 5; SL 1985, ch 77, § 33; SL 1992, ch 60, § 2.



§ 50-7-10 Designation of department as agent to receive federal moneys--Other authority delegated to department--Conditions imposed by federal government.

50-7-10. Designation of department as agent to receive federal moneys--Other authority delegated to department--Conditions imposed by federal government. The governing body of any governmental agency shall designate the department as the body's agent to accept, receive, and receipt for federal moneys in the body's behalf for airport purposes, and to contract for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports, or other air navigation facilities. The governmental agency may enter into an agreement with the department prescribing the terms and conditions of the agency. The federal moneys shall be paid to the municipality or county under such terms and conditions as may be imposed by the United States government in making the grant.

Source: SDC 1939, § 2.0204 as added by SL 1945, ch 5; SL 1997, ch 16, § 14; SL 2014, ch 222, § 49.



§ 50-7-11 Airport contracts subject to public contract laws.

50-7-11. Airport contracts subject to public contract laws. Any contract for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of any airport or any other air navigation facility, made by the governmental agency itself, or through the agency of the department, shall be made pursuant to the laws of this state governing the making of like contracts.

Source: SDC 1939, § 2.0204 as added by SL 1945, ch 5; SL 2014, ch 222, § 50.



§ 50-7-12 Operation and improvement of existing airports--Leasing and subleasing--Expenses.

50-7-12. Operation and improvement of existing airports--Leasing and subleasing--Expenses. The governmental agency that has established an airport and acquired, leased, or set apart real property for such purpose may construct, improve, equip, maintain, and operate the same and may lease or sublet the property for airport purposes. The expenses of the construction, improvement, equipment, maintenance, and operation shall be a municipality or county charge as the case may be.

Source: SDC 1939, § 2.0205; SL 1945, ch 6; SL 1992, ch 60, § 2; SL 2014, ch 222, § 51.



§ 50-7-13 Administration of existing airports--Creation of airport board.

50-7-13. Administration of existing airports--Creation of airport board. The governmental agency that has established an airport and acquired, leased, or set apart real property for such purpose may vest jurisdiction for the construction, improvement, equipment, maintenance, and operation of the airport, in any suitable officer, board, or body of the governmental agency. The governmental agency may create by ordinance a board whose sole purpose shall be to improve, regulate and supervise the operation and management of air facilities.

Source: SDC 1939, § 2.0205; SL 1945, ch 6; SL 1992, ch 60, § 2; SL 2014, ch 222, § 52.



§ 50-7-14 Charges for use of airport--Approval of governing body.

50-7-14. Charges for use of airport--Approval of governing body. The governmental agency may adopt regulations and establish charges for the use of such airport, or may authorize an officer, board, or body of the governmental agency having jurisdiction to adopt regulations and establish charges, subject, however, to the approval of the governing body before the regulations or charges take effect.

Source: SDC 1939, § 2.0205; SL 1945, ch 6; SL 1992, ch 60, § 2; SL 2014, ch 222, § 53.



§ 50-7-14.1 Maximum liability of municipality for accidents or occurrences.

50-7-14.1. Maximum liability of municipality for accidents or occurrences. The maximum liability of any municipality operating an airport shall be five million dollars for any accident or occurrence at or in connection with the operation of such airport resulting in bodily injury or death to any person, or damage to property, or any combination thereof.

Source: SL 1969, ch 189.



§ 50-7-15 Cooperative financing agreements.

50-7-15. Cooperative financing agreements. The department, on behalf of the commission, may enter into cooperative agreements with the governing body of a governmental agency, whereby, the initial expenditures for making authorized airport improvements may be paid from any moneys that may be available to the commission and the governmental agency's share of the expenditure may be reimbursed to the commission over a period of three years. The reimbursements shall be paid into the special aviation internal service fund created by § 50-2-16 and used for airport improvement purposes, or shall be paid into the specific fund used to make the initial expenditures. Any governmental agency may enter into a cooperative financing agreement upon the adoption of a resolution authorizing the governing body to enter into the agreement.

Source: SL 1966, ch 4; SL 1992, ch 60, § 2; SL 1997, ch 16, § 15; SL 2014, ch 222, § 54.



§ 50-7-16 Interest on amounts to be reimbursed.

50-7-16. Interest on amounts to be reimbursed. The commission shall charge a governmental agency simple interest at the Category A rate of interest established in § 54-3-16 on the amount of money subject to reimbursement under § 50-7-15 from the date of the expenditure to the date of payment.

Source: SL 1966, ch 4; SL 1992, ch 60, § 2; SL 1997, ch 16, § 16; SL 1997, ch 269, § 1; SL 2014, ch 222, § 55.



§ 50-7-17 Department approval required to apply for federal funds--Agent for receipt and disbursement of federal funds.

50-7-17. Department approval required to apply for federal funds--Agent for receipt and disbursement of federal funds. No governmental agency in this state, whether acting alone or jointly with another governmental agency, may submit to the administrator of the federal aviation administration any project application under the provisions of any act of Congress which provides airport planning, construction, and development funds or other funds for the expansion and improvement of the airport system as such act shall pertain to the State of South Dakota, unless the project application has been first approved by the department. No governmental agency may directly receive or disburse any funds granted by the United States under such act, but the governmental agency shall designate the department as its agent to receive and disburse the funds. The governmental agency shall enter into an agreement with the department prescribing the terms and conditions of the agency in accordance with federal laws and regulations and applicable laws of this state. The moneys paid over by the United States government shall be retained by the state or paid over to the governmental agency under such terms and conditions as may be imposed by the United States government making the grant.

Source: SL 1947, ch 4; SDC Supp 1960, § 2.0207; SL 1971, ch 263; SL 1972, ch 252, §§ 1, 2; SL 1997, ch 16, § 17; SL 2014, ch 222, § 56.



§ 50-7-18 Indemnification agreements for federal funds used to purchase lands subject to mineral rights or oil and gas leases.

50-7-18. Indemnification agreements for federal funds used to purchase lands subject to mineral rights or oil and gas leases. The department may in cases where federal funds are channeled through the department, pursuant to the provisions of § 50-7-17, enter into contracts and agreements binding on this state with the administrator of the federal aviation administration to indemnify the United States for federal funds contributed to the State of South Dakota, or any governmental agency, used for the purchase of land as the site of a public airport or for the construction of airport improvements on the airport within this state where the title to the land is subject to mineral rights or oil and gas leases, the release or subordination of which is determined by the administrator of the federal aviation administration not to be practicable.

Source: SL 1953, ch 5, § 1; SDC Supp 1960, § 2.0208; SL 1997, ch 16, § 18; SL 2014, ch 222, § 57.



§ 50-7-19 Limitations on indemnification agreements.

50-7-19. Limitations on indemnification agreements. The indemnifying agreements authorized in §§ 50-7-17 and 50-7-18 are limited:

(1) To agreements which obligate the department, acting for and on behalf of the State of South Dakota, to refund to the United States of America as represented by the administrator of the federal aviation administration, a sum equal to the full amount of federal funds contributed for the purchase of land or construction of airport improvements thereon; or

(2) At the option of the administrator, to provide and construct at state expense and without further contributions by the federal government, an airport facility equivalent to that developed with the aid of federal funds and located as near as practicable to the site of the existing facilities on land with good title satisfactory to the administrator of the federal aviation administration as prescribed by the provisions of section 9 of the Federal Airport Act (Public Law 377, 79th Congress, 2nd session as amended to January 1, 2014).
Source: SL 1953, ch 5, § 2; SDC Supp 1960, § 2.0209; SL 1997, ch 16, § 19; SL 2014, ch 222, § 58.






Chapter 08 - Airport Revenue Bonds

§ 50-8-1 Local government airport improvement contracts--Authorization, issuance, and sale of revenue bonds.

50-8-1. Local government airport improvement contracts--Authorization, issuance, and sale of revenue bonds. Any municipality or county owning and operating an airport which has been approved by the state Aeronautics Commission for public use may contract to construct, improve, and equip buildings, hangars, runways, and structures for the improvement of its municipal or county airport. In lieu of issuing general obligation bonds for the projects or financing them, the municipality or county may issue revenue bonds. All revenue bonds shall be authorized, issued, and sold as provided in chapter 6-8B, except as specifically provided otherwise in this chapter. No election is required for the issuance of revenue bonds under this chapter.

Source: SL 1963, ch 1, § 1; SL 1984, ch 43, § 126; SL 2010, ch 228, § 1.



§ 50-8-2 Contents of authorizing resolution or ordinance.

50-8-2. Contents of authorizing resolution or ordinance. The revenue bonds shall be issued pursuant to and in accordance with the resolution or ordinance adopted by the governing body of the municipality or county, describing one or more buildings, hangars, runways, or structures whose revenues are to be pledged for the payment of the bonds, stating the total amount of revenues derived therefrom in the then next preceding fiscal year, determining the minimum amount of additional revenues estimated to be derived therefrom annually by virtue of the improvements to be financed by the issuance of the bonds, pledging all revenues to a separate and special airport revenue capital projects fund, so far as necessary to pay when due the principal and interest on the bonds and to create and maintain an additional reserve at all times equal to the maximum amount of principal and interest to become due in any subsequent fiscal year, stating the current cost of operation and maintenance of the airport during the immediately preceding fiscal year, estimating the maximum annual additional cost of the operation and maintenance in any subsequent fiscal year during the term of the bonds, and stating the total amount of the revenues received in the preceding year other than those pledged for the payment of the bonds, and the total amount possible to be raised by the levy of taxes for the operation and maintenance of the airport within the limitations prescribed by law, based on the assessed valuation of taxable property within the municipality or county for the preceding year.

Source: SL 1963, ch 1, § 2; SL 1984, ch 43, § 127.



§ 50-8-3 Adoption of resolution by airport board--Approval by governing body.

50-8-3. Adoption of resolution by airport board--Approval by governing body. When an airport board has been organized in a municipality, the resolution or ordinance shall be adopted by that board, subject to approval by resolution of the governing body.

Source: SL 1963, ch 1, § 2; SL 1984, ch 43, § 128.



§ 50-8-4 Minimum revenues for issuance of bonds--Items includable in estimated future revenues.

50-8-4. Minimum revenues for issuance of bonds--Items includable in estimated future revenues. No bonds may be issued unless the existing and estimated revenues pledged to the payment of the bonds are at least equal to the maximum amount of principal and interest to become due thereon in any fiscal year, and the revenues not pledged plus the taxes which may be levied within legal limitations are sufficient to pay the existing and estimated future operating expenses, all as stated in the resolution or ordinance. The past and estimated future revenues shall include all rentals of the facilities whose revenues are pledged, all other charges for the use thereof, and all profits, if any, from the sale of commodities or services on or about the premises whose revenues are pledged, deducting from the gross sale price only the actual cost necessarily incurred of acquiring the commodity or furnishing the service.

Source: SL 1963, ch 1, § 2; SL 1984, ch 43, § 129.



§ 50-8-5 to 50-8-7. Repealed.

50-8-5 to 50-8-7. Repealed by SL 1984, ch 43, § 131.



§ 50-8-8 Funds available for payment of bonds--Pledge of revenue from future facilities.

50-8-8. Funds available for payment of bonds--Pledge of revenue from future facilities. The revenue bonds authorized by this chapter shall be payable solely from the revenues described in the resolution or ordinance initially adopted, except that the resolution or ordinance may also pledge therefor the revenues of any other facilities to be acquired in future, and may authorize or may limit the issuance of additional bonds, payable from the same revenues on a parity with the original issue or subordinate thereto, upon conditions as may be prescribed. The bonds shall be payable solely from the revenues defined and pledged in the initial resolution, and no other funds or revenues or property of the municipality or county may be used to pay the bonds or interest thereon except as may be otherwise required by law or by the Constitution.

Source: SL 1963, ch 1, § 4; SL 1984, ch 43, § 130.



§ 50-8-9 Repealed.

50-8-9. Repealed by SL 1984, ch 43, § 131.



§ 50-8-10 Revenues available for operation and maintenance of airport--Taxing power not used to liquidate bonds--Exceptions.

50-8-10. Revenues available for operation and maintenance of airport--Taxing power not used to liquidate bonds--Exceptions. The pledge of revenues made by the initial resolution shall be sufficient to pay the interest and the principal thereof when due, and shall be irrepealable until the bonds and the interest are paid, and that the revenues not pledged and the taxes levied by the municipality or county within the limitations prescribed by law for airport purposes shall be sufficient to provide for payment of all costs necessarily incurred in the operation, administration and maintenance of the airport and the continued ownership and operation of the facilities whose revenues are pledged, until the bonds and interest are fully paid. Accordingly, the taxing powers of any municipality or county issuing such bonds shall never be used, directly or indirectly, for the payment of either the principal thereof or the interest thereon or any part thereof, except as herein expressly provided.

Source: SL 1963, ch 1, § 4; SL 1984, ch 43, § 130A.



§ 50-8-11 Repealed.

50-8-11. Repealed by SL 1984, ch 43, § 131.



§ 50-8-12 Covenants respecting operation and maintenance of airport.

50-8-12. Covenants respecting operation and maintenance of airport. Without limitation of the generality hereof, covenants may be entered into as to the manner of operation and maintenance of the airport, the insurance of properties whose revenues are pledged for payment of the bonds, the collection, segregation, deposit, investment, safekeeping, and disbursement of the pledged revenues, the fixing, maintenance, and revision of rentals and charges in such manner as to assure the sufficiency of the revenues derived therefrom for the payment of the bonds and interest, the establishment of a reserve, either from the proceeds of the bonds or from surplus revenues, the conditions for the issuance of additional bonds, the continued ownership, operation, and maintenance of the airport until the bonds and interest are paid, and the remedies available to bondholders in the event of default in the payment of principal or interest or in the performance of any covenant.

Source: SL 1963, ch 1, § 5.



§ 50-8-13 Default in payment of bonds--Mismanagement of airport--Appointment of receiver for payment of bonds--Restoration of airport to local control.

50-8-13. Default in payment of bonds--Mismanagement of airport--Appointment of receiver for payment of bonds--Restoration of airport to local control. In addition to any other remedy, if there be any default in the payment of the principal or interest or in any covenant materially affecting the rights of any bondholder, and such default shall continue for a period of not less than three months, or if the airport shall be mismanaged by the authorities in charge thereof, or the revenues therefrom shall be dissipated, wasted, or diverted from their proper application in any manner, then any court having jurisdiction of the action, in a proper suit commenced by either a resident taxpayer of the municipality or county whose rights may have been or may be affected, injured, or lost thereby, or commenced by any bondholder similarly affected by any such default, may appoint a receiver to operate and administer the airport, with power on the part of such receiver to charge and collect rentals and charges reasonably sufficient to provide for the payment of the bonds, and for the payment of maintenance, operating and administration expenses other than those which may be paid from taxes levied within legal limitations, and to apply the pledged revenues in conformity with this chapter and the resolutions referred to herein. When and if the default is made good through the operation of the airport by the receiver, then the airport and the operation and control thereof shall be restored to the proper municipal authorities by court order.

Source: SL 1963, ch 1, § 5.



§ 50-8-14 to 50-8-16. Repealed.

50-8-14 to 50-8-16. Repealed by SL 1984, ch 43, § 131.






Chapter 09 - Air Navigation Hazards

§ 50-9-1 Approval required for construction or alteration of certain structures.

50-9-1. Approval required for construction or alteration of certain structures. Any person or organization who intends to construct or alter a structure shall submit an application and obtain an approval permit from the commission for any construction or alteration that:

(1) Exceeds two hundred feet above ground level;

(2) Is within twenty thousand feet of a state approved public airport or military airport that has at least one runway more than three thousand two hundred feet in actual length and the construction or alteration exceeds a one hundred to one surface ratio from any point on the runway;

(3) Is within ten thousand feet of a state approved public airport or military airport that has its longest runway no more than three thousand two hundred feet in actual length and the construction or alteration exceeds a fifty to one surface ratio from any point on the runway;

(4) Is within five thousand feet of a state approved public heliport and the construction or alteration exceeds a twenty-five to one surface ratio; or

(5) Is a highway, railroad, or other traverse way that the prescribed adjusted height exceeds the standards provided in this section.
No application is needed if the construction or alteration of a structure would be shielded by an existing structure of a permanent and substantial character within the corporate limits of a municipality or by natural terrain or topographic features of equal or greater height. It must be evident beyond any reasonable doubt that the construction or alteration of the structure so shielded does not adversely affect safety in air navigation. For the purposes of this section, the term, structure, means any object constructed by human action.

Any person or organization, who intends to construct or alter a structure that exceeds two hundred feet above ground level and that is outside the zones described in this section and who has obtained a Federal Aviation Administration determination of no hazard, may provide that determination to the commission prior to the start of construction in lieu of the application and permit required by this chapter.

Source: SL 1953, ch 3, § 1; SDC Supp 1960, § 2.0210; SL 1992, ch 60, § 2; SL 1994, ch 351, § 142; SL 2010, ch 227, § 41; SL 2014, ch 222, § 59.



§ 50-9-2 Promulgation of rules regarding requirements for construction or alteration of structures.

50-9-2. Promulgation of rules regarding requirements for construction or alteration of structures. The commission shall promulgate rules, pursuant to chapter 1-26, covering the requirements that shall be met by any applicant to obtain the approval for the construction or alteration of any structure which is not exempt from the requirements of § 50-9-1.

Source: SL 1953, ch 3, § 2; SDC Supp 1960, § 2.0211; SL 1987, ch 356, § 13; SL 2010, ch 227, § 42; SL 2014, ch 222, § 60.



§ 50-9-3 Approval of application without hearing--Hearing on application--Notice--Cease and desist order.

50-9-3. Approval of application without hearing--Hearing on application--Notice--Cease and desist order. The commission may, in its discretion, approve the application filed, as required by § 50-9-1 without a hearing. However, if the commission deems the erection of the structure to create a hazard to the safe use of an airport by aircraft, or a public danger, or the department finds the erection to be in violation of any of the rules authorized by § 50-9-2, the commission shall assign the application for hearing upon reasonable notice to the applicant. The commission may order and require the applicant to cease and desist from erecting the structure except in conformity to plans and specifications relating to height thereof, approved by the commission.

Source: SL 1953, ch 3, § 4; SDC Supp 1960, § 2.0212; SL 2010, ch 227, § 43; SL 2014, ch 222, § 61.



§ 50-9-4 Appeal from order of commission--Procedure.

50-9-4. Appeal from order of commission--Procedure. Any person aggrieved by any action of the commission may appeal in the manner provided by law and the rules of practice and procedure adopted by the Supreme Court governing appeals from boards and commissions.

Source: SL 1953, ch 3, § 6; SDC Supp 1960, § 2.0213; SL 2010, ch 227, § 44.



§ 50-9-5 Unapproved erection or alteration of structures as misdemeanor.

50-9-5. Unapproved erection or alteration of structures as misdemeanor. The erection or alteration of any structure covered by § 50-9-1 without the approval of the commission is a Class 1 misdemeanor.

Source: SL 1953, ch 3, § 5; SDC Supp 1960, § 2.9910; SL 1983, ch 15, § 182; SL 2010, ch 227, § 45; SL 2014, ch 222, § 62.



§ 50-9-6 to 50-9-9. Repealed.

50-9-6 to 50-9-9. Repealed by SL 2014, ch 222, §§ 63 to 66.



§ 50-9-10 Conflicting jurisdiction between commission and political subdivision--Superiority of commission--Public hearing.

50-9-10. Conflicting jurisdiction between commission and political subdivision--Superiority of commission--Public hearing. If conflicting jurisdiction arises over the control of the erection of a building, structure, tower, or hazard in relation to an airport, airway, or air navigation facility between the commission and any political subdivision of the state, the commission may overrule, change, modify, or amend zoning rules and regulations adopted by any political subdivision or by any airport zoning board created by a political subdivision under the laws of this state, after a public hearing in which all parties have been given an opportunity to be heard.

Source: SL 1957, ch 2, § 3; SDC Supp 1960, § 2.0217; SL 2010, ch 227, § 50.



§ 50-9-11 Repealed.

50-9-11. Repealed by SL 1983, ch 15, § 184.



§ 50-9-12 Anemometer tower defined.

50-9-12. Anemometer tower defined. For purposes of § 50-9-13, the term, anemometer, means an instrument for measuring and recording the speed of the wind. For purposes of § 50-9-13, the term, anemometer tower, means a structure, including all guy wires and accessory facilities, on which an anemometer is mounted for the purposes of documenting whether a site has wind resources sufficient for the operation of a wind turbine generator.

Source: SL 2010, ch 229, § 1.



§ 50-9-13 Required marking of certain anemometer towers used for wind energy testing purposes--Violation as misdemeanor.

50-9-13. Required marking of certain anemometer towers used for wind energy testing purposes--Violation as misdemeanor. Any anemometer tower that is fifty feet in height above the ground or higher, that is located outside the exterior boundaries of any municipality, and whose appearance is not otherwise mandated by state or federal law shall be marked, painted, flagged, or otherwise constructed to be recognizable in clear air during daylight hours. Any anemometer tower that was erected before July 1, 2010 shall be marked as required in this section within one year after July 1, 2010. Any anemometer tower that is erected on or after July 1, 2010 shall be marked as required in this section at the time it is erected. Marking required under this section includes marking the anemometer tower, guy wires, and accessory facilities as follows:

(1) The top one-third of the anemometer tower shall be painted in equal, alternating bands of aviation orange and white, beginning with orange at the top of the tower and ending with orange at the bottom of the marked portion of the tower;

(2) Two marker balls shall be attached to and evenly spaced on each of the outside guy wires;

(3) The area surrounding each point where a guy wire is anchored to the ground shall have a contrasting appearance with any surrounding vegetation. If the adjacent land is grazed, the area surrounding the anchor point shall be fenced. For purposes of this section, the term, area surrounding the anchor point, means an area not less than sixty-four square feet whose outer boundary is at least four feet from the anchor point; and

(4) One or more seven-foot safety sleeves shall be placed at each anchor point and shall extend from the anchor point along each guy wire attached to the anchor point.

A violation of this section is a Class 2 misdemeanor.

Source: SL 2010, ch 229, § 2.






Chapter 10 - Airport Zoning

§ 50-10-1 Definitions.

50-10-1. Definitions. Terms used in this chapter mean:

(1) "Airport hazard," any structure, or tree, or use of land, which obstructs an aerial approach of such an airport or is otherwise hazardous to its use for landing or taking off;

(2) "Person," any individual, firm, copartnership, corporation, company, limited liability company, association, joint stock association or body politic, including any trustee, receiver, assignee, or other similar representative;

(3) "Publicly owned," an airport is publicly owned if the portion of the airport used for the landing and taking-off of aircraft is owned by a governmental body, political subdivision, public agency, or other public corporation;

(4) "Structure," any object constructed by human action;

(5) "Tree," any object of natural growth.
Source: SL 1943, ch 2, § 1; SDC Supp 1960, § 2.0501; SL 1970, ch 264, § 1; SL 1994, ch 351, § 144; SL 1996, ch 278, § 7; SL 2014, ch 222, § 67.



§ 50-10-2 Airport hazards as danger to life and property.

50-10-2. Airport hazards as danger to life and property. It is hereby found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein. It is hereby declared:

(1) That the creation or establishment of an airport hazard is a public nuisance and an injury to the community or the United States served by the airport in question; and

(2) That it is therefore necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented.
Source: SL 1943, ch 2, § 2; SDC Supp 1960, § 2.0502; SL 1970, ch 264, § 2; SL 1996, ch 278, § 5; SL 2014, ch 222, § 68.



§ 50-10-2.1 Removal of airport hazards as public purpose--Use of public funds.

50-10-2.1. Removal of airport hazards as public purpose--Use of public funds. It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which the political subdivisions may raise and expend public funds and acquire land or property interest therein.

Source: SDCL, § 50-10-2 as added by SL 1970, ch 264, § 2.



§ 50-10-3 , 50-10-4. Repealed.

50-10-3, 50-10-4. Repealed by SL 2014, ch 222, §§ 69, 70.



§ 50-10-5 Local airport layout plan and zoning regulations--Enforcement.

50-10-5. Local airport layout plan and zoning regulations--Enforcement. Each municipality, county, or other political subdivision that has an airport layout plan, shall take measures for the protection of airport approaches, and shall adopt, administer, and enforce, under the police power and in the manner and upon the conditions prescribed by this chapter, airport zoning regulations applicable to the area.

Source: SL 1943, ch 2, § 4 (1); SDC Supp 1960, § 2.0504; SL 1965, ch 1; SL 2010, ch 227, § 53; SL 2014, ch 222, § 71.



§ 50-10-6 Division of area into zones with specified restrictions--Conformity to layout plan--Runway protection zones.

50-10-6. Division of area into zones with specified restrictions--Conformity to layout plan--Runway protection zones. The regulations required by § 50-10-5 shall divide the area into zones, and, within the zones, specify the land uses permitted, regulate and restrict the height to which structures and trees may be erected or allowed to grow, prohibit the obstruction, by lights, smoke, electronic devices, or any other means, of the safe operation of aircraft near airports, and impose such other restrictions and requirements as may be necessary to effectuate the layout plan for the airport. The existing and ultimate runway protection zone as depicted on the airport layout plan shall be zoned to exclude homes and structures which constitute a concentration of people unless otherwise approved by the Federal Aviation Administration.

Source: SL 1943, ch 2, § 4 (1); SDC Supp 1960, § 2.0504; SL 1965, ch 1; SL 1979, ch 320; SL 2010, ch 227, § 54; SL 2014, ch 222, § 72.



§ 50-10-6.1 Commission may withhold funds--Proper zoning required.

50-10-6.1. Commission may withhold funds--Proper zoning required. If the local zoning authority does not require compliance with the requirements for proper zoning at an airport pursuant to § 50-10-6, the commission may withhold future funding.

Source: SL 2014, ch 222, § 73.



§ 50-10-7 Incorporation of approach plan in general zoning regulations.

50-10-7. Incorporation of approach plan in general zoning regulations. If a political subdivision adopts a general zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations adopted for the same area or portion thereof under this chapter, may be incorporated in and made a part of such general zoning regulations, and be administered and enforced. However, no general zoning regulations may limit the effectiveness or scope of the rules promulgated pursuant to this chapter.

Source: SL 1943, ch 2, § 4 (2); SDC Supp 1960, § 2.0505; SL 2010, ch 227, § 55.



§ 50-10-8 Local regulations to be consistent with airport layout plan.

50-10-8. Local regulations to be consistent with airport layout plan. Any zoning or other regulations shall be consistent with an airport layout plan. Measures shall be taken for the protection of airport approaches, including not only any airport zoning regulations adopted under this chapter but any zoning or other regulations dealing with the same or similar matters, that have been or may be adopted under authority other than that conferred by this chapter, and shall be consistent with, and conform to, the airport layout plan for such area. The regulations shall be amended as may be necessary to conform to any revision of the airport layout plan.

Source: SL 1943, ch 2, § 4 (3); SDC Supp 1960, § 2.0506; SL 2010, ch 227, § 56; SL 2014, ch 222, § 74.



§ 50-10-9 Regulations to be reasonable--Preexisting nonconforming structures.

50-10-9. Regulations to be reasonable--Preexisting nonconforming structures. No airport zoning regulation adopted under this chapter may be unreasonable. No regulation may require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulation when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in § 50-10-28.

Source: SL 1943, ch 2, § 4 (4); SDC Supp 1960, § 2.0507; SL 2010, ch 227, § 57.



§ 50-10-10 Permits for new, replacement, or altered structures--Conditions for granting permit.

50-10-10. Permits for new, replacement, or altered structures--Conditions for granting permit. If advisable to facilitate the enforcement of zoning regulations adopted pursuant to this chapter, a system may be established for granting permits to establish or construct new structures and other uses and to replace existing structures and other uses or make substantial changes therein or substantial repairs thereof. Before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit shall be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change, or repair. No permit may be granted that would allow the structure or tree in question to be made higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted. If the administrative agency determines that a nonconforming structure or tree has been abandoned or more than eighty percent physically deteriorated, or decayed, no permit may be granted that would allow the structure or tree to exceed the applicable height limit or otherwise deviate from the zoning regulations. Except as indicated all applications for permits for replacement, change, or repair of nonconforming uses shall be granted.

Source: SL 1943, ch 2, § 5 (1); SDC Supp 1960, § 2.0508; SL 2010, ch 227, § 58.



§ 50-10-11 Application for variance--Circumstances under which variance allowed.

50-10-11. Application for variance--Circumstances under which variance allowed. Any person desiring to erect any structure, to increase the height of any structure, to permit the growth of any tree, or to otherwise use the person's property, in violation of airport zoning regulations adopted under this chapter, may apply to the board of appeals, as provided in § 50-10-15, for a variance from the zoning regulations in question. A variance may be allowed if a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but would do substantial justice and be in accordance with the spirit of the regulations.

Source: SL 1943, ch 2, § 5 (2); SDC Supp 1960, § 2.0509; SL 2010, ch 227, § 59; SL 2014, ch 222, § 75.



§ 50-10-12 Conditions to grant of permit or variance--Erection of obstruction markers and lights.

50-10-12. Conditions to grant of permit or variance--Erection of obstruction markers and lights. In granting any permit or variance under § 50-10-10 or 50-10-11, the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of this chapter and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to provide for the installation, operation, and maintenance of suitable obstruction markers and obstruction lights thereon.

Source: SL 1943, ch 2, § 5 (3); SDC Supp 1960, § 2.0510.



§ 50-10-13 Adoption or change of zoning regulations by local governing body--Public hearing--Notice.

50-10-13. Adoption or change of zoning regulations by local governing body--Public hearing--Notice. No airport zoning regulations may be adopted, amended, or changed under this chapter except by action of the governing body of the political subdivision in question after a public hearing at which parties in interest and citizens shall have an opportunity to be heard. Notice of the hearing shall be given at least fifteen days prior to the date of the hearing by publication of a notice of the time and place of holding the hearing in a legal newspaper or a newspaper of general circulation published in the political subdivision or subdivisions in which is located the airport hazard to be zoned. However, if there be no such newspaper, the notice shall be published in the nearest legal newspaper or newspaper of general circulation.

Source: SL 1943, ch 2, § 6 (1); SL 1949, ch 8, § 4; SDC Supp 1960, § 2.0511; SL 2010, ch 227, § 60.



§ 50-10-14 Delegation of zoning administration and enforcement.

50-10-14. Delegation of zoning administration and enforcement. The governing body of any political subdivision adopting airport zoning regulations under this chapter may delegate the duty of administering and enforcing the regulations to any administrative agency under its jurisdiction. However, the administrative agency may not be or include any member of the board of appeals. The duties of the administrative agency shall include that of hearing and deciding all permits under § 50-10-10. However, the agency may not have or exercise any of the powers delegated to the board of appeals.

Source: SL 1943, ch 2, § 6 (2); SDC Supp 1960, § 2.0512; SL 2010, ch 227, § 61.



§ 50-10-15 Board of airport zoning appeals--Powers of board.

50-10-15. Board of airport zoning appeals--Powers of board. Airport zoning regulations adopted under this chapter shall provide for appointment of a board of appeals to have and exercise the following powers:

(1) To hear and decide appeals from any order, requirement, decision, or determination made by the administrative agency in the enforcement of this chapter or of any ordinance adopted pursuant thereto;

(2) To hear and decide special exceptions to the terms of the ordinance upon which such board may be required to pass under such ordinance;

(3) To hear and decide specific variances under § 50-10-11.

Where a zoning board of appeals or adjustment already exist, it may be appointed as the board of appeals. Otherwise, the board of appeals shall consist of five members, each to be appointed for a term of three years and to be removable for cause by the appointing authority upon written charges and after public hearing.

Source: SL 1943, ch 2, § 6; SDC Supp 1960, § 2.0513.



§ 50-10-16 Promulgation of rules--Meetings--Witnesses--Record of proceedings.

50-10-16. Promulgation of rules--Meetings--Witnesses--Record of proceedings. The board established pursuant to § 50-10-15 shall adopt rules in accordance with the provisions of any ordinance adopted under this chapter. Meetings of the board shall be held at the call of the chair and at such other times as the board may determine. The chair, or in the chair's absence the acting chair, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions. The minutes shall immediately be filed in the office of the board and are a public record.

Source: SL 1943, ch 2, § 6; SDC Supp 1960, § 2.0513; SL 2010, ch 227, § 62.



§ 50-10-17 Appeals to board--Time for appeal--Procedure.

50-10-17. Appeals to board--Time for appeal--Procedure. Appeals to the board established pursuant to § 50-10-15 may be taken by any person aggrieved, or by any officer, department, board, or bureau of the political subdivision affected, by any decision of the administrative agency. An appeal must be taken within a reasonable time, as provided by the rules of the board, by filing with the agency from which the appeal is taken and with the board, a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

Source: SL 1943, ch 2, § 6; SDC Supp 1960, § 2.0513.



§ 50-10-18 Stay of proceedings--Exception--Restraining order.

50-10-18. Stay of proceedings--Exception--Restraining order. An appeal pursuant to § 50-10-15 shall stay all proceedings in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such case, proceedings may not be stayed otherwise than by a restraining order which may be granted by the board or by a court of record on application on notice to the agency from which the appeal is taken and on due cause shown.

Source: SL 1943, ch 2, § 6; SDC Supp 1960, § 2.0513; SL 2010, ch 227, § 63.



§ 50-10-19 Hearing of appeal--Notice of hearing.

50-10-19. Hearing of appeal--Notice of hearing. The board of appeals shall fix a reasonable time for the hearing of an appeal pursuant to § 50-10-15, give public notice and due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

Source: SL 1943, ch 2, § 6; SDC Supp 1960, § 2.0513.



§ 50-10-20 Actions of board--Scope of review.

50-10-20. Actions of board--Scope of review. The board of appeals may, in conformity with the provisions of this chapter, reverse or affirm, wholly or partially, or modify, the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the administrative agency from which the appeal is taken.

Source: SL 1943, ch 2, § 6; SDC Supp 1960, § 2.0513.



§ 50-10-21 Board to decide by majority vote.

50-10-21. Board to decide by majority vote. The concurring vote of a majority of the members of the board of appeals shall be sufficient to reverse any order, requirement, decision, or determination of the administrative agency, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, or to effect any variation in such ordinance.

Source: SL 1943, ch 2, § 6; SDC Supp 1960, § 2.0513.



§ 50-10-22 Appeal to circuit court from board of appeals--Petition--Time for petition.

50-10-22. Appeal to circuit court from board of appeals--Petition--Time for petition. Any person aggrieved by any decision of the board of appeals, or any taxpayer, or any officer, department, board, or bureau of the political subdivision, may present to the circuit court a verified petition setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. Such petition shall be presented to the court within thirty days after the decision is filed in the office of the board.

Source: SL 1943, ch 2, § 7; SDC Supp 1960, § 2.0514 (1).



§ 50-10-23 Certiorari to board of appeals--Writ as not staying proceedings--Grant of restraining order--Return to writ.

50-10-23. Certiorari to board of appeals--Writ as not staying proceedings--Grant of restraining order--Return to writ. Upon presentation of a petition pursuant to § 50-10-22, the circuit court may allow a writ of certiorari directed to the board of appeals to review such decision of the board. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown grant a restraining order. The board of appeals shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

Source: SL 1943, ch 2, § 7; SDC Supp 1960, § 2.0514 (2), (3).



§ 50-10-24 Jurisdiction of court--Further proceedings by board of appeals.

50-10-24. Jurisdiction of court--Further proceedings by board of appeals. The circuit court shall have exclusive jurisdiction to affirm, modify, or set aside the decision brought up for review pursuant to § 50-10-23, in whole or in part, and if need be, to order further proceedings by the board of appeals.

Source: SL 1943, ch 2, § 7; SDC Supp 1960, § 2.0514 (4).



§ 50-10-25 Findings of fact as conclusive on court--Objections not urged before board.

50-10-25. Findings of fact as conclusive on court--Objections not urged before board. The findings of fact by the board of appeals, if supported by substantial evidence, shall be accepted by the circuit court as conclusive, and no objection to a decision of the board shall be considered by the court unless such objections shall have been urged before the board, or, if it was not so urged, unless there were reasonable grounds for failure to do so.

Source: SL 1943, ch 2, § 7; SDC Supp 1960, § 2.0514 (4).



§ 50-10-26 Allowance of costs.

50-10-26. Allowance of costs. Costs shall not be allowed against the board of appeals unless it appears to the circuit court that it acted with gross negligence, in bad faith, or with malice, in making the decision appealed from.

Source: SL 1943, ch 2, § 7; SDC Supp 1960, § 2.0514 (5).



§ 50-10-27 Court action against violators--Injunction.

50-10-27. Court action against violators--Injunction. In addition, either the political subdivision within which the property is located or the commission may institute in any court of competent jurisdiction, an action to prevent, restrain, correct, or abate any violation of this chapter, or of airport zoning regulations adopted under this chapter, or of any order or ruling made in connection with their administration or enforcement. The court shall adjudge to the plaintiff such relief, by way of injunction, which may be mandatory or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this chapter and of the regulations adopted and orders and rulings made pursuant thereto.

Source: SL 1943, ch 2, § 8; SDC Supp 1960, § 2.0515; SL 2010, ch 227, § 64.



§ 50-10-28 Acquisition of property by purchase, grant, or condemnation.

50-10-28. Acquisition of property by purchase, grant, or condemnation. In any case in which:

(1) It is desired to remove, lower, or otherwise terminate a nonconforming use;

(2) The approach protection necessary according to the airport layout plan cannot, because of constitutional limitations, be provided by airport zoning regulations under this chapter; or

(3) It appears advisable that the necessary approach protection be provided by acquisition of property rights;
the political subdivision within which the property or nonconforming use is located or the political subdivision owning the airport or served by it, shall acquire by purchase, grant, or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such an air right, easement, or other estate or interest in the property or nonconforming use in question as may be necessary to effectuate the purposes of this chapter.

Source: SL 1943, ch 2, § 9; SDC Supp 1960, § 2.0516; SL 2010, ch 227, § 65; SL 2014, ch 222, § 76.



§ 50-10-29 Violation of regulation, order or ruling as misdemeanor.

50-10-29. Violation of regulation, order or ruling as misdemeanor. A violation of any regulation, order, or ruling promulgated or made pursuant to this chapter, is a Class 1 misdemeanor.

Source: SL 1943, ch 2, § 8; SDC Supp 1960, § 2.9908; SL 1983, ch 15, § 185.



§ 50-10-30 , 50-10-31. Repealed.

50-10-30, 50-10-31. Repealed by SL 2010, ch 227, §§ 66, 67.



§ 50-10-32 Definition of terms.

50-10-32. Definition of terms. Terms in §§ 50-10-33 to 50-10-35, inclusive, mean:

(1) "Centerline," a line extended through the midpoint of each end of a runway;

(2) "Compatible land use," a use of land adjacent to a military airport that does not endanger the health, safety, or welfare of the owners, occupants, or users of the land because of levels of noise or vibrations or the risk of personal injury or property damage created by the operations of the military airport, including the taking off and landing of military aircraft;

(3) "Controlled compatible land use area," any area of land located outside military airport boundaries and within a rectangle bounded by lines located no farther than one and one-half statute miles from the centerline of an instrument or primary runway and lines located no farther than five statute miles from each end of the paved surface of an instrument or primary runway unless noise standards exceed these distances;

(4) "Instrument runway," any existing or planned military runway of at least three thousand two hundred feet which serves or will serve an instrument landing procedure prescribed by Federal Aviation Administration Order 8260.3B "United States Standard for Terminal Instrument Procedures";

(5) "Military airport," any area of land or water, publicly or privately owned, designed and set aside for the landing and taking off of military aircraft and used in the interest of the public for that purpose;

(6) "Military airport hazard," any structure or obstruction that obstructs the air space required for the taking off, landing, or flight of military aircraft or that interferes with visual, radar, radio, or other systems for tracking, monitoring, controlling, or acquiring data relating to military aircraft;

(7) "Military airport hazard area," an area of land or water on which a military airport hazard may exist;

(8) "Military airport zoning regulation," a military airport hazard area zoning regulation and a military airport compatible land use zoning regulation adopted under §§ 50-10-32 to 50-10-35, inclusive;

(9) "Obstruction," any structure, object of natural growth, or other object, including a mobile object, that exceeds a height established by C.F.R. 14 Federal Aviation Regulations Part 77 "Objects Affecting Navigable Airspace" or by a military airport hazard area zoning standard;

(10) "Political subdivision," any municipality or county;

(11) "Primary runway," any existing or planned paved runway, as shown on the official military airport layout plan, of at least three thousand two hundred feet on which a majority of the approaches to and departures from the military airport occur;

(12) "Runway," a defined area of a military airport prepared for the landing and taking off of military aircraft along its length.
Source: SL 1996, ch 278, § 1.



§ 50-10-33 Military airport--Purpose.

50-10-33. Military airport--Purpose. For the purposes of §§ 50-10-32 to 50-10-35, inclusive, a military airport is an airport used by the state or a political subdivision of the state, or by the United States for national defense purposes or for any federal program relating to flight.

Source: SL 1996, ch 278, § 2.



§ 50-10-34 Military airport hazard area zoning regulations.

50-10-34. Military airport hazard area zoning regulations. Any political subdivision in which a military airport hazard area is located may adopt, administer, and enforce, under its police power, military airport hazard area zoning regulations for the military airport hazard area to prevent the creation of a military airport hazard. The military airport hazard area zoning regulations may divide a military airport hazard area into zones and for each zone:

(1) Specify the land uses permitted;

(2) Regulate the type and density of structures; and

(3) Restrict the height of structures and obstructions to prevent the creation of an obstruction to flight operations or air navigation.
Source: SL 1996, ch 278, § 3.



§ 50-10-35 Military airport compatible land use zoning regulations--Implementation of federal law or rules controlling use of adjacent lands--Statement of purpose.

50-10-35. Military airport compatible land use zoning regulations--Implementation of federal law or rules controlling use of adjacent lands--Statement of purpose. A political subdivision may adopt, administer, and enforce, under its police power, military airport compatible land use zoning regulations for the part of a controlled compatible land use area located within the political subdivision. The political subdivision by ordinance or resolution may implement, in connection with military airport compatible land use zoning regulations, any federal law or rules controlling the use of land located adjacent to or in the immediate vicinity of the military airport. The military airport compatible land use zoning regulations shall include a statement that the military airport fulfills an essential national defense purpose.

Source: SL 1996, ch 278, § 4.






Chapter 11 - Registration And Licensing Of Aircraft And Pilots

§ 50-11-1 to 50-11-4. Repealed.

50-11-1 to 50-11-4. Repealed by SL 2014, ch 222, §§ 77 to 80.



§ 50-11-5 Posting of aircraft registration certificate--Decal--Violation as misdemeanor.

50-11-5. Posting of aircraft registration certificate--Decal--Violation as misdemeanor. The aircraft registration certificate shall at all times be conspicuously posted within the aircraft so as to be readily seen by passengers and inspectors. The department shall provide a decal bearing the same identification number as the registration certificate. The aircraft owner shall display the decal in a location easily visible from the right outside of the aircraft. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 2.0104; SL 1983, ch 15, § 188; SL 1993, ch 348, § 4; SL 2014, ch 222, § 81.



§ 50-11-6 Presentation of certificate for inspection on demand--Violation as misdemeanor.

50-11-6. Presentation of certificate for inspection on demand--Violation as misdemeanor. The aircraft registration certificate shall be presented for inspection upon demand. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 2.0104; SL 1983, ch 15, § 189; SL 1993, ch 348, § 5; SL 2010, ch 227, § 70; SL 2014, ch 222, § 82.



§ 50-11-7 Repealed.

50-11-7. Repealed by SL 2014, ch 222, § 83.



§ 50-11-8 Registration of federal certificates--Fee--Violation as misdemeanor .

50-11-8. Registration of federal certificates--Fee--Violation as misdemeanor. Unless otherwise expressly provided by the provisions of this chapter, the federal certificate of each civil aircraft owned and operated within this state shall be registered by the aircraft owner annually with the department in the manner prescribed in §§ 50-11-9 to 50-11-31, inclusive. The required fee shall be paid by the aircraft owner to the department at the time of registration. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 2.0401 as enacted by SL 1949, ch 4, § 2; SL 1983, ch 15, § 190; SL 1993, ch 348, § 7; SL 2004, ch 288, § 1; SL 2014, ch 222, § 84.



§ 50-11-9 Application for registration of aircraft--Failure to register as misdemeanor--False statement as felony.

50-11-9. Application for registration of aircraft--Failure to register as misdemeanor--False statement as felony. The owner or lessee of an aircraft to be operated within this state shall, except as otherwise expressly provided, file with the department on a form furnished by the department, an application for registration of the aircraft. A person who fails to register an aircraft within thirty days after it is operated in this state is guilty of a Class 2 misdemeanor. A person who knowingly makes a false statement of a material fact in the application is guilty of a Class 5 felony.

Source: SDC 1939, § 2.0402 as enacted by SL 1949, ch 4, § 2; SL 1966, ch 1, § 1; SL 1983, ch 15, § 191; SL 1985, ch 379, § 1; SL 1993, ch 348, § 8; SL 2010, ch 227, § 72; SL 2014, ch 222, § 85; SL 2014, ch 223, § 1.



§ 50-11-9.1 Certain unmanned aircraft exempt from registration.

50-11-9.1. Certain unmanned aircraft exempt from registration. The provisions of §§ 50-11-8 and 50-11-9 do not apply to any unmanned aircraft system that weighs less than fifty-five pounds.

Source: SL 2017, ch 201, § 1.



§ 50-11-10 Registration by department--Tax payment--Rejection of registration.

50-11-10. Registration by department--Tax payment--Rejection of registration. On receipt of the application, the department shall file it. Upon determining that an aircraft is entitled to registration by the applicant, and that the original registration tax required by § 50-11-19 has been paid in full, the department shall register it and forward to the applicant a registration certificate and decal bearing a distinctive number together with such other identifying matter as the commission shall prescribe. If the aircraft is not entitled to registration or the applicant is not entitled to register the aircraft, the department shall immediately notify the applicant.

Upon receipt of the registration fee, the department shall pay it to the state treasurer to be credited to the aeronautics fund.

Source: SDC 1939, § 2.0403 as enacted by SL 1949, ch 4, § 2; SL 1966, ch 1, § 2; SL 1984, ch 311, § 1; SL 2010, ch 227, § 73; SL 2014, ch 222, § 86.



§ 50-11-11 Expiration of registration.

50-11-11. Expiration of registration. Aircraft registration required by this chapter expires on the thirty-first day of March following the calendar year in which the registration is made.

Source: SDC 1939, § 2.0404 as enacted by SL 1949, ch 4, § 2; SL 1966, ch 1, § 3; SL 1993, ch 348, § 9; SL 2004, ch 288, § 2.



§ 50-11-12 Schedule of registration fees--Nonpayment as misdemeanor.

50-11-12. Schedule of registration fees--Nonpayment as misdemeanor. There shall be paid to the secretary of transportation at the time of the registration of an aircraft an annual registration fee for each such aircraft based upon its maximum permissible take-off weight to be computed as follows:

The fees in this section are subject to the provisions of §§ 50-11-14 to 50-11-17, inclusive. Failure to pay the fees is a Class 2 misdemeanor.

Source: SDC 1939, §§ 2.0405, 2.0407 as enacted by SL 1949, ch 4, § 2; SL 1983, ch 15, § 192; SL 1985, ch 379, § 2; SL 1993, ch 348, § 10.



§ 50-11-13 Repealed.

50-11-13. Repealed by SL 1993, ch 348, § 10.



§ 50-11-14 Fees--Aircraft more than ten years old.

50-11-14. Fees--Aircraft more than ten years old. If any aircraft, according to the manufacturer's records as to date of manufacture, was ten years old or more on January first of the year for which registration and fee is required, the fee required by § 50-11-12 shall be one-half of the fee ordinarily prescribed.

Source: SDC 1939, § 2.0407 (1) (b) as enacted by SL 1949, ch 4, § 2; SL 1993, ch 348, § 10B.



§ 50-11-15 Fees--Part-year registration.

50-11-15. Fees--Part-year registration. The fee for registering any theretofore unregistered aircraft purchased on or after July first of any year shall be one-half the amount prescribed by § 50-11-12 and, as to such aircraft purchased on or after October first of any year, one-fourth of such prescribed amount.

Source: SDC 1939, § 2.0407 (2) as enacted by SL 1949, ch 4, § 2.



§ 50-11-16 Payment of delinquent fees and taxes prerequisite to registration.

50-11-16. Payment of delinquent fees and taxes prerequisite to registration. The department may not approve an application for any aircraft which should have been previously registered or taxed under the laws of this state, without collecting all past-due registration fees or taxes.

Source: SDC 1939, § 2.0407 (3) as enacted by SL 1949, ch 4, § 2; SL 1966, ch 1, § 4; SL 1983, ch 15, § 193; SL 1985, ch 379, § 4; SL 2014, ch 222, § 87.



§ 50-11-17 Fees--Minimum registration fee.

50-11-17. Fees--Minimum registration fee. No aircraft may be registered for an annual registration, or any part thereof, for a fee of less than ten dollars.

Source: SDC 1939, § 2.0407 (4) as enacted by SL 1949, ch 4, § 2; SL 1993, ch 348, § 11.



§ 50-11-18 Repealed.

50-11-18. Repealed by SL 2010, ch 227, § 74.



§ 50-11-19 Additional tax for original registration--Nonpayment as misdemeanor--Civil penalty.

50-11-19. Additional tax for original registration--Nonpayment as misdemeanor--Civil penalty. In addition to all other registration fees paid to the Department of Transportation, an additional original registration tax of four percent, based upon the purchase price of the aircraft, shall be paid to the Department of Transportation in conjunction with the application for the original registration of an aircraft. However, for the initial registration of aircraft manufactured and used exclusively for agricultural spraying, crop dusting, seeding, fertilizing, or defoliating purposes, the tax is three percent. Aircraft subject to the tax imposed by this chapter are exempt from taxes imposed by chapters 10-45 and 10-46. Aircraft used under a use stamp or dealer certificate or engaged in regularly scheduled flying consisting of an act of interstate or foreign commerce are exempt from the taxes imposed by chapters 10-45 and 10-46. Failure to pay the registration tax within thirty days after an aircraft is operated in this state is a Class 2 misdemeanor. In addition, failure to pay the registration tax within ninety days of the due date shall result in a civil penalty of one-half percent of the tax due for each month, or portion of the month, until the tax is paid in accordance with this chapter, not to exceed five percent of the tax due.

Source: SDC 1939, § 2.0408 as enacted by SL 1949, ch 4, § 2; SL 1966, ch 1, § 5; SL 1973, ch 62, § 2; SL 1982, ch 112, § 2; SL 1983, ch 15, § 198; SL 1985, ch 379, § 3; SL 1987, ch 357, § 1; SL 1993, ch 348, § 12; SL 2014, ch 224, § 1.



§ 50-11-19.1 Purchase price defined.

50-11-19.1. Purchase price defined. For the purposes of this chapter, the purchase price is:

(1) For an aircraft purchase, sale, or transfer, the total consideration for the aircraft whether received in money or otherwise less the value of any aircraft taken by the seller as trade, if the aircraft traded was registered in South Dakota. The purchaser of the aircraft shall submit to the department an application for original registration supplied by the department. If no proof of purchase price is provided, the price shall be the current fair market value of the aircraft at the time of registration less the value of any South Dakota registered aircraft taken by the seller in trade;

(2) For an aircraft acquired by gift, bequest, purchase, or transfer for a nominal consideration, the price shall be considered to be the current fair market value of the aircraft at the time registration is due;

(3) For an aircraft manufactured by any person other than a bona fide manufacturer, commonly referred to as, homebuilt, the amount expended for materials and other properly allocable costs of manufacture or in the absence of actual expenditures for the manufacture of a part or all of the aircraft, the reasonable value of the completed aircraft based on current fair market value; and

(4) For a rebuilt aircraft, upon its initial registration, the total consideration for the salvage aircraft, the amount expended for materials and other properly allocable costs to repair the aircraft to an airworthy condition, whether received in money or otherwise. In the absence of actual expenditures for the reconstruction of the aircraft, the market value of the aircraft at the time registration is due based on current fair market value.
Source: SL 1982, ch 112, § 4; SL 1993, ch 348, § 13; SL 2014, ch 222, § 88.



§ 50-11-19.2 Rate of additional tax on sale of aircraft held under use stamp or dealer certificate or conversion to dealer's own use.

50-11-19.2. Rate of additional tax on sale of aircraft held under use stamp or dealer certificate or conversion to dealer's own use. The additional original registration tax on the sale of aircraft held by a licensed aircraft dealer under a use stamp or dealer certificate is at the rate specified in § 50-11-19 on the purchase price at the time the aircraft is sold. If a licensed aircraft dealer converts aircraft held under a use stamp or dealer certificate to the dealer's own use, the additional original registration tax is paid by the dealer at the rate specified in § 50-11-19 on the current fair market value of the aircraft.

Source: SL 1982, ch 112, § 3; SL 2010, ch 227, § 75.



§ 50-11-19.3 Registration tax credit for sales and use taxes paid on homebuilt aircraft--Proof of eligibility.

50-11-19.3. Registration tax credit for sales and use taxes paid on homebuilt aircraft--Proof of eligibility. When determining the amount of the registration tax imposed by § 50-11-19 on homebuilt aircraft, a credit for South Dakota sales tax and South Dakota use tax that was paid by the applicant on any purchase of aircraft kits, engines, instruments, and other parts and components used in the construction of the homebuilt aircraft is permitted. The applicant shall provide proof of the South Dakota sales tax and the South Dakota use tax that was paid by the applicant and is eligible for credit by providing any invoice, receipt, or other document that shows the payment of South Dakota sales tax and South Dakota use tax. The amount of the credit permitted by this section may not be greater than the registration tax imposed by § 50-11-19 on the homebuilt aircraft. No credit is permitted for any South Dakota sales tax or South Dakota use tax that was paid more than five years before the date of the application for registration of the homebuilt aircraft.

Source: SL 2014, ch 225, § 1.



§ 50-11-19.4 Transfer of amount of credit to aeronautics fund.

50-11-19.4. Transfer of amount of credit to aeronautics fund. The Department of Transportation shall inform the Department of Revenue of the amount of credit granted pursuant to § 50-11-19.3 on a quarterly basis. The Department of Revenue shall transfer to the Department of Transportation, for deposit into the aeronautics fund, the amount of credit granted pursuant to § 50-11-19.3. Transfers to the aeronautics fund shall be made on a quarterly basis.

Source: SL 2014, ch 225, § 2.



§ 50-11-20 Aircraft to which additional tax applies--Exceptions and exemptions.

50-11-20. Aircraft to which additional tax applies--Exceptions and exemptions. The provisions of § 50-11-19 apply to all aircraft not previously registered in this state, except:

(1) Aircraft, owned by a person coming into this state from another state for the purpose of making the person's home within this state, and registered in the other state, are exempt from the additional original registration tax of this state to the extent of a similar additional original registration tax previously paid in the other state upon the purchase price of the aircraft. However, this exception applies only to the extent that under the law of the state of the person's residence like exemptions and privileges are granted to aircraft duly registered under the laws and owned by the residents of this state;

(2) Aircraft purchased by a resident of this state upon which the original registration tax of this state has previously been paid;

(3) Aircraft duly registered and certificated under chapter 50-12; or

(4) Aircraft owned or leased by a person coming into this state for the purposes of seasonally operating the person's aircraft licensed and operating pursuant to § 38-21-20 or applying commercial fertilizer, and if the aircraft has been duly registered or licensed in such other state, are exempt from the additional registration tax. However, this exception applies only to the extent that under the law of the state of such person's residence like exemptions and privileges are granted to aircraft duly registered under laws and owned by the residents of this state.
Source: SDC 1939, § 2.0408 as enacted by SL 1949, ch 4, § 2; SL 1966, ch 1, § 5; SL 1969, ch 1; SL 1973, ch 289; SL 1993, ch 348, § 15; SL 2010, ch 227, § 76; SL 2014, ch 222, § 89.



§ 50-11-21 Assessment and collection of additional tax.

50-11-21. Assessment and collection of additional tax. The commission may prescribe forms and promulgate rules pursuant to chapter 1-26 for the ascertainment, assessment, collection, or return of the additional original registration tax imposed by § 50-11-19. Upon receipt of the original registration tax the department shall pay it to the state treasurer to be credited to the aeronautics fund.

Source: SDC 1939, § 2.0408 as enacted by SL 1949, ch 4, § 2; SL 1966, ch 1, § 5; SL 1984, ch 311, § 2; SL 1987, ch 356, § 15; SL 2014, ch 222, § 90.



§ 50-11-21.1 Jeopardy assessment of additional tax--Lien--Distress warrant--Bond.

50-11-21.1. Jeopardy assessment of additional tax--Lien--Distress warrant--Bond. If the department believes that the assessment or collection of taxes is jeopardized by delay, the department may immediately make an assessment of the estimated tax and penalty and demand payment from the taxpayer. If the payment is not made, a lien may be filed and a distress warrant issued as provided in chapter 10-56. The department may accept a bond from the taxpayer to satisfy collection until the amount of tax legally due is determined and paid.

Source: SL 1983, ch 103, § 3; SL 2010, ch 227, § 77.



§ 50-11-21.2 Lien for tax or penalty.

50-11-21.2. Lien for tax or penalty. Any tax or penalty due the state from a taxpayer is a lien in favor of the State of South Dakota upon all property and rights to property, whether real or personal, belonging to the taxpayer. In order to preserve the lien against subsequent mortgages, purchasers, or judgment creditors for value and without notice of the lien, on any property situated in a county, the department may file with the register of deeds of the county, in which the property is located, a notice of the lien in such form as the department elects.

Source: SL 1983, ch 103, § 4; SL 2010, ch 227, § 78.



§ 50-11-21.3 Repealed.

50-11-21.3. Repealed by SL 1993, ch 348 § 16.



§ 50-11-22 Sale or transfer of aircraft--Transferor's endorsement of registration and notice to department--Time limits--Violation as misdemeanor or felony.

50-11-22. Sale or transfer of aircraft--Transferor's endorsement of registration and notice to department--Time limits--Violation as misdemeanor or felony. If an aircraft registered in accordance with §§ 50-11-8 to 50-11-21, inclusive, is sold or transferred, the person in whose name the aircraft is registered shall complete and sign the endorsement on the back of the certificate of registration as prescribed by the department and shall, within seven working days, forward to the department by mail a notice of the sale or transfer including the date and place thereof and the name and address of the purchaser or transferee. Failure to make the change of registration within the time required by this section is a Class 2 misdemeanor. A person who knowingly makes a false statement of a material fact in the certificate of registration is guilty of a Class 5 felony.

Source: SDC 1939, § 2.0409 as enacted by SL 1949, ch 4, § 2; SL 1966, ch 1, § 6; SL 1983, ch 15, § 194; SL 1993, ch 348, § 17; SL 2010, ch 227, § 79; SL 2014, ch 222, § 91; SL 2014, ch 223, § 2.



§ 50-11-23 Transferee's application for certificate of registration--Time limits--Violation as misdemeanor or felony.

50-11-23. Transferee's application for certificate of registration--Time limits--Violation as misdemeanor or felony. The purchaser or transferee described by § 50-11-22 shall, within thirty days, apply to the department for the transfer of the registration of the aircraft to the purchaser's or transferee's name and the issuance of a new certificate of registration. Failure to change registration within the time required by this section is a Class 2 misdemeanor. A person who knowingly makes a false statement of a material fact in the application is guilty of a Class 5 felony.

The endorsed certificate of registration is void thirty days after the date of the sale or transfer of such aircraft.

Source: SDC 1939, § 2.0409 as enacted by SL 1949, ch 4, § 2; SL 1966, ch 1, § 6; SL 1983, ch 15, § 195; SL 1993, ch 348, § 18; SL 2010, ch 227, § 80; SL 2014, ch 222, § 92; SL 2014, ch 223, § 3.



§ 50-11-24 Repealed.

50-11-24. Repealed by SL 2004, ch 288, § 3.



§ 50-11-25 Exceptions to state registration requirements--Government aircraft.

50-11-25. Exceptions to state registration requirements--Government aircraft. The provisions of §§ 50-11-8 to 50-11-24, inclusive, do not apply to an aircraft and airmen operating such aircraft, which is owned by, and used exclusively in the service of, any government or any political subdivision thereof, including the government of the United States, any state, territory, or possession of the United States, or the District of Columbia which is not engaged in carrying persons or property for commercial purposes.

Source: SDC 1939, § 2.0411 (1) as enacted by SL 1949, ch 4, § 2; SL 2010, ch 227, § 81.



§ 50-11-26 Exceptions to state registration requirements--Military aircraft.

50-11-26. Exceptions to state registration requirements--Military aircraft. The provisions of §§ 50-11-8 to 50-11-24, inclusive, do not apply to military aircraft and personnel of the United States government or any aircraft and personnel licensed by a foreign country with which the United States has reciprocal relations if the aircraft and personnel are not engaged in any intrastate commercial activity within this state.

Source: SDC 1939, § 2.0411 (2) as enacted by SL 1949, ch 4, § 2; SL 2010, ch 227, § 82.



§ 50-11-27 Exemption of nonresidents from local registration for noncommercial activities--Failure to register after ninety days as misdemeanor.

50-11-27. Exemption of nonresidents from local registration for noncommercial activities--Failure to register after ninety days as misdemeanor. Any aircraft of any resident of another state, and nonresident airmen, having complied with the registration requirements of that state, may be operated or operate within this state for a period of not more than ninety days in any one year without complying with §§ 50-11-8 to 50-11-24, inclusive, if the aircraft or airmen is not engaged in any intrastate commercial activity within this state and that under the laws of the state of such persons' residence, like exemptions and privileges are granted to aircraft owned by residents of this state and resident airmen of this state duly registered under the laws of this state. A nonresident within the meaning of the provisions of said sections is a person who has not resided within this state for a period of ninety days. Failure to register after ninety days is a Class 1 misdemeanor.

Source: SDC 1939, § 2.0411 (3) as enacted by SL 1949, ch 4, § 2; SL 1983, ch 15, § 197.



§ 50-11-28 Exceptions from local registration requirements--Interstate or foreign commerce.

50-11-28. Exceptions from local registration requirements--Interstate or foreign commerce. The provisions of §§ 50-11-8 to 50-11-24, inclusive, do not apply to any aircraft, and airmen operating an aircraft, which is engaged in regularly scheduled flying constituting an act of interstate or foreign commerce.

Source: SDC 1939, § 2.0411 (4) as enacted by SL 1949, ch 4, § 2; SL 1983, ch 353, § 1.



§ 50-11-29 Exceptions to state registration requirements--Model aircraft.

50-11-29. Exceptions to state registration requirements--Model aircraft. The provisions of §§ 50-11-8 to 50-11-24, inclusive, do not apply to an individual operating model aircraft.

Source: SDC 1939, § 2.0411 (5) as enacted by SL 1949, ch 4, § 2; SL 2010, ch 227, § 83.



§ 50-11-30 Exceptions from local registration requirements--Student pilots--Prospective purchasers--Dual-controlled aircraft.

50-11-30. Exceptions from local registration requirements--Student pilots--Prospective purchasers--Dual-controlled aircraft. The provisions of §§ 50-11-8 to 50-11-24, inclusive, do not apply to a student pilot, who has not received an endorsement to solo from a federal aviation administration certified flight instructor, a pilot who is a potential purchaser of the aircraft, or an aircraft used for the demonstration of that aircraft to a bona fide prospective purchaser if the aircraft is equipped with fully functioning dual controls and a properly certificated pilot is in full charge of one set of the controls.

Source: SDC 1939, § 2.0411 (6) as enacted by SL 1949, ch 4, § 2; SL 1983, ch 353, § 2; SL 1993, ch 348, § 20.



§ 50-11-31 Loss or destruction of registration certificate--Issuance of duplicate--Affidavit and fee--False statement as felony.

50-11-31. Loss or destruction of registration certificate--Issuance of duplicate--Affidavit and fee--False statement as felony. In the event of loss, mutilation, or destruction of a registration certificate or other identifying matter prescribed by the commission and issued under the provisions of this chapter, the registrant may obtain a duplicate certificate by filing with the department an affidavit showing such facts and paying the fee prescribed by the commission. A person who knowingly makes a false statement of a material fact in the affidavit is guilty of a Class 5 felony. The affidavit and fee shall be filed and remitted by the department as is required by law. The department shall thereupon issue a duplicate registration certificate or other identifying matter to the applicant.

Source: SDC 1939, § 2.0414 as enacted by SL 1949, ch 4, § 2; SL 1966, ch 1, § 8; SL 1983, ch 15, § 199; SL 2014, ch 222, § 93; SL 2014, ch 223, § 4.



§ 50-11-32 Repealed.

50-11-32. Repealed by SL 1983, ch 15, § 200.



§ 50-11-33 Forgery or alteration of certificate or permit as felony.

50-11-33. Forgery or alteration of certificate or permit as felony. It is a Class 5 felony for a person to alter or forge, or cause to be altered or forged, a certificate of registration or permit issued under the authority of §§ 50-11-8 to 50-11-31, inclusive, or an assignment or endorsement thereof, or to hold or use such certificate, assignment, or endorsement knowing it has been altered or forged.

Source: SDC 1939, § 2.0499 as enacted by SL 1949, ch 4, § 2; SDC Supp 1960, § 2.9906; SL 1983, ch 15, § 201.



§ 50-11-34 Repealed.

50-11-34. Repealed by SL 1983, ch 15, § 202.



§ 50-11-35 Application of original registration tax to leased aircraft.

50-11-35. Application of original registration tax to leased aircraft. For aircraft leased under an agreement of thirty-six calendar months or less, the original registration tax of four percent applies only to the scheduled lease payments, excluding fuel, routine maintenance, insurance and crew, made in money or otherwise and shall be paid by the lessee at the time payments are made to the lessor. For aircraft leased for more than thirty-six calendar months, either by multiple short-term or a long-term agreement, the original registration tax shall be assessed on the market value of the aircraft at the time registration is due as stated in the aircraft bluebook and price digest. This original registration tax is the responsibility of the owner. A copy of the lease agreement shall be provided to the director with the application for registration. If the lessee purchases the aircraft during the time period of the lease, all moneys paid to the Department of Transportation for registration taxes under this chapter shall be credited to taxes required in § 50-11-19. Although the payment of taxes is based on the lease payments, the annual registration fee provided for in §§ 50-11-12 to 50-11-14, inclusive, apply for each aircraft under lease.

Source: SL 1993, ch 348, § 14.



§ 50-11-36 Repealed.

50-11-36. Repealed by SL 2014, ch 222, § 94.






Chapter 12 - Aircraft Dealers

§ 50-12-1 Definitions.

50-12-1. Definitions. Terms used in this chapter mean:

(1) "Aircraft dealer," any person, manufacturer, or distributor engaged in the business of buying, selling, exchanging, or acting as a broker of three or more aircraft in any twelve consecutive months except for a business liquidation of used aircraft;

(2) "Commercial purpose," the use in aviation activities such as flight instruction, charter, air taxi, and rental use but does not authorize substitution of the commercial use stamp in lieu of regular aircraft registration for the promotion of nonaviation business or other purposes;

(3) "Place of business," a permanent enclosed structure at which a permanent business of bartering, trading, and selling of aircraft will be carried on as such in good faith and not for the purpose of evading this chapter or chapter 50-11. The business name and telephone listing shall indicate it is an aircraft or aviation related place of business. The term does not include residences, tents, temporary stands, or other temporary quarters. The structure shall be used primarily as a place of business for the sale or commercial use of aircraft.
Source: SDC 1939, § 2.0701 as enacted by SL 1966, ch 1, § 9; SL 1980, ch 330, § 1; SL 1993, ch 349, § 1; SL 2014, ch 222, § 95.



§ 50-12-2 Application for aircraft dealer's license--Contents.

50-12-2. Application for aircraft dealer's license--Contents. Any person desiring to sell or solicit as a dealer the sale of aircraft within South Dakota shall apply for an aircraft dealer's license to the department. For the original application the person shall possess one or more aircraft under normal registration. The application shall be made in writing on a form furnished by the department and shall contain the following information:

(1) The name and physical address of the aircraft dealer;

(2) The physical address of each owner, director, or principal officer of such aircraft dealer. If the applicant is a foreign corporation, the application shall designate the state of incorporation, and the post office address of the registered office and registered agent of such corporation in South Dakota. Evidence shall be furnished showing that the foreign corporation has been granted authority to do business in South Dakota by the secretary of state. If the applicant is a foreign person or partnership, the application shall set forth the permanent business address in the foreign state; and

(3) Whether the applicant has previously been an aircraft dealer in South Dakota, and if so, the number of aircraft the applicant has sold within a period of twenty-four months preceding the date of the application.
Source: SDC 1939, § 2.0702 as enacted by SL 1966, ch 1, § 9; SL 1980, ch 330, § 2; SL 2010, ch 227, § 84; SL 2014, ch 222, § 96.



§ 50-12-3 Issuance of license--Display--Violation as misdemeanor.

50-12-3. Issuance of license--Display--Violation as misdemeanor. Upon determining that the applicant is entitled to a license, the department shall assign to the applicant a distinctive aircraft dealer license number, and issue the applicant the required number of dealer's certificates bearing the license number. Each licensed dealer shall display the license in a conspicuous place in the dealer's established place of business. Failure to display the license is a Class 2 misdemeanor.

Source: SDC 1939, § 2.0703 as enacted by SL 1966, ch 1, § 9; SL 1983, ch 15, § 203; SL 2010, ch 227, § 85; SL 2014, ch 222, § 97.



§ 50-12-4 Dealer's license as applicable to aircraft in stock.

50-12-4. Dealer's license as applicable to aircraft in stock. During such times as any aircraft is held by a licensed dealer for sale, exchange, delivery, test, or demonstration purposes, and solely as stock in trade of the dealer's business, an aircraft dealer's certificate may be used in said aircraft in lieu of any registration certificate, or sales, excise or other state tax as required by the laws of this state.

Source: SDC 1939, § 2.0704 as enacted by SL 1966, ch 1, § 9.



§ 50-12-5 Permissible uses of aircraft under dealer's license--Violation as misdemeanor.

50-12-5. Permissible uses of aircraft under dealer's license--Violation as misdemeanor. The dealer's certificate issued under the authority of this chapter may be used only by a licensed aircraft dealer for aircraft owned or controlled by the dealer for the purposes of sale, resale, or flight instruction without charge which is required to ensure proper check-out time to a purchaser or the purchaser's pilot in the aircraft sold to the purchaser. The use of the certificate for any other purpose is a Class 2 misdemeanor.

Source: SDC 1939, § 2.0704 as enacted by SL 1966, ch 1, § 9; SL 1983, ch 15, § 204; SL 2010, ch 227, § 86.



§ 50-12-6 Issuance of aircraft dealer's certificates.

50-12-6. Issuance of aircraft dealer's certificates. The department at the time of the issuance of the original license, or the renewal of the license as provided in this chapter, shall issue six aircraft dealer's certificates to an aircraft dealer. Any aircraft dealer may secure additional aircraft dealer's certificates upon application therefor on forms furnished by the department and the payment of the additional fee as required by § 50-12-12.

Source: SDC 1939, § 2.0704 as enacted by SL 1966, ch 1, § 9; SL 1980, ch 330, § 3; SL 2014, ch 222, § 98.



§ 50-12-7 Transfer of aircraft to new owner--Delivery of certificate to department--Violation as misdemeanor--Civil penalty.

50-12-7. Transfer of aircraft to new owner--Delivery of certificate to department--Violation as misdemeanor--Civil penalty. Upon the sale of any aircraft bearing an aircraft dealer's certificate, the dealer shall comply with §§ 50-11-22 and 50-11-23. If possession of such aircraft is transferred to the new owner, the dealer shall forthwith deliver the aircraft dealer's certificate and aircraft dealer sales affidavit to the department. The department shall hold the certificate until an application is received from the dealer for transfer to another aircraft. Any person who makes a false statement of a material fact on the affidavit is guilty of a Class 1 misdemeanor. Failure to report aircraft purchases and sales as required under this chapter is punishable by a civil penalty equal to the annual registration fee as provided in § 50-11-12.

Source: SDC 1939, § 2.0704 as enacted by SL 1966, ch 1, § 9; SL 1993, ch 349, § 2; SL 2010, ch 227, § 87.



§ 50-12-8 Dealer's commercial use stamp--Fee--Permissible uses under stamp--Violation as misdemeanor--Expiration of stamp.

50-12-8. Dealer's commercial use stamp--Fee--Permissible uses under stamp--Violation as misdemeanor--Expiration of stamp. Upon application in writing on a form furnished by the department and the payment of a fee of one hundred dollars for each aircraft to be so used, the department shall furnish a dealer with a commercial use stamp upon which is printed the federal aircraft registration number (N, X, etc.). The stamp shall be affixed to the aircraft dealer's certificate as directed by the department. The stamp authorizes the aircraft to be used for aviation commercial purposes, but not for spraying, dusting, fertilizing, seeding, or defoliating. Use of the aircraft for prohibited purposes is a Class 2 misdemeanor.

The commercial use stamp shall expire twenty-four months following its issuance or at the expiration of the dealer certificate to which it is affixed, whichever occurs first.

Source: SDC 1939, § 2.0705 as enacted by SL 1966, ch 1, § 9; SL 1980, ch 330, § 4; SL 1983, ch 15, § 205; SL 1993, ch 349, § 3; SL 2010, ch 227, § 88.



§ 50-12-9 Maximum duration of licensing under commercial use stamp.

50-12-9. Maximum duration of licensing under commercial use stamp. Any aircraft which has been subject to registration under an aircraft dealer's certificate and a commercial use stamp for a period exceeding twenty-four months shall be registered in compliance with §§ 50-11-12 and 50-11-19.

Source: SDC 1939, § 2.0705 as enacted by SL 1966, ch 1, § 9; SL 1980, ch 330, § 5; SL 2010, ch 227, § 89.



§ 50-12-10 Display of certificate and stamp--Possession of aircraft--Violation as misdemeanor.

50-12-10. Display of certificate and stamp--Possession of aircraft--Violation as misdemeanor. The aircraft dealer's certificate and commercial use stamp shall at all times be conspicuously carried and displayed in the aircraft subject to such certificate and commercial use stamp. The aircraft if so licensed shall remain in the possession of or under the control of the licensed aircraft dealer. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 2.0705 as enacted by SL 1966, ch 1, § 9; SL 1983, ch 15, § 206; SL 2010, ch 227, § 90.



§ 50-12-11 Loss or destruction of license, certificate, or stamp--Issuance of duplicate--Affidavit and fee.

50-12-11. Loss or destruction of license, certificate, or stamp--Issuance of duplicate--Affidavit and fee. In the event of loss, mutilation, or destruction of any dealer's license, certificate, commercial use stamps, or other identifying matter issued under the provisions of this chapter, a registered aircraft dealer may obtain a duplicate upon filing with the department an affidavit showing the facts and upon payment of a fee prescribed by the commission.

Source: SDC 1939, § 2.0706 as enacted by SL 1966, ch 1, § 9; SL 1980, ch 330, § 6; SL 2010, ch 227, § 91; SL 2014, ch 222, § 99.



§ 50-12-12 Fee for dealer's license--Fee for additional dealer's certificates--Fee for additional commercial use stamps--Receipt for and disposition of fees.

50-12-12. Fee for dealer's license--Fee for additional dealer's certificates--Fee for additional commercial use stamps--Receipt for and disposition of fees. The fee for an aircraft dealer's license is two hundred dollars for two calendar years or any fraction thereof. The fee shall accompany the application for the issuance or renewal of an aircraft dealer's license.

The fee for additional aircraft dealer's certificates is five dollars each. The fee for each additional commercial use stamp is one hundred dollars.

The Department of Transportation shall issue an appropriate receipt for all fees collected to the person paying it, and shall remit all fees to the state treasurer to be credited to the aeronautics fund of the state.

Source: SDC 1939, § 2.0707 as enacted by SL 1966, ch 1, § 9; SL 1980, ch 330, § 7; SL 1984, ch 311, § 3.



§ 50-12-13 Expiration of license, certificate, and stamp.

50-12-13. Expiration of license, certificate, and stamp. The aircraft dealer's license as provided by § 50-12-3 expires on the thirty-first day of January of the second year next succeeding the calendar year in which it was issued. The aircraft dealer's certificate as provided by § 50-12-6 and commercial use stamps as provided by § 50-12-8 expire twenty-four months after they are issued provided a valid dealer's license is in effect. The aircraft dealer's certificate and commercial use stamp expire automatically if the aircraft dealer's license expires as provided for pursuant to this section or the aircraft dealer no longer holds a valid aircraft dealer's license.

Source: SDC 1939, § 2.0707 as enacted by SL 1966, ch 1, § 9; SL 1980, ch 330, § 8; SL 2010, ch 227, § 92.



§ 50-12-14 Renewal of dealer's license--Verification of aircraft sold--Fees.

50-12-14. Renewal of dealer's license--Verification of aircraft sold--Fees. Each licensed dealer on or before February first of the second year shall make application for the renewal of the dealer's license. The dealer shall verify having sold or brokered at least six aircraft within the past twenty-four calendar months. However, any dealer not meeting the requirements of this section may appeal to the commission for renewal of a dealer's license if the dealer can demonstrate reasonable cause for not meeting those requirements. The fee for the renewal of license is the same as that required for an original license. Upon failure to make application for the renewal of the license, and to pay the renewal fee on or before the first day of February of the second year, an additional fee of ten dollars per month, or any fraction thereof, is required before the license shall be issued.

A former dealer may make an application for an original aircraft dealer's license after thirty-six months from the expiration date of the dealer's license.

Source: SDC 1939, § 2.0708 as enacted by SL 1966, ch 1, § 9; SL 1980, ch 330, § 9; SL 1993, ch 349, § 4; SL 2010, ch 227, § 93.



§ 50-12-15 Dealer branch offices and subagencies.

50-12-15. Dealer branch offices and subagencies. Any applicant for, or any licensed aircraft dealer may maintain a branch office or subagency in more than one location in this state, if the dealer or applicant secures a separate license for each location. All applications for branch offices or subagencies at locations other than the principal place of business shall conform to the provisions of § 50-12-2.

Source: SDC 1939, § 2.0709 as enacted by SL 1966, ch 1, § 9; SL 2010, ch 227, § 94.



§ 50-12-16 Refusal, suspension, or revocation of dealer's license--Grounds.

50-12-16. Refusal, suspension, or revocation of dealer's license--Grounds. The department may refuse to issue or renew, or may suspend or revoke, an aircraft dealer's license if the department has reasonable grounds to believe that the dealer has:

(1) Forged or altered any federal certificate, permit, rating, or license, relating to ownership or airworthiness of an aircraft;

(2) Sold or disposed of an aircraft which the dealer knows or has reason to know has been stolen or appropriated without the consent of the true owner;

(3) Willfully misrepresented any material fact in the application for an aircraft dealer's license;

(4) Willfully withheld or caused to be withheld from a purchaser any document required by the laws of this state, including an affidavit to the effect that there are no liens, mortgages, or encumbrances of any kind on the aircraft other than those noted thereon, if the document or affidavit has been requested by the purchaser;

(5) Used an aircraft dealer's certificate or a commercial use stamp for any purpose other than those permitted by this chapter, or used any such certificate or commercial use stamp after it has expired;

(6) Failed to keep and make available for inspection by the department a proper record of all aircraft bought and sold;

(7) Willfully refused to apply for or pay the fee for a renewal license after an issued dealer's license has expired;

(8) Failed to maintain an established place of business as required by this chapter;

(9) Maintained a branch office or subagency for the sale or soliciting of sales of aircraft without applying for and receiving a license for such branch office or subagency;

(10) Been refused a license, or had a license revoked by the licensing agencies for aircraft in this or any other state;

(11) Failed to register on or prior to certificate or commercial use stamp expiration date;

(12) Failed to renew license as required;

(13) Failed to notify the department upon sale of aircraft;

(14) Failed to promptly notify the department of an aircraft and place it on a certificate or use stamp or both; or

(15) Any other violation of this chapter or chapter 50-11 referenced in this chapter.
Source: SDC 1939, § 2.0710 as enacted by SL 1966, ch 1, § 9; SL 1980, ch 330, § 10; SL 1983, ch 354, § 1; SL 1993, ch 349, § 5; SL 2010, ch 227, § 95; SL 2014, ch 222, § 100.



§ 50-12-17 Hearing on revocation, suspension, or nonrenewal--Notice of hearing--Appeal.

50-12-17. Hearing on revocation, suspension, or nonrenewal--Notice of hearing--Appeal. No license may be revoked or suspended, nor may the renewal of any license be refused until after a hearing by the commission, of which the licensee has ten days' notice of the time and place of the hearing. If any license is revoked or suspended, or its renewal is refused, the person affected by the order may appeal the decision as provided in chapter 1-26.

Source: SDC 1939, § 2.0710 as enacted by SL 1966, ch 1, § 9; SL 1983, ch 354, § 2; SL 2014, ch 222, § 101.



§ 50-12-18 Return of fees upon refusal to issue license--Statement of reasons for refusal--Appeal.

50-12-18. Return of fees upon refusal to issue license--Statement of reasons for refusal--Appeal. If the department refuses to issue a license upon an original application, the department shall remit to the applicant all fees accompanying the application. Refusal may be on any of the grounds as set forth in § 50-12-16. The department shall set forth the reasons for the refusal to issue the license. The applicant may appeal the decision in pursuance to chapter 1-26.

Source: SDC 1939, § 2.0711 as enacted by SL 1966, ch 1, § 9; SL 2010, ch 227, § 96.



§ 50-12-19 Forms and certificates--Public display.

50-12-19. Forms and certificates--Public display. The department shall prepare the forms and certificates required by this chapter. The department may prescribe the method of and location for the public display of any and all certificates and licenses as are required and in conformity with the provisions of this chapter.

Source: SDC 1939, § 2.0712 as enacted by SL 1966, ch 1, § 9; SL 2010, ch 227, § 97; SL 2014, ch 222, § 102.



§ 50-12-20 Promulgation of rules.

50-12-20. Promulgation of rules. The commission may promulgate all necessary rules pursuant to chapter 1-26 for the purpose of carrying out the purposes and intent of this chapter.

Source: SDC 1939, § 2.0713 as enacted by SL 1966, ch 1, § 9; SL 2010, ch 227, § 98.



§ 50-12-21 Repealed.

50-12-21. Repealed by SL 1983, ch 15, § 207.



§ 50-12-22 Inspection of dealer's records.

50-12-22. Inspection of dealer's records. The department may inspect the pertinent books, letters, records, and contracts of any licensed aircraft dealer periodically or relating to specific complaints made against a dealer and which may be in violation of provisions of this chapter.

Source: SL 1993, ch 349, § 6; SL 2014, ch 222, § 103.






Chapter 13 - Air Space And Operation Of Aircraft

§ 50-13-1 , 50-13-2. Repealed.

50-13-1, 50-13-2. Repealed by SL 2014, ch 222, §§ 104, 105.



§ 50-13-3 Ownership of air space.

50-13-3. Ownership of air space. The ownership of the space above the lands and waters of this state is declared to be vested in the several owners of the surface beneath, subject to the right of flight described in § 50-13-4.

Source: SDC 1939, § 2.0303.



§ 50-13-4 Overflight of lands and waters permitted--Exceptions.

50-13-4. Overflight of lands and waters permitted--Exceptions. Flight in aircraft over the lands and waters of this state is lawful, unless at such a low altitude as to interfere with the then existing use to which the land or water, or the space over the land or water, is put by the owner, or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or water beneath.

Source: SDC 1939, § 2.0304.



§ 50-13-5 Landing without consent as misdemeanor--Exception.

50-13-5. Landing without consent as misdemeanor--Exception. The landing of an aircraft on the lands or waters of another, without consent, is a Class 2 misdemeanor, except in the case of a forced landing.

Source: SDC 1939, § 2.0304; SL 1983, ch 15, § 208; SL 2014, ch 222, § 106.



§ 50-13-6 Liability for damage caused by overflight--Falling objects--Parties liable--Prima facie evidence of ownership.

50-13-6. Liability for damage caused by overflight--Falling objects--Parties liable--Prima facie evidence of ownership. The owner or the pilot, or both, of each aircraft that is operated over lands or waters of this state is liable for injuries or damage to persons or property on the land or water beneath, caused by the ascent, descent, or flight of the aircraft, or the dropping or falling of any object from the aircraft in accordance with the rules of law applicable to torts in this state.

As used in this section, the term, owner, includes a person having full title to aircraft and operating it through servants, and also includes a bona fide lessee or bailee of the aircraft, whether gratuitously or for hire. However, the term does not include a bona fide bailor or lessor of the aircraft, whether gratuitously or for hire, or a mortgagee, conditional seller, trustee for creditors of the aircraft, or other person having a security title only.

The owner of the aircraft is not liable if the pilot of the aircraft is in possession of the aircraft as a result of theft or felonious conversion.

The person in whose name an aircraft is registered with the Federal Aviation Administration or the department shall be prima facie the owner of the aircraft within the meaning of this section.

Source: SDC 1939, § 2.0305; SL 1949, ch 7; SL 2014, ch 222, § 107.



§ 50-13-7 Liability for collision.

50-13-7. Liability for collision. The liability of the owner of one aircraft to the owner of another aircraft, or to pilots or passengers on either aircraft, for damage caused by collision on land or in the air, shall be determined by the rules of law applicable to torts on land.

Source: SDC 1939, § 2.0306; SL 2014, ch 222, § 108.



§ 50-13-8 Law applicable to crimes and torts committed while in flight.

50-13-8. Law applicable to crimes and torts committed while in flight. All crimes, torts, and other wrongs committed by or against a pilot or passenger while in flight over this state are governed by the laws of this state. Any question whether damage occasioned by or to an aircraft while in flight over this state constitutes a tort, crime, or other wrong by or against the owner of the aircraft shall be determined by the laws of this state.

Source: SDC 1939, § 2.0307; SL 2014, ch 222, § 109.



§ 50-13-9 Law applicable to contractual and other legal relations entered into while in flight.

50-13-9. Law applicable to contractual and other legal relations entered into while in flight. All contractual and other legal relations entered into by pilots or passengers while in flight over this state shall have the same effect as if entered into on the land or water beneath.

Source: SDC 1939, § 2.0308; SL 2014, ch 222, § 110.



§ 50-13-10 Repealed.

50-13-10. Repealed by SL 1983, ch 13, § 16.



§ 50-13-11 to 50-13-14. Repealed.

50-13-11 to 50-13-14. Repealed by SL 2014, ch 222, §§ 111 to 114.



§ 50-13-15 Aircraft guest statute--Guests without compensation--Liability.

50-13-15. Aircraft guest statute--Guests without compensation--Liability. No person transported by the owner or operator of any aircraft as his guest without compensation for such transportation shall have cause of action for damages against such owner or operator for injury, death, or loss, in case of accident, unless such accident shall have been caused by the willful and wanton misconduct of the owner or operator of such aircraft, and unless such willful and wanton misconduct contributed to the injury, death, or loss for which the action is brought; no person so transported shall have such cause of action if he has willfully or by want of ordinary care brought the injury upon himself.

Source: SDC 1939, § 2.0310 as enacted by SL 1949, ch 6.



§ 50-13-16 Reckless operation of aircraft as misdemeanor--Federal standards.

50-13-16. Reckless operation of aircraft as misdemeanor--Federal standards. It is a Class 1 misdemeanor for any person to operate an aircraft in the air or on the ground or water in a careless or reckless manner so as to endanger or be likely to endanger any person or property. In any proceeding for a violation of this section, the court in determining whether the operation was careless or reckless shall consider the standards for safe operation of aircraft prescribed by federal statutes or regulations governing aeronautics.

Source: SDC 1939, § 2.9902; SL 1949, ch 8, § 1; SL 1983, ch 15, § 209; SL 2014, ch 222, § 115.



§ 50-13-17 Operation of aircraft while intoxicated as misdemeanor.

50-13-17. Operation of aircraft while intoxicated as misdemeanor. It is a Class 1 misdemeanor for any person who is under the influence of an alcoholic beverage or any drug, or the combined influence of an alcoholic beverage and any drug to operate an aircraft in the air or on the ground or water. No person may operate an aircraft in the air or on the ground or water who has 0.04 percent or more, by weight, of alcohol in that person's blood.

Source: SDC 1939, § 2.9903 as enacted by SL 1947, ch 3; SL 1983, ch 15, § 210; SL 2014, ch 222, § 116.



§ 50-13-18 Tampering with aircraft as misdemeanor.

50-13-18. Tampering with aircraft as misdemeanor. No person may, without express or implied authority of the owner, operate, climb upon, enter, manipulate the controls or accessories of, set in motion, remove parts or contents therefrom, or otherwise tamper with any civil aircraft within this state with intent to injure the same or cause inconvenience to the owner or operator thereof, or knowingly cause or permit the same to be done.

A violation of this section is a Class 1 misdemeanor.

Source: SL 1953, ch 4, §§ 1, 2; SDC Supp 1960, §§ 2.0117, 2.9911; SL 1983, ch 15, § 211.



§ 50-13-19 Repealed.

50-13-19. Repealed by SL 1983, ch 14, § 20; SL 1983, ch 15, § 212.






Chapter 14 - Airline Authority [Repealed]

CHAPTER 50-14

AIRLINE AUTHORITY [REPEALED]

50-14-1 to 50-14-46. Repealed.



Chapter 15 - Drones

§ 50-15-1 Drone defined.

50-15-1. Drone defined. For purposes of this chapter, the term, drone, means a powered, aerial vehicle that does not carry a human operator, uses aerodynamic forces to provide vehicle lift, and can fly autonomously or be piloted remotely. The vehicle may be expendable or recoverable.

Source: SL 2017, ch 202, § 1.



§ 50-15-2 Compliance with federal requirements--Exemption from chapter.

50-15-2. Compliance with federal requirements--Exemption from chapter. Any operation of a drone in the state shall comply with all applicable federal aviation administration requirements. Any drone operating under the authority of the Armed Forces of the United States, including the National Guard, is exempt from this chapter.

Source: SL 2017, ch 202, § 2.



§ 50-15-3 Authorization required to operate drone over certain facilities--Violation as misdemeanor.

50-15-3. Authorization required to operate drone over certain facilities--Violation as misdemeanor. No person may operate a drone over the grounds of a prison, correctional facility, jail, juvenile detention facility, or any military facility unless expressly authorized by the administrator thereof. A violation of this section is a Class 1 misdemeanor.

Source: SL 2017, ch 202, § 3.



§ 50-15-4 Prohibited delivery of contraband or controlled substance--Felony.

50-15-4. Prohibited delivery of contraband or controlled substance--Felony. Any person who uses a drone to deliver contraband or controlled substances to a state prison or other correctional facility is guilty of a Class 6 felony in addition to the penalty for the principal offense.

Source: SL 2017, ch 202, § 4.









Title 51 - BANKS AND BANKING

TITLE 51

BANKS AND BANKING [TRANSFERRED]



Title 51A - BANKS AND BANKING

Chapter 01 - Definitions, General Provisions And Penalties

§ 51A-1-1 Applicability of provisions--Retention of capital structure by banks.

51A-1-1. Applicability of provisions--Retention of capital structure by banks. Any bank, branch bank, drive-in facility, bank service corporation or other entity by its term subject to this title, is subject to this title, except that the legality of their organization under prior law is not affected by this title. Banks may retain their capital structure. However the director may order any bank to comply with the capitalization requirements of this title or such additional amounts as he deems necessary upon a finding by him that the sound conduct of banking will be jeopardized by the retention of such prior capital structure.

Source: SL 1969, ch 11, § 1.13; SDCL, § 51-15-13; SL 1988, ch 377, § 11; SDCL, § 51-15-1.1.



§ 51A-1-2 Definition of terms.

51A-1-2. Definition of terms. Terms used in this title mean:

(1) "Articles of incorporation," articles of incorporation for a bank organized by incorporators as a corporation pursuant to chapter 47-1A and articles of organization for a bank organized by organizers or members as a limited liability company pursuant to chapter 47-34A;

(2) "Bank," any corporation or limited liability company, organized pursuant to chapter 47-34A, authorized under this title to engage in the business of banking or in the combined business of a bank and trust company or in the combined business of a bank with trust powers;

(3) "Bank holding company," a bank holding company as defined in 12 U.S.C. 1841, as amended as of January 1, 1988;

(4) "Banking," the business of receiving deposits, discounting commercial paper, or buying and selling exchange, and any other activity authorized by this title;

(5) "Banking day," that part of any day on which a bank is open to the public for carrying on substantially all of its banking functions;

(6) "Board of directors," board of directors for a bank organized by incorporators as a corporation pursuant to chapter 47-1A and a manager for a manager-managed bank or a member for a member-managed bank organized as a limited liability company pursuant to chapter 47-34A;

(7) "Branch bank," a branch place of business maintained by a bank to conduct its banking business;

(8) "By-laws," by-laws for a bank organized by incorporators as a corporation pursuant to chapter 47-1A and operating agreement for a bank organized by organizers or members as a limited liability company pursuant to chapter 47-34A;

(9) "Commission," the State Banking Commission;

(10) "Debt cancellation contract," a loan term or contractual arrangement modifying loan terms under which a bank agrees to cancel all or part of a customer's obligation to repay an extension of credit from the bank upon the occurrence of a specified event. The contract may be separate from or a part of other loan documents. The term, debt cancellation contract, does not include loan payment deferral arrangements in which the triggering event is the borrower's unilateral election to defer repayment, or the bank's unilateral decision to allow a deferral of repayment;

(11) "Debt suspension contract," a loan term or contractual arrangement modifying loan terms under which a bank agrees to suspend all or part of a customer's obligation to repay an extension of credit from the bank upon the occurrence of a specified event. The contract may be separate from or a part of other loan documents. The term, debt suspension contract, does not include loan payment deferral arrangements in which the triggering event is the borrower's unilateral election to defer repayment, or the bank's unilateral decision to allow a deferral of repayment.

(12) "Deputy director," the deputy director of the Division of Banking;

(13) "Director," the director of the Division of Banking;

(14) "Dividends," distributions for a corporation organized by incorporators as a corporation pursuant to chapter 47-1A and distributions for a bank organized by organizers or members as a limited liability company pursuant to chapter 47-34A.

(15) "Division," the Division of Banking of the Department of Labor and Regulation;

(16) "Executive officer," every officer who participates or has authority to participate, otherwise than in the capacity of a director, in major policy-making functions of the bank, regardless of whether the officer has an official title or whether the officer's title contains a designation of assistant and regardless of whether the officer is serving without salary or other compensation. The chairman of the board, the president, every vice-president, the cashier, secretary, and treasurer of a bank are assumed to be executive officers, unless, by resolution of the board of directors or by the bank's bylaws, any such officer is excluded from participation in major policy-making functions, otherwise than in the capacity of a director of the bank, and the officer does not actually participate therein;

(17) "Fully defeased bonds or notes," obligations issued by any state, or municipal or school district subdivision the repayment of which has been irrevocably guaranteed by other securities which securities are issued by or are fully guaranteed by the United States Government;

(18) "Loan production office," an office which is apart from its main bank or branch which is staffed or controlled by a bank and is where loans are solicited but are not approved or disbursed;

(19) "Mobile branch bank," a branch bank that does not have a single, permanent site and uses a vehicle that travels to various locations to enable the public to conduct banking business. A mobile branch bank may serve defined locations on a regular schedule or may serve a defined area at varying times and locations;

(20) "National bank," any corporation organized pursuant to 12 U.S.C. § 21, as amended as of January 1, 1990;

(21) "Stock," shares for a bank organized by incorporators as a corporation pursuant to chapter 47-1A and member equity for a bank organized as a limited liability company pursuant to chapter 47-34A;

(22) "Stockholder," a shareholder of a bank organized by incorporators as a corporation pursuant to chapter 47-1A and a member for a bank organized by organizers or members as a member as a limited liability company pursuant to chapter 47-34A.
Source: SDC 1939, § 6.0101; SDCL § 51-1-1; SL 1969, ch 11, § 1.1; SL 1978, ch 352, § 3; SL 1979, ch 321, § 1; SL 1981, ch 346, § 1; SL 1984, ch 314, § 1; SL 1986, ch 399, § 2; SL 1988, ch 377, § 1; SL 1990, ch 379; SDCL § 51-15-1; SL 1995, ch 268, § 63; SL 1998, ch 278, § 1; SL 2004, ch 17, § 298; SL 2004, ch 289, §§ 1, 6; SL 2004, ch 290, § 1; SL 2008, ch 252, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 51A-1-3 Adverse claims against bank deposits, contents of safe deposit box or property in safekeeping.

51A-1-3. Adverse claims against bank deposits, contents of safe deposit box or property in safekeeping. Notice to any bank of an adverse claim to a deposit or other item standing on its books to the credit of any person, or to the contents of a safe deposit box or property held in safekeeping, shall not be sufficient to cause said bank to recognize such adverse claim unless:

(1) In the case of a deposit, the adverse claimant shall execute and deliver to such bank, in form and with sureties acceptable to it, a bond indemnifying such bank from any and all liability on account of the recognition by the bank of such adverse claim, or unless such adverse claim is made through acts or proceedings pursuant to law;

(2) In the case of a safe deposit box, such box is leased or the property is held in the name of the lessee under a written instrument designating that the contents constitute property held in a fiduciary capacity, and the adverse claim is supported by a verified statement of facts disclosing that it is made by or on behalf of a beneficiary or other person having an interest therein and that there is good cause to believe that the contents thereof are in danger of misappropriation, unless the bank is directed to do so by a court order.
Source: SL 1927, ch 55; SDC 1939, § 6.0416; SDCL, § 51-10-12; SL 1969, ch 11, § 1.2; SDCL, § 51-15-2.



§ 51A-1-4 Disqualification of officer, employee or director for violation--Civil liability.

51A-1-4. Disqualification of officer, employee or director for violation--Civil liability. Any officer, employee or director of a bank who is convicted of violating any of the provisions of this title is disqualified from thereafter acting as an officer, employee or director of any bank and is liable in a civil action to such bank or any of its stockholders for all losses sustained by reason of such violations.

Source: SL 1925, ch 92; SL 1927, ch 53; SL 1933, ch 50; SDC 1939, § 6.0441; SDCL, § 51-1-6; SL 1969, ch 11, § 1.3; SL 1988, ch 377, § 2; SDCL, § 51-15-3.



§ 51A-1-5 Failure to obey director's orders--Civil liability.

51A-1-5. Failure to obey director's orders--Civil liability. Any officer, employee, or director of a bank who fails to obey any lawful order made by the director or commission under provisions of this title is subject to the imposition of a civil fine by the director or commission not exceeding one thousand dollars per violation for each day the officer, employee, director, or bank has willfully failed to comply with the order. Any funds received from such fines shall be deposited in the banking special revenue fund.

Source: SDC 1939, § 6.9911; SDCL § 51-1-4; SL 1969, ch 11, § 1.4; SL 1980, ch 24, § 76; SL 1988, ch 377, § 3; SDCL § 51-15-4; SL 2008, ch 252, § 2.



§ 51A-1-6 Procedure to recover fine.

51A-1-6. Procedure to recover fine. Any proceeding commenced to recover any civil fine under § 51A-1-5 shall be conducted in accordance with the provisions of chapter 1-26.

Source: SL 1988, ch 377, § 4; SDCL, § 51-15-4.1.



§ 51A-1-7 Injunction against violation.

51A-1-7. Injunction against violation. Whenever a violation of this title by a bank or an officer, director, or employee thereof is threatened or pending, the director may make application pursuant to law for an injunction or other appropriate remedy.

Source: SL 1969, ch 11, § 1.5; SL 1988, ch 377, § 5; SDCL, § 51-15-5.



§ 51A-1-8 Liability of bank as insurer or as guarantor or endorser of security instrument prohibited.

51A-1-8. Liability of bank as insurer or as guarantor or endorser of security instrument prohibited. Except as expressly permitted in this title, a bank shall not assume liability as an insurer or as a guarantor or endorser of any security instrument or obligation in which or with respect to which it has no property interest.

Source: SL 1969, ch 11, § 1.6; SDCL, § 51-15-6.



§ 51A-1-9 Concealment of bank transactions as misdemeanor.

51A-1-9. Concealment of bank transactions as misdemeanor. It is a Class 1 misdemeanor for an officer, director, employee or agent of a bank to conceal or endeavor to conceal any transaction of the bank from any officer, director or employee of the bank or any official or employee of the division to whom it should properly be disclosed.

Source: SL 1969, ch 11, § 1.8; SL 1970, ch 265, § 2; SL 1980, ch 24, § 81; SL 1988, ch 377, § 7; SDCL, § 51-15-8.



§ 51A-1-10 False entries--Obstruction of examination--Felonies.

51A-1-10. False entries--Obstruction of examination--Felonies. It is a Class 4 felony for an officer, director, employee, or agent of a bank:

(1) With intent to deceive, to make any false or misleading statement or entry or omit any statement or entry that should be in any book, account, report, or statement of the bank; or

(2) To obstruct or endeavor to obstruct a lawful examination of the bank by an officer or employee of the division.
Source: SL 1969, ch 11, § 1.9; SL 1970, ch 265, § 3; SL 1980, ch 24, § 82; SDCL, § 51-15-9; SL 2006, ch 130, § 18.



§ 51A-1-11 False filing as misdemeanor.

51A-1-11. False filing as misdemeanor. No person may knowingly file or cause to be filed any statement, information, application, report, document or other form of proof with the director or the commission which is in whole or in part materially false nor may any person knowingly make or cause to be made any false entry in any book, document, record, application, information or other proof filed with the director or the commission pursuant to this title or pursuant to an order or request of the director or commission. A violation of this section is a Class 1 misdemeanor.

Source: SL 1981, ch 346, § 3; SDCL, § 51-15-16; SL 1988, ch 377, § 12; SDCL, § 51-15-9.1.



§ 51A-1-12 Payment or indemnification of person for fine, penalty or judgment unlawful--Civil liability--Exceptions--Action to recover payments.

51A-1-12. Payment or indemnification of person for fine, penalty or judgment unlawful--Civil liability--Exceptions--Action to recover payments. It is unlawful for a bank to pay a fine or penalty imposed by law upon any other person or to reimburse directly or indirectly any person by whom such fine or penalty has been paid. Any bank that makes an unlawful payment is subject to the imposition of a civil fine by the director or commission not to exceed one hundred dollars for each unlawful payment. A bank may reimburse any person in settlement of its own liability or in connection with the acquisition of property against which the judgment is a lien, or as provided in § 51A-3-31. Any payments made by a bank in violation of this section are recoverable for the bank in an action instituted pursuant to the provisions of chapter 1-26 by the division from the person who benefited from such payment.

Source: SL 1969, ch 11, § 1.10; SL 1980, ch 24, § 78; SL 1988, ch 377, § 8; SDCL, § 51-15-10.



§ 51A-1-13 Misappropriation of funds or information by officer, director, or employee as felony.

51A-1-13. Misappropriation of funds or information by officer, director, or employee as felony. Any officer, director or employee of a bank, who wrongfully diverts or takes any of the money, funds, credits, data, information or property of the bank, whether owned by it or held in trust, who wrongfully withholds payment or remittance of the proceeds of any collection which may come into his hands, who without authority of the directors, issues or puts forth any certificate of deposit, draws any order or bill of exchange, makes any acceptance, assigns any note, bond, draft, bill of exchange, judgment or mortgage, or who makes any false entry in any book, report or statement of the bank or report or statement required by the provisions of this title, with intent to injure the bank or any person, or to deceive any officer of the bank, anyone appointed to examine the affairs of the bank, or any other person, is guilty of a Class 5 felony.

Source: SL 1909, ch 222, art 2, §§ 19, 39; SL 1911, ch 255, § 32; SL 1915, ch 102, art 2, §§ 22, 43; RC 1919, §§ 8969, 8991, 9062; SL 1923, ch 116, § 1; SDC 1939, §§ 6.9903, 6.9910; SDCL, §§ 51-1-2, 51-12-11; SL 1969, ch 11, § 1.11; SL 1980, ch 24, § 79; SL 1988, ch 377, § 9; SDCL, § 51-15-11.



§ 51A-1-14 Receipt, possession, or sale of misappropriated funds or information as felony.

51A-1-14. Receipt, possession, or sale of misappropriated funds or information as felony. Any person who receives, possesses, conceals, stores, barters, sells or disposes of any money, funds, credits, data, information or property, knowing the same to have been wrongfully diverted or taken from the bank, is guilty of a Class 5 felony.

Source: SL 1988, ch 377, § 10; SDCL, § 51-15-11.1.



§ 51A-1-15 Acknowledgments by officers or employees of banks validated.

51A-1-15. Acknowledgments by officers or employees of banks validated. No public officer qualified to take acknowledgments or proofs of written instruments may be disqualified for taking the acknowledgment or proof of any instrument in writing in which a bank is interested by reason of his employment, whether as officer or employee, or by reason of his stock ownership or director status in a bank so interested, and any such acknowledgments or proofs taken before July 1, 1981, are hereby validated.

Source: SL 1981, ch 346, § 2; SDCL, § 51-15-15.



§ 51A-1-16 Severability of provisions.

51A-1-16. Severability of provisions. If any provision of this title or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications to this title which can be given effect without the invalid provision or application, and to this end the provisions of this title are declared to be severable.

Source: SL 1969, ch 11, § 14.2, SDCL, §§ 51-15-14, 51-15-17.



§ 51A-1-17 No duty to disclose information about customers--Exceptions.

51A-1-17. No duty to disclose information about customers--Exceptions. Any regulated lender as defined in § 54-3-14 has no duty to disclose information about its customers and has no duty to provide an opinion about the creditworthiness of its customers unless such information or opinion is required pursuant to a valid subpoena, court order, statute, or other legal process, or unless the customer authorizes the release of such information or opinion. A regulated lender may restrict the dissemination of information and creditworthiness of its customers by written policy or agreement.

Source: SL 2000, ch 224, § 1.



§ 51A-1-18 Agreements or compacts with other jurisdictions--Administration--Filing--Availability.

51A-1-18. Agreements or compacts with other jurisdictions--Administration--Filing--Availability. The director, with the approval of the commission, may enter into any agreement or compact with authorized representatives of other jurisdictions to provide for the administration of banking laws under the provisions of a signed agreement or compact. In administering any agreement on behalf of this state, the director may adopt the policies, principles, and guidelines contained within the agreement. Copies of the agreement or compact, procedures manual, and guidelines shall be filed within fifteen days after execution of the agreement or compact or the effective date of the agreement or compact, whichever is the later, at the Department of Labor and Regulation. The director shall make any agreement or compact available to interested parties, upon request.

Source: SL 2005, ch 251, § 1; SL 2008, ch 252, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.






Chapter 02 - Division Of Banking

§ 51A-2-1 Establishment of Division of Banking.

51A-2-1. Establishment of Division of Banking. The Division of Banking is established and shall be administered under the direction and supervision of the Department of Labor and Regulation. The division is charged with supervision and control over the activities set forth in this title, and it shall exercise such other jurisdiction over such other activities as shall be conferred upon it by the Legislature.

Source: SL 1909, ch 222, art 1, § 1; SL 1915, ch 102, art 1, § 1; SL 1917, ch 256, § 1; RC 1919, § 8917; SL 1933, ch 47, § 5; SDC 1939, § 6.0205 (1); SDCL § 51-2-18; SL 1969, ch 11, § 2.1; SL 1988, ch 377, § 13; SDCL § 51-16-1; SL 2004, ch 17, § 299; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 51A-2-2 Department and commission as division within Department of Labor and Regulation--Direction and supervision by department--Independent functions retained by division.

51A-2-2. Department and commission as division within Department of Labor and Regulation--Direction and supervision by department--Independent functions retained by division. The Division of Banking shall be administered under the direction and supervision of the Department of Labor and Regulation and the secretary thereof. The division shall retain the quasi-judicial, quasi-legislative, advisory, and other nonadministrative functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the secretary.

Source: SL 1973, ch 2 (Ex. Ord. 73-1), § 43; SL 1973, ch 290, § 2; SL 1988, ch 377, § 14; SDCL § 51-16-1.1; SL 2003, ch 272 (Ex. Ord. 03-1), § 118, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 51A-2-3 Director of division--Vacancy--Qualifications.

51A-2-3. Director of division--Vacancy--Qualifications. The division shall be under the administrative control and supervision of the director. If the office of director is vacated a successor shall be appointed to fill the unexpired term then remaining.

The director shall have such professional and business experience that, in the opinion of the secretary of labor and regulation, equip him to discharge the duties and fulfill the responsibilities of the office of director.

Source: SL 1909, ch 222, art 1, § 2; SL 1911, ch 256, § 2; SL 1915, ch 102, art 1, § 2; SL 1917, ch 140, § 1; RC 1919, § 8918; SL 1921, ch 135; SL 1933, ch 56; SDC 1939, § 6.0206; SDCL § 51-2-1; SL 1969, ch 11, § 2.2; SL 1980, ch 370, § 20; SL 1988, ch 377, § 17; SDCL § 51-16-2; SL 2003, ch 272, (Ex. Ord. 03-1), § 24; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 51A-2-4 Director of division--Appointment and removal.

51A-2-4. Director of division--Appointment and removal. The director of the division shall be appointed by the secretary of labor and regulation and may be removed at the pleasure of the secretary.

Source: SL 1973, ch 2, § 45; SL 1973, ch 290, § 3; SL 1980, ch 370, § 21; SL 1988, ch 377, § 18; SDCL § 51-16-2.1; SL 1995, ch 2, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 24; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 51A-2-5 Deputy director--Appointment--Powers and duties.

51A-2-5. Deputy director--Appointment--Powers and duties. The secretary of labor and regulation may appoint a deputy director who shall devote all of his time to the duties of the office.

During the absence or disqualification of the director or during a vacancy in such office, the deputy, as acting director, shall perform the duties of the director.

Source: SL 1909, ch 222, art 1, § 2; SL 1911, ch 256, § 2; SL 1915, ch 102, art. 1, § 2; SL 1917, ch 140, § 1; RC 1919, § 8918; SL 1921, ch 135; SL 1933, ch 56; SDC 1939, § 6.0207; SDCL § 51-2-2; SL 1969, ch 11, § 2.3; SL 1979, ch 322; SL 1988, ch 377, § 19; SDCL § 51-16-3; SL 2003, ch 272 (Ex. Ord. 03-1), § 24; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 51A-2-6 Staff employees--Compensation--Dismissal--Background investigation.

51A-2-6. Staff employees--Compensation--Dismissal--Background investigation. The division may employ such examiners and special examiners, legal counsel, clerks, stenographers and such other aides as it may deem necessary to assist the director in the performance of his duties. The division shall fix the compensation of each employee and may dismiss any employee not subject to the provisions of chapter 3-6A at will.

Each person hired by the Division of Banking, in any capacity, shall agree to submit to a background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The division shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results from the background investigation. The division may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals that the person has been convicted of any financial crime, or any crime that otherwise reveals circumstances that reasonably suggest that the person should not be employed by the division.

Source: SL 1909, ch 222, art 1, §§ 2, 10; SL 1911, ch 256, §§ 2, 12; SL 1915, ch 102, art 1, §§ 2, 13; SL 1917, ch 140, § 1; RC 1919, §§ 8918, 8929; SL 1921, ch 135; SL 1925, ch 98; SL 1927, ch 51; SL 1933, ch 56; SDC 1939, §§ 6.0208, 6.0209, 6.0211, 6.0212; SDCL §§ 51-2-3 to 51-2-6; SL 1969, ch 11, § 2.4; SL 1988, ch 377, § 20; SDCL § 51-16-4; SL 2007, ch 275, § 1.



§ 51A-2-7 Appointment of State Banking Commission--Director as executive officer--Qualifications of members.

51A-2-7. Appointment of State Banking Commission--Director as executive officer--Qualifications of members. The commission shall consist of five members appointed by the Governor, all of whom shall be residents of the state. The director shall be the executive officer of the commission and shall comply with and enforce all orders and directions of the commission.

Three of the members of the commission shall be officers or directors of a state or national bank at the time of and during their appointment. However, no more than one member of the commission may be an officer or director of a national bank at the time of appointment. The remaining two members of the commission shall have the qualifications provided by law except that they need not be officers or directors of a bank, nor associated in any way with the business of banking.

Source: SL 1933, ch 47, § 1; SDC 1939, § 6.0201; SL 1941, ch 13; SL 1945, ch 26; SDCL, §§ 51-2-8, 51-2-17; SL 1969, ch 11, § 2.6; SL 1970, ch 265, § 3.1; SL 1975, ch 7, § 2; SL 1978, ch 350, § 2; SL 1988, ch 377, § 21; SDCL, § 51-16-6.



§ 51A-2-8 Terms of commission members--Vacancies--Removal for cause.

51A-2-8. Terms of commission members--Vacancies--Removal for cause. The term of office of members of the commission as created by this chapter is three years each. However, the term of office of only one member who is a director or officer of a bank may expire each year.

Vacancies arising other than from the natural expiration of a term shall be appointed for the remainder of the unexpired term only and such appointees shall meet the qualifications prescribed by law for the vacated position. All appointments to the commission are effective on the thirty-first day of October in which the Governor appoints the member, unless otherwise designated by the Governor. Members shall serve until their successors are appointed and qualified. Any member may be removed by the Governor for cause. The three-year terms expire on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1933, ch 47, § 1; SDC 1939, § 6.0201; SL 1941, ch 13; SL 1945, ch 26; SL 1966, ch 11; SDCL § 51-2-10; SL 1969, ch 11, § 2.8; SL 1970, ch 265, § 4; SL 1975, ch 7, § 3; SL 1988, ch 377, § 23; SDCL § 51-16-8; SL 2012, ch 16, § 2; SL 2013, ch 176, § 2.



§ 51A-2-9 Chairman and secretary of commission--Per diem and expenses of members.

51A-2-9. Chairman and secretary of commission--Per diem and expenses of members. The commission shall elect a chairman from its members. The commission shall select a secretary who need not be one of its members. Each member shall be reimbursed for his expenses and shall receive an allowance for each day actually and necessarily spent in the performance of his duties in accordance with § 4-7-10.4.

Source: SL 1933, ch 47, § 2; SDC 1939, § 6.0201; SL 1941, ch 13; SL 1945, ch 26; SL 1966, ch 11; SDCL, § 51-2-15; SL 1969, ch 11, § 2.9; SL 1978, ch 350, § 3; SDCL, § 51-16-9.



§ 51A-2-10 Meetings of commission.

51A-2-10. Meetings of commission. The commission shall hold at least two regular meetings each year. Special meetings, to be held on such notice as the director may direct, may be called at any time upon the written request of two members or by the director. All meetings shall be held at the office of the director unless another location in the state is designated by the director for the meeting. The commission shall keep an official record of all its proceedings.

Source: SL 1933, ch 47, § 4; SDC 1939, § 6.0204; SDCL § 51-2-14; SL 1969, ch 11, § 2.10; SL 1970, ch 265, § 5; SL 1981, ch 346, § 4; SL 1988, ch 377, § 24; SDCL § 51-16-10; SL 2008, ch 252, § 4.



§ 51A-2-11 Quorum--Replacement of nonparticipating member.

51A-2-11. Quorum--Replacement of nonparticipating member. A majority of the voting members of the commission constitutes a quorum for the conduct of all business. At any meeting at which a quorum is not present, whether by reason of the inability of the member to participate or the member's disqualification pursuant to § 51A-2-16, the Governor or the Governor's designee, temporarily assuming the powers and duties of a member of the commission, shall replace the interested member of the commission. The commission as then composed shall proceed with the matters before it.

Source: SL 1969, ch 11, § 2.11; SL 1970, ch 265, § 6; SL 1988, ch 377, § 25; SDCL § 51-16-11; SL 2008, ch 252, § 5.



§ 51A-2-12 Clerical, technical, and legal assistance for commission.

51A-2-12. Clerical, technical, and legal assistance for commission. The commission may contract for the services of such clerical, technical and legal assistance as it may require.

Source: SL 1969, ch 11, § 2.12; SL 1988, ch 377, § 26; SDCL, § 51-16-12.



§ 51A-2-13 Rules promulgated by commission.

51A-2-13. Rules promulgated by commission. The commission may promulgate necessary rules pursuant to chapter 1-26, consistent with the laws of this state, for the management and administration of banks and other banking entities, their subsidiaries and affiliates, over which it has jurisdiction as set forth in this title, and to regulate its own procedure and practice.

Source: SL 1933, ch 47, § 5; SDC 1939, § 6.0205 (3); SDCL, § 51-2-19; SL 1969, ch 11, § 2.13 (2); SL 1975, ch 290; SL 1977, ch 397; SL 1988, ch 377, § 28; SDCL, § 51-16-14.



§ 51A-2-14 Rules granting additional authority to banks to promote competitive equality.

51A-2-14. Rules granting additional authority to banks to promote competitive equality. The commission may adopt rules under its jurisdiction:

(1) To authorize banks to participate in any public agency hereafter created under the laws of this state or the United States, the purpose of which is to afford advantages or safeguards to banks or to depositors, and to comply with all requirements and conditions imposed upon such participants;

(2) Deleted by SL 1999, ch 233, § 3.

(3) To allow banks to engage in any other banking or nonbanking activities, not prohibited by state law, which the commission deems appropriate; and

(4) To authorize banks to use new or different forms of accepting deposits, making loans, transferring funds, offering services and such other subjects as it deems appropriate.

In adopting rules pursuant to this section, the commission shall adopt only such rules that, in the opinion of the commission, promote competitive equality between state chartered banks, national banks, and other financial institutions.

Source: SL 1969, ch 11, § 2.13 (4); SL 1970, ch 265, § 7; SL 1981, ch 346, § 5; SDCL, § 51-16-16; SL 1988, ch 377, § 31; SDCL, § 51-16-14.1; SL 1999, ch 233, § 3.



§ 51A-2-14.1 State chartered banks granted powers allowed federally chartered banks.

51A-2-14.1. State chartered banks granted powers allowed federally chartered banks. Notwithstanding any restrictions, limitations, and requirements of law, in addition to all powers, expressed or implied, that a state bank has under the laws of this state, a state bank shall have the powers and authorities conferred as of January 1, 2008, upon federally chartered banks doing business in this state. A state bank may exercise the powers and authorities conferred on a federally chartered bank after this date only if the director finds that the exercise of such powers and authorities:

(1) Serves the convenience and advantage of depositors, borrowers, or the general public; and

(2) Maintains the fairness of competition and parity between state chartered and federally chartered banks.

If the director finds that the before-mentioned conditions have been met, the director shall make a declaratory ruling allowing state banks the same powers and authorities.

As used in this section, powers and authorities, include, without limitation, powers and authorities in corporate governance and operational matters.

Source: SL 1999, ch 233, § 1; SL 2008, ch 252, § 6.



§ 51A-2-14.2 Restrictions on federally chartered banks apply to state chartered banks.

51A-2-14.2. Restrictions on federally chartered banks apply to state chartered banks. The restrictions, limitations, and requirements applicable to specific powers or authorities of federally chartered banks apply to state banks exercising those powers or authorities permitted under § 51A-2-14.1 but only insofar as the restrictions, limitations, and requirements relate to exercising the powers or authorities granted banks solely under § 51A-2-14.1.

Source: SL 1999, ch 233, § 2.



§ 51A-2-15 Considerations of commission in making rules and regulations.

51A-2-15. Considerations of commission in making rules and regulations. In making rules, the commission shall act in the interests of promoting and maintaining a sound banking system; securing deposits, depositors and other customers; preserving the liquid position of banks; promoting the competitive equality of state-chartered banks with national banks and other financial institutions in all aspects of banking practices and permitted nonbanking activities; and preventing injurious credit expansions and contractions.

Source: SL 1969, ch 11, § 2.29; SL 1981, ch 346, § 19; SDCL, § 51-16-39; SL 1988, ch 377, § 52; SDCL, § 51-16-14.2.



§ 51A-2-16 Applications to organize or change control of bank, to merge, to open or close branch banks, or to change location.

51A-2-16. Applications to organize or change control of bank, to merge, to open or close branch banks, or to change location. The director shall act on an application to organize or change control of a bank; an application for a bank merger; an application to open or close a branch bank, mobile branch bank, or loan production office; or an application to change a bank's location. After the filing of a completed application deemed acceptable to the director, the director shall cause a public notice of the application to be published in a newspaper of general circulation serving the community most directly affected by the application together with any other means of notification to interested persons as the director may determine appropriate.

The notice shall direct that any interested persons may file a written objection or written comment to the application with the division within fifteen days following the date of publication. Within thirty days following the date of publication, the director shall consider any written objection and written comment and, in accordance with § 51A-3-9, either approve or disapprove the application. The director shall provide written notice of the director's action on the application to the applicant and to any person having filed with the division a written objection or written comment by mail to the person's last known address.

An applicant aggrieved by the director's action on the application, may, within fifteen days after the notice has been mailed, file with the division a written request for a hearing before the commission. Any person who has filed a written objection to the application may, within fifteen days after the notice has been mailed, file a motion with the commission, in accordance with § 1-26-17.1, to become a party to the application proceeding and request a hearing before the commission. Unless the commission grants the motion or unless the applicant has filed a written request for hearing before the commission, the director's determination on the application is final.

All proceedings before the commission on an application shall be held in conformance with chapter 1-26. If the application involves establishment of any type of competitive banking service in the trade territory of a bank in which any banking commissioner is interested, the commissioner shall be deemed disqualified, and the commission shall be recomposed as provided in § 51A-2-11.

Source: SDC 1939, § 6.0205 (4); SL 1966, ch 12; SDCL §§ 51-2-20, 51-2-21; SL 1969, ch 11, § 2.13 (3); SL 1988, ch 377, § 29; SDCL § 51-16-15; SL 1995, ch 266; SL 1998, ch 278, § 2; SL 2008, ch 252, § 7; SL 2017, ch 203, § 1.



§ 51A-2-17 Forms of advertising.

51A-2-17. Forms of advertising. No bank may engage in any form of advertising which is false, misleading or deceptive.

Source: SL 1969, ch 11, § 2.13 (8); SL 1988, ch 377, § 33; SDCL, § 51-16-20.



§ 51A-2-18 Examination of banks by director--Substitution for examination requirements.

51A-2-18. Examination of banks by director--Substitution for examination requirements. The director shall examine, at least once in every two calendar years, and at such other times that he may deem necessary, all of the affairs of each bank and its subsidiaries. In order to determine how frequently to examine a bank, he may establish a system of classifying banks, based on their current examination, and examine different classes with varying frequency. The director may substitute an examination conducted by the Federal Deposit Insurance Corporation or the federal reserve system for an examination required by this section.

Source: SL 1909, ch 222, art 1, § 4; SL 1911, ch 256, § 4; SL 1915, ch 102, art 1, § 4; RC 1919, § 8920; SL 1935, ch 56; SDC 1939, § 6.0215; SDCL, §§ 51-12-7, 51-12-10; SL 1969, ch 11, § 2.14; SL 1970, ch 265, § 8; SL 1978, ch 350, § 4; SL 1981, ch 346, § 8; SL 1988, ch 377, § 34; SDCL, § 51-16-21.



§ 51A-2-19 Subpoena power--Witness fees and mileage.

51A-2-19. Subpoena power--Witness fees and mileage. The director may issue subpoenas and subpoenas duces tecum returnable to any place within this state relating to any matter under investigation. He may administer oaths and examine witnesses under oath for like purposes and to that end may invoke the aid of any circuit court of this state pursuant to chapter 21-34 in enforcing the provisions of this section. Witness fees and mileage are the same as are allowed in the circuit courts of this state and are a proper charge against the assets of the bank examined, payable immediately upon the order of the director.

Source: SDCL, § 51-16-21; SL 1988, ch 377, § 34; SDCL, § 51-16-21.1.



§ 51A-2-20 Examination by director upon application by board--Fees and expenses.

51A-2-20. Examination by director upon application by board--Fees and expenses. The director shall examine any bank upon a formal application made by its board of directors, in which event, in addition to the regular fees prescribed, such bank shall pay all actual expenses incurred in connection therewith.

Source: SL 1909, ch 222, art 1, § 4; SL 1911, ch 256, § 1915, ch 102, art 1, § 4; RC 1919, § 8920; SL 1935, ch 56; SDC 1939, § 6.0215; SDCL, § 51-12-9; SL 1969, ch 11, § 2.15; SL 1988, ch 377, § 35; SDCL, § 51-16-22.



§ 51A-2-21 Order to prohibit stockholders' action pending judicial determination.

51A-2-21. Order to prohibit stockholders' action pending judicial determination. The director may order the prohibition of specific action at any stockholders' meeting of any bank pending timely application for judicial determination on any matter if he believes that such order is necessary to protect the bank against improper, incompetent or careless management practices to safeguard the funds of depositors or to prevent willful violation of this title or any regulation adopted hereunder.

Source: SL 1969, ch 11, § 2.17 (1); SL 1970, ch 265, § 9; SL 1988, ch 377, § 37; SDCL, § 51-16-24.



§ 51A-2-22 Removal of director, officer, or employee of bank--Grounds for order by director.

51A-2-22. Removal of director, officer, or employee of bank--Grounds for order by director. The director, may, subject to the approval of the commission, order the removal or prohibition from the banking industry in South Dakota, or both, of any director, officer, or employee of a bank, upon showing that the director, officer or employee has engaged or participated in any unlawful banking activity, any unsafe or unsound practice in which the bank has suffered or will suffer financial loss or other damage, or upon showing that the director, officer, or employee has knowingly caused the bank to be in violation of any part of this title or any rule issued thereunder, or who is determined by the director to have knowingly and willfully violated the terms of any order issued pursuant to § 51A-2-25 or 12 U.S.C. § 1818. Any person so affected by an order of the director or commission has the right to a hearing pursuant to chapter 1-26.

Source: SL 1909, ch 222, art 2, § 48; SL 1915, ch 102, art 2, § 53; RC 1919, § 9001; SDC 1939, § 6.0205 (8); SDCL § 51-2-23; SL 1969, ch 11, § 2.17 (2); SL 1970, ch 265, § 10; SL 1988, ch 377, § 38; SDCL § 51-16-25; SL 2008, ch 252, § 8.



§ 51A-2-23 Review of removal order by commission.

51A-2-23. Review of removal order by commission. The commission shall approve or disapprove any removal order requested by the director pursuant to § 51A-2-22. Any proceeding held pursuant to this section shall conform with the provisions of chapter 1-26 governing contested cases.

Source: SL 1981, ch 346, § 12; SL 1988, ch 377, § 39; SDCL, § 51-16-25.1.



§ 51A-2-24 Accounting practices--Valuation of assets--Required practices to protect loans.

51A-2-24. Accounting practices--Valuation of assets--Required practices to protect loans. The director may require any bank:

(1) To maintain its accounts in a prescribed manner having regard for the size of the bank;

(2) To observe methods and standards for determining the value of various types of assets;

(3) To charge off the whole or part of any asset which could not then be lawfully acquired;

(4) To write down an asset to its market value;

(5) To record liens and other interests in property;

(6) To obtain a financial statement and adequate credit information from borrowers;

(7) To require borrowers to obtain insurance against damage to real or personal property taken as security;

(8) To require borrowers to search or obtain insurance of title to real estate or chattels taken as security;

(9) To maintain adequate insurance against such other risks relating to the bank premises, its deposits, vaults and offices as he may determine to be necessary and appropriate for the protection of deposits and the public.
Source: SL 1915, ch 102, art 2, § 21; RC 1919, § 8968; SDC 1939, § 6.0434; SDCL, § 51-12-1; SL 1969, ch 11, § 2.17 (3); SL 1970, ch 265, § 11; SL 1988, ch 377, § 40; SDCL, § 51-16-26.



§ 51A-2-25 Temporary order of director against unsound practice.

51A-2-25. Temporary order of director against unsound practice. The director may issue a temporary order having force until the next regular meeting of the commission, or special meeting of the commission if requested by the director or by a member of the commission, requiring that any person cease and desist from engaging in any unsound or unlawful banking practice.

Source: SL 1969, ch 11, § 2.17 (4); SL 1970, ch 265, § 12; SL 1981, ch 346, § 10; SL 1988, ch 377, § 41; SDCL § 51-16-27; SL 2008, ch 252, § 9.



§ 51A-2-26 Permanent order of commission against unsound practice.

51A-2-26. Permanent order of commission against unsound practice. The commission may enter, subject to chapter 1-26, a permanent order, upon the return to it of a temporary order, issued by the director pursuant to § 51A-2-25 and a showing that the bank has engaged in unsound or unlawful practices.

Source: SL 1981, ch 346, § 13; SL 1988, ch 377, § 42; SDCL, § 51-16-27.1.



§ 51A-2-27 Injunctive relief.

51A-2-27. Injunctive relief. If a person or bank that is subject to an order entered by the director or the commission pursuant to § 51A-2-22, 51A-2-25 or 51A-2-26, fails to comply with such order, the director or commission may seek an injunction from the circuit court in the county in which the bank is located, ordering such person or bank to cease and desist from the unsound or unlawful banking practice. An injunction shall be granted upon a showing that certain practices were engaged in that are contrary to sound banking practices, and that these practices contributed to the financial detriment of the bank.

Source: SL 1981, ch 346, § 11; SL 1988, ch 377, § 43; SDCL, § 51-16-27.2



§ 51A-2-28 Seal of director.

51A-2-28. Seal of director. The director shall have a seal of office containing the words "Director of the Division of Banking of South Dakota" in the form of a circle and the word "Seal" inside the circle.

Source: SL 1909, ch 222, art 1, § 3; SL 1911, ch 256, § 3; SL 1915, ch 102, art 1, § 3; RC 1919, § 8919; SDC 1939, § 6.0214; SDCL, § 51-2-29; SL 1969, ch 11, § 2.18; SL 1988, ch 377, § 44; SDCL, § 51-16-28.



§ 51A-2-29 Record of fees--Disposition of money collected.

51A-2-29. Record of fees--Disposition of money collected. The division shall keep an official record of all fees collected and of all expenses incurred pursuant to this title. All money so collected shall be reported and paid to the state treasurer and deposited in the banking revolving fund.

Source: SL 1909, ch 222, art 1, §§ 2, 6, 18; SL 1911, ch 256, §§ 2, 6, 30; SL 1915, ch 102, art 1, §§ 2, 6, 29; SL 1917, ch 140, §§ 1, 2; RC 1919, §§ 8922, 8945; SL 1921, ch 135; SL 1933, ch 56; SDC 1939, § 6.0217; SL 1941, ch 14, § 1; SDCL, § 51-2-32; SL 1969, ch 11, § 2.19; SL 1978, ch 355, § 3; SL 1981, ch 346, § 14; SL 1986, ch 399, § 1; SL 1988, ch 377, § 45; SDCL, § 51-16-29.



§ 51A-2-30 Banking special revenue fund created--Disbursements.

51A-2-30. Banking special revenue fund created--Disbursements. There is hereby created in the state treasury the banking special revenue fund. Moneys deposited to this fund shall be expended as directed by the Legislature.

Source: SL 1978, ch 355, § 2; SL 1988, ch 377, § 46; SDCL, § 51-16-29.1.



§ 51A-2-31 Copies of official records and papers in office of division--Evidentiary value--Fee for certified copy.

51A-2-31. Copies of official records and papers in office of division--Evidentiary value--Fee for certified copy. Copies of all official records and papers in the office of the Division of Banking, certified by the director and authenticated by the official seal, shall be received in evidence in all courts of this state with like force as the originals thereof.

Whenever any certified copy of any record or paper filed in the office of the division is furnished by it, it shall charge and collect a fee of not more than fifty cents per page. The amount of the fee shall be set to reflect actual costs. All such fees shall be paid into the state treasury to the credit of the banking special revenue fund.

Source: SDC 1939, § 6.0218; SL 1941, ch 14, § 2; SDCL, §§ 51-2-30, 51-2-31; SL 1969, ch 11, § 2.20; SL 1981, ch 346, § 15; SL 1988, ch 377, § 47; SDCL, § 51-16-30.



§ 51A-2-32 Oaths and bonds of commissioners, director, deputy director, examiners and special examiners, and other division personnel.

51A-2-32. Oaths and bonds of commissioners, director, deputy director, examiners and special examiners, and other division personnel. Before entering upon his duties, each of the persons hereinafter mentioned, and such other persons in positions of trust named by the commission, shall take and subscribe to the oath of office prescribed by the Constitution, and each shall give to the state a corporate surety bond to be approved, recorded, and filed as the official bonds of other state officers, conditioned for the faithful discharge of the duties of his office. Such bonds may be in individual, schedule, or blanket form and shall be in the following sums: the director, twenty-five thousand dollars; the deputy director, twenty-five thousand dollars; examiners and special examiners, each, twenty-five thousand dollars; all other persons, in an amount fixed by the commission. The premium for the bond of all such officers shall be paid as provided by law for the bonds of other public officers.

Source: SL 1909, ch 222, art 1, § 2; SL 1911, ch 256, § 2; SL 1915, ch 102, art 1, § 2; SL 1917, ch 140, § 1; RC 1919, § 8918; SL 1921, ch 135; SL 1933, ch 47, § 3; SL 1933, ch 56; SDC 1939, § 6.0202; SDCL, §§ 51-2-11, 51-2-13; SL 1969, ch 11, § 2.22; SL 1989, ch 408; SDCL, § 51-16-32.



§ 51A-2-33 Secrecy oath of commissioners, director and division officers and employees--Exceptions to secrecy requirements.

51A-2-33. Secrecy oath of commissioners, director and division officers and employees--Exceptions to secrecy requirements. Before entering upon the discharge of his duties, each member of the commission, the director, and all officers and employees of the division shall take an oath to keep secret all facts and information obtained in the discharge of his official duties, except:

(1) As the public duty of such officer or appointee requires him to report upon or take special action regarding the affairs of any bank;

(2) Information with reference to a suspended bank which may be made public if, in the discretion of the director, it is to the best interests of the creditors thereof;

(3) If called as a witness in a court or before any committee of either house of the Legislature;

(4) The director or any of his appointees may disclose to the federal reserve board, the Federal Deposit Insurance Corporation, or the office of the comptroller of the currency, or the examiners appointed by them, all information with reference to the affairs of any state bank which is insured by the Federal Deposit Insurance Corporation, and to this end, the director, the federal reserve board, the Federal Deposit Insurance Corporation, and the office of the comptroller of the currency may exchange reports of examinations made by them;

(5) The director may disclose reports of examinations to other state banking agencies on a reciprocal basis. Five days prior to the release of such reports, the director shall inform the chief executive officer and board of directors of the bank whose report is being released of the director's intention to make the release and of the name of the agency to which the report will be released.

A violation of the oath is a Class 2 misdemeanor.

Source: SL 1909, ch 222, art 1, § 7; SL 1911, ch 256, § 7; SL 1915, ch 102, art 1, § 7; SL 1917, ch 140, § 3; RC 1919, § 8923; SL 1919, ch 120; SL 1931, ch 89; SL 1935, ch 55; SDC 1939, § 6.0203; SDCL, § 51-2-12; SL 1969, ch 11, § 2.23; SL 1980, ch 24, § 83; SL 1981, ch 346, § 17; SL 1988, ch 377, § 48; SDCL, § 51-16-33.



§ 51A-2-34 Interest in bank by division officers or employees prohibited--Relinquishment of interest by director or deputy for term of office.

51A-2-34. Interest in bank by division officers or employees prohibited--Relinquishment of interest by director or deputy for term of office. No officer or employee of the division may be an officer, director, trustee, attorney, owner, shareholder or partner in any state bank, nor receive any payment or gratuity directly or indirectly from that organization, nor be indebted to any state bank, nor engage in negotiation of loans for others with any such bank.

The director or the deputy director shall have a reasonable length of time after his appointment to sell or to relinquish any interest he owns in a state-chartered bank in this state by transferring that interest to a nonrelated trustee for the tenure of his office.

Source: SL 1909, ch 222, art 1, § 2; SL 1911, ch 256, § 2; SL 1915, ch 102, art 1, § 2; SL 1917, ch 140, § 1; RC 1919, § 8918; SL 1921, ch 135; SL 1925, ch 102, § 2; SL 1927, ch 56; SL 1933, ch 56; SDC 1939, § 6.0210; SDCL, §§ 51-2-26, 51-2-27; SL 1969, ch 11, § 2.24; SL 1970, ch 265, § 13; SL 1983, ch 355; SL 1988, ch 377, § 49; SDCL, § 51-16-34.



§ 51A-2-35 Records of division open to public inspection--Exceptions--Court order.

51A-2-35. Records of division open to public inspection--Exceptions--Court order. The records of the division are open to public inspection. However:

(1) The director may withhold from public inspection any record, including any correspondence, for so long as deemed necessary for the protection of a person or bank or to be in the public interest;

(2) The director shall withhold from public inspection any record required to be confidential pursuant to federal statutes or rules or regulations of the board of governors of the federal reserve system or the Federal Deposit Insurance Corporation; and

(3) Reports of examination shall remain the property of the division and shall be furnished to the bank for its confidential use. Under no circumstances may the report or any supporting documentation be disclosed to anyone, other than directors and officers of the bank or anyone who is acting in a fiduciary capacity for the bank, without written permission from the director.

Any record of the division shall be made available upon order of a court of competent jurisdiction if cause is shown.

Source: SL 1969, ch 11, § 2.26; SL 1970, ch 265, § 14; SDCL, § 51-16-36; SL 1999, ch 234, § 1.



§ 51A-2-36 Examination and supervision fees.

51A-2-36. Examination and supervision fees. The division shall charge and collect a fee from all banks to cover the cost of examining and supervising banks based upon asset size and other factors as established by the commission. The commission shall set the fee and the other factors by rules promulgated pursuant to chapter 1-26.

Source: SL 1989, ch 409; SDCL § 51-16-37.1; SL 2008, ch 252, § 10.



§ 51A-2-37 Examinations of parent corporations by director--Penalty for refusal to allow examination.

51A-2-37. Examinations of parent corporations by director--Penalty for refusal to allow examination. If the director considers it necessary, the director may examine the books and records of a corporation that holds twenty-five percent or more of the stock of a bank. If any parent corporation of a state chartered bank refuses to give any information required in the course of an examination, that parent corporation is subject to a civil fine of one thousand dollars for each day that the refusal continues. Continued refusal may result in the taking and possession of such bank as provided in § 51A-15-11.

Source: SL 1969, ch 11, § 2.28; SL 1970, ch 265, § 15; SL 1980, ch 24, § 84; SL 1981, ch 346, § 18; SL 1983, ch 357; SL 1988, ch 377, § 51; SDCL § 51-16-38; SL 2008, ch 252, § 11.



§ 51A-2-38 to 51A-2-43. Repealed.

51A-2-38 to 51A-2-43. Repealed by SL 2012, ch 252, §§ 4 to 9.






Chapter 03 - Organization, Applications, And Capital Structure Of Banking Corporations

§ 51A-3-1 Corporation laws applicable to banks.

51A-3-1. Corporation laws applicable to banks. All provisions of law applicable to corporations generally shall be applicable to banks, except where inconsistent with this title, in which case this title shall govern.

Source: SL 1969, ch 11, § 3.1; SDCL, § 51-17-1.



§ 51A-3-1.1 Bank organized as limited liability company--Rules.

51A-3-1.1. Bank organized as limited liability company--Rules. A bank may be organized as a limited liability company. The commission shall promulgate rules pursuant to chapter 1-26, consistent with Title 51A, for the organization, management, extension of its charter , and general administration of a bank that is organized as a limited liability company. The rules shall facilitate the organization and capital structure, the offering of trust business and the ability to develop branch bank and drive-in facilities, the offering of remote service banking and bank services, the acceptance of deposits and the making of investments, the offering of safe deposit and safe keeping protocols, the making of loans, the reorganization of the limited liability company bank, and the operation of a bank organized as a limited liability company to operate on an equal and parity basis with a bank organized as a corporation.

Source: SL 2004, ch 289, § 2.



§ 51A-3-2 Articles of incorporation or articles of organization--Content--Name of bank--Capital stock or members' equity.

51A-3-2. Articles of incorporation or articles of organization--Content--Name of bank--Capital stock or members' equity. For a bank organized as a corporation, the articles of incorporation of a bank shall state, and for a bank organized as a limited liability company, the articles of organization of a bank shall state:

(1) That the corporation or limited liability company is formed for the purpose of engaging in the business of banking, or as a bank and trust company, or as a bank and trust department;

(2) The period for which such corporation or limited liability company is organized, not exceeding twenty years.

The capital stock of a bank organized as a corporation shall be divided into shares of not less than ten nor more than one hundred dollars each. The members' equity of a bank organized as a limited liability company shall be divided into units of not less than ten nor more than one hundred dollars each.

The name of a bank organized under this title shall be different from the name of any other bank or trust company in the county of its place of business. However, the name of the bank is not required to be different if the majority of the bank's outstanding stock is owned by a bank holding company that also owns a majority of the outstanding stock of another bank or trust company in the county of the bank's place of business and such other bank or trust company has given its prior written consent.

Source: SDC 1939, § 6.0301; SL 1941, ch 15; SL 1957, ch 10; SDCL §§ 51-3-1, 51-3-3, 51-3-4; SL 1969, ch 11, § 3.2; SL 1970, ch 265, § 16; SDCL § 51-17-2; SL 1995, ch 268, § 64; SL 2004, ch 289, § 7; SL 2009, ch 250, § 1.



§ 51A-3-3 Incorporators of bank.

51A-3-3. Incorporators of bank. The incorporators shall be any number of natural persons, residents of this state, eighteen years of age or older, not less than five in number.

Source: SL 1891, ch 27, § 1; RCivC 1903, § 847; SL 1909, ch 222, art 2, § 1; SL 1911, ch 255, § 1; SL 1915, ch 102, art 2, § 2; SL 1917, ch 145, § 1; RC 1919, §§ 8949, 9032; SL 1925, ch 95; SL 1927, ch 60; SDC 1939, § 6.0302; SDCL, § 51-3-2; SL 1969, ch 11, § 3.3; SL 1988, ch 377, § 55; SDCL, § 51-17-3.



§ 51A-3-4 Minimum capital.

51A-3-4. Minimum capital. The total capital of each newly organized bank shall be in an amount as the director determines adequate provided that the total capital required be at least six percent of the total projected assets of the bank during its first three years of operation.

Source: SL 1909, ch 222, art 2, § 1; SL 1911, ch 255, § 3; SL 1915, ch 102, art 2, § 2; SL 1917, ch 145, § 1; RC 1919, §§ 8949, 9034; SL 1925, ch 95; SL 1927, ch 60; SDC 1939, § 6.0303; SL 1943, ch 15; SL 1959, ch 15; SDCL §§ 51-4-1, 51-4-2; SL 1969, ch 11, § 3.4; SL 1981, ch 346, § 20; SL 1982, ch 334, § 3; SL 1988, ch 377, § 56; SDCL § 51-17-4; SL 2015, ch 239, § 1.



§ 51A-3-5 Sale price of original stock issue or original issue of members' equity--Excess credited to surplus.

51A-3-5. Sale price of original stock issue or original issue of members' equity--Excess credited to surplus. For a bank organized as a corporation, the original issue of bank stock, and for a bank organized as a limited liability company, the original issue of members' equity, shall be sold at a price of not less than twenty percent in excess of its par value and paid for in full in lawful money of the United States. The excess over the par value shall be credited on the books of the bank to the surplus.

Source: SL 1915, ch 102, art 2, § 2; SL 1917, ch 145, § 1; RC 1919, § 8949; SL 1925, ch 95; SL 1927, ch 60; SDC 1939, § 6.0305; SDCL, § 51-4-4; SL 1969, ch 11, § 3.5; SL 1970, ch 265, § 17; SL 1988, ch 377, § 57; SDCL, § 51-17-5; SL 2004, ch 289, § 8.



§ 51A-3-6 Transfers to surplus.

51A-3-6. Transfers to surplus. One-tenth of the net profit for any dividend period shall be carried to the surplus fund until such fund shall amount to twenty percent of the capital stock or members' equity. Any losses sustained in excess of undivided profits may be charged to the surplus account, but no dividends shall thereafter be declared or paid until the surplus fund shall amount to twenty percent of the capital stock or members' equity.

Source: SL 1891, ch 27, § 13; RCivC 1903, § 859; SL 1909, ch 222, art 2, § 36; SL 1911, ch 255, § 14; SL 1915, ch 102, art 2, § 40; RC 1919, §§ 8988, 9044; SDC 1939, § 6.0439; SL 1953, ch 14, § 1; SDCL, § 51-4-23; SL 1969, ch 11, § 3.8; SDCL, §§ 51-17-5.1, 51-17-9; SL 2004, ch 289, § 9.



§ 51A-3-7 Applications--Deposit for cost of processing.

51A-3-7. Applications--Deposit for cost of processing. Any application filed pursuant to § 51A-2-16 shall be delivered to the director together with the original and two executed copies of the articles of incorporation. The application shall contain such information as the director may require. The application shall be accompanied by a deposit in an amount set by the commission. If the costs of processing the application are less than the deposit, the excess of the deposit shall be returned to the applicant. The director may assess the applicants for actual costs of processing the application if the actual costs exceed the initial fee.

Source: SDC 1939, § 6.0304; SL 1963, ch 23; SDCL, §§ 51-3-5, 51-3-6; SL 1969, ch 11, § 3.11; SL 1970, ch 265, § 18; SL 1979, ch 323; SL 1981, ch 346, § 22; SL 1988, ch 377, § 62; SDCL, § 51-17-12; SL 1991, ch 390, § 1.



§ 51A-3-8 Acceptance of application for charter.

51A-3-8. Acceptance of application for charter. The director shall notify the incorporators of his acceptance for filing of an application. If the application and accompanying documents required in § 51A-3-7 do not conform to the requirements of this title, or the rules of the commission, the director shall return the application calling attention to the defects therein. However, if the director does not act within twenty days of his receipt thereof, the application is considered to have been accepted by him.

Source: SL 1969, ch 11, § 3.13; SL 1988, ch 377, § 64; SDCL, § 51-17-14.



§ 51A-3-9 Conditions to be considered in ruling on application.

51A-3-9. Conditions to be considered in ruling on application. In ruling upon any bank application required in § 51A-2-16, the director or the commission, as the case may be, shall consider the following conditions:

(1) The financial history and condition of the applicant;

(2) The adequacy of the applicant's financial structure;

(3) The future earning prospects of the applicant;

(4) The general character and fitness of the management and ownership of the applicant;

(5) The applicant's ability to serve the community as described in the application; and

(6) Such other facts and circumstances as in the opinion of the director or commission may be relevant.

In any hearing before the commission on an application, the director shall submit to the commission for its consideration pursuant to § 51A-3-10 the director's findings with respect to the above conditions together with all other pertinent information in the director's possession.

Source: SL 1909, ch 222, art 2, § 7; SL 1915, ch 102, art 2, § 9; RC 1919, § 8955; SDC 1939, § 6.0304; SL 1963, ch 23; SDCL § 51-3-7; SL 1969, ch 11, § 3.14; SL 1972, ch 253; SL 1981, ch 346, § 23; SL 1988, ch 377, § 65; SDCL § 51-17-15; SL 2008, ch 252, § 12.



§ 51A-3-10 Hearing on application.

51A-3-10. Hearing on application. Within ninety days following an applicant's request for hearing or the commission's order granting a motion to intervene and request for hearing filed in accordance with § 51A-2-16, the commission shall conduct a hearing on the application. The commission shall consider the evidence presented at the hearing and the director's findings and other pertinent information submitted by the director in accordance with § 51A-3-9. The commission shall, within forty-five days from the date of the hearing, prepare and file in appropriate written form, findings of fact and conclusions of law which shall become a permanent part of the record relating to the pending application.

Source: SDCL § 51-17-15 as added by SL 1972, ch 253; SL 1988, ch 377, § 66; SDCL § 51-17-15.1; SL 2008, ch 252, § 13.



§ 51A-3-11 Repealed.

51A-3-11. Repealed by SL 2008, ch 252, § 14.



§ 51A-3-12 Endorsement and filing of approved articles--Notice of disapproval.

51A-3-12. Endorsement and filing of approved articles--Notice of disapproval. If the director approves a charter application, the director's approval shall be endorsed on the articles of incorporation or organization. The original shall be filed and recorded in the office of the secretary of state, and a certified copy shall be forthwith filed in the office of the director. The remaining copy shall be returned to the incorporators or organizers within twenty days of the action of the director. If the director disapproves an application, the director shall so notify the incorporators or organizers within twenty days of such disapproval, in writing, stating the reasons for such disapproval and shall return all copies of the articles of incorporation or organization to them.

Source: SL 1909, ch 222, art 2, § 7; SL 1915, ch 102, art 2, § 9; RC 1919, § 8955; SDC 1939, § 6.0304; SL 1963, ch 23; SDCL § 51-3-8; SL 1969, ch 11, § 3.16; SL 1970, ch 265, § 21; SDCL § 51-17-18; SL 2008, ch 252, § 15.



§ 51A-3-13 Subscription of shares--Minimum collection--Refund on disapproval of application.

51A-3-13. Subscription of shares--Minimum collection--Refund on disapproval of application. The incorporators shall collect an amount equal to not less than ten percent of the subscription price of each share of stock subscribed for at the time such subscriptions are issued. If the application is disapproved by the director or commission, that portion of the moneys so collected remaining after the payment of the expenses incidental to such application shall be proportionally refunded to the subscribers.

Source: SL 1969, ch 11, § 3.12; SL 1970, ch 265, § 19; SDCL § 51-17-13; SL 1988, ch 377, § 63; SDCL § 51-17-18.1; SL 2012, ch 252, § 10.



§ 51A-3-14 Call by incorporators for full payment of subscriptions--Issuance of certificate of authority by director--Commencement of business within one year.

51A-3-14. Call by incorporators for full payment of subscriptions--Issuance of certificate of authority by director--Commencement of business within one year. The incorporators may call for the payment of subscriptions in full upon receipt of the notice that the articles of incorporation have been approved. The director shall issue a certificate of authority whenever it shall appear to him that the capital stock of such bank has been fully subscribed and paid in in money and such bank is lawfully entitled to commence business. No bank shall transact any business, except such as is incidental or necessarily preliminary to its organization, until such certificate of authority has been regularly issued by the director. Such certificate of authority shall be void if the bank named therein fails to commence business within one year from the date thereof.

Source: SL 1909, ch 222, art 2, §§ 5, 7; SL 1911, ch 255, §§ 7, 9; SL 1915, ch 102, art 2, §§ 6, 9; RC 1919, §§ 8953, 8955, 9038, 9039; SDC 1939, § 6.0306; SDCL, §§ 51-6-2, 51-6-4, 51-6-5; SL 1969, ch 11, § 3.17; SDCL, § 51-17-19.



§ 51A-3-15 Applications for branch banks and detached drive-in facilities--Applicable provisions.

51A-3-15. Applications for branch banks and detached drive-in facilities--Applicable provisions. The provisions of §§ 51A-3-7 to 51A-3-14, inclusive, insofar as they are by their terms applicable, govern applications for branch banks and detached drive-in facilities.

Source: SL 1969, ch 11, § 3.18; SL 1981, ch 346, § 24; SL 1988, ch 377, § 68; SDCL, § 51-17-20.



§ 51A-3-16 Preferred stock, capital notes, and debentures--Director approval of issuance--Terms of issue--Director approval of retirement or payment.

51A-3-16. Preferred stock, capital notes, and debentures--Director approval of issuance--Terms of issue--Director approval of retirement or payment. The director may approve the issuance of preferred stock, capital notes, debentures or other bank securities after approval of the majority of the stockholders. The terms of issue shall set forth the voting rights available thereon and the rank or priority, if any, of depositor or other creditor with reference to such issue in case of insolvency of the issuing bank. No such stock, notes, debentures or other bank securities may be issued prior to approval by the director. Before any such issue is retired or paid, the bank shall obtain the written approval of the director.

Source: SL 1933 (SS), ch 1, § 4; SL 1935, ch 61, § 2; SDC 1939, § 6.0409; SL 1943, ch 16; SL 1955, ch 10; SDCL, §§ 51-4-7, 51-4-22; SL 1969, ch 11, § 3.6; SL 1981, ch 346, § 21; SDCL, § 51-17-6; SL 1988, ch 377, § 58; SDCL, § 51-17-20.1.



§ 51A-3-17 Preferred stock, capital notes, and debentures outstanding--Restrictions on dividends.

51A-3-17. Preferred stock, capital notes, and debentures outstanding--Restrictions on dividends. No dividends may be declared or paid on the capital stock of any bank which has outstanding capital notes or debentures, or if preferred stock has been issued without prior written approval of the director unless:

(1) In the case of an issue of capital notes or debentures, the surplus and undivided profits of such bank equal such issue, the retirement requirements and interest on the issue have been paid; or

(2) In the case of an issue of preferred stock, all the terms of issue shall have been satisfied.
Source: SL 1933 (SS), ch 1, § 4; SL 1935, ch 61, § 2; SDC 1939, § 6.0409; SL 1943, ch 16; SL 1955, ch 10; SDCL, §§ 51-4-12, 51-4-24; SL 1969, ch 11, § 3.6; SDCL, § 51-17-7; SL 1988, ch 377, § 59; SDCL, § 51-17-20.2.



§ 51A-3-17.1 Dividends--Definition.

51A-3-17.1. Dividends--Definition. For the purposes of this chapter, dividends are any distribution of funds made by the bank to a shareholder from current or accumulated earnings except for fees or salaries.

Source: SL 1998, ch 279, § 1.



§ 51A-3-18 Dividends--Restrictions and requirements for declaration.

51A-3-18. Dividends--Restrictions and requirements for declaration. Dividends to stockholders may be declared from net profits by the board of directors of a bank not more than once in each calendar quarter provided that all provisions of this title relating to the maintenance of capital accounts have been complied with. The minutes of such a meeting shall reflect that a determination has been made that the reserve for loan and lease losses has been adequately funded, the amount carried to surplus, if any, the amount of dividend declared, the amount of net undivided profits, if any, remaining and the amount of total equity capital remaining.

Source: SL 1891, ch 27, § 13; RCivC 1903, § 859; SL 1909, ch 222, art 2, §§ 11, 36; SL 1911, ch 255, §§ 14, 16; SL 1915, ch 102, art 2, §§ 13, 40; RC 1919, §§ 8959, 8988, 9044, 9046; SL 1927, ch 214, § 2; SDC 1939, § 6.0439; SL 1953, ch 14, § 1; SDCL, §§ 51-4-23, 51-4-26; SL 1969, ch 11, § 3.7; SL 1987, ch 358; SDCL, § 51-17-8; SL 1988, ch 377, § 60; SDCL, § 51-17-20.3.



§ 51A-3-19 Approval of director required for unusually large dividends.

51A-3-19. Approval of director required for unusually large dividends. The approval of the director is required before a dividend is declared if the total of all dividends, including the proposed dividend, declared by the directors of a bank in any calendar year exceeds the total of its net profits of that year to date combined with its retained net profits of the preceding two years, less any required transfers to surplus or a fund for the retirement of any preferred stock.

Source: SL 1969, ch 11, § 3.10; SDCL, §§ 51-17-11, 51-17-20.4; SL 1991, ch 390, § 2.



§ 51A-3-20 Recovery of dividends paid when capital impaired.

51A-3-20. Recovery of dividends paid when capital impaired. Dividends paid to any stockholder of a bank, which shall in any way impair or diminish the capital, may be recovered from any stockholder receiving the same unless the capital impairment be subsequently made good. The directors of any bank, who pay a dividend when the bank is insolvent or in danger of insolvency, or when there are not sufficient net profits available, or when the bank is subject to an order pursuant to § 51A-2-26 prohibiting the payment of dividends, shall be jointly and severally liable to the creditors of the bank in existence at that time in double the amount of such dividend.

Source: SL 1909, ch 222, art 2, § 37; SL 1915, ch 102, art 2, § 41; RC 1919, § 8989; SDC 1939, § 6.0440; SDCL, §§ 51-4-25, 51-4-27; SL 1969, ch 11, § 3.9; SDCL, § 51-17-10; SL 1988, ch 377, § 61; SDCL, § 51-17-20.5.



§ 51A-3-21 Net profits defined.

51A-3-21. Net profits defined. Net profits shall be equal to the net income or loss as reported by a bank in its reports of condition and income. In computing its net profits under this section, a bank may not add its provision for loan and lease losses to, nor deduct net charge offs from, its reported net income.

Source: SDCL, § 51-15-1(9); SL 1988, ch 377, § 1; SDCL, § 51-17-20.6; SL 1991, ch 390, § 3.



§ 51A-3-22 Amendment of articles of incorporation--Changes requiring approval of director--Filing of amendments.

51A-3-22. Amendment of articles of incorporation--Changes requiring approval of director--Filing of amendments. A bank may amend its articles of incorporation in the manner provided under §§ 47-1A-101 to 47-1A-863.3, inclusive, §§ 47-1A-1001 to 47-1A-1021, inclusive, and §§ 47-1A-1201 to 47-1A-1202.6, inclusive, upon amendment certified by its president, except that prior approval of the director shall be required for a bank to: change its name or location; acquire or abandon trust powers; change the number or par value of its shares of stock; change the amount of capital; or, extend its corporate existence. Such approval must be based upon a finding that the security of existing creditors will not be impaired by the proposed action. All such amendments shall be filed in the same manner as provided for original articles of incorporation.

Source: SL 1909, ch 222, art 2, § 15; SL 1915, ch 102, art 2, § 17; RC 1919, § 8963; SDC 1939, § 6.0307; SDCL, §§ 51-3-9, 51-4-6; SL 1969, ch 11, § 3.19; SDCL, § 51-17-21; SL 2005, ch 202, § 20.



§ 51A-3-23 Extension of charter.

51A-3-23. Extension of charter. Within one year prior to the expiration of the period for which it was incorporated a bank may, with the approval of at least a majority of the capital stock of such corporation, extend its corporate existence for an additional period, not to exceed twenty years, by amending its articles of incorporation as provided in § 51A-3-22.

Source: SL 1903, ch 80, §§ 1 to 3; RC 1919, § 8964; SDC 1939, § 6.0308; SL 1941, ch 16; SDCL, § 51-3-10; SL 1969, ch 11, § 3.20; SL 1972, ch 254; SL 1980, ch 332, § 1; SDCL, § 51-17-22.



§ 51A-3-24 Reporting transfers of stock.

51A-3-24. Reporting transfers of stock. All transfers of shares of bank stock in excess of five percent of the voting stock of a bank or of its parent holding company shall be immediately reported to the director. The transfer of such shares is not valid against a bank until recorded in the transfer books, but none may be recorded while the bank is subject to an order of the director to make good an impairment of capital. Any transfer shall be reported to the director if, after the transfer, the acquiring shareholder owns, directly or indirectly, twenty-five percent or more of the common stock of a bank or bank holding company unless notice of such fact had previously been reported to the director.

Source: SL 1909, ch 222, art 2, § 43; SL 1911, ch 255, § 22; SL 1915, ch 102, art 2, § 47; RC 1919, §§ 8995, 9052; SDC 1939, § 6.0310; SDCL, § 51-4-16; SL 1969, ch 11, § 3.21; SL 1981, ch 346, § 25; SL 1988, ch 377, § 69; SDCL, § 51-17-23.



§ 51A-3-25 Change in control of bank.

51A-3-25. Change in control of bank. For the purposes of application approval under § 51A-2-16, a change of control created by the acquisition of shares in satisfaction of a debt previously contracted in good faith or through testate or intestate succession, bona fide gift, or trust distribution does not require an application for change in control. The acquirer shall advise the director within thirty days after the acquisition and provide such information as the director may request.

For the purposes of this section, the term, control, means the power, directly or indirectly, to direct the management or policies of a bank or to vote twenty-five percent or more of any class of voting securities of a bank.

Source: SL 1988, ch 371, § 70; SL 1989, ch 411, § 1; SDCL § 51-17-23.1; SL 1991, ch 390, § 4; SL 2008, ch 252, § 16; SL 2012, ch 252, § 11.



§ 51A-3-26 Lien on shares--Enforcement--Marking of certificates.

51A-3-26. Lien on shares--Enforcement--Marking of certificates. Any bank has a lien upon the shares of any stockholder of the bank or any stockholder of the parent bank holding company who is indebted to it, and for such purpose, in addition to stock duly recorded, the bank may enforce its lien against stock actually owned by the debtor but not recorded on the transfer books. All certificates for such stock shall have printed or stamped thereon the words: "Subject to lien for any indebtedness of holder to bank," and such lien is not enforceable against a purchaser in good faith unless such words are printed or stamped on such certificate.

Source: SL 1909, ch 222, art 2, § 43; SL 1911, ch 255, § 22; SL 1915, ch 102, art 2, § 47; RC 1919, §§ 8995, 9052; SDC 1939, § 6.0310; SDCL, §§ 51-4-17, 51-4-20; SL 1969, ch 11, § 3.22; SL 1970, ch 265, § 22; SL 1988, ch 377, § 71; SDCL, § 51-17-24.



§ 51A-3-27 Purchase or purchase money loans on security of own stock prohibited--Exception.

51A-3-27. Purchase or purchase money loans on security of own stock prohibited--Exception. No bank may make any purchase money loans or discounts on the security of the shares of its own capital stock, or on the shares of its parent holding company, nor be the purchaser or holder of any such shares unless such security or purchase is necessary to prevent loss upon a debt previously contracted in good faith. Stock so purchased or acquired shall, within six months of the time of its purchase, be sold or disposed of at public or private sale, and if not disposed of within that time, may no longer be included in the assets of such bank. However, a bank may purchase for fair value fractional shares of a bank's common stock from the holders thereof pursuant to the provisions set forth in Title 47 for the purpose of canceling the fractional shares if the bank meets all capital requirements after cancellation of the fractional shares.

Source: SDC 1939, § 6.0430; SL 1964, ch 12; SDCL, § 51-11-16; SL 1969, ch 11, § 4.15; SDCL, § 51-18-16; SL 1988, ch 377, § 92; SDCL, § 51-17-24.1; SL 1997, ch 270, § 1.



§ 51A-3-28 Credit of dividends, interest, or profits on indebtedness--Foreclosure of lien.

51A-3-28. Credit of dividends, interest, or profits on indebtedness--Foreclosure of lien. While any indebtedness under § 51A-3-26 exists, all dividends, interest, or profits on such stock, if any, shall be credited by the bank on such indebtedness in the event the bank has exercised its rights to acquire or purchase the stock. The lien hereby created in favor of the bank may be foreclosed by such bank in the manner provided by law for the foreclosure of liens.

Source: SL 1909, ch 222, art 2, § 43; SL 1911, ch 255, § 22; SL 1915, ch 102, art 2, § 47; RC 1919, §§ 8995, 9052; SDC 1939, § 6.0310; SDCL, §§ 51-4-18, 51-4-19; SL 1969, ch 11, § 3.22; SL 1970, ch 265, § 23; SL 1988, ch 377, § 72; SDCL, § 51-17-25.



§ 51A-3-29 Repealed.

51A-3-29. Repealed by SL 2012, ch 252, § 12.



§ 51A-3-30 Adoption and approval of bylaws.

51A-3-30. Adoption and approval of bylaws. Every bank shall adopt a code of bylaws before being authorized to commence business. Bylaws, as well as all amendments or additions thereto, so adopted shall be effective only after they have been approved by the director. After their adoption and approval they shall be spread at length upon the minute book of the bank and be subject to such rights of inspection as exist for other corporate books and records.

Source: SL 1909, ch 222, art 2, § 12; SL 1915, ch 102, art 2, § 14; RC 1919, § 8960; SDC 1939, § 6.0313; SDCL, § 51-3-12; SL 1969, ch 11, § 3.24; SDCL, § 51-17-27.



§ 51A-3-31 Indemnification of officers, directors, or employees.

51A-3-31. Indemnification of officers, directors, or employees. A bank may indemnify by purchase of insurance or otherwise any current or former officer, director, employee or agent, his heirs, personal representatives and successors in interest in the same manner and to the same extent as a business corporation may indemnify, pursuant to the provisions of §§ 47-1A-101 to 47-1A-863.3, inclusive, 47-1A-1001 to 47-1A-1021, inclusive, and §§ 47-1A-1201 to 47-1A-1202.6, inclusive.

Source: SL 1969, ch 11, § 3.25; SL 1970, ch 265, § 24; SL 1988, ch 377, § 74; SDCL § 51-17-28; SL 2005, ch 202, § 21.



§ 51A-3-32 Board of directors--Number of members--Citizenship requirements--Election.

51A-3-32. Board of directors--Number of members--Citizenship requirements--Election. The board of directors of every bank shall consist of not less than five nor more than twenty-five members. At all times, at least three-fourths of the directors shall be citizens of the United States. With the exception of the president or the chief executive officer, the directors shall be elected by the shareholders.

Source: SDC 1939, § 6.0315; SDCL, § 51-3-13; SL 1969, ch 11, § 3.26; SL 1970, ch 265, § 25; SL 1981, ch 346, § 26; SL 1983, ch 14, § 22; SL 1988, ch 377, § 75; SDCL, § 51-17-29; SL 1996, ch 279, § 1.



§ 51A-3-33 Removal of directors--Vote required.

51A-3-33. Removal of directors--Vote required. Any director may be removed by the stockholders at any regular or special meeting, except that no director may be removed unless the votes cast against a motion for his removal are less than the total number of shares outstanding, divided by the number of authorized directors, but all of the directors may be removed if a majority of the outstanding shares approves a motion for the removal of all.

Source: SL 1969, ch 11, § 3.26; SDCL, § 51-17-30.



§ 51A-3-34 Meetings of directors.

51A-3-34. Meetings of directors. The board of directors shall hold regular meetings at such times as the bylaws of the bank may prescribe. At no time may the bylaws provide for fewer meetings than the minimum number permitted by rule promulgated by the commission pursuant to chapter 1-26. Any director of the bank or the director of the Division of Banking may call a special meeting. The board of directors or an executive committee of not less than one-third of the board shall review at least monthly the transactions occurring since the last review.

Source: SL 1909, ch 222, art 2, § 10; SL 1911, ch 255, § 15; SL 1915, ch 102, § 1, art 2, § 12; RC 1919, §§ 8958, 9045; SL 1925, ch 102, § 1; SL 1927, ch 214, § 1; SDC 1939, § 6.0316; SL 1953, ch 14, § 2; SDCL, § 51-3-16; SL 1969, ch 11, § 3.27; SL 1988, ch 377, § 76; SL 1989, ch 412; SDCL, § 51-17-32.



§ 51A-3-35 Election of officers--Terms--Vacancies.

51A-3-35. Election of officers--Terms--Vacancies. The officers of every bank shall be elected by the board of directors at the board meeting held in January of each year. The president or chief executive officer shall be appointed by the elected board members to the board of directors. The officers shall hold office for one year and until their successors are elected and qualified, subject to removal by the board at any time. Vacancies may be filled by appointment of successors by the board of directors at any regular or special meeting, to hold office until the next regular election and until successors qualify.

Source: SDC 1939, § 6.0317; SL 1963, ch 24; SDCL, § 51-3-18; SL 1969, ch 11, § 3.28; SL 1988, ch 377, § 77; SDCL, § 51-17-34; SL 1996, ch 279, § 2.



§ 51A-3-36 Names of officers and information forwarded to director--Vacancy on refusal to confirm.

51A-3-36. Names of officers and information forwarded to director--Vacancy on refusal to confirm. Within ten days after the election or appointment of any officer, the board of directors shall cause to be forwarded to the director the name or names of such officer or officers together with such other information as may be required by the commission. If the director shall refuse to confirm the election or appointment of any such officer, such office shall immediately become vacant.

Source: SL 1933, ch 47, § 5, subdiv 9; SDC 1939, § 6.0317; SL 1963, ch 24; SDCL, § 51-3-19; SL 1969, ch 11, § 3.28; SL 1970, ch 265, § 26; SDCL, § 51-17-35.



§ 51A-3-37 Bonds of officers and employees.

51A-3-37. Bonds of officers and employees. The directors of a bank shall direct and require good and sufficient fidelity bonds on all active officers and employees, whether or not they draw salaries or compensation, which bonds shall provide for indemnity to such bank on account of any losses sustained by it as a result of any dishonest, fraudulent, or criminal act or omission committed or omitted by them acting independently or in collusion or combination with any person or persons. Such bonds may be in individual, schedule, or blanket bond form, and the premiums therefor may be paid by the bank.

Source: SL 1909, ch 222, art 2, § 9; SL 1915, ch 102, art 2, § 11; RC 1919, § 8957; SL 1925, ch 96; SL 1933 (SS), ch 4; SL 1935, ch 58; SDC 1939, § 6.0318; SDCL, § 51-3-20; SL 1969, ch 11, § 3.29; SDCL, § 51-17-36.



§ 51A-3-38 Insurance protection.

51A-3-38. Insurance protection. The directors of a bank shall also direct and require suitable insurance protection to the bank against robbery, burglary, theft and other insurable hazards to which the bank may be exposed in the operation of its business on the premises or elsewhere.

Source: SL 1969, ch 11, § 3.29; SDCL, § 51-17-37.



§ 51A-3-39 Amount of bonds and insurance prescribed by bank directors--Approval by director of division.

51A-3-39. Amount of bonds and insurance prescribed by bank directors--Approval by director of division. The directors of a bank shall be responsible for prescribing at least once in each year the amount or penal sum of such bonds or policies and the sureties or underwriters thereon, after giving due and careful consideration to all known elements and factors constituting such risk or hazard. Such action shall be recorded in the minutes of the board of directors and thereafter be reported to the director and be subject to his approval.

Source: SL 1969, ch 11, § 3.29; SDCL, § 51-17-38.






Chapter 04 - General Powers Of Banks

§ 51A-4-1 Miscellaneous banking powers.

51A-4-1. Miscellaneous banking powers. In addition to powers otherwise conferred by the laws of this state, a bank may exercise all such powers as are usual in carrying on the business of banking, including, the buying, discounting, and negotiating promissory notes, bonds, drafts, bills of exchange, foreign and domestic, and other evidences of debt; by receiving commercial and saving deposits under such rules as the commission may establish; by buying and selling coin and bullion, and by buying and selling exchange, foreign and domestic; issuing letters of credit, by loaning money on personal and real security, and by renting receptacles for safekeeping on its premises.

Source: SL 1891, ch 27, § 4; RCivC 1903, § 850; SL 1909, ch 222, art 2, § 4; SL 1911, ch 255, § 6; SL 1915, ch 102, art 2, § 5; RC 1919, §§ 8952, 9037; SDC 1939, § 6.0401 (4), (5); SDCL, §§ 51-6-7, 51-6-11; SL 1969, ch 11, § 4.1; SL 1988, ch 377, § 79; SDCL, § 51-18-1.



§ 51A-4-2 Purchase and sale of securities on order of customer--Contract with securities brokerage services allowed.

51A-4-2. Purchase and sale of securities on order of customer--Contract with securities brokerage services allowed. A bank may, directly or through subsidiaries, purchase or sell without recourse any security upon the order of a customer for his account. The terms of this section shall be construed to permit banks to contract with securities brokerage services.

Source: SL 1969, ch 11, § 4.7; SDCL, § 51-18-7; SL 1988, ch 377, § 87; SDCL, § 51-18-1.1.



§ 51A-4-3 Operation of travel agency.

51A-4-3. Operation of travel agency. A bank may operate a travel agency on its banking premises with the approval of the director.

Source: SL 1969, ch 11, § 4.19; SL 1970, ch 265, § 32; SDCL, §§ 51-18-1.2, 51-18-20.



§ 51A-4-4 Insurance business authorized.

51A-4-4. Insurance business authorized. A bank is expressly empowered, directly or through subsidiaries, to engage in all facets of the insurance business.

Source: SL 1983, ch 356, § 5; SDCL, §§ 51-18-1.3, 51-18-30.



§ 51A-4-5 Certificate of authority required to engage in banking business--Misdemeanor.

51A-4-5. Certificate of authority required to engage in banking business--Misdemeanor. No person, partnership or corporation may advertise, publish or otherwise represent that he is engaged in the business of banking without having first obtained a certificate of authority from the director, as provided in this title. A violation of this section is a Class 1 misdemeanor.

Source: SL 1909, ch 222, art 2, § 47; SL 1915, ch 102, art 2, § 51; RC 1919, § 9000; SDC 1939, §§ 6.0403, 6.9905; SDCL, § 51-6-1; SL 1969, ch 11, § 4.2; SL 1980, ch 24, § 85; SL 1988, ch 377, § 80; SDCL, § 51-18-2.



§ 51A-4-6 Order to cease and desist for violation--Right to appeal.

51A-4-6. Order to cease and desist for violation--Right to appeal. The director may, after determining that any person, partnership or corporation is in violation of § 51A-4-5, issue an order to cease and desist from all activities determined to be the business of banking. Any right to appeal such an order is subject to the provisions of chapter 1-26 governing contested cases.

Source: SL 1988, ch 377, § 81; SDCL, § 51-18-2.1.



§ 51A-4-7 Arrest and prosecution for violation.

51A-4-7. Arrest and prosecution for violation. The director may take such action as necessary to cause the arrest and prosecution of any person in violation of § 51A-4-5. The state's attorney shall prosecute any violation in the county where such person, partnership or corporation is located; and upon his request or the request of the director, the attorney general shall assist in such prosecution.

Source: SL 1988, ch 377, § 82; SDCL, § 51-18-2.2.



§ 51A-4-8 Deposit insurance required--Federal reserve system membership authorized.

51A-4-8. Deposit insurance required--Federal reserve system membership authorized. Any bank authorized to engage in business under this title may obtain insurance of its deposits by the United States or any agency thereof. The commission may, by rule promulgated pursuant to chapter 1-26, establish requirements for insurance coverage of deposits. Any bank is authorized to acquire and hold membership in the federal reserve system. Such bank shall nevertheless be subject to the supervision and examination required by the laws of this state relating to banks.

Source: SL 1915, ch 102, art 2, § 36; RC 1919, § 8983; SL 1919, ch 125; SL 1933 (SS), ch 1, § 1; SL 1935, ch 61, § 1; SDC 1939, §§ 6.0405, 6.0408; SDCL, §§ 51-6-12, 51-6-13; SL 1969, ch 11, § 4.3; SL 1988, ch 377, § 83; SDCL, § 51-18-3.



§ 51A-4-9 Real property authorized to be held by bank--Maximum book value of premises.

51A-4-9. Real property authorized to be held by bank--Maximum book value of premises. Except as provided in §§ 51A-4-10 and 51A-4-41, a bank may lease, purchase, hold, and convey in its own name, or through investment in a corporation organized solely to lease such property to it, only the following real property:

(1) That which it occupies or intends to occupy for the transaction of its business or which it partly so occupies and partly rents or leases to others;

(2) That which is used for accommodation in the transaction of the bank's business, including parking, storage and preservation of records, and data processing facilities; or

(3) That which is used for housing or recreation accommodations for attracting and retaining employees.
All such accommodations shall be of a reasonable nature.

The book value of a bank's premises may not exceed in the aggregate one hundred percent of the bank's capital stock and surplus. However, the director may authorize a larger investment, upon formal application and after an investigation, if the sound conduct of banking will not be adversely affected by the larger investment. For the purposes of this section, book value includes those amounts which are to be reported as premises and fixed assets according to the instructions for consolidated reports of condition filed with the division.

Source: SDC 1939, §§ 6.0410 (1), 6.0430; SL 1964, ch 12; SDCL §§ 51-11-17, 51-11-18; SL 1969, ch 11, § 4.4; SL 1981, ch 346, § 29; SL 1986, ch 400, § 13; SL 1988, ch 377, § 84; SDCL § 51-18-4; SL 1991, ch 390, § 5; SL 1999, ch 235, § 1; SL 2012, ch 252, § 13.



§ 51A-4-10 Property authorized to be purchased to satisfy debts--Limitation on period of retention.

51A-4-10. Property authorized to be purchased to satisfy debts--Limitation on period of retention. A bank may, by itself or through a subsidiary, acquire, hold and convey property of any kind to satisfy debts previously contracted in good faith and in the ordinary course of business at a purchase price which is no greater than the aggregate of the debt, interest and other costs, provided that such property shall be held subject to the following limitations:

(1) Personal property held by the bank shall be sold within six months or such additional period not exceeding one year as the director may allow;

(2) Real property shall be sold within five years, unless an extension be granted by the director.
Source: SL 1891, ch 27, § 5; RCivC 1903, § 851; SL 1909, ch 222, art 2, § 16; SL 1915, ch 102, art 2, § 18; RC 1919, § 8965; SDC 1939, § 6.0410 (2), (3); SDCL, § 51-11-19; SL 1969, ch 11, § 4.5; SL 1970, ch 265, § 27; SL 1981, ch 346, § 30; SL 1988, ch 377, § 85; SDCL, § 51-18-5.



§ 51A-4-11 Repealed.

51A-4-11. Repealed by SL 2014, ch 47, § 17.



§ 51A-4-12 Checks settled at par--Payment from reserve deposits.

51A-4-12. Checks settled at par--Payment from reserve deposits. Except as to any check sent to it as a special collection item, no bank shall settle any check drawn on it otherwise than at par. Any check bearing an out-of-town endorsement shall be, at the option of the drawee bank, payable by draft drawn on the reserve deposits of the drawee bank when any such check is presented by or through any bank, banker, trust company, federal reserve bank, post office, express company, or collective agency, or agents of any of the foregoing.

Source: SL 1920 (SS), ch 31, § 1; SDC 1939, § 6.0421; SL 1947, ch 26; SDCL, § 51-6-8; SL 1968, ch 7, § 1; SL 1969, ch 11, § 4.8; SDCL, § 51-18-8.



§ 51A-4-13 Borrowing money by bank--Pledge of assets.

51A-4-13. Borrowing money by bank--Pledge of assets. A bank may borrow money and pledge assets for terms, and upon conditions, established by the Banking Commission in rules promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 6.0423; SDCL, § 51-6-14; SL 1969, ch 11, § 4.9; SL 1981, ch 346, § 31; SDCL, § 51A-4-13; SL 1999, ch 236, § 1.



§ 51A-4-14 "Bills payable" issued for money borrowed by bank--Record of amount borrowed.

51A-4-14. "Bills payable" issued for money borrowed by bank--Record of amount borrowed. A bank shall issue its "bills payable" for any money borrowed by it, and shall show on its books and in all reports and statements made by it, the true amount of money borrowed by it.

Source: SL 1909, ch 222, art 2, § 33; SL 1915, ch 102, art 2, § 37; SL 1918 (SS), ch 29; RC 1919, § 8984; SL 1919, ch 124; SL 1925, ch 92; SL 1927, ch 53; SL 1933, ch 50; SDC 1939, § 6.0424; SDCL, § 51-6-15; SL 1969, ch 11, § 4.9; SDCL, § 51-18-10.



§ 51A-4-15 Rediscounting of negotiable paper--Limitation on pledge of assets as security.

51A-4-15. Rediscounting of negotiable paper--Limitation on pledge of assets as security. A bank may rediscount in good faith and endorse any of its negotiable paper. However, no bank may pledge any of its assets as collateral security for the payment thereof, except as required by rules of the federal reserve bank. The director may require such bank to repay any such rediscounts.

Source: SL 1909, ch 222, art 2, § 33; SL 1915, ch 102, art 2, § 37; SL 1918 (SS), ch 29; RC 1919, § 8984; SL 1919, ch 124; SL 1925, ch 92; SL 1927, ch 53; SL 1933, ch 50; SDC 1939, § 6.0425; SDCL § 51-6-17; SL 1969, ch 11, § 4.10; SDCL § 51-18-11; SL 2012, ch 252, § 14.



§ 51A-4-16 Sale, transfer, or assignment of loan participations.

51A-4-16. Sale, transfer, or assignment of loan participations. A bank may sell, transfer or assign participations in mortgage loans and other loans made by a bank to agencies of the state or federal government, to public instrumentalities, or to financial institutions of any type including, but not limited to, banks, savings and loan associations, finance companies, bank holding companies, insurance companies and other financial institutions, whether such institution is incorporated or chartered in the state of South Dakota or in another state.

Source: SL 1981, ch 346, § 39; SDCL, §§ 51-18-11.1, 51-18-29.



§ 51A-4-17 Sale of assets of bank.

51A-4-17. Sale of assets of bank. A bank may sell any asset in the ordinary course of business, or, with the approval of the director in any other circumstance, but the sale of all or substantially all of the assets of a bank or a department thereof is considered a voluntary liquidation and governed by chapters 51A-14 and 51A-15.

Source: SL 1969, ch 11, § 4.11; SL 1970, ch 265, § 29; SL 1981, ch 346, § 32; SL 1988, ch 377, § 88; SDCL, § 51-18-12.



§ 51A-4-18 Grounds and procedure for nonobservance of banking hours--Extension of hours.

51A-4-18. Grounds and procedure for nonobservance of banking hours--Extension of hours. In the event of a legal holiday, power failure, fire, act of God, riot, strike, robbery or attempted robbery, epidemic, interruption of communication facilities, or for such other reason as the director may determine to be good cause, or in the event of the declaration of the existence of an emergency by the Governor or such other person lawfully exercising the power and duties of the office of Governor, a bank, in the reasonable and proper exercise of its discretion, may determine not to open its main office or any branch on any business or banking day, or, if having opened, to close such main office or any branch during the continuation of any such occurrence or emergency.

Except for legal holidays, the bank shall, as soon as practicable, notify the director of the nonopening or closing period. In no case may the bank be required to comply with any other provision of law regarding the closing or reopening of banks or financial institutions. Any act, which could not be executed because of the closing, may be performed on the next succeeding business day that the main office or branch is reopened for business. Any other provision or rule of law notwithstanding, no liability or loss of rights of any kind on the part of any person, firm, or corporation, or of such bank, may accrue or result by virtue of the nonopening or closing.

In the event of an emergency or natural disaster affecting a bank's community, a bank may, without notice or advance permission from the director, temporarily extend its banking hours for the public convenience during the term of the emergency and disaster. In the event of an emergency or natural disaster, the director may waive any provision under this Title to provide for the continued access to banking facilities by the citizens of this state.

The right of a bank not to open or close under this section and the protections afforded with respect thereto are in addition to and not in lieu of any rights or protections granted under § 57A-4-108.

Source: SL 1969, ch 11, § 4.12; SL 1981, ch 346, § 33; SL 1986, ch 27, § 53; SL 1988, ch 377, § 89; SDCL § 51-18-13; SL 2008, ch 252, § 17.



§ 51A-4-19 Change in banking hours--Notice to division.

51A-4-19. Change in banking hours--Notice to division. If any bank adopts new hours of operation for its daily business to customers, it shall inform the division prior to the effective date of the change.

Source: SL 1969, ch 11, § 4.13; SL 1981, ch 346, § 34; SL 1988, ch 377, § 90; SDCL, § 51-18-14.



§ 51A-4-20 Restriction on use of bank money to purchase other bank stock--Community investments authorized--Limitation on investment.

51A-4-20. Restriction on use of bank money to purchase other bank stock--Community investments authorized--Limitation on investment. No bank may employ its money, directly or indirectly, in the purchase of the stock of any other bank. However, a bank, or branch bank, may make reasonable contributions to local community agencies or groups to further the physical, economic, and social development of the bank's community. Such contribution may take the form of an investment in a corporation organized to carry on such activities and development. A bank may invest in a community development corporation and like entities and carry such investment as an asset on its books. However, the bank's investment in any one community development corporation or like entity may not exceed two percent of the bank's capital, surplus and undivided profits and the aggregate of all such investments held by the bank may not exceed five percent of the bank's capital, surplus, and undivided profits.

Source: SDC 1939, § 6.0430; SL 1964, ch 12; SDCL, § 51-11-15; SL 1969, ch 11, § 4.14; SL 1970, ch 265, § 30; SL 1986, ch 400, § 15; SL 1988, ch 377, § 91; SDCL, § 51-18-15; SL 1992, ch 334, § 1.



§ 51A-4-20.1 "Community development corporation" defined.

51A-4-20.1. "Community development corporation" defined. For the purposes of §§ 51A-4-20 to 51A-4-20.3, inclusive, the term "community development corporation" is limited to those community development corporations that are substantially invested in South Dakota communities.

Source: SL 1992, ch 334, § 1A.



§ 51A-4-20.2 Qualification of community development corporation as permissible investment.

51A-4-20.2. Qualification of community development corporation as permissible investment. To qualify as a permissible investment for banks pursuant to § 51A-4-20, a community development corporation shall be of a predominantly civic, community, or public nature and not merely private and entrepreneurial. Any project or entity which has been approved as a community development corporation by the Office of the Comptroller of the Currency, the Federal Reserve Board, or any other federal bank regulatory authority shall be eligible for investment by a bank, subject to the limitations of §§ 51A-4-20 to 51A-4-20.3, inclusive.

Source: SL 1992, ch 334, § 1B.



§ 51A-4-20.3 Promulgation of rules for investment in community development corporations.

51A-4-20.3. Promulgation of rules for investment in community development corporations. The Banking Commission may, by rule promulgated pursuant to chapter 1-26, establish additional requirements concerning a bank's investment in community development corporations and may establish criteria for permissible community development corporation investments.

Source: SL 1992, ch 334, § 1C.



§ 51A-4-20.4 Investments to promote public welfare authorized--Limitations.

51A-4-20.4. Investments to promote public welfare authorized--Limitations. A bank may make investments designed primarily to promote the public welfare, including the welfare of low and moderate income communities or families. A bank may make such investments directly or by purchasing interests in an entity primarily engaged in making such investments. No bank may make any such investment if the investment would expose the bank to unlimited liability. The director shall limit a bank's investments in any one project and a bank's aggregate investments under this section. A bank's aggregate investments under this section may not exceed an amount equal to the sum of five percent of the bank's capital, surplus, and undivided profits, unless the director determines by order that the higher amount will not pose a significant risk to the bank and the bank is adequately capitalized. In no case may a bank's aggregate investments under this section exceed an amount equal to the sum of ten percent of the bank's capital stock actually paid in and unimpaired and ten percent of the bank's unimpaired surplus fund.

Source: SL 2002, ch 218, § 1; SL 2015, ch 239, § 2.



§ 51A-4-21 Bad debts--Maximum time allowed before charge-off--Overdraft not allowed as asset.

51A-4-21. Bad debts--Maximum time allowed before charge-off--Overdraft not allowed as asset. Any debt due to any bank on which the interest is past due and unpaid for a period of six months unless the debt is well secured or in process of collection, shall be considered a bad debt and be charged to the reserve for loan and lease losses. In no case may an overdraft be held as an asset by any bank for a period of time longer than that set by the rules of the commission.

Source: SDC 1939, § 6.0432; SDCL, § 51-11-14; SL 1969, ch 11, § 4.16; SL 1981, ch 346, § 35; SL 1988, ch 377, § 93; SDCL, § 51-18-17; SL 1991, ch 390, § 6; SL 1997, ch 271, § 1.



§ 51A-4-22 Purchase of retail installment contract--Terms and effect of agreement.

51A-4-22. Purchase of retail installment contract--Terms and effect of agreement. A bank may purchase or acquire or agree to purchase or acquire, from any seller, any retail installment contract on such terms and conditions and for such price as may be agreed upon between them. Any such agreement does not give rise to any agency relationship between the bank and such seller, neither being agent nor principal of the other.

Source: SL 1969, ch 11, § 4.17; SL 1988, ch 377, § 94; SDCL, § 51-18-18.



§ 51A-4-23 Leasing of personal property by bank--Terms and conditions.

51A-4-23. Leasing of personal property by bank--Terms and conditions. A bank may, on its own behalf or through a designated subsidiary, acquire and lease to others, personal property with the approval of the director or in accordance with rules adopted by the commission, upon the following terms and conditions:

(1) The original lease shall be in writing and shall be entered into prior to the acquisition of the property to be leased; and

(2) The terms of such lease shall require payment to the bank or subsidiary of rentals during the minimum period of the lease which in the aggregate will exceed the total expenditures by the bank for or in connection with the acquisition, ownership, and protection of the property, less residual value of the property.
Source: SL 1969, ch 11, § 4.18; SL 1970, ch 265, § 31; SL 1988, ch 377, § 95; SDCL, § 51-18-19.



§ 51A-4-24 Factoring--Applicability of lending limit provisions.

51A-4-24. Factoring--Applicability of lending limit provisions. A bank may engage in the business of purchasing open accounts. Where a bank purchases open accounts but the seller agrees to repurchase such accounts upon default, the seller's obligation to repurchase shall be taken into consideration in computing the bank's lending limit to the seller under § 51A-12-2. Such obligation shall be measured by the total unpaid balance of the open accounts owned by the bank less the applicable seller's reserves against defaulted open accounts, if any. Where the seller's obligation to repurchase is limited, it shall be measured by the total amount of the open accounts which the seller may ultimately be obligated to repurchase.

Where no more than the agreed percentage of the price paid for such open accounts is retained and credited to a reserve to be held as a form of collateral security, and where the bank has no direct or indirect recourse against the seller for uncollectibility, neither the reserve nor the obligations of the parties liable on such accounts constitute obligations of the seller subject to the lending limit under § 51A-12-2.

Source: SL 1969, ch 11, § 4.20; SL 1970, ch 265, § 33; SDCL, § 51-18-21.



§ 51A-4-25 Bank investments--Restrictions set by rule--Limitations.

51A-4-25. Bank investments--Restrictions set by rule--Limitations. A bank may purchase for its own account investment securities and registered mutual funds that invest exclusively in securities of the United States or its agencies and annuities as defined in § 51A-4-25.1 under such limits and restrictions as the commission may prescribe by rule, promulgated pursuant to chapter 1-26. In no event may the total amount of the investment securities of any one obligor or maker held by the bank for its own account exceed twenty percent of the capital stock and surplus and ten percent of the undivided profits of such bank except as provided in §§ 51A-4-26 and 51A-4-31 to 51A-4-41, inclusive.

Source: SL 1969, ch 11, § 4.21; SL 1986, ch 400, § 14; SL 1988, ch 377, § 96; SDCL, § 51-18-22; SL 1994, ch 362; SL 2002, ch 219, § 1.



§ 51A-4-25.1 Annuity defined.

51A-4-25.1. Annuity defined. For the purposes of § 51A-4-25, an annuity is an investment that credits interest from the inception of the contract, has an interest guarantee period that may be from thirty days to one year in length, and is backed by the assets of the insurer. The insurer shall be rated in the top three categories of both Standard and Poor's Corporation and Moody's Investors Service. The annuity shall be fully liquid, unless otherwise provided for by Title 58. The annuity may not be subject to any surrender charge.

Source: SL 2002, ch 219, § 2; SL 2005, ch 252, § 1.



§ 51A-4-26 Exceptions to investment limitation--Purchase of federal, state, and municipal obligations and bonds or interim notes of South Dakota Building Authority.

51A-4-26. Exceptions to investment limitation--Purchase of federal, state, and municipal obligations and bonds or interim notes of South Dakota Building Authority. A bank may, without limitation as to capital stock and surplus, purchase bonds, notes, debentures, or other obligations issued by or the payment of which is guaranteed by the United States government or any agency or subdivision thereof, including the Federal Home Loan Mortgage Corporation, Federal Agricultural Mortgage Corporation, the State of South Dakota, any state, territorial, or insular possession of the United States, any county, rural district, school district, municipality, or township of the State of South Dakota, or any out-of-state county, municipality, or political subdivision, if such bonds, notes, debentures, or obligations are general obligations of the issuing authority. A bank may, without such limitation purchase state, municipal, or school district subdivision bonds or notes which are fully defeased as to principal and interest and may also purchase bonds or interim notes issued by the South Dakota Building Authority. The Banking Commission may by rule grant additional investment exceptions, if such additional investments are the general obligation of the issuing authority. A bank may purchase stock in the Federal Agricultural Mortgage Corporation established under Title VII of the Agricultural Credit Act of 1987 (P.L. 233).

Source: SDC 1939, § 6.0428 as added by SL 1957, ch 14; SL 1961, ch 19; SL 1963, ch 27; SL 1966, ch 14; SDCL, § 51-11-1; SL 1969, ch 11, § 4.22; SL 1970, ch 265, § 34; SL 1978, ch 352, § 2; SL 1984, ch 312; SL 1988, ch 377, § 97; SL 1988, ch 379, § 1; SL 1988, ch 380, § 1; SDCL, § 51-18-23.



§ 51A-4-27 Investments in agricultural credit corporations and livestock loan companies.

51A-4-27. Investments in agricultural credit corporations and livestock loan companies. Any bank may purchase and own stock and capital notes or other evidence of debt issued by:

(1) An agricultural credit corporation or livestock loan company, or its affiliate, the principal business of which corporation is the extension of short and intermediate term credit to farmers and ranchers, including partnerships and corporations legally engaged in farming as defined in subdivision 47-9A-2(4) in accordance with the provisions of chapter 47-9A; and

(2) Exempt corporations as provided in §§ 47-9A-10 and 47-9A-11.

Unless a bank owns at least eighty percent of the stock of the agricultural credit corporation or livestock loan company, it may not obligate more than twenty percent of its capital stock and surplus for those purposes. Under no circumstances may a bank obligate more than twenty percent of its capital stock and surplus and undivided profits for that purpose. Any agricultural credit corporation or livestock loan company, or its affiliate, has the same privileges as a state chartered bank or trust company provided in § 47-9A-4.

Source: SL 1977, ch 398; SL 1981, ch 346, § 36; SL 1982, ch 335; SL 1983, ch 358; SL 1988, ch 377, § 98; SDCL, § 51-18-23.1.



§ 51A-4-28 Restricted investment in mortgage banking companies authorized.

51A-4-28. Restricted investment in mortgage banking companies authorized. Any bank may purchase and own stock and capital notes or other evidence of debt issued by a mortgage banking company, or its affiliate, the principal business of which is the extension of short, intermediate or long-term credit to individuals, partnerships and corporations, which credit is secured by real estate mortgages. A bank shall own at least eighty percent of the stock of any such mortgage banking company and may not obligate more than thirty percent of its capital stock and surplus and undivided profits for such purpose.

Source: SL 1984, ch 313; SL 1988, ch 377, § 99; SDCL, § 51-18-23.2.



§ 51A-4-29 Banks authorized to make or purchase loans secured by real estate mortgages--Sale of loans to Federal National Mortgage Association--Capital contributions.

51A-4-29. Banks authorized to make or purchase loans secured by real estate mortgages--Sale of loans to Federal National Mortgage Association--Capital contributions. A bank or other banking organization, organized under the laws of this state, which has as one of its principal purposes the making or purchasing of loans secured by real estate mortgages, may make real estate mortgage loans in any form, including but not limited to variable rate mortgages, collateral real estate mortgages, renegotiated rate mortgages, and shared appreciation mortgages, unless otherwise prohibited by law and may, notwithstanding any other provision of law, sell such mortgage loans to the Federal National Mortgage Association, a corporation chartered by an act of Congress, or any successor thereof, and in connection therewith may make payments of any capital contributions, required pursuant to law, in the nature of subscriptions for stock of the Federal National Mortgage Association or any successor thereof, and may receive stock evidencing such capital contributions, and hold or dispose of such stock.

Source: SL 1955, ch 231; SDC Supp 1960, § 39.0309; SDCL, § 51-11-2; SL 1981, ch 346, § 37; SDCL, § 51-18-24; SL 1995, ch 268, § 65.



§ 51A-4-30 Investment in federally sponsored housing loans.

51A-4-30. Investment in federally sponsored housing loans. Banks and trust companies authorized to do business under this title that are approved or certified by the secretary of housing and urban development or approved or certified by the administrator of veterans affairs may:

(1) Make such loans and advances of credit and purchases of obligations representing loans and advances of credit as are eligible for insurance by the federal housing administration or the administrator of veterans affairs and to obtain such insurance;

(2) Make such loans, secured by real property or leasehold, as the federal housing administration or the administrator of veterans affairs insures or makes a commitment to insure and to obtain such insurance.
Source: SL 1935, ch 112, § 1; SL 1937, ch 161, § 1; SDC 1939, § 55.4401; SDCL, § 51-11-3; SL 1970, ch 266; SL 1988, ch 377, § 100; SDCL, § 51-18-25.



§ 51A-4-31 to 51A-4-40. Repealed.

51A-4-31 to 51A-4-40. Repealed by SL 2008, ch 252, §§ 18 to 27.



§ 51A-4-41 Deposits from Value Added Finance Authority.

51A-4-41. Deposits from Value Added Finance Authority. Any bank may accept deposits from the Value Added Finance Authority created by chapter 1-16E on such terms, conditions and contractual obligations as may be negotiated between the bank and the authority.

Source: SL 1986, ch 400, § 12; SDCL, § 51-18-42.



§ 51A-4-42 Restrictions on purchase of cash value life insurance contracts.

51A-4-42. Restrictions on purchase of cash value life insurance contracts. A bank may purchase cash value life insurance contracts under such limits and restrictions as the commission may prescribe by rules promulgated pursuant to chapter 1-26.

Source: SL 1993, ch 350.



§ 51A-4-43 Access to motor vehicle title and lien information on state's computer system.

51A-4-43. Access to motor vehicle title and lien information on state's computer system. Any bank may be provided access to motor vehicle title and lien information maintained on the state's computer system via a modem and terminal owned by the bank. The Department of Labor and Regulation shall promulgate rules pursuant to chapter 1-26 to specify access availability. The secretary of state shall promulgate rules pursuant to chapter 1-26 to specify cost of access. The Department of Revenue may deny or revoke authority previously granted for accessing this information if the information accessed is used for any reason unrelated to the business of the bank.

Source: SL 1994, ch 363, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 51A-4-44 Financial institution and services defined.

51A-4-44. Financial institution and services defined. Terms used in § 51A-4-45 mean:

(1) "Financial institution," a National Banking Association, Federal Savings and Loan Association having its main office in this state, or a bank established and operated under the laws of this state;

(2) "Services," receiving deposits, renewing time deposits, closing loans, servicing loans, and receiving payments on loans and other obligations.
Source: SL 1995, ch 267, § 1; SL 2015, ch 239, § 3.



§ 51A-4-45 Contracts for services.

51A-4-45. Contracts for services. Unless prohibited by another provision of statute, a financial institution, known as the customer institution, may contract with another financial institution, known as the service institution, to grant the service institution the authority to render services to the depositors, borrowers, or other customers of the customer institution, after notice of the proposed contract is given to the director and the director does not object to the contract within thirty days of the notice. A contract may include authority to conduct transactions at or through any principal office, branch, or detached facility of either financial institution which is party to the contract. For the purposes of this section, the service institution is not considered a branch of the customer institution. Nothing in this section or § 51A-4-44 may be construed to apply to any loan production office as defined in subdivision 51A-1-2(18).

Source: SL 1995, ch 267, § 2; SL 2012, ch 252, § 15; SL 2015, ch 239, § 4.



§ 51A-4-46 Debt cancellation contracts and debt suspension contracts--Fee.

51A-4-46. Debt cancellation contracts and debt suspension contracts--Fee. A bank may enter into debt cancellation contracts and debt suspension contracts and charge a fee for those contracts in connection with any extension of credit that it makes to its customers.

Source: SL 2004, ch 290, § 2.






Chapter 05 - Trust Business Of Banks

§ 51A-5-1 Use of "trust" in name restricted--Exercise of trust powers restricted--Misdemeanor.

51A-5-1. Use of "trust" in name restricted--Exercise of trust powers restricted--Misdemeanor. No person may assume or use the word "trust" in such person's name in any manner which infers or suggests that the person has authority to transact such business unless the person is authorized to transact trust business pursuant to this title. A violation of this paragraph is a Class 2 misdemeanor.

No bank may exercise trust powers unless it is so authorized by its articles of incorporation and approved by the director and it has qualified by making the deposit required by § 51A-5-4. Any person who exercises trust powers in violation of this section is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 6.0504, 6.9906; SDCL § 51-7-1; SL 1969, ch 11, § 5.1; SL 1970, ch 265, § 35; SL 1975, ch 291; SL 1980, ch 24, § 86; SL 1988, ch 377, § 109; SL 1990, ch 158, § 5; SL 1990, ch 158, § 5; SDCL § 51-19-1; SL 1994, ch 364, § 1; SL 2008, ch 258, § 1.



§ 51A-5-1.1 Powers of banks engaging in trust business.

51A-5-1.1. Powers of banks engaging in trust business. Banks engaging in the trust business pursuant to this chapter have all powers necessary and incidental to carrying on the trust business, including:

(1) Acting as agent, custodian, or attorney-in-fact for any person, and, in such capacity, taking and holding property on deposit for safekeeping and acting as general or special agent or attorney-in-fact in the acquisition, management, sale, assignment, transfer, encumbrance, conveyance, or other disposition of property, in the collection or disbursement of income from or principal of property and, generally in any matter incidental to any of the foregoing;

(2) Acting as registrar or transfer agent for any corporation, partnership, association, municipality, state, or public authority, and in such capacity, receiving and disbursing money, transferring, registering, and countersigning certificates of stock, bonds or other evidences of indebtedness or securities and performing any and all acts which may be incidental thereto;

(3) Acting as trustee or fiduciary under any mortgage or bond issued by a person;

(4) Acting as trustee or fiduciary under any trust established by a person;

(5) Acting as fiduciary, assignee for the benefit of creditors, receiver or trustee under or pursuant to the order or direction of any court or public official of competent jurisdiction;

(6) Acting as fiduciary, guardian, conservator, assignee, or receiver of the estate of any person and as executor of the last will and testament or administrator, fiduciary or personal representative of the estate of any deceased person when appointed by a court or public official of competent jurisdiction;

(7) Establishing and maintaining common trust funds or collective investment funds pursuant to the provisions of §§ 55-6-1 to 55-6-7, inclusive; or

(8) Acting in any fiduciary capacity and performing any act as a fiduciary which a trust company organized under chapter 51A-6 may perform.
Source: SL 1995, ch 268, § 85; SL 2011, ch 212, § 20.



§ 51A-5-1.2 "Trust business" defined.

51A-5-1.2. "Trust business" defined. Trust business is engaging in, or holding out to the public as willing to engage in, the business of acting as a fiduciary for hire, except that no abstractor, accountant, attorney, credit union, insurance broker, insurance company, investment advisor, real estate broker or sales agent, savings and loan association, savings bank, securities broker or dealer, real estate title insurance company or real estate escrow company shall be deemed to be engaged in a trust business with respect to fiduciary services customarily performed by them for compensation as a traditional incident to their regular business activities.

Source: SL 1995, ch 268, § 85A.



§ 51A-5-2 Bank as trustee or custodian for retirement benefit plans.

51A-5-2. Bank as trustee or custodian for retirement benefit plans. Pursuant to rules of the commission and the terms of Public Law 93-406, the Employees Retirement Income Security Act of 1974 and the Self-employed Individuals Tax Retirement Act of 1962, a bank may act as trustee or custodian for individual retirement accounts, HR 10 Keogh accounts or both such accounts, or any other pension, profit-sharing, money purchase, or other retirement benefit plan.

Source: SDCL, § 51-19-1 as added by SL 1975, ch 291; SL 1981, ch 346, § 40; SL 1988, ch 377, § 110; SDCL, § 51-19-1.1.



§ 51A-5-3 Fiduciary authority of bank authorized by charter to exercise trust powers.

51A-5-3. Fiduciary authority of bank authorized by charter to exercise trust powers. A bank authorized to exercise trust powers may act as fiduciary in any capacity, including, but without limitation, registrar or transfer agent, fiscal agent or attorney in fact, and as having the power to receive and apply sinking funds.

Source: SL 1911, ch 255, § 17; RC 1919, § 9047; SDC 1939, § 6.0501 (1) to (4), (6); SDCL, §§ 51-7-4 to 51-7-8; SL 1969, ch 11, § 5.2; SL 1988, ch 377, § 111; SDCL, § 51-19-2.



§ 51A-5-4 Deposit required to do trust business--Amount and form of deposit--Disposition of income.

51A-5-4. Deposit required to do trust business--Amount and form of deposit--Disposition of income. Any bank empowered by its articles of incorporation to do trust business, shall, before transacting any such business, deposit and keep on deposit with the division evidences of indebtedness acceptable to the director which are payable to bearer or recorded in the name of the division and which constitute readily marketable legal investments for funds held by a bank as fiduciary in the amount of one hundred thousand dollars. Such deposit shall be for the security of the trust creditors of such bank or trust company, and shall be in bonds or notes and mortgages on real property within this state worth double the amount secured thereby, or insured by the federal housing administration, or bonds of the United States, or any state of the United States that has not defaulted on its principal or interest within ten years, or any organized county or township or first or second class municipality or school district in this state or some other state, and upon which there has been no default in payment of interest or principal. Income from such securities shall belong to and be paid the bank or trust company as long as it continues to conduct its business in the ordinary course and so long as authorized by the director.

Source: SDC 1939, § 6.0502; SDCL § 51-7-2; SL 1969, ch 11, § 5.3; SL 1970, ch 265, § 36; SL 1988, ch 377, § 112; SDCL § 51-19-3; SL 1992, ch 60, § 2; SL 1994, ch 364, § 2; SL 2010, ch 232, § 23.



§ 51A-5-5 Deposit available for satisfaction of claims upon liquidation, abandonment of trust powers, or resignation from fiduciary positions.

51A-5-5. Deposit available for satisfaction of claims upon liquidation, abandonment of trust powers, or resignation from fiduciary positions. Upon liquidation, abandonment of trust powers, or resignation from all fiduciary positions, the deposit shall be made available for the reasonable satisfaction of claims involving fiduciary accounts. Any surplus remaining after the satisfaction of all such claims shall be returned to the bank or trust company.

Source: SL 1969, ch 11, § 5.3; SDCL, § 51-19-4; SL 1995, ch 268, § 66.



§ 51A-5-6 National banks' authority to engage in trust business--Examination of trust business--Acceptance of federal examination.

51A-5-6. National banks' authority to engage in trust business--Examination of trust business--Acceptance of federal examination. It is lawful for any national bank to engage in trust business in this state to the extent authorized by the laws of the United States, without incorporating or organizing under the laws of this state, but a national bank shall otherwise comply with and be subject to all laws of this state which are applicable to state banks engaged in trust business including such examinations as may be deemed necessary, except that the authority of the commission and the director shall apply to their trust business only. The director may accept in lieu of an examination conducted under the director's direction, any report of examination conducted by the appropriate federal regulatory agency.

Source: SL 1915, ch 105; RC 1919, § 8985; SL 1929, ch 76; SDC 1939, § 6.0503; SDCL, § 51-7-3; SL 1969, ch 11, § 5.4; SL 1970, ch 265, § 37; SL 1988, ch 377, § 113; SDCL, § 51-19-5; SL 2004, ch 289, § 10.



§ 51A-5-7 Foreign bank or trust company to comply with requirements to act as fiduciary in state--Violation as misdemeanor.

51A-5-7. Foreign bank or trust company to comply with requirements to act as fiduciary in state--Violation as misdemeanor. No bank or trust company organized and doing business under the laws of any state or territory of the United States of America, or of the District of Columbia, other than South Dakota, or a national bank doing business in any other state, territory, or district, may act in a fiduciary capacity in this state, except pursuant to the provisions of §§ 51A-5-8 to 51A-5-10, inclusive. A violation of this section is a Class 2 misdemeanor.

Source: SL 1973, ch 292, § 4; SL 1990, ch 158, § 28; SDCL, § 51-19-5.1; SL 1995, ch 268, § 67; SL 1997, ch 272, § 5.



§ 51A-5-8 Reciprocal privileges extended to foreign bank or trust company acting as fiduciary.

51A-5-8. Reciprocal privileges extended to foreign bank or trust company acting as fiduciary. A bank or trust company organized and doing trust business under the laws of any state or territory of the United States of America, including the District of Columbia, other than South Dakota, and a national bank, duly authorized so to act, may be appointed and may serve in this state as trustee, whether of a corporation or personal trust, personal representative, guardian, conservator, or committee for an incompetent person, or in any other fiduciary capacity, whether the appointment is by will, deed, court order, or decree, or otherwise, when and to the extent that the state, territory, or district in which the bank or trust company is organized or has its principal place of business grants authority to serve in like fiduciary capacities to a bank or trust company organized and doing business under the laws of this state.

Source: SL 1973, ch 292, § 1; SL 1988, ch 377, § 114; SDCL § 51-19-5.2; SL 1995, ch 268, § 68; SL 1997, ch 272, § 6.



§ 51A-5-9 Filing with Office of the Secretary of State by foreign bank or trust company acting as fiduciary--Designation as agent to receive process--Service of process.

51A-5-9. Filing with Office of the Secretary of State by foreign bank or trust company acting as fiduciary--Designation as agent to receive process--Service of process. Before qualifying or serving in this state in any fiduciary capacity, as defined in § 51A-5-8, the bank or trust company shall file in the Office of the Secretary of State of South Dakota, a copy of its charter certified by its secretary under its corporate seal, and a power of attorney designating the secretary of state or the secretary of state's successor in office as the person upon whom all notices and processes issued by any court of this state may be served in any action or proceeding relating to any trust, estate, or matter within this state in respect of which the bank or trust company is acting in any fiduciary capacity with like effect as personal service on the bank or trust company. The power of attorney is irrevocable so long as any liability remains outstanding against the bank or trust company in this state. Service of process under this section may be made in the manner provided in § 47-1A-1510.

Source: SL 1973, ch 292, § 2; SDCL, § 51-19-5.3; SL 1995, ch 268, § 69; SL 1997, ch 272, § 7; SL 2005, ch 202, § 22.



§ 51A-5-10 Establishment of place of business not permitted or prohibited by filing requirements.

51A-5-10. Establishment of place of business not permitted or prohibited by filing requirements. The provisions of §§ 51A-5-7 to 51A-5-9, inclusive, may not be construed to prohibit, permit, or affect in any other way, the right of a bank or trust company, organized and doing business under the laws of any other state, territory, or district than South Dakota, including a national bank doing business in any other state, to establish in this state a place of business, branch office, or agency for the conduct of business as a fiduciary.

Source: SL 1973, ch 292, § 3; SDCL, § 51-19-5.4; SL 1995, ch 268, § 70; SL 1997, ch 272, § 8.



§ 51A-5-11 Investment powers of trust company.

51A-5-11. Investment powers of trust company. A bank exercising trust powers shall have the same investment powers as an individual fiduciary under like circumstances.

Source: SL 1969, ch 11, § 5.5; SL 1970, ch 265, § 38; SDCL, § 51-19-6.



§ 51A-5-12 Voting of bank shares by cotrustee.

51A-5-12. Voting of bank shares by cotrustee. Shares of its own stock held by a bank and one or more persons as trustees may be voted on by such other person or persons, as trustees, in the same manner as if he or they were the sole trustee.

Source: SL 1970, ch 265, § 39; SDCL, § 51-19-6.1.



§ 51A-5-13 Segregation of assets held by bank as fiduciary.

51A-5-13. Segregation of assets held by bank as fiduciary. A bank holding any asset as fiduciary, shall:

(1) Segregate all such assets from any other assets of the bank and from the assets of other trusts, except as may be expressly provided otherwise by law or by the writing creating the trust.

(2) Record such assets in a separate set of books maintained for fiduciary activities.
Source: SL 1969, ch 11, § 5.6; SL 1975, ch 292, §§ 1, 2; SDCL, § 51-19-7.



§ 51A-5-14 Deposit of federally guaranteed securities with federal reserve bank.

51A-5-14. Deposit of federally guaranteed securities with federal reserve bank. Any bank or trust company, when holding securities as custodian for a fiduciary may deposit, or arrange for the deposit, with the federal reserve bank in its district of any securities the principal and interest of which the United States or any department, agency, or instrumentality of the United States has agreed to pay, or has guaranteed payment, to be credited to one or more accounts on the books of the federal reserve bank in the name of the bank or trust company. Any account used for this purpose shall be designated as a fiduciary or safekeeping account, and other similar securities may be credited. A bank or trust company depositing securities with a federal reserve bank is subject to such rules and regulations with respect to the making and maintenance of such deposit, as, in the case of state chartered institutions, the commission, and, in the case of national banking associations, the comptroller of the currency, may from time to time issue.

Source: SDCL, § 51-19-7 as added by SL 1975, ch 292, § 1; SL 1988, ch 377, § 115; SDCL, § 51-19-7.1; SL 1995, ch 268, § 71; SL 1997, ch 272, § 9.



§ 51A-5-15 Records of depositor to show ownership of securities--Transfers by book entries.

51A-5-15. Records of depositor to show ownership of securities--Transfers by book entries. The records of the bank or trust company shall at all times show the ownership of the securities held in such account. Ownership of, and other interests in, the securities credited to such account may be transferred by entries on the books of said federal reserve bank without physical delivery of any securities.

Source: SDCL, § 51-19-7 as added by SL 1975, ch 292, § 1; SDCL, § 51-19-7.2; SL 1995, ch 268, § 72; SL 1997, ch 272, § 10.



§ 51A-5-16 Duty of custodian to certify deposited securities to fiduciary--Duty of fiduciary.

51A-5-16. Duty of custodian to certify deposited securities to fiduciary--Duty of fiduciary. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by the bank or trust company with the federal reserve bank for the account of the fiduciary. A fiduciary shall, on demand by any party to which it must account or on demand by the attorney for the party, certify in writing to the party the securities deposited by the fiduciary with the federal reserve bank for its account as the fiduciary.

Source: SDCL, § 51-19-7 as added by SL 1975, ch 292, § 1; SDCL, § 51-19-7.3; SL 1995, ch 268, § 73; SL 1997, ch 272, § 11.



§ 51A-5-17 Application of provisions to fiduciaries and custodians whenever appointed.

51A-5-17. Application of provisions to fiduciaries and custodians whenever appointed. Sections 51A-5-14 to 51A-5-16, inclusive, shall apply to all fiduciaries, and custodians for fiduciaries, acting as of July 1, 1975, or who thereafter may act regardless of the date of the instrument or court order by which they are appointed.

Source: SDCL, § 51-19-7 as added by SL 1975, ch 292, § 2; SDCL, § 51-19-7.4.



§ 51A-5-18 Repealed.

51A-5-18. Repealed by SL 2011, ch 212, § 19.



§ 51A-5-19 Oath or bond not required of bank to qualify as fiduciary.

51A-5-19. Oath or bond not required of bank to qualify as fiduciary. No oath or bond shall be required of a bank to qualify upon appointment as a fiduciary unless the instrument creating a fiduciary position expressly provides otherwise.

Source: SL 1969, ch 11, § 5.8; SDCL, § 51-19-9.



§ 51A-5-20 Nominees used by bank acting as fiduciary or cofiduciary.

51A-5-20. Nominees used by bank acting as fiduciary or cofiduciary. Any bank, when acting as a fiduciary or a cofiduciary with others, or as an agent for other fiduciaries, may, with the consent of its cofiduciary or cofiduciaries, if any, who are hereby authorized to give such consent, or the fiduciaries for whom it is acting, cause any investment held in any such capacity to be registered and held in the name of a nominee or nominees of such bank. Such bank shall be liable for the acts of any such nominee with respect to any investment so registered. The records of such bank shall at all times show the trust for which any such investment is held and the securities shall be in the possession and control of such bank and be kept separate and apart from the assets of such bank.

Source: SL 1969, ch 11, § 5.9; SDCL, § 51-19-10.



§ 51A-5-21 Deposit in clearing corporation of securities held as fiduciary or custodian.

51A-5-21. Deposit in clearing corporation of securities held as fiduciary or custodian. Any fiduciary holding securities in its fiduciary capacity, any bank or trust company holding securities as a custodian or managing agent, and any bank or trust company holding securities as custodian for a fiduciary is authorized to deposit or arrange for the deposit of the securities in a clearing corporation as defined in subdivision 57A-8-102(5).

Source: SL 1978, ch 357, § 1; SDCL § 51-19-10.1; SL 1995, ch 268, § 74; SL 1997, ch 272, § 12; SL 2015, ch 239, § 5.



§ 51A-5-22 Ownership of stock in clearing corporation not required for deposit of securities by fiduciary or custodian.

51A-5-22. Ownership of stock in clearing corporation not required for deposit of securities by fiduciary or custodian. Sections 51A-5-21 to 51A-5-24, inclusive, shall apply to any fiduciary holding securities in its fiduciary capacity, and to any bank or trust company holding securities as a custodian, managing agent or custodian for a fiduciary, regardless of the date of the agreement, instrument, or court order by which it is appointed and regardless of whether or not such fiduciary, custodian, managing agent, or custodian for a fiduciary owns capital stock of such clearing corporation.

Source: SL 1978, ch 357, § 4; SDCL, § 51-19-10.2.



§ 51A-5-23 Holding in bulk of securities deposited in clearing corporation--Merger of certificates.

51A-5-23. Holding in bulk of securities deposited in clearing corporation--Merger of certificates. Securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other such securities deposited in such clearing corporation by any person regardless of the ownership of such securities, and certificates of small denomination may be merged into one or more certificates of larger denomination.

Source: SL 1978, ch 357, § 2; SDCL, § 51-19-10.3.



§ 51A-5-24 Records of securities deposited in clearing corporation--Transfer by book entry--Certification to interested party of securities held.

51A-5-24. Records of securities deposited in clearing corporation--Transfer by book entry--Certification to interested party of securities held. The records of the fiduciary and the records of the bank or trust company acting as custodian, as managing agent or as custodian for a fiduciary shall at all times show the name of the party for whose account the securities are so deposited. Title to the securities may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities. A bank or trust company so depositing securities pursuant to § 51A-5-23 is subject to the rules as, in the case of state chartered institutions, the commission and, in the case of national banking associations, the comptroller of the currency may from time to time issue. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by the bank or trust company in the clearing corporation for the account of the fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of the fiduciary's account or on demand by the attorney for the party, certify in writing to the party the securities deposited by the fiduciary in the clearing corporation for its account as the fiduciary.

Source: SL 1978, ch 357, § 3; SL 1988, ch 377, § 116; SDCL, 51-19-10.4; SL 1995, ch 268, § 75; SL 1997, ch 272, § 13.



§ 51A-5-25 Approval or ratification of acceptance or relinquishment of fiduciary accounts by board of directors or committee.

51A-5-25. Approval or ratification of acceptance or relinquishment of fiduciary accounts by board of directors or committee. No bank shall accept or voluntarily relinquish a fiduciary account without the approval or ratification of the board of directors, or a committee of officers or directors designated by the board for that purpose, but the board or the committee may prescribe general rules governing acceptance or relinquishment of fiduciary accounts, and action taken by an officer in accordance with these rules is sufficient approval.

Source: SL 1969, ch 11, § 5.10; SDCL, § 51-19-11.



§ 51A-5-26 Supervision of investment of fiduciary funds by committee designated by board of directors.

51A-5-26. Supervision of investment of fiduciary funds by committee designated by board of directors. The board of directors shall designate one or more committees of not less than three qualified officers or directors to supervise the investment of fiduciary funds. No investment shall be made, retained, or disposed of without the approval of a committee. At least once each calendar year a committee shall review all assets of each fiduciary account and shall determine their current value, safety, and suitability and whether the investments should be modified or retained.

Source: SL 1969, ch 11, § 5.10; SDCL, § 51-19-12.



§ 51A-5-27 Reports of committees designated to supervise fiduciary accounts.

51A-5-27. Reports of committees designated to supervise fiduciary accounts. The committees provided for in §§ 51A-5-25 and 51A-5-26 shall keep minutes of their meetings, and shall fully report to the board of directors at least once in each calendar quarter all action taken since their previous report.

Source: SL 1969, ch 11, § 5.10; SDCL, § 51-19-13.



§ 51A-5-28 Trust service office defined.

51A-5-28. Trust service office defined. Trust service office means a state or national bank or trust company offering trust services to the public under the auspices of another state or national bank or trust company which is the vendor of the trust service and which vendor has complied with the trust provisions of this title.

Source: SDCL, § 51-15-1(14); SL 1988, ch 377, § 1; SDCL, § 51-19-13.1; SL 1995, ch 268, § 76; SL 1997, ch 272, § 14.



§ 51A-5-29 Trust service office--Approvals for establishment.

51A-5-29. Trust service office--Approvals for establishment. Any state bank or trust company exercising trust powers may, with the approval of the director, or the comptroller of the currency, in the case of a national bank or trust company, establish and maintain a trust service office at any office in this state of a state or national bank, if the establishment thereof has been approved by the board of directors of the state or national bank at a meeting called for that purpose, and by the director or comptroller.

Source: SL 1984, ch 314, § 2; SL 1988, ch 377, § 117; SDCL, § 51-19-14; SL 1995, ch 268, § 77; SL 1997, ch 272, § 15.



§ 51A-5-30 Trust service office--Business allowed.

51A-5-30. Trust service office--Business allowed. Upon establishment of a trust service office, the bank or trust company may conduct at the trust service office any trust business and business incidental thereto which it is permitted to conduct at its principal office, but may not accept deposits except as incidental to the trust business.

Source: SL 1984, ch 314, § 3; SDCL, § 51-19-15; SL 1995, ch 268, § 78; SL 1997, ch 272, § 16.



§ 51A-5-31 Trust service office--Agreement between institutions--Filing--Notice--Contents--Substitution as fiduciary.

51A-5-31. Trust service office--Agreement between institutions--Filing--Notice--Contents--Substitution as fiduciary. If the state or national bank at which a trust service office is to be established has previously exercised trust powers, the bank and the institution establishing the trust service office shall enter into an agreement respecting those fiduciary powers to which the trust service office shall succeed and shall file the agreement with the director. The trust service office shall cause a notice of the filing, in a form prescribed by the director, to be published as the director may determine. After filing and publication, the state or national bank establishing the trust service office shall, as of the date the office first opens for business, without further authorization of any kind, succeed to and be substituted for that institution as to all fiduciary powers, rights, duties, privileges, and liabilities of the bank in its capacity as fiduciary for all estates, trusts, guardianships, conservatorships, and other fiduciary relationships of which the bank is then serving as fiduciary, except as may be otherwise specified in the agreement between the trust service office and the state or national bank. The trust service office shall also be deemed named as fiduciary in all writings, including wills, trusts, court orders, and similar documents and instruments naming the state or national bank as fiduciary, signed before the date the trust service office first opened for business, unless expressly negated by the writing or otherwise specified in the agreement between the trust service office and the state or national bank establishing the same. On the effective date of the substitution, the state or national bank shall be released and absolved from all future fiduciary duties and obligations under such writings and shall discontinue its exercise of trust powers on all matters not specifically retained by the agreement. Nothing in this section discharges other applicable statutes, nor does it absolve a state or national bank exercising trust powers from liabilities arising out of any breach of fiduciary duty or obligation occurring prior to the date the trust service office first opens for business at the bank. Nothing in this section affects the authority, duties, or obligations of a bank with respect to relationships which may be established without trust powers, including escrow arrangements, whether the relationships arise before or after the establishment of the trust service office.

Source: SL 1984, ch 314, § 4; SL 1988, ch 377, § 118; SDCL, § 51-19-16; SL 1993, ch 213, § 249.



§ 51A-5-32 Trust service office--Persons to whom notice required--Denial of substitution.

51A-5-32. Trust service office--Persons to whom notice required--Denial of substitution. Not less than sixty days prior to the effective date of a proposed substitution, the parties shall send written notice thereof to each cofiduciary, each surviving settlor of a trust, each ward under guardianship or conservatorship, each person who alone or in conjunction with others has the power to remove the fiduciary being substituted and each adult beneficiary currently receiving or entitled to receive a distribution of principal or income from a trust or estate with respect to which such substitution is to be effected. Such substitution may be denied without cause upon petition by the cofiduciary, by a beneficiary of a trust or estate, by the settlor of a trust or on behalf of a ward under guardianship or conservatorship if the trust company bank files a written consent to its removal or a written declination to act, or if the court having jurisdiction over the fiduciary relations, upon notice and hearing, approves the petition as in the best interests of the petitioner and all other parties interested therein.

Source: SL 1984, ch 314, § 5; SDCL, § 51-19-17; SL 1993, ch 213, § 250.






Chapter 06 - Trust Companies

§ 51A-6-1 Definition of terms.

51A-6-1. Definition of terms. Terms used in this chapter, unless the context otherwise requires, shall mean:

(1) "Main office," with respect to a trust company or an affiliated bank, the place designated in the articles of incorporation or articles of association of such trust company or affiliated bank which is its principal place of business;

(2) "Trust company," any corporation which is incorporated under the laws of this state, and any national bank which has its main office in this state, and which has as its sole purpose the conduct of trust business;

(3) "Trust office," with respect to a trust company, an office, including the main office, of such trust company maintained for the purpose of conducting its business.
Source: SL 1976, ch 304, § 1 (1), (4), (5); SDCL, § 51-19A-1.



§ 51A-6-2 Organization of trust company by bank.

51A-6-2. Organization of trust company by bank. A trust company may be organized by any of the following:

(1) A bank having its main office in this state, provided that such bank shall hold at least fifty percent of the outstanding voting stock of such trust company;

(2) A bank holding company as defined in the United States Bank Holding Company Act of 1956, provided that such bank holding company shall hold at least fifty percent of the outstanding voting stock of such trust company.

A trust company may be incorporated under the laws of this state or under the laws of the United States. The name of a trust company may include the word, trust. To the extent not inconsistent with the provisions of this chapter, any trust company incorporated under the laws of this state shall be subject to the laws of this state generally applicable to state banks engaged in the trust company business. A trust company formed under the laws of the United States shall, to the extent provided by the laws of the United States, be subject to the laws of this state applicable to trust companies incorporated under the laws of this state.

Source: SL 1976, ch 304, § 2 (1); SDCL, § 51-19A-2; SL 1994, ch 364, § 3.



§ 51A-6-3 Repealed.

51A-6-3. Repealed by SL 1994, ch 364, § 4.



§ 51A-6-4 Contents of articles.

51A-6-4. Contents of articles. The articles of a trust company shall state:

(1) That the corporation or limited liability company is formed for the purpose of engaging in the business of a trust company;

(2) The period for which such trust company is organized, not exceeding twenty years.
Source: SL 1976, ch 304, §§ 2, 4; SDCL, § 51-19A-4; SL 1994, ch 364, § 5; SL 1995, ch 268, § 78A.



§ 51A-6-5 Name of trust company.

51A-6-5. Name of trust company. The name of such trust company shall be different from the name of any other bank or trust company having its principal office in this state.

Source: SL 1976, ch 304, §§ 2, 4; SDCL, § 51-19A-5; SL 1994, ch 364, § 6.



§ 51A-6-6 Corporation laws applied.

51A-6-6. Corporation laws applied. All provisions of law applicable to corporations and limited liability companies generally shall be applicable to trust companies, except where inconsistent with this chapter and the provisions of this title, in which case this chapter and the provisions of this title shall govern.

Source: SL 1976, ch 304, § 3; SDCL, § 51-19A-6; SL 1995, ch 268, § 78B.



§ 51A-6-7 Repealed.

51A-6-7. Repealed by SL 1994, ch 364, § 7.



§ 51A-6-8 to 51A-6-11. Repealed.

51A-6-8 to 51A-6-11. Repealed by SL 1995, ch 268, §§ 80 to 83.



§ 51A-6-12 Permissible business of trust company.

51A-6-12. Permissible business of trust company. The only permissible business of a trust company is to engage in trust company business and such business as is incidental thereto.

Source: SL 1976, ch 304, § 6; SDCL, § 51-19A-12; SL 1995, ch 268, § 79.



§ 51A-6-13 Repealed.

51A-6-13. Repealed by SL 1995, ch 268, § 84.



§ 51A-6-14 Fiduciary capacity defined.

51A-6-14. Fiduciary capacity defined. As used in this chapter, unless the context otherwise requires, "fiduciary capacity" means a capacity resulting from a bank undertaking to act alone or jointly with others primarily for the benefit of another in all matters connected with its undertaking and includes the capacities of trustee, including trustee of a common trust fund, personal representative, registrar, or transfer agent with respect to stocks, bonds, or other evidences of indebtedness of any corporation, association, municipality, state or public authority, conservator, receiver, escrow agent, agent for the investment of money, attorney-in-fact, and any other similar capacity.

Source: SL 1976, ch 304, § 1 (3); SDCL, § 51-19A-14; SL 1995, ch 167, § 187.



§ 51A-6-15 Application for substitution for affiliated bank in fiduciary capacity--Joinder by banks--Ex parte.

51A-6-15. Application for substitution for affiliated bank in fiduciary capacity--Joinder by banks--Ex parte. Upon any trust company's being duly authorized to commence the business for which it is organized, such trust company may file an application in the circuit court in which its main office is located requesting that it be substituted, except as may be expressly excluded in such application, in every fiduciary capacity for any affiliated bank specified in the application, and such specified affiliated bank shall join in such application. Such application may be made ex parte and need not list the fiduciary capacities in which substitution is made.

Source: SL 1976, ch 304, § 9; SL 1988, ch 377, § 122; SDCL, § 51-19A-15.



§ 51A-6-16 Court order substituting trust company for affiliated bank--Filing of copies.

51A-6-16. Court order substituting trust company for affiliated bank--Filing of copies. Upon finding that the trust company has been duly authorized to commence the business for which it is organized in this state, or by the comptroller of the currency if the trust company is affiliated with a national bank, and that it has made the deposit required by § 51A-5-4, the circuit court shall enter an order substituting the trust company in every fiduciary capacity for a specified affiliated bank, except as may be otherwise specified in the application. Upon entry of the order, the trust company shall, without further act, be substituted in every such fiduciary capacity, and the substitution may be evidenced by filing a copy of the order with the register of deeds in any county of this state.

Source: SL 1976, ch 304, § 9; SL 1984, ch 315; SL 1988, ch 377, § 123; SDCL § 51-19A-16; SL 2008, ch 258, § 2.



§ 51A-6-17 Fiduciary designation of bank as designation of substituted trust company--Exception.

51A-6-17. Fiduciary designation of bank as designation of substituted trust company--Exception. Each designation in a will or other instrument heretofore or hereafter executed of a bank as fiduciary shall be deemed a designation of the trust company substituted for such bank pursuant to this chapter except if such will or other instrument is executed after such substitution and expressly negates the application of this section. Any grant in any such will or other instrument of any discretionary power shall be deemed conferred upon the trust company deemed designated as the fiduciary pursuant to this chapter.

Source: SL 1976, ch 304, § 10; SDCL, § 51-19A-17.



§ 51A-6-18 Delivery of fiduciary assets by bank to trust company.

51A-6-18. Delivery of fiduciary assets by bank to trust company. Upon substitution pursuant to this chapter, the bank shall deliver to the trust company all assets held by the bank as fiduciary, except assets held for accounts with respect to which there has been no substitution pursuant to this chapter, and upon such substitution all such assets shall become the property of the trust company, to be held by it as fiduciary, without the necessity of any instrument of transfer or conveyance.

Source: SL 1976, ch 304, § 11; SDCL, § 51-19A-18.



§ 51A-6-19 Joint accounting for period when substitution made.

51A-6-19. Joint accounting for period when substitution made. A bank shall account jointly with the trust company which has been substituted as fiduciary for such bank pursuant to this chapter for the accounting period during which the trust company is initially so substituted.

Source: SL 1976, ch 304, § 11; SDCL, § 51-19A-19.



§ 51A-6-20 Merger or consolidation of trust company with national banking association--Notice to director--Vote and resolution of stockholders--Filing of certificate.

51A-6-20. Merger or consolidation of trust company with national banking association--Notice to director--Vote and resolution of stockholders--Filing of certificate. Any trust company, after giving the director prior written notice, may, upon a vote of the holders of at least two-thirds of its capital stock, merge or consolidate with a national banking association, as provided by federal law, by causing a certificate to be filed with the division setting forth the resolution of the stockholders of the trust company and that the resolution has been duly adopted by the holders of at least two-thirds of the capital stock of the company.

Source: SL 1986, ch 401, § 1; SL 1988, ch 377, § 124; SDCL, § 51-19A-20.



§ 51A-6-21 Effect of merger or consolidation--Rights and obligations of resulting national bank and trust company--Termination and surrender of charter of merging or consolidating trust company.

51A-6-21. Effect of merger or consolidation--Rights and obligations of resulting national bank and trust company--Termination and surrender of charter of merging or consolidating trust company. If a trust company has merged or consolidated with a national bank, the resulting national bank and trust company shall be considered the same business and corporate entity as the former bank and trust company and as a continuation thereof, and the ownership and title to all properties and assets and the obligations and liabilities of the merging or consolidating trust company shall automatically pass to and become the properties and assets and the obligations and liabilities of the resulting national bank and trust company and shall be deemed to be transferred to and vested in the resulting national bank and trust company without any deed or other transfer. Such resulting national bank and trust company, by virtue of such consolidation or merger and without any order or other action on the part of any court or otherwise, shall hold and enjoy the same and all rights of property, franchises and interests, including appointments, designations, and nominations and all other rights and interests as trustee, personal representative, registrar of stocks and bonds, conservator, assignee, receiver and in every other fiduciary capacity, in the same manner and to the same extent as such rights, franchises, and interests were held or enjoyed by any such merging or consolidating trust company at the time of such merger or consolidation. Upon the merger or consolidation, the charter of the merging or consolidating trust company shall automatically terminate and shall be surrendered to the division.

Source: SL 1986, ch 401, § 2; SDCL § 51-19A-21; SL 1993, ch 213, § 251.



§ 51A-6-22 Rights of dissenting stockholder--Receipt of cash value of shares--Appraisal.

51A-6-22. Rights of dissenting stockholder--Receipt of cash value of shares--Appraisal. The owner of shares of a trust company which were voted against a merger or consolidation with a national bank shall be entitled to receive, from the assets of such trust company, the value of such stock in cash, when the merger or consolidation becomes effective, upon written demand made to the resulting national bank and trust company at any time within thirty days after the effective date of the merger or consolidation, accompanied by the surrender of the stock certificates. The value of such shares shall be determined, as of the date of the shareholders' meeting approving the merger or consolidation, by three appraisers, one to be selected by the owners of the shares voting against the merger or consolidation, one by the board of directors of the resulting national bank and trust company, and the third by the two so chosen. If the appraisal is not completed within sixty days after the merger or consolidation becomes effective, the division shall cause an appraisal to be made and such appraisal shall then govern. The expenses of appraisal shall be paid by the resulting national bank and trust company.

Source: SL 1986, ch 401, § 3; SDCL, § 51-19A-22.



§ 51A-6-23 Transferred.

51A-6-23. Transferred to § 51A-6A-67.






Chapter 06A - Creation Of Trust Companies

§ 51A-6A-1 Definitions.

51A-6A-1. Definitions. Terms used in this chapter mean:

(1) "Articles," in the case of a corporation, articles of incorporation; in the case of a limited liability company, articles of organization;

(2) "Board member," in the case of a corporation, a director; in the case of a limited liability company, a member of the board of managers if manager-managed or board of members if member-managed;

(3) "Client," an individual, corporation, association, or other legal entity receiving or benefitting from fiduciary services provided by a trust company or bank;

(4) "Commission," the State Banking Commission;

(5) "Control," the power, directly or indirectly, to direct the management or policies of a trust company or to vote twenty-five percent or more of any class of voting shares of a trust company;

(6) "Director," the director of the Division of Banking;

(7) "Fiduciary for hire," acting as an administrator, conservator, custodian, executor, guardian, personal representative, or trustee, for any person, trust, or estate for compensation or gain or in anticipation of compensation or gain;

(8) "Financial institution," any bank, national banking association, savings and loan association, or savings bank which has its principal place of business in this state but which does not have trust powers, or which has trust powers, but does not exercise those trust powers;

(9) "Governing board," in the case of a corporation, the board of directors; in the case of a limited liability company, the board of managers if manager-managed or board of members if member-managed;

(10) "Out-of-state trust institution," a nondepository corporation, limited liability company, or other similar entity chartered or licensed by the banking regulatory agency of a state, territory, or district, other than South Dakota, to engage in the trust company business in that state, territory, or district under the primary supervision of such regulator;

(11) "Owner," in the case of a corporation, a common stockholder; in the case of a limited liability company, a person who owns ownership units;

(12) "Person," an individual or a corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, or any other form of an entity;

(12A) "Public trust company," a trust company that engages in trust company business with the general public by advertising, solicitation, or other means, or a trust company that engages in trust company business but does not fall within the definition of a private trust company established by the commission through rules promulgated pursuant to chapter 1-26. The commission shall consider the size, number of clients served and the family and other relationships among the clients served, complexity, and related safety and soundness issues as it establishes in rule a definition for the term private trust company;

(13) "Trust company," a nondepository trust company incorporated or organized under the laws of this state engaged in the trust company business;

(14) "Trust company business," engaging in, or representing or offering to engage in, the business of acting as a fiduciary for hire, except that no accountant, attorney, credit union, insurance broker, insurance company, investment advisor, real estate broker or sales agent, savings and loan association, savings bank, securities broker or dealer, real estate title insurance company, or real estate escrow company may be deemed to be engaged in a trust company business with respect to fiduciary services customarily performed by them for compensation as a traditional incident to their regular business activities. Trust company business as defined in this chapter does not constitute banking as defined in subdivision 51A-1-2(4);

(15) "Trust service office," any office, agency, or other place of business at which the powers granted to trust companies are exercised either by a trust company other than the place of business specified in a trust company's certificate of authority or within this state by an out-of-state trust institution.
Source: SL 1995, ch 268, § 1; SL 2005, ch 260, §§ 12, 13; SL 2010, ch 232, §§ 16, 17; SL 2013, ch 239, § 7; SL 2015, ch 240, § 1; SL 2016, ch 231, § 1; SL 2017, ch 204, § 1.



§ 51A-6A-2 Confidential information.

51A-6A-2. Confidential information. For the purposes of this chapter, confidential information includes the names of stockholders or owners, names and addresses of the members of a private trust company's governing board, ownership information, capital contributions, addresses, business affiliations, state and commission findings through any examination or inquiry of any kind, and any information required to be reported or filed with the director or the commission, and any information or agreement relating to any merger, consolidation, or transfer.

Source: SL 1995, ch 268, § 1A; SL 2015, ch 240, § 2; SL 2016, ch 231, § 2.



§ 51A-6A-3 "Community" defined.

51A-6A-3. "Community" defined. For the purposes of this chapter, community shall be broadly construed and shall include geographic or market based parameters, or both.

Source: SL 1995, ch 268, § 1B.



§ 51A-6A-4 Application for incorporation--Approval procedure--Emergency procedure.

51A-6A-4. Application for incorporation--Approval procedure--Emergency procedure. No trust company may be incorporated or organized under the laws of this state or transact trust company business in this state until the application for its incorporation or organization and application or authority to do business and the location of its principal office have been submitted to and approved under the same procedure for bank applications as provided in § 51A-2-16, except that conditions for considering an application involving a trust company shall be as set forth in § 51A-6A-5. The director shall prescribe the form for making an application and any application submitted shall contain such information as required. The applicant may, with approval of the director, designate confidential information. Any costs associated with the public notice required in § 51A-2-16 shall be paid by the applicant, in addition to the application fee required in § 51A-6A-6.

If upon the dissolution or insolvency of any trust company, it is the opinion of the director that by reason of the loss of services in the community, an emergency exists which may result in serious inconvenience or losses to customers or it is in the public interest of the community, the director may accept and approve an application for incorporation or organization and an application for authority to do business without prior notice. Upon approval of an application by the director for authority to do business of a successor trust company, the director may call a special meeting of the commission and submit the application to the commission for its review and confirmation.

Source: SL 1995, ch 268, § 2; SL 2006, ch 243, § 3; SL 2008, ch 258, § 3; SL 2017, ch 204, § 2.



§ 51A-6A-5 Considerations in ruling on application-Proceedings on application.

51A-6A-5. Considerations in ruling on application-Proceedings on application. In ruling on an application required under this chapter, the director or the commission, as the case may be, shall consider the following:

(1) The financial standing, general business experience, and character of the organizers or incorporators of the applicant;

(2) The character, qualifications, and experience of the officers of the applicant;

(3) The applicant's ability to serve the community or clients as described in the application; and

(4) The prospects for success of the proposed trust company.

In any hearing on the application before the commission, the director shall submit to the commission for its consideration the director's findings with respect to the above conditions together with all other pertinent information in the director's possession. If the director or the commission, as the case may be, determines any of these conditions unfavorable to the applicant, then the application shall be disapproved, but if not, then the application shall be approved. Any proceeding before the commission on an application shall be held in conformance with chapter 1-26.

Source: SL 1995, ch 268, § 3; SL 2008, ch 258, § 4.



§ 51A-6A-5.1 Notice to division of material omission in application or change in facts reported in application.

51A-6A-5.1. Notice to division of material omission in application or change in facts reported in application. Any trust company shall immediately notify the division of any material omission from the application or any material change in the facts reported in an application, either of which could have led to an unfavorable finding with respect to the criteria established in § 51A-6A-5. Failure to so notify the division of the material omission from the application or the existence of the material change in facts as reported in the application, either of which could have led to an unfavorable finding with respect to the criteria established in § 51A-6A-5, may subject the trust company to revocation proceedings or other regulatory action as provided in this title. The director shall give notice of the revocation or other regulatory action to the president or other managing officer of the trust company, and any revocation action shall thereupon proceed according to § 51A-6A-38.

Source: SL 2013, ch 239, § 5.



§ 51A-6A-6 Application fee.

51A-6A-6. Application fee. All applications for charters under this chapter shall include a five thousand dollar application fee which is nonrefundable. This fee shall be remitted by the Division of Banking to the state general fund.

Source: SL 1995, ch 268, § 4; SL 1998, ch 282, § 33.



§ 51A-6A-6.1 Repealed.

51A-6A-6.1. Repealed by SL 1998, ch 282, § 34.



§ 51A-6A-7 Organization of public and private trust companies--Submission and approval of articles--Required information.

51A-6A-7. Organization of public and private trust companies--Submission and approval of articles--Required information. Any three or more persons may organize a public trust company and make and file articles as provided by the laws of this state. Any one or more persons may organize a private trust company and make and file articles as provided by the laws of this state. No trust company may be organized or incorporated to engage in business as such until the articles have been submitted and approved in accordance with § 51A-6A-4. The name selected for the trust company shall include the word, trust, and may not be the name of any other trust company doing business in the state. The director shall accept or reject the name. However, the approval of a trust company name by the director may not supersede any person's rights pursuant to state or federal trademark law. The articles, in addition to any other information required by law, shall state:

(1) That the corporation or limited liability company is formed for the purpose of engaging in the trust company business; and

(2) The period for which such corporation or limited liability company is organized, which may be perpetual.

The articles may contain any other provisions as are consistent with law. The articles shall be subscribed by one or more of the organizers of the proposed trust company and shall be acknowledged by them. The full amount of the capital required by § 51A-6A-19 shall be subscribed before the articles are filed.

Source: SL 1995, ch 268, § 5; SL 2008, ch 258, § 5; SL 2011, ch 212, § 38; SL 2016, ch 231, § 3; SL 2017, ch 204, § 3.



§ 51A-6A-8 Amendment of articles--Extension of existence.

51A-6A-8. Amendment of articles--Extension of existence. Prior to the expiration of the period for which it was incorporated or organized a trust company may, with the approval of at least a majority of the capital stock or ownership units of such trust company, amend its articles to extend its existence for an additional period, which may be perpetual.

Source: SL 1995, ch 268, § 5A; SL 2011, ch 212, § 39.



§ 51A-6A-9 Starting date of trust company existence--Commencement of business.

51A-6A-9. Starting date of trust company existence--Commencement of business. The existence of any trust company shall date from the filing of its articles from which time it shall have and may exercise the incidental powers conferred by law upon corporations or limited liability companies, as applicable. However, no trust company may transact any business except the election of officers, the taking and approving of their official bonds, the receipts of payment upon stock subscriptions, and other business incidental to its organization, until it has secured the required approval and the authorization of the director to commence business.

Source: SL 1995, ch 268, § 6; SL 2008, ch 258, § 6.



§ 51A-6A-10 Statement of payment of capital--Certificate of organization.

51A-6A-10. Statement of payment of capital--Certificate of organization. When the capital of any trust company is paid in, the president or cashier shall transmit to the director a verified statement showing the names and addresses of all owners, the amount of stock or units each subscribed, and the amount paid in by each. The director shall review each trust company as to the amount of money paid in for capital, surplus, and undivided profits; by whom the amounts were paid, the amount of capital stock or units owned in good faith by each owner, and whether the trust company has complied with the provisions of law. If the director determines that the trust company has been organized as provided by law, has complied with the provisions of law, and has secured the required approval, the director shall issue a certificate showing that the trust company has been organized and its capital paid in as required by law and that the trust company is authorized to transact trust business as provided by law.

Source: SL 1995, ch 268, § 7; SL 2008, ch 258, § 7.



§ 51A-6A-11 Authority to transact business required--Violation as misdemeanor.

51A-6A-11. Authority to transact business required--Violation as misdemeanor. No individual, firm, or corporation may advertise, publish, or otherwise promulgate that they are engaged in the trust company business, or transact trust company business, without having first obtained authority from the director. Any individual or member of any firm or officer of any corporation violating this section shall be guilty of an unclassified misdemeanor, and upon conviction shall be punished by a fine not exceeding five thousand dollars.

Source: SL 1995, ch 268, § 8.



§ 51A-6A-11.1 Public trust companies to maintain office and perform trust administration in South Dakota.

51A-6A-11.1. Public trust companies to maintain office and perform trust administration in South Dakota. A public trust company shall:

(1) Maintain office space in South Dakota for trust company business and for the storage of, and access to, trust company records required by § 51A-6A-30;

(2) Hold no less than two quarterly governing board meetings with a majority physically present in South Dakota each calendar year;

(3) Employ, engage, or contract with at least one trust officer or key employee to provide services for the trust company in South Dakota related to the powers of the company in § 51A-6A-29 and to facilitate the examinations required by § 51A-6A-31; and

(4) Perform trust administration in South Dakota.

The commission may promulgate rules, pursuant to chapter 1-26, to establish additional guidelines regarding what constitutes trust administration in South Dakota for purposes of this section.

Source: SL 2010, ch 232, § 18; SL 2012, ch 233, § 2; SL 2015, ch 240, § 3; SL 2016, ch 231, § 4.



§ 51A-6A-11.2 Office space requirements.

51A-6A-11.2. Office space requirements. For purposes of § 51A-6A-11.1, office space in South Dakota for each public trust company shall:

(1) Be in premises distinct and divided from the office space of any other entity;

(2) Have the name, charter, and certificate of authority of the trust company prominently displayed;

(3) Have access to premises in or adjacent to the office space sufficient to facilitate onsite examinations by the division;

(4) To the extent the trust company maintains hard copies of any documents required to be maintained pursuant to § 51A-6A-30, have a secure fireproof file cabinet that contains all such hard copies; and

(5) To the extent the trust company maintains any record electronically, have a secure computer terminal or other secure electronic device that provides access to such records, including account information, as necessary to facilitate an efficient and effective examination.

For public trust companies chartered in South Dakota prior to July 1, 2016, the division shall determine full compliance with the provisions of this section at the first regular examination after June 30, 2018.

Source: SL 2016, ch 231, § 5.



§ 51A-6A-11.3 Approval of other office space requirements.

51A-6A-11.3. Approval of other office space requirements. Upon application by a trust company, the director may approve office space that does not meet the requirements of § 51A-6A-11.2 if the director determines the nature and degree of risks presented by the trust company are low based upon a review of the size, nature, and number of accounts administered by the trust company, the structure and business plan of the trust company approved by the division, and the number of employees or persons performing services for the trust company in South Dakota.

If the size, risk profile, or rate of growth of a trust company changes, or if a trust company's office space is insufficient to facilitate onsite examinations by the division, the director may impose additional office space requirements.

Source: SL 2016, ch 231, § 6.



§ 51A-6A-12 List of owners--Annual submission to director--Verification of list.

51A-6A-12. List of owners--Annual submission to director--Verification of list. Every trust company shall keep a full and correct list of names and addresses of all of its owners and the number of shares owned by each. This list of owners shall be kept and maintained in the office where its business is transacted, and during the business hours of the trust company, the list is subject to the inspection of all owners. The president or cashier of any trust company shall submit to the director on or before the thirty-first day of January of each year a list of owners as of the first day of the calendar year. The president or cashier shall verify the correctness of the list under oath.

Source: SL 1995, ch 268, § 9.



§ 51A-6A-13 Governing board--Membership--Election--Vacancies.

51A-6A-13. Governing board--Membership--Election--Vacancies. The business of any trust company shall be managed and controlled by its governing board and includes the authority to provide for bonus payments, in addition to ordinary compensation, for any of its officers and employees. The governing board of a private trust company shall consist of not less than three nor more than twelve members, all of whom shall be elected by the owners of the trust company at any regular annual meeting, with terms not to exceed three years. The governing board of a public trust company shall consist of not less than five nor more than twelve members, all of whom shall be elected by the owners of the trust company at any regular meeting held during each calendar year. If the number of board members elected is less than twelve, the number of board members may be increased so long as the total number does not exceed twelve. If the number is increased, the first additional board members may be elected at a special meeting of the owners. The board members shall be elected and any vacancies filled in the manner as provided in the provisions regarding general corporations or limited liability companies, as applicable. At all times one of the directors shall be a resident of this state and at least one-half of the directors shall be citizens of the United States. Any board member of any trust company who becomes indebted to the trust company on any judgment forfeits the position of board member, and the vacancy shall be filled as provided by law.

Source: SL 1995, ch 268, § 10; SL 1998, ch 282, § 32; SL 2006, ch 243, § 11; SL 2007, ch 276, § 1; SL 2009, ch 252, § 1; SL 2011, ch 212, § 11; SL 2015, ch 240, § 4.



§ 51A-6A-14 Officers of governing board--Bond required.

51A-6A-14. Officers of governing board--Bond required. The governing board may elect a chairperson, a president, one or more vice presidents, a secretary, and a cashier. The office of president and cashier may not be filled by the same person. The officers shall hold their offices for a term not to exceed one year and until their successors are elected and qualified. The governing board shall require all officers and employees having the care or handling of the funds of the trust company to give a good and sufficient bond to be executed by an approved corporate surety authorized to do business in this state. The amount and form of the bond shall be approved by the governing board and the director, and it shall be held by the director. The costs of the bonds shall be paid by the trust company. Any officer who becomes indebted to the trust company on any judgment shall forfeit the office and the governing board shall fill the vacancy.

Source: SL 1995, ch 268, § 11.



§ 51A-6A-15 Meetings of governing board--Examination and audit of books and records.

51A-6A-15. Meetings of governing board--Examination and audit of books and records. The governing board shall hold at least four regular meetings each year, at least one of which shall be held during each calendar quarter. Unless otherwise provided in the trust company's organizational documents, the governing board or an authorized committee may conduct, or permit any member to participate in, a regular or special meeting through the use of any means of communication by which all members participating may simultaneously hear each other during the meeting. A member participating in a meeting by this means is considered present in person at the meeting. The governing board or an auditor selected by them shall make a thorough examination of the books, records, funds, and securities held by the trust company at each of the quarterly meetings. The result of the examination shall be recorded in detail. If the governing board selects an auditor, the auditor's findings shall be reported directly to the governing board. In lieu of the required four quarterly examinations, the governing board may accept one annual audit by a certified public accountant or an independent auditor approved by the director.

The provisions of this section do not alter, amend, or change the requirement of a public trust company to hold no less than two quarterly governing board meetings with a majority physically present in South Dakota each calendar year pursuant to § 51A-6A-11.1.

Source: SL 1995, ch 268, § 12; SL 2016, ch 231, § 7.



§ 51A-6A-16 Oath of board members.

51A-6A-16. Oath of board members. Each board member shall take and subscribe an oath that the member will administer the affairs of the trust company diligently and honestly and that the member will not knowingly or willfully permit any of the laws relating to trust companies to be violated.

Source: SL 1995, ch 268, § 14.



§ 51A-6A-17 Persons convicted of certain crimes ineligible to serve as board member, officer, or key employee--Civil penalty--Criminal background investigation.

51A-6A-17. Persons convicted of certain crimes ineligible to serve as board member, officer, or key employee--Civil penalty--Criminal background investigation. Except with the written consent of the director, no person may serve as a board member, officer, or key employee of a trust company who has been convicted of any felony or any crime involving fraud, dishonesty, or a breach of trust. Any trust company who willfully violates this prohibition is subject to a civil penalty of one thousand dollars for each day the violation continues. A civil penalty imposed pursuant to this section for a single violation may not exceed fifty thousand dollars. Any civil penalty imposed by the director under this section is subject to review by the commission in accordance with chapter 1-26.

As part of any application to obtain authority to transact business as a private trust company, the applicant shall obtain and provide for each proposed incorporator, organizer, board member, manager, officer, and key employee of the proposed company, as applicable, the results of an independent criminal background investigation acceptable to the director, and independent credit report from a consumer reporting agency as described in 15 U.S.C. 1681a(p) as of January 1, 2010, and a report of ongoing or pending litigation.

As part of any application to obtain authority to transact trust company business as a public trust company, each proposed incorporator, organizer, board member, manager, officer, and key employee, as applicable, shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the division shall submit completed fingerprint cards to the Division of Criminal Investigation for purposes of conducting both the state and federal criminal background investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the division all information obtained as a result of the criminal background investigation. For any person described above who is not a citizen of the United States, the director may conduct an international background investigation or require the applicant or person to obtain and provide the results of an international background investigation acceptable to the director. The applicant shall also obtain and provide the results of an independent credit report from a consumer reporting agency as described in 15 U.S.C. 1681a(p) as of January 1, 2010, and a report of ongoing or pending litigation for each person as described above.

Prior to beginning employment with any trust company, each potential director, manager, member, officer, or key employee shall undergo the same investigation process as required above for new applicants. At the discretion of the director, any person subject to the requirements of this section may enter into service on a temporary basis pending receipt of results from the criminal background investigation. For purposes of this section, a key employee does not include an employee whose primary responsibilities are limited to clerical or support duties, and officer does not include any person who is not involved in the ongoing policy making or management of the trust company.

Any trust company shall immediately notify the division of any material change in the background of any person subject to the background investigation process as described above.

The division may require a fingerprint-based state, federal, and international criminal background investigation, as applicable, for any director, officer, or employee, who is the subject of an investigation by the division. Failure to submit to or cooperate with the criminal background investigation is grounds for the denial of an application or may result in the revocation of a trust company's authority to transact trust company business.

The applicant or trust company, as the case may be, shall pay any fees or costs associated with the fingerprinting, background investigations, or reports required by this section. A person who has undergone a state, federal, or international background investigation required by this section, may, at the discretion of the director, be allowed to fulfill this requirement for future trust company employment by sworn affidavit stating that there have been no material changes to the person's background.



§ 51A-6A-18 Repealed.

51A-6A-18. Repealed by SL 2002, ch 220, § 1.



§ 51A-6A-19 Determining capital--Minimum--Purpose of capital--Fidelity bond and liability insurance policy.

51A-6A-19. Determining capital--Minimum--Purpose of capital--Fidelity bond and liability insurance policy. For purposes of this section, the capital of a trust company is the total of the aggregate par value of its outstanding shares of capital stock or ownership units, its surplus, and its undivided profits. The minimum capital of a trust company is two hundred thousand dollars. The director may require that the trust company have more capital than the amount specified if the director determines that the amount and character of the anticipated business of the trust company and the safety of the customers so require. This chapter recognizes that capital for a trust company serves a different purpose than does capital for a bank. It is not intended that capital requirements for trust companies be judged by the same standards as banks. Basic protection for fiduciary clients of a trust company shall be provided by the purchase of a fidelity bond and a director's and officer's liability insurance policy. The bond and insurance shall be in an amount of not less than one million dollars each. The trust company shall give notice of cancellation or nonrenewal of the bond or insurance policy to the director within ten days of the receipt of cancellation or nonrenewal. Except as may be provided elsewhere in this chapter, no trust company may reduce voluntarily its capital stock or ownership units or surplus below the amount required in this section.

Source: SL 1995, ch 268, § 17; SL 2002, ch 220, § 2; SL 2006, ch 243, § 2; SL 2008, ch 258, § 8; SL 2013, ch 239, § 3.



§ 51A-6A-19.1 Additional capital requirements--Safety and soundness factors to be considered--Effective date of order--Hearing.

51A-6A-19.1. Additional capital requirements--Safety and soundness factors to be considered--Effective date of order--Hearing. The director may require additional capital for an existing trust company if the director finds the condition and operations of an existing trust company requires additional capital consistent with the safety and soundness of the trust company. The safety and soundness factors to be considered by the director in the exercise of such discretion include:

(1) The nature and type of business conducted;

(2) The nature and degree of liquidity in assets held in a corporate capacity;

(3) The amount of fiduciary assets under management or administration;

(4) The type of fiduciary assets held and the depository of such assets;

(5) The complexity of fiduciary duties and degree of discretion undertaken;

(6) The competence and experience of management;

(7) The extent and adequacy of internal controls;

(8) The presence or absence of annual unqualified audits by an independent certified public accountant;

(9) The reasonableness of business plans for retaining or acquiring additional capital;

(10) The existence and adequacy of insurance obtained or held by the trust company for the purpose of protecting its clients, beneficiaries, and grantors; and

(11) Any other factor deemed relevant by the director.

The proposed effective date of an order requiring an existing trust company to increase its capital must be stated in the order as on or after the thirty-first day after the date of the proposed order. Unless the trust company requests a hearing before the commission in writing before the effective date of the proposed order, the order becomes effective and is final. Any hearing before the commission shall be held pursuant to chapter 1-26.

Source: SL 2010, ch 232, § 20.



§ 51A-6A-19.2 Investments pledged to division for security of trust creditors of trust company--Income from investments--Effective date of order requiring pledge increase--Hearing.

51A-6A-19.2. Investments pledged to division for security of trust creditors of trust company--Income from investments--Effective date of order requiring pledge increase--Hearing. Before any trust company authorized by this title transacts any such business, the trust company shall pledge to the division and maintain at all times investments for the security of the trust creditors of the trust company including as a priority claim costs incurred by the division in a receivership or liquidation of the trust company in the event it should fail. The amount of the pledge shall be determined by the director in an amount deemed appropriate to defray such costs, but may not be less than a market value of one hundred thousand dollars, and may not exceed five hundred thousand dollars for a private trust company or one million dollars for a public trust company. All investments pledged to the division shall be held at a depository institution in this state and all costs associated with pledging and holding such investments are the responsibility of the trust company.

The investments pledged to the division shall be of the same nature and quality as those required for public funds as provided in §§ 4-5-6, 4-5-6.1, and 4-5-6.2.

The commission may promulgate rules, pursuant to chapter 1-26, to establish additional investment guidelines or investment options for purposes of the pledge required by this section.

In the event of a receivership of a trust company, the director may, without regard to priorities, preferences, or adverse claims, reduce the pledged investments to cash and, as soon as practicable, utilize the cash to defray the costs associated with the receivership.

Income from such investments shall belong to and be paid to the trust company as long as it continues to conduct its business in the ordinary course and so long as authorized by the director.

The proposed effective date of an order requiring an existing trust company to increase its pledge shall be stated in the order as on or after the thirty-first day after the date of the proposed order. Unless the trust company requests a hearing before the commission in writing before the effective date of the proposed order, the order becomes effective and is final. Any hearing before the commission shall be held pursuant to chapter 1-26.

Source: SL 2010, ch 232, § 21; SL 2012, ch 233, § 1; SL 2015, ch 240, § 5.



§ 51A-6A-19.3 Pledge available to satisfy claims upon liquidation, abandonment of trust powers, or resignation.

51A-6A-19.3. Pledge available to satisfy claims upon liquidation, abandonment of trust powers, or resignation. Upon liquidation, abandonment of trust powers, or resignation from all duties exercised pursuant to § 51A-6A-29, the pledge required by § 51A-6A-19. 2 shall be made available for the reasonable satisfaction of claims involving trust company accounts. Any surplus remaining after the satisfaction of all such claims and costs incurred by the division shall be returned to the trust company. Unless the division has reason to believe that claims are forthcoming, the division shall release any pledge no later than twelve months from the date all affected accounts are moved to a successor trustee, custodian, or administrator.

Source: SL 2013, ch 239, § 2.



§ 51A-6A-20 Payment of subscriptions--Reduction of common stock.

51A-6A-20. Payment of subscriptions--Reduction of common stock. All subscriptions to the stock or ownership units shall be paid in cash. If a trust company in corporate form reduces its common stock and issues preferred stock in lieu of the reduction, it may reduce the par value of the common stock in the proportion that the total amount of capital stock is reduced, but when the preferred stock is retired the par value of the common shares shall be restored.

Source: SL 1995, ch 268, § 18; SL 2012, ch 252, § 17.



§ 51A-6A-21 Transferring stock and ownership units.

51A-6A-21. Transferring stock and ownership units. The shares of stock and ownership units of any trust company are personal property and shall be transferred on the books of the trust company in such manner as the bylaws or operating regulations of the trust company may direct. No stock or ownership units may be transferred on the books of the trust company when the trust company is in a failing condition, or when its capital is impaired, except upon approval of the director. If a transfer of shares of stock of any trust company, or holding company that owns a majority of the outstanding shares of a trust company, occurs which results through direct or indirect ownership by a stockholder or an affiliated group of stockholders of ten percent or more of the outstanding stock of the trust company, or holding company that owns a majority of the outstanding shares of a trust company, and if additional shares of stock of the trust company are transferred to such stockholders, affiliated group of stockholders, or holding company, the president or other chief executive officer of the trust company shall report the transfer to the director within ten days after transfer of the shares of stock on the books of the trust company.

Source: SL 1995, ch 268, § 19; SL 2013, ch 239, § 4.



§ 51A-6A-22 Increasing capital stock or ownership units.

51A-6A-22. Increasing capital stock or ownership units. The capital stock or ownership units of any trust company may be increased. The president and cashier shall forward a verified statement to the director showing the amount of the increase, the names and addresses of the subscribers, the amount subscribed by each, and that the same had been paid in full to the trust company. The date and amount of the increase also shall be certified to the secretary of state.

Source: SL 1995, ch 268, § 20.



§ 51A-6A-23 Registration of capital stock or ownership units.

51A-6A-23. Registration of capital stock or ownership units. If the director determines that the capital stock of any trust company is impaired, the director shall notify the trust company to restore the capital stock or ownership units within ninety days of receipt of the notice. Within fifteen days of receipt of the notice, the governing board of the trust company shall levy an assessment on the owners sufficient to restore the capital stock or ownership units. The trust company, with its governing board's approval, may reduce its capital stock or ownership units to the extent of the impairment, if such reduction will not reduce the capital below the amount required by this chapter.

Source: SL 1995, ch 268, § 21.



§ 51A-6A-24 Issuance of preferred stock.

51A-6A-24. Issuance of preferred stock. Any trust company in corporate form may issue preferred stock of one or more classes in such amounts as are approved by the director. The holders of two-thirds of the common stock of the trust company shall approve the issuance at a meeting held for that purpose. Notice shall be given by registered mail to each stockholder at least five days before the date of the meeting. No issue of preferred stock is valid until the par value of all stock so issued is paid in. No preferred stock may be retired unless the common stock is increased in an amount equal to the amount of the preferred stock retired.

Source: SL 1995, ch 268, § 22; SL 2012, ch 252, § 18.



§ 51A-6A-25 Rights and liability of preferred stockholders--Dividends.

51A-6A-25. Rights and liability of preferred stockholders--Dividends. The holders of preferred stock are not liable for assessments to restore any impairment in the capital stock of a trust company. The holders of preferred stock are entitled to receive cumulative dividends, have voting and conversion rights, and have control of management, as may be provided in the articles of incorporation and upon the written approval of the director. The preferred stock shall be retired as provided in the articles of incorporation.

No dividends may be declared or paid on common stock until all cumulative dividends, if any, on the preferred stock have been paid, and if the trust company is dissolved or placed in liquidation, no payments may be made to the holders of common stock until the holders of the preferred stock first have been paid in full for any sums due upon the preferred stock.

Source: SL 1995, ch 268, § 23.



§ 51A-6A-26 Issuance of convertible or nonconvertible capital notes or debentures.

51A-6A-26. Issuance of convertible or nonconvertible capital notes or debentures. In accordance with normal business considerations and upon approval of owners owning two-thirds of the voting stock or ownership units of the trust company, the trust company may issue convertible or nonconvertible capital notes or debentures in such amounts pursuant to terms and conditions as approved by the director. However, the principal amount of capital notes or debentures outstanding at any time may not exceed an amount equal to one hundred percent of the trust company's paid-in capital stock or ownership units plus fifty percent of the amount of its unimpaired surplus fund. Capital notes or debentures that are by their terms expressly subordinated to the prior payment in full of all liabilities of the trust company are part of the unimpaired capital funds of the trust company.

Source: SL 1995, ch 268, § 24; SL 2015, ch 239, § 6.



§ 51A-6A-27 Source of dividends.

51A-6A-27. Source of dividends. No trust company, during the time it continues in business, may permit to be withdrawn, in the form of dividends, any portion of its capital required pursuant to § 51A-6A-19. The current dividends of any trust company shall be paid from undivided profits after deducting losses, to be ascertained by generally accepted accounting principles at the time of making the dividend.

Source: SL 1995, ch 268, § 25; SL 2015, ch 240, § 6.



§ 51A-6A-28 Dividends from undivided profits.

51A-6A-28. Dividends from undivided profits. The governing board of any trust company may declare dividends from undivided profits, provided that the trust company is in compliance with the capital requirements pursuant to § 51A-6A-19.

Source: SL 1995, ch 268, § 26.



§ 51A-6A-29 Powers of trust company.

51A-6A-29. Powers of trust company. A trust company may exercise the following powers necessary or incidental to carrying on a trust company business, including:

(1) Act as agent, custodian, or attorney-in-fact for any person, and, in such capacity, take and hold property on deposit for safekeeping and act as general or special agent or attorney-in-fact in the acquisition, management, sale, assignment, transfer, encumbrance, conveyance, or other disposition of property, in the collection or disbursement of income from or principal of property, and generally in any matter incidental to any of the foregoing;

(2) Act as registrar or transfer agent for any corporation, partnership, association, limited liability company, municipality, state, or public authority, and in such capacity, receive and disburse money, transfer, register, and countersign certificates of stock, bonds, or other evidences of indebtedness or securities, and perform any acts which may be incidental thereto;

(3) Act as trustee or fiduciary under any mortgage or bond issued by a person;

(4) Act as trustee or fiduciary under any trust established by a person;

(5) Act as fiduciary, assignee for the benefit of creditors, receiver, or trustee under or pursuant to the order or direction of any court or public official of competent jurisdiction;

(6) Act as fiduciary, guardian, conservator, assignee, or receiver of the estate of any person and as executor of the last will and testament or administrator, fiduciary, or personal representative of the estate of any deceased person when appointed by a court or public official of competent jurisdiction;

(7) Establish and maintain common trust funds or collective investment funds pursuant to the provisions of chapter 55-6; or

(8) Act in any fiduciary capacity and perform any act as a fiduciary which a South Dakota bank with trust powers may perform in the exercise of those trust powers.
Source: SL 1995, ch 268, § 27; SL 2011, ch 212, § 21; SL 2014, ch 226, § 1.



§ 51A-6A-30 Retention of records--Promulgation of rules--Reproduction of records--Duty of confidentiality.

51A-6A-30. Retention of records--Promulgation of rules--Reproduction of records--Duty of confidentiality. A trust company shall retain its business records in accordance with the provisions of this section. Each trust company shall retain permanently the minute books of meetings of its owners and governing board, its capital stock and ownership unit ledger and capital stock or ownership unit certificate ledger or stubs, its general ledger or the record kept in lieu of a general ledger, its daily statements of condition, and all records which the director shall, in accordance with the provisions of this section, require to be retained permanently. All other records of a trust company shall be retained for such periods as the commission prescribes. The commission shall promulgate rules pursuant to chapter 1-26 classifying all records kept by trust companies, prescribing the period for which records of each class shall be retained, and requiring a record of destruction of records as the commission deems advisable. The periods may be permanent or for a term of years. Before adoption, amendment, or revocation of the rules the commission shall consider:

(1) Actions and administrative proceedings in which the production of trust company records might be necessary or desirable;

(2) State and federal statutes of limitation applicable to such actions or proceedings;

(3) The availability of information contained in trust company records from other sources; and

(4) Any other matters as the commission considers pertinent to the interest of customers and owners of trust companies and of the people of this state having the records available.

Any trust company may destroy any record which has been retained for the period prescribed, in accordance with the terms of this section for retention of records of its class, and is, after it has destroyed a record, under no duty to produce the record.

Instead of retention of the original records, any trust company may cause any of its records in its custody, including those held by it as a fiduciary, to be photographed or otherwise reproduced to permanent form. Any photograph or reproduction has the same force and effect as the original and may be admitted in evidence equally with the original.

Any trust company may cause any transactions, information, and data occurring in the regular course of its operations to be recorded and maintained by electronic means. When the electronic records of the transactions, information, and data are converted to writing, the writings shall constitute the original records of the transactions, information, and data and have the force and effect of the original records.

Nothing in this section may be construed to affect any duty of a trust company to preserve the confidentiality of its records.

Source: SL 1995, ch 268, § 28.



§ 51A-6A-31 Periodic examination of trust company--Report of examination--Cooperative, coordinating and information-sharing agreements among agencies.

51A-6A-31. Periodic examination of trust company--Report of examination--Cooperative, coordinating and information-sharing agreements among agencies. The director shall examine each trust company at least once every thirty-six months or more frequently if the director considers it necessary to make a full and careful examination and inquiry into the condition of the affairs of the trust company. For purposes of the examination, the director may administer oaths and examine under oath the board members, officers, employees, and agents of any trust company. The examination shall be reduced to writing by the person making it, and the person's reports shall contain a full, true, and careful statement of the condition of the trust company. The director, in lieu of making a direct examination and inquiry at the trust company office, may examine the trust company in whole or in part by examining the trust company records or documents off-site. For an examination conducted wholly or partially off-site, the director may require production of any records or documents of the trust company at the director's office. The director shall provide a copy of the written examination report to the governing board of the trust company. Neither the director nor any employee of the Division of Banking may have any ownership interest in a trust company.

The director may examine an out-of-state trust institution's trust service offices either on- or off-site to determine whether such offices are being operated in compliance with the laws of this state and in accordance with safe and sound practices.

The director may enter into cooperative, coordinating, and information-sharing agreements with any other supervisory agency or any organization affiliated with or representing one or more supervisory agencies with respect to the periodic examination or other supervision of any trust company or out-of-state trust institution, and the director may accept such agency's or organization's report of examination or investigation in lieu of conducting an examination or investigation.

Source: SL 1995, ch 268, § 29; SL 2006, ch 243, § 1.



§ 51A-6A-32 Examination of fiduciary affairs of officers or employees--Examination of affiliated companies or corporations.

51A-6A-32. Examination of fiduciary affairs of officers or employees--Examination of affiliated companies or corporations. If upon the examination of any trust company, the director considers it necessary, the director may examine the fiduciary affairs of any officer or employee of any trust company; and upon similar determination, the director may examine any investment company or holding company or corporation that is affiliated with any trust company as to matters relevant to the safety and soundness of the trust company. Determinations by the director pursuant to this section are subject to review by the commission pursuant to chapter 1-26.

Source: SL 1995, ch 268, § 30; SL 2014, ch 226, § 3.



§ 51A-6A-33 Examination expenses paid by trust companies--Fees.

51A-6A-33. Examination expenses paid by trust companies--Fees. The expense of every examination, together with the expense of administering the applicable laws, including salaries, travel expenses, supplies, and equipment, shall be paid by the trust companies of the state. A fee shall be imposed upon a trust company consistent with § 51A-2-36.

Source: SL 1995, ch 268, § 31.



§ 51A-6A-34 Annual report of trust company to director--Form of report--Request for additional reports.

51A-6A-34. Annual report of trust company to director--Form of report--Request for additional reports. Each trust company shall make at least one report to the director during each year, at a time determined by the director. The director may require additional reports from each trust company if the director considers it advisable. The form of all the reports shall be prescribed by the director. If the director considers it necessary, the director may call upon any trust company for a report of its condition upon any given day. A copy of each request made by the director for a statement from all trust companies doing business under this chapter shall be mailed to each trust company. The copy of the request shall be considered to be legal notice to a trust company.

Source: SL 1995, ch 268, § 32.



§ 51A-6A-35 Authority of trust company revoked upon obstruction or interference with, or refusal to submit to, examination of director.

51A-6A-35. Authority of trust company revoked upon obstruction or interference with, or refusal to submit to, examination of director. If any officer of any trust company refuses to submit the books, records, papers, and instruments of the trust company to the examination and inspection of the director or in any manner obstruct or interfere with the examination and investigation of the trust company or refuse to be examined on oath concerning any of the affairs of the trust company, the director may revoke the authority of the trust company to transact business, and with the concurrence of the attorney general, may institute proceedings for the appointment of a receiver for the trust company.

Source: SL 1995, ch 268, § 33.



§ 51A-6A-36 Service of notice of charges--Contents of notice--Temporary cease and desist order.

51A-6A-36. Service of notice of charges--Contents of notice--Temporary cease and desist order. If the director determines that any trust company is engaging or has engaged, or the director has reasonable cause to believe that the trust company is about to engage, in an unsafe or unsound practice in conducting the business of the trust company, or if the director determines that any trust company is violating or has violated, or the director has reasonable cause to believe that the trust company is about to violate a law, rule, or order of the director or the commission, the director may issue and serve upon the trust company a notice of charges. The notice shall contain a statement of the facts constituting any alleged unsafe or unsound practice or any alleged violation and shall state the time and place at which a hearing will be held by the commission to determine whether an order to cease and desist should be issued by the commission against the trust company. The hearing shall be fixed for a date not earlier than thirty days nor later than sixty days after service of the notice. The hearing shall be conducted pursuant to chapter 1-26. Any determination by the director or the commission under this section is subject to review under chapter 1-26.

Unless the trust company appears at the hearing, the trust company is considered to have consented to the issuance of the cease and desist order. In the event of such consent, or if upon the record made at the hearing, the commission finds that any unsafe or unsound practice or violation specified in the notice of charges has been established, the commission may issue and serve upon the trust company an order to cease and desist from any such practice or violation. The order may, by provisions which may be mandatory or otherwise, require the trust company and its board members, officers, employees, and agents to cease and desist from the practice or violation and to take affirmative action to correct the conditions resulting from the practice or violation. A cease and desist order becomes effective at the time specified in the order, and remains effective and enforceable as provided in the order, except to such extent as it is stayed, modified, terminated, or set aside by action of the commission.

If the director determines that any unsafe or unsound practice or violation specified in the notice of charges served upon the trust company, or the continuation of the practice or violation, is likely to cause insolvency or substantial dissipation of assets or earnings of the trust company, or is likely to otherwise seriously prejudice the interests of its customers, the director may issue a temporary order requiring the trust company to cease and desist from the practice or violation. The order is effective upon service upon the trust company and shall remain effective and enforceable pending the completion of the proceedings pursuant to the notice and until the commission dismisses the charges specified in the notice, or if a cease and desist order is issued against the trust company, until the effective date of the order.

Source: SL 1995, ch 268, § 34.



§ 51A-6A-37 Revocation of franchise for failure to comply with lawful requirements.

51A-6A-37. Revocation of franchise for failure to comply with lawful requirements. Any trust company which refuses or neglects to comply with any requirement lawfully made upon it by the director for a period of ninety days after demand in writing is made forfeits its franchise, and the director shall thereupon revoke its authority to transact business. The director shall give notice of the revocation to the president or other managing officer of the trust company. The attorney general, upon the request of the director, then shall begin action for the appointment of a receiver for the trust company and to dissolve the trust company.

Source: SL 1995, ch 268, § 35.



§ 51A-6A-38 Hearing on revocation of trust authority.

51A-6A-38. Hearing on revocation of trust authority. A trust company subject to revocation of trust authority shall be afforded the right to a hearing in accordance with the provisions of chapter 1-26. Any revocation of authority to transact trust business is subject to review in accordance with chapter 1-26.

Source: SL 1995, ch 268, § 36.



§ 51A-6A-39 Confidentiality of information generated by examination--Disclosure--Hearing.

51A-6A-39. Confidentiality of information generated by examination--Disclosure--Hearing. All information the director generates in making an investigation or examination of a state trust company is confidential. All confidential information shall remain the property of the division and shall be furnished to the trust company for its confidential use. Under no circumstances may a trust company disclose a report or any supporting documentation to anyone, other than directors and officers of the trust company or anyone acting in a fiduciary capacity for the trust company, without written permission from the director.

The director shall give ten days' prior written notice of intent to disclose confidential information to the affected trust company. Any trust company which receives a notice may object to the disclosure of the confidential information and shall be afforded the right to a hearing in accordance with the provisions of chapter 1-26. If a trust company requests a hearing, the director may not reveal confidential information prior to the conclusion of the hearing and a ruling. Disclosure of confidential information shall be made only to formal regulatory bodies which clearly have a need for the confidential information. Prior to dissemination of any confidential information, the director shall require a written agreement not to reveal the confidential information by the party receiving the confidential information. In no event may the director disclose confidential information to the general public, any competitor, or any potential competitor of a trust company.

The submission of any information to the division in the course of any investigation or examination may not be construed as waiving, destroying, or otherwise affecting any privilege any person may claim with respect to the information under South Dakota law or federal law.

Source: SL 1995, ch 268, § 37; SL 2008, ch 258, § 9; SL 2012, ch 233, § 3.



§ 51A-6A-40 Correction of unsafe or unsound condition or operation--Appointment of special assistant--Appeal of appointment.

51A-6A-40. Correction of unsafe or unsound condition or operation--Appointment of special assistant--Appeal of appointment. If the director determines that the business of any trust company is being conducted in an unsafe or unsound manner, the director may appoint a special assistant who shall immediately take charge of the operation of the trust company for the purpose of correcting any unsafe or unsound condition or operation. After appointment, the special assistant shall continue to serve under the direction of the director for a period of time as the director determines is reasonable and necessary or until relieved by order of the commission or of a court of competent jurisdiction. The special assistant's salary, which shall be determined by the director, and expenses shall be borne by the trust company under supervision. After an appointment of a special assistant, a trust company may, within thirty days from the date of the notice of the appointment, appeal in writing to the commission. If a trust company appeals, the commission shall fix a date for a hearing which shall be within thirty days from the date of the appeal. The hearing shall be conducted in accordance with the provisions of chapter 1-26. The commission shall render an order as to the correctness or incorrectness of the director's decision to take over the conduct of the trust company, and the order of such commission is subject to review under chapter 1-26.

Source: SL 1995, ch 268, § 38.



§ 51A-6A-41 Insolvency defined.

51A-6A-41. Insolvency defined. A trust company is insolvent if:

(1) The actual cash market value of its assets is insufficient to pay its creditor liabilities except that for this purpose unconditional evidence of indebtedness of the United States of America may be valued, at the discretion of the director, at par, cost or fair market value, whichever is the lesser; or

(2) It is unable to meet the demands of its creditors in the usual and customary manner.
Source: SL 1995, ch 268, § 39.



§ 51A-6A-42 Director to take charge of insolvent trust company--Appointment of special assistant.

51A-6A-42. Director to take charge of insolvent trust company--Appointment of special assistant. If it appears upon the examination of any trust company or from any report made to the director that any trust company is insolvent, the director shall take charge of the trust company and all of its property and assets. In so doing the director may appoint a special assistant to take charge temporarily of the affairs of the insolvent trust company until a receiver is appointed. The assistant shall qualify, give bond, and receive compensation the same as the regular examiner, but the compensation shall be paid by the insolvent trust company, or in case of the appointment of a receiver, allowed by the court as costs in the case. No trust company may continue in the charge of a special assistant for a longer period than six months.

Source: SL 1995, ch 268, § 40; SL 2012, ch 252, § 19.



§ 51A-6A-43 Plan for reorganization of insolvent trust company.

51A-6A-43. Plan for reorganization of insolvent trust company. The owners of any insolvent trust company and its creditors may formulate a plan for the reorganization of the trust company while the trust company is in the charge of the director or a special assistant or a receiver at any time before a dividend has been paid. The creditors of the insolvent trust company may formulate a plan for the reorganization of the trust company. If the plan is subscribed to in writing by creditors having not less than eighty percent of the known claims against the trust company, a copy of the plan is filed with the director, and the director approves the plan, the plan is legal, valid, and binding upon all creditors of the insolvent trust company to the same extent and with the same effect as if all of the creditors had joined in the execution of the plan.

Source: SL 1995, ch 268, § 41; SL 2015, ch 239, § 7.



§ 51A-6A-44 Appointment of receiver--Bond--Qualifications--Report--Removal.

51A-6A-44. Appointment of receiver--Bond--Qualifications--Report--Removal. When the director takes charge of any trust company, the director shall ascertain its actual condition as soon as possible by making a thorough investigation into its affairs and condition. If the director is satisfied that the trust company cannot resume business or liquidate its indebtedness to the satisfaction of its creditors, the director shall appoint a receiver and require the receiver to give such bond as the director considers proper. The director also shall fix reasonable compensation for the receiver, but the compensation for the receiver is subject to the approval of the circuit court of the county in which the trust company is located upon the application of any party in interest.

Any receiver shall have had at least five years of experience with financial institutions. However, upon written application made within thirty days after the findings of insolvency, the director shall appoint as receiver any person whom the holders of more than sixty percent of the claims against the trust company agree upon in writing. The creditors may also agree upon the compensation and charges to be paid the receiver. Any receiver so appointed shall make a complete report to the director covering the receiver's acts and proceedings as a receiver. The director may remove for cause any receiver and appoint the receiver's successor.

Source: SL 1995, ch 268, § 42; SL 2005, ch 260, § 10.



§ 51A-6A-45 Powers and duties of receiver--Order of payment of liabilities.

51A-6A-45. Powers and duties of receiver--Order of payment of liabilities. The receiver, under the direction of the director, shall take charge of any insolvent trust company and all of its assets and property and liquidate the affairs and business for the benefit of clients, creditors, and owners. The receiver may sell or compound all bad and doubtful debts and sell all the property of the trust company upon such terms as the circuit court of the county in which the trust company is located approves. The receiver shall pay over all moneys received to the creditors of the trust company as ordered by the director. In distributing assets of an insolvent trust company in payment of its liabilities, the order of payment, if its assets are insufficient to pay in full all of its liabilities, shall be by category as follows:

(1) The costs and expenses of the receivership and real and personal property taxes assessed against the trust company pursuant to applicable law;

(2) Claims which are secured or given priority by applicable law;

(3) Claims of unsecured creditors;

(4) All other claims exclusive of claims on capital notes and debentures; and

(5) Claims on capital notes and debentures.

If the assets are insufficient for the payment in full of all claims within a category, the claims shall be paid in the order provided by other applicable law or, in the absence of such applicable law, pro rata.

Source: SL 1995, ch 268, § 43.



§ 51A-6A-45.1 Liability of receiver.

51A-6A-45.1. Liability of receiver. No receiver, appointed pursuant to § 51A-6A-44, is liable to any person for good faith compliance with any law, statute, rule, or judgment, decree, or order of a court. Nor is any receiver liable to any person for any action taken or omitted unless a court finds that the receiver acted or failed to act as a result of misfeasance, bad faith, gross negligence, or reckless disregard of duty.

Source: SL 2005, ch 260, § 11.



§ 51A-6A-46 Periodic examination of trust company in the hands of a receiver.

51A-6A-46. Periodic examination of trust company in the hands of a receiver. At least once each six months the director shall examine each trust company in the hands of a receiver and shall file a copy of the examination report with the clerk of the circuit court of the county in which the trust company is located. Each receiver shall submit the records and affairs of the trust company to an examination by the director.

Source: SL 1995, ch 268, § 44.



§ 51A-6A-46.1 Suspension, liquidation, order against unsound practice, removal of director or officer, or injunction.

51A-6A-46.1. Suspension, liquidation, order against unsound practice, removal of director or officer, or injunction. In addition to the powers granted to the director and the commission in §§ 51A-6A-35 to 51A-6A-46, inclusive, the powers granted to the director and commission pursuant to §§ 51A-15-11 to 51A-15-44, inclusive, 51A-2-22, and 51A-2-25 to 51A-2-27, inclusive, may be utilized by the director and the commission with regard to trust companies. The powers granted by §§ 51A-15-11 to 51A-15-44, inclusive, 51A-2-22, and 51A-2-25 to 51A-2-27, inclusive, may be used by the director and the commission in connection with a trust company as a supplement to or as an independent alternative to the powers granted in §§ 51A-6A-35 to 51A-6A-46, inclusive.

Source: SL 2004, ch 312, § 4; SL 2010, ch 232, § 22.



§ 51A-6A-46.2 Disclosure of confidential information in certain actions.

51A-6A-46.2. Disclosure of confidential information in certain actions. The provisions of §§ 51A-6A-2 and 51A-6A-39 do not apply to the disclosure of information by the director or the commission in connection with the institution and prosecution of an action against an individual pursuant to the provisions of § 51A-2-22 or against a trust company pursuant to the provisions of §§ 51A-15-11 to 51A-15-44, inclusive, or 51A-2-25 to 51A-2-27, inclusive, or 51A-6A-35 to 51A-6A-46, inclusive. Disclosure of confidential information may be made only to formal governmental regulatory bodies which have a need for the confidential information.

Source: SL 2004, ch 312, § 5; SL 2015, ch 240, § 7.



§ 51A-6A-47 Acquisition of trust company--Notice to director--Approval--Order of disapproval--Hearing.

51A-6A-47. Acquisition of trust company--Notice to director--Approval--Order of disapproval--Hearing. A person acquiring control through direct or indirect ownership by an owner or an affiliated group of owners shall give the director at least sixty days prior written notice of any proposed trust company acquisition. If the director does not issue an order disapproving the proposed acquisition within that time or extend the period during which a disapproval may be issued, the proposed acquisition is approved. The period for disapproval shall be thirty days after notice is received by the director and may be further extended only if the director determines that any acquiring person has not furnished all the information required under § 51A-6A-48 or if in the director's judgment, any material information submitted is substantially inaccurate. An acquisition may be made prior to expiration of the disapproval period if the director issues written notice of the director's intent not to disapprove the action.

If the director disapproves an acquisition, the director shall serve the acquiring person with an order of disapproval. The order shall provide a statement of the basis for the disapproval. Within thirty days after service of an order of disapproval, the acquiring person may request a hearing on the proposed acquisition with the commission. Upon receipt of a timely request, the commission shall conduct a hearing in accordance with the provisions of chapter 1-26. Any disapproval by the commission of a proposed acquisition is subject to review in accordance with chapter 1-26.

Actual expenses incurred by the director or commission in carrying out any investigation that may be necessary or required by statute shall be paid by the person submitting the proposed acquisition.

Source: SL 1995, ch 268, § 45; SL 2013, ch 239, § 6.



§ 51A-6A-48 Contents of notice of proposed acquisition.

51A-6A-48. Contents of notice of proposed acquisition. A notice of a proposed trust company acquisition shall contain, in the form prescribed by the director, the following information:

(1) The identity, personal history, business background, and experience of any person by whom or on whose behalf the acquisition is to be made, including the person's material business activities and affiliations during the past five years and a description of any material pending legal or administrative proceedings in which the person is a party and any criminal indictment or conviction of the person by a state or federal court;

(2) A statement of the assets and liabilities of any person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year for each of the five fiscal years immediately preceding the date of the notice, together with related statements of income and source and application of funds for each of the fiscal years then concluded and an interim statement of the assets and liabilities for any person, together with related statements of income and source and application of funds, as of a date not more than ninety days prior to the date of the notice;

(3) The terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made;

(4) The identity, source, and amount of the funds or other considerations used or to be used in making the acquisition and, if any part of these funds or other considerations has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties to the transaction, and any arrangements, agreements, or understandings with such persons;

(5) Any plans or proposals which any acquiring person making the acquisition may have to liquidate the trust company, to sell its assets or merge it with any company, or to make any other major change in its business or corporate structure or management;

(6) The identification of any person employed, retained, or to be compensated by the acquiring person or by any person on the acquiring person's behalf to make solicitations or recommendations to owners for the purpose of assisting in the acquisition and a brief description of the terms of the employment, retainer, or arrangement for compensation;

(7) Copies of all invitations or tenders or advertisements making a tender offer to owners for purchase of their stock or ownership units to be used in connection with the proposed acquisition; and

(8) Any additional relevant information in such forms as the directors may require by specific request in connection with any particular notice.
Source: SL 1995, ch 268, § 46.



§ 51A-6A-49 Reason for disapproval of acquisition.

51A-6A-49. Reason for disapproval of acquisition. The director may disapprove any proposed acquisition if:

(1) The proposed acquisition of control would result in a monopoly or would be in furtherance of any combination or conspiracy to monopolize or attempt to monopolize the trust business in any part of this state;

(2) The financial condition of any acquiring person is such as might jeopardize the financial stability of the trust company or prejudice the interests of the clients of the trust company;

(3) The competence, experience, or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the clients of the trust company or in the interest of the public to permit such person to control the trust company; or

(4) Any acquiring person neglects, fails, or refuses to furnish the director all the information required by the director.
Source: SL 1995, ch 268, § 47.



§ 51A-6A-50 Procedure for merger, consolidation, conversion, or transfer of assets and liabilities to another bank or trust company.

51A-6A-50. Procedure for merger, consolidation, conversion, or transfer of assets and liabilities to another bank or trust company. Before any trust company can merge, consolidate with, convert from a corporation to a limited liability company or from a limited liability company to a corporation under § 47-1A-950 or 47-1A-950.1, or transfer its assets and liabilities to another trust company or bank, it shall file with the director, certified copies of all proceedings of its governing board and owners relating to the merger, consolidation, conversion, or transfer. The owners' proceedings shall show that a majority of the owners voted in favor of the merger, consolidation, conversion, or transfer. The owners' proceedings shall contain a complete copy of the agreement made and entered into, with reference to the merger, consolidation, conversion, or transfer. Upon the filing of the owners' and governing board's proceedings, the director shall make an investigation to determine whether:

(1) The interests of the clients, creditors, and owners of each are protected;

(2) The merger, consolidation, conversion, or transfer is in the public interest; and

(3) The merger, consolidation, conversion, or transfer is made for legitimate purposes.

The director's consent to or rejection of a merger, consolidation, conversion, or transfer shall be based upon the investigation. No merger, consolidation, conversion, or transfer may be made without the consent of the director. The expense of the investigation shall be paid by the persons filing the request.

Source: SL 1995, ch 268, § 48; SL 2012, ch 252, § 20.



§ 51A-6A-50.1 Proceedings to legally dissolve charter of acquired, merged, or consolidated trust company.

51A-6A-50.1. Proceedings to legally dissolve charter of acquired, merged, or consolidated trust company. If a trust company has been acquired, merged, or consolidated with another trust company or financial institution, or its assets have been purchased and its liabilities assumed by another trust company or financial institution, in any instance other than an emergency, within thirty days thereafter, the directors of the trust company shall institute proceedings to legally dissolve its charter in the same manner as provided for voluntary liquidation in chapter 51A-15. However, no notice need be given pursuant to § 51A-15-3.

Source: SL 2015, ch 240, § 8.



§ 51A-6A-51 Necessity of execution or delivery of deed for merger or consolidation.

51A-6A-51. Necessity of execution or delivery of deed for merger or consolidation. When a merger or consolidation of any trust company occurs, the successor consolidated trust company or bank becomes the owner of, and entitled to, the possession of all rights, franchises, and interests, real estate, and personal property as is covered by the merger or consolidation agreement without the necessity of the execution or delivery of a deed or other form of transfer.

Source: SL 1995, ch 268, § 49.



§ 51A-6A-52 Fiduciary capacity of successor trust company.

51A-6A-52. Fiduciary capacity of successor trust company. Upon the merger or consolidation of any trust company, the successor trust company, upon acquiring trust authority, may be appointed to act as trustee, personal representative, conservator, or any other fiduciary capacity to the same extent and with the same authority as the trust company to which it succeeds.

Source: SL 1995, ch 268, § 50.



§ 51A-6A-53 Name of trust company--Name change.

51A-6A-53. Name of trust company--Name change. No trust company may take the name of any other trust company incorporated in the state or a name so similar to another as to be easily confused with it. No trust company may change its name until the name change has been submitted to and approved by the director. The director may refuse authority to any trust company violating this provision.

Source: SL 1995, ch 268, § 51.



§ 51A-6A-54 Approval required for changing place of business--Examination and investigation by director.

51A-6A-54. Approval required for changing place of business--Examination and investigation by director. No trust company incorporated under the laws of this state may change its place of business, from one city or town to another or from one location to another within the same city or town, without the prior approval of the director. Any trust company desiring to change its place of business shall file a written application with the director in the form and containing the information as the director requires. The director shall examine and investigate the application and approve or disapprove the application. The expenses of the examination and investigation shall be paid by the trust company.

Source: SL 1995, ch 268, § 52; SL 2008, ch 258, § 10.



§ 51A-6A-55 to 51A-6A-57. Repealed.

51A-6A-55 to 51A-6A-57. Repealed by SL 2013, ch 239, §§ 8 to 10.



§ 51A-6A-58 Establishment of trust service offices--Application.

51A-6A-58. Establishment of trust service offices--Application. After first applying for and obtaining the approval of the director, one or more trust service offices may be established and operated by a trust company incorporated under the laws of this state or by an out-of-state trust institution, if and to the extent that the state, territory, or district in which the out-of-state trust institution is chartered or licensed to engage in a trust company business grants authority for a trust company organized and doing business under the laws of this state to establish an office in that state, territory, or district. An application to establish and operate a trust service office or to relocate an existing trust service office shall be submitted and approved in the manner set forth in § 51A-6A-4.

A trust company may establish a trust service office in another state, territory, or district and may conduct any activities at that office that are permissible for a trust company under the laws of that state, territory, or district subject to the laws of this state and subject to the rules, orders, or declaratory rules of the commission or the director.

The provisions of this section do not apply to a private trust company unless the governing board decides to establish a trust service office in another state, territory, or district.

Source: SL 1995, ch 268, § 56; SL 2005, ch 260, § 14; SL 2008, ch 258, § 11; SL 2016, ch 231, § 8.



§ 51A-6A-59 , 51A-6A-60. Repealed.

51A-6A-59, 51A-6A-60. Repealed by SL 2008, ch 258, §§ 12, 13.



§ 51A-6A-61 Membership in federal reserve bank.

51A-6A-61. Membership in federal reserve bank. Any trust company may become a stockholder in and a member of the federal reserve bank of the federal reserve district where the trust company is located.

Source: SL 1995, ch 268, § 59.



§ 51A-6A-62 Depositing securities into federal reserve bank.

51A-6A-62. Depositing securities into federal reserve bank. Any trust company when acting as fiduciary, and any trust company when holding securities as custodian for a fiduciary, may deposit, or arrange for the deposit, with the federal reserve bank in its district, of any securities the principal and interest of which the United States or any department, agency, or instrumentality of the United States has agreed to pay, or has guaranteed payment, to be credited to one or more accounts on the books of the federal reserve bank in the name of the trust company. Any account used for this purpose shall be designated as a fiduciary or safekeeping account, and other similar securities may be credited to the account. A trust company depositing securities with a federal reserve bank is subject to any rules with respect to the making and maintenance of the deposits as the director may promulgate pursuant to chapter 1-26. The records of the trust company shall always show the ownership of the securities held in the account.

Source: SL 1995, ch 268, § 60.



§ 51A-6A-63 Registering investments in name of nominee--Liability of trust company.

51A-6A-63. Registering investments in name of nominee--Liability of trust company. Any trust company, when acting in this state as a fiduciary or a co-fiduciary with others, may with the consent of its co-fiduciary or co-fiduciaries, if any, cause any investment held in any such capacity, to be registered and held in the name of a nominee or nominees of the trust company. The trust company is liable for the acts of any nominee with respect to any investment so registered.

Source: SL 1995, ch 268, § 61.



§ 51A-6A-64 Common trust funds and collective investment funds.

51A-6A-64. Common trust funds and collective investment funds. Any trust company qualified to act as a fiduciary in this state may establish common trust funds or collective investment funds for the purpose of furnishing investments to itself as fiduciary, or to itself and others, as co-fiduciaries. Any trust company qualified to act as fiduciary in this state may, as such fiduciary or co-fiduciary, invest funds that it lawfully holds for investment in the common trust funds or collective investment funds, if the investment is not prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship. Any common trust fund or collective investment funds shall be established and maintained according to the provisions of chapter 55-6.

Source: SL 1995, ch 268, § 62; SL 2011, ch 212, § 22; SL 2014, ch 226, § 2.



§ 51A-6A-65 Conversion from state bank to trust company--Application--Investigation--Regulation.

51A-6A-65. Conversion from state bank to trust company--Application--Investigation--Regulation. Any state bank chartered under Title 51A which exercises only trust powers and which has never accepted deposits may make application to the director to reorganize as a trust company under chapter 51A-6A. An application for conversion from a state bank to a trust company shall consist of a letter of intent signed by a majority of the bank's board of directors together with any additional information required by the director. The stockholders of the bank shall make, execute, and acknowledge amendments to their articles of incorporation as required in order to terminate the corporation's former status as a bank and to conform its articles of incorporation to the requirements of chapter 51A-6A. Upon receipt of the application for approval of a conversion, the director shall conduct such investigation as the director deems necessary to ascertain whether:

(1) The letter of intent and supporting items satisfy the requirements of this title;

(2) The plan of conversion adequately protects the interests of the beneficiaries of any trusts for which the bank is a trustee; and

(3) The requirements for a conversion under all applicable laws have been satisfied and the resulting trust company would satisfy the requirements for trust companies authorized by this title.

Upon filing and approval of such articles of amendment as provided by this title, and upon the issuance of a certificate of authority by the director as provided by this title, such corporation may transact business as a trust company and is subject to regulation as a trust company under this title.

Source: SL 1998, ch 282, § 43; SL 2008, ch 258, § 14.



§ 51A-6A-66 Exclusion of entity from chapters 51A-5, 51A-6, and 51A-6A--Governing documents--Notice to director.

51A-6A-66. Exclusion of entity from chapters 51A-5, 51A-6, and 51A-6A--Governing documents--Notice to director. An entity may be excluded from the provisions of chapters 51A-5, 51A-6, and 51A-6A if:

(1) The entity is established for the exclusive purpose of acting as a trust protector, investment trust advisor, or distribution trust advisor, as defined by § 55-1B-1, or any combination of such purposes;

(2) The entity is acting in such capacity under a trust instrument which names a South Dakota trust company, a South Dakota bank with trust powers, or a national bank with trust powers as trustee;

(3) The entity is not engaged in trust company business with the general public as a public trust company or with any family as a private trust company;

(4) The entity does not hold itself out as being in the business of acting as a fiduciary for hire as either a public or private trust company;

(5) The entity files an annual report with the South Dakota secretary of state and provides a copy to the Division of Banking; and

(6) The entity agrees to be subject to examination by the Division of Banking at the discretion of the director.

The governing documents of any such excluded entity shall limit its authorized activities to the functions permitted to a trust protector, investment trust advisor, or distribution trust advisor pursuant to chapter 55-1B, or any combination of such purposes, and limit the performance of those functions with respect to a specifically named trust or family of trusts.

An entity complying with this section shall notify the director of its existence, capacity to act, and the name of the trustee for the trust or family of trusts.

Source: SL 2011, ch 212, § 7; SL 2013, ch 239, § 11.



§ 51A-6A-67 Trust company receivership and liquidation captive insurance company fund.

51A-6A-67. Trust company receivership and liquidation captive insurance company fund. There is hereby established in the state treasury the trust company receivership and liquidation captive insurance company fund. The Department of Labor and Regulation may enter into an agreement with a captive insurance company for the management of the fund. Money in the fund may be used to pay for trust company receivership and liquidation costs for trust companies chartered and regulated by the Division of Banking as well as administrative and reinsurance costs for the fund. Interest earned on money in the fund shall be deposited into the fund. Unexpended money and any interest that may be credited to the fund shall remain in the fund. Any money in the trust company receivership and liquidation captive insurance company fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2016, ch 228, § 4; SDCL § 51A-6-23.






Chapter 07 - Branch Banks And Drive-In Facilities

§ 51A-7-1 Operation of branches.

51A-7-1. Operation of branches. A branch bank or mobile branch bank may be operated by a bank only as authorized by this title and by the director under such rules as the commission shall require.

Source: SL 1933 (SS), ch 2, § 2; SL 1935, ch 54; SDC 1939, § 6.0402; SL 1957, ch 11; SDCL §§ 51-8-2, 51-8-3; SL 1969, ch 11, § 6.1; SL 1988, ch 377, § 125; SDCL § 51-20-1; SL 2008, ch 252, § 28.



§ 51A-7-2 Examination of branches.

51A-7-2. Examination of branches. Every branch bank or mobile branch bank is subject to examination by the director as provided in §§ 51A-2-18 and 51A-2-20 and shall pay the fees prescribed therefor.

Source: SDC 1939, § 6.0402 as added by SL 1957, ch 11; SDCL § 51-8-5; SL 1969, ch 11, § 6.2; SL 1988, ch 377, § 126; SDCL § 51-20-2; SL 2008, ch 252, § 29.



§ 51A-7-3 Capital requirements for bank operating branch.

51A-7-3. Capital requirements for bank operating branch. Any bank operating a branch bank or banks shall have total capital of not less than the minimum amount required by rule of the commission.

Source: SL 1933 (SS), ch 2, § 2; SDC 1939, § 6.0402; SL 1957, ch 11; SDCL, § 51-8-4; SL 1969, ch 11, § 6.3; SL 1982, ch 334, § 2; SL 1988, ch 377, § 127; SDCL, § 51-20-3.



§ 51A-7-4 Establishment of branch banks.

51A-7-4. Establishment of branch banks. A branch bank may be established de novo or by consolidating or merging with or purchasing the assets of another state bank, national bank or savings and loan association, or another federally insured financial institution.

Source: SL 1933 (SS), ch 2, § 2; SDC 1939, § 6.0402; SL 1957, ch 11; SDCL § 51-8-1; SL 1969, ch 11, § 6.4; SL 1978, ch 351; SL 1981, ch 346, § 41; SL 1990, ch 381; SDCL § 51-20-4; SL 2008, ch 252, § 30.



§ 51A-7-5 Repealed.

51A-7-5. Repealed by SL 2008, ch 252, § 31.



§ 51A-7-6 Closing branch--Approval required--Violation as misdemeanor.

51A-7-6. Closing branch--Approval required--Violation as misdemeanor. No branch bank may close without the approval of the director. If a branch is closed the branch certificate shall be surrendered to the division. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 316; SL 1988, ch 377, § 128; SDCL § 51-20-4.2; SL 2008, ch 252, § 32.



§ 51A-7-7 National banks' branching authority.

51A-7-7. National banks' branching authority. Any national bank whose principal place of business is in this state is hereby authorized to do all things and perform all acts which state banks are permitted to do or perform under this chapter, subject to the conditions and restrictions provided for state banks as to exercise of like privileges.

Source: SL 1933 (SS), ch 2, § 2; SDC 1939, § 6.0402; SL 1957, ch 11; SDCL, § 51-8-6; SL 1969, ch 11, § 6.5; SDCL, § 51-20-5.



§ 51A-7-8 Detached drive-in facility--Requirements for construction and operation.

51A-7-8. Detached drive-in facility--Requirements for construction and operation. Construction and operation of one detached drive-in facility for each bank and branch bank is authorized so long as such bank or branch bank shall comply with all the provisions of this chapter.

Source: SL 1965, ch 21, § 1; SDCL, § 51-8-8; SL 1969, ch 11, § 6.6; SDCL, § 51-20-6.



§ 51A-7-9 "Detached" defined.

51A-7-9. "Detached" defined. A drive-in facility is "detached" within the meaning of this chapter when any part of any structure in which any of the services of the drive-in facility are carried on is located at least fifty feet from the building in which the main banking room of the bank or branch bank operating the drive-in facility is located.

Source: SL 1965, ch 21, § 2; SDCL, § 51-8-10; SL 1969, ch 11, § 6.7; SL 1981, ch 346, § 43; SDCL, § 51-20-7.



§ 51A-7-10 Limitation on functions of detached drive-in facility.

51A-7-10. Limitation on functions of detached drive-in facility. The only banking services which may be offered or rendered to the public at any detached drive-in facility are services comparable to those customarily performed by a bank teller in a bank. No loan or discount services shall be offered or rendered to the public at any detached drive-in facility except that loan payments may be made and accepted at such facility.

Source: SL 1965, ch 21, § 6; SDCL, § 51-8-13; SL 1969, ch 11, § 6.11; SDCL, § 51-20-11.



§ 51A-7-11 Construction or operation of detached drive-in facility--Approval required.

51A-7-11. Construction or operation of detached drive-in facility--Approval required. No detached drive-in facility may be constructed or operated without the prior written approval of the director, in the case of a state bank, or the appropriate federal regulatory authority in the case of a national bank.

Source: SL 1965, ch 21, § 7; SDCL § 51-8-9; SL 1969, ch 11, § 6.12; SDCL § 51-20-12; SL 2008, ch 252, § 33.



§ 51A-7-12 Indication of parent bank on branches and drive-in facilities.

51A-7-12. Indication of parent bank on branches and drive-in facilities. A branch bank, mobile branch bank, or drive-in facility shall clearly indicate the identity of its parent bank.

Source: SL 1981, ch 346, § 70; SDCL § 51-20-13; SL 2008, ch 252, § 34.



§ 51A-7-13 Definition of terms.

51A-7-13. Definition of terms. Terms used in §§ 51A-7-13 to 51A-7-27, inclusive, mean:

(1) "Acquisition of a branch," the acquisition of a branch located in a host state;

(2) "Bank," a bank as defined in 12 U.S.C. § 1813(h) as of January 1, 1996. The term does not include any foreign bank as defined in § 12 U.S.C. 3101(7) as of January 1, 1996. However, the term includes any foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation;

(3) "Bank supervisory agency," any agency of another state with primary responsibility for chartering and supervising banks, the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, or any successor to these agencies;

(4) "Branch," a branch bank as defined by subdivision 51A-1-2(7);

(5) "Director," the director of the Division of Banking;

(6) "Control," control as construed consistently with the provisions of 12 U.S.C. § 1841(a)(2) as of January 1, 1996;

(7) "Home state," for a state bank, the state by which the bank is chartered; for a national bank, the state in which the main office of the bank is located; and for a foreign bank, the state determined to be the home state of the foreign bank pursuant to 12 U.S.C. § 3103(c) as of January 1, 1996;

(8) "Home state regulator," for an out-of-state state bank, the bank supervisory agency of the state in which the bank is chartered;

(9) "Host state," a state, other than the home state of a bank, in which the bank maintains, or seeks to establish and maintain a branch;

(10) "Out-of-state bank," a bank whose home state is a state other than South Dakota;

(11) "Out-of-state state bank," a bank chartered under the laws of any state other than South Dakota;

(12) "State," any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands;

(13) "South Dakota state bank," a bank chartered under the laws of South Dakota;

(14) "Commission," the State Banking Commission for South Dakota.
Source: SL 1996, ch 280, § 1.



§ 51A-7-14 Interstate branches--Approval required.

51A-7-14. Interstate branches--Approval required. With prior approval of the director, any South Dakota state bank may establish and maintain a branch or acquire a branch in a state other than South Dakota. A South Dakota state bank may conduct any activities at a branch outside of South Dakota that are permissible for a bank chartered by the host state where the branch is located.

Source: SL 1996, ch 280, § 2; SL 2008, ch 252, § 35.



§ 51A-7-15 Application to establish interstate branch--Fee.

51A-7-15. Application to establish interstate branch--Fee. No South Dakota state bank may establish or maintain a branch in another state until the application and appropriate fee has been submitted and approved as provided in § 51A-2-16. In acting on an application, the director or commission, as the case may be, may consider the views of the appropriate bank supervisory agencies.

Source: SL 1996, ch 280, § 3; SL 2008, ch 252, § 36.



§ 51A-7-16 Restrictions on branches by other states.

51A-7-16. Restrictions on branches by other states. To the extent another state imposes a restriction on the ability of a South Dakota bank to establish, acquire, or retain a branch in that state, the other state's restriction shall apply to the establishment, acquisition, or retention of a branch in South Dakota by a bank from that state.

Source: SL 1996, ch 280, § 4; SL 2008, ch 252, § 37.



§ 51A-7-17 , 51A-7-18. Repealed.

51A-7-17, 51A-7-18. Repealed by SL 2008, ch 252, §§ 38, 39.



§ 51A-7-19 Examination of out-of-state bank's South Dakota branch.

51A-7-19. Examination of out-of-state bank's South Dakota branch. The director may make such examinations of any branch established and maintained in South Dakota pursuant to §§ 51A-7-13 to 51A-7-27, inclusive, by an out-of-state state bank as the director may deem necessary to determine whether the branch is operated in compliance with the laws of South Dakota and in accordance with safe and sound banking practices. The provisions of § 51A-2-18 apply to the examinations.

Source: SL 1996, ch 280, § 7.



§ 51A-7-20 Reports required from out-of-state bank with South Dakota branch.

51A-7-20. Reports required from out-of-state bank with South Dakota branch. The director may require periodic reports regarding any out-of-state bank that has established and maintained a branch in South Dakota. The required reports may be provided by the bank or by the bank supervisory agency having primary responsibility for the bank. Any reporting requirements prescribed by the director under this section shall be consistent with the reporting requirements applicable to South Dakota state banks.

Source: SL 1996, ch 280, § 8.



§ 51A-7-21 , 51A-7-22. Repealed.

51A-7-21, 51A-7-22. Repealed by SL 2008, ch 252, §§ 40, 41.



§ 51A-7-23 Joint examinations of joint enforcement actions by commission and bank supervisory agencies.

51A-7-23. Joint examinations of joint enforcement actions by commission and bank supervisory agencies. The commission may enter into joint examinations of joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch established and maintained in South Dakota by an out-of-state bank or any branch established and maintained by a South Dakota state bank in any host state. The director may at any time take any actions independently if the director deems such actions to be necessary or appropriate to carry out the commission's responsibilities under §§ 51A-7-13 to 51A-7-27, inclusive, or to ensure compliance with the laws of South Dakota. However, in the case of an out-of-state state bank, the director shall recognize the exclusive authority of the home state regulator with respect to matters of safety and soundness.

Source: SL 1996, ch 280, § 11.



§ 51A-7-24 Repealed.

51A-7-24. Repealed by SL 2008, ch 252, § 42.



§ 51A-7-25 Authority of director in case of violation by South Dakota branch of out-of-state bank.

51A-7-25. Authority of director in case of violation by South Dakota branch of out-of-state bank. If it is determined that a branch maintained by an out-of-state state bank in South Dakota is being operated in violation of any provision of the laws of South Dakota or is being operated in an unsafe and unsound manner, the director has the authority to take any enforcement action as though the branch were a South Dakota state bank if the director gives notice to the home state regulator of the enforcement action.

Source: SL 1996, ch 280, § 13.



§ 51A-7-26 Promulgation of rules to establish fees.

51A-7-26. Promulgation of rules to establish fees. The commission may promulgate rules pursuant to chapter 1-26 to establish the fees provided by §§ 51A-7-13 to 51A-7-27, inclusive, and to provide the necessary forms to administer §§ 51A-7-13 to 51A-7-27, inclusive.

Source: SL 1996, ch 280, § 14.



§ 51A-7-27 Repealed.

51A-7-27. Repealed by SL 2008, ch 252, § 43.



§ 51A-7-28 Prohibitions concerning bank names.

51A-7-28. Prohibitions concerning bank names. No provision of this chapter permits any person, partnership, association, or corporation to identify a newly formed bank, to rename an existing bank, or to open a branch of a newly formed or existing bank, if the effect of such formation, opening, or renaming would be likely to create confusion between the trade name, trademark, service mark, or trade identity of such bank or branch and an existing bank or branch having prior trade name, trademark, service mark, or trade identity rights in the trade area sought to be entered by such newly formed or renamed bank or branch.

Source: SL 1996, ch 281.



§ 51A-7-29 Intentional misleading as to source of product, service, or communication prohibited.

51A-7-29. Intentional misleading as to source of product, service, or communication prohibited. No person may use the word, bank, or any variation of the word, bank, or logo of an existing bank, trust company, savings association, savings bank, or affiliate in a manner that intentionally misleads a person about the source of origin, affiliation, or sponsorship of a product or service or about the true identity source of a communication regardless of the nature of the communication.

Source: SL 2008, ch 252, § 44.






Chapter 08 - Remote Service Units

§ 51A-8-1 "Remote service unit" defined.

51A-8-1. "Remote service unit" defined. The term, remote service unit, as used in this chapter means an automated teller machine or ATM which is a manned or unmanned device located separate and apart from a bank or branch bank through or by means of which information relating to banking services rendered to the public is electronically stored and transmitted, whether instantaneously or otherwise, to a bank and which provides for cash withdrawals and the depositing of funds.

Source: SL 1976, ch 305, § 1; SL 1988, ch 377, § 129; SDCL, § 51-20A-1; SL 1996, ch 282, § 1.



§ 51A-8-1.1 Deposits through use of remote service units--Limited to certain financial institutions.

51A-8-1.1. Deposits through use of remote service units--Limited to certain financial institutions. No person other than a national bank, a bank organized under the laws of this or any state, a savings and loan association or savings bank organized under the laws of the United States or this or any state, or a credit union organized under the laws of the United States, may accept deposits through the use of remote service units.

Source: SL 2005, ch 253, § 1.



§ 51A-8-2 to 51A-8-4. Repealed.

51A-8-2 to 51A-8-4. Repealed by SL 2005, ch 253, §§ 2 to 4.



§ 51A-8-5 Branch bank provisions inapplicable.

51A-8-5. Branch bank provisions inapplicable. Remote service units as defined in this chapter are not branch banks as provided by chapter 51A-7.

Source: SL 1976, ch 305, § 4; SL 1988, ch 377, § 131; SDCL, § 51-20A-5.



§ 51A-8-6 to 51A-8-8. Repealed.

51A-8-6 to 51A-8-8. Repealed by SL 2005, ch 253, §§ 5 to 7.






Chapter 09 - Bank Service Corporations

§ 51A-9-1 "Bank service corporation" and "bank services" defined.

51A-9-1. "Bank service corporation" and "bank services" defined. Terms as used in this chapter mean:

(1) "Bank service corporation," any corporation organized to perform bank services for one or more banks, each of which owns part of the capital stock of such corporation.

(2) "Bank services," activities which are a part of the business of banking or incidental thereto, including the servicing of mortgages and loans; the leasing of personal property; the operation of travel agencies; the operation of credit bureaus or collection or billing agencies; check and deposit sorting and posting; computation and posting of interest and other charges; preparation and mailing of checks, statements, notices and similar items; any other clerical, bookkeeping, accounting, statistical, or similar functions performed for a bank; or such other related activities as the commission may by rule determine to be part of the business of banking, provided that the receipt of deposits and the making of loans are not bank services for the purpose of this chapter.
Source: SL 1963, ch 29, § 1; SDCL, § 51-9-1; SL 1969, ch 11, § 7.1; SL 1970, ch 265, § 40; SL 1988, ch 377, § 132; SDCL, § 51-21-1.



§ 51A-9-2 Investment in bank service corporation.

51A-9-2. Investment in bank service corporation. Any bank shall have power to purchase capital stock, bonds, debentures, or other such obligations of a bank service corporation.

Source: SL 1963, ch 29, § 2; SDCL, § 51-9-3; SL 1969, ch 11, § 7.2; SDCL, § 51-21-2.



§ 51A-9-3 Authority of bank service corporation.

51A-9-3. Authority of bank service corporation. No bank service corporation may engage in any activity other than the performance of bank services for banks.

Source: SL 1963, ch 29, § 3; SDCL, § 51-9-2; SL 1969, ch 11, § 7.3; SDCL, § 51-21-3.



§ 51A-9-4 Ownership of bank or bank holding company stock prohibited.

51A-9-4. Ownership of bank or bank holding company stock prohibited. No bank service corporation may purchase, hold or acquire the capital stock of any state or national bank or of any bank holding company.

Source: SL 1970, ch 265, § 41; SL 1988, ch 377, § 133; SDCL, § 51-21-3.1.



§ 51A-9-5 Examination of bank services.

51A-9-5. Examination of bank services. Any bank services performed by a bank service corporation for any bank, whether on or off the premises of such bank, shall, as to such bank, be subject to regulation and examination to the same extent as if such bank services were performed by the bank itself on the premises of such bank.

Source: SL 1963, ch 29, § 6; SDCL, § 51-9-4; SL 1969, ch 11, § 7.4; SDCL, § 51-21-4.






Chapter 10 - Bank Deposits

§ 51A-10-1 "Deposit" or "deposits" defined.

51A-10-1. "Deposit" or "deposits" defined. The word "deposit" or "deposits" shall be construed to be the unpaid balance of money or its equivalent, including "deposits subject to check"; "dividends unpaid"; "savings deposits"; "special deposits"; "trust deposits"; "certified checks" and "cashier's checks outstanding"; "demand certificates of deposit"; "time certificates of deposit"; "collections made but not remitted"; and "due to other banks," on which the bank is primarily liable except "overdrafts on correspondents"; or other terms of like import. If any bank has borrowed money on its bills payable, pursuant to a contract which grants permission to the loaning bank to appropriate and to apply any credit balance which the books of the loaning bank show to be due or owing to the borrowing bank, to be credited on such bills payable without regard to the date of maturity thereof, the money received on such bills payable by such borrowing banks shall be deemed "deposits."

Source: SL 1915, ch 102, art 2, § 30; RC 1919, § 8977; SDC 1939, § 6.0412; SDCL, § 51-10-1; SL 1969, ch 11, § 8.1; SL 1970, ch 265, § 42; SL 1988, ch 377, § 134; SDCL, § 51-22-1.



§ 51A-10-2 Minors' accounts.

51A-10-2. Minors' accounts. A bank may operate its deposit account in the name of a minor or in the name of two or more persons, one or more of whom are minors, with the same effect upon its liability as if such minors were of full age.

Source: SL 1909, ch 222, art 2, § 44; SL 1915, ch 102, art 2, § 48; RC 1919, § 8996; SDC 1939, § 6.0413; SDCL, § 51-10-10; SL 1969, ch 11, § 8.3; SDCL, § 51-22-3.



§ 51A-10-3 Deposits in name of two or more persons.

51A-10-3. Deposits in name of two or more persons. Whenever a deposit has been made or shall hereafter be made, in any bank in the names of two or more persons, payable to any of them or payable to the survivor of them, such deposit or any part thereof, or any interest or dividend thereon, may be paid to any one or more of said persons whether the other be living or not, and the receipt or acquittance of the person or persons so paid shall be a valid and sufficient release and discharge to the bank for any payment so made.

Source: SL 1911, ch 128; RC 1919, § 8997; SDC 1939, § 6.0414; SL 1951, ch 13; SDCL, § 51-10-11; SL 1969, ch 11, § 8.4; SDCL, § 51-22-5.



§ 51A-10-4 Deposits in trust for another.

51A-10-4. Deposits in trust for another. Whenever any deposit is made in a bank by a person which in form is in trust for another, but no other or further notice of the existence and terms of a legal and valid trust is given in writing to the bank, in the event of the death of the trustee, the deposit or any part thereof, may be paid to the person for whom the deposit was made, together with the dividends or interest thereon, whether or not such person is a minor.

Source: SL 1969, ch 11, § 8.5; SDCL, § 51-22-6.



§ 51A-10-5 Tax liability on payments to survivors of deposits in name of two or more persons or in trust for another.

51A-10-5. Tax liability on payments to survivors of deposits in name of two or more persons or in trust for another. No bank so paying any such survivor or survivors under §§ 51A-10-3 and 51A-10-4 is liable for any estate, inheritance, or succession taxes due this state.

Source: SL 1969, ch 11, § 8.6; SL 1970, ch 265, § 44; SDCL, § 51-22-7; SL 1992, ch 88, § 13; SL 1993, ch 94, § 7.



§ 51A-10-6 Statement of account between bank and depositor--Limitation on depositor's recourse after statement rendered.

51A-10-6. Statement of account between bank and depositor--Limitation on depositor's recourse after statement rendered. When a statement of account has been rendered by a bank to a depositor accompanied by vouchers, if any, which are the basis for debit entries in such account, or the depositor's passbook has been written up by the bank showing the condition of the depositor's account and delivered to such depositor with like accompaniment of vouchers, if any, such account shall, after a period of six years from the date of its rendition, in the event no objection thereto has been theretofore made by the depositor, be deemed finally adjusted and settled and its correctness conclusively presumed and such depositor shall thereafter be barred from questioning the incorrectness of such account for any cause.

Source: SL 1963, ch 28, § 1; SDCL, § 51-10-19; SL 1969, ch 11, § 8.7; SL 1981, ch 346, § 47; SDCL, § 51-22-8.



§ 51A-10-7 Duty of depositor to examine statement of account and vouchers.

51A-10-7. Duty of depositor to examine statement of account and vouchers. Nothing in § 51A-10-6 shall be construed to relieve the depositor from the duty imposed by law of exercising due diligence in the examination of such account and vouchers, if any, when rendered by the bank and of immediate notification to the bank upon discovery of any error therein, nor from the legal consequences of neglect of such duty; nor to prevent the application of § 57A-4-406 to cases governed thereby.

Source: SL 1963, ch 28, § 2; SDCL, § 51-10-20; SL 1969, ch 11, § 8.7; SL 1970, ch 265, § 45; SDCL, § 51-22-9.



§ 51A-10-8 Misdemeanor to certify check where drawer's funds insufficient.

51A-10-8. Misdemeanor to certify check where drawer's funds insufficient. It is a Class 2 misdemeanor for any officer or employee of any bank to certify any check, draft, or order drawn upon such bank unless the person drawing the same has on deposit an amount of money equal to the amount specified therein. Any check, draft, or order so certified by a duly authorized officer of such bank shall be a good and valid obligation of such bank.

Source: SL 1909, ch 222, art 2, § 34; SL 1915, ch 102, art 2, § 38; RC 1919, § 8986; SDC 1939, § 6.0415; SDCL, § 51-10-13; SL 1969, ch 11, § 8.8; SL 1990, ch 158, § 29; SDCL, § 51-22-10.



§ 51A-10-9 Preferential deposits.

51A-10-9. Preferential deposits. No bank may give preference to any depositor or creditor by pledging the assets of the bank as collateral security except as provided in § 51A-4-13 and as follows:

(1) The bank may deposit with the treasurer of the United States so much of its assets as may be necessary to qualify as a depository for federal funds and bankruptcy court funds;

(2) A bank, in order to qualify as a depository of funds deposited by the state, any political subdivision thereof, including counties, municipalities, townships, and school districts, or by any officer, commission, board, bureau, or agency of the state or political subdivision or any tribal government, shall segregate as security, investment securities as provided in §§ 51A-4-25 and 51A-4-26, or irrevocable standby letters of credit, or a surety bond, in accordance with § 4-6A-3, a sum equal to one hundred percent of the amount deposited in excess of the amount insured by the Federal Deposit Insurance Corporation;

(3) A bank may pledge securities to guarantee deposit of out-of-state municipal, school district, county, or state funds in excess of the amount insured by the federal deposit insurance corporation;

(4) The public deposits preferred by this section are hereby granted a paramount, preferred, and perfected first lien on the bank assets so deposited or segregated or pledged.
Source: SDC 1939, § 6.0418; SL 1941, ch 17; SL 1957, ch 13; SL 1963, ch 25; SDCL §§ 51-10-15 to 51-10-17; SL 1969, ch 11, § 8.10; SL 1974, ch 39, § 16; SL 1982, ch 334, § 4; SL 1986, ch 44, § 14; SL 1987, ch 45, § 3; SDCL § 51-22-12; SL 1991, ch 390, § 7; SL 1992, ch 335; SL 1997, ch 273, § 1; SL 2002, ch 221, § 1.



§ 51A-10-10 Substitution or exchange of securities deposited to qualify as depository for funds of governmental subdivisions.

51A-10-10. Substitution or exchange of securities deposited to qualify as depository for funds of governmental subdivisions. Any bank pledging such securities pursuant to § 51A-10-9 may substitute or exchange, at any time it deems it advisable or desirable and without concurrence of the depositor, or any officers of such depositors, eligible securities of like nature and character for securities pledged, if:

(1) Such securities so substituted or exchanged shall at the time of such substitution or exchange, have a market value of at least equal to the market value of the securities released; and

(2) In the event of such substitution or exchange, the holder or custodian of the securities shall, on the same day, forward by registered or certified mail to the public deposit protection commission and the depository bank, a receipt specifically describing and identifying both the securities so substituted or exchanged and those released and returned to the depository bank.
Source: SDC 1939, § 6.0418 as added by SL 1957, ch 12; SDCL, § 51-10-18; SL 1969, ch 11, § 8.11; SL 1982, ch 28, § 18; SL 1988, ch 377, § 138; SDCL, § 51-22-13.



§ 51A-10-11 Loans prohibited when reserve deficient.

51A-10-11. Loans prohibited when reserve deficient. Whenever the reserve of any bank shall fall below the legal amount required, such bank shall not increase its loans or discounts otherwise than by discounting or purchasing bills of exchange payable at sight or on demand.

Source: SL 1909, ch 222, art 2, § 28; SL 1915, ch 102, art 2, § 32; RC 1919, § 8979; SDC 1939, § 6.0427; SDCL, § 51-10-8; SL 1969, ch 11, § 8.14; SDCL, § 51-22-17.






Chapter 11 - Safe Deposit And Safekeeping

§ 51A-11-1 Definition of terms.

51A-11-1. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Lessee," a person contracting with the lessor for the use of a safe deposit box;

(2) "Lessor," a bank or branch bank which engages in the business of renting safe deposit facilities;

(3) "Safe deposit box," a box, vault, or other receptacle maintained by a lessor in its vault and the purpose of which is to secure the property of a lessee.
Source: SL 1969, ch 11, § 9.1; SDCL, § 51-23-1.



§ 51A-11-2 Regulation of safe deposit by commission.

51A-11-2. Regulation of safe deposit by commission. The leasing of safe deposit boxes by a lessor shall be subject to such rules as the commission may prescribe, and such rules shall be promulgated with a view toward ensuring as much privacy and security to the lessee as sound banking practice will allow.

Source: SL 1969, ch 11, § 9.2; SL 1988, ch 377, § 143; SDCL, § 51-23-2.



§ 51A-11-3 Fiduciary's access to safe deposit.

51A-11-3. Fiduciary's access to safe deposit. Where a safe deposit box is made available by a lessor to one or more persons acting as fiduciaries, the lessor may, except as otherwise expressly provided in the lease or the writings pursuant to which such fiduciaries are acting, allow access thereto as follows:

(1) By any one or more of the persons acting as personal representatives;

(2) By any one or more of the persons otherwise acting as fiduciaries when authorized in writing signed by all other persons so acting;

(3) By any agent authorized in writing, signed by all of the persons acting as fiduciaries.
Source: SL 1969, ch 11, § 9.3; SDCL § 51-23-3.



§ 51A-11-4 Power of attorney.

51A-11-4. Power of attorney. Where a lessor without knowledge of the death or of an adjudication of legal incompetence of the lessee, deals with his agent pursuant to a written power of attorney signed by such lessee, the transaction binds the lessee's estate and the lessee.

Source: SL 1969, ch 11, § 9.4; SDCL, § 51-23-4.



§ 51A-11-5 Minor's lease of safe deposit.

51A-11-5. Minor's lease of safe deposit. A bank may lease a safe deposit box to and in connection therewith deal with a minor with the same effect as if leasing to and dealing with a person of full legal capacity.

Source: SL 1969, ch 11, § 9.5; SDCL, § 51-23-5.



§ 51A-11-6 Joint leaseholds in safe deposit.

51A-11-6. Joint leaseholds in safe deposit. Joint leaseholds in and to a safe deposit box may be created by contract with two or more persons, including minors, named as lessees. The terms of the contract may provide that any one or more of the lessees, or the survivor or survivors of the lessee or lessees shall have access and entry to the safe deposit box and the right to remove the contents from the box whether the other lessee or lessees be living, incompetent, or dead, and in case of such removal the lessor is not liable for the removal. The existence of a joint leasehold agreement in and to a safe deposit box shall in no way affect a determination as to what persons hold title to the contents of such box.

Source: SL 1969, ch 11, § 9.6; SL 1970, ch 265, § 48; SDCL 51-23-6; SL 2000, ch 229, § 17.



§ 51A-11-7 Death of lessee--Procedures for opening and delivery of contents of safe deposit.

51A-11-7. Death of lessee--Procedures for opening and delivery of contents of safe deposit. If only one lessee is named in the lease agreement covering a safe deposit box rental and such lessee shall die, the safe deposit box may be opened at any time thereafter and all contents may be delivered, without inventory, to the personal representative or special administrator of a deceased lessee, and without liability to the lessor.

In the alternative, after the lessee's death, the safe deposit box may be opened at any time, in the presence of those persons presenting the key thereto and claiming to be interested in the contents thereof, by two employees of the lessor, one of whom shall be an officer of the lessor. The employees may remove all instruments of a testamentary nature and personally deliver or forward them by registered or certified mail to the probate court having apparent jurisdiction. The employees may deliver life insurance policies contained in the box to the beneficiary named in the policies. Any and all other contents of the box so opened shall be kept and retained by the lessor and shall be delivered only to the parties legally entitled to the same.

If no person presents the key to the safe deposit box within six months after the death of the lessee, the lessor, by two employees, one of whom shall be an officer of said lessor, may open the box by forcible entry and remove the contents and deliver the same to the probate court, subject to the payment of rentals, of expenses, and the repairs.

This section applies if all of the lessees under a joint leasehold agreement are deceased.

Source: SL 1969, ch 11, § 9.7; SL 1970, ch 265, § 49; SDCL 51-23-7; SL 2000, ch 229, § 18.



§ 51A-11-7.1 Death of joint lessee or other having right of access--Notification of lessor.

51A-11-7.1. Death of joint lessee or other having right of access--Notification of lessor. Any person or representative having a right of access to a safe deposit box or other receptacle of similar character shall, upon the death of any other person having a right of access to such box or receptacle, notify the person, firm, partnership, association, limited liability company, joint-stock company, or corporation from whom the box or receptacle is leased or rented of the death of such person prior to accessing the box or receptacle.

Source: SL 2002, ch 222, § 6.



§ 51A-11-8 Corporate lessee.

51A-11-8. Corporate lessee. If the lessee is a corporation and the president, treasurer, or secretary certifies that certain designated persons are authorized to enter the box, the lessor may permit such designated person to enter without liability therefor.

Source: SL 1969, ch 11, § 9.8; SDCL, § 51-23-8.



§ 51A-11-9 Adverse claims to safe deposit.

51A-11-9. Adverse claims to safe deposit. Adverse claims to the contents of a safe deposit box shall be governed by § 51A-1-3, insofar as such section may be applicable to this chapter.

Source: SL 1969, ch 11, § 9.9; SDCL, § 51-23-9.



§ 51A-11-10 Unpaid rental--Procedures for opening safe deposit and disposition of contents.

51A-11-10. Unpaid rental--Procedures for opening safe deposit and disposition of contents. If the rental due on a safe deposit box has not been paid for one year, the lessor may send a notice by registered or certified mail to the last known address of the lessee stating that the safe deposit box will be opened and its contents stored at the expense of the lessee unless payment of the rental is made within thirty days. After such time the box may be opened in the presence of an officer of the lessor and a notary public. The notary public shall issue a certificate reciting the name of the lessee, the date of the opening of the box, the names of the witnesses present, and a list of its contents. The certificate with the contents of the box shall be included in a sealed package marked with the lessee's name and date of opening, and it shall then be placed in the general vaults of the lessor at a rental not exceeding the rental previously charged for the box until it is claimed or delivered to the state treasurer for disposal pursuant to chapter 43-41B. The state treasurer shall reimburse the lessor for unpaid box rentals from the proceeds of the package, if any.

Source: SL 1969, ch 11, § 9.10; SL 1970, ch 265, § 50; SL 1974, ch 301, § 2; SL 1982, ch 28, § 18; SDCL, § 51-23-10.






Chapter 12 - Bank Loans

§ 51A-12-1 Application to bank loans.

51A-12-1. Application to bank loans. This chapter applies to bank loans.

Source: SL 1969, ch 11, § 10.1; SL 1970, ch 265, § 52; SL 1983, ch 13, § 11; SDCL § 51-24-1; SL 2012, ch 252, § 21.



§ 51A-12-2 Loan or credit limitation.

51A-12-2. Loan or credit limitation. Except as otherwise provided in this title, no bank organized as a corporation or limited liability company may loan, or otherwise extend credit, to any corporation, partnership, or individual, an amount greater than the sum of:

(1) Twenty percent of its capital stock or members' equity and surplus; and

(2) Ten percent of its undivided profit.

Such limit shall be determined for each calendar quarter on the basis of the bank's quarterly report of condition for the immediately previous calendar quarter.

Source: SL 1909, ch 222, art 2, § 29; SL 1915, ch 102, art 2, § 33; RC 1919, § 8980; SL 1923, ch 114; SL 1927, ch 59, § 1; SDC 1939, § 6.0428; SL 1943, ch 18; SL 1947, ch 27; SL 1957, ch 14; SL 1961, ch 19; SL 1963, ch 27; SDCL, § 51-11-7; SL 1969, ch 11, § 10.2; SL 1981, ch 346, § 52; SL 1987, ch 359; SL 1988, ch 377, § 144; SL 1990, ch 382; SDCL, § 51-24-2; SL 2004, ch 289, § 11.



§ 51A-12-2.1 Application for exception to agricultural loan or credit limitation.

51A-12-2.1. Application for exception to agricultural loan or credit limitation. A state chartered bank in satisfactory condition, with the consent of its governing board, may request an exception to the loan or credit limitation as provided in § 51A-12-2 from the director. The bank shall apply for such an exception on forms prescribed by the director. The director may approve the exception if the loan is not on the loan watch list or problem loan report of the bank, or classified at the most recent regulatory examination, and the loan shall be:

(1) Fully secured by the fair market value of the collateral and may not exceed one hundred percent of the discounted value assigned by the bank to the collateral;

(2) An agricultural loan in the bank's normal trade area; and

(3) Originated by the requesting bank.

No loan approved under this section may exceed an amount greater than the sum of twenty-five percent of the bank's capital stock or members' equity, surplus, and undivided profits. Such limit shall be determined on the basis of the bank's quarterly report of condition for the immediately previous calendar quarter and remain in effect until the loan expires as provided in § 51A-12-2.2. The aggregate balance of all loans or extensions of credit made by a bank pursuant to this section may not exceed one hundred percent of the bank's tier one leverage capital.

Source: SL 2012, ch 234, § 1.



§ 51A-12-2.2 Expiration of exception--New exception request.

51A-12-2.2. Expiration of exception--New exception request. Any exception granted by the director under § 51A-12-2.1 expires when the agricultural operating loan matures or twelve months after the exception is granted, whichever occurs first. A new exception request shall be submitted prior to the renewal of the agricultural operating loan if the loan to be renewed would exceed the loan or credit limitation as provided in § 51A-12-2, unless otherwise approved by the director.

Source: SL 2012, ch 234, § 2.



§ 51A-12-2.3 Loan defined.

51A-12-2.3. Loan defined. For the purpose of calculating loan or credit limitations pursuant to § 51A-12-2, a loan includes any credit exposure to a borrower arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction, or securities borrowing transaction between a bank and that borrower.

Source: SL 2013, ch 240, § 1.



§ 51A-12-2.4 Derivative transaction defined.

51A-12-2.4. Derivative transaction defined. For purposes of § 51A-12-2.3, a derivative transaction is any transaction that is a contract, agreement, swap, warrant, note, or option that is based in whole, or in part, on the value of any interest in, or any quantitative measure or the occurrence of any event relating to interest rates.

Source: SL 2013, ch 240, § 2.



§ 51A-12-3 Repealed.

51A-12-3. Repealed by SL 1993, ch 351, § 1.



§ 51A-12-4 Loan to customer used for partnership or corporation.

51A-12-4. Loan to customer used for partnership or corporation. A loan or other extension of credit to a customer, the proceeds of which the customer intends to place in a partnership in which he is a partner or a corporation in which he is a stockholder, is not required to be combined with obligations of the partnership or corporation for the purpose of § 51A-12-2 unless the loan is made in reliance on the assets and repayment ability of the partnership or the corporation.

Source: SL 1969, ch 11, § 10.2; SL 1970, ch 265, § 53; SDCL, § 51-24-4; SL 1993, ch 351, § 2.



§ 51A-12-5 Discounting not considered as money borrowed for purposes of loan limitation.

51A-12-5. Discounting not considered as money borrowed for purposes of loan limitation. For the purposes of § 51A-12-2, the discount of bills of exchange drawn in good faith against actual existing values, and the discount of commercial paper actually owned by the person negotiating the same shall not be considered as money borrowed.

Source: SL 1909, ch 222, art 2, § 29; SL 1915, ch 102, art 2, § 33; RC 1919, § 8980; SL 1923, ch 114; SL 1927, ch 59, § 1; SDC 1939, § 6.0428; SL 1943, ch 18; SL 1947, ch 27; SL 1957, ch 14; SL 1961, ch 19; SL 1963, ch 27; SDCL, § 51-11-9; SL 1969, ch 11, § 10.3; SDCL, § 51-24-5.



§ 51A-12-6 Maximum amount of loans by bank to its executive officers, directors, and certain shareholders.

51A-12-6. Maximum amount of loans by bank to its executive officers, directors, and certain shareholders. The maximum amount of loans by a bank to its executive officers, its directors, and its shareholders who individually own more than ten percent of the capital stock of the bank or its parent bank holding company, shall be set by rules promulgated by the commission pursuant to chapter 1-26. The commission rule may not be more restrictive than restrictions imposed by that bank's primary federal regulator.

Loans to any partnership or corporation in which such officers, directors, and shareholders own an aggregate interest of twenty percent or more shall be included as a loan to the officers, directors, and shareholders.

Source: SDC 1939, § 6.0429; SDCL, § 51-11-12; SL 1969, ch 11, § 10.5; SL 1979, ch 321, § 2; SL 1981, ch 346, § 53; SL 1988, ch 377, § 147; SDCL, § 51-24-8; SL 1994, ch 365, § 1.



§ 51A-12-7 Repealed.

51A-12-7. Repealed by SL 1994, ch 365, § 2.



§ 51A-12-8 Liability of officers and directors for excessive loans.

51A-12-8. Liability of officers and directors for excessive loans. The issuing officer, the chief executive or managing officer and the board of directors of a bank shall be held personally liable for all excessive loans, until they are in compliance, including overdrafts which could create excess. Such liability shall remain in effect for so long as any such loans may be in excess of the amount limited by law.

Source: SL 1909, ch 222, art 2, § 38; SL 1915, ch 102, art 2, § 42; RC 1919, § 8990; SDC 1939, § 6.0431; SDCL, § 51-11-11; SL 1969, ch 11, § 10.6; SL 1981, ch 346, § 55; SL 1988, ch 377, § 149; SDCL, § 51-24-9.



§ 51A-12-9 Nonrisk and government guaranteed loans not included in loan limits.

51A-12-9. Nonrisk and government guaranteed loans not included in loan limits. For the purpose of determining whether a loan is within the loan limits established by this chapter, that portion of a loan described in subdivisions (1), (2) and (3) of this section may not be considered as part of the loan:

(1) That portion of a loan which is secured by a certificate of deposit, time savings certificate or prior evidence of obligation from the bank to the borrower, which obligation is not payable on demand by the borrower;

(2) That portion of a loan secured by bonds, notes, certificates of indebtedness or treasury bills of the United States or by other such obligations, which are backed by the full faith and credit of any department, agency, bureau, board, commission or establishment of the United States or any corporation owned directly or indirectly by the United States;

(3) That portion of a loan secured by unconditional takeout commitments or guarantees of any department, agency, bureau, board, commission or establishment of the state of South Dakota, or of the United States or any corporation owned directly or indirectly by the United States.
Source: SL 1981, ch 346, § 60; SL 1986, ch 402; SDCL, § 51-24-14; SL 1988, ch 377, § 152; SL 1989, ch 411, § 3; SDCL, § 51-24-9.1.



§ 51A-12-10 Sale of surplus federal reserve funds and excess bank funds not loan.

51A-12-10. Sale of surplus federal reserve funds and excess bank funds not loan. The sale of surplus federal reserve funds and excess bank funds is not considered loans or obligations and are not subject to any limitation based on capital stock and surplus.

Source: SL 1969, ch 11, § 10.4; SDCL, § 51-24-7; SL 1988, ch 377, § 146; SDCL, § 51-24-9.2.



§ 51A-12-11 Mortgage on real estate.

51A-12-11. Mortgage on real estate. A bank may lend on the security of a first or subsequent mortgage on real estate.

Source: SL 1969, ch 11, § 10.7; SL 1981, ch 346, § 56; SL 1988, ch 377, § 150; SDCL, § 51-24-10.



§ 51A-12-12 Revolving credit authorized.

51A-12-12. Revolving credit authorized. A bank may extend credit and collect a credit service charge through a revolving loan account arrangement with a debtor which permits the debtor to obtain loans from time to time by cash advances, by the purchase or satisfaction by the bank of obligations of the debtor incurred pursuant to a credit transaction, or otherwise under a credit card, check-credit, overdraft checking or other similar credit plan. A revolving loan account arrangement between a bank located in the State of South Dakota and a debtor shall be governed by the laws of the State of South Dakota.

Source: SL 1969, ch 11, § 10.8; SL 1981, ch 346, § 58; SL 1987, ch 360, § 1; SL 1988, ch 377, § 151; SDCL § 51-24-12; SL 2014, ch 227, § 1.



§ 51A-12-13 Collection of certain credit service charges by bank.

51A-12-13. Collection of certain credit service charges by bank. Notwithstanding any other provisions of law, a bank may contract for and collect the following credit service charges in connection with the extensions of credit made pursuant to § 51A-12-12 in an amount agreed to by the bank and the debtor either initially or pursuant to a modification made under § 54-11-10:

(1) Membership fees, whether assessed on an annual or other periodic basis;

(2) Transaction fees;

(3) Interest charges permitted by § 54-3-1.1;

(4) Charges for exceeding a designated credit limit;

(5) Charges for stopping payment;

(6) Charges for each return of a dishonored check, negotiable order of withdrawal or draft;

(7) Other charges made in connection with the revolving loan or charge account arrangement.

All of the fees and charges permitted by this section shall be deemed interest. No fee, expense or other charge whatsoever may be taken or received by a bank under a revolving loan or charge account arrangement except as provided in this section.

Source: SL 1987, ch 360, § 2; SDCL, § 51-24-12.1.



§ 51A-12-14 Right of offset on loans.

51A-12-14. Right of offset on loans. In addition to the general lien created by § 44-11-11 in favor of a bank on all property in possession of the bank belonging to its customers, a bank may offset against all loan balances, whether principal or interest, owed to the bank by a customer, all or any portion of the bank's obligation to the customer in the form of certificates of deposit, time savings certificates and any other form of deposit.

Source: SL 1981, ch 346, § 61; SDCL, § 51-24-15.



§ 51A-12-15 Compounding interest and service fees.

51A-12-15. Compounding interest and service fees. A bank may compound the interest or service fees charged on loans when disclosed in writing to the borrower.

Source: SL 1981, ch 346, § 62; SDCL, § 51-24-16.



§ 51A-12-16 Security interests authorized.

51A-12-16. Security interests authorized. A credit agreement, or any agreement executed in connection therewith, may provide for the creation of a security interest in any personal or real property, including any goods under such agreement, to secure payment of a debtor's outstanding indebtedness under such agreement.

Source: SL 1983, ch 359, § 1; SDCL, § 51-24-17.



§ 51A-12-17 Maintenance of deposit as condition for loan.

51A-12-17. Maintenance of deposit as condition for loan. A bank may require a borrower to maintain funds on deposit as a condition precedent to the granting of credit or any loan.

Source: SL 1983, ch 359, § 2; SDCL, § 51-24-18.






Chapter 13 - Bank Records, Accounts And Reports

§ 51A-13-1 Books and accounts required by director--Civil penalty.

51A-13-1. Books and accounts required by director--Civil penalty. Every bank shall keep such books and accounts as the director may require for the purpose of showing the true condition of the bank, and shall keep accurate, convenient, and complete records of such transactions and accounts in permanent form. Any bank which fails or refuses to open and keep such books or accounts shall be subject to a civil penalty of fifty dollars for each day it violates this section, and the director shall have authority to institute legal proceedings for the recovery of such penalty.

Source: SL 1915, ch 102, art 2, § 21; RC 1919, § 8968; SDC 1939, § 6.0434; SDCL, § 51-12-1; SL 1969, ch 11, § 11.1; SL 1970, ch 265, § 56; SL 1980, ch 24, § 87; SDCL, § 51-25-1.



§ 51A-13-2 Reports to director.

51A-13-2. Reports to director. Every bank shall make a report to the director at least once during each calendar year at such times as the director shall require, on forms which he shall prescribe. The director may require additional special reports as frequently as the director deems necessary. The director may accept copies of federal reports to comply with this section.

Source: SDC 1939, § 6.0435; SDCL, §§ 51-12-2, 51-12-5; SL 1969, ch 11, § 11.2; SL 1981, ch 346, § 63; SL 1988, ch 377, § 153; SDCL, § 51-25-2; SL 1995, ch 269, § 1.



§ 51A-13-3 Failure to report--Civil penalty.

51A-13-3. Failure to report--Civil penalty. Any bank failing to make and transmit to the director any report as required by this title, is subject to a civil penalty of fifty dollars for each day during which such failure continues; and if any bank fails or refuses to pay such penalty, the director shall institute proceedings for the recovery thereof.

Source: SDC 1939, § 6.0435; SDCL, § 51-12-6; SL 1969, ch 11, § 11.4; SL 1970, ch 265, § 58; SL 1980, ch 24, § 88; SDCL, § 51-25-4; SL 1995, ch 269, § 2.



§ 51A-13-4 Fiduciary examinations.

51A-13-4. Fiduciary examinations. Only summary examinations and reports shall be required with respect to fiduciary activities which are subject to court accountings.

Source: SL 1969, ch 11, § 11.5; SDCL, § 51-25-5.



§ 51A-13-5 Preservation of records.

51A-13-5. Preservation of records. Every bank shall retain and preserve its bank records and supporting documents for a period of time set forth in rules issued by the commission.

Source: SL 1969, ch 11, § 11.6; SL 1970, ch 265, § 59; SL 1988, ch 377, § 155; SDCL, § 51-25-6.






Chapter 14 - Reorganization Of Banks

§ 51A-14-1 Merger or consolidation of banks.

51A-14-1. Merger or consolidation of banks. A bank authorized under this title may merge or consolidate with another state bank, national bank or savings and loan association organized pursuant to 12 U.S.C. § 1464 as amended as of January 1, 1990. The provisions of §§ 51A-2-16 and 51A-3-7 to 51A-3-12, inclusive, govern applications for mergers and consolidations.

Source: SL 1909, ch 222, art 2, § 24; SL 1911, ch 255, § 31; SL 1915, ch 102, art 2, § 27; RC 1919, §§ 8974, 9061; SDC 1939, § 6.0404; SDCL § 51-13-1; SL 1969, ch 11, § 12.1; SL 1979, ch 325; SL 1981, ch 346, § 64; SL 1988, ch 377, § 156; SL 1990, ch 383, § 1; SDCL § 51-26-1; SL 2012, ch 252, § 22.



§ 51A-14-2 Purchase of assets and assumption of liabilities.

51A-14-2. Purchase of assets and assumption of liabilities. A bank may purchase the assets and assume the liabilities of another state bank, national bank or savings and loan association organized pursuant to 12 U.S.C. § 1464 as amended as of January 1, 1990. The provisions of §§ 51A-2-16 and 51A-3-7 to 51A-3-12, inclusive, govern such applications.

Source: SL 1981, ch 346, § 65; SDCL § 51-26-4; SL 1988, ch 377, § 159; SL 1990, ch 383, § 2; SDCL § 51-26-1.1; SL 2012, ch 252, § 23.



§ 51A-14-3 Conversion from state bank to national bank.

51A-14-3. Conversion from state bank to national bank. Any bank may make application for reorganization as a national bank under the laws of the United States. The bank shall forward to the director a copy of a resolution of the board of directors to convert to a national bank. In the event such bank secures a certificate from the comptroller of the currency authorizing it to transact business as a national bank, such national bank shall take and hold all the assets, real and personal, of such state bank, subject to all liabilities existing against such bank at the time of such reorganization, and shall immediately notify the director of such reorganization and transfer. At the time of reorganization, the directors of such bank shall institute proceedings to dissolve legally the old state bank charter in the same manner as provided herein for dissolution under voluntary liquidation.

Source: SL 1909, ch 222, art 2, § 22; SL 1915, ch 102, art 2, § 25; RC 1919, § 8972; SDC 1939, § 6.0406; SDCL, § 51-13-2; SL 1969, ch 11, § 12.2; SL 1988, ch 377, § 157; SDCL, § 51-26-2.



§ 51A-14-4 Conversion from national bank, federal savings association, or federal savings bank to state bank.

51A-14-4. Conversion from national bank, federal savings association, or federal savings bank to state bank. Any national bank, federal savings association, or federal savings bank that desires to take the necessary steps to effect dissolution as a national bank, a federal savings association or a federal savings bank with the federal regulatory authority having jurisdiction may make application to the director to reorganize as a state bank. An application for conversion to a state bank shall consist of a letter of intent signed by a majority of the institution's board of directors together with any additional information required by the director. The stockholders of the national bank, federal savings association, or federal savings bank shall make, execute, and acknowledge articles of incorporation as required by this title. Upon receipt of an application for approval of a conversion, the director shall conduct such investigation as he may deem necessary to ascertain whether:

(1) The letter of intent and supporting items satisfy the requirements of this title;

(2) The plan of conversion adequately protects the interests of depositors;

(3) The requirements for a conversion under all applicable laws have been satisfied, and the resulting state bank would satisfy the requirements for banks authorized by this title; and

(4) The resulting state bank will possess an adequate capital structure.

Upon filing and approval of such articles as provided by this title, and upon the issuance of a certificate of authority by the director as provided herein, the institution may transact business as a state bank, and thereupon all assets, real and personal, of the dissolved national bank, federal savings association, or federal savings bank shall be vested in and become the property of the state bank.

Source: SDC 1939, § 6.0407; SDCL § 51-13-3; SL 1969, ch 11, § 12.3; SL 1988, ch 377, § 158; SDCL § 51-26-3; SL 1993, ch 352; SL 2012, ch 252, § 24.



§ 51A-14-5 Liquidation procedures in the event of reorganization.

51A-14-5. Liquidation procedures in the event of reorganization. If a bank has been merged or consolidated with another bank or the bank's assets have been purchased and the bank's liabilities assumed by another bank, in any instance other than an emergency, within thirty days thereafter, the directors of the bank shall institute proceedings to legally dissolve the bank's charter in the same manner as provided for voluntary liquidation in chapter 51A-15. However, no notice need be given pursuant to § 51A-15-3. Approval by the director of the merger, consolidation, or purchase of assets and assumption of liabilities constitutes approval of the voluntary liquidation as provided in § 51A-15-1. However, the approval is subject to approval of the proposal to liquidate and dissolve by a vote of two-thirds of the outstanding stock of the liquidating bank at a meeting called for the purpose of considering such action.

Source: SL 1981, ch 346, § 66; SL 1988, ch 377, § 160; SL 1989, ch 411, § 4; SDCL § 51-26-5; SL 2015, ch 239, § 8.



§ 51A-14-6 Emergency takeover.

51A-14-6. Emergency takeover. If the director, pursuant to § 51A-15-21, or if the commission deems it necessary that a state bank, national bank, or savings and loan association organized pursuant to 12 U.S.C. § 1464 as amended as of January 1, 1990, be merged, consolidated, or its assets purchased and its liabilities assumed in order to protect the depositors and the public from unsound practices, and another bank is willing to merge, consolidate, or purchase the assets and assume the liabilities of such financial institution, the commission may declare that such merger, consolidation, or purchase of assets and assumption of liabilities shall constitute an emergency takeover. The commission may waive any requirement, whether by law or by rule, relative to required application materials, thoroughness of the director's investigation, and length of time before the commission may act. Nothing in this section limits in any way the rights of shareholders of either financial institution to approve the transaction and the manner required by state or federal law.

Source: SL 1981, ch 346, § 67; SL 1988, ch 377, § 161; SL 1990, ch 383, § 3; SDCL § 51-26-6; SL 2012, ch 252, § 25.



§ 51A-14-7 Valuation of dissident shareholders' stock.

51A-14-7. Valuation of dissident shareholders' stock. The provisions of §§ 47-1A-1107 to 47-1A-1107.4, inclusive, and §§ 47-1A-1302 to 47-1A-1331.2, inclusive, apply when establishing the valuation of shares of bank stock owned by dissident shareholders.

Source: SL 1984, ch 317; SL 1988, ch 377, § 162; SDCL, § 51-26-7; SL 2005, ch 202, § 17.






Chapter 15 - Suspension And Liquidation Of Banks

§ 51A-15-1 Voluntary liquidation--Requirements for approval.

51A-15-1. Voluntary liquidation--Requirements for approval. Any bank may file an application with the commission to voluntarily liquidate and dissolve. Such application may be approved by the commission upon finding:

(1) The proposal to liquidate and dissolve has been approved by a vote of two-thirds of the outstanding voting stock at a meeting called for the purpose of considering such action.

(2) The bank is solvent and has sufficient liquid assets to forthwith pay off depositors and creditors.
Source: SL 1969, ch 11, § 13.1; SL 1970, ch 265, § 60; SL 1988, ch 377, § 163; SDCL, § 51-27-1.



§ 51A-15-2 Ceasing to do business and winding up affairs on voluntary liquidation.

51A-15-2. Ceasing to do business and winding up affairs on voluntary liquidation. Upon approval by the commission, pursuant to § 51A-15-1, a bank shall forthwith cease to do business, shall have only the powers necessary to effect an orderly liquidation and shall proceed to pay its depositors and creditors and to wind up its affairs.

Source: SL 1969, ch 11, § 13.2; SDCL, § 51-27-2.



§ 51A-15-3 Notice of voluntary liquidation--Manner of publication--Contents.

51A-15-3. Notice of voluntary liquidation--Manner of publication--Contents. Within thirty days of the approval, a notice of voluntary liquidation shall be:

(1) Mailed to the last known post-office address of each depositor, creditor, person interested in funds held as a fiduciary, lessee of a safe deposit box or bailor of property;

(2) Posted conspicuously on the premises of the bank; and

(3) Published as the director shall require.

The bank shall mail with the notice a statement of the amount shown on its books to be the claim of the depositor or creditor. The notice shall also demand that property held by the bank as bailee or in a safe deposit box be withdrawn by the person entitled thereto within thirty days. The notice shall direct that objections of depositors and creditors, if the amount claimed differs from that in such statement be filed with the bank before a specified date which shall not be less than sixty days from the date of first publication in accordance with the procedure described therein. The notice shall also include such other information as the director or the bank may deem pertinent.

Source: SL 1969, ch 11, § 13.2 (2); SL 1970, ch 265, § 61; SDCL, § 51-27-3.



§ 51A-15-4 Resignation of fiduciary positions and settlement of accounts on voluntary liquidation.

51A-15-4. Resignation of fiduciary positions and settlement of accounts on voluntary liquidation. As soon after approval as may be practicable the bank shall resign all fiduciary positions and take such action as may be necessary to settle its fiduciary accounts.

Source: SL 1969, ch 11, § 13.2 (3); SDCL, § 51-27-4.



§ 51A-15-5 Disposition of safe deposit on voluntary liquidation.

51A-15-5. Disposition of safe deposit on voluntary liquidation. The contents of safe deposit boxes which have not been removed within thirty days after demand shall be opened and the contents dealt with in the manner provided for boxes upon which the payment of rental is in default and the sealed packages containing the contents and the certificates together with any other unclaimed property held by the bank as bailee and certified inventories thereof shall be transferred to the state treasurer who shall retain it for one year unless sooner claimed by the person entitled thereto. After one year the state treasurer shall dispose of the property pursuant to chapter 43-41B.

Source: SL 1969, ch 11, § 13.2 (4); SL 1974, ch 301, § 3; SDCL, § 51-27-5.



§ 51A-15-6 Depositor's or creditor's rights not impaired by voluntary liquidation--Return of safe deposit rental.

51A-15-6. Depositor's or creditor's rights not impaired by voluntary liquidation--Return of safe deposit rental. The approval of an application for voluntary liquidation shall not impair any right of a depositor or creditor to payment in full and all lawful claims of creditors and depositors shall promptly be paid. The unearned portion of the rental of a safe deposit box shall be returned to the lessee.

Source: SL 1969, ch 11, § 13.2 (5); SL 1970, ch 265, § 62; SDCL, § 51-27-6.



§ 51A-15-7 Distribution of assets after discharge of obligations on voluntary liquidation--Disposition of unclaimed distributions.

51A-15-7. Distribution of assets after discharge of obligations on voluntary liquidation--Disposition of unclaimed distributions. Any assets remaining after the discharge of all obligations shall be distributed to the stockholders in accordance with their respective interests. No such distribution shall be made before:

(1) All claims of depositors and creditors have been paid, or, in the case of any disputed claim, the bank has transmitted to the director a sum adequate to meet any liability that may be judicially determined;

(2) Any funds payable to a depositor or creditor and unclaimed have been transmitted to the state treasurer; and

(3) Approved by the director.

Any unclaimed distribution to a stockholder or depositor shall be held until ninety days after the final distribution and then transmitted to the state treasurer for disposition pursuant to chapter 43-41B.

Source: SL 1969, ch 11, § 13.2 (6); SL 1970, ch 265, § 63; SL 1974, ch 301, § 4; SDCL, § 51-27-7.



§ 51A-15-8 Authority of director to take possession of bank in voluntary liquidation.

51A-15-8. Authority of director to take possession of bank in voluntary liquidation. Where a bank has commenced voluntary liquidation and the director finds that the assets will be insufficient for the full discharge of all obligations or that completion of the liquidation has been unduly delayed, he may take possession and complete the liquidation in the manner provided in this chapter for involuntary liquidations.

Source: SL 1969, ch 11, § 13.3; SDCL, § 51-27-8.



§ 51A-15-9 Reports of progress in voluntary liquidation--Order and certificate of dissolution.

51A-15-9. Reports of progress in voluntary liquidation--Order and certificate of dissolution. The director may require reports of the progress of a bank engaged in voluntary liquidation and whenever he is satisfied that the liquidation has been properly completed he shall cancel the charter and enter an order of dissolution. The filing of a certified copy of such order with the secretary of state shall be deemed authority for the issuance of a certificate of dissolution.

Source: SL 1969, ch 11, § 13.4; SL 1970, ch 265, § 64; SDCL, § 51-27-9; SL 2005, ch 202, § 19.



§ 51A-15-10 Cancellation of voluntary liquidation.

51A-15-10. Cancellation of voluntary liquidation. A bank may, at any time prior to the director's cancellation of its charter, revoke its intention to voluntarily liquidate under § 51A-15-1, if it receives approval of its action upon an affirmative vote of at least two-thirds of the voting shares of the bank. Written evidence of its intentions delivered to the director prior to cancellation are considered an effective revocation.

Source: SL 1988, ch 377, § 164; SDCL, § 51-27-9.1.



§ 51A-15-11 Director's authority to suspend activities and take possession of bank--Grounds.

51A-15-11. Director's authority to suspend activities and take possession of bank--Grounds. After a hearing with three days' oral or written notice to a majority of the members of the board of directors, the director may, with the consent of a majority of the members of the commission, suspend all activities and take possession of the business and property of a bank if the director finds:

(1) The bank's capital is impaired or the bank is otherwise in an unsound condition;

(2) The bank's business is being conducted in an unlawful or unsound manner;

(3) The bank is unable to continue normal operations;

(4) The bank refuses to permit, obstructs, or impedes an examination as provided in § 51A-2-18;

(5) The bank places its affairs and assets under the control of the director;

(6) A parent corporation refuses to permit, obstructs, or impedes an examination as provided in § 51A-2-37;

(7) The bank is insolvent; or

(8) The bank's insurance has been terminated pursuant to an action initiated by the Federal Deposit Insurance Corporation under 12 U.S.C. § 1818(a), as of January 1, 2015.
Source: SL 1909, ch 222, art 1, § 9; SL 1909, ch 222, art 2, § 20; SL 1911, ch 256, §§ 9, 26; SL 1915, ch 102, art 1, § 9; SL 1915, ch 102, art 2, § 23; RC 1919, §§ 8925, 8970, 9056; SDC 1939, § 6.0604; SDCL § 51-14-11; SL 1969, ch 11, § 13.5; SL 1970, ch 265, § 65; SL 1981, ch 346, § 68; SL 1982, ch 336, § 2; SL 1988, ch 377, § 165; SDCL § 51-27-10; SL 2015, ch 239, § 9.



§ 51A-15-12 "Insolvent" defined.

51A-15-12. "Insolvent" defined. "Insolvent" means incapable of meeting the demands of creditors or having liabilities which exceed assets.

Source: SL 1982, ch 336, § 1; SDCL, § 51-27-10.1.



§ 51A-15-13 Receipt of deposits by insolvent bank unlawful--Felony.

51A-15-13. Receipt of deposits by insolvent bank unlawful--Felony. No bank may receive any deposit when insolvent. No officer, director or employee who knows, or in the proper performance of his duty should know, of such insolvency may receive or authorize the receipt of such deposit. Any person violating this section shall be guilty of a Class 5 felony.

Source: SL 1891, ch 27, § 25; RCivC 1903, § 871; SL 1909, ch 222, art 2, § 45; SL 1911, ch 255, § 12; SL 1915, ch 102, art 2, § 49; RC 1919, §§ 8998, 9042; SDC 1939, § 6.9909; SDCL, § 51-10-3; SL 1969, ch 11, § 1.7; SL 1970, ch 265, § 1; SL 1980, ch 24, § 77; SDCL, § 51-15-7; SL 1988, ch 377, § 6; SDCL, § 51-27-10.2.



§ 51A-15-14 Notice of suspension and possession.

51A-15-14. Notice of suspension and possession. The director shall suspend the activities and take possession pursuant to § 51A-15-11 or 51A-15-21 by posting upon the premises a notice reciting that all activities shall be suspended and that the director is assuming possession pursuant to this chapter and the time, not earlier than the posting of the notice, when the director's possession is deemed to commence. The notice shall also be posted to the division's website. The director shall notify the appropriate federal reserve bank of an action to take possession of any bank which is a member of the federal reserve system.

Source: SL 1969, ch 11, § 13.6(1); SL 1988, ch 377, § 166; SDCL § 51-27-11; SL 2012, ch 252, § 26; SL 2015, ch 239, § 10.



§ 51A-15-15 Management and control powers of director in possession.

51A-15-15. Management and control powers of director in possession. When the director has taken possession he shall be vested with the full and exclusive power of management and control, including the power to assess outstanding capital stock, continue or to discontinue the business, to stop or to limit the payment of its obligations, to employ any necessary assistants, to execute any instrument in the name of the bank, to commence, defend and conduct in its name any action or proceeding in which it may be a party, to terminate his possession by restoring the bank to its board of directors and to reorganize or liquidate the bank in accordance with this chapter. As soon as practicable after taking possession the director shall make an inventory of the assets and file a copy thereof with the circuit court.

Source: SL 1911, ch 256, §§ 11, 14; SL 1915, ch 102, art 1, §§ 12, 15; RC 1919, §§ 8928, 8931; SL 1931, ch 88; SDC 1939, §§ 6.0607, 6.0608; SDCL, §§ 51-14-19, 51-14-22; SL 1969, ch 11, § 13.6 (2); SDCL, § 51-27-12.



§ 51A-15-16 Circuit court jurisdiction of proceedings--Venue.

51A-15-16. Circuit court jurisdiction of proceedings--Venue. The circuit court shall have original jurisdiction over all proceedings brought under this chapter. The venue of such proceedings shall be in the county in which the bank's principal place of business is located.

Source: SL 1909, ch 222, art 2, § 25; SL 1915, ch 102, art 2, § 28; RC 1919, § 8975; SDC 1939, § 6.0601; SDCL, § 51-14-3; repealed SL 1969, ch 11, § 14.1; re-enacted SL 1970, ch 265, § 76; SDCL, § 51-27-12.1.



§ 51A-15-17 Change of venue.

51A-15-17. Change of venue. At any time after the commencement of a proceeding under this chapter, the director may apply to the court for an order changing the venue to any other county of this state in which he deems that such proceeding may be most economically and efficiently conducted.

Source: SL 1970, ch 265, § 76; SDCL, § 51-27-12.2.



§ 51A-15-18 Director's appointment of Federal Deposit Insurance Corporation as receiver in liquidation proceedings.

51A-15-18. Director's appointment of Federal Deposit Insurance Corporation as receiver in liquidation proceedings. The director may appoint the Federal Deposit Insurance Corporation as receiver for a bank of which he has taken possession. Upon filing with the court an order of appointment of the receiver and a certificate indicating the acceptance by the Federal Deposit Insurance Corporation, the possession of all the assets, business, and property, and the title thereto, shall be deemed transferred to such corporation. The director shall be forever thereafter relieved from all responsibility and liability in respect to the liquidation of the bank.

Source: SL 1935, ch 60, §§ 1, 7, 8; SDC 1939, § 6.0626; SDCL, §§ 51-14-15, 51-14-17; SL 1969, ch 11, § 13.25; SL 1970, ch 265, § 74; SDCL, § 51-27-37; SL 1988, ch 377, § 187; SDCL, § 51-27-12.3.



§ 51A-15-19 Powers of Federal Deposit Insurance Corporation as receiver in liquidation proceedings--Actions to recover money damages.

51A-15-19. Powers of Federal Deposit Insurance Corporation as receiver in liquidation proceedings--Actions to recover money damages. The Federal Deposit Insurance Corporation may liquidate, reorganize, merge, or consolidate the bank in such manner as is permitted by the laws of the United States or by this chapter, possessing all rights, powers, duties, and obligations of the commission and director as therein set forth including the right to operate the trust department of any such bank which is qualified to do the business of a trust company.

A claim, proceeding, or action seeking to recover money damages may not be brought by the State of South Dakota, the Division of Banking, the Federal Deposit Insurance Corporation, Resolution Trust Corporation, or other federal banking regulatory agency against any director or officer, including any former director or officer, of any insured state chartered or federally chartered bank or financial depository institution as defined in the Financial Institutions Reform, Recovery and Enforcement Act of 1989, or bank chartered pursuant to Title 51A and its predecessors, unless such claim or action arises out of the gross negligence, or willful or intentional misconduct of such officer or director during his term of office with such insured financial institution. The provisions of this section shall be retroactive.

Source: SDC 1939, § 6.0626; SDCL, § 51-14-16; SL 1969, ch 11, § 13.25; SL 1970, ch 265, § 75; SDCL, §§ 51-27-12.4, 51-27-38; SL 1993, ch 353.



§ 51A-15-20 Postponement of limitation periods on director's taking actions.

51A-15-20. Postponement of limitation periods on director's taking actions. When the director has caused the suspension and taken possession of a bank, there shall be a postponement until six months after the commencement of such possession actions of the date upon which any period of limitation fixed by a statute or agreement would otherwise expire on a claim or right of action of the bank, or upon which an appeal must be taken or a pleading or other document must be filed by the bank in any pending action or proceeding.

Source: SL 1969, ch 11, § 13.6 (3); SL 1988, ch 377, § 167; SDCL, § 51-27-13.



§ 51A-15-21 Director's authority to take action in emergency without majority consent of commission.

51A-15-21. Director's authority to take action in emergency without majority consent of commission. If, in the opinion of the director, an emergency exists which will result in serious losses to the depositors and creditors, he may suspend all activities and take possession of a bank without the consent of a majority of the members of the commission.

Source: SL 1969, ch 11, § 13.7 (1); SL 1982, ch 336, § 3; SL 1988, ch 377, § 168; SDCL, § 51-27-14.



§ 51A-15-22 Applications to enjoin director from suspending activities and taking possession of bank.

51A-15-22. Applications to enjoin director from suspending activities and taking possession of bank. Within three days after the director has suspended and taken possession of the property and business of a bank, that bank may apply to the circuit court to enjoin further proceedings. The court, after requiring the director to show cause why further proceedings should not be enjoined and after a hearing and a determination upon the merit of the facts, may dismiss the application, or may enjoin the director from further proceedings, and may void any appointment of a receiver, and direct him or the receiver to surrender the property and business to the bank. This section provides the exclusive method for challenging the actions of the director under this chapter.

Source: SL 1969, ch 11, § 13.7 (2); SL 1970, ch 265, § 66; SL 1982, ch 336, § 4; SL 1988, ch 377, § 169; SDCL, § 51-27-15.



§ 51A-15-23 Proceedings exempt from open meetings and administrative procedure laws.

51A-15-23. Proceedings exempt from open meetings and administrative procedure laws. Proceedings under chapter 51A-15 are exempt from the provisions of chapters 1-25 and 1-26.

Source: SL 1982, ch 336, § 6; SDCL, §§ 51-27-15.1, 51-27-40.



§ 51A-15-24 Reorganization of bank by director--Distribution and effect of reorganization plan.

51A-15-24. Reorganization of bank by director--Distribution and effect of reorganization plan. If the director of the Division of Banking determines to reorganize a bank he shall enter an order proposing a reorganization plan. A copy of the plan shall be sent to each depositor and creditor who will not receive payment of his claim in full under the plan together with notice that the director will proceed to effect the reorganization unless, within fifteen days, the plan is disapproved in writing by persons holding one-third or more of the aggregate amount of those claims. A department, agency, or political subdivision of this state holding a claim which will not be paid in full is authorized to participate as any other creditor.

Source: SL 1969, ch 11, § 13.7 (3); SL 1982, ch 336, § 5; SDCL, § 51-27-16.



§ 51A-15-25 Execution of lien on assets of bank in director's or receiver's possession prohibited--Powers of director.

51A-15-25. Execution of lien on assets of bank in director's or receiver's possession prohibited--Powers of director. No judgment, lien or attachment may be executed upon any asset of the bank while it is in possession of the director. Upon the election of the director or receiver in connection with a liquidation or reorganization:

(1) Any lien or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the bank during the director's possession or within four months prior to commencement thereof shall be vacated except liens created by the director while in possession.

(2) Any transfer of an asset of the bank made after or in contemplation of its insolvency with intent to effect a preference shall be voided.
Source: SL 1909, ch 222, art 1, § 12; SL 1911, ch 256, § 25; SL 1915, ch 102, art 1, § 22; RC 1919, § 8938; SL 1925, ch 94; SL 1929, ch 74; SDC 1939, § 6.0620; SDCL, § 51-14-30; SL 1969, ch 11, § 13.8; SL 1988, ch 377, § 170; SDCL, § 51-27-17.



§ 51A-15-26 Borrowing money by director in possession.

51A-15-26. Borrowing money by director in possession. With the approval of the commission, the director may borrow money in the name of the bank in his possession and may pledge its assets as security for the loan.

Source: SL 1933, ch 54, § 1; SDC 1939, § 6.0629; SDCL, § 51-14-25; SL 1969, ch 11, § 13.9; SDCL, § 51-27-18.



§ 51A-15-27 Expenses of director paid from assets.

51A-15-27. Expenses of director paid from assets. All necessary and reasonable expenses of the director's suspension and taking possession of a bank and of its reorganization or liquidation shall be paid from the assets thereof.

Source: SL 1911, ch 256, § 15; SL 1915, ch 102, art 1, § 14; SL 1917, ch 140, § 4; RC 1919, § 8930; SL 1925, ch 93, § 2; SDC 1939, § 6.0619; SL 1941, ch 18; SDCL, § 51-14-51; SL 1969, ch 11, § 13.10; SL 1970, ch 265, § 67; SL 1988, ch 377, § 171; SDCL, § 51-27-19.



§ 51A-15-28 Requirements for adoption of reorganization plan.

51A-15-28. Requirements for adoption of reorganization plan. No plan of reorganization may be prescribed under this chapter unless, in the opinion of the director or receiver:

(1) The plan is feasible and fair to all classes of depositors, creditors and stockholders;

(2) The face amount of the interest accorded to any class of depositors, creditors or stockholders under the plan does not exceed the value of the assets upon the liquidation less the full amount of the claims of all prior classes, subject, however, to any fair adjustment for new capital that any class will pay under the plan;

(3) The plan provides for the issuance of common stock in an amount that will provide an adequate ratio to assets;

(4) Any exchange of new common stock for obligations or stock of the bank will be effected in inverse order to the priorities in liquidation of the classes that will retain an interest in the bank and upon terms that fairly adjust any change in the relative interests of the respective classes that will be produced by the exchange;

(5) The plan assures the removal of any director, officer or employee responsible for any unsound or unlawful action or the existence of any unsound condition;

(6) Any merger or consolidation provided by the plan conforms to the requirement of this title.
Source: SL 1969, ch 11, § 13.11; SL 1970, ch 20, § 1 (5); SL 1988, ch 377, § 172; SDCL, § 51-27-20.



§ 51A-15-29 Modification of reorganization plan or liquidation of bank--Grounds and notice requirements.

51A-15-29. Modification of reorganization plan or liquidation of bank--Grounds and notice requirements. Whenever in the course of reorganization supervening conditions render a plan of reorganization unfair or its execution impractical, the director may modify the plan or liquidate the bank. Any such action shall be taken by order upon reasonable notice.

Source: SL 1969, ch 11, § 13.12; SL 1970, ch 265, § 68; SDCL, § 51-27-21.



§ 51A-15-30 Limitations on powers of director or receiver in liquidating bank.

51A-15-30. Limitations on powers of director or receiver in liquidating bank. In liquidating a bank the director or receiver may exercise any power thereof but he may not, without the approval of the circuit court:

(1) Sell any asset of the bank having an appraised value in excess of five thousand dollars;

(2) Compromise or release any claim which exceeds five thousand dollars, exclusive of interest; or

(3) Make any payment on any claim, other than a claim upon an obligation incurred by the director or receiver, before preparing and filing a schedule of his determinations in accordance with subdivision 51A-15-36 (3).
Source: SL 1925, ch 103, §§ 1 to 3; SDC 1939, § 6.0614; SDCL, § 51-14-37; SL 1969, ch 11, § 13.13; SL 1988, ch 377, § 173; SDCL, § 51-27-22.



§ 51A-15-31 Executory contracts of bank terminated after commencement of liquidation.

51A-15-31. Executory contracts of bank terminated after commencement of liquidation. Within six months of the commencement of involuntary liquidation, the director or receiver may by his election terminate any executory contract for services or advertising to which a bank is a party or any obligation of a bank as a lessee. A lessor who receives sixty days' notice of the director's or receiver's election to terminate such a lease shall have no claim for rent other than rent accrued to the date of termination nor for damages for such termination.

Source: SL 1969, ch 11, § 13.14; SL 1970, ch 265, § 69; SL 1988, ch 377, § 174; SDCL, § 51-27-23.



§ 51A-15-32 Fiduciary positions of bank terminated after commencement of liquidation.

51A-15-32. Fiduciary positions of bank terminated after commencement of liquidation. As soon after the commencement of involuntary liquidation as is practicable, the director or receiver shall take the necessary steps to terminate all fiduciary positions held by a bank and take such action as may be necessary to surrender all property held by such bank as a fiduciary and to settle its fiduciary accounts.

Source: SL 1969, ch 11, § 13.15; SL 1970, ch 265, § 70; SL 1988, ch 377, § 175; SDCL, § 51-27-24.



§ 51A-15-33 Subrogation rights of Federal Deposit Insurance Corporation in liquidation of bank.

51A-15-33. Subrogation rights of Federal Deposit Insurance Corporation in liquidation of bank. The right of any agency of the United States insuring deposits of a bank in liquidation, to be subrogated to the rights of depositors upon payment of their claim shall not be less extensive than the law of the United States requires as a condition of the authority to issue such insurance or make such payment.

Source: SL 1969, ch 11, § 13.16; SDCL, § 51-27-25.



§ 51A-15-34 Notice of liquidation by director or receiver.

51A-15-34. Notice of liquidation by director or receiver. As soon after commencement of liquidation by the director or receiver as practicable, he shall proceed as in § 51A-15-3 relating to voluntary liquidation by banks, except that no notice need be sent relating to fiduciary accounts as therein mentioned.

Source: SL 1969, ch 11, § 13.17; SL 1988, ch 377, § 176; SDCL, § 51-27-26.



§ 51A-15-35 Disposition of safe deposit boxes in liquidation by director or receiver.

51A-15-35. Disposition of safe deposit boxes in liquidation by director or receiver. Safe deposit boxes in banks being liquidated by the director, the contents of which have not been removed before the date specified, shall be disposed of by the director or receiver as in § 51A-15-5.

Source: SL 1969, ch 11, § 13.18; SL 1988, ch 377, § 177; SDCL, § 51-27-27.



§ 51A-15-36 Settlement of claims by director or receiver in liquidation proceedings.

51A-15-36. Settlement of claims by director or receiver in liquidation proceedings. Within six months after the last day specified in the notice for the filing of claims or such longer period as may be allowed by the circuit court, the director or receiver shall:

(1) Reject any claim determined to be invalid;

(2) Determine the amount, if any, owing to each known creditor or depositor and the priority class of his claim under this chapter;

(3) Prepare a schedule of such determinations for filing in the circuit court; and

(4) Provide for legal publication in such newspapers as he shall determine, once a week for three successive weeks a notice of the time when and where the schedule of determinations will be available for inspection; and the date, not sooner than thirty days thereafter, when the director or receiver will file his schedule in court.
Source: SL 1911, ch 256, § 13; SL 1915, ch 102, art 1, § 17; RC 1919, § 8933; SDC 1939, § 6.0611; SDCL, §§ 51-14-33, 51-14-34; SL 1969, ch 11, § 13.19; SL 1970, ch 265, § 71; SL 1988, ch 377, § 178; SDCL, § 51-27-28.



§ 51A-15-37 Objections to schedule of determinations in settlement of claims.

51A-15-37. Objections to schedule of determinations in settlement of claims. Within twenty days after the filing of the schedule, pursuant to subdivision 51A-15-36 (3) any creditor, depositor or stockholder may file with the circuit court an objection to any determination made. Any objections so filed shall be heard and determined by the court, upon such notice to the director or receiver and interested claimants as the court may prescribe. If the objection is sustained the court shall direct an appropriate modification of the schedule.

Source: SL 1915, ch 102, art 1, § 17; RC 1919, § 8933; SDC 1939, § 6.0611; SDCL, § 51-14-35; SL 1969, ch 11, § 13.20; SL 1970, ch 265, § 72; SL 1988, ch 377, § 179; SDCL, § 51-27-29.



§ 51A-15-38 Partial distributions to claim holders authorized--Final distribution.

51A-15-38. Partial distributions to claim holders authorized--Final distribution. After filing his schedule the director or receiver may, from time to time, make partial distribution to the holders of claims which are undisputed or have been allowed by the court, if a proper reserve is established for the payment of disputed claims. As soon as is practicable after the determination of all objections the director or receiver shall make final distribution.

Source: SL 1911, ch 256, §§ 16, 21, 22; SL 1915, ch 102, art 1, §§ 18 to 20; RC 1919, §§ 8934 to 8936; SL 1919, ch 118; SDC 1939, § 6.0618; SDCL, § 51-14-53; SL 1969, ch 11, § 13.20; SL 1988, ch 377, § 180; SDCL, § 51-27-30.



§ 51A-15-39 Priority of claims in liquidation proceedings.

51A-15-39. Priority of claims in liquidation proceedings. The following claims shall have priority:

(1) First, public deposits that are subject to chapter 4-6A and § 51A-10-9;

(2) Then, obligations incurred by the director or receiver;

(3) Then, total deposits of each depositor;

(4) Then, all taxes due on a pro rata basis;

(5) Then, wages and salaries of officers and employees earned during the three-month period preceding the director's possession in an amount not exceeding the normal amount of compensation due;

(6) Then, fees and assessments due to the division on a pro rata basis;

(7) Then, all other claims on a pro rata basis exclusive of claims by holders of capital notes and debentures.
Source: SL 1969, ch 11, § 13.21 (1); SL 1988, ch 377, § 181; SL 1989, ch 411, § 5; SDCL, § 51-27-31.



§ 51A-15-40 Payment of claims not filed within time prescribed.

51A-15-40. Payment of claims not filed within time prescribed. After the payment of all claims filed within the time prescribed by § 51A-15-36 the director or receiver shall pay all other legal claims.

Source: SL 1969, ch 11, § 13.21 (2); SL 1988, ch 377, § 182; SDCL, § 51-27-32.



§ 51A-15-41 Prorata payment of claims authorized.

51A-15-41. Prorata payment of claims authorized. If the sum available for any class is insufficient to provide payment in full, such sum shall be distributed to the claimants in the class on a pro rata basis.

Source: SL 1969, ch 11, § 13.21 (3); SL 1988, ch 377, § 183; SDCL, § 51-27-33.



§ 51A-15-42 Distribution of assets remaining after liquidation.

51A-15-42. Distribution of assets remaining after liquidation. When the director or receiver has liquidated a bank, any assets remaining after all claims have been paid shall be distributed to the stockholders in accordance with their respective interests.

Source: SL 1911, ch 256, § 19; SL 1915, ch 102, art 1, § 24; RC 1919, § 8940; SDC 1939, § 6.0630; SDCL, § 51-14-64; SL 1969, ch 11, § 13.22; SL 1988, ch 377, § 184; SDCL, § 51-27-34.



§ 51A-15-43 Disposition of unclaimed funds after liquidation.

51A-15-43. Disposition of unclaimed funds after liquidation. Unclaimed funds remaining after the completion of the liquidation shall be transferred to the state treasurer for disposal pursuant to chapter 43-41B.

Source: SDC 1939, § 6.0618; SDCL, § 51-14-54; SL 1969, ch 11, § 13.23; SL 1974, ch 301, § 5; SL 1988, ch 377, § 185; SDCL, § 51-27-35.



§ 51A-15-44 Accounting by director or receivers after liquidation--Cancellation of charter--Order and certificate of dissolution.

51A-15-44. Accounting by director or receivers after liquidation--Cancellation of charter--Order and certificate of dissolution. When the assets have been distributed in accordance with this chapter, the director or receiver shall file an account with the circuit court. Upon approval thereof, the director or receiver shall be relieved of liability in connection with the liquidation and the court shall cancel the charter and enter an order of dissolution. The filing of a certified copy of such order with the secretary of state shall be deemed authority for the issuance of a certificate of dissolution.

Source: SL 1927, ch 58, §§ 10, 11; SL 1933, ch 55, §§ 10, 11; SDC 1939, § 6.0631; SDCL, § 51-14-62; SL 1969, ch 11, § 13.24; SL 1970, ch 265, § 73; SL 1988, ch 377, § 186; SDCL, § 51-27-36; SL 2005, ch 202, § 18.



§ 51A-15-45 Instruments affecting real estate executed on behalf of insolvent banks validated.

51A-15-45. Instruments affecting real estate executed on behalf of insolvent banks validated. All real estate mortgages, assignments and satisfactions of real estate mortgages and all assignments of sheriff's certificates of sale and all sales made and deeds executed by a receiver of an insolvent suspended national bank, by the board of trustees or local liquidation committee or corporation of an insolvent suspended state bank, or by the director, in charge of an insolvent suspended state bank or by a duly appointed, qualified and acting examiner in charge, either in the name of the director, or in his own name as examiner in charge of such insolvent suspended state bank, are hereby legalized, cured and validated.

Source: SL 1949, ch 20; SDC Supp 1960, § 65.0327; SDCL, §§ 51-14-66, 51-27-39.






Chapter 16 - Money Order Business Licenses [Repealed]

§ 51A-16-1 to 51A-16-17. Repealed.

51A-16-1 to 51A-16-17. Repealed by SL 2008, ch 253, § 48.






Chapter 17 - Money Transmission

§ 51A-17-1 Definition of terms.

51A-17-1. Definition of terms. Terms used in this chapter mean:

(1) "Applicant," any person filing an application for a license under this chapter;

(2) "Authorized delegate," any entity designated by the licensee under the provisions of this chapter to sell or issue payment instruments or engage in the business of transmitting money on behalf of a licensee;

(3) "Control," ownership of, or the power to vote, twenty-five percent or more of the outstanding voting securities of a licensee or controlling person. For purposes of determining the percentage of a licensee controlled by any person, there shall be aggregated with the person's interest the interest of any other person controlled by such person or by any spouse, parent, or child of such person;

(4) "Controlling person," any person in control of a licensee;

(5) "Director," the director of the Division of Banking;

(6) "Division," the Division of Banking;

(7) "Electronic instrument," any card or other tangible object for the transmission or payment of money that contains a microprocessor chip, magnetic stripe, or other means for the storage of information, that is prefunded, and for which the value is decremented upon each use. The term does not include a card or other tangible object that is redeemable by the issuer in goods or services;

(8) "Executive officer," the licensee's president, chair of the executive committee, senior officer responsible for the licensee' s business, chief financial officer, and any other person who performs similar functions;

(9) "Key shareholder," any person, or group of persons acting in concert, who is the owner of twenty-five percent or more of any voting class of an applicant's stock;

(10) "Licensee," any person licensed pursuant to this chapter;

(11) "Material litigation," any litigation that, according to generally accepted accounting principles, is deemed significant to an applicant's or licensee's financial health and would be required to be referenced in that entity's annual audited financial statements, report to shareholders, or similar documents;

(12) "Monetary value," any medium of exchange, whether or not redeemable in money;

(13) "Money transmission," engagement in the business of the sale or issuance of payment instruments or stored value or of receiving money or monetary value for transmission to a location within or outside the United States by any means, including wire, facsimile, or electronic transfer;

(13A) "Nationwide mortgage licensing system and registry," a licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators and other regulated entities;

(14) "Outstanding payment instrument," any payment instrument issued by the licensee which has been sold in the United States directly by the licensee or any payment instrument issued by the licensee which has been sold by an authorized delegate of the licensee in the United States, which has been reported to the licensee as having been sold, and which has not yet been paid by or for the licensee;

(15) "Payment instrument," any electronic or written check, draft, money order, travelers check, or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not such instrument is negotiable. The term, payment instrument, does not include any credit card voucher, any letter of credit, or any instrument which is redeemable by the issuer in goods or services;

(16) "Remit," either the direct payment of the funds to the licensee or its representatives authorized to receive those funds, or the deposit of the funds in a bank, credit union, savings and loan association, or other similar financial institution in an account specified by the licensee;

(17) "Security device," any surety bond, irrevocable letter of credit, or similar security device;

(18) "Stored value," monetary value that is evidenced by an electronic record. Stored value does not include any item that is redeemable by the issuer or its affiliates in goods or services of the issuer or its affiliates.
Source: SL 2008, ch 253, § 1; SL 2015, ch 241, § 1.



§ 51A-17-2 Permissible investments defined.

51A-17-2. Permissible investments defined. For the purposes of this chapter, the term, permissible investments, means any of the following:

(1) Cash;

(2) Certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;

(3) Bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, which are eligible for purchase by member banks of the Federal Reserve System;

(4) Any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates such securities;

(5) Investment securities that are obligations of the United States, its agencies or instrumentalities, or obligations that are guaranteed fully as to principal and interest of the United States, or any obligations of any state, municipality, or any political subdivision thereof;

(6) Shares in a money market mutual fund, interest-bearing bills or notes or bonds, debentures or stock traded on any national securities exchange or on a national over-the-counter market, or mutual funds primarily composed of such securities, or a fund composed of one or more permissible investments as set forth in this section;

(7) Any demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange;

(8) Receivables which are due to a licensee from its authorized delegates, which are not past due or doubtful of collection; or

(9) Any other investments or security device approved by the director.
Source: SL 2008, ch 253, § 2.



§ 51A-17-3 Entities exempt from chapter.

51A-17-3. Entities exempt from chapter. This chapter does not apply to:

(1) The United States or any department, agency, or instrumentality thereof;

(2) The United States Post Office;

(3) The state or any political subdivisions thereof;

(4) Banks, bank holding companies, credit unions, building and loan associations, savings and loan associations, savings banks, or mutual banks organized under the laws of any state or the United States, and any subcontractor, agent, or independent contractor that sells payment instruments issued by any such entity or sells such entity's money transmission services on behalf of such entity; and

(5) The provision of electronic transfer of government benefits for any federal, state, or county governmental agency as defined in Federal Reserve Board Regulation E, by a contractor for and on behalf of the United States or any department, agency, or instrumentality thereof, or any state or any political subdivisions thereof.
Source: SL 2008, ch 253, § 3.



§ 51A-17-4 License to engage in business of money transmission required.

51A-17-4. License to engage in business of money transmission required. No person, except a person who is exempt pursuant to the provisions of § 51A-17-3, may engage in the business of money transmission in this state without obtaining a license as provided in this chapter and undergoing a criminal background investigation through the division. A person is engaged in providing money transmission if the person provides those services to residents of South Dakota, even if such person has no physical presence in South Dakota. Any person may be licensed and maintain a unique identifier through the nationwide mortgage licensing system and registry.

Source: SL 2008, ch 253, § 4; SL 2015, ch 241, § 3.



§ 51A-17-5 Single license to conduct business at multiple locations--Authorized delegates.

51A-17-5. Single license to conduct business at multiple locations--Authorized delegates. If a licensee has a physical presence in this state, the licensee may conduct its business at one or more locations, directly or indirectly owned, or through one or more authorized delegates, or both, pursuant to the single license granted to the licensee.

Any authorized delegate of a licensee, acting within the scope of authority conferred by a written contract as described in § 51A-17-31, is not required to become licensed pursuant to this chapter. However, any such authorized delegate is subject to all other relevant portions of this chapter.

Source: SL 2008, ch 253, § 5.



§ 51A-17-6 Minimum net worth required.

51A-17-6. Minimum net worth required. Each licensee under this chapter shall at all times have a net worth of not less than one hundred thousand dollars, calculated in accordance with generally accepted accounting principles.

Source: SL 2008, ch 253, § 6.



§ 51A-17-7 Qualification to do business of corporate and noncorporate applicants and licensees.

51A-17-7. Qualification to do business of corporate and noncorporate applicants and licensees. Every corporate applicant, at the time of filing of an application for a license under this chapter and at all times after a license is issued, shall be in good standing in the state of its incorporation. All noncorporate applicants shall, at the time of the filing of an application for a license under this chapter and at all times after a license is issued, be registered or qualified to do business in the state.

Source: SL 2008, ch 253, § 7.



§ 51A-17-8 Security device or deposit required.

51A-17-8. Security device or deposit required. Each application shall be accompanied by a security device acceptable to the director in the amount of one hundred thousand dollars. The director may increase the amount of the security device to a maximum of five hundred thousand dollars upon the basis of the impaired financial condition of a licensee, as evidenced by a reduction in net worth, financial losses, or other relevant criteria. The security device shall be in a form satisfactory to the director and shall run to the state for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission, and payment of money in connection with the sale and issuance of payment instruments or the transmission of money, or both. In the case of a surety bond, the aggregate liability of the surety may not exceed the principal sum of the bond. Any claimant against the licensee may bring suit directly on the security device or the director may bring suit on behalf of any claimant, either in one action or in successive actions.

In lieu of a security device or of any portion of the principal thereof, as required by this section, the licensee may deposit with the director, or with such banks in this state as the licensee may designate and the director may approve, cash, interest-bearing stocks and bonds, notes, debentures, or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state, or of a city, county, school district, or instrumentality of this state, or guaranteed by this state, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the security device or portion thereof. The securities or cash shall be deposited as provided in this section and held to secure the same obligations as would the security device, but the depositor is entitled to receive all interest and dividends thereon, has the right, with the approval of the director, to substitute other securities for those deposited, and shall be required so to do on written order of the director made for good cause shown.

No security device may be cancelled without thirty days' written notice to the director. Cancellation does not affect any liability incurred or accrued during the period the security device was in effect.

Source: SL 2008, ch 253, § 8.



§ 51A-17-9 Security after licensee ceases operations.

51A-17-9. Security after licensee ceases operations. The security device shall remain in place for five years after the licensee ceases money transmission operations in the state. However, the director may permit the security device to be reduced or eliminated prior to that time to the extent that the amount of the licensee's payment instruments outstanding in this state are reduced. The director may also permit a licensee to substitute a letter of credit or other form of security device acceptable to the director for the security device in place at the time the licensee ceases money transmission operations in the state.

Source: SL 2008, ch 253, § 9.



§ 51A-17-10 Investments required--Waiver by director.

51A-17-10. Investments required--Waiver by director. Each licensee under this chapter shall at all times possess permissible investments having an aggregate market value, calculated in accordance with generally accepted accounting principles, of not less than the aggregate face amount of all outstanding payment instruments and stored value issued or sold by the licensee in the United States. This requirement may be waived by the director if the dollar volume of a licensee's outstanding payment instruments and stored value does not exceed the security devices posted by the licensee pursuant to § 51A-17-8.

Permissible investments, even if commingled with other assets of the licensee, shall be deemed by operation of law to be held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments in the event of the bankruptcy of the licensee.

Source: SL 2008, ch 253, § 10.



§ 51A-17-11 Criminal background investigation required.

51A-17-11. Criminal background investigation required. Each applicant for licensure under this chapter, except publicly traded corporations and their subsidiaries, shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the division shall submit completed fingerprint cards to the Division of Criminal Investigation. Upon completion of the criminal background check, the Division of Criminal Investigation shall forward to the division all information obtained as a result of the criminal background check. This information shall be obtained prior to permanent licensure of the applicant. The division may require a state and federal criminal background investigation for any licensee who is the subject of a disciplinary investigation by the division. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

Source: SL 2008, ch 253, § 11.



§ 51A-17-12 Application for license--Form--Contents.

51A-17-12. Application for license--Form--Contents. Each application for a license under this chapter shall be made in writing, and in a form prescribed by the director. Each application shall contain:

(1) The exact name of the applicant, the applicant's principal address, any fictitious or trade name used by the applicant in the conduct of its business, and the location of the applicant's business records;

(2) The history of the applicant's material litigation for the five-year period prior to the date of the application;

(3) Two sets of completed fingerprint cards and a signed waiver to authorize the division to conduct a criminal background investigation of the applicant;

(4) A description of the activities conducted by the applicant and a history of operations;

(5) A description of the business activities in which the applicant seeks to be engaged in the state;

(6) A list identifying the applicant's proposed authorized delegates in the state, if any, at the time of the filing of the license application;

(7) A sample authorized delegate contract, if applicable;

(8) A sample form of payment instrument, if applicable;

(9) Each location at which the applicant and its authorized delegates, if any, propose to conduct the licensed activities in the state; and

(10) The name and address of the clearing bank or banks on which the applicant's payment instruments will be drawn or through which such payment instruments will be payable.
Source: SL 2008, ch 253, § 12.



§ 51A-17-13 Corporate applicants--Additional requirements.

51A-17-13. Corporate applicants--Additional requirements. If the applicant is a corporation, in addition to the requirements of § 51A-17-12, the applicant shall provide:

(1) The date of the applicant's incorporation and state of incorporation;

(2) A certificate of good standing from the state in which the applicant was incorporated;

(3) A description of the corporate structure of the applicant, including the identity of any parent or subsidiary of the applicant, and the disclosure of whether any parent or subsidiary is publicly traded on any stock exchange;

(4) The name, business and residence address, and employment history for the past five years of the applicant's executive officers and any officer or manager who will be in charge of the applicant's activities to be licensed;

(5) The name, business and residence address, and employment history for the period five years prior to the date of the application of any key shareholder of the applicant;

(6) The history of material litigation for the five-year period prior to the date of the application of every executive officer or key shareholder of the applicant;

(7) Two sets of completed fingerprint cards and a signed waiver to authorize the division to conduct a criminal background investigation of every executive officer or key shareholder of the applicant;

(8) A copy of the applicant's most recent audited financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder equity, and statement of changes in financial position, and, if available, the applicant's audited financial statements for the immediately preceding two-year period. However, if the applicant is a wholly owned subsidiary of another corporation, the applicant may submit either the parent corporation's consolidated audited financial statements for the current year and for the immediately preceding two-year period or the parent corporation's Form 10K reports filed with the United States Securities and Exchange Commission for the prior three years in lieu of the applicant's financial statements. If the applicant is a wholly owned subsidiary of a corporation having its principal place of business outside the United States, similar documentation filed with the parent corporation's non-United States regulator may be submitted to satisfy this provision; and

(9) Copies of all filings, if any, made by the applicant with the United States Securities and Exchange Commission, or with a similar regulator in a country other than the United States, within the year preceding the date of filing of the application.
Source: SL 2008, ch 253, § 13.



§ 51A-17-14 Noncorporate applicants--Additional requirements.

51A-17-14. Noncorporate applicants--Additional requirements. If the applicant is not a corporation, in addition to the requirements of § 51A-17-12, the applicant shall provide:

(1) The name, business and residence address, personal financial statement, and employment history, for the past five years, of each principal of the applicant and the name, business and residence address, and employment history for the past five years of any other persons who will be in charge of the applicant's activities to be licensed;

(2) The place and date of the applicant's registration or qualification to do business in this state;

(3) The history of material litigation for the five-year period prior to the date of the application for each individual having any ownership interest in the applicant and each person who exercises supervisory responsibility with respect to the applicant's activities;

(4) Two sets of completed fingerprint cards and a signed waiver to authorize the division to conduct a criminal background investigation for each person having any ownership interest in the applicant and each person who exercises supervisory responsibility with respect to the applicant's activities; and

(5) Copies of the applicant's audited financial statements, including balance sheet, statement of income or loss, and statement of changes in financial position, for the current year and, if available, for the immediately preceding two-year period.
Source: SL 2008, ch 253, § 14.



§ 51A-17-15 Waiver of license application requirements.

51A-17-15. Waiver of license application requirements. The director may, for good cause shown, waive any requirement with respect to any license application or permit a license applicant to submit substituted information in its license application in lieu of the information required. The director may, if the circumstances dictate, require an applicant to provide additional information with respect to any license application.

Source: SL 2008, ch 253, § 15.



§ 51A-17-16 Application fee.

51A-17-16. Application fee . Each application shall be accompanied by a nonrefundable application fee not to exceed five hundred dollars and a licensee fee not to exceed one thousand dollars. The license fee shall be refunded if the application is denied. The director shall establish the application and license fees by rules promulgated pursuant to chapter 1-26.

Source: SL 2008, ch 253, § 16.



§ 51A-17-17 Investigation of applicant by director.

51A-17-17. Investigation of applicant by director. Upon receiving a complete application, the director shall investigate the financial condition and responsibility, financial and business experience, character, and general fitness of the applicant. The director may conduct an on-site investigation of the applicant, the reasonable cost of which shall be borne by the applicant. If the director finds that the applicant's business will be conducted honestly, fairly, and in a manner commanding the confidence and trust of the community and that the applicant has fulfilled the requirements imposed by this chapter and has paid the required license fee, the director shall issue a license to the applicant authorizing the applicant to engage in the licensed activities in this state until the license expires on the following July first. If these requirements have not been met, the director shall deny the application in a writing setting forth the reasons for the denial.

Source: SL 2008, ch 253, § 17.



§ 51A-17-18 Denial of application--Request for hearing.

51A-17-18. Denial of application--Request for hearing. Any applicant aggrieved by a denial issued by the director under this chapter may, at any time within thirty days from the date of written notice of the denial, request a hearing pursuant to chapter 1-26. Any request for hearing shall be made in writing and postmarked within the thirty-day period if sent by way of United States postal mail or actually received by the division within the thirty-day period if sent by way of electronic mail or facsimile.

Source: SL 2008, ch 253, § 18.



§ 51A-17-19 Annual report and renewal fee.

51A-17-19. Annual report and renewal fee. A licensee shall pay an annual renewal fee not to exceed one thousand dollars. The director shall establish the renewal fee by rules promulgated pursuant to chapter 1-26. The renewal fee shall be accompanied by a report, in a form prescribed by the director, which shall include:

(1) A copy of its most recent audited consolidated annual financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder's equity, and statement of changes in financial position, or, in the case of a licensee that is a wholly owned subsidiary of another corporation, the consolidated audited annual financial statement of the parent corporation may be filed in lieu of the licensee's audited annual financial statement;

(2) The licensee shall provide the number of payment instruments sold by the licensee in the state, the dollar amount of those instruments, and the dollar amount of those instruments currently outstanding, for the calendar year or fiscal year immediately preceding the renewal period, or as much of this information as is available at the time of filing the renewal application;

(3) Any material changes to any of the information submitted by the licensee on its original application which have not previously been reported to the director on any other report required to be filed under this chapter;

(4) A list of the licensee's permissible investments; and

(5) A list of the locations, if any, within this state at which business regulated by this chapter is being conducted by either the licensee or its authorized delegates.
Source: SL 2008, ch 253, § 19.



§ 51A-17-20 Time for filing renewal application, report, and fee.

51A-17-20. Time for filing renewal application, report, and fee. Any application for renewal of a license pursuant to the provisions of this chapter shall be filed with the director by December first and shall be accompanied by a fee and report as required pursuant to the provisions of § 51A-17-19. Any licensee that files for renewal after December first and before January first of the next calendar year shall pay a late fee in addition to the renewal fee. The late fee shall equal twenty-five percent of the renewal fee. If the application for renewal of a license is filed after December thirty-first, no license may be issued unless an application is filed pursuant to the provisions of § 51A-17-12.

Any money transmission license issued pursuant to the provisions of chapter 51A-17 that is set to expire on July 1, 2015, is extended until December 31, 2015.

Source: SL 2008, ch 253, § 20; SL 2015, ch 241, § 2.



§ 51A-17-21 Limit of licensee's liability.

51A-17-21. Limit of licensee's liability. A licensee's responsibility to any person for a money transmission conducted on that person's behalf by the licensee or the licensee's authorized delegate is limited to the amount of money transmitted or the face amount of the payment instrument or stored value purchased.

Source: SL 2008, ch 253, § 21.



§ 51A-17-22 Written report of certain events required.

51A-17-22. Written report of certain events required. Within fifteen business days of the occurrence of any one of the events listed in this section, a licensee shall file a written report with the director describing the event and its expected impact on the licensee's activities in the state. Such events include:

(1) Any material changes in information provided in a licensee's application or renewal report;

(2) The filing for bankruptcy or reorganization by the licensee;

(3) The institution of revocation or suspension proceedings against the licensee by any state or governmental authority with regard to the licensees' money transmission activities;

(4) Any felony indictment of the licensee or any of its key officers or directors related to money transmission activities; and

(5) Any felony conviction of the licensee or any of its key officers or directors related to money transmission activities.
Source: SL 2008, ch 253, § 22.



§ 51A-17-23 Notice of proposed change of control--Investigation--Approval of change.

51A-17-23. Notice of proposed change of control--Investigation--Approval of change. A licensee shall give the director written notice of a proposed change of control within fifteen days after learning of the proposed change of control and request approval of the acquisition. After review of a request for approval, the director may require the licensee to provide additional information concerning the proposed persons in control of the licensee. The additional information shall be limited to the same types required of the licensee or persons in control of the licensee as part of its original license or renewal application. The director shall approve a request for change of control if, after investigation, the director determines that the person or group of persons requesting approval has the competence, experience, character, and general fitness to operate the licensee or person in control of the licensee in a lawful and proper manner and that the interests of the public will not be jeopardized by the change of control.

Source: SL 2008, ch 253, § 23.



§ 51A-17-24 Persons exempt from change of control requirements--Notice.

51A-17-24. Persons exempt from change of control requirements--Notice. The following persons are exempt from the requirements of § 51A-17-23, but the licensee shall notify the director of any such change of control:

(1) A person that acts as a proxy for the sole purpose of voting at a designated meeting of the security holders or holders of voting interests of a licensee or person in control of a licensee;

(2) A person that acquires control of a licensee by devise or descent;

(3) A person that acquires control as a personal representative, custodian, guardian, conservator, or trustee, or as an officer appointed by a court of competent jurisdiction or by operation of law; and

(4) A person that the director by rule or order exempts in the public interest.
Source: SL 2008, ch 253, § 24.



§ 51A-17-25 Public offering of securities exempt from change of control requirements.

51A-17-25. Public offering of securities exempt from change of control requirements. Section 51A-17-23 does not apply to public offerings of securities.

Source: SL 2008, ch 253, § 25.



§ 51A-17-26 Request for determination on change of control from director.

51A-17-26. Request for determination on change of control from director. Before filing a request for approval to acquire control, a person may request in writing a determination from the director as to whether the person would be considered a person in control of a licensee upon consummation of a proposed transaction. If the director determines that the person would not be a person in control of a licensee, the director shall enter an order to that effect and the proposed person and transaction is not subject to the requirements of § 51A-17-23.

Source: SL 2008, ch 253, § 26.



§ 51A-17-27 On-site examinations--Acceptance of report by other examining agency--Waiver with self-examination.

51A-17-27. On-site examinations--Acceptance of report by other examining agency--Waiver with self-examination. The director may conduct an annual on-site examination of a licensee upon reasonable notice to the licensee. The director may examine a licensee without prior notice if the director has a reasonable basis to believe that the licensee is in noncompliance with this chapter. If the director concludes that an on-site examination of a licensee is necessary, the licensee shall pay all reasonably incurred costs of such examination. The on-site examination may be conducted in conjunction with examinations to be performed by representatives of any governmental agency. The director, in lieu of an on-site examination, may accept the examination report of any governmental agency, and reports so accepted are considered for all purposes as an official report of the director. The director may waive an on-site examination and only require a self-examination or a report prepared by an independent accounting firm. If a licensee conducts a self-examination, the licenses shall provide any information requested under oath and on forms provided by the division. The reasonable expenses incurred by the division, any governmental agency, or an independent licensed or certified public accountant in making such examination or report shall be borne by the licensee.

Source: SL 2008, ch 253, § 27.



§ 51A-17-28 Request for financial data or on-site examination upon reasonable basis to believe licensee in noncompliance.

51A-17-28. Request for financial data or on-site examination upon reasonable basis to believe licensee in noncompliance. The director may request financial data from a licensee in addition to that required under § 51A-17-19, or conduct an on-site examination of any authorized delegate or location of a licensee within this state without prior notice to the authorized delegate or licensee only if the director has a reasonable basis to believe that the licensee or authorized delegate is in noncompliance with this chapter. If the director examines an authorized delegate's operations, the authorized delegate shall pay all reasonably incurred costs of such examination. If the director examines a licensee's location within the state, the licensee shall pay all reasonably incurred costs of such examination.

Source: SL 2008, ch 253, § 28.



§ 51A-17-29 Records required and open to inspection.

51A-17-29. Records required and open to inspection. Each licensee shall make, keep, and preserve the following books, accounts, and other records for a period of three years and which shall be open to inspection by the director:

(1) A record or records of each payment instrument and stored value sold;

(2) A general ledger, which general ledger shall be posted at least monthly, containing all assets, liabilities, capital, income, and expense accounts;

(3) Bank statements and bank reconciliation records;

(4) Records of outstanding payment instruments and stored value;

(5) Records of each payment instrument and stored value paid within the three-year period;

(6) A list of the names and addresses of all of the licensee's authorized delegates; and

(7) Any other records the director reasonably requires by rule promulgated pursuant to chapter 1-26.

Maintenance of such documents as are required by this section in a photographic, electronic, or other similar form constitutes compliance with this section. Records may be maintained at a location other than within this state if they are made accessible to the director on seven business days written notice.

Source: SL 2008, ch 253, § 29.



§ 51A-17-30 Confidentiality of information--Exception.

51A-17-30. Confidentiality of information--Exception. All information or reports obtained by the director from an applicant, licensee, or authorized delegate, whether obtained through reports, applications, examination, audits, investigation, or otherwise, including all information contained in or related to examination, investigation, operating, or condition reports prepared by, on behalf of, or for the use of the director, or financial statements, balance sheets, or authorized delegate information, are confidential. However, the director may disclose confidential information to officials and examiners of other state or federal regulatory authorities or to appropriate prosecuting attorneys.

This section does not prohibit the director from disclosing to the public a list of persons licensed under this chapter or the aggregated financial data on those licensees.

Source: SL 2008, ch 253, § 30.



§ 51A-17-31 Authorized delegate--Written contract required--Contents.

51A-17-31. Authorized delegate--Written contract required--Contents. Any licensee desiring to conduct licensed activities through an authorized delegate shall authorize each delegate to operate pursuant to an express written contract. Any such contract entered into after July 1, 2008, shall provide the following:

(1) That the licensee appoints the person as its delegate with authority to engage in money transmission on behalf of the licensee;

(2) That neither a licensee nor an authorized delegate may authorize subdelegates without the written consent of the director; and

(3) That licensees are subject to supervision and regulation by the director.
Source: SL 2008, ch 253, § 31.



§ 51A-17-32 Standards of conduct of authorized delegate.

51A-17-32. Standards of conduct of authorized delegate. An authorized delegate shall adhere to the following standards of conduct:

(1) No authorized delegate may make any fraudulent or false statement or misrepresentation to a licensee or to the director;

(2) All money transmission or sale or issuance of payment instrument activities conducted by an authorized delegate shall be strictly in accordance with the licensee's written procedures provided to the authorized delegate;

(3) An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate. The failure of an authorized delegate to remit all money owing to a licensee within the time presented shall result in liability of the authorized delegate to the licensee for the licensee's actual damages. The director may establish, by rules promulgated pursuant to chapter 1-26, the maximum remittance time;

(4) An authorized delegate is deemed to consent to the director's inspection, with or without prior notice to the licensee or authorized delegate, of the books and records of authorized delegates of the licensee if the director has a reasonable basis to believe that the licensee or authorized delegate is in noncompliance with this chapter; and

(5) An authorized delegate is under a duty to act only as authorized under the contract with the licensee. An authorized delegate who exceeds the authority grant under the contract is subject to cancellation of the contract and further disciplinary action by the director.
Source: SL 2008, ch 253, § 32.



§ 51A-17-33 Funds received by authorized delegate constitute trust funds.

51A-17-33. Funds received by authorized delegate constitute trust funds. Any funds, less fees, received by an authorized delegate of a licensee from the sale or delivery of a payment instrument issued by a licensee or received by an authorized delegate for transmission shall, from the time such funds are received by such authorized delegate until such time when the funds or an equivalent amount are remitted by the authorized delegate to the licensee, constitute trust funds owned by and belonging to the licensee. If an authorized delegate commingles any such funds with any other funds or property owned or controlled by the authorized delegate, any commingled proceeds and other property shall be impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.

Source: SL 2008, ch 253, § 33.



§ 51A-17-34 Report of theft or loss.

51A-17-34. Report of theft or loss. An authorized delegate shall report to the licensee the theft or loss of payment instruments and stored value within twenty-four hours from the time the authorized delegate knew or should have known of such theft or loss.

Source: SL 2008, ch 253, § 34.



§ 51A-17-35 Suspension or revocation of license.

51A-17-35. Suspension or revocation of license. The director may suspend or revoke a licensee's license if the director finds that:

(1) Any fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying such application;

(2) The licensee's net worth becomes inadequate and the licensee, after ten days written notice from the director, fails to take such steps as the director deems necessary to remedy such deficiency;

(3) The licensee violates any material provision of this chapter or any rule or order promulgated by the director under authority of this chapter;

(4) The licensee is convicted of a violation of a state or federal anti-money laundering statute or is subject to an enforcement action for a violation of a state or federal anti-money laundering statute;

(5) The licensee is conducting its business in an unsafe or unsound manner;

(6) The licensee is insolvent;

(7) The licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due;

(8) The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any bankruptcy;

(9) The licensee refuses to permit the director to make any examination authorized by this chapter;

(10) The licensee fails to make any report required by this chapter; or

(11) The competence, experience, character, or general fitness of the licensee indicates that it is not in the public interest to permit the licensee to conduct its business.
Source: SL 2008, ch 253, § 35.



§ 51A-17-36 Suspension or revocation of authorized delegate designation.

51A-17-36. Suspension or revocation of authorized delegate designation. The director may issue an order suspending or revoking the designation of an authorized delegate, if the director finds that:

(1) The authorized delegate violated this chapter or a rule adopted or an order issued under this chapter;

(2) The authorized delegate did not cooperate with an examination or investigation by the director;

(3) The authorized delegate engages in fraud, intentional misrepresentation, or gross negligence;

(4) The authorized delegate is convicted of a violation of a state or federal anti-money laundering statute or is subject to an enforcement action for a violation of a state or federal anti-money laundering statute;

(5) The competence, experience, character, or general fitness of the authorized delegate or a person in control of the authorized delegate indicates that it is not in the public interest to permit the authorized delegate to provide money services; or

(6) The authorized delegate is engaging in an unsafe or unsound practice. In determining whether an authorized delegate is engaging in an unsafe or unsound practice, the director may consider the size and condition of the authorized delegate's provision of money services, the magnitude of the loss, the gravity of the violation of this chapter, and the previous conduct of the authorized delegate.

An authorized delegate may apply for relief from a suspension or revocation of designation as an authorized delegate pursuant to chapter 1-26.

Source: SL 2008, ch 253, § 36.



§ 51A-17-37 Cease and desist order.

51A-17-37. Cease and desist order. If the director determines that a violation of this chapter or of a rule adopted or an order issued pursuant to this chapter by a licensee or authorized delegate is likely to cause immediate and irreparable harm to the licensee, its customers, or the public as a result of the violation, or cause insolvency or significant dissipation of assets of the licensee, the director may issue an order requiring the licensee or authorized delegate to cease and desist from the violation. The director may issue an order against a licensee to cease and desist from providing money transmission services through an authorized delegate that is the subject of a separate order pursuant to § 51A-17-36. The order becomes effective upon service of it upon the licensee or authorized delegate. An order to cease and desist remains effective and enforceable pending the completion of an administrative proceeding pursuant to chapter 1-26. However, a licensee or an authorized delegate that is served with an order to cease and desist may petition the circuit court for a judicial order setting aside, limiting, or suspending the enforcement, operation, or effectiveness of the order pending the completion of an administrative proceeding pursuant to chapter 1-26.

Source: SL 2008, ch 253, § 37.



§ 51A-17-38 Administrative proceeding following cease and desist order.

51A-17-38. Administrative proceeding following cease and desist order. The director shall commence an administrative proceeding pursuant to chapter 1-26 within twenty days after issuing an order to cease and desist. The director may apply to the circuit court for an appropriate order to protect the public interest.

Source: SL 2008, ch 253, § 38.



§ 51A-17-39 Consent order.

51A-17-39. Consent order. The director may enter into a consent order at any time with a person to resolve a matter arising under this chapter. A consent order shall be signed by the person to whom it is issued or by the person's authorized representative, and shall indicate agreement with the terms contained in the order. A consent order may provide that it does not constitute an admission by a person that this chapter or a rule adopted or an order issued under this chapter has been violated.

Source: SL 2008, ch 253, § 39.



§ 51A-17-40 Fine for violation of chapter or rule.

51A-17-40. Fine for violation of chapter or rule. The director may assess a fine against a person that violates this chapter or a rule adopted or an order issued under this chapter in an amount not to exceed five hundred dollars per day for each day the violation is outstanding, plus the state's costs and expenses for the investigation and prosecution of the matter, including reasonable attorney's fees.

Source: SL 2008, ch 253, § 40.



§ 51A-17-41 Intentional misrepresentations or omissions in records--Engaging in activity without required license--Felony.

51A-17-41. Intentional misrepresentations or omissions in records--Engaging in activity without required license--Felony. Any person that intentionally makes a false statement, misrepresentation, or false certification in a record filed or required to be maintained under this chapter or that intentionally makes a false entry or omits a material entry in such a record is guilty of a Class 6 felony. Any person that knowingly engages in any activity for which a license is required under this chapter without being licensed under this chapter is guilty of a Class 6 felony.

Source: SL 2008, ch 253, § 41.



§ 51A-17-42 Order to show cause--Temporary restraining order--Cease and desist order--Administrative proceeding--Judicial review.

51A-17-42. Order to show cause--Temporary restraining order--Cease and desist order--Administrative proceeding--Judicial review. If the director has reason to believe that a person has violated or is violating § 51A-17-4, the director may issue an order to show cause why an order to cease and desist should not issue requiring that the person cease and desist from the violation of § 51A-17-4. In an emergency, the director may petition the circuit court for the issuance of a temporary restraining order. An order to cease and desist becomes effective upon service of it upon the person. An order to cease and desist remains effective and enforceable pending the completion of an administrative proceeding pursuant to chapter 1-26. A person that is served with an order to cease and desist for violating § 51A-17-4 may petition the circuit court for a judicial order setting aside, limiting, or suspending the enforcement, operation, or effectiveness of the order pending the completion of an administrative proceeding pursuant to chapter 1-26. The director shall commence an administrative proceeding within twenty days after issuing an order to cease and desist.

Source: SL 2008, ch 253, § 42.



§ 51A-17-43 Jurisdiction of the courts.

51A-17-43. Jurisdiction of the courts. Any person who engages in business activity regulated by this chapter is deemed to have consented to the jurisdiction of the courts of South Dakota for all actions arising under this chapter.

Source: SL 2008, ch 253, § 43.



§ 51A-17-44 Repealed.

51A-17-44. Repealed by SL 2012, ch 252, § 27.



§ 51A-17-45 Licenses not assignable.

51A-17-45. Licenses not assignable. No license granted pursuant to this chapter is assignable.

Source: SL 2008, ch 253, § 45.



§ 51A-17-46 Funds to be deposited with state treasurer and credited to banking special revenue fund.

51A-17-46. Funds to be deposited with state treasurer and credited to banking special revenue fund. Any money coming into the custody of the division pursuant to this chapter shall be deposited with the state treasurer. The state treasurer shall credit the money to the banking special revenue fund. Any expenditure of money out of the fund may only be made by appropriation by the Legislature through either the General Appropriation Act or a special appropriation bill. The director shall approve vouchers and the state auditor shall draw warrants to pay expenditures authorized by this chapter.

Source: SL 2008, ch 253, § 46.



§ 51A-17-47 Promulgation of rules.

51A-17-47. Promulgation of rules. The director may promulgate rules pursuant to chapter 1-26 to establish the process for conducting background investigations, for the conduct of examinations, the reporting of information required by this chapter, and the process for the suspension or revocation of a license issued by the division.

Source: SL 2008, ch 253, § 47.



§ 51A-17-48 Use of nationwide mortgage licensing system and registry as information channeling agent.

51A-17-48. Use of nationwide mortgage licensing system and registry as information channeling agent. The director may use the nationwide mortgage licensing system and registry as a channeling agent for requesting and distributing information to and from other state and federal regulatory officials or agencies with money transmission industry oversight authority as deemed necessary by the director to carry out the responsibilities of this chapter.

Source: SL 2015, ch 241, § 4.



§ 51A-17-49 Collection and maintenance of records and processing of fees.

51A-17-49. Collection and maintenance of records and processing of fees. The director may establish a relationship or enter into a contract with the nationwide mortgage licensing system and registry or an entity designated by the nationwide mortgage licensing system and registry to collect and maintain records and process transaction fees or other fees related to any licensee or person subject to the provisions of this chapter.

Source: SL 2015, ch 241, § 5.



§ 51A-17-50 Confidentiality of information provided to nationwide mortgage licensing system and registry.

51A-17-50. Confidentiality of information provided to nationwide mortgage licensing system and registry. The following provisions apply to the sharing of information collected and retained by the director during the administration of this chapter:

(1) The provisions of § 51A-17-30 regarding privacy or confidentiality apply to any information or material provided to the nationwide mortgage licensing system and registry, and any privilege arising under federal or state law, including any rule of a federal or state court, with respect to the information or material, continue to apply to the information or material after the information or material has been disclosed to the nationwide mortgage licensing system and registry. The information and material may be shared with a state or federal regulatory official who has money transmission industry oversight authority without the loss of privilege or the loss of confidentiality protections by federal law or § 51A-17-30; and

(2) No information or material that is subject to privilege or confidentiality pursuant to this section is subject to:

(a) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

(b) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the nationwide mortgage licensing system and registry regarding the information or material is waived, in whole or in part, by the person to whom the information or material pertains.

This section does not apply to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, money transmitters that is included in the nationwide mortgage licensing system and registry for access by the public.

Source: SL 2015, ch 241, § 6.









Title 52 - SAVINGS AND LOAN ASSOCIATIONS

Chapter 01 - Definitions And General Provisions [Repealed]

§ 52-1-1 , 52-1-2. Repealed.

52-1-1, 52-1-2. Repealed by SL 2007, ch 277, § 1.



§ 52-1-3 Repealed.

52-1-3. Repealed by SL 1980, ch 24, § 95.



§ 52-1-4 to 52-1-16. Repealed.

52-1-4 to 52-1-16. Repealed by SL 2007, ch 277, § 1.






Chapter 02 - South Dakota State Banking Commission [Repealed]

§ 52-2-1 to 52-2-5. Repealed.

52-2-1 to 52-2-5. Repealed by SL 1991, ch 391, §§ 1 to 6.



§ 52-2-6 Repealed.

52-2-6. Repealed by SL 1971, ch 23, § 2.



§ 52-2-7 Repealed.

52-2-7. Repealed by SL 1991, ch 391, § 7.



§ 52-2-8 Repealed.

52-2-8. Repealed by SL 2006, ch 4, § 2.



§ 52-2-8.1 to 52-2-11. Repealed.

52-2-8.1 to 52-2-11. Repealed by SL 2007, ch 277, § 1.






Chapter 03 - Functions Of Director Of Division Of Banking [Repealed]

§ 52-3-1 to 52-3-11. Repealed.

52-3-1 to 52-3-11. Repealed by SL 2007, ch 277, § 1.






Chapter 04 - Organization Of Associations [Repealed]

§ 52-4-1 to 52-4-6. Repealed.

52-4-1 to 52-4-6. Repealed by SL 2007, ch 277, § 1.



§ 52-4-7 Repealed.

52-4-7. Repealed by SL 1982, ch 337, § 8.



§ 52-4-8 to 52-4-15. Repealed.

52-4-8 to 52-4-15. Repealed by SL 2007, ch 277, § 1.



§ 52-4-16 , 52-4-17. Repealed.

52-4-16, 52-4-17. Repealed by SL 1989, ch 414, §§ 1, 2.



§ 52-4-18 to 52-4-39. Repealed.

52-4-18 to 52-4-39. Repealed by SL 2007, ch 277, § 1.



§ 52-4-40 Repealed.

52-4-40. Repealed by SL 1980, ch 24, § 99.



§ 52-4-41 , 52-4-42. Repealed.

52-4-41, 52-4-42. Repealed by SL 2007, ch 277, § 1.






Chapter 05 - General Powers Of Domestic Associations [Repealed]

§ 52-5-1 to 52-5-21. Repealed.

52-5-1 to 52-5-21. Repealed by SL 2007, ch 277, § 1.






Chapter 06 - Branch Offices [Repealed]

§ 52-6-1 Repealed.

52-6-1. Repealed by SL 1978, ch 354, § 2.



§ 52-6-2 to 52-6-11. Repealed.

52-6-2 to 52-6-11. Repealed by SL 2007, ch 277, § 1.






Chapter 06A - Remote Service Savings And Loan Units [Repealed]

§ 52-6A-1 to 52-6A-7. Repealed.

52-6A-1 to 52-6A-7. Repealed by SL 2007, ch 277, § 1.






Chapter 06B - Service Corporations [Repealed]

§ 52-6B-1 to 52-6B-13. Repealed.

52-6B-1 to 52-6B-13. Repealed by SL 2007, ch 277, § 1.






Chapter 07 - Savings Accounts [Repealed]

§ 52-7-1 to 52-7-25. Repealed.

52-7-1 to 52-7-25. Repealed by SL 2007, ch 277, § 1.



§ 52-7-26 Repealed.

52-7-26. Repealed by SL 1982, ch 337, § 2.



§ 52-7-27 , 52-7-28. Repealed.

52-7-27, 52-7-28. Repealed by SL 2007, ch 277, § 1.






Chapter 08 - Loans And Investments [Repealed]

§ 52-8-1 to 52-8-15. Repealed.

52-8-1 to 52-8-15. Repealed by SL 2007, ch 277, § 1.



§ 52-8-16 , 52-8-17. Repealed.

52-8-16, 52-8-17. Repealed by SL 1980, ch 334, §§ 1, 2.



§ 52-8-18 , 52-8-19. Repealed.

52-8-18, 52-8-19. Repealed by SL 2007, ch 277, § 1.



§ 52-8-20 Repealed.

52-8-20. Repealed by SL 1981, ch 347, § 48.



§ 52-8-21 to 52-8-28. Repealed.

52-8-21 to 52-8-28. Repealed by SL 2007, ch 277, § 1.






Chapter 09 - Association Records, Accounting Methods And Reserves [Repealed]

§ 52-9-1 to 52-9-12. Repealed.

52-9-1 to 52-9-12. Repealed by SL 2007, ch 277, § 1.






Chapter 10 - Association Reports And Examinations [Repealed]

§ 52-10-1 to 52-10-9. Repealed.

52-10-1 to 52-10-9. Repealed by SL 2007, ch 277, § 1.






Chapter 11 - Foreign And Federal Associations [Repealed]

§ 52-11-1 to 52-11-8. Repealed.

52-11-1 to 52-11-8. Repealed by SL 2007, ch 277, § 1.






Chapter 12 - Voluntary Reorganization And Dissolution Of Associations [Repealed]

§ 52-12-1 to 52-12-17. Repealed.

52-12-1 to 52-12-17. Repealed by SL 2007, ch 277, § 1.






Chapter 13 - Reorganization And Liquidation Proceedings [Repealed]

§ 52-13-1 Repealed.

52-13-1. Repealed by SL 1982, ch 339, § 1.



§ 52-13-2 , 52-13-3. Repealed.

52-13-2, 52-13-3. Repealed by SL 2007, ch 277, § 1.



§ 52-13-4 Repealed.

52-13-4. Repealed by SL 1982, ch 339, § 4.



§ 52-13-5 to 52-13-7.4. Repealed.

52-13-5 to 52-13-7.4. Repealed by SL 2007, ch 277, § 1.



§ 52-13-8 to 52-13-10. Repealed.

52-13-8 to 52-13-10. Repealed by SL 1982, ch 339, §§ 12 to 14.



§ 52-13-11 Repealed.

52-13-11. Repealed by SL 2007, ch 277, § 1.



§ 52-13-12 Repealed.

52-13-12. Repealed by SL 1982, ch 339, § 16.



§ 52-13-13 to 52-13-17. Repealed.

52-13-13 to 52-13-17. Repealed by SL 2007, ch 277, § 1.



§ 52-13-18 to 52-13-21. Repealed.

52-13-18 to 52-13-21. Repealed by SL 1982, ch 339, §§ 18 to 21.



§ 52-13-22 to 52-13-25.1. Repealed.

52-13-22 to 52-13-25.1. Repealed by SL 2007, ch 277, § 1.



§ 52-13-26 to 52-13-30. Repealed.

52-13-26 to 52-13-30. Repealed by SL 1982, ch 339, §§ 26 to 30.



§ 52-13-31 to 52-13-33. Repealed.

52-13-31 to 52-13-33. Repealed by SL 2007, ch 277, § 1.



§ 52-13-34 Repealed.

52-13-34. Repealed by SL 1982, ch 339, § 32.



§ 52-13-35 Repealed.

52-13-35. Repealed by SL 2007, ch 277, § 1.



§ 52-13-36 Repealed.

52-13-36. Repealed by SL 1982, ch 339, § 34.



§ 52-13-37 Repealed.

52-13-37. Repealed by SL 2007, ch 277, § 1.



§ 52-13-38 to 52-13-42. Repealed.

52-13-38 to 52-13-42. Repealed by SL 1982, ch 339, §§ 47 to 51.



§ 52-13-43 to 52-13-57. Repealed.

52-13-43 to 52-13-57. Repealed by SL 2007, ch 277, § 1.






Chapter 14 - Judicial Review Of Proceedings [Repealed]

§ 52-14-1 to 52-14-9. Repealed.

52-14-1 to 52-14-9. Repealed by SL 2007, ch 277, § 1.









Title 53 - CONTRACTS

Chapter 01 - Definitions And General Provisions

§ 53-1-1 Contract defined.

53-1-1. Contract defined. A contract is an agreement to do or not to do a certain thing.

Source: CivC 1877, § 870; CL 1887, § 3494; RCivC 1903, § 1188; RC 1919, § 803; SDC 1939, § 10.0101.



§ 53-1-2 Essential elements of contract.

53-1-2. Essential elements of contract. Elements essential to existence of a contract are:

(1) Parties capable of contracting;

(2) Their consent;

(3) A lawful object; and

(4) Sufficient cause or consideration.
Source: CivC 1877, § 871; CL 1887, § 3495; RCivC 1903, § 1189; RC 1919, § 804; SDC 1939, § 10.0102.



§ 53-1-3 Contracts, express or implied--Express contract defined--Implied contract defined.

53-1-3. Contracts, express or implied--Express contract defined--Implied contract defined. A contract is either express or implied.

An express contract is one, the terms of which are stated in words.

An implied contract is one, the existence and terms of which are manifested by conduct.

Source: CivC 1877, §§ 915 to 917; CL 1887, §§ 3539 to 3541; RCivC 1903, §§ 1233 to 1235; RC 1919, §§ 850 to 852; SDC 1939, § 10.0601.



§ 53-1-4 Law and usage of place of performance, application to contracts.

53-1-4. Law and usage of place of performance, application to contracts. A contract is to be interpreted according to the law and usage of the place where it is to be performed or, if it does not indicate a place of performance, according to the law and usage of the place where it is made.

Source: CivC 1877, § 937; CL 1887, § 3561; RCivC 1903, § 1255; RC 1919, § 876; SDC 1939, § 10.0106.






Chapter 02 - Parties To Contracts

§ 53-2-1 Persons capable of contracting.

53-2-1. Persons capable of contracting. All persons are capable of contracting except minors, persons of unsound mind, and persons deprived of civil rights.

Source: CivC 1877, § 872; CL 1887, § 3496; RCivC 1903, § 1190; RC 1919, § 805; SDC 1939, § 10.0201.



§ 53-2-2 Minors and persons of unsound mind--Capacity to contract.

53-2-2. Minors and persons of unsound mind--Capacity to contract. Minors and persons of unsound mind have only such capacity as is specified in the statutes relating to such persons.

Source: CivC 1877, § 873; CL 1887, § 3497; RCivC 1903, § 1191; RC 1919, § 806; SDC 1939, § 10.0202.



§ 53-2-3 Identification of parties necessary to validity.

53-2-3. Identification of parties necessary to validity. If the parties cannot be identified, a contract is invalid.

Source: CivC 1877, § 874; CL 1887, § 3498; RCivC 1903, § 1192; RC 1919, § 807; SDC 1939, § 10.0203.



§ 53-2-4 Joint and several contracts.

53-2-4. Joint and several contracts. Where all the parties who unite in a promise receive some benefit from the consideration, whether past or present, their promise is presumed to be joint and several.

Source: CivC 1877, § 950; CL 1887, § 3574; RCivC 1903, § 1268; RC 1919, § 889; SDC 1939, § 10.0104.



§ 53-2-5 Promise in singular number--Execution by several persons.

53-2-5. Promise in singular number--Execution by several persons. A promise made in the singular number but executed by several persons is presumed to be joint and several.

Source: CivC 1877, § 951; CL 1887, § 3575; RCivC 1903, § 1269; RC 1919, § 890; SDC 1939, § 10.0105.



§ 53-2-6 Contract for benefit of third person--Enforcement by beneficiary, limitation of time.

53-2-6. Contract for benefit of third person--Enforcement by beneficiary, limitation of time. A contract made expressly for the benefit of a third person may be enforced by him at any time before the parties thereto rescind it.

Source: CivC 1877, § 875; CL 1887, § 3499; RCivC 1903, § 1193; RC 1919, § 808; SDC 1939, § 10.0204.






Chapter 03 - Consent To Contracts

§ 53-3-1 Essentials of consent.

53-3-1. Essentials of consent. Consent of the parties to a contract must be:

(1) Free;

(2) Mutual; and

(3) Communicated by each to the other.
Source: CivC 1877, § 876; CL 1887, § 3500; RCivC 1903, § 1194; RC 1919, § 809; SDC 1939, § 10.0301.



§ 53-3-2 Absence of free consent--Contract voidable--Rescission.

53-3-2. Absence of free consent--Contract voidable--Rescission. Consent which is not free is not void but voidable and may be rescinded in the manner prescribed by the statutes on rescission.

Source: CivC 1877, § 877; CL 1887, § 3501; RCivC 1903, § 1195; RC 1919, § 810; SDC 1939, § 10.0302.



§ 53-3-3 Mutuality of consent.

53-3-3. Mutuality of consent. Consent is not mutual unless the parties all agree upon the same thing in the same sense. In certain cases prescribed in the law on interpretation of contracts they are to be deemed so to agree without regard to the fact.

Source: CivC 1877, § 891; CL 1887, § 3515; RCivC 1903, § 1209; RC 1919, § 824; SDC 1939, § 10.0315.



§ 53-3-4 Ratification of voidable contract for want of consent.

53-3-4. Ratification of voidable contract for want of consent. A contract which is voidable solely for want of due consent may be ratified by a subsequent consent.

Source: CivC 1877, § 899; CL 1887, § 3523; RCivC 1903, § 1217; RC 1919, § 832; SDC 1939, § 10.0323.



§ 53-3-5 Assumption of obligation by acceptance of benefits.

53-3-5. Assumption of obligation by acceptance of benefits. A voluntary acceptance of the benefit of a transaction is equivalent to a consent to all the obligations arising from it so far as the facts are known or ought to be known to the person accepting.

Source: CivC 1877, § 900; CL 1887, § 3524; RCivC 1903, § 1218; RC 1919, § 833; SDC 1939, § 10.0324.






Chapter 04 - Duress, Fraud, Undue Influence And Mistake

§ 53-4-1 Apparent consent voidable--Grounds.

53-4-1. Apparent consent voidable--Grounds. An apparent consent is not real or free and is voidable when obtained through:

(1) Duress;

(2) Fraud;

(3) Undue influence; or

(4) Mistake.
Source: CivC 1877, § 878; CL 1887, § 3502; RCivC 1903, § 1196; RC 1919, § 811; SDC 1939, § 10.0303.



§ 53-4-2 Consent deemed voidable--Grounds.

53-4-2. Consent deemed voidable--Grounds. Consent is deemed to have been obtained through duress, fraud, undue influence, or mistake, only when it would not have been given except for one or more of them.

Source: CivC 1877, § 879; CL 1887, § 3503; RCivC 1903, § 1197; RC 1919, § 812; SDC 1939, § 10.0304.



§ 53-4-3 Duress defined.

53-4-3. Duress defined. Duress consists in:

(1) Actual or threatened unlawful confinement of the person of the party, or of husband or wife of such party, or of an ancestor, descendant, or adopted child of such party, husband, or wife; or

(2) Actual or threatened confinement of any such person or persons lawful in form but fraudulently obtained or fraudulently made unjustly harassing or oppressive; or

(3) Actual or threatened unlawful violent injury to the person or property of any such person or persons; or

(4) Actual or threatened injury to the character of any such person or persons; or

(5) Actual unlawful detention of the property of any such person.
Source: CivC 1877, §§ 880, 881; CL 1887, §§ 3504, 3505; RCivC 1903, §§ 1198, 1199; RC 1919, §§ 813, 814; SDC 1939, § 10.0305.



§ 53-4-4 Fraud, actual or constructive.

53-4-4. Fraud, actual or constructive. Fraud is either actual or constructive.

Source: CivC 1877, § 882; CL 1887, § 3506; RCivC 1903, § 1200; RC 1919, § 815; SDC 1939, § 10.0306.



§ 53-4-5 Actual fraud, acts constituting, question of fact.

53-4-5. Actual fraud, acts constituting, question of fact. Actual fraud in relation to contracts consists of any of the following acts committed by a party to the contract, or with his connivance, with intent to deceive another party thereto or to induce him to enter into the contract:

(1) The suggestion as a fact of that which is not true by one who does not believe it to be true;

(2) The positive assertion, in a manner not warranted by the information of the person making it, of that which is not true, though he believe it to be true;

(3) The suppression of that which is true by one having knowledge or belief of the fact;

(4) A promise made without any intention of performing it; or

(5) Any other act fitted to deceive.

Actual fraud is always a question of fact.

Source: CivC 1877, §§ 883, 885; CL 1887, §§ 3507, 3509; RCivC 1903, §§ 1201, 1203; RC 1919, §§ 816, 818; SDC 1939, §§ 10.0307, 10.0309.



§ 53-4-6 Constructive fraud, acts constituting.

53-4-6. Constructive fraud, acts constituting. Constructive fraud consists:

(1) In any breach of duty which, without any actually fraudulent intent, gains an advantage to the person in fault or anyone claiming under him, by misleading another to his prejudice or to the prejudice of anyone claiming under him; or

(2) In any such act or omission as the law specially declares to be fraudulent, without respect to actual fraud.
Source: CivC 1877, § 884; CL 1887, § 3508; RCivC 1903, § 1202; RC 1919, § 817; SDC 1939, § 10.0308.



§ 53-4-7 Undue influence, acts constituting.

53-4-7. Undue influence, acts constituting. Undue influence consists:

(1) In the use, by one in whom a confidence is reposed by another, or who holds a real or apparent authority over him, of such confidence or authority for the purpose of obtaining an unfair advantage over him; or

(2) In taking an unfair advantage of another's weakness of mind; or

(3) In taking a grossly oppressive and unfair advantage of another's necessities or distress.
Source: CivC 1877, § 886; CL 1887, § 3510; RCivC 1903, § 1204; RC 1919, § 819; SDC 1939, § 10.0310.



§ 53-4-8 Mistake, classification.

53-4-8. Mistake, classification. Mistake may be either of fact or of law.

Source: CivC 1877, § 887; CL 1887, § 3511; RCivC 1903, § 1205; RC 1919, § 820; SDC 1939, § 10.0311.



§ 53-4-9 Mistake of fact defined.

53-4-9. Mistake of fact defined. Mistake of fact is a mistake not caused by the neglect of a legal duty on the part of the person making the mistake and consisting in:

(1) An unconscious ignorance or forgetfulness of a fact, past or present, material to the contract; or

(2) Belief in the present existence of a thing material to the contract which does not exist, or in the past existence of such a thing which has not existed.
Source: CivC 1877, § 888; CL 1887, § 3512; RCivC 1903, § 1206; RC 1919, § 821; SDC 1939, § 10.0312.



§ 53-4-10 Mistake of law defined.

53-4-10. Mistake of law defined. A mistake of law in relation to consent to contract constitutes a mistake resulting in voidable consent only when it arises from:

(1) A misapprehension of the law by all parties, all supposing that they knew and understood it and all making substantially the same mistake as to the law; or

(2) A misapprehension of the law by one party of which the others are aware at the time of contracting, but which they do not rectify.
Source: CivC 1877, § 889; CL 1887, § 3513; RCivC 1903, § 1207; RC 1919, § 822; SDC 1939, § 10.0313.



§ 53-4-11 Mistake of foreign law--Mistake of fact.

53-4-11. Mistake of foreign law--Mistake of fact. Mistake of foreign laws is a mistake of fact.

Source: CivC 1877, § 890; CL 1887, § 3514; RCivC 1903, § 1208; RC 1919, § 823; SDC 1939, § 10.0314.



§ 53-4-12 Provision that contract not avoided by errors in description--Right to rescind for fraud or mistake.

53-4-12. Provision that contract not avoided by errors in description--Right to rescind for fraud or mistake. A provision that errors of description shall not avoid a contract or shall be subject to compensation or both does not take away the right of rescission for fraud, nor for mistake, where such mistake is in a matter essential to the inducement of the contract and is not capable of exact and entire compensation.

Source: CivC 1877, § 966; CL 1887, § 3590; RCivC 1903, § 1284; RC 1919, § 905; SDC 1939, § 10.0803.






Chapter 05 - Objects Of Contracts

§ 53-5-1 Object of contract defined.

53-5-1. Object of contract defined. The object of a contract is the thing which it is agreed, on the part of the party receiving the consideration, to do or not to do.

Source: CivC 1877, § 901; CL 1887, § 3525; RCivC 1903, § 1219; RC 1919, § 834; SDC 1939, § 10.0401.



§ 53-5-2 Requisites of object.

53-5-2. Requisites of object. The object of a contract must be lawful when the contract is made and possible and ascertainable by the time the contract is to be performed.

Source: CivC 1877, § 902; CL 1887, § 3526; RCivC 1903, § 1220; RC 1919, § 835; SDC 1939, § 10.0402.



§ 53-5-3 Unlawfulness of object and impossibility of performance renders contract void.

53-5-3. Unlawfulness of object and impossibility of performance renders contract void. Where a contract has but a single object and such object is unlawful in whole or in part, or wholly impossible of performance, or so vaguely expressed as to be wholly unascertainable, the entire contract is void.

Source: CivC 1877, § 904; CL 1887, § 3528; RCivC 1903, § 1222; RC 1919, § 837; SDC 1939, § 10.0403.



§ 53-5-4 Several distinct objects--Some lawful and some unlawful--Validity of lawful parts.

53-5-4. Several distinct objects--Some lawful and some unlawful--Validity of lawful parts. Where a contract has several distinct objects, one or more of which are lawful and one or more of which are unlawful in whole or in part, the contract is void as to the latter and valid as to the rest.

Source: CivC 1877, § 905; CL 1887, § 3529; RCivC 1903, § 1223; RC 1919, § 838; SDC 1939, § 10.0404.






Chapter 06 - Consideration For Contracts

§ 53-6-1 Good consideration, acts constituting.

53-6-1. Good consideration, acts constituting. Any benefit conferred or agreed to be conferred upon the promiser by any other person to which the promiser is not lawfully entitled, or any prejudice suffered or agreed to be suffered by such person, other than such as he is at the time of consent lawfully bound to suffer as an inducement to the promiser, is a good consideration for a promise.

Source: CivC 1877, § 906; CL 1887, § 3530; RCivC 1903, § 1224; RC 1919, § 839; SDC 1939, § 10.0501.



§ 53-6-2 Legal or moral obligation as good consideration.

53-6-2. Legal or moral obligation as good consideration. An existing legal obligation resting upon the promiser or a moral obligation originating in some benefit conferred upon the promiser or prejudice suffered by the promisee is also a good consideration for a promise to an extent corresponding with the extent of the obligation, but no further or otherwise.

Source: CivC 1877, § 907; CL 1887, § 3531; RCivC 1903, § 1225; RC 1919, § 840; SDC 1939, § 10.0502.



§ 53-6-3 Instrument as evidence of consideration.

53-6-3. Instrument as evidence of consideration. A written instrument is presumptive evidence of a consideration.

Source: CivC 1877, § 914; CL 1887, § 3538; RCivC 1903, § 1232; RC 1919, § 848; SDC 1939, § 10.0509.



§ 53-6-4 Burden of proof to invalidate sufficient consideration.

53-6-4. Burden of proof to invalidate sufficient consideration. The burden of showing a want of consideration sufficient to support an instrument lies with the party seeking to invalidate or avoid it.

Source: CivC 1877, § 914; CL 1887, § 3538; RCivC 1903, § 1232; RC 1919, § 849; SDC 1939, § 10.0510.



§ 53-6-5 Lawful consideration required.

53-6-5. Lawful consideration required. The consideration of a contract must be lawful within the meaning of the section defining unlawful contracts.

Source: CivC 1877, § 908; CL 1887, § 3532; RCivC 1903, § 1226; RC 1919, § 841; SDC 1939, § 10.0503.



§ 53-6-6 Illegality of consideration, effect.

53-6-6. Illegality of consideration, effect. If any part of a single consideration for one or more objects or of several considerations for a single object is unlawful, the entire contract is void.

Source: CivC 1877, § 909; CL 1887, § 3533; RCivC 1903, § 1227; RC 1919, § 842; SDC 1939, § 10.0504.



§ 53-6-7 Executed or executory consideration, effect.

53-6-7. Executed or executory consideration, effect. A consideration may be executed or executory in whole or in part. In so far as it is executory, it is subject to the provisions of the statutes relating to object of contract.

Source: CivC 1877, § 910; CL 1887, § 3534; RCivC 1903, § 1228; RC 1919, § 843; SDC 1939, § 10.0507.



§ 53-6-8 Executory consideration--Determination of amount.

53-6-8. Executory consideration--Determination of amount. When a consideration is executory, it is not indispensable that the contract should specify its amount or the means of ascertaining it. It may be left to the decision of a third person or regulated by any specific standard.

Source: CivC 1877, § 911; CL 1887, § 3535; RCivC 1903, § 1229; RC 1919, § 844; SDC 1939, § 10.0508.



§ 53-6-9 Impossibility of ascertaining consideration, effect.

53-6-9. Impossibility of ascertaining consideration, effect. Where a contract provides an exclusive method by which its consideration is to be ascertained, which method is on its face impossible of execution, the entire contract is void.

Source: CivC 1877, § 913; CL 1887, § 3537; RCivC 1903, § 1231; RC 1919, § 846; SDC 1939, § 10.0505.



§ 53-6-10 Effect of impossibility of ascertaining consideration--Possible of execution on face.

53-6-10. Effect of impossibility of ascertaining consideration--Possible of execution on face. Where a contract provides an exclusive method by which its consideration is to be ascertained, which method appears possible on its face but in fact is or becomes impossible of execution, such provision only is void.

Source: CivC 1877, § 914; CL 1887, § 3538; RCivC 1903, § 1232; RC 1919, § 847; SDC 1939, § 10.0505.



§ 53-6-11 Measure of consideration, ascertainment.

53-6-11. Measure of consideration, ascertainment. Where a contract does not determine the amount of the consideration nor the method by which it is to be ascertained or when it leaves the amount thereof to the discretion of an interested party, the consideration must be so much money as the object of the contract is reasonably worth.

Source: CivC 1877, § 912; CL 1887, § 3536; RCivC 1903, § 1230; RC 1919, § 845; SDC 1939, § 10.0506.






Chapter 07 - Communication Of Proposal And Acceptance

§ 53-7-1 Revocation of proposal, limitation as to time.

53-7-1. Revocation of proposal, limitation as to time. A proposal may be revoked at any time before its acceptance is communicated to the proposer, but not afterwards.

Source: CivC 1877, § 897; CL 1887, § 3521; RCivC 1903, § 1215; RC 1919, § 830; SDC 1939, § 10.0321.



§ 53-7-2 Revocation of proposal, acts constituting.

53-7-2. Revocation of proposal, acts constituting. A proposal is revoked:

(1) By communication of notice of revocation by the proposer to the other party in the manner prescribed for communication of consent and acceptance, before his acceptance has been communicated to the former;

(2) By the lapse of time prescribed in such proposal for its acceptance, or if no time is so prescribed, the lapse of a reasonable time without communication of acceptance;

(3) By the failure of the acceptor to fulfill a condition precedent to acceptance; or

(4) By the death or mental illness of the proposer before acceptance of the proposal.
Source: CivC 1877, § 898; CL 1887, § 3522; RCivC 1903, § 1216; RC 1919, § 831; SDC 1939, § 10.0322.



§ 53-7-3 Absolute and unqualified acceptance required--Qualified acceptance, new proposal.

53-7-3. Absolute and unqualified acceptance required--Qualified acceptance, new proposal. An acceptance must be absolute and unqualified or must include in itself an acceptance of that character which the proposer can separate from the rest and which will conclude the person accepting. A qualified acceptance is a new proposal.

Source: CivC 1877, § 896; CL 1887, § 3520; RCivC 1903, § 1214; RC 1919, § 829; SDC 1939, § 10.0320.



§ 53-7-4 Communication of consent.

53-7-4. Communication of consent. Consent can be communicated with effect only by some act or omission of the party contracting, by which he intends to communicate it or which necessarily tends to such communication.

Source: CivC 1877, § 892; CL 1887, § 3516; RCivC 1903, § 1210; RC 1919, § 825; SDC 1939, § 10.0316.



§ 53-7-5 Acceptance of proposal, communication.

53-7-5. Acceptance of proposal, communication. If a proposal prescribes any conditions concerning the communication of its acceptance, the proposer is not bound unless they are conformed to; but in other cases any reasonable and usual mode may be adopted.

Source: CivC 1877, § 893; CL 1887, § 3517; RCivC 1903, § 1211; RC 1919, § 826; SDC 1939, § 10.0317.



§ 53-7-6 Acceptance of proposal--Consent fully communicated.

53-7-6. Acceptance of proposal--Consent fully communicated. Consent is deemed to be fully communicated between the parties as soon as the party accepting the proposal has put his acceptance in the course of transmission to the proposer in conformity to § 53-7-5.

Source: CivC 1877, § 894; CL 1887, § 3518; RCivC 1903, § 1212; RC 1919, § 827; SDC 1939, § 10.0318.



§ 53-7-7 Acceptance of proposal--Acts constituting.

53-7-7. Acceptance of proposal--Acts constituting. Performance of the conditions of a proposal or the acceptance of the consideration offered with a proposal is an acceptance of the proposal.

Source: CivC 1877, § 895; CL 1887, § 3519; RCivC 1903, § 1213; RC 1919, § 828; SDC 1939, § 10.0319.



§ 53-7-8 Contract in writing--Effective date.

53-7-8. Contract in writing--Effective date. A contract in writing takes effect upon its intended delivery for effect to the party in whose favor it is made or to his agent.

Source: CivC 1877, § 922; CL 1887, § 3546; RCivC 1903, § 1240; RC 1919, § 861; SDC 1939, § 10.0607.



§ 53-7-9 Written contracts--Application of law of transfer of property.

53-7-9. Written contracts--Application of law of transfer of property. The provisions of the general law on transfers concerning the delivery of grants, absolute and conditional, apply to all written contracts.

Source: CivC 1877, § 923; CL 1887, § 3547; RCivC 1903, § 1241; RC 1919, § 862; SDC 1939, § 10.0608.






Chapter 08 - Oral And Written Contracts

§ 53-8-1 Contracts which may be oral.

53-8-1. Contracts which may be oral. All contracts may be oral except such as are specially required by statute to be in writing.

Source: CivC 1877, § 918; CL 1887, § 3542; RCivC 1903, § 1236; RC 1919, § 853; SDC 1939, § 10.0602.



§ 53-8-2 Contracts required to be in writing--Statute of frauds.

53-8-2. Contracts required to be in writing--Statute of frauds. The following contracts are not enforceable by action unless the contract or some memorandum thereof is in writing and subscribed by the party to be charged or his agent, as authorized in writing:

(1) An agreement that by its terms is not to be performed within a year from the making thereof;

(2) An agreement made upon consideration of marriage, other than a mutual promise to marry;

(3) An agreement for sale of real estate or an interest therein, or lease of the same, for a period longer than one year. However, this does not abridge the power of any court to compel specific performance of any agreement for sale of real estate in case of part performance thereof; and

(4) An agreement for a loan of money or for an extension of credit, which agreement may be enforced by a beneficiary for whom the agreement was made, including, but not limited to, vendors of agricultural goods, services or products. A loan or an extension of credit made pursuant to § 51A-12-12 or chapter 54-11 is specifically exempt from the provisions of this section.
Source: CivC 1877, §§ 920, 993; CL 1887, §§ 3544, 3617; RCivC 1903, §§ 1238, 1311; RC 1919, §§ 855, 856; SDC 1939, § 10.0605; SL 1985, ch 381.



§ 53-8-3 Contract not in writing through fraud--Enforcement against fraudulent party.

53-8-3. Contract not in writing through fraud--Enforcement against fraudulent party. Where a contract which is required by law to be in writing is prevented from being put into writing by the fraud of a party thereto, any other party who is by such fraud led to believe that it is in writing and acts upon such belief to his prejudice may enforce it against the fraudulent party.

Source: CivC 1877, § 919; CL 1887, § 3543; RCivC 1903, § 1237; RC 1919, § 854; SDC 1939, § 10.0603.



§ 53-8-4 Sales at public auction, memorandum of auctioneer, compliance with statute of frauds.

53-8-4. Sales at public auction, memorandum of auctioneer, compliance with statute of frauds. When a sale is made by public auction of any real or personal property, an entry by the auctioneer, or actual clerk of the sale, in his sale book at the time of the sale, of the kind of property sold and description thereof sufficient for identification, the terms of sale, the price, and the names of the purchaser and person on whose account the sale was made, is a sufficient memorandum to satisfy the requirements of § 53-8-2.

Source: CivC 1877, § 920; CL 1887, § 3544; RCivC 1903, § 1238; RC 1919, § 858; SDC 1939, § 10.0606.



§ 53-8-5 Execution of contract in writing supersedes oral negotiations or stipulations.

53-8-5. Execution of contract in writing supersedes oral negotiations or stipulations. The execution of a contract in writing, whether the law requires it to be written or not, supersedes all the oral negotiations or stipulations concerning its matter which preceded or accompanied the execution of the instrument.

Source: CivC 1877, § 921; CL 1887, § 3545; RCivC 1903, § 1239; RC 1919, § 860; SDC 1939, § 10.0604.



§ 53-8-6 Oral contract--Alteration in writing by consent of parties.

53-8-6. Oral contract--Alteration in writing by consent of parties. A contract not in writing may be altered in any respect by consent of the parties, in writing, without a new consideration, and is extinguished thereby to the extent of the alteration.

Source: CivC 1877, § 968; CL 1887, § 3592; RCivC 1903, § 1286; RC 1919, § 907; SDC 1939, § 10.0805.



§ 53-8-7 Alteration of written contract without new consideration.

53-8-7. Alteration of written contract without new consideration. A contract in writing may be altered by a contract in writing without a new consideration or by an executed oral agreement, and not otherwise.

Source: CivC 1877, § 969; CL 1887, § 3593; RCivC 1903, § 1287; RC 1919, § 908; SDC 1939, § 10.0806.






Chapter 09 - Unlawful Contracts

§ 53-9-1 Contract provisions contrary to law, unlawful.

53-9-1. Contract provisions contrary to law, unlawful. A contract provision contrary to an express provision of law or to the policy of express law, though not expressly prohibited or otherwise contrary to good morals, is unlawful.

Source: CivC 1877, § 953; CL 1887, § 3577; RCivC 1903, § 1271; RC 1919, § 892; SDC 1939, § 10.0701.



§ 53-9-2 Gambling contracts void.

53-9-2. Gambling contracts void. Any contract:

(1) In which the whole or any part of the contractual consideration is money or other valuable consideration, won or lost as a result of the outcome of any game of any kind, under any name or by any means; or

(2) In which the contract is for the repayment of money or other valuable consideration, lent or advanced, for the purpose of gambling in connection with any game, play, bet, or wager;
is void to the extent that the consideration constitutes a gambling win or loss or is a loan or advance for the purpose of gambling. However, any contract where the creditor is a regulated lender as defined in § 54-3-14, or any other good faith lender, is not subject to this section.

Source: SL 1907, ch 155, § 3; RC 1919, § 3929; SDC 1939, § 24.0102; SL 2010, ch 230, § 1.



§ 53-9-3 Contracts against public policy.

53-9-3. Contracts against public policy. All contracts which have for their object, directly or indirectly, to exempt anyone from responsibility for his own fraud or willful injury to the person or property of another or from violation of law whether willful or negligent, are against the policy of the law.

Source: CivC 1877, § 954; CL 1887, § 3578; RCivC 1903, § 1272; RC 1919, § 893; SDC 1939, § 10.0702.



§ 53-9-4 Penalties for nonperformance of contract void, exceptions.

53-9-4. Penalties for nonperformance of contract void, exceptions. Penalties imposed by contract for any nonperformance thereof are void. This section does not void obligations penal in form such as heretofore have been commonly used, but it voids their penal clauses.

Source: CivC 1877, § 955; CL 1887, § 3579; RCivC 1903, § 1273; RC 1919, § 894; SDC 1939, § 10.0703.



§ 53-9-5 Contracts fixing damages void, exception.

53-9-5. Contracts fixing damages void, exception. Every contract in which amount of damage or compensation for breach of an obligation is determined in anticipation thereof is void to that extent except the parties may agree therein upon an amount presumed to be the damage for breach in cases where it would be impracticable or extremely difficult to fix actual damage.

Source: CivC 1877, §§ 956, 957; CL 1887, §§ 3580, 3581; RCivC 1903, §§ 1274, 1275; RC 1919, §§ 895, 896; SDC 1939, § 10.0704.



§ 53-9-6 Restraints on legal proceedings void--Arbitration agreements and certain surety contract limitations enforceable.

53-9-6. Restraints on legal proceedings void--Arbitration agreements and certain surety contract limitations enforceable. Every provision in a contract restricting a party from enforcing his rights under it by usual legal proceedings in ordinary tribunals, or limiting his time to do so, is void. However, agreements to submit controversies to arbitration, as authorized by the Uniform Arbitration Act, are valid and enforceable, and any provision in a surety contract which limits the time for enforcement is valid and enforceable if the limitation of time is not less than two years after the cause of action has accrued.

Source: CivC 1877, § 958; CL 1887, § 3582; RCivC 1903, § 1276; RC 1919, § 897; SDC 1939, § 10.0705; SL 1971, ch 157, § 27; SL 1988, ch 382, § 1.



§ 53-9-6.1 Validation of contract limiting time for enforcement of rights under surety contracts.

53-9-6.1. Validation of contract limiting time for enforcement of rights under surety contracts. Any contract provision which limits a party's time for enforcing his rights under a surety contract entered into prior to July 1, 1988, is hereby cured, legalized and validated as fully as if such contract provision had been entered into pursuant to § 53-9-6.

Source: SL 1988, ch 382, § 2.



§ 53-9-7 Contract in restraint of marriage void.

53-9-7. Contract in restraint of marriage void. Every contract in restraint of marriage of any person other than a minor is void.

Source: CivC 1877, § 962; CL 1887, § 3586; RCivC 1903, § 1280; RC 1919, § 901; SDC 1939, § 10.0707.



§ 53-9-8 Contracts in restraint of trade void--Exceptions.

53-9-8. Contracts in restraint of trade void--Exceptions. Any contract restraining exercise of a lawful profession, trade, or business is void to that extent, except as provided by §§ 53-9-9 to 53-9-12, inclusive.

Source: CivC 1877, § 959; CL 1887, § 3583; RCivC 1903, § 1277; RC 1919, § 898; SDC 1939, § 10.0706; SL 2005, ch 254, § 1.



§ 53-9-9 Sale of good will--Seller's agreement with buyer to refrain from carrying on similar business, validity.

53-9-9. Sale of good will--Seller's agreement with buyer to refrain from carrying on similar business, validity. Any person who sells the good will of a business may agree with the buyer to refrain from carrying on a similar business within a specified county, city, or other specified area, as long as the buyer or person deriving title to the good will from the seller carries on a like business within the specified geographical area.

Source: SDC 1939, § 10.0706 (1); SL 1992, ch 60, § 2; SL 1997, ch 274, § 1.



§ 53-9-10 Dissolution of partnership--Agreement of partners to refrain from carrying on similar business, validity.

53-9-10. Dissolution of partnership--Agreement of partners to refrain from carrying on similar business, validity. Partners may, upon or in anticipation of a dissolution of the partnership, agree that none of them will carry on a similar business within the same municipality where the partnership business has been transacted or within a specified part thereof.

Source: CivC 1877, § 961; CL 1887, § 3585; RCivC 1903, § 1279; RC 1919, § 900; SL 1929, ch 88; SDC 1939, § 10.0706 (2).



§ 53-9-11 Employment contract--Covenants not to compete.

53-9-11. Employment contract--Covenants not to compete. An employee may agree with an employer at the time of employment or at any time during his employment not to engage directly or indirectly in the same business or profession as that of his employer for any period not exceeding two years from the date of termination of the agreement and not to solicit existing customers of the employer within a specified county, first or second class municipality, or other specified area for any period not exceeding two years from the date of termination of the agreement, if the employer continues to carry on a like business therein.

Source: SL 1929, ch 88; SDC 1939, § 10.0706 (3); SL 1984, ch 318.



§ 53-9-12 Contracts of independent contractor who is captive insurance agent--Covenants not to compete.

53-9-12. Contracts of independent contractor who is captive insurance agent--Covenants not to compete. Any independent contractor who is an insurance producer as defined in subdivision 58-1-2(16) and is a captive agent who is not an independent agent and who works exclusively for a single insurance company or an affiliated group of insurance companies, even if the single insurance company allows its captive agents to market the products of another insurance company pursuant to contract, may agree with an insurer at the time of contracting or at any time during the term of the contract:

(1) Not to engage directly or indirectly in the same business or profession as that of the insurer for any period not exceeding two years from the date of termination of the independent contractor's agreement with the insurer; and

(2) Not to solicit existing customers of the insurer within a specified county, first or second class municipality, or other specified area for any period not exceeding two years from the date of termination of the agreement, if the insurer continues to carry on a like business within the specified area.
Source: SL 2005, ch 254, § 2.






Chapter 10 - Performance Of Contracts

§ 53-10-1 Executed contract distinguished from executory contract.

53-10-1. Executed contract distinguished from executory contract. An executed contract is one, the object of which is fully performed. All others are executory.

Source: CivC 1877, § 952; CL 1887, § 3576; RCivC 1903, § 1270; RC 1919, § 891; SDC 1939, § 10.0103.



§ 53-10-2 Time of performance of contract not specified--Allowance of reasonable time--Instant action.

53-10-2. Time of performance of contract not specified--Allowance of reasonable time--Instant action. If no time is specified for the performance of an act, a reasonable time is allowed. If the act is capable of being done instantly, such as payment of money, it must be performed immediately when due and ascertained.

Source: CivC 1877, § 948; CL 1887, § 3572; RCivC 1903, § 1266; RC 1919, § 887; SDC 1939, § 10.0107.



§ 53-10-3 Time as essence of the contract.

53-10-3. Time as essence of the contract. Time is never considered as of the essence of the contract, unless by its terms expressly so provided.

Source: CivC 1877, § 949; CL 1887, § 3573; RCivC 1903, § 1267; RC 1919, § 888; SDC 1939, § 10.0107.






Chapter 11 - Extinction And Alteration Of Contracts

§ 53-11-1 Extinguishment of contracts--Methods.

53-11-1. Extinguishment of contracts--Methods. A contract may be extinguished in like manner as any other obligation and also by rescission, alteration, and cancellation, as provided by statute.

Source: CivC 1877, §§ 963, 964; CL 1887, §§ 3587, 3588; RCivC 1903, §§ 1281, 1282; RC 1919, §§ 902, 903; SDC 1939, § 10.0801.



§ 53-11-2 Rescission by party to contract--Grounds.

53-11-2. Rescission by party to contract--Grounds. A party to a contract may rescind the same in the following cases only:

(1) If consent of the party rescinding or of any party jointly contracting with him was given by mistake or obtained through duress, fraud, or undue influence exercised by or with the connivance of the party as to whom he rescinds, or of any other party to the contract jointly interested with such party;

(2) If through fault of the party as to whom he rescinds, the consideration for his obligation fails in whole or in part;

(3) If the consideration becomes entirely void from any cause;

(4) If such consideration before it is rendered to him fails in a material respect from any cause; or

(5) By consent of all the other parties.
Source: CivC 1877, § 965; CL 1887, § 3589; RCivC 1903, § 1283; RC 1919, § 904; SDC 1939, § 10.0802.



§ 53-11-3 Rescission not effected by consent--Accomplishment by use of diligence to comply with rules governing rescission.

53-11-3. Rescission not effected by consent--Accomplishment by use of diligence to comply with rules governing rescission. Rescission, when not effected by consent can be accomplished only by the use, on the part of the party rescinding, of reasonable diligence to comply with §§ 53-11-4 and 53-11-5.

Source: CivC 1877, § 967; CL 1887, § 3591; RCivC 1903, § 1285; RC 1919, § 906; SDC 1939, § 10.0804.



§ 53-11-4 Prompt action by party rescinding on discovery of duress, undue influence, or disability.

53-11-4. Prompt action by party rescinding on discovery of duress, undue influence, or disability. The party rescinding a contract must rescind promptly, upon discovering the facts which entitle him to rescind, if he is free from duress, undue influence, or disability, and is aware of his right to rescind.

Source: CivC 1877, § 967, subdiv 1; CL 1887, § 3591, subdiv 1; RCivC 1903, § 1285, subdiv 1; RC 1919, § 906 (1); SDC 1939, § 10.0804 (1).



§ 53-11-5 Restoration of everything of value by party rescinding.

53-11-5. Restoration of everything of value by party rescinding. The party rescinding a contract must restore to the other party everything of value which he has received from him under the contract, or must offer to restore the same, upon condition that such party shall do likewise, unless the latter is unable or positively refuses to do so.

Source: CivC 1877, § 967, subdiv 2; CL 1887, § 3591, subdiv 2; RCivC 1903, § 1285, subdiv 2; RC 1919, § 906 (2); SDC 1939, § 10.0804 (2).



§ 53-11-6 Extinction by destruction or cancellation of contract or signatures by consent.

53-11-6. Extinction by destruction or cancellation of contract or signatures by consent. The destruction or cancellation of a written contract or of the signatures of the parties liable thereon with intent to extinguish the obligation thereof, extinguishes it as to all the parties consenting to the act.

Source: CivC 1877, § 970; CL 1887, § 3594; RCivC 1903, § 1288; RC 1919, § 909; SDC 1939, § 10.0807.



§ 53-11-7 Extinction by intentional destruction, cancellation or alteration of contract--Alteration or destruction of duplicate, not to prejudice.

53-11-7. Extinction by intentional destruction, cancellation or alteration of contract--Alteration or destruction of duplicate, not to prejudice. The intentional destruction, cancellation, or material alteration of a written contract by a party entitled to any benefit under it, or with his consent, extinguishes all the executory obligations of the contract in his favor against parties who do not consent to the act. Where a contract is executed in duplicate, an alteration or destruction of one copy while the other exists is not within the provisions of this section.

Source: CivC 1877, §§ 971, 972; CL 1887, §§ 3595, 3596; RCivC 1903, §§ 1289, 1290; RC 1919, §§ 910, 911; SDC 1939, § 10.0808.






Chapter 12 - Electronic Transactions

§ 53-12-1 Definition of terms.

53-12-1. Definition of terms. Terms used in this chapter mean:

(1) "Agreement," the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules and procedures given the effect of agreements under laws otherwise applicable to a particular transaction;

(2) "Automated transaction," a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction;

(3) "Computer program," a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result;

(4) "Contract," the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law;

(5) "Electronic," any technology using electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(6) "Electronic agent," a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual;

(7) "Electronic record," a record created, generated, sent, communicated, received, or stored by electronic means;

(8) "Electronic signature," an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record;

(9) "Governmental agency," an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state;

(10) "Information," data, text, images, sounds, codes, computer programs, software, databases, or the like;

(11) "Information processing system," an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information;

(12) "Person," an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity;

(13) "Record," information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(14) "Security procedure," a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures;

(15) "State," a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state;

(16) "Transaction," an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.
Source: SL 2000, ch 225, § 1.



§ 53-12-2 Transactions governed by chapter.

53-12-2. Transactions governed by chapter. Except as otherwise provided in § 53-12-3, this chapter applies to electronic records and electronic signatures relating to a transaction.

Source: SL 2000, ch 225, § 2.



§ 53-12-3 Transactions not governed by chapter.

53-12-3. Transactions not governed by chapter. This chapter does not apply to a transaction to the extent it is governed by:

(1) The Uniform Probate Code or other law governing the creation and execution of wills, codicils, or testamentary trusts;

(2) The Uniform Commercial Code other than §§ 57A-1-107 and 57A-1-206, and chapters 57A-2, 57A-2A, and 57A-9; and

(3) Transactions under chapter 15-6 or other transactions involving the Unified Judicial System.
Source: SL 2000, ch 225, § 3.



§ 53-12-4 Transactions excluded under § 53-12-3 that may be governed by chapter.

53-12-4. Transactions excluded under § 53-12-3 that may be governed by chapter. This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under § 53-12-3 to the extent it is governed by a law other than those specified in § 53-12-3.

Source: SL 2000, ch 225, § 4.



§ 53-12-5 Transactions subject to chapter also subject to other applicable law.

53-12-5. Transactions subject to chapter also subject to other applicable law. A transaction subject to this chapter is also subject to other applicable substantive law.

Source: SL 2000, ch 225, § 5.



§ 53-12-6 Application of chapter.

53-12-6. Application of chapter. This chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after July 1, 2000.

Source: SL 2000, ch 225, § 6.



§ 53-12-7 Electronic record or signature not mandated.

53-12-7. Electronic record or signature not mandated. This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

Source: SL 2000, ch 225, § 7.



§ 53-12-8 Application solely to transactions between parties agreeing to electronic transaction.

53-12-8. Application solely to transactions between parties agreeing to electronic transaction. This chapter applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

Source: SL 2000, ch 225, § 8.



§ 53-12-9 Party agreeing to one electronic transaction may refuse others--Right not waivable.

53-12-9. Party agreeing to one electronic transaction may refuse others--Right not waivable. A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this section may not be waived by agreement.

Source: SL 2000, ch 225, § 9.



§ 53-12-10 Provisions of chapter may be varied by agreement except as otherwise provided.

53-12-10. Provisions of chapter may be varied by agreement except as otherwise provided. Except as otherwise provided in this chapter, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

Source: SL 2000, ch 225, § 10.



§ 53-12-11 Determination of legal consequences of electronic records or signatures.

53-12-11. Determination of legal consequences of electronic records or signatures. Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.

Source: SL 2000, ch 225, § 11.



§ 53-12-12 Construction of chapter.

53-12-12. Construction of chapter. This chapter shall be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.
Source: SL 2000, ch 225, § 12.



§ 53-12-13 Electronic form of record or signature not grounds for denying its legal effect.

53-12-13. Electronic form of record or signature not grounds for denying its legal effect. No record or signature may be denied legal effect or enforceability solely because it is in electronic form.

Source: SL 2000, ch 225, § 13.



§ 53-12-14 Electronic record used in contract formation not grounds for denying contract.

53-12-14. Electronic record used in contract formation not grounds for denying contract. No contract may be denied legal effect or enforceability solely because an electronic record was used in its formation.

Source: SL 2000, ch 225, § 14.



§ 53-12-15 Electronic record satisfies requirement of a writing.

53-12-15. Electronic record satisfies requirement of a writing. If a law requires a record to be in writing, an electronic record satisfies the law.

Source: SL 2000, ch 225, § 15.



§ 53-12-16 Electronic signature satisfies requirement of a signature.

53-12-16. Electronic signature satisfies requirement of a signature. If a law requires a signature, an electronic signature satisfies the law.

Source: SL 2000, ch 225, § 16.



§ 53-12-17 Requirement of writing satisfied by sending of electronic record.

53-12-17. Requirement of writing satisfied by sending of electronic record. If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

Source: SL 2000, ch 225, § 17.



§ 53-12-18 Requirement that record be posted, transmitted or formatted in certain manner.

53-12-18. Requirement that record be posted, transmitted or formatted in certain manner. If a law other than this chapter requires a record to be posted or displayed in a certain manner; to be sent, communicated, or transmitted by a specified method; or to contain information that is formatted in a certain manner; the following rules apply:

(1) The record shall be posted or displayed in the manner specified in the other law;

(2) Except as otherwise provided in § 53-12-20, the record shall be sent, communicated, or transmitted by the method specified in the other law;

(3) The record shall contain the information formatted in the manner specified in the other law.
Source: SL 2000, ch 225, § 18.



§ 53-12-19 Electronic record not enforceable against recipient in certain situations.

53-12-19. Electronic record not enforceable against recipient in certain situations. If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

Source: SL 2000, ch 225, § 19.



§ 53-12-20 Requirements of §§ 53-12-17 to 53-12-19, inclusive, not to be varied by agreement--Exceptions.

53-12-20. Requirements of §§ 53-12-17 to 53-12-19, inclusive, not to be varied by agreement--Exceptions. No requirement of §§ 53-12-17 to 53-12-19, inclusive, may be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under § 53-12-17 that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2) A requirement under a law other than this chapter to send, communicate, or transmit a record by first class mail, may be varied by agreement to the extent permitted by the other law.
Source: SL 2000, ch 225, § 20.



§ 53-12-21 Attributing electronic signature or record to person.

53-12-21. Attributing electronic signature or record to person. An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

Source: SL 2000, ch 225, § 21.



§ 53-12-22 Effect of electronic record or signature to be determined from context.

53-12-22. Effect of electronic record or signature to be determined from context. The effect of an electronic record or electronic signature attributed to a person under § 53-12-21 is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

Source: SL 2000, ch 225, § 22.



§ 53-12-23 Effect of change or error in electronic record.

53-12-23. Effect of change or error in electronic record. If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record;

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(a) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(b) Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(c) Has not used or received any benefit or value from the consideration, if any, received from the other person;

(3) If neither subdivision (1) nor (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any;

(4) Subdivisions (2) and (3) of this section may not be varied by agreement.
Source: SL 2000, ch 225, § 23.



§ 53-12-24 Notarization of electronic signature.

53-12-24. Notarization of electronic signature. If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

Source: SL 2000, ch 225, § 24.



§ 53-12-25 Satisfying requirement that record be retained.

53-12-25. Satisfying requirement that record be retained. If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.
Source: SL 2000, ch 225, § 25.



§ 53-12-26 Requirement that record be retained does not apply to certain information.

53-12-26. Requirement that record be retained does not apply to certain information. A requirement to retain a record in accordance with § 53-12-25 does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

Source: SL 2000, ch 225, § 26.



§ 53-12-27 Services of another person for retention of records authorized.

53-12-27. Services of another person for retention of records authorized. A person may satisfy § 53-12-25 by using the services of another person if the requirements of that subsection are satisfied.

Source: SL 2000, ch 225, § 27.



§ 53-12-28 Retention of record in its original form.

53-12-28. Retention of record in its original form. If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with § 53-12-25.

Source: SL 2000, ch 225, § 28.



§ 53-12-29 Retention of check.

53-12-29. Retention of check. If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with § 53-12-25.

Source: SL 2000, ch 225, § 29.



§ 53-12-30 Retention of record for evidentiary, audit, or like purposes.

53-12-30. Retention of record for evidentiary, audit, or like purposes. A record retained as an electronic record in accordance with § 53-12-25 satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 1, 2000, specifically prohibits the use of an electronic record for the specified purpose. This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

Source: SL 2000, ch 225, § 30.



§ 53-12-31 Electronic form of record or signature not grounds for exclusion.

53-12-31. Electronic form of record or signature not grounds for exclusion. In a proceeding, no evidence of a record or signature may be excluded solely because it is in electronic form.

Source: SL 2000, ch 225, § 31.



§ 53-12-32 Formation and terms of contract in automated transaction.

53-12-32. Formation and terms of contract in automated transaction. In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements;

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance;

(3) The terms of the contract are determined by the substantive law applicable to it.
Source: SL 2000, ch 225, § 32.



§ 53-12-33 Time that electronic record is sent.

53-12-33. Time that electronic record is sent. Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.
Source: SL 2000, ch 225, § 33.



§ 53-12-34 Time that electronic record is received.

53-12-34. Time that electronic record is received. Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.
Source: SL 2000, ch 225, § 34.



§ 53-12-35 Location of information processing system irrelevant.

53-12-35. Location of information processing system irrelevant. Section 53-12-34 applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under § 53-12-36.

Source: SL 2000, ch 225, § 35.



§ 53-12-36 Place that electronic record is sent from and received.

53-12-36. Place that electronic record is sent from and received. Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this section, the following rules apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction;

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.
Source: SL 2000, ch 225, § 36.



§ 53-12-37 Individual need not be aware of receipt.

53-12-37. Individual need not be aware of receipt. An electronic record is received under § 53-12-34 even if no individual is aware of its receipt.

Source: SL 2000, ch 225, § 37.



§ 53-12-38 Effect of electronic acknowledgment.

53-12-38. Effect of electronic acknowledgment. Receipt of an electronic acknowledgment from an information processing system described in § 53-12-34 establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

Source: SL 2000, ch 225, § 38.



§ 53-12-39 Effect of actual knowledge that electronic record purportedly sent or received was not sent or received.

53-12-39. Effect of actual knowledge that electronic record purportedly sent or received was not sent or received. If a person is aware that an electronic record purportedly sent under § 53-12-33, or purportedly received under § 53-12-34, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this section may not be varied by agreement.

Source: SL 2000, ch 225, § 39.



§ 53-12-40 "Transferable record" defined.

53-12-40. "Transferable record" defined. For purposes of this chapter, the term, transferable record, means an electronic record that:

(1) Would be a note under Article 3 of the Uniform Commercial Code or a document under Article 7 of the Uniform Commercial Code if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.
Source: SL 2000, ch 225, § 40.



§ 53-12-41 Person having control of transferable record.

53-12-41. Person having control of transferable record. A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

Source: SL 2000, ch 225, § 41.



§ 53-12-42 Requirements for creation, storage, and assignment of transferable record--Authoritative copy.

53-12-42. Requirements for creation, storage, and assignment of transferable record--Authoritative copy. A system satisfies § 53-12-41, and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists that is unique, identifiable, and, except as otherwise provided in subdivisions (4), (5), and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(a) The person to which the transferable record was issued; or

(b) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.
Source: SL 2000, ch 225, § 42.



§ 53-12-43 Person having control of transferable record is holder with same rights and defenses as holder of equivalent record.

53-12-43. Person having control of transferable record is holder with same rights and defenses as holder of equivalent record. Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in subdivision 57A-1-201(20), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under § 57A-3-302(a), 57A-7-501, or 57A-9-308 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and indorsement are not required to obtain or exercise any of the rights under this section.

Source: SL 2000, ch 225, § 43.



§ 53-12-44 Obligor under transferable record has same rights and defenses as obligor under equivalent records.

53-12-44. Obligor under transferable record has same rights and defenses as obligor under equivalent records. Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

Source: SL 2000, ch 225, § 44.



§ 53-12-45 Proof of control of transferable record.

53-12-45. Proof of control of transferable record. If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

Source: SL 2000, ch 225, § 45.



§ 53-12-46 Government agencies to determine extent to which electronic records will be created and retained.

53-12-46. Government agencies to determine extent to which electronic records will be created and retained. Each governmental agency shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records.

Source: SL 2000, ch 225, § 46.



§ 53-12-47 Commissioner to promulgate rules for state agencies using electronic records and signatures.

53-12-47. Commissioner to promulgate rules for state agencies using electronic records and signatures. To the extent that a governmental agency uses electronic records and electronic signatures under this chapter, the commissioner of the Bureau of Information and Telecommunications shall promulgate rules pursuant to chapter 1-26 to specify for state agencies:

(1) The manner and format in which the electronic records shall be created, generated, sent, communicated, received, and stored and the systems established for those purposes;

(2) If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process;

(3) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and

(4) Any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.
Source: SL 2000, ch 225, § 47.



§ 53-12-48 Board of Regents to determine extent to which electronic records and signatures will be used.

53-12-48. Board of Regents to determine extent to which electronic records and signatures will be used. With respect to records under its control, and except as otherwise provided in § 53-12-30, the Board of Regents shall determine whether, and the extent to which, the board and the institutions under the board's control shall send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures. In administering such records, the board may exercise those powers specified in §§ 53-12-47 and 53-12-50. However, any public records as defined in § 13-49-31 that the board elects to maintain in electronic form shall be accessible to the public in conformity with the rules the commissioner of the Bureau of Information and Telecommunications promulgates pursuant to §§ 53-12-47 and 53-12-50.

Source: SL 2000, ch 225, § 48.



§ 53-12-49 Use of electronic records or signatures by government agencies not mandated.

53-12-49. Use of electronic records or signatures by government agencies not mandated. Except as otherwise provided in § 53-12-30, this chapter does not require a governmental agency to use or permit the use of electronic records or electronic signatures.

Source: SL 2000, ch 225, § 49.



§ 53-12-50 Commissioner authorized to promote consistency and interoperability.

53-12-50. Commissioner authorized to promote consistency and interoperability. The commissioner of the Bureau of Information and Telecommunications may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states and the federal government and nongovernmental persons interacting with governmental agencies of this state . If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.

Source: SL 2000, ch 225, § 50.









Title 54 - DEBTOR AND CREDITOR

Chapter 01 - Definitions And General Provisions

§ 54-1-1 Definition of terms--Debtor--Creditor.

54-1-1. Definition of terms--Debtor--Creditor. Terms used in this chapter and chapter 54-8 are defined as follows, unless the context otherwise plainly requires:

(1) "Creditor," is one in whose favor an obligation exists by reason of which he is, or may become, entitled to the payment of money;

(2) "Debtor," one who, by reason of an existing obligation is, or may become liable to pay money to another, whether such liability is certain or contingent.
Source: CivC 1877, §§ 2018, 2019; CL 1887, §§ 4651, 4652; RCivC 1903, §§ 2363, 2364; RC 1919, §§ 2036, 2037; SDC 1939, § 23.0101.



§ 54-1-2 Loan of money defined.

54-1-2. Loan of money defined. A loan of money is a contract by which one delivers a sum of money to another, and the latter agrees to return at a future time a sum equivalent to that which he borrowed.

Source: CivC 1877, § 1092; CL 1887, § 3715; RCivC 1903, § 1411; RC 1919, § 1034; SDC 1939, § 38.0101.



§ 54-1-3 Debtor's contract valid in the absence of fraud.

54-1-3. Debtor's contract valid in the absence of fraud. In the absence of fraud every contract of a debtor is valid against all his creditors, existing or subsequent, who have not acquired a lien on the property affected by such contract.

Source: CivC 1877, § 2020; CL 1887, § 4653; RCivC 1903, § 2365; RC 1919, § 2038; SDC 1939, § 23.0102.



§ 54-1-4 Preference of creditors by debtor.

54-1-4. Preference of creditors by debtor. A debtor may pay one creditor in preference to another, or may give to one creditor security for the payment of his demand in preference to another.

Source: CivC 1877, § 2021; CL 1887, § 4654; RCivC 1903, § 2366; RC 1919, § 2039; SDC 1939, § 23.0103.



§ 54-1-5 Marshaling of funds--Rights of creditor.

54-1-5. Marshaling of funds--Rights of creditor. Where a creditor is entitled to resort to each of several funds for the satisfaction of his claim, and another person has an interest in or is entitled as a creditor to resort to some but not all of them, the latter may require the former to seek satisfaction from those funds to which the latter has no such claim so far as it can be done without impairing the right of the former to complete satisfaction, and without doing injustice to third persons.

Source: CivC 1877, § 2022; CL 1887, § 4655; RCivC 1903, § 2367; RC 1919, § 2040; SDC 1939, § 23.0104.



§ 54-1-6 "Open account" defined.

54-1-6. "Open account" defined. The term "open account," as used in this title, means an account, usually retail in nature, under which the creditor permits the customer to make purchases or obtain loans, from time to time, directly from the creditor or indirectly by use of a check or other device as the conditions of the account may provide. The customer has the privilege of paying the balance in full or in installments and an interest charge may be computed by the creditor from time to time on the outstanding unpaid balance and added to that balance. "Open account" does not include those accounts covered in chapter 54-11, or revolving loan accounts authorized by § 51A-12-12.

Source: SL 1982, ch 340, § 1.



§ 54-1-7 Open account--Interest rates.

54-1-7. Open account--Interest rates. Interest rates on open accounts, as defined in § 54-1-6, are subject to the provisions regarding interest rates in chapter 54-3.

Source: SL 1982, ch 340, § 2.



§ 54-1-8 Open account--Notice of interest rate increase.

54-1-8. Open account--Notice of interest rate increase. Prior to increasing interest rates on open accounts, a creditor shall notify all customers having open accounts thirty days in advance of the increase. The notification shall clearly state the new interest rate, the effective date of the new interest rate and that the customer either may continue to pay the account in installments at the existing rate without further use of the account after the effective date of the new rate, or the customer may continue to use the account after the effective date of the rate increase with the unpaid outstanding balance on that date and all subsequent purchases or use of the account subject to the increased rate. Use of the account after the effective date of the interest rate increase is deemed to be an acceptance of the increased rate by the customer.

Source: SL 1982, ch 340, § 3.



§ 54-1-9 "Securitization" defined.

54-1-9. "Securitization" defined. For purposes of §§ 54-1-9 and 54-1-10, a securitization is the pooling and repackaging by a special purpose entity of assets or other credit exposures that can be sold to investors. Securitization includes transactions that create stratified credit risk positions whose performance is dependent upon an underlying pool of credit exposures, including loans and commitments.

Source: SL 2003, ch 241, § 1.



§ 54-1-10 Securitization transaction--Transferor to lose interest in transferred property.

54-1-10. Securitization transaction--Transferor to lose interest in transferred property. Notwithstanding any other provisions of law specifically including § 57A-9-623, to the extent set forth in the transaction documents relating to a securitization transaction:

(1) Any property, assets, or rights purported to be transferred, in whole or in part, in the securitization transaction shall be deemed to no longer be the property, assets, or rights of the transferor;

(2) A transferor in the securitization transaction, its creditors or, in any insolvency proceeding with respect to the transferor or the transferor's property, a bankruptcy trustee, receiver, debtor, debtor in possession, or similar person, to the extent the issue is governed by South Dakota law, has no rights, legal or equitable, whatsoever to reacquire, reclaim, recover, repudiate, disaffirm, redeem, or recharacterize as property of the transferor, any property, assets, or rights purported to be transferred, in whole or in part, by the transferor; and

(3) In the event of a bankruptcy, receivership, or other insolvency proceeding with respect to the transferor or the transferor's property, to the extent the issue is governed by South Dakota law, such property, assets, and rights may not be deemed to be part of the transferor's property, assets, rights, or estate.
Source: SL 2003, ch 241, § 2.






Chapter 02 - Payment Of Debts

§ 54-2-1 Payment defined.

54-2-1. Payment defined. Performance of an obligation for the delivery of money only, is called payment.

Source: CivC 1877, § 832; CL 1887, § 3456; RCivC 1903, § 1149; RC 1919, § 756; SDC 1939, § 47.0206.



§ 54-2-2 Repayment of loan in current funds.

54-2-2. Repayment of loan in current funds. A borrower of money must pay the amount due in such money as is current at the time when the loan becomes due, whether such money is worth more or less than the actual money lent.

Source: CivC 1877, § 1093; CL 1887, § 3716; RCivC 1903, § 1412; RC 1919, § 1035; SDC 1939, § 38.0102.



§ 54-2-3 Repealed.

54-2-3. Repealed by SL 1988, ch 383.



§ 54-2-4 Obligation for payment extinguished by tender and deposit in state bank.

54-2-4. Obligation for payment extinguished by tender and deposit in state bank. An obligation for the payment of money is extinguished by a due offer of payment, if the amount is immediately deposited in the name of the creditor with some bank of deposit within this state, of good repute, and notice thereof is given to the creditor.

Source: CivC 1877, § 849; CL 1887, § 3473; RCivC 1903, § 1166; RC 1919, § 773; SDC 1939, § 47.0209.






Chapter 03 - Interest And Usury

§ 54-3-1 Interest defined.

54-3-1. Interest defined. Interest is the compensation allowed by law for the use, or forbearance, or detention of money or its equivalent, including without limitation, points, loan origination fees, credit service or carrying charges, charges for unanticipated late payments, and any other charges, direct or indirect, as an incident to or as a condition of the extension of credit. These charges do not include charges made by a third party.

Source: CivC 1877, § 1095; CL 1887, § 3718; RCivC 1903, § 1414; RC 1919, § 1037; SDC 1939, § 38.0103; SL 1987, ch 360, § 3.



§ 54-3-1.1 Rate of interest set by written agreement--No maximum or usury restriction.

54-3-1.1. Rate of interest set by written agreement--No maximum or usury restriction. Unless a maximum interest rate or charge is specifically established elsewhere in the code, there is no maximum interest rate or charge, or usury rate restriction between or among persons, corporations, limited liability companies, estates, fiduciaries, associations, or any other entities if they establish the interest rate or charge by written agreement. A written agreement is a document in writing, whether in physical or electronic form, in which the parties have demonstrated their agreement to the terms and conditions of an extension of credit, including the rate of interest. A written agreement includes the contract created by § 54-11-9.

Source: SL 1982, ch 341, § 1; SL 1987, ch 360, § 4; SL 1994, ch 351, § 147; SL 2016, ch 229, § 1.



§ 54-3-2 Loan of money--Presumption as to interest.

54-3-2. Loan of money--Presumption as to interest. Whenever a loan of money is made it is presumed to be made upon interest, unless it is otherwise expressly stipulated at the time in writing.

Source: CivC 1877, § 1094; CL 1887, § 3717; RCivC 1903, § 1413; RC 1919, § 1036; SDC 1939, § 38.0104.



§ 54-3-3 Annual rate of interest where not specified.

54-3-3. Annual rate of interest where not specified. When a rate of interest is prescribed by a law or contract, without specifying the period of time by which such rate is to be calculated, it is to be deemed an annual rate.

Source: CivC 1877, § 1096; CL 1887, § 3719; RCivC 1903, § 1415; RC 1919, § 1038; SDC 1939, § 38.0107.



§ 54-3-4 Maximum rate of interest where no rate specified--Commencement where date not specified.

54-3-4. Maximum rate of interest where no rate specified--Commencement where date not specified. Under an obligation to pay interest, no rate being specified, interest is payable from date of incurrence of debt, unless the parties have otherwise agreed, at a maximum rate of the Category C rate of interest as established in § 54-3-16, and in the like proportion for a longer or shorter term. In the computation of interest for less than a year, three hundred sixty days are deemed to constitute a year.

Source: CivC 1877, § 1097; CL 1887, § 3720; RCivC 1903, § 1416; RC 1919, § 1039; SL 1933, ch 123, § 1; SDC 1939, § 38.0108; SL 1980, ch 336, § 1; SL 1982, ch 341, § 2; SL 1984, ch 319, § 34.



§ 54-3-5 Interest on moneys after they become due--Exception for express contracts or interest rate on bill, statement, or invoice--Limitation on interest rate.

54-3-5. Interest on moneys after they become due--Exception for express contracts or interest rate on bill, statement, or invoice--Limitation on interest rate. Unless there is an express contract in writing fixing a different rate or the interest rate clearly appears on the bill, statement, or invoice, interest is payable on all moneys at the Category F rate of interest as established in § 54-3-16 after they become due on any instrument of writing, and on moneys lent, or due on any settlement of accounts, from the day on which the balance is ascertained, and on moneys received to the use of another and detained from that other. Any interest rate appearing on a bill, statement, or invoice may not exceed eighteen percent.

Source: SDC 1939, § 38.0109; SL 1972, ch 257; SL 1975, ch 297; SL 1980, ch 336, § 2; SL 1981, ch 348; SL 1984, ch 319, § 35; SL 1994, ch 366, § 2; SL 2005, ch 255, § 1.



§ 54-3-5.1 Interest on judgments, statutory liens and inverse condemnations.

54-3-5.1. Interest on judgments, statutory liens and inverse condemnations. Interest is payable on all judgments and statutory liens, exclusive of real estate mortgages and security agreements under Title 57A, and exclusive of support debts or judgments under § 25-7A-14, at the Category B rate of interest as established in § 54-3-16 from and after the date of judgment and date of filing statutory lien. On all judgments arising from inverse condemnation actions, interest is payable at the Category A rate of interest as established by § 54-3-16.

Source: SL 1981, ch 349, §§ 1, 3; SL 1982, ch 341, § 3; SL 1983, ch 361; SL 1984, ch 319, § 31; SL 1986, ch 218, § 69; SL 2003, ch 242, § 1.



§ 54-3-6 Legal rate of interest stipulated by contract after breach.

54-3-6. Legal rate of interest stipulated by contract after breach. Any legal rate of interest, stipulated by a contract, remains chargeable after a breach thereof, as before, until the contract is superseded by a verdict or other new obligation.

Source: CivC 1877, § 1102; CL 1887, § 3725; RCivC 1903, § 1421; RC 1919, § 1045; SDC 1939, § 38.0106.



§ 54-3-7 Repealed.

54-3-7. Repealed by SL 1981, ch 350, § 1.



§ 54-3-7.1 Repealed.

54-3-7.1. Repealed by SL 1982, ch 341, § 4.



§ 54-3-7.2 Repealed.

54-3-7.2. Repealed by SL 1972, ch 258.



§ 54-3-8 Interest on loan--Advance deduction.

54-3-8. Interest on loan--Advance deduction. The interest which would become due at the end of the term for which a loan is made, not exceeding one year's interest in all, may be deducted from the loan in advance if the parties thus agree.

Source: CivC 1877, § 1099; CL 1887, § 3722; RCivC 1903, § 1418; RC 1919, § 1043; SDC 1939, § 38.0105.



§ 54-3-9 Repealed.

54-3-9. Repealed by SL 1982, ch 341, § 7.



§ 54-3-10 Repealed.

54-3-10. Repealed by SL 1975, ch 298.



§ 54-3-11 Repealed.

54-3-11. Repealed by SL 1976, ch 309, § 7.



§ 54-3-12 Repealed.

54-3-12. Repealed by SL 1982, ch 341, § 8.



§ 54-3-13 Regulated lenders exempt from interest rate limitations and usury statutes.

54-3-13. Regulated lenders exempt from interest rate limitations and usury statutes. Regulated lenders are exempt from all limitations on the rate of interest which they may charge and are further exempt from the operation and effect of all usury statutes, except as is otherwise provided in § 54-3-14. Regulated lenders and their assignees are further exempt from the prohibition, operation, and effect of § 15-17-39, and regulated lenders and their assignees may recover reasonable attorney's fees in the case of default of payment if provided for in the note, bond, mortgage, or other evidence of debt.

Source: SL 1980, ch 335, § 2; SL 1996, ch 283.



§ 54-3-14 Regulated lenders defined.

54-3-14. Regulated lenders defined. The term "regulated lenders" as used in § 54-3-13 means:

(1) A bank organized pursuant to chapter 51A-1, et seq.;

(2) A bank organized pursuant to 12 U.S.C. § 21;

(3) A trust company organized pursuant to chapter 51A-6;

(4) A savings and loan association organized pursuant to chapter 52-1, et seq.;

(5) A savings and loan association organized pursuant to 12 U.S.C. § 1464;

(6) Any wholly owned subsidiary of a state or federal bank or savings and loan association which subsidiary is subject to examination by the comptroller of the currency, or the federal reserve system, or the South Dakota Division of Banking, or the federal home loan bank board and which subsidiary has been approved by the United States secretary of housing and urban development for participation in any mortgage insurance program under the National Housing Act;

(7) A federal land bank organized pursuant to 12 U.S.C. § 2011;

(8) A federal land bank association organized pursuant to 12 U.S.C. § 2031;

(9) A production credit association organized pursuant to 12 U.S.C. § 2091;

(10) A federal intermediate credit bank organized pursuant to 12 U.S.C. § 2071;

(11) An agricultural credit corporation or livestock loan company or its affiliate, the principal business of which corporation is the extension of short and intermediate term credit to farmers and ranchers;

(12) A federal credit union organized pursuant to 12 U.S.C. § 1753;

(13) A federal financing bank organized pursuant to 12 U.S.C. § 2283;

(14) A federal home loan bank organized pursuant to 12 U.S.C. § 1423, et seq.;

(15) A national consumer cooperative bank organized pursuant to 12 U.S.C. § 3011;

(16) A bank for cooperatives organized pursuant to 12 U.S.C. § 2121;

(17) Bank holding companies organized pursuant to 12 U.S.C. § 1841, et seq.;

(18) National Homeownership Foundation organized pursuant to 12 U.S.C. § 1701y;

(19) Farmers Home Administration as provided by 7 U.S.C. § 1981;

(20) Small Business Administration as provided by 15 U.S.C. § 633;

(21) Government National Mortgage Association and Federal National Mortgage Association as provided by 12 U.S.C. § 1717;

(22) South Dakota Housing Development Authority as provided by chapter 11-11;

(23) Insurance companies, whether domestic or foreign, authorized to do business in this state, and which as a part of their business engage in mortgage lending in this state. However, § 54-3-13 does not exempt insurance companies from the provisions of § 58-15-15.8; or

(24) Any wholly owned service corporation subsidiary of a domestic or foreign insurance company, authorized to do business in this state, and which subsidiary is subject to examination by the same insurance examiners as the parent company.
Source: SL 1980, ch 335, § 1; SL 1982, ch 342; SL 2017, ch 221 (Initiated Measure 21), § 1, eff. Nov. 16, 2016.



§ 54-3-15 Exemption from federal preemption of state usury laws.

54-3-15. Exemption from federal preemption of state usury laws. The provisions of 12 U.S.C. 1735f-7, 12 U.S.C. 86a and 15 U.S.C. 687 in effect on December 31, 1980, which preempt state usury laws, do not apply to loans made in the state of South Dakota.

Source: SL 1981, ch 351.



§ 54-3-16 Official state interest rates.

54-3-16. Official state interest rates. The official state interest rates, as referenced throughout the South Dakota Codified Laws, are as follows:

(1) Category A rate of interest is four and one-half percent per year;

(2) Category B rate of interest is ten percent per year;

(3) Category C rate of interest is twelve percent per year;

(4) Category D rate of interest is one percent per month or fraction thereof;

(5) Category E rate of interest is four percent per year;

(6) Category F rate of interest is fifteen percent per year; and

(7) Category G rate of interest is five-sixth percent per month or fraction thereof.
Source: SL 1984, ch 319, § 1; SL 1987, ch 362; SL 1994, ch 366, § 1; SL 2000, ch 226, § 1.



§ 54-3-17 Recommendations for amendment of official rates.

54-3-17. Recommendations for amendment of official rates. The Division of Banking shall annually review current interest rates, which review shall take into account the national rate of inflation and the prime lending rate as well as other indices division personnel deem proper, and, if necessary, shall recommend amendments to § 54-3-16 to the Legislature during regular session.

Source: SL 1984, ch 319, § 2.






Chapter 03A - Consumer Installment Sales Contracts

§ 54-3A-1 Definition of terms.

54-3A-1. Definition of terms. Terms used in this chapter mean:

(1) "Cash sale price," the price for which the person making a sale pursuant to an installment sales contract would have sold the goods or services if the sale had been for cash. The cash sale price may include any taxes or license, title, and registration fees actually paid and the cash price of any accessories or services related to the sale, such as charges for delivery, installation, alterations, modifications, improvements, and any other similar charges agreed upon between the parties. The cash price of a motor vehicle may also include a documentary fee or document administration fee for services actually rendered to, for, or on behalf of, the retail buyer, in preparing, handling, and processing documents relating to the motor vehicle and the closing of the retail sale;

(2) "Consumer," a natural person who seeks or acquires, or is offered property, services, or credit for personal, family, or household purposes;

(3) "Consumer transaction," a transaction involving the purchase or sale of goods or services for personal, family, or household use from one, who in the ordinary course of business sells goods or services. The parties to a transaction, which involves the purchase or sale of goods or services but which is not a consumer transaction, may agree to be governed by all of the provisions of this chapter with respect to the transaction, and in such event the transaction is deemed to be a consumer transaction for all purposes of this chapter;

(4) "Finance charge," however denominated, the amount which is paid or payable for the privilege of paying for goods or services in one or more installments. It does not include a delinquency charge as permitted in §§ 54-3A-11 and 54-3A-12, additional charges as permitted in § 54-3A-5, or any charge imposed by a creditor upon another person for purchasing or accepting an obligation of a consumer unless the consumer is required to pay any part of that charge in cash, as an addition to the obligation, or as a deduction from the proceeds of the obligation;

(5) "Goods," tangible personal chattels, whether or not in existence at the time the transaction is entered into, and including things which, at the time of sale or subsequently, are to be so affixed to real property as to become a part thereof, whether or not severable therefrom, but excluding money, chattel paper, documents of title, and other instruments;

(6) "Installment sales contract," an arrangement other than a revolving charge account, entered into in this state evidencing any consumer transaction in which a consumer purchases goods or services from a creditor, under which arrangement a finance charge may be imposed and the consumer agrees to pay for the goods or services in one or more installments;

(7) "Official fees," the fees prescribed by law for filing, recording, or otherwise perfecting a security interest or the premium payable for any insurance in lieu of perfecting any security interest if the premium does not exceed the fees otherwise prescribed by law;

(8) "Services" includes:

(a) Work, labor, and other personal services;

(b) Privileges and contract rights with respect to accommodations or facilities, including hotels and restaurants, transportation, education, entertainment, recreation, physical culture, hospital accommodations, funerals, and cemetery associations;

(c) Diagnostic work, maintenance, repair, or improvement, other than as part of the manufacture or original construction, of properties; and

(d) Insurance;

(9) "Transaction," all of the agreements made between two or more persons to carry out an exchange of value, including the entire process of soliciting, negotiating, making, performing, and enforcing such agreements, whether or not any agreement is enforceable by action.



§ 54-3A-2 Items included in amount financed.

54-3A-2. Items included in amount financed. As used in this chapter, unless the context otherwise requires, "amount financed" means the total of the following items from which any prepaid finance charge or required deposit has been excluded:

(1) The cash price of the goods or services less the total amount of any down payment whether made in cash or in property traded in;

(2) The amount actually paid or to be paid by the creditor pursuant to an agreement to discharge a security interest in, a lien on, or an unpaid obligation with respect to any property traded in; and

(3) Amounts actually paid or to be paid by the creditor which are for additional charges authorized by § 54-3A-5 and are agreed to by the consumer.
Source: SL 1974, ch 305, § 1 (1).



§ 54-3A-3 Finance charges on installment sales contract.

54-3A-3. Finance charges on installment sales contract. Notwithstanding the provisions of any other law, a creditor may contract for and receive, pursuant to an installment sales contract, a finance charge at a rate as agreed upon by the creditor and the consumer by written agreement. The finance charge is expressed and compounded in the same manner as an interest rate.

Source: SL 1974, ch 305, § 2; SL 1979, ch 331; SL 1980, ch 337, § 2A; SL 1982, ch 343, § 1.



§ 54-3A-4 Repealed.

54-3A-4. Repealed by SL 1982, ch 343, § 3.



§ 54-3A-5 Additional charges allowed--Disclosure and explanation to consumer--Separate agreement.

54-3A-5. Additional charges allowed--Disclosure and explanation to consumer--Separate agreement. In addition to the finance charge, a creditor may contract for, and receive the following additional charges in connection with an installment sales contract if such charges are itemized and disclosed to the buyer:

(1) Official fees and taxes;

(2) Charges for guaranteed asset protection waivers, or credit life, accident, health, loss of income, property, or liability insurance. However any insurance is optional, and the consumer shall be informed, in writing, that any insurance is optional; and

(3) Charges for debt cancellation contracts and debt suspension contracts, as defined in §§ 51A-1-2, 54-4-73, and 54-4-74, if the debt cancellation contract or debt suspension contract is a contract of a depository institution or a licensee pursuant to chapter 54-4 authorized to provide such coverage, and the contract is sold directly by the authorized depository institution or licensee pursuant to chapter 54-4, or by a retailer acting as an agent for the authorized depository institution or licensee pursuant to chapter 54-4. However, any debt cancellation contract or debt suspension contract is optional, and the consumer shall be informed, in writing, that any such contract is optional.

Any such charges shall be disclosed and explained to the consumer prior to signing any agreement to repay a consumer credit obligation. Any such charges shall be separately agreed to in writing and separately signed by the consumer.

Source: SL 1974, ch 305, § 5; SL 2005, ch 256, § 1; SL 2006, ch 244, § 1; SL 2012, ch 235, § 1.



§ 54-3A-6 Commencement of term of obligation--Down payments.

54-3A-6. Commencement of term of obligation--Down payments. The term of a consumer obligation under this chapter, commences with the date the credit is granted unless goods are delivered or services are performed ten days or more after the date credit is granted, in which case the term commences with the date of delivery or performance. Nothing in this section shall prohibit a down payment.

Source: SL 1974, ch 305, § 7.



§ 54-3A-7 Modification of agreement to increase outstanding obligation prohibited--Exception.

54-3A-7. Modification of agreement to increase outstanding obligation prohibited--Exception. Except as provided in this section, no creditor shall modify the terms of any agreement with a consumer with respect to any outstanding obligation of the consumer, which results in an increase of the rate of the finance or other charges or an increase in the amount of an installment or periodic payment due, or which otherwise adversely affects the interest of the consumer. A modification agreed to by the parties which applies to obligations incurred by the consumer after the agreement for modification is permissible.

Source: SL 1974, ch 305, § 6.



§ 54-3A-8 Rule for computing refund of charges on prepayment.

54-3A-8. Rule for computing refund of charges on prepayment. As used in this chapter, unless the context otherwise requires, "Rule of 78" means a refund of charges which shall be at least as great a proportion of the total charges, as the sum of the remaining monthly balances of principal and interest combined scheduled to follow the date of prepayment bears to the sum of all the monthly balances of principal and interest combined originally scheduled by the loan agreement.

Source: SL 1974, ch 305, § 1 (9).



§ 54-3A-8.1 Restriction on use of rule.

54-3A-8.1. Restriction on use of rule. The Rule of 78 as defined in § 54-3A-8 may not be used in any consumer installment sales contract. The Rule of 78 may, however, be used to compute the unearned premium on insurance.

Source: SL 1984, ch 320, § 1.



§ 54-3A-9 Rebate of portion of finance charge on prepayment or refinancing--Exceptions.

54-3A-9. Rebate of portion of finance charge on prepayment or refinancing--Exceptions. Upon prepayment in full of the unpaid balance of an installment sales contract, or upon a refinancing or a consolidation thereof, an amount equal to the total finance charge contracted for, less the finance charge earned, shall be rebated to the buyer. If the total of all rebates, refunds and credits to be paid to the buyer under this chapter is less than one dollar, no rebate need be made.

Source: SL 1974, ch 305, § 3; SL 1984, ch 320, § 2.



§ 54-3A-10 Rebate on acceleration of maturity.

54-3A-10. Rebate on acceleration of maturity. If the maturity of an obligation under an installment sales contract is accelerated for any reason and judgment is obtained, the consumer is entitled to a rebate computed as if payment in full had been made on the date that the action was brought.

Source: SL 1974, ch 305, § 4.



§ 54-3A-11 Delinquent installments--Notice of penalty to consumer.

54-3A-11. Delinquent installments--Notice of penalty to consumer. If the buyer has not paid an installment on an installment sales contract on or before the tenth day after its due date, as originally scheduled or as deferred, the creditor, if he chooses to impose a penalty for the delinquency, shall before the due date of the next scheduled installment, mail or deliver to the buyer at his last known address a written notice informing the buyer:

(1) That the installment is delinquent;

(2) That a penalty has been or will be imposed pursuant to § 54-3A-12, if that is the case, and the amount of such penalty;

(3) If the creditor agrees, that, in lieu of paying a delinquency penalty, the buyer may defer the delinquent installment or refinance the unpaid balance; and

(4) That, if the installment remains delinquent without being deferred or without a refinancing, the creditor may after thirty days, pursue his remedies pursuant to § 54-3A-19.
Source: SL 1974, ch 305, § 8; SL 1975, ch 299, § 3; SL 1990, ch 30, § 13.



§ 54-3A-12 Imposition and collection of delinquency charge.

54-3A-12. Imposition and collection of delinquency charge. The holder of a contract authorized by this chapter may, if the contract so provides, collect a delinquency and collection charge on each installment in arrears for a period of not less than ten days in an amount not in excess of five percent of each installment or five dollars, whichever is greater.

Any delinquency or collection charge may be collected only once on any one installment however long the installment remains delinquent.

Source: SL 1974, ch 305, § 9; SL 1975, ch 299, § 4; SL 1986, ch 405, § 6; SL 1990, ch 384, § 1; SL 1999, ch 238, § 1.



§ 54-3A-12.1 Imposition and collection of returned check charge--Maximum.

54-3A-12.1. Imposition and collection of returned check charge--Maximum. The holder of a contract authorized by this chapter may, if the contract so provides, collect a charge not to exceed thirty dollars for each check, draft, order of withdrawal, or similar payment device that is received by the holder in connection with the contract and that is returned for nonpayment for any reason.

Source: SL 2000, ch 228, § 1.



§ 54-3A-13 Repealed.

54-3A-13. Repealed by SL 1982, ch 343, § 5.



§ 54-3A-14 Unilateral deferral by creditor prohibited.

54-3A-14. Unilateral deferral by creditor prohibited. No term of a writing executed by the buyer prior to agreement to a deferral constitutes authority for a creditor unilaterally to grant a deferral and make charges therefor.

Source: SL 1974, ch 305, § 12; SL 1990, ch 30, § 14.



§ 54-3A-15 Deferral agreement requirements.

54-3A-15. Deferral agreement requirements. A deferral agreement shall:

(1) Be in writing and be signed by the parties;

(2) Incorporate by reference the transaction to which the deferral agreement applies;

(3) State the number of installments or partial installments to be deferred, the amounts thereof, the date or dates originally payable and the date or dates to which payment is being deferred; and

(4) If there is a deferral charge, state the amount to be paid by the buyer for the privilege of deferring the installment or installments.
Source: SL 1974, ch 305, § 11.



§ 54-3A-16 Deferral charge not collected on refinancing.

54-3A-16. Deferral charge not collected on refinancing. A charge may not be collected for the deferral of an installment payment or any part thereof if the unpaid balance is refinanced.

Source: SL 1974, ch 305, § 12.



§ 54-3A-17 Refinancing agreement--Rebate excluded.

54-3A-17. Refinancing agreement--Rebate excluded. A creditor may, by written agreement with the buyer, refinance the unpaid balance and may contract for and receive a finance charge based on the amount refinanced. Any rebate due to the buyer pursuant to the provisions of § 54-3A-9 if the buyer was prepaying in full on the date of the refinancing is excluded from the amount to be refinanced. No minimum finance charge, for the purpose of computing this rebate, is allowed to the creditor.

Source: SL 1974, ch 305, § 13; SL 1975, ch 299, § 5; SL 1982, ch 343, § 4; SL 2015, ch 260, § 6.



§ 54-3A-18 Refinancing agreement requirements.

54-3A-18. Refinancing agreement requirements. A refinancing agreement shall:

(1) Be in writing and be signed by the parties;

(2) Incorporate by reference the transaction to which the refinancing agreement applies;

(3) State the amount that is to be refinanced, the date or dates on which the installments were originally payable and the date or dates on which they will become payable; and

(4) State the amount of the charge to be paid by the buyer for the privilege of refinancing, which shall be the difference between the total amount of the finance charge that was to have been paid under the terms of the original contract computed on the assumption that all scheduled installments would have been paid when due and the total finance charge that is to be paid pursuant to the refinancing computed on the assumption that all scheduled installments will be paid when due.
Source: SL 1974, ch 305, § 14.



§ 54-3A-19 Creditor's remedies on delinquency.

54-3A-19. Creditor's remedies on delinquency. If a delinquent installment is not deferred or the unpaid balance is not refinanced under the provisions of this chapter within thirty days after the due date of the delinquent installment, then the creditor may pursue any remedies available to him.

Source: SL 1974, ch 305, § 15; SL 1975, ch 299, § 6.



§ 54-3A-20 Debt forfeited for excessive charges--Costs and attorney fees.

54-3A-20. Debt forfeited for excessive charges--Costs and attorney fees. If any amount in excess of the charges permitted by this chapter is contracted for or received, or if any other provision of this chapter is violated, other than as a result of an unintentional or bona fide error of computation, the consumer shall not be liable for any part of the principal, interest or any other charges whatsoever, and shall be allowed to recover costs and reasonable attorney's fees.

Source: SL 1974, ch 305, § 16.



§ 54-3A-21 Limitation on action for excessive charges.

54-3A-21. Limitation on action for excessive charges. With respect to excess charges arising from an installment sales contract, no action pursuant to § 54-3A-20 may be brought more than three years after the due date of the last scheduled payment of the contract on which the charge was made.

Source: SL 1974, ch 305, § 17.



§ 54-3A-22 Demand required before action for excessive charges.

54-3A-22. Demand required before action for excessive charges. No action shall be commenced to recover any amount under § 54-3A-20 unless and until written demand therefor has been made, signed by the buyer, and the creditor has failed to refund or credit such amount to the buyer within sixty days after receipt of the demand.

Source: SL 1974, ch 305, § 17.



§ 54-3A-23 Proof of unintentional error.

54-3A-23. Proof of unintentional error. The creditor shall have the burden of establishing by a preponderance of the evidence that the excess amount or other violation occurred as a result of an unintentional or bona fide error of computation.

Source: SL 1974, ch 305, § 16.



§ 54-3A-24 Promulgation of rules.

54-3A-24. Promulgation of rules. The Department of Labor and Regulation may promulgate rules and regulations to carry out the provisions of this chapter. Such rules and regulations shall be promulgated in accordance with chapter 1-26.

Source: SL 1974, ch 305, § 18; SL 2004, ch 17, § 304; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 54-3A-25 Severability of provisions.

54-3A-25. Severability of provisions. If any part of this chapter is invalid, all valid parts that are severable from the invalid part shall remain in effect. If any part of this chapter is invalid in one or more of its applications, the parts that are severable from the invalid applications shall remain in effect in all valid applications.

Source: SL 1974, ch 305, § 19.






Chapter 04 - Money Lending Licenses

§ 54-4-1 Repealed.

54-4-1. Repealed by SL 1998, ch 280, § 30.



§ 54-4-2 Repealed.

54-4-2. Repealed by SL 1998, ch 280, § 29.



§ 54-4-3 to 54-4-35. Repealed.

54-4-3 to 54-4-35. Repealed by SL 1998, ch 280, § 30.



§ 54-4-36 Definition of terms .

54-4-36. Definition of terms. Terms used in this chapter mean:

(1) "Advertisement," a commercial message in any medium that aids, promotes, or assists, directly or indirectly, the sale of products or services;

(2) "Business of lending money," includes originating, selling, servicing, acquiring, or purchasing loans, or servicing, acquiring, or purchasing retail installment contracts;

(3) "Commission," the State Banking Commission;

(4) "Director," the director of the Division of Banking of the Department of Labor and Regulation;

(5) "Division," the Division of Banking;

(6) "Duration," the time a loan exists before it is paid off, renewed, rolled over, or flipped;

(7) "Finance charge," the amount, however denominated, which is the direct or indirect cost payable by a borrower for a loan;

(8) "Installment loan," a loan made to be repaid in specified amounts over a certain number of months;

(9) "License," a license provided by this chapter;

(10) "Installment loan contract" or "contract," an agreement evidencing a installment loan transaction;

(11) "Licensee," any person holding a license;

(12) "Loan," any installment loan, single pay loan, or open-end loan which may be unsecured or secured by real or personal property. The term does not include an installment sales contract as defined under subdivision 54-3A-1(6);

(13) "Nationwide mortgage licensing system and registry," a licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators and other regulated entities;

(14) "Payday loan," any short-maturity loan on the security of a check, any assignment of an interest in the account of a person at a depository institution, any authorization to debit the person's deposit account, any assignment of salary or wages payable to a person. A short-maturity loan made in anticipation of an income tax refund is not a payday loan for purposes of this chapter;

(15) "Regional revolving loan fund," a regional revolving loan fund with a service area of at least five South Dakota counties, a designated staff for loan processing and servicing, a loan portfolio of at least one million dollars, and which is governed by a board of directors that meets at least quarterly;

(16) "Short-term consumer loan," any loan to any individual borrower with a duration of six months or less, including a payday loan. A title loan is not a short-term consumer loan for purposes of this chapter;

(17) "Title lender," a regulated lender authorized pursuant to this chapter to make title loans;

(18) "Title loan," a loan for a debtor that is secured by a nonpurchase money security interest in a motor vehicle and that is scheduled to be repaid in a single installment.
Source: SL 1998, ch 280, § 1; SL 2004, ch 17, § 305; SL 2004, ch 291, § 1; SL 2005, ch 257, § 5; SL 2006, ch 245, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011; SL 2015, ch 242, § 1; SL 2017, ch 205, § 1.



§ 54-4-37 Entities exempt from chapter provisions.

54-4-37. Entities exempt from chapter provisions. The following entities are exempt from the provisions of this chapter:

(1) Any state bank and its subsidiary;

(2) Any national bank and its subsidiary;

(3) Any bank holding company and its subsidiary;

(4) Any other federally insured financial institution, its holding company and subsidiary; and

(5) Any South Dakota chartered trust company.
Source: SL 1998, ch 280, § 2; SL 1999, ch 239, § 1; SL 2004, ch 292, § 1.



§ 54-4-37.1 Exemption for originating, selling, servicing, or acquiring five or fewer loans in twelve-month period where total of outstanding loans under certain amount--Annual report.

54-4-37.1. Exemption for originating, selling, servicing, or acquiring five or fewer loans in twelve-month period where total of outstanding loans under certain amount--Annual report. Any person who, on, before, or after July 1, 2017, originates, sells, services, or acquires five or fewer loans in a twelve-month period is exempt from this chapter, except for the provisions of chapter 10-43 as referenced in § 54-4-54, as long as the total amount of the loans outstanding does not exceed four million dollars. The exemption under this section applies jointly to every entity in which a person has an equity interest, whether the loan or loans are made by that person or through an entity in which the person holds an equity interest.

Any person exempted by the provisions of this section shall report to the division annually, no later than December thirty-first of 2017, and every subsequent year for any year in which loans are originated, sold, serviced, or acquired. The annual report shall contain the name and address of the person who originated, sold, serviced, or acquired loans, the number of loans originated, sold, serviced, or acquired in the preceding calendar year, and the total balance of all loans originated, sold, serviced, or acquired.

Source: SL 2017, ch 207, § 3.



§ 54-4-38 Promulgation of rules.

54-4-38. Promulgation of rules. The commission may promulgate rules pursuant to chapter 1-26 to provide for:

(1) Rules of practice;

(2) Internal management of finance companies;

(3) Retention of records;

(4) Additional examination fees; and

(5) Remote electronic lending.
Source: SL 1998, ch 280, § 3.



§ 54-4-39 Compliance with Title 53.

54-4-39. Compliance with Title 53. An installment loan contract shall comply with all provisions of Title 53.

Source: SL 1998, ch 280, § 4.



§ 54-4-40 Application for license--Licensure through nationwide mortgage licensing system--Exemptions from chapter requirements.

54-4-40. Application for license--Licensure through nationwide mortgage licensing system--Exemptions from chapter requirements. Any person who engages in the business of lending money shall apply for a license as prescribed by this chapter. The applicant shall apply for a license under oath on forms supplied by the division. The application shall contain the name of the applicant's business, proof of surety bond, address of the business, the names and addresses of the partners, members, officers, directors, or trustees, and other information the director may consider necessary. The applicant shall pay an original license fee, as set by rules of the commission promulgated pursuant to chapter 1-26, not to exceed one thousand dollars. If the application of an existing licensee is for an additional location, the application need only include the location and identity of the location manager, plus any changes from the existing license, or such other information the director may consider necessary. Any person may be licensed and maintain a unique identifier through the nationwide mortgage licensing system and registry.

The State of South Dakota, any political subdivision of the state, and any quasi-governmental organization created by South Dakota law or an executive order of the State of South Dakota and any subsidiary of such organization is exempt from the requirements of this chapter. Any nonprofit corporation formed pursuant to the provisions of chapter 47-22; any nonprofit United States Treasury Community Development Financial Institution, Small Business Administration Certified Development Company, or Regional Revolving Loan Fund; or any commercial club, chamber of commerce, or industrial development corporation formed pursuant to the provisions of § 9-12-11 or 9-27-37 is subject to this chapter but exempt from initial license fees, renewal fees, and surety bond requirements pursuant to the provisions of this chapter.

Source: SL 1998, ch 280, § 5; SL 2004, ch 293, § 1, eff. Feb. 25, 2004; SL 2005, ch 257, § 1; SL 2005, ch 258, § 1; SL 2006, ch 245, § 4; SL 2015, ch 242, § 2.



§ 54-4-41 Rejection or acceptance of application by director.

54-4-41. Rejection or acceptance of application by director. The director shall approve or deny an application for a license within thirty days of receipt of any application.

Source: SL 1998, ch 280, § 6.



§ 54-4-42 Bond to be filed with application.

54-4-42. Bond to be filed with application. The applicant shall submit with the application for a license a bond in an amount not to exceed the total of ten thousand dollars for the first license and two thousand five hundred dollars for each additional license. The bond shall be satisfactory to the director and issued by a surety company qualified to do business as a surety in this state. The bond shall be in favor of this state for the use of this state and any person who has a cause of action under this chapter against the licensee. The bond shall be conditioned on:

(1) The licensee's faithful performance under this chapter and any rules adopted pursuant to this chapter; and

(2) The payment of any amounts that are due to the state or another person during the calendar year for which the bond is given.

The aggregate liability of a surety to all persons damaged by a licensee's violation of this chapter may not exceed the amount of the bond.

Source: SL 1998, ch 280, § 7; SL 2005, ch 258, § 2; SL 2006, ch 245, § 5.



§ 54-4-43 Investigation of facts concerning license application--Requirements for grant of license .

54-4-43. Investigation of facts concerning license application--Requirements for grant of license. The director shall investigate the facts concerning the application. The director may review and consider the relevant business records of the applicant and the competence, experience, integrity, and financial ability of any person who is a member, partner, director, officer, or twenty-five percent or more shareholder of the business. If the director finds that the financial responsibility, financial condition, business experience, character, and general fitness of the applicant reasonably warrant the belief that the business will be conducted lawfully and fairly, the director may grant a license based on the findings.

Source: SL 1998, ch 280, § 8; SL 2005, ch 258, § 3.



§ 54-4-44 Engaging in business after procurement of license_Maximum finance charge_Violation as misdemeanor_Loan void.

54-4-44. Engaging in business after procurement of license--Maximum finance charge--Violation as misdemeanor--Loan void. After procuring such license from the Division of Banking, the licensee may engage in the business of making loans and may contract for and receive interest charges and other fees at rates, amounts, and terms as agreed to by the parties which may be included in the principal balance of the loan and specified in the contract. However, no licensee may contract for or receive finance charges pursuant to a loan in excess of an annual rate of thirty-six percent, including all charges for any ancillary product or service and any other charge or fee incident to the extension of credit. A violation of this section is a Class 1 misdemeanor. Any loan made in violation of this section is void and uncollectible as to any principal, fee, interest, or charge.

Source: SL 1998, ch 280, § 9; SL 2017, ch 221 (Initiated Measure 21), § 2, eff. Nov. 16, 2016; SL 2017, ch 205, § 2.



§ 54-4-44.1 Device, subterfuge, or pretense to evade maximum finance charge prohibited_Penalties.

54-4-44.1. Device, subterfuge, or pretense to evade maximum finance charge prohibited--Penalties. No person may engage in any device, subterfuge, or pretense to evade the requirements of § 54-4-44, including, but not limited to, making loans disguised as a personal property sale and leaseback transaction; disguising loan proceeds as a cash rebate for the pretextual installment sale of goods or services; or making, offering, assisting, or arranging a debtor to obtain a loan with a greater rate of interest, consideration, or charge than is permitted by this chapter through any method including mail, telephone, internet, or any electronic means regardless of whether the person has a physical location in the state. Notwithstanding any other provision of this chapter, a violation of this section is subject to the penalties in § 54-4-44.

Source: SL 2017, ch 221 (Initiated Measure 21), § 3, eff. Nov. 16, 2016.



§ 54-4-44.2 Motor vehicle purchase loan--Fees incident to extension of credit.

54-4-44.2. Motor vehicle purchase loan--Fees incident to extension of credit. For purposes of § 54-4-44, fees contracted for or received that are "incident to the extension of credit" in connection with a loan for the purchase of a motor vehicle do not include fees for optional maintenance agreements and extended service contracts, official fees and taxes, sales tax, title fees, lien registration fees, and dealer documentary fees.

Source: SL 2017, ch 205, § 3.



§ 54-4-44.3 Consumer default--Fees incident to extension of credit.

54-4-44.3. Consumer default--Fees incident to extension of credit. For the purposes of § 54-4-44 for all loans, late fees, return check fees, and attorney's fees incurred upon consumer default are not fees "incident to the extension of credit."

Source: SL 2017, ch 205, § 4.



§ 54-4-44.4 Business-to-business lending exempt.

54-4-44.4. Business-to-business lending exempt. The provisions of § 54-4-44 that place limitations on licensees that are engaged in the business of making loans do not apply to a licensee engaged in business-to-business lending. For purposes of this section, the term, business-to-business lending, means any lending to or in furtherance of a business or commercial venture that is not for personal, family, or household use and is not secured by a nonpurchase money security interest in a motor vehicle. Any business-to-business lending subject to the provisions of this section shall be in an amount not less than five thousand dollars and only to a borrower with a federal employer identification number.

Source: SL 2017, ch 206, § 1.



§ 54-4-45 Duration of license--Renewal.

54-4-45. Duration of license--Renewal. A license expires on December thirty-first. To renew a license, the licensee shall file for renewal by December first. The renewal application shall include a renewal fee not to exceed one thousand dollars, as set by rules of the commission promulgated pursuant to chapter 1-26, proof of surety bond, and any other information as required by the director, by rule or order. Any licensee that files for renewal after December first and before January first of the next calendar year shall pay a late fee in addition to the renewal fee. The late fee shall equal twenty-five percent of the renewal fee. After December thirty-first, no license may be issued unless an application is filed pursuant to § 54-4-40.

Any money lending license issued pursuant to chapter 54-4 that is set to expire on July 1, 2015, is extended until December 31, 2015.

Source: SL 1998, ch 280, § 10; SL 2004, ch 293, § 2, eff. Feb. 25, 2004; SL 2005, ch 258, § 4; SL 2015, ch 242, § 3.



§ 54-4-46 Transfer of license--Approval required for name change.

54-4-46. Transfer of license--Approval required for name change. The licensee may not transfer or assign the license. The licensee may only transact business under a name shown on the license. Any name change is subject to prior approval by the director.

Source: SL 1998, ch 280, § 11.



§ 54-4-47 Location to be licensed--Change of location.

54-4-47. Location to be licensed--Change of location. Each licensee's business location shall be licensed. The director shall approve or deny any change of location. The director shall amend the license to show the new location upon granting approval.

Source: SL 1998, ch 280, § 12.



§ 54-4-48 Cease and desist order for practice not in conformity to requirements--Appeal.

54-4-48. Cease and desist order for practice not in conformity to requirements--Appeal. The director may issue a cease and desist order from any practice that does not conform to the requirements set forth in this chapter or any commission rule, order, or condition imposed in writing, or any federal statute, rule, or regulation pertaining to consumer credit. A cease and desist order may be issued to any licensee or to any person engaging in the business of lending money without a license. A licensee aggrieved by such order may appeal pursuant to chapters 1-26 and 1-26D.

Source: SL 1998, ch 280, § 13; SL 2005, ch 258, § 5; SL 2006, ch 245, § 6.



§ 54-4-49 Conditions, denial, nonrenewal, suspension, or revocation of license.

54-4-49. Conditions, denial, nonrenewal, suspension, or revocation of license. The director may condition, deny, decline to renew, suspend for a period not to exceed six months, or revoke a license for good cause pursuant to chapters 1-26 and 1-26D. If the licensee is the holder of more than one license, the director may condition, deny, decline to renew, suspend for a period not to exceed six months, or revoke any or all of the licenses. For purposes of this section, good cause includes any of the following:

(1) Violation of any statute, rule, order, or written condition of the commission or any federal statute, rule, or regulation pertaining to consumer credit;

(2) Engaging in harassment or abuse, the making of false or misleading representations, or engaging in unfair practices involving lending activity;

(3) Performing an act of commission or omission or practice that is a breach of trust or a breach of fiduciary duty;

(4) Refusing to permit the director to make any examination authorized by this chapter or rule promulgated pursuant to this chapter, or any federal statute, rule, or regulation pertaining to money lending;

(5) The licensee or any partner, officer, director, manager, or employee of the licensee has been convicted of a felony or a misdemeanor involving fraud, dishonesty, or breach of trust;

(6) The licensee or any partner, officer, director, manager, or employee of the licensee has had a license substantially equivalent to a license under this chapter, and issued by another state or jurisdiction, denied, revoked, or suspended under the laws of that state or jurisdiction; or

(7) The licensee has filed an application for a license which, as of the date the license was issued, or as of the date of an order denying, suspending, or revoking a license, was incomplete in any material respect or contained any statement that was, in light of the circumstances under which it was made, false or misleading with respect to any material fact.
Source: SL 1998, ch 280, § 14; SL 2005, ch 258, § 6; SL 2015, ch 242, § 4.



§ 54-4-50 Injunction against licensee for violation.

54-4-50. Injunction against licensee for violation. An action may be brought in circuit court by the attorney general or the division, or both, to enjoin a licensee from engaging in or continuing a violation or from doing any act in furtherance thereof.

Source: SL 1998, ch 280, § 15; SL 2005, ch 258, § 7.



§ 54-4-51 Court-appointed receivership.

54-4-51. Court-appointed receivership. In addition to any other means provided by law for the enforcement of a restraining order or injunction, the court, in which the action is brought, may impound, and appoint a receiver for, the property and business of the defendant, including books, papers, documents, and records, as the court may deem reasonably necessary to prevent violations of this chapter. The receiver, when so appointed and qualified, shall control the custody, collection, administration, and liquidation of the property and business.

Source: SL 1998, ch 280, § 16; SL 2006, ch 245, § 7.



§ 54-4-52 License required.

54-4-52. License required. No person may engage in the business of lending money without a license. A violation of this section is a Class 1 misdemeanor.

Source: SL 1998, ch 280, § 17.



§ 54-4-53 Deposit of funds.

54-4-53. Deposit of funds. Any money received by the division pursuant to this chapter shall be deposited in the banking revolving fund.

Source: SL 1998, ch 280, § 18; SL 2006, ch 245, § 8.



§ 54-4-54 Payment of annual tax--Exemption.

54-4-54. Payment of annual tax--Exemption. Each licensee, whether a corporation or otherwise, shall pay the annual tax provided in chapter 10-43, upon the net income of the licensee, and measured by the net income assignable to such business in South Dakota. The annual tax provided by this section may not be less than twenty-four dollars. The State of South Dakota, any political subdivision of the state, and any quasi-governmental organization created by an executive order of the State of South Dakota and any subsidiary of such organization; any nonprofit United States Treasury Community Development Financial Institution, Small Business Administration Certified Development Company, or Regional Revolving Loan Fund; or any commercial club, chamber of commerce, or industrial development corporation formed pursuant to § 9-12-11 or 9-27-37 is exempt from the payment of this tax.

Source: SL 1998, ch 280, § 19; SL 2005, ch 257, § 3.



§ 54-4-55 Exemption from other taxes.

54-4-55. Exemption from other taxes. Except for taxes on real property and license fees and other fees imposed by this chapter, the tax imposed in § 54-4-54 is in lieu of all other taxes and license fees, state, county, or local, upon the business of the licensee, or upon any money, credits, or other assets of the licensee whether tangible or intangible, and which money, credits, or other assets are used for or in connection with the conduct of business transacted in South Dakota. However, amounts determined to be in excess of business capital requirements are not exempt from other taxes.

Source: SL 1998, ch 280, § 20; SL 2006, ch 245, § 9.



§ 54-4-56 Renewal of application--Tax information--Forms.

54-4-56. Renewal of application--Tax information--Forms. Each licensee shall annually file with its renewal application a report of income and financial condition for the preceding license year or any other relevant information requested in writing by the director. These reports shall be under oath and on forms prescribed by the division by rule or order.

Source: SL 1998, ch 280, § 21.



§ 54-4-57 Examination of records--Costs--Information--Forms--Application of other provisions.

54-4-57. Examination of records--Costs--Information--Forms--Application of other provisions. The division may annually, or as often as the director considers necessary, conduct an examination of business records and accounts of any licensee licensed under this chapter. The director may charge back to the licensee any cost associated with an on-site examination. The director may waive an on-site examination and only require an annual self-examination. If a licensee conducts a self-examination, the licensee shall provide any information requested under oath and on forms provided by the division by order or rule. The provisions of § 51A-2-35 apply to records and examination reports required under this chapter.

Source: SL 1998, ch 280, § 22; SL 2005, ch 258, § 8; SL 2006, ch 245, § 10.



§ 54-4-58 Information required in contract.

54-4-58. Information required in contract. The licensee shall disclose in any loan contract the following:

(1) The amount and date of the loan;

(2) The amount of the down payment, if any;

(3) The dates any payments are due and the amount of payments;

(4) A list of any property used to secure the loan;

(5) Any liens or title filings required;

(6) The method used to compute the charges;

(7) An explanation of any fee or charge, including the cost of the loan as an annual percentage rate (APR);

(8) Any fee or charge that may be applied for delinquency;

(9) The conditions for an extension of payment or maturity of the loan;

(10) Refinancing requirements, including any fee or charge; and

(11) The address and telephone number of the Division of Banking and that any improprieties in making the loan or in loan practices may be referred to the division.

The licensee shall provide a copy of the loan contract to the debtor. A violation of this section is a Class 2 misdemeanor.

Source: SL 1998, ch 280, § 23; SL 2006, ch 245, § 2.



§ 54-4-59 Property insurance required.

54-4-59. Property insurance required. A creditor may require property insurance on any loan secured by tangible property. The amount of insurance required shall be reasonable and appropriate considering the nature of the property, the amount of the loan, the maturity of the loan, and any other circumstances. The insurance policy shall show the creditor as the loss payee, unless waived by the creditor.

Source: SL 1998, ch 280, § 24.



§ 54-4-60 Purchase of insurance not condition to receive loan.

54-4-60. Purchase of insurance not condition to receive loan. A licensee may sell insurance to anyone with whom the licensee has a lending relationship. However, the licensee may not require the debtor to purchase the insurance from the licensee or any affiliate as a condition of the loan. The licensee may not require a borrower to purchase credit life insurance or any other life or health insurance as a condition of receiving the loan or as additional security.

Source: SL 1998, ch 280, § 25.



§ 54-4-61 Copy provided to debtor.

54-4-61. Copy provided to debtor. The debtor may request a copy of any transaction pertaining to the debtor's installment loan contract. The licensee shall provide such copies upon request.

Source: SL 1998, ch 280, § 26.



§ 54-4-62 Satisfaction of loan--Release of assignments.

54-4-62. Satisfaction of loan--Release of assignments. When the payment of a loan is satisfied, the licensee shall release any liens against any property used as security, cancel any note, and release all assignments associated with the contract. The licensee shall send the note stamped paid in full and release any liens or assignments to the debtor within sixty days of receiving payment in full.

Source: SL 1998, ch 280, § 27.



§ 54-4-63 Advertising.

54-4-63. Advertising. Any licensee may advertise in any medium. No licensee may advertise any statement or representation, including rates, terms, or conditions for making or negotiating loans that is false, misleading, or deceptive, or that refers to the supervision of business by the state.

Source: SL 1998, ch 280, § 28.



§ 54-4-64 Application of chapter.

54-4-64. Application of chapter. The provisions of this chapter do not apply to any person selling goods or services and providing financing for such goods or services.

Source: SL 1998, ch 280, § 35; SL 2006, ch 245, § 11.



§ 54-4-65 Limitation on renewal, rollover, or flip of short-term consumer loan--Fee.

54-4-65. Limitation on renewal, rollover, or flip of short-term consumer loan--Fee. No licensee may renew, rollover, or flip a short- term consumer loan more than four times. No renewal, rollover, or flip is valid unless, at the time of the renewal, rollover, or flip, the debtor pays the outstanding fee and reduces the principal amount of the loan as provided in this section. Upon the first renewal, rollover, or flip and each subsequent renewal, rollover, or flip, the debtor shall reduce the principal amount of the loan by not less than ten percent of the original amount of the loan.

Source: SL 2002, ch 223, § 1; SL 2004, ch 291, § 2; SL 2006, ch 245, § 3.



§ 54-4-66 Maximum amount of payday loan--Violation as misdemeanor.

54-4-66. Maximum amount of payday loan--Violation as misdemeanor. The maximum principal amount of any payday loan, or the total outstanding principal balances of all payday loans made by a licensee to a single borrower, may not exceed five hundred dollars at any time. A violation of this section is a Class 1 misdemeanor.

Source: SL 2002, ch 223, § 2; SL 2004, ch 291, § 3; SL 2007, ch 278, § 1.



§ 54-4-67 Production of records located outside state--Alternate procedures--Designated record inspectors.

54-4-67. Production of records located outside state--Alternate procedures--Designated record inspectors. If the division requires the production of records that are located outside this state, the party shall either make them available to the division at a convenient location within this state or pay the reasonable and necessary expenses for the division to examine them at the place where they are maintained. The director may designate representatives, including officials of the state in which the records are located, to inspect them on the director's behalf.

Source: SL 2005, ch 258, § 9.



§ 54-4-68 Appointment of resident agent for service of process--Notice.

54-4-68. Appointment of resident agent for service of process--Notice. A person licensed pursuant to chapter 54-4 shall appoint a resident agent for service of process and provide notice of such appointment to the director.

Source: SL 2005, ch 258, § 10.



§ 54-4-69 Consent to be sued--Form.

54-4-69. Consent to be sued--Form. A person licensed pursuant to chapter 54-4 shall consent to be sued in the circuit courts of the state for purposes of the director enforcing any provision of chapter 54-4 and any rules promulgated pursuant to chapter 54-4. The consent to suit shall be demonstrated by the execution and submission of a consent to suit form prepared by the director, with proof of authority to consent and execute the form.

Source: SL 2005, ch 258, § 11.



§ 54-4-70 Title loans to be evidenced by written agreement--Possession of certification of title--Application of statutes on secured transactions.

54-4-70. Title loans to be evidenced by written agreement--Possession of certification of title--Application of statutes on secured transactions. A title loan shall be evidenced by a written agreement in which a title lender agrees to make a title loan to a debtor and the debtor agrees to give the title lender a security interest in a motor vehicle owned by the debtor. The debtor shall give the title lender possession of the certificate of title to such motor vehicle. Except as otherwise provided in this chapter, the provisions of chapter 57A-9 apply to title loans and to persons engaged in the business of making title loans.

Source: SL 2006, ch 245, § 12.



§ 54-4-71 Term of title loan--Renewal--Payment amounts--Deferred principal amount.

54-4-71. Term of title loan--Renewal--Payment amounts--Deferred principal amount. Any title loan shall be for an initial term of no more than one month but may be renewed for additional one-month periods. No title loan may be renewed more than four times except as provided in this section. Upon the fifth renewal of a title loan, and through the eighth renewal, the debtor shall make payment of at least ten percent of the original principal amount of the title loan, in addition to any finance charges that are due. If at any renewal requiring a principal reduction, the debtor has not made previous principal reductions adequate to satisfy the current required principal reduction, and the debtor does not pay at least ten percent of the original loan amount, the title lender may either declare the debtor in default or renew the title loan and defer the required principal payment for an additional period. However, no further finance charges may accrue or be earned against the principal amount so deferred. For purposes of this section, a renewal is any extension or continuation of a title loan for an additional period without any change to the title loan or its terms other than a reduction in principal. After the eighth renewal the title loan is due in full and no further finance charges or fees may accrue or be earned.

Source: SL 2006, ch 245, § 13.



§ 54-4-72 Default in repayment of title loan--Remedy--Exception--Sale of reposed vehicle--Refund of surplus less expenses.

54-4-72. Default in repayment of title loan--Remedy--Exception--Sale of reposed vehicle--Refund of surplus less expenses. If a debtor defaults in the repayment of a title loan, the title lender's sole remedy is to seek possession and sale of the motor vehicle securing the loan, and the title lender may not pursue the debtor personally in any action or proceeding for repayment of the loan or for any deficiency after the sale. The title lender shall return to the debtor any surplus obtained after the sale that is in excess of the amount owed on the loan after any reasonable expenses of repossession, storage, and sale, including court costs and attorney's fees have been deducted. The remedy limitation provided in this section does not apply in the following circumstances:

(1) If a debtor obtains a title loan from a title lender under false pretenses by not disclosing the existence of a valid prior lien or security interest affecting the motor vehicle; or

(2) If the debtor intentionally conceals, impairs, or destroys the collateral.
Source: SL 2006, ch 245, § 14.



§ 54-4-73 Debt cancellation contract defined.

54-4-73. Debt cancellation contract defined. For the purposes of this chapter, the term, debt cancellation contract, means a term of an extension of credit or contractual arrangement modifying terms of an extension of credit under which a licensee agrees to cancel all or part of a customer's obligation to repay an extension of credit from the licensee upon the occurrence of a specified event. The contract may be separate from or a part of other extension of credit documents. The term does not include installment payment deferral arrangements in which the triggering event is the customer's unilateral election to defer repayment, or the licensee's unilateral decision to allow a deferral of repayment.

Source: SL 2012, ch 235, § 2.



§ 54-4-74 Debt suspension contract defined.

54-4-74. Debt suspension contract defined. For the purposes of this chapter, the term, debt suspension contract, means a term of an extension of credit or contractual arrangement modifying terms of an extension of credit under which a licensee agrees to suspend all or part of a customer's obligation to repay an extension of credit from the licensee upon the occurrence of a specified event. The contract may be separate from or a part of other extension of credit documents. The term does not include installment payment deferral arrangements in which the triggering event is the customer's unilateral election to defer repayment, or the licensee's unilateral decision to allow a deferral of repayment.

Source: SL 2012, ch 235, § 3.



§ 54-4-75 Debt cancellation contracts and debt suspension contracts permitted.

54-4-75. Debt cancellation contracts and debt suspension contracts permitted. A licensee pursuant to this chapter may enter into debt cancellation contracts and debt suspension contracts and charge a fee for those contracts in connection with any extension of credit that it makes, purchases, or of which it accepts assignment.

Source: SL 2012, ch 235, § 4.



§ 54-4-76 Loans by unlicensed lenders uncollectible except for principal .

54-4-76. Loans by unlicensed lenders uncollectible except for principal. Any loan made in South Dakota after June 30, 2015, to a resident of South Dakota, by an entity organized to engage in the business of lending money not licensed or exempt from licensure pursuant to this chapter is unenforceable and uncollectible except as to any principal extended by the entity to the borrower.

Source: SL 2015, ch 242, § 5.



§ 54-4-77 Prohibited debt collection tactics.

54-4-77. Prohibited debt collection tactics. No person employed by a licensee to collect or attempt to collect any debt owed or due or asserted to be owed or due may:

(1) Harass, oppress, or abuse a borrower by:

(a) Using any threat of violence or harm;

(b) Publishing a list of names of borrowers who refuse to pay their debts absent providing such information to credit reporting companies;

(c) Using obscene or profane language; or

(d) Repeatedly using the phone with the intent to annoy borrowers;

(2) Use any false statement when attempting to collect a debt by falsely:

(a) Claiming to be an attorney or government representative;

(b) Claiming that the borrower has committed a crime;

(c) Representing that the licensee operates or any person employed by the licensee works for a credit reporting company;

(d) Representing the amount the borrower owes;

(e) Representing the nature and character of any forms sent to the borrower in order to collect a debt;

(f) Indicating that the borrower will be arrested if the debt isn't paid;

(g) Using a company name;

(h) Indicating that the licensee will seize, garnish, attach, or sell a borrower's property or wages unless the licensee is permitted by law to take the action and the licensee intends to do so;

(i) Indicating that legal action will be taken against the borrower, if doing so would be illegal or if the licensee does not intend to take the action;

(3) Give false credit information about the borrower to anyone, including a credit reporting company;

(4) Attempt to collect any interest, fee, or other charge on top of the amount a borrower owes unless the contract that created the debt or state law allows the charge;

(5) Deposit a post-dated check early; or

(6) Take or threaten to take the borrower's property unless it can be done legally.
Source: SL 2015, ch 242, § 6.



§ 54-4-77.1 Exemptions not applicable to prohibited debt-collection tactics.

54-4-77.1. Exemptions not applicable to prohibited debt-collection tactics. The exemptions under this chapter do not apply to any debt-collection tactic prohibited in § 54-4-77.

Source: SL 2017, ch 207, § 4.



§ 54-4-78 Use of nationwide mortgage licensing system and registry for requesting and distributing information.

54-4-78. Use of nationwide mortgage licensing system and registry for requesting and distributing information. The director may use the nationwide mortgage licensing system and registry as a channeling agent for requesting and distributing information to and from other state and federal regulatory officials or agencies with money lending industry oversight authority, as deemed necessary by the director to carry out the responsibilities of this chapter.

Source: SL 2015, ch 242, § 7.



§ 54-4-79 Contracts for collection and maintenance of records and processing of fees.

54-4-79. Contracts for collection and maintenance of records and processing of fees. The director may establish relationships or contracts with the nationwide mortgage licensing system and registry or other entity designated by the nationwide mortgage licensing system and registry to collect and maintain records and process a transaction fee or other fee related to any licensee or other person subject to the provisions of this chapter.

Source: SL 2015, ch 242, § 8.



§ 54-4-80 Sharing of information collected by director.

54-4-80. Sharing of information collected by director. The following provisions apply to the sharing of information collected and retained by the director during the administration of this chapter:

(1) The provisions of § 51A-2-35 regarding privacy or confidentiality apply to any information or material provided to the nationwide mortgage licensing system and registry, and any privilege arising under federal or state law, including a rule of any federal or state court, with respect to the information or material, continue to apply to the information or material after the information or material has been disclosed to the nationwide mortgage licensing system and registry. The information and material may be shared with all state and federal regulatory officials with money lending industry oversight authority without the loss of privilege or the loss of confidentiality protections pursuant to the provisions of federal law or § 51A-2-35;

(2) No information or material that is subject to a privilege or confidentiality pursuant to this section is subject to:

(a) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

(b) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the nationwide mortgage licensing system and registry regarding the information or material is waived, in whole or in part, by the person to whom the information or material pertains.

This section does not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, any licensee that is included in the nationwide mortgage licensing system and registry for access by the public.

Source: SL 2015, ch 242, § 9.






Chapter 05 - Installment Loans [Repealed]

CHAPTER 54-5

INSTALLMENT LOANS [REPEALED]

[Repealed by SL 1982, ch 344, §§ 6 to 8; § 54-5-11 transferred to § 51-16-45]



Chapter 06 - Small Installment Loans And Consumer Finance [Repealed]

§ 54-6-1 Repealed.

54-6-1. Repealed by SL 1998, ch 280, § 32.



§ 54-6-2 Repealed.

54-6-2. Repealed by SL 1982, ch 344, § 1.



§ 54-6-2.1 Repealed.

54-6-2.1. Repealed by SL 1998, ch 280, § 31.



§ 54-6-3 to 54-6-5. Repealed.

54-6-3 to 54-6-5. Repealed by SL 1998, ch 280, § 32.



§ 54-6-6 Repealed.

54-6-6. Repealed by SL 1982, ch 344, § 3.



§ 54-6-7 to 54-6-16. Repealed.

54-6-7 to 54-6-16. Repealed by SL 1982, ch 344, § 4.



§ 54-6-17 , 54-6-18. Repealed.

54-6-17, 54-6-18. Repealed by SL 1983, ch 363, §§ 1, 2.



§ 54-6-19 to 54-6-35. Repealed.

54-6-19 to 54-6-35. Repealed by SL 1998, ch 280, § 32.



§ 54-6-36 Repealed.

54-6-36. Repealed by SL 1980, ch 24, § 102.



§ 54-6-37 to 54-6-39. Repealed.

54-6-37 to 54-6-39. Repealed by SL 1998, ch 280, § 32.



§ 54-6-40 Repealed.

54-6-40. Repealed by SL 1983, ch 363, § 5.



§ 54-6-41 Repealed.

54-6-41. Repealed by SL 1982, ch 344, § 4.



§ 54-6-42 Repealed.

54-6-42. Repealed by SL 1998, ch 280, § 32.



§ 54-6-43 Repealed.

54-6-43. Repealed by SL 1983, ch 363, § 6.



§ 54-6-44 , 54-6-45. Repealed.

54-6-44, 54-6-45. Repealed by SL 1998, ch 280, § 32.



§ 54-6-46 Repealed.

54-6-46. Repealed by SL 1983, ch 363, § 7.



§ 54-6-47 to 54-6-56. Repealed.

54-6-47 to 54-6-56. Repealed by SL 1998, ch 280, § 32.



§ 54-6-57 Repealed.

54-6-57. Repealed by SL 1986, ch 405, § 3.



§ 54-6-58 Repealed.

54-6-58. Repealed by SL 1998, ch 280, § 32.



§ 54-6-59 Repealed.

54-6-59. Repealed by SL 1983, ch 13, § 13; SL 1983, ch 363, § 8.



§ 54-6-60 , 54-6-61. Repealed.

54-6-60, 54-6-61. Repealed by SL 1998, ch 280, § 32.






Chapter 06A - Lease-Purchase Agreements For Personal Property

§ 54-6A-1 Definitions.

54-6A-1. Definitions. Terms used in this chapter mean:

(1) "Advertisement," a commercial message in any medium that aids, promotes, or assists, directly or indirectly, a lease-purchase agreement;

(2) "Cash price," the price at which the lessor would have sold the property to the consumer for cash on the date of the lease-purchase agreement;

(3) "Consumer," a natural person who rents personal property under a lease-purchase agreement to be used primarily for personal, family or household purposes;

(4) "Consummation," the time a consumer becomes contractually obligated on a lease-purchase agreement;

(5) "Lessor," a person who regularly provides the use of property through lease-purchase agreements and to whom lease payments are initially payable on the face of the lease-purchase agreement.
Source: SL 1991, ch 393, § 1.



§ 54-6A-2 Lease-purchase agreement defined.

54-6A-2. Lease-purchase agreement defined. A lease-purchase agreement is an agreement for the use of personal property by a natural person primarily for personal, family or household purposes, for an initial period of four months or less that is automatically renewable with each payment after the initial period, but does not obligate or require the consumer to continue leasing or using the property beyond the initial period, and that permits the consumer to become the owner of the property.

Source: SL 1991, ch 393, § 2.



§ 54-6A-3 Agreements exempt from other laws.

54-6A-3. Agreements exempt from other laws. Lease-purchase agreements which comply with this chapter are not subject to the laws relating to:

(1) A consumer transaction in chapter 54-3A;

(2) A security interest defined in § 57A-1-201; or

(3) A lease in chapter 57A-2A.

This chapter does not apply to the following:

(1) Lease-purchase agreements primarily for business, commercial, or agricultural purposes, or those made with governmental agencies or instrumentalities or with organizations;

(2) A lease of a safe deposit box;

(3) A lease or bailment of personal property which is incidental to the lease of real property, and which provides that the consumer has no option to purchase the leased property; or

(4) A lease of a motor vehicle.
Source: SL 1991, ch 393, § 3.



§ 54-6A-4 Disclosure of information.

54-6A-4. Disclosure of information. The lessor shall disclose to the consumer the information required by this chapter. In a transaction involving more than one lessor, only one lessor need make the disclosures, but all lessors shall be bound by such disclosures. The disclosures shall be made at or before consummation of the lease-purchase agreement. The disclosures shall be made clearly and conspicuously in writing and a copy of the lease-purchase agreement provided to the consumer. The disclosures required under § 54-6A-5 shall be made on the face of the contract above the line for the consumer's signature.

If a disclosure becomes inaccurate as the result of any act, occurrence, or agreement by the consumer after delivery of the required disclosures, the resulting inaccuracy is not a violation of this chapter.

Source: SL 1991, ch 393, § 4.



§ 54-6A-5 Information required in disclosure.

54-6A-5. Information required in disclosure. For each lease-purchase agreement, the lessor shall disclose in the agreement the following items, as applicable:

(1) The total number, total amount, and timing of all payments necessary to acquire ownership of the property;

(2) A statement that the consumer will not own the property until the consumer has made the total payment necessary to acquire ownership;

(3) A statement that the consumer is responsible for the fair market value of the property if, and as of the time, it is lost, stolen, damaged, or destroyed;

(4) A brief description of the leased property, sufficient to identify the property to the consumer and the lessor, including an identification number, if applicable, and a statement indicating whether the property is new or used, but a statement that indicates new property is used is not a violation of this chapter;

(5) A brief description of any damages to the leased property;

(6) A statement of the cash price of the property. If the agreement involves a lease of five or more items as a set, in one agreement, a statement of the aggregate cash price of all items is sufficient;

(7) The total of initial payments paid or required at or before consummation of the agreement or delivery of the property, whichever is later;

(8) A statement that the total of payments does not include other charges, such as late payment, default, pickup, and reinstatement fees, which fees shall be separately disclosed in the contract;

(9) A statement clearly summarizing the terms of the consumer's option to purchase, including a statement that the consumer has the right to exercise an early purchase option and the price, formula, or method for determining the price at which the property may be so purchased;

(10) A statement identifying the party responsible for maintaining or servicing the property while it is being leased, together with a description of that responsibility, and a statement that if any part of a manufacturer's express warranty covers the leased property at the time the consumer acquires ownership of the property, the warranty shall be transferred to the consumer, if allowed by the terms of the warranty;

(11) The date of the transaction and the identities of the lessor and consumer;

(12) A statement that the consumer may terminate the agreement without penalty by voluntarily surrendering or returning the property in good repair, ordinary wear and tear excepted, upon expiration of any lease term along with any past due rental payments; and

(13) Notice of the right to reinstate an agreement as provided in this chapter.

With respect to matters specifically governed by the Federal Consumer Credit Protection Act, compliance with such act satisfies the requirements of this section.

Source: SL 1991, ch 393, § 5.



§ 54-6A-6 Provisions prohibited in agreements.

54-6A-6. Provisions prohibited in agreements. A lease-purchase agreement may not contain:

(1) A confession of judgment;

(2) A negotiable instrument;

(3) A security interest or any other claim of a property interest in any goods except those goods delivered by the lessor pursuant to the lease-purchase agreement;

(4) A wage assignment;

(5) A waiver by the consumer of claims or defenses; or

(6) A provision authorizing the lessor or a person acting on the lessor's behalf to enter upon the consumer's premises or to commit any breach of the peace in the repossession of goods.
Source: SL 1991, ch 393, § 6.



§ 54-6A-7 Reinstatement of agreement--Repossession.

54-6A-7. Reinstatement of agreement--Repossession. A consumer who fails to make a timely rental payment may reinstate the agreement, without losing any rights or options which exist under the agreement, by the payment of:

(1) All past due rental charges;

(2) If the property has been picked up, the reasonable costs of pickup and redelivery; and

(3) Any applicable late fee, within five days of the renewal date if the consumer pays monthly, or within two days of the renewal date if the consumer pays more frequently than monthly.

In the case of a consumer who has paid less than two-thirds of the total of payments necessary to acquire ownership and if the consumer has returned or voluntarily surrendered the property, other than through judicial process, during the applicable reinstatement period set forth in this section, the consumer may reinstate the agreement during a period of not less than twenty-one days after the date of the return of the property.

In the case of a consumer who has paid two-thirds or more of the total of payments necessary to acquire ownership, and if the consumer has returned or voluntarily surrendered the property, other than through judicial process, during the applicable period set forth in this section, the consumer may reinstate the agreement during a period of not less than forty-five days after the date of the return of the property.

Nothing in this section prevents a lessor from attempting to repossess property during the reinstatement period, but such a repossession does not affect the consumer's right to reinstate. Upon reinstatement, the lessor shall provide the consumer with the same property or substitute property of comparable quality and condition.

Source: SL 1991, ch 393, § 7.



§ 54-6A-8 Written receipts for cash or money order.

54-6A-8. Written receipts for cash or money order. A lessor shall provide the consumer a written receipt for each payment made by cash or money order.

Source: SL 1991, ch 393, § 8.



§ 54-6A-9 Renegotiation for new agreement--Extensions.

54-6A-9. Renegotiation for new agreement--Extensions. A renegotiation shall occur when an existing lease-purchase agreement is satisfied and replaced by a new agreement undertaken by the same lessor and consumer. A renegotiation shall be considered a new agreement requiring new disclosures. However, the following events may not be treated as renegotiations:

(1) The addition or return of property in a multiple-item agreement or in the substitution of the lease property, if in either case the average payment allocable to a payment period is not changed by more than twenty-five percent;

(2) A deferral or extension of one or more periodic payments, or portions of a periodic payment;

(3) A reduction in charges in the lease or agreement; and

(4) A lease or agreement involved in a court proceeding.

No disclosures are required for any extension of a lease-purchase agreement.

Source: SL 1991, ch 393, § 9.



§ 54-6A-10 Advertisement of lease-purchase agreement.

54-6A-10. Advertisement of lease-purchase agreement. If an advertisement for a lease-purchase agreement refers to or states the dollar amount of any payment and the right to acquire ownership of any one specific item, the advertisement shall also clearly and conspicuously state the following items, as applicable:

(1) That the transaction advertised is a lease-purchase agreement;

(2) The total of payments necessary to acquire ownership; and

(3) That the consumer acquires no ownership rights if the total amount necessary to acquire ownership is not paid.

Any owner or personnel of any medium in which an advertisement appears or through which it is disseminated is not liable under this section.

The provisions of this section do not apply to an advertisement which does not refer to or state the amount of any payment, or which is published in the yellow pages of a telephone directory or in any similar directory of business.

Source: SL 1991, ch 393, § 10.






Chapter 07 - Motor Vehicle Retail Installment Sales [Repealed]

§ 54-7-1 Repealed.

54-7-1. Repealed by SL 1998, ch 280, § 34.



§ 54-7-2 Repealed.

54-7-2. Repealed by SL 1998, ch 280, § 33.



§ 54-7-3 to 54-7-36. Repealed.

54-7-3 to 54-7-36. Repealed by SL 1998, ch 280, § 34.



§ 54-7-37 , 54-7-38. Repealed.

54-7-37, 54-7-38. Repealed by SL 1982, ch 345, §§ 5, 6.



§ 54-7-39 Repealed.

54-7-39. Repealed by SL 1982, ch 345, § 3.



§ 54-7-40 to 54-7-43. Repealed.

54-7-40 to 54-7-43. Repealed by SL 1998, ch. 280, § 34.



§ 54-7-44 Repealed.

54-7-44. Repealed by SL 1990, ch 158, § 6.



§ 54-7-45 to 54-7-48. Repealed.

54-7-45 to 54-7-48. Repealed by SL 1998, ch 280, § 34.






Chapter 08 - Acts In Fraud Of Creditors

§ 54-8-1 Transfer with intent to delay or defraud creditors void.

54-8-1. Transfer with intent to delay or defraud creditors void. Every transfer of property or charge made thereon, every obligation incurred, and every judicial proceeding taken, with intent to delay or defraud any creditor or other person of his demands is void against all creditors of the debtor and their successors in interest and against any persons upon whom the estate of the debtor devolves in trust for the benefit of others than the debtor.

Source: CivC 1877, § 2023; CL 1887, § 4656; RCivC 1903, § 2368; RC 1919, § 2041; SDC 1939, § 23.0105.



§ 54-8-2 Transfer of personal property--Constructive notice or actual delivery of possession--Rights of creditors.

54-8-2. Transfer of personal property--Constructive notice or actual delivery of possession--Rights of creditors. Every transfer of personal property other than a thing in action, which is not evidenced by a bill of sale filed in the office of the register of deeds of the county wherein such property is situated or of the county to which such county is attached for judicial purposes, and every lien thereon, other than a mortgage, when allowed by law is conclusively presumed, if made by a person having at the time the possession or control of the property and not accompanied by an immediate delivery and followed by an actual and continued change of possession of the thing transferred, to be fraudulent and therefore void against those who are his creditors while he remains in possession, and the successors in interest of such creditors, and against any person on whom his estate devolves in trust for the benefit of others than himself and against purchasers and encumbrancers in good faith subsequent to the transfer.

Source: CivC 1877, § 2024; CL 1887, § 4657; RCivC 1903, § 2369; RC 1919, § 2042; SDC 1939, § 23.0106.



§ 54-8-3 Avoidance of act or obligation of debtor for fraud--Obstruction of legal process.

54-8-3. Avoidance of act or obligation of debtor for fraud--Obstruction of legal process. A creditor can avoid the act or obligation of his debtor for fraud, only where the fraud obstructs the enforcement, by legal process, of his right to take the property affected by the transfer or obligation.

Source: CivC 1877, § 2025; CL 1887, § 4658; RCivC 1903, § 2370; RC 1919, § 2043; SDC 1939, § 23.0107.



§ 54-8-4 Fraudulent intent--Question of fact--Inadequacy of consideration.

54-8-4. Fraudulent intent--Question of fact--Inadequacy of consideration. In all cases under the provisions of this chapter, except as otherwise provided in § 54-8-2, and except as provided in §§ 43-25-32 to 43-25-36, inclusive, the question of fraudulent intent is one of fact and not of law; nor can any transfer or charge be adjudged fraudulent solely on the ground that it was not made for a valuable consideration.

Source: CivC 1877, § 2026; CL 1887, § 4659; RCivC 1903, § 2371; RC 1919, § 2044; SDC 1939, § 23.0108.



§ 54-8-5 to 54-8-19. Repealed.

54-8-5 to 54-8-19. Repealed by SL 1987, ch 365, § 13.



§ 54-8-20 Removal, secretion, encumbrancing or disposition of property to defraud creditors--Misdemeanor.

54-8-20. Removal, secretion, encumbrancing or disposition of property to defraud creditors--Misdemeanor. Every person who removes any of his property out of any county, with intent to prevent the same from being levied upon by any execution or attachment, or who secretes, encumbers, transfers, or otherwise disposes of any of his property, with intent to delay or defraud any creditor, and every person who receives any such property with such intent, is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 636; CL 1887, § 6838; RPenC 1903, § 667; RC 1919, § 4278; SDC 1939, § 13.4302; SL 1980, ch 24, § 105.



§ 54-8-21 Assignment or transfer of property to preferred creditors as felony--Exception.

54-8-21. Assignment or transfer of property to preferred creditors as felony--Exception. Every person who, knowing that his property is insufficient for the payment of all his lawful debts, assigns, transfers, or delivers any property for the benefit of any creditor, or creditors, upon any trust or condition that any creditor shall receive a preference or priority over any other, except in the cases in which such preference is expressly allowed to be given by law, or with intent to create such preference or priority, is guilty of a Class 6 felony.

Source: PenC 1877, § 637; CL 1887, § 6839; RPenC 1903, § 668; RC 1919, § 4279; SDC 1939, § 13.4303; SL 1980, ch 24, § 106; SL 1986, ch 406.



§ 54-8-22 Party to transfer or assignment of property to defraud creditors guilty of felony.

54-8-22. Party to transfer or assignment of property to defraud creditors guilty of felony. Every person who, being a party to any conveyance or assignment of any property, or of any interest therein, made or created with intent to defraud prior or subsequent purchasers, or to delay or defraud creditors or other persons, and every person being privy to or knowing of such conveyance, assignment, or charge, who intentionally puts the same in use as having been made in good faith, is guilty of a Class 6 felony.

Source: PenC 1877, § 635; CL 1887, § 6837; RPenC 1903, § 666; RC 1919, § 4277; SDC 1939, § 13.4301; SL 1980, ch 24, § 107; SL 1986, ch 407.



§ 54-8-23 Fraud in bankruptcy proceedings--Misdemeanor.

54-8-23. Fraud in bankruptcy proceedings--Misdemeanor. Every person who, upon making or prosecuting any application for a discharge as an insolvent debtor, under the provisions of any law now in force, or that may hereafter be enacted:

(1) Fraudulently presents or authorizes to be presented on his behalf such application, in a case in which it is not authorized by law;

(2) Makes or presents to any court or officer, in support of such application, any petition, schedule, book, account, voucher, or other paper or document, knowing the same to contain any false statement;

(3) Fraudulently makes and exhibits, or alters, obliterates, or destroys any account or voucher relating to the condition of his affairs, or any entry or statement in such account or voucher;

(4) Practices any fraud upon any creditor, with intent to induce him to petition for or consent to such discharge; or

(5) Conspires with or induces any person fraudulently to unite as creditor in any petition for such discharge, or to practice any fraud in aid thereof;
is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 638; CL 1887, § 6840; RPenC 1903, § 669; RC 1919, § 4280; SDC 1939, § 13.4304; SL 1980, ch 24, § 108.






Chapter 08A - Uniform Fraudulent Transfer Act

§ 54-8A-1 Definitions.

54-8A-1. Definitions. Terms used in this chapter mean:

(1) "Affiliate,"

(i) Any person who directly or indirectly owns, controls, or holds with power to vote, twenty percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) As a fiduciary or agent without sole discretionary power to vote the securities; or

(B) Solely to secure a debt, if the person has not exercised the power to vote;

(ii) Any corporation twenty percent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds, with power to vote, twenty percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) As a fiduciary or agent without sole power to vote the securities; or

(B) Solely to secure a debt, if the person has not in fact exercised the power to vote;

(iii) Any person whose business is operated by the debtor under a lease or other agreement, or any person substantially all of whose assets are controlled by the debtor; or

(iv) Any person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets;

(2) "Asset," any property of a debtor, but the term does not include:

(i) Property to the extent it is encumbered by a valid lien;

(ii) Property to the extent it is generally exempt under nonbankruptcy law; or

(iii) Any interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant;

(3) "Claim," any right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured;

(4) "Creditor," any person who has a claim;

(5) "Debt," liability on a claim;

(6) "Debtor," any person who is liable on a claim;

(7) "Insider,"

(i) If the debtor is an individual:

(A) Any relative of the debtor or of a general partner of the debtor;

(B) Any partnership in which the debtor is a general partner;

(C) Any general partner in a partnership described in clause (B); or

(D) Any corporation of which the debtor is a director, officer, or person in control;

(ii) If the debtor is a corporation:

(A) Any director of the debtor;

(B) Any officer of the debtor;

(C) Any person in control of the debtor;

(D) Any partnership in which the debtor is a general partner;

(E) Any general partner in a partnership described in clause (D); or

(F) Any relative of a general partner, director, officer, or person in control of the debtor;

(iii) If the debtor is a partnership:

(A) Any general partner in the debtor;

(B) Any relative of a general partner in, a general partner of, or a person in control of the debtor;

(C) Another partnership in which the debtor is a general partner;

(D) Any general partner in a partnership described in clause (C); or

(E) Any person in control of the debtor;

(iv) Any affiliate, or any insider of an affiliate as if the affiliate were the debtor; and

(v) Any managing agent of the debtor;

(8) "Lien," any charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes any security interest created by agreement, any judicial lien obtained by legal or equitable process or proceedings, any common-law lien, or any statutory lien;

(9) "Person," an individual, partnership, limited liability company, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity;

(10) "Property," anything that may be the subject of ownership;

(11) "Relative," any individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, including an individual in an adoptive relationship within the third degree;

(12) "Transfer," any mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, including payment of money, release, lease, and creation of a lien or other encumbrance;

(13) "Valid lien," any lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.
Source: SL 1987, ch 365, § 1; SL 1994, ch 351, § 152.



§ 54-8A-2 Insolvency.

54-8A-2. Insolvency. (a) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

(b) A debtor who is generally not paying his debts as they become due is presumed to be insolvent.

(c) A partnership is insolvent under subsection (a) if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d) Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under this chapter.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

Source: SL 1987, ch 365, § 2.



§ 54-8A-3 Value.

54-8A-3. Value. (a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b) For the purposes of subsection 54-8A-4(a)(2) and § 54-8A-5, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

Source: SL 1987, ch 365, § 3.



§ 54-8A-4 Transfers fraudulent as to present and future creditors.

54-8A-4. Transfers fraudulent as to present and future creditors. (a) Any transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) With actual intent to hinder, delay, or defraud any creditor of the debtor; or

(2) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(i) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(ii) Intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as they became due.

(b) In determining actual intent under subsection (a)(1) of this section, consideration may be given, among other factors, to whether:

(1) The transfer or obligation was to an insider;

(2) The debtor retained possession or control of the property transferred after the transfer;

(3) The transfer or obligation was disclosed or concealed;

(4) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) The transfer was of substantially all the debtor's assets;

(6) The debtor absconded;

(7) The debtor removed or concealed assets;

(8) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) The transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.
Source: SL 1987, ch 365, § 4.



§ 54-8A-5 Transfers fraudulent as to present creditors.

54-8A-5. Transfers fraudulent as to present creditors. (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

Source: SL 1987, ch 365, § 5.



§ 54-8A-6 When transfer is made or obligation is incurred.

54-8A-6. When transfer is made or obligation is incurred. For the purposes of this chapter:

(1) A transfer is made:

(i) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(ii) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this chapter that is superior to the interest of the transferee;

(2) If applicable law permits the transfer to be perfected as provided in paragraph (1) and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is deemed made immediately before the commencement of the action;

(3) If applicable law does not permit the transfer to be perfected as provided in paragraph (1), the transfer is made when it becomes effective between the debtor and the transferee;

(4) A transfer is not made until the debtor has acquired rights in the asset transferred;

(5) An obligation is incurred:

(i) If oral, when it becomes effective between the parties; or

(ii) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.
Source: SL 1987, ch 365, § 6.



§ 54-8A-7 Remedies of creditors.

54-8A-7. Remedies of creditors. (a) In an action for relief against a transfer or obligation under this chapter, a creditor, subject to the limitations in § 54-8A-8, may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee;

(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure,

(i) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(ii) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(iii) Any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

Source: SL 1987, ch 365, § 7.



§ 54-8A-8 Defenses, liability and protection of transferee.

54-8A-8. Defenses, liability and protection of transferee. (a) A transfer or obligation is not voidable under subsection 54-8A-4(a)(1) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under subsection 54-8A-7(a)(1) the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c) of this section, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) The first transferee of the asset or the person for whose benefit the transfer was made; or

(2) Any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(c) If the judgment under subsection (b) of this section is based upon the value of the asset transferred, the judgment shall be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under this chapter, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1) A lien on or a right to retain any interest in the asset transferred;

(2) Enforcement of any obligation incurred; or

(3) A reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under subsection 54-8A-4(a)(2) or § 54-8A-5 if the transfer results from:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) Enforcement of a security interest in compliance with chapter 57A-9.

(f) A transfer is not voidable under subdivision 54-8A-5(b):

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.
Source: SL 1987, ch 365, § 8.



§ 54-8A-9 Extinguishment of cause of action.

54-8A-9. Extinguishment of cause of action. A cause of action with respect to a fraudulent transfer or obligation under this chapter is extinguished unless action is brought:

(a) Under subsection 54-8A-4(a)(1) within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(b) Under subsection 54-8A-4(a)(2) or subdivision 54-8A-5(a) within four years after the transfer was made or the obligation was incurred; or

(c) Under subdivision 54-8A-5(b) within one year after the transfer was made or the obligation was incurred.

Source: SL 1987, ch 365, § 9.



§ 54-8A-10 Supplementary provisions.

54-8A-10. Supplementary provisions. Unless displaced by the provisions of this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions.

Source: SL 1987, ch 365, § 10.



§ 54-8A-11 Uniform application and construction.

54-8A-11. Uniform application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

Source: SL 1987, ch 365, § 11.



§ 54-8A-12 Short title.

54-8A-12. Short title. This chapter may be cited as the Uniform Fraudulent Transfer Act.

Source: SL 1987, ch 365, § 12.






Chapter 09 - Assignment For Benefit Of Creditors

§ 54-9-1 Execution of assignment by insolvent debtor.

54-9-1. Execution of assignment by insolvent debtor. An insolvent debtor, as defined by the statutes of fraudulent conveyance, may, in good faith, execute an assignment of property to one or more assignees, in trust towards the satisfaction of his creditors, in conformity to the provisions of this chapter, subject, however, to the provisions of the statutes relative to trusts and to fraudulent transfers, and to the restrictions imposed by law upon assignments by special partnerships, by corporations or by other specified classes of persons.

Source: CivC 1877, § 2027; CL 1887, § 4660; RCivC 1903, § 2372; RC 1919, § 2045; SDC 1939 & Supp 1960, § 37.5101.



§ 54-9-2 Instrument of assignment--Execution--Acknowledgment or proof--Recording--Defective execution invalidates assignment.

54-9-2. Instrument of assignment--Execution--Acknowledgment or proof--Recording--Defective execution invalidates assignment. An assignment for the benefit of creditors must be in writing, subscribed by the assignor, or by his agent thereto authorized by writing. It must be acknowledged or proved and certified, in the mode prescribed by this code for recording transfers of real property and recorded as required by § 54-9-8. Unless such provisions are complied with, an assignment for the benefit of creditors is void against every creditor of the assignor not assenting thereto.

Source: CivC 1877, §§ 2031, 2032; CL 1887, §§ 4664, 4665; RCivC 1903, §§ 2376, 2377; RC 1919, §§ 2049, 2050; Supreme Court Rule 617, 1939; SDC 1939 & Supp 1960, § 37.5104.



§ 54-9-3 Subsisting absolute or contingent liability of assignor.

54-9-3. Subsisting absolute or contingent liability of assignor. An assignment for the benefit of creditors may provide for any subsisting liability of the assignor which he might lawfully pay, whether absolute or contingent.

Source: CivC 1877, § 2029; CL 1887, § 4662; RCivC 1903, § 2374; RC 1919, § 2047; SDC 1939 & Supp 1960, § 37.5102.



§ 54-9-4 Repealed.

54-9-4. Repealed by SL 1969, ch 162, § 9.



§ 54-9-5 Assignment invalid against creditor of assignor not assenting thereto.

54-9-5. Assignment invalid against creditor of assignor not assenting thereto. An assignment for the benefit of creditors is void against any creditor of the assignor not assenting thereto, in the following cases:

(1) If it provides preference or priority to any creditor over any other creditor except as provided in this chapter;

(2) If it provides for the payment of any claim known to the assignor to be false or fraudulent; or for the payment of more upon any claim than is known to be justly due from the assignor;

(3) If it reserves any interest in the assigned property, or in any part thereof, to the assignor or for his benefit, before all his existing debts are paid, other than property exempt by law from execution;

(4) If it confers upon the assignee any power which, if exercised, might prevent or delay the immediate conversion of the assigned property to the purposes of the trust;

(5) If it exempts him from liability for neglect of duty or misconduct.
Source: CivC 1877, § 2030; CL 1887, § 4663; RCivC 1903, § 2375; RC 1919, § 2048; SDC 1939 & Supp 1960, § 37.5103; SL 1969, ch 162, § 1.



§ 54-9-6 Property exempt from execution--Life insurance--Effect of assignment.

54-9-6. Property exempt from execution--Life insurance--Effect of assignment. Property exempt from execution, and insurance upon the life of the assignor, to the extent of five thousand dollars, do not pass to the assignee by a general assignment for the benefit of creditors, unless the instrument specially mentions them, and declares an intention that they should pass thereby.

Source: CivC 1877, § 2043; CL 1887, § 4677; RCivC 1903, § 2389; RC 1919, § 2062; SDC 1939 & Supp 1960, § 37.5111.



§ 54-9-7 Inventory required of assignor--Contents--Verification.

54-9-7. Inventory required of assignor--Contents--Verification. Within twenty days after an assignment is made for the benefit of creditors, the assignor must make and file in the manner prescribed by § 54-9-8, a full and true inventory, showing:

(1) All the creditors of the assignor;

(2) The place of residence of each creditor, if known to the assignor, or if not known, that fact must be stated;

(3) The sum owing to each creditor, and the nature of each debt or liability, whether arising on written security, account, or otherwise;

(4) The true consideration of the liability in each case, and the place where it arose;

(5) Every existing judgment, mortgage, or other security for the payment of any debt or liability of the assignor;

(6) All property of the assignor at the date of the assignment which is exempt by law from execution;

(7) All the assignor's property at the date of the assignment, both real and personal, of every kind not so exempt, and the encumbrances existing thereon, and all vouchers and securities relating thereto, and the value of such property according to the best knowledge of the assignor.

An affidavit must be made by every person executing an assignment for the benefit of creditors, to be annexed to and filed with the inventory, to the effect that the same is in all respects just and true, according to the best of such assignor's knowledge and belief.

Source: CivC 1877, §§ 2034, 2035; CL 1887, §§ 4667, 4668; RCivC 1903, §§ 2379, 2380; RC 1919, §§ 2052, 2053; Supreme Court Rule 618, 1939; SDC 1939 & Supp 1960, § 37.5106.



§ 54-9-8 Recording assignment and filing inventory.

54-9-8. Recording assignment and filing inventory. The assignment must be recorded and the inventory filed with the register of deeds of the county in which the assignor resided at the date of the assignment or of the county to which such county is attached for judicial purposes; or, if he did not then reside in this state, with the like officer of the county in which his principal place of business was then situated; or, if he had not then a residence or place of business in this state, with the like officer of the county in which the principal part of the assigned property was then situated. If the assignment is executed by more than one assignor, it must be recorded and a copy of the inventory must be filed with the register of deeds of every county in which any of the assignors resided at its date, or in which any of them, not then residing in this state, had then a place of business.

Source: CivC 1877, §§ 2036, 2037; CL 1887, §§ 4669, 4670; RCivC 1903, §§ 2381, 2382; RC 1919, §§ 2054, 2055; SDC 1939 & Supp 1960, § 37.5107.



§ 54-9-9 Effect of omitting to record--Assignment of real property.

54-9-9. Effect of omitting to record--Assignment of real property. An assignment for the benefit of creditors is void against creditors of the assignor, and against purchasers and encumbrancers in good faith and for value, if the assignment is not recorded and the inventory filed within twenty days after the date of the assignment. Where it embraces real property it is subject to the provisions of law on recording transfers, as well as those of this chapter.

Source: CivC 1877, §§ 2038, 2039; CL 1887, §§ 4671, 4672; RCivC 1903, §§ 2383, 2384; RC 1919, §§ 2056, 2057; SDC 1939 & Supp 1960, § 37.5107.



§ 54-9-10 Assent of creditors necessary to modification of assignment.

54-9-10. Assent of creditors necessary to modification of assignment. An assignment for the benefit of creditors, which has been executed and recorded so as to transfer the property to the assignee, cannot afterward be canceled or modified by the parties thereto, without the consent of every creditor affected thereby.

Source: CivC 1877, § 2046; CL 1887, § 4680; RCivC 1903, § 2392; RC 1919, § 2065; SDC 1939 & Supp 1960, § 37.5109.



§ 54-9-11 Bond of assignee--Amount--Approval of sureties by circuit court--Terms and conditions.

54-9-11. Bond of assignee--Amount--Approval of sureties by circuit court--Terms and conditions. Within thirty days after the date of an assignment for the benefit of creditors, the assignee must enter into a bond to this state, in double the amount of the value of the property assigned, with sufficient sureties, to be approved by the judge of the circuit court for the county in which the original inventory is filed, and conditioned for the faithful discharge of the trust, and due accounting for all moneys received by the assignee, which bond must be filed in the same office with the original inventory.

Source: CivC 1877, § 2040; CL 1887, § 4673; RCivC 1903, § 2385; RC 1919, § 2058; SDC 1939 & Supp 1960, § 37.5108.



§ 54-9-12 Disposal or conversion of estate--Authority of assignee.

54-9-12. Disposal or conversion of estate--Authority of assignee. Until the inventory and affidavit have been made, and the assignment has been duly recorded and the inventory filed, and the assignee has given a bond, an assignee for the benefit of creditors has no authority to dispose of the estate or convert it for the purposes of the trust.

Source: CivC 1877, § 2041; CL 1887, § 4674; RCivC 1903, § 2386; RC 1919, § 2059; SDC 1939 & Supp 1960, § 37.5108.



§ 54-9-13 Assignee takes subject to rights of third parties--Nonliability for acts done in good faith under void assignment.

54-9-13. Assignee takes subject to rights of third parties--Nonliability for acts done in good faith under void assignment. An assignee for the benefit of creditors is not to be regarded as a purchaser for value, and has no greater right than his assignor had, in respect to things in action transferred by the assignment. He is not to be held liable for his acts done in good faith in the execution of the trust, merely for the reason that the assignment is afterward adjudged void.

Source: CivC 1877, §§ 2033, 2045; CL 1887, §§ 4666, 4679; RCivC 1903, §§ 2378, 2391; RC 1919, §§ 2051, 2064; SDC 1939 & Supp 1960, § 37.5105.



§ 54-9-13.1 Action by assignee against person receiving property of debtor in fraud of creditors.

54-9-13.1. Action by assignee against person receiving property of debtor in fraud of creditors. In addition to those otherwise provided in this chapter, the court shall have power to authorize an assignee to bring an action or special proceeding, which he is hereby empowered to maintain, against any person who has received, taken or in any manner interfered with the estate, property or effects of the debtor in fraud of his creditors and which might have been avoided by a creditor of the assignor and the assignee may recover the property so transferred or its value.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 3.



§ 54-9-13.2 Action by assignee against creditor receiving voluntary transfer from insolvent assignor.

54-9-13.2. Action by assignee against creditor receiving voluntary transfer from insolvent assignor. In addition to those otherwise provided in this chapter, the court may authorize an assignee to bring an action, which he is hereby empowered to maintain, against any person, who with reasonable cause to believe the assignor was insolvent as defined in § 54-8A-2, has within four months of the assignment received a voluntary transfer from the assignor of money or property for or on account of an antecedent debt, the effect of which transfer is to enable the creditor to obtain a greater percentage of his debt than some other creditor of the same class, and the assignee may recover the property so transferred or its value. For the purpose of this section a transfer shall be deemed to have been made when it is so far perfected that no creditor having a judgment on a simple contract without special priority (whether or not such a creditor exists) could have obtained an interest superior to that of the transferee therein. A transfer not so perfected prior to the assignment shall be deemed to have been made immediately before the assignment.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 3; SL 1990, ch 30, § 16.



§ 54-9-13.3 Duties of assignee.

54-9-13.3. Duties of assignee. It shall be the duty of the assignee to collect and reduce to money the property of the estate, under the direction of the court; to report promptly to the court any claims presented to him which are not provable, or are incorrect or false and shall also report promptly for allowance all claims presented to him which are not disputed; close up the estate as expeditiously as possible; furnish such information concerning the estate as may be requested by parties in interest; keep regular accounts; pay dividends as often as is compatible with the best interest of the estate; make appraisals or in his discretion employ an appraiser or appraisers; and designate and employ auctioneers.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 4.



§ 54-9-13.4 Notice to creditors to present verified claims--Publication.

54-9-13.4. Notice to creditors to present verified claims--Publication. The judge may, upon the petition of the assignee, authorize him to advertise for creditors not named in the inventory to present to him their claims, with the vouchers therefor, duly verified, on or before a day to be specified in such advertisement, not less than four months from the recordation of the assignment, which advertisement or notice shall be published in at least one legal newspaper, to be designated by the judge, as most likely to give notice to the persons to be served, at least once and such additional times as the judge may direct; the last publication shall be at least one week prior to the date specified.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 5.



§ 54-9-13.5 Contents of creditor's claim--Claim founded upon instrument.

54-9-13.5. Contents of creditor's claim--Claim founded upon instrument. The verified claim of a creditor as provided in § 54-9-13.4 shall set forth whether any, and if so, what securities are held for such claim, and whether any, and, if so, what payments have been made thereon.

Whenever a claim is founded upon an instrument in writing, such instrument, unless lost or destroyed, shall be filed with the claim. After the claim is allowed or disallowed, such instrument may be withdrawn by permission of the court. If such instrument is lost or destroyed, a statement of such fact and of the circumstances of such loss or destruction shall be filed under oath with the claim.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 5.



§ 54-9-13.6 Time limitation on filing creditor's claim.

54-9-13.6. Time limitation on filing creditor's claim. All claims whether the same be due, not due, or contingent, must be filed within the time limited in the notice as provided in § 54-9-13.4, and any claim not so filed is barred from any further claim against the property assigned. When it is made to appear by the affidavit of the claimant to the satisfaction of the court that he had no notice by reason of being out of the state, it may be filed at any time, before a decree of distribution is entered.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 5.



§ 54-9-13.7 Wages and commissions as preferred claims--Limitation on amount--"Traveling or city salesmen" defined.

54-9-13.7. Wages and commissions as preferred claims--Limitation on amount--"Traveling or city salesmen" defined. In all distributions of assets under all assignments made in pursuance of this chapter, the wages and commissions, not to exceed six hundred dollars to each claimant, which have been earned within three months before the date of the commencement of the proceedings, due to workmen, servants, clerks, or traveling or city salesmen on salary or commission basis, whole or part time, whether or not selling exclusively for the assignor; and for the purposes of this claim, the term "traveling or city salesmen" shall include all salesmen, whether or not they are independent contractors selling the products or service of the assignor on a commission basis, with or without a drawing account or formal contract, shall be preferred before any other debt, except debts due to the United States having a priority under federal law; and should the assets of the assignor or assignors not be sufficient to pay in full all the claims preferred, pursuant to this section, they shall be applied to the payment of the same pro rata to the amount of each such claim.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 8.



§ 54-9-13.8 Sale or compromise of claims or property of estate--Liability of assignee.

54-9-13.8. Sale or compromise of claims or property of estate--Liability of assignee. The judge may, upon the application of the assignee and for good and sufficient cause shown, and upon such terms as he may direct, authorize the assignee to sell, compromise or compound any claim or debt belonging to the estate of the debtor. But such authority shall not prevent any party interested in the trust estate from showing upon the final accounting of such assignee that such debt or claim was fraudulently or negligently sold, compounded or compromised. The sale of any debt or claim heretofore made in good faith by any assignee shall be valid, subject, however, to the approval of the judge, and the assignee shall be charged with and be liable for, as part of the trust fund, any sum which might or ought to have been collected by him.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 6.



§ 54-9-13.9 Sales at public auction--Procedure for private sales and sales of perishable property.

54-9-13.9. Sales at public auction--Procedure for private sales and sales of perishable property. All sales as provided in § 54-9-13.8 shall be had at public auction unless otherwise ordered by the judge. Upon application to the judge, and for good cause shown, the assignee may be authorized to sell any portion of the estate at private sale; in which case he shall keep an accurate record of each article sold, and the price received therefor, and to whom sold; which account he shall file at once. Upon application by the assignee or a creditor setting forth that a part or the whole of the estate is perishable, the nature and location of such perishable property, and that there will be loss if the same is not sold immediately, the judge, if satisfied of the facts stated and that the sale is required in the interest of the estate, may order the same to be sold with or without notice to creditors.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 6.



§ 54-9-14 Compensation of assignee.

54-9-14. Compensation of assignee. In the absence of any provision in the assignment to the contrary, an assignee for the benefit of creditors is entitled to the same commissions as are allowed by law to personal representatives; but the assignment cannot grant more, and may restrict the commissions to a less amount, or deny them altogether.

Source: CivC 1877, § 2044; CL 1887, § 4678; RCivC 1903, § 2390; RC 1919, § 2063; SDC 1939 & Supp 1960, § 37.5112.



§ 54-9-15 Proceeding subject to order and supervision of circuit court--Rendition of accounts and filing of reports by assignee--Distribution of trust estate.

54-9-15. Proceeding subject to order and supervision of circuit court--Rendition of accounts and filing of reports by assignee--Distribution of trust estate. All proceedings under this chapter shall be subject to the order and supervision of the judge of the circuit court for the county in which such assignment was made. The judge may from time to time, in his discretion, upon his own motion or on the petition of one or more of the creditors, by order, citation, attachment, or otherwise, require any assignee or assignees to render accounts and file reports of his or their proceedings and of the conditions of such trust estate, and may order or decree distribution thereof.

Source: SL 1887, ch 8, § 1; SL 1887, ch 9, § 1; CL 1887, § 4675; RCivC 1903, § 2387; RC 1919, § 2060; SDC 1939 & Supp 1960, § 37.5110; SL 1969, ch 162, § 2.



§ 54-9-15.1 Power of court to take and state accounts.

54-9-15.1. Power of court to take and state accounts. In addition to those otherwise provided in this chapter, the court shall have power to take and state accounts hereunder or to appoint referees to take and state accounts.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 3.



§ 54-9-15.2 Accountants and attorneys appointed by court--Compensation of attorneys.

54-9-15.2. Accountants and attorneys appointed by court--Compensation of attorneys. In addition to those otherwise provided in this chapter, the court shall have power to appoint accountants and attorneys, including attorneys to represent creditors therein and to fix their compensation. Reasonable compensation may be allowed by the court for counsel fees in preparation of the instrument of assignment.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 3.



§ 54-9-16 Accounting of assignee.

54-9-16. Accounting of assignee. After the lapse of six months from the date of filing his bond, the assignee, on motion of any one of the creditors, with ten days' notice, accompanied by an affidavit of the creditor, his agent, or attorney, setting forth his claim and the amount thereof, and that no account has been filed within six months, may be ordered by the circuit court or by the judge thereof, at any place in his judicial circuit, to render an account of his proceedings, within a given time to be fixed by the court or the judge thereof, not to exceed fifteen days.

Source: CivC 1877, § 2042; SL 1887, ch 8, § 1; SL 1887, ch 9, § 1; CL 1887, § 4675; RCivC 1903, § 2387; RC 1919, § 2060; SDC 1939 & Supp 1960, § 37.5110.



§ 54-9-16.1 Deposit of funds in court for distribution subsequent to discharge of assignee.

54-9-16.1. Deposit of funds in court for distribution subsequent to discharge of assignee. If, in his final accounting, the assignee shall set forth that for any cause distribution cannot be made to any creditor or creditors, the court may order the funds due them deposited with the clerk of the court for future distribution upon further order of the court subsequent to the discharge of the assignee.

Source: SDC Supp 1960, ch 37.51 as added by SL 1969, ch 162, § 7.



§ 54-9-17 Removal of assignee by circuit court--Appointment and delivery of property to successor.

54-9-17. Removal of assignee by circuit court--Appointment and delivery of property to successor. The judge of the circuit court may, in his discretion, for cause shown, remove any assignee or assignees and appoint another or others instead, who shall give such bonds as the judge, in view of the conditions and value of the estate, may direct; and such order of removal and appointment shall in terms transfer to such new assignee or assignees all the trust estate, real, personal, and mixed, and may be recorded in the deed records in the office of register of deeds of any county wherein any real estate affected by the assignment may be situated. Such judge may by order, which may be enforced as upon proceedings for contempt, compel the assignee or assignees so removed to deliver all property, money, choses in action, book accounts, and vouchers, to the assignee or assignees so appointed, and to make, execute, and deliver to such new assignee or assignees such deeds, assignments, and transfers as such judge may deem proper, and to render a full account and report of all matters connected with such trust estate.

Source: SL 1887, ch 8, § 1; SL 1887, ch 9, § 1; CL 1887, § 4675; RCivC 1903, § 2387; RC 1919, § 2060; SDC 1939 & Supp 1960, § 37.5110.



§ 54-9-18 Removal of assignee by circuit court--Discharge on full accounting and surrender of property to new assignee.

54-9-18. Removal of assignee by circuit court--Discharge on full accounting and surrender of property to new assignee. Whenever any assignee so removed shall have fully accounted for and turned over to the assignee or assignees appointed by the judge all the trust estate and made a full report of all his doings, and complied with all orders of the judge touching such estate, he may by order of the judge be fully discharged from all further duties, liabilities, and responsibilities connected with the trust.

Source: SL 1887, ch 8, § 1; SL 1887, ch 9, § 1; CL 1887, § 4675; RCivC 1903, § 2387; RC 1919, § 2060; SDC 1939 & Supp 1960, § 37.5110.



§ 54-9-19 Discharge of assignee upon full compliance with trust.

54-9-19. Discharge of assignee upon full compliance with trust. Whenever an assignee has fully complied with his trust, he may by order of the judge be fully discharged from all further duties, liabilities, and responsibilities connected with the trust.

Source: SL 1887, ch 8, § 1; SL 1887, ch 9, § 1; CL 1887, § 4675; RCivC 1903, § 2387; RC 1919, § 2060; SDC 1939 & Supp 1960, § 37.5110.



§ 54-9-20 Application of assignee for discharge--Notice by publication.

54-9-20. Application of assignee for discharge--Notice by publication. In either of the cases mentioned in §§ 54-9-18 and 54-9-19 the assignee shall give notice by publication in some newspaper of the county, if there be one printed and published therein, if not, in a newspaper published at the capital of the state, once in each week, for at least three weeks, that he will apply to the judge of the circuit court for such discharge, at a time and place to be stated in such notice, which time shall not be more than three weeks after the last publication of the notice.

Source: SL 1887, ch 8, § 1; SL 1887, ch 9, § 1; CL 1887, § 4675; RCivC 1903, § 2387; RC 1919, § 2060; SDC 1939 & Supp 1960, § 37.5110.



§ 54-9-21 Hearing upon application of assignee for discharge--Order requiring the performance of acts not completed--Order of discharge, granting, effect.

54-9-21. Hearing upon application of assignee for discharge--Order requiring the performance of acts not completed--Order of discharge, granting, effect. If, upon the hearing, the judge shall be satisfied that the assignee is entitled to be discharged, he shall make an order accordingly; or if, in the opinion of the judge, anything remains to be done by such assignee, he may require the performance thereof before making such order. Such order shall have the effect of discharging the assignee and his sureties from all further responsibility in respect to the trust, and such order shall not be refused on account of any failure on the part of the assignee to comply with any formal provision of law, where no loss or damage to anyone shall have occurred through such failure.

Source: SL 1887, ch 8, § 1; SL 1887, ch 9, § 1; CL 1887, § 4675; RCivC 1903, § 2387; RC 1919, § 2060; SDC 1939 & Supp 1960, § 37.5110.



§ 54-9-22 Federal bankruptcy proceedings, possession of estate taken from assignee--Discharge of assignee on full accounting to trustee in bankruptcy.

54-9-22. Federal bankruptcy proceedings, possession of estate taken from assignee--Discharge of assignee on full accounting to trustee in bankruptcy. Whenever the trust estate shall have been taken out of the hands of the assignee by proceedings in bankruptcy in the federal court, the assignee may in like manner be discharged, upon showing that he has fully accounted to the trustee in bankruptcy, and turned over to him the whole of the trust estate.

Source: SL 1887, ch 8, § 1; SL 1887, ch 9, § 1; CL 1887, § 4675; RCivC 1903, § 2387; RC 1919, § 2060; SDC 1939 & Supp 1960, § 37.5110.






Chapter 10 - Secured Creditors' Claims In Liquidation Proceedings

§ 54-10-1 Definition of terms.

54-10-1. Definition of terms. Terms used in this chapter mean:

(1) "Creditor's sale," any sale effected by the secured creditor by judicial process or otherwise under the terms of his contract or the applicable law for the purpose of realizing upon his security;

(2) "Insolvent debtor," any insolvent person, decedent's estate, partnership, limited liability company, corporation or business association involved in a liquidation proceeding as defined in this chapter;

(3) "Liquidation proceedings," all assignments for the benefit of creditors, whether voluntary or by operation of law; administration of insolvent decedents' estate; liquidations of insolvent banks; equity receiverships where the subject under receivership is insolvent; and any other proceedings for distribution of assets of any insolvent debtor, whether a person, decedent's estate, partnership, limited liability company, corporation or business association;

(4) "Liquidator," any person administering assets in any liquidation proceeding as defined in this chapter; and

(5) "Secured creditor," a creditor who has either legal or equitable security for the creditor's debt upon any property of the insolvent debtor of a nature to be liquidated and distributed in a liquidation proceeding, or a creditor to whom is owed a debt for which such security is possessed by some endorser, surety, or other person secondarily liable.
Source: SL 1941, ch 162, § 1; SDC Supp 1960, § 37.26A01; SL 1994, ch 351, § 153.



§ 54-10-2 Secured creditor's claim against general assets--Disclosure of nature of security.

54-10-2. Secured creditor's claim against general assets--Disclosure of nature of security. In a liquidation proceeding every secured creditor's claim against the general assets shall disclose the nature of the security. When a decedent's estate already in the course of administration is judicially declared insolvent or when in an equity receivership it is determined that the subject under receivership is insolvent, secured creditors having claims on file which do not comply with this section shall make disclosure within a time to be fixed by the court.

Source: SL 1941, ch 162, § 2; SDC Supp 1960, § 37.26A02.



§ 54-10-3 Failure of secured creditor to disclose existence of security--Effect of concealment.

54-10-3. Failure of secured creditor to disclose existence of security--Effect of concealment. Any secured creditor who with intent to evade the provisions of this chapter fails to disclose the existence of the security shall not be entitled to receive or retain dividends out of the general assets, unless he thereafter releases or surrenders to the liquidator the security which he has failed to disclose, or unless he procures such release or surrender if the security is in the possession of an endorser, surety, or other person secondarily liable for the insolvent debtor.

Source: SL 1941, ch 162, § 3; SDC Supp 1960, § 37.26A03.



§ 54-10-4 Dividends to secured creditors--Computation.

54-10-4. Dividends to secured creditors--Computation. Dividends paid to secured creditors shall be computed only upon the balance due after the value of all security not exempt from the claims of unsecured creditors and not released or surrendered to the liquidator, is determined and credited upon the claim secured by it.

Source: SL 1941, ch 162, § 4; SDC Supp 1960, § 37.26A04.



§ 54-10-5 Obligation for payment of money as security--Determination of value.

54-10-5. Obligation for payment of money as security--Determination of value. When the asset constituting the security is an obligation for the payment of money, the secured creditor may determine its value by collection or by exhausting his remedies thereon and then surrendering the obligation to the liquidator.

Source: SL 1941, ch 162, § 5; SDC Supp 1960, § 37.26A05 (1).



§ 54-10-6 Security other than obligation for the payment of money--Determination of value.

54-10-6. Security other than obligation for the payment of money--Determination of value. When the asset constituting the security is something other than an obligation for the payment of money, the secured creditor may determine its value by creditor's sale.

Source: SL 1941, ch 162, § 5; SDC Supp 1960, § 37.26A05 (2).



§ 54-10-7 Statutory provisions for determination of value of obligations impracticable or resulting in undue delay--Alternative method for determination of value.

54-10-7. Statutory provisions for determination of value of obligations impracticable or resulting in undue delay--Alternative method for determination of value. Where valuation under the provisions of §§ 54-10-5 and 54-10-6 is impracticable or would cause undue delay, the court, upon petition by either the secured creditor or the liquidator, may order the value of the security determined by any of the methods provided by §§ 54-10-8 to 54-10-10, inclusive.

Source: SL 1941, ch 162, § 6; SDC Supp 1960, § 37.26A06.



§ 54-10-8 Value of security, determination by compromise--Redemption of assets by liquidator.

54-10-8. Value of security, determination by compromise--Redemption of assets by liquidator. Under the circumstances described by § 54-10-7, the court may order the value of the security determined by compromise, if the secured creditor and the liquidator agree upon a value. The liquidator may redeem such assets by payment of the agreed value, if authorized by the court.

Source: SL 1941, ch 162, § 6; SDC Supp 1960, § 37.26A06 (1).



§ 54-10-9 Value of security, determination by litigation--Redemption of assets by liquidator.

54-10-9. Value of security, determination by litigation--Redemption of assets by liquidator. Under the circumstances described by § 54-10-7, the court may order the value of the security determined by litigation, through proceedings in the liquidation proceeding. The liquidator may redeem such assets by paying the value so determined, if authorized by the court.

Source: SL 1941, ch 162, § 6; SDC Supp 1960, § 37.26A06 (2).



§ 54-10-10 Value of security, determination by liquidator's sale of assets--Order of sale, requirements.

54-10-10. Value of security, determination by liquidator's sale of assets--Order of sale, requirements. Under the circumstances described by § 54-10-7, the court may order the value of the security determined by liquidator's sale of the assets which, when completed and approved by the court, shall pass to the purchaser good title, free and clear of all liens of the secured creditor, such liens to be transferred to the proceeds of the sale. The order of sale may be either

(1) Conditional, requiring the sale to be made by the liquidator only if the secured creditor does not complete a determination by collection or creditor's sale as set forth in §§ 54-10-5 and 54-10-6 within a time fixed by the court; or

(2) Absolute, requiring the sale to be made by the liquidator within a time fixed by the court.
Source: SL 1941, ch 162, § 6; SDC Supp 1960, § 37.26A06 (3).



§ 54-10-11 Value of exempt security not credited upon claim.

54-10-11. Value of exempt security not credited upon claim. When any creditor has legal or equitable security upon assets which are exempt from process for the satisfaction of unsecured debts and are duly claimed as exempt by the insolvent debtor, the value of such security shall not be credited upon the claim. Amounts realized by the creditor from such security after liquidation proceedings are begun shall be disregarded in computing dividends, unless the dividend so computed exceeds the sum actually owing upon the claim, in which event only the amount owing shall be paid.

Source: SL 1941, ch 162, § 7; SDC Supp 1960, § 37.26A07.



§ 54-10-12 Application of chapter to existing transactions.

54-10-12. Application of chapter to existing transactions. This chapter shall not apply to contracts and transactions already existing on July 1, 1941.

Source: SL 1941, ch 162, § 12; SDC Supp 1960, § 37.26A10.



§ 54-10-13 Uniformity of interpretation of chapter.

54-10-13. Uniformity of interpretation of chapter. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1941, ch 162, § 9; SDC Supp 1960, § 37.26A08.



§ 54-10-14 Citation of chapter.

54-10-14. Citation of chapter. This chapter may be cited as the Uniform Act Governing Secured Creditors' Dividends in Liquidation Proceedings.

Source: SL 1941, ch 162, § 10; SDC Supp 1960, § 37.26A09.






Chapter 11 - Credit Cards And Revolving Charge Accounts

§ 54-11-1 Credit card and accepted credit card defined.

54-11-1. Credit card and accepted credit card defined. The term, credit card, or, accepted credit card, as used in this chapter, means any credit card, identification card, or device which the cardholder has requested and received from any issuer or business, or has signed or has used, or has authorized another to use, for the purpose of obtaining money, property, checks, travelers checks, money orders, labor or services on credit. For purposes of this chapter, a credit card need not be issued to establish a revolving loan account arrangement made by a bank pursuant to § 51A-12-12.

Source: SL 1968, ch 199, § 1; SL 1980, ch 26, § 28; SL 1983, ch 365, § 1; SL 2014, ch 227, § 2.



§ 54-11-2 Repealed.

54-11-2. Repealed by SL 1977, ch 189, § 126.



§ 54-11-3 Repealed.

54-11-3. Repealed by SL 1983, ch 366.



§ 54-11-4 Unsolicited issuance of credit card prohibited--No liability for misuse by others.

54-11-4. Unsolicited issuance of credit card prohibited--No liability for misuse by others. No credit card shall be issued unless its issuance was requested nor shall any person who has not so solicited or has not accepted or utilized an unsolicited credit card be liable to the person who issued it or honored it for its misuse by others.

Source: SL 1968, ch 199, § 4.



§ 54-11-5 "Revolving charge account" and "consumer goods and services" defined.

54-11-5. "Revolving charge account" and "consumer goods and services" defined. For the purpose of this chapter, "revolving charge account" shall mean an arrangement prescribing terms of transactions which may be made thereunder from time to time pursuant to which a retail seller or person who offers and provides any services gives to a purchaser or user of services the privilege of using a credit card or other means of credit confirmation or identification primarily for the purpose of purchasing consumer goods or services, as that term is hereafter defined, from any person, which may include the retail seller or provider of services, and under which an interest charge may be periodically imposed.

For the purpose of §§ 54-11-5 to 54-11-8, inclusive, "consumer goods and services" mean all goods and services provided to the public by sellers or providers of personal services.

Source: SL 1974, ch 306, § 1; SL 1975, ch 301.



§ 54-11-6 Repealed.

54-11-6. Repealed by SL 1979, ch 335, § 2.



§ 54-11-6.1 Credit service charge permitted on revolving charge account.

54-11-6.1. Credit service charge permitted on revolving charge account. A person may collect a credit service charge on any revolving charge account made pursuant to § 54-11-5, subject to §§ 54-11-6.2 to 54-11-6.4, inclusive.

Source: SL 1979, ch 335, § 3.



§ 54-11-6.2 Amount of service charge--Requirements--Compounding charge.

54-11-6.2. Amount of service charge--Requirements--Compounding charge. A charge may be made in each billing cycle which is a percentage of an amount no greater than the average daily balance of the account, the unpaid balance of the account on approximately the same day of the billing cycle or the median amount within a specified range within which the average daily balance or the unpaid balance of the account, on approximately the same day of the billing cycle, is included. A charge may be made pursuant to this section only if the same charge is applied to all balances within the specified range and if the percentage when applied to the median amount within the range does not produce a charge exceeding the charge resulting from applying that percentage to the lowest amount within the range by more than eight percent of the charge on the median amount. This charge may be compounded.

Source: SL 1979, ch 335, § 4.



§ 54-11-6.3 Maximum service charge.

54-11-6.3. Maximum service charge. The charge shall be at a rate or amount agreed upon by the parties involved. If the billing cycle is not monthly, the maximum charge is that percentage which bears the same relation to the agreed upon rate as the number of days in the billing cycle bears to thirty. For the purposes of this section, a variation of not more than four days from month to month is approximately the same day of the billing cycle.

Source: SL 1979, ch 335, § 5; SL 1980, ch 337, § 1A; SL 1982, ch 346, § 1; SL 1987, ch 360, § 5.



§ 54-11-6.4 Minimum charge on monthly bills when service charge less than minimum charge.

54-11-6.4. Minimum charge on monthly bills when service charge less than minimum charge. If there is an unpaid balance on the date of which the credit service charge is applied and the credit service charge pursuant to this section is less than the minimum charge, a minimum charge not exceeding fifty cents may be made if the billing cycle is monthly. If the billing cycle is not monthly, a minimum charge may be made which bears the same relation to fifty cents as the number of days in the billing cycle bears to thirty.

Source: SL 1979, ch 335, § 6.



§ 54-11-7 Repealed.

54-11-7. Repealed by SL 1982, ch 346, § 3.



§ 54-11-8 Bank loan accounts unaffected.

54-11-8. Bank loan accounts unaffected. The provisions of §§ 54-11-5 and 54-11-6.1 shall not apply to a revolving loan account arrangement made by a bank pursuant to § 51A-12-12.

Source: SL 1974, ch 306, § 2.



§ 54-11-9 Creation of contract between card holder and issuer.

54-11-9. Creation of contract between card holder and issuer. The use of an accepted credit card or the issuance of a credit card agreement and the expiration of thirty days from the date of issuance without written notice from a card holder to cancel the account creates a binding contract between the card holder and the card issuer with reference to any accepted credit card, and any charges made with the authorization of the primary card holder.

Source: SL 1983, ch 365, § 2.



§ 54-11-10 , 54-11-11. Repealed.

54-11-10, 54-11-11. Repealed by SL 2015, ch 243, §§ 1, 2.



§ 54-11-12 Change in terms of credit card agreement.

54-11-12. Change in terms of credit card agreement. A credit card issuer may change the terms of any credit card agreement if such right of amendment has been reserved. A credit card issuer shall provide notice of such change, and the right to reject such change, in accordance with, and solely to the extent required by 12 C.F.R. 1026, in effect on January 1, 2015. No credit card issuer may make a change that is specifically prohibited by 12 C.F.R. 1026.

Source: SL 2015, ch 243, § 3.






Chapter 12 - Reverse Mortgage Loans

§ 54-12-1 to 54-12-19. Repealed.

54-12-1 to 54-12-19. Repealed by SL 1997, ch 276, §§ 4 to 22.



§ 54-12-20 Reverse mortgage defined.

54-12-20. Reverse mortgage defined. For the purposes of this chapter, a reverse mortgage is any nonrecourse loan secured by real property that:

(1) Provides cash advances to a borrower based on the equity in a borrower's owner occupied principal residence;

(2) Requires no payment of principal or interest until the entire loan becomes due and payable; and

(3) Is made by any lender authorized to engage in business as a bank savings institution, mortgage company, or credit union under the laws of the United States or of South Dakota, or another lender authorized to make reverse mortgage loans by the Division of Banking.
Source: SL 1997, ch 276, § 1.



§ 54-12-21 Rules for reverse mortgage loans.

54-12-21. Rules for reverse mortgage loans. A reverse mortgage loan is governed by the following rules, without regard to the requirements set out elsewhere for other types of mortgage transactions:

(1) Prepayment in whole or in part, is permitted without penalty at any time during the period of the loan;

(2) All advances made under a reverse mortgage and all interest on the advances have priority over any lien filed after the closing of a reverse mortgage;

(3) A reverse mortgage may provide for an interest rate which is fixed or adjustable and may also provide for interest that is contingent on the value of the property at closing or at maturity, or on changes in value between closing and maturity;

(4) A reverse mortgage may include costs that are charged at closing, on a periodic basis, or upon maturity;

(5) If a reverse mortgage provides for periodic advances to a borrower, the advances may not be reduced in amount or number based on any adjustment in the interest rate;

(6) Lenders, failing to make loan advances as required in the loan documents and failing to cure the default after notice as required in the loan documents, forfeit any right to collect interest. Lenders are also subject to administrative penalty as determined by the Division of Banking;

(7) Any recordation tax on reverse mortgages shall be based on the net present value of credit available to the borrower at closing, which:

(a) May not include any financed or anticipated costs or interest;

(b) Shall include the dollar amount of any lump sum advance or available credit line at closing; and

(c) Shall include the present value equivalent of any anticipated monthly loan advances as specified by the lender;

(8) The mortgage may become due and payable only upon the occurrence of one of the following events:

(a) The home securing the loan is sold or title to the home is otherwise transferred;

(b) All borrowers cease occupying the home as a principal residence;

(c) Any fixed maturity date agreed to by the lender and the borrower occurs; or

(d) An event occurs which is specified in the loan documents and which jeopardizes the lender's security;

(9) Repayment is subject to the following additional conditions:

(a) Temporary absences from the home not exceeding sixty consecutive days may not cause the mortgage to become due and payable;

(b) Temporary absences from the home exceeding sixty consecutive days but less than one year do not cause the mortgage to become due and payable so long as the borrower has taken prior action which secures the home in a manner satisfactory to the lender;

(c) The lender's right to collect reverse mortgage proceeds is subject to the applicable statute of limitations for loan contracts. The statute of limitations commences on the date that the mortgage becomes due and payable. The lender shall prominently disclose in the loan agreement any interest or other fees to be charged during the period that commences on the date that the mortgage becomes due and payable, and that ends when repayment in full is made.
Source: SL 1997, ch 276, § 2.



§ 54-12-22 Reverse mortgage loan payment--Undisbursed reverse mortgage funds.

54-12-22. Reverse mortgage loan payment--Undisbursed reverse mortgage funds. A reverse mortgage loan payment made to a borrower is treated as proceeds from a loan and not as income for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals. Undisbursed reverse mortgage funds shall be treated as equity in a borrower's home and not as proceeds from a loan, resources, or assets for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals. This section applies to any law or program relating to payments, allowances, benefits, or services provided on a means-tested basis by this state, including supplemental security income, low-income energy assistance, property tax relief, medical assistance, and general assistance.

Source: SL 1997, ch 276, § 3.






Chapter 13 - State Farm Mediation Board

§ 54-13-1 Definition of terms.

54-13-1. Definition of terms. Terms used in this chapter mean:

(1) "Agricultural land," a parcel of land larger than forty acres not located in any municipality and used in farming or ranching operations carried on by the owner or operator within the preceding three- year period for the production of farm products as defined in subdivision 57A-9-102(a)(34) and includes wasteland lying within or contiguous to and in common ownership with land used in farming or ranching operations for the production of farming or ranching products;

(2) "Ag finance counselor," a person who is trained to assist in agricultural credit matters;

(3) "Agricultural property," agricultural land or personal property or a combination thereof used in the pursuit of, or arising out of, or related to, the occupation of farming or ranching;

(4) "Borrower," an individual, corporation, trust, cooperative, joint venture, or any other entity entitled to contract who is engaged in farming or ranching and who derives more than sixty percent of total gross income from farming or ranching and who has been extended agricultural credit;

(5) "Creditor," any individual, organization, cooperative, partnership, trust, or state or federally chartered corporation to whom is owed agricultural debt by a borrower;

(6) "Federal land mediation," a process by which individuals or organizations seek to resolve disputes with federal land management agencies;

(7) "Agricultural credit mediation," a process by which creditors and borrowers present, discuss, and explore practical and realistic alternatives to the resolution of a borrower's debts;

(8) "Mediator," anyone responsible for and engaged in the performance of mediation pursuant to this chapter, who is trained and certified by the Department of Agriculture;

(9) "Oil and gas mediation," a process by which individuals or organizations seek to resolve disputes with oil and gas developers related to surface damages.
Source: SL 1988, ch 384, § 1; SL 2001, ch 259; § 1; SL 2013, ch 241, § 1; SL 2015, ch 203, § 26.



§ 54-13-2 Agriculture mediation program--Purposes--Administration.

54-13-2. Agricultural mediation program--Purposes--Administration. The Department of Agriculture shall administer an agricultural mediation program to:

(1) Provide mediation to borrowers and creditors seeking to resolve credit disputes;

(2) Provide federal land mediation to individuals or organizations seeking to mediate disputes with federal land management agencies concerning decisions made by those federal agencies; and

(3) Provide oil and gas mediation to individuals or organizations seeking to mediate disputes over surface damages related to oil or gas development.

The secretary of the Department of Agriculture shall promulgate rules, pursuant to chapter 1-26, necessary for mediation, federal land mediation, and oil and gas mediation including the establishment of fees, training requirements for mediators and ag finance counselors and their certification, mediation request forms, and any other mediation procedures as may be necessary for the prompt and expeditious mediation of agriculture related disputes, including the receipt of funds pursuant to the Agricultural Credit Act of 1987, as of January 1, 2015.

The agricultural mediation program may not, as a condition to mediation, require that any party waive any respective legal or equitable remedies or rights.

Source: SL 1988, ch 384, § 2; SL 1991, ch 394, § 3; SL 2001, ch 259, § 2; SL 2012, ch 236, § 1; SL 2013, ch 241, § 2; SL 2015, ch 203, § 27.



§ 54-13-3 Repealed.

54-13-3. Repealed by SL 2001, ch 259, § 3.



§ 54-13-4 Staff services--Employment of director and other employees--Payment of expenses.

54-13-4. Staff services--Employment of director and other employees--Payment of expenses. All staff services required by the agricultural mediation program shall be provided by the Department of Agriculture. The secretary of agriculture may employ a director of mediation services and other agents and employees as the secretary deems necessary. The director shall serve at the pleasure of the secretary of agriculture. The mediation services shall be administered under the direction and supervision of the Department of Agriculture. All expenses incurred in carrying on the work of the agricultural mediation program, including the per diem and expenses of the staff, salaries, contract payments, and any other items of expense shall be paid out of funds appropriated or otherwise made available to the agricultural mediation operating fund.

Source: SL 1988, ch 384, § 4; SL 2001, ch 259, § 4; SL 2015, ch 203, § 28.



§ 54-13-5 Responsibility for fees--Agricultural mediation operating fund created--Appropriation--Annual review--Disbursements.

54-13-5. Responsibility for fees--Agricultural mediation operating fund created--Appropriation--Annual review--Disbursements. Any fees provided under this chapter and by rule shall be borne equally between the parties. The fees and any funds received pursuant to the Agricultural Credit Act of 1987, as of January 1, 2015, shall be deposited in the agricultural mediation operating fund which is hereby created. All money in the agricultural mediation operating fund created by this section is continuously appropriated for the purposes of administering the agricultural mediation program. All funds received by the agricultural mediation program shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature. Any disbursements from the agricultural mediation operating fund shall be by authorization of the secretary of agriculture.

Source: SL 1988, ch 384, § 5; SL 2001, ch 259, § 5; SL 2015, ch 203, § 29.



§ 54-13-6 Contracts with state agencies, nonprofit corporations, or individuals.

54-13-6. Contracts with state agencies, nonprofit corporations, or individuals. The Department of Agriculture, in the administration of this chapter, may contract with one or more established agencies of state government, nonprofit corporations, or individuals to provide mediation services for borrowers and creditors and to provide financial preparation assistance for borrowers involved in mediation. Any contract executed under this section is exempt from chapters 5-18A and 5-18D. The contract may include terms and conditions as the Department of Agriculture deems appropriate.

Source: SL 1988, ch 384, § 6; SL 1991, ch 394, § 4; SL 2001, ch 259, § 6; SL 2011, ch 2, § 152; SL 2017, ch 181, § 7.



§ 54-13-7 Assistance to borrower or creditor.

54-13-7. Assistance to borrower or creditor. Any borrower or creditor involved in mediation may be provided resources to assist in the analysis of the borrower's business and personal financial situation, which analysis shall be conducted in a manner that assists the borrower, the borrower's family, and the creditor to prepare for mediation.

Source: SL 1988, ch 384, § 7; SL 1991, ch 394, § 5; SL 2015, ch 203, § 30.



§ 54-13-8 Repealed.

54-13-8. Repealed by SL 1991, ch 394, § 6.



§ 54-13-9 Notice to borrower and creditor of availability of financial preparation assistance.

54-13-9. Notice to borrower and creditor of availability of financial preparation assistance. Upon receipt of a mediation request, the director of the agricultural mediation program shall notify the borrower and creditor as to whether financial preparation assistance resources are available and shall provide any other information available regarding assistance programs to borrowers.

Source: SL 1988, ch 384, § 9; SL 1991, ch 394, § 7; SL 2001, ch 259, § 7; SL 2015, ch 203, § 31.



§ 54-13-10 Mandatory mediation--Requirements--Voluntary mediation.

54-13-10. Mandatory mediation--Requirements--Voluntary mediation. A creditor desiring to commence an action or a proceeding in this state to enforce a debt totaling fifty thousand dollars or greater against agricultural land or agricultural property of the borrower or to foreclose a contract to sell agricultural land or agricultural property or to enforce a secured interest in agricultural land or agricultural property or pursue any other action, proceeding or remedy relating to agricultural land or agricultural property of the borrower shall file a request for mandatory mediation with the director of the agricultural mediation program. No creditor may commence any such action or proceeding until the creditor receives a mediation release as described in this chapter, or the debtor waives mediation or until a court determines after notice and hearing, that the time delay required for mediation would cause the creditor to suffer irreparable harm because there are reasonable grounds to believe that the borrower may waste, dissipate, or divert agricultural property or that the agricultural property is in imminent danger of deterioration. Dismissal of a bankruptcy proceeding, abandonment by a bankruptcy trustee, release or relief from a bankruptcy stay, or release or termination of a receivership proceeding shall have the effect of a mediation release. Any debt that is less than fifty thousand dollars may be mediated through a voluntary mediation if a request is made and accepted by both borrower and creditor.

Source: SL 1988, ch 384, § 10; SL 1991, ch 394, § 8; SL 2001, ch 259, § 8; SL 2015, ch 203, § 32.



§ 54-13-11 Notice of initial mediation meeting--Exempt creditors--Waiver of right to mediate--Debt collection limitations.

54-13-11. Notice of initial mediation meeting--Exempt creditors--Waiver of right to mediate--Debt collection limitations. Unless the borrower waives mediation, the director of the agricultural mediation program shall promptly send a mediation meeting notice to the borrower and to all creditors as defined in subdivision 54-13-1(5), setting a time and place for an initial mediation meeting between the borrower, the creditor or creditors, and a mediator. An initial mediation meeting shall be held within twenty-one days of the issuance of the mediation meeting notice. Any creditors of the borrower who are not included in the definition of creditor under subdivision 54-13-1(5) are exempt from the requirements of this section. Any borrower's failure to furnish timely information requested by the director of the agricultural mediation program constitutes a waiver of the right to mediate under this chapter. Also, the failure of the borrower and the borrower's spouse, unless excused by the initiating creditor, to attend all mediation meetings constitutes a waiver of the right to mediate under this chapter.

Any creditor subject to mandatory mediation under this chapter who receives notice pursuant to this section and who participates in all mediation sessions shall be treated as an initiating creditor and be subject to the same debt collection limitations as provided in § 54-13-10.

Source: SL 1988, ch 384, § 11; SL 1991, ch 394, § 9; SL 2001, ch 259, § 9; SL 2015, ch 203, § 33.



§ 54-13-12 Length of mediation period--Notice to borrower--Additional meetings.

54-13-12. Length of mediation period--Notice to borrower--Additional meetings. The total mediation period for borrower and creditor mediations shall be for a term of forty-two days after the date the director of the agricultural mediation program issues the notice to the borrower. The director of the agricultural mediation program must issue a notice to the borrower within three business days following receipt of the request for mediation from the creditor. The mediator may, after the initial meeting, schedule additional mediation meetings during the mediation period.

Source: SL 1988, ch 384, § 12; SL 2001, ch 259, § 10; SL 2015, ch 203, § 34.



§ 54-13-13 Mediation of indebtedness requested by borrower--Procedure--Attendance at meetings not required.

54-13-13. Mediation of indebtedness requested by borrower--Procedure--Attendance at meetings not required. A borrower may request mediation of any type or amount of indebtedness by applying to the director of the agricultural mediation program. The director of the agricultural mediation program may make the appropriate mediation request forms available for such purpose. The director of the agricultural mediation program may follow the same procedure as for mandatory mediation. Neither the borrower nor the creditor may be required to attend any mediation meetings under this section. Failure to attend mediation meetings or to participate in mediation under this section does not affect the rights of a borrower or a creditor in any manner. Participation in mediation under this section is not a prerequisite to or a bar to the commencement of an action of legal proceedings by the borrower or the creditor. No mediation release may be issued unless the borrower and creditor agree in writing.

Source: SL 1988, ch 384, § 13; SL 1991, ch 394, § 10; SL 2001, ch 259, § 11; SL 2015, ch 203, § 35.



§ 54-13-14 State or federal time periods deemed to run concurrently.

54-13-14. State or federal time periods deemed to run concurrently. The time period provided in any state or federal statutes, rules, or regulations are not to be affected by this chapter but shall be deemed to have run concurrently with the time period for mediation.

Source: SL 1988, ch 384, § 14.



§ 54-13-15 Continuation of mediation--Expiration of mediation period--Agreement between borrower and creditors.

54-13-15. Continuation of mediation--Expiration of mediation period--Agreement between borrower and creditors. If the borrower and the initiating creditor consent, mediation may continue beyond the forty-two day mediation period with the same force and effect as though held within the forty-two day period. If no meeting is held within the forty-two day mediation period, absent a waiver thereof, extension, or further agreement between borrower and creditor, the expiration of the mediation period shall conclusively constitute a mediation release. The director of the agriculture mediation program shall so inform the borrower and creditors and certify accordingly.

Any agreement reached between borrower and creditors as a result of mediation shall be drafted into a written agreement. If signed by borrower and creditors, the agreement shall constitute a mediation release, and the mediator shall so certify on the agreement.

Source: SL 1988, ch 384, § 15; SL 1991, ch 394, § 11; SL 2001, ch 259, § 12.



§ 54-13-16 Statement of waiver or failure to reach agreement deemed release.

54-13-16. Statement of waiver or failure to reach agreement deemed release. If the borrower waives mediation or if a mediation agreement is not reached, a statement to that effect shall be prepared by the mediator and such statement shall constitute a mediation release. Unless the borrower waives mediation, a creditor may not receive a mediation release pursuant to § 54-13-10 until that creditor has attended at least one scheduled mediation meeting.

Source: SL 1988, ch 384, § 16.



§ 54-13-17 Time limitation on waiver by borrower.

54-13-17. Time limitation on waiver by borrower. Any waiver by the borrower pursuant to this chapter may not be made more than sixty days prior to the commencement of any action or proceeding as described in § 54-13-10.

Source: SL 1988, ch 384, § 16A.



§ 54-13-18 Information regarding finances of borrowers and creditors not public records--Mediation meetings not open.

54-13-18. Information regarding finances of borrowers and creditors not public records--Mediation meetings not open. All data and information regarding the finances of borrowers and creditors which is created, collected, or maintained by the director of the agriculture mediation program pursuant to the terms of this chapter or disclosed to the mediator are not public records and are confidential and discussions with the mediators are privileged communications.

All mediation meetings, and all mediation activities provided by this chapter are exempt from the provisions of chapter 1-27.

Source: SL 1988, ch 384, § 17; SL 1991, ch 394, § 12; SL 2001, ch 259, § 13.



§ 54-13-19 Other rights and duties, penalties, and actions not affected.

54-13-19. Other rights and duties, penalties, and actions not affected. This chapter does not affect rights and duties that matured, penalties that were incurred, and actions or proceedings that were begun before the effective date of this chapter, and any actions or proceedings which have been filed shall be exempt from any requirements of this chapter.

Source: SL 1988, ch 384, § 18.



§ 54-13-20 Mediator or ag finance counselor immunity from civil liability--Qualifications.

54-13-20. Mediator or ag finance counselor immunity from civil liability--Qualifications. Any person serving as a mediator or ag finance counselor pursuant to this chapter is immune from civil liability in any action brought in any court in this state on the basis of any act or omission resulting in damage or injury if the individual was acting in good faith, in a reasonable and prudent manner, and within the scope of such individual's official functions and duties as a mediator or ag finance counselor pursuant to this chapter.

Source: SL 1989, ch 418, § 1; SL 2001, ch 259, § 14.






Chapter 14 - Mortgage Lender Business

§ 54-14-1 to 54-14-11. Repealed.

54-14-1 to 54-14-11. Repealed by SL 2007, ch 279, § 21.



§ 54-14-12 Definitions.

54-14-12. Definitions. Terms used in this chapter mean:

(1) "Depository institution," the same meaning as provided in 12 U.S.C. § 1813(c) as of January 1, 2009, and includes any credit union;

(2) "Director," the director of the Division of Banking of the Department of Labor and Regulation;

(3) "Division," the Division of Banking of the Department of Labor and Regulation;

(4) "Federal banking agencies," the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation;

(5) "Immediate family member," a spouse, child, sibling, parent, grandparent, grandchild, stepparent, stepchildren, stepsibling, and adoptive relationship;

(6) "Individual," a natural person;

(7) "Licensee," the person holding a license provided by this chapter;

(8) "Mortgage lender," any person who, for valuable consideration, originates, sells, or services mortgages, or holds himself, herself, or itself out as a person who, for valuable consideration, originates, sells, or services mortgages, other than those exempt pursuant to § 54-14-21;

(9) "Mortgage broker," any person who acts as a mortgage loan originator and has not less than a ten percent interest in a mortgage brokerage;

(10) "Mortgage brokerage," any person engaged in placing mortgage loans with investors for a fee, but does not service such loans;

(11) "Mortgage lending activities," for compensation, either directly or indirectly, accepting or offering to accept applications for making mortgage loans;

(12) "Nationwide mortgage licensing system and registry," a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators;

(13) "Regional revolving loan fund," any regional revolving loan fund with a service area of at least five South Dakota counties, a designated staff for loan processing and servicing, a loan portfolio of at least one million dollars, and which is governed by a board of directors that meets at least quarterly;

(14) "Residential mortgage loan," any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling, as defined in 12 C.F.R. § 226.2(19), or residential real estate upon which is constructed or intended to be constructed a dwelling;

(15) "Unique identifier," a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry.
Source: SL 2007, ch 279, § 1; SL 2008, ch 255, § 1; SL 2009, ch 251, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 36, eff. Apr. 12, 2011.



§ 54-14-12.1 Loan processor or underwriter defined.

54-14-12.1. Loan processor or underwriter defined. For the purposes of this chapter, the term, loan processor or underwriter, means any individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed according to this chapter, or a person exempt according to this chapter. Clerical or support duties subsequent to the receipt of an application include the receipt, collection, distribution, and analysis of information common for the processing or underwriting of a mortgage loan; and communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that the communication does not include offering or negotiating loan rates or terms, or counseling consumers about mortgage loan rates or terms.

No individual engaging solely in loan processor or underwriter activities may represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.

Source: SL 2009, ch 251, § 2.



§ 54-14-12.2 Mortgage loan originator defined.

54-14-12.2. Mortgage loan originator defined. For the purposes of this chapter, the term, mortgage loan originator, means an individual who for compensation or gain or in the expectation of compensation or gain takes a mortgage loan application or offers or negotiates terms of a mortgage loan.

A mortgage loan originator does not include:

(1) An individual engaged solely as a loan processor or underwriter except as otherwise provided in § 54-14-12.1

(2) An individual or entity that performs only real estate brokerage activities and is licensed or registered in accordance with applicable South Dakota law, unless the individual or entity is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator; or

(3) Any individual or entity solely involved in extensions of credit relating to timeshare plans, as that term is defined in 11 U.S.C. § 101(53D) as of January 1, 2009.
Source: SL 2009, ch 251, § 3.



§ 54-14-12.3 Real estate brokerage activity defined.

54-14-12.3. Real estate brokerage activity defined. For the purposes of this chapter, the term, real estate brokerage activity, means any activity that involves offering or providing real estate brokerage services to the public, including:

(1) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

(2) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

(3) Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property (other than in connection with providing financing with respect to any such transaction);

(4) Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law;

(5) Offering to engage in any activity, or act in any capacity, described in this section.
Source: SL 2009, ch 251, § 4.



§ 54-14-12.4 Registered mortgage loan originator defined.

54-14-12.4. Registered mortgage loan originator defined. For the purposes of this chapter, the term, registered mortgage loan originator, means any individual who:

(1) Meets the definition of mortgage loan originator and is an employee of:

(a) A depository institution;

(b) A subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency; or

(c) An institution regulated by the Farm Credit Administration; and

(2) Is registered with, and maintains a unique identifier through, the nationwide mortgage licensing system and registry.
Source: SL 2009, ch 251, § 5.



§ 54-14-13 License required for mortgage lenders, brokerage, brokers, and loan originators--Identification through nationwide mortgage licensing system and registry--Exemption.

54-14-13. License required for mortgage lenders, brokerage, brokers, and loan originators--Identification through nationwide mortgage licensing system and registry--Exemption. No person may act as a mortgage lender, mortgage brokerage, mortgage broker, or mortgage loan originator in this state or use the title, mortgage lender, mortgage brokerage, mortgage broker, or mortgage loan originator with respect to any property located in South Dakota without first obtaining and maintaining a license according to the requirements of this chapter. Each person shall be licensed or registered, and maintain a unique identifier through the nationwide mortgage licensing system and registry.

The requirements of this chapter, except for the provisions of chapter 10-43 as referenced in § 54-14-30, do not apply to any person who, on, before, or after July 1, 2017, originates, sells, or services five or fewer nonresidential mortgage loans in a twelve-month period as long as the total amount of the loans outstanding does not exceed four million dollars. The exemption under this section applies jointly to every entity in which a person has an equity interest, whether the loan or loans are made by that person or through an entity in which the person holds an equity interest.

Any person exempted by the provisions of this section shall report to the division annually, no later than December thirty-first of 2017, and every subsequent year for any year in which nonresidential mortgage loans are originated, sold, or serviced. The annual report shall contain the name and address of the person who originated, sold, or serviced nonresidential mortgage loans, the number of nonresidential mortgage loans originated, sold, or serviced in the preceding calendar year, and the total balance of all nonresidential mortgage loans originated, sold, or serviced.

Source: SL 2007, ch 279, § 2; SL 2009, ch 251, § 6; SL 2017, ch 207, § 1.



§ 54-14-13.1 Mortgage loan originator license--Required findings.

54-14-13.1. (See § 54-14-13.3 for effective dates) Mortgage loan originator license--Required findings. The director may not issue a mortgage loan originator license unless the director makes the following findings:

(1) The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction. No revocation for which there has been a subsequent formal vacation of the revocation may be considered by the director;

(2) The applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court:

(a) During the seven year period preceding the date of the application for licensing and registration; or

(b) At any time preceding the date of application, if the felony involved an act of fraud, dishonesty, breach of trust, or money laundering.

No pardon of a conviction may be considered a conviction for purposes of this subdivision;

(3) The applicant has demonstrated financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of this chapter. For purposes of this subdivision, an applicant shows a lack of financial responsibility if the applicant has shown a disregard in the management of his or her own financial affairs. Factors to be considered may include current outstanding judgments, except judgments solely as a result of medical expenses; current outstanding tax liens or other governmental liens and filings; foreclosures within the past three years; or a pattern of seriously delinquent accounts within the past three years;

(4) The applicant has completed the pre-licensing education requirement provided for by rule pursuant to § 54-14-31;

(5) The applicant has passed a written test that meets the test requirement provided for by rule pursuant to § 54-14-31; and

(6) The applicant has met the surety bond requirement as required by § 54-14-24 and provided for by rule pursuant to § 54-14-24.
Source: SL 2009, ch 251, § 7.



§ 54-14-13.2 Mortgage loan originator license--Renewal standards.

54-14-13.2. (See § 54-14-13.3 for effective dates) Mortgage loan originator license--Renewal standards. The minimum standards for license renewal for mortgage loan originators shall include the following:

(1) The mortgage loan originator continues to meet the minimum standards for license issuance under subdivisions 54-14-13.1(1) to (5), inclusive; and

(2) The mortgage loan originator has satisfied the annual continuing education requirements provided by rule pursuant to § 54-14-31.
Source: SL 2009, ch 251, § 9.



§ 54-14-13.3 Effective dates of §§ 54-14-13.1 and 54-14-13.2.

54-14-13.3. Effective dates of §§ 54-14-13.1 and 54-14-13.2. The effective dates of §§ 54-14-13.1 and 54-14-13.2 are as follows:

(1) July 31, 2010, for any individual other than an individual described in subdivision (2); and

(2) December 31, 2010, for any individual licensed as a mortgage loan originator as of July 1, 2009.
Source: SL 2009, ch 251, § 28.



§ 54-14-13.4 License required for loan processor or underwriter--Identification through nationwide mortgage licensing system and registry.

54-14-13.4. License required for loan processor or underwriter--Identification through nationwide mortgage licensing system and registry. No loan processor or underwriter who is an independent contractor may engage in the activities of a loan processor or underwriter unless the loan processor or underwriter obtains and maintains a license under this chapter. Each loan processor or underwriter who is an independent contractor licensed as a mortgage loan originator shall have and maintain a valid unique identifier issued by the nationwide mortgage licensing system and registry.

Source: SL 2009, ch 251, § 13.



§ 54-14-13.5 License required for company originating, selling, or servicing nonresidential mortgage loans.

54-14-13.5. License required for company originating, selling, or servicing nonresidential mortgage loans. Any company who, for valuable consideration, originates, sells, or services nonresidential mortgage loans, shall apply for, on forms prescribed by the director, and maintain, a mortgage lending license and is subject to the tax as provided in § 54-14-30. The tax required in § 54-14-30 shall be imposed only on those loans funded after December 31, 2009. The requirement of a surety bond as provided in § 54-14-24 does not apply to a company licensed under this section.

Any individual solely employed by or solely acting as an intermediary on behalf of a company licensed pursuant to this section is not required to hold an individual license under this chapter. Any individual acting as an intermediary, on behalf of a company licensed as provided in this section, shall be disclosed to the director during the application process and annually thereafter.

The requirements of registration with the nationwide mortgage licensing system and registry do not apply to any company or its employees or intermediaries licensed pursuant to this section.

Source: SL 2009, ch 251, § 27; SL 2012, ch 252, § 28.



§ 54-14-14 Application for licensure or registration.

54-14-14. Application for licensure or registration. Any applicant for licensure or registration shall submit to the director an application on forms prescribed by the division. The forms shall include, at a minimum, all addresses at which business is to be conducted, the names and titles of each director and principal officer of the business, and a description of the business activities and experience of the applicant.

Source: SL 2007, ch 279, § 3.



§ 54-14-15 Information to be furnished to nationwide mortgage licensing system and registry--Distribution of information--Criminal background check.

54-14-15. Information to be furnished to nationwide mortgage licensing system and registry--Distribution of information--Criminal background check. In connection with an application for licensing as a mortgage lender, mortgage broker, or mortgage loan originator, the applicant shall furnish to the nationwide mortgage licensing system and registry information concerning the applicant's identity, including:

(1) Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information, for a state, national, and international criminal history background check; and

(2) Personal history and experience in a form prescribed by the nationwide mortgage licensing system and registry, including the submission of authorization for the nationwide mortgage licensing system and registry and the director to obtain:

(a) An independent credit report from a consumer reporting agency described in 15 U.S.C. § 1681(a) as of January 1, 2009; and

(b) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

The Division of Banking may require a state and federal criminal background check for any licensee who is the subject of a disciplinary investigation by the division. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application or may result in revocation of a license. The applicant shall pay for any fees charged for the cost of fingerprinting or the criminal background investigation.

The director may use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to the United States Department of Justice or any governmental agency. The director may use the nationwide mortgage licensing system and registry as a channeling agent for requesting and distributing information to and from any source so directed by the director.

Source: SL 2007, ch 279, § 4; SL 2009, ch 251, § 8.



§ 54-14-16 Fees.

54-14-16. Fees. The applicant for an initial license shall submit a fee in the amount of not more than two hundred fifty dollars for a mortgage loan originator, not more than five hundred dollars for a mortgage broker or mortgage brokerage license, and not more than one thousand dollars for a mortgage lender license. The director shall establish the fees by rules promulgated pursuant to chapter 1-26.

Source: SL 2007, ch 279, § 5; SL 2009, ch 251, § 10.



§ 54-14-17 License and registration not assignable.

54-14-17. License and registration not assignable. No license or registration granted pursuant to this chapter is assignable.

Source: SL 2007, ch 279, § 6.



§ 54-14-18 Expiration of license or registration.

54-14-18. Expiration of license or registration. Any license or registration granted under this chapter expires on the following December thirty-first after its issuance.

Source: SL 2007, ch 279, § 7.



§ 54-14-19 Fees for renewal of license.

54-14-19. Fees for renewal of license. Any application for renewal of a license under this chapter shall be postmarked to the director by December first and shall be accompanied by a fee to be established by the director by rules promulgated pursuant to chapter 1-26. The fee to transact business as a mortgage loan originator may not exceed two hundred fifty dollars. The fee to transact business as a mortgage broker or mortgage brokerage may not exceed five hundred dollars. The fee to transact business as a mortgage lender may not exceed one thousand dollars. Any licensee or registrant that files for renewal after December first and before January first of the next calendar year shall pay a late fee in addition to the renewal fee. The late fee, not to exceed twenty-five percent of the renewal fee, shall be established by the director by rules promulgated pursuant to chapter 1-26. After January first no license may be issued unless an application is filed pursuant to §§ 54-14-13 to 54-14-16, inclusive.

Source: SL 2007, ch 279, § 8; SL 2009, ch 251, § 11.



§ 54-14-20 Exemption of certain entities from chapter.

54-14-20. Exemption of certain entities from chapter. The State of South Dakota, any political subdivision of the state, and any quasi-governmental organization created by an executive order of the State of South Dakota and any subsidiary of such organization; any nonprofit corporation formed pursuant to chapter 47-22; any nonprofit United States Treasury Community Development Financial Institution, Small Business Administration Certified Development Company, or Regional Revolving Loan Fund; or any commercial club, chamber of commerce, or industrial development corporation formed pursuant to § 9-12-11 or 9-27-37 is exempt from the requirements of this chapter.

Source: SL 2007, ch 279, § 9; SL 2008, ch 256, § 1; SL 2009, ch 251, § 24.



§ 54-14-20.1 Exemption of certain persons from mortgage loan originator license requirement.

54-14-20.1. Exemption of certain persons from mortgage loan originator license requirement. The following are exempt from the requirement of obtaining a mortgage loan originator license:

(1) Any individual who offers or negotiates terms of a mortgage loan with or on behalf of an immediate family member of the individual;

(2) Any individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that served as the individual's residence; or

(3) Any individual who, on, before, or after July 1, 2017, offers or negotiates terms of five or fewer nonresidential mortgage loans in a twelve-month period as long as the total amount of the loans outstanding does not exceed four million dollars.
Source: SL 2009, ch 251, § 23; SL 2012, ch 237, § 1; SL 2017, ch 207, § 2.



§ 54-14-20.2 Exemption of attorneys from mortgage loan originator license requirement.

54-14-20.2. Exemption of attorneys from mortgage loan originator license requirement. Any attorney licensed in this state performing activities that come within the definition of a mortgage loan originator, is not required to be licensed as a mortgage loan originator if such activities are:

(1) Considered by the South Dakota Supreme Court to be part of the authorized practice of law in South Dakota;

(2) Carried out within an attorney-client relationship; and

(3) Accomplished by the attorney in compliance with all applicable laws, rules, and standards of professional conduct.
Source: SL 2012, ch 237, § 2.



§ 54-14-21 Exemption of certain entities from licensing requirements.

54-14-21. Exemption of certain entities from licensing requirements. The following entities are exempt from the requirement of a mortgage lender, mortgage brokerage, or mortgage broker license as required by this chapter:

(1) Any state bank and its subsidiary;

(2) Any national bank and its subsidiary;

(3) Any bank holding company and its subsidiary;

(4) Any other federally insured financial institution, and its holding company and subsidiary; and

(5) Any South Dakota chartered trust company.

Any registered mortgage loan originator, if acting for a depository institution, is exempt from the provisions of this chapter.

Source: SL 2007, ch 279, § 10; SL 2009, ch 251, § 12.



§ 54-14-22 Repealed.

54-14-22. Repealed by SL 2012, ch 252, § 29.



§ 54-14-23 Mortgage broker or lender permitted to use services of mortgage loan originator.

54-14-23. Mortgage broker or lender permitted to use services of mortgage loan originator. Any mortgage broker or mortgage lender licensed to practice in the State of South Dakota may use the services of a mortgage loan originator that operates under direct control and supervision of the mortgage broker or mortgage lender. The mortgage loan originator shall be registered by the director and while registered and employed by a mortgage broker or mortgage lender may not be deemed to be operating as a mortgage broker or mortgage lender.

Source: SL 2007, ch 279, § 12.



§ 54-14-24 Surety bond requirements.

54-14-24. Surety bond requirements. Each mortgage lender, mortgage brokerage, mortgage broker, or mortgage loan originator shall submit with any application, and maintain at all times, a surety bond in an amount that reflects the total dollar amount of loans originated by the licensee and the licensee's employees and agents, but not less than twenty-five thousand dollars. The surety bond shall be in a form and amount as prescribed by the director.

Each mortgage loan originator and mortgage broker shall be covered by a surety bond in accordance with this section. If the mortgage loan originator or mortgage broker is an employee or exclusive agent of a person subject to this chapter, the surety bond of such person can be used in lieu of the mortgage loan originator or mortgage broker's surety bond requirement. The surety bond shall provide coverage for each mortgage loan originator and mortgage broker in an amount prescribed by this section.

The bond shall be issued by a surety company qualified to do business as a surety in this state. The bond shall be in favor of this state for the use of this state and any person who has a cause of action under this chapter against the licensee. The bond shall be conditioned on:

(1) The licensee's faithful performance under this chapter and any rules adopted pursuant to this chapter; and

(2) The payment of any amounts that are due to the state or another person during the time the bond is in force.

The bond may be continuous, and regardless of how long the bond remains in force, the aggregate liability of a surety to all persons damaged by a licensee's violation of the provisions of this chapter may not exceed the amount of the bond. The bond may be cancelled by the surety upon thirty days notice to the licensee and the director, and the surety's liability on the bond shall also terminate upon the effective date of any suspension or revocation of the license.

If an action is commenced on a licensee's bond, the director may require the filing of a new bond. Immediately upon recovery in any action on the bond the licensee shall file a new bond.

The director may promulgate rules pursuant to chapter 1-26 with respect to the requirements for such surety bonds as are necessary to accomplish the purposes of this chapter.

Source: SL 2007, ch 279, § 13; SL 2008, ch 255, § 2; SL 2009, ch 251, § 14.



§ 54-14-25 Violation of license or registration requirements--Misdemeanor.

54-14-25. Violation of license or registration requirements--Misdemeanor. Any person, who without first obtaining a license or registration under this chapter, engages in the business or occupation of, or advertises or holds the person out as, or claims to be, or temporarily acts as, a mortgage broker, mortgage brokerage, mortgage lender, or mortgage loan originator in this state is guilty of a Class 2 misdemeanor and may be held responsible for all costs of prosecution, including restitution.

Source: SL 2007, ch 279, § 14; SL 2009, ch 251, § 26.



§ 54-14-25.1 Civil penalty for acting without required license or registration.

54-14-25.1. Civil penalty for acting without required license or registration. The director may impose a civil penalty in an amount not to exceed one thousand dollars upon any person acting as a mortgage lender, mortgage brokerage, mortgage broker, or mortgage loan originator in this state without the required license or registration. Each instance of operating without a license, or holding oneself out as being authorized to conduct the business authorized by this chapter, constitutes a separate violation of this chapter and subjects any such person to a civil penalty for each violation. A civil penalty for a series of violations may not exceed twenty-five thousand dollars.

Source: SL 2009, ch 251, § 15.



§ 54-14-26 Examination and investigation by director.

54-14-26. Examination and investigation by director. Any licensee or registrant is subject to examination and investigation by the director. The director shall promulgate rules pursuant to chapter 1-26 that specify the process by which examinations and investigations will be performed.

Source: SL 2007, ch 279, § 15.



§ 54-14-27 Conditioning, denial, nonrenewal, suspension, or revocation of license.

54-14-27. Conditioning, denial, nonrenewal, suspension, or revocation of license. The director may condition, deny, decline to renew, suspend for a period not to exceed six months, or revoke a license if the director finds:

(1) Any fact or condition exists that, if it had existed at the time the licensee applied for its license, would have been grounds for denying the application;

(2) The licensee violated any provisions of this chapter or any rule or order promulgated by the director;

(3) The licensee refuses to permit the director to make any examination authorized by this chapter or rule promulgated pursuant to this chapter, or any federal statute, rule, or regulation pertaining to mortgage lending;

(4) The licensee willfully fails to make any report required of this chapter;

(5) The competence, experience, character, or general fitness of the licensee indicates that it is not in the public interest to permit the licensee to continue to conduct business;

(6) The bond of the licensee has been revoked or cancelled by the surety;

(7) The licensee or any partner, officer, director, manager, or employee of the licensee has been convicted of a felony or a misdemeanor involving any aspect of the financial services business;

(8) The licensee or any partner, officer, director, manager, or employee of the licensee has had a license substantially equivalent to a license under this chapter, and issued by another state, denied, revoked or suspended under the laws of that state;

(9) The licensee has filed an application for a license which as of the date the license was issued, or as of the date of an order denying, suspending, or revoking a license, was incomplete in any material respect or contained any statement that was, in light of the circumstances under which it was made, false or misleading with respect to any material fact.

The director may revoke a license for good cause pursuant to chapter 1-26. If the licensee is the holder of more than one license, the director may revoke any or all of the licenses.

Source: SL 2007, ch 279, § 16; SL 2009, ch 251, § 16.



§ 54-14-28 Reinstatement of license or registration--Termination of suspension--New license or registration.

54-14-28. Reinstatement of license or registration--Termination of suspension--New license or registration. The director may, in the director's discretion, reinstate a license or registration, terminate a suspension, or grant a new license or registration to any person whose license or registration has been revoked or suspended if no fact or condition then exists which would justify the director in refusing to grant a license or registration.

Source: SL 2007, ch 279, § 17.



§ 54-14-29 Procedure for contesting suspension or revocation.

54-14-29. Procedure for contesting suspension or revocation. Any licensee whose license or registration is subject to suspension or revocation by the director, may contest such suspension or revocation in accordance with the provisions of chapter 1-26.

Source: SL 2007, ch 279, § 18.



§ 54-14-30 Annual tax upon net income--Exemptions.

54-14-30. Annual tax upon net income--Exemptions. Any licensee under this chapter, in addition to the license and other fees provided by this chapter, shall pay the annual tax provided in chapter 10-43, upon the net income of the licensee measured by the net income assignable to the licensee's business in South Dakota. The State of South Dakota, any political subdivision of the state, and any quasi-governmental organization created by an executive order of the State of South Dakota and any subsidiary of such organization; any nonprofit United States Treasury Community Development Financial Institution, Small Business Administration Certified Development Company, or Regional Revolving Loan Fund; or any commercial club, chamber of commerce, or industrial development corporation formed pursuant to § 9-12-11 or 9-27-37 is exempt from the payment of this tax.

Source: SL 2007, ch 279, § 19.



§ 54-14-31 Promulgation of rules regarding licensing, education, and fees.

54-14-31. Promulgation of rules regarding licensing, education, and fees. The director may promulgate rules pursuant to chapter 1-26 for the pre-licensing education, written testing, continuing education, personal history, and experience checks of mortgage brokers, mortgage brokerages, mortgage lenders, and mortgage loan originators, and for the management and administration of licenses and registrations issued pursuant to this chapter.

The director may promulgate rules pursuant to chapter 1-26 to establish fees required for the licensure and renewal of licenses through the nationwide mortgage licensing system and registry in addition to those fees established in §§ 54-14-16 and 54-14-19. Such fees may not exceed five hundred dollars.

Source: SL 2007, ch 279, § 20; SL 2009, ch 251, § 17.



§ 54-14-32 Disposition of fees.

54-14-32. Disposition of fees. Fees collected pursuant to this chapter shall be deposited with the state treasurer in the banking special revenue fund created in § 51A-2-30. Expenditures from the fund shall be appropriated through the normal budget process.

Source: SL 2007, ch 279, § 22.



§ 54-14-33 Contracts with nationwide mortgage licensing system.

54-14-33. Contracts with nationwide mortgage licensing system. The director may establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities designated by the nationwide mortgage licensing system and registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this chapter.

Source: SL 2009, ch 251, § 18.



§ 54-14-34 Promulgation of rules for challenging information entered in nationwide mortgage licensing system.

54-14-34. Promulgation of rules for challenging information entered in nationwide mortgage licensing system. The director shall establish a process through rules promulgated pursuant to chapter 1-26 to allow mortgage loan originators and mortgage brokers to challenge information entered into the nationwide mortgage licensing system and registry by the director.

Source: SL 2009, ch 251, § 19.



§ 54-14-35 Sharing of information.

54-14-35. Sharing of information. The following provisions apply to the sharing of information collected and retained by the director during the administration of this chapter:

(1) Except as otherwise provided in 12 U.S.C. § 5111 as of January 1, 2009, the requirements under any federal law or § 51A-2-35 regarding privacy or confidentiality of any information or material provided to the nationwide mortgage licensing system and registry, and any privilege arising under federal or state law (including the rules of any federal or state court) with respect to the information or material, continue to apply to the information or material after the information or material has been disclosed to the nationwide mortgage licensing system and registry. The information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections by federal law or § 51A-2-35;

(2) No information or material that is subject to a privilege or confidentiality under this section is subject to:

(a) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

(b) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the nationwide mortgage licensing system and registry with respect to the information or material, the person to whom the information or material pertains waives, in whole or in part, in the discretion of the person, that privilege.

This section does not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the nationwide mortgage licensing system and registry for access by the public.

Source: SL 2009, ch 251, § 20.



§ 54-14-36 Reports of condition--Promulgation of rules.

54-14-36. Reports of condition--Promulgation of rules. Each mortgage lender, mortgage brokerage, mortgage broker, and mortgage loan originator shall submit to the nationwide mortgage licensing system and registry reports of condition, which shall be in such form and shall contain such information as the director establishes through rules promulgated pursuant to chapter 1-26.

Source: SL 2009, ch 251, § 21.



§ 54-14-37 Reports of violations and enforcement.

54-14-37. Reports of violations and enforcement. The director shall report on a regular basis violations of this chapter, as well as enforcement actions and other relevant information, to the nationwide mortgage licensing system and registry subject to the provisions contained in § 54-14-35.

Source: SL 2009, ch 251, § 22.



§ 54-14-38 Improper influence on real estate appraisals prohibited--Grounds for discipline.

54-14-38. Improper influence on real estate appraisals prohibited--Grounds for discipline. No mortgage lender, mortgage broker, or mortgage loan originator, required to be licensed or registered by this chapter, with an interest in a real estate transaction or the financing of any loan secured by real estate involving an appraisal assignment may improperly influence or attempt to improperly influence the development, reporting, result, or review of a real estate appraisal by:

(1) Coercion, extortion, or bribery;

(2) Withholding or threatened withholding of payment for an appraisal fee;

(3) Conditioning of the payment of an appraisal fee upon the opinion, conclusion, or valuation to be reached;

(4) Requesting that the appraiser report a predetermined opinion, conclusion, or valuation or the desired valuation of any person; or

(5) Any other act or practice that impairs or attempts to impair an appraiser's independence, objectivity, and impartiality.

A violation of this section may constitute grounds for discipline against a mortgage lender, mortgage broker, or mortgage loan originator who is licensed or registered pursuant to this chapter.

Source: SL 2009, ch 192, § 3.



§ 54-14-39 Conduct not constituting improper influence on real estate appraisals.

54-14-39. Conduct not constituting improper influence on real estate appraisals. No person violates § 54-14-38 solely by asking a real estate appraiser to consider additional, appropriate property information, or to provide further detail, substantiation, or explanation for the appraiser's value conclusion, or to correct errors in the appraisal report, or by withholding payment of an appraisal fee based on a bona fide dispute regarding the appraiser's compliance with the appraisal standards adopted by the Department of Labor and Regulation pursuant to this chapter. A person does not violate § 54-14-38 solely by retaining a real estate appraiser from panels or lists on a rotating basis, or by supplying an appraiser with information the appraiser is required to analyze under the appraisal standards adopted by the department, such as agreements of sale, options, or listings of the property to be valued.

Source: SL 2009, ch 192, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.






Chapter 15 - Credit Reporting Security Freeze For Victims Of Identity Theft

§ 54-15-1 Victim of identity theft defined.

54-15-1. Victim of identity theft defined. For purposes of this chapter, a victim of identity theft is a victim of a crime as defined in § 22-40-8.

Source: SL 2006, ch 246, § 1.



§ 54-15-2 Security freeze defined.

54-15-2. Security freeze defined. For the purposes of this chapter, a security freeze is a notice placed in a consumer's credit report, at the request of the consumer and subject to certain exceptions, that prohibits the consumer reporting agency from releasing the consumer's credit report, relating to the extension of credit involving that consumer's report, without the express authorization of the consumer. If a security freeze is in place, information from a consumer's credit report may not be released to a third party without prior express authorization from the consumer.

Source: SL 2006, ch 246, § 2.



§ 54-15-3 Request by victim of identity theft to consumer reporting agency for security freeze.

54-15-3. Request by victim of identity theft to consumer reporting agency for security freeze. Any person who is a victim of identity theft and has submitted a valid police report to a consumer reporting agency may elect to place a security freeze on that person's report by making a request in writing by certified mail to a consumer reporting agency at an address designated by the consumer reporting agency to receive such requests. This section does not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to the consumer's credit report.

Source: SL 2006, ch 246, § 3.



§ 54-15-4 Time for placing security freeze.

54-15-4. Time for placing security freeze. A consumer reporting agency shall place a security freeze on a consumer's credit report no later than five business days after receiving a written request from the consumer.

Source: SL 2006, ch 246, § 4.



§ 54-15-5 Written confirmation of security freeze.

54-15-5. Written confirmation of security freeze. The consumer reporting agency shall send a written confirmation of the security freeze to the consumer within ten business days and shall provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the release of the consumer's credit report for a specific period of time.

Source: SL 2006, ch 246, § 5.



§ 54-15-6 Request for temporary lifting of security freeze.

54-15-6. Request for temporary lifting of security freeze. If any consumer wishes to allow the consumer's credit report to be accessed for a specific period of time while a freeze is in place, the consumer shall contact the consumer reporting agency at a point of contact designated by the agency to receive such requests, request that the freeze be temporarily lifted, and provide the following:

(1) Proper identification, which means that information generally deemed sufficient to identify a consumer. Only if the consumer is unable to sufficiently identify himself or herself, may a consumer reporting agency require additional information concerning the consumer's employment and personal or family history in order to verify the consumer's identity;

(2) The unique personal identification number or password provided by the credit reporting agency pursuant to § 54-15-5; and

(3) The proper information regarding the time period for which the report is available to users of the credit report.

Any consumer reporting agency that receives a request to temporarily lift a freeze on a credit report pursuant to this section shall comply with the request no later than three business days after receiving the request.

Source: SL 2006, ch 246, § 6.



§ 54-15-7 Expedited procedures for temporary lifting of security freeze.

54-15-7. Expedited procedures for temporary lifting of security freeze. A consumer reporting agency may develop procedures involving the use of telephone, fax, the internet, or other electronic media to receive and process a request from a consumer to temporarily lift a freeze on that consumer's credit report in an expedited manner.

Source: SL 2006, ch 246, § 7.



§ 54-15-8 Conditions for removing or temporarily lifting security freeze.

54-15-8. Conditions for removing or temporarily lifting security freeze. A consumer reporting agency shall remove or temporarily lift a freeze placed on a consumer's credit report only in the following cases:

(1) Upon a consumer's request pursuant to § 54-15-6 or 54-15-11; or

(2) When the consumer's credit report was frozen due to a material misrepresentation of fact by the consumer. When a consumer reporting agency intends to remove a freeze upon a consumer's credit report under this subdivision, the consumer reporting agency shall notify the consumer in writing prior to removing the freeze on the consumer's credit report.
Source: SL 2006, ch 246, § 8.



§ 54-15-9 Treatment of credit or other application as incomplete for denial of limited access to credit information.

54-15-9. Treatment of credit or other application as incomplete for denial of limited access to credit information. If a third party requests access to a consumer credit report on which a security freeze is in effect, and this request is in connection with an application for credit or any other use, and the consumer does not allow the consumer's credit report to be accessed for that specific party or period of time, the third party may treat the application as incomplete.

Source: SL 2006, ch 246, § 9.



§ 54-15-10 Disclosure of process for placing and temporarily lifting security freeze or allowing limited access to information.

54-15-10. Disclosure of process for placing and temporarily lifting security freeze or allowing limited access to information. If a consumer requests a security freeze, the consumer reporting agency shall disclose the process of placing and temporarily lifting a freeze, and the process for allowing access to information from the consumer's credit report for a specific party or period of time while the freeze is in place.

Source: SL 2006, ch 246, § 10.



§ 54-15-11 Removal of security freeze--Request for removal.

54-15-11. Removal of security freeze--Request for removal. A security freeze remains in place until the earlier of the date the consumer reporting agency receives a request from the consumer to remove the freeze or until seven years from the date that the security freeze was put in place pursuant to § 54-15-4. A consumer reporting agency shall remove a security freeze within three business days of receiving a request for removal from the consumer, who provides both of the following:

(1) Proper identification, as defined in subdivision 54-15-6(1); and

(2) The unique personal identification number or password provided by the consumer reporting agency pursuant to § 54-15-5.

Requests for removal shall be made to a point of contact designated by the agency to receive such requests.

Source: SL 2006, ch 246, § 11.



§ 54-15-12 Use of credit report by certain persons and entities not subject to chapter.

54-15-12. Use of credit report by certain persons and entities not subject to chapter. This chapter does not apply to the use of a consumer credit report by any of the following:

(1) A person, or a subsidiary, affiliate, or agent of that person, or an assignee of a financial obligation owed by the consumer to that person or entity, or a prospective assignee of a financial obligation owed by the consumer to that person in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment an account or contract, including a demand deposit account, or to whom the consumer issued a negotiable instrument for the purposes of reviewing the account or collecting the financial obligation owed for the account, contract, or negotiable instrument. The term, reviewing the account, includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements;

(2) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under § 54-15-6 for purposes of facilitating the extension of credit or other permissible use;

(3) Any federal, state, or local entity, including a law enforcement agency or court;

(4) A private collection agency acting under a court order, warrant, or subpoena;

(5) A child support agency acting under Title IV-D of the Social Security Act (42 U.S.C. et seq.);

(6) The Department of Social Services acting to fulfill any of its statutory responsibilities;

(7) The Internal Revenue Service acting to investigate or collect delinquent taxes or unpaid court orders or to fulfill any of its other statutory responsibilities;

(8) The use of credit information for the purposes of prescreening as provided for by the federal Fair Credit Reporting Act;

(9) Any person or entity administering a credit file monitoring subscription service to which the consumer has subscribed;

(10) Any person or entity for the purpose of providing a consumer with a copy of the consumer's credit report upon the consumer's request; and

(11) Any person or entity for use in setting or adjusting a rate, adjusting a claim, or underwriting for insurance purposes.
Source: SL 2006, ch 246, § 12.



§ 54-15-13 Written confirmation of changes to report while security freeze in place.

54-15-13. Written confirmation of changes to report while security freeze in place. If a security freeze is in place, a consumer reporting agency may not change any name, date of birth, social security number, or address in a consumer credit report without sending a written confirmation of the change to the consumer within thirty days of the change being posted to the consumer's file. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.

Source: SL 2006, ch 246, § 13.



§ 54-15-14 Resellers of credit information not required to place security freeze.

54-15-14. Resellers of credit information not required to place security freeze. No consumer reporting agency is required to place a security freeze in a consumer credit report if the consumer reporting agency acts only as a reseller of credit information by assembling and merging information contained in the data base of another consumer reporting agency or multiple consumer reporting agencies, and does not maintain a permanent data base of credit information from which new consumer credit reports are produced. However, a consumer reporting agency shall honor any security freeze placed on a consumer credit report by another consumer reporting agency.

Source: SL 2006, ch 246, § 14.



§ 54-15-15 Certain entities not required to place security freeze.

54-15-15. Certain entities not required to place security freeze. The following entities are not required to place a security freeze in a consumer credit report pursuant to this chapter:

(1) A check services or fraud prevention services company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments; and

(2) A deposit account information service company, which issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.
Source: SL 2006, ch 246, § 15.



§ 54-15-16 Furnishing of information to governmental agency when security freeze in place.

54-15-16. Furnishing of information to governmental agency when security freeze in place. A consumer reporting agency may furnish to a governmental agency a consumer's name, address, former address, places of employment, or former places of employment even if a security freeze is in place.

Source: SL 2006, ch 246, § 16.






Chapter 16 - Credit Reporting Security Freeze For Protected Consumers

§ 54-16-1 Definitions.

54-16-1. Definitions. Terms used in this chapter mean:

(1) "Protected consumer," a person who is under the age of sixteen years at the time a request for the placement of a security freeze is made or an incapacitated person or a protected person for whom a guardian or conservator has been appointed;

(2) "Record," a compilation of information that is created by a consumer reporting agency solely for the purpose of complying with this section, identifies a protected consumer, and may not be used to consider the protected consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living;

(3) "Representative," a person who provides to a consumer reporting agency sufficient proof of authority to act on behalf of a protected consumer;

(4) "Security freeze," a notice placed on a consumer's credit report that prohibits a consumer reporting agency from releasing the consumer's credit report relating to the extension of credit involving that consumer's report, without the express authorization of the protected person's representative;

(5) "Sufficient proof of authority," documentation that shows a representative has authority to act on behalf of a protected consumer and includes an order issued by a court of law, a lawfully executed and valid power of attorney, or a notarized statement signed by a representative that expressly describes the authority of the representative to act on behalf of a protected consumer;

(6) "Sufficient proof of identification," information or documentation that identifies a protected consumer or a representative of a protected consumer and includes a social security number or a copy of a social security card issued by the social security administration, a certified or official copy of a birth certificate, or a copy of a driver license, an identification card issued by the motor vehicle administration, or any other government issued identification.
Source: SL 2016, ch 230, § 1.



§ 54-16-2 Security freeze for protected consumer upon request to consumer reporting agency by protected consumer's representative.

54-16-2. Security freeze for protected consumer upon request to consumer reporting agency by protected consumer's representative. A consumer reporting agency shall place a security freeze for a protected consumer if the agency receives a request from the protected consumer's representative for the placement of the security freeze under this section and the protected consumer's representative:

(1) Submits the request to the agency in the manner specified by the agency;

(2) Provides to the agency sufficient proof of identification of the protected consumer and the representative;

(3) Provides to the agency sufficient proof of authority to act on behalf of the protected consumer; and

(4) Pays to the agency a fee as provided in § 54-16-9.

If a consumer reporting agency does not have a file pertaining to a protected consumer when the consumer reporting agency receives a request under this section, the consumer reporting agency shall create a record for the protected consumer.

Source: SL 2016, ch 230, § 2.



§ 54-16-3 Application of chapter.

54-16-3. Application of chapter. This chapter does not apply to the use of a protected consumer's credit report or record by:

(1) A person administering a credit file monitoring subscription service to which the protected consumer has subscribed or the representative of the protected consumer has subscribed on behalf of the protected consumer;

(2) A person providing the protected consumer or the protected consumer's representative with a copy of the protected consumer's credit report on request of the protected consumer or the protected consumer's representative; or

(3) A check services or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar payment methods;

(4) A deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, automated teller machine abuse, or similar negative information regarding a consumer to inquiring financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring financial institution;

(5) An insurance company for the purpose of conducting its ordinary business;

(6) A consumer reporting agency that acts only to resell credit information by assembling and merging information contained in a database of one or more consumer reporting agencies and does not maintain a permanent database of credit information from which new credit reports are produced; and

(7) A consumer reporting agency's database that consists of information used for criminal record information, fraud prevention or detection, personal loss history information, or employment, tenant, or individual background screening, but not for credit granting services.
Source: SL 2016, ch 230, § 3.



§ 54-16-4 Time for placing security freeze.

54-16-4. Time for placing security freeze. Within thirty days after receiving a request that meets the requirements of this chapter, a consumer reporting agency shall place a security freeze for the protected consumer.

Source: SL 2016, ch 230, § 4.



§ 54-16-5 Release of report or information prohibited.

54-16-5. Release of report or information prohibited. Unless a security freeze for a protected consumer is removed in accordance with § 54-16-7 or 54-16-10, a consumer reporting agency may not release the protected consumer's credit report, any information derived from the protected consumer's credit report, or any record created for the protected consumer.

Source: SL 2016, ch 230, § 5.



§ 54-16-6 Duration of security freeze.

54-16-6. Duration of security freeze. A security freeze for a protected consumer placed under § 54-16-4 shall remain in effect until:

(1) The protected consumer or the protected consumer's representative requests the consumer reporting agency to remove the security freeze in accordance with § 54-16-7; or

(2) The security freeze is removed in accordance with § 54-16-10.
Source: SL 2016, ch 230, § 6.



§ 54-16-7 Request for removal of security freeze.

54-16-7. Request for removal of security freeze. If a protected consumer or a protected consumer's representative wishes to remove a security freeze for the protected consumer, the protected consumer or the protected consumer's representative shall submit a request for the removal of the security freeze to the consumer reporting agency in the manner specified by the agency. If the request is made by the protected consumer, the requestor shall provide to the consumer reporting agency proof that the authority for the protected consumer's representative is no longer valid and sufficient proof of the identification of the protected consumer. If the request is made by the protected consumer's representative, the requestor shall provide to the consumer reporting agency sufficient proof of identification of the protected consumer and the representative, and sufficient proof of authority to act on behalf of the protected consumer.

The requestor shall pay to the consumer reporting agency a fee as provided in § 54-16-9.

Source: SL 2016, ch 230, § 7.



§ 54-16-8 Time for removal of security freeze upon request.

54-16-8. Time for removal of security freeze upon request. Within thirty days after receiving a request that meets the requirements of § 54-16-7, the consumer reporting agency shall remove the security freeze for the protected consumer.

Source: SL 2016, ch 230, § 8.



§ 54-16-9 Fees of consumer reporting agency.

54-16-9. Fees of consumer reporting agency. A consumer reporting agency may charge a reasonable fee, not exceeding five dollars, for each placement or removal of a security freeze for a protected consumer. However, no consumer reporting agency may charge a fee under this section if the protected consumer's representative provides a police report or affidavit of alleged identity fraud against the protected consumer to the consumer reporting agency, or a request for the placement or removal of a security freeze is for a protected consumer who is under the age of sixteen years at the time of the request, and the agency has a consumer report pertaining to the protected consumer. No consumer reporting agency may charge a fee for any other service performed under this chapter.

Source: SL 2016, ch 230, § 9.



§ 54-16-10 Removal of security freeze based on material misrepresentation.

54-16-10. Removal of security freeze based on material misrepresentation. A consumer reporting agency may remove a security freeze for a protected consumer or delete a record of a protected consumer if the security freeze was placed or the record was created based on a material misrepresentation of fact by the protected consumer or the protected consumer's representative.

Source: SL 2016, ch 230, § 10.









Title 55 - FIDUCIARIES AND TRUSTS

Chapter 01 - Classification And Creation Of Trusts

§ 55-1-1 Purposes for which trust may be created.

55-1-1. Purposes for which trust may be created. Except as otherwise prescribed by chapters 43-4 and 43-25 relating to transfers, a trust may be created for any purpose for which a contract may lawfully be made.

Source: CivC 1877, § 1293; CL 1887, § 3916; RCivC 1903, § 1612; RC 1919, § 1190; SDC 1939 § 59.0104; SL 2017, ch 204, § 4.



§ 55-1-2 Trusts classified.

55-1-2. Trusts classified. A trust is either express or implied.

Source: SDC 1939, § 59.0101.



§ 55-1-3 Express trust defined.

55-1-3. Express trust defined. An express trust is an obligation arising out of a personal confidence reposed in and voluntarily accepted by one for the benefit of another.

Source: SDC 1939, § 59.0101.



§ 55-1-4 Creation of express trust--Words or acts of trustor .

55-1-4. Creation of express trust--Words or acts of trustor. An express trust is created as to the trustor and beneficiary by any words or acts of the trustor indicating with reasonable certainty:

(1) An intention on the part of the trustor to create a trust; and

(2) The subject, purpose, and beneficiary of the trust.

Any express trust that concerns real property shall also be evidenced in writing.

Source: SDC 1939, § 59.0105; SL 2017, ch 204, § 5.



§ 55-1-5 Express trust created as to trustee--Words and acts of trustee.

55-1-5. Express trust created as to trustee--Words and acts of trustee. An express trust is created as to the trustee by any words or acts of his, indicating with reasonable certainty:

(1) His acceptance of the trust or his acknowledgment, made upon sufficient consideration, of its existence; and

(2) The subject, purpose, and beneficiary thereof.
Source: SDC 1939, § 59.0105.



§ 55-1-5.1 Express trust need not be for exclusive benefit of beneficiaries .

55-1-5.1. Express trust need not be for exclusive benefit of beneficiaries. The terms of an express trust need not be for the exclusive benefit of its beneficiaries, whether or not the beneficiaries are ascertainable.

Source: SL 2017, ch 204, § 7.



§ 55-1-6 Implied trust--Definition--Creation.

55-1-6. Implied trust--Definition--Creation. An implied trust is one which is created by operation of law. An implied trust arises in the cases described in §§ 55-1-7 to 55-1-10, inclusive.

Source: SDC 1939, §§ 59.0101, 59.0102.



§ 55-1-6.1 Implied trust may not prejudice rights of real property purchaser or encumbrancer.

55-1-6.1. Implied trust may not prejudice rights of real property purchaser or encumbrancer. No implied trust may prejudice the rights of a purchaser or encumbrancer of real property for value and without notice of the trust.

Source: SL 2017, ch 204, § 6.



§ 55-1-7 Wrongful detention creates implied trust.

55-1-7. Wrongful detention creates implied trust. One who wrongfully detains a thing is an implied trustee thereof for the benefit of the owner.

Source: SDC 1939, § 59.0102 (1).



§ 55-1-8 Implied trust resulting from fraud, accident or wrongful act.

55-1-8. Implied trust resulting from fraud, accident or wrongful act. One who gains a thing by fraud, accident, mistake, undue influence, the violation of a trust or other wrongful act, is, unless he has some other and better right thereto, an implied trustee of the thing gained for the benefit of the person who would otherwise have had it.

Source: SDC 1939, § 59.0102 (2).



§ 55-1-9 Implied trust created by transfer of property in violation of trust.

55-1-9. Implied trust created by transfer of property in violation of trust. Everyone to whom property is transferred in violation of a trust holds the same as an implied trustee under such trust, unless he purchased it in good faith and for a valuable consideration.

Source: SDC 1939, § 59.0102 (3).



§ 55-1-10 Transfer of real property to one for money paid by another--Trust presumed.

55-1-10. Transfer of real property to one for money paid by another--Trust presumed. When a transfer of real property is made to one person and the consideration therefor is paid by or for another, a trust is presumed to result in favor of the person by or for whom such payment is made.

Source: SDC 1939, § 59.0102 (4).



§ 55-1-11 Implied trust--Declaration by court of equity.

55-1-11. Implied trust--Declaration by court of equity. The enumeration in §§ 55-1-7 to 55-1-10, inclusive, of cases wherein an implied trust arises does not exclude or prevent the arising of an implied trust in other cases nor prevent a court of equity from establishing and declaring an implied, resulting, or constructive trust in other cases and instances pursuant to the custom and practice of such courts.

Source: SDC 1939, § 59.0102.



§ 55-1-12 Trustor, trustee, beneficiary, power of appointment, and person defined.

55-1-12. Trustor, trustee, beneficiary, power of appointment, and person defined. The person whose confidence creates a trust is called the trustor; the person in whom the confidence is reposed is called the trustee; and the person for whose benefit the trust is created is called the beneficiary. As used in this title, except as specifically provided in chapters 55-13 and 55-13A, the term, beneficiary, means a person that has a present or future beneficial interest in a trust, vested or contingent. A person is not a beneficiary solely by reason of holding a power of appointment or by reason of the existence or exercise of a discretionary power described in § 55-1-36.1 with respect to the person. As used in this title, except as provided in § 55-1-26, the term, power of appointment, means a power, including a withdrawal power as defined in § 55-1-24.2, to direct the disposition of trust property, but does not include the authority of a trustee to make a distribution to a beneficiary. A power of appointment is held by the person to whom the power has been given and once granted to a person, is not capable of appropriation or of manual delivery. A power of appointment is a general power of appointment if it is exercisable in favor of the person holding the power, the person's estate, the person's creditors, or the creditors of the person's estate, whether or not the power is also exercisable in favor of others. A power of appointment is a nongeneral power of appointment if it is not a general power of appointment. As used in this chapter, the term, person, has the meaning set forth in § 55-4-1.

Source: SDC 1939, § 59.0103; SL 1998, ch 282, § 40; SL 2015, ch 240, § 9; SL 2016, ch 231, § 9.



§ 55-1-13 Voluntary trustee--Assumption of relationship.

55-1-13. Voluntary trustee--Assumption of relationship. Everyone who voluntarily assumes a relation of personal confidence with another is deemed a trustee within the meaning of this chapter and chapter 55-2 not only as to the person who reposes such confidence, but also as to all persons of whose affairs he thus acquires information which was given to such person in the like confidence or over whose affairs he, by such confidence, obtains any control.

Source: SDC 1939, § 59.0103.



§ 55-1-14 Interest in existing trust--Transfer by operation of law or written instrument.

55-1-14. Interest in existing trust--Transfer by operation of law or written instrument. An interest in an existing trust can be transferred only by operation of law or by a written instrument subscribed by the person making the transfer or by his agent.

Source: SDC 1939, § 59.0118.



§ 55-1-15 Certain trusts not terminated upon trustor's death.

55-1-15. Certain trusts not terminated upon trustor's death. A trust which provides for one or more successor beneficiaries upon the death of the trustor is not invalid, merged or terminated if:

(1) There is a trustor who is the sole trustee and the sole beneficiary during the trustor's lifetime; or

(2) There are two or more trustors, one or more of whom is trustee, and the beneficial interest of the trust is in one or more of the trustors during the lifetime of the trustors.
Source: SL 1991, ch 395, § 1.



§ 55-1-16 to 55-1-19. Repealed.

55-1-16 to 55-1-19. Repealed by SL 2007, ch 280, §§ 21 to 24.



§ 55-1-20 Trusts for noncharitable purposes.

55-1-20. Trusts for noncharitable purposes. Subject to the provisions of §§ 55-1-21 and 55-1-22, a trust may be performed if the trust is for a specific lawful noncharitable purpose or for lawful noncharitable purposes to be selected by the trustee. Neither the common law rule against perpetuities nor any common law rule limiting the duration of noncharitable purpose trusts is in force in this state.

Source: SL 2006, ch 247, § 1; SL 2008, ch 257, § 1; SL 2011, ch 212, § 40.



§ 55-1-21 Trust for care of designated animal.

55-1-21. Trust for care of designated animal. Subject to the provisions of § 55-1-22, a trust for the care of a designated animal is valid. The trust terminates when no living animal is covered by the trust. A governing instrument shall be liberally construed to bring the transfer within this section, to presume against the merely precatory or honorary nature of the disposition, and to carry out the general intent of the transferor. Extrinsic evidence is admissible in determining the transferor's intent.

Source: SL 2006, ch 247, § 2.



§ 55-1-22 Provisions governing trusts for specific purposes selected by trustee and for care of animals.

55-1-22. Provisions governing trusts for specific purposes selected by trustee and for care of animals. Any trust provided for by §§ 55-1-20 and 55-1-21 is subject to the following provisions:

(1) Except as expressly provided otherwise in the trust instrument, no portion of the principal or income may be converted to the use of the trustee or to any use other than for the trust's purposes or for the benefit of a covered animal;

(2) Upon termination, the trustee shall transfer the unexpended trust property in the following order:

(a) As directed in the trust instrument;

(b) If the trust was created in a nonresiduary clause in the transferor's will or in a codicil to the transferor's will, then under the residuary clause in the transferor's will; and

(c) If no beneficiary results from the application of subsection (a) or (b) of this subdivision, then to the transferor's heirs under § 29A-2-711;

(3) For the purposes of § 29A-2-707, the residuary clause is treated as creating a future interest under the terms of a trust;

(4) The intended use of the principal or income may be enforced by a person designated for that purpose in the trust instrument or, if none, by an individual appointed by a court upon application to it by that person;

(5) Except as ordered by the court or required by the trust instrument, no filing, report, registration, periodic accounting, separate maintenance of funds, appointment, or fee is required by reason of the existence of the fiduciary relationship of the trustee;

(6) A court may reasonably reduce the amount of the property transferred if it determines that that amount substantially exceeds the amount required for the intended use. The amount of the reduction, if any, passes as unexpended trust property under subdivision (2) of this section;

(7) If no trustee is designated or no designated trustee is willing or able to serve, a court shall name a trustee. A court may order the transfer of the property to another trustee if required to ensure that the intended use is carried out and if no successor trustee is designated in the trust instrument or if no designated successor trustee agrees to serve or is able to serve. A court may also make such other orders and determinations as are advisable to carry out the intent of the transferor and the purpose of §§ 55-1-20 to 55-1-22, inclusive.
Source: SL 2006, ch 247, § 3.



§ 55-1-23 Repealed.

55-1-23. Repealed by SL 2011, ch 212, § 41.



§ 55-1-24 Definitions applicable to §§ 55-1-24 to 55-1-45.

55-1-24. Definitions applicable to §§ 55-1-24 to 55-1-45. Terms used in §§ 55-1-24 to 55-1-45, inclusive, mean:

(1) "Beneficial interest," is limited to mean a distribution interest or a remainder interest. A beneficial interest specifically excludes a power of appointment or a power reserved by the settlor;

(2) "Distribution beneficiary," a beneficiary who is an eligible distributee or permissible distributee of trust income or principal;

(3) "Distribution interest," a distribution interest held by a distribution beneficiary. A distribution interest may be a current distribution interest or a future distribution interest. A distribution interest may be classified as a mandatory interest, a support interest, or a discretionary interest;

(4) "Power of appointment," as defined in § 55-1-12;

(5) "Reach," with respect to a distribution interest or power, to subject the distribution interest or power to a judgment, decree, garnishment, attachment, execution, levy, creditor's bill or other legal, equitable, or administrative process, relief, or control of any court, tribunal, agency, or other entity as provided by law;

(6) "Remainder interest," an interest where a trust beneficiary receives the property outright at some time during the future;

(7) "Reserved power," a power held by the settlor.
Source: SL 2007, ch 280, § 1; SL 2008, ch 257, § 2; SL 2009, ch 252, § 2; SL 2011, ch 212, § 30; SL 2015, ch 240, § 10; SL 2016, ch 231, § 10.



§ 55-1-24.1 Improper motive.

55-1-24.1. Improper motive. For purposes of §§ 55-1-24 to 55-1-45, inclusive, improper motive is demonstrated by action such as the following:

(1) A trustee refusing to make or limiting distributions to beneficiaries other than the trustee due to the trustee's self interest when the trustee also holds a beneficial interest subject to a discretionary interest; or

(2) A trustee making a distribution in excess of an ascertainable standard to himself or herself as beneficiary when the trustee is restricted by an ascertainable standard in the trust.
Source: SL 2008, ch 257, § 3; SL 2011, ch 212, § 31.



§ 55-1-24.2 Withdrawal power.

55-1-24.2. Withdrawal power. A withdrawal power allows a person a right to withdraw all or some part of the trust property, whether from income or principal. The holder of a withdrawal power is not deemed to be the settlor of the trust by failing to exercise a withdrawal power or letting a withdrawal power lapse.

Source: SL 2011, ch 212, § 32; SL 2016, ch 231, § 11.



§ 55-1-25 Distinction between discretionary trust and support trust--Creditor rights--Judicial review.

55-1-25. Distinction between discretionary trust and support trust--Creditor rights--Judicial review. The common law distinction between a discretionary trust and a support trust and the dual judicial review standards related to this distinction shall be maintained. In the area of creditor rights, the Restatement of Trusts (Third) and the Uniform Trust Code create many new positions of law as well as adopts many minority positions of law. The provisions of §§ 55-1-24 to 55-1-43, inclusive, affirmatively reject many of these positions. Therefore, the Legislature does not intend the courts to consult the Restatement (Third) of the Law of Trusts § 50, § 56, § 58, § 59, or § 60 as approved by the American Law Institute or Uniform Trust Code Article 5 and Section 814(a) as approved by the National Conference of Commissioners on Uniform State Laws in 2004 with respect to subject matters addressed by the provisions of §§ 55-1-24 to 55-1-43, inclusive.

Source: SL 2007, ch 280, § 2; SL 2015, ch 240, § 11.



§ 55-1-26 Judicial foreclosure of beneficial interests, powers of appointment, and reserved powers prohibited--Creditors may not reach powers of appointment or remainder interests.

55-1-26. Judicial foreclosure of beneficial interests, powers of appointment, and reserved powers prohibited--Creditors may not reach powers of appointment or remainder interests. Regardless of whether or not a trust contains a spendthrift provision:

(1) No beneficial interest, power of appointment, or reserved power in a trust may be judicially foreclosed;

(2) No creditor may reach a power of appointment or a remainder interest at the trust level. The creditor shall wait until the funds are distributed before the creditor may reach the funds; and

(3) No power of appointment is property or an interest in property.

For purposes of this section, power of appointment is held by a person to whom a power has been given, not the settlor.

Source: SL 2007, ch 280, § 3; SL 2009, ch 252, § 3; SL 2016, ch 231, § 12.



§ 55-1-27 Certain remainder interests not property interests.

55-1-27. Certain remainder interests not property interests. Although a remainder interest may be an enforceable right, where it is not absolutely certain based on the language of the trust that the remainder interest will be distributed within one year, it may not be classified as a property interest. This section does not affect eligibility for any public assistance program administered by the Department of Social Services pursuant to § 28-1-1.

Source: SL 2007, ch 280, § 4.



§ 55-1-28 Interest of beneficiary or others not reachable by creditors.

55-1-28. Interest of beneficiary or others not reachable by creditors. No creditor may reach an interest of a beneficiary or of any other person on the grounds that the beneficiary or other person holds, either alone or in conjunction with another person, either or both of the following:

(1) An unconditional or conditional power to remove a trustee; or

(2) An unconditional or conditional power to replace a trustee.

The powers to remove or replace a trustee are personal to the power holder. No court may order, direct, or otherwise compel a power holder to directly or indirectly exercise the power to remove or replace a trustee for the purpose of directly or indirectly satisfying, either in whole or in part, any claim or judgment against the power holder or a beneficiary.

The powers to remove or replace a trustee, whether exercisable alone or in conjunction with another person, are not a property interest.

No creditor may reach an interest of a beneficiary on the grounds that the beneficiary is also a trustee or a co-trustee and no court may foreclose against such an interest. No court may order, direct, or otherwise compel a distribution because the beneficiary is then serving as a trustee or co-trustee.

Source: SL 2007, ch 280, § 5; SL 2009, ch 252, § 4; SL 2013, ch 239, § 21.



§ 55-1-29 Trust property not subject to personal obligations of trustee.

55-1-29. Trust property not subject to personal obligations of trustee. Trust property is not subject to the personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.

Source: SL 2007, ch 280, § 6.



§ 55-1-30 Distribution and remainder interests not relevant to division of marital property.

55-1-30. Distribution and remainder interests not relevant to division of marital property. Neither a distribution interest nor a remainder interest are relevant in the equitable division of marital property.

Source: SL 2007, ch 280, § 7; SL 2008, ch 257, § 4.



§ 55-1-31 Resources of settlor's spouse to be considered in making distribution from support trust--Other beneficiary's resources need not be considered.

55-1-31. Resources of settlor's spouse to be considered in making distribution from support trust--Other beneficiary's resources need not be considered. Unless otherwise provided in the trust, if the settlor's spouse is named as beneficiary, the settlor's spouse is still living, and the trust is classified as a support trust, then the trustee shall consider the resources of the settlor's spouse, including the settlor's obligation of support, prior to making a distribution. In all other cases, unless otherwise provided in the trust, the trustee need not consider the beneficiary's resources in determining whether a distribution should be made.

Source: SL 2007, ch 280, § 8; SL 2009, ch 252, § 5; SL 2011, ch 212, § 33.



§ 55-1-32 Factors which are not dominion and control over trust.

55-1-32. Factors which are not dominion and control over trust. In the event that a party challenges a settlor or a beneficiary's influence over a trust, none of the following factors, alone or in combination, may be considered dominion and control over a trust:

(1) The settlor or a beneficiary serving as a trustee or a co-trustee as described in § 55-1-28;

(2) The settlor or a beneficiary holds an unrestricted power to remove or replace a trustee;

(3) The settlor or a beneficiary is a trust administrator, a general partner of a partnership, a manager of a limited liability company, an officer of a corporation, or any other managerial function of any other type of entity, and part or all of the trust property consists of an interest in the entity;

(4) A person related by blood or adoption to the settlor or a beneficiary is appointed as trustee;

(5) The settlor's or a beneficiary's agent, accountant, attorney, financial advisor, or friend is appointed as trustee;

(6) A business associate is appointed as a trustee;

(7) A beneficiary holds any power of appointment over any or all of the trust property;

(8) The settlor holds a power to substitute property of equivalent value;

(9) The trustee may loan trust property to the settlor for less than a full and adequate rate of interest or without adequate security;

(10) The distribution language provides any discretion;

(11) The trust has only one beneficiary eligible for current distributions; or

(12) The beneficiary serving as a trust advisor for investments under subdivision 55-1B-1(6).
Source: SL 2007, ch 280, § 9; SL 2009, ch 252, § 6; SL 2012, ch 233, § 20.



§ 55-1-33 Factors which are insufficient evidence that settlor controls or is alter ego of trustee.

55-1-33. Factors which are insufficient evidence that settlor controls or is alter ego of trustee. Absent clear and convincing evidence, no settlor of an irrevocable trust may be deemed to be the alter ego of a trustee. The following factors by themselves or in combination are not sufficient evidence for a court to conclude that the settlor controls a trustee or is the alter ego of a trustee:

(1) Any combination of the factors listed in § 55-1-32;

(2) Isolated occurrences where the settlor has signed checks, made disbursements, or executed other documents related to the trust as a trustee, when in fact the settlor was not a trustee;

(3) Making any requests for distributions on behalf of beneficiaries;

(4) Making any requests to the trustee to hold, purchase, or sell any trust property.
Source: SL 2007, ch 280, § 10.



§ 55-1-34 Provision that beneficial interest in trust income or principal may not be transferred before payment to beneficiary permissible.

55-1-34. Provision that beneficial interest in trust income or principal may not be transferred before payment to beneficiary permissible. A settlor may provide in the terms of the trust that a beneficiary's beneficial interest in a trust's income, principal, or in both, may not be voluntarily or involuntarily transferred before payment or delivery of the beneficial interest to the beneficiary by the trustee.

Source: SL 2007, ch 280, § 11.



§ 55-1-35 Trust declaration that beneficiary's interest subject to spendthrift trust--Payment of beneficiary expenses.

55-1-35. Trust declaration that beneficiary's interest subject to spendthrift trust--Payment of beneficiary expenses. A declaration in a trust that the interest of a beneficiary shall be held subject to a spendthrift trust is sufficient to restrain voluntary or involuntary alienation of a beneficial interest by a beneficiary to the maximum extent provided by law. Regardless of whether a beneficiary has any outstanding creditor, a trustee of a spendthrift trust may directly pay any expense on behalf of such beneficiary and may exhaust the income and principal of the trust for the benefit of such beneficiary. No trustee is liable to any creditor for paying the expenses of a beneficiary of a spendthrift trust.

Source: SL 2007, ch 280, § 12; SL 2011, ch 212, § 34.



§ 55-1-36 Satisfaction of claims of settlor's creditors from trust estate if settlor is beneficiary.

55-1-36. Satisfaction of claims of settlor's creditors from trust estate if settlor is beneficiary. If a settlor is also a beneficiary of the trust, and the transfer is a qualified transfer pursuant to chapter 55-16, the provisions of §§ 55-1-24 to 55-1-43, inclusive, also apply. Conversely, if the settlor is a beneficiary of the trust and the transfer is not a qualified transfer pursuant to chapter 55-16, a provision restraining the voluntary or involuntary transfer of the settlor's beneficial interest does not prevent the settlor's creditors from satisfying claims from the settlor's interest in the trust estate.

Source: SL 2007, ch 280, § 13; SL 2011, ch 212, § 35; SL 2015, ch 240, § 12.



§ 55-1-36.1 Effect on creditor claims of trustee discretionary powers to pay taxes or make reimbursements for taxes.

55-1-36.1. Effect on creditor claims of trustee discretionary powers to pay taxes or make reimbursements for taxes. Regardless of whether a disposition is a qualified disposition pursuant to chapter 55-16, where a trustee is granted a discretionary power by the terms of the trust instrument, or any provision of law, to pay directly to any taxing authority, or to reimburse the person liable for, any tax imposed by a taxing authority on the person by reason of the person being treated as the owner of all or any portion of the trust property pursuant to §§ 671 to 678, inclusive, of the Internal Revenue Code of 1986, 26 U.S.C. §§ 671 to 678, inclusive, as of January 1, 2016, and the U.S. Treasury Regulations promulgated thereunder, as of January 1, 2016:

(1) A creditor of the person shall not satisfy a claim from the property of the trust solely because of the existence or exercise of the discretionary power; and

(2) The use of trust property to pay the tax shall not be deemed a distribution or transfer of trust property to the person for any purpose, and the amount paid from the trust to the taxing authority or to the person in reimbursement of the person's payment of the tax is not subject to the claims of a creditor of the person solely because of the existence or exercise of the discretionary power.
Source: SL 2015, ch 240, § 13; SL 2016, ch 231, § 13.



§ 55-1-37 Application of spendthrift provision.

55-1-37. Application of spendthrift provision. A spendthrift provision applies to both distribution interests and remainder interests. A spendthrift provision is a material provision of a trust.

Source: SL 2007, ch 280, § 14; SL 2008, ch 257, § 5.



§ 55-1-38 Classification of distribution interest.

55-1-38. Classification of distribution interest. A distribution interest can be classified in three ways:

(1) As a mandatory interest, which is a distribution interest, in which the timing of any distribution must occur within one year from the date the right to the distribution arises, and the trustee has no discretion in determining whether a distribution shall be made or the amount of such distribution;

(2) As a support interest, which is not a mandatory interest but still contains mandatory language such as "shall make distributions" and is coupled with a standard capable of judicial interpretation; or

(3) As a discretionary interest, which is any interest where a trustee has any discretion to make or withhold a distribution.

A discretionary interest may be evidenced by permissive language such as "may make distributions" or it may be evidenced by mandatory distribution language that is negated by the discretionary language of the trust, such as "the trustee shall make distributions in the trustee's sole and absolute discretion." An interest that includes mandatory distribution language such as "shall" but is subsequently qualified by discretionary distribution language shall be classified as a discretionary interest and not as a support or a mandatory interest. A discretionary interest is any interest that is not a mandatory or a support interest.

Source: SL 2007, ch 280, § 15; SL 2008, ch 257, § 6; SL 2009, ch 252, § 7.



§ 55-1-38.1 Classification of interest as support interest.

55-1-38.1. Classification of interest as support interest. If a trust instrument containing the distribution language specifically provides that the trustee exercise discretion in a reasonable manner with regard to a discretionary interest, then notwithstanding any other provision of §§ 55-1-38 to 55-1-43, inclusive, the distribution interest shall be classified as a support interest. A beneficiary's right to a distribution as well as a creditor's right regarding a beneficiary's support interest is governed by § 55-1-42.

Source: SL 2009, ch 252, § 8.



§ 55-1-39 Bifurcation of trust.

55-1-39. Bifurcation of trust. To the extent a trust contains any combination of a mandatory provision, a support provision, the trust shall be bifurcated as follows:

(1) The trust shall be a mandatory interest only to the extent of the mandatory language;

(2) The trust shall be a support interest only to the extent of such support language;

(3) The remaining trust property shall be held as a discretionary interest;

(4) A support interest that includes mandatory language such as "shall" but is subsequently qualified by discretionary language, shall be classified as a discretionary interest and not as a support interest.
Source: SL 2007, ch 280, § 16.



§ 55-1-40 Language resulting in classification of distribution interest.

55-1-40. Language resulting in classification of distribution interest. Although not the exclusive means to create a distribution interest, absent clear and convincing evidence to the contrary, the following language by itself results in the following classification of distribution interest:

(1) Mandatory interest:

(a) "All income shall be distributed to (named beneficiary)"; or

(b) "One hundred thousand dollars a year shall be distributed to (named beneficiary)";

(2) Support interest:

(a) "The trustee shall make distributions for health, education, maintenance, and support";

(3) Discretionary interest:

(a) "The trustee, may, in the trustee's sole and absolute discretion make distributions for health, education, maintenance, and support";

(b) "The trustee, in the trustee's sole and absolute discretion, shall make distributions for health, education, maintenance, and support";

(c) "The trustee may make distributions for health, education, maintenance, and support";

(d) "The trustee shall make distributions for health, education, maintenance, and support. The trustees may exclude any of the beneficiaries or may make unequal distributions among them";

(e) "The trustee may make distributions for health, education, maintenance, support, comfort, and general welfare.
Source: SL 2007, ch 280, § 17; SL 2008, ch 257, § 7.



§ 55-1-41 Effect of spendthrift provision.

55-1-41. Effect of spendthrift provision. If the trust contains a spendthrift provision, no creditor may reach present or future mandatory distributions from the trust at the trust level. Moreover, no court may order a trustee to distribute past due mandatory distributions directly to a creditor.

Source: SL 2007, ch 280, § 18; SL 2009, ch 252, § 9.



§ 55-1-42 Mandatory or support interests.

55-1-42. Mandatory or support interests. A beneficiary of a mandatory or a support interest has an enforceable right to a distribution pursuant to a court's review. A trustee's distribution decision may be reviewed for unreasonableness, dishonesty, improper motivation, or failure, if under a duty to do so, to act. This does not, however, raise the beneficiary's support interest to the level of a property interest.

If the trust contains a spendthrift provision, notwithstanding the beneficiary's right to force a distribution with regard to a mandatory or support interest, no creditor may force a distribution with regard to a mandatory or support interest. No creditor may reach present or future support distributions with regard to a mandatory or support interest.

Regardless of whether a beneficiary has any outstanding creditor, a trustee of a mandatory or a support interest may directly pay any expense on behalf of such beneficiary. No trustee is liable to any creditor for paying the expenses of a beneficiary of a mandatory or support interest.

Source: SL 2007, ch 280, § 19; SL 2008, ch 257, § 8; SL 2009, ch 252, § 10.



§ 55-1-43 Discretionary interests.

55-1-43. Discretionary interests. The following provisions apply only to discretionary interests:

(1) A discretionary interest is neither a property interest nor an enforceable right. It is a mere expectancy;

(2) No creditor may force a distribution with regard to a discretionary interest. No creditor may require the trustee to exercise the trustee's discretion to make a distribution with regard to a discretionary interest;

(3) A court may review a trustee's distribution discretion only if the trustee:

(a) Acts dishonestly;

(b) Acts with an improper motive; or

(c) Fails, if under a duty to do so, to act.
A reasonableness standard may not be applied to the exercise of discretion by the trustee with regard to a discretionary interest. Other than for the three circumstances listed in this subdivision, a court has no jurisdiction to review the trustee's discretion or to force a distribution.

Absent express language to the contrary, in the event that the distribution language in a discretionary interest permits unequal distributions between beneficiaries or distributions to the exclusion of other beneficiaries, the trustee may distribute all of the accumulated, accrued, or undistributed income and principal to one beneficiary in the trustee's discretion.

Regardless of whether a beneficiary has any outstanding creditor, a trustee of a discretionary interest may directly pay any expense on behalf of such beneficiary and may exhaust the income and principal of the trust for the benefit of such beneficiary. No trustee is liable to any creditor for paying the expenses of a beneficiary of a discretionary interest.

Source: SL 2007, ch 280, § 20; SL 2009, ch 252, § 11.



§ 55-1-44 Action for fraudulent transfer of settlor's assets.

55-1-44. Action for fraudulent transfer of settlor's assets. Notwithstanding any other provision of law, no action of any kind, including an action to enforce a judgment entered by a court or other body having adjudicative authority, may be brought at law or in equity for an attachment or other provisional remedy against property that is the subject of a South Dakota trust or for avoidance of a transfer to a South Dakota trust unless the settlor's transfer of property was made with the intent to defraud that specific creditor.

Source: SL 2011, ch 212, § 36.



§ 55-1-45 Limitation of action for fraudulent transfer of settlor's assets.

55-1-45. Limitation of action for fraudulent transfer of settlor's assets. A cause of action or claim for relief with respect to a fraudulent transfer of a settlor's assets pursuant to § 55-1-44 is extinguished unless the action under § 55-1-44 is brought by a creditor of the settlor who meets one of the following requirements:

(1) Is a creditor of the settlor before the settlor's assets are transferred to the trust, and the action under § 55-1-44 is brought within the later of:

(a) Two years after the transfer is made; or

(b) Six months after the transfer is or reasonably could have been discovered by the creditor if the creditor:

(i) Can demonstrate that the creditor asserted a specific claim against the settlor before the transfer; or

(ii) Files another action, other than an action under § 55-1-44, against the settlor that asserts a claim based on an act or omission of the settlor that occurred before the transfer, and the action described in this subsection is filed within two years after the transfer; or

(2) Becomes a creditor subsequent to the transfer into trust, and the action under § 55-1-44 is brought within two years after the transfer is made.

In any action described in § 55-1-44, the burden to prove the matter by clear and convincing evidence is upon the creditor.

Source: SL 2011, ch 212, § 37; SL 2013, ch 239, § 23.



§ 55-1-46 No contest clause defined--Enforceability.

55-1-46. No contest clause defined--Enforceability. For purposes of §§ 55-1-46 to 55-1-51, inclusive, a no contest clause is a provision or clause in a trust, that penalizes a qualified beneficiary for contesting a trust or instituting other proceedings at law or equity relating to the trust estate, excluding proceedings related to trust administration. Except as provided in §§ 55-1-47 to 55-1-51, inclusive, a no contest clause shall be enforced unless probable cause exists for instituting the proceeding on the grounds of:

(1) Fraud;

(2) Duress;

(3) Revocation;

(4) Lack of contractual capacity;

(5) Undue influence;

(6) Mistake;

(7) Forgery; or

(8) Irregularity in the execution of the trust document.
Source: SL 2012, ch 233, § 8.



§ 55-1-47 Extrinsic evidence not admissible to establish settlor's intent concerning no contest clause.

55-1-47. Extrinsic evidence not admissible to establish settlor's intent concerning no contest clause. A no contest clause shall be construed to carry out the settlor's intent. Except to the extent the no contest clause in the trust is vague or ambiguous, extrinsic evidence is not admissible to establish the settlor's intent concerning the no contest clause. The provisions of this section do not prohibit such evidence from being admitted for any other purpose authorized by law.

Source: SL 2012, ch 233, § 9.



§ 55-1-48 Circumstances under which no contest clause unenforceable.

55-1-48. Circumstances under which no contest clause unenforceable. A no contest clause is not enforceable against a beneficiary to the extent the beneficiary, in good faith and based upon probable cause, contests a provision that benefits any of the following persons:

(1) A person who drafted or transcribed the instrument;

(2) A person who gave directions to the drafter of the instrument concerning dispositive or other substantive contents of the provisions or who directed the drafter to include the no contest clause in the instrument. However, this subdivision does not apply if the settlor affirmatively instructed the drafter to include the contents of the provision or the no contest clause; or

(3) A person who acted as a witness to the instrument.
Source: SL 2012, ch 233, § 10.



§ 55-1-49 Contest regarding settlor's signature.

55-1-49. Contest regarding settlor's signature. Notwithstanding anything to the contrary in §§ 55-1-46 to 55-1-51, inclusive, a no contest clause is enforceable against a beneficiary to the extent the beneficiary elects to contest or otherwise challenge the settlor's signature whereby such a challenge does not in any manner constitute good, probable, or reasonable cause if the settlor's signature was witnessed by nonrelative witnesses or a duly qualified nonrelative notary public or both.

Source: SL 2012, ch 233, § 11.



§ 55-1-50 Attorneys fees and costs.

55-1-50. Attorneys fees and costs. The court may award attorneys fees and costs to the prevailing party in an action involving the enforceability of a no contest provision.

Source: SL 2012, ch 233, § 12.



§ 55-1-51 Applicability of §§ 55-1-46 to 55-1-50.

55-1-51. Applicability of §§ 55-1-46 to 55-1-50. Sections 55-1-46 to 55-1-50, inclusive, are effective for all trusts in existence on, created, amended, or restated after July 1, 2012.

Source: SL 2012, ch 233, § 13; SL 2013, ch 239, § 12.



§ 55-1-52 Interest on general pecuniary devises.

55-1-52. Interest on general pecuniary devises. General pecuniary devises bear interest at the Category B rate of interest as provided in § 54-3-16 beginning one year after the event requiring a distribution until payment, unless a contrary intent is indicated by the terms of the trust.

Source: SL 2013, ch 239, § 15.



§ 55-1-53 Expansion, restriction, elimination, or variance of provisions of general application.

55-1-53. Expansion, restriction, elimination, or variance of provisions of general application. The terms of a governing instrument may expand, restrict, eliminate, or otherwise vary any provisions of general application to trusts and trust administration. Nothing in this section allows the terms of the governing instrument to expand, restrict, eliminate, or otherwise vary the duties, restrictions, and liabilities imposed by the provisions of §§ 55-4-10 to 55-4-12, inclusive.

Source: SL 2015, ch 240, § 14.



§ 55-1-54 Arbitration .

55-1-54. Arbitration. In addition to the trustee's power to submit to an arbitration claim in favor of or against a trust or trustee as set forth in § 55-1A-25, a provision in a trust requiring the arbitration of a dispute between or among the beneficiaries, a fiduciary under the will or trust, or any combination of them, is enforceable pursuant to the provisions of chapter 21-25A. Unless otherwise provided in the governing instrument or a court order, the arbitration shall be held in this state. Notwithstanding the foregoing, a challenge to the validity of all or part of the trust is not subject to arbitration. Any proceeding pursuant to this section is subject, upon request by the acting trustee, the trustor, if living, or any beneficiary, to the privacy protections of § 21-22-28. The arbitrator shall grant the request, if made.

Source: SL 2015, ch 240, § 15.



§ 55-1-55 Trust enforceable although not funded or without res, corpus, or assets.

55-1-55. Trust enforceable although not funded or without res, corpus, or assets. A trust is valid and enforceable even though it may not be funded at a given time, or from time to time, or does not initially have any res or corpus or otherwise contain any asset of any nature. A trust is valid and enforceable even though its res is neither ascertainable nor identifiable at the time of the trust's creation. No trustee, trust protector, or trust advisor has any duty prior to the time a trust has a res, corpus, or any asset.

Source: SL 2016, ch 231, § 14.



§ 55-1-56 Registration of trust in court at principal place of administration.

55-1-56. Registration of trust in court at principal place of administration. The trustee of a trust that has its principal place of administration in this state may register the trust in the court of this state at the principal place of administration. Unless otherwise designated in the trust instrument, the principal place of administration of a trust is the trustee's place of business where the records pertaining to the trust are kept, or at the trustee's residence if the trustee has no such place of business. In the case of co-trustees, the principal place of administration, if not otherwise designated in the trust instrument, is:

(1) The place of business of the corporate trustee if there is only one corporate co-trustee;

(2) The place of business or residence of the individual trustee who is a professional fiduciary if there is only one such person and no corporate co-trustee; or

(3) The place of business or residence of any of the co-trustees as agreed upon by the co-trustees.
Source: SL 2017, ch 204, § 8.



§ 55-1-57 Contents of registration statement.

55-1-57. Contents of registration statement. Registration shall be accomplished by filing a statement indicating the name and address of the trustee in which it acknowledges the trusteeship. The statement shall indicate whether the trust has been registered elsewhere.

The statement shall identify the trust:

(1) In the case of a testamentary trust, by the name of the testator and the date and place of domiciliary probate; or in the case of a written inter vivos trust, by the name of each settlor and the original trustee and the date of the trust instrument;

(2) If a trust has been registered elsewhere, registration in this state is ineffective until either the earlier registration is released by order of the court where prior registration occurred or an instrument executed by the trustee and all current income or principal beneficiaries is filed with the registration in this state;

(3) The name and address of each co-trustee, trust advisor, trust protector, or other trust fiduciary;

(4) A statement that the trustee acknowledges the trusteeship and submits to the jurisdiction of the court in any proceeding relating to the trust that may be initiated by any interested person while the trust remains registered, providing that notice is given as provided by law.
Source: SL 2017, ch 204, § 9.



§ 55-1-58 Confidentiality of registration.

55-1-58. Confidentiality of registration. The registration shall be sealed and kept confidential except as provided below.

The settlor, a trustee, trust advisor, or trust protector may obtain a certified copy of the registration but no other person or entity, absent a court order, may view or obtain a copy of the trust registration.

The registration may be cancelled by the clerk of courts upon receipt of an instrument executed by the trustee and all current income and principal beneficiaries or upon receipt of a court order.

Source: SL 2017, ch 204, § 10.



§ 55-1-59 Trust registration form.

55-1-59. Trust registration form. The trust registration form may be substantially similar to the following form:

State of Court Dakota _______________ Judicial Circuit
County of _______________________________
Trust Registration No. _______________

REGISTRATION OF TRUST

Name of Trust:
______________________________________________________________________________
Name & Address of Trustee:
______________________________________________________________________________
Name & Address of Co-Trustees:
______________________________________________________________________________
Names and Address of any trust advisors, trust protectors or other trust fiduciaries:
______________________________________________________________________________

Trustee hereby acknowledges this trusteeship and submits to the jurisdiction of the court in any proceeding relating to the trust that may be initiated by any interested person while the trust remains registered, providing that notice is given as provided by law.

The trust (has) (has not) been registered in another jurisdiction. (If registered elsewhere, state where other registration was made.)
______________________________________________________________________________

Note: If a trust has been registered elsewhere, registration in this state is ineffective until either the earlier registration is released by order of the court where prior registration occurred or an instrument executed by the trustee and all current income and principal beneficiaries is filed with the registration in this state.

The trust is: (Check one and fill in the blanks.)
A testamentary trust. ____ Name of testator:
__________________________________________________
Date and place of domiciliary probate:
__________
A written inter vivos trust. ____ Name of settlor:
__________________________________________________
Name of original trustee:
__________________________________________________
Date of trust instrument:
__________________________________________________
Trustee's Signature __________________________________
Date:___________________________
Trustee's Signature __________________________________
Date:___________________________
Registered in the Circuit Court, _____ Judicial Circuit on ____________________ , 20______ .
___________________________________________
Circuit Court Clerk

Source: SL 2017, ch 204, § 11.






Chapter 01A - Trustees' Powers

§ 55-1A-1 Powers enumerated in chapter apply to any trust unless specifically excluded--Powers as additional to common law powers.

55-1A-1. Powers enumerated in chapter apply to any trust unless specifically excluded--Powers as additional to common law powers. Any or all of the powers enumerated in this chapter apply to any trust which is governed by South Dakota law unless the instrument specifically excludes any or all of the powers provided in this chapter. Further, this chapter applies without regard to the date of execution or whether such trust was created by will or inter vivos trust instrument. These powers shall be in addition to, and not in limitation of, all other common law or statutory powers of a trustee. Such powers are applicable to a trustee authorized to administer a trust estate established or to be established pursuant to the terms of a will or other written instrument, with the same effect, and subject to the same judicial interpretation and control in appropriate cases, as though such language were set forth verbatim in the instrument.

Source: SL 1979, ch 336, § 2; SL 2002, ch 100, § 10.



§ 55-1A-2 Trustee defined.

55-1A-2. Trustee defined. As used in this chapter, the word, trustee, means any natural or legal person or persons acting as an original, substitute, added, or successor trustee of a testamentary or inter vivos trust, whichever in a particular case is appropriate.

Source: SL 1979, ch 336, § 1.



§ 55-1A-3 , 55-1A-4. Repealed.

55-1A-3, 55-1A-4. Repealed by SL 2002, ch 100, §§ 11, 12



§ 55-1A-4.1 Repealed.

55-1A-4.1. Repealed by SL 2002, ch 100, § 13



§ 55-1A-5 Retention of trust property by trustee.

55-1A-5. Retention of trust property by trustee. A trustee may collect, hold, and retain trust assets until, in his judgment, disposition of the assets should be made, without regard to any effect the retention may have upon the diversification of the trust estate. Trust property may be retained even though it includes an asset in which its trustee is personally interested.

Source: SL 1979, ch 336, § 5.



§ 55-1A-6 Additions to trust assets.

55-1A-6. Additions to trust assets. A trustee may receive additions to the assets of his trust from any source.

Source: SL 1979, ch 336, § 6.



§ 55-1A-7 Operation of business by trustee.

55-1A-7. Operation of business by trustee. A trustee may continue or participate in the operation of any business or other enterprise, and effect the incorporation, dissolution, or other change in the form of the organization of the business or enterprise.

Source: SL 1979, ch 336, § 7.



§ 55-1A-8 Acquisition of undivided interest in trust asset.

55-1A-8. Acquisition of undivided interest in trust asset. A trustee may acquire an undivided interest in a trust asset in which he, in any trust capacity, holds an undivided interest.

Source: SL 1979, ch 336, § 8.



§ 55-1A-9 Investment of trust assets.

55-1A-9. Investment of trust assets. A trustee may invest and reinvest trust assets in any property or in an undivided interest in any property, wherever located, including bonds, debentures, secured or unsecured notes, preferred or common stock of corporations, real estate or improvements thereon or any interest therein, oil and mineral leases or royalty or similar interests, and interests in trusts including investment trusts and common trust funds maintained by a corporate trustee and any affiliated investments as defined in § 55-1A-9.1. Any such investments may be made, regardless of any lack of diversification.

Source: SL 1979, ch 336, § 9; SL 1993, ch 354; SL 2007, ch 247, § 6.



§ 55-1A-9.1 Affiliated investments.

55-1A-9.1. Affiliated investments. (a) As used in this section:

(1) "Investment" means any security as defined in § 2(a)(1) of the Securities Act of 1933, any contract of sale of a commodity for future delivery within the meaning of § 2(I) of the Commodity Exchange Act, or any other asset permitted for trustee accounts pursuant to the terms of this title or by the terms of the governing instrument, including by way of illustration and not limitation, individual portfolios of investment holdings, shares or interests in a private investment fund (including a private investment fund organized as a limited partnership, limited liability company, trust or other form, a statutory or common law business trust, or a real estate investment trust), joint venture or other general or limited partnership, or an open-end or closed-end management type investment company or investment trust registered, unregistered, or exempt from registration under the Investment Company Act of 1940;

(2) "Affiliate" means any corporation or other entity that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with the trustee;

(3) "Affiliated investment" means an investment for which the trustee or an affiliate of the trustee acts as investment adviser, sponsor, administrator, distributor, placement agent, underwriter, broker, custodian, transfer agent, registrar or in any other capacity for which it receives or has received a fee or commission from such investment or an investment acquired or disposed of in a transaction for which the trustee or an affiliate of the trustee receives or has received a fee or commission;

(4) "Fee or commission" means compensation paid to a trustee or an affiliate thereof on account of its services to or on behalf of an investment, including by way of illustration and not limitation, advisory fees, management fees, brokerage fees, service fees, special performance fees, profit allocations, and expense reimbursements.

(b) In the absence of an express prohibition in the trust instrument, a trustee may purchase, sell, hold or otherwise deal with an affiliate or an interest in an affiliated investment and, upon satisfaction of the conditions stated in subsection (c) of this section, such trustee may receive trustee compensation from such account at the same rate as the trustee would otherwise be entitled to be compensated.

(c) A trustee seeking compensation pursuant to subsection (b) of this section shall disclose to those beneficiaries, as defined in § 55-2-13, all fees, commissions, compensation or other benefits and profits paid or to be paid by the account, or received or to be received by an affiliate arising from such affiliated investment. The disclosure required under this subsection may be given either in a copy of the prospectus or any other disclosure document prepared for the affiliated investment under federal or state securities laws or in a written summary that includes all fees, commissions, compensation or other benefits and profits received or to be received by the trustee or any affiliate of the trustee and an explanation of the manner in which such fees, commissions, compensation or other benefits and profits are calculated (either as a percentage of the assets invested or by some other method). Such disclosure shall be made at least annually unless there has been no increase in the rate at which such fees or commissions are calculated since the most recent disclosure. Notwithstanding the foregoing provisions of this subsection, no such disclosure is required if:

(i) The governing instrument or a court order expressly authorizes the trustee to invest the trust account in affiliated investments or otherwise deal with an affiliate or an interest in an affiliated investment; or

(ii) The directed trustee is acting at the direction of an investment trust advisor pursuant to chapter 55-1B.

(d) A trustee that has complied with subsection (c) of this section (whether by making the applicable disclosure or by relying on the terms of a governing instrument or court order) shall have full authority to administer an affiliated investment (including the authority to vote proxies thereon) without regard to the affiliation between the trustee and the investment.

(e) If the recipients of information regarding the trust's existence have been restricted, eliminated, or modified pursuant to § 55-2-13, then the notification described in subsection (c) is subject to such restriction, modification, or elimination.

Source: SL 2007, ch 247, § 7; SL 2009, ch 252, § 12; SL 2014, ch 226, § 19; SL 2015, ch 240, § 16.



§ 55-1A-10 Deposit of trust funds in bank.

55-1A-10. Deposit of trust funds in bank. A trustee may deposit trust funds in a bank, including a bank operated by himself, or in a state or federal savings and loan association.

Source: SL 1979, ch 336, § 10.



§ 55-1A-11 Disposal of trust assets.

55-1A-11. Disposal of trust assets. A trustee may acquire, sell, or otherwise dispose of an asset, at public or private sale, for cash or on credit, with or without security as he deems advisable, and he may manage, develop, exchange, partition, change the character of, or abandon a trust asset or any interest therein.

Source: SL 1979, ch 336, § 11.



§ 55-1A-12 Grant or taking of option for disposition of assets.

55-1A-12. Grant or taking of option for disposition of assets. A trustee may grant an option for the sale or other disposition of a trust asset, or take an option for the acquisition of any asset.

Source: SL 1979, ch 336, § 12.



§ 55-1A-13 Leases by trustees.

55-1A-13. Leases by trustees. A trustee may enter into a lease as lessor or lessee, with or without an option to purchase or renew, even if the term of the lease or renewal thereof, or of the option, extends beyond the term of the trust.

Source: SL 1979, ch 336, § 13.



§ 55-1A-14 Repairs by trustee--Removal or demolition.

55-1A-14. Repairs by trustee--Removal or demolition. A trustee may make ordinary or extraordinary repairs, improvements, or alterations in buildings or other structures or in any other trust asset, and he may remove or demolish any improvements.

Source: SL 1979, ch 336, § 14.



§ 55-1A-15 Razing or erection of party walls or buildings.

55-1A-15. Razing or erection of party walls or buildings. A trustee may raze existing, or erect new, party walls or buildings, alone or jointly with owners of adjacent property.

Source: SL 1979, ch 336, § 15.



§ 55-1A-16 Land development or dedication--Valuation adjustments.

55-1A-16. Land development or dedication--Valuation adjustments. A trustee may subdivide, develop or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; adjust differences in valuation on the exchange or partition of land by giving or receiving consideration; or dedicate easements to public use without consideration.

Source: SL 1979, ch 336, § 16.



§ 55-1A-17 Mineral and natural resource leases and explorations.

55-1A-17. Mineral and natural resource leases and explorations. A trustee may enter into a lease or arrangement for the exploration for and removal of oil, gas and other minerals or other natural resources, and he may enter into pooling and unitization agreements.

Source: SL 1979, ch 336, § 17.



§ 55-1A-18 Insurance.

55-1A-18. Insurance. A trustee may insure the assets of his trust against damage or loss, and the trustee against liability to third persons.

Source: SL 1979, ch 336, § 18.



§ 55-1A-19 Voting stock or securities--Voting trust agreements.

55-1A-19. Voting stock or securities--Voting trust agreements. A trustee may vote shares of stock or other securities held in trust, in person or by general or limited proxy, and he may enter into voting trust agreements on such terms and for such periods as he deems advisable.

Source: SL 1979, ch 336, § 19.



§ 55-1A-20 Payment of calls, assessments, and other sums charged against corporate securities.

55-1A-20. Payment of calls, assessments, and other sums charged against corporate securities. A trustee may pay calls, assessments, and any other sums chargeable or accruing against or on account of shares of stock, bonds, debentures, or other corporate securities held in trust.

Source: SL 1979, ch 336, § 20.



§ 55-1A-21 Corporate powers--Stocks--Reorganizations and mergers--Sales and leases.

55-1A-21. Corporate powers--Stocks--Reorganizations and mergers--Sales and leases. A trustee may sell or exercise stock subscription or conversion rights; participate in foreclosures, reorganizations, consolidations, mergers or liquidations; and consent, directly or through a committee or other agent, to corporate sales, leases and encumbrances. In the exercise of such powers a trustee may, where he deems such course to be expedient, deposit stocks, bonds or other securities with any protective or other similar committee, under such terms and conditions respecting the deposit thereof as the trustee may approve.

Source: SL 1979, ch 336, § 21.



§ 55-1A-22 Holding stock in nominee's name without disclosing fiduciary relationship.

55-1A-22. Holding stock in nominee's name without disclosing fiduciary relationship. A trustee may hold any stock or other security in the name of a nominee or nominees, without disclosure of any fiduciary relationship, but he shall be liable for any and all acts and omissions of the nominee relating to such assets.

Source: SL 1979, ch 336, § 22.



§ 55-1A-23 Borrowing money against trust assets.

55-1A-23. Borrowing money against trust assets. A trustee may borrow money, and mortgage or otherwise encumber or pledge trust assets, for a term within or extending beyond the term of his trust, in connection with the exercise of any power vested in himself.

Source: SL 1979, ch 336, § 23.



§ 55-1A-24 Contracts binding upon trust.

55-1A-24. Contracts binding upon trust. A trustee may enter into contracts binding upon his trust which are reasonably incident to the administration of the trust and which he believes to be for the best interests of the trust.

Source: SL 1979, ch 336, § 24.



§ 55-1A-25 Claims in favor of or against trust or trustee.

55-1A-25. Claims in favor of or against trust or trustee. A trustee may pay, compromise, contest, submit to arbitration, or otherwise settle any and all claims in favor of or against his trust or himself as trustee.

Source: SL 1979, ch 336, § 25.



§ 55-1A-26 Release of claim or lien.

55-1A-26. Release of claim or lien. A trustee may release, in whole or in part, any claim or lien belonging to his trust.

Source: SL 1979, ch 336, § 26.



§ 55-1A-27 Payment of trust administration expenses.

55-1A-27. Payment of trust administration expenses. A trustee may pay taxes, assessments, compensation of himself, and other expenses incurred in the collection, care, administration and protection of his trust.

Source: SL 1979, ch 336, § 27.



§ 55-1A-28 Creation of reserves.

55-1A-28. Creation of reserves. A trustee may create reserves out of income for depreciation, obsolescence, or amortization, or for the depletion of mineral or timber properties.

Source: SL 1979, ch 336, § 28.



§ 55-1A-29 Payment of sum distributable to minor or other beneficiary under legal disability--Methods.

55-1A-29. Payment of sum distributable to minor or other beneficiary under legal disability--Methods. A trustee may make payment of any sum distributable to a minor or other beneficiary under legal disability, without liability to himself, by paying the sum in any one or more of the following ways:

(1) Directly to the beneficiary;

(2) To the conservator of the beneficiary;

(3) Directly for the maintenance, education and general welfare of the beneficiary;

(4) To a parent of the beneficiary; or

(5) To anyone who has custody and care of the person of the beneficiary.
Source: SL 1979, ch 336, § 29; SL 1993, ch 213, § 253.



§ 55-1A-30 Distribution of property and money.

55-1A-30. Distribution of property and money. A trustee may effect distribution of property and money in divided or undivided interests, and adjust the resulting differences in valuation.

Source: SL 1979, ch 336, § 30.



§ 55-1A-31 Employment of agents and assistants .

55-1A-31. Employment of agents and assistants. A trustee may employ attorneys, accountants, investment advisors, agents or other persons, even if they are associated with himself, to advise or assist himself in the performance of his duties; act without independent investigation upon their recommendations; and instead of acting personally, employ one or more agents to perform any act of administration, whether or not such act is discretionary.

Source: SL 1979, ch 336, § 31.



§ 55-1A-32 Prosecution or defense of actions and proceedings.

55-1A-32. Prosecution or defense of actions and proceedings. A trustee may prosecute or defend actions, claims or proceedings for the protection of trust assets or of the trustee in the performance of the trustee's duties. However, a trustee has no duty to prosecute, or to defend or continue to defend the trust or its assets in any action, through exercise of judicial process or otherwise, to reach the assets of the trust in satisfaction of a claim against the trust, a beneficiary or the settlor of a trust unless:

(1) The trustee is reasonably satisfied that the readily marketable assets of the trust are sufficient to fully indemnify the trustee for all the liabilities and expenses, including professional fees and expense of counsel, accountants, and expert witnesses, that the trustee may incur in so prosecuting or defending the trust or its assets; or

(2) If the trustee is not satisfied that the settlor or the beneficiaries have provided the trustee with indemnity, supported with such security as may be satisfactory to the trustee in its sole discretion, as is then and will be sufficient to fully indemnify the trustee.
Source: SL 1979, ch 336, § 32; SL 2017, ch 204, § 13.



§ 55-1A-32.1 Trustee immunity from liability for failure to prosecute, defend, or continue to defend.

55-1A-32.1. Trustee immunity from liability for failure to prosecute, defend, or continue to defend. If the trustee fails to prosecute, defend, or continue to defend the trust or its assets because the conditions set forth in subdivision 55-1A-32(1) or (2) have not been fulfilled, the trustee is not liable for any such failure even if the failure, including without limitation a withdrawal from a proceeding, may result in the granting or awarding of relief against the trustee or the trust, including without limitation a distribution of trust assets in satisfaction of a claim.

For purposes of chapter 55-1A, the term, prosecute, or, defend or continue to defend, means:

(1) Instituting, participating in, intervening in or defending a lawsuit, action in equity or administrative, arbitration or mediation proceeding (collectively a proceeding); or

(2) Taking any other action to resist such claim.

This section and § 55-1A-32 control unless the governing instrument specifically provides otherwise.

Source: SL 2017, ch 204, § 14.



§ 55-1A-33 Advance of income or loan to beneficiary--Lien.

55-1A-33. Advance of income or loan to beneficiary--Lien. A trustee may advance income or make loans out of trust property to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, for which such advance or loan the trustee shall have a lien on the future benefits of such beneficiary.

Source: SL 1979, ch 336, § 33; SL 2011, ch 212, § 18.



§ 55-1A-34 Advance of money for protection of trust--Lien.

55-1A-34. Advance of money for protection of trust--Lien. A trustee may advance money for the protection of his trust or its assets, and for all expenses and liabilities sustained or incurred in or about the administration or protection of the trust, or because of the holding or ownership of any trust assets. Such trustee shall have a lien on the trust assets and may reimburse himself, with interest, out of the trust assets for the advances.

Source: SL 1979, ch 336, § 34.



§ 55-1A-35 Execution and delivery of instruments.

55-1A-35. Execution and delivery of instruments. A trustee may execute and deliver all instruments which will accomplish or facilitate the exercise of the powers vested in himself.

Source: SL 1979, ch 336, § 35.



§ 55-1A-36 Holding of two or more trusts with undivided interests.

55-1A-36. Holding of two or more trusts with undivided interests. A trustee may hold two or more trusts or parts of trusts created by the same instrument, as an undivided whole, without separation between such trusts or parts of such trusts; provided that, such separate trusts or parts of such trusts shall have undivided interests and that no such holding shall defer the vesting of any estate in possession or otherwise.

Source: SL 1979, ch 336, § 36.



§ 55-1A-37 Citation of chapter.

55-1A-37. Citation of chapter. This chapter may be cited or referred to as the "South Dakota Trustees' Powers Act."

Source: SL 1979, ch 336, § 37.



§ 55-1A-38 Trustee may perform necessary and appropriate acts.

55-1A-38. Trustee may perform necessary and appropriate acts. A trustee may perform such other acts, which, in the judgment of the trustee, may be necessary or appropriate for the proper management, investment, and distribution of the trust estate.

Source: SL 1998, ch 282, § 37.



§ 55-1A-39 Disclaimer of powers by trustee--Time limit .

55-1A-39. Disclaimer of powers by trustee--Time limit. Any power granted to a trustee in any written trust instrument may be disclaimed by that trustee in the manner provided by law for disclaimers, but without regard to the time limits provided by law for disclaimers. Upon such disclaimer, the powers so disclaimed shall cease to exist as to that trustee.

Source: SL 1998, ch 282, § 39.



§ 55-1A-40 Trust name change.

55-1A-40. Trust name change. A trustee may change the name of an irrevocable trust if the trustee deems such action to be in the best interests of the trust and its beneficiaries.

Source: SL 2011, ch 212, § 13.



§ 55-1A-41 Co-trustee appointment--Powers.

55-1A-41. Co-trustee appointment--Powers. Unless specifically restricted by the governing instrument, a trustee may appoint an individual or a corporate fiduciary as a co-trustee. The appointed co-trustee may serve only as long as the appointing trustee serves, or as long as the last to serve if more than one trustee appointed the co-trustee. The appointed co-trustee may not become a successor trustee upon the death, resignation, or incapacity of the appointing trustee, unless appointed under the terms of the governing instrument or unless no other successor trustee, or method for appointing a successor trustee, is provided in the governing instrument.

The powers and the responsibilities of the appointed co-trustee may be limited by the appointing trustee in a writing signed by the appointing trustee at the time of the appointment. If the powers or responsibilities are so limited, the powers or responsibilities of the co-trustee shall be limited as set forth in writing. Unless the powers or responsibilities are so limited, the appointed co-trustee may exercise all the powers of the appointing trustee. The combined powers of the appointed co-trustee and the appointing trustee may not exceed the powers of the appointing trustee alone. The trustee appointing a co-trustee may, in writing, revoke the appointment at any time, with or without cause.

If the governing instrument is silent concerning the trustee's power to appoint a co-trustee, the trustee shall notify in writing, the trustor, if living, and all current income and principal beneficiaries at least thirty days prior to the effective date of the trustee's exercise of the power granted under this section and § 55-2-15. The notice, which shall include a copy of the proposed action, shall advise the trustor and current beneficiaries that if they object to the trustee's appointment they need to file a written objection with the trustee prior to the effective date set out in the notice of the proposed action. If an objection is received by the trustee, prior to the effective date of the appointment, the trustee may not appoint a co-trustee. However, this section does not limit the power of the trustee under law to petition the court for approval of the appointment. If no objection has been timely made, the proposed appointment shall go into effect on the later of the date set out in the notice or thirty days after notice has been given. The notice shall be mailed, postage prepaid, to the last known address of the trustor or current beneficiary.

The provisions of this section are effective for trusts created before, on, or after July 1, 2017, except as otherwise directed by the trustor, trust protector, trust advisor, or other fiduciary designated by the terms of the trust.

Source: SL 2017, ch 204, § 12.






Chapter 01B - Directed Trusts

§ 55-1B-1 Definition of terms.

55-1B-1. Definition of terms. Terms used in this chapter mean:

(1) "Instrument," any revocable or irrevocable trust document created inter vivos or testamentary or any custodial account agreement whether such document or agreement was created prior to, on, or after July 1, 1997;

(2) "Trust protector," any person whose appointment as protector is provided for in the instrument. Such person may not be considered to be acting in a fiduciary capacity except to the extent the governing instrument provides otherwise. However, a protector shall be considered acting in a fiduciary capacity to the extent that the person exercises the authority of an investment trust advisor or a distribution trust advisor;

(3) "Trust advisor," either an investment trust advisor or a distribution trust advisor;

(4) "Fiduciary," a trustee or custodian under any instrument, an executor, administrator, or personal representative of a decedent's estate, or any other party, including a trust advisor, a trust protector, or a trust committee, who is acting in a fiduciary capacity for any person, trust, or estate;

(5) "Excluded fiduciary," any fiduciary excluded from exercising certain powers under the instrument which powers may be exercised by the grantor, custodial account owner, trust advisor, trust protector, trust committee, or other persons designated in the instrument;

(6) "Investment trust advisor," a fiduciary, given authority by the instrument to exercise all or any portions of the powers and discretions set forth in § 55-1B-10;

(7) "Distribution trust advisor," a fiduciary, given authority by the instrument to exercise all or any portions of the powers and discretions set forth in § 55-1B-11;

(8) "Custodial account," an account, established by a party with a bank as defined in 26 U.S.C. 408(n), as of January 1, 2006, or with another person approved by the Internal Revenue Service as satisfying the requirements to be a nonbank trustee or a nonbank passive trustee set forth in U.S. Treasury Regulations promulgated under 26 U.S.C. 408, that is governed by an instrument concerning the establishment or maintenance, or both, of an individual retirement account, qualified retirement plan, Archer medical savings account, health savings account, Coverdell education savings account, or any similar retirement or savings vehicle permitted under the Internal Revenue Code of 1986, as of January 1, 2006;

(9) "Custodial account owner," any party who establishes a custodial account; or has the power to designate the beneficiaries or appoint the custodian of the custodial account; or otherwise is the party who possesses the power to direct the investment, disposition, or retention of any assets in the custodial account or name an authorized designee to effect the same;

(10) "Family advisor," any person whose appointment is provided for in the governing instrument or by court order who is authorized to consult with or advise a fiduciary with regard to fiduciary or nonfiduciary matters and actions, and who may also be authorized by the governing instrument or court order to otherwise act in a nonfiduciary capacity.
Source: SL 1997, ch 280, § 1; SL 2005, ch 260, § 2; SL 2006, ch 248, § 1; SL 2008, ch 257, § 9; SL 2011, ch 212, § 3; SL 2016, ch 231, § 15; SL 2017, ch 204, § 15.



§ 55-1B-1.1 Governing instrument may provide trust advisor or trust protector with powers and immunities of trustee.

55-1B-1.1. Governing instrument may provide trust advisor or trust protector with powers and immunities of trustee. Any governing instrument providing for a trust advisor or trust protector may also provide such trust advisor or trust protector with some, none, or all of the rights, powers, privileges, benefits, immunities, or authorities available to a trustee under South Dakota law or under the governing instrument. Unless the governing instrument provides otherwise, a trust advisor or trust protector has no greater liability to any person than would a trustee holding or benefiting from the rights, powers, privileges, benefits, immunities, or authority provided or allowed by the governing instrument to such trust advisor or trust protector.

Source: SL 2011, ch 212, § 4.



§ 55-1B-2 Liability limits of excluded fiduciary.

55-1B-2. Liability limits of excluded fiduciary. An excluded fiduciary is not liable, either individually or as a fiduciary, for any of the following:

(1) Any loss that results from compliance with a direction of the trust advisor, custodial account owner, or authorized designee of a custodial account owner, including any loss from the trust advisor breaching fiduciary responsibilities or acting beyond the trust advisor's scope of authority;

(2) Any loss that results from a failure to take any action proposed by an excluded fiduciary that requires a prior authorization of the trust advisor if that excluded fiduciary timely sought but failed to obtain that authorization;

(3) Any loss that results from any action or inaction, except for gross negligence or willful misconduct, when an excluded fiduciary is required, pursuant to the trust agreement or any other reason, to assume the role of trust advisor, trust protector, investment trust advisor, or distribution trust advisor.

Any excluded fiduciary is also relieved from any obligation to review or evaluate any direction from a distribution trust advisor or to perform investment or suitability reviews, inquiries, or investigations or to make recommendations or evaluations with respect to any investments to the extent the trust advisor, custodial account owner, or authorized designee of a custodial account owner had authority to direct the acquisition, disposition, or retention of any such investment. If the excluded fiduciary offers such communication to the trust advisor, trust protector, investment trust advisor, or distribution trust advisor or any investment person selected by the investment trust advisor, such action may not be deemed to constitute an undertaking by the excluded fiduciary to monitor or otherwise participate in actions within the scope of the advisor's authority or to constitute any duty to do so.

Any excluded fiduciary is also relieved of any duty to communicate with or warn or apprise any beneficiary or third party concerning instances in which the excluded fiduciary would or might have exercised the excluded fiduciary's own discretion in a manner different from the manner directed by the trust advisor, trust protector, investment trust advisor, or distribution trust advisor.

Absent contrary provisions in the governing instrument, the actions of the excluded fiduciary (such as any communications with the trust advisor and others and carrying out, recording, and reporting actions taken at the trust advisor's direction) pertaining to matters within the scope of authority of the trust advisor, trust protector, investment trust advisor, or distribution trust advisor shall be deemed to be administrative actions taken by the excluded fiduciary solely to allow the excluded fiduciary to perform those duties assigned to the excluded fiduciary under the governing instrument, and such administrative actions may not be deemed to constitute an undertaking by the excluded fiduciary to monitor, participate, or otherwise take any fiduciary responsibility for actions within the scope of authority of the trust advisor, trust protector, investment trust advisor, or distribution trust advisor.

Nothing in subdivision (2) imposes an obligation or liability with respect to a custodian of a custodial account.

In an action against an excluded fiduciary pursuant to the provisions of this section, the burden to prove the matter by clear and convincing evidence is on the person seeking to hold the excluded fiduciary liable.

Source: SL 1997, ch 280, § 2; SL 2006, ch 248, § 2; SL 2009, ch 252, § 13; SL 2011, ch 212, § 1; SL 2012, ch 233, § 5; SL 2016, ch 231, § 16.



§ 55-1B-3 Death of grantor.

55-1B-3. Death of grantor. An excluded fiduciary may continue to follow the direction of the trust advisor upon the incapacity or death of the grantor if the instrument so allows.

Source: SL 1997, ch 280, § 3.



§ 55-1B-4 When trust advisor considered as fiduciary.

55-1B-4. When trust advisor considered as fiduciary. If one or more trust advisors are given authority by the terms of a governing instrument to direct, consent to, or disapprove a fiduciary's investment decisions, or proposed investment decisions, such trust advisors shall be considered to be fiduciaries when exercising such authority unless the governing instrument provides otherwise.

Source: SL 1997, ch 280, § 4.



§ 55-1B-5 Excluded fiduciary's liability for loss if trust protector appointed.

55-1B-5. Excluded fiduciary's liability for loss if trust protector appointed. If an instrument appoints a trust protector, the excluded fiduciary is not liable for any loss resulting from any action taken upon such trust protector's direction.

Source: SL 1997, ch 280, § 5.



§ 55-1B-6 Powers and discretions of trust protector.

55-1B-6. Powers and discretions of trust protector. The powers and discretions of a trust protector are as provided in the governing instrument and may be exercised or not exercised, in the best interests of the trust, in the sole and absolute discretion of the trust protector and are binding on all other persons. The powers and discretion may include the following:

(1) Modify or amend the trust instrument to achieve favorable tax status or respond to changes in the Internal Revenue Code, state law, or the rulings and regulations thereunder;

(2) Increase or decrease the interests of any beneficiaries to the trust;

(3) Modify the terms of any power of appointment granted by the trust. However, a modification or amendment may not grant a beneficial interest to any individual or class of individuals not specifically provided for under the trust instrument;

(4) Remove and appoint a trustee, a fiduciary provided for in the governing trust instrument, trust advisor, investment committee member, or distribution committee member;

(5) Terminate the trust;

(6) Veto or direct trust distributions;

(7) Change situs or governing law of the trust, or both;

(8) Appoint a successor trust protector;

(9) Interpret terms of the trust instrument at the request of the trustee;

(10) Advise the trustee on matters concerning a beneficiary;

(11) Amend or modify the trust instrument to take advantage of laws governing restraints on alienation, distribution of trust property, or the administration of the trust;

(12) Provide direction regarding notification of qualified beneficiaries pursuant to § 55-2-13;

(13) Add to the trust an individual beneficiary or beneficiaries from a class of individuals identified in the governing instrument;

(14) Add to the trust a charitable beneficiary or beneficiaries from a class of charities identified in the trust instrument;

(15) Provide other powers and discretions in the governing instrument;

(16) Remove a representative as provided in subdivision 55-18-4(3);

(17) Appoint a representative as provided in subdivision 55-18-9(12); and

(18) Act as a representative as provided in subdivision 55-18-9(11).

The powers referenced in subdivisions (5), (6), and (11) may be granted notwithstanding the provisions of §§ 55-3-24 to 55-3-28, inclusive.

Source: SL 1997, ch 280, § 6; SL 2005, ch 260, § 3; SL 2009, ch 252, § 14; SL 2013, ch 239, § 20; SL 2016, ch 231, § 17; SL 2017, ch 208, § 29.



§ 55-1B-7 Submission to court jurisdiction--Effect on trust advisor or trust protector.

55-1B-7. Submission to court jurisdiction--Effect on trust advisor or trust protector. By accepting an appointment to serve as a trust advisor or trust protector of a trust that is subject to the laws of this State, the trust advisor or the trust protector submits to the jurisdiction of the courts of South Dakota even if investment advisory agreements or other related agreements provide otherwise, and the trust advisor or trust protector may be made a party to any action or proceeding if issues relate to a decision or action of the trust advisor or trust protector.

Source: SL 1997, ch 280, § 7.



§ 55-1B-8 Powers of trust protector incorporated by reference in will or trust instrument.

55-1B-8. Powers of trust protector incorporated by reference in will or trust instrument. Any of the powers enumerated in § 55-1B-6, as they exist at the time of the signing of a will by a testator or at the time of the signing of a trust instrument by a trustor, may be, by appropriate reference made thereto, incorporated in whole or in part in such will or trust instrument, by a clearly expressed intention of a testator of a will or trustor of a trust instrument.

Source: SL 2005, ch 260, § 4.



§ 55-1B-9 Investment trust advisor or distribution trust advisor provided for in trust instrument.

55-1B-9. Investment trust advisor or distribution trust advisor provided for in trust instrument. A trust instrument governed by the laws of South Dakota may provide for a person to act as an investment trust advisor or a distribution trust advisor, respectively, with regard to investment decisions or discretionary distributions. Unless otherwise provided or restricted by the terms of the governing instrument, any person may simultaneously serve as a trust advisor and a trust protector.

Source: SL 2005, ch 260, § 5; SL 2017, ch 204, § 16.



§ 55-1B-10 Powers and discretions of investment trust advisor.

55-1B-10. Powers and discretions of investment trust advisor. The powers and discretions of an investment trust advisor shall be provided in the trust instrument and may be exercised or not exercised, in the best interests of the trust, in the sole and absolute discretion of the investment trust advisor and are binding on any other person and any other interested party, fiduciary, and excluded fiduciary. Unless the terms of the governing instrument provide otherwise, the investment trust advisor has the power to perform the following:

(1) Direct the trustee with respect to the retention, purchase, sale, exchange, tender, or other transaction affecting the ownership thereof or rights therein of trust investments. These powers include the pledge or encumbrance of trust property, lending of trust assets, either secured or unsecured, at terms defined by the investment trust advisor to any party including beneficiaries of the trust and the investment and reinvestment of principal and income of the trust;

(2) Vote proxies for securities held in trust;

(3) Select one or more investment advisers, managers, or counselors, including the trustee, and delegate to them any of its powers;

(4) Direct the trustee with respect to any additional powers and discretions over investment and management of trust assets provided in the governing instrument;

(5) Direct the trustee as to the value of nonpublicly traded trust investments; and

(6) Direct the trustee as to any investment or management power referenced in chapter 55-1A.
Source: SL 2005, ch 260, § 6; SL 2012, ch 233, § 6; SL 2014, ch 226, § 17.



§ 55-1B-11 Powers and discretions of distribution trust advisor.

55-1B-11. Powers and discretions of distribution trust advisor. The powers and discretions of a distribution trust advisor over any discretionary distributions of income or principal, including distributions pursuant to an ascertainable standard or other criteria and appointments pursuant to § 55-2-15, shall be provided in the trust instrument and may be exercised or not exercised, in the best interests of the trust, in the sole and absolute discretion of the distribution trust advisor and are binding on any other person and any other interested party, fiduciary, and excluded fiduciary. Unless the terms of the document provide otherwise, the distribution trust advisor shall direct the trustee with regard to all discretionary distributions to beneficiaries and may direct appointments pursuant to § 55-2-15. The distribution trust advisor may also provide direction regarding notification of qualified beneficiaries pursuant to § 55-2-13.

Source: SL 2005, ch 260, § 7; SL 2009, ch 252, § 15; SL 2011, ch 212, § 5; SL 2012, ch 233, § 7.



§ 55-1B-12 Powers and discretions of family advisor.

55-1B-12. Powers and discretions of family advisor. The powers and discretions of a family advisor are as provided in the governing instrument or by court order and may be exercised or not exercised, in the best interests of the trust, in the sole and absolute discretion of the family advisor. The powers and discretions may only include the following:

(1) Remove and appoint a trustee, a fiduciary provided for in the governing trust instrument, trust advisor, investment committee member, or distribution committee member;

(2) Appoint a successor trust protector or a successor family advisor;

(3) Advise the trustee on matters concerning any beneficiary; receive trust accountings, investment reports, and other information from the trustee or to which a beneficiary is entitled; attend meetings whether in person or by any other means with the trustee, investment trust advisors, distribution trust advisors, or other advisors whether in person or by any means, electronic or otherwise; and to consult with a fiduciary regarding both fiduciary and nonfiduciary matters or actions, all without any power or discretion to take any action as a fiduciary; or

(4) Provide direction regarding notification of qualified beneficiaries pursuant to § 55-2-13.

A family advisor is not required to exercise any powers or discretions under any circumstances. Every action or inaction by a family advisor is a nonfiduciary action or inaction and a family advisor is absolutely excluded from liability to any other person for an action or inaction as a family advisor. A court may review a family advisor's exercise of the powers described in subdivisions (1), (2), and (4) only if the family advisor acts dishonestly or with an improper motive but may not review a family advisor's failure to exercise any powers. A reasonableness standard may not be applied to any action or inaction of a family advisor. Other than for the two circumstances listed above, a court has no jurisdiction to review a family advisor's action or inaction.

A family advisor is entitled to compensation as provided in the governing instrument. If the governing instrument does not provide for or establish compensation, a family advisor is entitled to reasonable compensation for the exercise of the powers and discretions granted to the family advisor pursuant to this chapter.

Source: SL 2016, ch 231, § 18.






Chapter 02 - Duties And Liabilities Of Trustees

§ 55-2-1 Trustee's obligation of good faith.

55-2-1. Trustee's obligation of good faith. In all matters connected with his trust a trustee is bound to act in the highest good faith toward his beneficiary and may not obtain any advantage therein over the latter by the slightest misrepresentation, concealment, threat, or adverse pressure of any kind.

Source: SDC 1939, § 59.0106.



§ 55-2-2 Trustee not to use property for his own benefit--Profit of trustee from use of property, extent of liability.

55-2-2. Trustee not to use property for his own benefit--Profit of trustee from use of property, extent of liability. A trustee may not in any manner use or deal with the trust property for his own profit or for any other purpose unconnected with the trust.

If he does so, he may, at the option of the beneficiary, be required to account for all profits thereby made or to pay the value of the use of the trust property, and if he has disposed thereof, to replace it with its fruits or to account for its proceeds with interest.

Source: SDC 1939, § 59.0107.



§ 55-2-3 Transactions involving interest of trustee adverse to beneficiary prohibited--Exceptions.

55-2-3. Transactions involving interest of trustee adverse to beneficiary prohibited--Exceptions. Neither a trustee nor any of his agents may take part in any transaction concerning the trust in which he or anyone for whom he acts as agent has an interest, present or contingent, adverse to that of his beneficiary, except as follows:

(1) When the beneficiary does have the capacity to contract and, with a full knowledge of the motives of the trustee and of all other facts concerning the transaction which might affect his own decision and without the use of any influence on the part of the trustee, permits the trustee to do so;

(2) When the beneficiary does not have the capacity to contract but the circuit court, upon the like information of the facts, grants the like permission;

(3) When some of the beneficiaries have the capacity to contract and some do not have it and the former grant permission for themselves and the circuit court for the latter in the manner above prescribed; or

(4) When the instrument creating the trust expressly grants permission to the trustee to buy, sell or lease property for the trust from or to the trust.
Source: SDC 1939, § 59.0108; SL 1981, ch 354, § 1.



§ 55-2-4 Trustee's influence not to be used for his advantage.

55-2-4. Trustee's influence not to be used for his advantage. A trustee may not use the influence which his position gives him to obtain any advantage from his beneficiary.

Source: SDC 1939, § 59.0109.



§ 55-2-5 Trustee not to assume a trust adverse to the interest of beneficiary.

55-2-5. Trustee not to assume a trust adverse to the interest of beneficiary. No trustee so long as he remains in the trust may undertake another trust adverse in its nature to the interest of his beneficiary in the subject of the trust without the consent of the latter.

Source: SDC 1939, § 59.0110.



§ 55-2-6 Adverse interest of trustee--Information to beneficiary--Removal of trustee.

55-2-6. Adverse interest of trustee--Information to beneficiary--Removal of trustee. If a trustee acquires any interest or becomes charged with any duty adverse to the interest of his beneficiary in the subject of the trust, he must immediately inform the latter thereof and may be at once removed.

Source: SDC 1939, § 59.0111.



§ 55-2-7 Fraud against beneficiary of trust.

55-2-7. Fraud against beneficiary of trust. Every violation of the provisions of §§ 55-2-1 to 55-2-6, inclusive, is a fraud against the beneficiary of the trust.

Source: SDC 1939, § 59.0112.



§ 55-2-8 Presumption against trustee.

55-2-8. Presumption against trustee. All transactions between a trustee and his beneficiary during the existence of the trust or while the influence acquired by the trustee remains, by which he obtains any advantage from his beneficiary, are presumed to be entered into by the latter without sufficient consideration and under undue influence.

Source: SDC 1939, § 59.0113.



§ 55-2-9 Liability of trustee mingling trust property with his own.

55-2-9. Liability of trustee mingling trust property with his own. A trustee who willfully and unnecessarily mingles the trust property with his own so as to constitute himself in appearance its absolute owner is liable for its safety in all events.

Source: SDC 1939, § 59.0114.



§ 55-2-10 Measure of liability for unauthorized use or disposal of trust property--Intent to serve interest of beneficiary.

55-2-10. Measure of liability for unauthorized use or disposal of trust property--Intent to serve interest of beneficiary. A trustee who uses or disposes of the trust property in any manner not authorized by the trust but in good faith and with intent to serve the interest of the beneficiary is liable only to make good whatever is lost to the beneficiary by his error.

Source: SDC 1939, § 59.0115.



§ 55-2-11 Liability for acts of cotrustee.

55-2-11. Liability for acts of cotrustee. A trustee is responsible for the wrongful acts of a cotrustee to which he consented or which by his negligence he enabled the latter to commit, but for no others.

Source: SDC 1939, § 59.0116.



§ 55-2-12 Liability of successor trustee.

55-2-12. Liability of successor trustee. Unless otherwise provided in the trust agreement, a successor trustee is not individually liable for agreements, contracts or actions entered into by its predecessor fiduciary.

Source: SL 1991, ch 229, § 2.



§ 55-2-13 Notice to qualified beneficiaries of existence of trust--Written directions--Information to be provided to excluded fiduciaries.

55-2-13. Notice to qualified beneficiaries of existence of trust--Written directions--Information to be provided to excluded fiduciaries. Notification to any qualified beneficiary under this section may be carried out personally, by mail, postage prepaid, addressed to the entity or individual's last known post office address, or electronically pursuant to the provisions of § 15-6-5(d), and on representatives of qualified beneficiaries pursuant to chapter 55-18.

For purposes of this section, the term, qualified beneficiary, means a beneficiary that is an entity then in existence or an individual who is twenty-one years of age or older and who, on the date the beneficiary's qualification is determined:

(1) Is a distributee or permissible distributee of trust income or principal;

(2) Would be a distributee or permissible distributee of trust income or principal if the interests of the distributees terminated on that date; or

(3) Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date. However, if the distributee is then unknown because a person holds a power to change the distributee, the trustee shall give notice only to the holder of the power.

Except as otherwise provided by the terms of a revocable trust, a trustee has no duty to notify the qualified beneficiaries of the trust's existence.

Except as otherwise provided by the terms of an irrevocable trust or otherwise directed in writing by the settlor, trust advisor, or trust protector, the trustee shall, within sixty days after the trustee has accepted trusteeship of the trust, or within sixty days after the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, notify the qualified beneficiaries of the trust's existence and of the right of the beneficiary to request a copy of the trust instrument pertaining to the beneficiary's interest in the trust.

Except as otherwise provided by the terms of an irrevocable trust or otherwise directed in writing by the settlor, trust advisor, or trust protector, a trustee of an irrevocable trust:

(1) Upon request of a qualified beneficiary, shall promptly furnish to the qualified beneficiary a copy of the trust instrument;

(2) If notification of the trust has not been accomplished pursuant to this section within sixty days after accepting a trusteeship, shall notify the qualified beneficiaries of the acceptance and of the trustee's name, address, and telephone number;

(3) Shall promptly respond to a qualified beneficiary's request for information related to the administration of the trust, unless the request is unreasonable under the circumstances.

The settlor, trust advisor, or trust protector, may, by the terms of the governing instrument, or in writing delivered to the trustee, expand, restrict, eliminate, or otherwise modify the rights of beneficiaries to information relating to a trust.

Written directions provided by the settlor, trust advisor, or trust protector as set forth in this section remain in effect until and unless the settlor, trust advisor, or trust protector revokes the written instructions or is incapacitated. Additionally, the written directions remain in effect only while the trust advisor or trust protector providing the written directions is serving as the current trust advisor or trust protector. Unless otherwise specifically provided in the written directions, upon the death or incapacity of a settlor who provided the written directions described in this section, the directions shall be deemed revoked. However, upon the death or incapacity of the settlor, a trust advisor or trust protector, if any, may further direct the trustee in writing pursuant to this section. Unless otherwise stated in the governing instrument, in the event of a conflict in direction, the direction of the settlor shall control.

A beneficiary may waive the right to the notice or information otherwise required to be furnished under this section and, with respect to future reports and other information, may withdraw a waiver previously given.

The change in the identity of a trustee, occurring as the result of a mere name change or a merger, consolidation, combination, or reorganization of a trustee, does not require notice.

If a fiduciary is bound by a duty of confidentiality with respect to a trust or its assets, a fiduciary may require that any beneficiary who is eligible to receive information pursuant to this section be bound by the duty of confidentiality that binds the trustee before receiving such information from the trustee.

A trust advisor, trust protector, or other fiduciary designated by the terms of the trust shall keep each excluded fiduciary designated by the terms of the trust reasonably informed about:

(1) The administration of the trust with respect to any specific duty or function being performed by the trust advisor, trust protector, or other fiduciary to the extent that the duty or function would normally be performed by the excluded fiduciary or to the extent that providing such information to the excluded fiduciary is reasonably necessary for the excluded fiduciary to perform its duties; and

(2) Any other material information that the excluded fiduciary would be required to disclose to the qualified beneficiaries under this section regardless of whether the terms of the trust relieve the excluded fiduciary from providing such information to qualified beneficiaries. Neither the performance nor the failure to perform of a trust advisor, trust protector, or other fiduciary designated by the terms of the trust as provided in this subdivision shall affect the limitation on the liability of the excluded fiduciary.

The provisions of this section are effective for trusts created after June 30, 2002, except as otherwise directed by the settlor, trust protector, trust advisor, or other fiduciary designated by the terms of the trust. For trusts created before July 1, 2002, a trustee has no duty at common law or otherwise to notify a qualified beneficiary of the trust's existence unless otherwise directed by the settlor.

Source: SL 2002, ch 100, § 15; SL 2007, ch 247, § 8; SL 2008, ch 257, § 10; SL 2009, ch 252, § 16; SL 2010, ch 232, § 1; SL 2011, ch 212, § 8; SL 2017, ch 204, § 17; SL 2017, ch 208, § 30.



§ 55-2-14 Duty to provide information regarding revocable trust and its administration.

55-2-14. Duty to provide information regarding revocable trust and its administration. A trustee of a revocable trust:

(1) Subject to subdivision 3 below, shall keep the settlor reasonably informed of the trust and its administration;

(2) Unless otherwise provided in the trust instrument, does not have a duty to inform a trust beneficiary of the trust and its administration, other than the settlor or, if the trustor is an incapacitated person, the trustor's designated agent;

(3) Unless otherwise provided in the trust instrument, if the trustee obtains actual knowledge that the settlor of a revocable trust is an incapacitated person and has no designated agent, the trustee may in its sole discretion keep each interested trust beneficiary, who, if the settlor were then deceased, would be a current trust beneficiary, reasonably informed of the trust and its administration. Notwithstanding the provisions of the trust instrument, upon good cause shown, the court may order the trustee to keep other beneficiaries reasonably informed of the trust and its administration.
Source: SL 2007, ch 247, § 9.



§ 55-2-15 Trustee authorized to distribute income or principal from first trust may appoint all or part in favor of trustee of second trust--Restrictions--Power of appointment to beneficiary of second trust.

55-2-15. Trustee authorized to distribute income or principal from first trust may appoint all or part in favor of trustee of second trust--Restrictions--Power of appointment to beneficiary of second trust. Unless the terms of the governing instrument expressly provide otherwise, if a trustee has discretion under the terms of a governing instrument to make a distribution of income or principal to or for the benefit of one or more beneficiaries of a trust (the "first trust"), whether or not restricted by any standard, then the trustee, independently or with court approval, may exercise such discretion by appointing part or all of the income or principal subject to the discretion in favor of a trustee of a second trust (the "second trust") under a governing instrument separate from the governing instrument of the first trust. Before exercising its discretion to appoint and distribute assets to a second trust, the trustee of the first trust shall determine whether the appointment is necessary or desirable after taking into account the purposes of the first trust, the terms and conditions of the second trust, and the consequences of the distribution. For the purposes of this section, a trustee of the first trust is a restricted trustee if either the trustee is a beneficiary of the first trust or if a beneficiary of the first trust has a power to change the trustees within the meaning of § 55-2-17. In addition, the following apply to all appointments made under this section:

(1) The second trust may only have as beneficiaries one or more of the beneficiaries of the first trust:

(a) To or for whom a discretionary distribution of income or principal may be made from the first trust; or

(b) To or for whom a distribution of income or principal may be made in the future from the first trust at a time or upon the happening of an event specified under the first trust; or

(c) Both (a) and (b);

(2) No restricted trustee of the first trust may exercise such authority over the first trust to the extent that doing so could have the effect of:

(a) Benefiting the restricted trustee as a beneficiary of the first trust, unless the exercise of such authority is limited by an ascertainable standard based on or related to health, education, maintenance, or support; or

(b) Removing restrictions on discretionary distributions to a beneficiary imposed by the governing instrument under which the first trust was created, except that a provision in the second trust which limits distributions by an ascertainable standard based on or related to the health, education, maintenance, or support of any such beneficiary is permitted, or to a trust established pursuant to 42 U.S.C. § 1396(p)(d)(4);

(3) No restricted trustee of the first trust may exercise such authority over the first trust to the extent that doing so would have the effect of increasing the distributions that can be made from the second trust to the restricted trustees of the first trust or to a beneficiary who may change the trustees of the first trust within the meaning of § 55-2-17 compared to the distributions that can be made to such trustee or beneficiary, as the case may be, under the first trust, unless the exercise of such authority is limited by an ascertainable standard based on or related to health, education, maintenance, or support;

(4) The provisions of subdivisions (2) and (3) only apply to restrict the authority of a trustee if either a trustee, or a beneficiary who may change the trustee, is a United States citizen or domiciliary under the Internal Revenue Code, or the trust owns property that would be subject to United States estate or gift taxes if owned directly by such a person;

(5) In the case of any trust contributions which have been treated as gifts qualifying for the exclusion from gift tax described in § 2503(b) of the Internal Revenue Code of 1986, by reason of the application of I.R.C. § 2503(c), the governing instrument for the second trust shall provide that the beneficiary's remainder interest shall vest no later than the date upon which such interest would have vested under the terms of the governing instrument for the first trust;

(6) The exercise of such authority may not reduce any income interest of any income beneficiary of any of the following trusts:

(a) A trust for which a marital deduction has been taken for federal tax purposes under I.R.C. § 2056 or § 2523 or for state tax purposes under any comparable provision of applicable state law;

(b) A charitable remainder trust under I.R.C. § 664; or

(c) A grantor retained annuity or unitrust trust under I.R.C. § 2702;

(7) The exercise of such authority does not apply to trust property subject to a presently exercisable power of withdrawal held by a trust beneficiary to whom, or for the benefit of whom, the trustee has authority to make distributions, unless after the exercise of such authority, the beneficiary's power of withdrawal is unchanged with respect to the trust property;

(8) The exercise of such authority is not prohibited by a spendthrift clause or by a provision in the governing instrument that prohibits amendment or revocation of the trust;

(9) Any appointment made by a trustee shall be considered a distribution by the trustee pursuant to the trustee's distribution powers and authority; and

(10) If the trustee's distribution discretion is not subject to a standard, or if the trustee's distribution discretion is subject to a standard that does not create a support interest, then the court may review the trustee's determination or any related appointment only pursuant to § 55-1-43. Any other court review of the trustee's determination or any related appointment may be made only pursuant to § 55-1-42.

Notwithstanding the foregoing provisions of this section, the governing instrument of the second trust may grant a power of appointment to one or more of the beneficiaries of the second trust who are beneficiaries of the first trust. The power of appointment may include the power to appoint trust property to the holder of the power of appointment, the holder's creditors, the holder's estate, the creditors of the holder's estate, or any other person, whether or not that person is a trust beneficiary.

Furthermore, notwithstanding the provisions of this section or § 55-2-18 or 55-2-19, a trustee may also exercise the power described in those sections by modifying the first trust without an actual distribution of property, in which case the second trust is the modified first trust. In exercising the power described by the preceding sentence of this section, a trustee shall notify all beneficiaries of the trust, in writing, at least twenty days prior to the effective date of the trustee's exercise of the power.

This section applies to any trust administered under the laws of this state, including a trust whose governing jurisdiction is transferred to this state.

Source: SL 2007, ch 281, § 1; SL 2008, ch 257, § 11; SL 2009, ch 252, § 17; SL 2011, ch 212, § 10; SL 2012, ch 233, § 4; SL 2013, ch 239, § 16; SL 2017, ch 204, § 18.



§ 55-2-16 Action that may not be taken by restricted trustee may be taken by another unrestricted trustee.

55-2-16. Action that may not be taken by restricted trustee may be taken by another unrestricted trustee. Any action that may not be taken by a trustee of the first trust by reason of the restrictions in subdivision 55-2-15(2) may instead be taken by any other trustee of the first trust who is not so restricted, or, if none, by the next available party who can be a successor trustee and who is not so restricted. The second trust may be a trust created or administered under the laws of any jurisdiction, within or without the United States.

Source: SL 2007, ch 281, § 2.



§ 55-2-17 Conditions under which beneficiary has power to change trustees.

55-2-17. Conditions under which beneficiary has power to change trustees. For the purposes of § 55-2-15, a beneficiary shall be considered to have the power to "change the trustees" if he or she can, alone or with others, name himself or herself as a trustee or can remove a trustee and replace that trustee with a new trustee who is the beneficiary or who is related or subordinate (as defined in § 672 of the I.R.C.) to the beneficiary.

Source: SL 2007, ch 281, § 3; SL 2009, ch 252, § 18.



§ 55-2-18 Exercise of power to distribute income or principal by written instrument--Notice to beneficiaries of first trust.

55-2-18. Exercise of power to distribute income or principal by written instrument--Notice to beneficiaries of first trust. The exercise of the power to distribute the income or principal of the trust under § 55-2-15 shall be by an instrument in writing, signed and acknowledged by the trustee and filed with the records of the trust. The trustee of the first trust may notify the beneficiaries of the first trust, in writing, prior to the effective date of the trustee's exercise of the power under § 55-2-15 (applying chapter 55-18). A copy of the exercise of this authority and the second trust agreement shall satisfy this notice provision. For the purposes of this section, the term, beneficiaries, means those persons who would be entitled to notice and a copy of the first trust instrument under § 55-2-13.

Source: SL 2007, ch 281, § 4; SL 2009, ch 252, § 19; SL 2013, ch 239, § 17; SL 2017, ch 208, § 31.



§ 55-2-19 Exercise of power to distribute income or principal considered exercise of power of appointment.

55-2-19. Exercise of power to distribute income or principal considered exercise of power of appointment. The exercise of the power to distribute the income or principal of the trust under § 55-2-15 shall be considered the exercise of a power of appointment (other than a power to appoint to the trustee, the trustee's creditors, the trustee's estate, or the creditors of the trustee's estate).

Source: SL 2007, ch 281, § 5.



§ 55-2-20 Impermissible use of power.

55-2-20. Impermissible use of power. The power under § 55-2-15 may not be exercised to suspend the power to alienate trust property or extend the first trust beyond the permissible period of any rule against perpetuities applicable to the first trust.

Source: SL 2007, ch 281, § 6; SL 2011, ch 212, § 9.



§ 55-2-21 Trustee's right to distribute income or principal in trust arising under law or terms of first trust not abridged.

55-2-21. Trustee's right to distribute income or principal in trust arising under law or terms of first trust not abridged. No provision of §§ 55-2-15 to 55-2-20, inclusive, may be construed to abridge the right of any trustee who has power to distribute income or principal in further trust which arises under statute, common law, or the terms of the first trust.

Source: SL 2007, ch 281, § 7; SL 2009, ch 252, § 20.



§ 55-2-22 Fiduciary duty to determine that substituted property is of equivalent value.

55-2-22. Fiduciary duty to determine that substituted property is of equivalent value. Notwithstanding the terms of a trust instrument, if a settlor has a power to substitute property of equivalent value, a trustee has a fiduciary duty to determine that the substituted property is of equivalent value, prior to allowing the substitution.

Source: SL 2009, ch 252, § 21.



§ 55-2-23 Reliance of excluded fiduciaries and trustees on tax information.

55-2-23. Reliance of excluded fiduciaries and trustees on tax information. An excluded fiduciary as defined in § 55-1B-1 who receives tax information regarding an asset or entity owned by the trust, any trustee of a trust that holds an asset or entity owned by the trust but who does not manage the asset or entity, and any trustee who receives tax information from the settlor, the settlor's agents, or other individuals regarding matters that have tax implications to the trust or trust beneficiaries, may rely, without liability, on tax information it receives in any of the above situations. By way of example, if a trustee holds in trust a limited liability company interest but does not manage the limited liability company, the trustee may rely, without limitation, on any tax information received from the manager of the limited liability company or its accountant or agents.

The tax information that a trustee may rely on in the above situations may include the following:

(1) The accuracy of any information reported on a tax return;

(2) A copy of a tax return provided by the tax return preparer or the taxpayer filing the return;

(3) The representation of another fiduciary or tax advisor who filed or prepared a tax return as to the amount of any item reported on that return;

(4) The settlor's representation whether or not a gift or generation skipping transfer tax form has ever been filed as well as how much of the respective exemptions have been utilized; or

(5) The direction from the grantor's or settlor's tax advisors based upon any contribution or distribution, or both, for the appropriate tax filings.

An entity, for purposes of this section, shall be defined as set out in subdivisions 47-34A-101(6) and 47-34A-101(13).

This section applies to any trust in existence on or created on or after July 1, 2012.

Source: SL 2012, ch 233, § 21.






Chapter 03 - Express Trusts For Third-Party Beneficiaries

§ 55-3-1 Application of chapter.

55-3-1. Application of chapter. The provisions of this chapter apply to all trusts.

Source: SDC 1939, § 59.0201; SL 1993, ch 213, § 254; SL 1993, ch 355, § 1; SL 1998, ch 282, § 11; SL 2010, ch 232, § 2.



§ 55-3-2 Creation of trust--Mutual consent of trustor and trustee.

55-3-2. Creation of trust--Mutual consent of trustor and trustee. The mutual consent of a trustor and trustee creates a trust of which the beneficiary may take advantage at any time prior to its rescission.

Source: SDC 1939, § 59.0202.



§ 55-3-3 Appointing court or public officer as trustor.

55-3-3. Appointing court or public officer as trustor. When a trustee is appointed by a court or public officer as a trustee, the court or officer is the trustor. A court may otherwise establish or create a trust and may act as the trustor of a trust.

Source: SDC 1939, § 59.0202; SL 2016, ch 231, § 19.



§ 55-3-4 Declaration of trust--Declarations of trustor to trustee before acceptance.

55-3-4. Declaration of trust--Declarations of trustor to trustee before acceptance. The nature, extent, and object of a trust are expressed in the declaration of trust.

All declarations of a trustor to his trustees in relation to the trust, before its acceptance by the trustees or any of them are to be deemed part of the declaration of the trust, except that when a declaration of trust is made in writing all previous declarations by the same trustor are merged therein.

Source: SDC 1939, § 59.0203.



§ 55-3-5 Trustee to follow declaration of trust--Modifications.

55-3-5. Trustee to follow declaration of trust--Modifications. A trustee must fulfill the purposes of the trust as declared at its creation, or as subsequently amended, and must follow all the directions of the trustor given at that time, except as modified by the consent of all parties interested, and upon approval by the court. For purposes of modifications by consent of all parties interested and modifications upon approval by the court, the provisions of chapter 55-18 apply to such modifications.

Source: SDC 1939, § 59.0204; SL 1993, ch 355, § 5; SL 2017, ch 208, § 32.



§ 55-3-6 Revocation of trust--Consent of beneficiaries--Reservation of power in declaration of trust.

55-3-6. Revocation of trust--Consent of beneficiaries--Reservation of power in declaration of trust. If the declaration of trust reserves a power of revocation to the trustor, the trust may be revoked if the power is strictly pursued.

Source: SDC 1939, § 59.0216; SL 1993, ch 355, § 2; SL 1998, ch 282, § 9.



§ 55-3-7 Trustee's power as agent.

55-3-7. Trustee's power as agent. A trustee is a general agent for the trust and the trust property. The trustee's authority is the authority that is conferred upon the trustee by the declaration of trust and by this chapter and none other. The trustee's acts, within the scope of the trustee's authority, bind the trust and the trust property to the same extent as the acts of an agent bind the agent's principal.

Source: SDC 1939, § 59.0209; SL 2016, ch 231, § 20.



§ 55-3-8 Repealed.

55-3-8. Repealed by SL 1993, ch 355, § 3



§ 55-3-9 Repealed.

55-3-9. Repealed by SL 2007, ch 280, § 25.



§ 55-3-10 Degree of care and diligence used in execution of trusts.

55-3-10. Degree of care and diligence used in execution of trusts. A trustee, whether he receives any compensation or not, must use at least ordinary care and diligence in the execution of his trust.

Source: SDC 1939, § 59.0205.



§ 55-3-11 Investment of money by trustee--Interest, simple or compound, on omission to invest trust moneys.

55-3-11. Investment of money by trustee--Interest, simple or compound, on omission to invest trust moneys. A trustee must invest money received by him under the trust, as fast as he collects a sufficient amount, in such manner as to afford reasonable security and interest for the same.

If he fails so to do, he must pay simple interest thereon if such omission is merely negligent, and compound interest thereon if it is willful.

Source: SDC 1939, § 59.0207.



§ 55-3-12 Purchase by trustee of claims against trust property.

55-3-12. Purchase by trustee of claims against trust property. A trustee cannot enforce any claim against the trust property which he purchases after or in contemplation of his appointment as trustee; but he may be allowed by any competent court to charge to the trust property what he has in good faith paid for the claim, upon discharging the same.

Source: SDC 1939, § 59.0208.



§ 55-3-13 Expenses incurred by trustee in performance of trust--Reimbursement.

55-3-13. Expenses incurred by trustee in performance of trust--Reimbursement. A trustee is entitled to the repayment, out of the trust property, of all expenses actually and properly incurred by the trustee in the performance of his or her trust. The trustee is entitled to the repayment of even unlawful expenditures, if the expenditures were productive of actual benefit to the estate. Expenses in performance of the trust include those expenses actually and properly incurred in the exercise of the trustee's powers as described in the governing instrument, in any applicable court order, or in chapter 55-1A.

Source: SDC 1939, § 59.0212; SL 2014, ch 226, § 18.



§ 55-3-14 Compensation of trustee.

55-3-14. Compensation of trustee. When a declaration of trust does not specify the rate or amount of the trustee's compensation the trustee is entitled to and shall receive reasonable compensation for the performance of his duties. If such declaration specifies the amount or rate of his compensation, he is entitled to the amount or rate thus specified and no more.

Source: SDC 1939, § 59.0213; SL 1967, ch 337.



§ 55-3-15 Implied trustee--No rights to compensation or repayment of expenses.

55-3-15. Implied trustee--No rights to compensation or repayment of expenses. The trustee of an implied trust who becomes such through his own fault has none of the rights to compensation or repayment of expense prescribed in §§ 55-3-13 and 55-3-14.

Source: SDC 1939, § 59.0214.



§ 55-3-16 Vacation of office of trustee.

55-3-16. Vacation of office of trustee. The office of a trustee is vacated:

(1) By his death; or

(2) By his discharge.
Source: SDC 1939, § 59.0217.



§ 55-3-17 Discharge of trustee--Grounds.

55-3-17. Discharge of trustee--Grounds. A trustee can be discharged from his trust only as follows:

(1) By the extinction of the trust;

(2) By the completion of his duties under the trust;

(3) By such means as may be prescribed by the declaration of trust;

(4) By the consent of the beneficiary, if he has capacity to contract;

(5) By the judgment of a competent tribunal in a direct proceeding for that purpose that he is of unsound mind; or

(6) By the circuit court.
Source: SDC 1939, § 59.0218.



§ 55-3-18 Survivorship between cotrustees.

55-3-18. Survivorship between cotrustees. On the death, renunciation, or discharge of one of several cotrustees, the trust survives to the others.

Source: SDC 1939, § 59.0219.



§ 55-3-19 Discharge of trustee before trust executed--Duty to secure appointment of successor.

55-3-19. Discharge of trustee before trust executed--Duty to secure appointment of successor. If a trustee procures or assents to his discharge from his office before his trust is fully executed, he must use at least ordinary care and diligence to secure the appointment of a trustworthy successor before accepting his own final discharge.

Source: SDC 1939, § 59.0206.



§ 55-3-20 Removal of trustee by circuit court--Vacant trusteeship filled by court.

55-3-20. Removal of trustee by circuit court--Vacant trusteeship filled by court. The circuit court may remove any trustee who has violated, or is unfit to execute, his trust. It may appoint a trustee whenever there is a vacancy and the declaration of trust does not provide a practicable method of appointment.

Source: SDC 1939, § 59.0220.



§ 55-3-20.1 Grounds for removal of trustee.

55-3-20.1. Grounds for removal of trustee. In addition to other remedies available by law and procedures or powers set out in a trust instrument, the settlor, or the settlor's agent, a trust protector, a cotrustee, or a qualified beneficiary as defined in § 55-2-13, may request the court to remove a trustee, or a trustee may be removed by the court on the court's own initiative.

In addition to the powers otherwise granted the court, the court may remove a trustee if:

(1) The trustee commits a serious breach of trust;

(2) Lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3) Because of unfitness, unwillingness, persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries;

(4) There is a substantial change of circumstances or removal is requested by all of the qualified beneficiaries, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available; or

(5) If the trustee merges with another institution or the location or place of administration of the trust changes, and the court finds that removal of the trustee best serves the interests of all of the beneficiaries, and a suitable cotrustee or successor trustee is available.

Pending a final decision on a request to remove a trustee, the court may order such appropriate relief as may be necessary to protect the trust property or the interests of the beneficiaries.

Source: SL 2009, ch 252, § 23; SL 2015, ch 240, § 17.



§ 55-3-21 Appointment of trustee by circuit court--Grounds.

55-3-21. Appointment of trustee by circuit court--Grounds. If a trust exists without any appointed trustees, or where all the trustees renounce, die, or are discharged, the circuit court for the county where the trust property or some portion thereof is situated must appoint another trustee and direct the execution of the trust. The court may in its discretion appoint the original number or any less number of trustees.

Source: SDC 1939, § 59.0220.



§ 55-3-22 Repealed.

55-3-22. Repealed by SL 1998, ch 282, § 10



§ 55-3-23 Termination of trust.

55-3-23. Termination of trust. In addition to the methods specified in §§ 55-3-24 to 55-3-27, inclusive, a trust terminates if:

(1) The term of the trust expires;

(2) The trust purpose is fulfilled;

(3) The trust purpose becomes unlawful or impossible to fulfill; or

(4) The trust is revoked.
Source: SL 1998, ch 282, § 1; SL 2016, ch 231, § 21.



§ 55-3-24 Modification or termination of trust--Consent required--Distribution of property.

55-3-24. Modification or termination of trust--Consent required--Distribution of property. An irrevocable trust may be modified or terminated upon the consent of all of the beneficiaries if continuance of the trust on its existing terms is not necessary to carry out a material purpose. Whether or not continuance of the trust on its existing terms is necessary to carry out a material purpose, an irrevocable trust may be modified or terminated upon the consent of the trustor and all of the beneficiaries. Upon termination of a trust under this section, the trustee shall distribute the trust property in accordance with the trustor's probable intention or in any other manner as agreed by all the beneficiaries. No person may be required to seek court affirmation of the trust's modification or termination made pursuant to this section. The provisions of chapter 55-18 apply to this section.

Source: SL 1998, ch 282, § 2; SL 2004, ch 312, § 9; SL 2017, ch 208, § 33.



§ 55-3-25 Petition to court for affirmation--Non-consenting beneficiaries--Distribution of property.

55-3-25. Petition to court for affirmation--Non-consenting beneficiaries--Distribution of property. A trustor, trustee, or beneficiary may but is not required to seek court affirmation of a modification or termination of a trust made pursuant to § 55-3-24. Upon petition by a trustor, trustee, or beneficiary, upon a finding that the provisions of § 55-3-24 have been met, the court shall affirm the proposed modification or termination of the trust. If any beneficiary does not consent to a requested modification or termination of a trust by the other beneficiaries or by the trustor and other beneficiaries, the court, with the consent of the other beneficiaries, and of the trustor, if required, may approve a requested modification or partial termination if the rights or interests of the beneficiaries who do not consent are not significantly impaired or adversely affected. Upon modification or partial termination of the trust, the trustee shall distribute the trust property as ordered by the court.

Source: SL 1998, ch 282, § 3; SL 2017, ch 204, § 19.



§ 55-3-26 Petition to modify terms of trust--Circumstances--Distribution of property.

55-3-26. Petition to modify terms of trust--Circumstances--Distribution of property. On petition by a trustee or beneficiary, the court may modify the administrative or dispositive terms of the trust or terminate the trust if, because of circumstances not anticipated by the trustor, modification or termination of the trust would substantially further the trustor's purposes in creating the trust. Upon termination of a trust under this section, the trust property shall be distributed in accordance with the trustor's probable intention.

Source: SL 1998, ch 282, § 4.



§ 55-3-27 Termination of noncharitable trusts valued under one hundred fifty thousand dollars--Distribution of property.

55-3-27. Termination of noncharitable trusts valued under one hundred fifty thousand dollars--Distribution of property. Except as otherwise provided by the terms of the trust, if the value of the trust property of a noncharitable trust is less than one hundred fifty thousand dollars, the trustee may terminate the trust. On petition by a trustee or beneficiary, the court may modify or terminate a noncharitable trust or appoint a new trustee if it determines that the value of the trust property is insufficient to justify the cost of administration involved. Upon termination of a trust pursuant to this section, the trustee shall distribute the trust property in accordance with the trustor's probable intention. The existence of spendthrift or similar protective provisions in a trust does not make this section inapplicable. The court, when considering the termination of a trust containing spendthrift or similar protective provisions, shall consider the feasibility of appointing a new trustee to continue the trust.

Source: SL 1998, ch 282, § 5; SL 2004, ch 312, § 12; SL 2015, ch 240, § 18.



§ 55-3-28 Terms of trust may be reformed by court.

55-3-28. Terms of trust may be reformed by court. On petition by a trustee or beneficiary, the court may reform the terms of the trust, based upon a showing by the preponderance of the evidence and without any preliminary showing of an ambiguity, to conform to the trustor's intention if the failure to conform was due to a mistake of fact or law and the trustor's intent can be established. The terms of the trust may be construed or modified, in a manner that does not violate the trustor's probable intention, to achieve the trustor's tax objectives.

Source: SL 1998, ch 282, § 6; SL 2016, ch 231, § 22.



§ 55-3-29 Trustee may combine or divide trusts--Rights of beneficiaries--Trust purposes--Petition to court.

55-3-29. Trustee may combine or divide trusts--Rights of beneficiaries--Trust purposes--Petition to court. Without approval of court and except as otherwise provided by the terms of the trust, a trustee may combine two or more trusts into a single trust or divide a trust into two or more separate trusts, if the combination or division does not impair the rights of any of the beneficiaries or substantially affect the accomplishment of the trust purposes. On petition by a trustee or beneficiary, the court may affirm or prevent a proposed combination or division; and, if the terms of the trust instruments creating the trusts are inconsistent, the court shall resolve such inconsistencies in its order by establishing the terms of the trust that will survive the combination or division.

Source: SL 1998, ch 282, § 7; SL 2004, ch 312, § 11.



§ 55-3-29.1 Defense of laches not available.

55-3-29.1. Defense of laches not available. No beneficiary of a trust may assert the defense of laches in any proceeding to modify, reform, or terminate a trust pursuant to §§ 55-3-23 to 55-3-29, inclusive.

Source: SL 2009, ch 252, § 22.



§ 55-3-29.2 Statute of limitations defense not available.

55-3-29.2. Statute of limitations defense not available. No beneficiary of a trust may assert a statute of limitations defense in any proceeding to modify, reform, or terminate a trust pursuant to §§ 55-3-23 to 55-3-29, inclusive.

Source: SL 2011, ch 212, § 12.



§ 55-3-30 Provisions not exclusive.

55-3-30. Provisions not exclusive. The provisions of §§ 55-3-23 to 55-3-29, inclusive, shall not be construed as exclusive methods of modifying or terminating irrevocable trusts.

Source: SL 1998, ch 282, § 8.



§ 55-3-31 to 55-3-38. Repealed.

55-3-31 to 55-3-38. Repealed by SL 2017, ch 208, § 36.



§ 55-3-39 When state law or jurisdiction provision valid, effective, and conclusive.

55-3-39. When state law or jurisdiction provision valid, effective, and conclusive. Except as expressly provided by the terms of a governing instrument or by a court order, a general law or a state jurisdiction provision stating that the laws of this state govern is valid, effective, and conclusive for the trust if all of the following are true:

(1) Some or all of the trust assets are deposited in this state or physical evidence of such assets is held in this state and the trust is being administered by a qualified person; in this subdivision, deposited in this state, includes being held in a checking account, time deposit, certificate of deposit, brokerage account, trust company fiduciary account, or other similar account or deposit that is located in this state including South Dakota investments;

(2) A trustee is a qualified person who is designated as a trustee under the governing instrument, a successor trusteeship, or designated by a court having jurisdiction over the trust; and

(3) The administration, for example, physically maintaining trust records in this state and preparing or arranging for the preparation of, on an exclusive basis or a nonexclusive basis, an income tax return that must be filed by the trust, occurs wholly or partly in this state.

The State of South Dakota and its courts have jurisdiction over a trust created in a foreign jurisdiction if the administration of the trust meets the three requirements set forth in this section.

Nothing in this section may be construed to be the exclusive means of providing a valid effective and conclusive state jurisdiction provision.

Source: SL 1998, ch 282, § 20; SL 2004, ch 312, § 6; SL 2010, ch 232, § 3.



§ 55-3-40 Validity, construction, and administration of trust with state jurisdiction provision.

55-3-40. Validity, construction, and administration of trust with state jurisdiction provision. The validity, construction, and administration of a trust with a state jurisdiction provision are determined by the laws of this state, including the:

(1) Capacity of the trustor;

(2) Powers, obligations, liabilities, and rights of the trustees and the appointment and removal of the trustees; and

(3) Existence and extent of powers, conferred or retained, including a trustee's discretionary powers, and the validity of the exercise of a power.
Source: SL 1998, ch 282, § 21.



§ 55-3-41 Qualified person defined.

55-3-41. Qualified person defined. For the purposes of § 55-3-39, the term, qualified person, means:

(1) An individual who, except for brief intervals, military service, attendance at an educational or training institution, or for absences for good cause shown, resides in this state, whose true and permanent home is in this state, who does not have a present intention of moving from this state, and who has the intention of returning to this state when away;

(2) A trust company that is organized under Title 51A or under federal law and that has its principal place of business in this state; or

(3) A bank or savings association that possesses and exercises trust powers, has its principal place of business in this state, and the deposits of which are insured by the Federal Deposit Insurance Corporation.
Source: SL 1998, ch 282, § 22.



§ 55-3-42 State jurisdiction provision defined.

55-3-42. State jurisdiction provision defined. For the purposes of §§ 55-3-39 and 55-3-40, the term, state jurisdiction provision, means a provision within the trust instrument that the laws of this state govern the validity, construction, or administration of a trust or that the trust is subject to the jurisdiction of this state.

Source: SL 1998, ch 282, § 23; SL 2013, ch 239, § 22.



§ 55-3-43 South Dakota investments defined.

55-3-43. South Dakota investments defined. For the purposes of § 55-3-39, the term, South Dakota investments, means real property located in South Dakota, any equity or debt securities of a corporation, partnership, or limited liability company organized under the laws of South Dakota or having its headquarters in South Dakota, debt securities of the State of South Dakota or any of its subdivisions, or any of its instrumentalities.

Source: SL 1998, ch 282, § 24.



§ 55-3-44 Trustor defined.

55-3-44. Trustor defined. For the purposes of § 55-3-40, the term, trustor, means a person who transfers property in trust, and includes a person who furnishes the property transferred to a trust even if the trust is created by another person.

Source: SL 1998, ch 282, § 25.



§ 55-3-45 Beneficiary approval of trustee's accounting--Accounting defined.

55-3-45. Beneficiary approval of trustee's accounting--Accounting defined. If a trust is not subject to court supervision under chapter 21-22, and if no objection has been made by a distribution beneficiary, as defined in this title, of a trust within one hundred eighty days after a copy of the trustee's accounting has been mailed, postage prepaid, to the last known address of such distribution beneficiary, personally, or electronically in accordance with § 15-6-5(d), the distribution beneficiary is deemed to have approved such accounting of the trustee, and the trustee, absent fraud, intentional misrepresentation, or material omission, shall be released and discharged from any and all liability to all beneficiaries of the trust as to all matters set forth in such accounting.

The provisions of chapter 55-18 apply to this section.

For purposes of this section, the term, accounting, means any interim or final report or other statement provided by a trustee reflecting all transactions, receipts, and disbursements during the reporting period and a list of assets as of the end of the period covered by the report or statement, and including written notice to the distribution beneficiary of the provisions of this section.

Source: SL 1998, ch 282, § 26; SL 2010, ch 232, § 4; SL 2017, ch 208, § 34.



§ 55-3-46 Effect of the laws, rules, or orders of foreign country on trust or disposition of property.

55-3-46. Effect of the laws, rules, or orders of foreign country on trust or disposition of property. No trust with South Dakota situs or governed by the laws of the State of South Dakota and no disposition of property to be held upon the terms of such trust is void, voidable, liable to be set aside, or defective in any manner by reason that:

(1) The law of any foreign country, as defined in subdivision 10-43-1(6), prohibits or does not recognize the concept of a trust; or

(2) The trust or disposition:

(a) Avoids or defeats any right, claim, or interest conferred by the law of a foreign country upon any person by reason of a personal relationship to the trustor or by way of heirship rights; or

(b) Contravenes any rule or law of a foreign country or any foreign country's judicial or administrative order or action intended to recognize, protect, enforce, or give effect to such a right, claim, or interest.
Source: SL 2005, ch 260, § 8.



§ 55-3-47 Cessation of trustee upon action of foreign court--Successor trustee.

55-3-47. Cessation of trustee upon action of foreign court--Successor trustee. If, in any action brought against a trustee of a trust, a foreign court takes any action whereby such court declines to apply the law of this state in determining the validity, construction, or administration of such trust, or the effect of a spendthrift provision thereof, the trustee shall immediately upon the foreign court's action and without the further order of any court of this state, cease in all respects to be trustee of the trust and a successor trustee shall thereupon succeed as trustee in accordance with the terms of the trust instrument or, if the trust instrument does not provide for a successor trustee and the trust would otherwise be without a trustee, the court, upon the application of any beneficiary of the trust, shall appoint a successor trustee upon such terms and conditions as it determines to be consistent with the purposes of the trust and this section. Upon the trustee's ceasing to be trustee, the trustee has no power or authority other than to convey the trust property to the successor trustee named in the trust instrument in accordance with this section.

Source: SL 2006, ch 243, § 10.



§ 55-3-48 South Dakota law governs administration of trust.

55-3-48. South Dakota law governs administration of trust. Unless the governing instrument or a court order expressly prohibits the change of the law of another jurisdiction to govern the administration of the trust, the laws of South Dakota shall govern the administration of a trust while the trust is administered in South Dakota.

Source: SL 2012, ch 233, § 25; SL 2016, ch 231, § 23.






Chapter 04 - Uniform Trusts Act

§ 55-4-1 Definition of terms.

55-4-1. Definition of terms. Terms used in this chapter mean:

(1) "Affiliate," any person directly or indirectly controlling or controlled by another person, or any person under direct or indirect common control with another person. It includes any person with whom a trustee has an express or implied agreement regarding the purchase of trust investments by each from the other, directly or indirectly, except a broker or stock exchange;

(2) "Person," an individual, a corporation, a partnership, a limited liability company, an association, a joint stock company, a business trust, a trust, an unincorporated organization, or two or more persons having a joint or common interest;

(3) "Relative," a spouse, ancestor, descendant, brother, or sister;

(4) "Trust," an express trust only;

(5) "Trustee," includes trustees, a corporate as well as a natural person and a successor or substitute trustee.
Source: SL 1943, ch 308, § 1; SDC Supp 1960, § 59.0501; SL 1998, ch 282, § 41; SL 2015, ch 240, § 19.



§ 55-4-2 Powers attached to the office of trustee.

55-4-2. Powers attached to the office of trustee. Unless it is otherwise provided by the trust instrument, or an amendment thereof, or by court order, all powers of a trustee shall be attached to the office and shall not be personal.

Source: SL 1943, ch 308, § 10; SDC Supp 1960, § 59.0510.



§ 55-4-3 Number of trustees for exercise of powers.

55-4-3. Number of trustees for exercise of powers. Unless it is otherwise provided by the trust instrument, or an amendment thereof, or by court order, any power vested in three or more trustees may be exercised by a majority of such trustees and any power vested in two trustees shall be exercised by both of such trustees.

Source: SL 1943, ch 308, § 11; SDC Supp 1960, § 59.0511 (1); SL 2011, ch 212, § 14.



§ 55-4-4 Liability of trustee not joining in exercise of power.

55-4-4. Liability of trustee not joining in exercise of power. No trustee who has not joined in exercising a power shall be liable to the beneficiaries or to others for the consequences of such exercise, nor shall a dissenting trustee be liable for the consequences of an act in which he joins at the direction of the majority trustees, if he expressed his dissent in writing to any of his cotrustees at or before the time of such joinder.

Source: SL 1943, ch 308, § 11; SDC Supp 1960, § 59.0511 (1).



§ 55-4-5 Cotrustee--Liability for maladministration of trust.

55-4-5. Cotrustee--Liability for maladministration of trust. Nothing in § 55-4-3 or 55-4-4 shall excuse a cotrustee from liability for inactivity in the administration of the trust nor for failure to attempt to prevent a breach of trust.

Source: SL 1943, ch 308, § 11; SDC Supp 1960, § 59.0511 (2).



§ 55-4-6 Voting of corporate stock owned by trustee.

55-4-6. Voting of corporate stock owned by trustee. A trustee owning corporate stock may vote it by proxy, but shall be liable for any loss resulting to the beneficiaries from a failure to use reasonable care in deciding how to vote the stock and in voting it.

Source: SL 1943, ch 308, § 8; SDC Supp 1960, § 59.0508.



§ 55-4-7 Creation of trust--Bank account to pay special debts.

55-4-7. Creation of trust--Bank account to pay special debts. Whenever a bank account shall, by entries made on the books of the depositor and the bank at the time of the deposit, be created exclusively for the purpose of paying dividends, interest or interest coupons, salaries, wages, or pensions or other benefits to employees, and the depositor at the time of opening such account does not expressly otherwise declare, the depositor shall be deemed a trustee of such account for the creditors to be paid therefrom, subject to such power of revocation as the depositor may have reserved by agreement with the bank.

Source: SL 1943, ch 308, § 2; SDC Supp 1960, § 59.0502 (1).



§ 55-4-8 Trust to pay special debts--Failure of beneficiary to present claim for payment--Revocation of trust by depositor.

55-4-8. Trust to pay special debts--Failure of beneficiary to present claim for payment--Revocation of trust by depositor. If any beneficiary for whom a trust is created pursuant to § 55-4-7 does not present his claim to the bank for payment within one year after it is due, the depositor who created such trust may revoke it as to such creditor.

Source: SL 1943, ch 308, § 2; SDC Supp 1960, § 59.0502 (2).



§ 55-4-9 Holding stock in name of nominee.

55-4-9. Holding stock in name of nominee. A trustee owning any stocks, bonds, notes, debentures, or other written obligations of any public or private corporation may hold the same in the name of a nominee, without mention of the trust in the records of such corporation or in the stock certificate or stock registration book of such corporation; provided that

(1) The trust records and all reports or accounts rendered by the trustee clearly show the ownership of such stocks, bonds, notes, debentures, or other written obligations of such public or private corporation by the trustee and the facts regarding its holding; and

(2) The nominee shall deposit with the trustee a signed statement showing the trust ownership, shall endorse the stock certificate or other said instrument in blank, and shall not have possession of the stock certificate or other said instrument or access thereto except under the immediate supervision of the trustee.

The trustee shall be personally liable for any loss to the trust resulting from any act of such nominee in connection with stocks, bonds, notes, debentures, or other written obligations of any public or private corporation so held.

Source: SL 1943, ch 308, § 9; SDC Supp 1960, § 59.0509; SL 1967, ch 338.



§ 55-4-10 Loan of trust funds.

55-4-10. Loan of trust funds. Except as provided in §§ 55-4-11 and 55-4-12, or except as may be expressly authorized by a court order, by the written consent of all qualified beneficiaries which may be given notwithstanding the provisions of § 55-4-31, by the written authorization from or direction by a trust protector, or by the terms of the governing instrument, which may be given by the settlor notwithstanding the provisions of § 55-4-30:

(1) No corporate trustee may lend trust funds to itself or an affiliate, or to any director, officer, or employee of itself or of an affiliate;

(2) No noncorporate trustee may lend trust funds to himself or herself, or to any relative, employer, employee, partner, or other business associate.
Source: SL 1943, ch 308, § 3; SDC Supp 1960, § 59.0503; SL 2017, ch 204, § 20.



§ 55-4-11 Corporate trustee depositing trust funds with self--Interest.

55-4-11. Corporate trustee depositing trust funds with self--Interest. A corporate trustee which is subject to regulation and supervision by state or federal authorities may deposit with itself trust funds which are being held necessarily pending investment, distribution, or the payment of debts, provided it pays into the trust for such deposit such interest as it is required by statute to pay on uninvested trust funds, or, if there be no such statute, the same rate of interest it pays upon similar nontrust deposits, and maintains in its trust department as security for all such deposits a separate fund consisting of securities legal for trust investments and at all times equal in total market value to the amount of the deposits. But no such security shall be required to the extent that the deposit is insured or given a preference by any state or federal law.

Source: SL 1943, ch 308, § 4; SDC Supp 1960, § 59.0504 (1).



§ 55-4-12 Corporate trustee depositing trust funds with self--Maintenance of required value--Ownership of income--Items specified in statements of financial condition to Division of Banking.

55-4-12. Corporate trustee depositing trust funds with self--Maintenance of required value--Ownership of income--Items specified in statements of financial condition to Division of Banking. The separate fund of securities required by § 55-4-11 shall be marked as such. Withdrawals from or additions to it may be made from time to time, as long as the required value is maintained. The income of such securities shall belong to the corporate trustee. In all statements of its financial condition published, or delivered to the Division of Banking, such corporate trustee shall show as separate items the amount of trust funds which it has deposited with itself and the amount of securities which it holds as security for the payment of such deposits.

Source: SL 1943, ch 308, § 4; SDC Supp 1960, § 59.0504 (2).



§ 55-4-13 Trustee not to buy from or sell to self--Exception.

55-4-13. Trustee not to buy from or sell to self--Exception. No trustee, unless expressly authorized by the trust instrument, shall directly or indirectly lease, buy or sell any property for the trust from or to itself or an affiliate; or from or to a director, officer, or employee of such trustee or of an affiliate; or from or to a relative, employer, partner, or other business associate. Notwithstanding this provision or any statute to the contrary, a trustee may lease, purchase or sell property from or to the trust he represents as trustee if specifically authorized to do so in a decedent's will or the instrument creating the trustee relationship, including the establishment of a trust service office as provided by chapter 51A-5.

Source: SL 1943, ch 308, § 5; SDC Supp 1960, § 59.0505; SL 1980, ch 343; SL 1981, ch 354, § 2; SL 1984, ch 314, § 7.



§ 55-4-14 Permitted sales between trusts held by same corporate trustee.

55-4-14. Permitted sales between trusts held by same corporate trustee. A corporate trustee may sell stocks, bonds and other securities listed on all exchange supervised by the securities and exchange commission as well as obligations of the U.S. treasury and obligations of U.S. government agencies held by it in one account to itself as trustee of another account if the transaction is fair to both accounts and if such transaction is not prohibited by the instruments creating the trustee relationships.

Source: SL 1943, ch 308, § 6; SDC Supp 1960, § 59.0506; SL 1979, ch 337.



§ 55-4-15 Corporate trustee buying its own stock.

55-4-15. Corporate trustee buying its own stock. No corporate trustee, unless expressly authorized by the trust instrument, may purchase for a trust shares of its own stock, or its bonds, or other securities, or the stock, bonds, or other securities of an affiliate.

Source: SL 1943, ch 308, § 7; SDC Supp 1960, § 59.0507; SL 2006, ch 243, § 4.



§ 55-4-16 Withdrawals from mingled trust funds.

55-4-16. Withdrawals from mingled trust funds. Where a person who is a trustee of two or more trusts has mingled the funds of two or more trusts in the same aggregate of cash, or in the same bank or brokerage account or other investment, and a withdrawal is made therefrom by the trustee for his own benefit, or for the benefit of a third person not a beneficiary or creditor of one or more of the trusts, or for an unknown purpose, such a withdrawal shall be charged first to the amount of cash, credit, or other property of the trustee in the mingled fund, if any, and after the exhaustion of the trustee's cash, credit, or other property, then to the several trusts in proportion to their several interests in the cash, credit, or other property at the time of the withdrawal.

Source: SL 1943, ch 308, § 15; SDC Supp 1960, § 59.0515.



§ 55-4-17 Unenforceable oral trust created by deed--Duties of intended trustee--Conveyance of real property interest under oral trust.

55-4-17. Unenforceable oral trust created by deed--Duties of intended trustee--Conveyance of real property interest under oral trust. When an interest in real property is conveyed by deed to a person on a trust which is unenforceable on account of the statute of frauds and the intended trustee or his successor in interest still holds title but refuses to carry out the trust on account of the statute of frauds, the intended trustee or his successor in interest, except to the extent that the successor in interest is a bona fide purchaser of a legal interest in the real property in question, shall be under a duty to convey the interest in real property to the settlor or his successor in interest. A court having jurisdiction may prescribe the conditions upon which the interest shall be conveyed to the settlor or his successor in interest.

Source: SL 1943, ch 308, § 16; SDC Supp 1960, § 59.0516 (1).



§ 55-4-18 Unenforceable oral trust created by deed--Liability of trustee to settlor for transfer of real property.

55-4-18. Unenforceable oral trust created by deed--Liability of trustee to settlor for transfer of real property. Where the intended trustee has transferred part or all of his interest and it has come into the hands of a bona fide purchaser, the intended trustee shall be liable to the settlor or his successor in interest for the value of the interest thus transferred at the time of its transfer, less such offsets as the court may deem equitable.

Source: SL 1943, ch 308, § 16; SDC Supp 1960, § 59.0516 (2).



§ 55-4-19 Action on contract against trustee in representative capacity--Execution against trust property--Intervention by beneficiary.

55-4-19. Action on contract against trustee in representative capacity--Execution against trust property--Intervention by beneficiary. Whenever a trustee shall make a contract which is within his powers as trustee, or a predecessor trustee shall have made such a contract, and a cause of action shall arise thereon, the party in whose favor the cause of action has accrued may sue the trustee in his representative capacity, and any judgment rendered in such action in favor of the plaintiff shall be collectible by execution out of the trust property. In such an action the plaintiff need not prove that the trustee could have secured reimbursement from the trust fund if he had paid the plaintiff's claim. Any beneficiary, or in the case of charitable trusts the attorney general and any corporation which is a beneficiary or agency in the performance of such charitable trust, may intervene in such action and contest the right of the plaintiff to recover.

Source: SL 1943, ch 308, § 12; SDC Supp 1960, § 59.0512 (1), (2).



§ 55-4-20 Action on contract against trustee--Notice to beneficiaries.

55-4-20. Action on contract against trustee--Notice to beneficiaries. No judgment shall be rendered in favor of the plaintiff in an action pursuant to § 55-4-19 unless he proves that within thirty days after the beginning of such action, or within such other time as the court may fix, and more than thirty days prior to obtaining the judgment, he notified each of the beneficiaries known to the trustee who then had a present interest, or in the case of a charitable trust the attorney general and any corporation which is a beneficiary or agency in the performance of such charitable trust, of the existence and nature of the action. Such notice shall be given by mailing copies thereof in postpaid envelopes addressed to the parties to be notified at their last known addresses. The trustee shall furnish the plaintiff a list of the parties to be notified, and their addresses, within ten days after written demand therefor, and notification of the persons on such list shall constitute compliance with the duty placed on the plaintiff by this section.

Source: SL 1943, ch 308, § 12; SDC Supp 1960, § 59.0512 (2).



§ 55-4-21 Action on contract against trustee--Personal liability of trustee.

55-4-21. Action on contract against trustee--Personal liability of trustee. The plaintiff in an action pursuant to § 55-4-19 may also hold the trustee who made the contract personally liable on such contract, if the contract does not exclude such personal liability. The addition of the word "trustee" or the words "as trustee" after the signature of a trustee to a contract shall be deemed prima facie evidence of an intent to exclude the trustee from personal liability.

Source: SL 1943, ch 308, § 12; SDC Supp 1960, § 59.0512 (3).



§ 55-4-22 Exoneration or reimbursement of trustee for tort committed in administration of trust.

55-4-22. Exoneration or reimbursement of trustee for tort committed in administration of trust. A trustee who has incurred personal liability for a tort committed in the administration of the trust is entitled to exoneration therefor from the trust property if he has not discharged the claim, or to be reimbursed therefor out of trust funds if he has paid the claim, if:

(1) the tort was a common incident of the kind of business activity in which the trustee was properly engaged for the trust, or

(2) although the tort was not a common incident of such activity, neither the trustee nor any officer or employee of the trustee was guilty of personal fault in incurring the liability.
Source: SL 1943, ch 308, § 13; SDC Supp 1960, § 59.0513 (1).



§ 55-4-23 Exoneration or reimbursement of trustee for tort--Increase in value of trust property.

55-4-23. Exoneration or reimbursement of trustee for tort--Increase in value of trust property. If a trustee commits a tort which increases the value of the trust property, he shall be entitled to exoneration or reimbursement with respect thereto to the extent of such increase in value, even though he would not otherwise be entitled to exoneration or reimbursement.

Source: SL 1943, ch 308, § 13; SDC Supp 1960, § 59.0513 (2).



§ 55-4-24 Liability of trustees of charitable trust for torts not changed by provisions of law as to exoneration or reimbursement of trustee for tort.

55-4-24. Liability of trustees of charitable trust for torts not changed by provisions of law as to exoneration or reimbursement of trustee for tort. Nothing in § 55-4-22 or 55-4-23 shall be construed to change the existing law with regard to the liability of trustees of charitable trusts for torts of themselves or their employees.

Source: SL 1943, ch 308, § 13; SDC Supp 1960, § 59.0513 (3).



§ 55-4-25 Tort liability of trust estate--Action against trustee, amount of recovery, intervention by beneficiary.

55-4-25. Tort liability of trust estate--Action against trustee, amount of recovery, intervention by beneficiary. Where a trustee or his predecessor has incurred personal liability for a tort committed in the course of his administration, the trustee in his representative capacity may be sued and collection had from the trust property, if the court shall determine in such action:

(1) that the tort was a common incident of the kind of business activity in which the trustee or his predecessor was properly engaged for the trust; or

(2) that, although the tort was not a common incident of such activity, neither the trustee nor his predecessor, nor any officer or employee of the trustee or his predecessor, was guilty of personal fault in incurring the liability; or

(3) that, although the tort did not fall within classes (1) or (2) above, it increased the value of the trust property.

If the tort is within classes (1) or (2) above, collection may be had of the full amount of damage proved; and if the tort is within class (3) above, collection may be had only to the extent of the increase in the value of the trust property.

Any beneficiary may intervene in such action and contest the right of the plaintiff to recover.

Source: SL 1943, ch 308, § 14; SDC Supp 1960, § 59.0514 (1), (3).



§ 55-4-26 Tort liability of trust estate--Action against trustee, proof as to reimbursement unnecessary.

55-4-26. Tort liability of trust estate--Action against trustee, proof as to reimbursement unnecessary. In an action against the trustee in his representative capacity under § 55-4-25 the plaintiff need not prove that the trustee could have secured reimbursement from the trust fund if he had paid the plaintiff's claim.

Source: SL 1943, ch 308, § 14; SDC Supp 1960, § 59.0514 (2).



§ 55-4-27 Tort liability of trust estate--Action against trustee, notice to beneficiaries.

55-4-27. Tort liability of trust estate--Action against trustee, notice to beneficiaries. No judgment shall be rendered in favor of the plaintiff in an action pursuant to § 55-4-25 unless he proves that within thirty days after the beginning of the action, or within such other period as the court may fix and more than thirty days prior to obtaining the judgment, he notified each of the beneficiaries known to the trustee who then had a present interest of the existence and nature of the action. Such notice shall be given by mailing copies thereof in postpaid envelopes addressed to such beneficiaries at their last known addresses. The trustee shall furnish the plaintiff a list of such beneficiaries and their addresses, within ten days after written demand therefor, and notification of the persons on such list shall constitute compliance with the duty placed on the plaintiff by this section.

Source: SL 1943, ch 308, § 14; SDC Supp 1960, § 59.0514 (3).



§ 55-4-28 Personal liability for tort committed by trustee.

55-4-28. Personal liability for tort committed by trustee. The trustee may also be held personally liable for any tort committed by him, or by his agents or employees in the course of their employments, subject to the rights of exoneration or reimbursement provided in §§ 55-4-22 and 55-4-23.

Source: SL 1943, ch 308, § 14; SDC Supp 1960, § 59.0514 (4).



§ 55-4-29 Existing law as to charitable immunity not changed by law as to tort liability of trust estate.

55-4-29. Existing law as to charitable immunity not changed by law as to tort liability of trust estate. Nothing in §§ 55-4-25 to 55-4-28, inclusive, shall be construed to change the existing law with regard to the liability of trustees of charitable trusts for torts of themselves or their employees.

Source: SL 1943, ch 308, § 14; SDC Supp 1960, § 59.0514.



§ 55-4-30 Power of settlor of trust.

55-4-30. Power of settlor of trust. Subject to the final paragraph below, the settlor of any trust affected by this chapter may:

(1) By provision in the instrument creating the trust if the trust was created by a writing;

(2) By oral statement to the trustee at the time of the creation of the trust if the trust was created orally; or

(3) By an amendment of the trust, if the settlor reserved the power to amend the trust, relieve the trustee from any or all of the duties, restrictions, and liabilities which would otherwise be imposed upon the trustee by this chapter; or alter or deny to the trustee any or all of the privileges and powers conferred upon the trustee by this chapter; or add duties, restrictions, liabilities, privileges, or powers, to those imposed or granted by this chapter. However, no act of the settlor relieves a trustee from the duties, restrictions, and liabilities imposed upon the trustee by §§ 55-4-10 to 55-4-12, inclusive.

A provision of a trust instrument relieving a trustee of liability for breach of trust is unenforceable to the extent that it relieves the trustee of liability for breach of trust committed in bad faith or as a result of gross negligence.

Source: SL 1943, ch 308, § 17; SDC Supp 1960, § 59.0517; SL 2000, ch 229, § 1; SL 2007, ch 247, § 10.



§ 55-4-31 Trustee not liable if beneficiary consents to conduct or releases trustee from liability or ratifies transaction.

55-4-31. Trustee not liable if beneficiary consents to conduct or releases trustee from liability or ratifies transaction. A trustee is not liable to a beneficiary, as defined under this title or Title 29A, for breach of trust from any or all of the duties, restrictions, and liabilities which would otherwise be imposed on the trustee, except as to the duties, restrictions, and liabilities imposed by §§ 55-4-10 to 55-4-12, inclusive, if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

(1) The consent, release, or ratifications of the beneficiary were induced by improper conduct of the trustee; or

(2) At the time of the consent, release, or ratification, the beneficiary did not have knowledge of the beneficiary's rights or of the material facts relating to the breach.

Any such beneficiary may release the trustee from liability to such beneficiary for past violations of any of the provisions of this chapter. No consideration is required for the consent, release, or ratification to be valid.

Source: SL 1943, ch 308, § 18; SDC Supp 1960, § 59.0518; SL 2000, ch 229, § 2; SL 2012, ch 233, § 14; SL 2014, ch 226, § 4.



§ 55-4-32 Relieving trustee of duties--Power of the court.

55-4-32. Relieving trustee of duties--Power of the court. A court of competent jurisdiction may, for cause shown and upon notice to the beneficiaries, relieve a trustee from any or all of the duties and restrictions which would otherwise be placed upon him by this chapter, or wholly or partly excuse a trustee who has acted honestly and reasonably from liability for violations of the provisions of this chapter.

Source: SL 1943, ch 308, § 19; SDC Supp 1960, § 59.0519.



§ 55-4-33 Liabilities for violations of chapter.

55-4-33. Liabilities for violations of chapter. If a trustee violates any of the provisions of this chapter, he may be removed and denied compensation in whole or in part; and any beneficiary, cotrustee, or successor trustee may treat the violation as a breach of trust.

Source: SL 1943, ch 308, § 20; SDC Supp 1960, § 59.0520.



§ 55-4-34 Application of chapter to testamentary trust.

55-4-34. Application of chapter to testamentary trust. This chapter shall apply only to testamentary trusts created by wills or codicils executed after July 1, 1943 and to nontestamentary trusts created after July 1, 1943.

Source: SL 1943, ch 308, § 25; SDC Supp 1960, § 59.0523.



§ 55-4-35 Uniformity of interpretation.

55-4-35. Uniformity of interpretation. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1943, ch 308, § 21; SDC Supp 1960, § 59.0521.



§ 55-4-36 Citation of chapter.

55-4-36. Citation of chapter. This chapter may be cited as the Uniform Trusts Act.

Source: SL 1943, ch 308, § 22; SDC Supp 1960, § 59.0522.



§ 55-4-37 Liability for fiduciary's partnership interest limited.

55-4-37. Liability for fiduciary's partnership interest limited. If permitted by the trust instrument or will under which a fiduciary serves, or by order of a court having jurisdiction of the estate or trust, a fiduciary may enter into a partnership agreement or arrangement with others or accept the assignment of, or otherwise acquire, hold, and dispose, of an interest in a partnership, and in so doing may become either a general or a limited partner. If the fiduciary becomes a partner, as to creditors of, or claimants against, the partnership and as to the other members of the partnership, the liability, if any, of the fiduciary for the debts and other liabilities of the partnership, whether arising under contract, tort, or otherwise, are limited to the assets of the trust or estate, or so much thereof as may be necessary to discharge such debts and liabilities.

Source: SL 1996, ch 285.



§ 55-4-38 Limitation on trustee's power to make distributions to his or her benefit.

55-4-38. Limitation on trustee's power to make distributions to his or her benefit. Unless the terms of the trust refer to this section and provide otherwise, a power, including the power to make a distribution to another trust under § 55-2-15, that is exercisable by or attributable to a person, other than the settlor, in such person's capacity as a trustee to make discretionary distribution of either principal or income:

(1) To or for the benefit of himself or herself is exercisable by the person only for the person's health, education, maintenance, and support in the person's accustomed manner of living; or

(2) To or for the benefit of others, is not exercisable to discharge any of the person's own legal obligations.
Source: SL 2000, ch 229, § 4; SL 2007, ch 281, § 8.



§ 55-4-39 "Trustee" construed broadly.

55-4-39. "Trustee" construed broadly. The reference to trustee in § 55-4-38 includes any person who is deemed to have any power of a trustee, whether because such person has the right to remove or replace any trustee, or because a reciprocal trust or power doctrine applies, or otherwise.

Source: SL 2000, ch 229, § 5.



§ 55-4-40 Applicability of §§ 55-4-38 and 55-4-39.

55-4-40. Applicability of §§ 55-4-38 and 55-4-39. The provisions of §§ 55-4-38 and 55-4-39 apply to any trust established before or after July 1, 2000.

Source: SL 2000, ch 229, § 6.



§ 55-4-41 Certain trustees exempted from §§ 55-4-38 to 55-4-40, inclusive.

55-4-41. Certain trustees exempted from §§ 55-4-38 to 55-4-40, inclusive. The provisions of §§ 55-4-38 to 55-4-40, inclusive, do not apply to a decedent's or settlor's spouse who is the trustee of a testamentary trust or an inter vivos trust for which a marital deduction is allowable.

Source: SL 2000, ch 229, § 7.



§ 55-4-42 to 55-4-47. Repealed.

55-4-42 to 55-4-47. Repealed by SL 2010, ch 232, § 6.



§ 55-4-48 , 55-4-49. Repealed.

55-4-48, 55-4-49. Repealed by SL 2002, ch 100, §§ 23, 24



§ 55-4-50 Co-trustee's inability or failure to perform.

55-4-50. Co-trustee's inability or failure to perform. If a co-trustee is unable to perform duties because of absence, illness, disqualification under other law, or other incapacity, or fails to perform duties due to inaction or neglect, and action is necessary or appropriate under the circumstances to achieve the purposes of the trust or to avoid injury to the trust property, the remaining co-trustee or a majority of the remaining co-trustees may act for the trust.

Source: SL 2008, ch 257, § 12.



§ 55-4-51 Certificate of trust furnished in lieu of copy of trust instrument or will that creates testamentary trust--Contents.

55-4-51. Certificate of trust furnished in lieu of copy of trust instrument or will that creates testamentary trust--Contents. Instead of furnishing a copy of the trust instrument or a copy of a will that creates a testamentary trust to a person other than a beneficiary, one or more trustees may furnish to the person a certificate of trust signed by a trustee, settlor, grantor, or trustor containing the following:

(1) A statement that the trust exists, the current name of the trust if one has been given, any previous name of the trust if the name of the trust was changed, and the date the trust instrument or will was executed;

(2) The name of the settlor, grantor, trustor, testator, or testatrix;

(3) The name of each original trustee and the name and address of each trustee currently empowered to act under the trust instrument or will on the date of the execution of the certificate of trust;

(4) The applicable powers of the trustee and other provisions set forth in the trust instrument or will as are selected by the person signing the certificate of trust, including those powers authorizing the trustee to sell, convey, pledge, mortgage, lease, or transfer title to any interest in property held in the trust, together with a statement setting forth the number of trustees required by the provisions of the trust instrument or will to act;

(5) A statement that the trust is irrevocable or, if the trust is revocable, a statement to that effect and that the trust has not been revoked;

(6) A statement that the trust is not supervised by a court, or, if applicable, a statement that the trust is supervised by a court, and which statement also sets forth any restrictions imposed by the court on the trustee's ability to act as otherwise permitted by statute or the terms of the trust instrument or will;

(7) If applicable, a description of any property to be conveyed by the trustee;

(8) A statement that the trust has not been modified or amended in any manner that would cause the representations contained in the certificate of trust to be incorrect.

The person signing the certificate shall certify that the statements contained in the certificate are true and correct. The signature of the person signing the certificate shall be acknowledged or verified under oath before a notary public or other official authorized to administer oaths. A certificate of trust need not contain the dispositive terms of a trust.

Source: SL 2009, ch 252, § 24; SL 2010, ch 232, § 7; SL 2011, ch 212, § 15.



§ 55-4-51.1 Recording of certificate of trust--Reliance upon content.

55-4-51.1. Recording of certificate of trust--Reliance upon content. A certificate of trust executed under § 55-4-51 may be recorded in the office of the register of deeds with respect to land described in the certificate of trust or any attachment to it. If it is recorded or filed in any county where real property is situated, or in the case of personal property, if it is presented to a third party, the certificate of trust serves to document the existence of the trust, the identity of the trustees, the powers of the trustees, and any limitations on those powers, and other matters the certificate of trust sets out, as though the full trust instrument had been recorded, filed, or presented. Until amended or revoked, or until the full trust instrument or will is recorded, filed, or presented, a certificate of trust is conclusive proof as to the matters contained in it and any party may rely upon the certificate, except a party dealing directly with the trustee or trustees who have actual knowledge of the facts to the contrary.

Source: SL 2010, ch 232, § 8.



§ 55-4-51.2 Applicability of §§ 55-4-51 and 55-4-51.1.

55-4-51.2. Applicability of §§ 55-4-51 and 55-4-51.1. Sections 55-4-51 and 55-4-51.1 are effective July 1, 2010, but apply to trust instruments and wills whenever created or executed.

Source: SL 2010, ch 232, § 9.



§ 55-4-51.3 Form of certificate of trust in support of a real property transaction.

55-4-51.3. Form of certificate of trust in support of a real property transaction. A certificate of a trustee or of trustees of a trust in support of a real property transaction may be substantially in the following form:
This instrument was prepared by:
____________________
____________________
____________________
(insert name, address and phone number)

CERTIFICATE

OF TRUST

STATE OF SOUTH DAKOTA )
: SS
COUNTY OF)
______________________, being duly sworn under oath, does hereby state as follows:
1. A trust instrument or Will executed on __________ established a trust which is still in existence on the date this Certificate is signed. The current name of the trust, if it has been named, is ___________________________. (Insert n/a if the Trust does not have a name). The name of the trust was/was not changed. If the name of the trust was changed, it was previously known as ___________________________.
2. The name of the settlor, grantor, trustor, testator or testatrix, as the case may be, is

______________________________________________________________________.
3. The name of each original trustee and the name and address of each trustee and each trust protector currently empowered to act under the trust instrument or Will on the date of the execution of this Certificate of Trust is as follows:

______________________________________________________________________

______________________________________________________________________.
4. The person who signs this certificate below certifies that the trust instrument or Will contains the following powers which are given to the trustee, which may or may not be inclusive of all of the powers given to the trustee:

______________________________________________________________________,

______________________________________________________________________,

and further contains the following provisions (optional):

______________________________________________________________________.

The number of trustees required to join in an action by the provisions of the trust instrument or Will is __________.
5. The trust is revocable/irrevocable. ____________________.

If revocable, the trust has not been revoked.
6. The trust is/is not supervised by a court. The following restrictions are currently imposed by the court on the trustee(s) ability to act even though actions so restricted may be permitted by statute or the terms of the trust instrument or Will:

______________________________________________________________________.
7. The Trustee intends to convey the following property owned by the Trust:

______________________________________________________________________.
8. The trust has not been modified or amended in any manner that would cause the representations contained in this Certificate of Trust to be incorrect. The statements contained in this Certificate of Trust are true and correct.
__________
STATE OF SOUTH DAKOTA)
: SS

On this, the _____ day of __________, 20_____, before me, the undersigned officer, personally appeared, known to me or satisfactorily proven to be the person whose name is subscribed to the within instrument and acknowledged that she/he executed the same for the purposes therein contained.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.
__________
Notary Public, South Dakota
My Commission expires: __________
Source: SL 2010, ch 232, § 10; SL 2011, ch 212, § 16.



§ 55-4-52 Request for excerpts from trust instrument.

55-4-52. Request for excerpts from trust instrument. A recipient of a certificate of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments that designate the trustee and confer on the trustee the power to act in the pending transaction.

Source: SL 2009, ch 252, § 25.



§ 55-4-53 Limitation of liability for acting in reliance on certificate of trust.

55-4-53. Limitation of liability for acting in reliance on certificate of trust. Any person who acts in reliance on a certificate of trust without knowledge that the representations contained in the certification are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying on the certification.

Source: SL 2009, ch 252, § 26.



§ 55-4-54 Enforcement of transaction entered into in reliance on certificate of trust.

55-4-54. Enforcement of transaction entered into in reliance on certificate of trust. Any person who in good faith enters into a transaction in reliance on a certificate of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

Source: SL 2009, ch 252, § 27.



§ 55-4-55 Liability for bad faith demand for trust instrument.

55-4-55. Liability for bad faith demand for trust instrument. Any person making a demand for the trust instrument in addition to a certificate of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

Source: SL 2009, ch 252, § 28.



§ 55-4-56 Right to obtain copy of trust instrument in judicial proceeding.

55-4-56. Right to obtain copy of trust instrument in judicial proceeding. The provisions of §§ 55-4-51 to 55-4-55, inclusive, do not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

Source: SL 2009, ch 252, § 29.



§ 55-4-57 Time for commencing judicial proceeding to contest validity of trust--Distribution of trust property--Recovery of improper distribution--Notice.

55-4-57. Time for commencing judicial proceeding to contest validity of trust--Distribution of trust property--Recovery of improper distribution--Notice. (a) A judicial proceeding to contest whether a revocable trust or any amendment thereto, or an irrevocable trust was validly created may not be commenced later than the first to occur of:

(1) One year after the settlor's death;

(2) Sixty days after the trustee, trust advisor, trust protector, or the settlor sent the person who is contesting the trust a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding;

(3) Upon notice of entry of an order of adjudication of the trust's validity as a result of a petition filed before the settlor's death by any fiduciary of the trust or the settlor of a trust;

(4) Upon notice of entry of an order of any other adjudication of the trust's validity or the date the person's right to contest was precluded by consent or other limitation;

(5) The last date a petition for review of a will could be filed under South Dakota law, if the trust was revocable at the settlor's death and the trust was specifically referred to in the settlor's last will; or

(6) Upon notice of entry of a court's order approving a conservator's proposal to create a trust or amendment thereto if the trust or trust amendment was created pursuant to and in conformity with § 29A-5-419 or 29A-5-420.

(b) Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

(1) The trustee knows of a pending proceeding contesting the validity of the trust; or

(2) A potential contestant has notified the trustee of a possible proceeding to contest the trust and a proceeding is commenced within sixty days after the contestant sent the notification.

(c) A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received for proper distribution. If the beneficiary refuses to return the distribution, the beneficiary may be liable for all costs, including attorney fees, incurred for the recovery of the distribution.

(d) Notice given by the trustee, trust protector, trust advisor or settlor under this section shall be given to all beneficiaries of a trust and all heirs at law of the trust settlor.

(e) With respect to notices to beneficiaries and potential contestants under this section, if personal service is not made, then the notice shall be mailed certified or registered mail, postage prepaid, to the last known address of the person, and absent evidence to the contrary, notice to the person is presumed to have been made on the date of delivery to the last known address of the person, when there is proof of delivery.

(f) No trustee, trust advisor, or trust protector may incur any liability to any person or otherwise for failure to provide any written notice discussed above.

(g) Any trustee, trust advisor, trust protector, or the settlor may petition the court for a judicial order confirming that a trust is valid and enforceable under its current terms, pursuant to the procedures as set forth in chapter 21-22.

(h) The provisions of chapter 55--18 apply to this section.

Source: SL 2010, ch 232, § 11; SL 2013, ch 239, § 24; SL 2017, ch 204, § 21; SL 2017, ch 208, § 35.



§ 55-4-58 Presentation of claims against property of trust revocable at settlor's death.

55-4-58. Presentation of claims against property of trust revocable at settlor's death. (a) After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable at the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains, and statutory allowances to a surviving spouse and children to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, and expenses.

(b) A trustee may:

(1) If the trustee has knowledge of a creditor or potential creditor, provide written notice to the creditor or potential creditor at their last known address, advising the creditor that a claim may not be paid if the creditor fails to present a claim within sixty days of the date of such notice; and

(2) For all unknown creditors and all creditors which the trustee, in good faith, is unable to locate, publish notice to such creditors once a week for three successive weeks in a legal newspaper in the county:

(A) Where the settlor was last a resident if the deceased settlor was a resident of South Dakota; or

(B) Where the principal administration of the trust takes place if the deceased settlor was a nonresident of South Dakota.

The published notice shall state that creditors of a deceased settlor must present their claim within four months after the date of the first publication of the notice or any claim or collection efforts which otherwise could have been asserted or enforced against the trust or assets thereof may be barred.

For purposes of this section, a trustee has knowledge of a creditor or potential creditor if the trustee is aware that the creditor has demanded payment from the settlor or the settlor's estate.

(c) Creditors of the deceased settlor who are given written notice or receive notice by publication are barred if no claim is filed within the applicable period.

(d) Claims by a creditor of a deceased settlor may be presented to the trustee by any of the following three methods:

(1) The creditor may deliver or mail to the trustee a written statement of the claim indicating its basis, the name and address of the creditor, and the amount claimed;

(2) If the trust is court-supervised, the creditor may file a written statement of the claim with the clerk of courts and mail or deliver a copy thereof to the trustee. The claim is deemed presented on the first to occur of the receipt of the written statement of claim by the trustee, or the filing of the claim with the clerk of courts; or

(3) The creditor may commence a proceeding against the trust in any court where the trustee may be subject to jurisdiction, to obtain payment of the claim. Such a claim is deemed presented on the date the proceeding is commended.

(e) If a claim is not yet due, the date when it will become due shall be stated in the written statement of the claim. If the claim is contingent or unliquidated, the nature of the uncertainty shall be described. If the claim is secured, the nature of the security shall be described. Failure to describe correctly the nature of the security or uncertainty, or the due date of a claim not yet due, does not invalidate the presentation.

(f) No presentation of claim is required in regard to matters claimed in proceedings against a settlor which were pending at the time of the death of the settlor in any court.

(g) No trustee may incur liability for a nonnegligent or nonwillful failure to give notice to a particular creditor.

(h) If the applicable assets of the trust that are otherwise subject to the claim of an unbarred creditor are insufficient to pay the claim in full, the trustee shall make payment in the following order:

(1) Costs and expenses relating to administration of the trust or estate;

(2) Reasonable funeral expenses of the settlor;

(3) Debts and taxes with preference under federal law;

(4) Debts and taxes with preference under other laws of this state;

(5) All other claims.

(i) In paying claims of a deceased settlor, the trustee shall give no preference in the payment of any claim over any other claim of the same class, and a claim due and payable is not entitled to a preference over claims not yet due except as to claims which are compromised in part or in full.

(j) Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to pay creditor claims with the trust property in accordance with the terms of the trust and this section. The trustee is not subject to liability for doing so unless:

(1) The trustee knows of a pending proceeding contesting the validity of the trust or regarding a creditor's claim; or

(2) A potential contestant or creditor has notified the trustee of a possible proceeding to contest the trust or regarding a creditor's claim, and a proceeding is commenced within sixty days after the contestant sent the notification.

However, the trustee may pay creditor claims without liability so long as the trustee determines that, at the time of the determination, the assets of the trust are reasonably adequate to allow for payment of the claim in view of the type of proceeding, the amount at issue, and the likelihood of its probable success.

(k) A creditor who has received a payment from the trustee, if it is later determined to have been invalid, or wrongfully paid under this section, is liable to return any payment received to the trustee. If the creditor refuses to return the payment, the creditor may be liable for all costs, including attorney's fees, incurred for the recovery of the payment.

(l) Except as to creditors barred by publication or by written notice, the statute of limitations provisions of §§ 29A-3-802(b) and 29A-3-803(a)(3) apply.

(m) Nothing in this section requires a trustee to give notice to a secured creditor of a settlor, nor diminish the rights of a secured creditor under applicable law.

Source: SL 2010, ch 232, § 12.






Chapter 05 - Investment And Management Powers Of Fiduciaries

§ 55-5-1 to 55-5-5. Repealed.

55-5-1 to 55-5-5. Repealed by SL 1995, ch 271, §§ 1 to 5



§ 55-5-6 Standards for investing and managing assets.

55-5-6. Standards for investing and managing assets. The trustee shall invest and manage trust assets as a prudent investor would considering the purposes, terms, distribution requirements, and other circumstances of the trust. This standard requires the exercise of reasonable care, skill, and caution and shall be applied to investments not in isolation, but in the context of the trust portfolio as a whole and as a part of an overall investment strategy that should incorporate risk and return objectives reasonably suitable to the trust.

Source: SL 1995, ch 271, § 6.



§ 55-5-7 Prudent investor rule.

55-5-7. Prudent investor rule. No specific investment or course of action is, taken alone, prudent or imprudent. The trustee may invest in every kind of property and type of investment, subject to this chapter. The prudent investor rule is a test of conduct and not of resulting performance. The prudent investor rule may be expanded, restricted, eliminated, or otherwise altered by the terms of the trust instrument or court order. Unless expanded, restricted, eliminated, or otherwise altered by the terms of the trust instrument or a court order, the trustee's investment decisions and actions shall be judged in terms of the trustee's reasonable judgment regarding the anticipated effect on the trust portfolio as a whole under the facts and circumstances prevailing at the time of the decision or action. No trustee is liable to a beneficiary to the extent that the trustee acted in reliance on the provisions of the trust instrument or court order.

Source: SL 1995, ch 271, § 7; SL 2009, ch 252, § 30; SL 2010, ch 232, § 13.



§ 55-5-8 Diversification of investments.

55-5-8. Diversification of investments. The trustee shall diversify the investments of the trust unless, under the circumstances, the trustee reasonably believes it is in the interests of the beneficiaries and furthers the purposes of the trust not to diversify. Regardless of concentration or lack of diversification, the trustee need not diversify if the trust instrument or court order allows or directs retention of assets forming part of the trust corpus and no trustee is liable to a beneficiary to the extent that the trustee acted in reliance on the provisions of the trust instrument or court order. If a trust instrument or court order allows or directs a fiduciary to invest in a specific investment, type of investment, or investment concentration, no trustee is liable to a beneficiary to the extent that the trustee acted in reliance on the provisions of the trust instrument or court order.

Source: SL 1995, ch 271, § 8; SL 2006, ch 243, § 9; SL 2009, ch 252, § 31; SL 2010, ch 232, § 14.



§ 55-5-9 Review of assets upon acceptance of trusteeship--Basis for disposition or retention of assets--Interest in closely held entity.

55-5-9. Review of assets upon acceptance of trusteeship--Basis for disposition or retention of assets--Interest in closely held entity. The trustee shall, within a reasonable time after the acceptance of the trusteeship, review trust assets and make and implement decisions concerning the retention and disposition of original pre-existing investments in order to conform to the provisions of this section. The trustee's decision to retain or dispose of an asset may properly be influenced by the asset's special relationship or value to the purposes of the trust or to some or all of the beneficiaries, consistent with the trustee's duty of impartiality.

If a trust owns an interest in a closely held entity, and the trust agreement, or other document signed by the settlor or signed by a majority of the current income or principal beneficiaries, if the settlor is deceased, provides that the trustee has no duty to inquire or review the activities of the closely held entity, no trustee is liable to a beneficiary to the extent that the trustee acted in reliance on the provisions of the trust or court order.

For purposes of this section, the term, closely held entity, means any entity in which the following persons in aggregate own at least twenty percent of the entity:

(1) The settlor;

(2) The settlor's grandparents or their descendants;

(3) The settlor's spouse; or

(4) Any trust created by anyone of the aforementioned persons.

If a trust was in existence on or before July 1, 2012, and a collateral document relieved the trustee of the duty to inquire or review the activities of a closely held entity as provided in this section, then the trustee may elect to have this section apply upon providing sixty days written notice of the election to the settlor or to the current income or principal beneficiaries if the settlor is deceased.

Source: SL 1995, ch 271, § 9; SL 2009, ch 252, § 32; SL 2012, ch 233, § 22.



§ 55-5-10 Investment strategy--Productivity judged by whole portfolio.

55-5-10. Investment strategy--Productivity judged by whole portfolio. The trustee shall pursue an investment strategy that considers both the reasonable production of income and safety of capital, consistent with the trustee's duty of impartiality and the purpose of the trust. Whether investments are underproductive or overproductive of income shall be judged by the portfolio as a whole and not as to any particular asset.

Source: SL 1995, ch 271, § 10.



§ 55-5-11 Circumstances considered in investment decisions.

55-5-11. Circumstances considered in investment decisions. The circumstances that the trustee may consider in making investment decisions include, without limitation, the general economic conditions, the possible effect of inflation, the expected tax consequences of investment decisions or strategies, the role each investment or course of action plays within the overall portfolio, the expected total return, including both income yield and appreciation of capital, and the duty to incur only reasonable and appropriate costs. The trustee may consider related trusts and the assets of beneficiaries when making investment decisions.

Source: SL 1995, ch 271, § 11.



§ 55-5-12 Precedence of express provisions of trust instrument.

55-5-12. Precedence of express provisions of trust instrument. The provisions of this chapter may be expanded, restricted, eliminated, or otherwise altered by express provisions of the trust instrument. The trustee is not liable to a beneficiary for the trustee's reasonable and good faith reliance on those express provisions.

Source: SL 1995, ch 271, § 12.



§ 55-5-13 Court authority over trustee.

55-5-13. Court authority over trustee. Nothing in this chapter abrogates or restricts the power of an appropriate court in proper cases to direct or permit the trustee to deviate from the terms of the trust instrument or to direct or permit the trustee to take, or to restrain the trustee from taking, any action regarding the making or retention of investments.

Source: SL 1995, ch 271, § 13.



§ 55-5-14 Authorization language.

55-5-14. Authorization language. The following terms or comparable language in the investment powers and related provisions of a trust instrument, unless otherwise limited or modified by that instrument, authorize any investment or strategy permitted under this chapter: "investments permissible by law for investment of trust funds," "legal investment," "authorized investments," "using the judgment and care under the circumstances then prevailing that men of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to the speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent person rule."

Source: SL 1995, ch 271, § 14.



§ 55-5-15 Applicability of chapter.

55-5-15. Applicability of chapter. This chapter applies to all existing and future trusts, but only as to actions or inactions occurring after July 1, 1995.

Source: SL 1995, ch 271, § 15.



§ 55-5-16 Delegation of responsibilities to others.

55-5-16. Delegation of responsibilities to others. A trustee has a duty to personally perform the responsibilities of the trusteeship except as a prudent person might delegate those responsibilities to others. In deciding whether, to whom, and in what manner to delegate fiduciary authority in the administration of a trust, and thereafter in monitoring agents, the trustee may seek the prior approval for the delegation from all known beneficiaries of the trust or from the court. If such approval is given in writing by all known beneficiaries or by the court, the trustee is not liable for the acts of the person to whom the authority is delegated except in the cases of willful misconduct or gross negligence by the delegating trustee in the selection or monitoring of the agent.

Source: SL 1996, ch 284, § 3; SL 1998, ch 282, § 42; SL 2011, ch 212, § 2.



§ 55-5-17 Duties of trustee with respect to life insurance--Notice to settlor.

55-5-17. Duties of trustee with respect to life insurance--Notice to settlor. (a) Unless otherwise required by the terms of the trust instrument or court order, no trustee of a trust, with respect to acquiring, retaining, or disposing of a contract of insurance or holding one or more insurance contracts upon the life of the settlor, or the lives of the settlor and the settlor's spouse, has the following duties:

(1) To determine whether any such contract is or remains a proper investment;

(2) To investigate the financial strength or changes in the financial strength of the life insurance company;

(3) To make a determination of whether to exercise any policy options available under any such contract;

(4) To make a determination of whether to diversify any such contract relative to one another or to other assets, if any, administered by the trustee;

(5) To inquire about changes in the health or financial condition of the insured or insured's relative to any such contract; or

(6) To vote, or give proxies to vote, on corporate matters.

A trustee of a revocable or an irrevocable trust, or of either a directed trust pursuant to chapter 55-1B or a delegated trust pursuant to § 55-5-16, is not liable to the beneficiaries of the trust or to any other party for any loss arising from the absence of those duties upon the trustee.

(b) The trustee of a trust described under subsection (a) of this section which was established prior to the effective date of this section, shall notify the settlor in writing that, unless the settlor provides written notice to the contrary to the trustee within sixty days of the trustee's notice, the provisions of subsection (a) of this section shall apply to the trust. Subsection (a) of this section does not apply if, within sixty days of the trustee's notice, the settlor notifies the trustee that subsection (a) does not apply.

Source: SL 2010, ch 232, § 15; SL 2012, ch 233, § 27; SL 2014, ch 226, § 5.






Chapter 05A - Powers Of Foreign Fiduciaries

§ 55-5A-1 Release of judgments or mortgages by foreign fiduciaries--Deeds to carry out real estate contracts--Court approval not required.

55-5A-1. Release of judgments or mortgages by foreign fiduciaries--Deeds to carry out real estate contracts--Court approval not required. Judgments rendered by any court in the State of South Dakota, and mortgages belonging to an estate, trust, or person under conservatorship, may, without prior order of court, be released, discharged or assigned, in whole or in part as to any particular property, and deeds may be executed in performance of real estate contracts entered into before the creation of the estate, trust, or conservatorship, by any foreign fiduciary, receiver, referee, or by any other person acting in a fiduciary capacity appointed by a court of record of any foreign state or country, if no fiduciary, receiver or referee has been appointed and qualified in this state. Such release, satisfaction, discharge, assignment or deed may be made without any order of court in any manner, and by any instrument which would be valid and effective if made by a like officer qualified under the laws of this state.

Source: SL 1976, ch 179, § 1; SL 1993, ch 213, § 255.



§ 55-5A-2 Certificate of appointing court or clerk attached--Contents.

55-5A-2. Certificate of appointing court or clerk attached--Contents. Before any instrument executed by any fiduciary or officer as authorized in § 55-5A-1 shall be effective, there shall be attached thereto a certificate executed by the court or clerk making the appointment, with seal attached, if such officer has a seal. Such certificate shall state the name of the court making such appointment, the date of appointment, and that the authority of such fiduciary or officer is still in full force and effect.

Source: SL 1976, ch 179, § 1.






Chapter 06 - Common Trust Funds And Collective Investment Funds

§ 55-6-1 Establishment and maintenance of common trust funds and collective investment funds--Purpose.

55-6-1. Establishment and maintenance of common trust funds and collective investment funds--Purpose. Any bank or trust company qualified to act as fiduciary in this state may establish common trust funds or collective investment funds for the purpose of furnishing investments to itself as fiduciary, or to itself and others, as cofiduciaries.

Any common trust fund or collective investment fund authorized by this chapter shall be established and maintained in accordance with 12 C.F.R. 9.18 as of January 1, 2011.

Source: SL 1941, ch 20, § 1; SDC Supp 1960, § 6.0901; SL 2011, ch 212, § 23.



§ 55-6-1.1 Common trust fund defined.

55-6-1.1. Common trust fund defined. For purposes of this chapter, the term, common trust fund, is a fund as defined in 12 C.F.R. 9.18(a)(1) as of January 1, 2011, and is provided exemption from taxation according to 26 U.S.C. 584 as of January 1, 2011.

Source: SL 2011, ch 212, § 28.



§ 55-6-1.2 Collective investment fund defined.

55-6-1.2. Collective investment fund defined. For purposes of this chapter, the term, collective investment fund, is a fund as defined in 12 C.F.R. 9.18(a)(2) as of January 1, 2011, and is provided exemption from taxation according to Internal Revenue Service, Revenue Ruling 81-100, published March 30, 1981.

Source: SL 2011, ch 212, § 29.



§ 55-6-2 Bank or trust company investment in funds.

55-6-2. Bank or trust company investment in funds. Any bank or trust company qualified to act as fiduciary in this state may, as such fiduciary or cofiduciary, invest funds which it lawfully holds for investment in interests in common trust funds or collective investment funds established pursuant to § 55-6-1, if such investment is not prohibited by the instrument, judgment, decree, or order creating such fiduciary relationship, and if, in the case of cofiduciaries, the bank or trust company procures the consent of its cofiduciary or cofiduciaries to such investment.

Source: SL 1941, ch 20, § 1; SDC Supp 1960, § 6.0901; SL 2011, ch 212, § 24.



§ 55-6-2.1 Powers of bank or trust company qualified to act as fiduciary.

55-6-2.1. Powers of bank or trust company qualified to act as fiduciary. A bank or trust company qualified to act as a fiduciary in this state may:

(1) Establish and maintain common trust funds or collective investment funds for the collective investment of funds held in any fiduciary capacity by it or by another bank or trust company which is owned or controlled by a corporation which owns or controls such bank or trust company;

(2) Invest funds which it holds in common trust funds or collective investment funds established and maintained pursuant to subdivision (1).

The provisions of §§ 55-6-1 to 55-6-7, inclusive, relating to common trust funds or collective investment funds shall apply to the establishment and maintenance of common trust funds or collective investment funds under this section.

This section shall apply to all fiduciary relationships.

Source: SL 1978, ch 356, §§ 1 to 3; SL 2011, ch 212, § 25.



§ 55-6-3 Compliance with law governing administration of trust estates.

55-6-3. Compliance with law governing administration of trust estates. The bank or trust company operating such common trust funds or collective investment funds shall comply with the provisions of chapter 21-22 in the administration of the trust estate.

Source: SL 1941, ch 20, § 2; SDC Supp 1960, § 6.0902; SL 2011, ch 212, § 26.



§ 55-6-4 Application of chapter.

55-6-4. Application of chapter. This chapter shall apply to fiduciary relationships in existence at the time this chapter takes effect or thereafter established.

Source: SL 1941, ch 20, § 7; SDC Supp 1960, § 6.0904.



§ 55-6-5 Uniformity of interpretation.

55-6-5. Uniformity of interpretation. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1941, ch 20, § 3; SDC Supp 1960, § 6.0903.



§ 55-6-6 Repealed.

55-6-6. Repealed by SL 2011, ch 212, § 27.



§ 55-6-7 Citation of chapter.

55-6-7. Citation of chapter. This chapter may be cited as the Uniform Common Trust Fund Act.

Source: SL 1941, ch 20, § 4; SDC Supp 1960, § 6.0906.






Chapter 07 - Third-Party Responsibility For Fiduciary Acts

§ 55-7-1 Liability of third persons dealing with trustees.

55-7-1. Liability of third persons dealing with trustees. One who actually and in good faith transfers any money or other property to a trustee as such is not bound to see to the application thereof; and his rights can in no way be prejudiced by a misapplication thereof by the trustee. Other persons must at their peril see to the proper application of money or other property paid or delivered by them.

Source: SDC 1939, § 59.0117.



§ 55-7-2 Definition of terms.

55-7-2. Definition of terms. Terms used in §§ 55-7-2 to 55-7-15, inclusive, mean:

(1) "Bank," any person or association of persons, whether incorporated or not, carrying on the business of banking;

(2) "Fiduciary," any trustee under any trust, express, implied, resulting or constructive, personal representative, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate;

(3) "Person," any corporation, limited liability company, partnership, or other association, or two or more persons having a joint or common interest; and

(4) "Principal," any person to whom a fiduciary as such owes an obligation.
Source: SL 1943, ch 19, § 1; SDC Supp 1960, § 6.0701 (1); SL 1994, ch 351, § 154.



§ 55-7-3 A thing done "in good faith" defined.

55-7-3. A thing done "in good faith" defined. A thing is done "in good faith" within the meaning of §§ 55-7-2 to 55-7-15, inclusive, when it is in fact done honestly, whether it be done negligently or not.

Source: SL 1943, ch 19, § 1; SDC Supp 1960, § 6.0701 (2).



§ 55-7-4 Payment or transfer to fiduciary--Nonliability of transferor for improper application.

55-7-4. Payment or transfer to fiduciary--Nonliability of transferor for improper application. A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.

Source: SL 1943, ch 19, § 2; SDC Supp 1960, § 6.0702.



§ 55-7-5 Check or bill of exchange drawn by fiduciary payable to third person--Liability of payee.

55-7-5. Check or bill of exchange drawn by fiduciary payable to third person--Liability of payee. If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the instrument.

Source: SL 1943, ch 19, § 5; SDC Supp 1960, § 6.0705.



§ 55-7-6 Transfer of check or bill of exchange drawn by fiduciary who holds it as payee or transferee.

55-7-6. Transfer of check or bill of exchange drawn by fiduciary who holds it as payee or transferee. If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, payable to the fiduciary personally, or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith.

Source: SL 1943, ch 19, § 6; SDC Supp 1960, § 6.0706.



§ 55-7-7 Bank account in name of fiduciary--Check drawn by fiduciary--Bank's liability to principal.

55-7-7. Bank account in name of fiduciary--Check drawn by fiduciary--Bank's liability to principal. If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.

Source: SL 1943, ch 19, § 7; SDC Supp 1960, § 6.0707.



§ 55-7-8 Bank account in name of principal--Check drawn by fiduciary--Bank's liability to principal.

55-7-8. Bank account in name of principal--Check drawn by fiduciary--Bank's liability to principal. If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of its obligation as fiduciary in drawing or delivering the check.

Source: SL 1943, ch 19, § 8; SDC Supp 1960, § 6.0708.



§ 55-7-9 Deposit in bank to fiduciary's personal account--Bank's liability to principal.

55-7-9. Deposit in bank to fiduciary's personal account--Bank's liability to principal. If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or of checks payable to his principal and endorsed by him, if he is empowered to endorse such checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.

Source: SL 1943, ch 19, § 9; SDC Supp 1960, § 6.0709.



§ 55-7-10 Deposit in bank in names of two or more trustees--Check drawn by one.

55-7-10. Deposit in bank in names of two or more trustees--Check drawn by one. When a deposit is made in a bank in the name of two or more persons as trustees and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize such trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.

Source: SL 1943, ch 19, § 10; SDC Supp 1960, § 6.0710.



§ 55-7-11 Negotiable instrument transferred by fiduciary.

55-7-11. Negotiable instrument transferred by fiduciary. If any negotiable instrument payable or endorsed to a fiduciary as such is endorsed by the fiduciary, or if any negotiable instrument payable or endorsed to his principal is endorsed by a fiduciary empowered to endorse such instrument on behalf of his principal, the endorsee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in endorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in transferring the instrument.

Source: SL 1943, ch 19, § 4; SDC Supp 1960, § 6.0704.



§ 55-7-12 Law governing transactions not within Uniform Fiduciaries Act.

55-7-12. Law governing transactions not within Uniform Fiduciaries Act. In any case not provided for in §§ 55-7-2 to 55-7-15, inclusive, the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.

Source: SL 1943, ch 19, § 12; SDC Supp 1960, § 6.0712.



§ 55-7-13 Act not retroactive.

55-7-13. Act not retroactive. The provisions of §§ 55-7-2 to 55-7-15, inclusive, shall not apply to transactions taking place prior to July 1, 1943.

Source: SL 1943, ch 19, § 11; SDC Supp 1960, § 6.0711.



§ 55-7-14 Uniformity of interpretation.

55-7-14. Uniformity of interpretation. Sections 55-7-2 to 55-7-15, inclusive, shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.

Source: SL 1943, ch 19, § 13; SDC Supp 1960, § 6.0713.



§ 55-7-15 Citation of uniform act.

55-7-15. Citation of uniform act. Sections 55-7-2 to 55-7-15, inclusive, may be cited as the Uniform Fiduciaries Act.

Source: SL 1943, ch 19, § 14; SDC Supp 1960, § 6.0714.






Chapter 08 - Registration And Transfer Of Securities Held By Fiduciaries

§ 55-8-1 Definition of terms.

55-8-1. Definition of terms. In this chapter, unless the context otherwise requires:

(1) "Assignment" includes any written stock power, bond power, bill of sale, deed, declaration of trust, or other instrument of transfer.

(2) "Claim of beneficial interest" includes a claim of any interest by a decedent's legatee, distributee, heir, or creditor, a beneficiary under a trust, a ward, a beneficial owner of a security registered in the name of a nominee or a minor owner of a security registered in the name of a custodian, or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on his behalf, and includes a claim that the transfer would be in breach of fiduciary duties.

(3) "Corporation" means a private or public corporation, association or trust issuing a security.

(4) "Fiduciary" means a personal representative, trustee, guardian, committee, conservator, curator, tutor, custodian, or nominee.

(5) "Person" includes an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(6) "Security" includes any share of stock, bond, debenture, note, or other security issued by a corporation which is registered as to ownership on the books of the corporation.

(7) "Transfer" means a change on the books of a corporation in the registered ownership of a security.

(8) "Transfer agent" means a person employed or authorized by a corporation to transfer securities issued by the corporation.
Source: SL 1961, ch 22, § 1.



§ 55-8-2 Rights and duties of corporation and transfer agent--Law governing.

55-8-2. Rights and duties of corporation and transfer agent--Law governing. The rights and duties of a corporation and its transfer agent in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.

Source: SL 1961, ch 22, § 8 (1).



§ 55-8-3 Application of chapter.

55-8-3. Application of chapter. This chapter applies to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in this state in connection with the acquisition, disposition, assignment, or transfer of a security by or to a fiduciary and of a person who guarantees in this state the signature of a fiduciary in connection with such a transaction.

Source: SL 1961, ch 22, § 8 (2).



§ 55-8-4 Registration of security in name of fiduciary.

55-8-4. Registration of security in name of fiduciary. A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as a fiduciary is not bound to inquire into the existence, extent, or correct description of the fiduciary relationship; and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security.

Source: SL 1961, ch 22, § 2.



§ 55-8-5 Assignment of security by fiduciary--Assumption as to authority and capacity.

55-8-5. Assignment of security by fiduciary--Assumption as to authority and capacity. Except as otherwise provided in this chapter, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary may assume without inquiry that the assignment, even though to the fiduciary himself or to his nominee, is within his authority and capacity and is not in breach of his fiduciary duties.

Source: SL 1961, ch 22, § 3 (1).



§ 55-8-6 Assignment of security by fiduciary--Compliance with controlling instrument and law governing fiduciary relationship assumed.

55-8-6. Assignment of security by fiduciary--Compliance with controlling instrument and law governing fiduciary relationship assumed. Except as otherwise provided in this chapter, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary may assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer.

Source: SL 1961, ch 22, § 3 (2).



§ 55-8-7 Assignment of security by fiduciary--Corporation or transfer agent not charged with notice of records or documents.

55-8-7. Assignment of security by fiduciary--Corporation or transfer agent not charged with notice of records or documents. Except as otherwise provided in this chapter, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.

Source: SL 1961, ch 22, § 3 (3).



§ 55-8-8 Assignment of security by fiduciary not the registered owner--Evidence of appointment or incumbency.

55-8-8. Assignment of security by fiduciary not the registered owner--Evidence of appointment or incumbency. A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:

(1) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within sixty days before the transfer; or

(2) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of such a document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate. Corporations and transfer agents may adopt standards with respect to evidence of appointment or incumbency under this subdivision provided such standards are not manifestly unreasonable. Neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to this subdivision (2) except to the extent that the contents relate directly to the appointment or incumbency.
Source: SL 1961, ch 22, § 4.



§ 55-8-9 Claim of beneficial interest adverse to transfer of security--Written notice to corporation or transfer agent, contents.

55-8-9. Claim of beneficial interest adverse to transfer of security--Written notice to corporation or transfer agent, contents. A person asserting a claim of beneficial interest adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner, and the issue of which the security is a part, provides an address for communications directed to the claimant and is received before the transfer.

Source: SL 1961, ch 22, § 5 (1).



§ 55-8-10 Claim of beneficial interest adverse to transfer of security--Notice of presentment to claimant--Restraining order.

55-8-10. Claim of beneficial interest adverse to transfer of security--Notice of presentment to claimant--Restraining order. As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by him. If the corporation or transfer agent so mails such a notice it shall withhold the transfer for thirty days after the mailing and shall then make the transfer unless restrained by a court order.

Source: SL 1961, ch 22, § 5 (2).



§ 55-8-11 Liability of corporation or transfer agent for making or refusing transfer.

55-8-11. Liability of corporation or transfer agent for making or refusing transfer. Nothing in this chapter relieves the corporation or transfer agent of any liability for making or refusing to make the transfer after it is put on notice pursuant to § 55-8-9, unless it proceeds in the manner authorized in § 55-8-10.

Source: SL 1961, ch 22, § 5 (1).



§ 55-8-12 Nonliability of corporation or transfer agent for authorized acts.

55-8-12. Nonliability of corporation or transfer agent for authorized acts. A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by this chapter.

Source: SL 1961, ch 22, § 6.



§ 55-8-13 Participation in breach of fiduciary duty--Nonliability of third persons.

55-8-13. Participation in breach of fiduciary duty--Nonliability of third persons. No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary, including a person who guarantees the signature of the fiduciary, is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves a breach unless it is shown that he acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.

Source: SL 1961, ch 22, § 7 (1).



§ 55-8-14 Liability of guarantor of signature of fiduciary.

55-8-14. Liability of guarantor of signature of fiduciary. If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent by reason of this chapter incurs no liability.

Source: SL 1961, ch 22, § 7 (2).



§ 55-8-15 Corporation and transfer agent not liable for breach of fiduciary duty or on guarantee of fiduciary's signature.

55-8-15. Corporation and transfer agent not liable for breach of fiduciary duty or on guarantee of fiduciary's signature. Sections 55-8-13 and 55-8-14 do not impose any liability upon the corporation or its transfer agent.

Source: SL 1961, ch 22, § 7 (3).



§ 55-8-16 Tax obligations of corporation or transfer agent not affected by chapter.

55-8-16. Tax obligations of corporation or transfer agent not affected by chapter. This chapter does not affect any obligation of a corporation or transfer agent with respect to estate, inheritance, succession, or other taxes imposed by the laws of this state.

Source: SL 1961, ch 22, § 9.



§ 55-8-17 Uniformity of interpretation.

55-8-17. Uniformity of interpretation. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1961, ch 22, § 10.



§ 55-8-18 Citation of chapter.

55-8-18. Citation of chapter. This chapter may be cited as the Uniform Act for the Simplification of Fiduciary Security Transfers.

Source: SL 1961, ch 22, § 11.






Chapter 09 - Charitable Trusts

§ 55-9-1 Express trusts--Creation for charitable, educational, religious, or other public use.

55-9-1. Express trusts--Creation for charitable, educational, religious, or other public use. Express trusts of real or personal property, or both, may be created to receive by grant, devise, gift, or bequest, and to take charge of, invest and administer in accordance with the terms of the trust, upon and for any charitable, benevolent, educational, religious or other public use or trust.

Source: SL 1955, ch 429, § 1; SDC Supp 1960, § 59.0601.



§ 55-9-2 Validity of trust not affected by uncertainty or violation of rule against perpetuities--Disposal of property by trustee.

55-9-2. Validity of trust not affected by uncertainty or violation of rule against perpetuities--Disposal of property by trustee. No such trust shall be invalid because of indefiniteness or uncertainty of the object of such trust or of the beneficiaries thereof designated in the instrument creating the same nor by reason of the same contravening any statute or rule against perpetuities, but no such trust shall be construed so as to prevent or limit the free alienation of the title to any of the trust estate by the trustee in the administration of said trust, except as may be permitted under existing or subsequent statutes.

Source: SL 1955, ch 429, § 2; SDC Supp 1960, § 59.0602.



§ 55-9-3 Action to enforce charitable trust--Liberal construction to carry out intent--Notice of action to attorney general.

55-9-3. Action to enforce charitable trust--Liberal construction to carry out intent--Notice of action to attorney general. Such trust shall be liberally construed by the courts so that the intentions of the donor thereof shall be carried out whenever possible, and no such trust shall fail solely because the donor has imperfectly outlined the purpose and object of such charity or the method of administration.

A grantor may maintain an action to enforce a charitable trust under this section and may designate in writing a person or persons, whether or not born at the time of such designation, to enforce a charitable trust under this section. In any such action, the attorney general shall be provided notice as provided in § 21-22-18.

Source: SL 1955, ch 429, § 3; SDC Supp 1960, § 59.0603; SL 2012, ch 233, § 23.



§ 55-9-4 Incomplete or imperfect trust--Purposes impracticable or impossible of performance--Administration to accomplish general purpose--Order of court with consent of donor, if alive and competent.

55-9-4. Incomplete or imperfect trust--Purposes impracticable or impossible of performance--Administration to accomplish general purpose--Order of court with consent of donor, if alive and competent. Whenever it shall appear to the circuit court for the proper county that the purpose and object of such charity is imperfectly expressed, or the method of administration is not indicated or is incomplete or imperfect, or that the fulfillment of the special purpose expressed in a trust for charitable or public purpose is or becomes impracticable, impossible, inexpedient or unlawful, such court shall upon the application of any trustee of the trust, or any interested party or the attorney general of this state, and upon such notice as said court may direct, make an order directing that such trust shall be administered or expended in such manner as in the judgment of said court will, as nearly as can be, accomplish the general purposes of the instrument and the object and intention of the donor without regard to, and free from any, specific restriction, limitation or direction contained therein, provided, however, that no such order shall be made without the consent of the donor of said trust if he is then living and mentally competent.

Source: SL 1955, ch 429, § 3; SDC Supp 1960, § 59.0603.



§ 55-9-5 Enforcement by attorney general as representative of beneficiaries--Exception.

55-9-5. Enforcement by attorney general as representative of beneficiaries--Exception. Except as otherwise set forth in § 55-9-3, the attorney general shall represent the beneficiaries in all cases arising under this chapter, and the attorney general shall enforce such trusts by proper proceedings in the courts.

Source: SL 1955, ch 429, § 3; SDC Supp 1960, § 59.0603; SL 2012, ch 233, § 24.



§ 55-9-6 Restrictions to avoid taxability of income--Definition of terms.

55-9-6. Restrictions to avoid taxability of income--Definition of terms. Terms as used in §§ 55-9-6 to 55-9-14, inclusive shall have the following meaning:

(1) "Charitable trust," as defined in section 4947 (a)(1) of the Internal Revenue Code;

(2) "Excess business holdings," as defined in section 4943 (c) of the Internal Revenue Code;

(3) "Internal Revenue Code," the United States Internal Revenue Code of 1954, as amended;

(4) "Private foundation," as defined in section 509 (a) of the Internal Revenue Code;

(5) "Self-dealing," as defined in section 4941 (d) of the Internal Revenue Code;

(6) "Split-interest," as defined in section 4947 (a)(2) of the Internal Revenue Code;

(7) "Taxable expenditure," as defined in section 4945 (d) of the Internal Revenue Code;

(8) "Trustee," a corporation, individual, or other legal entity acting as an original, added, or successor trustee of a testamentary or inter vivos trust estate, whichever in a particular case shall be appropriate.
Source: SL 1972, ch 259, § 1.



§ 55-9-7 Restrictions deemed incorporated in instrument creating charitable trust or foundation.

55-9-7. Restrictions deemed incorporated in instrument creating charitable trust or foundation. Any will or trust instrument creating a trust which is a private foundation, charitable trust, or a split-interest trust and any other instrument governing the trustee of any such trust or the use, retention, or disposition of any of the income or property of such trust, shall be deemed to have incorporated within such will, trust instrument, or other governing instrument with the same effect as though such language were set forth verbatim in such will, trust instrument, or other governing instrument, the provisions set forth in §§ 55-9-8 to 55-9-12, inclusive, with respect to such trust and the trustee thereof, and, except as the contrary is provided in §§ 55-9-13 and 55-9-14, such provisions shall govern the administration and distribution of any such trust irrespective of any provisions of any applicable will, trust instrument, or other governing instrument, statute or law of this state to the contrary.

Source: SL 1972, ch 259, § 2.



§ 55-9-8 Self-dealing by trustee prohibited.

55-9-8. Self-dealing by trustee prohibited. The trustee of a trust described in § 55-9-7 shall not engage in any act of self-dealing which would give rise to any liability for the tax imposed by section 4941 (a) of the Internal Revenue Code.

Source: SL 1972, ch 259, § 2 (2).



§ 55-9-9 Distributions required to avoid taxes.

55-9-9. Distributions required to avoid taxes. The trustee of a trust described in § 55-9-7 shall distribute for each taxable year of the trust, amounts at least sufficient to avoid liability for the tax imposed by section 4942 (a) of the Internal Revenue Code.

Source: SL 1972, ch 259, § 2 (1).



§ 55-9-10 Retention of excess business holdings prohibited.

55-9-10. Retention of excess business holdings prohibited. The trustee of a trust described in § 55-9-7 shall not retain any excess business holdings which would give rise to any liability for the tax imposed by section 4943 (a) of the Internal Revenue Code.

Source: SL 1972, ch 259, § 2 (3).



§ 55-9-11 Investments to jeopardize exempt purposes prohibited.

55-9-11. Investments to jeopardize exempt purposes prohibited. The trustee of a trust described in § 55-9-7 shall not make any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of section 4944 of the Internal Revenue Code, so as to give rise to any liability for the tax imposed by section 4944 (a) of the Internal Revenue Code.

Source: SL 1972, ch 259, § 2 (4).



§ 55-9-12 Taxable expenditures prohibited.

55-9-12. Taxable expenditures prohibited. The trustee of a trust described in § 55-9-7 shall not make any taxable expenditure which would give rise to any liability for the tax imposed by section 4945 (a) of the Internal Revenue Code.

Source: SL 1972, ch 259, § 2 (5).



§ 55-9-13 Judicial determination that restrictive provisions are contrary to instrument creating trust.

55-9-13. Judicial determination that restrictive provisions are contrary to instrument creating trust. Sections 55-9-7 to 55-9-12, inclusive, shall not apply to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the will, trust instrument, or other governing instrument described in § 55-9-7 and that such will, trust instrument or other governing instrument may not be changed to conform to §§ 55-9-8 to 55-9-12, inclusive.

Source: SL 1972, ch 259, § 3.



§ 55-9-14 State supervisory powers unimpaired by restrictions to avoid taxability of income.

55-9-14. State supervisory powers unimpaired by restrictions to avoid taxability of income. Nothing in §§ 55-9-6 to 55-9-13, inclusive, shall impair the rights and powers of the attorney general or the courts of this state with respect to any trust.

Source: SL 1972, ch 259, § 4.






Chapter 10 - Custodial Gifts To Minors [Repealed]

CHAPTER 55-10

CUSTODIAL GIFTS TO MINORS [REPEALED]

[Repealed by SL 1986, ch 409, § 26]



Chapter 10A - Uniform Transfers To Minors Act

§ 55-10A-1 Definitions.

55-10A-1. Definitions. Terms used in this chapter mean:

(1) "Adult," a person who has attained the age of eighteen years;

(2) "Benefit plan," an employer's plan for the benefit of an employee or partner;

(3) "Broker," a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others;

(4) "Conservator," a person appointed or qualified by a court to act as general, limited or temporary conservator of a minor's property or a person legally authorized to perform substantially the same functions;

(5) "Custodial property," any interest in property transferred to a custodian under this chapter and the income from and proceeds of that interest in property;

(6) "Custodian," a person so designated under § 55-10A-9 or a successor or substitute custodian designated under § 55-10A-18;

(7) "Financial institution," a bank, trust company, savings institution or credit union, chartered and supervised under state or federal law;

(8) "Legal representative," an individual's personal representative or conservator;

(9) "Member of the minor's family," the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of the whole or half blood or by adoption;

(10) "Minor," a person who has not attained the age of eighteen years;

(11) "Personal representative," an executor, administrator, successor personal representative or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions;

(11A) "Qualified minor's trust," a trust, including a trust created by a custodian, of which a minor is the sole income beneficiary and that satisfies the requirements of Section 2503(c) of the Federal Internal Revenue Code of 1986 and the regulations implementing that section;

(12) "State," includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States;

(13) "Transfer," a transaction that creates custodial property under § 55-10A-9;

(14) "Transferor," a person who makes a transfer under this chapter; and

(15) "Trust company," a financial institution, corporation or other legal entity, authorized to exercise general trust powers.
Source: SL 1986, ch 409, § 1; SL 1993, ch 213, § 256; SL 2008, ch 257, § 13.



§ 55-10A-2 Scope and jurisdiction.

55-10A-2. Scope and jurisdiction. This chapter applies to any transfer that refers to this chapter in the designation under § 55-10A-9 by which the transfer is made if at the time of the transfer, the transferor, the minor or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor, or the custodian or the removal of custodial property from this state. A person designated as custodian under this chapter is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship. A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor or the custodian is a resident of the designated state or the custodial property is located in the designated state.

Source: SL 1986, ch 409, § 2.



§ 55-10A-3 Nomination of custodian.

55-10A-3. Nomination of custodian. Any person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for __________________________ (name of minor) under the South Dakota Uniform Transfers to Minors Act." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer or other obligor of the contractual rights. A custodian nominated under this section shall be a person to whom a transfer of property of that kind may be made under § 55-10A-9. The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under § 55-10A-9. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to § 55-10A-9.

Source: SL 1986, ch 409, § 3.



§ 55-10A-4 Transfer by gift or exercise of power of appointment.

55-10A-4. Transfer by gift or exercise of power of appointment. Any person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to § 55-10A-9.

Source: SL 1986, ch 409, § 4.



§ 55-10A-5 Transfer authorized by will or trust.

55-10A-5. Transfer authorized by will or trust. Any personal representative or trustee may make an irrevocable transfer pursuant to § 55-10A-9, to a custodian for the benefit of a minor as authorized in the governing will or trust. If the testator or settlor has nominated a custodian under § 55-10A-3, to receive the custodial property, the transfer must be made to that person. If the testator or settlor has not nominated a custodian under § 55-10A-3, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under § 55-10A-9.

Source: SL 1986, ch 409, § 5.



§ 55-10A-6 Other transfer by fiduciary.

55-10A-6. Other transfer by fiduciary. A transfer under subdivisions (1) or (2) may be made only if the personal representative, trustee or conservator considers the transfer to be in the best interest of the minor, the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument and the transfer is authorized by the court if it exceeds ten thousand dollars in value; and:

(1) A personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to § 55-10A-9, in the absence of a will or under a will or trust that does not contain an authorization to do so; or

(2) A conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to § 55-10A-9.
Source: SL 1986, ch 409, § 6.



§ 55-10A-7 Transfer by obligor.

55-10A-7. Transfer by obligor. Subject to subdivisions (1) and (2), any person not subject to § 55-10A-5 or 55-10A-6, who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to § 55-10A-9:

(1) If a person having the right to do so under § 55-10A-3, has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person; or

(2) If no custodian has been nominated under § 55-10A-3, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds ten thousand dollars in value.
Source: SL 1986, ch 409, § 7.



§ 55-10A-8 Receipt for custodial property.

55-10A-8. Receipt for custodial property. A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this chapter.

Source: SL 1986, ch 409, § 8.



§ 55-10A-9 Manner of creating custodial property and effecting transfer.

55-10A-9. Manner of creating custodial property and effecting transfer. Custodial property is created and a transfer is made if:

(1) An uncertificated security or a certificated security in registered form is either:

(a) registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for _________________________ (name of minor) under the South Dakota Uniform Transfers to Minors Act"; or

(b) delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in § 55-10A-10;

(2) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for _________________________ (name of minor) under the South Dakota Uniform Transfers to Minors Act";

(3) The ownership of a life or endowment insurance policy or annuity contract is either:

(a) registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for _________________________ (name of minor) under the South Dakota Uniform Transfers to Minors Act"; or

(b) assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for __________________________ (name of minor) under the South Dakota Uniform Transfers to Minors Act";

(4) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company whose name in the notification is followed in substance by the words: "as custodian for _________________________ (name of minor) under the South Dakota Uniform Transfers to Minors Act";

(5) An interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for _________________________ (name of minor) under the South Dakota Uniform Transfers to Minors Act";

(6) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(a) issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for _________________________ (name of minor) under the South Dakota Uniform Transfers to Minors Act"; or

(b) delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for _________________________ (name of minor) under the South Dakota Uniform Transfers to Minors Act"; or

(7) An interest in any property not described in subdivisions (1) through (6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in § 55-10A-10.
Source: SL 1986, ch 409, § 9.



§ 55-10A-10 Designation of initial custodian.

55-10A-10. Designation of initial custodian. An instrument in the following form satisfies the requirements of subdivisions 55-10A-9(1)(a) and (7):

TRANSFER UNDER THE SOUTH DAKOTA UNIFORM TRANSFERS TO

MINORS ACT

I, ______________ (name of transferor or name and representative capacity if a fiduciary) hereby transfer to ______________ (name of custodian), as custodian for ______________ (name of minor) under the South Dakota Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).
Dated: __________________
________________________
(Signature)
______________ (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the (Name of Enacting State) Uniform Transfers to Minors Act.
Dated: __________________
________________________
(Signature of Custodian)

Source: SL 1986, ch 409, § 10.



§ 55-10A-11 Control.

55-10A-11. Control. A transferor shall place the custodian in control of the custodial property as soon as practicable.

Source: SL 1986, ch 409, § 11.



§ 55-10A-12 Single custodianship.

55-10A-12. Single custodianship. A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this chapter by the same custodian for the benefit of the same minor constitutes a single custodianship.

Source: SL 1986, ch 409, § 12.



§ 55-10A-13 Validity and effect of transfer.

55-10A-13. Validity and effect of transfer. The validity of a transfer made in a manner prescribed in this chapter is not affected by:

(1) Failure of the transferor to comply with § 55-10A-11 concerning possession and control;

(2) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under § 55-10A-9; or

(3) Death or incapacity of a person nominated under § 55-10A-3, or designated under § 55-10A-9, as custodian or the disclaimer of the office by that person.

A transfer made pursuant to § 55-10A-9, is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties and authority provided in this chapter and neither the minor nor the minor's legal representative has any right, power, duty or authority with respect to the custodial property except as provided in this chapter.

By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights and immunities provided in this chapter.

Source: SL 1986, ch 409, § 13.



§ 55-10A-14 Care of custodial property.

55-10A-14. Care of custodial property. A custodian shall take control of custodial property, register or record title to custodial property if appropriate, and collect, hold, manage, invest and reinvest custodial property.

In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

A custodian may invest in or pay premiums on life insurance or endowment policies on the life of the minor only if the minor or the minor's estate is the sole beneficiary, or the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for ___________________ (name of minor) under the South Dakota Uniform Transfers to Minors Act."

A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of fourteen years.

Source: SL 1986, ch 409, § 14.



§ 55-10A-15 Powers of custodian.

55-10A-15. Powers of custodian. A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only. This section does not relieve a custodian from liability for breach of § 55-10A-14.

At any time, a custodian may transfer part or all of a custodial property to a qualified minor's trust without a court order. Such transfer terminates the custodianship to the extent of the transfer.

Source: SL 1986, ch 409, § 15; SL 2008, ch 257, § 14.



§ 55-10A-16 Use of custodial property.

55-10A-16. Use of custodial property. A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to the duty or ability of the custodian personally or of any other person to support the minor, or any other income or property of the minor which may be applicable or available for that purpose. On petition of an interested person or the minor if the minor has attained the age of fourteen years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor. A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

Source: SL 1986, ch 409, § 16.



§ 55-10A-17 Custodian's expenses, compensation, and bond.

55-10A-17. Custodian's expenses, compensation, and bond. A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties. Except for one who is a transferor under § 55-10A-4, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year. Except as provided in § 55-10A-20, a custodian need not give a bond.

Source: SL 1986, ch 409, § 17.



§ 55-10A-18 Exemption of third person from liability.

55-10A-18. Exemption of third person from liability. A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian's designation;

(2) The propriety of, or the authority under this chapter for, any act of the purported custodian;

(3) The validity or propriety under this chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) The propriety of the application of any property of the minor delivered to the purported custodian.
Source: SL 1986, ch 409, § 18.



§ 55-10A-19 Liability to third persons.

55-10A-19. Liability to third persons. A claim based on a contract entered into by a custodian acting in a custodial capacity, an obligation arising from the ownership or control of custodial property, or a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

No custodian is personally liable:

(1) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

No minor is personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

Source: SL 1986, ch 409, § 19.



§ 55-10A-20 Renunciation, resignation, death, or removal of custodian--Designation of successor custodian.

55-10A-20. Renunciation, resignation, death, or removal of custodian--Designation of successor custodian. Any person nominated under § 55-10A-3 or designated under § 55-10A-9 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated under § 55-10A-3, the person who made the nomination may nominate a substitute custodian under § 55-10A-3; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under § 55-10A-9. The custodian so designated has the rights of a successor custodian.

A custodian at any time may designate a trust company or an adult other than a transferor under § 55-10A-4, as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of fourteen years and to the successor custodian and by delivering the custodial property to the successor custodian.

If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the minor has attained the age of fourteen years, the minor may designate as successor custodian an adult member of the minor's family, a conservator of the minor or a trust company. If the minor has not attained the age of fourteen years or fails to act within sixty days after the ineligibility, death or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family or any other interested person may petition the court to designate a successor custodian.

A custodian who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of fourteen years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under § 55-10A-4, or to require the custodian to give appropriate bond.

Source: SL 1986, ch 409, § 20.



§ 55-10A-21 Accounting by and determination of liability of custodian.

55-10A-21. Accounting by and determination of liability of custodian. A minor who has attained the age of fourteen years, the minor's guardian conservator, or other legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court for an accounting by the custodian or the custodian's legal representative; or for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under § 55-10A-18, to which the minor or the minor's legal representative was a party.

A successor custodian may petition the court for an accounting by the predecessor custodian.

The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

If a custodian is removed under § 55-10A-20, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

Source: SL 1986, ch 409, § 21; SL 1993, ch 213, § 257.



§ 55-10A-22 Termination of custodianship.

55-10A-22. Termination of custodianship. The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1) The minor's attainment of eighteen years of age with respect to custodial property transferred under § 55-10A-4, 55-10A-5, 55-10A-6 or 55-10A-7; or

(2) The minor's death.
Source: SL 1986, ch 409, § 22.



§ 55-10A-23 Applicability.

55-10A-23. Applicability. This chapter applies to a transfer within the scope of § 55-10A-2 made after July 1, 1986 if:

(1) The transfer purports to have been made under the Uniform Gifts to Minors Act of South Dakota; or

(2) The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this chapter is necessary to validate the transfer.
Source: SL 1986, ch 409, § 23.



§ 55-10A-24 Effect on existing custodianships.

55-10A-24. Effect on existing custodianships. Any transfer of custodial property as now defined in this chapter made before July 1, 1986 is validated notwithstanding that there was no specific authority in the Uniform Gifts to Minors Act of South Dakota for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

This chapter applies to all transfers made before July 1, 1986 in a manner and form prescribed in the Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on July 1, 1986.

Sections 55-10A-1 and 55-10A-22, with respect to the age of a minor for whom custodial property is held under this chapter do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of eighteen after July 1, 1968, and before July 1, 1986.

Source: SL 1986, ch 409, § 24.



§ 55-10A-25 Short title.

55-10A-25. Short title. This chapter may be cited as the "South Dakota Uniform Transfers to Minors Act."

Source: SL 1986, ch 409, § 25.



§ 55-10A-26 Repeal of the Gifts to Minors Act.

55-10A-26. Repeal of the Gifts to Minors Act. Chapter 55-10 is hereby repealed. To the extent that this chapter, by virtue of § 55-10A-24, does not apply to transfers made in a manner prescribed in the Gifts to Minors Act of South Dakota or to the powers, duties and immunities conferred by transfers in that manner upon custodians and person dealing with custodians, the repeal of the Gifts to Minors Act of South Dakota does not affect those transfers or those powers, duties and immunities.

Source: SL 1986, ch 409, § 26.






Chapter 11 - Prearranged Funeral Trusts

§ 55-11-1 Prearranged funeral contract--Portion of money paid under contract held in trust.

55-11-1. Prearranged funeral contract--Portion of money paid under contract held in trust. Before a person's death, he or someone on his behalf may contract with another person for the purchase or rental of personal property or professional services for the final disposition of his body. At least eighty-five percent of all money paid under the contract shall be held in a revocable or an irrevocable trust, at the purchaser's option. The money shall be held in trust until the obligation of the contract is fulfilled according to its terms or, if a revocable trust, the money is refunded to the person who made the payments.

Source: SL 1953, ch 496, § 1; SDC Supp 1960, § 27.1409; SL 1967, ch 104, § 1; SL 1975, ch 302, § 1; SL 1981, ch 355, § 1; SL 1986, ch 408, § 1.



§ 55-11-1.1 Personal property and professional services to be provided under prearranged funeral trust contract.

55-11-1.1. Personal property and professional services to be provided under prearranged funeral trust contract. The personal property to be delivered according to the terms of a prearranged funeral trust contract includes such things as: grave liners, vaults, transportation containers, grave markers, cremation urns or vaults, grave ornamentation, flowers, statuary, floral arrangements, caskets, clothing, memorial items, guest books and other personal property incidental to a funeral or burial service. Professional services to be provided according to the terms of a prearranged funeral trust contract are the embalming of the deceased person's body or the conduct of a funeral service for hire and any other professional services associated with the disposition, storage, preparation or burial of a deceased person's body.

Source: SL 1986, ch 408, § 7.



§ 55-11-2 Deposit of trust fund in banking institution or association--Violation as misdemeanor.

55-11-2. Deposit of trust fund in banking institution or association--Violation as misdemeanor. Within ten days after receipt, the person holding money in trust under § 55-11-1 shall deposit it in a banking institution, or place the money in an account in a savings and loan association, or a federal credit union organized under the laws of this state or of the United States of America, provided, however, such institutions are domiciled in the state of South Dakota, and the deposits or accounts of which banking institution, federal credit union or association are guaranteed by the federal government or insured by an instrumentality of the federal government. The money shall be carried in a trust account in the name of the depositor as trustee for the person who will receive the benefit of the property and services upon his death. Any person intentionally violating the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SL 1953, ch 496, §§ 2, 4; SDC Supp 1960, §§ 27.1410, 27.9954; SL 1967, ch 104, § 2; SL 1980, ch 24, § 109; SL 1986, ch 408, § 2.



§ 55-11-3 Contract to be in writing--Copies furnished depository and personal representative of contracting party--Clause concerning trust fund required.

55-11-3. Contract to be in writing--Copies furnished depository and personal representative of contracting party--Clause concerning trust fund required. A contract pursuant to § 55-11-1 shall be in writing and sufficient copies thereof shall be left with the depository pursuant to § 55-11-2 to comply with the provisions of this chapter, and a copy thereof shall also be furnished, upon request, to any personal representative of the estate of the decedent who contracted for his burial during his lifetime. The contract shall contain the following in twelve point bold type:

IF THIS CONTRACT IS PURCHASED FOR A GUARANTEED PRICE, NO LESS THAN EIGHTY-FIVE PERCENT OF ANY FUNDS RECEIVED UNDER THIS CONTRACT ARE REQUIRED BY LAW TO BE PLACED IN A FUNERAL TRUST FUND IN A DEPOSITORY DESCRIBED IN SDCL 55-11-2, IN EITHER A REVOCABLE OR IRREVOCABLE TRUST. IF THIS CONTRACT IS NOT FOR A GUARANTEED PRICE, ONE HUNDRED PERCENT OF ANY FUNDS RECEIVED UNDER THIS CONTRACT ARE REQUIRED BY LAW TO BE PLACED IN A FUNERAL TRUST FUND IN A DEPOSITORY DESCRIBED IN SDCL 55-11-2 IN EITHER A REVOCABLE OR IRREVOCABLE TRUST. THIS CONTRACT, IF A REVOCABLE TRUST, MAY BE CANCELED AT ANY TIME UPON THIRTY DAYS WRITTEN NOTICE AND ONE HUNDRED PERCENT OF THE MONEY PAID INTO TRUST TOGETHER WITH ONE HUNDRED PERCENT OF ACCRUED TRUST INTEREST SHALL BE RETURNED TO THE CONTRACT PURCHASER.

Source: SL 1953, ch 496, § 1; SDC Supp 1960, § 27.1409; SL 1967, ch 104, § 1; SL 1981, ch 355, § 2; SL 1986, ch 408, § 3.



§ 55-11-3.1 Clause required in contract not providing guaranteed price.

55-11-3.1. Clause required in contract not providing guaranteed price. In addition to the requirements of § 55-11-3, any contract entered into pursuant to § 55-11-1, which does not provide for a guaranteed price for services or personal property to be delivered or performed pursuant to the terms of the contract, shall contain the following in twelve point bold type:

ANY FUNDS PAID UNDER THIS CONTRACT ARE ONLY A DEPOSIT TO BE APPLIED TOWARD THE FINAL COSTS OF THE SERVICES OR PERSONAL PROPERTY CONTRACTED FOR. ADDITIONAL CHARGES MAY BE REQUIRED.

Source: SL 1981, ch 355, § 4.



§ 55-11-4 Financial institution receiving money in trust--Acknowledgment on copy of prearranged funeral contract.

55-11-4. Financial institution receiving money in trust--Acknowledgment on copy of prearranged funeral contract. When a banking institution, federal credit union or a savings and loan association has received money in trust under § 55-11-2, it shall acknowledge receipt thereof upon the copies of the contract for said prearranged funerals.

Source: SL 1953, ch 496, § 3; SDC Supp 1960, § 27.1411; SL 1967, ch 104, § 3; SL 1981, ch 356; SL 1986, ch 408, § 15.



§ 55-11-5 Cancellation of contract creating revocable trust.

55-11-5. Cancellation of contract creating revocable trust. The contract creating a revocable trust mentioned in § 55-11-1 may be canceled by either party thereto at any time upon thirty days' written notice of such cancellation.

Source: SL 1953, ch 496, § 1; SDC Supp 1960, § 27.1409; SL 1967, ch 104, § 1; SL 1975, ch 302, § 2.



§ 55-11-5.1 Return of payments required on revocation under contract with guaranteed price.

55-11-5.1. Return of payments required on revocation under contract with guaranteed price. A person who revokes a revocable trust under a contract providing a guaranteed price is entitled to receive one hundred percent of all money paid into trust under the contract together with one hundred percent of accrued interest unless a greater amount is specified in the contract.

Source: SL 1981, ch 355, § 3; SL 1986, ch 408, § 4.



§ 55-11-6 Repealed.

55-11-6. Repealed by SL 1986, ch 408, § 13



§ 55-11-7 Solicitation of funeral trust contracts--Annual registration required--Exception--Unauthorized solicitation or sale prohibited--Violation as misdemeanor.

55-11-7. Solicitation of funeral trust contracts--Annual registration required--Exception--Unauthorized solicitation or sale prohibited--Violation as misdemeanor. Notwithstanding the provision contained in subdivision 36-19-38(8), prearranged funeral trust contracts may be solicited. However, no person may sell, offer to sell or solicit a prearranged funeral trust contract unless he registers annually with the State Board of Funeral Service and the person is a funeral establishment licensed in the State of South Dakota or a person, partnership or corporation engaged in the business of the ownership, maintenance or operation of a cemetery or an agent or employee of a funeral establishment licensed in the State of South Dakota or the agent or employee of a person, partnership or corporation engaged in the business of the ownership, maintenance or operation of a cemetery. Any natural person who is licensed to practice funeral service under chapter 36-19 and who is the owner or employee of a funeral home licensed pursuant to § 36-19-14 is exempt from the registration requirements of this section and, as to activities for which such person is licensed pursuant to chapter 36-19, is exempt from the licensing and bonding provisions of chapter 37-13. Failure to annually register is a Class 2 misdemeanor.

No person may sell, offer to sell or solicit a prearranged funeral trust contract for professional services as defined in § 55-11-1.1 unless the seller or the funeral establishment or cemetery of which the seller is an agent or employee is authorized by law to provide and is regularly engaged in the business of providing such services. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1981, ch 355, § 5; SL 1986, ch 408, § 5; SL 1987, ch 366.



§ 55-11-8 Information to be submitted upon registration.

55-11-8. Information to be submitted upon registration. When a person registers to sell prearranged funeral trust contracts, he shall submit to the State Board of Funeral Service the following information:

(1) The name and address of the funeral establishment or cemetery association which has authorized him to sell prearranged funeral trust contracts;

(2) His name and address;

(3) A sworn statement that he has not been convicted of any crime within the last five years involving the elements of fraud or misrepresentation; and

(4) A statement of compliance with chapter 37-13.
Source: SL 1986, ch 408, § 6.



§ 55-11-9 Annual report required--Contents--Filing fee--Confidentiality--Violation as misdemeanor.

55-11-9. Annual report required--Contents--Filing fee--Confidentiality--Violation as misdemeanor. Before March first of each year, the owner or manager of each cemetery association or licensed funeral establishment that has entered into any prearranged funeral trust contracts shall file a report covering the period of the preceding calendar year with the State Board of Funeral Service. The report shall include:

(1) The name and address of the licensed funeral establishment or cemetery association, the name and address of the manager or operator thereof, and the name of the contract holder;

(2) The lump sum consideration paid upon each prearranged funeral trust contract sold or the total amount in dollars of any installments paid upon each prearranged funeral trust contract sold;

(3) The name and address of the banking institution, federal credit union or savings and loan association in which such consideration was deposited;

(4) The total in dollars of all sums received as consideration upon prearranged funeral trust contracts executed by the licensed funeral establishment or cemetery association or in its behalf during all periods after July 1, 1986, which are undrawn or unexpended and on deposit in a banking institution, federal credit union or savings and loan association or in the hands of the licensed funeral establishment or cemetery association; and

(5) The current value, including accrued interest of each prearranged funeral trust contract being held.

The report shall be accompanied by a filing fee of five dollars. The contracts filed under this section are not public records and are confidential records of the board. Failure to file this report is a Class 2 misdemeanor.

Source: SL 1986, ch 408, § 11; SL 1990, ch 388.



§ 55-11-10 Applicability of § 37-24-5.4.

55-11-10. Applicability of § 37-24-5.4. Notwithstanding §§ 55-11-1, 55-11-3, 55-11-5 and 55-11-5.1 and notwithstanding that the prearranged funeral trust contract may create an irrevocable trust, all prearranged funeral trust contracts are subject to the requirements of § 37-24-5.4.

Source: SL 1986, ch 408, § 8.



§ 55-11-11 Prearranged funeral contract pooled funds trust--Creation--Separate accounts--When consent of purchaser required.

55-11-11. Prearranged funeral contract pooled funds trust--Creation--Separate accounts--When consent of purchaser required. A prearranged funeral contract pooled funds trust may be created by a funeral director or a funeral establishment licensed in South Dakota, the South Dakota funeral directors association or a cemetery association organized under chapter 55-12. However, separate accounts within the pooled funds trust shall be maintained so that a purchaser whose money has been deposited into the pooled funds trust may identify his money. No purchaser's money may be deposited into a pooled funds trust unless the purchaser signs a form consenting to the deposit of his money into a pooled funds trust. The provision regarding consent shall not apply to prearranged funeral trusts where the personal property and professional services are to be provided for a guaranteed amount of money.

Source: SL 1986, ch 408, § 9.



§ 55-11-12 Death or relocation of beneficiary of irrevocable prearranged funeral trust--Seller's option to provide comparable services or return deposits and interest--Disposition of funds.

55-11-12. Death or relocation of beneficiary of irrevocable prearranged funeral trust--Seller's option to provide comparable services or return deposits and interest--Disposition of funds. If the beneficiary of an irrevocable prearranged funeral trust for a guaranteed price dies outside the general area or moves outside the general area served by the provider designated in a prearranged funeral trust contract, the seller shall either provide for the furnishing of comparable funeral services and merchandise by a licensed mortuary or cemetery selected by the next of kin of the purchaser or, at the seller's option, shall pay over to the purchaser, or upon the death of the purchaser to the next of kin of the purchaser in fulfillment of all obligations under the contract, an amount equal to all deposits made into trust under the prearranged funeral trust contract together with the accrued trust interest to be provided for in the contract. Upon seller's full performance under the provisions of this section, the trustee shall distribute to the seller from the trust an amount equal to all deposits made into the trust together with the accrued trust interest.

Source: SL 1986, ch 408, § 10; SL 1997, ch 278, § 1.



§ 55-11-12.1 Disbursement of funds in irrevocable prearranged funeral trust.

55-11-12.1. Disbursement of funds in irrevocable prearranged funeral trust. Every trustee of an irrevocable prearranged funeral trust which does not provide for a guaranteed price shall pay from the trust funds and any accrued interest the actual charges incurred for furnishing funeral services and merchandise to the funeral director, funeral establishment, or embalmer, licensed under chapter 36-19, or similarly licensed in any other state that provides funeral services and merchandise for the beneficiary of the irrevocable prearranged funeral trust. The balance of the funds remaining in the prearranged funeral trust, if any, shall be paid by the trustee to the purchaser or to the estate or next of kin of the purchaser, subject to § 28-6-23 and rules pertaining thereto and the terms of the prearranged funeral trust agreement. Payment of all of the trust funds, plus any accrued interest, as provided in this section, within thirty days after receipt of a death certificate, relieves the trustee of any further duties or obligations.

Source: SL 1997, ch 278, § 2.



§ 55-11-13 Prearranged funeral contract not burial insurance.

55-11-13. Prearranged funeral contract not burial insurance. A prearranged funeral contract sold in compliance with chapter 55-11 is not burial insurance under § 58-9-4.

Source: SL 1986, ch 408, § 14.



§ 55-11-14 Applicability of act to certain contracts.

55-11-14. Applicability of act to certain contracts. The terms of each prearranged funeral trust contract in effect before July 1, 1986, is subject to chapter 55-11 in effect as it appeared in the 1980 revision and pocket parts of volume 15B of the South Dakota Codified Laws on June 30, 1986. All prearranged funeral trust contracts entered on or after July 1, 1986, are subject to this chapter.

Source: SL 1986, ch 408, § 12.



§ 55-11-15 Certain persons operating cemeteries exempted from provisions regarding sale of merchandise and services--Maintenance of funds.

55-11-15. Certain persons operating cemeteries exempted from provisions regarding sale of merchandise and services--Maintenance of funds. Any person, corporation, partnership, association or other entity engaged in the business of owning, maintaining or operating a cemetery in the state of South Dakota prior to July 1, 1986, shall be exempt from the provisions of this chapter for purposes of the sale through the cemetery of merchandise and services incidental to a burial service. Except that such person, corporation, partnership, association or other entity engaged in the cemetery business shall maintain at least seventy percent of all money paid under a prearranged burial contract in the manner set forth in §§ 55-11-1, 55-11-2 and 55-11-5.1.

Source: SL 1986, ch 408, § 15A.






Chapter 12 - Cemetery Perpetual Care Funds

§ 55-12-1 Cemeteries subject to provisions of chapter.

55-12-1. Cemeteries subject to provisions of chapter. Any persons, firms, or corporations or other forms of organization organized or engaging in the business under the laws of the State of South Dakota, or wheresoever organized and engaging in the business in the State of South Dakota, of the ownership, maintenance or operation of a cemetery, providing lots or other interment space therein for the remains of human bodies, except such organizations which are churches or religious or established fraternal societies, or municipalities or other political subdivisions of the State of South Dakota owning, maintaining or operating cemeteries, or persons, firms, or corporations owning and operating cemeteries which have been in existence more than five years prior to February 28, 1955 shall be subject to the provisions of this chapter.

Source: SL 1955, ch 97, § 1; SDC Supp 1960, § 11.19A01; SL 1992, ch 60, § 2.



§ 55-12-2 Classification of cemeteries.

55-12-2. Classification of cemeteries. All such persons, firms or organizations subject to the provisions of this chapter shall be, for the purposes hereof, designated either as "perpetual care cemeteries" or "nonperpetual care cemeteries."

Source: SL 1955, ch 97, § 2; SDC Supp 1960, § 11.19A02.



§ 55-12-3 Operation of perpetual care cemetery--Creation of perpetual care fund required.

55-12-3. Operation of perpetual care cemetery--Creation of perpetual care fund required. Any such organization subject to the provisions of this chapter which is organized or commences business in the State of South Dakota after February 28, 1955, and desires to operate as a perpetual care cemetery shall, before selling or disposing of any interment space or lots, establish a minimum perpetual care and maintenance guarantee fund of twenty-five thousand dollars or one hundred dollars per burial space, whichever is less, in cash.

Source: SL 1955, ch 97, § 3; SDC Supp 1960, § 11.19A03; SL 1990, ch 389, § 1.



§ 55-12-4 Continuance of operation--Cemetery principal fund deposits.

55-12-4. Continuance of operation--Cemetery principal fund deposits. To continue to operate as a perpetual care cemetery, any such organization shall set aside and deposit in the cemetery principal fund not less than the following amounts for lots of interment space thereafter sold or disposed of:

(1) A minimum of twenty percent of the gross selling price with a minimum of twenty dollars for each adult burial space, whichever is the greater.

(2) A minimum of twenty percent of the gross selling price for each child's space with a minimum of five dollars for each space up to forty-two inches in length or ten dollars for each space up to sixty inches in length, whichever is the greater.

(3) A minimum of twenty percent of the gross selling price with a minimum of one hundred dollars for each crypt in a public mausoleum, whichever is the greater.

(4) A minimum of twenty percent of the gross selling price with a minimum of ten dollars for each inurnment niche in a public columbarium.

No amount of the principal in the principal cemetery fund may be withdrawn or transferred out of the cemetery principal fund.

Source: SL 1955, ch 97, § 3; SDC Supp 1960, § 11.19A03; SL 2014, ch 228, § 3, eff. Mar. 28, 2014.



§ 55-12-5 Previously existing cemetery becoming a perpetual care cemetery--Creation and maintenance of perpetual care fund.

55-12-5. Previously existing cemetery becoming a perpetual care cemetery--Creation and maintenance of perpetual care fund. Any such organization subject to the provisions of this chapter which was organized and engaged in business prior to February 28, 1955, shall be a perpetual care cemetery if it shall at all times comply with the requirements of a perpetual care cemetery as set forth in § 55-12-4. Trust funds set aside under § 47-29-22 shall be administered under this chapter.

Source: SL 1955, ch 97, § 4; SDC Supp 1960, § 11.19A04.



§ 55-12-6 , 55-12-7. Repealed.

55-12-6, 55-12-7. Repealed by SL 2014, ch 228, §§ 1, 2 eff. March 28, 2014.



§ 55-12-8 Income from cemetery principal fund--Transfer to earnings fund--Use.

55-12-8. Income from cemetery principal fund--Transfer to earnings fund--Use. The income from the cemetery principal fund may be transferred to an earnings fund established by the cemetery and may be used for the care and maintenance of the cemetery.

Source: SL 1955, ch 97, § 3; SDC Supp 1960, § 11.19A03; SL 2014, ch 228, § 4, eff. Mar. 28, 2014.



§ 55-12-9 Nonperpetual care cemeteries.

55-12-9. Nonperpetual care cemeteries. All other organizations subject to the provisions of this chapter shall be nonperpetual care cemeteries.

Source: SL 1955, ch 97, § 5; SDC Supp 1960, § 11.19A05.



§ 55-12-10 Nonperpetual care cemetery sign--Requirements as to display.

55-12-10. Nonperpetual care cemetery sign--Requirements as to display. Each nonperpetual care cemetery shall post in a conspicuous place in the office or offices where sales are conducted a legible sign stating: "This is a nonperpetual care cemetery." The lettering of this sign shall be of suitable size so it is easily read at a distance of fifty feet.

Source: SL 1955, ch 97, § 5; SDC Supp 1960, § 11.19A05.



§ 55-12-11 Forms to disclose status as nonperpetual care cemetery--Information to purchaser of lot.

55-12-11. Forms to disclose status as nonperpetual care cemetery--Information to purchaser of lot. Each nonperpetual care cemetery shall also have printed or stamped at the head of all its contracts, deeds, statements, letterheads and advertising material, the legend: "This is a nonperpetual care cemetery," and shall not sell any lot or interment space therein unless the purchaser thereof is informed that the cemetery is a nonperpetual care cemetery.

Source: SL 1955, ch 97, § 5; SDC Supp 1960, § 11.19A05.



§ 55-12-12 Nonperpetual care cemetery becoming a perpetual care cemetery--Creation and maintenance of perpetual care fund.

55-12-12. Nonperpetual care cemetery becoming a perpetual care cemetery--Creation and maintenance of perpetual care fund. Any nonperpetual care cemetery may become a perpetual care cemetery by placing in the perpetual care trust fund twenty-five thousand dollars, five thousand dollars per acre of all property sold or one hundred dollars per burial space, whichever is less, and shall comply with the requirement for a perpetual care cemetery as provided in § 55-12-4.

Source: SL 1955, ch 97, § 6; SDC Supp 1960, § 11.19A06; SL 1990, ch 389, § 3.



§ 55-12-13 Commission, bonus, rebate or other thing of value in connection with sale of interment space in perpetual care cemetery prohibited--Exceptions.

55-12-13. Commission, bonus, rebate or other thing of value in connection with sale of interment space in perpetual care cemetery prohibited--Exceptions. No organization subject to the provisions of this chapter may pay or offer to pay to, or for any person, firm or corporation to receive, directly or indirectly, a commission or bonus or rebate or other thing of value, for or in connection with the sale of any interment space, lot or part thereof, in any cemetery described in § 55-12-1. The provisions of this section do not apply to a person regularly employed and supervised by such organization or to any agent of such organization who is directly supervised by such organization.

Source: SL 1955, ch 97, § 7; SDC Supp 1960, § 11.19A07; SL 1997, ch 279, § 1.



§ 55-12-14 Representations in connection with sale of interment space as to speculative investment prohibited.

55-12-14. Representations in connection with sale of interment space as to speculative investment prohibited. No organization subject to the provisions of this chapter nor any person representing it in a sales capacity shall advertise or represent, in connection with the sale or attempted sale of any interment space, that the same is or will be a desirable speculative investment for resale purposes.

Source: SL 1955, ch 97, § 12; SDC Supp 1960, § 11.19A10.



§ 55-12-15 Violations as petty offenses.

55-12-15. Violations as petty offenses. A violation of § 55-12-3, 55-12-4, 55-12-8, 55-12-10, 55-12-11, 55-12-13 or 55-12-14 is a petty offense. Each day a violation occurs except the commission of any act declared unlawful in § 55-12-13 shall be a separate and distinct offense.

Source: SL 1955, ch 97, §§ 9, 10; SDC Supp 1960, § 11.9902; SL 1980, ch 24, § 110.



§ 55-12-16 Severability of provisions.

55-12-16. Severability of provisions. If any provision hereof or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1955, ch 97, § 11; SDC Supp 1960, § 11.19A09.



§ 55-12-17 Annual financial report.

55-12-17. Annual financial report. A perpetual cemetery, as defined in § 55-12-4, or a perpetual cemetery corporation operating under chapter 47-29 shall file an annual financial report for the preceding fiscal year with the secretary of state by July thirty-first of each year on a form prescribed by the secretary of state if the cemetery has one hundred or more people buried in the cemetery.

Source: SL 2013, ch 232, § 2; SL 2014, ch 228, § 5, eff. Mar. 28, 2014.



§ 55-12-18 Funds to be administered by trustee under control of licensed banking institution--Report to secretary of state.

55-12-18. Funds to be administered by trustee under control of licensed banking institution--Report to secretary of state. If a perpetual care cemetery has more than three thousand people buried in the cemetery, the cemetery shall transfer all moneys from the perpetual care fund into the principal fund. The principal fund and the earnings fund of a perpetual cemetery shall be administered by an independent trustee and shall remain in the control of a licensed banking institution. No moneys may be taken out of the principal fund to pay for the costs of administering the funds. The principal fund and the earnings fund are open for public inspection. Each perpetual care cemetery shall submit a report to the secretary of state that includes the name and address of the licensed banking institution and the account numbers of the principal account and the earnings account by April 1, 2014.

Source: SL 2014, ch 228, § 6, eff. Mar. 28, 2014.






Chapter 13 - Revised Uniform Principal And Income Act

§ 55-13-1 Definitions.

55-13-1. Definitions. As used in this chapter:

(1) "Income beneficiary" means the person to whom income is presently payable or for whom it is accumulated for distribution as income;

(2) "Inventory value" means the cost of property purchased by the trustee and the market value of other property at the time it became subject to the trust, but in the case of a testamentary trust the trustee may use any value finally determined for the purposes of an estate or inheritance tax;

(3) "Remainderman" means the person entitled to principal, including income which has been accumulated and added to principal;

(4) "Trustee" means an original trustee and any successor or added trustee.
Source: SL 1984, ch 323, § 1.



§ 55-13-2 Duty of trustee as to receipts and expenditures.

55-13-2. Duty of trustee as to receipts and expenditures. (a) A trust shall be administered with due regard to the respective interests of income beneficiaries and remaindermen. A trust is so administered with respect to the allocation of receipts and expenditures if a receipt is credited or an expenditure is charged to income or principal or partly to each

(1) in accordance with the terms of the trust instrument, notwithstanding contrary provisions of this chapter;

(2) in the absence of any contrary terms of the trust instrument, in accordance with the provisions of this chapter; or

(3) if neither of the preceding rules of administration is applicable, in accordance with what is reasonable and equitable in view of the interests of those entitled to income as well as of those entitled to principal, and in view of the manner in which men of ordinary prudence, discretion and judgment would act in the management of their own affairs.

(b) If the trust instrument gives the trustee discretion in crediting a receipt or charging an expenditure to income or principal or partly to each, no inference of imprudence or partiality arises from the fact that the trustee has made an allocation contrary to a provision of this chapter.
Source: SL 1984, ch 323, § 2.



§ 55-13-3 Income--Principal--Charges.

55-13-3. Income--Principal--Charges. (a) Income is the return in money or property derived from the use of principal, including return received as

(1) rent of real or personal property, including sums received for cancellation or renewal of a lease;

(2) interest on money lent, including sums received as consideration for the privilege of prepayment of principal except as provided in § 55-13-7 on bond premium and bond discount;

(3) income earned during administration of a decedent's estate as provided in § 55-13-5;

(4) corporate distributions as provided in § 55-13-6;

(5) accrued increment on bonds or other obligations issued at discount as provided in § 55-13-7;

(6) receipts from business and farming operations as provided in § 55-13-8;

(7) receipts from disposition of natural resources as provided in §§ 55-13-9 and 55-13-10;

(8) receipts from other principal subject to depletion as provided in § 55-13-11;

(9) receipts from disposition of underproductive property as provided in § 55-13-12.

(b) Principal is the property which has been set aside by the owner or the person legally empowered so that it is held in trust eventually to be delivered to a remainderman while the return or use of the principal is in the meantime taken or received by or held for accumulation for an income beneficiary. Principal includes

(1) consideration received by the trustee on the sale or other transfer of principal or on repayment of a loan or as a refund or replacement or change in the form of principal;

(2) proceeds of property taken on eminent domain proceedings;

(3) proceeds of insurance upon property forming part of the principal except proceeds of insurance upon a separate interest of an income beneficiary;

(4) stock dividends, receipts on liquidation of a corporation, and other corporate distributions as provided in § 55-13-6;

(5) receipts from the disposition of corporate securities as provided in § 55-13-7;

(6) royalties and other receipts from disposition of natural resources as provided in §§ 55-13-9 and 55-13-10;

(7) receipts from other principal subject to depletion as provided in § 55-13-11;

(8) any profit resulting from any change in the form of principal except as provided in § 55-13-12 on underproductive property;

(9) receipts from disposition of underproductive property as provided in § 55-13-12;

(10) any allowances for depreciation established under §§ 55-13-8 and 55-13-13(a)(2).

(c) After determining income and principal in accordance with the terms of the trust instrument or of this chapter, the trustee shall charge to income or principal expenses and other charges as provided in § 55-13-13.
Source: SL 1984, ch 323, § 3.



§ 55-13-4 When right to income arises--Apportionment of income.

55-13-4. When right to income arises--Apportionment of income. (a) An income beneficiary is entitled to income from the date specified in the trust instrument, or, if none is specified, from the date an asset becomes subject to the trust. In the case of an asset becoming subject to a trust by reason of a will, it becomes subject to the trust as of the date of the death of the testator even though there is an intervening period of administration of the testator's estate.

(b) In the administration of a decedent's estate or an asset becoming subject to a trust by reason of a will

(1) receipts due but not paid at the date of death of the testator are principal;

(2) receipts in the form of periodic payments (other than corporate distributions to stockholders), including rent, interest, or annuities, not due at the date of the death of the testator shall be treated as accruing from day to day. That portion of the receipt accruing before the date of death is principal, and the balance is income.

(c) In all other cases, any receipt from an income producing asset is income even though the receipt was earned or accrued in whole or in part before the date when the asset became subject to the trust.

(d) On termination of an income interest, the income beneficiary whose interest is terminated, or his estate, is entitled to

(1) income undistributed on the date of termination;

(2) income due but not paid to the trustee on the date of termination;

(3) income in the form of periodic payments (other than corporate distributions to stockholders), including rent, interest, or annuities, not due on the date of termination, accrued from day to day.

(e) Corporate distributions to stockholders shall be treated as due on the day fixed by the corporation for determination of stockholders of record entitled to distribution or, if no date is fixed, on the date of declaration of the distribution by the corporation.
Source: SL 1984, ch 323, § 4.



§ 55-13-5 Income earned during administration of a decedent's estate.

55-13-5. Income earned during administration of a decedent's estate. (a) Unless the will otherwise provides and subject to subsection (b), all expenses incurred in connection with the settlement of a decedent's estate, including debts, funeral expenses, estate taxes, interest and penalties concerning taxes, family allowances, fees of attorneys and personal representatives, and court costs shall be charged against the principal of the estate.

(b) Unless the will otherwise provides, income from the assets of a decedent's estate after the death of the testator and before distribution, including income from property used to discharge liabilities, shall be determined in accordance with the rules applicable to a trustee under this chapter and distributed as follows:

(1) to specific legatees and devisees, the income from the property bequeathed or devised to them respectively, less taxes, ordinary repairs, and other expenses of management and operation of the property, and an appropriate portion of interest accrued since the death of the testator and of taxes imposed on income (excluding taxes on capital gains) which accrue during the period of administration;

(2) to all other legatees and devisees, except legatees of pecuniary bequests not in trust, the balance of the income, less the balance of taxes, ordinary repairs, and other expenses of management and operation of all property from which the estate is entitled to income, interest accrued since the death of the testator, and taxes imposed on income (excluding taxes on capital gains) which accrue during the period of administration, in proportion to their respective interests in the undistributed assets of the estate computed at times of distribution on the basis of inventory value.

(c) Income received by a trustee under subsection (b) shall be treated as income of the trust.
Source: SL 1984, ch 323, § 5.



§ 55-13-6 Corporate distributions.

55-13-6. Corporate distributions. (a) Corporate distributions of shares of the distributing corporation, including distributions in the form of a stock split or stock dividend, are principal. A right to subscribe to shares or other securities issued by the distributing corporation accruing to stockholders on account of their stock ownership and the proceeds of any sale of the right are principal.

(b) Except to the extent that the corporation indicates that some part of a corporate distribution is a settlement of preferred or guaranteed dividends accrued since the trustee became a stockholder or is in lieu of an ordinary cash dividend, a corporate distribution is principal if the distribution is pursuant to

(1) a call of shares;

(2) a merger, consolidation, reorganization, or other plan by which assets of the corporation are required by another corporation; or

(3) a total or partial liquidation of the corporation, including any distribution which the corporation indicates is a distribution in total or partial liquidation or any distribution of assets, other than cash, pursuant to a court decree or final administrative order by a government agency ordering distribution of the particular assets.

(c) Distributions made from ordinary income by a regulated investment company or by a trust qualifying and electing to be taxed under federal law as a real estate investment trust are income. All other distributions made by the company or trust, including distributions from capital gains, depreciation, or depletion, whether in the form of cash or an option to take new stock or cash or an option to purchase additional shares, are principal.

(d) Except as provided in subsections (a), (b), and (c), all corporate distributions are income, including cash dividends, distributions of or rights to subscribe to shares or securities or obligations of corporations other than the distributing corporation, and the proceeds of the rights or property distributions. Except as provided in subsections (b) and (c), if the distributing corporation gives a stockholder an option to receive a distribution either in cash or in its own shares, the distribution chosen is income.

(e) The trustee may rely upon any statement of the distributing corporation as to any fact relevant under any provision of this chapter concerning the source or character of dividends or distributions of corporate assets.
Source: SL 1984, ch 323, § 6.



§ 55-13-7 Increase in value of certain trust investments distributable as income.

55-13-7. Increase in value of certain trust investments distributable as income. (a) Unless otherwise provided in the trust instrument, an increase in the value of the following investments owned by any trust is distributable as income when it becomes available for distribution:

(1) A zero coupon bond;

(2) An annuity contract before annuitization;

(3) A life insurance contract before the death of the insured;

(4) An interest in a common trust fund (as defined under § 584 of the Internal Revenue Code) (26 U.S.C. § 584);

(5) An interest in a partnership, as defined in § 7701 of the Internal Revenue Code (26 U.S.C. § 7701); or

(6) Any other obligation for the payment of money that is payable at a future time in accordance with a fixed, variable, or discretionary schedule of appreciation in excess of the price at which it was issued.

(b) For purposes of this section, the increase in value of an investment described in subsection (a) is available for distribution only if the trustee receives cash on account of the investment.

(c) The increase in value of the obligations described in subsection (a) is distributable to the beneficiary who was the income beneficiary at the time of the increase from the first principal cash available or, if none is available, when realized by sale, redemption, or other disposition. If unrealized increase is distributed as income but out of principal, the principal shall be reimbursed from the increase when realized.



§ 55-13-8 Business and farming operations.

55-13-8. Business and farming operations. (a) If a trustee uses any part of the principal in the continuance of a business of which the settlor was a sole proprietor or a partner, the net profits of the business, computed in accordance with generally accepted accounting principles for a comparable business, are income. If a loss results in any fiscal or calendar year, the loss falls on principal and shall not be carried into any other fiscal or calendar year for purposes of calculating net income.

(b) Generally accepted accounting principles shall be used to determine income from an agricultural or farming operation, including the raising of animals or the operation of a nursery.
Source: SL 1984, ch 323, § 8.



§ 55-13-9 Disposition of natural resources.

55-13-9. Disposition of natural resources. (a) If any part of the principal consists of a right to receive royalties, overriding or limited royalties, working interests, production payments, net profit interests, or other interests in minerals or other natural resources in, on or under land, the receipts from taking the natural resources from the land shall be allocated as follows:

(1) If received as rent on a lease or extension payments on a lease, the receipts are income.

(2) If received from a production payment, the receipts are income to the extent of any factor for interest or its equivalent provided in the governing instrument. There shall be allocated to principal the fraction of the balance of the receipts which the unrecovered cost of the production payment bears to the balance owed on the production payment, exclusive of any factor for interest or its equivalent. The receipts not allocated to principal are income.

(3) If received as a royalty, overriding or limited royalty, or bonus, or from a working, net profit, or any other interest in minerals or other natural resources, receipts not provided for in the preceding paragraphs of this section shall be apportioned on a yearly basis in accordance with this paragraph whether or not any natural resource was being taken from the land at the time the trust was established. Twenty-seven and one-half percent of the gross receipts (but not to exceed fifty percent of the net receipts remaining after payment of all expenses, direct and indirect, computed without allowance for depletion) shall be added to principal as an allowance for depletion. The balance of the gross receipts, after payment therefrom of all expenses, direct and indirect, is income.

(b) If a trustee, on July 1, 1984, held an item of depletable property of a type specified in this section he shall allocate receipts from the property in the manner used before July 1, 1984, but as to all depletable property acquired after July 1, 1984 by an existing or new trust, the method of allocation provided herein shall be used.

(c) This section does not apply to timber, water, soil, sod, dirt, turf, or mosses.
Source: SL 1984, ch 323, § 9.



§ 55-13-10 Timber.

55-13-10. Timber. If any part of the principal consists of land from which merchantable timber may be removed, the receipts from taking the timber from the land shall be allocated in accordance with § 55-13-2(a)(3).

Source: SL 1984, ch 323, § 10.



§ 55-13-11 Other property subject to depletion.

55-13-11. Other property subject to depletion. Except as provided in §§ 55-13-9 and 55-13-10, if the principal consists of property subject to depletion, including leaseholds, patents, copyrights, royalty rights, and rights to receive payments on a contract for deferred compensation, receipts from the property, not in excess of five percent per year of its inventory value, are income, and the balance is principal.

Source: SL 1984, ch 323, § 11.



§ 55-13-13 Charges against income and principal.

55-13-13. Charges against income and principal. (a) The following charges shall be made against income:

(1) Ordinary expenses incurred in connection with the administration, management, or preservation of the trust property, including regularly recurring taxes assessed against any portion of the principal, water rates, premiums on insurance taken upon the interests of the income beneficiary, remainderman, or trustee, interest paid by the trustee, and ordinary repairs;

(2) A reasonable allowance for depreciation on property subject to depreciation under generally accepted accounting principles, but no allowance shall be made for depreciation of that portion of any real property used by a beneficiary as a residence or for depreciation of any property held by the trustee on July 1, 1984 for which the trustee is not then making an allowance for depreciation;

(3) One-half of court costs, attorney's fees, and other fees on periodic judicial accounting, unless the court directs otherwise;

(4) Court costs, attorney's fees, and other fees on other accountings or judicial proceedings if the matter primarily concerns the income interest, unless the court directs otherwise;

(5) One-half of the trustee's regular compensation, whether based on a percentage of principal or income, and all expenses reasonably incurred for current management of principal and application of income;

(6) Any tax levied upon receipts defined as income under this chapter or the trust instrument and payable by the trustee.

(b) If charges against income are of unusual amount, the trustee may by means of reserves or other reasonable means charge them over a reasonable period of time and withhold from distribution sufficient sums to regularize distributions.

(c) The following charges shall be made against principal:

(1) Trustee's compensation not chargeable to income under subsections (a)(4) and (a)(5), special compensation of trustees, expenses reasonably incurred in connection with principal, court costs and attorney's fees primarily concerning matters of principal, and trustee's compensation computed on principal as an acceptance, distribution, or termination fee;

(2) Charges not provided for in subsection (a), including the cost of investing and reinvesting principal, the payments on principal of an indebtedness (including a mortgage amortized by periodic payments of principal), expenses for preparation of property for rental or sale, and, unless the court directs otherwise, expenses incurred in maintaining or defending any action to construe the trust or protect it or the property or assure the title of any trust property;

(3) extraordinary repairs or expenses incurred in making a capital improvement to principal, including special assessments, but, a trustee may establish an allowance for depreciation out of income to the extent permitted by subsection (a)(2) and by § 55-13-8;

(4) Any tax levied upon profit, gain, or other receipts allocated to principal notwithstanding denomination of the tax as an income tax by the taxing authority;

(5) If an estate or inheritance tax is levied in respect of a trust in which both an income beneficiary and a remainderman have an interest, any amount apportioned to the trust, including interest and penalties, even though the income beneficiary also has rights in the principal.

(d) Regularly recurring charges payable from income shall be apportioned to the same extent and in the same manner that income is apportioned under § 55-13-4.



§ 55-13-14 Application of chapter.

55-13-14. Application of chapter. Except as specifically provided in the trust instrument, the will or in this chapter, this chapter shall apply to any receipt or expense received or incurred on or after July 1, 1984 by any trust executed or the estate of any decedent dying on or after July 1, 1984.

Source: SL 1984, ch 323, § 14.



§ 55-13-15 Uniformity of interpretation.

55-13-15. Uniformity of interpretation. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1984, ch 323, § 15.



§ 55-13-16 Short title.

55-13-16. Short title. This chapter may be cited as the Revised Uniform Principal and Income Act.

Source: SL 1984, ch 323, § 16.



§ 55-13-17 Severability.

55-13-17. Severability. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application and to this end the provisions of this chapter are severable.

Source: SL 1984, ch 323, § 17.



§ 55-13-18 Application of chapter to existing trusts and estates.

55-13-18. Application of chapter to existing trusts and estates. The provisions of this chapter may not be utilized by any trust created after June 30, 2007, or by any decedent's estate based upon a will executed subsequent to June 30, 2007. Any trust or decedent's estate not otherwise prohibited by this section from utilizing this chapter may apply the provisions of this chapter to such trust or decedent's estate upon the making of an election as provided in § 55-13A-602.

Source: SL 2007, ch 282, § 34.






Chapter 13A - Uniform Principal And Income Act

§ 55-13A-101 Short title.

55-13A-101. Short title. This chapter may be cited as the Uniform Principal and Income Act.

Source: SL 2007, ch 282, § 1.



§ 55-13A-102 Definitions.

55-13A-102. Definitions. In this chapter:

(1) "Accounting period" means a calendar year unless another twelve-month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends;

(2) "Beneficiary" includes, in the case of a decedent's estate, an heir, legatee, and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary;

(3) "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function;

(4) "Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in §§ 55-13A- 401 to 55-13A-415, inclusive;

(5) "Income beneficiary" means a person to whom net income of a trust is or may be payable;

(6) "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion;

(7) "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute;

(8) "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period;

(9) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity;

(10) "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates;

(11) "Remainder beneficiary" means a person entitled to receive principal when an income interest ends;

(12) "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct;

(13) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.
Source: SL 2007, ch 282, § 2.



§ 55-13A-103 Fiduciary duties--General principles.

55-13A-103. Fiduciary duties--General principles. (a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of Articles 2 and 3, a fiduciary:

(1) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

(2) May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

(3) Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under § 55-13A-104(a) or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will, or this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.

Source: SL 2007, ch 282, § 3.



§ 55-13A-104 Trustee's power to adjust.

55-13A-104. Trustee's power to adjust. (a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in § 55-13A-103(a), that the trustee is unable to comply with § 55-13A-103(b).

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1) The nature, purpose, and expected duration of the trust;

(2) The intent of the settlor;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) The net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) The anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is a beneficiary of the trust; or

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d) If subsection (c)(5), (6), (7), or (8) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (c)(1) through (6) or (c)(8) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c). The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a).

(g) Unless prohibited by the governing instrument, the trustee of a trust has the power to consider gains from the sale of capital assets in the trust to be part of a distribution of principal to a beneficiary, or part of an adjustment from principal to income, and if such power is exercised, such gains shall be treated consistently by the trustee on the trust's books, records, and tax returns as part of a distribution to a beneficiary.

Source: SL 2007, ch 282, § 4; SL 2009, ch 252, § 33.



§ 55-13A-105 Judicial control of discretionary power

55-13A-105. Judicial control of discretionary power. (a) The court may not order a fiduciary to change a decision to exercise or not to exercise a discretionary power conferred by this chapter unless it determines that the decision was an abuse of the fiduciary's discretion. A fiduciary's decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

(b) The decisions to which subsection (a) applies include:

(1) A decision under § 55-13A-104(a) as to whether and to what extent an amount should be transferred from principal to income or from income to principal;

(2) A decision regarding the factors that are relevant to the trust and its beneficiaries, the extent to which the factors are relevant, and the weight, if any, to be given to those factors, in deciding whether and to what extent to exercise the discretionary power conferred by § 55-13A-104(a).

(c) If the court determines that a fiduciary has abused the fiduciary's discretion, the court may place the income and remainder beneficiaries in the positions they would have occupied if the discretion had not been abused, according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position;

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary which is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or ordering that beneficiary to return some or all of the distribution to the trust;

(3) To the extent that the court is unable, after applying paragraphs (1) and (2), to place the beneficiaries, the trust, or both, in the positions they would have occupied if the discretion had not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries or the trust or both.

(d) Upon petition by the fiduciary, the court having jurisdiction over a trust or estate shall determine whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this chapter will result in an abuse of the fiduciary's discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

Source: SL 2007, ch 282, § 5.



§ 55-13A-201 Determination and distribution of net income.

55-13A-201. Determination and distribution of net income. After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in Articles 3 through 5 which apply to trustees and the rules in paragraph (5). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property;

(2) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in Articles 3 through 5 which apply to trustees and by:

(A) Including in net income all income from property used to discharge liabilities;

(B) Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(C) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under paragraph (2) or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(4) A fiduciary shall distribute the net income remaining after distributions required by paragraph (3) in the manner described in § 55-13A-202 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from property described in paragraph (1) because of a payment described in § 55-13A-501 or 55-13A-502 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.
Source: SL 2007, ch 282, § 6.



§ 55-13A-202 Distribution to residuary and remainder beneficiaries

55-13A-202. Distribution to residuary and remainder beneficiaries. (a) Notwithstanding any contrary provision of this chapter, if the trust instrument adopts the provisions of this section by reference, an increase in the value of the following investments owned by a charitable remainder unitrust, of the type authorized in § 664(d)(3) of the Internal Revenue Code (26 U.S.C. § 664), as of January 1, 2009, is distributable as income when it becomes available for distribution:

(1) A zero coupon bond;

(2) An annuity contract before annuitization;

(3) A life insurance contract before the death of the insured;

(4) An interest in a common trust fund (as defined under § 584 of the Internal Revenue Code) (26 U.S.C. § 584);

(5) An interest in a partnership, as defined in § 7701 of the Internal Revenue Code (26 U.S.C. § 7701); or

(6) Any other obligation for the payment of money that is payable at a future time in accordance with a fixed, variable, or discretionary schedule of appreciation in excess of the price at which it was issued.

(b) For purposes of this section, the increase in value of an investment described in subsection (a) is available for distribution only if the trustee receives cash on account of the investment.

(c) The increase in value of the obligations described in subsection (a) is distributable to the beneficiary who was the income beneficiary at the time of the increase from the first principal cash available or, if none is available, when realized by sale, redemption, or other disposition. If unrealized increase is distributed as income but out of principal, the principal shall be reimbursed from the increase when realized.

Source: SL 2007, ch 282, § 7; SL 2009, ch 252, § 34.



§ 55-13A-301 When right to income begins and ends.

55-13A-301. When right to income begins and ends. (a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b) An asset becomes subject to a trust:

(1) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2) On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3) On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

Source: SL 2007, ch 282, § 8.



§ 55-13A-302 Apportionment of receipts and disbursements when decedent dies or income interest begins.

55-13A-302. Apportionment of receipts and disbursements when decedent dies or income interest begins. (a) A trustee shall allocate an income receipt or disbursement other than one to which § 55-13A-201(1) applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which § 55-13A-401 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

Source: SL 2007, ch 282, § 9.



§ 55-13A-303 Apportionment when income interest ends

55-13A-303. Apportionment when income interest ends. (a) In this section, the term, undistributed income, means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.

Source: SL 2007, ch 282, § 10.



§ 55-13A-401 Character of receipts.

55-13A-401. Character of receipts. (a) In this section, the term, entity, means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which § 55-13A-402 applies, a business or activity to which § 55-13A-403 applies, or an asset-backed security to which § 55-13A-415 applies.

(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c) A trustee shall allocate the following receipts from an entity to principal:

(1) Property other than money;

(2) Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) Money received in total or partial liquidation of the entity; and

(4) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d) Money is received in partial liquidation:

(1) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2) If the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(e) Money is not received in partial liquidation, nor may it be taken into account under subsection (d)(2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

Source: SL 2007, ch 282, § 11.



§ 55-13A-402 Distribution from trust or estate.

55-13A-402. Distribution from trust or estate. A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, § 55-13A-401 or 55-13A-415 applies to a receipt from the trust.

Source: SL 2007, ch 282, § 12.



§ 55-13A-403 Business and other activities conducted by trustee

55-13A-403. Business and other activities conducted by trustee. (a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) Retail, manufacturing, service, and other traditional business activities;

(2) Farming;

(3) Raising and selling livestock and other animals;

(4) Management of rental properties;

(5) Extraction of minerals and other natural resources;

(6) Timber operations; and

(7) Activities to which § 55-13A-414 applies.
Source: SL 2007, ch 282, § 13.



§ 55-13A-404 Principal receipts.

55-13A-404. Principal receipts. A trustee shall allocate to principal:

(1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this article;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in § 55-13A-502(a)(7) or for other reasons to the extent not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) Other receipts as provided in §§ 55-13A-408 to 55-13A-415, inclusive.
Source: SL 2007, ch 282, § 14.



§ 55-13A-405 Rental property.

55-13A-405. Rental property. To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

Source: SL 2007, ch 282, § 15.



§ 55-13A-406 Obligation to pay money.

55-13A-406. Obligation to pay money. (a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which § 55-13A-409, 55-13A-410, 55-13A-411, 55-13A-412, 55-13A-414, or 55-13A-415 applies.

Source: SL 2007, ch 282, § 16.



§ 55-13A-407 Insurance policies and similar contracts

55-13A-407. Insurance policies and similar contracts. (a) Except as otherwise provided in subsection (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 55-13A-403, loss of profits from a business.

(c) This section does not apply to a contract to which § 55-13A-409 applies.

Source: SL 2007, ch 282, § 17.



§ 55-13A-408 Insubstantial allocations not required.

55-13A-408. Insubstantial allocations not required. If a trustee determines that an allocation between principal and income required by § 55-13A-409, 55-13A-410, 55-13A-411, 55-13A-412, or 55-13A-415 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in § 55-13A-104(c) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 55-13A-104(d) and may be released for the reasons and in the manner described in § 55-13A-104(e). An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than ten percent of the total value of the trust's assets at the beginning of the accounting period.
Source: SL 2007, ch 282, § 18.



§ 55-13A-409 Deferred compensation, annuities, and similar payments.

55-13A-409. Deferred compensation, annuities, and similar payments. (a) For the purposes of this section, the term, payment, means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer, including a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c)(1) For purposes of this subsection, plan income means any of the following:

(A) With respect to payments received from a plan that maintains separate accounts or funds for its participants or account holders, such as defined contribution retirement plans, individual retirement accounts, Roth individual retirement accounts, and some types of deferred compensation plans, either the amount of the plan account or fund held for the benefit of the trust that, if the plan account or fund were a trust, would be allocated to income pursuant to subsections (b) and (d) for that accounting period, or four percent of the value of the plan account or fund on the first day of the accounting period. The trustee shall, in his or her discretion, choose the method of determining plan income pursuant to this paragraph, and may change the method of determining plan income pursuant to this paragraph for any subsequent accounting period;

(B) With respect to payments received from a plan that does not maintain separate accounts or funds for its participants or account holders, such as defined benefit retirement plans and some types of deferred compensation plans, four percent of the total present value of the trust's interest in the plan as of the first day of the accounting period, based on reasonable actuarial assumptions as determined by the trustee.

(2) For each accounting period of a trust in which the trust receives a payment but no part of any payment is allocated to income pursuant to subsection (b), the trustee shall allocate to income that portion of the aggregate value of all payments received by the trustee in that accounting period that is equal to the amount of plan income that is attributable to the trust's interest in the plan from which payment is received for that accounting period. The trustee shall allocate the balance of any payments to principal.

(d) If, to obtain an estate or gift tax marital deduction for an interest in a trust, a trustee must allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

(e) This section does not apply to payments to which § 55-13A-410 applies.

Source: SL 2007, ch 282, § 19; SL 2009, ch 252, § 35; SL 2010, ch 232, § 5.



§ 55-13A-410 Liquidating asset.

55-13A-410. Liquidating asset. (a) In this section, the term, liquidating asset, means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 55-13A-409, resources subject to § 55-13A-411, timber subject to § 55-13A-412, an activity subject to § 55-13A-414, an asset subject to § 55-13A-415, or any asset for which the trustee establishes a reserve for depreciation under § 55-13A-503.

(b) A trustee shall allocate to income ten percent of the receipts from a liquidating asset and the balance to principal.

Source: SL 2007, ch 282, § 20.



§ 55-13A-411 Minerals, water, and other natural resources.

55-13A-411. Minerals, water, and other natural resources. (a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income;

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal;

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, ninety percent must be allocated to principal and the balance to income;

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (1), (2), or (3), ninety percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, ninety percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on July 1, 2005, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before July 1, 2005. If the trust acquires an interest in minerals, water, or other natural resources after July 1, 2005, the trustee shall allocate receipts from the interest as provided in this chapter.

Source: SL 2007, ch 282, § 21.



§ 55-13A-412 Timber.

55-13A-412. Timber. (a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (1) and (2); or

(4) To principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (1), (2), or (3).

(b) In determining net receipts to be allocated pursuant to subsection (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on July 1, 2005, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before July 1, 2005. If the trust acquires an interest in timberland after July 1, 2005, the trustee shall allocate net receipts from the sale of timber and related products as provided in this chapter.

Source: SL 2007, ch 282, § 22.



§ 55-13A-413 Property not productive of income.

55-13A-413. Property not productive of income. (a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under § 55-13A-104 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by § 55-13A-104(a). The trustee may decide which action or combination of actions to take.

(b) In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

Source: SL 2007, ch 282, § 23.



§ 55-13A-414 Derivatives and options.

55-13A-414. Derivatives and options. (a) In this section, the term, derivative, means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 55-13A-403 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

Source: SL 2007, ch 282, § 24.



§ 55-13A-415 Asset-backed securities

55-13A-415. Asset-backed securities. (a) In this section, the term, asset- backed security, means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 55-13A-401 or 55-13A-409 applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate ten percent of the payment to income and the balance to principal.

Source: SL 2007, ch 282, § 25.



§ 55-13A-501 Disbursements from income.

55-13A-501. Disbursements from income. A trustee shall make the following disbursements from income to the extent that they are not disbursements to which § 55-13A-201(2)(B) or (C) applies:

(1) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2) One-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(3) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.
Source: SL 2007, ch 282, § 26.



§ 55-13A-502 Disbursements from principal.

55-13A-502. Disbursements from principal. (a) A trustee shall make the following disbursements from principal:

(1) The remaining one-half of the disbursements described in § 55-13A-501(1) and (2);

(2) All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(3) Payments on the principal of a trust debt;

(4) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) Premiums paid on a policy of insurance not described in § 55-13A-501(4) of which the trust is the owner and beneficiary;

(6) Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(7) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

Source: SL 2007, ch 282, § 27.



§ 55-13A-503 Transfers from income to principal for depreciation.

55-13A-503. Transfers from income to principal for depreciation. (a) In this section, the term, depreciation, means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) During the administration of a decedent's estate; or

(3) Under this section if the trustee is accounting under § 55-13A-403 for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.

Source: SL 2007, ch 282, § 28.



§ 55-13A-504 Transfers from income to reimburse principal.

55-13A-504. Transfers from income to reimburse principal. (a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) Disbursements described in § 55-13A-502(a)(7).

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).

Source: SL 2007, ch 282, § 29.



§ 55-13A-505 Income taxes.

55-13A-505. Income taxes. (a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) From principal to the extent that receipts from the entity are allocated only to principal;

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) through (c), the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

Source: SL 2007, ch 282, § 30; SL 2009, ch 252, § 36.



§ 55-13A-506 Adjustments between principal and income because of taxes

55-13A-506. Adjustments between principal and income because of taxes. (a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

Source: SL 2007, ch 282, § 31.



§ 55-13A-601 Uniformity of application and construction.

55-13A-601. Uniformity of application and construction. In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2007, ch 282, § 32.



§ 55-13A-602 Application of chapter to existing trusts and estates.

55-13A-602. Application of chapter to existing trusts and estates. This chapter applies to every trust or will created after July 1, 2007, except as otherwise expressly provided in the will or the terms of the trust or in this chapter. No trust or decedent's estate based upon a will executed after July 1, 2007, may utilize the provisions of chapter 55-13. Every trust existing on June 30, 2007, or any decedent's estate existing on June 30, 2007, and based upon a will executed prior to July 1, 2007, may elect to apply the provisions of either chapter 55-13 or this chapter. The election may be made by the trustee or personal representative upon providing sixty days written notice of the election to the beneficiaries of the trust or estate, as the case may be.

Any election made prior to July 1, 2008, is hereby ratified and remains in full force and effect.

The provisions of § 55-13A-409 as amended by SL 2009, ch 252, § 35 apply to a trust described in § 55-13A-409(d) on and after the following dates:

(1) If the trust is not funded as of July 1, 2009, the date of the decedent's death;

(2) If the trust is initially funded in the calendar year beginning January 1, 2010, the date of the decedent's death;

(3) If the trust is not described in subdivision (1) or (2), January 1, 2010.
Source: SL 2007, ch 282, § 33; SL 2008, ch 257, § 15; SL 2009, ch 252, § 37.






Chapter 14 - Management Of Institutional Funds [Repealed]

§ 55-14-1 to 55-14-7. Repealed.

55-14-1 to 55-14-7. Repealed by SL 2007, ch 283, § 11.






Chapter 14A - Uniform Prudent Management Of Institutional Funds Act

§ 55-14A-1 Short title.

55-14A-1. Short title. This chapter may be cited as the Uniform Prudent Management of Institutional Funds Act.

Source: SL 2007, ch 283, § 1.



§ 55-14A-2 Definitions.

55-14A-2. Definitions. In this chapter:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.

(2) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) "Institution" means:

(A) A person, other than an individual, organized and operated exclusively for charitable purposes;

(B) A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; and

(C) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include:

(A) Program-related assets;

(B) A fund held for an institution by a trustee that is not an institution; or

(C) A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
Source: SL 2007, ch 283, § 2.



§ 55-14A-3 Standard of conduct in managing and investing institutional fund.

55-14A-3. Standard of conduct in managing and investing institutional fund. (a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this chapter, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(1) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(A) General economic conditions;

(B) The possible effect of inflation or deflation;

(C) The expected tax consequences, if any, of investment decisions or strategies;

(D) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(E) The expected total return from income and the appreciation of investments;

(F) Other resources of the institution;

(G) The needs of the institution and the fund to make distributions and to preserve capital; and

(H) An asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than this chapter, an institution may invest in any kind of property or type of investment consistent with this section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this chapter.

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.
Source: SL 2007, ch 283, § 3.



§ 55-14A-4 Appropriation for expenditure or accumulation of endowment fund--Rules of construction.

55-14A-4. Appropriation for expenditure or accumulation of endowment fund--Rules of construction. (a) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) The purposes of the institution and the endowment fund;

(3) General economic conditions;

(4) The possible effect of inflation or deflation;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution; and

(7) The investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a), a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues, or profits", or "to preserve the principal intact", or words of similar import:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a).
Source: SL 2007, ch 283, § 4.



§ 55-14A-5 Delegation of management and investment functions.

55-14A-5. Delegation of management and investment functions. (a) Subject to any specific limitation set forth in a gift instrument or in law other than this chapter, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this chapter.

Source: SL 2007, ch 283, § 5.



§ 55-14A-6 Release or modification of restrictions on management, investment, or purpose.

55-14A-6. Release or modification of restrictions on management, investment, or purpose. (a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution may release or modify the restriction, in whole or part, if:

(1) The institutional fund subject to the restriction has a total value of less than twenty-five thousand dollars;

(2) More than twenty years have elapsed since the fund was established; and

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.
Source: SL 2007, ch 283, § 6.



§ 55-14A-7 Reviewing compliance.

55-14A-7. Reviewing compliance. Compliance with this chapter is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

Source: SL 2007, ch 283, § 7.



§ 55-14A-8 Application to existing institutional funds.

55-14A-8. Application to existing institutional funds. This chapter applies to institutional funds existing on or established after July 1, 2007. As applied to institutional funds existing on July 1, 2007, this chapter governs only decisions made or actions taken on or after that date. This chapter does not apply to any funds directly held or managed by a governmental agency.

Source: SL 2007, ch 283, § 8.



§ 55-14A-9 Relation to Electronic Signatures in Global and National Commerce Act.

55-14A-9. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101 of that act, 15 U. S.C. Section 7001(a), or authorize electronic delivery of any of the notices described in Section 103 of that act, 15 U.S.C. Section 7003(b).

Source: SL 2007, ch 283, § 9.



§ 55-14A-10 Uniformity of application and construction.

55-14A-10. Uniformity of application and construction. In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2007, ch 283, § 10.






Chapter 15 - Total Return Unitrusts

§ 55-15-1 Definitions.

55-15-1. Definitions. Terms used in this chapter mean:

(1) "Disinterested person," any person who is not a related or subordinate party, as defined in section 672(c) of the Internal Revenue Code (26 U.S.C. section 1, et seq.), with respect to the person then acting as trustee of the trust and excludes the trustor of the trust and any interested trustee;

(2) "Income trust," any trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to one or more persons, either in fixed proportions or in amounts or proportions determined by the trustee. However, no trust that otherwise is an income trust may qualify pursuant to this subdivision, if it is subject to taxation under I.R.C. section 2001 or section 2501, until the expiration of the period for filing the return therefor (including extensions);

(3) "Interested distributee," any person to whom distributions of income or principal can currently be made who has the power to remove the existing trustee and designate as successor a person who may be a related or subordinate party, as defined in I.R.C. section 672(c), with respect to such distributee;

(4) "Interested trustee," (i) any individual trustee to whom the net income or principal of the trust can currently be distributed or would be distributed if the trust were then to terminate and be distributed, or (ii) any trustee who may be removed and replaced by an interested distributee, or (iii) any individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust, or (iv) any of the above;

(5) "Total return unitrust," any income trust which has been converted under and meets the provisions of this chapter;

(6) "Trustee," all persons acting as trustee of the trust, except where expressly noted otherwise, whether acting in their discretion or on the direction of one or more persons acting in a fiduciary capacity;

(7) "Trustor," any individual who created an inter vivos or a testamentary trust;

(7A) "Unitrust," a trust, the terms of which require or permit distribution of a unitrust amount, without regard to whether the trust has been converted to a unitrust in accordance with this chapter or whether the trust is established by express terms of the governing instrument;

(8) "Unitrust amount," an amount equal to a percentage of a unitrust's assets that may or are required to be distributed to one or more beneficiaries annually in accordance with the terms of the unitrust. The unitrust amount may be determined by reference to the net fair market value of the unitrust's assets as of a particular date each year or as an average determined on a multiple year basis;

(9) "Current valuation year," the accounting period of the trust for which the unitrust amount is being determined;

(10) "Prior valuation year," each of the two accounting periods of the trust immediately preceding the current valuation year; and

(11) "I.R.C.," the Internal Revenue Code (26 U.S.C. section 1, et seq.).
Source: SL 2002, ch 225, § 1; SL 2009, ch 252, § 45.



§ 55-15-2 Trustee's authority to convert income trust, total return unitrust--Calculate trust amount, value--Conditions.

55-15-2. Trustee's authority to convert income trust, total return unitrust--Calculate trust amount, value--Conditions. A trustee, other than an interested trustee, or, if two or more persons are acting as trustee, a majority of the trustees who are not an interested trustee (in either case hereafter "trustee"), may, in its sole discretion and without the approval of any court, (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount and the method used to determine the fair market value of the trust if:

(1) The trustee adopts a written policy for the trust providing (i) in the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income, (ii) in the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts, or (iii) that the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust will be changed as stated in the policy;

(2) The trustee sends written notice of its intention to take such action, along with copies of such written policy and this chapter, to (i) the trustor, if living, (ii) all living persons who are currently receiving or eligible to receive distributions of income of the trust, (iii) all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice (without regard to the exercise of any power of appointment) or, if the trust does not provide for its termination, all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the persons identified in subclause (ii) of this subdivision were deceased, and (iv) all persons acting as adviser or protector of the trust;

(3) At least one person receiving notice under each of subclauses (ii) and (iii) of subdivision (2) is, to the best information and belief of the trustee, legally competent; and

(4) No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action of the trustee within sixty days of receipt of such notice.
Source: SL 2002, ch 225, § 2.



§ 55-15-3 Interested trustee's authority over actions enumerated in § 55-15-2--Conditions.

55-15-3. Interested trustee's authority over actions enumerated in § 55-15-2--Conditions. If there is no trustee of the trust other than an interested trustee, the interested trustee or, if two or more persons are acting as trustee and are interested trustees, a majority of such interested trustees, may, in its sole discretion and without the approval of any court, take such action as provided in § 55-15-2 so long as the trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee (i) the percentage to be used to calculate the unitrust amount, (ii) the method to be used in determining the fair market value of the trust, and (iii) which assets, if any, are to be excluded in determining the unitrust amount; and complies with all of the provisions of subdivisions (1) to (4), inclusive, of § 55-15-2.

Source: SL 2002, ch 225, § 3.



§ 55-15-4 Trustee may petition court--Appointment of disinterested person.

55-15-4. Trustee may petition court--Appointment of disinterested person. If any trustee desires to (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount and the method used to determine the fair market value of the trust but does not have the ability to or elects not to do it under the provisions of §§ 55-15-2 and 55-15-3, or in the event the trustee receives a written objection within the applicable period, the trustee may petition the court for such order as the trustee deems appropriate. In the event, however, there is only one trustee of such trust and such trustee is an interested trustee or in the event there are two or more trustees of such trust and a majority of them are interested trustees, the court, in its own discretion or on the petition of such trustee or trustees or any person interested in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present such information to the court as shall be necessary to enable the court to make its determination.

Source: SL 2002, ch 225, § 4.



§ 55-15-5 Annual valuation of trust required.

55-15-5. Annual valuation of trust required. The fair market value of the trust shall be determined at least annually, using such valuation date or dates or averages of valuation dates as are deemed appropriate. Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate. Such assets may be excluded from valuation, if all income received with respect to such assets is distributed to the extent distributable in accordance with the terms of the governing instrument.

Source: SL 2002, ch 225, § 5.



§ 55-15-6 Calculation of unitrust amount.

55-15-6. Calculation of unitrust amount. The unitrust amount shall be determined as follows:

(1) For the first three accounting periods of the trust, the unitrust amount for a current valuation year of the trust may not be less than three percent, nor more than five percent, by the election of the trustee, the disinterested person, or the court, of the net fair market value of the assets held in the trust on the valuation date of the current valuation year;

(2) Beginning with the fourth accounting period of the trust, the unitrust amount for a current valuation year of the trust may not be less than three percent, nor more than five percent, by the election of the trustee, the disinterested person, or the court, of the average of the net fair market value of the assets held in the trust on the valuation date of the current valuation year and the net fair market value of the assets held in the trust on the valuation date of each prior valuation year, as defined in subdivision 55-15-1(10);

(3) The percentage that may be elected by the trustee, the disinterested person, or the court in determining the unitrust amount shall be a reasonable current return from the trust, taking into account the intentions of the trustor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust. However, such election by the trustee, the disinterested person, or the court in determining the unitrust amount may not be less than three percent nor more than five percent;

(4) The unitrust amount for the current valuation year shall be proportionately reduced for any distributions, in whole or in part, other than distributions of the unitrust amount, and for any payments of expenses, including debts, disbursements and taxes, from the trust within a current valuation year that the trustee determines to be material and substantial, and shall be proportionately increased for the receipt, other than a receipt that represents a return on investment, of any additional property into the trust within a current valuation year;

(5) In the case of a short accounting period, the trustee shall prorate the unitrust amount on a daily basis;

(6) If the net fair market value of an asset held in the trust has been incorrectly determined either in a current valuation year or in a prior valuation year, the unitrust amount shall be increased in the case of an undervaluation, or be decreased in the case of an overvaluation, by an amount equal to the difference between the unitrust amount determined based on the correct valuation of the asset and the unitrust amount originally determined;

(7) In determining the net fair market value of the assets held in trust, the determination may not include the value of any residential property or any tangible personal property that, as of the first business day of the current valuation year, one or more income beneficiaries of the trust have or had the right to occupy, or have or had the right to possess or control, other than in a capacity as trustee, and instead the right of occupancy or the right of possession or control shall be deemed to be the unitrust amount with respect to the residential property or the tangible personal property; or any asset specifically given to a beneficiary under the terms of the trust and the return on investment on that asset, which return on investment shall be distributed to the beneficiary.
Source: SL 2002, ch 225, § 6; SL 2004, ch 312, § 7; SL 2005, ch 260, § 9; SL 2009, ch 252, § 39; SL 2013, ch 239, § 13.



§ 55-15-7 Repealed.

55-15-7. Repealed by SL 2009, ch 252, § 40.



§ 55-15-8 Unitrust amount as net income of trust--Allocation of capital gains to trust income.

55-15-8. Unitrust amount as net income of trust--Allocation of capital gains to trust income. Following the conversion of an income trust to a total return unitrust, the trustee:

(1) Shall treat the unitrust amount as if it were net income of the trust for purposes of determining the amount available, from time to time, for distributions from the trust; and

(2) May allocate to trust income for each taxable year of the trust (or portions thereof) (i) net short-term capital gain described in I.R.C. section 1222(5) for such year (or portion thereof) but only to the extent that the amounts so allocated together with all other amounts allocate to trust income for such year (or portion thereof) does not exceed the unitrust amount for such year (or portion thereof); and (ii) net long-term capital gain described in I.R.C. section 1222(7) for such year (or portion thereof) but only to the extent that the amount so allocated together with all other amounts, including amounts described in clause (i) above, allocated to trust income for such year (or portion thereof) does not exceed the unitrust amount for such year (or portion thereof).
Source: SL 2002, ch 225, § 8.



§ 55-15-9 Administration of total return unitrust--Authority of trustee.

55-15-9. Administration of total return unitrust--Authority of trustee. In administering a total return unitrust, the trustee may, in its sole discretion but subject to the provisions of the governing instrument, determine:

(1) The effective date of the conversion;

(2) The timing of distributions (including provisions for prorating a distributions for a short year in which a beneficiary' right to payments commences or ceases);

(3) Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(4) If the trust is reconverted to an income trust, the effective date of such reconversion; and

(5) Such other administrative issues as may be necessary or appropriate to carry out the purposes of this chapter.
Source: SL 2002, ch 225, § 9.



§ 55-15-10 Distributions of principal not affected by conversion.

55-15-10. Distributions of principal not affected by conversion. Conversion to a total return unitrust under the provisions of this chapter does not affect any other provisions of the governing instrument, if any, regarding distributions of principal.

Source: SL 2002, ch 225, § 10.



§ 55-15-11 Spouse may compel reconversion to income trust for certain trusts--Written instrument required.

55-15-11. Spouse may compel reconversion to income trust for certain trusts--Written instrument required. In the case of a trust for which a marital deduction has been taken for federal tax purpose under I.R.C. section 2056 or 2523, the spouse otherwise entitled to receive the net income of the trust has the right, by written instrument delivered to the trustee, to compel the reconversion during his or her lifetime of the trust from a total return unitrust to an income trust, notwithstanding anything in this chapter to the contrary.

Source: SL 2002, ch 225, § 11.



§ 55-15-12 Applicability of chapter.

55-15-12. Applicability of chapter. This chapter shall be construed as pertaining to the administration of a trust and shall be available to any trust that is administered in South Dakota under South Dakota law unless (i) the governing instrument reflects an intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust, ii) the trust is a trust described in I.R.C. section 170(f)(2)(B), 6664(d), 1361(d), 2702(a)(3), or 2702(b), (iii) one or more persons to whom the trustee could distribute income have a power of withdrawal over the trust that is not subject to an ascertainable standard under I.R.C. section 2041 or 2514 or that can be exercised to discharge a duty of support he or she possesses, or (iv) the governing instrument expressly prohibits use of this chapter by specific reference to the chapter. A provision in the governing instrument that "The provisions of this chapter, or any corresponding provision of future law, may not be used in the administration of this trust" or similar words reflecting such intent are sufficient to preclude use of this chapter.

Source: SL 2002, ch 225, § 12.



§ 55-15-13 Trustee acting in good faith not liable--Remedy.

55-15-13. Trustee acting in good faith not liable--Remedy. Any trustee or disinterested person who in good faith takes or fails to take any action under this chapter is not liable to any person affected by such action or inaction, regardless of whether such person received written notice as provided in this chapter and regardless of whether such person was under a legal disability at the time of the delivery of such notice. Such person's exclusive remedy shall be to obtain an order of the court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust or to change the percentage used to calculate the unitrust amount.

Source: SL 2002, ch 225, § 13.



§ 55-15-14 No duty to act created.

55-15-14. No duty to act created. Nothing in this chapter is intended to create or imply a duty to take any action under this chapter, and no trustee is liable for not considering whether to take any action or for choosing not to take any such action.

Source: SL 2002, ch 225, § 14.



§ 55-15-15 Chapter not applicable to charitable remainder unitrust.

55-15-15. Chapter not applicable to charitable remainder unitrust. This chapter does not apply to a charitable remainder unitrust as defined by § 664(d) of the Internal Revenue Code of 1986 (26 U.S.C. § 664), as of January 1, 2009.

Source: SL 2009, ch 252, § 38.






Chapter 16 - Qualified Dispositions In Trust

§ 55-16-1 Definitions.

55-16-1. Definitions. Terms used in this chapter mean:

(1) "Claim," a right to payment, whether or not the right is reduced to judgment liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured;

(2) "Creditor," with respect to a transferor, a person who has a claim;

(3) "Debt," liability on a claim;

(4) "Disposition," a transfer, conveyance, or assignment of property, including a change in the legal ownership of property occurring upon the substitution of one trustee for another or the addition of one or more new trustees, or the exercise of a power so as to cause a transfer of property to a trustee or trustees. The term does not include the release or relinquishment of an interest in property that theretofore was the subject of a qualified disposition;

(5) "Property," real property, personal property, and interests in real or personal property;

(6) "Qualified disposition," a disposition by or from a transferor to a qualified person or qualified persons, with or without consideration, by means of a trust instrument;

(7) "Spouse" and "former spouse," only persons to whom the transferor was married at, or before, the time the qualified disposition is made;

(8) "Transferor," any person as an owner of property; as a holder of a power of appointment which authorizes the holder to appoint in favor of the holder, the holder's creditors, the holder's estate, or the creditors of the holder's estate; or as a trustee, directly or indirectly, makes a disposition or causes a disposition to be made.

The terms, transferor and beneficiary, may be any person as defined in subdivision 55-4-1(2).

Source: SL 2005, ch 261, § 1; SL 2015, ch 240, § 20.



§ 55-16-2 Trust instrument defined.

55-16-2. Trust instrument defined. For the purposes of this chapter, a trust instrument, is an instrument appointing a qualified person or qualified persons for the property that is the subject of a disposition, which instrument:

(1) Expressly incorporates the law of this state to govern the validity, construction, and administration of the trust;

(2) Is irrevocable, but a trust instrument may not be deemed revocable on account of its inclusion of one or more of the following:

(a) A transferor's power to veto a distribution from the trust;

(b) An inter vivos power of appointment, other than an inter vivos power to appoint to the transferor, the transferor's creditors, the transferor's estate, or the creditors of the transferor's estate;

(c) A testamentary power of appointment;

(d) The transferor's potential or actual receipt of income, including rights to such income retained in the trust instrument;

(e) The transferor's potential or actual receipt of income or principal from a charitable remainder unitrust or charitable remainder annuity trust as such terms are defined in § 664 of the Internal Revenue Code of 1986, 26 U.S.C. § 664, as of January 1, 2009;

(f) The transferor's receipt each year of a percentage of the value as determined from time to time pursuant to the trust instrument, but not exceeding the amount that may be defined as income under § 643(b) of the Internal Revenue Code of 1986, 26 U.S.C. § 643(b), as of January 1, 2009;

(g) The transferor's potential or actual receipt or use of principal if the potential or actual receipt or use of principal would be the result of a qualified person, including a qualified person acting at the direction of a trust advisor described in this section, acting either in the qualified person's sole discretion or pursuant to an ascertainable standard contained in the trust instrument;

(h) The transferor's right to remove a trustee, protector, or trust advisor and to appoint a new trustee, protector, or trust advisor, other than a trustee who is a related or subordinate party with respect to the transferor within the meaning of § 672(c) of the Internal Revenue Code of 1986, 26 U.S.C. § 672(c), as of January 1, 2009;

(i) The transferor's potential or actual use of real property held under a qualified personal residence trust within the meaning of such term as described in the regulations promulgated under § 2702(c) of the Internal Revenue Code of 1986, 26 U.S.C. § 2702(c), as of January 1, 2009;

(j) A pour back provision that pours back to the transferor's will or revocable trust all or part of the trust assets;

(k) The transferor's potential or actual receipt of income or principal to pay, in whole or in part, income taxes due on income of the trust if the potential or actual receipt of income or principal is pursuant to a provision in the trust instrument that expressly provides for the payment of the taxes and if the potential or actual receipt of income or principal would be the result of a qualified person's acting in the qualified person's discretion or pursuant to a mandatory direction in the trust instrument or acting at the direction of an advisor described in § 55-16-4; or

(l) The ability, whether pursuant to discretion, direction, or the grantor's exercise of a testamentary power of appointment, of a qualified person to pay, after the death of the transferor, all or any part of the debts of the transferor outstanding at the time of the transferor's death, the expenses of administering the transferor's estate, or any estate or inheritance tax imposed on or with respect to the transferor's estate; and

(3) Provides that the interest of the transferor or other beneficiary in the trust property or the income from the trust property may not be transferred, assigned, pledged, or mortgaged, whether voluntarily or involuntarily, before the qualified person actually distributes the property or income from the property to the beneficiary, and such provision of the trust instrument shall be deemed to be a restriction on the transfer of the transferor's beneficial interest in the trust that is enforceable under applicable nonbankruptcy law within the meaning of § 541(c)(2) of the Bankruptcy Code, 11 U.S.C. § 541(c)(2), as of January 1, 2009.

A disposition by a trustee that is not a qualified person to a trustee that is a qualified person may not be treated as other than a qualified disposition solely because the trust instrument fails to meet the requirements of subdivision (1) of this section.

Source: SL 2005, ch 261, § 2; SL 2007, ch 247, § 11; SL 2009, ch 252, § 41; SL 2012, ch 233, § 19; SL 2013, ch 239, § 18; SL 2014, ch 226, § 22.



§ 55-16-3 Qualified person defined.

55-16-3. Qualified person defined. For the purposes of this chapter, a qualified person is any person who qualifies as a qualified person under § 55-3-41 and who meets all the requirements of § 55-3-39 other than the transferor.

Source: SL 2005, ch 261, § 3; SL 2009, ch 252, § 42.



§ 55-16-4 Persons and entities not to be considered qualified person--Appointment, removal, or replacement of co-trustee, trust advisor, or trust protector.

55-16-4. Persons and entities not to be considered qualified person--Appointment, removal, or replacement of co-trustee, trust advisor, or trust protector. Neither the transferor nor any other natural person who is a nonresident of this state nor an entity that is not authorized by the law of this state to act as a trustee or whose activities are not subject to supervision as provided in § 55-16-3 may be considered a qualified person. However, nothing in this chapter precludes a transferor from appointing, removing, or replacing one or more co-trustees, trust advisors, or trust protectors, regardless of whether or not such trust advisor or trust protector is a fiduciary.

Source: SL 2005, ch 261, § 4; SL 2006, ch 243, § 5; SL 2011, ch 212, § 6.



§ 55-16-5 Service as investment trust advisor.

55-16-5. Service as investment trust advisor. Any individual may serve as an investment trust advisor described in subdivision 55-1B-1(6), notwithstanding that such individual is the transferor of the qualified disposition, but such an individual may not otherwise serve as a fiduciary of a trust that is a qualified disposition except with respect to the retention of the veto right permitted by subdivision 55-16-2(2). While serving as an advisor of the trust, the individual may have all powers authorized by statute or by the trust instrument, including the power to vote by proxy any stock owned by the trust.

Source: SL 2005, ch 261, § 5; SL 2006, ch 243, § 6; SL 2010, ch 232, § 28; SL 2012, ch 233, § 15.



§ 55-16-6 Successor qualified person.

55-16-6. Successor qualified person. If a qualified person of a trust ceases to meet the requirements of § 55-16-3, and there remains no trustee that meets such requirements, such qualified person shall be deemed to have resigned as of the time of such cessation, and thereupon the successor qualified person provided for in the trust instrument shall become a qualified person of the trust, or in the absence of any successor qualified person provided for in the trust instrument, the circuit court shall, upon application of any interested party, appoint a successor qualified person.

Source: SL 2005, ch 261, § 6.



§ 55-16-7 Disposition to more than one trustee--Qualified disposition even if all trustees are not qualified persons.

55-16-7. Disposition to more than one trustee--Qualified disposition even if all trustees are not qualified persons. In the case of a disposition to more than one trustee, a disposition that is otherwise a qualified disposition may not be treated as other than a qualified disposition solely because not all of the trustees are qualified persons.

Source: SL 2005, ch 261, § 7.



§ 55-16-8 Powers and rights of transferor--Effect on qualified disposition.

55-16-8. Powers and rights of transferor--Effect on qualified disposition. A qualified disposition is subject to §§ 55-16-9 to 55-16-14, inclusive, notwithstanding a transferor's retention of any or all of the powers and rights described in subdivision 55-16-2(2) and the transferor's service as trust advisor pursuant to § 55-16-5. The transferor has only such powers and rights as are conferred by the trust instrument. Except as permitted by §§ 55-16-2 and 55-16-5, a transferor has no rights or authority with respect to the property that is the subject of a qualified disposition or the income therefrom, and any agreement or understanding purporting to grant or permit the retention of any greater rights or authority is void.

Source: SL 2005, ch 261, § 8.



§ 55-16-9 Creditors' actions limited to transfers with intent to defraud.

55-16-9. Creditors' actions limited to transfers with intent to defraud. Notwithstanding any other provision of law, including chapter 54-8A, no action of any kind, including an action to enforce a judgment entered by a court or other body having adjudicative authority, may be brought at law or in equity for an attachment or other provisional remedy against property that is the subject of a qualified disposition or for avoidance of a qualified disposition unless the settlor's transfer of property was made with the intent to defraud that specific creditor. In the event of any conflict between any provision of this chapter and any provision of chapter 54-8A or any other provision of law similar to any provision of chapter 54-8A, the provisions of this chapter control and prevail.

Source: SL 2005, ch 261, § 9; SL 2008, ch 257, § 16; SL 2014, ch 226, § 21.



§ 55-16-10 Requirements for bringing claim for fraudulent transfer of settlor's assets.

55-16-10. Requirements for bringing claim for fraudulent transfer of settlor's assets. A cause of action or claim for relief with respect to a fraudulent transfer of a settlor's assets under § 55-16-9 is extinguished unless the action under § 55-16-9 is brought by a creditor of the settlor who meets one of the following requirements:

(1) Is a creditor of the settlor before the settlor's assets are transferred to the trust, and the action under § 55-16-9 is brought within the later of:

(a) Two years after the transfer is made; or

(b) Six months after the transfer is or reasonably could have been discovered by the creditor if the creditor:

(i) Can demonstrate that the creditor asserted a specific claim against the settlor before the transfer; or

(ii) Files another action, other than an action under § 55-16-9, against the settlor that asserts a claim based on an act or omission of the settlor that occurred before the transfer, and the action described in this sub-subsection is filed within two years after the transfer;

(2) Becomes a creditor subsequent to the transfer into trust, and the action under § 55-16-9 is brought within two years after the transfer is made;

(3) In any action described in § 55-16-9, the burden to prove the matter by clear and convincing evidence is upon the creditor;

(4) A person is deemed to have discovered a transfer at the time a public record of the transfer is made, including the conveyance of an interest in real property that is recorded in the appropriate public filing office where the property is located, the filing of a financing statement pursuant to chapter 57A-9, or the filing of a bill of sale or other transfer instrument regarding personal property; or

(5) The filing of a bill of sale or other transfer instrument which conveys personal property to a trust which is governed by this chapter shall be filed in the applicable public filing office determined as follows:

(a) If the transferor is a natural person and is a resident of this state, the personal property transfer instrument shall be recorded in the county in this state where the transferor maintains the transferor's principal residence; and

(b) In all other cases, the personal property transfer instrument shall be recorded in the county in this state where the trustee of the trust maintains a principal residence or principal place of business.

This section and §§ 55-16-9, 55-16-11 to 55-16-13, inclusive, are inseparably interwoven with substantive rights that a deprivation of legal rights would result if another jurisdiction's laws and regulations to the contrary are applied to a claim or cause of action described therein.

Source: SL 2005, ch 261, § 10; SL 2008, ch 257, § 17; SL 2012, ch 233, § 16; SL 2016, ch 231, § 24; SL 2017, ch 204, § 22.



§ 55-16-11 Disposition by transferor who is a trustee--Time of disposition.

55-16-11. Disposition by transferor who is a trustee--Time of disposition. A qualified disposition that is made by means of a disposition by a transferor who is a trustee is deemed to have been made as of the time, whether before, on, or after July 1, 2005, the property that is the subject of the qualified disposition was originally transferred to the transferor, or any predecessor trustee, making the qualified disposition in a form that meets the requirements of subdivisions 55-16-2(2) and (3). Further, the provisions of this section apply to determine the date the transfer is deemed to have been made, notwithstanding that the original transfer was to a trust originally within or outside of the jurisdiction of South Dakota.

If property transferred to a spendthrift trust is conveyed to the settlor or to a beneficiary for the purpose of obtaining a loan secured by a mortgage or deed of trust on the property and then reconveyed to the trust within one hundred eighty days of recording the mortgage or deed of trust, for purposes of subdivision 55-16-10(1), the transfer is disregarded and the reconveyance relates back to the date the property was originally transferred to the trust. The mortgage or deed of trust on the property is enforceable against the trust.

Source: SL 2005, ch 261, § 11; SL 2012, ch 233, § 17; SL 2016, ch 231, § 25.



§ 55-16-12 Creditor or other person--Rights with respect to a qualified disposition--Action against trustee, advisor, or trust preparer prohibited.

55-16-12. Creditor or other person--Rights with respect to a qualified disposition--Action against trustee, advisor, or trust preparer prohibited. Notwithstanding any law to the contrary, a creditor, including a creditor whose claim arose before or after a qualified disposition, or any other person has only such rights with respect to a qualified disposition as are provided in §§ 55-16-9 to 55-16-16, inclusive, and no such creditor nor any other person has any claim or cause of action against the trustee, or advisor, described in § 55-16-4, of a trust that is the subject of a qualified disposition, or against any person involved in the counseling, drafting, preparation, execution, or funding of a trust that is the subject of a qualified disposition. In addition to the provisions of § 55-1-43, at no time is a qualified person, as defined in § 55-16-3, personally liable to a creditor of a transferor or any other person for distributions made by the qualified person, before the creditor or person notified the qualified person, in writing, that a claim or cause of action existed. This applies regardless of whether the distributions are made to or for the benefit of the transferor or a beneficiary during the period in which a creditor or other person could make a claim as provided in § 55-16-10.

Source: SL 2005, ch 261, § 12; SL 2012, ch 233, § 18.



§ 55-16-13 Action against trustee, advisor, or preparer of trust prohibited if action by creditor would be barred--Jurisdiction--Attorneys' fees and costs.

55-16-13. Action against trustee, advisor, or preparer of trust prohibited if action by creditor would be barred--Jurisdiction--Attorneys' fees and costs. Notwithstanding any other provision of law, no action of any kind, including an action to enforce a judgment entered by a court or other body having adjudicative authority, may be brought at law or in equity against the trustee, or advisor described in § 55-16-4, of a trust that is the subject of a qualified disposition, or against any person involved in the counseling, drafting, preparation, execution, or funding of a trust that is the subject of a qualified disposition, if, as of the date such action is brought, an action by a creditor with respect to such qualified disposition would be barred under §§ 55-16-9 to 55-16-12, inclusive. A court of this state has exclusive jurisdiction over an action brought under a claim for relief that is based on a transfer of property to a trust that is the subject of this section. A court of this state may award attorneys' fees and costs to the prevailing party in such an action. In any action described in this section, the burden to prove the matter by clear and convincing evidence is upon the creditor.

Source: SL 2005, ch 261, § 13; SL 2007, ch 247, § 12; SL 2009, ch 252, § 44; SL 2016, ch 231, § 26.



§ 55-16-14 Multiple qualified dispositions in same trust instrument.

55-16-14. Multiple qualified dispositions in same trust instrument. If more than one qualified disposition is made by means of the same trust instrument:

(1) The making of a subsequent qualified disposition shall be disregarded in determining whether a creditor's claim with respect to a prior qualified disposition is extinguished as provided in § 55-16-10; and

(2) Any distribution to a beneficiary is deemed to have been made from the latest such qualified disposition.
Source: SL 2005, ch 261, § 14.



§ 55-16-15 Application of chapter.

55-16-15. Application of chapter. (1) Notwithstanding the provisions of §§ 55-16-9 to 55-16-14, inclusive, but subject to subdivision (2) of this section, this chapter does not apply in any respect to any person to whom at the time of transfer the transferor is indebted on account of an agreement or order of court for the payment of support or alimony in favor of the transferor's spouse, former spouse, or children, or for a division or distribution of property in favor of the transferor's spouse or former spouse, to the extent of the debt.

(2) If the transferor is married at the time of the transfer, the provisions of §§ 55-16-9 to 55-16-14, inclusive, and this chapter apply to:

(a) Any of the transferor's separate property transferred to the trust; and

(b) Any marital property transferred to the trust if the spouse or former spouse was provided with notice in the form set forth in subdivision (3) of this section, or executed a written consent to the transfer after being provided the information set forth in the notice.

(3) For purposes of the application of this section, a notice of transfer of property to a trust subject to this chapter:

(a) Shall also contain the following language, in capital letters, at or near the top of the notice:

YOUR SPOUSE IS CREATING A PERMANENT TRUST INTO WHICH PROPERTY IS BEING TRANSFERRED.

YOUR RIGHTS TO THIS PROPERTY MAY BE AFFECTED DURING YOUR MARRIAGE, UPON DIVORCE (INCLUDING THE PAYMENT OF CHILD SUPPORT OR ALIMONY OR A DIVISION OR DISTRIBUTION OF PROPERTY IN A DIVORCE), OR AT THE DEATH OF YOUR SPOUSE.

YOU HAVE A VERY LIMITED PERIOD OF TIME TO OBJECT TO THE TRANSFER OF PROPERTY INTO THIS TRUST.

YOU MAY, UPON REQUEST TO THE TRUSTEE AT THE ADDRESS BELOW, BE FURNISHED A COPY OF THE TRUST DOCUMENT.

IF YOU HAVE ANY QUESTIONS, YOU SHOULD IMMEDIATELY SEEK INDEPENDENT LEGAL ADVICE.

IF YOU FAIL TO OBJECT WITHIN THE REQUIRED TIME PERIOD, YOU WILL HAVE CONSENTED TO THE TRANSFER OF PROPERTY INTO THIS TRUST.

(b) Shall contain a description of the property being transferred to the trust and the name of the trust;

(c) May require that any person who is eligible to receive information pursuant to this section be bound by the duty of confidentiality that binds the trustee before receiving such information from the trustee; and

(d) Shall be provided by the transferor, the transferor's agent, the trustee, or other fiduciary of the trust.

(4) If a notice is provided under this section before the property is transferred, the period to commence an action under § 55-16-10 shall commence running on the date of the transfer. If a notice is provided after the date the property is transferred, the period to commence an action pursuant to § 55-16-10 commences running on the date the notice is provided. In no event may the period to commence an action to challenge a transfer under this section and § 55-16-10 exceed the period set forth in § 54-8A-9.

(5) The exception contained in subdivision (1) of this section does not apply to any claim for forced heirship or legitime.

(6) Subdivisions (2) to (4), inclusive, of this section apply to any transfer made after June 30, 2014.
Source: SL 2005, ch 261, § 15; SL 2011, ch 212, § 17; SL 2013, ch 239, § 19; SL 2014, ch 226, § 20.



§ 55-16-16 Avoidance of qualified disposition.

55-16-16. Avoidance of qualified disposition. A qualified disposition is avoided only to the extent necessary to satisfy the transferor's debt to the creditor at whose instance the disposition had been avoided, together with such costs, including attorney's fees, as the court may allow. If any qualified disposition is avoided as provided in this section, then:

(1) If the court is satisfied that a qualified person has not acted in bad faith in accepting or administering the property that is the subject of the qualified disposition:

(a) Such qualified person has a first and paramount lien against the property that is the subject of the qualified disposition in an amount equal to the entire cost, including attorney's fees, properly incurred by such qualified person in the defense of the action or proceedings to avoid the qualified disposition. It is presumed that such qualified person did not act in bad faith merely by accepting such property; and

(b) The qualified disposition is avoided subject to the proper fees, costs, preexisting rights, claims, and interests of such qualified person, and of any predecessor qualified person that has not acted in bad faith; and

(2) If the court is satisfied that a beneficiary of a trust has not acted in bad faith, the avoidance of the qualified disposition is subject to the right of such beneficiary to retain any distribution made upon the exercise of a trust power or discretion vested in the qualified person or qualified persons of such trust, which power or discretion was properly exercised prior to the creditor's commencement of an action to avoid the qualified disposition. It is presumed that the beneficiary, including a beneficiary who is also a transferor of the trust, did not act in bad faith merely by creating the trust or by accepting a distribution made in accordance with the terms of the trust.
Source: SL 2005, ch 261, § 16.






Chapter 17 - Special Spousal Trusts

§ 55-17-1 Arrangement qualifying as special spousal trust.

55-17-1. Arrangement qualifying as special spousal trust. An arrangement is a South Dakota special spousal trust if one or both spouses in a marriage transfer property to a trust, the trust expressly declares that some or all the property transferred is South Dakota special spousal property as provided in this chapter, and at least one trustee is a qualified person. A South Dakota special spousal trust is enforceable without consideration. Both spouses or either spouse may be a trustee. The trust must be signed by both spouses. The trust may be revocable or irrevocable.

For purposes of this section, a qualified person is any person who meets the requirements of §§ 55-3-41 and 55-3-39, but without regard to whether that person is the transferor.

Source: SL 2016, ch 231, § 29.



§ 55-17-2 Required language.

55-17-2. Required language. A South Dakota special spousal trust shall contain the following language in capital letters at the beginning of the trust:
THE CONSEQUENCES OF THIS TRUST MAY BE VERY EXTENSIVE, INCLUDING YOUR RIGHTS WITH RESPECT TO CREDITORS AND OTHER THIRD PARTIES, AND YOUR RIGHTS WITH YOUR SPOUSE BOTH DURING THE COURSE OF YOUR MARRIAGE, AT THE TIME OF A DIVORCE, AND AT THE DEATH OF YOU OR YOUR SPOUSE. ACCORDINGLY, THIS TRUST AGREEMENT SHOULD ONLY BE SIGNED AFTER CAREFUL CONSIDERATION. IF YOU HAVE ANY QUESTIONS ABOUT THIS TRUST AGREEMENT, YOU SHOULD SEEK INDEPENDENT LEGAL ADVICE.

Source: SL 2016, ch 231, § 30.



§ 55-17-3 Classification of property.

55-17-3. Classification of property. Spouses may classify all or any of their property as special spousal property by transferring property to a South Dakota special spousal trust established pursuant to this chapter, and by expressly declaring in the trust that the property is community property.

Source: SL 2016, ch 231, § 31.



§ 55-17-4 Amendment and revocation.

55-17-4. Amendment and revocation. A South Dakota special spousal trust may not be amended or revoked unless the trust agreement provides for amendment or revocation, or unless the trust agreement is amended or revoked by a later South Dakota special spousal trust. To amend or revoke the trust, the later South Dakota special spousal trust is not required to declare any property held by the trustee as special spousal property. The amended trust or the revocation is enforceable without consideration. However, notwithstanding the other provisions of this chapter, unless the South Dakota special spousal trust expressly provides otherwise, at any time after the death of the first spouse the surviving spouse may amend the South Dakota special spousal trust with regard to the surviving spouse's property to be disposed of at the surviving spouse's death. For purposes of this section, the term, surviving spouse's property, means the property that consists of the surviving spouse's property that is not South Dakota special spousal property and the surviving spouse's share of the special spousal property determined as of the date of the first spouse's death.

Source: SL 2016, ch 231, § 32.



§ 55-17-5 Application of Internal Revenue Code--Special spousal property defined--Community property classified by another jurisdiction.

55-17-5. Application of Internal Revenue Code--Special spousal property defined--Community property classified by another jurisdiction. For purposes of the application of § 1014(b)(6) of the Internal Revenue Code of 1986, 26 U.S.C. § 1014(b)(6), as of January 1, 2016, a South Dakota special spousal trust is considered a trust established under the community property laws of South Dakota. For purposes of this chapter, the term, special spousal property, means community property for those purposes. Community property as classified by a jurisdiction other than South Dakota transferred to a South Dakota special spousal trust retains its character as community property while in the trust. If the trust is revoked and property is transferred on revocation of the trust, the community property as classified by a jurisdiction other than South Dakota retains its character as community property to the extent otherwise provided by South Dakota law.

Source: SL 2016, ch 231, § 33.



§ 55-17-6 Qualified disposition in trust.

55-17-6. Qualified disposition in trust. A transfer to a South Dakota special spousal trust may also be a qualified disposition in trust if the transfer complies with the provisions of chapter 55-16.

Source: SL 2016, ch 231, § 34.



§ 55-17-7 Types of transfers to special spousal trust.

55-17-7. Types of transfers to special spousal trust. In addition to other transfers of property to a South Dakota special spousal trust, property is considered transferred to a South Dakota special spousal trust if the property is subject to a nonprobate transfer on death under an insurance policy, contract of employment, bond, mortgage, promissory note, certificated or uncertificated security, account agreement, custodial agreement, deposit agreement, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust, conveyance, deed of gift, marital property agreement, or other written instrument of a similar nature and the South Dakota special spousal trust is designated as a beneficiary to receive the property under the transfer. The property is considered the surviving spouse's property that is not South Dakota special spousal property.

Source: SL 2016, ch 231, § 35.



§ 55-17-8 Records.

55-17-8. Records. The trustee of a South Dakota special spousal trust shall maintain records that identify which property held by the trust is South Dakota special spousal property and which property held by the trust is not South Dakota special spousal property.

Source: SL 2016, ch 231, § 36.



§ 55-17-9 Matters upon which spouses may agree.

55-17-9. Matters upon which spouses may agree. Except as provided in §§ 55-17-10 and 55-17-11, in a South Dakota special spousal trust, spouses may agree on:

(1) The rights and obligations in the property transferred to the trust, notwithstanding when and where the property is acquired or located;

(2) The management and control of the property transferred to the trust;

(3) The disposition of the property transferred to the trust on dissolution, death, or the occurrence or nonoccurrence of another event;

(4) The choice of law governing the interpretation of the trust; and

(5) Any other matter that affects the property transferred to the trust and does not violate public policy or a statute imposing a criminal penalty.
Source: SL 2016, ch 231, § 37.



§ 55-17-10 Right of child to support.

55-17-10. Right of child to support. Notwithstanding anything contained in § 55-17-9 to the contrary, a South Dakota special spousal trust may not adversely affect the right of a child to support.

Source: SL 2016, ch 231, § 38.



§ 55-17-11 Creditor rights--Good faith between spouses.

55-17-11. Creditor rights--Good faith between spouses. Notwithstanding anything contained in § 55-17-9 to the contrary:

(1) A provision of a revocable South Dakota special spousal property trust does not adversely affect the interest of a creditor unless the creditor has actual knowledge of the trust when the obligation to the creditor is incurred. The interest of a creditor in an irrevocable South Dakota special spousal property trust may be subject to the rights and liabilities of a creditor with respect to transfers under chapter 55-16 as provided in § 55-17-6;

(2) A spouse shall act in good faith with respect to the other spouse in matters involving South Dakota special spousal property. The obligation under and effect of this section may not be varied by a South Dakota special spousal property trust.
Source: SL 2016, ch 231, § 39.



§ 55-17-12 Bona fide purchasers.

55-17-12. Bona fide purchasers. Notwithstanding anything contained in § 55-17-9 to the contrary:

(1) Notice of the existence of a South Dakota special spousal property trust, a marriage, or the termination of a marriage does not affect the status of a purchaser as a bona fide purchaser;

(2) Special spousal property purchased by a bona fide purchaser from a spouse having the right to manage and control the property is acquired free of any claim of the other spouse. The effect of this subsection may not be varied by a South Dakota special spousal property trust.
Source: SL 2016, ch 231, § 40.



§ 55-17-13 Bona fide purchaser defined.

55-17-13. Bona fide purchaser defined. For purposes of § 55-17-12, the term, bona fide purchaser, means a purchaser of property for value who has not knowingly been a party to fraud or illegality affecting the interest of the spouses or other parties to the transaction, does not have notice of an adverse claim by a spouse, and has acted in the transaction in good faith.

For purposes of this section, the term, purchaser, means a person who acquires property by sale, lease, discount, negotiation, mortgage, pledge, or lien, or otherwise deals with property in a voluntary transaction other than making a gift.

A purchaser gives value for property if the property is acquired:

(1) In return for a binding commitment to extend credit;

(2) As security for or in total or partial satisfaction of a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for other consideration sufficient to support a contract.
Source: SL 2016, ch 231, § 41.



§ 55-17-14 Unenforceable trusts.

55-17-14. Unenforceable trusts. A South Dakota special spousal trust executed during marriage is not enforceable if the spouse against whom enforcement is sought proves that:

(1) The trust was unconscionable when made;

(2) The spouse against whom enforcement is sought did not execute the South Dakota special spousal trust agreement voluntarily; or

(3) Before execution of the South Dakota special spousal trust agreement, the spouse against whom enforcement is sought:

(a) Was not given a fair and reasonable disclosure of the property and financial obligations of the other spouse;

(b) Did not voluntarily sign a written waiver expressly waiving right to disclosure of the property and financial obligations of the other spouse beyond the disclosure provided; and

(c) Did not have notice of the property or financial obligations of the other spouse.

Whether a South Dakota special spousal trust is unconscionable is determined by a court as a matter of law.

Source: SL 2016, ch 231, § 42.






Chapter 18 - Virtual Representation

§ 55-18-1 Definitions.

55-18-1. Definitions. Terms used in this chapter mean:

(1) "Adult," an individual who has attained the age of eighteen years;

(2) "Bind" or "bound," to represent, consent, object, resist, demand, and bind a person with the same binding and conclusive effective as notice had been made on, or consent had been given by, the person represented;

(3) "Conflict of interest," a situation in which a representative's interest in the trust causes a significant likelihood that a reasonable person would disregard a representative's duty to a represented beneficiary;

(4) "Conservator," a person appointed pursuant to chapter 29A-5 or 33-17A or equivalent provisions of another jurisdiction's laws including a temporary conservator and a limited conservator;

(5) "Fiduciary," a person defined by subdivision 21-22-1(3), except as used in § 55-18-17;

(6) "Guardian," a person appointed pursuant to chapter 29A-5 or equivalent provisions of another jurisdiction's laws including a temporary guardian and a limited guardian;

(7) "Incapacitated" or "incapacity," any person who lacks the capacity to meaningfully understand the matter in question and protected persons;

(8) "Interest," a beneficial interest as defined by subdivision 55-1-24(1) but including the holder of a power of appointment, and any power to remove or replace a fiduciary or a representative;

(9) "Interested beneficiary," a person who, on the date the person's qualification is determined:

(a) Is a current distributee or permissible distributee of trust income or principal;

(b) Would be a distributee or permissible distributee of trust income or principal if the interests of the current distributees terminated on that date;

(c) Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date;

(d) Holds a power of appointment; or

(e) Would hold a power of appointment if the interests of the current distributees terminated on that date or the interests of the persons currently holding a power of appointment under this subdivision terminated on that date;

(10) "Knows" or "knowingly," actual knowledge of the fact in question;

(11) "Minor," any person who has not attained the age of eighteen. The term includes a minor with an incapacity;

(12) "Nonjudicial settlement," an agreement, whether or not approved by a court, which may include, without limitation:

(a) The interpretation or construction of the terms of a trust;

(b) The approval of any fiduciary's report or accounting;

(c) Direction to any fiduciary to refrain from performing a particular act or the grant to a fiduciary of any necessary or desirable power;

(d) The resignation or appointment of any fiduciary;

(e) The determination of a fiduciary or a representative's compensation;

(f) The transfer of a trust's principal place of administration or situs;

(g) The liability of any fiduciary's action or omission relating to a trust; or

(h) Partial or final settlement agreements regarding a trust or its administration;

(13) "Notice," notice provided personally, by mail, postage prepaid, addressed to the person's last known post office address, or electronically in accordance with § 15-6-5(d);

(14) "Notifier," a person who is undertaking notice or proposing consent with regard to a matter concerning a trust;

(15) "Power of appointment," a power defined by § 55-1-12;

(16) "Proceeding," any judicial or nonjudicial trust proceeding, accounting, termination, modification, reformation, decanting, settlement, nonjudicial settlement, and any proceeding conducted pursuant to chapter 21-22;

(17) "Protected person," a person other than a minor for whom a guardian or conservator is appointed;

(18) "Reasonably available," with respect to a person, that the person can be identified and located with the exercise of reasonable diligence;

(19) "Representative," a person who may bind another person under this chapter;

(20) "Trust," an express inter vivos or testamentary trust;

(21) "Uninterested beneficiary," a beneficiary other than an interested beneficiary.
Source: SL 2017, ch 208, § 2.



§ 55-18-2 Application of chapter to proceedings involving persons interested in trust.

55-18-2. Application of chapter to proceedings involving persons interested in trust. Notwithstanding the provisions of § 15-6-17(c), the provisions of this chapter apply to any proceeding involving any person interested in a trust.

Source: SL 2017, ch 208, § 1.



§ 55-18-3 Effect of provisions of chapter.

55-18-3. Effect of provisions of chapter. In any proceeding:

(1) Any notice, governing instrument, accounting, report, or other information which is provided to a representative has the same effect as if the same was given to the person represented;

(2) The consent of a representative has the same effect as if the person represented had consented;

(3) A representative may otherwise bind the person represented; and

(4) A finding, decree, judgment, ruling, or order in a judicial proceeding is binding and conclusive on all persons upon whom notice or service of process is not required pursuant to this chapter.
Source: SL 2017, ch 208, § 3.



§ 55-18-4 Conditions under which representative may not bind person represented.

55-18-4. Conditions under which representative may not bind person represented. Notwithstanding the provisions of § 55-18-3, no representative may bind the person represented if, prior to the representative binding the person in the matter in question:

(1) The court finds that the person cannot be adequately represented pursuant to § 55-18-19;

(2) The representative refuses to act pursuant to § 55-18-11;

(3) The representative has been removed by a person with power to remove the representative; or

(4) The represented person notifies:

(a) The trustee;

(b) The notifier; and

(c) The representative, that the represented person will not be bound by the representative.
Source: SL 2017, ch 208, § 4.



§ 55-18-5 Notice, service of process, and consent not required of certain persons.

55-18-5. Notice, service of process, and consent not required of certain persons. Neither notice nor service of process on, nor consent to, any matter in any proceeding is required from:

(1) An unborn person;

(2) An unascertained person;

(3) The potential appointee of a power of appointment;

(4) The potential taker in default of a power of appointment;

(5) An uninterested beneficiary; and

(6) A person bound by a representative.

Notwithstanding subdivision (5), with respect to the matter in question, notice is required to, or consent is required from, an uninterested beneficiary who does not have a substantially identical interest with one or more interested beneficiaries.

Source: SL 2017, ch 208, § 5.



§ 55-18-6 Notice or consent respecting co-representatives.

55-18-6. Notice or consent respecting co-representatives. When notice is made on, or consent obtained from, co-representatives, notice on, or consent from, all acting co-representatives is required except when the terms of the co-representatives' authority provide that the co-representatives may act independently or by other means.

However, when a representative is acting pursuant to subdivision 55-18-9(3), (4), or (7), consent from or notice to one representative is sufficient to bind the person represented.

Source: SL 2017, ch 208, § 6.



§ 55-18-7 Demand for notice.

55-18-7. Demand for notice. In a judicial proceeding, if a beneficiary timely files a demand for notice with the court, notice shall be given to the beneficiary unless otherwise ordered by the court.

Source: SL 2017, ch 208, § 7.



§ 55-18-8 Notice to Department of Social Services.

55-18-8. Notice to Department of Social Services. The Department of Social Services shall be provided with notice in any proceeding in which an interested beneficiary of a trust may owe a debt to the department pursuant to § 28-6-23. An interested beneficiary is not considered a person who may owe a debt to the department solely on account of the person's residence in this state.

Source: SL 2017, ch 208, § 8.



§ 55-18-9 Persons who may bind others .

55-18-9. Persons who may bind others. The following applies to persons bound by representatives:

(1) Except as provided in subdivision 55-18-20(2), a conservator may bind a minor or protected person;

(2) A guardian may bind the minor or protected person if no conservator of the minor or protected person has been appointed;

(3) A parent may bind the parent's minor or unborn child if no conservator or guardian for the child has been appointed;

(4) A person who has assumed responsibility for a minor child's care or custody may bind the child if no conservator or guardian for the child has been appointed and neither parent is living;

(5) A trustee responsible for the management of all or a significant portion of the estate of an incapacitated individual other than a minor may bind the individual if no conservator or guardian for the individual has been appointed;

(6) A custodian under chapter 55-10A or equivalent provisions of another jurisdiction's laws who is responsible for all or a significant portion of the estate of a minor may bind the minor if no conservator or guardian for the minor has been appointed;

(7) A person who has assumed responsibility for an incapacitated individual other than a minor, including a spouse of an incapacitated individual, may bind the individual if no conservator or guardian for the individual has been appointed;

(8) Except as provided in subdivision 55-18-20(1), an agent having authority to act with respect to the matter in question may bind the principal if the principal is incapacitated or not reasonably available;

(9) When a trust is a beneficiary of a trust, the trustee may bind the trust and the beneficiaries thereof;

(10) When a decedent's estate is a beneficiary of a trust, the personal representative of the estate may bind the estate and the persons interested in the estate;

(11) Except as provided in § 55-18-23, a person designated in the governing instrument to represent another person or class of persons may bind that person or class of persons;

(12) Except as provided in § 55-18-23, if a fiduciary or other person is authorized by the terms of the governing instrument to appoint a representative and the authorized fiduciary or other person appoints a representative in writing, the representative may bind the person or class of persons identified in the appointment;

(13) Unless otherwise adequately represented pursuant to the foregoing provisions of this section, a minor, incapacitated, or unborn individual, or a person who is not reasonably available, may be bound by a person having a substantially identical interest with respect to the matter in question;

(14) A person described in subsection 55-18-1(9)(a) may bind beneficiaries described in subsection 55-18-1(9)(b) and (c), if, with respect to the matter in question:

(a) The person agrees in writing to serve as a representative for the represented beneficiary;

(b) The interests of the person are substantially identical to the interests of the represented beneficiary; and

(c) The person does not have a conflict of interest;

(15) A person described in subsection 55-18-1(9)(d) may bind beneficiaries described in subsection 55-18-1(9)(e);

(16) A court representative appointed pursuant to § 55-18-19 may bind the person that the representative represents; and

(17) Without diminishing the authority of an attorney to act on behalf of the attorney's client, an attorney representing a person may bind the person that the attorney represents within the scope of the attorney's representation.
Source: SL 2017, ch 208, § 9.



§ 55-18-10 Disclosure of information regarding representatives.

55-18-10. Disclosure of information regarding representatives. In a judicial proceeding, the petitioner shall set forth information with respect to each representative, each person the petitioner represents, and the authority by which each representative acts under this chapter.

In a nonjudicial proceeding, the notifier shall set forth information with respect to each representative, each person the petitioner represents, the authority by which each representative acts under the provisions of this chapter, and a notification that a representative may decline to act pursuant to § 55-18-11.

Source: SL 2017, ch 208, § 10.



§ 55-18-11 Refusal to act as representative.

55-18-11. Refusal to act as representative. Any representative may decline to act as a representative as to the matter in question by timely expressing the representative's refusal to the notifier.

A notifier may specify a time of not less than three days in which the representative may decline to act as a representative.

The governing instrument may specify a time in which the representative may decline to act as a representative.

A representative may waive in writing the representative's right to decline to act in the matter in question.

Source: SL 2017, ch 208, § 11.



§ 55-18-12 Petition for advance approval of action.

55-18-12. Petition for advance approval of action. A representative may petition the court for an order approving the representative's actions prior to or in advance of the representative's action, upon such notice as the court may order.

Source: SL 2017, ch 208, § 12.



§ 55-18-13 Representative with conflict of interest.

55-18-13. Representative with conflict of interest. A representative with a conflict of interest with respect to the matter in question may bind the person that the representative represents notwithstanding any cause of action that the represented person may have against a representative who acts knowingly.

Source: SL 2017, ch 208, § 13.



§ 55-18-14 Disclosure of conflict of interest by representative.

55-18-14. Disclosure of conflict of interest by representative. If a representative knows that the representative has a conflict of interest with respect to the matter in question, the representative shall timely disclose the nature of the conflict of interest:

(1) In a judicial proceeding to the interested parties and the court; or

(2) Otherwise to the notifier and the trustee.
Source: SL 2017, ch 208, § 14.



§ 55-18-15 Disclosure of conflict of interest by notifier.

55-18-15. Disclosure of conflict of interest by notifier. Unless notice of a conflict of interest has been carried out pursuant to § 55-18-14, if the notifier knows that a representative has a conflict of interest with respect to the matter in question, the notifier shall timely disclose the nature of the conflict of interest:

(1) In a judicial proceeding to the interested parties and the court; or

(2) Otherwise to the representative and the trustee to the extent the person represented can be reasonably notified, to the person represented along with notification that that person may elect not to be bound pursuant to subdivision 55-18-4(4).
Source: SL 2017, ch 208, § 15.



§ 55-18-16 Court findings regarding conflict of interest--Immunity of representative from liability.

55-18-16. Court findings regarding conflict of interest--Immunity of representative from liability. In a judicial proceeding, if the court has been notified of a representative's conflict of interest or potential conflict of interest, the court may find that the representative conflict of interest or potential conflict of interest is immaterial in view of the facts and circumstances and order that the representative may act as a representative notwithstanding the conflict of interest or potential conflict of interest.

The court's findings pursuant to this section are binding and conclusive with regard to the matter in question and, to the extent ordered by the court, absolve the representative of liability.

Source: SL 2017, ch 208, § 16.



§ 55-18-17 Discretion of representative--Fiduciary status.

55-18-17. Discretion of representative--Fiduciary status. A representative may make a decision with broad discretion and no representative is liable for an action or omission unless the representative:

(1) Acts dishonestly;

(2) Acts with an improper motive; or

(3) Fails, if under a duty to do so, to act.

A representative may represent any number of persons. A representative is not a fiduciary solely by reason of being a representative unless otherwise ordered by the court, expressly affirmed in writing by the representative, or provided in the governing instrument.

The provisions of this section do not expand or diminish the duties of an attorney.

Source: SL 2017, ch 208, § 17.



§ 55-18-18 Compensation of representative.

55-18-18. Compensation of representative. A representative is entitled to reasonable compensation as determined by the trustee except as otherwise provided in the governing instrument.

Source: SL 2017, ch 208, § 18.



§ 55-18-19 Appointment of court representative.

55-18-19. Appointment of court representative. In a judicial proceeding, if the court determines that a person cannot be adequately represented under § 55-18-9, the court may order that the person be provided notice or may order the appointment of a court representative or a replacement court representative to bind the person. The basis for a finding that representation is inadequate shall be set forth specifically in an order and may include, by way of example, a finding that a representative has a material conflict of interest or acted with hostility to the interest of the person represented.

A trustee, a beneficiary, or, if authorized by the governing instrument, a fiduciary other than a trustee, may petition the court for the appointment of a court representative. A court representative has the authority to act as a representative in any proceeding unless otherwise ordered by the court.

Notwithstanding § 55-18-5, the court may appoint a court representative to bind uninterested beneficiaries, unborn persons, unascertained persons, or the potential appointees or the takers in default of a power of appointment.

Notwithstanding § 55-18-20, the court may appoint a court representative to bind a settlor.

Source: SL 2017, ch 208, § 19.



§ 55-18-20 Limitations on representative's authority to bind settlor and settlor's authority to bind beneficiary.

55-18-20. Limitations on representative's authority to bind settlor and settlor's authority to bind beneficiary. A representative may only bind a settlor pursuant to subdivisions 55-18-9(1), (5), (11), and (16), except as limited by a representative's power to consent to modification or termination of an irrevocable trust, to amend or revoke a revocable trust, or withdraw from a revocable trust on behalf of a settlor may be exercised only by:

(1) An agent under a written power of attorney only if the settlor is incapacitated or not reasonably available and to the extent expressly authorized by the power of attorney with specific reference to the trust and expressly authorized by the terms of the governing instrument; and

(2) By a conservator only to the extent approved by order of the court pursuant to § 29A-5-420 or equivalent provisions of another jurisdiction's laws.

A settlor may not bind a beneficiary with respect to a trust termination pursuant to § 55-3-24 or 55-3-30 or a trust modification pursuant to § 55-3-24 or 55-3-30 where the ability to bind the beneficiary to the proposed trust modification would constitute a retained interest pursuant to 26 U.S.C. § 2036 as of January 1, 2017, or a revocable transfer pursuant to 26 U.S.C. § 2038 as of January 1, 2017.

Source: SL 2017, ch 208, § 20.



§ 55-18-21 Limitations on trustee's authority to bind beneficiary.

55-18-21. Limitations on trustee's authority to bind beneficiary. Except as provided in subdivisions 55-18-9(5), (11) and (16), a trustee may not bind a beneficiary of the trustee's trust.

Source: SL 2017, ch 208, § 21.



§ 55-18-22 Unauthorized practice of law not permitted.

55-18-22. Unauthorized practice of law not permitted. Nothing in this chapter, permits the unauthorized practice of law or diminishes the provisions of § 16-16-19.

Source: SL 2017, ch 208, § 22.



§ 55-18-23 Provisions of governing instrument.

55-18-23. Provisions of governing instrument. A governing instrument may require additional notification or consent than otherwise required by law. Unless expressly authorized by the governing instrument, a person designated by a governing instrument to represent another person or class of persons may not represent such person or class of persons while that designee is serving as a trustee or co-trustee of such trust.

A governing instrument which authorizes a person or fiduciary to appoint a representative may also identify or describe a person, several persons, a class of persons, or a description of persons who may not be appointed as representatives as to all or certain represented persons or matters or during a period of time.

Source: SL 2017, ch 208, § 23.



§ 55-18-24 Construction with chapter 29A-1.

55-18-24. Construction with chapter 29A-1. With regard to a testamentary trust proceeding governed by title 29A, in the event of any conflict between this chapter, and chapter 29A-1, the provisions of this chapter, shall prevail.

Source: SL 2017, ch 208, § 24.



§ 55-18-25 Liability of notifier.

55-18-25. Liability of notifier. No notifier is liable for undertaking any additional notification or seeking additional consent than required by law or the governing instrument.

Source: SL 2017, ch 208, § 25.



§ 55-18-26 Liability of fiduciary .

55-18-26. Liability of fiduciary. No fiduciary is liable for reliance on the outcome or resolution of any proceeding conducted under this chapter, unless the fiduciary knowingly disregarded the lack of a representative's authority to act with regard to the matter in question.

Source: SL 2017, ch 208, § 26.






Chapter 19 - Uniform Fiduciary Access to Digital Assets Act

§ 55-19-1 Definitions.

55-19-1. Definitions. Terms used in this chapter mean:

(1) "Account," any arrangement under a terms-of-service agreement in which a custodian carries, maintains, processes, receives, or stores a digital asset of the user or provides goods or services to the user;

(2) "Agent," any attorney in fact granted authority under a durable power of attorney pursuant to § 59-7-2.1 or nondurable power of attorney pursuant to chapter 59-2;

(3) "Carries," engages in the transmission of an electronic communication;

(4) "Catalogue of electronic communications," information that identifies each person with whom a user has had an electronic communication, the time and date of the communication, and the electronic address of the person;

(5) "Conservator," any person appointed by a court to manage the estate of a living individual or protected person, including a limited conservator;

(6) "Content of an electronic communication," information concerning the substance or meaning of the communication that has been sent or received by a user; is in electronic storage by a custodian providing an electronic communication service to the public or is carried or maintained by a custodian providing a remote computing service to the public; and is not readily accessible to the public;

(7) "Court," a court of competent jurisdiction;

(8) "Custodian," any person who carries, maintains, processes, receives, or stores a digital asset of a user;

(9) "Designated recipient," any person chosen by the user of an online tool to administer digital assets of the user;

(10) "Digital asset," any electronic record in which an individual has a right or interest. The term does not include an underlying asset or liability unless the asset or liability is itself an electronic record;

(11) "Electronic," relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(12) "Electronic communication," has the meaning set forth in 18 U.S.C. Section 2510(12), as of January 1, 2017;

(13) "Electronic-communication service," any custodian who provides to a user the ability to send or receive an electronic communication;

(14) "Fiduciary," any person who is an original, additional, or successor personal representative, conservator, agent, or trustee;

(15) "Information," data, text, images, videos, sounds, codes, computer programs, software, databases, or similar intelligence of any nature;

(16) "Online tool," any electronic service provided by a custodian that allows the user, in an agreement distinct from the terms-of-service agreement between the custodian and user, to provide directions for disclosure or nondisclosure of digital assets to a third person;

(17) "Person," any individual, estate, business or nonprofit entity, public corporation, government or governmental subdivision, agency, or instrumentality, or other legal entity;

(18) "Personal representative," any executor, administrator, special administrator, or any person who performs substantially the same function under the law governing that person's status other than this chapter;

(19) "Power of attorney," any record that grants an agent authority to act in the place of a principal;

(20) "Principal," any individual who grants authority to an agent in a power of attorney;

(21) "Protected person," any individual for whom a conservator has been appointed, including an individual for whom an application for the appointment of a conservator is pending;

(22) "Record," information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(23) "Remote-computing service," any custodian who provides to the public computer processing services or the storage of digital assets by means of an electronic communications system as defined in 18 U.S.C. Section 2510(14), as of January 1, 2017;

(24) "Terms-of-service agreement," any agreement that controls the relationship between a user and a custodian;

(25) "Trustee," any fiduciary, including a successor trustee, with legal title to property under an agreement or declaration that creates a beneficial interest in another;

(26) "User," any person who has an account with a custodian;

(27) "Will," includes a codicil, testamentary instrument that only appoints an executor, and instrument that revokes or revises a testamentary instrument.
Source: SL 2017, ch 209, § 1.



§ 55-19-2 Applicability generally.

55-19-2. Applicability generally. The provisions of this chapter apply to:

(1) Any fiduciary acting under a will or power of attorney executed before, on, or after July 1, 2017;

(2) Any personal representative acting for a decedent who died before, on, or after July 1, 2017;

(3) Any conservatorship proceeding commenced before, on, or after July 1, 2017; and

(4) A trustee acting under a trust created before, on, or after July 1, 2017.
Source: SL 2017, ch 209, § 2.



§ 55-19-3 Applicability to custodians and employer assets used by employee.

55-19-3. Applicability to custodians and employer assets used by employee. This chapter applies to a custodian if the user resides in this state or resided in this state at the time of the user's death. This chapter does not apply to any digital asset of an employer used by an employee in the ordinary course of the employer's business.

Source: SL 2017, ch 209, § 3.



§ 55-19-4 User direction for disclosure of digital assets.

55-19-4. User direction for disclosure of digital assets. Any user may utilize an online tool to direct a custodian to disclose or not to disclose to a designated recipient some or all of the user's digital assets, including the content of electronic communications. If the online tool allows the user to modify or delete a direction at all times, a direction regarding disclosure using an online tool overrides a contrary direction by the user in a will, trust, power of attorney, or other record.

If a user has not utilized an online tool to give direction under this section, or if the custodian has not provided an online tool, the user may allow for or prohibit in a will, trust, power of attorney, or any other record, disclosure to a fiduciary of some or all of the user's digital assets, including the content of electronic communications sent or received by the user.

A user's direction under this section overrides a contrary provision in any terms-of-service agreement that does not require the user to act affirmatively and distinctly from the user's assent to the terms of service agreement.

Source: SL 2017, ch 209, § 4.



§ 55-19-5 Terms-of-service agreement.

55-19-5. Terms-of-service agreement. This chapter does not change or impair the right of any custodian or user under a terms-of-service agreement to access and use digital assets of the user.

This chapter does not give a fiduciary or designated recipient any new or expanded rights other than those held by the user for whom, or for whose estate, the fiduciary or designated recipient acts or represents.

A fiduciary's or designated recipient's access to digital assets may be modified or eliminated by a user, by federal law, or by a terms-of-service agreement if the user has not provided direction under § 55-19-4.

Source: SL 2017, ch 209, § 5.



§ 55-19-6 Procedure for disclosing digital assets

55-19-6. Procedure for disclosing digital assets. If a custodian discloses digital assets of a user under this chapter, the custodian may, at the custodian's sole discretion:

(1) Grant a fiduciary or designated recipient full access to the user's account;

(2) Grant a fiduciary or designated recipient partial access to the user's account sufficient to perform any task with which the fiduciary or designated recipient is charged; or

(3) Provide a fiduciary or designated recipient a copy in a record of any digital asset that, on the date the custodian received the request for disclosure, the user could have accessed if the user were alive and had full capacity and access to the account.

A custodian may assess a reasonable administrative charge for the cost of disclosing digital assets under this chapter.

A custodian need not disclose under this chapter a digital asset deleted by a user.

If a user directs or a fiduciary requests a custodian to disclose under this chapter some, but not all, of the user's digital assets, the custodian need not disclose the assets if segregation of the assets would impose an undue burden on the custodian. If the custodian believes the direction or request imposes an undue burden, the custodian or fiduciary may seek an order from the court to disclose: a subset limited by date of the user's digital assets; all of the user's digital assets to the fiduciary or designated recipient; none of the user's digital assets; or all of the user's digital assets to the court for review in camera.

Source: SL 2017, ch 209, § 6.



§ 55-19-7 Disclosure of content of electronic communications of deceased user.

55-19-7. Disclosure of content of electronic communications of deceased user. If a deceased user consented to or a court directs disclosure of contents of electronic communications of the user, the custodian shall disclose to the personal representative of the estate of the user the content of an electronic communication sent or received by the user if the representative gives the custodian:

(1) A written request for disclosure in physical or electronic form;

(2) A certified copy of the death certificate of the user;

(3) A certified copy of the letter of appointment of the representative or a small estate affidavit or court order;

(4) A copy of the user's will, trust, power of attorney, or other record that provides evidence of the user's consent to disclosure of the content of electronic communications, unless the user provided direction by utilizing an online tool; and

(5) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user's account;

(b) Evidence linking the account to the user; or

(c) A finding by the court that:

(i) The user had a specific account with the custodian, identifiable by the information specified in this subdivision;

(ii) Disclosure of the content of electronic communications of the user would not violate 18 U.S.C. Section 2701 et seq., 47 U.S.C. Section 222, or other applicable law;

(iii) Unless the user provided direction using an online tool, the user consented to disclosure of the content of electronic communications; or

(iv) Disclosure of the content of electronic communications of the user is reasonably necessary for administration of the estate.
Source: SL 2017, ch 209, § 7.



§ 55-19-8 Disclosure of other digital assets of deceased user.

55-19-8. Disclosure of other digital assets of deceased user. Unless the user prohibited disclosure of digital assets or the court directs otherwise, a custodian shall disclose to the personal representative of the estate of a deceased user a catalogue of electronic communications sent or received by the user and digital assets, other than the content of electronic communications, of the user, if the representative gives the custodian:

(1) A written request for disclosure in physical or electronic form;

(2) A certified copy of the death certificate of the user;

(3) A certified copy of the letter of appointment of the representative or a small estate affidavit or court order; and

(4) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user's account;

(b) Evidence linking the account to the user;

(c) An affidavit stating that disclosure of the user's digital assets is reasonably necessary for administration of the estate; or

(d) A finding by the court that the user had a specific account with the custodian, identifiable by the information specified in subsection (a) or that disclosure of the user's digital assets is reasonably necessary for administration of the estate.
Source: SL 2017, ch 209, § 8.



§ 55-19-9 Disclosure of content of electronic communications of principal .

55-19-9. Disclosure of content of electronic communications of principal. To the extent a power of attorney expressly grants an agent authority over the content of electronic communications sent or received by the principal and unless directed otherwise by the principal or the court, a custodian shall disclose to the agent the content if the agent gives the custodian:

(1) A written request for disclosure in physical or electronic form;

(2) An original or copy of the power of attorney expressly granting the agent authority over the content of electronic communications of the principal;

(3) A certification by the agent, under penalty of perjury, that the power of attorney is in effect; and

(4) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the principal's account; or

(b) Evidence linking the account to the principal.
Source: SL 2017, ch 209, § 9.



§ 55-19-10 Disclosure of other digital assets of principal.

55-19-10. Disclosure of other digital assets of principal. Unless otherwise ordered by the court, directed by the principal, or provided by a power of attorney, a custodian shall disclose to an agent with specific authority over digital assets or general authority to act on behalf of a principal a catalogue of electronic communications sent or received by the principal and digital assets, other than the content of electronic communications, of the principal if the agent gives the custodian:

(1) A written request for disclosure in physical or electronic form;

(2) An original or copy of the power of attorney that gives the agent specific authority over digital assets or general authority to act on behalf of the principal;

(3) A certification by the agent, under penalty of perjury, that the power of attorney is in effect; and

(4) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the principal's account; or

(b) Evidence linking the account to the principal.
Source: SL 2017, ch 209, § 10.



§ 55-19-11 Disclosure of digital assets held in trust when trustee is original user.

55-19-11. Disclosure of digital assets held in trust when trustee is original user. Unless otherwise ordered by the court or provided in a trust, a custodian shall disclose to a trustee that is an original user of an account any digital asset of the account held in trust, including a catalogue of electronic communications of the trustee and the content of electronic communications.

Source: SL 2017, ch 209, § 11.



§ 55-19-12 Disclosure of contents of electronic communications held in trust when trustee not original user.

55-19-12. Disclosure of contents of electronic communications held in trust when trustee not original user. Unless otherwise ordered by the court, directed by the user, or provided in a trust, a custodian shall disclose to a trustee that is not an original user of an account the content of an electronic communication sent or received by an original or successor user and carried, maintained, processed, received, or stored by the custodian in the account of the trust if the trustee gives the custodian:

(1) A written request for disclosure in physical or electronic form;

(2) A certified copy of the trust instrument or a certification of the trust pursuant to § 55-4-51 that includes consent to disclosure of the content of electronic communications to the trustee;

(3) A certification by the trustee, under penalty of perjury, that the trust exists and the trustee is a currently acting trustee of the trust; and

(4) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the trust's account; or

(b) Evidence linking the account to the trust.
Source: SL 2017, ch 209, § 12.



§ 55-19-13 Disclosure of other digital assets held in trust when trustee not original user.

55-19-13. Disclosure of other digital assets held in trust when trustee not original user. Unless otherwise ordered by the court, directed by the user, or provided in a trust, a custodian shall disclose, to a trustee that is not an original user of an account, a catalogue of electronic communications sent or received by an original or successor user and stored, carried, or maintained by the custodian in an account of the trust and any digital assets, other than the content of electronic communications, in which the trust has a right or interest if the trustee gives the custodian:

(1) A written request for disclosure in physical or electronic form;

(2) A certified copy of the trust instrument or a certification of the trust pursuant to § 55-4-51;

(3) A certification by the trustee, under penalty of perjury, that the trust exists and the trustee is a currently acting trustee of the trust; and

(4) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the trust's account; or

(b) Evidence linking the account to the trust.
Source: SL 2017, ch 209, § 13.



§ 55-19-14 Disclosure of assets to conservator of protected person.

55-19-14. Disclosure of assets to conservator of protected person. After an opportunity for a hearing under chapter 29A-5, a court may grant a conservator access to the digital assets of a protected person. Unless otherwise ordered by the court or directed by the user, a custodian shall disclose to a conservator the catalogue of electronic communications sent or received by a protected person and any digital assets, other than the content of electronic communications, in which the protected person has a right or interest if the conservator gives the custodian:

(1) A written request for disclosure in physical or electronic form;

(2) A certified copy of the court order that gives the conservator authority over the digital assets of the protected person; and

(3) If requested by the custodian:

(a) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the account of the protected person; or

(b) Evidence linking the account to the protected person.
Source: SL 2017, ch 209, § 14.



§ 55-19-15 Suspension or termination of account of protected person.

55-19-15. Suspension or termination of account of protected person. A conservator with general authority to manage the assets of a protected person may request a custodian of the digital assets of the protected person to suspend or terminate an account of the protected person for good cause. A request made under this section must be accompanied by a certified copy of the court order giving the conservator authority over the protected person's property.

Source: SL 2017, ch 209, § 15.



§ 55-19-16 Fiduciary duties.

55-19-16. Fiduciary duties. The legal duties imposed on a fiduciary charged with managing tangible property apply to the management of digital assets, including: the duty of care, the duty of loyalty, and the duty of confidentiality.

Source: SL 2017, ch 209, § 16.



§ 55-19-17 Fiduciary authority generally.

55-19-17. Fiduciary authority generally. A fiduciary's or designated recipient's authority with respect to a digital asset of a user:

(1) Is subject to the applicable terms of service except as otherwise provided in § 55-19-4;

(2) Is subject to other applicable law, including copyright law;

(3) Is limited by the scope of the fiduciary's duties, if a fiduciary; and

(4) May not be used to impersonate the user.
Source: SL 2017, ch 209, § 17.



§ 55-19-18 Fiduciary right of access to digital asset not held by custodian or subject to terms-of-service agreement.

55-19-18. Fiduciary right of access to digital asset not held by custodian or subject to terms-of-service agreement. A fiduciary with authority over the property of a decedent, protected person, principal, or settlor has the right to access any digital asset in which the decedent, protected person, principal, or settlor had a right or interest and that is not held by a custodian or subject to a terms-of-service agreement.

Source: SL 2017, ch 209, § 18.



§ 55-19-19 Fiduciary as authorized user for purposes of computer fraud or unauthorized access law.

55-19-19. Fiduciary as authorized user for purposes of computer fraud or unauthorized access law. A fiduciary acting within the scope of the fiduciary's duties is an authorized user of the property of the decedent, protected person, principal, or settlor for the purpose of any computer fraud or unauthorized computer access law.

Source: SL 2017, ch 209, § 19.



§ 55-19-20 Fiduciary right of access to digital asset.

55-19-20. Fiduciary right of access to digital asset. A fiduciary with authority over the tangible, personal property of a decedent, protected person, principal, or settlor has the right to access the property and any digital asset stored in it, and is an authorized user for the purpose of any computer fraud or unauthorized computer access law.

Source: SL 2017, ch 209, § 20.



§ 55-19-21 Disclosure of information by custodian to fiduciary.

55-19-21. Disclosure of information by custodian to fiduciary. A custodian may disclose information in an account to a fiduciary of the user when the information is required to terminate an account used to access digital assets licensed to the user.

Source: SL 2017, ch 209, § 21.



§ 55-19-22 Request for termination of user's account.

55-19-22. Request for termination of user's account. The fiduciary of a user may request a custodian to terminate the user's account. A request for termination must be in writing, in either physical or electronic form, and accompanied by:

(1) If the user is deceased, a certified copy of the death certificate of the user;

(2) A certified copy of the letter of appointment of the representative or a small estate affidavit, court order, power of attorney, or trust giving the fiduciary authority over the account; and

(3) If requested by the custodian, a number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user's account; evidence linking the account to the user; or a finding by the court that the user had a specific account with the custodian, identifiable by the information specified in this subdivision.
Source: SL 2017, ch 209, § 22.



§ 55-19-23 Custodian compliance.

55-19-23. Custodian compliance. A custodian shall comply with a request under this chapter from a fiduciary or designated recipient to disclose digital assets or terminate an account not later than sixty days after receipt of information required under this chapter. A fiduciary or designated recipient may apply to a court for an order directing compliance if the custodian fails to comply with the fiduciary's request within sixty days. An order under this section directing compliance must contain a finding that compliance is not in violation of 18 U.S.C. Section 2702.

Source: SL 2017, ch 209, § 23.



§ 55-19-24 Custodian notice to user.

55-19-24. Custodian notice to user. A custodian may notify the user that a request for disclosure or to terminate an account was made under this chapter.

Source: SL 2017, ch 209, § 24.



§ 55-19-25 Denial by custodian of request for disclosure or termination .

55-19-25. Denial by custodian of request for disclosure or termination. A custodian may deny a request under this chapter from a fiduciary or designated recipient for disclosure of digital assets or to terminate an account if the custodian is aware of any lawful access to the account following the receipt of the fiduciary's request.

Source: SL 2017, ch 209, § 25.



§ 55-19-26 Custodian's ability to require court order.

55-19-26. Custodian's ability to require court order. This chapter does not limit a custodian's ability to obtain or require a fiduciary or designated recipient requesting disclosure or termination under this chapter to obtain a court order that specifies that an account belongs to the protected person or principal, specifies that there is sufficient consent from the protected person or principal to support the requested disclosure, and contains a finding required by law other than this chapter.

Source: SL 2017, ch 209, § 26.



§ 55-19-27 Custodian immunity .

55-19-27. Custodian immunity. A custodian and its officers, employees, and agents are immune from liability for an act or omission done in good faith in compliance with this chapter.

Source: SL 2017, ch 209, § 27.









Title 56 - GUARANTY, SURETYSHIP AND INDEMNITY

Chapter 01 - Guaranty

§ 56-1-1 Guaranty defined.

56-1-1. Guaranty defined. A guaranty is a promise to answer for the debt, default, or miscarriage of another person.

Source: SDC 1939, § 26.0101.



§ 56-1-2 Knowledge of principal unnecessary to creation of guaranty.

56-1-2. Knowledge of principal unnecessary to creation of guaranty. A person may become guarantor even without the knowledge or consent of the principal.

Source: SDC 1939, § 26.0102.



§ 56-1-3 Consideration--When required.

56-1-3. Consideration--When required. Where a guaranty is entered into at the same time with the original obligation or with the acceptance of the latter by the guarantee and forms, with that obligation, a part of the consideration to him, no other consideration need exist. In all other cases there must be a consideration distinct from that of the original obligation.

Source: SDC 1939, § 26.0103.



§ 56-1-4 Requirements as to writing--Signature of guarantor--Expression of consideration unnecessary.

56-1-4. Requirements as to writing--Signature of guarantor--Expression of consideration unnecessary. Except as prescribed by §§ 56-1-5 to 56-1-9, inclusive, a guaranty must be in writing and signed by the guarantor; but the writing need not express a consideration.

Source: SDC 1939, § 26.0104.



§ 56-1-5 Promise for consideration to answer for obligation of another--Writing unnecessary.

56-1-5. Promise for consideration to answer for obligation of another--Writing unnecessary. A promise to answer for the obligation of another is deemed an original obligation of the promiser and need not be in writing where the promise is made by one who has received property of another upon an undertaking to apply it pursuant to such promise, or by one who has received a discharge from an obligation in whole or in part in consideration of such promise.

Source: SDC 1939, § 26.0105 (1).



§ 56-1-6 Obligation which renders the party making the promise the principal debtor, and the person in whose behalf it is made the surety--Writing unnecessary.

56-1-6. Obligation which renders the party making the promise the principal debtor, and the person in whose behalf it is made the surety--Writing unnecessary. A promise to answer for the obligation of another is deemed an original obligation of the promiser and need not be in writing where the creditor parts with value or enters into an obligation, in consideration of the obligation in respect to which the promise is made, in terms or under circumstances such as to render the party making the promise the principal debtor, and the person in whose behalf it is made his surety.

Source: SDC 1939, § 26.0105 (2).



§ 56-1-7 Promise for antecedent obligation of another--Writing unnecessary.

56-1-7. Promise for antecedent obligation of another--Writing unnecessary. A promise to answer for the obligation of another is deemed an original obligation of the promiser and need not be in writing where the promise, being for an antecedent obligation of another, is made upon the consideration that the party receiving it cancels the antecedent obligation, accepting the new promise as a substitute therefor; or upon the consideration that a party receiving it releases the property of another from a levy or his person from imprisonment under an execution on a judgment obtained upon the antecedent obligation; or upon a consideration beneficial to the promiser, whether moving from either party to the antecedent obligation, or from another person.

Source: SDC 1939, § 26.0105 (3).



§ 56-1-8 Undertaking by factor to sell merchandise and guarantee sale--Writing unnecessary.

56-1-8. Undertaking by factor to sell merchandise and guarantee sale--Writing unnecessary. A promise to answer for the obligation of another is deemed an original obligation of the promiser and need not be in writing where a factor undertakes, for a commission, to sell merchandise and guarantee the sale.

Source: SDC 1939, § 26.0105 (4).



§ 56-1-9 Holder of instrument for the payment of money, upon which third person liable, transferring it in payment of precedent debt entering into a promise respecting such instrument--Writing unnecessary.

56-1-9. Holder of instrument for the payment of money, upon which third person liable, transferring it in payment of precedent debt entering into a promise respecting such instrument--Writing unnecessary. A promise to answer for the obligation of another is deemed an original obligation of the promiser and need not be in writing where the holder of an instrument for the payment of money, upon which a third person is or may become liable to him, transfers it in payment of a precedent debt of his own or for a new consideration, and in connection with such transfer enters into a promise respecting such instrument.

Source: SDC 1939, § 26.0105 (5).



§ 56-1-10 Acceptance of guaranty.

56-1-10. Acceptance of guaranty. A mere offer to guarantee is not binding until notice of its acceptance is communicated by the guarantee to the guarantor, but an absolute guaranty is binding upon the guarantor without notice of acceptance.

Source: SDC 1939, § 26.0106.



§ 56-1-11 Guaranty of incomplete contract.

56-1-11. Guaranty of incomplete contract. In a guaranty of a contract, the terms of which are not then settled, it is implied that its terms shall be such as will not expose the guarantor to greater risks than he would incur under those terms which are most common in similar contracts at the place where the principal contract is to be performed.

Source: SDC 1939, § 26.0107.



§ 56-1-12 Guaranty that obligation is good or collectible.

56-1-12. Guaranty that obligation is good or collectible. A guaranty to the effect that an obligation is good or is collectible imports that the debtor is solvent and that the demand is collectible by the usual legal proceedings, if taken with reasonable diligence.

Source: SDC 1939, § 26.0108.



§ 56-1-13 Recovery upon guaranty that obligation is good or collectible.

56-1-13. Recovery upon guaranty that obligation is good or collectible. In the cases mentioned in § 56-1-12, the removal of the principal from the state, leaving no property therein from which the obligation might be satisfied, is equivalent to the insolvency of the principal in its effect upon the rights and obligations of the guarantor.

Source: SDC 1939, § 26.0108.



§ 56-1-14 Failure to take proceedings upon principal debt does not discharge guaranty of solvency.

56-1-14. Failure to take proceedings upon principal debt does not discharge guaranty of solvency. A guaranty such as is mentioned in § 56-1-12 is not discharged by any omission to take proceedings upon the principal debt or upon any collateral security for its payment, if no part of the debt could have been collected thereby.

Source: SDC 1939, § 26.0108.



§ 56-1-15 Construction of guaranty--Unconditional in absence of terms importing condition precedent.

56-1-15. Construction of guaranty--Unconditional in absence of terms importing condition precedent. A guaranty is to be deemed unconditional unless its terms import some condition precedent to the liability of the guarantor.

Source: SDC 1939, § 26.0109.



§ 56-1-16 Liability of guarantor--Time of accrual--Default of principal--Demand or notice unnecessary.

56-1-16. Liability of guarantor--Time of accrual--Default of principal--Demand or notice unnecessary. A guarantor of payment or performance is liable to the guarantee immediately upon the default of the principal and without demand or notice.

Source: SDC 1939, § 26.0110.



§ 56-1-17 Liability of guarantor of conditional obligation--Notice of default.

56-1-17. Liability of guarantor of conditional obligation--Notice of default. Where one guarantees a conditional obligation his liability is commensurate with that of the principal, and he is not entitled to notice of the default of the principal unless he is unable, by the exercise of reasonable diligence, to acquire information of such default, and the creditor has actual notice thereof.

Source: SDC 1939, § 26.0111.



§ 56-1-18 Obligations of guarantor--Scope and limitations.

56-1-18. Obligations of guarantor--Scope and limitations. The obligation of a guarantor must be neither larger in amount nor in other respects more burdensome than that of the principal, and if in its terms it exceeds it, it is reducible in proportion to the principal obligation.

Source: SDC 1939, § 26.0112.



§ 56-1-19 Liability of guarantor--Contract of principal unlawful--Personal disability of principal.

56-1-19. Liability of guarantor--Contract of principal unlawful--Personal disability of principal. A guarantor is not liable if the contract of the principal is unlawful, but he is liable notwithstanding any mere personal disability of the principal, though the disability be such as to make the contract void against the principal.

Source: SDC 1939, § 26.0113.



§ 56-1-20 Continuing guaranty defined.

56-1-20. Continuing guaranty defined. A guaranty relating to a future liability of the principal, under successive transactions which either continue his liability or from time to time renew it after it has been satisfied, is called a continuing guaranty.

Source: SDC 1939, § 26.0114.



§ 56-1-21 Revocation of continuing guaranty--Exception.

56-1-21. Revocation of continuing guaranty--Exception. A continuing guaranty may be revoked at any time by the guarantor, in respect to future transactions unless there is a continuing consideration as to such transactions which he does not renounce.

Source: SDC 1939, § 26.0115.



§ 56-1-22 Exoneration of guarantor--Alteration of original obligation of principal--Impairment of rights of creditors.

56-1-22. Exoneration of guarantor--Alteration of original obligation of principal--Impairment of rights of creditors. A guarantor is exonerated except so far as he may be indemnified by the principal if by any act of the creditor, without the consent of the guarantor, the original obligation of the principal is altered in any respect or the remedies or rights of the creditor against the principal in respect thereto in any way impaired or suspended.

Source: SDC 1939, § 26.0116.



§ 56-1-23 Void promises do not exonerate guarantor.

56-1-23. Void promises do not exonerate guarantor. A promise by a creditor which for any cause is void or voidable by him at his option does not alter the obligation or suspend or impair the remedy within the meaning of § 56-1-22.

Source: SDC 1939, § 26.0117.



§ 56-1-24 Liability of guarantor exonerated by agreement altering original obligation of debtor or impairing remedy of creditor not restored by rescission of such agreement.

56-1-24. Liability of guarantor exonerated by agreement altering original obligation of debtor or impairing remedy of creditor not restored by rescission of such agreement. The rescission of an agreement altering the original obligation of a debtor or impairing the remedy of a creditor does not restore the liability of a guarantor who has been exonerated by such agreement.

Source: SDC 1939, § 26.0118.



§ 56-1-25 Obligation of guarantor reduced by partial satisfaction of obligation.

56-1-25. Obligation of guarantor reduced by partial satisfaction of obligation. The acceptance by a creditor of anything in partial satisfaction of an obligation reduces the obligation of a guarantor thereof in the same measure as that of the principal, but does not otherwise affect it.

Source: SDC 1939, § 26.0119.



§ 56-1-26 Delay of creditors in enforcement of remedy--Guarantor not exonerated.

56-1-26. Delay of creditors in enforcement of remedy--Guarantor not exonerated. Mere delay on the part of a creditor to proceed against the principal or to enforce any other remedy does not exonerate a guarantor.

Source: SDC 1939, § 26.0120.



§ 56-1-27 Liability of indemnified guarantor.

56-1-27. Liability of indemnified guarantor. A guarantor who has been indemnified by the principal is liable to the creditor to the extent of the indemnity notwithstanding that the creditor, without the assent of the guarantor, may have modified the contract or released the principal.

Source: SDC 1939, § 26.0121.



§ 56-1-28 Discharge of principal by operation of law--Guarantor not exonerated.

56-1-28. Discharge of principal by operation of law--Guarantor not exonerated. A guarantor is not exonerated by the discharge of his principal by operation of law without the intervention or omission of the creditor.

Source: SDC 1939, § 26.0122.






Chapter 02 - Suretyship

§ 56-2-1 Suretyship defined.

56-2-1. Suretyship defined. Suretyship is a contract by which one who at the request of another and for the purpose of securing to him a benefit becomes responsible for the performance by the latter of some act in favor of a third person or hypothecates property as security therefor.

Source: SDC 1939, § 26.0201.



§ 56-2-2 Apparent principal may show that he is a surety.

56-2-2. Apparent principal may show that he is a surety. One who appears to be a principal whether by terms of a written instrument or otherwise may show that he is in fact a surety except as against persons who have acted on the faith of his apparent character of principal.

Source: SDC 1939, § 26.0203.



§ 56-2-3 Joint control of deposits of assets--Agreement between insured and surety--Withdrawal procedure.

56-2-3. Joint control of deposits of assets--Agreement between insured and surety--Withdrawal procedure. It shall be lawful for any party of whom a bond, undertaking or other obligation is required, to agree with his surety or sureties for the deposit of any or all moneys and assets for which he and his surety or sureties are or may be held responsible, with a bank, savings bank, safe deposit or trust company, authorized by law to do business as such or with other depository approved by the court or a judge thereof, if such deposit is otherwise proper, for the safekeeping thereof, and in such manner as to prevent the withdrawal of such money or assets or any part thereof, without the written consent of such surety or sureties, or an order of court, or a judge thereof made on such notice to such surety or sureties as such court or judge may direct; provided, however, that such agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of said bond.

Source: SL 1951, ch 174; SDC Supp 1960, § 31.3109.



§ 56-2-4 Rights of a surety same as guarantor.

56-2-4. Rights of a surety same as guarantor. A surety has all the rights of a guarantor whether he becomes personally responsible or not.

Source: SDC 1939, § 26.0206.



§ 56-2-5 Performance of obligation when due by principal--Compelling by surety.

56-2-5. Performance of obligation when due by principal--Compelling by surety. A surety may compel his principal to perform the obligation when due.

Source: SDC 1939, § 26.0208.



§ 56-2-6 Neglect of creditor to proceed against principal at request of surety--Surety exonerated to the extent which he is prejudiced.

56-2-6. Neglect of creditor to proceed against principal at request of surety--Surety exonerated to the extent which he is prejudiced. A surety may require his creditor to proceed against the principal or to pursue any other remedy in his power which the surety cannot himself pursue and which would lighten his burden, and if in such case the creditor neglects to do so, the surety is exonerated to the extent to which he is thereby prejudiced.

Source: SDC 1939, § 26.0207.



§ 56-2-7 Property of principal first resorted to.

56-2-7. Property of principal first resorted to. Whenever property of a surety is hypothecated with the property of the principal, the surety is entitled to have the property of the principal first applied to the discharge of the obligation.

Source: SDC 1939, § 26.0212.



§ 56-2-8 Surety exonerated in like manner with guarantor.

56-2-8. Surety exonerated in like manner with guarantor. A surety is exonerated in like manner with the guarantor.

Source: SDC 1939, § 26.0205 (1).



§ 56-2-9 Surety exonerated by performance or offer of performance.

56-2-9. Surety exonerated by performance or offer of performance. A surety is exonerated by performance of the principal obligation or tender of such performance duly made as provided in this code.

Source: SDC 1939, § 26.0205 (2).



§ 56-2-10 Surety exonerated to extent prejudiced by act of creditor.

56-2-10. Surety exonerated to extent prejudiced by act of creditor. A surety is exonerated to the extent to which he is prejudiced by any act of the creditor which would naturally prove injurious to the remedies of the surety or inconsistent with his rights or which lessens his security.

Source: SDC 1939, § 26.0205 (3).



§ 56-2-11 Surety exonerated to extent prejudiced by omission of creditor.

56-2-11. Surety exonerated to extent prejudiced by omission of creditor. A surety is exonerated to the extent to which he is prejudiced by an omission of the creditor to do anything when required by the surety which it is his duty to do.

Source: SDC 1939, § 26.0205 (4).



§ 56-2-12 Liability of surety limited by express terms of contract--Penalty for breach.

56-2-12. Liability of surety limited by express terms of contract--Penalty for breach. A surety cannot be held beyond the express terms of his contract, and if such contract prescribes a penalty for its breach, he cannot in any case be liable for more than the penalty.

Source: SDC 1939, § 26.0202.



§ 56-2-13 Suretyship relation not changed by creditor's judgment against surety.

56-2-13. Suretyship relation not changed by creditor's judgment against surety. Notwithstanding the recovery of a judgment by a creditor against a surety, the latter still occupies the relation of surety.

Source: SDC 1939, § 26.0204.



§ 56-2-14 Satisfaction of principal obligation by surety--Reimbursement, exception as to other persons.

56-2-14. Satisfaction of principal obligation by surety--Reimbursement, exception as to other persons. If a surety satisfies the principal obligation or any part thereof, whether with or without legal proceedings, the principal is bound to reimburse what he has disbursed including necessary costs and expenses, but the surety has no claim for reimbursement against other persons, though they may have been benefited by his act, except as prescribed by § 56-2-15.

Source: SDC 1939, § 26.0209.



§ 56-2-15 , 56-2-16. Repealed.

56-2-15, 56-2-16. Repealed by SL 1981, ch 357, §§ 1, 2.



§ 56-2-17 Surety subrogated to rights of creditor.

56-2-17. Surety subrogated to rights of creditor. If the duty of the principal to the creditor is fully satisfied, the surety, to the extent that he has contributed to this satisfaction, is subrogated to all of the following:

(1) The rights of the creditor against the principal;

(2) Subject to the rule stated in subdivision (4) of this section, the interests which the creditor has in security for the principal's performance and in which the creditor has no continuing interest;

(3) The rights of the creditor against persons other than the principal whose negligence, willful conduct or breach of contract has made them liable to the creditor for the same default, loss or damage; and

(4) The rights of the creditor against cosureties and to the creditor's interest in security held by them, but in such case the cosurety's personal liability is limited to the amount which will satisfy his duty to contribute his share of the principal's default.
Source: SL 1981, ch 357, § 3.






Chapter 03 - Indemnity

§ 56-3-1 Indemnity defined.

56-3-1. Indemnity defined. Indemnity is a contract by which one engages to save another from a legal consequence of the conduct of one of the parties, or of some other person.

Source: SDC 1939, § 31.3101; repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 1.



§ 56-3-2 Indemnity for a future wrongful act void.

56-3-2. Indemnity for a future wrongful act void. An agreement to indemnify a person against an act thereafter to be done, is void if the act be known by such person at the time of doing it to be unlawful. This section shall only apply to an unlawful act that involves moral turpitude.

Source: SDC 1939, § 31.3102; repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 2.



§ 56-3-3 Indemnity for past wrongful act valid.

56-3-3. Indemnity for past wrongful act valid. An agreement to indemnify a person against an act already done is valid, even though the act was known to be wrongful, unless it was a felony.

Source: SDC 1939, § 31.3103; repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 3.



§ 56-3-4 Indemnity extends to acts of agents.

56-3-4. Indemnity extends to acts of agents. An agreement to indemnify against the acts of a certain person, applies not only to his acts and their consequences, but also to those of his agents.

Source: SDC 1939, § 31.3104; repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 4.



§ 56-3-5 Agreement to indemnify several persons applies to each.

56-3-5. Agreement to indemnify several persons applies to each. An agreement to indemnify several persons applies to each, unless a contrary intention appears.

Source: SDC 1939, § 31.3105; repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 5.



§ 56-3-6 Persons indemnifying liable jointly or severally with person indemnified.

56-3-6. Persons indemnifying liable jointly or severally with person indemnified. One who indemnifies another against an act to be done by the latter, is liable jointly with the person indemnified, and separately to every person injured by such act.

Source: SDC 1939, § 31.3106; repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 6.



§ 56-3-7 Interpretation of contract of indemnity--Application of rules.

56-3-7. Interpretation of contract of indemnity--Application of rules. In the interpretation of a contract of indemnity, the rules set forth in §§ 56-3-8 to 56-3-15, inclusive, are to be applied, unless a contrary intention appears.

Source: SDC 1939, § 31.3107; repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 7.



§ 56-3-8 Indemnity against liability--Recovery by person indemnified.

56-3-8. Indemnity against liability--Recovery by person indemnified. Upon an indemnity against liability, expressly, or in other equivalent terms, unless a contrary intention appears, the person indemnified is entitled to recover upon becoming liable.

Source: SDC 1939, § 31.3107 (1); repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 7 (1).



§ 56-3-9 Indemnity against claims, demands or damages--Recovery by person indemnified, payment required.

56-3-9. Indemnity against claims, demands or damages--Recovery by person indemnified, payment required. Upon an indemnity against claims or demands, or damages or costs expressly, or in equivalent terms, unless a contrary intention appears, the person indemnified is not entitled to recover without payment thereof.

Source: SDC 1939, § 31.3107 (2); repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 7 (2).



§ 56-3-10 Indemnity against claims, demands or liability--Matters embraced in contract.

56-3-10. Indemnity against claims, demands or liability--Matters embraced in contract. Unless a contrary intention appears, an indemnity against claims or demands, or liability, expressly, or in other equivalent terms, embraces the costs of defense against such claims, demands, or liability incurred in good faith, and in the exercise of reasonable discretion.

Source: SDC 1939, § 31.3107 (3); repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 7.



§ 56-3-11 Defense by indemnitor of actions against indemnified--Right of person indemnified to conduct defense.

56-3-11. Defense by indemnitor of actions against indemnified--Right of person indemnified to conduct defense. Unless a contrary intention appears, the person indemnifying is bound, on request of the person indemnified, to defend actions or proceedings brought against the latter in respect to the matters embraced by the indemnity; but the person indemnified has the right to conduct such defenses, if he chooses to do so.

Source: SDC 1939, § 31.3107 (4); repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 7 (4).



§ 56-3-12 Neglect of person indemnifying to defend the person indemnified--Recovery against person indemnified conclusive.

56-3-12. Neglect of person indemnifying to defend the person indemnified--Recovery against person indemnified conclusive. If, after request, the person indemnifying neglects to defend the person indemnified, unless a contrary intention appears, a recovery against the latter suffered by him in good faith, is conclusive in his favor against the former.

Source: SDC 1939, § 31.3107 (5); repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 7 (5).



§ 56-3-13 Notice of action or proceedings against indemnified not received by indemnitor--Indemnitor not allowed to control defense--Judgment against indemnitor presumptive evidence.

56-3-13. Notice of action or proceedings against indemnified not received by indemnitor--Indemnitor not allowed to control defense--Judgment against indemnitor presumptive evidence. If the person indemnifying, whether he is a principal or a surety in the agreement, has not reasonable notice of the action or proceeding against the person indemnified, or is not allowed to control its defense, judgment against the latter is only presumptive evidence against the former unless a contrary intention appears.

Source: SDC 1939, § 31.3107 (6); repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 7 (6).



§ 56-3-14 Application of stipulation as to conclusiveness of judgment against person indemnified upon indemnitor.

56-3-14. Application of stipulation as to conclusiveness of judgment against person indemnified upon indemnitor. A stipulation that a judgment against the person indemnified shall be conclusive upon the person indemnifying, is inapplicable, unless a contrary intention appears, if the person indemnified had a good defense upon the merits, which, by want of ordinary care, he failed to establish in the action.

Source: SDC 1939, § 31.3107 (7); repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 7 (7).



§ 56-3-15 Reimbursement of indemnitor.

56-3-15. Reimbursement of indemnitor. Where one, at the request of another, engages to answer in damages whether liquidated or unliquidated, for any violation of duty on the part of the latter, he is entitled to be reimbursed in the same manner as a surety for whatever he may pay.

Source: SDC 1939, § 31.3108; repealed SL 1966, ch 111, § 5; re-enacted SL 1967, ch 235, § 8.



§ 56-3-16 Indemnification of architect or engineer for own errors prohibited in construction contract.

56-3-16. Indemnification of architect or engineer for own errors prohibited in construction contract. Construction contracts, plans and specifications which contain indemnification provisions shall include the following provision:

The obligations of the contractor shall not extend to the liability of the architect or engineer, his agents or employees arising out of:

(1) The preparation or approval of maps, drawings, opinions, reports, surveys, change orders, designs or specifications, or

(2) The giving of or the failure to give directions or instructions by the architect, or engineer, his agents or employees provided such giving or failure to give is the primary cause of the injury or damage.
Source: SL 1972, ch 256, § 1.



§ 56-3-17 Conflicting provision in construction contract unlawful and unenforceable.

56-3-17. Conflicting provision in construction contract unlawful and unenforceable. Any indemnification provision in a construction contract in conflict with § 56-3-16 shall be unlawful and unenforceable.

Source: SL 1972, ch 256, § 2.



§ 56-3-18 Indemnity agreement void as to liability for negligence in construction, repair or maintenance of structure or equipment.

56-3-18. Indemnity agreement void as to liability for negligence in construction, repair or maintenance of structure or equipment. A covenant, promise, agreement or understanding in, or in connection with or collateral to, a contract or agreement relative to the construction, alteration, repair or maintenance of a building, structure, appurtenance and appliance, including moving, demolition and excavating connected therewith, purporting to indemnify the promisee against liability for damages arising out of bodily injury to persons or damage to property caused by or resulting from the sole negligence of the promisee, his agents or employees, or indemnitee, is against the policy of the law and is void and unenforceable.

Source: SL 1973, ch 294.









Title 57 - COMMERCIAL CODE

TITLE 57

COMMERCIAL CODE [TRANSFERRED]

[Transferred to Title 57A]



Title 57A - UNIFORM COMMERCIAL CODE

Chapter 01 - General Provisions

§ 57A-1-101 Short title.

57A-1-101. Short title. (a) This title may be cited as the Uniform Commercial Code.

(b) This chapter may be cited as Uniform Commercial Code--General Provisions.

Source: SL 2008, ch 259, § 1.



§ 57A-1-102 Scope of chapter.

57A-1-102. Scope of chapter. This chapter applies to a transaction to the extent that it is governed by another chapter of Title 57A.

Source: SL 2008, ch 259, § 2.



§ 57A-1-103 Construction of title to promote its purposes and policies--Applicability of supplemental principles of law.

57A-1-103. Construction of title to promote its purposes and policies--Applicability of supplemental principles of law. (a) This title shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of this title, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

Source: SL 2008, ch 259, § 3.



§ 57A-1-104 Construction against implied repeal.

57A-1-104. Construction against implied repeal. This title being a general act intended as a unified coverage of its subject matter, no part of it may be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Source: SL 2008, ch 259, § 4.



§ 57A-1-105 Severability.

57A-1-105. Severability. If any provision or clause of this title or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

Source: SL 2008, ch 259, § 5.



§ 57A-1-106 Use of singular and plural--Gender.

57A-1-106. Use of singular and plural--Gender. In this title, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.
Source: SL 2008, ch 259, § 6.



§ 57A-1-107 Section captions.

57A-1-107. Section captions. Section captions are part of this title.

Source: SL 2008, ch 259, § 7.



§ 57A-1-108 Relation to Electronic Signatures in Global and National Commerce Act

57A-1-108. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., except that nothing in this chapter modifies, limits, or supersedes Section 7001(c) of that Act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that Act.

Source: SL 2008, ch 259, § 8.



§ 57A-1-201 General definitions.

57A-1-201. General definitions. (a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other chapters of this title that apply to particular chapters or parts thereof, have the meanings stated.

(b) Subject to definitions contained in other chapters of this title that apply to particular chapters or parts thereof:

(1) "Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement," as distinguished from "contract," means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in § 57A-1-303.

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, a negotiable tangible document of title, or a certificated security that is payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under chapter 57A-2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous," with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) "Contract," as distinguished from "agreement," means the total legal obligation that results from the parties' agreement as determined by this title as supplemented by any other applicable laws.

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery," with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" means a record (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title is evidenced by a record consisting of information stored in an electronic medium. A tangible document of title is evidenced by a record consisting of information that is inscribed on a tangible medium.

(17) "Fault" means a default, breach, or wrongful act or omission.

(18) "Fungible goods" means:

(A) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) Goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith," except as otherwise provided in chapter 57A-5, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) "Holder" means:

(A) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) A person in control of a negotiable electronic document of title.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) Being unable to pay debts as they become due; or

(C) Being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party," as distinguished from "third party," means a person that has engaged in a transaction or made an agreement subject to this title.

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to chapter 57A-9. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under § 57A-2-401, but a buyer may also acquire a "security interest" by complying with chapter 57A-9. Except as otherwise provided in § 57A-2-505, the right of a seller or lessor of goods under chapter 57A-2 or 57A-2A to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with chapter 57A-9. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under § 57A-2-401 is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to § 57A-1-203.

(36) "Send" in connection with a writing, record, or notice means:

(A) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43) Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.
Source: SL 2008, ch 259, § 9; SL 2009, ch 254, §§ 800 to 805.



§ 57A-1-202 Notice--Knowledge.

57A-1-202. Notice--Knowledge. (a) Subject to subsection (f), a person has "notice" of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. " Knows" has a corresponding meaning.

(c) "Discover," "learn," or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f), a person "receives" a notice or notification when:

(1) It comes to that person's attention; or

(2) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

Source: SL 2008, ch 259, § 10.



§ 57A-1-203 Lease distinguished from security interest.

57A-1-203. Lease distinguished from security interest. (a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

Source: SL 2008, ch 259, § 11.



§ 57A-1-204 Value.

57A-1-204. Value. Except as otherwise provided in chapters 57A-3, 57A-4, and 57A-5, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.
Source: SL 2008, ch 259, § 12.



§ 57A-1-205 Reasonable time--Seasonableness.

57A-1-205. Reasonable time--Seasonableness. (a) Whether a time for taking an action required by this title is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

Source: SL 2008, ch 259, § 13.



§ 57A-1-206 Presumptions

57A-1-206. Presumptions. Whenever this title creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

Source: SL 2008, ch 259, § 14.



§ 57A-1-301 Territorial applicability--Parties' power to choose applicable law.

57A-1-301. Territorial applicability--Parties' power to choose applicable law. (1) Except as provided hereafter in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties. Failing such agreement this title applies to transactions bearing an appropriate relation to this state.

(2) Where one of the following provisions of this title specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law (including the conflict of laws rules) so specified:

Rights of creditors against sold goods. § 57A-2-402.

Applicability of the chapter on leases. §§ 57A-2A-105 and 57A-2A-106.

Applicability of the chapters on bank deposits and collections. § 57A-4-102.

Governing law in the chapter on funds transfers. § 57A-4A-507.

Letters of Credit. § 57A-5-116.

Applicability of the chapters on investment securities. § 57A-8-110.

Law governing perfection, the effect of perfection or nonperfection, and the priority of security interests and agricultural liens. §§ 57A-9-301 to 57A-9-307, inclusive.

Source: SL 2008, ch 259, § 15.



§ 57A-1-302 Variation by agreement.

57A-1-302. Variation by agreement. (a) Except as otherwise provided in subsection (b) or elsewhere in this title, the effect of provisions of this title may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by this title may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever this title requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of this title of the phrase "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

Source: SL 2008, ch 259, § 16.



§ 57A-1-303 Course of performance, course of dealing, and usage of trade.

57A-1-303. Course of performance, course of dealing, and usage of trade. (a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(f) Subject to § 57A-2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

Source: SL 2008, ch 259, § 17.



§ 57A-1-304 Obligation of good faith.

57A-1-304. Obligation of good faith. Every contract or duty within this title imposes an obligation of good faith in its performance and enforcement.

Source: SL 2008, ch 259, § 18.



§ 57A-1-305 Remedies to be liberally administered.

57A-1-305. Remedies to be liberally administered. (a) The remedies provided by this title must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in this title or by other rule of law.

(b) Any right or obligation declared by this title is enforceable by action unless the provision declaring it specifies a different and limited effect.

Source: SL 2008, ch 259, § 19.



§ 57A-1-306 Waiver or renunciation of claim or right after breach.

57A-1-306. Waiver or renunciation of claim or right after breach. A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

Source: SL 2008, ch 259, § 20.



§ 57A-1-307 Prima facie evidence by third-party documents.

57A-1-307. Prima facie evidence by third-party documents. A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

Source: SL 2008, ch 259, § 21.



§ 57A-1-308 Performance or acceptance under reservation of rights.

57A-1-308. Performance or acceptance under reservation of rights. (a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

Source: SL 2008, ch 259, § 22.



§ 57A-1-309 Option to accelerate at will.

57A-1-309. Option to accelerate at will. A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

Source: SL 2008, ch 259, § 23.



§ 57A-1-310 Subordinated obligations.

57A-1-310. Subordinated obligations. An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

Source: SL 2008, ch 259, § 24.






Chapter 02 - Sales

§ 57A-2-101 Short title.

57A-2-101. Short title. This chapter shall be known and may be cited as Uniform Commercial Code--Sales.

Source: SL 1966, ch 150, § 2-101; SDCL, § 57-2-1.



§ 57A-2-102 Scope--Certain security and other transactions excluded from this chapter.

57A-2-102. Scope--Certain security and other transactions excluded from this chapter. Unless the context otherwise requires, this chapter applies to transactions in goods; they do not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this chapter impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

Source: SL 1966, ch 150, § 2-102; SDCL, § 57-2-2.



§ 57A-2-103 Definitions and index of definitions.

57A-2-103. Definitions and index of definitions. (1) In this chapter unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) (Reserved.)

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this chapter or to specified parts thereof, and the sections in which they appear are:

"Acceptance." § 57A-2-606.

"Banker's credit." § 57A-2-325.

"Between merchants." § 57A-2-104.

"Cancellation." § 57A-2-106(4).

"Commercial unit." § 57A-2-105.

"Confirmed credit." § 57A-2-325.

"Conforming to contract." § 57A-2-106.

"Contract for sale." § 57A-2-106.

"Cover." § 57A-2-712.

"Entrusting." § 57A-2-403.

"Financing agency." § 57A-2-104.

"Future goods." § 57A-2-105.

"Goods." § 57A-2-105.

"Identification." § 57A-2-501.

"Installment contract." § 57A-2-612.

"Letter of credit." § 57A-2-325.

"Lot." § 57A-2-105.

"Merchant." § 57A-2-104.

"Overseas." § 57A-2-323.

"Person in position of seller." § 57A-2-707.

"Present sale." § 57A-2-106.

"Sale." § 57A-2-106.

"Sale on approval." § 57A-2-326.

"Sale or return." § 57A-2-326.

"Termination." § 57A-2-106.

(3) The following definitions in other chapters apply to this chapter:

"Check." § 57A-3-104.

"Consignee." § 57A-7-102.

"Consignor." § 57A-7-102.

"Consumer goods." § 57A-9-102.

"Control." § 57A-7-106.

"Dishonor." § 57A-3-502.

"Draft." § 57A-3-104.

(4) In addition chapter 57A-1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Source: SL 1966, ch 150, § 2-103; SDCL §§ 57-2-3 to 57-2-6; SL 2000, ch 231, § 3; SL 2008, ch 259, § 25; SL 2009, ch 254, § 806.



§ 57A-2-104 Definitions--"Merchant"--"Between merchants"--"Financing agency".

57A-2-104. Definitions--"Merchant"--"Between merchants"--"Financing agency". (1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (§ 57A-2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

Source: SL 1966, ch 150, § 2-104; SDCL §§ 57-2-7 to 57-2-9; SL 2009, ch 254, § 807.



§ 57A-2-105 Definitions--Transferability--"Goods"--"Future" Goods--"Lot"--"Commercial Unit".

57A-2-105. Definitions--Transferability--"Goods"--"Future" Goods--"Lot"--"Commercial Unit". (1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (chapter 57A-8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the sections on goods to be severed from realty (§ 57A-2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.
Source: SL 1966, ch 150, § 2-105; SDCL §§ 57-2-10 to 57-2-15.



§ 57A-2-106 Definitions--"Contract"--"Agreement"--"Contract for Sale"--"Sale"--"Present sale"--"Conforming" to contract--"Termination"--"Cancellation".

57A-2-106. Definitions--"Contract"--"Agreement"--"Contract for Sale"--"Sale"--"Present sale"--"Conforming" to contract--"Termination"--"Cancellation". (1) In this chapter unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (§ 57A-2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the canceling party also retains any remedy for breach of the whole contract or any unperformed balance.
Source: SL 1966, ch 150, § 2-106; SDCL §§ 57-2-16 to 57-2-19.



§ 57A-2-107 Goods to be severed from realty--Recording

57A-2-107. Goods to be severed from realty--Recording. (1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third-party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.
Source: SL 1966, ch 150, § 2-107; SDCL, §§ 57-2-20 to 57-2-22; SL 1982, ch 347, § 3.



§ 57A-2-201 Formal requirements--Statute of frauds.

57A-2-201. Formal requirements--Statute of frauds. (1) Except as otherwise provided in this section a contract for the sale of goods for the price of five hundred dollars or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable

(a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) If the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods for which payment has been made and accepted or which have been received and accepted (§ 57A-2-606); or

(d) With respect to the sale of grain, grain sorghums, beans, pulse crops, and oil seeds:

(i) If the party seeking enforcement of the contract has a recorded statement of the contract terms with the party against whom enforcement is sought or a noncontract party's verbal or written verification of the contract terms confirmed by the party against whom enforcement is sought; or

(ii) If the party seeking enforcement of the contract has a written agreement by the party against whom enforcement is sought providing for the enforcement of verbal contracts; or

(iii) If within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving the writing in confirmation has reason to know its contents, the writing in confirmation satisfies the requirements of subsection (1) of this section against such party unless written notice of objection to its contents is given within two days after the writing in confirmation is received.
Source: SL 1966, ch 150, § 2-201; SDCL §§ 57-3-1 to 57-3-3; SL 2009, ch 253, § 1; SL 2015, ch 244, § 1.



§ 57A-2-202 Final written expression--Parol or extrinsic evidence.

57A-2-202. Final written expression--Parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(a) By course of performance, course of dealing or usage of trade (§ 57A-1-303); and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.
Source: SL 1966, ch 150, § 2-202; SDCL § 57-3-4; SL 2008, ch 259, § 26.



§ 57A-2-203 Seals inoperative.

57A-2-203. Seals inoperative. The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing of a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

Source: SL 1966, ch 150, § 2-203; SDCL, § 57-3-5.



§ 57A-2-204 Formation in general.

57A-2-204. Formation in general. (1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.
Source: SL 1966, ch 150, § 2-204; SDCL, §§ 57-3-6 to 57-3-8.



§ 57A-2-205 Firm offers.

57A-2-205. Firm offers. An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

Source: SL 1966, ch 150, § 2-205; SDCL, § 57-3-9.



§ 57A-2-206 Offer and acceptance in formation of contract.

57A-2-206. Offer and acceptance in formation of contract. (1) Unless otherwise unambiguously indicated by the language or circumstances:

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.
Source: SL 1966, ch 150, § 2-206; SDCL, §§ 57-3-10 to 57-3-12.



§ 57A-2-207 Additional terms in acceptance or confirmation.

57A-2-207. Additional terms in acceptance or confirmation. (1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) The offer expressly limits acceptance to the terms of the offer;

(b) They materially alter it; or

(c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this title.
Source: SL 1966, ch 150, § 2-207; SDCL, §§ 57-3-13 to 57-3-15.



§ 57A-2-208 Repealed.

57A-2-208. Repealed by SL 2008, ch 259, § 27.



§ 57A-2-209 Modification, rescission and waiver.

57A-2-209. Modification, rescission and waiver. (1) An agreement modifying a contract within this chapter needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this chapter (§ 57A-2-201) must be satisfied if the contract as modified is within their provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsections (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.
Source: SL 1966, ch 150, § 2-209; SDCL, §§ 57-3-19 to 57-3-23.



§ 57A-2-210 Delegation of performance--Assignment of rights

57A-2-210. Delegation of performance--Assignment of rights. (1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in § 57A-9-406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(5) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (§ 57A-2-609).

Source: SL 1966, ch 150, § 2-210; SDCL, §§ 57-3-24 to 57-3-28; SL 2000, ch 231, § 4.



§ 57A-2-301 General obligation of parties.

57A-2-301. General obligation of parties. The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

Source: SL 1966, ch 150, § 2-301; SDCL, § 57-4-1.



§ 57A-2-302 Unconscionable contract or clause.

57A-2-302. Unconscionable contract or clause. (1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.
Source: SL 1966, ch 150, § 2-302; SDCL, §§ 57-4-2, 57-4-3.



§ 57A-2-303 Allocation or division of risks.

57A-2-303. Allocation or division of risks. Where this chapter allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.

Source: SL 1966, ch 150, § 2-303; SDCL, § 57-4-4.



§ 57A-2-304 Price payable in money, goods, realty, or otherwise.

57A-2-304. Price payable in money, goods, realty, or otherwise. (1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this chapter, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.
Source: SL 1966, ch 150, § 2-304; SDCL, §§ 57-4-5, 57-4-6.



§ 57A-2-305 Open price term.

57A-2-305. Open price term. (1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(a) Nothing is said as to price; or

(b) The price is left to be agreed by the parties and they fail to agree; or

(c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as canceled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.
Source: SL 1966, ch 150, § 2-305; SDCL, §§ 57-4-7 to 57-4-10.



§ 57A-2-306 Output, requirements and exclusive dealings.

57A-2-306. Output, requirements and exclusive dealings. (1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.
Source: SL 1966, ch 150, § 2-306; SDCL, §§ 57-4-11, 57-4-12.



§ 57A-2-307 Delivery in single lot or several lots.

57A-2-307. Delivery in single lot or several lots. Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

Source: SL 1966, ch 150, § 2-307; SDCL, § 57-4-13.



§ 57A-2-308 Absence of specified place for delivery.

57A-2-308. Absence of specified place for delivery. Unless otherwise agreed

(a) The place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) In a contract for sale identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) Documents of title may be delivered through customary banking channels.
Source: SL 1966, ch 150, § 2-308; SDCL, § 57-4-14.



§ 57A-2-309 Absence of specific time provisions--Notice of termination.

57A-2-309. Absence of specific time provisions--Notice of termination. (1) The time for shipment or delivery or any other action under a contract if not provided in this chapter or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.
Source: SL 1966, ch 150, § 2-309; SDCL, §§ 57-4-15 to 57-4-17.



§ 57A-2-310 Open time for payment or running of credit--Authority to ship under reservation.

57A-2-310. Open time for payment or running of credit--Authority to ship under reservation. Unless otherwise agreed:

(a) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) If the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (§ 57A-2-513); and

(c) If delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.
Source: SL 1966, ch 150, § 2-310; SDCL § 57-4-18; SL 2009, ch 254, § 808.



§ 57A-2-311 Options and cooperation respecting performance.

57A-2-311. Options and cooperation respecting performance. (1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of § 57A-2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of § 57A-2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) Is excused for any resulting delay in his own performance; and

(b) May also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.
Source: SL 1966, ch 150, § 2-311; SDCL, §§ 57-4-19 to 57-4-21.



§ 57A-2-312 Warranty of title and against infringement--Buyer's obligation against infringement.

57A-2-312. Warranty of title and against infringement--Buyer's obligation against infringement. (1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) The title conveyed shall be good, and its transfer rightful; and

(b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnished specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.
Source: SL 1966, ch 150, § 2-312; SDCL, §§ 57-4-22 to 57-4-24.



§ 57A-2-313 Express warranties by affirmation, promise, description, sample.

57A-2-313. Express warranties by affirmation, promise, description, sample. (1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.
Source: SL 1966, ch 150, § 2-313; SDCL, §§ 57-4-25 to 57-4-29.



§ 57A-2-314 Implied warranty--Merchantability--Usage of trade.

57A-2-314. Implied warranty--Merchantability--Usage of trade. (1) Unless excluded or modified (§ 57A-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) Pass without objection in the trade under the contract description; and

(b) In the case of fungible goods, are of fair average quality within the description; and

(c) Are fit for the ordinary purposes for which such goods are used; and

(d) Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) Are adequately contained, packaged, and labeled as the agreement may require; and

(f) Conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (§ 57A-2-316) other implied warranties may arise from course of dealing or usage of trade.
Source: SL 1966, ch 150, § 2-314; SDCL, §§ 57-4-30 to 57-4-32.



§ 57A-2-315 Implied warranty--Fitness for particular purpose.

57A-2-315. Implied warranty--Fitness for particular purpose. Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under § 57A-2-316 an implied warranty that the goods shall be fit for such purpose.

Source: SL 1966, ch 150, § 2-315; SDCL, § 57-4-33.



§ 57A-2-315.1 Implied warranties--Exclusion of sales of blood, blood plasma, human tissue or organs as medical services.

57A-2-315.1. Implied warranties--Exclusion of sales of blood, blood plasma, human tissue or organs as medical services. The implied warranties of merchantability and fitness shall not be applicable, so far as the transmission of certain infectious diseases, such as viral hepatitis, cytomegalovirus, human immunodeficiency virus, malaria and syphilis, and potential immunologic reactions, which diseases and reactions cannot be detected by standard testing are concerned, to a contract for the sale of human blood, blood components, or other human tissue or organs from a blood bank or reservoir of such other tissue or organs. Blood, blood components or tissue or organs shall not for purposes of this chapter be considered commodities subject to sale or barter, but shall be considered as medical services.

Source: SL 1966, ch 150, § 2-315 as added by SL 1968, ch 190; SDCL Supp, § 57-4-33; SL 1987, ch 367.



§ 57A-2-316 Exclusion or modification of warranties.

57A-2-316. Exclusion or modification of warranties. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this chapter on parol or extrinsic evidence (§ 57A-2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "there are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this chapter on liquidation or limitation of damages and on contractual modification of remedy (§§ 57A-2-718 and 57A-2-719).
Source: SL 1966, ch 150, § 2-316; SDCL, §§ 57-4-34 to 57-4-39.



§ 57A-2-316.1 Cattle, hogs and sheep--No implied warranty as to disease.

57A-2-316.1. Cattle, hogs and sheep--No implied warranty as to disease. Notwithstanding § 57A-2-316, there is no implied warranty on the sale of cattle, hogs, or sheep that such cattle, hogs, or sheep are free from disease.

Source: SL 1980, ch 345.



§ 57A-2-317 Cumulation and conflict of warranties express or implied.

57A-2-317. Cumulation and conflict of warranties express or implied. Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.
Source: SL 1966, ch 150, § 2-317; SDCL, § 57-4-40.



§ 57A-2-318 Third-party beneficiaries of warranties express or implied.

57A-2-318. Third-party beneficiaries of warranties express or implied. A seller's warranty whether express or implied extends to any person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

Source: SL 1966, ch 150, § 2-318; SDCL, § 57-4-41.



§ 57A-2-319 F.O.B. and F.A.S. terms.

57A-2-319. F.O.B. and F.A.S. terms. (1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this chapter (§ 57A-2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) When the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this chapter (§ 57A-2-503);

(c) When under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this chapter on the form of bill of lading (§ 57A-2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) At his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this chapter (§ 57A-2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.
Source: SL 1966, ch 150, § 2-319; SDCL, §§ 57-4-42 to 57-4-45.



§ 57A-2-320 C.I.F. and C. & F. terms.

57A-2-320. C.I.F. and C. & F. terms. (1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) Forward and tender with commercial promptness all the documents in due form and with any endorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.
Source: SL 1966, ch 150, § 2-320; SDCL, §§ 57-4-46 to 57-4-49.



§ 57A-2-321 C.I.F. or C. & F.--"Net landed weights"--"Payment on arrival"--Warranty of condition on arrival.

57A-2-321. C.I.F. or C. & F.--"Net landed weights"--"Payment on arrival"--Warranty of condition on arrival. Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.
Source: SL 1966, ch 150, § 2-321; SDCL, §§ 57-4-50 to 57-4-52.



§ 57A-2-322 Delivery "ex-ship".

57A-2-322. Delivery "ex-ship". (1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods.

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.
Source: SL 1966, ch 150, § 2-322; SDCL, §§ 57-4-53 to 57-4-55.



§ 57A-2-323 Form of bill of lading required in overseas shipment--"Overseas".

57A-2-323. Form of bill of lading required in overseas shipment--"Overseas". (1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) Due tender of a single part is acceptable within the provisions of this chapter on cure of improper delivery (§ 57A-2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

Source: SL 1966, ch 150, § 2-323; SDCL §§ 57-4-56 to 57-4-58; SL 2009, ch 254, § 809.



§ 57A-2-324 "No arrival, no sale" term.

57A-2-324. "No arrival, no sale" term. Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (§ 57A-2-613).
Source: SL 1966, ch 150, § 2-324; SDCL, §§ 57-4-59, 57-4-60.



§ 57A-2-325 "Letter of credit" term--"Confirmed credit".

57A-2-325. "Letter of credit" term--"Confirmed credit". (1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.
Source: SL 1966, ch 150, § 2-325; SDCL, §§ 57-4-61 to 57-4-63.



§ 57A-2-326 Sale on approval and sale or return--Consignment sales and rights of creditors.

57A-2-326. Sale on approval and sale or return--Consignment sales and rights of creditors. (1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a) A "sale on approval" if the goods are delivered primarily for use; and

(b) A "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this chapter (§ 57A-2-201) and as contradicting the sale aspect of the contract within the provisions of this chapter on parol or extrinsic evidence (§ 57A-2-202).

Source: SL 1966, ch 150, § 2-326; SDCL, §§ 57-4-64 to 57-4-67; SL 2000, ch 231, § 5.



§ 57A-2-327 Special incidents of sale on approval and sale or return.

57A-2-327. Special incidents of sale on approval and sale or return. (1) Under a sale on approval unless otherwise agreed

(a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) After due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) The return is at the buyer's risk and expense.
Source: SL 1966, ch 150, § 2-327; SDCL, §§ 57-4-68, 57-4-69.



§ 57A-2-328 Sale by auction

57A-2-328. Sale by auction. (1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.
Source: SL 1966, ch 150, § 2-328; SDCL, §§ 57-4-70 to 57-4-73.



§ 57A-2-401 Passing of title--Reservation for security--Limited application of this section.

57A-2-401. Passing of title--Reservation for security--Limited application of this section. Each provision of this chapter with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this chapter and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (§ 57A-2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the chapter on secured transactions (chapter 57A-9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading

(a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) If the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods,

(a) If the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."
Source: SL 1966, ch 150, § 2-401; SDCL §§ 57-5-1 to 57-5-5; SL 2009, ch 254, § 810.



§ 57A-2-402 Rights of seller's creditors against sold goods.

57A-2-402. Rights of seller's creditors against sold goods. (1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this chapter (§§ 57A-2-502 and 57A-2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this chapter shall be deemed to impair the rights of creditors of the seller

(a) Under the provisions of the chapter on secured transactions (chapter 57A-9); or

(b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this chapter constitute the transaction a fraudulent transfer or voidable preference.
Source: SL 1966, ch 150, § 2-402; SDCL, §§ 57-5-6 to 57-5-8.



§ 57A-2-403 Power to transfer--Good faith purchase of goods--"Entrusting"

57A-2-403. Power to transfer--Good faith purchase of goods--"Entrusting". (1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) The transferor was deceived as to the identity of the purchaser; or

(b) The delivery was in exchange for a check which is later dishonored; or

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as theft under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be theft under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the chapters on secured transactions (chapter 57A-9) and documents of title (chapter 57A-7).

Source: SL 1966, ch 150, § 2-403; SDCL §§ 57-5-9 to 57-5-12; SL 1980, ch 23, §§ 2, 27; SL 1993, ch 356, § 3.



§ 57A-2-501 Insurable interest in goods--Manner of identification of goods.

57A-2-501. Insurable interest in goods--Manner of identification of goods.

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs:

(a) When contract is made if it is for the sale of goods already existing and identified;

(b) If the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.
Source: SL 1966, ch 150, § 2-501; SDCL, §§ 57-6-1 to 57-6-3.



§ 57A-2-502 Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

57A-2-502. Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency. (1) Subject to subsections (2) and (3) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of § 57A-2-501 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) In the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) In all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.

Source: SL 1966, ch 150, § 2-502; SDCL, §§ 57-6-4, 57-6-5; SL 2000, ch 231, § 6.



§ 57A-2-503 Manner of seller's tender of delivery.

57A-2-503. Manner of seller's tender of delivery. (1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this chapter, and in particular

(a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for a period reasonably necessary to enable the buyer to take possession; but

(b) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within § 57A-2-504 respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved

(a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in chapter 57A-9 receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents

(a) He must tender all such documents in correct form, except as provided in this chapter with respect to bills of lading in a set (subsection (2) of § 57A-2-323); and

(b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.
Source: SL 1966, ch 150, § 2-503; SDCL §§ 57-6-6 to 57-6-10; SL 2009, ch 254, § 811.



§ 57A-2-504 Shipment by seller.

57A-2-504. Shipment by seller. Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(a) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) Promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

Source: SL 1966, ch 150, § 2-504; SDCL, § 57-6-11.



§ 57A-2-505 Seller's shipment under reservation.

57A-2-505. Seller's shipment under reservation. (1) Where the seller has identified goods to the contract by or before shipment:

(a) His procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) A nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of § 57A-2-507) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within § 57A-2-504 but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.

Source: SL 1966, ch 150, § 2-505; SDCL §§ 57-6-12 to 57-6-14; SL 2009, ch 254, § 812.



§ 57A-2-506 Rights of financing agency.

57A-2-506. Rights of financing agency. (1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

Source: SL 1966, ch 150, § 2-506; SDCL §§ 57-6-15, 57-6-16; SL 2009, ch 254, § 813.



§ 57A-2-507 Effect of seller's tender--Delivery on condition.

57A-2-507. Effect of seller's tender--Delivery on condition. (1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.
Source: SL 1966, ch 150, § 2-507; SDCL, §§ 57-6-17, 57-6-18.



§ 57A-2-508 Cure by seller of improper tender or delivery--Replacement.

57A-2-508. Cure by seller of improper tender or delivery--Replacement. (1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.
Source: SL 1966, ch 150, § 2-508; SDCL, §§ 57-6-19, 57-6-20.



§ 57A-2-509 Risk of loss in the absence of breach.

57A-2-509. Risk of loss in the absence of breach. (1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) If it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (§ 57A-2-505); but

(b) If it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) On his receipt of possession or control of a negotiable document of title covering the goods; or

(b) On acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) After his receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of § 57A-2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this chapter on sale on approval (§ 57A-2-327) and on effect of breach on risk of loss (§ 57A-2-510).

Source: SL 1966, ch 150, § 2-509; SDCL §§ 57-6-21 to 57-6-24; SL 2009, ch 254, § 814.



§ 57A-2-510 Effect of breach on risk of loss.

57A-2-510. Effect of breach on risk of loss. (1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.
Source: SL 1966, ch 150, § 2-510; SDCL, §§ 57-6-25 to 57-6-27.



§ 57A-2-511 Tender of payment by buyer--Payment by check.

57A-2-511. Tender of payment by buyer--Payment by check. (1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this title on the effect of an instrument on an obligation, payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.
Source: SL 1966, ch 150, § 2-511; SDCL, §§ 57-6-28 to 57-6-30.



§ 57A-2-512 Payment by buyer before inspection.

57A-2-512. Payment by buyer before inspection. (1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

(a) The nonconformity appears without inspection; or

(b) Despite tender of the required documents the circumstances would justify injunction against honor under this title (§ 57A-5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.

Source: SL 1966, ch 150, § 2-512; SDCL, §§ 57-6-31, 57-6-32; SL 1998, ch 283, § 7.



§ 57A-2-513 Buyer's right to inspection of goods.

57A-2-513. Buyer's right to inspection of goods. (1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this chapter on C.I.F. contracts (subsection (3) of § 57A-2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) For delivery "C.O.D." or on other like terms; or

(b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.
Source: SL 1966, ch 150, § 2-513; SDCL, §§ 57-6-33 to 57-6-36.



§ 57A-2-514 When documents deliverable on acceptance--When on payment.

57A-2-514. When documents deliverable on acceptance--When on payment. Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

Source: SL 1966, ch 150, § 2-514; SDCL, § 57-6-37.



§ 57A-2-515 Preserving evidence of goods in dispute

57A-2-515. Preserving evidence of goods in dispute. In furtherance of the adjustment of any claim or dispute

(a) Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) The parties may agree to a third-party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.
Source: SL 1966, ch 150, § 2-515; SDCL, §§ 57-6-38, 57-6-39.



§ 57A-2-601 Buyer's rights on improper delivery.

57A-2-601. Buyer's rights on improper delivery. Subject to the provisions of this chapter on breach in installment contracts (§ 57A-2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (§§ 57A-2-718 and 57A-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(a) Reject the whole; or

(b) Accept the whole; or

(c) Accept any commercial unit or units and reject the rest.
Source: SL 1966, ch 150, § 2-601; SDCL, § 57-7-1.



§ 57A-2-602 Manner and effect of rightful rejection.

57A-2-602. Manner and effect of rightful rejection. (1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (§§ 57A-2-603 and 57A-2-604)

(a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) If the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this chapter (subsection (3) of § 57A-2-711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) The buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this chapter on seller's remedies in general (§ 57A-2-703).
Source: SL 1966, ch 150, § 2-602; SDCL, §§ 57-7-2 to 57-7-4.



§ 57A-2-603 Merchant buyer's duties as to rightfully rejected goods.

57A-2-603. Merchant buyer's duties as to rightfully rejected goods. (1) Subject to any security interest in the buyer (subsection (3) of § 57A-2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten percent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith, and good faith conduct thereunder is neither acceptance nor conversion nor the basis of an action for damages.
Source: SL 1966, ch 150, § 2-603; SDCL, §§ 57-7-5 to 57-7-7.



§ 57A-2-604 Buyer's options as to salvage of rightfully rejected goods.

57A-2-604. Buyer's options as to salvage of rightfully rejected goods. Subject to the provisions of § 57A-2-603 on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in § 57A-2-603. Such action is not acceptance or conversion.

Source: SL 1966, ch 150, § 2-604; SDCL, § 57-7-8.



§ 57A-2-605 Waiver of buyer's objections by failure to particularize.

57A-2-605. Waiver of buyer's objections by failure to particularize. (1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach

(a) Where the seller could have cured if it stated seasonably; or

(b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

Source: SL 1966, ch 150, § 2-605; SDCL §§ 57-7-9, 57-7-10; SL 2009, ch 254, § 815.



§ 57A-2-606 What constitutes acceptance of goods.

57A-2-606. What constitutes acceptance of goods. (1) Acceptance of goods occurs when the buyer

(a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) Fails to make an effective rejection (subsection (1) of § 57A-2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) Does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.
Source: SL 1966, ch 150, § 2-606; SDCL, §§ 57-7-11, 57-7-12.



§ 57A-2-607 Effect of acceptance--Notice of breach--Burden of establishing breach after acceptance--Notice of claim or litigation to person answerable over.

57A-2-607. Effect of acceptance--Notice of breach--Burden of establishing breach after acceptance--Notice of claim or litigation to person answerable over. (1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this chapter for nonconformity.

(3) Where a tender has been accepted

(a) The buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) If the claim is one for infringement or the like (subsection (3) of § 57A-2-312) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over

(a) He may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) If the claim is one for infringement or the like (subsection (3) of § 57A-2-312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of § 57A-2-312).
Source: SL 1966, ch 150, § 2-607; SDCL, §§ 57-7-13 to 57-7-19.



§ 57A-2-608 Revocation of acceptance in whole or in part.

57A-2-608. Revocation of acceptance in whole or in part. (1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it

(a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.
Source: SL 1966, ch 150, § 2-608; SDCL, §§ 57-7-20 to 57-7-22.



§ 57A-2-609 Right to adequate assurance of performance.

57A-2-609. Right to adequate assurance of performance. (1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.
Source: SL 1966, ch 150, § 2-609; SDCL, §§ 57-7-23 to 57-7-26.



§ 57A-2-610 Anticipatory repudiation.

57A-2-610. Anticipatory repudiation. When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) For a commercially reasonable time await performance by the repudiating party; or

(b) Resort to any remedy for breach (§ 57A-2-703 or 57A-2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) In either case suspend his own performance or proceed in accordance with the provisions of this chapter on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (§ 57A-2-704).
Source: SL 1966, ch 150, § 2-610; SDCL, § 57-7-27.



§ 57A-2-611 Retraction of anticipatory repudiation.

57A-2-611. Retraction of anticipatory repudiation. (1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation canceled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this chapter (§ 57A-2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.
Source: SL 1966, ch 150, § 2-611; SDCL, §§ 57-7-28 to 57-7-30.



§ 57A-2-612 "Installment contract"--Breach.

57A-2-612. "Installment contract"--Breach. (1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.
Source: SL 1966, ch 150, § 2-612; SDCL, §§ 57-7-31 to 57-7-33.



§ 57A-2-613 Casualty to identified goods.

57A-2-613. Casualty to identified goods. Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (§ 57A-2-324) then

(a) If the loss is total the contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.
Source: SL 1966, ch 150, § 2-613; SDCL, § 57-7-34.



§ 57A-2-614 Substituted performance.

57A-2-614. Substituted performance. (1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.
Source: SL 1966, ch 150, § 2-614; SDCL, §§ 57-7-35, 57-7-36.



§ 57A-2-615 Excuse by failure of presupposed conditions.

57A-2-615. Excuse by failure of presupposed conditions. Except so far as a seller may have assumed a greater obligation and subject to § 57A-2-614 on substituted performance;

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.
Source: SL 1966, ch 150, § 2-615; SDCL, §§ 57-7-37 to 57-7-39.



§ 57A-2-616 Procedure on notice claiming excuse

57A-2-616. Procedure on notice claiming excuse. (1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under § 57A-2-615 he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this chapter relating to breach of installment contracts (§ 57A-2-612), then also as to the whole,

(a) Terminate and thereby discharge any unexecuted portion of the contract; or

(b) Modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under § 57A-2-615.
Source: SL 1966, ch 150, § 2-616; SDCL, §§ 57-7-40 to 57-7-42.



§ 57A-2-701 Remedies for breach of collateral contracts not impaired.

57A-2-701. Remedies for breach of collateral contracts not impaired. Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this chapter.

Source: SL 1966, ch 150, § 2-701; SDCL, § 57-8-1.



§ 57A-2-702 Seller's remedies on discovery of buyer's insolvency.

57A-2-702. Seller's remedies on discovery of buyer's insolvency. (1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this chapter (§ 57A-2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten-day limitation does not apply. Except as provided in this section the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this chapter (§ 57A-2-403). Successful reclamation of goods excludes all other remedies with respect to them.
Source: SL 1966, ch 150, § 2-702; SDCL, §§ 57-8-2 to 57-8-4.



§ 57A-2-703 Seller's remedies in general.

57A-2-703. Seller's remedies in general. Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (§ 57A-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a) Withhold delivery of such goods;

(b) Stop delivery by any bailee as hereafter provided (§ 57A-2-705);

(c) Proceed under § 57A-2-704 respecting goods still unidentified to the contract;

(d) Resell and recover damages as hereafter provided (§ 57A-2-706);

(e) Recover damages for nonacceptance (§ 57A-2-708) or in a proper case the price (§ 57A-2-709);

(f) Cancel.
Source: SL 1966, ch 150, § 2-703; SDCL, § 57-8-5.



§ 57A-2-704 Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

57A-2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods. (1) An aggrieved seller under § 57A-2-703 may

(a) Identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.
Source: SL 1966, ch 150, § 2-704; SDCL, §§ 57-8-6, 57-8-7.



§ 57A-2-705 Seller's stoppage of delivery in transit or otherwise.

57A-2-705. Seller's stoppage of delivery in transit or otherwise. (1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (§ 57A-2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until

(a) Receipt of the goods by the buyer; or

(b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) Such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) Negotiation to the buyer of any negotiable document of title covering the goods.

(3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.
Source: SL 1966, ch 150, § 2-705; SDCL §§ 57-8-8 to 57-8-13; SL 2009, ch 254, § 816.



§ 57A-2-706 Seller's resale including contract for resale.

57A-2-706. Seller's resale including contract for resale. (1) Under the conditions stated in § 57A-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this chapter (§ 57A-2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale

(a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) The seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (§ 57A-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of § 57A-2-711).
Source: SL 1966, ch 150, § 2-706; SDCL, §§ 57-8-14 to 57-8-19.



§ 57A-2-707 "Person in the position of a seller".

57A-2-707. "Person in the position of a seller". (1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this chapter withhold or stop delivery (§ 57A-2-705) and resell (§ 57A-2-706) and recover incidental damages (§ 57A-2-710).
Source: SL 1966, ch 150, § 2-707; SDCL, §§ 57-8-20, 57-8-21.



§ 57A-2-708 Seller's damages for nonacceptance or repudiation.

57A-2-708. Seller's damages for nonacceptance or repudiation. (1) Subject to subsection (2) and to the provisions of this chapter with respect to proof of market price (§ 57A-2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this chapter (§ 57A-2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this chapter (§ 57A-2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.
Source: SL 1966, ch 150, § 2-708; SDCL, §§ 57-8-22, 57-8-23.



§ 57A-2-709 Action for the price.

57A-2-709. Action for the price. (1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under § 57A-2-710, the price

(a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (§ 57A-2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under § 57A-2-708.
Source: SL 1966, ch 150, § 2-709; SDCL, §§ 57-8-24 to 57-8-26.



§ 57A-2-710 Seller's incidental damages.

57A-2-710. Seller's incidental damages. Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

Source: SL 1966, ch 150, § 2-710; SDCL, § 57-8-27.



§ 57A-2-711 Buyer's remedies in general--Buyer's security interest in rejected goods.

57A-2-711. Buyer's remedies in general--Buyer's security interest in rejected goods. (1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (§ 57A-2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a) "Cover" and have damages under § 57A-2-712 as to all the goods affected whether or not they have been identified to the contract; or

(b) Recover damages for nondelivery as provided in this chapter (§ 57A-2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) If the goods have been identified recover them as provided in this chapter (§ 57A-2-502); or

(b) In a proper case obtain specific performance or replevy the goods as provided in this chapter (§ 57A-2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (§ 57A-2-706).
Source: SL 1966, ch 150, § 2-711; SDCL, §§ 57-8-28 to 57-8-30.



§ 57A-2-712 "Cover"--Buyer's procurement of substitute goods.

57A-2-712. "Cover"--Buyer's procurement of substitute goods. (1) After a breach within § 57A-2-711, the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (§ 57A-2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.
Source: SL 1966, ch 150, § 2-712; SDCL, §§ 57-8-31 to 57-8-33.



§ 57A-2-713 Buyer's damages for nondelivery or repudiation.

57A-2-713. Buyer's damages for nondelivery or repudiation. (1) Subject to the provisions of this chapter with respect to proof of market price (§ 57A-2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this chapter (§ 57A-2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.
Source: SL 1966, ch 150, § 2-713; SDCL, §§ 57-8-34, 57-8-35.



§ 57A-2-714 Buyer's damages for breach in regard to accepted goods.

57A-2-714. Buyer's damages for breach in regard to accepted goods. (1) Where the buyer has accepted goods and given notification (subsection (3) of § 57A-2-607) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under § 57A-2-715 may also be recovered.
Source: SL 1966, ch 150, § 2-714; SDCL, §§ 57-8-36 to 57-8-38.



§ 57A-2-715 Buyer's incidental and consequential damages.

57A-2-715. Buyer's incidental and consequential damages. (1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include:

(a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.
Source: SL 1966, ch 150, § 2-715; SDCL, §§ 57-8-39, 57-8-40.



§ 57A-2-716 Buyer's right to specific performance or replevin.

57A-2-716. Buyer's right to specific performance or replevin. (1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.
Source: SL 1966, ch 150, § 2-716; SDCL, §§ 57-8-41 to 57-8-43; SL 2000, ch 231, § 7.



§ 57A-2-717 Deduction of damages from the price.

57A-2-717. Deduction of damages from the price. The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

Source: SL 1966, ch 150, § 2-717; SDCL, § 57-8-44.



§ 57A-2-718 Liquidation or limitation of damages--Deposits.

57A-2-718. Liquidation or limitation of damages--Deposits. (1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payment exceeds

(a) The amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) In the absence of such terms, twenty percent of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) A right to recover damages under the provisions of this chapter other than subsection (1), and

(b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this chapter on resale by an aggrieved seller (§ 57A-2-706).
Source: SL 1966, ch 150, § 2-718; SDCL, §§ 57-8-45 to 57-8-48.



§ 57A-2-719 Contractual modification or limitation of remedy.

57A-2-719. Contractual modification or limitation of remedy. (1) Subject to the provisions of subsections (2) and (3) of this section and of § 57A-2-718 on liquidation and limitation of damages,

(a) The agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.
Source: SL 1966, ch 150, § 2-719; SDCL, §§ 57-8-49 to 57-8-51.



§ 57A-2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

57A-2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach. Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

Source: SL 1966, ch 150, § 2-720; SDCL, § 57-8-52.



§ 57A-2-721 Remedies for fraud.

57A-2-721. Remedies for fraud. Remedies for material misrepresentation or fraud include all remedies available under this chapter for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

Source: SL 1966, ch 150, § 2-721; SDCL, § 57-8-53.



§ 57A-2-722 Who can sue third parties for injury to goods.

57A-2-722. Who can sue third parties for injury to goods. Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) Either party may with the consent of the other sue for the benefit of whom it may concern.
Source: SL 1966, ch 150, § 2-722; SDCL, §§ 57-8-54 to 57-8-56.



§ 57A-2-723 Proof of market price; time and place.

57A-2-723. Proof of market price; time and place. (1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (§ 57A-2-708 or 57A-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this chapter offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.
Source: SL 1966, ch 150, § 2-723; SDCL, §§ 57-8-57 to 57-8-59.



§ 57A-2-724 Admissibility of market quotations.

57A-2-724. Admissibility of market quotations. Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

Source: SL 1966, ch 150, § 2-724; SDCL, § 57-8-60.



§ 57A-2-725 Statute of limitations in contracts for sale.

57A-2-725. Statute of limitations in contracts for sale. (1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor do they apply to causes of action which have accrued before July 1, 1967.
Source: SL 1966, ch 150, § 2-725; SDCL, §§ 57-8-61 to 57-8-64; SL 1982, ch 347, § 45.






Chapter 02A - Leases

§ 57A-2A-101 Short title.

57A-2A-101. Short title. This chapter shall be known and may be cited as the Uniform Commercial Code--Leases.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-102 Scope.

57A-2A-102. Scope. This chapter applies to any transaction, regardless of form, that creates a lease.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-103 Definitions and index of definitions.

57A-2A-103. Definitions and index of definitions. (1) In this chapter unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is a natural person and takes under the lease primarily for a personal, family, or household purpose.

(f) "Fault" means wrongful act, omission, breach or default.

(g) "Finance lease" means a lease in which (i) the lessor does not select, manufacture or supply the goods, (ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease, and (iii) either (A) the lessee receives a copy of the contract evidencing the lessor's purchase of the goods on or before signing the lease contract, (B) the lessee's approval of the contract evidencing the lessor's purchase of the goods is a condition to effectiveness of the lease contract, (C) the lessor (aa) informs the lessee in writing of the identity of the supplier unless the lessee has selected the supplier and directed the lessor to purchase the goods from the supplier, (bb) informs the lessee in writing that the lessee may have rights under the contract evidencing the lessor's purchase of the goods, and (cc) advises the lessee in writing to contact the supplier for a description of any such rights, or (D) the lease contract discloses all warranties and other rights provided to the lessee by the lessor and supplier in connection with the lease contract and informs the lessee that there are no warranties or other rights provided to the lessee by the lessor and supplier other than those disclosed in the lease contract.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (§ 57A-2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this chapter and the sections in which they appear are:

"Accessions." § 57A-2A-310(1).

"Construction mortgage." § 57A-2A-309(1)(d).

"Encumbrance." § 57A-2A-309(1)(e).

"Fixtures." § 57A-2A-309(1)(a).

"Fixture filing." § 57A-2A-309(1)(b).

"Purchase money lease." § 57A-2A-309(1)(c).

(3) The following definitions apply to this chapter:

"Account." § 57A-9-102(a)(2).

"Between merchants." § 57A-2-104(3).

"Buyer." § 57A-2-103(1)(a).

"Chattel paper." § 57A-9-102(a)(11).

"Consumer goods." § 57A-9-102(a)(23).

"Document." § 57A-9-102(a)(30).

"Entrusting." § 57A-2-403(3).

"General intangible." § 57A-9-102(a)(42).

"Instrument." § 57A-9-102(a)(47).

"Merchant." § 57A-2-104(1).

"Mortgage." § 57A-9-102(a)(55).

"Pursuant to commitment." § 57A-9-102(a)(68). (Text effective until July 1, 2013)

"Pursuant to commitment." § 57A-9-102(a)(69). (Text effective July 1, 2013)

"Receipt." § 57A-2-103(1)(c).

"Sale." § 57A-2-106(1).

"Sale on approval." § 57A-2-326(1)(a).

"Sale or return." § 57A-2-326(1)(b).

"Seller." § 57A-2-103(1)(d).

(4) In addition, chapter 57A-1 (commencing with § 57A-1-101) contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 1; SL 2000, ch 231, § 8; SL 2008, ch 259, § 28; SL 2009, ch 254, §§ 817, 818.



§ 57A-2A-104 Leases subject to other statutes.

57A-2A-104. Leases subject to other statutes. (1) A lease, although subject to this chapter, is also subject to any applicable:

(a) Statute of the United States;

(b) Certificate of title statute of this state;

(c) Certificate of title statute of another jurisdiction (§ 57A-2A-105); or

(d) Consumer protection statute of this state.

(2) In case of conflict between the provisions of this chapter, other than §§ 57A-2A-105, 57A-2A-304(3) and 57A-2A-305(3), and any statute referred to in subsection (1) of this section, the provisions of that statute control.

(3) Failure to comply with any applicable statute has only the effect specified therein.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-105 Territorial application of article to goods covered by certificate of title.

57A-2A-105. Territorial application of article to goods covered by certificate of title. Subject to the provisions of §§ 57A-2A-304(3) and 57A-2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-106 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

57A-2A-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum. (1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty days thereafter, in which the goods are to be used, or in which the lease is executed by the lessee, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 2.



§ 57A-2A-107 Waiver or renunciation of claim or right after default.

57A-2A-107. Waiver or renunciation of claim or right after default. Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-108 Unconscionability.

57A-2A-108. Unconscionability. (1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2) of this section, the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2) of this section, the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he (or she) knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 3.



§ 57A-2A-109 Repealed

57A-2A-109. Repealed by SL 1990, ch 390, § 4



§ 57A-2A-201 Statute of frauds.

57A-2A-201. Statute of frauds. (1) A lease contract is not enforceable by way of action or defense unless:

(a) In a lease contract that is not a consumer lease, the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars; or

(b) There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b) of this section, whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) of this section beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1) of this section, but which is valid in other respects, is enforceable:

(a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) of this section is:

(a) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) A reasonable lease term.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 5.



§ 57A-2A-202 Final written expression: parol or extrinsic evidence.

57A-2A-202. Final written expression: parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of dealing or usage of trade or by course of performance; and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-203 Seals inoperative.

57A-2A-203. Seals inoperative. The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-204 Formation in general.

57A-2A-204. Formation in general. (1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-205 Firm offers.

57A-2A-205. Firm offers. An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-206 Offer and acceptance in formation of lease contract.

57A-2A-206. Offer and acceptance in formation of lease contract. (1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-207 Repealed.

57A-2A-207. Repealed by SL 2008, ch 259, § 29.



§ 57A-2A-208 Modification, rescission and waiver.

57A-2A-208. Modification, rescission and waiver. (1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) of this section, it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-209 Lessee under finance lease as beneficiary of supply contract.

57A-2A-209. Lessee under finance lease as beneficiary of supply contract. (1) The benefit of the supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, under the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but subject to the terms of the supply contract and all of the supplier's defenses or claims arising therefrom.

(2) The extension of the benefit of the supplier's promises and warranties to the lessee in subsection (1) of this section does not: (a) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (b) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective against the lessee unless, prior to the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the supply contract is modified or rescinded after the lessee enters the finance lease, the lessee has a cause of action against the lessor. The lessee's recovery from such action shall put the lessee in as good a position as if the modification or rescission had not occurred.

(4) In addition to the extension of the benefit of the supplier's promises and warranties to the lessee under subsection (1) of this section, the lessee retains all rights and remedies which the lessee may have against the supplier that arise from any agreement between the lessee and the supplier or from any other law.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 6.



§ 57A-2A-210 Express warranties.

57A-2A-210. Express warranties. (1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

57A-2A-211. Warranties against interference and against infringement; lessee's obligation against infringement. (1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-212 Implied warranty of merchantability.

57A-2A-212. Implied warranty of merchantability. (1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) Pass without objection in the trade under the description in the lease agreement;

(b) In the case of fungible goods, are of fair average quality within the description;

(c) Are fit for the ordinary purposes for which goods of that type are used;

(d) Run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved;

(e) Are adequately contained, packaged and labeled as the lease agreement may require; and

(f) Conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-213 Implied warranty of fitness for particular purpose.

57A-2A-213. Implied warranty of fitness for particular purpose. Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-214 Exclusion or modification of warranties.

57A-2A-214. Exclusion or modification of warranties. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of § 57A-2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability," be by a writing, and be conspicuous. Subject to subsection (3) of this section, to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(3) Notwithstanding subsection (2) of this section, but subject to subsection (4) of this section,

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) An implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement pursuant to § 57A-2A-211, or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-215 Cumulation and conflict of warranties express or implied.

57A-2A-215. Cumulation and conflict of warranties express or implied. Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-216 Third party beneficiaries of express and implied warranties.

57A-2A-216. Third party beneficiaries of express and implied warranties. A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-217 Identification.

57A-2A-217. Identification. Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-218 Insurance and proceeds.

57A-2A-218. Insurance and proceeds. (1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-219 Risk of loss.

57A-2A-219. Risk of loss. (1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this chapter on the effect of default on risk of loss in § 57A-2A-220, if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier:

(i) And it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) If it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or subsection (b) of this section, the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise, the risk passes to the lessee on tender of delivery.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-220 Effect of default on risk of loss.

57A-2A-220. Effect of default on risk of loss. (1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he, to the extent of any deficiency in his effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-221 Casualty to identified goods

57A-2A-221. Casualty to identified goods. If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or § 57A-2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his option either treat the lease contract as avoided or, except in a finance lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 7.



§ 57A-2A-301 Enforceability of lease contract.

57A-2A-301. Enforceability of lease contract. Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods, and against creditors of the parties.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-302 Title to and possession of goods.

57A-2A-302. Title to and possession of goods. Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-303 Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; assignment of rights.

57A-2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; assignment of rights. (1) Any interest of a party under a lease contract and the lessor's residual interest in the goods may be transferred unless:

(a) Except as provided in subsection (3)(a) of this section, the transfer is voluntary and the lease contract prohibits the transfer; or

(b) Except as provided in subsection (3)(c) or (d) of this section, the transfer materially changes the duty of or materially increases the burden or risk imposed on the other party to the lease contract, and within a reasonable time after notice of the transfer the other party demands that the transferee comply with subsection (2) of this section and the transferee fails to comply.

(2) Within a reasonable time after demand pursuant to subsection (1)(b) of this section, the transferee shall:

(a) Cure or provide adequate assurance that he will promptly cure any default other than one arising from the transfer;

(b) Compensate or provide adequate assurance that he will promptly compensate the other party to the lease contract and any other person holding an interest in the lease contract, except the party whose interest is being transferred, for any loss to that party resulting from the transfer;

(c) Provide adequate assurance of future due performance under the lease contract; and

(d) Assume the lease contract.

(3)(a) No prohibition upon transfer of any interest of a party under a lease contract or the lessor's residual interest in the goods shall invalidate the creation or enforcement of a security interest in any interest of the lessor under a lease contract or the lessor's residual interest in the goods.

(b) Demand pursuant to subsection (1)(b) of this section is without prejudice to the other party's rights against the transferee and the party whose interest is transferred.

(c) Subsection (1)(b) of this section shall not apply to (i) the creation of a security interest in (A) the interest of the lessor under the lease contract or (B) the lessor's residual interest in the goods, or (ii) the exercise of rights as a secured party pursuant to the security interest other than a transfer of the interest of the lessor under the lease contract or the lessor's residual interest in the goods pursuant to § 57A-9-504 or 57A-9-505.

(d) Subsection (1)(b) of this section shall not affect the validity of a provision in a lease contract obligating the lessee to keep the lessee's interest in the lease contract or the goods free from liens or encumbrances.

(4) An assignment of "the lease" or of "all my rights under the lease" or an assignment in similar general terms is a transfer of rights, and unless the language or the circumstances, as in an assignment for security, indicate the contrary, the assignment is a delegation of duties by the assignor to the assignee and acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the lease contract.

(5) Unless otherwise agreed by the lessor and the lessee, no delegation of performance relieves the assignor as against the other party of any duty to perform or any liability for default.

(6) A right to damages for default with respect to the whole lease contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(7) To prohibit the transfer of an interest of a party under a lease contract, the language of prohibition must be specific, by a writing, and conspicuous.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 8.



§ 57A-2A-304 Subsequent lease of goods by lessor.

57A-2A-304. Subsequent lease of goods by lessor. (1) Subject to the provisions of § 57A-2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) of this section and § 57A-2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of purchase the lessor has that power even though:

(a) The lessor's transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 9.



§ 57A-2A-305 Sale or sublease of goods by lessee.

57A-2A-305. Sale or sublease of goods by lessee. (1) Subject to the provisions of § 57A-2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) of this section and § 57A-2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-306 Priority of certain liens arising by operation of law.

57A-2A-306. Priority of certain liens arising by operation of law. If a person in the ordinary course of his business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

57A-2A-307. Priority of liens arising by attachment or levy on, security interests in, and other claims to goods. (1) Except as otherwise provided in § 57A-2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) of this section and in §§ 57A-2A-306 and 57A-2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Sections 9-317, 9-321, and 9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 10; SL 2000, ch 231, § 9.



§ 57A-2A-308 Special rights of creditors.

57A-2A-308. Special rights of creditors. (1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent or void under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent or void.

(2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction of a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 11.



§ 57A-2A-309 Lessor's and lessee's rights when goods become fixtures.

57A-2A-309. Lessor's and lessee's rights when goods become fixtures. (1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a mortgage on the real estate would be recorded, of a financing statement concerning goods that are or are to become fixtures and conforming to the requirements of § 57A-9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

(3) This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the fixtures is filed before the goods become fixtures or within twenty days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate;

(b) A fixture filing covering the fixtures is filed before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate;

(c) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease;

(d) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

(e) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(f) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(5) Notwithstanding subsection (a) of subsection (4) of this section but otherwise subject to subsection (4), the interest of a lessor of fixtures is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(6) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(7) If the interest of a lessor has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease agreement by the other party but subject to the provisions of the lease agreement and this chapter, or (b) if necessary to enforce his other rights and remedies under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but he must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 12; SL 2000, ch 231, § 10.



§ 57A-2A-310 Lessor's and lessee's rights when goods become accessions.

57A-2A-310. Lessor's and lessee's rights when goods become accessions. (1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4) of this section.

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or subsection (3) of this section is subordinate to the interest of

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) of this section a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or (b) if necessary to enforce his other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but he must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-401 Insecurity: adequate assurance of performance.

57A-2A-401. Insecurity: adequate assurance of performance. (1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-402 Anticipatory repudiation.

57A-2A-402. Anticipatory repudiation. (1) If either party repudiates a lease contract, other than a consumer lease, with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) Make demand pursuant to § 57A-2A-401, and await assurance of future performance adequate under the circumstances of the particular case; or

(c) Resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this chapter on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods pursuant to § 57A-2A-524.

(2) The rights and remedies of the parties to a consumer lease in connection with a repudiation of that lease shall be determined under other laws, and this section shall not affect the applicability or interpretation of those laws.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 13.



§ 57A-2A-403 Retraction of anticipatory repudiation.

57A-2A-403. Retraction of anticipatory repudiation. (1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under § 57A-2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-404 Substituted performance.

57A-2A-404. Substituted performance. (1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive or predatory.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-405 Excused performance.

57A-2A-405. Excused performance. Subject to § 57A-2A-404, on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections (b) and (c) of this section is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in subsection (a) of this section affect only part of the lessor's or the supplier's capacity to perform, he shall allocate production and deliveries among his customers but at his option may include regular customers not then under contract for sale or lease as well as his own requirements for further manufacture. He may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease, the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection (b) of this section, of the estimated quota thus made available for the lessee.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-406 Procedure on excused performance.

57A-2A-406. Procedure on excused performance. (1) If the lessee receives notification of a material or indefinite delay or an allocation justified under § 57A-2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as in § 57A-2A-510:

(a) Terminate the lease contract pursuant to § 57A-2A-505(2); or

(b) Except in a finance lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under § 57A-2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty days, the lease contract lapses with respect to any deliveries affected.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 14.



§ 57A-2A-407 Irrevocable promises: finance leases

57A-2A-407. Irrevocable promises: finance leases. (1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1) of this section:

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section shall not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 15.



§ 57A-2A-501 Default procedure.

57A-2A-501. Default procedure. (1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by the chapter, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

(4) Except as otherwise provided in § 57A-1-305(a) or this chapter or the lease agreement, the rights and remedies referred to in subsections (2) and (3) of this section are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this chapter as to the goods, or under other applicable law as to both the real property and the goods in accordance with his rights and remedies in respect of the real property, in which case this chapter does not apply.
Source: SL 1989, ch 419, § 1; SL 2008, ch 259, § 30.



§ 57A-2A-502 Notice after default.

57A-2A-502. Notice after default. Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-503 Modification or impairment of rights and remedies.

57A-2A-503. Modification or impairment of rights and remedies. (1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

(2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

(3) Consequential damages may be liquidated under § 57A-2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-504 Liquidation of damages.

57A-2A-504. Liquidation of damages. (1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1) of this section, or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (§ 57A-2A-525 or 57A-2A-526), the lessee is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1) of this section; or

(b) In the absence of those terms, twenty percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or five hundred dollars.

(4) A lessee's right to restitution under subsection (3) of this section is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this chapter other than subsection (1) of this section; and

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-505 Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

57A-2A-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies. (1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-506 Statute of limitations.

57A-2A-506. Statute of limitations. (1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. In a lease contract that is not a consumer lease, by the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this chapter becomes effective.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 16.



§ 57A-2A-507 Proof of market rent: time and place.

57A-2A-507. Proof of market rent: time and place. (1) Damages based on market rent (§ 57A-2A-519 or 57A-2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the time of the default.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until he has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-508 Lessee's remedies.

57A-2A-508. Lessee's remedies. (1) If a lessor fails to deliver the goods in conformity to the lease contract (§ 57A-2A-509) or repudiates the lease contract (§ 57A-2A-402), or a lessee rightfully rejects the goods (§ 57A-2A-509) or justifiably revokes acceptance of the goods (§ 57A-2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 57A-2A-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (§ 57A-2A-505(1));

(b) Recover so much of the rent and security as has been paid, but in the case of an installment lease contract the recovery is that which is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (§§ 57A-2A-518 and 57A-2A-520), or recover damages for nondelivery (§§ 57A-2A-519 and 57A-2A-520).

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (§ 57A-2A-522); or

(b) In a proper case, obtain specific performance or replevy the goods (§ 57A-2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and remedies provided in this chapter except to the extent that this chapter makes the right or remedy available only upon the occurrence of a default described in subsection (1) or (2).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (§ 57A-2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to the provisions of § 57A-2A-527(5).

(6) Subject to the provisions of § 57A-2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 17.



§ 57A-2A-509 Lessee's rights on improper delivery--Rightful rejection.

57A-2A-509. Lessee's rights on improper delivery--Rightful rejection. (1) Subject to the provisions of § 57A-2A-510, on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-510 Installment lease contracts: rejection and default.

57A-2A-510. Installment lease contracts: rejection and default. (1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) of this section and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-511 Merchant lessee's duties as to rightfully rejected goods.

57A-2A-511. Merchant lessee's duties as to rightfully rejected goods. (1) Subject to any security interest of a lessee (§ 57A-2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions a merchant lessee shall make reasonable efforts to sell, lease or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (§ 57A-2A-512) disposes of goods, he is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent of the gross proceeds.

(3) In complying with this section or § 57A-2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or § 57A-2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-512 Lessee's duties as to rightfully rejected goods.

57A-2A-512. Lessee's duties as to rightfully rejected goods. (1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (§ 57A-2A-511) and subject to any security interest of a lessee (§ 57A-2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or supplier's disposition for a reasonable time after the lessee's reasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in § 57A-2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) of this section is not acceptance or conversion.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-513 Cure by lessor of improper delivery--Replacement.

57A-2A-513. Cure by lessor of improper delivery--Replacement. (1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he seasonably notifies the lessee.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 18.



§ 57A-2A-514 Waiver of lessee's objections.

57A-2A-514. Waiver of lessee's objections. (1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (§ 57A-2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

Source: SL 1989, ch 419, § 1; SL 2009, ch 254, § 819.



§ 57A-2A-515 Acceptance of goods.

57A-2A-515. Acceptance of goods. (1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (§ 57A-2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-516 Effect of acceptance of goods--Notice of default--Burden of establishing default after acceptance--Notice of claim or litigation to person answerable over.

57A-2A-516. Effect of acceptance of goods--Notice of default--Burden of establishing default after acceptance--Notice of claim or litigation to person answerable over. (1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered;

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, other than a consumer lease in which the supplier assisted in the preparation of the lease contract or participated in negotiating the terms of the lease contract with the lessor, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, (i) the lessee shall notify the lessor, or be barred from any remedy against the lessor, and, in addition, (ii) in the case of a finance lease, the lessee shall notify the supplier or be barred from any remedy against the supplier;

(b) Within a reasonable time after the lessee receives notice of litigation for infringement or the like (§ 57A-2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over:

(a) The lessee may give the lessor or the supplier written notice of the litigation. If the notice states that the lessor or the supplier may come in and defend and that if the lessor or the supplier does not do so he will be bound in any action against him by the lessee by any determination of fact common to the two litigations, then unless the lessor or the supplier after seasonable receipt of the notice does come in and defend he is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (§ 57A-2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) The provisions of subsections (3) and (4) of this section apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (§ 57A-2A-211).

(6) Subsection (3) shall not apply to a consumer lease.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 19.



§ 57A-2A-517 Revocation of acceptance of goods.

57A-2A-517. Revocation of acceptance of goods. (1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if he has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(3) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-518 Cover--Substitute goods.

57A-2A-518. Cover--Substitute goods. (1) After default by a lessor under the lease contract (§ 57A-2A-508(1)), the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 57A-2A-504) or otherwise determined by agreement of the parties (§§ 57A-1-302 and 57A-2A-503), if a lessee's cover is by lease agreement substantially similar to the original lease agreement and the lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (a) the present value, as of the date of the commencement of the new lease agreement, of the difference between the total rent for the lease term of the new lease agreement and the total rent for the then remaining lease term of the original lease agreement and (b) any incidental or consequential damages less expenses saved in consequence of the lessor's default.

(3) If the lessee's cover is by lease agreement that qualifies for treatment under subsection (2) of this section, the lessee may elect to proceed under subsection (2) of this section or § 57A-2A-519. If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by purchase or otherwise, the lessee may recover from the lessor under § 57A-2A-519 as if the lessee had elected not to cover.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 20; SL 2008, ch 259, § 31.



§ 57A-2A-519 Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods.

57A-2A-519. Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 57A-2A-504) or determined by agreement of the parties (§§ 57A-1-302 and 57A-2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement, whether or not the lease agreement qualifies for treatment under § 57A-2A-518(2), or is by purchase or otherwise, the measure of damages for default by the lessor (§ 57A-2A-508(1)) is the present value as of the date of the default of the difference between the then market rent and the original rent, computed for the remaining lease term of the original lease agreement together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) If the lessee has accepted goods and given notification (§ 57A-2A-516(3)), the measure of damages for nonconforming tender or delivery by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) The measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 21; SL 2008, ch 259, § 32.



§ 57A-2A-520 Lessee's incidental and consequential damages.

57A-2A-520. Lessee's incidental and consequential damages. (1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-521 Lessee's right to specific performance or replevin.

57A-2A-521. Lessee's right to specific performance or replevin. (1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-522 Lessee's right to goods on lessor's insolvency.

57A-2A-522. Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) of this section and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (§ 57A-2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-523 Lessor's rights.

57A-2A-523. Lessor's rights. (1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 57A-2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (§ 57A-2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (§ 57A-2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (§ 57A-2A-525);

(d) Stop delivery of the goods by any bailee (§ 57A-2A-526);

(e) Dispose of the goods and recover damages (§ 57A-2A-527), or retain the goods and recover damages (§ 57A-2A-528), or in a proper case recover rent (§ 57A-2A-529).

(2) If a lessee is otherwise in default under a lease contract, the lessor may exercise any right or remedy provided in this chapter except to the extent that this chapter makes the right or remedy available only upon the occurrence of a default in subsection (1) of this section.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 22.



§ 57A-2A-524 Lessor's right to identify goods to lease contract.

57A-2A-524. Lessor's right to identify goods to lease contract. (1) A lessor aggrieved under § 57A-2A-523(1) may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (§ 57A-2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-525 Lessor's right to possession of goods.

57A-2A-525. Lessor's right to possession of goods. (1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) The lessor has on default by the lessee under the lease contract the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (§ 57A-2A-527).

(3) The lessor may proceed under subsection (2) of this section without judicial process if that can be done without breach of the peace or the lessor may proceed by action.
Source: SL 1989, ch 419, § 1.



§ 57A-2A-526 Lessor's stoppage of delivery in transit or otherwise.

57A-2A-526. Lessor's stoppage of delivery in transit or otherwise. (1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1) of this section, the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.
Source: SL 1989, ch 419, § 1; SL 2009, ch 254, § 820.



§ 57A-2A-527 Lessor's rights to dispose of goods.

57A-2A-527. Lessor's rights to dispose of goods. (1) After a default by a lessee under the lease contract (§ 57A-2A-523(1)) or after the lessor refuses to deliver or takes possession of goods (§§ 57A-2A-525 or 57A-2A-526), the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 57A-2A-504) or determined by agreement of the parties (§§ 57A-1-302 and 57A-2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (a) accrued and unpaid rent as of the date of commencement of the term of the new lease agreement, (b) the present value as of the date of commencement of the term of the new lease agreement of the difference between the total rent of the then remaining lease term of the original lease agreement and the total rent for the lease term of the new lease agreement, and (c) any incidental damages allowed under § 57A-2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that qualifies for treatment under subsection (2) of this section, the lessor may elect to proceed under subsection (2) or § 57A-2A-528. If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by sale or otherwise, the lessor may recover from the lessee under § 57A-2A-528 as if the lessor had elected not to dispose of the goods.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (§ 57A-2A-508(5)).
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 23; SL 2008, ch 259, § 33.



§ 57A-2A-528 Lessor's damages for nonacceptance or repudiation.

57A-2A-528. Lessor's damages for nonacceptance or repudiation. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 57A-2A-504) or determined by agreement of the parties (§§ 57A-1-302 and 57A-2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and disposition is by lease agreement, whether or not the lease agreement qualifies for treatment under § 57A-2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for default by the lessee (§ 57A-2A-523(1)) (a) accrued and unpaid rent as of the date the lessor obtained possession of the goods or such earlier date as the lessee has made an effective tender of possession of the goods back to the lessor, (b) the present value as of the date determined under paragraph (a) of the difference between the total rent for the then remaining lease term of the original lease agreement and the market rent at the time determined under paragraph (a) and at the place where the goods were located on that date computed for the same lease term, and (c) any incidental damages allowed under § 57A-2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) of this section is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under § 57A-2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 24; SL 2008, ch 259, § 34.



§ 57A-2A-529 Lessor's action for a rent.

57A-2A-529. Lessor's action for a rent. (1) After default by the lessee under the lease contract (§ 57A-2A-523(1)), if the lessor complies with subsection (2) of this section, the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or effectively tendered back to the lessor and for conforming goods lost or damaged after risk of loss passes to the lessee (§ 57A-2A-219),

(i) Accrued and unpaid rent as of the date of entry of judgment in favor of lessor,

(ii) The present value as of the date determined under subparagraph (i) of the rent for the then remaining lease term of the lease agreement, and

(iii) Any incidental damages allowed under § 57A-2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract where the lessor has never delivered the goods or has taken possession of them or the lessee has effectively tendered them back to the lessor, if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that such an effort will be unavailing,

(i) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor,

(ii) The present value as of the date determined under subparagraph (i) of the rent for the then remaining lease term of the lease agreement, and

(iii) Any incidental damages allowed under § 57A-2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1) of this section. If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages will be governed by § 57A-2A-527 or 57A-2A-528, and the lessor will cause an appropriate credit to be provided against any judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to § 57A-2A-527 or 57A-2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) of this section entitles the lessee to use and possession of the goods not then disposed of for the remaining lease term of the lease agreement, provided that the lessee complies with all other terms and conditions of the lease agreement.

(5) After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due, or has repudiated (§ 57A-2A-402), a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under §§ 57A-2A-527 and 57A-2A-528.
Source: SL 1989, ch 419, § 1; SL 1990, ch 390, § 25.



§ 57A-2A-530 Lessor's incidental damages.

57A-2A-530. Lessor's incidental damages. Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

Source: SL 1989, ch 419, § 1.



§ 57A-2A-530.1 Lessor's right to recover for damage to residual interest.

57A-2A-530.1. Lessor's right to recover for damage to residual interest. In addition to any other recovery permitted by this chapter, the lessor shall be entitled to recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

Source: SL 1990, ch 390, § 26.



§ 57A-2A-531 Standing to sue third parties for injury to goods.

57A-2A-531. Standing to sue third parties for injury to goods. (1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his suit or settlement, subject to his own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.
Source: SL 1989, ch 419, § 1.






Chapter 03 - Negotiable Instruments

§ 57A-3-101 Short title.

57A-3-101. Short title. This chapter may be cited as Uniform Commercial Code--Negotiable Instruments.

Source: SL 1994, ch 367, § 3-101.



§ 57A-3-102 Subject matter.

57A-3-102. Subject matter. (a) This chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by chapter 57A-4A, or to securities governed by chapter 57A-8.

(b) If there is conflict between this chapter and chapter 57A-4 or 57A-9, chapters 57A-4 and 57A-9 govern.

(c) Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.

Source: SL 1994, ch 367, § 3-102.



§ 57A-3-103 Definitions.

57A-3-103. Definitions. (a) In this chapter:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) (Reserved.)

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this chapter or chapter 57A-4.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (§ 57A-1-201(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance" § 57A-3-409

"Accommodated party" § 57A-3-419

"Accommodation party" § 57A-3-419

"Alteration" § 57A-3-407

"Anomalous indorsement" § 57A-3-205

"Blank indorsement" § 57A-3-205

"Cashier's check" § 57A-3-104

"Certificate of deposit" § 57A-3-104

"Certified check" § 57A-3-409

"Check" § 57A-3-104

"Consideration" § 57A-3-303

"Draft" § 57A-3-104

"Holder in due course" § 57A-3-302

"Incomplete instrument" § 57A-3-115

"Indorsement" § 57A-3-204

"Indorser" § 57A-3-204

"Instrument" § 57A-3-104

"Issue" § 57A-3-105

"Issuer" § 57A-3-105

"Negotiable instrument" § 57A-3-104

"Negotiation" § 57A-3-201

"Note" § 57A-3-104

"Payable at a definite time" § 57A-3-108

"Payable on demand" § 57A-3-108

"Payable to bearer" § 57A-3-109

"Payable to order" § 57A-3-109

"Payment" § 57A-3-602

"Person entitled to enforce" § 57A-3-301

"Presentment" § 57A-3-501

"Reacquisition" § 57A-3-207

"Special indorsement" § 57A-3-205

"Teller's check" § 57A-3-104

"Transfer of instrument" § 57A-3-203

"Traveler's check" § 57A-3-104

"Value" § 57A-3-303

(c) The following definitions in other chapters apply to this chapter:

"Bank" § 57A-4-105

"Banking day" § 57A-4-104

"Clearing house" § 57A-4-104

"Collecting bank" § 57A-4-105

"Depositary bank" § 57A-4-105

"Documentary draft" § 57A-4-104

"Intermediary bank" § 57A-4-105

"Item" § 57A-4-104

"Payor bank" § 57A-4-105

"Suspends payments" § 57A-4-104

(d) In addition, chapter 57A-1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Source: SL 1994, ch 367, § 3-103; SL 2008, ch 259, § 35.



§ 57A-3-104 Negotiable instrument.

57A-3-104. Negotiable instrument. (a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

Source: SL 1994, ch 367, § 3-104.



§ 57A-3-105 Issue of instrument.

57A-3-105. Issue of instrument. (a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

Source: SL 1994, ch 367, § 3-105.



§ 57A-3-106 Unconditional promise or order.

57A-3-106. Unconditional promise or order. (a) Except as provided in this section, for the purposes of § 57A-3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of § 57A-3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of § 57A-3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

Source: SL 1994, ch 367, § 3-106.



§ 57A-3-107 Instrument payable in foreign money.

57A-3-107. Instrument payable in foreign money. Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

Source: SL 1994, ch 367, § 3-107.



§ 57A-3-108 Payable on demand or at definite time.

57A-3-108. Payable on demand or at definite time. (a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

Source: SL 1994, ch 367, § 3-108.



§ 57A-3-109 Payable to bearer or to order.

57A-3-109. Payable to bearer or to order. (a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to § 57A-3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to § 57A-3-205(b).

Source: SL 1994, ch 367, § 3-109.



§ 57A-3-110 Identification of person to whom instrument is payable.

57A-3-110. Identification of person to whom instrument is payable. (a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively. For the purposes of this subsection, the term, instrument, includes a writing that would otherwise qualify as a certificate of deposit but for the fact that the writing contains a limitation on transfer.

Source: SL 1994, ch 367, § 3-110; SL 1997, ch 281, § 2.



§ 57A-3-111 Place of payment.

57A-3-111. Place of payment. Except as otherwise provided for items in chapter 57A-4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

Source: SL 1994, ch 367, § 3-111.



§ 57A-3-112 Interest.

57A-3-112. Interest. (a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

Source: SL 1994, ch 367, § 3-112.



§ 57A-3-113 Date of instrument.

57A-3-113. Date of instrument. (a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in § 57A-4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

Source: SL 1994, ch 367, § 3-113.



§ 57A-3-114 Contradictory terms of instrument.

57A-3-114. Contradictory terms of instrument. If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

Source: SL 1994, ch 367, § 3-114.



§ 57A-3-115 Incomplete instrument.

57A-3-115. Incomplete instrument. (a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under § 57A-3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under § 57A-3-104, but, after completion, the requirements of § 57A-3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under § 57A-3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

Source: SL 1994, ch 367, § 3-115.



§ 57A-3-116 Joint and several liability--Contribution.

57A-3-116. Joint and several liability--Contribution. (a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in § 57A-3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

Source: SL 1994, ch 367, § 3-116.



§ 57A-3-117 Other agreements affecting instrument.

57A-3-117. Other agreements affecting instrument. Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

Source: SL 1994, ch 367, § 3-117.



§ 57A-3-118 Statute of limitations.

57A-3-118. Statute of limitations. (a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or ten years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this article and not governed by this section must be commenced within three years after the (cause of action) accrues.

Source: SL 1994, ch 367, § 3-118.



§ 57A-3-119 Notice of right to defend action.

57A-3-119. Notice of right to defend action. In an action for breach of an obligation for which a third person is answerable over pursuant to this chapter or chapter 57A-4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

Source: SL 1994, ch 367, § 3-119.



§ 57A-3-120 to 57A-3-122. Repealed

57A-3-120 to 57A-3-122. Repealed by SL 1994, ch 367, § 99



§ 57A-3-201 Negotiation.

57A-3-201. Negotiation. (a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

Source: SL 1994, ch 367, § 3-201.



§ 57A-3-202 Negotiation subject to rescission.

57A-3-202. Negotiation subject to rescission. (a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

Source: SL 1994, ch 367, § 3-202.



§ 57A-3-203 Transfer of instrument--Rights acquired by transfer.

57A-3-203. Transfer of instrument--Rights acquired by transfer. (a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee.

Source: SL 1994, ch 367, § 3-203.



§ 57A-3-204 Indorsement.

57A-3-204. Indorsement. (a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

Source: SL 1994, ch 367, § 3-204.



§ 57A-3-205 Special indorsement--Blank indorsement--Anomalous indorsement.

57A-3-205. Special indorsement--Blank indorsement--Anomalous indorsement. (a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in § 57A-3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

Source: SL 1994, ch 367, § 3-205.



§ 57A-3-206 Restrictive indorsement.

57A-3-206. Restrictive indorsement. (a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in § 57A-4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in § 57A-3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

Source: SL 1994, ch 367, § 3-206.



§ 57A-3-207 Reacquisition

57A-3-207. Reacquisition. Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

Source: SL 1994, ch 367, § 3-207.



§ 57A-3-301 Person entitled to enforce instrument.

57A-3-301. Person entitled to enforce instrument. "Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to § 57A-3-309 or 57A-3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

Source: SL 1994, ch 367, § 3-301.



§ 57A-3-302 Holder in due course.

57A-3-302. Holder in due course. (a) Subject to subsection (c) and § 57A-3-106(d), "holder in due course" means the holder of an instrument if:

(1) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) The holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in § 57A-3-306, and (vi) without notice that any party has a defense or claim in recoupment described in § 57A-3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under § 57A-3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

Source: SL 1994, ch 367, § 3-302.



§ 57A-3-303 Value and consideration.

57A-3-303. Value and consideration. (a) An instrument is issued or transferred for value if:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) The instrument is issued or transferred in exchange for a negotiable instrument; or

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.

Source: SL 1994, ch 367, § 3-303.



§ 57A-3-304 Overdue instrument.

57A-3-304. Overdue instrument. (a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) If the instrument is a check, ninety days after its date; or

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

Source: SL 1994, ch 367, § 3-304.



§ 57A-3-305 Defenses and claims in recoupment.

57A-3-305. Defenses and claims in recoupment. (a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (§ 57A-3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

Source: SL 1994, ch 367, § 3-305.



§ 57A-3-306 Claims to an instrument.

57A-3-306. Claims to an instrument. A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

Source: SL 1994, ch 367, § 3-306.



§ 57A-3-307 Notice of breach of fiduciary duty.

57A-3-307. Notice of breach of fiduciary duty. (a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.
Source: SL 1994, ch 367, § 3-307.



§ 57A-3-308 Proof of signatures and status as holder in due course.

57A-3-308. Proof of signatures and status as holder in due course. (a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under § 57A-3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under § 57A-3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

Source: SL 1994, ch 367, § 3-308.



§ 57A-3-309 Enforcement of lost, destroyed, or stolen instrument.

57A-3-309. Enforcement of lost, destroyed, or stolen instrument. (a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, § 57A-3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

Source: SL 1994, ch 367, § 3-309.



§ 57A-3-310 Effect of instrument on obligation for which taken.

57A-3-310. Effect of instrument on obligation for which taken. (a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

Source: SL 1994, ch 367, § 3-310.



§ 57A-3-311 Accord and satisfaction by use of instrument.

57A-3-311. Accord and satisfaction by use of instrument. (a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within ninety days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

Source: SL 1994, ch 367, § 3-311.



§ 57A-3-312 Lost, destroyed, or stolen cashier's check, teller's check or certified check

57A-3-312. Lost, destroyed, or stolen cashier's check, teller's check or certified check. (a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the ninetieth day following the date of the check, in the case of a cashier's check or teller's check, or the ninetieth day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to § 57A-4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or § 57A-3-309.

Source: SL 1994, ch 367, § 3-312.



§ 57A-3-401 Signature.

57A-3-401. Signature. (a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under § 57A-3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

Source: SL 1994, ch 367, § 3-401.



§ 57A-3-402 Signature by representative.

57A-3-402. Signature by representative. (a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

Source: SL 1994, ch 367, § 3-402.



§ 57A-3-403 Unauthorized signature.

57A-3-403. Unauthorized signature. (a) Unless otherwise provided in this article or chapter 57A-4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this chapter.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter which makes the unauthorized signature effective for the purposes of this chapter.

Source: SL 1994, ch 367, § 3-403.



§ 57A-3-404 Impostors--Fictitious payees.

57A-3-404. Impostors--Fictitious payees. (a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (§ 57A-3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

Source: SL 1994, ch 367, § 3-404.



§ 57A-3-405 Employer's responsibility for fraudulent indorsement by employee.

57A-3-405. Employer's responsibility for fraudulent indorsement by employee. (a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

Source: SL 1994, ch 367, § 3-405.



§ 57A-3-406 Negligence contributing to forged signature or alteration of instrument.

57A-3-406. Negligence contributing to forged signature or alteration of instrument. (a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

Source: SL 1994, ch 367, § 3-406.



§ 57A-3-407 Alteration.

57A-3-407. Alteration. (a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

Source: SL 1994, ch 367, § 3-407.



§ 57A-3-408 Drawee not liable on unaccepted draft.

57A-3-408. Drawee not liable on unaccepted draft. A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

Source: SL 1994, ch 367, § 3-408.



§ 57A-3-409 Acceptance of draft--Certified check.

57A-3-409. Acceptance of draft--Certified check. (a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

Source: SL 1994, ch 367, § 3-409.



§ 57A-3-410 Acceptance varying draft.

57A-3-410. Acceptance varying draft. (a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

Source: SL 1994, ch 367, § 3-410.



§ 57A-3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

57A-3-411. Refusal to pay cashier's checks, teller's checks, and certified checks. (a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

Source: SL 1994, ch 367, § 3-411.



§ 57A-3-412 Obligation of issuer of note or cashier's check.

57A-3-412. Obligation of issuer of note or cashier's check. The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 57A-3-115 and 57A-3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under § 57A-3-415.

Source: SL 1994, ch 367, § 3-412.



§ 57A-3-413 Obligation of acceptor.

57A-3-413. Obligation of acceptor. (a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in §§ 57A-3-115 and 57A-3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under § 57A-3-414 or 57A-3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

Source: SL 1994, ch 367, § 3-413.



§ 57A-3-414 Obligation of drawer.

57A-3-414. Obligation of drawer. (a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 57A-3-115 and 57A-3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under § 57A-3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under section § 57A-3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within thirty days after its date, (ii) the drawee suspends payments after expiration of the thirty-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

Source: SL 1994, ch 367, § 3-414.



§ 57A-3-415 Obligation of indorser.

57A-3-415. Obligation of indorser. (a) Subject to subsections (b), (c), (d), and (e) and to § 57A-3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 57A-3-115 and 57A-3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by section 57A-3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within thirty days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

Source: SL 1994, ch 367, § 3-415.



§ 57A-3-416 Transfer warranties.

57A-3-416. Transfer warranties. (a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Source: SL 1994, ch 367, § 3-416.



§ 57A-3-417 Presentment warranties.

57A-3-417. Presentment warranties. (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under § 57A-3-404 or 57A-3-405 or the drawer is precluded under § 57A-3-406 or 57A-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Source: SL 1994, ch 367, § 3-417.



§ 57A-3-418 Payment or acceptance by mistake.

57A-3-418. Payment or acceptance by mistake. (a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to § 57A-4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by § 57A-3-417 or 57A-4-407.

(d) Notwithstanding § 57A-4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

Source: SL 1994, ch 367, § 3-418.



§ 57A-3-419 Instruments signed for accommodation.

57A-3-419. Instruments signed for accommodation. (a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in § 57A-3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

Source: SL 1994, ch 367, § 3-419.



§ 57A-3-420 Conversion of instrument.

57A-3-420. Conversion of instrument. (a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

Source: SL 1994, ch 367, § 3-420.



§ 57A-3-421 Collection costs and expenses--Liability of issuer of dishonored check.

57A-3-421. Collection costs and expenses--Liability of issuer of dishonored check. If a merchant or place of business conspicuously posts a notice on its premises or if a merchant or place of business regularly extends credit and prints a notice on its customer statements of such size and location as to be conspicuous, stating that a fee will be assessed against returned checks, any person who issues a check or other draft to the merchant or place of business which is not honored for any of the following reasons upon presentment is liable for all reasonable costs and expenses of collection:

(1) The drawer's account is closed;

(2) The drawer's account does not have sufficient funds; or

(3) The drawer does not have sufficient credit with the drawee.

The costs and expenses provided for in this section are reasonable if they do not exceed forty dollars plus any applicable sales tax.

Source: SL 1983, ch 368, § 1; SL 1986, ch 171, § 2; SL 1991, ch 396; SDCL § 57A-3-420; SL 2001, ch 260, § 1; SL 2007, ch 284, § 1.



§ 57A-3-422 Circumstances under which issuer of dishonored check liable--Reasonable costs and expenses

57A-3-422. Circumstances under which issuer of dishonored check liable--Reasonable costs and expenses. Any person who issues a check or other draft to the state or any of its political subdivisions that is not honored for any of the following reasons upon presentation is liable for all reasonable costs and expenses of collection:

(1) The drawer's account is closed;

(2) The drawer's account does not have sufficient funds; or

(3) The drawer does not have sufficient credit with the drawee.

The costs and expenses provided for in this section are considered reasonable if they do not exceed forty dollars.

Source: SL 1989, ch 420; SDCL § 57A-3-421; SL 2000, ch 144, § 4; SL 2015, ch 245, § 1.



§ 57A-3-501 Presentment.

57A-3-501. Presentment. (a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to chapter 57A-4, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than two p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.
Source: SL 1994, ch 367, § 3-501.



§ 57A-3-502 Dishonor.

57A-3-502. Dishonor. (a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under § 57A-4-301 or 57A-4-302, or becomes accountable for the amount of the check under § 57A-4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under § 57A-3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

Source: SL 1994, ch 367, § 3-502.



§ 57A-3-503 Notice of dishonor.

57A-3-503. Notice of dishonor. (a) The obligation of an indorser stated in § 57A-3-415(a) and the obligation of a drawer stated in § 57A-3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under § 57A-3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to § 57A-3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within thirty days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within thirty days following the day on which dishonor occurs.

Source: SL 1994, ch 367, § 3-503.



§ 57A-3-504 Excused presentment and notice of dishonor.

57A-3-504. Excused presentment and notice of dishonor. (a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

Source: SL 1994, ch 367, § 3-504.



§ 57A-3-505 Evidence of dishonor

57A-3-505. Evidence of dishonor. (a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

Source: SL 1994, ch 367, § 3-505.



§ 57A-3-601 Discharge and effect of discharge.

57A-3-601. Discharge and effect of discharge. (a) The obligation of a party to pay the instrument is discharged as stated in this article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

Source: SL 1994, ch 367, § 3-601.



§ 57A-3-602 Payment.

57A-3-602. Payment. (a) Subject to subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under § 57A-3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1) A claim to the instrument under § 57A-3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.
Source: SL 1994, ch 367, § 3-602.



§ 57A-3-603 Tender of payment.

57A-3-603. Tender of payment. (a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

Source: SL 1994, ch 367, § 3-603.



§ 57A-3-604 Discharge by cancellation or renunciation.

57A-3-604. Discharge by cancellation or renunciation. (a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement.

Source: SL 1994, ch 367, § 3-604.



§ 57A-3-605 Discharge of indorsers and accommodation parties.

57A-3-605. Discharge of indorsers and accommodation parties. (a) In this section, the term "indorser" includes a drawer having the obligation described in § 57A-3-414(d).

(b) Discharge, under § 57A-3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under § 57A-3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

Source: SL 1994, ch 367, § 3-605.






Chapter 03A - Consumer Paper--Limitations On Negotiability

§ 57A-3A-101 Definition of terms.

57A-3A-101. Definition of terms. Terms as used in this chapter, unless the context otherwise requires mean:

(1) "Consumer goods or services," all goods and services purchased at retail and bought for use primarily for personal, family or household purposes.

(2) "Retail seller," as "Retailer" is defined in subdivision 10-45-1(6).

(3) "Retail buyer," any person purchasing consumer goods or services from a retail seller.

(4) "Person," as that term is defined by subdivision 10-45-1(3).
Source: SL 1973, ch 295, § 1; SDCL Supp, § 57-10A-1.



§ 57A-3A-102 Instruments to be marked consumer paper--Holder not holder in due course.

57A-3A-102. Instruments to be marked consumer paper--Holder not holder in due course. If any contract for sale or lease of consumer goods or services on credit, entered into between a retail seller and a retail buyer, requires or involves the execution of a promissory note, instrument or other evidence of indebtedness, hereinafter called instrument, such instrument shall have printed conspicuously on the face thereof the words "consumer paper," and a holder of such instrument shall not be deemed a holder in due course.

Source: SL 1973, ch 295, § 2; SDCL Supp, § 57-10A-2.



§ 57A-3A-103 Failure to mark consumer paper as misdemeanor.

57A-3A-103. Failure to mark consumer paper as misdemeanor. Any retail seller or other responsible person who fails to imprint conspicuously the words "consumer paper" on an instrument arising out of a consumer credit sale as described in this chapter shall be guilty of a Class 2 misdemeanor.

Source: SL 1973, ch 295, § 5; SDCL Supp, § 57-10A-3; SL 1980, ch 24, § 111.



§ 57A-3A-104 Assignee of consumer paper not holder in due course though instrument unmarked--Contrary agreement void.

57A-3A-104. Assignee of consumer paper not holder in due course though instrument unmarked--Contrary agreement void. Notwithstanding the absence of such notice on an instrument arising out of a consumer credit sale or consumer lease as described in this chapter, an assignee of the rights of the seller or lessor shall not be deemed a holder in due course. Any agreement to the contrary shall be of no force or effect in limiting the rights of a retail buyer under this chapter.

Source: SL 1973, ch 295, § 3; SDCL Supp, § 57-10A-4.



§ 57A-3A-105 Assignee's liability restricted to amount owed--Defense or setoff.

57A-3A-105. Assignee's liability restricted to amount owed--Defense or setoff. The assignee's liability under this part may not exceed the amount owing to the assignee at the time the defense is asserted against the assignee, and the rights of the retail buyer can only be asserted as a matter of defense to or setoff against a claim by the assignee.

Source: SL 1973, ch 295, § 3; SDCL Supp, § 57-10A-5.



§ 57A-3A-106 Notice to buyer of assignment of paper--Contents--Defenses waived by failure to notify holder.

57A-3A-106. Notice to buyer of assignment of paper--Contents--Defenses waived by failure to notify holder. The assignee shall give written notice of the fact of assignment to the retail buyer. Such notification shall contain conspicuous notice to the retail buyer that the retail buyer has sixty days within which to notify the holder in writing of any complaint or defense the retail buyer may have against the retail seller; and that if such written notification of the complaint or defense is not received by the holder within such sixty-day period, the holder shall have the right to enforce such instrument free of any such defenses or setoff the retail buyer may have against the retail seller, and thereafter such instrument shall not be deemed consumer paper.

Source: SL 1973, ch 295, § 4; SDCL Supp, § 57-10A-6.



§ 57A-3A-107 Holder as holder in due course after notice given and complaint or defense not asserted.

57A-3A-107. Holder as holder in due course after notice given and complaint or defense not asserted. The holder of an instrument, defined as "consumer paper" by § 57A-3A-102 may be deemed a holder in due course if the assignee gives written notice to the retail buyer as provided in § 57A-3A-106, and the assignee receives no written notification from the retail buyer of a complaint or defense as provided in § 57A-3A-106.

Source: SL 1973, ch 295, § 4; SDCL Supp, § 57-10A-7.






Chapter 04 - Bank Deposits And Collections

§ 57A-4-101 Short title.

57A-4-101. Short title. This chapter may be cited as Uniform Commercial Code----Bank Deposits and Collections.

Source: SL 1994, ch 368, § 4-101.



§ 57A-4-102 Applicability.

57A-4-102. Applicability. (a) To the extent that items within this article are also within chapters 57A-3 and 57A-8, they are subject to those chapters. If there is conflict, this chapter governs chapter 57A-3, but chapter 57A-8 governs this chapter.

(b) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

Source: SL 1994, ch 368, § 4-102.



§ 57A-4-103 Variation by agreement--Measure of damages--Certain action constituting ordinary care.

57A-4-103. Variation by agreement--Measure of damages--Certain action constituting ordinary care. (a) The effect of the provisions of this article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or nonaction approved by this article or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing-house rules and the like or with a general banking usage not disapproved by this chapter, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

Source: SL 1994, ch 368, § 4-103.



§ 57A-4-104 Definitions and index of definitions.

57A-4-104. Definitions and index of definitions. (a) In this chapter, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "Clearing house" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (§ 57A-8-102) or instructions for uncertificated securities (§ 57A-8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in § 57A-3-104 or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to make payment;

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by chapter 57A-4A or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Agreement for electronic presentment" § 57A-4-110

"Bank" § 57A-4-105

"Collecting bank" § 57A-4-105

"Depository bank" § 57A-4-105

"Intermediary bank" § 57A-4-105

"Payor bank" § 57A-4-105

"Presenting bank" § 57A-4-105

"Presentment notice" § 57A-4-110

(c) The following definitions in other chapters apply to this chapter:

"Acceptance" § 57A-3-409

"Alteration" § 57A-3-407

"Cashier's check" § 57A-3-104

"Certificate of deposit" § 57A-3-104

"Certified check" § 57A-3-409

"Check" § 57A-3-104

"Control" § 57A-7-106

"Holder in due course" § 57A-3-302

"Instrument" § 57A-3-104

"Notice of dishonor" § 57A-3-503

"Order" § 57A-3-103

"Ordinary care" § 57A-3-103

"Person entitled to enforce" § 57A-3-301

"Presentment" § 57A-3-501

"Promise" § 57A-3-103

"Prove" § 57A-3-103

"Teller's check" § 57A-3-104

"Unauthorized signature" § 57A-3-403

(d) In addition, chapter 57A-1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Source: SL 1994, ch 368, § 4-104; SL 1998, ch 284, § 18; SL 2008, ch 259, § 36; SL 2009, ch 254, § 821.



§ 57A-4-105 "Bank"--"Collecting bank"--"Depositary bank"--"Intermediary bank"--"Payor bank"--"Presenting bank".

57A-4-105. "Bank"--"Collecting bank"--"Depositary bank"--"Intermediary bank"--"Payor bank"--"Presenting bank". In this chapter:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2) "Collecting bank" means a bank handling an item for collection except the payor bank;

(3) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Payor bank" means a bank that is the drawee of a draft;

(6) "Presenting bank" means a bank presenting an item except a payor bank.
Source: SL 1994, ch 368, § 4-105.



§ 57A-4-106 Payable through or payable at bank--Collecting bank.

57A-4-106. Payable through or payable at bank--Collecting bank. (a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, the item is equivalent to a draft drawn on the bank.

Source: SL 1994, ch 368, § 4-106.



§ 57A-4-107 Separate office of a bank.

57A-4-107. Separate office of a bank. A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this chapter and under chapter 57A-3.

Source: SL 1994, ch 368, § 4-107.



§ 57A-4-108 Time of receipt of items.

57A-4-108. Time of receipt of items. (a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of two p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

Source: SL 1994, ch 368, § 4-108.



§ 57A-4-109 Delays.

57A-4-109. Delays. (a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this chapter for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this chapter or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

Source: SL 1994, ch 368, § 4-109.



§ 57A-4-110 Electronic presentment.

57A-4-110. Electronic presentment. (a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or federal reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item "presentment notice" rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this chapter means the presentment notice unless the context otherwise indicates.

Source: SL 1994, ch 368, § 4-110.



§ 57A-4-111 Statute of limitations

57A-4-111. Statute of limitations. An action to enforce an obligation, duty, or right arising under this chapter must be commenced within three years after the cause of action accrues.

Source: SL 1994, ch 368, § 4-111.



§ 57A-4-201 Status of collecting bank as agent and provisional status of credits--Applicability of chapter--Item indorsed "pay any bank".

57A-4-201. Status of collecting bank as agent and provisional status of credits--Applicability of chapter--Item indorsed "pay any bank". (a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been endorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) Returned to the customer initiating collection; or

(2) Specially endorsed by a bank to a person who is not a bank.
Source: SL 1994, ch 368, § 4-201.



§ 57A-4-202 Responsibility for collection or return--When action timely.

57A-4-202. Responsibility for collection or return--When action timely. (a) A collecting bank must exercise ordinary care in:

(1) Presenting an item or sending it for presentment;

(2) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) Settling for an item when the bank receives final settlement; and

(4) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

Source: SL 1994, ch 368, § 4-202.



§ 57A-4-203 Effect of instructions.

57A-4-203. Effect of instructions. Subject to chapter 57A-3 concerning conversion of instruments (§ 57A-3-420) and restrictive endorsements (§ 57A-3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

Source: SL 1994, ch 368, § 4-203.



§ 57A-4-204 Methods of sending and presenting--Sending directly to payor bank.

57A-4-204. Methods of sending and presenting--Sending directly to payor bank. (a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank;

(2) An item to a nonbank payor if authorized by its transferor; and

(3) An item other than documentary drafts to a nonbank payor, if authorized by federal reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

Source: SL 1994, ch 368, § 4-204.



§ 57A-4-205 Depositary bank holder of unendorsed item.

57A-4-205. Depositary bank holder of unendorsed item. If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of § 57A-3-302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.
Source: SL 1994, ch 368, § 4-205.



§ 57A-4-206 Transfer between banks.

57A-4-206. Transfer between banks. Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

Source: SL 1994, ch 368, § 4-206.



§ 57A-4-207 Transfer warranties.

57A-4-207. Transfer warranties. (a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (§ 57A-3-305(a)) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in §§ 57A-3-115 and 57A-3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Source: SL 1994, ch 368, § 4-207.



§ 57A-4-208 Presentment warranties.

57A-4-208. Presentment warranties. (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under § 57A-3-404 or 57A-3-405 or the drawer is precluded under § 57A-3-406 or 57A-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Source: SL 1994, ch 368, § 4-208.



§ 57A-4-209 Encoding and retention warranties.

57A-4-209. Encoding and retention warranties. (a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

Source: SL 1994, ch 368, § 4-209.



§ 57A-4-210 Security interest of collecting bank in items, accompanying documents, and proceeds.

57A-4-210. Security interest of collecting bank in items, accompanying documents, and proceeds. (a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to chapter 57A-9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 57A-9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.
Source: SL 1994, ch 368, § 4-210; SL 2000, ch 231, § 11; SL 2009, ch 254, § 822.



§ 57A-4-211 When bank gives value for purposes of holder in due course.

57A-4-211. When bank gives value for purposes of holder in due course. For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of § 57A-3-302 on what constitutes a holder in due course.

Source: SL 1994, ch 368, § 4-211.



§ 57A-4-212 Presentment by notice of item not payable by, through, or at a bank--Liability of drawer or indorser.

57A-4-212. Presentment by notice of item not payable by, through, or at a bank--Liability of drawer or indorser. (a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under § 57A-3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under § 57A-3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

Source: SL 1994, ch 368, § 4-212.



§ 57A-4-213 Medium and time of settlement by bank.

57A-4-213. Medium and time of settlement by bank. (a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by federal reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a federal reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement, is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a federal reserve bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to § 57A-4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

Source: SL 1994, ch 368, § 4-213.



§ 57A-4-214 Right of charge-back or refund; Liability of collecting bank; Return of item.

57A-4-214. Right of charge-back or refund; Liability of collecting bank; Return of item. (a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (§ 57A-4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

Source: SL 1994, ch 368, § 4-214.



§ 57A-4-215 Final payment of item by payor bank--When provisional debits and credits become final--When certain credits become available for withdrawal.

57A-4-215. Final payment of item by payor bank--When provisional debits and credits become final--When certain credits become available for withdrawal. (a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

Source: SL 1994, ch 368, § 4-215.



§ 57A-4-216 Insolvency and preference

57A-4-216. Insolvency and preference. (a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

Source: SL 1994, ch 368, § 4-216.



§ 57A-4-301 Deferred posting--Recovery of payment by return of items--Time of dishonor--Return of items by payor bank.

57A-4-301. Deferred posting--Recovery of payment by return of items--Time of dishonor--Return of items by payor bank. (a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1) Returns the item; or

(2) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.
Source: SL 1994, ch 368, § 4-301.



§ 57A-4-302 Payor bank's responsibility for late return of item.

57A-4-302. Payor bank's responsibility for late return of item. (a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) Any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (§ 57A-4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

Source: SL 1994, ch 368, § 4-302.



§ 57A-4-303 When items subject to notice, stop-payment order, legal process, or setoff--Order in which items may be charged or certified

57A-4-303. When items subject to notice, stop-payment order, legal process, or setoff--Order in which items may be charged or certified. (a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item;

(2) The bank pays the item in cash;

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) The bank becomes accountable for the amount of the item under § 57A-4-302 dealing with the payor bank's responsibility for late return of items; or

(5) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

Source: SL 1994, ch 368, § 4-303.



§ 57A-4-401 When bank may charge customer's account.

57A-4-401. When bank may charge customer's account. (a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in § 57A-4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in § 57A-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under § 57A-4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) The original terms of the altered item; or

(2) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.
Source: SL 1994, ch 368, § 4-401.



§ 57A-4-402 Bank's liability to customer for wrongful dishonor--Time of determining insufficiency of account.

57A-4-402. Bank's liability to customer for wrongful dishonor--Time of determining insufficiency of account. (a) Except as otherwise provided in this chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

Source: SL 1994, ch 368, § 4-402.



§ 57A-4-403 Customer's right to stop payment--Burden of proof of loss.

57A-4-403. Customer's right to stop payment--Burden of proof of loss. (a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in § 57A-4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after fourteen calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under § 57A-4-402.

Source: SL 1994, ch 368, § 4-403.



§ 57A-4-404 Bank not obligated to pay check more than six months old.

57A-4-404. Bank not obligated to pay check more than six months old. A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

Source: SL 1994, ch 368, § 4-404.



§ 57A-4-405 Death or incompetence of customer.

57A-4-405. Death or incompetence of customer. (a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

Source: SL 1994, ch 368, § 4-405.



§ 57A-4-406 Customer's duty to discover and report unauthorized signature or alteration.

57A-4-406. Customer's duty to discover and report unauthorized signature or alteration. (a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under § 57A-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

Source: SL 1994, ch 368, § 4-406.



§ 57A-4-407 Payor bank's right to subrogation on improper payment

57A-4-407. Payor bank's right to subrogation on improper payment. If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1) Of any holder in due course on the item against the drawer or maker;

(2) Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.
Source: SL 1994, ch 368, § 4-407.



§ 57A-4-501 Handling of documentary drafts; Duty to send for presentment and to notify customer of dishonor.

57A-4-501. Handling of documentary drafts; Duty to send for presentment and to notify customer of dishonor. A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

Source: SL 1994, ch 368, § 4-501.



§ 57A-4-502 Presentment of "on arrival" drafts.

57A-4-502. Presentment of "on arrival" drafts. If a draft or the relevant instructions require presentment "on arrival," "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

Source: SL 1994, ch 368, § 4-502.



§ 57A-4-503 Responsibility of presenting bank for documents and goods--Report of reasons for dishonor--Referee in case of need.

57A-4-503. Responsibility of presenting bank for documents and goods--Report of reasons for dishonor--Referee in case of need. Unless otherwise instructed and except as provided in chapter 57A-5, a bank presenting a documentary draft:

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

Source: SL 1994, ch 368, § 4-503.



§ 57A-4-504 Privilege of presenting bank to deal with goods--Security interest for expenses.

57A-4-504. Privilege of presenting bank to deal with goods--Security interest for expenses. (a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

Source: SL 1994, ch 368, § 4-504.






Chapter 04A - Funds Transfers

§ 57A-4A-101 Short title.

57A-4A-101. Short title. This chapter may be cited as Uniform Commercial Code--Funds Transfers.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-102 Subject matter.

57A-4A-102. Subject matter. Except as otherwise provided in § 57A-4A-108, this chapter applies to funds transfers defined in § 57A-4A-104.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-103 Payment order--Definitions.

57A-4A-103. Payment order--Definitions. (a) In this chapter:

(1) "Beneficiary" means the person to be paid by the beneficiary's bank.

(2) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(3) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.
Source: SL 1991, ch 397, § 1.



§ 57A-4A-104 Funds transfer--Definitions.

57A-4A-104. Funds transfer--Definitions. In this chapter:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.
Source: SL 1991, ch 397, § 1.



§ 57A-4A-105 Other definitions.

57A-4A-105. Other definitions. (a) In this chapter:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company. A branch or separate office of a bank is a separate bank for purposes of this chapter.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) (Reserved.)

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (§ 57A-1-201(b)(8)).

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance" § 57A-4A-209

"Beneficiary" § 57A-4A-103

"Beneficiary's bank" § 57A-4A-103

"Executed" § 57A-4A-301

"Execution date" § 57A-4A-301

"Funds transfer" § 57A-4A-104

"Funds-transfer system rule" § 57A-4A-501

"Intermediary bank" § 57A-4A-104

"Originator" § 57A-4A-104

"Originator's bank" § 57A-4A-104

"Payment by beneficiary's bank to beneficiary" § 57A-4A-405

"Payment by originator to beneficiary" § 57A-4A-406

"Payment by sender to receiving bank" § 57A-4A-403

"Payment date" § 57A-4A-401

"Payment order" § 57A-4A-103

"Receiving bank" § 57A-4A-103

"Security procedure" § 57A-4A-201

"Sender" § 57A-4A-103

(c) The following definitions in chapter 57A-4 apply to this chapter:

"Clearing house" § 57A-4-104

"Item" § 57A-4-104

"Suspends payments" § 57A-4-104

(d) In addition chapter 57A-1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Source: SL 1991, ch 397, § 1; SL 1992, ch 336, § 1; SL 2008, ch 259, § 37.



§ 57A-4A-106 Time payment order is received.

57A-4A-106. Time payment order is received. (a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in § 57A-1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations or amendments, or to different categories of payment orders, cancellations or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter.

Source: SL 1991, ch 397, § 1; SL 2008, ch 259, § 38.



§ 57A-4A-107 Federal reserve regulations and operating circulars.

57A-4A-107. Federal reserve regulations and operating circulars. Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-108 Exclusion of consumer transactions governed by federal law

57A-4A-108. Exclusion of consumer transactions governed by federal law. (a) Except as provided in subsection (b), this article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, P.L. 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

(b) This article does apply to a funds transfer that is a remittance transfer, as defined in the Electronic Fund Transfer Act of 1978 (Title XX, P.L. 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 o-1) as amended from time to time, unless the remittance transfer is an electronic fund transfer, as defined in the Electronic Fund Transfer Act of 1978 (Title XX, P.L. 95-630, 92 Stat. 3728, 15 U.S.C. § 1693a) as amended from time to time.

(c) If there is an inconsistency between an applicable provision of this article and an applicable provision of the Electronic Fund Transfer Act of 1978 (Title XX, P.L. 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) the provision of the Electronic Fund Transfer Act of 1978 (Title XX, P.L. 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) governs to the extent of the inconsistency.

Source: SL 1991, ch 397, § 1; SL 2013, ch 242, § 1, eff. Mar. 14, 2013.



§ 57A-4A-201 Security procedure.

57A-4A-201. Security procedure. "Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-202 Authorized and verified payment orders.

57A-4A-202. Authorized and verified payment orders. (a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in § 57A-4A-203(a)(1), rights and obligations arising under this section or § 57A-4A-203 may not be varied by agreement.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-203 Unenforceability of certain verified payment orders.

57A-4A-203. Unenforceability of certain verified payment orders. (a) If an accepted payment order is not, under § 57A-4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to § 57A-4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedures, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.
Source: SL 1991, ch 397, § 1.



§ 57A-4A-204 Refund of payment and duty of customer to report with respect to unauthorized payment order.

57A-4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order. (a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under § 57A-4A-202, or (ii) not enforceable, in whole or in part, against the customer under § 57A-4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in § 57A-1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.

Source: SL 1991, ch 397, § 1; SL 2008, ch 259, § 39.



§ 57A-4A-205 Erroneous payment orders.

57A-4A-205. Erroneous payment orders. (a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to § 57A-4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.
Source: SL 1991, ch 397, § 1.



§ 57A-4A-206 Transmission of payment order through funds-transfer or other communication system.

57A-4A-206. Transmission of payment order through funds-transfer or other communication system. (a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the federal reserve banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-207 Misdescription of beneficiary.

57A-4A-207. Misdescription of beneficiary. (a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.
Source: SL 1991, ch 397, § 1.



§ 57A-4A-208 Misdescription of intermediary bank or beneficiary's bank.

57A-4A-208. Misdescription of intermediary bank or beneficiary's bank. (a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in § 57A-4A-302(a)(1).
Source: SL 1991, ch 397, § 1.



§ 57A-4A-209 Acceptance of payment order.

57A-4A-209. Acceptance of payment order. (a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in subdivision 57A-4A-405(a) or (b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to § 57A-4A-403(a)(1) or 57A-4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to § 57A-4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

Source: SL 1991, ch 397, § 1; SL 1992, ch 336, § 2.



§ 57A-4A-210 Rejection of payment order.

57A-4A-210. Rejection of payment order. (a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to § 57A-4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-211 Cancellation and amendment of payment order.

57A-4A-211. Cancellation and amendment of payment order. (a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payments in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

Source: SL 1991, ch 397, § 1.



§ 57A-4A-212 Liability and duty of receiving bank regarding unaccepted payment order

57A-4A-212. Liability and duty of receiving bank regarding unaccepted payment order. If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in § 57A-4A-209, and liability is limited to that provided in this article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this article or by express agreement.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-301 Execution and execution date.

57A-4A-301. Execution and execution date. (a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-302 Obligation of receiving bank in execution of payment order.

57A-4A-302. Obligation of receiving bank in execution of payment order. (a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to § 57A-4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-303 Erroneous execution of payment order.

57A-4A-303. Erroneous execution of payment order. (a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under § 57A-4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under § 57A-4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-304 Duty of sender to report erroneously executed payment order.

57A-4A-304. Duty of sender to report erroneously executed payment order. If the sender of a payment order that is erroneously executed as stated in § 57A-4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under § 57A-4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-305 Liability for late or improper execution or failure to execute payment order

57A-4A-305. Liability for late or improper execution or failure to execute payment order. (a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of § 57A-4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of § 57A-4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsection (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-401 Payment date.

57A-4A-401. Payment date. "Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-402 Obligation of sender to pay receiving bank.

57A-4A-402. Obligation of sender to pay receiving bank. (a) This section is subject to §§ 57A-4A-205 and 57A-4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to § 57A-4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in §§ 57A-4A-204 and 57A-4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in § 57A-4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-403 Payment by sender to receiving bank.

57A-4A-403. Payment by sender to receiving bank. (a) Payment of the sender's obligation under § 57A-4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a federal reserve bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under § 57A-4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under § 57A-4A-402(b) or 57A-4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-404 Obligation of beneficiary's bank to pay and give notice to beneficiary.

57A-4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary. (a) Subject to §§ 57A-4A-211(e), 57A-4A-405(d) and 57A-4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

Source: SL 1991, ch 397, § 1; SL 1992, ch 336, § 3.



§ 57A-4A-405 Payment by beneficiary's bank to beneficiary.

57A-4A-405. Payment by beneficiary's bank to beneficiary. (a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under § 57A-4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under § 57A-4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to the beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under § 57A-4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under § 57A-4A-406, and (iv) subject to § 57A-4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under § 57A-4A-402(c) because the funds transfer has not been completed.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-406 Payment by originator to beneficiary--Discharge of underlying obligation

57A-4A-406. Payment by originator to beneficiary--Discharge of underlying obligation. (a) Subject to §§ 57A-4A-211(e), 57A-4A-405(d), and 57A-4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under § 57A-4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-501 Variation by agreement and effect of funds-transfer system rule.

57A-4A-501. Variation by agreement and effect of funds-transfer system rule. (a) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds-transfer in which a federal reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in §§ 57A-4A-404(c), 57A-4A-405(d) and 57A-4A-507(c).

Source: SL 1991, ch 397, § 1.



§ 57A-4A-502 Creditor process served on receiving bank--Setoff by beneficiary's bank.

57A-4A-502. Creditor process served on receiving bank--Setoff by beneficiary's bank. (a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of a lien, sequestration or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-503 Injunction or restraining order with respect to funds transfer.

57A-4A-503. Injunction or restraining order with respect to funds transfer. For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with the respect to a funds transfer.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-504 Order in which items and payment orders may be charged to account--Order of withdrawals from account.

57A-4A-504. Order in which items and payment orders may be charged to account--Order of withdrawals from account. (a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-505 Preclusion of objection to debit of customer's account.

57A-4A-505. Preclusion of objection to debit of customer's account. If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-506 Rate of interest.

57A-4A-506. Rate of interest. (a) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the federal reserve bank of New York for each of the days for which interest is payable divided by 360. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

Source: SL 1991, ch 397, § 1.



§ 57A-4A-507 Choice of law.

57A-4A-507. Choice of law. (a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

Source: SL 1991, ch 397, § 1; SL 1992, ch 336, § 4.






Chapter 05 - Letters Of Credit

§ 57A-5-101 Short title.

57A-5-101. Short title. This chapter may be cited as Uniform Commercial Code--Letters of Credit.

Source: SL 1998, ch 283, § 1.



§ 57A-5-102 Definitions.

57A-5-102. Definitions. (a) In this chapter:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in § 57A-5-108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(i) Upon payment;

(ii) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of § 57A-5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other chapters of this title applying to this chapter and the sections in which they appear are:

"Accept" or "Acceptance". § 57A-3-409.

"Value". §§ 57A-3-303 and 57A-4-211.

(c) Chapter 57A-1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter.

Source: SL 1998, ch 283, § 1.



§ 57A-5-103 Scope.

57A-5-103. Scope. (a) This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this chapter.

(c) With the exception of this subsection, subsections (a) and (d), §§ 57A-5-102(a)(9) and (10), 57A-5-106(d), and 57A-5-114(d), and except to the extent prohibited in §§ 57A-1-302 and 57A-5-117(d), the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

Source: SL 1998, ch 283, § 1; SL 2008, ch 259, § 40.



§ 57A-5-104 Formal requirements.

57A-5-104. Formal requirements. A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in § 57A-5-108(e).

Source: SL 1998, ch 283, § 1.



§ 57A-5-105 Consideration.

57A-5-105. Consideration. Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

Source: SL 1998, ch 283, § 1.



§ 57A-5-106 Issuance, amendment, cancellation, and duration.

57A-5-106. Issuance, amendment, cancellation, and duration. (a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

Source: SL 1998, ch 283, § 1.



§ 57A-5-107 Confirmer, nominated person, and adviser.

57A-5-107. Confirmer, nominated person, and adviser. (a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

Source: SL 1998, ch 283, § 1.



§ 57A-5-108 Issuer's rights and obligations.

57A-5-108. Issuer's rights and obligations. (a) Except as otherwise provided in § 57A-5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in § 57A-5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) To honor;

(2) If the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3) To give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in § 57A-5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) The performance or nonperformance of the underlying contract, arrangement, or transaction;

(2) An act or omission of others; or

(3) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under § 57A-5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this chapter:

(1) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) Takes the documents free of claims of the beneficiary or presenter;

(3) Is precluded from asserting a right of recourse on a draft under §§ 57A-3-414 and 57A-3-415;

(4) Except as otherwise provided in §§ 57A-5-110 and 57A-5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.
Source: SL 1998, ch 283, § 1.



§ 57A-5-110 Warranties.

57A-5-110. Warranties. (a) If its presentation is honored, the beneficiary warrants:

(1) To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in § 57A-5-109(a); and

(2) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under chapters 57A-3, 57A-4, 57A-7, and 57A-8 because of the presentation or transfer of documents covered by any of those chapters.

Source: SL 1998, ch 283, § 1.



§ 57A-5-111 Remedies.

57A-5-111. Remedies. (a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this chapter or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this chapter.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this chapter may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

Source: SL 1998, ch 283, § 1.



§ 57A-5-112 Transfer of letter of credit.

57A-5-112. Transfer of letter of credit. (a) Except as otherwise provided in § 57A-5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) The transfer would violate applicable law; or

(2) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in § 57A-5-108(e) or is otherwise reasonable under the circumstances.
Source: SL 1998, ch 283, § 1.



§ 57A-5-113 Transfer by operation of law.

57A-5-113. Transfer by operation of law. (a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in § 57A-5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in § 57A-5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of § 57A-5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

Source: SL 1998, ch 283, § 1.



§ 57A-5-114 Assignment of proceeds.

57A-5-114. Assignment of proceeds. (a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by chapter 57A-9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by chapter 57A-9 or other law.

Source: SL 1998, ch 283, § 1.



§ 57A-5-115 Statute of limitations.

57A-5-115. Statute of limitations. An action to enforce a right or obligation arising under this chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

Source: SL 1998, ch 283, § 1.



§ 57A-5-116 Choice of law and forum.

57A-5-116. Choice of law and forum. (a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in § 57A-5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this chapter would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this chapter and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in § 57A-5-103(c).

(d) If there is conflict between this chapter and chapter 57A-3, 57A-4, 57A-4A, or 57A-9, this chapter governs.

(e) The forum for settling disputes arising out of an undertaking within this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

Source: SL 1998, ch 283, § 1.



§ 57A-5-117 Subrogation of issuer, applicant, and nominated person.

57A-5-117. Subrogation of issuer, applicant, and nominated person. (a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) The applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.

Source: SL 1998, ch 283, § 1.



§ 57A-5-118 Issuer's security interest in document presented under letter of credit.

57A-5-118. Issuer's security interest in document presented under letter of credit. (a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to chapter 57A-9, but:

(1) A security agreement is not necessary to make the security interest enforceable under § 57A-9-203(b)(3);

(2) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected;

(3) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.
Source: SL 2000, ch 231, § 12.






Chapter 06 - Bulk Transfers [Repealed]

CHAPTER 57A-6

BULK TRANSFERS [REPEALED]

[Repealed by SL 1993, ch 356, § 1]



Chapter 07 - Documents Of Title

§ 57A-7-101 Short title.

57A-7-101. Short title. This chapter may be cited as Uniform Commercial Code-Documents of Title.

Source: SL 2009, ch 254, § 7-101.



§ 57A-7-102 Definitions and index of definitions.

57A-7-102. Definitions and index of definitions. (a) In this chapter, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) "Carrier" means a person that issues a bill of lading.

(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper" means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

(b) Definitions in other chapters applying to this chapter and the sections in which they appear are:

(1) "Contract for sale", § 57A-2-106.

(2) "Lessee in ordinary course of business", § 57A-2A-103.

(3) "Receipt" of goods, § 57A-2-103.

(c) In addition, chapter 57A-1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Source: SL 2009, ch 254, § 7-102.



§ 57A-7-103 Relation of chapter to treaty or statute.

57A-7-103. Relation of chapter to treaty or statute. (a) This chapter is subject to any treaty or statute of the United States or a regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This chapter does not repeal or modify any law prescribing the form or contents of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's businesses in respects not specifically treated in this chapter. However, violation of these laws does not affect the status of a document of title that otherwise complies with the definition of a document of title.

(c) This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et. seq.) but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)).

(d) To the extent there is a conflict between the Uniform Electronic Transactions Act and this chapter, this chapter governs.

Source: SL 2009, ch 254, § 7-103.



§ 57A-7-104 Negotiable and nonnegotiable document of title.

57A-7-104. Negotiable and nonnegotiable document of title. (a) A document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

Source: SL 2009, ch 254, § 7-104.



§ 57A-7-105 Reissuance in alternative medium.

57A-7-105. Reissuance in alternative medium. (a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of the electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.
Source: SL 2009, ch 254, § 7-105.



§ 57A-7-106 Control of electronic document of title

57A-7-106. Control of electronic document of title. (a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.
Source: SL 2009, ch 254, § 7-106.



§ 57A-7-201 Person that may issue a warehouse receipt--Storage under bond.

57A-7-201. Person that may issue a warehouse receipt--Storage under bond. (a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

Source: SL 2009, ch 254, § 7-201.



§ 57A-7-202 Form of warehouse receipt--Effect of omission.

57A-7-202. Form of warehouse receipt--Effect of omission. (a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) The location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) The rate of storage and handling charges, but if goods are stored under a field warehousing arrangement, a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, but if the precise amount of advances made or of liabilities incurred is, at the time of the issue of the receipt, unknown to the warehouse or to its agent that issued the receipt, a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under § 57A-7-403 or its duty of care under § 57A-7-204. Any contrary provisions are ineffective.

Source: SL 2009, ch 254, § 7-202.



§ 57A-7-203 Liability for nonreceipt or misdescription.

57A-7-203. Liability for nonreceipt or misdescription. A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown", "said to contain", or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.
Source: SL 2009, ch 254, § 7-203.



§ 57A-7-204 Duty of care--Contractual limitation of warehouse's liability.

57A-7-204. Duty of care--Contractual limitation of warehouse's liability. (a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. However, unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. The warehouse's liability, on request of the bailor in a record at the time of signing such storage agreement or within a reasonable time after receipt of the warehouse receipt, may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

(d) This section does not impair or repeal chapters 49-42 to 49-45, inclusive.

Source: SL 2009, ch 254, § 7-204.



§ 57A-7-205 Title under warehouse receipt defeated in certain cases.

57A-7-205. Title under warehouse receipt defeated in certain cases. A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

Source: SL 2009, ch 254, § 7-205.



§ 57A-7-206 Termination of storage at warehouse's option.

57A-7-206. Termination of storage at warehouse's option. (a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than thirty days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to § 57A-7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and § 57A-7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this chapter upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

Source: SL 2009, ch 254, § 7-206.



§ 57A-7-207 Goods to be kept separate--Fungible goods.

57A-7-207. Goods to be kept separate--Fungible goods. (a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the good are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

Source: SL 2009, ch 254, § 7-207.



§ 57A-7-208 Altered warehouse receipts.

57A-7-208. Altered warehouse receipts. If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

Source: SL 2009, ch 254, § 7-208.



§ 57A-7-209 Lien of warehouse.

57A-7-209. Lien of warehouse. (a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) The warehouse may also reserve a security interest under chapter 57A-9 against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. A security interest is governed by chapter 57A-9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document covering the goods to the bailor or the bailor's nominee with actual or apparent authority to ship, store, or sell; or with power to obtain delivery under § 57A-7-403; or with power of disposition under § 57A-2-403, 57A-2A-304(2), 57A-2A-305(2), or 57A-9-320 or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

Source: SL 2009, ch 254, § 7-209.



§ 57A-7-210 Enforcement of warehouse's lien

57A-7-210. Enforcement of warehouse's lien. (a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse has sold in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse's lien on goods, other than goods stored by a merchant in the course of its business, may be enforced only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least fifteen days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten days before the sale in not less than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this chapter.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

Source: SL 2009, ch 254, § 7-210.



§ 57A-7-301 Liability for nonreceipt or misdescription--"Said to contain"--"Shipper's weight, load, and count"--Improper handling.

57A-7-301. Liability for nonreceipt or misdescription--"Said to contain"--"Shipper's weight, load, and count"--Improper handling. (a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the document of title indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load and count," or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of the bill of lading, the issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk and words such as "shipper's weight, load and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed by packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of the bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

(d) The issuer, by including in the bill of lading the words "shipper's weight, load and count," or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to the issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of the issuer to that indemnity does not limit its responsibility or liability under the contract of carriage to any person other than the shipper.

Source: SL 2009, ch 254, § 7-301.



§ 57A-7-302 Through bills of lading and similar documents of title.

57A-7-302. Through bills of lading and similar documents of title. (a) The issuer of a through bill of lading or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier is liable to any person entitled to recover on the document for any breach by the other person or the performing carrier of its obligation under the document. However, to the extent that the bill covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the document for the breach.
Source: SL 2009, ch 254, § 7-302.



§ 57A-7-303 Diversion--Reconsignment--Change of instructions.

57A-7-303. Diversion--Reconsignment--Change of instructions. (a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

Source: SL 2009, ch 254, § 7-303.



§ 57A-7-304 Tangible bills of lading in a set.

57A-7-304. Tangible bills of lading in a set. (a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee is obliged to deliver in accordance with §§ 57A-7-401 to 57A-7-404, inclusive, against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

Source: SL 2009, ch 254, § 7-304.



§ 57A-7-305 Destination bills.

57A-7-305. Destination bills. (a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to § 57A-7-105, may procure a substitute bill to be issued at any place designated in the request.

Source: SL 2009, ch 254, § 7-305.



§ 57A-7-306 Altered bills of lading.

57A-7-306. Altered bills of lading. An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

Source: SL 2009, ch 254, § 7-306.



§ 57A-7-307 Lien of carrier.

57A-7-307. Lien of carrier. (a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

Source: SL 2009, ch 254, § 7-307.



§ 57A-7-308 Enforcement of carrier's lien.

57A-7-308. Enforcement of carrier's lien. (a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier has sold goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this chapter.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 57A-7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

Source: SL 2009, ch 254, § 7-308.



§ 57A-7-309 Duty of care--Contractual limitation of carrier's liability

57A-7-309. Duty of care--Contractual limitation of carrier's liability. (a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

Source: SL 2009, ch 254, § 7-309.



§ 57A-7-401 Irregularities in issue of receipt or bill or conduct of issuer.

57A-7-401. Irregularities in issue of receipt or bill or conduct of issuer. The obligations imposed by this chapter on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this chapter or of any other statute, rule, or regulation regarding its issue, form, or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.
Source: SL 2009, ch 254, § 7-401.



§ 57A-7-402 Duplicate document of title--Overissue.

57A-7-402. Duplicate document of title--Overissue. A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to § 57A-7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

Source: SL 2009, ch 254, § 7-402.



§ 57A-7-403 Obligation of bailee to deliver--Excuse.

57A-7-403. Obligation of bailee to deliver--Excuse. (a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller of its right to stop delivery pursuant to § 57A-2-705 or by a lessor of its right to stop delivery pursuant to § 57A-2A-526;

(5) A diversion, reconsignment, or other disposition pursuant to § 57A-7-303;

(6) Release, satisfaction, or any other fact affording a personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is one against which the document of title does not confer a right under § 57A-7-503(a):

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or be liable to any person to which the document is duly negotiated.
Source: SL 2009, ch 254, § 7-403.



§ 57A-7-404 No liability for good-faith delivery pursuant to document of title

57A-7-404. No liability for good-faith delivery pursuant to document of title. A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this chapter is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.
Source: SL 2009, ch 254, § 7-404.



§ 57A-7-501 Form of negotiation and requirements of due negotiation.

57A-7-501. Form of negotiation and requirements of due negotiation. (a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to bearer, it is negotiated by delivery alone.

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person as well as delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

Source: SL 2009, ch 254, § 7-501.



§ 57A-7-502 Rights acquired by due negotiation.

57A-7-502. Rights acquired by due negotiation. (a) Subject to §§ 57A-7-205 and 57A-7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this chapter. In the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to § 57A-7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.
Source: SL 2009, ch 254, § 7-502.



§ 57A-7-503 Document of title to goods defeated in certain cases.

57A-7-503. Document of title to goods defeated in certain cases. (a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document covering the goods to the bailor or the bailor's nominee with actual or apparent authority to ship, store, or sell; with power to obtain delivery under § 57A-7-403; or with power of disposition under § 57A-2-403, 57A-2A-304(2), 57A-2A-305(2), or 57A-9-320 or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under § 57A-7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with §§ 57A-7-401 to 57A-7-404, inclusive, pursuant to its own bill of lading discharges the carrier's obligation to deliver.

Source: SL 2009, ch 254, § 7-503.



§ 57A-7-504 Rights acquired in absence of due negotiation--Effect of diversion--Stoppage of delivery.

57A-7-504. Rights acquired in absence of due negotiation--Effect of diversion--Stoppage of delivery. (a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor that could treat the transfer as void under § 57A-2-402 or 57-2A-308;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and in any event defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under § 57A-2-705 or a lessor under § 57A-2A-526, subject to the requirements of due notification in those sections. A bailee honoring the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

Source: SL 2009, ch 254, § 7-504.



§ 57A-7-505 Indorser not guarantor for other parties.

57A-7-505. Indorser not guarantor for other parties. The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

Source: SL 2009, ch 254, § 7-505.



§ 57A-7-506 Delivery without indorsement--Right to compel indorsement.

57A-7-506. Delivery without indorsement--Right to compel indorsement. The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

Source: SL 2009, ch 254, § 7-506.



§ 57A-7-507 Warranties on negotiation or delivery of document of title.

57A-7-507. Warranties on negotiation or delivery of document of title. If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under § 57A-7-508, unless otherwise agreed, the transferor warrants to its immediate purchaser only in addition to any warranty made in selling or leasing the goods that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.
Source: SL 2009, ch 254, § 7-507.



§ 57A-7-508 Warranties of collecting bank as to documents of title.

57A-7-508. Warranties of collecting bank as to documents of title. A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

Source: SL 2009, ch 254, § 7-508.



§ 57A-7-509 Adequate compliance with commercial contract

57A-7-509. Adequate compliance with commercial contract. Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by chapter 57A-2, 57A-2A, or 57A-5.

Source: SL 2009, ch 254, § 7-509.



§ 57A-7-601 Lost, stolen, or destroyed documents of title.

57A-7-601. Lost, stolen, or destroyed documents of title. (a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

(b) A bailee that without court order delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

Source: SL 2009, ch 254, § 7-601.



§ 57A-7-602 Judicial process against goods covered by negotiable document of title.

57A-7-602. Judicial process against goods covered by negotiable document of title. Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

Source: SL 2009, ch 254, § 7-602.



§ 57A-7-603 Conflicting claims--Interpleader

57A-7-603. Conflicting claims--Interpleader. If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

Source: SL 2009, ch 254, § 7-603.



§ 57A-7-701 Applicability.

57A-7-701. Applicability. This chapter applies to a document of title that is issued or a bailment that arises on or after July 1, 2009. This chapter does not apply to a document of title that is issued or a bailment that arises before July 1, 2009 even if the document of title or bailment would be subject to this chapter if the document of title had been issued or bailment had arisen after July 1, 2009. This chapter does not apply to a right of action that has accrued before July 1, 2009.

Source: SL 2009, ch 254, § 7-703.



§ 57A-7-702 Savings clause.

57A-7-702. Savings clause. A document of title issued or a bailment that arises before July 1, 2009 and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by SL 2009, ch 254 as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.

Source: SL 2009, ch 254, § 7-704.






Chapter 08 - Investment Securities

§ 57A-8-101 Short title.

57A-8-101. Short title. This chapter may be cited as Uniform Commercial Code--Investment Securities.

Source: SL 1998, ch 284, § 1.



§ 57A-8-102 Definitions.

57A-8-102. Definitions. (a) In this chapter:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) A person that is registered as a "clearing agency" under the federal securities laws;

(ii) A federal reserve bank; or

(iii) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) Send a signed writing; or

(ii) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of § 57A-8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in § 57A-8-103, means:

(i) A security;

(ii) An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) (Reserved.)

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) The security certificate specifies a person entitled to the security; and

(ii) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) A clearing corporation; or

(ii) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in § 57A-8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) Which:

(A) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) Is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this chapter and the sections in which they appear are:

Appropriate person § 57A-8-107

Control § 57A-8-106

Delivery § 57A-8-301

Investment company security § 57A-8-103

Issuer § 57A-8-201

Overissue § 57A-8-210

Protected purchaser § 57A-8-303

Securities account § 57A-8-501

(c) In addition, chapter 57A-1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

(d) The characterization of a person, business, or transaction for purposes of this chapter does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

Source: SL 1998, ch 284, § 1; SL 2008, ch 259, § 41.



§ 57A-8-103 Rules for determining whether certain obligations and interests are securities or financial assets.

57A-8-103. Rules for determining whether certain obligations and interests are securities or financial assets. In this chapter:

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this chapter and not by chapter 57A-3, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by chapter 57A-3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in § 57A-9-102(a)(15), is not a security or a financial asset;

(g) A document of title, as defined in subdivision 57A-1-201(16), is not a financial asset unless § 57A-8-102(a)(9)(iii) applies.

Source: SL 1998, ch 284, § 1; SL 2000, ch 231, § 14; SL 2009, ch 254, § 823.



§ 57A-8-104 Acquisition of security or financial asset or interest therein.

57A-8-104. Acquisition of security or financial asset or interest therein. (a) A person acquires a security or an interest therein, under this chapter, if:

(1) The person is a purchaser to whom a security is delivered pursuant to § 57A-8-301; or

(2) The person acquires a security entitlement to the security pursuant to § 57A-8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this chapter, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in § 57A-8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).
Source: SL 1998, ch 284, § 1.



§ 57A-8-105 Notice of adverse claim.

57A-8-105. Notice of adverse claim. (a) A person has notice of an adverse claim if:

(1) The person knows of the adverse claim;

(2) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) One year after a date set for presentment or surrender for redemption or exchange; or

(2) Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) Whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under chapter 57A-9 is not notice of an adverse claim to a financial asset.

Source: SL 1998, ch 284, § 1.



§ 57A-8-106 Control.

57A-8-106. Control. (a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) The uncertificated security is delivered to the purchaser; or

(2) The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) The purchaser becomes the entitlement holder; or

(2) The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

Source: SL 1998, ch 284, § 1; SL 2000, ch 231, § 15.



§ 57A-8-107 Whether endorsement, instruction, or entitlement order is effective.

57A-8-107. Whether endorsement, instruction, or entitlement order is effective. (a) "Appropriate person" means:

(1) With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) With respect to an instruction, the registered owner of an uncertificated security;

(3) With respect to an entitlement order, the entitlement holder;

(4) If the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) If the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is effective if:

(1) It is made by the appropriate person;

(2) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under § 57A-8-106(c)(2) or (d)(2); or

(3) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) The representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

Source: SL 1998, ch 284, § 1.



§ 57A-8-108 Warranties in direct holding.

57A-8-108. Warranties in direct holding. (a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) The certificate is genuine and has not been materially altered;

(2) The transferor or indorser does not know of any fact that might impair the validity of the security;

(3) There is no adverse claim to the security;

(4) The transfer does not violate any restriction on transfer;

(5) If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) The transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) The security is valid;

(3) There is no adverse claim to the security; and

(4) At the time the instruction is presented to the issuer:

(i) The purchaser will be entitled to the registration of transfer;

(ii) The transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) The transfer will not violate any restriction on transfer; and

(iv) The requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) The uncertificated security is valid;

(2) There is no adverse claim to the security;

(3) The transfer does not violate any restriction on transfer; and

(4) The transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) There is no adverse claim to the security; and

(2) The indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) The instruction is effective; and

(2) At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

Source: SL 1998, ch 284, § 1.



§ 57A-8-109 Warranties in indirect holding.

57A-8-109. Warranties in indirect holding. (a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) There is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in § 57A-8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in § 57A-8-108(a) or (b).

Source: SL 1998, ch 284, § 1.



§ 57A-8-110 Applicability--Choice of law.

57A-8-110. Applicability--Choice of law. (a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) The validity of a security;

(2) The rights and duties of the issuer with respect to registration of transfer;

(3) The effectiveness of registration of transfer by the issuer;

(4) Whether the issuer owes any duties to an adverse claimant to a security; and

(5) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) Acquisition of a security entitlement from the securities intermediary;

(2) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this article, or this chapter, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.



§ 57A-8-111 Clearing corporation rules.

57A-8-111. Clearing corporation rules. A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this chapter and affects another party who does not consent to the rule.

Source: SL 1998, ch 284, § 1.



§ 57A-8-112 Creditor's legal process.

57A-8-112. Creditor's legal process. (a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

Source: SL 1998, ch 284, § 1.



§ 57A-8-113 Statute of frauds inapplicable.

57A-8-113. Statute of frauds inapplicable. A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

Source: SL 1998, ch 284, § 1.



§ 57A-8-114 Evidentiary rules concerning certificated securities.

57A-8-114. Evidentiary rules concerning certificated securities. The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.
Source: SL 1998, ch 284, § 1.



§ 57A-8-115 Securities intermediary and others not liable to adverse claimant.

57A-8-115. Securities intermediary and others not liable to adverse claimant. A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) Took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim.
Source: SL 1998, ch 284, § 1.



§ 57A-8-116 Securities intermediary as purchaser for value

57A-8-116. Securities intermediary as purchaser for value. A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

Source: SL 1998, ch 284, § 1.



§ 57A-8-201 Issuer.

57A-8-201. Issuer. (a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) Creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) Becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

Source: SL 1998, ch 284, § 1.



§ 57A-8-202 Issuer's responsibility and defenses; notice of defect or defense.

57A-8-202. Issuer's responsibility and defenses; notice of defect or defense. (a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in § 57A-8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

Source: SL 1998, ch 284, § 1.



§ 57A-8-203 Staleness as notice of defect or defense.

57A-8-203. Staleness as notice of defect or defense. After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) Is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.
Source: SL 1998, ch 284, § 1.



§ 57A-8-204 Effect of issuer's restriction on transfer.

57A-8-204. Effect of issuer's restriction on transfer. A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) The security is uncertificated and the registered owner has been notified of the restriction.
Source: SL 1998, ch 284, § 1.



§ 57A-8-205 Effect of unauthorized signature on security certificate.

57A-8-205. Effect of unauthorized signature on security certificate. An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) An authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) An employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.
Source: SL 1998, ch 284, § 1.



§ 57A-8-206 Completion or alteration of security certificate.

57A-8-206. Completion or alteration of security certificate. (a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) Any person may complete it by filling in the blanks as authorized; and

(2) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

Source: SL 1998, ch 284, § 1.



§ 57A-8-207 Rights and duties of issuer with respect to registered owners.

57A-8-207. Rights and duties of issuer with respect to registered owners. (a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This chapter does not affect the liability of the registered owner of a security for a call, assessment, or the like.

Source: SL 1998, ch 284, § 1.



§ 57A-8-208 Effect of signature of authenticating trustee, registrar, or transfer agent.

57A-8-208. Effect of signature of authenticating trustee, registrar, or transfer agent. (a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) The certificate is genuine;

(2) The person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

Source: SL 1998, ch 284, § 1.



§ 57A-8-209 Issuer's lien.

57A-8-209. Issuer's lien. A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

Source: SL 1998, ch 284, § 1.



§ 57A-8-210 Overissue

57A-8-210. Overissue. (a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this chapter which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

Source: SL 1998, ch 284, § 1.



§ 57A-8-301 Delivery.

57A-8-301. Delivery. (a) Delivery of a certificated security to a purchaser occurs when:

(1) The purchaser acquires possession of the security certificate;

(2) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.
Source: SL 1998, ch 284, § 1; SL 2000, ch 231, § 17.



§ 57A-8-302 Rights of purchaser.

57A-8-302. Rights of purchaser. (a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

Source: SL 1998, ch 284, § 1; SL 2000, ch 231, § 18.



§ 57A-8-303 Protected purchaser.

57A-8-303. Protected purchaser. (a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) Gives value;

(2) Does not have notice of any adverse claim to the security; and

(3) Obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

Source: SL 1998, ch 284, § 1.



§ 57A-8-304 Indorsement.

57A-8-304. Indorsement. (a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in § 57A-8-108 and not an obligation that the security will be honored by the issuer.

Source: SL 1998, ch 284, § 1.



§ 57A-8-305 Instruction.

57A-8-305. Instruction. (a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by § 57A-8-108 and not an obligation that the security will be honored by the issuer.

Source: SL 1998, ch 284, § 1.



§ 57A-8-306 Effect of guaranteeing signature, indorsement, or instruction.

57A-8-306. Effect of guaranteeing signature, indorsement, or instruction. (a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) The signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) The signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

Source: SL 1998, ch 284, § 1.



§ 57A-8-307 Purchaser's right to requisites for registration of transfer.

57A-8-307. Purchaser's right to requisites for registration of transfer. Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

Source: SL 1998, ch 284, § 1.



§ 57A-8-308 to 57A-8-321. Repealed

57A-8-308 to 57A-8-321. Repealed by SL 1998, ch 284, § 1



§ 57A-8-401 Duty of issuer to register transfer.

57A-8-401. Duty of issuer to register transfer. (a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) Reasonable assurance is given that the indorsement or instruction is genuine and authorized (§ 57A-8-402);

(4) Any applicable law relating to the collection of taxes has been complied with;

(5) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with § 57A-8-204;

(6) A demand that the issuer not register transfer has not become effective under § 57A-8-403, or the issuer has complied with § 57A-8-403(b) but no legal process or indemnity bond is obtained as provided in § 57A-8-403(d); and

(7) The transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

Source: SL 1998, ch 284, § 1.



§ 57A-8-402 Assurance that indorsement or instruction is effective.

57A-8-402. Assurance that indorsement or instruction is effective. (a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) If the indorsement is made or the instruction is originated by a fiduciary pursuant to § 57A-8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty days before the date of presentation for transfer; or

(ii) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.
Source: SL 1998, ch 284, § 1.



§ 57A-8-403 Demand that issuer not register transfer.

57A-8-403. Demand that issuer not register transfer. (a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) A demand that the issuer not register transfer had previously been received; and

(3) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed thirty days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) Obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) File with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

Source: SL 1998, ch 284, § 1.



§ 57A-8-404 Wrongful registration.

57A-8-404. Wrongful registration. (a) Except as otherwise provided in § 57A-8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) Pursuant to an ineffective indorsement or instruction;

(2) After a demand that the issuer not register transfer became effective under § 57A-8-403(a) and the issuer did not comply with § 57A-8-403(b);

(3) After the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) By an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by § 57A-8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

Source: SL 1998, ch 284, § 1.



§ 57A-8-405 Replacement of lost, destroyed, or wrongfully taken security certificate.

57A-8-405. Replacement of lost, destroyed, or wrongfully taken security certificate. (a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) Files with the issuer a sufficient indemnity bond; and

(3) Satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by § 57A-8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

Source: SL 1998, ch 284, § 1.



§ 57A-8-406 Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

57A-8-406. Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate. If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under § 57A-8-404 or a claim to a new security certificate under § 57A-8-405.

Source: SL 1998, ch 284, § 1.



§ 57A-8-407 Authenticating trustee, transfer agent, and registrar.

57A-8-407. Authenticating trustee, transfer agent, and registrar. A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

Source: SL 1998, ch 284, § 1.



§ 57A-8-408 Repealed

57A-8-408. Repealed by SL 1998, ch 284, § 1



§ 57A-8-501 Securities account; acquisition of security entitlement from securities intermediary.

57A-8-501. Securities account; acquisition of security entitlement from securities intermediary. (a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) Indicates by book entry that a financial asset has been credited to the person's securities account;

(2) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) Becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

Source: SL 1998, ch 284, § 1.



§ 57A-8-502 Assertion of adverse claim against entitlement holder.

57A-8-502. Assertion of adverse claim against entitlement holder. An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under § 57A-8-501 for value and without notice of the adverse claim.

Source: SL 1998, ch 284, § 1.



§ 57A-8-503 Property interest of entitlement holder in financial asset held by securities intermediary.

57A-8-503. Property interest of entitlement holder in financial asset held by securities intermediary. (a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in § 57A-8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under §§ 57A-8-505 to 57A-8-508, inclusive.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) Insolvency proceedings have been initiated by or against the securities intermediary;

(2) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) The securities intermediary violated its obligations under § 57A-8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) The purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under § 57A-8-504.

Source: SL 1998, ch 284, § 1.



§ 57A-8-504 Duty of securities intermediary to maintain financial asset.

57A-8-504. Duty of securities intermediary to maintain financial asset. (a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

Source: SL 1998, ch 284, § 1.



§ 57A-8-505 Duty of securities intermediary with respect to payments and distributions.

57A-8-505. Duty of securities intermediary with respect to payments and distributions. (a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

Source: SL 1998, ch 284, § 1.



§ 57A-8-506 Duty of securities intermediary to exercise rights as directed by entitlement holder.

57A-8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder. A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.
Source: SL 1998, ch 284, § 1.



§ 57A-8-507 Duty of securities intermediary to comply with entitlement order.

57A-8-507. Duty of securities intermediary to comply with entitlement order. (a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

Source: SL 1998, ch 284, § 1.



§ 57A-8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

57A-8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding. A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.
Source: SL 1998, ch 284, § 1.



§ 57A-8-509 Specification of duties of securities intermediary by other statute or regulation; Manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

57A-8-509. Specification of duties of securities intermediary by other statute or regulation; Manner of performance of duties of securities intermediary and exercise of rights of entitlement holder. (a) If the substance of a duty imposed upon a securities intermediary by §§ 57A-8-504 to 57A-8-508, inclusive, is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by §§ 57A-8-504 to 57A-8-508, inclusive, is subject to:

(1) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) Rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 57A-8-504 to 57A-8-508, inclusive, do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

Source: SL 1998, ch 284, § 1.



§ 57A-8-510 Rights of purchaser of security entitlement from entitlement holder.

57A-8-510. Rights of purchaser of security entitlement from entitlement holder. (a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under § 57A-8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in chapter 57A-9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under § 57A-8-106(d)(1);

(2) The securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under § 57A-8-106(d)(2); or

(3) If the purchaser obtained control through another person under § 57A-8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

Source: SL 1998, ch 284, § 1; SL 2000, ch 231, § 19.



§ 57A-8-511 Priority among security interests and entitlement holders

57A-8-511. Priority among security interests and entitlement holders. (a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

Source: SL 1998, ch 284, § 1.



§ 57A-8-603 Savings clause.

57A-8-603. Savings clause. (a) This chapter does not affect an action or proceeding commenced before this chapter takes effect.

(b) If a security interest in a security is perfected at the date this chapter takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this chapter, no further action is required to continue perfection. If a security interest in a security is perfected at the date this chapter takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this chapter, the security interest remains perfected for a period of four months after the effective date and continues perfected thereafter if appropriate action to perfect under this chapter is taken within that period. If a security interest is perfected at the date this chapter takes effect and the security interest can be perfected by filing under this chapter, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

Source: SL 1998, ch 284, § 1.






Chapter 09 - Secured Transactions

§ 57A-9-101 Short title.

57A-9-101. Short title. This chapter may be cited as Uniform Commercial Code--Secured Transactions.

Source: SL 2000, ch 231.

57A-9-101. Short title. This chapter may be cited as Uniform Commercial Code--Secured Transactions.

Source: SL 2000, ch 231.



§ 57A-9-102 Definitions and index of definitions.

57A-9-102. Definitions and index of definitions. (a) In this chapter:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting," except as used in "accounting for," means a record:

(A) Authenticated by a secured party;

(B) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) Identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest, other than a security interest, in farm products:

(A) Which secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor's farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation;

(B) Which is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) Leased real property to a debtor in connection with the debtor's farming operation; and

(C) Whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(A) Oil, gas, or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or

(B) Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(A) To sign; or

(B) With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) Proceeds to which a security interest attaches;

(B) Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) Goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) The claimant is an organization; or

(B) The claimant is an individual and the claim:

(i) Arose in the course of the claimant's business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) Is registered as a futures commission merchant under federal commodities law; or

(B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) To send a written or other tangible record;

(B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(C) The goods are not consumer goods immediately before delivery; and

(D) The transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) An individual incurs an obligation primarily for personal, family, or household purposes; and

(B) A security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) A consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in § 57A-7-201(b).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) Crops grown, growing, or to be grown, including:

(i) Crops produced on trees, vines, and bushes; and

(ii) Aquatic goods produced in aquacultural operations;

(B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) Supplies used or produced in a farming operation; or

(D) Products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to § 57A-9-519(a).

(37) "Filing office" means an office designated in § 57A-9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to § 57A-9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying § 57A-9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) Are leased by a person as lessor;

(B) Are held by a person for sale or lease or to be furnished under a contract of service;

(C) Are furnished by a person under a contract of service; or

(D) Consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization" with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) An assignee for benefit of creditors from the time of assignment;

(C) A trustee in bankruptcy from the date of the filing of the petition; or

(D) A receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(A) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under § 57A-9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor," except as used in § 57A-9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under § 57A-9-203(d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to," with respect to an individual, means:

(A) The spouse of the individual;

(B) A brother, brother-in-law, sister, or sister-in-law of the individual;

(C) An ancestor or lineal descendant of the individual or the individual's spouse; or

(D) Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to," with respect to an organization, means:

(A) A person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) An officer or director of, or a person performing similar functions with respect to, the organization;

(C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) The spouse of an individual described in subparagraph (A), (B), or (C); or

(E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds," except as used in § 57A-9-609(b), means the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) Whatever is collected on, or distributed on account of, collateral;

(C) Rights arising out of collateral;

(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to §§ 57A-9-620, 57A-9-621, and 57A-9-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(A) Debt or other securities are issued; and

(B) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(68) "Public organic record" means a record that is available to the public for inspection and is:

(A) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the original record;

(B) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) A record consisting of legislation enacted by the Legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(69) "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record," except as used in "for record," "of record," "record or legal title," and "record owner," means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

(72) "Secondary obligor" means an obligor to the extent that:

(A) The obligor's obligation is secondary; or

(B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) A person that holds an agricultural lien;

(C) A consignor;

(D) A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) A person that holds a security interest arising under §§ 57A-2-401, 57A-2-505, 57A-2-711(3), 57A-2A-508(5), 57A-4-210, or 57A-5-118.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

(75) "Send," in connection with a record or notification, means:

(A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(A) Operating a railroad, subway, street railway, or trolley bus;

(B) Transmitting communications electrically, electromagnetically, or by light;

(C) Transmitting goods by pipeline or sewer; or

(D) Transmitting or producing and transmitting electricity, steam, gas, or water.

(b) The following definitions in other sections apply to this chapter:

"Applicant." § 57A-5-102.

"Broker." § 57A-8-102.

"Certificated security." § 57A-8-102.

"Check." § 57A-3-104.

"Clearing corporation." § 57A-8-102.

"Contract for sale." § 57A-2-106.

"Control" (with respect to a document of title) § 57A-7-106.

"Customer." § 57A-4-104.

"Entitlement holder." § 57A-8-102.

"Financial asset." § 57A-8-102.

"Holder in due course." § 57A-3-302.

"Issuer" (with respect to a letter of credit or letter-of-credit right). § 57A-5-102.

"Issuer" (with respect to a security). § 57A-8-201.

"Lease." § 57A-2A-103.

"Lease agreement." § 57A-2A-103.

"Lease contract." § 57A-2A-103.

"Leasehold interest." § 57A-2A-103.

"Lessee." § 57A-2A-103.

"Lessee in ordinary course of business." § 57A-2A-103.

"Lessor." § 57A-2A-103.

"Lessor's residual interest." § 57A-2A-103.

"Letter of credit." § 57A-5-102.

"Merchant." § 57A-2-104.

"Negotiable instrument." § 57A-3-104.

"Nominated person." § 57A-5-102.

"Note." § 57A-3-104.

"Proceeds of a letter of credit." § 57A-5-114.

"Prove." § 57A-3-103.

"Sale." § 57A-2-106.

"Securities account." § 57A-8-501.

"Securities intermediary." § 57A-8-102.

"Security." § 57A-8-102.

"Security certificate." § 57A-8-102.

"Security entitlement." § 57A-8-102.

"Uncertificated security." § 57A-8-102.

(c) SDCL chapter 57A-1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Source: SL 2000, ch 231; SL 2001, ch 261, § 1; SL 2008, ch 259, § 42; SL 2009, ch 254, §§ 824, 825; SL 2012, ch 238, § 1, eff. July 1, 2013.

57A-9-102. Definitions and index of definitions. (a) In this chapter:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting," except as used in "accounting for," means a record:

(A) Authenticated by a secured party;

(B) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) Identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest, other than a security interest, in farm products:

(A) Which secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor's farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation;

(B) Which is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) Leased real property to a debtor in connection with the debtor's farming operation; and

(C) Whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(A) Oil, gas, or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or

(B) Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(A) To sign; or

(B) With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) Proceeds to which a security interest attaches;

(B) Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) Goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) The claimant is an organization; or

(B) The claimant is an individual and the claim:

(i) Arose in the course of the claimant's business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) Is registered as a futures commission merchant under federal commodities law; or

(B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) To send a written or other tangible record;

(B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(C) The goods are not consumer goods immediately before delivery; and

(D) The transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) An individual incurs an obligation primarily for personal, family, or household purposes; and

(B) A security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) A consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in § 57A-7-201(b).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) Crops grown, growing, or to be grown, including:

(i) Crops produced on trees, vines, and bushes; and

(ii) Aquatic goods produced in aquacultural operations;

(B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) Supplies used or produced in a farming operation; or

(D) Products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to § 57A-9-519(a).

(37) "Filing office" means an office designated in § 57A-9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to § 57A-9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying § 57A-9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) Are leased by a person as lessor;

(B) Are held by a person for sale or lease or to be furnished under a contract of service;

(C) Are furnished by a person under a contract of service; or

(D) Consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization" with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) An assignee for benefit of creditors from the time of assignment;

(C) A trustee in bankruptcy from the date of the filing of the petition; or

(D) A receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(A) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under § 57A-9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor," except as used in § 57A-9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under § 57A-9-203(d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to," with respect to an individual, means:

(A) The spouse of the individual;

(B) A brother, brother-in-law, sister, or sister-in-law of the individual;

(C) An ancestor or lineal descendant of the individual or the individual's spouse; or

(D) Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to," with respect to an organization, means:

(A) A person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) An officer or director of, or a person performing similar functions with respect to, the organization;

(C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) The spouse of an individual described in subparagraph (A), (B), or (C); or

(E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds," except as used in § 57A-9-609(b), means the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) Whatever is collected on, or distributed on account of, collateral;

(C) Rights arising out of collateral;

(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to §§ 57A-9-620, 57A-9-621, and 57A-9-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(A) Debt or other securities are issued; and

(B) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(68) "Public organic record" means a record that is available to the public for inspection and is:

(A) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the original record;

(B) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) A record consisting of legislation enacted by the Legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(69) "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record," except as used in "for record," "of record," "record or legal title," and "record owner," means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

(72) "Secondary obligor" means an obligor to the extent that:

(A) The obligor's obligation is secondary; or

(B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) A person that holds an agricultural lien;

(C) A consignor;

(D) A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) A person that holds a security interest arising under §§ 57A-2-401, 57A-2-505, 57A-2-711(3), 57A-2A-508(5), 57A-4-210, or 57A-5-118.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

(75) "Send," in connection with a record or notification, means:

(A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(A) Operating a railroad, subway, street railway, or trolley bus;

(B) Transmitting communications electrically, electromagnetically, or by light;

(C) Transmitting goods by pipeline or sewer; or

(D) Transmitting or producing and transmitting electricity, steam, gas, or water.

(b) The following definitions in other sections apply to this chapter:

"Applicant." § 57A-5-102.

"Broker." § 57A-8-102.

"Certificated security." § 57A-8-102.

"Check." § 57A-3-104.

"Clearing corporation." § 57A-8-102.

"Contract for sale." § 57A-2-106.

"Control" (with respect to a document of title) § 57A-7-106.

"Customer." § 57A-4-104.

"Entitlement holder." § 57A-8-102.

"Financial asset." § 57A-8-102.

"Holder in due course." § 57A-3-302.

"Issuer" (with respect to a letter of credit or letter-of-credit right). § 57A-5-102.

"Issuer" (with respect to a security). § 57A-8-201.

"Lease." § 57A-2A-103.

"Lease agreement." § 57A-2A-103.

"Lease contract." § 57A-2A-103.

"Leasehold interest." § 57A-2A-103.

"Lessee." § 57A-2A-103.

"Lessee in ordinary course of business." § 57A-2A-103.

"Lessor." § 57A-2A-103.

"Lessor's residual interest." § 57A-2A-103.

"Letter of credit." § 57A-5-102.

"Merchant." § 57A-2-104.

"Negotiable instrument." § 57A-3-104.

"Nominated person." § 57A-5-102.

"Note." § 57A-3-104.

"Proceeds of a letter of credit." § 57A-5-114.

"Prove." § 57A-3-103.

"Sale." § 57A-2-106.

"Securities account." § 57A-8-501.

"Securities intermediary." § 57A-8-102.

"Security." § 57A-8-102.

"Security certificate." § 57A-8-102.

"Security entitlement." § 57A-8-102.

"Uncertificated security." § 57A-8-102.

(c) SDCL chapter 57A-1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Source: SL 2000, ch 231; SL 2001, ch 261, § 1; SL 2008, ch 259, § 42; SL 2009, ch 254, §§ 824, 825; SL 2012, ch 238, § 1, eff. July 1, 2013.



§ 57A-9-103 Purchase money security interest--Application of payments--Burden of establishing nature of interest.

57A-9-103. Purchase money security interest--Application of payments--Burden of establishing nature of interest. (a) In this section:

(1) "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase-money security interest:

(1) To the extent that the goods are purchase-money collateral with respect to that security interest;

(2) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) If the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) In accordance with any reasonable method of application to which the parties agree;

(2) In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) To obligations that are not secured; and

(B) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) A purchase-money security interest does not lose its status as such, even if:

(1) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) A secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

Source: SL 2000, ch 231.

57A-9-103. Purchase money security interest--Application of payments--Burden of establishing nature of interest. (a) In this section:

(1) "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase-money security interest:

(1) To the extent that the goods are purchase-money collateral with respect to that security interest;

(2) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) If the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) In accordance with any reasonable method of application to which the parties agree;

(2) In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) To obligations that are not secured; and

(B) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) A purchase-money security interest does not lose its status as such, even if:

(1) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) A secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

Source: SL 2000, ch 231.



§ 57A-9-104 Control of deposit account.

57A-9-104. Control of deposit account. (a) A secured party has control of a deposit account if:

(1) The secured party is the bank with which the deposit account is maintained;

(2) The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) The secured party becomes the bank's customer with respect to the deposit account.

(b) A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

Source: SL 2000, ch 231.

57A-9-104. Control of deposit account. (a) A secured party has control of a deposit account if:

(1) The secured party is the bank with which the deposit account is maintained;

(2) The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) The secured party becomes the bank's customer with respect to the deposit account.

(b) A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

Source: SL 2000, ch 231.



§ 57A-9-105 Control of electronic chattel paper.

57A-9-105. Control of electronic chattel paper. (a) A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) A system satisfies subsection (a) and a secured party has control of electronic chattel paper, if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.
Source: SL 2000, ch 231; SL 2012, ch 238, § 2, eff. July 1, 2013.

57A-9-105. Control of electronic chattel paper. (a) A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) A system satisfies subsection (a) and a secured party has control of electronic chattel paper, if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.
Source: SL 2000, ch 231; SL 2012, ch 238, § 2, eff. July 1, 2013.



§ 57A-9-106 Control of security, security settlement, or commodity contract.

57A-9-106. Control of security, security settlement, or commodity contract. (a) A person has control of a certificated security, uncertificated security, or security entitlement as provided in § 57A-8-106.

(b) A secured party has control of a commodity contract if:

(1) The secured party is the commodity intermediary with which the commodity contract is carried; or

(2) The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

Source: SL 2000, ch 231.

57A-9-106. Control of security, security settlement, or commodity contract. (a) A person has control of a certificated security, uncertificated security, or security entitlement as provided in § 57A-8-106.

(b) A secured party has control of a commodity contract if:

(1) The secured party is the commodity intermediary with which the commodity contract is carried; or

(2) The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

Source: SL 2000, ch 231.



§ 57A-9-107 Control of letter-of-credit right.

57A-9-107. Control of letter-of-credit right. A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under § 57A-5-114(c) or otherwise applicable law or practice.

Source: SL 2000, ch 231.

57A-9-107. Control of letter-of-credit right. A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under § 57A-5-114(c) or otherwise applicable law or practice.

Source: SL 2000, ch 231.



§ 57A-9-108 Sufficiency of description of property.

57A-9-108. Sufficiency of description of property. (a) Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) Specific listing;

(2) Category;

(3) Except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) Quantity;

(5) Computational or allocational formula or procedure; or

(6) Except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) The collateral by those terms or as investment property; or

(2) The underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) A commercial tort claim; or

(2) A consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.
Source: SL 2000, ch 231.

57A-9-108. Sufficiency of description of property. (a) Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) Specific listing;

(2) Category;

(3) Except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) Quantity;

(5) Computational or allocational formula or procedure; or

(6) Except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) The collateral by those terms or as investment property; or

(2) The underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) A commercial tort claim; or

(2) A consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.
Source: SL 2000, ch 231.



§ 57A-9-109 Application of chapter.

57A-9-109. Application of chapter. (a) Except as otherwise provided in subsections (c) and (d), this chapter applies to:

(1) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) An agricultural lien;

(3) A sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) A consignment;

(5) A security interest arising under § 57A-2-401, 57A-2-505, 57A-2-711(3), or 57A-2A-508(5), as provided in § 57A-9-110; and

(6) A security interest arising under § 57A-4-210 or 57A-5-118.

(b) The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(c) This chapter does not apply to the extent that:

(1) A statute, regulation, or treaty of the United States preempts this chapter;

(2) Another statute of this State governs the creation of a security interest created by this State or a governmental unit of this State;

(3) A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under § 57A-5-114.

(d) This chapter does not apply to:

(1) A landlord's lien, other than an agricultural lien;

(2) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but § 57A-9-333 applies with respect to priority of the lien;

(3) An assignment of a claim for wages, salary, or other compensation of an employee;

(4) A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but §§ 57A-9-315 and 57A-9-322 apply with respect to proceeds and priorities in proceeds;

(9) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) A right of recoupment or set-off, but:

(A) Section 57A-9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 57A-9-404 applies with respect to defenses or claims of an account debtor;

(11) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) Liens on real property in §§ 57A-9-203 and 57A-9-308;

(B) Fixtures in § 57A-9-334;

(C) Fixture filings in §§ 57A-9-501, 57A-9-502, 57A-9-512, 57A-9-516, and 57A-9-519; and

(D) Security agreements covering personal and real property in § 57A-9-604;

(12) An assignment of a claim arising in tort, other than a commercial tort claim, but §§ 57A-9-315 and 57A-9-322 apply with respect to proceeds and priorities in proceeds;

(13) A transfer or security interest made or created by a state or any governmental unit;

(14) An assignment of a deposit account in a consumer transaction, but §§ 57A-9-315 and 57A-9-322 apply with respect to proceeds and priorities in proceeds;

(15) The pledging or segregating of collateral for public deposits as authorized by § 51A-10-9, chapter 52-5, and chapter 4-6A;

(16) An assignment of a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended to January 1, 2001; or

(17) An assignment of a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended to January 1, 2001.
Source: SL 2000, ch 231; SL 2001, ch 261, § 2.

57A-9-109. Application of chapter. (a) Except as otherwise provided in subsections (c) and (d), this chapter applies to:

(1) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) An agricultural lien;

(3) A sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) A consignment;

(5) A security interest arising under § 57A-2-401, 57A-2-505, 57A-2-711(3), or 57A-2A-508(5), as provided in § 57A-9-110; and

(6) A security interest arising under § 57A-4-210 or 57A-5-118.

(b) The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(c) This chapter does not apply to the extent that:

(1) A statute, regulation, or treaty of the United States preempts this chapter;

(2) Another statute of this State governs the creation of a security interest created by this State or a governmental unit of this State;

(3) A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under § 57A-5-114.

(d) This chapter does not apply to:

(1) A landlord's lien, other than an agricultural lien;

(2) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but § 57A-9-333 applies with respect to priority of the lien;

(3) An assignment of a claim for wages, salary, or other compensation of an employee;

(4) A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but §§ 57A-9-315 and 57A-9-322 apply with respect to proceeds and priorities in proceeds;

(9) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) A right of recoupment or set-off, but:

(A) Section 57A-9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 57A-9-404 applies with respect to defenses or claims of an account debtor;

(11) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) Liens on real property in §§ 57A-9-203 and 57A-9-308;

(B) Fixtures in § 57A-9-334;

(C) Fixture filings in §§ 57A-9-501, 57A-9-502, 57A-9-512, 57A-9-516, and 57A-9-519; and

(D) Security agreements covering personal and real property in § 57A-9-604;

(12) An assignment of a claim arising in tort, other than a commercial tort claim, but §§ 57A-9-315 and 57A-9-322 apply with respect to proceeds and priorities in proceeds;

(13) A transfer or security interest made or created by a state or any governmental unit;

(14) An assignment of a deposit account in a consumer transaction, but §§ 57A-9-315 and 57A-9-322 apply with respect to proceeds and priorities in proceeds;

(15) The pledging or segregating of collateral for public deposits as authorized by § 51A-10-9, chapter 52-5, and chapter 4-6A;

(16) An assignment of a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended to January 1, 2001; or

(17) An assignment of a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended to January 1, 2001.
Source: SL 2000, ch 231; SL 2001, ch 261, § 2.



§ 57A-9-110 Provisions governing security interests arising under other sections.

57A-9-110. Provisions governing security interests arising under other sections. A security interest arising under § 57A-2-401, 57A-2-505, 57A-2-711(3), or 57A-2A-508(5) is subject to this chapter. However, until the debtor obtains possession of the goods:

(1) The security interest is enforceable, even if § 57A-9-203(b)(3) has not been satisfied;

(2) Filing is not required to perfect the security interest;

(3) The rights of the secured party after default by the debtor are governed by chapter 57A-2 or 57A-2A; and

(4) The security interest has priority over a conflicting security interest created by the debtor.
Source: SL 2000, ch 231.

57A-9-110. Provisions governing security interests arising under other sections. A security interest arising under § 57A-2-401, 57A-2-505, 57A-2-711(3), or 57A-2A-508(5) is subject to this chapter. However, until the debtor obtains possession of the goods:

(1) The security interest is enforceable, even if § 57A-9-203(b)(3) has not been satisfied;

(2) Filing is not required to perfect the security interest;

(3) The rights of the secured party after default by the debtor are governed by chapter 57A-2 or 57A-2A; and

(4) The security interest has priority over a conflicting security interest created by the debtor.
Source: SL 2000, ch 231.



§ 57A-9-111 Repealed

57A-9-111. Repealed by SL 1993, ch 356, § 1

57A-9-111. Repealed by SL 1993, ch 356, § 1



§ 57A-9-201 Effectiveness of security interest in general--Applicability of other laws--Conflict of law.

57A-9-201. Effectiveness of security interest in general--Applicability of other laws--Conflict of law. (a) Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) A transaction subject to this chapter is subject to any applicable rule of law which establishes a different rule for consumers, any other statute or regulation that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit, and any consumer-protection statute or regulation.

(c) In case of conflict between this chapter and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) This chapter does not:

(1) Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) Extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.
Source: SL 2000, ch 231.

57A-9-201. Effectiveness of security interest in general--Applicability of other laws--Conflict of law. (a) Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) A transaction subject to this chapter is subject to any applicable rule of law which establishes a different rule for consumers, any other statute or regulation that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit, and any consumer-protection statute or regulation.

(c) In case of conflict between this chapter and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) This chapter does not:

(1) Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) Extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.
Source: SL 2000, ch 231.



§ 57A-9-202 Immateriality of title to collateral.

57A-9-202. Immateriality of title to collateral. Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

Source: SL 2000, ch 231.

57A-9-202. Immateriality of title to collateral. Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

Source: SL 2000, ch 231.



§ 57A-9-203 Attachment and enforceability of security interest--Proceeds--Supporting obligations--Formal requisites.

57A-9-203. Attachment and enforceability of security interest--Proceeds--Supporting obligations--Formal requisites (a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) Value has been given;

(2) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) One of the following conditions is met:

(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) The collateral is not a certificated security and is in the possession of the secured party under § 57A-9-313 pursuant to the debtor's security agreement;

(C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under § 57A-8-301 pursuant to the debtor's security agreement; or

(D) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under § 57A-9-104, 57A-9-105, 57A-9-106, 57A-9-107, or 57A-7-106 pursuant to the debtor's security agreement.

(c) Subsection (b) is subject to § 57A-4-210 on the security interest of a collecting bank, § 57A-5-118 on the security interest of a letter-of-credit issuer or nominated person, § 57A-9-110 on a security interest arising under chapter 57A-2 or 57A-2A, and § 57A-9-206 on security interests in investment property.

(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

(1) The security agreement becomes effective to create a security interest in the person's property; or

(2) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) The agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) Another agreement is not necessary to make a security interest in the property enforceable.

(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by § 57A-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

Source: SL 2000, ch 231; SL 2009, ch 254, § 826.

57A-9-203. Attachment and enforceability of security interest--Proceeds--Supporting obligations--Formal requisites (a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) Value has been given;

(2) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) One of the following conditions is met:

(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) The collateral is not a certificated security and is in the possession of the secured party under § 57A-9-313 pursuant to the debtor's security agreement;

(C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under § 57A-8-301 pursuant to the debtor's security agreement; or

(D) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under § 57A-9-104, 57A-9-105, 57A-9-106, 57A-9-107, or 57A-7-106 pursuant to the debtor's security agreement.

(c) Subsection (b) is subject to § 57A-4-210 on the security interest of a collecting bank, § 57A-5-118 on the security interest of a letter-of-credit issuer or nominated person, § 57A-9-110 on a security interest arising under chapter 57A-2 or 57A-2A, and § 57A-9-206 on security interests in investment property.

(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

(1) The security agreement becomes effective to create a security interest in the person's property; or

(2) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) The agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) Another agreement is not necessary to make a security interest in the property enforceable.

(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by § 57A-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

Source: SL 2000, ch 231; SL 2009, ch 254, § 826.



§ 57A-9-204 Interest in after-acquired collateral.

57A-9-204. Interest in after-acquired collateral. (a) Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) A security interest does not attach under a term constituting an after-acquired property clause to:

(1) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) A commercial tort claim.

(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

Source: SL 2000, ch 231.

57A-9-204. Interest in after-acquired collateral. (a) Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) A security interest does not attach under a term constituting an after-acquired property clause to:

(1) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) A commercial tort claim.

(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

Source: SL 2000, ch 231.



§ 57A-9-204.1 Attachment of security interest in transactions entered into between June 30, 1978, and July 1, 1979.

57A-9-204.1. Attachment of security interest in transactions entered into between June 30, 1978, and July 1, 1979. In transactions entered into after June 30, 1978, and prior to July 1, 1979, whereby the intent of the transaction was to create a security interest pursuant to this title, that security interest shall be deemed to have attached at the time there was agreement that it attach, when value was given, and when the debtor had rights in the collateral, unless an explicit agreement postponed the time of attaching.

Source: SL 2000, ch 231.

57A-9-204.1. Attachment of security interest in transactions entered into between June 30, 1978, and July 1, 1979. In transactions entered into after June 30, 1978, and prior to July 1, 1979, whereby the intent of the transaction was to create a security interest pursuant to this title, that security interest shall be deemed to have attached at the time there was agreement that it attach, when value was given, and when the debtor had rights in the collateral, unless an explicit agreement postponed the time of attaching.

Source: SL 2000, ch 231.



§ 57A-9-205 Effect of debtor's right to use or dispose of collateral--Requirement of possession.

57A-9-205. Effect of debtor's right to use or dispose of collateral--Requirement of possession. (a) A security interest is not invalid or fraudulent against creditors solely because:

(1) The debtor has the right or ability to:

(A) Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) Collect, compromise, enforce, or otherwise deal with collateral;

(C) Accept the return of collateral or make repossessions; or

(D) Use, commingle, or dispose of proceeds; or

(2) The secured party fails to require the debtor to account for proceeds or replace collateral.

(b) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

Source: SL 2000, ch 231.

57A-9-205. Effect of debtor's right to use or dispose of collateral--Requirement of possession. (a) A security interest is not invalid or fraudulent against creditors solely because:

(1) The debtor has the right or ability to:

(A) Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) Collect, compromise, enforce, or otherwise deal with collateral;

(C) Accept the return of collateral or make repossessions; or

(D) Use, commingle, or dispose of proceeds; or

(2) The secured party fails to require the debtor to account for proceeds or replace collateral.

(b) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

Source: SL 2000, ch 231.



§ 57A-9-206 Interest in favor of securities intermediary--Interest in favor of person who delivers financial asset.

57A-9-206. Interest in favor of securities intermediary--Interest in favor of person who delivers financial asset. (a) A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary .

(b) The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) The security or other financial asset:

(A) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) The agreement calls for delivery against payment.

(d) The security interest described in subsection (c) secures the obligation to make payment for the delivery.

Source: SL 2000, ch 231.

57A-9-206. Interest in favor of securities intermediary--Interest in favor of person who delivers financial asset. (a) A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary .

(b) The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) The security or other financial asset:

(A) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) The agreement calls for delivery against payment.

(d) The security interest described in subsection (c) secures the obligation to make payment for the delivery.

Source: SL 2000, ch 231.



§ 57A-9-207 Rights and duties of secured party having possession or control of collateral.

57A-9-207. Rights and duties of secured party having possession or control of collateral. (a) Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) The secured party may use or operate the collateral:

(A) For the purpose of preserving the collateral or its value;

(B) As permitted by an order of a court having competent jurisdiction; or

(C) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under § 57A-9-104, 57A-9-105, 57A-9-106, 57A-9-107, or 57A-7-106:

(1) May hold as additional security any proceeds, except money or funds, received from the collateral;

(2) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) May create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) Subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) To charge back uncollected collateral; or

(B) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) do not apply.
Source: SL 2000, ch 231; SL 2009, ch 254, § 827.

57A-9-207. Rights and duties of secured party having possession or control of collateral. (a) Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) The secured party may use or operate the collateral:

(A) For the purpose of preserving the collateral or its value;

(B) As permitted by an order of a court having competent jurisdiction; or

(C) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under § 57A-9-104, 57A-9-105, 57A-9-106, 57A-9-107, or 57A-7-106:

(1) May hold as additional security any proceeds, except money or funds, received from the collateral;

(2) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) May create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) Subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) To charge back uncollected collateral; or

(B) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) do not apply.
Source: SL 2000, ch 231; SL 2009, ch 254, § 827.



§ 57A-9-208 Additional duties of secured party having control of collateral.

57A-9-208. Additional duties of secured party having control of collateral. (a) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under § 57A-9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) A secured party having control of a deposit account under § 57A-9-104(a)(3) shall:

(A) Pay the debtor the balance on deposit in the deposit account; or

(B) Transfer the balance on deposit into a deposit account in the debtor's name;

(3) A secured party, other than a buyer, having control of electronic chattel paper under § 57A-9-105 shall:

(A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) A secured party having control of investment property under § 57A-8-106(d)(2) or 57A-9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) A secured party having control of a letter-of-credit right under § 57A-9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) A secured party having control of an electronic document shall:

(A) Give control of the electronic document to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.
Source: SL 2000, ch 231; SL 2009, ch 254, § 828.

57A-9-208. Additional duties of secured party having control of collateral. (a) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under § 57A-9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) A secured party having control of a deposit account under § 57A-9-104(a)(3) shall:

(A) Pay the debtor the balance on deposit in the deposit account; or

(B) Transfer the balance on deposit into a deposit account in the debtor's name;

(3) A secured party, other than a buyer, having control of electronic chattel paper under § 57A-9-105 shall:

(A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) A secured party having control of investment property under § 57A-8-106(d)(2) or 57A-9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) A secured party having control of a letter-of-credit right under § 57A-9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) A secured party having control of an electronic document shall:

(A) Give control of the electronic document to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.
Source: SL 2000, ch 231; SL 2009, ch 254, § 828.



§ 57A-9-209 Secured party's obligation to release account debtor that has received note of assignment.

57A-9-209. Secured party's obligation to release account debtor that has received note of assignment. (a) Except as otherwise provided in subsection (c), this section applies if:

(1) There is no outstanding secured obligation; and

(2) The secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under § 57A-9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

Source: SL 2000, ch 231.

57A-9-209. Secured party's obligation to release account debtor that has received note of assignment. (a) Except as otherwise provided in subsection (c), this section applies if:

(1) There is no outstanding secured obligation; and

(2) The secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under § 57A-9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

Source: SL 2000, ch 231.



§ 57A-9-210 Response to request for accounting, statement of account, or list of collateral

57A-9-210. Response to request for accounting, statement of account, or list of collateral. (a) In this section:

(1) "Request" means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the collateral; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the obligations; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

Source: SL 2000, ch 231.

57A-9-210. Response to request for accounting, statement of account, or list of collateral. (a) In this section:

(1) "Request" means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the collateral; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the obligations; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

Source: SL 2000, ch 231.



§ 57A-9-301 Law governing perfection, effect of perfection or nonperfection, and priority.

57A-9-301. Law governing perfection, effect of perfection or nonperfection, and priority. Except as otherwise provided in §§ 57A-9-303 through 57A-9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) Perfection of a security interest in the goods by filing a fixture filing;

(B) Perfection of a security interest in timber to be cut; and

(C) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.
Source: SL 2000, ch 231; SL 2009, ch 254, § 829.

57A-9-301. Law governing perfection, effect of perfection or nonperfection, and priority. Except as otherwise provided in §§ 57A-9-303 through 57A-9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) Perfection of a security interest in the goods by filing a fixture filing;

(B) Perfection of a security interest in timber to be cut; and

(C) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.
Source: SL 2000, ch 231; SL 2009, ch 254, § 829.



§ 57A-9-302 Law governing perfection and priority issues relating to farm products.

57A-9-302. Law governing perfection and priority issues relating to farm products. While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

Source: SL 2000, ch 231.

57A-9-302. Law governing perfection and priority issues relating to farm products. While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

Source: SL 2000, ch 231.



§ 57A-9-303 Law governing perfection and priority issues relating to goods covered by a certificate of title.

57A-9-303. Law governing perfection and priority issues relating to goods covered by a certificate of title. (a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

(d) A security interest in a snowmobile which attached prior to July 1, 1991, may be perfected by notation on the certificate of title under chapter 32-3 or in accordance with the provisions of chapter 57A-9.

Source: SL 2000, ch 231.

57A-9-303. Law governing perfection and priority issues relating to goods covered by a certificate of title. (a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

(d) A security interest in a snowmobile which attached prior to July 1, 1991, may be perfected by notation on the certificate of title under chapter 32-3 or in accordance with the provisions of chapter 57A-9.

Source: SL 2000, ch 231.



§ 57A-9-304 Law governing perfection and priority issues relating to deposit accounts--Determination of bank's jurisdiction.

57A-9-304. Law governing perfection and priority issues relating to deposit accounts--Determination of bank's jurisdiction. (a) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.
Source: SL 2000, ch 231.

57A-9-304. Law governing perfection and priority issues relating to deposit accounts--Determination of bank's jurisdiction. (a) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.
Source: SL 2000, ch 231.



§ 57A-9-305 Law governing perfection and priority issues relating to investment property--Determination of commodity intermediary's jurisdiction.

57A-9-305. Law governing perfection and priority issues relating to investment property--Determination of commodity intermediary's jurisdiction. (a) Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in § 57A-8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in § 57A-8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.
Source: SL 2000, ch 231.

57A-9-305. Law governing perfection and priority issues relating to investment property--Determination of commodity intermediary's jurisdiction. (a) Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in § 57A-8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in § 57A-8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.
Source: SL 2000, ch 231.



§ 57A-9-306 Law governing issues of perfection and priority relating to letter-of-credit rights.

57A-9-306. Law governing issues of perfection and priority relating to letter-of-credit rights. (a) Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in § 57A-5-116.

(c) This section does not apply to a security interest that is perfected only under § 57A-9-308(d).

Source: SL 2000, ch 231.

57A-9-306. Law governing issues of perfection and priority relating to letter-of-credit rights. (a) Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in § 57A-5-116.

(c) This section does not apply to a security interest that is perfected only under § 57A-9-308(d).

Source: SL 2000, ch 231.



§ 57A-9-307 Location of debtor.

57A-9-307. Location of debtor. (a) In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) A registered organization that is organized under the law of a state is located in that state.

(f) Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3) In the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of this part.

Source: SL 2000, ch 231; SL 2012, ch 238, § 3, eff. July 1, 2013.

57A-9-307. Location of debtor. (a) In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) A registered organization that is organized under the law of a state is located in that state.

(f) Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3) In the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of this part.

Source: SL 2000, ch 231; SL 2012, ch 238, § 3, eff. July 1, 2013.



§ 57A-9-308 What constitutes perfection of security interest or agricultural lien.

57A-9-308. What constitutes perfection of security interest or agricultural lien. (a) Except as otherwise provided in this section and § 57A-9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in §§ 57A-9-310 through 57A-9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in § 57A-9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this article and is later perfected by another method under this article, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right. Any statute conflicting with this subsection is expressly subject to this subsection.

(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

Source: SL 2000, ch 231.

57A-9-308. What constitutes perfection of security interest or agricultural lien. (a) Except as otherwise provided in this section and § 57A-9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in §§ 57A-9-310 through 57A-9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in § 57A-9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this article and is later perfected by another method under this article, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right. Any statute conflicting with this subsection is expressly subject to this subsection.

(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

Source: SL 2000, ch 231.



§ 57A-9-309 Security interests that are perfected when they attach.

57A-9-309. Security interests that are perfected when they attach. The following security interests are perfected when they attach:

(1) A purchase-money security interest in consumer goods, except as otherwise provided in § 57A-9-311(b) with respect to consumer goods that are subject to a statute or treaty described in § 57A-9-311(a);

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) A sale of a payment intangible;

(4) A sale of a promissory note;

(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) A security interest arising under § 57A-2-401, 57A-2-505, 57A-2-711(3), or 57A-2A-508(5), until the debtor obtains possession of the collateral;

(7) A security interest of a collecting bank arising under § 57A-4-210;

(8) A security interest of an issuer or nominated person arising under § 57A-5-118;

(9) A security interest arising in the delivery of a financial asset under § 57A-9-206(c);

(10) A security interest in investment property created by a broker or securities intermediary;

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) A security interest created by an assignment of a beneficial interest in a decedent's estate.
Source: SL 2000, ch 231.

57A-9-309. Security interests that are perfected when they attach. The following security interests are perfected when they attach:

(1) A purchase-money security interest in consumer goods, except as otherwise provided in § 57A-9-311(b) with respect to consumer goods that are subject to a statute or treaty described in § 57A-9-311(a);

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) A sale of a payment intangible;

(4) A sale of a promissory note;

(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) A security interest arising under § 57A-2-401, 57A-2-505, 57A-2-711(3), or 57A-2A-508(5), until the debtor obtains possession of the collateral;

(7) A security interest of a collecting bank arising under § 57A-4-210;

(8) A security interest of an issuer or nominated person arising under § 57A-5-118;

(9) A security interest arising in the delivery of a financial asset under § 57A-9-206(c);

(10) A security interest in investment property created by a broker or securities intermediary;

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) A security interest created by an assignment of a beneficial interest in a decedent's estate.
Source: SL 2000, ch 231.



§ 57A-9-310 Requirement that financing statement be filed to perfect security interest or agricultural lien--Exceptions.

57A-9-310. Requirement that financing statement be filed to perfect security interest or agricultural lien--Exceptions. (a) Except as otherwise provided in subsection (b) and § 57A-9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) The filing of a financing statement is not necessary to perfect a security interest:

(1) That is perfected under § 57A-9-308(d), (e), (f), or (g);

(2) That is perfected under § 57A-9-309 when it attaches;

(3) In property subject to a statute, regulation, or treaty described in § 57A-9-311(a);

(4) In goods in possession of a bailee which is perfected under § 57A-9-312(d)(1) or (2);

(5) In certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under § 57A-9-312(e), (f), or (g);

(6) In collateral in the secured party's possession under § 57A-9-313;

(7) In a certificated security which is perfected by delivery of the security certificate to the secured party under § 57A-9-313;

(8) In deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights which is perfected by control under § 57A-9-314;

(9) In proceeds which is perfected under § 57A-9-315;

(10) That is perfected under § 57A-9-316; or

(11) Subject to §§ 49-34-11 to 49-34-11.4, inclusive.

(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

Source: SL 2000, ch 231; SL 2009, ch 254, § 830.

57A-9-310. Requirement that financing statement be filed to perfect security interest or agricultural lien--Exceptions. (a) Except as otherwise provided in subsection (b) and § 57A-9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) The filing of a financing statement is not necessary to perfect a security interest:

(1) That is perfected under § 57A-9-308(d), (e), (f), or (g);

(2) That is perfected under § 57A-9-309 when it attaches;

(3) In property subject to a statute, regulation, or treaty described in § 57A-9-311(a);

(4) In goods in possession of a bailee which is perfected under § 57A-9-312(d)(1) or (2);

(5) In certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under § 57A-9-312(e), (f), or (g);

(6) In collateral in the secured party's possession under § 57A-9-313;

(7) In a certificated security which is perfected by delivery of the security certificate to the secured party under § 57A-9-313;

(8) In deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights which is perfected by control under § 57A-9-314;

(9) In proceeds which is perfected under § 57A-9-315;

(10) That is perfected under § 57A-9-316; or

(11) Subject to §§ 49-34-11 to 49-34-11.4, inclusive.

(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

Source: SL 2000, ch 231; SL 2009, ch 254, § 830.



§ 57A-9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

57A-9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties. (a) Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt § 57A-9-310(a);

(2) A certificate-of-title statute of this state under the law of which indication of a security interest on the certificate of title is required as a condition of perfection; or

(3) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article. Except as otherwise provided in subsection (d) and §§ 57A-9-313 and 57A-9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in subsection (d) and § 57A-9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this article.

(d) During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

Source: SL 2000, ch 231; SL 2012, ch 238, § 4, eff. July 1, 2013.

57A-9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties. (a) Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt § 57A-9-310(a);

(2) A certificate-of-title statute of this state under the law of which indication of a security interest on the certificate of title is required as a condition of perfection; or

(3) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article. Except as otherwise provided in subsection (d) and §§ 57A-9-313 and 57A-9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in subsection (d) and § 57A-9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this article.

(d) During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

Source: SL 2000, ch 231; SL 2012, ch 238, § 4, eff. July 1, 2013.



§ 57A-9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money--Perfection by permissive filing--Temporary perfection.

57A-9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money--Perfection by permissive filing--Temporary perfection. (a) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Except as otherwise provided in § 57A-9-315(c) and (d) for proceeds:

(1) A security interest in a deposit account may be perfected only by control under § 57A-9-314;

(2) And except as otherwise provided in § 57A-9-308(d), a security interest in a letter-of-credit right may be perfected only by control under § 57A-9-314; and

(3) A security interest in money may be perfected only by the secured party's taking possession under § 57A-9-313.

(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) Issuance of a document in the name of the secured party;

(2) The bailee's receipt of notification of the secured party's interest; or

(3) Filing as to the goods.

(e) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) Ultimate sale or exchange; or

(2) Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or instrument remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) Ultimate sale or exchange; or

(2) Presentation, collection, enforcement, renewal, or registration of transfer.

(h) After the twenty-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this chapter.

Source: SL 2000, ch 231; SL 2009, ch 254, § 831.

57A-9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money--Perfection by permissive filing--Temporary perfection. (a) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Except as otherwise provided in § 57A-9-315(c) and (d) for proceeds:

(1) A security interest in a deposit account may be perfected only by control under § 57A-9-314;

(2) And except as otherwise provided in § 57A-9-308(d), a security interest in a letter-of-credit right may be perfected only by control under § 57A-9-314; and

(3) A security interest in money may be perfected only by the secured party's taking possession under § 57A-9-313.

(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) Issuance of a document in the name of the secured party;

(2) The bailee's receipt of notification of the secured party's interest; or

(3) Filing as to the goods.

(e) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) Ultimate sale or exchange; or

(2) Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or instrument remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) Ultimate sale or exchange; or

(2) Presentation, collection, enforcement, renewal, or registration of transfer.

(h) After the twenty-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this chapter.

Source: SL 2000, ch 231; SL 2009, ch 254, § 831.



§ 57A-9-313 Perfection by taking possession of collateral or by delivery.

57A-9-313. Perfection by taking possession of collateral or by delivery. (a) Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under § 57A-8-301.

(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in § 57A-9-316(d).

(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under § 57A-8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) If a person acknowledges that it holds possession for the secured party's benefit:

(1) The acknowledgment is effective under subsection (c) or § 57A-8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) Unless the person otherwise agrees or law other than this article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) To hold possession of the collateral for the secured party's benefit; or

(2) To redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this article otherwise provides.

Source: SL 2000, ch 231; SL 2009, ch 254, § 832.

57A-9-313. Perfection by taking possession of collateral or by delivery. (a) Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under § 57A-8-301.

(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in § 57A-9-316(d).

(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under § 57A-8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) If a person acknowledges that it holds possession for the secured party's benefit:

(1) The acknowledgment is effective under subsection (c) or § 57A-8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) Unless the person otherwise agrees or law other than this article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) To hold possession of the collateral for the secured party's benefit; or

(2) To redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this article otherwise provides.

Source: SL 2000, ch 231; SL 2009, ch 254, § 832.



§ 57A-9-314 Perfection by control of collateral.

57A-9-314. Perfection by control of collateral. (a) A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under § 57A-9-104, 57A-9-105, 57A-9-106, 57A-9-107, or 57A-7-106.

(b) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under § 57A-9-104, 57A-9-105, 57A-9-107, or 57A-7-206 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) A security interest in investment property is perfected by control under § 57A-9-106 from the time the secured party obtains control and remains perfected by control until:

(1) The secured party does not have control; and

(2) One of the following occurs:

(A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.
Source: SL 2000, ch 231; SL 2009, ch 254, § 833.

57A-9-314. Perfection by control of collateral. (a) A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under § 57A-9-104, 57A-9-105, 57A-9-106, 57A-9-107, or 57A-7-106.

(b) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under § 57A-9-104, 57A-9-105, 57A-9-107, or 57A-7-206 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) A security interest in investment property is perfected by control under § 57A-9-106 from the time the secured party obtains control and remains perfected by control until:

(1) The secured party does not have control; and

(2) One of the following occurs:

(A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.
Source: SL 2000, ch 231; SL 2009, ch 254, § 833.



§ 57A-9-315 Effect of disposition of collateral on security interest or agricultural lien--Interest in proceeds.

57A-9-315. Effect of disposition of collateral on security interest or agricultural lien--Interest in proceeds. (a) Except as otherwise provided in this chapter and in § 57A-2-403(2):

(1) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) A security interest attaches to any identifiable proceeds of collateral.

(b) Proceeds that are commingled with other property are identifiable proceeds:

(1) If the proceeds are goods, to the extent provided by § 57A-9-336; and

(2) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) The following conditions are satisfied:

(A) A filed financing statement covers the original collateral;

(B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) The proceeds are not acquired with cash proceeds;

(2) The proceeds are identifiable cash proceeds; or

(3) The security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within twenty days thereafter.

(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) When the effectiveness of the filed financing statement lapses under § 57A-9-515 or is terminated under § 57A-9-513; or

(2) The twenty-first day after the security interest attaches to the proceeds.
Source: SL 2000, ch 231.

57A-9-315. Effect of disposition of collateral on security interest or agricultural lien--Interest in proceeds. (a) Except as otherwise provided in this chapter and in § 57A-2-403(2):

(1) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) A security interest attaches to any identifiable proceeds of collateral.

(b) Proceeds that are commingled with other property are identifiable proceeds:

(1) If the proceeds are goods, to the extent provided by § 57A-9-336; and

(2) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) The following conditions are satisfied:

(A) A filed financing statement covers the original collateral;

(B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) The proceeds are not acquired with cash proceeds;

(2) The proceeds are identifiable cash proceeds; or

(3) The security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within twenty days thereafter.

(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) When the effectiveness of the filed financing statement lapses under § 57A-9-515 or is terminated under § 57A-9-513; or

(2) The twenty-first day after the security interest attaches to the proceeds.
Source: SL 2000, ch 231.



§ 57A-9-316 Effect of change in governing law.

57A-9-316. Effect of change in governing law. (a) A security interest perfected pursuant to the law of the jurisdiction designated in § 57A-9-301(1) or 57A-9-305(c) remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under § 57A-9-311(b) or 57A-9-313 are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) The expiration of four months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in § 57A-9-301(1) or 57A-9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location;

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in § 57A-9-301(1) or 57A-9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in § 57A-9-301(1) or 57A-9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral in which the new debtor has or acquires rights before or within four months after the new debtor becomes bound under § 57A-9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral if the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the expiration of the four-month period or the time the financing statement would have become ineffective under the law of the jurisdiction designated in § 57A-9-301(1) or 57A-9-305(c) remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
Source: SL 2000, ch 231; SL 2012, ch 238, § 5, eff. July 1, 2013.

57A-9-316. Effect of change in governing law. (a) A security interest perfected pursuant to the law of the jurisdiction designated in § 57A-9-301(1) or 57A-9-305(c) remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under § 57A-9-311(b) or 57A-9-313 are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) The expiration of four months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in § 57A-9-301(1) or 57A-9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location;

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in § 57A-9-301(1) or 57A-9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in § 57A-9-301(1) or 57A-9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral in which the new debtor has or acquires rights before or within four months after the new debtor becomes bound under § 57A-9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral if the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the expiration of the four-month period or the time the financing statement would have become ineffective under the law of the jurisdiction designated in § 57A-9-301(1) or 57A-9-305(c) remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
Source: SL 2000, ch 231; SL 2012, ch 238, § 5, eff. July 1, 2013.



§ 57A-9-317 Interests that take priority over or take free of security interest or agricultural lien.

57A-9-317. Interests that take priority over or take free of security interest or agricultural lien. (a) A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under § 57A-9-322; and

(2) Except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) The security interest or agricultural lien is perfected; or

(B) One of the conditions specified in § 57A-9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certified security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in § 57A-9-320 and 57A-9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

Source: SL 2000, ch 231; SL 2009, ch 254, § 834; SL 2012, ch 238, § 6, eff. July 1, 2013.

57A-9-317. Interests that take priority over or take free of security interest or agricultural lien. (a) A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under § 57A-9-322; and

(2) Except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) The security interest or agricultural lien is perfected; or

(B) One of the conditions specified in § 57A-9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certified security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in § 57A-9-320 and 57A-9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

Source: SL 2000, ch 231; SL 2009, ch 254, § 834; SL 2012, ch 238, § 6, eff. July 1, 2013.



§ 57A-9-318 Effect of sale of collateral on rights of debtor.

57A-9-318. Effect of sale of collateral on rights of debtor. (a) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

Source: SL 2000, ch 231.

57A-9-318. Effect of sale of collateral on rights of debtor. (a) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

Source: SL 2000, ch 231.



§ 57A-9-319 Rights of consignee in relation to creditors and purchasers.

57A-9-319. Rights of consignee in relation to creditors and purchasers. (a) Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

Source: SL 2000, ch 231.

57A-9-319. Rights of consignee in relation to creditors and purchasers. (a) Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

Source: SL 2000, ch 231.



§ 57A-9-320 Rights of buyer in ordinary course of business--Buyer of goods from seller who bought or used them for personal or household use.

57A-9-320. Rights of buyer in ordinary course of business--Buyer of goods from seller who bought or used them for personal or household use. (a) Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) Without knowledge of the security interest;

(2) For value;

(3) Primarily for the buyer's personal, family, or household purposes; and

(4) Before the filing of a financing statement covering the goods.

(c) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by § 57A-9-316(a) and (b).

(d) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under § 57A-9-313.

Source: SL 2000, ch 231.

57A-9-320. Rights of buyer in ordinary course of business--Buyer of goods from seller who bought or used them for personal or household use. (a) Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) Without knowledge of the security interest;

(2) For value;

(3) Primarily for the buyer's personal, family, or household purposes; and

(4) Before the filing of a financing statement covering the goods.

(c) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by § 57A-9-316(a) and (b).

(d) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under § 57A-9-313.

Source: SL 2000, ch 231.



§ 57A-9-321 "Licensee in ordinary course of business"--Rights with respect to security interest--Rights of lessee in ordinary course of business.

57A-9-321. "Licensee in ordinary course of business"--Rights with respect to security interest--Rights of lessee in ordinary course of business. (a) In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

Source: SL 2000, ch 231.

57A-9-321. "Licensee in ordinary course of business"--Rights with respect to security interest--Rights of lessee in ordinary course of business. (a) In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

Source: SL 2000, ch 231.



§ 57A-9-322 Priority among conflicting security interests and agricultural liens in same collateral.

57A-9-322. Priority among conflicting security interests and agricultural liens in same collateral. (a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under § 57A-9-327, 57A-9-328, 57A-9-329, 57A-9-330, or 57A-9-331 also has priority over a conflicting security interest in:

(1) Any supporting obligation for the collateral; and

(2) Proceeds of the collateral if:

(A) The security interest in proceeds is perfected;

(B) The proceeds are cash proceeds or of the same type as the collateral; and

(C) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Subsections (a) through (e) are subject to:

(1) Subsection (g) and the other provisions of this part;

(2) Section 57A-4-210 with respect to a security interest of a collecting bank;

(3) Section 57A-5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 57A-9-110 with respect to a security interest arising under chapter 57A-2 or 57A-2A.

(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

Source: SL 2000, ch 231.

57A-9-322. Priority among conflicting security interests and agricultural liens in same collateral. (a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under § 57A-9-327, 57A-9-328, 57A-9-329, 57A-9-330, or 57A-9-331 also has priority over a conflicting security interest in:

(1) Any supporting obligation for the collateral; and

(2) Proceeds of the collateral if:

(A) The security interest in proceeds is perfected;

(B) The proceeds are cash proceeds or of the same type as the collateral; and

(C) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Subsections (a) through (e) are subject to:

(1) Subsection (g) and the other provisions of this part;

(2) Section 57A-4-210 with respect to a security interest of a collecting bank;

(3) Section 57A-5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 57A-9-110 with respect to a security interest arising under chapter 57A-2 or 57A-2A.

(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

Source: SL 2000, ch 231.



§ 57A-9-323 Dating of perfection from time of advance--Subordination of security interest to interest of lien creditor--Rights of buyer of goods--Lessee of goods.

57A-9-323. Dating of perfection from time of advance--Subordination of security interest to interest of lien creditor--Rights of buyer of goods--Lessee of goods. (a) Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under § 57A-9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) Is made while the security interest is perfected only:

(A) Under § 57A-9-309 when it attaches; or

(B) Temporarily under § 57A-9-312(e), (f), or (g); and

(2) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under § 57A-9-309 or 57A-9-312(e), (f), or (g).

(b) Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) Without knowledge of the lien; or

(2) Pursuant to a commitment entered into without knowledge of the lien.

(c) Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the buyer's purchase; or

(2) Forty-five days after the purchase.

(e) Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(f) Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the lease; or

(2) Forty-five days after the lease contract becomes enforceable.

(g) Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.

Source: SL 2000, ch 231.

57A-9-323. Dating of perfection from time of advance--Subordination of security interest to interest of lien creditor--Rights of buyer of goods--Lessee of goods. (a) Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under § 57A-9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) Is made while the security interest is perfected only:

(A) Under § 57A-9-309 when it attaches; or

(B) Temporarily under § 57A-9-312(e), (f), or (g); and

(2) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under § 57A-9-309 or 57A-9-312(e), (f), or (g).

(b) Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) Without knowledge of the lien; or

(2) Pursuant to a commitment entered into without knowledge of the lien.

(c) Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the buyer's purchase; or

(2) Forty-five days after the purchase.

(e) Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(f) Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the lease; or

(2) Forty-five days after the lease contract becomes enforceable.

(g) Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.

Source: SL 2000, ch 231.



§ 57A-9-324 Priority of perfected purchase money security interest.

57A-9-324. Priority of perfected purchase money security interest. (a) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in § 57A-9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(b) Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in § 57A-9-330, and, except as otherwise provided in § 57A-9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under § 57A-9-312(f), before the beginning of the twenty-day period thereunder.

(d) Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in § 57A-9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under § 57A-9-312(f), before the beginning of the twenty-day period thereunder.

(f) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in § 57A-9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) In all other cases, § 57A-9-322(a) applies to the qualifying security interests.
Source: SL 2000, ch 231.

57A-9-324. Priority of perfected purchase money security interest. (a) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in § 57A-9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(b) Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in § 57A-9-330, and, except as otherwise provided in § 57A-9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under § 57A-9-312(f), before the beginning of the twenty-day period thereunder.

(d) Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in § 57A-9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under § 57A-9-312(f), before the beginning of the twenty-day period thereunder.

(f) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in § 57A-9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) In all other cases, § 57A-9-322(a) applies to the qualifying security interests.
Source: SL 2000, ch 231.



§ 57A-9-325 Subordination of security interest created by debtor to security interest created by another person.

57A-9-325. Subordination of security interest created by debtor to security interest created by another person. (a) Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) The debtor acquired the collateral subject to the security interest created by the other person;

(2) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) There is no period thereafter when the security interest is unperfected.

(b) Subsection (a) subordinates a security interest only if the security interest:

(1) Otherwise would have priority solely under § 57A-9-322(a) or 57A-9-324; or

(2) Arose solely under § 57A-2-711(3) or 57A-2A-508(5).
Source: SL 2000, ch 231.

57A-9-325. Subordination of security interest created by debtor to security interest created by another person. (a) Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) The debtor acquired the collateral subject to the security interest created by the other person;

(2) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) There is no period thereafter when the security interest is unperfected.

(b) Subsection (a) subordinates a security interest only if the security interest:

(1) Otherwise would have priority solely under § 57A-9-322(a) or 57A-9-324; or

(2) Arose solely under § 57A-2-711(3) or 57A-2A-508(5).
Source: SL 2000, ch 231.



§ 57A-9-326 Subordination of security interest created by new debtor.

57A-9-326. Subordination of security interest created by new debtor. (a) Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected by a filed financing statement that would be ineffective to perfect the security interest but for the application of § 57A-9-508 or §§ 57A-9-508 and 57A-9-316(i)(1) is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under § 57A-9-508.

(b) The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

Source: SL 2000, ch 231; SL 2012, ch 238, § 7, eff. July 1, 2013.

57A-9-326. Subordination of security interest created by new debtor. (a) Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected by a filed financing statement that would be ineffective to perfect the security interest but for the application of § 57A-9-508 or §§ 57A-9-508 and 57A-9-316(i)(1) is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under § 57A-9-508.

(b) The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

Source: SL 2000, ch 231; SL 2012, ch 238, § 7, eff. July 1, 2013.



§ 57A-9-327 Priority among conflicting security interests in same deposit account.

57A-9-327. Priority among conflicting security interests in same deposit account. The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under § 57A-9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under § 57A-9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under § 57A-9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.
Source: SL 2000, ch 231.

57A-9-327. Priority among conflicting security interests in same deposit account. The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under § 57A-9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under § 57A-9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under § 57A-9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.
Source: SL 2000, ch 231.



§ 57A-9-328 Priority among conflicting security interests in same investment property.

57A-9-328. Priority among conflicting security interests in same investment property. The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under § 57A-9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under § 57A-9-106 rank according to priority in time of:

(A) If the collateral is a security, obtaining control;

(B) If the collateral is a security entitlement carried in a securities account and:

(i) If the secured party obtained control under § 57A-8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) If the secured party obtained control under § 57A-8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) If the secured party obtained control through another person under § 57A-8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in § 57A-9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under § 57A-9-313(a) and not by control under § 57A-9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under § 57A-9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by §§ 57A-9-322 and 57A-9-323.
Source: SL 2000, ch 231.

57A-9-328. Priority among conflicting security interests in same investment property. The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under § 57A-9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under § 57A-9-106 rank according to priority in time of:

(A) If the collateral is a security, obtaining control;

(B) If the collateral is a security entitlement carried in a securities account and:

(i) If the secured party obtained control under § 57A-8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) If the secured party obtained control under § 57A-8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) If the secured party obtained control through another person under § 57A-8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in § 57A-9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under § 57A-9-313(a) and not by control under § 57A-9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under § 57A-9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by §§ 57A-9-322 and 57A-9-323.
Source: SL 2000, ch 231.



§ 57A-9-329 Priority among conflicting security interests in same letter-of-credit right.

57A-9-329. Priority among conflicting security interests in same letter-of-credit right. The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under § 57A-9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under § 57A-9-314 rank according to priority in time of obtaining control.
Source: SL 2000, ch 231.

57A-9-329. Priority among conflicting security interests in same letter-of-credit right. The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under § 57A-9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under § 57A-9-314 rank according to priority in time of obtaining control.
Source: SL 2000, ch 231.



§ 57A-9-330 Priority of rights of purchaser of chattel paper--Priority in proceeds.

57A-9-330. Priority of rights of purchaser of chattel paper--Priority in proceeds. (a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 57A-9-105; and

(2) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 57A-9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Except as otherwise provided in § 57A-9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 57A-9-322 provides for priority in the proceeds; or

(2) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Except as otherwise provided in § 57A-9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

Source: SL 2000, ch 231.

57A-9-330. Priority of rights of purchaser of chattel paper--Priority in proceeds. (a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 57A-9-105; and

(2) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 57A-9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Except as otherwise provided in § 57A-9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 57A-9-322 provides for priority in the proceeds; or

(2) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Except as otherwise provided in § 57A-9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

Source: SL 2000, ch 231.



§ 57A-9-331 Rights of holder in due course of negotiable instrument, holder of negotiable document of title, or protected purchaser of security--Rights of person protected under chapter 57A-8.

57A-9-331. Rights of holder in due course of negotiable instrument, holder of negotiable document of title, or protected purchaser of security--Rights of person protected under chapter 57A-8. (a) This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in chapters 57A-3, 57A-7, and 57A-8.

(b) This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under chapter 57A-8.

(c) Filing under this article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

Source: SL 2000, ch 231.

57A-9-331. Rights of holder in due course of negotiable instrument, holder of negotiable document of title, or protected purchaser of security--Rights of person protected under chapter 57A-8. (a) This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in chapters 57A-3, 57A-7, and 57A-8.

(b) This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under chapter 57A-8.

(c) Filing under this article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

Source: SL 2000, ch 231.



§ 57A-9-332 Transferee of money or funds from deposit account.

57A-9-332. Transferee of money or funds from deposit account. (a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

Source: SL 2000, ch 231.

57A-9-332. Transferee of money or funds from deposit account. (a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

Source: SL 2000, ch 231.



§ 57A-9-333 "Possessory lien"--Priority over security interest.

57A-9-333. "Possessory lien"--Priority over security interest. (a) In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) Which is created by statute or rule of law in favor of the person; and

(3) Whose effectiveness depends on the person's possession of the goods.

(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

Source: SL 2000, ch 231.

57A-9-333. "Possessory lien"--Priority over security interest. (a) In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) Which is created by statute or rule of law in favor of the person; and

(3) Whose effectiveness depends on the person's possession of the goods.

(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

Source: SL 2000, ch 231.



§ 57A-9-334 Security interest in fixtures--Priority--Security interest in growing crops.

57A-9-334. Security interest in fixtures--Priority--Security interest in growing crops. (a) A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b) This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

(c) In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) The security interest is a purchase-money security interest;

(2) The interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) The security interest is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter.

(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) Before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(A) Factory or office machines;

(B) Equipment that is not primarily used or leased for use in the operation of the real property; or

(C) Replacements of domestic appliances that are consumer goods;

(3) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(4) The security interest is:

(A) Created in a manufactured home in a manufactured-home transaction; and

(B) Perfected pursuant to a statute described in § 57A-9-311(a)(2).

(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) The debtor has a right to remove the goods as against the encumbrancer or owner.

(g) The priority of the security interest under paragraph (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(j) Subsection (i) prevails over any inconsistent statute.

Source: SL 2000, ch 231.

57A-9-334. Security interest in fixtures--Priority--Security interest in growing crops. (a) A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b) This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

(c) In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) The security interest is a purchase-money security interest;

(2) The interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) The security interest is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter.

(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) Before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(A) Factory or office machines;

(B) Equipment that is not primarily used or leased for use in the operation of the real property; or

(C) Replacements of domestic appliances that are consumer goods;

(3) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(4) The security interest is:

(A) Created in a manufactured home in a manufactured-home transaction; and

(B) Perfected pursuant to a statute described in § 57A-9-311(a)(2).

(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) The debtor has a right to remove the goods as against the encumbrancer or owner.

(g) The priority of the security interest under paragraph (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(j) Subsection (i) prevails over any inconsistent statute.

Source: SL 2000, ch 231.



§ 57A-9-335 Security interest in accession--Collateral that becomes an accession.

57A-9-335. Security interest in accession--Collateral that becomes an accession. (a) A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under § 57A-9-311(b).

(e) After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Source: SL 2000, ch 231.

57A-9-335. Security interest in accession--Collateral that becomes an accession. (a) A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under § 57A-9-311(b).

(e) After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Source: SL 2000, ch 231.



§ 57A-9-336 "Commingled goods"--Security interest and priority issues with respect to commingled goods.

57A-9-336. "Commingled goods"--Security interest and priority issues with respect to commingled goods. (a) In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.
Source: SL 2000, ch 231.

57A-9-336. "Commingled goods"--Security interest and priority issues with respect to commingled goods. (a) In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.
Source: SL 2000, ch 231.



§ 57A-9-337 Certificate of title failing to show security interest perfected under another jurisdiction's law.

57A-9-337. Certificate of title failing to show security interest perfected under another jurisdiction's law. If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under § 57A-9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.
Source: SL 2000, ch 231.

57A-9-337. Certificate of title failing to show security interest perfected under another jurisdiction's law. If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under § 57A-9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.
Source: SL 2000, ch 231.



§ 57A-9-338 Effect of inaccurate financing statement on security interest or agricultural lien.

57A-9-338. Effect of inaccurate financing statement on security interest or agricultural lien. If a security interest or agricultural lien is perfected by a filed financing statement providing information described in § 57A-9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.
Source: SL 2000, ch 231; SL 2009, ch 254, § 835.

57A-9-338. Effect of inaccurate financing statement on security interest or agricultural lien. If a security interest or agricultural lien is perfected by a filed financing statement providing information described in § 57A-9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.
Source: SL 2000, ch 231; SL 2009, ch 254, § 835.



§ 57A-9-339 Subordination by agreement.

57A-9-339. Subordination by agreement. This chapter does not preclude subordination by agreement by a person entitled to priority.

Source: SL 2000, ch 231.

57A-9-339. Subordination by agreement. This chapter does not preclude subordination by agreement by a person entitled to priority.

Source: SL 2000, ch 231.



§ 57A-9-340 Bank's right of recoupment or setoff against party holding security interest in deposit account.

57A-9-340. Bank's right of recoupment or setoff against party holding security interest in deposit account. (a) Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Except as otherwise provided in subsection (c), the application of this article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under § 57A-9-104(a)(3), if the set-off is based on a claim against the debtor.

Source: SL 2000, ch 231.

57A-9-340. Bank's right of recoupment or setoff against party holding security interest in deposit account. (a) Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Except as otherwise provided in subsection (c), the application of this article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under § 57A-9-104(a)(3), if the set-off is based on a claim against the debtor.

Source: SL 2000, ch 231.



§ 57A-9-341 Effect of security interest on bank's rights and duties with respect to deposit account.

57A-9-341. Effect of security interest on bank's rights and duties with respect to deposit account. Except as otherwise provided in § 57A-9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) The creation, attachment, or perfection of a security interest in the deposit account;

(2) The bank's knowledge of the security interest; or

(3) The bank's receipt of instructions from the secured party.
Source: SL 2000, ch 231.

57A-9-341. Effect of security interest on bank's rights and duties with respect to deposit account. Except as otherwise provided in § 57A-9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) The creation, attachment, or perfection of a security interest in the deposit account;

(2) The bank's knowledge of the security interest; or

(3) The bank's receipt of instructions from the secured party.
Source: SL 2000, ch 231.



§ 57A-9-342 Bank's right with respect to agreement giving secured party control of deposit account

57A-9-342. Bank's right with respect to agreement giving secured party control of deposit account. This chapter does not require a bank to enter into an agreement of the kind described in § 57A-9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

Source: SL 2000, ch 231.

57A-9-342. Bank's right with respect to agreement giving secured party control of deposit account. This chapter does not require a bank to enter into an agreement of the kind described in § 57A-9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

Source: SL 2000, ch 231.



§ 57A-9-401 Transferability of debtor's rights.

57A-9-401. Transferability of debtor's rights. (a) Except as otherwise provided in subsection (b) and §§ 57A-9-406, 57A-9-407, 57A-9-408, and 57A-9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

(b) An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

Source: SL 2000, ch 231.

57A-9-401. Transferability of debtor's rights. (a) Except as otherwise provided in subsection (b) and §§ 57A-9-406, 57A-9-407, 57A-9-408, and 57A-9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

(b) An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

Source: SL 2000, ch 231.



§ 57A-9-401.1 Repealed.

57A-9-401.1. Repealed by SL 1980, ch 346, § 7

57A-9-401.1. Repealed by SL 1980, ch 346, § 7



§ 57A-9-402 Secured party's liability for debtor's acts or omissions.

57A-9-402. Secured party's liability for debtor's acts or omissions. The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

Source: SL 2000, ch 231.

57A-9-402. Secured party's liability for debtor's acts or omissions. The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

Source: SL 2000, ch 231.



§ 57A-9-403 "Value"--Agreement not to assert claims or defenses against assignee.

57A-9-403. "Value"--Agreement not to assert claims or defenses against assignee. (a) In this section, "value" has the meaning provided in § 57A-3-303(a).

(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) For value;

(2) In good faith;

(3) Without notice of a claim of a property or possessory right to the property assigned; and

(4) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under § 57A-3-305(a).

(c) Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under § 57A-3-305(b).

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) The record has the same effect as if the record included such a statement; and

(2) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Except as otherwise provided in subsection (d), this section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

Source: SL 2000, ch 231.

57A-9-403. "Value"--Agreement not to assert claims or defenses against assignee. (a) In this section, "value" has the meaning provided in § 57A-3-303(a).

(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) For value;

(2) In good faith;

(3) Without notice of a claim of a property or possessory right to the property assigned; and

(4) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under § 57A-3-305(a).

(c) Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under § 57A-3-305(b).

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) The record has the same effect as if the record included such a statement; and

(2) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Except as otherwise provided in subsection (d), this section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

Source: SL 2000, ch 231.



§ 57A-9-403.1 to 57A-9-403.5. Repealed.

57A-9-403.1 to 57A-9-403.5. Repealed by SL 1982, ch 347, §§ 39 to 43

57A-9-403.1 to 57A-9-403.5. Repealed by SL 1982, ch 347, §§ 39 to 43



§ 57A-9-404 Claims and defenses assertable against assignee.

57A-9-404. Claims and defenses assertable against assignee. (a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) This section does not apply to an assignment of a health-care-insurance receivable.

Source: SL 2000, ch 231.

57A-9-404. Claims and defenses assertable against assignee. (a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) This section does not apply to an assignment of a health-care-insurance receivable.

Source: SL 2000, ch 231.



§ 57A-9-405 Effect of modification or substitution of assigned contract.

57A-9-405. Effect of modification or substitution of assigned contract. (a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Subsection (a) applies to the extent that:

(1) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under § 57A-9-406(a).

(c) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) This section does not apply to an assignment of a health-care-insurance receivable.

Source: SL 2000, ch 231.

57A-9-405. Effect of modification or substitution of assigned contract. (a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Subsection (a) applies to the extent that:

(1) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under § 57A-9-406(a).

(c) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) This section does not apply to an assignment of a health-care-insurance receivable.

Source: SL 2000, ch 231.



§ 57A-9-406 Discharge of account debtor--Notice of assignment--Proof of assignment--Ineffective prohibitions or restrictions on assignments.

57A-9-406. Discharge of account debtor--Notice of assignment--Proof of assignment--Ineffective prohibitions or restrictions on assignments. (a) Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) Subject to subsection (h), notification is ineffective under subsection (a):

(1) If it does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) A portion has been assigned to another assignee; or

(C) The account debtor knows that the assignment to that assignee is limited.

(c) Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Except as otherwise provided in subsection (e) and §§ 57A-2A-303 and 57A-9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Subsection (d) does not apply to the sale of a payment intangible or promissory note other than a sale pursuant to a disposition under § 57A-9-610 or an acceptance of collateral under § 57A-9-620.

(f) Except as otherwise provided in §§ 57A-2A-303 and 57A-9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) This section does not apply to an assignment of a health-care-insurance receivable.

(j) This section prevails over any inconsistent statute.

Source: SL 2000, ch 231; SL 2012, ch 238, § 8, eff. July 1, 2013.

57A-9-406. Discharge of account debtor--Notice of assignment--Proof of assignment--Ineffective prohibitions or restrictions on assignments. (a) Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) Subject to subsection (h), notification is ineffective under subsection (a):

(1) If it does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) A portion has been assigned to another assignee; or

(C) The account debtor knows that the assignment to that assignee is limited.

(c) Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Except as otherwise provided in subsection (e) and §§ 57A-2A-303 and 57A-9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Subsection (d) does not apply to the sale of a payment intangible or promissory note other than a sale pursuant to a disposition under § 57A-9-610 or an acceptance of collateral under § 57A-9-620.

(f) Except as otherwise provided in §§ 57A-2A-303 and 57A-9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) This section does not apply to an assignment of a health-care-insurance receivable.

(j) This section prevails over any inconsistent statute.

Source: SL 2000, ch 231; SL 2012, ch 238, § 8, eff. July 1, 2013.



§ 57A-9-407 Ineffective prohibitions or restrictions in lease agreement.

57A-9-407. Ineffective prohibitions or restrictions in lease agreement. (a) Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Except as otherwise provided in § 57A-2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) A delegation of a material performance of either party to the lease contract in violation of the term.

(c) The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of § 57A-2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

Source: SL 2000, ch 231.

57A-9-407. Ineffective prohibitions or restrictions in lease agreement. (a) Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Except as otherwise provided in § 57A-2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) A delegation of a material performance of either party to the lease contract in violation of the term.

(c) The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of § 57A-2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

Source: SL 2000, ch 231.



§ 57A-9-408 Restrictions on assignment or transfer of promissory note, health care insurance receivable, or general intangible.

57A-9-408. Restrictions on assignment or transfer of promissory note, health care insurance receivable, or general intangible. (a) Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under § 57A-9-610 or an acceptance of collateral under § 57A-9-620.

(c) A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) This section prevails over any inconsistent statute.
Source: SL 2000, ch 231; SL 2012, ch 238, § 9, eff. July 1, 2013.

57A-9-408. Restrictions on assignment or transfer of promissory note, health care insurance receivable, or general intangible. (a) Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under § 57A-9-610 or an acceptance of collateral under § 57A-9-620.

(c) A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) This section prevails over any inconsistent statute.
Source: SL 2000, ch 231; SL 2012, ch 238, § 9, eff. July 1, 2013.



§ 57A-9-409 Ineffective restrictions on assignment or creation of security interest in letter-of-credit right

57A-9-409. Ineffective restrictions on assignment or creation of security interest in letter-of-credit right. (a) A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) Would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) Provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.
Source: SL 2000, ch 231.

57A-9-409. Ineffective restrictions on assignment or creation of security interest in letter-of-credit right. (a) A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) Would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) Provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.
Source: SL 2000, ch 231.



§ 57A-9-501 Office for filing financing statement for security interest or agricultural lien.

57A-9-501. Office for filing financing statement for security interest or agricultural lien. (a) Except as otherwise provided in subsection (b), if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) The collateral is as-extracted collateral or timber to be cut; or

(B) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) The Office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the Office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

Source: SL 2000, ch 231.

57A-9-501. Office for filing financing statement for security interest or agricultural lien. (a) Except as otherwise provided in subsection (b), if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) The collateral is as-extracted collateral or timber to be cut; or

(B) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) The Office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the Office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

Source: SL 2000, ch 231.



§ 57A-9-501.1 Validation of noncomplying statements.

57A-9-501.1. Validation of noncomplying statements. All statements to continue, release, assign, amend or terminate any financing statements filed subsequent to December 31, 1979, and prior to July 1, 1980, notwithstanding any noncompliance with § 57A-9-401.1 as amended, are hereby cured, legalized and validated as fully as if such filings had been made in full compliance with § 57A-9-401.1.

Source: SL 2000, ch 231.

57A-9-501.1. Validation of noncomplying statements. All statements to continue, release, assign, amend or terminate any financing statements filed subsequent to December 31, 1979, and prior to July 1, 1980, notwithstanding any noncompliance with § 57A-9-401.1 as amended, are hereby cured, legalized and validated as fully as if such filings had been made in full compliance with § 57A-9-401.1.

Source: SL 2000, ch 231.



§ 57A-9-501.2 Secured party access through state's computer to record liens on real property--Rules.

57A-9-501.2. Secured party access through state's computer to record liens on real property--Rules. The secretary of state shall maintain a program granting a secured party access through the state's computer system to record liens on real property pursuant to § 57A-9-501. The secretary may promulgate rules, pursuant to chapter 1-26, concerning the procedure for providing a secured party access to, adequate security for, and confidentiality of any public records related to the secured party's liens listed on the state's computer system.

Source: SL 2002, ch 226, § 1; SL 2004, ch 294, § 1.

57A-9-501.2. Secured party access through state's computer to record liens on real property--Rules. The secretary of state shall maintain a program granting a secured party access through the state's computer system to record liens on real property pursuant to § 57A-9-501. The secretary may promulgate rules, pursuant to chapter 1-26, concerning the procedure for providing a secured party access to, adequate security for, and confidentiality of any public records related to the secured party's liens listed on the state's computer system.

Source: SL 2002, ch 226, § 1; SL 2004, ch 294, § 1.



§ 57A-9-502 Contents of financing statement--Record of mortgage as financing statement--Time of filing financing statement.

57A-9-502. Contents of financing statement--Record of mortgage as financing statement--Time of filing financing statement. (a) Subject to subsection (b), a financing statement is sufficient only if it:

(1) Provides the name of the debtor and either the social security number or the internal revenue service taxpayer identification number of the debtor;

(2) Provides the name of the secured party or a representative of the secured party; and

(3) Indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in § 57A-9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed for record in the real property records;

(3) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this State if the description were contained in a record of the mortgage of the real property. A financing statement covering timber to be cut or covering minerals or the like (including oil and gas) or accounts subject to § 57A-9-301, or a financing statement filed as a fixture filing where the debtor is not a transmitting utility, must show that it covers this type of collateral, must recite that it is to be filed for record in the real estate records, and the financing statement must contain a description of the real estate sufficient if it were contained in a mortgage of the real estate to give constructive notice of the mortgage under the law of this state. If the debtor does not have an interest of record in the real estate, the financing statement must show the name of a record owner. No description of the real estate or the name of the record owner thereof is required for a fixture filing where the debtor is a transmitting utility; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement in this section, but:

(A) The record need not indicate that it is to be filed in the real property records; and

(B) The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom § 57A-9-503(a)(4) applies; and

(4) The record is recorded.

(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

Source: SL 2000, ch 231; SL 2012, ch 238, § 10, eff. July 1, 2013.

57A-9-502. Contents of financing statement--Record of mortgage as financing statement--Time of filing financing statement. (a) Subject to subsection (b), a financing statement is sufficient only if it:

(1) Provides the name of the debtor and either the social security number or the internal revenue service taxpayer identification number of the debtor;

(2) Provides the name of the secured party or a representative of the secured party; and

(3) Indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in § 57A-9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed for record in the real property records;

(3) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this State if the description were contained in a record of the mortgage of the real property. A financing statement covering timber to be cut or covering minerals or the like (including oil and gas) or accounts subject to § 57A-9-301, or a financing statement filed as a fixture filing where the debtor is not a transmitting utility, must show that it covers this type of collateral, must recite that it is to be filed for record in the real estate records, and the financing statement must contain a description of the real estate sufficient if it were contained in a mortgage of the real estate to give constructive notice of the mortgage under the law of this state. If the debtor does not have an interest of record in the real estate, the financing statement must show the name of a record owner. No description of the real estate or the name of the record owner thereof is required for a fixture filing where the debtor is a transmitting utility; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement in this section, but:

(A) The record need not indicate that it is to be filed in the real property records; and

(B) The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom § 57A-9-503(a)(4) applies; and

(4) The record is recorded.

(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

Source: SL 2000, ch 231; SL 2012, ch 238, § 10, eff. July 1, 2013.



§ 57A-9-503 Name of debtor and secured party.

57A-9-503. Name of debtor and secured party. (a) A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) Subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) Provides, as the name of the debtor:

(i) If the organic record of the trust specifies a name for the trust, the name so specified; or

(ii) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) In a separate part of the financing statement:

(i) If the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in a trust; or

(ii) If the name is provided in accordance with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) Subject to subsection (g), if the debtor is an individual to whom this state has issued a driver license that has not expired, only if it provides the name of the individual which is indicated on the driver license;

(5) If the debtor is an individual to whom paragraph (4) does not apply, only if it provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) In other cases:

(A) If the debtor has a name, only if provides the organizational name of the debtor; and

(B) If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor in a manner that each name provided would be sufficient if the person named were the debtor.

(b) A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under subsection (a)(6)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under subsection (a)(2).

(g) If this state has issued to an individual more than one driver license of a kind described in subsection (a)(4), the one that was issued most recently is the one to which subsection (a)(4) refers.

(h) In this section, the "name of the settlor or testator" means:

(1) If the settlor is a registered organization, the name of the registered organization indicated on the public organic record filed with or enacted by the registered organization; or

(2) In other cases, the name of the settlor or testator indicated in the trust's organic record.
Source: SL 2000, ch 231; SL 2012, ch 238, § 11, eff. July 1, 2013.

57A-9-503. Name of debtor and secured party. (a) A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) Subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) Provides, as the name of the debtor:

(i) If the organic record of the trust specifies a name for the trust, the name so specified; or

(ii) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) In a separate part of the financing statement:

(i) If the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in a trust; or

(ii) If the name is provided in accordance with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) Subject to subsection (g), if the debtor is an individual to whom this state has issued a driver license that has not expired, only if it provides the name of the individual which is indicated on the driver license;

(5) If the debtor is an individual to whom paragraph (4) does not apply, only if it provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) In other cases:

(A) If the debtor has a name, only if provides the organizational name of the debtor; and

(B) If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor in a manner that each name provided would be sufficient if the person named were the debtor.

(b) A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under subsection (a)(6)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under subsection (a)(2).

(g) If this state has issued to an individual more than one driver license of a kind described in subsection (a)(4), the one that was issued most recently is the one to which subsection (a)(4) refers.

(h) In this section, the "name of the settlor or testator" means:

(1) If the settlor is a registered organization, the name of the registered organization indicated on the public organic record filed with or enacted by the registered organization; or

(2) In other cases, the name of the settlor or testator indicated in the trust's organic record.
Source: SL 2000, ch 231; SL 2012, ch 238, § 11, eff. July 1, 2013.



§ 57A-9-504 Sufficiency of description of collateral.

57A-9-504. Sufficiency of description of collateral. A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) A description of the collateral pursuant to § 57A-9-108; or

(2) An indication that the financing statement covers all assets or all personal property.
Source: SL 2000, ch 231.

57A-9-504. Sufficiency of description of collateral. A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) A description of the collateral pursuant to § 57A-9-108; or

(2) An indication that the financing statement covers all assets or all personal property.
Source: SL 2000, ch 231.



§ 57A-9-505 Filing by bailor of goods, licensor, or buyer of payment intangible or promissory note.

57A-9-505. Filing by bailor of goods, licensor, or buyer of payment intangible or promissory note. (a) A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in § 57A-9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b) This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under § 57A-9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

Source: SL 2000, ch 231.

57A-9-505. Filing by bailor of goods, licensor, or buyer of payment intangible or promissory note. (a) A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in § 57A-9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b) This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under § 57A-9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

Source: SL 2000, ch 231.



§ 57A-9-506 Substantial compliance with requirements.

57A-9-506. Substantial compliance with requirements. (a) A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 57A-9-503(a) is seriously misleading.

(c) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 57A-9-503(a), the name provided does not make the financing statement seriously misleading.

(d) For purposes of § 57A-9-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.

Source: SL 2000, ch 231.

57A-9-506. Substantial compliance with requirements. (a) A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 57A-9-503(a) is seriously misleading.

(c) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 57A-9-503(a), the name provided does not make the financing statement seriously misleading.

(d) For purposes of § 57A-9-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.

Source: SL 2000, ch 231.



§ 57A-9-507 Continuing effectiveness of filed financing statement.

57A-9-507. Continuing effectiveness of filed financing statement. (a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in subsection (c) and § 57A-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under § 57A-9-506.

(c) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under § 57A-9-503(a) so that the financing statement becomes seriously misleading under § 57A-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after that event.
Source: SL 2000, ch 231; SL 2012, ch 238, § 12, eff. July 1, 2013.

57A-9-507. Continuing effectiveness of filed financing statement. (a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in subsection (c) and § 57A-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under § 57A-9-506.

(c) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under § 57A-9-503(a) so that the financing statement becomes seriously misleading under § 57A-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after that event.
Source: SL 2000, ch 231; SL 2012, ch 238, § 12, eff. July 1, 2013.



§ 57A-9-508 Effect of new debtor's rights in collateral.

57A-9-508. Effect of new debtor's rights in collateral. (a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under § 57A-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under § 57A-9-203(d); and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under § 57A-9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under § 57A-9-507(a).

Source: SL 2000, ch 231.

57A-9-508. Effect of new debtor's rights in collateral. (a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under § 57A-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under § 57A-9-203(d); and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under § 57A-9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under § 57A-9-507(a).

Source: SL 2000, ch 231.



§ 57A-9-509 Authority to file financing statement or amendment adding collateral or debtor.

57A-9-509. Authority to file financing statement or amendment adding collateral or debtor. (a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) The debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) The collateral described in the security agreement; and

(2) Property that becomes collateral under § 57A-9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or agricultural lien continues under § 57A-9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under § 57A-9-315(a)(2).

(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) The secured party of record authorizes the filing; or

(2) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by § 57A-9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

Source: SL 2000, ch 231.

57A-9-509. Authority to file financing statement or amendment adding collateral or debtor. (a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) The debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) The collateral described in the security agreement; and

(2) Property that becomes collateral under § 57A-9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or agricultural lien continues under § 57A-9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under § 57A-9-315(a)(2).

(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) The secured party of record authorizes the filing; or

(2) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by § 57A-9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

Source: SL 2000, ch 231.



§ 57A-9-510 Effectiveness of filed record.

57A-9-510. Effectiveness of filed record. (a) A filed record is effective only to the extent that it was filed by a person that may file it under § 57A-9-509.

(b) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) A continuation statement that is not filed within the period prescribed by § 57A-9-515(d) is ineffective.

Source: SL 2000, ch 231.

57A-9-510. Effectiveness of filed record. (a) A filed record is effective only to the extent that it was filed by a person that may file it under § 57A-9-509.

(b) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) A continuation statement that is not filed within the period prescribed by § 57A-9-515(d) is ineffective.

Source: SL 2000, ch 231.



§ 57A-9-511 Person constituting secured party of record.

57A-9-511. Person constituting secured party of record. (a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under 57A-9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under § 57A-9-514(b), the assignee named in the amendment is a secured party of record.

(c) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

Source: SL 2000, ch 231.

57A-9-511. Person constituting secured party of record. (a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under 57A-9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under § 57A-9-514(b), the assignee named in the amendment is a secured party of record.

(c) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

Source: SL 2000, ch 231.



§ 57A-9-512 Procedure for amending financing statement--Effectiveness.

57A-9-512. Procedure for amending financing statement--Effectiveness. (a) Subject to § 57A-9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) Identifies, by its file number, the initial financing statement to which the amendment relates and either the social security number or internal revenue service taxpayer identification number of the debtor; and

(2) If the amendment relates to an initial financing statement filed or recorded in a filing office described in § 57A-9-501(a)(1), provides the date and time that the initial financing statement was filed or recorded and the information specified in § 57A-9-502(b).

(b) Except as otherwise provided in § 57A-9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of filing of the amendment.

(e) An amendment is ineffective to the extent it:

(1) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.
Source: SL 2000, ch 231.

57A-9-512. Procedure for amending financing statement--Effectiveness. (a) Subject to § 57A-9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) Identifies, by its file number, the initial financing statement to which the amendment relates and either the social security number or internal revenue service taxpayer identification number of the debtor; and

(2) If the amendment relates to an initial financing statement filed or recorded in a filing office described in § 57A-9-501(a)(1), provides the date and time that the initial financing statement was filed or recorded and the information specified in § 57A-9-502(b).

(b) Except as otherwise provided in § 57A-9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of filing of the amendment.

(e) An amendment is ineffective to the extent it:

(1) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.
Source: SL 2000, ch 231.



§ 57A-9-513 Termination statement.

57A-9-513. Termination statement. (a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) The debtor did not authorize the filing of the initial financing statement.

(b) To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) If earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c) In cases not governed by subsection (a), within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) The debtor did not authorize the filing of the initial financing statement.

(d) Except as otherwise provided in § 57A-9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in § 57A-9-510, for purposes of §§ 57A-9-519(g), 57A-9-522(a), and 57A-9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

Source: SL 2000, ch 231.

57A-9-513. Termination statement. (a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) The debtor did not authorize the filing of the initial financing statement.

(b) To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) If earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c) In cases not governed by subsection (a), within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) The debtor did not authorize the filing of the initial financing statement.

(d) Except as otherwise provided in § 57A-9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in § 57A-9-510, for purposes of §§ 57A-9-519(g), 57A-9-522(a), and 57A-9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

Source: SL 2000, ch 231.



§ 57A-9-514 Assignment of secured party's power to authorize amendment--Assignment of record of security's interest in fixture.

57A-9-514. Assignment of secured party's power to authorize amendment--Assignment of record of security's interest in fixture. (a) Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) Identifies, by its file number, the initial financing statement to which it relates;

(2) Provides the name of the assignor; and

(3) Provides the name and mailing address of the assignee.

(c) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under § 57A-9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the Uniform Commercial Code.

Source: SL 2000, ch 231.

57A-9-514. Assignment of secured party's power to authorize amendment--Assignment of record of security's interest in fixture. (a) Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) Identifies, by its file number, the initial financing statement to which it relates;

(2) Provides the name of the assignor; and

(3) Provides the name and mailing address of the assignee.

(c) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under § 57A-9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the Uniform Commercial Code.

Source: SL 2000, ch 231.



§ 57A-9-515 Effective period for filed financing statement--Effect of lapse.

57A-9-515. Effective period for filed financing statement--Effect of lapse. (a) Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing. Financing statements filed before July 1, 1997, are effective for a period of five years from the date of filing and thereafter for a period of sixty days.

The expiration date established by a financing statement filed prior to July 1, 1997, whether or not continued by a continuation statement shall remain in full force and effect and is not diminished by any subsequent amendments to this chapter.

(b) Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a manufactured-home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the thirty-year period specified in subsection (b), whichever is applicable.

However, for financing statements filed before July 1, 1997, a continuation statement may be filed within six months before and sixty days after the expiration of the five-year period.

(e) Except as otherwise provided in § 57A-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years and, for initial financing statements filed before July 1, 1997, the effectiveness of the initial financing statement continues for a period of five years and sixty days, commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under § 57A-9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

Source: SL 2000, ch 231; SL 2001, ch 261, § 3; SL 2012, ch 238, § 13, eff. July 1, 2013.

57A-9-515. Effective period for filed financing statement--Effect of lapse. (a) Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing. Financing statements filed before July 1, 1997, are effective for a period of five years from the date of filing and thereafter for a period of sixty days.

The expiration date established by a financing statement filed prior to July 1, 1997, whether or not continued by a continuation statement shall remain in full force and effect and is not diminished by any subsequent amendments to this chapter.

(b) Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a manufactured-home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the thirty-year period specified in subsection (b), whichever is applicable.

However, for financing statements filed before July 1, 1997, a continuation statement may be filed within six months before and sixty days after the expiration of the five-year period.

(e) Except as otherwise provided in § 57A-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years and, for initial financing statements filed before July 1, 1997, the effectiveness of the initial financing statement continues for a period of five years and sixty days, commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under § 57A-9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

Source: SL 2000, ch 231; SL 2001, ch 261, § 3; SL 2012, ch 238, § 13, eff. July 1, 2013.



§ 57A-9-516 What constitutes filing--Effect of filing office's failure to accept record for filing.

57A-9-516. What constitutes filing--Effect of filing office's refusal to accept record for filing. (a) Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The filing office is unable to index the record because:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor;

(B) In the case of an amendment or information statement, the record:

(i) Does not identify the initial financing statement as required by § 57A-9-512 or 57A-9-518, as applicable; or

(ii) Identifies an initial financing statement whose effectiveness has lapsed under § 57A-9-515;

(C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) In the case of a record filed or recorded in the filing office described in § 57A-9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) Provide a mailing address for the debtor; or

(B) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) In the case of an assignment reflected in an initial financing statement under § 57A-9-514(a) or an amendment filed under § 57A-9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by § 57A-9-515(d).

(c) For purposes of subsection (b):

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by § 57A-9-512, 57A-9-514, or 57A-9-518, is an initial financing statement.

(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

Source: SL 2000, ch 231; SL 2012, ch 238, § 14, eff. July 1, 2013.

57A-9-516. What constitutes filing--Effect of filing office's refusal to accept record for filing. (a) Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The filing office is unable to index the record because:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor;

(B) In the case of an amendment or information statement, the record:

(i) Does not identify the initial financing statement as required by § 57A-9-512 or 57A-9-518, as applicable; or

(ii) Identifies an initial financing statement whose effectiveness has lapsed under § 57A-9-515;

(C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) In the case of a record filed or recorded in the filing office described in § 57A-9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) Provide a mailing address for the debtor; or

(B) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) In the case of an assignment reflected in an initial financing statement under § 57A-9-514(a) or an amendment filed under § 57A-9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by § 57A-9-515(d).

(c) For purposes of subsection (b):

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by § 57A-9-512, 57A-9-514, or 57A-9-518, is an initial financing statement.

(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

Source: SL 2000, ch 231; SL 2012, ch 238, § 14, eff. July 1, 2013.



§ 57A-9-517 Effect of incorrect indexing of record.

57A-9-517. Effect of incorrect indexing of record. The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

Source: SL 2000, ch 231.

57A-9-517. Effect of incorrect indexing of record. The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

Source: SL 2000, ch 231.



§ 57A-9-518 Information statement regarding record.

57A-9-518. Information statement regarding record. (a) A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) An information statement under subsection (a) must:

(1) Identify the record to which it relates by:

(A) The file number assigned to the initial financing statement to which the record relates; and

(B) If the information statement relates to a record filed or recorded in a filing office described in § 57A-9-501(a)(1), the date and time that the initial financing statement was filed or recorded and the information specified in § 57A-9-502(b);

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under § 57A-9-509(d).

(d) An information statement under subsection (c) must:

(1) Identify the record to which it relates by:

(A) The file number assigned to the initial financing statement to which the record relates; and

(B) If the statement relates to a record filed or recorded in a filing office described in § 57A-9-501(a)(1), the date and time that the initial financing statement was filed or recorded and the information specified in § 57A-9-502(b);

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the person that filed the record was not entitled to do so under § 57A-9-509(d).

(e) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

Source: SL 2000, ch 231; SL 2012, ch 238, § 15, eff. July 1, 2013.

57A-9-518. Information statement regarding record. (a) A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) An information statement under subsection (a) must:

(1) Identify the record to which it relates by:

(A) The file number assigned to the initial financing statement to which the record relates; and

(B) If the information statement relates to a record filed or recorded in a filing office described in § 57A-9-501(a)(1), the date and time that the initial financing statement was filed or recorded and the information specified in § 57A-9-502(b);

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under § 57A-9-509(d).

(d) An information statement under subsection (c) must:

(1) Identify the record to which it relates by:

(A) The file number assigned to the initial financing statement to which the record relates; and

(B) If the statement relates to a record filed or recorded in a filing office described in § 57A-9-501(a)(1), the date and time that the initial financing statement was filed or recorded and the information specified in § 57A-9-502(b);

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the person that filed the record was not entitled to do so under § 57A-9-509(d).

(e) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

Source: SL 2000, ch 231; SL 2012, ch 238, § 15, eff. July 1, 2013.



§ 57A-9-519 Duties of filing office in dealing with records.

57A-9-519. Duties of filing office in dealing with records. (a) For each record filed in a filing office, the filing office shall:

(1) Assign a unique number to the filed record;

(2) Create a record that bears the number assigned to the filed record and the date and time of filing;

(3) Maintain the filed record for public inspection; and

(4) Index the filed record in accordance with subsections (c), (d), and (e).

(b) Deleted by SL 2002, ch 227, § 1.

(c) Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under 57A-9-514(a) or an amendment filed under § 57A-9-514(b):

(1) Under the name of the assignor as grantor; and

(2) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) The filing office shall maintain a capability:

(1) To retrieve a record by the name of the debtor and:

(A) If the filing office is described in § 57A-9-501(a)(1), by the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed or recorded; or

(B) If the filing office is described in § 57A-9-501(a)(2), by the file number assigned to the initial financing statement to which the record relates; and

(2) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under § 57A-9-515 with respect to all secured parties of record.

(h) The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question.

(i) Subsection (h) does not apply to a filing office described in 57A-9-501(a)(1).

Source: SL 2000, ch 231; SL 2002, ch 227, § 1.

57A-9-519. Duties of filing office in dealing with records. (a) For each record filed in a filing office, the filing office shall:

(1) Assign a unique number to the filed record;

(2) Create a record that bears the number assigned to the filed record and the date and time of filing;

(3) Maintain the filed record for public inspection; and

(4) Index the filed record in accordance with subsections (c), (d), and (e).

(b) Deleted by SL 2002, ch 227, § 1.

(c) Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under 57A-9-514(a) or an amendment filed under § 57A-9-514(b):

(1) Under the name of the assignor as grantor; and

(2) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) The filing office shall maintain a capability:

(1) To retrieve a record by the name of the debtor and:

(A) If the filing office is described in § 57A-9-501(a)(1), by the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed or recorded; or

(B) If the filing office is described in § 57A-9-501(a)(2), by the file number assigned to the initial financing statement to which the record relates; and

(2) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under § 57A-9-515 with respect to all secured parties of record.

(h) The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question.

(i) Subsection (h) does not apply to a filing office described in 57A-9-501(a)(1).

Source: SL 2000, ch 231; SL 2002, ch 227, § 1.



§ 57A-9-520 Refusal by filing office to accept record.

57A-9-520. Refusal by filing office to accept record. (a) A filing office shall refuse to accept a record for filing for a reason set forth in § 57A-9-516(b) and may refuse to accept a record for filing only for a reason set forth in § 57A-9-516(b).

(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in § 57A-9-501(a)(2), in no event more than two business days after the filing office receives the record.

(c) A filed financing statement satisfying § 57A-9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, § 57A-9-338 applies to a filed financing statement providing information described in § 57A-9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

Source: SL 2000, ch 231.

57A-9-520. Refusal by filing office to accept record. (a) A filing office shall refuse to accept a record for filing for a reason set forth in § 57A-9-516(b) and may refuse to accept a record for filing only for a reason set forth in § 57A-9-516(b).

(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in § 57A-9-501(a)(2), in no event more than two business days after the filing office receives the record.

(c) A filed financing statement satisfying § 57A-9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, § 57A-9-338 applies to a filed financing statement providing information described in § 57A-9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

Source: SL 2000, ch 231.



§ 57A-9-521 Forms for financing statement, amendment to statement, and addendum for either.

57A-9-521. Forms for financing statement, amendment to statement, and addendum for either. (a) A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in § 57A-9-516(b).

(b) A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in § 57A-9-516(b).

Source: SL 2000, ch 231; SL 2012, ch 238, § 16, eff. July 1, 2013.

57A-9-521. Forms for financing statement, amendment to statement, and addendum for either. (a) A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in § 57A-9-516(b).

(b) A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in § 57A-9-516(b).

Source: SL 2000, ch 231; SL 2012, ch 238, § 16, eff. July 1, 2013.



§ 57A-9-522 Required retention of information from financing statement--Destruction of written record.

57A-9-522. Required retention of information from financing statement--Destruction of written record. (a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under § 57A-9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

(1) If the record was filed or recorded in the filing office described in § 57A-9-501(a)(1), by using the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed or recorded; or

(2) If the record was filed in the filing office described in § 57A-9-501(a)(2), by using the file number assigned to the initial financing statement to which the record relates.

(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

Source: SL 2000, ch 231.

57A-9-522. Required retention of information from financing statement--Destruction of written record. (a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under § 57A-9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

(1) If the record was filed or recorded in the filing office described in § 57A-9-501(a)(1), by using the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed or recorded; or

(2) If the record was filed in the filing office described in § 57A-9-501(a)(2), by using the file number assigned to the initial financing statement to which the record relates.

(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

Source: SL 2000, ch 231.



§ 57A-9-523 Acknowledgment of filing--Information to be communicated from records on request--Sale or licensing of records.

57A-9-523. Acknowledgment of filing--Information to be communicated from records on request--Sale or licensing of records. (a) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to § 57A-9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) Note upon the copy the number assigned to the record pursuant to § 57A-9-519(a)(1) and the date and time of the filing of the record; and

(2) Send the copy to the person.

(b) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) The information in the record;

(2) The number assigned to the record pursuant to § 57A-9-519(a)(1); and

(3) The date and time of the filing of the record.

(c) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) Designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B) Has not lapsed under § 57A-9-515 with respect to all secured parties of record; and

(C) If the request so states, has lapsed under § 57A-9-515 and a record of which is maintained by the filing office under § 57A-9-522(a);

(2) The date and time of filing of each financing statement; and

(3) The information provided in each financing statement. However, if the financing statement contains a social security or employer identification number which has not been supplied by the person requesting the information, such number shall be redacted prior to providing the information. In the case of financing statements recorded in the office of the register of deeds, the requirement for redaction of social security or employer identification numbers only applies to financing statements recorded after July 1, 2009.

(d) In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

A computer printout from the centralized computer system established by the secretary of state constitutes the certificate of the secretary of state as to whether there is on file, on the date and hour stated thereon, a financing statement covering the following collateral: farm products or accounts, or livestock, or general intangibles arising from or relating to the sale of farm products by a farmer, or crops growing or to be grown, or equipment used in farming operations.

The secretary of state shall, upon a telephone request, furnish to any person, company, or corporation, information as to whether a financing statement describing farm collateral has been filed in the Office of the Secretary of State and, if such financing statement has been filed, the secretary of state shall also furnish the name and business address of the secured creditor. However, the secretary of state need not answer telephone inquiries in writing nor send written confirmation from a telephone request. The secretary of state is not responsible for accuracy and completeness of the information furnished verbally in response to a telephone request.

(e) The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request.

57A-9-523. Acknowledgment of filing--Information to be communicated from records on request--Sale or licensing of records. (a) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to § 57A-9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) Note upon the copy the number assigned to the record pursuant to § 57A-9-519(a)(1) and the date and time of the filing of the record; and

(2) Send the copy to the person.

(b) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) The information in the record;

(2) The number assigned to the record pursuant to § 57A-9-519(a)(1); and

(3) The date and time of the filing of the record.

(c) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) Designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B) Has not lapsed under § 57A-9-515 with respect to all secured parties of record; and

(C) If the request so states, has lapsed under § 57A-9-515 and a record of which is maintained by the filing office under § 57A-9-522(a);

(2) The date and time of filing of each financing statement; and

(3) The information provided in each financing statement. However, if the financing statement contains a social security or employer identification number which has not been supplied by the person requesting the information, such number shall be redacted prior to providing the information. In the case of financing statements recorded in the office of the register of deeds, the requirement for redaction of social security or employer identification numbers only applies to financing statements recorded after July 1, 2009.

(d) In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

A computer printout from the centralized computer system established by the secretary of state constitutes the certificate of the secretary of state as to whether there is on file, on the date and hour stated thereon, a financing statement covering the following collateral: farm products or accounts, or livestock, or general intangibles arising from or relating to the sale of farm products by a farmer, or crops growing or to be grown, or equipment used in farming operations.

The secretary of state shall, upon a telephone request, furnish to any person, company, or corporation, information as to whether a financing statement describing farm collateral has been filed in the Office of the Secretary of State and, if such financing statement has been filed, the secretary of state shall also furnish the name and business address of the secured creditor. However, the secretary of state need not answer telephone inquiries in writing nor send written confirmation from a telephone request. The secretary of state is not responsible for accuracy and completeness of the information furnished verbally in response to a telephone request.

(e) The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request.



§ 57A-9-524 Excuses for filing office failure to meet time limits.

57A-9-524. Excuses for filing office failure to meet time limits. Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) The filing office exercises reasonable diligence under the circumstances.
Source: SL 2000, ch 231.

57A-9-524. Excuses for filing office failure to meet time limits. Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) The filing office exercises reasonable diligence under the circumstances.
Source: SL 2000, ch 231.



§ 57A-9-525 Fees for filing and indexing records.

57A-9-525. Fees for filing and indexing records. (a) Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is the amount specified in subsection (c), if applicable, plus:

(1) Twenty-five dollars if the record is communicated in writing and consists of one page, and five dollars for additional pages. One dollar of this fee shall be deposited into the financing statement and annual report filing fee fund;

(2) Twenty dollars if the record is communicated by internet. One dollar of this fee shall be deposited into the financing statement and annual report filing fee fund; and

(3) Twenty-five dollars if the record is communicated by another medium authorized by filing-office rule.

(b) The secretary of state may request a fee for on-line services for UCC data images available on a subscription basis. The office shall deposit any revenue from this fee into the financing statement and annual report filing fee fund.

(c) Except as otherwise provided in subsection (e), the fee for filing, whether communicated in writing, electronically, or another medium authorized by filing-office rule, and indexing an initial financing statement of the following kind is the amount specified in subsection (c), if applicable, plus:

(1) Forty dollars if the financing statement indicates that it is filed in connection with a public-finance transaction;

(2) Forty dollars if the financing statement indicates that it is filed in connection with a manufactured-home transaction.

(d) Except as otherwise provided in subsection (e), if a record is communicated in writing or electronically, the fee for each name more than one required to be indexed is three dollars.

(e) The fee for responding to a request for information from the filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is:

(1) Twenty dollars if the request is communicated in writing; and

(2) Ten dollars if the request is communicated by internet authorized by filing-office rule.

Upon request the filing officer shall furnish a copy of any filed financing statement or statement of assignment for a uniform fee of one dollar per page.

(f) This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under § 57A-9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

Source: SL 2000, ch 231; SL 2001, ch 262, § 1; SL 2003, ch 8, § 29; SL 2009, ch 4, § 24; SL 2009, ch 256, § 2; SL 2016, ch 2, § 12.



§ 57A-9-525.1 Effect of filing with register of deeds prior to July 1, 1986--Continuation or amendment thereof.

57A-9-525.1. Effect of filing with register of deeds prior to July 1, 1986--Continuation or amendment thereof. For the purposes of former § 57A-9-401, a filing made in the county office of register of deeds prior to July 1, 1986, which has not lapsed prior to July 1, 1986, shall remain effective for the period provided by this title. Any continuation of or amendment to such filing shall be made with the secretary of state. Such central filing shall be accompanied by a certified copy of the original filed financing statement.

Source: SL 2000, ch 231.

57A-9-525.1. Effect of filing with register of deeds prior to July 1, 1986--Continuation or amendment thereof. For the purposes of former § 57A-9-401, a filing made in the county office of register of deeds prior to July 1, 1986, which has not lapsed prior to July 1, 1986, shall remain effective for the period provided by this title. Any continuation of or amendment to such filing shall be made with the secretary of state. Such central filing shall be accompanied by a certified copy of the original filed financing statement.

Source: SL 2000, ch 231.



§ 57A-9-525.2 Central filing system--Promulgation of regulations.

57A-9-525.2. Central filing system--Promulgation of regulations. The secretary of state may promulgate all necessary regulations under the provisions of chapter 1-26 to implement a central filing system for filing financing statements.

Source: SL 2000, ch 231.

57A-9-525.2. Central filing system--Promulgation of regulations. The secretary of state may promulgate all necessary regulations under the provisions of chapter 1-26 to implement a central filing system for filing financing statements.

Source: SL 2000, ch 231.



§ 57A-9-525.3 Central agricultural security interest filing system--Adoption of rules.

57A-9-525.3. Central agricultural security interest filing system--Adoption of rules. The secretary of state may adopt rules concerning the operation of the central agricultural security interest computer filing system, prescribing such matters as format for data and the type of information to be recorded from the financing statement.

Source: SL 2000, ch 231.

57A-9-525.3. Central agricultural security interest filing system--Adoption of rules. The secretary of state may adopt rules concerning the operation of the central agricultural security interest computer filing system, prescribing such matters as format for data and the type of information to be recorded from the financing statement.

Source: SL 2000, ch 231.



§ 57A-9-525.4 Fee for crop or livestock effective finance statement microfiche master list.

57A-9-525.4. Fee for crop or livestock effective finance statement microfiche master list. The annual registration fee for the crop or livestock effective finance statement microfiche master list is one hundred twenty dollars.

Source: SL 2003, ch 8, § 30.

57A-9-525.4. Fee for crop or livestock effective finance statement microfiche master list. The annual registration fee for the crop or livestock effective finance statement microfiche master list is one hundred twenty dollars.

Source: SL 2003, ch 8, § 30.



§ 57A-9-526 Rules and practices for filing offices.

57A-9-526. Rules and practices for filing offices. (a) The secretary of state shall adopt rules to implement this chapter. The filing-office rules must be:

(1) Consistent with this chapter; and

(2) Adopted and published in accordance with chapter 1-26.

(b) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the secretary of state's office, so far as is consistent with the purposes, policies, and provisions of this chapter, in adopting, amending, and repealing filing-office rules, shall:

(1) Consult with filing offices in other jurisdictions that enact substantially this part; and

(2) Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.
Source: SL 2000, ch 231.

57A-9-526. Rules and practices for filing offices. (a) The secretary of state shall adopt rules to implement this chapter. The filing-office rules must be:

(1) Consistent with this chapter; and

(2) Adopted and published in accordance with chapter 1-26.

(b) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the secretary of state's office, so far as is consistent with the purposes, policies, and provisions of this chapter, in adopting, amending, and repealing filing-office rules, shall:

(1) Consult with filing offices in other jurisdictions that enact substantially this part; and

(2) Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.
Source: SL 2000, ch 231.



§ 57A-9-527 Financing statement and annual report filing fee fund.

57A-9-527. Financing statement and annual report filing fee fund. There is hereby created, within the state treasury, the financing statement and annual report filing fee fund, which is continuously appropriated, to provide funds for the operation of the uniform commercial code program and business services electronic filing and retrieval system within the Office of the Secretary of State.

Source: SL 2001, ch 262, § 2; SL 2009, ch 256, § 1.

57A-9-527. Financing statement and annual report filing fee fund. There is hereby created, within the state treasury, the financing statement and annual report filing fee fund, which is continuously appropriated, to provide funds for the operation of the uniform commercial code program and business services electronic filing and retrieval system within the Office of the Secretary of State.

Source: SL 2001, ch 262, § 2; SL 2009, ch 256, § 1.



§ 57A-9-528 Fees deposited in filing fee fund.

57A-9-528. Fees deposited in filing fee fund. For each effective financing statement filed pursuant to this chapter, three dollars of the fee collected pursuant to § 57A-9-525, and the computer search fee assessed pursuant to § 57A-9-525, shall be deposited in the financing statement and annual report filing fee fund. For each annual report filed pursuant to § 59-11-24 in fiscal years 2010 and 2011, three dollars of the fee collected shall be deposited in the financing statement and annual report filing fee fund. For each annual report filed pursuant to § 59-11-24 in fiscal year 2012 and each year thereafter, one dollar of the annual report fee shall be deposited in the financing statement and annual report filing fee fund. For each amendment of an annual report filed pursuant to § 59-11-24 in fiscal year 2016 and each year after, the fee for the amendment shall be deposited in the financing statement and annual report filing fee fund.

Source: SL 2001, ch 262, § 3; SL 2009, ch 256, § 3; SL 2015, ch 258, § 3, eff. Jan. 1, 2016.

57A-9-528. Fees deposited in filing fee fund. For each effective financing statement filed pursuant to this chapter, three dollars of the fee collected pursuant to § 57A-9-525, and the computer search fee assessed pursuant to § 57A-9-525, shall be deposited in the financing statement and annual report filing fee fund. For each annual report filed pursuant to § 59-11-24 in fiscal years 2010 and 2011, three dollars of the fee collected shall be deposited in the financing statement and annual report filing fee fund. For each annual report filed pursuant to § 59-11-24 in fiscal year 2012 and each year thereafter, one dollar of the annual report fee shall be deposited in the financing statement and annual report filing fee fund. For each amendment of an annual report filed pursuant to § 59-11-24 in fiscal year 2016 and each year after, the fee for the amendment shall be deposited in the financing statement and annual report filing fee fund.

Source: SL 2001, ch 262, § 3; SL 2009, ch 256, § 3; SL 2015, ch 258, § 3, eff. Jan. 1, 2016.



§ 57A-9-529 Disposition of balance of funds.

57A-9-529. Disposition of balance of funds. At the end of each fiscal year, any funds in the financing statement and annual report filing fee fund, not otherwise appropriated, in excess of twenty-five thousand dollars, shall revert to the general fund.

Source: SL 2001, ch 262, § 4; SL 2009, ch 256, § 4.

57A-9-529. Disposition of balance of funds. At the end of each fiscal year, any funds in the financing statement and annual report filing fee fund, not otherwise appropriated, in excess of twenty-five thousand dollars, shall revert to the general fund.

Source: SL 2001, ch 262, § 4; SL 2009, ch 256, § 4.



§ 57A-9-530 Combined financing statement for farm products

57A-9-530. Combined financing statement for farm products. If a filed financing or continuation statement covers farm products or accounts, or livestock, or general intangibles arising from or relating to the sale of farm products by a farmer, or crops growing or to be grown, the secured party may file a standard form to be prescribed by the secretary of state, which may be a combined effective financing statement and a uniform commercial code financing statement.

Source: SL 2001, ch 262, § 5.

57A-9-530. Combined financing statement for farm products. If a filed financing or continuation statement covers farm products or accounts, or livestock, or general intangibles arising from or relating to the sale of farm products by a farmer, or crops growing or to be grown, the secured party may file a standard form to be prescribed by the secretary of state, which may be a combined effective financing statement and a uniform commercial code financing statement.

Source: SL 2001, ch 262, § 5.



§ 57A-9-601 Rights of secured party after default--Rights of debtor and obligor--Relation back of judgment lien.

57A-9-601. Rights of secured party after default--Rights of debtor and obligor--Relation back of judgment lien. (a) After default, a secured party has the rights provided in this part and, except as otherwise provided in § 57A-9-602, those provided by agreement of the parties. A secured party:

(1) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) A secured party in possession of collateral or control of collateral under § 57A-9-104, 57A-9-105, 57A-9-106, 57A-9-107, or 57A-7-106 has the rights and duties provided in § 57A-9-207.

(c) The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Except as otherwise provided in subsection (g) and § 57A-9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) The date of perfection of the security interest or agricultural lien in the collateral;

(2) The date of filing a financing statement covering the collateral; or

(3) Any date specified in a statute under which the agricultural lien was created.

(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

(g) Except as otherwise provided in § 57A-9-607(c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

Source: SL 2000, ch 231; SL 2009, ch 254, § 836.

57A-9-601. Rights of secured party after default--Rights of debtor and obligor--Relation back of judgment lien. (a) After default, a secured party has the rights provided in this part and, except as otherwise provided in § 57A-9-602, those provided by agreement of the parties. A secured party:

(1) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) A secured party in possession of collateral or control of collateral under § 57A-9-104, 57A-9-105, 57A-9-106, 57A-9-107, or 57A-7-106 has the rights and duties provided in § 57A-9-207.

(c) The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Except as otherwise provided in subsection (g) and § 57A-9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) The date of perfection of the security interest or agricultural lien in the collateral;

(2) The date of filing a financing statement covering the collateral; or

(3) Any date specified in a statute under which the agricultural lien was created.

(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

(g) Except as otherwise provided in § 57A-9-607(c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

Source: SL 2000, ch 231; SL 2009, ch 254, § 836.



§ 57A-9-602 Waiver or variance of rules by debtor or obligor.

57A-9-602. Waiver or variance of rules by debtor or obligor. Except as otherwise provided in § 57A-9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 57A-9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) Section 57A-9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 57A-9-607(c), which deals with collection and enforcement of collateral;

(4) Sections 57A-9-608(a) and 57A-9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 57A-9-608(a) and 57A-9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 57A-9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 57A-9-610(b), 57A-9-611, 57A-9-613, and 57A-9-614, which deal with disposition of collateral;

(8) Section 57A-9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 57A-9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 57A-9-620, 57A-9-621, and 57A-9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 57A-9-623, which deals with redemption of collateral;

(12) Section 57A-9-624, which deals with permissible waivers; and

(13) Sections 57A-9-625 and 57A-9-626, which deal with the secured party's liability for failure to comply with this chapter.
Source: SL 2000, ch 231.

57A-9-602. Waiver or variance of rules by debtor or obligor. Except as otherwise provided in § 57A-9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 57A-9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) Section 57A-9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 57A-9-607(c), which deals with collection and enforcement of collateral;

(4) Sections 57A-9-608(a) and 57A-9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 57A-9-608(a) and 57A-9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 57A-9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 57A-9-610(b), 57A-9-611, 57A-9-613, and 57A-9-614, which deal with disposition of collateral;

(8) Section 57A-9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 57A-9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 57A-9-620, 57A-9-621, and 57A-9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 57A-9-623, which deals with redemption of collateral;

(12) Section 57A-9-624, which deals with permissible waivers; and

(13) Sections 57A-9-625 and 57A-9-626, which deal with the secured party's liability for failure to comply with this chapter.
Source: SL 2000, ch 231.



§ 57A-9-603 Agreement on standards for fulfilling rights and duties.

57A-9-603. Agreement on standards for fulfilling rights and duties. (a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in § 57A-9-602 if the standards are not manifestly unreasonable.

(b) Subsection (a) does not apply to the duty under § 57A-9-609 to refrain from breaching the peace.

Source: SL 2000, ch 231.

57A-9-603. Agreement on standards for fulfilling rights and duties. (a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in § 57A-9-602 if the standards are not manifestly unreasonable.

(b) Subsection (a) does not apply to the duty under § 57A-9-609 to refrain from breaching the peace.

Source: SL 2000, ch 231.



§ 57A-9-604 Procedure if obligation secured by security interest in personal property or fixtures is also secured by interest in real property.

57A-9-604. Procedure if obligation secured by security interest in personal property or fixtures is also secured by interest in real property. (a) If a security agreement covers both personal and real property, a secured party may proceed:

(1) Under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) Under this part; or

(2) In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Source: SL 2000, ch 231.

57A-9-604. Procedure if obligation secured by security interest in personal property or fixtures is also secured by interest in real property. (a) If a security agreement covers both personal and real property, a secured party may proceed:

(1) Under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) Under this part; or

(2) In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Source: SL 2000, ch 231.



§ 57A-9-605 Duty of secured party to unknown debtor or obligor or unknown secured party or lienholder.

57A-9-605. Duty of secured party to unknown debtor or obligor or unknown secured party or lienholder. A secured party does not owe a duty based on its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.
Source: SL 2000, ch 231.

57A-9-605. Duty of secured party to unknown debtor or obligor or unknown secured party or lienholder. A secured party does not owe a duty based on its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.
Source: SL 2000, ch 231.



§ 57A-9-606 Time of default in connection with agricultural lien.

57A-9-606. Time of default in connection with agricultural lien. For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

Source: SL 2000, ch 231.

57A-9-606. Time of default in connection with agricultural lien. For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

Source: SL 2000, ch 231.



§ 57A-9-607 Collection and enforcement by secured party.

57A-9-607. Collection and enforcement by secured party. (a) If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under § 57A-9-315;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under § 57A-9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under § 57A-9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party's sworn affidavit in recordable form stating that:

(A) A default has occurred with respect to the obligation secured by the mortgage; and

(B) The secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

Source: SL 2000, ch 231; SL 2012, ch 238, § 17, eff. July 1, 2013.

57A-9-607. Collection and enforcement by secured party. (a) If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under § 57A-9-315;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under § 57A-9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under § 57A-9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party's sworn affidavit in recordable form stating that:

(A) A default has occurred with respect to the obligation secured by the mortgage; and

(B) The secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

Source: SL 2000, ch 231; SL 2012, ch 238, § 17, eff. July 1, 2013.



§ 57A-9-608 Application of proceeds--Entitlement to surplus or liability for deficiency.

57A-9-608. Application of proceeds--Entitlement to surplus or liability for deficiency. (a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under § 57A-9-607 in the following order to:

(A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under § 57A-9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

Source: SL 2000, ch 231.

57A-9-608. Application of proceeds--Entitlement to surplus or liability for deficiency. (a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under § 57A-9-607 in the following order to:

(A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under § 57A-9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

Source: SL 2000, ch 231.



§ 57A-9-609 Secured party's rights with respect to collateral following default.

57A-9-609. Secured party's rights with respect to collateral following default. (a) After default, a secured party:

(1) May take possession of the collateral; and

(2) Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under § 57A-9-610.

(b) A secured party may proceed under subsection (a):

(1) Pursuant to judicial process; or

(2) Without judicial process, if it proceeds without breach of the peace.

(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

Source: SL 2000, ch 231.

57A-9-609. Secured party's rights with respect to collateral following default. (a) After default, a secured party:

(1) May take possession of the collateral; and

(2) Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under § 57A-9-610.

(b) A secured party may proceed under subsection (a):

(1) Pursuant to judicial process; or

(2) Without judicial process, if it proceeds without breach of the peace.

(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

Source: SL 2000, ch 231.



§ 57A-9-609.1 Action for recovery of security by creditor against third party purchaser of farm products--Limitation period--Offer to file criminal complaint.

57A-9-609.1. Action for recovery of security by creditor against third party purchaser of farm products--Limitation period--Offer to file criminal complaint. No cause of action for recovery of security or its value may be commenced by a secured creditor against an innocent third-party purchaser of farm products as defined in subsection (34) of § 57A-9-102, nor may such a cause of action be commenced against a livestock auction agency, as defined in chapter 40-15 and § 301 of the Packers and Stockyards Act (7 USC 201), or a public grain warehouse, or a public terminal grain warehouse, or a grain dealer as defined by chapters 49-43, 49-44, and 49-45 respectively, unless such action is commenced within twenty-four months from the date the farm products are sold and unless such action is preceded by the secured creditor offering to file against the debtor, a complaint as defined by § 23A-2-1.

Source: SL 2000, ch 231.

57A-9-609.1. Action for recovery of security by creditor against third party purchaser of farm products--Limitation period--Offer to file criminal complaint. No cause of action for recovery of security or its value may be commenced by a secured creditor against an innocent third-party purchaser of farm products as defined in subsection (34) of § 57A-9-102, nor may such a cause of action be commenced against a livestock auction agency, as defined in chapter 40-15 and § 301 of the Packers and Stockyards Act (7 USC 201), or a public grain warehouse, or a public terminal grain warehouse, or a grain dealer as defined by chapters 49-43, 49-44, and 49-45 respectively, unless such action is commenced within twenty-four months from the date the farm products are sold and unless such action is preceded by the secured creditor offering to file against the debtor, a complaint as defined by § 23A-2-1.

Source: SL 2000, ch 231.



§ 57A-9-609.2 Farm products fraud--Misdemeanor.

57A-9-609.2. Farm products fraud--Misdemeanor. Any person who for himself, or through an agent, sells livestock through a livestock auction agency, as defined in chapter 40-15 and § 301 of the Packers and Stockyards Act (7 USC 201), or who so sells grain through a public grain warehouse, or through a public terminal grain warehouse, or a grain dealer as defined in chapters 49-43, 49-44, and 49-45 respectively, without notifying the livestock auction agency or the grain warehouse or grain dealer of a security interest in such farm products, and with intent to defraud, is guilty of farm products fraud. The failure of the seller to give written notice of a security interest in the farm products prior to the date of the sale by the livestock auction agency, or the grain warehouse, or grain dealer, is prima facie evidence of intent to defraud.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 231.

57A-9-609.2. Farm products fraud--Misdemeanor. Any person who for himself, or through an agent, sells livestock through a livestock auction agency, as defined in chapter 40-15 and § 301 of the Packers and Stockyards Act (7 USC 201), or who so sells grain through a public grain warehouse, or through a public terminal grain warehouse, or a grain dealer as defined in chapters 49-43, 49-44, and 49-45 respectively, without notifying the livestock auction agency or the grain warehouse or grain dealer of a security interest in such farm products, and with intent to defraud, is guilty of farm products fraud. The failure of the seller to give written notice of a security interest in the farm products prior to the date of the sale by the livestock auction agency, or the grain warehouse, or grain dealer, is prima facie evidence of intent to defraud.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 231.



§ 57A-9-610 Disposition of collateral after default--Treatment of warranties.

57A-9-610. Disposition of collateral after default--Treatment of warranties. (a) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing .

(b) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) A secured party may purchase collateral:

(1) At a public disposition; or

(2) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) A secured party may disclaim or modify warranties under subsection (d):

(1) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

Source: SL 2000, ch 231.

57A-9-610. Disposition of collateral after default--Treatment of warranties. (a) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing .

(b) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) A secured party may purchase collateral:

(1) At a public disposition; or

(2) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) A secured party may disclaim or modify warranties under subsection (d):

(1) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

Source: SL 2000, ch 231.



§ 57A-9-611 "Notification date"--Notification of disposition of collateral.

57A-9-611. "Notification date"--Notification of disposition of collateral. (a) In this section, "notification date" means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) The debtor and any secondary obligor waive the right to notification.

(b) Except as otherwise provided in subsection (d), a secured party that disposes of collateral under § 57A-9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) The debtor;

(2) Any secondary obligor; and

(3) If the collateral is other than consumer goods:

(A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) Any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor's name as of that date; and

(iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) Any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 57A-9-311(a).

(d) Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) Not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) Before the notification date, the secured party:

(A) Did not receive a response to the request for information; or

(B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.
Source: SL 2000, ch 231.

57A-9-611. "Notification date"--Notification of disposition of collateral. (a) In this section, "notification date" means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) The debtor and any secondary obligor waive the right to notification.

(b) Except as otherwise provided in subsection (d), a secured party that disposes of collateral under § 57A-9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) The debtor;

(2) Any secondary obligor; and

(3) If the collateral is other than consumer goods:

(A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) Any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor's name as of that date; and

(iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) Any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 57A-9-311(a).

(d) Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) Not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) Before the notification date, the secured party:

(A) Did not receive a response to the request for information; or

(B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.
Source: SL 2000, ch 231.



§ 57A-9-612 Reasonable time for sending notification.

57A-9-612. Reasonable time for sending notification. (a) Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

Source: SL 2000, ch 231.

57A-9-612. Reasonable time for sending notification. (a) Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

Source: SL 2000, ch 231.



§ 57A-9-613 Contents of notification--Form.

57A-9-613. Contents of notification--Form. Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) Describes the debtor and the secured party;

(B) Describes the collateral that is the subject of the intended disposition;

(C) States the method of intended disposition;

(D) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) States the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) Information not specified by that paragraph; or

(B) Minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in § 57A-9-614(3), when completed, each provides sufficient information:
NOTIFICATION OF DISPOSITION OF COLLATERAL
To:
[Name of debtor, obligor, or other person to which the notification is sent]

From:
[Name, address, and telephone number of secured party]

Name of Debtor(s):
[Include only if debtor(s) are not an addressee]


[For a public disposition:]

We will sell [or lease or license, as applicable] the
[describe collateral]
[to the highest qualified bidder] in public as follows:

Day and Date: %#40 __________

Time: %#40 __________

Place: %#40 __________

[For a private disposition:]

We will sell [or lease or license, as applicable] the
[describe collateral]
privately sometime after
[day and date]
.

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $___]. You may request an accounting by calling us at
[telephone number]
.

Source: SL 2000, ch 231.

57A-9-613. Contents of notification--Form. Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) Describes the debtor and the secured party;

(B) Describes the collateral that is the subject of the intended disposition;

(C) States the method of intended disposition;

(D) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) States the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) Information not specified by that paragraph; or

(B) Minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in § 57A-9-614(3), when completed, each provides sufficient information:
NOTIFICATION OF DISPOSITION OF COLLATERAL
To:
[Name of debtor, obligor, or other person to which the notification is sent]

From:
[Name, address, and telephone number of secured party]

Name of Debtor(s):
[Include only if debtor(s) are not an addressee]


[For a public disposition:]

We will sell [or lease or license, as applicable] the
[describe collateral]
[to the highest qualified bidder] in public as follows:

Day and Date: %#40 __________

Time: %#40 __________

Place: %#40 __________

[For a private disposition:]

We will sell [or lease or license, as applicable] the
[describe collateral]
privately sometime after
[day and date]
.

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $___]. You may request an accounting by calling us at
[telephone number]
.

Source: SL 2000, ch 231.



§ 57A-9-614 Notice of disposition for consumer goods transaction--Form.

57A-9-614. Notice of disposition for consumer goods transaction--Form. In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) The information specified in § 57A-9-613(1);

(B) A description of any liability for a deficiency of the person to which the notification is sent;

(C) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under § 57A-9-623 is available; and

(D) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]


[Date]

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject:
[Identification of Transaction]

We have your
[describe collateral]
, because you broke promises in our agreement.
[For a public disposition:]
We will sell
[describe collateral]
at public sale. A sale could include a lease or license. The sale will be held as follows:

Date: %#40 __________

Time: %#40 __________

Place: %#40 __________
You may attend the sale and bring bidders if you want.
[For a private disposition:]
We will sell
[describe collateral]
at private sale sometime after
[date]
. A sale could include a lease or license.
The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you
[will or will not, as applicable]
still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.
You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses . To learn the exact amount you must pay, call us at
[ telephone number]
.
If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at
[telephone number]
[or write us at
[secured party's address]
] and request a written explanation. [We will charge you $___ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]
If you need more information about the sale call us at
[telephone number]
] [or write us at
[secured party's address]
].
We are sending this notice to the following other people who have an interest in
[describe collateral]
or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this chapter.

(6) If a notification under this section is not in the form of paragraph (3), law other than this article determines the effect of including information not required by paragraph (1).

57A-9-614. Notice of disposition for consumer goods transaction--Form. In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) The information specified in § 57A-9-613(1);

(B) A description of any liability for a deficiency of the person to which the notification is sent;

(C) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under § 57A-9-623 is available; and

(D) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]


[Date]

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject:
[Identification of Transaction]

We have your
[describe collateral]
, because you broke promises in our agreement.
[For a public disposition:]
We will sell
[describe collateral]
at public sale. A sale could include a lease or license. The sale will be held as follows:

Date: %#40 __________

Time: %#40 __________

Place: %#40 __________
You may attend the sale and bring bidders if you want.
[For a private disposition:]
We will sell
[describe collateral]
at private sale sometime after
[date]
. A sale could include a lease or license.
The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you
[will or will not, as applicable]
still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.
You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses . To learn the exact amount you must pay, call us at
[ telephone number]
.
If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at
[telephone number]
[or write us at
[secured party's address]
] and request a written explanation. [We will charge you $___ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]
If you need more information about the sale call us at
[telephone number]
] [or write us at
[secured party's address]
].
We are sending this notice to the following other people who have an interest in
[describe collateral]
or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this chapter.

(6) If a notification under this section is not in the form of paragraph (3), law other than this article determines the effect of including information not required by paragraph (1).



§ 57A-9-615 Order of payment of cash proceeds--Proof of subordinate security interest or lien--Surplus or deficiency.

57A-9-615. Order of payment of cash proceeds--Proof of subordinate security interest or lien--Surplus or deficiency. (a) A secured party shall apply or pay over for application the cash proceeds of disposition under § 57A-9-610 in the following order to:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) A secured party need not apply or pay over for application noncash proceeds of disposition under § 57A-9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) Unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) The obligor is liable for any deficiency.

(e) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) The debtor is not entitled to any surplus; and

(2) The obligor is not liable for any deficiency.

(f) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) Takes the cash proceeds free of the security interest or other lien;

(2) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.
Source: SL 2000, ch 231.

57A-9-615. Order of payment of cash proceeds--Proof of subordinate security interest or lien--Surplus or deficiency. (a) A secured party shall apply or pay over for application the cash proceeds of disposition under § 57A-9-610 in the following order to:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) A secured party need not apply or pay over for application noncash proceeds of disposition under § 57A-9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) Unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) The obligor is liable for any deficiency.

(e) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) The debtor is not entitled to any surplus; and

(2) The obligor is not liable for any deficiency.

(f) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) Takes the cash proceeds free of the security interest or other lien;

(2) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.
Source: SL 2000, ch 231.



§ 57A-9-616 "Explanation"--"Request"--Secured party's obligation to send explanation relating to surplus or deficiency.

57A-9-616. "Explanation"--"Request"--Secured party's obligation to send explanation relating to surplus or deficiency. (a) In this section:

(1) "Explanation" means a writing that:

(A) States the amount of the surplus or deficiency;

(B) Provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) Authenticated by a debtor or consumer obligor;

(B) Requesting that the recipient provide an explanation; and

(C) Sent after disposition of the collateral under § 57A-9-610.

(b) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under § 57A-9-615, the secured party shall:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) Within fourteen days after receipt of a request; or

(2) In the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) If the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) The amount of proceeds of the disposition;

(3) The aggregate amount of the obligations after deducting the amount of proceeds;

(4) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) The amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

Source: SL 2000, ch 231.

57A-9-616. "Explanation"--"Request"--Secured party's obligation to send explanation relating to surplus or deficiency. (a) In this section:

(1) "Explanation" means a writing that:

(A) States the amount of the surplus or deficiency;

(B) Provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) Authenticated by a debtor or consumer obligor;

(B) Requesting that the recipient provide an explanation; and

(C) Sent after disposition of the collateral under § 57A-9-610.

(b) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under § 57A-9-615, the secured party shall:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) Within fourteen days after receipt of a request; or

(2) In the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) If the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) The amount of proceeds of the disposition;

(3) The aggregate amount of the obligations after deducting the amount of proceeds;

(4) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) The amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

Source: SL 2000, ch 231.



§ 57A-9-617 Rights of transferee of collateral disposed of after default.

57A-9-617. Rights of transferee of collateral disposed of after default. (a) A secured party's disposition of collateral after default:

(1) Transfers to a transferee for value all of the debtor's rights in the collateral;

(2) Discharges the security interest under which the disposition is made; and

(3) Discharges any subordinate security interest or other subordinate lien, other than liens created by law that are not to be discharged.

(b) A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

(c) If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) The debtor's rights in the collateral;

(2) The security interest or agricultural lien under which the disposition is made; and

(3) Any other security interest or other lien.
Source: SL 2000, ch 231.

57A-9-617. Rights of transferee of collateral disposed of after default. (a) A secured party's disposition of collateral after default:

(1) Transfers to a transferee for value all of the debtor's rights in the collateral;

(2) Discharges the security interest under which the disposition is made; and

(3) Discharges any subordinate security interest or other subordinate lien, other than liens created by law that are not to be discharged.

(b) A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

(c) If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) The debtor's rights in the collateral;

(2) The security interest or agricultural lien under which the disposition is made; and

(3) Any other security interest or other lien.
Source: SL 2000, ch 231.



§ 57A-9-618 Rights and duties of secondary obligor.

57A-9-618. Rights and duties of secondary obligor. (a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) Receives an assignment of a secured obligation from the secured party;

(2) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) Is subrogated to the rights of a secured party with respect to collateral.

(b) An assignment, transfer, or subrogation described in subsection (a):

(1) Is not a disposition of collateral under § 57A-9-610; and

(2) Relieves the secured party of further duties under this chapter.
Source: SL 2000, ch 231.

57A-9-618. Rights and duties of secondary obligor. (a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) Receives an assignment of a secured obligation from the secured party;

(2) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) Is subrogated to the rights of a secured party with respect to collateral.

(b) An assignment, transfer, or subrogation described in subsection (a):

(1) Is not a disposition of collateral under § 57A-9-610; and

(2) Relieves the secured party of further duties under this chapter.
Source: SL 2000, ch 231.



§ 57A-9-619 "Transfer statement"--Rights of transferee--Effect of transfer of record or legal title.

57A-9-619. "Transfer statement"--Rights of transferee--Effect of transfer of record or legal title. (a) In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) That the secured party has exercised its post-default remedies with respect to the collateral;

(3) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) The name and mailing address of the secured party, debtor, and transferee.

(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) Accept the transfer statement;

(2) Promptly amend its records to reflect the transfer; and

(3) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.

Source: SL 2000, ch 231.

57A-9-619. "Transfer statement"--Rights of transferee--Effect of transfer of record or legal title. (a) In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) That the secured party has exercised its post-default remedies with respect to the collateral;

(3) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) The name and mailing address of the secured party, debtor, and transferee.

(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) Accept the transfer statement;

(2) Promptly amend its records to reflect the transfer; and

(3) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.

Source: SL 2000, ch 231.



§ 57A-9-620 Conditions for accepting collateral in full or partial satisfaction of obligation--Requirement that collateral be disposed of.

57A-9-620. Conditions for accepting collateral in full or partial satisfaction of obligation--Requirement that collateral be disposed of. (a) Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) The debtor consents to the acceptance under subsection (c);

(2) The secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) A person to which the secured party was required to send a proposal under § 57A-9-621; or

(B) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to § 57A-9-624.

(b) A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) The conditions of subsection (a) are met.

(c) For purposes of this section:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) Does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d) To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) In the case of a person to which the proposal was sent pursuant to § 57A-9-621, within twenty days after notification was sent to that person; and

(2) In other cases:

(A) Within twenty days after the last notification was sent pursuant to § 57A-9-621; or

(B) If a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to § 57A-9-610 within the time specified in subsection (f) if:

(1) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) Sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods .

(f) To comply with subsection (e), the secured party shall dispose of the collateral:

(1) Within ninety days after taking possession; or

(2) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.
Source: SL 2000, ch 231.

57A-9-620. Conditions for accepting collateral in full or partial satisfaction of obligation--Requirement that collateral be disposed of. (a) Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) The debtor consents to the acceptance under subsection (c);

(2) The secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) A person to which the secured party was required to send a proposal under § 57A-9-621; or

(B) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to § 57A-9-624.

(b) A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) The conditions of subsection (a) are met.

(c) For purposes of this section:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) Does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d) To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) In the case of a person to which the proposal was sent pursuant to § 57A-9-621, within twenty days after notification was sent to that person; and

(2) In other cases:

(A) Within twenty days after the last notification was sent pursuant to § 57A-9-621; or

(B) If a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to § 57A-9-610 within the time specified in subsection (f) if:

(1) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) Sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods .

(f) To comply with subsection (e), the secured party shall dispose of the collateral:

(1) Within ninety days after taking possession; or

(2) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.
Source: SL 2000, ch 231.



§ 57A-9-621 Persons who must receive secured party's proposal to accept collateral.

57A-9-621. Persons who must receive secured party's proposal to accept collateral. (a) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) Any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) Was indexed under the debtor's name as of that date; and

(C) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) Any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 57A-9-311(a).

(b) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

Source: SL 2000, ch 231.

57A-9-621. Persons who must receive secured party's proposal to accept collateral. (a) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) Any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) Was indexed under the debtor's name as of that date; and

(C) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) Any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 57A-9-311(a).

(b) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

Source: SL 2000, ch 231.



§ 57A-9-622 Effect of acceptance of collateral.

57A-9-622. Effect of acceptance of collateral. (a) A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) Discharges the obligation to the extent consented to by the debtor;

(2) Transfers to the secured party all of a debtor's rights in the collateral;

(3) Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) Terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this chapter.

Source: SL 2000, ch 231.

57A-9-622. Effect of acceptance of collateral. (a) A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) Discharges the obligation to the extent consented to by the debtor;

(2) Transfers to the secured party all of a debtor's rights in the collateral;

(3) Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) Terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this chapter.

Source: SL 2000, ch 231.



§ 57A-9-623 Persons who may redeem collateral--Procedure.

57A-9-623. Persons who may redeem collateral--Procedure. (a) A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) To redeem collateral, a person shall tender:

(1) Fulfillment of all obligations secured by the collateral; and

(2) The reasonable expenses and attorney's fees described in § 57A-9-615(a)(1).

(c) A redemption may occur at any time before a secured party:

(1) Has collected collateral under § 57A-9-607;

(2) Has disposed of collateral or entered into a contract for its disposition under § 57A-9-610; or

(3) Has accepted collateral in full or partial satisfaction of the obligation it secures under § 57A-9-622.
Source: SL 2000, ch 231.

57A-9-623. Persons who may redeem collateral--Procedure. (a) A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) To redeem collateral, a person shall tender:

(1) Fulfillment of all obligations secured by the collateral; and

(2) The reasonable expenses and attorney's fees described in § 57A-9-615(a)(1).

(c) A redemption may occur at any time before a secured party:

(1) Has collected collateral under § 57A-9-607;

(2) Has disposed of collateral or entered into a contract for its disposition under § 57A-9-610; or

(3) Has accepted collateral in full or partial satisfaction of the obligation it secures under § 57A-9-622.
Source: SL 2000, ch 231.



§ 57A-9-624 Waiver of rights.

57A-9-624. Waiver of rights. (a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under § 57A-9-611 only by an agreement to that effect entered into and authenticated after default.

(b) A debtor may waive the right to require disposition of collateral under § 57A-9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under § 57A-9-623 only by an agreement to that effect entered into and authenticated after default.

Source: SL 2000, ch 231.

57A-9-624. Waiver of rights. (a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under § 57A-9-611 only by an agreement to that effect entered into and authenticated after default.

(b) A debtor may waive the right to require disposition of collateral under § 57A-9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under § 57A-9-623 only by an agreement to that effect entered into and authenticated after default.

Source: SL 2000, ch 231.



§ 57A-9-625 Sanctions for failure to proceed in accordance with chapter--Liability for damages.

57A-9-625. Sanctions for failure to proceed in accordance with chapter--Liability for damages. (a) If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Subject to subsections (c) and (d) a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Except as otherwise provided in § 57A-9-628:

(1) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) A debtor whose deficiency is eliminated under § 57A-9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under § 57A-9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under § 57A-9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

Source: SL 2000, ch 231.

57A-9-625. Sanctions for failure to proceed in accordance with chapter--Liability for damages. (a) If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Subject to subsections (c) and (d) a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Except as otherwise provided in § 57A-9-628:

(1) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) A debtor whose deficiency is eliminated under § 57A-9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under § 57A-9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under § 57A-9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

Source: SL 2000, ch 231.



§ 57A-9-626 Action in which amount of deficiency or surplus is in issue.

57A-9-626. Action in which amount of deficiency or surplus is in issue. (a) In an action arising from a transaction in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in § 57A-9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) The proceeds of the collection, enforcement, disposition, or acceptance; or

(B) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under § 57A-9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.
Source: SL 2000, ch 231.

57A-9-626. Action in which amount of deficiency or surplus is in issue. (a) In an action arising from a transaction in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in § 57A-9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) The proceeds of the collection, enforcement, disposition, or acceptance; or

(B) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under § 57A-9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.
Source: SL 2000, ch 231.



§ 57A-9-627 What constitutes commercially reasonable collection, enforcement, disposition, or acceptance.

57A-9-627. What constitutes commercially reasonable collection, enforcement, disposition, or acceptance. (a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) In the usual manner on any recognized market;

(2) By the price current in any recognized market at the time of the disposition; or

(3) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) In a judicial proceeding;

(2) By a bona fide creditors' committee;

(3) By a representative of creditors; or

(4) By an assignee for the benefit of creditors.

(d) Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

Source: SL 2000, ch 231.

57A-9-627. What constitutes commercially reasonable collection, enforcement, disposition, or acceptance. (a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) In the usual manner on any recognized market;

(2) By the price current in any recognized market at the time of the disposition; or

(3) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) In a judicial proceeding;

(2) By a bona fide creditors' committee;

(3) By a representative of creditors; or

(4) By an assignee for the benefit of creditors.

(d) Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

Source: SL 2000, ch 231.



§ 57A-9-628 Limitations on liability of secured party

57A-9-628. Limitations on liability of secured party. (a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(2) The secured party's failure to comply with this chapter does not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.

(c) A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) A debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) An obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) A secured party is not liable to any person under § 57A-9-625(c)(2) for its failure to comply with § 57A-9-616.

(e) A secured party is not liable under § 57A-9-625(c)(2) more than once with respect to any one secured obligation.

Source: SL 2000, ch 231.

57A-9-628. Limitations on liability of secured party. (a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(2) The secured party's failure to comply with this chapter does not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.

(c) A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) A debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) An obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) A secured party is not liable to any person under § 57A-9-625(c)(2) for its failure to comply with § 57A-9-616.

(e) A secured party is not liable under § 57A-9-625(c)(2) more than once with respect to any one secured obligation.

Source: SL 2000, ch 231.



§ 57A-9-701 Effective date of chapter.

57A-9-701. Effective date of chapter. This chapter is effective on July 1, 2001, and on July 1, 2001, chapter 57A-9 is repealed.

Source: SL 2000, ch 231.

57A-9-701. Effective date of chapter. This chapter is effective on July 1, 2001, and on July 1, 2001, chapter 57A-9 is repealed.

Source: SL 2000, ch 231.



§ 57A-9-702 Effect of chapter on transactions or liens entered into or created before July 1, 2001--Effect on actions, cases, or proceedings.

57A-9-702. Effect of chapter on transactions or liens entered into or created before July 1, 2001--Effect on actions, cases, or proceedings. (a) Except as otherwise provided in this part, this chapter applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2001.

(b) Except as otherwise provided in subsection (c) and §§ 57A-9-703 through 57A-9-709:

(1) Transactions and liens that were not governed by former chapter 57A-9, were validly entered into or created before July 1, 2001, and would be subject to this chapter if they had been entered into or created after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens remain valid after July 1, 2001; and

(2) The transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this chapter or by the law that otherwise would apply if this chapter had not taken effect.

(c) This chapter does not affect an action, case, or proceeding commenced before July 1, 2001.

Source: SL 2000, ch 231.

57A-9-702. Effect of chapter on transactions or liens entered into or created before July 1, 2001--Effect on actions, cases, or proceedings. (a) Except as otherwise provided in this part, this chapter applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2001.

(b) Except as otherwise provided in subsection (c) and §§ 57A-9-703 through 57A-9-709:

(1) Transactions and liens that were not governed by former chapter 57A-9, were validly entered into or created before July 1, 2001, and would be subject to this chapter if they had been entered into or created after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens remain valid after July 1, 2001; and

(2) The transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this chapter or by the law that otherwise would apply if this chapter had not taken effect.

(c) This chapter does not affect an action, case, or proceeding commenced before July 1, 2001.

Source: SL 2000, ch 231.



§ 57A-9-703 Effect of division on security interests enforceable before July 1, 2001.

57A-9-703. Effect of division on security interests enforceable before July 1, 2001. (a) A security interest that is enforceable immediately before July 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this chapter if, on July 1, 2001, the applicable requirements for enforceability and perfection under this chapter are satisfied without further action.

(b) Except as otherwise provided in § 57A-9-705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this chapter are not satisfied on July 1, 2001, the security interest:

(1) Is a perfected security interest for one year after July 1, 2001;

(2) Remains enforceable thereafter only if the security interest becomes enforceable under § 57A-9-203 before the year expires; and

(3) Remains perfected thereafter only if the applicable requirements for perfection under this chapter are satisfied before the year expires.
Source: SL 2000, ch 231.

57A-9-703. Effect of division on security interests enforceable before July 1, 2001. (a) A security interest that is enforceable immediately before July 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this chapter if, on July 1, 2001, the applicable requirements for enforceability and perfection under this chapter are satisfied without further action.

(b) Except as otherwise provided in § 57A-9-705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this chapter are not satisfied on July 1, 2001, the security interest:

(1) Is a perfected security interest for one year after July 1, 2001;

(2) Remains enforceable thereafter only if the security interest becomes enforceable under § 57A-9-203 before the year expires; and

(3) Remains perfected thereafter only if the applicable requirements for perfection under this chapter are satisfied before the year expires.
Source: SL 2000, ch 231.



§ 57A-9-704 Enforceability and perfection of security interest enforceable immediately prior to July 1, 2001, and subordinate to lien creditor.

57A-9-704. Enforceability and perfection of security interest enforceable immediately prior to July 1, 2001, and subordinate to lien creditor. A security interest that is enforceable immediately before July 1, 2001, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) Remains an enforceable security interest for one year after July 1, 2001;

(2) Remains enforceable thereafter if the security interest becomes enforceable under § 57A-9-203 on July 1, 2001, or within one year thereafter; and

(3) Becomes perfected:

(A) Without further action, on July 1, 2001, if the applicable requirements for perfection under this chapter are satisfied before or at that time; or

(B) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.
Source: SL 2000, ch 231.

57A-9-704. Enforceability and perfection of security interest enforceable immediately prior to July 1, 2001, and subordinate to lien creditor. A security interest that is enforceable immediately before July 1, 2001, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) Remains an enforceable security interest for one year after July 1, 2001;

(2) Remains enforceable thereafter if the security interest becomes enforceable under § 57A-9-203 on July 1, 2001, or within one year thereafter; and

(3) Becomes perfected:

(A) Without further action, on July 1, 2001, if the applicable requirements for perfection under this chapter are satisfied before or at that time; or

(B) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.
Source: SL 2000, ch 231.



§ 57A-9-705 Effect of certain actions prior to July 1, 2001.

57A-9-705. Effect of certain actions prior to July 1, 2001. (a) If action, other than the filing of a financing statement, is taken before July 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under this chapter within one year after July 1, 2001. An attached security interest becomes unperfected one year after July 1, 2001, unless the security interest becomes a perfected security interest under this chapter before the expiration of that period.

(b) The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter.

(c) This chapter does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 57A-9-103. However, except as otherwise provided in subsections (d) and (e) and § 57A-9-706, the financing statement ceases to be effective at the earlier of:

(1) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) The filing of a continuation statement after July 1, 2001, does not continue the effectiveness of the financing statement filed before July 1, 2001. However, upon the timely filing of a continuation statement after July 1, 2001, and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001, continues for the period provided by the law of that jurisdiction.

(e) Subsection (c)(2) applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 57A-9-103 only to the extent that Part 3 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) A financing statement that includes a financing statement filed before July 1, 2001, and a continuation statement filed after July 1, 2001, is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.

Source: SL 2000, ch 231.

57A-9-705. Effect of certain actions prior to July 1, 2001. (a) If action, other than the filing of a financing statement, is taken before July 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under this chapter within one year after July 1, 2001. An attached security interest becomes unperfected one year after July 1, 2001, unless the security interest becomes a perfected security interest under this chapter before the expiration of that period.

(b) The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter.

(c) This chapter does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 57A-9-103. However, except as otherwise provided in subsections (d) and (e) and § 57A-9-706, the financing statement ceases to be effective at the earlier of:

(1) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) The filing of a continuation statement after July 1, 2001, does not continue the effectiveness of the financing statement filed before July 1, 2001. However, upon the timely filing of a continuation statement after July 1, 2001, and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001, continues for the period provided by the law of that jurisdiction.

(e) Subsection (c)(2) applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 57A-9-103 only to the extent that Part 3 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) A financing statement that includes a financing statement filed before July 1, 2001, and a continuation statement filed after July 1, 2001, is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.

Source: SL 2000, ch 231.



§ 57A-9-706 Conditions to continuing effectiveness of financing statement filed before July 1, 2001.

57A-9-706. Conditions to continuing effectiveness of financing statement filed before July 1, 2001. (a) The filing of an initial financing statement in the office specified in § 57A-9-501 continues the effectiveness of a financing statement filed before July 1, 2001 if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this chapter;

(2) The pre-effective-date financing statement was filed in an office in another state or another office in this state; and

(3) The initial financing statement satisfies subsection (c).

(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) The initial financing statement is filed before July 1, 2001, for the period provided in § 57A-9-403 with respect to a financing statement; and

(2) The initial financing statement is filed after July 1, 2001, for the period provided in § 57A-9-515 with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of Part 5 for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.
Source: SL 2000, ch 231.

57A-9-706. Conditions to continuing effectiveness of financing statement filed before July 1, 2001. (a) The filing of an initial financing statement in the office specified in § 57A-9-501 continues the effectiveness of a financing statement filed before July 1, 2001 if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this chapter;

(2) The pre-effective-date financing statement was filed in an office in another state or another office in this state; and

(3) The initial financing statement satisfies subsection (c).

(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) The initial financing statement is filed before July 1, 2001, for the period provided in § 57A-9-403 with respect to a financing statement; and

(2) The initial financing statement is filed after July 1, 2001, for the period provided in § 57A-9-515 with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of Part 5 for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.
Source: SL 2000, ch 231.



§ 57A-9-707 Pre-effective-date financing statement--Amendment, continuation, termination.

57A-9-707. Pre-effective-date financing statement--Amendment, continuation, termination. (a) In this section, "pre-effective-date financing statement" means a financing statement filed before July 1, 2001.

(b) After July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d), if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after July 1, 2001, only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in § 57A-9-501;

(2) An amendment is filed in the office specified in § 57A-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies § 57A-9-706(c); or

(3) An initial financing statement that provides the information as amended and satisfies § 57A-9-706(c) is filed in the office specified in § 57A-9-501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under § 57A-9-705(d) and (f) or 57A-9-706.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after July 1, 2001, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies § 57A-9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

Source: SL 2000, ch 231.

57A-9-707. Pre-effective-date financing statement--Amendment, continuation, termination. (a) In this section, "pre-effective-date financing statement" means a financing statement filed before July 1, 2001.

(b) After July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d), if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after July 1, 2001, only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in § 57A-9-501;

(2) An amendment is filed in the office specified in § 57A-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies § 57A-9-706(c); or

(3) An initial financing statement that provides the information as amended and satisfies § 57A-9-706(c) is filed in the office specified in § 57A-9-501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under § 57A-9-705(d) and (f) or 57A-9-706.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after July 1, 2001, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies § 57A-9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

Source: SL 2000, ch 231.



§ 57A-9-708 Conditions to filing initial financing statement or continuation statement under part.

57A-9-708. Conditions to filing initial financing statement or continuation statement under part. A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before July 1, 2001; or

(B) To perfect or continue the perfection of a security interest.
Source: SL 2000, ch 231.

57A-9-708. Conditions to filing initial financing statement or continuation statement under part. A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before July 1, 2001; or

(B) To perfect or continue the perfection of a security interest.
Source: SL 2000, ch 231.



§ 57A-9-709 Determination of priority of conflicting claims to collateral--Dating priority of security interest

57A-9-709. Determination of priority of conflicting claims to collateral--Dating priority of security interest. (a) This chapter determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former chapter 57A-9 determines priority.

(b) For purposes of § 57A-9-322(a), the priority of a security interest that becomes enforceable under § 57A-9-203 of this chapter dates from July 1, 2001, if the security interest is perfected under this chapter by the filing of a financing statement before July 1, 2001, which would not have been effective to perfect the security interest under former chapter 57A-9. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

Source: SL 2000, ch 231.

57A-9-709. Determination of priority of conflicting claims to collateral--Dating priority of security interest. (a) This chapter determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former chapter 57A-9 determines priority.

(b) For purposes of § 57A-9-322(a), the priority of a security interest that becomes enforceable under § 57A-9-203 of this chapter dates from July 1, 2001, if the security interest is perfected under this chapter by the filing of a financing statement before July 1, 2001, which would not have been effective to perfect the security interest under former chapter 57A-9. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

Source: SL 2000, ch 231.



§ 57A-9-801 Effective date of SL 2012, ch 238.

57A-9-801. Effective date of SL 2012, ch 238. SL 2012, ch 238 takes effect on July 1, 2013.

Source: SL 2012, ch 238, § 9-801, eff. July 1, 2013.

57A-9-801. Effective date of SL 2012, ch 238. SL 2012, ch 238 takes effect on July 1, 2013.

Source: SL 2012, ch 238, § 9-801, eff. July 1, 2013.



§ 57A-9-802 Savings clause.

57A-9-802. Savings clause. (a) Except as otherwise provided in this part, SL 2012, ch 238 applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2013.

(b) SL 2012, ch 238 does not affect an action, case, or proceeding commenced before July 1, 2013.

Source: SL 2012, ch 238, § 9-802, eff. July 1, 2013.

57A-9-802. Savings clause. (a) Except as otherwise provided in this part, SL 2012, ch 238 applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2013.

(b) SL 2012, ch 238 does not affect an action, case, or proceeding commenced before July 1, 2013.

Source: SL 2012, ch 238, § 9-802, eff. July 1, 2013.



§ 57A-9-803 Security interest perfected before effective date.

57A-9-803. Security interest perfected before effective date. (a) A security interest that is a perfected security interest immediately before July 1, 2013 is a perfected security interest under chapter 57A-9 as amended by SL 2012, ch 238 if, on July 1, 2013, the applicable requirements for attachment and perfection under chapter 57A-9 as amended by SL 2012, ch 238 are satisfied without further action.

(b) Except as otherwise provided in § 57A-9-805, if, immediately before July 1, 2013, a security interest is a perfected security interest, but the applicable requirements for perfection under chapter 57A-9 as amended by SL 2012, ch 238 are not satisfied on July 1, 2013, the security interest remains perfected thereafter only if the applicable requirements for perfection under chapter 57A-9 as amended by SL 2012, ch 238 are satisfied within one year after July 1, 2013.

Source: SL 2012, ch 238, § 9-803, eff. July 1, 2013.

57A-9-803. Security interest perfected before effective date. (a) A security interest that is a perfected security interest immediately before July 1, 2013 is a perfected security interest under chapter 57A-9 as amended by SL 2012, ch 238 if, on July 1, 2013, the applicable requirements for attachment and perfection under chapter 57A-9 as amended by SL 2012, ch 238 are satisfied without further action.

(b) Except as otherwise provided in § 57A-9-805, if, immediately before July 1, 2013, a security interest is a perfected security interest, but the applicable requirements for perfection under chapter 57A-9 as amended by SL 2012, ch 238 are not satisfied on July 1, 2013, the security interest remains perfected thereafter only if the applicable requirements for perfection under chapter 57A-9 as amended by SL 2012, ch 238 are satisfied within one year after July 1, 2013.

Source: SL 2012, ch 238, § 9-803, eff. July 1, 2013.



§ 57A-9-804 Security interest unperfected before effective date.

57A-9-804. Security interest unperfected before effective date. A security interest that is an unperfected security interest immediately before July 1, 2013 becomes a perfected security interest:

(1) Without further action, on July 1, 2013 if the applicable requirements for perfection under chapter-57A-9 as amended by SL 2012, ch 238 are satisfied before or at that time; or

(2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.
Source: SL 2012, ch 238, § 9-804, eff. July 1, 2013.

57A-9-804. Security interest unperfected before effective date. A security interest that is an unperfected security interest immediately before July 1, 2013 becomes a perfected security interest:

(1) Without further action, on July 1, 2013 if the applicable requirements for perfection under chapter-57A-9 as amended by SL 2012, ch 238 are satisfied before or at that time; or

(2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.
Source: SL 2012, ch 238, § 9-804, eff. July 1, 2013.



§ 57A-9-805 Effectiveness of action taken before effective date.

57A-9-805. Effectiveness of action taken before effective date. (a) The filing of a financing statement before July 1, 2013 is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under chapter 57A-9 as amended by SL 2012, ch 238.

(b) SL 2012, ch 238 does not render ineffective an effective financing statement that, before July 1, 2013, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in chapter 57A-9 as it existed before July 1, 2013. However, except as otherwise provided in subsections (c) and (d) and § 57A-9-806, the financing statement ceases to be effective:

(1) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had SL 2012, ch 238 not taken effect; or

(2) If the financing statement is filed in another jurisdiction, at the earlier of:

(A) The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) The filing of a continuation statement after SL 2012, ch 238 takes effect does not continue the effectiveness of a financing statement filed before July 1, 2013. However, upon the timely filing of a continuation statement after SL 2012, ch 238 takes effect and in accordance with the law of the jurisdiction governing perfection as provided in chapter 57A-9 as amended by SL 2012, ch 238, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2013 continues for the period provided by the law of that jurisdiction.

(d) Subsection (b)(2)(B) applies to a financing statement that, before July 1, 2013, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in chapter 57A-9 as it existed prior to July 1, 2013, only to the extent that chapter 57A-9 as amended by SL 2012, ch 238 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) A financing statement that includes a financing statement filed before July 1, 2013 and a continuation statement filed after SL 2012, ch 238 takes effect is effective only to the extent that it satisfies the requirements of §§ 57A-9-501 to 57A-9-530, inclusive, as amended by SL 2012, ch 238 for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of § 57A-9-503(a)(2) as amended by SL 2012, ch 238. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of § 57A-9-503(a)(3) as amended by SL 2012, ch 238.

Source: SL 2012, ch 238, § 9-805, eff. July 1, 2013.

57A-9-805. Effectiveness of action taken before effective date. (a) The filing of a financing statement before July 1, 2013 is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under chapter 57A-9 as amended by SL 2012, ch 238.

(b) SL 2012, ch 238 does not render ineffective an effective financing statement that, before July 1, 2013, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in chapter 57A-9 as it existed before July 1, 2013. However, except as otherwise provided in subsections (c) and (d) and § 57A-9-806, the financing statement ceases to be effective:

(1) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had SL 2012, ch 238 not taken effect; or

(2) If the financing statement is filed in another jurisdiction, at the earlier of:

(A) The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) The filing of a continuation statement after SL 2012, ch 238 takes effect does not continue the effectiveness of a financing statement filed before July 1, 2013. However, upon the timely filing of a continuation statement after SL 2012, ch 238 takes effect and in accordance with the law of the jurisdiction governing perfection as provided in chapter 57A-9 as amended by SL 2012, ch 238, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2013 continues for the period provided by the law of that jurisdiction.

(d) Subsection (b)(2)(B) applies to a financing statement that, before July 1, 2013, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in chapter 57A-9 as it existed prior to July 1, 2013, only to the extent that chapter 57A-9 as amended by SL 2012, ch 238 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) A financing statement that includes a financing statement filed before July 1, 2013 and a continuation statement filed after SL 2012, ch 238 takes effect is effective only to the extent that it satisfies the requirements of §§ 57A-9-501 to 57A-9-530, inclusive, as amended by SL 2012, ch 238 for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of § 57A-9-503(a)(2) as amended by SL 2012, ch 238. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of § 57A-9-503(a)(3) as amended by SL 2012, ch 238.

Source: SL 2012, ch 238, § 9-805, eff. July 1, 2013.



§ 57A-9-806 When initial financing statement suffices to continue effectiveness of financing statement.

57A-9-806. When initial financing statement suffices to continue effectiveness of financing statement. (a) The filing of an initial financing statement in the office specified in § 57A-9-501 continues the effectiveness of a financing statement filed before July 1, 2013 if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under chapter 57A-9 as amended by SL 2012, ch 238;

(2) The pre-effective-date financing statement was filed in an office in another state; and

(3) The initial financing statement satisfies subsection (c).

(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) If the initial financing statement is filed before July 1, 2013, for the period provided in unamended § 57A-9-515 as found prior to July 1, 2013, with respect to an initial financing statement; and

(2) If the initial financing statement is filed after SL 2012, ch 238 takes effect, for the period provided in § 57A-9-515 as amended by SL 2012, ch 238 with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of §§ 57A-9-501 to 57A-9-530, inclusive, as amended by SL 2012, ch 238 for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.
Source: SL 2012, ch 238, § 9-806, eff. July 1, 2013.

57A-9-806. When initial financing statement suffices to continue effectiveness of financing statement. (a) The filing of an initial financing statement in the office specified in § 57A-9-501 continues the effectiveness of a financing statement filed before July 1, 2013 if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under chapter 57A-9 as amended by SL 2012, ch 238;

(2) The pre-effective-date financing statement was filed in an office in another state; and

(3) The initial financing statement satisfies subsection (c).

(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) If the initial financing statement is filed before July 1, 2013, for the period provided in unamended § 57A-9-515 as found prior to July 1, 2013, with respect to an initial financing statement; and

(2) If the initial financing statement is filed after SL 2012, ch 238 takes effect, for the period provided in § 57A-9-515 as amended by SL 2012, ch 238 with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of §§ 57A-9-501 to 57A-9-530, inclusive, as amended by SL 2012, ch 238 for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.
Source: SL 2012, ch 238, § 9-806, eff. July 1, 2013.



§ 57A-9-807 Amendment of pre-effective-date financing statement.

57A-9-807. Amendment of pre-effective-date financing statement. (a) In this section, "pre-effective-date financing statement" means a financing statement filed before July 1, 2013.

(b) After SL 2012, ch 238 takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in chapter 57A-9 as amended by SL 2012, ch 238. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d), if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after SL 2012, ch 238 takes effect only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in § 57A-9-501;

(2) An amendment is filed in the office specified in § 57A-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies § 57A-9-806(c); or

(3) An initial financing statement that provides the information as amended and satisfies § 57A-9-806(c) is filed in the office specified in § 57A-9-501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under § 57A-9-805(c) and (e) or § 57A-9-806.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after SL 2012, ch 238 takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies § 57A-9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in chapter 57A-9 as amended by SL 2012, ch 238 as the office in which to file a financing statement.

Source: SL 2012, ch 238, § 9-807, eff. July 1, 2013.

57A-9-807. Amendment of pre-effective-date financing statement. (a) In this section, "pre-effective-date financing statement" means a financing statement filed before July 1, 2013.

(b) After SL 2012, ch 238 takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in chapter 57A-9 as amended by SL 2012, ch 238. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d), if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after SL 2012, ch 238 takes effect only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in § 57A-9-501;

(2) An amendment is filed in the office specified in § 57A-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies § 57A-9-806(c); or

(3) An initial financing statement that provides the information as amended and satisfies § 57A-9-806(c) is filed in the office specified in § 57A-9-501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under § 57A-9-805(c) and (e) or § 57A-9-806.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after SL 2012, ch 238 takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies § 57A-9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in chapter 57A-9 as amended by SL 2012, ch 238 as the office in which to file a financing statement.

Source: SL 2012, ch 238, § 9-807, eff. July 1, 2013.



§ 57A-9-808 Person entitled to file initial financing statement or continuation statement.

57A-9-808. Person entitled to file initial financing statement or continuation statement. A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before July 1, 2013; or

(B) To perfect or continue the perfection of a security interest.
Source: SL 2012, ch 238, § 9-808, eff. July 1, 2013.

57A-9-808. Person entitled to file initial financing statement or continuation statement. A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before July 1, 2013; or

(B) To perfect or continue the perfection of a security interest.
Source: SL 2012, ch 238, § 9-808, eff. July 1, 2013.



§ 57A-9-809 Priority.

57A-9-809. Priority. SL 2012, ch 238 determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2013, chapter 57A-9 as it existed before July 1, 2013 determines priority.

Source: SL 2012, ch 238, § 9-809, eff. July 1, 2013.

57A-9-809. Priority. SL 2012, ch 238 determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2013, chapter 57A-9 as it existed before July 1, 2013 determines priority.

Source: SL 2012, ch 238, § 9-809, eff. July 1, 2013.






Chapter 10 - Effective Date And Repealer

§ 57A-10-101 Effective date.

57A-10-101. Effective date. Such parts of this title as are necessary to effectuate the enactment of the Uniform Stock Transfer Act, including but not limited to subsection (1) of § 57A-1-102, § 57A-1-103, subsections (19), (28), (30), (32), (33) and (44) of § 57A-1-201, §§ 57A-8-103, 57A-8-204, 57A-8-206, 57A-8-207, 57A-8-301, 57A-8-306, 57A-8-307, 57A-8-308, 57A-8-309, 57A-8-313, 57A-8-315, 57A-8-317 and 57A-8-405, became effective July 1, 1966, and this title otherwise became effective July 1, 1967. It applies to transactions entered into and events occurring after that date.

Source: SL 1966, ch 150, § 10-101; SDCL, § 57-40-1.



§ 57A-10-102 Specific repealer--Provision for transition.

57A-10-102. Specific repealer--Provision for transition. (1) Effective July 1, 1967, the following laws are hereby repealed: SDC 3.0215 except the first sentence thereof; SDC 6.0422; SDC 8.04; subsection (4) of SDC 10.0605; SDC 39.02 except the second paragraph of 39.0201, 39.0211, the first and third paragraphs of 39.0212, and the first paragraph of 39.0214; SDC 39.04 as amended by chapter 168 of the Session Laws of 1945 and chapter 176 of the Session Laws of 1947; SDC 39.0511 and 39.0513; SDC Title 46 as amended by chapter 256 of the Session Laws of 1961; SDC 54.01; SDC 54.02 as amended by chapter 181 of the Session Laws of 1943; SDC 54.03 as amended by chapter 297 of the Session Laws of 1963, and SDC 60.04; SDC 1960 Supp. 6.0412-1, 6.0412-2, 6.0412-3, 6.0412-4, 6.0420; SDC 1960 Supp. 37.35, 39.18 and 39.19.

(2) Transactions validly entered into before the effective date specified in § 57A-10-101 and the rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by any statute or other law amended or repealed by chapter 150 of the Session Laws of 1966 as though such repeal or amendment had not occurred.
Source: SL 1966, ch 150, § 10-102; SDCL, § 57-40-2.






Chapter 11 - Effective Date And Transition Provisions For 1983 Amendments

§ 57A-11-101 Effective date.

57A-11-101. Effective date. This 1983 Act shall become effective at 12:01 a.m. on July 1, 1983.

Source: SDCL, § 57A-11-101, enacted by SL 1982, ch 347, § 38; SL 1983, ch 367, § 7.



§ 57A-11-101(a) Transition to 1999 Act--General rule.

57A-11-101A. Transition to 1999 Act--General rule. A transaction arising out of or associated with a letter of credit that was issued before July 1, 1999, and the rights, obligations, and interests flowing from that transaction are governed by any statute or other law amended or repealed by this Act as if repeal or amendment had not occurred and may be terminated, completed, consummated, or enforced under that statute or other law.

Source: SL 1998, ch 283, §§ 4, 5.



§ 57A-11-102 Preservation of old transition provision.

57A-11-102. Preservation of old transition provision. The provisions of Title 57A in effect on July 1, 1983 shall continue to apply to this 1982 Act and for this purpose Title 57A in effect on July 1, 1983 and this 1982 Act shall be considered one continuous statute.

Source: SDCL, § 57A-11-102, enacted by SL 1982, ch 347, § 38; SL 1983, ch 367, § 7.



§ 57A-11-103 Transition to 1983 Act--General rule.

57A-11-103. Transition to 1983 Act--General rule. Transactions validly entered into after the dates set by § 57A-10-101 and before July 1, 1983, and which were subject to the provisions of Title 57A and which would be subject to this 1983 Act as amended if they had been entered into after July 1, 1983 and the rights, duties and interests flowing from such transactions remain valid after the latter date and may be terminated, completed, consummated or enforced as required or permitted by this 1983 Act. Security interests arising out of such transactions which are perfected when this 1983 Act becomes effective shall remain perfected until they lapse as provided in this 1983 Act, and may be continued as permitted by this 1983 Act, except as stated in § 57A-11-105.

Source: SDCL, § 57A-11-103, enacted by SL 1982, ch 347, § 38; SL 1983, ch 367, § 7.



§ 57A-11-104 Transition provision on change of requirement of filing.

57A-11-104. Transition provision on change of requirement of filing. A security interest for the perfection of which filing or the taking of possession was required under Title 57A and which attached prior to July 1, 1983 but was not perfected shall be deemed perfected on July 1, 1983 if this 1983 Act permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made.

Source: SDCL, § 57A-11-104, enacted by SL 1982, ch 347, § 38; SL 1983, ch 367, § 7.



§ 57A-11-105 Transition provision on change of place of filing.

57A-11-105. Transition provision on change of place of filing. (1) A financing statement or continuation statement filed prior to July 1, 1983 which shall not have lapsed prior to July 1, 1983 shall remain effective for the period provided in Title 57A, but not less than five years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to July 1, 1983, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under this 1983 Act.

(3) The effectiveness of any financing statement or continuation statement filed prior to July 1, 1983 may be continued by a continuation statement as permitted by this 1983 Act, except that if this 1983 Act requires a filing in an office where there was no previous financing statement, a new financing statement conforming to § 57A-11-106 shall be filed in that office.

(4) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if this 1983 Act had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to such goods under subsection (6) of § 57A-9-402 of this 1983 Act on July 1, 1983.
Source: SDCL, § 57A-11-105, enacted by SL 1982, ch 347, § 38; SL 1983, ch 367, § 7.



§ 57A-11-106 Required refilings.

57A-11-106. Required refilings. (1) If a security interest is perfected or has priority when this 1983 Act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under this 1983 Act, the perfection and priority rights of the security interest continue until three years after July 1, 1983. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this 1983 Act takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse three years after this 1983 Act takes effect, unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of § 57A-9-302 the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this 1983 Act which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within six months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this 1983 Act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this 1983 Act is still effective. Sections 57A-9-401 and 57A-9-103 determine the proper place to file such a financing statement. Except as specified in this section, the provisions of § 57A-9-403(3) for continuation statements apply to such a financing statement.
Source: SDCL, § 57A-11-106, enacted by SL 1982, ch 347, § 38; SL 1983, ch 367, § 7.



§ 57A-11-107 Transition provisions as to priorities.

57A-11-107. Transition provisions as to priorities. Except as otherwise provided in this chapter, Title 57A shall apply to any questions of priority if the positions of the parties were fixed prior to July 1, 1983. In other cases questions of priority shall be determined by this 1983 Act.

Source: SDCL, § 57A-11-107, enacted by SL 1982, ch 347, § 38; SL 1983, ch 367, § 7.



§ 57A-11-108 Presumption that rule of law continues unchanged.

57A-11-108. Presumption that rule of law continues unchanged. Unless a change in law has clearly been made, the provisions of this 1983 Act shall be deemed declaratory of the meaning of Title 57A.

Source: SDCL, § 57A-11-108, enacted by SL 1982, ch 347, § 38; SL 1983, ch 367, § 7.









Title 58 - INSURANCE

Chapter 01 - Definitions And General Provisions

§ 58-1-1 Citation of title.

58-1-1. Citation of title. This title shall be known as the Insurance Code.

Source: SL 1966, ch 111, § 1.



§ 58-1-2 Definition of terms.

58-1-2. Definition of terms. Terms used in this title mean:

(1) "Alien insurer," one formed under the laws of any country or jurisdiction other than the United States of America, its states, districts, territories, and commonwealths;

(2) "Authorized insurer," one authorized, by a subsisting certificate of authority issued by the director, to engage in the insurance business in this state;

(3) "Certificate of authority," permission granted to an insurer to issue policies or make contracts of insurance in this state;

(4) "Director," the director of the Division of Insurance;

(5) "Division," the Division of Insurance of the Department of Labor and Regulation;

(6) "Domestic insurer," one formed under the laws of this state;

(7) "Foreign insurer," one formed under the laws of any jurisdiction other than this state; except where distinguished by context, foreign insurer includes an alien insurer;

(8) "Insurance," a contract whereby one undertakes to indemnify another or to pay or provide a specified or determinable amount or benefit upon determinable contingencies;

(9) "Insurance business," includes the transaction of all matters pertaining to a contract of insurance, both before and after the effectuation of that contract, and all matters arising out of that contract or any claim thereunder;

(10) "Insurer," every person engaged as indemnitor, surety, or contractor in the business of entering into contracts of insurance;

(11) "License," permission granted to an agent or broker to engage in those activities permitted by such persons under this title;

(12) Repealed by SL 2001, ch 263, § 1.

(13) "Mechanical breakdown insurance," any contract or agreement, issued by an authorized insurer, to perform or indemnify for a specific duration the repair, replacement, or maintenance of property for operational or structural failure due to a defect in materials, workmanship, or normal wear and tear;

(14) "Person," an individual, insurer, company, association, organization, Lloyds, society, reciprocal or inter-insurance exchange, partnership, syndicate, business trust, corporation, and any other legal entity;

(15) "Principal office" or "principal place of business," the office or regional home office from which the business affairs of the insurer are directed and managed;

(16) "Producer," any person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance. The terms also means an insurance agent;

(17) "State," when used in context signifying a jurisdiction other than the State of South Dakota, a state, the District of Columbia, a territory, commonwealth, or possession of the United States of America, or a province of the Dominion of Canada; and

(18) "Unauthorized insurer," one which does not hold a subsisting certificate of authority issued by the director to engage in the insurance business in this state.
Source: SL 1966, ch 111, ch 1, § 2; SL 1982, ch 350; SL 1988, ch 387, § 1; SL 2000, ch 233, § 2; SL 2001, ch 263, §§ 1, 2, ch 286, § 56; SL 2003, ch 272 (Ex. Ord. 03-1), § 27; SL 2004, ch 295, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-1-3 Exemption from title of certain entities and transactions.

58-1-3. Exemption from title of certain entities and transactions. No provision of this title applies with respect to:

(1) Fraternal benefit societies, except as stated in chapter 58-37A;

(2) Bail bondsmen, other than corporate sureties and their agents, except as stated in chapter 58-22;

(3) Motor vehicle service contracts which are contracts or agreements to perform or indemnify for a specific duration the repair, replacement, or maintenance of motor vehicles for operational or structural failure due to a defect in materials, workmanship, or normal wear and tear, with or without additional provisions for incidental payment of indemnity under limited circumstances, including towing, rental, and emergency road service. Consideration for a motor vehicle service contract shall be stated separately from the price of the motor vehicle;

(4) Service agreements or extended warranty plans for which the primary purpose is to provide service, repair, or replacement on consumer goods or products including appliances, merchandise, or equipment, or mechanical/electrical systems in single or multiple-family dwellings. Incidental indemnity payments under such plans where service, repair, or replacement is not feasible or economical does not void this exemption;

(5) Any person, trust, or other entity proven to be under the exclusive regulatory authority of the federal government or another state agency;

(6) Any agreement to provide liability protection entered into pursuant to chapter 1-24 is exempt from the regulatory requirements of Title 58, except to forms of insurance coverage provided by an insurer otherwise subject to the insurance laws of this state;

(7) Any church plan, as defined in section 414(e) of the Internal Revenue Code of 1986, as amended through December 31, 1999, and section (3)(33)(C)(i) of the Employee Retirement Income Security Act of 1974 (29 U.S. C. § 1002(33)(C)(i)); or any church benefits board, as described in section 414(e)(3)(A) of the Internal Revenue Code of 1986, as amended through December 31, 1999, and section (3)(33)(C)(i) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. § 1002(33)(C)(i));

(8) Any debt cancellation contract or debt suspension contract as defined by subdivisions 51A-1-2(10) and 51A-1-2(11) and §§ 54-4-73 and 54-4-74; or

(9) Any damage guarantee program for renters administered by a nonprofit corporation that is recognized as an exempt organization under § 501(c)(3) of the Internal Revenue Code and whose mission is to increase the availability of affordable housing to low and moderate income tenants.
Source: SL 1966, ch 111, ch 1, § 3; SL 1980, ch 348, § 2; SL 1983, ch 370, § 1; SL 1987, ch 75, § 4; SL 1998, ch 286, § 1; SL 2000, ch 232, § 1; SL 2000, ch 233, § 1; SL 2001, ch 263, § 3; SL 2004, ch 290, § 3; SL 2004, ch 296, § 1; SL 2006, ch 249, § 1; SL 2012, ch 235, § 5.



§ 58-1-3.1 Application to business including medical, surgical, or hospital care benefits.

58-1-3.1. Application to business including medical, surgical, or hospital care benefits. Notwithstanding any other provision of law, any person, trust, or other entity transacting the business of insurance within this state shall comply with the applicable provisions of the Insurance Code, unless specifically exempted by § 58-1-3, when the business transacted includes benefits for medical, surgical, or hospital care, whether the coverage is by direct payment, reimbursement, or otherwise.

Source: SL 1983, ch 370, § 2.



§ 58-1-3.2 Direct response and mass marketing as insurance transaction.

58-1-3.2. Direct response and mass marketing as insurance transaction. The Division of Insurance may regulate a person, trust, or other entity using direct response or mass market advertising within this state regardless of the source of the direct response or mass marketing advertisement if the advertisement is intended to place insurance within the state.

Source: SL 1983, ch 370, § 3; SL 2001, ch 286, § 57.



§ 58-1-3.3 Health care sharing ministries exempt from title.

58-1-3.3. Health care sharing ministries exempt from title. A health care sharing ministry may not be considered to be engaging in the business of insurance under Title 58.

For purposes of this section, a health care sharing ministry is a faith-based, nonprofit organization that is tax exempt under the Internal Revenue Code and:

(1) Limits its participants to those who are of a similar faith;

(2) Acts as a facilitator among participants who have financial or medical needs and matches those participants with other participants with the present ability to assist those with financial or medical needs in accordance with criteria established by the health care sharing ministry;

(3) Provides for the financial or medical needs of a participant through contributions from one participant to another;

(4) Provides amounts that participants may contribute with no assumption of risk or promise to pay among the participants and no assumption of risk or promise to pay by the health care sharing ministry to the participants;

(5) Provides a written monthly statement to all participants that lists the total dollar amount of qualified needs submitted to the health care sharing ministry, as well as the amount actually published or assigned to participants for their contribution; and

(6) Provides a written disclaimer on or accompanying all applications and guideline materials distributed by or on behalf of the organization that reads, in substance:

"Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and neither its guidelines nor plan of operation is an insurance policy. Whether anyone chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills. As such, participation in the organization or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive any payments for medical expenses or whether this organization continues to operate, you are always personally responsible for the payment of your own medical bills."
Source: SL 2012, ch 240, §§ 1, 2.



§ 58-1-4 Particular provisions prevail.

58-1-4. Particular provisions prevail. Provisions of this title relative to a particular kind of insurance or a particular type of insurer or to a particular matter shall prevail over provisions relating to insurance in general or insurers in general or to such matter in general.

Source: SL 1966, ch 111, ch 1, § 5.



§ 58-1-5 Compliance required.

58-1-5. Compliance required. No person shall engage in or transact an insurance business in South Dakota, or act relative to a subject of insurance resident, located or to be performed in South Dakota, without complying with the applicable provisions of this title.

Source: SL 1966, ch 111, ch 1, § 1.



§ 58-1-6 Repealed.

58-1-6. Repealed by SL 1978, ch 359, § 1



§ 58-1-7 Local licenses and taxes prohibited.

58-1-7. Local licenses and taxes prohibited. No county or first or second class municipality of this state may require that any insurer, or any insurance producer obtain a certificate of authority or license to transact an insurance business in such county or municipality; and no county or municipality may levy any occupational tax or fee for transacting any such business. This section does not preempt or prevent the taxation and regulation of persons engaged in the bail bond business other than corporate sureties and their agents who are required to qualify and be licensed by the provisions of this title.

Source: SL 1966, ch 111, ch 1, § 4; SL 1992, ch 60, § 2; SL 2001, ch 286, § 58.



§ 58-1-9 Existing certificates of authority--Renewal, suspension, revocation, or termination.

58-1-9. Existing certificates of authority--Renewal, suspension, revocation, or termination. Every certificate of authority of an insurer in force immediately prior to July 1, 1966, and existing under any law repealed by chapter 111 of the Session Laws of 1966, shall be subject to renewal, suspension, revocation, or termination as though originally issued under this title.

Source: SL 1966, ch 111, ch 1, § 8.



§ 58-1-10 Existing licenses--Renewal, suspension, revocation or termination.

58-1-10. Existing licenses--Renewal, suspension, revocation or termination. Every license of an insurance producer in force immediately prior to July 1, 1966, and existing under any law herein repealed by chapter 111 of the Session Laws of 1966, shall be subject to renewal, suspension, revocation, or termination as though originally issued under this title.

Source: SL 1966, ch 111, ch 1, § 9; SL 2001, ch 286, § 59.



§ 58-1-11 General saving clause.

58-1-11. General saving clause. Enactment of this title shall not impair or affect any act done, offense committed or right accruing, accrued, or acquired, or liability, penalty, forfeiture, or punishment incurred prior to July 1, 1966, but the same may be enjoyed, asserted, enforced, prosecuted, or inflicted, as fully and to the same extent as if this enactment had not been passed.

Source: SL 1966, ch 111, ch 1, § 10.



§ 58-1-12 Applicability of title under unrepealed laws.

58-1-12. Applicability of title under unrepealed laws. Any laws of South Dakota, other than this title, remaining in force after July 1, 1966, which refer to certain provisions of law repealed by chapter 111 of the Session Laws of 1966, shall be deemed to refer to those provisions of this title which are in substance the same or substantially the same as such repealed provisions.

Source: SL 1966, ch 111, ch 1, § 11.



§ 58-1-13 Severability of provisions.

58-1-13. Severability of provisions. If any provision of this title or the application thereof to any person or circumstance is held invalid for any reason, such invalidity shall not affect the other provisions of this title or any other application which can be given effect without the invalid provision or application, and to this end, all provisions of this title are declared to be severable.

Source: SL 1966, ch 111, ch 1, § 7.



§ 58-1-14 Notice of nonrenewal of policy must be mailed sixty days prior to renewal date--Exceptions.

58-1-14. Notice of nonrenewal of policy must be mailed sixty days prior to renewal date--Exceptions. Notice of refusal to renew an insurance policy as defined in §§ 58-9-5 to 58-9-30, inclusive, 58-9-32 and 58-9-33 is not effective unless mailed or delivered by the insurer to the named insured at least sixty days before the effective renewal date. The policy provisions control if the policy provides for a notice of refusal to renew that exceeds sixty days. This section does not apply to the cancellation and nonrenewal of automobile policies or coverages as defined in § 58-11-45 or to a policy of homeowner's insurance. This section also does not apply to any other personal lines policy. A notice of refusal to renew any other personal lines policy is not effective unless mailed or delivered by the insurer to the named insured at least thirty days before the effective renewal date. A notice of nonrenewal is not required if the policyholder is transferred to an insurer that is a member of the same insurance group as the previous insurer and notice of such transfer is given in the form adopted by rule by the Division of Insurance pursuant to chapter 1-26.

Source: SL 1983, ch 372, § 1; SL 1985, ch 384; SL 1986, ch 414, §§ 1, 2; SL 2001, ch 264, § 1; SL 2002, ch 228, § 1; SL 2003, ch 244, § 1.



§ 58-1-14.1 Notice of refusal to renew--Thirty-day delivery requirement--Exception.

58-1-14.1. Notice of refusal to renew--Thirty-day delivery requirement--Exception. Notice of refusal to renew an insurance policy as defined in § 58-9-31 is not effective unless mailed or delivered by the insurer to the named insured at least thirty days before the effective renewal date. The policy provisions control if the policy provides for a notice of refusal to renew that exceeds thirty days.

Source: SL 2003, ch 244, § 2.



§ 58-1-15 "Homeowner's insurance policy" defined--Notice of nonrenewal to policyholder required--Timing of notice--Exception.

58-1-15. "Homeowner's insurance policy" defined--Notice of nonrenewal to policyholder required--Timing of notice--Exception. Notice of refusal to renew, as provided in § 58-1-14, does not apply to a homeowner's insurance policy which shall for the purposes of § 58-1-14 mean a policy normally written by the insurer as a standard homeowner's package policy or as a standard residential renter's package policy or homeowner's multiple peril policy. However, notice of refusal to renew a homeowner's insurance policy is not effective unless mailed or delivered by the insurer to the named insured at least thirty days before the effective renewal date. A notice of nonrenewal is not required if the policyholder is transferred to an insurer that is a member of the same insurance group as the previous insurer and notice of such transfer is given in the form adopted by rule by the Division of Insurance pursuant to chapter 1-26.

Source: SL 1986, ch 414, § 4; SL 2001, ch 264, § 2.



§ 58-1-16 Exemption of charitable gift annuity from insurance regulation--Qualified organization.

58-1-16. Exemption of charitable gift annuity from insurance regulation--Qualified organization. No provision of Title 58 applies to any qualified organization which issues a charitable gift annuity within this state if the qualified organization has operated for a period of ten years and has a minimum of five hundred thousand dollars in unrestricted cash, cash equivalents, or publicly traded securities, exclusive of the assets funding the annuity agreement as of the date of the annuity agreement. For the purposes of this section, a charitable gift annuity means a giving plan or method by which a gift of cash or other property is made to a qualified organization in exchange for its agreement to pay an annuity. For the purposes of this section, a qualified organization means an organization which is either domiciled in South Dakota and has its principal place of business in South Dakota or is qualified to do business in South Dakota as a foreign corporation, and which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code as a charitable organization and regularly files a copy of Federal Form 990 in the Office of the Attorney General or is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code as a religious organization or is exempt as a publicly owned or nonprofit, privately endowed educational institution approved, accredited, or licensed by the South Dakota Board of Education Standards, the north central association of colleges and schools, or an equivalent public authority of the jurisdiction where the institution is located.

Source: SL 1994, ch 370, § 1; SL 2001, ch 265, § 1; SL 2017, ch 81, § 57.



§ 58-1-16.1 Applicability of § 58-1-16.

58-1-16.1. Applicability of § 58-1-16. The provisions of § 58-1-16 do not apply to any qualified organization that met the requirements of § 58-1-16 and issued any charitable gift annuity prior to July 1, 2001.

Source: SL 2001, ch 265, § 2.



§ 58-1-17 Disclosure statement for issuance of charitable gift annuity.

58-1-17. Disclosure statement for issuance of charitable gift annuity. Any qualified organization which issues a charitable gift annuity shall include on its promotional literature and the charitable gift annuity the following disclosure statement in ten point bold type or larger: "Charitable gift annuities are not regulated by and are not under the jurisdiction of the South Dakota Division of Insurance."

Source: SL 1994, ch 370, § 2.



§ 58-1-18 Repealed.

58-1-18. Repealed by SL 2012, ch 252, § 30.



§ 58-1-19 Health benefit plans to issue uniform prescription drug information card--Exception--Director to prescribe format and contents.

58-1-19. Health benefit plans to issue uniform prescription drug information card--Exception--Director to prescribe format and contents. Any health benefit plan that provides coverage for prescription drugs or devices on an outpatient basis, or administers such a plan, including third-party administrators for self-insured plans and state-administered plans, shall issue to its primary insured a card or other technology containing uniform prescription drug information. The director of the Division of Insurance shall prescribe the format and elements of information for the uniform prescription drug information card or technology and shall consider the format and elements of information approved by the National Council for Prescription Drug Programs (NCPDP) and the required and conditional or situational fields and the most recent pharmacy identification card or technology implementation guide produced by NCPDP. A health benefit plan is not required to issue a pharmacy identification card separate from another identification card issued to an insured under the health benefit plan if the identification card contains the elements of information required by the Division of Insurance.

Source: SL 2001, ch 266, § 1.



§ 58-1-20 Prescription drug information card to be issued upon enrollment--Reissuance.

58-1-20. Prescription drug information card to be issued upon enrollment--Reissuance. A health benefit plan shall issue a card or other technology required by § 58-1-19 upon enrollment. The card or technology shall be reissued upon any change in the insured's coverage that impacts data contained on the card or upon any change in the format adopted by the director of the Division of Insurance. However, the health benefit plan is not required to issue a new card or technology more often than once each calendar year. Newly issued cards or technology shall be updated with the latest coverage information and the director of the Division of Insurance shall consider the NCPDP standards then in effect and the implementation guide then in use.

Source: SL 2001, ch 266, § 2.



§ 58-1-21 "Health benefit plan" defined for purposes of §§ 58-1-19 to 58-1-23.

58-1-21. "Health benefit plan" defined for purposes of §§ 58-1-19 to 58-1-23. As used in §§ 58-1-19 to 58-1-23, inclusive, the term, health benefit plan, means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as amended to January 1, 2001, or by any waiver of or other exception to that act provided under federal law or regulation. The term does not apply to any plan, policy, or contract that provides coverage only for:

(1) Accident;

(2) Credit;

(3) Disability income;

(4) Specified disease;

(5) Dental;

(6) Vision;

(7) Coverage issued as a supplement to liability insurance;

(8) Medical payments under automobile or homeowners;

(9) Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self-insurance;

(10) Hospital income or indemnity;

(11) Long-term care; and

(12) Medicare supplement.
Source: SL 2001, ch 266, § 3.



§ 58-1-22 Applicability of §§ 58-1-19 to 58-1-23.

58-1-22. Applicability of §§ 58-1-19 to 58-1-23. Sections 58-1-19 to 58-1-23, inclusive, applies to health benefit plans that are delivered, issued for delivery, or renewed on and after July 1, 2002. For purposes of §§ 58-1-19 to 58-1-23, inclusive, renewal of a health benefit policy, contract, or plan is presumed to occur on each anniversary of the date on which coverage was first effective on the person or persons covered by the health benefit plan.

Source: SL 2001, ch 266, § 4.



§ 58-1-23 Director to enforce provisions--Promulgation of rules.

58-1-23. Director to enforce provisions--Promulgation of rules. The director of insurance shall enforce the provisions of §§ 58-1-19 to 58-1-23, inclusive. The director of insurance may promulgate rules pursuant to chapter 1-26 to establish the format and elements of information for the uniform information card or technology to be used in the state following the standards established in §§ 58-1-19 and 58-1-20.

Source: SL 2001, ch 266, § 5.



§ 58-1-24 Definitions related to genetic testing.

58-1-24. Definitions related to genetic testing. Terms used in §§ 58-1-25 and 58-18-87 mean:

(1) "Genetic information," information about genes, gene products, and inherited characteristics that may derive from the individual or a family member. The term includes information regarding carrier status and information derived from laboratory tests that identify mutations in specific genes or chromosomes, physical medical examinations, family histories, and direct analysis of genes or chromosomes;

(2) "Genetic test," a test of human DNA, RNA, chromosomes, or genes performed in order to identify the presence or absence of an inherited variation, alteration, or mutation which is associated with predisposition to disease, illness, impairment, or other disorder. Genetic test does not mean a routine physical measurement; a chemical, blood, or urine analysis; a test for drugs or HIV infection; any test commonly accepted in clinical practice; or any test performed due to the presence of signs, symptoms, or other manifestations of a disease, illness, impairment, or other disorder;

(3) "Health carrier," any person who provides health insurance in this state. The term includes a licensed insurance company, a prepaid hospital or medical service plan, a health maintenance organization, a multiple employer welfare arrangement, a fraternal benefit contract, or any person providing a plan of health insurance subject to state insurance regulation;

(4) "Health insurance," insurance provided pursuant to chapters 58-17 (except disability income insurance), 58-17F, 58-17G, 58-17H, 58-17I, 58-18 (except disability income insurance), 58-18B, 58-38, 58-40, and 58-41; and

(5) "Individual," an applicant for coverage or a person already covered by a health carrier. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2001, ch 267, § 1; SL 2011, ch 219, § 95.



§ 58-1-25 Use of genetic tests in offer, sale, or renewal of insurance prohibited.

58-1-25. Use of genetic tests in offer, sale, or renewal of insurance prohibited. No health carrier, in determining eligibility for coverage, establishing premiums, limiting coverage, renewing coverage, or any other underwriting decision, may, in connection with the offer, sale, or renewal of health insurance:

(1) Require or request an individual or a blood relative of the individual to take a genetic test; or

(2) Take into consideration the fact that a genetic test was refused by an individual or a blood relative of the individual.
Source: SL 2001, ch 267, § 2.



§ 58-1-26 Retention of records.

58-1-26. Retention of records. Any insurer, nonprofit, surgical, dental or hospital plan, a health maintenance organization, or any other person required to be licensed or registered under this title shall retain all books and records that are subject to examination pursuant to chapter 58-3 for a period of not less than five years.

Source: SL 2002, ch 241, § 2.



§ 58-1-27 Definitions regarding transmission of electronic documents.

58-1-27. Definitions regarding transmission of electronic documents. Terms used in §§ 58-1-27 to 58-1-39, inclusive, mean:

(1) "Delivered by electronic means,":

(a) Delivery to an electronic mail address at which a party has consented to receive notices or documents; or

(b) Posting on an electronic network or site accessible via the internet, mobile application, computer, mobile device, tablet, or any other electronic device, together with separate notice to a party directed to the electronic mail address at which the party consents to receive notice of the posting;

(2) "Party," any recipient of any notice or document required as part of an insurance transaction, including an applicant, an insured, a policyholder, or an annuity contract holder.
Source: SL 2014, ch 230, § 1.



§ 58-1-28 Transmission and storage of electronic documents permitted.

58-1-28. Transmission and storage of electronic documents permitted. Subject to § 58-1-30, any notice to a party or any other document required under applicable law in an insurance transaction or that is to serve as evidence of insurance coverage may be delivered, stored, and presented by electronic means if it meets the requirements of chapter 53-10.

Source: SL 2014, ch 230, § 2.



§ 58-1-29 Delivery by electronic transmission equivalent to other delivery methods.

58-1-29. Delivery by electronic transmission equivalent to other delivery methods. Delivery of a notice or document in accordance with the provisions of §§ 58-1-27 to 58-1-39, inclusive, is equivalent to any delivery method required under applicable law.

Source: SL 2014, ch 230, § 3.



§ 58-1-30 Conditions for transmission of electronic documents.

58-1-30. Conditions for transmission of electronic documents. An insurer may only deliver a notice or document to a party by electronic means pursuant to §§ 58-1-27 to 58-1-39, inclusive, if:

(1) The party affirmatively consents to the electronic delivery and has not withdrawn the consent;

(2) The insurer provides the party with a clear and conspicuous statement, prior to obtaining the party's consent, informing the party of:

(a) Any right or option of the party to have the notice or document provided or made available in paper or another nonelectronic form;

(b) The right of the party to withdraw consent to have a notice or document delivered by electronic means and any fees, conditions, or consequences that may be imposed in the event consent is withdrawn;

(c) Whether the party's consent applies:

(i) Only to the particular transaction as to which the notice or document must be given; or

(ii) To an identified category of notices or documents that may be delivered by electronic means during the course of the parties' relationship;

(d) The means by which a party may obtain a paper copy of a notice or document delivered by electronic means, after the party consents to electronic delivery; and

(e) The procedure a party must follow to withdraw consent to have a notice or document delivered by electronic means and to update information needed to contact the party electronically;

(3) The insurer ensures that the party:

(a) Is provided with a statement of the hardware and software requirements for access to and retention of a notice or document delivered by electronic means before the party consents to electronic delivery; and

(b) Consents electronically, or confirms consent electronically, in a manner that reasonably demonstrates the party can access information in the electronic form that will be used for notices or documents delivered by electronic means; and

(4) The insurer, in the event a change in the hardware or software requirements needed to access or retain a notice or document delivered by electronic means creates a material risk that the party will not be able to access or retain a subsequent notice or document, provides the consenting party with a statement of:

(a) The revised hardware and software requirements for access to and retention of a notice or document delivered by electronic means; and

(b) The right of the party to withdraw consent without the imposition of any fee, condition, or consequence that was not disclosed under subsection (2)(b) of this section.
Source: SL 2014, ch 230, § 4.



§ 58-1-31 Content and timing requirements unaffected.

58-1-31. Content and timing requirements unaffected. Nothing in §§ 58-1-27 to 58-1-39, inclusive, affects any requirement related to content or timing of any notice or document otherwise required pursuant to applicable law.

Source: SL 2014, ch 230, § 5.



§ 58-1-32 Verification or acknowledgment of receipt.

58-1-32. Verification or acknowledgment of receipt. If a provision of applicable law requiring a notice or document to be provided to a party expressly requires verification or acknowledgment of receipt of the notice or document, the notice or document may only be delivered by electronic means if the method used provides for verification or acknowledgment of receipt.

Source: SL 2014, ch 230, § 6.



§ 58-1-33 Effect of failure to obtain electronic consent or confirmation.

58-1-33. Effect of failure to obtain electronic consent or confirmation. The legal effectiveness, validity, or enforceability of any contract or policy of insurance executed by a party may not be denied solely because of the failure to obtain electronic consent or confirmation of consent of the party in accordance with subsection 58-1-30(3)(b).

Source: SL 2014, ch 230, § 7.



§ 58-1-34 Withdrawal of consent.

58-1-34. Withdrawal of consent. A withdrawal of consent by a party does not affect the legal effectiveness, validity, or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent is effective. A withdrawal of consent by a party is effective within a reasonable period of time after receipt of the withdrawal by the insurer. If an insurer fails to comply with § 58-1-30, the party may treat the failure as a withdrawal of consent for purposes of §§ 58-1-27 to 58-1-39, inclusive.

Source: SL 2014, ch 230, § 8.



§ 58-1-35 Documents delivered electronically before July 1, 2014.

58-1-35. Documents delivered electronically before July 1, 2014. The provisions of §§ 58-1-27 to 58-1-39, inclusive, do not apply to a notice or document delivered by an insurer in an electronic form before July 1, 2014 to a party who, before that date, consented to receive notice or document in an electronic form otherwise allowed by law.

Source: SL 2014, ch 230, § 9.



§ 58-1-36 Notice to parties consenting to electronic transmission before July 1, 2014.

58-1-36. Notice to parties consenting to electronic transmission before July 1, 2014. If the consent of a party to receive certain notices or documents in an electronic form is on file with an insurer before July 1, 2014, and pursuant to §§ 58-1-27 to 58-1-39, inclusive, an insurer intends to deliver additional notices or documents to such party in an electronic form, then prior to delivering such additional notices or documents electronically, the insurer shall notify the party of:

(1) The notices or documents that may be delivered by electronic means pursuant to §§ 58-1-27 to 58-1-39, inclusive, that were not previously delivered electronically; and

(2) The party's right to withdraw consent to have notices or documents delivered by electronic means.
Source: SL 2014, ch 230, § 10.



§ 58-1-37 Oral communications and recordings--Electronic signatures.

58-1-37. Oral communications and recordings--Electronic signatures. Except as otherwise provided by law, if an oral communication or a recording of an oral communication from a party is reliably stored and reproduced by an insurer, the oral communication or recording qualifies as a notice or document delivered by electronic means for purposes of §§ 58-1-27 to 58-1-39, inclusive. If a provision of applicable law requires a signature, notice, or document to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by the provision, is attached to or logically associated with the signature, notice, or document.

Source: SL 2014, ch 230, § 11.



§ 58-1-38 Conditions for posting property and casualty policy or endorsement on insurer's website.

58-1-38. Conditions for posting property and casualty policy or endorsement on insurer's website. Notwithstanding any other provision of §§ 58-1-27 to 58-1-39, inclusive, if a standard property and casualty insurance policy or endorsement does not contain personally identifiable information, an insurer may mail, deliver, or post the policy or endorsement on the insurer's website. If the insurer elects to post an insurance policy or endorsement on the insurer's website in lieu of mailing or delivering the document to the insured, the insurer must comply with the following conditions:

(1) The policy and endorsement must be accessible as long as the policy or endorsement is in force;

(2) After the policy expires, the insurer must maintain and archive the policy and endorsement for five years after the expiration of the policy and shall make the documents available to the party on request;

(3) The insurer must post the policy and endorsement in a manner that allows the insured to print and save the policy and endorsement using a program or application that is widely available on the internet and free to use;

(4) The insurer provides the following information in, or simultaneous with each declarations page provided at the time of issuance of the initial policy and any renewals of that policy;

(a) A description of the exact policy and endorsement form purchased by the insured;

(b) A method by which the insured may obtain, upon request and without charge, a paper copy of the policy; and

(c) The internet address where the insured's policy and endorsement is posted; and

(5) The insurer provides notice, in the format preferred by the insured, of any changes to the form or endorsement, the insured's right to obtain, upon request and without charge, a paper copy of a form, and the internet address where the form and endorsement is posted.
Source: SL 2014, ch 230, § 12.



§ 58-1-39 Products and documents to which §§ 58-1-27 to 58-1-39 apply.

58-1-39. Products and documents to which §§ 58-1-27 to 58-1-39 apply. The provisions of §§ 58-1-27 to 58-1-39, inclusive, apply to the insurance products and documents, including insurance policies, insurance riders, insurance endorsements, and annuity contracts filed with and regulated by the director pursuant to this title.

Source: SL 2014, ch 230, § 13.






Chapter 02 - Division Of Insurance

§ 58-2-1.1 Department as Division within Department of Labor and Regulation--Direction and supervision by department--Independent functions retained by division.

58-2-1.1. Department as Division within Department of Labor and Regulation--Direction and supervision by department--Independent functions retained by division. The Division of Insurance shall be administered under the direction and supervision of the Department of Labor and Regulation (hereinafter referred to as "department") and the secretary of labor and regulation (hereinafter referred to as "secretary"), but shall retain the quasi-judicial, quasi-legislative, advisory, and other nonadministrative functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the secretary.

Source: SL 1973, ch 2 (Ex. Ord. 73-1), § 48; SL 1974, ch 3, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 119, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-2-2.1 Appointment of director--Removal.

58-2-2.1. Appointment of director--Removal. The director of the Division of Insurance shall be appointed by the secretary and may be removed at the pleasure of the secretary.

Source: SL 1973, ch 2, § 49; SL 1980, ch 370, § 21; SL 1995, ch 2, § 6; SL 2003, ch 272, § 120.



§ 58-2-3 Qualifications of director.

58-2-3. Qualifications of director. The director must have had at least five years of practical experience in one or more of the types of insurance business subject to regulation by the director, or have had other professional and business experience reasonably adequate in character and scope to equip him to discharge the duties and fulfill the responsibilities of the office of director.

Source: SL 1966, ch 111, ch 2, § 3.



§ 58-2-9 Legal adviser to division--Employment--Duties.

58-2-9. Legal adviser to division--Employment--Duties. The Department of Labor and Regulation shall appoint and employ an attorney to act as legal adviser to the division and to make investigations of violations or claimed violations of this title and to perform such other duties as directed by the department.

Source: SL 1966, ch 111, ch 2, § 4 (5); SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-2-10 Actuaries--Employment by department--Duties.

58-2-10. Actuaries--Employment by department--Duties. The Department of Labor and Regulation may employ competent insurance actuaries to perform actuarial duties of the division, to take charge of or assist in the examination of insurers, and to perform other duties assigned to them.

Source: SL 1966, ch 111, ch 2, § 4 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-2-11 Examiners for examination of insurers and others--Employment by department.

58-2-11. Examiners for examination of insurers and others--Employment by department. The Department of Labor and Regulation may appoint or employ examiners to conduct or assist in examinations of insurers and others provided for under this title.

Source: SL 1966, ch 111, ch 2, § 4 (4); SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-2-12 Oath of office and bond of director--Bonds of insurance examiners, actuaries, and attorney for division--Bond premiums paid from state insurance fund.

58-2-12. Oath of office and bond of director--Bonds of insurance examiners, actuaries, and attorney for division--Bond premiums paid from state insurance fund. The director shall, before entering upon the duties of his office, take and subscribe the constitutional oath of office and shall give the state a bond in the sum of one hundred thousand dollars, and each insurance examiner, the actuary and the attorney shall each give bond to the state in the sum of fifty thousand dollars, all such bonds to be conditioned for the faithful and impartial discharge of the duties imposed upon such director and employees by this title, and all such bonds to be approved by the attorney general, and recorded and filed as provided by law.

The premium of such bonds shall be paid by the state treasurer out of the insurance fund of this state upon warrants drawn on such fund by the state auditor.

Source: SL 1966, ch 111, ch 2, § 6.



§ 58-2-13 Chief clerk and employees--Appointment.

58-2-13. Chief clerk and employees--Appointment. The Department of Labor and Regulation may appoint a chief clerk and such other employees as may be necessary, subject to the approval of the Bureau of Human Resources.

Source: SL 1966, ch 111, ch 2, § 4 (6); SL 2003, ch 272 (Ex. Ord.), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011; SL 2012, ch 23, § 101.



§ 58-2-14 Division personnel--Termination of employment by department.

58-2-14. Division personnel--Termination of employment by department. The Department of Labor and Regulation may at any time terminate the employment of any person in the division.

Source: SL 1966, ch 111, ch 2, § 4 (7); SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-2-15 Actuarial, technical, or other professional services--Department authorized to contract for on a fee or part-time basis.

58-2-15. Actuarial, technical, or other professional services--Department authorized to contract for on a fee or part-time basis. The Department of Labor and Regulation may contract, on a fee or a part-time basis, for such actuarial, technical, or other professional services as the division may require for the discharge of its duties.

Source: SL 1966, ch 111, ch 2, § 4 (8); SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-2-16 Technical or professional personnel--Bond required, amount, approval and filing, payment of premium.

58-2-16. Technical or professional personnel--Bond required, amount, approval and filing, payment of premium. Any technical or professional personnel hired by the Department of Labor and Regulation upon a part-time or fee basis may be required to furnish a bond in such amount as the department may determine, such bond to be approved and filed and the premium therefor paid in the same manner as provided in § 58-2-12.

Source: SL 1966, ch 111, ch 2, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-2-17 Compensation of personnel.

58-2-17. Compensation of personnel. The compensation of all such personnel employed or contracted for by the Department of Labor and Regulation shall be fixed by the department subject to the approval of the Bureau of Human Resources.

Source: SL 1966, ch 111, ch 2, § 4 (9); revised pursuant to SL 1973, ch 23, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011; SL 2012, ch 23, § 102.



§ 58-2-18 Additional compensation for services rendered by personnel prohibited--Misdemeanor.

58-2-18. Additional compensation for services rendered by personnel prohibited--Misdemeanor. The director or any examiner or employee of the division shall not be given nor receive any fee, compensation, loan, gift, or other thing of value except the compensation and expense allowance provided by law, for any service rendered or to be rendered as such examiner or employee or in connection therewith. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 2, § 8; SL 1978, ch 359, § 2.



§ 58-2-19 Interests of personnel in insurance transactions prohibited--Misdemeanor.

58-2-19. Interests of personnel in insurance transactions prohibited--Misdemeanor. The director or any examiner, assistant, or employee of the division shall not be financially interested, directly or indirectly, in any insurer, insurance agency, or insurance transaction except as a policyholder or claimant under a policy; except, that as to such matters wherein a conflict of interests does not exist on the part of any such individual, the Department of Labor and Regulation may employ or retain from time to time insurance actuaries, attorneys, or other technicians who are independently practicing their professions even though similarly employed or retained by insurers or others. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 2, § 8; SL 1978, ch 359, § 2; SL 2003, ch 272, § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-2-20 Procurement of loan secured by mortgage on real estate permitted to division personnel.

58-2-20. Procurement of loan secured by mortgage on real estate permitted to division personnel. Sections 58-2-18 and 58-2-19 shall not be construed to prohibit the director or any employee from procuring a loan secured by a mortgage on real estate which mortgage and loan would be a proper investment under the provisions of this title.

Source: SL 1966, ch 111, ch 2, § 8.



§ 58-2-21 Enforcement of provisions of this title.

58-2-21. Enforcement of provisions of this title. The director shall enforce the provisions of this title, under the direction and supervision of the Department of Labor and Regulation, and shall execute the duties imposed upon him by this title.

Source: SL 1966, ch 111, ch 2, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-2-22 Power and authority of director--Examinations and investigations.

58-2-22. Power and authority of director--Examinations and investigations. The director shall have the powers and the authority expressly conferred upon him by or reasonably implied from the provisions of this title. The director may conduct such examinations and investigations of insurance matters, in addition to examinations and investigations expressly authorized by this title, as he may deem proper to determine whether any person has violated any provision of this title or to secure information useful in the lawful administration of any such provision. The cost of such additional examinations and investigations shall be borne by the state.

Source: SL 1966, ch 111, ch 2, § 7.



§ 58-2-23 Additional powers and duties of director provided by other laws.

58-2-23. Additional powers and duties of director provided by other laws. The director shall have such additional powers and duties as may be provided by other laws of this state.

Source: SL 1966, ch 111, ch 2, § 7.



§ 58-2-24 Delegation of powers by director.

58-2-24. Delegation of powers by director. The director may delegate to the actuary, attorney, examiners, or employees of the division, the exercise or discharge in the director's name of any power, duty, or function, whether ministerial, discretionary, or of whatever character, vested in or imposed upon the director under this title.

The official act of any such person so acting in the director's name and by his authority shall be deemed to be an official act of the director.

Source: SL 1966, ch 111, ch 2, § 5.



§ 58-2-25 Repealed.

58-2-25. Repealed by SL 1978, ch 359, § 10



§ 58-2-26 Records--Keeping by director--Public inspection.

58-2-26. Records--Keeping by director--Public inspection. The director shall keep permanent records of his official transactions, examinations, investigations, and proceedings. Such records and insurance filings in his office shall be open to public inspection, except as otherwise provided in this title with respect to particular records or filings.

Source: SL 1966, ch 111, ch 2, § 10.



§ 58-2-27 Director's certificate of authority--Evidence.

58-2-27. Director's certificate of authority--Evidence. The director shall furnish, when requested, his sworn certificate as to the authority of any person to transact insurance business, and such certificate shall be evidence of the facts set forth therein.

Source: SL 1966, ch 111, ch 2, § 11 (2); SL 1978, ch 359, § 11.



§ 58-2-28 Certified copies of records in office of director as evidence.

58-2-28. Certified copies of records in office of director as evidence. Copies of records or documents in his office certified to by the director shall be received in evidence in all courts as if they were the originals.

Source: SL 1966, ch 111, ch 2, § 11 (1).



§ 58-2-29 Fees, licenses, and charges--Collection by director in advance.

58-2-29. Fees, licenses, and charges--Collection by director in advance. The director of the Division of Insurance shall collect in advance, and persons so served shall pay to the director in advance, fees, licenses, and miscellaneous charges as follows:

(1) Certificate of authority of insurer:

(a) Application for original certificate of authority:

For filing application for certificate of authority, articles of incorporation, and other charter documents, bylaws, financial statements, examination reports, power of attorney to the director, and all other documents and filings required in connection with such application: ..... $500.00

(b) Issuance of original certificate of authority ..... 25.00

(c) Annual renewal of certificate of authority ..... 25.00

(d) Reinstatement of certificate of authority ..... 25.00

(e) Amendment or reissuance of certificate of authority ..... 25.00

(f) Annual audit ..... 500.00

This fee to be reduced by the total dollar amount of premium taxes remitted in each calendar year. The fee is waived for all licensed insurers remitting five hundred dollars or more in premium taxes in a calendar year.

(2) Filing amendment of articles of incorporation, domestic and foreign insurers, exclusive of fees required to be paid to the secretary of state by a domestic corporation ..... 10.00

(3) Filing bylaws or amendments thereto ..... 5.00

(4) Filing annual statement of insurer, other than as part of application for original certificate of authority ..... 25.00

(5) Insurance producers and solicitors:

(a) Insurance producer's license, including also disability insurance when written by property, casualty, or surety insurer otherwise represented by the insurance producer:

(i) Filing application for original license, and including issuance of license, if issued ..... 25.00

(ii) Original appointment of insurance producer, each insurer ..... 10.00

(iii) Annual renewal of appointment, each insurer:

Domestic insurer ..... 10.00

Foreign insurer ..... 10.00

(iv) Temporary license ..... 10.00

(b) Insurance producer's license, life or health insurance, including both life and disability insurance when so licensed as to the same insurer:

(i) Application for original license, including issuance of license, if issued, each insurer ..... 25.00

(ii) Original appointment of insurance producer, each insurer ..... 10.00

(iii) Annual renewal of appointment, each insurer:

Domestic insurer ..... 10.00

Foreign insurer ..... 10.00

(iv) Temporary license ..... 10.00

(c) Limited license as insurance producer:

(i) Motor vehicle physical damage ... Same as for insurance producer's license

(ii) Accident ticket policies, each insurer each year ..... 10.00

(iii) Baggage ticket policies, each insurer each year ..... 10.00

(iv) Credit insurance ..... Same as for insurance producer license

(d) Examination for license, each examination and each time taken ..... 10.00

(e) Nonresident insurance producer license:

(i) Original license ..... 30.00

(ii) Biennial renewal of license ..... 50.00

(iii) Appointments, each insurer ..... 20.00

(iv) Annual renewal of appointments, each insurer ..... 20.00

(f) Resident insurance producer, original license ..... 25.00

(i) Biennial continuing education fee, license renewal ..... 20.00

(g) Corporation or partnership license:

(i) Original license ..... 25.00

(ii) Appointment, each insurer ..... 10.00

(iii) Annual renewal of appointment, each insurer ..... 10.00

(h) Nonresident corporation or partnership license:

(i) Original license ..... 30.00

(ii) Appointment, each insurer ..... 20.00

(iii) Annual renewal of appointment, each insurer ..... 20.00

(i) Portable electronics license ..... Same as for insurance producer license

(6) Insurance vending machine license, each machine, each year ..... 20.00

(7) Surplus line broker's license, application for original license including issuance of license, if issued ..... 50.00

(a) Biennial renewal of license ..... 100.00

(8) Rating bureau, original license ..... 25.00

(a) Annual renewal of license ..... 35.00

(9) Examination of rating bureau... Same fees as provided in this chapter for examination of foreign insurance companies.

(10) Farm mutuals:

(a) Application for original certificate of authority: For filing application for certificate of authority, articles of incorporation, and all other documents and filings required in connection with such application, and for issuance of an original certificate of authority, if issued ..... 25.00

(b) Annual renewal of certificate of authority ..... 10.00

(c) Filing annual statement ..... 5.00

(11) Broker's license as attorney in fact of a reciprocal or interinsurance exchange ..... 20.00

(12) Miscellaneous services:

(a) For a copy of any paper filed in the insurance division, for which another price is not set by statute, each page ..... 75

(b) Director's sworn certificate, except when on certificates of authority or licenses ..... 10.00

(c) For receiving and forwarding copy of summons or other process served upon the director, as process agent of an insurer or nonresident insurance producer ..... 10.00

(13) Application for continuing education course approval ..... 25.00

(14) Annual renewal of certificate of authority for domestic insurer issuing court appearance bonds .... 6,000
Source: SL 1966, ch 111, ch 2, § 27; SL 1975, ch 305, §§ 1, 2; SL 1978, ch 359, § 12; SL 1978, ch 365, § 1; SL 1980, ch 349; SL 1983, ch 27, § 7; SL 1984, ch 29, § 9; SL 1986, ch 415, § 1; SL 1987, ch 370, §§ 1 to 3; SL 2001, ch 286, § 60; SL 2002, ch 229, § 1; SL 2010, ch 233, § 1; SL 2011, ch 55, § 2; SL 2012, ch 251, § 15.



§ 58-2-30 Disposition of money received by director.

58-2-30. Disposition of money received by director. All fees received by the director from any source whatever, except as provided in § 58-3-15 not later than the fifth day of the succeeding month, shall be paid into the state treasury and by the state treasurer deposited in the insurance operating fund according to § 4-4-4.3. All other money received by the director from any source whatever, except as provided in § 58-3-15 not later than the fifth day of the succeeding month, shall be paid into the state treasury and by the state treasurer deposited in the general fund.

Source: SL 1966, ch 111, ch 2, § 28; SL 1989, ch 48, § 4.



§ 58-2-31 Repealed.

58-2-31. Repealed by SL 2012, ch 252, § 31.



§ 58-2-32 to 58-2-38. Repealed.

58-2-32 to 58-2-38. Repealed by SL 1996, ch 288, §§ 1 to 7



§ 58-2-39 Promulgation of rules regarding definitions, enrollment, disclosure, notice, claims, and records.

58-2-39. Promulgation of rules regarding definitions, enrollment, disclosure, notice, claims, and records. The Division of Insurance may promulgate rules pursuant to chapter 1-26 in the following areas:

(1) Definition of terms used in §§ 58-17-30.2, 58-17-30.4, 58-18-32, 58-18-34, 58-33-85 to 58-33-88, inclusive, 58-38-11.7, 58-38-11.9, 58-40-10.7, 58-40-10.9, 58-41-35.2, and 58-41-35.4;

(2) Insurer enrollment procedures;

(3) Disclosure and notice requirements;

(4) Claim processing procedures; and

(5) Record-keeping requirements for insurers and producers.
Source: SL 1994, ch 387, § 19; SL 2014, ch 231, § 1.



§ 58-2-40 Promulgation of rules to protect privacy of medical records.

58-2-40. Promulgation of rules to protect privacy of medical records. The director of insurance shall promulgate rules pursuant to chapter 1-26, to protect the privacy of personally identifiable health care and medical information, data, and records. The rules shall cover health care and medical information, data, and records collected, used, or disclosed by any person licensed or registered under Title 58 or any person with whom such licensees or registrants contract, and shall include all health care and medical information, data, and records received by or in the possession of the Division of Insurance. The rules may include the following:

(1) Definition of terms;

(2) Standards for the protection of the privacy and confidentiality of personally identifiable health care information and medical records;

(3) Rules for the collection, use, storage, security, disclosure, release, and disposal of health care and medical information, data, and records in all forms, including printed material, plastic media, audio, video, computerized and electronic transmissions;

(4) Rules regarding the sale and exchange of health care and medical information, data, and records;

(5) Rules to define the responsibilities and limitations of those needing or requiring access to health care and medical information, data, and records;

(6) Rules for procedures and documents required for the release or transfer of health care and medical information, data, and records, including the identity of who may release such information and records and under what conditions and provisions of the law, as needed to protect the privacy of personally identifiable health care and medical information, data, and records;

(7) Rules for the collection, use, storage, security, disclosure, distribution, release, and disposal of health care information and medical records obtained, used, or held in connection with the operation, maintenance, or review of insurance certificates, contracts, policies, and plans, and health maintenance organizations, subject to the jurisdiction of the director of insurance.
Source: SL 2000, ch 234, § 1.



§ 58-2-41 Promulgation of rules to protect privacy of personal nonpublic financial information--Applicability--Construction.

58-2-41. Promulgation of rules to protect privacy of personal nonpublic financial information--Applicability--Construction. The director shall promulgate rules pursuant to chapter 1-26 relating to the privacy of personal nonpublic financial information. The rules must be designed to provide privacy to the public of the personal nonpublic financial information that is shared or obtained in connection with insurance transactions. The director shall design the rules to protect the public's personal nonpublic financial information but also consider the impact of any rules on the cost and availability of insurance in this state. In promulgating the rules required by this section the director shall give substantial consideration to the privacy standards contained in the NAIC Privacy of Consumer Financial and Health Information Regulation as in effect as of January 1, 2001, and otherwise design the rules to achieve uniformity, to the degree reasonably possible, in the standards for personal nonpublic financial information. The rules may include the following as they relate to financial privacy:

(1) Definition of terms;

(2) Permitting the disclosure and use of personal nonpublic financial information between affiliates;

(3) Opt out procedures for the disclosure and use of personal nonpublic financial information with nonaffiliates;

(4) Notice and disclosure requirements and formats;

(5) Limits on disclosure of personal nonpublic financial information;

(6) Limits on redisclosure and reuse of personal nonpublic financial information;

(7) Limits on sharing account number information for marketing purposes;

(8) Exceptions for opt out and notice requirements; and

(9) Nondiscrimination requirements as they relate to persons who opt out or who do not grant an authorization.

Nothing in this section applies to any rules that may be promulgated pursuant to § 58-2-40. Nothing in this section may be construed to impair or conflict with the Fair Credit Reporting Act.

Source: SL 2001, ch 268, § 1.






Chapter 03 - Examination Of Insurers And Insurance Producers

§ 58-3-1 Examination of insurers--Scope.

58-3-1. Examination of insurers--Scope. The director of the Division of Insurance shall examine the affairs, transactions, accounts, records, and assets of each company, authorized insurer, management company, an owned or controlled subsidiary of the insurer, and each rating organization, as often as he deems advisable. He shall examine each domestic insurer not less frequently than every five years. During an examination, the director may also examine any person or the business of any person that the director considers is necessary, material or affects the business of the insurer.

Source: SL 1966, ch 111, ch 2, § 16 (1); SL 1992, ch 338, § 2.



§ 58-3-1.1 "Company" defined.

58-3-1.1. "Company" defined. As used in this chapter, the term, company, means any person engaging in or proposing or attempting to engage in any insurance business and any person or group of persons who may otherwise be subject to the administrative, regulatory, or taxing authority of the director.

Source: SL 1992, ch 338, § 1.



§ 58-3-2 Examination of alien insurer--Limited extent.

58-3-2. Examination of alien insurer--Limited extent. Examination of an alien insurer may be limited to its insurance transactions and affairs in the United States. Examination of a reciprocal insurer may also include examination of its attorney in fact in so far as the transactions of the attorney in fact relate to the insurer.

Source: SL 1966, ch 111, ch 2, § 16 (1).



§ 58-3-3 Applicant for initial certificate of authority to do insurance business in state--Examination by director.

58-3-3. Applicant for initial certificate of authority to do insurance business in state--Examination by director. The director shall examine each insurer or rating organization receiving an initial certificate of authority to do business in this state within one year from the date of the licensure except those qualifying under §§ 58-3-4 and 58-6-13.

Source: SL 1966, ch 111, ch 2, § 16 (2); SL 1992, ch 338, § 3.



§ 58-3-3.1 Examination assessment fee--Insurance examination fund established for proceeds.

58-3-3.1. Examination assessment fee--Insurance examination fund established for proceeds. Any insurer subject to chapter 58-3 shall pay to the Division of Insurance an annual examination assessment fee of three hundred dollars by March first of each year. There is established within the state treasury the insurance examination fund, into which shall be deposited the proceeds from the examination assessment fees. If the director determines that additional fees are needed to meet the anticipated needs of the examination fund, the director may increase the annual examination assessment fee or levy additional examination assessment fees of up to one hundred fifty dollars per insurer whenever the insurance examination fund falls below fifty thousand dollars. However, the director may not increase the annual examination fee to an amount exceeding one thousand dollars.

Source: SL 1997, ch 283, § 1; SL 2011, ch 213, § 1.



§ 58-3-3.2 Payments from insurance examination fund.

58-3-3.2. Payments from insurance examination fund. All money in the insurance examination fund is continuously appropriated for the purposes specified in this chapter. All costs of examinations, including travel expenses, living expense allowances, and per diem as compensation of examiners shall be paid from the fund. The fund shall also pay the costs of consultants, attorneys, actuaries, accountants, and other experts as shall be determined at the director's discretion to be reasonably necessary to assist in the conduct of the examination or analyses of the financial affairs of insurance companies. Any person so retained shall be under the direction and control of the director and shall act in a purely advisory capacity.

Source: SL 1997, ch 283, § 2.



§ 58-3-3.3 Reimbursement to agents involved with insurance examinations--Insurer reimbursements.

58-3-3.3. Reimbursement to agents involved with insurance examinations--Insurer reimbursements. The director may require persons who are not employees of the division who have been retained by the director to conduct or participate in examinations to bill and receive payments directly from the insurance company being examined. An insurer paying the costs of its examination pursuant to § 58-3-15 may receive reimbursements from the insurance examination fund upon completion of the examination.

Source: SL 1997, ch 283, § 3.



§ 58-3-3.4 Application of examination fund to farm mutual insurers and captive insurance companies.

58-3-3.4. Application of examination fund to farm mutual insurers and captive insurance companies. The provisions of §§ 58-3-3.1 to 58-3-3.3, inclusive, 58-3-7.4, and 58-3-11 do not apply to farm mutual insurers subject to chapter 58-35 and captive insurance companies subject to chapter 58-46 unless the farm mutual or captive insurance company wrote premiums in excess of one million dollars in the prior calendar year.

Source: SL 1997, ch 283, § 6; SL 2004, ch 297, § 1; SL 2013, ch 257, § 29.



§ 58-3-4 Examination of foreign or alien insurer or rating organization by insurance supervisory official of another state--Examination by director unnecessary--Accreditation of examiner.

58-3-4. Examination of foreign or alien insurer or rating organization by insurance supervisory official of another state--Examination by director unnecessary--Accreditation of examiner. In lieu of making his own examination, the director may, in his discretion, accept a full report of the last recent examination of a foreign or alien insurer, or rating organization, certified to by the insurance supervisory official of another state, territory, commonwealth, or district of the United States.

Beginning January 1, 1994, these examinations may only be accepted if the state insurance agency was at the time of the examination accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program or the examination is performed under the supervision of an accredited state insurance agency or with the participation of one or more examiners who are employed by an accredited state insurance agency and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their own state insurance agency.

Source: SL 1966, ch 111, ch 2, § 16 (3); SL 1992, ch 338, § 4.



§ 58-3-5 Examination of agents, managers, and promoters.

58-3-5. Examination of agents, managers, and promoters. For the purpose of ascertaining compliance with this title, the director may as often as the director deems advisable examine the accounts, records, documents, and transactions, pertaining to or affecting its insurance affairs or proposed insurance affairs, of:

(1) Any insurance producer, surplus line broker, or general agent;

(2) Any person having a contract under which the person enjoys in fact the exclusive or dominant right to manage or control an insurer;

(3) Any person holding the shares of voting stock or policyholder proxies of a domestic insurer, for the purpose of controlling the management thereof, as voting trustee or otherwise;

(4) Any person engaged in or proposing to be engaged in or assisting in the promotion or formation of a domestic insurer or insurance holding corporation, or corporation to finance a domestic insurer or the production of its business.
Source: SL 1966, ch 111, ch 2, § 17; SL 2001, ch 286, § 61.



§ 58-3-6 Place where examination conducted.

58-3-6. Place where examination conducted. The director shall conduct any such examination at the home office, if a domestic or foreign insurer, or United States branch office, if an alien insurer, of the insurer, or in any of its branch or agency offices; or with respect to persons other than insurers, at the office or other place of business of such person or at any place where his records are kept.

Source: SL 1966, ch 111, ch 2, § 18 (1).



§ 58-3-7 Information to be available--Cooperation of persons being examined.

58-3-7. Information to be available--Cooperation of persons being examined. Every person being examined, its officers, employees, insurance producers, and representatives shall produce and make freely available to the director or the director's examiners the accounts, records, documents, files, assets, and other relevant information in their possession or control relating to the subject of the examination, and shall otherwise facilitate and aid the examination as far as reasonably possible.

Source: SL 1966, ch 111, ch 2, § 18 (2); SL 2001, ch 286, § 62; SL 2012, ch 241, § 1.



§ 58-3-7.1 Observance of guidelines and procedures by examiner.

58-3-7.1. Observance of guidelines and procedures by examiner. The examiner shall observe those guidelines and procedures set forth in the Examiners Handbook adopted by the National Association of Insurance Commissioners as adopted by rule by the director pursuant to chapter 1-26. The director may also establish additional guidelines or procedures the director considers appropriate.

Source: SL 1992, ch 338, § 5; SL 1993, ch 357, § 1; SL 1995, ch 273, § 2.



§ 58-3-7.2 Penalty upon refusal to submit to examination--Suspension, refusal of, or nonrenewal of, license.

58-3-7.2. Penalty upon refusal to submit to examination--Suspension, refusal of, or nonrenewal of, license. The refusal of any company, by its officers, directors, employees, or insurance producers, to submit to examination or to comply with any reasonable written request of the examiners constitutes grounds for suspension or refusal of, or nonrenewal of any license or authority held by the insurer or person to engage in an insurance or other business subject to the director's jurisdiction.

Source: SL 1992, ch 338, § 6; SL 2001, ch 286, § 63.



§ 58-3-7.3 Examination under oath--Authority of director or examiner.

58-3-7.3. Examination under oath--Authority of director or examiner. The director or any examiner authorized by the director may issue subpoenas, administer oaths, and examine under oath any person as to any matter pertinent to the examination. Subpoenas may be enforced pursuant to chapters 1-26, 15-6, and 21-34.

Source: SL 1992, ch 338, § 7.



§ 58-3-7.4 Insurer's claim files subject to examination--File maintenance requirements.

58-3-7.4. Insurer's claim files subject to examination--File maintenance requirements. Each insurer's claim files for policies or certificates are subject to examination pursuant to chapter 58-3 by the director of insurance. To aid in the examination:

(1) The insurer shall maintain claim data that is accessible and retrievable for examination. An insurer shall be able to provide the claim number, line of coverage, date of loss, and date of payment of the claim, date of denial, or date closed without payment. This claim data shall be available for all open and closed files for five years;

(2) Detailed documentation shall be contained in each claim file in order to permit reconstruction of the insurer's activities relative to each claim;

(3) Each relevant document within the claim file shall be noted as to date received, date processed, or date mailed. Dated correspondence is sufficient to document the date mailed for the purposes of this subdivision;

(4) For those insurers that do not maintain hard copy files, claim files shall be accessible from a computer, microfilm, Cathode Ray Tube (CRT), micrographics, or other similar electronic means and be capable of duplication to hard copy; and

(5) Claim information obtained in a telephone conversation or personal interview with any source which is used in the claim determination shall be documented in the claim file.
Source: SL 1997, ch 283, § 5; SL 2009, ch 257, § 1.



§ 58-3-8 Examination disclosing inadequate records--Correction of accounts.

58-3-8. Examination disclosing inadequate records--Correction of accounts. If the director finds accounts to be inadequate, or inadequately kept or posted, he may employ experts to rewrite, post, or balance them at the expense of the person being examined if such person has failed to complete or correct such accounting after the director has given him notice and a reasonable opportunity to do so.

Source: SL 1966, ch 111, ch 2, § 18 (3).



§ 58-3-9 Valuation of real estate involved in examination--Appraisers, appointment, prompt appraisal, report--Expense of appraisal, liability of person examined.

58-3-9. Valuation of real estate involved in examination--Appraisers, appointment, prompt appraisal, report--Expense of appraisal, liability of person examined. If the director deems it necessary to value any real estate involved in any such examination, he may make written request of the person being examined to appoint one or more competent appraisers approved by the director, for the purpose of appraising such property. If no such appointment is made within ten days after such request is delivered to such person, the Department of Labor and Regulation may appoint the appraiser or appraisers. Any such appraisal shall be made promptly, and a copy of the report thereof shall be furnished to the director. The reasonable expense of the appraisal shall be borne by the person being examined.

Source: SL 1966, ch 111, ch 2, § 18 (4); SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-3-10 Examination reports required.

58-3-10. Examination reports required. The director or his examiner shall make a full and true report of each examination.

Source: SL 1966, ch 111, ch 2, § 20 (1).



§ 58-3-11 Contents of examination reports.

58-3-11. Contents of examination reports. The report shall be comprised only of facts appearing from the books, papers, records, or documents of the person being examined, or ascertained from the statements of individuals concerning its affairs and the examiner's conclusions and recommendations based on procedures and guidelines adopted by the National Association of Insurance Commissioners or state statutes or rules. The director shall adopt the procedures and guidelines and their effective date by rule promulgated pursuant to chapter 1-26.

Source: SL 1966, ch 111, ch 2, § 20 (2); SL 1992, ch 338, § 8; SL 1993, ch 357, § 2; SL 1994, ch 375, § 4; SL 1997, ch 283, § 4.



§ 58-3-12 Examination reports--Copy of proposal to company examined, time for furnishing--Review by director--Hearing on proposed report.

58-3-12. Examination reports--Copy of proposal to company examined, time for furnishing--Review by director--Hearing on proposed report. No later than sixty days following completion of the examination, the examiner in charge shall file with the division a written report of examination under oath. Upon receipt of the report, the division shall transmit the report to the company examined. The company may make a written submission or rebuttal with respect to any matters contained in the examination report within thirty days of transmittal of the report.

Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, the director shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's work papers and enter an order:

(1) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation or prior order of the director, the director may order the company to take any action the director considers necessary and appropriate to cure the violation;

(2) Rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to the procedures in subdivision (1) for the initial report; or

(3) Calling for an investigatory hearing with no less than twenty days notice to the company for purposes of obtaining additional documentation, data, information and testimony.
Source: SL 1966, ch 111, ch 2, § 20 (3); SL 1992, ch 338, § 9.



§ 58-3-12.1 Examinations other than financial examinations--Examination report--Optional or mandatory.

58-3-12.1. Examinations other than financial examinations--Examination report--Optional or mandatory. Notwithstanding §§ 58-3-10 and 58-3-12, for examinations, other than financial examinations, subject to the provisions of this chapter, the director or the examiner may issue an examination report. If an examination report is issued pursuant to this section, the applicable provisions of this chapter apply. If the person being examined makes a written request for an examination report within thirty days of receipt of written notice by the director of the completion of the examination, the director or examiner shall issue the examination report within sixty days of the date of the receipt of the request or the completion of the examination, whichever is later.

Source: SL 2005, ch 262, § 1.



§ 58-3-12.2 Market conduct examination--Draft examination report.

58-3-12.2. Market conduct examination--Draft examination report. Prior to the completion of a market conduct examination, the director may request that the examiner in charge provide a draft examination report that is not to be filed under oath. The draft examination report does not constitute the conclusion of the examination and does not trigger the provisions of § 58-3-12 until filed with the division under oath. Once the division has received the draft examination report, the director may share the draft examination report with the company examined to facilitate the resolution of the examination. The examiner in charge shall submit the examination report under oath and trigger the provisions of § 58-3-12 within one hundred eighty days of the director sharing the draft examination report pursuant to this section, unless the secretary provides a longer timeframe to allow additional consideration of the draft examination report by the company being examined. Nothing in this section applies to financial examinations.

Source: SL 2014, ch 232, § 1.



§ 58-3-12.3 Draft examination report not governed by §§ 58-3-10 to 58-3-18.

58-3-12.3. Draft examination report not governed by §§ 58-3-10 to 58-3-18. The provisions of §§ 58-3-10 to 58-3-18, inclusive, do not apply to the draft examination report.

Source: SL 2014, ch 232, § 2.



§ 58-3-12.4 Confidentiality of draft examination report.

58-3-12.4. Confidentiality of draft examination report. Each draft examination report described in § 58-3-12.2 is confidential. No draft examination report may be released except pursuant to a court order.

Source: SL 2014, ch 232, § 3.



§ 58-3-13 Filed examination report admissible in evidence.

58-3-13. Filed examination report admissible in evidence. The report when so filed shall be admissible in evidence, in any action or proceeding brought by the director against the person examined, or against its officers, representatives, or insurance producers, of the facts stated therein. The director and the director's examiners may at any time testify and offer other proper evidence as to information secured during the course of an examination, whether or not a written report of the examination has at that time been either made, served, or filed in the director's office.

Source: SL 1966, ch 111, ch 2, § 20 (4); SL 2001, ch 286, § 64.



§ 58-3-14 Withholding of report from public inspection.

58-3-14. Withholding of report from public inspection. Upon the adoption of the examination report under subdivision 58-3-12(1), the director shall continue to hold the content of the examination report as confidential information for a period of thirty days except to the extent provided in §§ 58-3-20, 58-3-21, and 58-3-22. Thereafter, the director may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication.

Source: SL 1966, ch 111, ch 2, § 20 (5); SL 1992, ch 338, § 21.



§ 58-3-15 Expenses of examination paid by person examined.

58-3-15. Expenses of examination paid by person examined. Each person so examined, other than as to examinations pursuant to § 58-3-5, shall pay the travel expenses, a reasonable living expense allowance, and a per diem as compensation of examiners, as necessarily incurred on account of the examination, all at reasonable rates customary therefor and as established or adopted by the director, upon presentation of a detailed account of charges and expenses. The account may be so presented periodically during the course of the examination or at the termination of the examination.

The division may retain at the insurer's expense, consultants, attorneys, actuaries, accountants, and other experts not otherwise a part of the director's staff as shall be reasonably necessary to assist in the conduct of the examination. Any person so retained shall be under the direction and control of the director and shall act in a purely advisory capacity. Each insurer producing records, books, and papers for examination pursuant to this chapter is liable for and shall pay the expense of the examination.

Source: SL 1966, ch 111, ch 2, § 19; SL 1977, ch 404, § 2; SL 1995, ch 273, § 1.



§ 58-3-16 Repealed.

58-3-16. Repealed by SL 1977, ch 404, § 3



§ 58-3-17 Order adopting examination report as final decision--Service--Affidavit of receipt.

58-3-17. Order adopting examination report as final decision--Service--Affidavit of receipt. Each order entered pursuant to subdivision 58-3-12(1) shall be in accordance with chapter 1-26. The order shall be accompanied by findings of fact and conclusions of law and constitutes a final decision. The order shall be served upon the company by certified mail, together with a copy of the adopted examination reports. The order shall include the provisions of this section. The company shall then serve its directors. Within thirty days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating that it has received a copy of the adopted report and related orders.

Source: SL 1992, ch 338, § 10; SL 2010, ch 234, § 1.



§ 58-3-18 Confidential investigative hearing--Inconsistencies in examination report.

58-3-18. Confidential investigative hearing--Inconsistencies in examination report. Subject to § 58-3-11, any investigative hearing conducted under subdivision 58-3-12(3) shall be a confidential, investigatory proceeding for the resolution of any inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the director's review of relevant work papers or by the written submission or rebuttal of the company.

Source: SL 1992, ch 338, § 11.



§ 58-3-19 Conducting hearing--Discovery.

58-3-19. Conducting hearing--Discovery. The director may not appoint an examiner to conduct the hearing in § 58-3-18. Discovery by the company is limited to the evidence, materials, and examiner's work papers specifically relating to the company being examined and which tend to substantiate or rebut any assertions set forth in any written submission. The documents produced shall be included in the record and testimony taken shall be under oath and preserved for the record.

Nothing contained in this section requires the division to disclose any information or records which would indicate or show the existence or content of any investigation or activity of a criminal justice agency.

Source: SL 1992, ch 338, § 12.



§ 58-3-20 Use of information discovered during examination for legal or regulatory action.

58-3-20. Use of information discovered during examination for legal or regulatory action. The director may use and make public any final or preliminary examination report, any examiner or company work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action.

Source: SL 1992, ch 338, § 13.



§ 58-3-21 Disclosure of contents of examination report to insurance department or law enforcement agencies--Confidentiality.

58-3-21. Disclosure of contents of examination report to insurance department or law enforcement agencies--Confidentiality. The director is not prohibited from disclosing the contents of an examination report, preliminary examination report or results, or any matter or documentation relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, if the agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this chapter. Any examination report, preliminary examiners report or results or any material or documentation relating thereto received by the director from another jurisdiction is confidential unless otherwise indicated by that jurisdiction.

Source: SL 1992, ch 338, § 14.



§ 58-3-22 Confidentiality of disclosed information--Exceptions--Access by National Association of Insurance Commissioners.

58-3-22. Confidentiality of disclosed information--Exceptions--Access by National Association of Insurance Commissioners. All working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the director or any other person in the course of an examination made under this chapter are confidential and may not be made public by the director or any other person, except to the extent provided in §§ 58-3-14, 58-3-20, and 58-3-21 and in any administrative or court proceeding between the company and the division.

Access may also be granted to the National Association of Insurance Commissioners. The parties shall agree in writing prior to receiving the information to hold it confidential unless the prior written consent of the company to which it pertains has been obtained.

Source: SL 1992, ch 338, § 15.



§ 58-3-23 Preclusion of examiner--Grounds.

58-3-23. Preclusion of examiner--Grounds. No examiner may be appointed by the director if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this chapter. This section may not be construed to automatically preclude an examiner from being:

(1) A policyholder or claimant under an insurance policy;

(2) A grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(3) An investment owner in shares of regulated diversified investment companies; or

(4) A settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.
Source: SL 1992, ch 338, § 16.



§ 58-3-24 Liability of director or examiner--Liability for communicating or delivering information--Intent.

58-3-24. Liability of director or examiner--Liability for communicating or delivering information--Intent. No cause of action may arise nor may any liability be imposed against the director, the director's authorized representatives, or any examiner appointed by the director for any statements made or conduct performed in good faith while carrying out the provisions of this chapter. This section does not abrogate or modify in any way any common law or statutory privilege or immunity enjoyed by any person identified.

No cause of action may arise, nor may any liability be imposed against any person for the act of communicating or delivering information or data to the director or the director's authorized representative or examiner pursuant to an examination, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

Source: SL 1992, ch 338, § 17.



§ 58-3-25 Implementation of examination report's recommendations.

58-3-25. Implementation of examination report's recommendations. When the examination is adopted and all rights to appeal have passed, the company shall implement the recommendations set forth in the final examination report within a time set by the director. The recommendations are those which are made pursuant to § 58-3-11. The director may extend the time for implementation of the recommendation upon the written request of the company and if the company shows good cause for the extension. If the company does not implement the recommendations within the set time frame, the director may fine the company for each recommendation not implemented not more than twenty-five thousand dollars or revoke or suspend the certificate of authority or both.

Source: SL 1992, ch 338, § 19.



§ 58-3-26 Promulgation of rules for examination.

58-3-26. Promulgation of rules for examination. The director may promulgate rules pursuant to chapter 1-26 concerning examinations, forms and procedures for reporting, examiners and their qualifications, investigations and hearing procedures.

Source: SL 1992, ch 338, § 20.



§ 58-3-27 Application of chapter.

58-3-27. Application of chapter. This chapter applies to all persons doing insurance business notwithstanding any provision exempting them from the insurance laws of this title.

Source: SL 1992, ch 338, § 22.






Chapter 04 - Enforcement Powers And Proceedings

§ 58-4-1 Repealed.

58-4-1. Repealed by SL 2013, ch 243, § 1.



§ 58-4-2 to 58-4-4. Repealed.

58-4-2 to 58-4-4. Repealed by SL 1978, ch 359, § 13



§ 58-4-5 Enforcement proceedings instituted by director.

58-4-5. Enforcement proceedings instituted by director. The director shall institute such suits or other legal proceedings as may be required for the enforcement of any provisions of this title.

Source: SL 1966, ch 111, ch 2, § 12 (1).



§ 58-4-6 Proceedings instituted by director--Legal representation.

58-4-6. Proceedings instituted by director--Legal representation. The director shall be represented by the attorney general, his assistants, or by such other attorney at law as may be designated by the attorney general.

Source: SL 1966, ch 111, ch 2, § 12 (3).



§ 58-4-7 Cease and desist order to prevent violations of title--Injunction.

58-4-7. Cease and desist order to prevent violations of title--Injunction. If the director of the Division of Insurance believes, from substantial evidence, that any person is violating or about to violate any provision of this title or any order or requirement of the director issued or promulgated pursuant to authority expressly granted by law, the director may issue a temporary cease and desist order pending a hearing pursuant to chapter 1-26. The order shall set the time and place for hearing not less than ten days nor more than twenty days from the date of the order. The director may also bring an action in the name of the state against such person to enjoin that person from continuing the violation or engaging therein, or doing any act in furtherance thereof. In such action an order or judgment may be entered awarding such temporary or permanent injunction as is proper.

Source: SL 1966, ch 111, ch 32, § 6; SL 1978, ch 155, § 25; SL 1985, ch 385, § 1.



§ 58-4-8 Repealed.

58-4-8. Repealed by SL 1978, ch 359, § 13



§ 58-4-9 Hearings by director--Purpose.

58-4-9. Hearings by director--Purpose. The director may hold hearings for any purpose within the scope of this title deemed by him to be necessary.

Source: SL 1966, ch 111, ch 2, § 21 (1).



§ 58-4-10 to 58-4-14. Repealed.

58-4-10 to 58-4-14. Repealed by SL 1978, ch 359, § 13



§ 58-4-15 Orders and notices of director required to be in writing--Signature.

58-4-15. Orders and notices of director required to be in writing--Signature. Orders and notices of the director shall not be effective unless in writing signed by him or by his authority.

Source: SL 1966, ch 111, ch 2, § 15 (1).



§ 58-4-16 Order of director--Effective date--Contents.

58-4-16. Order of director--Effective date--Contents. Every such order shall state its effective date and shall concisely state:

(1) Its intent or purpose;

(2) The grounds on which based; and

(3) The provisions of this title pursuant to which action is so taken or proposed to be taken, but failure to so designate a particular provision shall not deprive the director of the right to rely thereon.
Source: SL 1966, ch 111, ch 2, § 15 (2).



§ 58-4-17 Service of orders and notices of director.

58-4-17. Service of orders and notices of director. An order or notice may be given by delivery to the person to be ordered or notified or by mailing it, postage prepaid, addressed to him at his principal place of business as last of record in the director's office.

Source: SL 1966, ch 111, ch 2, § 15 (3).



§ 58-4-18 Prosecution of action for enforcement of director's order.

58-4-18. Prosecution of action for enforcement of director's order. The director shall prosecute an action in any court of proper venue to enforce any order made by him pursuant to the provisions of this title.

Source: SL 1966, ch 111, ch 2, § 12 (2).



§ 58-4-19 to 58-4-24. Repealed.

58-4-19 to 58-4-24. Repealed by SL 1978, ch 359, § 13



§ 58-4-25 Formal rules of pleading or evidence not observed at director's hearing.

58-4-25. Formal rules of pleading or evidence not observed at director's hearing. Formal rules of pleading or evidence need not be observed at any hearing.

Source: SL 1966, ch 111, ch 2, § 24 (3).



§ 58-4-26 to 58-4-28. Repealed.

58-4-26 to 58-4-28. Repealed by SL 1978, ch 359, § 13



§ 58-4-28.1 Money penalty in lieu of license suspension or other action--Hearing.

58-4-28.1. Money penalty in lieu of license suspension or other action--Hearing. In any case in which the director has the power to deny an application or registration, or to revoke, refuse to renew, or suspend the license of any insurance producer, administrator, licensee, or entity required to be registered under this title, or the certificate of authority of any insurance company or health maintenance organization, the director may impose a specified money penalty to be paid within a specified time in lieu of a license suspension or other permitted action. No penalty may be imposed under this section prior to a hearing conducted pursuant to chapter 1-26 unless the applicant, licensee, or registrant agrees to the penalty in writing.

The money penalty may not exceed five thousand dollars for an insurance producer or twenty-five thousand dollars for an insurer, administrator, health maintenance organization, licensee, or registrant for each offense.

Source: SL 1971, ch 273; SL 1974, ch 308; SL 2000, ch 235, § 1; SL 2001, ch 286, § 66; SL 2014, ch 233, § 1.



§ 58-4-29 to 58-4-38. Repealed.

58-4-29 to 58-4-38. Repealed by SL 1978, ch 359, § 13



§ 58-4-39 Standards for determining hazardous financial condition.

58-4-39. Standards for determining hazardous financial condition. The director shall promulgate rules, pursuant to chapter 1-26, setting forth standards for determining the hazardous financial condition of an insurer under this title.

Source: SL 1992, ch 339, § 1.



§ 58-4-40 Authority of director in determining insurer's financial condition.

58-4-40. Authority of director in determining insurer's financial condition. In making a determination of an insurer's financial condition, the director may:

(1) Disregard any credit or amount receivable resulting from transactions with a reinsurer which is insolvent, impaired, or subject to a delinquency proceeding;

(2) Make appropriate adjustments to asset values attributable to investments in or transactions with parents, subsidiaries, or affiliates;

(3) Refuse to recognize the stated value of accounts receivable if the ability to collect receivables is highly speculative in view of the age of the account or the financial condition of the debtor;

(4) Increase the insurer's liability in an amount equal to any contingent liability, pledge, or guarantee not otherwise included if there is a substantial risk that the insurer will be called upon to meet the obligation undertaken within the next twelve-month period; or

(5) Consider the harm to policyholders, creditors, the public, and the company itself.
Source: SL 1992, ch 339, § 2.



§ 58-4-41 Director's order to hazardous insurer.

58-4-41. Director's order to hazardous insurer. If the director determines that the continued operation of an insurer licensed to transact business in this state may be hazardous to the policyholders, the creditors, or the general public, then the director may issue an order stating the reasons for the determination and requiring the insurer to:

(1) Reduce the total amount of present and potential liability for policy benefits by reinsurance;

(2) Reduce, suspend, or limit the volume of business being accepted or renewed;

(3) Reduce general insurance and commission expenses by specified methods;

(4) Increase the insurer's capital and surplus;

(5) Suspend or limit the declaration and payment of dividend by an insurer to its stockholders or to its policyholders;

(6) File reports in a form acceptable to the director concerning the market value of an insurer's assets;

(7) Limit or withdraw from certain investments or discontinue certain investment practices to the extent the director deems necessary;

(8) Document the adequacy of premium rates in relation to the risks insured;

(9) File, in addition to regular annual statements, interim financial reports on the form adopted by the national association of insurance commissioners or in a format as promulgated by the director;

(10) Correct corporate governance practice deficiencies, and adopt and utilize governance practices acceptable to the director;

(11) Provide a business plan to the director in order to continue to transact business in the state; or

(12) Notwithstanding any other provision of law limiting the frequency or amount of premium rate adjustments, adjust rates for any nonlife insurance product written by the insurer that the director determines necessary to improve the financial condition of the insurer.

If the insurer is a foreign insurer, the director's order may be limited to the extent provided by statute.

Source: SL 1992, ch 339, § 3; SL 2013, ch 244, § 1.



§ 58-4-42 Hearings on director's orders.

58-4-42. Hearings on director's orders. Any insurer subject to an order under § 58-4-41 may request a hearing to review that order. The request shall be in writing and shall be made within ten days of the date of receipt of the order. The notice of hearing shall be served upon the insurer. Unless mutually agreed between the director and the insurer, the hearing shall occur not less than ten days nor more than thirty days after notice is served and shall be in Hughes County. The director shall hold all hearings under this section privately, unless the insurer requests a public hearing in which case the hearing shall be public.

Source: SL 1992, ch 339, § 4.



§ 58-4-43 Application of hazardous insurer provisions.

58-4-43. Application of hazardous insurer provisions. Sections 58-4-39 to 58-4-42, inclusive, apply to all insurers or persons doing insurance business notwithstanding any provision which exempts them from the insurance laws of this title.

Source: SL 1992, ch 339, § 5.



§ 58-4-44 Investigation of insurance business--Withholding report from public inspection--Timely completion--Notice of closing investigation or final action.

58-4-44. Investigation of insurance business--Withholding report from public inspection--Timely completion--Notice of closing investigation or final action. The director may investigate any person doing insurance business. The director may withhold from public inspection any examination or investigation report for so long as the director deems such withholding to be necessary for the protection of the person examined or investigated against unwarranted injury or to be in the public interest. The director shall complete any investigation in a timely manner. Any investigation not completed within twenty-four months shall be presented to the secretary of labor and regulation. If, after sixty days, the secretary has not completed the investigation, the secretary shall forward the matter to the attorney general who shall review the file and make recommendations to the secretary for the purpose of ensuring final action is taken concerning the investigation. If the Division of Insurance has given notice of a pending investigation to any person or legal entity, the division shall notify any such person or legal entity that the investigation is closed or final action has been taken.

Source: SL 1992, ch 340, § 1; SL 2006, ch 250, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-4-45 Confidentiality of certain documents.

58-4-45. Confidentiality of certain documents. Internal memoranda and telephone notes or logs of division personnel are confidential. Medical records are confidential.

Source: SL 1992, ch 340, § 2.



§ 58-4-46 Liability for release of information.

58-4-46. Liability for release of information. Any person or corporation governed by this title providing information to the Division of Insurance is not liable for the release or subsequent use of such information.

Source: SL 1992, ch 340, § 3.



§ 58-4-47 Sharing and use of confidential information with other regulatory officials--Cooperation with National Association of Insurance Commissioners.

58-4-47. Sharing and use of confidential information with other regulatory officials--Cooperation with National Association of Insurance Commissioners. The division shall allow for the sharing of otherwise confidential information, administrative or judicial orders, or other action with other state, federal, and international regulatory officials if those officials are statutorily required to maintain its confidentiality. The division shall cooperate and share all information with respect to domestic companies with other state, federal, and international regulators including committees established by the National Association of Insurance Commissioners which may be reviewing and coordinating regulatory oversight and activities. The division shall also cooperate and share information with respect to domestic companies subject to delinquency proceedings. The division may receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information from the National Association of Insurance Commissioners, its affiliates, or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions. The division shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information. The director may use the documents, materials, or other information in the furtherance of any regulatory function or legal action brought as a part of the director's duties.

Source: SL 1995, ch 274; SL 2007, ch 294, § 5.



§ 58-4-48 Minimum levels of risk-based capital required--Administrative rules.

58-4-48. Minimum levels of risk-based capital required--Administrative rules. Any life and health and property and casualty insurer, and any insurer subject to chapters 58-37A, 58-38, 58-39, 58-40, and 58-41, domiciled in this state shall maintain minimum levels of risk-based capital to transact the business of insurance in this state. Each life and health and property and casualty domestic insurer, and any insurer subject to chapters 58-37A, 58-38, 58-39, 58-40, and 58-41, shall file with the director, on or before March first of each year, a report disclosing the insurer's level of risk-based capital. Any foreign life and health and property and casualty insurer, and any insurer subject to chapters 58-37A, 58-38, 58-39, 58-40, and 58-41, shall file a similar report upon the request of the director. The director of the Division of Insurance may promulgate rules, pursuant to chapter 1-26, regarding the filing of risk-based capital reports, the establishment of various minimum levels of risk-based capital requirements, the criteria and standards for which an insurer shall be required to submit a risk-based capital plan, the director's authority to revise or adopt the insurer's risk-based capital report or plan, the opportunity for hearing regarding the director's decision to revise an insurer's risk-based capital report or plan, the director's authority to require corrective actions, the confidentiality of risk-based capital reports and plans, and the exemption of certain insurers from the requirements of this section. The director may promulgate rules, pursuant to chapter 1-26, concerning the filing of risk-based capital reports to assist the director in the evaluation of the hazardous financial condition of an insurer pursuant to § 58-4-39.

Source: SL 1996, ch 289; SL 2001, ch 269, § 1.



§ 58-4-49 Disclosure of status, existence, or outcome of investigation or examination.

58-4-49. Disclosure of status, existence, or outcome of investigation or examination. The status, existence, or outcome of any ongoing or completed investigation or examination performed pursuant to this title may be disclosed by the director to any person who has filed a complaint or report to the director pertaining to the specific investigation or examination. The director may disclose the following information to any person identified by this section:

(1) Any remedial actions agreed to by a licensee being investigated or examined;

(2) Any remedial actions ordered by the director as a result of an examination or investigation; or

(3) Any other such information as the parties to the remedial action may agree to release in writing.
The director may also disclose the above information to any policyholder who contacts the director and who is directly affected by any action listed above. Confidential information shared with the director may not be disclosed. However, nothing in this section prevents the director from providing a copy of licensee responses or other materials submitted by a licensee to complaints or inquiries if the response or materials are not specifically marked confidential. Sections 58-4-49 to 58-4-54, inclusive, do not apply to investigations conducted pursuant to chapter 58-4A.

Source: SL 2012, ch 242, § 1; SL 2014, ch 234, § 1.



§ 58-4-50 Definitions.

58-4-50. Definitions. Terms used in §§ 58-4-50 to 58-4-54, inclusive, mean:

(1) "Return information," any information collected, prepared or received by the division which relates to a return, including the nature or amount of a taxpayer's income, receipts, deductions, net worth, tax liability, or deficiencies, or any part of any written determination or background file documents relating to such information. The term does not include data in a form which cannot be associated with or otherwise identify, directly or indirectly, a particular taxpayer;

(2) "Returns," all tax returns, tax reports or claims for refund which are filed with the division.
Source: SL 2012, ch 242, § 2.



§ 58-4-51 Confidentiality of list of premium taxpayers--Violation as misdemeanor.

58-4-51. Confidentiality of list of premium taxpayers--Violation as misdemeanor. Each list of premium taxpayers compiled by the division is confidential. It is a Class 2 misdemeanor to disclose any list except to the extent necessary to carry out the official duties of the division.

Source: SL 2012, ch 242, § 3.



§ 58-4-52 Confidentiality of premium tax return and return information--Violation as misdemeanor.

58-4-52. Confidentiality of premium tax return and return information--Violation as misdemeanor. A premium tax return and premium tax return information is confidential. It is a Class 1 misdemeanor to disclose this information except pursuant to §§ 58-4-50 to 58-4-54, inclusive.

Source: SL 2012, ch 242, § 4.



§ 58-4-53 Disclosure of premium tax return and information to taxpayer.

58-4-53. Disclosure of premium tax return and information to taxpayer. A premium tax return and premium tax return information may be disclosed to the following:

(1) The taxpayer who is required to submit the information to the division, or his designee appointed in writing; or

(2) As otherwise authorized by Title 58.
Source: SL 2012, ch 242, § 5.



§ 58-4-54 Disclosure of premium tax return and return information in judicial or administrative proceeding.

58-4-54. Disclosure of premium tax return and return information in judicial or administrative proceeding. A premium tax return and premium tax return information may be disclosed in a judicial or administrative proceeding:

(1) If the information is directly related to the resolution of an issue in the proceeding; or

(2) To the extent required by a judicial or administrative order.
Source: SL 2012, ch 242, § 6.






Chapter 04A - Insurance Fraud

§ 58-4A-1 Definition of terms.

58-4A-1. Definition of terms. Terms used in §§ 58-4A-1 to 58-4A-17, inclusive, mean:

(1) "Insurer," in addition to those persons defined under subdivision 58-1-2(12), any person or entity transacting insurance with or without a certificate of authority issued by the director of insurance. The term also means health maintenance organizations, legal service insurance corporations, prepaid limited health service organizations, dental and other similar health service plans, and, notwithstanding subdivision 58-1-3(1), fraternal benefit societies;

(2) "Statement," includes any application for insurance, notice, statement, proof of loss, denial, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or medical records, X-rays, test results, or other evidence of loss, injury, or expense, whether oral, written, or computer-generated; and

(3) "Designee," the Department of Labor and Regulation, the attorney general, any state's attorney, any duly constituted criminal investigative department or agency of the State of South Dakota or of the United States, any county or municipal law enforcement agency having investigative jurisdiction, and any other person whose services are contracted for by the insurance fraud prevention unit.
Source: SL 1999, ch 241, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-4A-2 Fraudulent insurance acts--Certain violations as misdemeanor--Certain violations as felony.

58-4A-2. Fraudulent insurance acts--Certain violations as misdemeanor--Certain violations as felony. For purposes of this chapter, a person commits a fraudulent insurance act if the person:

(1) Knowingly and with intent to defraud or deceive issues or possesses fake or counterfeit insurance policies, certificates of insurance, insurance identification cards, or insurance binders;

(2) Is engaged in the business of insurance, whether authorized or unauthorized, receives money for the purpose of purchasing insurance and converts the money to the person's own benefit or for a purpose not intended or authorized by an insured or prospective insured;

(3) Willfully embezzles, abstracts, steals, misappropriates, or converts money, funds, premiums, credits, or other property of an insurer or person engaged in the business of insurance or of an insured or prospective insured;

(4) Knowingly and with intent to defraud or deceive makes any false entry of a material fact in or pertaining to any document or statement filed with or required by the Division of Insurance;

(5) Knowingly and with intent to defraud or deceive removes, conceals, alters, diverts, or destroys assets or records of an insurer or other person engaged in the business of insurance or attempts to remove, conceal, alter, divert, or destroy assets or records of an insurer or other person engaged in the business of insurance;

(6) Knowingly and with intent to defraud or deceive presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, or any insurance producer of an insurer, any statement as part of a claim, in support of a claim, or in denial of a claim for payment or other benefit pursuant to an insurance policy knowing that the statement contains any false, incomplete, or misleading information concerning any fact or thing material to a claim;

(7) Assists, abets, solicits, or conspires with another to prepare or make any statement that is intended to be presented to or by an insurer or person in connection with or in support of any claim for payment or other benefit, or denial, pursuant to an insurance policy knowing that the statement contains any false, incomplete, or misleading information concerning any fact or thing material to the claim; or

(8) Makes any false or fraudulent representations as to the death or disability of a policy or certificate holder in any statement or certificate for the purpose of fraudulently obtaining money or benefit from an insurer.

Any violation of this section for an amount of four hundred dollars or less is a Class 2 misdemeanor. Any violation of this section for an amount in excess of four hundred dollars and less than one thousand dollars is a Class 1 misdemeanor. Any violation of this section for an amount of one thousand dollars and greater is a Class 4 felony. Any other violation of this section is a Class 1 misdemeanor.

Source: SL 1999, ch 241, § 2; SL 2001, ch 286, § 67; SL 2006, ch 130, § 20.



§ 58-4A-3 Powers of insurance fraud prevention unit.

58-4A-3. Powers of insurance fraud prevention unit. The insurance fraud prevention unit through its investigator or attorney may do the following:

(1) The investigator or attorney may initiate and conduct independent investigations if the unit has cause to believe that a fraudulent insurance act has been or may be committed;

(2) The investigator or attorney may review reports or complaints of alleged fraudulent insurance acts to determine whether such reports require further investigation and to conduct such investigation;

(3) The investigator or attorney may undertake independent studies to determine the extent of fraudulent insurance acts;

(4) The investigator or attorney may promote awareness of insurance fraud through educational seminars and other education programs for the insurance industry and the general public;

(5) The attorney, subject to applicable criminal or civil law and procedure, may prosecute fraudulent insurance acts on behalf of the state through criminal and civil proceedings; and

(6) The investigator or attorney may cooperate with federal, state, and local law enforcement, prosecuting attorneys, and the attorney general in the investigation and prosecution of fraudulent insurance acts.
Source: SL 1999, ch 241, § 3.



§ 58-4A-4 Insurance fraud prevention unit--Purpose--Composition.

58-4A-4. Insurance fraud prevention unit--Purpose--Composition. In order to investigate and prosecute activities involving fraudulent insurance acts, the attorney general shall employ a sufficient staff to be known as the insurance fraud prevention unit which shall include a minimum of one clerical employee, one investigator, and one attorney.

Source: SL 1999, ch 241, § 4; SL 2013, ch 245, § 1.



§ 58-4A-5 Criminal and civil prosecutions--Unit attorney appointed assistant attorney general--Costs of prosecution.

58-4A-5. Criminal and civil prosecutions--Unit attorney appointed assistant attorney general--Costs of prosecution. The insurance fraud prevention unit may prosecute fraudulent insurance acts through criminal or civil proceedings. The attorney general may appoint the insurance fraud prevention unit attorney as an assistant attorney general for purposes of prosecuting cases of fraudulent insurance acts. The unit attorney may have all the powers attributed to the insurance fraud prevention unit in § 58-4A-3. The unit attorney may refer or request assistance from other persons delineated in subdivision 58-4A-1(3) for the prosecution of fraudulent acts, including access to records. All costs associated with the prosecution of fraudulent insurance acts, including those incurred by designees assisting or acting on behalf of the insurance fraud prevention unit, may be paid by the insurance fraud prevention unit fund.

Source: SL 1999, ch 241, § 5; SL 2013, ch 245, § 2.



§ 58-4A-6 Unit investigators--Qualifications--Powers--Costs of investigation.

58-4A-6. Unit investigators--Qualifications--Powers--Costs of investigation. The insurance fraud prevention unit investigators may investigate violations of this chapter. The unit investigators shall be qualified pursuant to the requirements of §§ 23-3-41, 23-3-42, and 23-3-44 and have all the powers and authority of law enforcement officers while performing duties pursuant to this chapter. The insurance fraud prevention unit may refer or request assistance from persons delineated in subdivision 58-4A-1(3) for the investigation of fraudulent insurance acts, including access to records. All costs associated with the investigation of fraudulent insurance acts, including those incurred by designees assisting or acting on behalf of the insurance fraud prevention unit, may be paid by the insurance fraud prevention unit fund.

Source: SL 1999, ch 241, § 6; SL 2013, ch 245, § 3.



§ 58-4A-7 Civil penalties--Disposition of penalties collected--Civil action in lieu of criminal prosecution.

58-4A-7. Civil penalties--Disposition of penalties collected--Civil action in lieu of criminal prosecution. If the insurance fraud prevention unit or its designees initiate civil action against any person and that person is found by a court of competent jurisdiction to have committed a fraudulent insurance act as set forth in § 58-4A-2, that person is subject to a civil penalty not to exceed five thousand dollars for the first violation, ten thousand dollars for the second violation, and fifteen thousand dollars for each subsequent violation. Civil penalties paid under this section shall be deposited in the insurance fraud prevention unit fund. An action under this section may be in lieu of criminal prosecution under the laws of this state.

Source: SL 1999, ch 241, § 7; SL 2013, ch 245, § 4.



§ 58-4A-8 Operational costs of unit.

58-4A-8. Operational costs of unit. Any costs associated with the administration and operation of the insurance fraud prevention unit, including salaries and the costs set forth in §§ 58-4A-5 and 58-4A-6, shall be paid from the insurance fraud prevention unit fund. All disbursements from the insurance fraud prevention unit fund shall be continuously appropriated.

Source: SL 1999, ch 241, § 8.



§ 58-4A-9 Expenses recoverable--Disposition of recovered costs--Compensation to person in interest.

58-4A-9. Expenses recoverable--Disposition of recovered costs--Compensation to person in interest. Costs and expenses incurred in any investigation or other action arising out of a violation under this chapter may be sought in any judgment or court decree. Any recovered costs, except civil or criminal penalties, shall be deposited by the unit or its designees in the insurance fraud prevention unit fund. The court may make such additional orders or judgments as may be necessary to restore to any person in interest any compensation which may have been acquired by means of any act prohibited in § 58-4A-2.

Source: SL 1999, ch 241, § 9.



§ 58-4A-10 Consent agreement not prohibited.

58-4A-10. Consent agreement not prohibited. Notwithstanding any other section of this chapter, the unit or its designees, and a person alleged to have committed a fraudulent insurance act as set forth in § 58-4A-2, are not prohibited from entering into a written agreement upon commencement of a civil action in which the person alleged to have committed a fraudulent insurance act does not admit or deny the charges but consents to payment of the civil penalty.

Source: SL 1999, ch 241, § 10.



§ 58-4A-11 Unit governed by chapter.

58-4A-11. Unit governed by chapter. For purposes of investigating and prosecuting insurance fraud, the insurance fraud prevention unit is subject to the provisions of this chapter and the procedures set forth in Title 15 or Title 23A if applicable and if not in conflict with this chapter.

Source: SL 1999, ch 241, § 11.



§ 58-4A-12 Records and files confidential--Investigator not subject to subpoena in civil matter--Exceptions.

58-4A-12. Records and files confidential--Investigator not subject to subpoena in civil matter--Exceptions. All investigative records and files of the insurance fraud prevention unit are confidential. The investigative records of the insurance fraud prevention unit may not be released except pursuant to a court order. An investigator is not subject to subpoena in civil actions concerning any matter of which the investigator has knowledge regarding a pending insurance fraud investigation by the division, unless so ordered by the court.

Source: SL 1999, ch 241, § 12.



§ 58-4A-13 Immunity for persons furnishing information in good faith--Costs assessed against person acting not in good faith--Other privileges and immunities not abrogated.

58-4A-13. Immunity for persons furnishing information in good faith--Costs assessed against person acting not in good faith--Other privileges and immunities not abrogated. Any person acting in good faith is immune from civil liability for filing a report with or for furnishing any information relating to suspected, anticipated, or completed fraudulent insurance acts to:

(1) The Department of Labor and Regulation and the director of insurance;

(2) Any governmental agency established to detect and prevent fraud;

(3) Law enforcement officials;

(4) Deleted by SL 2011, ch 1 (Ex. Ord. 11-1), § 162;

(5) Any insurer or insurance producer;

(6) The National Association of Insurance Commissioners; and

(7) Any nonprofit organization established to detect and prevent insurance fraud, if the organization is approved by the director pursuant to rules promulgated by the director under chapter 1-26 setting forth the standards, criteria, and procedures necessary to obtain approval.

If a civil action is commenced against a person for damages related to the filing of a report or the furnishing of information under this section and the court determines that the person acted in good faith in filing the report or furnishing the information, the person filing the report or furnishing the information may recover costs or disbursements under chapter 15-17, including reasonable attorney's fees.

If the trier of fact concludes that the person filing the report or furnishing the information was not acting in good faith, the person filing a civil action may recover costs or disbursements under chapter 15-17, including reasonable attorney's fees.

This section does not abrogate or modify in any way any common law or statutory privilege or immunity.

Source: SL 1999, ch 241, § 13; SL 2001, ch 286, § 68; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-4A-14 Insurance fraud prevention unit fund--Assessment of insurers--Conditions--Failure to pay as grounds for administrative action.

58-4A-14. Insurance fraud prevention unit fund--Assessment of insurers--Conditions--Failure to pay as grounds for administrative action. The Division of Insurance shall assess each insurer holding a certificate of authority to transact the business of insurance in this state a fee of two hundred fifty dollars to be remitted and payable to the Division of Insurance to be deposited in a separate account, entitled the insurance fraud prevention unit fund. The Division of Insurance may not make an assessment until the fund falls below one hundred thousand dollars. If the fund falls below one hundred thousand dollars, the Division of Insurance shall notify each insurer of its payment obligation. Upon receipt of the notice of assessment from the Division of Insurance each insurer shall immediately make a two hundred fifty dollar payment to the fund. Failure of an insurer to submit full payment of the assessment to the division within twenty days of receipt of the notice of assessment, unless good cause is shown, may be grounds for administrative action to be taken by the division against an insurer.

Source: SL 1999, ch 241, § 14.



§ 58-4A-15 Limitations of chapter.

58-4A-15. Limitations of chapter. The provisions of this chapter do not:

(1) Preempt the authority or relieve the duty of any other law enforcement agency to investigate, examine, and prosecute suspected violations of law;

(2) Prevent or prohibit a person from voluntarily disclosing any information concerning insurance fraud to any law enforcement agency;

(3) Limit any of the powers granted elsewhere by the laws of this state to the director of insurance or the Division of Insurance to investigate and examine possible violations of law and to take appropriate action; or

(4) Limit any of the powers granted elsewhere by the laws of this state to any state agency to investigate and examine possible violations of law and to take appropriate action.
Source: SL 1999, ch 241, § 15.



§ 58-4A-16 Annual report to Legislature--Contents.

58-4A-16. Annual report to Legislature--Contents. The Division of Insurance shall annually report to the Legislature concerning the activities of the insurance fraud prevention unit including the number, type, and outcome of cases investigated, the number and type of cases that have been pending without final action for more than twelve months, and the costs and expenditures incurred during such investigations.

Source: SL 1999, ch 241, § 16; SL 2006, ch 250, § 2.



§ 58-4A-17 Insurer to reevaluate rates for possible reduction in light of impact of fraud prevention.

58-4A-17. Insurer to reevaluate rates for possible reduction in light of impact of fraud prevention. Each authorized insurer shall, every three years after July 1, 1999, reevaluate its rates based upon the impact that fraud prevention has had upon its rates, considering the impact of §§ 58-4A-1 to 58-4A-17, inclusive, and the impact of any fraud prevention units of the insurer or other fraud prevention organization and appropriate accumulated data and, if justified by the insurer's actuary, reduce its rates.

Source: SL 1999, ch 241, § 17.






Chapter 05 - Organization And General Powers Of Insurers

§ 58-5-1 Scope of chapter.

58-5-1. Scope of chapter. This chapter shall apply only to domestic stock insurers and domestic mutual insurers transacting or proposing to transact insurance on the cash premium or legal reserve plan, except that §§ 58-5-27, 58-5-28, 58-5-37, and 58-5-38 shall also apply to foreign and alien insurers.

Source: SL 1966, ch 111, ch 16, § 1.



§ 58-5-2 "Stock" insurer defined.

58-5-2. "Stock" insurer defined. A "stock" insurer is an incorporated insurer with capital divided into shares and owned by its stockholders.

Source: SL 1966, ch 111, ch 16, § 2.



§ 58-5-3 "Mutual" insurer defined.

58-5-3. "Mutual" insurer defined. A "mutual" insurer is an insurance corporation without capital stock, owned by its policyholders collectively, who have the right to vote in the election of its directors.

Source: SL 1966, ch 111, ch 16, § 3.



§ 58-5-4 Applicability of corporation laws.

58-5-4. Applicability of corporation laws. The applicable laws of this state as to domestic corporations formed for profit shall apply as to both stock and mutual insurers, except where in conflict with the express provisions of this title and the reasonable implications of such provisions.

Source: SL 1966, ch 111, ch 16, § 5.



§ 58-5-5 Incorporation of stock and mutual insurers.

58-5-5. Incorporation of stock and mutual insurers. Sections 58-5-6 and 58-5-7 apply to both stock and mutual insurers incorporated in this state after June 30, 1966.

Source: SL 1966, ch 111, ch 16, § 6 (1).



§ 58-5-6 Incorporators--Number and qualifications.

58-5-6. Incorporators--Number and qualifications. Five or more individuals may incorporate as a stock insurer; ten or more individuals may incorporate as a mutual insurer. The incorporators shall be citizens of the United States, at least twenty-one years of age, and a majority of the incorporators shall be residents of this state.

Source: SL 1966, ch 111, ch 16, § 6 (2).



§ 58-5-6.1 Domestication of foreign company--Requirements and procedure.

58-5-6.1. Domestication of foreign company--Requirements and procedure. Any company organized under the laws of any other state or country, which might have been originally qualified and incorporated under the laws of this state, and which has been admitted to do business in this state may become a domestic corporation, and be entitled to certificates of its corporate existence and license to transact business in this state, and be subject in all respects to the authority and jurisdiction thereof upon completion with the following requirements:

(1) Execution, filing, and recording of original certificates;

(2) Payment of incorporation fees; and

(3) Designation of its principal place of business in this state.
Source: SL 1976, ch 310; SL 1987, ch 371.



§ 58-5-7 Articles of incorporation--Execution and acknowledgment--Contents.

58-5-7. Articles of incorporation--Execution and acknowledgment--Contents. The incorporators shall execute and acknowledge articles of incorporation in triplicate. The articles of incorporation must state:

(1) The name of the corporation; if a mutual, the word "mutual" must be a part of the name. An alternative name or names may be specified for use in other jurisdictions;

(2) The purpose for which the corporation was formed;

(3) The duration of its existence, which may be perpetual;

(4) The kinds of insurance, as defined in this title, which the corporation is formed to transact;

(5) If a stock corporation, its authorized capital, the number of shares of common stock and the par value of each share, which shall be at least one dollar. Only one class of voting common stock shall be authorized;

(6) If a mutual corporation, the maximum contingent liability of its members, other than as to nonassessable policies, shall be stated in the articles of incorporation, but shall not be less than one nor more than six times the premium for the member's policy at the annual premium rate for a term of one year;

(7) The number of directors, which shall be not less than five nor more than twenty-one, the names and addresses of the members of the initial board of directors, who shall serve until the first meeting of stockholders or until their successors are elected and qualify;

(8) The post office address of its principal place of business in this state; and

(9) The name and residence address of each incorporator.
Source: SL 1966, ch 111, ch 16, § 6 (3).



§ 58-5-8 Articles of incorporation delivered to director with filing fees--Examination and approval by attorney general, return to director.

58-5-8. Articles of incorporation delivered to director with filing fees--Examination and approval by attorney general, return to director. The incorporators of a proposed domestic insurer shall deliver the original and two executed copies of the articles of incorporation to the director of the Division of Insurance together with the filing fees therefor specified in § 58-2-29. The director shall submit the same to the attorney general for examination. If the attorney general finds that the articles comply with this title and the Constitution and laws of the United States and of this state, he shall endorse his approval thereon and return such articles to the director.

Source: SL 1966, ch 111, ch 16, § 7 (1).



§ 58-5-9 Distribution of copies of approved articles.

58-5-9. Distribution of copies of approved articles. Upon such approval, the director shall retain one copy of such articles and return the original and remaining copy thereof to the incorporators, who shall file the original with the secretary of state.

Source: SL 1966, ch 111, ch 16, § 7 (2).



§ 58-5-10 Disapproval of articles by attorney general--Statement of reasons--Returned to incorporators.

58-5-10. Disapproval of articles by attorney general--Statement of reasons--Returned to incorporators. If the attorney general does not approve such articles, he shall return the same to the director with a written statement of his reasons for disapproval. The director shall return all sets of the articles with such written statement to the incorporators.

Source: SL 1966, ch 111, ch 16, § 7 (3).



§ 58-5-11 Amendment of articles of incorporation--Submission and filing.

58-5-11. Amendment of articles of incorporation--Submission and filing. Amendments to the articles of incorporation shall be submitted and filed in the same manner as articles of incorporation in §§ 58-5-8 to 58-5-10, inclusive, and shall be in compliance with the provisions of this title, the bylaws of such corporation and the laws of this state.

Source: SL 1966, ch 111, ch 16, § 8 (1).



§ 58-5-12 Bond required of mutual insurer before soliciting applications for insurance--Filing by incorporators--Amount, conditions.

58-5-12. Bond required of mutual insurer before soliciting applications for insurance--Filing by incorporators--Amount, conditions. Before soliciting any applications for insurance as permitted under § 58-5-21, the incorporators of the proposed insurer shall file with the director a continuing corporate surety bond in the penal sum of twenty-five thousand dollars, to be approved by the director, in favor of the state. The bond shall be conditioned as follows:

(1) For payment of costs incurred by the state in event of any legal proceedings for liquidation or dissolution of the corporation in the event the corporation fails to complete its organization and secure a certificate of authority within one year from the date of its certificate of incorporation; and

(2) For the prompt return to applicant members of all premiums collected in advance.
Source: SL 1966, ch 111, ch 16, § 10 (1).



§ 58-5-13 Deposit by incorporators of mutual insurer in lieu of bond--Amount.

58-5-13. Deposit by incorporators of mutual insurer in lieu of bond--Amount. In lieu of such bond, such incorporators may deposit with the director twenty-five thousand dollars or United States government bonds, negotiable and payable to the bearer, with a market value at all times of not less than twenty-five thousand dollars, to be held in trust upon the same conditions as required for such bond.

Source: SL 1966, ch 111, ch 16, § 10 (2).



§ 58-5-14 Duration of bond or deposit by mutual insurer.

58-5-14. Duration of bond or deposit by mutual insurer. Any such bond filed or deposit made shall remain in effect until released by the director upon compliance with §§ 58-5-12 and 58-5-13 or otherwise terminated by law.

Source: SL 1966, ch 111, ch 16, § 10 (3).



§ 58-5-15 Commencement of solicitation by mutual insurer.

58-5-15. Commencement of solicitation by mutual insurer. Upon receipt of the director's approval of the bond or deposit as provided in §§ 58-5-12 to 58-5-14, inclusive, the directors and officers of the proposed domestic mutual insurer may commence solicitation of applications for insurance.

Source: SL 1966, ch 111, ch 16, § 11 (1).



§ 58-5-16 Temporary insurance producer's licenses for solicitation of applications for mutual insurance--Issuance by director.

58-5-16. Temporary insurance producer's licenses for solicitation of applications for mutual insurance--Issuance by director. The director shall, upon the corporation's application therefor, issue temporary insurance producer's licenses for a period not exceeding six months for the solicitation of such applications to individuals qualifying for a resident insurance producer license except as to the taking or passing of an examination. The director may suspend or revoke any such license for any of the causes and pursuant to the same procedures as are applicable to suspension or revocation of licenses of insurance producers in general.

Source: SL 1966, ch 111, ch 16, § 11 (4); SL 2001, ch 286, § 69.



§ 58-5-17 Applications for mutual insurance--Signature by applicant, coverage.

58-5-17. Applications for mutual insurance--Signature by applicant, coverage. All applications for insurance received pursuant to § 58-5-15 shall be signed by the applicant and shall only cover subjects of insurance resident, located or to be performed in this state.

Source: SL 1966, ch 111, ch 16, § 11 (2).



§ 58-5-18 Applications for mutual insurance--Contents.

58-5-18. Applications for mutual insurance--Contents. All such applications shall provide that:

(1) Issuance of the policy is contingent upon the insurer qualifying for and receiving a certificate of authority;

(2) No insurance is in effect until the certificate of authority has been issued; and

(3) The prepaid premium and any deposit, membership or policy fee shall be refunded in full to the applicant if the certificate of authority is not issued within one year from the date of the certificate of incorporation.
Source: SL 1966, ch 111, ch 16, § 11 (3).



§ 58-5-19 Trust deposit of premiums or fees collected by mutual insurer on qualifying applications.

58-5-19. Trust deposit of premiums or fees collected by mutual insurer on qualifying applications. All sums collected by a proposed mutual insurer as premiums or fees on qualifying applications for insurance shall be deposited in trust in a bank or trust company in this state under a trust agreement consistent with § 58-5-25 and with subdivision 58-5-18(3). The corporation shall file an executed copy of such agreement with the director of insurance.

Source: SL 1966, ch 111, ch 16, § 12 (1).



§ 58-5-20 Transaction of business without certificate of authority as misdemeanor.

58-5-20. Transaction of business without certificate of authority as misdemeanor. The corporation shall not transact business here as an insurer until it has received a certificate of authority as provided in this title. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 16, § 7 (4); SL 1978, ch 359, § 2.



§ 58-5-21 Insurance applications and surplus required for original certificate of authority to domestic mutual insurer.

58-5-21. Insurance applications and surplus required for original certificate of authority to domestic mutual insurer. Upon application for an original certificate of authority, the insurer must be otherwise qualified therefor under this title, and must have received and accepted bona fide applications as to substantial insurable subjects for insurance coverage of the kind of insurance proposed to be transacted, must have collected in cash the full premium therefor at a rate not less than that usually charged by other insurers for comparable coverages, must have surplus funds deposited as of the date such insurance coverages are to become effective, or, in lieu of such applications, premiums and surplus, deposit and thereafter maintain surplus, all in accordance with that part of the following schedule which applies to the kind of insurance the insurer proposes to transact and subject to the provisions of §§ 58-6-19 to 58-6-22, inclusive:

SCHEDULE

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

Kind of Insurance

250

1,500

quarterly

1,000

10,000

200,000

300,000



§ 58-5-22 Expendable surplus funds required of domestic mutual insurer.

58-5-22. Expendable surplus funds required of domestic mutual insurer. In addition to surplus deposited and thereafter to be maintained as shown in columns (g) and (h) of the schedule in § 58-5-21, the insurer when first authorized must have on hand surplus funds, which it can thereafter expend in the conduct of its business, in amount not less than fifty percent of the deposited and maintained surplus required of it under the said schedule.

Source: SL 1966, ch 111, ch 16, § 9.



§ 58-5-23 Determination by director as to weight to be given to insurance plans.

58-5-23. Determination by director as to weight to be given to insurance plans. The director shall by regulation determine what weight, if any, shall be given group plans, blanket plans, family plans, term insurance, owner's interest in real property, maximum and minimum bodily injury and property damage limits, and reinsurance in the light of national and state industry experience and protection of the public welfare in interpreting the schedule in § 58-5-21.

Source: SL 1966, ch 111, ch 16, § 9.



§ 58-5-24 Cessation of corporate powers upon failure of mutual insurer to secure certificate of authority--Return of trust deposit.

58-5-24. Cessation of corporate powers upon failure of mutual insurer to secure certificate of authority--Return of trust deposit. If the proposed domestic insurer fails to secure its certificate of authority within one year from the date of its certificate of incorporation, its corporate powers shall cease, and the director shall cause to be returned to the persons entitled thereto all sums held in trust under § 58-5-19.

Source: SL 1966, ch 111, ch 16, § 13.



§ 58-5-25 Issuance of certificate of authority to domestic mutual insurer--Funds in trust deposit become funds of insurer--Delivery of policies--Effective date of policies.

58-5-25. Issuance of certificate of authority to domestic mutual insurer--Funds in trust deposit become funds of insurer--Delivery of policies--Effective date of policies. Upon issuance of a certificate of authority for the kind of insurance for which such applications were solicited, all funds held in trust under § 58-5-19 shall become the funds of the insurer, and the insurer shall deliver its policies for which premiums had been paid. The insurance shall be effective as of the date of the certificate of authority or thereafter as provided by the respective policies.

Source: SL 1966, ch 111, ch 16, § 12 (2).



§ 58-5-26 Authorization of domestic mutual insurer to transact additional kinds of insurance.

58-5-26. Authorization of domestic mutual insurer to transact additional kinds of insurance. A domestic mutual insurer, after being authorized to transact one or more kinds of insurance, may be authorized to transact such additional kinds of insurance as are permitted under § 58-5-21, while in compliance with this title and while maintaining unimpaired surplus funds in conformity with the requirements of §§ 58-5-21 and 58-5-22.

Source: SL 1966, ch 111, ch 16, § 14.



§ 58-5-27 Membership of policyholders in domestic mutual insurer--Reinsurance contract excepted.

58-5-27. Membership of policyholders in domestic mutual insurer--Reinsurance contract excepted. Each policyholder of a domestic mutual insurer, other than of a reinsurance contract, is a member of the insurer with all rights and obligations of such membership, and the policy shall so specify.

Source: SL 1966, ch 111, ch 16, § 15 (1).



§ 58-5-28 Eligibility to membership in domestic, foreign, or alien mutual insurer.

58-5-28. Eligibility to membership in domestic, foreign, or alien mutual insurer. Any person, government or governmental agency, state or political subdivision thereof, public or private corporation, board, association, firm, estate, trustee, or fiduciary may be a member of a domestic, foreign, or alien mutual insurer. Any officer, stockholder, trustee, or legal representative of any such corporation, board, association, or estate may be recognized as acting on its behalf for the purpose of such membership, and shall not be personally liable upon any contract of insurance for acting in such representative capacity.

Source: SL 1966, ch 111, ch 16, § 15 (2).



§ 58-5-29 Contingent liability of members of mutual insurer--Exception.

58-5-29. Contingent liability of members of mutual insurer--Exception. Every member of a domestic mutual insurer shall, except as otherwise provided with respect to nonassessable policies, have only a prorata contingent liability for the discharge of its obligations, which contingent liability shall be expressed in the policy and be in such maximum amount as is specified in the insurer's articles of incorporation.

Source: SL 1966, ch 111, ch 16, § 29 (1).



§ 58-5-30 Contingent liability of member of mutual insurer not terminated by termination of policy.

58-5-30. Contingent liability of member of mutual insurer not terminated by termination of policy. Termination of the policy of any member of a domestic mutual insurer shall not relieve him of contingent liability for his prorata share, if any, of the obligations of the insurer which accrued while the policy was in force.

Source: SL 1966, ch 111, ch 16, § 29 (2).



§ 58-5-31 Unrealized contingent liability of members of mutual not an asset of insurer.

58-5-31. Unrealized contingent liability of members of mutual not an asset of insurer. Any unrealized contingent liability of members shall not constitute an asset of the insurer in any determination of its financial condition.

Source: SL 1966, ch 111, ch 16, § 29 (3).



§ 58-5-32 Levy of assessment by mutual insurer for contingent liability.

58-5-32. Levy of assessment by mutual insurer for contingent liability. If at any time the minimum basic surplus required of a domestic mutual insurer by §§ 58-5-21 and 58-5-22 becomes impaired and the deficiency is not cured from other sources, its directors shall forthwith levy an assessment upon only its members who held policies providing for contingent liability at any time within the twelve months preceding the date that notice of such assessment was mailed to the members' last known post office addresses, and such members shall be liable thereafter to the insurer for the amount so assessed.

Source: SL 1966, ch 111, ch 16, § 30 (1).



§ 58-5-33 Amount of assessment by mutual insurer.

58-5-33. Amount of assessment by mutual insurer. The assessment under § 58-5-32 shall be in an amount to cure such deficiency and to provide a reasonable amount of working funds which shall not exceed five percent of the insurer's liabilities as of the date such deficiency was determined.

Source: SL 1966, ch 111, ch 16, § 30 (2).



§ 58-5-34 Computation of assessment levied by mutual insurer.

58-5-34. Computation of assessment levied by mutual insurer. In levying such assessment, the computation shall be upon the basis of the premiums earned on such policy during the period to which the assessment relates.

Source: SL 1966, ch 111, ch 16, § 30 (3).



§ 58-5-35 Offsets not allowed against assessment by mutual insurer.

58-5-35. Offsets not allowed against assessment by mutual insurer. No member of a domestic mutual insurer shall have an offset against any assessment for which he is liable, on account of any claim for unearned premium or loss payable.

Source: SL 1966, ch 111, ch 16, § 30 (4).



§ 58-5-36 Lien of mutual insurer for levy of assessment for contingent liability.

58-5-36. Lien of mutual insurer for levy of assessment for contingent liability. If approved by the director of insurance as being in the best interests of the insurer and its members an assessment pursuant to § 58-5-32 after notice under that section may be secured by placing a lien upon the cash surrender value and accumulated dividends of any life insurance policy held by the insurer to the credit of such member.

Source: SL 1966, ch 111, ch 16, § 30 (5).



§ 58-5-37 Extinguishment of contingent liability--Issuance of nonassessable policies--Revocation of authority.

58-5-37. Extinguishment of contingent liability--Issuance of nonassessable policies--Revocation of authority. After a domestic mutual insurer has established the surplus prescribed in §§ 58-5-21 and 58-5-22, and has authority to issue nonassessable policies, it may, with the director's approval, extinguish the contingent liability resulting from assessment of its members and thereafter issue nonassessable policies; provided that the director shall revoke the authority of a domestic mutual insurer to issue policies without contingent liability if at any time the insurer's assets are less than the sum of its liabilities and the surplus required for such authority, or if the insurer, by resolution of its board of directors approved by a majority of its members, requests that the authority be revoked. During the absence of such authority the insurer shall not issue any policy without providing therein for the contingent liability of the policyholder, nor renew any policy which is renewable at the option of the insurer without endorsing the same to provide for such contingent liability.

Source: SL 1966, ch 111, ch 16, § 31 (1).



§ 58-5-38 Extinguishment of contingent liability must apply to all members and policies.

58-5-38. Extinguishment of contingent liability must apply to all members and policies. The director shall not approve the extinguishment of contingent liability pursuant to § 58-5-37 unless it applies to all members and all policies of insurance of such insurer.

Source: SL 1966, ch 111, ch 16, § 31 (2).



§ 58-5-39 Bylaws of domestic mutual insurer--Adoption, modification, and revocation.

58-5-39. Bylaws of domestic mutual insurer--Adoption, modification, and revocation. The initial board of directors of a domestic mutual insurer shall adopt bylaws, subject to the approval of the insurer's members at the next succeeding meeting by a two-thirds vote of those present in person or by proxy. The members shall have power by a two-thirds vote of those present in person or by proxy to make, modify, and revoke bylaws.

Source: SL 1966, ch 111, ch 16, § 16 (1).



§ 58-5-40 Meetings of members of domestic mutual insurer--Time, notice, quorum, and conduct.

58-5-40. Meetings of members of domestic mutual insurer--Time, notice, quorum, and conduct. The bylaws of a domestic mutual insurer shall provide the time, notice, quorum, and conduct of annual and special meetings of members. In no event shall a quorum at any meeting of members be less than five percent of the total membership.

Source: SL 1966, ch 111, ch 16, § 16 (2) (c), (3); SL 1968, ch 135; SL 1973, ch 297.



§ 58-5-41 Voting rights of members of domestic mutual insurer.

58-5-41. Voting rights of members of domestic mutual insurer. The bylaws of a domestic mutual insurer shall provide that each member is entitled to one vote upon each matter coming to a vote at meetings of members and that a member shall have the right to vote in person or by his written proxy. Such proxy shall be for a reasonable specified period of time subject to revocation by a member at any time by written notice to the secretary of the company.

Source: SL 1966, ch 111, ch 16, § 16 (2) (a).



§ 58-5-42 Directors of domestic mutual insurer--Number, qualifications, election, terms of office, and powers.

58-5-42. Directors of domestic mutual insurer--Number, qualifications, election, terms of office, and powers. The bylaws of a domestic mutual insurer shall provide for election of directors by the members, and the number, qualifications, terms of office, and powers of directors.

Source: SL 1966, ch 111, ch 16, § 16 (2) (b).



§ 58-5-43 Officers of domestic mutual insurer--Number, designation, election, and terms of office--Powers and duties.

58-5-43. Officers of domestic mutual insurer--Number, designation, election, and terms of office--Powers and duties. The bylaws of a domestic mutual insurer shall provide the number, designation, election, terms, and powers and duties of the respective corporate officers.

Source: SL 1966, ch 111, ch 16, § 16 (2) (d).



§ 58-5-44 Funds of domestic mutual insurer--Deposit, custody, disbursement, and accounting.

58-5-44. Funds of domestic mutual insurer--Deposit, custody, disbursement, and accounting. The bylaws of a domestic mutual insurer shall provide for deposit, custody, disbursement, and accounting of corporate funds.

Source: SL 1966, ch 111, ch 16, § 16 (2) (e).



§ 58-5-45 Management of domestic mutual insurer.

58-5-45. Management of domestic mutual insurer. The bylaws of a domestic mutual insurer shall include other provisions necessary for the management of its affairs.

Source: SL 1966, ch 111, ch 16, § 16 (2) (f).



§ 58-5-46 Certified copy of bylaws and amendments of domestic mutual insurer filed with director--Disapproval by director, grounds.

58-5-46. Certified copy of bylaws and amendments of domestic mutual insurer filed with director--Disapproval by director, grounds. A domestic mutual insurer shall promptly file with the director of the Division of Insurance a certified copy of its bylaws and all amendments thereto. The director at the time of filing or within thirty days thereafter shall disapprove any bylaw provision deemed by him to be unlawful, unreasonable, inadequate, unfair, or detrimental to the proper interests or protection of the insurer's members or any class thereof.

Source: SL 1966, ch 111, ch 16, § 16 (4).



§ 58-5-47 Bylaws of domestic stock insurer--Adoption, modification, and revocation.

58-5-47. Bylaws of domestic stock insurer--Adoption, modification, and revocation. Before commencing business, the initial board of directors of a domestic stock insurer shall adopt bylaws which shall be subject to the approval by a two-thirds vote of the stockholders present in person or by proxy at the next succeeding stockholders' meeting. Stockholders shall have the power to make, modify, or revoke bylaws by a two-thirds vote of those stockholders present in person or by proxy at a stockholders' meeting.

Source: SL 1966, ch 111, ch 16, § 17 (1).



§ 58-5-48 Bylaws of domestic stock insurer subject to approval of director.

58-5-48. Bylaws of domestic stock insurer subject to approval of director. The bylaws of a domestic stock insurer shall be subject to the approval of the director as provided in § 58-5-46.

Source: SL 1966, ch 111, ch 16, § 17 (2).



§ 58-5-49 Equity securities of domestic stock insurer--Rules and regulations as to solicitation of proxies, consents, and authorities--Adoption and promulgation.

58-5-49. Equity securities of domestic stock insurer--Rules and regulations as to solicitation of proxies, consents, and authorities--Adoption and promulgation. The director shall have authority to make rules and regulations as to solicitation by mail, or otherwise, of proxies, consents, or authorizations, in respect of any equity securities of a domestic stock insurer, with requirements designed to assure timely, accurate, and reasonably adequate information to those solicited as to the identity of those for whom the solicitation is made, purposes for which the proxies, consents, or authorizations may be used, pertinent information as to the fiscal situation of such insurer, and generally, such factual material as is conducive to helpful and informed participation in corporate affairs on the part of those solicited, and which will tend to eliminate or curtail any abuses in the use of such proxies, consents, or authorizations and such rules and regulations to be so adopted and promulgated by the director with due regard to statutes, rules and regulations in force in other jurisdictions of the United States relative to such solicitation, this to the end of reasonable uniformity to the extent feasible in regulation of the insurance industry in this respect.

Source: SL 1966, ch 111, ch 16, § 20.



§ 58-5-50 Annual meetings of stockholders or members--Election of directors--Reports of officers of insurer as to affairs--Transaction of other business--Notice of meeting.

58-5-50. Annual meetings of stockholders or members--Election of directors--Reports of officers of insurer as to affairs--Transaction of other business--Notice of meeting. Each insurer shall hold an annual meeting of its stockholders or members, to fill vacancies existing or occurring in the board of directors, receive and consider reports of the insurer's officers as to its affairs, and transact such other business as may properly be brought before it. Notice shall be given of such meeting in the manner provided in the bylaws.

Source: SL 1966, ch 111, ch 16, § 18 (3).



§ 58-5-51 Special meetings of stockholders or members--Calling by board of directors--Notice.

58-5-51. Special meetings of stockholders or members--Calling by board of directors--Notice. Except as otherwise provided in § 58-5-56, special meetings of the stockholders or members may be called at any time for any purpose by the board of directors, upon not less than ten days' notice or as provided in the bylaws. The notice shall state the purpose of the meeting, and no business shall be transacted at such meeting other than that given in the notice.

Source: SL 1966, ch 111, ch 16, § 18 (4).



§ 58-5-52 Special meetings of stockholders or members called by secretary on request of directors, stockholders, or members--Failure of secretary to issue call.

58-5-52. Special meetings of stockholders or members called by secretary on request of directors, stockholders, or members--Failure of secretary to issue call. At any time, upon written request of not less than one-third of the directors, or of any stockholders or members holding in the aggregate one-fifth of the voting power of all stockholders or members, it shall be the duty of the secretary to call a special meeting of stockholders or members to be held at such time as the secretary may fix, not less than ten nor more than sixty days after the receipt of the request. If the secretary fails to issue such call, the directors, stockholders, or members making the request may do so.

Source: SL 1966, ch 111, ch 16, § 18 (5).



§ 58-5-53 Stockholder or member compelling board of directors to call annual meeting.

58-5-53. Stockholder or member compelling board of directors to call annual meeting. If more than fifteen months elapse without an annual stockholders' or members' meeting, any stockholder or member may compel the board of directors to call such a meeting.

Source: SL 1966, ch 111, ch 16, § 18 (5).



§ 58-5-54 Place for holding meetings of stockholders or members--Waiver.

58-5-54. Place for holding meetings of stockholders or members--Waiver. Meetings of stockholders or members of a domestic insurer shall be held in the municipality of its home office or principal office or place of business in this state. However, the director may waive the provisions of this section if a wholly owned subsidiary or a company is located in a small municipality without sufficient facilities to accommodate such a meeting and such subsidiary or company can demonstrate, to the director's satisfaction, a need for such waiver. The director may also waive the provisions of this section if one percent or less of the outstanding shares of stock entitled to vote are owned by South Dakota residents.

Source: SL 1966, ch 111, ch 16, § 18(1); SL 1988, ch 388; SL 1990, ch 391.



§ 58-5-55 Meetings of stockholders or members--Organization for transaction of business, quorum required.

58-5-55. Meetings of stockholders or members--Organization for transaction of business, quorum required. A stockholders' or members' meeting duly held can be organized for the transaction of business whenever a quorum is present. Unless otherwise provided in the bylaws or articles of incorporation:

(1) The presence, in person or by proxy, of the holders of not less than ten percent of the voting power of all stockholders or of all members shall constitute a quorum;

(2) The stockholders or members present at a duly organized meeting can continue to do business until adjournment, notwithstanding the withdrawal of enough stockholders or members to leave less than a quorum;

(3) If any necessary officer fails to attend such meeting, any stockholder or member present may be elected to act temporarily in lieu of any such absent officer;

(4) In the absence of a quorum, those present may adjourn the meeting to such time as they may determine; and

(5) An annual or special meeting of stockholders or members may be adjourned to another date without a new notice being given.
Source: SL 1966, ch 111, ch 16, § 18 (6).



§ 58-5-56 Amendment of articles of incorporation at meeting of stockholders or members--Notice of meeting.

58-5-56. Amendment of articles of incorporation at meeting of stockholders or members--Notice of meeting. No meeting of stockholders or members shall amend the insurer's articles of incorporation unless such amendment to the articles of incorporation is included in the notice of such meeting, which notice must be given by mail at least thirty days prior to such meeting, to those entitled to vote, at their respective addresses appearing upon the corporate records.

Source: SL 1966, ch 111, ch 16, § 18 (2).



§ 58-5-57 Reduction of capital of stock insurer--Disapproval by director, grounds.

58-5-57. Reduction of capital of stock insurer--Disapproval by director, grounds. If an amendment of articles of incorporation would reduce the authorized capital stock of a stock insurer below the amount thereof then outstanding, the director shall not approve the amendment if he has reason to believe that the interests of policyholders or creditors of the insurer would be materially prejudiced by such reduction.

Source: SL 1966, ch 111, ch 16, § 8 (2).



§ 58-5-58 Directors of domestic insurer--Number--Management of affairs of insurer.

58-5-58. Directors of domestic insurer--Number--Management of affairs of insurer. The affairs of every domestic insurer shall be managed by the number of directors fixed in the insurer's bylaws, which shall not be less than five nor more than twenty-one directors.

Source: SL 1966, ch 111, ch 16, § 21 (1).



§ 58-5-59 Election of directors of domestic insurer--Qualifications.

58-5-59. Election of directors of domestic insurer--Qualifications. Each director shall be elected from and by the members or stockholders of a domestic insurer. However, directors of a domestic insurer, which is wholly owned by one or more other corporations or other legal entities, need not be stockholders. A majority of the board of directors of a domestic insurer shall be citizens and actual bona fide residents of this state, but this requirement does not apply if the insurer is a member of an insurance holding company system and is controlled by a person who is not a resident of this state or whose principal place of business is outside this state. The provisions of this section do not apply to any insurer if in excess of one thousand persons are entitled to vote in its election of directors and a majority thereof reside outside of this state or if less than one percent of its shares outstanding are owned by residents of this state.

Source: SL 1966, ch 111, ch 16, § 21 (2); SL 1984, ch 324; SL 1985, ch 386; SL 2001, ch 270, § 1.



§ 58-5-60 Directors of domestic insurer--Terms of office.

58-5-60. Directors of domestic insurer--Terms of office. The term of a director shall extend until his successor has been elected and has qualified.

Source: SL 1966, ch 111, ch 16, § 21 (3).



§ 58-5-61 Pecuniary interest of officer, director, committee member, or employee of domestic insurer in transactions with insurer prohibited--Misdemeanor.

58-5-61. Pecuniary interest of officer, director, committee member, or employee of domestic insurer in transactions with insurer prohibited--Misdemeanor. Any officer or director, or any member of any committee or an employee of a domestic insurer who is charged with the duty of investing or handling the insurer's funds:

(1) Shall not deposit or invest such funds except in the insurer's corporate name;

(2) Shall not borrow the funds of such insurer;

(3) Shall not be pecuniarily interested in any loan, pledge of deposit, security, investments, sale, purchase, exchange, reinsurance, or other similar transaction or property of such insurer except as a stockholder or member;

(4) Shall not take or receive to his own use any fee, brokerage, commission, gift, or other consideration for or on account of any such transaction made by or on behalf of such insurer.

Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 16, § 22 (1); SL 1978, ch 359, § 2.



§ 58-5-62 Guarantee by insurer of any financial obligation of its officers, directors, stockholders, or members prohibited.

58-5-62. Guarantee by insurer of any financial obligation of its officers, directors, stockholders, or members prohibited. No insurer shall guarantee any financial obligation of any of its officers, directors, stockholders, or members.

Source: SL 1966, ch 111, ch 16, § 22 (2).



§ 58-5-63 Policy holding not a prohibited pecuniary interest.

58-5-63. Policy holding not a prohibited pecuniary interest. Sections 58-5-61 and 58-5-62 shall not prohibit such a director, officer, stockholder, or member of a committee or employee from becoming a policyholder of the insurer and enjoying the usual rights given to other policyholders.

Source: SL 1966, ch 111, ch 16, § 22 (3).



§ 58-5-64 Stock ownership not a prohibited pecuniary interest.

58-5-64. Stock ownership not a prohibited pecuniary interest. Any of the persons referred to in §§ 58-5-61 to 58-5-63, inclusive, shall not be deemed pecuniarily interested in any transaction with another corporation in which such person has no pecuniary interest other than ownership of stock or other securities issued by such corporation and representing a relatively trivial interest therein.

Source: SL 1966, ch 111, ch 16, § 22 (4).



§ 58-5-65 Other permitted pecuniary interest of director, officer, or employee of insurer.

58-5-65. Other permitted pecuniary interest of director, officer, or employee of insurer. The director of the Division of Insurance may, by regulations, define and permit additional exceptions to the prohibition contained in § 58-5-61 solely to enable payment of reasonable compensation to a director, officer, or employee of the insurer, or to a corporation or firm in which a director, officer, or employee is interested, for necessary services performed or sales or purchases made to or for the insurer in the ordinary course of the insurer's business and in the usual private professional or business capacity of such director, officer, employee, or such corporation or firm.

Source: SL 1966, ch 111, ch 16, § 22 (5); SL 1974, ch 309.



§ 58-5-66 Compensation of officers and employees of domestic insurer.

58-5-66. Compensation of officers and employees of domestic insurer. No officer or employee of a domestic insurer shall be compensated unreasonably and the compensation of any director or officer of such insurer shall not be calculated, directly or indirectly, as a percentage of profits, premiums collected, or insurance written by the insurer without the approval of the director of the Division of Insurance.

Source: SL 1966, ch 111, ch 16, § 23 (3).



§ 58-5-67 Pensions to officers and directors of domestic insurers.

58-5-67. Pensions to officers and directors of domestic insurers. No domestic insurer shall grant any pension to any officer or director thereof, or to any member of his family after his death, except that such insurer may in pursuance of the terms of a retirement plan adopted by the board of directors of such insurer and approved by the director of the Division of Insurance provide for any person who is or has been a salaried officer or employee of such insurer, a pension payable at the time of his retirement by reason of age or disability, and also life insurance benefits payable at his death.

Source: SL 1966, ch 111, ch 16, § 23 (3).



§ 58-5-68 "Equity security" defined.

58-5-68. "Equity security" defined. The term "equity security" when used in §§ 58-5-69 to 58-5-78, inclusive, means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the director of the Division of Insurance shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.

Source: SL 1966, ch 111, ch 16, § 27 (6).



§ 58-5-69 Statement of ownership of insurance company filed with director--Change of ownership, time for statement.

58-5-69. Statement of ownership of insurance company filed with director--Change of ownership, time for statement. Every person who is directly or indirectly the beneficial owner of more than ten percent of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of such company, shall file in the office of the director of the Division of Insurance within ten days after he becomes such beneficial owner, director, or officer, a statement, in such form as the director may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner. If there has been a change in ownership during any month, such person shall file within ten days after the end of such month in the office of the director a statement, in such form as the director may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

Source: SL 1966, ch 111, ch 16, § 27 (1).



§ 58-5-70 Short sales by insider as misdemeanor--Delivery of securities sold, when required.

58-5-70. Short sales by insider as misdemeanor--Delivery of securities sold, when required. It shall be a Class 2 misdemeanor for any such beneficial owner, director, or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or his principal:

(1) Does not own the security sold; or

(2) If owning the security, does not deliver it against such sale within twenty days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation;
but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

Source: SL 1966, ch 111, ch 16, § 27 (3); SL 1978, ch 359, § 2.



§ 58-5-71 Profits from insider security transactions accruing to company.

58-5-71. Profits from insider security transactions accruing to company. For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director, or officer by reason of his relationship to such company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director, or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months.

Source: SL 1966, ch 111, ch 16, § 27 (2).



§ 58-5-72 Suit to recover insider profits accruing to company.

58-5-72. Suit to recover insider profits accruing to company. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring such suit within sixty days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two years after the date such profit was realized.

Source: SL 1966, ch 111, ch 16, § 27 (2).



§ 58-5-73 Exemption from insider trading restrictions.

58-5-73. Exemption from insider trading restrictions. Sections 58-5-68 to 58-5-78, inclusive, shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction which the director of the Division of Insurance by rules and regulations may exempt as not comprehended within the purpose of said sections.

Source: SL 1966, ch 111, ch 16, § 27 (2).



§ 58-5-74 Registered and closely held securities exempt from insider trading restrictions.

58-5-74. Registered and closely held securities exempt from insider trading restrictions. The provisions of §§ 58-5-69 to 58-5-73, inclusive, shall not apply to equity securities of a domestic stock insurance company if:

(1) Such securities shall be registered, or shall be required to be registered, pursuant to section 12 of the Securities Exchange Act of 1934, as amended, or if

(2) Such domestic stock insurance company shall not have any class of its equity securities held of record by one hundred or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of §§ 58-5-69 to 58-5-73, inclusive, except for the provisions of this subdivision (2).
Source: SL 1966, ch 111, ch 16, § 27 (7).



§ 58-5-75 Brokers and market specialists exempt from insider trading restrictions.

58-5-75. Brokers and market specialists exempt from insider trading restrictions. The provisions of §§ 58-5-71 to 58-5-73, inclusive, shall not apply to any purchase and sale, or sale and purchase, and the provisions of § 58-5-70 shall not apply to any sale of an equity security of a domestic stock insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market, otherwise than on an exchange as defined in the Securities Exchange Act of 1934, for such security. The director of the Division of Insurance may, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

Source: SL 1966, ch 111, ch 16, § 27 (4).



§ 58-5-76 Arbitrage transactions exempt from insider trading restrictions.

58-5-76. Arbitrage transactions exempt from insider trading restrictions. The provisions of §§ 58-5-69 to 58-5-73, inclusive, shall not apply to foreign or domestic arbitrage transactions unless contrary to such rules and regulations as the insurance director may adopt in order to carry out the purpose of §§ 58-5-68 to 58-5-78, inclusive.

Source: SL 1966, ch 111, ch 16, § 27 (5).



§ 58-5-77 Rules and regulations on insider trading.

58-5-77. Rules and regulations on insider trading. The director of the Division of Insurance shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him by §§ 58-5-68 to 58-5-76, inclusive, and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction.

Source: SL 1966, ch 111, ch 16, § 27 (8).



§ 58-5-78 Nonliability for insider trading acts in good faith in conformity with rule or regulation.

58-5-78. Nonliability for insider trading acts in good faith in conformity with rule or regulation. No provision of §§ 58-5-69 to 58-5-73, inclusive, imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the insurance director, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

Source: SL 1966, ch 111, ch 16, § 27 (8).



§ 58-5-79 Management of domestic insurers during national emergency--Continuity, means for facilitating.

58-5-79. Management of domestic insurers during national emergency--Continuity, means for facilitating. The specific purpose of §§ 58-5-80 to 58-5-84, inclusive, is to facilitate the continued operation of all domestic insurers in the event a national emergency makes it impossible or impracticable for an insurer to conduct its business in strict accord with applicable provisions of law, its bylaws, or its charter.

Source: SL 1966, ch 111, ch 16, § 43 (1).



§ 58-5-80 Bylaws to cover management during national emergency.

58-5-80. Bylaws to cover management during national emergency. The board of directors of any domestic insurer may at any time adopt emergency bylaws, subject to repeal or change by action of those having power to adopt regular bylaws for the insurer, which shall be operative during such a national emergency and which may, notwithstanding any different provisions of the regular bylaws, or of the applicable statutes, or of the insurer's charter, make any provision that may be reasonably necessary for the operation of the insurer during the period of such emergency.

Source: SL 1966, ch 111, ch 16, § 43 (2).



§ 58-5-81 Quorum of directors during national emergency--Filling vacancies in board.

58-5-81. Quorum of directors during national emergency--Filling vacancies in board. In the event that the board of directors of a domestic insurer has not adopted emergency bylaws, the following provisions shall become effective upon the occurrence of such a national emergency:

(1) Three directors shall constitute a quorum for the transaction of business at all meetings of the board; and

(2) Any vacancy in the board may be filled by a majority of the remaining directors, though less than a quorum, or by a sole remaining director.
Source: SL 1966, ch 111, ch 16, § 43 (3).



§ 58-5-82 Vice-presidents acting as directors during national emergency--Insufficient number of vice-presidents, appointment of directors by insurance director.

58-5-82. Vice-presidents acting as directors during national emergency--Insufficient number of vice-presidents, appointment of directors by insurance director. If there are no surviving directors, but at least three vice-presidents of the insurer survive, the three vice-presidents with the longest term of service shall be the directors and shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation. By majority vote such emergency board of directors may elect other directors. If there are not at least three surviving vice-presidents, the director of the Division of Insurance or duly designated person exercising the powers of the director shall appoint three persons as directors who shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation, and these persons by majority vote may elect other directors.

Source: SL 1966, ch 111, ch 16, § 43 (4).



§ 58-5-83 Succession to office during national emergency.

58-5-83. Succession to office during national emergency. At any time the board of directors of a domestic insurer may, by resolution, provide that in the event of such a national emergency and in the event of the death or incapacity of the president, the secretary or the treasurer of the insurer, such officers, or any of them, shall be succeeded in the office by the person named or described in a succession list adopted by the board of directors. Such list may be on the basis of named persons or position titles, shall establish the order of priority, and may prescribe the conditions under which the powers of the office shall be exercised.

Source: SL 1966, ch 111, ch 16, § 43 (5).



§ 58-5-84 Principal place of business during national emergency.

58-5-84. Principal place of business during national emergency. At any time the board of directors of a domestic insurer may, by resolution, provide that in the event of such national emergency the home office or principal place of business of the insurer shall be at such location as is named or described in the resolution. Such resolution may provide for alternate locations and establish an order of preference.

Source: SL 1966, ch 111, ch 16, § 43 (6).



§ 58-5-85 Domestic insurers--Management and exclusive agency contracts, filing with and approval by director--Violation as misdemeanor.

58-5-85. Domestic insurers--Management and exclusive agency contracts, filing with and approval by director--Violation as misdemeanor. No domestic insurer shall make or participate in any contract whereby any person is granted or is to enjoy in fact the management of the insurer to the substantial exclusion of its board of directors, or to have the controlling or preemptive right to produce substantially all insurance business for the insurer, unless the contract is filed with and approved by the director of the Division of Insurance. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 16, § 23 (1); SL 1978, ch 359, § 2.



§ 58-5-86 Domestic insurer--Management and exclusive agency contracts, disapproval by director, grounds.

58-5-86. Domestic insurer--Management and exclusive agency contracts, disapproval by director, grounds. The director shall disapprove any such contract if he finds that it:

(1) Subjects the insurer to excessive charges; or

(2) Is to extend for an unreasonable length of time; or

(3) Does not contain fair and adequate standards of performance; or

(4) Contains any provision which the director deems detrimental to the best interests of stockholders or members of the insurer.
Source: SL 1966, ch 111, ch 16, § 23 (2).



§ 58-5-87 Domestic insurer--Management and exclusive agency contracts, time for disapproval by director--Disapproval in writing, statement of grounds.

58-5-87. Domestic insurer--Management and exclusive agency contracts, time for disapproval by director--Disapproval in writing, statement of grounds. The contract shall be deemed approved unless disapproved by the director within twenty days after date of filing, subject to such reasonable extension of time as the director may require by notice given within such twenty days. Any disapproval shall be delivered to the insurer in writing, stating the grounds therefor.

Source: SL 1966, ch 111, ch 16, § 23 (1).



§ 58-5-88 to 58-5-92. Repealed.

58-5-88 to 58-5-92. Repealed by SL 2012, ch 252, §§ 32 to 36.



§ 58-5-93 Location of home office and principal place of business of domestic insurers--Records maintained.

58-5-93. Location of home office and principal place of business of domestic insurers--Records maintained. Every domestic insurer shall have and maintain its principal place of business and home office in this state and shall keep therein complete records of its assets, transactions, and affairs in accordance with such methods and systems as are customary or suitable as to the kinds of insurance transacted. The provisions of this section requiring that a domestic insurer maintain its principal place of business and home office in this state do not apply to the sale of a wholly owned subsidiary of a domestic insurer whose net worth does not represent more than seven percent of its parent company's assets.

Source: SL 1966, ch 111, ch 16, § 24 (1); SL 1985, ch 387.



§ 58-5-94 Assets of domestic insurer to be maintained in state--Exceptions.

58-5-94. Assets of domestic insurer to be maintained in state--Exceptions. Every domestic insurer shall have and maintain its assets in this state, except as to:

(1) Real property and personal property appurtenant thereto lawfully owned by the insurer and located outside this state; and

(2) Such property of the insurer as may be customary, necessary, and convenient to enable and facilitate the operation of its branch offices and "regional home offices" located outside this state as referred to in § 58-5-97.
Source: SL 1966, ch 111, ch 16, § 24 (2).



§ 58-5-95 Director's consent required for removal of records or assets from state--Unauthorized removal or concealment as felony.

58-5-95. Director's consent required for removal of records or assets from state--Unauthorized removal or concealment as felony. Removal of all or a material part of the records or assets of a domestic insurer from this state except pursuant to a plan of merger or consolidation approved by the director under this title, or for such reasonable purposes and periods of time as may be approved by the director in writing in advance of such removal, or concealment of such records or assets or material part thereof from the director, is prohibited. Any person who removes or attempts to remove such records or assets or such material part thereof from the home office or other place of business or of safekeeping of the insurer in this state with the intent to remove the same from this state, or who conceals or attempts to conceal the same from the director, in violation of this section, is guilty of a Class 5 felony.

Source: SL 1966, ch 111, ch 16, § 24 (3); SL 1978, ch 359, § 4.



§ 58-5-96 Delinquency proceedings by director for removal or attempted removal of records or assets of domestic insurer.

58-5-96. Delinquency proceedings by director for removal or attempted removal of records or assets of domestic insurer. Upon any removal or attempted removal of such records or assets or upon retention of such records or assets or material part thereof outside this state, beyond the period therefor specified in the director's consent under which the records were so removed thereat, or upon concealment of or attempt to conceal records or assets in violation of § 58-5-95, the director may institute delinquency proceedings against the insurer pursuant to the provisions of chapter 58-29B.

Source: SL 1966, ch 111, ch 16, § 24 (3).



§ 58-5-97 Branch offices established by domestic insurer--Transmission of funds outside state--Deposits under custodial arrangements.

58-5-97. Branch offices established by domestic insurer--Transmission of funds outside state--Deposits under custodial arrangements. Sections 58-5-93 to 58-5-96, inclusive, shall not be deemed to prohibit or prevent an insurer from:

(1) Establishing and maintaining branch offices or "regional home offices" in other states where necessary or convenient to the transaction of its business and keeping therein the detailed records and assets customary and necessary for the servicing of its insurance in the territory served by such an office, as long as such records and assets are made available for examination by the director of the Division of Insurance at his request;

(2) Having, depositing, or transmitting funds and assets of the insurer in or to jurisdictions outside of this state as reasonably and customarily required in the regular course of its business; and

(3) Making deposits under custodial arrangements as provided by §§ 58-7-18 to 58-7-25, inclusive.
Source: SL 1966, ch 111, ch 16, § 24 (4).



§ 58-5-98 Prior maintenance by domestic insurer of branch or regional place of business or home office outside state not invalidated.

58-5-98. Prior maintenance by domestic insurer of branch or regional place of business or home office outside state not invalidated. Nothing in §§ 58-5-93 to 58-5-96, inclusive, shall invalidate continued maintenance by any domestic insurer of branch or regional places of business or home offices established outside this state prior to July 1, 1959, or business practices in connection therewith established prior to July 1, 1959.

Source: SL 1966, ch 111, ch 16, § 24 (5); SL 1967, ch 134; SL 1982, ch 110, § 5.



§ 58-5-99 "Reciprocating state" defined.

58-5-99. "Reciprocating state" defined. A "reciprocating" state, as used in §§ 58-5-100 to 58-5-103, inclusive, is one under the laws of which limitations similar to those contained in said sections are imposed upon and enforced against insurers domiciled in that state.

Source: SL 1966, ch 111, ch 16, § 28 (4).



§ 58-5-100 Solicitation by domestic insurer in reciprocating state in which it has no license prohibited.

58-5-100. Solicitation by domestic insurer in reciprocating state in which it has no license prohibited. No domestic insurer or insurance producer thereof may knowingly solicit insurance business in any reciprocating state in which it is not then licensed as an authorized insurer.

Source: SL 1966, ch 111, ch 16, § 28 (1); SL 2001, ch 286, § 70.



§ 58-5-101 Advertising through publications and broadcasts originating outside reciprocating state not prohibited.

58-5-101. Advertising through publications and broadcasts originating outside reciprocating state not prohibited. Section 58-5-100 shall not prohibit advertising through publication and radio, television, and other broadcasts originating outside such reciprocating state, provided such advertising is not specifically directed to residents of such reciprocating state.

Source: SL 1966, ch 111, ch 16, § 28 (2).



§ 58-5-102 Insurance in reciprocating state under contracts issued in state in which licensed not prohibited--Policies issued as an unauthorized insurer permitted under laws of reciprocating state not prohibited.

58-5-102. Insurance in reciprocating state under contracts issued in state in which licensed not prohibited--Policies issued as an unauthorized insurer permitted under laws of reciprocating state not prohibited. Section 58-5-100 shall not prohibit insurance covering persons or risks located in a reciprocating state under contracts solicited and issued in states in which the insurer is then licensed, nor shall it prohibit insurance policies issued by the insurer as an unauthorized insurer if permitted in accordance with the laws of the reciprocating state.

Source: SL 1966, ch 111, ch 16, § 28 (3).



§ 58-5-103 Suspension or revocation of certificate of authority for violation by domestic insurer.

58-5-103. Suspension or revocation of certificate of authority for violation by domestic insurer. The director of the Division of Insurance shall, after a hearing, suspend or revoke the certificate of authority of a domestic insurer found by him to have violated § 58-5-100.

Source: SL 1966, ch 111, ch 16, § 28 (5).



§ 58-5-104 Participating policies--Issuance authorized by articles of domestic insurer--Nondiscrimination between policyholders.

58-5-104. Participating policies--Issuance authorized by articles of domestic insurer--Nondiscrimination between policyholders. If provided in its articles of incorporation, a domestic insurer may issue and classify policies with or without participation in profits, savings, or unabsorbed portions of premiums and determine the right to participate and the extent of participation of any class or classes of policies. Any such classification or determination shall be reasonable, and shall not discriminate between policyholders within the same classification. A life insurer may issue both participating and nonparticipating policies only if the right or absence of right to participate is reasonably related to the premium charged.

Source: SL 1966, ch 111, ch 16, § 32 (1).



§ 58-5-105 Continued issuance of participating policies without authorization in articles.

58-5-105. Continued issuance of participating policies without authorization in articles. Any domestic insurer which, prior to July 1, 1966, had been issuing all or part of its policies on a participating basis without authorization in its articles of incorporation, may continue to issue such policies.

Source: SL 1966, ch 111, ch 16, § 32 (1).



§ 58-5-106 Dividends on participating policies not contingent on renewal premiums.

58-5-106. Dividends on participating policies not contingent on renewal premiums. After the third policy year, no dividend otherwise earned shall be made contingent upon the payment of a renewal premium on any participating policy.

Source: SL 1966, ch 111, ch 16, § 32 (2).



§ 58-5-107 Participating policyholder as member.

58-5-107. Participating policyholder as member. Wherever, in any statutory provision, there is use of the word "member" as applying to a mutual and stock insurance company, the same shall be construed as meaning a participating policyholder of such company and shall have no connotation of membership in such company as when used with reference to mutual insurers.

Source: SL 1966, ch 111, ch 16, § 19.



§ 58-5-108 Borrowed surplus of domestic stock or mutual insurer--Agreement to repay, interest.

58-5-108. Borrowed surplus of domestic stock or mutual insurer--Agreement to repay, interest. A domestic stock or mutual insurer may borrow money to defray the expenses of its organization, provide it with surplus funds, or for any purpose of its business, upon a written agreement that such money shall be repaid only out of the insurer's surplus in excess of that stipulated in such agreement. The agreement may provide for the interest rate to be negotiated between the borrower and the lender, which interest shall or shall not constitute a liability of the insurer as to its funds other than such excess of surplus, as stipulated in the agreement. No commission or promotion expense shall be paid in connection with any such loan.

Source: SL 1966, ch 111, ch 16, § 34 (1); SL 1980, ch 351.



§ 58-5-109 Approval of loan and agreement by director--Disapproval of proposed loan or agreement, grounds.

58-5-109. Approval of loan and agreement by director--Disapproval of proposed loan or agreement, grounds. Any loan pursuant to § 58-5-108 shall be subject to the approval of the director of the Division of Insurance. The insurer shall, in advance of the loan, file with the director a statement of the purpose of the loan and a copy of the proposed loan agreement. The loan and agreement shall be deemed approved unless within fifteen days after date of such filing the insurer is notified of the director's disapproval and the reasons therefor. The director shall disapprove any proposed loan or agreement if he finds the loan is unnecessary or excessive for the purpose intended, or that the terms of the loan agreement are not fair and equitable or that the information so filed by the insurer is inadequate.

Source: SL 1966, ch 111, ch 16, § 34 (3).



§ 58-5-110 Legal liabilities of insurer on borrowed funds--Disclosure in financial statement.

58-5-110. Legal liabilities of insurer on borrowed funds--Disclosure in financial statement. Money borrowed pursuant to § 58-5-108, together with the interest thereon if so stipulated in the agreement, shall not form a part of the insurer's legal liabilities except as to its surplus in excess of the amount thereof stipulated in the agreement, or be the basis of any setoff; but until repaid, financial statements filed or published by the insurer shall show as a footnote thereto the amount thereof then unpaid together with any interest thereon accrued but unpaid.

Source: SL 1966, ch 111, ch 16, § 34 (2).



§ 58-5-111 Repayment of loan by domestic insurer.

58-5-111. Repayment of loan by domestic insurer. Any loan pursuant to § 58-5-108 or substantial portion thereof shall be repaid by the insurer, upon the director's prior approval, when no longer reasonably necessary for the purpose originally intended.

Source: SL 1966, ch 111, ch 16, § 34 (4).



§ 58-5-112 Provisions as to borrowed surplus inapplicable to loans in ordinary course of business or secured by pledge or mortgage.

58-5-112. Provisions as to borrowed surplus inapplicable to loans in ordinary course of business or secured by pledge or mortgage. Sections 58-5-108 to 58-5-111, inclusive, shall not apply to loans obtained by an insurer in the ordinary course of business from banks and other financial institutions, nor to loans secured by pledge or mortgage of assets.

Source: SL 1966, ch 111, ch 16, § 34 (5).



§ 58-5-113 Illegal dividends--Revocation or suspension of certificate of authority.

58-5-113. Illegal dividends--Revocation or suspension of certificate of authority. The director may revoke or suspend the certificate of authority of an insurer which has declared or paid a dividend contrary to the general corporation laws of this state.

Source: SL 1966, ch 111, ch 16, § 33.



§ 58-5-114 Impairment of capital or surplus of domestic stock or mutual insurer--Determination of amount of deficiency by director--Notice to insurer.

58-5-114. Impairment of capital or surplus of domestic stock or mutual insurer--Determination of amount of deficiency by director--Notice to insurer. If a domestic stock insurer's basic paid-in capital as required by §§ 58-6-23 to 58-6-26, inclusive, or the minimum basic surplus of a domestic mutual insurer as required by §§ 58-5-21 and 58-5-22 becomes impaired, the director of the Division of Insurance shall at once determine the amount of deficiency and serve notice upon the insurer to cure the deficiency and file proof thereof with him within the period specified in the notice, which period shall be not less than thirty nor more than ninety days from the date of the notice.

Source: SL 1966, ch 111, ch 16, § 35 (1).



§ 58-5-115 Curing impairment of capital or surplus.

58-5-115. Curing impairment of capital or surplus. The deficiency may be cured by cash or assets eligible under chapter 58-27; or by amendment of the insurer's certificate of authority to cover only such kind or kinds of insurance thereafter for which such insurer has sufficient basic paid-in capital or minimum basic surplus under this title.

Source: SL 1966, ch 111, ch 16, § 35 (2).



§ 58-5-116 Assessment of stockholders to cure impairment of capital or surplus--Enforcement.

58-5-116. Assessment of stockholders to cure impairment of capital or surplus--Enforcement. A stock insurer, upon receiving the director's notice of deficiency as set forth in § 58-5-114, by resolution of its board of directors and subject to any limitations upon assessment contained in its articles of incorporation, may assess its stockholders for amounts necessary to cure the deficiency and provide for a reasonable amount of surplus. If a stockholder fails to pay such assessment after notice, the insurer may require the return of the original certificate of stock, deduct such assessment, and issue a new certificate for such stockholder's remaining interest. The insurer may pay for or reissue fractional shares under this section.

Source: SL 1966, ch 111, ch 16, § 36 (1).



§ 58-5-117 Levy of assessment by mutual insurer to cure deficiency.

58-5-117. Levy of assessment by mutual insurer to cure deficiency. A mutual insurer, upon receiving the director's notice of deficiency as set forth in § 58-5-114, shall levy such an assessment upon members as is provided for in §§ 58-5-32 to 58-5-36, inclusive.

Source: SL 1966, ch 111, ch 16, § 36 (2).



§ 58-5-118 Officers and directors permitting new business during impairment of capital or surplus--Liability for losses.

58-5-118. Officers and directors permitting new business during impairment of capital or surplus--Liability for losses. The officers and each director of an insurer who, after knowing that the insurer's capital is impaired, if a stock insurer, or surplus, if a mutual insurer, as provided in § 58-5-114, permits or assents in the writing of new business by the insurer in this state after the expiration of the period allowed by the director under § 58-5-114 within which to cure the deficiency, shall, together with their respective estates, be severally and jointly liable for the amount of losses which may be incurred by the insured under any such new insurance.

Source: SL 1966, ch 111, ch 16, § 37.



§ 58-5-119 Failure to cure deficiency, insurer deemed insolvent--Delinquency proceedings.

58-5-119. Failure to cure deficiency, insurer deemed insolvent--Delinquency proceedings. If the deficiency is not cured as required by § 58-5-114, the insurer shall be deemed insolvent and the director shall institute delinquency proceedings as provided in this title.

Source: SL 1966, ch 111, ch 16, § 35 (3).



§ 58-5-120 Bulk reinsurance by domestic stock insurer--Agreement, filing with and approval by director.

58-5-120. Bulk reinsurance by domestic stock insurer--Agreement, filing with and approval by director. A domestic stock insurer may reinsure all or substantially all of its insurance in force, or of a major class thereof, with another insurer by an agreement of bulk reinsurance; provided however no such agreement shall become effective unless filed with the director of the Division of Insurance and approved by him in writing after a hearing thereon.

Source: SL 1966, ch 111, ch 16, § 40 (1).



§ 58-5-121 Approval by director of bulk reinsurance agreement--Disapproval.

58-5-121. Approval by director of bulk reinsurance agreement--Disapproval. The director shall approve such agreement within a reasonable time after such filing unless he finds that it is inequitable to the stockholders or would substantially reduce the protection or service to the policyholders of such domestic insurer. If the director does not approve, he shall so notify the insurer in writing specifying his reasons therefor.

Source: SL 1966, ch 111, ch 16, § 40 (2).



§ 58-5-122 Compensation for promoting bulk reinsurance prohibited.

58-5-122. Compensation for promoting bulk reinsurance prohibited. No director, officer, insurance producer, or employee of any insurer party to such reinsurance, nor any other person, may receive any fee, commission, or other valuable consideration whatsoever for in any manner aiding, promoting, or assisting therein except as set forth in the reinsurance agreement.

Source: SL 1966, ch 111, ch 16, § 40 (3); SL 2001, ch 286, § 71.



§ 58-5-123 Bulk reinsurance by mutual insurer--Agreement, filing with and approval by director.

58-5-123. Bulk reinsurance by mutual insurer--Agreement, filing with and approval by director. A domestic mutual insurer may reinsure all or substantially all of its insurance in force, or a major class thereof, with another insurer, by an agreement of bulk reinsurance, provided however no such agreement shall become effective unless filed with the director of the Division of Insurance and approved by him in writing after a hearing thereon.

Source: SL 1966, ch 111, ch 16, § 41 (1).



§ 58-5-124 Members of domestic mutual insurer voting on bulk insurance, requirement by director--Calling of meeting, notice--Limited rights of members of life insurer to vote.

58-5-124. Members of domestic mutual insurer voting on bulk insurance, requirement by director--Calling of meeting, notice--Limited rights of members of life insurer to vote. The director may require that plan and agreement for reinsurance be approved by a vote of not less than two-thirds of each domestic mutual insurer's members voting thereon at meetings of members called for the purpose, pursuant to such reasonable notice and procedure as the director may determine. If a life insurer, right to vote may be limited to members whose policies are other than term or group policies, and have been in effect for more than one year.

Source: SL 1966, ch 111, ch 16, § 41 (3).



§ 58-5-125 Bulk reinsurance by domestic mutual insurer in stock insurer--Payments to members.

58-5-125. Bulk reinsurance by domestic mutual insurer in stock insurer--Payments to members. If for reinsurance in a stock insurer of all or substantially all of the insurance in force of a mutual insurer, the agreement must provide for payment in cash to each member of the insurer entitled thereto of his equity, if any, in the business reinsured as determined under a fair formula approved by the director, as based upon the reserves, assets (whether or not "admitted" assets) and surplus, if any, of the mutual insurer to be taken over by the stock insurer.

Source: SL 1966, ch 111, ch 16, § 41 (4).



§ 58-5-126 Approval by director of bulk reinsurance by mutual insurer--Disapproval--Notice.

58-5-126. Approval by director of bulk reinsurance by mutual insurer--Disapproval--Notice. The director of the Division of Insurance shall approve any agreement pursuant to § 58-5-123 within a reasonable time after filing if he finds it to be fair and equitable to each domestic insurer involved, and that such reinsurance would not substantially reduce the protection or service to its policyholders. If the director does not approve, he shall notify each insurer involved in writing specifying his reasons therefor.

Source: SL 1966, ch 111, ch 16, § 41 (2).



§ 58-5-127 Compensation for promoting bulk reinsurance by mutual insurer.

58-5-127. Compensation for promoting bulk reinsurance by mutual insurer. No director, officer, insurance producer, or employee of any insurer party to such reinsurance, nor any other person, may receive any fee, commission, or other valuable consideration whatsoever for in any manner aiding, promoting, or assisting therein except as set forth in the reinsurance agreement.

Source: SL 1966, ch 111, ch 16, § 41 (5); SL 2001, ch 286, § 72.



§ 58-5-128 Merger or consolidation of stock insurers.

58-5-128. Merger or consolidation of stock insurers. A domestic stock insurer may merge or consolidate with other domestic or foreign insurers authorized to transact insurance in this state, by complying with the applicable statutes of this state that govern the merger or consolidation of corporations formed for profit but subject to the provisions of §§ 58-5-129 to 58-5-133, inclusive.

Source: SL 1966, ch 111, ch 16, § 38 (1); SL 1982, ch 352, § 1; SL 1983, ch 371, § 1.



§ 58-5-129 Stock acquisition plan deemed merger--Approval required.

58-5-129. Stock acquisition plan deemed merger--Approval required. Any plan by which a stock insurer proposes to acquire a substantial or controlling stock interest in another stock insurer through an exchange of stock is deemed to be a plan of merger which requires the approval of the director of the Division of Insurance in accordance with provisions of §§ 58-5-131 to 58-5-133, inclusive.

Source: SL 1966, ch 111, ch 16, § 38 (6).



§ 58-5-130 Compensation for promoting merger or consolidation of stock insurers.

58-5-130. Compensation for promoting merger or consolidation of stock insurers. No director, officer, insurance producer, or employee of any insurer party to such merger or consolidation may receive any fee, commission, compensation, or other valuable consideration whatsoever for aiding, promoting, or assisting therein except as set forth in such plan and agreement.

Source: SL 1966, ch 111, ch 16, § 38 (3); SL 2001, ch 286, § 73.



§ 58-5-131 Filing and hearing on consolidation or merger plan--Grounds for disapproval.

58-5-131. Filing and hearing on consolidation or merger plan--Grounds for disapproval. No such merger or consolidation shall go into effect until the plan and agreement therefor is filed with the director and approved by him after a hearing thereon. Such plan and agreement shall be approved by the director within a reasonable time unless he finds such plan or agreement:

(1) Is contrary to law; or

(2) Is inequitable to the policyholders of any domestic insurer involved; or

(3) Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer.
Source: SL 1966, ch 111, ch 16, § 38 (2).



§ 58-5-132 Participation by other states in hearing on merger or consolidation.

58-5-132. Participation by other states in hearing on merger or consolidation. If any domestic insurer involved in the proposed merger or consolidation is authorized to transact insurance in other states, the director may request the insurance supervisory officials of such other states to participate in the hearing provided for under § 58-5-131.

Source: SL 1966, ch 111, ch 16, § 38 (5).



§ 58-5-133 Disapproval of merger or consolidation--Notice to insurer.

58-5-133. Disapproval of merger or consolidation--Notice to insurer. If the director does not approve any such plan and agreement, he shall notify the insurer in writing, specifying his reasons therefor.

Source: SL 1966, ch 111, ch 16, § 38 (4).



§ 58-5-134 Merger or consolidation of mutual insurers--Procedure.

58-5-134. Merger or consolidation of mutual insurers--Procedure. A domestic mutual insurer may merge or consolidate with another insurer under the applicable procedures prescribed by the statutes of this state applying to corporations formed for profit, subject to the provisions of §§ 58-5-135 and 58-5-136.

Source: SL 1966, ch 111, ch 16, § 39 (2); SL 1982, ch 352, § 2; SL 1983, ch 371, § 2.



§ 58-5-135 Members of mutual insurer voting on merger or consolidation--Procedure--Limited right of members of life insurer.

58-5-135. Members of mutual insurer voting on merger or consolidation--Procedure--Limited right of members of life insurer. The plan and agreement for merger or consolidation shall be submitted to and approved by at least two-thirds of the members of each mutual insurer involved voting thereon at meetings called for the purpose pursuant to such reasonable notice and procedure as has been approved by the director of the Division of Insurance. If a life insurer, right to vote may be limited to members whose policies are other than term and group policies, and have been in effect for more than one year.

Source: SL 1966, ch 111, ch 16, § 39 (3).



§ 58-5-136 Provisions applicable to mutual mergers and consolidations.

58-5-136. Provisions applicable to mutual mergers and consolidations. Sections 58-5-130 to 58-5-133, inclusive, shall also apply to mergers and consolidations of mutuals.

Source: SL 1966, ch 111, ch 16, § 39 (4).



§ 58-5-137 Repealed.

58-5-137. Repealed by SL 1983, ch 371, § 3



§ 58-5-138 Conversion of mutual to stock insurer restricted.

58-5-138. Conversion of mutual to stock insurer restricted. No domestic mutual insurer in this state may reorganize or convert into a corporation with capital stock unless the reorganization or conversion plan provides each member of the mutual insurer with cash or other valuable consideration for the fair value of his equity in the company as determined under a formula approved by the director of the Division of Insurance, and the secretary of commerce and regulation.

Source: SL 1966, ch 111, ch 16, § 4; SL 1984, ch 325, § 1.



§ 58-5-138.1 Compensation of officer, insurance producer, or employee of converting mutual insurer prohibited.

58-5-138.1. Compensation of officer, insurance producer, or employee of converting mutual insurer prohibited. No director, officer, insurance producer, or employee of any mutual insurer party to a reorganization or conversion to a corporation with capital stock may receive any fee, commission, compensation, or other valuable consideration for that participation except as set forth in the reorganization or conversion plan.

Source: SL 1984, ch 325, § 2; SL 2001, ch 286, § 74.



§ 58-5-139 Liquidation of domestic mutual insurer--Distribution of remaining assets to members.

58-5-139. Liquidation of domestic mutual insurer--Distribution of remaining assets to members. Upon any liquidation of a domestic mutual insurer, its assets remaining after liquidation of its indebtedness, policy obligations, repayment of contributed or borrowed surplus, if any, and expenses of administration, shall be distributed to existing persons who were its members at any time within thirty-six months next preceding the date such liquidation was authorized or ordered, or date of last termination of the insurer's certificate of authority, whichever date is the earlier.

Source: SL 1966, ch 111, ch 16, § 42 (1).



§ 58-5-140 Distributive share of each member on liquidation of mutual insurer--Classification of policies.

58-5-140. Distributive share of each member on liquidation of mutual insurer--Classification of policies. The distributive share of each such member shall be in the proportion that the aggregate premiums earned by the insurer on the policies of the member during the combined periods of his membership bear to the aggregate of all premiums so earned on the policies of all such members. The insurer may, and if a life insurer shall, make a reasonable classification of its policies so held by such member and a formula based upon such classification, for determining the equitable distributive share of each such member. Such classification and formula shall be subject to the approval of the director of the Division of Insurance.

Source: SL 1966, ch 111, ch 16, § 42 (2).



§ 58-5-141 , 58-5-142. Repealed.

58-5-141, 58-5-142. Repealed by SL 1994, ch 372, §§ 1, 2



§ 58-5-143 Disclosure of certain material transactions required--Filing a report.

58-5-143. Disclosure of certain material transactions required--Filing a report. Every insurer domiciled in this state shall file a report with the director disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance programs unless the acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance programs have been submitted to the director for review, approval, or information purposes pursuant to other provisions of the insurance code, laws, regulations, or other requirements. The report is due within fifteen days after the end of the calendar month in which any of the foregoing transactions occur. One complete copy of the report, including any exhibits or other attachments filed as part thereof, shall be filed with:

(1) The insurance regulatory agency of the insurer's state of domicile; and

(2) The National Association of Insurance Commissioners.
Source: SL 1995, ch 275, § 1.



§ 58-5-144 Confidentiality of disclosure report.

58-5-144. Confidentiality of disclosure report. Any report obtained by or disclosed to the director pursuant to §§ 58-5-143 to 58-5-153, inclusive, shall be given confidential treatment and may not be subject to subpoena and may not be made public by the director, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the director, after giving the insurer who would be affected thereby, notice and an opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by the publication of the report, in which event the director may publish all or any part of the report in such manner as the director considers appropriate.

Source: SL 1995, ch 275, § 1A.



§ 58-5-145 Exception from disclosure requirement--"Material acquisition" defined.

58-5-145. Exception from disclosure requirement--"Material acquisition" defined. No acquisitions or dispositions of assets need be reported pursuant to § 58-5-143 if the acquisitions or dispositions are not material. For purposes of this chapter, a material acquisition, or the aggregate of any series of acquisitions during any thirty-day period, or disposition, or the aggregate of any series of dispositions during any thirty-day period, is any acquisition or disposition that is nonrecurring and not in the ordinary course of business and involves more than five percent of the reporting insurer's total admitted assets as reported in its most recent statutory statement filed with the insurance regulatory agency of the insurer's state of domicile.

Source: SL 1995, ch 275, § 2; SL 2000, ch 236, § 1.



§ 58-5-146 Types of asset acquisitions subject to chapter.

58-5-146. Types of asset acquisitions subject to chapter. Asset acquisitions subject to this chapter include every purchase, lease, exchange, merger, consolidation, succession, or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials related thereto.

Source: SL 1995, ch 275, § 3.



§ 58-5-147 Types of asset dispositions subject to chapter.

58-5-147. Types of asset dispositions subject to chapter. Asset dispositions subject to this chapter include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment, whether for the benefit of creditors or otherwise, abandonment, destruction, or other disposition.

Source: SL 1995, ch 275, § 4.



§ 58-5-148 Information required in report of material acquisition or disposition of assets.

58-5-148. Information required in report of material acquisition or disposition of assets. The following information shall be disclosed in any report of a material acquisition or disposition of assets:

(1) Date of the transaction;

(2) Manner of acquisition or disposition;

(3) Description of the assets involved;

(4) Nature and amount of the consideration given or received;

(5) Purpose of, or reason for, the transaction;

(6) Manner by which the amount of consideration was determined;

(7) Gain or loss recognized or realized as a result of the transaction; and

(8) Name of any person from whom the assets were acquired or to whom the assets were disposed.
Source: SL 1995, ch 275, § 5.



§ 58-5-149 Determining whether to report acquisitions on a nonconsolidated or consolidated basis.

58-5-149. Determining whether to report acquisitions on a nonconsolidated or consolidated basis. Insurers shall report acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes an intercompany pooling agreement or arrangement or a one hundred percent reinsurance agreement whereunder the ceding company has ceded substantially one hundred percent of its direct and assumed business to a pool. An insurer is deemed to have ceded "substantially one hundred percent" of its direct and assumed business to a pool if the insurer has less than one million dollars of total direct plus assumed written premiums during a calendar year that are not subject to the pooling agreement or arrangement and the net income of the business not subject to the pooling agreement or arrangement represents less than five percent of the insurer's capital and surplus. If a group of insurers reports on a consolidated basis, the report shall identify the individual insurers that are members of the group.

Source: SL 1995, ch 275, § 6.



§ 58-5-150 Materiality of nonrenewals, cancellations or revisions.

58-5-150. Materiality of nonrenewals, cancellations or revisions. No nonrenewals, cancellations, or revisions of ceded reinsurance programs need to be reported pursuant to § 58-5-143 if the nonrenewals, cancellations, or revisions are not material. For purposes of the chapter, a material nonrenewal, cancellation, or revision is one that affects the property and casualty business, including accident and health business, by more than fifty percent of an insurer's ceded written premium, or for life, annuity, and accident and health business, more than fifty percent of the total reserve credit taken for business ceded, on an annualized basis as indicated in the insurer's most recently filed statutory statement. However, no filing is required if the insurer's ceded written premium or the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent of direct plus assumed written premium or ten percent of the statutory reserve requirement prior to any cession, respectively.

Source: SL 1995, ch 275, § 7.



§ 58-5-151 Reporting material nonrenewal, cancellation or revision.

58-5-151. Reporting material nonrenewal, cancellation or revision. Subject to the criteria provided in § 58-5-150, a report shall be filed without regard to which party has initiated the nonrenewal, cancellation or revision of ceded reinsurance whenever one or more of the following conditions exist:

(1) The entire cession has been cancelled, nonrenewed, or revised and ceded indemnity and loss adjustment expense reserves after any nonrenewal, cancellation, or revision represent less than fifty percent of the comparable reserves that would have been ceded had the nonrenewal, cancellation, or revision not occurred;

(2) An authorized or accredited reinsurer has been replaced on an existing cession by an unauthorized reinsurer; or

(3) Collateral requirements previously established for unauthorized reinsurers have been reduced.

Subject to the materiality criteria, for purposes of subdivisions (2) and (3), a report shall be filed if the result of the revision affects more than ten percent of the cession.

Source: SL 1995, ch 275, § 8.



§ 58-5-152 Required information in reporting material nonrenewal, cancellation, or revision.

58-5-152. Required information in reporting material nonrenewal, cancellation, or revision. The following information shall be disclosed in any report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements:

(1) Effective date of the nonrenewal, cancellation, or revision;

(2) The description of the transaction with an identification of the initiator thereof;

(3) Purpose of, or reason for, the transaction; and

(4) If applicable, the identity of the replacement reinsurers.
Source: SL 1995, ch 275, § 9.



§ 58-5-153 Determining whether to report material nonrenewals, cancellations, or revisions on a nonconsolidated or consolidated basis.

58-5-153. Determining whether to report material nonrenewals, cancellations, or revisions on a nonconsolidated or consolidated basis. Insurers shall report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars of total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent of the insurer's capital and surplus.

Source: SL 1995, ch 275, § 10.



§ 58-5-154 "Qualified education loan insurer" defined.

58-5-154. "Qualified education loan insurer" defined. The term, qualified education loan insurer, means a domestic stock insurer formed under chapter 58-5 for the principal purposes of transacting surety insurance, in this state only, in the education loan market and principally or beneficially owning or through a wholly-owned subsidiary investing in education loans, including loans originated in accordance with the terms of the Higher Education Act of 1965, as amended.

Source: SL 1998, ch 287, § 1.



§ 58-5-155 Qualified education loan insurer subject to Title 58--Exceptions.

58-5-155. Qualified education loan insurer subject to Title 58--Exceptions. Any qualified education loan insurer is subject to the provisions of Title 58 except as otherwise specifically provided in §§ 58-5-154 to 58-5-160, inclusive. Notwithstanding any other provision of Title 58, a qualified education loan insurer is not subject to the following provisions of Title 58 and any rules promulgated to implement any such provisions:

(1) Sections 58-4-48, 58-5-85, and 58-27-63;

(2) Subdivision 58-5-7(5) to the extent that this subdivision permits only one class of authorized voting common stock or otherwise restricts the authorization of preferred stock, with or without voting rights;

(3) Section 58-5-92 to the extent that this section prohibits agreements with respect to investments permitted under § 58-5-157; and

(4) Chapter 58-5A.
Source: SL 1998, ch 287, § 2.



§ 58-5-156 Investment of funds by qualified education loan insurer--Limitations--Permitted rating categories.

58-5-156. Investment of funds by qualified education loan insurer--Limitations--Permitted rating categories. Notwithstanding any other provision of Title 58 and in addition to any investment permitted pursuant to chapter 58-27, a qualified education loan insurer may invest funds in the following, and any such investment made by a qualified education loan insurer is not subject to any aggregate amount limitations or other investment limitations except as specifically provided below:

(1) A loan originated under the terms of the Higher Education Act of 1965, as amended;

(2) An education loan not originated under the Higher Education Act of 1965, as amended, the principal and interest of which may be insured or uninsured;

(3) A direct obligation of the United States of America or an obligation with respect to which the full and timely payment of principal and interest is unconditionally guaranteed by the United States of America;

(4) An interest bearing time or demand deposit, certificate of deposit, or a similar banking arrangement with any bank, trust company, national banking association, or other depository institution, provided that, at the time of deposit or purchase, if the investment is for a period exceeding one year, the depository institution shall have long-term unsecured debt rated by at least one nationally recognized statistical rating organization in a permitted rating category or, if the investment is for a period of less than one year, shall have short-term unsecured debt rated by at least one nationally recognized statistical rating organization in a permitted rating category;

(5) An obligation issued or guaranteed as to the principal and interest by any of the following:

(a) The Government National Mortgage Association;

(b) The Federal National Mortgage Association; or

(c) A Federal Farm Credit Bank, a Federal Intermediate Credit Bank, the Export-Import Bank of the United States, a Federal Land Bank, the Student Loan Marketing Association, the Federal Financing Bank, a Federal Home Loan Bank, the Federal Home Loan Mortgage Corporation, the Rural and Community Development Administration, or the Federal Farm Mortgage Acceptance Corporation, provided that any obligation described in this subdivision shall be rated by at least one nationally recognized statistical rating organization in a permitted rating category;

(6) A repurchase agreement or reverse repurchase agreement with any bank which is a member of the Federal Deposit Insurance Corporation or with any government bond dealer insured by the Securities Investor Protection Corporation, which agreement with a bank or government bond dealer is secured by any government obligation described in subdivision (3) of this section at a level sufficient to obtain a rating by at least one nationally recognized statistical rating organization in a permitted rating category, or with any broker or dealer the unsecured long-term debt of which is rated by at least one nationally recognized statistical rating organization in a permitted rating category;

(7) Any money market fund, including a qualified regulated investment company described in the Internal Revenue Service Notice 87-22, rated by at least one nationally recognized statistical rating organization in a permitted rating category;

(8) Any debt instrument, provided that the debt instrument is rated by at least one nationally recognized statistical rating organization in a permitted rating category; and

(9) Any investment agreement constituting a general obligation of an entity whose debt, unsecured securities, deposits, or claims paying ability is rated by at least one nationally recognized statistical rating organization in a permitted rating category.

For the purposes of this section, a permitted rating category is one of the four highest rating categories assigned long-term debt or an equivalent short-term category within either of which there may be subcategories or gradations indicating relative standing.



§ 58-5-157 Investment of funds in securities.

58-5-157. Investment of funds in securities. In addition to any investment permitted pursuant to § 58-5-156, a qualified education loan insurer may also invest any amount in common stock, preferred stock, debt obligations, and other securities, including without limitation, membership in a limited liability company, of any subsidiary engaged or organized to engage in any of the following:

(1) The principal or beneficial ownership and management of assets authorized as investments for the qualified education loan insurer under § 58-5-156; or

(2) The origination, administration, and servicing of education loans, the provision of services to any school, lender, student, and borrower and otherwise providing services for any educational purposes.
Source: SL 1998, ch 287, § 4.



§ 58-5-158 Subsidiary investment to be counted as admitted asset.

58-5-158. Subsidiary investment to be counted as admitted asset. Notwithstanding § 58-4-43 or any other provision of Title 58, a qualified education loan insurer's subsidiary investment permitted under § 58-5-157 shall be counted fully as an admitted asset on the qualified education loan insurer's balance sheet and may not be disregarded as an admitted asset by the director of the Division of Insurance in enforcing the provisions of §§ 58-4-39 to 58-4-43, inclusive, and chapter 58-29B, and any rule promulgated to implement such provisions.

Source: SL 1998, ch 287, § 5.



§ 58-5-159 Applicability of federal Bankruptcy Code.

58-5-159. Applicability of federal Bankruptcy Code. Notwithstanding the other provisions of chapter 58-29B, for the purposes of determining:

(1) If a qualified education loan insurer has, in any transaction involving the transfer of any education loans or other assets, sold such education loans or other assets or pledged such education loans or other assets to secure indebtedness of the qualified education loan insurer; and

(2) If a wholly owned subsidiary of a qualified education loan insurer shall be treated as a separate entity, distinct from the qualified education loan insurer, or the subsidiary's assets and liabilities shall be consolidated with the assets and liabilities of the qualified education loan insurer;
chapter 58-29B shall be construed as referring to available and analogous case law under the federal Bankruptcy Code for making determinations in any receivership, rehabilitation, or liquidation of the qualified education loan insurer.

Source: SL 1998, ch 287, § 6.



§ 58-5-160 Additional exemptions or exemption authority.

58-5-160. Additional exemptions or exemption authority. The director of the Division of Insurance may promulgate rules, pursuant to chapter 1-26, to provide any qualified education loan insurer with additional exemptions from the provisions of Title 58 or to provide additional investment authority.

Source: SL 1998, ch 287, § 7.






Chapter 05A - Insurance Holding Companies

§ 58-5A-1 Definition of terms.

58-5A-1. Definition of terms. Terms used in this chapter mean:

(1) "Affiliate of, or a person affiliated with, a specific person," any person who directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified;

(2) "Control," including "controlling," "controlled by," and "under common control with," the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is solely the result of an official position with or a corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by § 58-5A-29 that control does not exist in fact;

(3) "Enterprise risk," any activity, circumstance, event, or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including anything that may cause the insurer's risk-based capital to fall into company action level or may cause the insurer to be in hazardous financial condition pursuant to chapter 58-4;

(4) "Insurance group," for the purposes of conducting an ORSA, those insurers and affiliates included within an insurance holding company system;

(5) "Insurance holding company system," any two or more affiliated persons, one or more of which is an insurer;

(6) "Insurer," a company qualified and licensed by the director of the Division of Insurance to transact the business of insurance in this state. For ORSA purposes, the term, insurer, does not include agencies, authorities or instrumentalities of the United States, its possessions or territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state;

(7) "NAIC," the National Association of Insurance Commissioners;

(8) "ORSA guidance manual," the version of the NAIC own risk and solvency assessment guidance manual as adopted by the director for use in South Dakota by administrative rule;

(9) "ORSA summary report," a confidential high-level summary of an insurer or insurance group's ORSA;

(10) "Own risk and solvency assessment" or "ORSA," a confidential internal assessment, appropriate to the nature, scale, and complexity of an insurer or insurance group, conducted by that insurer or insurance group of the material and relevant risks associated with the insurer or insurance group's current business plan and the sufficiency of capital resources to support those risks;

(11) "Security holder" of a specified person is one who owns any security of such person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing;

(12) "Subsidiary of a specified person," any affiliate controlled by such person directly, or indirectly, through one or more intermediaries;

(13) "Voting security," any security convertible into or evidencing a right to acquire a voting security.
Source: SL 1972, ch 267, § 1; SL 1992, ch 341, § 1; SL 2015, ch 246, § 1; SL 2017, ch 210, § 1.



§ 58-5A-2 "Domestic insurer" defined.

58-5A-2. "Domestic insurer" defined. For purposes of §§ 58-5A-3 to 58-5A-18, inclusive, a domestic insurer shall include any other person controlling a domestic insurer unless such other person is either directly or through its affiliates primarily engaged in business other than the business of insurance.

Source: SL 1972, ch 267, § 3.



§ 58-5A-3 Acquisition of control of or merger with domestic insurer--Information statement required--Approval by director required--Violation as misdemeanor.

58-5A-3. Acquisition of control of or merger with domestic insurer--Information statement required--Approval by director required--Violation as misdemeanor. No person other than the issuer may make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, such person would, directly or indirectly (or by conversion or by exercise of any right to acquire) be in control of such insurer, and no person may enter into an agreement to merge with or otherwise to acquire control of a domestic insurer unless, at the time any such offer, request, or invitation is made or any such agreement is entered into, or prior to the acquisition of such securities if no offer or agreement is involved, such person has filed with the director and has sent to such insurer, and such insurer has sent to its shareholders, a statement containing the information required by § 58-5A-4 and such offer, request, invitation, agreement, or acquisition has been approved by the director in the manner hereinafter prescribed.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1972, ch 267, § 2; SL 1990, ch 158, § 20.



§ 58-5A-3.1 Divestiture of controlling interest in domestic insurer--Notice to director and insurer.

58-5A-3.1. Divestiture of controlling interest in domestic insurer--Notice to director and insurer. For purposes of this chapter, any controlling person of a domestic insurer seeking to divest the controlling interest in the domestic insurer, in any manner, shall file with the director, with a copy to the insurer, confidential notice of its proposed divestiture at least thirty days prior to the cessation of control. The director shall determine any instance in which a party seeking to divest or to acquire a controlling interest in an insurer is required to file for and obtain approval of the transaction.

The information shall remain confidential until the conclusion of the transaction unless the director determines that confidential treatment interferes with enforcement of this section. If the statement referred to in § 58-5A-3 is otherwise filed, the provisions of this section do not apply.

Source: SL 2015, ch 246, § 2.



§ 58-5A-4 Contents of information statement--Violation as misdemeanor.

58-5A-4. Contents of information statement--Violation as misdemeanor. The statement to be filed with the director as required pursuant to § 58-5A-3 shall be made under oath or affirmation and shall contain the following information:

(1) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in § 58-5A-3 is to be effected (hereinafter called acquiring party); and

(a) If the person is an individual, the person's principal occupation and all offices and positions held during the past five years, and any conviction of crimes other than minor traffic violations during the past ten years;

(b) If the person is not an individual, a report of the nature of its business operations during the past five years or for a lesser period as the person and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of the person, or who perform or will perform functions appropriate to such positions. The list shall include for each such individual the information required by subsection (a) of this subdivision;

(2) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose, and the identity of persons furnishing the consideration. However, where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender is confidential, if the person filing the statement so requests;

(3) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each acquiring party (or for a lesser period as the acquiring party and any predecessors thereof have been in existence), and similar unaudited information as of a date not earlier than ninety days prior to the filing of the statement;

(4) Any plans or proposals which each acquiring party may have to liquidate the insurer, to sell the insurer's assets or merge or consolidate the insurer with any person, or to make any other material change in the insurer's business or corporate structure or management;

(5) The number of shares of any security referred to in § 58-5A-3 which each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement, or acquisition referred to in § 58-5A-3, and a statement as to the method by which the fairness of the proposal was arrived at;

(6) The amount of each class of any security referred to in § 58-5A-3 which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(7) A full description of any contract, arrangement, or understanding with respect to any security referred to in § 58-5A-3 in which any acquiring party is involved, including transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description shall identify each person with whom the contract, arrangement, or understanding has been entered into;

(8) A description of the purchase of any security referred to in § 58-5A-3 during the twelve calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor;

(9) A description of any recommendations to purchase any security referred to in § 58-5A-3 made during the twelve calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of the acquiring party;

(10) A copy of all tender offers for, requests or invitations for tenders of exchange offers for, and agreements to acquire or exchange any securities referred to in § 58-5A-3, and, if distributed, of additional soliciting material related thereto;

(11) The terms of any agreement, contract or understanding made with any broker-dealer as to solicitation of securities referred to in § 58-5A-3 for tender, and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard thereto;

(12) An agreement by the person required to file the statement specified in § 58-5A-3 that the person shall provide the annual report specified in § 58-5A-29.1 if control exists;

(13) An acknowledgment by the person required to file the statement referred to in §§ 58-5A-3 and 58-5A-3.1 that the person and all subsidiaries within the person's control in the insurance holding company system shall provide information to the director upon request as necessary to evaluate enterprise risk to the insurer; and

(14) Such additional information as the director may require by rule as necessary or appropriate for the protection of policyholders and security holders of the insurer or in the public interest.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1972, ch 267, § 4; SL 1990, ch 158, § 21; SL 2015, ch 246, § 3.



§ 58-5A-5 Information statement required of partners or members of syndicate or group--Violation as misdemeanor.

58-5A-5. Information statement required of partners or members of syndicate or group--Violation as misdemeanor. If the person required to file the statement referred to in § 58-5A-3 is a partnership, limited partnership, syndicate or other group, the director may require that the information called for by subdivisions 58-5A-4(1) to (14), inclusive, shall be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls a partner or member.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1972, ch 267, § 5; SL 1990, ch 158, § 22; SL 2015, ch 246, § 4.



§ 58-5A-6 Information required of corporations, officers, directors and certain owners of voting securities--Violation as misdemeanor.

58-5A-6. Information required of corporations, officers, directors and certain owners of voting securities--Violation as misdemeanor. If any partner, member, or person is a corporation or the person required to file the statement referred to in § 58-5A-3 is a corporation, the director may require that the information called for by subdivisions 58-5A-4(1) to (14), inclusive, shall be given with respect to a corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent of the outstanding voting securities of the corporation.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1972, ch 267, § 5; SL 1990, ch 158, § 23; SL 2015, ch 246, § 5.



§ 58-5A-7 Amendment of information statement--Violation as misdemeanor.

58-5A-7. Amendment of information statement--Violation as misdemeanor. If any material change occurs in the facts set forth in the statement filed with the director and sent to such insurer pursuant to § 58-5A-3, an amendment setting forth such change, together with copies of all documents and other material relevant to such change, shall be filed with the director and sent to such insurer within two business days after the person learns of such change. Such insurer shall send such amendment to its shareholders.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1972, ch 267, § 6; SL 1990, ch 158, § 24.



§ 58-5A-8 Federal or state registration statements utilized in furnishing information.

58-5A-8. Federal or state registration statements utilized in furnishing information. If any offer, request, invitation, agreement, or acquisition referred to in § 58-5A-3 is proposed to be made by means of a registration statement under the Securities Act of 1933 or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in § 58-5A-3 may utilize such documents in furnishing the information called for by that statement.

Source: SL 1972, ch 267, § 7.



§ 58-5A-9 Approval by director of acquisition or merger--Grounds for disapproval.

58-5A-9. Approval by director of acquisition or merger--Grounds for disapproval. The director shall approve any merger or other acquisition of control referred to in §§ 58-5A-3 and 58-5A-45 unless, after a public hearing he finds that:

(1) After the change of control the domestic insurer would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(2) The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly. In applying the competitive standard in this subdivision:

(a) The informational requirements of § 58-5A-48 and the standards of § 58-5A-50 shall apply;

(b) The merger or other acquisition shall not be disapproved if the director finds that any of the situations meeting the criteria provided by § 58-5A-50 exist; and

(c) The director may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time;

(3) The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer, or prejudice the interest of its policyholders;

(4) The plans or proposals which the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(5) The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

(6) The acquisition is likely to be hazardous or prejudicial to the insurance buying public.
Source: SL 1972, ch 267, § 8; SL 1986, ch 416; SL 1992, ch 341, § 5.



§ 58-5A-9.1 Disapproval of dividends or distributions for violation--Order of supervision.

58-5A-9.1. Disapproval of dividends or distributions for violation--Order of supervision. If the director determines that any person fails to comply with the provisions of § 58-5A-3, 58-5A-3.1, 58-5A-4, 58-5A-8, 58-5A-9, or 58-5A-45 preventing the full understanding of the enterprise risk to the insurer by the affiliates or by the insurance holding company system, the violation may serve as an independent basis for disapproving dividends or distributions. The director may place the insurer under an order of supervision pursuant to the provisions of chapter 58-29B.

Source: SL 2015, ch 246, § 26.



§ 58-5A-10 Time of hearing--Notice.

58-5A-10. Time of hearing--Notice. The public hearing required by § 58-5A-9 shall be held within thirty days after the statement required by § 58-5A-3 is filed, and at least twenty days' notice thereof shall be given by the director to the person filing the statement. Not less than seven days' notice of such public hearing shall be given by the person filing the statement to the insurer and to such other persons as may be designated by the director. The insurer shall give such notice to its security holders.

Source: SL 1972, ch 267, § 9.



§ 58-5A-10.1 Request for public hearing on consolidated basis.

58-5A-10.1. Request for public hearing on consolidated basis. If a proposed acquisition of control requires the approval of more than one director or commissioner, the public hearing referred to in § 58-5A-10 may be held on a consolidated basis upon request of the person filing the statement referred to in § 58-5A-2, 58-5A-3, or 58-5A-3.1. The statement shall be filed with the NAIC within five days of making the request for public hearing. A director or commissioner may opt out of a consolidated hearing, and shall provide notice to the applicant within ten days of the receipt of the statement. A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the directors or commissioners of the states in which the insurers are domiciled. The directors or commissioners shall hear and receive evidence. A director or commissioner may attend the hearing, in person or by telecommunication.

Source: SL 2015, ch 246, § 22.



§ 58-5A-11 Procedure at hearing--Evidence admissible.

58-5A-11. Procedure at hearing--Evidence admissible. At the public hearing required by § 58-5A-9, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interests may be affected thereby shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the circuit court of this state. All discovery proceedings shall be concluded not later than three days prior to the commencement of the public hearing.

Source: SL 1972, ch 267, § 9.



§ 58-5A-11.1 Cost of hearing officer--Retention of various experts at acquiring person's expense.

58-5A-11.1. Cost of hearing officer--Retention of various experts at acquiring person's expense. If the director appoints a hearing officer to preside at the hearing pursuant to § 58-5A-9, the cost of employing the hearing officer shall be borne entirely by the entity making the filing of the information statement required by § 58-5A-4.

The director may retain at the acquiring person's expense any attorneys, actuaries, accountants, and other experts not otherwise a part of the director's staff as may be reasonably necessary to assist the director in reviewing the proposed acquisition of control.

Source: SL 1985, ch 388; SL 1992, ch 341, § 6.



§ 58-5A-12 Time for director's determination after hearing.

58-5A-12. Time for director's determination after hearing. The director shall make a determination within thirty days after the conclusion of the public hearing required by § 58-5A-9.

Source: SL 1972, ch 267, § 9.



§ 58-5A-13 Statements and notices mailed to shareholders--Expenses of mailing--Security required.

58-5A-13. Statements and notices mailed to shareholders--Expenses of mailing--Security required. All statements, amendments, or other material filed pursuant to §§ 58-5A-3 to 58-5A-7, inclusive, and all notices of public hearings held pursuant to §§ 58-5A-9 to 58-5A-12, inclusive, shall be mailed by the insurer to its shareholders within five business days after the insurer has received such statements, amendments, other material, or notices. The expenses of mailing shall be borne by the person making the filing. As security for the payment of such expenses, such person shall file with the director an acceptable bond or other deposit in an amount to be determined by the director.

Source: SL 1972, ch 267, § 10.



§ 58-5A-14 Repealed.

58-5A-14. Repealed by SL 1992, ch 341, § 42



§ 58-5A-15 Mergers and consolidations exempt from information and approval requirements.

58-5A-15. Mergers and consolidations exempt from information and approval requirements. The provisions of §§ 58-5A-3 to 58-5A-13, inclusive, shall not apply to any transaction which is subject to the provisions of chapter 58-5 and dealing with the merger or consolidation of two or more insurers.

Source: SL 1972, ch 267, § 11 (2).



§ 58-5A-16 Acquisitions exempt from information and approval requirements by order of director.

58-5A-16. Acquisitions exempt from information and approval requirements by order of director. The provisions of §§ 58-5A-3 to 58-5A-13, inclusive, shall not apply to any offer, request, invitation, agreement, or acquisition which the director by order shall exempt therefrom as not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer, or as otherwise not comprehended within the purposes of this chapter.

Source: SL 1972, ch 267, § 11 (3).



§ 58-5A-17 Repealed.

58-5A-17. Repealed by SL 1990, ch 158, § 19



§ 58-5A-18 Acquisition, divestiture, or merger without approval as misdemeanor.

58-5A-18. Acquisition, divestiture, or merger without approval as misdemeanor. No person may effectuate or attempt to effectuate an acquisition of control of, divestiture of, or merger with, a domestic insurer unless it has been approved by the director. A violation of this section is a Class 2 misdemeanor.

Source: SL 1972, ch 267, §§ 12 (2), 36; SDCL Supp, § 58-5A-42; SL 1978, ch 359, § 2; SL 2015, ch 246, § 6.



§ 58-5A-19 Jurisdiction of court in Hughes County--Director as attorney for service of process.

58-5A-19. Jurisdiction of court in Hughes County--Director as attorney for service of process. The court in Hughes County has jurisdiction over every person not resident, domiciled or authorized to do business in this state that is required to file a statement with the director under §§ 58-5A-3 to 58-5A-7, inclusive, and over all actions involving such person arising out of violations of this chapter. Each person shall appoint the director to be his true and lawful attorney for all lawful process in any action, suit or proceeding arising out of violations of this chapter. Copies of all lawful process shall be served on the director and forthwith transmitted by registered or certified mail by the director to such person at his last known address.

Source: SL 1972, ch 267, § 13; SL 1992, ch 341, § 7.



§ 58-5A-20 Registration of subsidiary insurer--Time for registration--Statement required of foreign insurer.

58-5A-20. Registration of subsidiary insurer--Time for registration--Statement required of foreign insurer. Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system shall register with the director. However, this requirement does not apply to a foreign insurer domiciled in a jurisdiction which has adopted by statute or regulation disclosure requirements and standards substantially similar to those contained herein. Any insurer which is subject to registration under the provisions of this section shall register within fifteen days after it becomes subject to registration and annually thereafter by July first of each year for the previous calendar year, unless the director, for good cause shown, extends the time for registration, and then within the extended time. Nothing in this section prohibits the director from requesting any authorized insurer, which is a member of a holding company system, which is not subject to registration under the provisions of this section for a copy of the registration statement or other information filed by such insurance company with the insurance regulatory authority of its state of domicile.

Source: SL 1972, ch 267, § 14; SL 1992, ch 341, § 43.



§ 58-5A-21 Form and contents of registration statement.

58-5A-21. Form and contents of registration statement. Each insurer subject to registration pursuant to § 58-5A-20 shall file a registration statement with the director on a form and in the format provided by the division, which contains current information about:

(1) The capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer;

(2) The following agreements in force and transactions currently outstanding between the insurer and its affiliates:

(a) Loans, or other investments, or purchases, sales or exchanges of securities of the affiliate by the insurer or of the insurer by its affiliates;

(b) Purchases, sales, or exchanges of assets;

(c) Transactions not in the ordinary course of business;

(d) Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(e) All management and service contracts and all cost sharing arrangements;

(f) Dividends and other distributions to shareholders; and

(g) Consolidated tax allocation agreements;

(3) Other matters concerning transactions between a registered insurer and any affiliate as may be required by the director;

(4) The identity and relationship of each member of the insurance holding company system;

(5) Any pledge of the insurer's stock, including stock of any subsidiary of or controlling affiliate, for a loan made to any member of the insurance holding company system;

(6) The financial statement of or within an insurance holding company system, including each affiliate. The financial statement may include the annual audited financial statement filed with the U.S. Securities and Exchange Commission (SEC) pursuant to the Securities Act of 1933, as of January 1, 2015, or the Securities Exchange Act of 1934, as of January 1, 2015. An insurer required to file a financial statement pursuant to this section shall satisfy the requirements by providing the director with the most recently filed parent corporation financial statements that have been filed with the SEC;

(7) A statement that the insurer's board of directors oversees corporate governance and internal controls and that the insurer's officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures; and

(8) Any other information required by the director pursuant to law or rule.

All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

Source: SL 1972, ch 267, § 15; SL 1992, ch 341, § 16; SL 2015, ch 246, § 7.



§ 58-5A-22 Initial and annual registration fees.

58-5A-22. Initial and annual registration fees. The initial fee for registration required under the provisions of this chapter shall be fifty dollars and an additional fee of fifty dollars shall be payable on July first of each calendar year thereafter so long as such registration continues.

Source: SL 1972, ch 267, § 16.



§ 58-5A-23 Disclosure of immaterial information not required.

58-5A-23. Disclosure of immaterial information not required. No information need be disclosed on the registration statement filed pursuant to the provisions of § 58-5A-20 if such information is not material for the purposes of this chapter. Unless the director by rule, regulation, or order provides otherwise, sales, purchases, exchanges, loans, or extensions of credit, or investments, involving one percent or less of an insurer's admitted assets as of December thirty-first immediately preceding shall not be deemed material for purposes of this section.

Source: SL 1972, ch 267, § 17.



§ 58-5A-24 Report of changes required of registered insurer.

58-5A-24. Report of changes required of registered insurer. Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions on forms provided by the division on or before the fifteenth day of the following month in which it learns of each such change or addition.

Source: SL 1972, ch 267, § 18.



§ 58-5A-25 Termination of registration.

58-5A-25. Termination of registration. The director shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

Source: SL 1972, ch 267, § 19.



§ 58-5A-26 Consolidated registration statement or report by affiliated insurers.

58-5A-26. Consolidated registration statement or report by affiliated insurers. Two or more affiliated insurers subject to registration hereunder may file a consolidated registration statement or consolidated reports amending their respective consolidated statements or their individual registration statements so long as such consolidated filings correctly reflect the condition of and transactions between such persons.

Source: SL 1972, ch 267, § 20.



§ 58-5A-27 Registration by insurer on behalf of affiliated insurer.

58-5A-27. Registration by insurer on behalf of affiliated insurer. The director may allow any insurer which is authorized to do business in this state and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under § 58-5A-20, and to file all information and material required to be filed under the provisions hereof.

Source: SL 1972, ch 267, § 21.



§ 58-5A-28 Insurer exempt from registration requirements on order of director.

58-5A-28. Insurer exempt from registration requirements on order of director. The provisions of §§ 58-5A-20 to 58-5A-34, inclusive, shall not apply to any insurer, information or transaction if and to the extent that the director by rule, regulation, or order shall exempt the same from the provisions hereof as not comprehended within the purposes thereof.

Source: SL 1972, ch 267, § 22.



§ 58-5A-29 Disclaimer of affiliation--Contents--Procedure on disallowance.

58-5A-29. Disclaimer of affiliation--Contents--Procedure on disallowance. Any person may file with the director a disclaimer of affiliation with any authorized insurer or the disclaimer may be filed by the insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and basis for affiliation between the person and insurer as well as the basis for disclaiming the affiliation. A disclaimer of affiliation is deemed to have been granted unless the director, within thirty days following receipt of a complete disclaimer, notifies the filing party the disclaimer is disallowed. If disallowed, the disclaiming party may request an administrative hearing pursuant to chapter 1-26 within thirty days of the director's disallowance. A notice of hearing shall be issued within thirty days of a written request by the disclaiming party. The disclaiming party is relieved of the duty to register pursuant to this section if the director approves the disclaimer, or if the disclaimer is deemed to have been approved.

Source: SL 1972, ch 267, § 23; SL 2015, ch 246, § 8.



§ 58-5A-29.1 Annual enterprise risk report.

58-5A-29.1. Annual enterprise risk report. The ultimate controlling person of each insurer subject to registration shall also file an annual enterprise risk report. The report shall, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state director of the insurance holding company system as determined by rules promulgated, pursuant to chapter 1-26, by the director.

Source: SL 2015, ch 246, § 9.



§ 58-5A-30 Failure to file registration statement or enterprise risk report--Penalty--Waiver.

58-5A-30. Failure to file registration statement or enterprise risk report--Penalty--Waiver. Failure to file a registration statement, enterprise risk report, or keep the registration statement current within the time specified in this chapter is a violation of this title. Any insurer failing, without just cause, to file any registration statement or amendment as required in this chapter shall pay a penalty of not less than one hundred dollars for each day's delay, but not to exceed twenty-five thousand dollars. The director may reduce or waive the penalty if the insurer demonstrates to the director that the imposition of the penalty constitutes a financial hardship to the insurer.

Source: SL 1972, ch 267, §§ 24, 36; SDCL Supp, § 58-5A-42; SL 1978, ch 359, § 2; SL 1992, ch 341, § 19; SL 2015, ch 246, § 10.



§ 58-5A-31 Registration requirements satisfied by duplicate copies of federal filings.

58-5A-31. Registration requirements satisfied by duplicate copies of federal filings. The provisions for filings required under the provisions of §§ 58-5A-20 to 58-5A-29, inclusive, except for subsection 58-5A-21(2)(e), shall be satisfied by the simultaneous filing with the director of duplicate copies of all filings of an insurer or person in control of an insurer which are required by the Securities Act of 1933, the Securities Exchange Act of 1934, or the Investment Company Act of 1940, unless the director finds in any such case that the information relating to the insurer and any person controlling the insurer necessary to fairly disclose the relationship between them is not provided by such duplicate filings in which case he may by order after notice and hearing require additional filings.

Source: SL 1972, ch 267, § 25.



§ 58-5A-32 Standards for material transactions by registered insurers with affiliates--Nonconformity.

58-5A-32. Standards for material transactions by registered insurers with affiliates--Nonconformity. Any material transaction by a registered insurer with an affiliate is subject to the following standards:

(1) The terms shall be fair and reasonable;

(2) The books, accounts, and records of each party shall be maintained to clearly and accurately disclose the precise nature and details of the transaction including information necessary to support the reasonableness of the charges or fees to the respective parties;

(3) The insurer's surplus to policyholders following any dividends or distributions to shareholders or affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs;

(4) Charges or fees for services performed shall be reasonable;

(5) Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied; and

(6) Any agreement for cost sharing services and management shall include provisions as required by law or rule.

Any transaction which is not in conformity with this section is subject to the provisions of §§ 58-5A-64, 58-5A-65, and 58-5A-67.

Source: SL 1972, ch 267, § 26; SL 1990, ch 158, § 25; SL 1992, ch 341, § 20; SL 2015, ch 246, § 11.



§ 58-5A-33 Repealed.

58-5A-33. Repealed by SL 1990, ch 158, § 26



§ 58-5A-34 Adequacy of insurer's surplus--Factors considered.

58-5A-34. Adequacy of insurer's surplus--Factors considered. For purposes of this chapter in determining whether an insurer's surplus to policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria;

(2) The extent to which the insurer's business is diversified among the several lines of insurance;

(3) The number and size of risks insured in each line of business;

(4) The extent of the geographical dispersion of the insurer's insured risks;

(5) The nature and extent of the insurer's reinsurance program;

(6) The quality, diversification, and liquidity of the insurer's investment portfolio;

(7) The recent past and projected future trend in the size of the insurer's surplus to policyholders;

(8) The surplus to policyholders maintained by other comparable insurers;

(9) The adequacy of the insurer's reserves;

(10) The quality and liquidity of investments in affiliates made pursuant to this chapter and chapters 58-26 and 58-27. The director may treat any investment under this subdivision as a disallowed asset; and

(11) The quality of the company's earnings and the extent to which the reported earnings include extraordinary items.
Source: SL 1972, ch 267, § 28; SL 1992, ch 341, § 26; SL 1993, ch 359, § 4.



§ 58-5A-35 Notice to director of extraordinary distribution--Approval by director.

58-5A-35. Notice to director of extraordinary distribution--Approval by director. No insurer subject to this chapter may pay any extraordinary dividend or make any other extraordinary distribution to its stockholders until thirty days after the director has received notice of the declaration thereof and has approved or has not disapproved the payment within the thirty-day period. For purposes of this section, an extraordinary dividend or distribution is any dividend or distribution which, together with other dividends or distributions made within the preceding twelve months, exceeds, as of December thirty-first of the year immediately preceding, the greater of ten percent of the insurer's surplus to policyholders, or the net gain from operations of the insurer if the insurer is a life insurer, or the net income if the insurer is not a life insurer but does not include pro rata distribution of any class of the insurer's own securities. For the purpose of this section, net gain from operations and net income includes net realized capital gains in an amount not to exceed twenty percent of net unrealized capital gains. An insurer may declare an extraordinary dividend or distribution which is conditional upon the director's approval thereof, and the declaration shall confer no rights upon stockholders until the director has approved or has not disapproved the payment within the thirty-day period.

Source: SL 1972, ch 267, § 29; SL 1993, ch 359, § 1.



§ 58-5A-36 Application for approval of extraordinary distribution--Contents.

58-5A-36. Application for approval of extraordinary distribution--Contents. Requests for approval of extraordinary dividends or any other extraordinary distribution to security holders shall include the following:

(1) The date established for payment of the dividend;

(2) A statement as to whether the dividend is to be in cash or other property and, if in property, a description thereof, its cost, and its fair market value together with an explanation of the basis for valuation;

(3) The amounts and dates of all dividends, including regular dividends, paid within the period of twelve consecutive months ending on the date fixed for payment of the proposed dividend for which approval is sought and commencing on the day after the same day of the same month in the last preceding year;

(4) A balance sheet and statement of income for the period intervening from the last annual statement filed with the director and the end of the month preceding the month in which the request for dividend approval is submitted;

(5) A brief statement as to the effect of the proposed dividend upon the insurer's surplus and the reasonableness of surplus in relation to the insurer's outstanding liabilities and the adequacy of surplus relative to the insurer's financial needs.
Source: SL 1972, ch 267, § 30.



§ 58-5A-37 Examination of insurers and affiliates.

58-5A-37. Examination of insurers and affiliates. Subject to the limitations contained in this section and §§ 58-5A-38 to 58-5A-40, inclusive, and in addition to the powers which the director has under the provision of this title relating to the examination of insurers, the director may examine any registered insurer and the insurer's affiliates to ascertain the financial condition of the insurer, including enterprise risk to the insurer by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company on a consolidated basis.

Source: SL 1972, ch 267, § 31; SL 2015, ch 246, § 12.



§ 58-5A-38 Grounds for director's examination.

58-5A-38. Grounds for director's examination. The director shall exercise his power under § 58-5A-37 only if the examination of the insurer under the provisions of this title is inadequate or the interests of the policyholders of such insurer may be adversely affected.

Source: SL 1972, ch 267, § 32.



§ 58-5A-38.1 Production of records, books, and other information.

58-5A-38.1. Production of records, books, and other information. The director may order any registered insurer to produce records, books, or other information papers in the possession of the insurer or the insurer's affiliates as are reasonably necessary to determine compliance with the provisions of this chapter. The director may order any registered insurer to produce information not in the possession of the insurer if the insurer is able to obtain access to the information pursuant to contractual relationships, statutory obligations, or other method. If the insurer is unable to obtain the information requested by the director, the insurer shall provide the director a detailed explanation of the reason the insurer is unable to obtain the information and the identity of the holder of the information. If an insurer's detailed explanation is found to be without merit, it is grounds for the revocation of the insurer's license at a hearing held pursuant to chapter 1-26.

Source: SL 2015, ch 246, § 13.



§ 58-5A-38.2 Examination of registered insurer's affiliates to obtain information.

58-5A-38.2. Examination of registered insurer's affiliates to obtain information. If the insurer fails to comply with an order made pursuant to § 58-5A-38.1, the director may examine the registered insurer's affiliates to obtain the information. The director may issue subpoenas, administer oaths, and examine under oath any person for purposes of determining compliance with the provisions of §§ 58-5A-37 to 58-5A-40, inclusive. Each person is obliged to attend as a witness at the place specified in the subpoena, if the witness is subpoenaed within this state. The witness is entitled to the same fees and mileage, if claimed, as a witness in appearing in any state court and the fees shall be itemized and paid by the insurer being examined.

Source: SL 2015, ch 246, § 14.



§ 58-5A-39 Personnel employed by department for conduct of examination.

58-5A-39. Personnel employed by department for conduct of examination. The department may retain at the registered insurer's expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the director's staff as shall be reasonably necessary to assist in the conduct of the examination under § 58-5A-37. Any person so retained shall be under the direction and control of the director and shall act in a purely advisory capacity.

Source: SL 1972, ch 267, § 33.



§ 58-5A-40 Insurer to pay expense of examination.

58-5A-40. Insurer to pay expense of examination. Each registered insurer producing for examination records, books, and papers pursuant to § 58-5A-37 shall be liable for and shall pay the expense of such examination.

Source: SL 1972, ch 267, § 34.



§ 58-5A-41 Confidentiality of information in possession or control of Division--Use in regulatory or legal action--Grounds for publication by director.

58-5A-41. Confidentiality of information in possession or control of Division--Use in regulatory or legal action--Grounds for publication by director. Documents, materials, or other information including filings in the possession or control of the Division of Insurance that are obtained by or disclosed to the director or any other person in the course of an examination or investigation made pursuant to this chapter and all information reported pursuant to this chapter shall be confidential by law and privileged, are not subject to open records, freedom of information, sunshine, or other related laws, are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action. However, the director is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the director's official duties. The director may not otherwise make the documents, materials, or other information public without the prior written consent of the insurer to which it pertains unless the director, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by the publication thereof, in which event the director may publish all or any part in such manner as may be deemed appropriate.

Source: SL 1972, ch 267, § 35; SL 2015, ch 246, § 27.



§ 58-5A-41.1 Testimony in private civil action concerning confidential information prohibited.

58-5A-41.1. Testimony in private civil action concerning confidential information prohibited. Neither the director nor any person who receives documents, materials, or other information while acting under the authority of the director or with whom the documents, materials, or other information are shared pursuant to the provisions of § 58-5A-41 is permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to the provisions of § 58-5A-41.

Source: SL 2015, ch 246, § 15.



§ 58-5A-41.2 Certain sharing of confidential information permitted.

58-5A-41.2. Certain sharing of confidential information permitted. To assist in the performance of the duties assigned to the director pursuant to the provisions of this chapter:

(1) The director may, upon request, share documents, materials, or other information, including the confidential and privileged documents, materials, or information disclosed pursuant to this chapter with a state, federal, and international regulatory agency, the NAIC and its affiliates and subsidiaries, and a state, federal, and international law enforcement authority, including a member of any supervisory college described in §§ 58-5A-78 to 58-5A-80, inclusive, if the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material, or other information, and verifies in writing the legal authority to maintain confidentiality;

(2) Notwithstanding the provisions of subdivision (1), the director may only share confidential and privileged documents, or information reported pursuant to § 58-5A-29.1, with a director of a state that has laws substantially similar to the provisions of § 58-5A-41, and who agrees in writing not to disclose such information; and

(3) May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

The sharing of information by the director pursuant to this chapter does not constitute a delegation of regulatory authority or rule-making authority, and the director is solely responsible for the administration, execution, and enforcement of the provisions of this chapter.

Source: SL 2015, ch 246, § 16.



§ 58-5A-41.3 Agreements regarding sharing of confidential information.

58-5A-41.3. Agreements regarding sharing of confidential information. The director shall enter into written agreements with the NAIC governing the sharing and use of information provided pursuant to this chapter that:

(1) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC and its affiliates and subsidiaries pursuant to this chapter, including procedures and protocols for sharing by the NAIC with any other state, federal, or international regulator;

(2) Specify that ownership of information shared with the NAIC and its affiliates and subsidiaries pursuant to this chapter remains with the director and that the NAIC use of the information is subject to the direction of the director;

(3) Require prompt notice to be given to an insurer whose confidential information is in the possession of the NAIC pursuant to this chapter and is subject to a request or subpoena issued to the NAIC for disclosure or production; and

(4) Require the NAIC and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the NAIC and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the NAIC and its affiliates and subsidiaries pursuant to this chapter.
Source: SL 2015, ch 246, § 17.



§ 58-5A-41.4 Information in possession or control of NAIC confidential.

58-5A-41.4. Information in possession or control of NAIC confidential. Any document, material, or other information in the possession or control of the NAIC, shared pursuant to this chapter, is confidential by law and privileged, is not subject to subpoena, open records laws, and is not subject to discovery or admissible as evidence in any private civil action.

Source: SL 2015, ch 246, § 25.



§ 58-5A-41.5 Confidentiality not waived by disclosure of information.

58-5A-41.5. Confidentiality not waived by disclosure of information. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information may occur as a result of disclosure to the director pursuant to this chapter or as a result of sharing as authorized pursuant to this chapter.

Source: SL 2015, ch 246, § 28.



§ 58-5A-42 Repealed.

58-5A-42. Repealed by SL 1978, ch 359, § 3



§ 58-5A-43 Acquisition of subsidiaries--Limitations.

58-5A-43. Acquisition of subsidiaries--Limitations. Any domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries with the approval of the director and within those acquisitions allowed by this title as long as the aggregate investment by the insurer and its subsidiaries acquired or organized do not exceed the limitations applicable to the investment.

Source: SL 1992, ch 341, § 2.



§ 58-5A-44 Disposition of investment in subsidiary upon cessation of control--Waiver.

58-5A-44. Disposition of investment in subsidiary upon cessation of control--Waiver. If an insurer ceases to control a subsidiary, it shall dispose of the investment in the subsidiary within three years from the time of the cessation of control or within further time as the director may prescribe upon written request by the insurer. If the investment qualifies for investment under any other section of this chapter, and the insurer has notified the director in writing of that qualification, the disposition requirement may be waived by the director.

Source: SL 1992, ch 341, § 3.



§ 58-5A-45 Pre-acquisition notification--"Person" defined.

58-5A-45. Pre-acquisition notification--"Person" defined. Any person acquiring assets pursuant to § 58-5A-3 shall file a pre-acquisition notification with the director containing the information set forth in § 58-5A-48 thirty days prior to the proposed effective date of the acquisition. Any person failing to file is subject to § 58-5A-53. For the purposes of this section, "person" does not include any securities broker holding, in the usual and customary brokers function, less than twenty percent of the voting securities of an insurance company or of any person which controls an insurance company.

Source: SL 1992, ch 341, § 4.



§ 58-5A-46 "Acquisition" and "Involved insurer" defined--Limited application.

58-5A-46. "Acquisition" and "Involved insurer" defined--Limited application. The following definitions shall only apply to §§ 58-5A-47 to 58-5A-53, inclusive:

(1) "Acquisition," any agreement, arrangement, or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes the acquisition of voting securities, assets, bulk reinsurance, and mergers; and

(2) "Involved insurer," an insurer which either acquires or is acquired, is affiliated with an acquirer or acquired or is the result of a merger.
Source: SL 1992, ch 341, § 8.



§ 58-5A-47 Application of §§ 58-5A-46 to 58-5A-53--Exceptions.

58-5A-47. Application of §§ 58-5A-46 to 58-5A-53--Exceptions. The provisions of §§ 58-5A-46 to 58-5A-53, inclusive, apply to any acquisition in which there is a change in control of an insurer authorized to do business in this state except the following:

(1) A purchase of securities solely for investment purposes as long as the securities are not used by voting or otherwise to lessen the competition in any insurance market in this state to the detriment of policyholders or consumers. If a purchase of securities results in a presumption of control pursuant to subdivision 58-5A-1(2), it is not solely for investment purposes unless the director or commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and the disclaimer or affirmative finding is communicated by the domiciliary director or commissioner to the director of this state;

(2) The acquisition of any person by another person if both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if pre-acquisition notification is filed with the director in accordance with the provisions of § 58-5A-48 thirty days prior to the proposed effective date of the acquisition. Pre-acquisition notification is not required for exclusion from this subdivision if the acquisition would otherwise be excluded from this subdivision by any other subdivision of this section;

(3) The acquisition of already affiliated persons;

(4) An acquisition if, as an immediate result of the acquisition,

(a) In no market would the combined market share of the involved insurers exceed five percent of the total market;

(b) There would be no increase in any market share; or

(c) In no market would the combined market share of the involved insurers exceed twelve percent of the total market, and the market share increase by more than two percent of the total market.

For the purpose of this subdivision, a market means direct written insurance premium in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state;

(5) An acquisition for which a pre-acquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business; and

(6) An acquisition of an insurer whose domiciliary director or commissioner affirmatively finds that the insurer is in failing condition; there is a lack of feasible alternatives to improving the condition; the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and the findings are communicated by the domiciliary director or commissioner to the director of this state.
Source: SL 1992, ch 341, § 9; SL 2015, ch 246, § 23.



§ 58-5A-48 Pre-acquisition notification--Contents--Waiting period.

58-5A-48. Pre-acquisition notification--Contents--Waiting period. An acquisition covered pursuant to the provisions of § 58-5A-47 may be subject to an order pursuant to § 58-5A-69 unless the acquiring or acquired person files a pre-acquisition notification and the waiting period has expired. The director shall give confidential treatment to information submitted under this section in the same manner as provided in § 58-5A-41.

The notification shall be as follows:

(1) The pre-acquisition notification of this chapter shall be in a form and contain information as prescribed by the National Association of Insurance Commissioners relating to those markets which, under subdivision 58-5A-47(4), cause the acquisition not to be exempted from the provisions of this section. The director may require additional material and information to determine whether the proposed acquisition, if consummated, would violate the competitive standard of §§ 58-5A-49 and 58-5A-50. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of the person indicating his ability to render an informed opinion;

(2) The waiting period required shall begin on the date of receipt of the director of a pre-acquisition notification and shall end on the earlier of the thirtieth day after the date of the receipt, or termination of the waiting period by the director. Prior to the end of the waiting period, the director on a one-time basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the thirtieth day after receipt of the additional information by the director or termination of the waiting period by the director.
Source: SL 1992, ch 341, § 10; SL 2015, ch 246, § 24.



§ 58-5A-49 Action by director when acquisition lessens competition--Promulgation of rules establishing competitive standards.

58-5A-49. Action by director when acquisition lessens competition--Promulgation of rules establishing competitive standards. The director may enter an order under § 58-5A-67 or 58-5A-69 with respect to an acquisition if there is substantial evidence that the effect of the acquisition lessens competition in any line of insurance in this state to the detriment of consumers or tends to create a monopoly or if the insurer fails to file adequate information in compliance with § 58-5A-48. The director may promulgate rules pursuant to chapter 1-26 to establish criteria and factors for competitive standards. The director may disapprove the acquisition or act to prevent the acquisition by invoking the laws of this state.

Source: SL 1992, ch 341, § 11.



§ 58-5A-50 Acquisitions subject to order under § 58-5A-69.

58-5A-50. Acquisitions subject to order under § 58-5A-69. An order may not be entered under § 58-5A-69 if:

(1) The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from the economies would exceed the public benefits which would arise from not lessening competition; or

(2) The acquisition will substantially increase the availability of insurance, and the public benefits of the increase would exceed the public benefits which would arise from not lessening competition.
Source: SL 1992, ch 341, § 12.



§ 58-5A-51 Plan for limiting anticompetitive impact of acquisition--Time limit.

58-5A-51. Plan for limiting anticompetitive impact of acquisition--Time limit. An order entered pursuant to §§ 58-5A-49, 58-5A-50, and 58-5A-69 may not become final earlier than thirty days after it is issued, during which time the insurer may submit a plan or notification of submission of a plan to remedy the anticompetitive impact of the acquisition. The director may allow the insurer up to ninety days to complete the submission of the plan. Based upon the plan or other information, the director shall specify the conditions, if any, under the time period during which the aspects of the acquisition causing a violation of the standards of this section would be remedied and the order vacated or modified.

An order pursuant to this section does not apply if the acquisition is not consummated.

Source: SL 1992, ch 341, § 13.



§ 58-5A-52 Fine, suspension, or revocation for violation of cease and desist order.

58-5A-52. Fine, suspension, or revocation for violation of cease and desist order. Any person who violates a cease and desist order of the director may, after notice and hearing, be subject to one or more of the following:

(1) An administrative fine of not more than ten thousand dollars for every day of violation; and

(2) Suspension or revocation of the person's license.
Source: SL 1992, ch 341, § 14.



§ 58-5A-53 Failure to comply with filing requirements--Fine.

58-5A-53. Failure to comply with filing requirements--Fine. Any insurer or other person that fails to make any filing required by §§ 58-5A-46 to 58-5A-52, inclusive, and that fails to demonstrate a good faith effort to comply with any filing requirement is subject to an administrative fine of not less than two thousand five hundred dollars and not more than fifty thousand dollars.

Source: SL 1992, ch 341, § 15.



§ 58-5A-54 Report of dividends and distributions to shareholders--Time limit.

58-5A-54. Report of dividends and distributions to shareholders--Time limit. In addition to the filing requirements of §§ 58-5A-23 and 58-5A-35, each registered insurer shall file with the director a report of all dividends and other distributions to shareholders within fifteen business days following the declaration thereof. However, payment may not be made until ten days after the division receives the report. However, payment of an ordinary dividend may be made on the day that it is declared if an intention to declare the dividend is received by the division ten days before the date of payment. The division shall hold the notice of intention to declare a dividend confidential until the dividend has been declared.

Source: SL 1992, ch 341, § 17; SL 1993, ch 359, § 2; SL 1994, ch 373.



§ 58-5A-55 Persons subject to registration to provide complete and accurate information to insurer.

58-5A-55. Persons subject to registration to provide complete and accurate information to insurer. Any person within an insurance holding company system subject to registration shall be required to provide to an insurer complete and accurate information reasonably necessary to enable the insurer to comply with the provisions of this chapter.

Source: SL 1992, ch 341, § 18.



§ 58-5A-56 Notification to director of certain transactions required.

58-5A-56. Notification to director of certain transactions required. A domestic insurer and any person in its insurance holding company system may not enter into transactions, including any amendment or modification of an affiliate agreement previously filed pursuant to this chapter, that is subject to any materiality standard provided in this section, unless the director has received a written notification from the insurer of the transaction at least thirty days prior to its effective date. The director has thirty days from receipt to approve or disapprove the transaction. If the director takes no action within the thirty days, the transaction is deemed approved. The director may allow less than thirty days notification if the insurer can show cause why a lesser time is necessary. Transactions of which the insurer needs to notify the director are:

(1) Sales, purchases, exchanges, loans, or extensions of credit, guarantees, or investments provided the transactions are equal to or exceed as of December thirty-first next preceding:

(a) With respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders; or

(b) With respect to life insurers, three percent of the insurer's admitted assets;

(2) Loans or extensions of credit by the insurer to any person that is not an affiliate, with the agreement or that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in any affiliate of the insurer provided the transactions are equal to or exceed as of December thirty-first next preceding:

(a) With respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders; or

(b) With respect to life insurers, three percent of the insurer's admitted assets;

(3) Reinsurance agreements or modifications to the agreements, including:

(a) Any reinsurance pooling agreement; and

(b) Any agreement in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a change in the insurer's liabilities in any of the next three years, equal or exceeds five percent of the insurer's surplus as regards policyholders as of December thirty-first next preceding, including any agreement that requires as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of the assets will be transferred to one or more affiliates of the insurer;

(4) All management agreements, service contracts, tax allocation agreements, and all cost-sharing arrangements; and

(5) Any transactions which the director determines may adversely affect the interests of the insurer's policyholders.
Source: SL 1992, ch 341, § 21; SL 2015, ch 246, § 18.



§ 58-5A-57 Transactions entered into to avoid director's review prohibited.

58-5A-57. Transactions entered into to avoid director's review prohibited. A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the holding company system if the purpose of those separate transactions is to avoid the statutory amounts in § 58-5A-56 and thus the review. If the director determines that transactions were entered into over any twelve-month period to avoid § 58-5A-56, the director may exercise his authority under §§ 58-5A-62 to 58-5A-67, inclusive.

Source: SL 1992, ch 341, § 22.



§ 58-5A-58 Considerations in decision to approve or disapprove transactions.

58-5A-58. Considerations in decision to approve or disapprove transactions. The director in making the decision to approve or disapprove the transactions in §§ 58-5A-56 and 58-5A-57 shall consider whether the transactions comply with the standards set forth in § 58-5A-32 and whether they may adversely affect the interests of policyholders or of the insurer.

Source: SL 1992, ch 341, § 23.



§ 58-5A-59 Notification to director of certain investments into one corporation.

58-5A-59. Notification to director of certain investments into one corporation. The director shall be notified within thirty days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten percent of the corporation's voting securities.

Source: SL 1992, ch 341, § 24.



§ 58-5A-60 Certain securities not to be voted at shareholder's meeting--Application for injunction.

58-5A-60. Certain securities not to be voted at shareholder's meeting--Application for injunction. No security, which is the subject of any acquisition, agreement, or arrangement, or which is acquired or to be acquired, in contravention of the provisions of this chapter or order issued by the director, may be voted at any shareholder's meeting, or may be counted for quorum purposes. Any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though those securities were not issued and outstanding; but no action taken at any meeting may be invalidated by the voting of those securities, unless the action would materially affect control of the insurer or unless the circuit court of Hughes County has so ordered. If an insurer or the director has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this chapter, an order issued by the director, the insurer or the director may apply to the circuit court in Hughes County to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of this chapter or order issued by the director, to enjoin the voting of any security so acquired, or to void any vote of a security already cast at any meeting of shareholders.

Source: SL 1992, ch 341, § 27.



§ 58-5A-61 Petition to seize or sequester voting securities acquired in violation of chapter.

58-5A-61. Petition to seize or sequester voting securities acquired in violation of chapter. An insurer or the director may petition the court in Hughes County for an order to seize or sequester any voting securities of the insurer owned directly or indirectly by a person if that person has acquired or is proposed to acquire any voting securities in violation of this chapter.

Source: SL 1992, ch 341, § 28.



§ 58-5A-62 Violations by officers subject to fine--Determining amount of fine.

58-5A-62. Violations by officers subject to fine--Determining amount of fine. Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly permits any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to this chapter shall pay, in their individual capacity, an administrative fine of not more than five thousand dollars per violation. In determining the amount of the fine, the director shall take into account the gravity of the violation, previous violations, and other matters.

Source: SL 1992, ch 341, § 29.



§ 58-5A-63 Transactions or contracts entered into without approval--Cease and desist order by director.

58-5A-63. Transactions or contracts entered into without approval--Cease and desist order by director. If any insurer subject to this chapter or any director, officer, employee, or agent has engaged in any transaction or entered into a contract which is subject to §§ 58-5A-32, 58-5A-34, 58-5A-35, 58-5A-56, 58-5A-58, and 58-5A-59 and which would not have been approved had approval been requested, the director may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing, the director may also order the insurer to void any contracts and restore the status quo if the action is in the best interest of the policyholders, creditors, or the public.

Source: SL 1992, ch 341, § 30.



§ 58-5A-64 Criminal proceedings for violation committed knowingly--Fine.

58-5A-64. Criminal proceedings for violation committed knowingly--Fine. If it appears to the director that any insurer or any director, officer, employee, or agent thereof has knowingly committed a violation of this chapter, the director may request of the attorney general that criminal proceedings be instituted in the circuit court of Hughes County.

Any insurer which knowingly violates this chapter may be fined not more than twenty-five thousand dollars per violation. Any individual who knowingly violates this chapter may be fined in his individual capacity not more than two thousand dollars per violation.

Source: SL 1992, ch 341, § 31.



§ 58-5A-65 False statements, reports, or filings as felony.

58-5A-65. False statements, reports, or filings as felony. Any officer, director, or employee of an insurance holding company system who knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the director is guilty of a Class 6 felony.

Source: SL 1992, ch 341, § 32.



§ 58-5A-66 Order for conservation, liquidation, or rehabilitation--Distribution and recovery--Liability.

58-5A-66. Order for conservation, liquidation, or rehabilitation--Distribution and recovery--Liability. If an order for conservation, liquidation, or rehabilitation of a domestic insurer has been entered, the receiver may recover on behalf of the insurer:

(1) From any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions (other than distributions of shares of the same class of stock) paid by the insurer on its capital stock; or

(2) Any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer, or employee;
where the distribution or payment pursuant to subdivision (1) or (2) of this section is made at any time during the one year preceding the petition for liquidation, conservation or rehabilitation subject to the limitations of this section.

No such distribution is recoverable if the parent or affiliate shows that when paid the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

Any person that was a parent corporation or holding company or any person that otherwise controlled the insurer or affiliate at the time distributions were paid is liable up to the amount of distributions or payments the person received. Any person that otherwise controlled the insurer at the time the distributions were declared is liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they are jointly and severally liable.

The maximum amount recoverable shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

To the extent that any person liable under this section is insolvent or otherwise fails to pay claims due from it, its parent corporation or holding company or person that otherwise controlled it at the time the distribution was paid is jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person that otherwise controlled it.

Source: SL 1992, ch 341, § 33.



§ 58-5A-67 Suspension, revocation, or refusal to renew license for violation.

58-5A-67. Suspension, revocation, or refusal to renew license for violation. If any person has committed a violation of this chapter which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the director may, suspend, revoke, or refuse to renew the insurer's license or authority to do business in this state.

Source: SL 1992, ch 341, § 34.



§ 58-5A-68 Stay of director's action upon appeal to circuit court.

58-5A-68. Stay of director's action upon appeal to circuit court. The filing of an appeal to the circuit court for any administrative act shall stay the application of any rule, order, or other action of the director to the appealing party unless the court, after giving the party notice and an opportunity to be heard, determines that a stay would be detrimental to the interest of policyholders, shareholders, creditors, or the public.

Source: SL 1992, ch 341, § 35.



§ 58-5A-69 Order by director upon violation of standards--Cease and desist--Denial of license.

58-5A-69. Order by director upon violation of standards--Cease and desist--Denial of license. If an acquisition violates the standards of this chapter, the director may enter an order:

(1) Requiring an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation; or

(2) Denying the application of an acquired or acquiring insurer for a license to do business in this state.
Source: SL 1992, ch 341, § 36.



§ 58-5A-70 Promulgation of rules by director.

58-5A-70. Promulgation of rules by director. The director may promulgate rules pursuant to chapter 1-26 covering requirements, standards, criteria, and limitations on acquisitions, mergers, and divestitures; notification of acquisitions or divestitures and the format for notification; competitive impact and the plans to remedy anticompetitive impact; the registration statement, information needed for compliance with the chapter, and material transactions; loans, extensions of credit; reinsurance agreements; extraordinary dividends; admittance or disallowance of assets and transactions of which the director needs notification; and standards and criteria for determining transactions which may adversely affect policyholders or the insurer.

Source: SL 1992, ch 341, § 37.



§ 58-5A-71 Application of §§ 58-5A-60 and 58-5A-61.

58-5A-71. Application of §§ 58-5A-60 and 58-5A-61. Sections 58-5A-60 and 58-5A-61 do not apply to § 58-5A-47.

Source: SL 1992, ch 341, § 38.



§ 58-5A-72 Ownership situs of voting securities.

58-5A-72. Ownership situs of voting securities. For the purposes of this chapter, the situs of the ownership of the voting securities of a domestic insurer in a holding company system shall be construed to be in this state.

Source: SL 1992, ch 341, § 39.



§ 58-5A-73 Additional investments by domestic insurer.

58-5A-73. Additional investments by domestic insurer. In addition to investments in common stock, preferred stock, debt obligations, and other securities permitted, a domestic insurer under this chapter may also:

(1) Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts which do not exceed the lesser of ten percent of the insurer's assets or fifty percent of the insurer's surplus as regards policyholders, provided that after investing, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. In calculating the amount of the investments, investments in domestic or foreign insurance subsidiaries shall be excluded, and there shall be included:

(a) Total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities; and

(b) All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus, of a subsidiary subsequent to its acquisition or formation;

(2) Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer provided that each subsidiary agrees to limit its investments in any asset so that the investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified. For the purpose of this clause, the term, the total investment of the insurer, includes:

(a) Any direct investment by the insurer in an asset; and

(b) The insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary;

(3) With the approval of the director, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries, provided that after the investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.
Source: SL 1992, ch 341, § 40.



§ 58-5A-74 Determining whether investments meet applicable requirements.

58-5A-74. Determining whether investments meet applicable requirements. Whether any investment pursuant to § 58-5A-73 meets the applicable requirements of that section is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

Source: SL 1992, ch 341, § 25.



§ 58-5A-75 Investments subject to chapter 58-27.

58-5A-75. Investments subject to chapter 58-27. Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to § 58-5A-73 are subject to chapter 58-27.

Source: SL 1992, ch 341, § 41.



§ 58-5A-76 Application to insurer not a member of same holding company.

58-5A-76. Application to insurer not a member of same holding company. Nothing contained in this chapter authorizes or permits any transactions which, in the case of an insurer not a member of the same holding company system, would be otherwise contrary to law.

Source: SL 1992, ch 341, § 44.



§ 58-5A-77 Dividends paid from earned surplus--Exclusions--Promulgation of rules for ordinary dividends.

58-5A-77. Dividends paid from earned surplus--Exclusions--Promulgation of rules for ordinary dividends. Insurers subject to this chapter may only pay dividends from earned surplus excluding surplus arising from unrealized capital gains or revaluation of assets. The director may promulgate rules pursuant to chapter 1-26 covering requirements for ordinary dividends including those for approval or disapproval of ordinary dividends.

Source: SL 1993, ch 359, § 3.



§ 58-5A-78 Director's participation in supervisory college to determine insurer compliance.

58-5A-78. Director's participation in supervisory college to determine insurer compliance. Pursuant to the provisions of §§ 58-5A-78 to 58-5A-80, inclusive, the director may participate in a supervisory college for any domestic insurer registered pursuant to this chapter that is part of an insurance holding company system with international operations to determine compliance by the insurer with this chapter. The director, with respect to a supervisory college, may perform any of the following activities:

(1) Initiate the establishment of a supervisory college;

(2) Clarify the membership and participation of any other supervisor in the supervisory college;

(3) Clarify the functions of the supervisory college and the role of any other regulator, including the establishment of a group-wide supervisor;

(4) Coordinate the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing; and

(5) Establish a crisis management plan.
Source: SL 2015, ch 246, § 19.



§ 58-5A-79 Expenses of director's participation in supervisory college .

58-5A-79. Expenses of director's participation in supervisory college. Each registered insurer subject to §§ 58-5A-78 to 58-5A-80, inclusive, is liable for and shall pay the reasonable expenses of the director's participation in a supervisory college, including reasonable travel expenses. A supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the director may establish a regular assessment to the insurer for the payment of these expenses.

Source: SL 2015, ch 246, § 20.



§ 58-5A-80 Director's participation in supervisory college with other regulators.

58-5A-80. Director's participation in supervisory college with other regulators. The director may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including any state, federal, and international regulatory agency to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management, and governance processes of individual insurers. The director may enter into agreements pursuant to §§ 58-5A-41.2 and 58-5A-41.3 providing for the basis for cooperation between the director and any other regulatory agency, and the activities of the supervisory college. Nothing in this section delegates to the supervisory college the authority of the director to regulate or supervise the insurer or its affiliates within its jurisdiction.

Source: SL 2015, ch 246, § 21.



§ 58-5A-81 Maintenance of risk management framework.

58-5A-81. Maintenance of risk management framework. An insurer shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing, and reporting on its material and relevant risks. This requirement may be satisfied if the insurance group, of which the insurer is a member, maintains a risk management framework applicable to the operations of the insurer.

Source: SL 2017, ch 210, § 2.



§ 58-5A-82 Regular conduct of ORSA.

58-5A-82. Regular conduct of ORSA. Subject to the provisions of §§ 58-5A-85 to 58-5A-88, inclusive, an insurer, or the insurance group of which the insurer is a member, shall regularly conduct an ORSA consistent with a process comparable to the ORSA guidance manual. The ORSA shall be conducted at least annually but also at any time when there are significant changes to the risk profile of the insurer or the insurance group of which the insurer is a member.

Source: SL 2017, ch 210, § 3.



§ 58-5A-83 Submission of ORSA summary report or comparable reports to division.

58-5A-83. Submission of ORSA summary report or comparable reports to division. The ORSA summary report, or any combination of reports that together contain the information described in the ORSA guidance manual, shall be submitted to the division upon the director's request. The director may request the ORSA summary report no more than annually. If the insurer is a member of an insurance group, then the insurer shall submit the report or reports required by §§ 58-5A-81 to 58-5A-93, inclusive, if the director is the lead state director of the insurance group.

An insurer may comply with this section by providing the most recent and substantially similar reports provided by the insurer or another member of an insurance group of which the insurer is a member to the commissioner of another state or to a supervisor or regulator of a foreign jurisdiction, if that report provides information that is comparable to the information described in the ORSA guidance manual. Any such report in a language other than English must be accompanied by a translation of that report into the English language.

Source: SL 2017, ch 210, § 4.



§ 58-5A-84 ORSA summary report requirements.

58-5A-84. ORSA summary report requirements. ORSA summary reports shall:

(1) Include a signature of the insurer or insurance group's chief risk officer or other executive having responsibility for the oversight of the insurer's enterprise risk management process attesting to the best of their belief and knowledge that the insurer applies the enterprise risk management process described in the ORSA summary report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee thereof;

(2) Be prepared consistent with the ORSA guidance manual. Documentation and supporting information shall be maintained and made available upon examination or upon request of the director; and

(3) Be reviewed by the division, and any additional requests for information shall be made using similar procedures currently used in the analysis and examination of multi-state or global insurers and insurance groups.
Source: SL 2017, ch 210, § 5.



§ 58-5A-85 Exemption from requirements.

58-5A-85. Exemption from requirements. An insurer shall be exempt from the requirements of §§ 58-5A-81 to 58-5A-93, inclusive, if:

(1) The insurer has annual direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation and National Flood Insurance Program, less than five hundred million dollars; and

(2) The insurance group of which the insurer is a member has annual direct written and unaffiliated assumed premium, including international direct and assumed premium, but excluding premiums reinsured with the Federal Crop Insurance Corporation and National Flood Insurance Program, less than one billion dollars.
Source: SL 2017, ch 210, § 6.



§ 58-5A-86 Requirements where insurer or insurer's group does not qualify for exemption.

58-5A-86. Requirements where insurer or insurer's group does not qualify for exemption. If an insurer qualifies for exemption pursuant to subdivision 58-5A-85(1), but the insurance group of which the insurer is a member does not qualify for exemption pursuant to subdivision 58-5A-85(2), the ORSA summary report that may be required shall include every insurer within the insurance group. This requirement may be satisfied by the submission of more than one ORSA summary report for any combination of insurers provided any combination of reports includes every insurer within the insurance group.

If an insurer does not qualify for exemption pursuant to subdivision 58-5A-85(1), but the insurance group of which it is a member qualifies for exemption pursuant to subdivision 58-5A-85(2), the only ORSA summary report that may be required shall be the report applicable to that insurer.

Source: SL 2017, ch 210, § 7.



§ 58-5A-87 Insurer's application for waiver.

58-5A-87. Insurer's application for waiver. An insurer that does not qualify for exemption may apply to the director for a waiver from the requirements of §§ 58-5A-81 to 58-5A-93, inclusive, based upon unique circumstances. In deciding whether to grant the insurer's request for waiver, the director may consider the type and volume of business written, ownership and organizational structure, and any other factor the director considers relevant to the insurer or insurance group of which the insurer is a member. If the insurer is part of an insurance group with insurers domiciled in more than one state, the director shall coordinate with the lead state commissioner and with the other domiciliary commissioners in considering whether to grant the insurer's request for a waiver.

Source: SL 2017, ch 210, § 8.



§ 58-5A-88 One year period to comply with requirements following loss of qualification for exemption.

58-5A-88. One year period to comply with requirements following loss of qualification for exemption. If an insurer that qualifies for an exemption subsequently no longer qualifies for that exemption due to changes in premium as reflected in the insurer's most recent annual statement or in the most recent annual statements of the insurers within the insurance group of which the insurer is a member, the insurer shall have one year following the year the threshold is exceeded to comply with the requirements of §§ 58-5A-81 to 58-5A-93, inclusive.

Source: SL 2017, ch 210, § 9.



§ 58-5A-89 Conditions under which director may require maintenance of risk management framework, conduct of ORSA, and filing of ORSA summary report.

58-5A-89. Conditions under which director may require maintenance of risk management framework, conduct of ORSA, and filing of ORSA summary report. Notwithstanding the exemptions from the requirements of §§ 58-5A-81 to 58-5A-93, inclusive, the director may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA summary report:

(1) Based on unique circumstances including the type and volume of business written, ownership and organizational structure, federal agency requests, and international supervisor requests; or

(2) If the insurer has risk-based capital levels requiring company action, meets one or more of the standards of an insurer deemed to be in hazardous financial condition, or otherwise exhibits qualities of a troubled insurer as determined by the director.
Source: SL 2017, ch 210, § 10.



§ 58-5A-90 Confidentiality of information submitted to division.

58-5A-90. Confidentiality of information submitted to division. Documents, materials, or other information, including the ORSA summary report, in the possession of or control of the division that are obtained by, created by, or disclosed to the director or any other person under §§ 58-5A-81 to 58-5A-93, inclusive, are recognized by this state as being proprietary and containing trade secrets. All such documents, materials, or other information are confidential by law and privileged, are not subject to chapter 1-27, are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action. However, the director is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the director's official duties. The director may not make the documents, materials, or other information public without the prior written consent of the insurer.

Neither the director nor any person who received documents, materials, or other ORSA-related information, through examination or otherwise, while acting under the authority of the director or with whom such documents, materials, or other information are shared pursuant to §§ 58-5A-81 to 58-5A-93, inclusive, may be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information except in regulatory or legal actions brought as a part of the director's official duties.

Source: SL 2017, ch 210, § 11.



§ 58-5A-91 Powers and duties of director regarding ORSA.

58-5A-91. Powers and duties of director regarding ORSA. In order to assist in the performance of the director's regulatory duties regarding ORSA, the director:

(1) May, upon request, share documents, materials, or other ORSA-related information, including the confidential and privileged documents, materials, or information subject to § 58-5A-90, including proprietary and trade secret documents and other materials with state, federal, and international financial regulatory agencies, including members of any supervisory college, with the NAIC or any third-party consultants designated by the director, if the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality;

(2) May receive documents, materials, or other ORSA-related information, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college, or from the NAIC and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) Shall enter into a written agreement with the NAIC or a third-party consultant governing sharing and use of information provided pursuant to §§ 58-5A-81 to 58-5A-93, inclusive, consistent with this subdivision that shall:

(a) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC or a third-party consultant pursuant to §§ 58-5A-81 to 58-5A-93, inclusive, including procedures and protocols for sharing by the NAIC with other state regulators from states in which the insurance group has domiciled insurers. The agreement shall provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality;

(b) Specify that ownership of information shared with the NAIC or a third-party consultant pursuant to §§ 58-5A-81 to 58-5A-93, inclusive, remains with the director and the use of the information by the NAIC or a third-party consultant is subject to the direction of the director;

(c) Prohibit the NAIC or third-party consultant from storing the information shared pursuant to §§ 58-5A-81 to 58-5A-93, inclusive, in a permanent database after the underlying analysis is completed;

(d) Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC or a third-party consultant pursuant to §§ 58-5A-81 to 58-5A-93, inclusive, when subject to a request or subpoena to the NAIC or a third-party consultant for disclosure or production;

(e) Require the NAIC or a third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the NAIC or a third-party consultant may be required to disclose confidential information about the insurer shared with the NAIC or a third-party consultant pursuant to §§ 58-5A-81 to 58-5A-93, inclusive; and

(f) In the case of an agreement involving a third-party consultant, provide for the insurer's written consent.
Source: SL 2017, ch 210, § 12.



§ 58-5A-92 Sharing of information and documents by director--Confidentiality.

58-5A-92. Sharing of information and documents by director--Confidentiality. The sharing of information and documents by the director pursuant to §§ 58-5A-81 to 58-5A-93, inclusive, does not constitute a delegation of regulatory authority or rule making. The director is solely responsible for the administration, execution, and enforcement of the provisions of §§ 58-5A-81 to 58-5A-93, inclusive. No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade-secret materials, or other ORSA-related information may occur as a result of disclosure of such ORSA-related information or documents to the director under this section or as a result of sharing as authorized in §§ 58-5A-81 to 58-5A-93, inclusive. Documents, materials, or other information in the possession or control of the NAIC or a third-party consultant pursuant to §§ 58-5A-81 to 58-5A-93, inclusive, are confidential by law and privileged, are not subject to chapter 1-27, are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action.

Source: SL 2017, ch 210, § 13.



§ 58-5A-93 Promulgation of rules regarding ORSA.

58-5A-93. Promulgation of rules regarding ORSA. The director shall promulgate rules, pursuant to chapter 1-26, to carry out ORSA including:

(1) Adoption of the NAIC ORSA guidance manual;

(2) Definition of terms;

(3) Fees; and

(4) Timing, form, and content of reports.
Source: SL 2017, ch 210, § 14.






Chapter 05B - Mutual Medical Malpractice Insurers

§ 58-5B-1 Definition of terms.

58-5B-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Director," the director of insurance or a designee;

(2) "Licensed health care provider," includes a physician and surgeon, osteopath, osteopathic physician and surgeon, or nurse licensed pursuant to the laws of a state, and a hospital licensed pursuant to the laws of a state;

(3) "Medical malpractice insurance," insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death or injury of any person as the result of negligence or malpractice in rendering professional service by any licensed health care provider;

(4) "State" or "states," any or all of the states of Montana, Nebraska, North Dakota, South Dakota, and Wyoming.
Source: SL 1976, ch 315, § 1.



§ 58-5B-2 Malpractice insurance contracts among health care providers.

58-5B-2. Malpractice insurance contracts among health care providers. Any number of physicians and surgeons, osteopaths, osteopathic physicians and surgeons, and graduate nurses, licensed to practice their profession in any of the states, and hospitals licensed under the laws of any of the states, may enter into contracts with each other for the purpose of protecting themselves by insurance against loss by reason of actions at law on account of their alleged error, mistake, negligence, or carelessness in the treatment and care of patients, including the performance of surgical operations, or in the prescribing and dispensing of drugs and medicines, or for loss by reason of damages in other respects, and to reimburse any member in case of such loss.

Source: SL 1976, ch 315, § 2.



§ 58-5B-3 Incorporation of mutual malpractice insurers--Conflict of laws.

58-5B-3. Incorporation of mutual malpractice insurers--Conflict of laws. All domestic corporations, organized for the purpose of transacting such insurance business under the provisions of this chapter, shall incorporate under the provisions of chapter 58-5, and be regulated as mutual insurers; provided, the provisions of this chapter shall govern where in conflict with other laws or parts of laws.

Source: SL 1976, ch 315, § 3.



§ 58-5B-4 Number of insurance applications required before certificate issued to mutual insurer.

58-5B-4. Number of insurance applications required before certificate issued to mutual insurer. No original certificate of authority shall be issued by the director of insurance until two hundred fifty applications have been received from health care providers other than hospitals, or in the case of hospitals, applications from hospitals representing fifty percent of the beds in the state or states to be affected, and until the director of insurance has satisfied himself that such mutual insurer has bona fide applications representing the number of applicants required.

Source: SL 1976, ch 315, § 4.



§ 58-5B-5 Admission of foreign insurer to solicit applications and do business in state--Reports--Taxation--Supervision.

58-5B-5. Admission of foreign insurer to solicit applications and do business in state--Reports--Taxation--Supervision. Any mutual insurer organized under laws substantially similar to this chapter of another state, for the purpose of transacting the kind of business described in this chapter may upon application and without prior operating experience or examination, be admitted to solicit applications, and if the necessary number is obtained, do business in this state if the director finds such admission is in the public interest; and shall thereafter make all reports and be subject to taxation, examination, and supervision by the director of insurance to the same extent and in the same manner as are other foreign insurers.

Source: SL 1976, ch 315, § 5.






Chapter 05C - Mutual Legal Malpractice Insurers

§ 58-5C-1 Definition of terms.

58-5C-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Director," the director of insurance;

(2) "Legal malpractice insurance," insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of an error, omission, negligence, or malpractice in the rendering of professional service by any licensed attorney, his agents, or employees.
Source: SL 1977, ch 405, § 1.



§ 58-5C-2 Malpractice insurance contracts among attorneys.

58-5C-2. Malpractice insurance contracts among attorneys. Any number of attorneys licensed to practice their profession in any of the states, may enter into contracts with each other for the purpose of protecting themselves by insurance against loss by reason of actions at law on account of their alleged error, mistake, negligence, or omission or malpractice in the performance of their profession, or for loss by reason of damages in other respects, and to reimburse any member in case of such loss.

Source: SL 1977, ch 405, § 2.



§ 58-5C-3 Incorporation of mutual malpractice insurers--Conflict of laws.

58-5C-3. Incorporation of mutual malpractice insurers--Conflict of laws. All domestic corporations, organized for the purpose of transacting such insurance business under the provisions of this chapter, shall incorporate under the provisions of chapter 58-5, and be regulated as mutual insurers; provided, the provisions of this chapter shall govern where in conflict with other laws or parts of laws.

Source: SL 1977, ch 405, § 3.



§ 58-5C-4 Number of insurance applications required before certificate issued to mutual insurer.

58-5C-4. Number of insurance applications required before certificate issued to mutual insurer. No original certificate of authority may be issued by the director of the Division of Insurance until one hundred applications have been received from licensed attorneys to be affected, and until the director has satisfied himself that such a mutual insurer has bona fide applications representing the number of applicants required.

Source: SL 1977, ch 405, § 4; SL 1979, ch 342.



§ 58-5C-5 Admission of foreign insurer to solicit applications and do business in state--Reports--Taxation--Supervision.

58-5C-5. Admission of foreign insurer to solicit applications and do business in state--Reports--Taxation--Supervision. Any mutual insurer organized under laws substantially similar to this chapter in another state, for the purpose of transacting the kind of business described in this chapter may upon application and without prior operating experience or examination be admitted to solicit applications, and if the necessary number is obtained, do business in the state if the director finds such admission is in the public interest; and shall thereafter make all reports and be subject to taxation, examination, and supervision by the director of insurance to the same extent and in the same manner as are other foreign insurers.

Source: SL 1977, ch 405, § 5.






Chapter 06 - Authority To Transact Insurance In State

§ 58-6-1 Certificate of authority required for transaction of insurance business--Exceptions--Violation as misdemeanor.

58-6-1. Certificate of authority required for transaction of insurance business--Exceptions--Violation as misdemeanor. No person may act as an insurer and no insurer or its insurance producers, attorneys, subscribers, or representatives may directly transact insurance in this state except as authorized by a subsisting certificate of authority issued to the insurer by the director, except as to such transactions as are expressly otherwise provided for in this title. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 3, § 1 (1); SL 1978, ch 359, § 2; SL 2001, ch 286, § 75.



§ 58-6-2 Solicitation of insurance or transacting business in another state by insurer in this state without certificate of authority prohibited--Misdemeanor.

58-6-2. Solicitation of insurance or transacting business in another state by insurer in this state without certificate of authority prohibited--Misdemeanor. No insurer shall from offices or by personnel or facilities located in this state solicit insurance applications or otherwise transact insurance in another state or country unless it holds a subsisting certificate of authority issued to it by the director authorizing it to transact the same kinds of insurance in this state. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 3, § 1 (2); SL 1978, ch 359, § 2.



§ 58-6-3 Preemption of field of insurance regulation by state--Licensing by political subdivisions prohibited.

58-6-3. Preemption of field of insurance regulation by state--Licensing by political subdivisions prohibited. The state hereby preempts the field of regulating insurers and their insurance producers and solicitors; and all political subdivisions of the state are prohibited from requiring of any insurer, insurance producer, or solicitor regulated under this title any authorization, permit, or registration of any kind for conducting transactions lawful under the authority granted by the state under this title.

Source: SL 1966, ch 111, ch 3, § 1 (3); SL 2001, ch 286, § 76.



§ 58-6-4 Activities excepted from certificate of authority requirements.

58-6-4. Activities excepted from certificate of authority requirements. A certificate of authority shall not be required of an insurer with respect to the following:

(1) Investigation, settlement, or litigation of claims under its policies lawfully written in this state, or liquidation of assets and liabilities of the insurer, other than collection of new premiums, all as resulting from its former authorized operations in this state;

(2) Transactions thereunder subsequent to issuance of a policy covering only subjects of insurance not resident, located or expressly to be performed in this state at time of issuance, and lawfully solicited, written and delivered outside this state;

(3) Transactions pursuant to surplus lines coverages lawfully written under the chapter of this title relating to surplus lines;

(4) Reinsurance, when transacted by an insurer duly authorized by its state of domicile to transact the kind of insurance involved;

(5) The continuation and servicing of life insurance or health insurance policies or annuity contracts remaining in force as to residents of this state if the insurer has withdrawn from the state and is not transacting new insurance therein.
Source: SL 1966, ch 111, ch 3, § 2.



§ 58-6-5 Foreign insurer--Investments in state without a certificate of authority.

58-6-5. Foreign insurer--Investments in state without a certificate of authority. A foreign insurer may make investments in this state without a certificate of authority as provided by § 58-6-1. Such an insurer shall not be subject to any other provisions of this title.

Source: SL 1966, ch 111, ch 3, § 3.



§ 58-6-6 Eligibility of insurer for certificate of authority.

58-6-6. Eligibility of insurer for certificate of authority. To qualify for and hold authority to transact insurance in this state, an insurer must be otherwise in compliance with this title and with its charter provisions, and must be an incorporated stock insurer, or an incorporated mutual insurer, or a reciprocal insurer, of the same general type as may be formed as a domestic insurer under this title.

Source: SL 1966, ch 111, ch 3, § 4.



§ 58-6-7 Eligibility of insurer for certificate of authority--Necessity for maintenance of required reserves.

58-6-7. Eligibility of insurer for certificate of authority--Necessity for maintenance of required reserves. No insurer shall be authorized to transact insurance in this state which does not maintain reserves as required by the chapter of this title relating to assets and liabilities, applicable to the kinds of insurance transacted by such insurer, wherever transacted in the United States.

Source: SL 1966, ch 111, ch 3, § 4 (1).



§ 58-6-8 Denial of authority to engage in business when contrary to public interest--Denial when managed by unqualified personnel--Affiliates.

58-6-8. Denial of authority to engage in business when contrary to public interest--Denial when managed by unqualified personnel--Affiliates. The director, after a hearing, shall not grant or continue authority to engage in the insurance business in this state of any insurer when contrary to public interest or when the principal management personnel of such insurer is found by him to be untrustworthy or not of good character, or so lacking in insurance company managerial experience as to make the proposed operation hazardous to the insurance-buying public or to its stockholders; or which he has good reason to believe is affiliated directly or indirectly through ownership, control, management, reinsurance transactions, or other insurance or business relations, with any person or persons whose business operations, to the detriment of insurers, stockholders, or creditors, are or have been marked by manipulation of assets, accounts, or reinsurance, or by bad faith.

Source: SL 1966, ch 111, ch 3, § 4 (2).



§ 58-6-9 Continuance of authorization of prior authorized mutual and stock insurers--Participating policyholders--Quorum--Proxies--Issuance of nonvoting participating policies.

58-6-9. Continuance of authorization of prior authorized mutual and stock insurers--Participating policyholders--Quorum--Proxies--Issuance of nonvoting participating policies. Any mutual and stock insurer authorized on July 1, 1966, to transact insurance in this state shall be eligible to continue such authorization if otherwise in compliance with this title and its charter provisions. As to any such domestic insurer, each holder of a policy of insurance who is entitled to participate in profits and savings, shall be entitled to participate and vote at all meetings of stockholders and to cast the same number of votes which he was entitled to cast under the articles of incorporation and bylaws of such insurer on July 1, 1966. At all such meetings, to constitute a quorum of such participating policyholders, there shall be present in person or by proxy at least ten percent of the total of such participating policyholders. Solicitation of proxies from such participating policyholders shall be subject to the same regulations and restrictions as apply to a domestic mutual insurer. Except as hereinbefore otherwise provided, such an insurer shall in all respects be subject to all laws regulating stock companies.

Any mutual and stock company authorized and doing business pursuant to this section may issue nonvoting participating policies. The issuance of such nonvoting participating policies may not affect the voting rights of holders of participating policies issued by a mutual and stock company pursuant to the first paragraph of this section.

Source: SL 1966, ch 111, ch 3, § 4 (3); SL 1981, ch 358.



§ 58-6-10 Governmentally owned insurers prohibited--Exceptions.

58-6-10. Governmentally owned insurers prohibited--Exceptions. Except for instrumentalities of the United States government, no insurer, the voting control or ownership of which is held in whole or substantial part by any government or governmental agency, or which is operated for or by any such government or agency, may transact insurance in this state, unless, upon verified application by the insurer, the director finds that:

(1) The insurer is not subject to any form of subsidy that would enable it to compete unfairly with domestic insurers;

(2) The insurer is not subject to governmental practices that discriminate on the basis of race, color, creed, or national origin;

(3) The ownership or financial control does not create the presence of any sovereign immunity in the insurer;

(4) The insurer has agreed to waive sovereign immunity as a defense should it exist for any action by or against the director pursuant to the director's regulatory authority under Title 58;

(5) The insurer has agreed that it will exhaust all administrative remedies and will neither commence in, nor remove to, federal court any action by or against the director pursuant to the director's regulatory authority under Title 58;

(6) Appropriate measures and controls exist to avoid security problems resulting from an insurer's access to confidential information and data of its insured; and

(7) The ownership or financial control does not result in substantial or undue influence being asserted over the insurer.

Membership in a mutual insurer, or subscribership in a reciprocal insurer, or ownership of stock of an insurer by the alien property custodian or similar official of the United States, or supervision of an insurer by public insurance supervisory authority does not constitute ownership, control, or operation of the insurer for the purposes of this section. Nothing contained in this section prohibits or affects self insurance by school districts as provided in § 13-10-3, or by municipalities as provided in § 9-14-30. The failure of any applicant under this section to submit all information requested by the director pursuant to this section and the director's regulatory authority under Title 58 relevant to any finding to be made under this section is sufficient to deny the application.

Source: SL 1966, ch 111, ch 3, § 5; SL 1978, ch 49, § 5; SL 1997, ch 284, § 1.



§ 58-6-11 Readmission to state as an authorized insurer--Requirements--Payment of back premium taxes.

58-6-11. Readmission to state as an authorized insurer--Requirements--Payment of back premium taxes. In addition to other applicable requirements therefor, no insurer, formerly authorized in this state and again seeking admission to this state as an authorized insurer, shall be so authorized unless the insurer, as part of its application for such authority, includes a written statement, duly sworn to by at least two of its executive officers, of all premiums received by the insurer with respect to insurance on subjects of insurance resident, located or to be performed in this state, subsequent to its previous withdrawal for any cause from this state, and pays to the state a premium tax thereon at the same rate and in the same amount as the insurer would have paid on such premiums had it continued to be an authorized insurer in this state during the period between its withdrawal and its reapplication for authority.

Source: SL 1966, ch 111, ch 3, § 6 (1).



§ 58-6-12 Unauthorized insurers--Application of insurer violating insurance laws for authority to transact insurance in state--Payment of back premium taxes.

58-6-12. Unauthorized insurers--Application of insurer violating insurance laws for authority to transact insurance in state--Payment of back premium taxes. Any insurer, not before authorized in this state, which, within three years prior to its application for authority to transact insurance in South Dakota, transacted insurance in violation of the laws of South Dakota, may not be granted authority unless it is otherwise fully qualified. In addition, it shall file with the director of the Division of Insurance a written statement, sworn to by two of its executive officers, of all premiums received by it during the three years with respect to insurance on subjects resident, located or to be performed in South Dakota, and shall pay to the director, as an additional fee for the filing of its application for a certificate of authority, an amount of money equal to the premium tax which it would have paid if it had been an authorized insurer in this state throughout that period, plus interest thereon at the Category D rate of interest as established in § 54-3-16.

Source: SL 1966, ch 111, ch 3, § 6 (2); SL 1983, ch 28, § 66; SL 1984, ch 319, § 32.



§ 58-6-13 Foreign insurance companies--Compliance with requirements for admission to do business in state--Waiver.

58-6-13. Foreign insurance companies--Compliance with requirements for admission to do business in state--Waiver. No foreign insurance company may be admitted to do business in the State of South Dakota until it has fully complied with the following requirements, in addition to such other requirements as may be specifically provided:

(1) Such company shall have had two continuous calendar years of operating experience as of the date of application to do business in this state; and

(2) Shall have been examined within the thirty-six months next preceding the date of application to do business in this state; and

(3) Shall fully satisfy any retaliatory requirements imposed by the laws and regulations which the applying company's state of incorporation imposes upon South Dakota insurance companies seeking admission to such state.

Subdivisions (1) and (2) do not apply to a company which is a wholly owned subsidiary, or which is the successor in interest, through merger or consolidation, of an insurer which is an authorized insurer in this state or to a company which satisfies the director that it is in fact a continuation of an older organization. The director may waive the provisions of subdivisions (1) and (2) if a special need or circumstance, as determined by the director, can be demonstrated.

Source: SL 1966, ch 111, ch 3, § 7; SL 1988, ch 389.



§ 58-6-14 Use of deceptively similar name prohibited.

58-6-14. Use of deceptively similar name prohibited. No insurer shall be formed or authorized to transact insurance in this state which has or uses a name or principal identifying name factor which is the same as or deceptively similar to that of another insurer earlier so authorized.

Source: SL 1966, ch 111, ch 3, § 8 (1).



§ 58-6-15 Use of deceptively similar name by life insurer prohibited for ten years.

58-6-15. Use of deceptively similar name by life insurer prohibited for ten years. No life insurer shall be authorized to transact insurance in this state which has or uses a name deceptively similar to that of another insurer authorized to transact insurance in this state within the preceding ten years if life insurance policies originally issued by such other insurer are still outstanding in this state.

Source: SL 1966, ch 111, ch 3, § 8 (2).



§ 58-6-16 Use of name deceptively similar to name of foreign insurer prohibited.

58-6-16. Use of name deceptively similar to name of foreign insurer prohibited. No insurer shall hereafter be formed or newly authorized to transact insurance in this state which has or uses a name the same as or deceptively similar to the name of any foreign insurer doing business elsewhere than in this state if such foreign insurer has within the last preceding twelve months signified its intention to secure incorporation in this state under such name, or do business as a foreign insurer in this state under such name by filing notice of such intention with the director unless the written consent to the use of such name or deceptively similar name has been given by such foreign insurer.

Source: SL 1966, ch 111, ch 3, § 8 (3).



§ 58-6-17 Name tending to deceive or mislead as to type of organization of insurer prohibited.

58-6-17. Name tending to deceive or mislead as to type of organization of insurer prohibited. No insurer shall be authorized to transact insurance in this state which has or uses a name which tends to deceive or mislead as to the type of organization of the insurer.

Source: SL 1966, ch 111, ch 3, § 8 (4).



§ 58-6-18 Prevention of confusing similarity of names by director.

58-6-18. Prevention of confusing similarity of names by director. In case of conflict of names hereafter between two insurers, or a conflict otherwise prohibited under §§ 58-6-14 to 58-6-17, inclusive, the director may require, as a condition to the issuance of an original certificate of authority to an applicant insurer, the insurer to use in this state such supplementation or modification of its name or such business name as may reasonably be necessary to avoid the conflict. No such name, supplementation, or modification shall contain the principal identifying factor of the name of any other insurer already authorized to transact insurance in this state.

Source: SL 1966, ch 111, ch 3, § 8 (5).



§ 58-6-19 Combination of insuring power of one insurer--Exception.

58-6-19. Combination of insuring power of one insurer--Exception. An insurer which otherwise qualifies therefor may be authorized to transact any one kind or combination of kinds of insurance as defined in this title except as provided by §§ 58-6-20 to 58-6-22, inclusive.

Source: SL 1966, ch 111, ch 3, § 9.



§ 58-6-20 Life insurer--Kinds of business authorized, exception.

58-6-20. Life insurer--Kinds of business authorized, exception. An insurer authorized to engage in the business of life insurance may also grant annuities, but shall not be authorized to engage in any other kind of insurance business except health; except, that the director shall, if the insurer otherwise qualifies therefor, continue so to authorize any life insurer which immediately prior to July 1, 1966, was lawfully authorized to transact in this state a kind or kinds of insurance in addition to life and health insurance and annuity business.

Source: SL 1966, ch 111, ch 3, § 9 (1).



§ 58-6-21 Reciprocal insurer--Transaction of life or title insurance prohibited.

58-6-21. Reciprocal insurer--Transaction of life or title insurance prohibited. A reciprocal insurer may not transact life or title insurance.

Source: SL 1966, ch 111, ch 3, § 9 (2); SL 1996, ch 290.



§ 58-6-22 Title insurer--Transaction of other insurance prohibited.

58-6-22. Title insurer--Transaction of other insurance prohibited. A title insurer shall not transact any other kind of insurance.

Source: SL 1966, ch 111, ch 3, § 9 (3).



§ 58-6-23 Paid-in capital and surplus requirements for certificate of authority.

58-6-23. Paid-in capital and surplus requirements for certificate of authority. To qualify for authority to transact any one kind of insurance or combination of kinds of insurance as shown below, a foreign insurer, or a domestic stock insurer applying for its original certificate of authority in this state, or any insurer reapplying for a certificate of authority in this state after having withdrawn from this state for any cause, shall possess and thereafter maintain unimpaired basic paid-in capital stock, if a stock insurer, or unimpaired basic surplus, if a foreign mutual insurer or foreign reciprocal insurer, and shall possess when first so authorized additional funds in surplus as follows:

Kind or Kinds of
Insurance



§ 58-6-24 Determination of capital and surplus requirements for certificate of authority.

58-6-24. Determination of capital and surplus requirements for certificate of authority. Capital and surplus requirements of § 58-6-23 are based upon all kinds of insurance transacted by the insurer in any and all areas in which it operates or proposes to operate, whether or not only a portion of such kinds are to be transacted in this state.

Source: SL 1966, ch 111, ch 3, § 10 (2).



§ 58-6-25 Additional types of insurance--Request for authority to transact within three years after issuance of initial certificate--Basic surplus or additional surplus required.

58-6-25. Additional types of insurance--Request for authority to transact within three years after issuance of initial certificate--Basic surplus or additional surplus required. If within three years after date of its initial certificate of authority in this state such an insurer requests authority to transact an additional kind or kinds of insurance, it shall not be so authorized unless it then possesses basic surplus or additional surplus in such an amount as would be required under § 58-6-23 for an original certificate of authority covering all the kinds of insurance the insurer then proposes to transact.

Source: SL 1966, ch 111, ch 3, § 10 (3).



§ 58-6-26 Surplus to qualify to transact one or more kinds of insurance by domestic mutual and reciprocal insurers--Laws governing.

58-6-26. Surplus to qualify to transact one or more kinds of insurance by domestic mutual and reciprocal insurers--Laws governing. As to surplus required for qualification to transact one or more kinds of insurance and thereafter to be maintained, domestic mutual insurers formed after June 30, 1966, are governed by chapters 58-5 and 58-35 and domestic reciprocal insurers formed after June 30, 1966, are governed by chapter 58-34.

Source: SL 1966, ch 111, ch 3, § 10 (4).



§ 58-6-27 Continuation of authority of insurer holding prior certificate--Maintenance of capital stock or surplus requirements.

58-6-27. Continuation of authority of insurer holding prior certificate--Maintenance of capital stock or surplus requirements. A domestic or foreign insurer holding a valid certificate of authority to transact insurance in this state immediately prior to July 1, 1966, may continue to transact the same kinds of insurance as permitted by such certificate of authority by maintaining thereafter unimpaired not less than the same amount of paid-in capital stock, if a stock insurer, or not less than the same amount of surplus, if a mutual or reciprocal insurer, as required under the laws of this state for such authority in force immediately prior to July 1, 1966, and as if such laws had continued in force. Once a stock company has accumulated the capital and surplus to exceed the minimum capital and surplus for the line authorized pursuant to § 58-6-23, then § 58-6-23 shall apply. Once a mutual company has accumulated the capital and surplus to exceed the minimum capital and surplus for the line authorized pursuant to § 58-5-21, then § 58-5-21 shall apply.

Source: SL 1966, ch 111, ch 3, § 11(1); SL 1988, ch 390.



§ 58-6-28 Additional kinds of insurance authorized for insurer holding prior certificate--Capital and surplus requirements.

58-6-28. Additional kinds of insurance authorized for insurer holding prior certificate--Capital and surplus requirements. An insurer described by § 58-6-27 shall not hereafter be granted authority to transact any other or additional kind of insurance unless it then fully complies with the requirements as to capital and surplus, as applied to all the kinds of insurance it then proposes to transact, as provided under §§ 58-6-23 to 58-6-26, inclusive, as to new domestic insurers.

Source: SL 1966, ch 111, ch 3, § 11 (2).



§ 58-6-29 Annuities--Granting by life insurer without additional capital or surplus.

58-6-29. Annuities--Granting by life insurer without additional capital or surplus. A life insurer may also grant annuities without additional capital or additional surplus.

Source: SL 1966, ch 111, ch 3, § 12 (1).



§ 58-6-30 Health insurer issuing insurance against congenital defects without additional capital or surplus.

58-6-30. Health insurer issuing insurance against congenital defects without additional capital or surplus. A health insurer may also issue insurance against congenital defects without additional capital or additional surplus.

Source: SL 1966, ch 111, ch 3, § 12 (2).



§ 58-6-31 Casualty insurer transacting health insurance without additional capital or surplus.

58-6-31. Casualty insurer transacting health insurance without additional capital or surplus. A casualty insurer may also be authorized to transact health insurance without additional capital or additional surplus.

Source: SL 1966, ch 111, ch 3, § 12 (3).



§ 58-6-32 Property insurer including additional kinds of insurance without additional capital or surplus.

58-6-32. Property insurer including additional kinds of insurance without additional capital or surplus. A property insurer may without additional capital or additional surplus include such amount and kind of insurance against legal liability for injury, damage, or loss to the person or property of others, and for medical, hospital, and surgical expense related to such injury, as the commissioner deems to be reasonably incidental to insurance of real property against fire and other perils under policies covering farm properties, or residential properties designed for occupancy by not more than four families, with or without incidental office, professional, private school, or studio occupancy by an insured, whether or not the premium or rate charged for certain perils so covered is specified in the policy. No insurer authorized as to property insurance only shall pursuant to this section retain risk as to any one subject of insurance as to hazards, other than property insurance hazards, in an amount exceeding ten percent of its surplus to policyholders.

Source: SL 1966, ch 111, ch 3, § 12 (4).



§ 58-6-33 Deposit by all insurers--Exceptions.

58-6-33. Deposit by all insurers--Exceptions. Sections 58-6-34 and 58-6-35 shall apply as to all insurers other than title insurers, existing mutual casualty insurers writing a single line of insurance, and mutual assessment life insurance.

Source: SL 1966, ch 111, ch 3, § 13 (1).



§ 58-6-34 Deposits through director--Purpose--Amounts required--Deposits in other states in lieu of deposit with director.

58-6-34. Deposits through director--Purpose--Amounts required--Deposits in other states in lieu of deposit with director. The director may not authorize any insurer to transact insurance in this state unless it makes and thereafter maintains in trust through the director for the protection of all its policyholders in the United States, a deposit of cash or securities eligible for deposit under the provisions of this title relating to deposits and administration of deposits in an amount of two hundred thousand dollars or more, except that:

(1) As to foreign insurers, in lieu of the deposit, the director shall accept the certificate in proper form of the public official having supervision over insurers in any other state to the effect that a like deposit or part thereof by the insurer is being maintained in public custody or control pursuant to law in the state in trust for the protection of the insurer's policyholders in the United States.

(2) As to alien insurers, in lieu of the deposit, the director may accept evidence that the insurer maintains within the United States by way of trust deposits with public depositories, or in trust institutions approved by the director, assets available for discharge of its United States insurance obligations. The assets shall be an amount not less than the outstanding liabilities of the insurer arising out of its insurance transactions in the United States together with a surplus equal to the greater of the following sums, the deposit required by this title to be made by a foreign insurer transacting like kinds of insurance, or three hundred thousand dollars.
Source: SL 1966, ch 111, ch 3, § 13 (2); SL 1994, ch 374.



§ 58-6-35 Deposits of foreign or alien insurers in another state--Quality of cash or securities.

58-6-35. Deposits of foreign or alien insurers in another state--Quality of cash or securities. Deposits of foreign insurers or deposits of alien insurers under subdivision 58-6-34(2) in another state shall be in cash or securities of a quality comparable to those eligible for deposit in this state by domestic insurers.

Source: SL 1966, ch 111, ch 3, § 13 (3).



§ 58-6-36 Deposit of title insurer--Amount required.

58-6-36. Deposit of title insurer--Amount required. No title insurer shall be authorized to transact business in this state unless it deposits and maintains on deposit in this state through the director, cash or securities eligible for deposit as set forth in the chapter hereof relating to deposits and administration of deposits, in the amount of one hundred thousand dollars; except, that the deposit of a domestic title insurer which was lawfully transacting such business in this state under laws in force immediately prior to July 1, 1966, shall be in an amount determined as follows:

(1) Twenty-five thousand dollars, plus

(2) Twenty-five hundred dollars for each five thousand or terminal fraction thereof of population in excess of one hundred thousand of aggregate population of those counties of South Dakota in which the insurer transacts business, if the insurer transacts business in more than one county of South Dakota;
but in no event shall a deposit in excess of one hundred thousand dollars be so required. For the purpose of this provision, population shall be based upon the most recent official federal census.

Source: SL 1966, ch 111, ch 3, § 14 (1).



§ 58-6-37 Deposit of title insurer as guaranty fund--Purpose.

58-6-37. Deposit of title insurer as guaranty fund--Purpose. The deposit shall be known as a "guaranty fund," and shall be held as security for the faithful performance by the insurer of all its undertakings and liabilities under its title policies or other guarantees of title to property, but shall not be subject to any other liabilities of the insurer.

Source: SL 1966, ch 111, ch 3, § 14 (2).



§ 58-6-38 Application for initial certificate of authority--Documents accompanying.

58-6-38. Application for initial certificate of authority--Documents accompanying. Every insurer applying for an initial certificate of authority shall file the following documents with the director:

(1) A certified copy of its articles of incorporation with all amendments;

(2) A certified copy of its bylaws with all amendments;

(3) A copy of its annual statement as of December thirty-first last preceding;

(4) A copy of report of last examination, if any, made of the insurer, certified by the insurance supervisory official of the state of domicile of a foreign insurer or the state of entry into the United States of an alien insurer;

(5) If a foreign or alien insurer, a certificate of the public official having supervision of insurance in the state or country of domicile, or state of entry into the United States, of such insurer, showing that it is authorized to transact the kinds of insurance proposed to be transacted in South Dakota;

(6) If an alien insurer, a copy of the appointment and authority of its United States manager;

(7) A certificate of deposit pursuant to §§ 58-6-34 and 58-6-35; and

(8) Such other information and documents as the director deems necessary for the protection of policyholders or to assure compliance with this title.
Source: SL 1966, ch 111, ch 3, § 15.



§ 58-6-39 Service of process through director.

58-6-39. Service of process through director. Each insurer applying for authority to engage in the insurance business in this state shall appoint the director, and his successors in office, as its attorney to receive service of legal process issued against it in South Dakota. The appointment shall be made on a form designated and furnished by the director. The appointment shall be irrevocable, shall bind the insurer and any successor in interest to the assets or liabilities of the insurer, and shall remain in effect as long as there is in force in South Dakota any contract made by the insurer or obligations arising therefrom.

Source: SL 1966, ch 111, ch 3, § 26.



§ 58-6-40 Time for approval or disapproval of original certificate--Extension--Failure to disapprove deemed approval.

58-6-40. Time for approval or disapproval of original certificate--Extension--Failure to disapprove deemed approval. Upon the filing and completion of an application for an original certificate of authority, the director shall have sixty days in which to approve the application by issuing an appropriate certificate of authority or to disapprove the application by issuing an order setting forth the grounds for such disapproval. The director may extend such sixty-day period for an additional sixty days by notifying the applicant in writing of such extension. If the application is not approved or disapproved within the time period as set forth above, but in no event to exceed one hundred twenty days, the application shall be deemed to be approved and the director shall thereupon issue the appropriate certificate of authority. The waiting period shall commence as of the date all information and documents required by the director are received.

Source: SL 1966, ch 111, ch 3, § 16 (1).



§ 58-6-41 Kinds of insurance specified in certificate--Limitations within class.

58-6-41. Kinds of insurance specified in certificate--Limitations within class. The certificate, if issued, shall specify the kinds of insurance the insurer is authorized to transact in South Dakota. At the insurer's request, the director may issue a certificate of authority limited to particular types of insurance or insurance coverages within the scope of a kind of insurance as defined in this title.

Source: SL 1966, ch 111, ch 3, § 16 (2).



§ 58-6-42 Annual reissuance of certificate not required--Annual renewal fee--Expiration of certificate.

58-6-42. Annual reissuance of certificate not required--Annual renewal fee--Expiration of certificate. The certificate of authority issued by the director to an insurer shall not require annual reissuance but shall remain in force as long as the insurer pays the annual renewal fee provided in § 58-2-29 on or before the thirtieth day of April of each year and as long as the insurer continues to meet the other requirements of this title, unless the license is otherwise revoked, suspended, or withdrawn.

Source: SL 1966, ch 111, ch 3, § 17; SL 1967, ch 129, § 2.



§ 58-6-43 Foreign insurer exempt from foreign corporation laws.

58-6-43. Foreign insurer exempt from foreign corporation laws. A foreign insurer authorized to transact insurance in this state and fully complying with this title shall be exempt from complying with other provisions of the South Dakota Code concerning foreign corporations.

Source: SL 1966, ch 111, ch 3, § 24.



§ 58-6-44 Refusal to renew or suspension or revocation of certificate, grounds.

58-6-44. Refusal to renew or suspension or revocation of certificate, grounds. The director shall refuse to renew, or shall suspend or revoke, an insurer's certificate of authority:

(1) If such action is required by any provision of this title; or

(2) If a foreign insurer, it no longer meets the requirements for the authority, on account of deficiency of assets or otherwise; or if a domestic insurer, it has failed to cure an impairment of capital or surplus within the time allowed therefor by the director under this title; or

(3) If the insurer knowingly exceeds its charter powers or powers granted under its certificate of authority; or

(4) If the insurer's certificate of authority to transact insurance therein is suspended or revoked by its state of domicile, or state of entry into the United States if an alien insurer.
Source: SL 1966, ch 111, ch 3, § 18 (1).



§ 58-6-45 Hearing required on refusal to issue, suspension or revocation of certificate.

58-6-45. Hearing required on refusal to issue, suspension or revocation of certificate. Except in cases of insolvency or impairment of required capital or surplus, or suspension or revocation by another state as referred to in subdivision 58-6-44(4), the director shall so refuse, suspend, or revoke the certificate of authority only after a hearing granted to the insurer thereon, unless the insurer waives such hearing in writing.

Source: SL 1966, ch 111, ch 3, § 18 (2).



§ 58-6-46 Grounds for refusal to renew, suspension, or revocation of certificate.

58-6-46. Grounds for refusal to renew, suspension, or revocation of certificate. The director may refuse to renew or may suspend or revoke an insurer's certificate of authority if the director finds after a hearing thereon that the insurer has violated or failed to comply with any lawful order of the director, any laws of this state relevant to the business of insurance, or any provision of this title other than those for which suspension or revocation is mandatory.

Source: SL 1966, ch 111, ch 3, § 19 (1); SL 2013, ch 246, § 1.



§ 58-6-47 Suspension or revocation of certificate after hearing, grounds.

58-6-47. Suspension or revocation of certificate after hearing, grounds. The director shall suspend or revoke an insurer's certificate of authority on any of the following grounds if he finds after a hearing thereon that the insurer:

(1) Is in unsound condition, or in such condition or using such methods and practices in the conduct of its business, as to render its further transaction of business in this state hazardous or injurious to its policyholders or to the public;

(2) Has failed, after written request therefor by the director, to remove or discharge an officer or director who has been convicted of any crime involving fraud, dishonesty, or moral turpitude;

(3) With such frequency as to indicate its general business practice in this state, has without just cause refused to pay claims arising under coverages provided by its policies, whether the claim is in favor of an insured or is in favor of a third person with respect to the liability of an insured to such third person, or, with like frequency, without just cause compels insureds or claimants to accept less than the amount due them or to employ attorneys or to bring suit against the insurer or such an insured to obtain full payment or settlement of such claims;

(4) Is affiliated with and under the same general management, or interlocking directorate, or ownership as another insurer which transacts direct insurance in this state without having a certificate of authority therefor, except as permitted under this title.

(5) Refuses to be examined, or if its directors, officers, employees, or representatives refuse to submit to examination relative to its affairs, or to produce its accounts, records, and files for examination by the director when required, or refuse to perform any legal obligation relative to the examination;

(6) Has failed to pay any final judgment rendered against it in this state upon any policy, bond, recognizance, or undertaking issued or guaranteed by it, within thirty days after the judgment became final, or within thirty days after time for taking an appeal has expired, or within thirty days after dismissal of an appeal before final determination, whichever date is the later.
Source: SL 1966, ch 111, ch 3, § 19 (2).



§ 58-6-48 Suspension of certificate on commencement of delinquency proceedings.

58-6-48. Suspension of certificate on commencement of delinquency proceedings. The director may without advance notice or a hearing thereon, immediately suspend the certificate of authority of any insurer as to which proceedings for receivership, conservatorship, rehabilitation, or other delinquency proceedings, have been commenced in any state by the public insurance supervisory official of such state.

Source: SL 1966, ch 111, ch 3, § 19 (3).



§ 58-6-49 Order of suspension, revocation, or refusal to renew certificate--Replacement of policies.

58-6-49. Order of suspension, revocation, or refusal to renew certificate--Replacement of policies. Each suspension or revocation of, or refusal to renew, an insurer's certificate of authority shall be by the director's order given to the insurer as provided by § 58-4-17. If the director finds that the public health, safety, and welfare of insureds is imperiled due to being covered under a policy of insurance by an insurer or carrier whose certificate of authority has been revoked, and all appeals of the revocation have been exhausted the director may also order that the insurer or carrier replace all policies with equivalent policies issued by an authorized insurer in this state or otherwise provide for the transfer of all such risk through an arrangement approved by the director.

Source: SL 1966, ch 111, ch 3, § 20 (1); SL 2013, ch 246, § 2.



§ 58-6-50 Notice to insurance producers of suspension, revocation, or refusal to renew certificate--Insurance Producers' authority.

58-6-50. Notice to insurance producers of suspension, revocation, or refusal to renew certificate--Insurance Producers' authority. Upon suspending or revoking or refusing to renew the insurer's certificate of authority, the director shall forthwith give, by registered or certified mail, notice thereof to the insurer's insurance producers in this state of record in the department, and shall likewise suspend or revoke the authority of the insurance producers to represent the insurer.

Source: SL 1966, ch 111, ch 3, § 20 (2); SL 1982, ch 28, § 18; SL 2001, ch 286, § 77.



§ 58-6-51 Publication of notice of suspension, revocation, or refusal to renew certificate of authority.

58-6-51. Publication of notice of suspension, revocation, or refusal to renew certificate of authority. The director may also publish notice of such suspension, revocation, or refusal in one or more newspapers of general circulation in this state.

Source: SL 1966, ch 111, ch 3, § 20 (3).



§ 58-6-52 Duration of suspension of certificate of authority--Rescission or shortening.

58-6-52. Duration of suspension of certificate of authority--Rescission or shortening. Suspension of an insurer's certificate of authority shall be for such period as the director specifies in the order of suspension, but not to exceed one year. During the suspension the director may rescind or shorten the suspension by his further order.

Source: SL 1966, ch 111, ch 3, § 21 (1).



§ 58-6-53 Rights and obligations of insurer during suspension.

58-6-53. Rights and obligations of insurer during suspension. During the suspension period the insurer shall not solicit or write any new business in this state, but shall file its annual statement, pay fees, licenses, and taxes as required under this title, and may service its business already in force in this state, as if the certificate of authority had continued in full force.

Source: SL 1966, ch 111, ch 3, § 21 (2).



§ 58-6-54 Reinstatement of certificate of authority which has not terminated where cause for suspension no longer exists.

58-6-54. Reinstatement of certificate of authority which has not terminated where cause for suspension no longer exists. After an insurer has been suspended and if the insurer's certificate of authority has not terminated, the insurer's certificate of authority shall be reinstated if the insurer can demonstrate to the satisfaction of the director that cause for suspension no longer exists.

Source: SL 1966, ch 111, ch 3, § 21(3); SL 1988, ch 391.



§ 58-6-55 Reinstatement of authority of insurance producers--Notice to insurer and insurance producers.

58-6-55. Reinstatement of authority of insurance producers--Notice to insurer and insurance producers. Upon reinstatement of the insurer's certificate of authority, the authority of its insurance producers in this state to represent the insurer shall likewise reinstate. The director shall promptly notify by registered or certified mail the insurer and its insurance producers in this state, of record in the division, of such reinstatement. If pursuant to § 58-6-51 the director has published notice of the suspension, the director shall in like manner publish notice of the reinstatement.

Source: SL 1966, ch 111, ch 3, § 21 (4); SL 1982, ch 28, § 18; SL 2001, ch 286, § 78.



§ 58-6-56 Suspension, revocation, or refusal to renew certificate because of deficiency of assets or impairment of capital or surplus--Cessation of business in state.

58-6-56. Suspension, revocation, or refusal to renew certificate because of deficiency of assets or impairment of capital or surplus--Cessation of business in state. Upon suspension, revocation, or refusal to renew the certificate of authority of an insurer on account of deficiency of assets, if a foreign insurer, or failure to cure an impairment of the capital of a domestic stock insurer, or surplus of a reciprocal or domestic mutual insurer, as provided under subdivision 58-6-44(2), every officer and director of the insurer must, either separately or jointly with one or more of the others and within four days after notice of such suspension, revocation, or refusal was given to the insurer by the director, notify by registered or certified mail every person authorized by the insurer, as of immediately prior to such suspension, revocation, or refusal, to write business for the insurer in South Dakota, immediately to cease such writing; and each such person so notified shall immediately cease to write any further business for the insurer in South Dakota.

Source: SL 1966, ch 111, ch 3, § 22 (1); SL 1982, ch 28, § 18.



§ 58-6-57 Failure to notify or continuation of business after notice as felony.

58-6-57. Failure to notify or continuation of business after notice as felony. Each individual made responsible for the notification under § 58-6-56, who fails so to notify, and every person so authorized who, after being so notified or otherwise being informed as to such impairment or suspension, revocation, or refusal, solicits or writes further business for the insurer, is guilty of a Class 4 felony.

Source: SL 1966, ch 111, ch 3, § 22 (2); SL 1978, ch 359, § 5.



§ 58-6-58 Impairment of assets, capital, or surplus--Suspension, revocation, or refusal to renew certificate of authority--Rehabilitator or receiver of insurer not required to notify agents.

58-6-58. Impairment of assets, capital, or surplus--Suspension, revocation, or refusal to renew certificate of authority--Rehabilitator or receiver of insurer not required to notify agents. Sections 58-6-56 and 58-6-57 do not apply to any person who has been appointed as and is acting as rehabilitator or receiver of the insurer in judicial proceedings in a court of the United States or of the State of South Dakota.

Source: SL 1966, ch 111, ch 3, § 22 (3).



§ 58-6-59 Liability of officers and directors of impaired insurers.

58-6-59. Liability of officers and directors of impaired insurers. The liability of the officers and directors of impaired insurers shall be determined in accordance with the provisions of § 58-5-118.

Source: SL 1966, ch 111, ch 3, § 23.



§ 58-6-60 Notice to insurer and insurance producers of refusal, suspension, or revocation of certificate.

58-6-60. Notice to insurer and insurance producers of refusal, suspension, or revocation of certificate. Upon refusal, suspension, or revocation of an insurer's certificate of authority, the director shall forthwith give notice thereof by registered or certified mail to the insurer and to its insurance producers in this state of record in the director's office.

Source: SL 1966, ch 111, ch 3, § 25 (1); SL 1982, ch 28, § 18; SL 2001, ch 286, § 79.



§ 58-6-61 Suspension or revocation of authority of insurance producers--Notice by director.

58-6-61. Suspension or revocation of authority of insurance producers--Notice by director. Such refusal, suspension, or revocation shall likewise automatically suspend or revoke, as the case may be, the authority of all such insurance producers to act as insurance producers of the insurer in this state, and the director shall so state in the notice to insurance producers provided for in § 58-6-60.

Source: SL 1966, ch 111, ch 3, § 25 (2); SL 2001, ch 286, § 80.



§ 58-6-62 to 58-6-64. Repealed.

58-6-62 to 58-6-64. Repealed by SL 2007, ch 285, §§ 1 to 3.



§ 58-6-65 , 58-6-66. Repealed.

58-6-65, 58-6-66. Repealed by SL 2010, ch 241, §§ 4, 5.



§ 58-6-67 Contract not invalidated by violation of countersignature requirements.

58-6-67. Contract not invalidated by violation of countersignature requirements. Violation of §§ 58-6-62 to 58-6-64, inclusive, shall not invalidate any contract otherwise valid as between the insurer and the insured.

Source: SL 1966, ch 111, ch 3, § 30 (5).



§ 58-6-68 Insurers subject to taxation--Filing of returns and reports--Exemption of qualified pension, annuity, or profit-sharing plans.

58-6-68. Insurers subject to taxation--Filing of returns and reports--Exemption of qualified pension, annuity, or profit-sharing plans. Insurers shall be subject to taxation according to the provisions of Title 10 and shall file such tax returns and reports as may be directed by the director, provided, however, that no tax shall be due or payable as to premiums or considerations received from policies or contracts issued in connection with a pension, annuity, or profit-sharing plan exempt or qualified under section 401, 403(b), 404, 408, 457, or 501(a) of the United States Internal Revenue Code with respect to the tax payable in 1973 and annually thereafter.

Source: SL 1966, ch 111, ch 3, § 28 (1); SL 1972, ch 260, § 1; SL 1975, ch 306; SL 1989, ch 422.



§ 58-6-69 Report and payment of tax by surplus line brokers.

58-6-69. Report and payment of tax by surplus line brokers. Surplus line brokers shall report and pay the taxes upon surplus line policies written pursuant to chapter 58-32.

Source: SL 1966, ch 111, ch 3, § 28 (2).



§ 58-6-70 Retaliatory tax provisions--Exception.

58-6-70. Retaliatory tax provisions--Exception. If any other state or foreign country imposes any taxes, licenses, and other fees, in the aggregate, or fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions upon South Dakota insurers, or upon the insurance producers or representatives of such insurers, which are, pursuant to the laws of that other state or country, in excess of those directly imposed upon similar insurers, or upon the insurance producers or representatives of such insurers, of that other state or country under the statutes of this state, then, so long as the laws of that other state or country continue in force or are so applied, the director of the Division of Insurance shall impose the same taxes, licenses, and other fees, in the aggregate, or fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions of whatever kind upon the insurers, or upon the insurance producers or representatives of the insurers, of the other state or country doing business or seeking to do business in South Dakota. Any tax, license, or other fee or obligation imposed on South Dakota insurers or their insurance producers or representatives by any first or second class municipality, county, or other political subdivision or agency of the other state or country is considered to be imposed by such state or country within the meaning of this section. The time and period of payment of the retaliatory tax is the same, in all cases, as that of the gross premiums tax provided for in § 10-44-2. No interest charges or credits may be made or allowed for the use or loss of the use of funds due to any difference in the time or period of payment used in this state and the time or period used in a foreign state or country.

This provision does not apply to that portion of a life insurance policy's annual premiums exceeding one hundred thousand dollars and to that portion of the annual consideration on an annuity contract exceeding five hundred thousand dollars.

Source: SL 1966, ch 111, ch 3, § 29 (1); SL 1982, ch 354; SL 1992, ch 60, § 2; SL 2001, ch 54, § 2; SL 2001, ch 286, § 85; SL 2008, ch 260, § 1.



§ 58-6-71 Exemption from retaliatory tax provisions.

58-6-71. Exemption from retaliatory tax provisions. Section 58-6-70 shall not apply as to personal income taxes, nor as to ad valorem taxes on real or personal property, nor as to special purpose obligations or assessments imposed by another state in connection with particular kinds of insurance other than property insurance; except that deductions, from premium taxes or other taxes otherwise payable, allowed on account of real estate or personal property taxes paid shall be taken into consideration by the director in determining the propriety and extent of retaliatory action under § 58-6-70.

Source: SL 1966, ch 111, ch 3, § 29 (2).



§ 58-6-72 Domicile of alien insurer for retaliatory tax purposes.

58-6-72. Domicile of alien insurer for retaliatory tax purposes. For the purposes of § 58-6-70 and subject to the provisions of § 58-6-73, the domicile of an alien insurer, shall be that state in which is located its principal place of business in the United States.

Source: SL 1966, ch 111, ch 3, § 29 (3).



§ 58-6-73 Domicile of Canadian insurer for retaliatory tax purposes.

58-6-73. Domicile of Canadian insurer for retaliatory tax purposes. In case of an insurer formed under the laws of Canada or a province thereof, its domicile for the purposes of § 58-6-70 shall be deemed to be that province in which its head office is situated.

Source: SL 1966, ch 111, ch 3, § 29 (4).



§ 58-6-74 Dissolution or retirement of insurer during year--Filing of reports and collection of taxes not defeated.

58-6-74. Dissolution or retirement of insurer during year--Filing of reports and collection of taxes not defeated. In the event any insurer shall dissolve or retire from this state, either voluntarily or involuntarily, during any calendar year, such dissolution or voluntary or involuntary retirement from this state shall not defeat the filing of reports and the assessment and collection of the taxes imposed by this title with respect to the premiums written or deposits held during that part of such calendar year prior to such dissolution or retirement from this state. In any such case the report herein required to be filed shall be filed within thirty days after such dissolution or retirement from this state. In the case of an insurer taken over for liquidation or rehabilitation the report shall be filed within six months thereafter.

Source: SL 1966, ch 111, ch 32, § 1.



§ 58-6-75 Annual and quarterly statement of financial condition of insurer--Filing with director--Form and contents--Timeliness of filing.

58-6-75. Annual and quarterly statement of financial condition of insurer--Filing with director--Form and contents--Timeliness of filing. Each domestic insurer and those domestic insurers subject to chapters 58-34, 58-37A, 58-38, 58-39, 58-40, and 58-41, and foreign insurers if required by the director, shall annually on or before March first, and quarterly on or before May fifteenth, August fifteenth, and November fifteenth, unless the time is extended by the director for good cause shown, file with the director a true statement of its financial condition, transactions, and affairs as of the December thirty-first preceding for an annual statement and as of March thirty-first, June thirtieth, and September thirtieth, for a quarterly statement. Any statement is to be in a form and content as is approved or adopted for current use by the National Association of Insurance Commissioners or its successor organization, for use as to the type of insurer and kinds of insurance to be reported upon. The director may require any additional information considered necessary to be supplied with the annual or quarterly statement. The statement of an alien insurer, if required by the director, shall be filed annually on or before September first and shall relate only to its transactions and affairs in the United States unless the director requires otherwise. Any annual and quarterly statement and amendments and addenda to any annual and quarterly statement and any interim statement or amendments thereto shall also be filed with the National Association of Insurance Commissioners. Any statement filed with the National Association of Insurance Commissioners shall also be submitted on diskette.

Any statement shall be prepared in accordance with the Annual Statement Instructions Manual and the Accounting Practices and Procedures Manual prescribed by the National Association of Insurance Commissioners as adopted by rule by the director pursuant to chapter 1-26. The director may also, by rule promulgated pursuant to chapter 1-26, establish additional practices and procedures the director considers necessary.

Unless the time for filing has been extended, an insurer shall pay a penalty of one hundred dollars per day for every day the statement is late, not to exceed twenty-five thousand dollars.

For purposes of this section only a statement with a postmark date of the due date or earlier is considered timely filed.

Source: SL 1966, ch 111, ch 3, § 27; SL 1992, ch 342, § 1; SL 1993, ch 97, § 4; SL 1993, ch 357, § 3; SL 1994, ch 375, § 1; SL 1995, ch 276; SL 2001, ch 271, § 1.



§ 58-6-76 Summary of statement of financial condition of insurer--Publication by director.

58-6-76. Summary of statement of financial condition of insurer--Publication by director. The director of the Division of Insurance shall cause a summary, condensed from the annual statement of each company to be published three times, at the expense of the company, at legal rates, in a legal newspaper printed and published in each judicial circuit of the state in which the insurance company has a licensed insurance producer. Condensed statements for publication shall be made on blanks furnished by the director, which shall be uniform as to the information conveyed to the public and which, set in nonpareil type, together with the annual certificate of authority of the company, constitute a printed statement uniformly ten inches in length. A printer's affidavit, in duplicate, shall be filed with the director in all cases. The affidavit shall state that the insurance company has paid the newspaper the authorized rate for publishing legal notices, that the full amount named inures to the sole benefit of the publisher or publishers thereof, that no agreement or understanding for the division thereof was made with any person, and that no part thereof was agreed to be paid to any person. Every affidavit of publication shall state in plain terms that the full amount authorized herein was charged and collected for the publication.

Source: SL 1966, ch 111, ch 3, § 27; SL 1982, ch 355; SL 2001, ch 286, § 86.



§ 58-6-77 Time for publication of summary statement by director--Publication in judicial circuits.

58-6-77. Time for publication of summary statement by director--Publication in judicial circuits. The director shall cause the publication of such statements to be made within sixty days from the end of the limit of time provided by law for filing such annual statements. The director shall, thereafter, provide for publication of the annual statements in such judicial circuits as shall be occupied by the appointment of an insurance producer after the first statements have been assigned.

Source: SL 1966, ch 111, ch 3, § 27; SL 2001, ch 286, § 87.



§ 58-6-78 Director to supply summary statement to each legal newspaper published in each judicial circuit--Recognition of legal newspaper.

58-6-78. Director to supply summary statement to each legal newspaper published in each judicial circuit--Recognition of legal newspaper. The director shall supply at least one such statement to each legal newspaper published in each judicial circuit, if there are a sufficient number of such statements to be published so to supply each newspaper, and no newspaper shall receive a second statement for publication until each legal newspaper in each circuit shall be furnished at least one such statement for publication. If there are insufficient statements to supply all newspapers in one year, the statements for the succeeding year shall be first supplied to those newspapers not supplied the previous year, and they shall be so supplied in each succeeding year. The publisher of any legal newspaper published in this state, who desires his publication to be recognized in the distribution of annual statements, shall each year, on or before the first day of April, furnish to the director an affidavit that the newspaper he seeks to have recognized is a legal newspaper.

Source: SL 1966, ch 111, ch 3, § 27.



§ 58-6-79 Publication requirements do not apply to fraternal or benevolent life association transactions nor to mutual insurance companies or associations.

58-6-79. Publication requirements do not apply to fraternal or benevolent life association transactions nor to mutual insurance companies or associations. Nothing in §§ 58-6-76 to 58-6-78, inclusive, which relates to the publication of statements shall relate to any fraternal or benevolent life association transacting business in this state, nor to any mutual insurance company or association organized under the laws of this state.

Source: SL 1966, ch 111, ch 3, § 27.



§ 58-6-80 Confidentiality of analysis ratios and examination synopses--Participation in regulatory information system.

58-6-80. Confidentiality of analysis ratios and examination synopses--Participation in regulatory information system. All financial analysis ratios and examination synopses concerning insurance companies that are submitted to the department by the National Association of Insurance Commissioners' Insurance Regulatory Information System are confidential and may not be disclosed by the department.

All insurers subject to this statute shall participate in the National Association of Insurance Commissioners Insurance Regulatory Information System.

Source: SL 1992, ch 342, § 3.






Chapter 06A - Risk Retention Groups

§ 58-6A-1 Definition of terms.

58-6A-1. Definition of terms. Terms used in this chapter mean:

(1) "Board of directors" or "board," the governing body of the risk retention group as elected by the shareholders or members to establish policy, elect or appoint officers and committees, and make other governing decisions;

(2) "Completed operations liability," any liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by:

(a) Any person who performs installation, maintenance, or repair of any product; or

(b) Any person who hires an independent contractor to perform installation, maintenance, or repair of any product; but includes liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability;

(3) "Director," the insurance director of South Dakota or the commissioner, director, or superintendent of insurance in any other state;

(4) "Director of the risk retention group," an individual designated in the articles of the risk retention group, or designated, elected, or appointed by any other manner, name, or title to act as a director;

(5) "Domicile," for purposes of determining the state in which a purchasing group is domiciled:

(a) For a corporation, the state in which the purchasing group is incorporated; and

(b) For an unincorporated entity, the state of its principal place of business;

(6) "Hazardous financial condition," based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, which is unlikely to be able:

(a) To meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

(b) To pay other obligations in the normal course of business;

(7) "Insurance," primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state;

(8) "Liability," legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses because of injury to a person, damage to the person's property, or other damage or loss to any other person resulting from or arising out of any business, whether profit or nonprofit, trade, product, services, including professional services, premises or operations. It does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act (45 U.S.C. 51 et seq.);

(9) "Personal risk liability," liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, family or household responsibilities or activities, rather than from responsibilities or activities referred to in subdivision (8);

(10) "Plan of operation or a feasibility study," an analysis which presents the expected activities and results of a risk retention group including, at a minimum:

(a) For each state in which the risk retention group intends to operate, the coverages, deductibles, coverage limits, rates and rating classification systems for each line of insurance the group intends to offer;

(b) Historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

(c) Pro forma financial statements and projections;

(d) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(e) Identification of management, underwriting procedures, managerial oversight methods, investment policies, and reinsurance agreements;

(f) Information sufficient to verify that the risk retention group's members are engaged in businesses or activities similar or related with respect to the liability to which the members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations;

(g) Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each state; and

(h) Other matters as may be prescribed by the director, supervisor, or commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state;

(11) "Product liability," liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred;

(12) "Purchasing group," any group which:

(a) Has as one of its purposes the purchase of liability insurance on a group basis;

(b) Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in subsection (c) herein;

(c) Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

(d) Is domiciled in any state;

(13) "Risk retention group," any corporation or other limited liability association formed under the laws of any state, Bermuda, or the Cayman Islands:

(a) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of the group members;

(b) Which is organized for the primary purpose of conducting the activity described under subsection (a);

(c) Which is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance director of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability;

(d) Which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person;

(e) Which has as its members only persons who have an ownership interest in the group and which has as its owners only persons who are members who are provided insurance by the risk retention group; or has as its sole member and sole owner an organization which is owned by persons who are provided insurance by the risk retention group;

(f) Whose members are engaged in businesses or activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations;

(g) Whose activities do not include the provision of insurance other than liability insurance for assuming and spreading all or any portion of the liability of its group members; and reinsurance with respect to the liability of any other risk retention group or any members of such other group which is engaged in businesses or activities so that such group or member meets the requirement described in subsection (f) from membership in the risk retention group which provides such reinsurance; and

(h) The name of which includes the term, risk retention group;

(14) "Service provider," any auditor, accountant, actuary, investment advisor, lawyer, managing general underwriter, or any other party responsible for underwriting, determination of rates, collection of premiums, adjusting and settling a claim, or the preparation of a financial statement. The term, lawyer, in this definition does not include defense counsel retained by the risk retention group to defend claims, unless the amount of fees paid to the lawyer is material as referenced in § 58-6A-3.2;

(15) "State," any state of the United States or the District of Columbia.
Source: SL 1987, ch 372, § 1; SL 2016, ch 232, § 2.



§ 58-6A-2 Charter and license of risk retention group--Approval of plan of operation or feasibility study--Revision of plan or study--Notice to National Association of Insurance Commissioners.

58-6A-2. Charter and license of risk retention group--Approval of plan of operation or feasibility study--Revision of plan or study--Notice to National Association of Insurance Commissioners. Any risk retention group seeking to be chartered in this state shall be chartered and licensed as a liability insurance company authorized by the insurance laws of this state and, except as provided in this chapter, shall comply with all of the laws, rules, and requirements applicable to such insurers chartered and licensed in this state. Before it may offer insurance in any state, each risk retention group shall also submit for approval to the director of insurance of this state a plan of operation or a feasibility study and revisions of such plan or study if the group intends to offer any additional lines of liability insurance. If any subsequent material change is made to the plan of operation or feasibility study, the risk retention group shall submit an appropriate revision to the director within ten days of any change. No group may offer any additional lines of liability insurance in this state or any other state until a revision of the plan or study is approved by the director.

When filing an application for charter, the risk retention group shall provide to the director a summary of information, including the name of the risk retention group, the identity of the initial members of the group, the identity of those persons who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate. Upon receipt, the director shall forward the information to the National Association of Insurance Commissioners. Providing notification to the National Association of Insurance Commissioners is in addition, and is not sufficient, to satisfy the requirements of this chapter.

Source: SL 1987, ch 372, § 2; SL 2016, ch 232, § 14.



§ 58-6A-3 Information submitted to director.

58-6A-3. Information submitted to director. Before offering insurance in this state, a risk retention group not chartered in this state shall submit to the director:

(1) A statement identifying the states in which the risk retention group is chartered and licensed as a liability insurance company, date of chartering, its principal place of business, and other information, including information on its membership, as the director of this state may require to verify that the risk retention group is qualified under this chapter;

(2) A copy of the group's plan of operations or a feasibility study and revisions of the plan or study submitted to its state of domicile. However, the provision relating to the submission of a plan of operation or a feasibility study does not apply with respect to any line or classification of liability insurance which was defined in the Product Liability Risk Retention Act of 1981, before October 27, 1986, and was offered before such date by any risk retention group which had been chartered and operating for not less than three years before such date;

(3) A statement of registration which designates the director as the group's agent for the purpose of receiving service of legal documents or process; and

(4) A copy of any material revision to the group's plan of operation or feasibility study within thirty days of the date of the approval of the revision by the director of the group's chartering state, or if no such approval is required, within thirty days of filing.
Source: SL 1987, ch 372, § 3; SL 2016, ch 232, § 15.



§ 58-6A-3.1 Majority of risk retention group directors to be independent--Board determinations as to material relationship.

58-6A-3.1. Majority of risk retention group directors to be independent--Board determinations as to material relationship. The board of directors of the risk retention group shall have a majority of independent directors. If the risk retention group is a reciprocal, then the attorney-in-fact shall adhere to the same standards regarding independence of operation and governance as imposed on the risk retention group's board of directors or subscriber's advisory committee under these standards. In addition, to the extent permissible under state law, a service provider of a reciprocal risk retention group shall contract with the risk retention group and not the attorney-in-fact.

No director of the risk retention group qualifies as independent unless the board of directors affirmatively determines that the director of the risk retention group has no material relationship as described in § 58-6A-3.2 with the risk retention group. Each risk retention group shall disclose these determinations to the group's domestic regulator, at least annually. For the purposes of this section, any person that is a direct or indirect owner of or subscriber in the risk retention group or is an officer, director of the risk retention group, or employee of such an owner and insured, unless some other position of the officer, director of the risk retention group, or an employee constitutes a material relationship, as contemplated by section 3901(a)(4)(E)(ii) of the Liability Risk Retention Act in effect as of January 1, 2016, is considered to be independent.

Source: SL 2016, ch 232, § 3.



§ 58-6A-3.2 Criteria of material relationship.

58-6A-3.2. Criteria of material relationship. A material relationship includes:

(1) The receipt in any one twelve-month period of compensation or payment of any other item of value greater than or equal to five percent of the risk retention group's gross written premium for the twelve-month period or two percent of the risk retention group's surplus, whichever is greater, as measured at the end of any fiscal quarter falling in the twelve-month period by a person with the risk retention group or:

(a) The person's immediate family member;

(b) A business with which the person is affiliated from the risk retention group; or

(c) A consultant or service provider to the risk retention group.

A person with the risk retention group or an immediate family member of the person is not independent until one year after the person's compensation from the risk retention group falls below the threshold;

(2) A relationship with an auditor where a director of the risk retention group or an immediate family member of a director of the risk retention group who is affiliated with or employed in a professional capacity by a present or former internal or external auditor of the risk retention group is not independent until one year after the end of the affiliation, employment, or auditing relationship; and

(3) A relationship with a related entity where a director of the risk retention group or an immediate family member of a director of the risk retention group who is employed as an executive officer of another company where any of the risk retention group's present executives serve on that other company's board of directors is not independent until one year after the end of the service or the employment relationship.
Source: SL 2016, ch 232, § 4.



§ 58-6A-3.3 Material service provider contracts.

58-6A-3.3. Material service provider contracts. The term of any material service provider contract with the risk retention group may not exceed five years. Any material service provider contract, or its renewal, requires the approval of the majority of the risk retention group's independent directors. The risk retention group's board of directors shall have right to terminate any service provider, audit, or actuarial contracts at any time for cause after providing adequate notice as defined in the contract. The service provider contract is deemed material if the amount to be paid for the contract is greater than or equal to five percent of the risk retention group's annual gross written premium or two percent of its surplus, whichever is greater.

Source: SL 2016, ch 232, § 5.



§ 58-6A-3.4 Notice to director of intent to enter into service provider contract meeting criteria of material relationship.

58-6A-3.4. Notice to director of intent to enter into service provider contract meeting criteria of material relationship. No service provider contract meeting the criteria of material relationship contained in § 58-6A-3.2 may be entered into unless the risk retention group has notified the director in writing of the risk retention group's intention to enter into the contract at least thirty days before entering into the transaction and the director has not disapproved the contract within that period.

Source: SL 2016, ch 232, § 6.



§ 58-6A-3.5 Written policy in plan of operation.

58-6A-3.5. Written policy in plan of operation. The risk retention group's board of directors shall adopt a written policy in the plan of operation as approved by the board that requires the board to:

(1) Assure that all owners and insureds of the risk retention group receive evidence of ownership interest;

(2) Develop a set of governance standards applicable to the risk retention group;

(3) Oversee the evaluation of the risk retention group's management including the performance of the managing general underwriter or any other party responsible for underwriting, determination of rates, collection of premiums, adjusting or settling a claim, or the preparation of a financial statement;

(4) Review and approve the amount to be paid for each material service provider; and

(5) Review and approve, at least annually:

(a) The risk retention group's goals and objectives relevant to the compensation of officers and service providers;

(b) The officers' and service providers' performance in light of those goals and objectives; and

(c) The continued engagement of the officers and material service providers.
Source: SL 2016, ch 232, § 7.



§ 58-6A-3.6 Members of audit committee.

58-6A-3.6. Members of audit committee. The risk retention group shall have an audit committee composed of at least three independent board members as defined in §§ 58-6A-3.1 and 58-6A-3.2. A nonindependent board member may participate in the activities of the audit committee, if invited by the committee, but cannot be a member of the audit committee.

Source: SL 2016, ch 232, § 8.



§ 58-6A-3.7 Purpose of audit committee.

58-6A-3.7. Purpose of audit committee. The audit committee of the risk retention group shall have a written charter that defines the committee's purpose, which, at a minimum, shall:

(1) Assist board oversight of the integrity of financial statements, the compliance with legal and regulatory requirements, and the qualifications, independence, and performance of the independent auditor and actuary;

(2) Discuss the annual audited financial statements and quarterly financial statements with management;

(3) Discuss the annual audited financial statements with the group's independent auditor and, if advisable, discuss the group's quarterly financial statements with the group's independent auditor;

(4) Discuss policies with respect to risk assessment and risk management;

(5) Meet separately and periodically, either directly or through a designated representative of the committee, with management and the independent auditor;

(6) Review with the independent auditor any audit problems or difficulties and management's response;

(7) Set clear hiring policies of the risk retention group as to the hiring of employees or former employees of the independent auditor;

(8) Require the external auditor to rotate the lead or coordinating audit partner having primary responsibility for the risk retention group's audit as well as the audit partner responsible for reviewing that audit so that neither individual performs audit services for more than five consecutive fiscal years; and

(9) Report regularly to the board of directors.
Source: SL 2016, ch 232, § 9.



§ 58-6A-3.8 Waiver of audit committee requirement.

58-6A-3.8. Waiver of audit committee requirement. The domestic regulator may waive the requirement to establish an audit committee composed of independent board members if the risk retention group is able to demonstrate to the domestic regulator that it is impracticable to do so and the risk retention group's board of directors itself is otherwise able to accomplish the purposes of an audit committee, as described in § 58-6A-3.7.

Source: SL 2016, ch 232, § 10.



§ 58-6A-3.9 Governance standards.

58-6A-3.9. Governance standards. The board of directors shall adopt and disclose governance standards and make the information available electronically through the risk retention group's website or by other means. The risk retention group shall provide the governance standards to members or insureds on request. The adopted governance standards shall include the following:

(1) Concerning the directors of the risk retention group:

(a) A process by which the directors are elected by the owners or insureds;

(b) Qualification standards;

(c) Responsibilities;

(d) Access to management and, as necessary and appropriate, independent advisors;

(e) Compensation; and

(f) Orientation and continuing education;

(2) The policies and procedures that are followed for management succession; and

(3) The policies and procedures that are followed for annual performance evaluation of the board.
Source: SL 2016, ch 232, § 11.



§ 58-6A-3.10 Code of business conduct and ethics.

58-6A-3.10. Code of business conduct and ethics. The board of directors shall adopt and disclose a code of business conduct and ethics for directors, officers, and employees. Each director, officer, and employee shall promptly disclose to the board of directors any waivers of the code. The code of business conduct and ethics shall include the following topics:

(1) Conflicts of interest;

(2) Matters covered under the corporate opportunities doctrine under the state of domicile;

(3) Confidentiality;

(4) Fair dealing;

(5) Protection and proper use of risk retention group assets;

(6) Compliance with all applicable laws, rules, and regulations; and

(7) Requiring the reporting of any illegal or unethical behavior which affects the operation of the risk retention group.
Source: SL 2016, ch 232, § 12.



§ 58-6A-3.11 Notice to director of noncompliance with standards.

58-6A-3.11. Notice to director of noncompliance with standards. If the manager, president, or chief executive officer of the risk retention group becomes aware of any material noncompliance with any standards described in §§ 58-6A-3.1 to 58-6A-3.11, inclusive, the manager, president, or officer shall promptly notify the domestic regulator in writing.

Source: SL 2016, ch 232, § 13.



§ 58-6A-3.12 Application of §§ 58-6A-1 to 58-6A-3.11.

58-6A-3.12. Application of §§ 58-6A-1 to 58-6A-3.11. Any retention group licensed before July 1, 2016, shall be in compliance with §§ 58-6A-1 to 58-6A-3.11, inclusive, by July 1, 2017. Any risk retention group licensed after June 30, 2016, shall be in compliance with §§ 58-6A-1 to 58-6A-3.11, inclusive, at licensure.

Source: SL 2016, ch 232, § 1.



§ 58-6A-4 Financial information submitted to director.

58-6A-4. Financial information submitted to director. Any risk retention group doing business in this state shall submit to the director:

(1) A copy of the group's financial statement submitted to its state of domicile, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist under criteria established by the National Association of Insurance Commissioners;

(2) A copy of each examination of the risk retention group as certified by the director or public official conducting the examination;

(3) Upon request by the director, a copy of any audit performed with respect to the risk retention group; and

(4) Such information as may be required to verify its continuing qualification as a risk retention group under this chapter.
Source: SL 1987, ch 372, § 4.



§ 58-6A-5 Taxation of premiums--Payment by insurance producers or brokers--Payment by risk retention group--Report of premiums.

58-6A-5. Taxation of premiums--Payment by insurance producers or brokers--Payment by risk retention group--Report of premiums. All premiums paid for coverages within this state to risk retention groups are subject to taxation at the same rate and subject to the same interest, fines, and penalties for nonpayment as that applicable to foreign admitted insurers. To the extent insurance producers are utilized, they shall report and pay the taxes for the premiums for risks which they have placed with or on behalf of a risk retention group not chartered in this state. To the extent insurance producers are not utilized or fail to pay the tax, each risk retention group shall pay the tax for risks insured within this state. Further, each risk retention group shall report all premiums paid to it for risks insured within this state.

Source: SL 1987, ch 372, § 5; SL 2001, ch 286, § 88.



§ 58-6A-5.1 Rate of taxation on premiums--Interest, fines and penalties--Payment.

58-6A-5.1. Rate of taxation on premiums--Interest, fines and penalties--Payment. The premium tax imposed by chapter 10-44 and taxes on premiums paid for coverage of risks resident or located in this state by a purchasing group or any member of a purchasing group shall be imposed at the same rate and subject to the same interest, fines, and penalties as that applicable to premium taxes and taxes on premiums paid for similar coverage from a similar insurance source by other insureds. The tax may be paid first by such insurance source or the insurance producer for the purchasing group or by the purchasing group or by each member of a purchasing group.

Source: SL 1988, ch 392, § 1; SL 2001, ch 286, § 89.



§ 58-6A-6 Compliance with Unfair Trade Practices Act.

58-6A-6. Compliance with Unfair Trade Practices Act. Any risk retention group, its insurance producers, and representatives shall comply with the Unfair Trade Practices Act of this state, §§ 58-33-66 to 58-33-69, inclusive.

Source: SL 1987, ch 372, § 6; SL 2001, ch 286, § 90.



§ 58-6A-7 Compliance with laws regarding deceptive, false, or fraudulent acts or practices--Injunction.

58-6A-7. Compliance with laws regarding deceptive, false, or fraudulent acts or practices--Injunction. Any risk retention group shall comply with the laws of this state, chapter 58-33, regarding deceptive, false, or fraudulent acts or practices. However, if the director seeks an injunction regarding such conduct, the injunction shall be obtained from a court of competent jurisdiction.

Source: SL 1987, ch 372, § 7.



§ 58-6A-8 Examination by director.

58-6A-8. Examination by director. Any risk retention group shall submit to an examination by the director to determine its financial condition if the director of the jurisdiction in which the group is chartered has not initiated an examination or does not initiate an examination within sixty days after a request by the director of this state. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner in accordance with the National Association of Insurance Commissioners' Examiners Handbook.

Source: SL 1987, ch 372, § 8.



§ 58-6A-9 Notice contained on policy--Contents.

58-6A-9. Notice contained on policy--Contents. Any policy issued by any person, firm, association, or corporation licensed pursuant to the provisions of chapter 58-6A, on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice and shall contain in ten-point type on the front page and the declaration page, the following notice:
NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group.

Source: SL 1987, ch 372, § 9; SL 1988, ch 392, § 2.



§ 58-6A-10 Prohibited acts by risk retention group.

58-6A-10. Prohibited acts by risk retention group. The following acts by a risk retention group are hereby prohibited:

(1) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group; and

(2) The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.
Source: SL 1987, ch 372, § 10.



§ 58-6A-11 Insurance company as member or owner.

58-6A-11. Insurance company as member or owner. No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

Source: SL 1987, ch 372, § 11.



§ 58-6A-12 Compliance with voluntary dissolution or delinquency order by group not chartered if financially impaired.

58-6A-12. Compliance with voluntary dissolution or delinquency order by group not chartered if financially impaired. A risk retention group not chartered in this state and doing business in this state shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance director if there has been a finding of financial impairment after an examination under this chapter.

Source: SL 1987, ch 372, § 12.



§ 58-6A-13 Financial contribution to or benefit from insurance insolvency guaranty fund prohibited.

58-6A-13. Financial contribution to or benefit from insurance insolvency guaranty fund prohibited. No risk retention group may be permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insureds, receive any benefit from any such fund for claims arising out of the operations of such risk retention group.

Source: SL 1987, ch 372, § 13.



§ 58-6A-14 Countersignature on policy not required.

58-6A-14. Countersignature on policy not required. A policy of insurance issued to a risk retention group or any member of that group is not required to be countersigned as provided in § 58-6-62.

Source: SL 1987, ch 372, § 14.



§ 58-6A-15 Prohibited insurance coverage.

58-6A-15. Prohibited insurance coverage. A risk retention group may not offer insurance coverage prohibited under the insurance laws of this state or declared unlawful by the Supreme Court of this state.

Source: SL 1987, ch 372, § 15.



§ 58-6A-16 Repealed.

58-6A-16. Repealed by SL 1988, ch 392, § 3



§ 58-6A-16.1 Exemptions for purchasing group and insurer in regard to liability insurance--Subject to other laws.

58-6A-16.1. Exemptions for purchasing group and insurer in regard to liability insurance--Subject to other laws. A purchasing group and its insurer or insurers are subject to all applicable laws of this state, except that a purchasing group and its insurer or insurers are exempt, in regard to liability insurance for the purchasing group, from any law that would:

(1) Prohibit the establishment of a purchasing group;

(2) Make it unlawful for an insurer to provide or offer to provide insurance on a basis providing advantages to a purchasing group or its members based on their loss and expense experience, which coverage is not afforded to other persons with respect to rates, policy forms, coverages, or other matters;

(3) Prohibit a purchasing group or its members from purchasing insurance on a group basis as described in subdivision (2) of this section;

(4) Prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

(5) Require that a purchasing group shall have a minimum number of members, common ownership or affiliation, or certain legal form;

(6) Require that a certain percentage of a purchasing group shall obtain insurance on a group basis;

(7) Otherwise discriminate against a purchasing group or any of its members; or

(8) Require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance producer residing in this state.
Source: SL 1988, ch 392, § 4; SL 2001, ch 286, § 91.



§ 58-6A-17 Notice to director--Contents.

58-6A-17. Notice to director--Contents. Any purchasing group which intends to do business in this state shall furnish notice to the director which shall:

(1) Identify the state in which the group is domiciled;

(2) Specify the lines and classifications of liability insurance which the purchasing group intends to purchase;

(3) Identify the insurance company from which the group intends to purchase its insurance and the domicile, together with the complete business address, of such company;

(4) Identify the principal place of business of the group, together with the complete business address;

(5) Provide such other information as may be required by the director to verify that the purchasing group is qualified under § 58-6A-1;

(6) Identify all other states in which the group intends to do business; and

(7) Specify the method by which, and the person through whom insurance shall be offered to its members whose risks are resident or located in this state.
Source: SL 1987, ch 372, § 17; SL 1988, ch 392, § 5.



§ 58-6A-17.1 Notice to director of changes.

58-6A-17.1. Notice to director of changes. A purchasing group shall, within ten days, notify the director of any changes in any of the items set forth in § 58-6A-17.

Source: SL 1988, ch 392, § 6.



§ 58-6A-17.2 Information required by director--Time for giving notice and information.

58-6A-17.2. Information required by director--Time for giving notice and information. Each group that is required to give notice pursuant to § 58-6A-17 shall also furnish such information as may be required by the director to:

(1) Verify that the entity qualifies as a purchasing group;

(2) Determine where the purchasing group is located; and

(3) Determine appropriate tax treatment.

Any purchasing group which was doing business in this state prior to July 1, 1988, shall, within thirty days thereafter, furnish notice to the director pursuant to the provisions of § 58-6A-17 and furnish such information as may be required pursuant to §§ 58-6A-17.1 and 58-6A-18.

Source: SL 1988, ch 392, § 7.



§ 58-6A-18 Designation of director as agent for purchasing group--Exceptions.

58-6A-18. Designation of director as agent for purchasing group--Exceptions. The purchasing group shall register with and designate the director as its agent solely for the purpose of receiving service of legal documents or process, except that such requirements do not apply in the case of a purchasing group:

(1) Which was domiciled before April 1, 1986, and is domiciled on and after October 27, 1986, in any state of the United States;

(2) Which before October 27, 1986, purchased insurance from an insurance carrier licensed in any state, and since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state;

(3) Which was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981 before October 27, 1986; and

(4) Which does not purchase insurance that was not authorized for purposes of an exemption under that act, as in effect before October 27, 1986.
Source: SL 1987, ch 372, § 18.



§ 58-6A-19 Repealed.

58-6A-19. Repealed by SL 1988, ch 392, § 8



§ 58-6A-19.1 Purchase from risk retention group not chartered or insurer not admitted in state prohibited--Exception.

58-6A-19.1. Purchase from risk retention group not chartered or insurer not admitted in state prohibited--Exception. A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed insurance producer acting pursuant to the surplus lines laws and regulations of such state.

Source: SL 1988, ch 392, § 9; SL 2001, ch 286, § 92.



§ 58-6A-19.2 Notice of unprotected risk when liability insurance obtained from insurer not admitted in this state or risk retention group.

58-6A-19.2. Notice of unprotected risk when liability insurance obtained from insurer not admitted in this state or risk retention group. Any purchasing group which obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform each of the members of such group which have a risk resident or located in this state that such risk is not protected by an insurance insolvency guaranty fund in this state and that such risk retention group or such insurer may not be subject to all insurance laws and regulations of this state.

Source: SL 1988, ch 392, § 10.



§ 58-6A-19.3 Purchase of insurance providing for deductible or self-induced retention applicable to whole group prohibited--Application to individuals allowed--Aggregate limits standards.

58-6A-19.3. Purchase of insurance providing for deductible or self-induced retention applicable to whole group prohibited--Application to individuals allowed--Aggregate limits standards. No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole. However, coverage may provide for a deductible or self-insured retention applicable to individual members. Any purchase of insurance by purchasing groups is subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.

Source: SL 1988, ch 392, § 11.



§ 58-6A-19.4 Insurance producer or broker license required for purchasing liability insurance from risk retention group.

58-6A-19.4. Insurance producer or broker license required for purchasing liability insurance from risk retention group. No person, firm, association, or corporation may act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state from a risk retention group unless the person, firm, association, or corporation is licensed as an insurance producer in accordance with Title 58.

Source: SL 1988, ch 392, § 12; SL 2001, ch 286, § 93.



§ 58-6A-19.5 Insurance producer or broker license required to solicit liability insurance for purchasing group from insurer or risk retention group.

58-6A-19.5. Insurance producer or broker license required to solicit liability insurance for purchasing group from insurer or risk retention group. No person, firm, association, or corporation may act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless the person, firm, association, or corporation is licensed as an insurance producer in accordance with Title 58.

Source: SL 1988, ch 392, § 13; SL 2001, ch 286, § 94.



§ 58-6A-19.6 Insurance producer or broker license required to solicit liability insurance for member of purchasing group.

58-6A-19.6. Insurance producer or broker license required to solicit liability insurance for member of purchasing group. No person, firm, association, or corporation may act or aid in any manner in soliciting, negotiating, or procuring liability insurance coverage in this state for any member of a purchasing group under a purchasing group's policy unless the person, firm, association, or corporation is licensed as an insurance producer in accordance with Title 58.

Source: SL 1988, ch 392, § 14; SL 2001, ch 286, § 95.



§ 58-6A-19.7 Surplus lines producer or excess line producer license required to solicit liability insurance from unauthorized insurer for purchasing group.

58-6A-19.7. Surplus lines producer or excess line producer license required to solicit liability insurance from unauthorized insurer for purchasing group. No person, firm, association, or corporation may act or aid in any manner in soliciting, negotiating, or procuring liability insurance from an insurer not authorized to do business in this state on behalf of a purchasing group located in this state unless the person, firm, association, or corporation is licensed as a surplus lines producer or excess line producer in accordance with Title 58.

Source: SL 1988, ch 392, § 15; SL 2001, ch 286, § 96.



§ 58-6A-20 Director's use of enforcement powers--Injunctive authority.

58-6A-20. Director's use of enforcement powers--Injunctive authority. The director may use any of the enforcement powers available under the laws of this state so long as those powers are not specifically preempted by the Product Liability Risk Retention Act of 1981, as amended by the risk retention amendments of 1986. This includes, but is not limited to, the director's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, and impose penalties. With regard to any investigation, administrative proceedings or litigation, the director may rely on the procedural law and regulations of this state. The injunctive authority of the director in regard to risk retention groups is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.

Source: SL 1987, ch 372, § 20.



§ 58-6A-21 Penalty for violation.

58-6A-21. Penalty for violation. Any risk retention group which violates any provision of this chapter is subject to fines and penalties applicable to licensed insurers generally, including revocation of its license or the right to do business in this state.

Source: SL 1987, ch 372, § 21.



§ 58-6A-22 Broker license--Waiver of residency requirements.

58-6A-22. Broker license--Waiver of residency requirements. Any person acting, or offering to act, as an insurance producer for a risk retention group or purchasing group, which solicits members, sells insurance coverage, purchases coverage for its members located within this state, or otherwise does business in this state shall, before commencing any such activity, obtain a license from the Division of Insurance. The residency requirements shall be waived for any insurance producer license issued under this chapter.

Source: SL 1987, ch 372, § 22; SL 2001, ch 286, § 97.



§ 58-6A-23 Enforcement of injunction against risk retention group in hazardous financial condition.

58-6A-23. Enforcement of injunction against risk retention group in hazardous financial condition. Any order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating in any state or in all states or in any territory or possession of the United States upon a finding that such a group is in a hazardous financial condition is enforceable in the courts of this state.

Source: SL 1987, ch 372, § 23.



§ 58-6A-24 Promulgation of rules.

58-6A-24. Promulgation of rules. The director may promulgate, pursuant to chapter 1-26, such rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of this chapter.

Source: SL 1987, ch 372, § 24.






Chapter 07 - Insurers' Deposits With State

§ 58-7-1 Amounts required to be deposited by domestic insurers--Financial institutions to report to director.

58-7-1. Amounts required to be deposited by domestic insurers--Financial institutions to report to director. All deposits required by this title shall be kept in a financial institution approved by the director. A domestic property and casualty or health insurer shall deposit an amount not less than fifty percent of the required unearned premium reserves on their outstanding policies. Domestic life insurers shall deposit an amount not less than the required reserves on their outstanding policies, including annuity and supplementary contracts, but excluding premium notes, policy loans, and other policy liens referred to in subdivision 58-26-1(3) and the net amount of uncollected and deferred premiums and annuity considerations referred to in subdivision 58-26-1(4). The financial institution shall report quarterly to the director the insurers that have deposits with it and the amounts and kinds of assets and securities. Withdrawal of securities and assets on deposit shall be pursuant to the custodial agreement.

Source: SL 1966, ch 111, ch 7, § 1 (1); SL 1977, ch 406; SL 1991, ch 398, § 1.



§ 58-7-2 Assets acceptable for deposit of reserves.

58-7-2. Assets acceptable for deposit of reserves. Deposits of reserves of a domestic insurer under § 58-7-1 shall consist of securities and assets which the insurer is authorized to hold as admitted assets.

Source: SL 1966, ch 111, ch 7, § 1 (4).



§ 58-7-3 Credit of other deposit against reserve deposit.

58-7-3. Credit of other deposit against reserve deposit. A domestic insurer may credit toward the deposit the amount of any other deposit of the insurer required by the director for the protection of its policyholders.

Source: SL 1966, ch 111, ch 7, § 1 (3); SL 1991, ch 398, § 2.



§ 58-7-4 Annual deposit of additional securities to cover increase of reserves.

58-7-4. Annual deposit of additional securities to cover increase of reserves. Annually on or before April first, the insurer shall deposit any additional securities required under § 58-7-1 and related to the increase of such reserves during the calendar year next preceding as determined from the insurer's annual statement as of December thirty-first of such preceding year.

Source: SL 1966, ch 111, ch 7, § 1 (2).



§ 58-7-5 Ineligibility for deposit of securities in default.

58-7-5. Ineligibility for deposit of securities in default. If default occurs in the payment of interest or principal of any deposited security and such default continues for a period of one hundred twenty days, the director may declare such security no longer eligible for deposit under § 58-7-1.

Source: SL 1966, ch 111, ch 7, § 1 (5).



§ 58-7-6 Authorized deposits of insurers.

58-7-6. Authorized deposits of insurers. The following deposits of insurers shall be accepted and held, and are subject to the provisions of this chapter:

(1) Deposits required under this title for authority to transact insurance business in this state;

(2) Deposits of domestic insurers if made pursuant to the laws of other states, provinces, and countries as requirement for authority to transact insurance in that state, province, or country;

(3) Deposits of reserves made by domestic insurers;

(4) Deposits in additional amounts as are permitted to be made under § 58-7-29.
Source: SL 1966, ch 111, ch 7, § 2; SL 1991, ch 398, § 3.



§ 58-7-7 Purpose of deposits.

58-7-7. Purpose of deposits. Such deposits shall be held for purposes set forth in §§ 58-7-8 to 58-7-12, inclusive.

Source: SL 1966, ch 111, ch 7, § 3.



§ 58-7-8 Certificates of deposit--Eligible securities--Purpose of deposits.

58-7-8. Certificates of deposit--Eligible securities--Purpose of deposits. All such deposits required under §§ 58-6-33 to 58-6-35, inclusive, for authority to transact insurance in this state shall consist of certificates of deposit, or any combination of securities of the kinds described in §§ 58-27-9, 58-27-11, 58-27-12, 58-27-14, and 58-27-15. Deposits made in this state under §§ 58-6-33 to 58-6-35, inclusive, shall be held for the purpose stated in § 58-6-34.

Source: SL 1966, ch 111, ch 7, §§ 3 (1), 4 (1).



§ 58-7-9 Deposit of domestic insurer held in this state pursuant to laws of another state or country--Assets comprising--Protection of all policyholders of insurer.

58-7-9. Deposit of domestic insurer held in this state pursuant to laws of another state or country--Assets comprising--Protection of all policyholders of insurer. All other deposits of a domestic insurer held in this state pursuant to the laws of another state, province, or country shall be comprised of assets of the kinds described in § 58-7-8, and of such additional securities required or permitted by the laws of such state, province, or country except common stocks, mortgages and real estate. A deposit made in this state by a domestic insurer transacting insurance in another state, province, or country, and as required by the laws of such other state, province, or country, shall be held for the protection of all the insurer's policyholders or all its policyholders and creditors or for such other purpose or purposes as may be specified pursuant to such laws.

Source: SL 1966, ch 111, ch 7, §§ 3 (2), 4 (2).



§ 58-7-10 Deposits of reserves of domestic life insurer--Assets comprising--Holding for common benefit of policyholders and annuity contracts.

58-7-10. Deposits of reserves of domestic life insurer--Assets comprising--Holding for common benefit of policyholders and annuity contracts. Deposits of the reserves of a domestic life insurer shall consist of securities and assets permitted for investment by chapter 58-27. Deposits of reserves made by domestic life insurers shall be held for the common benefit of all the holders of its life insurance policies and annuity contracts.

Source: SL 1966, ch 111, ch 7, §§ 3 (3), 4 (3).



§ 58-7-11 Deposits of reserves of domestic insurers other than life--Holding for common benefit of all policyholders.

58-7-11. Deposits of reserves of domestic insurers other than life--Holding for common benefit of all policyholders. Deposits of reserves made by domestic insurers other than life shall be held for the common benefit of all the holders of its policies.

Source: SL 1966, ch 111, ch 7, § 3 (5).



§ 58-7-12 Deposits of foreign insurers--Assets comprising--Holding for purposes required by law and as specified by director.

58-7-12. Deposits of foreign insurers--Assets comprising--Holding for purposes required by law and as specified by director. Deposits of foreign insurers made under this title shall consist of such assets as are required by the director. Deposits required pursuant to this title shall be held for such purposes as is required by such law, and as specified by the director's order requiring such deposit to be made.

Source: SL 1966, ch 111, ch 7, §§ 3 (4), 4 (4); SL 1991, ch 398, § 5.



§ 58-7-13 Assignment to director of securities not negotiable by delivery--Power of attorney.

58-7-13. Assignment to director of securities not negotiable by delivery--Power of attorney. The director shall require the insurer to either assign to the director and his successors in office all securities being deposited under this title which are not negotiable by delivery or to give the director irrevocable power of attorney authorizing the transfer of the securities or any part thereof then or thereafter on deposit for any purpose within the scope of the director's statutory powers.

Source: SL 1966, ch 111, ch 7, § 8 (1); SL 1991, ch 398, § 4.



§ 58-7-14 Real estate used as deposit--Deed of trust, execution, and recording prior to deposit with director--Appraisal required.

58-7-14. Real estate used as deposit--Deed of trust, execution, and recording prior to deposit with director--Appraisal required. If the insurer uses real estate as a deposit, the insurer shall execute and record a deed of trust to the director which shall be kept by the financial institution. Prior to the execution and recordation of the deed of trust, the insurer shall submit to the director a current appraisal of the real estate by an appraiser approved by the director.

Source: SL 1966, ch 111, ch 7, § 8 (3); SL 1991, ch 398, § 6.



§ 58-7-15 Repealed.

58-7-15. Repealed by SL 1991, ch 398, § 7



§ 58-7-16 Record by director of assets deposited.

58-7-16. Record by director of assets deposited. The director shall keep a record of the assets and securities comprising each deposit, showing as far as practical the amount and market value of each item.

Source: SL 1966, ch 111, ch 7, § 6 (2); SL 1991, ch 398, § 8.



§ 58-7-17 Release of assigned security--Reassignment to insurer or other person.

58-7-17. Release of assigned security--Reassignment to insurer or other person. Upon release to the insurer, or other person entitled thereto, of any security that may have been assigned pursuant to § 58-7-13, the director shall reassign the same to such insurer or other person entitled thereto.

Source: SL 1966, ch 111, ch 7, § 8 (2).



§ 58-7-18 Deposit of reserves in financial institutions.

58-7-18. Deposit of reserves in financial institutions. Deposits required under this title may be made in South Dakota safe deposit institutions, banks, or trust companies selected by the insurer with the director's prior approval or may be made in the depository outside of the state approved by the director. The director may, upon written request of the insurer, permit a deposit to be made with and held by the trust department of a national or state bank approved by the director for the purpose and under depository or custodial arrangements approved by the director.

Source: SL 1966, ch 111, ch 7, § 5 (1); SL 1991, ch 398, § 9.



§ 58-7-19 Repealed.

58-7-19. Repealed by SL 1991, ch 398, § 10



§ 58-7-20 Terms of depository or custodial arrangements for deposit of reserves.

58-7-20. Terms of depository or custodial arrangements for deposit of reserves. All depository or custodial arrangements shall comply in substance with the requirements of this title as to like deposits of other insurers, as to the amount, purposes, maintenance, replenishment, release, and withdrawal of such deposit or part thereof, as to the rights of the insurer therein, and in all other respects except as to actual custody.

Source: SL 1966, ch 111, ch 7, § 5 (4); SL 1991, ch 398, § 11.



§ 58-7-21 Forms and terms of depository or custodial arrangement.

58-7-21. Forms and terms of depository or custodial arrangement. The form and terms of all depository or custodial arrangements shall be prescribed or approved by the director consistent with the applicable provisions of this title.

Source: SL 1966, ch 111, ch 7, § 5 (6); SL 1991, ch 398, § 12.



§ 58-7-22 Compensation and expenses of depository or custodian borne by insurer.

58-7-22. Compensation and expenses of depository or custodian borne by insurer. The compensation and expenses of the depository or custodian shall be borne by the insurer.

Source: SL 1966, ch 111, ch 7, § 5 (7).



§ 58-7-23 Nonliability of director and state for safekeeping by custodian.

58-7-23. Nonliability of director and state for safekeeping by custodian. The director and the State of South Dakota shall have no liability as to the safekeeping of any such deposit by the depository or custodian thereof.

Source: SL 1966, ch 111, ch 7, § 7.



§ 58-7-24 Custodial arrangements--Termination by director--New arrangements.

58-7-24. Custodial arrangements--Termination by director--New arrangements. The director may terminate any depository or custodial arrangement and require a new arrangement. No arrangement may be terminated without the written authorization of the director.

Source: SL 1966, ch 111, ch 7, § 5 (5); SL 1991, ch 398, § 13.



§ 58-7-25 Effect of deposit in foreign state.

58-7-25. Effect of deposit in foreign state. If any domestic insurer is required to deposit with a public officer of any foreign state or any agency of that state any securities or assets for security of policyholders, to the extent that those securities or assets are admissible for that purpose under this chapter, and upon approval by the director that by the deposit the insurer's policyholders are as adequately secured as if such deposit had been made under this chapter, the deposit in the foreign state shall have the same effect as if made with the director. If any change is made in the deposit, the insurer shall be required to immediately notify the director of the change.

Source: SL 1966, ch 111, ch 7, § 5 (8); SL 1991, ch 398, § 14.



§ 58-7-26 Sufficiency of deposit--Valuation of assets.

58-7-26. Sufficiency of deposit--Valuation of assets. For the purpose of determining the sufficiency of its deposit in this state the assets and securities of the insurer on deposit shall be valued at current market value except bonds which may, in the discretion of the director, be valued as provided in § 58-26-2.

Source: SL 1966, ch 111, ch 7, § 13 (1); SL 1969, ch 134.



§ 58-7-27 Decline in market value of deposited assets--Deposit of additional assets or securities.

58-7-27. Decline in market value of deposited assets--Deposit of additional assets or securities. If for any reason the current market value of such assets and securities falls below the amount of deposit required of the insurer under this title, the insurer shall promptly deposit other or additional assets or securities eligible for deposit and in amount sufficient to cure the deficiency. If the insurer has failed to cure the deficiency within thirty days after receipt of notice thereof by registered or certified mail from the director, the director shall forthwith without further notice revoke the insurer's certificate of authority.

Source: SL 1966, ch 111, ch 7, § 13 (2).



§ 58-7-28 Appraisal or valuation of deposited assets or securities--Cost borne by insurer.

58-7-28. Appraisal or valuation of deposited assets or securities--Cost borne by insurer. The director may, prior to acceptance for deposit of any particular asset or security, or at any time thereafter while so deposited, have the same appraised or valued by appraisers approved by the director. The costs of any appraisal or valuation shall be borne by the insurer.

Source: SL 1966, ch 111, ch 7, § 9; SL 1991, ch 398, § 15.



§ 58-7-29 Deposit exceeding requirements--Release to insurer upon request--Release during insolvency of insurer.

58-7-29. Deposit exceeding requirements--Release to insurer upon request--Release during insolvency of insurer. An insurer may so deposit and have on deposit assets or securities in an amount exceeding its deposit required or otherwise permitted under this title, for the purpose of absorbing fluctuations in the value of assets and securities deposited, and to facilitate the exchange and substitution of such assets and securities. During the solvency of the insurer any such excess shall be released to the insurer upon its request. During the insolvency of the insurer such excess deposit shall be released only as provided in § 58-7-37.

Source: SL 1966, ch 111, ch 7, § 11.



§ 58-7-30 Right of insurer to deposited assets and securities during solvency.

58-7-30. Right of insurer to deposited assets and securities during solvency. While the insurer remains solvent and is in compliance with this title it may:

(1) Demand, receive, sue for, and recover the income from the assets or securities deposited;

(2) Exchange and substitute for the deposited assets or securities, or any part thereof, other eligible assets or securities of equivalent or greater value; and

(3) At any reasonable time inspect any such deposit.
Source: SL 1966, ch 111, ch 7, § 10.



§ 58-7-31 Levy upon deposited assets and securities.

58-7-31. Levy upon deposited assets and securities. No judgment creditor or other claimant of an insurer shall have the right to levy or to proceed by any remedies, provisional or otherwise, upon any of the assets or securities of the insurer held on deposit in this state. As to deposits pursuant to the retaliatory law, §§ 58-6-70 to 58-6-73, inclusive, levy thereupon shall be permitted if so provided in the director's order under which the deposit is made.

Source: SL 1966, ch 111, ch 7, § 12.



§ 58-7-32 Deposits by foreign or alien insurers not subject to taxation.

58-7-32. Deposits by foreign or alien insurers not subject to taxation. Deposits made by foreign or alien insurers shall not be subject to taxation.

Source: SL 1966, ch 111, ch 7, § 5 (2).



§ 58-7-33 Duration of deposit of assets and securities.

58-7-33. Duration of deposit of assets and securities. Every deposit made in this state by an insurer pursuant to this title, including assets and securities held in another state under custodial arrangements permitted by § 58-7-19, shall be held as long as there is outstanding any liability of the insurer as to which the deposit was so required; or if a deposit required under the retaliatory law, §§ 58-6-70 to 58-6-73, inclusive, the deposit shall be held for so long as the basis of such retaliation exists.

Source: SL 1966, ch 111, ch 7, § 14 (1).



§ 58-7-34 Release of deposit on request of domestic insurer.

58-7-34. Release of deposit on request of domestic insurer. Upon the request of a domestic insurer, the director shall direct the depository or custodian to return to the insurer the whole or any portion of the assets and securities of the insurer held on deposit if the director is satisfied that the assets and securities to be returned are subject to no liability and are no longer required to be held by any provision of law or purposes of the original deposit. If the insurer has reinsured all its outstanding risks in another insurer or insurers authorized to transact insurance in this state and the insurer, by written notice, notifies the director that the assets and securities have been assigned, transferred and set over to the reinsuring insurer or insurers, the director shall require the depository or custodian to deliver the assets and securities to the insurer or insurers assuming the risks. The notice shall be accompanied by a duly verified copy of the assignment, transfer, or conveyance. In the case of deposits of the reserves of domestic life insurers, the insurers shall submit proof satisfactory to the director that the reinsurer has deposited or will deposit, and will maintain on deposit in public custody through the insurance supervisory official of its state of domicile, assets and securities of like quality in an amount not less than the reserves of the policies and contracts so reinsured, in addition to any other deposit of such insurer required or permitted by law. Unless the reinsurer is required to have on deposit all of its reserves, the insurer shall submit proof satisfactory to the director that the deposit of the reserves will be maintained by the state of its domicile for the special benefit and protection of the holders of the life insurance policies and annuity contracts so reinsured.

Source: SL 1966, ch 111, ch 7, § 14 (2); SL 1991, ch 398, § 16.



§ 58-7-35 Return of deposit of foreign insurer.

58-7-35. Return of deposit of foreign insurer. The director shall direct the depository or custodian to return to a foreign insurer any deposit made pursuant to this title by the insurer, if:

(1) The insurer has ceased transacting business in this state, or in the United States, and the insurer is not subject to any liability in this state on account of which the deposit was held; or

(2) The deposit is no longer required by any provision of law; or

(3) The insurer, during its solvency has made a similar deposit in another state and has filed with the director the certificate or evidence thereof, under the conditions provided for in subdivisions 58-6-34(1) and (2).
Source: SL 1966, ch 111, ch 7, § 14 (3); SL 1991, ch 398, § 17.



§ 58-7-36 Return of deposit upon merger or consolidation of insurer.

58-7-36. Return of deposit upon merger or consolidation of insurer. Upon the merger or consolidation of an insurer that has made a deposit in this state, the director may, after preserving the interests of South Dakota policyholders, direct the depository or custodian to return the deposit to the resulting or surviving corporation, or to any person it may designate for that purpose, if the resulting or surviving corporation is or becomes authorized to transact an insurance business in this state.

Source: SL 1966, ch 111, ch 7, § 14(3); SL 1988, ch 393; SL 1991, ch 398, § 18.



§ 58-7-37 Insurer subject to delinquency proceedings--Surrender of deposited assets and securities to authorized officer of court.

58-7-37. Insurer subject to delinquency proceedings--Surrender of deposited assets and securities to authorized officer of court. If the insurer is subject to delinquency proceedings as defined in this title, upon the order of a court of competent jurisdiction, the director shall yield the assets and securities held on deposit to the receiver, conservator, rehabilitator, or liquidator of the insurer, or to any other properly designated official.

Source: SL 1966, ch 111, ch 7, § 14 (4).



§ 58-7-38 Release of deposited assets--Terms--Nonliability of director acting in good faith.

58-7-38. Release of deposited assets--Terms--Nonliability of director acting in good faith. No release of deposited assets and securities may be made except upon application to and the written order of the director and under the terms of the custodial or depository arrangement. The director is not personally liable for the release of any deposit made by him in good faith.

Source: SL 1966, ch 111, ch 7, § 14 (5); SL 1991, ch 398, § 19.



§ 58-7-39 Certain depository or custodial requirements superseded.

58-7-39. Certain depository or custodial requirements superseded. The provisions of the 1991 amendments to §§ 58-7-1, 58-7-3, 58-7-6, 58-7-12, 58-7-13, 58-7-14, 58-7-16, 58-7-18, 58-7-20, 58-7-21, 58-7-24, 58-7-25, 58-7-28, 58-7-34, 58-7-35, 58-7-36, 58-7-38, and 58-7-39 shall supersede any and all depository or custodial requirements found in any other sections of this title.

Source: SL 1991, ch 398, § 20.






Chapter 08 - Unauthorized Insurers

§ 58-8-1 Representing or aiding unauthorized insurer as misdemeanor.

58-8-1. Representing or aiding unauthorized insurer as misdemeanor. No person may in this state, directly or indirectly, act as insurance producer for, or otherwise represent any insurer not then authorized to transact insurance business in this state, in the solicitation, negotiation, or effectuation of insurance or of annuity contracts, inspection of risks, fixing of rates, investigation or adjustment of losses, collection of premiums, or in any other manner in the transaction of insurance business with respect to subjects of insurance resident, located or to be performed in this state. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 12, § 1 (1); SL 1978, ch 359, § 2; SL 2001, ch 286, § 98.



§ 58-8-2 Acts which do not constitute representing or aiding unauthorized insurer.

58-8-2. Acts which do not constitute representing or aiding unauthorized insurer. Section 58-8-1 shall not apply to:

(1) Acceptance of service of process by the director under § 58-8-8;

(2) Surplus lines insurance, and other transactions as to which a certificate of authority is not required of an insurer as stated in § 58-6-4;

(3) Reinsurance as authorized by chapter 58-14;

(4) The services of an adjuster with respect to claims under policies lawfully solicited, issued and delivered outside South Dakota;

(5) The professional services of an attorney at law.
Source: SL 1966, ch 111, ch 12, § 1 (1).



§ 58-8-3 Advertising relating to unauthorized insurers as misdemeanor.

58-8-3. Advertising relating to unauthorized insurers as misdemeanor. It is a Class 2 misdemeanor for any person to publish or print in this state in any newspaper, magazine, periodical, circular, letter, pamphlet, or in any other manner, or to publish by radio or television broadcasting in this state, any advertisement or other notice, either directly or indirectly, setting forth the advantages of or soliciting business for any insurer, insurance producer, or other person who has not been authorized to transact insurance business in this state.

Source: SL 1966, ch 111, ch 12, § 1 (2); SL 1978, ch 359, § 2; SL 2001, ch 286, § 99.



§ 58-8-4 Acceptance of advertising without proof of authority to do business in state as misdemeanor.

58-8-4. Acceptance of advertising without proof of authority to do business in state as misdemeanor. No person may accept for publication or printing any newspaper, magazine, or other periodical, or for radio or television broadcasting in this state, any advertisement or other notice, either directly or indirectly setting forth the advantages of or soliciting business for any insurer, insurance producer, or other person, unless the publisher holds a certificate to the effect that the insurer, insurance producer, or other person named therein is authorized to transact insurance business in this state for the current license year. The certificate shall be issued by the director without cost to any person applying therefor.

Any violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 12, § 1 (3); SL 1978, ch 359, § 2; SL 2001, ch 286, § 100.



§ 58-8-5 Distribution of advertising matter as to advantages of doing business with unauthorized insurer as misdemeanor.

58-8-5. Distribution of advertising matter as to advantages of doing business with unauthorized insurer as misdemeanor. It is a Class 2 misdemeanor for any manufacturer, jobber, wholesaler, or retailer to distribute or to cause to be distributed any match books or other advertising matter, directly or indirectly, setting forth the advantages of or soliciting business for any insurer, insurance producer, or other person, who has not been authorized to transact insurance business in this state.

Source: SL 1966, ch 111, ch 12, § 1 (4); SL 1978, ch 359, § 2; SL 2001, ch 286, § 101.



§ 58-8-6 Unauthorized insurers--Purposes of Process Act.

58-8-6. Unauthorized insurers--Purposes of Process Act. The purpose of §§ 58-8-6 to 58-8-19, inclusive, is to subject certain insurers to the jurisdiction of the courts of this state in suits by or on behalf of insureds or beneficiaries under insurance contracts. The Legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such state interest, the Legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing it exercises its power to protect its residents and to define, for the purpose of this statute, what constitutes doing business in this state, and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Sess., S. 340, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

Source: SL 1966, ch 111, ch 12, § 3.



§ 58-8-7 Acts by unauthorized insurer constituting appointment of director of insurance as agent for service of process.

58-8-7. Acts by unauthorized insurer constituting appointment of director of insurance as agent for service of process. Any of the following acts in this state, effected by mail or otherwise, by an unauthorized foreign or alien insurer:

(1) The issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business therein;

(2) The solicitation of applications for such contracts;

(3) The collection of premiums, membership fees, assessments, or other considerations for such contracts; or

(4) Any other transaction of insurance business;
is equivalent to and shall constitute an appointment by such insurer of the director to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract of insurance, and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer.

Source: SL 1966, ch 111, ch 12, § 4.



§ 58-8-8 Manner of service of process--Duties of director.

58-8-8. Manner of service of process--Duties of director. Such service of process shall be made by delivering to and leaving with the director or some person in apparent charge of his office two copies thereof and the payment to him of a fee as set forth in subdivision 58-2-29(12)(c) which shall be taxed in the costs of the proceeding. The director shall forthwith mail by registered or certified mail one of the copies of such process to the defendant at its last known principal place of business, and shall keep a record of all process so served upon him.

Source: SL 1966, ch 111, ch 12, § 5; SL 1975, ch 305, § 3; SL 1982, ch 28, § 18.



§ 58-8-9 Notice by mail to insurer--Proof of service.

58-8-9. Notice by mail to insurer--Proof of service. Service of process pursuant to § 58-8-8 is sufficient, provided notice of such service and a copy of the process are sent within ten days thereafter by registered or certified mail by plaintiff or plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

Source: SL 1966, ch 111, ch 12, § 5; SL 1982, ch 28, § 18.



§ 58-8-10 Service of process on agent of unauthorized insurer other than director.

58-8-10. Service of process on agent of unauthorized insurer other than director. Service of process in any such action, suit or proceeding shall in addition to the manner provided in §§ 58-8-8 and 58-8-9, be valid if served upon any person within this state who, in this state on behalf of such insurer, is:

(1) Soliciting insurance; or

(2) Making, issuing, or delivering any contract of insurance; or

(3) Collecting or receiving any premium, membership fee, assessment, or other consideration for insurance;
and a copy of such process is sent within ten days thereafter by registered or certified mail by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

Source: SL 1966, ch 111, ch 12, § 6; SL 1982, ch 28, § 18.



§ 58-8-11 Repealed.

58-8-11. Repealed by SL 1969, ch 137



§ 58-8-12 Mode of service of process cumulative.

58-8-12. Mode of service of process cumulative. Nothing in this chapter shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner now or hereafter permitted by law.

Source: SL 1966, ch 111, ch 12, § 8.



§ 58-8-13 Conditions precedent to filing of pleadings by unauthorized foreign or alien insurer--Deposit or bond--Procurement of certificate of authority.

58-8-13. Conditions precedent to filing of pleadings by unauthorized foreign or alien insurer--Deposit or bond--Procurement of certificate of authority. Before any unauthorized foreign or alien insurer shall file or cause to be filed any pleading in any action, suit, or proceeding instituted against it, such unauthorized insurer shall in addition to any other requirement that may be imposed by law either:

(1) Deposit with the clerk of the court in which such action, suit, or proceeding is pending cash or securities or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; provided, however, that the court may in its discretion make an order dispensing with such deposit or bond where the insurer makes a showing satisfactory to such court that it maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in such action, suit or proceedings; or

(2) Procure a certificate of authority to transact the business of insurance in this state.
Source: SL 1966, ch 111, ch 12, § 9 (1).



§ 58-8-14 Motion of unauthorized foreign or alien insurer to quash or set aside service of process--Deposit or bond not required--Grounds for motion.

58-8-14. Motion of unauthorized foreign or alien insurer to quash or set aside service of process--Deposit or bond not required--Grounds for motion. Nothing in § 58-8-13 is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash any process or to set aside service thereof made in the manner provided in §§ 58-8-8 to 58-8-10, inclusive, on the ground either:

(1) That such unauthorized insurer has not done any of the acts enumerated in § 58-8-7; or

(2) That the person on whom service was made pursuant to § 58-8-10 was not doing any of the acts therein enumerated.
Source: SL 1966, ch 111, ch 12, § 9 (3).



§ 58-8-15 Action against unauthorized insurer commenced by substituted process--Postponement by court to give defendant opportunity to defend.

58-8-15. Action against unauthorized insurer commenced by substituted process--Postponement by court to give defendant opportunity to defend. The court in any action, suit or proceeding, in which service is made in the manner provided in §§ 58-8-8 to 58-8-10, inclusive, may order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of § 58-8-13 and to defend such action.

Source: SL 1966, ch 111, ch 12, § 9 (2).



§ 58-8-16 Vexatious refusal by unauthorized foreign or alien insurer to make payment--Attorney fees of plaintiff.

58-8-16. Vexatious refusal by unauthorized foreign or alien insurer to make payment--Attorney fees of plaintiff. In any action against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if the insurer has failed for thirty days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action. Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.

Source: SL 1966, ch 111, ch 12, § 10.



§ 58-8-17 Exemptions from unauthorized insurers process provisions.

58-8-17. Exemptions from unauthorized insurers process provisions. The provisions of §§ 58-8-6 to 58-8-19, inclusive, shall not apply to any action, suit or proceeding against any unauthorized foreign or alien insurer arising out of a contract of:

(1) Reinsurance of the liability of an admitted insurer;

(2) Insurance against perils of navigation, transit, or transportation upon hulls, freights, or disbursements, or other ship owner interest; upon goods, wares, merchandise, and all other personal property and interests therein, in course of exportation from or importation into any country, or transportation coastwise, including transportation by land or water from point of origin to final destination and including war risks; and marine builder's risks, dry docks and marine railways, including insurance of ship repairer's liability, and protection and indemnity insurance, but excluding insurance covering bridges or tunnels;

(3) Aircraft insurance;

(4) Insurance on property or operations of railroads engaged in interstate commerce;

(5) Insurance in accordance with the surplus line law;

(6) Insurance against legal liability arising out of the ownership, operation, or maintenance of any property having a permanent situs outside of this state;

(7) Insurance against loss of or damage to any property having a permanent situs outside this state; or

(8) Where such contract contains a provision designating the director to be its true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any contract or where the insurer enters a general appearance in any such action, suit, or proceeding.
Source: SL 1966, ch 111, ch 12, § 11.



§ 58-8-18 Uniformity of interpretation of chapter.

58-8-18. Uniformity of interpretation of chapter. This chapter shall be so interpreted as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SL 1966, ch 111, ch 12, § 2 (2).



§ 58-8-19 Citation of unauthorized insurers process provisions.

58-8-19. Citation of unauthorized insurers process provisions. Sections 58-8-6 to 58-8-19, inclusive, constitute and may be cited as the Unauthorized Insurers Process Act.

Source: SL 1966, ch 111, ch 12, § 2 (1).






Chapter 09 - Kinds Of Insurance

§ 58-9-1 Definitions not mutually exclusive.

58-9-1. Definitions not mutually exclusive. It is intended that certain insurance coverages may come within the definitions of two or more kinds of insurance as defined in this chapter, and the inclusion of such coverage within one definition shall not exclude it as to any other kind of insurance within the definition of which such coverage is likewise reasonably includable.

Source: SL 1966, ch 111, ch 4, § 1.



§ 58-9-2 "Life insurance" defined.

58-9-2. "Life insurance" defined. "Life insurance" is insurance on human lives. Life insurance includes also the granting of endowment benefits, additional benefits in event of death or dismemberment by accident or accidental means, additional benefits in event of the insured's disability, and optional modes of settlement of proceeds of life insurance. Life insurance does not include workers' compensation coverages.

Source: SL 1966, ch 111, ch 4, § 2.



§ 58-9-3 "Health insurance" defined.

58-9-3. "Health insurance" defined. "Health insurance" is insurance of human beings against bodily injury, disablement, or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness, or childbirth, or against expenses incurred in prevention of sickness, or dental care, and every insurance appertaining thereto. Health insurance does not include workers' compensation insurance.

Source: SL 1966, ch 111, ch 4, § 3.



§ 58-9-4 Burial insurance--Definition--Compliance with provisions concerning life insurers required.

58-9-4. Burial insurance--Definition--Compliance with provisions concerning life insurers required. Burial insurance as used in this section includes any kind of agreement, certificate, policy, contract, bond, assurance guarantee, or other arrangement, by bylaw, regulation or otherwise, in or by which the party issuing such certificate, policy, contract, bond, assurance guarantee, or other arrangement agrees to provide for the burial of a named or designated person, or to save harmless anyone for the whole or any part of the costs of the burial of the body of a named or designated person, or to pay any part or all of the incidents of the burial of the body of a named or designated person. Any person engaging in the business of burial insurance shall be subject to and shall comply with all of the provisions of this title concerning the organization, qualification and conduct of life insurers. Nothing in this section shall be construed to limit or restrict the definitions of life insurance or life insurer under §§ 58-9-2 and 58-9-3.

Source: SL 1966, ch 111, ch 32, § 4.



§ 58-9-5 "Property insurance" defined.

58-9-5. "Property insurance" defined. "Property insurance" is insurance on real or personal property of every kind and of every interest therein, whether on land, water, or in the air, against loss or damage from any and all hazards or causes, and against loss consequential upon such loss or damage, other than noncontractual legal liability for any such loss or damage.

Source: SL 1966, ch 111, ch 4, § 4.



§ 58-9-6 "Marine and transportation insurance" defined--Vehicles--Goods transported.

58-9-6. "Marine and transportation insurance" defined--Vehicles--Goods transported. "Marine and transportation insurance" includes insurance against any kind of loss or damage to vessels, craft, aircraft, cars, automobiles, and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry, and respondentia interests and all other kinds of property and interests therein, in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed, or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builder's risks and all personal property floater risks.

Source: SL 1966, ch 111, ch 4, § 5 (1) (a).



§ 58-9-7 Marine and transportation insurance including personal injury or property damage.

58-9-7. Marine and transportation insurance including personal injury or property damage. "Marine and transportation insurance" includes insurance against any kind of loss or damage to person or to property in connection with or appertaining to a marine, inland marine, transit, or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance, or use of the subject matter of such insurance, but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance, or use of automobile.

Source: SL 1966, ch 111, ch 4, § 5 (1) (b).



§ 58-9-8 Marine and transportation insurance including jewelry and precious metals.

58-9-8. Marine and transportation insurance including jewelry and precious metals. "Marine and transportation insurance" includes insurance against any kind of loss or damage to precious stones, jewels, jewelry, gold, silver, and other precious metals, whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise.

Source: SL 1966, ch 111, ch 4, § 5 (1) (c).



§ 58-9-9 Marine and transportation insurance including transportation structures.

58-9-9. Marine and transportation insurance including transportation structures. "Marine and transportation insurance" includes insurance against any kind of loss or damage to bridges, tunnels, and other instrumentalities of transportation and communication, excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage, unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion are the only hazards to be covered; piers, wharves, docks and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion; other aids to navigation and transportation, including dry docks and marine railways, against all risks.

Source: SL 1966, ch 111, ch 4, § 5 (1) (d).



§ 58-9-10 Marine protection and indemnity insurance included.

58-9-10. Marine protection and indemnity insurance included. "Marine and transportation insurance" includes "marine protection and indemnity insurance," meaning insurance against, or against legal liability of the insured for, loss, damage, or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair, or construction of any vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, or death or for loss of or damage to the property of another person.

Source: SL 1966, ch 111, ch 4, § 5 (2).



§ 58-9-11 Casualty insurance including vehicle insurance.

58-9-11. Casualty insurance including vehicle insurance. "Casualty insurance" includes vehicle insurance, insurance against loss of or damage to any land vehicle or aircraft or any draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, from any hazard or cause, and against any loss, liability, or expense resulting from or incidental to ownership, maintenance, or use of any such vehicle, aircraft, or animal; and provision of medical, hospital, surgical, disability benefits to injured persons and funeral and death benefits to dependents, beneficiaries, or personal representatives of persons killed, irrespective of legal liability of the insured, when issued as an incidental coverage with or supplemental to insurance on the vehicle, aircraft, or animal.

Source: SL 1966, ch 111, ch 4, § 6 (1) (a).



§ 58-9-12 Casualty insurance including automobile guaranty insurance.

58-9-12. Casualty insurance including automobile guaranty insurance. "Casualty insurance" includes automobile guaranty insurance, insurance of the mechanical condition, or freedom from defective or worn parts or equipment, of motor vehicles.

Source: SL 1966, ch 111, ch 4, § 6 (1) (b).



§ 58-9-13 Casualty insurance including liability insurance.

58-9-13. Casualty insurance including liability insurance. "Casualty insurance" includes liability insurance, insurance against legal liability for the death, injury, or disability of any human being, or for damage to property; and provision of medical, hospital, surgical, disability benefits to injured persons and funeral and death benefits to dependents, beneficiaries, or personal representative of persons killed, irrespective of legal liability of the insured, when issued as incidental coverage with or supplemental to liability insurance.

Source: SL 1966, ch 111, ch 4, § 6 (1) (c).



§ 58-9-14 Casualty insurance including workers' compensation insurance.

58-9-14. Casualty insurance including workers' compensation insurance. "Casualty insurance" includes workers' compensation insurance, insurance of the obligations accepted by, imposed upon, or assumed by employers under law for death, disablement, or injury of employees.

Source: SL 1966, ch 111, ch 4, § 6 (1) (d).



§ 58-9-15 Casualty insurance including burglary and theft insurance.

58-9-15. Casualty insurance including burglary and theft insurance. "Casualty insurance" includes burglary and theft insurance, insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation, or wrongful conversion, disposal, or concealment, or from any attempt at any of the foregoing; including supplemental coverage for medical, hospital, surgical, and funeral expense incurred by the named insured or any other person as a result of bodily injury during the commission of a burglary, robbery, or theft by another; also insurance against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptances, or any other valuable papers and documents, resulting from any cause.

Source: SL 1966, ch 111, ch 4, § 6 (1) (e).



§ 58-9-16 Casualty insurance including personal property floater insurance.

58-9-16. Casualty insurance including personal property floater insurance. "Casualty insurance" includes personal property floater insurance, insurance upon personal effects against loss or damage from any cause, under a personal property floater.

Source: SL 1966, ch 111, ch 4, § 6 (1) (f).



§ 58-9-17 Casualty insurance including glass.

58-9-17. Casualty insurance including glass. "Casualty insurance" includes insurance against loss or damage to glass, including its lettering, ornamentation, and fittings.

Source: SL 1966, ch 111, ch 4, § 6 (1) (g).



§ 58-9-18 Casualty insurance including boiler and machinery insurance.

58-9-18. Casualty insurance including boiler and machinery insurance. "Casualty insurance" includes boiler and machinery insurance, insurance against any liability and loss or damage to property or interest resulting from accidents to or explosions of boilers, pipes, pressure containers, machinery, or apparatus, and to make inspection of and issue certificates of inspection upon boilers, machinery, and apparatus of any kind, whether or not insured.

Source: SL 1966, ch 111, ch 4, § 6 (1) (h).



§ 58-9-19 Casualty insurance including leakage and fire extinguishing equipment insurance.

58-9-19. Casualty insurance including leakage and fire extinguishing equipment insurance. "Casualty insurance" includes leakage and fire extinguishing equipment insurance, insurance against loss or damage to any property or interest caused by the breakage or leakage of sprinklers, hoses, pumps, and other fire extinguishing equipment or apparatus, water pipes or containers, or by water entering through leaks or openings in buildings, and insurance against loss or damage to such sprinklers, hoses, pumps, and other fire extinguishing equipment or apparatus.

Source: SL 1966, ch 111, ch 4, § 6 (1) (i).



§ 58-9-20 Casualty insurance including credit insurance.

58-9-20. Casualty insurance including credit insurance. "Casualty insurance" includes credit insurance, insurance against loss or damage resulting from failure of debtors to pay their obligations to the insured.

Source: SL 1966, ch 111, ch 4, § 6 (1) (j).



§ 58-9-21 Casualty insurance including malpractice insurance.

58-9-21. Casualty insurance including malpractice insurance. "Casualty insurance" includes malpractice insurance, insurance against legal liability of the insured, and against loss, damage, or expense incidental to a claim of such liability, and including medical, hospital, surgical, and funeral benefits to injured persons, irrespective of legal liability of the insured, arising out of the death, injury, or disablement of any person, or arising out of damage to the economic interest of any person, as the result of negligence in rendering expert, fiduciary, or professional service.

Source: SL 1966, ch 111, ch 4, § 6 (1) (k).



§ 58-9-22 Casualty insurance including insurance against congenital defects.

58-9-22. Casualty insurance including insurance against congenital defects. "Casualty insurance" includes insurance against congenital defects in human beings.

Source: SL 1966, ch 111, ch 4, § 6 (1) (l).



§ 58-9-23 Casualty insurance including livestock insurance.

58-9-23. Casualty insurance including livestock insurance. "Casualty insurance" includes livestock insurance, insurance against loss of or damage to livestock, and services of a veterinary for such animals.

Source: SL 1966, ch 111, ch 4, § 6 (1) (m).



§ 58-9-24 Casualty insurance including elevator insurance.

58-9-24. Casualty insurance including elevator insurance. "Casualty insurance" includes elevator insurance, insurance against loss of or damage to any property of the insured, resulting from the ownership, maintenance or use of elevators, except loss or damage by fire.

Source: SL 1966, ch 111, ch 4, § 6 (1) (n).



§ 58-9-25 Casualty insurance including entertainments insurance.

58-9-25. Casualty insurance including entertainments insurance. "Casualty insurance" includes entertainments insurance, insurance indemnifying the producer of any motion picture, television, radio, theatrical, sport, spectacle, entertainment, or similar production, event, or exhibition against loss from interruption, postponement, or cancellation thereof due to death, accidental injury, or sickness of performers, participants, directors, or other principals.

Source: SL 1966, ch 111, ch 4, § 6 (1) (o).



§ 58-9-26 Casualty insurance including loss from failure to file instrument relating to personal property.

58-9-26. Casualty insurance including loss from failure to file instrument relating to personal property. "Casualty insurance" includes insurance against loss resulting from failure to file or record written instruments affecting the title of or creating a lien upon personal property.

Source: SL 1966, ch 111, ch 4, § 6 (1) (p).



§ 58-9-27 Casualty insurance including other unclassified insurance.

58-9-27. Casualty insurance including other unclassified insurance. "Casualty insurance" includes insurance against any other kind of loss, damage, or liability properly a subject of insurance and not within any other kind of insurance as defined in this chapter, if such insurance is not disapproved by the director of insurance as being contrary to law or public policy.

Source: SL 1966, ch 111, ch 4, § 6 (1) (q).



§ 58-9-28 Medical, hospital, surgical, funeral, and accident insurance incidental to other insurance.

58-9-28. Medical, hospital, surgical, funeral, and accident insurance incidental to other insurance. Provision of medical, hospital, surgical, and funeral benefits, and of coverage against accidental death or injury, as incidental to and part of other insurance as stated under §§ 58-9-11, 58-9-13, 58-9-15, and 58-9-21 shall for all purposes be deemed to be the same kind of insurance to which it is so incidental, and shall not be subject to provisions of this title applicable to life and health insurances.

Source: SL 1966, ch 111, ch 4, § 6 (2).



§ 58-9-29 Surety insurance including fidelity insurance.

58-9-29. Surety insurance including fidelity insurance. "Surety insurance" includes fidelity insurance, insurance to guarantee the fidelity of persons holding positions of public or private trust.

Source: SL 1966, ch 111, ch 4, § 7 (1).



§ 58-9-30 Surety insurance including workers' compensation insurance.

58-9-30. Surety insurance including workers' compensation insurance. "Surety insurance" includes insurance or guaranty of the obligations of employers under workers' compensation laws.

Source: SL 1966, ch 111, ch 4, § 7 (2).



§ 58-9-31 Surety insurance including performance bonds.

58-9-31. Surety insurance including performance bonds. "Surety insurance" includes insurance guaranteeing the performance of contracts, other than insurance policies, and guaranteeing and executing bonds, undertakings, and contracts of suretyship.

Source: SL 1966, ch 111, ch 4, § 7 (3).



§ 58-9-32 Surety insurance including indemnification of banks, brokers, and financial institutions.

58-9-32. Surety insurance including indemnification of banks, brokers, and financial institutions. "Surety insurance" includes insurance indemnifying banks, bankers, brokers, financial or moneyed corporations or associations against loss, resulting from any cause, of bills of exchange, notes, bonds, securities, evidences of debt, deeds, mortgages, warehouse receipts, or other valuable papers, documents, money, precious metals, and articles made therefrom, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, including any loss while the same are being transported in armored motor vehicles, or by messenger, but not including any other risks of transportation or navigation; also insurance against loss or damage to insured's premises, furniture, furnishings, fixtures, equipment, safes, and vaults therein, caused by burglary, robbery, theft, vandalism, malicious mischief, or any attempt thereat.

Source: SL 1966, ch 111, ch 4, § 7 (4).



§ 58-9-33 "Title insurance" defined.

58-9-33. "Title insurance" defined. "Title insurance" is the insurance of owners of property or others having an interest therein or liens or encumbrances thereon, against loss by encumbrance, or defective titles, or invalidity, or adverse claim to title.

Source: SL 1966, ch 111, ch 4, § 8.



§ 58-9-34 to 58-9-45. Transferred.

58-9-34 to 58-9-45. Transferred to §§ 58-30-197 to 58-30-208 by SL 2010, ch 233, § 2.






Chapter 10 - Insurable Interest

§ 58-10-1 Application to all insurance and annuity contracts--Exceptions.

58-10-1. Application to all insurance and annuity contracts--Exceptions. Chapters 58-10 to 58-12, inclusive, apply as to all insurance contracts and annuity contracts, other than:

(1) Reinsurance;

(2) Policies or contracts not issued for delivery in this state or not delivered in this state, except as provided in §§ 58-11-12 to 58-11-20, inclusive.
Source: SL 1966, ch 111, ch 22, § 1 (1), (2); SL 1967, ch 129, § 6.



§ 58-10-2 "Policy" defined.

58-10-2. "Policy" defined. "Policy" means the written contract of or written agreement for or effecting insurance, by whatever name called, and includes all clauses, riders, endorsements, and papers which are a part thereof.

Source: SL 1966, ch 111, ch 22, § 2.



§ 58-10-3 Procurement of insurance on own life or body for benefit of another--Interest required for insurance on life or body of another.

58-10-3. Procurement of insurance on own life or body for benefit of another--Interest required for insurance on life or body of another. Any individual of competent legal capacity may procure or effect an insurance contract upon his own life or body for the benefit of any person. But no person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under such contract are payable to the individual insured or his personal representatives, or to a person having, at the time when such contract was made, an insurable interest in the individual insured.

Source: SL 1966, ch 111, ch 22, § 4 (1).



§ 58-10-4 Insurable interest in personal insurance defined.

58-10-4. Insurable interest in personal insurance defined. Insurable interest with reference to personal insurance includes only interests as follows:

(1) Interests in individuals related closely by blood, marriage, or by law, a substantial interest engendered by love and affection;

(2) For other persons, a lawful and substantial economic interest in having the life, health, or bodily safety of the individual insured continue, as distinguished from an interest which would arise only by, or would be enhanced in value by, the death, disablement, or injury of the individual insured;

(3) A person who is a party to a contract or option for the purchase or sale of an interest in a business partnership or firm, or of shares of stock of a closed corporation or of an interest in the shares, has an insurable interest in the life of each individual party to the contract and for the purpose of the contract only, in addition to any insurable interest which may otherwise exist as to the life of the individual;

(4) A charitable organization that meets the requirements of section 501(c)3 of the Internal Revenue Code of 1986, as amended to January 1, 1992, and owns or purchases life insurance on an insured who consents to the ownership or purchase of the insurance has an insurable interest in the life of the insured;

(5) A financial institution, as defined in subdivision 10-43-1(4), to whom a debt is owed has an insurable interest in the life of the insured to the extent of the debt owed by the insured, irrespective of any statute of limitation regarding the enforceability of the debt;

(6) The trustee of a trust established by an individual settlor has an insurable interest in the life of that individual settlor, and has the same insurable interest in the life of any other individual as does such individual settlor. However, the settlor must be the insured or have an insurable interest as required by subdivisions (1) to (5), inclusive, of this section. The trustee of a trust has the same insurable interest in the life of any other individual as does any beneficiary of the trust with respect to proceeds of insurance on the life of such individual or any portion of such proceeds that are allocable to such beneficiary's interest in such trust. If multiple beneficiaries of a trust have an insurable interest in the life of the same individual, the trustee of such trust has the same aggregate insurable interest in such individual's life as such beneficiaries with respect to proceeds of insurance on the life of such individual or any portion of such proceeds that are allocable in the aggregate to such beneficiaries' interest in the trust. A trustee of a business trust has the same insurable interest in the life of any individual as does any beneficial owner in any individual or any beneficial owners in the aggregate in any individual.
Source: SL 1966, ch 111, ch 22, § 4 (3); SL 1989, ch 423, § 1; SL 1992, ch 343; SL 2000, ch 237, § 1; SL 2006, ch 251, § 1.



§ 58-10-5 Insurance benefits recoverable from beneficiary without insurable interest.

58-10-5. Insurance benefits recoverable from beneficiary without insurable interest. If the beneficiary, assignee, or other payee under any contract made in violation of § 58-10-3 receives from the insurer any benefits thereunder accruing upon the death, disablement, or injury of the individual insured, the individual insured or his personal representative, as the case may be, may maintain an action to recover such benefits from the person so receiving them.

Source: SL 1966, ch 111, ch 22, § 4 (2).



§ 58-10-6 Consent of insured required for life or health insurance on an individual.

58-10-6. Consent of insured required for life or health insurance on an individual. No life or health insurance contract upon an individual, except a contract of group life insurance or of group or blanket health insurance, shall be made or become effective unless at the time of the making of the contract such individual applies therefor or has consented thereto in writing, except in the following cases:

(1) A spouse may effectuate such insurance upon the other spouse.

(2) Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of or pertaining to such minor.

(3) Family policies may be issued insuring any two or more members of a family on an application signed by either parent, a stepparent, or by a husband or wife.
Source: SL 1966, ch 111, ch 22, § 9.



§ 58-10-6.1 Assignment of incidents of ownership under life insurance policy--Assignment before July 1, 1989, enforceable.

58-10-6.1. Assignment of incidents of ownership under life insurance policy--Assignment before July 1, 1989, enforceable. Subject to the policy terms on assignment, a person whose life is insured under a policy of life insurance may assign with his spouse's written consent any or all incidents of ownership granted him under the policy, including but not limited to any right to designate a beneficiary or to pay premiums. If a policy of life insurance has been issued in conformity with this section, no transfer of the policy or any interest thereunder shall be invalid by reason of a lack of insurable interest of the transferee in the life of the insured or the payment of premiums thereafter by the transferee. Insurance contracts which were assigned before July 1, 1989, shall be deemed enforceable under this section.

Source: SL 1989, ch 423, § 2.



§ 58-10-7 Insurance of property--Insurable interest required.

58-10-7. Insurance of property--Insurable interest required. No contract of insurance of property or of any interest in property or arising from property shall be enforceable as to the insurance except for the benefit of persons having an insurable interest in the things insured as at the time of the loss.

Source: SL 1966, ch 111, ch 22, § 6 (1).



§ 58-10-8 Insurable interest in property defined.

58-10-8. Insurable interest in property defined. "Insurable interest" as used in §§ 58-10-7 and 58-10-9 means any actual, lawful, and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage or impairment.

Source: SL 1966, ch 111, ch 22, § 6 (2).



§ 58-10-9 Measure of insurable interest in property.

58-10-9. Measure of insurable interest in property. The measure of an insurable interest in property is the extent to which the insured might be directly damnified by loss, injury, or impairment thereof.

Source: SL 1966, ch 111, ch 22, § 6 (3).



§ 58-10-10 Insurance against fire, tornado, or lightning--Measure of damages where property wholly destroyed.

58-10-10. Insurance against fire, tornado, or lightning--Measure of damages where property wholly destroyed. Whenever any policy of insurance is written or renewed to insure any real property in this state, including structures on land owned by a person other than the insured, against loss by fire, tornado, or lightning and the property insured is wholly destroyed, without criminal fault on the part of the insured or the insured's assigns, the amount of insurance written in the policy shall be taken conclusively to be the true value of the property insured and the true amount of loss and measure of damages, with the following conditions:

(1) This section applies only if a total fire loss occurs ninety days or more after the policy was made or written or ninety days or more after the policy limits were increased by twenty-five percent or more at the insured's request. However, within the first ninety days, payment to the insured shall be in accordance with the terms and conditions of the policy for valuation of the property absent stated amount;

(2) Subdivision (1) of this section does not apply to unchanged renewal policies, to policies with inflation adjustment limits or to policies which are being converted to replacement cost coverage from a lesser value form and upon which there is a written agreement between the company and the insured that the policy will be written on a valued basis;

(3) Builders' risk policies of insurance covering property in the process of being constructed shall be valued and settled according to the actual value of that portion of the construction completed at the time of the fire, tornado, or lightning loss;

(4) Property in the process of being newly constructed for the purpose of serving as a residence, other than property covered by a builder's risk policy, shall be valued and settled according to the terms and conditions of the policy for valuation of that portion of the construction completed at the time of the fire, tornado, or lightning loss;

(5) If two or more policies are written upon the same property interest, each insurer shall pay only that proportion of the cost of the loss that the limit of liability under its policy bears to the total amount of insurance covering the loss;

(6) Any claim for loss of an appurtenant structure or other appurtenant property covered under the policy shall be settled for actual replacement or actual cash value, depending on the policy provisions applicable to the structure or other property, unless a specific value was assigned to each structure or property prior to the loss; and

(7) This section does not apply to any claim for total loss to any building which is insured under a commercial blanket form with one amount covering two or more buildings. Any claim for total loss to a building so insured shall be settled for actual replacement or actual cash value depending on the policy provisions applicable to the building.
Source: SL 1966, ch 111, ch 22, § 5; SL 1967, ch 136; SL 1985, ch 389; SL 1995, ch 277; SL 1997, ch 285, § 1; SL 1999, ch 247, § 1; SL 2009, ch 258, § 1.



§ 58-10-11 Change of property interest on death of insured.

58-10-11. Change of property interest on death of insured. A change of interest, by will or succession, on the death of the insured, does not avoid an insurance of property and the insurance passes to the person taking his interest in the thing insured.

Source: SL 1966, ch 111, ch 22, § 7.



§ 58-10-12 Transfer of property interest between joint insureds.

58-10-12. Transfer of property interest between joint insureds. A transfer of interest by one of several partners, joint owners, or owners in common, who are jointly insured, to the others, does not avoid an insurance of property even though it has been agreed that the insurance shall cease upon an alienation of the thing insured.

Source: SL 1966, ch 111, ch 22, § 8.



§ 58-10-13 Trust defined.

58-10-13. Trust defined. For purposes of subdivision 58-10-4(6), the term, trust, includes any trust, including a business trust, and the term, beneficiary, includes the interest of any beneficiary in a trust, including a beneficial owner of a business trust.

Source: SL 2006, ch 251, § 2.



§ 58-10-14 Business trust defined.

58-10-14. Business trust defined. For purposes of subdivision 58-10-4(6), the term, business trust, means a business trust subject to chapter 47-14A or chapter 47-14B.

Source: SL 2006, ch 251, § 3.



§ 58-10-15 Trust to be governed by South Dakota law.

58-10-15. Trust to be governed by South Dakota law. An insurance contract for which an insurable interest exists under subdivision 58-10-4(6), is a life insurance policy issued for delivery to a trust governed by South Dakota law.

Source: SL 2006, ch 251, § 4.



§ 58-10-16 Retroactive effect of statutory provisions regarding trusts.

58-10-16. Retroactive effect of statutory provisions regarding trusts. The provisions of subdivision 58-10-4(6) and §§ 58-10-13 to 58-10-15, inclusive, are effective retroactively to November 2, 1889.

Source: SL 2006, ch 251, § 5.



§ 58-10-17 Creation of entity to purchase, hold, or administer insurance contract on life of individual settlor.

58-10-17. Creation of entity to purchase, hold, or administer insurance contract on life of individual settlor. A person who has an insurable interest in the life of an individual settlor pursuant to subdivisions 58-10-4(1) to (6), may create an entity solely for the purpose of purchasing, holding, or administering an insurance contract on the life of the individual settlor. Neither an insurance policy issued to the entity nor any ownership interest in the entity itself may be sold or voluntarily transferred to any entity other than one with an insurable interest in the life of the same individual settlor pursuant to subdivisions 58-10-4(1) to (6). For purposes of this section, entity, has the same meaning as the definition of, person, in subdivision 58-1-2(14).

Source: SL 2015, ch 247, § 1.






Chapter 11 - Form And Contents Of Insurance Policies

§ 58-11-1 Premium defined.

58-11-1. Premium defined. Premium is the consideration for insurance by whatever name called. Any assessment, or any membership, policy, survey, inspection, service, or similar fee or other charge in consideration for an insurance contract is deemed part of the premium. However, the premium for title insurance shall be the rates filed and approved in § 58-25-7.

Source: SL 1966, ch 111, ch 22, § 3; SL 1995, ch 66, § 2; SL 2009, ch 259, § 1; SL 2014, ch 229, § 1.



§ 58-11-2 Contents of policy.

58-11-2. Contents of policy. Every policy as defined by § 58-10-2 shall specify:

(1) The names of the parties to the contract;

(2) The subject of the insurance;

(3) The risks insured against;

(4) The time when the insurance takes effect and the duration thereof;

(5) The premium; and

(6) The conditions pertaining to the insurance.
Source: SL 1966, ch 111, ch 22, § 16 (1).



§ 58-11-3 Statement of basis and rates for determination of premium included in policy.

58-11-3. Statement of basis and rates for determination of premium included in policy. If under the policy, the exact amount of premium is determinable only at stated intervals or at termination of the contract, a statement of the basis and rates upon which the premium is to be determined and paid shall be included.

Source: SL 1966, ch 111, ch 22, § 16 (2).



§ 58-11-4 Contents of policy--Exemption of surety contracts or group insurance policies.

58-11-4. Contents of policy--Exemption of surety contracts or group insurance policies. Sections 58-11-2 and 58-11-3 shall not apply to surety contracts or to group insurance policies.

Source: SL 1966, ch 111, ch 22, § 16 (3).



§ 58-11-5 Standard or uniform provisions of insurance contracts--Waiver of required use by director.

58-11-5. Standard or uniform provisions of insurance contracts--Waiver of required use by director. Insurance contracts shall contain such standard or uniform provisions as are required by the applicable provisions of this title pertaining to contracts of particular kinds of insurance. The director may waive the required use of a particular provision in a particular insurance policy form if he finds such provision unnecessary for the protection of the insured and inconsistent with the purposes of the policy.

Source: SL 1966, ch 111, ch 22, § 15 (1).



§ 58-11-6 Policy not to contain provisions inconsistent with standard or uniform provisions--Substitute provision, approval by director.

58-11-6. Policy not to contain provisions inconsistent with standard or uniform provisions--Substitute provision, approval by director. No policy shall contain any provision inconsistent with or contradictory to any standard or uniform provision used or required to be used, but the director may approve any substitute provision which is, in his opinion, not less favorable in any particular to the insured or beneficiary than the provisions otherwise required.

Source: SL 1966, ch 111, ch 22, § 15 (2).



§ 58-11-7 Substitute provisions required by law of domicile of foreign or alien insurer, approval by director.

58-11-7. Substitute provisions required by law of domicile of foreign or alien insurer, approval by director. In lieu of the provisions required by this title for contracts for particular kinds of insurance, substantially similar provisions required by the law of the domicile of a foreign or alien insurer may be used when approved by the director.

Source: SL 1966, ch 111, ch 22, § 15 (3).



§ 58-11-8 Assessable policies--Special contents.

58-11-8. Assessable policies--Special contents. Every assessable policy delivered or issued for delivery in this state by an insurer, together with any application therefor shall have conspicuously printed near the top of the face of such policy and application thereof in bold-face type of a size not less than the largest type used for any heading or caption in the policy or application, the words "Important: this is an assessable policy," or "Important: this is an application for an assessable policy."

Source: SL 1966, ch 111, ch 22, § 17.



§ 58-11-9 Motor vehicle insurance--Uninsured motorist and hit-and-run coverage--Amount of coverage--Uninsured motorist coverage not required for government owned vehicles.

58-11-9. Motor vehicle insurance--Uninsured motorist and hit-and-run coverage--Amount of coverage--Uninsured motorist coverage not required for government owned vehicles. No policy insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle may be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state, except for snowmobiles, unless coverage is provided therein or supplemental thereto in limits for bodily injury or death equal to the coverage provided by such policy for bodily injury and death, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles and hit-and-run motor vehicles because of bodily injury, sickness, or disease, including death, resulting therefrom. However, the coverage required by this section may not exceed the limits of one hundred thousand dollars because of bodily injury to or death of one person in any one accident and, subject to the limit for one person, three hundred thousand dollars because of bodily injury to or death of two or more persons in any one accident, unless additional coverage is requested by the insured. Any policy insuring government owned vehicles may not be required to provide uninsured motorist coverage.

Source: SL 1966, ch 111, ch 22, § 16 (5); SL 1972, ch 261; SL 1975, ch 307; SL 1981, ch 359, § 3; SL 1982, ch 356; SL 1997, ch 286, § 1.



§ 58-11-9.1 Motor vehicle insured by insolvent liability insurer defined as uninsured--Rights of insurer making payment under uninsured motorist coverage.

58-11-9.1. Motor vehicle insured by insolvent liability insurer defined as uninsured--Rights of insurer making payment under uninsured motorist coverage. For the purpose of uninsured motorist coverage the term "uninsured motor vehicle" shall be deemed to include an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified therein because of insolvency. In the event of payment by an insurer to any person under the uninsured motorist coverage, the insurer making such payment shall, to the extent thereof, be entitled to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery of such person against any person or organization legally responsible for the damage for which such payment is made, including the proceeds recoverable from the assets of the insolvent insurer.

Source: SL 1966, ch 111, ch 22, § 16 (5) as added by SL 1968, ch 136.



§ 58-11-9.2 Notice required when automobile policy does not include liability insurance.

58-11-9.2. Notice required when automobile policy does not include liability insurance. Any automobile policy and certificate of insurance which is issued on any automobile registered or principally garaged in this state and which does not provide bodily injury and property damage liability insurance, shall contain the following notice in ten point, or larger, bold print on the face of the policy and certificate: "This policy does not provide bodily injury and property damage liability insurance or any other coverage for which a specific premium charge is not made, and does not comply with any Financial Responsibility Law."

Source: SL 1971, ch 268; SL 1990, ch 393.



§ 58-11-9.3 Exclusion of named person or reduction of coverage in motor vehicle policy--Minimum liability coverage.

58-11-9.3. Exclusion of named person or reduction of coverage in motor vehicle policy--Minimum liability coverage. An insurance policy covering a private passenger automobile or other motor vehicle registered or principally garaged in this state may by written agreement with the named insured exclude a named individual from coverage. The policy may also contain a restrictive endorsement reducing the limits of liability or collision coverage when the vehicle is operated by a named person or class of persons. However, if the policy does provide liability coverage to a person or persons named in a restrictive endorsement, the liability coverage may not be less than the minimum prescribed by chapter 32-35.

Source: SL 1971, ch 269; SL 1994, ch 376.



§ 58-11-9.4 Underinsured motorist coverage to be available with liability policies--Limitation of coverage--Exception.

58-11-9.4. Underinsured motorist coverage to be available with liability policies--Limitation of coverage--Exception. No motor vehicle liability policy of insurance may be issued or delivered in this state with respect to any motor vehicle registered or principally garaged in this state, except for snowmobiles, unless underinsured motorist coverage is provided therein at a face amount equal to the bodily injury limits of the policy. However, the coverage required by this section may not exceed the limits of one hundred thousand dollars because of bodily injury to or death of one person in any one accident and, subject to the limit for one person, three hundred thousand dollars because of bodily injury to or death of two or more persons in any one accident, unless additional coverage is requested by the insured. Any policy insuring government owned vehicles may not be required to provide underinsured motorist coverage.

Source: SL 1975, ch 315, § 1; SL 1981, ch 359, § 1; SL 1986, ch 418, § 1; SL 1988, ch 394, § 1; SL 1989, ch 424; SL 1997, ch 286, § 2.



§ 58-11-9.5 Payment to insured for portion of judgment not collected from underinsured motorist--Coverage limits.

58-11-9.5. Payment to insured for portion of judgment not collected from underinsured motorist--Coverage limits. Subject to the terms and conditions of such underinsured motorist coverage, the insurance company agrees to pay its own insured for uncompensated damages as its insured may recover on account of bodily injury or death arising out of an automobile accident because the judgment recovered against the owner of the other vehicle exceeds the policy limits thereon. Coverage shall be limited to the underinsured motorist coverage limits on the vehicle of the party recovering less the amount paid by the liability insurer of the party recovered against.

Source: SL 1975, ch 315, § 2; SL 1981, ch 359, § 2; SL 1986, ch 418, § 2; SL 1988, ch 394, § 2.



§ 58-11-9.6 Subrogation of insurer--Assignment of judgment--Liability issuer allowed to pay limits under policy.

58-11-9.6. Subrogation of insurer--Assignment of judgment--Liability issuer allowed to pay limits under policy. The issuer of the underinsured motorist coverage is subrogated to any amounts the insurer so pays and, upon payment, has an assignment of the judgment against the other party to the extent of the money paid. Refusal of the issuer of the underinsured motorist coverage to waive its statutory right of subrogation does not constitute bad faith. A liability insurer may pay the limits of the liability policy it issued without obtaining a complete release on behalf of its insured. Such payment does not abrogate any continuing duty to defend and does not constitute bad faith.

Source: SL 1975, ch 315, § 3; SL 1988, ch 395; SL 1989, ch 425.



§ 58-11-9.7 Adding of insured's uninsured and underinsured motorist coverage limits prohibited--Exception.

58-11-9.7. Adding of insured's uninsured and underinsured motorist coverage limits prohibited--Exception. In no case may an insured's uninsured motorist coverage limits and underinsured motorist coverage limits be added together to determine the limit of insurance coverage available to an injured person for any one accident. However, this provision does not preclude recovery under both an insured's underinsured and uninsured coverages where two or more separate motor vehicle operators, one uninsured and the other underinsured, are determined to be liable.

Source: SL 1986, ch 417, § 2.



§ 58-11-9.8 Adding of uninsured motorist coverage limits for multiple vehicles prohibited.

58-11-9.8. Adding of uninsured motorist coverage limits for multiple vehicles prohibited. Regardless of the number of policies involved, vehicles involved, persons covered, claims made, vehicles or premiums shown on the insured's policy, or premiums paid, in no event may the limit of liability for uninsured motorist coverage for two or more of the insured's motor vehicles be added together to determine the limit of insurance coverage available to an injured person for any one accident.

Source: SL 1986, ch 417, § 3.



§ 58-11-9.9 Adding of underinsured motorist coverage limits for multiple vehicles prohibited.

58-11-9.9. Adding of underinsured motorist coverage limits for multiple vehicles prohibited. Regardless of the number of policies involved, vehicles involved, persons covered, claims made, vehicles or premiums shown on the insured's policy, or premiums paid, in no event may the limit of liability for underinsured motorist coverage for two or more of the insured's motor vehicles be added together to determine the limit of insurance coverage available to an injured person for any one accident.

Source: SL 1986, ch 417, § 4.



§ 58-11-9.10 Increase in automobile insurance premiums due to drug-related offenses prohibited.

58-11-9.10. Increase in automobile insurance premiums due to drug-related offenses prohibited. No automobile insurer may increase the premium rate as a result of a conviction, adjudication of delinquency or revocation under § 32-12-52.3.

Source: SL 1990, ch 249, § 2.



§ 58-11-9.11 Increase in automobile insurance premiums due to certain alcohol-related offenses by a minor prohibited.

58-11-9.11. Increase in automobile insurance premiums due to certain alcohol-related offenses by a minor prohibited. No automobile insurer may increase the premium rate as a result of a conviction, adjudication of delinquency or revocation under § 32-12-52.4.

Source: SL 1990, ch 250, § 2.



§ 58-11-10 Additional policy provisions--Approval of director.

58-11-10. Additional policy provisions--Approval of director. A policy may contain additional lawful provisions, including reasonable policy exclusions, not inconsistent with this title, subject to the director's approval.

Source: SL 1966, ch 111, ch 22, § 18; SL 2010, ch 235, § 1.



§ 58-11-11 Charter and bylaws, inclusion as part of contract of insurance--Subscriber's agreement or power of attorney of a reciprocal insurer as part of contract.

58-11-11. Charter and bylaws, inclusion as part of contract of insurance--Subscriber's agreement or power of attorney of a reciprocal insurer as part of contract. No policy shall contain any provision purporting to make any portion of the charter, bylaws or other constituent document of the insurer, other than the subscriber's agreement or power of attorney of a reciprocal insurer, a part of the contract unless such portion is set forth in full in the policy. Any policy provision in violation of this section shall be invalid.

Source: SL 1966, ch 111, ch 22, § 19.



§ 58-11-12 Policy forms--Filing with and approval by director--Group policy certificates filed for informational purposes.

58-11-12. Policy forms--Filing with and approval by director--Group policy certificates filed for informational purposes. No basic insurance policy or annuity contract form, or group certificate form, or application form where written application is required and is to be made a part of the policy or contract, or printed rider or endorsement form or form of renewal certificate, shall be delivered or issued for delivery in this state, unless the form has been filed with and approved by the director, except that certificates delivered, but not solicited in this state, pursuant to a group policy issued or delivered outside the State of South Dakota shall be filed with the director for informational purposes. A form filed with the director for informational purposes does not exempt that group policy or certificate from complying with any other applicable provisions of Title 58 or state law.

Source: SL 1966, ch 111, ch 22, § 13 (1); SL 1975, ch 308; SL 1996, ch 291.



§ 58-11-13 Policies exempt from form provisions.

58-11-13. Policies exempt from form provisions. Section 58-11-12 shall not apply to surety bonds, or to specially rated inland marine risks, nor to policies, riders, endorsements, or forms of unique character designed for and used with relation to insurance upon a particular subject, or which relate to the manner of distribution of benefits or to the reservation of rights and benefits under life or health insurance policies and are used at the request of the individual policyholder, contract holder, or certificate holder.

Source: SL 1966, ch 111, ch 22, § 13 (1).



§ 58-11-14 Continuation of use of prior filings until otherwise prescribed.

58-11-14. Continuation of use of prior filings until otherwise prescribed. Every form of insurance document and every rate or other filing lawfully in use immediately prior to July 1, 1966, may continue to be so used until the director otherwise prescribes pursuant to this title.

Source: SL 1966, ch 111, ch 22, § 13 (5).



§ 58-11-15 Order of director exempting insurance documents from requirements as to form.

58-11-15. Order of director exempting insurance documents from requirements as to form. The director may, by order, exempt from the requirements of § 58-11-12 for so long as he deems proper, any insurance document or form or type thereof as specified in such order, to which, in his opinion, said section may not practically be applied, or the filing and approval of which are, in his opinion, not desirable or necessary for the protection of the public.

Source: SL 1966, ch 111, ch 22, § 13 (4).



§ 58-11-16 Property, marine and transportation, casualty and surety insurance coverages--Filing of forms by rating organizations.

58-11-16. Property, marine and transportation, casualty and surety insurance coverages--Filing of forms by rating organizations. As to forms for use in property, marine and transportation, casualty and surety insurance coverages, the filing required by § 58-11-12 may be made by rating organizations on behalf of its members and subscribers; but this provision shall not be deemed to prohibit any such member or subscriber from filing any such forms on its own behalf.

Source: SL 1966, ch 111, ch 22, § 13 (1).



§ 58-11-17 Time for filing of forms--Approval or disapproval by director.

58-11-17. Time for filing of forms--Approval or disapproval by director. Every filing pursuant to § 58-11-12 shall be made not less than thirty days in advance of any such delivery. At the expiration of such thirty days, the form so filed shall be deemed approved unless prior thereto it has been approved or disapproved by order of the director. Approval of any such form by the director shall constitute a waiver of any unexpired portion of such waiting period.

Source: SL 1966, ch 111, ch 22, § 13 (2).



§ 58-11-18 Extension of time for approval or disapproval of filing by director--Notice to insurer--Approval at expiration of extended period.

58-11-18. Extension of time for approval or disapproval of filing by director--Notice to insurer--Approval at expiration of extended period. The director may extend by not more than thirty days the period within which he may so approve or disapprove any such form, by giving notice to the insurer of such extension before expiration of the initial thirty-day period. At the expiration of any such period as so extended, and in the absence of such prior affirmative approval or disapproval, any such form shall be deemed approved.

Source: SL 1966, ch 111, ch 22, § 13 (2).



§ 58-11-19 Withdrawal of approval of form by director--Notice.

58-11-19. Withdrawal of approval of form by director--Notice. The director may at any time, after notice and for cause shown, withdraw any such approval.

Source: SL 1966, ch 111, ch 22, § 13 (2).



§ 58-11-20 Order of director disapproving form or withdrawing previous approval--Detailed statement of grounds.

58-11-20. Order of director disapproving form or withdrawing previous approval--Detailed statement of grounds. Any order of the director disapproving any such form or withdrawing a previous approval shall state the grounds therefor and the particulars thereof in such detail as reasonably to inform the insurer thereof.

Source: SL 1966, ch 111, ch 22, § 13 (3).



§ 58-11-21 Grounds for disapproval of form or withdrawal of previous approval.

58-11-21. Grounds for disapproval of form or withdrawal of previous approval. The director shall disapprove any form filed under § 58-11-12, or withdraw any previous approval thereof, only if the form:

(1) Is in any respect in violation of or does not comply with this title;

(2) Contains or incorporates by reference, where such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract;

(3) Has any title, heading, or provision which is misleading;

(4) Is printed or otherwise reproduced illegibly.
Source: SL 1966, ch 111, ch 22, § 14.



§ 58-11-22 Identification of contracts issued and forms filed with director--Change in form.

58-11-22. Identification of contracts issued and forms filed with director--Change in form. All policies and annuity contracts issued, and the forms thereof filed with the director, shall have printed thereon an appropriate designating letter or figure, or combination thereof identifying the respective forms of policies or contracts. Whenever any change is made in any such form, the designating letters, figures, or terms thereon shall be correspondingly changed.

Source: SL 1966, ch 111, ch 22, § 16 (4).



§ 58-11-23 Execution of policy by authorized representative of insurer.

58-11-23. Execution of policy by authorized representative of insurer. Every insurance policy shall be executed in the name of and on behalf of the insurer by its officer, attorney in fact, employee, or representative duly authorized by the insurer.

Source: SL 1966, ch 111, ch 22, § 20 (1).



§ 58-11-24 Facsimile signature used on policy.

58-11-24. Facsimile signature used on policy. A facsimile signature of any such executing individual may be used in lieu of an original signature.

Source: SL 1966, ch 111, ch 22, § 20 (2).



§ 58-11-25 Unauthorized facsimile signature does not invalidate policy--Estoppel by issuance of surety bond with facsimile signature.

58-11-25. Unauthorized facsimile signature does not invalidate policy--Estoppel by issuance of surety bond with facsimile signature. No insurance contract heretofore or hereafter issued and which is otherwise valid shall be rendered invalid by reason of the apparent execution thereof on behalf of the insurer by the imprinted facsimile signature of an individual not authorized so to execute as of the date of the policy.

Any company which issues a bond as surety with facsimile signature under the law of this state shall, in any proceeding to enforce the liability which it has assumed to incur, be estopped to deny its corporate power to execute such instrument or assume such liability.

Source: SL 1966, ch 111, ch 22, § 20 (3); SL 1980, ch 170, § 2.



§ 58-11-26 Underwriters' policy--Joint and several liability--True name of insurer.

58-11-26. Underwriters' policy--Joint and several liability--True name of insurer. Two or more authorized insurers may, with the director's approval, jointly issue, and shall be jointly and severally liable on, an underwriters' policy bearing their names. Any one insurer may issue policies in the name of an underwriter's department and such policy shall plainly show the true name of the insurer.

Source: SL 1966, ch 111, ch 22, § 21 (1).



§ 58-11-27 Combination policy--Contents.

58-11-27. Combination policy--Contents. Two or more insurers may, with the approval of the director, issue a combination policy which shall contain provisions substantially as follows:

(1) That the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy; and

(2) That service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing the policy, shall constitute service upon all such insurers.
Source: SL 1966, ch 111, ch 22, § 21 (2).



§ 58-11-28 Underwriters' and combination policies provisions do not apply to cosurety obligations.

58-11-28. Underwriters' and combination policies provisions do not apply to cosurety obligations. Sections 58-11-26 and 58-11-27 shall not apply to cosurety obligations.

Source: SL 1966, ch 111, ch 22, § 21 (3).



§ 58-11-29 Binders or other contracts for temporary insurance--Terms--Fraudulent statement as misdemeanor.

58-11-29. Binders or other contracts for temporary insurance--Terms--Fraudulent statement as misdemeanor. Binders or other contracts for temporary insurance may be made orally or in writing, and shall be deemed to include all the usual terms of the policy as to which the binder was given together with such applicable endorsements as are designated in the binder, except as superseded by the clear and express terms of the binder. Any insurance producer or surplus lines broker who knowingly makes any false or fraudulent material statement on a binder, certificate of insurance, or other document offered as proof of insurance is guilty of a Class 1 misdemeanor for each offense.

Source: SL 1966, ch 111, ch 22, § 24 (1); SL 1990, ch 394; SL 2001, ch 286, § 102.



§ 58-11-30 Duration of binder.

58-11-30. Duration of binder. No binder shall be valid beyond the issuance of the policy with respect to which it was given, or beyond ninety days from its effective date, whichever period is the shorter.

Source: SL 1966, ch 111, ch 22, § 24 (2).



§ 58-11-31 Extension or renewal of binder--Approval of director.

58-11-31. Extension or renewal of binder--Approval of director. If the policy has not been issued a binder may be extended or renewed beyond such ninety days with the written approval of the director, or in accordance with such rules and regulations relative thereto as the director may promulgate.

Source: SL 1966, ch 111, ch 22, § 24 (3).



§ 58-11-32 Binder provisions do not apply to life or health insurance.

58-11-32. Binder provisions do not apply to life or health insurance. Sections 58-11-29 to 58-11-31, inclusive, shall not apply to life or health insurances.

Source: SL 1966, ch 111, ch 22, § 24 (4).



§ 58-11-33 Delivery of policy--Payment of premium--Insured not meeting condition required by insurer.

58-11-33. Delivery of policy--Payment of premium--Insured not meeting condition required by insurer. Subject to the insurer's requirements as to payment of premium, every policy shall be mailed or delivered to the insured or to the person entitled thereto within a reasonable period of time after its issuance except where a condition required by the insurer has not been met by the insured.

Source: SL 1966, ch 111, ch 22, § 25 (1).



§ 58-11-34 Insurance of motor vehicle sales contracts, copy of policy delivered to vendee, mortgagor, or pledgor, contents--Inapplicable to inland marine floater policies.

58-11-34. Insurance of motor vehicle sales contracts, copy of policy delivered to vendee, mortgagor, or pledgor, contents--Inapplicable to inland marine floater policies. In event the original policy is delivered or is so required to be delivered to or for deposit with any vendor, mortgagee, or pledgee of any motor vehicle, and in which policy any interest of the vendee, mortgagor, or pledgor in or with reference to such vehicle is insured, a duplicate of such policy setting forth the name and address of the insurer, insurance classification of vehicle, type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy, or memorandum thereof containing the same such information, shall be delivered by the vendor, mortgagee, or pledgee to each such vendee, mortgagor, or pledgor named in the policy or coming within the group of persons designated in the policy to be so included. If the policy does not provide coverage of legal liability for injury to persons or damage to the property of third parties, a statement of such fact shall be printed, written, or stamped conspicuously on the face of such duplicate policy or memorandum. This section does not apply to inland marine floater policies.

Source: SL 1966, ch 111, ch 22, § 25 (2).



§ 58-11-35 Renewal or extension of policy at option of insurer.

58-11-35. Renewal or extension of policy at option of insurer. Any insurance policy terminating by its terms at a specified expiration date and not otherwise renewable, may be renewed or extended at the option of the insurer and upon a currently authorized policy form and at the premium rate then required therefor, for additional periods by certificate or by endorsement of the policy, and without requiring the issuance of a new policy.

Source: SL 1966, ch 111, ch 22, § 26.



§ 58-11-36 Assignment of policies.

58-11-36. Assignment of policies. A policy may be assignable or not assignable, as provided by its terms. Subject to its terms relating to assignability, any life or health policy, whether heretofore or hereafter issued, under the terms of which the beneficiary may be changed upon the sole request of the insured or owner, may be assigned either by pledge or transfer of title, by an assignment executed by the insured or owner alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. Any such assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment, until the insurer has received at its home office written notice of termination of the assignment or pledge, or written notice by or on behalf of some other person claiming some interest in the policy in conflict with the assignment.

Source: SL 1966, ch 111, ch 22, § 27.



§ 58-11-37 Policy not complying with statutory form--Validity--Construction.

58-11-37. Policy not complying with statutory form--Validity--Construction. A policy delivered or issued after June 30, 1966, for delivery to any person in this state in violation of this title, but otherwise binding on the insurer, shall be held valid, but shall be construed as provided in this title.

Source: SL 1966, ch 111, ch 22, § 22 (1).



§ 58-11-38 Policy, rider, or endorsement containing condition, omission or provision not in compliance with requirements--Validity--Construction.

58-11-38. Policy, rider, or endorsement containing condition, omission or provision not in compliance with requirements--Validity--Construction. Any insurance policy, rider, or endorsement issued after June 30, 1966, and otherwise valid which contains any condition, omission or provision not in compliance with the requirements of this title, shall not be thereby rendered invalid but shall be construed and applied in accordance with such conditions and provisions as would have applied had such policy, rider, or endorsement been in full compliance with this title.

Source: SL 1966, ch 111, ch 22, § 22 (2).



§ 58-11-39 Construction of insurance contract--Terms and conditions--Modification by rider, endorsement, or application made part of policy.

58-11-39. Construction of insurance contract--Terms and conditions--Modification by rider, endorsement, or application made part of policy. Every insurance contract shall be construed according to the entirety of its terms and conditions as set forth in the policy and as amplified, extended, or modified by any rider, endorsement, or application lawfully made a part of the policy.

Source: SL 1966, ch 111, ch 22, § 23.



§ 58-11-40 Application for life or health insurance as evidence--Annuity contract--Copy made a part of policy--Inapplicable to industrial life policy.

58-11-40. Application for life or health insurance as evidence--Annuity contract--Copy made a part of policy--Inapplicable to industrial life policy. No application for the issuance of any life or health insurance policy or annuity contract shall be admissible in evidence in any action relative to such policy or contract, unless a true copy of the application was attached to or otherwise made a part of the policy or contract when issued. This provision shall not apply to industrial life insurance policies.

Source: SL 1966, ch 111, ch 22, § 11 (1).



§ 58-11-41 Application for reinstatement or renewal of life or health insurance--Copy requested by insured--Effect of noncompliance by insurer.

58-11-41. Application for reinstatement or renewal of life or health insurance--Copy requested by insured--Effect of noncompliance by insurer. If any policy of life or health insurance delivered in this state is reinstated or renewed, and the insured or the beneficiary or assignee of the policy makes written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall, within thirty days after receipt of such request at its home office, deliver or mail to the person making such request a copy of such application reproduced by any legible means. If such copy is not so delivered or mailed after having been so requested, the insurer shall be precluded from introducing the application in evidence in any action or proceeding based upon or involving the policy or its reinstatement or renewal. In the case of such a request from a beneficiary, the time within which the insurer is required to furnish a copy of such application shall not begin to run until after receipt of evidence satisfactory to the insurer of the beneficiary's vested interest in the policy or contract.

Source: SL 1966, ch 111, ch 22, § 11 (2).



§ 58-11-42 Alteration of application for life or health insurance--Written consent of applicant--Insertions by insurer.

58-11-42. Alteration of application for life or health insurance--Written consent of applicant--Insertions by insurer. No alteration of an application for any life or health insurance policy shall be made by any person other than the applicant without the applicant's written consent. However, insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate that such insertions are not to be ascribed to the applicant. Any change to an application for administrative purposes is an addition to an application made in conjunction with the processing of the application and does not include the altering of coverage amounts, types, options selected by the applicant, or the altering of any other information provided by the applicant.

Source: SL 1966, ch 111, ch 22, § 10; SL 2012, ch 243, § 1.



§ 58-11-43 Application for insurance other than life or health--Use as evidence--Failure to furnish copy to insured.

58-11-43. Application for insurance other than life or health--Use as evidence--Failure to furnish copy to insured. As to kinds of insurance other than life or health insurance, no application for insurance signed by or on behalf of the insured shall be admissible in evidence in any action between the insured and the insurer arising out of the policy so applied for, if the insurer has failed, at expiration of thirty days after receipt by the insurer of written demand therefor by or on behalf of the insured, to furnish to the insured a copy of such application reproduced by any legible means.

Source: SL 1966, ch 111, ch 22, § 11 (3).



§ 58-11-44 Application for insurance or annuity--Statements by insured deemed representations--Omissions, concealment, and incorrect statements preventing recovery.

58-11-44. Application for insurance or annuity--Statements by insured deemed representations--Omissions, concealment, and incorrect statements preventing recovery. All statements and descriptions in any application for an insurance policy, certificate, or annuity contract, by or on behalf of the insured or annuitant, shall be deemed to be representations and not warranties. No misrepresentation, omission, concealment of fact, or incorrect statement prevents a recovery under the policy or contract unless:

(1) Fraudulent or an intentional misrepresentation of a material fact; or

(2) Material either to the acceptance of the risk, or to the hazard assumed by the insurer; or

(3) The insurer in good faith would either not have issued the policy or contract, or would not have issued it at the same premium rate, or would not have issued a policy or contract in as large an amount, or would not have provided coverage with respect to the hazard resulting in the loss, if the true facts had been made known to the insurer as required either by the application for the policy or contract or otherwise.

With respect to any health insurance policy or certificate, subdivisions (2) and (3) of this section only apply to excepted benefits.

No applicant, insured, or annuitant may be asked to warranty or certify whether or not the applicant, insured, or annuitant is insurable.

Source: SL 1966, ch 111, ch 22, § 12; SL 2011, ch 214, § 1.



§ 58-11-44.1 Unanswered questions no basis for denial of recovery unless insurer demanded answers.

58-11-44.1. Unanswered questions no basis for denial of recovery unless insurer demanded answers. Questions on an application for a life or health insurance policy or annuity contract which are not answered shall not serve as a basis for denying recovery pursuant to subdivisions 58-11-44(1) to (3), inclusive, unless the insurer challenges the same and demands an answer within ninety days from receipt of the application.

Source: SL 1974, ch 310.



§ 58-11-44.2 Requests for information and actions based on applicant's failure to meet insurer's underwriting requirements permissible.

58-11-44.2. Requests for information and actions based on applicant's failure to meet insurer's underwriting requirements permissible. Nothing in § 58-11-44 prohibits an insurer or an insurer's representative from:

(1) Requesting information from an applicant for the purpose of determining that applicant's insurability; or

(2) Underwriting an application or declining coverage based upon that applicant's failure to meet the insurer's underwriting requirements.
Source: SL 2011, ch 214, § 2.



§ 58-11-45 Cancellation and nonrenewal of automobile policy or coverage--Definition of terms.

58-11-45. Cancellation and nonrenewal of automobile policy or coverage--Definition of terms. Terms used in §§ 58-11-46 to 58-11-54, inclusive, mean:

(1) "Automobile collision coverage," includes all coverage of loss or damage to an automobile insured under the policy resulting from collision or upset;

(2) "Automobile liability coverage," includes only coverage of bodily injury and property damage liability, medical payments, and uninsured motorists' coverage;

(3) "Automobile physical damage coverage," includes all coverage of loss or damage to an automobile insured under the policy except loss or damage resulting from collision or upset;

(4) "Nonpayment of premium," failure of the named insured to discharge when due any of the insured's obligations in connection with the payment of premiums on a policy, or any installment of the premium, whether the premium is payable directly to the insurer or its insurance producer or indirectly under any premium finance plan or extension of credit;

(5) "Policy," an automobile liability, automobile physical damage, or automobile collision policy, or any combination thereof, delivered or issued for delivery in this state, insuring a single individual or husband and wife resident of the same household, as named insured, and under which the insured vehicles therein designated are of the following types only:

(a) A motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance for passengers, nor rented to others; or

(b) Any other four-wheel motor vehicle with a load capacity of fifteen hundred pounds or less which is not used in the occupation, profession, or business of the insured;

However, §§ 58-11-46 to 58-11-54, inclusive, do not apply (i) to any policy issued under an automobile assigned risk plan, or (ii) to any policy insuring more than four automobiles, or (iii) to any policy covering garage, automobile sales agency, repair shop, service station, or public parking place operation hazards;

(6) "Renewal" or "to renew," the issuance and delivery by an insurer of a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term. However, any policy with a policy period or term of less than six months shall for the purpose of §§ 58-11-46 to 58-11-54, inclusive, be considered as if written for a policy period or term of six months. Moreover, any policy written for a term longer than one year or any policy with no fixed expiration date, shall for the purpose of §§ 58-11-46 to 58-11-54, inclusive, be considered as if written for successive policy periods or terms of one year, and such policy may be terminated at the expiration of any annual period upon giving sixty days' notice of cancellation prior to such anniversary date, and the cancellation is not subject to any other provisions of §§ 58-11-46 to 58-11-54, inclusive.
Source: SL 1968, ch 138, § 1; SL 1974, ch 311, § 1; SL 2001, ch 286, § 103.



§ 58-11-45.1 Reporting agencies and persons listed with director.

58-11-45.1. Reporting agencies and persons listed with director. The director of the Division of Insurance may require companies issuing policies to which §§ 58-11-45 to 58-11-54, inclusive, are applicable to file with him the names and addresses of reporting agencies or persons of the nature described in § 58-11-45.3 and the geographical areas for which these reporting agencies or persons provide such service.

Source: SL 1970, ch 270, § 1.



§ 58-11-45.2 Applicant for liability insurance not to be prejudiced by false reports.

58-11-45.2. Applicant for liability insurance not to be prejudiced by false reports. No applicant for insurance seeking a policy for coverage of a motor vehicle as that term is defined in subdivision 58-11-45(5) shall be disadvantaged in his attempt to secure proof of financial responsibility required by chapter 32-35 by reason of any false, mistaken, or malicious report given to an insurer and by it considered in connection with his application.

Source: SL 1970, ch 270, § 1.



§ 58-11-45.3 Informant to be identified if insurance refused--Violation as misdemeanor.

58-11-45.3. Informant to be identified if insurance refused--Violation as misdemeanor. If an applicant for such insurance has made a full disclosure to the insurance producer of the insurer in response to the insurance producer's inquiry and the application is tendered with premium, the insurer, if it fails or refuses to issue the policy based upon information other than the insurance producer's recommendation, shall notify the insurance producer and the applicant of the name and location of the person or agency upon which such insurer relied as a basis for its failure or refusal to insure. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1970, ch 270, § 1; SL 1978, ch 359, § 2; SL 2001, ch 286, § 104.



§ 58-11-46 Notice of cancellation of automobile policy--Reasons for cancellation.

58-11-46. Notice of cancellation of automobile policy--Reasons for cancellation. A notice of cancellation of a policy shall be effective only if it is based on one or more of the following reasons:

(1) Nonpayment of premium;

(2) The driver's license or motor vehicle registration of the named insured or of any other operator who either resides in the same household or customarily operates an automobile insured under the policy has been under suspension or revocation during the policy period or, if the policy is a renewal, during its policy period or the one hundred eighty days immediately preceding its effective date; or

(3) For any person who is insured based upon participation in the 24/7 sobriety program and who is no longer a participant in the 24/7 sobriety program due to noncompliance with the 24/7 sobriety program.

This section shall not apply to nonrenewal.

Source: SL 1968, ch 138, § 2 (A), (D); SL 2009, ch 260, § 1.



§ 58-11-47 Reasons for cancellation not applicable to automobile policy in effect less than sixty days--Application of notice provisions to policies.

58-11-47. Reasons for cancellation not applicable to automobile policy in effect less than sixty days--Application of notice provisions to policies. The provisions of § 58-11-46 do not apply to any policy or coverage that has been in effect less than sixty days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy. The notice provisions of § 58-11-49 apply to any policy for which notice to cancel is given prior to sixty days from the policy effective date. A policy that has been in effect for less than sixty days may be cancelled for any reason if the notice is given prior to the expiration of sixty days from the policy effective date.

Source: SL 1968, ch 138, § 2 (B); SL 2004, ch 298, § 1.



§ 58-11-48 Modification of automobile physical damage coverage not deemed cancellation.

58-11-48. Modification of automobile physical damage coverage not deemed cancellation. Modification of automobile physical damage coverage by the inclusion of a deductible not exceeding one hundred dollars shall not be deemed a cancellation of the coverage or of the policy.

Source: SL 1968, ch 138, § 2 (C).



§ 58-11-49 Time for mailing or delivery of notice of cancellation of automobile policy--Provision for statement of reason for cancellation.

58-11-49. Time for mailing or delivery of notice of cancellation of automobile policy--Provision for statement of reason for cancellation. No notice of cancellation of an insurance policy specified in § 58-11-46 is effective unless mailed or delivered by the insurer to the named insured at least twenty days before the effective cancellation date. However, if cancellation is for nonpayment of premium the insurer shall mail or deliver notice of cancellation with the reason for cancelling at least twenty days before the effective cancellation date. Unless the reason for cancelling accompanies or is stated in the notice of cancellation, the notice of cancellation shall state or be accompanied by a statement that the insured may receive the reason for cancellation if he mails or delivers a written request to the insurer.

This section does not apply to nonrenewal.

Source: SL 1968, ch 138, § 3; SL 1983, ch 372, § 2.



§ 58-11-50 Request of insured for reason for cancellation.

58-11-50. Request of insured for reason for cancellation. Where the reason for cancellation does not accompany or is not included in the notice of cancellation, the insurer shall upon written request of the named insured, mailed or delivered to the insurer not less than fifteen days prior to the effective date of cancellation, specify in writing the reason for such cancellation. Such reason shall be mailed or delivered to the named insured within five days after receipt of such request.

Source: SL 1968, ch 138, § 7.



§ 58-11-51 Notice of nonrenewal of automobile policy--Time for notice--Exceptions to requirement for notice--Renewal not waiver of grounds for cancellation.

58-11-51. Notice of nonrenewal of automobile policy--Time for notice--Exceptions to requirement for notice--Renewal not waiver of grounds for cancellation. No insurer may fail to renew a policy unless the insurer mails or delivers to the named insured, at the address shown in the policy, at least sixty days' advance notice of the intention not to renew. This section does not apply:

(1) If the insurer has manifested its willingness to renew;

(2) If the policyholder is transferred to an insurer that is a member of the same insurance group as the previous insurer and notice of such transfer is given in the form adopted by rule by the Division of Insurance pursuant to chapter 1-26; nor

(3) In case of nonpayment of premium. However, notwithstanding the failure of an insurer to comply with this section, the policy shall terminate on the effective date of any other insurance policy with respect to any automobile designated in both policies.

Renewal of a policy does not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.

Source: SL 1968, ch 138, § 4; SL 1974, ch 311, § 2; SL 2000, ch 238, § 1.



§ 58-11-52 Proof of notice of cancellation or nonrenewal of automobile policy or coverage.

58-11-52. Proof of notice of cancellation or nonrenewal of automobile policy or coverage. Proof of mailing of notice of cancellation, or of intention not to renew or of reasons for cancellation, to the named insured at the address shown in the policy, shall be sufficient proof of notice.

Source: SL 1968, ch 138, § 5.



§ 58-11-53 Notice of eligibility for assigned risk plan on cancellation or nonrenewal of automobile liability insurance.

58-11-53. Notice of eligibility for assigned risk plan on cancellation or nonrenewal of automobile liability insurance. When a policy of automobile liability insurance is canceled, other than for nonpayment of premium, or in the event of failure to renew a policy of automobile liability insurance to which § 58-11-51 applies, the insurer shall notify the named insured of his possible eligibility for automobile liability insurance through the automobile liability assigned risk plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.

Source: SL 1968, ch 138, § 6.



§ 58-11-54 Director or insurer not liable for statements as to reasons for cancellation or refusal of automobile coverage.

58-11-54. Director or insurer not liable for statements as to reasons for cancellation or refusal of automobile coverage. No liability on the part of and no cause of action of any nature may arise against the director of the Division of Insurance or against any insurer, its authorized representative, its insurance producers, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation, for any statement made by any of them in any written notice of cancellation, notice of nonrenewal, or statement in their notice of refusal to insure, or in any other communication, oral or written specifying the reasons for cancellation, nonrenewal, or refusal to insure, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

Source: SL 1968, ch 138, § 8; SL 1970, ch 270, § 2; SL 2001, ch 286, § 105.



§ 58-11-55 Discrimination in issuance or renewal of automobile insurance policy as misdemeanor--Exceptions.

58-11-55. Discrimination in issuance or renewal of automobile insurance policy as misdemeanor--Exceptions. Except as provided in §§ 58-11-55.1 and 58-11-55.2, no insurer may refuse to issue or to renew a policy or certificate solely because of the age, residence, race, color, creed, national origin, ancestry, occupation, or marital status of the applicant or the insured. Violation of this section is a Class 2 misdemeanor. Nothing in this section requires an insurer to issue or renew a policy or certificate to a person who is not a resident of this state.

Source: SL 1968, ch 138, § 9 as added by SL 1969, ch 139; SL 1978, ch 359, § 2; SL 1997, ch 287, § 1; SL 2002, ch 235, § 2.



§ 58-11-55.1 Use of age or occupation in determining issuance or renewal of policies.

58-11-55.1. Use of age or occupation in determining issuance or renewal of policies. An insurer may use age in determining whether to issue or renew life, health, or annuity policies. An insurer may use occupation in determining whether to issue or renew a life or disability policy.

Source: SL 1997, ch 287, § 2.



§ 58-11-55.2 Applicability of § 58-11-55.

58-11-55.2. Applicability of § 58-11-55. Except as provided by §§ 58-15-45, 58-11-55.1, and 58-11-55 applies to all types of insurance issued by all insurers under Title 58. However, nothing in § 58-11-55 may be construed as applying to or affecting the right of any fraternal benefit society subject to chapter 58-37A to determine its eligibility requirements for membership or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or an affiliated organization of the society.

Source: SL 1997, ch 287, § 3.



§ 58-11-55.3 Promulgation of rules to prevent unfair discrimination.

58-11-55.3. Promulgation of rules to prevent unfair discrimination. The director may promulgate rules for the purpose of preventing unfair discrimination pursuant to § 58-11-55. The rules may include definition of terms, identification of general practices or nonrenewal guidelines used by insurers which would violate or be in compliance with § 58-11-55, and application practices which violate § 58-11-55. In considering the adoption of any rule pursuant to this section, the director shall consider how the rule may serve to implement the purpose of preventing unfair discrimination as prohibited by § 58-11-55 and how the rule may impact the availability and price of insurance in this state.

Source: SL 1997, ch 287, § 4.



§ 58-11-56 Repealed.

58-11-56. Repealed by SL 1974, ch 312



§ 58-11-57 Assigned risk plan for automobile liability insurance.

58-11-57. Assigned risk plan for automobile liability insurance. After consultation with insurance companies authorized to issue automobile liability policies in this state, the director of the Division of Insurance shall approve reasonable plans for the equitable apportionment of motor vehicle liability policies of applicants who are in good faith entitled to but are unable to procure policies through ordinary methods. All such insurance companies shall subscribe to and participate in the approved plan. An applicant for a policy, a person insured under the plan, or any insurance company affected, may appeal to the director from any ruling or decision of the manager or committee designated to operate the plan. Any person aggrieved by an order or act of the director may appeal pursuant to chapter 1-26.

Source: SL 1980, ch 350.



§ 58-11-58 to 58-11-61. Repealed.

58-11-58 to 58-11-61. Repealed by SL 2011, ch 215, §§ 1 to 4.



§ 58-11-62 Notice of intent to cease marketing block of business--What constitutes cessation of marketing block of business.

58-11-62. Notice of intent to cease marketing block of business--What constitutes cessation of marketing block of business. No insurer may cease marketing a block of business in this state unless, at least ninety days prior to the cessation of marketing, the insurer submits to the director written notice of the intent to cease marketing, including a statement of the facts and causes for cessation. Cessation of marketing a block of business includes discontinuing selling insurance as defined in chapter 58-9 as follows:

(1) All lines or any one line;

(2) All policies under one policy form;

(3) All individual or group policies; or

(4) All commercial or personal policies.

The director may, upon request, waive any portion of the ninety-day notice period required by this section if the director determines that the insurer could not have reasonably complied with the notice requirement.

Source: SL 1991, ch 399.



§ 58-11-63 Regulation of form and content of policies, policy forms, standards, and procedures for filings, cancellation, and nonrenewal of policies.

58-11-63. Regulation of form and content of policies, policy forms, standards, and procedures for filings, cancellation, and nonrenewal of policies. The division may promulgate rules pursuant to chapter 1-26 to establish specific requirements for the regulation of the form and content of policies and policy forms, standards, and procedures for filings, and the cancellation and nonrenewal of policies as found in this chapter. The requirements may include:

(1) Definition of terms used in the rules;

(2) Standards for the issuance of waivers;

(3) Standards for determining what are substantially similar provisions as provided by § 58-11-7;

(4) Filing, content, requirements, and procedures for policy forms;

(5) Standards for orders for exemption;

(6) Binder requirements;

(7) Procedures and requirements for cancellation and nonrenewal of policies;

(8) Operation requirements of the assigned risk plan including approval of plan rules;

(9) Replacement of coverage and calculation of refunds; and

(10) Procedures for collection of applicable fees by the director.
Source: SL 1994, ch 377.



§ 58-11-64 Definition of terms.

58-11-64. Definition of terms. Terms used in §§ 58-11-64 to 58-11-76, inclusive, mean:

(1) "Accident and health carrier," an entity licensed to offer accident and health insurance in this state, or subject to the insurance laws of this state, or subject to the jurisdiction of the director, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, or any insurer that provides policies of supplemental, disability income, medicare supplement, or long-term care insurance;

(2) "Director," the director of the Division of Insurance;

(3) "Health care services," services for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease;

(4) "Policy form," any policy, contract, certificate, rider, endorsement, evidence of coverage, or any amendments thereto that are required by law to be filed with the director for approval prior to their sale or issuance for sale in this state;

(5) "Supplemental documents," documents required to be filed in support of policy forms that may or may not be subject to approval;

(6) "Type of insurance," those coverages listed on the NAIC Uniform Life, Accident and Health, Annuity, and Credit Product Coding Matrix under the headings Continuing Care Retirement Communities, Health, Long Term Care, and Medicare Supplement.
Source: SL 2008, ch 261, § 1.



§ 58-11-65 Carriers subject to filing requirements.

58-11-65. Carriers subject to filing requirements. Sections 58-11-64 to 58-11-76, inclusive, apply to any individual or group health policy form issued by a carrier as defined in subdivision 58-18B-1(3) required to be filed with the director for review or approval.

Source: SL 2008, ch 261, § 2.



§ 58-11-66 Filing and director approval required.

58-11-66. Filing and director approval required. No policy form subject to the provisions of §§ 58-11-64 to 58-11-76, inclusive, may be delivered or issued for delivery in this state, unless it has been filed with and approved by the director.

Source: SL 2008, ch 261, § 3.



§ 58-11-67 Filing requirements--Availability on internet.

58-11-67. Filing requirements--Availability on internet. The director shall create a document containing filing requirements for each type of insurance. The document shall contain a list of all product filing requirements contained in the statutes and rules and published bulletins in this state with appropriate citations to each, including the citation for the type of insurance that is required to be filed. The document shall be available on the internet site of the Division of Insurance.

The director shall update the document no less frequently than annually, and within thirty days of any change in any law, rule, or bulletin requiring its amendment.

Source: SL 2008, ch 261, § 4.



§ 58-11-68 Filer to indicate location of each requirement on policy form filing.

58-11-68. Filer to indicate location of each requirement on policy form filing. A filer shall submit a copy of the document with a policy form filing, indicating the location within the policy form or supplemental documents for each requirement contained in the document, and certifying that the policy form meets all requirements of state law.

Source: SL 2008, ch 261, § 5.



§ 58-11-69 Approval or disapproval of filing--Review period.

58-11-69. Approval or disapproval of filing--Review period. The director shall review and approve, provide notice of deficiencies, or disapprove the initial filing within sixty days of receipt. At the end of the review period, the form is deemed approved if the director has taken no action. Any notice of deficiencies or disapproval shall be in writing and based only on the specific provisions of applicable statutes including § 58-11-21, rules, or bulletins published by the director and contained in the document created by the director pursuant to § 58-11-67. The notice of deficiencies or disapproval shall provide the reasons for the notice of deficiencies or disapproval and sufficient detail for the filer to bring the policy form into compliance, and shall cite any specific statute, rule, or bulletin upon which the notice of deficiencies or disapproval is based.

Source: SL 2008, ch 261, § 6.



§ 58-11-70 Correction of deficiencies.

58-11-70. Correction of deficiencies. A filer may resubmit a policy form that corrects any deficiencies or resubmit a disapproved policy form, and a revised certification, within thirty days of its receipt of the director's notice of deficiencies or disapproval. Any policy form not resubmitted within thirty days of the notice of deficiencies is deemed withdrawn. Any disapproved policy form not resubmitted within thirty days is disapproved.

Source: SL 2008, ch 261, § 7.



§ 58-11-71 Review of resubmitted filing--Review period.

58-11-71. Review of resubmitted filing--Review period. The director shall review the resubmitted filing and certification, and shall approve or disapprove it within thirty days. Notice of deficiencies or disapproval shall be in writing and shall provide a detailed description of the reasons for the disapproval and sufficient detail for the filer to bring the policy form into compliance and shall cite any specific statute, rule, or bulletin upon which the disapproval is based. No further extensions of time may be taken unless the filer has introduced new provisions in the resubmission or the filer has materially modified any substantive provisions of the policy form, in which case the director may extend the time for review by an additional thirty days. At the end of the review period, the policy form is deemed approved if the director has taken no action.

Source: SL 2008, ch 261, § 8.



§ 58-11-72 Resubmitted form not to be disapproved for reasons other than in initial disapproval--Exceptions.

58-11-72. Resubmitted form not to be disapproved for reasons other than in initial disapproval--Exceptions. Except as provided in this section, the director may not disapprove a resubmitted policy form for reasons other than those initially set forth in the original notice of deficiencies or disapproval. The director may disapprove a resubmitted policy form for reasons other than those initially set forth in the original notice of deficiencies or disapproval if:

(1) The filer has introduced new provisions in the resubmission;

(2) The filer has materially modified any substantive provisions of the policy form;

(3) There has been a change in any statute, rule, or published bulletin; or

(4) There has been reviewer error and the written disapproval fails to state a specific provision of applicable statute, rule, or bulletin that is necessary to have the policy form conform to the requirements of law.
Source: SL 2008, ch 261, § 9.



§ 58-11-73 Grossly inadequate filings.

58-11-73. Grossly inadequate filings. The director may return a grossly inadequate filing to the filer without triggering any of the time deadlines set forth in §§ 58-11-64 to 58-11-76, inclusive. For purposes of this section, a grossly inadequate filing means a filing that fails to provide key information, including state-specific information, regarding a product, policy, or rate, or that demonstrates an insufficient understanding of what is required to comply with state statutes or rules.

Source: SL 2008, ch 261, § 10.



§ 58-11-74 Limitations on director's authority.

58-11-74. Limitations on director's authority. Except in cases of a material error or omission in a policy form that has been approved or deemed approved pursuant to the provisions of §§ 58-11-64 to 58-11-76, inclusive, the director may not:

(1) Retroactively disapprove a filing; or

(2) With respect to those policy forms, examine the filer during a routine or targeted market conduct examination for compliance with any later-enacted policy form filing requirements. However, the policy forms may be examined for compliance with any later-enacted requirement to the extent that the later-enacted requirement applies to new issues of the policy form or to renewals of policies issued under the policy form.
Source: SL 2008, ch 261, § 11.



§ 58-11-75 Application to existing approved policy forms.

58-11-75. Application to existing approved policy forms. The provisions of §§ 58-11-64 to 58-11-76, inclusive, do not apply to existing approved or deemed-approved policy forms except upon policy renewal or anniversary date.

Source: SL 2008, ch 261, § 12.



§ 58-11-76 Construction with other time periods.

58-11-76. Construction with other time periods. If a rate filing or marketing material is required to be filed or approved for a specific policy form, the time frames for review, approval or disapproval, resubmission, and re-review of those rates or materials shall be the same as those provided in §§ 58-11-64 to 58-11-76, inclusive, for the review of policy forms.

Source: SL 2008, ch 261, § 13.



§ 58-11-77 Appeal of disapproval of rate or policy form filing.

58-11-77. Appeal of disapproval of rate or policy form filing. Any insurer may make a written request to the director to appeal a disapproval of a rate or policy form filing pursuant to this chapter, by requesting a hearing within thirty days of the date of the disapproval. A notice of hearing shall be issued within thirty days of receipt of a written request. The hearing shall be held pursuant to the provisions of chapter 1-26.

Source: SL 2015, ch 248, § 1.






Chapter 11A - Life And Health Policy Language Simplification

§ 58-11A-1 Definitions.

58-11A-1. Definitions. Terms used in this chapter, unless the context otherwise clearly requires:

(1) "Company" or "insurer," any life or health insurance company, fraternal benefit society, nonprofit health service corporation, nonprofit hospital service corporation, nonprofit medical service corporation, prepaid health plan, dental care plan, vision care plan, pharmaceutical plan, health maintenance organization, or any similar organization;

(2) "Policy" or "policy form," any policy, contract, plan, or agreement of life or health insurance, including credit life insurance and credit health insurance, delivered or issued for delivery in this state by any company subject to this chapter; any certificate, contract or policy issued by a fraternal benefit society; and any certificate issued pursuant to a group insurance policy delivered or issued for delivery in this state;

(3) "Text," all printed matter except the following:

(a) The name and address of the insurer; the name, number, or title of the policy; the table of contents or index; captions and subcaptions; specification pages, schedules, or tables; and

(b) Any policy language which is drafted to conform to the requirements of any federal law, regulation, or agency interpretation; any policy language required by any collectively bargained agreement; any medical terminology; any words which are defined in the policy; and any policy language required by law or regulation. However, the insurer may identify the language or terminology excepted by this section and may certify, in writing, that the language or terminology is entitled to be excepted by this section.
Source: SL 1981, ch 360, § 1.



§ 58-11A-2 Policies subject to chapter.

58-11A-2. Policies subject to chapter. This chapter applies to any policy delivered or issued for delivery in this state by any company on or after the date such forms must be approved under this chapter, but nothing in this chapter applies to:

(1) Any policy which is a security subject to federal jurisdiction;

(2) Any group policy covering a group of one thousand or more lives at date of issue, other than a group credit life insurance policy or a group credit health insurance policy. However, this may not exempt any certificate issued pursuant to a group policy delivered or issued for delivery in this state;

(3) Any group annuity contract which serves as a funding vehicle for pension, profit-sharing, or deferred compensation plans;

(4) Any form used in connection with, as a conversion from, as an addition to or in exchange pursuant to a contractual provision for a policy delivered or issued for delivery on a form approved or permitted to be issued prior to the dates such forms must be approved under this chapter; or

(5) The renewal of a policy delivered or issued for delivery prior to the dates such forms must be approved under this chapter.
Source: SL 1981, ch 360, § 2.



§ 58-11A-3 Reading ease--Printing--Style--Index or table of contents.

58-11A-3. Reading ease--Printing--Style--Index or table of contents. In addition to any other requirements of law, no policy forms, except as stated in § 58-11A-4, may be delivered or issued for delivery in this state on or after the dates such forms must be approved under this chapter, unless:

(1) The text achieves a minimum score of forty on the Flesch Reading Ease Test or an equivalent score on any other comparable test;

(2) It is printed, except for specification pages, schedules, and tables, in not less than ten point type, one point leaded;

(3) The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text of this policy or to any endorsements or riders; and

(4) It contains a table of contents or an index of the principal sections of the policy if the policy has more than three thousand words printed on three or fewer pages of text or if the policy has more than three pages, regardless of the number of words.
Source: SL 1981, ch 360, § 3.



§ 58-11A-4 Alternate reading ease tests.

58-11A-4. Alternate reading ease tests. Other reading tests may be approved by the director of the Division of Insurance for use as an alternative to the Flesch Reading Ease Tests if it is comparable in result to the Flesch Reading Ease Test.

Source: SL 1981, ch 360, § 4.



§ 58-11A-5 Certificate concerning reading ease--Additional information--Evaluation of attachments to policy.

58-11A-5. Certificate concerning reading ease--Additional information--Evaluation of attachments to policy. Filings subject to this chapter shall be accompanied by a certificate signed by an officer of the insurer stating that it meets the minimum reading ease score on the test used or stating that the score is lower than the minimum required by § 58-11A-3 but should be approved in accordance with § 58-11A-7. To confirm the accuracy of any certification, the director of the Division of Insurance may require the submission of further information to verify the certification in question. At the option of the insurer, riders, endorsements, applications, and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they may be used.

Source: SL 1981, ch 360, § 5.



§ 58-11A-6 Variation of reading ease requirement--Grounds.

58-11A-6. Variation of reading ease requirement--Grounds. The director of the Division of Insurance may authorize a lower score than the Flesch Reading Ease Score required in § 58-11A-3 whenever, in his sole discretion, he finds that a lower score will provide a more accurate reflection of the readability of a policy form, is warranted by the nature of a particular policy form or type or class of policy forms or is caused by certain policy language which is drafted to conform to the requirements of any state law, regulation, or agency interpretation.

Source: SL 1981, ch 360, § 6.



§ 58-11A-7 Other laws governing policy contents.

58-11A-7. Other laws governing policy contents. A policy form meeting the requirements of § 58-11A-3 shall be approved notwithstanding the provisions of any other laws which specify the content of policies if the policy form provides the policyholders and claimants protection not less favorable than they would be entitled to under such laws.

Source: SL 1981, ch 360, § 7.



§ 58-11A-8 Dates after which policies must comply with this chapter--Extension.

58-11A-8. Dates after which policies must comply with this chapter--Extension. Except as provided in § 58-11A-2, this chapter applies to all policy forms filed on or after July 1, 1983. No policy form may be delivered or issued for delivery in this state on or after July 1, 1986, unless approved by the director of the Division of Insurance or permitted to be issued under this chapter. Any policy form which has been approved or permitted to be issued prior to July 1, 1986, and which meets the standards set by this chapter, need not be refiled for approval but may continue to be lawfully delivered or issued for delivery in this state upon the filing with the director of a list of such forms identified by form number and accompanied by a certificate as to each such form in the manner provided in § 58-11A-5. The director may, in his sole discretion, extend the dates in this section.

Source: SL 1981, ch 360, § 8.



§ 58-11A-9 Law permitting issuance of policies after form on file for specified period.

58-11A-9. Law permitting issuance of policies after form on file for specified period. Nothing in this chapter may be construed to negate any law of this state permitting the issuance of any policy form after it has been on file for the time period specified.

Source: SL 1981, ch 360, § 9.






Chapter 12 - Insurance Claims And Benefits

§ 58-12-1 Forms for proof of loss--Furnishing by insurer on request.

58-12-1. Forms for proof of loss--Furnishing by insurer on request. An insurer shall furnish, upon written request of any person claiming to have a loss under an insurance contract issued by such insurer, forms of proof of loss for completion by such person, but such insurer shall not, by reason of the requirement so to furnish forms, have any responsibility for or with reference to the completion of such proof or the manner of any such completion or attempted completion.

Source: SL 1966, ch 111, ch 22, § 29.



§ 58-12-2 Acts of insurer not constituting waiver of policy provision or defense.

58-12-2. Acts of insurer not constituting waiver of policy provision or defense. Without limitation of any right or defense of an insurer, none of the following acts by an insurer shall be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer thereunder:

(1) Acknowledgment of the receipt of notice of loss or claim under the policy;

(2) Furnishing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss or receiving or acknowledging receipt of any such forms or proof completed or uncompleted;

(3) Investigating any loss or claim under any policy.
Source: SL 1966, ch 111, ch 22, § 30.



§ 58-12-3 Attorney fees--Recovery in action against self-insured employer or insurer failing to pay loss--Other remedies not barred.

58-12-3. Attorney fees--Recovery in action against self-insured employer or insurer failing to pay loss--Other remedies not barred. In all actions or proceedings hereafter commenced against any employer who is self-insured, or insurance company, including any reciprocal or interinsurance exchange, on any policy or certificate of any type or kind of insurance, if it appears from the evidence that such company or exchange has refused to pay the full amount of such loss, and that such refusal is vexatious or without reasonable cause, the Department of Labor and Regulation, the trial court and the appellate court, shall, if judgment or an award is rendered for plaintiff, allow the plaintiff a reasonable sum as an attorney's fee to be recovered and collected as a part of the costs, provided, however, that when a tender is made by such insurance company, exchange or self-insurer before the commencement of the action or proceeding in which judgment or an award is rendered and the amount recovered is not in excess of such tender, no such costs shall be allowed. The allowance of attorney fees hereunder shall not be construed to bar any other remedy, whether in tort or contract, that an insured may have against the same insurance company or self-insurer arising out of its refusal to pay such loss.

Source: SL 1966, ch 111, ch 32, § 7; SL 1971, ch 264; SL 1972, ch 262; SL 1976, ch 311; SL 1988, ch 397; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 58-12-3.1 Separate hearing on attorney fees--Adding to judgment--Time allowed to request hearing.

58-12-3.1. Separate hearing on attorney fees--Adding to judgment--Time allowed to request hearing. The determination of entitlement to an allowance of attorney fees as costs and the amount thereof under § 58-12-3 shall be made by the court or the Department of Labor and Regulation at a separate hearing of record subsequent to the entry of a judgment or award in favor of the person making claim against the insurance company, and, if an allowance is made, the amount thereof shall be inserted in or added to the judgment or award. Such a hearing shall be afforded upon the request of the claimant made within ten days after entry of the judgment or award.

Source: SL 1973, ch 298; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 58-12-4 Life and health insurance--Exemption of benefits and proceeds from execution.

58-12-4. Life and health insurance--Exemption of benefits and proceeds from execution. The proceeds of a policy of life or health insurance to the total amount of twenty thousand dollars only, in the absence of any agreement or assignment to the contrary, shall inure to the separate use of the insured, his surviving spouse, or children, as the case may be, independently of the creditors of any of them and shall not be subject to the payment of the debts of any one or all of such persons, notwithstanding that the proceeds may be payable directly to the insured or surviving spouse or children as the named beneficiary or beneficiaries or otherwise; and the proceeds of an endowment policy, payable to the insured on attaining a certain age, to the extent of twenty thousand dollars shall at all times be exempted from the debts of such spouse or children of the insured; and the avails of any life or health insurance or other sum of money not exceeding twenty thousand dollars made payable by any mutual aid or benevolent society to any member or beneficiary spouse or children or both shall likewise be exempt.

Source: SL 1966, ch 111, ch 22, § 31.



§ 58-12-5 "Annuity contract" defined.

58-12-5. "Annuity contract" defined. An annuity contract within the meaning of §§ 58-12-6 to 58-12-10, inclusive, shall be any obligation to pay certain sums at stated times, during life or lives, or for a specified term or terms, issued for a valuable consideration, regardless of whether or not such sums are payable to one or more persons, jointly or otherwise but does not include payments under life insurance contracts at stated times during life or lives, or for a specified term or terms.

Source: SL 1966, ch 111, ch 22, § 32 (3).



§ 58-12-6 Exemption of annuity contract benefits, rights, privileges, and options from execution.

58-12-6. Exemption of annuity contract benefits, rights, privileges, and options from execution. The benefits, rights, privileges, and options which under any annuity contract heretofore or hereafter issued are due or prospectively due the annuitant, shall not be subject to execution nor shall the annuitant be compelled to exercise any such rights, powers, or options, nor shall creditors be allowed to interfere with or terminate the contract, except as provided by §§ 58-12-7 to 58-12-9, inclusive.

Source: SL 1966, ch 111, ch 22, § 32 (1).



§ 58-12-7 Premiums paid on annuity with intent to defraud creditors not exempt from execution.

58-12-7. Premiums paid on annuity with intent to defraud creditors not exempt from execution. Section 58-12-6 does not apply to amounts paid as premium on any such annuity with the intent to defraud creditors, with interest thereon, and of which the creditor has given the insurer written notice at its home office prior to the making of the payments to the annuitant out of which the creditor seeks to recover. Any such notice shall specify the amount claimed or such facts as will enable the insurer to ascertain such amount, and shall set forth such facts as will enable the insurer to ascertain the annuity contract, the annuitant and the payment sought to be avoided on the ground of fraud.

Source: SL 1966, ch 111, ch 22, § 32 (1) (a).



§ 58-12-8 Maximum amount of annuity exemption--Excess subject to levy.

58-12-8. Maximum amount of annuity exemption--Excess subject to levy. The total exemption under § 58-12-6 of benefits presently due and payable to any annuitant periodically or at stated times under all annuity contracts under which he is an annuitant, shall not at any time exceed two hundred and fifty dollars per month for the length of time represented by such installments, and such periodic payments in excess of two hundred and fifty dollars per month shall be subject to levy in the manner provided by law and the rules of court.

Source: SL 1966, ch 111, ch 22, § 32 (1) (b).



§ 58-12-9 Application of excess annuities to judgment--Factors considered.

58-12-9. Application of excess annuities to judgment--Factors considered. If the total benefits presently due and payable to any annuitant under all annuity contracts under which he is an annuitant, shall at any time exceed payment at the rate of two hundred and fifty dollars per month, then the court may order such annuitant to pay to a judgment creditor or apply on the judgment, in installments, such portion of such excess benefits as to the court may appear just and proper, after due regard for the reasonable requirements of the judgment debtor and his family, if dependent upon him, as well as any payments required to be made by the annuitant to other creditors under prior court orders.

Source: SL 1966, ch 111, ch 22, § 32 (1) (c).



§ 58-12-10 Benefits, rights, privileges, or options nontransferable under annuity contract--Not subject to commutation--Exemption from execution.

58-12-10. Benefits, rights, privileges, or options nontransferable under annuity contract--Not subject to commutation--Exemption from execution. If an annuity contract so provides, the benefits, rights, privileges, or options accruing under such contract to a beneficiary or assignee shall not be transferable nor subject to commutation, and if the benefits are payable periodically or at stated times, the same exemptions and exceptions contained in §§ 58-12-6 to 58-12-9, inclusive, for the annuitant, shall apply with respect to such beneficiary or assignee.

Source: SL 1966, ch 111, ch 22, § 32 (2).



§ 58-12-11 Payments under life or health insurance policy or annuity contract discharge insurer.

58-12-11. Payments under life or health insurance policy or annuity contract discharge insurer. Whenever the proceeds of or payments under a life or health insurance policy or annuity contract heretofore or hereafter issued become payable in accordance with the terms of such policy or contract, or the exercise of any right or privilege thereunder, payment thereof by the insurer in accordance therewith or in accordance with any written assignment thereof shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office written notice by or on behalf of some other person that such other person claims to be entitled to such payment or some interest in the policy or contract.

Source: SL 1966, ch 111, ch 22, § 28.



§ 58-12-12 Use of uniform health insurance claim forms.

58-12-12. Use of uniform health insurance claim forms. The director shall prescribe the use of nationally recognized uniform health insurance claim forms for hospitals and other medical or dental providers and for governmental agencies which shall be used and accepted by all insurers transacting health insurance, providing medical coverage through a personal automobile policy, workers' compensation, or otherwise providing coverage for medical services and by all hospitals and medical providers, and by governmental agencies of the state that require insurance claim forms for their records. The director shall also prescribe the use of nationally recognized uniform explanation of benefit forms by insurers.

Source: SL 1994, ch 381, § 5.



§ 58-12-13 Use of claim forms required by federal law excepted.

58-12-13. Use of claim forms required by federal law excepted. An insurer, governmental agency, hospital, or other medical or dental provider does not violate § 58-12-12 by using a claim form or explanation of benefit form which the insurer, governmental agency, hospital, or other medical or dental provider has been required to use by federal law.

Source: SL 1994, ch 381, § 6.



§ 58-12-14 Promulgation of rules for uniform health insurance claim forms.

58-12-14. Promulgation of rules for uniform health insurance claim forms. The director of insurance may, pursuant to chapter 1-26, promulgate rules for the creation, design, implementation, and use of uniform health insurance claim forms and explanation of benefit forms.

Source: SL 1994, ch 381, § 7.



§ 58-12-15 "Paintless dent repair" defined.

58-12-15. "Paintless dent repair" defined. For the purposes of §§ 58-12-15 to 58-12-18, inclusive, paintless dent repair is any auto body repair that removes minor dents by using specifically designed tools to manipulate and flex the metal from the backside of the dent without the necessity of sanding, priming, or painting.

Source: SL 2000, ch 239, § 1.



§ 58-12-16 Motor vehicle insurer must provide sufficient compensation to restore vehicle to prior condition--Adjustment for paintless dent repair permitted--Conditions.

58-12-16. Motor vehicle insurer must provide sufficient compensation to restore vehicle to prior condition--Adjustment for paintless dent repair permitted--Conditions. Any insurer providing commercial or personal motor vehicle insurance in this state responsible for repairing a damaged vehicle for which it is liable shall provide sufficient compensation to the insured to restore the vehicle to substantially the same physical condition as prior to the damage, regardless of whether the insured actually chooses to repair the vehicle. The insurer may adjust claims based in whole or in part upon the paintless dent repair method if:

(1) The damage is such that the paintless dent repair method is likely to place the damaged area or a portion thereof in substantially the same condition as prior to the damage;

(2) A paintless dent repair shop holding a South Dakota sales tax license is willing to perform the work as estimated within a reasonable time frame in the local market area of the insured; and

(3) The written estimate provided to the insured prominently discloses the following:

(a) That the repair estimate is based in whole or in part upon the paintless dent repair method. Each item of damage adjusted using that method shall be identified;

(b) That paintless dent repair may not be the appropriate repair method for all types of damage;

(c) That, if the insurer is liable for the damage listed on the estimate, the insurer shall provide sufficient compensation to restore the vehicle to substantially the same physical condition; and

(d) That for any damage which paintless dent repair is appropriate, the insured may choose not to repair the vehicle or to have the vehicle repaired using a different method of repair. If the insured chooses either of these options, the insurer is liable only for the cost of the paintless dent repair method.

However, if the insurer pays the claim based upon the paintless dent repair method and paintless dent repair was attempted but was unsuccessful, the insurer is liable for any repairs necessary to the area repaired by paintless dent repair, using the conventional method of repair, to restore the vehicle to substantially the same physical condition as prior to the damage.

Source: SL 2000, ch 239, § 2.



§ 58-12-17 Compensation when paintless dent repair method inappropriate--Requiring unreasonable travel prohibited--Repair shop as payee only if insured agrees.

58-12-17. Compensation when paintless dent repair method inappropriate--Requiring unreasonable travel prohibited--Repair shop as payee only if insured agrees. If, for any portion of the vehicle's damage that the insurer has a duty to repair, the paintless dent repair method is inappropriate, the insurer shall compensate the insured for the amount necessary to complete the repairs in the local market area of the insured. The insurer may not require the insured to travel an unreasonable distance to obtain a repair estimate or to have the vehicle repaired. The insurer may not name a repair shop as payee on a compensation check or draft unless agreed to by the insured.

Source: SL 2000, ch 239, § 3.



§ 58-12-18 Compliance with § 58-12-16.

58-12-18. Compliance with § 58-12-16. An insurer may comply with § 58-12-16 by entering into an agreement with a repairer that guarantees repairs and by notifying the insured of such an agreement.

Source: SL 2000, ch 239, § 4.



§ 58-12-19 Clean claim defined.

58-12-19. Clean claim defined. As used in §§ 58-12-19 to 58-12-21, inclusive, the term, clean claim, means a claim for which there is no need for additional information to determine eligibility or adjudicate the claim. The term, clean claim, does not include a claim for payment of expenses incurred during a period of time for which premiums are delinquent, except to the extent otherwise required by law or a claim for which fraud is suspected.

Source: SL 2001, ch 273, § 1.



§ 58-12-20 Time limits for processing clean claims--Time limit for additional information required.

58-12-20. Time limits for processing clean claims--Time limit for additional information required. Each clean claim shall be paid to the person entitled thereto, denied, or settled within thirty calendar days after receipt by the carrier if submitted electronically and within forty-five calendar days after receipt by the carrier and if the claim is payable under the plan. If the resolution of an otherwise clean claim requires additional information, the carrier shall, within thirty calendar days after receipt of the claim, give the provider, policyholder, insured, or patient, as appropriate, a full explanation of what additional information is needed in order to determine eligibility or adjudicate the claim. The person receiving a request for additional information shall submit all additional information requested by the carrier within thirty calendar days after receipt of such request.

Source: SL 2001, ch 273, § 2.



§ 58-12-21 Applicability of §§ 58-12-19 to 58-12-21--Certain policies exempt--No private right of action.

58-12-21. Applicability of §§ 58-12-19 to 58-12-21--Certain policies exempt--No private right of action. Sections 58-12-19 to 58-12-21, inclusive, apply to any health insurer or health maintenance organization that issues health insurance coverage pursuant to chapters 58-17, 58-18, 58-18B, 58-37A, 58-38, 58-39, 58-40, and 58-41. Nothing in §§ 58-12-19 to 58-12-21, inclusive, apply to disability income policies or certificates, accident only, credit health, workers' compensation, long-term care, medicare supplement, automobile medical payment, or other types of health insurance that are not medical expense policies or certificates. Nothing in §§ 58-12-19 to 58-12-21, inclusive, grants a private right of action.

Source: SL 2001, ch 273, § 3.



§ 58-12-22 Transmission of information from insurer's database to Department of Social Services--Data match against medicaid eligible recipients or recipients of support services--Disclosure--Liability.

58-12-22. Transmission of information from insurer's database to Department of Social Services--Data match against medicaid eligible recipients or recipients of support services--Disclosure--Liability. Within sixty days of a request from the Department of Social Services, the department and an insurer shall negotiate an acceptable format for the transmission of information from the insurer's database of policy holders, sponsors, subscribers, covered individuals in South Dakota, and coverage dates. The format shall include the data elements, medium, frequency of reporting, any costs of the insurer to be reimbursed, and procedures that will be followed when a data match is found. The Department of Social Services shall match the name, address, date of birth, and social security number if available, of the insured's policyholders, sponsors, subscribers, and covered individuals against the medicaid eligible recipients and recipients of support enforcement services as defined in subdivision 25-7A-1(19).

Upon discovery of a match, the department may incorporate the following information into its recipient database:

(1) The name, address, date of birth, social security number if available, and the unique health care identification number of the covered individual;

(2) The name, address, date of birth, social security number if available, policy number, and group identification number of the policyholder, sponsor, or subscriber;

(3) The name and address of the employer if it is an employer-employee benefit plan;

(4) Types of covered services under the plan or policy;

(5) Coverage effective date and termination of coverage date for each covered individual; and

(6) The name and address of the claim administrator for the policy or plan.

The department may not use or disclose any information provided by the insurer other than as permitted or required by law. The insurer may not be held liable for the release of insurance coverage information to the department or the director by any party when done so under the authority of §§ 58-12-22 to 58-12-29, inclusive.

Source: SL 2005, ch 263, § 1.



§ 58-12-23 Application for or acceptance of medical assistance paid by department operates as release of information to facilitate coordination of benefits--Request.

58-12-23. Application for or acceptance of medical assistance paid by department operates as release of information to facilitate coordination of benefits--Request. Notwithstanding any provision of a policy, plan, contract, or certificate, an insurer shall recognize that an application for medical assistance or acceptance of medical assistance, paid by the Department of Social Services operates as a release of any information kept by the insurer that would facilitate efficient coordination of benefits between the department and the insurer, which may include:

(1) The name, address, date of birth, social security number if available, and unique health care identification number of the covered individual;

(2) The name, address, date of birth, social security number if available, policy number, group identification number of the policyholder, sponsor, or subscriber;

(3) The name and address of the employer if it is an employer-employee benefit plan; types of services covered under the plan or policy; and the name and address of the claims administrator for the policy or plan;

(4) Previously paid benefits including the name and address of the payee; and

(5) The name and address of claims processing or administration centers, or both.

Upon written request by the department, the insurer shall provide the requested information in writing within thirty calendar days of receipt of the request.

Source: SL 2005, ch 263, § 2; SL 2007, ch 286, § 1.



§ 58-12-24 Refusal of reimbursement due to manner, form, or date of claim prohibited--Time for submission of claim.

58-12-24. Refusal of reimbursement due to manner, form, or date of claim prohibited--Time for submission of claim. Notwithstanding any provision of a policy, plan, contract, or certificate, no insurer may refuse to reimburse the Department of Social Services for medical assistance paid by the department on the basis of the date of submission of the claim, the type or format of the claim form, or a failure to present proper documentation at the point-of-sale for which reimbursement is sought, if the claim is submitted within three years from the date the item or service was furnished and any action by the department to enforce its rights with respect to such claim is commenced within six years of the department's submission of such claim.

Source: SL 2005, ch 263, § 3; SL 2007, ch 286, § 2.



§ 58-12-25 Reimbursement to department for cost of services.

58-12-25. Reimbursement to department for cost of services. If the Department of Social Services notifies an insurer that the department has paid for services on behalf of an individual who is covered under an individual, group, or blanket health insurance policy or contract that the insurer issued, delivered, entered into, or renewed in the state, to the extent that the insurer is legally liable, it shall reimburse the department for the cost of the services, regardless of any provision in the health insurance policy or contract that requires payment to the policy holder, subscriber, or another payee. If the insurer, after notice from the department, issues payment to any payee other than the department, the insurer remains liable to the department for the amount of benefits paid to the other party.

Source: SL 2005, ch 263, § 4.



§ 58-12-26 Insurer defined.

58-12-26. Insurer defined. For the purposes of §§ 58-12-22 to 58-12-29, inclusive, the term, insurer, means:

(1) Any commercial insurance company, employer-employee benefit plan, health maintenance organization, professional association, service benefit plan, public self-funded employer or pool, union, or fraternal group selling or otherwise offering individual or group health insurance coverage including self-insured and self-funded plans;

(2) Any profit or nonprofit prepaid plan offering either medical services of full or partial payment for services included in the department's medicaid plan;

(3) Any other entity offering health benefits for which a medicaid recipient may be eligible in addition to public medical assistance;

(4) Any managed care organization, third-party administrator, pharmacy benefits manager, or other entity which processes claims, administers services, or otherwise manages health benefits on behalf of any of the aforementioned insurers; or

(5) Any other party that is by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service including workers' compensation, automobile insurance, and liability insurance plans.
Source: SL 2005, ch 263, § 5; SL 2007, ch 286, § 3.



§ 58-12-27 Department defined.

58-12-27. Department defined. For the purposes of §§ 58-12-22 to 58-12-29, inclusive, the term, department, means the Department of Social Services, or an entity under contract with the Department of Social Services to carry out the functions of §§ 58-12-22 to 58-12-29, inclusive.

Source: SL 2005, ch 263, § 6.



§ 58-12-28 Provisions of chapter 1-27 not applicable to insurer records.

58-12-28. Provisions of chapter 1-27 not applicable to insurer records. The provisions of chapter 1-27 do not apply to any records the insurer is required to provide to the department.

Source: SL 2005, ch 263, § 7.



§ 58-12-29 Repealed.

58-12-29. Repealed by SL 2007, ch 286, § 4.



§ 58-12-30 Annual reports of commercial property casualty insurance claims--Exception--Promulgation of rules.

58-12-30. Annual reports of commercial property casualty insurance claims--Exception--Promulgation of rules. Any carrier who is or has provided commercial property casualty coverage in this state shall provide, at the written request of the insured, annual reports of the claims experience of that insured for the immediate past policy period and for any time frames which are not in excess of three years prior to the policy period for which the request was made. A carrier is not required to provide any claim information that pertains to a prior carrier's experience with that insured. The claims report shall be in sufficient detail so as to provide the insured with data sufficient to assess the insured's future commercial property casualty insurance needs. The director may promulgate rules pursuant to chapter 1-26 regarding the content and time frames for the annual reports.

Source: SL 2007, ch 287, § 1.



§ 58-12-31 Definitions regarding standards for claims processing.

58-12-31. Definitions regarding standards for claims processing. Terms used in §§ 58-12-31 to 58-12-37, inclusive, mean:

(1) "Director," the director of the South Dakota Division of Insurance;

(2) "Insured," the party named on a policy or certificate as the individual with legal rights to the benefits provided by the policy;

(3) "Insurer," a person, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including claim agents, brokers, adjusters, and third party administrators. The term also includes medical service plans, hospital service plans, health maintenance organizations, prepaid limited health care service plans, dental plans, and optometric plans. This term does not include any insurance producer licensed pursuant to chapter 58-30, unless an insurance producer is directly involved in the adjudication of claims;

(4) "Person," a natural or artificial entity, including individuals, partnerships, associations, trusts, or corporations;

(5) "Policy," or "certificate," a contract of insurance, indemnity, medical, health, or hospital service, or annuity issued. The term does not include contracts of workers' compensation, fidelity, suretyship, or boiler and machinery insurance.
Source: SL 2014, ch 235, § 1.



§ 58-12-32 Application of standards for claims investigation and disposition.

58-12-32. Application of standards for claims investigation and disposition. The provisions of §§ 58-12-31 to 58-12-37, inclusive, set forth standards for claim investigation and disposition of claims arising under policies or certificates of insurance issued to residents of South Dakota. It does not apply to claims involving workers' compensation, fidelity, suretyship, or boiler and machinery insurance. Nothing in §§ 58-12-31 to 58-12-37, inclusive, may be construed to create or imply a private cause of action for violation of §§ 58-12-31 to 58-12-37, inclusive. No disposition under the provisions of §§ 58-12-31 to 58-12-37, inclusive, or any rule promulgated thereto may be used as evidence in any civil litigation. Nothing herein alters the rules of evidence as contained in title 19.

Source: SL 2014, ch 235, § 2.



§ 58-12-33 Flagrant or frequent violations--Notice and opportunity to correct inadvertent violations.

58-12-33. Flagrant or frequent violations--Notice and opportunity to correct inadvertent violations. Any act by an insurer, if committed in violation of this section, is an unfair claims practice if:

(1) It is committed flagrantly and in conscious disregard of the provisions of §§ 58-12-31 to 58-12-37, inclusive, or any rule promulgated pursuant to §§ 58-12-31 to 58-12-37, inclusive; or

(2) It is committed with such frequency to indicate a general business practice to engage in that type of conduct.

For any act defined in § 58-12-34, the director shall provide notice and an opportunity to correct the violation pursuant to § 58-33-68 if the act was inadvertent. Any act that is committed flagrantly or in conscious disregard of the provisions of §§ 58-12-31 to 58-12-37, inclusive, are not subject to the procedures required under § 58-33-68.

Source: SL 2014, ch 235, § 3.



§ 58-12-34 Acts constituting unfair claims practices.

58-12-34. Acts constituting unfair claims practices. Any of the following acts by an insurer, if committed in violation of § 58-12-33, is an unfair claims practice:

(1) Knowingly misrepresents to a claimant or an insured a relevant fact or policy provision relating to coverages at issue;

(2) Fails to acknowledge with reasonable promptness pertinent communications with respect to claims arising under its policies;

(3) Fails to adopt and implement reasonable standards to promptly complete claim investigations and settlement of claims arising under its policies;

(4) Fails to make a good faith attempt to effectuate prompt, fair, and equitable settlement of claims submitted in which liability coverage, and causation of claims have become reasonably clear;

(5) Compels an insured or beneficiary to institute a suit to recover an amount due under its policies by offering substantially less than the amount ultimately recovered in a suit brought by the insured or beneficiary;

(6) Refuses to pay claims without conducting a reasonable claim investigation;

(7) Fails to affirm or deny coverage of claims within a reasonable time after having completed a claim investigation related to the claim;

(8) Attempts to settle a claim for less than the amount that a reasonable person would believe the insured or beneficiary is entitled by reference to written or printed advertising material accompanying or made part of an application;

(9) Attempts to settle a claim on the basis of an application that was materially altered without notice to, or knowledge or consent of, the insured;

(10) Makes a claim payment to an insured or beneficiary without indicating the coverage under which each payment is being made;

(11) Unreasonably delays a claim investigation or payment of a claim by requiring both a formal proof of loss form and subsequent verification that would result in duplication of information and verification appearing in the formal proof of loss form;

(12) Fails, in the case of a claim denial or offer of compromise settlement, to promptly provide a reasonable and accurate explanation of the basis for such action; or

(13) Fails to provide forms necessary to present a claim within fifteen days of a request with reasonable explanations regarding their use.
Source: SL 2014, ch 235, § 4.



§ 58-12-35 Notice of hearing.

58-12-35. Notice of hearing. If the director has reasonable cause to believe that an insurer doing business in this state is engaging in an unfair claims practice and that a proceeding in respect thereto is in the public interest, the director may issue and serve upon the insurer a notice of hearing, which shall set a hearing date not less than thirty days from the date of the notice. The hearing shall be conducted pursuant to chapter 1-26. Prior to conducting a public hearing pursuant to this section against an insurer regulated by chapter 58-35, the director shall attempt to resolve the alleged unfair claims practice with the insurer.

Source: SL 2014, ch 235, § 5.



§ 58-12-36 Cease and desist order--Monetary penalty--Suspension or revocation of license.

58-12-36. Cease and desist order--Monetary penalty--Suspension or revocation of license. If, after the hearing, the director finds an insurer has engaged in an unfair claims practice, the director shall reduce the findings to writing and shall issue and serve the insurer a copy of the findings and an order requiring the insurer to cease and desist from engaging in the act or practice. The secretary of labor and regulation may order either or both of the following:

(1) The insurer to pay a monetary penalty of not more than one thousand dollars for each violation but not to exceed an aggregate penalty of one hundred thousand dollars, unless the violation was committed flagrantly and in conscious disregard of §§ 58-12-31 to 58-12-37, inclusive, in which case the penalty may not be more than twenty-five thousand dollars for each violation, but not to exceed an aggregate penalty of two hundred fifty thousand dollars; and

(2) Suspension or revocation of the insurer's license if the insurer knew or reasonably should have known it was in violation of §§ 58-12-31 to 58-12-37, inclusive.

This section only applies to violations of §§ 58-12-31 to 58-12-37, inclusive. Any penalty imposed pursuant to this section is the sole and exclusive remedy for any act or violation brought by the director under §§ 58-12-31 to 58-12-37, inclusive.

The director shall consider the size, the amount of surplus, and the premium volume of the insurer when determining a penalty pursuant to this section.

Source: SL 2014, ch 235, § 6.



§ 58-12-37 Promulgation of rules regarding definitions and records.

58-12-37. Promulgation of rules regarding definitions and records. The director may promulgate rules, pursuant to chapter 1-26, to carry out the purposes of §§ 58-12-31 to 58-12-37, inclusive. In promulgating rules, the director shall consider the impact of the rule on the cost and availability of insurance in this state and the degree of protection that the rule will have for the insurance buying public in this state. The rules are limited to the following areas:

(1) Definition of terms; and

(2) Record keeping.
Source: SL 2014, ch 235, § 7.






Chapter 13 - Limit Of Risk Insured

§ 58-13-1 Maximum single risk assumed.

58-13-1. Maximum single risk assumed. No insurer shall retain any risk on any one subject of insurance, whether located or to be performed in this state or elsewhere, in an amount exceeding ten percent of its surplus to policyholders.

Source: SL 1966, ch 111, ch 4, § 11 (1).



§ 58-13-2 "Subject of insurance" defined.

58-13-2. "Subject of insurance" defined. A "subject of insurance" for the purposes of this chapter, as to insurance against fire and hazards other than windstorm, earthquake, or other catastrophe hazards, includes all properties insured by the same insurer which are customarily considered by underwriters to be subject to loss or damage from the same fire or the same occurrence of such other hazard insured against.

Source: SL 1966, ch 111, ch 4, § 11 (2).



§ 58-13-3 "Surplus to policyholders" defined.

58-13-3. "Surplus to policyholders" defined. "Surplus to policyholders" for the purposes of this chapter, in addition to the insurer's capital and surplus, shall be deemed to include any voluntary reserves which are not required pursuant to law, and shall be determined from the last sworn statement of the insurer on file with the director, or by the last report of examination of the insurer, whichever is the more recent at time of assumption of risk.

Source: SL 1966, ch 111, ch 4, § 11 (5).



§ 58-13-4 Deduction for reinsurance or cosuretyship.

58-13-4. Deduction for reinsurance or cosuretyship. Reinsurance ceded for which credit is allowed pursuant to chapter 58-14 shall be deducted in determining risk retained. As to surety risks, deductions shall also be made of the amount assumed by any established incorporated cosurety and the value of any security deposited, pledged, or held subject to the surety's consent and for the surety's protection.

Source: SL 1966, ch 111, ch 4, § 11 (3).



§ 58-13-5 Chapter inapplicable when maximum possible loss not ascertainable.

58-13-5. Chapter inapplicable when maximum possible loss not ascertainable. This chapter shall not apply to life or health insurance, annuities, title insurance, insurance of wet marine and transportation risks, workers' compensation insurance, employer's liability coverages, nor to any policy or type of coverage as to which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy.

Source: SL 1966, ch 111, ch 4, § 11 (6).



§ 58-13-6 Application of chapter to alien insurers.

58-13-6. Application of chapter to alien insurers. As to alien insurers, this chapter shall relate only to risks and surplus to policyholders of the insurer's United States branch.

Source: SL 1966, ch 111, ch 4, § 11 (4).






Chapter 14 - Reinsurance

§ 58-14-1 "Reinsurance" defined.

58-14-1. "Reinsurance" defined. "Reinsurance" is a contract under which an originating insurer, called the "ceding insurer," procures insurance for itself in another insurer, called the "assuming insurer" or the "reinsurer," with respect to part or all of any insurance risk of the originating insurer.

Source: SL 1966, ch 111, ch 4, § 9.



§ 58-14-2 Repealed.

58-14-2. Repealed by SL 1992, ch 344, § 13



§ 58-14-3 Risk limits applicable.

58-14-3. Risk limits applicable. An insurer may only reinsure risks within the limits it is authorized to insure.

Source: SL 1966, ch 111, ch 4, § 10 (1); SL 1992, ch 344, § 14.



§ 58-14-4 Credit not allowable as an asset or deduction from liability to ceding insurer--Exceptions--Payments.

58-14-4. Credit not allowable as an asset or deduction from liability to ceding insurer--Exceptions--Payments. No credit may be allowed, as an asset or as a deduction from liability, to any ceding insurer for reinsurance unless the reinsurance contract provides, in substance, that in the event of the insolvency of the ceding insurer, the reinsurance is payable under a contract reinsured by the reinsurer on the basis of reported claims allowed in the liquidation proceeding or proof of payment of the claim by a guaranty association without diminution because of the insolvency of the ceding insurer. Such payments shall be made directly to the ceding insurer or to its domiciliary liquidator unless:

(1) The contract or other written agreement specifically provides another payee of such reinsurance in the event of the insolvency of the ceding insurer; or

(2) The reinsurer, with the consent of the direct insured, has assumed such policy obligations of the ceding insurer as direct obligations of the reinsurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees. The consent of the liquidator is required for any such assumption of policy obligations effected after an order of liquidation.
Source: SL 1966, ch 111, ch 4, § 10 (3); SL 1992, ch 344, § 15; SL 2005, ch 274, § 3.



§ 58-14-4.1 Association election to succeed to rights and obligations of insolvent insurer under reinsurance contract--Reinsurer's liability to pay claims.

58-14-4.1. Association election to succeed to rights and obligations of insolvent insurer under reinsurance contract--Reinsurer's liability to pay claims. Notwithstanding § 58-14-4, if a life and health insurance guaranty association has made the election to succeed to the rights and obligations of the insolvent insurer under the contract of reinsurance, the reinsurer's liability to pay covered reinsured claims continues under the contract of reinsurance, subject to the payment to the reinsurer of the reinsurance premiums for such coverage. Payment for such reinsured claims may only be made by the reinsurer pursuant to the direction of the guaranty association or its designated successor. Any payment made at the direction of the guaranty association or its designated successor by the reinsurer discharges the reinsurer of any further liability to any other party for the claim payment.

Source: SL 2005, ch 274, § 4.



§ 58-14-4.2 Liquidator of insolvent ceding insurer to provide notice to reinsurer of claim against ceding insurer--Investigation and election to interpose defense.

58-14-4.2. Liquidator of insolvent ceding insurer to provide notice to reinsurer of claim against ceding insurer--Investigation and election to interpose defense. The reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall give written notice to the reinsurer of the pendency of a claim against such ceding insurer on the contract reinsured within a reasonable time after such claim is filed in the liquidation proceeding. During the pendency of such claim, any reinsurer may investigate such claim and interpose, at its own expense, in the proceeding where such claim is to be adjudicated any defenses that it deems available to the ceding insurer or its liquidator. Such expense may be filed as a claim against the insolvent ceding insurer as a Class 6 claim pursuant to § 58-29B-124 to the extent of a proportionate share of the benefit that may accrue to the ceding insurer solely as result of the defense undertaken by the reinsurer. If two or more reinsurers are involved in the same claim and a majority in interest elect to interpose a defense to such claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though such expense had been incurred by the ceding insurer.

Source: SL 2005, ch 274, § 5.



§ 58-14-5 Reinsurance contracts filed by ceding insurer--Cancellation or material change, duty to inform director.

58-14-5. Reinsurance contracts filed by ceding insurer--Cancellation or material change, duty to inform director. A ceding insurer shall file copies of all reinsurance contracts with the director and shall promptly inform the director in writing of the cancellation or any other change of any of its reinsurance treaties or arrangements.

Source: SL 1966, ch 111, ch 4, § 10 (4); SL 1992, ch 344, § 16.



§ 58-14-6 Original insured--No interest in reinsurance.

58-14-6. Original insured--No interest in reinsurance. The original insured has no interest in a contract of reinsurance.

Source: SL 1966, ch 111, ch 32, § 5.



§ 58-14-7 Credit for reinsurance allowed for domestic ceding insurer as asset or deduction.

58-14-7. Credit for reinsurance allowed for domestic ceding insurer as asset or reduction. Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a reduction from liability on account of reinsurance ceded only when the reinsurer meets any one of the requirements of § 58-14-8, 58-14-9, 58-14-10, 58-14-11, 58-14-14, or 58-14-16.1. If meeting the requirements of § 58-14-10 or 58-14-11, the requirements of § 58-14-15 shall also be met. Credit shall be allowed under § 58-14-8, 58-14-9, or 58-14-10 only as respects cessions of those kinds or classes of business which the assuming insurer is licensed or permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance.

Source: SL 1992, ch 344, § 1; SL 2017, ch 211, § 1.



§ 58-14-8 Credit allowed for reinsurance if assuming insurer licensed in state.

58-14-8. Credit allowed for reinsurance if assuming insurer licensed in state. Credit shall be allowed if the reinsurance is ceded to an assuming insurer which is licensed to transact insurance or reinsurance in this state.

Source: SL 1992, ch 344, § 2.



§ 58-14-9 Requirements for reinsurer to be accredited.

58-14-9. Requirements for reinsurer to be accredited. Credit shall be allowed if the reinsurance is ceded to an assuming insurer that is accredited as a reinsurer in this state. For a reinsurer to be accredited, the reinsurer shall:

(1) File with the director evidence of its submission to this state's jurisdiction;

(2) Submit to this state's authority to examine its books and records;

(3) Be licensed to transact insurance or reinsurance in at least one state or, in the case of a United States branch of an alien assuming insurer, be entered through and licensed to transact insurance or reinsurance in at least one state;

(4) File annually with the director a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and

(5) Demonstrate to the satisfaction of the director that the reinsurer has adequate financial capacity to meet reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers. An assuming insurer is deemed to meet this requirement as of the time of the assuming insurer's application if the assuming insurer maintains a surplus as regards policyholders in an amount not less than twenty million dollars and the assuming insurer's accreditation has not been denied by the director within ninety days after submission of the assuming insurer's application.

The director, after reviewing the documents submitted, may approve or disapprove the reinsurer.

No credit may be allowed a domestic ceding insurer if the assuming insurer's accreditation has been revoked by the director after notice and hearing.

To qualify as an accredited reinsurer, an assuming insurer shall meet all of the requirements of this section.

The director may deny accreditation if the director determines that accreditation would not be in the best interest of the ceding insurer and policyholders.

Source: SL 1992, ch 344, § 3; SL 2017, ch 211, § 2.



§ 58-14-10 A lien assuming insurer--Standards--Surplus required--Examination of records .

58-14-10. A lien assuming insurer--Standards--Surplus required--Examination of records. Credit shall be allowed if the reinsurance is ceded to an assuming insurer which is domiciled and licensed in, or in the case of a United States branch of an alien assuming insurer is entered through, a state which employs standards regarding credit for reinsurance substantially similar to those applicable under this chapter and the assuming insurer or United States branch of an alien assuming insurer:

(1) Maintains a surplus as regards policyholders in an amount not less than twenty million dollars; and

(2) Submits to the authority of this state to examine its books and records.

Subdivision (1) of this section does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

Source: SL 1992, ch 344, § 4.



§ 58-14-11 Credit for reinsurance ceded to insurer maintaining trust fund for payment of valid claims--Annual report of assuming insurer.

58-14-11. Credit for reinsurance ceded to insurer maintaining trust fund for payment of valid claims--Annual report of assuming insurer. Credit shall also be allowed if the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution for the payment of the valid claims of the assuming insurer's United States ceding insurers, their assigns and successors in interest. The assuming insurer shall report annually to the director information substantially the same as that required to be reported on the National Association of Insurance Commissioners annual statement form by licensed insurers to enable the director to determine the sufficiency of the trust fund. The assuming insurer shall submit to examination of the assuming insurer's books and records by the director and bear the expense of examination.

Credit for reinsurance may not be granted pursuant to this section unless the form of the trust and any amendments to the trust have been approved by the commissioner of the state where the trust is domiciled, or the commissioner of another state has accepted principal regulatory oversight of the trust pursuant to the terms of the trust instrument.

Source: SL 1992, ch 344, § 5; SL 1994, ch 378; SL 2017, ch 211, § 3.



§ 58-14-11.1 Trust fund requirements for single assuming insurer .

58-14-11.1. Trust fund requirements for single assuming insurer. The trust fund in § 58-14-11 for a single assuming insurer shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers, and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars, except as provided in this section.

At any time after a single assuming insurer has permanently discontinued underwriting new business secured by the trust for at least three years, the director with principal regulatory oversight of the trust may authorize a reduction in the required trusteed surplus, but only after a finding, based on an assessment of the risk, that the new required surplus level is adequate for the protection of United States ceding insurers, policyholders, and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flows, and shall consider all material risk factors, including when applicable the lines of business involved, the stability of the incurred loss estimates, and the effect of the surplus requirements on the assuming insurer's liquidity or solvency. The minimum required trusteed surplus may not be reduced to an amount less than thirty percent of the assuming insurer's liabilities attributable to reinsurance ceded by the United States ceding insurers covered by the trust.

Source: SL 2017, ch 211, § 4.



§ 58-14-12 Trust fund requirements for group of incorporated underwriters.

58-14-12. Trust fund requirements for group of incorporated underwriters. In the case of a group of incorporated underwriters, the trust in § 58-14-11 shall be in an amount not less than the group's several liabilities attributable to business ceded by United States ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group. In addition, the group shall maintain a joint trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of United States ceding insurers of any member of the group as additional security for any liabilities, and each member of the group shall make available to the director an annual certification of the member's solvency by the member's domiciliary regulator and financial statements of each underwriter member of the group prepared by its independent public accountant within ninety days after its financial statements are due to be filed with the group's domiciliary regulator. The group shall maintain a trust fund in an amount not less than the group's several liabilities attributable to business ceded by United States domiciled ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group.

A group of incorporated underwriters under this section are those under common administration which comply with the filing requirements contained in § 58-14-11, that has continuously transacted an insurance business outside the United States for at least three years immediately prior to making application for accreditation, that submits to this state's authority to examine its books and records and bears the expense of the examination, and that has aggregate policyholders' surplus of at least ten billion dollars.

Source: SL 1992, ch 344, § 6; SL 2017, ch 211, § 5.



§ 58-14-12.1 Trust fund requirements for group including incorporated and individual unincorporated underwriters.

58-14-12.1. Trust fund requirements for group including incorporated and individual unincorporated underwriters. In the case of a group including incorporated and individual unincorporated underwriters, the trust in § 58-14-11 shall consist of a trusteed account in an amount not less than the respective underwriters' several liabilities attributable to business ceded by United States domiciled ceding insurers to any underwriter in the group. Notwithstanding the other provisions of this chapter, the trust in § 58-14-11 for reinsurance ceded under reinsurance agreements with an inception date on or before June 30, 1993, and not amended or renewed after that date, shall consist of a trusteed account in an amount not less than the respective underwriters' several insurance and reinsurance liabilities attributable to business written in the United States. In addition to these trusts, the group shall maintain in trust a trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of United States domiciled ceding insurers of any member of the group for all years of account.

The incorporated members of the group with a trust under § 58-14-11 may not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members.

Within ninety days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the director an annual certification by the group's domiciliary regulator of the solvency of each underwriter member or, if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the group.

Source: SL 2017, ch 211, § 6.



§ 58-14-13 Establishment of trust--Annual report of balance and investments--Certification of termination of trust.

58-14-13. Establishment of trust--Annual report of balance and investments--Certification of termination of trust. The form of the trust in § 58-14-11 and any trust amendments shall be filed with the director of each state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in the trustees of the trust for its United States policyholders and ceding insurers, their assigns and successors in interest. The trust and the assuming insurer are subject to examination as determined by the director. The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust.

No later than February twenty-eighth of each year, the trustees shall report to the director in writing setting forth the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust does not expire prior to the next following December thirty-first.

Source: SL 1992, ch 344, § 7; SL 2017, ch 211, § 7.



§ 58-14-14 Reinsurance credit for certain insurers limited to risks in foreign or alien jurisdictions.

58-14-14. Reinsurance credit for certain insurers limited to risks in foreign or alien jurisdictions. Credit shall be allowed if the reinsurance is ceded to an assuming insurer not meeting the requirements of § 58-14-8, 58-14-9, 58-14-10, 58-14-11, or 58-14-16.1 but only with respect to the insurance of risks located in foreign or alien jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

Source: SL 1992, ch 344, § 8; SL 2017, ch 211, § 8.



§ 58-14-15 Allowance of credit for certain insurers not licensed, certified, or accredited in state .

58-14-15. Allowance of credit for certain insurers not licensed, certified, or accredited in state. If the assuming insurer is not licensed, certified, or accredited to transact insurance or reinsurance in this state, the credit permitted by § 58-14-10 or 58-14-11 may not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(1) That in the event of the failure of the assuming insurer to perform the assuming insurer's obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, comply with all requirements necessary to give the court jurisdiction, and abide by the final decision of any court or of any appellate court in the event of an appeal; and

(2) To designate the director or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company.

This section is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes if arbitration is created in the agreement.

Source: SL 1992, ch 344, § 9; SL 2017, ch 211, § 9.



§ 58-14-16 Asset or reduction from liability for reinsurance ceded to insurer not meeting requirements of § 58-14-7--Security.

58-14-16. Asset or reduction from liability for reinsurance ceded to insurer not meeting requirements of § 58-14-7--Security. An asset or a reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of § 58-14-7 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations. The security shall be held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, it shall be held in a qualified United States financial institution, as defined in § 58-14-23. This security may be in the form of:

(1) Cash;

(2) Securities listed by the securities valuation office of the National Association of Insurance Commissioners (NAIC), including any security deemed exempt from filing as defined by the Purposes and Procedures Manual of the NAIC Investment Analysis Office as adopted by administrative rule, and qualifying as admitted assets;

(3) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution as defined in § 58-14-16.18, effective no later than December thirty-first of the year for which the filing is being made, and in the possession of, or in the trust of, the ceding insurer on or before the filing date of the assuming insurer's annual statement. Letters of credit meeting applicable standards of issuer acceptability as of the dates of issuance or confirmation shall, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until the security's expiration, extension, renewal, modification, or amendment, whichever occurs first; or

(4) Any other form of security acceptable to the director.
Source: SL 1992, ch 344, § 10; SL 2017, ch 211, § 10.



§ 58-14-16.1 Credit allowed for reinsurance ceded to certified reinsurer.

58-14-16.1. Credit allowed for reinsurance ceded to certified reinsurer. Credit shall be allowed if the reinsurance is ceded to an assuming insurer that has been certified by the director as a reinsurer in this state and secures the assuming insurer's obligations in accordance with the requirements of §§ 58-14-16.2 to 58-14-16.15, inclusive.

Source: SL 2017, ch 211, § 12.



§ 58-14-16.2 Eligibility for certification as reinsurer.

58-14-16.2. Eligibility for certification as reinsurer. In order to be eligible for certification as a reinsurer, the assuming insurer shall:

(1) Be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, as determined by the director pursuant to §§ 58-14-16.4 to 58-14-16.6, inclusive;

(2) Maintain minimum capital and surplus, or its equivalent, in an amount promulgated in rule by the director;

(3) Maintain financial strength ratings from two or more rating agencies deemed acceptable by the director pursuant to regulation;

(4) Agree to submit to the jurisdiction of this state, appoint the director as the assuming insurer's agent for service of process in this state, and agree to provide security for one hundred percent of the assuming insurer's liabilities attributable to reinsurance ceded by the United States ceding insurers if the assuming insurer resists enforcement of a final United States judgment;

(5) Agree to meet applicable information filing requirements as determined by the director, both with respect to an initial application for certification and on an ongoing basis; and

(6) Satisfy any other requirements for certification deemed relevant by the director.
Source: SL 2017, ch 211, § 13.



§ 58-14-16.3 Eligibility for certification of association including incorporated and individual unincorporated underwriters.

58-14-16.3. Eligibility for certification of association including incorporated and individual unincorporated underwriters. An association including incorporated and individual unincorporated underwriters may be a certified reinsurer. In addition to satisfying the requirements of § 58-14-16.2, to be eligible for certification:

(1) The association shall satisfy the association's minimum capital and surplus requirements through the capital and surplus equivalents, net of liabilities, of the association and the association's members, which shall include a joint central fund that may be applied to any unsatisfied obligation of the association or any of its members, in an amount determined by the director to provide adequate protection;

(2) The incorporated members of the association may not be engaged in any business other than underwriting as a member of the association and shall be subject to the same level of regulation and solvency control by the association's domiciliary regulator as are the unincorporated members; and

(3) Within ninety days after its financial statements are due to be filed with the association's domiciliary regulator, the association shall provide to the director an annual certification by the association's domiciliary regulator of the solvency of each underwriter member. If the annual certification is unavailable, the association shall file financial statements, prepared by independent public accountants, of each underwriter member of the association.
Source: SL 2017, ch 211, § 14.



§ 58-14-16.4 List of qualified jurisdictions from which domiciled insurer eligible for consideration for certification.

58-14-16.4. List of qualified jurisdictions from which domiciled insurer eligible for consideration for certification. The director shall create and publish a list of qualified jurisdictions, under which an assuming insurer licensed and domiciled in the jurisdiction is eligible to be considered for certification by the director as a certified reinsurer.

If a certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction, the director has the discretion to suspend the reinsurer's certification indefinitely, in lieu of revocation.

Source: SL 2017, ch 211, § 15.



§ 58-14-16.5 Eligibility of non-United States domiciliary jurisdiction to be recognized as qualified jurisdiction.

58-14-16.5. Eligibility of non-United States domiciliary jurisdiction to be recognized as qualified jurisdiction. To determine whether the domiciliary jurisdiction of a non-United States assuming insurer is eligible to be recognized as a qualified jurisdiction, the director shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, both initially and on an ongoing basis, and consider the rights, benefits, and the extent of reciprocal recognition afforded by the non-United States jurisdiction to reinsurers licensed and domiciled in the United States. A qualified jurisdiction shall agree to share information and cooperate with the director with respect to all certified reinsurers domiciled within that jurisdiction. A jurisdiction may not be recognized as qualified jurisdiction if the director has determined the jurisdiction does not adequately and promptly enforce final United States judgments and arbitration awards. Additional factors may be considered at the discretion of the director.

Source: SL 2017, ch 211, § 16.



§ 58-14-16.6 National Association of Insurance Commissioners' list of qualified jurisdictions.

58-14-16.6. National Association of Insurance Commissioners' list of qualified jurisdictions. A list of qualified jurisdictions shall be published through the National Association of Insurance Commissioners. The director shall consider the list in determining qualified jurisdictions. If the director approves a jurisdiction as qualified that does not appear on the list of qualified jurisdictions, the director shall provide a thoroughly documented justification with criteria to be developed in administrative rules promulgated by the director, pursuant to chapter 1-26, to establish criteria for determining the qualifications of the jurisdictions.

United States jurisdictions that meet the requirements for accreditation under the National Association of Insurance Commissioners financial standards and accreditation program shall be recognized as qualified jurisdictions.

Source: SL 2017, ch 211, § 17.



§ 58-14-16.7 Rating of certified reinsurer.

58-14-16.7. Rating of certified reinsurer. The director shall assign a rating to each certified reinsurer, giving due consideration to the financial strength ratings that have been assigned by rating agencies deemed acceptable to the director. The director shall publish a list of all certified reinsurers and their ratings.

Source: SL 2017, ch 211, § 18.



§ 58-14-16.8 Obligations assumed from United States ceding insurers to be secured consistent with rating.

58-14-16.8. Obligations assumed from United States ceding insurers to be secured consistent with rating. A certified reinsurer shall secure obligations assumed from United States ceding insurers under §§ 58-14-16.9 to 58-14-16.13, inclusive, at a level consistent with the certified reinsurer's rating. The director may promulgate rules, pursuant to chapter 1-26, to establish standards under §§ 58-14-16.9 to 58-14-16.13, inclusive.

Source: SL 2017, ch 211, § 19.



§ 58-14-16.9 Security required for domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to certified reinsurer.

58-14-16.9. Security required for domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to certified reinsurer. In order for a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer shall maintain security in a form acceptable to the director and consistent with § 58-14-16, or in a multibeneficiary trust in accordance with § 58-14-11, except as otherwise provided in §§ 58-14-16.8 to 58-14-16.13, inclusive.

Source: SL 2017, ch 211, § 20.



§ 58-14-16.10 Trust accounts of certified reinsurer securing obligations as multibeneficiary trust.

58-14-16.10. Trust accounts of certified reinsurer securing obligations as multibeneficiary trust. If a certified reinsurer maintains a trust to fully secure the certified reinsurer's obligations subject to § 58-14-11 and chooses to secure the certified reinsurer's obligations incurred as a certified reinsurer in the form of a multibeneficiary trust, the certified reinsurer shall maintain separate trust accounts for the certified reinsurer's obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer with reduced security as permitted by this chapter or comparable laws of other United States jurisdictions and for the certified reinsurer's obligations subject to § 58-14-11. It shall be a condition to the grant of certification that the certified reinsurer shall have bound itself, by the language of the trust and agreement with the director with principal regulatory oversight of each trust account, to fund upon termination of any trust account, out of the remaining surplus of the trust any deficiency of any other trust account.

Source: SL 2017, ch 211, § 21.



§ 58-14-16.11 Minimum trusteed surplus requirements.

58-14-16.11. Minimum trusteed surplus requirements. The minimum trusteed surplus requirements are not applicable with respect to a multibeneficiary trust maintained by a certified reinsurer for the purpose of securing obligations incurred under §§ 58-14-16.8 to 58-14-16.13, inclusive, except that the trust shall maintain a minimum trusteed surplus of ten million dollars.

Source: SL 2017, ch 211, § 22.



§ 58-14-16.12 Reduction in allowable credit for insufficient security.

58-14-16.12. Reduction in allowable credit for insufficient security. With respect to obligations incurred by a certified reinsurer under §§ 58-14-16.8 to 58-14-16.13, inclusive, if the security is insufficient, the director shall reduce the allowable credit by an amount proportionate to the deficiency and has the discretion to impose further reductions in allowable credit upon finding that there is a material risk the certified reinsurer' s obligations may not be paid in full when due.

Source: SL 2017, ch 211, § 23.



§ 58-14-16.13 Terminated or suspended certification--Inactive status.

58-14-16.13. Terminated or suspended certification--Inactive status. A certified reinsurer whose certification has been terminated for any reason shall be treated as a certified reinsurer required to secure one hundred percent of the certified reinsurer's obligations. For the purposes of this section, the term, terminated, means revocation, suspension, voluntary surrender, and inactive status. If the director continues to assign a higher rating as permitted by other provisions regarding certification, this requirement does not apply to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended.

Source: SL 2017, ch 211, § 24.



§ 58-14-16.14 Applicant for certification certified as reinsurer in National Association of Insurance Commissioners accredited jurisdiction.

58-14-16.14. Applicant for certification certified as reinsurer in National Association of Insurance Commissioners accredited jurisdiction. If an applicant for certification has been certified as a reinsurer in a National Association of Insurance Commissioners accredited jurisdiction, the director has the discretion to defer to that jurisdiction's certification and has the discretion to defer to the rating assigned by that jurisdiction. Upon approval by the director, the applicant shall be considered to be a certified reinsurer in this state.

Source: SL 2017, ch 211, § 25.



§ 58-14-16.15 Inactive certified reinsurers.

58-14-16.15. Inactive certified reinsurers. A certified reinsurer that ceases to assume new business in this state may request to maintain the certified reinsurer's certification in inactive status in order to continue to qualify for a reduction in security for the certified reinsurer's in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of certification, and the director shall assign a rating that takes into account, if relevant, the reasons why the reinsurer is not assuming new business.

Source: SL 2017, ch 211, § 26.



§ 58-14-16.16 Management and notice requirements regarding ceding insurer's reinsurance recoverables.

58-14-16.16. Management and notice requirements regarding ceding insurer's reinsurance recoverables. A ceding insurer shall take steps to manage the ceding insurer's reinsurance recoverables proportionate to the ceding insurer's own book of business. A domestic ceding insurer shall notify the director within thirty days after reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, exceeds fifty percent of the domestic ceding insurer's last reported surplus to policyholders, or after the ceding insurer determined that reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate the exposure is safely managed by the domestic ceding insurer.

Source: SL 2017, ch 211, § 27.



§ 58-14-16.17 Diversification of ceding insurer's reinsurance program--Notice requirements.

58-14-16.17. Diversification of ceding insurer's reinsurance program--Notice requirements. A ceding insurer shall take steps to diversify the ceding insurer's reinsurance program. A domestic ceding insurer shall notify the director within thirty days after ceding to any single assuming insurer, or group of affiliated assuming insurers, more than twenty percent of the ceding insurer's gross written premium in the prior calendar year, or after the ceding insurer has determined that the reinsurance ceded to any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate the exposure is safely managed by the domestic ceding insurer.

Source: SL 2017, ch 211, § 28.



§ 58-14-16.18 Qualified United States financial institution defined for purposes of subdivision 58-14-16(3).

58-14-16.18. Qualified United States financial institution defined for purposes of subdivision 58-14-16(3). For the purposes of subdivision 58-14-16(3), a qualified United States financial institution, means an institution that:

(1) Is organized or, in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof;

(2) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) Has been determined by either the director or the Securities Valuation Office of the National Association of Insurance Commissioners to meet the standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the director.
Source: SL 2017, ch 211, § 29.



§ 58-14-16.19 Trust agreement conditions for assuming insurers not meeting certain requirements.

58-14-16.19. Trust agreement conditions for assuming insurers not meeting certain requirements. If the assuming insurer does not meet the requirements of § 58-14-8, 58-14-9, or 58-14-10, the credit permitted by § 58-14-11 or 58-14-16.1 may not be allowed unless the assuming insurer agrees in the trust agreement to the following conditions:

(1) Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because the trust fund contains an amount less than the amount less than the amount required, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the director with regulatory oversight over the trust or with an order of court of competent jurisdiction directing the trustee to transfer to the director with regulatory oversight all of the assets of the trust fund;

(2) The assets shall be distributed by and claims shall be filed with and valued by the director with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies;

(3) If the director with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurer of the grantor of the trust, the assets or part thereof shall be returned by the director with regulatory oversight to the trustee for distribution in accordance with the trust agreement; and

(4) The grantor shall waive any right otherwise available to the grantor under United States law that is inconsistent with this section.
Source: SL 2017, ch 211, § 30.



§ 58-14-16.20 Suspension or revocation of reinsurer' s accreditation or certification.

58-14-16.20. Suspension or revocation of reinsurer' s accreditation or certification. If an accredited or certified reinsurer ceases to meet the requirements for accreditation or certification, the director may suspend or revoke the reinsurer' s accreditation or certification. The director shall give the reinsurer notice and opportunity for hearing. The suspension or revocation may not take effect until after the director's order on hearing, unless:

(1) The reinsurer waives the reinsurer's right to hearing;

(2) The director's order is based on regulatory action by the reinsurer's domiciliary jurisdiction or the volunteer surrender or termination of the reinsurer' s eligibility to transact insurance or reinsurance business in the reinsurer's domiciliary jurisdiction or in the primary certifying state of the reinsurer under § 58-14-16.14; or

(3) The director finds that an emergency requires immediate action and a court of competent jurisdiction has not stayed the director's action.
Source: SL 2017, ch 211, § 31.



§ 58-14-16.21 Credit for reinsurance during suspension or revocation.

58-14-16.21. Credit for reinsurance during suspension or revocation. While a reinsurer's accreditation or certification is suspended, no reinsurance contract issued or renewed after the effective date of the suspension qualifies for credit except to the extent that the reinsurer's obligations under the contract are secured in accordance with § 58-14-16. If a reinsurer's accreditation or certification is revoked, no credit for reinsurance may be granted after the effective date of the revocation except to the extent the reinsurer's obligations under the contract are secured in accordance with § 58-14-16 or §§ 58-14-16.8 to 58-14-16.13, inclusive.

Source: SL 2017, ch 211, § 32.



§ 58-14-16.22 Fees.

58-14-16.22. Fees. The fee for each required document included in any application for accreditation, certification or any annual reinsurance filing, or for approval of or amendments to a trust, required by § 58-14-5, 58-14-8, 58-14-9, 58-14-10, 58-14-11, 58-14-13, 58-14-14, or §§ 58-14-16.1 to 58-14-16.3, inclusive, shall be fifty dollars.

Source: SL 2017, ch 211, § 33.



§ 58-14-17 Promulgation of rules.

58-14-17. Promulgation of rules. The director may promulgate rules, pursuant to chapter 1-26, concerning requirements, qualifications, and criteria for receiving credit for reinsurance, surplus amounts, accreditation of a reinsurer, certification of a reinsurer, minimum levels for reinsurer capital and surplus, financial rating of reinsurers, recognition and appraisal of qualified jurisdictions, trusts and trust agreements, reinsurance contracts, hazardous investments and evidence of submission to this state's authority, requirements and qualifications for life reinsurance agreements, reserve credits, credits for reinsurance, valuation of assets or reserve credits, the adoption of certain methods and manuals for the valuation of assets, the amount and forms of security supporting reinsurance arrangements, reduction of liability or establishment of assets in a financial statement, circumstances under which credit will be reduced or eliminated, and treatment of existing agreements.

The director may also promulgate rules, pursuant to chapter 1-26, regarding reinsurance relating to life insurance policies with guaranteed nonlevel gross premiums or guaranteed nonlevel benefits, universal life insurance policies resulting in the ability of a policyholder to keep a policy in force over a secondary guarantee period, variable annuities with guaranteed death or living benefits, and long-term care insurance policies. The director may also promulgate rules, pursuant to chapter 1-26, to adopt the use and applicability of the National Association of Insurance Commissioners valuation manual for use in calculating the amounts or form of security to be held by reinsurers.

Source: SL 1992, ch 344, § 11; SL 2017, ch 211, § 11.



§ 58-14-18 Application of reinsurance provisions.

58-14-18. Application of reinsurance provisions. This section applies to all cessions after July 1, 1993, under reinsurance agreements which have had an inception, anniversary, or renewal date not less than six months after July 1, 1993.

Source: SL 1992, ch 344, § 12.



§ 58-14-19 "Substantially similar" defined.

58-14-19. "Substantially similar" defined. For the purposes of this chapter, the term, substantially similar, means standards which equal or exceed the standards of this state.

Source: SL 1992, ch 344, § 17.



§ 58-14-20 Disallowal of credit or deduction.

58-14-20. Disallowal of credit or deduction. The director may not allow a credit or deduction to the ceding insurer if the director determines the quality, quantity, or diversity of investments in the trust account of a reinsurer or the surplus to policyholders of the reinsurer is hazardous to a ceding insurer or policyholders.

Source: SL 1992, ch 344, § 18.



§ 58-14-21 "Reinsurer" defined--Examination of reinsurer.

58-14-21. "Reinsurer" defined--Examination of reinsurer. A reinsurer is an insurer that assumes all or part of the insurance or reinsurance written by another insurer and which meets the requirements of this chapter. The director may examine a reinsurer pursuant to chapter 58-3 and costs shall be assessed pursuant to that chapter.

Source: SL 1992, ch 344, § 19.



§ 58-14-22 Application of chapter.

58-14-22. Application of chapter. The requirements of this chapter do not apply to a domestic insurer reinsuring companies pursuant to chapter 58-35.

Source: SL 1992, ch 344, § 20.



§ 58-14-23 "Qualified United States financial institution" defined for eligibility to act as fiduciary of a trust.

58-14-23. "Qualified United States financial institution" defined for eligibility to act as fiduciary of a trust. A qualified United States financial institution means, for purposes of those provisions of this chapter specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(1) Is organized or, in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof, and has been granted authority to operate with fiduciary powers; and

(2) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies.
Source: SL 1992, ch 344, § 22; SL 1995, ch 278.



§ 58-14-24 Definition of terms.

58-14-24. Definition of terms. Terms used in §§ 58-14-24 to 58-14-42, inclusive, mean:

(1) "Actuary," any person who is a member in good standing of the American Academy of Actuaries;

(2) "Controlling person," any person who, directly or indirectly, has the power to direct or cause to be directed the management, control, or activities of the agent or broker who sells, solicits, negotiates, or places reinsurance;

(3) "Reinsurance agent or agent," any person that has authority to bind or manage all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department, or underwriting office, and acts as an agent for the reinsurer whether known as a manager or other similar term;

(4) "Reinsurance broker or broker," any person, other than an officer or employee of the ceding insurer, who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of the insurer.
Source: SL 1992, ch 345, § 1.



§ 58-14-25 Persons not agents.

58-14-25. Persons not agents. The following persons are not agents:

(1) Any employee of the reinsurer;

(2) Any United States manager of the United States branch of an alien reinsurer;

(3) Any underwriting manager who, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to chapter 58-5A, and whose compensation is not based on the volume of premiums written;

(4) Any manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and who is subject to examination by the director or commissioner of the state in which the manager's principal business office is located.
Source: SL 1992, ch 345, § 2.



§ 58-14-26 License required to sell, solicit, negotiate, or place reinsurance.

58-14-26. License required to sell, solicit, negotiate, or place reinsurance. No person may sell, solicit, negotiate, or place reinsurance without being licensed pursuant to §§ 58-14-24 to 58-14-42, inclusive, to sell, negotiate, solicit, or place reinsurance. The provisions of chapter 58-30 apply to the extent that the provisions are not inconsistent with this chapter.

Source: SL 1992, ch 345, § 3; SL 1994, ch 379, § 1.



§ 58-14-27 Agent or broker bond--Errors and omissions policy.

58-14-27. Agent or broker bond--Errors and omissions policy. The director may require an agent or broker under §§ 58-14-24 to 58-14-42, inclusive, to file a bond in an amount acceptable to the director for the protection of the reinsurer or maintain an errors and omissions policy in an amount acceptable to the director, or both.

Source: SL 1992, ch 345, § 4.



§ 58-14-28 Refusal to license--Reasons.

58-14-28. Refusal to license--Reasons. The director may refuse to license an agent or broker in reinsurance if the applicant, any one named on the application, or any member, principal, officer or director of the applicant, is not trustworthy; if any controlling person of the applicant is not trustworthy; if there has been a revocation or suspension of a license; or if the applicant has failed to comply with any prerequisite for the issuance of the license. Upon written request by the applicant, the director shall furnish reasons for the basis of the denial.

Source: SL 1992, ch 345, § 5.



§ 58-14-29 Written contract between agent or broker and insurer or reinsurer.

58-14-29. Written contract between agent or broker and insurer or reinsurer. Any transaction between an agent or broker and the insurer or reinsurer that it represents may only be entered into pursuant to a written contract, specifying the responsibilities of each party. The contract shall, at a minimum, provide that:

(1) The insurer or reinsurer may terminate the contract for cause upon written notice to the agent or broker. A reinsurer may immediately suspend the authority of the agent or broker to assume or cede business during the pendency of any dispute regarding the cause for termination. Within thirty days of the termination of the contract with an agent or broker, the insurer or reinsurer shall provide written notification of the termination to the director;

(2) The agent or broker shall render accounts to the insurer and reinsurer accurately detailing all transactions, including information necessary to support all commissions, charges and other fees received by, or owed to, the agent or broker, and remit all funds due to the insurer or reinsurer within thirty days of receipt;

(3) All funds collected for the insurer's or reinsurer's account shall be held by the agent or broker in a fiduciary capacity in a bank which is a qualified United States financial institution. The agent may retain no more than three months estimated claims payments and allocated loss adjustment expenses. The agent shall maintain a separate bank account for each reinsurer that it represents;

(4) The agent or broker shall comply with §§ 58-14-30 and 58-14-31;

(5) The agent or broker shall comply with the written standards established by the insurer or reinsurer for the cession or retrocession of all risks; and

(6) The broker shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.
Source: SL 1992, ch 345, § 6; SL 1994, ch 379, § 2.



§ 58-14-30 Records of reinsurance contracts.

58-14-30. Records of reinsurance contracts. For at least ten years after expiration of each contract of reinsurance transacted by the agent or broker, the agent or broker shall keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2) Period of coverage, including effective and expiration dates, cancellation provisions, and notice required for cancellation. The agent shall also maintain a record of the disposition of outstanding reserves on covered risks;

(3) Reporting and settlement requirements of balances;

(4) Rate used to compute the reinsurance premium;

(5) Names and addresses of reinsurers;

(6) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the agent or broker;

(7) Related correspondence and memoranda;

(8) Proof of placement;

(9) Details regarding retrocessions handled by the agent or broker including the identity of retrocessionaires and percentage of each contract assumed or ceded. Retrocessions for the agent are also subject to § 58-14-36;

(10) Financial records, including but not limited to, premium and loss accounts; and

(11) When the agent or broker procures a reinsurance contract on behalf of a licensed ceding insurer:

(a) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(b) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.
Source: SL 1992, ch 345, § 7.



§ 58-14-31 Insurer or reinsurer to employ only licensed agent or broker.

58-14-31. Insurer or reinsurer to employ only licensed agent or broker. No insurer or reinsurer may engage the services of any person to act as an agent or broker on its behalf unless the person is licensed as required by §§ 58-14-24 to 58-14-42, inclusive, nor employ an individual who is employed by an agent or broker with which it transacts business, unless an agent or broker is under common control with the insurer and subject to chapter 58-5A.

Source: SL 1992, ch 345, § 8.



§ 58-14-32 Approval and filing of contract.

58-14-32. Approval and filing of contract. The written contract with the agent, pursuant to § 58-14-29, specifying the responsibilities of each party, shall be approved by the reinsurer's board of directors. At least thirty days before the insurer or reinsurer assumes or cedes business through the agent or broker, the contract in § 58-14-29 shall be filed with the director for approval pursuant to §§ 58-5-85 to 58-5-87, inclusive.

Source: SL 1992, ch 345, § 9.



§ 58-14-33 Additional provisions of contract.

58-14-33. Additional provisions of contract. In addition to standards set forth in § 58-14-29, the contract shall provide:

(1) That the reinsurer and insurer shall have access and the right to copy and audit all accounts and records maintained by the agent or broker related to its business in a form usable by the insurer and reinsurer;

(2) That the contract cannot be assigned in whole or in part by the agent or broker;

(3) That the agent or broker shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection or cession of all risks;

(4) That the rates, terms, and purposes of commissions, charges, and other fees which the agent or broker may levy against the reinsurer;

(5) Whether the agent has the authority to settle claims;

(6) If the contract provides for a sharing of interim profits by the agent, that interim profits for property business may not be paid until one year after the end of each underwriting period. Interim profits for casualty business may not be paid for five years after the end of each underwriting period or a later period set by the director for specified lines of casualty insurance. No interim profits may be paid for until the adequacy of reserves on remaining claims has been verified pursuant to § 58-14-36;

(7) That the agent or broker shall annually provide the insurer or reinsurer with a statement of its financial condition prepared by an independent certified accountant;

(8) That the reinsurer shall at least semi-annually conduct an on-site review of the underwriting and claims processing operations of the agent;

(9) That the agent shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with the insurer pursuant to the contract; and

(10) That within the scope of its actual or apparent authority, the acts of the agent or broker shall be deemed to be the acts of the reinsurer or insurer on whose behalf it is acting.
Source: SL 1992, ch 345, § 10.



§ 58-14-34 Handling of reinsurer.

58-14-34. Handling of reinsurer. If the contract permits the agent or broker to settle claims on behalf of the reinsurer, the contract shall state the claims shall be handled as follows:

(1) All claims shall be reported to the reinsurer in a timely manner;

(2) A copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(a) Involves a coverage dispute;

(b) May exceed the agent's claims settlement authority or any amount set in that authority;

(c) Is open for more than six months; or

(d) Is closed by payment of the lesser of an amount set by the company.

The director has the authority to initially and at least annually review the amount for settling claims or payment of claims and direct the amount be changed.

(3) All claim files shall be the joint property of the reinsurer and agent. However, upon an order of liquidation of the reinsurer, files shall become the sole property of the reinsurer or its estate; the agent shall have reasonable access to and the right to copy the files on a timely basis; and

(4) Any settlement authority granted to the agent may be terminated for cause upon the reinsurer's written notice to the agent or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.
Source: SL 1992, ch 345, § 11.



§ 58-14-35 Restrictions on agent.

58-14-35. Restrictions on agent. The agent may not:

(1) Cede retrocessions on behalf of the reinsurer. However, the agent or broker may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for the retrocessions. The guidelines shall include a list of reinsurers with which automatic agreements are in effect, and for each reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(2) Commit the reinsurer to participate in reinsurance syndicates;

(3) Employing another agent or broker who is not lawfully licensed to transact the type of reinsurance for which he is appointed;

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder's surplus as of December thirty-first of the last complete calendar year;

(5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report shall be promptly forwarded to the reinsurer;

(6) Appoint a sub-agent; or

(7) Jointly employ an individual who is employed by the reinsurer unless the agent is under common control with the reinsurer subject to chapter 58-5A.
Source: SL 1992, ch 345, § 12.



§ 58-14-36 Loss reserves--Actuary's opinion--Employee of agent or broker not to be appointed to reinsurer's board of directors.

58-14-36. Loss reserves--Actuary's opinion--Employee of agent or broker not to be appointed to reinsurer's board of directors. If an agent or broker establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the agent. This opinion shall be in addition to any other required loss reserve certification. Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who may not be affiliated with an agent or broker. No reinsurer may appoint to its board of directors, any officer, director, employee, controlling shareholder, or sub-producer of its agent or broker; however, this prohibition does not apply to relationships governed by chapter 58-5A or, if applicable, chapter 58-30.

Source: SL 1992, ch 345, § 13.



§ 58-14-37 Examination of agent or broker--Cost.

58-14-37. Examination of agent or broker--Cost. Any person doing business as an agent or broker under §§ 58-14-24 to 58-14-42, inclusive, is subject to examination by the director. The director shall have access to all books, bank accounts and records of the person in a form usable to the director. Any person contracting with a reinsurer may be examined as if it were the reinsurer. The reinsurer may be required to pay the cost of examination pursuant to § 58-3-15.

Source: SL 1992, ch 345, § 14.



§ 58-14-38 Penalty for violation.

58-14-38. Penalty for violation. Any agent or broker, insurer or reinsurer found by the director, after a hearing conducted in accordance with chapter 1-26, to be in violation of any provision of §§ 58-14-24 to 58-14-42, inclusive, shall:

(1) For each separate violation, pay a penalty in an amount not exceeding five thousand dollars;

(2) Be subject to revocation or suspension of its license; and

(3) If a violation was committed by the agent or broker, the agent or broker shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to the violation.
Source: SL 1992, ch 345, § 15.



§ 58-14-39 Rights of third party.

58-14-39. Rights of third party. Nothing contained in §§ 58-14-24 to 58-14-42, inclusive, limits or restricts the rights of policyholders, claimants, creditors, or other third parties or confer any rights to those persons.

Source: SL 1992, ch 345, § 16.



§ 58-14-40 Adoption of rules.

58-14-40. Adoption of rules. The director may adopt rules pursuant to chapter 1-26 for the implementation and administration of the provisions of §§ 58-14-24 to 58-14-42, inclusive.

Source: SL 1992, ch 345, § 17.



§ 58-14-41 Compliance with and application of §§ 58-14-24 to 58-14-42.

58-14-41. Compliance with and application of §§ 58-14-24 to 58-14-42. No insurer or reinsurer may continue to do business with an agent or broker negotiating, selling, placing or soliciting reinsurance after July 1, 1993, unless the agent or broker is in compliance with §§ 58-14-24 to 58-14-42, inclusive. Sections 58-14-24 to 58-14-42, inclusive, apply to all persons doing insurance business notwithstanding any provision in this title which exempts them from other insurance laws except insurers licensed pursuant to chapter 58-35 which do not have more than one million dollars in direct written premiums and more than one thousand policyholders in any calendar year.

Source: SL 1992, ch 345, § 18.



§ 58-14-42 Qualified United States financial institution.

58-14-42. Qualified United States financial institution. For the purposes of §§ 58-14-24 to 58-14-42, inclusive, a qualified United States financial institution is an institution that:

(1) Is organized or licensed under the laws of the United States or any state;

(2) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) Has been determined by either the director or the securities valuation office of the National Association of Insurance Commissioners to meet the standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit may be acceptable to the director.
Source: SL 1992, ch 345, § 19.



§ 58-14-43 Restrictions on brokers connected to a firm or association.

58-14-43. Restrictions on brokers connected to a firm or association. No person may act as a broker in this state if the broker maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation:

(1) In this state, unless the broker is a licensed producer in this state; or

(2) In another state, unless the broker is a licensed producer in this state or another state having a law substantially similar to this law or the broker is licensed in this state as a nonresident reinsurance intermediary.
Source: SL 1994, ch 379, § 3.



§ 58-14-44 Restrictions on who may act as agent.

58-14-44. Restrictions on who may act as agent. No person, firm, association, or corporation may act as an agent:

(1) For a reinsurer domiciled in this state, unless the agent is a licensed producer in this state;

(2) In this state, if the agent maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation in this state, unless the agent is a licensed producer in this state;

(3) In another state for a nondomestic insurer, unless the agent is a licensed producer in this state or another state having a law substantially similar to this law or the person is licensed in this state as a nonresident reinsurance intermediary.
Source: SL 1994, ch 379, § 4.






Chapter 15 - Life Insurance And Annuities

§ 58-15-1 Application of chapter.

58-15-1. Application of chapter. This chapter applies only to contracts of life insurance and annuities, other than reinsurance, group life insurance, and group annuities.

Source: SL 1966, ch 111, ch 23, § 1.



§ 58-15-2 "Industrial life insurance" defined.

58-15-2. "Industrial life insurance" defined. For the purpose of this title "industrial life insurance" is that form of life insurance written under policies of face amount of one thousand dollars or less bearing the words "industrial policy" imprinted on the face thereof as part of the descriptive matter, and under which premiums are payable monthly or more often.

Source: SL 1966, ch 111, ch 23, § 2.



§ 58-15-3 Investment of trust funds in life insurance and annuities.

58-15-3. Investment of trust funds in life insurance and annuities. Personal representatives, conservators, and trustees may invest the funds of their trusts, in the absence of any provision pertaining to investments contained in the instrument under which they are acting, in insurance policies and annuities of life insurers authorized to do business in South Dakota and, with the approval of the court, may retain and pay premiums on annuities, life insurance policies and health insurance policies benefitting the beneficiary of the trust or the ward or their dependents.

Source: SL 1966, ch 111, ch 23, § 34; SL 1993, ch 213, § 259.



§ 58-15-4 Standard provisions required in policy of life insurance, exceptions.

58-15-4. Standard provisions required in policy of life insurance, exceptions. No policy of life insurance, other than group and pure endowments with or without return of premiums or of premiums and interest, shall be delivered or issued for delivery in this state unless it contains in substance all of the applicable provisions required by §§ 58-15-7 to 58-15-29, inclusive.

Source: SL 1966, ch 111, ch 23, § 3 (1).



§ 58-15-5 Standard provisions inapplicable to annuity contract or health or accident benefits.

58-15-5. Standard provisions inapplicable to annuity contract or health or accident benefits. Section 58-15-4 shall not apply to annuity contracts nor to any provision of a life insurance policy, or contract supplemental thereto, relating to health benefits or to additional benefits in the event of death by accident or accidental means.

Source: SL 1966, ch 111, ch 23, § 3 (1).



§ 58-15-6 Standard provisions inapplicable to single premium or term policies.

58-15-6. Standard provisions inapplicable to single premium or term policies. Any provisions or portions of §§ 58-15-7 to 58-15-29, inclusive, not applicable to single premium or term policies shall to that extent not be incorporated therein.

Source: SL 1966, ch 111, ch 23, § 3 (2).



§ 58-15-7 Description of policy in title.

58-15-7. Description of policy in title. There shall be a title on the policy, briefly describing the same.

Source: SL 1966, ch 111, ch 23, § 16.



§ 58-15-8 Entire contract contained in policy and application--Statement of applicant not deemed a warranty.

58-15-8. Entire contract contained in policy and application--Statement of applicant not deemed a warranty. There shall be a provision that the policy, or the policy and the application therefor if a copy of such application is endorsed upon or attached to the policy when issued, shall constitute the entire contract between the parties, and that all statements contained in such an application shall, in the absence of fraud, be deemed representations and not warranties.

Source: SL 1966, ch 111, ch 23, § 6.



§ 58-15-8.1 Notice of right of cancellation after receipt of policy--"Free look" provision.

58-15-8.1. Notice of right of cancellation after receipt of policy--"Free look" provision. Every individual life insurance policy issued for delivery in South Dakota on or after July 1, 1982, by an insurance company or fraternal benefit society, shall have a notice printed on or attached to the face page of the policy, stating in substance that the person issued the policy is permitted to return the policy, with a written request for cancellation within ten days of its actual receipt by the purchaser, and to have the premium paid refunded if, after examination of the policy, the purchaser is not satisfied with it for any reason. If a policyholder or purchaser, pursuant to the notice, returns the policy to the company or fraternal benefit society at its home or branch office or to the insurance producer through whom it was purchased, it is void from the beginning and the parties are in the same position as if no policy had been issued.

Source: SL 1978, ch 361, § 1; SL 1982, ch 359; SL 2001, ch 286, § 106.



§ 58-15-8.2 Issuance of policies by insurance company or fraternal benefit society--Delivery receipts--Certificates of mailing--Term of retention.

58-15-8.2. Issuance of policies by insurance company or fraternal benefit society--Delivery receipts--Certificates of mailing--Term of retention. An insurance company or fraternal benefit society shall issue policies in this state for which an examination period is required in accordance with one of the following methods:

(1) If the policy is delivered by an insurance producer, a receipt shall be signed by the policyowner acknowledging delivery of the policy. The receipt shall include the policy number and the date of the delivery;

(2) If the policy is delivered by mail, it shall be sent by registered or certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyowner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyowner ten days from the date of mailing.

The receipts and the certificates of mailing described in this section shall be retained by the insurer for five years. If a producer obtains the delivery receipt, the producer shall forward the signed delivery receipt to the insurer.

Source: SL 1982, ch 28, § 18; SL 1987, ch 374, § 1; SL 2001, ch 286, § 107; SL 2002, ch 232, § 1.



§ 58-15-9 Effect of misstatement in policy regarding age.

58-15-9. Effect of misstatement in policy regarding age. There shall be a provision that if the age of the insured, or of any other person whose age is considered in determining the premium or benefit has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages.

Source: SL 1966, ch 111, ch 23, § 7.



§ 58-15-10 Incontestability provision required--Exceptions.

58-15-10. Incontestability provision required--Exceptions. There shall be a provision that the policy, exclusive of provisions relating to health benefits or to additional benefits in the event of death by accident or accidental means, is incontestable, except for nonpayment of premiums or fraud on the part of the applicant or insured, after it has been in force during the lifetime of the insured for a period of two years from its date of issue.

Source: SL 1966, ch 111, ch 23, § 5; SL 2010, ch 236, § 2.



§ 58-15-11 Exclusions and restrictions unaffected by incontestability clause.

58-15-11. Exclusions and restrictions unaffected by incontestability clause. A clause in any policy of life insurance providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy, and shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not such restrictions or exclusions are excepted in such clause.

Source: SL 1966, ch 111, ch 23, § 17.



§ 58-15-12 Payment of premiums provision.

58-15-12. Payment of premiums provision. There shall be a provision relative to the payment of premiums.

Source: SL 1966, ch 111, ch 23, § 13.



§ 58-15-13 Grace period in policy.

58-15-13. Grace period in policy. There shall be a provision that a grace period of thirty days, or of four weeks in the case of industrial life insurance policies the premiums for which are payable more frequently than monthly, shall be allowed within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force; but if a claim arises under the policy during such period of grace the amount of any premium due or overdue may be deducted from the policy proceeds.

Source: SL 1966, ch 111, ch 23, § 4.



§ 58-15-14 Automatic premium loan--Provision optional with insurer.

58-15-14. Automatic premium loan--Provision optional with insurer. The policy, at the insurer's option, may provide for automatic premium loan and may provide that such provisions do not become operative unless so elected by the party entitled to elect.

Source: SL 1966, ch 111, ch 23, § 9.



§ 58-15-15 Insurance policy loan--Security--Maximum amount--Private placement policies.

58-15-15. Insurance policy loan--Security--Maximum amount--Private placement policies. There shall be a provision that after three full years' premiums have been paid and after the policy has a cash surrender value and while no premium is in default beyond the grace period for payment, the insurer shall advance, on proper assignment or pledge of the policy and on the sole security thereof, an amount not to exceed the loan value of the policy. However, in the case of a private placement policy, the obligation of the insurer to advance the loan value of the policy, or any portion of the loan value, is subject to the liquidity of separate account assets comprising such loan value, and the insurer shall advance the loan value of the policy, or any portion of the loan value, as and when the separate account assets from which the loan is to be made, can be, by their respective terms, converted to cash.

Source: SL 1966, ch 111, ch 23, § 9; SL 1974, ch 313, § 1; SL 2006, ch 252, § 2; SL 2009, ch 259, § 2.



§ 58-15-15.1 , 58-15-15.2. Repealed.

58-15-15.1, 58-15-15.2. Repealed by SL 1982, ch 358, §§ 11, 12



§ 58-15-15.3 Repealed.

58-15-15.3. Repealed by SL 1983, ch 13, § 14



§ 58-15-15.4 Insurance policy loan--Definition of terms.

58-15-15.4. Insurance policy loan--Definition of terms. For purposes of §§ 58-15-15.5 to 58-15-15.12, inclusive:

(1) The rate of interest on policy loans permitted under §§ 58-15-15.5 to 58-15-15.12, inclusive, includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy;

(2) The term "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due;

(3) The term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer; and

(4) The term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.
Source: SL 1982, ch 358, § 1.



§ 58-15-15.5 "Published monthly average" defined.

58-15-15.5. "Published monthly average" defined. For purposes of §§ 58-15-15.4 to 58-15-15.12, inclusive, the "published monthly average" means Moody's corporate bond yield average--monthly average corporates, as published by Moody's investors service, incorporated, by yearly order of the director, or in the event that Moody's corporate bond yield average--monthly average corporates is no longer published, a substantially similar average, established by rule promulgated by the director.

Source: SL 1982, ch 358, § 2; SL 1986, ch 22, § 28.



§ 58-15-15.6 Insurance policy loan--Permitted interest rates.

58-15-15.6. Insurance policy loan--Permitted interest rates. Any policy issued on or after July 1, 1982, shall provide for policy loan interest rates through a provision permitting a maximum interest rate of not more than eight percent per annum or a provision permitting an adjustable maximum interest rate established from time to time by the life insurer, as permitted by law.

Source: SL 1982, ch 358, § 3.



§ 58-15-15.7 Insurance policy loan--Allowable rate under adjustable maximum interest rate.

58-15-15.7. Insurance policy loan--Allowable rate under adjustable maximum interest rate. The rate of interest charged on a policy loan made under an adjustable maximum interest rate may not exceed the higher of the "published monthly average" for the calendar month ending two months before the date on which the rate is determined or the rate used to compute the cash surrender values under the policy during the applicable period plus one percent per year. If the maximum rate of interest is determined pursuant to § 58-15-15.6 as an adjustable maximum rate, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

Source: SL 1982, ch 358, § 4.



§ 58-15-15.8 Insurance policy loan--Determination of interest under adjustable maximum interest rate.

58-15-15.8. Insurance policy loan--Determination of interest under adjustable maximum interest rate. The maximum rate of interest for each policy shall be determined at regular intervals at least once every twelve months, but not more frequently than once in any three-month period. At the intervals specified in the policy, the rate being charged may be increased whenever such increase as determined under an adjustable maximum interest rate would increase that rate by one-half percent or more per year. The rate being charged must be reduced whenever such reduction as determined under § 58-15-15.7 would decrease that rate by one-half percent or more per year.

Source: SL 1982, ch 358, § 5.



§ 58-15-15.9 Insurance policy loan--Notice of interest rate to policyholder.

58-15-15.9. Insurance policy loan--Notice of interest rate to policyholder. The life insurer shall notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan and shall notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except that the life insurer shall send to policyholders with loans reasonable advance notice of any increase in the rate and shall include in the required notice the substance of the pertinent provisions of §§ 58-15-15.6 and 58-15-15.7 regarding the adjustable maximum interest rate.

Source: SL 1982, ch 358, § 6.



§ 58-15-15.10 Insurance policy loan--Loan value of policy.

58-15-15.10. Insurance policy loan--Loan value of policy. The loan value of a policy shall be determined in accordance with § 58-15-16, but no policy may terminate in a policy year as the sole result of change in the interest rate during that policy year. The life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

Source: SL 1982, ch 358, § 7.



§ 58-15-15.11 Insurance policy loan--Provisions of statutes required in policies.

58-15-15.11. Insurance policy loan--Provisions of statutes required in policies. The substance of the pertinent provisions of §§ 58-15-15.6 and 58-15-15.7 regarding the adjustable maximum interest rate shall be set forth in the policies to which they apply.

Source: SL 1982, ch 358, § 8.



§ 58-15-15.12 Insurance policy loan--Application of statutes on interest rates to prior contracts.

58-15-15.12. Insurance policy loan--Application of statutes on interest rates to prior contracts. The provisions of §§ 58-15-15.4 to 58-15-15.12, inclusive, do not apply to any insurance contract issued before July 1, 1982, unless the policyholder agrees in writing to the applicability of the provisions. No other provision of the law applies to policy loan interest rates unless specifically applicable to such rates.

Source: SL 1982, ch 358, § 9.



§ 58-15-15.13 Private placement policy defined.

58-15-15.13. Private placement policy defined. A private placement policy is a variable annuity contract or a variable life insurance policy that is:

(1) Issued exclusively to a person who is an accredited investor or a qualified purchaser, as such terms are defined in the federal Securities Act of 1933 or the federal Investment Company Act of 1940, or in regulations promulgated under either such statute; and

(2) Offered for sale and sold in a transaction that is exempt from registration under the federal Securities Act of 1933.
Source: SL 2006, ch 252, § 1; SL 2014, ch 229, § 2.



§ 58-15-15.14 Premium defined.

58-15-15.14. Premium defined. Premium is the consideration for insurance by whatever name called. Any assessment, or any membership, policy, survey, inspection, service, or similar fee or other charge in consideration for an insurance contract is deemed part of the premium. For a private placement policy, with the consent of the insurer, premium may be in the form of assets to be held by the insurer in a separate account, as long as the fair value of the assets are independently verified at the time of receipt by the insurer.

Source: SL 2014, ch 229, § 3.



§ 58-15-16 Loans on policies issued prior to the adoption of standard policy provisions--Loan value--Deferment of application--Private placement policies.

58-15-16. Loans on policies issued prior to the adoption of standard policy provisions--Loan value--Deferment of application--Private placement policies. In the case of those policies issued prior to the operative date specified in § 58-15-42, the loan value referred to in § 58-15-15 is the reserve at the end of the current policy year on the policy and on any dividend additions thereto, computed according to a mortality table, interest rate, and method of valuation permitted by §§ 58-26-45 to 58-26-84, inclusive, less a sum not more than two and one-half percent of the amount insured by the policy and of any dividend additions thereto. The policy may provide that such loan may be deferred for not exceeding six months after application therefor, and shall contain a table showing in figures the loan values during at least the first twenty years of the policy or during the term of the policy, whichever is the shorter. However, in the case of a private placement policy, the policy may provide that the loan, or portions thereof, may be deferred until the separate account assets, or portion thereof, comprising such loan can be, by their respective terms, converted to cash.

Source: SL 1966, ch 111, ch 23, § 30 (1); SL 2006, ch 252, § 3.



§ 58-15-17 Loans on policies under standard policy provisions--Loan value--Deferment of application--Private placement policies.

58-15-17. Loans on policies under standard policy provisions--Loan value--Deferment of application--Private placement policies. In the case of policies issued on or after the operative date specified in § 58-15-42, the loan value referred to in § 58-15-15 shall be the cash surrender value at the end of the current policy year as required by § 58-15-33. The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for six months after application of the loan. For any private placement policy, the loan value shall be equal to the portion of the cash surrender value that can immediately be converted to cash, pursuant to the policyholder's consent. A private placement policy may reserve to the insurer the right to defer the granting of a loan, or any portion of the loan, until the policy separate account assets, from which the loan is to be made, can be, by their respective terms, converted to cash.

Source: SL 1966, ch 111, ch 23, § 30 (2); SL 2001, ch 54, § 3; SL 2003, ch 245, § 3; SL 2006, ch 252, § 4; SL 2009, ch 259, § 3.



§ 58-15-18 Loan value of policy--Indebtedness deducted.

58-15-18. Loan value of policy--Indebtedness deducted. The loan value of the policy shall be at least equal to the amount required by § 58-15-16 or 58-15-17, provided that the insurer may deduct, either from such loan value or from the proceeds of the loan, any existing indebtedness not already deducted in determining such amount including any interest then accrued but not due, any unpaid balance of the premium for the current policy year, and interest on the loan to the end of the current policy year.

Source: SL 1966, ch 111, ch 23, § 9.



§ 58-15-19 Delinquent interest on policy loan exceeding amount of loan value--Termination of policy, notice.

58-15-19. Delinquent interest on policy loan exceeding amount of loan value--Termination of policy, notice. The policy may also provide that if interest on any indebtedness is not paid when due it shall then be added to the existing indebtedness and shall bear interest at the same rate, and that if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value thereof, then the policy shall terminate and become void but not until at least thirty days' notice shall have been mailed by the insurer to the last known address of the insured or policy owners and of any assignee of record at the home office of the insurer.

Source: SL 1966, ch 111, ch 23, § 9.



§ 58-15-20 Policy loan provisions inapplicable to term insurance or industrial life insurance policies.

58-15-20. Policy loan provisions inapplicable to term insurance or industrial life insurance policies. Sections 58-15-14 to 58-15-19, inclusive, shall not apply to term policies nor to term insurance benefits provided by rider or supplemental policy provisions, or to industrial life insurance policies.

Source: SL 1966, ch 111, ch 23, § 9.



§ 58-15-21 Nonforfeiture of benefits--Cash surrender value--Provisions required in policies.

58-15-21. Nonforfeiture of benefits--Cash surrender value--Provisions required in policies. There shall be a provision for nonforfeiture benefits and cash surrender value in accordance with the requirements of § 58-15-30 or §§ 58-15-31 to 58-15-43, inclusive.

Source: SL 1966, ch 111, ch 23, § 10.



§ 58-15-22 Reinstatement provisions required in policy.

58-15-22. Reinstatement provisions required in policy. There shall be a provision that unless:

(1) The policy has been surrendered for its cash surrender value, or

(2) Its cash surrender value has been exhausted, or

(3) The paid-up term insurance, if any, has expired, the policy will be reinstated at any time within three years, or two years in the case of industrial life insurance policies, from the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears and the payment or reinstatement of any other indebtedness to the insurer upon the policy, all with interest at a rate as provided in § 58-15-15.6.
Source: SL 1966, ch 111, ch 23, § 12; SL 1982, ch 358, § 10.



§ 58-15-23 Participating policies--Annual dividends, ascertainment, and apportionment.

58-15-23. Participating policies--Annual dividends, ascertainment, and apportionment. There shall be a provision in participating policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy provided the policy is in force and all premiums to that date are paid.

Source: SL 1966, ch 111, ch 23, § 8 (1).



§ 58-15-24 Participating policies--Rights of policyholder to dividends.

58-15-24. Participating policies--Rights of policyholder to dividends. Except as hereinafter provided, any dividend becoming payable shall at the option of the party entitled to elect such option be either:

(1) Payable in cash, or

(2) Applied to any one of such other dividend options as may be provided by the policy. If any such other dividend options are provided, the policy shall further state which option shall be automatically effective if such party shall not have elected some other option. If the policy specifies a period within which such other dividend option may be elected, such period shall be not less than thirty days following the date on which such dividend is due and payable.

The annually apportioned dividend shall be deemed to be payable in cash within the meaning of subdivision (1) above even though the policy provides that payment of such dividend is to be deferred for a specified period, provided such period does not exceed six years from the date of apportionment and that interest will be added to such dividend at a specified rate. If a participating policy provides that the benefit under any paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus becoming payable or apportioned while the insurance is in force under such nonforfeiture provision shall be applied in the manner set forth in the policy.

Source: SL 1966, ch 111, ch 23, § 8 (1).



§ 58-15-25 Participating industrial life insurance policies--Annual participation of policy in divisible surplus.

58-15-25. Participating industrial life insurance policies--Annual participation of policy in divisible surplus. In participating industrial life insurance policies, in lieu of the provision required in §§ 58-15-23 and 58-15-24, there shall be a provision that, beginning not later than the end of the fifth policy year, the policy shall participate annually in the divisible surplus, if any, in the manner set forth in the policy.

Source: SL 1966, ch 111, ch 23, § 8 (2).



§ 58-15-26 Payment of claims for benefits--Private placement policies.

58-15-26. Payment of claims for benefits--Private placement policies. There shall be a provision that when a policy becomes a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy or proof of the interest of the claimant, or both. If an insurer shall specify a particular period prior to the expiration of which settlement shall be made, such period may not exceed two months from the receipt of such proof. For any private placement policy, settlement may be made in cash or, if allowed under the policy, by distributing assets of the separate account to the claimant with the consent of the policyholder, as long as the fair market value of the assets are independently verified at the time of disbursement by the insurer. In any private placement policy, the obligation of the insurer to settle that portion of the policy attributable to separate account assets is subject to the liquidity of such assets, and the insurer shall settle such portion of the policy as and when such assets can be, by their respective terms, either converted to cash, which may be later than two months after the insurer's receipt of due proof of death, or otherwise dispersible by the insurer.

Source: SL 1966, ch 111, ch 23, § 14; SL 2001, ch 54, § 4; SL 2003, ch 245, § 4; SL 2006, ch 252, § 5; SL 2009, ch 259, § 4.



§ 58-15-26.1 Insurers to pay interest on life insurance proceeds.

58-15-26.1. Insurers to pay interest on life insurance proceeds. Any insurer admitted to transact life insurance in this state shall pay interest on proceeds of, or payments under, any individual or group policy of life insurance which are payable to any beneficiary under a policy issued for delivery in this state.

Source: SL 1987, ch 375, § 1.



§ 58-15-26.2 Computation of interest.

58-15-26.2. Computation of interest. Interest payable pursuant to § 58-15-26.1 shall be computed from the date of death of the insured until the date of payment and shall be at the rate of four percent per annum or not less than the current rate of interest on death proceeds left on deposit with the insurer under an interest settlement option, whichever rate is greater. For any private placement policy, the interest shall be computed commencing the latter of sixty days succeeding the date of death of the insured or the date proof of death has been received by the insurer in good order until the date of payment. In any private placement policy, the obligation of the insurer to pay interest on that portion of the policy attributable to separate account assets may only be computed as and when such assets are, by their respective terms, either converted to cash or otherwise dispersible by the insurer.

Source: SL 1987, ch 375, § 2; SL 2001, ch 54, § 5; SL 2003, ch 245, § 5; SL 2009, ch 259, § 5.



§ 58-15-26.3 Interest not required where beneficiary elects to receive other than lump sum payment.

58-15-26.3. Interest not required where beneficiary elects to receive other than lump sum payment. The provisions of § 58-15-26.1 do not require the payment of interest in any case in which the beneficiary elects in writing delivered to the insurer to receive the proceeds of or payments under a life insurance policy by any means other than a lump sum payment.

Source: SL 1987, ch 375, § 3.



§ 58-15-26.4 Notice to beneficiary of interest.

58-15-26.4. Notice to beneficiary of interest. In any case in which interest on the proceeds of, or payments under, any policy of life insurance becomes payable pursuant to § 58-15-26.1, the insurer shall notify the named beneficiary or beneficiaries at their last known address that interest will be paid on the proceeds of or payments under the policy. The notice shall specify the rate of interest to be paid.

Source: SL 1987, ch 375, § 4.



§ 58-15-26.5 Application limited.

58-15-26.5. Application limited. The provisions of §§ 58-15-26.1 to 58-15-26.5, inclusive, shall apply only to deaths of insureds which occur on or after July 1, 1987.

Source: SL 1987, ch 375, § 5.



§ 58-15-27 Beneficiary to be designated in industrial life policy--Change of beneficiary--Endorsement on policy.

58-15-27. Beneficiary to be designated in industrial life policy--Change of beneficiary--Endorsement on policy. An industrial life insurance policy shall have the name of the beneficiary designated thereon with a reservation of the right to change the beneficiary after the issuance of the policy. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer, and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured.

Source: SL 1966, ch 111, ch 23, § 15.



§ 58-15-28 Industrial life policy--Payment of benefits.

58-15-28. Industrial life policy--Payment of benefits. An industrial life policy may also provide that if the beneficiary designated in the policy does not make a claim under the policy or does not surrender the policy with due proof of death within the period stated in the policy, which shall not be less than thirty days after the death of the insured, or if the beneficiary is the estate of the insured, or is a minor, or dies before the insured, or is not legally competent to give a valid release, then the insurer may make any payment thereunder to the personal representative of the insured, or to any relative of the insured by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention or burial of the insured. The policy may also include a similar provision applicable to any other payment due under the policy.

Source: SL 1966, ch 111, ch 23, § 15.



§ 58-15-29 Installment payments--Table of guaranteed installments required.

58-15-29. Installment payments--Table of guaranteed installments required. In case the policy provides that the proceeds may be payable in installments which are determinable at the time of issuance of the policy, there shall be a table showing the amounts of the guaranteed installments.

Source: SL 1966, ch 111, ch 23, § 11.



§ 58-15-30 Nonforfeiture benefits in policies issued prior to the adoption of standard nonforfeiture law.

58-15-30. Nonforfeiture benefits in policies issued prior to the adoption of standard nonforfeiture law. This section shall apply only to policies of life insurance issued prior to the operative date specified in § 58-15-42.

The nonforfeiture benefit referred to in § 58-15-21 shall be available to the owner of the policy in event of default in premium payments, after premiums shall have been paid for three years, and shall be a stipulated form of insurance, the net value of which shall be at least equal to the reserve at the date of default on the policy and on any dividend additions thereto, computed according to a mortality table, interest rate, and method of valuation permitted by §§ 58-26-17 to 58-26-20, inclusive, less a sum not more than two and one-half percent of the amount insured by the policy and of any existing dividend additions thereto, and less any existing indebtedness to insurer on the policy. The policy shall stipulate that it may be surrendered to the insurer at its home office within one month from date of default for a specified cash value at least equal to the sum which would otherwise be available for the purchase of insurance as aforesaid and may stipulate that the insurer may defer payment for not more than six months after the application therefor is made. Provided, however, that if the benefits under the policy are calculated according to the commissioner's 1958 standard ordinary mortality table, the value of any extended term insurance, with accompanying pure endowment, if any, may be calculated according to rates of mortality not exceeding those shown in the commissioner's 1958 extended term insurance table, and that if the benefits under the policy are calculated according to any other more modern table than the American experience table of mortality, the value of any extended term insurance, with accompanying pure endowment, if any, may be calculated according to rates of mortality not exceeding one hundred thirty percent of the rates according to such more modern table. The policy shall contain a table showing in figures the options available each year upon default in premium payments during at least the first twenty years of the policy, or during the term of the policy, whichever is the shorter. This section shall not apply to term insurance of twenty years or less or to industrial life insurance policies.

Source: SL 1966, ch 111, ch 23, § 29.



§ 58-15-31 Nonforfeiture benefits in policies issued under standard nonforfeiture law.

58-15-31. Nonforfeiture benefits in policies issued under standard nonforfeiture law. In the case of policies issued on or after the operative date of §§ 58-15-31 to 58-15-43, inclusive, as defined in § 58-15-42, no policy of life insurance, except as stated in § 58-15-41, may be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the director of the Division of Insurance are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified in §§ 58-15-31 to 58-15-43, inclusive, and are essentially in compliance with § 58-15-43.13:

(1) That, in the event of default in any premium payment, the insurer will grant, upon proper request not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be specified in § 58-15-34. In lieu of such stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than sixty days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits;

(2) That, upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be specified in § 58-15-33;

(3) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than sixty days after the due date of the premium in default;

(4) That, if the policy shall have become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within thirty days after any policy anniversary, a cash surrender value of such amount as may be specified in § 58-15-33;

(5) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary, either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy; and

(6) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance laws of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy or any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.
Source: SL 1966, ch 111, ch 23, § 28 (1); SL 1982, ch 357, § 1.



§ 58-15-32 Nonforfeiture benefit provisions which may be omitted--Deferred payment of cash surrender value--Private placement policies.

58-15-32. Nonforfeiture benefit provisions which may be omitted--Deferred payment of cash surrender value--Private placement policies. Any of the provisions or portions thereof set forth in § 58-15-31 which are not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy. Except for a private placement policy, the insurer shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy. In the case of a private placement policy, the insurer may reserve the right to defer the payment of cash surrender value until the separate account assets comprising such cash surrender value can be, by their respective terms, converted to cash, which may be greater than six months after the surrender of the policy and demand for payment of such cash surrender value.

Source: SL 1966, ch 111, ch 23, § 28 (2); SL 2006, ch 252, § 6.



§ 58-15-33 Cash surrender value--Amount available under policy on default of premium--Paid-up policy.

58-15-33. Cash surrender value--Amount available under policy on default of premium--Paid-up policy. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by § 58-15-31 shall be an amount not less than the excess, if any, of the present value on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of the then present value of the adjusted premiums as defined in §§ 58-15-35 to 58-15-38, inclusive, and §§ 58-15-43.1 to 58-15-43.11, inclusive, corresponding to premiums which would have fallen due on and after such anniversary, and the amount of any indebtedness to the insurer on the policy. Any cash surrender value available within thirty days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by § 58-15-31, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.

However, for any policy issued on or after the operative date of §§ 58-15-43.1 to 58-15-43.11, inclusive, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in the first paragraph of this section shall be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without a rider or supplemental policy provision and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by a rider or supplemental policy provision.

Further, for any family policy issued on or after the operative date of §§ 58-15-43.1 to 58-15-43.11, inclusive, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age seventy-one, the cash surrender value referred to in the first paragraph of this section shall be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without term insurance on the life of the spouse and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by term insurance on the life of the spouse.

Any cash surrender value available within thirty days after any policy anniversary under any policy paid-up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by § 58-15-31, shall be an amount not less than the present value, on such anniversary of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.

If the cash surrender value is in excess of one million dollars, the term, cash surrender value, may include payment of assets to the policyholder as well as payment of cash, if allowed under the policy, with the consent of the policyholder.

Source: SL 1966, ch 111, ch 23, § 28 (3); SL 1982, ch 357, § 2; SL 2001, ch 54, § 6; SL 2003, ch 245, § 6.



§ 58-15-34 Paid-up nonforfeiture benefits--Default in payment of premium.

58-15-34. Paid-up nonforfeiture benefits--Default in payment of premium. Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by § 58-15-33 in the absence of the condition that premiums shall have been paid for at least a specified period.

Source: SL 1966, ch 111, ch 23, § 28 (4).



§ 58-15-35 Adjustment of premiums under nonforfeiture provisions.

58-15-35. Adjustment of premiums under nonforfeiture provisions. Except as provided in § 58-15-37, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of:

(1) The then present value of the future guaranteed benefits provided for by the policy;

(2) Two percent of the amount of the insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as defined in § 58-15-36, if the amount of insurance varies with duration of the policy;

(3) Forty percent of the adjusted premium for the first policy year;

(4) Twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less.

However, in applying the percentages specified in subdivisions (3) and (4) above, no adjusted premium shall be deemed to exceed four percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of §§ 58-15-35 to 58-15-38, inclusive, shall be the date as of which the rated age of the insured is determined. This section and §§ 58-15-36 to 58-15-38, inclusive, may not apply to policies issued on or after the operative date of §§ 58-15-43.1 to 58-15-43.11, inclusive.

Source: SL 1966, ch 111, ch 23, § 28 (5); SL 1982, ch 357, § 3.



§ 58-15-36 Amount of insurance varying with duration of policy--Adjustment of premiums.

58-15-36. Amount of insurance varying with duration of policy--Adjustment of premiums. In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of §§ 58-15-35 to 58-15-38, inclusive, shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy, provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by such policy at age ten.

Source: SL 1966, ch 111, ch 23, § 28 (5).



§ 58-15-37 Adjusted premiums--Term insurance benefits provided by rider or supplemental policy.

58-15-37. Adjusted premiums--Term insurance benefits provided by rider or supplemental policy. The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to:

(1) The adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased during the period for which premiums for such term insurance benefits are payable, by

(2) The adjusted premiums for such term insurance,
the foregoing items (1) and (2) being calculated separately and as specified in §§ 58-15-35 and 58-15-36 except that, for the purposes of subdivisions 58-15-35(2), (3), and (4), the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in item (2) of this section shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in item (1) of this section.

Source: SL 1966, ch 111, ch 23, § 28 (5).



§ 58-15-38 Adjusted premiums and present values--Computation.

58-15-38. Adjusted premiums and present values--Computation. Except as otherwise provided in §§ 58-15-43.1 to 58-15-43.11, inclusive, all adjusted premiums and present values referred to in §§ 58-15-31 to 58-15-43, inclusive, shall for all policies of ordinary insurance be calculated on the basis of the commissioner's 1958 standard ordinary mortality table; provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. Such calculations for all policies of industrial insurance shall be made on the basis of the 1941 standard industrial mortality table. However, any insurer may file with the director of the Division of Insurance a written notice of its election that such adjusted premiums and present values shall be calculated on the basis of the commissioner's 1961 standard industrial mortality table, after a specified date before January 1, 1968. Further, whether or not any election has been made, such commissioner's 1961 standard industrial mortality table shall be the basis for such calculations as to all policies of industrial insurance issued on or after January 1, 1968. All calculations shall be made on the basis of the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, which rate of interest may not exceed three and one-half percent per annum except that a rate of interest not exceeding four percent per annum may be used for policies issued on or after July 1, 1973, and prior to July 1, 1978, and a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after July 1, 1978, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent per annum may be used. However, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed in the case of policies of ordinary insurance, may be not more than those shown in the commissioner's 1958 extended term insurance table, and, in the case of policies of industrial insurance, may be not more than one hundred thirty percent of the rates of mortality according to the 1941 standard industrial mortality table, except that when the commissioner's 1961 standard industrial mortality table becomes applicable, as hereinbefore provided, such rates of mortality assumed may be not more than those shown in the commissioner's 1961 industrial extended term insurance table. Further for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the director.

Source: SL 1966, ch 111, ch 23, § 28 (5); SL 1973, ch 299, § 1; SL 1977, ch 412, § 1; SL 1982, ch 357, § 4.



§ 58-15-39 Default in payment of premium--Computation of cash surrender value and paid-up nonforfeiture benefit.

58-15-39. Default in payment of premium--Computation of cash surrender value and paid-up nonforfeiture benefit. Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in §§ 58-15-33 to 58-15-39, inclusive, may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, may be not less than the amounts used to provide such additions.

Source: SL 1966, ch 111, ch 23, § 28 (6); SL 1982, ch 357, § 17.



§ 58-15-40 Additional accident benefits--Premiums disregarded in ascertaining cash surrender value.

58-15-40. Additional accident benefits--Premiums disregarded in ascertaining cash surrender value. Notwithstanding the provisions of § 58-15-33, additional benefits payable in the event of death or dismemberment by accident or accidental means, in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, as term insurance benefits provided by a rider or supplemental policy provision to which if issued as a separate policy, §§ 58-15-31 to 58-15-43, inclusive, would not apply, as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one, and has not become paid up by reason of the death of a parent of the child, and as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by §§ 58-15-33 and 58-15-34, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

Source: SL 1966, ch 111, ch 23, § 28 (6).



§ 58-15-41 Nonforfeiture benefit provision inapplicable to reinsurance, group insurance, annuity contracts, or term insurance.

58-15-41. Nonforfeiture benefit provision inapplicable to reinsurance, group insurance, annuity contracts, or term insurance. The provisions of §§ 58-15-31 to 58-15-43, inclusive, do not apply to any reinsurance; group insurance; pure endowment; annuity or reversionary annuity contract; term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy; term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in §§ 58-15-35 to 58-15-38, inclusive, and §§ 58-15-43.1 to 58-15-43.11, inclusive, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy; policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in §§ 58-15-33 to 58-15-38, inclusive, and §§ 58-15-43.1 to 58-15-43.11, inclusive, exceeds two and one- half percent of the amount of insurance at the beginning of the same policy year; nor policy which is delivered outside this state through an insurance producer or other representative of the company issuing the policy. For purposes of determining the applicability of §§ 58-15-31 to 58-15-43, inclusive, the age at expiry for a joint term life insurance policy is the age at expiry of the oldest life.

Source: SL 1966, ch 111, ch 23, § 28 (7); SL 1982, ch 357, § 19; SL 2001, ch 286, § 108.



§ 58-15-42 Notice by company of election to comply with nonforfeiture benefit provisions--Filing with director.

58-15-42. Notice by company of election to comply with nonforfeiture benefit provisions--Filing with director. After July 1, 1966, any company could file with the director a written notice of its election to comply with the provisions of §§ 58-15-31 to 58-15-43, inclusive, after a specified date before January 1, 1967. After the filing of such notice, then upon such specified date, which shall be the operative date of said sections for such company, this section became operative with respect to the policies thereafter issued by such company. If a company made no such election, the operative date of said sections for such company shall be January 1, 1967.

Source: SL 1966, ch 111, ch 23, § 28 (8).



§ 58-15-43 Citation of standard nonforfeiture law for life insurance.

58-15-43. Citation of standard nonforfeiture law for life insurance. Sections 58-15-31 to 58-15-43, inclusive, shall be known as the standard nonforfeiture law for life insurance.

For purposes of §§ 58-15-31 to 58-15-43, the operative date of the valuation manual is January first of the first calendar year that the valuation manual, as defined in § 58-26-44.1, is effective.

Source: SL 1966, ch 111, ch 23, § 28; SL 1977, ch 412, § 2; SL 2015, ch 254, § 40.



§ 58-15-43.1 Adjusted premiums--Calculation on annual basis.

58-15-43.1. Adjusted premiums--Calculation on annual basis. Sections 58-15-43.1 to 58-15-43.11, inclusive, apply to all policies issued on or after July 1, 1982. Except as provided in § 58-15-43.7, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums is equal to the sum of the then present value of the future guaranteed benefits provided for by the policy; one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and one hundred twenty-five percent of the nonforfeiture net level premium as hereinafter defined. However, in applying the above percentage, no nonforfeiture net level premium may be deemed to exceed four percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this section is the date as of which the rated age of the insured is determined.

Source: SL 1982, ch 357, § 5.



§ 58-15-43.2 "Nonforfeiture net level premium" defined.

58-15-43.2. "Nonforfeiture net level premium" defined. The nonforfeiture net level premium is equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of the policy on which a premium falls due.

Source: SL 1982, ch 357, § 6.



§ 58-15-43.3 Initial calculation of changes in benefits or premiums--Recalculation after change.

58-15-43.3. Initial calculation of changes in benefits or premiums--Recalculation after change. In the case of a policy which causes, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provides an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums, the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

Source: SL 1982, ch 357, § 7.



§ 58-15-43.4 Recalculated future adjusted premiums.

58-15-43.4. Recalculated future adjusted premiums. Except as otherwise provided in § 58-15-43.7, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all the future adjusted premiums is equal to the excess of (A) the sum of the then present value of the then future guaranteed benefits provided for by the policy and the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

Source: SL 1982, ch 357, § 8.



§ 58-15-43.5 Additional expense allowance.

58-15-43.5. Additional expense allowance. The additional expense allowance, at the time of the change to the newly defined benefits or premiums, is the sum of one percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change, over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and one hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium.

Source: SL 1982, ch 357, § 9.



§ 58-15-43.6 Recalculated nonforfeiture net level premium.

58-15-43.6. Recalculated nonforfeiture net level premium. The recalculated nonforfeiture net level premium is equal to the result obtained by dividing (A) by (B) if (A) equals the sum of the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and the present value of the increase in future guaranteed benefits provided for by the policy, and (B) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

Source: SL 1982, ch 357, § 10.



§ 58-15-43.7 Substandard policy--Calculation of adjusted premiums and present value.

58-15-43.7. Substandard policy--Calculation of adjusted premiums and present value. Notwithstanding any other provisions of §§ 58-15-43.1 to 58-15-43.11, inclusive, to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, the policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums, and present values for such substandard policy may be calculated as if it were issued to provide the higher uniform amounts of insurance on the standard basis.

Source: SL 1982, ch 357, § 11.



§ 58-15-43.8 Adjusted premiums and present values--Calculation--Applicable procedures and tables.

58-15-43.8. Adjusted premiums and present values--Calculation--Applicable procedures and tables. All adjusted premiums and present values referred to in §§ 58-15-31 to 58-15-43, inclusive, are calculated for all policies of ordinary insurance on the basis of the commissioner's 1980 standard ordinary mortality table or, at the election of the insurer, for any one or more specified plans of life insurance, the commissioner's 1980 standard ordinary mortality table with ten-year select mortality factors are calculated for all policies of industrial insurance on the basis of the commissioner's 1961 standard industrial mortality table; and are calculated for all policies issued in a particular calendar year on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this section for policies issued in that calendar year. However, the following procedures apply:

(1) At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this section, for policies issued in the immediately preceding calendar year;

(2) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by § 58-15-31, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of the paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(3) An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values;

(4) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioner's 1980 extended term insurance table for policies of ordinary insurance and not more than the commissioner's 1961 industrial extended term insurance table for policies of industrial insurance;

(5) For insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables;

(6) For policies issued prior to the operative date of the valuation manual, any commissioner's standard ordinary mortality tables, adopted after 1980 by the national association of insurance commissioners, that are approved by rules promulgated by the director for use in determining the minimum nonforfeiture standard may be substituted for the commissioner's 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioner's 1980 extended term insurance table. For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioner's standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the commissioner's 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioner's 1980 extended term insurance table. If the director approves by regulation any commissioner's standard ordinary mortality table adopted by the national association of insurance commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual; and

(7) For policies issued prior to the operative date of the valuation manual, any commissioner's standard industrial mortality tables, adopted after 1980 by the national association of insurance commissioners, that are approved by rules promulgated by the director for use in determining the minimum nonforfeiture standard may be substituted for the commissioner's 1961 standard industrial mortality table or the commissioner's 1961 industrial extended term insurance table. For policies issued on or after the operative date of the valuation manual the valuation manual shall provide the commissioner's standard mortality table for use in determining the nonforfeiture standard that may be substituted for the commissioner's 1961 standard industrial mortality table or the commissioner's 1962 industrial extended term insurance table. If the director approves by regulation any commissioner's standard industrial mortality table adopted by the national association of insurance commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.
Source: SL 1982, ch 357, § 12; SL 1986, ch 22, § 29; SL 2015, ch 254, § 41.



§ 58-15-43.9 Nonforfeiture interest rate.

58-15-43.9. Nonforfeiture interest rate. The nonforfeiture interest rate is:

(1) For policies issued prior to the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year is equal to one hundred twenty-five percent of the calendar year statutory valuation interest rate for the policy as defined in the standard valuation law, rounded to the nearer one quarter of one percent, provided that the nonforfeiture rate may not be less than four percent;

(2) For policies issued on or after the operative date of the valuation manual the forfeiture interest rate per annum for any policy issued in a particular calendar year is provided by the valuation manual.
Source: SL 1982, ch 357, § 13; SL 2015, ch 254, § 42.



§ 58-15-43.10 Refiling of nonforfeiture values or methods of computation.

58-15-43.10. Refiling of nonforfeiture values or methods of computation. Notwithstanding any other provision in this code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values do not require refiling of any other provisions of that policy form.

Source: SL 1982, ch 357, § 14.



§ 58-15-43.11 Notice of election to comply with revised nonforfeiture.

58-15-43.11. Notice of election to comply with revised nonforfeiture. After July 1, 1982, any insurer may file with the director of the Division of Insurance a written notice of its election to comply with the provisions of §§ 58-15-43.1 to 58-15-43.11, inclusive, after a specified date before January 1, 1989, which shall be the effective date of §§ 58-15-43.1 to 58-15-43.11, inclusive, for the insurer. If an insurer makes no election, the operative date of this section for such insurer is January 1, 1989.

Source: SL 1982, ch 357, § 15.



§ 58-15-43.12 Insurance plans to conform to minimum standards of nonforfeiture laws.

58-15-43.12. Insurance plans to conform to minimum standards of nonforfeiture laws. In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in §§ 58-15-31 to 58-15-38, inclusive, and §§ 58-15-43.1 to 58-15-43.11, inclusive, then the director of the Division of Insurance must be satisfied that the benefits provided under the plan are substantially as favorable to policy holders and insureds as the minimum benefits otherwise required by those sections. Further, the director must be satisfied that the benefits and the pattern of premiums of that plan do not mislead prospective policyholders or insureds. In addition the cash surrender values and paid-up nonforfeiture benefits provided by the plan may not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this chapter, as determined by regulations promulgated by the director.

Source: SL 1982, ch 357, § 16.



§ 58-15-43.13 Default in payment of premium--Amount of cash surrender value--Amount of nonforfeiture factor--Policies issued after January 1, 1986.

58-15-43.13. Default in payment of premium--Amount of cash surrender value--Amount of nonforfeiture factor--Policies issued after January 1, 1986. This section, in addition to all other applicable sections of this chapter, applies to all policies issued on or after January 1, 1986. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of the greater of zero and the basic cash value hereinafter specified and the present value of any existing paid-up additions less the amount of any indebtedness to the insurer under the policy. The basic cash value is equal to the present value, on the anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary. However, the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in § 58-15-33 or §§ 58-15-35 to 58-15-38, inclusive, whichever is applicable, are the same as are the effects specified in § 58-15-33 or §§ 58-15-35 to 58-15-38, inclusive, whichever is applicable on the cash surrender values defined in those sections. The nonforfeiture factor for each policy year is an amount equal to a percentage of the adjusted premium for the policy year, as defined in §§ 58-15-35 to 58-15-38, inclusive, or §§ 58-15-43.1 to 58-15-43.11, inclusive, whichever is applicable. That percentage must be the same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary and the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and must be such that no percentage after the later of the two policy anniversaries specified in the preceding may apply to fewer than five consecutive policy years. However, no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in §§ 58-15-35 to 58-15-38, inclusive, or §§ 58-15-43.1 to 58-15-43.11, inclusive, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this section shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other sections of this chapter. The cash surrender values referred to in this section shall include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment are determined in manners consistent with the manners specified for determining the analogous minimum amounts in §§ 58-15-31 to 58-15-34, inclusive, §§ 58-15-39 and 58-15-40, and §§ 58-15-43.1 to 58-15-43.11, inclusive. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed in § 58-15-40 shall conform with the principles of this section.

Source: SL 1982, ch 357, § 18.



§ 58-15-44 Dating back of application for insurance to reduce premium prohibited--Contract not invalidated.

58-15-44. Dating back of application for insurance to reduce premium prohibited--Contract not invalidated. No insurer may knowingly deliver or issue for delivery in this state any life insurance policy which purports to be issued or to take effect as of a date more than six months before the application therefor was made, if thereby the premium on such policy is reduced below the premium which would be payable thereon as determined by the insuring age of the insured at the time when such application was made. No insurance producer or other representative of an insurer may in this state prepare, submit, or accept any application for life insurance which bears a date earlier than the date when such application was made by the insured or applicant, if thereby the premium on such contract is reduced as above stated. Nothing contained in this section validates any contract made in violation of this section. This section does not prohibit the exchange, alteration, or conversion of any policy of life insurance.

Source: SL 1966, ch 111, ch 23, § 35; SL 2001, ch 286, § 109.



§ 58-15-45 Excluding or restricting coverage in case of death--Permissible exclusions.

58-15-45. Excluding or restricting coverage in case of death--Permissible exclusions. No policy of life insurance may be delivered or issued for delivery in this state if it contains any provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status. However, a policy may contain provisions excluding or restricting coverage as specified in the policy in the event of death under any one or more of the following circumstances:

(1) Death as a result, directly or indirectly, of war, declared or undeclared, or of action by military forces, or of any act or hazard of such war or action, or of service in the military, naval, or air forces or in civilian forces auxiliary thereto, or from any cause while a member of such military, naval, or air forces of any country at war, declared or undeclared, or of any country engaged in such military action. However, this exclusion is not enforceable unless the applicant is affirmatively advised at the time of delivery of the policy that the policy in question contains war clause exclusions;

(2) Death as a result of aviation or any air travel or flight;

(3) Death as a result of a specified hazardous occupation or occupations;

(4) Death within two years from the date of issue of the policy as a result of suicide, while sane or insane;

(5) Any other exclusion or restriction the director may adopt, by rule promulgated pursuant to chapter 1-26, if the exclusion or restriction is in the best interest of the insurance buying public.
Source: SL 1966, ch 111, ch 23, § 26 (1) (b); SL 1992, ch 346; SL 2002, ch 233, § 1.



§ 58-15-46 Excluding or restricting coverage in case of death--Return of premiums, adjustment for indebtedness and dividend credits.

58-15-46. Excluding or restricting coverage in case of death--Return of premiums, adjustment for indebtedness and dividend credits. A policy which contains any exclusion or restriction pursuant to § 58-15-45 shall also provide that in the event of death under the circumstances to which any such exclusion or restriction is applicable, the insurer will return all premiums received under the policy with adjustment for indebtedness and dividend credits. If the policy is a variable policy, the insurer may, if the policy so provides, return all premiums received under the policy with adjustment for indebtedness and adjustment to reflect the investment experience of the separate account.

Source: SL 1966, ch 111, ch 23, § 26 (2); SL 2001, ch 54, § 7.



§ 58-15-47 Prohibited policy provisions--Person soliciting insurance or annuity insurance producer of insured.

58-15-47. Prohibited policy provisions--Person soliciting insurance or annuity insurance producer of insured. No policy of life insurance may be delivered or issued for delivery in this state if it contains any provision to the effect that the insurance producer soliciting the insurance or annuity is the insurance producer of the person covered under such contract, or making the acts or representations of such insurance producer binding upon the person so covered.

Source: SL 1966, ch 111, ch 23, § 26 (1) (f); SL 2001, ch 286, § 110.



§ 58-15-48 Prohibited policy provisions--Construction of contract according to laws of other state or country.

58-15-48. Prohibited policy provisions--Construction of contract according to laws of other state or country. No policy of life insurance shall be delivered or issued for delivery in this state if it contains any provision that the contract is to be construed according to the laws of any other state or country.

Source: SL 1966, ch 111, ch 23, § 26 (1) (c).



§ 58-15-49 Prohibited policy provisions--Rights and obligations of insured under contract governed by law of other state.

58-15-49. Prohibited policy provisions--Rights and obligations of insured under contract governed by law of other state. No policy of life insurance shall be delivered or issued for delivery in this state if it contains any provision that the rights and obligations of the insured or any person claiming under such contract are to be governed by any other than the laws of this state.

Source: SL 1966, ch 111, ch 23, § 26 (1) (d).



§ 58-15-50 Prohibited policy provisions--Depriving courts of jurisdiction of action against insurer.

58-15-50. Prohibited policy provisions--Depriving courts of jurisdiction of action against insurer. No policy of life insurance shall be delivered or issued for delivery in this state if it contains any provision depriving the courts of this state of the jurisdiction of any action at law or in equity against the insurer.

Source: SL 1966, ch 111, ch 23, § 26 (1) (e).



§ 58-15-51 Limitation of action on policy--Minimum time.

58-15-51. Limitation of action on policy--Minimum time. No policy of life insurance shall be delivered or issued for delivery in this state if it contains any provision limiting the time within which an action at law or in equity may be commenced on such a policy to less than six years after the cause of action shall accrue.

Source: SL 1966, ch 111, ch 23, § 26 (1) (a).



§ 58-15-52 Prohibited policy provisions inapplicable to group life insurance, health insurance, reinsurance, annuities, and accident benefits under life insurance policy.

58-15-52. Prohibited policy provisions inapplicable to group life insurance, health insurance, reinsurance, annuities, and accident benefits under life insurance policy. The provisions of §§ 58-15-45 to 58-15-51, inclusive, do not apply to health insurance, reinsurance, or annuities. The provisions of §§ 58-15-46 to 58-15-51, inclusive, do not apply to group life or to any provision in a life insurance policy or contract supplemental thereto relating to health benefits or to additional benefits in the event of death by accidental means. However, the provisions of § 58-15-45 apply to group life insurance and to any provision in a life insurance policy or contract supplemental thereto relating to health benefits or to additional benefits in the event of death by accidental means.

Source: SL 1966, ch 111, ch 23, § 26 (3); SL 2006, ch 253, § 1.



§ 58-15-53 Use of prohibited policy provision which is more favorable to insured.

58-15-53. Use of prohibited policy provision which is more favorable to insured. Nothing contained in §§ 58-15-45 to 58-15-51, inclusive, shall prohibit any provision which in the opinion of the director is more favorable to the policyholder than a provision permitted by said sections.

Source: SL 1966, ch 111, ch 23, § 26 (4).



§ 58-15-54 Prohibited policy provisions in industrial life insurance--Denial of liability because of other insurance.

58-15-54. Prohibited policy provisions in industrial life insurance--Denial of liability because of other insurance. No policy of industrial life insurance shall contain any provision by which the insurer may deny liability under the policy for the reason that the insured has previously obtained other insurance from the same insurer.

Source: SL 1966, ch 111, ch 23, § 27 (1).



§ 58-15-55 Prohibited policy provisions in industrial life insurance--Right to declare policy void because of disease or ailment of insured.

58-15-55. Prohibited policy provisions in industrial life insurance--Right to declare policy void because of disease or ailment of insured. No policy of industrial life insurance shall contain any provision giving the insurer the right to declare the policy void because the insured has had any disease or ailment, whether specified or not, or because the insured has received institutional, hospital, medical, or surgical treatment, except a provision which gives the insurer the right to declare the policy void if the insured has, within two years prior to the issuance of the policy, received institutional, hospital, medical, or surgical treatment or attention and if the insured or claimant under the policy fails to show that the condition occasioning such treatment or attention was not of a serious nature or was not material to the risk.

Source: SL 1966, ch 111, ch 23, § 27 (2).



§ 58-15-56 Prohibited policy provisions in industrial life insurance--Right to declare policy void because insured rejected for insurance.

58-15-56. Prohibited policy provisions in industrial life insurance--Right to declare policy void because insured rejected for insurance. No policy of industrial life insurance shall contain any provision giving the insurer the right to declare the policy void because the insured has been rejected for insurance, unless such right be conditioned upon a showing by the insurer that knowledge of such rejection would have led to a refusal by the insurer to make such contract.

Source: SL 1966, ch 111, ch 23, § 27 (3).



§ 58-15-57 Annuity and endowment contracts--Standard provisions required, exceptions.

58-15-57. Annuity and endowment contracts--Standard provisions required, exceptions. No annuity or pure endowment contract, other than reversionary, survivorship, or group annuities and except as stated herein or in § 58-15-58, shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions specified in §§ 58-15-59 to 58-15-64, inclusive. Any of such provisions not applicable to single premium annuities or single premium pure endowment contracts shall not, to that extent, be incorporated therein.

Source: SL 1966, ch 111, ch 23, § 18 (1).



§ 58-15-58 Standard provisions of annuity and endowment contracts inapplicable to deferred annuities under life insurance policies.

58-15-58. Standard provisions of annuity and endowment contracts inapplicable to deferred annuities under life insurance policies. Section 58-15-57 shall not apply to contracts for deferred annuities included in, or upon the lives of beneficiaries under, life insurance policies.

Source: SL 1966, ch 111, ch 23, § 18 (2).



§ 58-15-59 Annuities and endowments--Entire agreement contained in contract and application.

58-15-59. Annuities and endowments--Entire agreement contained in contract and application. In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that the contract shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the contract when issued, a provision that the contract and the application therefor shall constitute the entire contract between the parties.

Source: SL 1966, ch 111, ch 23, § 21.



§ 58-15-59.1 Right of annuitant or purchaser to cancel after receipt of contract--Effect of cancellation.

58-15-59.1. Right of annuitant or purchaser to cancel after receipt of contract--Effect of cancellation. Every individual annuity contract, excluding variable annuity contracts, issued for delivery in South Dakota on or after July 1, 1978, by an insurance company or fraternal benefit society, shall have printed on or attached to the annuity contract, a notice stating in substance that the person to whom the annuity contract is issued shall be permitted to return the annuity contract, with a written request for cancellation within ten days of its actual receipt by the purchaser, and to have the premium paid refunded if, after examination of the annuity contract, the purchaser is not satisfied with it for any reason. If annuitant or purchaser pursuant to the notice, returns the annuity contract to the company or fraternal benefit society at its home or branch office or to the insurance producer through whom it was purchased, it is void from the beginning and the parties are in the same position as if no annuity contract had been issued.

Source: SL 1978, ch 361, § 1; SL 2001, ch 286, § 111.



§ 58-15-59.2 Issuance of policies by insurance company or fraternal benefit society--Delivery receipts--Certificates of mailing--Term of retention.

58-15-59.2. Issuance of policies by insurance company or fraternal benefit society--Delivery receipts--Certificates of mailing--Term of retention. An insurance company or fraternal benefit society shall issue policies in this state for which an examination period is required in accordance with one of the following methods:

(1) If the policy is delivered by an insurance producer, a receipt shall be signed by the policyowner acknowledging delivery of the policy. The receipt shall include the policy number and the date of the delivery;

(2) If the policy is delivered by mail, it shall be sent by registered or certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyowner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyowner ten days from the date of mailing.

The receipts and the certificates of mailing described in this section shall be retained by the insurer for five years. If a producer obtains the delivery receipt, the producer shall forward the signed delivery receipt to the insurer.

Source: SL 1982, ch 28, § 18; SL 1987, ch 374, § 2; SL 2001, ch 286, § 112; SL 2002, ch 232, § 2.



§ 58-15-60 Effect of misstatement of age or sex in annuity or endowment contract.

58-15-60. Effect of misstatement of age or sex in annuity or endowment contract. In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that if the age or sex of the person upon whose life the contract is made, or if any of them has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payments to the insurer would have purchased according to the correct age or sex and that if the insurer shall make or has made any overpayment on account of any such misstatement, the amount thereof with interest at the rate to be specified in the contract but not exceeding six percent per annum, may be charged against the current or next succeeding payments to be made by the insurer under the contract.

Source: SL 1966, ch 111, ch 23, § 22.



§ 58-15-61 Incontestability provision in annuity or endowment contract.

58-15-61. Incontestability provision in annuity or endowment contract. If any statements, other than those relating to age, sex, and identity are required as a condition to issuing an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, and subject to § 58-15-60, there shall be a provision that the contract shall be incontestable after it has been in force during the lifetime of the person or of each of the persons as to whom such statements are required, for a period of two years from its date of issue, except for nonpayment of stipulated payments to the insurer; and at the option of the insurer such contract may also except any provisions relative to benefits in the event of disability and any provisions which grant insurance specifically against death by accidental means.

Source: SL 1966, ch 111, ch 23, § 20.



§ 58-15-62 Grace period in annuity or endowment contract.

58-15-62. Grace period in annuity or endowment contract. In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that there shall be a period of grace of not less than thirty days, within which any stipulated payment to the insurer falling due after the first payment may be made, during which period of grace the contract shall continue in full force; but in case a claim arises under the contract on account of death prior to expiration of the period of grace before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are made, the amount of such payments may be deducted from any amount payable under the contract in settlement.

Source: SL 1966, ch 111, ch 23, § 19.



§ 58-15-63 Participating annuity or endowment contract--Ascertainment and apportionment of divisible surplus.

58-15-63. Participating annuity or endowment contract--Ascertainment and apportionment of divisible surplus. If an annuity or pure endowment contract, other than reversionary, survivorship, or group annuity, is participating, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.

Source: SL 1966, ch 111, ch 23, § 23.



§ 58-15-64 Reinstatement provision required in annuity or endowment contract.

58-15-64. Reinstatement provision required in annuity or endowment contract. In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that the contract may be reinstated at any time within one year from the default in making stipulated payments to the insurer, unless the cash surrender value has been paid, but all overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated with interest thereon at a rate to be specified in the contract but not exceeding six percent per annum payable annually, and in cases where applicable, the insurer may also include a requirement of evidence of insurability satisfactory to the insurer.

Source: SL 1966, ch 111, ch 23, § 24.



§ 58-15-65 Reversionary annuity contract--Standard provisions.

58-15-65. Reversionary annuity contract--Standard provisions. Except as stated in § 58-15-67, no contract for a reversionary annuity shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions specified in §§ 58-15-59 to 58-15-63, inclusive, except that under § 58-15-62 the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue payment in lieu of providing for deduction of such payments from an amount payable upon settlement under the contract.

Source: SL 1966, ch 111, ch 23, § 25 (1) (a).



§ 58-15-66 Reinstatement provision required in reversionary annuity contract.

58-15-66. Reinstatement provision required in reversionary annuity contract. Except as stated in § 58-15-67, no contract for a reversionary annuity shall be delivered or issued for delivery in this state unless it contains in substance a provision that the contract may be reinstated at any time within three years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon condition that all overdue payments and any indebtedness to the insurer on account of the contract be paid, or, within the limits permitted by the then cash values of the contract, reinstated, with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding six percent per annum.

Source: SL 1966, ch 111, ch 23, § 25 (1) (b).



§ 58-15-67 Reversionary annuity contract provisions inapplicable to group annuities or to annuities included in life insurance policies.

58-15-67. Reversionary annuity contract provisions inapplicable to group annuities or to annuities included in life insurance policies. Sections 58-15-65 and 58-15-66 shall not apply to group annuities or to annuities included in life insurance policies, and any of such provisions not applicable to single premium annuities shall not to that extent be incorporated therein.

Source: SL 1966, ch 111, ch 23, § 25 (2).



§ 58-15-68 Incontestability provisions after reinstatement of life insurance policy or annuity contract.

58-15-68. Incontestability provisions after reinstatement of life insurance policy or annuity contract. A reinstated policy of life insurance or annuity contract may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.

Source: SL 1966, ch 111, ch 23, § 31 (1).



§ 58-15-69 Reinstated life insurance policy or annuity contract--Limitation of liability.

58-15-69. Reinstated life insurance policy or annuity contract--Limitation of liability. When any life insurance policy or annuity contract is reinstated, such reinstated policy or contract may exclude or restrict liability to the same extent that such liability could have been or was excluded or restricted when the policy or contract was originally issued and such exclusion or restriction shall be effective from the date of reinstatement.

Source: SL 1966, ch 111, ch 23, § 31 (2).



§ 58-15-70 Policy settlements by life insurer.

58-15-70. Policy settlements by life insurer. Any life insurer shall have the power to hold under agreement the proceeds of any policy issued by it, upon such terms and restrictions as to revocation by the policyholder and control by beneficiaries, and with such exemptions from the claims of creditors of beneficiaries other than the policyholder as set forth in the policy or as agreed to in writing by the insurer and the policyholder. Upon maturity of a policy, in the event the policyholder has made no such agreement, the insurer shall have the power to hold the proceeds of the policy under an agreement with the beneficiaries. The insurer shall not be required to segregate the funds so held but may hold them as part of its general assets.

Source: SL 1966, ch 111, ch 23, § 32.



§ 58-15-71 Life insurance policy--Restrictions on issuing and delivering.

58-15-71. Life insurance policy--Restrictions on issuing and delivering. No life insurer shall hereafter deliver in this state as a part of or in combination with any insurance, endowment, or annuity contract, any agreement or plan, additional to the rights, dividends, and benefits arising out of any such insurance, endowment, or annuity contract:

(1) Which provides for the accumulation of profits over a period of years and for payment of all or any part of such accumulated profits only to members or policyholders of a designated group or class who continue as member or policyholders until the end of a specified period of years; or

(2) Which provides that on the death of anyone, other than a beneficiary or a person insured thereunder, the owner or beneficiary of the policy shall receive the payment or granting of anything of value.
Source: SL 1966, ch 111, ch 23, § 33.



§ 58-15-72 to 58-15-81. Repealed.

58-15-72 to 58-15-81. Repealed by SL 2004, ch 299, § 1



§ 58-15-82 Uniform life insurance and annuity request forms--Director to adopt by rule--Insurers to accept.

58-15-82. Uniform life insurance and annuity request forms--Director to adopt by rule--Insurers to accept. If a policyholder has made a request to cash surrender, to obtain maximum policy loans, or to make an Internal Revenue Code Section 1035 exchange under a life insurance or an annuity policy, the insurer shall forward to the policyholder or the policyholder's insurance producer, within thirty calendar days of receiving the request for the form, any required form to accomplish such transaction. If the insurer does not do so, the policyholder may utilize a uniform life insurance or annuity form for such purpose. The director shall adopt the uniform life insurance and annuity forms by rules promulgated pursuant to chapter 1-26. If the insurer has failed to submit its form to the policyholder or the policyholder's insurance producer within the time period required by this section, the insurer shall accept the uniform form as adopted by the director and may not require the use of any additional form.

Source: SL 2002, ch 234, § 1.



§ 58-15-83 Plans excluded from application of §§ 58-15-83 to 58-15-93, inclusive.

58-15-83. Plans excluded from application of §§ 58-15-83 to 58-15-93, inclusive. Sections 58-15-83 to 58-15-93, inclusive, do not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as amended to January 1, 1977, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

Source: SL 2004, ch 299, § 2.



§ 58-15-84 Provisions required in annuity contracts.

58-15-84. Provisions required in annuity contracts. In the case of contracts issued on or after July 1, 2004, no contract of annuity, except as stated in § 58-15-83, may be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the director are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated on the contract of such value as is specified in §§ 58-15-86, 58-15-87, 58-15-88, 58-15-89, and 58-15-91;

(2) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of a paid-up annuity benefit a cash surrender benefit of such amount as is specified in §§ 58-15-86, 58-15-87, 58-15-89, and 58-15-91. Except for a private placement policy the company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the contract after making written request and receiving written approval of the director. The request shall address the necessity and equitability to all policyholders of the deferral. In the case of a private placement policy, the company may reserve the right to defer the payment of the cash surrender value attributable to separate account assets until such assets can, by their respective terms, be converted to cash, which may be greater than six months after demand for such surrender value with surrender of the contract;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and

(4) A statement that any paid-up annuity, cash surrender, or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, and indebtedness to the company on the contact, or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this section, a deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from prior considerations paid would be less than twenty dollars monthly, the company may, at its option, terminate the contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis on the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by this payment shall be relieved of any further obligation under the contract.

Source: SL 2004, ch 299, § 3; SL 2006, ch 252, § 7.



§ 58-15-85 Minimum values based on minimum nonforfeiture amounts--Minimum nonforfeiture amounts defined.

58-15-85. Minimum values based on minimum nonforfeiture amounts--Minimum nonforfeiture amounts defined. The minimum values as specified in §§ 58-15-86 to 58-15-89, inclusive, and 58-15-91 of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section:

(1) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in the second paragraph of this section of considerations (as hereinafter defined) paid prior to such time, decreased by the sum of the following:

(a) Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in the second paragraph of this section; and

(b) An annual contract charge of fifty dollars accumulated at rates of interest as indicated in second paragraph of this section;

(c) Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in second paragraph of this section; and

(d) The amount of any indebtedness to the company on the contract, including interest due and accrued;

(2) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent of the gross considerations credited to the contract during that contract year.

The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent per annum and the following, which shall be specified in the contract if the interest rate will be reset:

(1) The five-year constant maturity treasury rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest one-twentieth of one percent, specified in the contract no longer than fifteen months prior to the contract issue date or redetermination date pursuant to this section;

(2) Reduced by one hundred twenty-five basis points;

(3) Where the resulting interest rate is not less than one percent; and

(4) The interest rate shall apply for an initial period and may be redetermined for additional periods.

The redetermination date, basis, and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described above by up to an additional one hundred basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction may not exceed the market value of the benefit. The director may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the director, the director may disallow or limit the additional reduction.

The director may promulgate rules pursuant to chapter 1-26 to implement the provisions of this section and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the director determines adjustments are justified.

Source: SL 2004, ch 299, § 4.



§ 58-15-86 Present value of paid-up annuity benefit--Computation.

58-15-86. Present value of paid-up annuity benefit--Computation. Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Present value shall be computed using the mortality table, if any, and the interest rates specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

Source: SL 2004, ch 299, § 5.



§ 58-15-87 Cash surrender benefits--Calculation of minimum--Death benefit.

58-15-87. Cash surrender benefits--Calculation of minimum--Death benefit. For contracts that provide cash surrender benefits, the cash surrender benefits available prior to maturity may not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit that would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event may any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

Source: SL 2004, ch 299, § 6.



§ 58-15-88 Contracts without cash surrender benefits--Contracts not providing death benefits prior to commencement of payments--Present value calculations.

58-15-88. Contracts without cash surrender benefits--Contracts not providing death benefits prior to commencement of payments--Present value calculations. For contracts that do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity may not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine maturity value, and increased by any additional amounts credited by the company to the contract. For contracts that do not provide any death benefits prior to the commencement of any annuity payments, present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event may the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

Source: SL 2004, ch 299, § 7.



§ 58-15-89 Election to have payments commence at optional maturity date--Maturity date used for calculation of benefits.

58-15-89. Election to have payments commence at optional maturity date--Maturity date used for calculation of benefits. For the purpose of determining the benefits calculated under §§ 58-15-87 and 58-15-88, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but may not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

Source: SL 2004, ch 299, § 8.



§ 58-15-90 Contracts without cash surrender benefits or death benefits at least equal to minimum nonforfeiture amount--Statement in contract.

58-15-90. Contracts without cash surrender benefits or death benefits at least equal to minimum nonforfeiture amount--Statement in contract. A contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

Source: SL 2004, ch 299, § 9.



§ 58-15-91 Lapse of time and payments beyond cessation year allowed for calculations.

58-15-91. Lapse of time and payments beyond cessation year allowed for calculations. Any paid-up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

Source: SL 2004, ch 299, § 10.



§ 58-15-92 Annuity and life insurance benefits in excess of greater of cash surrender benefits or return of gross considerations with interest--Minimum nonforfeiture benefits--Additional benefits.

58-15-92. Annuity and life insurance benefits in excess of greater of cash surrender benefits or return of gross considerations with interest--Minimum nonforfeiture benefits--Additional benefits. For a contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of §§ 58-15-86 to 58-15-89, inclusive, and § 58-15-91, additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits that may be required by §§ 58-15-83 to 58-15-93, inclusive. The inclusion of such benefits may not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits.

Source: SL 2004, ch 299, § 11.



§ 58-15-93 Election to apply provisions of §§ 58-15-83 to 58-15-93 to annuity contracts--Application of provisions after second anniversary.

58-15-93. Election to apply provisions of §§ 58-15-83 to 58-15-93 to annuity contracts--Application of provisions after second anniversary. After July 1, 2004, a company may elect to apply its provisions to annuity contracts on a contract form-by-contract form basis before the second anniversary of the effective date of §§ 58-15-83 to 58-15-93, inclusive. In all other instances, §§ 58-15-83 to 58-15-93, inclusive, shall become operative with respect to annuity contracts issued by the company after the second anniversary of the effective date of §§ 58-15-83 to 58-15-93, inclusive.

Source: SL 2004, ch 299, § 12.






Chapter 16 - Group Life Insurance Policies

§ 58-16-1 Forms of group life insurance permitted.

58-16-1. Forms of group life insurance permitted. No policy of group life insurance shall be delivered in this state unless it conforms to one of the descriptions in §§ 58-16-2, 58-16-7, 58-16-12, 58-16-23, and 58-16-30.

Source: SL 1966, ch 111, ch 24, § 1.



§ 58-16-2 Employee group insurance permitted--Beneficiaries.

58-16-2. Employee group insurance permitted--Beneficiaries. A policy of group life insurance may be issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the requirements of §§ 58-16-3 to 58-16-6, inclusive. However, an employee of a nonprofit charitable employer, may name the employer as the beneficiary of a policy of group life insurance; provided that the employee has furnished the insurer with a notarized statement, signed by the employee, certifying his intent to voluntarily name the employer as the beneficiary.

Source: SL 1966, ch 111, ch 24, § 1(1); SL 1988, ch 398.



§ 58-16-3 Employees eligible for group insurance.

58-16-3. Employees eligible for group insurance. The employees eligible for insurance under a policy issued under § 58-16-2 shall be all of the employees of the employer, or all of any class or classes thereof determined by conditions pertaining to their employment. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietors, or partnerships if the business of the employer and of such affiliated corporations, proprietors, or partnerships is under common control through stock ownership, or contract or otherwise. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietor or a partnership. The policy may provide that the term "employees" shall include retired employees. No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director. No individual proprietor or partner shall be eligible for insurance under the policy unless he is actively engaged in and devotes a substantial part of his time to the conduct of the business of the proprietor or partnership. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials.

Source: SL 1966, ch 111, ch 24, § 1 (1) (a).



§ 58-16-3.1 Group life insurance authorized for groups to which group health insurance may be issued.

58-16-3.1. Group life insurance authorized for groups to which group health insurance may be issued. Group life insurance may be issued, under a policy, to any person or organization to which a policy of group health insurance may be issued or delivered in this state to insure any class or classes of individuals that could be insured under such group health policy.

Source: SL 2004, ch 300, § 1.



§ 58-16-4 Supplemental life coverage.

58-16-4. Supplemental life coverage. Supplemental life coverage may be purchased at the employee's option subject to the underwriting criteria of the insurer.

Source: SL 1966, ch 111, ch 24, § 1 (1) (d); SL 1998, ch 288, § 1; SL 2008, ch 262, § 1.



§ 58-16-5 Repealed.

58-16-5. Repealed by SL 1998, ch 288, § 2



§ 58-16-6 Employee group insurance--Payment of premium.

58-16-6. Employee group insurance--Payment of premium. The premium for a policy issued under § 58-16-2 may be paid entirely by the policyholder, or by funds paid entirely by the insured employees, or by funds contributed by both the policyholder and the insured employees. A policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

Source: SL 1966, ch 111, ch 24, § 1 (1) (b); SL 1998, ch 288, § 3; SL 2008, ch 262, § 2.



§ 58-16-7 Labor union group insurance permitted.

58-16-7. Labor union group insurance permitted. A policy of group life insurance may be issued to a labor union, which shall be deemed the policyholder, to insure members of such union for the benefit of persons other than the union or any of its officials, representatives or agents, subject to the requirements of §§ 58-16-8 to 58-16-11, inclusive.

Source: SL 1966, ch 111, ch 24, § 1 (3).



§ 58-16-8 Labor union groups--Members of union eligible.

58-16-8. Labor union groups--Members of union eligible. The members eligible for insurance under a policy issued under § 58-16-7 shall be all of the members of the union, or all of any class or classes thereof determined by conditions pertaining to their employment, or to membership in the union, or both.

Source: SL 1966, ch 111, ch 24, § 1 (3) (a).



§ 58-16-9 Labor union groups--Amounts based upon plan precluding individual selection.

58-16-9. Labor union groups--Amounts based upon plan precluding individual selection. The amounts of insurance under a policy issued under § 58-16-7 must be based upon some plan precluding individual selection either by the members or by the union.

Source: SL 1966, ch 111, ch 24, § 1 (3) (d).



§ 58-16-10 Labor union groups--Minimum number of members required.

58-16-10. Labor union groups--Minimum number of members required. A policy issued under § 58-16-7 must cover at least twenty-five members at date of issue.

Source: SL 1966, ch 111, ch 24, § 1 (3) (c).



§ 58-16-11 Labor union group--Payment of premium.

58-16-11. Labor union group--Payment of premium. The premium for a policy issued under § 58-16-7 shall be paid by the policyholder, either wholly from the union's funds, or partly from such funds and partly from funds contributed by the insured members specifically for their insurance. No policy may be issued on which the entire premium is to be derived from funds contributed by the insured members specifically for their insurance. A policy on which part of the premium is to be derived from funds contributed by the insured members specifically for their insurance may be placed in force only if at least seventy-five per cent of the then eligible members, excluding any as to whom evidence of individual insurability is not satisfactory to the insurer, elect to make the required contributions. A policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

Source: SL 1966, ch 111, ch 24, § 1 (3) (b).



§ 58-16-12 Industry fund groups--Insurance of employees or members of unions.

58-16-12. Industry fund groups--Insurance of employees or members of unions. A policy of group life insurance may be issued to the trustees of a fund established by two or more employers in the same industry, or in related industries, or by one or more labor unions, or by one or more employers and one or more labor unions, which trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions for the benefit of persons other than the employers or the unions, subject to the requirements of §§ 58-16-13 to 58-16-17, inclusive.

Source: SL 1966, ch 111, ch 24, § 1 (4); SL 1974, ch 314.



§ 58-16-12.1 Classes of industry permitted to form groups.

58-16-12.1. Classes of industry permitted to form groups. For purposes of this chapter industry shall include, but not be limited to, the following classes, and individuals employed in one or more of such classes may establish a fund:

(1) Agriculture;

(2) Commerce;

(3) Construction;

(4) Manufacturing;

(5) Retail;

(6) Service;

(7) Transportation; and

(8) Wholesale.
Source: SDCL, § 58-16-12 as added by SL 1974, ch 314.



§ 58-16-13 Industry fund groups--Issuance to commercial correspondent prohibited, exception.

58-16-13. Industry fund groups--Issuance to commercial correspondent prohibited, exception. No policy may be issued under § 58-16-12 to insure employees of any employer whose eligibility to participate in the fund as an employer arises out of considerations directly related to the employer being a commercial correspondent or business client or patron of another employer, except where such other employer exercises substantial control over the business operations of the participating employers.

Source: SL 1966, ch 111, ch 24, § 1 (4) (a).



§ 58-16-14 Industry fund groups--Persons eligible for insurance.

58-16-14. Industry fund groups--Persons eligible for insurance. The persons eligible for insurance under § 58-16-12 shall be all of the employees of the employers or all of the members of the unions, or all of any class or classes thereof determined by conditions pertaining to their employment, or to membership in the unions, or to both. The policy may provide that the term "employees" shall include retired employees, and the individual proprietor or partners if an employer is an individual proprietor or a partnership. No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director. No individual proprietor or partner shall be eligible for insurance under the policy unless he is actively engaged in and devotes a substantial part of his time to the conduct of the business of the proprietor or partnership. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

Source: SL 1966, ch 111, ch 24, § 1 (4) (b).



§ 58-16-15 Repealed.

58-16-15. Repealed by SL 2008, ch 262, § 3.



§ 58-16-16 Industry fund groups--Minimum number of persons required to be insured.

58-16-16. Industry fund groups--Minimum number of persons required to be insured. A policy issued under § 58-16-12 must cover at date of issue at least one hundred persons; and it must cover an average of not less than three persons per employer unit unless the policy is issued to the trustees of a fund established by employers which have assumed obligations through a collective bargaining agreement and are participating in the fund either pursuant to those obligations with regard to one or more classes of their employees which are encompassed in the collective bargaining agreement or as a method of providing insurance benefits for other classes of their employees, or unless the policy is issued to the trustees of a fund established by one or more labor unions.

Source: SL 1966, ch 111, ch 24, § 1 (4) (d).



§ 58-16-17 Industry fund groups--Payment of premium.

58-16-17. Industry fund groups--Payment of premium. The premium for a policy issued under § 58-16-12 shall be paid by the trustees wholly from funds contributed by the employer or employers of the insured persons, or by the union or unions, or by both, or partly from such funds and partly from funds contributed by the insured persons. A policy on which part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance may be placed in force only if at least seventy-five percent of the then eligible persons, excluding any as to whom evidence of insurability is not satisfactory to the insurer, elect to make the required contributions. A policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

Source: SL 1966, ch 111, ch 24, § 1 (4) (c).



§ 58-16-18 Insurance of employees or members of group against death of dependents.

58-16-18. Insurance of employees or members of group against death of dependents. Any group life policy issued under §§ 58-16-2 to 58-16-17, inclusive, may be extended to insure the employees or members against loss due to the death of their spouses and minor children, or any class or classes thereof, subject to the requirements of §§ 58-16-19 to 58-16-22, inclusive.

Source: SL 1966, ch 111, ch 24, § 2.



§ 58-16-19 Payment of premium on extended group coverage.

58-16-19. Payment of premium on extended group coverage. The premium for insurance under § 58-16-18 shall be paid by the policyholder, either from the employer's or union's funds or funds contributed by the employer or union, or from funds contributed by the insured employees or members, or from both. If any part of the premium is to be derived from funds, contributed by the insured employees or members, the insurance with respect to spouses and children may be placed in force only if at least seventy-five percent of the then eligible employees or members, excluding any as to whose family members evidence of insurability is not satisfactory to the insurer, elected to make the required contribution. If no part of the premium is to be derived from funds contributed by the employees or members, all eligible employees or members, excluding any as to whose family members evidence of insurability is not satisfactory to the insurer, must be insured with respect to their spouses and children.

Source: SL 1966, ch 111, ch 24, § 2 (1).



§ 58-16-20 Amount of insurance on dependents based upon plan precluding individual selection.

58-16-20. Amount of insurance on dependents based upon plan precluding individual selection. The amount of insurance under § 58-16-18 is based upon some plan precluding individual selection either by the employees or members or by the policyholder, employee or union.

Source: SL 1966, ch 111, ch 24, § 2(2); SL 1983, ch 374, § 2.



§ 58-16-21 Termination of group life policy extended to dependents--Issuance of individual policy to spouse, application and payment of premium.

58-16-21. Termination of group life policy extended to dependents--Issuance of individual policy to spouse, application and payment of premium. Upon termination of insurance under § 58-16-18 with respect to the members of the family of any employee or member by reason of the employee's or member's termination of employment, termination of membership in the class or classes eligible for coverage under the policy, or death, the spouse shall be entitled to have issued by the insurer, without evidence of insurability, an individual policy of life insurance without health or other supplementary benefits, providing application for the individual policy shall be made, and the first premium paid to the insurer, within thirty-one days after such termination, subject to the requirements of subdivisions 58-16-39(1), (2), and (3). If any group policy terminates or is amended so as to terminate the insurance of any class of employees or members and the employee or member is entitled to have issued an individual policy under § 58-16-40, the spouse shall also be entitled to have issued by the insurer an individual policy, subject to the conditions and limitations provided above. If the spouse dies within the period during which he would have been entitled to have an individual policy issued in accordance with this provision, the amount of life insurance which he would have been entitled to have issued under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

Source: SL 1966, ch 111, ch 24, § 2 (3).



§ 58-16-22 Group life policy extended to dependents--One certificate issued to insured person.

58-16-22. Group life policy extended to dependents--One certificate issued to insured person. Notwithstanding § 58-16-38, only one certificate need be issued for delivery to an insured person if a statement concerning any dependent's coverage is included in such certificate.

Source: SL 1966, ch 111, ch 24, § 2 (4).



§ 58-16-23 Issuance of group life policy to creditor--Purpose.

58-16-23. Issuance of group life policy to creditor--Purpose. A policy of group life insurance may be issued to a creditor, who shall be deemed the policyholder, to insure debtors of the creditor, subject to the requirements of §§ 58-16-24 to 58-16-29, inclusive.

Source: SL 1966, ch 111, ch 24, § 1 (2).



§ 58-16-24 Debtors eligible for insurance under group life policy--Policy may define "debtor".

58-16-24. Debtors eligible for insurance under group life policy--Policy may define "debtor". The debtors eligible for insurance under a policy issued under § 58-16-23 shall be all of the debtors of the creditor whose indebtedness is repayable either in installments or in one sum at the end of a period not in excess of eighteen months from the initial date of debt, or all of any class or classes thereof determined by conditions pertaining to the indebtedness or to the purchase giving rise to the indebtedness. The policy may provide that the term "debtors" shall include the debtors of one or more subsidiary corporations, and the debtors of one or more affiliated corporations, proprietors, or partnerships if the business of the policyholder and of such affiliated corporations, proprietors, or partnerships is under common control through stock ownership, contract, or otherwise. No debtor shall be eligible unless the indebtedness constitutes an irrevocable obligation to repay which is binding upon him during his lifetime, at and from the date the insurance becomes effective upon his life.

Source: SL 1966, ch 111, ch 24, § 1 (2) (a).



§ 58-16-25 Number of insureds required for group coverage of debtors--Evidence of insurability--Age exclusions.

58-16-25. Number of insureds required for group coverage of debtors--Evidence of insurability--Age exclusions. A policy may be issued under § 58-16-23 only if the group of eligible debtors is then receiving new entrants at the rate of at least one hundred persons yearly, or may reasonably be expected to receive at least one hundred new entrants during the first policy year, and only if the policy reserves to the insurer the right to require evidence of individual insurability if less than seventy-five percent of the new entrants become insured. The policy may exclude from the classes eligible for insurance classes of debtors determined by age.

Source: SL 1966, ch 111, ch 24, § 1 (2) (c).



§ 58-16-26 Payment of premium for group coverage of debtors.

58-16-26. Payment of premium for group coverage of debtors. The premium for a policy issued under § 58-16-23 shall be paid by the policyholder, either from the creditor's funds, or from charges collected from the insured debtors, or from both. A policy on which part or all of the premium is to be derived from the collection from the insured debtors of identifiable charges not required of uninsured debtors shall not include, in the class or classes of debtors eligible for insurance, debtors under obligations outstanding at its date of issue without evidence of individual insurability unless at least seventy-five percent of the then eligible debtors elect to pay the required charges. A policy on which no part of the premium is to be derived from the collection of such identifiable charges must insure all eligible debtors, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

Source: SL 1966, ch 111, ch 24, § 1 (2) (b).



§ 58-16-27 Amount of insurance on life of debtor limited.

58-16-27. Amount of insurance on life of debtor limited. The amount of insurance under § 58-16-23 on the life of any debtor may at no time exceed the amount owed by him to the creditor.

Source: SL 1966, ch 111, ch 24, § 1 (2)(f); SL 1969, ch 138; SL 1987, ch 376.



§ 58-16-28 Maximum amount repayable in installments to creditor--Duration of insurance--Limited to amount of unpaid indebtedness.

58-16-28. Maximum amount repayable in installments to creditor--Duration of insurance--Limited to amount of unpaid indebtedness. The amount of insurance under § 58-16-23 on the life of any debtor shall at no time exceed the amount owed by him which is repayable in installments to the creditor. Where the indebtedness is repayable in one sum to the creditor, the insurance on the life of any debtor shall in no instance be in effect for a period in excess of eighteen months except that such insurance may be continued for an additional period not exceeding six months in the case of default, extension or recasting of the loan. The amount of the insurance on the life of any debtor shall at no time exceed the amount of the unpaid indebtedness.

Source: SL 1966, ch 111, ch 24, § 1 (2) (d).



§ 58-16-29 Payment to policyholder as reduction of indebtedness.

58-16-29. Payment to policyholder as reduction of indebtedness. The insurance under § 58-16-23 shall be payable to the policyholder. Such payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of such payment.

Source: SL 1966, ch 111, ch 24, § 1 (2) (e).



§ 58-16-30 Association groups--Insurance of members--Minimum number of members required.

58-16-30. Association groups--Insurance of members--Minimum number of members required. A policy of group life insurance may be issued to an association, which has been in existence for one or more years, and which has a constitution and bylaws, and which was not formed for the exclusive purpose of procuring insurance, insuring at least one hundred members of the association for the benefit of persons other than the association or its officers.

Source: SL 1966, ch 111, ch 24, § 1 (5).



§ 58-16-31 Standard provisions required for group life insurance policies, exceptions.

58-16-31. Standard provisions required for group life insurance policies, exceptions. No policy of group life insurance shall be delivered in this state unless it contains in substance the provisions set forth in §§ 58-16-32 to 58-16-42, inclusive, or provisions which in the opinion of the director are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder, provided, however, that §§ 58-16-38 to 58-16-42, inclusive, shall not apply to policies issued to a creditor to insure debtors of such creditor; that the standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and that if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision which in the opinion of the director is equitable to the insured persons and to the policyholder, but nothing herein shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.

Source: SL 1966, ch 111, ch 24, § 3.



§ 58-16-32 Copy of application attached to policy--Statements of insured not warranties--Statement by insured, use in contest.

58-16-32. Copy of application attached to policy--Statements of insured not warranties--Statement by insured, use in contest. A policy of group life insurance shall contain a provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or to his beneficiary.

Source: SL 1966, ch 111, ch 24, § 3 (3).



§ 58-16-33 Misstatement of age of insured--Equitable adjustments of premiums or benefits.

58-16-33. Misstatement of age of insured--Equitable adjustments of premiums or benefits. A policy of group life insurance shall contain a provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used.

Source: SL 1966, ch 111, ch 24, § 3 (5).



§ 58-16-34 Evidence of individual insurability--Right of insurer to require.

58-16-34. Evidence of individual insurability--Right of insurer to require. A policy of group life insurance shall contain a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.

Source: SL 1966, ch 111, ch 24, § 3 (4).



§ 58-16-35 Incontestability provision required--Exceptions.

58-16-35. Incontestability provision required--Exceptions. A policy of group life insurance shall contain a provision that the validity of the policy may not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue; and that no statement made by any person insured under the policy relating to the person's insurability may be used in contesting the validity of the insurance with respect to which such statement was made, after such insurance has been in force prior to the contest for a period of two years during such person's lifetime. No statement made by the group policyholder or any person insured under the group policy may be contested unless it is contained in a written instrument signed by that person. The two-year limitation for contesting the validity of the insurance for any person insured under the policy does not apply to fraud on the part of the applicant or insured.

Source: SL 1966, ch 111, ch 24, § 3 (2); SL 2010, ch 236, § 1.



§ 58-16-36 Grace period required.

58-16-36. Grace period required. A policy of group life insurance shall contain a provision that the policyholder is entitled to a grace period of thirty-one days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

Source: SL 1966, ch 111, ch 24, § 3 (1).



§ 58-16-37 Required statement of benefits furnished to insured debtors.

58-16-37. Required statement of benefits furnished to insured debtors. A policy of group life insurance issued to a creditor to insure debtors of such creditor shall contain a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a form which will contain a statement that the life of the debtor is insured under the policy and that any death benefit paid thereunder by reason of his death shall be applied to reduce or extinguish the indebtedness.

Source: SL 1966, ch 111, ch 24, § 3 (11).



§ 58-16-38 Certificate to be delivered to insured.

58-16-38. Certificate to be delivered to insured. Except as provided in § 58-16-31, a policy of group life insurance shall contain a provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate setting forth a statement as to the insurance protection to which he is entitled, to whom the insurance benefits are payable, and the rights and conditions set forth in §§ 58-16-39 to 58-16-41, inclusive.

Source: SL 1966, ch 111, ch 24, § 3 (7).



§ 58-16-38.1 Assignment of policy not prohibited--Rights vested in assignee.

58-16-38.1. Assignment of policy not prohibited--Rights vested in assignee. Nothing in this chapter or in any other law shall be construed to prohibit a person whose life is insured under any policy of group life insurance from making an assignment of all or any part of his rights and privileges under such policy including specifically, but not by way of limitation, any right to designate a beneficiary thereunder and any right to have an individual policy issued to him in accordance with §§ 58-16-39 and 58-16-40. Subject to the terms of any contract between the parties, such an assignment by an insured, made either before or after the effective date of this section, is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is to be effective, all of such rights and privileges so assigned, but without prejudice to the insurer on account of any payment it may make or individual policy it may issue in accordance with §§ 58-16-39 and 58-16-40 prior to receipt of notice of this assignment.

Source: SL 1971, ch 272.



§ 58-16-39 Termination of employment or membership causing policy to cease--Issuance of individual policy to person entitled thereto, application and payment of premium.

58-16-39. Termination of employment or membership causing policy to cease--Issuance of individual policy to person entitled thereto, application and payment of premium. Except as provided in § 58-16-31, a policy of group life insurance shall contain a provision that if the insurance, or any portion of it, on a person covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such person shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without health or other supplementary benefits, provided application for the individual policy shall be made, and the first premium paid to the insurer, within thirty-one days after such termination, and provided further that:

(1) The individual policy shall, at the option of such person, be on any one of the forms, except term insurance, then customarily issued by the insurer at the age and for the amount applied for;

(2) The individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of such termination, less the amount of any life insurance for which such person is or becomes eligible under the same or any other group policy within thirty-one days after such termination, provided that any amount of insurance which shall have matured on or before the date of such termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and

(3) The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to his age attained on the effective date of the individual policy.
Source: SL 1966, ch 111, ch 24, § 3 (8).



§ 58-16-40 Termination of group policy--Issuance of individual policy to insured person, amount of policy.

58-16-40. Termination of group policy--Issuance of individual policy to insured person, amount of policy. Except as provided in § 58-16-31, a group life insurance policy shall contain a provision that if the group policy terminates or is amended to terminate the insurance of any class of insured persons, any person insured at the termination date whose insurance terminates and who has been so insured for at least five years prior to that termination date may have an individual life insurance policy issued to him by the insurer. That policy is subject to the conditions and limitations provided in § 58-16-39. However, the group policy may provide that the total amount of the individual policy may not exceed the difference between the amount of the person's group life insurance protection that ended because of the group policy termination or amendment and the amount of any life insurance for which he is eligible under any group policy issued or reinstated by any insurer within thirty-one days after that termination date.

Source: SL 1966, ch 111, ch 24, § 3 (9); SL 1983, ch 374, § 1.



§ 58-16-41 Effect of death of person insured under group policy during period in which entitled to individual policy.

58-16-41. Effect of death of person insured under group policy during period in which entitled to individual policy. Except as provided in § 58-16-31, a policy of group life insurance shall contain a provision that if a person insured under the group policy dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with § 58-16-39 or 58-16-40 and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued to him under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

Source: SL 1966, ch 111, ch 24, § 3 (10).



§ 58-16-42 Payment of death benefit--Designated beneficiary--Person incurring expenses incident to last illness or death.

58-16-42. Payment of death benefit--Designated beneficiary--Person incurring expenses incident to last illness or death. Except as provided in § 58-16-31, a policy of group life insurance shall contain a provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of such sum, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding five hundred dollars to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

Source: SL 1966, ch 111, ch 24, § 3 (6).



§ 58-16-43 Chapter inapplicable to prior policies.

58-16-43. Chapter inapplicable to prior policies. The provisions of this chapter shall not apply to any contracts or policies entered into or issued prior to February 8, 1966, nor to any extensions, renewals, or modifications thereof or amendments thereto whenever made.

Source: SL 1966, ch 111, ch 24, § 4.



§ 58-16-44 Insurers to pay interest on life insurance proceeds.

58-16-44. Insurers to pay interest on life insurance proceeds. Any insurer admitted to transact life insurance in this state shall pay interest on proceeds of, or payments under, any individual or group policy of life insurance which are payable to any beneficiary under a policy issued for delivery in this state.

Source: SL 1987, ch 375, § 1.



§ 58-16-45 Computation of interest.

58-16-45. Computation of interest. Interest payable pursuant to § 58-16-44 shall be computed from the date of death of the insured until the date of payment and shall be at the rate of four percent per annum or not less than the current rate of interest on death proceeds left on deposit with the insurer under an interest settlement option, whichever rate is greater.

Source: SL 1987, ch 375, § 2.



§ 58-16-46 Interest not required where beneficiary elects to receive other than lump sum payment.

58-16-46. Interest not required where beneficiary elects to receive other than lump sum payment. The provisions of § 58-16-44 do not require the payment of interest in any case in which the beneficiary elects in writing delivered to the insurer to receive the proceeds of or payments under a life insurance policy by any means other than a lump sum payment.

Source: SL 1987, ch 375, § 3.



§ 58-16-47 Notice to beneficiary of interest.

58-16-47. Notice to beneficiary of interest. In any case in which interest on the proceeds of, or payments under, any policy of life insurance becomes payable pursuant to § 58-16-44, the insurer shall notify the named beneficiary or beneficiaries at their last known address that interest will be paid on the proceeds of or payments under the policy. The notice shall specify the rate of interest to be paid.

Source: SL 1987, ch 375, § 4.



§ 58-16-48 Application limited.

58-16-48. Application limited. The provisions of §§ 58-16-44 to 58-16-48, inclusive, shall apply only to deaths of insureds which occur on or after July 1, 1987.

Source: SL 1987, ch 375, § 5.



§ 58-16-49 Carrier and group-type basis defined.

58-16-49. Carrier and group-type basis defined. Terms used in §§ 58-16-49 to 58-16-54, inclusive, mean:

(1) "Carrier," a person or an entity that offers or provides a policy, contract, or certificate of group life insurance coverage in this state. Carrier includes an insurer, or any other person or entity providing a policy, contract, or certificate of group life insurance coverage subject to regulation under this title;

(2) "Group-type basis," a benefit plan, other than a salary budget plan utilizing individual insurance policies or subscriber contracts, which meets the following conditions:

(a) Coverage is provided through insurance policies to classes of employees or members defined in terms of conditions pertaining to employment or membership;

(b) The coverage is not available to the general public and can be obtained and maintained only because of the covered person's membership in or connection with the particular organization or group;

(c) There are arrangements for bulk payment of premiums or subscription charges to the carrier; and

(d) There is sponsorship of the plan by the employer, union, or association.
Source: SL 2009, ch 261, § 1.



§ 58-16-50 Application of §§ 58-16-49 to 58-16-54.

58-16-50. Application of §§ 58-16-49 to 58-16-54. The provisions of §§ 58-16-49 to 58-16-54, inclusive, apply to any group life insurance policy issued or provided by a carrier on a group or group-type basis covering persons as employees of employers or as members of unions or associations.

Source: SL 2009, ch 261, § 2.



§ 58-16-51 Discontinuance of group life insurance policies.

58-16-51. Discontinuance of group life insurance policies. If a policy or contract subject to the provisions of §§ 58-16-49 to 58-16-54, inclusive, provides for automatic discontinuance of the policy or contract after a premium or subscription charge has remained unpaid through the grace period allowed for such payment, the carrier is liable for valid claims for covered losses incurred prior to the end of the grace period.

If the actions of the carrier after the end of the grace period indicate that the carrier considers the policy or contract as continuing in force beyond the end of the grace period, such as, by continuing to recognize claims subsequently incurred, the carrier is liable for valid claims for losses beginning prior to the effective date of the written notice of discontinuance to the policyholder or other entity responsible for making payments or submitting subscription charges to the carrier. The effective date of discontinuance may not be prior to midnight at the end of the third scheduled workday after the date upon which the notice is delivered.

Source: SL 2009, ch 261, § 3.



§ 58-16-52 Notice of discontinuance.

58-16-52. Notice of discontinuance. A notice of discontinuance given by the carrier shall include a request to the group policyholder or other entity involved to notify employees covered under the policy of the date as of which the group policy, contract, or certificate will discontinue and to advise that, unless otherwise provided in the policy, contract, or certificate, the carrier is not liable for claims for losses incurred after the date of discontinuance. The notice of discontinuance also shall advise, in any instance in which the plan involves employee contributions, that if the policyholder or other entity continues to collect contributions for the coverage beyond the date of discontinuance, the policyholder or other entity may be held solely liable for the benefits with respect to which the contributions have been collected.

The carrier shall prepare and furnish to the policyholder or other entity at the same time the carrier gives a notice of discontinuance, a supply of, or access to, notice forms to be distributed to the employees or members concerned, indicating the discontinuance and the effective date of the discontinuance, and urging the employees or members to refer to their certificates or contracts in order to determine what rights, if any, are available to them upon the discontinuance.

Source: SL 2009, ch 261, § 4.



§ 58-16-53 Extension of benefits at discontinuance in the event of total disability.

58-16-53. Extension of benefits at discontinuance in the event of total disability. Each group policy, contract, or certificate subject to the provisions of §§ 58-16-49 to 58-16-54, inclusive, issued on or after July 1, 2009, or under which the level of benefits is altered, modified, or amended on or after July 1, 2009, shall provide a reasonable provision for extension of benefits in the event of total disability at the date of discontinuance of the group policy, contract, or certificate as required by this section.

In the case of a group life plan that contains a disability benefit extension of any type, including premium waiver extension, extended death benefit in event of total disability, or payment of income for a specified period during total disability, the discontinuance of the group policy, contract, or certificate may not operate to terminate the extension.

Any applicable extension of benefits or accrued liability shall be described in any policy or contract involved as well as in group insurance certificates. The benefits payable during any period of extension of benefits or accrued liability may be subject to the policy's, contract's, or certificate's regular benefit limits, such as benefits ceasing at exhaustion of a benefit period or of maximum benefits.

Source: SL 2009, ch 261, § 5.



§ 58-16-54 Responsibilities of prior carrier and succeeding carrier upon discontinuance.

58-16-54. Responsibilities of prior carrier and succeeding carrier upon discontinuance. The following provisions dictate the responsibility of the prior carrier and succeeding carrier when coverage is discontinued:

(1) After discontinuance of the policy, contract, or certificate, the prior carrier remains liable only to the extent of its accrued liabilities and extensions of benefits. The position of the prior carrier shall be the same whether the group policyholder or other entity secures replacement coverage from a new carrier, self-insures, or foregoes the provision of coverage;

(2) If the individual was validly covered under the prior plan on the date of discontinuance, each individual who is eligible for coverage in accordance with the succeeding carrier's plan of benefits is, with respect to the class or classes of individuals, eligible and shall be covered under the succeeding carrier's plan if (a) any actively-at-work and nonconfinement rules are met, and (b) if required by the succeeding carrier, the individual requests enrollment;

(3) Each person not covered under the succeeding carrier's plan of benefits in accordance with subdivision (2) shall nevertheless be covered by the succeeding carrier in accordance with the following rules if the individual was validly covered, including benefit extension, under the prior plan on the date of discontinuance and if the individual is a member of the class or classes of individuals eligible for coverage under the succeeding carrier's plan. Any reference in the following subdivisions to an individual who was or was not totally disabled is a reference to the individual's status immediately prior to the date the succeeding carrier's coverage becomes effective;

(4) The minimum level of benefits to be provided by the succeeding carrier shall be the applicable level of benefits of the prior carrier's plan reduced by any benefits payable by the prior plan;

(5) Coverage shall be provided by the succeeding carrier until the earliest of the following dates:

(a) The date the individual becomes eligible under the succeeding carrier's plan as described in subdivision (1);

(b) The date the individual's coverage would terminate in accordance with the succeeding carrier's plan provisions applicable to individual termination of coverage, such as at termination of employment or ceasing to be an eligible dependent; or

(c) In the case of an individual who was totally disabled, and in the case of a type of coverage for which § 58-16-53 requires an extension of benefits or accrued liability, the end of any period of extension benefits or accrued liability that is required of the prior carrier by § 53-16-53, or if the prior carrier's policy, contract, or certificate is not subject to that section, but would have been required of the prior carrier had the policy, contract, or certificate been subject to § 58-16-53 at the time the prior carrier's plan was discontinued and replaced by the succeeding carrier's plan;

(6) In any situation in which a determination of the prior carrier's benefit is required by the succeeding carrier, at the succeeding carrier's request the prior carrier shall furnish a statement of the benefits available or pertinent information, sufficient to permit verification of the benefit determination or the determination itself by the succeeding carrier. For the purposes of this subdivision, benefits of the prior plan shall be determined in accordance with all of the definitions, conditions, and covered expense provisions of the prior plan rather than those of the succeeding plan. The benefit determination shall be made as if coverage had not been replaced by the succeeding carrier;

(7) A succeeding carrier's policy may contain a provision limiting benefits to employees who are actively at work. However, any individual who remains as an employee, was covered by the prior carrier, and was disabled as of the date the succeeding carrier coverage became effective for that employer, will continue to be covered by the prior carrier as long as the individual remains an employee. An individual who is not disabled and is not at work on the date the succeeding carrier's coverage commences is considered actively at work as long as the absence from work is an employer-approved absence.
Source: SL 2009, ch 261, § 6.






Chapter 17 - Health Insurance Policies

§ 58-17-1 Requirements for all health insurance policies delivered in state.

58-17-1. Requirements for all health insurance policies delivered in state. No policy of health insurance may be delivered or issued for delivery to any person in this state unless it otherwise complies with this title, with §§ 58-17-1.1 to 58-17-11, inclusive, and with §§ 58-17-84.1 and 58-18-45.1.

Source: SL 1966, ch 111, ch 25, § 2; SL 1991, ch 400, § 1; SL 1999, ch 248, § 1.



§ 58-17-1.1 Grandfathered plans required to cover low-dose mammography--Extent of coverage.

58-17-1.1. Grandfathered plans required to cover low-dose mammography--Extent of coverage. Each policy of health insurance that covers a female and that is delivered, issued for delivery, or renewed in this state, except for a policy that provides coverage for specified disease or other limited benefit coverage, shall provide coverage for screening by low-dose mammography for the presence of occult breast cancer that is subject to the same dollar limits, deductibles, and coinsurance factors as for other radiological examinations. Coverage for the screening shall be provided as follows: ages thirty-five to thirty-nine, one baseline mammography; ages forty to forty-nine, a mammography every other year; and age fifty and older, a mammography every year.

As used in this section, "low-dose mammography" means the X-ray examination of the breast using equipment dedicated specifically for mammography, including the X-ray tube, filter, compression device, screens, films and cassettes, with an average radiation exposure delivery of less than one rad midbreast, with two views for each breast and with interpretation by a qualified radiologist.

The provisions of this section apply only to grandfathered plans pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 1990, ch 397, §§ 1, 2; SL 1991, ch 400, § 2; SL 2011, ch 216, § 1.



§ 58-17-1.2 Policies to provide coverage for diabetes supplies, equipment and education--Exceptions--Conditions and limitations.

58-17-1.2. Policies to provide coverage for diabetes supplies, equipment and education--Exceptions--Conditions and limitations. Every policy of health insurance delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for equipment, supplies, and self-management training and education, including medical nutrition therapy, for treatment of persons diagnosed with diabetes if prescribed by a physician or other licensed health care provider legally authorized to prescribe such treatment. Medical nutrition therapy does not include any food items or nonprescription drugs.

Coverage for medically necessary equipment and supplies shall include blood glucose monitors, blood glucose monitors for the legally blind, test strips for glucose monitors, urine testing strips, insulin, injection aids, lancets, lancet devices, syringes, insulin pumps and all supplies for the pump, insulin infusion devices, prescribed oral agents for controlling blood sugars, glucose agents, glucagon kits, insulin measurement and administration aids for the visually impaired, and other medical devices for treatment of diabetes.

Diabetes self-management training and education shall be covered if: (a) the service is provided by a physician, nurse, dietitian, pharmacist, or other licensed health care provider who satisfies the current academic eligibility requirements of the National Certification Board for Diabetic Educators and has completed a course in diabetes education and training or has been certified as a diabetes educator; and (b) the training and education is based upon a diabetes program recognized by the American Diabetes Association or a diabetes program with a curriculum approved by the American Diabetes Association or the South Dakota Department of Health.

Coverage of diabetes self-management training is limited to (a) persons who are newly diagnosed with diabetes or have received no prior diabetes education; (b) persons who require a change in current therapy; (c) persons who have a co-morbid condition such as heart disease or renal failure; or (d) persons whose diabetes condition is unstable. Under these circumstances, no more than two comprehensive education programs per lifetime and up to eight follow-up visits per year need be covered. Coverage is limited to the closest available qualified education program that provides the necessary management training to accomplish the prescribed treatment.

The benefits provided in this section are subject to the same dollar limits, deductibles, coinsurance, and other restrictions established for all other benefits covered in the policy.

Source: SL 1999, ch 252, § 1.



§ 58-17-1.3 Diabetes coverage not required of certain plans and policies.

58-17-1.3. Diabetes coverage not required of certain plans and policies. The provisions of § 58-17-1.2 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance;

(15) Individual health benefit plans of six-months duration or less that are not renewable; or

(16) Individual nonmajor medical insurance.
Source: SL 1999, ch 252, § 2.



§ 58-17-1.4 Policies required to cover occult breast cancer screening.

58-17-1.4. Policies required to cover occult breast cancer screening. Each policy of health insurance that covers a female and that is delivered, issued for delivery, or renewed in this state, except for a policy that provides coverage for specified disease or other limited benefit coverage, shall provide coverage for screening for the presence of occult breast cancer.

The provisions of this section apply only to plans that are not grandfathered pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 216, § 13.



§ 58-17-2 Persons covered by policy.

58-17-2. Persons covered by policy. A policy of health insurance shall purport to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family, who shall be deemed the policyholder, any two or more eligible members of that family, including husband, wife, dependent children, or any children under a specified age which shall not exceed nineteen years and any other person dependent upon the policyholder or any other person related to and resident in the household of the insured.

Source: SL 1966, ch 111, ch 25, § 2 (3).



§ 58-17-2.1 Health insurance on a franchise plan.

58-17-2.1. Health insurance on a franchise plan. Health insurance on a franchise plan is hereby declared to be that form of health insurance issued to:

(1) Three or more employees of any corporation, copartnership, or individual employer or any governmental corporation, agency, or department thereof; or

(2) Ten or more members of any trade, occupational, or professional association, or of a labor union, or of any other association having had an active existence for at least two years where such association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance; where such persons, with or without their dependents, are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for by such persons, under an arrangement whereby the premiums on such policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association for its members, or by some designated person acting on behalf of such employer or association or by the insured directly to the insurer, if permitted by the insurer. The term, employees, as used in this section may be deemed to include the officers, managers, and employees and retired employees of the employer and the individual proprietor or partnership.

Health insurance may be marketed on a franchise basis to members or employees of an employer, labor union, or association. Except as provided for by § 58-18B-2, health insurance marketed on a franchise basis may have the individual's premiums paid by the employer, labor union, or association. Marketing a policy on a franchise basis does not exempt any policy from any applicable requirement under this title except as provided in § 58-33-13.

Source: SL 1966, ch 111, ch 25, § 30 as added by SL 1968, ch 137; SL 2000, ch 241, §§ 1, 2.



§ 58-17-2.2 Conversion privileges of insured's spouse upon divorce.

58-17-2.2. Conversion privileges of insured's spouse upon divorce. No accident or health insurance policy providing coverage of hospital or medical expense which in addition to covering the insured also provides coverage to the spouse of the insured shall be issued without a provision that provides that upon divorce of the insured and the insured's spouse, the spouse is entitled to have issued to him or her, without evidence of insurability, upon application to the company within thirty days following the eligibility, and upon payment of the appropriate premium, an individual policy of accident or health insurance. Such policy shall provide the coverage then being issued by the insurer which is most nearly similar to the existing coverages. This obligation can be met by continuation of coverage for spouse under existing policy at the appropriate premium. Any and all probationary or waiting periods set forth in such policy shall be considered as being met to the extent coverage was in force under the prior policy.

Source: SL 1980, ch 354.



§ 58-17-2.3 Dependent coverage termination--Age--Full-time students.

58-17-2.3. Dependent coverage termination--Age--Full-time students. No insurer or health carrier issuing health insurance coverage, other than excepted benefits, that provides dependent coverage for any qualifying child, as defined by rules promulgated pursuant to § 58-17-87, may terminate coverage due to attainment of a limiting age below age twenty-six. If the dependent remains a full-time student upon attaining the age of twenty-six, but not exceeding the age of twenty-nine, the insurer shall provide for the continuation of coverage for that dependent at the insured's option. However, the provisions of this section do not apply to any qualifying relative, as defined by rules promulgated pursuant to § 58-17-87, whose gross income is less than the exemption amount as prescribed by the director by rules promulgated pursuant to chapter 1-26. Continuation of coverage for full-time students attaining the age of twenty-four is not required if the dependent has other creditable coverage in force nor required for any full-time students who attained the age of twenty-four prior to July 1, 2007. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2005, ch 265, § 1; SL 2007, ch 288, § 1; SL 2011, ch 216, § 2.



§ 58-17-3 Time of commencement and termination to be set out in policy.

58-17-3. Time of commencement and termination to be set out in policy. The time when the insurance takes effect and terminates shall be expressed in a policy of health insurance.

Source: SL 1966, ch 111, ch 25, § 2 (2).



§ 58-17-4 Consideration for policy to be stated.

58-17-4. Consideration for policy to be stated. The entire money and other considerations therefor shall be expressed in a policy of health insurance.

Source: SL 1966, ch 111, ch 25, § 2 (1).



§ 58-17-4.1 Filing and approval of individual policy premium rates.

58-17-4.1. Filing and approval of individual policy premium rates. Premium rates charged for any individual accident and health insurance policy issued pursuant to this chapter shall be filed with and are subject to the approval of the director. The rates shall be filed for approval, administered, and reviewed subject to all of the applicable procedures in accordance with §§ 58-11-64 to 58-11-76, inclusive. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 1988, ch 399, § 1; SL 2006, ch 254, § 1; SL 2011, ch 216, § 3.



§ 58-17-4.2 Premium rates required to be reasonable--Rules to establish minimum standards promulgated by director.

58-17-4.2. Premium rates required to be reasonable--Rules to establish minimum standards promulgated by director. Premium rates charged for any individual accident and health insurance policy pursuant to this chapter shall be reasonable in relation to the benefits available under the policy. The director shall promulgate rules pursuant to chapter 1-26 to establish minimum standards in accordance with accepted actuarial principles and practices, for loss ratios of individual accident and health insurance policies on the basis of incurred claims experience and earned premiums.

Source: SL 1988, ch 399, § 2.



§ 58-17-4.3 Transferred.

58-17-4.3. Transferred to § 58-17-74.1 by SL 2005, ch 10, § 41.



§ 58-17-5 Identification of forms, riders and endorsements--Form number, location.

58-17-5. Identification of forms, riders and endorsements--Form number, location. Each form for a policy of health insurance, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof.

Source: SL 1966, ch 111, ch 25, § 2 (6).



§ 58-17-6 Style and arrangement of policy provisions--Printing, size of type.

58-17-6. Style and arrangement of policy provisions--Printing, size of type. The style, arrangement, and overall appearance of a policy of health insurance shall give no undue prominence to any portion of the text, and every printed portion of the text of the policy and of any endorsements or attached papers shall be plainly printed in light-faced type of a style in general use, the size of which shall be uniform and not less than ten point with a lower case unspaced alphabet length not less than one hundred twenty point; the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions.

Source: SL 1966, ch 111, ch 25, § 2 (4).



§ 58-17-7 Documents forming part of policy--Setting forth in full, rates and classifications excepted.

58-17-7. Documents forming part of policy--Setting forth in full, rates and classifications excepted. A policy of health insurance shall contain no provision purporting to make any portion of the charter, rules, Constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the director.

Source: SL 1966, ch 111, ch 25, § 2 (7).



§ 58-17-8 Exceptions and reductions of coverage to be clearly set out.

58-17-8. Exceptions and reductions of coverage to be clearly set out. The exceptions and reductions of indemnity shall be set forth in a policy of health insurance and, other than those contained in §§ 58-17-14 to 58-17-39, inclusive, shall be printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "Exceptions," or "Exceptions and Reductions," except that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies.

Source: SL 1966, ch 111, ch 25, § 2 (5).



§ 58-17-9 Renewal of policy at option of insurer--Statement in policy so informing the policyholder.

58-17-9. Renewal of policy at option of insurer--Statement in policy so informing the policyholder. In any case where a policy of health insurance is subject to renewal at the option of the insurer there shall be prominently printed both on the cover page and on the first page of such policy a statement so informing the policyholder.

Source: SL 1966, ch 111, ch 25, § 2 (9).



§ 58-17-10 Repealed.

58-17-10. Repealed by SL 2006, ch 259, § 32.



§ 58-17-10.1 Reduction of benefits because of increase in statutory disability benefits prohibited.

58-17-10.1. Reduction of benefits because of increase in statutory disability benefits prohibited. No individual insurance policy for loss of time or disability benefits issued, amended, renewed, or delivered in this state shall contain any provision offsetting, or in any other manner reducing, any benefit under the policy by the amount of, or in proportion to, any increase in disability benefits received or receivable under the federal Social Security Act, the Railroad Retirement Act, any veteran's disability compensation and survivor benefits act, workers' compensation, or any similar federal or state law, as amended subsequent to the date of commencement of such benefit.

Source: SL 1976, ch 312.



§ 58-17-10.2 Individual policy for insured's spouse required in policies covering spouse--Eligibility--Coverage--Waiting periods.

58-17-10.2. Individual policy for insured's spouse required in policies covering spouse--Eligibility--Coverage--Waiting periods. No health insurance policy providing coverage of hospital or medical expense which in addition to covering the insured also provides coverage to the spouse of the insured shall be issued without a provision that provides that upon eligibility for medicare or social security disability benefits by one spouse the other spouse shall be entitled to have issued to him or her, without evidence of insurability, upon application to the company within sixty days following the eligibility, and upon payment of the appropriate premium, an individual policy of accident or health insurance. Such policy shall provide the coverage then being issued by the insurer which is most nearly similar to the existing coverages. This obligation can be met by continuation of coverage for spouse under existing policy at the appropriate premium. Any and all probationary or waiting periods set forth in such policy shall be considered as being met to the extent coverage was in force under the prior policy.

Source: SL 1979, ch 343.



§ 58-17-11 Return of policy by purchaser--Refund of premium paid--Dissatisfaction with terms after examination.

58-17-11. Return of policy by purchaser--Refund of premium paid--Dissatisfaction with terms after examination. Every individual health insurance policy or contract, except single premium nonrenewable policies or contracts, issued for delivery in South Dakota on or after December 31, 1966, by an insurance company, nonprofit hospital service plan, or medical service corporation, shall have printed thereon or attached thereto a notice stating in substance that the person to whom the policy or contract is issued shall be permitted to return the policy or contract within ten days of its delivery to said purchaser and to have the premium paid refunded if, after examination of the policy or contract, the purchaser is not satisfied with it for any reason. If a policyholder or purchaser pursuant to such notice, returns the policy or contract to the company or association at its home or branch office or to the insurance producer through whom it was purchased, it is void from the beginning and the parties shall be in the same position as if no policy or contract had been issued.

Source: SL 1966, ch 111, ch 25, § 2 (8); SL 2001, ch 286, § 114.



§ 58-17-11.1 Issuance of policies by insurance company, nonprofit hospital service plan, medical service corporation, or fraternal benefit society--Delivery receipts--Certificates of mailing--Term of retention.

58-17-11.1. Issuance of policies by insurance company, nonprofit hospital service plan, medical service corporation, or fraternal benefit society--Delivery receipts--Certificates of mailing--Term of retention. An insurance company, nonprofit hospital service plan, medical service corporation, health maintenance organization, or fraternal benefit society shall issue policies in this state for which an examination period is required in accordance with one of the following methods:

(1) If the policy is delivered by an insurance producer, a receipt shall be signed by the policyowner acknowledging delivery of the policy. The receipt shall include the policy number and the date of the delivery;

(2) If the policy is delivered by mail, it shall be sent by registered or certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyowner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyowner ten days from the date of mailing.

The receipts and the certificates of mailing described in this section shall be retained by the insurer for five years. If a producer obtains the delivery receipt, the producer shall forward the signed delivery receipt to the insurer.

Source: SL 1982, ch 28, § 18; SL 1987, ch 374, § 3; SL 2001, ch 286, § 115; SL 2002, ch 232, § 3.



§ 58-17-12 Required provisions--Captions--Substitutes, approval by director.

58-17-12. Required provisions--Captions--Substitutes, approval by director. Except as provided in § 58-17-13, each policy of health insurance delivered or issued for delivery to any person in this state shall contain the provisions specified in §§ 58-17-14 to 58-17-29, inclusive, in the words in which the same appear; except, that the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the director which are in each instance not less favorable in any respect to the insured or the beneficiary. Each such provision shall be preceded individually by the applicable caption shown, or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the director may approve.

Source: SL 1966, ch 111, ch 25, § 3 (1).



§ 58-17-13 Omission from policy of inapplicable provision--Approval of director--Modification of inconsistent provision.

58-17-13. Omission from policy of inapplicable provision--Approval of director--Modification of inconsistent provision. If any such provision is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the director shall omit from such policy any inapplicable provision or part of a provision and shall modify any inconsistent provision or part of a provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

Source: SL 1966, ch 111, ch 25, § 3 (2).



§ 58-17-14 Entire contract and change clauses required--Signed acceptance required for endorsements.

58-17-14. Entire contract and change clauses required--Signed acceptance required for endorsements. There shall be a provision as follows: "Entire contract; changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy is valid until approved by an executive officer of the insurance company and unless such approval is endorsed or attached to this policy. No insurance producer has authority to change this policy or to waive any of its provisions."Any rider, endorsement, or application added to a policy, upon policy issuance, after the date of issue, or at reinstatement or renewal which reduces or eliminates benefits or coverage in the policy requires signed acceptance by the policyholder. After the date of policy issue, any rider or endorsement which increases benefits or coverage with an accompanying increase in premium during the policy term must be agreed to in writing signed by the insured, unless the increased benefits or coverage is required by law. Coverage as required by § 58-17-98 may be reduced or eliminated by a rider to, or an endorsement on, a new policy if the insurer would reject the application for the policy without the rider or endorsement based upon the applicant's preexisting condition of the type covered by § 58-17-98 and if there is signed acceptance by the policyholder.

Source: SL 1966, ch 111, ch 25, § 4; SL 1974, ch 315; SL 1982, ch 361; SL 2001, ch 286, § 116; SL 2002, ch 234, § 2; SL 2003, ch 247, § 1; SL 2010, ch 237, § 1.



§ 58-17-15 Time limit on certain defenses--Application of section.

58-17-15. Time limit on certain defenses--Application of section. There shall be a provision as follows: "Time limit on certain defenses: (1) After two years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability, as defined in the policy, commencing after the expiration of such two-year period."

The foregoing policy provision may not be construed to affect any legal requirement for avoidance of a policy or denial of a claim during such initial two-year period, nor to limit the application of §§ 58-17-32 to 58-17-39, inclusive, in the event of misstatement with respect to age or occupation or other insurance. This section only applies to excepted benefits. This section does not apply to any long-term care insurance policy or certificate. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 1966, ch 111, ch 25, § 5; SL 2011, ch 216, § 4.



§ 58-17-16 Repealed.

58-17-16. Repealed by SL 2011, ch 216, § 5.



§ 58-17-17 Grace period on premiums required in policy.

58-17-17. Grace period on premiums required in policy. There shall be a provision as follows: "Grace period: A grace period of __________ (insert a number not less than seven days for weekly premium policies, ten days for monthly premium policies and thirty-one days for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force." If a claim arises under the policy during such period of grace the amount of any proportionate premium due or overdue for the grace period may be deducted from the policy proceeds but such deduction shall not renew the policy or further extend the grace period. Claims arising during a grace period shall be compensable whether or not a renewal premium has been tendered or accepted subject to any other policy defenses.

A policy which gives the policyholder the right to select any one of two or more modes of premium payment by remitting an amount stated in the policy for that particular mode of payment, without requiring any formal request on the part of the policyholder for changing the mode of premium payment, shall provide a grace period of thirty-one days.

Source: SL 1966, ch 111, ch 25, § 6; SL 1977, ch 407, § 1.



§ 58-17-18 Renewal of policy--Restriction on company's right to refuse.

58-17-18. Renewal of policy--Restriction on company's right to refuse. A policy in which the insurer reserves the right to refuse renewal shall have the following clause at the beginning of the provision in § 58-17-17,

"Unless not less than thirty days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."

Source: SL 1966, ch 111, ch 25, § 6; SL 1977, ch 407, § 2.



§ 58-17-19 Reinstatement when premium not paid within grace period.

58-17-19. Reinstatement when premium not paid within grace period. There shall be a provision as follows: "Reinstatement: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any insurance producer duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurer or such insurance producer requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with a reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty days prior to the date of reinstatement."

Source: SL 1966, ch 111, ch 25, § 7; SL 2001, ch 286, § 117.



§ 58-17-20 Omission of provision as to application of premiums accepted in connection with reinstatement--Right of insured to continue policy in force by payment of premiums.

58-17-20. Omission of provision as to application of premiums accepted in connection with reinstatement--Right of insured to continue policy in force by payment of premiums. The last sentence of the provision in § 58-17-19 may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age fifty, or, in the case of a policy issued after age forty-four, for at least five years from its date of issue.

Source: SL 1966, ch 111, ch 25, § 7.



§ 58-17-21 Notice of claim--Provision required in policy.

58-17-21. Notice of claim--Provision required in policy. There shall be a provision as follows: "Notice of claim: Written notice of claim must be given to the insurer within twenty days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at __________ (insert the location of such office as the insurer may designate for the purpose), or to any authorized insurance producer of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer."

Source: SL 1966, ch 111, ch 25, § 8; SL 2001, ch 286, § 118.



§ 58-17-22 Notice of claim--Loss of time benefit--Optional provision, insertion by insurer.

58-17-22. Notice of claim--Loss of time benefit--Optional provision, insertion by insurer. In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences of the provision in § 58-17-21: "Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he shall, at least once in every six months after having given notice of the claim, give to the insurer notice of continuance of the disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given."

Source: SL 1966, ch 111, ch 25, § 8.



§ 58-17-23 Claim forms--Furnishing by insurer.

58-17-23. Claim forms--Furnishing by insurer. There shall be a provision as follows: "Claim forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within fifteen days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made."

Source: SL 1966, ch 111, ch 25, § 9.



§ 58-17-24 Proofs of loss--Provision required in policy.

58-17-24. Proofs of loss--Provision required in policy. There shall be a provision as follows: "Proofs of loss: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within ninety days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required."

Source: SL 1966, ch 111, ch 25, § 10.



§ 58-17-25 Time of payment of claims--Provision required in policy.

58-17-25. Time of payment of claims--Provision required in policy. There shall be a provision as follows: "Time of payment of claims: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment, will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid __________ (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon termination of liability will be paid immediately upon receipt of due written proof."

Source: SL 1966, ch 111, ch 25, § 11.



§ 58-17-26 Payment of claims--Persons to whom benefits payable--Provision required in policy.

58-17-26. Payment of claims--Persons to whom benefits payable--Provision required in policy. There shall be a provision as follows: "Payment of claims: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured."

Source: SL 1966, ch 111, ch 25, § 12.



§ 58-17-27 Payment of claims--Optional provisions, insertion by insurer.

58-17-27. Payment of claims--Optional provisions, insertion by insurer. The following provisions, or either of them, may be included with the provision in § 58-17-26 at the option of the insurer: "If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $__________ (insert an amount which shall not exceed one thousand dollars), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment."

"Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proof of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person."

Source: SL 1966, ch 111, ch 25, § 12.



§ 58-17-28 Physical examination of insured--Autopsy in death claims--Provision required in policy.

58-17-28. Physical examination of insured--Autopsy in death claims--Provision required in policy. There shall be a provision as follows: "Physical examinations and autopsy: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law."

Source: SL 1966, ch 111, ch 25, § 13.



§ 58-17-29 Action to recover under policy--Time for beginning.

58-17-29. Action to recover under policy--Time for beginning. There shall be a provision as follows: "Legal actions: No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the written proof of loss is required to be furnished."

Source: SL 1966, ch 111, ch 25, § 14.



§ 58-17-30 Beneficiary--Changes reserved to insured.

58-17-30. Beneficiary--Changes reserved to insured. There shall be a provision as follows: "Change of beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change a beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy."

The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.

Source: SL 1966, ch 111, ch 25, § 15.



§ 58-17-30.1 Continuation of coverage for child with intellectual or physical disability--Proof of dependency.

58-17-30.1. Continuation of coverage for child with intellectual or physical disability--Proof of dependency. An individual health insurance policy, which is delivered or issued for delivery in this state and which provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy, shall also provide that attainment of such limiting age shall not operate to terminate the coverage of such child while the child is and continues to be both (a) incapable of self-sustaining employment by reason of intellectual disability or physical disability and (b) chiefly dependent upon the policyholder for support and maintenance, provided proof of such incapacity and dependency is furnished to the insurer by the policyholder within thirty-one days of the child's attainment of the limiting age and subsequently as may be required by the insurer but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

Source: SL 1969, ch 140; SL 2013, ch 125, § 18.



§ 58-17-30.2 Family coverage to include newborn or newly adopted children--Payment of claim not to be withheld during bonding period of adopted child.

58-17-30.2. Family coverage to include newborn or newly adopted children--Payment of claim not to be withheld during bonding period of adopted child. Any individual health insurance policy and individual or indemnity type contract issued by a nonprofit corporation which offers coverage for a family member of an insured or subscriber shall provide that the health insurance benefits applicable for children are payable with respect to a newly born child of the insured or subscriber from the moment of birth or to a newly adopted child of the insured or subscriber from the beginning of the six-month adoption bonding period. The newly born or newly adopted child shall be added to the policy without underwriting and without the imposition of any preexisting waiting period. Any policy or contract issued before July 1, 1974, shall, upon its next anniversary date, also provide that the health insurance benefits applicable for children are payable with respect to a newly born child of the insured or subscriber from the moment of birth or to a newly adopted child of the insured or subscriber from the beginning of the six-month adoption bonding period. Payment of any valid insurance claim may not be withheld during the bonding period of an adopted child.

Source: SL 1974, ch 322; SL 1976, ch 313, § 1; SL 1977, ch 408; SL 1983, ch 375, § 1; SL 1988, ch 401; SL 1994, ch 387, § 5.



§ 58-17-30.3 Premature birth and congenital defects covered--Applicability.

58-17-30.3. Premature birth and congenital defects covered--Applicability. The coverage for a newly born child from the moment of birth or for a newly adopted child, from the beginning of the six-month adoption bonding period, shall consist of coverage of injury or sickness including the necessary care and treatment of premature birth and medically diagnosed congenital defects and birth abnormalities. The provisions of §§ 58-17-30.2 to 58-17-30.4, inclusive, apply to any individually written health benefit plan issued or renewed by any health insurer, health carrier, health maintenance organization, fraternal benefit society, nonprofit medical and surgical plan, nonprofit hospital service plan, or other entity providing coverage through a health benefit plan subject to the provisions of this title.

Source: SL 1974, ch 322; SL 1976, ch 313, § 2; SL 1983, ch 375, § 2; SL 1984, ch 327, § 13; SL 2001, ch 274, § 1; SL 2015, ch 249, § 1.



§ 58-17-30.4 Notice of birth or adoption required for continued coverage.

58-17-30.4. Notice of birth or adoption required for continued coverage. An insurer may require notice that a newly born or newly adopted child is to be added to the policy or that coverage is to be changed from single or spousal coverage to family coverage. However, the insurer may not require notification sooner than the birth of the child or the start of the adoption bonding period. If the child is added or coverage changed to family coverage before the birth of the child or the start of the adoption bonding period, no additional premium may be charged by the insurer until the birth of the child or the start of the adoption bonding period. The insurer shall take reasonable steps to provide adequate notice to insureds of the need to alter coverage to ensure newborn or adopted children are covered and of the lack of premium adjustment until the birth of the child or the start of the adoption bonding period. An insurer is considered to have taken reasonable steps if prominent disclosure of the requirements of this section are included in a certificate, subscriber contract, evidence of coverage, or employee handbook if such are provided to all insureds.

If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child or notification of the start of the six-month adoption bonding period for an adopted child and payment of the required premium or fees be furnished to the insurer or nonprofit service or indemnity corporation within thirty-one days after the date of birth or start of the bonding period in order to have the coverage continued beyond the thirty-one day period.

Source: SL 1974, ch 322; SL 1983, ch 375, § 3; SL 1994, ch 387, § 6.



§ 58-17-30.5 Coverage for inpatient alcoholism treatment required.

58-17-30.5. Coverage for inpatient alcoholism treatment required. Any insurer which delivers or issues for delivery in this state any insurance policy under this chapter which provides coverage on an expense incurred basis shall offer, in writing, to include in such policy or contract issued or renewed on or after July 1, 1979, coverage for the inpatient treatment of alcoholism in licensed hospitals and residential primary treatment facilities approved by the State of South Dakota which are carrying out an approved program pursuant to the diagnosis and recommendation of a doctor of medicine. When coverage for inpatient treatment is included in any policy, such coverage shall include inpatient treatment at any South Dakota approved inpatient alcoholism treatment facility.

Source: SL 1977, ch 410, § 2; SL 1979, ch 344, § 1.



§ 58-17-30.6 Alcoholism benefits provided--Days of care.

58-17-30.6. Alcoholism benefits provided--Days of care. The alcoholism coverage to be offered shall provide benefits on the same basis as benefits provided for the treatment of other sicknesses covered under the policy; however, the coverage by the insurance carrier need not exceed thirty days' care in any six-month period, and the total days care per recipient need not exceed ninety days during the life of the contract.

Source: SL 1977, ch 410, § 3.



§ 58-17-30.7 Policies excluded from alcoholism coverage requirements.

58-17-30.7. Policies excluded from alcoholism coverage requirements. Sections 58-17-30.5 and 58-17-30.6 do not apply to accident only, or limited or specified disease policies.

Source: SL 1977, ch 410, § 4; SL 1979, ch 344, § 2; SL 1982, ch 362; SL 1999, ch 249, § 1.



§ 58-17-30.8 Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony.

58-17-30.8. Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony. A policy or certificate of health insurance for an individual that is delivered, issued for delivery, or renewed in this state may not exclude the payment of benefits for injuries sustained by an insured person because the insured was under the influence of alcohol or drugs, as defined by § 32-23-1.

Nothing in this section precludes a health insurer from excluding coverage for an insured for any sickness or injury caused in the commission of a felony.

Source: SL 1997, ch 290, §§ 1, 7.



§ 58-17-30.9 Notice that dependent is no longer eligible for coverage--Premium adjustment.

58-17-30.9. Notice that dependent is no longer eligible for coverage--Premium adjustment. For any insurer that chooses to automatically cover any newborn or newly adopted child as a dependent without requiring the notice in § 58-17-30.4 and does not collect or track the demographic information on the dependent child, the insurer shall take reasonable steps to provide adequate notice of the insured's responsibility to advise the insurer when there is no longer any child eligible for dependent coverage. An insurer is considered to have taken reasonable steps if prominent disclosure of this responsibility is included in the policy or certificate, subscriber contract, evidence of coverage, or employee handbook if such are provided to all insureds and also provided to prospective insureds at the time of application for coverage. Upon receipt of a notice that a dependent is no longer eligible, the insurer shall adjust the coverage accordingly and, if applicable, return to the insured any unearned premium. This section applies to any policy or certificate subject to the provisions of chapters 58-17 and 58-18.

Source: SL 2013, ch 247, § 1.



§ 58-17-31 Optional policy provisions.

58-17-31. Optional policy provisions. Except as provided in § 58-17-13, no policy of health insurance delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth in §§ 58-17-32 to 58-17-40, inclusive, unless such provisions are in the words in which the same appear in the applicable section, except that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the director which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the applicable caption or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the director may approve.

Source: SL 1966, ch 111, ch 25, § 16.



§ 58-17-32 Occupational change--Policy provision for adjustment of premium or benefits.

58-17-32. Occupational change--Policy provision for adjustment of premium or benefits. There may be a provision as follows: "Change of occupation: If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess prorata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation."

Source: SL 1966, ch 111, ch 25, § 17.



§ 58-17-33 Misstatement of age--Policy provision for adjustment of benefits.

58-17-33. Misstatement of age--Policy provision for adjustment of benefits. There may be a provision as follows: "Misstatement of age: If the age of the insured has been misstated all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."

Source: SL 1966, ch 111, ch 25, § 18.



§ 58-17-34 Earnings of insured--Policy provision for adjustment of benefits.

58-17-34. Earnings of insured--Policy provision for adjustment of benefits. There may be a provision as follows: "Relation of earnings to insurance: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the prorata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time."

Source: SL 1966, ch 111, ch 25, § 19 (1).



§ 58-17-35 Earnings adjustment clause to be coupled with insured's right to continue policy in force.

58-17-35. Earnings adjustment clause to be coupled with insured's right to continue policy in force. The policy provision in § 58-17-34 may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age fifty, or, in the case of a policy issued after age forty-four, for at least five years from its date of issue.

Source: SL 1966, ch 111, ch 25, § 19 (2).



§ 58-17-36 Option of insurer to define "valid loss of time coverage".

58-17-36. Option of insurer to define "valid loss of time coverage". The insurer may, at its option, include in the provision in § 58-17-34 a definition of "valid loss of time coverage," approved as to form by the director, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the director or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, or benefits provided by union welfare plans or by employer or employee benefit organizations.

Source: SL 1966, ch 111, ch 25, § 19 (2).



§ 58-17-37 Unpaid premiums--Deduction from benefits.

58-17-37. Unpaid premiums--Deduction from benefits. There may be a provision as follows: "Unpaid premiums: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom."

Source: SL 1966, ch 111, ch 25, § 20.



§ 58-17-38 Conformity with state statutes of insured.

58-17-38. Conformity with state statutes of insured. There may be a provision as follows: "Conformity with state statutes: Any provision of this policy which, on its effective date is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes."

Source: SL 1966, ch 111, ch 25, § 21.



§ 58-17-39 Illegal occupation of insured.

58-17-39. Illegal occupation of insured. There may be a provision as follows: "Illegal occupation: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation."

Source: SL 1966, ch 111, ch 25, § 22.



§ 58-17-40 Renewal of policy at option of insurer.

58-17-40. Renewal of policy at option of insurer. Health insurance policies, other than accident insurance only policies, in which the insurer reserves the right to refuse renewal on an individual basis, shall provide in substance in a provision thereof or in an endorsement thereon or rider attached thereto that subject to the right to terminate the policy upon nonpayment of premium when due, such right to refuse renewal may not be exercised so as to take effect before the renewal date occurring on, or after and nearest, each policy anniversary, or in the case of lapse and reinstatement, at the renewal date occurring on, or after and nearest, each anniversary of the last reinstatement, and that any refusal of renewal shall be without prejudice to any claim originating while the policy is in force. The clause making reference to lapse and reinstatement may be omitted at the insurer's option.

Source: SL 1966, ch 111, ch 25, § 23.



§ 58-17-41 Order of policy provisions.

58-17-41. Order of policy provisions. The provisions which are the subject of §§ 58-17-14 to 58-17-39, inclusive, or any corresponding provisions which are used in lieu thereof in accordance with such sections, shall be printed in the consecutive order of the provisions in such sections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided that the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

Source: SL 1966, ch 111, ch 25, § 24.



§ 58-17-42 Age limit in policy--Effect of acceptance of premiums or misstatement of age.

58-17-42. Age limit in policy--Effect of acceptance of premiums or misstatement of age. If any policy of health insurance contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

Source: SL 1966, ch 111, ch 25, § 28.



§ 58-17-43 Third parties taking policy covering insured.

58-17-43. Third parties taking policy covering insured. The word "insured," as used in this chapter, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits, and rights provided therein.

Source: SL 1966, ch 111, ch 25, § 25.



§ 58-17-44 Foreign or alien insurer--Policy provision required by home state.

58-17-44. Foreign or alien insurer--Policy provision required by home state. Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this chapter and which is prescribed or required by the law of the state or country under which the insurer is organized.

Source: SL 1966, ch 111, ch 25, § 26 (1).



§ 58-17-45 Policy of domestic insurer delivered in other state--Compliance with laws of other state.

58-17-45. Policy of domestic insurer delivered in other state--Compliance with laws of other state. Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

Source: SL 1966, ch 111, ch 25, § 26 (2).



§ 58-17-46 Policy provisions not subject to chapter--Conforming to statute required.

58-17-46. Policy provisions not subject to chapter--Conforming to statute required. No policy provision which is not subject to this chapter shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this chapter.

Source: SL 1966, ch 111, ch 25, § 27 (1).



§ 58-17-47 Nonconforming and conflicting provisions construed in conformity with statute.

58-17-47. Nonconforming and conflicting provisions construed in conformity with statute. A policy delivered or issued for delivery to any person in this state in violation of this chapter shall be held valid but shall be construed as provided in this chapter. When any provision in a policy subject to this chapter is in conflict with any provision of this chapter, the rights, duties, and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of this chapter.

Source: SL 1966, ch 111, ch 25, § 27 (2).



§ 58-17-48 Liability and workers' compensation insurance--Inapplicability of health insurance provisions.

58-17-48. Liability and workers' compensation insurance--Inapplicability of health insurance provisions. Nothing in §§ 58-17-1 to 58-17-47, inclusive, shall apply to or affect any policy of liability or workers' compensation and employers liability insurance.

Source: SL 1966, ch 111, ch 25, § 1 (1).



§ 58-17-49 Health insurance provisions inapplicable to group or blanket policy.

58-17-49. Health insurance provisions inapplicable to group or blanket policy. Nothing in §§ 58-17-1 to 58-17-47, inclusive, shall apply to or affect any group or blanket policy.

Source: SL 1966, ch 111, ch 25, § 1 (2).



§ 58-17-50 Life insurance, endowment or annuity contracts not subject to health insurance provisions.

58-17-50. Life insurance, endowment or annuity contracts not subject to health insurance provisions. Nothing in §§ 58-17-1 to 58-17-47, inclusive, shall apply to or affect life insurance, endowment, or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to health insurance as:

(1) Provide additional benefits in case of dismemberment or loss of sight, or of death by accident or accidental means, or as

(2) Operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant becomes totally and permanently disabled, as defined by the contract or supplemental contract.
Source: SL 1966, ch 111, ch 25, § 1 (3).



§ 58-17-51 Health insurance provisions inapplicable to reinsurance.

58-17-51. Health insurance provisions inapplicable to reinsurance. Nothing in §§ 58-17-1 to 58-17-47, inclusive, shall apply to or affect reinsurance.

Source: SL 1966, ch 111, ch 25, § 1 (4).



§ 58-17-52 Prior contracts or policies excepted.

58-17-52. Prior contracts or policies excepted. The provisions of §§ 58-17-1 to 58-17-51, inclusive, shall not apply to any contracts or policies entered into or issued prior to February 8, 1966, nor to any extensions, renewals, or modifications thereof or amendments thereto whenever made.

Source: SL 1966, ch 111, ch 25, § 29.



§ 58-17-53 Optometric services--Reimbursement, exceptions.

58-17-53. Optometric services--Reimbursement, exceptions. If an insurer provides by contract, policy, certificate, or any other means whatever, for a service, or for the partial or total reimbursement, payment, or cost of a service to or on behalf of any of its policyholders, group policyholders, subscribers, or group subscribers, or any other person or groups of persons, which service is within the lawful scope of practice of a licensed optometrist, the person rendering the service or the policyholder, subscriber, or other person is entitled to partial or total reimbursement, payment, or cost of that service, whether the service is performed by a licensed physician or by a licensed optometrist. Unless the contract, policy, certificate, or other means employed otherwise provides, there is no reimbursement of payment for ophthalmic materials, lenses, spectacles, eyeglasses, or appurtenances thereto. Reimbursement may be denied to a policyholder treating himself or any member of his family residing in his household, provided, however, that reimbursement for durable medical equipment, pharmaceuticals, and prosthetic devices may not be denied where within policy coverages.

Source: SL 1966, ch 111, ch 32, § 8; SL 1982, ch 363, § 1.



§ 58-17-54 Reimbursement provisions applicable to all healing arts licensees--Self-insurance plans for public employees--Restrictions on policy limitations.

58-17-54. Reimbursement provisions applicable to all healing arts licensees--Self-insurance plans for public employees--Restrictions on policy limitations. Notwithstanding any provision of any policy of insurance subject to the general provisions of this title, if a policy or contract provides for reimbursement for any service which may be legally performed by a person licensed in this state for the practice of medicine, surgery, anesthesia by a certified registered nurse anesthetist licensed under chapter 36-9, psychology, dentistry, osteopathy, social work by an independent social worker licensed under § 36-26-17, optometry, chiropractic, or podiatry, the reimbursement under that policy or contract may not be denied if the service is rendered by a person so licensed. The provisions of this section apply to all practitioners licensed pursuant to chapters 36-4A and 36-9A after July 1, 1980, and to any plan of self-insurance for public employees. Reimbursement may be denied to a policyholder treating himself or any member of his family residing in his household. However, reimbursement for durable medical equipment, pharmaceuticals, and prosthetic devices may not be denied if within policy coverages.

No policy, certificate, or contract may exclude or limit reimbursement for any lawful diagnostic or treatment service by a licensee under chapter 36-5 if the exclusion or limitation is based wholly or in part on any requirement that the service be performed in a place of service not normally used by the licensee.

A policy, certificate, or contract may only limit or make optional the reimbursement for any lawful diagnostic or treatment service by a licensee under chapters 36-4 and 36-5 if the limitation is based on a rational basis which is not solely related to the license under, or practices authorized by, chapter 36-5 or is not dependent upon a method of classification, categorization or description based directly or indirectly upon differences in terminology used by different licensees in describing human ailments or in the diagnosis or treatment of human ailments.

This section does not require reimbursement for any method or service not necessary, not reasonable or not generally accepted by the peers of the particular licensed health care provider.

Source: SL 1970, ch 273; SL 1980, ch 355, § 2; SL 1981, ch 24, § 6; SL 1982, ch 363, § 2; SL 1986, ch 419, § 1; SL 1988, ch 402; SL 1989, ch 427; SL 1993, ch 360.



§ 58-17-54.1 Copayment or coinsurance amounts for chiropractic, physical therapy, or occupational therapy services.

58-17-54.1. Copayment or coinsurance amounts for chiropractic, physical therapy, or occupational therapy services. No health insurer may impose any copayment or coinsurance amount on an insured for services rendered by a doctor of chiropractic licensed pursuant to chapter 36-5, an occupational therapist licensed pursuant to chapter 36-31, or a physical therapist licensed pursuant to chapter 36-10 that is greater than the copayment or coinsurance amount imposed on the insured for the services of a primary care physician or practitioner for the same or a similar diagnosed condition even if a different nomenclature is used to describe a condition.

Source: SL 2011, ch 217, § 1; SL 2012, ch 244, § 1.



§ 58-17-55 Reimbursement provisions applicable to licensed hospitals.

58-17-55. Reimbursement provisions applicable to licensed hospitals. Notwithstanding any provision of any policy of insurance subject to the general provisions of this title, whenever such policy or contract provides for reimbursement for any service which may be legally performed by a hospital licensed in this state which has an organized medical staff with permanent facilities including inpatient beds and which is primarily engaged in providing diagnostic or therapeutic services for medical diagnosis, treatment, or care of injured and disabled, rehabilitation services for the physical rehabilitation of the injured and disabled, either on its premises or in facilities under the supervision of physicians on a pre-arranged basis to inpatients, reimbursement for coverage provided under such policy or contracts shall not be denied.

Source: SL 1977, ch 409.



§ 58-17-56 Reimbursement for service rendered or supervised by qualified mental health professional.

58-17-56. Reimbursement for service rendered or supervised by qualified mental health professional. Notwithstanding any provision of any policy of insurance subject to the general provisions of this title, whenever such policy or contract provides for reimbursement for any service rendered by or directly supervised by a qualified mental health professional as defined in § 27A-1-3, which may be legally performed by a mental health center as defined by § 27A-1-1, reimbursement for coverage provided under such policy or contracts may not be denied. However, the provisions of this section only apply to the services defined in § 58-17-98.

Source: SL 1987, ch 377; SL 1991, ch 220, §§ 1 and 2; SL 2003, ch 152, § 2.



§ 58-17-57 "Abuse of health insurance" defined--Violation as misdemeanor.

58-17-57. "Abuse of health insurance" defined--Violation as misdemeanor. A person who provides health care commits abuse of health insurance, if, as a regular business practice, he knowingly accepts from any third-party payor, as payment in full for services rendered, the amount the third-party payor covers, or submits a fee to a third-party payor which is higher than the fee he has agreed to accept from the insured with the understanding of waiving the required deductible or co-payment, if the effect of either business practice is to eliminate the need for payment by the insured of any required deductible or co-payment applicable in the insured's health benefit plan. Abuse of health insurance is a Class 1 misdemeanor.

Source: SL 1989, ch 429, § 1.



§ 58-17-58 Waiver of required deductible or co-payment for charitable purposes permitted.

58-17-58. Waiver of required deductible or co-payment for charitable purposes permitted. However, a person may waive any required deductible or co-payment for charitable purposes if:

(1) The person who provides the health care determines that the services are necessary for the immediate health and welfare of the insured;

(2) The waiver is made on a case-by-case basis and the person who provides the health care determines that payment of the deductible or co-payment would create a substantial financial hardship for the insured; and

(3) The waiver is not a regular business practice of the person who provides the health care.
Source: SL 1989, ch 429, § 2.



§ 58-17-59 When waiver presumed.

58-17-59. When waiver presumed. Any person who provides health care and who waives the deductible or co-payment for more than one-fourth of his patients during any calendar year, excluding waivers under § 58-17-58, or who advertises that he will accept from any third-party payor, as payment in full for services rendered, the amount the third-party payor covers, is presumed to be waiving the deductible or co-payment as a regular business practice.

Source: SL 1989, ch 429, § 3.



§ 58-17-60 Certain payments exempt.

58-17-60. Certain payments exempt. Payments made pursuant to federal medicare laws or payments made to the health-care provider according to a contract or agreement between an employer and employee which requires a third-party payor to pay the full amount for health-care services are exempt from §§ 58-17-57 to 58-17-60, inclusive.

Source: SL 1989, ch 429, § 4.



§ 58-17-61 Assignment of health insurance proceeds to certain hospitals authorized.

58-17-61. Assignment of health insurance proceeds to certain hospitals authorized. Any person insured by a health insurance company, health maintenance organization, preferred provider organization, individual practice association, or nonprofit hospital service corporation may assign in writing benefits from such policy, contract, or certificate to a hospital licensed pursuant to chapter 34-12. If such assignment is executed and written notice thereof is given, the insurance company, health maintenance organization, preferred provider organization, individual practice association, or nonprofit hospital service corporation shall pay the benefits directly to the hospital.

Nothing in this section modifies the scope of coverage or the amount of benefits payable under a health insurance policy, contract, or certificate.

Source: SL 1989, ch 430.



§ 58-17-62 Coverage for phenylketonuria.

58-17-62. Coverage for phenylketonuria. Every policy of health insurance that is delivered, issued for delivery or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall offer coverage for testing, diagnosis, and treatment of phenylketonuria including dietary management, formulas, case management, intake and screening, assessment, comprehensive care planning, and service referral.

Source: SL 1992, ch 348, § 1.



§ 58-17-63 "Health benefit plan" defined.

58-17-63. "Health benefit plan" defined. For the purposes of §§ 58-17-64, 58-18-63, 58-38-36, and 58-40-33, a health benefit plan is any hospital or medical policy or certificate, hospital or medical service plan, or health maintenance organization subscriber contract. The term does not include specified disease, hospital indemnity, fixed indemnity, fixed duration of one year or less, accident-only, credit, dental, vision, medicare supplement, long-term care, or disability income insurance, coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, or automobile medical payment insurance.

Source: SL 1994, ch 381, § 3.



§ 58-17-64 Minimum loss ratio for individual health benefit plans.

58-17-64. Minimum loss ratio for individual health benefit plans. Premium rates for individual health benefit plans shall produce a minimum lifetime loss ratio of not less than sixty-five percent. The director may promulgate rules pursuant to chapter 1-26 which modify the minimum loss ratio required based on the specific design of the product or other objective and pertinent criteria.

Source: SL 1994, ch 381, § 4.



§ 58-17-65 Individual health insurance plan used in conjunction with managed care plan or utilization review organization.

58-17-65. Individual health insurance plan used in conjunction with managed care plan or utilization review organization. If a managed care plan or utilization review organization is used in conjunction with an individual health insurance plan, it shall follow the provisions of §§ 58-18-64 to 58-18-75, inclusive, in the same manner as a managed care plan or utilization review organization subject to chapter 58-18.

Source: SL 1996, ch 296, § 7.



§ 58-17-66 Definitions for 58-17-66 to 58-17-87.

58-17-66. Definitions for 58-17-66 to 58-17-87. Terms used in §§ 58-17-66 to 58-17-87, inclusive, mean:

(1) "Actuarial certification," any written statement by a member of the American Academy of Actuaries or other person approved by the director that a carrier is in compliance with the provisions of §§ 58-17-66 to 58-17-87, inclusive, based upon the person's examination and a review of the appropriate records and the actuarial assumptions and methods used by the carrier in establishing premium rates for applicable individual health benefit plans;

(2) "Affiliate" or "affiliated," any person who, directly or indirectly, through one or more intermediaries, controls or is controlled by, or is under common control with, any other specified person;

(3) "Base premium rate," the lowest premium rate charged or which could have been charged for each class of business for a rating period under a rating system for that class of business, by the carrier to individuals with similar case characteristics for health benefit plans with the same or similar coverage;

(4) "Carrier," any person that provides individual health insurance in the state, includes an insurance company, a prepaid hospital or medical service plan, a health maintenance organization, a multiple employer welfare arrangement, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation;

(5) "Church plan," a church plan as defined in section 3(33) of the Employee Retirement Income Security Act of 1974 as adopted by the director pursuant to chapter 1-26;

(6) "Class of business," all or a separate grouping of persons established pursuant to §§ 58-17-66 to 58-17-87, inclusive;

(7) "Dependent," any spouse, an unmarried child under the age of nineteen years, an unmarried child who is a full-time student under the age of twenty-three and who is financially dependent upon the parent, and any other person who qualifies as a dependent under this title;

(8) "Director," the director of the Division of Insurance;

(9) "Health benefit plan," any hospital or medical policy or certificate, hospital or medical service plan, or health maintenance organization subscriber contract of more than six-month duration. The term does not include, unless otherwise provided, specified disease, hospital indemnity, fixed indemnity, accident-only, credit, dental, vision, medicare supplement, long-term care, or disability income insurance; coverage issued as a supplement to liability insurance, worker's compensation or similar insurance; or automobile medical payment insurance;

(10) "Index rate," the arithmetic average of the applicable base premium rate and the corresponding highest premium rate for each class of business for persons with similar case characteristics;

(11) "New business premium rate," the premium rate charged or offered by an individual carrier to persons with similar case characteristics for newly issued health benefit plans with the same or similar coverage for each class of business for a rating period;

(12) "Rating characteristics," the demographic characteristics of individuals which are considered by the carrier in the determination of premium rates for the individuals; and

(13) "Rating period," the calendar period for which premium rates established by a carrier are assumed to be in effect.
Source: SL 1996, ch 286, § 1; SL 1997, ch 289, § 1.



§ 58-17-67 "Professional association" defined.

58-17-67. "Professional association" defined. For purposes of §§ 58-17-66 to 58-17-87, inclusive, the term, professional association, means any association that meets all of the following criteria:

(1) Serves a single profession that requires a significant amount of education, training, or experience or a license or certificate from a state authority to practice the profession;

(2) Has been actively in existence for five years;

(3) Has a constitution and by-laws or other analogous governing documents;

(4) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(5) Is not owned or controlled by a carrier or affiliated with a carrier;

(6) Does not condition membership in the association on health status of claims experience;

(7) Has at least one thousand members if it is a national association; five hundred members if it is a state association; or two hundred members if it is a local association;

(8) All members and dependents of members are eligible for coverage regardless of health status or claims experience;

(9) Is governed by a board of directors and sponsors annual meetings of its members; and

(10) Does not allow producers to market association memberships, accept applications for memberships, or sign up members.
Source: SL 1996, ch 286, § 2.



§ 58-17-68 "Professional association plan" defined.

58-17-68. "Professional association plan" defined. For purposes of §§ 58-17-66 to 58-17-87, inclusive, the term, professional association plan, means a health benefit plan offered through a professional association that covers members of a professional association and their dependents, and not others, in this state regardless of the situs of delivery of the policy or contract and which meets all the following criteria:

(1) Conforms with all the provisions of the rate requirements of §§ 58-17-66 to 58-17-87, inclusive;

(2) Provides renewability of coverage for the members and dependents of members of the professional association that meets the renewability requirements of §§ 58-17-66 to 58-17-87, inclusive;

(3) Provides availability of coverage for the members and dependents of members of the professional association without regard to health status; and

(4) Is offered by a carrier that offers health benefit plan coverage to any professional association seeking health benefit plan coverage from the carrier.
Source: SL 1996, ch 286, § 3; SL 2003 (SS), ch 1, § 28.



§ 58-17-69 "Creditable coverage" defined.

58-17-69. "Creditable coverage" defined. For purposes of §§ 58-17-66 to 58-17-87, inclusive, the term, creditable coverage, means benefits or coverage provided under:

(1) An employer-based health insurance or health benefit arrangement that provides benefits similar to or exceeding benefits provided under the basic health benefit plan or an employee welfare benefit plan as defined in section 3(1) of the Employee Retirement Income Security Act of 1974 as adopted by the director pursuant to chapter 1-26, to the extent that the plan provides directly or through insurance, reimbursement or otherwise to employees or their dependents medical care for the diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body and amounts paid for the transportation primarily for and essential to medical care;

(2) An individual health benefit plan, including coverage issued by any health maintenance organization or pre-paid hospital or medical services plan that provides benefits similar to or exceeding the benefits provided under the basic health benefit plan as approved pursuant to chapter 1-26, but excluding limited benefit plans and dread disease plans;

(3) Medicare or medicaid;

(4) Chapter 55 of Title 10, United States Code;

(5) A medical care program of the Indian Health Service or of a tribal organization;

(6) A state health benefits risk pool;

(7) A health plan offered under Chapter 89 of Title 5, United States Code;

(8) A public health plan;

(9) A health benefit plan under section 5(e) of the Peace Corps Act (22 U.S.C. 2504(e));

(10) A church plan;

(11) A college plan;

(12) A short term or limited duration plan; or

(13) An individual health benefit plan, including coverage issued by any health maintenance organization or pre-paid hospital or medical services plan that provided benefits less than the benefits provided under the basic health benefit plan as approved pursuant to chapter 1-26, but excluding the following excepted benefits:

(a) Coverage only for accident including accidental death and dismemberment;

(b) Disability income insurance;

(c) Liability insurance including general liability insurance and automobile liability insurance;

(d) Coverage issued as a supplement to liability insurance;

(e) Workers' compensation or similar insurance;

(f) Automobile medical payment insurance;

(g) Credit only insurance including mortgage insurance;

(h) Coverage for on-site medical clinics; and

(i) Limited scope dental and long-term care insurance, if provided under a separate policy, certificate, or contract of insurance, or not otherwise an integral part of a plan.
Source: SL 1996, ch 286, § 4; SL 1997, ch 289, § 2; SL 1998, ch 289, § 1; SL 1999, ch 250, § 1; SL 2001, ch 275, § 1; SL 2004, ch 301, § 1.



§ 58-17-70 Application of 58-17-66 to 58-17-87, inclusive.

58-17-70. Application of 58-17-66 to 58-17-87, inclusive. Sections 58-17-66 to 58-17-87, inclusive, apply to any individual health benefit plan or certificate delivered or issued for delivery in the state. Sections 58-17-66 to 58-17-87, inclusive, apply to any certificate issued to an eligible person that evidences coverage under a policy or contract issued to a trust or association or other similar grouping of persons, regardless of the situs of delivery of the policy or contract, if the eligible person pays the premium and is not being covered under the policy or contract pursuant to continuation of benefit provisions applicable under federal or state law. The following are not subject to the provisions of §§ 58-17-66 to 58-17-87, inclusive:

(1) Any medicare supplement policy;

(2) Any long-term care policy;

(3) Any contract or certificate marketed on a group basis that is subject to regulation under chapter 58-18B or §§ 58-18-42 to 58-18-51.1, inclusive;

(4) Any certificate issued to an eligible person that evidences coverage under a professional association plan;

(5) Any policy or certificate of specified disease, short-term hospital-surgical care of six months or less duration, hospital confinement indemnity, limited benefit health insurance, or other policy or certificate that provide benefits less than as provided for under subdivision 58-17-69(2) if the carrier offering the policy or certificate at the time of filing for policy form approval, submits a statement certifying that policies or certificates described in this section are being offered and marketed as supplemental health insurance or as individual health benefit plans of six-month duration or less and not renewable, and not as a substitute for hospital or medical expense insurance or major medical insurance. For policy forms approved prior to July 1, 1996, the carrier shall submit such a statement with the director. If such a statement certifying that the policies or certificates are being offered as supplemental health insurance and not as a substitute for major medical insurance is either not filed or is withdrawn, the carrier offering such coverage shall, in addition to the policy or certificate providing coverage that is less than major medical, offer and actively market an individual major medical policy to any person who is solicited for coverage for the nonmajor medical products it offers.
Source: SL 1996, ch 286, § 5; SL 1998, ch 289, § 2; SL 2003 (SS), ch 1, § 29.



§ 58-17-71 Separate classes of individual business--Reasons--Number.

58-17-71. Separate classes of individual business--Reasons--Number. A carrier may establish a separate class of individual business only to reflect substantial differences in expected claims experience or administrative costs related to the following reasons:

(1) The carrier used more than one type of system for the marketing and sale of health benefit plans to individuals; or

(2) The carrier has acquired a class of business from another carrier.

A carrier may establish up to three separate classes of individual business under this section.

Source: SL 1996, ch 286, § 6.



§ 58-17-72 Transitional period when additional class of business acquired.

58-17-72. Transitional period when additional class of business acquired. The director may provide for a period of transition in order for a carrier to come into compliance with § 58-17-71 in the instance of acquisition of an additional class of business from another carrier.

Source: SL 1996, ch 286, § 7.



§ 58-17-73 Director approval required to establish additional classes of business--Rates or rating methodologies.

58-17-73. Director approval required to establish additional classes of business--Rates or rating methodologies. The director may approve the establishment of additional classes of business upon application to the director and a finding by the director that such action would enhance the efficiency and fairness of the individual marketplace. Nothing in §§ 58-17-66 to 58-17-87, inclusive, requires a carrier to change any of its rates or rating methodologies for any business other than the individual business subject to the provisions of §§ 58-17-66 to 58-17-87, inclusive.

Source: SL 1996, ch 286, § 8.



§ 58-17-74 Provisions for premium rates for individual health benefit plans.

58-17-74. Provisions for premium rates for individual health benefit plans. Premium rates for individual health benefit plans subject to §§ 58-17-66 to 58-17-87, inclusive, are subject to the following provisions:

(1) Any new policy issued after the effective date of §§ 58-17-66 to 58-17-87, inclusive, is subject to the provisions of §§ 58-17-66 to 58-17-87, inclusive;

(2) The index rate for a rating period for any class of individual business may not exceed the index rate for any other class of individual business by more than twenty percent;

(3) For a class of business, the premium rates charged during a rating period to individuals with similar case characteristics for the same or similar coverage, or the rates that could be charged to such individuals under the rating system for that class of business, may not vary from the index rate by more than thirty percent of the index rate;

(4) An adjustment applied to a single block of business may not exceed the adjustment applied to all blocks of business by more than fifteen percent due to the claim experience or health status of that block of business;

(5) Any adjustment in rates for claim experience and duration of coverage may not be charged to specific individual policyholders. Any such adjustment shall be applied uniformly to the rates charged for any person and dependents of the person within each class of business;

(6) Premium rates for individual health benefit plans shall comply with the requirements of §§ 58-17-66 to 58-17-87, inclusive;

(7) Each carrier shall apply rating factors consistently with respect to all persons in a class of business. Rating factors shall produce premiums for identical persons which differ only by the amounts attributable to plan design;

(8) No carrier may use characteristics other than age, gender, lifestyle, family composition, and geographic area without prior approval of the director. The maximum rating differential based solely on age may not exceed a factor of 5:1; and

(9) All rate adjustments based on geographic area shall reflect actual differences in the health care costs of the respective areas.

The rating provisions of subdivisions (1), (2), (3), (4), and (6) of this section do not apply to individual health benefit plans issued by a carrier to qualifying individuals on a guaranteed issue basis. However, the rate for any individual covered on a guaranteed issue basis may not exceed two and one half times the base rate of the class of business with the lowest index rate.

Source: SL 1996, ch 286, § 9; SL 2008, ch 263, § 1.



§ 58-17-74.1 Premium rate limitations.

58-17-74.1. Premium rate limitations. Any health benefit plan issued before July 1, 1996, is subject to the rating limitations provided in this section. For a class of business, the premium rates charged during a rating period to individuals with similar case characteristics for the same or similar coverage, or the rates that could be charged to such individuals under the rating system for that class of business, may not exceed three times the base premium rate after July 1, 2001, two and one-half times the base premium rate after July 1, 2003, and two times the base premium rate after July 1, 2005.

Source: SL 2000, ch 240, § 1; SDCL § 58-17-4.3; SL 2005, ch 10, § 41.



§ 58-17-75 Promulgation of rules for rates charged for individual health benefit plans.

58-17-75. Promulgation of rules for rates charged for individual health benefit plans. The director shall promulgate rules pursuant to chapter 1-26 to ensure that rating practices used by carriers are consistent with the purposes of §§ 58-17-66 to 58-17-87, inclusive, including rules that ensure that differences in rates charged for individual health benefit plans by carriers are reasonable, and reflect objective differences in plan design, age, and gender of the insured.

Source: SL 1996, ch 286, § 10.



§ 58-17-76 Transfer into or out of class of business.

58-17-76. Transfer into or out of class of business. No carrier may transfer a person involuntarily into or out of a class of business. No carrier may offer to transfer a person into or out of a class of business unless such an offer is made to transfer all persons in the class of business without regard to claim experience or duration of coverage since issue.

Source: SL 1996, ch 286, § 11.



§ 58-17-77 Temporary suspension of premium rates for individual health insurance--Reasons.

58-17-77. Temporary suspension of premium rates for individual health insurance--Reasons. The director may suspend for a specified period the application of subdivision 58-17-74(2) as to the premium rates for one or more rating periods upon a filing by the carrier and a finding by the director either that the suspension is reasonable in light of the financial condition of the carrier or that the suspension would enhance the efficiency and fairness of the marketplace for individual health insurance.

Source: SL 1996, ch 286, § 12.



§ 58-17-78 Required disclosure when offering individual health benefit plan.

58-17-78. Required disclosure when offering individual health benefit plan. In connection with the offering for sale of any individual health benefit plan to a person, a carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of:

(1) The extent to which premium rates for a specified person are established or adjusted based upon age and gender;

(2) The provisions of the individual health benefit plan concerning the carrier's right to change premium rates and the factors that affect changes in premium rates;

(3) The provisions relating to renewability of policies and contracts; and

(4) The provisions relating to any preexisting condition provision.
Source: SL 1996, ch 286, § 13.



§ 58-17-79 Documentation of rating methods and practices.

58-17-79. Documentation of rating methods and practices. Each carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

Source: SL 1996, ch 286, § 14.



§ 58-17-80 Repealed.

58-17-80. Repealed by SL 2009, ch 262, § 1.



§ 58-17-81 Availability of information on rating methods and practices of carriers offering individual health benefit plans.

58-17-81. Availability of information on rating methods and practices of carriers offering individual health benefit plans. A carrier shall make the information and documentation described in § 58-17-79 available to the director upon request. Except in cases of violations of §§ 58-17-66 to 58-17-87, inclusive, the information is proprietary and trade secret information and may not be disclosed by the director to persons outside of the division, except in the case of an administrative proceeding, to the Office of Hearing Examiners or the court in question or except as agreed to by the carrier or as ordered by a court of competent jurisdiction.

Source: SL 1996, ch 286, § 16.



§ 58-17-82 Renewal of individual health benefit plans--Exceptions.

58-17-82. Renewal of individual health benefit plans--Exceptions. An individual health benefit plan subject to §§ 58-17-66 to 58-17-87, inclusive, is renewable with respect to any person or dependent at the option of the person and may not be terminated by the insurer at any time, except as provided in § 58-17-15 or in any of the following cases:

(1) The individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the insurer has not received timely premium payments;

(2) Fraud or intentional misrepresentation of material fact by the person;

(3) In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, there are no longer any enrollees in connection with the plan who live, reside, or work in the service area of the issuer or in the area for which the issuer is authorized to do business and the issuer would deny enrollment with respect to the plan as provided for in § 58-18B-37;

(4) Election by the carrier not to renew all of its individual health benefit plans delivered or issued for delivery to persons in the state. In such a case, the carrier shall provide advance notice of its decision under this subdivision to the director in each state in which it is licensed and provide notice of the decision not to renew coverage to all affected individuals and to the director in each state in which an affected insured individual is known to reside at least one hundred eighty days before the nonrenewal of any individual health benefit plans by the carrier. Notice to the director under this subdivision shall be provided at least three working days before the notice to the affected individuals. In such instances, the director shall assist the affected persons in finding replacement coverage;

(5) In the case of health insurance coverage that is made available only through one or more bona fide associations, the membership of an employer in the association (on the basis of which the coverage is provided) ceases but only if the coverage is terminated uniformly without regard to any health status-related factor relating to any covered individual; or

(6) The insured individual becomes eligible for medicare coverage under Title XVIII of the Social Security Act, unless federal law requires that medicare coverage under Title XVIII be excluded as a reason for renewability of coverage;

(7) If the issuer decides to discontinue offering a particular type of individual health insurance offered in the individual market, coverage of such type may be discontinued if:

(a) The issuer provides notice to each insured provided coverage of this type in such market (and any participant and beneficiary covered under such coverage) of the discontinuation at least ninety days prior to the date of the discontinuation of the coverage;

(b) The issuer offers to each insured provided coverage of this type in such market, the option to purchase all other health insurance coverage currently being offered by the issuer to an individual health plan in such market; or

(c) In exercising the option to discontinue coverage of this type and in offering the option of coverage under subsection (b), the issuer acts uniformly without regard to the claims experience of those insured or any health status-related factor relating to any participant or beneficiary covered or any new participant or beneficiary who may become eligible for such coverage.
Source: SL 1996, ch 286, § 17; SL 1997, ch 289, § 3; SL 2003, ch 248, § 1.



§ 58-17-83 Election not to renew individual health benefit plan--Future business restricted.

58-17-83. Election not to renew individual health benefit plan--Future business restricted. No carrier that elects not to renew an individual health benefit plan under subdivision 58-17-82(4) may write new business in the individual health benefit plan market in the state for a period of five years from the date of notice to the director.

Source: SL 1996, ch 286, § 18.



§ 58-17-84 Provisions for carriers providing individual coverage other than excepted benefits.

58-17-84. Provisions for carriers providing individual coverage other than excepted benefits. Any health carrier providing individual coverage, other than excepted benefits, shall comply with the following provisions:

(1) No individual coverage may deny, exclude, or limit benefits for a covered individual for claims incurred more than twelve months following the effective date of the person's coverage due to a preexisting condition. No policy may define a preexisting condition more restrictively than:

(a) A condition that would have caused an ordinarily prudent person to seek medical advice, diagnosis, care, or treatment during the twelve months immediately preceding the effective date of coverage;

(b) A condition for which medical advice, diagnosis, care, or treatment was recommended or received during the twelve months immediately preceding the effective date of coverage; or

(c) A pregnancy existing on the effective date of coverage;

(2) The health carrier shall waive any time period applicable to a preexisting condition exclusion or limitation period with respect to particular services for the aggregate period of time a person was previously covered by creditable coverage, excluding limited benefit plans and dread disease plans that provided benefits with respect to such services, if the creditable coverage was continuous to a date not more than sixty-three days before the application for the new coverage. A period of time a person was previously covered may not be aggregated if there was a break in coverage of sixty-three days or more. The coverage shall count a period of creditable coverage without regard to the specific benefits covered under the policy, unless the health carrier elects to credit it based on coverage of benefits within several classes or categories of benefits specified in rules adopted pursuant to chapter 1-26, by the director;

(3) A health maintenance organization which does not utilize a preexisting waiting period may use an affiliation period in lieu of a preexisting waiting period. No affiliation period may exceed two months in length. No premium may be charged for any portion of the affiliation period. If the health maintenance organization utilizes neither a preexisting waiting period nor an affiliation period, the health maintenance organization may use other criteria designed to avoid adverse selection provided that those criteria are approved by the director;

(4) Genetic information may not be treated as a condition for which a preexisting condition exclusion may be imposed in the absence of a diagnosis of the condition related to such information; and

(5) A condition may not be defined or considered as preexisting if the condition arose after a person began creditable coverage and if there was not a break in coverage which exceeded sixty-three days.

For purposes of this section, the effective date of coverage is the first day the person became covered for either accidents or sicknesses. Except for plans grandfathered pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147, no covered person under the age of nineteen is subject to a preexisting condition limitation or exclusion for any plan year beginning on or after September 23, 2010. Excepted benefits are subject to the provisions of § 58-17-97. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 1996, ch 286, § 19; SL 1997, ch 289, § 4; SL 2001, ch 275, § 2; SL 2003, ch 248, § 2; SL 2011, ch 216, § 6.



§ 58-17-84.1 Anesthesia and hospitalization for dental care to be provided certain covered persons.

58-17-84.1. Anesthesia and hospitalization for dental care to be provided certain covered persons. Any health benefit plan as defined by § 58-17-63 shall cover anesthesia and hospital charges for dental care provided to a covered person who:

(1) Is a child under age five; or

(2) Is severely disabled or otherwise suffers from a developmental disability as determined by a licensed physician which places such person at serious risk.

Such coverage applies regardless of whether the services are provided in a hospital or a dental office. A health carrier may require prior authorization of hospitalization for dental care procedures in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

Source: SL 1999, ch 248, § 2.



§ 58-17-85 , 58-17-85.1. Repealed.

58-17-85, 58-17-85.1. Repealed by SL 2015, ch 249, §§ 2, 3.



§ 58-17-86 Repealed.

58-17-86. Repealed by SL 2003 (SS) ch 1, § 33



§ 58-17-87 Director to promulgate rules for individual health insurance--Scope of rules.

58-17-87. Director to promulgate rules for individual health insurance--Scope of rules. The director shall promulgate rules pursuant to chapter 1-26 to cover:

(1) Terms or renewability;

(2) Conditions of eligibility;

(3) Benefit limitations, exceptions, and reductions;

(4) Definition of terms;

(5) Filing requirements for forms, rates, and rate schedules;

(6) Marketing practices;

(7) Reporting practices;

(8) Compensation arrangements between insurers or other entities and their agents, representatives, or producers;

(9) Suitability and appropriateness of the policy sold;

(10) Certificates of coverage;

(11) Determinations with regard to waiting periods;

(12) College plans;

(13) Creditable coverages;

(14) Breaks in coverage;

(15) The application of waiting periods; and

(16) Risk spreading mechanisms.

The director shall promulgate rules pursuant to chapter 1-26 that specify prohibited policy or certificate provisions not otherwise specifically authorized by statute which, in the opinion of the director, are unjust, unfair, or unfairly discriminatory to any person insured or proposed for coverage under an individual policy or certificate. The director shall also promulgate rules pursuant to chapter 1-26 assuring public access to rate and form information and establishing procedures for rate and form approvals and disapprovals. If any federal standards are in place which would require additional steps to meet those standards beyond what is required by this chapter, the director shall promulgate rules to require the offering of health insurance plans, in addition to those specifically required by § 58-17-85, the underwriting and coverage criteria that may be utilized for such health insurance plans, and other requirements related to the coverage criteria and availability of health insurance to individuals in this state in order to minimally meet the federal standards.

Source: SL 1996, ch 286, § 22; SL 1997, ch 289, § 6; SL 1998, ch 289, § 4.



§ 58-17-88 Minimum inpatient care coverage following delivery.

58-17-88. Minimum inpatient care coverage following delivery. If a health insurance policy that is issued or renewed on or after July 1, 1996, provides maternity coverage, the policy shall provide coverage for a minimum of forty-eight hours of inpatient care following a vaginal delivery and a minimum of ninety-six hours of inpatient care following delivery by cesarean section for a mother and her newborn child in a health care facility licensed pursuant to chapter 34-12, except as otherwise provided in § 58-17-89. Any policy that provides coverage for complications of pregnancy, and does not provide other maternity benefits, is not required to comply with this section.

Source: SL 1996, ch 292, § 1; SL 1998, ch 290, § 1.



§ 58-17-89 Shorter hospital stay permitted--Follow-up visit within forty-eight hours required.

58-17-89. Shorter hospital stay permitted--Follow-up visit within forty-eight hours required. If the treating physician determines that the mother and the newborn meet medical criteria contained in Guidelines for Perinatal Care, Third Edition, of the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists as in effect on January 1, 1996, a health insurance policy may provide coverage for a shorter length of hospital inpatient stay for services related to maternity and newborn care than is required in § 58-17-88 if the coverage includes one follow-up visit in the first forty-eight hours after discharge to verify the condition of the mother and newborn.

Source: SL 1996, ch 292, § 2.



§ 58-17-90 Notice to policyholders--Disclosures.

58-17-90. Notice to policyholders--Disclosures. The health insurer shall provide notice to policyholders regarding the coverage required by §§ 58-17-88 and 58-17-89 in accordance with rules adopted by the director of the Division of Insurance pursuant to chapter 1-26. The notice shall be in writing and prominently positioned in any literature or correspondence. The notice shall be transmitted to policyholders in the next mailing to policyholders, in the yearly informational packet sent to policyholders, or by January 1, 1997, whichever is earliest.

Source: SL 1996, ch 292, § 3.



§ 58-17-91 to 58-17-96. Repealed.

58-17-91 to 58-17-96. Repealed by SL 2000, ch 243, §§ 16 to 21



§ 58-17-97 Provisions covering preexisting conditions.

58-17-97. Provisions covering preexisting conditions. Any accident and sickness policy or certificate subject to the provisions of this chapter, other than credit health insurance as defined in subdivision 58-19-2(1) and a health benefit plan as defined in § 58-17-66, shall comply with the following provisions:

(1) No policy or certificate may deny, exclude, or limit benefits for a covered individual for claims incurred more than twelve months following the effective date of the person's coverage due to a preexisting condition;

(2) No policy or certificate may define a preexisting condition more restrictively than:

(a) A condition that would have caused an ordinarily prudent person to seek medical advice, diagnosis, care, or treatment during the twelve months immediately preceding the effective date of coverage;

(b) A condition for which medical advice, diagnosis, care, or treatment was recommended or received during the twelve months immediately preceding the effective date of coverage; or

(c) A pregnancy existing on the effective date of coverage.
Source: SL 1997, ch 288, § 2; SL 2001, ch 275, § 4; SL 2013, ch 248, § 1.



§ 58-17-98 Health insurance policies to provide coverage for biologically-based mental illnesses.

58-17-98. Health insurance policies to provide coverage for biologically-based mental illnesses. Every policy of health insurance that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for the treatment and diagnosis of biologically-based mental illnesses with the same dollar limits, deductibles, coinsurance factors, and restrictions as for other covered illnesses.

The term, biologically-based mental illness, means schizophrenia and other psychotic disorders, bipolar disorder, major depression, and obsessive-compulsive disorder.

Source: SL 1998, ch 291, § 1; SL 1999, ch 251, § 1.



§ 58-17-99 Application of § 58-17-98--Exemptions.

58-17-99. Application of § 58-17-98--Exemptions. The provisions of § 58-17-98 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance; or

(15) Individual health benefit plans of six-months duration or less that are not renewable.
Source: SL 1998, ch 291, § 7.



§ 58-17-100 Definitions.

58-17-100. Definitions. Terms used in §§ 58-17-100 to 58-17-106, inclusive, mean:

(1) "FDA," the federal Food and Drug Administration;

(2) "Health insurer," any person who provides health insurance in this state. The term includes a licensed insurance company, a prepaid hospital or medical service plan, a health maintenance organization, a multiple employer welfare arrangement, or any person providing a plan of health insurance subject to state insurance regulation;

(3) "Life threatening," either or both of the following:

(a) A disease or condition where the likelihood of death is high, unless the course of the disease is interrupted; or

(b) A disease or condition with potentially fatal outcomes where the end point of clinical intervention is survival;

(4) "Medical literature," a published scientific study in a journal or other publication in which original manuscripts have been published only after critical review for scientific accuracy, validity, and reliability by unbiased independent experts and a determination by the International Committee of Medical Journal Editors that it meets the Uniform Requirements for Manuscripts submitted to biomedical journals. The term, medical literature, does not include a publication or a supplement to a publication that is sponsored to a significant extent by a pharmaceutical manufacturing company or health carrier;

(5) "Standard reference compendia," one of the following:

(a) The United States Pharmacopeia Drug Information;

(b) DRUGDEX; or

(c) The American Hospital Formulary Service Drug Information;

(6) "Off-label," the use of an FDA approved drug for an indication that is not included in the approved labeling;

(7) "Drug," any substance prescribed by a licensed health care provider acting within the scope of the provider's license and that is intended for use in the diagnosis, mitigation, treatment, or prevention of disease and is taken by mouth; injected into a muscle, the skin, a blood vessel, or cavity of the body; applied to the skin; or otherwise assimilated by the body. The term, drug, includes only those substances that are approved by the FDA for at least one indication.
Source: SL 2000, ch 242, § 1.



§ 58-17-101 Insurer may not exclude certain off-label uses of prescription drugs.

58-17-101. Insurer may not exclude certain off-label uses of prescription drugs. No health insurer issuing a policy which provides coverage for prescription drugs may exclude coverage of any drug used for the treatment of cancer or life threatening conditions on the grounds that the drug has not been approved by the FDA for that indication if that drug is recognized for treatment of such indication in one of the standard reference compendia or in the medical literature. The prescribing physician shall submit documentation supporting the proposed off-label use or uses to the insurer, if requested. Any coverage of a drug that serves as the primary treatment required by §§ 58-17-100 to 58-17-106, inclusive, shall also include medically necessary services associated with the administration of the drug.

Source: SL 2000, ch 242, § 2.



§ 58-17-102 Exceptions.

58-17-102. Exceptions. No coverage is required under §§ 58-17-100 to 58-17-106, inclusive, for the following:

(1) Any drug that has not been fully licensed or approved by the FDA;

(2) The use of any drug if the FDA has determined that use to be contraindicated; or

(3) Any experimental drug not otherwise approved for any indication by the FDA.
Source: SL 2000, ch 242, § 3.



§ 58-17-103 Provisions limited to cancer or life threatening diseases.

58-17-103. Provisions limited to cancer or life threatening diseases. The provisions of §§ 58-17-100 to 58-17-106, inclusive, apply to drugs used in the treatment for cancer or life threatening diseases only, and nothing in §§ 58-17-100 to 58-17-106, inclusive, may be construed to create, impair, alter, limit, modify, enlarge, abrogate, or prohibit reimbursement for medications used in the treatment of any other disease or condition.

Source: SL 2000, ch 242, § 4.



§ 58-17-104 Deductibles, copayments, and managed care review not affected.

58-17-104. Deductibles, copayments, and managed care review not affected. Nothing in §§ 58-17-100 to 58-17-106, inclusive, may be construed to prevent the application of contractual deductibles or copayment provisions or managed care review.

Source: SL 2000, ch 242, § 5.



§ 58-17-105 Drugs used in research trials not covered.

58-17-105. Drugs used in research trials not covered. The following drugs or services are not subject to coverage under § 58-17-101:

(1) Any drug that is used in research trials sponsored by the manufacturer of that drug or a governmental entity; or

(2) Any drug or service furnished in a research trial, if the sponsor of the research trial furnishes the drug or service without charge to any participant in the research trial.
Source: SL 2000, ch 242, § 6.



§ 58-17-106 No reduction or limitation of coverage otherwise required by law.

58-17-106. No reduction or limitation of coverage otherwise required by law. Sections 58-17-100 to 58-17-106, inclusive, may not be used to reduce or limit coverage for off-label use of drugs otherwise required by law or contract.

Source: SL 2000, ch 242, § 7.



§ 58-17-107 Health insurance policies to provide coverage for prostate cancer screening.

58-17-107. Health insurance policies to provide coverage for prostate cancer screening. Every policy of health insurance that covers a male and that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide the following coverage for diagnostic screening for prostate cancer:

(1) An annual medically recognized diagnostic examination, including a digital rectal examination and a prostate-specific antigen test, as follows:

(a) For asymptomatic men aged fifty and over; and

(b) For men aged forty-five and over at high risk for prostate cancer; and

(2) For males of any age who have a prior history of prostate cancer, medically indicated diagnostic testing at intervals recommended by a physician, including the digital rectal examination, prostate-specific antigen test, and bone scan.
Source: SL 2001, ch 277, § 1.



§ 58-17-108 "Disability income insurance" defined.

58-17-108. "Disability income insurance" defined. For the purposes of §§ 58-17-108 to 58-17-112, inclusive, the term, disability income insurance, means a policy or certificate of insurance that primarily provides payment to or for the benefit of the policyholder or certificate holder based, in whole or in part, upon lost wages or other earned income or business or financial losses as a result of an inability to work due to sickness, injury, or a combination of sickness and injury.

Source: SL 2001, ch 276, § 1.



§ 58-17-109 Exclusion or reduction of benefits.

58-17-109. Exclusion or reduction of benefits. Any disability income insurance policy may include provisions that exclude or reduce benefits if the insured is collecting other benefits under a government program or is eligible to receive benefits under other insurance coverage. If the insured subsequently receives other benefits for a period for which the insurer paid benefits, the insurer may require reimbursement from the insured for any benefits already paid that otherwise would not have been paid. If the insured fails to make timely application for any other insurance coverage or governmental program for which that insured may be eligible, fails to actively and in good faith pursue all appeals procedures if benefits under other insurance or governmental program have been denied, or fails to produce satisfactory evidence that the applications have been made and the appeals pursued, benefits may be reduced or withheld.

Source: SL 2001, ch 276, § 2.



§ 58-17-110 Commencement of loss.

58-17-110. Commencement of loss. No disability income insurance policy may require the loss to commence less than thirty days after the date of the accident.

Source: SL 2001, ch 276, § 3.



§ 58-17-111 Minimum standards--Exceptions.

58-17-111. Minimum standards--Exceptions. Except for overhead expense, buy-sell coverage, or other similar business disability income insurance coverage, a disability income insurance policy shall meet the following minimum standards:

(1) Provide that periodic payments that are payable at ages after sixty-two and reduced solely on the basis of age are at least fifty percent of the amounts payable immediately prior to age sixty-two or in the case of an employer group plan that has twenty or more employees, that periodic payments are actuarially equivalent regardless of age;

(2) Contain an elimination period no greater than:

(a) Ninety days in the case of coverage providing a benefit of one year or less;

(b) One hundred eighty days in the case of coverage providing a benefit of more than one year but not greater than two years;

(c) Three hundred sixty-five days in the case of coverage providing a benefit of more than two years but not greater than five years; or

(d) Seven hundred thirty days in the case of coverage providing a benefit greater than five years resulting from sickness or injury;

(3) Provide a maximum benefit period of at least six months for long-term disability income insurance and at least twelve weeks for short-term disability income insurance. However, in the case of a policy covering disability arising out of pregnancy, childbirth, or miscarriage, the maximum benefit period may be one month, except if the plan is an employer plan with fifteen or more employees, then the maximum benefit period for pregnancy, childbirth, or miscarriage may not be less than the maximum benefit period for other covered disabilities;

(4) Include no reduction in benefits because of any cost of living increase in social security or similar benefits during a benefit period;

(5) Require only one elimination period if a policy provides total disability income benefits and partial disability income benefits.

A long-term disability income insurance policy may have longer elimination periods if the policy is issued in conjunction with or supplemental to a limited duration self-insured or other short-term disability income policy. The provisions of this section do not apply to an employer plan if at least fifty percent of the covered employee's disability income benefits are subject to federal income taxes.

Source: SL 2001, ch 276, § 4.



§ 58-17-112 Promulgation of rules regarding disability income policies--Content.

58-17-112. Promulgation of rules regarding disability income policies--Content. The director may promulgate rules pursuant to chapter 1-26 to protect the insurance-buying public with regard to disability income policies. However, the director shall take into account the effect any such rule may have on the availability of coverage. The rules may include:

(1) Definition of terms;

(2) Permissible exclusions;

(3) Return of premium provisions;

(4) Terms of renewability;

(5) Disclosure requirements;

(6) Benefit triggers, if such rules permit the use of activities of daily living as an acceptable benefit trigger; and

(7) Limitations, exceptions, and reductions.
Source: SL 2001, ch 276, § 5.



§ 58-17-113 , 58-17-114. Repealed .

58-17-113, 58-17-114. Repealed by SL 2015, ch 249, § 36, eff. Jan. 1, 2017.



§ 58-17-115 Repealed.

58-17-115. Repealed by SL 2015, ch 249, § 5.



§ 58-17-116 Repealed.

58-17-116. Repealed by SL 2015, ch 249, § 36, eff. Jan. 1, 2017.



§ 58-17-117 , 58-17-118. Repealed.

58-17-117, 58-17-118. Repealed by SL 2015, ch 249, §§ 6, 7.



§ 58-17-119 to 58-17-124. Repealed .

58-17-119 to 58-17-124. Repealed by SL 2015, ch 249, § 36, eff. Jan. 1, 2017.



§ 58-17-125 Repealed.

58-17-125. Repealed by SL 2015, ch 249, § 10.



§ 58-17-126 Repealed.

58-17-126. Repealed by SL 2015, ch 249, § 36, eff. Jan. 1, 2017.



§ 58-17-127 to 58-17-137. Repealed.

58-17-127 to 58-17-137. Repealed by SL 2015, ch 249, §§ 12 to 22.



§ 58-17-138 Repealed.

58-17-138. Repealed by SL 2015, ch 249, § 36, eff. Jan. 1, 2017.



§ 58-17-139 to 58-17-141. Repealed.

58-17-139 to 58-17-141. Repealed by SL 2015, ch 249, §§ 24 to 26.



§ 58-17-142 Maximum premium rates for plans issued prior to August 1, 2003--Rate provisions of § 58-17-75 to apply upon carrier's discontinuance of active marketing.

58-17-142. Maximum premium rates for plans issued prior to August 1, 2003--Rate provisions of § 58-17-75 to apply upon carrier's discontinuance of active marketing. Any carrier of any in force individual health benefit plan issued guarantee issued policies prior to August 1, 2003, for which rates are established pursuant to § 58-17-75, may set and charge a maximum premium rate of not more than two and two-tenths times the base premium rate until January 1, 2005, and may set and charge a maximum premium rate of not more than two and one-half times the base premium rate for each year thereafter, if the carrier actively markets individual major medical policies in this state during the entire year of 2003 and each year thereafter. If, in any year after 2003, the carrier discontinues actively marketing individual health benefit plans in this state, the premium rate provisions of § 58-17-75 apply to those policies in force issued guarantee issued policies from the date of the carrier's discontinuance of active marketing.

The provisions of this section apply only to grandfathered plans pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, as of January 1, 2015, and 29 C.F.R. § 2590, as of January 1, 2015, and 45 C.F.R. § 147, as of January 1, 2015.

Source: SL 2003 (SS), ch 2, § 1, eff. Sept. 26, 2003; SL 2015, ch 249, § 27.



§ 58-17-143 Repealed.

58-17-143. Repealed by SL 2015, ch 249, § 36, eff. Jan. 1, 2017.



§ 58-17-144 , 58-17-145. Repealed.

58-17-144, 58-17-145. Repealed by SL 2015, ch 249, §§ 28, 29.



§ 58-17-145.1 Deadline for submission of health claim under risk pool.

58-17-145.1. Deadline for submission of health claim under risk pool. Any person covered under a risk pool established pursuant to the provisions of § 58-17-113 in the State of South Dakota may submit a health claim within six months from June 30, 2015. Each claim shall be submitted in writing to the Bureau of Human Resources. A claim shall be paid in accordance with the South Dakota risk pool plan document in effect July 1, 2014, through June 30, 2015, inclusive.

Source: SL 2015, ch 249, § 30.



§ 58-17-146 Dental insurers prohibited from setting fees for noncovered service.

58-17-146. Dental insurers prohibited from setting fees for noncovered service. No contract between an insurer and a dentist may require a dentist to provide services for an insured at a fee set by the contract unless the services are covered services under the terms of the insured's plan or policy. For the purposes of this section, the term, covered services, means services reimbursable under the plan, policy, or contract, subject to such contractual limitations on benefits as may apply, including deductibles, waiting periods, frequency limitations, or charges over the benefit maximum.

Source: SL 2010, ch 239, § 1.



§ 58-17-147 Elective abortion coverage prohibited in qualified health plan offered through health insurance exchange.

58-17-147. Elective abortion coverage prohibited in qualified health plan offered through health insurance exchange. Pursuant to the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, no qualified health plan offered through a health insurance exchange established in the state may include elective abortion coverage.

For the purposes of this section, an elective abortion is an abortion performed for any reason other than a medical emergency as set forth in subdivision 34-23A-1(5).

Source: SL 2012, ch 245, §§ 1, 2.



§ 58-17-148 Qualified health plan sold through exchange to provide for placement through licensed insurance producer--Commissions.

58-17-148. Qualified health plan sold through exchange to provide for placement through licensed insurance producer--Commissions. Any qualified health plan as defined by the Patient Protection and Affordable Care Act of 2010 sold in South Dakota through a public health care exchange, as mandated by the Patient Protection and Affordable Care Act of 2010, shall provide for placement through a licensed insurance producer upon enrollment. Any commission paid by a health insurance carrier for the sale of a qualified health plan through a public health exchange shall be the same as a commission paid by the same health insurance carrier outside the public exchange for a similar plan.

Source: SL 2013, ch 249, § 1.



§ 58-17-149 Definitions regarding retrospective payment of clean claims for covered services provided during credentialing period.

58-17-149. Definitions regarding retrospective payment of clean claims for covered services provided during credentialing period. Terms used in §§ 58-17-149 to 58-17-152, inclusive, mean:

(1) "Application date," the date on which a health insurer or other entity responsible for the credentialing of health care professionals on behalf of the health insurer receives the health care professional's completed application for credentialing or change request;

(2) "Clean claim," as defined in § 58-12-19;

(3) "Health care professional," as defined in subdivision 58-17F-1(8);

(4) "Health insurer," as defined in subdivision 58-17-100(2);

(5) "Special Review," a supplemental review of a health care professional's completed application for credentialing or change request by a health insurer or other entity responsible for credentialing of health care professionals necessitated by credible evidence received by a health insurer or other entity responsible for credentialing of health care professionals as it relates to investigation of the following: action taken against the applicant's licensure status, action taken against the applicant's professional society status, verified complaints to facilities, or licensing agency regarding the applicant; the applicant's non-completion of training programs; a criminal proceeding brought against the applicant a malpractice claim brought against the applicant; loss of a Drug Enforcement Administration certificate or state-controlled substance certificate; loss of a Medicare or Medicaid certification status; or involuntary termination of credentialing by a different health insurer.
Source: SL 2014, ch 236, § 1.



§ 58-17-150 Retrospective payment of clean claims for covered services provided by health care professional during credentialing period--Requirements.

58-17-150. Retrospective payment of clean claims for covered services provided by health care professional during credentialing period--Requirements. A health insurer shall make retrospective payment for all clean claims submitted by a health care professional after the credentialing period for covered services provided by the health care professional during the credentialing period subject to all of the following:

(1) The credentialing period begins on the application date and ends on the date that the health insurer or other entity responsible for credentialing health care professionals on behalf of the health insurer has made a final determination approving the health care professional's application to be credentialed and notice has been sent;

(2) The health insurer or other entity responsible for credentialing health care professionals on behalf of the health insurer shall, electronically or in writing, notify an applicant of its determination regarding a properly completed application for credentialing within ninety days of receipt of an application containing all information required by the health insurer's credentialing form:

(a) If an incomplete application is received, the health insurer or other entity responsible for credentialing of health care professionals on behalf of the insurer shall notify the health care professional of the incomplete application as soon as possible, but no more than thirty days after receipt of the application. The notification shall itemize all documentation or other information that the insurer or entity must receive to complete the application. The health insurer or other entity responsible for credentialing of health care professionals on behalf of the insurer may request additional information if the information provided by the health care professional to the insurer or other entity responsible for credentialing of health care professionals on behalf of the insurer pursuant to this subsection is inaccurate, incomplete, or unclear;

(b) A health insurer or other entity responsible for credentialing of health care professionals may take additional time beyond the ninety days if a special review is required;

(3) The health care professional may not submit any claim to the health insurer during the credentialing period;

(4) A health insurer may not be required to pay any claim submitted by a health care professional during the credentialing period;

(5) The health insurer's time period for timely submission of claims may not begin until the credentialing period has ended. The health insurer's rules pertaining to timely submission may not be used to deny payment of any clean claim for medical services provided by a health care professional during the credentialing period, so long as the health care professional submits all such claims within the time period required by the health insurer's rules beginning on the date the health care professional receives notice that the healthcare professional is credentialed;

(6) Unless otherwise prohibited by law, after the health care professional is credentialed, the health care professional shall submit all claims to the health insurer for covered services provided by the health care professional during the credentialing period;

(7) After the health care professional is credentialed, a health insurer shall pay or deny all clean claims submitted by the health care professional for covered services provided by the health care professional during the credentialing period.
Source: SL 2014, ch 236, § 2.



§ 58-17-151 Applications to be credentialed.

58-17-151. Applications to be credentialed. Within ten business days of receiving a request for an application to be credentialed by a health care professional, a health insurer or other entity responsible for the credentialing of health care professionals on behalf of the health insurer shall send an application form to the professional, unless the application to be credentialed is available electronically on a public website. The application form shall identify and itemize all documentation and other information that the insurer or entity must receive in order for an application to be complete.

Source: SL 2014, ch 236, § 3.



§ 58-17-152 Application of §§ 58-17-149 to 58-17-151.

58-17-152. Application of §§ 58-17-149 to 58-17-151. Nothing in §§ 58-17-149 to 58-17-151, inclusive, applies to services provided by a health care professional that are covered by Medicaid, Medicare, TRICARE, or other health care benefit program subject to federal regulations regarding eligibility and provider payments. Nothing in §§ 58-17-149 to 58-17-151, inclusive, requires a health insurer or other entity responsible for credentialing health care professionals on behalf of the health insurer to take any action in violation of the requirements of the National Committee for Quality Assurance (NCQA) or Utilization Review Accreditation Commission (URAC).

Nothing in §§ 58-17-149 to 58-17-151, inclusive, requires a health insurer or other entity responsible for credentialing health care professionals on behalf of the health insurer to credential a health care professional or to permit a non-credentialed health care professional to participate in the health insurer's provider network.

Source: SL 2014, ch 236, § 4.



§ 58-17-153 Coverage for treatment of hearing impairment for persons under age nineteen.

58-17-153. Coverage for treatment of hearing impairment for persons under age nineteen. Any qualified health plan issued on or after January 1, 2015, that offers coverage for professional audiology services shall include coverage for medically necessary physician services appropriate for the treatment of hearing impairment to a person under the age of nineteen. This shall include professional services rendered by an audiologist licensed pursuant to chapter 36-24.

The benefits provided shall be subject to the same dollar limits, deductibles, coinsurance and other limitations provided for other covered benefits in the policy.

Nothing in this section requires the payment by the health plan of hearing aids, devices, or equipment to correct hearing impairment or loss.

Source: SL 2014, ch 237, § 1.



§ 58-17-154 Definitions for §§ 58-17-155 to 58-17-162.

58-17-154. (Text of section effective until January 1, 2018) Definitions for §§ 58-17-155 to 58-17-162. Terms used in §§ 58-17-155 to 58-17-162, inclusive, mean:

(1) "Applied behavior analysis," the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relationship between environment and behavior;

(2) "Autism spectrum disorder," a complex neurodevelopmental medical disorder characterized by social impairment, communication difficulties, and restricted, repetitive, and stereotyped patterns of behavior;

(3) "Behavioral health treatment," evidence-based interventions that:

(a) Achieve specific improvements in functional capacity of a person; and

(b) Are provided by a licensed or certified practitioner as provided in § 58-17-159;

(4) "Treatment," evidence-based care which is prescribed or ordered for a person diagnosed with an autism spectrum disorder by a licensed physician or psychologist, including:

(a) Behavioral health treatment;

(b) Pharmacy care; and

(c) Therapeutic care.

(Text of section effective January 1, 2018) Terms used in §§ 58-17-155 to 58-17-162, inclusive, mean:

(1) "Applied behavior analysis," the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relationship between environment and behavior;

(2) "Autism spectrum disorder," a complex neurodevelopmental medical disorder characterized by social impairment, communication difficulties, and restricted, repetitive, and stereotyped patterns of behavior;

(3) "Behavioral health treatment," evidence-based interventions that:

(a) Achieve specific improvements in functional capacity of a person; and

(b) Are provided or supervised by a licensed practitioner as provided in § 58-17-159;

(4) "Treatment," evidence-based care which is prescribed or ordered for a person diagnosed with an autism spectrum disorder by a licensed physician or psychologist, including:

(a) Behavioral health treatment;

(b) Pharmacy care; and

(c) Therapeutic care.
Source: SL 2015, ch 250, § 1; SL 2017, ch 212, § 1, eff. Jan. 1, 2018.



§ 58-17-155 Exceptions to application of §§ 58-17-154 to 58-17-162.

58-17-155. Exceptions to application of §§ 58-17-154 to 58-17-162. Nothing in §§ 58-17-154 to 58-17-162, inclusive, applies to nongrandfathered plans in the individual and small group markets that are required to include essential health benefits under the federal Patient Protection and Affordable Care Act of 2010, as in effect on January 1, 2015, or to Medicare supplement, accident-only, specified disease, hospital indemnity, disability income, long-term care, major medical policies with a limited duration of less than twelve months, or other limited benefit hospital insurance policies, or any plan or coverage exempted from state regulation by the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. 18, as in effect on January 1, 2015.

Source: SL 2015, ch 250, § 2.



§ 58-17-156 Policies, contracts, certificates, and plans subject to §§ 58-17-154 to 58-17-162.

58-17-156. Policies, contracts, certificates, and plans subject to §§ 58-17-154 to 58-17-162. Except as provided in § 58-17-155, §§ 58-17-154 to 58-17-162, inclusive, apply to all individual and group health insurance policies, contracts, and certificates issued by health carriers as defined in subdivision 58-17H-1(19) and self-funded nonfederal governmental plans with the exception of the state employee health plan sponsored by the State of South Dakota.

Source: SL 2015, ch 250, § 3.



§ 58-17-157 Coverage for applied behavior analysis for treatment of autism spectrum disorders.

58-17-157. Coverage for applied behavior analysis for treatment of autism spectrum disorders. Every policy, contract, certificate, or plan subject to the provisions of §§ 58-17-154 to 58-17-162, inclusive, shall provide coverage for applied behavior analysis for the treatment of autism spectrum disorders consistent with §§ 58-17-154 to 58-17-162, inclusive.

Source: SL 2015, ch 250, § 4.



§ 58-17-158 Authorization, prior approval, and other care management requirements--Annual maximum benefit.

58-17-158. Authorization, prior approval, and other care management requirements--Annual maximum benefit. Coverage for an applied behavior analysis may be subject to pre-authorization, prior approval, and other care management requirements including limits on the number of individual visits a person may make for applied behavior analysis subject to the general care management provisions of the plan, and may be subject to dollar limits, deductibles, copayments, or coinsurance provisions that apply to other medical or surgical services covered under the policy. The coverage for applied behavior analysis shall provide an annual maximum benefit that may not be less than the following:

(1) Through age 6 $36,000

(2) Age 7 through age 13 $25,000

(3) Age 14 through age 18 $12,500
Source: SL 2015, ch 250, § 5.



§ 58-17-159 Qualifications of person performing applied behavior analysis (Effective until January 1, 2018).

58-17-159. (Text of section effective until January 1, 2018) Qualifications of person performing applied behavior analysis. Any person who performs applied behavior analysis shall:

(1) Be licensed by the South Dakota Board of Medical and Osteopathic Examiners or the Board of Examiners of Psychologists; or

(2) Have a master's degree or a doctoral degree and be certified by the National Behavior Analyst Certification Board with a designation of board certified behavior analyst.

Supervisory services performed by such practitioners are not required to be covered.

(Text of section effective January 1, 2018) Qualifications of person performing or supervising applied behavior analysis. Any person who performs or supervises applied behavior analysis shall:

(1) Be licensed by the South Dakota Board of Medical and Osteopathic Examiners or the Board of Examiners of Psychologists and have documented training and competence in applied behavior analysis; or

(2) Be licensed by the South Dakota Board of Social Workers as a licensed behavior analyst.
Source: SL 2015, ch 250, § 6; SL 2017, ch 212, § 2, eff. Jan. 1, 2018.



§ 58-17-159 Qualifications of person performing or supervising applied behavior analysis (Effective January 1, 2018).

58-17-159. (Text of section effective until January 1, 2018) Qualifications of person performing applied behavior analysis. Any person who performs applied behavior analysis shall:

(1) Be licensed by the South Dakota Board of Medical and Osteopathic Examiners or the Board of Examiners of Psychologists; or

(2) Have a master's degree or a doctoral degree and be certified by the National Behavior Analyst Certification Board with a designation of board certified behavior analyst.

Supervisory services performed by such practitioners are not required to be covered.

(Text of section effective January 1, 2018) Qualifications of person performing or supervising applied behavior analysis. Any person who performs or supervises applied behavior analysis shall:

(1) Be licensed by the South Dakota Board of Medical and Osteopathic Examiners or the Board of Examiners of Psychologists and have documented training and competence in applied behavior analysis; or

(2) Be licensed by the South Dakota Board of Social Workers as a licensed behavior analyst.
Source: SL 2015, ch 250, § 6; SL 2017, ch 212, § 2, eff. Jan. 1, 2018.



§ 58-17-160 Review of treatment.

58-17-160. (Text of section effective until January 1, 2018) Review of treatment. A health carrier or plan provider subject to §§ 58-17-154 to 58-17-162, inclusive, shall have the right to request a review of the treatment that a person is receiving not more than once every three months unless the insurer and the person's licensed physician or licensed psychologist execute an agreement that a more frequent review is necessary. Any agreement regarding the right to review a treatment plan more frequently applies only to a particular person receiving applied behavior analysis and may not apply to all persons receiving applied behavior analysis by a licensed physician, licensed psychologist, or board certified behavior analyst. The cost of obtaining a review under this section shall be paid by the health carrier or plan.

(Text of section effective January 1, 2018) A health carrier or plan provider subject to §§ 58-17-154 to 58-17-162, inclusive, shall have the right to request a review of the treatment that a person is receiving not more than once every three months unless the insurer and the person's licensed physician or licensed psychologist execute an agreement that a more frequent review is necessary. Any agreement regarding the right to review a treatment plan more frequently applies only to a particular person receiving applied behavior analysis and may not apply to all persons receiving applied behavior analysis by a licensed physician, licensed psychologist, or licensed behavior analyst. The cost of obtaining a review under this section shall be paid by the health carrier or plan.

Source: SL 2015, ch 250, § 7; SL 2017, ch 212, § 3, eff. Jan. 1, 2018.



§ 58-17-161 Services under individualized service plan, family service plan, or education program.

58-17-161. Services under individualized service plan, family service plan, or education program. Nothing in §§ 58-17-154 to 58-17-162, inclusive, may be construed to affect any obligation to provide services to a person under an individualized family service plan, an individualized education program, or an individualized service plan.

Source: SL 2015, ch 250, § 8.



§ 58-17-162 Effective date of §§ 58-17-154 to 58-17-161.

58-17-162. Effective date of §§ 58-17-154 to 58-17-161. The effective date of §§ 58-17-154 to 58-17-161, inclusive, is the first plan year, policy year, or renewal date on or after January 1, 2016.

Source: SL 2015, ch 250, § 9.



§ 58-17-163 Dental care insurers to honor assignment of benefits.

58-17-163. Dental care insurers to honor assignment of benefits. Any insurer that provides dental care insurance to a person shall honor an assignment, made in writing by the person insured under the policy, of payments due under the policy to a dentist or a dental corporation for dental care services provided to the person that is insured under the policy. Upon notice of the assignment, the insurer shall make payments directly to the dentist or dental corporation providing the dental care services. A dentist or dental corporation with a valid assignment may bill the insurer and notify the insurer of the assignment. Upon request of the insurer, the dentist or dental corporation shall provide a copy of the assignment to the insurer.

Source: SL 2017, ch 213, § 1.



§ 58-17-164 Revocation of assignment of dental insurance benefits.

58-17-164. Revocation of assignment of dental insurance benefits. A person may revoke an assignment made pursuant to § 58-17-163 with or without the consent of the dentist or dental corporation. The revocation shall be in writing. The person shall provide notice of the revocation to the insurer. The insurer shall send a copy of the revocation notice to the dentist or dental corporation subject to the assignment. The revocation is effective when both the insurer and the dentist or dental corporation have received a copy of the revocation notice. The revocation is only effective for any charges incurred after both parties have received the revocation notice.

Source: SL 2017, ch 213, § 2.



§ 58-17-165 Reimbursement of payment from insured following receipt of payment from insurer.

58-17-165. Reimbursement of payment from insured following receipt of payment from insurer. If, under an assignment authorized in § 58-17-163, a dentist or dental corporation collects payment from a person and subsequently receives payment from the insurer, the dentist or dental corporation shall reimburse the person, less any applicable copayments, deductibles, or coinsurance amounts, within forty-five days.

Source: SL 2017, ch 213, § 3.



§ 58-17-166 Scope of benefits not affected--Medical benefits not included.

58-17-166. Scope of benefits not affected--Medical benefits not included . Nothing in §§ 58-17-163 to 58-17-165, inclusive, limits an insurer's ability to determine the scope of the insurer's benefits, services, or any other terms of the insurer's policies or to negotiate any contract with a licensed health care provider regarding reimbursement rates or any other lawful provisions.

The provisions of §§ 58-17-163 to 58-17-166, inclusive, apply only to any policy of insurance insuring dental care services. The provisions of §§ 58-17-163 to 58-17-166, inclusive, do not apply to any service payable as a medical benefit pursuant to a health benefit plan as defined in subdivision 58-17-66(9).

Source: SL 2017, ch 213, § 4.






Chapter 17A - Medicare Supplement Policies

§ 58-17A-1 Definition of terms.

58-17A-1. Definition of terms. Terms used in this chapter mean:

(1) "Applicant," in the case of an individual medicare supplement policy or subscriber contract, the person who seeks to contract for insurance benefits; and in the case of a group medicare supplement policy or subscriber contract, the proposed certificate holder;

(2) "Certificate," any certificate issued under a group medicare supplement policy, which policy has been delivered or issued for delivery in this state;

(3) "Certificate form," the form on which the certificate is delivered or issued for delivery by the issuer;

(4) "Issuer," includes insurance companies, fraternal benefit societies, health care service plans, health maintenance organizations, and any other entity delivering or issuing for delivery in this state medicare supplement policies or certificates;

(5) "Medicare," the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965 and as amended through December 31, 1991;

(6) "Medicare supplement policy," a group or individual policy of health insurance or a subscriber contract of nonprofit hospital, medical and surgical service plans, or health maintenance organizations, which is advertised, marketed, or designed primarily as a supplement to reimbursements under medicare for the hospital, medical or surgical expenses of persons eligible for medicare. The term does not include insurance policies or health care benefit plans, including group conversion policies, provided to medicare eligible persons which policies are not marketed or held to be medicare supplement policies or benefit plans, nor does it apply to a policy or contract of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations. The term does not include a policy issued pursuant to a contract under Section 1876 of the federal Social Security Act, 42 U.S.C. § 1395 et seq., or a policy issued under a demonstration project specified in 42 U.S.C. § 1395ss(g)(i). The term does not include any medicare advantage plan established under Medicare Part C, any outpatient prescription drug plan established under Medicare Part D, or any health care prepayment plan that provides benefits pursuant to an agreement under § 1833(a)(1)(A) of the Social Security Act;

(7) "Policy form," the form on which the policy is delivered or issued for delivery by the issuer.
Source: SL 1982, ch 360, § 1; SL 1989, ch 431, § 1; SL 1990, ch 396, § 1; SL 1992, ch 347, § 1; SL 1996, ch 293, § 1; SL 2005, ch 267, § 1.



§ 58-17A-2 Regulations to establish specific standards for policy provisions.

58-17A-2. Regulations to establish specific standards for policy provisions. The director shall promulgate rules pursuant to chapter 1-26 to establish specific standards and requirements for medicare supplement policies and certificates. The standards and requirements shall be in addition to and in accordance with applicable laws of this state and may cover, but are not limited to:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Nonduplication of coverage;

(4) Probationary periods;

(5) Benefit limitations, exceptions, and reductions;

(6) Elimination periods;

(7) Requirements for replacement;

(8) Recurrent conditions;

(9) Definitions of terms;

(10) Filing requirements for forms and rates and rate schedules;

(11) Marketing practices;

(12) Reporting practices;

(13) Compensation arrangements between insurers or other entities and their agents, representatives, or producers;

(14) Suitability and appropriateness of policy sold;

(15) Data on application forms;

(16) Continuation and conversion rights;

(17) Loss ratio requirements and refund and credit calculations;

(18) Suspension and reinstitution of coverage; and

(19) Refund of premium for duplication and suspension and reinstitution of coverage.

The director may promulgate rules pursuant to chapter 1-26 that specify prohibited policy or certificate provisions not otherwise specifically authorized by statute which, in the opinion of the director, are unjust, unfair, or unfairly discriminatory to any person insured or proposed for coverage under a medicare supplement policy or certificate. The director may also promulgate rules assuring public access to rate and form information, establishing procedures for rate and form approvals or disapprovals, and establishing a uniform methodology for calculating and reporting loss ratios.

The director shall promulgate rules pursuant to chapter 1-26 to establish minimum standards for benefits and claims payment under medicare supplement policies and certificates and to establish procedures for rate hearings.

Source: SL 1982, ch 360, § 2; SL 1989, ch 431, § 2; SL 1990, ch 396, § 2; SL 1992, ch 347, § 2.



§ 58-17A-3 Preexisting conditions--Policy provisions.

58-17A-3. Preexisting conditions--Policy provisions. Notwithstanding any other provision of law, a medicare supplement policy or certificate may not exclude or limit benefits for losses incurred more than six months from the effective date of coverage for a preexisting condition. The policy or certificate may not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

Source: SL 1982, ch 360, § 3; SL 1992, ch 347, § 3.



§ 58-17A-3.1 Preexisting conditions provision prohibited in replacement policy--Exception.

58-17A-3.1. Preexisting conditions provision prohibited in replacement policy--Exception. A policy or certificate of insurance providing medicare supplement benefits which is sold to a consumer to replace an existing, in-force medicare supplement policy may not contain any provision limiting payment of benefits due to preexisting conditions of the insured except, if there is any time period remaining relating to the exclusion of coverage for preexisting conditions as specified in the underlying policy, that remaining waiting period for coverage of preexisting conditions shall apply to the new policy unless the policy otherwise provides a lesser waiting period. The waiver applies to all time periods applicable to preexisting conditions, waiting periods, elimination periods, and probationary periods in the new medicare supplement.

Source: SL 1989, ch 432, § 1; SL 1997, ch 291, § 2.



§ 58-17A-4 Reasonable benefits required--Regulations to establish minimum standard from loss ratios--Policies issued through mail or mass media advertising.

58-17A-4. Reasonable benefits required--Regulations to establish minimum standard from loss ratios--Policies issued through mail or mass media advertising. Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premium charged. The director shall issue regulations to establish minimum standards for loss ratios of medicare supplement policies on the basis of incurred claims experience or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis and earned premiums and in accordance with accepted actuarial principles and practices. For purposes of regulations issued pursuant to this section, medicare supplement policies issued as a result of solicitations of individuals through the mail or mass media advertising, including both print and broadcast advertising, shall be treated as individual policies.

Source: SL 1982, ch 360, § 4; SL 1989, ch 431, § 3; SL 1992, ch 347, § 4.



§ 58-17A-4.1 Repealed.

58-17A-4.1. Repealed by SL 1992, ch 347, § 5



§ 58-17A-5 Outline of coverage delivered at time of application for insurance.

58-17A-5. Outline of coverage delivered at time of application for insurance. To provide for full and fair disclosure in the sale of medicare supplement policies, no medicare supplement policy or certificate may be delivered or issued for delivery in this state and no certificate may be delivered pursuant to a group medicare supplement policy delivered or issued for delivery in this state unless an outline of coverage is delivered to the applicant at the time application is made. The director shall prescribe the format and content of the outline of coverage required by this section. For purposes of this section, "format" means style, arrangements, and overall appearance, including such items as size, color, and prominence of type and the arrangement of text and captions. The outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the exceptions, reductions and limitations contained in the policy;

(3) A statement of the renewal provisions, including any reservation by the issuer of a right to change premiums and disclosure of the existence of any automatic renewal premium increases based on the policyholder's age; and

(4) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.
Source: SL 1982, ch 360, § 5; SL 1992, ch 347, § 6.



§ 58-17A-6 Informational brochures.

58-17A-6. Informational brochures. The director may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for medicare which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of medicare. Except in the case of direct response insurance policies or certificates, the director may require by regulation that the information brochure be provided to any prospective insureds eligible for medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies or certificates, the director may require by regulation that the prescribed brochure be provided upon request to any prospective insureds eligible for medicare but in no event later than the time of policy delivery.

Source: SL 1982, ch 360, § 6; SL 1992, ch 347, § 7.



§ 58-17A-7 Health insurance policies--Requirements for information regarding medicare coverage.

58-17A-7. Health insurance policies--Requirements for information regarding medicare coverage. The director may promulgate rules pursuant to chapter 1-26 for captions or notice requirements determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not medicare supplement coverages, for all health insurance policies sold to persons eligible for medicare other than medicare supplement policies and disability income policies.

The director may promulgate rules pursuant to chapter 1-26 to govern the full and fair disclosure of information, marketing, and conduct of insurance producers in connection with the replacement of health insurance policies, subscriber contracts, and certificates by persons eligible for medicare.

Source: SL 1982, ch 360, § 7; SL 1989, ch 431, § 7; SL 1992, ch 347, § 8; SL 1996, ch 293, § 2; SL 1997, ch 291, § 1; SL 2001, ch 286, § 119.



§ 58-17A-8 Notice of right to return and right to premium refund printed in medicare supplement policies and certificates--Payment of refund.

58-17A-8. Notice of right to return and right to premium refund printed in medicare supplement policies and certificates--Payment of refund. Medicare supplement policies and certificates shall have a notice prominently printed on the first page of the policy or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason.

Any refund made pursuant to this section shall be paid directly to the applicant by the issuer within thirty days of receipt of the returned policy.

Source: SL 1982, ch 360, § 8; SL 1989, ch 431, § 8; SL 1992, ch 347, § 9.



§ 58-17A-8.1 Issuance of policies by insurance company, nonprofit hospital service plan, medical service corporation, or fraternal benefit society--Delivery receipts--Certificates of mailing--Term of retention.

58-17A-8.1. Issuance of policies by insurance company, nonprofit hospital service plan, medical service corporation, or fraternal benefit society--Delivery receipts--Certificates of mailing--Term of retention. An issuer shall issue policies in this state for which an examination period is required in accordance with one of the following methods:

(1) If the policy is delivered by an insurance producer, a receipt shall be signed by the policyowner acknowledging delivery of the policy. The receipt shall include the policy number and the date of the delivery;

(2) If the policy is delivered by mail, it shall be sent by registered or certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyowner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyowner ten days from the date of mailing.

The receipts and the certificates of mailing described in this section shall be retained by the issuer for five years. If a producer obtains the delivery receipt, the producer shall forward the signed delivery receipt to the insurer.

Source: SL 1982, ch 28, § 18; SL 1987, ch 374, § 4; SL 1992, ch 347, § 10; SL 2001, ch 286, § 120; SL 2003, ch 249, § 1.



§ 58-17A-9 Regulations subject to Administrative Procedures Act.

58-17A-9. Regulations subject to Administrative Procedures Act. Regulations promulgated pursuant to this chapter shall be subject to the provisions of chapter 1-26.

Source: SL 1982, ch 360, § 9.



§ 58-17A-10 Filing requirements--Master policy--Rates, rating schedules, and supporting documentation--Riders or amendments to delete outpatient prescription drug benefits.

58-17A-10. Filing requirements--Master policy--Rates, rating schedules, and supporting documentation--Riders or amendments to delete outpatient prescription drug benefits. Every issuer providing group medicare supplement insurance benefits to a resident of this state shall file a copy of the master policy and any certificate used in this state in accordance with the filing requirements and procedures applicable to group medicare supplement policies issued in this state.

Every issuer providing medicare supplement policies or certificates in this state shall annually file its rates, rating schedule, and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this state. All filings of rates and rating schedules shall demonstrate that the actual and expected losses in relation to premiums comply with the requirements of this chapter.

An issuer shall file any riders or amendments to policy or certificate forms to delete outpatient prescription drug benefits as required by the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 for any policy or certificate issued in this state.

Source: SL 1989, ch 431, § 4; SL 1992, ch 347, § 11; SL 2005, ch 267, § 2.



§ 58-17A-11 Premiums to be adjusted to produce a loss ratio conforming with minimum standards--Form of adjustments.

58-17A-11. Premiums to be adjusted to produce a loss ratio conforming with minimum standards--Form of adjustments. Every issuer providing medicare supplement insurance or benefits to a resident of this state shall make premium adjustments as are necessary to produce an expected loss ratio under a policy or certificate as will conform with minimum loss ratio standards for medicare supplement policies and certificates which is expected to result in a loss ratio at least as great as that originally anticipated in the rates used to produce current premiums by the issuer. No premium adjustment which would modify the loss ratio experience under the policy other than the adjustments described herein may be made with respect to a policy at any time other than upon its renewal date. Premium adjustments shall be in the form of refunds or premium credits and shall be made no later than upon renewal if a credit is given, or within sixty days of the renewal date if a refund is provided to the premium payer.

Source: SL 1989, ch 431, § 5; SL 1992, ch 347, § 12.



§ 58-17A-12 Repealed.

58-17A-12. Repealed by SL 1990, ch 396, § 3



§ 58-17A-13 Review of advertisements of issuers providing medicare supplement insurance.

58-17A-13. Review of advertisements of issuers providing medicare supplement insurance. Every issuer providing medicare supplement insurance policies or certificates in this state shall provide, prior to its use, a copy of any advertisement used in this state whether through written, radio, or television medium to the director for review.

Source: SL 1989, ch 431, § 9; SL 1992, ch 347, § 13.



§ 58-17A-14 Requirements for replacement of policy.

58-17A-14. Requirements for replacement of policy. An issuer replaces a medicare supplement policy if:

(1) The issuer discontinues or does not renew a medicare supplement policy and offers an alternative medicare supplement policy to its insured; or

(2) The newer policy has an effective date which coincides with or which is within thirty days after the date the older policy covering that same insured discontinued. An issuer does not violate medicare supplement replacement requirements unless that issuer or its representative knew or reasonably should have known of the older policy.
Source: SL 1989, ch 432, § 2; SL 1992, ch 347, § 14; SL 1993, ch 361; SL 1995, ch 279.



§ 58-17A-15 Sale of second policy prohibited except as replacement--Liability of issuer.

58-17A-15. Sale of second policy prohibited except as replacement--Liability of issuer. No issuer or insurance producer may sell a medicare supplement policy to a person who has an existing, in force medicare supplement policy unless the issuer or insurance producer is replacing the existing coverage. However, no issuer is liable beyond a refund of premium for the duplication of such medicare supplement coverage when a statement, signed by the insured, is obtained from the insured verifying that no other medicare supplement coverage is then in effect.

Source: SL 1989, ch 432, § 3; SL 1992, ch 347, § 15; SL 2001, ch 286, § 121.



§ 58-17A-16 Additional penalties for violation of title.

58-17A-16. Additional penalties for violation of title. In addition to any other applicable penalties or other administrative remedies for violations of this title, the director may require issuers violating any provision of this chapter or rules promulgated pursuant to this chapter to cease marketing any medicare supplement policy or certificate in this state which is related directly or indirectly to a violation, or may require such issuer to take such actions as are necessary to comply with the provisions of this chapter, or both.

Source: SL 1992, ch 347, § 16.



§ 58-17A-17 Conditional or discriminatory policy or certificate prohibited.

58-17A-17. Conditional or discriminatory policy or certificate prohibited. No issuer may deny or condition the issuance or effectiveness of any medicare supplement policy or certificate available for sale in this state, nor discriminate in the pricing of a policy or certificate because of the health status, claims experience, receipt of health care, or medical condition of an applicant if an application for a policy or certificate is submitted prior to or during the six-month period beginning with the first day of the month in which an individual is sixty-five years of age or older and is enrolled for benefits under medicare part B. Each medicare supplement policy and certificate currently available from an issuer shall be made available to all applicants who qualify under this section without regard to age.

This does not prevent the exclusion of benefits under a policy or certificate during the first six months based on a preexisting condition for which the policyholder or certificate holder received treatment or was otherwise diagnosed during the six months before the policy or certificate became effective.

Source: SL 1992, ch 347, § 17; SL 1996, ch 293, § 3.






Chapter 17B - Standards For Long-Term Care Insurance

§ 58-17B-1 Scope.

58-17B-1. Scope. This chapter applies to policies delivered or issued for delivery in this state on or after July 1, 1989. This law does not supersede the obligations of entities subject to this chapter to comply with other applicable insurance laws insofar as they do not conflict with this chapter. Laws and rules designed and intended to apply to medicare supplement insurance policies may not be applied to long-term care insurance. A policy which is not advertised, marketed, or offered as long-term care insurance or nursing facility insurance need not meet the requirements of this chapter.

Source: SL 1989, ch 440, § 1.



§ 58-17B-2 Definition of terms.

58-17B-2. Definition of terms. Terms used in this chapter mean:

(1) "Applicant,"

(a) In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; and

(b) In the case of a group long-term care insurance policy, the proposed certificate holder;

(2) "Certificate," any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this state;

(3) "Director," the director of the Division of Insurance in this state;

(4) "Group long-term care insurance," a long-term care insurance policy which is delivered or issued for delivery in this state and issued to:

(a) One or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof or for members or former members or a combination thereof, of the labor organizations; or

(b) Any professional, trade, or occupational association for its members or former or retired members, or combination thereof, if such association:

(i) Is composed of individuals all of whom are or were actively engaged in the same profession, trade or occupation; and

(ii) Has been maintained in good faith for purposes other than obtaining insurance; or

(c) An association or a trust or the trustee of a fund established, created, or maintained for the benefit of members of one or more associations. Prior to advertising, marketing, or offering such policy within this state, the association or associations, or the insurer of the association or associations, shall file evidence with the director that the association or associations have at the outset a minimum of one hundred persons and have been organized and maintained in good faith for purposes other than that of obtaining insurance; have been in active existence for at least one year; and have a constitution and bylaws which provide that:

(i) The association or associations hold regular meetings not less than annually to further purposes of the members;

(ii) Except for credit unions, the association or associations collect dues or solicit contributions from members; and

(iii) The members have voting privileges and representation on the governing board and committees.

Thirty days after such filing the association or associations will be considered to have satisfied such organizational requirements, unless the director makes a finding that the association or associations have not satisfied those organizational requirements.

(d) A group other than as described in this section subject to a finding by the director that:

(i) The issuance of the group policy is not contrary to the best interest of the public;

(ii) The issuance of the group policy would result in economies of acquisition or administration; and

(iii) The benefits are reasonable in relation to the premiums charged;

(5) "Guaranteed renewable,"

(a) The insured has the right to continue the long-term care insurance in force by the timely payment of premiums; and

(b) The insurer has no unilateral right to make any change in provisions of the policy or rider while the insurance is in force and cannot decline to renew the policy. However, rates may be revised by the insurer on a class basis subject to approval by the Division of Insurance;

(6) "Long-term care insurance," any insurance policy or rider advertised, marketed, offered, or designed to provide coverage for not less than twelve consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis; for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance or personal care services, provided in a setting other than an acute care unit of a hospital. Such term includes group and individual policies or riders whether issued by insurers; fraternal benefit societies; nonprofit health, hospital and medical service corporations; prepaid health plans; health maintenance organizations or any similar organization. Long-term care insurance does not include any insurance policy which is offered primarily to provide basic medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement, accident only coverage, specified disease or specified accident coverage or limited benefit health coverage;

(7) "Mental or nervous disorder," may not be defined more restrictively than including neurosis, psychoneurosis, psychopathy, psychosis, or mental or emotional disease or disorder. However, no policy, contract or rider may exclude or limit benefits on the basis of organic brain disease, including alzheimer's disease or senile dementia;

(8) "Policy," any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by an insurer; fraternal benefit society; nonprofit health, hospital, or medical service corporation; prepaid health plan; health maintenance organization or any similar organization.
Source: SL 1989, ch 440, § 2; SL 2007, ch 289, § 1.



§ 58-17B-3 Minimum requirements for individual policy.

58-17B-3. Minimum requirements for individual policy. An individual policy delivered or issued for delivery may not contain provisions less favorable to the insured than "guaranteed renewable" for life.

Source: SL 1989, ch 440, § 3.



§ 58-17B-4 Adoption of rules--Standards for disclosure.

58-17B-4. Adoption of rules--Standards for disclosure. The director may adopt rules, pursuant to chapter 1-26, that include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, marketing, and definitions of terms.

The director shall develop minimum standards for benefits contained in the marketing and sale of long-term care coverage or other coverages containing long-term care benefits which do not provide institutional care benefits. The standards shall be established by rules promulgated pursuant to chapter 1-26. The standards shall take into consideration the special status of persons in the long-term care insurance market and be designed to afford protection of the public through disclosure and other informational requirements, minimum requirements for coverages and exclusions contained in such policies or certificates, prohibition or prescription of marketing or sales practices, financial and solvency requirements, disclosure and requirements relating to incontestability, and requirements for the continuity of coverage through continuation, conversion, or reinstatement. The director shall design standards to prohibit unjust, unfair, or discriminatory treatment of any person insured or proposed for coverage under this chapter. The director may adopt nationally developed standards to the extent that those standards are appropriate for the state considering the impact on the availability and cost of the insurance and the health care delivery system existing in South Dakota. The standards may include minimum amounts of coverage not otherwise specified in this chapter; the definitions; type, number, and use of benefit triggers such as activities of daily living, the types of facilities, and criteria for reimbursement for assisted living centers; requirements for home health care and home health agencies; the content and use of application forms; when and how coverage must be extended; and reports from insurers and others engaged in the business of long-term care insurance relating to how insureds have been treated and how compliance with this chapter has been achieved.

Source: SL 1989, ch 440, § 4; SL 1996, ch 294.



§ 58-17B-5 Grounds for termination and certain provisions prohibited.

58-17B-5. Grounds for termination and certain provisions prohibited. No long-term care insurance policy may:

(1) Be cancelled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder; or

(2) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care.
Source: SL 1989, ch 440, § 5; SL 1990, ch 398, § 1.



§ 58-17B-5.1 Replacement of policy--Waiver of time periods.

58-17B-5.1. Replacement of policy--Waiver of time periods. If a long-term care policy replaces another long-term care policy issued by the company or by an affiliated company, the insurer shall waive any time period applicable to preexisting conditions, waiting periods, elimination periods, and probationary periods in the new long-term care policy for similar benefits to the extent such time was spent under the original policy.

Source: SL 1990, ch 398, § 2.



§ 58-17B-6 Defining "preexisting conditions"--Requirements--Exclusions for loss or confinement--Extending limitation periods.

58-17B-6. Defining "preexisting conditions"--Requirements--Exclusions for loss or confinement--Extending limitation periods. No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in subdivision 58-17B-2(4)(a):

(1) Shall use a definition of "preexisting condition" which is more restrictive than the following: Preexisting condition means a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months preceding the effective date of coverage of an insured person;

(2) May exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

The director may extend the limitation periods set forth herein as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public. The definition of "preexisting condition" does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subdivision (2) of this section expires. No long-term care insurance policy or certificates may exclude or use waivers or riders of any kind to exclude, limit or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subdivision (2) of this section.

Source: SL 1989, ch 440, § 6.



§ 58-17B-7 Requirements for long-term care insurance policies--Post-confinement, post-acute care, or recuperative benefits.

58-17B-7. Requirements for long-term care insurance policies--Post-confinement, post-acute care, or recuperative benefits. No long-term care insurance policy may be delivered or issued for delivery in this state if the policy:

(1) Conditions eligibility for any benefits on a prior hospitalization requirement;

(2) Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care; or

(3) Conditions eligibility for any benefits other than waiver of premium, post-confinement, post-acute care or recuperative benefits on a prior institutionalization requirement.

Post-confinement, post-acute care, or recuperative benefits do not include home health care, adult day care, or any other benefit based on treatment or services received.

A long-term care insurance policy, continuing post-confinement, post-acute care, or recuperative benefits, shall clearly label, in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits," such limitations or conditions, including any required number of days of confinement.

A long-term care insurance policy or rider which conditions eligibility of non-institutional benefits on the prior receipt of institutional care may not require a prior institutional stay of more than thirty days, except waiver of premium which may not require a prior institutional stay of more than ninety days.

Source: SL 1989, ch 440, § 7; SL 1991, ch 401.



§ 58-17B-8 Adoption of rules to establish loss ratio standards.

58-17B-8. Adoption of rules to establish loss ratio standards. The director may adopt rules, pursuant to chapter 1-26, establishing loss ratio standards for long-term care insurance policies provided that a specific reference to long-term insurance policies is contained in the regulation.

Source: SL 1989, ch 440, § 9.



§ 58-17B-9 Policyholder's right to return--Notice.

58-17B-9. Policyholder's right to return--Notice. Long-term care insurance policyholders shall have the right to return the policy within thirty days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason. Long-term care insurance policies shall have a notice prominently printed on the first page of the policy or attached thereto stating in substance that the policyholder shall have the right to return the policy within thirty days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason.

Source: SL 1989, ch 440, § 10.



§ 58-17B-10 Delivery of outline of coverage--Contents.

58-17B-10. Delivery of outline of coverage--Contents. An outline of coverage shall be delivered to an applicant for an individual long-term care insurance policy at the time of application for an individual policy. In the case of direct response solicitations, the insurer shall deliver the outline of coverage upon the applicant's request, but regardless of request shall make delivery no later than at the time of policy delivery. Such outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions and limitations contained in the policy;

(3) A statement of the renewal provisions, including any reservation in the policy of a right to change premiums; and

(4) A statement that the outline of coverage is a summary of the policy issued or applied for, and that the policy should be consulted to determine governing contractual provisions.
Source: SL 1989, ch 440, § 11.



§ 58-17B-11 Contents of certificate.

58-17B-11. Contents of certificate. A certificate issued pursuant to a group long-term care insurance policy which policy is delivered or issued for delivery in this state shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions and limitations contained in the policy; and

(3) A statement that the group master policy determines governing contractual provision.
Source: SL 1989, ch 440, § 12.



§ 58-17B-12 Compliance with chapter prerequisite to advertisement, marketing, offer.

58-17B-12. Compliance with chapter prerequisite to advertisement, marketing, offer. No policy may be advertised, marketed, or offered as long-term care or nursing facility insurance unless it complies with the provisions of this chapter.

Source: SL 1989, ch 440, § 13.



§ 58-17B-13 Endorsement required--Cost-of-living adjustment not required.

58-17B-13. Endorsement required--Cost-of-living adjustment not required. Any long-term care policy offered for sale in this state shall offer as an endorsement an annual cost-of-living adjustment in daily benefits paid.

Nothing in this section requires an insurer that offers a long-term care policy which pays benefits on an expense-incurred basis or which is a life insurance policy with long-term care benefits as a part of the life policy or a rider to the life policy to offer a cost-of-living adjustment.

Source: SL 1989, ch 440, § 14; SL 1990, ch 398, § 3.



§ 58-17B-13.1 Establishment of standards and requirements for cost-of-living adjustment.

58-17B-13.1. Establishment of standards and requirements for cost-of-living adjustment. The director may promulgate rules pursuant to chapter 1-26 to establish specific standards and requirements for a cost-of-living adjustment to long-term care policies. The standards or requirements may cover:

(1) Types and duration of adjustments;

(2) Underwriting; and

(3) Amount of adjustment.
Source: SL 1990, ch 398, § 4.



§ 58-17B-14 Coverage offered to resident under group policy issued in other state--Requirements.

58-17B-14. Coverage offered to resident under group policy issued in other state--Requirements. No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in subdivisions 58-17B-2(4)(a) and (4)(d) unless this state or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state has made a determination that such requirements have been met.

Source: SL 1989, ch 440, § 16.



§ 58-17B-15 Rules in accordance with chapter 1-26.

58-17B-15. Rules in accordance with chapter 1-26. Rules adopted pursuant to this chapter shall be in accordance with the provisions of chapter 1-26.

Source: SL 1989, ch 440, § 17.



§ 58-17B-16 Temporary absence from nursing home or assisted living facility--Effect on benefits for long-term care charges and other requirements--Application.

58-17B-16. Temporary absence from nursing home or assisted living facility--Effect on benefits for long-term care charges and other requirements--Application. If an insured is receiving benefits for long-term care services in a nursing home or assisted living facility under a long-term care policy or certificate subject to this chapter, and temporarily leaves the nursing home or assisted living facility for a period not to exceed fourteen days annually, the insurer may not reduce or limit benefits for long-term care charges incurred by the insured during that temporary absence unless otherwise provided in the policy or certificate. The insurer may not consider that absence in determining whether the insured qualifies or continues to qualify for a waiver of premium or other policy or certificate benefits or eligibility requirements. This section applies to all policies or certificates that are issued after June 30, 2005.

Source: SL 2005, ch 268, § 1.






Chapter 17C - Standards For Managed Care Plans [Repealed And Transferred]

§ 58-17C-1 to 58-17C-52. Repealed.

58-17C-1 to 58-17C-52. Repealed by SL 2011, ch 219, § 1.



§ 58-17C-53 Repealed.

58-17C-53. Repealed by SL 2003, ch 250, § 11



§ 58-17C-54 to 58-17C-60. Repealed.

58-17C-54 to 58-17C-60. Repealed by SL 2011, ch 219, § 1.



§ 58-17C-61 , 58-17C-62. Repealed.

58-17C-61, 58-17C-62. Repealed by SL 2003, ch 250, §§ 28, 29



§ 58-17C-63 to 58-17C-103. Repealed.

58-17C-63 to 58-17C-103. Repealed by SL 2011, ch 219, § 1.



§ 58-17C-104 Transferred.

58-17C-104. Transferred to § 58-17E-9.



§ 58-17C-105 Transferred.

58-17C-105. Transferred to § 58-17E-39.



§ 58-17C-106 Transferred.

58-17C-106. Transferred to § 58-17E-41.



§ 58-17C-107 Transferred.

58-17C-107. Transferred to § 58-17E-45.



§ 58-17C-108 Repealed.

58-17C-108. Repealed by SL 2006, ch 257, § 19.






Chapter 17D - Standards For Utilization Review For Property And Casualty Insurers

§ 58-17D-1 Definitions.

58-17D-1. Definitions. Terms used in this chapter mean:

(1) "Utilization review," a review of health care services provided or to be provided to an individual to assist in the determination of the nature of the injury or condition, or the appropriateness of the treatment provided or to be provided;

(2) "Utilization review organization," any entity that provides utilization review services as defined in this chapter.
Source: SL 2002, ch 231, § 1.



§ 58-17D-2 Certain utilization review organizations exempt from managed health care provisions.

58-17D-2. Certain utilization review organizations exempt from managed health care provisions. A utilization review organization that conducts utilization reviews solely for property and casualty insurers in this state pursuant to policies issued in this state is not subject to chapters 58-17F, 58-17G, 58-17H, and 58-17I except that any such utilization review organization shall register in the same manner as prescribed for utilization review organizations pursuant to §§ 58-17H-35 to 58-17H-39, inclusive. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2002, ch 231, § 2; SL 2011, ch 219, § 97.



§ 58-17D-3 Property and casualty insurers to use registered utilization review organizations.

58-17D-3. Property and casualty insurers to use registered utilization review organizations. Any property and casualty insurer seeking utilization review with respect to an insurance contract issued in this state may only use a utilization review organization registered pursuant to this chapter.

Source: SL 2002, ch 231, § 3.



§ 58-17D-4 Utilization review to be administered by qualified professional.

58-17D-4. Utilization review to be administered by qualified professional. Any utilization review pursuant to this chapter shall be administered by a qualified licensed health care professional. Any adverse determination shall be evaluated by an appropriately licensed and clinically qualified health care professional. Any utilization review evaluation shall use generally accepted standards for treatment of the illness, injury, or condition reviewed. Any utilization review opinion shall be signed by the professional who performed the review.

Source: SL 2002, ch 231, § 4.



§ 58-17D-5 Certain basis for fees prohibited.

58-17D-5. Certain basis for fees prohibited. No utilization review organization may base its fees or charges on any recommendation for reduction in payment under an insurance contract or on a percentage of claim savings.

Source: SL 2002, ch 231, § 5.



§ 58-17D-6 Insurer denying policyholder's claim to provide for reconsideration.

58-17D-6. Insurer denying policyholder's claim to provide for reconsideration. An insurer that denies, in whole or in part, a policyholder's claim after consideration of a utilization review shall provide the policyholder with an opportunity to request reconsideration and to submit additional information relating to the claim.

Source: SL 2002, ch 231, § 6.



§ 58-17D-7 No cause of action created or abrogated.

58-17D-7. No cause of action created or abrogated. Nothing in this chapter is intended to create or abrogate any cause of action as a result of a violation of the standards in this chapter.

Source: SL 2002, ch 231, § 7.






Chapter 17E - Discount Medical Plans

§ 58-17E-1 Affiliate defined.

58-17E-1. Affiliate defined. For the purposes of this chapter, the term, affiliate, means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified. For the purposes of this section, the term, control, or controlled by, or under common control with, means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by § 58-5A-29.

Source: SL 2006, ch 257, § 1.



§ 58-17E-2 Discount medical plan defined.

58-17E-2. Discount medical plan defined. For the purposes of this chapter, the term, discount medical plan, means a business arrangement or contract in which a person, in exchange for fees, dues, charges, or other consideration, offers access for its members to providers of medical or ancillary services and the right to receive discounts on medical or ancillary services provided under the discount medical plan from those providers. The term includes a prescription drug discount plan.

The term does not include:

(1) A plan that does not charge a membership or other fee to use the discount medical plan;

(2) Any product otherwise regulated under Title 58;

(3) A patient access program; or

(4) A medicare prescription drug plan.
Source: SL 2006, ch 257, § 2.



§ 58-17E-3 Discount prescription drug plan defined.

58-17E-3. Discount prescription drug plan defined. For the purposes of this chapter, the term, discount prescription drug plan, means a business arrangement or contract in which a person, in exchange for fees, dues, charges, or other consideration provides access for its plan members to providers of pharmacy services and the right to receive discounts on pharmacy services provided under the discount prescription drug plan from those providers.

Source: SL 2006, ch 257, § 3.



§ 58-17E-4 Discount medical plan organization defined.

58-17E-4. Discount medical plan organization defined. For the purposes of this chapter, discount medical plan organization, means an entity that, in exchange for fees, dues, charges, or other consideration, provides access for discount medical plan members to providers of medical or ancillary services and the right to receive medical or speciality services from those providers at a discount. It is the organization that contracts with providers, provider networks, or other discount medical plan organizations to offer access to medical or speciality services at a discount and determines the charge to discount medical plan members.

Source: SL 2006, ch 257, § 4.



§ 58-17E-5 Definitions.

58-17E-5. Definitions. Terms used in this chapter mean:

(1) "Ancillary services," includes audiology, dental, vision, mental health, substance abuse, chiropractic, and podiatry services;

(2) "Facility," an institution providing medical or ancillary services or a health care setting. The term includes:

(a) A hospital or other licensed inpatient center;

(b) An ambulatory surgical or treatment center;

(c) A skilled nursing center;

(d) A residential treatment center;

(e) A rehabilitation center; and

(f) A diagnostic, laboratory or imaging center;

(3) "Health care professional," a physician, pharmacist, or other health care practitioner who is licensed, accredited, or certified to perform specified medical or ancillary services within the scope of his or her license, accreditation, certification, or other appropriate authority consistent with state law;

(4) "Marketer," a person or entity that markets, promotes, sells, or distributes a discount medical plan, including a private label entity that places its name on and markets or distributes a discount medical plan pursuant to a marketing agreement with a discount medical plan organization;

(5) "Medical services," any maintenance care of, or preventive care for, the human body, or care, service, or treatment of an illness or dysfunction of, or injury to, the human body. The term includes physician care, inpatient care, hospital surgical services, emergency services, ambulance services, dental care services, vision care services, mental health services, substance abuse services, chiropractic services, podiatric services, laboratory services, medical equipment and supplies, pharmacy services or ancillary services;

(6) "Medicare prescription drug plan," a plan that provides Medicare Part D prescription drug benefit in accordance with the requirements of the federal Medicare Prescription Drug, Improvement and Modernization Act of 2003;

(7) "Member," any individual who pays fees, dues, charges, or other consideration for the right to receive the benefits of a discount medical plan. Member does not include any individual who enrolls in a patient access program;

(8) "Patient access program," a voluntary program sponsored by a pharmaceutical manufacturer or a consortium of pharmaceutical manufacturers, that provide free or discounted health care products directly to low-income or uninsured individuals either through a discount card or direct shipment;

(9) "Provider," any health care professional or facility that has contracted, directly or indirectly, with a discount medical plan organization to provide medical or ancillary services to members;

(10) "Provider network," an entity that negotiates directly or indirectly with a discount medical plan organization on behalf of more than one provider to provide medical or ancillary services to members.
Source: SL 2006, ch 257, § 5.



§ 58-17E-6 Application of chapter.

58-17E-6. Application of chapter. This chapter applies to all discount medical plan organizations doing business in South Dakota.

Source: SL 2006, ch 257, § 6.



§ 58-17E-7 Registration exception and compliance requirements for otherwise registered health carriers.

58-17E-7. Registration exception and compliance requirements for otherwise registered health carriers. A discount medical plan organization that is a health carrier registered pursuant to Title 58:

(1) Is not required to register as a discount medical plan organization. However, any of its affiliates that operate as a discount medical plan organization in this state shall comply with all provisions of this chapter and shall register as a discount medical plan organization;

(2) Is required to comply with §§ 58-17E-24 to 58-17E-38, inclusive, 58-17E-40, and 58-17E-42 to 58-17E-44, inclusive.
Source: SL 2006, ch 257, § 7.



§ 58-17E-8 Notification of director required where discount medical plan organization loses registration or is subject to disciplinary proceeding in another state.

58-17E-8. Notification of director required where discount medical plan organization loses registration or is subject to disciplinary proceeding in another state. If a discount medical plan organization loses its registration, or other form of authority to operate as a discount medical plan organization in another state, or is the subject of any disciplinary administrative proceeding related to the organization's operating as a discount medical plan organization in another state, the discount medical plan organization shall immediately notify the director.

Source: SL 2006, ch 257, § 8.



§ 58-17E-9 Registration of discount medical plan organization.

58-17E-9. Registration of discount medical plan organization. Any discount medical plan organization that is not offered directly by a health carrier as provided by this chapter, shall register in a format as prescribed by the director and shall file reports and conduct business under the same standards as required of utilization review organizations in accordance with provisions of §§ 58-17H-36 and 58-17H-37. No health carrier may offer or provide coverage through a person not registered but required to be registered pursuant to §§ 58-17E-9, 58-17E-39, 58-17E-41, and 58-17E-45, inclusive. Any plan or program that is registered pursuant to § 58-17F-16 is not required to maintain a separate registration pursuant to §§ 58-17E-9, 58-17E-39, 58-17E-41, and 58-17E-45, inclusive. Any plan or program of discounted goods or services that is offered by a health carrier in conjunction with a health benefit plan, as defined in §§ 58-18-42 and 58-17-66(9), a medicare supplement policy as defined in § 58-17A-1, or other insurance product that is offered by an authorized insurer and that is subject to the jurisdiction of the director is not required to be registered pursuant to §§ 58-17E-9, 58-17E-39, 58-17E-41, and 58-17E-45, inclusive. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2005, ch 269, § 1; SDCL § 58-17C-104; SL 2006, ch 257, § 44; SL 2011, ch 219, § 98.



§ 58-17E-10 Review of application.

58-17E-10. Review of application. After the receipt of an application filed pursuant to § 58-17E-9, the director shall review the application and notify the applicant of any deficiencies in the application.

Source: SL 2006, ch 257, § 9.



§ 58-17E-11 Internet website to be established.

58-17E-11. Internet website to be established. Prior to registration by the director, each discount medical plan organization shall establish an internet website in order to conform to the requirements of § 58-17E-31.

Source: SL 2006, ch 257, § 10.



§ 58-17E-12 Duration of registration--Renewal applications.

58-17E-12. Duration of registration--Renewal applications. Any registration is effective for one year, unless prior to its expiration the registration is renewed in accordance with this section or suspended or revoked in accordance with § 58-17E-14. At least forty-five days before a registration expires, the discount medical plan organization shall submit a renewal application form.

Source: SL 2006, ch 257, § 11; SL 2008, ch 265, § 1.



§ 58-17E-13 Renewal of registration.

58-17E-13. Renewal of registration. The director shall renew the registration of each holder that meets the requirements of this chapter.

Source: SL 2006, ch 257, § 12.



§ 58-17E-14 Nonrenewal, suspension, or revocation of registration.

58-17E-14. Nonrenewal, suspension, or revocation of registration. The director may suspend the authority of a discount medical plan organization to enroll new members or refuse to renew or revoke a discount medical plan organization's registration if the director finds that any of the following conditions exist:

(1) The discount medical plan organization is not operating in compliance with this chapter;

(2) The discount medical plan organization has advertised, merchandised, or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading, or unfair practices with respect to advertising or merchandising;

(3) The discount medical plan organization is not fulfilling its obligations as a discount medical plan organization; or

(4) The continued operation of the discount medical plan organization would be hazardous to its members.
Source: SL 2006, ch 257, § 13.



§ 58-17E-15 Notice of grounds for nonrenewal, suspension, or revocation--Hearing.

58-17E-15. Notice of grounds for nonrenewal, suspension, or revocation--Hearing. If the director has cause to believe that grounds for the nonrenewal, suspension, or revocation of a registration exists, the director shall notify the discount medical plan organization in writing specifically stating the grounds for the refusal to renew or suspension or revocation and may pursue a hearing on the matter in accordance with the provisions of the chapter 1-26.

Source: SL 2006, ch 257, § 14.



§ 58-17E-16 Winding up of affairs.

58-17E-16. Winding up of affairs. If the registration of a discount medical plan organization is surrendered, revoked, or not renewed, the discount medical plan organization shall proceed, immediately following the effective date of the order of revocation or, in the case of a nonrenewal, the date of expiration of the registration, to wind up its affairs transacted under the registration. The discount medical plan organization may not engage in any further advertising, solicitation, collecting of fees or renewal of contracts.

Source: SL 2006, ch 257, § 15.



§ 58-17E-17 Duration of suspension--Conditions for reinstatement.

58-17E-17. Duration of suspension--Conditions for reinstatement. The director shall, in its order suspending the authority of the discount medical plan organization to enroll new members, specify the period during which the suspension is to be in effect and the conditions, if any, that shall be met by the discount medical plan organization prior to reinstatement of its registration to enroll members. The director may rescind or modify the order of suspension prior to the expiration of the suspension period. No registration of a discount medical plan organization may be reinstated unless requested by the discount medical plan organization. The director may not grant the request for reinstatement if the director finds that the circumstances for which the suspension occurred still exist or are likely to recur.

Source: SL 2006, ch 257, § 16.



§ 58-17E-18 Consent orders.

58-17E-18. Consent orders. In lieu of suspending or revoking a discount medical plan organization's registration pursuant to § 58-17E-14, if the discount medical plan organization has been found to have violated any provision of this chapter, the director may enter into a consent order pursuant to § 58-4-28.1.

Source: SL 2006, ch 257, § 17.



§ 58-17E-19 Registration exception for providers giving discounts to own patients.

58-17E-19. Registration exception for providers giving discounts to own patients. A provider who provides discounts to the provider's own patients without any cost or fee of any kind to the patient is not required to obtain and maintain a registration under this chapter as a discount medical plan organization.

Source: SL 2006, ch 257, § 18.



§ 58-17E-20 Surety bond.

58-17E-20. Surety bond. Each registered discount medical plan organization shall maintain in force a surety bond in its own name in an amount not less than twenty thousand dollars and shall be in favor of any person and the director of the Division of Insurance for the benefit of any person who is damaged by any violation of §§ 58-17E-9, 58-17E-39, 58-17E-41, and 58-17E-45, inclusive, including any violation by the supplier or by any other person that markets, promotes, advertises, or otherwise distributes a discount card on behalf of the supplier. The bond shall cover any violation occurring during the time period during which the bond is in effect. The bond shall be issued by an insurance company licensed to do business in this state. A copy of the bond or a statement identifying the depository, trustee, and account number of the surety account, and thereafter proof of annual renewal of the bond or maintenance of the surety account, shall be filed with the director.

Source: SL 2006, ch 257, § 20.



§ 58-17E-21 Deposit in lieu of surety bond.

58-17E-21. Deposit in lieu of surety bond. In lieu of the bond required by § 58-17E-20, a registered discount medical plan organization may deposit and maintain deposited with the director, or at the discretion of the director, with any organization or trustee acceptable to the director through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures that are acceptable to the director which at all times have a market value of not less than thirty-five thousand dollars. All income from the deposit is an asset of the discount medical plan organization.

Source: SL 2006, ch 257, § 21.



§ 58-17E-22 Surety bonds and deposits not subject to levy by claimants.

58-17E-22. Surety bonds and deposits not subject to levy by claimants. Except for the director, the assets or securities held in this state as a deposit pursuant to §§ 58-17E-20 and 58-17E-21 are not subject to levy by a judgment creditor or other claimant of the discount medical plan organization.

Source: SL 2006, ch 257, § 22.



§ 58-17E-23 Examination or investigation of discount medical organization--Expenses.

58-17E-23. Examination or investigation of discount medical organization--Expenses. The director may examine or investigate the business and affairs of any discount medical plan organization to protect the interests of the residents of this state based on the following reasons, including complaint indices, recent complaints, information from other states, or as the director deems necessary. An examination or investigation shall be performed in accordance with the provisions of chapter 58-3. The discount medical plan organization that is the subject of the examination or investigation shall pay the expenses incurred in conducting the examination or investigation. Failure by the discount medical plan organization to pay the expenses is grounds for denial of a registration to operate as a discount medical plan organization or revocation of a registration to operate as a discount medical plan organization.

The discount medical plan organization is subject to the provisions of § 58-33-66.

Source: SL 2006, ch 257, § 23.



§ 58-17E-24 Pro rata reimbursement of charges upon cancellation of membership.

58-17E-24. Pro rata reimbursement of charges upon cancellation of membership. If the discount medical plan organization cancels a membership for any reason other than nonpayment of fees by the member, the discount medical plan organization shall make a pro rata reimbursement of all periodic charges to the member.

Source: SL 2006, ch 257, § 24.



§ 58-17E-25 Written materials on member benefits.

58-17E-25. Written materials on member benefits. A discount medical plan organization shall prepare written materials for its members that specifies the benefits a member is to receive under the discount medical plan and that complies with §§ 58-17E-38, 58-17E-40, and 58-17E-42 to 58-17E-44, inclusive.

Source: SL 2006, ch 257, § 25.



§ 58-17E-26 Services to be provided in accordance with written agreement.

58-17E-26. Services to be provided in accordance with written agreement. Any provider offering medical or ancillary services to members shall provide the services in accordance with a written agreement entered into directly by the provider or indirectly by a provider network to which the provider belongs.

Source: SL 2006, ch 257, § 26.



§ 58-17E-27 Contents of provider agreement.

58-17E-27. Contents of provider agreement. A provider agreement between a discount medical plan organization and a provider shall provide the following:

(1) A list of the medical or ancillary services and products to be provided at a discount;

(2) The amount or amounts of the discounts or, alternatively, a fee schedule that reflects the provider's discounted rates; and

(3) That the provider will not charge members more than the discounted rates.
Source: SL 2006, ch 257, § 27.



§ 58-17E-28 Contents of provider network agreement.

58-17E-28. Contents of provider network agreement. A provider agreement between a discount medical plan organization and a provider network shall require that the provider network have written agreements with its providers that:

(1) Contain the provisions described in § 58-17E-27;

(2) Authorize the provider network to contract with the discount medical plan organization on behalf of the provider; and

(3) Require the provider network to maintain an up-to-date list of its contracted providers and to provide the list on a monthly basis to the discount medical plan organization.
Source: SL 2006, ch 257, § 28.



§ 58-17E-29 Agreements with entity contracting with provider network.

58-17E-29. Agreements with entity contracting with provider network. A provider agreement between a discount medical plan organization and an entity that contracts with a provider network shall require that the entity, in its contracts with the provider network, require the provider network to have written agreements with its providers that comply with the provisions of § 58-17E-28.

Source: SL 2006, ch 257, § 29.



§ 58-17E-30 Copies of agreements to be maintained.

58-17E-30. Copies of agreements to be maintained. The discount medical plan organization shall maintain a copy of each active provider agreement into which it has entered.

Source: SL 2006, ch 257, § 30.



§ 58-17E-31 Internet website requirements.

58-17E-31. Internet website requirements. Each discount medical plan organization shall maintain on an internet website page an up-to-date list of the names and addresses of the providers with which it has contracted directly or through a provider network. The internet website address shall be prominently displayed on all of its advertisements, marketing materials, brochures, and discount medical plan cards.

Source: SL 2006, ch 257, § 31.



§ 58-17E-32 Application of provider agreement requirements.

58-17E-32. Application of provider agreement requirements. The provisions of §§ 58-17E-26 to 58-17E-31, inclusive, apply to those providers with which the discount medical plan organization has contracted with directly or indirectly as well as those providers that are members of a provider network with which the discount medical plan organization has contracted directly or indirectly.

Source: SL 2006, ch 257, § 32.



§ 58-17E-33 Marketing of product--Agreement.

58-17E-33. Marketing of product--Agreement. A discount medical plan organization may market directly or contract with other marketers for the distribution of its product. The discount medical plan organization shall have an executed written agreement with a marketer prior to the marketer's marketing, promoting, selling, or distributing the discount medical plan.

Source: SL 2006, ch 257, § 33.



§ 58-17E-34 Contents of marketing agreement.

58-17E-34. Contents of marketing agreement. The agreement between the discount medical plan organization and the marketer shall prohibit the marketer from using advertising, marketing materials, brochures, and discount medical plan cards without the discount medical plan organization's approval in writing.

Source: SL 2006, ch 257, § 34.



§ 58-17E-35 Liability for conduct of marketer.

58-17E-35. Liability for conduct of marketer. The discount medical plan organization shall be bound by and is responsible for the activities of a marketer that are within the scope of the marketer's contract with the organization, or are otherwise approved by or under the direction and control of the organization.

Source: SL 2006, ch 257, § 35.



§ 58-17E-36 Approval of advertisements and marketing materials.

58-17E-36. Approval of advertisements and marketing materials. A discount medical plan organization shall approve in writing any advertisement, marketing material, brochure, or discount card used by marketers to market, promote, sell, or distribute the discount medical plan prior to their use.

Source: SL 2006, ch 257, § 36.



§ 58-17E-37 Submission of advertising and marketing materials to director.

58-17E-37. Submission of advertising and marketing materials to director. Upon request, a discount medical plan organization shall submit to the director any advertising, marketing material, or brochure regarding a discount medical plan.

Source: SL 2006, ch 257, § 37.



§ 58-17E-38 Advertisements to be truthful and not misleading.

58-17E-38. Advertisements to be truthful and not misleading. Any advertisement of a discount medical plan organization shall be truthful and not misleading in fact or in implication. An advertisement is misleading if it has a capacity or tendency to mislead or deceive based on the overall impression that the advertisement is reasonably expected to create within the segment of the public to which it is directed.

Source: SL 2006, ch 257, § 38.



§ 58-17E-39 Disclosure that product is not insurance--Advertisements--Rules--Revocation of registration--Agents.

58-17E-39. Disclosure that product is not insurance--Advertisements--Rules--Revocation of registration--Agents. Any person subject to registration pursuant to § 58-17E-9 shall prominently and boldly disclose that the product is not insurance. Any advertisements or solicitations made by such a person are subject to the provisions of §§ 58-33A-2 to 58-33A-4, inclusive, and §§ 58-33A-7 to 58-33A-8, inclusive, and §§ 58-33A-10 to 58-33A-12, inclusive. Any administrative rule promulgated pursuant to § 58-33A-7 does not apply to those registered pursuant to the provisions of §§ 58-17E-9, 58-17E-39, 58-17E-41, and 58-17E-45, inclusive, unless specifically referenced in the rule. If any person fails to comply with these provisions or the provisions of §§ 58-17E-9, 58-17E-39, 58-17E-41, and 58-17E-45, inclusive, the director may issue an order to cease and desist pursuant to the provisions of chapter 58-4 and may revoke the registration. Any such action by the director is subject to notice and hearing as provided pursuant to chapter 1-26 and § 58-4-7. A person acting as an agent as defined in chapter 58-30 who sells, solicits, or negotiates a plan or program containing insurance benefits shall meet the licensing and appointment requirements of that chapter if the person is otherwise required to be licensed pursuant to the provisions of chapter 58-30.

Source: SL 2005, ch 269, § 2; SDCL § 58-17C-105; SL 2015, ch 260, § 7.



§ 58-17E-40 Prohibited conduct.

58-17E-40. Prohibited conduct. No discount medical plan organization may:

(1) Except as otherwise provided in this chapter or as a disclaimer of any relationship between discount medical plan benefits and insurance, or as a description of an insurance product connected with a discount medical plan, use the term, insurance, in any advertisement, marketing material, brochure, or discount medical plan cards;

(2) Use in any advertisement, marketing material, brochure, or discount medical plan card, the terms, health plan, coverage, co-pay, co-payments, deductible, preexisting conditions, guaranteed issue, premium, PPO, preferred provider organization, or other term in a manner that could reasonably mislead an individual into believing that the discount medical plan is health insurance;

(3) Use language in any advertisement, marketing material, brochure, or discount medical plan card with respect to being licensed or registered by the Division of Insurance in a manner that could reasonably mislead an individual into believing that the discount medical plan is insurance or has been endorsed by the state;

(4) Make misleading, deceptive, or fraudulent representations regarding the discount or range of discounts offered by the discount medical plan or the access to any range of discounts offered by the discount medical plan;

(5) Have restrictions on access to discount medical plan providers, including, except for hospital services, waiting periods and notification periods; or

(6) Pay providers any fees for medical or ancillary services or collect or accept money from a member to pay a provider for medical or ancillary services provided under the discount medical plan, unless the discount medical plan organization has an active certificate of authority to act as a third party administrator in accordance with chapter 58-29D.
Source: SL 2006, ch 257, § 39.



§ 58-17E-41 Signature on contract required prior to receipt of consideration--Disclosure of information--Exception.

58-17E-41. Signature on contract required prior to receipt of consideration--Disclosure of information--Exception. No person subject to registration pursuant to § 58-17E-9 may receive personal information, money, or other consideration for enrollment in a plan or program until the consumer has signed a contract or agreement with the person and no later than at the time the contract is signed, provides, at a minimum, the following information, disclosed in a clear and conspicuous manner:

(1) The name, true address, telephone number, and website address of the registered person who is responsible for customer service;

(2) A detailed description of the plan or program, including the goods and services covered and all exemptions and discounts that apply to each category thereof;

(3) All costs associated with the plan or program, including any sign-up fee and any recurring costs;

(4) An internet website that is updated regularly or a paper copy where the consumer can access the names and addresses of all current participating providers in the consumer's area;

(5) A statement of the consumer's right to return the plan or program within thirty days of its delivery to the person or agent through whom it was purchased and to have all costs of the plan or program, excluding a nominal process fee refunded if, after examination of the plan or program, the purchaser is not satisfied with it for any reason;

(6) A statement of the consumer's right to terminate the plan or program at any time by providing written notice or other notice, the form to be used for the termination notice, and the address where the notice is to be sent if different than the address provided in subdivision (1); and

(7) Notice that the consumer is not obligated to make any further payments under the plan or program, nor is the consumer entitled to any benefits under the plan or program for any period of time after the last month for which payment has been made;

(8) That the plan is not insurance;

(9) That the range of discounts for medical or ancillary services provided under the plan will vary depending on the type of provider and medical or ancillary service received;

(10) That the plan does not make payments to providers for the medical or ancillary services received under the discount medical plan;

(11) That the plan member is obligated to pay for all medical or ancillary services, but will receive discount from those providers that have contracted with the discount medical plan organization.

The requirement that the contract or agreement be signed prior to any money or consideration being obtained does not apply to a transaction in which payment by the consumer is made by credit card or by means of a telephonic transaction so long as the disclosures required by this section are provided to the consumer by way of postal mail, facsimile, or electronic mail within ten business days of the consumer's enrollment.

Source: SL 2005, ch 269, § 3; SDCL, § 58-17C-106; SL 2006, ch 257, § 45.



§ 58-17E-42 Disclosures required for telephone contacts.

58-17E-42. Disclosures required for telephone contacts. If the initial contact with a prospective member is by telephone, the disclosures required by § 58-17E-41 shall be made orally and included in the initial written materials that describe the benefits under the discount medical plan provided to the prospective or new member.

Source: SL 2006, ch 257, § 40.



§ 58-17E-43 Member to be provided written copy of terms of plan.

58-17E-43. Member to be provided written copy of terms of plan. In addition to the general disclosures required by § 58-17E-41, each discount medical plan organization shall provide to each new member a copy of the terms of the discount medical plan in written materials.

Source: SL 2006, ch 257, § 41.



§ 58-17E-44 Contents of written materials.

58-17E-44. Contents of written materials. The written materials required under this chapter shall be clear and include information on:

(1) The name of the member;

(2) The benefits to be provided under the discount medical plan;

(3) Any processing fees and periodic charges associated with the discount medical plan;

(4) The mode of payment of any processing fees and periodic charges, such as monthly, quarterly, or otherwise, and procedures for changing the mode of payment;

(5) Any limitations, exclusions, or exceptions regarding the receipt of discount medical plan benefits;

(6) Any waiting periods for certain medical or ancillary services under the discount medical plan;

(7) Procedures for obtaining discounts under the discount medical plan, such as requiring members to contact the discount medical plan organization to make an appointment with a provider on the member's behalf;

(8) Cancellation procedures, including information on the member's thirty-day cancellation rights and refund requirements and procedures for obtaining refunds;

(9) Renewal, termination, and cancellation terms and conditions;

(10) Procedures for adding new members to a family discount medical plan, if applicable;

(11) Procedures for filing complaints under the discount medical plan organization's complaint system and information that, if the member remains dissatisfied after completing the organization's complaint system, the plan member may contact the local insurance department in the member's state; and

(12) The name and mailing address of the registered discount medical plan organization or other entity where the member can make inquiries about the plan, send cancellation notices, and file complaints.
Source: SL 2006, ch 257, § 42.



§ 58-17E-45 Consumer's right to return plan or program--Refund.

58-17E-45. Consumer's right to return plan or program--Refund. Any plan or program offered by a person subject to registration pursuant to § 58-17E-9 shall provide thirty days from the date of the signed consumer contract or agreement, or thirty days from the receipt of the disclosures required by § 58-17E-41 if the consumer purchased the plan or program over the telephone, in which the consumer may return the plan or program to the person or agent through whom it was purchased and have all costs of the plan or program, excluding a nominal processing fee as prescribed by the director by rules promulgated pursuant to chapter 1-26, refunded in full.

Source: SL 2005, ch 269, § 4; SDCL, § 58-17C-107.



§ 58-17E-46 Notice to director of change in plan.

58-17E-46. Notice to director of change in plan. Each discount medical plan organization shall provide the director at least thirty days advance notice of any change in the discount medical plan organization's name, principal business address, mailing address, or internet website address.

Source: SL 2006, ch 257, § 43.



§ 58-17E-47 Construction with trade practices statute.

58-17E-47. Construction with trade practices statute. Nothing in this chapter may be construed to discharge any requirements imposed by subdivision 37-24-6(12).

Source: SL 2006, ch 257, § 46.






Chapter 17F - Network Adequacy Standards

§ 58-17F-1 Definitions.

58-17F-1. Definitions. Terms used in this chapter mean:

(1) "Closed plan," a managed care plan or health carrier that requires covered persons to use participating providers under the terms of the managed care plan or health carrier and does not provide any benefits for out-of-network services except for emergency services;

(2) "Covered benefits" or "benefits," those health care services to which a covered person is entitled under the terms of a health benefit plan;

(3) "Covered person," a policyholder, subscriber, enrollee, or other individual participating in a health benefit plan;

(4) "Director," the director of the Division of Insurance;

(5) "Emergency medical condition," a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect that the absence of immediate medical attention would result in serious impairment to bodily functions or serious dysfunction of a bodily organ or part, or would place the person's health or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy;

(6) "Emergency services," with respect to an emergency medical condition:

(a) A medical screening examination that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate such emergency condition; and

(b) Such further medical examination and treatment, to the extent they are within the capability of the staff and facilities at a hospital to stabilize a patient;

(7) "Facility," an institution providing health care services or a health care setting, including hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory, and imaging centers, and rehabilitation, and other therapeutic health settings;

(8) "Health care professional," a physician or other health care practitioner licensed, accredited, or certified to perform specified health services consistent with state law;

(9) "Health care provider" or "provider," a health care professional or a facility;

(10) "Health care services," services for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease;

(11) "Health carrier," an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the director, that contracts or offers to contract, or enters into an agreement to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation, or any other entity providing a plan of health insurance, health benefits, or health services;

(12) "Health indemnity plan," a health benefit plan that is not a managed care plan;

(13) "Intermediary," a person authorized to negotiate and execute provider contracts with health carriers on behalf of health care providers or on behalf of a network;

(14) "Managed care contractor," a person who establishes, operates, or maintains a network of participating providers; or contracts with an insurance company, a hospital or medical service plan, an employer, an employee organization, or any other entity providing coverage for health care services to operate a managed care plan or health carrier;

(15) "Managed care entity," a licensed insurance company, hospital or medical service plan, health maintenance organization, or an employer or employee organization, that operates a managed care plan or a managed care contractor. The term does not include a licensed insurance company unless it contracts with other entities to provide a network of participating providers;

(16) "Managed care plan," a plan operated by a managed care entity that provides for the financing or delivery of health care services, or both, to persons enrolled in the plan through any of the following:

(a) Arrangements with selected providers to furnish health care services;

(b) Explicit standards for the selection of participating providers; or

(c) Financial incentives for persons enrolled in the plan to use the participating providers and procedures provided for by the plan;

(17) "Network," the group of participating providers providing services to a health carrier;

(18) "Open plan," a managed care plan or health carrier other than a closed plan that provides incentives, including financial incentives, for covered persons to use participating providers under the terms of the managed care plan or health carrier;

(19) "Participating provider," a provider who, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than coinsurance, copayments, or deductibles, directly or indirectly, from the health carrier;

(20) "Primary care professional," a participating health care professional designated by a health carrier to supervise, coordinate or provide initial care or continuing care to a covered person, and who may be required by the health carrier to initiate a referral for specialty care and maintain supervision of health care services rendered to the covered person; and

(21) "Secretary," the secretary of the Department of Health. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 2.



§ 58-17F-2 Health benefit plan defined.

58-17F-2. Health benefit plan defined. For the purposes of this chapter, the term, health benefit plan, means a policy, contract, certificate, or agreement entered into, offered, or issued by a health carrier to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services. The term includes short-term and catastrophic health insurance policies, and a policy that pays on a cost-incurred basis, except as otherwise specifically exempted in this definition.

The term does not include coverage only for accident, or disability income insurance, or any combination thereof; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit-only insurance; coverage for on-site medical clinics; and other similar insurance coverage, specified in federal regulations issued pursuant to Public Law No. 104-191, as amended to January 1, 2011, under which benefits for medical care are secondary or incidental to other insurance benefits.

The term does not include the following benefits if they are provided under a separate policy, certificate, or contract of insurance or are otherwise not an integral part of the plan: limited scope dental or vision benefits; benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof; or other similar, limited benefits specified in federal regulations issued pursuant to Public Law No. 104-191, as amended to January 1, 2011.

The term does not include the following benefits if the benefits are provided under a separate policy, certificate, or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor: coverage only for a specified disease or illness; or hospital indemnity or other fixed indemnity insurance.

The term does not include the following if offered as a separate policy, certificate, or contract of insurance: medicare supplemental health insurance as defined under Section 882(g)(1) of the Social Security Act, as amended to January 1, 2011; coverage supplemental to the coverage provided under Chapter 55 of Title 10, United States Code (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)), as amended to January 1, 2011; or similar supplemental coverage provided to coverage under a group health plan. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 89.



§ 58-17F-3 Medical director required for managed care plans.

58-17F-3. Medical director required for managed care plans. Any managed care plan shall provide for the appointment of a medical director who has an unrestricted license to practice medicine. However, a managed care plan that specializes in a specific healing art shall provide for the appointment of a director who has an unrestricted license to practice in that healing art. The director is responsible for oversight of treatment policies, protocols, quality assurance activities, and utilization management decisions of the managed care plan. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 3.



§ 58-17F-4 Health carrier to provide written information to prospective enrollees--Specific information required.

58-17F-4. Health carrier to provide written information to prospective enrollees--Specific information required. Any health carrier shall provide to any prospective enrollee written information describing the terms and conditions of the plan. If the plan is described orally, easily understood, truthful, objective terms shall be used. The written information need not be provided to any prospective enrollee who makes inquiries of a general nature directly to a carrier. In the solicitation of group coverage to an employer, a carrier is not required to provide the written information required by this section to individual employees or their dependents and if no solicitation is made directly to the employees or dependents and if no request to provide the written information to the employees or dependents is made by the employer. All written plan descriptions shall be readable, easily understood, truthful, and in an objective format. The format shall be standardized among each plan that a health carrier offers so that comparison of the attributes of the plans is facilitated. The following specific information shall be communicated:

(1) Coverage provisions, benefits, and any exclusions by category of service, provider, and if applicable, by specific service, including prescription drugs and drugs administered in a physician office or clinic;

(2) Any and all authorization or other review requirements, including preauthorization review, and any procedures that may lead the patient to be denied coverage for or not be provided a particular service;

(3) The existence of any financial arrangements or contractual provisions with review companies or providers of health care services that would directly or indirectly limit the services offered, restrict referral, or treatment options;

(4) Explanation of how plan limitations impact enrollees, including information on enrollee financial responsibility for payment of coinsurance or other non-covered or out-of-plan services;

(5) A description of the accessibility and availability of services and an easily accessible online list of providers and facilities, including a list of providers participating in the managed care network and of the providers in the network who are accepting new patients, the addresses of primary care physicians and participating hospitals, and the specialty of each provider in the network. The list of providers and facilities must be updated at least once every six months;

(6) A description of any drug formulary provisions in the plan and the process for obtaining a copy of the current formulary upon request and the method by which an enrollee or prospective enrollee may determine whether a specific drug is available on the current formulary. There shall be a process for requesting an exception to the formulary and instructions as to how to request an exception to the formulary and a description of an easily accessible method to obtain a prior authorization or step edit requirement for each specific drug included on the formulary; and

(7) The description of the drug formularies in subdivision (6) shall be promptly updated with any adverse change.

The provisions of this section do not apply to plans that are not actively marketed by a carrier.

Source: SL 2011, ch 219, § 4; SL 2015, ch 251, § 1, eff. Jan. 1, 2016.



§ 58-17F-5 Health carrier to maintain provider network sufficient to assure services without unreasonable delay--Emergency services--Determination of sufficiency.

58-17F-5. Health carrier to maintain provider network sufficient to assure services without unreasonable delay--Emergency services--Determination of sufficiency. A health carrier providing a managed care plan shall maintain a network that is sufficient in numbers and types of providers to assure that all services to covered persons will be accessible without unreasonable delay. In the case of emergency services, covered persons shall have access twenty-four hours a day, seven days a week. Sufficiency shall be determined in accordance with the requirements of this section, and may be established by reference to any reasonable criteria used by the carrier, including: provider-covered person ratios by specialty; primary care provider-covered person ratios; geographic accessibility; waiting times for appointments with participating providers; hours of operation; and the volume of technological and specialty services available to serve the needs of covered persons requiring technologically advanced or specialty care. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 5.



§ 58-17F-6 Where provider network is insufficient, covered benefit to be made available at no greater cost.

58-17F-6. Where provider network is insufficient, covered benefit to be made available at no greater cost. In any case where the health carrier has an insufficient number or type of participating provider to provide a covered benefit, the health carrier shall ensure that the covered person obtains the covered benefit at no greater cost to the covered person than if the benefit were obtained from participating providers, or shall make other arrangements acceptable to the director. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 6.



§ 58-17F-7 Health carrier to ensure provider proximity to covered persons.

58-17F-7. Health carrier to ensure provider proximity to covered persons. The health carrier shall establish and maintain adequate arrangements to ensure reasonable proximity of participating providers to the business or personal residence of covered persons. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 7.



§ 58-17F-8 Health carrier to monitor provider ability, capacity, and authority--Financial capability to be monitored in capitated plans.

58-17F-8. Health carrier to monitor provider ability, capacity, and authority--Financial capability to be monitored in capitated plans. The health carrier shall monitor, on an ongoing basis, the ability, clinical capacity, and legal authority of its providers to furnish all contracted benefits to covered persons. In the case of capitated plans, the health carrier shall also monitor the financial capability of the provider. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 8.



§ 58-17F-9 Factors to consider in determining network adequacy.

58-17F-9. Factors to consider in determining network adequacy. In determining whether a health carrier has complied with any network adequacy provision of this chapter, the director shall give due consideration to the relative availability of healthcare providers in the service area and to the willingness of providers to join a network. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 9.



§ 58-17F-10 Access plan required for managed care plans--Annual update--Contents--Exemptions for discounted fee-for-service networks.

58-17F-10. Access plan required for managed care plans--Annual update--Contents--Exemptions for discounted fee-for-service networks. The health carrier shall file with the director, in a manner and form defined by rules promulgated pursuant to chapter 1-26 by the director, an access plan meeting the requirements of this chapter, for each of the managed care plans that the carrier offers in this state. The carrier shall prepare an access plan prior to offering a new managed care plan, and shall annually update an existing access plan. The access plan shall describe or contain at least the following:

(1) The health carrier's network;

(2) The health carrier's procedures for making referrals within and outside its network;

(3) The health carrier's process for monitoring and assuring on an ongoing basis the sufficiency of the network to meet the health care needs of populations that enroll in managed care plans;

(4) The health carrier's methods for assessing the health care needs of covered persons and their satisfaction with services;

(5) The health carrier's method of informing covered persons of the plan's services and features, including the plan's grievance procedures and its procedures for providing and approving emergency and specialty care;

(6) The health carrier's system for ensuring the coordination and continuity of care for covered persons referred to specialty physicians, for covered persons using ancillary services, including social services and other community resources, and for ensuring appropriate discharge planning;

(7) The health carrier's process for enabling covered persons to change primary care professionals;

(8) The health carrier's proposed plan for providing continuity of care in the event of contract termination between the health carrier and any of its participating providers, or in the event of the health carrier's insolvency or other inability to continue operations. The description shall explain how covered persons will be notified of the contract termination, or the health carrier's insolvency or other cessation of operations, and transferred to other providers in a timely manner; and

(9) Any other information required by the director to determine compliance with the provisions of this chapter.

The provisions of subdivisions (2), (4), (6), (7), and (8), of this section, and the provisions regarding primary care provider-covered person ratios and hours of operation in § 58-17F-5 do not apply to discounted fee-for-service only networks. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 10.



§ 58-17F-11 Requirements for health carrier and providers in managed care plans.

58-17F-11. Requirements for health carrier and providers in managed care plans. Any health carrier offering a managed care plan shall satisfy all the following requirements:

(1) The health carrier shall establish a mechanism by which the participating provider will be notified on an ongoing basis of the specific covered health services for which the provider will be responsible, including any limitations or conditions on services;

(2) In no event may a participating provider collect or attempt to collect from a covered person any money owed to the provider by the health carrier nor may the provider have any recourse against covered persons for any covered charges in excess of the copayment, coinsurance, or deductible amounts specified in the coverage, including covered persons who have a health savings account;

(3) The provisions of this chapter do not require the health carrier, its intermediaries or the provider networks with which they contract, to employ specific providers or types of providers that may meet their selection criteria, or to contract with or retain more providers or types of providers than are necessary to maintain an adequate network;

(4) The health carrier shall notify participating providers of the providers' responsibilities with respect to the health carrier's applicable administrative policies and programs, including payment terms, utilization review, quality assessment, and improvement programs, grievance procedures, data reporting requirements, confidentiality requirements, and any applicable federal or state programs;

(5) The health carrier may not prohibit or penalize a participating provider from discussing treatment options with covered persons irrespective of the health carrier's position on the treatment options, from advocating on behalf of covered persons within the utilization review or grievance processes established by the carrier or a person contracting with the carrier or from, in good faith, reporting to state or federal authorities any act or practice by the health carrier that jeopardizes patient health or welfare;

(6) The health carrier shall contractually require a provider to make health records available to the carrier upon request but only those health records necessary to process claims, perform necessary quality assurance or quality improvement programs, or to comply with any lawful request for information from appropriate state authorities. Any person that is provided records pursuant to this section shall maintain the confidentiality of such records and may not make such records available to any other person who is not legally entitled to the records;

(7) The health carrier and participating provider shall provide at least sixty days written notice to each other before terminating the contract without cause. If a provider is terminated without cause or chooses to leave the network, upon request by the provider or the covered person and upon agreement by the provider to follow all applicable network requirements, the carrier shall permit the covered person to continue an ongoing course of treatment for ninety days following the effective date of contract termination. If a covered person that has entered a second trimester of pregnancy at the time of contract termination as specified in this section, the continuation of network coverage through that provider shall extend to the provision of postpartum care directly related to the delivery;

(8) The health carrier shall notify the participating providers of their obligations, if any, to collect applicable coinsurance, copayments, or deductibles from covered persons pursuant to the evidence of coverage, or of the providers' obligations, if any, to notify covered persons of their personal financial obligations for noncovered services; and

(9) The health carrier shall establish a mechanism by which the participating providers may determine in a timely manner whether or not a person is covered by the carrier. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 11.



§ 58-17F-12 Provisions governing contractual arrangements between health carriers and intermediaries.

58-17F-12. Provisions governing contractual arrangements between health carriers and intermediaries. In any contractual arrangement between a health carrier and an intermediary, the following shall apply:

(1) The health carrier's ultimate statutory responsibility to monitor the offering of covered benefits to covered persons shall be maintained whether or not any functions or duties are contractually delegated or assigned to the intermediary;

(2) The health carrier may approve or disapprove participation status of a subcontracted provider in its own or a contracted network for the purpose of delivering covered benefits to the carrier's covered persons;

(3) The health carrier shall maintain copies of all intermediary health care subcontracts at its principal place of business in the state, or ensure that it has access to all intermediary subcontracts, including the right to make copies to facilitate regulatory review, upon twenty days prior written notice from the health carrier;

(4) If applicable, an intermediary shall transmit utilization documentation and claims paid documentation to the health carrier. The carrier shall monitor the timeliness and appropriateness of payments made to providers and health care services received by covered persons;

(5) An intermediary shall maintain the books, records, financial information, and documentation of services provided to covered persons and preserve them for examination pursuant to chapter 58-3;

(6) An intermediary shall allow the director access to the intermediary's books, records, financial information, and any documentation of services provided to covered persons, as necessary to determine compliance with this chapter; and

(7) The health carrier may, in the event of the intermediary's insolvency, require the assignment to the health carrier of the provisions of a provider's contract addressing the provider's obligation to furnish covered services. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 12.



§ 58-17F-13 Sample contract forms to be filed with director--Material changes to be submitted--Certain changes not material--Director's inaction within certain time deemed approval--Contract copies to be provided upon request.

58-17F-13. Sample contract forms to be filed with director--Material changes to be submitted--Certain changes not material--Director's inaction within certain time deemed approval--Contract copies to be provided upon request. Any health carrier shall file with the director sample contract forms proposed for use with its participating providers and intermediaries. Any health carrier shall submit material changes to a sample contract that would affect a provision required by this chapter, or any rules promulgated pursuant to this chapter, to the director for approval thirty days prior to use. Changes in provider payment rates, coinsurance, copayments, or deductibles, or other plan benefit modifications are not considered material changes for the purpose of this section. If the director takes no action within sixty days after submission of a material change to a contract by a health carrier, the change is deemed approved. The health carrier shall maintain provider and intermediary contracts and provide copies to the division or department upon request. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 13.



§ 58-17F-14 Contract does not relieve health carrier of liability.

58-17F-14. Contract does not relieve health carrier of liability. The execution of a contract by a health carrier does not relieve the health carrier of its liability to any person with whom it has contracted for the provision of services, nor of its responsibility for compliance with the law or applicable regulations. Any contract shall be in writing and subject to review by the director, if requested. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 14.



§ 58-17F-15 Remedies available to director against health carrier found not in compliance.

58-17F-15. Remedies available to director against health carrier found not in compliance. In addition to any other remedies permitted by law, if the director determines that a health carrier has not contracted with enough participating providers to assure that covered persons have accessible health care services in a geographic area, that a health carrier's access plan does not assure reasonable access to covered benefits, that a health carrier has entered into a contract that does not comply with this chapter, or that a health carrier has not complied with a provision of this chapter, the director may institute a corrective action that shall be followed by the health carrier or may use any of the director's other enforcement powers to obtain the health carrier's compliance with this chapter.

A covered person shall have access to emergency services twenty-four hours a day, seven days a week to treat emergency medical conditions that require immediate medical attention. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 15.



§ 58-17F-16 Managed care contractor to register with director.

58-17F-16. Managed care contractor to register with director. Each managed care contractor, as defined in § 58-17F-1, shall register with the director prior to engaging in any managed care business in this state. The registration shall be in a format prescribed by the director. In prescribing the form or in carrying out other functions required by §§ 58-17F-16 to 58-17F-20, inclusive, the director shall consult with the secretary if applicable. The director or the secretary may require that the following information be submitted:

(1) Information relating to its actual or anticipated activities in this state;

(2) The status of any accreditation designation it holds or has sought;

(3) Information pertaining to its place of business, officers, and directors;

(4) Qualifications of review staff; and

(5) Any other information reasonable and necessary to monitor its activities in this state. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 16.



§ 58-17F-17 Filing changes in registration information.

58-17F-17. Filing changes in registration information. Any managed care contractor which has previously registered in this state shall, on or before July first of each year, file with the Division of Insurance any changes to the initial or subsequent annual registration for the managed care contractor. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 17.



§ 58-17F-18 Request for information from managed care contractor.

58-17F-18. Request for information from managed care contractor. The director or the secretary may request information from any managed care contractor at any time pertaining to its activities in this state. The managed care contractor shall respond to all requests for information within twenty days. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 18.



§ 58-17F-19 Activities of nonregistered managed care contractor prohibited.

58-17F-19. Activities of nonregistered managed care contractor prohibited. No managed care contractor may engage in managed care activities in this state unless the managed care contractor is properly registered. The director may issue a cease and desist order against any managed care contractor which fails to comply with the requirements of §§ 58-17F-16 to 58-17F-20, inclusive, prohibiting the managed care contractor from engaging in managed care activities in this state. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 19.



§ 58-17F-20 Registration fee for managed care contractor.

58-17F-20. Registration fee for managed care contractor. The director may require the payment of a fee in conjunction with the initial or annual registration of a managed care contractor not to exceed two hundred fifty dollars per registration. The fee shall be established by rules promulgated pursuant to chapter 1-26. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 20.



§ 58-17F-21 Promulgation of rules.

58-17F-21. Promulgation of rules. The director may, after consultation with the secretary, promulgate, pursuant to chapter 1-26, reasonable rules to protect the public in its purchase of network health insurance products and to achieve the goals of this chapter, by ensuring adequate networks and by assuring quality of health care to the public that purchases network products. The rules may include:

(1) Definition of terms;

(2) Provider/covered person ratios;

(3) Geographic access requirements;

(4) Accessibility of care;

(5) Contents of reports and filings;

(6) Notification requirements;

(7) Selection criteria; and

(8) Record keeping. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 21.






Chapter 17G - Quality Assessment And Improvements

§ 58-17G-1 Definitions.

58-17G-1. Definitions. Terms used in this chapter mean:

(1) "Closed plan," a managed care plan or health carrier that requires covered persons to use participating providers under the terms of the managed care plan or health carrier and does not provide any benefits for out-of-network services except for emergency services;

(2) "Consumer," someone in the general public who may or may not be a covered person or a purchaser of health care, including employers;

(3) "Covered benefits" or "benefits," those health care services to which a covered person is entitled under the terms of a health benefit plan;

(4) "Covered person," a policyholder, subscriber, enrollee, or other individual participating in a health benefit plan;

(5) "Director," the director of the Division of Insurance;

(6) "Discounted fee for service," a contractual arrangement between a health carrier and a provider or network of providers under which the provider is compensated in a discounted fashion based upon each service performed and under which there is no contractual responsibility on the part of the provider to manage care, to serve as a gatekeeper or primary care provider, or to provide or assure quality of care. A contract between a provider or network of providers and a health maintenance organization is not a discounted fee for service arrangement;

(7) "Facility," an institution providing health care services or a health care setting, including hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory, and imaging centers, and rehabilitation, and other therapeutic health settings;

(8) "Health care professional," a physician or other health care practitioner licensed, accredited, or certified to perform specified health services consistent with state law;

(9) "Health care provider" or "provider," a health care professional or a facility;

(10) "Health care services," services for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease;

(11) "Health carrier," an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the director, that contracts or offers to contract, or enters into an agreement to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation, or any other entity providing a plan of health insurance, health benefits, or health services;

(12) "Health indemnity plan," a health benefit plan that is not a managed care plan;

(13) "Managed care contractor," a person who establishes, operates, or maintains a network of participating providers; or contracts with an insurance company, a hospital or medical service plan, an employer, an employee organization, or any other entity providing coverage for health care services to operate a managed care plan or health carrier;

(14) "Managed care entity," a licensed insurance company, hospital or medical service plan, health maintenance organization, or an employer or employee organization, that operates a managed care plan or a managed care contractor. The term does not include a licensed insurance company unless it contracts with other entities to provide a network of participating providers;

(15) "Managed care plan," a plan operated by a managed care entity that provides for the financing or delivery of health care services, or both, to persons enrolled in the plan through any of the following:

(a) Arrangements with selected providers to furnish health care services;

(b) Explicit standards for the selection of participating providers; or

(c) Financial incentives for persons enrolled in the plan to use the participating providers and procedures provided for by the plan;

(16) "Open plan," a managed care plan or health carrier other than a closed plan that provides incentives, including financial incentives, for covered persons to use participating providers under the terms of the managed care plan or health carrier;

(17) "Participating provider," a provider who, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than coinsurance, copayments, or deductibles, directly or indirectly, from the health carrier;

(18) "Quality assessment," the measurement and evaluation of the quality and outcomes of medical care provided to individuals, groups, or populations;

(19) "Quality improvement," the effort to improve the processes and outcomes related to the provision of care within the health plan; and

(20) "Secretary," the secretary of the Department of Health. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 22.



§ 58-17G-2 Health benefit plan defined.

58-17G-2. Health benefit plan defined. For the purposes of this chapter, the term, health benefit plan, means a policy, contract, certificate, or agreement entered into, offered, or issued by a health carrier to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services. The term includes short-term and catastrophic health insurance policies, and a policy that pays on a cost-incurred basis, except as otherwise specifically exempted in this definition.

The term does not include coverage only for accident, or disability income insurance, or any combination thereof; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit-only insurance; coverage for on-site medical clinics; and other similar insurance coverage, specified in federal regulations issued pursuant to Public Law No. 104-191, as amended to January 1, 2011, under which benefits for medical care are secondary or incidental to other insurance benefits.

The term does not include the following benefits if they are provided under a separate policy, certificate, or contract of insurance or are otherwise not an integral part of the plan: limited scope dental or vision benefits; benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof; or other similar, limited benefits specified in federal regulations issued pursuant to Public Law No. 104-191, as amended to January 1, 2011.

The term does not include the following benefits if the benefits are provided under a separate policy, certificate, or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor: coverage only for a specified disease or illness; or hospital indemnity or other fixed indemnity insurance.

The term does not include the following if offered as a separate policy, certificate, or contract of insurance: medicare supplemental health insurance as defined under Section 882(g)(1) of the Social Security Act, as amended to January 1, 2011; coverage supplemental to the coverage provided under Chapter 55 of Title 10, United States Code (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)), as amended to January 1, 2011; or similar supplemental coverage provided to coverage under a group health plan. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 90.



§ 58-17G-3 Health carrier to develop and maintain systems to measure quality of services--System requirements--Description of quality assessment program to be filed with director.

58-17G-3. Health carrier to develop and maintain systems to measure quality of services--System requirements--Description of quality assessment program to be filed with director. Any health carrier that provides managed care plans shall develop and maintain the infrastructure and disclosure systems necessary to measure the quality of health care services provided to covered persons on a regular basis and appropriate to the types of plans offered by the health carrier. A health carrier shall:

(1) Utilize a system designed to assess the quality of health care provided to covered persons and appropriate to the types of plans offered by the health carrier. The system shall include systematic collection, analysis, and reporting of relevant data in accordance with statutory and regulatory requirements. The level of quality assessment activities undertaken by a health plan may vary based on the plan's structure with the least amount of quality assessment activities required being those plans which are open and the provider network is simply a discounted fee for service preferred provider organization; and

(2) File a written description of the quality assessment program with the director in the prescribed general format, which shall include a signed certification by a corporate officer of the health carrier that the filing meets the requirements of this chapter. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 23.



§ 58-17G-4 Health carrier issuing closed plan to develop quality improvement activities--Minimum requirements of quality improvement activities.

58-17G-4. Health carrier issuing closed plan to develop quality improvement activities--Minimum requirements of quality improvement activities. Any health carrier that issues a closed plan, or a combination plan having a closed component, shall, in addition to complying with the requirements of § 58-17G-3, develop and maintain the internal structures and activities necessary to improve the quality of care being provided. Quality improvement activities for a health carrier subject to the requirements of this section shall involve:

(1) Developing a written quality improvement plan designed to analyze both the processes and outcomes of the health care delivered to covered persons;

(2) Establishing an internal system to implement the quality improvement plan and to specifically identify opportunities to improve care and using the findings of the system to improve the health care delivered to covered persons; and

(3) Assuring that participating providers have the opportunity to participate in developing, implementing, and evaluating the quality improvement system.

The health carrier shall provide a copy of the quality improvement plan to the director or secretary, if requested. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 24.



§ 58-17G-5 Carrier may be deemed in compliance if private accrediting body meets requirements.

58-17G-5. Carrier may be deemed in compliance if private accrediting body meets requirements. If the director and secretary find that the requirements of any private accrediting body meet the requirements of network adequacy, quality assurance, or quality improvement as set forth in this chapter, the carrier may, at the discretion of the director and secretary, be deemed to have met the applicable requirements. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 25.



§ 58-17G-6 Division to monitor complaints regarding managed care policies.

58-17G-6. Division to monitor complaints regarding managed care policies. The Division of Insurance shall separately monitor complaints regarding managed care policies. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 26.



§ 58-17G-7 Promulgation of rules.

58-17G-7. Promulgation of rules. The director may, after consultation with the secretary, promulgate, pursuant to chapter 1-26, reasonable rules to protect the public in its purchase of network health insurance products and to achieve the goals of this chapter, by assuring quality of health care to the public that purchases network products. The rules may include:

(1) Definition of terms;

(2) Contents of reports and filings;

(3) Record keeping;

(4) Setting of quality criteria based upon type of network; and

(5) Quality assurance plans or quality improvement plans or both. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 27.






Chapter 17H - Utilization Review And Benefit Determinations

§ 58-17H-1 Definitions.

58-17H-1. Definitions. Terms used in this chapter mean:

(1) "Adverse determination," any of the following:

(a) A determination by a health carrier or the carrier's designee utilization review organization that, based upon the information provided, a request by a covered person for a benefit under the health carrier's health benefit plan upon application of any utilization review technique does not meet the health carrier's requirements for medical necessity, appropriateness, health care setting, level of care or effectiveness or is determined to be experimental or investigational and the requested benefit is therefore denied, reduced, or terminated or payment is not provided or made, in whole or in part, for the benefit;

(b) The denial, reduction, termination, or failure to provide or make payment in whole or in part, for a benefit based on a determination by a health carrier or the carrier's designee utilization review organization of a covered person's eligibility to participate in the health carrier's health benefit plan;

(c) Any prospective review or retrospective review determination that denies, reduces, terminates, or fails to provide or make payment, in whole or in part, for a benefit; or

(d) A rescission of coverage determination;

(2) "Ambulatory review," utilization review of health care services performed or provided in an outpatient setting;

(3) "Authorized representative," a person to whom a covered person has given express written consent to represent the covered person for purposes of this chapter, a person authorized by law to provide substituted consent for a covered person, a family member of the covered person or the covered person's treating health care professional if the covered person is unable to provide consent, or a health care professional if the covered person's health benefit plan requires that a request for a benefit under the plan be initiated by the health care professional. For any urgent care request, the term includes a health care professional with knowledge of the covered person's medical condition;

(4) "Case management," a coordinated set of activities conducted for individual patient management of serious, complicated, protracted, or other health conditions;

(5) "Certification," a determination by a health carrier or the carrier's designee utilization review organization that a request for a benefit under the health carrier's health benefit plan has been reviewed and, based on the information provided, satisfies the health carrier's requirements for medical necessity, appropriateness, health care setting, level of care, and effectiveness;

(6) "Clinical peer," a physician or other health care professional who holds a nonrestricted license in a state of the United States and in the same or similar specialty as typically manages the medical condition, procedure, or treatment under review;

(7) "Clinical review criteria," the written screening procedures, decision abstracts, clinical protocols, and practice guidelines used by the health carrier to determine the medical necessity and appropriateness of health care services;

(8) "Concurrent review," utilization review conducted during a patient's hospital stay or course of treatment in a facility or other inpatient or outpatient health care setting;

(9) "Covered benefits" or "benefits," those health care services to which a covered person is entitled under the terms of a health benefit plan;

(10) "Covered person," a policyholder, subscriber, enrollee, or other individual participating in a health benefit plan;

(11) "Director," the director of the Division of Insurance;

(12) "Discharge planning," the formal process for determining, prior to discharge from a facility, the coordination and management of the care that a patient receives following discharge from a facility;

(13) "Emergency medical condition," a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect that the absence of immediate medical attention, would result in serious impairment to bodily functions or serious dysfunction of a bodily organ or part, or would place the person's health or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy;

(14) "Emergency services," with respect to an emergency medical condition:

(a) A medical screening examination that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate such emergency condition; and

(b) Such further medical examination and treatment, to the extent they are within the capability of the staff and facilities at a hospital to stabilize a patient;

(15) "Facility," an institution providing health care services or a health care setting, including hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory, and imaging centers, and rehabilitation, and other therapeutic health settings;

(16) "Health care professional," a physician or other health care practitioner licensed, accredited, or certified to perform specified health services consistent with state law;

(17) "Health care provider" or "provider," a health care professional or a facility;

(18) "Health care services," services for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease;

(19) "Health carrier," an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the director, that contracts or offers to contract, or enters into an agreement to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation, or any other entity providing a plan of health insurance, health benefits, or health services;

(20) "Managed care contractor," a person who establishes, operates, or maintains a network of participating providers; or contracts with an insurance company, a hospital or medical service plan, an employer, an employee organization, or any other entity providing coverage for health care services to operate a managed care plan or health carrier;

(21) "Managed care entity," a licensed insurance company, hospital or medical service plan, health maintenance organization, or an employer or employee organization, that operates a managed care plan or a managed care contractor. The term does not include a licensed insurance company unless it contracts with other entities to provide a network of participating providers;

(22) "Managed care plan," a plan operated by a managed care entity that provides for the financing or delivery of health care services, or both, to persons enrolled in the plan through any of the following:

(a) Arrangements with selected providers to furnish health care services;

(b) Explicit standards for the selection of participating providers; or

(c) Financial incentives for persons enrolled in the plan to use the participating providers and procedures provided for by the plan;

(23) "Network," the group of participating providers providing services to a health carrier;

(24) "Participating provider," a provider who, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than coinsurance, copayments, or deductibles, directly or indirectly, from the health carrier;

(25) "Prospective review," utilization review conducted prior to an admission or the provision of a health care service or a course of treatment in accordance with a health carrier's requirement that the health care service or course of treatment, in whole or in part, be approved prior to its provision;

(26) "Rescission," a cancellation or discontinuance of coverage under a health benefit plan that has a retroactive effect. The term does not include a cancellation or discontinuance of coverage under a health benefit plan if:

(a) The cancellation or discontinuance of coverage has only a prospective effect; or

(b) The cancellation or discontinuance of coverage is effective retroactively to the extent it is attributable to a failure to timely pay required premiums or contributions towards the cost of coverage;

(27) "Retrospective review," any review of a request for a benefit that is not a prospective review request, which does not include the review of a claim that is limited to veracity of documentation, or accuracy of coding, or adjudication for payment;

(28) "Second opinion," an opportunity or requirement to obtain a clinical evaluation by a provider other than the one originally making a recommendation for a proposed health care service to assess the medical necessity and appropriateness of the initial proposed health care service;

(29) "Secretary," the secretary of the Department of Health;

(30) "Stabilized," with respect to an emergency medical condition, that no material deterioration of the condition is likely, with reasonable medical probability, to result from or occur during the transfer of the individual from a facility or, with respect to a pregnant woman, the woman has delivered, including the placenta;

(31) "Utilization review," a set of formal techniques used by a managed care plan or utilization review organization to monitor and evaluate the medical necessity, appropriateness, and efficiency of health care services and procedures including techniques such as ambulatory review, prospective review, second opinion, certification, concurrent review, case management, discharge planning, and retrospective review; and

(32) "Utilization review organization," an entity that conducts utilization review other than a health carrier performing utilization review for its own health benefit plans. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 28.



§ 58-17H-2 Health benefit plan defined.

58-17H-2. Health benefit plan defined. For the purposes of this chapter, the term, health benefit plan, means a policy, contract, certificate, or agreement entered into, offered, or issued by a health carrier to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services. The term includes short-term and catastrophic health insurance policies, and a policy that pays on a cost-incurred basis, except as otherwise specifically exempted in this definition.

The term does not include coverage only for accident, or disability income insurance, or any combination thereof; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit-only insurance; coverage for on-site medical clinics; and other similar insurance coverage, specified in federal regulations issued pursuant to Public Law No. 104-191, as amended to January 1, 2011, under which benefits for medical care are secondary or incidental to other insurance benefits.

The term does not include the following benefits if they are provided under a separate policy, certificate, or contract of insurance or are otherwise not an integral part of the plan: limited scope dental or vision benefits; benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof; or other similar, limited benefits specified in federal regulations issued pursuant to Public Law No. 104-191, as amended to January 1, 2011.

The term does not include the following benefits if the benefits are provided under a separate policy, certificate, or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor: coverage only for a specified disease or illness; or hospital indemnity or other fixed indemnity insurance.

The term does not include the following if offered as a separate policy, certificate, or contract of insurance: medicare supplemental health insurance as defined under Section 882(g)(1) of the Social Security Act, as amended to January 1, 2011; coverage supplemental to the coverage provided under Chapter 55 of Title 10, United States Code (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)), as amended to January 1, 2011; or similar supplemental coverage provided to coverage under a group health plan. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 91.



§ 58-17H-3 Urgent care request defined.

58-17H-3. Urgent care request defined. For the purposes of this chapter, the term, urgent care request means a request for a health care service or course of treatment with respect to which the time periods for making a nonurgent care request determination:

(1) Could seriously jeopardize the life or health of the covered person or the ability of the covered person to regain maximum function; or

(2) In the opinion of a physician with knowledge of the covered person's medical condition, would subject the covered person to severe pain that cannot be adequately managed without the health care service or treatment that is the subject of the request.

Except as provided in subdivision (1) of this section, in determining whether a request is to be treated as an urgent care request, an individual acting on behalf of the health carrier shall apply the judgment of a prudent layperson who possesses an average knowledge of health and medicine. Any request that a physician with knowledge of the covered person's medical condition determines is an urgent care request within the meaning of subdivisions (1) and (2) of this section shall be treated as an urgent care request. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 92.



§ 58-17H-4 Applicability of chapter.

58-17H-4. Applicability of chapter. The provisions of this chapter apply to any health carrier that provides or performs utilization review services. The requirements of this chapter also apply to any designee of the health carrier or utilization review organization that performs utilization review functions on the carrier's behalf. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 29.



§ 58-17H-5 Health carrier to provide emergency services coverage without requiring prior authorization--Standards for coverage of emergency services.

58-17H-5. Health carrier to provide emergency services coverage without requiring prior authorization--Standards for coverage of emergency services. If conducting utilization review or making a benefit determination for emergency services, a health carrier that provides benefits for services in an emergency department of a hospital shall comply with the provisions of §§ 58-17H-5 to 58-17H-13, inclusive. A health carrier shall cover emergency services necessary to screen and stabilize a covered person and may not require prior authorization of such services if a prudent layperson would have reasonably believed that an emergency medical condition existed even if the emergency services are provided on an out of-network basis. A health carrier shall cover emergency services whether the health care provider furnishing the services is a participating provider with respect to such services. If the emergency services are provided out-of-network, the services shall be covered without imposing any administrative requirement or limitation on coverage that is more restrictive than the requirements or limitations that apply to emergency services received from network providers. Emergency services are provided out-of-network by complying with the cost sharing requirements set forth in §§ 58-17H-7 to 58-17H-10, inclusive, and without regard to any other term or condition of coverage other than the exclusion of or coordination of benefits, an affiliation or waiting periods as permitted under section 2704 of the Public Health Service Act, as amended to January 1, 2011, or cost sharing requirements as set forth in §§ 58-17H-6 to 58-17H-10, inclusive. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 30.



§ 58-17H-6 In-network emergency services.

58-17H-6. In-network emergency services. Coverage of in-network emergency services are subject to applicable copayments, coinsurance, and deductibles. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 31.



§ 58-17H-7 Cost-sharing requirements for out-of-network emergency services.

58-17H-7. Cost-sharing requirements for out-of-network emergency services. Cost-sharing requirements for out-of-network emergency services expressed as a copayment amount or coinsurance rate imposed with respect to a covered person cannot exceed the cost-sharing requirement imposed with respect to a covered person if the services were provided in-network. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 32.



§ 58-17H-8 Cost-sharing requirements for covered persons--Payments to out-of-network providers.

58-17H-8. Cost-sharing requirements for covered persons--Payments to out-of-network providers. Notwithstanding § 58-17H-7, a covered person may be required to pay, in addition to the in-network cost-sharing, the excess of the amount the out-of-network provider charges over the amount the health carrier is required to pay pursuant to this section.

A health carrier complies with the requirements of this section if it provides payment of emergency services provided by an out-of-network provider in an amount not less than the greatest of the following:

(1) The amount negotiated with in-network providers for emergency services, excluding any in-network copayment or coinsurance imposed with respect to the covered person;

(2) The amount of the emergency service calculated using the same method the plan uses to determine payments for out-of-network services, but using the in-network cost-sharing provisions instead of the out-of-network cost-sharing provisions; or

(3) The amount that would be paid under Medicare for the emergency services, excluding any in-network copayment or coinsurance requirements. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 33.



§ 58-17H-9 Exceptions for payments by capitated and other plans without negotiated fees.

58-17H-9. Exceptions for payments by capitated and other plans without negotiated fees. For capitated or other health benefit plans that do not have a negotiated per-service amount for in-network providers, subdivision 58-17H-8(1) does not apply. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 34.



§ 58-17H-10 Negotiated amounts for in-network providers for a particular emergency service.

58-17H-10. Negotiated amounts for in-network providers for a particular emergency service. If a health benefit plan has more than one negotiated amount for in-network providers for a particular emergency service, the amount in subdivision 58-17H-8(1) is the median of these negotiated amounts. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 35.



§ 58-17H-11 General cost-sharing requirements allowed.

58-17H-11. General cost-sharing requirements allowed. Any cost-sharing requirement other than a copayment or coinsurance requirement, such as a deductible or out-of-pocket maximum, may be imposed with respect to emergency services provided out-of-network if the cost-sharing requirement generally applies to out-of-network benefits. A deductible may be imposed with respect to out-of-network emergency services only as part of a deductible that generally applies to out-of-network benefits. If an out-of-pocket maximum generally applies to out-of-network benefits, that out-of-network maximum applies to out-of-network emergency services. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 36.



§ 58-17H-12 Access to representative for post-evaluation or post-stabilization services.

58-17H-12. Access to representative for post-evaluation or post-stabilization services. For immediately required post-evaluation or post-stabilization services, a health carrier shall provide access to a designated representative twenty-four hours a day, seven days a week, to facilitate review, or otherwise provide coverage with no financial penalty to the covered person. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 37.



§ 58-17H-13 Health carrier may be deemed to meet emergency medical coverage requirements if met by private accrediting body.

58-17H-13. Health carrier may be deemed to meet emergency medical coverage requirements if met by private accrediting body. If the director and the secretary find that the requirements of any private accrediting body meet the requirements of coverage of emergency medical services as set forth in §§ 58-17H-4 to 58-17H-12, inclusive, the health carrier may, at the discretion of the director and secretary, be deemed to have met the applicable requirements. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 38.



§ 58-17H-14 Health carrier responsibility for utilization review activities.

58-17H-14. Health carrier responsibility for utilization review activities. A health carrier is responsible for monitoring all utilization review activities carried out by, or on behalf of, the health carrier and for ensuring that all requirements of this chapter and applicable rules are met. The health carrier shall also ensure that appropriate personnel have operational responsibility for the conduct of the health carrier's utilization review program. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 39.



§ 58-17H-15 Director to hold health carrier responsible for utilization review performance of contractor.

58-17H-15. Director to hold health carrier responsible for utilization review performance of contractor. If a health carrier contracts to have a utilization review organization or other entity perform the utilization review functions required by this chapter, or applicable rules, the director shall hold the health carrier responsible for monitoring the activities of the utilization review organization or entity with which the health carrier contracts and for ensuring that the requirements of this chapter, and applicable rules, are met. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 40.



§ 58-17H-16 Written utilization review program required--Contents of program document.

58-17H-16. Written utilization review program required--Contents of program document. A health carrier that requires a request for benefits under the covered person's health plan to be subjected to utilization review shall implement a written utilization review program that describes all review activities, both delegated and nondelegated for the filing of benefit requests, the notification of utilization review and benefit determinations, and the review of adverse determinations in accordance with chapter 58-17I.

The program document shall describe the following:

(1) Procedures to evaluate the medical necessity, appropriateness, efficacy, or efficiency of health care services;

(2) Data sources and clinical review criteria used in decision-making;

(3) Mechanisms to ensure consistent application of review criteria and compatible decisions;

(4) Data collection processes and analytical methods used in assessing utilization of health care services;

(5) Provisions for assuring confidentiality of clinical and proprietary information;

(6) The organizational structure that periodically assesses utilization review activities and reports to the health carrier's governing body; and

(7) The staff position functionally responsible for day-to-day program management.

A health carrier shall prepare an annual summary report in the format specified of its utilization review program activities and file the report, if requested, with the director and the secretary. A health carrier shall maintain records for a minimum of six years of all benefit requests and claims and notices associated with utilization review and benefit determinations made in accordance with §§ 58-17H-27 to 58-17H-32, inclusive, and §§ 58-17H-40 to 58-17H-48, inclusive. The health carrier shall make the records available for examination by covered persons and the director upon request. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 41.



§ 58-17H-17 Utilization review program to use documented clinical review criteria--Criteria to be available to authorized agencies upon request.

58-17H-17. Utilization review program to use documented clinical review criteria--Criteria to be available to authorized agencies upon request. A utilization review program shall use documented clinical review criteria that are based on sound clinical evidence and are evaluated periodically to assure ongoing efficacy. A health carrier may develop its own clinical review criteria, or it may purchase or license clinical review criteria from qualified vendors. A health carrier shall make available its clinical review criteria upon request to authorized government agencies including the Division of Insurance and the Department of Health. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 42.



§ 58-17H-18 Program to be administered by qualified licensed health care professionals.

58-17H-18. Program to be administered by qualified licensed health care professionals. Qualified licensed health care professionals shall administer the utilization review program and oversee review decisions. Any adverse determination shall be evaluated by an appropriately licensed and clinically qualified health care provider. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 43.



§ 58-17H-19 Determinations to be issued in timely manner--Process to ensure consistency.

58-17H-19. Determinations to be issued in timely manner--Process to ensure consistency. A health carrier shall issue utilization review and benefit determinations in a timely manner pursuant to the requirements of §§ 58-17H-27 to 58-17H-32, inclusive, and §§ 58-17H-40 to 58-17H-48, inclusive. A health carrier shall have a process to ensure that utilization reviewers apply clinical review criteria in conducting utilization review consistently.

If a health carrier fails to strictly adhere to the requirements of §§ 58-17H-27 to 58-17H-32, inclusive, and §§ 58-17H-40 to 58-17H-48, inclusive, with respect to making utilization review and benefit determinations of a benefit request or claim, the covered person shall be deemed to have exhausted the provisions of chapters 58-17G and 58-17H, and may take action regardless of whether the health carrier asserts that the carrier substantially complied with the requirements of §§ 58-17H-27 to 58-17H-32, inclusive, and §§ 58-17H-40 to 58-17H-48, inclusive, as applicable, or that any error it committed was de minimus.

Any covered person may file a request for external review in accordance with rules promulgated by the director. In addition to the external review rights a covered person is entitled to pursue any available remedies under state or federal law on the basis that the health carrier failed to provide a reasonable internal claims and appeals process that would yield a decision on the merits of the claim. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 44.



§ 58-17H-20 Effectiveness and efficiency of program to be routinely reviewed.

58-17H-20. Effectiveness and efficiency of program to be routinely reviewed. Any health carrier shall routinely assess the effectiveness and efficiency of its utilization review program. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 45.



§ 58-17H-21 Data systems to support program activities and generate management reports.

58-17H-21. Data systems to support program activities and generate management reports. Any health carrier's data system shall be sufficient to support utilization review program activities and to generate management reports to enable the health carrier to monitor and manage health care services effectively. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 46.



§ 58-17H-22 Health carrier oversight of delegated activities--Requirements.

58-17H-22. Health carrier oversight of delegated activities--Requirements. If a health carrier delegates any utilization review activities to a utilization review organization, the health carrier shall maintain adequate oversight, which shall include:

(1) A written description of the utilization review organization's activities and responsibilities, including reporting requirements;

(2) Evidence of formal approval of the utilization review organization program by the health carrier; and

(3) A process by which the health carrier evaluates the performance of the utilization review organization. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 47.



§ 58-17H-23 Utilization review to be coordinated with other medical management activity of health carrier.

58-17H-23. Utilization review to be coordinated with other medical management activity of health carrier. Each health carrier shall coordinate the utilization review program with other medical management activity conducted by the carrier, such as quality assurance, credentialing, provider contracting data reporting, grievance procedures, processes for assessing member satisfaction, and risk management. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 48.



§ 58-17H-24 Health carrier to provide free access to review staff.

58-17H-24. Health carrier to provide free access to review staff. Each health carrier shall provide covered persons and participating providers with access to its review staff by a toll-free number or collect call telephone line. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 49.



§ 58-17H-25 Only information necessary for review or determination to be collected.

58-17H-25. Only information necessary for review or determination to be collected. If conducting a utilization review, the health carrier shall collect only the information necessary, including pertinent clinical information, to make the utilization review or benefit determination. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 50.



§ 58-17H-26 Independence and impartiality required for utilization review.

58-17H-26. Independence and impartiality required for utilization review. In conducting utilization review, the health carrier shall ensure that the review is conducted in a manner to ensure the independence and impartiality of the individuals involved in making the utilization review or benefit determination.

In ensuring the independence and impartially of individuals involved in making the utilization review or benefit determination, no health carrier may make decisions regarding hiring, compensation, termination, promotion, or other similar matters based upon the likelihood that the individual will support the denial of benefits. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 51.



§ 58-17H-27 Written procedures required for making determinations--Notification.

58-17H-27. Written procedures required for making determinations--Notification. A health carrier shall maintain written procedures pursuant to this chapter, for making standard utilization review and benefit determinations on requests submitted to the health carrier by covered persons or their authorized representatives for benefits and for notifying covered persons and their authorized representatives of its determinations with respect to these requests within the specified time frames required under this chapter. If a period of time is extended as permitted by this chapter due to a claimant's failure to submit information necessary to decide a prospective, retrospective, or disability claim, the period for making the benefit determination shall be tolled from the date on which the notification of the extension is sent to the claimant until the date on which the claimant responds to the request for additional information. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 52.



§ 58-17H-28 Prospective review determinations--Timing--Notification of requirements--Extension of time.

58-17H-28. Prospective review determinations--Timing--Notification of requirements--Extension of time. For any prospective review determination, other than allowed by this section, a health carrier shall make the determination and notify the covered person or, if applicable, the covered person's authorized representative of the determination, whether the carrier certifies the provision of the benefit or not, within a reasonable period of time appropriate to the covered person's medical condition, but in no event later than fifteen days after the date the health carrier receives the request. If the determination is an adverse determination, the health carrier shall make the notification of the adverse determination in accordance with § 58-17H-32.

The time period for making a determination and notifying the covered person or, if applicable, the covered person's authorized representative, of the determination pursuant to this section may be extended once by the health carrier for up to fifteen days, if the health carrier:

(1) Determines that an extension is necessary due to matters beyond the health carrier's control; and

(2) Notifies the covered person or, if applicable, the covered person's authorized representative, prior to the expiration of the initial fifteen-day time period, of the circumstances requiring the extension of time and the date by which the health carrier expects to make a determination.

If the extension is necessary due to the failure of the covered person or the covered person's authorized representative to submit information necessary to reach a determination on the request, the notice of extension shall specifically describe the required information necessary to complete the request and give the covered person or, if applicable, the covered person's authorized representative at least forty-five days from the date of receipt of the notice to provide the specified information.

If the health carrier receives a prospective review request from a covered person or the covered person's authorized representative that fails to meet the health carrier's filing procedures, the health carrier shall notify the covered person or, if applicable, the covered person's authorized representative of this failure and provide in the notice information on the proper procedures to be followed for filing a request. This notice shall be provided as soon as possible, but in no event later than five days following the date of the failure. The health carrier may provide the notice orally or, if requested by the covered person or the covered person's authorized representative, in writing. The provisions only apply in a case of failure that is a communication by a covered person or the covered person's authorized representative that is received by a person or organizational unit of the health carrier responsible for handling benefit matters and is a communication that refers to a specific covered person, a specific medical condition or symptom, and a specific health care service, treatment, or provider for which certification is being requested. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 53.



§ 58-17H-29 Concurrent review determinations--Timing--Notification requirements.

58-17H-29. Concurrent review determinations--Timing--Notification requirements. For concurrent review determinations, if a health carrier has certified an ongoing course of treatment to be provided over a period of time or number of treatments:

(1) Any reduction or termination by the health carrier during the course of treatment before the end of the period or number treatments, other than by health benefit plan amendment or termination of the health benefit plan, shall constitute an adverse determination; and

(2) The health carrier shall notify the covered person of the adverse determination in accordance with § 58-17H-32 at a time sufficiently in advance of the reduction or termination to allow the covered person or, if applicable, the covered person's authorized representative, to file a grievance to request a review of the adverse determination pursuant to chapter 58-17I, and obtain a determination with respect to that review of the adverse determination before the benefit is reduced or terminated.

The health care service or treatment that is the subject of the adverse determination shall be continued without liability to the covered person until the covered person has been notified of the determination by the health carrier with respect to the internal review request made pursuant to chapter 58-17I. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 54.



§ 58-17H-30 Retrospective review determinations--Timing--Notification requirements.

58-17H-30. Retrospective review determinations--Timing--Notification requirements. For retrospective review determinations, the health carrier shall make the determination within a reasonable period of time, but in no event later than thirty days after the date of receiving the benefit request.

In the case of a certification, the health carrier may notify in writing the covered person and the provider rendering the service.

If the determination is an adverse determination, the health carrier shall provide notice of the adverse determination to the covered person or, if applicable, the covered person's authorized representative, in accordance with § 58-17H-32. The time period for making a determination and notifying the covered person or, if applicable, the covered person's authorized representative, of the determination pursuant to this section may be extended once by the health carrier for up to fifteen days, if the health carrier:

(1) Determines that an extension is necessary due to matters beyond the health carrier's control; and

(2) Notifies the covered person or, if applicable, the covered person's authorized representative, prior to the expiration of the initial thirty-day time period, of the circumstances requiring the extension of time and the date by which the health carrier expects to make a determination.

If the extension under this section is necessary due to the failure of the covered person or, if applicable, the covered person's authorized representative to submit information necessary to reach a determination on the request, the notice of extension shall specifically describe the required information necessary to complete the request and give the covered person or, if applicable, the covered person's authorized representative at least forty-five days from the date of receipt of the notice to provide the specified information. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 55.



§ 58-17H-31 Calculation of time period for determination for prospective and retrospective reviews.

58-17H-31. Calculation of time period for determination for prospective and retrospective reviews. For purposes of calculating the time periods within which a determination is required to be made for prospective and retrospective reviews, the time period within which the determination is required to be made begins on the date the request is received by the health carrier in accordance with the health carrier's procedures established pursuant to § 58-17H-16. If the time period for making the determination for a prospective or retrospective review is extended due to the covered person or, if applicable, the covered person's authorized representative's failure to submit the information necessary to make the determination, the time period for making the determination shall be tolled from the date on which the health carrier sends the notification of the extension to the covered person or, if applicable, the covered person's authorized representative, until the earlier of: the date on which the covered person or, if applicable, the covered person's authorized representative, responds to the request for additional information or the date on which the specified information was to have been submitted. If the covered person or the covered person's authorized representative fails to submit the information before the end of the period of the extension, as specified in §§ 58-17H-28 and 58-17H-30, the health carrier may deny the certification of the requested benefit. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 56.



§ 58-17H-32 Notification of adverse determination--Contents.

58-17H-32. Notification of adverse determination--Contents. Any notification of an adverse determination under this section shall, in a manner which is designed to be understood by the covered person, set forth:

(1) Information sufficient to identify the benefit request or claim involved, including the date of service, if applicable, the health care provider, the claim amount, if applicable, the diagnosis code and its corresponding meaning, and the treatment code and its corresponding meaning;

(2) The specific reason or reasons for the adverse determination, including the denial code and its corresponding meaning, as well as a description of the health carrier's standard, if any, that was used in denying the benefit request or claim;

(3) A reference to the specific plan provision on which the determination is based;

(4) A description of additional material or information necessary for the covered person to complete the benefit request, including an explanation of why the material or information is necessary to complete the request;

(5) A description of the health carrier's grievance procedures established pursuant to chapter 58-17I, including time limits applicable to those procedures;

(6) If the health carrier relied upon an internal rule, guideline, protocol, or other similar criterion to make the adverse determination, either the specific rule, guideline, protocol, or other similar criterion or a statement that a specific rule, guideline, protocol, or other similar criterion was relied upon to make the adverse determination and that a copy of the rule, guideline, protocol, or other similar criterion will be provided free of charge to the covered person upon request;

(7) If the adverse determination is based on a medical necessity or experimental or investigational treatment or similar exclusion or limit, either an explanation of the scientific or clinical judgment for making the determination, applying the terms of the health benefit plan to the covered person's medical circumstances or a statement that an explanation will be provided to the covered person free of charge upon request;

(8) If applicable, instructions for requesting:

(a) A copy of the rule, guideline, protocol, or other similar criterion relied upon in making the adverse determination, as provided in subdivision (6) of this section; or

(b) The written statement of the scientific or clinical rationale for the adverse determination, as provided in subdivision (7) of this section; and

(9) A statement explaining the availability of and the right of the covered person, as appropriate, to contact the Division of Insurance at any time for assistance or, upon completion of the health carrier's grievance procedure process as provided under chapter 58-17I, to file a civil suit in a court of competent jurisdiction.

If the adverse determination is a rescission, the health carrier shall provide, in addition to any applicable disclosures required under § 58-17H-32, clear identification of the alleged fraudulent practice or omission or the intentional misrepresentation of material fact, an explanation as to why the act, practice, or omission was fraudulent or was an intentional misrepresentation of a material fact, and the effective date of the rescission.

A health carrier may provide the notice required under this section in writing or electronically.

If the adverse determination is a rescission, the health carrier shall provide advance notice of the rescission determination required by rules promulgated by the director, in addition to any applicable disclosures required under this section.

The health carrier shall provide clear identification of the alleged fraudulent act, practice, or omission or the intentional misrepresentation of material fact.

The health carrier shall provide an explanation as to why the act, practice, or omission was fraudulent or was an intentional misrepresentation of a material fact.

The health carrier shall provide notice that the covered person or the covered person's authorized representative, prior to the date the advance notice of the proposed rescission ends, may immediately file a grievance to request a review of the adverse determination to rescind coverage pursuant to chapter 58-17I.

The health carrier shall provide a description of the health carrier's grievance procedures established pursuant to chapter 58-17I, including any time limits applicable to those procedures.

The health carrier shall provide the date when the advance notice ends and the date back to which the coverage will be retroactively rescinded. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 57.



§ 58-17H-33 Information required to be provided to covered persons and prospective covered persons.

58-17H-33. Information required to be provided to covered persons and prospective covered persons. In the certificate of coverage or member handbook provided to covered persons, a health carrier shall include a clear and comprehensive description of its utilization review procedures, including the procedures for obtaining review of adverse determinations, and a statement of rights and responsibilities of covered persons with respect to those procedures. A health carrier shall include a summary of its utilization review and benefit determination procedures in materials intended for prospective covered persons. A health carrier shall print on its membership cards a toll-free telephone number to call for utilization review and benefit decisions. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 58.



§ 58-17H-34 Health carrier may be deemed to meet utilization review requirements if met by private accrediting body.

58-17H-34. Health carrier may be deemed to meet utilization review requirements if met by private accrediting body. If the director and the secretary find that the requirements of any private accrediting body meet the requirements of utilization review as set forth in this chapter, the health carrier may, at the discretion of the director and secretary, be deemed to have met the applicable requirements. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 59.



§ 58-17H-35 Registration of utilization review organizations--Required information.

58-17H-35. Registration of utilization review organizations--Required information. Any utilization review organization which engages in utilization review activities in this state shall register with the Division of Insurance prior to conducting business in this state. The registration shall be in a format prescribed by the director. In prescribing the form or in carrying out other functions required by §§ 58-17H-35 to 58-17H-39, inclusive, the director shall consult with the secretary if applicable. The director or the secretary may require that the following information be submitted:

(1) Information relating to its actual or anticipated activities in this state;

(2) The status of any accreditation designation it holds or has sought;

(3) Information pertaining to its place of business, officers, and directors;

(4) Qualifications of review staff; and

(5) Any other information reasonable and necessary to monitor its activities in this state. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 60.



§ 58-17H-36 Filing changes in registration information.

58-17H-36. Filing changes in registration information. Any utilization review organization which has previously registered in this state shall, on or before July first of each year, file with the Division of Insurance any changes to the initial or subsequent annual registration for the utilization review organization. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 61.



§ 58-17H-37 Requests for information from utilization review organizations.

58-17H-37. Requests for information from utilization review organizations. The director or the secretary may request information from any utilization review organization at any time pertaining to its activities in this state. The utilization review organization shall respond to all requests for information within twenty days. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 62.



§ 58-17H-38 Activities of nonregistered utilization review organizations prohibited.

58-17H-38. Activities of nonregistered utilization review organizations prohibited. A utilization review organization may not engage in utilization review in this state unless the utilization review organization is properly registered. The director may issue a cease and desist order against any utilization review organization which fails to comply with the requirements of §§ 58-17H-35 to 58-17H-39, inclusive, prohibiting the utilization review organization from engaging in utilization review activities in this state. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 63.



§ 58-17H-39 Registration fee for utilization review organizations.

58-17H-39. Registration fee for utilization review organizations. The director may require the payment of a fee in conjunction with the initial or annual registration of a utilization review organization not to exceed two hundred fifty dollars per registration. The fee shall be established by rules promulgated pursuant to chapter 1-26. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 64.



§ 58-17H-40 Urgent care requests--Written procedures required for receipt and determination of requests.

58-17H-40. Urgent care requests--Written procedures required for receipt and determination of requests. Each health carrier shall establish written procedures, in accordance with §§ 58-17H-40 to 58-17H-48, inclusive, for receiving benefit requests from covered persons or their authorized representatives and for making and notifying covered persons or their authorized representatives of expedited utilization review and benefit determinations with respect to urgent care requests and concurrent review urgent care requests. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 65.



§ 58-17H-41 Insufficient information for determination--Notice and statement of necessary information.

58-17H-41. Insufficient information for determination--Notice and statement of necessary information. If the covered person or, if applicable, the covered person's authorized representative has failed to provide sufficient information for the health carrier to make a determination, the health carrier shall notify the covered person or, if applicable, the covered person's authorized representative, either orally or, if requested by the covered person or the covered person's authorized representative, in writing of this failure and state what specific information is needed as soon as possible, but in no event later than twenty-four hours after receipt of the request. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 66.



§ 58-17H-42 Insufficient information for determination of prospective urgent care requests.

58-17H-42. Insufficient information for determination of prospective urgent care requests. If the benefit request involves a prospective review urgent care request, the provisions of § 58-17H-41 apply only in the case of a failure that:

(1) Is a communication by a covered person or, if applicable, the covered person's authorized representative, that is received by a person or organizational unit of the health carrier responsible for handling benefit matters; and

(2) Is a communication that refers to a specific covered person, a specific medical condition or symptom, and a specific health care service, treatment, or provider for which approval is being requested. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 67.



§ 58-17H-43 Urgent care requests--Timely notification of determination.

58-17H-43. Urgent care requests--Timely notification of determination. For an urgent care request, unless the covered person or the covered person's authorized representative has failed to provide sufficient information for the health carrier to determine whether, or to what extent, the benefits requested are covered benefits or payable under the health carrier's health benefit plan, the health carrier shall notify the covered person or, if applicable, the covered person's authorized representative of the health carrier's determination with respect to the request, whether or not the determination is an adverse determination, as soon as possible, taking into account the medical condition of the covered person, but in no event later than twenty-fours hours after the date of the receipt of the request by the health carrier. If the health carrier's determination is an adverse determination, the health carrier shall provide notice of the adverse determination in accordance with § 58-17H-48. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 68.



§ 58-17H-44 Time within which to submit necessary information.

58-17H-44. Time within which to submit necessary information. The health carrier shall provide the covered person or, if applicable, the covered person's authorized representative, a reasonable period of time to submit the necessary information, taking into account the circumstances, but in no event less than forty-eight hours after the date of notifying the covered person or the covered person's authorized representative of the failure to submit sufficient information, as provided in §§ 58-17H-41 and 58-17H-42. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 69.



§ 58-17H-45 Urgent care requests--Notice of determination--Failure to submit necessary information as grounds for denial of certification.

58-17H-45. Urgent care requests--Notice of determination--Failure to submit necessary information as grounds for denial of certification. The health carrier shall notify the covered person or, if applicable, the covered person's authorized representative, of its determination with respect to the urgent care request as soon as possible, but in no event more than forty-eight hours after the earlier of:

(1) The health carrier's receipt of the requested specified information; or

(2) The end of the period provided for the covered person or, if applicable, the covered person's authorized representative, to submit the requested specified information.

If the covered person or the covered person's authorized representative fails to submit the information before the end of the period of the extension, as specified in § 58-17H-44, the health carrier may deny the certification of the requested benefit. If the health carrier's determination is an adverse determination, the health carrier shall provide notice of the adverse determination in accordance with § 58-17H-32. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 70.



§ 58-17H-46 Concurrent review urgent care requests--Extended care requests--Time for determination and notice.

58-17H-46. Concurrent review urgent care requests--Extended care requests--Time for determination and notice. For concurrent review urgent care requests involving a request by the covered person or the covered person's authorized representative to extend the course of treatment beyond the initial period of time or the number of treatments, if the request is made at least twenty-four hours prior to the expiration of the prescribed period of time or number of treatments, the health carrier shall make a determination with respect to the request and notify the covered person or, if applicable, the covered person's authorized representative, of the determination, whether it is an adverse determination or not, as soon as possible, taking into account the covered person's medical condition but in no event more than twenty-four hours after the date of the health carrier's receipt of the request. If the health carrier's determination is an adverse determination, the health carrier shall provide notice of the adverse determination in accordance with § 58-17H-48. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 71.



§ 58-17H-47 Calculation of time periods for determination.

58-17H-47. Calculation of time periods for determination. For purposes of calculating the time periods within which a determination is required to be made under §§ 58-17H-43 to 58-17H-45, inclusive, the time period within which the determination is required to be made shall begin on the date the request is filed with the health carrier in accordance with the health carrier's procedures established pursuant to § 58-17H-16 for filing a request without regard to whether all of the information necessary to make the determination accompanies the filing. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 72.



§ 58-17H-48 Notification of adverse determination--Requirements.

58-17H-48. Notification of adverse determination--Requirements. If a health carrier's determination with respect to §§ 58-17H-40 to 58-17H-47, inclusive, is an adverse determination, the health carrier shall provide notice of the adverse determination in accordance with this section. A notification of an adverse determination under this section shall, in a manner calculated to be understood by the covered person, set forth:

(1) Information sufficient to identify the benefit request or claim involved, including the date of service, if applicable, the health care provider, the claim amount, if applicable, the diagnosis code and its corresponding meaning and the treatment code and its corresponding meaning;

(2) The specific reason or reasons for the adverse determination, including the denial code and its corresponding meaning, as well as a description of the health carrier's standard, if any, that was used in denying the benefit request or claim;

(3) A reference to the specific plan provisions on which the determination is based;

(4) A description of any additional material or information necessary for the covered person to complete the request, including an explanation of why the material or information is necessary to complete the request;

(5) A description of the health carrier's internal review procedures established pursuant to chapter 58-17I, including any time limits applicable to those procedures;

(6) A description of the health carrier's expedited review procedures established pursuant to §§ 58-17I-12 to 58-17I-16, inclusive;

(7) If the health carrier relied upon an internal rule, guideline, protocol, or other similar criterion to make the adverse determination, either the specific rule, guideline, protocol, or other similar criterion or a statement that a specific rule, guideline, protocol, or other similar criterion was relied upon to make the adverse determination and that a copy of the rule, guideline, protocol, or other similar criterion will be provided free of charge to the covered person upon request;

(8) If the adverse determination is based on a medical necessity or experimental or investigation treatment or similar exclusion or limit, either an explanation of the scientific or clinical judgment for making the determination, applying the terms of the health benefit plan to the covered person's medical circumstances, or a statement that an explanation will be provided to the covered person free of charge upon request;

(9) If applicable, instructions for requesting:

(a) A copy of the rule, guideline, protocol, or other similar criterion relied upon in making the adverse determination in accordance with subdivision (7) of this section; or

(b) The written statement of the scientific or clinical rationale for the adverse determination in accordance with subdivision (8) of this section; and

(10) A statement explaining the availability of and the right of the covered person, as appropriate, to contact the Division of Insurance at any time for assistance or, upon completion of the health carrier's grievance procedure process as provided under chapter 58-17I, to file a civil suit in a court of competent jurisdiction.

A health carrier may provide the notice required under this section orally, in writing or electronically. If notice of the adverse determination is provided orally, the health carrier shall provide written or electronic notice of the adverse determination within three days following the oral notification. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")



§ 58-17H-49 Promulgation of rules.

58-17H-49. Promulgation of rules. The director may, after consultation with the secretary, promulgate rules, pursuant to chapter 1-26, to carry out the provisions of this chapter. The rules shall provide for a timely administration of utilization review by the public and assure that utilization review decisions are made in a fair and clinically acceptable manner. The rules may include the following:

(1) Definition of terms;

(2) Timing, form, and content of reports;

(3) Application of clinical criteria as it relates to utilization review;

(4) Written determinations; and

(5) Utilization review procedures.

The director may promulgate rules, pursuant to chapter 1-26, pertaining to claims for group disability income plans. The rules shall be consistent with applicable federal requirements included in 29 CFR Part 2560 as amended to January 1, 2011. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 74.



§ 58-17H-50 Coverage for cancer treatment medication.

58-17H-50. (Section effective January 1, 2016) Coverage for cancer treatment medication. Any health benefit plan as defined in § 58-17H-2 that provides benefits for injected or intravenously administered cancer treatment medication used to kill or slow the growth of cancerous cells shall provide no less favorable benefits for prescribed, orally administered anticancer medication covered by the plan, regardless of the formulation or benefit category determination by the health plan.

Source: SL 2015, ch 252, § 1, eff. Jan. 1, 2016.



§ 58-17H-51 Reclassification of benefits with respect to cancer treatment medications.

58-17H-51. (Section effective January 1, 2016) Reclassification of benefits with respect to cancer treatment medications. A health carrier may not reclassify benefits with respect to cancer treatment medications or increase a copayment, deductible, or coinsurance amount for covered cancer treatment medications that are injected or intravenously administered unless:

(1) The increase is applied generally to other medical or pharmaceutical benefits covered under the plan and is not done to circumvent § 58-17H-50;

(2) The reclassification of benefits with respect to cancer treatment medications is done in a manner that is consistent with §§ 58-17H-50 to 58-17H-52, inclusive; or

(3) A health carrier is applying cost-sharing increases consistent with the annual increases in the cost of health care.
Source: SL 2015, ch 252, § 2, eff. Jan. 1, 2016.



§ 58-17H-52 Medical management practices complying with chapter.

58-17H-52. (Section effective January 1, 2016) Medical management practices complying with chapter. Nothing in §§ 58-17H-50 and 58-17H-51 prohibits a health carrier from performing medical management practices that comply with the provisions of this chapter.

Source: SL 2015, ch 252, § 3, eff. Jan. 1, 2016.






Chapter 17I - Grievance Procedure

§ 58-17I-1 Definitions.

58-17I-1. Definitions. Terms used in this chapter mean:

(1) "Adverse determination," any of the following:

(a) A determination by a health carrier or the carrier's designee utilization review organization that, based upon the information provided, a request by a covered person for a benefit under the health carrier's health benefit plan upon application of any utilization review technique does not meet the health carrier's requirements for medical necessity, appropriateness, health care setting, level of care or effectiveness or is determined to be experimental or investigational and the requested benefit is therefore denied, reduced, or terminated or payment is not provided or made, in whole or in part, for the benefit;

(b) The denial, reduction, termination, or failure to provide or make payment in whole or in part, for a benefit based on a determination by a health carrier or the carrier's designee utilization review organization of a covered person's eligibility to participate in the health carrier's health benefit plan;

(c) Any prospective review or retrospective review determination that denies, reduces, terminates, or fails to provide or make payment, in whole or in part, for a benefit; or

(d) A rescission of coverage determination;

(2) "Ambulatory review," utilization review of health care services performed or provided in an outpatient setting;

(3) "Authorized representative," a person to whom a covered person has given express written consent to represent the covered person for purposes of this chapter, a person authorized by law to provide substituted consent for a covered person, a family member of the covered person or the covered person's treating health care professional if the covered person is unable to provide consent, or a health care professional if the covered person's health benefit plan requires that a request for a benefit under the plan be initiated by the health care professional. For any urgent care request, the term includes a health care professional with knowledge of the covered person's medical condition;

(4) "Case management," a coordinated set of activities conducted for individual patient management of serious, complicated, protracted, or other health conditions;

(5) "Certification," a determination by a health carrier or the carrier's designee utilization review organization that a request for a benefit under the health carrier's health benefit plan has been reviewed and, based on the information provided, satisfies the health carrier's requirements for medical necessity, appropriateness, health care setting, level of care, and effectiveness;

(6) "Clinical peer," a physician or other health care professional who holds a non-restricted license in a state of the United States and in the same or similar specialty as typically manages the medical condition, procedure, or treatment under review;

(7) "Clinical review criteria," written screening procedures, decision abstracts, clinical protocols, and practice guidelines used by the health carrier to determine the medical necessity and appropriateness of health care services;

(8) "Closed plan," a managed care plan or health carrier that requires covered persons to use participating providers under the terms of the managed care plan or health carrier and does not provide any benefits for out-of-network services except for emergency services;

(9) "Concurrent review," utilization review conducted during a patient's hospital stay or course of treatment in a facility or other inpatient or outpatient health care setting;

(10) "Covered benefits" or "benefits," those health care services to which a covered person is entitled under the terms of a health benefit plan;

(11) "Covered person," a policyholder, subscriber, enrollee, or other individual participating in a health benefit plan;

(12) "Director," the director of the Division of Insurance;

(13) "Discharge planning," the formal process for determining, prior to discharge from a facility, the coordination and management of the care that a patient receives following discharge from a facility;

(14) "Discounted fee for service," a contractual arrangement between a health carrier and a provider or network of providers under which the provider is compensated in a discounted fashion based upon each service performed and under which there is no contractual responsibility on the part of the provider to manage care, to serve as a gatekeeper or primary care provider, or to provide or assure quality of care. A contract between a provider or network of providers and a health maintenance organization is not a discounted fee for service arrangement;

(15) "Emergency medical condition," a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect that the absence of immediate medical attention would result in serious impairment to bodily functions or serious dysfunction of a bodily organ or part, or would place the person's health or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy;

(16) "Emergency services," with respect to an emergency medical condition:

(a) A medical screening examination that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate such emergency condition; and

(b) Such further medical examination and treatment, to the extent they are within the capability of the staff and facilities at a hospital to stabilize a patient;

(17) "Facility," an institution providing health care services or a health care setting, including hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory, and imaging centers, and rehabilitation, and other therapeutic health settings;

(18) "Final adverse determination," an adverse determination that as been upheld by the health carrier at the completion of the internal appeals process applicable pursuant to §§ 58-17I-7 to 58-17I-15, inclusive, or an adverse determination that with respect to which the internal appeals process has been deemed exhausted in accordance with § 58-17I-6;

(19) "Grievance," a written complaint, or oral complaint if the complaint involves an urgent care request, submitted by or on behalf of a covered person regarding:

(a) Availability, delivery, or quality of health care services;

(b) Claims payment, handling, or reimbursement for health care services; or

(c) Any other matter pertaining to the contractual relationship between a covered person and the health carrier.

A request for an expedited review need not be in writing;

(20) "Health care professional," a physician or other health care practitioner licensed, accredited, or certified to perform specified health services consistent with state law;

(21) "Health care provider" or "provider," a health care professional or a facility;

(22) "Health care services," services for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease;

(23) "Health carrier," an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the director, that contracts or offers to contract, or enters into an agreement to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation, or any other entity providing a plan of health insurance, health benefits, or health services;

(24) "Health indemnity plan," a health benefit plan that is not a managed care plan;

(25) "Managed care contractor," a person who establishes, operates, or maintains a network of participating providers; or contracts with an insurance company, a hospital or medical service plan, an employer, an employee organization, or any other entity providing coverage for health care services to operate a managed care plan or health carrier;

(26) "Managed care entity," a licensed insurance company, hospital or medical service plan, health maintenance organization, or an employer or employee organization, that operates a managed care plan or a managed care contractor. The term does not include a licensed insurance company unless it contracts with other entities to provide a network of participating providers;

(27) "Managed care plan," a plan operated by a managed care entity that provides for the financing or delivery of health care services, or both, to persons enrolled in the plan through any of the following:

(a) Arrangements with selected providers to furnish health care services;

(b) Explicit standards for the selection of participating providers; or

(c) Financial incentives for persons enrolled in the plan to use the participating providers and procedures provided for by the plan;

(28) "Network," the group of participating providers providing services to a health carrier;

(29) "Open plan," a managed care plan or health carrier other than a closed plan that provides incentives, including financial incentives, for covered persons to use participating providers under the terms of the managed care plan or health carrier;

(30) "Participating provider," a provider who, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than coinsurance, copayments, or deductibles, directly or indirectly, from the health carrier;

(31) "Prospective review," utilization review conducted prior to an admission or the provision of a health care service or a course of treatment in accordance with a health carrier's requirement that the health care service or course of treatment, in whole or in part, be approved prior to its provision;

(32) "Rescission," a cancellation or discontinuance of coverage under a health benefit plan that has a retroactive effect. The term does not include a cancellation or discontinuance of coverage under a health benefit plan if:

(a) The cancellation or discontinuance of coverage has only a prospective effect; or

(b) The cancellation or discontinuance of coverage is effective retroactively to the extent it is attributable to a failure to timely pay required premiums or contributions towards the cost of coverage;

(33) "Retrospective review," any review of a request for a benefit that is not a prospective review request, which does not include the review of a claim that is limited to veracity of documentation, or accuracy of coding, or adjudication for payment;

(34) "Second opinion," an opportunity or requirement to obtain a clinical evaluation by a provider other than the one originally making a recommendation for a proposed health care service to assess the medical necessity and appropriateness of the initial proposed health care service;

(35) "Secretary," the secretary of the Department of Health;

(36) "Stabilized," with respect to an emergency medical condition, that no material deterioration of the condition is likely, with reasonable medical probability, to result from or occur during the transfer of the individual from a facility or, with respect to a pregnant woman, the woman has delivered, including the placenta;

(37) "Utilization review," a set of formal techniques used by a managed care plan or utilization review organization to monitor and evaluate the medical necessity, appropriateness, and efficiency of health care services and procedures including techniques such as ambulatory review, prospective review, second opinion, certification, concurrent review, case management, discharge planning, and retrospective review; and

(38) "Utilization review organization," an entity that conducts utilization review other than a health carrier performing utilization review for its own health benefit plans. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 75.



§ 58-17I-2 Health benefit plan defined.

58-17I-2. Health benefit plan defined. For the purposes of this chapter, the term, health benefit plan, means a policy, contract, certificate, or agreement entered into, offered, or issued by a health carrier to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services. The term includes short-term and catastrophic health insurance policies, and a policy that pays on a cost-incurred basis, except as otherwise specifically exempted in this definition.

The term does not include coverage only for accident, or disability income insurance, or any combination thereof; coverage issued as a supplement to liability insurance; liability insurance, including general liability insurance and automobile liability insurance; workers' compensation or similar insurance; automobile medical payment insurance; credit-only insurance; coverage for on-site medical clinics; and other similar insurance coverage, specified in federal regulations issued pursuant to Public Law No. 104-191, as amended to January 1, 2011, under which benefits for medical care are secondary or incidental to other insurance benefits.

The term does not include the following benefits if they are provided under a separate policy, certificate, or contract of insurance or are otherwise not an integral part of the plan: limited scope dental or vision benefits; benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof; or other similar, limited benefits specified in federal regulations issued pursuant to Public Law No. 104-191, as amended to January 1, 2011.

The term does not include the following benefits if the benefits are provided under a separate policy, certificate, or contract of insurance, there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor: coverage only for a specified disease or illness; or hospital indemnity or other fixed indemnity insurance.

The term does not include the following if offered as a separate policy, certificate, or contract of insurance: medicare supplemental health insurance as defined under Section 882(g)(1) of the Social Security Act, as amended to January 1, 2011; coverage supplemental to the coverage provided under Chapter 55 of Title 10, United States Code (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)), as amended to January 1, 2011; or similar supplemental coverage provided to coverage under a group health plan. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 93.



§ 58-17I-3 Urgent care request defined.

58-17I-3. Urgent care request defined. For the purposes of this chapter, the term, urgent care request means a request for a health care service or course of treatment with respect to which the time periods for making a nonurgent care request determination:

(1) Could seriously jeopardize the life or health of the covered person or the ability of the covered person to regain maximum function; or

(2) In the opinion of a physician with knowledge of the covered person's medical condition, would subject the covered person to severe pain that cannot be adequately managed without the health care service or treatment that is the subject of the request.

Except as provided in subdivision (1) of this section, in determining whether a request is to be treated as an urgent care request, an individual acting on behalf of the health carrier shall apply the judgment of a prudent layperson who possesses an average knowledge of health and medicine. Any request that a physician with knowledge of the covered person's medical condition determines is an urgent care request within the meaning of subdivisions (1) and (2) of this section shall be treated as an urgent care request. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 94.



§ 58-17I-4 Register of grievances required--Information to be compiled--Maintenance.

58-17I-4. Register of grievances required--Information to be compiled--Maintenance. Each health carrier shall maintain in a register written records to document all grievances received including the notices and claims associated with the grievances during a calendar year. A request for a first level review of a grievance involving an adverse determination shall be processed in compliance with §§ 58-17I-7 to 58-17I-11, inclusive, and is required to be included in the register. For each grievance the register shall contain the following information:

(1) A general description of the reason for the grievance;

(2) The date received;

(3) The date of each review or, if applicable, review meeting;

(4) Resolution at each level of the grievance, if applicable;

(5) Date of resolution at each level, if applicable; and

(6) Name of the covered person for whom the grievance was filed.

The register shall be maintained in a manner that is reasonably clear and accessible to the director. A health carrier shall retain the register compiled for a calendar year for five years. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 76.



§ 58-17I-5 Report to director required--Contents.

58-17I-5. Report to director required--Contents. Each health carrier shall submit to the director, at least annually, a report in the format specified by the director. The report shall include for each type of health benefit plan offered by the health carrier:

(1) The certificate of compliance required by § 58-17I-6;

(2) The number of covered lives;

(3) The total number of grievances;

(4) The number of grievances resolved at each level, if applicable, and their resolution;

(5) The number of grievances appealed to the director of which the health carrier has been informed;

(6) The number of grievances referred to alternative dispute resolution procedures or resulting in litigation; and

(7) A synopsis of actions being taken to correct problems identified. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 77.



§ 58-17I-6 Grievance procedures--Filing--Certificate of compliance--Contact information.

58-17I-6. Grievance procedures--Filing--Certificate of compliance--Contact information. Except as specified in this chapter, each health carrier shall use written procedures for receiving and resolving grievances from covered persons, as provided in §§ 58-17I-7 to 58-17I-11, inclusive. If a health carrier fails to strictly adhere to the requirements of §§ 58-17I-7 to 58-17I-10, inclusive, or §§ 58-17I-12 to 58-17I-15, inclusive, with respect to receiving and resolving grievances involving an adverse determination, the covered person shall be deemed to have exhausted the provisions of this chapter, and may take action regardless of whether the health carrier asserts that the carrier substantially complied with the requirements of §§ 58-17I-7 to 58-17I-10, inclusive, or §§ 58-17I-12 to 58-17I-15, inclusive, or that any error the carrier committed was de minimus.

A covered person may file a request for external review in accordance with rules promulgated by the director. In addition a covered person is entitled to pursue any available remedies under state or federal law on the basis that the health carrier failed to provide a reasonable internal claims and appeals process that would yield a decision on the merits of the claim.

A health carrier shall file with the director a copy of the procedures required under this section, including all forms used to process requests made pursuant to §§ 58-17I-7 to 58-17I-11, inclusive. Any subsequent material modifications to the documents also shall be filed. The director may disapprove a filing received in accordance with this section that fails to comply with this chapter, or applicable rules. In addition, a health carrier shall file annually with the director, as part of its annual report required by §§ 58-17I-4 and 58-17I-5, a certificate of compliance stating that the health carrier has established and maintains, for each of its health benefit plans, grievance procedures that fully comply with the provisions of this chapter. A description of the grievance procedures required under this section shall be set forth in or attached to the policy, certificate, membership booklet, outline of coverage, or other evidence of coverage provided to covered persons. The grievance procedure documents shall include a statement of a covered person's right to contact the Division of Insurance for assistance at any time. The statement shall include the telephone number and address of the Division of Insurance. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 78.



§ 58-17I-7 Review of adverse determination--Time for filing--Designation and notice of reviewers--Scope of review.

58-17I-7. Review of adverse determination--Time for filing--Designation and notice of reviewers--Scope of review. Within one hundred eighty days after the date of receipt of a notice of an adverse determination sent pursuant to chapter 58-17H, any covered person or the covered person's authorized representative may file a grievance with the health carrier requesting a first level review of the adverse determination. The health carrier shall provide the covered person with the name, address, and telephone number of a person or organizational unit designated to coordinate the first level review on behalf of the health carrier. In providing for a first level review under this section, the health carrier shall ensure that the review conducted in a manner under this section to ensure the independence and impartiality of the individuals involved in making the first level review decision. In ensuring the independence and impartiality of individuals involved in making the first level review decision, no health carrier may make decisions related to such individuals regarding hiring, compensation, termination, promotion or other similar matters based upon the likelihood that the individual will support the denial of benefits.

The health carrier shall designate one or more health care providers who have appropriate training and experience in the field of medicine involved in the medical judgment to evaluate the adverse determination. No health care provider may have been involved in the initial adverse determination. In conducting the review, a reviewer shall take into consideration all comments, documents, records, and other information regarding the request for services submitted by the covered person or the covered person's authorized representative, without regard to whether the information was submitted or considered in making the initial adverse determination. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 79.



§ 58-17I-8 Rights of covered person or authorized representative on review--Access to documentation.

58-17I-8. Rights of covered person or authorized representative on review--Access to documentation. No covered person has the right to attend, or to have a representative in attendance, at the first level review. However, the covered person or, if applicable, the covered person's authorized representative may:

(1) Submit written comments, documents, records, and other material relating to the request for benefits for the review or reviewers to consider when conducting the review; and

(2) Receive from the health carrier, upon request and free of charge, reasonable access to, and copies of all documents, records and other information relevant to the covered person's request for benefits. A document, record, or other information shall be considered relevant to a covered person's request for benefits if the document, record, or other information:

(a) Was relied upon in making the benefit determination;

(b) Was submitted, considered, or generated in the course of making the adverse determination, without regard to whether the document, record, or other information was relied upon in making the benefit determination;

(c) Demonstrates that, in making the benefit determination, the health carrier, or its designated representatives consistently applied required administrative procedures and safeguards with respect to the covered person as other similarly situated covered persons; or

(d) Constitutes a statement of policy or guidance with respect to the health benefit plan concerning the denied health care service or treatment for the covered person's diagnosis, without regard to whether the advice or statement was relied upon in making the benefit determination.

The health carrier shall make the provisions of this section known to the covered person or, if applicable, the covered person's authorized representative within three working days after the date of receipt of the grievance. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 80.



§ 58-17I-9 Time for decision and notice--Calculation of time periods.

58-17I-9. Time for decision and notice--Calculation of time periods. A health carrier shall notify and issue a decision in writing or electronically to the covered person or, if applicable, the covered person's authorized representative, within the following time frames:

(1) With respect to a grievance requesting a first level review of an adverse determination involving a prospective review request, the health carrier shall notify and issue a decision within a reasonable period of time that is appropriate given the covered person's medical condition, but no later than thirty days after the date of the health carrier's receipt of the grievance requesting the first level review made pursuant to § 58-17I-7; or

(2) With respect to a grievance requesting a first level review of an adverse determination involving a retrospective review request, the health carrier shall notify and issue a decision within a reasonable period of time, but no later than sixty days after the date of the health carrier's receipt of the grievance requesting the first level review made pursuant to § 58-17I-7.

For purposes of calculating the time periods within which a determination is required to be made and notice provided under this section, the time period shall begin on the date the grievance requesting the review is filed with the health carrier in accordance with the health carrier's procedures established pursuant to § 58-17I-6 for filing a request, without regard to whether all of the information necessary to make the determination accompanies the filing. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 81.



§ 58-17I-10 Procedures for providing new or additional evidence.

58-17I-10. Procedures for providing new or additional evidence. Prior to issuing a decision in accordance with the timeframes provided in § 58-17I-9, the health carrier shall provide free of charge to covered person, or the covered person's authorized representative, any new or additional evidence, relied upon or generated by the health carrier, or at the direction of the health carrier, in connection with the grievance sufficiently in advance of the date the decision is required to be provided to permit the covered person, or the covered person's authorized representative, a reasonable opportunity to respond prior to that date.

Before the health carrier issues or provides notice of a final adverse determination in accordance with the timeframes provided in § 58-17I-9 that is based on new or additional rationale, the health carrier shall provide the new or additional rationale to the covered person, or the covered person's authorized representative, free of charge as soon as possible and sufficiently in advance of the date the notice of final adverse determination is to be provided to permit the covered person, or the covered person's authorized representative a reasonable opportunity to respond prior to that date. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 82.



§ 58-17I-11 Issuance of decision--Required contents.

58-17I-11. Issuance of decision--Required contents. The decision issued pursuant to § 58-17I-9 shall set forth in a manner calculated to be understood by the covered person or, if applicable, the covered person's authorized representative and include the following:

(1) The titles and qualifying credentials of any person participating in the first level review process (the reviewer);

(2) Information sufficient to identify the claim involved with respect to the grievance, including the date of service, the health care provider, if applicable, the claim amount, the diagnosis code and its corresponding meaning, and the treatment code and its corresponding meaning;

(3) A statement of the reviewer's understanding of the covered person's grievance;

(4) The reviewer's decision in clear terms and the contract basis or medical rationale in sufficient detail for the covered person to respond further to the health carrier's position;

(5) A reference to the evidence or documentation used as the basis for the decision;

(6) For a first level review decision issued pursuant to § 58-17I-9 that upholds the grievance denial:

(a) The specific reason or reasons for the final internal adverse determination, including the denial code and its corresponding meaning, as well as a description of the health carrier's standard, if any, that was used in reaching the denial;

(b) The reference to the specific plan provisions on which the determination is based;

(c) A statement that the covered person is entitled to receive, upon request and free of charge, reasonable access to, and copies of, all documents, records and other information relevant, as the term relevant is defined in § 58-17I-8 to the covered person's benefit request;

(d) If the health carrier relied upon an internal rule, guideline, protocol, or other similar criterion to make the final adverse determination, either the specific rule, guideline, protocol or other similar criterion or a statement that a specific rule, guideline, protocol, or other similar criterion was relied upon to make the final adverse determination and that a copy of the rule, guideline, protocol or other similar criterion will be provided free of charge to the covered person upon request;

(e) If the final adverse determination is based on a medical necessity or experimental or investigational treatment or similar exclusion or limit, either an explanation of the scientific or clinical judgment for making the determination, applying the terms of the health benefit plan to the covered person's medical circumstances or a statement that an explanation will be provided to the covered person free of charge upon request; and

(f) If applicable, instructions for requesting:

(i) A copy of the rule, guideline, protocol, or other similar criterion relied upon in making the final adverse determination, as provided in subsection (d) of this section; or

(ii) The written statement of the scientific or clinical rationale for the determination, as provided in subsection (e) of this section;

(7) If applicable, a statement indicating:

(a) A description of the procedures for obtaining an independent external review of the final adverse determination pursuant to rules promulgated by the director; and

(b) The covered person's right to bring a civil action in a court of competent jurisdiction;

(8) If applicable, the following statement: "You and your plan may have other voluntary alternative dispute resolution options, such as mediation. One way to find out what may be available is to contact your state insurance director.";

(9) Notice of the covered person's right to contact the Division of Insurance for assistance at any time, including the telephone number and address of the Division of Insurance. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 83.



§ 58-17I-12 Expedited review for adverse determinations involving urgent care requests--Appointment of peers for review.

58-17I-12. Expedited review for adverse determinations involving urgent care requests--Appointment of peers for review. Each health carrier shall establish written procedures for the expedited review of urgent care requests of grievances involving an adverse determination. In addition, a health carrier shall provide expedited review of a grievance involving an adverse determination with respect to concurrent review urgent care requests involving an admission, availability of care, continued stay, or health care service for a covered person who has received emergency services, but has not been discharged from a facility. The procedures shall allow a covered person or the covered person's authorized representative to request an expedited review under this section orally or in writing.

Each health carrier shall appoint at least one appropriate clinical peer in the same or similar specialty as would typically manage the case being reviewed to review the adverse determination. The clinical peer may not have been involved in making the initial adverse determination. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 84.



§ 58-17I-13 Transmission of necessary information for certain expedited reviews.

58-17I-13. Transmission of necessary information for certain expedited reviews. In an expedited review that is not an initial determination for benefits, all necessary information, including the health carrier's decision, shall be transmitted between the health carrier and the covered person or, if applicable, the covered person's authorized representative, by telephone, facsimile, or the most expeditious method available. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 85.



§ 58-17I-14 Expedited review decision not initial determination for benefits--Notification--Time periods--Continuation of service involving concurrent review urgent care requests.

58-17I-14. Expedited review decision not initial determination for benefits--Notification--Time periods--Continuation of service involving concurrent review urgent care requests. An expedited review decision, that is not an initial determination for benefits, shall be made and the covered person or, if applicable, the covered person's authorized representative, shall be notified of the decision in accordance with § 58-17I-15 as expeditiously as the covered person's medical condition requires, but in no event more than seventy-two hours after the date of receipt of the request for the expedited review. If the expedited review is of a grievance involving an adverse determination with respect to a concurrent review urgent care request, the service shall be continued without liability to the covered person until the covered person has been notified of the determination.

For purposes of calculating the time periods within which a decision is required to be made under this section, the time period within which the decision is required to be made shall begin on the date the request is filed with the health carrier in accordance with the health carrier's procedures established pursuant to § 58-17I-6 for filing a request, without regard to whether all of the information necessary to make the determination accompanies the filing. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 86.



§ 58-17I-15 Expedited review decision--Notification--Required contents.

58-17I-15. Expedited review decision--Notification--Required contents. A notification of a decision under §§ 58-17I-12 to 58-17I-15, inclusive, shall, in a manner calculated to be understood by the covered person or, if applicable, the covered person's authorized representative, set forth the following:

(1) The titles and qualifying credentials of any person participating in the expedited review process (the reviewer);

(2) Information sufficient to identify the claim involved with respect to the grievance, including the date of service, the health care provider, if applicable, the claim amount, the diagnosis code and its corresponding meaning, and the treatment code and its corresponding meaning;

(3) A statement of the reviewer's understanding of the covered person's grievance;

(4) The reviewer's decision in clear terms and the contract basis or medical rationale in sufficient detail for the covered person to respond further to the health carrier's position;

(5) A reference to the evidence or documentation used as the basis for the decision;

(6) If the decision involves a final adverse determination, the notice shall provide:

(a) The specific reason or reasons for the final adverse determination, including the denial code and its corresponding meaning, as well as a description of the health carrier's standard, if any, that was used in reaching the denial;

(b) A reference to the specific plan provisions on which the determination is based;

(c) A description of any additional material or information necessary for the covered person to complete the request, including an explanation of why the material or information is necessary to complete the request;

(d) If the health carrier relied upon an internal rule, guideline, protocol, or other similar criterion to make the adverse determination, either the specific rule, guideline, protocol, or other similar criterion or a statement that a specific rule, guideline, protocol, or other similar criterion was relied upon to make the adverse determination and that a copy of the rule, guideline, protocol, or other similar criterion will be provided free of charge to the covered person upon request;

(e) If the final adverse determination is based on a medical necessity or experimental or investigational treatment or similar exclusion or limit, either an explanation of the scientific or clinical judgment for making the determination, applying the terms of the health benefit plan to the covered person's medical circumstances or a statement that an explanation will be provided to the covered person free of charge upon request;

(f) If applicable, instructions for requesting:

(i) A copy of the rule, guideline, protocol, or other similar criterion relied upon in making the adverse determination as provided in subsection (d) of this section; or

(ii) The written statement of the scientific or clinical rationale for the adverse determination as provided in subsection (e) of this section;

(g) A statement describing the procedures for obtaining an independent external review of the adverse determination pursuant to rules promulgated by the director;

(h) A statement indicating the covered person's right to bring a civil action in a court of competent jurisdiction;

(i) The following statement: "You and your plan may have other voluntary alternative dispute resolution options, such as mediation. One way to find out what may be available is to contact your state insurance director."; and

(j) A notice of the covered person's right to contact the Division of Insurance for assistance at any time, including the telephone number and address of the Division of Insurance.

A health carrier may provide the notice required under this section orally, in writing, or electronically. If notice of the adverse determination is provided orally, the health carrier shall provide written or electronic notice of the adverse determination within three days following the date of the oral notification. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2011, ch 219, § 87.



§ 58-17I-16 Promulgation of rules.

58-17I-16. Promulgation of rules. The director, in consultation with the secretary, shall promulgate rules, pursuant to chapter 1-26, to establish time frames relative to the filing of grievances, the disposition of grievances, and the response to the aggrieved person. Rules may also be promulgated covering definition of terms, grievance procedures, and content of reports. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 219, § 88.






Chapter 17J - Patient Choice In Selection Of Health Care Provider

§ 58-17J-1 Definitions.

58-17J-1. Definitions. Terms used in this chapter mean:

(1) "Health benefit plan," any hospital or medical expense policy or certificate, hospital or medical service plan, nonprofit hospital, medical-surgical health service corporation contract or certificate, provider sponsored integrated health delivery network, self-insured plan or plan provided by multiple employer welfare arrangements, health maintenance organization subscriber contract of more than six-month duration, or any health benefit plan that affects the rights of a South Dakota insured and bears a reasonable relation to South Dakota, whether delivered or issued for delivery in South Dakota. The term does not include specified disease, hospital indemnity, fixed indemnity, accident only, credit, dental, vision, Medicare supplement, long-term care or disability income insurance, coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, automobile medical payment insurance, or any plan or coverage exempted from state regulation by the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. 18;

(2) "Health insurer," any entity within the definitions set forth in subdivisions 58-17F-1(11), (12), and (15), any entity offering a health benefit plan as defined by § 58-17F-2, all self-insurers or multiple employer welfare arrangements, and self-insured employer-organized associations. The term does not include any entity exempted from state regulation by the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. 18;

(3) "Health care provider," any individual or entity within the scope of the definition of health care provider as defined by subdivision 58-17F-1(9).
Source: SL 2015, ch 278 (Initiated Measure 17), § 2, eff. Nov. 13, 2014.



§ 58-17J-2 Patient choice--Health care provider participation.

58-17J-2. Patient choice--Health care provider participation. No health insurer, including the South Dakota Medicaid program, may obstruct patient choice by excluding a health care provider licensed under the laws of this state from participating on the health insurer's panel of providers if the provider is located within the geographic coverage area of the health benefit plan and is willing and fully qualified to meet the terms and conditions of participation as established by the health insurer.

Source: SL 2015, ch 278 (Initiated Measure 17), § 1, eff. Nov. 13, 2014.






Chapter 18 - Group And Blanket Health Insurance Policies

§ 58-18-1 "Group health insurance" defined.

58-18-1. "Group health insurance" defined. Group health insurance is that form of health insurance covering groups of persons as defined in §§ 58-18-2 to 58-18-6, inclusive, with or without one or more members of their families or one or more of their dependents, or covering one or more members of the families or one or more dependents of such groups of persons, and issued upon the basis set forth in §§ 58-18-2 to 58-18-7, inclusive. Insurance issued on a blanket basis pursuant to § 58-18-12 is a form of group health insurance.

Source: SL 1966, ch 111, ch 26, § 1; SL 2000, ch 250, § 1.



§ 58-18-2 Employee group insurance authorized--"Employees" defined.

58-18-2. Employee group insurance authorized--"Employees" defined. Group health insurance may be under a policy issued to an employer or trustees of a fund established by an employer, who shall be deemed the policyholder, insuring employees of such employer for the benefit of persons other than the employer. The term "employees" as used herein shall be deemed to include the officers, managers, and employees of the employer, the individual proprietor or partner if the employer is an individual proprietor or partnership, the officers, managers, and employees of subsidiary or affiliated corporations, the individual proprietor or partners and employees of individuals and firms, if the business of the employer and such individual or firm is under common control through stock ownership, contract, or otherwise. The term "employees" as used herein may include retired employees. No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation, by performing services other than the usual duties of a director. A policy issued to insure employees of a public body may provide that the term "employees" shall include elected or appointed officials. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally with such trusteeship.

Source: SL 1966, ch 111, ch 26, § 1 (1).



§ 58-18-3 Association member and employee group insurance authorized--Inclusion of retired employees.

58-18-3. Association member and employee group insurance authorized--Inclusion of retired employees. Group health insurance may be under a policy issued to an association, including a labor union, which shall have a constitution and bylaws and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, insuring members, employees, or employees of members of the association for the benefit of persons other than the association or its officers or trustees. The term "employees" as used herein may include retired employees.

Source: SL 1966, ch 111, ch 26, § 1 (2).



§ 58-18-4 Industry fund group insurance authorized--"Employees" defined.

58-18-4. Industry fund group insurance authorized--"Employees" defined. Group health insurance may be under a policy issued to the trustees of a fund established by two or more employers in the same or related industry or by one or more labor unions or by one or more employers and one or more labor unions or by an association as defined in § 58-18-3, which trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions or of such association, or employees of members of such association, for the benefit of persons other than the employers or the unions or such association. The term "employees" as used herein may include the officers, managers and employees of the employer, and the individual proprietor or partners if the employer is an individual proprietor or partnership. The term "employees" as used herein may include retired employees. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

Source: SL 1966, ch 111, ch 26, § 1 (3).



§ 58-18-5 Issuance to person or organization to which group life insurance policy may be issued.

58-18-5. Issuance to person or organization to which group life insurance policy may be issued. Group health insurance may be under a policy issued to any person or organization to which a policy of group life insurance may be issued or delivered in this state to insure any class or classes of individuals that could be insured under such group life policy.

Source: SL 1966, ch 111, ch 26, § 1 (4).



§ 58-18-6 Issuance to cover similar group subject to discretion of director.

58-18-6. Issuance to cover similar group subject to discretion of director. Group health insurance may be under a policy issued to cover any other substantially similar group which, in the discretion of the director, may be subject to the issuance of a group health policy or contract.

Source: SL 1966, ch 111, ch 26, § 1 (5).



§ 58-18-6.1 Coverage of proprietors, partners and executive corporate officer employees.

58-18-6.1. Coverage of proprietors, partners and executive corporate officer employees. Group health insurance, as defined in § 58-18-1, is required to offer to extend health insurance coverage to proprietors, partners, and executive corporate officer employees who are participating in such group insurance in their place of employment if such proprietor, partner, or executive officer elects not to be covered under workers' compensation.

Source: SL 1981, ch 361.



§ 58-18-7 Continuation without evidence of insurability--Application.

58-18-7. Continuation without evidence of insurability--Application. Any group health policy which contains provisions for the payment by the insurer of benefits for expenses incurred on account of hospital, nursing, medical, or surgical services shall provide for the continuation of benefit provisions, or any part or parts thereof, without evidence of insurability. The provisions of §§ 58-18-7.4 to 58-18-7.15, inclusive, apply to employers that have fewer than twenty employees employed.

Source: SL 1966, ch 111, ch 26, § 1 (6); SL 1989, ch 433, § 2; SL 2005, ch 270, § 1.



§ 58-18-7.1 Coverage for inpatient treatment of alcoholism to be offered in group policies--Treatment within state included.

58-18-7.1. Coverage for inpatient treatment of alcoholism to be offered in group policies--Treatment within state included. Any insurer which delivers or issues for delivery in this state group accident and sickness insurance policies which provide coverage on an expense incurred basis shall offer, in writing, to include in such group policies or contracts issued or renewed on or after July 1, 1977, coverage for the inpatient treatment of alcoholism in licensed hospitals and residential primary treatment facilities approved by the State of South Dakota which are carrying out an approved program pursuant to diagnosis and recommendation of a doctor of medicine. However, when coverage for inpatient treatment of alcoholism is included in any group policy, such coverage shall include inpatient treatment at any South Dakota approved inpatient alcoholism treatment facility.

Source: SL 1975, ch 314, § 1; SL 1976, ch 314, § 1; SL 1977, ch 411, § 1; SL 1978, ch 362, § 1.



§ 58-18-7.2 Benefits provided under alcoholism coverage--Maximum treatment periods permitted.

58-18-7.2. Benefits provided under alcoholism coverage--Maximum treatment periods permitted. The alcoholism coverage shall provide benefits on the same basis as benefits provided for the treatment of other sicknesses covered under the group policy; provided, however, that the coverage by the insurance carrier need not exceed thirty days' care in any six-month period, and further provided that the total days' care per recipient need not exceed ninety days during the life of the contract.

Source: SL 1975, ch 314, § 2; SL 1977, ch 411, § 2; SL 1978, ch 362, § 2.



§ 58-18-7.3 Policies not within alcoholism coverage requirement.

58-18-7.3. Policies not within alcoholism coverage requirement. Sections 58-18-7.1 and 58-18-7.2 do not apply to accident only, or limited or specified disease policies.

Source: SL 1975, ch 314, § 3; SL 1999, ch 249, § 2.



§ 58-18-7.4 Coverage upon application by employee or beneficiary with right to convert following notice of termination.

58-18-7.4. Coverage upon application by employee or beneficiary with right to convert following notice of termination. An employee or qualified beneficiary who has the right under the group policy to convert the group accident or health insurance plan shall be issued, without evidence of insurability, upon application to the company during the one hundred eighty days prior to expiration of coverage under continuation and upon payment of the appropriate premium, a policy of accident or health insurance. The conversion coverage shall provide the benefits which are available to others qualified for conversion under the policy.

Source: SL 1980, ch 354; SL 1989, ch 433, § 3; SL 2001, ch 280, § 2.



§ 58-18-7.5 Continuation of coverage upon leaving employment or termination of coverage by insurer--Duration.

58-18-7.5. Continuation of coverage upon leaving employment or termination of coverage by insurer--Duration. Every health benefit program that is self-insured, and every policy of group health insurance providing benefits for hospital or medical expenses delivered or issued for delivery in this state, by a commercial health insurance company, by a nonprofit medical and surgical service plan corporation, by a nonprofit hospital service plan corporation, by a health maintenance organization or by any other similar mechanism shall, in addition to the provisions required by law, include that employees have a right upon leaving employment or the termination of the coverage by the insurer, other than the termination of the policy or contract itself and the replacement thereof by similar coverage, to have the coverage continue for themselves and their eligible dependents for a period of eighteen months for which the employee shall be financially responsible. In the case of a qualified beneficiary who is determined under title II or XVI of the Social Security Act (42 U.S.C. 401) to have been disabled at any time during the first sixty days of continuation coverage, coverage can be continued for twenty-nine months. Nonpayment of the premium by the employer is termination by the employer.

Source: SL 1984, ch 326, § 1; SL 1988, ch 400, § 1; SL 1989, ch 433, § 4; SL 2001, ch 280, § 6.



§ 58-18-7.6 to 58-18-7.10. Repealed.

58-18-7.6 to 58-18-7.10. Repealed by SL 2001, ch 280, §§ 7 to 11



§ 58-18-7.11 Continuation or conversion policy not required under certain circumstances.

58-18-7.11. Continuation or conversion policy not required under certain circumstances. No insurer may be required to offer or renew a continuation or conversion policy covering any person if:

(1) The person is covered for similar benefits by another individual or group policy;

(2) Similar benefits are provided for or available to such person, by reason of any state or federal law, except any person who becomes entitled to Medicare on or before continuation is elected or who is covered under another group plan on or before continuation is elected;

(3) The benefits under sources of the kind referred to in subdivision (1) for such person or benefits provided or available under sources of the kind referred to in subdivision (2) for such person, together with the continued or converted policy's benefits, would result in overinsurance according to the insurer's standards for overinsurance;

(4) There has been fraud or material misrepresentation in applying for any benefits under continued or converted policy;

(5) The person failed to pay any required contribution;

(6) There has been cancellation of all similar insurance policies in the entire state;

(7) For cause on the same basis, the plan could terminate the coverage of a similarly situated active employee;

(8) The person was terminated from employment for gross misconduct; or

(9) The group health insurance policy is terminated by an insurer as a result of the group not meeting an insurer's participation or eligibility requirements.
Source: SL 1984, ch 326, § 7; SL 1989, ch 433, § 9; SL 2001, ch 280, § 12; SL 2009, ch 265, § 1; SL 2015, ch 249, § 31.



§ 58-18-7.12 Conditions for continuation.

58-18-7.12. Conditions for continuation. Subject to the conditions set forth for continuation in §§ 58-18-7 to 58-18-7.11, inclusive, a qualified beneficiary may continue coverage for a total of thirty-six months under the following conditions:

(1) If at the death of the employee or member, the qualified beneficiary's coverage under the group policy terminates by reason of such death;

(2) If a qualified beneficiary ceases to be a qualified family member under the group policy, while the employee or member remains insured under the policy;

(3) Any medicare ineligible qualified beneficiary of a current employee;

(4) The qualified beneficiary of an employee who is eligible for medicare; or

(5) Divorce or legal separation of employee.
Source: SL 1984, ch 326, § 8; SL 1988, ch 400, § 2; SL 1989, ch 433, § 10; SL 2001, ch 280, § 13.



§ 58-18-7.13 Premium for conversion policy and continuation policy.

58-18-7.13. Premium for conversion policy and continuation policy. The premium for the conversion policy shall be determined in accordance with the insurer's table of premium rates applicable to the age and class of risk for each person to be covered under that policy and to the type and amount of insurance provided. The premium for a continuation policy may not be greater than one hundred two percent of the group rate under which a person is covered. For any month after the eighteenth month, the premium amount may not exceed one hundred fifty percent of the applicable premium.

Source: SL 1984, ch 326, § 9; SL 1987, ch 378, § 1; SL 1988, ch 400, § 3; SL 1989, ch 433, § 11; SL 2001, ch 280, § 14.



§ 58-18-7.14 Notification of continuation and conversion rights.

58-18-7.14. Notification of continuation and conversion rights. A notification of the continuation and conversion rights shall be included in each certificate of coverage.

Source: SL 1984, ch 326, § 10.



§ 58-18-7.15 Group insurance coverage in lieu of converted individual policies.

58-18-7.15. Group insurance coverage in lieu of converted individual policies. The insurer may elect to provide group insurance coverage in lieu of the issuance of a converted individual policy.

Source: SL 1984, ch 326, § 11; SL 1987, ch 378, § 2; SL 1988, ch 400, § 4.



§ 58-18-7.16 Repealed.

58-18-7.16. Repealed by SL 2001, ch 280, § 15



§ 58-18-7.17 Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony.

58-18-7.17. Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony. A group health insurance policy or certificate that is delivered, issued for delivery, or renewed in this state may not exclude the payment of benefits for injuries sustained by an insured person because the insured was under the influence of alcohol or drugs, as defined by § 32-23-1.

Nothing in this section precludes a health insurer from excluding coverage for an insured for any sickness or injury caused in the commission of a felony.

Source: SL 1997, ch 290, §§ 2, 7.



§ 58-18-7.18 Continuation coverage to be same as that available to similarly situated beneficiaries--Option to decrease benefits.

58-18-7.18. Continuation coverage to be same as that available to similarly situated beneficiaries--Option to decrease benefits. Continuation coverage shall be the same coverage as is available to any similarly situated beneficiary under the plan with respect to whom a qualifying event has not occurred. If coverage is modified under the plan for any group of similarly situated beneficiaries who are not under continuation, such coverage shall also be modified for those continuing coverage in the same manner as for all individuals who are qualified beneficiaries under the plan pursuant to the continuation requirements of this chapter in connection with such group.

Any insurer providing continuation coverage pursuant to § 58-18-7.5 or pursuant to any federal requirement applicable to employer group plans shall offer to all beneficiaries who are eligible to elect to continue coverage the option to decrease benefits of the continued coverage. The options shall include, at a minimum, those coverage options available to beneficiaries who initially enroll into the coverage if the options decrease coverage or a carrier may offer a standardized plan to all those eligible for continuation that contains similar benefits to the beneficiaries prior coverage but at a higher deductible or other reduced benefit features.

Source: SL 2001, ch 280, § 3; SL 2008, ch 266, § 1.



§ 58-18-7.19 Probationary period for continuation or conversion coverage prohibited.

58-18-7.19. Probationary period for continuation or conversion coverage prohibited. No new probationary or waiting period may be applied to the continuation or conversion coverage.

Source: SL 2001, ch 280, § 4.



§ 58-18-7.20 Construction with chapter 58-18C.

58-18-7.20. Construction with chapter 58-18C. Nothing in §§ 58-18-7.4, 58-18-7.5, 58-18-7.11, 58-18-7.12, 58-18-7.13, 58-18-7.18, 58-18-7.19, 58-18-7.20, or 58-18-79 applies to or qualifies any person for any continuation or conversion right available in chapter 58-18C.

Source: SL 2001, ch 280, § 5.



§ 58-18-7.21 Continued coverage--Insurer's use of experience for rating purposes not limited--Options unavailable in market not required.

58-18-7.21. Continued coverage--Insurer's use of experience for rating purposes not limited--Options unavailable in market not required. Nothing in § 58-18-7.18 or 58-18C-5 may be construed to limit an insurer's ability to use the experience from those persons who have continued coverage pursuant to § 58-18-7.18 or 58-18C-5 for rating purposes for the employer group from which coverage was continued. An insurer is not required to offer an option that is not available in the market for the policy form or forms from which continuation is being offered. This section and §§ 58-18-7.18 and 58-18C-5 apply to any person electing continuation coverage on or after July 1, 2008.

Source: SL 2008, ch 266, § 3.



§ 58-18-8 Representations by applicant not warranties--Written statement required to avoid insurance or reduce benefits.

58-18-8. Representations by applicant not warranties--Written statement required to avoid insurance or reduce benefits. Each such group health insurance policy shall contain in substance a provision that, in the absence of fraud, all statements made by applicants or the policyholder or by an insured person shall be deemed representations and not warranties, and that no statement made for the purpose of effecting insurance shall avoid such insurance or reduce benefits unless contained in a written instrument signed by the policyholder or the insured person, a copy of which has been furnished to such policyholder or to such person or his beneficiary.

Source: SL 1966, ch 111, ch 26, § 2 (1).



§ 58-18-9 Summary statement of coverage for delivery to member of insured group.

58-18-9. Summary statement of coverage for delivery to member of insured group. Each such group health insurance policy shall contain in substance a provision that the insurer will furnish to the policyholder for delivery to each employee or member of the insured group, a statement in summary form of the essential features of the insurance coverage of such employee or member and to whom benefits thereunder are payable. If dependents are included in the coverage, only one statement need be issued for each family unit.

Source: SL 1966, ch 111, ch 26, § 2 (2).



§ 58-18-10 Additions to group originally insured.

58-18-10. Additions to group originally insured. Each such group health insurance policy shall contain in substance a provision that to the group originally insured may be added from time to time eligible new employees or members or dependents, as the case may be, in accordance with the terms of the policy.

Source: SL 1966, ch 111, ch 26, § 2 (3).



§ 58-18-11 Direct payment for hospital, medical, or surgical services--Option of insurer.

58-18-11. Direct payment for hospital, medical, or surgical services--Option of insurer. Any group health policy may on request by the group policyholder provide that all or any portion of any indemnities provided by any such policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services; but the policy may not require that the service be rendered by a particular hospital or person. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.

Source: SL 1966, ch 111, ch 26, § 3.



§ 58-18-11.1 Reduction of benefits because of increase in statutory disability benefits prohibited.

58-18-11.1. Reduction of benefits because of increase in statutory disability benefits prohibited. No group insurance policy for loss of time or disability benefits issued, amended, renewed or delivered in this state shall contain any provision offsetting, or in any other manner reducing, any benefit under the policy by the amount of, or in proportion to, any increase in disability benefits received or receivable under the federal Social Security Act, the Railroad Retirement Act, any veteran's disability compensation and survivor benefits act, worker's compensation, or any similar federal or state law, as amended subsequent to the date of commencement of such benefit.

Source: SL 1976, ch 312.



§ 58-18-11.2 Repealed.

58-18-11.2. Repealed by SL 2009, ch 266, § 1.



§ 58-18-12 "Blanket health insurance" defined.

58-18-12. "Blanket health insurance" defined. Blanket health insurance is hereby declared to be that form of health insurance covering groups of persons as enumerated in one of §§ 58-18-13 to 58-18-19, inclusive.

Source: SL 1966, ch 111, ch 26, § 4.



§ 58-18-13 Blanket health insurance for passengers on common carrier.

58-18-13. Blanket health insurance for passengers on common carrier. Blanket health insurance may be under a policy or contract issued to any common carrier or to any operator, owner, or lessee of a means of transportation, who or which shall be deemed the policyholder, covering a group defined as all persons or all persons of a class who may become passengers on such common carrier or such means of transportation.

Source: SL 1966, ch 111, ch 26, § 4 (1).



§ 58-18-14 Blanket health insurance for employees, dependents, or guests with reference to hazardous activities.

58-18-14. Blanket health insurance for employees, dependents, or guests with reference to hazardous activities. Blanket health insurance may be under a policy or contract issued to an employer, who shall be deemed the policyholder, covering all employees, dependents, or guests, defined by reference to specified hazards incident to the activities or operations of the employer or any class of employees, dependents, or guests similarly defined.

Source: SL 1966, ch 111, ch 26, § 4 (2).



§ 58-18-15 Blanket health insurance for institutions of learning, camps, or sponsors.

58-18-15. Blanket health insurance for institutions of learning, camps, or sponsors. Blanket health insurance may be under a policy or contract issued to a school, or other institution of learning, camp or sponsor thereof; or to the head or principal thereof, who or which shall be deemed the policyholder, covering students or campers. Supervisors and employees may be included.

Source: SL 1966, ch 111, ch 26, § 4 (3).



§ 58-18-16 Blanket health insurance for religious, charitable, recreational, educational, or civic organizations.

58-18-16. Blanket health insurance for religious, charitable, recreational, educational, or civic organizations. Blanket health insurance may be under a policy or contract issued in the name of any religious, charitable, recreational, educational, or civic organization, which shall be deemed the policyholder, covering participants in activities sponsored by the organization.

Source: SL 1966, ch 111, ch 26, § 4 (4).



§ 58-18-17 Blanket health insurance for sports team or sponsors.

58-18-17. Blanket health insurance for sports team or sponsors. Blanket health insurance may be under a policy or contract issued to a sports team or sponsors thereof which shall be deemed the policyholder, covering members, officials, and supervisors.

Source: SL 1966, ch 111, ch 26, § 4 (5).



§ 58-18-18 Blanket health insurance for volunteer group or agency.

58-18-18. Blanket health insurance for volunteer group or agency. Blanket health insurance may be under a policy or contract issued in the name of any volunteer fire department, first aid, or other such volunteer group, or agency having jurisdiction thereof, which shall be deemed the policyholder, covering all of the members of such fire department or group.

Source: SL 1966, ch 111, ch 26, § 4 (6).



§ 58-18-19 Blanket health insurance for other risks approved by director.

58-18-19. Blanket health insurance for other risks approved by director. Blanket health insurance may be under a policy or contract issued to cover any other risk or class of risks which, in the discretion of the director may be properly eligible for blanket health insurance. The discretion of the director may be exercised on an individual risk basis or class of risks, or both.

Source: SL 1966, ch 111, ch 26, § 4 (7).



§ 58-18-20 Authority to issue blanket health insurance--Filing of copy of form--Required provisions.

58-18-20. Authority to issue blanket health insurance--Filing of copy of form--Required provisions. Any insurer authorized to write health insurance in this state may issue blanket health insurance. No such blanket policy or certificate may be issued or delivered, or coverage solicited, in this state unless a copy of the form thereof has been filed in accordance with § 58-11-12. Every such blanket policy or certificate shall contain provisions, which in the opinion of the director, are at least as favorable to the policyholder and the individual insured as those set forth in §§ 58-18-21 to 58-18-27, inclusive.

Source: SL 1966, ch 111, ch 26, § 5; SL 2005, ch 269, § 5.



§ 58-18-21 Policy and application constitute entire contract--Statements by policyholder not warranties--Written statement required for use in defense of claim.

58-18-21. Policy and application constitute entire contract--Statements by policyholder not warranties--Written statement required for use in defense of claim. Subject to § 58-18-20, every blanket health insurance policy shall contain a provision that the policy and the application shall constitute the entire contract between the parties, and that all statements made by the policyholder shall, in absence of fraud, be deemed representations and not warranties, and that no such statements shall be used in defense to a claim under the policy, unless it is contained in a written application.

Source: SL 1966, ch 111, ch 26, § 5 (1).



§ 58-18-22 Sickness or injury--Provision for notice to insurer.

58-18-22. Sickness or injury--Provision for notice to insurer. Subject to § 58-18-20, every blanket health insurance policy shall contain a provision that written notice of sickness or of injury must be given to the insurer within thirty days after the date when such sickness or injury occurred. Failure to give notice within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible.

Source: SL 1966, ch 111, ch 26, § 5 (2).



§ 58-18-23 Forms for filing proof of loss--Failure of insurer to furnish, submission of written proof.

58-18-23. Forms for filing proof of loss--Failure of insurer to furnish, submission of written proof. Subject to § 58-18-20, every blanket health insurance policy shall contain a provision that the insurer will furnish to the policyholder such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished before the expiration of fifteen days after the giving of such notice, the claimant shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, character and extent of the loss for which claim is made.

Source: SL 1966, ch 111, ch 26, § 5 (3).



§ 58-18-24 Claim for loss of time--Time for furnishing proof of loss--Notice of continuance of disability.

58-18-24. Claim for loss of time--Time for furnishing proof of loss--Notice of continuance of disability. Subject to § 58-18-20, every blanket health insurance policy shall contain a provision that in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within thirty days after the commencement of the period for which the insurer is liable, and that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that in the case of claim for any other loss, written proof of such loss must be furnished to the insurer within ninety days after the date of such loss. Failure to furnish such proof within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to furnish such proof and that such proof was furnished as soon as was reasonably possible.

Source: SL 1966, ch 111, ch 26, § 5 (4).



§ 58-18-25 Time for payment of benefits.

58-18-25. Time for payment of benefits. Subject to § 58-18-20, every blanket health insurance policy shall contain a provision that all benefits payable under the policy other than benefits for loss of time will be payable immediately upon receipt of due written proof of such loss, and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not later than at the expiration of each period of thirty days during the continuance of the period for which the insurer is liable, and that any balance remaining unpaid at the termination of such period will be paid immediately upon receipt of such proof.

Source: SL 1966, ch 111, ch 26, § 5 (5).



§ 58-18-26 Physical examination of insured--Autopsy in death claims.

58-18-26. Physical examination of insured--Autopsy in death claims. Subject to § 58-18-20, every blanket health insurance policy shall contain a provision that the insurer at its own expense, shall have the right and opportunity to examine the person of the insured when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy in case of death where it is not prohibited by law.

Source: SL 1966, ch 111, ch 26, § 5 (6).



§ 58-18-27 Time for commencement of action to recover under policy.

58-18-27. Time for commencement of action to recover under policy. Subject to § 58-18-20, every blanket health insurance policy shall contain a provision that no action at law or in equity shall be brought to recover under the policy prior to the expiration of sixty days after written proof of loss has been furnished in accordance with the requirements of the policy and that no such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.

Source: SL 1966, ch 111, ch 26, § 5 (7).



§ 58-18-28 Individual application and certificate not required under blanket policy.

58-18-28. Individual application and certificate not required under blanket policy. An individual application shall not be required from a person covered under a blanket health policy or contract, nor shall it be necessary for the insurer to furnish each person a certificate.

Source: SL 1966, ch 111, ch 26, § 6.



§ 58-18-29 Persons to whom benefits payable under blanket health policy.

58-18-29. Persons to whom benefits payable under blanket health policy. All benefits under any blanket health policy shall be payable to the person insured, or to his designated beneficiary or beneficiaries, or to his estate; except, that if the person insured be a minor or mentally incompetent, such benefits may be made payable to his parents, guardian, conservator, or other person actually supporting him, or if the entire cost of the insurance has been borne by the employer such benefits may be made payable to the employer. The policy may provide that all or any portion of any indemnities provided by such policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services; but the policy may not require that the service be rendered by a particular hospital or person. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.

Source: SL 1966, ch 111, ch 26, § 7; SL 1993, ch 213, § 260.



§ 58-18-30 Chapter inapplicable to prior policies.

58-18-30. Chapter inapplicable to prior policies. The provisions of this chapter shall not apply to any contracts or policies entered into or issued prior to February 8, 1966, nor to any extensions, renewals, or modifications thereof or amendments thereto whenever made.

Source: SL 1966, ch 111, ch 26, § 8.



§ 58-18-31 Continuation of coverage for child with intellectual or physical disability--Proof of dependency.

58-18-31. Continuation of coverage for child with intellectual or physical disability--Proof of dependency. A group or blanket health insurance policy, which is delivered or issued for delivery in this state and which provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy, shall also provide that attainment of such limiting age shall not operate to terminate the coverage of such child while the child is and continues to be both (a) incapable of self-sustaining employment by reason of intellectual disability or physical disability and (b) chiefly dependent upon the policyholder for support and maintenance, provided proof of such incapacity and dependency is furnished to the insurer by the policyholder within thirty-one days of the child's attainment of the limiting age and subsequently as may be required by the insurer but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

Source: SL 1969, ch 140; SDCL Supp, § 58-17-30.1; SL 2013, ch 125, § 19.



§ 58-18-31.1 Dependent coverage termination--Age--Full-time student.

58-18-31.1. Dependent coverage termination--Age--Full-time student. No insurer or health carrier issuing health insurance coverage, other than excepted benefits, that provides dependent coverage for any qualifying child, as defined by rules promulgated pursuant to § 58-18-79, may terminate coverage due to attainment of a limiting age below age twenty-six. If the dependent remains a full-time student upon attaining the age of twenty-six but not exceeding the age of twenty-nine, the insurer shall provide for the continuation of coverage for that dependent at the insured's option. Nothing in this section requires the employer to contribute any portion of the premium for dependents that are full-time students and have attained the age of twenty-six. However, the provisions of this section do not apply to any qualifying relative, as defined by rules promulgated pursuant to § 58-18-79, whose gross income is less than the exemption amount as prescribed by the director by rules promulgated pursuant to chapter 1-26. Continuation of coverage for full-time students attaining the age of twenty-four is not required if the dependent has other creditable coverage in force nor required for any full-time students who attained the age of twenty-four prior to July 1, 2007. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2005, ch 265, § 2; SL 2007, ch 288, § 2; SL 2011, ch 216, § 8.



§ 58-18-32 Family coverage to include newborn and newly adopted children.

58-18-32. Family coverage to include newborn and newly adopted children. Any group health insurance policy and group service or indemnity type contract issued by a nonprofit corporation which offers coverage for a family member of an insured or subscriber shall provide that the health insurance benefits applicable for children are payable with respect to a newly born child of the insured or subscriber from the moment of birth or to a newly adopted child of the insured or subscriber from the beginning of the six-month adoption bonding period. The newly born or newly adopted child shall be added to the policy without underwriting and without the imposition of any preexisting waiting period. Any policy or contract issued before July 1, 1984, shall, upon its next anniversary date, also provide that the health insurance benefits applicable for children shall be payable with respect to a newly born child of the insured or subscriber from the moment of birth or to a newly adopted child of the insured or subscriber from the beginning of the six-month adoption bonding period.

Source: SL 1974, ch 322; SDCL Supp, § 58-17-30.2; SL 1976, ch 313, § 1; SL 1977, ch 408; SL 1984, ch 327, § 1; SL 1994, ch 387, § 7.



§ 58-18-33 Premature birth, congenital defects, and birth abnormalities covered--Applicability.

58-18-33. Premature birth, congenital defects, and birth abnormalities covered--Applicability. The coverage for a newly born child from the moment of birth or for a newly adopted child, from the beginning of the six-month adoption bonding period, shall consist of coverage of injury or sickness including the necessary care and treatment of premature birth and medically diagnosed congenital defects and birth abnormalities. The coverage required by this section applies to any subsequent health benefit plan that is purchased providing coverage for that newly born or newly adopted child. If there is a break in coverage that exceeds sixty-three days, the health benefit plan may apply preexisting exclusion limitations as permitted by § 58-18-45. The provisions of §§ 58-18-32 to 58-18-34, inclusive, apply to any group health benefit plan issued or renewed by any health insurer, health carrier, health maintenance organization, fraternal benefit society, nonprofit medical and surgical plan, nonprofit hospital service plan, or other entity providing coverage through a health benefit plan subject to the provisions of this title.

Source: SL 1974, ch 322; SDCL Supp, § 58-17-30.3; SL 1976, ch 313, § 2; SL 1984, ch 327, § 2; SL 2001, ch 274, § 2; SL 2006, ch 258, § 1.



§ 58-18-34 Notice of birth or adoption required for continued coverage.

58-18-34. Notice of birth or adoption required for continued coverage. An insurer may require notice that a newly born or newly adopted child is to be added to the policy or that coverage is to be changed from single or spousal coverage to family coverage. However, the insurer may not require notification sooner than the birth of the child or the start of the adoption bonding period. If the child is added or coverage changed to family coverage before the birth of the child or the start of the adoption bonding period, no additional premium may be charged by the insurer until the birth of the child or the start of the adoption bonding period. The insurer shall take reasonable steps to provide adequate notice to insureds of the need to alter coverage to ensure newborn or adopted children are covered and of the lack of premium adjustment until the birth of the child or the start of the adoption bonding period. An insurer is considered to have taken reasonable steps if prominent disclosure of the requirements of this section are included in a certificate, subscriber contract, evidence of coverage, or employee handbook if such are provided to all insureds.

If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child or notification of the start of the six-month adoption bonding period for an adopted child or start of the bonding period and payment of the required premium or fees be furnished to the insurer or nonprofit service or indemnity corporation within thirty-one days after the date of birth or notification of the start of the six-month adoption bonding period for an adopted child or start of the bonding period in order to have the coverage continued beyond the thirty-one day period.

Source: SL 1974, ch 322; SDCL Supp, § 58-17-30.4; SL 1984, ch 327, § 3; SL 1994, ch 387, § 8.



§ 58-18-35 Notice required for rate increase by group health insurance company.

58-18-35. Notice required for rate increase by group health insurance company. Forty-five days before a premium rate increase is effective, the group health insurance company shall notify the policy holder in writing that the premium rate for the group health insurance will be increased.

Source: SL 1989, ch 434, § 1.



§ 58-18-36 Grandfathered plans required to cover low-dose mammography--Extent of coverage.

58-18-36. Grandfathered plans required to cover low-dose mammography--Extent of coverage. Each group health insurance policy that covers a female and that is delivered, issued for delivery, or renewed in this state, except for a policy that provides coverage for specified disease or other limited benefit coverage, shall provide coverage for screening by low-dose mammography for the presence of occult breast cancer that is subject to the same dollar limits, deductibles and coinsurance factors as for other radiological examinations. Coverage for the screening shall be provided as follows: ages thirty-five to thirty-nine, one baseline mammography; ages forty to forty-nine, a mammography every other year; and age fifty and older, a mammography every year.

As used in this section, "low-dose mammography" means the X ray examination of the breast using equipment dedicated specifically for mammography, including the X ray tube, filter, compression device, screens, films, and cassettes, with an average radiation exposure delivery of less than one rad midbreast, with two views for each breast and with interpretation by a qualified radiologist.

The provisions of this section apply only to grandfathered plans pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 1990, ch 397, §§ 1, 4; SL 1991, ch 400, § 4; SL 2011, ch 216, § 9.



§ 58-18-36.1 Policies required to cover occult breast cancer screening.

58-18-36.1. Policies required to cover occult breast cancer screening. Each group health insurance policy that covers a female and that is delivered, issued for delivery, or renewed in this state, except for a policy that provides coverage for specified disease or other limited benefit coverage, shall provide coverage for screening for the presence of occult breast cancer.

The provisions of this section apply only to plans that are not grandfathered pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 216, § 15.



§ 58-18-37 Freedom of choice for pharmacy services.

58-18-37. Freedom of choice for pharmacy services. No policy of group health insurance providing benefits for hospital and medical expenses delivered in this state that is offered by a commercial health insurance company, by a nonprofit medical and surgical plan corporation, by a nonprofit hospital service plan corporation, by a health maintenance organization, by a preferred provider organization, by an individual practice association or by a similar mechanism may:

(1) Deny any licensed pharmacy or licensed pharmacist as defined in § 36-11-2 the right to participate as a participating provider for any policy or plan on the same terms and conditions as are offered to any other provider of pharmacy services under the policy or plan;

(2) Prevent any person who is a party to or beneficiary of any health insurance policy from selecting a licensed pharmacy of his choice to furnish the pharmaceutical services offered under any policy or plan, provided that the pharmacy is a participating provider under the same terms and conditions of the policy or plan as those offered to any other provider of pharmacy services; or

(3) Permit or mandate any difference in coverage for or impose any different conditions, including copayment fees, whether the prescription benefits are provided through direct contact with a pharmacy or by use of an out-of-state mail order service so long as the provider selected is a participant in the plan involved.
Source: SL 1990, ch 395, § 1.



§ 58-18-38 Annual period of enrollment for licensed pharmacies--Actual notice of enrollment period not required.

58-18-38. Annual period of enrollment for licensed pharmacies--Actual notice of enrollment period not required. All health benefit programs, as defined in § 58-18-37, shall provide an annual period of enrollment of at least thirty days during which period any pharmacy licensed under chapter 36-11 may elect to participate in the plan under the terms and conditions then offered unless the pharmacy has lost its status as a participating provider due to its failure to comply with the terms and conditions of its participating provider agreement. Health benefit programs are not required to provide actual notice of the period of open enrollment to the pharmacy.

Source: SL 1990, ch 395, § 2.



§ 58-18-39 Provisions denying choice for pharmacy services as void.

58-18-39. Provisions denying choice for pharmacy services as void. Any provision in a health insurance policy offered in this state which violates the provisions in § 58-18-37 is void.

Source: SL 1990, ch 395, § 3.



§ 58-18-40 Enforcement of provisions permitting choice for pharmacy services.

58-18-40. Enforcement of provisions permitting choice for pharmacy services. The Division of Insurance shall enforce the provisions of §§ 58-18-37 to 58-18-39, inclusive.

Source: SL 1990, ch 395, § 4.



§ 58-18-41 Coverage for phenylketonuria.

58-18-41. Coverage for phenylketonuria. Every group health insurance policy that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall offer coverage for testing, diagnosis and treatment of phenylketonuria including dietary management, formulas, case management, intake and screening, assessment, comprehensive care planning and service referral.

Source: SL 1992, ch 348, § 3.



§ 58-18-42 "Health benefit plan" defined.

58-18-42. "Health benefit plan" defined. For the purposes of this chapter, a health benefit plan is any hospital or medical expense incurred policy or certificate, hospital or medical service plan, contract, or health maintenance organization subscriber contract. The term does not include specified disease, hospital indemnity, fixed indemnity, accident-only, credit, dental, vision, medicare supplement, long-term care, or disability income insurance, coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, or automobile medical payment insurance.

Source: SL 1994, ch 383, § 1.



§ 58-18-43 "Late enrollee" defined.

58-18-43. "Late enrollee" defined. For the purposes of this chapter, a late enrollee is an eligible employee or dependent who requests enrollment in a health benefit plan of an employer following the initial enrollment period during which the individual is entitled to enroll under the terms of the health benefit plan, if the initial enrollment period is a period of at least thirty days. However, no eligible employee or dependent may be considered a late enrollee if:

(1) The individual:

(a) Was covered under creditable coverage at the time of the initial enrollment;

(b) Lost coverage under creditable coverage as a result of termination of employment or eligibility, reduction of hours, the involuntary termination of the creditable coverage, death of a spouse, legal separation, or divorce; and

(c) Requests enrollment within sixty-three days after termination of the creditable coverage;

(2) The individual is employed by an employer that offers multiple health benefit plans and the individual elects a different plan during an open enrollment period;

(3) A court has ordered coverage be provided for a spouse or minor or dependent child under a covered employee's health benefit plan and request for enrollment is made within thirty days after issuance of the court order; or

(4) Child custody has changed by agreement of the parties to a child custody agreement or to a child custody order which agreement has not yet been included in a court order.
Source: SL 1994, ch 383, § 2; SL 1997, ch 289, § 7.



§ 58-18-44 "Creditable coverage" defined.

58-18-44. "Creditable coverage" defined. For the purposes of this chapter, creditable coverage are benefits or coverage provided under:

(1) Medicare or medicaid;

(2) An employer-based health insurance plan or health benefit arrangement that provides benefits similar to or exceeding benefits provided under a health benefit plan;

(3) An individual health insurance policy including coverage issued by a health maintenance organization, a fraternal benefit society, a nonprofit medical and surgical plan, a nonprofit hospital service plan that provides benefits similar to or exceeding the benefits provided under the basic plan pursuant to chapter 58-18B, or an employee welfare benefit plan as defined in section 3(1) of the Employee Retirement Income Security Act of 1974 as adopted by the director pursuant to chapter 1-26, to the extent that the plan provides directly or through insurance, reimbursement or otherwise to employees or their dependents medical care for the diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body and amounts paid for the transportation primarily for and essential to medical care;

(4) Chapter 55 of Title 10, United States Code;

(5) A medical care program of the Indian Health Service or of a tribal organization;

(6) A state health benefits risk pool;

(7) A health plan offered under Chapter 89 of Title 5, United States Code;

(8) A public health plan;

(9) A health benefit plan under section 5(e) of the Peace Corps Act (22 U.S.C. 2504(e));

(10) A short-term limited-duration policy; or

(11) A college plan.
Source: SL 1994, ch 383, § 3; SL 1997, ch 289, § 8; SL 1998, ch 289, § 5.



§ 58-18-45 Preexisting conditions--Limitation of waiting periods.

58-18-45. Preexisting conditions--Limitation of waiting periods. Any health carrier providing group coverage, other than excepted benefits, shall comply with the following provisions:

(1) No policy may deny, exclude, or limit benefits for a covered individual for claims incurred more than twelve months following the effective date of the individual's coverage due to a preexisting condition. No policy may define a preexisting condition more restrictively than a condition for which medical advice, diagnosis, care, or treatment was recommended or received during the six months immediately preceding the effective date of coverage;

(2) A policy shall waive any time period applicable to a preexisting condition exclusion or limitation period for the aggregate period of time an individual was previously covered by creditable coverage that provided benefits with respect to such services, if the creditable coverage was continuous to a date not more than sixty-three days prior to the effective date of the new coverage. The waiver for prior creditable coverage also applies to late enrollees. A period of time a person was previously covered may not be aggregated if there was a break in coverage of sixty-three days or more. The policy shall count a period of creditable coverage, without regard to the specific benefits covered under the policy, unless the policy elects to credit it based on coverage of benefits within several classes or categories of benefits specified in rules adopted by the director. A condition may not be defined or considered as preexisting if the condition arose after a person began creditable coverage and if there was not a break in coverage which exceeded sixty-three days;

(3) A policy may exclude coverage for late enrollees for the greater of eighteen months or for an eighteen-month preexisting condition exclusion. However, if both a period of exclusion from coverage and a preexisting condition exclusion are applicable to a late enrollee, the combined period may not exceed eighteen months from the date the individual enrolls for coverage under the policy;

(4) Genetic information may not be treated as a condition for which a preexisting condition exclusion may be imposed in the absence of a diagnosis of the condition related to such information;

(5) A health maintenance organization which does not utilize a preexisting waiting period may use an affiliation period in lieu of a preexisting waiting period. No affiliation period may exceed two months in length. No premium may be charged for any portion of the affiliation period. If the health maintenance organization utilizes neither a preexisting waiting period nor an affiliation period, the health maintenance organization may use other criteria designed to avoid adverse selection provided that those criteria are approved by the director. In the case of a late enrollee who is subject to an affiliation period, the affiliation period may not exceed three months.

For purposes of this section, the effective date of coverage is the first day the person became covered for either accidents or sicknesses. No covered person under the age of nineteen is subject to a preexisting condition limitation or exclusion for any plan year beginning on or after September 23, 2010. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 1994, ch 383, § 4; SL 1997, ch 289, § 9; SL 1998, ch 289, § 6; SL 2001, ch 275, § 7; SL 2003, ch 248, § 3; SL 2011, ch 216, § 10.



§ 58-18-45.1 Anesthesia and hospitalization for dental care to be provided certain covered persons.

58-18-45.1. Anesthesia and hospitalization for dental care to be provided certain covered persons. Any health benefit plan as defined by § 58-18-42 shall cover anesthesia and hospital charges for dental care provided to a covered person who:

(1) Is a child under age five; or

(2) Is severely disabled or otherwise suffers from a developmental disability as determined by a licensed physician which places such person at serious risk.

Such coverage applies regardless of whether the services are provided in a hospital or a dental office. A health carrier may require prior authorization of hospitalization for dental care procedures in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

Source: SL 1999, ch 248, § 3.



§ 58-18-46 Renewability of health benefit plans--Employer's election--Exceptions.

58-18-46. Renewability of health benefit plans--Employer's election--Exceptions. Except as provided in §§ 58-18-42 to 58-18-49, inclusive, a health benefit plan subject to this chapter is renewable to all eligible employees and dependents at the option of the employer, except for the following reasons:

(1) The employer has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the insurer has not received timely premium payments;

(2) Fraud or intentional misrepresentation of material fact by the employer;

(3) Noncompliance with the carrier's employer contribution or participation requirements;

(4) The number of individuals covered under the plan is less than the number or percentage of eligible individuals required under the plan;

(5) In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, there is no longer any enrollees in connection with the plan who live, reside, or work in the service area of the issuer or in the area for which the issuer is authorized to do business and the issuer would deny enrollment with respect to the plan as provided for in § 58-18B-37;

(6) The employer carrier elects to nonrenew all of its health benefit plans delivered or issued for delivery to employers in this state;

(7) In the case of health insurance coverage that is made available only through one or more bona fide associations, the membership of an employer in the association (on the basis of which the coverage is provided) ceases but only if the coverage is terminated uniformly without regard to any health status-related factor relating to any covered individual; or

(8) If the issuer decides to discontinue offering a particular type of group health insurance offered in the group market, coverage of such type may be discontinued if:

(a) The issuer provides notice to each employer provided coverage of this type in such market (and any participant and beneficiary covered under such coverage) of the discontinuation at least ninety days prior to the date of the discontinuation of the coverage;

(b) The issuer offers to each employer provided coverage of this type in such market, the option to purchase all other health insurance coverage currently being offered by the issuer to a group health plan in such market;

(c) In exercising the option to discontinue coverage of this type and in offering the option of coverage under subsection (b), the issuer acts uniformly without regard to the claims experience of those employers or any health status-related factor relating to any participant or beneficiary covered or any new participant or beneficiary who may become eligible for such coverage.

If a carrier nonrenews a health benefit plan pursuant to this section, the director shall assist affected employers in finding replacement coverage.

Source: SL 1994, ch 383, § 5; SL 1997, ch 289, § 10; SL 2001, ch 275, § 5.



§ 58-18-47 Nonrenewal of health benefit plans by an employer carrier.

58-18-47. Nonrenewal of health benefit plans by an employer carrier. If an employer carrier elects not to renew all of its health benefit plans delivered or issued for delivery to employers in this state, the carrier shall:

(1) Be prohibited from writing new business in the employer market in this state for a period of five years from the date of notice to the director;

(2) Provide advance notice of the decision not to renew to the director in each state in which it is licensed; and

(3) Provide notice of the decision not to renew coverage to all affected employers and to the director in each state in which an affected insured individual is known to reside at least one hundred eighty days prior to the nonrenewal of any health benefit plans by the carrier.

Notice to the director under this section shall be provided at least three working days prior to the notice to the affected employers. In the case of an employer carrier doing business in one established geographic service area of the state, this section applies only to the carrier's operations in that service area.

Source: SL 1994, ch 383, § 6.



§ 58-18-48 Acceptance of new employees for coverage under employer's existing health benefit plan.

58-18-48. Acceptance of new employees for coverage under employer's existing health benefit plan. If an employer has an existing health benefit plan, the carrier shall accept for coverage under the health benefit plan new employees and the dependents of new employees, if the new employee had creditable coverage within the prior sixty-three days from the date the new employee is eligible for coverage. The coverage shall be issued without exclusionary riders. The carrier is not required to provide coverage for new employees or dependents who are late enrollees or who have not had creditable coverage within sixty-three days before applying for coverage. The exception allowing late enrollees to be excluded is limited to the time frames required by subdivisions 58-18-45(3) and (5). Policies may not exclude children, as set forth in subdivision 58-18-43(4), from the definition of eligible dependents. No person may be excluded from coverage based upon discriminatory criteria as defined by the director in rules promulgated pursuant to chapter 1-26.

Source: SL 1994, ch 383, § 8; SL 1996, ch 295; SL 1997, ch 289, § 11; SL 1998, ch 289, § 7.



§ 58-18-49 Carrier's offer of coverage to employer--Coverage of all eligible employees.

58-18-49. Carrier's offer of coverage to employer--Coverage of all eligible employees. If an employer carrier offers coverage to an employer, the employer carrier shall offer coverage to all of the eligible employees of an employer and their dependents. An employer carrier may not offer coverage to only certain individuals in an employer group or to only part of the group, except in the case of late enrollees.

Source: SL 1994, ch 383, § 9; SL 1995, ch 281, § 21.



§ 58-18-50 , 58-18-51. Repealed.

58-18-50, 58-18-51. Repealed by SL 1997, ch 289, §§ 12, 13



§ 58-18-51.1 Application of §§ 58-18-42 to 58-18-49, inclusive.

58-18-51.1. Application of §§ 58-18-42 to 58-18-49, inclusive. The provisions of §§ 58-18-42 to 58-18-49, inclusive, apply to health benefit plans which provide health coverage on a self-funded basis through nonfederal government employers, college plans issued on a blanket basis, and church plans. Any self-funded nonfederal government employer plan is subject to the provisions of §§ 58-18-42 to 58-18-49, inclusive, whether or not it is a single employer plan, a pooled arrangement, a cooperative, through a joint powers agreement, or other similar mechanism for providing health coverage.

Source: SL 1997, ch 289, § 24; SL 2000, ch 250, § 2.



§ 58-18-52.1 Political subdivisions permitted to join with health insurance purchasing organizations.

58-18-52.1. Political subdivisions permitted to join with health insurance purchasing organizations. Any political subdivision of the state may join with other organizations which are not political subdivisions of the state to operate as an organization formed under § 58-18-52 for the purpose of purchasing health insurance pursuant to the provisions in §§ 58-18-52 to 58-18-62, inclusive, and reducing costs to local government.

Source: SL 2012, ch 246, § 1.



§ 58-18-52 Formation of voluntary health insurance purchasing organizations.

58-18-52. Formation of voluntary health insurance purchasing organizations. Notwithstanding the provisions of chapter 47-34, §§ 47-15-2, 47-22-4, and 47-14-2, any organization may form for the purposes of purchasing group health insurance on a voluntary basis. For purposes of §§ 58-18-52 to 58-18-62, inclusive, an organization means any nonprofit organization or nonprofit corporation formed under South Dakota law. Stop loss or excess insurance may be purchased in the same manner as group health insurance is purchased pursuant to §§ 58-18-52 to 58-18-62, inclusive.

Source: SL 1994, ch 382, § 1; SL 1998, ch 293, § 2.



§ 58-18-53 Membership of voluntary health insurance purchasing organizations.

58-18-53. Membership of voluntary health insurance purchasing organizations. Any organization may have a group health insurance policy issued to that organization on behalf of its members who would be insured under such policy. Members may join the organization, for the purpose of obtaining group health insurance, as individuals, employers, labor unions, associations, or substantially similar groups.

Source: SL 1994, ch 382, § 2.



§ 58-18-54 Purchasing organization's responsibility for negotiating terms and conditions.

58-18-54. Purchasing organization's responsibility for negotiating terms and conditions. The organization shall be responsible for negotiating the terms and conditions of insurance contracts, collection of premiums, and providing notice to members.

Source: SL 1994, ch 382, § 3.



§ 58-18-55 Purchasing organization's notice of premium charge.

58-18-55. Purchasing organization's notice of premium charge. The organization may provide not less than forty-five days advance notice of any benefit or premium change to its members.

Source: SL 1994, ch 382, § 4.



§ 58-18-56 Additional chapters applicable to purchasing organization.

58-18-56. Additional chapters applicable to purchasing organization. Any organization is subject to all applicable provisions of chapter 58-3 and chapter 58-33.

Source: SL 1994, ch 382, § 5.



§ 58-18-57 Approval of purchasing organization by Division of Insurance.

58-18-57. Approval of purchasing organization by Division of Insurance. Any organization shall, prior to its engaging in the business of insurance, obtain approval from the Division of Insurance. The division may deny approval or withdraw approval of an organization to engage in the business of insurance for any of the following reasons:

(1) Any of the grounds specified in § 58-6-8;

(2) Insufficient membership control of the organization;

(3) Unreasonable compensation to officers, directors, or employees of the organization;

(4) Misuse of premiums; or

(5) Refusal to be examined or to cooperate in an examination.
Source: SL 1994, ch 382, § 6.



§ 58-18-58 Premiums held in trust by purchasing organization.

58-18-58. Premiums held in trust by purchasing organization. The organization shall hold all premiums received in trust and promptly remit premiums to the person entitled thereto.

Source: SL 1994, ch 382, § 7.



§ 58-18-59 Rates for group health insurance issued to purchasing organizations.

58-18-59. Rates for group health insurance issued to purchasing organizations. Any insurer issuing group health insurance pursuant to §§ 58-18-52 to 58-18-62, inclusive, is subject to all of the provisions of chapter 58-18B relating to rates.

Source: SL 1994, ch 382, § 8.



§ 58-18-60 Reasonable participation requirements for group members of purchasing organizations.

58-18-60. Reasonable participation requirements for group members of purchasing organizations. An insurer may as a condition of offering coverage or continuing coverage require reasonable participation requirements of groups who become members of an organization.

Source: SL 1994, ch 382, § 9.



§ 58-18-61 Purchasing organizations exempt from antitrust provisions.

58-18-61. Purchasing organizations exempt from antitrust provisions. Any organization formed pursuant to §§ 58-18-52 to 58-18-62, inclusive, is exempt from the antitrust provisions under chapter 37-1.

Source: SL 1994, ch 382, § 10.



§ 58-18-62 Promulgation of rules for purchasing organizations.

58-18-62. Promulgation of rules for purchasing organizations. The director may promulgate rules pursuant to chapter 1-26 to further the provisions of §§ 58-18-52 to 58-18-62, inclusive, and for purposes of carrying out the provisions of §§ 58-18-1 to 58-18-6, inclusive, and to ensure that group health insurance coverage is issued to eligible groups and that organizations are formed and operated to further the purpose of providing economical group health insurance for its members. The rules may include:

(1) Definition of terms;

(2) Criteria for determining groups, associations, organizations, and trusts and their eligibility for coverage;

(3) Criteria for determining substantially similar groups or for determining related industries;

(4) Application requirements and procedures;

(5) Reasonable compensation; and

(6) Organizational structure.
Source: SL 1994, ch 382, § 11.



§ 58-18-63 Minimum loss ratio for employer health benefit plans--Application of section.

58-18-63. Minimum loss ratio for employer health benefit plans--Application of section. Premium rates for employer health benefit plans shall produce a minimum lifetime loss ratio of not less than seventy-five percent. The director may promulgate rules pursuant to chapter 1-26 which modify the minimum loss ratio required based upon the specific plan design or other objective and pertinent criteria. An insurer is not required to meet the minimum loss ratio on each policy issued. An insurer which does not make a filing specifying the blocks of business for which it will meet the minimum loss ratio requirements of this section will be required to meet the minimum loss ratio requirement in the aggregate on its entire employer block of business in this state. This section does not apply to any insurer which is required to comply with § 58-17-64.

Source: SL 1994, ch 381, § 1; SL 1995, ch 280.



§ 58-18-64 to 58-18-75. Repealed.

58-18-64 to 58-18-75. Repealed by SL 2000, ch 243, §§ 4 to 15



§ 58-18-76 Minimum inpatient care coverage following delivery.

58-18-76. Minimum inpatient care coverage following delivery. If a group health insurance policy that is issued or renewed on or after July 1, 1996, provides maternity coverage, the policy shall provide coverage for a minimum of forty-eight hours of inpatient care following a vaginal delivery and a minimum of ninety-six hours of inpatient care following delivery by cesarean section for a mother and her newborn child in a health care facility licensed pursuant to chapter 34-12, except as otherwise provided in § 58-18-77. Any policy issued to employers with less than fifteen employees that provides coverage for complications of pregnancy, and does not provide other maternity benefits, is not required to comply with this section.

Source: SL 1996, ch 292, § 4; SL 1998, ch 290, § 2.



§ 58-18-77 Shorter hospital stay permitted--Follow-up within forty-eight hours required.

58-18-77. Shorter hospital stay permitted--Follow-up within forty-eight hours required. If the treating physician determines that the mother and the newborn meet medical criteria contained in Guidelines for Perinatal Care, Third Edition, of the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists as in effect on January 1, 1996, a group health insurance policy may provide coverage for a shorter length of hospital inpatient stay for services related to maternity and newborn care than is required in § 58-18-76 if the coverage includes one follow-up visit in the first forty-eight hours after discharge to verify the condition of the mother and newborn.

Source: SL 1996, ch 292, § 5.



§ 58-18-78 Notice to employees or members--Disclosures.

58-18-78. Notice to employees or members--Disclosures. The group health insurer shall provide notice to employees or members regarding the coverage required by §§ 58-18-76 and 58-18-77 in accordance with rules adopted by the director of the Division of Insurance pursuant to chapter 1-26. The notice shall be in writing and prominently positioned in any literature or correspondence. The notice shall be transmitted to employees or members in the next mailing to employees or members, in the yearly informational packet sent to employees or members, or by January 1, 1997, whichever is earliest.

Source: SL 1996, ch 292, § 6.



§ 58-18-79 Promulgation of rules to minimally meet federal standards--Additional rules--Scope.

58-18-79. Promulgation of rules to minimally meet federal standards--Additional rules--Scope. If any federal standards are in place which require additional steps to meet those standards beyond what is required by this chapter, the director may promulgate rules, pursuant to chapter 1-26, to require the offering of health insurance plans, the underwriting criteria that may be utilized for such health insurance plans, the type and scope of preexisting waiting periods and creditable coverage, the standards for nonrenewability of coverage, and other requirements related to the availability of health insurance to employers and their employees and dependents in this state in order to minimally meet the federal standards.

The director may also promulgate rules, pursuant to chapter 1-26, pertaining to employer health benefit plans in the areas of:

(1) Definition of terms;

(2) The issuance of certificates of coverage upon loss of health insurance coverage;

(3) Determinations relative to the application of waiting periods;

(4) Special enrollment periods;

(5) Treatment of late enrollees;

(6) Preexisting condition and other waiting periods;

(7) Breaks in coverage;

(8) Affiliation periods;

(9) Nondiscrimination standards;

(10) Notices;

(11) Renewal rights;

(12) Dates of enrollment;

(13) Creditable coverages including methods of crediting coverage;

(14) Risk spreading mechanisms;

(15) Requirements pertaining to mental health benefit levels in employer group plans other than small employer group plans;

(16) Continuation and conversion requirements; and

(17) Claims, provided the rules are consistent with applicable federal requirements for claims procedures, administration, and enforcement, including 29 CFR Part 2560.
Source: SL 1997, ch 289, § 25; SL 1998, ch 289, § 22; SL 2001, ch 280, § 16; SL 2002, ch 236, § 1.



§ 58-18-80 Health insurance policies to provide coverage for biologically-based mental illnesses.

58-18-80. Health insurance policies to provide coverage for biologically-based mental illnesses. Every group health insurance policy, including a certificate that is subject to approval pursuant to § 58-11-12, that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for the treatment and diagnosis of biologically-based mental illnesses with the same dollar limits, deductibles, coinsurance factors, and restrictions as for other covered illnesses.

The term, biologically-based mental illness, means schizophrenia and other psychotic disorders, bipolar disorder, major depression, and obsessive-compulsive disorder.

Source: SL 1998, ch 291, § 2; SL 1999, ch 251, § 2; SL 2000, ch 244, § 1.



§ 58-18-81 Application--Exemptions.

58-18-81. Application--Exemptions. The provisions of § 58-18-80 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance; or

(15) Individual health benefit plans of six-months duration or less that are not renewable.
Source: SL 1998, ch 291, § 7.



§ 58-18-82 Carrier to provide annual report--Time frame--Information.

58-18-82. Carrier to provide annual report--Time frame--Information. Any carrier who is or has provided coverage to an employer shall provide, at the written request of the employer, annual reports of the claims experience of that employer for the immediate past policy period and for any time frames which are not in excess of three years prior to the policy period for which the request was made. A carrier is not required to provide any claims information that pertains to a prior carrier's experience with that employer. The claims report shall be in sufficient detail so as to provide the employer with data necessary to realistically assess the employer's future health insurance needs.

Source: SL 1998, ch 289, § 8.



§ 58-18-83 Policies to provide coverage for diabetes supplies, equipment and education--Exceptions--Conditions and limitations.

58-18-83. Policies to provide coverage for diabetes supplies, equipment and education--Exceptions--Conditions and limitations. Every group health insurance policy, including a certificate that is subject to approval pursuant to § 58-11-12, delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for special disease or other limited benefit coverage, shall provide, in writing, coverage for equipment, supplies, and self-management training and education, including medical nutrition therapy, for treatment of persons diagnosed with diabetes if prescribed by a physician or other licensed health care provider legally authorized to prescribe such treatment . Medical nutrition therapy does not include any food items or nonprescription drugs.

Coverage for medically necessary equipment and supplies shall include blood glucose monitors, blood glucose monitors for the legally blind, test strips for glucose monitors, urine testing strips, insulin, injection aids, lancets, lancet devices, syringes, insulin pumps and all supplies for the pump, insulin infusion devices, prescribed oral agents for controlling blood sugars, glucose agents, glucagon kits, insulin measurement and administration aids for the visually impaired, and other medical devices for treatment of diabetes.

Diabetes self-management training and education shall be covered if: (a) the service is provided by a physician, nurse, dietitian, pharmacist, or other licensed health care provider who satisfies the current academic eligibility requirements of the National Certification Board for Diabetic Educators and has completed a course in diabetes education and training or has been certified as a diabetes educator; and (b) the training and education is based upon a diabetes program recognized by the American Diabetes Association or a diabetes program with a curriculum approved by the American Diabetes Association or the South Dakota Department of Health.

Coverage of diabetes self-management training is limited to (a) persons who are newly diagnosed with diabetes or have received no prior diabetes education; (b) persons who require a change in current therapy; (c) persons who have a co-morbid condition such as heart disease or renal failure; or (d) persons whose diabetes condition is unstable. Under these circumstances, no more than two comprehensive education programs per lifetime and up to eight follow-up visits per year need be covered. Coverage is limited to the closest available qualified education program that provides the necessary management training to accomplish the prescribed treatment.

The benefits provided in this section are subject to the same dollar limits, deductibles, coinsurance, and other restrictions established for all other benefits covered in the policy.

Source: SL 1999, ch 252, § 3; SL 2000, ch 244, § 2.



§ 58-18-84 Diabetes coverage not required of certain plans and policies.

58-18-84. Diabetes coverage not required of certain plans and policies. The provisions of § 58-18-83 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance;

(15) Individual health benefit plans of six-months duration or less that are not renewable; or

(16) Individual nonmajor medical insurance.
Source: SL 1999, ch 252, § 4.



§ 58-18-85 Policies to provide coverage for prostate cancer screening.

58-18-85. Policies to provide coverage for prostate cancer screening. Every group health insurance policy that covers a male and that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide the following coverage for diagnostic screening for prostate cancer:

(1) An annual medically recognized diagnostic examination, including a digital rectal examination and a prostate-specific antigen test, as follows:

(a) For asymptomatic men aged fifty and over; and

(b) For men aged forty-five and over at high risk for prostate cancer; and

(2) For males of any age who have a prior history of prostate cancer, medically indicated diagnostic testing at intervals recommended by a physician, including the digital rectal examination, prostate-specific antigen test, and bone scan.
Source: SL 2001, ch 277, § 2.



§ 58-18-86 Plans subject to § 58-18-45--Exceptions.

58-18-86. Plans subject to § 58-18-45--Exceptions. Any accident and sickness plan or certificate other than credit health insurance as defined in subdivision 58-19-2(1) and a health benefit plan is subject to subdivision 58-18-45(1).

Source: SL 2001, ch 275, § 6; SL 2013, ch 248, § 2.



§ 58-18-87 Director to promulgate rules governing use of genetic information.

58-18-87. Director to promulgate rules governing use of genetic information. The director may promulgate rules pursuant to chapter 1-26 pertaining to the use of genetic information, whether the genetic information was derived from a genetic test or from another source, as it relates to group health benefit plans.

Source: SL 2001, ch 267, § 3.



§ 58-18-88 Authorization of self-funded multiple employer trust--Conditions.

58-18-88. Authorization of self-funded multiple employer trust--Conditions. A self-funded multiple employer trust, as defined in section 3 of the federal Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002, paragraph 40, may be authorized by the director if the multiple employer trust meets all of the following conditions:

(1) The multiple employer trust is administered by an authorized insurer or a licensed third-party administrator;

(2) The multiple employer trust meets all of the requirements of § 58-18B-59;

(3) The multiple employer trust is established by a homogenous trade, industry, or professional association of employers that has a constitution or bylaws, is organized under the laws of South Dakota and has been maintained in good faith for purposes other than providing insurance for at least ten continuous years;

(4) The association sponsoring the multiple employer trust is engaged in substantial activity for its members other than sponsorship of an employer welfare benefit plan;

(5) The association sponsoring the multiple employer trust is a nonprofit entity organized under applicable South Dakota law;

(6) The multiple employer trust, upon authorization by the director, participates in the South Dakota Life and Health Insurance Guaranty Association pursuant to chapter 58-29C and is a member pursuant to subdivision 58-29C-48(12);

(7) The multiple employer trust:

(a) Meets the capital and surplus requirements of § 58-6-23;

(b) Meets the risk based capital requirements of § 58-4-48;

(c) Is subject to the hazardous financial condition requirements of §§ 58-4-39 to 58-4-42, inclusive;

(d) Invests its assets pursuant to the requirements of chapters 58-26 and 58-27;

(e) Is subject to chapter 58-3 on the same basis as insurers;

(f) Is subject to the insurers supervision, rehabilitation, and liquidation provisions of chapter 58-29B.
The director may authorize a multiple employer trust that is not an association meeting the requirements of subdivisions (2) to (5), inclusive, of this section, if the multiple employer trust is comprised exclusively of employers engaged in a common industry for which there is some degree of common ownership, the ownership of two or more participating employers has existed since July 1, 2007, the employers forming the trust were previously providing health benefits collectively to their employees in this state, and the director finds that authorizing the multiple employer trust pursuant to this section is in the public interest.

Source: SL 2005, ch 272, § 2; SL 2014, ch 238, § 1.



§ 58-18-89 Promulgation of rules pertaining to multiple employer trusts.

58-18-89. Promulgation of rules pertaining to multiple employer trusts. The director shall promulgate rules, pursuant to chapter 1-26, pertaining to multiple employer trusts in the following areas:

(1) Consumer protection issues including minimum coverage standards for health policies; claims processing and payment practices; resolution of consumer complaints; compliance with federal HIPAA standards; plan termination processes and managed care protections; financial and market conduct record keeping and reporting; and unfair trade practices; and

(2) Financial and plan solvency issues including investment capital requirements; surplus and deposit requirements; claims reserves, stop loss coverage, and standards for entry and exit of plan members including a nonrefundable minimum deposit of not less than two thousand five hundred dollars plus two percent of first year contributions on an annual basis; and production of financial statements, audited financial statements, and actuarial opinions.
Source: SL 2005, ch 272, § 3.



§ 58-18-90 Multiple employer trust not insurance company or association or subject to specified provisions--Exception.

58-18-90. Multiple employer trust not insurance company or association or subject to specified provisions--Exception. Except as otherwise provided in §§ 58-18-88 to 58-18-94, inclusive, and § 58-18B-59, a multiple employer trust organized pursuant to §§ 58-18-88 to 58-18-94, inclusive, and § 58-18B-59 may not be deemed to be or considered to be an insurance company or association of any kind or character under Title 58, or subject to the provisions of §§ 58-8-6 to 58-8-19, inclusive.

Source: SL 2005, ch 272, § 4.



§ 58-18-91 Suspension or revocation of authorization of multiple employer trust--Action in lieu of suspension or revocation.

58-18-91. Suspension or revocation of authorization of multiple employer trust--Action in lieu of suspension or revocation. A multiple employer trust authorized by §§ 58-18-88 to 58-18-94, inclusive, and § 58-18B-59 may have its authorization suspended or revoked by the director for violating any provision of §§ 58-18-88 to 58-18-94, inclusive, and § 58-18B-59 or because its capital is impaired, and in either instance the director may take action in lieu of suspension or revocation as though the trust were an insurer as provided by § 58-4-28.1.

Source: SL 2005, ch 272, § 5.



§ 58-18-92 Payment of premium taxes.

58-18-92. Payment of premium taxes. If not otherwise provided, a multiple employer trust doing business in this state on a self-funded basis shall pay premium taxes as required in chapter 10-44 based upon the amount each participating employer contributes, including any amounts contributed by employees and dependents, to the plan on an annual basis. If a multiple employer trust purchases excess or stop loss coverage, the multiple employer trust may not be taxed additionally for that coverage.

Source: SL 2005, ch 272, § 6.



§ 58-18-93 Agent licensing requirements.

58-18-93. Agent licensing requirements. No agent may sell, solicit, or negotiate a self-funded multiple employer trust authorized by §§ 58-18-88 to 58-18-94, inclusive, and § 58-18B-59 unless the agent is licensed to sell life and health insurance pursuant to chapter 58-30.

Source: SL 2005, ch 272, § 7.



§ 58-18-94 Exemption from application of §§ 58-18-88 to 58-18-94, inclusive, and § 58-18B-59--Trust authorized to include large and small employers.

58-18-94. Exemption from application of §§ 58-18-88 to 58-18-94, inclusive, and § 58-18B-59--Trust authorized to include large and small employers. The provisions of §§ 58-18-88 to 58-18-94, inclusive, and § 58-18B-59 do not apply to any single employer self-funded plan as preempted by Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1144 or any arrangement exempted pursuant to § 1-24-17. A self-funded multiple employer trust authorized by §§ 58-18-88 to 58-18-94, inclusive, and § 58-18B-59 may include as participating employers both small employers and large employers.

Source: SL 2005, ch 272, § 8.



§ 58-18-95 Coverage for treatment of hearing impairment for persons under age nineteen.

58-18-95. Coverage for treatment of hearing impairment for persons under age nineteen. Any qualified health plan issued on or after January 1, 2015, that offers coverage for professional audiology services shall include coverage for medically necessary physician services appropriate for the treatment of hearing impairment to a person under the age of nineteen. This shall include professional services rendered by an audiologist licensed pursuant to chapter 36-24.

The benefits provided shall be subject to the same dollar limits, deductibles, coinsurance and other limitations provided for other covered benefits in the policy.

Nothing in this section requires the payment by the health plan of hearing aids, devices, or equipment to correct hearing impairment or loss.

Source: SL 2014, ch 237, § 2.






Chapter 18A - Coordination Of Benefits Of Health Plans

§ 58-18A-1 to 58-18A-7. Repealed.

58-18A-1 to 58-18A-7. Repealed by SL 1999, ch 253, §§ 38 to 44



§ 58-18A-8 Repealed.

58-18A-8. Repealed by SL 2006, ch 259, § 31.



§ 58-18A-9 to 58-18A-14. Repealed.

58-18A-9 to 58-18A-14. Repealed by SL 1999, ch 253, §§ 45 to 50



§ 58-18A-15 to 58-18A-52. Repealed.

58-18A-15 to 58-18A-52. Repealed by SL 2006, ch 259, § 31.



§ 58-18A-53 Definitions.

58-18A-53. Definitions. Terms used in this chapter mean:

(1) "Birthday," refers only to a month and day in a calendar year and does not include the year in which the person was born;

(2) "Claim," a request that benefits of a plan be provided or paid. The benefits claimed may be in the form of:

(a) Services (including supplies);

(b) Payment for all or a portion of the expenses incurred; and

(c) An indemnification.

(3) "Closed panel plan," a plan that provides health benefits to covered persons primarily in the form of services through a panel of providers that have contracted with or are employed by the plan and that excludes benefits for services provided by other providers, except in cases of emergency or referral by a panel member;

(4) "Consolidated Omnibus Budget Reconciliation Act of 1985" or "COBRA," coverage provided under a right of continuation pursuant to federal law;

(5) "Coordination of benefits" or " COB," a provision establishing an order in which plans pay their claims, and permitting secondary plans to reduce their benefits so that the combined benefits of all plans do not exceed total allowable expenses;

(6) "Custodial parent," the parent awarded custody of a child by a court decree, or in the absence of a court decree, the parent with whom the child resides more than one half of the calendar year without regard to any temporary visitation;

(7) "Group-type contract," a contract that is not available to the general public and is obtained and maintained only because of membership in or a connection with a particular organization or group, including blanket coverage. The term does not include an individually underwritten and issued guaranteed renewable policy even if the policy is purchased through payroll deduction at a premium savings to the insured since the insured would have the right to maintain or renew the policy independently of continued employment with the employer;

(8) "High-deductible health plan," the meaning given the term under section 223 of the Internal Revenue Code of 1986, as amended by the Medicare Prescription Drug, Improvement and Modernization Act of 2003;

(9) "Hospital indemnity benefits," benefits not related to expenses incurred. The term does not include reimbursement-type benefits even if they are designed or administered to give the insured the right to elect indemnity-type benefits at the time of claim;

(10) "Policyholder," the primary insured named in a nongroup insurance policy;

(11) "Primary plan," a plan whose benefits for a person' s health care coverage must be determined without taking the existence of any other plan into consideration. A plan is a primary plan if the plan either has no order of benefit determination rules, or its rules differ from those permitted by §§ 58-18A-53 to 58-18A-83, inclusive; or all plans that cover the person use the order of benefit determination rules required by §§ 58-18A-53 to 58-18A-83, inclusive, and under those rules the plan determines its benefits first;

(12) "Secondary plan," a plan that is not a primary plan.
Source: SL 2006, ch 259, § 1.



§ 58-18A-54 Allowable expenses defined.

58-18A-54. Allowable expenses defined. For the purposes of this chapter, the term, allowable expense, means any health care expense, including coinsurance or copayments and without reduction for any applicable deductible, that is covered in full or in part by any of the plans covering the person.

If a plan is advised by a covered person that all plans covering the person are high-deductible health plans and the person intends to contribute to a health savings account established in accordance with section 223 of the Internal Revenue Code of 1986, the primary high-deductible health plan's deductible is not an allowable expense, except for any health care expense incurred that may not be subject to the deductible as described in section 223(c)(2)(C) of the Internal Revenue Code of 1986.

An expense or a portion of an expense that is not covered by any of the plans is not an allowable expense.

Any expense that a provider by law or in accordance with a contractual agreement is prohibited from charging a covered person is not an allowable expense.

Source: SL 2006, ch 259, § 2.



§ 58-18A-55 Expenses that are not allowable.

58-18A-55. Expenses that are not allowable. The following are examples of expenses that are not allowable expenses:

(1) If a person is confined in a private hospital room, the difference between the cost of a semi-private room in the hospital and the private room is not an allowable expense, unless one of the plans provides coverage for private hospital room expenses;

(2) If a person is covered by two or more plans that compute their benefit payments on the basis of usual and customary fees or relative value schedule reimbursement or other similar reimbursement methodology, any amount charged by the provider in excess of the highest reimbursement amount for a specified benefit is not an allowable expense;

(3) If a person is covered by two or more plans that provide benefits or services on the basis of negotiated fees, any amount in excess of the highest of the negotiated fees is not an allowable expense; and

(4) If a person is covered by one plan that calculates its benefits or services on the basis of usual and customary fees or relative value schedule reimbursement or other similar reimbursement methodology and another plan that provides its benefits or services on the basis of negotiated fees, the primary plan's payment arrangement shall be the allowable expense for all plans. However, if the provider has contracted with the secondary plan to provide the benefit or service for a specific negotiated fee or payment amount that is different than the primary plan's payment arrangement and if the provider's contract permits, that negotiated fee or payment shall be the allowable expense used by the secondary plan to determine its benefits.
Source: SL 2006, ch 259, § 3.



§ 58-18A-56 Exclusion of certain expenses.

58-18A-56. Exclusion of certain expenses. For the purposes of this chapter, the term, allowable expense, may exclude certain types of coverage or benefits such as dental care, vision care, prescription drugs, or hearing aids. A plan that limits the application of COB to certain coverages or benefits may limit the definition of allowable expense in its contract to expenses that are similar to the expenses that it provides. If COB is restricted to specific coverages or benefits in a contract, the definition of allowable expense shall include similar expenses to which COB applies.

If a plan provides benefits in the form of services, the reasonable cash value of each service shall be considered an allowable expense and a benefit paid.

The amount of the reduction may be excluded from allowable expense if a covered person's benefits are reduced under a primary plan because the covered person does not comply with the plan provisions concerning second surgical opinions or pre-certification of admissions or services, or because the covered person has a lower benefit because the covered person did not use a preferred provider.

Source: SL 2006, ch 259, § 4.



§ 58-18A-57 Plan defined--Types of coverage considered in coordination of benefits to be stated.

58-18A-57. Plan defined--Types of coverage considered in coordination of benefits to be stated. For the purposes of this chapter, the term, plan, means a form of coverage with which coordination is allowed. Separate parts of a plan for members of a group that are provided through alternative contracts that are intended to be part of a coordinated package of benefits are considered one plan and there is no COB among the separate parts of the plan.

If a plan coordinates benefits, its contract shall state the types of coverage that will be considered in applying the COB provision of that contract. Whether the contract uses the term, plan, or some other term such as program, the contractual definition may be no broader than the definition of plan in this section.

Source: SL 2006, ch 259, § 5.



§ 58-18A-58 Contracts and coverages included within definition of plan.

58-18A-58. Contracts and coverages included within definition of plan. For the purposes of this chapter, the term, plan, includes:

(1) Group and nongroup insurance contracts and subscriber contracts;

(2) Uninsured arrangements of group or group-type coverage;

(3) Group and nongroup coverage through closed panel plans;

(4) Group-type contracts;

(5) The medical care components of long-term care contracts, such as skilled nursing care;

(6) The medical benefits coverage in automobile no fault and traditional automobile fault type contracts;

(7) Medicare or other governmental benefits, as permitted by law, except for the medical assistance program. That part of the definition of plan may be limited to the hospital, medical, and surgical benefits of the governmental program; and

(8) Group and nongroup insurance contracts and subscriber contracts that pay or reimburse for the cost of dental care.
Source: SL 2006, ch 259, § 6; SL 2007, ch 290, § 1; SL 2015, ch 253, § 1.



§ 58-18A-59 Contracts and coverages not included within definition of plan.

58-18A-59. Contracts and coverages not included within definition of plan. For the purposes of this chapter, the term, plan, does not include:

(1) Hospital indemnity coverage benefits or other fixed indemnity coverage;

(2) Accident only coverage;

(3) Specified disease or specified accident coverage;

(4) Limited benefit health coverage;

(5) School accident-type coverages that cover students for accidents only, including athletic injuries, either on a twenty-four-hour basis or on a to-and-from-school basis;

(6) Medicare supplement policies;

(7) A state plan under the medical assistance program;

(8) A governmental plan, which, by law, provides benefits that are in excess of those of any private insurance plan or other nongovernmental plan ; or

(9) Benefits provided in long-term care insurance policies for nonmedical services including personal care, adult day care, homemaker services, assistance with activities of daily living, respite care and custodial care, or for contracts that pay a fixed daily benefit without regard to expenses incurred or the receipt of services.
Source: SL 2006, ch 259, § 7; SL 2007, ch 290, § 2.



§ 58-18A-60 Application date.

58-18A-60. Application date. Sections 58-18A-53 to 58-18A-83, inclusive, apply to all plans that are issued on or after January 1, 2007.

Source: SL 2006, ch 259, § 8.



§ 58-18A-61 Promulgation of rules concerning coordination of health plan benefits.

58-18A-61. Promulgation of rules concerning coordination of health plan benefits. The director shall promulgate rules pursuant to chapter 1-26 to carry out the provisions of §§ 58-18A-53 to 58-18A-83, inclusive. In promulgating any rules, the director shall give great weight to any national standards that may exist for the coordination of benefits for plans. The rules are limited to:

(1) Definition of terms;

(2) Sample policy provisions; and

(3) Disclosure requirements.
Source: SL 2006, ch 259, § 9.



§ 58-18A-62 Prohibited grounds for reduction of benefits.

58-18A-62. Prohibited grounds for reduction of benefits. No COB provision may be used that permits a plan to reduce its benefits on the basis that:

(1) Another plan exists and the covered person did not enroll in that plan;

(2) A person is or could have been covered under another plan, except with respect to Part B of Medicare; or

(3) A person has elected an option under another plan providing a lower level of benefits than another option that could have been elected.
Source: SL 2006, ch 259, § 10.



§ 58-18A-63 Restriction on excess or secondary benefits provisions.

58-18A-63. Restriction on excess or secondary benefits provisions. No plan may contain a provision that its benefits are always excess or always secondary except in accordance with the rules permitted by §§ 58-18A-53 to 58-18A-83, inclusive. No plan is required to coordinate benefits provided that it pays benefits as a primary plan; but if the plan coordinates benefits, it shall do so in compliance with the provisions of this chapter.

Source: SL 2006, ch 259, § 11.



§ 58-18A-64 Closed panel plans.

58-18A-64. Closed panel plans. Under the terms of a closed panel plan, no benefits are payable if the covered person does not use the services of a closed panel provider. No COB occurs if a covered person is enrolled in two or more closed panel plans and obtains services from a provider in one of the closed panel plans because the other closed panel plan (the one whose providers were not used) has no liability. However, COB may occur during the plan year if the covered person receives emergency services that would have been covered by both plans. In such a case, the secondary plan shall use the provisions of § 58-18A-75 to determine the amount it should pay for the benefit.

Source: SL 2006, ch 259, § 12.



§ 58-18A-65 Prohibition on reduction of benefits for coverage not qualifying as plan.

58-18A-65. Prohibition on reduction of benefits for coverage not qualifying as plan. No plan may use a COB provision, or any other provision, that allows it to reduce its benefits with respect to any other coverage its insured may have that does not meet the definition of a plan as provided by §§ 58-18A-53 to 58-18A-83, inclusive.

Source: SL 2006, ch 259, § 13.



§ 58-18A-66 Order of benefit payments.

58-18A-66. Order of benefit payments. If a person is covered by two or more plans, the provisions for determining the order of benefit payments are as follows:

(1) The primary plan shall pay or provide its benefits as if any secondary plan did not exist;

(2) If the primary plan is a closed panel plan and the secondary plan is not a closed panel plan, the secondary plan shall pay or provide benefits as if it were the primary plan when a covered person uses a nonpanel provider, except for emergency services or authorized referrals that are paid or provided by the primary plan;

(3) If multiple contracts providing coordinated coverage are treated as a single plan under §§ 58-18A-53 to 58-18A-83, inclusive, this section applies only to the plan as a whole, and coordination among the component contracts is governed by the terms of the contracts. If more than one carrier pays or provides benefits under the plan, the carrier designated as primary within the plan shall be responsible for the plan's compliance with §§ 58-18A-53 to 58-18A-83, inclusive;

(4) If a person is covered by more than one secondary plan, the order of benefit determination provisions of §§ 58-18A-53 to 58-18A-83, inclusive, decide the order in which secondary plans benefits are determined in relation to each other. Each secondary plan shall take into consideration the benefits of any primary plan and the benefits of any other plan, which, under the provisions of §§ 58-18A-53 to 58-18A-83, inclusive, has its benefits determined before those of that secondary plan;

(5) Except as provided in subdivision (2) of this section, a plan that does not contain order of benefit determination provisions that are consistent with §§ 58-18A-53 to 58-18A-83, inclusive, is always the primary plan unless the provisions of both plans, regardless of the provisions of this section, state that the complying plan is primary;

(6) Coverage that is obtained by virtue of membership in a group and designed to supplement a part of a basic package of benefits may provide that the supplementary coverage shall be excess to any other parts of the plan provided by the contract holder. Examples of these types of situations are major medical coverages that are superimposed over base plan hospital and surgical benefits, and insurance type coverages that are written in connection with a closed panel plan to provide out-of-network benefits.
Source: SL 2006, ch 259, § 14.



§ 58-18A-67 Coordination of benefits only available to secondary plans.

58-18A-67. Coordination of benefits only available to secondary plans. A plan may take into consideration the benefits paid or provided by another plan only if, under the provisions of §§ 58-18A-53 to 58-18A-83, inclusive, it is secondary to that other plan.

Source: SL 2006, ch 259, § 15.



§ 58-18A-68 Order of benefits determined under §§ 58-18A-69 to 58-18A-74.

58-18A-68. Order of benefits determined under §§ 58-18A-69 to 58-18A-74. Each plan shall determine its order of benefits using the first section of §§ 58-18A-69 to 58-18A-74, inclusive, that applies.

Source: SL 2006, ch 259, § 16.



§ 58-18A-69 Plan covering person other than as dependent.

58-18A-69. Plan covering person other than as dependent. The plan that covers the person other than as a dependent, for example as an employee, member, subscriber, policyholder, or retiree, is the primary plan and the plan that covers the person as a dependent is the secondary plan.

However, if the person is a medicare beneficiary, and, as a result of the provisions of Title XVIII of the Social Security Act and implementing regulations, medicare is:

(1) Secondary to the plan covering the person as a dependent; and

(2) Primary to the plan covering the person as other than a dependent (e.g. a retired employee);
then the order of benefits is reversed so that the plan covering the person as an employee, member, subscriber, policyholder, or retiree is the secondary plan and the other plan covering the person as a dependent is the primary plan.

Source: SL 2006, ch 259, § 17.



§ 58-18A-70 Plan covering dependent child.

58-18A-70. Plan covering dependent child. Unless there is a court decree stating otherwise, plans covering a dependent child shall determine the order of benefits as follows:

(1) For a dependent child whose parents are married or are living together, whether or not they have ever been married:

(a) The plan of the parent whose birthday falls earlier in the calendar year is the primary plan; or

(b) If both parents have the same birthday, the plan that has covered the parent longest is the primary plan;

(2) For a dependent child whose parents are divorced or separated or are not living together, whether or not they have ever been married:

(a) If a court decree states that one of the parents is responsible for the dependent child's health care expenses or health care coverage and the plan of that parent has actual knowledge of those terms, that plan is primary. If the parent with responsibility has no health care coverage for the dependent child's health care expenses, but that parent's spouse does, that parent's spouse's plan is the primary plan. This item does not apply with respect to any plan year during which benefits are paid or provided before the entity has actual knowledge of the court decree provision;

(b) If a court decree states that both parents are responsible for the dependent child's health care expenses or health care coverage, the provisions of subdivision (1) of this section shall determine the order of benefits;

(c) If a court decree states that the parents have joint custody without specifying that one parent has responsibility for the health care expenses or health care coverage of the dependent child, the provisions of subdivision (1) of this section shall determine the order of benefits; or

(d) If there is no court decree allocating responsibility for the child's health care expenses or health care coverage, the order of benefits for the child are as follows:

(i) The plan covering the custodial parent;

(ii) The plan covering the custodial parent's spouse;

(iii) The plan covering the noncustodial parent; and then

(iv) The plan covering the noncustodial parent's spouse;

(3) For a dependent child covered under more than one plan of individuals who are not the parents of the child, the order of benefits shall be determined, as applicable, pursuant to subdivision (1) or (2) of this section as if those individuals were parents of the child; and

(4) For a dependent child who has coverage under either or both parents' plans and also has his or her own coverage as a dependent under a spouse's plan, the provisions of § 58-18A-73 apply. If the dependent child's coverage under the spouse's plan began on the same date as the dependent child's coverage under either or both parents' plans, the order of benefits shall be determined, as applicable, pursuant to the provisions of subdivision (1) of this section to the dependent child's parent or parents and the dependent's spouse.
Source: SL 2006, ch 259, § 18; SL 2015, ch 253, § 2.



§ 58-18A-71 Plan covering person as active employee.

58-18A-71. Plan covering person as active employee. The plan that covers a person as an active employee that is, an employee who is neither laid off nor retired or as a dependent of an active employee is the primary plan. The plan covering that same person as a retired or laid-off employee or as a dependent of a retired or laid-off employee is the secondary plan.

If the other plan does not have the provisions of this section, and as a result, the plans do not agree on the order of benefits, the provisions of this section do not apply.

This section does not apply if the provisions in § 58-18A-69 can determine the order of benefits.

Source: SL 2006, ch 259, § 19.



§ 58-18A-72 Coverage under COBRA or right of continuation.

58-18A-72. Coverage under COBRA or right of continuation. If a person whose coverage is provided pursuant to COBRA or under a right of continuation pursuant to state or other federal law is covered under another plan, the plan covering the person as an employee, member, subscriber, or retiree or covering the person as a dependent of an employee, member, subscriber, or retiree is the primary plan and the plan covering that same person pursuant to COBRA or under a right of continuation pursuant to state or other federal law is the secondary plan.

If the other plan does not have these provisions, and if, as a result, the plans do not agree on the order of benefits, these provisions do not apply.

This section does not apply if the provisions in § 58-18A-69 determine the order of benefits.

Source: SL 2006, ch 259, § 20.



§ 58-18A-73 Plan covering person for longer period of time.

58-18A-73. Plan covering person for longer period of time. If the preceding provisions in §§ 58-18A-69 to 58-18A-72, inclusive, do not determine the order of benefits, the plan that covered the person for the longer period of time is the primary plan and the plan that covered the person for the shorter period of time is the secondary plan.

To determine the length of time a person has been covered under a plan, two successive plans shall be treated as one if the covered person was eligible under the second plan within twenty-four hours after coverage under the first plan ended.

The start of a new plan does not include:

(1) A change in the amount or scope of a plan's benefits;

(2) A change in the entity that pays, provides, or administers the plan's benefits; or

(3) A change from one type of plan to another, such as, from a single employer plan to a multiple employer plan.

The person's length of time covered under a plan is measured from the person's first date of coverage under that plan. If that date is not readily available for a group plan, the date the person first became a member of the group shall be used as the date from which to determine the length of time the person's coverage under the present plan has been in force.

Source: SL 2006, ch 259, § 21.



§ 58-18A-74 Sharing of allowable expenses equally.

58-18A-74. Sharing of allowable expenses equally. If the preceding provisions of §§ 58-18A-69 to 58-18A-73, inclusive, do not determine the order of benefits, the allowable expenses shall be shared equally between the plans.

Source: SL 2006, ch 259, § 22.



§ 58-18A-75 Calculation of amount to be paid by secondary plan.

58-18A-75. Calculation of amount to be paid by secondary plan. In determining the amount to be paid by the secondary plan on a claim, if the plan wishes to coordinate benefits, the secondary plan shall calculate the benefits it would have paid on the claim in the absence of other health care coverage and apply that calculated amount to any allowable expense under its plan that is unpaid by the primary plan. The secondary plan may reduce its payment by the amount so that, when combined with the amount paid by the primary plan, the total benefits paid or provided by all plans for the claim do not exceed one hundred percent of the total allowable expense for that claim. In addition, the secondary plan shall credit to its plan deductible any amounts it would have credited to its deductible in the absence of other health care coverage.

Source: SL 2006, ch 259, § 23.



§ 58-18A-76 Plan providing benefits as services.

58-18A-76. Plan providing benefits as services. A secondary plan that provides benefits in the form of services may recover the reasonable cash value of the services from the primary plan, to the extent that benefits for the services are covered by the primary plan and have not already been paid or provided by the primary plan. Nothing in this section requires a plan to reimburse a covered person in cash for the value of services provided by a plan that provides benefits in the form of services.

Source: SL 2006, ch 259, § 24.



§ 58-18A-77 Coordination of benefits of complying and noncomplying plans.

58-18A-77. Coordination of benefits of complying and noncomplying plans. A plan with order of benefit determination provisions that comply with §§ 58-18A-53 to 58-18A-83, inclusive, may coordinate its benefits with a plan that is excess or always secondary or that uses order of benefit determination provisions that are inconsistent with those contained in §§ 58-18A-53 to 58-18A-83, inclusive, on the following basis:

(1) If the complying plan is the primary plan, it shall pay or provide its benefits first;

(2) If the complying plan is the secondary plan, it shall pay or provide its benefits first, but the amount of the benefits payable shall be determined as if the complying plan were the secondary plan. In such a situation, the payment shall be the limit of the complying plan's liability; and

(3) If the noncomplying plan does not provide the information needed by the complying plan to determine its benefits within a reasonable time after it is requested to do so, the complying plan shall assume that the benefits of the noncomplying plan are identical to its own, and shall pay its benefits accordingly. If, within two years of payment, the complying plan receives information as to the actual benefits of the noncomplying plan, it shall adjust payments accordingly.
Source: SL 2006, ch 259, § 25.



§ 58-18A-78 Noncomplying secondary plan to advance difference covered person would have received if complying plan had been secondary plan.

58-18A-78. Noncomplying secondary plan to advance difference covered person would have received if complying plan had been secondary plan. If the noncomplying plan reduces its benefits so that the covered person receives less in benefits than the covered person would have received had the complying plan paid or provided its benefits as the secondary plan and the noncomplying plan paid or provided its benefits as the primary plan, then the complying plan shall advance to the covered person or on behalf of the covered person an amount equal to the difference.

In no event may the complying plan advance more than the complying plan would have paid had it been the primary plan less any amount it previously paid for the same expense or service. In consideration of the advance, the complying plan shall be subrogated to all rights of the covered person against the noncomplying plan. The advance by the complying plan shall also be without prejudice to any claim it may have against a noncomplying plan in the absence of subrogation.

Source: SL 2006, ch 259, § 26.



§ 58-18A-79 Subrogation distinguished.

58-18A-79. Subrogation distinguished. COB differs from subrogation. Provisions for one may be included in health care benefits contracts without compelling the inclusion or exclusion of the other.

Source: SL 2006, ch 259, § 27.



§ 58-18A-80 Paying of claim where plans disagree on order of benefits.

58-18A-80. Paying of claim where plans disagree on order of benefits. If the plans cannot agree on the order of benefits within thirty calendar days after the plans have received all of the information needed to pay the claim, the plans shall immediately pay the claim in equal shares and determine their relative liabilities following payment. However, no plan is required to pay more than it would have paid had it been the primary plan.

Source: SL 2006, ch 259, § 28.



§ 58-18A-81 Time for bringing existing contract into compliance with statutory requirements.

58-18A-81. Time for bringing existing contract into compliance with statutory requirements. A contract that provides health care benefits and that was issued before July 1, 2006, shall be brought into compliance with §§ 58-18A-53 to 58-18A-83, inclusive, by the later of:

(1) The next anniversary date or renewal date of the contract;

(2) Twelve months following July 1, 2006; or

(3) The expiration of any applicable collectively bargained contract pursuant to which it was written.

For the transition period between the adoption of §§ 58-18A-53 to 58-18A-83, inclusive, and the timeframe for which plans are to be in compliance pursuant to this section, no plan that is subject to the prior COB requirements may be considered a noncomplying plan by a plan subject to the new COB requirements. If there is a conflict between the prior COB requirements under the prior act and the new COB requirements under §§ 58-18A-53 to 58-18A-83, inclusive, the prior COB requirements shall apply.

Source: SL 2006, ch 259, § 29.



§ 58-18A-82 Proceedings not subject to statutory requirements.

58-18A-82. Proceedings not subject to statutory requirements. Sections 58-18A-53 to 58-18A-83, inclusive, do not affect an action or proceeding commenced before July 1, 2006.

Source: SL 2006, ch 259, § 30.



§ 58-18A-83 Duties, rights accrued, and offenses committed prior to July 1, 2007.

58-18A-83. Duties, rights accrued, and offenses committed prior to July 1, 2007. Sections 58-18A-53 to 58-18A-83, inclusive, do not impair or affect any duty or act done, offense committed or right accruing, accrued or acquired or liability, penalty, forfeiture or punishment incurred prior to the date on or after July 1, 2007, but the same may be employed, asserted, enforced, prosecuted or inflicted, as fully and to the same extent as if this enactment had not been passed.

Source: SL 2006, ch 259, § 33.






Chapter 18B - Regulation Of Small Businesses' Group And Blanket Health Insurance

§ 58-18B-1 Definition of terms.

58-18B-1. Definition of terms. Terms used in this chapter mean:

(1) "Actuarial certification," a written statement by a member of the American Academy of Actuaries or other individual approved by the director that a small employer carrier is in compliance with the provisions of this chapter, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the carrier in establishing premium rates for applicable health benefit plans;

(2) "Base premium rate," the lowest premium rate charged or which could have been charged for each class of business for a rating period under a rating system for that class of business, by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage;

(3) "Carrier," any person who provides health insurance in this state. In this chapter, carrier includes a licensed insurance company, a prepaid hospital or medical service plan, a health maintenance organization, a multiple employer welfare arrangement, or any person providing a plan of health insurance subject to state insurance regulation;

(4) "Case characteristics," demographic or other relevant characteristics of a small employer, as determined by a small employer carrier, which are considered by the carrier for the determination of premium rates. Claim experience, health status, and duration of coverage since issue are not case characteristics in this chapter;

(5) "Class of business," all or a distinct grouping of small employers as shown on the records of the small employer carrier;

(a) A distinct grouping may only be established by a small employer carrier on the basis that the applicable health benefit plans:

(i) Are marketed and sold through individuals and organizations which are not participating in the marketing or sale of other distinct groupings of small employers for such small employer carrier;

(ii) Have been acquired from another small employer carrier as a distinct grouping of plans;

(iii) Are provided through an association with membership of not less than twenty-five small employers which has been formed for purposes other than obtaining insurance; or

(iv) Are in a class of business that meets the requirements for exception to the restrictions related to premium rates provided in subsection 58-18B-3(1)(a);

(b) A small employer carrier may establish no more than two additional groupings under each of the subparagraphs in subsection (a) on the basis of underwriting criteria which are expected to produce substantial variation in the health care costs;

(c) The director may approve the establishment of additional distinct groupings upon application to, and a finding by, the director that such action would enhance the efficiency and fairness of the small employer insurance marketplace;

(6) "Director," the director of the Division of Insurance;

(7) "Division," the Division of Insurance of the Department of Labor and Regulation;

(8) "Index rate," the arithmetic average of the applicable base premium rate and the corresponding highest premium rate for each class of business for small employers with similar case characteristics;

(9) "New business premium rate," the premium rate charged or offered by a small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage for each class of business for a rating period;

(10) "Rating period," the calendar period for which premium rates established by a small employer carrier are assumed to be in effect, as determined by the small employer carrier;

(11) "Small employer," any person, firm, corporation, partnership, or association actively engaged in business which on an average of its working days during the preceding year, employed no more than fifty and no less than two employees and who employs at least two employees on the first day of the plan year. In determining the number of employees, companies which are affiliated companies or which are eligible to file a combined tax return for purposes of state taxation are considered to be one employer;

(12) "Small employer carrier," any carrier which offers health benefit plans covering the employees of a small employer;

(13) "Affiliate" or "affiliated," any person who, directly or indirectly, through one or more intermediaries, controls or is controlled by, or is under common control with, any other specified person;

(14) "Dependent," except as otherwise required by this title, any spouse, any unmarried child under the age of nineteen years, any unmarried child who is a full-time student under the age of twenty-three and who is financially dependent upon the parent, and any unmarried child of any age who is medically certified as disabled and dependent upon the parent;

(15) "Eligible employee," any employee who works on a permanent basis and has a normal work week of thirty or more hours. The term includes any sole proprietor, any partner, and any independent contractor, if the sole proprietor, partner, or independent contractor is included as an employee under a health benefit plan of a small employer, but does not include any employee who works less than thirty hours or on a temporary or substitute basis;

(16) "Employee," has the meaning given such term under Section 3(6) of Title I of the Employee Retirement Income Security Act of 1974 (ERISA) as amended to January 1, 2001;

(17) "Health benefit plan," any hospital or medical policy or certificate, hospital or medical service plan, or health maintenance organization subscriber contract. The term does not include specified disease, hospital indemnity, fixed indemnity, accident-only, credit, dental, vision, prescription drug, medicare supplement, long-term care, or disability income insurance, coverage issued as a supplement to liability insurance, worker's compensation or similar insurance, or automobile medical payment insurance;

(18) "Restricted network provision," any provision of a health benefit plan that conditions the payment of benefits, in whole or in part, on the use of health care providers that have entered into a contractual arrangement with the carrier to provide health care services to covered individuals.
Source: SL 1991, ch 402, § 1; SL 1995, ch 281, § 1; SL 1997, ch 289, § 14; SL 2001, ch 279, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 27; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-18B-2 Chapter applicable to small employer benefit plans.

58-18B-2. Chapter applicable to small employer benefit plans. This chapter is applicable to any health benefit plan which provides coverage to two or more employees of a small employer and policies which meet the following criteria:

(1) Any portion of the premium or benefits is paid by or on behalf of the small employer; or

(2) The health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of section 125 or section 106 of the United States Internal Revenue Code as of January 1, 1995.

This chapter does not apply to any employer plan with only one employee. Any employer plan with only one employee, even if the employer pays a portion or all of the premium, may be sold as individual policies subject to the provisions of chapter 58-17. If a plan covering one employee is sold as an individual plan and new employees are added which brings the number of employees to at least two but not more than fifty, then the individual carrier may nonrenew the coverage or accept those new employees and bring the plan into compliance with the applicable provisions of chapters 58-18 and 58-18B.

Source: SL 1991, ch 402, § 2; SL 1995, ch 281, § 2; SL 1996, ch 298; SL 1998, ch 292, § 1.



§ 58-18B-3 Regulations on premium rates.

58-18B-3. Regulations on premium rates. Premium rates for health benefit plans subject to this chapter are subject to the following provisions:

(1) The index rate for a rating period for any class of business may not exceed the index rate for any other class of business by more than twenty percent unless:

(a) The class of business is one for which the carrier does not reject, and never has rejected, small employers included within the definition of employers eligible for the class of business or otherwise eligible employees and dependents who enroll on a timely basis, based upon their claim experience or health status;

(b) The carrier does not involuntarily transfer, and never has involuntarily transferred, a health benefit plan into or out of the class of business; or

(c) The class of business is currently available for purchase;

(2) For a class of business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates which could be charged to such employers under the rating system for that class of business, may not vary from the index rate by more than twenty-five percent of the index rate;

(3) The percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

(a) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a class of business for which the small employer carrier is not issuing new policies, the carrier shall use the percentage change in the base premium rate;

(b) An adjustment, not to exceed fifteen percent annually and adjusted pro rata for rating periods of less than one year, due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer as determined from the carrier's rate manual for the class of business; and

(c) Any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the carrier's rate manual for the class of business;

(4) For health benefit plans issued prior to July 1, 1991, a premium rate for a rating period may exceed the ranges described in subdivision (1) or (2) of this section for a period of five years from July 1, 1991. In that case, the percentage increase in the premium rate charged to a small employer in such a class of business for a new rating period may not exceed the sum of the following:

(a) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a class of business for which the small employer carrier is not issuing new policies, the carrier shall use the percentage change in the base premium rate; and

(b) Any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the carrier's rate manual for the class of business.

This section does not affect the use by a small employer carrier of legitimate rating factors other than claim experience, health status or duration of coverage in the determination of premium rates. Small employer carriers shall apply rating factors, including case characteristics, consistently with respect to all small employers in a class of business.

A small employer carrier may not involuntarily transfer a small employer into or out of a class of business. A small employer carrier may not offer to transfer a small employer into or out of a class of business unless the offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status, or duration since issue.



§ 58-18B-3.1 Base rate increase to be filed with director--Approval or disapproval.

58-18B-3.1. Base rate increase to be filed with director--Approval or disapproval. No small employer carrier may increase its small employer base rates unless the small employer carrier has filed the base rate increase with the director for review at least thirty days prior to the implementation of the rate increase. The base rates are deemed approved at the expiration of thirty days after the filing thereof unless disapproved by the director within thirty days after the date of filing. The filing of the base rate increase shall include documentation sufficient to actuarially justify the increase and a history of the earned premiums and incurred claims on the policy forms applicable to the rate increase. The base rates shall be reasonable in relation to the benefits. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 216, § 18.



§ 58-18B-4 , 58-18B-5. Repealed.

58-18B-4, 58-18B-5. Repealed by SL 1994, ch 383, §§ 12, 13



§ 58-18B-6 Disclosure in solicitation and sales materials.

58-18B-6. Disclosure in solicitation and sales materials. Each small employer carrier shall make reasonable disclosure in solicitation and sales materials provided to small employers of the following:

(1) The extent to which premium rates for a specific small employer are established or adjusted due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer;

(2) The provisions concerning the carrier's right to change premium rates and the factors, including case characteristics, which affect changes in premium rates;

(3) A description of the class of business in which the small employer is or will be included, including the applicable grouping of plans; and

(4) The provisions relating to renewability of coverage.
Source: SL 1991, ch 402, § 6.



§ 58-18B-7 Information and documentation required--Disclosure.

58-18B-7. Information and documentation required--Disclosure. Each small employer carrier shall maintain at the carrier's principal place of business a complete and detailed description of the carrier's rating practices and renewal underwriting practices, including information and documentation which demonstrate that the carrier's rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

A small employer carrier shall make the information and documentation required by this section available to the director upon request. Except in cases of violations of this chapter, the information shall be considered proprietary and trade secret information and is not subject to disclosure by the director to persons outside of the division except as agreed to by the carrier or by order of a court, or if requested by a law enforcement officer or another state insurance agency.

Source: SL 1991, ch 402, § 7; SL 1995, ch 281, § 12; SL 2009, ch 262, § 2.



§ 58-18B-8 Suspension of rate requirements.

58-18B-8. Suspension of rate requirements. The director may suspend all or any part of the premium rate requirements of § 58-18B-3 applicable to one or more small employers for one or more rating periods upon a filing by the small employer carrier and a finding by the director that either the suspension is reasonable in light of the financial condition of the carrier or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.

Source: SL 1991, ch 402, § 8.



§ 58-18B-9 Application of chapter.

58-18B-9. Application of chapter. The provisions of this chapter apply to each health benefit plan for a small employer that is delivered, issued for delivery, renewed or continued in this state after July 1, 1992. The date a plan is continued is the first rating period which commences after July 1, 1992.

Source: SL 1991, ch 402, § 9.



§ 58-18B-10 Repealed.

58-18B-10. Repealed by SL 2002, ch 237, § 1



§ 58-18B-11 Health maintenance organization considered separate carrier.

58-18B-11. Health maintenance organization considered separate carrier. An affiliated carrier that is a health maintenance organization having a certificate of authority under chapter 58-41 may be considered to be a separate carrier for the purposes of this chapter.

Source: SL 1995, ch 281, § 4.



§ 58-18B-12 Ceding arrangements resulting in less than fifty percent of obligation or risk retained by carrier prohibited.

58-18B-12. Ceding arrangements resulting in less than fifty percent of obligation or risk retained by carrier prohibited. Unless otherwise authorized by the director, no small employer carrier may enter into one or more ceding arrangements with respect to health benefit plans delivered or issued for delivery to small employers in the state if the arrangements would result in less than fifty percent of the insurance obligation or risk for such health benefit plans being retained by the ceding carrier.

Source: SL 1995, ch 281, § 5.



§ 58-18B-13 Transition period when acquiring additional class of business.

58-18B-13. Transition period when acquiring additional class of business. The director may promulgate rules pursuant to chapter 1-26 to provide for a period of transition in order for a small employer carrier to come into compliance with subdivision 58-18B-1(5) when the carrier acquires an additional class of business from another small employer carrier.

Source: SL 1995, ch 281, § 6.



§ 58-18B-14 Rate changes only for small employer business.

58-18B-14. Rate changes only for small employer business. Unless otherwise specified, nothing in this chapter requires a carrier to change any of its rates or rating methodologies for any business other than the small employer business subject to the provisions of this chapter.

Source: SL 1995, ch 281, § 7.



§ 58-18B-15 Provisions for premium rates.

58-18B-15. Provisions for premium rates. Premium rates for health benefit plans subject to this chapter are subject to the following provisions:

(1) Adjustments in rates for claim experience, health status, and duration of coverage may not be charged to individual employees or dependents. Any such adjustments shall be applied uniformly to the rates charged for all employees and dependents of the small employer;

(2) A small employer carrier may utilize industry as a case characteristic in establishing premium rates, if the highest rate factor associated with any industry classification does not exceed the lowest rate factor associated with any industry classification by more than fifteen percent;

(3) Small employer carriers shall apply rating factors, including case characteristics, consistently with respect to all small employers in a class of business;

(4) For the purposes of this section, a health benefit plan that utilizes a restricted provider network is not considered similar coverage to a health benefit plan that does not utilize such a network, if utilization of the restricted provider network results in substantial differences in claims costs; and

(5) No small employer carrier may use case characteristics, other than age, gender, industry, family composition, and group size without prior approval of the director.
Source: SL 1995, ch 281, § 8.



§ 58-18B-16 Repealed.

58-18B-16. Repealed by SL 2004, ch 305, § 1



§ 58-18B-17 Limit on premium rates.

58-18B-17. Limit on premium rates. The premium rates for an individual covered in a small employer plan may not exceed the premium rate for any other individual covered under the same small employer carrier because of age alone by a factor of 3:1. A small employer carrier may not require any individual to pay any premium or contribution that is greater than that for a similarly situated individual enrolled in the plan. Nothing in this section prohibits a group health plan, and a health insurance issuer offering group health insurance coverage, from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion or disease prevention.

Source: SL 1995, ch 281, § 10; SL 1997, ch 289, § 15; SL 2001, ch 279, § 2.



§ 58-18B-18 Promulgation of rules for rating practices.

58-18B-18. Promulgation of rules for rating practices. The director may promulgate rules pursuant to chapter 1-26 to implement the provisions of §§ 58-18B-1 to 58-18B-3, inclusive, § 58-18B-7, §§ 58-18B-15 to 58-18B-18, inclusive, and to assure that rating practices used by small employer carriers are consistent with the purposes of this chapter, including rules that:

(1) Assure that differences in rates charged for health benefit plans by small employer carriers are reasonable and reflect objective differences in plan design not including differences due to the nature of the groups assumed to select particular health benefit plans; and

(2) Prescribe the manner in which case characteristics may be used by small employer carriers.
Source: SL 1995, ch 281, § 11.



§ 58-18B-19 Repealed.

58-18B-19. Repealed by SL 1998, ch 289, § 13



§ 58-18B-20 Small employer carrier to issue plan to any small employer--Criteria--Exceptions--Two percent earned premium threshold.

58-18B-20. Small employer carrier to issue plan to any small employer--Criteria--Exceptions--Two percent earned premium threshold. A small employer carrier shall issue health benefit plans to any small employer that applies for a plan and agrees to make the required premium payments and to satisfy the other reasonable provisions of the health benefit plan not inconsistent with this chapter. If, on the first day of the plan year, a small employer plan has fewer than two participants who are current employees, the carrier is not required to issue a policy to the small employer. A small employer carrier may apply reasonable criteria in determining whether to accept a small employer into a particular class of business if:

(1) The criteria are not related to the health status or claim experience of the small employer;

(2) The criteria are applied consistently to all small employers applying for coverage in the class of business; and

(3) The small employer carrier provides for the acceptance of all eligible small employers into one or more classes of business.

The provisions of this section do not apply to a class of business into which the small employer carrier is no longer enrolling new small businesses. If the director determines that all carriers in the small employer market have met the two percent threshold, the threshold shall, upon order of the director, be expanded an additional two percent. The threshold shall be expanded in additional two percent increments if all small employer carriers meet the previous threshold. No small employer carrier is required to issue coverage to any small employer if the small employers who are at high-risk constitute two percent of that carrier's earned premium on an annual basis from small employer health benefit plans. The director may promulgate rules pursuant to chapter 1-26 to determine which policies may be used to determine the two percent threshold, the procedures involved, and the applicable time frames. In making that determination, the director shall develop a method designed to limit the number of high risk groups to which any one carrier may be required to issue coverage.

Source: SL 1995, ch 281, § 14; SL 1997, ch 289, § 16; SL 1998, ch 289, § 14; SL 2001, ch 279, § 3.



§ 58-18B-21 , 58-18B-22. Repealed.

58-18B-21, 58-18B-22. Repealed by SL 1998, ch 289, §§ 15, 16



§ 58-18B-23 Uniform application of requirements used to determine eligibility of employers.

58-18B-23. Uniform application of requirements used to determine eligibility of employers. Except as provided in § 58-18B-26, requirements used by a small employer carrier in determining whether to provide coverage to a small employer, including requirements for minimum participation of eligible employees and minimum employer contributions, shall be applied uniformly among all small employers with the same number of eligible employees applying for coverage or receiving coverage from the small employer carrier. An association of small employer plans may require, as a condition of obtaining or continuing coverage, membership in the association.

Source: SL 1995, ch 281, § 17.



§ 58-18B-24 Application of minimum participation and minimum employer contribution requirements.

58-18B-24. Application of minimum participation and minimum employer contribution requirements. A small employer carrier may vary application of minimum participation requirements and minimum employer contribution requirements only by the size of the small employer group or by the class of business.

Source: SL 1995, ch 281, § 18.



§ 58-18B-25 Considerations in applying minimum participation requirements--Premium discounts.

58-18B-25. Considerations in applying minimum participation requirements--Premium discounts. In applying minimum participation requirements with respect to a small employer, a small employer carrier may consider employees or dependents who have creditable coverage in determining whether the applicable percentage of participation is met. If any employee or dependent with other creditable coverage is to be considered towards calculating the applicable percentage of participation, the employee or dependent shall be counted as participating in the plan.

A carrier may provide up to a twenty percent discount for any small employer who achieves a one hundred percent participation rate in the prior year. The discount may be less than the base rate by a factor up to twenty percent. However, no discount below the base rate may be used in determining the index rate for that class of business.

Source: SL 1995, ch 281, § 19; SL 1997, ch 289, § 17; SL 2001, ch 279, § 4; SL 2005, ch 271, § 1.



§ 58-18B-26 Increase in minimum requirements for employee participation or employer contribution prohibited after acceptance for coverage.

58-18B-26. Increase in minimum requirements for employee participation or employer contribution prohibited after acceptance for coverage. No small employer carrier may increase any requirement for minimum employee participation or any requirement for minimum employer contribution applicable to a small employer at any time after the small employer has been accepted for coverage.

Source: SL 1995, ch 281, § 20.



§ 58-18B-27 Modification to exclude certain diseases prohibited.

58-18B-27. Modification to exclude certain diseases prohibited. No small employer carrier may modify a health benefit plan with respect to a small employer or any eligible employee or dependent through riders, endorsements, or otherwise, to restrict or exclude coverage for certain diseases or medical conditions otherwise covered by the health benefit plan. A small employer carrier may not establish rules for eligibility for any individual to enroll under a plan, including continued eligibility, based on health status-related factors which include health status, medical condition, claims experience, receipt of health care, medical history, genetic information, evidence of insurability, including conditions arising out of acts of domestic violence, and disability.

Source: SL 1995, ch 281, § 22; SL 1997, ch 289, § 18; SL 1998, ch 289, § 17.



§ 58-18B-27.1 Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony.

58-18B-27.1. Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony. A health benefit plan of a small employer carrier that is delivered, issued for delivery, or renewed in this state may not exclude the payment of benefits for injuries sustained by an insured person because the insured was under the influence of alcohol or drugs, as defined by § 32-23-1.

Nothing in this section precludes a hospital or medical service plan from excluding coverage for an insured for any sickness or injury caused in the commission of a felony.

Source: SL 1997, ch 290, §§ 3, 7.



§ 58-18B-28 Requirements lifted from small employer carrier in financially impaired condition.

58-18B-28. Requirements lifted from small employer carrier in financially impaired condition. No small employer carrier may be required to provide coverage to small employers pursuant to § 58-18B-20, for any period of time for which the director determines that requiring the acceptance of small employers in accordance with the provisions of § 58-18B-20, would place the small employer carrier in a financially impaired condition.

Source: SL 1995, ch 281, § 23.



§ 58-18B-29 Repealed.

58-18B-29. Repealed by SL 2001, ch 279, § 5



§ 58-18B-30 Repealed.

58-18B-30. Repealed by SL 1998, ch 289, § 18



§ 58-18B-31 , 58-18B-32. Repealed.

58-18B-31, 58-18B-32. Repealed by SL 2001, ch 279, §§ 6, 7



§ 58-18B-33 Repealed.

58-18B-33. Repealed by SL 2004, ch 305, § 2



§ 58-18B-34 Repealed.

58-18B-34. Repealed by SL 2011, ch 220, § 1.



§ 58-18B-35 Director to promulgate rules regulating sale of multiple employer trusts and welfare arrangements--Scope of rules.

58-18B-35. Director to promulgate rules regulating sale of multiple employer trusts and welfare arrangements--Scope of rules. The director shall promulgate rules pursuant to chapter 1-26 regulating the solicitation and sale of multiple employer trusts and multiple employer welfare arrangements. In considering the promulgation of rules pursuant to this section, the director shall take into consideration, the status of the small employer market, the impact such rules would have on the availability of health insurance and the impact such rules may have on the fair marketing of health insurance in this state. Rules promulgated pursuant to this section may not directly or indirectly affect stop loss or excess insurance covering health claims of employees arising from self-funded employee health programs. The rules may cover:

(1) Suitability and eligibility of insureds for coverage;

(2) Method of premium payments;

(3) Contractual obligations and policy provisions of carriers;

(4) Form filing requirements, including those for approval and disapproval;

(5) Reporting and recordkeeping requirements;

(6) Definition of terms; and

(7) Eligibility of insurers.
Source: SL 1995, ch 281, § 30; SL 1997, ch 289, § 20; SL 1998, ch 293, § 1.



§ 58-18B-36 Rules governing implementation and administration of this chapter.

58-18B-36. Rules governing implementation and administration of this chapter. The director shall promulgate rules pursuant to chapter 1-26 to provide for the implementation and administration of this chapter. The rules shall cover:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Probationary periods;

(4) Benefit limitations, exceptions and reductions;

(5) Requirements for replacement;

(6) Participation and contribution requirements;

(7) Definition of terms;

(8) Marketing practices;

(9) Reporting and disclosure practices or requirements;

(10) Compensation arrangements between insurers or other entities and their agents, representatives, or producers;

(11) Guaranteed acceptance of small groups by small group carriers;

(12) Continuation and conversion rights; and

(13) Group discontinuance and replacement.

The director may promulgate rules pursuant to chapter 1-26 that specify prohibited policy or certificate provisions not otherwise specifically authorized by statute which, in the opinion of the director, are unjust, unfair, or unfairly discriminatory to any person insured or proposed for coverage under a policy or certificate. If any federal standards are in place which would require additional steps to meet those standards beyond what is required by this chapter, the director may promulgate rules to require the offering of health insurance plans, in addition to those specifically required by § 58-18B-20, the underwriting criteria that may be utilized for such health insurance plans, and other requirements related to the availability of health insurance to individuals in this state in order to minimally meet the federal standards.

Source: SL 1995, ch 281, § 31; SL 1997, ch 289, § 21; SL 1998, ch 289, § 19.



§ 58-18B-37 Marketing health benefit plans--Denial of coverage to employer.

58-18B-37. Marketing health benefit plans--Denial of coverage to employer. Each small employer carrier shall actively market health benefit plan coverage, to eligible small employers in the state. A small employer carrier may not deny coverage to a small employer on the basis of the health status or claims experience of the small employer or its employees or dependents. A network plan is not required to offer coverage to an employer whose employees do no work or reside within the carrier's established geographic service. A network plan may deny coverage to employers if it demonstrates it does not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees, and if it is applying this denial of coverage uniformly to all employers without regard to the claims experience of those employers, and their employees and their dependents, or any health status-related factor relating to the employees and dependents.

Source: SL 1995, ch 281, § 32; SL 1997, ch 289, § 22; SL 1998, ch 289, § 20.



§ 58-18B-38 Prohibited activities of small employer carriers or insurance producers.

58-18B-38. Prohibited activities of small employer carriers or insurance producers. No small employer carrier or insurance producer may, directly or indirectly, engage in the following activities:

(1) Encouraging or directing small employers to refrain from filing an application for coverage with the small employer carrier because of the health status, claims experience, industry, occupation, or geographic location of the small employer; or

(2) Encouraging or directing small employers to seek coverage from another carrier because of the health status, claims experience, industry, occupation, or geographic location of the small employer.
Source: SL 1995, ch 281, § 33; SL 2001, ch 286, § 123.



§ 58-18B-39 Information regarding restricted network provision of carrier.

58-18B-39. Information regarding restricted network provision of carrier. The provisions of § 58-18B-38 do not apply with respect to information provided by a small employer carrier or insurance producer to a small employer regarding a restricted network provision of a small employer carrier.

Source: SL 1995, ch 281, § 34; SL 2001, ch 286, § 124.



§ 58-18B-40 Agent compensation based on characteristics of small employer prohibited--Commission on sale of health insurance plan through exchange.

58-18B-40. Agent compensation based on characteristics of small employer prohibited--Commission on sale of health insurance plan through exchange. No small employer carrier may, directly or indirectly, enter into any contract, agreement, or arrangement with an insurance producer that provides for or results in the compensation paid to an agent for the sale of a health benefit plan to be varied because of the health status, claims experience, industry, occupation, or geographic location of the small employer.

Any qualified health plan sold in South Dakota through a health care exchange, as mandated by the Patient Protection and Affordable Care Act of 2010, shall provide for placement through a licensed insurance producer upon enrollment. Any commission paid by a health insurance carrier for the sale of a health insurance plan through a health exchange shall be the same as commission paid by the same health insurance carrier outside the exchange for a similar plan.

Source: SL 1995, ch 281, § 35; SL 2001, ch 286, § 125; SL 2013, ch 249, § 2.



§ 58-18B-41 Compensation of insurance producer based on percentage of premium.

58-18B-41. Compensation of insurance producer based on percentage of premium. The provisions of § 58-18B-40 do not apply with respect to a compensation arrangement that provides compensation to an insurance producer on the basis of percentage of premium, if the percentage does not vary because of the health status, claims experience, industry, occupation, or geographic area of the small employer.

Source: SL 1995, ch 281, § 36; SL 2001, ch 286, § 126.



§ 58-18B-42 Repealed.

58-18B-42. Repealed by SL 2004, ch 305, § 3



§ 58-18B-43 Status of insurance producer's employment may not be affected by health status, claims experience, occupation, or location of small employer placed with carrier.

58-18B-43. Status of insurance producer's employment may not be affected by health status, claims experience, occupation, or location of small employer placed with carrier. No small employer carrier may terminate, fail to renew, or limit its contract or agreement of representation with an insurance producer for any reason related to the health status, claims experience, occupation, or geographic location of the small employers placed by the agent with the small employer carrier.

Source: SL 1995, ch 281, § 38; SL 2001, ch 286, § 128.



§ 58-18B-44 Carrier or agent not to induce or encourage employer to exclude employee from coverage.

58-18B-44. Carrier or agent not to induce or encourage employer to exclude employee from coverage. No small employer carrier or agent may induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee's employment.

Source: SL 1995, ch 281, § 39.



§ 58-18B-45 Reasons for denial of coverage to be in writing.

58-18B-45. Reasons for denial of coverage to be in writing. If a small employer carrier denies an application for coverage from a small employer, the denial shall be in writing and shall state the reason or reasons for the denial.

Source: SL 1995, ch 281, § 40.



§ 58-18B-46 Rules for additional standards for fair marketing and broad availability of benefit plans to small employers--Penalties.

58-18B-46. Rules for additional standards for fair marketing and broad availability of benefit plans to small employers--Penalties. The director may promulgate rules pursuant to chapter 1-26 setting forth additional standards to provide for the fair marketing and broad availability of health benefit plans to small employers in the state. Any violation of §§ 58-18B-37 to 58-18B-48, inclusive, by a small employer carrier or an insurance producer constitutes an unfair trade practice under chapter 58-33. Nothing in this section limits or excludes other penalties which are otherwise authorized by law.

Source: SL 1995, ch 281, § 41; SL 2001, ch 286, § 129.



§ 58-18B-47 Third-party administrator treated as small employer carrier.

58-18B-47. Third-party administrator treated as small employer carrier. If a small employer carrier enters into a contract, agreement, or other arrangement with a third-party administrator to provide administrative, marketing, or other services related to the offering of health benefit plans to small employers in the state, the third-party administrator is subject to §§ 58-18B-37 to 58-18B-48, inclusive, as if it were a small employer carrier.

Source: SL 1995, ch 281, § 42.



§ 58-18B-48 Chapter not applicable to certain group health insurance plans.

58-18B-48. Chapter not applicable to certain group health insurance plans. Unless the carrier otherwise subjects itself to this chapter, this chapter does not apply to any bona fide association insurance plan or to the insurance carrier underwriting the group plan if the bona fide association meets the following criteria:

(1) The association has been actively in existence for at least five years;

(2) The association has been formed and maintained in good faith for purposes other than obtaining insurance;

(3) The association does not condition membership in the association on any health status- related factor relating to an individual, including an employee of an employer or a dependent of an employee;

(4) Health insurance coverage offered through the association is available to all members regardless of any health status-related factor relating to such members or individual eligible for coverage through a member;

(5) The association does not make health insurance coverage offered through the association available other than in connection with a member of the association;

(6) The association and any plan issued through the association are complying with any applicable provisions of Title 47 and §§ 58-18-42 to 58-18-62, inclusive.
Source: SL 1995, ch 281, § 43; SL 1997, ch 289, § 23.



§ 58-18B-49 Establishing risk adjusters.

58-18B-49. Establishing risk adjusters. The director may establish a payment mechanism to adjust for the amount of risk covered by each small employer carrier. The director may appoint an advisory committee composed of individuals that have risk adjustment and actuarial expertise to help establish the risk adjusters.

Source: SL 1995, ch 281, § 44.



§ 58-18B-50 Minimum inpatient care coverage following delivery.

58-18B-50. Minimum inpatient care coverage following delivery. If a health benefit plan of a small employer carrier that is issued or renewed on or after July 1, 1996, provides maternity coverage, the plan shall provide coverage for a minimum of forty-eight hours of inpatient care following a vaginal delivery and a minimum of ninety-six hours of inpatient care following delivery by cesarean section for a mother and her newborn child in a health care facility licensed pursuant to chapter 34-12, except as otherwise provided in § 58-18B-51. Any policy issued to employers with less than fifteen employees that provides coverage for complications of pregnancy, and does not provide other maternity benefits, is not required to comply with this section.

Source: SL 1996, ch 292, § 7; SL 1998, ch 290, § 3.



§ 58-18B-51 Shorter hospital stay permitted--Follow-up visit within forty-eight hours required.

58-18B-51. Shorter hospital stay permitted--Follow-up visit within forty-eight hours required. If the treating physician determines that the mother and the newborn meet medical criteria contained in Guidelines for Perinatal Care, Third Edition, of the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists as in effect on January 1, 1996, a health benefit plan may provide coverage for a shorter length of hospital inpatient stay for services related to maternity and newborn care than is required in § 58-18B-50 if the coverage includes one follow-up visit in the first forty-eight hours after discharge to verify the condition of the mother and newborn.

Source: SL 1996, ch 292, § 8.



§ 58-18B-52 Notice to employees--Disclosures.

58-18B-52. Notice to employees--Disclosures. The small employer carrier shall provide notice to employees regarding the coverage required by §§ 58-18B-50 and 58-18B-51 in accordance with rules adopted by the director of the Division of Insurance pursuant to chapter 1-26. The notice shall be in writing and prominently positioned in any literature or correspondence. The notice shall be transmitted to employees in the next mailing to employees, in the yearly informational packet sent to employees, or by January 1, 1997, whichever is earliest.

Source: SL 1996, ch 292, § 9.



§ 58-18B-53 Health insurance policies to provide coverage for biologically-based mental illnesses.

58-18B-53. Health insurance policies to provide coverage for biologically-based mental illnesses. Every small employer health benefit plan that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for the treatment and diagnosis of biologically-based mental illnesses with the same dollar limits, deductibles, coinsurance factors, and restrictions as for other covered illnesses.

The term, biologically-based mental illness, means schizophrenia and other psychotic disorders, bipolar disorder, major depression, and obsessive-compulsive disorder.

Source: SL 1998, ch 291, § 3; SL 1999, ch 251, § 3.



§ 58-18B-54 Application--Exemptions.

58-18B-54. Application--Exemptions. The provisions of § 58-18B-53 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance; or

(15) Individual health benefit plans of six-months duration or less that are not renewable.
Source: SL 1998, ch 291, § 7.



§ 58-18B-55 Supplemental or short term individual health benefit plans exempt from provisions of chapter--Conditions.

58-18B-55. Supplemental or short term individual health benefit plans exempt from provisions of chapter--Conditions. Any policy or certificate of specified disease, short-term hospital-surgical care of six months or less duration, hospital confinement indemnity, limited benefit health insurance, or other policy or certificate that provide benefits less than that of a major medical plan that is offered to a small employer in this state is exempt from the provisions of this chapter only if the carrier offering the policy or certificate at the time of filing for policy form approval, submits a statement certifying that policies or certificates described in this section are being offered and marketed as supplemental health insurance or as individual health benefit plans of six-month duration or less and not renewable, and not as a substitute for hospital or medical expense insurance or major medical insurance. For policy forms approved prior to July 1, 1998, the carrier shall submit such a statement with the director.

For purposes of this section a major medical policy is any policy which provides benefits which are actuarially equivalent to or exceed the basic plan as was approved and adopted by rule by the director pursuant to chapter 1-26. Policies which are not certified pursuant to this section and which are not major medical policies may not be used as a substitute for major medical policies and must provide for adequate disclosure of the scope of the benefits contained therein.

Source: SL 1998, ch 289, § 21; SL 2001, ch 279, § 8.



§ 58-18B-56 Policies to provide coverage for diabetes supplies, equipment and education--Exceptions--Conditions and limitations.

58-18B-56. Policies to provide coverage for diabetes supplies, equipment and education--Exceptions--Conditions and limitations. Every small employer health benefit plan delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for equipment, supplies, and self-management training and education, including medical nutrition therapy, for treatment of persons diagnosed with diabetes if prescribed by a physician or other licensed health care provider legally authorized to prescribe such treatment. Medical nutrition therapy does not include any food items or nonprescription drugs.

Coverage for medically necessary equipment and supplies shall include blood glucose monitors, blood glucose monitors for the legally blind, test strips for glucose monitors, urine testing strips, insulin, injection aids, lancets, lancet devices, syringes, insulin pumps and all supplies for the pump, insulin infusion devices, prescribed oral agents for controlling blood sugars, glucose agents, glucagon kits, insulin measurement and administration aids for the visually impaired, and other medical devices for treatment of diabetes.

Diabetes self-management training and education shall be covered if: (a) the service is provided by a physician, nurse, dietitian, pharmacist, or other licensed health care provider who satisfies the current academic eligibility requirements of the National Certification Board for Diabetic Educators and has completed a course in diabetes education and training or has been certified as a diabetes educator; and (b) the training and education is based upon a diabetes program recognized by the American Diabetes Association or a diabetes program with a curriculum approved by the American Diabetes Association or the South Dakota Department of Health.

Coverage of diabetes self-management training is limited to (a) persons who are newly diagnosed with diabetes or have received no prior diabetes education; (b) persons who require a change in current therapy; (c) persons who have a co-morbid condition such as heart disease or renal failure; or (d) persons whose diabetes condition is unstable. Under these circumstances, no more than two comprehensive education programs per lifetime and up to eight follow-up visits per year need be covered. Coverage is limited to the closest available qualified education program that provides the necessary management training to accomplish the prescribed treatment.

The benefits provided in this section are subject to the same dollar limits, deductibles, coinsurance, and other restrictions established for all other benefits covered in the plan.

Source: SL 1999, ch 252, § 5.



§ 58-18B-57 Diabetes coverage not required of certain plans.

58-18B-57. Diabetes coverage not required of certain plans. The provisions of § 58-18B-56 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance;

(15) Individual health benefit plans of six-months duration or less that are not renewable; or

(16) Individual nonmajor medical insurance.
Source: SL 1999, ch 252, § 6.



§ 58-18B-58 Health benefit plans to provide coverage for prostate cancer screening.

58-18B-58. Health benefit plans to provide coverage for prostate cancer screening. Every health benefit plan of a small employer carrier that covers a male and that is delivered, issued for delivery, or renewed in this state shall provide the following coverage for diagnostic screening for prostate cancer:

(1) An annual medically recognized diagnostic examination, including a digital rectal examination and a prostate-specific antigen test, as follows:

(a) For asymptomatic men aged fifty and over; and

(b) For men aged forty-five and over at high risk for prostate cancer; and

(2) For males of any age who have a prior history of prostate cancer, medically indicated diagnostic testing at intervals recommended by a physician, including the digital rectal examination, prostate-specific antigen test, and bone scan.
Source: SL 2001, ch 277, § 3.



§ 58-18B-59 Association exempt from application of rating requirements of chapter--Criteria.

58-18B-59. Association exempt from application of rating requirements of chapter--Criteria. The rating requirements of this chapter do not apply to an association if all of the following criteria are met:

(1) The trade, industry, or professional association is comprised in part of homogenous small employers, meets the requirements for the issuance of group health insurance pursuant to § 58-18-3 and if applicable, § 58-18-4, has a constitution or bylaws, has been organized under the laws of South Dakota and maintained in good faith for purposes other than providing insurance for at least ten continuous years, and will provide coverage to not fewer than five hundred employees by January 1, 2007;

(2) The group health plan provides coverage to association members' employees and dependents on a community rated basis;

(3) The director, after consideration of the impact on the insurance-buying public, has determined that the arrangement is in the best interest of the public.
Source: SL 2005, ch 272, § 1.



§ 58-18B-60 Coverage for treatment of hearing impairment for persons under age nineteen.

58-18B-60. Coverage for treatment of hearing impairment for persons under age nineteen. Any qualified health plan issued on or after January 1, 2015, that offers coverage for professional audiology services shall include coverage for medically necessary physician services appropriate for the treatment of hearing impairment to a person under the age of nineteen. This shall include professional services rendered by an audiologist licensed pursuant to chapter 36-24.

The benefits provided shall be subject to the same dollar limits, deductibles, coinsurance and other limitations provided for other covered benefits in the policy.

Nothing in this section requires the payment by the health plan of hearing aids, devices, or equipment to correct hearing impairment or loss.

Source: SL 2014, ch 237, § 3.






Chapter 18C - Continuation Of Health Care Coverage

§ 58-18C-1 Continuation of coverage after employer ceases operations, fails to pay premiums, or cancels coverage--Persons covered--Time.

58-18C-1. Continuation of coverage after employer ceases operations, fails to pay premiums, or cancels coverage--Persons covered--Time. Every policy of group health insurance providing benefits for hospital or medical expenses delivered or issued for delivery in this state, by a commercial health insurance company, by a nonprofit medical and surgical service plan corporation, by a nonprofit hospital service plan corporation, by a health maintenance organization, or by any other similar mechanism shall, in addition to the provisions required by law, include the right of each employee, upon their employer ceasing operations and the termination of the policy or contract, to have the coverage continue for themselves and their eligible dependents, effective as of the date of loss of the previous group coverage, for a period of twelve months for which the employee shall be financially responsible. In addition, if an employer either fails to submit premium payment to the insurance company resulting in loss of coverage to its employees or cancels the coverage and does not notify the employees of such loss of coverage, the employees and their dependents are then eligible for continuation pursuant to this section if election is made within sixty days of the date of their being notified of the loss of coverage. The employer shall provide notice of any nonpayment of premiums or cancellation of coverage to employees as soon as reasonably possible but no later than ten days after the date of cancellation. If the employer fails to notify the employees and their dependents of the termination of coverage within ten days, the employees and dependents may not be denied coverage by the insurer provided timely election is made after actual receipt of notice. Whether notice is provided or not, the election period for continuation of coverage may expire ninety days from the date the group coverage terminated. Any premiums due for the continuation of coverage may be required to be paid by the employee or dependent as a condition of providing continuation coverage.

Any former employee who is under continuation coverage at the time an employer ceases operation and terminates the policy, or fails to make premium payments resulting in loss of coverage, or cancels the insurance without notice, is eligible to remain on continuation coverage for the remainder of the continuation term or twelve months, whichever is less, if timely election is made and continuation payments received.

For purposes of this section, the phrase, employer ceasing operations, means that the business has closed or discontinued its business operations or, in the case of a sole proprietorship or an owner-operated business, the sale of such business that results in the purchaser establishing its own taxpayer identification number.

Source: SL 1998, ch 294, § 1; SL 2001, ch 280, § 1; SL 2005, ch 270, § 10; SL 2008, ch 267, § 1.



§ 58-18C-2 Repealed.

58-18C-2. Repealed by SL 2005, ch 270, § 7.



§ 58-18C-3 Eligibility requirements.

58-18C-3. Eligibility requirements. Continuation is only available to an employee who has been continuously insured under the group policy or under any creditable coverage which it replaced during the entire six-month period ending with such termination.

Source: SL 1998, ch 294, § 3; SL 2005, ch 270, § 2; SL 2008, ch 268, § 1.



§ 58-18C-4 Notice of termination required.

58-18C-4. Notice of termination required. Written notice of termination of group coverage shall be provided by the employer to each employee having coverage within ten days of termination. The notice shall contain such information as required by the director.

Source: SL 1998, ch 294, § 4.



§ 58-18C-5 Exercising continuation rights--Option to decrease benefits.

58-18C-5. Exercising continuation rights--Option to decrease benefits. Any employee may exercise the right to continuation within thirty days of receipt of due notice of termination of coverage of the group and upon payment of premiums from the date of termination.

Any insurer providing continuation coverage pursuant to § 58-18C-1 shall offer to all beneficiaries who are eligible to elect to continue coverage the option to decrease benefits of the continued coverage. The options shall include, at a minimum, those coverage options that would have been otherwise available to employees or dependents who initially enrolled into the coverage if the options decrease coverage or a carrier may offer a standardized plan to all those eligible for continuation that contains similar benefits to the beneficiaries prior coverage but at a higher deductible or other reduced benefit features.

Source: SL 1998, ch 294, § 5; SL 2005, ch 270, § 3; SL 2008, ch 266, § 2.



§ 58-18C-6 Repealed.

58-18C-6. Repealed by SL 2005, ch 270, § 8.



§ 58-18C-7 Continuation policy not required in certain circumstances.

58-18C-7. Continuation policy not required in certain circumstances. No insurer may be required to offer or renew a continuation policy covering any person if:

(1) The person is covered for similar benefits by another individual or group policy;

(2) Similar benefits are provided for or available to such person, by reason of any state or federal law;

(3) The benefits under sources of the kind referred to in subdivision (1) for such person or benefits provided or available under sources of the kind referred to in subdivision (2) for such person, together with the continued policy's benefits, would result in overinsurance according to the insurer's standards for overinsurance;

(4) There has been fraud or material misrepresentation in applying for any benefits under continued or converted policy;

(5) The person failed to pay any required contribution; or

(6) Cancellation of all similar insurance policies in the entire state.
Source: SL 1998, ch 294, § 7; SL 2005, ch 270, § 4.



§ 58-18C-8 Premiums for continuation policies.

58-18C-8. Premiums for continuation policies. The premium for a continuation policy may not be greater than one hundred twenty-five percent of the group rate under which a person is covered.

Source: SL 1998, ch 294, § 8; SL 2005, ch 270, § 5.



§ 58-18C-9 Notification of continuation rights.

58-18C-9. Notification of continuation rights. A notification of the continuation rights shall be included in each certificate of coverage.

Source: SL 1998, ch 294, § 9; SL 2005, ch 270, § 6.



§ 58-18C-10 Repealed.

58-18C-10. Repealed by SL 2005, ch 270, § 9.



§ 58-18C-11 Enforceability of chapter under Employee Retirement Income Security Act.

58-18C-11. Enforceability of chapter under Employee Retirement Income Security Act. Nothing in this chapter is enforceable to the extent such enforcement violates the Employee Retirement Income Security Act.

Source: SL 1998, ch 294, § 11.






Chapter 19 - Credit Life, Health, Unemployment And Group Property Insurance

§ 58-19-1 Purpose of chapter.

58-19-1. Purpose of chapter. The purpose of this chapter is to promote the public welfare by regulating credit life insurance, credit health insurance, credit unemployment insurance, and credit property including group personal property coverages authorized through credit cards. Nothing in this chapter is intended to prohibit or discourage reasonable competition. The provisions of this chapter shall be liberally construed.

Source: SL 1966, ch 111, ch 27, § 1; SL 1987, ch 380, § 9; SL 2001, ch 281, § 1.



§ 58-19-2 Definition of terms.

58-19-2. Definition of terms. Terms used in this chapter mean:

(1) "Credit health insurance," insurance on a debtor to provide indemnity for payments becoming due on a specific loan, lease, or other credit transaction while the debtor is disabled as defined in the policy;

(2) "Credit life insurance," insurance on the life of a debtor pursuant to or in connection with a specific loan, lease, or other credit transaction;

(3) "Creditor," the lender of money or vendor or lessor of goods, services, or property, rights or privileges, for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of any such lender, vendor, or lessor, and an affiliate, associate, or subsidiary of any of them or any director, officer, or employee of any of them or any other person in any way associated with any of them;

(4) "Debtor," a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction;

(5) "Indebtedness," the total amount payable by a debtor to a creditor in connection with a loan, lease, or other credit transaction;

(6) "Group property insurance authorized by credit card," forms of property insurance issued on a group basis covering:

(a) Loss of or damage to personal property, other than loss of use or loss resulting from a defect in materials or workmanship, where such personal property is purchased using a credit card;

(b) Loss of, damage to or loss of use of personal property resulting from a defect in materials or workmanship, where the personal property is purchased using a credit card and is under warranty;

(c) Loss of or damage to a lease or rented motor vehicle, that is intended to be rented or leased for a period of ninety consecutive days or less, where the lease or rental fee is paid using a credit card;

(d) Loss of, or damage to or loss of use of baggage and its contents while in transit, where the cost of travel or accommodations is paid using a credit card;

(e) Loss of damage to or loss of use of personal property occurring in connection with use of a leased or rented motor vehicle, which motor vehicle is intended to be rented or leased for a period of ninety consecutive days or less, where the lease or rental fee is paid using a credit card;

(f) Loss incurred in connection with the unauthorized use of a credit card; or

(g) Such other forms of property insurance that are authorized by the director of the Division of Insurance by rule promulgated pursuant to chapter 1-26 and determined to be appropriate for issuance on a group basis.
Source: SL 1966, ch 111, ch 27, § 2 (3); SL 1998, ch 295, § 1; SL 2001, ch 281, § 2.



§ 58-19-3 Life and health insurance connected with credit transactions subject to chapter--Exceptions.

58-19-3. Life and health insurance connected with credit transactions subject to chapter--Exceptions. All life insurance and all health insurance in connection with loans or other credit transactions shall be subject to the provisions of this chapter, except such insurance in connection with a loan or other credit transaction of more than ten years' duration; nor shall insurance be subject to the provisions of this chapter where the issuance of such insurance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor.

Source: SL 1966, ch 111, ch 27, § 2 (2); SL 1970, ch 271.



§ 58-19-4 Forms of credit life insurance and credit health insurance.

58-19-4. Forms of credit life insurance and credit health insurance. Credit life insurance and credit health insurance shall be issued only in the following forms:

(1) Individual policies of life insurance issued to debtors on the term plan;

(2) Individual policies of health insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;

(3) Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;

(4) Group policies of health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage.
Source: SL 1966, ch 111, ch 27, § 3.



§ 58-19-5 Existing insurance--Choice of insurer.

58-19-5. Existing insurance--Choice of insurer. When credit life insurance or credit health insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state.

Source: SL 1966, ch 111, ch 27, § 11.



§ 58-19-5.1 Credit insurance not to be required for lease.

58-19-5.1. Credit insurance not to be required for lease. No lessor may require a lessee to purchase credit insurance as a term or condition of the lease.

Source: SL 1998, ch 295, § 2.



§ 58-19-6 Maximum amount of credit life insurance.

58-19-6. Maximum amount of credit life insurance. The initial amount of credit life insurance shall not exceed the total amount repayable under the contract of indebtedness and, where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.

Source: SL 1966, ch 111, ch 27, § 4 (1).



§ 58-19-7 Agricultural credit transaction commitments--Amount of insurance.

58-19-7. Agricultural credit transaction commitments--Amount of insurance. Notwithstanding the provisions of § 58-19-6, insurance on agricultural credit transaction commitments may be written for the amount of the portion of such commitment that has not been advanced by the creditor.

Source: SL 1966, ch 111, ch 27, § 4 (2).



§ 58-19-8 Indemnity payable by credit health insurance--Maximum amount.

58-19-8. Indemnity payable by credit health insurance--Maximum amount. The total amount of periodic indemnity payable by credit health insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments.

Source: SL 1966, ch 111, ch 27, § 4 (3).



§ 58-19-9 Term of insurance--Commencement.

58-19-9. Term of insurance--Commencement. The term of any credit life insurance or credit health insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy.

Source: SL 1966, ch 111, ch 27, § 5.



§ 58-19-10 Commencement of insurance when evidence of insurability required.

58-19-10. Commencement of insurance when evidence of insurability required. Where evidence of insurability is required and such evidence is furnished more than thirty days after the date when the debtor becomes obligated to the creditor, the term of credit life insurance or credit health insurance may commence on the date on which the insurance company determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance.

Source: SL 1966, ch 111, ch 27, § 5.



§ 58-19-11 Duration of term of insurance--Extension--Renewal or refinancing.

58-19-11. Duration of term of insurance--Extension--Renewal or refinancing. The term of credit life insurance or credit health insurance shall not extend more than fifteen days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in § 58-19-15.

Source: SL 1966, ch 111, ch 27, § 5.



§ 58-19-12 Revision of premium schedule--Filing.

58-19-12. Revision of premium schedule--Filing. Any insurer may revise its schedules of premium rates from time to time, and shall file such revised schedules with the director.

Source: SL 1966, ch 111, ch 27, § 8 (1).



§ 58-19-13 Premium rate not to exceed scheduled rate--Misdemeanor.

58-19-13. Premium rate not to exceed scheduled rate--Misdemeanor. No insurer shall issue any credit life insurance policy or credit health insurance policy for which the premium rate exceeds that determined by the schedules of such insurer as then on file with the director. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 27, § 8 (1); SL 1978, ch 359, § 2.



§ 58-19-14 Amount charged debtor not to exceed premium charged by insurer--Misdemeanor.

58-19-14. Amount charged debtor not to exceed premium charged by insurer--Misdemeanor. The amount charged to a debtor for any credit life or credit health insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 27, § 8 (4); SL 1978, ch 359, § 2.



§ 58-19-15 Termination of insurance prior to maturity date--Refund of amount paid by debtor.

58-19-15. Termination of insurance prior to maturity date--Refund of amount paid by debtor. Each individual policy, or group certificate shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; provided, however, that the director shall prescribe a minimum refund and no refund which would be less than such minimum need be made. The formula to be used in computing such refund shall be promulgated in a rule by the director.

Source: SL 1966, ch 111, ch 27, § 8 (2); SL 1986, ch 22, § 30.



§ 58-19-16 Creditor requiring debtor to pay for insurance--Notice to debtor--Credit to account.

58-19-16. Creditor requiring debtor to pay for insurance--Notice to debtor--Credit to account. If a creditor requires a debtor to make any payment for credit life insurance or credit health insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account.

Source: SL 1966, ch 111, ch 27, § 8 (3).



§ 58-19-17 Issuance of policies.

58-19-17. Issuance of policies. All policies of credit life insurance and credit health insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business therein, and shall be issued only through holders of licenses or authorizations issued by the director.

Source: SL 1966, ch 111, ch 27, § 9.



§ 58-19-18 Individual policy or group certificate delivered to debtor.

58-19-18. Individual policy or group certificate delivered to debtor. All credit life insurance and credit health insurance sold shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy, or group certificate of insurance shall be delivered to the debtor.

Source: SL 1966, ch 111, ch 27, § 6 (1).



§ 58-19-19 Contents of individual policy or group certificate.

58-19-19. Contents of individual policy or group certificate. Each individual policy or group certificate of credit life insurance, or credit health insurance shall, in addition to other requirements of law, set forth the name and home office address of the insurer, the name or names of the debtor or in the case of a certificate under a group policy, the identity by name or otherwise of the debtor, the premium or amount of payment, if any, by the debtor separately for credit life insurance and credit health insurance, a description of the coverage including the amount and term thereof, and any exceptions, limitations and restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate.

Source: SL 1966, ch 111, ch 27, § 6 (2).



§ 58-19-20 Time of delivery of individual policy or group certificate.

58-19-20. Time of delivery of individual policy or group certificate. Each individual policy or group certificate of credit life insurance or credit health insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as provided in §§ 58-19-21 to 58-19-23, inclusive.

Source: SL 1966, ch 111, ch 27, § 6 (3).



§ 58-19-21 Application or notice delivered to debtor in lieu of policy or certificate.

58-19-21. Application or notice delivered to debtor in lieu of policy or certificate. If said individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for such policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name of the debtor, the premium or amount of payment by the debtor, if any, separately for credit life insurance and credit health insurance, the amount, term and a brief description of the coverage provided, shall be delivered to the debtor at the time such indebtedness is incurred. Said application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in §§ 58-19-9 and 58-19-10. The copy of the application for, or notice of proposed insurance, shall also refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale, or other credit statement of account, instrument, or agreement, unless the information required by this section is prominently set forth therein.

Source: SL 1966, ch 111, ch 27, § 6 (4).



§ 58-19-22 Delivery to debtor of policy or certificate after acceptance of insurance.

58-19-22. Delivery to debtor of policy or certificate after acceptance of insurance. Upon acceptance of the insurance by the insurer and within thirty days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor.

Source: SL 1966, ch 111, ch 27, § 6 (4).



§ 58-19-23 Policy received by debtor on nonacceptance of risk by named insurer--Description of substitute insurance.

58-19-23. Policy received by debtor on nonacceptance of risk by named insurer--Description of substitute insurance. If the named insurer does not accept the risk, then and in such event the debtor shall receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and if the amount of premium is less than that set forth in the notice of proposed insurance an appropriate refund shall be made.

Source: SL 1966, ch 111, ch 27, § 6 (5).



§ 58-19-24 Forms--Filing with director.

58-19-24. Forms--Filing with director. All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the director.

Source: SL 1966, ch 111, ch 27, § 7 (1).



§ 58-19-25 Prior policies--Group certificate and notice of proposed insurance, filing and approval by director--Schedules of premium rates.

58-19-25. Prior policies--Group certificate and notice of proposed insurance, filing and approval by director--Schedules of premium rates. If a group policy of credit life insurance or credit health insurance has been delivered in this state before July 1, 1966, or has been or is delivered in another state before or after said date, the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in §§ 58-19-19, 58-19-21, and 58-19-22, and such forms shall be approved by the director if they conform with the requirements specified in said sections and if the schedules of premium rates applicable to the insurance evidenced by such certificate or notice are not in excess of the insurer's schedules of premium rates filed with the director.

Source: SL 1966, ch 111, ch 27, § 7 (6).



§ 58-19-26 Disapproval of filed forms by director.

58-19-26. Disapproval of filed forms by director. The director shall within thirty days after the filing of any such policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders, disapprove any such form if the premium rates charged or to be charged are excessive in relation to benefits, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of this title or of any rule or regulation promulgated thereunder.

Source: SL 1966, ch 111, ch 27, § 7 (2).



§ 58-19-27 Use of disapproved forms unlawful--Reason stated in notice--Hearing on request--Use of forms pending approval.

58-19-27. Use of disapproved forms unlawful--Reason stated in notice--Hearing on request--Use of forms pending approval. If the director notifies the insurer that the form is disapproved, it is unlawful thereafter for such insurer to issue or use such form. In such notice, the director shall specify the reason for his disapproval and state that a hearing will be granted within twenty days after request in writing by the insurer. No such policy, certificate of insurance, notice of proposed insurance, nor any application, endorsement, or rider, shall be issued or used until the expiration of thirty days after it has been so filed, unless the director shall give his prior written approval thereto.

Source: SL 1966, ch 111, ch 27, § 7 (3).



§ 58-19-28 Withdrawal of approval of form--Notice and hearing.

58-19-28. Withdrawal of approval of form--Notice and hearing. The director may, at any time after a hearing held not less than twenty days after written notice to the insurer, withdraw his approval of any such form on any ground set forth in § 58-19-26. The written notice of such hearing shall state the reason for the proposed withdrawal.

Source: SL 1966, ch 111, ch 27, § 7 (4).



§ 58-19-29 Use of forms unlawful after withdrawal.

58-19-29. Use of forms unlawful after withdrawal. It is not lawful for the insurer to issue such forms or use them after the effective date of such withdrawal.

Source: SL 1966, ch 111, ch 27, § 7 (5).



§ 58-19-30 Judicial review of order or final determination of director as to forms.

58-19-30. Judicial review of order or final determination of director as to forms. Any order or final determination of the director under the provisions of §§ 58-19-24 to 58-19-29, inclusive, shall be subject to judicial review.

Source: SL 1966, ch 111, ch 27, § 7 (7).



§ 58-19-31 Claims--Reporting to insurer--Settlement.

58-19-31. Claims--Reporting to insurer--Settlement. All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

Source: SL 1966, ch 111, ch 27, § 10 (1).



§ 58-19-32 Settlement or adjustment of claims by person other than insurer prohibited--Creditor not claim representative--Payment by group policyholder.

58-19-32. Settlement or adjustment of claims by person other than insurer prohibited--Creditor not claim representative--Payment by group policyholder. No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.

Source: SL 1966, ch 111, ch 27, § 10 (3).



§ 58-19-33 Manner of payment of claims.

58-19-33. Manner of payment of claims. All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of such claimant to one specified.

Source: SL 1966, ch 111, ch 27, § 10 (2).



§ 58-19-34 Promulgation of rules by director--Purpose and scope.

58-19-34. Promulgation of rules by director--Purpose and scope. The director may promulgate rules pursuant to chapter 1-26 as deemed appropriate for the supervision of this chapter. The rules may cover any type of credit insurance including credit life, credit health, credit unemployment, and credit property insurance, including guaranteed automobile protection. The rules shall be designed to protect the insurance buying public from discriminatory rating and underwriting and claims practices, from being charged excessive rates, and from requirements to purchase credit insurance when purchasing goods and services. The rules may cover the following areas:

(1) Definition of terms;

(2) Filing requirements;

(3) The setting of loss ratios and prima facie rates;

(4) Underwriting criteria;

(5) Sales and marketing practices;

(6) Minimum benefit standards;

(7) Permissible exclusions;

(8) Claims practices; and

(9) Disclosure requirements.
Source: SL 1966, ch 111, ch 27, § 12; SL 1986, ch 22, § 31; SL 2001, ch 282, § 1.



§ 58-19-35 Order for compliance issued by director--Notice and hearing.

58-19-35. Order for compliance issued by director--Notice and hearing. Whenever the director finds that there has been a violation of this chapter or any rules or regulations issued pursuant thereto, and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the director, he shall set forth the details of his findings together with an order for compliance by a specified date. Such order shall be binding on the insurer and other person authorized or licensed by the director on the date specified unless sooner withdrawn by the director or a stay thereof has been ordered by a court of competent jurisdiction.

Source: SL 1966, ch 111, ch 27, § 12.



§ 58-19-36 Revocation or suspension of license or certificate for violation--Notice and hearing--Judicial review.

58-19-36. Revocation or suspension of license or certificate for violation--Notice and hearing--Judicial review. The director may revoke or suspend the license or certificate of authority of the person, firm, or corporation guilty of violation of an order of the commissioner after it has become final, and while such order is in effect. Such order for suspension or revocation shall be upon notice and hearing, and shall be subject to judicial review as provided in chapter 1-26.

Source: SL 1966, ch 111, ch 27, § 13; SL 1978, ch 359, § 15.



§ 58-19-37 Civil forfeiture for violations of orders of director.

58-19-37. Civil forfeiture for violations of orders of director. In addition to any other penalty provided by law, any person, firm, or corporation which violates an order of the director after it has become final, and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the State of South Dakota a sum not to exceed two hundred fifty dollars which may be recovered in a civil action, except that if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed one thousand dollars.

Source: SL 1966, ch 111, ch 27, § 13.



§ 58-19-38 Citation of chapter.

58-19-38. Citation of chapter. This chapter may be cited as "The Model Act for the Regulation of Credit Life Insurance and Credit Health Insurance."

Source: SL 1966, ch 111, ch 27, § 2 (1).



§ 58-19-39 Credit unemployment insurance sold in connection with loans subject to chapter.

58-19-39. Credit unemployment insurance sold in connection with loans subject to chapter. Any credit unemployment insurance sold in connection with loans or other credit transactions is subject to the provisions of this chapter to the extent such provisions are not inconsistent with the specific provisions of §§ 58-19-40 to 58-19-46, inclusive.

Source: SL 1987, ch 380, § 1.



§ 58-19-40 Credit unemployment insurance not required by lender in consumer transactions.

58-19-40. Credit unemployment insurance not required by lender in consumer transactions. Credit unemployment insurance may be offered but in no event may be required by the lender in consumer transactions. This shall be clearly and conspicuously disclosed to the consumer in the loan agreement.

Source: SL 1987, ch 380, § 2.



§ 58-19-41 Coverage of credit unemployment insurance to begin first day of unemployment.

58-19-41. Coverage of credit unemployment insurance to begin first day of unemployment. Credit unemployment insurance shall provide coverage beginning with the first day of unemployment. However, the policy may include a waiting period before the consumer may file a claim.

Source: SL 1987, ch 380, § 3.



§ 58-19-42 Credit unemployment insurance separately sold and priced--Exception--Not to be required for credit card issuance or renewal.

58-19-42. Credit unemployment insurance separately sold and priced--Exception--Not to be required for credit card issuance or renewal. Credit unemployment insurance shall be sold separately and shall be separately priced from any other insurance offered or sold at the same time unless credit unemployment insurance is included as part of an insurance offering by a credit card issuer. However, credit unemployment insurance may not be required as a condition for the issuance or renewal of a credit card.

Source: SL 1987, ch 380, § 4; SL 1988, ch 403.



§ 58-19-43 Filing of credit unemployment insurance policies, certificates, notices, applications, endorsements, and riders, and premium rate schedules.

58-19-43. Filing of credit unemployment insurance policies, certificates, notices, applications, endorsements, and riders, and premium rate schedules. All credit unemployment insurance policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the director.

Source: SL 1987, ch 380, § 5.



§ 58-19-44 Disapproval by director if premium rates excessive or provisions unjust.

58-19-44. Disapproval by director if premium rates excessive or provisions unjust. Within thirty days after the filing of any credit unemployment insurance policy, certificate of insurance, notice of proposed insurance, application for insurance, endorsement, or rider, the director shall disapprove any such form if the premium rates charged or to be charged are excessive in relation to benefits, or if such form contains provisions which are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of this title.

Source: SL 1987, ch 380, § 6.



§ 58-19-45 Test of reasonableness of benefits to premium charged--Prima facie evidence--Restriction on commissions.

58-19-45. Test of reasonableness of benefits to premium charged--Prima facie evidence--Restriction on commissions. With regard to credit unemployment insurance, the basic test of the reasonableness of the relation of benefits to the premium charged shall be the development of an anticipated loss ratio of claims incurred to premiums earned of at least fifty percent. If the total current expected expenses, including acquisition expenses, exceed fifty percent of the premium dollar, this shall be considered prima facie evidence that a company intends to write credit business at a loss ratio which is not in compliance with this rule. Commissions, including retrospective premium refunds, bonuses, or acquisition expenses, may not exceed forty percent. If any company is not in compliance with this rule, it shall show just cause why the premium rates as filed should not be disapproved.

Source: SL 1987, ch 380, § 7.



§ 58-19-46 Review of insurance company's actuarial data--Reimbursement of cost.

58-19-46. Review of insurance company's actuarial data--Reimbursement of cost. In approving or establishing the premium rates for credit unemployment insurance, the division shall review the insurance company's actuarial data to assure that the rates are fair and reasonable. The insurance director may hire or contract with a qualified actuary to review the data. The insurance division shall obtain reimbursement from the insurance company for the cost of the actuarial review of rates.

Source: SL 1987, ch 380, § 8; SL 2002, ch 238, § 1.



§ 58-19-47 Group property insurance authorized by credit card subject to chapter.

58-19-47. Group property insurance authorized by credit card subject to chapter. Any group property insurance authorized by credit card is subject to the provisions of this chapter to the extent such provisions are not inconsistent with the specific provisions of §§ 58-19-48 to 58-19-50, inclusive.

Source: SL 2001, ch 281, § 3.



§ 58-19-48 Group property insurance to be sold and priced separately--Exceptions--Insurance not to be condition for issuance or renewal of credit card.

58-19-48. Group property insurance to be sold and priced separately--Exceptions--Insurance not to be condition for issuance or renewal of credit card. Group property insurance authorized by credit card shall be sold separately and shall be separately priced from any other insurance offered or sold at the same time unless it is included as part of an insurance offering provided to the debtor through the use of a credit card purchase of goods or services. Group property insurance authorized by credit card may not be required as a condition for the issuance or renewal of a credit card.

Source: SL 2001, ch 281, § 4.



§ 58-19-49 All group property insurance policies, certificates, and documentation to be filed with the director.

58-19-49. All group property insurance policies, certificates, and documentation to be filed with the director. All group property insurance authorized by credit card insurance policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the director.

Source: SL 2001, ch 281, § 5.



§ 58-19-50 Disapproval of group property insurance by director--Grounds--Time limit.

58-19-50. Disapproval of group property insurance by director--Grounds--Time limit. Within thirty days after the filing of any group property insurance authorized by credit card insurance policy, certificate of insurance, notice of proposed insurance, application for insurance, endorsement or rider, the director shall disapprove any such form if the premium rates charged or to be charged are excessive in relation to benefits, or if such form contains provisions which are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the insurance, or are contrary to any provision of this title. If such filing is not disapproved by the director within this thirty-day period, it shall be deemed approved.

Source: SL 2001, ch 281, § 6.






Chapter 20 - Workers' Compensation Insurance

§ 58-20-1 Definition of terms.

58-20-1. Definition of terms. Terms used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Compensation" shall relate to all insurances effected by virtue of statutes providing compensation to employees for personal injuries irrespective of fault of the employer;

(2) "Earned premiums" shall include gross premiums charged on all policies written, including all determined excess and additional premiums, less return premiums, other than premiums returned to policyholders as dividends, and less reinsurance premiums and premiums on policies canceled, and less unearned premiums on policies in force. Any participating insurer which has charged in its premiums a loading solely for dividends, shall not be required to include such loading in its earned premiums, provided a statement of the amount of such loading has been filed with and approved by the director;

(3) "Liability" shall relate to all insurance except compensation insurance against loss or damage from accident to or injury suffered by an employee or other person and for which the insured is liable;

(4) "Loss payments" and "loss expense payments" shall include payments to claimants, including payments for medical or surgical attendants, legal expenses, salaries and expenses of investigators, adjusters and field men, rents, stationery, telegraph and telephone charges, postage, salaries and expenses of office employees, home office expenses, and all other payments made on account of claims, whether such payments shall be allocated to specific claims or unallocated.
Source: SL 1966, ch 111, ch 29, § 1.



§ 58-20-2 Policies subject to chapter.

58-20-2. Policies subject to chapter. All policies or contracts made for the insurance of the compensation provided by the title, Workers' Compensation, or against employers' liability described in § 58-20-12, shall be deemed to be made subject to the provisions of this chapter and all provisions of such policies inconsistent herewith shall be void.

Source: SL 1966, ch 111, ch 29, § 13.



§ 58-20-3 Issuance of policies covering employers as well as employees--Wage values of employers--Rights and remedies of employers.

58-20-3. Issuance of policies covering employers as well as employees--Wage values of employers--Rights and remedies of employers. Any insurer authorized or which may be authorized to write workers' compensation insurance in this state, shall be and is hereby authorized to issue policies covering employers who perform labor incidental to their occupations as well as employees, such policies insuring to such employers the same compensation as provided for their employees and at the same rates. The estimation of wage values of employers as herein mentioned, shall be reasonable and separately stated in and added to the valuation of their payrolls on which their premiums are computed. Employers so insured shall have the same rights and remedies as are given to an employee under Title 62.

Source: SL 1966, ch 111, ch 29, § 14.



§ 58-20-3.1 Premiums based on certain wages prohibited.

58-20-3.1. Premiums based on certain wages prohibited. Premiums for workers' compensation insurance may not be based on wages paid to employees while they are on vacation, holidays, or sick leave or on wages received from employment not performed for the insured employer.

Source: SL 1983, ch 386; SL 2016, ch 236, § 7.



§ 58-20-4 Separate coverage of workers' compensation liabilities.

58-20-4. Separate coverage of workers' compensation liabilities. Every policy of workers' compensation insurance, issued or delivered in this state by an authorized domestic or foreign insurer, shall cover separately and for a separate consideration, all the liabilities which are imposed upon an insurer by the provisions of the title, Workers' Compensation, and amendments thereof, whatever other contingencies may be insured by riders attached thereto or endorsements made thereon.

Source: SL 1966, ch 111, ch 29, § 5.



§ 58-20-5 Entire liability of employer to employees covered by policy--Separate policy for specified plant or work location, special authorization.

58-20-5. Entire liability of employer to employees covered by policy--Separate policy for specified plant or work location, special authorization. Every policy of insurance issued by a stock insurer, or by a mutual association authorized to transact workers' compensation or employers' liability insurance in this state, shall cover the entire liability of the employer to his employees covered by the policy or contract. However, if specifically authorized by the director, a separate policy may be issued for a specified plant or work location if the liability of such employer under this chapter to all his other employees, is otherwise secured.

Source: SL 1966, ch 111, ch 29, § 7.



§ 58-20-6 Agreement of insurer as to prompt payment--Obligation not affected by any default of insured after injury--Direct obligation of insurer.

58-20-6. Agreement of insurer as to prompt payment--Obligation not affected by any default of insured after injury--Direct obligation of insurer. No such policy of insurance shall be issued unless it contains the agreement of the insurer that it will promptly pay to the person entitled to compensation all installments of the compensation that may be awarded or agreed upon, and that the obligation shall not be affected by any default of the insured after the injury, or by any default in the giving of any notice required by such policy, or otherwise. Such agreement shall be construed to be a direct obligation by the insurer to the person entitled to compensation, enforceable in his name.

Source: SL 1966, ch 111, ch 29, § 10.



§ 58-20-7 Right of employees to enforce liability of insurance carrier--Inclusion of provision in policy.

58-20-7. Right of employees to enforce liability of insurance carrier--Inclusion of provision in policy. Every policy of insurance issued by a stock insurer or by a mutual insurer shall contain a provision setting forth the right of the employees to enforce in their own names, either by at any time filing a separate claim or by at any time making the insurance carrier a party to the original claims, the liability of the insurance carrier in whole or in part for the payment of such compensation.

Source: SL 1966, ch 111, ch 29, § 7.



§ 58-20-8 Payment of compensation by employer or insurance carrier bars recovery against the other.

58-20-8. Payment of compensation by employer or insurance carrier bars recovery against the other. Payment of such compensation, in whole or in part, by either the employer or the insurance carrier shall, to the extent thereof, be a bar to the recovery against the other of the amount so paid.

Source: SL 1966, ch 111, ch 29, § 7.



§ 58-20-9 Lien of worker upon amount due under policy--Inability of insured, direct payment by insurer to worker, agents, and dependents.

58-20-9. Lien of worker upon amount due under policy--Inability of insured, direct payment by insurer to worker, agents, and dependents. Every policy shall provide that the worker shall have a first lien upon any amount becoming due on account of such policy to the insured from the insurer, and that in case of the legal incapacity, inability, or disability of the insured to receive the amount due and pay it over to the insured worker, or his dependents, such insurer shall pay the same directly to such worker, his agent, or to a trustee for him or his dependents, to the extent of discharging any obligation of the insured and to such worker or his dependents.

Source: SL 1966, ch 111, ch 29, § 9.



§ 58-20-10 Notice to either employer or insurer--Required policy provision.

58-20-10. Notice to either employer or insurer--Required policy provision. Every policy issued by any corporation, association or organization to assure the payment of compensation under the provisions of the title "Workers' Compensation" shall contain a clause providing that, as between any employer and the insurer, notice or knowledge of the occurrence of injury or death on the part of the insured shall be notice or knowledge on the part of the insurer; and jurisdiction of the insured for the purpose of this chapter shall be jurisdiction of the insurer, and the insurer shall be bound by every agreement, adjudgment, award, or judgment rendered against the insured.

Source: SL 1966, ch 111, ch 29, § 8.



§ 58-20-11 Provision relieving insurer from payment on insolvency of insured prohibited.

58-20-11. Provision relieving insurer from payment on insolvency of insured prohibited. No such policy of insurance issued shall contain any provision relieving the insurer from payment if the insured becomes insolvent or discharged in bankruptcy during the period that the policy is in operation, or the compensation, or any part of it, is due and unpaid.

Source: SL 1966, ch 111, ch 29, § 9.



§ 58-20-12 Policy insuring against employers' liability other than workers' compensation--Required provisions--Liability of insurer--Actions for recovery.

58-20-12. Policy insuring against employers' liability other than workers' compensation--Required provisions--Liability of insurer--Actions for recovery. Every policy written insuring against the liability of employers for personal injuries, other than payment of compensation under the provisions of the title, Workers' Compensation, shall contain provisions to the effect that the insurer shall be directly liable to the injured party, and, in the event of his death, to the party entitled to sue therefor, to pay him the amount of damages for which such insured is liable. Such injured party, or, in the event of his death, the party entitled to sue therefor, in his suit against the insured, may join the insurer as a defendant, in which case judgment shall bind either or both the insured and the insurer, or such injured party, or in the event of his death, the party entitled to sue therefor, after having obtained judgment against the insured alone, may proceed on such judgment in a separate claim against such insurer; but payment of such liability, in whole or in part, by either the insured or the insurer shall, to the extent thereof, be a bar to recovery against the other of the amount so paid. In no case shall the insurer be liable for damages beyond the face amount of the policy.

Source: SL 1966, ch 111, ch 29, § 12.



§ 58-20-13 Form of insurance to be approved before issuance--Ruling subject to appeal.

58-20-13. Form of insurance to be approved before issuance--Ruling subject to appeal. No such policy of compensation or liability insurance or rider shall be issued or delivered in this state until a copy of the form thereof shall have been filed with the director at least thirty days, unless prior to the expiration of such thirty days, the director shall in writing approve such form; also, no such policy or rider shall be issued if the director, in writing, notifies the insurer that in his opinion the form of such policy or rider does not comply with the provisions of this chapter, specifying the reasons. Such ruling shall be subject to appeal, the same as other decisions of the director in quasi-judicial matters.

Source: SL 1966, ch 111, ch 29, § 6.



§ 58-20-14 Cancellation of policy--Notice of intention to cancel--Service on employer.

58-20-14. Cancellation of policy--Notice of intention to cancel--Service on employer. No workers' compensation policy may be cancelled for nonpayment of premiums unless notice of the cancellation has been sent by mail to the employer at least ten days prior to the date of cancellation. Any policy cancelled for reasons other than nonpayment of premiums is subject to the provisions of §§ 58-33-59 to 58-33-65.1, inclusive. For any cancellation, the insurer shall provide notice to the Department of Labor and Regulation at the same time notice is provided to the employer. The notice shall be served on the employer by delivering it to the employer or by sending it by mail, by registered or certified letter addressed to the employer at the employer's last known place of residence, but if the employer is a partnership, then such notice may be so given to any one of the partners, and if the employer be a corporation, then the notice may be given to any agent or officer of the corporation upon whom legal process may be served.

Source: SL 1966, ch 111, ch 29, § 11; SL 1971, ch 275, § 6; SL 1982, ch 28, § 18; SL 2004, ch 306, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 58-20-15 Equitable apportionment among insurers of applicants for policies--Participation by all insurers--Appeal to director--Judicial review.

58-20-15. Equitable apportionment among insurers of applicants for policies--Participation by all insurers--Appeal to director--Judicial review. After consultation with insurers authorized to issue workers' compensation policies in this state, the director shall provide or approve a reasonable plan or plans for the equitable apportionment among such insurers of applicants for such workers' compensation policies who are in good faith entitled to but unable to procure such policies through ordinary methods. The director may approve applicants who are only able to procure workers' compensation policies at a rate that substantially exceeds that of the rate in the plan. When any such plans have been made by or been approved by the director, all such insurers shall subscribe thereto and participate therein. Any applicant for any such policy, any person insured under any such plan, and any insurer affected thereby, may appeal to the director from any ruling or decision of the manager or committee designated to operate such plan. Any person aggrieved hereunder by any order or act of the director may, within ten days after notice thereof, file a petition in the circuit court for the county of Hughes, or in the circuit court for the county in which applicant is a resident, for a review thereof. The court shall summarily hear the petition and make any appropriate order or decree.

Source: SL 1966, ch 111, ch 29, § 15; SL 2004, ch 306, § 2.



§ 58-20-16 Reinsurance reserve--Amount required.

58-20-16. Reinsurance reserve--Amount required. Any insurer engaging in the business of writing workers' compensation insurance in this state shall maintain a reinsurance reserve for outstanding losses under such insurance, for which the insured is liable as follows:

(1) For all liability suits being defended under policies written more than ten years prior to the date as of which the statement is made, one thousand five hundred dollars for each suit; five and less than ten years prior to the date as of which the statement is made, one thousand dollars for each suit; three and less than five years prior to the date as of which the statement is made, eight hundred fifty dollars for each suit.

(2) For all liability policies written during the three years immediately preceding the date as of which the statement is made, such reserve shall be sixty percent of the earned liability premiums of each of such years, less all loss and loss expense payments made under liability policies written in the corresponding years; but in any event, such reserve shall, for the first of such three years, be not less than seven hundred fifty dollars for each outstanding liability suit on said year's policies.

(3) For all compensation claims under policies written more than three years prior to the date as of which the statement is made, the present values at four percent interest of the determined and the estimated future payments.

(4) For all compensation claims under policies written in the three years immediately preceding the date as of which the statement is made, such reserve shall be sixty-five percent of the earned compensation premiums of each of such three years, less all loss and loss expense payments made in connection with such claims under policies written in the corresponding years; but in any event, in the case of the first year of any such three-year period, such reserve shall be not less than the present value at four percent interest of the determined and the estimated unpaid compensation claims under policies written during such year.
Source: SL 1966, ch 111, ch 29, § 2.



§ 58-20-17 Unallocated compensation loss expense payments--Distribution schedule included in annual statement.

58-20-17. Unallocated compensation loss expense payments--Distribution schedule included in annual statement. All unallocated compensation loss expense payments made in a given calendar year subsequent to the first three years in which an insurer has been issuing compensation policies shall be distributed as follows: forty percent shall be charged to the policies written in that year, forty-five percent to the policies written in the preceding year, ten percent to the policies written in the second year preceding and five percent to the policies written in the third year preceding, and such payments made in each of the first three calendar years in which an insurer issues compensation policies shall be distributed as follows: in the first calendar year one hundred percent shall be charged to the policies written in that year; in the second calendar year fifty percent shall be charged to the policies written in that year and fifty percent to the policies written in the preceding year; in the third calendar year forty-five percent shall be charged to the policies written in that year, forty-five percent to the policies written in the preceding year and ten percent to the policies written in the second year preceding; and a schedule showing such distribution shall be included in the annual statement.

Source: SL 1966, ch 111, ch 29, § 3.



§ 58-20-18 Unallocated liability loss expense payments--Distribution schedule included in annual statement.

58-20-18. Unallocated liability loss expense payments--Distribution schedule included in annual statement. All unallocated liability loss expense payments made in a given calendar year, subsequent to the first four years in which an insurer has been issuing liability policies, shall be distributed as follows: thirty-five percent shall be charged to the policies written in that year, forty percent to the policies written in the preceding year, ten percent to the policies written in the second year preceding, ten percent to the policies written in the third year preceding, and five percent to the policies written in the fourth year preceding, and such payments made in each of the first four calendar years in which an insurer issues liability policies shall be distributed as follows: In the first calendar year one hundred percent shall be charged to the policies written in that year; in the second calendar year fifty percent shall be charged to the policies written in that year and fifty percent to the policies written in the preceding year; in the third calendar year forty percent shall be charged to the policies written in that year, forty percent to the policies written in the preceding year, and twenty percent to the policies written in the second year preceding; in the fourth calendar year thirty-five percent shall be charged to the policies written in that year, forty percent to the policies written in the preceding year, fifteen percent to the policies written in the second year preceding, and ten percent to the policies written in the third year preceding; and a schedule showing such distribution shall be included in the annual statement.

Source: SL 1966, ch 111, ch 29, § 3.



§ 58-20-19 Inadequacy of liability or compensation loss reserves--Maintenance of additional reserves required by director.

58-20-19. Inadequacy of liability or compensation loss reserves--Maintenance of additional reserves required by director. Whenever, in the judgment of the director, the liability or compensation loss reserves of any insurer under his supervision, calculated in accordance with the provisions of §§ 58-20-16 to 58-20-18, inclusive, are inadequate, he may require such insurer to maintain additional reserves based upon estimated individual claims or otherwise.

Source: SL 1966, ch 111, ch 29, § 3.



§ 58-20-20 Annual statement--Inclusion of experience schedule.

58-20-20. Annual statement--Inclusion of experience schedule. Each insurer that writes liability or compensation policies shall include in the annual statement required by law a schedule of its experience thereunder in such form as the director may prescribe.

Source: SL 1966, ch 111, ch 29, § 4.



§ 58-20-21 Annual workplace safety review services--Recommendations for improved safety--Increased premiums.

58-20-21. Annual workplace safety review services--Recommendations for improved safety--Increased premiums. Any insurer writing workers' compensation insurance in this state shall offer to conduct or contract for annual workplace safety review services, including review reports with written recommendations for improved safety procedures, to each of its insureds whose policy premium is five thousand dollars or more, unless the employer has five or fewer employees. No written recommendation prepared by an insurer pursuant to this section is subject to discovery or disclosure under chapter 15-6 or any other provision of law or admissible as evidence in any action of any kind in any court or arbitration forum. However, the recommendation may be disclosed to a subsequent insurer of the employer. Compliance with this section does not constitute an undertaking by an insurer to supplant any responsibility its insured may otherwise have for workplace safety. Any employer subject to this section shall have workplace safety reviews conducted by the employer's insurer at least once every three years. If an insurer makes a written recommendation to correct a safety deficiency pursuant to § 58-20-21, including failure to post safety posters as required by § 62-2-11, and the deficiency has not been corrected at the time of a subsequent safety review, the insured is subject to an appropriate increase in premium as determined by the insurer subject to the approval of the director. The insurer is not responsible for inspecting for compliance with federal or state safety laws or regulations.

Source: SL 1992, ch 364, § 8; SL 1993, ch 362, § 1; SL 1997, ch 292, § 1; SL 2004, ch 306, § 3.



§ 58-20-22 Premium reductions and premium increases for certain insurers.

58-20-22. Premium reductions and premium increases for certain insurers. Any insurer writing workers' compensation in this state shall provide an appropriate reduction in premium, as determined by the insurer, to its insureds that due to size do not qualify for experience rating and who have not incurred liability for indemnity compensation or for medical losses exceeding an amount to be determined by the insurer subject to approval by the director for the past three years. Further, any insured that due to size does not qualify for experience rating and who has incurred liability for indemnity compensation or for medical losses exceeding an amount to be determined by the insurer subject to approval by the director during the past three years is subject to an appropriate increase in premium as determined by the insurer.

Source: SL 1992, ch 364, § 9; SL 1993, ch 362, § 2.



§ 58-20-23 "Liability for indemnity compensation or medical loss" defined.

58-20-23. "Liability for indemnity compensation or medical loss" defined. For purposes of § 58-20-22, liability for indemnity compensation or medical losses means payment made to or on behalf of the injured worker for medical costs, loss of wages, or injuries resulting in permanent total, permanent partial, or temporary disabilities, as defined in §§ 62-1-1, 62-4-1, and 62-4-6.

Source: SL 1992, ch 364, § 10; SL 1993, ch 362, § 3.



§ 58-20-24 Policy to provide medical services and health care.

58-20-24. Policy to provide medical services and health care. Effective January 1, 1995, every policy issued by any corporation, association, or organization to assure the payment of compensation under the provisions of the title, Workers' Compensation, shall contain provisions to provide medical services and health care to injured workers for compensable injuries and diseases under a case management plan that meets the requirements established in rules promulgated by the Department of Labor and Regulation pursuant to chapter 1-26. All policies and plans shall meet the requirements of § 58-17-54. However, the requirements of this section become effective January 1, 1994, for insurers issuing policies pursuant to § 58-20-15.

Source: SL 1993, ch 381, § 5; SL 1999, ch 261, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 58-20-25 Terms as used in §§ 58-20-25 to 58-20-40.

58-20-25. Terms as used in §§ 58-20-25 to 58-20-40. Terms used in §§ 58-20-25 to 58-20-40, inclusive, mean:

(1) "Administrator," a person, partnership, limited liability company, or corporation engaged by a workers' compensation self-insurance association to carry out the policies established by the association and to provide management for the association;

(2) "Association," a not-for-profit workers' compensation self-insurance association consisting of two or more employers which are electric utilities, or an electric utility trade association, which enter into agreements to pool their liabilities for workers' compensation benefits in this state;

(3) "Certificate," a workers' compensation self-insurance certificate issued by the department in accordance with §§ 58-20-25 to 58-20-40, inclusive;

(4) "Department," the South Dakota Department of Labor and Regulation;

(5) "Insolvency," the inability of an association to pay its outstanding lawful obligations as they mature in the regular course of business, as may be shown either by an excess of its required reserves and other liabilities over its assets, or by its not having sufficient assets to reinsure all of its outstanding liabilities after paying all accrued claims owed by it; and

(6) "Workers' compensation liability," liability to which an electric utility company is subject as an employer under the South Dakota workers' compensation law.
Source: SL 1995, ch 282, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 58-20-26 Electric utilities authorized to form self-insurance associations.

58-20-26. Electric utilities authorized to form self-insurance associations. Any two or more electric utility employers or their trade associations may form an association for the purpose of providing to members group self-insurance to protect members against losses arising from workers' compensation liability.

Source: SL 1995, ch 282, § 2.



§ 58-20-27 Application for self-insurance association--Form.

58-20-27. Application for self-insurance association--Form. An association proposing to self-insure its workers' compensation liability shall apply to the department for the authority to self-insure, using forms available from the department. The application shall include:

(1) The association's name;

(2) The location and mailing address of the association's principal office and where its books and records are kept;

(3) The name and address of each member of the association;

(4) A copy of the bylaws or plan of operation adopted by the association;

(5) Proof of compliance with § 58-20-28;

(6) A sample copy of the agreement between the association and the members securing the payment of each member's workers' compensation liability;

(7) A pro forma financial statement, on a form acceptable to the department, showing the financial ability of the association to pay the workers' compensation liability of its members; and

(8) The required application fee.
Source: SL 1995, ch 282, § 3.



§ 58-20-28 Requirements to obtain self-insurance certificate.

58-20-28. Requirements to obtain self-insurance certificate. To obtain and maintain its certificate an association shall:

(1) Have sufficient assets, net worth, and liquidity to promptly meet all obligations of the association's members under §§ 58-20-25 to 58-20-40, inclusive, and their workers' compensation liability. In determining whether an association is in sound financial condition, consideration shall be given to the combined net worth of the member companies; the combined long-term and short-term debt to equity ratios of the member companies; other financial data requested by the department or submitted by the group; and the combined workers' compensation experience of the group for the last three years;

(2) Furnish to the department security in the form of a bond, cash, certificate of deposit, government securities, irrevocable letter of credit, irrevocable trust, in any combination, in an amount equal to the greater of:

(a) Two hundred fifty thousand dollars; or

(b) Twenty-five percent of the association's preceding year's gross annual assessments to its members;

(3) Obtain specific and aggregate excess insurance by an insurance company licensed to conduct business in South Dakota; and

(4) Maintain an indemnity agreement jointly and severally binding the association and each member of the association to meet the workers' compensation liability of each member.
Source: SL 1995, ch 282, § 4.



§ 58-20-29 Granting self-insurance application--Revocation.

58-20-29. Granting self-insurance application--Revocation. The department shall grant or deny the association's application to self-insure within sixty days after a complete application has been filed. However, the time may be extended for an additional thirty days upon fifteen days' prior notice to the applicant. The department shall grant a certificate upon a determination that the association has complied with the requirements of §§ 58-20-25 to 58-20-40, inclusive, or the department shall issue an order denying a certificate setting forth the reasons for such refusal. Approval of the certificate shall remain effective until voluntarily terminated by the request of the association pursuant to § 58-20-33 or revoked by order of the department. A certificate may be revoked by the department if the association has failed to comply with §§ 58-20-25 to 58-20-40, inclusive, rules promulgated hereunder, or for a violation of § 58-20-38. If issued by the department, a certificate authorizes the association to provide workers' compensation benefits and establishes compliance by the association's members with § 62-5-1.

Source: SL 1995, ch 282, § 5.



§ 58-20-30 Examination of self-insurance association's activities and records.

58-20-30. Examination of self-insurance association's activities and records. The department may examine the affairs, transactions, accounts, records, assets, and liabilities of any association created under §§ 58-20-25 to 58-20-40, inclusive, as deemed reasonably necessary.

Source: SL 1995, ch 282, § 6.



§ 58-20-31 Promulgation of rules governing self-insurance associations.

58-20-31. Promulgation of rules governing self-insurance associations. The department may promulgate rules governing associations pursuant to chapter 1-26 concerning:

(1) Application, financial, annual reports, or other forms to be created by the department under §§ 58-20-25 to 58-20-40, inclusive;

(2) Financial requirements of the department for approving and maintaining a certificate;

(3) Requiring an application fee not to exceed two thousand dollars; and

(4) Requiring the association to process and act upon claims in accordance with the guidelines applicable for domestic insurance companies.
Source: SL 1995, ch 282, § 7.



§ 58-20-32 Voluntary termination of participation in self-insurance association.

58-20-32. Voluntary termination of participation in self-insurance association. A member may voluntarily terminate its participation in an association by giving written notice to the other members of the association and the department at least ninety days before the desired termination date. The voluntary termination shall be approved by the department if it finds that the terminating member and the remaining members of the association are in good standing and have met all requirements of §§ 58-20-25 to 58-20-40, inclusive.

Source: SL 1995, ch 282, § 8.



§ 58-20-33 Involuntary termination of membership in self-insurance association.

58-20-33. Involuntary termination of membership in self-insurance association. A member may be involuntarily terminated as a member of the association if the department finds, after due notice and hearing, that the member:

(1) Has failed to pay any contribution or assessment due to the association;

(2) Has failed to comply with §§ 58-20-25 to 58-20-40, inclusive, or the rules promulgated pursuant to §§ 58-20-25 to 58-20-40, inclusive; or

(3) Has failed to comply with the bylaws, loss control policies or discharge any other obligation it owes to the association.

A hearing may be initiated by the department on its own initiative or upon the request of the association's board of directors.

Source: SL 1995, ch 282, § 9.



§ 58-20-34 Liability for contractual obligations subsequent to termination in self-insurance association.

58-20-34. Liability for contractual obligations subsequent to termination in self-insurance association. Any member who voluntarily terminates its membership in the association, or who is involuntarily terminated as a member of the association, shall nevertheless remain liable subsequent to the date of termination for all contractual obligations it entered into with the association during its membership in the association.

Source: SL 1995, ch 282, § 10.



§ 58-20-35 Annual report of affairs of self-insurance associations.

58-20-35. Annual report of affairs of self-insurance associations. Each year after an association has been granted a certificate, the association shall file with the department an annual report of its affairs and operations during the last preceding calendar year. The report shall be made in such form and shall contain such information as the department may require in order to protect the public interest and the interests of the members of the association. An association shall provide a copy of its last fiscal year CPA audit of its operations to the department if requested.

Source: SL 1995, ch 282, § 11.



§ 58-20-36 Dissolution of self-insurance association to be approved by department.

58-20-36. Dissolution of self-insurance association to be approved by department. No association may be voluntarily dissolved or otherwise cease to function without written approval by the department after the department has determined that all claims and other legal obligations of the association have been paid or that adequate provisions for such payment have been made.

Source: SL 1995, ch 282, § 12.



§ 58-20-37 Deficiency of self-insurance associations made up by members.

58-20-37. Deficiency of self-insurance associations made up by members. If the assets of an association are at any time insufficient to enable the association to discharge its liabilities and obligations, the association's members shall make up the deficiency or the department may order the association to levy an assessment upon its members in an amount necessary to make up the deficiency.

Source: SL 1995, ch 282, § 13.



§ 58-20-38 Revocation of self-insurance association's certificate.

58-20-38. Revocation of self-insurance association's certificate. If an association fails to make up a deficiency or to make the required assessment of its members pursuant to § 58-20-37 within thirty days after the department orders it to do so, or if the deficiency is not fully made up within sixty days after the date on which the assessment is made, or within a longer period of time as may be specified by the department, the department shall revoke the association's certificate.

Source: SL 1995, ch 282, § 14.



§ 58-20-39 Self-insurance association not an insurance company.

58-20-39. Self-insurance association not an insurance company. Notwithstanding any other provision of law to the contrary, any association organized pursuant to §§ 58-20-25 to 58-20-40, inclusive, is not an insurance company or insurer under the laws of this state; any agreement forming an association does not constitute insurance or the conduct of an insurance business; and no association organized pursuant to §§ 58-20-25 to 58-20-40, inclusive, may be a member of the South Dakota Insurance Guaranty Association.

Source: SL 1995, ch 282, § 15.



§ 58-20-40 Proceedings or investigations by department.

58-20-40. Proceedings or investigations by department. The provisions of chapter 1-26 govern all proceedings or investigations of the department pursuant to §§ 58-20-25 to 58-20-40, inclusive.

Source: SL 1995, ch 282, § 16.






Chapter 21 - Surety Insurance

§ 58-21-1 Qualifications of sole surety on official bonds.

58-21-1. Qualifications of sole surety on official bonds. Whenever any bond, undertaking, recognizance, or other obligation is by law, or the charter, ordinances, rules, or regulations of any municipality, board, body, organization, court, judge, or public officer, required or permitted to be made, given, tendered, or filed, with surety or sureties, and whenever the performance of any act, duty, or obligation, or the refraining from any act, is required or permitted to be guaranteed, such bond, undertaking, obligation, recognizance, or guaranty may be executed by a surety insurer qualified to act as surety or guarantor as provided in this chapter.

Source: SL 1966, ch 111, ch 28, § 1.



§ 58-21-2 Certificate of authority as evidence of qualifications.

58-21-2. Certificate of authority as evidence of qualifications. A valid subsisting certificate of authority or duly certified copy thereof issued by the director to a surety insurer shall be accepted as evidence of qualification to become sole surety on all bonds, undertakings, recognizances, and obligations required or permitted by law, or in the charter, ordinances, rules, or regulations of any municipality, board, organization, court, judge, or public officer, without further proof or qualification regarding solvency, credit, or financial sufficiency to act as surety.

Source: SL 1966, ch 111, ch 28, § 3.



§ 58-21-3 Execution by insurer of official bonds--Compliance with law, rule, or regulation.

58-21-3. Execution by insurer of official bonds--Compliance with law, rule, or regulation. Execution by such insurer of such bond, undertaking, obligation, recognizance, or guaranty shall be in all respects a full and complete compliance with every requirement of every law, charter, ordinance, rule, or regulation, that such bond, undertaking, obligation, recognizance, or guaranty shall be executed by one surety or by one or more sureties, or that such surety shall be a resident, or householder, or freeholder, or either or both, or possess any other qualifications; and all courts, judges, heads of departments, boards, bodies, municipalities, and public officers of every character shall accept and treat accordingly such bond, undertaking, obligation, recognizance, or guaranty when so executed by such insurer, as conforming to and fully and completely complying with every such requirement of every such law, charter, ordinance, rule, or regulation.

Source: SL 1966, ch 111, ch 28, § 1.



§ 58-21-4 Forfeitures for unauthorized business--Amount--Action to recover.

58-21-4. Forfeitures for unauthorized business--Amount--Action to recover. Any such insurer doing business in this state without a valid certificate of authority shall forfeit one hundred dollars for every day it neglects to procure such certificate. Any insurance producer making assurance or soliciting applications for any insurer having no such certificate shall forfeit the sum of three hundred dollars, and any person acting for an insurer authorized to transact business in this state without having the required insurance producer's certificate in the person's possession shall be liable to pay twenty-five dollars for each day's neglect to procure such certificate. Such penalties may be recovered in a civil action in the circuit court of any county in this state.

Source: SL 1966, ch 111, ch 28, § 4; SL 2001, ch 286, § 130.



§ 58-21-5 Release from liability on official bonds.

58-21-5. Release from liability on official bonds. A surety insurer may be released from its liability on a bond referred to in § 58-21-1 upon the same terms and conditions as are by law prescribed for the release of individual sureties.

Source: SL 1966, ch 111, ch 28, § 2.






Chapter 22 - Bail Bondspersons

§ 58-22-1 Definition of terms.

58-22-1. Definition of terms. Terms used in this chapter mean:

(1) "Bail bond," cash, property or surety given to obtain a defendant's release;

(1A) "Bail bondsman," a surety bondsman, professional bondsman, or a property bondsman;

(1B) "Cash," the coins and bills issued by the government of the United States and does not include the transfer of funds electronically;

(2) "Insurer," any domestic, foreign, or alien surety company which has qualified generally to transact surety business and specifically to transact bail bond business in this state;

(3) "Professional bondsman," any person who has been approved by the director and who pledges cash or approved unregistered bonds as security for a bail bond in connection with a judicial proceeding and receives or is promised money or other things of value;

(4) "Property bondsman," a person who pledges real or other property as security for a bail bond in a judicial proceeding and who receives or is promised money or other things of value therefor;

(5) "Runner," a person employed by a bail bondsman for the purpose of assisting the bail bondsman in presenting the defendant in court when required or to assist in apprehension and surrender of defendant to the court, or keeping defendant under necessary surveillance. This does not affect the right of a bail bondsman to hire counsel or to ask assistance of law enforcement officers;

(6) "Surety bondsman," any person who has been approved by the director and appointed by an insurer by power of attorney to execute or countersign bail bonds for the insurer in connection with judicial proceedings and who receives or is promised money or other things of value therefor.
Source: SL 1966, ch 111, ch 31, § 1; SL 2013, ch 250, § 1.



§ 58-22-2 Qualifications of surety for release of person on bail.

58-22-2. Qualifications of surety for release of person on bail. Each and every surety for the release of a person on bail shall be qualified as:

(1) An insurer and represented by a surety bondsman or bondsmen; or

(2) A professional bondsman properly qualified and approved by the director; or

(3) A natural person who has reached the age of twenty-one years, a citizen of the United States and a bona fide resident of South Dakota for a period of one year immediately last past and who holds record title to property in South Dakota acceptable to the proper authority approving the bail bond.
Source: SL 1966, ch 111, ch 31, § 4.



§ 58-22-3 Persons disqualified as bail bondsmen--Violation as felony.

58-22-3. Persons disqualified as bail bondsmen--Violation as felony. The following persons or classes may not be bail bondspersons or runners and may not directly or indirectly receive any benefits from the execution of any bail bond: jailers, police officers, committing magistrates, magistrate court judges, sheriffs, deputy sheriffs, and constables, any person having the power to arrest or having anything to do with the control of federal, state, county, or municipal prisoners. Violation of this section is a Class 6 felony.

Source: SL 1966, ch 111, ch 31, §§ 17, 27; SDCL, § 58-22-48; SL 1978, ch 359, § 2; SL 1998, ch 296, § 1.



§ 58-22-4 Unqualified and unlicensed person acting as bail bondsman or runner prohibited--Pledging of property by individual as security for bail bond permitted--Penalties for violation.

58-22-4. Unqualified and unlicensed person acting as bail bondsman or runner prohibited--Pledging of property by individual as security for bail bond permitted--Penalties for violation. No person may act in the capacity of a bail bondsperson or runner or perform any of the functions, duties, or powers prescribed for bail bondsperson or runners under the provisions of this chapter unless that person is qualified and licensed as provided in this chapter. However, none of the provisions of this section prohibit any person, from pledging real or other property as security for a bail bond in judicial proceedings if that person does not receive, or is not promised, money or other things of value therefor. Acting in the capacity of a bail bondsperson or runner without being licensed is a Class 6 felony. Receipt of money or other things of value by any person not acting in the capacity of a bail bondsperson is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 31, §§ 5, 27; SDCL, § 58-22-48; SL 1978, ch 359, § 2; SL 1998, ch 296, § 2.



§ 58-22-5 Licenses to individuals only--Examination waived for persons previously acting--Exemptions.

58-22-5. Licenses to individuals only--Examination waived for persons previously acting--Exemptions. No license may be issued except in compliance with this chapter and none may be issued except to an individual. However, any person performing the functions of a bail bondsperson or runner, within the definition of this chapter, on July 1, 1966, is not required to take an examination, but shall be issued a license upon making the application required by this chapter, and renewals shall be granted subject to the provisions of §§ 58-22-6, 58-22-19, and 58-22-21. The provisions of this chapter do not apply to the holder of a valid all lines fire and casualty insurance producer's license held prior to July 1, 1998.

A firm, partnership, association, or corporation, as such need not be licensed.

Source: SL 1966, ch 111, ch 31, § 5; SL 1998, ch 296, § 3; SL 2001, ch 286, § 131.



§ 58-22-6 Application for license--Affirmative showing of qualifications.

58-22-6. Application for license--Affirmative showing of qualifications. The application for license, in addition to the other matters set out in this chapter to serve as a bail bondsperson shall affirmatively show that the applicant is a natural person who has reached the age of twenty-one years, is a citizen of the United States, has been a bona fide resident of the state for the preceding year, will actively engage in the bail bond business, and has not been convicted of, or pled guilty or nolo contendere to, a felony or a crime involving moral turpitude or any crime involving moral turpitude. The director of the Division of Insurance may waive the restriction relating to the conviction of, or plea of guilty or nolo contendere to, a felony if three years have elapsed since the completion of the sentence imposed by the court in connection with the violation.

Source: SL 1966, ch 111, ch 31, § 7; SL 1998, ch 296, § 4.



§ 58-22-7 License fee submitted to director--Fingerprints and photograph of applicant.

58-22-7. License fee submitted to director--Fingerprints and photograph of applicant. A license fee of thirty dollars shall be submitted to the director with each application for license as bail bondsperson.

The applicant shall also furnish with the application, a complete set of the applicant's fingerprints and a recent credential-size full face photograph of the applicant. The applicant's fingerprints shall be certified by an authorized law enforcement officer.

Source: SL 1966, ch 111, ch 31, § 8; SL 1998, ch 296, § 5.



§ 58-22-8 Annual list of surety bondsmen appointed by insurer--Notice to director of subsequent appointment.

58-22-8. Annual list of surety bondsmen appointed by insurer--Notice to director of subsequent appointment. Every insurer shall annually, prior to May first, furnish the director a list of all surety bondsperson appointed by it to write bail bonds on its behalf accompanied by a renewal fee of ten dollars for each bondsperson being reappointed. Every such insurer who subsequently appoints a surety bondsperson in the state shall give notice to the director along with a written application for license for bondspersons accompanied by a ten dollar appointment fee. All such appointments are subject to the issuance of a license to such surety bondsperson.

Source: SL 1966, ch 111, ch 31, § 19; SL 1998, ch 296, § 6.



§ 58-22-9 Termination of appointment of surety bondsman by insurer--Notice to director--Information privileged.

58-22-9. Termination of appointment of surety bondsman by insurer--Notice to director--Information privileged. An insurer terminating the appointment of a surety bondsman shall file written notice thereof with the director, together with a statement that it has given or mailed notice to the surety bondsman. Such notice filed with the director shall state the reasons, if any, for such termination. Information so furnished the director shall be privileged and shall not be used as evidence in or basis for any action against the insurer or any of its representatives.

Source: SL 1966, ch 111, ch 31, § 19.



§ 58-22-10 Professional bondsman--Annual financial statement furnished by applicant.

58-22-10. Professional bondsman--Annual financial statement furnished by applicant. In addition to the requirements prescribed in § 58-22-6, an applicant for a professional bondsman license shall furnish annually a detailed financial statement under oath, and such statement shall be subject to the same examination as is prescribed by law for domestic insurers.

Source: SL 1966, ch 111, ch 31, § 9.



§ 58-22-11 Refusal, suspension, or cancellation of license for inadequate financial statement.

58-22-11. Refusal, suspension, or cancellation of license for inadequate financial statement. A license may be refused, suspended, or canceled by the director at any time he determines that the financial statement filed by the applicant or professional bondsman is inadequate to meet the requirements of the director.

Source: SL 1966, ch 111, ch 31, § 24.



§ 58-22-12 Application for license as runner--Affirmative showing of qualifications.

58-22-12. Application for license as runner--Affirmative showing of qualifications. In addition to the other requirements prescribed in this chapter, an applicant for a license to serve as a runner shall affirmatively show:

(1) That the applicant is a natural person who has reached the age of twenty-one years;

(2) That the applicant is a citizen of the United States and has been a bona fide resident of this state for more than one year last past;

(3) That each appointing bail bondsperson is obligated to supervise the applicant's activities, and be responsible for the applicant's conduct in the bail bond business; and

(4) That the applicant has not been convicted of, nor has pled guilty or nolo contendere to, a felony or of any crime involving moral turpitude. The director of the Division of Insurance may waive the restriction relating to the conviction of, or plea of guilty or nolo contendere to, a felony or a crime involving moral turpitude if three years have elapsed since completion of the sentence imposed by the court in connection with the violation.
Source: SL 1966, ch 111, ch 31, § 10; SL 1998, ch 296, § 7.



§ 58-22-13 Runner's application--Fees--Fingerprints and photograph of applicant.

58-22-13. Runner's application--Fees--Fingerprints and photograph of applicant. Each runner's application shall be accompanied by a license fee of thirty dollars and an appointment fee of ten dollars for each bail bondsperson employing the applicant and shall be submitted to the director with each application for a license to serve as a runner, together with fingerprints and photograph. The employing bail bondsperson is responsible for submitting the application and appointment fee.

Source: SL 1966, ch 111, ch 31, § 10; SL 1998, ch 296, § 9.



§ 58-22-14 Application for license or renewal--Investigation of applicant's fitness--Criminal background check.

58-22-14. Application for license or renewal--Investigation of applicant's fitness--Criminal background check. The applicant for any license under this chapter shall apply in writing, on forms prepared and supplied by the director, and the director may propound any reasonable interrogatories to an applicant for a license under this chapter or on any renewal thereof, relating to the applicant's qualifications, residence, prospective place of business, and any other matters which, in the opinion of the director, are deemed necessary or expedient in order to protect the public and ascertain the qualifications of the applicant. The director may also conduct any reasonable inquiry or investigation the director sees fit, relative to the determination of the applicant's fitness to be licensed or to continue to be licensed. The applicant shall provide any necessary authorization requested by the director to facilitate an inquiry or investigation.

As part of any application to obtain licensure as a bail bondsperson or runner under this chapter, each applicant shall submit to a state and federal criminal background investigation by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. Upon application, the director shall submit completed fingerprint cards to the Division of Criminal Investigation for purposes of conducting both the state and federal criminal background investigation. Upon completion of the criminal background investigation the Division of Criminal Investigation shall forward to the director all information obtained as a result of the criminal background investigation. The applicant is responsible for any costs associated with background investigations as charged by the appropriate agency conducting and furnishing any background investigations. Failure to submit or cooperate with any criminal background investigation is grounds for denial of an application for licensure under this chapter.

Source: SL 1966, ch 111, ch 31, § 5; SL 1998, ch 296, § 10; SL 2016, ch 233, § 4.



§ 58-22-15 Failure of applicant for license to secure approval--Filing of another application.

58-22-15. Failure of applicant for license to secure approval--Filing of another application. The failure of the applicant to secure approval of the director shall not preclude him from applying as many times as he desires, but no application shall be considered by the director within one year subsequent to the date upon which the director denied the last application.

Source: SL 1966, ch 111, ch 31, § 5.



§ 58-22-16 Examination of bail bondsman or runner.

58-22-16. Examination of bail bondsperson or runner. The applicant shall appear in person and take a written examination prepared by the director, testing the applicant's ability and qualifications to be a bail bondsperson or runner.

Each examination shall be held at a time and place as designated by the director.

Source: SL 1966, ch 111, ch 31, § 11; SL 2016, ch 233, § 5.



§ 58-22-17 Examination fee.

58-22-17. Examination fee. The fee for such examination shall be ten dollars and shall be submitted with the application.

Source: SL 1966, ch 111, ch 31, § 11.



§ 58-22-18 Failure of applicant to pass--Subsequent examinations.

58-22-18. Failure of applicant to pass--Subsequent examinations. The failure of an applicant to pass an examination shall not preclude him from taking subsequent examinations; provided, however, that at least one year must intervene between examinations.

Source: SL 1966, ch 111, ch 31, § 11.



§ 58-22-19 Expiration of licenses.

58-22-19. Expiration of licenses. All licenses issued shall expire annually on May first unless revoked or suspended prior thereto by the director, or upon notice served upon the director that the insurer or employer of any runner has canceled the licensee's authority to act for such insurer or employer.

Source: SL 1966, ch 111, ch 31, § 6.



§ 58-22-20 Renewal license--Issuance by director--Fee.

58-22-20. Renewal license--Issuance by director--Fee. A renewal license shall be issued by the director to a licensee who has continuously maintained a license in effect without further examination, unless deemed necessary by the director, but such license is in all other respects required to comply with and be subject to the provisions of this chapter. After the receipt of such licensee's application for renewal the current license shall continue in effect until the renewal license is issued or denied for cause.

Source: SL 1966, ch 111, ch 31, § 12; SL 1998, ch 296, § 12.



§ 58-22-21 Causes for denial, suspension, revocation, or refusal to renew license.

58-22-21. Causes for denial, suspension, revocation, or refusal to renew license. The director may deny, suspend, revoke, or refuse to renew any license issued under this chapter for any of the following causes:

(1) For any cause for which issuance of the license could have been refused had it then existed and been known to the director;

(2) Violation of any laws of this state to bail in the course of dealings under the license issued the licensee by the director;

(3) Material omission, misstatement, misrepresentation, or fraud in obtaining the license;

(4) Misappropriation, conversion, or unlawful withholding of moneys, belonging to insurers or others and received in the conduct of business under the license;

(5) Conviction of, or a plea of guilty or nolo contendere to, a felony or any crime involving moral turpitude;

(6) Fraudulent or dishonest practices in the conduct of business under the license;

(7) Willful failure to comply with, or willful violation of any proper order, rule, or regulation of the director, or the provisions of this chapter;

(8) If, in the judgment of the director, the licensee has, in the conduct of affairs under the license, demonstrated incompetency, or untrustworthiness, or conduct or practices rendering the licensee unfit to carry on the bail bond business or making the licensee's continuance in such business detrimental to the public interest, or that the licensee is no longer in good faith carrying on the bail bond business, or that the licensee is guilty of rebating, or offering to rebate, or unlawfully dividing, or offering to divide such licensee's premiums in the case of professional bondsperson, and for such reasons is found by the director to be a source of detriment, injury, or loss to the public.
Source: SL 1966, ch 111, ch 31, § 13; SL 1998, ch 296, § 13.



§ 58-22-22 Suspension of license--Investigation by director--Notice and charges--Failure to answer or deny charges, revocation of license.

58-22-22. Suspension of license--Investigation by director--Notice and charges--Failure to answer or deny charges, revocation of license. If, after investigation, it shall appear to the satisfaction of the director that a bail bondsman or runner has been guilty of violating any of the laws of this state relating to bail bonds, the director shall, upon ten days' notice in writing to the bail bondsman or runner and to the insurer represented by him if a surety bondsman, accompanied by a copy of the charges of the unlawful conduct of such bail bondsman or runner, suspend the license of such bail bondsman or runner, unless on or before the expiration of the ten days the bail bondsman or runner shall make to the director answer to the charges. If, after the expiration of said ten days, and within twenty days thereafter, the bail bondsman or runner shall have failed to make answer or deny said charges the license of the bail bondsman or runner shall thereupon stand revoked.

Source: SL 1966, ch 111, ch 31, § 14.



§ 58-22-23 Denial of charges of unlawful conduct--Hearing by director, notice of time and place, rights of parties--Suspension or revocation of license.

58-22-23. Denial of charges of unlawful conduct--Hearing by director, notice of time and place, rights of parties--Suspension or revocation of license. If, however, the bail bondsman or runner shall file written answer denying the charges within the time specified, the director shall call a hearing within a reasonable time for the purpose of taking testimony and evidence on any issue of fact made by the charges and answer. The director shall give notice to such bail bondsman or runner and to the insurer represented by him, if a surety bondsman, of the time and place of hearing. The parties shall have the right to produce witnesses, and to appear personally or by counsel. If upon such hearing the director shall determine that the bail bondsman or runner is guilty as alleged in said charges, he shall thereupon revoke the license of the bail bondsman or runner, or suspend him for a definite period of time to be fixed in the order of suspension.

Source: SL 1966, ch 111, ch 31, § 14.



§ 58-22-24 Deposit by professional bondsman with director--Amount--Law governing--Waiver for person authorized to countersign for bail bondsman.

58-22-24. Deposit by professional bondsman with director--Amount--Law governing--Waiver for person authorized to countersign for bail bondsman. Professional bondspersons shall, before writing cash or security bail bonds, deposit with the director in the same manner as required of domestic insurers, an amount determined by the director of not less than ten thousand dollars and an amount necessary to cover forfeitures as required to be filed with the director annually. Such deposit is subject to all laws, rules, and regulations concerning deposits by domestic insurers. The director may waive the deposit requirement contained in this section for a person authorized pursuant to § 58-22-37 to countersign for a bail bondsperson.

Source: SL 1966, ch 111, ch 31, § 24; SL 1966, ch 31, § 18 as added by SL 1967, ch 137; SL 1998, ch 296, § 14.



§ 58-22-25 Annual registration of bail bondsman's license required--Violation as misdemeanor.

58-22-25. Annual registration of bail bondsman's license required--Violation as misdemeanor. No bail bondsperson may become a surety on an undertaking unless the bail bondsperson has registered in the office of the sheriff in the county in which the bondsperson resides. The bail bondsperson may then become a surety in any other county upon presenting to the official required to approve the sufficiency of bail, a certificate of such registration. A surety bondsperson shall also file a certified copy of appointment by power of attorney from each insurer which the bail bondsperson represents as agent with the sheriff. Registration and filing of certified copy of renewed power of attorney shall be performed annually on October first. No bail bondsperson may register with the sheriff unless such bail bondsperson is currently licensed with the director. Any violation of this section is a Class 1 misdemeanor.

Source: SL 1966, ch 111, ch 31, §§ 26, 27; SDCL, § 58-22-48; SL 1974, ch 55, § 48; SL 1978, ch 359, § 2; SL 1998, ch 296, § 15.



§ 58-22-26 Notice to sheriffs of discontinuance of business during license period--Return of license for cancellation.

58-22-26. Notice to sheriffs of discontinuance of business during license period--Return of license for cancellation. Any bail bondsperson who discontinues writing bail bonds during the period for which licensed shall notify the sheriffs with whom registered and return the license to the director for cancellation within thirty days from such discontinuance.

Source: SL 1966, ch 111, ch 31, § 20; SL 1974, ch 55, § 49; SL 1998, ch 296, § 17.



§ 58-22-27 Appointment of runners--Director's approval required--Grounds for denying appointment.

58-22-27. Appointment of runners--Director's approval required--Grounds for denying appointment. Every person duly licensed as a bail bondsperson may appoint as a runner any person who holds or has qualified for a runner's license. Each bail bondsperson appointing a runner in this state shall file with, and obtain approval from the director for each appointment which shall be in a format prescribed by the director, and pay a fee of ten dollars. The appointment is effective upon the date it is processed by the Division of Insurance. The director may deny an appointment for reasons of protection of the public health, welfare, or safety, including the following:

(1) The runner to be appointed is not properly licensed;

(2) An investigation or administrative action concerning the runner or bail bondsperson by the Division of Insurance is eminent or on-going;

(3) Material omission, misstatement, misrepresentation, or fraud in applying for the appointment; or

(4) Conviction of, or a plea of guilty or nolo contendere to, a felony or any crime involving moral turpitude.

The director shall give written notice to the bail bondsperson of approval, denial, or delay of a runner's appointment within thirty days of the bail bondsperson filing the appointment and shall send a copy of the notice to the runner.

Source: SL 1966, ch 111, ch 31, § 21; SL 1998, ch 296, § 18.



§ 58-22-28 Termination of appointment of runner--Notice filed with director--Notice to runner--Information privileged.

58-22-28. Termination of appointment of runner--Notice filed with director--Notice to runner--Information privileged. A bail bondsman terminating the appointment of a runner shall file written notice thereof with the director, together with a statement that he has given or mailed notice to the runner. Such notice filed with the director shall state the reasons, if any, for such termination. Information so furnished the director shall be privileged and shall not be used as evidence in any action against the bail bondsman.

Source: SL 1966, ch 111, ch 31, § 21.



§ 58-22-29 Giving or promising anything of value to principal as misdemeanor.

58-22-29. Giving or promising anything of value to principal as misdemeanor. No bail bondsperson or runner may pay a fee or rebate or give or promise anything of value to the principal or an agent of the principal. Violation of this section is a Class 1 misdemeanor.

Source: SL 1966, ch 111, ch 31, §§ 15 (4), 27; SDCL, § 58-22-48; SL 1978, ch 359, § 2; SL 1998, ch 296, § 20.



§ 58-22-30 Acceptance of anything of value from principal except premium as misdemeanor--Collateral security or indemnity permitted.

58-22-30. Acceptance of anything of value from principal except premium as misdemeanor--Collateral security or indemnity permitted. No bail bondsperson or runner may accept anything of value from a principal except the premium. However, the bondsperson may accept collateral security or other indemnity from the principal which shall be returned upon final termination of liability on the bond. Such collateral security or other indemnity required by the bondsperson shall be reasonable in relation to the amount of the bond. Violation of this section is a Class 1 misdemeanor.

Source: SL 1966, ch 111, ch 31, §§ 15 (6), 27; SDCL, § 58-22-48; SL 1978, ch 359, § 2; SL 1998, ch 296, § 21.



§ 58-22-31 Receipt for collateral--Description of collateral received.

58-22-31. Receipt for collateral--Description of collateral received. When a bail bondsman accepts collateral he shall give a written receipt for same, and this receipt shall give in detail a full description of the collateral received.

Source: SL 1966, ch 111, ch 31, § 16.



§ 58-22-32 Solicitation of business where prisoners confined as misdemeanor.

58-22-32. Solicitation of business where prisoners confined as misdemeanor. No bail bondsperson or runner may solicit business in or about any place where prisoners are confined. Violation of this section is a Class 1 misdemeanor.

Source: SL 1966, ch 111, ch 31, §§ 15 (7), 27; SDCL, § 58-22-48; SL 1978, ch 359, § 2; SL 1998, ch 296, § 22.



§ 58-22-33 Giving or promising anything of value to public officials to secure settlement, remission, or reduction as felony.

58-22-33. Giving or promising anything of value to public officials to secure settlement, remission, or reduction as felony. No bail bondsperson or runner may pay a fee or rebate or give or promise anything of value to a jailer, police, peace officer, committing magistrate, or any other person who has power to arrest or hold in custody; or to any public official or public employee in order to secure a settlement, compromise, remission, or reduction of the amount of any bail bond or the forfeiture thereof. Violation of this section is a Class 6 felony.

Source: SL 1966, ch 111, ch 31, §§ 15 (2), 27; SDCL, § 58-22-48; SL 1978, ch 359, § 2; SL 1998, ch 296, § 23.



§ 58-22-34 Giving anything of value to attorney in bail bond matter as felony--Exception.

58-22-34. Giving anything of value to attorney in bail bond matter as felony--Exception. No bail bondsperson or runner may pay a fee or rebate or give anything of value to an attorney in bail bond matters; except in defense of any action on a bond. Violation of this section is a Class 6 felony.

Source: SL 1966, ch 111, ch 31, §§ 15 (3), 27; SDCL, § 58-22-48; SL 1978, ch 359, § 2; SL 1998, ch 296, § 24.



§ 58-22-35 Bail bondsman or runner acting as attorney as misdemeanor.

58-22-35. Bail bondsman or runner acting as attorney as misdemeanor. No bail bondsperson or runner may participate in the capacity of an attorney at a trial or hearing of one on whose bond such bail bondsperson or runner is surety. Violation of this section is a Class 1 misdemeanor.

Source: SL 1966, ch 111, ch 31, §§ 15 (5), 27; SDCL, § 58-22-48; SL 1978, ch 359, § 2; SL 1998, ch 296, § 25.



§ 58-22-36 Advising employment of particular attorney as misdemeanor.

58-22-36. Advising employment of particular attorney as misdemeanor. No bail bondsperson or runner may suggest or advise the employment of or name for employment any particular attorney to represent the bondsperson's or runner's principal. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 31, §§ 15 (1), 27; SDCL, § 58-22-48; SL 1978, ch 359, § 2; SL 1998, ch 296, § 26.



§ 58-22-37 Signing or countersigning of bond in blank by bail bondsman prohibited, exception.

58-22-37. Signing or countersigning of bond in blank by bail bondsman prohibited, exception. A bail bondsman shall not sign nor countersign in blank any bond, nor shall he give a power of attorney to, or otherwise authorize, anyone to countersign his name to bonds unless the person so authorized is a licensed bondsman and the power of attorney is filed and approved by the director.

Source: SL 1966, ch 111, ch 31, § 18; SL 1967, ch 137.



§ 58-22-38 Annual list of forfeitures of bonds--Contents.

58-22-38. Annual list of forfeitures of bonds--Contents. A professional bondsman shall on or before March first of each year file a sworn statement listing every forfeiture of bonds executed by him during the preceding calendar year giving date of forfeiture, amount of forfeiture and name of court where forfeiture is recorded, and date of payment.

Source: SL 1966, ch 111, ch 31, § 9.



§ 58-22-39 Affidavit of property bondsman as to consideration for undertaking--Willful misstatement as perjury.

58-22-39. Affidavit of property bondsman as to consideration for undertaking--Willful misstatement as perjury. Every property bondsman shall file with the undertaking an affidavit stating whether or not he or anyone for his use has been promised or has received any security or consideration for his undertaking, and if so, the nature and amount thereof, and the name of the person by whom such promise was made or from whom such security or consideration was received. Any willful misstatement in such affidavit relating to the security or consideration promised or given shall render the person making it subject to the same prosecution and penalty as one who commits perjury.

Source: SL 1966, ch 111, ch 31, § 25.



§ 58-22-40 Surety's right to enforce indemnity agreement limited by affidavit.

58-22-40. Surety's right to enforce indemnity agreement limited by affidavit. An action to enforce any indemnity agreement shall not lie in favor of the surety against such indemnitor, except with respect to agreements set forth in the affidavit required by § 58-22-39. In an action by the indemnitor, such surety shall have the right to retain only such security or collateral as is mentioned in the affidavit required by § 58-22-39.

Source: SL 1966, ch 111, ch 31, § 25.



§ 58-22-41 Deposit by defendant admitted to bail.

58-22-41. Deposit by defendant admitted to bail. When the defendant has been admitted to bail, he, or another in his behalf, may deposit with an official authorized to take bail, a sum of money, or nonregistered bonds of the United States, or of the state, or of any county, municipality within the state, equal in market value to the amount of such bail, together with his personal undertaking, and an undertaking of such other person, if the money or bonds are deposited by another. Upon delivery of a certificate of such deposit to the official having custody of the defendant, he shall be discharged from custody in the cause.

Source: SL 1966, ch 111, ch 31, § 23; SL 1992, ch 60, § 2.



§ 58-22-42 Bail by surety substituted for deposit--Refunding of deposit--Cancellation of original undertaking.

58-22-42. Bail by surety substituted for deposit--Refunding of deposit--Cancellation of original undertaking. If money or bonds have been deposited, bail by sureties may be substituted therefor at any time before a breach of the undertaking, and the official taking the new bail shall make an order that the money or bonds be refunded to the person depositing the same and they shall be refunded accordingly, and the original undertakings shall be canceled.

Source: SL 1966, ch 111, ch 31, § 22.



§ 58-22-43 Bail other than deposit--Cancellation by deposit.

58-22-43. Bail other than deposit--Cancellation by deposit. When bail other than a deposit of money or bonds has been given, the defendant or the surety may, at any time before a breach of the undertaking, deposit the sum mentioned in the undertaking, and upon such deposit being made, accompanied by a new undertaking, the original undertaking shall be canceled.

Source: SL 1966, ch 111, ch 31, § 23.



§ 58-22-44 Undertaking for appearance before a magistrate or court--Time of appearance.

58-22-44. Undertaking for appearance before a magistrate or court--Time of appearance. If no day is fixed for the appearance of the defendant, or an impossible day, or a day in vacation, the undertaking, if for his appearance before a magistrate for a hearing, shall bind the defendant to appear in ten days from the receipt of notice so to do by the defendant, his counsel, or any surety on the undertaking; and if for his appearance in a court for trial, shall bind the defendant so to appear on the first day of the next term of the court which shall commence more than three days after the giving of the undertaking.

Source: SL 1966, ch 111, ch 31, § 3.



§ 58-22-45 Liability on undertaking unaffected by defects.

58-22-45. Liability on undertaking unaffected by defects. The liability of a person on an undertaking shall not be affected by reason of the lack of any qualifications, sufficiency, or competency provided in the criminal procedure law, or by reason of any other agreement that is expressed in the undertaking, or because the defendant has not joined in the undertaking.

Source: SL 1966, ch 111, ch 31, § 3.



§ 58-22-46 Validity of undertaking entered into on Sunday or holiday.

58-22-46. Validity of undertaking entered into on Sunday or holiday. No undertaking shall be invalid, nor shall any person be discharged from his undertaking, nor a forfeiture thereof be stayed nor shall judgment thereon be stayed, set aside, or reversed, the collection of any such judgment be barred or defeated by reason of any defect of form, omission or recital or of condition, failure to note or record the default of any principal or surety, or because of any other irregularity, or because the undertaking was entered into on Sunday or other holiday, if it appears from the tenor of the undertaking before what magistrate or at what court the principal was bound to appear, and that the official before whom it was entered into was legally authorized to take it and the amount of bail is stated.

Source: SL 1966, ch 111, ch 31, § 3.



§ 58-22-47 Administration and enforcement of chapter by director--Employment of personnel.

58-22-47. Administration and enforcement of chapter by director--Employment of personnel. The director may administer and enforce the provisions of this chapter. The Department of Labor and Regulation may employ and discharge such employees, examiners, counsel, and such other assistants as shall be deemed necessary, and it shall prescribe their duties, and their compensation shall be the same as other state employees receive for similar services.

Source: SL 1966, ch 111, ch 31, § 2; SL 1986, ch 22, § 32; SL 2004, ch 17, § 307; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-22-48 Repealed.

58-22-48. Repealed by SL 1978, ch 359, § 3



§ 58-22-49 Written appointment required with application for runner's license.

58-22-49. Written appointment required with application for runner's license. The application for a runner's license shall be accompanied by a written appointment of the applicant as a runner by each licensed bail bondsperson employing the applicant.

Source: SL 1998, ch 296, § 8.



§ 58-22-50 Licensee to notify Division of certain convictions.

58-22-50. Licensee to notify Division of certain convictions. Any person holding a license under this chapter shall notify the Division of Insurance of a conviction or plea of guilty or nolo contendere to a felony or a crime of moral turpitude within twenty days of the conviction or plea. Violation of this section is a Class 1 misdemeanor.

Source: SL 1998, ch 296, § 11.



§ 58-22-51 Out-of-state bail bondsperson--Notification of activities--Limitations on activities--License required.

58-22-51. Out-of-state bail bondsperson--Notification of activities--Limitations on activities--License required. Any out-of-state bail bondsperson or runner entering this state shall notify all local law enforcement agencies in the area where the bail bondsperson or runner intends to conduct runner activities as defined in subdivision 58-22-1(5), including, at a minimum, the office of the county's sheriff, and also, if operating within a municipality, the office of the municipal police as to the bail bondsperson's or runner's presence and intended activity and present evidence of out-of-state licensure. No out-of-state bail bondsperson or runner who is unlicensed in that person's state of domicile may conduct any runner activities in this state. No bail bond activities as prescribed by this chapter may be conducted by any person in this state unless that person is licensed in this state as a bail bondsperson as prescribed by this chapter. Violation of this section is a Class 6 felony.

Source: SL 1998, ch 296, § 16; SL 1999, ch 254, § 1.



§ 58-22-52 List of runners to be furnished to director--Fee.

58-22-52. List of runners to be furnished to director--Fee. Each bail bondsperson shall, on or before May first of each year, furnish to the director a list of all runners appointed, accompanied by a ten dollar reappointment fee for each runner. Each bail bondsperson who, subsequent to the filing of this list, appoints additional persons as runners shall comply with the requirements of this section.

Source: SL 1998, ch 296, § 19.



§ 58-22-53 Posting of bond under bondsperson's own license for licensee's release prohibited.

58-22-53. Posting of bond under bondsperson's own license for licensee's release prohibited. No bail bondsperson may post a corporate surety bond under the bondsperson's own license for the licensee's release from incarceration.

Source: SL 2016, ch 233, § 1.



§ 58-22-54 Enforcement of title permitted although license surrendered or lapsed.

58-22-54. Enforcement of title permitted although license surrendered or lapsed. The director retains the authority to enforce the provisions of and impose any penalty or remedy authorized by this chapter and title 58 against any person who is under investigation for or charged with any violation of this chapter or title 58 even if the person's license has been surrendered or has lapsed by operation of law.

Source: SL 2016, ch 233, § 2.



§ 58-22-55 Report of felony criminal prosecution.

58-22-55. Report of felony criminal prosecution. A person licensed under this chapter shall report any felony criminal prosecution of the person taken in any jurisdiction to the director within thirty days of the initial pretrial hearing date. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

For purposes of this section, initial pretrial hearing means either a defendant's arraignment or the first time that a defendant who is accused of a crime, or the defendant's attorney, appears before a court in a criminal action in any jurisdiction, whichever occurs first.

Source: SL 2016, ch 233, § 3.






Chapter 23 - Liability Insurance

§ 58-23-1 Action against insurer by injured party where execution returned unsatisfied.

58-23-1. Action against insurer by injured party where execution returned unsatisfied. All liability insurance policies issued in this state shall provide in substance that if an execution upon any final judgment in an action brought by the injured or by another person claiming, by, through, or under the injured, is returned unsatisfied, then an action may be maintained by the injured, or by such other person against the insurer under the terms of the policy for the amount of any judgment recovered in such action, not exceeding the amount of the policy, and every such policy shall be construed to so provide, anything in such policy to the contrary notwithstanding.

Source: SL 1966, ch 111, ch 32, § 2.



§ 58-23-2 Bankruptcy or insolvency of assured--Insurer not released from liability.

58-23-2. Bankruptcy or insolvency of assured--Insurer not released from liability. No liability insurance policy issued in this state shall contain any requirement for the payment of liability or loss under the policy, by the assured, but all such policies shall provide in substance that the bankruptcy or insolvency of the assured shall not release the insurer from liability.

Source: SL 1966, ch 111, ch 32, § 2.



§ 58-23-3 Tort liability of charitable institution--Insurer estopped from asserting charitable immunity defense.

58-23-3. Tort liability of charitable institution--Insurer estopped from asserting charitable immunity defense. Each policy issued to cover the liability of any charitable institution for negligence or any other tort shall contain a provision to the effect that the insurer shall be estopped from asserting, as a defense to any claim covered by said policy, that such institution is immune from liability on the ground that it is a charitable institution.

Source: SL 1966, ch 111, ch 32, § 3.



§ 58-23-4 Primary and excess coverage on vehicle loaned by automobile service agency.

58-23-4. Primary and excess coverage on vehicle loaned by automobile service agency. When an automobile insurance policy is in force for anyone engaged in the business of selling, repairing, servicing, storing, or parking motor vehicles and the person or organization allows the use of a vehicle with or without consideration to any other person or organization and the vehicle is involved in an accident out of which bodily injury or property damage to third persons or damage to the insured vehicle arises, the following automobile insurance policies shall be applicable:

(1) In the event no other automobile insurance policy is in force at the time of the accident for the person or organization using the vehicle, the coverage provided by the motor vehicle owner's automobile policy shall extend to the borrower in the event the owner's automobile insurance policy extends coverage to said borrower.

(2) In the event that another automobile insurance policy is in force for the person or organization using the vehicle, any coverage provided by the motor vehicle owner's automobile insurance policy shall be excess coverage only but limited by the terms of the owner's applicable automobile insurance policy. The coverages in the policy afforded the person or organization using the vehicle shall be primary.
Source: SL 1970, ch 275, § 1; SL 1978, ch 363, § 1.



§ 58-23-5 Effective date of vehicle coverage provisions.

58-23-5. Effective date of vehicle coverage provisions. The provisions of § 58-23-4 shall apply only to policies and renewals having effective commencement dates subsequent to July 1, 1970.

Any policy provisions used by automobile insurance companies in this state, subsequent to July 1, 1970, at variance with § 58-23-4, shall be interpreted as to comply with the provisions of said section.

Source: SL 1970, ch 275, § 2.



§ 58-23-6 Supplemental automobile coverage--Definition of terms.

58-23-6. Supplemental automobile coverage--Definition of terms. Terms used in §§ 58-23-6 to 58-23-8, inclusive, mean:

(1) "Automobile," a four-wheel passenger motor vehicle designed for use upon public roads, not operated for commercial use, and owned by a natural person. This definition includes trailers designed for use with such motor vehicles, but does not include a motorcycle or a motorcycle with a sidecar attached thereto;

(2) "Automobile liability policy," a policy of insurance, insuring against liability on account of bodily injury;

(3) "Insured," the named insured or any other person who is in or upon, entering into, or alighting from, the automobile insured and described in the policy with the express or implied permission of the named insured or the person operating the automobile with the express or implied consent of the named insured. The term insured also includes the named insured or any member of the named insured's household when either of them is a pedestrian and collides with or is struck by a motor vehicle or trailer;

(4) "Medical expense," reasonable and customary expenses for necessary medical, hospital, surgical, X ray, and dental services, including prosthetic devices, and necessary ambulance, professional nursing, and funeral expenses;

(5) "Named insured," the individual or individuals designated by name as specifically insured in the policy declaration.
Source: SL 1971, ch 270, § 1; SL 1972, ch 263, § 1; SL 1990, ch 399; SL 1993, ch 363; SL 1995, ch 283.



§ 58-23-7 Supplemental coverage to be offered with automobile liability policy.

58-23-7. Supplemental coverage to be offered with automobile liability policy. No application for an automobile liability policy may be taken with respect to any automobile registered or principally garaged in this state unless the supplemental coverages set forth in § 58-23-8 are made available to the named insured.

Source: SL 1971, ch 270, § 2; SL 1972, ch 263, § 2; SL 2005, ch 273, § 1.



§ 58-23-8 Accident, disability, and medical benefits included in supplemental coverage.

58-23-8. Accident, disability, and medical benefits included in supplemental coverage. Supplemental insurance coverages shall as a minimum include:

(1) Accidental death benefits of at least ten thousand dollars payable upon the loss of life of the named insured which shall result directly from and independently of all other causes from bodily injury, other than sickness or disease or death resulting therefrom, caused by accident sustained by the named insured while occupying an automobile, or entering or alighting therefrom, or through being struck by a motor vehicle while a pedestrian, if death occurs within ninety days of the accident;

(2) Indemnity of at least sixty dollars per week for disability extending beyond fourteen days from the date of the accident for a period of at least fifty-two consecutive weeks during such period of time as the named insured is prevented from performing the usual duties of his regular occupation, by reason of injuries and disability accidentally sustained and arising while occupying an automobile, or entering, or alighting therefrom, or through being struck by a motor vehicle while a pedestrian. If the injured named insured is a person not gainfully employed at the time of the accident, the supplemental insurance coverage may provide that the indemnity per week may be reduced fifty percent. The disability benefits shall be paid in full without reduction because of any benefits available under any workers' compensation law or similar law or from any other source;

(3) Indemnity to the named insured and to any other insured, irrespective of legal liability, for medical expenses in an aggregate amount of at least two thousand dollars for each such injured person, incurred within two years from the date of the accident by reason of bodily injuries arising out of the use of the automobile described in the policy or through being struck by a motor vehicle while a pedestrian.
Source: SL 1971, ch 270, § 3.



§ 58-23-9 Motor vehicle defined.

58-23-9. Motor vehicle defined. For the purposes of § 58-23-8, the term, motor vehicle, means automobiles, motor trucks, motorcycles, and all vehicles propelled by power other than muscular power and designed primarily for travel on the public highway except traction engines, road rollers, farm wagons, freight trailers, house trailers, trailers, vehicles that run only on rails or tracks, and off-road vehicles as defined in § 32-3-1. However, a vehicle not designed for travel on the public highway that is licensed is a motor vehicle for purposes of § 58-23-8. Freight trailers, house trailers, and trailers which are attached to a motor vehicle are part of that motor vehicle.

Source: SL 2011, ch 221, § 1.






Chapter 23A - Medical Malpractice Insurance

§ 58-23A-1 Exclusion of coverage on basis of execution of arbitration agreement prohibited.

58-23A-1. Exclusion of coverage on basis of execution of arbitration agreement prohibited. No medical or hospital professional liability insurance policy shall contain a provision or be construed to exclude coverage on the basis of the insured's execution of an agreement contemplated by chapter 21-25B.

Source: SDCL, § 21-25A-3 as added by SL 1976, ch 155, § 2.



§ 58-23A-2 Reports of malpractice claims required of insurers--Frequency.

58-23A-2. Reports of malpractice claims required of insurers--Frequency. Each insurance company engaged in issuing professional medical malpractice insurance in this state shall file with the State Division of Insurance a report of all claims for medical malpractice made against any of its insureds and received by it since its last report. Such reports shall be made to the division not less than semiannually on dates determined by the division.

Source: SL 1976, ch 316, §§ 1, 3.



§ 58-23A-3 Form and contents of report on claims.

58-23A-3. Form and contents of report on claims. Such reports shall be in writing on a form prescribed by the division and shall contain the following information:

(1) Name and address of physician, nurse, hospital, or other person or institution against which claim is made;

(2) Name, address, and age of the claimant or plaintiff;

(3) Nature and substance of the claim; and

(4) Date and place from which the claim arose.
Source: SL 1976, ch 316, § 2.



§ 58-23A-4 Data required on disposition of claims.

58-23A-4. Data required on disposition of claims. The following data and information shall be furnished by the insurance company to the division within thirty days from any judgment, settlement, or other dismissal involving the insured:

(1) Date of any judgment, settlement, or other dismissal;

(2) Whether any appeal has been taken and by which party;

(3) Amount of any judgment against the insured;

(4) Amount of any settlement paid on behalf of the insured, whether such settlement was negotiated by suit or without the filing of a complaint for damages; and

(5) If consideration was not paid on behalf of the insured and a judgment of no cause for action was not entered, the reason for any dismissal.
Source: SL 1976, ch 316, § 4.



§ 58-23A-5 Forwarding of information to professional licensing board.

58-23A-5. Forwarding of information to professional licensing board. The Division of Insurance shall, within thirty days of receipt, submit in writing to the appropriate state professional and occupational licensing board, the data and information furnished to the division pursuant to this chapter, but only that which is relevant to the board.

Source: SL 1976, ch 316, § 7.



§ 58-23A-6 Information and files kept by division--Confidentiality--Release at director's discretion.

58-23A-6. Information and files kept by division--Confidentiality--Release at director's discretion. The Division of Insurance shall retain the information and maintain the files in the form and for a period as it shall determine necessary. The division shall maintain the data and information filed in accordance with this chapter as confidential records and shall release the same only for bona fide research, educational, or legislative purposes, or as required by § 58-23A-5. The director of the division in his sole discretion shall determine the validity of any request for the information.

Source: SL 1976, ch 316, § 5.



§ 58-23A-7 Insurers and division not liable for official actions under chapter.

58-23A-7. Insurers and division not liable for official actions under chapter. There is no liability on the part of, and no cause of action of any nature may arise against, an insurer reporting pursuant to this chapter or its insurance producers or employees, or the division or its representatives, for any action taken by them pursuant to this chapter.

Source: SL 1976, ch 316, § 6; SL 2001, ch 286, § 132.






Chapter 24 - Fire, Marine, Casualty, And Surety Insurance Rates And Rating Organizations

§ 58-24-1 Purpose of chapter.

58-24-1. Purpose of chapter. The purpose of this chapter is to promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate or unfairly discriminatory, and to authorize and regulate cooperative action among insurers in rate-making and in other matters within the scope of this chapter. Nothing in this chapter is intended to prohibit or discourage reasonable competition, or to prohibit or encourage, except to the extent necessary to accomplish the aforementioned purpose, uniformity in insurance rates, rating systems, rating plans, or practices. This chapter shall be liberally interpreted to carry into effect the provisions hereof.

Source: SL 1966, ch 111, ch 15, § 1.



§ 58-24-2 Application of chapter.

58-24-2. Application of chapter. This chapter applies to all forms of casualty insurance, including fidelity, surety, and guaranty bonds, to all forms of property, fire, marine, and inland marine insurance, workers' compensation, and to any combination of any of the foregoing, on risks or operations in this state. Inland marine insurance shall be deemed to include insurance now or hereafter defined by statute, or by interpretation thereof, or if not so defined or interpreted, by ruling of the director, or as established by general custom of the business, as inland marine insurance.

Source: SL 1966, ch 111, ch 15, § 2.



§ 58-24-3 Insurance to which chapter does not apply.

58-24-3. Insurance to which chapter does not apply. This chapter shall not apply to:

(1) Reinsurance, other than joint reinsurance to the extent stated in §§ 58-24-57 and 58-24-58;

(2) Life insurance;

(3) Health insurance;

(4) Insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine insurance policies; or

(5) Title insurance.
Source: SL 1966, ch 111, ch 15, § 2.



§ 58-24-4 Making of rates--Provisions governing.

58-24-4. Making of rates--Provisions governing. Rates shall be made in accordance with the provisions of §§ 58-24-5 to 58-24-8, inclusive.

Source: SL 1966, ch 111, ch 15, § 3 (1).



§ 58-24-5 Excessive, inadequate, or discriminatory rates prohibited.

58-24-5. Excessive, inadequate, or discriminatory rates prohibited. Rates shall not be excessive, inadequate, or unfairly discriminatory.

Source: SL 1966, ch 111, ch 15, § 3 (1) (a).



§ 58-24-6 Making of rates--Matters considered.

58-24-6. Making of rates--Matters considered. To determine whether rates are excessive, inadequate, or unfairly discriminatory, the director may consider:

(1) Past and prospective loss experience within this state;

(2) Conflagration and catastrophic hazards;

(3) Reasonable margin for the underwriting profit and contingencies;

(4) Dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers;

(5) Past and prospective expenses specially applicable to this state; and

(6) All other relevant factors within and outside this state.

The loss experience shall be on at least the most recent five-year period for which such experience is available. If South Dakota data are not adequate because of insufficient sample size, the director shall consider the loss experience or the expense data, or both, outside this state.

Source: SL 1966, ch 111, ch 15, § 3 (1) (b); SL 1990, ch 400, § 1.



§ 58-24-6.1 Failure of rate to reflect difference in expected losses and expenses as unfair discrimination--Averaged group rates not unfairly discriminatory.

58-24-6.1. Failure of rate to reflect difference in expected losses and expenses as unfair discrimination--Averaged group rates not unfairly discriminatory. One rate is unfairly discriminatory in relation to another in the same class if it clearly fails to reflect equitably the difference in expected losses and expenses. Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, so long as the rates reflect the differences with reasonable accuracy. Rates are not unfairly discriminatory if they are averaged broadly among persons insured under a group, franchise, or blanket policy.

Source: SL 1979, ch 341, § 11.



§ 58-24-7 Risks grouped by classification for rate-making--Modification of classification rates.

58-24-7. Risks grouped by classification for rate-making--Modification of classification rates. Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both. Such standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.

Source: SL 1966, ch 111, ch 15, § 3 (1) (d).



§ 58-24-8 System of expense provisions used in rate-making--Reflection of operating methods.

58-24-8. System of expense provisions used in rate-making--Reflection of operating methods. The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or group of insurers to reflect the requirements of the operating methods of any such insurer or group of insurers with respect to any kind of insurance, or with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable.

Source: SL 1966, ch 111, ch 15, § 3 (1) (c).



§ 58-24-9 Uniformity as to rates not required.

58-24-9. Uniformity as to rates not required. Except to the extent necessary to meet the provisions of § 58-24-5, uniformity among insurers in any matters within the scope of §§ 58-24-4 to 58-24-8, inclusive, is neither required nor prohibited.

Source: SL 1966, ch 111, ch 15, § 3 (2).



§ 58-24-10 Filing of rates with director--Effective date--Character and extent of coverage--Exceptions.

58-24-10. Filing of rates with director--Effective date--Character and extent of coverage--Exceptions. Every insurer shall file with the director of the Division of Insurance every manual, minimum, class rate, rating schedule, or rating plan and every other rating rule, and every modification of any of the foregoing which it proposes to use. Every such filing shall state the proposed effective date thereof, and shall indicate the character and extent of the coverage contemplated. The filing date is the effective date thereof unless the insurer proposes an effective date subsequent to the filing date.

This section does not apply to:

(1) Inland marine risks which by general custom of the business are not written according to manual rates or rating plans; or

(2) Automobile and other motor vehicle insurance subject to § 58-24-10.1.
Source: SL 1966, ch 111, ch 15, § 4 (1); SL 1979, ch 341, § 3; SL 2004, ch 307, § 8.



§ 58-24-10.1 Rating rules required to be filed with director--Filing date--Supporting information required.

58-24-10.1. Rating rules required to be filed with director--Filing date--Supporting information required. Every insurer writing automobile insurance as defined by subdivisions 58-11-45(1) to (3), inclusive, and subdivision 58-23-6(2), and every insurer writing liability insurance, physical damage insurance, and collision insurance on all motor vehicles ordinarily used on the public highways, except for insurance which falls within the inland marine risk exemption of § 58-24-10 or for insurance policies excluded under the definition of "policy" in subdivision 58-11-45(5), shall file with the director of the Division of Insurance every manual, minimum, class rate, rating schedule, or rating plan and every other rating rule, and modification of any of the foregoing which it proposes to use, and shall indicate the character and extent of the coverages contemplated. The filing date shall be the effective date thereof unless the insurer proposes an effective date subsequent to the filing date. If the director is not satisfied with the information provided to support a filing made in accordance with this section, he shall proceed in accordance with § 58-24-13.

Source: SL 1979, ch 341, §§ 4, 5.



§ 58-24-10.2 Rate information required to be filed prior to effective date on finding that closer supervision is required--Extension of waiting period--Approval or disapproval.

58-24-10.2. Rate information required to be filed prior to effective date on finding that closer supervision is required--Extension of waiting period--Approval or disapproval. The director of the Division of Insurance may by order require that a particular insurer otherwise entitled to file its rates in accordance with § 58-24-10.1, file any or all of its rates and supplementary rate information thirty days prior to their effective date, if and to the extent that he finds, after a hearing, that the protection of the interests of its insureds and the public in this state require closer supervision of its rates because of the insurer's financial condition or rating practices. He may extend the waiting period for any filing for not to exceed thirty additional days by written notice to the insurer before the first thirty-day period expires. A filing not disapproved before the expiration of the waiting period shall be deemed to meet the requirements of this chapter, subject to the possibility of subsequent disapproval under § 58-24-21.

Source: SL 1979, ch 341, § 7.



§ 58-24-11 Repealed.

58-24-11. Repealed by SL 2004, ch 307, § 9



§ 58-24-12 Satisfaction of insurer's obligations by becoming member of or subscriber to licensed rating organization.

58-24-12. Satisfaction of insurer's obligations by becoming member of or subscriber to licensed rating organization. An insurer may satisfy its obligation to make filings pursuant to this chapter by:

(1) Becoming a member of, or a subscriber to, a licensed rating organization that makes filings; and

(2) Authorizing the director to accept filings on its behalf.

Nothing contained in this chapter may be construed as requiring any insurer to become a member of or a subscriber to any rating organization.

Source: SL 1966, ch 111, ch 15, § 4 (2); SL 2014, ch 239, § 1.



§ 58-24-13 Information furnished in support of filing.

58-24-13. Information furnished in support of filing. If a filing is not accompanied by the information upon which the insurer supports the filing, and the director does not have sufficient information to determine whether the filing meets the requirements of the chapter, the director shall require the insurer to furnish the information upon which the insurer supports the filing. The information furnished in support of a filing may include:

(1) The experience or judgment of the insurer or rating organization making the filing;

(2) Its interpretation of any statistical data it relies upon;

(3) The experience of other insurers or rating organizations; or

(4) Any other relevant factors.
Source: SL 1966, ch 111, ch 15, § 4 (1); SL 2008, ch 269, § 1.



§ 58-24-14 Filing open to public inspection--Specially rated inland marine risks.

58-24-14. Filing open to public inspection--Specially rated inland marine risks. A filing and any supporting information shall be open to public inspection after the filing becomes effective. Specific inland marine rates on risks specially rated, made by a rating organization, shall be filed with the director.

Source: SL 1966, ch 111, ch 15, § 4 (1).



§ 58-24-15 Review of filings by director.

58-24-15. Review of filings by director. The director shall review filings as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of this chapter.

Source: SL 1966, ch 111, ch 15, § 4 (3).



§ 58-24-16 Repealed.

58-24-16. Repealed by SL 2006, ch 260, § 2.



§ 58-24-17 Filing with respect to specially rated risks--Effective date.

58-24-17. Filing with respect to specially rated risks--Effective date. Specific inland marine rates on risks specially rated by a rating organization, or any specific filing with respect to a surety or guaranty bond required by law or by court or executive order, or by order, rule, or regulation of a public body and not covered by a previous filing, shall become effective when filed and deemed to meet the requirements of this chapter until such time as the director reviews the filing and so long thereafter as the filing remains in effect.

Source: SL 1966, ch 111, ch 15, § 4 (5).



§ 58-24-18 Disapproval of filing prohibited if rates meet requirements.

58-24-18. Disapproval of filing prohibited if rates meet requirements. No filing shall be disapproved if the rates thereby produced meet the requirements of this chapter.

Source: SL 1966, ch 111, ch 15, § 5 (5).



§ 58-24-19 Disapproval of filings by director--Notice--Contents.

58-24-19. Disapproval of filings by director--Notice--Contents. If the director finds that a filing does not meet the requirements of this chapter, the director shall send to the insurer or rating organization which made the filing, written notice of disapproval of the filing specifying therein in what respects the director finds the filing fails to meet the requirements of this chapter and stating that the filing may not become effective.

Source: SL 1966, ch 111, ch 15, § 5 (1); SL 2006, ch 260, § 1.



§ 58-24-20 Disapproval of filing with respect to specially rated risks--Notice, contents.

58-24-20. Disapproval of filing with respect to specially rated risks--Notice, contents. If within thirty days after a specific inland marine rate on a risk specially rated by a rating organization or after a special surety or guaranty filing subject to § 58-24-17 has become effective, the director finds that such filing does not meet the requirements of this chapter, he shall send to the rating organization or insurer which made such filing written notice of disapproval of such filing specifying therein in what respects he finds that such filing fails to meet the requirements of this chapter and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. Said disapproval shall not affect any contract made or issued prior to the expiration of the period set forth in said notice.

Source: SL 1966, ch 111, ch 15, § 5 (2).



§ 58-24-21 Effect of finding and order that filing does not comply with chapter.

58-24-21. Effect of finding and order that filing does not comply with chapter. If at any time subsequent to the applicable review period provided for in § 58-24-19, 58-24-20, or in the case of a filing made under § 58-24-10.1, the director of the Division of Insurance finds that a filing does not meet the requirements of this chapter, he shall, after a hearing held upon not less than ten days' written notice, specifying the matters to be considered at such hearing, to every insurer and rating organization which made such filing, issue an order specifying in what respect he finds that such filing fails to meet the requirements of this chapter, and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. Copies of said order shall be sent to every such insurer and rating organization. Said order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in said order.

Source: SL 1966, ch 111, ch 15, § 5 (3); SL 1979, ch 341, § 6.



§ 58-24-22 Request by aggrieved party for hearing on filing--Grounds for application.

58-24-22. Request by aggrieved party for hearing on filing--Grounds for application. Any person or organization aggrieved with respect to any filing which is in effect may make written application to the director for a hearing thereon, provided, however, that the insurer or rating organization that made the filing shall not be authorized to proceed under this section. Such application shall specify the grounds to be relied upon by the applicant and such application must show that the person or organization making such application has a specific economic interest affected by the filing. No rating or advisory organization shall have any status under this chapter to make application for a hearing on any filing made by an insurer with the director.

Source: SL 1966, ch 111, ch 15, § 5 (4).



§ 58-24-23 Hearing on filing--Action by director--Notice of hearing.

58-24-23. Hearing on filing--Action by director--Notice of hearing. If the director shall find that an application pursuant to § 58-24-22 is made in good faith, that the applicant has a specific economic interest, that the applicant would be so aggrieved if his grounds are established, and that such grounds otherwise justify holding a hearing, he shall within thirty days after receipt of such application hold a hearing upon not less than ten days' written notice to the applicant and to every insurer and rating organization which made such filing.

Source: SL 1966, ch 111, ch 15, § 5 (4).



§ 58-24-24 Finding that filing does not comply--Order discontinuing filing--Effective date.

58-24-24. Finding that filing does not comply--Order discontinuing filing--Effective date. If, after hearing pursuant to § 58-24-23, the director finds that the filing does not meet the requirements of this chapter, he shall issue an order specifying in what respect he finds that such filing fails to meet the requirements of this chapter, and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. Copies of said order shall be sent to the applicant and to every such insurer and rating organization. Said order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in said order.

Source: SL 1966, ch 111, ch 15, § 5 (4).



§ 58-24-25 Issuance of contract or policy contrary to filings prohibited--Inland marine risks excepted.

58-24-25. Issuance of contract or policy contrary to filings prohibited--Inland marine risks excepted. No insurer shall make or issue a contract or policy except in accordance with the filings which are in effect for said insurer as provided in this chapter. This section shall not apply to contracts or policies for inland marine risks as to which filings are not required.

Source: SL 1966, ch 111, ch 15, § 4 (8).



§ 58-24-26 Excess rate approved for specific risk--Filing application.

58-24-26. Excess rate approved for specific risk--Filing application. Upon written application signed by the insured, stating the reasons therefor, filed with and approved by the director, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk. The application for approval of this rate shall be filed prior to the effective date of the policy being issued. The director may waive the requirement of prior filing if a special need or circumstance can be demonstrated.

Source: SL 1966, ch 111, ch 15, § 4 (7); SL 1967, ch 133; SL 1990, ch 400, § 2; SL 2009, ch 267, § 1.



§ 58-24-27 Assigned risks--Reasonable rate modifications.

58-24-27. Assigned risks--Reasonable rate modifications. Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods, and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance, such agreements and rate modifications to be subject to the approval of the director.

Source: SL 1966, ch 111, ch 15, § 15.



§ 58-24-28 Information to be furnished insureds.

58-24-28. Information to be furnished insureds. Every rating organization and every insurer which makes its own rates shall, within a reasonable time after receiving written request therefor and upon payment of such reasonable charge as it may make, furnish to any insured affected by a rate made by it, or to the authorized representative of such insured, all pertinent information as to such rate.

Source: SL 1966, ch 111, ch 15, § 9.



§ 58-24-29 Right of insured to hearing on application of rating system.

58-24-29. Right of insured to hearing on application of rating system. Every rating organization and every insurer which makes its own rates shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by his authorized representative, on his written request to review the manner in which such rating system has been applied in connection with the insurance afforded him. If the rating organization or insurer fails to grant or reject such request within thirty days after it is made, the applicant may proceed in the same manner as if his application had been rejected.

Source: SL 1966, ch 111, ch 15, § 9.



§ 58-24-30 Appeal to director from rating organization or insurer--Affirmance or reversal of action.

58-24-30. Appeal to director from rating organization or insurer--Affirmance or reversal of action. Any party affected by the action of such rating organization or such insurer on such request may, within thirty days after written notice of such action, appeal to the director who, after a hearing held upon not less than ten days' written notice to the appellant and to such rating organization or insurer, may affirm or reverse such action.

Source: SL 1966, ch 111, ch 15, § 9.



§ 58-24-31 Recording and reporting of loss and experience--Rules and statistical plans of director.

58-24-31. Recording and reporting of loss and experience--Rules and statistical plans of director. The director shall promulgate rules and statistical plans, reasonably adapted to each of the rating systems on file with the division, which may be modified from time to time and which shall be used thereafter by each insurer in the recording and reporting of its loss and country-wide expense experience in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary in determining whether rating systems comply with the standards set forth in §§ 58-24-5 to 58-24-8, inclusive. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and are not susceptible of determination by a prorating of country-wide expense experience. In promulgating such rules and deciding what plans to use, the director shall give due consideration to the rating systems on file and, in order that the plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it. The director may designate one or more rating organizations or other agencies for assistance in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to rules promulgated by the director, to insurers and rating organizations.

Source: SL 1966, ch 111, ch 15, § 13(1); SL 1986, ch 22, § 34.



§ 58-24-32 Repealed.

58-24-32. Repealed by SL 1986, ch 22, § 35



§ 58-24-33 Exchange of information and experience data with other states--Consultation as to rate-making.

58-24-33. Exchange of information and experience data with other states--Consultation as to rate-making. In order to further uniform administration of rate regulatory laws, the director and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers, and rating organizations in other states and may consult with them with respect to rate-making and the application of rating systems.

Source: SL 1966, ch 111, ch 15, § 13 (3).



§ 58-24-34 Withholding of or giving false or misleading information--Penalties.

58-24-34. Withholding of or giving false or misleading information--Penalties. No person or organization shall willfully withhold information from, or knowingly give false or misleading information to, the director, any statistical agency designated by the director, any rating organization, or any insurer, which will affect the rates or premiums chargeable under this chapter. A violation of this section is a Class 2 misdemeanor and shall subject the one guilty of such violation to the penalties provided in §§ 58-24-61 and 58-24-62.

Source: SL 1966, ch 111, ch 15, § 14; SL 1978, ch 359, § 2.



§ 58-24-35 Application for license as rating organization--Contents.

58-24-35. Application for license as rating organization--Contents. A corporation, unincorporated association, partnership, individual, or any other legal business entity, whether located within or outside this state, may apply for a license as a rating organization by providing the following information in its application:

(1) A copy of its governing documents, to include its constitution, articles of agreement or association, certificate of incorporation, bylaws, rules, and regulations, as applicable;

(2) A list of its members and subscribers;

(3) The name and address of a resident of this state upon whom notices or orders of the director or process affecting such rating organization may be served;

(4) A statement of its qualifications as a rating organization; and

(5) A statement specifying the kind of insurance, or subdivision, class, or part of risk or combination thereof for which the rating organization intends to be licensed.
Source: SL 1966, ch 111, ch 15, § 6 (1); SL 2014, ch 239, § 2.



§ 58-24-36 Issuance of license--Finding by director--Time for granting or denying application.

58-24-36. Issuance of license--Finding by director--Time for granting or denying application. If the director finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization and that the contents of its application conform to the requirements of law, the director shall issue a license specifying the kinds of insurance, or subdivisions or classes of risks or parts or combinations thereof for which the applicant is authorized to act as a rating organization. Each application shall be granted or denied in whole or in part by the director within sixty days of the date of its filing with the director.

Source: SL 1966, ch 111, ch 15, § 6 (1); SL 2014, ch 239, § 3.



§ 58-24-37 Duration of rating organization license--Fee.

58-24-37. Duration of rating organization license--Fee. Each license issued pursuant to § 58-24-36 remains in effect for three years unless suspended or revoked by the director. The license fee for any applicant pursuant to this chapter is twenty-five dollars.

Source: SL 1966, ch 111, ch 15, § 6 (1); SL 2014, ch 239, § 4.



§ 58-24-38 Suspension or revocation of license.

58-24-38. Suspension or revocation of license. Any license issued pursuant to § 58-24-36 may be suspended or revoked by the director, after hearing upon notice, if the rating organization ceases to meet any requirement of this chapter, including the requirements of initial licensure.

Source: SL 1966, ch 111, ch 15, § 6 (1); SL 2014, ch 239, § 5.



§ 58-24-39 Notice to director of change in license application information.

58-24-39. Notice to director of change in license application information. Each rating organization shall notify the director promptly of any change in information from what was provided in its application pursuant to § 58-24-35.

Source: SL 1966, ch 111, ch 15, § 6 (1); SL 2014, ch 239, § 6.



§ 58-24-40 Subscribers to rating services--Rules of rating organization.

58-24-40. Subscribers to rating services--Rules of rating organization. Subject to rules and regulations of the rating organization that have been approved by the director as reasonable, each rating organization shall permit any insurer that is not a member to be a subscriber to its rating services for any kind of insurance for which it is licensed. Notice of any proposed change to a rule shall be given to each subscriber. Each rating organization shall furnish its rating services without discrimination to each member and subscriber.

Source: SL 1966, ch 111, ch 15, § 6 (2); SL 2014, ch 239, § 7.



§ 58-24-41 Review by director of reasonableness of rule or refusal to admit insurer as subscriber.

58-24-41. Review by director of reasonableness of rule or refusal to admit insurer as subscriber. Any subscriber, member, or insurer may request a hearing held by the director to determine the reasonableness of any rule or regulation of a rating organization in its application to each subscriber or the refusal of any rating organization to admit an insurer as a subscriber. The hearing shall be held upon at least ten days' written notice to such rating organization and to each subscriber or insurer pursuant to chapter 1-26. If the director finds that the rule is unreasonable in its application to subscribers, or that an insurer is denied subscription without justification, the director shall order that the rule is not applicable to subscribers or that the insurer is to be admitted as a subscriber, as applicable.

Source: SL 1966, ch 111, ch 15, § 6 (2); SL 2014, ch 239, § 8.



§ 58-24-42 Order affirming action of rating organization.

58-24-42. Order affirming action of rating organization. If, after the hearing held pursuant to § 58-24-41, the director finds that the action of the rating organization was justified, the director shall issue an order affirming its action.

Source: SL 1966, ch 111, ch 15, § 6 (2); SL 2014, ch 239, § 9.



§ 58-24-43 Actuarial, technical, or other services provided to subscribers.

58-24-43. Actuarial, technical, or other services provided to subscribers. Any rating organization may subscribe for or purchase actuarial, technical, or other services, and such services shall be available to all members and subscribers without discrimination.

Source: SL 1966, ch 111, ch 15, § 6 (6).



§ 58-24-44 Examination of evidences of insurance or cancellation--Rules as to submission--Information confidential.

58-24-44. Examination of evidences of insurance or cancellation--Rules as to submission--Information confidential. Any rating organization may provide for the examination of policies, daily reports, binders, renewal certificates, endorsements, or other evidences of insurance, or the cancellation thereof, and may make reasonable rules governing their submission. Rules shall contain a provision that if any insurer does not furnish satisfactory evidence to the rating organization of the correction of any error or omission previously called to its attention by the rating organization within sixty days, the rating organization shall notify the director thereof. All information submitted for examination under this section is confidential.

Source: SL 1966, ch 111, ch 15, § 6 (5); SL 2014, ch 239, § 10.



§ 58-24-45 Regulation of payment of dividends, savings, or unabsorbed premium deposits prohibited.

58-24-45. Regulation of payment of dividends, savings, or unabsorbed premium deposits prohibited. No rating organization may adopt any rule the effect of which would prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.

Source: SL 1966, ch 111, ch 15, § 6 (3); SL 2014, ch 239, § 11.



§ 58-24-45.1 Group insurance marketing permitted--Conditions.

58-24-45.1. Group insurance marketing permitted--Conditions. An insurer may market insurance through a group insurance or mass marketing plan, franchise, or blanket policy for any line of insurance regulated under this chapter if:

(1) The insured group was not formed solely for the purpose of purchasing insurance; and

(2) The premium is paid or collected by:

(a) An employer, labor union, or the trustee of a fund established by the employer or labor union;

(b) The trustee of a fund established by two or more employers in the same industry, or related industries;

(c) Two or more labor unions or an association which have been in existence for one or more years and which have a constitution and bylaws; or

(d) A wireless telecommunications provider from its customers and the premium is for insurance covering wireless telecommunications equipment.
Source: SL 1979, ch 341, § 12; SL 2008, ch 270, § 1; SL 2014, ch 239, § 12.



§ 58-24-46 Cooperation between organizations and insurers authorized--Review of cooperative activities by director.

58-24-46. Cooperation between organizations and insurers authorized--Review of cooperative activities by director. Cooperation among rating organizations or among rating organizations and insurers in rate-making or in other matters within the scope of this chapter is hereby authorized, provided the filings resulting from such cooperation are subject to all the provisions of this chapter which are applicable to filings generally. The director may review such cooperative activities and practices and if, after a hearing, he finds that any such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, he may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter and requiring the discontinuance of such activity or practice.

Source: SL 1966, ch 111, ch 15, § 6 (4).



§ 58-24-47 Appeal to director from action of rating organization--Hearing--Order.

58-24-47. Appeal to director from action of rating organization--Hearing--Order. Any member or subscriber to a rating organization may appeal to the director from the action or decision of the rating organization in approving or rejecting any proposed change in or addition to the filings of the rating organization. The director shall, after a hearing held upon not less than ten days' written notice to the appellant and to the rating organization, issue an order approving the action or decision of the rating organization or, if the director finds that the action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings on behalf of its members and subscribers, in a manner consistent with the director's findings within a reasonable time after the issuance of the order.

Source: SL 1966, ch 111, ch 15, § 8; SL 2014, ch 239, § 13.



§ 58-24-48 Appeal based on failure to file for different expense system--Application of rate-making standards.

58-24-48. Appeal based on failure to file for different expense system--Application of rate-making standards. If an appeal under § 58-24-47 is based upon the failure of the rating organization to make a filing on behalf of the member or subscriber, which is based on a system of expense provisions which differs, in accordance with the right granted in § 58-24-8, from the system of expense provisions included in a filing made by the rating organization, the director shall, if the director grants the appeal, order the rating organization to make the requested filing for use by the appellant. In deciding the appeal the director shall apply the standards set forth in §§ 58-24-5 to 58-24-9, inclusive.

Source: SL 1966, ch 111, ch 15, § 8; SL 2014, ch 239, § 14.



§ 58-24-49 Application of insurer to file deviation--Basis for modification--Copy to rating organization.

58-24-49. Application of insurer to file deviation--Basis for modification--Copy to rating organization. Every member of or subscriber to a rating organization shall adhere to the filings made on its behalf by such organization except that any such insurer may make written application to the director to file a deviation from the class rates, schedules, rating plans, or rules respecting any kind of insurance, or class of risk within a kind of insurance, or combination thereof. Such application shall specify the basis for the modification and a copy shall also be sent simultaneously to such rating organization.

Source: SL 1966, ch 111, ch 15, § 7.



§ 58-24-50 Deviations to be uniform within class.

58-24-50. Deviations to be uniform within class. As to all forms of casualty insurance, including workers' compensation or any combination thereof, no application shall be granted under § 58-24-51 unless the requested deviation is based upon a uniform percentage decrease or increase to be applied to the premiums produced by such rating system, as filed, for a kind of insurance or for a class of insurance which is found by the director to be a proper rating unit for the application of such uniform percentage decrease or increase, or for a subdivision of a kind of insurance comprised of a group of manual classifications which are treated as a separate unit for rate-making purposes or for which separate expense provisions are included in the filings of the rating organization.

Source: SL 1966, ch 111, ch 15, § 3 (2).



§ 58-24-51 Criteria considered on application for deviation--Order permitting or denying deviation.

58-24-51. Criteria considered on application for deviation--Order permitting or denying deviation. In considering the application to file such deviation, the director shall give consideration to the available statistics and the principles for rate-making as provided in §§ 58-24-5 to 58-24-9, inclusive. The director shall issue an order permitting the deviation for such insurer to be filed if he finds it to be justified and it shall thereupon become effective. He shall issue an order denying such application if he finds that the deviation applied for does not meet the requirements of this chapter.

Source: SL 1966, ch 111, ch 15, § 7.



§ 58-24-52 Duration of permitted deviation.

58-24-52. Duration of permitted deviation. Each deviation permitted to be filed shall remain in effect for a period of not less than one year from the effective date unless sooner withdrawn by the insurer with the approval of the director or until terminated in accordance with the provisions of §§ 58-24-21 to 58-24-24, inclusive.

Source: SL 1966, ch 111, ch 15, § 7.



§ 58-24-53 Advisory organization license required.

58-24-53. Advisory organization license required. Each group, association, or other organization of insurers, whether located within or outside this state, which assists insurers which make their own filings or rating organizations in rate-making, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under this chapter shall be subject to licensure pursuant to this chapter as an advisory organization.

Source: SL 1966, ch 111, ch 15, § 10 (1); SL 2014, ch 239, § 15.



§ 58-24-54 Advisory organization filing requirements.

58-24-54. Advisory organization filing requirements. Each advisory organization shall file with the director the requirements of § 58-24-35 and an agreement that the director may examine the advisory organization in accordance with the provisions of § 58-24-59.

Source: SL 1966, ch 111, ch 15, § 10 (2); SL 2014, ch 239, § 16.



§ 58-24-55 Unfair or unreasonable advisory organization practices--Order requiring discontinuance.

58-24-55. Unfair or unreasonable advisory organization practices--Order requiring discontinuance. If the director finds that an advisory organization has furnished information or assistance that involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, the director may issue an order specifying in what respect such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, and requiring the discontinuance of such act or practice.

Source: SL 1966, ch 111, ch 15, § 10 (3); SL 2014, ch 239, § 17.



§ 58-24-56 Filings based on information furnished by noncompliant advisory organization prohibited--Order requiring discontinuance.

58-24-56. Filings based on information furnished by noncompliant advisory organization prohibited--Order requiring discontinuance. No insurer that makes its own filings or any rating organization that submits filings with the division may support its filings by statistics or adopt rate-making recommendations furnished to it by an advisory organization which has not complied with § 58-24-54 or with an order of the director involving statistics or recommendations issued under § 58-24-55. If the director finds an insurer or rating organization to be in violation of this section the director may issue an order requiring the discontinuance of the violation.

Source: SL 1966, ch 111, ch 15, § 10 (4); SL 2014, ch 239, § 18.



§ 58-24-57 Insurers engaging in joint underwriting or joint reinsurance subject to regulation.

58-24-57. Insurers engaging in joint underwriting or joint reinsurance subject to regulation. Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance shall be subject to regulation with respect thereto as provided in this title.

Source: SL 1966, ch 111, ch 15, § 11 (1).



§ 58-24-58 Unfair or unreasonable practices of joint underwriters or joint reinsurers--Order requiring discontinuance.

58-24-58. Unfair or unreasonable practices of joint underwriters or joint reinsurers--Order requiring discontinuance. If, after a hearing, the director finds that any activity or practice of any group identified in § 58-24-57 is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, the director may issue an order specifying in what respect the activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter and requiring the discontinuance of the activity or practice.

Source: SL 1966, ch 111, ch 15, § 11 (2); SL 2014, ch 239, § 19.



§ 58-24-59 Examination of rating organizations, advisory organizations, joint underwriters, and joint reinsurers--Acceptance of report of official of another state.

58-24-59. Examination of rating organizations, advisory organizations, joint underwriters, and joint reinsurers--Acceptance of report of official of another state. As often as the director deems necessary, the director shall examine each rating organization licensed in this state as provided in §§ 58-24-35 to 58-24-39, inclusive, each advisory organization referred to in § 58-24-53, and each group, association, or other organization referred to in § 58-24-57. The cost of any examination shall be paid by the rating organization, advisory organization, or group, association or other organization examined. The officers, manager, agents, and employees of the rating organization, advisory organization, or group, association, or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. In lieu of the above, the director may accept the report of an examination made by the insurance supervisory official of another state. No rating organization examined may be reimbursed from the examination fund.

Source: SL 1966, ch 111, ch 15, § 12; SL 2014, ch 239, § 20.



§ 58-24-60 Repealed.

58-24-60. Repealed by SL 1986, ch 22, § 36



§ 58-24-61 Violation of chapter--Penalties.

58-24-61. Violation of chapter--Penalties. The director may, if the director finds that any person or organization has violated any provision of this chapter, issue an order which imposes a penalty of not more than five hundred dollars for each violation, but if the director finds a violation to be willful the director may impose a penalty of not more than five thousand dollars for each violation. The penalties may be in addition to any other penalty provided by law or order of the director issued pursuant to this chapter.

Source: SL 1966, ch 111, ch 15, § 16; SL 2014, ch 239, § 21.



§ 58-24-62 Suspension of license of rating organization or insurer.

58-24-62. Suspension of license of rating organization or insurer. The director may suspend the license of any rating organization or insurer that fails to comply with an order of the director after the time prescribed for an appeal therefrom has expired or the order has been affirmed on appeal. The director may determine when a suspension of license becomes effective. Any suspension remains in effect for the period fixed by the director, or until the order upon which the suspension is based is modified, rescinded, or reversed.

Source: SL 1966, ch 111, ch 15, § 16; SL 2014, ch 239, § 22.



§ 58-24-63 Written order of director for imposition of penalty and suspension of license--Hearing, notice, findings.

58-24-63. Written order of director for imposition of penalty and suspension of license--Hearing, notice, findings. No penalty shall be imposed and no license shall be suspended or revoked except upon a written order of the director, stating his findings, made after a hearing held upon not less than ten days' written notice to such person or organization specifying the alleged violation.

Source: SL 1966, ch 111, ch 15, § 16.



§ 58-24-64 Request for hearing on order or decision--Notice--Affirmance, reversal, or modification.

58-24-64. Request for hearing on order or decision--Notice--Affirmance, reversal, or modification. Any insurer or rating organization aggrieved by any order or decision of the director made without a hearing, may, within thirty days after notice of the order to the insurer or organization, make written request to the director for a hearing thereon. The director shall issue a notice of hearing pursuant to chapter 1-26 within twenty days after receipt of a request and shall give not less than ten days' written notice of the time and place of the hearing. Within a reasonable time after the hearing the director shall affirm, reverse, or modify the director's previous action, specifying the reasons therefor. Pending the hearing and decision thereon the director may suspend or postpone the effective date of the director's previous action.

Source: SL 1966, ch 111, ch 15, § 17 (1); SL 2014, ch 239, § 23.



§ 58-24-65 Rehearing and appeal from order of director.

58-24-65. Rehearing and appeal from order of director. Any order or decision of the director in proceedings arising under this chapter shall be subject to rehearing and review on appeal in the same manner and by the same procedure as provided by chapter 1-26, and such procedure shall be exclusive of all other remedies.

Source: SL 1966, ch 111, ch 15, § 17 (2).



§ 58-24-66 Notice required for filing for workers' compensation insurance.

58-24-66. Notice required for filing for workers' compensation insurance. At least fifteen days before any rating organization makes a loss cost filing required by § 58-24-10 for workers' compensation insurance, the rating organization shall give the director of the Division of Insurance notice of its intent to make a loss cost filing.

Source: SL 1990, ch 401, § 1; SL 1993, ch 362, § 4.



§ 58-24-67 Notice to workers' compensation purchaser organizations.

58-24-67. Notice to workers' compensation purchaser organizations. Within thirty days of receipt of a notice pursuant to § 58-24-66, the director of the Division of Insurance shall schedule an informal hearing and send notice of the intent to conduct the informal hearing to organizations of purchasers of workers' compensation insurance and insurers who have registered with the director to receive such notices.

Source: SL 1990, ch 401, § 2; SL 1993, ch 362, § 5.



§ 58-24-68 "Exempt commercial policyholder" defined.

58-24-68. "Exempt commercial policyholder" defined. For the purposes of §§ 58-24-68 to 58-24-74, inclusive, the term, exempt commercial policyholder, means any person who applies for or procures any kind of property casualty insurance, except title or workers' compensation insurance, through the use of a risk manager employed or retained by such person, and meets at least two of the following qualifications:

(1) Has purchased the insurance with aggregate premiums in the sum of at least one hundred thousand dollars during the most recently completed calendar year;

(2) Has a net worth of at least ten million dollars as reported in the policyholder's most recently issued financial statement, reviewed or audited by an independent certified public accountant;

(3) Has annual net revenues or net sales of at least ten million dollars as reported in the policyholder's most recently issued financial statement, reviewed or audited by an independent certified public accountant;

(4) Employs at least one hundred full-time employees, either individually or, if the policyholder is a member of an affiliated group, collectively with all members of the affiliated group;

(5) Has, if the policyholder is a nonprofit organization, an annual operating budget of at least two million five hundred thousand dollars for the most recently completed calendar or fiscal year, whichever applies;

(6) Has, if the policyholder is a public entity, an operating budget of at least ten million dollars for the most recently completed calendar or fiscal year, whichever applies; or

(7) Has, if the policyholder is a municipality, a population of at least twenty thousand.
Source: SL 2004, ch 307, § 1.



§ 58-24-69 "Risk manager" defined.

58-24-69. "Risk manager" defined. For the purposes of §§ 58-24-68 to 58-24-74, inclusive, the term, risk manager, means an employee of the exempt commercial policyholder, or a third-party consultant retained by the policyholder who provides skilled services in loss prevention, loss reduction, or risk and insurance coverage analysis, and the purchase of insurance, and who possesses at least one of the following credentials:

(1) A bachelor's or higher degree in risk management issued by an accredited college or university;

(2) A designation as a chartered property and casualty underwriter issued by the American Institute for Chartered Property and Casualty Underwriters and Insurance Institute of America;

(3) A designation as an associate in risk management issued by the American Institute for Chartered Property and Casualty Underwriters and Insurance Institute of America;

(4) A designation as a certified risk manager issued by the National Alliance for Insurance Education and Research;

(5) A designation as a fellow in risk management or RIMS fellow issued by the Global Risk Management Institute; or

(6) At least seven years of experience in one or more of the following areas of commercial property and casualty insurance:

(a) Risk financing;

(b) Claims administration;

(c) Loss prevention; or

(d) Risk and insurance coverage analysis.
Source: SL 2004, ch 307, § 2.



§ 58-24-70 Exemption from rate and form filing requirements for policy issued to exempt commercial policyholder--Disclosure requirements.

58-24-70. Exemption from rate and form filing requirements for policy issued to exempt commercial policyholder--Disclosure requirements. An insurer issuing a policy to an exempt commercial policyholder is exempt, except as provided for in §§ 58-24-68 to 58-24-74, inclusive, from the rate filing requirements of chapter 58-24 and the form filing requirements of § 58-11-12. At the time of soliciting an exempt commercial policyholder to purchase insurance, the insurance producer, or the insurer in the case of a direct procurement from the insurer, shall disclose to the policyholder and the policyholder's risk manager, on a form created by the insurer, that a premium or rate may be quoted or a policy form may be used that is not subject to the rate and form filing requirements of the Division of Insurance.

Source: SL 2004, ch 307, § 3.



§ 58-24-71 Third-party consultant disclosure requirements.

58-24-71. Third-party consultant disclosure requirements. If a third-party consultant is retained by the exempt commercial policyholder to act as the policyholder's risk manager when a quote for insurance is delivered to the policyholder, the consultant shall disclose, in writing, the existence of any commission, fee, or contingency arrangement the third-party consultant has with the insurer.

Source: SL 2004, ch 307, § 4.



§ 58-24-72 Promulgation of rules.

58-24-72. Promulgation of rules. The director may promulgate rules, pursuant to chapter 1-26, to carry out the provisions of §§ 58-24-68 to 58-24-74, inclusive, to ensure that insurers make policyholders aware of their exempt status and that insurers keep separate records of exempt policies. The rules may include certification, record keeping, and notices.

Source: SL 2004, ch 307, § 5.



§ 58-24-73 Insurer to maintain and provide copies of disclosures--Examination.

58-24-73. Insurer to maintain and provide copies of disclosures--Examination. The insurer shall maintain copies of the disclosures required by §§ 58-24-68 to 58-24-73, inclusive. The copies are subject to examination. The insurer shall provide the copies to the division upon request as provided by this title.

Source: SL 2004, ch 307, § 6.



§ 58-24-74 Insurer to maintain records relating to insurance sales to exempt commercial policyholder--Examination by director.

58-24-74. Insurer to maintain records relating to insurance sales to exempt commercial policyholder--Examination by director. Any insurer who sells any kind of insurance to an exempt commercial policyholder shall maintain records relating to the insurance sales as required by §§ 58-24-68 to 58-24-74, inclusive. At a minimum, the records shall include: any data, statistics, rates, rating plans, rating systems, and underwriting rules used in underwriting and issuing such policies; claims-made policy forms; annual experience data on each risk insured, including written premiums, written premiums at a manual rate, paid losses, outstanding losses, loss adjustment expenses, underwriting expenses, underwriting profits, and profits from contingencies; and complaint information required under South Dakota law.

The insurer shall maintain the records for five years. The insurer shall make such records available for examination by the director at any reasonable hour.

Source: SL 2004, ch 307, § 7.



§ 58-24-75 Premium increase prohibited for certain accidents involving law enforcement, emergency, or snow removal personnel--Exception.

58-24-75. Premium increase prohibited for certain accidents involving law enforcement, emergency, or snow removal personnel--Exception. No insurer may increase the premium or rate of an insured at policy issuance, during the term of a policy, or at renewal because of an accident if the insured was lawfully engaged in the performance of official duties as a law enforcement officer, firefighter, emergency medical technician, or operator of emergency snow removal equipment, if the operation of the emergency snow removal equipment is in response to a request from and in support of a law enforcement officer, firefighter, or emergency medical technician for any accident:

(1) That occurred while the law enforcement officer, firefighter, emergency medical technician, or operator of emergency snow removal equipment was lawfully engaged in the performance of official duties; and

(2) That occurred while the law enforcement officer, firefighter, emergency medical technician, or operator of emergency snow removal equipment was driving an emergency vehicle; and

(3) For which the law enforcement officer, firefighter, emergency medical technician, or operator of emergency snow removal equipment furnishes notice to the insurer that the accident occurred under circumstances identified in subdivisions (1) and (2) of this section.
This section is not applicable to commercial lines policies. Any premium or rate increase in violation of this section, which is made erroneously and does not constitute a continuing business practice of the insurer, may not be the basis of any disciplinary action by the division against the insurer if the insurer refunds any excess premium promptly upon discovery of the error or upon request by the insured.

Source: SL 2007, ch 181, § 3; SL 2008, ch 162, § 2; SL 2014, ch 240, § 1.






Chapter 25 - Title Insurance Rates And Policies

§ 58-25-1 Application of chapter.

58-25-1. Application of chapter. This chapter applies to all kinds and classes of insurance which insure or guarantee titles to real or leasehold property or any estate therein, or against loss by reason of defects, encumbrances, liens, or charges on real or leasehold property or any estate therein; or which insure or guarantee the validity, priority and status of real and leasehold property liens and estates; or which insure or guarantee the correctness and sufficiency of searches for instruments, liens, charges or other matters affecting the title to real or leasehold property or any estate therein. Any person making such guarantees or issuing such insurance shall be deemed to be engaged in the business of title insurance and is hereinafter referred to as "insurer."

Source: SL 1966, ch 111, ch 14, § 1.



§ 58-25-2 Making of rates--Provisions governing.

58-25-2. Making of rates--Provisions governing. All rates shall be made in accordance with the provisions of §§ 58-25-3 to 58-25-6, inclusive.

Source: SL 1966, ch 111, ch 14, § 2.



§ 58-25-3 Reasonableness and adequacy of rates.

58-25-3. Reasonableness and adequacy of rates. Rates shall be reasonable and adequate for the class of risks to which they apply.

Source: SL 1966, ch 111, ch 14, § 2 (1).



§ 58-25-4 Unfair discrimination in rates prohibited.

58-25-4. Unfair discrimination in rates prohibited. Rates shall not discriminate unfairly between risks involving essentially the same hazards and expense elements.

Source: SL 1966, ch 111, ch 14, § 2 (2).



§ 58-25-5 Grouping of guarantees by classification for rate-making.

58-25-5. Grouping of guarantees by classification for rate-making. Guarantees may be grouped by classification for the establishment of rates and minimum premiums. A special or unusual guarantee, more hazardous to the insurer than ordinary title guarantees because of an alleged irregularity or a difference in interpretation or application of law which might affect marketability of title, may be classified individually and separately according to the circumstances peculiar to each case.

Source: SL 1966, ch 111, ch 14, § 2 (4).



§ 58-25-6 Matters considered in making rates.

58-25-6. Matters considered in making rates. Due consideration will be given to past and prospective loss experiences within and outside the state, reasonable margin for profit and contingencies, cost of participating insurance, percentage to be allocated to reserve, operating expenses and all other relevant factors fairly attributable to the business of title insurance.

Source: SL 1966, ch 111, ch 14, § 2 (3).



§ 58-25-7 Schedule of rates or premiums--Filing with director--Contents.

58-25-7. Schedule of rates or premiums--Filing with director--Contents. Every insurer must file with the director, any manual or schedule of rates or premiums which it proposes to use, together with any rules or regulations governing the setting or making of such rates or premiums, and indicate the character or extent of coverage contemplated under such rates and premiums, except that insurers need not include rates or premiums for a special or unusual guarantee as defined in § 58-25-5, and such rates or premiums may be classified individually and separately according to the circumstances peculiar to each case.

Source: SL 1966, ch 111, ch 14, § 3 (1).



§ 58-25-8 Contracts, policies, or guarantees required to be filed with director, exceptions.

58-25-8. Contracts, policies, or guarantees required to be filed with director, exceptions. Every insurer must file with the director, all forms of contracts, policies, or guarantees of insurance with any and all types of modifications thereof, except as to special or unusual risks, which it proposes to use.

Source: SL 1966, ch 111, ch 14, § 3 (2).



§ 58-25-9 Change in rates or premiums or in contract forms--Filing with and approval by director required.

58-25-9. Change in rates or premiums or in contract forms--Filing with and approval by director required. No change in rates or premiums or in the forms of contracts, policies, or guarantees of insurance shall be permitted to any insurer, unless and until a report indicating such change is filed and approved by the director.

Source: SL 1966, ch 111, ch 14, § 3 (3).



§ 58-25-10 Filing of rates and policies--Approval or disapproval by director.

58-25-10. Filing of rates and policies--Approval or disapproval by director. Any filing made pursuant to §§ 58-25-7 to 58-25-9, inclusive, shall be approved by the director, unless he finds that such filing does not meet the requirements of this chapter or shall otherwise be contrary to law. As soon as reasonably possible after the filing has been made, the director shall, in writing, approve or disapprove the same; provided, however, that, if such filing has not been disapproved by the director within fifteen days from the date of filing, or within thirty days if such period be extended in writing by the director during the first fifteen days, it shall be deemed approved, and the rates, contracts, or other subject matter of such filing may be put into effect by the insurer at the expiration of such waiting period. In the event the director disapproves any filing, he shall specify in what respect he finds that such filing does not meet the requirements of this chapter or is otherwise contrary to law.

Source: SL 1966, ch 111, ch 14, § 3 (4).



§ 58-25-11 Finding of director that prior approved filing does not comply with law--Hearing on request--Affirmance or modification of prior action.

58-25-11. Finding of director that prior approved filing does not comply with law--Hearing on request--Affirmance or modification of prior action. If at any time after the approval of a filing, the director should find that the filing does not meet the requirements of §§ 58-25-7 to 58-25-10, inclusive, or is otherwise contrary to law, or if any party having an interest in such filing should make complaint in writing, setting forth specific and reasonable causes for complaint to the director, or if any insurer, upon notice of disapproval by the director of a filing pursuant to this section, should so request, the director shall hold a hearing within thirty days and shall give notice of the hearing in writing to all parties in interest. The director may confirm, modify, change or rescind any previous action, if warranted by the facts shown at the hearing.

Source: SL 1966, ch 111, ch 14, § 3 (5).



§ 58-25-12 Issuance of contract, policy, or guarantee of insurance contrary to filings prohibited--Special risks excepted--Misdemeanor.

58-25-12. Issuance of contract, policy, or guarantee of insurance contrary to filings prohibited--Special risks excepted--Misdemeanor. No insurer shall make or issue any contract, policy, or guarantee of insurance except in accordance with filings approved as provided in § 58-25-10, except as to special or unusual risks for which no filing has been provided in §§ 58-25-7 and 58-25-8. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 14, § 3 (6); SL 1978, ch 359, § 2.



§ 58-25-13 Deviations, rebates, and discounts prohibited.

58-25-13. Deviations, rebates, and discounts prohibited. Every insurer shall hold to the rates or premiums as approved by the director and may not deviate therefrom nor allow to or for the account of any insured a rebate or discount on the rates or premiums payable. As compensation for procuring business, an insurer may pay or allow a commission to any licensed insurance producer of the insurer.

Source: SL 1966, ch 111, ch 14, § 3 (7); SL 2001, ch 286, § 133.



§ 58-25-14 Exchange of information and experience data--Consultation as to rate-making.

58-25-14. Exchange of information and experience data--Consultation as to rate-making. In order to further more equitable establishment and adjustment of rates and premiums and forms of contracts, policies, or guarantees of insurance, the director and every insurer may exchange information and experience data with each other, and with the insurance supervisory officials and insurers in other states and with national organizations and associations and may consult and cooperate with them in respect to rate- and premium-making and forms of contracts, policies, and guarantees of insurance.

Source: SL 1966, ch 111, ch 14, § 3 (8).



§ 58-25-15 False or misleading information as misdemeanor.

58-25-15. False or misleading information as misdemeanor. No person or organization shall knowingly give false or misleading information to the director, to any insurer or to any other person which will in any manner affect the proper determination of rates or premiums, or the proper issuance of a contract, policy, or guarantee of insurance. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 14, § 5; SL 1978, ch 359, § 2.



§ 58-25-16 Countersignature by agent or abstracter of county required--Violation as misdemeanor.

58-25-16. Countersignature by agent or abstracter of county required--Violation as misdemeanor. No insurance company shall issue any policy of title insurance or certificate of title or other guarantee of title, covering any property located within the State of South Dakota, unless the same is countersigned by a person, partnership, or corporation, who has met the requirements of §§ 36-13-8 and 36-13-10 in the county in which the real property is located, or maintains an abstract plant in the county where the real property is located and meets the requirements of chapter 36-13. A violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 14, § 4; SL 1978, ch 359, § 2; SL 1979, ch 345.



§ 58-25-17 Violation of chapter--Imposition of penalties by director.

58-25-17. Violation of chapter--Imposition of penalties by director. The director may, if he finds that any person or organization has violated any provision of this chapter, impose a penalty of not more than two hundred fifty dollars for each such violation, but, if he finds such violation to be willful he may impose a penalty of not more than one thousand dollars for each such violation. Such penalties may be in addition to any other penalty provided by law.

Source: SL 1966, ch 111, ch 14, § 6 (1).



§ 58-25-18 Suspension of license of insurer--Failure to comply with order of director--Time of taking effect--Duration.

58-25-18. Suspension of license of insurer--Failure to comply with order of director--Time of taking effect--Duration. The director may suspend the license of any insurer who fails to comply with any lawful order of the director within the time limited by such order, or any extension thereof which the director may grant. The director shall not suspend the license of any insurer for failure to comply with an order until the time prescribed for an appeal therefrom has expired or, if any appeal has been taken, until such order has been affirmed. The director may determine when a suspension of license shall become effective, and it shall remain in effect for a period fixed by him, unless he modifies or rescinds such suspension, or until the order upon which such suspension is based is modified, rescinded, or reversed.

Source: SL 1966, ch 111, ch 14, § 6 (2).



§ 58-25-19 Written order of director for imposition of penalty and suspension of license--Hearing, notice, findings.

58-25-19. Written order of director for imposition of penalty and suspension of license--Hearing, notice, findings. No penalty shall be imposed and no license shall be suspended except upon written order of the director, stating his findings, made after a hearing held upon not less than ten days' written notice to such person or insurer and specifying the alleged violation.

Source: SL 1966, ch 111, ch 14, § 6 (3).



§ 58-25-20 Conduct of hearings before director.

58-25-20. Conduct of hearings before director. Hearings before the director as to matters under this chapter shall be conducted in accordance with chapter 1-26.

Source: SL 1966, ch 111, ch 14, § 7 (1); SL 1978, ch 359, § 16.



§ 58-25-21 Repealed.

58-25-21. Repealed by SL 2015, ch 259, § 3.



§ 58-25-22 Title insurance company to maintain reserve--Amount.

58-25-22. Title insurance company to maintain reserve--Amount. A title insurance company shall establish and maintain a statutory premium reserve of not less than an amount computed in accordance with this section. The statutory premium reserve shall consist of the aggregate of the statutory premium reserve on January 1, 2002, and:

(1) A sum equal to twenty-four cents for each one thousand dollars of net retained liability under each title insurance policy written for less than five hundred thousand dollars after January 1, 2002; and

(2) A sum equal to twelve cents for each one thousand dollars of net retained liability under each title insurance policy written for five hundred thousand dollars or greater after January 1, 2002.
Source: SL 2002, ch 239, § 1.



§ 58-25-23 Reserves restored to net profits over twenty-year period--Amortization rate.

58-25-23. Reserves restored to net profits over twenty-year period--Amortization rate. The aggregate of the amounts set aside in this reserve in any calendar year pursuant to § 58-25-22 shall be released from the reserve and restored to net profits over a period of twenty years at an amortization rate not to exceed the following formula: thirty-five percent of the aggregate sum on July first of the year next succeeding the year of addition; fifteen percent of the aggregate sum on July first of each of the succeeding two years; ten percent of the aggregate sum on July first of the next succeeding year; three percent of the aggregate sum on July first of each of the next three succeeding years; two percent of the aggregate sum on July first of each of the next three succeeding years; and one percent of the aggregate sum on July first of each of the next succeeding ten years.

Source: SL 2002, ch 239, § 2.



§ 58-25-24 Calculation of adjusted statutory or unearned premium reserve.

58-25-24. Calculation of adjusted statutory or unearned premium reserve. The insurer shall calculate an adjusted statutory or unearned premium reserve as of the year of first application of § 58-25-22. The adjusted reserve must be calculated as if § 58-25-22 had been in effect for each year beginning twenty years before the year of first application of § 58-25-22. For purposes of this calculation, the balance of the reserve as of that date is considered to be zero. If the adjusted reserve so calculated exceeds the aggregate amount set aside for statutory or unearned premiums in the insurer's most recent annual statement filed with the director, the insurer shall, out of total charges for policies of title insurance, increase its statutory or unearned premium reserve by an amount equal to one-sixth of that excess in each of the succeeding six years, beginning with the calendar year that includes the year of first application of § 58-25-22 until the entire excess has been added.

Source: SL 2002, ch 239, § 3.



§ 58-25-25 Adjusted reserves restored to net profits or equity.

58-25-25. Adjusted reserves restored to net profits or equity. The aggregate of the amounts set aside in this reserve in any calendar year as adjustments to the insurer's statutory or unearned premium reserve pursuant to § 58-25-24 shall be released from the reserve and restored to net profits, or equity if the additions required by § 58-25-24 reduced equity directly, over a period not exceeding ten years pursuant to the following table:

For purposes of this section, year is the calendar year following the year of first application of § 55-25-22. Source: SL 2002, ch 239, § 4.



§ 58-25-26 Title insurer to maintain known claim reserve--Amount.

58-25-26. Title insurer to maintain known claim reserve--Amount. A title insurer shall establish and maintain a known claim reserve in an amount estimated to be sufficient to cover all unpaid losses, claims, and allocated loss adjustment expenses arising under title insurance policies, guaranteed certificates of title, guaranteed searches, and guaranteed abstracts of title and all unpaid losses, claims, and allocated loss adjustment expenses for which the title insurer may be liable and for which the title insurer has received notice by or on behalf of the insured, holder of a guarantee or escrow, or security depositor.

Source: SL 2002, ch 239, § 5.



§ 58-25-27 Supplemental reserve to cover liabilities.

58-25-27. Supplemental reserve to cover liabilities. A supplemental reserve shall be established consisting of any other reserves necessary, when taken in combination with the reserves required by §§ 58-25-22 to 58-25-27, inclusive, to cover the company's liabilities with respect to all losses, claims, and loss adjustment expenses.

Source: SL 2002, ch 239, § 6.






Chapter 26 - Valuation Of Assets, Liabilities And Reserves

§ 58-26-1 Assets allowed in determination of financial condition.

58-26-1. Assets allowed in determination of financial condition. In any determination of the financial condition of an insurer, there shall be allowed as assets only such assets as are owned by the insurer and which consist of:

(1) Cash in the possession of the insurer, or in transit under its control, and including the true balance of any deposit in a solvent bank or trust company;

(2) Investments, securities, properties, and loans acquired or held in accordance with this title and in connection therewith the following items:

(a) Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest;

(b) Declared and unpaid dividends on shares of stock, unless such amount has otherwise been allowed as an asset;

(c) Interest due or accrued upon a collateral loan in an amount not to exceed one year's interest thereon;

(d) Interest due or accrued on deposits in solvent banks and trust companies, and interest due or accrued on other assets, if such interest is in the judgment of the director a collectible asset;

(e) Interest due or accrued on a mortgage loan, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but in no event may interest accrued for a period in excess of eighteen months be allowed as an asset;

(f) Rent due or accrued on real property if such rent is not in arrears for more than three months, and rent more than three months in arrears if the payment of such rent be adequately secured by property held in the name of the tenant and conveyed to the insurer as collateral;

(g) The unaccrued portion of taxes paid prior to the due date on real property;

(3) Premium notes, policy loans, and other policy assets and liens on policies and certificates of life insurance and annuity contracts and accrued interest thereon, in an amount not exceeding the legal reserve and other policy liabilities carried on each individual policy;

(4) The net amount of uncollected and deferred premiums and annuity considerations in the case of a life insurer;

(5) Premiums in the course of collection, other than for life insurance, not more than three months past due, less commissions payable thereon. The foregoing limitation does not apply to premiums payable directly or indirectly by the United States government or by any of its instrumentalities;

(6) Installment premiums other than life insurance premiums to the extent of the unearned premium reserve carried on the policy to which premiums apply;

(7) Notes and like written obligations not past due, taken for premiums other than life insurance premiums, on policies permitted to be issued on such basis, to the extent of the unearned premium reserves carried thereon;

(8) The full amount of reinsurance recoverable by a ceding insurer from a solvent reinsurer and which reinsurance is authorized under this title;

(9) Amounts receivable by an assuming insurer representing funds withheld by a solvent ceding insurer under a reinsurance treaty;

(10) Deposits or equities recoverable from underwriting associations, syndicates, and reinsurance funds, or from any suspended banking institution, to the extent deemed by the director available for the payment of losses and claims and at values to be determined by the director;

(11) Data and word processing machines used in the insurer's business. However, the original cost of the system shall be at least one thousand dollars but may not be more than three percent of the admitted assets of the insurer. Such cost shall be amortized over a period not to exceed five years;

(12) All assets, whether or not consistent with the provisions of this section, as may be allowed pursuant to the annual statement form approved by the director for the kinds of insurance to be reported upon therein;

(13) Goodwill arising from acquisitions and mergers occurring after January 1, 2001;

(14) Other assets, not inconsistent with the provisions of this section, deemed by the director to be available for the payment of losses and claims at values to be determined by the director.
Source: SL 1966, ch 111, ch 5, § 1; SL 1978, ch 364; SL 1983, ch 376, § 1; SL 2001, ch 283, § 1; SL 2004, ch 308, § 1.



§ 58-26-2 Valuation of bonds or other evidences of debt--Method of calculation.

58-26-2. Valuation of bonds or other evidences of debt--Method of calculation. All bonds or other evidences of debt having a fixed term and rate of interest held by an insurer may, if amply secured and not in default as to principal or interest, be valued as follows:

(1) If purchased at par, at the par value;

(2) If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made, or in lieu of such method, according to such accepted method of valuation as is approved by the director;

(3) Purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, plus actual brokerage, transfer, postage, or express charges paid in the acquisition of such securities;

(4) Unless otherwise provided by valuation established or approved by the director, no such security shall be carried at above the call price for the entire issue during any period within which the security may be so called.

The director shall have full discretion in determining the method of calculating values according to the rules set forth in this section.

Source: SL 1966, ch 111, ch 5, § 12.



§ 58-26-3 Valuation of securities other than evidences of debt.

58-26-3. Valuation of securities other than evidences of debt. Securities, other than those referred to in § 58-26-2, held by an insurer, shall be valued, in the discretion of the director, at their market value, or at their appraised value, or at prices determined by him as representing their fair market value.

Source: SL 1966, ch 111, ch 5, § 13 (1).



§ 58-26-4 Preferred or guaranteed stocks--Method of computing value approved by director.

58-26-4. Preferred or guaranteed stocks--Method of computing value approved by director. Preferred or guaranteed stocks or shares while paying full dividends may be carried at a fixed value in lieu of market value, at the discretion of the director and in accordance with such method of computation as he may approve.

Source: SL 1966, ch 111, ch 5, § 13 (2).



§ 58-26-5 Real property acquired pursuant to mortgage loan or contract for sale--Restriction as to valuation.

58-26-5. Real property acquired pursuant to mortgage loan or contract for sale--Restriction as to valuation. Real property acquired pursuant to a mortgage loan or contract for sale, in the absence of a recent appraisal deemed by the director to be reliable, shall not be valued at an amount greater than the unpaid principal of the defaulted loan or contract at the date of such acquisition, together with any taxes and expenses paid or incurred in connection with such acquisition, and the cost of improvements thereafter made by the insurer and any amounts thereafter paid by the insurer on assessments levied for improvements in connection with the property.

Source: SL 1966, ch 111, ch 5, § 14 (1).



§ 58-26-6 Purchase money mortgage on real property--Restriction as to valuation.

58-26-6. Purchase money mortgage on real property--Restriction as to valuation. Purchase money mortgages on real property referred to in § 58-26-5 shall be valued in an amount not exceeding the acquisition cost of the real property covered thereby or ninety per cent of the fair value of such real property, whichever is less.

Source: SL 1966, ch 111, ch 5, § 15.



§ 58-26-7 Appraisal for valuation of other real property.

58-26-7. Appraisal for valuation of other real property. Real property held by an insurer, other than that described in § 58-26-5, shall not be valued at an amount in excess of fair value as determined by recent appraisal. If valuation is based on an appraisal more than three years old, the director may at his discretion call for and require a new appraisal in order to determine fair value.

Source: SL 1966, ch 111, ch 5, § 14 (2).



§ 58-26-8 Personal property acquired pursuant to chattel mortgage--Restriction as to valuation.

58-26-8. Personal property acquired pursuant to chattel mortgage--Restriction as to valuation. Personal property acquired pursuant to chattel mortgages made in accordance with §§ 58-27-45 to 58-27-47, inclusive, shall not be valued at an amount greater than the unpaid balance of principal on the defaulted loan at the date of acquisition, together with taxes and expenses incurred in connection with such acquisition, or the fair value of such property, whichever amount is the lesser.

Source: SL 1966, ch 111, ch 5, § 14 (3).



§ 58-26-9 Valuation not to be inconsistent with approved method.

58-26-9. Valuation not to be inconsistent with approved method. No valuations under §§ 58-26-2 to 58-26-8, inclusive, shall be inconsistent with any applicable valuation or method then currently formulated or approved by the national association of insurance commissioners or its successor organization.

Source: SL 1966, ch 111, ch 5, § 16.



§ 58-26-10 Assets not allowed in determining financial condition.

58-26-10. Assets not allowed in determining financial condition. In addition to assets impliedly excluded by other provisions of this title, the following expressly may not be allowed as assets in any determination of the financial condition of an insurer:

(1) Goodwill, except goodwill permitted by § 58-26-1, trade names, and other like intangible assets;

(2) Advances to officers, other than policy loans, whether secured or not, and advances to employees, representatives, insurance producers, and other persons on personal security only;

(3) Stock of such insurer, owned by it, or any material equity therein or loans secured thereby, or any material proportionate interest in such stock acquired or held through the ownership by such insurer of an interest in another firm, corporation, or business unit;

(4) Furniture, fixtures, furnishings, safes, vehicles, libraries, stationery, literature, and supplies, except in the case of title insurers such materials and plants as the insurer is expressly authorized to invest in under this title and except, in the case of any insurer, such personal property as the insurer is permitted to hold pursuant to this title, or which is acquired through foreclosure of chattel mortgages or which is reasonably necessary for the maintenance and operation of real estate lawfully acquired and held by the insurer other than real estate used by it for home office, branch office, and similar purposes;

(5) The amount, if any, by which the aggregate book value of investments as carried in the ledger assets of the insurer exceeds the aggregate value thereof as determined under this title.
Source: SL 1966, ch 111, ch 5, § 3; SL 2001, ch 286, § 134; SL 2004, ch 308, § 2.



§ 58-26-10.1 Radio and television facilities allowable as assets.

58-26-10.1. Radio and television facilities allowable as assets. If an investment pursuant to § 58-27-51 is in the assets of a separate business of ownership and operation of a radio station, television station, or community antenna television system, duly licensed by the federal communications commission and in which the insurer is authorized to engage under the provisions of its articles of incorporation, whether such assets or property are real, personal, or mixed, then in determining the value of such investments the actual value, but not exceeding the cost thereof, reduced by reasonable depreciation allowances, of the towers, and transmission cables equipment, used exclusively in such separate business and accounts receivable not over thirty days old, generated therein, shall be counted notwithstanding the provisions of subdivision 58-26-10(4).

Source: SDCL, § 58-27-51 as added by SL 1974, ch 317.



§ 58-26-11 Capital stock and liabilities chargeable against assets.

58-26-11. Capital stock and liabilities chargeable against assets. In any determination of the financial condition of an insurer, capital stock and liabilities to be charged against its assets shall include:

(1) The amount of its capital stock outstanding, if any;

(2) The amount, estimated consistently with the provisions of this title, necessary to pay all of its unpaid losses and claims incurred on or prior to the date of statement, whether reported or unreported, together with the expenses of adjustment or settlement thereof;

(3) With reference to life insurance, annuity contracts, and disability and accidental death benefits:

(a) The amount of reserves on life insurance policies and annuity contracts in force, valued according to the tables of mortality, rates of interest, and methods adopted pursuant to this title which are applicable thereto;

(b) Reserves for disability benefits, for both active and disabled lives;

(c) Reserves for accidental death benefits; and

(d) Any additional reserves which may be required by the director consistent with practice formulated or approved by the national association of insurance commissioners, on account of such insurance;

(4) With reference to health insurance, the amount of reserves required pursuant to § 58-26-30;

(5) With reference to insurance other than that specified in subdivisions (3) and (4), and other than title insurance, the amount of reserves equal to the unearned portions of the gross premiums charged on policies in force, computed in accordance with this chapter;

(6) Taxes, expenses, and other obligations due or accrued at the date of the statement.
Source: SL 1966, ch 111, ch 5, § 4.



§ 58-26-12 Assets allowed as deductions from corresponding liabilities.

58-26-12. Assets allowed as deductions from corresponding liabilities. Assets may be allowed as deductions from corresponding liabilities, and liabilities may be charged as deductions from assets, and deductions from assets may be charged as liabilities, in accordance with the form of annual statement applicable to the insurer as prescribed by the director, or otherwise in his discretion.

Source: SL 1966, ch 111, ch 5, § 2.



§ 58-26-13 Repealed.

58-26-13. Repealed by SL 1995, ch 284, § 42



§ 58-26-13.1 Actuarial opinion of property, casualty, and health insurers.

58-26-13.1. Actuarial opinion of property, casualty, and health insurers. Every property and casualty and health insurer doing business in this state shall file with its annual statement an actuarial opinion which complies with the standards and procedures in the National Association of Insurance Commissioners Annual Statement Instructions: Property and Casualty, Title, Life/Accident/Health, Health Maintenance Organizations and Hospital Medical and Dental Service or Indemnity Corporations as adopted by rule promulgated by the director pursuant to chapter 1-26.

Source: SL 1992, ch 349, § 2; SL 1993, ch 357, § 5; SL 1994, ch 375, § 3; SL 1997, ch 293, § 1.



§ 58-26-13.2 Time limit for compliance with actuary opinion requirements.

58-26-13.2. Time limit for compliance with actuary opinion requirements. Each domestic insurer shall comply with §§ 58-26-13.1 and 58-26-44 for the year ending December 31, 1993, and each year thereafter, unless the director permits otherwise.

Each foreign insurer shall comply with §§ 58-26-13.1 and 58-26-44 for the year ending December 31, 1994, and each year thereafter, unless the director permits otherwise.

Source: SL 1992, ch 349, § 4.



§ 58-26-14 to 58-26-29. Repealed.

58-26-14 to 58-26-29. Repealed by SL 1995, ch 284, § 43



§ 58-26-30 Reserve requirements for health insurance.

58-26-30. Reserve requirements for health insurance. For all health insurance policies the insurer shall maintain an active life reserve which shall place a sound value on its liabilities under such policies and be not less than the reserve according to appropriate standards set forth in regulations issued by the director and, in no event, less in the aggregate than the prorata gross unearned premiums for such policies.

Source: SL 1966, ch 111, ch 5, § 7.



§ 58-26-31 Reserve for outstanding losses under liability insurance and workers' compensation.

58-26-31. Reserve for outstanding losses under liability insurance and workers' compensation. An insurer shall maintain a reserve for outstanding losses under insurance against loss or damage from accident to or injuries suffered by an employee or other person and for which the insured is liable and which shall be computed as provided by §§ 58-26-32 to 58-26-35, inclusive.

Source: SL 1966, ch 111, ch 5, § 8.



§ 58-26-32 Reserve for workers' compensation claims under policies written in three years preceding.

58-26-32. Reserve for workers' compensation claims under policies written in three years preceding. For all workers' compensation claims under policies written in the three years immediately preceding the date as of which the statement is made, the reserve required by § 58-26-31 shall be calculated in accordance with the Annual Statement Instructions Manual prescribed by the National Association of Insurance Commissioners as adopted by rule by the director pursuant to chapter 1-26. But in any event, the reserve may not be less than the present value at four percent interest of the determined and the estimated unpaid compensation claims under policies written during the three-year period.

Source: SL 1966, ch 111, ch 5, § 8 (4); SL 1995, ch 284, § 44.



§ 58-26-33 Reserve for workers' compensation claims under policies written more than three years preceding.

58-26-33. Reserve for workers' compensation claims under policies written more than three years preceding. For all workers' compensation claims under policies written more than three years prior to the date as of which the statement is made, the reserve required by § 58-26-31 shall be the present value at four per cent interest of the determined and the estimated future payments.

Source: SL 1966, ch 111, ch 5, § 8 (3).



§ 58-26-34 Reserve for liability policies written during three years preceding.

58-26-34. Reserve for liability policies written during three years preceding. For all liability policies written during the three years immediately preceding the date as of which the statement is made, the reserve required by § 58-26-31 shall be calculated in accordance with the Annual Statement Instructions Manual prescribed by the National Association of Insurance Commissioners as adopted by rule by the director pursuant to chapter 1-26. But in any event, the reserve may not be less than the determined and estimated unpaid claims under policies written during the three-year period. For all liability policies written more than three years prior to the date as of which the statement is made, the reserves required by § 58-26-31 shall be determined and estimated unpaid claims.

Source: SL 1966, ch 111, ch 5, § 8 (2); SL 1995, ch 284, § 45.



§ 58-26-35 Maintaining a reserve for outstanding losses under credit insurance policies.

58-26-35. Maintaining a reserve for outstanding losses under credit insurance policies. An insurer shall maintain a reserve for outstanding losses under credit insurance policies in accordance with the Annual Statement Instructions Manual prescribed by the National Association of Insurance Commissioners as adopted by rule by the director pursuant to chapter 1-26. But in any event, the reserve may not be less than the determined and estimated unpaid claims on all policies.

Source: SL 1966, ch 111, ch 5, § 8 (1); SL 1995, ch 284, § 46.



§ 58-26-36 Unearned premium reserve--Insurers required to maintain.

58-26-36. Unearned premium reserve--Insurers required to maintain. As to insurance against loss or damage to property, except as provided in § 58-26-41, and as to all general casualty insurance and surety insurance, every insurer shall maintain an unearned premium reserve on all policies in force.

Source: SL 1966, ch 111, ch 5, § 5 (1).



§ 58-26-37 Unearned premium reserve--Computation--Use of table.

58-26-37. Unearned premium reserve--Computation--Use of table. The director may require that reserves required by § 58-26-36 shall be equal to the unearned portions of the gross premiums in force after deducting applicable reinsurance in solvent insurers as computed on each respective risk from the policy's date of issue. If the director does not so require, the portions of the gross premium in force, less applicable reinsurance in solvent insurers, to be held as an unearned premium reserve, shall be computed according to the following table:

Term for which policy was written



§ 58-26-38 Unearned premium reserve--Computation on a prorata basis.

58-26-38. Unearned premium reserve--Computation on a prorata basis. In lieu of computation according to the table in § 58-26-37, the insurer at its option may compute all of the reserves required by § 58-26-36 on a monthly or more frequent prorata basis.

Source: SL 1966, ch 111, ch 5, § 5 (3).



§ 58-26-39 Change in method of computation of unearned premium reserve--Approval of director required.

58-26-39. Change in method of computation of unearned premium reserve--Approval of director required. After adopting a method for computing the reserve required by § 58-26-36, an insurer shall not change methods without approval of the director.

Source: SL 1966, ch 111, ch 5, § 5 (4).



§ 58-26-40 Unearned premium reserve provisions inapplicable to title insurance.

58-26-40. Unearned premium reserve provisions inapplicable to title insurance. Sections 58-26-36 to 58-26-39, inclusive, do not apply to title insurance.

Source: SL 1966, ch 111, ch 5, § 5 (5).



§ 58-26-41 Unearned premium reserve on marine and transportation insurance.

58-26-41. Unearned premium reserve on marine and transportation insurance. As to marine and transportation insurance, the entire amount of premiums on trip risks not terminated shall be deemed unearned; and the director may require the insurer to carry a reserve equal to one hundred percent of premiums on trip risks written during the month ended as of the date of statement.

Source: SL 1966, ch 111, ch 5, § 6.



§ 58-26-42 Repealed.

58-26-42. Repealed by SL 2002, ch 239, § 7



§ 58-26-43 Increase of inadequate reserves.

58-26-43. Increase of inadequate reserves. If loss experience shows that an insurer's loss reserves, however computed or estimated, are inadequate, the director shall require the insurer to maintain loss reserves in such increased amount as is needed to make them adequate.

Source: SL 1966, ch 111, ch 5, § 9.



§ 58-26-44 Application of chapter.

58-26-44. Application of chapter. This chapter applies to all persons doing an insurance business notwithstanding any provision in this title exempting them from the insurance laws of this state.

Source: SL 1992, ch 349, § 3.



§ 58-26-44.1 Definition of terms in §§ 58-26-45 to 58-26-105.

58-26-44.1. Definition of terms in §§ 58-26-45 to 58-26-105. Terms used in §§ 58-26-45 to 58-26-105, inclusive, apply on or after the operative date of the valuation manual and mean:

(1) "Accident and health insurance," a contract that incorporates morbidity risk and provides protection against economic loss resulting from accident, sickness, or medical conditions and as may be specified in the valuation manual;

(2) "Appointed actuary," a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required pursuant to § 58-26-55.1;

(3) "Company," an entity, which:

(a) Has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and has at least one policy in force or on claim; or

(b) Has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance, or deposit-type contracts in this state;

(4) "Deposit-type contract," a contract that does not incorporate mortality or morbidity risks and as may be specified in the valuation manual;

(5) "Life insurance," a contract that incorporates mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual;

(6) "NAIC," the National Association of Insurance Commissioners;

(7) "Policyholder behavior," any action a policyholder, contract holder, or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this chapter including, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract;

(8) "Principle-based valuation," a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with §§ 58-26-98 to 58-26-100, inclusive, as specified in the valuation manual;

(9) "Qualified actuary," an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and who meets the requirements specified in the valuation manual;

(10) "Tail risk," a risk that occurs either where the frequency of low probability events is higher than expected under a normal probability distribution or where there are observed events of very significant size or magnitude;

(11) "Valuation manual," the manual of valuation instructions adopted by the NAIC as specified in this chapter and as approved by the director pursuant to rules promulgated pursuant to chapter 1-26.
Source: SL 2015, ch 254, § 1.



§ 58-26-45 Valuation of reserve liabilities for policies and contracts issued before operative date of valuation manual--Calculating reserves.

58-26-45. Valuation of reserve liabilities for policies and contracts issued before operative date of valuation manual--Calculating reserves. The director shall annually value the reserve liabilities for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state issued on or after July 1, 1995, and prior to the operative date of the valuation manual. In calculating the reserves, the director may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves required of any foreign or alien company, the director may accept any valuation made by the insurance supervisory official of any state or other jurisdiction if the valuation complies with the minimum standard provided by this chapter.

The provisions in §§ 58-26-56 to 58-26-84, inclusive, apply to all policies and contracts, as appropriate, subject to this chapter issued on or after July 1, 1995, and prior to the operative date of the valuation manual. The provisions set forth in §§ 58-26-91 to 58-26-100, inclusive, do not apply to any such policies and contracts.

The minimum standard for the valuation of policies and contracts issued prior to July 1, 1995, is that provided by the laws in effect immediately prior to that date.

Source: SL 1995, ch 284, § 1; SL 2015, ch 254, § 2.



§ 58-26-45.1 Adoption of NAIC valuation manual of instruction--Valuation of reserve liabilities for contracts issued after operative date of valuation manual.

58-26-45.1. Adoption of NAIC valuation manual of instruction--Valuation of reserve liabilities for contracts issued after operative date of valuation manual. The director may, by rules promulgated pursuant to chapter 1-26, adopt the manual of valuation instruction adopted by the NAIC after the NAIC notifies the director that the valuation manual is operative. After the director adopts the NAIC valuation manual of instruction, the director shall annually value, or cause to be valued, the reserve liabilities, hereinafter called reserves, for all outstanding life insurance contracts, annuity and pure endowment contracts, accident and health contracts, and deposit-type contracts of every company issued on or after the operative date of the valuation manual. In lieu of the valuation of the reserves required of a foreign or alien company, the director may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided pursuant to this chapter.

The provisions in §§ 58-26-91 to 58-26-100, inclusive, shall apply to all policies and contracts issued on or after the operative date of the valuation manual.

Source: SL 2015, ch 254, § 3.



§ 58-26-46 Annual opinion of qualified actuary required--Promulgation of rules.

58-26-46. Annual opinion of qualified actuary required--Promulgation of rules. Any life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the director are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The director shall promulgate rules pursuant to chapter 1-26 to specify the policies and contracts for which an opinion is required and to define the specifics of this opinion and add any other items deemed to be necessary to its scope.

Source: SL 1995, ch 284, § 2.



§ 58-26-47 Opinion required as to adequacy of reserves to provide for company's obligations.

58-26-47. Opinion required as to adequacy of reserves to provide for company's obligations. Any life insurance company shall also annually include in the opinion required by §§ 58-26-46 to 58-26-50, inclusive, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the director by rules promulgated pursuant to chapter 1-26, if considered in light of the assets held by the company with respect to the reserves and related actuarial items, including the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including the benefits under and expenses associated with the policies and contracts.

Source: SL 1995, ch 284, § 3.



§ 58-26-48 Promulgation of rules for establishing higher reserves.

58-26-48. Promulgation of rules for establishing higher reserves. The director may provide by rules promulgated pursuant to chapter 1-26 for a transition period for establishing any higher reserves which the qualified actuary considers necessary in order to render the opinion required by §§ 58-26-46 to 58-26-50, inclusive.

Source: SL 1995, ch 284, § 4.



§ 58-26-49 Form and substance of actuary's opinion.

58-26-49. Form and substance of actuary's opinion. Each opinion required by §§ 58-26-47 and 58-26-48 shall be governed by the following provisions:

(1) A memorandum, in form and substance acceptable to the director as specified by rules promulgated pursuant to chapter 1-26, shall be prepared to support each actuarial opinion;

(2) If the insurance company fails to provide a supporting memorandum at the request of the director within a period specified or the director determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the rules or is otherwise unacceptable to the director, the director may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum as is required by the director.
Source: SL 1995, ch 284, § 5.



§ 58-26-50 Provisions governing submission of actuary's opinion.

58-26-50. Provisions governing submission of actuary's opinion. Any opinion required by §§ 58-26-46 to 58-26-49, inclusive, shall be governed by the following provisions:

(1) The opinion shall be submitted with the annual statement reflecting the valuation of the reserve liabilities for each year ending on or after December 31, 1995;

(2) The opinion shall apply to any business in force including individual and group health insurance plans, in form and substance acceptable to the director specified by rules promulgated pursuant to chapter 1-26;

(3) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on additional standards as the director may by rules prescribe.
Source: SL 1995, ch 284, § 6.



§ 58-26-51 Opinion submitted by foreign or alien company.

58-26-51. Opinion submitted by foreign or alien company. In the case of an opinion required to be submitted pursuant to §§ 58-26-46 to 58-26-49, inclusive, by a foreign or alien company, the director may accept the opinion filed by that company with the insurance supervisory official of another state if the director determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

Source: SL 1995, ch 284, § 7.



§ 58-26-52 Qualified actuary defined.

58-26-52. Qualified actuary defined. For the purposes of the opinion required by §§ 58-26-46 to 58-26-50, inclusive, qualified actuary means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in rules promulgated pursuant to chapter 1-26.

Source: SL 1995, ch 284, § 8; SL 2015, ch 254, § 4.



§ 58-26-53 Liability of qualified actuary.

58-26-53. Liability of qualified actuary. Except in cases of fraud or willful misconduct, the qualified actuary is not liable for damages to any person, other than the insurance company and the director, for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

Source: SL 1995, ch 284, § 9.



§ 58-26-54 Promulgation of rules defining disciplinary action against company or qualified actuary.

58-26-54. Promulgation of rules defining disciplinary action against company or qualified actuary. The director shall promulgate rules pursuant to chapter 1-26 to define disciplinary action that may be taken by the director against the company or the qualified actuary.

Source: SL 1995, ch 284, § 10.



§ 58-26-55 Confidentiality of material supporting opinion of qualified actuary.

58-26-55. Confidentiality of material supporting opinion of qualified actuary. Any memorandum in support of the opinion, required pursuant to §§ 58-26-46 to 58-26-49, inclusive, and any other material provided by the company to the director in connection with the opinion, shall be kept confidential by the director, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this chapter or by rules promulgated pursuant to this chapter. However, the memorandum or other material may otherwise be released by the director with the written consent of the company or to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the director for preserving the confidentiality of the memorandum or other material. If any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or division or is released by the company to the news media, all portions of the confidential memorandum are no longer confidential.

Source: SL 1995, ch 284, § 11.



§ 58-26-55.1 Opinion of actuary on reserves and related actuarial items to be in accordance with valuation manual.

58-26-55.1. Opinion of actuary on reserves and related actuarial items to be in accordance with valuation manual. (1) Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the director shall annually submit the opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The valuation manual will prescribe the specifics of this opinion including any items deemed to be necessary to its scope.

(2) Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the director, except as exempted in the valuation manual, shall also annually include in the opinion required pursuant to subdivision (1), an opinion of the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including the benefits under and expenses associated with the policies and contracts.

(3) Each opinion required by subdivision (2) is governed by the following provisions:

(a) A memorandum, in form and substance as specified in the valuation manual, and acceptable to the director, shall be prepared to support each actuarial opinion; and

(b) If the insurance company fails to provide a supporting memorandum at the request of the director within a period specified in the valuation manual or the director determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the director, the director may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the director.

(4) Every opinion is governed by the following provisions:

(a) The opinion is in form and substance as specified in the valuation manual and acceptable to the director;

(b) The opinion is submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual;

(c) The opinion applies to all policies and contracts subject to subdivision (2), plus other actuarial liabilities as may be specified in the valuation manual;

(d) The opinion is based on standards adopted from time to time by the Actuarial Standards Board or its successor, and on such additional standards as may be prescribed in the valuation manual;

(e) In the case of an opinion required to be submitted by a foreign or alien company, the director may accept the opinion filed by that company with the insurance supervisory official of another state if the director determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(f) Except in cases of fraud or willful misconduct, the appointed actuary is not liable for damages to any person, other than the insurance company and the director, for any act, error, omission, decision, or conduct with respect to the appointed actuary's opinion;

(g) Disciplinary action by the director against the company or the appointed actuary shall be defined in rules promulgated by the director, pursuant to chapter 1-26.
Source: SL 2015, ch 254, § 5.



§ 58-26-56 Minimum standard for valuation of policies and contracts.

58-26-56. Minimum standard for valuation of policies and contracts. Except as provided in §§ 58-26-64 to 58-26-74, inclusive, and § 58-26-84, the minimum standard for the valuation of policies and contracts issued prior to July 1, 1995, shall be that provided by the laws in effect immediately prior to July 1, 1995. Except as otherwise provided in §§ 58-26-64 to 58-26-74, inclusive, and § 58-26-84, the minimum standard for the valuation of all policies and contracts issued on or after July 1, 1995, shall be the commissioners' reserve valuation methods defined in §§ 58-26-75, 58-26-76, 58-26-81, 58-26-82, and 58-26-84, three and one-half percent interest, or in the case of life insurance policies and contracts, other than annuity and pure endowment contracts, issued on or after July 1, 1973, four percent interest for such policies issued prior to July 1, 1978, five and one-half percent interest for single premium life insurance policies and four and one-half percent interest for all other policies issued on and after July 1, 1978, and the tables provided for in §§ 58-26-57 to 58-26-63, inclusive.

Source: SL 1995, ch 284, § 12; SL 2015, ch 254, § 6.



§ 58-26-57 Mortality tables used for ordinary life insurance policies.

58-26-57. Mortality tables used for ordinary life insurance policies. The tables that shall be used for ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in the policies are: the Commissioners 1941 Standard Ordinary Mortality Table for policies issued prior to the operative date of §§ 58-15-38 and 58-15-42, the Commissioners 1958 Standard Ordinary Mortality Table for policies issued on or after the operative date of §§ 58-15-38 and 58-15-42, and prior to the operative date of §§ 58-15-43.1 to 58-15-43.11, inclusive, provided that for any category of policies issued on female risks, all modified net premiums and present values referred to in this chapter may be calculated according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after the operative date of §§ 58-15-43.1 to 58-15-43.11, inclusive, (i) the Commissioners 1980 Standard Ordinary Mortality Table, or (ii) at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with ten-year select mortality factors, or (iii) any ordinary mortality table, adopted after 1980 by the NAIC, which is approved by rules promulgated pursuant to chapter 1-26 by the director for use in determining the minimum standard of valuation for the policies.

Source: SL 1995, ch 284, § 13; SL 2015, ch 254, § 7.



§ 58-26-58 Mortality tables used for industrial life insurance policies.

58-26-58. Mortality tables used for industrial life insurance policies. The tables that shall be used for all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in the policies are: the 1941 Standard Industrial Mortality Table for policies issued prior to the operative date of § 58-15-38, and for policies issued on or after the operative date, the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the NAIC, that is approved by rules promulgated pursuant to chapter 1-26 by the director for use in determining the minimum standard of valuation for the policies.

Source: SL 1995, ch 284, § 14; SL 2015, ch 254, § 8.



§ 58-26-59 Mortality tables used for individual annuity and pure endowment contracts.

58-26-59. Mortality tables used for individual annuity and pure endowment contracts. The tables that shall be used for individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies are: the 1937 Standard Annuity Mortality Table, or at the option of the company, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the director.

Source: SL 1995, ch 284, § 15.



§ 58-26-60 Mortality tables used for group annuity and pure endowment contracts.

58-26-60. Mortality tables used for group annuity and pure endowment contracts. The tables that shall be used for group annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies are: the Group Annuity Mortality Table for 1951, any modification of the table approved by the director or at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

Source: SL 1995, ch 284, § 16.



§ 58-26-61 Disability tables used for total and permanent disability.

58-26-61. Disability tables used for total and permanent disability. The tables that shall be used for total and permanent disability benefits in or supplementary to ordinary policies or contracts are: for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates adopted after 1980 by the NAIC, that are approved by rules promulgated pursuant to chapter 1-26 by the director for use in determining the minimum standard of valuation for the policies; for policies or contracts issued on or after January 1, 1961, and prior to January 1, 1966, either of the tables or, at the option of the company, the Class (3) Disability Table (1926) and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies.

Source: SL 1995, ch 284, § 17; SL 2015, ch 254, § 9.



§ 58-26-62 Tables used for accidental death benefits.

58-26-62. Tables used for accidental death benefits. The tables that shall be used for accidental death benefits in or supplementary to policies issued on or after January 1, 1966, are: the 1959 Accidental Death Benefits Table or any accidental death benefits table adopted after 1980 by the NAIC, that is approved by rules promulgated pursuant to chapter 1-26 by the director for use in determining the minimum standard of valuation for the policies; for policies issued on or after January 1, 1961, and prior to January 1, 1966, either table or, at the option of the company, the Inter-Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table for calculating the reserves for life insurance policies.

Source: SL 1995, ch 284, § 18; SL 2015, ch 254, § 10.



§ 58-26-63 Tables to be approved by director.

58-26-63. Tables to be approved by director. The tables for group life insurance, life insurance issued on the substandard basis, and other special benefits shall be approved by the director.

Source: SL 1995, ch 284, § 19.



§ 58-26-64 Minimum standard of valuation for individual annuity and pure endowment contracts and group annuity and pure endowment contracts on or after July 1, 1995.

58-26-64. Minimum standard of valuation for individual annuity and pure endowment contracts and group annuity and pure endowment contracts on or after July 1, 1995. Except as provided in §§ 58-26-71 to 58-26-74, inclusive, the minimum standard of valuation for individual annuity and pure endowment contracts issued on or after July 1, 1995, and for annuities and pure endowments purchased on or after July 1, 1995, under group annuity and pure endowment contracts, are the commissioners' reserve valuation methods defined in §§ 58-26-75 and 58-26-76 and the tables and interest rates set forth in §§ 58-26-65 to 58-26-69, inclusive.

Source: SL 1995, ch 284, § 20; SL 2015, ch 254, § 11.



§ 58-26-65 Tables used for individual annuity and pure endowment contracts issued prior to July 1, 1978--Interest.

58-26-65. Tables used for individual annuity and pure endowment contracts issued prior to July 1, 1978--Interest. The tables that shall be used for individual annuity and pure endowment contracts issued prior to July 1, 1978, excluding any disability and accidental death benefits in the contracts are: the 1971 Individual Annuity Mortality Table or any modification of this table approved by the director, and six percent interest for single premium immediate annuity contracts, and four percent interest for all other individual annuity and pure endowment contracts.

Source: SL 1995, ch 284, § 21.



§ 58-26-66 Tables used for individual single premium immediate annuity contracts issued on or after July 1, 1978--Interest.

58-26-66. Tables used for individual single premium immediate annuity contracts issued on or after July 1, 1978--Interest. The tables that shall be used for individual single premium immediate annuity contracts issued on or after July 1, 1978, excluding any disability and accidental death benefits in the contracts are: the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the NAIC that is approved by rules promulgated pursuant to chapter 1-26 by the director for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the director, and seven and one-half percent interest.

Source: SL 1995, ch 284, § 22; SL 2015, ch 254, § 12.



§ 58-26-67 Tables used for individual annuity and pure endowment contracts issued on or after July 1, 1978--Interest.

58-26-67. Tables used for individual annuity and pure endowment contracts issued on or after July 1, 1978--Interest. The tables that shall be used for individual annuity and pure endowment contracts issued on or after July 1, 1978, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in the contracts are: the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted after 1980 by the NAIC, that is approved by rules promulgated pursuant to chapter 1-26 by the director for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the director, and five and one-half percent interest for single premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other individual annuity and pure endowment contracts.

Source: SL 1995, ch 284, § 23; SL 2015, ch 254, § 13.



§ 58-26-68 Tables used for annuities and pure endowments purchased under group contracts prior to July 1, 1978--Interest.

58-26-68. Tables used for annuities and pure endowments purchased under group contracts prior to July 1, 1978--Interest. The tables that shall be used for all annuities and pure endowments purchased prior to July 1, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under the contracts are: the 1971 Group Annuity Mortality Table or any modification of this table approved by the director, and six percent interest.

Source: SL 1995, ch 284, § 24.



§ 58-26-69 Tables used for annuities and pure endowments purchased under group contracts after July 1, 1978--Interest.

58-26-69. Tables used for annuities and pure endowments purchased under group contracts after July 1, 1978--Interest. The tables that shall be used for all annuities and pure endowments purchased on or after July 1, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under the contracts are: the 1971 Group Annuity Mortality Table, or any group annuity mortality table adopted after 1980 by the NAIC, that is approved by rules promulgated pursuant to chapter 1-26 by the director for use in determining the minimum standard of valuation for annuities and pure endowments, or any modification of these tables approved by the director, and seven and one-half percent interest.

Source: SL 1995, ch 284, § 25; SL 2015, ch 254, § 14.



§ 58-26-70 Written notice of election to comply with provisions of §§ 58-26-64 to 58-26-69, inclusive--Operative date.

58-26-70. Written notice of election to comply with provisions of §§ 58-26-64 to 58-26-69, inclusive--Operative date. After July 1, 1973, any company may file with the director a written notice of its election to comply with the provisions of §§ 58-26-64 to 58-26-69, inclusive, after a specified date before January 1, 1979, which is the operative date of §§ 58-26-64 to 58-26-69, inclusive, for the company. However, if a company does not elect to comply, the operative date of §§ 58-26-64 to 58-26-69, inclusive, for the company is January 1, 1979.

Source: SL 1995, ch 284, § 26.



§ 58-26-71 Calendar year statutory valuation interest rates defined.

58-26-71. Calendar year statutory valuation interest rates defined. The interest rates used in determining the minimum standard for the valuation of life insurance policies issued in a particular calendar year, on or after the operative date of §§ 58-15-43.1 to 58-15-43.11, inclusive; individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1983; annuities and pure endowments purchased in a particular calendar year on or after January 1, 1983, under group annuity and pure endowment contracts; and the net increase, if any, in a particular calendar year after January 1, 1983, in amounts held under guaranteed interest contracts; shall be the calendar year statutory valuation interest rates as defined in this section.

(1) The calendar year statutory valuation interest rates, "I", shall be determined as follows and the results rounded to the nearer one-quarter of one percent:

(a) For life insurance,

I = .03 + W(R1 - .03) +
W
(R2 - .09);
2

(b) For single premiums immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I = .03 + W(R - .03)

where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate defined in §§ 58-26-71 to 58-26-74, inclusive, and W is the weighting factor defined in §§ 58-26-71 to 58-26-74, inclusive;

(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subdivision (b), the formula for life insurance stated in subdivision (a) applies to annuities and guaranteed interest contracts with guarantee durations in excess of ten years and the formula for single premium immediate annuities stated in subdivision (b) applies to annuities and guaranteed interest contracts with guarantee duration of ten years or less;

(d) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in subdivision (b) applies;

(e) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in subdivision (b) applies.

(2) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for life insurance policies is equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, using the reference interest rate defined in 1979, and shall be determined for each subsequent calendar year regardless of when §§ 58-15-43.1 to 58-15-43.11, inclusive, became operative.
Source: SL 1995, ch 284, § 27; SL 2015, ch 254, § 15.



§ 58-26-72 Weighting factors.

58-26-72. Weighting factors. The weighting factors referred to in the formulas stated in § 58-26-71 are given in the following tables:

(1) Weighting factors for life insurance:

10 or less

.50

.45

.35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

(2) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options: .80

(3) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in subdivision (2) above, shall be as specified in tables (a), (b), and (c) below, according to the rules and definitions in (d), (e), and (f) below:

(a) For annuities and guaranteed interest contracts valued on an issue year basis:

A

B

C

(b) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in (a) above increased by:

Plan Type

(c) For annuities and guaranteed interest contracts valued on an issue year basis other than those with no cash settlement options which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than twelve months beyond the valuation date, the factors shown in table (a) or derived in table (b) increased by:

Plan Type

(d) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guaranteed duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(e) Plan type as used in the above tables is defined as follows:

(i) Plan Type A: At any time policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without adjustment but in installments over five years or more, or (3) as an immediate life annuity, or (4) no withdrawal permitted.

(ii) Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without adjustment but in installments over five years or more or (3) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without adjustment in a single sum or installments over less than five years.

(iii) Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(f) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in § § 58-26-71 to 58-26-74, inclusive, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

Source: SL 1995, ch 284, § 28.



§ 58-26-73 "Reference interest rate" defined.

58-26-73. "Reference interest rate" defined. Reference interest rate referred to in § 58-26-71 is defined as follows:

(1) For all life insurance, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June thirtieth of the calendar year next preceding the year of issue, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.;

(2) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or year of purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.;

(3) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subdivision (2), with guarantee duration in excess of ten years, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.;

(4) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subdivision (2), with guarantee duration of ten years or less, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.;

(5) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.;

(6) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in subdivision (2), the average over a period of twelve months, ending on June thirtieth of the calendar year of the change in the fund, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.
Source: SL 1995, ch 284, § 29.



§ 58-26-74 Alternative method for determination of reference interest rate.

58-26-74. Alternative method for determination of reference interest rate. If the Monthly Average of the Composite Yield on Seasoned Corporate Bonds is no longer published by Moody's Investors Service, Inc., or if the NAIC determines that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the NAIC and approved by rules promulgated pursuant to chapter 1-26 by the director, may be substituted.

Source: SL 1995, ch 284, § 30; SL 2015, ch 254, § 16.



§ 58-26-75 Valuation of reserves--Policies providing for uniform amount of insurance and requiring payment of uniform premiums--Policies providing varying amounts of insurance or varying premiums--Certain group annuity and pure endowment contracts maintained by employers--Disability and accidental death benefits--Other benefits.

58-26-75. Valuation of reserves--Policies providing for uniform amount of insurance and requiring payment of uniform premiums--Policies providing varying amounts of insurance or varying premiums--Certain group annuity and pure endowment contracts maintained by employers--Disability and accidental death benefits--Other benefits. Except as otherwise provided in §§ 58-26-76, 58-26-81, 58-26-82, and 58-26-84, reserves according to the commissioners' reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of future guaranteed benefits provided for by the policies, over the then present value of any future modified net premiums of the policies. The modified net premiums for any policy shall be the uniform percentage of the respective contract premiums for the benefits such that the present value, at the date of issue of the policy, of all the modified net premiums shall be equal to the sum of the then present value of the benefits provided for by the policy and the excess of subdivision (1) over subdivision (2) as follows:

(1) A net level annual premium equal to the present value, at the date of issue, of the benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of a policy on which a premium falls due. However, the net level annual premium may not exceed the net level annual premium on the nineteen year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of the policy;

(2) A net one year term premium for the benefits provided for in the first policy year.

Any life insurance policy issued on or after January 1, 1986, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, the reserve according to the commissioners' reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined in this chapter as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than the excess premium shall, except as otherwise provided in §§ 58-26-81 and 58-26-82, be the greater of the reserve as of the policy anniversary calculated as described in the preceding paragraph and the reserve as of the policy anniversary calculated as described in that paragraph, but with (i) the value defined in subdivision (1) of that paragraph being reduced by fifteen percent of the amount of excess first year premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on the date as an endowment, and (iv) the cash surrender value provided on the date being considered as an endowment benefit. In making the above comparison, the mortality and interest bases stated in §§ 58-26-56 to 58-26-63, inclusive, and §§ 58-26-71 to 58-26-74, inclusive, shall be used.

Reserves according to the commissioners' reserve valuation method for: (i) life insurance policies providing for varying amount of insurance or requiring the payment of varying premiums; (ii) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as of January 1, 1995; (iii) disability and accidental death benefits in all policies and contracts; and (iv) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of the preceding paragraphs of this section.

Source: SL 1995, ch 284, § 31; SL 2015, ch 254, § 17.



§ 58-26-76 Valuation of reserves for certain annuity or pure endowment contracts.

58-26-76. Valuation of reserves for certain annuity or pure endowment contracts. This section applies to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as of January 1, 1995.

Reserves according to the commissioners' annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in the contracts, are the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by the contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from the future gross considerations, required by the terms of the contract, that become payable prior to the end of the respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate or rates, specified in the contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of the contract to determine nonforfeiture values.

Source: SL 1995, ch 284, § 32.



§ 58-26-77 Minimum aggregate reserves for life insurance policies.

58-26-77. Minimum aggregate reserves for life insurance policies. No company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after July 1, 1995, may be less than the aggregate reserves calculated in accordance with the methods set forth in §§ 58-26-75, 58-26-76, 58-26-81, 58-26-82, and 58-26-83 and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for the policies. The aggregate reserves for all policies, contracts, and benefits may not be less than the aggregate reserves determined by the appointed actuary to be necessary to give the opinion required by §§ 58-26-46 to 58-26-55, inclusive.

Source: SL 1995, ch 284, § 33; SL 2015, ch 254, § 18.



§ 58-26-78 Standards for calculating reserves for policies and contracts issued prior to July 1, 1995.

58-26-78. Standards for calculating reserves for policies and contracts issued prior to July 1, 1995. Reserves for policies and contracts issued prior to July 1, 1995, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for all the policies and contracts than the minimum reserves required by the laws in effect immediately prior to July 1, 1995.

Source: SL 1995, ch 284, § 34; SL 2015, ch 254, § 19.



§ 58-26-79 Standards for calculating reserves for policies, contracts or benefits issued on or after July 1, 1995.

58-26-79. Standards for calculating reserves for policies, contracts or benefits issued on or after July 1, 1995. Reserves for any category of policies, contracts, or benefits as established by the director, issued on or after July 1, 1995, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for any category than those calculated according to the minimum standard provided in this chapter, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, may not be greater than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided in the policies or contracts.

Source: SL 1995, ch 284, § 35; SL 2015, ch 254, § 20.



§ 58-26-80 Company's greater standard of valuation may be lowered with director approval.

58-26-80. Company's greater standard of valuation may be lowered with director approval. Any company which adopts any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this chapter may, with the approval of the director, adopt any lower standard of valuation, but not lower than the minimum provided by this chapter. However, for the purposes of this section and §§ 58-26-78 and 58-26-79, the holding of additional reserves previously determined by the appointed actuary to be necessary to render the opinion required by §§ 58-26-46 to 58-26-55, inclusive, is not considered to be the adoption of a higher standard of valuation.

Source: SL 1995, ch 284, § 36; SL 2015, ch 254, § 21.



§ 58-26-81 Determining minimum reserve when gross premium charged is less than the valuation net premium.

58-26-81. Determining minimum reserve when gross premium charged is less than the valuation net premium. If in any contract year the gross premium charged by any company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for the policy or contract is the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this section and § 58-26-82 are those standards stated in §§ 58-26-56 to 58-26-63, inclusive, and §§ 58-26-71 to 58-26-74, inclusive.

Source: SL 1995, ch 284, § 37; SL 2015, ch 254, § 22.



§ 58-26-82 Application of §§ 58-26-75 and 58-26-81 to certain life insurance policies issued on or after January 1, 1986.

58-26-82. Application of §§ 58-26-75 and 58-26-81 to certain life insurance policies issued on or after January 1, 1986. If for any life insurance policy issued on or after January 1, 1986, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, the foregoing provisions of § 58-26-81 and this section shall be applied as if the method actually used in calculating the reserve for the policy were the method described in § 58-26-75, ignoring the second paragraph of § 58-26-75. The minimum reserve at each policy anniversary of a policy shall be the greater of the minimum reserve calculated in accordance with § 58-26-75, including the second paragraph of that section, and the minimum reserve calculated in accordance with § 58-26-81 and this section.

Source: SL 1995, ch 284, § 38.



§ 58-26-83 Requirements for reserves for life insurance providing for future premium determination or for reserves undeterminable under methods in § 58-26-75, 58-26-76, 58-26-81, or 58-26-82.

58-26-83. Requirements for reserves for life insurance providing for future premium determination or for reserves undeterminable under methods in § 58-26-75, 58-26-76, 58-26-81, or 58-26-82. Any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of a nature that the minimum reserves cannot be determined by the methods described in §§ 58-26-75, 58-26-76, 58-26-81, and 58-26-82, the reserves which are held under any plan must:

(1) Be appropriate in relation to the benefits and the pattern of premiums for that plan; and

(2) Be computed by a method which is consistent with the principles of this Standard Valuation Law, as determined by rules promulgated by the director pursuant to chapter 1-26.
Source: SL 1995, ch 284, § 39.



§ 58-26-84 Promulgation of rules for minimum standards applicable to health plans issued on or after July 1, 1995 and before operative date of valuation manual.

58-26-84. Promulgation of rules for minimum standards applicable to health plans issued on or after July 1, 1995 and before operative date of valuation manual. The director shall promulgate rules pursuant to chapter 1-26 for containing the minimum standards applicable to the valuation of health plans, including disability, sickness, and accident, issued on or after July 1, 1995, and prior to the operative date of the valuation manual. For accident and health insurance contracts issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required pursuant to § 58-26-45.1.

Source: SL 1995, ch 284, § 40; SL 2015, ch 254, § 23.



§ 58-26-85 Repealed.

58-26-85. Repealed by SL 2015, ch 254, § 24.



§ 58-26-86 Actuarial opinion summary to be filed with property, casualty, and health insurers' annual statement.

58-26-86. Actuarial opinion summary to be filed with property, casualty, and health insurers' annual statement. Each property and casualty and health insurer domiciled in this state shall file with the insurer's annual statement an actuarial opinion summary written by the company's appointed actuary which complies with the National Association of Insurance Commissioners annual statement instructions: property and casualty, title, life/accident/health, health maintenance organizations, and hospital medical and dental service or indemnity corporations as adopted by rules promulgated by the director pursuant to chapter 1-26.

A company licensed, but not domiciled in this state, shall provide the actuarial opinion summary upon request.

Source: SL 2009, ch 271, § 41.



§ 58-26-87 Actuarial report and workpapers to support actuarial opinion.

58-26-87. Actuarial report and workpapers to support actuarial opinion. The actuarial report and underlying workpapers as required by the National Association of Insurance Commissioners annual statement instructions, as adopted by rules promulgated by the director pursuant to chapter 1-26, shall be prepared to support each actuarial opinion.

Source: SL 2009, ch 271, § 42.



§ 58-26-88 Preparation of supporting actuarial report or workpapers upon insurer's failure to provide acceptable supporting documents.

58-26-88. Preparation of supporting actuarial report or workpapers upon insurer's failure to provide acceptable supporting documents. If the insurance company fails to provide a supporting actuarial report or workpapers at the request of the director or the director determines that the supporting actuarial report or workpapers provided by the insurance company is otherwise unacceptable, the director may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or workpapers.

Source: SL 2009, ch 271, § 43.



§ 58-26-89 Statement of actuarial opinion to be filed with annual statement--Public document.

58-26-89. Statement of actuarial opinion to be filed with annual statement--Public document. The statement of actuarial opinion shall be provided with the annual statement in accordance with the appropriate National Association of Insurance Commissioners Property and Casualty annual statement instructions: property and casualty, title, life/accident/health, health maintenance organizations and hospital medical and dental service or indemnity corporations as adopted by rules promulgated by the director pursuant to chapter 1-26, and shall be treated as a public document.

Source: SL 2009, ch 271, § 44.



§ 58-26-90 Confidentiality of actuarial report, workpapers, or actuarial opinion summary provided in support of opinion.

58-26-90. Confidentiality of actuarial report, workpapers, or actuarial opinion summary provided in support of opinion. Documents, materials, or other information in the possession or control of the Division of Insurance that are considered an actuarial report, workpapers, or actuarial opinion summary provided in support of the opinion, and any other material provided by the company to the director in connection with the actuarial report, workpapers, or actuarial opinion summary, are confidential and privileged, are not subject to § 1-26-2, 1-27-1, or 58-2-26, are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action.

This section does not limit the director's authority to release the documents to the Actuarial Board for Counseling and Discipline (ABCD) so long as the material is required for the purpose of professional disciplinary proceedings and that the ABCD establishes procedures satisfactory to the director for preserving the confidentiality of the documents, nor does this section limit the director's authority to use the documents, materials, or other information in furtherance of any regulatory or legal action brought as part of the director's official duties.

Source: SL 2009, ch 271, § 45.



§ 58-26-91 Minimum standard of valuation for policies issued on or after operative date of valuation manual.

58-26-91. Minimum standard of valuation for policies issued on or after operative date of valuation manual. For policies issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required pursuant to § 58-26-45.1, except as provided pursuant to § 58-26-95 or 58-26-97.

Source: SL 2015, ch 254, § 25.



§ 58-26-92 Prerequisites for adoption of NAIC valuation manual of instruction.

58-26-92. Prerequisites for adoption of NAIC valuation manual of instruction. The director may not adopt the NAIC valuation manual of instruction until all of the following have occurred:

(1) The valuation manual is adopted by the NAIC by an affirmative vote of at least forty-two members, or three-fourths of the members voting, whichever is greater;

(2) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, is enacted by states representing greater than seventy-five percent of the direct premiums written as reported in the following annual statements submitted for 2008: life, accident, and health annual statements; health annual statements; or fraternal annual statements;

(3) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, is enacted by at least forty-two of the following fifty-five jurisdictions: The fifty states of the United States, American Samoa, the American Virgin Islands, the District of Columbia, Guam, and Puerto Rico.
Source: SL 2015, ch 254, § 26.



§ 58-26-93 Adoption of change to valuation manual.

58-26-93. Adoption of change to valuation manual. The director may approve a change to the valuation manual pursuant to rules promulgated pursuant to chapter 1-26 when the change to the valuation manual is adopted by the NAIC by an affirmative vote representing:

(1) At least three-fourths of the members of the NAIC voting, but not less than a majority of the total membership; and

(2) Members of the NAIC representing jurisdictions totaling greater than seventy-five percent of the direct premiums written as reported in the following annual statements most recently available prior to the vote in subdivision (1) above: life, accident, and health annual statements, health annual statements, or fraternal annual statements.
Source: SL 2015, ch 254, § 27.



§ 58-26-94 Specifications required for adoption of valuation manual.

58-26-94. Specifications required for adoption of valuation manual. The director may adopt the NAIC valuation manual of instruction if the valuation manual specifies the following:

(1) Minimum valuation standards for, and definitions of, the policies or contracts subject to § 58-26-45.1. The minimum valuation standards are:

(a) The commissioner's reserve valuation method for life insurance contracts, other than annuity contracts, subject to § 58-26-45.1;

(b) The commissioners annuity reserve valuation method for annuity contracts subject to § 58-26-45.1; and

(c) Minimum reserves for all other policies or contracts subject to § 58-26-45.1;

(2) Which policies or contracts or types of policies or contracts that are subject to the requirements of a principle-based valuation in § 58-26-98 and the minimum valuation standards consistent with those requirements;

(3) For policies and contracts subject to a principle-based valuation pursuant to §§ 58-26-98 to 58-26-100, inclusive:

(a) Requirements for the format of reports to the director pursuant to subdivision 58-26-99(3), and which shall include information necessary to determine if the valuation is appropriate and in compliance with this chapter;

(b) Assumptions are prescribed for risks over which the company does not have significant control or influence; and

(c) Procedures for corporate governance and oversight of the actuarial function, and a process for appropriate waiver or modification of such procedures;

(4) For policies not subject to a principle-based valuation pursuant to §§ 58-26-98 to 58-26-100, inclusive, the minimum valuation standard shall:

(a) Be consistent with the minimum standard of valuation prior to the operative date of the valuation manual; or

(b) Develop reserves that quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring;

(5) Other requirements, including those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, transition rules, and internal controls; and

(6) The data and form of the data required pursuant to § 58-26-101, with whom the data must be submitted, and may specify other requirements including data analyses and reporting of analyses.
Source: SL 2015, ch 254, § 28.



§ 58-26-95 Exceptions to valuation manual requirements.

58-26-95. Exceptions to valuation manual requirements. In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual is not, in the opinion of the director, in compliance with this chapter, then the company shall, with respect to the requirements, comply with minimum valuation standards prescribed by the director by rules promulgated pursuant to chapter 1-26.

Source: SL 2015, ch 254, § 29.



§ 58-26-96 Qualified actuary engaged by director or by official of another state.

58-26-96. Qualified actuary engaged by director or by official of another state. The director may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any requirement set forth in this chapter. The director may rely upon the opinion, regarding provisions contained within this chapter, of a qualified actuary engaged by the insurance supervisory official of another state, district or territory of the United States. As used in this section, the term, engage, includes employment and contracting.

Source: SL 2015, ch 254, § 30.



§ 58-26-97 Required change in assumption or method and adjustment of reserves.

58-26-97. Required change in assumption or method and adjustment of reserves. The director may require a company to change any assumption or method that in the opinion of the director is necessary in order to comply with the requirements of the valuation manual or this chapter; and the company shall adjust the reserves as required by the director. The director may take other disciplinary action as permitted pursuant to the laws of this state.

Source: SL 2015, ch 254, § 31.



§ 58-26-98 Reserves to be established using principle-based valuation--Conditions.

58-26-98. Reserves to be established using principle-based valuation--Conditions. A company must establish reserves using a principle-based valuation that meets the following conditions for policies or contracts as specified in the valuation manual:

(1) Quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For polices or contracts with significant tail risk, reflects conditions appropriately adverse to quantify the tail risk;

(2) Incorporate assumptions, risk analysis methods, financial models, and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumption or method;

(3) Incorporate assumptions that are derived in one of the following manners:

(a) The assumption is prescribed in the valuation manual;

(b) For an assumption that is not prescribed, the assumption shall be established utilizing the company's available experience, to the extent it is relevant and statistically credible; or to the extent that company data is not available, relevant, or statistically credible, be established utilizing other relevant, statistically credible experience;

(4) Provide margins for uncertainty including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.
Source: SL 2015, ch 254, § 32.



§ 58-26-99 Procedures, controls and report regarding principle-based valuation.

58-26-99. Procedures, controls and report regarding principle-based valuation. A company using a principle-based valuation for one or more policies or contracts subject to §§ 58-26-98 to 58-26-100, inclusive, as specified in the valuation manual shall:

(1) Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual;

(2) Provide to the director and the board of directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. The controls shall be designed to assure that all material risks inherent in the liabilities and associated assets subject to such valuation are included in the valuation, and that valuations are made in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year;

(3) Develop, and file with the director upon request, a principle-based valuation report that complies with standards prescribed in the valuation manual.
Source: SL 2015, ch 254, § 33.



§ 58-26-100 Prescribed formulaic reserve component.

58-26-100. Prescribed formulaic reserve component. A principle-based valuation may include a prescribed formulaic reserve component.

Source: SL 2015, ch 254, § 34.



§ 58-26-101 Data to be submitted as prescribed in valuation manual.

58-26-101. Data to be submitted as prescribed in valuation manual. A company shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the valuation manual.

Source: SL 2015, ch 254, § 35.



§ 58-26-102 Confidential information defined.

58-26-102. Confidential information defined. For purposes of this chapter, confidential information, means:

(1) A memorandum in support of an opinion submitted pursuant to §§ 58-26-46 to 58-26-55.1, inclusive, and any other document, material, and other information, including all working papers, and copies thereof, created, produced, or obtained by or disclosed to the director or any other person in connection with such memorandum;

(2) All documents, materials, and other information, including all working papers, and copies thereof, created, produced, or obtained by or disclosed to the director or any other person in the course of an examination made pursuant to § 58-26-96; provided that if an examination report or other material prepared in connection with an examination made pursuant to chapter 58-3 is not held as private and confidential information pursuant to chapter 58-3, an examination report or other material prepared in connection with an examination made pursuant to § 58-26-96 is not confidential information to the same extent as if such examination report or other material had been prepared pursuant to chapter 58-3;

(3) Any reports, documents, materials, and other information developed by a company in support of, or in connection with, an annual certification by the company pursuant to subdivision 58-26-99(2) evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials, and other information, including all working papers, and copies thereof, created, produced, or obtained by or disclosed to the director or any other person in connection with such reports, documents, materials, and other information;

(4) Any principle-based valuation report developed pursuant to subdivision 58-26-99(3) and any other documents, materials, and other information, including all working papers, and copies thereof, created, produced, or obtained by or disclosed to the director or any other person in connection with such report; and

(5) Any documents, materials, data, and other information submitted by a company pursuant to § 58-26-101, collectively, "experience data," and any other documents, materials, data, and other information, including all working papers, and copies thereof, created or produced in connection with such experience data, in each case that include any potentially company-identifying or personally identifiable information, that is provided to or obtained by the director together with any experience data, the experience materials, and any other documents, materials, data, and other information, including all working papers, and copies thereof, created, produced, or obtained by or disclosed to the director or any other person in connection with such experience materials.
Source: SL 2015, ch 254, § 36.



§ 58-26-103 Confidential information privileged--Use and sharing.

58-26-103. Confidential information privileged--Use and sharing. (1) Except as provided in §§ 58-26-102 to 58-26-104, inclusive, a company's confidential information is confidential by law and privileged, and is not subject to open records, freedom of information, sunshine or other appropriate phrase, is not subject to subpoena and is not subject to discovery or admissible in evidence in any private civil action; provided, however, that the director is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the director's official duties;

(2) Neither the director nor any person who received confidential information while acting under the authority of the director is permitted to testify in any private civil action concerning any confidential information;

(3) In order to assist in the performance of the director's duties, the director may share confidential information:

(a) With other state, federal, and international regulatory agencies and with the NAIC and its affiliates and subsidiaries; and

(b) In the case of confidential information specified in subdivisions 58-26-102(1) and (4) only, with the Actuarial Board for Counseling and Discipline or its successor upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal, and international law enforcement officials;

In the case of (a) and (b), provided that such recipient agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of such documents, materials, data, and other information in the same manner and to the same extent as required for the director;

(4) The director may receive documents, materials, data, and other information, including otherwise confidential and privileged documents, materials, data, or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions and from the Actuarial Board for Counseling and Discipline or its successor and shall maintain as confidential or privileged any document, material, data, or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or other information;

(5) The director may enter into agreements governing sharing and use of information consistent with this section;

(6) No waiver of any applicable privilege or claim of confidentiality in the confidential information occurs as a result of disclosure to the director pursuant to this section or as a result of sharing as authorized in subdivision (3);

(7) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established pursuant to this section is available and enforced in any proceeding in, and in any court of, this state;

(8) For purposes of §§ 58-26-102 to 58-26-104, inclusive, regulatory agency, law enforcement agency, and the NAIC include their employees, agents, consultants, and contractors.
Source: SL 2015, ch 254, § 37.



§ 58-26-104 Exceptions to confidentiality of information.

58-26-104. Exceptions to confidentiality of information. Notwithstanding § 58-26-103, any confidential information specified in subdivisions 58-26-102(1) and (4):

(1) May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted pursuant to §§ 58-26-46 to 58-26-55.1, inclusive, or principle-based valuation report developed pursuant to subdivision 58-26-99(3), by reason of an action required by this chapter or by regulations promulgated hereunder;

(2) May otherwise be released by the director with the written consent of the company; and

(3) Once any portion of a memorandum in support of an opinion submitted pursuant to §§ 58-26-46 to 58-26-55.1, inclusive, or a principle-based valuation report developed pursuant to subdivision 58-26-99(3), is cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report is no longer confidential.
Source: SL 2015, ch 254, § 38.



§ 58-26-105 Exemption of certain forms or product lines of domestic insurer.

58-26-105. Exemption of certain forms or product lines of domestic insurer. The director may exempt specific product forms or product lines of a domestic company that is licensed and doing business only in South Dakota from the requirements of §§ 58-26-91 to 58-26-97, inclusive, provided:

(1) The director has issued an exemption in writing to the company and has not subsequently revoked the exemption in writing; and

(2) The company computes reserves using assumptions and methods used prior to the operative date of the valuation manual in addition to any requirements established by the director and promulgated by regulation.

For any company granted an exemption pursuant to this section, §§ 58-26-46 to 58-26-84, inclusive, are applicable. With respect to any company applying this exemption, any reference to §§ 58-26-91 to 58-26-97, inclusive, found in §§ 58-26-46 to 58-26-84, inclusive, is not applicable.

Source: SL 2015, ch 254, § 39.






Chapter 27 - Loans And Investments Of Insurers

§ 58-27-1 Application of chapter.

58-27-1. Application of chapter. Except for § 58-27-68, this chapter applies to domestic insurers only.

Source: SL 1966, ch 111, ch 6, § 1.



§ 58-27-2 Eligible investments by insurers--Violation as misdemeanor.

58-27-2. Eligible investments by insurers--Violation as misdemeanor. Insurers shall invest in or lend their funds on the security of, and shall hold as invested assets, only eligible investments as prescribed in this chapter. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 6, § 2 (1); SL 1978, ch 359, § 2.



§ 58-27-3 Time of determination of eligibility of investment.

58-27-3. Time of determination of eligibility of investment. Eligibility of an investment shall be determined as of the date of its making or acquisition, except as stated in § 58-27-4, and shall at all times be subject to the aggregate investment limitations set forth in this chapter.

Source: SL 1966, ch 111, ch 6, § 2 (3); SL 1997, ch 294, § 1.



§ 58-27-4 Prior legal investment deemed eligible.

58-27-4. Prior legal investment deemed eligible. Any particular investment held by an insurer on July 1, 1997, and which was a legal investment at the time it was made, and which the insurer was legally entitled to possess immediately prior to July 1, 1997 shall be deemed to be an eligible investment.

Source: SL 1966, ch 111, ch 6, § 2 (2); SL 1997, ch 294, § 2.



§ 58-27-5 Acquisition of ineligible securities or property--Disposition.

58-27-5. Acquisition of ineligible securities or property--Disposition. No provision of this chapter shall prohibit the acquisition by an insurer of other or additional securities or property if received as a dividend or as a lawful distribution of assets, or under a lawful and bona fide agreement of bulk reinsurance, merger, or consolidation. Any investment so acquired which is not otherwise eligible under this chapter shall be disposed of pursuant to §§ 58-27-73 and 58-27-74 if personal property or securities, or pursuant to §§ 58-27-70 to 58-27-72, inclusive, if real property.

Source: SL 1966, ch 111, ch 6, § 3 (3).



§ 58-27-6 Time of investment limitation based on amount of insurer's admitted assets, risk based capital, or capital and surplus.

58-27-6. Time of investment limitation based on amount of insurer's admitted assets, risk based capital, or capital and surplus. Unless otherwise specified, any investment limitation based upon the amount of the insurer's admitted assets, risk based capital, or capital and surplus, shall relate to such admitted assets, risk based capital, or capital and surplus as shown by the insurer's annual statement as of the December thirty-first next preceding date of acquisition of the investment by the insurer, or as shown by a current financial statement filed with the director. For purposes of computing any limitation based upon admitted assets, the insurer shall deduct the following to the extent included in the insurer's admitted assets, from the amount of its admitted assets:

(1) Collateral received in a reverse repurchase transaction or a securities lending transaction;

(2) Cash received in a dollar roll transaction; and

(3) The assets in any separate accounts maintained by the insurer.
Source: SL 1966, ch 111, ch 6, § 2 (4); SL 1997, ch 294, § 3.



§ 58-27-7 Investments required to produce income--Exemptions--Rules.

58-27-7. Investments required to produce income--Exemptions--Rules. No security or investment, other than real and personal property acquired under § 58-27-50; common shares of solvent institutions acquired under § 58-27-23, 58-27-25, 58-27-26, or 58-27-51; investments acquired under § 58-27-103, 58-27-104, or 58-27-111; and mutual funds acquired under subdivision 58-27-17(4) that invest less than ninety percent in bonds, is eligible for acquisition unless it is interest-bearing or interest-accruing or dividend- or income-paying, and the insurer is entitled to receive for its exclusive account and benefit the interest or income accruing thereon. The director of the Division of Insurance may promulgate rules regarding the acquisition of over-the-counter and exchange listed options and financial futures, including the exemption of these securities from the operation of this section.

Source: SL 1966, ch 111, ch 6, § 3 (1); SL 1972, ch 264; SL 1983, ch 376, § 2; SL 1997, ch 294, § 4.



§ 58-27-8 Security or investment ineligible for purchase or exchange at more than market value.

58-27-8. Security or investment ineligible for purchase or exchange at more than market value. No security or investment shall be eligible for purchase or exchange at a price above its market value.

Source: SL 1966, ch 111, ch 6, § 3 (2).



§ 58-27-9 Obligations of United States or Canada.

58-27-9. Obligations of United States or Canada. An insurer may invest in bonds, notes, warrants, and other evidences of indebtedness which are direct obligations of the United States of America or of Canada or for which the full faith and credit of the United States of America or of Canada is pledged for the payment of principal and interest.

Source: SL 1966, ch 111, ch 6, § 6.



§ 58-27-10 Loans guaranteed by United States or Canada.

58-27-10. Loans guaranteed by United States or Canada. An insurer may invest in loans guaranteed as to principal and interest by the United States of America or Canada, or by any agency or instrumentality of the United States or Canada.

Source: SL 1966, ch 111, ch 6, § 7.



§ 58-27-11 Obligations of states, provinces, and political subdivisions.

58-27-11. Obligations of states, provinces, and political subdivisions. An insurer may invest any of its funds in bonds, warrants, or other evidences of indebtedness which are general obligations of, or are secured by pledge of specific revenues by, this state or of any other state of the United States or province of Canada or of any of the political subdivisions or other taxing districts of such states or provinces.

Source: SL 1966, ch 111, ch 6, § 8.



§ 58-27-12 Revenue bonds of states, provinces, and political subdivisions.

58-27-12. Revenue bonds of states, provinces, and political subdivisions. An insurer may invest in bonds, notes, or evidences of indebtedness of any state of the United States or province of Canada, or any political subdivision thereof or any agency or instrumentality of any of the foregoing, which are payable from revenues or earnings specifically pledged for the payment of the principal and interest on such obligations, and for the payment of which a lawful debt service fund or reserve fund has been established and is being maintained.

Source: SL 1966, ch 111, ch 6, § 9.



§ 58-27-12.1 Maximum investments in bonds, warrants, and evidence of indebtedness.

58-27-12.1. Maximum investments in bonds, warrants, and evidence of indebtedness. An insurer may invest up to twenty percent of its admitted assets in any bonds, warrants, or evidence of indebtedness described in §§ 58-27-11 and 58-27-12 and not rated pursuant to § 58-27-108. The valuation of such investments shall be the amortized cost of the investments or the market value of the investments, whichever is less.

Source: SL 2004, ch 309, § 1.



§ 58-27-13 Obligations or stock of federal agencies.

58-27-13. Obligations or stock of federal agencies. An insurer may invest in the obligations, or stock thereof where stated, of the following agencies of the government of the United States of America, whether or not such obligations are guaranteed by such government:

(1) Commodity credit corporation;

(2) Federal intermediate credit banks;

(3) Federal land banks;

(4) Banks for cooperatives;

(5) Federal home loan banks, and stock thereof;

(6) Federal national mortgage association, and stock thereof when acquired in connection with sale of mortgage loans to such association; and

(7) Any other similar agency of the government of the United States of America and of similar financial quality.
Source: SL 1966, ch 111, ch 6, § 10; SL 1979, ch 37, § 7.



§ 58-27-14 Certificates of deposit in federally insured banks.

58-27-14. Certificates of deposit in federally insured banks. An insurer may invest in certificates of deposit in any bank that is a member of the federal deposit insurance corporation.

Source: SL 1966, ch 111, ch 6, § 18; SL 1971, ch 265, § 1; SL 1974, ch 316.



§ 58-27-15 Federally insured savings and loan accounts.

58-27-15. Federally insured savings and loan accounts. To the extent that such an account is insured by the Savings Association Insurance Fund (SAIF), or any successor organizations, an insurer may invest in share or savings accounts of savings and loan and building and loan associations.

Source: SL 1966, ch 111, ch 6, § 21; SL 1971, ch 265, § 2; SL 1982, ch 364; SL 1997, ch 294, § 5.



§ 58-27-15.1 Credit Union accounts.

58-27-15.1. Credit Union accounts. To the extent that such an account is insured by the National Credit Union Share Insurance Fund (NCUSIF), or any successor organizations, an insurer may invest in member accounts of federal or state-chartered credit unions.

Source: SL 1997, ch 294, § 6.



§ 58-27-16 Obligations of international bank and certain development banks for reconstruction and development.

58-27-16. Obligations of international bank and certain development banks for reconstruction and development. An insurer may invest in obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development, by the African Development Bank, or other development banks as approved by and reflected in the securities valuation manual of the National Association of Insurance Commissioners.

Source: SL 1966, ch 111, ch 6, § 11; SL 1989, ch 435.



§ 58-27-17 Investments authorized for insurers.

58-27-17. Investments authorized for insurers. An insurer may invest in:

(1) Bonds, debentures, notes, and other evidences of indebtedness, or participations thereon, issued, assumed, or guaranteed by any solvent institution existing under the laws of the United States of America or Canada, or any state or province thereof, and which bear or accrue interest at a fixed or floating rate;

(2) Secured and unsecured obligations of institutions described in subdivision (1) of this section, bearing or accruing interest at a fixed or floating rate, with mandatory principal and interest due at specified times;

(3) Adjustment, income, or other contingent interest obligations of institutions described in subdivision (1) of this section;

(4) Securities of any (a) open-end or closed-end management type investment company or investment trust fund registered under the Investment Company Act of 1940, as adopted by the director pursuant to rules promulgated pursuant to chapter 1-26, or (b) issuer meeting the requirements of Section 3(c)(1) of the Investment Company Act of 1940, as adopted by the director pursuant to rules promulgated pursuant to chapter 1-26; and

(5) Preferred shares of any solvent institution existing under the laws of the United States of America or Canada, or of any state or province thereof.

If an insurer has an investment in violation of this section, it shall divest itself of the investment pursuant to § 58-27-74.

Source: SL 1966, ch 111, ch 6, § 12 (1); SL 1992, ch 350, § 13; SL 1994, ch 384, § 2; SL 1997, ch 294, § 7.



§ 58-27-18 to 58-27-22. Repealed.

58-27-18 to 58-27-22. Repealed by SL 1992, ch 350, §§ 14 to 18



§ 58-27-23 Nonassessable common stock of corporation--Insurance stocks excepted.

58-27-23. Nonassessable common stock of corporation--Insurance stocks excepted. An insurer may invest in nonassessable common shares, trust certificates, or other equity interests, excluding preferred shares, insurance stocks, or acquisitions subject to subdivision 58-27-17(5) or § 58-27-111, of any solvent institution existing under the laws of the United States of America or Canada, or any state or province thereof.

Source: SL 1966, ch 111, ch 6, § 14; SL 1997, ch 294, § 8.



§ 58-27-24 Stock of solvent insurers meeting requirements.

58-27-24. Stock of solvent insurers meeting requirements. An insurer may invest in the stocks of other solvent insurers formed under the laws of this or another state, which stocks meet the applicable requirements of subdivision 58-27-17(5) and § 58-27-23.

Source: SL 1966, ch 111, ch 6, § 15 (1); SL 1992, ch 350, § 19.



§ 58-27-25 Insurer acquiring controlling interest in another stock insurer--Limitation as to amount.

58-27-25. Insurer acquiring controlling interest in another stock insurer--Limitation as to amount. An insurer may acquire and hold the controlling interest in the outstanding voting stock of another stock insurer formed under the laws of this or another state. All stocks under this section shall be subject to the limitation as to amount as provided in § 58-27-27.

Source: SL 1966, ch 111, ch 6, § 15 (2).



§ 58-27-26 Investments in stock of majority owned subsidiary corporations.

58-27-26. Investments in stock of majority owned subsidiary corporations. With the consent of the director of the Division of Insurance, an insurer may invest in the stock of its majority owned subsidiary insurance corporation; or in the stock of any other majority owned corporation.

Source: SL 1966, ch 111, ch 6, § 16; SL 1969, ch 130; SL 1983, ch 376, § 3.



§ 58-27-27 Maximum amount of investments in stock of majority owned subsidiary, or another insurer or wholly owned subsidiary.

58-27-27. Maximum amount of investments in stock of majority owned subsidiary, or another insurer or wholly owned subsidiary. The insurer's investments in the stock of its majority owned subsidiary insurance corporation under § 58-27-26, together with its investments in insurance stocks under § 58-27-25, may not at any time exceed the amount of the investing insurer's surplus, if a life insurer, or its surplus to policyholders if other than a life insurer. Any investment in a noninsurance majority owned corporation under § 58-27-26 is subject to the limitations under § 58-5A-73.

Source: SL 1966, ch 111, ch 6, § 16; SL 1969, ch 130; SL 1994, ch 385.



§ 58-27-28 Equipment trust obligations or certificates.

58-27-28. Equipment trust obligations or certificates. An insurer may invest in equipment trust obligations or certificates adequately secured and evidencing an interest in transportation equipment, wholly or in part within the United States of America, which obligations or certificates carry the right to receive determined portions of rental, purchase, or other fixed obligatory payments to be made for the use or purchase of such transportation equipment.

Source: SL 1966, ch 111, ch 6, § 12 (5).



§ 58-27-29 Foreign securities--Insurer authorized to do business in foreign country--Limitation as to amount.

58-27-29. Foreign securities--Insurer authorized to do business in foreign country--Limitation as to amount. An insurer authorized to transact insurance in a foreign country may make investments, in aggregate amount not exceeding its deposit and obligations incurred in such country, in securities of or in such country possessing characteristics and of a quality similar to like investments required pursuant to this chapter for investments in the United States of America. Canadian securities eligible for investment under other provisions of this chapter are not subject to this section.

Source: SL 1966, ch 111, ch 6, § 22.



§ 58-27-30 Collateral loans--Pledge of securities--Restricted amount.

58-27-30. Collateral loans--Pledge of securities--Restricted amount. An insurer may lend and thereby invest its funds upon the pledge of securities eligible for investment under this chapter. As of the date made, no such loan shall exceed in amount seventy-five percent of the market value of such collateral pledged. The amount so loaned shall be included pro rata in determining the maximum percentage of funds permitted under this chapter to be invested in the respective categories of securities so pledged.

Source: SL 1966, ch 111, ch 6, § 20.



§ 58-27-31 Policy loans by life insurer--Maximum amount.

58-27-31. Policy loans by life insurer--Maximum amount. A life insurer may lend to its policyholder upon pledge of the policy as collateral security, any sum not exceeding the cash surrender value of the policy; or may lend against pledge or assignment of any of its supplementary contracts or other contracts or obligations, so long as the loan is adequately secured by such pledge or assignment.

Source: SL 1966, ch 111, ch 6, § 19.



§ 58-27-32 Real estate mortgages and deeds of trust.

58-27-32. Real estate mortgages and deeds of trust. An insurer may invest any of its funds in bonds, notes, or other evidences of indebtedness which are secured by first mortgages or deeds of trust on improved unencumbered real property located in the United States.

Source: SL 1966, ch 111, ch 6, § 24 (1).



§ 58-27-33 "Improved real property" defined.

58-27-33. "Improved real property" defined. For the purposes of § 58-27-32, "improved real property" shall constitute only farm lands used for tillage, crop or pasture, and real estate on which permanent improvements, or improvements under construction or in process of construction, suitable for residence, institutional, commercial, or industrial use, are situated.

Source: SL 1966, ch 111, ch 6, § 27.



§ 58-27-34 Interests and restrictions not constituting encumbrances upon improved real property.

58-27-34. Interests and restrictions not constituting encumbrances upon improved real property. Real property shall not be deemed to be encumbered within the meaning of § 58-27-32 by reason of the existence of instruments reserving mineral, oil, timber, or similar rights, rights-of-way, sewer rights, rights in walls, nor by reason of any liens for taxes or assessments not yet due, or on account of liens not delinquent for community recreational facilities, or for the maintenance of community facilities, nor by reason of building restrictions or other restrictive covenants common to the community in which the property is located, nor by liens for service and maintenance of water rights where not delinquent, nor when such real property is subject to lease under which rents or profits are reserved to the owner if in any event the security for the loan or investment is a first lien upon the real property.

Source: SL 1966, ch 111, ch 6, § 28 (1).



§ 58-27-35 Deduction of sum owing on real property but not due or delinquent--Reserved rights not included in fair value of property.

58-27-35. Deduction of sum owing on real property but not due or delinquent--Reserved rights not included in fair value of property. If under any of the exceptions set forth in § 58-27-34 there is any sum owing but not due or delinquent, the total amount of such sum shall be deducted from the amount which otherwise might be loaned on the property. The value of any mineral, oil, timber, or similar right reserved shall not be included in the fair value of the property.

Source: SL 1966, ch 111, ch 6, § 28 (2).



§ 58-27-36 Bonds or notes secured by mortgage or trust deed guaranteed by federal housing administration.

58-27-36. Bonds or notes secured by mortgage or trust deed guaranteed by federal housing administration. An insurer may invest any of its funds in bonds or notes secured by mortgage or trust deed guaranteed or insured by the federal housing administration under the terms of an act of Congress of the United States of June 27, 1934, entitled the "National Housing Act," as amended.

Source: SL 1966, ch 111, ch 6, § 24 (4).



§ 58-27-37 Bonds or notes secured by mortgage or trust deed guaranteed by administrator of veterans' affairs.

58-27-37. Bonds or notes secured by mortgage or trust deed guaranteed by administrator of veterans' affairs. An insurer may invest any of its funds in bonds or notes secured by mortgage or trust deed guaranteed or insured as to principal in whole or in part by the administrator of veterans' affairs pursuant to the provisions of title III of an act of Congress of the United States of June 22, 1944, entitled the "Servicemen's Readjustment Act of 1944," as amended.

Source: SL 1966, ch 111, ch 6, § 24 (5).



§ 58-27-38 Equity of seller of real property in contract for deed--Maximum amount of investment.

58-27-38. Equity of seller of real property in contract for deed--Maximum amount of investment. An insurer may invest any of its funds in the equity of the seller of real property in a contract for deed, covering the entire balance due on a bona fide sale of such property, in amount not to exceed ten thousand dollars or the amount permissible under §§ 58-27-52 to 58-27-60, inclusive, whichever is greater, in any one such contract for deed; nor in any amount in excess of the following percentages of the actual sale price or fair value of the property, whichever is the smaller:

(1) If a dwelling primarily designed for single-family occupancy and occupied by the purchaser under such contract, seventy-five percent.

(2) In all other cases, seventy-five percent.
Source: SL 1966, ch 111, ch 6, § 24 (2).



§ 58-27-39 Evidences of debt secured by mortgage or trust deed upon leasehold estates--Eligibility for investment.

58-27-39. Evidences of debt secured by mortgage or trust deed upon leasehold estates--Eligibility for investment. An insurer may invest any of its funds in evidences of debt secured by first mortgages or deeds of trust upon leasehold estates, running for a term of not less than fifteen years beyond the maturity of the loan as made or as extended, in improved real property, otherwise unencumbered, and if the mortgagee is entitled to be subrogated to all the rights under the leasehold.

Source: SL 1966, ch 111, ch 6, § 24 (6).



§ 58-27-40 Purchase money mortgage or other securities received by insurer upon sale or exchange of real property.

58-27-40. Purchase money mortgage or other securities received by insurer upon sale or exchange of real property. An insurer may invest any of its funds in purchase money mortgages or like securities received by it upon the sale or exchange of real property acquired pursuant to § 58-27-50.

Source: SL 1966, ch 111, ch 6, § 24 (3).



§ 58-27-41 Maximum loan on security of real property--Misdemeanor.

58-27-41. Maximum loan on security of real property--Misdemeanor. An insurer shall not make or acquire a loan or loans upon the security of any one parcel of real property in aggregate amount in excess of ten thousand dollars or more than the amount permissible under § 58-27-53, whichever is the greater. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 6, § 26 (2); SL 1978, ch 359, § 2.



§ 58-27-42 Real property mortgage loan limited by property value--Loan on leasehold--Additional investment in other assets.

58-27-42. Real property mortgage loan limited by property value--Loan on leasehold--Additional investment in other assets. No mortgage loan or investment in a mortgage loan upon any one parcel of real property may exceed in amount at the time of acquisition:

(1) Seventy-five percent of the fair value of the property if the property is a dwelling house primarily intended for occupancy by one family and the loan is required to be amortized within not more than thirty years by payment of installments on the loan at regular intervals not less frequent than annually; or

(2) Seventy-five percent of the fair value of the property in all other cases. However, the percentage may be up to one hundred percent if the loan is made to a corporation which qualifies under subdivision 58-27-17(2) for investment in its bonds, notes, or other evidences of indebtedness, or if the borrower assigns to the lender a noncancellable lease or leases on the real estate providing rentals payable to the borrower in amount sufficient to repay the loan with interest in the manner specified by the note or notes evidencing the loan and executed as lessee or lessees by a corporation or corporations, which qualified under subdivision 58-27-17(2) for investment in its or their bonds, notes, or other evidences of indebtedness and in each case the obligations of the borrower or of the lessee or lessees shall be rated in the three highest grades by any one of the recognized rating agencies or whose securities, if publicly issued, would qualify for a rating. The director shall define "noncancellable lease" and "recognized rating agencies" by regulation. No mortgage loan upon a leasehold may be made or acquired pursuant to this subdivision unless the terms of the mortgage loan shall provide for amortization payments to be made by the borrower on the principal thereof at least once in each year in amount sufficient to completely amortize the loan within four-fifths of the term of the leasehold which is unexpired at the time the loan is made, but in no event exceeding thirty years.

(3) An additional ten percent of the fair value of the property in excess of the limitation imposed by subdivisions (1) and (2) of this section, but not to exceed one hundred percent in all, if the excess is treated as an investment under § 58-27-51 and within the limitations imposed by the section.

An insurer's investments authorized under this section may not exceed twenty five percent of its admitted assets.

Source: SL 1966, ch 111, ch 6, § 25 (1); SL 1967, ch 130; SL 1972, ch 265; SL 1992, ch 350, § 20; SL 1995, ch 285, § 1.



§ 58-27-43 Deduction from loan of amount guaranteed by administrator of veterans' affairs.

58-27-43. Deduction from loan of amount guaranteed by administrator of veterans' affairs. The extent to which a mortgage loan made under § 58-27-36 or 58-27-37 is guaranteed by the administrator of veterans' affairs may be deducted before application of the limitations contained in § 58-27-42. The provisions of § 58-27-42 shall not apply to the bonds or notes described in § 58-27-36.

Source: SL 1966, ch 111, ch 6, § 25 (2).



§ 58-27-44 Appraisal to determine market value of property.

58-27-44. Appraisal to determine market value of property. The fair value of property shall be determined by appraisal by a competent appraiser at the time of the making or acquisition of a mortgage loan or investing in a contract for the deed thereon; except, that as to bonds or notes secured by mortgage or trust deed guaranteed or insured by the federal housing administration, or guaranteed or insured as to principal in full or in part by the administrator of veterans' affairs, or guaranteed or insured by the farmers home administration, the valuation made by such administration or administrator shall be deemed to have been made by a competent appraiser for the purposes of this section.

Source: SL 1966, ch 111, ch 6, § 26 (1).



§ 58-27-45 Loan on or investment in real estate mortgage on security of chattel mortgage--Limited amount.

58-27-45. Loan on or investment in real estate mortgage on security of chattel mortgage--Limited amount. In connection with a mortgage loan on the security of real estate designed and used primarily for residential purposes only, which mortgage loan was acquired pursuant to §§ 58-27-32 to 58-27-40, inclusive, an insurer may lend or invest an amount not exceeding twenty percent of the amount loaned on or invested in such real estate mortgage on the security of a chattel mortgage to be amortized by regular periodic payments within a term of not more than five years, and representing a first and prior lien, except for taxes not then delinquent, on personal property constituting durable equipment owned by the mortgagor and kept and used in the mortgaged premises.

Source: SL 1966, ch 111, ch 6, § 29 (1).



§ 58-27-46 "Durable equipment" defined.

58-27-46. "Durable equipment" defined. For the purposes of § 58-27-45, the term "durable equipment" shall include only mechanical refrigerators, air conditioning equipment, mechanical laundering machines, heating and cooking stoves and ranges, and, in addition, in the case of apartment houses, motels and hotels, room furniture and furnishings.

Source: SL 1966, ch 111, ch 6, § 29 (2).



§ 58-27-47 Acquisition of chattel mortgage--Separate appraisal of included items to determine fair market value--Maximum amount of loan.

58-27-47. Acquisition of chattel mortgage--Separate appraisal of included items to determine fair market value--Maximum amount of loan. Prior to the acquisition of a chattel mortgage under § 58-27-45, items of property to be included therein shall be separately appraised by a qualified appraiser and the fair market value thereof determined. No such chattel mortgage loan shall exceed in amount the same ratio of loan to the value of the property as is applicable to the companion loan on the real property.

Source: SL 1966, ch 111, ch 6, § 29 (3).



§ 58-27-48 Liens on personal property as additional security permitted.

58-27-48. Liens on personal property as additional security permitted. Sections 58-27-45 to 58-27-47, inclusive, shall not prohibit an insurer from taking liens on personal property as additional security for any investment otherwise eligible under this chapter.

Source: SL 1966, ch 111, ch 6, § 29 (4).



§ 58-27-49 Sale of mortgage loans to federal national mortgage association.

58-27-49. Sale of mortgage loans to federal national mortgage association. Notwithstanding any other provision of law, any institution, including an insurance company or other insuring organization, organized under the laws of this state, which has as one of its principal purposes the making or purchasing of loans secured by real estate mortgages, is authorized to sell such mortgage loans to the federal National Mortgage Association, a corporation chartered by an act of Congress, or any successor thereof, and in connection therewith to make payments of any capital contributions, required pursuant to law, in the nature of subscriptions for stock of the federal National Mortgage Association or any successor thereof, to receive stock evidencing such capital contributions, and to hold or dispose of such stock.

Source: SL 1955, ch 231; SDC Supp 1960, § 39.0309.



§ 58-27-50 Restrictions on purposes and amount of real estate investments.

58-27-50. Restrictions on purposes and amount of real estate investments. An insurer may invest in real estate only if used for the purposes or acquired in the manners and within the limits as follows:

(1) The land and the building thereon in which it has its principal office and such other real estate including regional home offices as shall be requisite for its convenient accommodation in the transaction of its business. Except with the consent of the director of the Division of Insurance, all such investments may not aggregate more than fifteen percent of the insurer's admitted assets;

(2) Real estate acquired in satisfaction of loans, mortgages, liens, judgments, decrees, or debts previously owing to the insurer in the course of its business;

(3) Real estate acquired in part payment of the consideration on the sale of other real estate owned by it, if such transaction does not increase the insurer's investment in real estate;

(4) Real estate acquired by gift or devise, or through merger, consolidation, or bulk reinsurance of another insurer under this title;

(5) The seller's interest in real property subject to an agreement of purchase or sale, but the sum invested in any such parcel of real estate may not exceed three-fourths of the market value of such parcel;

(6) Real estate, or any interest therein acquired or held by purchase, lease, or otherwise, other than real estate to be used primarily for agricultural, ranch, mining, development of oil or mineral resources, recreational, amusement, or club purposes, acquired as an investment for the production of income, or acquired to be improved or developed for investment purposes pursuant to an existing program therefor. The insurer may hold, improve, develop, maintain, manage, lease, sell, and convey real estate acquired by it under this section. No insurer may have at any one time invested in real estate under this subdivision an amount exceeding fifteen percent of its admitted assets, nor in any single parcel of real estate under this subdivision, an amount in excess of five percent of its admitted assets; or

(7) Additional real estate and equipment incident to real estate, if necessary or convenient for the purpose of enhancing the sale or other value of real estate previously acquired or held by the insurer under subdivision (2), (3), (4), or (6). Such real estate and equipment shall be included, together with the real estate for the enhancement of which it was acquired, for the purpose of applicable investment limits, and shall be subject to disposal at the same time and under the same conditions as applying to such enhanced real estate under §§ 58-27-70 to 58-27-72, inclusive.

Except with the director's consent, all real estate owned by the insurer under this section, except a seller's interest specified in subdivision (5) may not at any one time exceed twenty percent of the insurer's admitted assets.

Source: SL 1966, ch 111, ch 6, § 30; SL 1983, ch 376, § 4; SL 1997, ch 294, § 9.



§ 58-27-51 Maximum investments in other assets--Exceptions.

58-27-51. Maximum investments in other assets--Exceptions. Notwithstanding the aggregate limitations set forth in chapter 58-27, an insurer may exceed such limitations if it does not invest, in the aggregate, an amount in excess of fifty percent of its capital and surplus in excess of four hundred thousand dollars, if such investment otherwise complies with chapter 58-27. The provisions of this section do not apply to the exceptions set forth in § 58-27-53 or 58-27-57.

Source: SL 1966, ch 111, ch 6, § 23; SL 1974, ch 317; SL 1983, ch 376, § 5; SL 1985, ch 390; SL 1997, ch 294, § 10; SL 2000, ch 245, § 2; SL 2001, ch 284, § 2.



§ 58-27-51.1 Additional investment authority--Life and health insurers.

58-27-51.1. Additional investment authority--Life and health insurers. In addition to the authority provided under § 58-27-51, an insurer authorized to write life or health insurance, or both, may invest a percentage of the amount by which the insurer's total adjusted capital equals or exceeds two hundred percent of its company action level risk-based capital in investments of any kind, in the discretion of the insurer, without regard to any condition of, restriction in, or exclusion prescribed in chapter 58-27, and regardless of whether the same or a similar type of investment has been included in, or omitted from, any such section, subject to an aggregate limitation equal to the greatest of:

(1) Fifty percent of the excess of total adjusted capital over the risk-based capital threshold if the insurer has total adjusted capital that equals or exceeds two hundred percent of its company action level risk-based capital;

(2) Seventy-five percent of the excess of total adjusted capital over the risk-based capital threshold if the insurer has total adjusted capital that equals or exceeds two hundred twenty-five percent of its company action level risk-based capital; or

(3) One hundred percent of the excess of total adjusted capital over the risk-based capital threshold if the insurer has total adjusted capital that equals or exceeds two hundred fifty percent of its company action level risk-based capital.

For the purpose of this section, risk-based capital threshold means two hundred percent of an insurer's company action level risk-based capital. The director shall promulgate rules pursuant to chapter 1-26 to define company action level risk-based capital and total adjusted capital.

Source: SL 1997, ch 294, § 11.



§ 58-27-51.2 Additional investment authority--Property and casualty insurers.

58-27-51.2. Additional investment authority--Property and casualty insurers. In addition to the authority provided under § 58-27-51, an insurer authorized to write property and casualty insurance may invest a percentage of the amount by which the insurer's total adjusted capital equals or exceeds two hundred percent of its company action level risk-based capital in investments of any kind, in the discretion of the insurer, without regard to any condition of, restriction in, or exclusion prescribed in chapter 58-27, and regardless of whether the same or a similar type of investment has been included in, or omitted from, any such section, subject to an aggregate limitation equal to the greatest of:

(1) Fifty percent of the excess of total adjusted capital over the risk-based capital threshold if the insurer has total adjusted capital that equals or exceeds two hundred twenty five percent of its company action level risk-based capital;

(2) Seventy-five percent of the excess of total adjusted capital over the risk-based capital threshold if the insurer has total adjusted capital that equals or exceeds two hundred fifty percent of its company action level risk-based capital; or

(3) One hundred percent of the excess of total adjusted capital over the risk-based capital threshold if the insurer has total adjusted capital that equals or exceeds two hundred seventy-five percent of its company action level risk-based capital.

For the purpose of this section, risk-based capital threshold means two hundred percent of an insurer's company action level risk-based capital. The director shall promulgate rules pursuant to chapter 1-26 to define company action level risk-based capital and total adjusted capital.

Source: SL 1997, ch 294, § 12.



§ 58-27-51.3 Additional investment authority--Valuation of investments.

58-27-51.3. Additional investment authority--Valuation of investments. Any investment purchased and held pursuant to § 58-27-51.1 or 58-27-51.2 shall be valued in accordance with chapters 58-26 and 58-27 or in accordance with the methods established by the National Association of Insurance Commissioners. If valuation methods are not prescribed by chapter 58-26 or 58-27, or the National Association of Insurance Commissioners has not established a valuation method for any investment, the investment must be valued at the lower of cost or market.

Source: SL 1997, ch 294, § 13.



§ 58-27-52 Limits on categories of investments.

58-27-52. Limits on categories of investments. Except as otherwise provided in this chapter, an insurer shall invest in or hold as admitted assets categories of investments only within applicable limits as prescribed by §§ 58-27-53 to 58-27-60, inclusive.

Source: SL 1966, ch 111, ch 6, § 5; SL 1997, ch 294, § 14.



§ 58-27-53 Maximum amount of investments or loans with one person, institution, corporation, or municipal corporation--Exceptions.

58-27-53. Maximum amount of investments or loans with one person, institution, corporation, or municipal corporation--Exceptions. An insurer may not, except with the consent of the director, have any combination of investments in or loans upon the security of the obligations, property, or securities of any one person, institution, corporation, or municipal corporation aggregating an amount exceeding five percent of the insurer's assets. This restriction does not apply to the following:

(1) Bonds, notes, debentures, certificates, participations, or interest or other obligations issued by, or the payment of which is guaranteed or insured by, the United States Government or any agency or instrumentality or subdivision thereof;

(2) Obligations of the Student Loan Marketing Association, the Federal National Mortgage Association, or the Federal Home Loan Mortgage Corporation;

(3) Bonds, notes, debentures, or other obligations issued by, or the payment of which is guaranteed by, the State of South Dakota or any state as defined in subdivision 58-1-2(17); or

(4) Policy loans made under § 58-27-31 or investments made pursuant to either § 58-27-25 or 58-27-26, or both.
Source: SL 1966, ch 111, ch 6, § 5 (1); SL 1983, ch 376, § 6; SL 1993, ch 364, § 1; SL 1997, ch 294, § 15; SL 2000, ch 245, § 1; SL 2017, ch 214, § 1.



§ 58-27-54 Maximum amount of investment in voting stock of corporation--Exceptions.

58-27-54. Maximum amount of investment in voting stock of corporation--Exceptions. An insurer may not invest in or hold at any one time more than ten percent of the outstanding voting stock of any corporation, except with respect to voting rights of preference stock during default and of dividends; this section does not apply to stock of a majority owned subsidiary of the insurer or to controlling stock of an insurer acquired under §§ 58-27-24 to 58-27-26, inclusive.

Source: SL 1966, ch 111, ch 6, § 5 (2); SL 1983, ch 376, § 7.



§ 58-27-55 Maintenance of invested funds--Minimum amount--Guaranteed securities--Real property.

58-27-55. Maintenance of invested funds--Minimum amount--Guaranteed securities--Real property. An insurer, other than title insurer, shall invest and maintain invested funds not less in amount than the minimum paid-in capital stock required under this title of a domestic stock insurer transacting like kinds of insurance, only in cash and the securities provided for under §§ 58-27-9 to 58-27-15, inclusive, and under §§ 58-27-32 to 58-27-40, inclusive.

Source: SL 1966, ch 111, ch 6, § 5 (3).



§ 58-27-56 Minimum investments by life insurer.

58-27-56. Minimum investments by life insurer. A life insurer shall also invest and keep invested its funds in amount not less than the reserves under its life insurance policies and annuity contracts in force, in cash or investments provided for under this chapter.

Source: SL 1966, ch 111, ch 6, § 5 (4).



§ 58-27-57 Maximum amount of investment in certain classes of securities.

58-27-57. Maximum amount of investment in certain classes of securities. Except with the director's consent, no insurer may have invested at any one time more than forty percent of its assets in the class of securities described in subdivisions 58-27-17(1), (2), (3), and (4) and in § 58-27-28, exclusive of obligations of the Student Loan Marketing Association, public utilities and securities described in §§ 58-27-103 and 58-27-104, and obligations guaranteed or insured by the United States government or any instrumentality or subdivision thereof or any state as defined in subdivision 58-1-2(17). For purposes of determining compliance with this section, the investments under subdivision 58-27-17(4) are limited to those mutual funds that are investing at least ninety percent in bonds defined in subdivisions 58-27-17(1), (2), and (3) and §§ 58-27-9 to 58-27-13, inclusive.

Source: SL 1966, ch 111, ch 6, § 5 (5); SL 1992, ch 350, § 21; SL 1993, ch 364, § 5; SL 1997, ch 294, § 16; SL 2001, ch 284, § 1; SL 2017, ch 214, § 2.



§ 58-27-58 Limitations on investments in corporate stock--Exceptions.

58-27-58. Limitations on investments in corporate stock--Exceptions. An insurer may invest and have invested at any one time in aggregate amount not more than twenty percent of its assets in all investments under §§ 58-27-23 and 58-27-24 and not more than twenty-five percent of its assets in all investments under subdivisions 58-27-17(4) and (5) and §§ 58-27-23 and 58-27-24. Determination of the amount which an insurer has invested for the purposes of this section shall be based on the cost of such investments to the insurer. This section does not apply to stock of a controlled or subsidiary insurance corporation or other corporation under §§ 58-27-25 and 58-27-26. This section does not apply to § 58-27-101. For purposes of determining compliance with this section, the investments under subdivision 58-27-17(4) are limited to those mutual funds investing less than ninety percent in bonds defined in subdivisions 58-27-17(1), (2), and (3) and §§ 58-27-9 to 58-27-13, inclusive.

Source: SL 1966, ch 111, ch 6, § 5 (6); SL 1983, ch 376, § 8; SL 1992, ch 350, § 22; SL 1997, ch 294, § 17.



§ 58-27-59 Repealed.

58-27-59. Repealed by SL 1997, ch 294, § 18



§ 58-27-60 Limits of investments in real estate--Law governing.

58-27-60. Limits of investments in real estate--Law governing. Limits as to investments in the category of real estate shall be as provided in § 58-27-50.

Source: SL 1966, ch 111, ch 6, § 5 (8).



§ 58-27-61 Investment or loans on own capital stock.

58-27-61. Investment or loans on own capital stock. In addition to investments excluded pursuant to other provisions of this title, no insurer may invest in or lend its funds upon the security of issued shares of its own capital stock except out of unborrowed surplus, or except in connection with a pension plan approved by the director for the benefit of the insurer's officers, employees, representatives, or insurance producers. No such stock may, however, constitute an asset of the insurer in any determination of its financial condition.

Source: SL 1966, ch 111, ch 6, § 34 (1) (a); SL 2001, ch 286, § 135.



§ 58-27-62 Loan secured by own stock as collateral.

58-27-62. Loan secured by own stock as collateral. In addition to investments excluded pursuant to other provisions of this title, an insurer shall not invest in or lend its funds upon the security of any note or other evidence of indebtedness secured by its own stock as collateral or other than as authorized by §§ 58-27-31, 58-27-36, and 58-27-37, either directly or indirectly, to any of its officers, directors, or affiliates, except that it may make loans of the type described in §§ 58-27-32 to 58-27-40, inclusive, to corporate affiliates, provided that no such loan or loans to an affiliate or affiliates, so made or acquired, shall in the aggregate exceed forty percent of the surplus of the insurer, and no single loan shall exceed twenty percent of such surplus. The real estate involved in any such loan to an affiliate shall be worth at least double the amount loaned thereon, as justified by the appraisal report of an independent, competent, and recognized appraiser or appraisers. The investments authorized by this section may be made notwithstanding the provisions of §§ 47-1A-830 to 47-1A-833.1, inclusive, to the contrary and without liability on the part of the officers and directors specified therein.

Source: SL 1966, ch 111, ch 6, § 34 (1) (c); SL 2005, ch 202, § 25.



§ 58-27-63 Repealed.

58-27-63. Repealed by SL 2000, ch 246



§ 58-27-64 "Affiliate" defined.

58-27-64. "Affiliate" defined. The term "affiliate" when used in §§ 58-27-62 to 58-27-66, inclusive, shall mean any person, firm, trust, corporation, or other business entity, which by stock ownership or by any contractual arrangement whatsoever, has the power, either directly or indirectly, to control twenty-five percent or more of the voting shares or voting rights of such insurer or any such organization which is similarly controlled by any such insurer to such extent and all other affiliates of any such affiliate.

Source: SL 1966, ch 111, ch 6, § 34 (1) (e).



§ 58-27-65 Finding of director that security designed to evade chapter--Investment or loan prohibited.

58-27-65. Finding of director that security designed to evade chapter--Investment or loan prohibited. In addition to investments excluded pursuant to other provisions of this title, an insurer shall not invest in or lend its funds upon the security of any investment or security which is found by the director to be designed to evade any prohibition of this chapter.

Source: SL 1966, ch 111, ch 6, § 34 (1) (b).



§ 58-27-66 Pension or profit-sharing trust agreement not prohibited.

58-27-66. Pension or profit-sharing trust agreement not prohibited. The provisions of §§ 58-27-62 and 58-27-65 shall not be construed to prohibit the making of pension or profit-sharing trust agreements involving the employees of affiliates or consolidations, mergers, or other transactions otherwise authorized by this title.

Source: SL 1966, ch 111, ch 6, § 34 (1) (f).



§ 58-27-67 Underwriting of securities or property prohibited.

58-27-67. Underwriting of securities or property prohibited. No insurer shall underwrite or participate in the underwriting of an offering of securities or property by any other person.

Source: SL 1966, ch 111, ch 6, § 34 (2).



§ 58-27-68 Foreign insurer--Permitted investment portfolio--Domicile of alien insurer.

58-27-68. Foreign insurer--Permitted investment portfolio--Domicile of alien insurer. The investment portfolio of a foreign insurer shall be as permitted by the laws of its domicile but shall be of a quality substantially as high as that required under this chapter for similar funds of like domestic insurers. For the purposes of this provision, the domicile of an alien insurer, other than a life insurer formed under the laws of Canada, shall be deemed to be that state in which it maintains its principal deposit.

Source: SL 1966, ch 111, ch 6, § 35.



§ 58-27-69 Authorization of investment or loan by board or committee of insurer.

58-27-69. Authorization of investment or loan by board or committee of insurer. An insurer may not make any investment or loan, other than policy loans or annuity contract loans of a life insurer, unless the same is authorized, approved, or ratified by the insurer's board of directors or by a committee authorized by such board and charged with the supervision or making of such investment or loan. The minutes of any such committee shall be recorded and regular reports of such committee shall be submitted to the board of directors.

Source: SL 1966, ch 111, ch 6, § 4; SL 1997, ch 294, § 19.



§ 58-27-70 Disposal of real estate unnecessary for transaction of insurance business--Time limit.

58-27-70. Disposal of real estate unnecessary for transaction of insurance business--Time limit. Except as stated in § 58-27-72, the insurer shall dispose of real estate acquired under subdivision 58-27-50(1) within five years after it has ceased to be necessary for the convenient accommodation of the insurer in the transaction of its business.

Source: SL 1966, ch 111, ch 6, § 31 (1).



§ 58-27-71 Disposal of real estate acquired in satisfaction of debt, as part payment of consideration on sale of real estate, as gift or devise, or through merger, consolidation, or bulk reinsurance--Time limit.

58-27-71. Disposal of real estate acquired in satisfaction of debt, as part payment of consideration on sale of real estate, as gift or devise, or through merger, consolidation, or bulk reinsurance--Time limit. Except as stated in § 58-27-72, the insurer shall dispose of real estate acquired under subdivisions 58-27-50(2), (3), and (4) within five years after the date of acquisition. The insurer may agree to sell such real estate by contract for deed upon the best terms obtainable.

Source: SL 1966, ch 111, ch 6, § 31 (2).



§ 58-27-72 Extension of time for disposal of real estate--Election to hold as investment for income purposes, acquisition cost.

58-27-72. Extension of time for disposal of real estate--Election to hold as investment for income purposes, acquisition cost. Upon proof satisfactory to him that the interests of the insurer will suffer materially by the forced sale thereof, the director may by order grant a reasonable extension of the period, as specified in such order, within which the insurer shall dispose of any particular parcel of such real estate; unless the insurer elects to hold such real estate as an investment for income purposes under subdivision 58-27-50(6), in which event thereafter such real estate shall be deemed to have been acquired at a cost equal to its book value at the time of such election and to be held under, and subject to, the provisions of subdivision 58-27-50(6).

Source: SL 1966, ch 111, ch 6, § 31 (3).



§ 58-27-73 Immediate disposal of ineligible property or security unlawfully acquired.

58-27-73. Immediate disposal of ineligible property or security unlawfully acquired. Any ineligible property or security unlawfully acquired by an insurer shall be disposed of forthwith, and for failure so to do within thirty days after order of the director requiring such disposal, the director may suspend or revoke the insurer's certificate of authority.

Source: SL 1966, ch 111, ch 6, § 32 (3).



§ 58-27-74 Disposal of lawfully acquired ineligible property--Extension of time.

58-27-74. Disposal of lawfully acquired ineligible property--Extension of time. Any personal property or securities lawfully acquired by an insurer which it could not otherwise have invested in or loaned its funds upon at the time of such acquisition, shall be disposed of by the insurer within one year from date of acquisition, unless within such period the security has attained the standard for eligibility. The director, upon application and proof that forced sale of any such property or security would be against the best interests of the insurer, may extend the disposal period for an additional reasonable time.

Source: SL 1966, ch 111, ch 6, § 32 (1).



§ 58-27-75 Ineligible personal property or securities not allowable as assets of insurer.

58-27-75. Ineligible personal property or securities not allowable as assets of insurer. While any property or security described in § 58-27-74 remains so ineligible it shall not be allowed as an asset of the insurer.

Source: SL 1966, ch 111, ch 6, § 32 (2).



§ 58-27-76 Expiration of period for disposal of ineligible property or securities--Disallowance as admitted asset.

58-27-76. Expiration of period for disposal of ineligible property or securities--Disallowance as admitted asset. Any real estate, personal property, or securities acquired and held by an insurer after expiration of the period for disposal thereof or any extension of such period granted by the director, as provided in §§ 58-27-50 and 58-27-70 to 58-27-75, inclusive, shall not be allowed as an admitted asset of the insurer.

Source: SL 1966, ch 111, ch 6, § 33 (1).



§ 58-27-77 Immediate disposal of ineligible investment unlawfully acquired.

58-27-77. Immediate disposal of ineligible investment unlawfully acquired. The insurer shall forthwith dispose of any ineligible investment unlawfully acquired by it, and the director may suspend or revoke the insurer's certificate of authority if the insurer fails to dispose of the investment within such reasonable time as the director may, by his order, specify.

Source: SL 1966, ch 111, ch 6, § 33 (2).



§ 58-27-78 Nominee holding investments--Definitions.

58-27-78. Nominee holding investments--Definitions. Terms used in §§ 58-27-78 to 58-27-84, inclusive, mean:

(1) "Clearing corporation," a corporation as defined in subdivision 57A-8-102(5);

(2) "Custodian bank," any bank or trust company which is supervised or examined by a state or federal authority having supervision over banks and which may act as custodian for an insurer;

(3) "Member bank," a national bank, state bank, or trust company which is a member of the United States Federal Reserve System;

(4) "Securities lending transaction," a transaction in which securities are loaned by an insurer to an institution that is obligated to return equivalent or substantially similar securities to the insurer, either within a specified period of time or upon demand;

(5) "Reverse repurchase transaction," a transaction in which an insurer sells securities to an institution and is obligated to repurchase equivalent or substantially similar securities from the institution at a specified price, either within a specified period of time or upon demand;

(6) "Repurchase transaction," a transaction in which an insurer purchases securities from an institution that is obligated to repurchase equivalent or substantially similar securities from the insurer at a specified price, either within a specified period of time or upon demand;

(7) "Dollar roll transaction," two simultaneous transactions with different settlement dates no more than ninety-six days apart, so that in the transaction with the earlier settlement date, an insurer sells to an institution, and in the other transaction, the insurer is obligated to purchase from the same institution, substantially similar securities of the following type:

(a) Securities issued, assumed, or guaranteed by the Government National Mortgage Association, the Federal National Mortgage Association, or the Federal Home Loan Mortgage Corporation, or their respective successors;

(b) Securities referred to in Section 106 of Title I of the Secondary Mortgage Market Enhancement Act of 1984 (15 U.S.C. § 77r-1), as adopted by the director pursuant to rules promulgated pursuant to chapter 1-26;

(c) Any other securities approved by the director;

(8) "Substantially similar securities," securities of the same issuer having similar features that meet all criteria for substantially similar or equivalent securities specified in the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, as adopted by the director pursuant to rules promulgated pursuant to chapter 1-26; and

(9) "Securities," any investment of the type authorized or permitted under chapter 58-27.
Source: SL 1983, ch 377, § 1; SL 1997, ch 294, § 20; SL 2017, ch 214, § 3.



§ 58-27-79 Name in which investments held.

58-27-79. Name in which investments held. A company's investments shall be held in its own name or the name of its nominee. However, this provision does not apply under the circumstances outlined in §§ 58-27-80 to 58-27-83, inclusive.

Source: SL 1983, ch 377, § 2.



§ 58-27-80 Holding in name of clearing corporation, custodian bank or nominee--Conditions.

58-27-80. Holding in name of clearing corporation, custodian bank or nominee--Conditions. Investments may be held in the name of a clearing corporation or of a custodian bank or in the name of the nominee of either under the following conditions:

(1) The clearing corporation, custodian bank, or nominee is legally authorized to hold the particular investment for the account of others;

(2) If the investment is evidenced by a certificate and held in the name of a custodian bank or the nominee of a custodian bank, a written agreement shall provide that certificates so deposited shall at all times be kept separate and apart from other deposits with the depository so that at all times they may be identified as belonging solely to the company making the deposit; and

(3) If a clearing corporation is to act as depository, the investment may be merged or held in bulk in the clearing corporation's or its nominee's name with other investments deposited with the clearing corporation by any other person if a written agreement provides that adequate evidence of the deposit is to be obtained and retained by the company or a custodian bank.
Source: SL 1983, ch 377, § 3.



§ 58-27-81 Securities lending, repurchase, reverse repurchase and dollar roll transactions--Agreement required.

58-27-81. Securities lending, repurchase, reverse repurchase and dollar roll transactions--Agreement required. An insurer may enter into securities lending, repurchase, reverse repurchase, and dollar roll transactions subject to the following requirements:

(1) A written plan or investment policy that specifies guidelines and objectives relating to such transactions shall be adopted by the insurer's board of directors or a committee authorized and charged by such board with the supervision or making of investments or loans;

(2) All transactions entered into pursuant to this section, other than dollar roll transactions, shall be subject to a written agreement, including a master agreement for a series of transactions or an agreement with an agent acting on behalf of the insurer, which provides that:

(a) Transactions authorized in this section shall be fully collateralized by cash or eligible securities as permitted or authorized under chapter 58-27 excluding any investments acquired under § 58-27-51.1 or 58-27-51.2;

(b) The collateral shall be marked to market each business day and adjusted as needed to comply with subsection (a) of this subdivision;

(c) For purposes of this agreement, market value shall include accrued interest; and

(d) The insurer may retain the collateral or use the collateral to purchase investments equivalent to the loaned securities if the borrower defaults under the terms of the agreement and the borrower remains liable for any losses and expenses incurred by the insurer due to default that are not covered by the collateral;

(3) Any transaction entered into pursuant to this section may be terminated at a specified time or upon the earlier demand of the insurer;

(4) Any cash received by an insurer in a transaction under this section shall be invested in accordance with chapter 58-27 and in a manner that recognizes the liquidity needs of the transaction or used by the insurer for its general corporate purposes;

(5) An insurer is limited to no more than five percent of its admitted assets being subject to securities lending, repurchase, or reverse repurchase transactions outstanding with any one institution under this section;

(6) No more than forty percent of an insurer's admitted assets in the aggregate may be subject to securities lending, repurchase, and reverse repurchase transactions.

The director of the Division of Insurance may promulgate rules pursuant to chapter 1-26 to establish financial solvency standards, valuation standards, and reporting requirements for investments and transactions under this section.

Source: SL 1983, ch 377, § 4; SL 1997, ch 294, § 21.



§ 58-27-82 Participation in federal reserve book-entry system.

58-27-82. Participation in federal reserve book-entry system. A company may participate through a member bank in the federal reserve book-entry system and the records of the member bank shall at all times show that the investments are held for the company or for specific accounts of the company.

Source: SL 1983, ch 377, § 5.



§ 58-27-83 Interest in pool of obligations--Fractional interest in an obligation--Requirements.

58-27-83. Interest in pool of obligations--Fractional interest in an obligation--Requirements. An investment may consist of an individual interest in a pool of obligations or a fractional interest in a single obligation if the certificate of participation or interest or the confirmation of participation or interest in the investment is issued in the name of the company or the name of the custodian bank or the nominee of either and if the certificate or confirmation must, if held by a custodian bank, be kept separate and apart from the investments of others so that at all times the participation may be identified as belonging solely to the company making the investment.

Source: SL 1983, ch 377, § 6.



§ 58-27-84 Evidence of investment required in absence of certificate.

58-27-84. Evidence of investment required in absence of certificate. If an investment is not evidenced by a certificate, except as provided in § 58-27-82, adequate evidence of the insurer's investment shall be obtained and retained by the insurer, a custodian bank, or clearing corporation. Adequate evidence, for purposes of this section, means a written receipt or other verification issued by the depository or issuer or a custodian bank which shows that the investment is held for the insurer, or if applicable under § 58-27-111, limited partnership or joint venture documentation. Transfers of ownership of investments held as described in subdivision 58-27-80(3), §§ 58-27-82 and 58-27-83 may be evidenced by bookkeeping entry on the books of the issuer of the investment or its transfer or recording agent or the clearing corporation without physical delivery of certificates, if any, evidencing the insurer's investment.

Source: SL 1983, ch 377, § 7; SL 1997, ch 294, § 22.



§ 58-27-85 Banking business authorized--Acquisition of banks--Regulation of such banking business.

58-27-85. Banking business authorized--Acquisition of banks--Regulation of such banking business. Any insurance company, directly or through subsidiaries, may engage in all facets of the banking business. Any such insurance company may acquire all or substantially all of the shares of an existing bank which is established under the laws of this state or any other state. Any such banking business is subject to the same laws and regulations and the application thereof by the Division of Banking as are applicable to the operation of banks which are unaffiliated with insurance companies.

Source: SL 1983, ch 376, § 10.



§ 58-27-86 Approval of banking acquisition required--Considerations in determining--Conditions.

58-27-86. Approval of banking acquisition required--Considerations in determining--Conditions. Any acquisition under § 58-27-85 is subject to approval by the Division of Insurance. In considering an application for approval, the division may consider whether, in the case of an insurance company, the economic advantages to the state in terms of employment and capital investment are adequate to permit approval of the application. Any approval granted to an insurance company or an insurance holding company by the division is subject to such conditions as the division deems necessary and to the division's continuing authority to ascertain the insurance company's compliance with the provisions of this section and the conditions of approval.

Source: SL 1983, ch 376, § 11.



§ 58-27-87 Banking patronage as prerequisite to issuance of insurance policy prohibited.

58-27-87. Banking patronage as prerequisite to issuance of insurance policy prohibited. No insurance company as a prerequisite to the sale of an insurance policy may require the insured or those purchasing insurance on his behalf to do banking business with any insurance company or a subsidiary bank.

Source: SL 1983, ch 376, § 12.



§ 58-27-88 Limitation on application of Secondary Mortgage Market Enhancement Act to certain investments.

58-27-88. Limitation on application of Secondary Mortgage Market Enhancement Act to certain investments. Any investments set forth in section 106 of the Secondary Mortgage Market Enhancement Act of 1984 (PL 98-440) shall be approved by the director. The director may limit the amount in each investment or disapprove the investment.

Source: SL 1991, ch 403.



§ 58-27-89 Definition of terms.

58-27-89. Definition of terms. Terms used in §§ 58-27-89 to 58-27-102, inclusive, mean:

(1) "Admitted assets," assets as shown by the insurer's annual statement as of the December thirty-first next preceding date of acquisition of the investment by the insurer, or as shown by a current financial statement filed with the director, computed in the same manner as admitted assets in chapter 58-26, and for purposes of computing any limitation based upon admitted assets, the insurer shall deduct from the amount of its admitted assets the amounts specified in subdivisions (1) to (3) of § 58-27-6;

(2) "Aggregate amount of medium to lower quality obligations," the aggregate statutory statement value thereof;

(3) "Lower grade obligations," obligations and preferred shares which are rated four, five, or six by the Securities Valuation Office of the National Associations of Insurance Commissioners;

(4) "Medium grade obligations," obligations and preferred shares which are rated three by the Securities Valuation Office of the National Association of Insurance Commissioners.
Source: SL 1992, ch 350, § 1; SL 1994, ch 384, § 3; SL 1997, ch 294, § 23.



§ 58-27-90 Limitations on acquiring medium or lower grade obligations.

58-27-90. Limitations on acquiring medium or lower grade obligations. No domestic insurer may acquire, directly or indirectly, any medium or lower grade obligation of any institution if, after acquisition, the aggregate amount of all medium and lower grade obligations then held by the domestic insurer would exceed twenty percent of its admitted assets. Of that twenty percent, no more than ten percent may consist of obligations rated four, five, or six. Of the ten percent, not more than three percent may be a combination of obligations rated five and six. Obligations rated six may not exceed one percent. Attaining or exceeding the limit of any one category does not preclude an insurer from acquiring obligations in other categories subject to the specific and multi-category limits. An insurer may exceed the limit of any one category if the rating of an obligation changes after the purchase, but at no time may the insurer exceed the twenty percent limitation.

Source: SL 1992, ch 350, § 2.



§ 58-27-91 Obligations contracted prior to July 1, 1992.

58-27-91. Obligations contracted prior to July 1, 1992. A domestic insurer is not prohibited from acquiring an obligation if, before July 1, 1992, it was contractually committed to acquire and it would have been permitted to acquire but it shall notify the director of the acquisition and submit a copy of the contract.

Source: SL 1992, ch 350, § 3.



§ 58-27-92 Multiple obligations in same institution.

58-27-92. Multiple obligations in same institution. Notwithstanding the requirements of §§ 58-27-89 and 58-27-90, a domestic insurer may acquire an obligation of an institution in which the insurer already has one or more obligations, if the obligation is acquired in order to protect an investment previously made in the obligations of the institution, provided that all acquired obligations may not exceed one-half of one percent of the insurer's admitted assets.

Source: SL 1992, ch 350, § 4.



§ 58-27-93 Written plans for making medium or lower grade obligations--Contents of plan--Deadline.

58-27-93. Written plans for making medium or lower grade obligations--Contents of plan--Deadline. The board of directors of any domestic insurance company which acquires or invests in, directly or indirectly, medium or lower grade obligations of any institution, shall adopt a written plan for the making of those investments. The plan, in addition to guidelines with respect to the quality of the issues invested in, shall contain diversification standards including standards for issuer, industry, duration, liquidity, and geographic location. Within one year from July 1, 1992, the board shall have adopted a plan.

Source: SL 1992, ch 350, § 5.



§ 58-27-94 Limit on amount invested in medium or lower grade obligations.

58-27-94. Limit on amount invested in medium or lower grade obligations. No domestic insurer may invest more than an aggregate of one percent of its admitted assets in medium grade obligations issued, guaranteed, or insured by any one institution nor may it invest more than one-half of one percent of its admitted assets in lower grade obligations issued, guaranteed, or insured by any one institution. In no event, however, may a domestic insurer invest more than one percent of its admitted assets in any medium or lower grade obligations issued, guaranteed, or insured by any one institution.

Source: SL 1992, ch 350, § 6.



§ 58-27-95 Restructuring of medium or lower grade obligation already held.

58-27-95. Restructuring of medium or lower grade obligation already held. A domestic insurer is not prohibited from acquiring an obligation as a result of a restructuring of a medium or lower grade obligation already held.

Source: SL 1992, ch 350, § 7.



§ 58-27-96 Conflicting provisions.

58-27-96. Conflicting provisions. If any provision of this Title conflicts with the provisions of §§ 58-27-89 to 58-27-102, inclusive, and has a lesser standard of investment, the provisions of §§ 58-27-89 to 58-27-102, inclusive, shall prevail.

Source: SL 1992, ch 350, § 8.



§ 58-27-97 Excess transactions.

58-27-97. Excess transactions. If an insurer exceeds any one category, the excess is nonadmitted and the director may require the company to increase capital and surplus to protect policyholders. The insurer's excess transaction is also subject to § 58-27-74.

Source: SL 1992, ch 350, § 9.



§ 58-27-98 Promulgation of rules.

58-27-98. Promulgation of rules. The director may promulgate rules, pursuant to chapter 1-26, for determining the quality and quantity of investments and assets.

Source: SL 1992, ch 350, § 10.



§ 58-27-99 Application of §§ 58-27-89 to 58-27-102.

58-27-99. Application of §§ 58-27-89 to 58-27-102. Sections 58-27-89 to 58-27-102, inclusive, applies to all persons doing insurance business notwithstanding any provision exempting them from other insurance laws except insurers licensed pursuant to chapter 58-35.

Source: SL 1992, ch 350, § 11.



§ 58-27-100 Time limit for compliance with §§ 58-27-89 to 58-27-102.

58-27-100. Time limit for compliance with §§ 58-27-89 to 58-27-102. All persons subject to §§ 58-27-89 to 58-27-102, inclusive, shall be in compliance with §§ 58-27-89 to 58-27-102, inclusive, by July 1, 1993. The director may establish limitations on the obligations or time frames for those persons to reduce obligations in violation of §§ 58-27-89 to 58-27-102, inclusive.

Source: SL 1992, ch 350, § 12.



§ 58-27-101 Investment in money market funds.

58-27-101. Investment in money market funds. The term, money market fund, means any open end, diversified management type of mutual fund registered under the Investment Company Act of 1940, 15 U.S.C. 80a-1 et seq., as adopted by the director pursuant to rules promulgated pursuant to chapter 1-26, the moneys of which are invested only in the following kinds of investments, none of which shall mature more than three hundred ninety-seven days from the date of acquisition by the mutual fund:

(1) Securities issued or guaranteed as to principal and interest by the government of the United States or by agencies, government sponsored enterprises, or instrumentalities thereof;

(2) Certificates of deposit and bankers' acceptances of banks chartered by the United States or any state thereof or foreign branches of such banks;

(3) Commercial paper and other obligation of corporations chartered by or under the laws of the United States or any state thereof;

(4) Repurchase agreements with respect to those investments; and

(5) Dollar-denominated unsecured promissory obligations of foreign corporations which have an investment grade rating from at least one rating agency recognized by the Securities Valuation Office of the National Association of Insurance Commissioners.

Insurance companies may invest in the shares of any one or more money market funds the objectives of which include the maintenance of a stable net asset value of a specified dollar amount per share and the shareholders of which may withdraw the value of their shares by check, telephone, or mail.

In addition to the forty percent investment limitation available for money-market fund investments pursuant to § 58-27-57, an insurer may acquire additional money market funds pursuant to this section not to exceed ten percent of its admitted assets. The aggregate value of all money market shares which may be acquired under this section and § 58-27-57 may not exceed fifty percent of the insurance company's total admitted assets. At the time of the investment, no insurance company's investment may exceed five percent of the outstanding shares of any one money market fund. No investment may exceed the lesser of the amount in this section or the amount in § 58-27-53.

The limitations set forth in this section do not apply to investments in money market funds in which portfolio assets are invested entirely in the type of securities permitted pursuant to §§ 58-27-9 to 58-27-13, inclusive.

Source: SL 1992, ch 350, § 24; SL 1994, ch 384, § 5; SL 1997, ch 294, § 24.



§ 58-27-102 Investment in company owned life insurance contracts.

58-27-102. Investment in company owned life insurance contracts. An insurer may invest in company owned life insurance contracts if:

(1) The life insurance is whole life;

(2) The life insurance contract does not vest in any employee of the insurer; and

(3) The company is the beneficiary and has an insurable interest.

All cash values of life insurance contracts owned by the insurers under this section may not at any one time exceed five percent of the insurers' admitted assets.

Source: SL 1992, ch 350, § 25.



§ 58-27-103 Investment in a collateralized pool of mortgages--Requirements--Restrictions.

58-27-103. Investment in a collateralized pool of mortgages--Requirements--Restrictions. In addition to investment in mortgages in §§ 58-27-32 to 58-27-48, inclusive, an insurer may invest in obligations or certificates entitled to receive both principal and interest, or both principal and implied interest, from a pool collateralized by one or more commercial and residential mortgages. The collateral for the investments shall have been sold to and be currently owned by either a trust or institution established solely for the purpose of holding the mortgages or certificates for the benefit of the obligee. Any investment authorized under this section shall have a minimum quality rating of two by the Securities Valuation Office of the National Association of Insurance Commissioners and shall meet volatility standards. If at any time thereafter the quality rating drops below a rating of two the insurer is subject to § 58-27-90. The director shall promulgate rules pursuant to chapter 1-26 to set volatility standards and reporting requirements for investments under this section.

An insurer's investments authorized under this section may not exceed forty percent of its admitted assets. This restriction does not apply to obligations of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation and those issued, assumed, guaranteed, or insured by the United States or a government sponsored enterprise of the United States, if the instruments of the government sponsored enterprise are assumed, guaranteed, or insured by the United States or are otherwise backed or supported by the full faith and credit of the United States.

Any particular investment held by an insurer on February 7, 1995, under this section, which was a legal investment at the time it was made, and which is the type of investment the insurer was legally entitled to possess under this section immediately prior to February 7, 1995, is considered an eligible investment under this section. Any additional investment pursuant to this section may not be made if the total amount invested would at any time exceed forty percent of admitted assets.

Source: SL 1993, ch 364, § 2; SL 1994, ch 384, § 6; SL 1995, ch 285, § 2; SL 1995, ch 286; SL 1996, ch 299; SL 1997, ch 294, § 25.



§ 58-27-104 Investment in a collateralized pool of assets other than mortgages--Requirements.

58-27-104. Investment in a collateralized pool of assets other than mortgages--Requirements. An insurer may invest in an interest in a collateralized pool whose underlying assets are not addressed or may be prohibited by chapter 58-26 or 58-27. An insurer may invest in interest-bearing obligations entitled to receive both principal and interest, or both principal and implied interest, from a pool collateralized by one or more assets other than those authorized in § 58-27-103. The collateral for the investments shall have been sold to and be currently owned by a trust or corporation established solely for the purpose of holding the assets for the benefit of the obligee. Any investment authorized under this section shall have a minimum quality rating of two by the Securities Valuation Office of the National Association of Insurance Commissioners. If at any time thereafter the quality rating drops below a rating of two the insurer is subject to § 58-27-90.

An insurer's investments authorized under this section may not exceed forty percent of its admitted assets.

If the underlying investment of the pool is an investment set forth in chapters 58-26 and 58-27, any requirement or limitation for that investment shall apply. This section is subject to the five percent limitation of § 58-27-53.

Source: SL 1993, ch 364, § 3; SL 1994, ch 384, § 7; SL 1997, ch 294, § 26.



§ 58-27-105 Foreign investments.

58-27-105. Foreign investments. An insurer may invest in securities or other investments which are issued or denominated in the currency of countries other than the United States or whose obligor is domiciled in another country. The securities and investments shall meet the limitation, quality, and quantity requirements of chapters 58-26 and 58-27.

The investments in other countries may not exceed in the aggregate twenty percent of the insurer's admitted assets or one hundred percent of capital and surplus, whichever is less.

Source: SL 1993, ch 364, § 4; SL 1997, ch 294, § 27.



§ 58-27-106 Repealed.

58-27-106. Repealed by SL 1997, ch 294, § 28



§ 58-27-107 Ratification of investment.

58-27-107. Ratification of investment. Any investment satisfying the provisions of § 58-27-53, 58-27-57, 58-27-103, 58-27-104, or 58-27-105 entered into before January 1, 1993, is hereby ratified.

Source: SL 1993, ch 364, § 7; SL 1997, ch 294, § 29.



§ 58-27-108 Rating and valuation of investments--Requirements--Divestment.

58-27-108. Rating and valuation of investments--Requirements--Divestment. Any investment shall be rated and valued in accordance with standards promulgated by the Securities Valuation Office of the National Association of Insurance Commissioners as adopted by the director pursuant to rules promulgated pursuant to chapter 1-26. The rating of the investment must comply with the statutory requirement for the investment.

Any insurer may purchase any investment not rated by the Securities Valuation Office of the National Association of Insurance Commissioners if the investment has received an equivalent rating by an independent rating agency which is recognized by the Securities Valuation Office. If the insurer purchases an investment not previously rated and valued by the Securities Valuation Office, application for a rating and valuation shall be filed in accordance with the standards promulgated by the Securities Valuation Office. If the investment, when rated by the Securities Valuation Office, does not comply with the statutory requirement, the insurer must divest of the investment pursuant to § 58-27-97.

Nothing in this section is applicable to the assets in any separate accounts maintained by the insurer.

Source: SL 1994, ch 384, § 1; SL 1997, ch 294, § 30.



§ 58-27-109 "Institution" defined.

58-27-109. "Institution" defined. For purposes of this chapter, an institution is a corporation, a joint stock company, an association, a trust, a business partnership, a business joint venture, or a similar entity.

Source: SL 1994, ch 384, § 4.



§ 58-27-110 Title plans investments.

58-27-110. Title plans investments. A domestic title insurer may make investments in title plants in an aggregate amount not exceeding twenty-five percent of the insurer's assets.

Source: SL 1997, ch 294, § 32.



§ 58-27-111 Joint venture and limited partnership investments.

58-27-111. Joint venture and limited partnership investments. Notwithstanding direct investment limitations applicable to real estate, securities, and other assets as provided in this chapter, an insurer may become a limited partner in a limited partnership or invest in a joint venture with equity interests in real estate, securities, or other assets. Investments made under this section are treated as a permitted investment under §§ 58-27-51, 58-27-51.1, and 58-27-51.2, and within the limitations imposed by those sections. An insurer may not invest more than five percent of its admitted assets in any one limited partnership or joint venture. Determination of the amount an insurer has invested in limited partnerships or joint ventures for the purposes of this section shall be based on the cost of such investments to the insurer. Any investment satisfying the provisions of this section and entered into before July 1, 1997, is hereby ratified.

Source: SL 1997, ch 294, § 33.






Chapter 28 - Separate Life Insurance And Annuity Accounts

§ 58-28-1 to 58-28-12. Repealed.

58-28-1 to 58-28-12. Repealed by SL 1971, ch 266, § 6



§ 58-28-13 Life insurers authorized to establish separate accounts--Allocations to provide insurance or annuities.

58-28-13. Life insurers authorized to establish separate accounts--Allocations to provide insurance or annuities. A domestic life insurer, including for the purposes of this chapter all domestic fraternal beneficiary associations, societies or companies which operate on a legal reserve basis may establish one or more separate accounts, and may allocate thereto amounts, including without limitation proceeds applied under optional modes of settlement or under dividend options, to provide for life insurance or annuities, and benefits incidental thereto, payable in fixed or variable amounts or both, subject to §§ 58-28-14 to 58-28-22, inclusive.

Source: SL 1966, ch 111, ch 6, § 36 (2); § 36 (1) as amended by SL 1967, ch 131; SDCL, § 58-28-1; SL 1971, ch 266, § 1.



§ 58-28-14 Approval required to maintain guaranteed benefits and funds in separate account.

58-28-14. Approval required to maintain guaranteed benefits and funds in separate account. Except with the approval of the director and under such conditions as to investments and other matters as he may prescribe, which shall recognize the guaranteed nature of the benefits provided, reserves for:

(1) Benefits guaranteed as to dollar amount and duration and

(2) Funds guaranteed as to principal amount or stated rate of interest shall not be maintained in a separate account.
Source: SL 1966, ch 111, ch 6, § 36 (4); § 36 (2) as amended by SL 1967, ch 131; SDCL, § 58-28-2; SL 1969, ch 132; SL 1971, ch 266, § 1 (3).



§ 58-28-15 Securities in which investment authorized--Not considered in applying company's investment limitations.

58-28-15. Securities in which investment authorized--Not considered in applying company's investment limitations. Except as may be provided with respect to reserves for guaranteed benefits and funds referred to in § 58-28-14, amounts allocated to any separate account and accumulations thereon may be invested and reinvested:

(1) In any class of investments which are authorized by chapter 58-27, except as provided in § 58-27-51 or 58-27-51.1, and except that limitations on the amount of assets which may be invested in the various classes of investments imposed in chapter 58-27 does not apply;

(2) In shares registered on a national securities exchange, although the same do not meet the dividend paying requirements of § 58-27-23;

(3) In the securities of an open-end investment company or companies registered under the Investment Company Act of 1940.

The investments in such separate account or accounts may not be taken into account in applying the investment limitations otherwise applicable to the investments of the insurer.

Source: SL 1966, ch 111, ch 6, § 36 (4); § 36 (2) as amended by SL 1967, ch 131; SDCL, § 58-28-2; SL 1969, ch 132; SL 1971, ch 266, § 1 (2); SL 1997, ch 294, § 34.



§ 58-28-16 Gains and losses from allocated assets credited or charged to separate account.

58-28-16. Gains and losses from allocated assets credited or charged to separate account. The income, gains, and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the account, without regard to other income, gains, or losses of the insurer.

Source: SL 1966, ch 111, ch 6, § 36 (3); SL 1967, ch 131; SDCL, § 58-28-3; SL 1971, ch 266, § 1 (1).



§ 58-28-17 Ownership by insurer--Not a trustee.

58-28-17. Ownership by insurer--Not a trustee. Amounts allocated to a separate account in the exercise of the power granted by this chapter shall be owned by the insurer, and the insurer shall not be, nor hold itself out to be, a trustee with respect to such amounts.

Source: SL 1966, ch 111, ch 6, § 36 (6); § 36 (5) as amended by SL 1967, ch 131; SDCL, § 58-28-5; SL 1971, ch 266, § 1 (5).



§ 58-28-18 Separate account not chargeable with liabilities from other business.

58-28-18. Separate account not chargeable with liabilities from other business. If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the insurer may conduct.

Source: SL 1966, ch 111, ch 6, § 36 as added by SL 1969, ch 131; SDCL Supp, § 58-28-6.1; SL 1971, ch 266, § 1 (5).



§ 58-28-19 Voting and other rights accorded to beneficiaries of accounts.

58-28-19. Voting and other rights accorded to beneficiaries of accounts. To the extent such insurer deems it necessary to comply with any applicable federal or state laws, such insurer, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of such account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with such insurer, to manage the business of such account.

Source: SL 1966, ch 111, ch 6, § 36 as added by SL 1969, ch 131; SDCL Supp, § 58-28-6.4; SL 1971, ch 266, § 1 (7).



§ 58-28-20 Restrictions on transfers between accounts.

58-28-20. Restrictions on transfers between accounts. No sale, exchange, or other transfer of assets may be made by an insurer between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such transfer, whether into or from a separate account, is made:

(1) By a transfer of cash; or

(2) By a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the director.

The director may approve other transfers among such accounts if, in his opinion, such transfers would not be inequitable.

Source: SL 1966, ch 111, ch 6, § 36 (8); § 36 (6) as amended by SL 1967, ch 131; SDCL, § 58-28-6; SL 1971, ch 266, § 1 (6).



§ 58-28-21 Valuation of assets allocated to account.

58-28-21. Valuation of assets allocated to account. Unless otherwise approved by the director, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to such separate account.

Source: SL 1966, ch 111, ch 6, § 36 (10); § 36 (8) as amended by SL 1967, ch 131; SDCL, § 58-28-8; SL 1971, ch 266, § 1 (4).



§ 58-28-22 Valuation of portion of assets equal to reserve liability.

58-28-22. Valuation of portion of assets equal to reserve liability. Notwithstanding § 58-28-21, unless otherwise approved by the director, the portion, if any, of the assets of such separate account equal to the insurer's reserve liability with regard to the guaranteed benefits and funds referred to in § 58-28-14 shall be valued in accordance with the rules otherwise applicable to the insurer's assets.

Source: SL 1971, ch 266, § 1 (4).



§ 58-28-23 Contract to state procedure for determining amount of variable benefits.

58-28-23. Contract to state procedure for determining amount of variable benefits. Any contract providing benefits payable in variable amounts delivered or issued for delivery in this state shall contain a statement of the essential features of the procedures to be followed by the insurer in determining the dollar amount of such variable benefits.

Source: SL 1966, ch 111, ch 6, § 36 (4) as added by SL 1967, ch 131; SDCL, § 58-28-4; SL 1971, ch 266, § 2.



§ 58-28-24 Statement included as to variability of benefits.

58-28-24. Statement included as to variability of benefits. Any such contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state that such dollar amount will so vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

Source: SL 1966, ch 111, ch 6, § 36 (4) as added by SL 1967, ch 131; SDCL, § 58-28-4; SL 1971, ch 266, § 2.



§ 58-28-24.1 Right of annuitant to cancel--Refund by insurer.

58-28-24.1. Right of annuitant to cancel--Refund by insurer. Every individual variable annuity contract issued for delivery in South Dakota on or after July 1, 1978, shall contain a provision, or a notice attached to the contract, to the effect that during a period of ten days from the date the contract is delivered to the contract owner, it may be surrendered to the insurer together with a written request for cancellation of the contract and in such event, the insurer will pay to the contract owner an amount equal to the sum of:

(1) The difference between the premiums paid and the amounts, if any, allocated to any separate accounts under the contract; and

(2) The cash value of the contract on the date of surrender attributable to the amounts so allocated.
Source: SL 1978, ch 361, § 1.



§ 58-28-24.2 Issuance of policies by insurance company or fraternal benefit society--Delivery receipts--Certificates of mailing--Term of retention.

58-28-24.2. Issuance of policies by insurance company or fraternal benefit society--Delivery receipts--Certificates of mailing--Term of retention. An insurance company or fraternal benefit society shall issue policies in this state for which an examination period is required in accordance with one of the following methods:

(1) If the policy is delivered by an insurance producer, a receipt shall be signed by the policyowner acknowledging delivery of the policy. The receipt shall include the policy number and the date of the delivery;

(2) If the policy is delivered by mail, it shall be sent by registered or certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyowner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyowner ten days from the date of mailing.

The receipts and the certificates of mailing described in this section shall be retained by the insurer for five years. If a producer obtains the delivery receipt, the producer shall forward the signed delivery receipt to the insurer.

Source: SL 1982, ch 28, § 18; SL 1987, ch 374, § 5; SL 2001, ch 286, § 136; SL 2002, ch 232, § 4.



§ 58-28-25 Approval by director required for variable contracts.

58-28-25. Approval by director required for variable contracts. No domestic life insurer and no other life insurer admitted to transact business in this state shall deliver or issue for delivery within this state variable contracts, unless the director is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state.

Source: SL 1966, ch 111, ch 6, § 36 (9) as added by SL 1967, ch 131; SDCL, § 58-28-9; SL 1971, ch 266, § 3.



§ 58-28-26 Factors considered by director in examining variable contracts.

58-28-26. Factors considered by director in examining variable contracts. In connection with § 58-28-25, the director shall consider among other things:

(1) The history and financial condition of the insurer;

(2) The character, responsibility, and fitness of the officers and directors of the insurer; and

(3) The law and regulation under which the insurer is authorized in the state of domicile to issue variable contracts.
Source: SL 1966, ch 111, ch 6, § 36 (9) as added by SL 1967, ch 131; SDCL, § 58-28-10; SL 1971, ch 266, § 3.



§ 58-28-27 Affiliated insurer measured by factors applicable to parent.

58-28-27. Affiliated insurer measured by factors applicable to parent. If the insurer is a subsidiary of an admitted life insurer, or affiliated with such insurer through common management or ownership, it may be deemed by the director to have met the provisions of §§ 58-28-25 and 58-28-26 if either it or the parent or the affiliated insurer meets the requirements hereof.

Source: SL 1971, ch 266, § 3.



§ 58-28-28 Grace, reinstatement, and nonforfeiture provisions required.

58-28-28. Grace, reinstatement, and nonforfeiture provisions required. Any individual variable life insurance or annuity contracts delivered or issued for delivery in this state shall contain grace, reinstatement, and nonforfeiture provisions appropriate to such a contract.

Source: SL 1971, ch 266, § 5; SL 1977, ch 412, § 21.



§ 58-28-29 Actuarial standards for reserve liability on variable contracts.

58-28-29. Actuarial standards for reserve liability on variable contracts. The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

Source: SL 1971, ch 266, § 5.



§ 58-28-30 General insurance law applicable--Exceptions.

58-28-30. General insurance law applicable--Exceptions. Except for §§ 58-15-13, 58-15-14, 58-15-15, 58-15-17, 58-15-18, 58-15-19, 58-15-21, 58-15-22, 58-15-29, 58-15-31, 58-15-32, 58-15-33, 58-15-34, 58-15-35, 58-15-36, 58-15-38, 58-15-39, and 58-27-108, as in the case of a variable life insurance policy, §§ 58-15-57, 58-15-62, 58-15-64, 58-15-65, 58-15-66, 58-15-72 to 58-15-81, inclusive, and 58-27-108, as in the case of a variable annuity contract and except as is otherwise provided in this chapter, all pertinent provisions of the insurance code apply to separate accounts and contracts relating thereto.

Source: SL 1966, ch 111, ch 6, § 36 (11) as added by SL 1967, ch 131; SDCL, § 58-28-12; SL 1971, ch 266, § 5; SL 1977, ch 412, § 22; SL 1990, ch 30, § 17; SL 1997, ch 294, § 31; SL 2003, ch 251, § 1.



§ 58-28-31 Regulation of variable contracts by director--Rules--Review of contracts--Disclosure document.

58-28-31. Regulation of variable contracts by director--Rules--Review of contracts--Disclosure document. The director has sole authority to regulate the issuance and sale of variable contracts and promulgate rules to carry out the purposes and provisions of this chapter. The Division of Insurance may, upon request by the director, review the underlying investments in securities of variable contracts. The Division of Insurance may require filing a disclosure document with the Division of Insurance pursuant to chapter 47-31B.

Source: SL 1966, ch 111, ch 6, § 36(10) as added by SL 1967, ch 131; SDCL § 58-28-11; SL 1969, ch 133; SL 1971, ch 266, § 4; SL 1986, ch 22, § 37; SL 1993, ch 365; SL 2004, ch 278, § 66; SL 2017, ch 231 (Ex. Ord. 17-2), § 19, eff. Apr. 13, 2017.



§ 58-28-32 Deferment of variable death benefits payment--Time period--State of emergency.

58-28-32. Deferment of variable death benefits payment--Time period--State of emergency. Except if variable death benefits are used to pay premiums, the payment of variable death benefits in excess of any minimum death benefits, cash values, policy loans, or partial withdrawals, or the payment of variable death benefits in excess of any partial surrenders, may be deferred either:

(1) For up to six months from the date of the request, if the payments are based on policy values that do not depend on the investment performance of the separate account; or

(2) For any period during which the New York stock exchange is closed for trading, except for normal holiday closing, or for any period during which the securities and exchange commission determines that a state of emergency exists which may make such payment impractical.
Source: SL 2003, ch 251, § 2.



§ 58-28-33 Promulgation of rules relating to variable life insurance policies--Uniformity--Limitations.

58-28-33. Promulgation of rules relating to variable life insurance policies--Uniformity--Limitations. The director may promulgate rules pursuant to chapter 1-26 relating to variable life insurance policies. In promulgating the rules, the director shall give substantial consideration to the standards contained in the National Association of Insurance Commissioners (NAIC) Variable Life Insurance Model Regulation and otherwise design the rules to achieve uniformity, to the degree reasonably possible, in the standards for variable life insurance. The rules shall be limited to the following:

(1) Standards for suitability of sales and sales materials;

(2) Policy benefit and design requirements;

(3) Establishment and administration of separate accounts;

(4) Disclosure requirements; and

(5) Definition of terms.
Source: SL 2003, ch 251, § 3.






Chapter 29 - Delinquency Proceedings Against Insurers [Repealed]

CHAPTER 58-29

DELINQUENCY PROCEEDINGS AGAINST INSURERS [REPEALED]

[Repealed by SL 1989 ch 436, §§ 162 to 217]



Chapter 29A - Insurance Guaranty Association

§ 58-29A-1 to 58-29A-53. Repealed.

58-29A-1 to 58-29A-53. Repealed by SL 2000, ch 247, § 57



§ 58-29A-54 Scope of application of chapter.

58-29A-54. Scope of application of chapter. This chapter applies to any kind of direct insurance, but does not apply to:

(1) Life, annuity, health, or disability insurance;

(2) Mortgage guaranty, financial guaranty, or other forms of insurance offering protection against investment risks;

(3) Fidelity or surety bonds, or any other bonding obligations;

(4) Credit insurance, vendors' single-interest insurance, or collateral protection insurance, or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction;

(5) Insurance of warranties or service contracts including insurance that provides for the repair, replacement, or service of goods or property or indemnification for repair, replacement, or service for the operational or structural failure of the goods or property due to a defect in materials or workmanship or to normal wear and tear, or provides reimbursement for the liability incurred by the issuer of agreements or service contracts that provide such benefits;

(6) Title insurance;

(7) Ocean marine insurance;

(8) Any transaction or combination of transactions between a person, including affiliates of the person, and an insurer, including affiliates of the insurer, that involves the transfer of investment or credit risk unaccompanied by a transfer of insurance risk; or

(9) Any insurance provided by or guaranteed or reinsured by any governmental body.
Source: SL 2000, ch 247, § 1.



§ 58-29A-55 Definition of terms.

58-29A-55. Definition of terms. Terms used in this chapter mean:

(1) "Account," any one of the three accounts created by this chapter;

(2) "Affiliate," any person who, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person on December thirty-first of the year immediately preceding the date the insurer becomes an insolvent insurer;

(3) "Association," the South Dakota Insurance Guaranty Association created under this chapter;

(4) "Claimant," any insured making a first party claim or any person instituting a liability claim. No person who is an affiliate of the insolvent insurer may be a claimant;

(5) "Director," the director of the Division of Insurance of the Department of Labor and Regulation;

(6) "Control," the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control is presumed to exist if a person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact;

(7) "Covered claim,"

(a) An unpaid claim, including one for unearned premiums, submitted by a claimant, which arises out of and is within the coverage and is subject to the applicable limits of an insurance policy to which this chapter applies issued by an insurer, if the insurer becomes an insolvent insurer after July 1, 1970, and:

(i) The claimant or insured is a resident of this state at the time of the insured event. However, for entities other than an individual, the residence of a claimant, insured, or policyholder is the state in which its principal place of business is located at the time of the insured event; or

(ii) The claim is a first party claim for damage to property with a permanent location in this state.

(b) The term, covered claim, does not include:

(i) Any amount awarded as punitive or exemplary damages;

(ii) Any amount sought as a return of premium under any retrospective rating plan;

(iii) Any amount due any reinsurer, insurer, insurance pool, or underwriting association as subrogation recoveries, reinsurance recoveries, contribution, indemnification, or otherwise. No claim for any amount due any reinsurer, insurer, insurance pool, or underwriting association may be asserted against a person insured under a policy issued by an insolvent insurer other than to the extent the claim exceeds the association obligation limitations set forth in this chapter;

(iv) Any first party claims by an insured whose net worth exceeds fifty million dollars. An insured's net worth shall be deemed to include the aggregate net worth of the insured and any of its subsidiaries and affiliates as calculated on a consolidated basis;

(v) Any first party claims by an insured which is an affiliate of the insolvent insurer;

(8) "Insolvent insurer," an insurer authorized to transact insurance in this state, either at the time the policy was issued or when the insured event occurred, and against whom a final order of liquidation has been entered after July 1, 1970, with a finding of insolvency by a court of competent jurisdiction in the insurer's state of domicile;

(9) "Member insurer," any person who:

(a) Writes any kind of insurance to which this chapter applies, including the exchange of reciprocal or interinsurance contracts; and

(b) Is licensed to transact insurance in this state except companies defined in chapter 58-35.

An insurer shall cease to be a member insurer effective on the day following the termination or expiration of its license to transact the kinds of insurance to which this chapter applies, however, the insurer shall remain liable as a member insurer for any obligations, including obligations for assessments levied prior to the termination or expiration of the insurer's license and assessments levied after the termination or expiration, with respect to any insurer that became an insolvent insurer prior to the termination or expiration of the insurer's license;

(10) "Net direct written premiums," direct gross premiums written in this state on insurance policies to which this chapter applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. The term, net direct written premiums, does not include premiums on contracts between insurers or reinsurers;

(11) "Net worth," the total assets of a person less the total liabilities against those assets as determined in accordance with generally accepted accounting principles. If the person is one who prepares an annual report to shareholders, the annual report for the fiscal year immediately preceding the date the insurer becomes an insolvent insurer shall be used to determine net worth. If the person is one who does not prepare an annual report, but does prepare an annual financial report for management which reflects net worth, then the annual financial report for management for the fiscal year immediately preceding the date the insurer becomes an insolvent insurer shall be used to determine net worth;

(12) "Person," any individual, corporation, partnership, association, or voluntary organization;

(13) "Unearned premium," the premium for the unexpired period of a policy that has been terminated prior to the expiration of the period for which the premium has been paid. The term does not include any premium that is returnable to the insured for any other reason.
Source: SL 2000, ch 247, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 27; SL 2004, ch 310, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-29A-56 Creation of association--Membership--Exercise of powers.

58-29A-56. Creation of association--Membership--Exercise of powers. There is created a nonprofit unincorporated legal entity to be known as the South Dakota Insurance Guaranty Association. Any insurer defined as a member insurer in subdivision 58-29A-55(9) is a member of the association as a condition of its authority to transact insurance in this state. The association shall perform its functions under a plan of operation established and approved under §§ 58-29A-83 to 58-29A-87, inclusive, and shall exercise its powers through a board of directors established under §§ 58-29A-57 and 58-29A-58.

Source: SL 2000, ch 247, § 3.



§ 58-29A-57 Board of directors--Appointment and terms of members--Vacancies on board.

58-29A-57. Board of directors--Appointment and terms of members--Vacancies on board. The board of directors of the association shall consist of seven persons, each of whom shall be appointed by the director for a term of three years and until a successor has been appointed and qualified. The director shall consult with member insurers concerning their recommendations for the board of directors. Any vacancy on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members subject to the approval of the director.

Source: SL 2000, ch 247, § 4.



§ 58-29A-58 Representation of member insurers on board--Domestic insurers.

58-29A-58. Representation of member insurers on board--Domestic insurers. In approving selections to the board, the director shall consider, among other things, whether all member insurers are fairly represented. No less than two members of the board shall be domestic insurers.

Source: SL 2000, ch 247, § 5.



§ 58-29A-59 Reimbursement of director's expenses.

58-29A-59. Reimbursement of director's expenses. Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.

Source: SL 2000, ch 247, § 6.



§ 58-29A-60 General corporate powers of association.

58-29A-60. General corporate powers of association. The association may:

(1) Employ or retain such persons as are necessary to handle claims and perform other duties of the association;

(2) Borrow funds necessary to effect the purposes of this chapter in accord with the plan of operation;

(3) Sue or be sued. The power to sue includes the power and right to intervene as a party before any court in this state that has jurisdiction over an insolvent insurer as defined by this chapter;

(4) Negotiate and become a party to such contracts as are necessary to carry out the purpose of this chapter;

(5) Perform such other acts as are necessary or proper to effectuate the purpose of this chapter.
Source: SL 2000, ch 247, § 7.



§ 58-29A-61 Tax exemption of association.

58-29A-61. Tax exemption of association. The association is exempt from payment of all fees and all taxes levied by this state or any of its subdivisions except taxes levied on real property.

Source: SL 2000, ch 247, § 8.



§ 58-29A-62 Notice to director of indications of member insolvency.

58-29A-62. Notice to director of indications of member insolvency. To aid in the detection and prevention of insurer insolvencies, it is the duty of the board of directors, upon majority vote, to notify the director of any information indicating any member insurer may be insolvent or in a financial condition hazardous to the policyholders or the public.

Source: SL 2000, ch 247, § 9.



§ 58-29A-63 Examination of insurer on request by board--Cost of examination--Handling of report.

58-29A-63. Examination of insurer on request by board--Cost of examination--Handling of report. To aid in the detection and prevention of insurer insolvencies, the board of directors may, upon majority vote, request that the director order an examination of any member insurer which the board in good faith believes may be in a financial condition hazardous to the policyholders or the public. Within thirty days of the receipt of such request, the director shall begin the examination. The examination may be conducted as a National Association of Insurance Commissioners' Examination or may be conducted by such persons as the director designates. The cost of the examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event may the examination report be released to the board of directors prior to its release to the public, but this does not preclude the director from complying with § 58-29A-64. The director shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the director but it may not be open to public inspection prior to the release of the examination report to the public.

Source: SL 2000, ch 247, § 10.



§ 58-29A-64 Insolvency or hazardous condition reported to board of directors.

58-29A-64. Insolvency or hazardous condition reported to board of directors. The director shall report to the board of directors when the director has reasonable cause to believe that any member insurer examined or being examined at the request of the board of directors may be insolvent or in a financial condition hazardous to the policyholders or the public.

Source: SL 2000, ch 247, § 11.



§ 58-29A-65 Recommendations for detection and prevention of insolvencies.

58-29A-65. Recommendations for detection and prevention of insolvencies. The board of directors may, upon majority vote, make recommendations to the director for the detection and prevention of insurer insolvencies.

Source: SL 2000, ch 247, § 12.



§ 58-29A-66 Recommendations on improving regulation for solvency.

58-29A-66. Recommendations on improving regulation for solvency. The board of directors may, upon majority vote, make recommendations to the director on matters generally related to improving or enhancing regulation for solvency.

Source: SL 2000, ch 247, § 13.



§ 58-29A-67 Report by directors on history and causes of insolvency.

58-29A-67. Report by directors on history and causes of insolvency. The board of directors may, at the conclusion of any domestic insurer insolvency in which the association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based on the information available to the association, and submit the report to the director.

Source: SL 2000, ch 247, § 14.



§ 58-29A-68 Obligation of association on claims against insolvent insurer--Deductible and maximum amounts.

58-29A-68. Obligation of association on claims against insolvent insurer--Deductible and maximum amounts. The association is obligated to pay covered claims existing prior to the order of liquidation, arising within thirty days after the order of liquidation, or before the policy expiration date if less than thirty days after the order of liquidation, or before the insured replaces the policy or causes its cancellation, if the insured does so within thirty days of the order of liquidation. The obligation shall be satisfied by paying to the claimant an amount as follows:

(1) The full amount of a covered claim for benefits under a workers' compensation insurance coverage;

(2) An amount not exceeding twenty-five thousand dollars per policy for a covered claim for the return of unearned premium;

(3) An amount not exceeding three hundred thousand dollars per claim for all other covered claims.

In no event is the association obligated to a claimant in an amount in excess of the obligation of the insolvent insurer under the policy or coverage from which the claim arises. Notwithstanding any other provisions of this chapter, a covered claim does not include a claim filed with the association after the earlier of eighteen months after the date of the order of liquidation, or the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer and does not include any claim filed with the association or a liquidator for protection afforded under the insured's policy for incurred-but-not-reported losses. The association shall pay only that amount of each unearned premium which is in excess of one hundred dollars.

Any obligation of the association to defend an insured shall cease upon the association's payment, by settlement releasing the insured or on a judgment, of an amount equal to the lesser of the association's covered claim obligation limit, or the applicable policy limit, or tender of such amount.

Notwithstanding any other provisions of this chapter, except in the case of a claim for benefits under workers' compensation coverage, any obligation of the association to any person shall cease when ten million dollars has been paid in the aggregate by the association and any associations similar to the association of any other state or states or any property/casualty security fund which obtains contributions from insurers on a pre-insolvency basis, to or on behalf of any insured and its affiliates on covered claims or allowed claims arising under the policy or policies of any one insolvent insurer. If the association determines that there may be more than one claimant having a covered claim or allowed claim against the association or any associations similar to the association or any property/casualty insurance security fund in other states, under the policy or policies of any one insolvent insurer, the association may establish a plan to allocate amounts payable by the association in such manner as the association in its discretion deems equitable.

Source: SL 2000, ch 247, § 15; SL 2004, ch 310, § 2.



§ 58-29A-69 Association deemed insurer to extent of obligations on covered claims.

58-29A-69. Association deemed insurer to extent of obligations on covered claims. The association shall be deemed the insurer to the extent of its obligation on the covered claims and to such extent, subject to the limitations provided in this chapter, shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent, including the right to pursue and retain salvage and subrogation recoverable on paid covered claim obligations. The association may not be deemed the insolvent insurer for any purpose relating to the issue of whether the association is amenable to the personal jurisdiction of the courts of any state.

Source: SL 2000, ch 247, § 16.



§ 58-29A-70 Investigation, adjustment, and payment or denial of claims--Review of previous settlements, releases, and judgments.

58-29A-70. Investigation, adjustment, and payment or denial of claims--Review of previous settlements, releases, and judgments. The association shall investigate claims brought against the association and adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny any other claims and may review settlements, releases, and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases, and judgments may be properly contested. The association may appoint and direct legal counsel retained under liability insurance policies for the defense of covered claims.

Source: SL 2000, ch 247, § 17.



§ 58-29A-71 Transfer or recovery of claim from certain covered persons.

58-29A-71. Transfer or recovery of claim from certain covered persons. The association, at its sole discretion, may transfer claims handling and financial responsibility for a covered claim to, or recover from, the following persons the amount of any covered claim paid on behalf of such person pursuant to this chapter:

(1) Any insured whose net worth exceeds fifty million dollars and whose liability obligations to other persons, including obligations under workers' compensation insurance coverages, are satisfied in whole or in part by payments made under this chapter. Any insured's net worth is deemed to include the aggregate net worth of the insured and any of its subsidiaries and affiliates as calculated on a consolidated basis; and

(2) Any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this chapter.

The term, affiliate, does not include any insurance producer of the insolvent insurer.

Source: SL 2000, ch 247, § 18; SL 2001, ch 286, § 137; SL 2004, ch 310, § 3.



§ 58-29A-72 Means of handling claims--Designation of servicing facility.

58-29A-72. Means of handling claims--Designation of servicing facility. The association shall handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the director, but such designation may be declined by a member insurer.

Source: SL 2000, ch 247, § 19.



§ 58-29A-73 Reimbursement of servicing facility--Payment of other expenses.

58-29A-73. Reimbursement of servicing facility--Payment of other expenses. The association shall reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this chapter.

Source: SL 2000, ch 247, § 20.



§ 58-29A-74 Separate accounts for administration and assessment.

58-29A-74. Separate accounts for administration and assessment. For purposes of administration and assessment, the association shall be divided into three separate accounts:

(1) The workers' compensation insurance account;

(2) The automobile insurance account; and

(3) The account for all other insurance to which this chapter applies.
Source: SL 2000, ch 247, § 21.



§ 58-29A-75 Allocation of claims, expenses, and assessments to separate accounts--Operating expenses excepted.

58-29A-75. Allocation of claims, expenses, and assessments to separate accounts--Operating expenses excepted. The association shall allocate claims paid and expenses incurred among the three accounts separately, and assess member insurers separately for each account amounts necessary to pay the obligations of the association under § 58-29A-68 subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, the cost of examinations under § 58-29A-63 and other expenses authorized by this chapter, except that expenses paid from assessments authorized by § 58-29A-76 need not be allocated to any particular account.

Source: SL 2000, ch 247, § 22.



§ 58-29A-76 Administrative assessments for operating expenses.

58-29A-76. Administrative assessments for operating expenses. In addition to any other assessments authorized by this chapter, the association may assess each member insurer an administrative assessment not to exceed five hundred dollars per annum. The administrative assessment shall be made for the purpose of paying operating expenses of the association and its employees not directly attributable to any particular insolvency or insolvent insurer, and the administrative assessment may not be on a pro rata basis. The assessments are due not less than thirty days after prior written notice to the member insurer and shall accrue interest at ten percent per annum on and after the due date.

Source: SL 2000, ch 247, § 23; SL 2013, ch 251, § 1.



§ 58-29A-77 Apportionment of assessments among members--Notice of assessment.

58-29A-77. Apportionment of assessments among members--Notice of assessment. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the preceding calendar year on the kinds of insurance in the account. The assessment is due not less than thirty days after prior written notice to the member insurer and shall accrue interest at ten percent per annum on and after the due date.

Source: SL 2000, ch 247, § 24.



§ 58-29A-78 Maximum assessment in relation to net premiums.

58-29A-78. Maximum assessment in relation to net premiums. No member insurer may be assessed in any year on any account an amount greater than two percent of that member insurer's net direct written premiums for the preceding calendar year on the kinds of insurance in the account.

Source: SL 2000, ch 247, § 25.



§ 58-29A-79 Offset of payments and expenses against assessment due.

58-29A-79. Offset of payments and expenses against assessment due. Each member insurer may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of such claims by the member insurer if they are chargeable to the account for which the assessment is made.

Source: SL 2000, ch 247, § 26.



§ 58-29A-80 Exemption or deferment of assessments to avoid impairment of capital or surplus.

58-29A-80. Exemption or deferment of assessments to avoid impairment of capital or surplus. The association may exempt or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance . However, during the period of deferment, no dividends may be paid to shareholders or policyholders. Deferred assessments shall be paid when such payment will not reduce capital or surplus below required minimums. Such payments shall be refunded to those companies receiving larger assessments by virtue of the deferment, or at the election of any such company, credited against future assessments.

Source: SL 2000, ch 247, § 27.



§ 58-29A-81 Proration of payments when assets insufficient for full payment.

58-29A-81. Proration of payments when assets insufficient for full payment. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available.

Source: SL 2000, ch 247, § 28.



§ 58-29A-82 Refund of surplus to member insurers.

58-29A-82. Refund of surplus to member insurers. The association may refund to the member insurers in proportion to the contribution of each member insurer to that account that amount by which the assets of the account exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.

Source: SL 2000, ch 247, § 29.



§ 58-29A-83 Plan of operation submitted to director--Approval.

58-29A-83. Plan of operation submitted to director--Approval. The association shall submit to the director a plan of operation and any amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments is effective upon approval in writing by the director.

Source: SL 2000, ch 247, § 30.



§ 58-29A-84 Required contents of plan of operation.

58-29A-84. Required contents of plan of operation. The plan of operation shall:

(1) Establish the procedures whereby all the powers and duties of the association under §§ 58-29A-60, 58-29A-68 to 58-29A-73, inclusive, and §§ 58-29A-75 to 58-29A-82, inclusive, will be performed;

(2) Establish procedures for handling assets of the association;

(3) Establish the amount and method of reimbursing members of the board of directors under § 58-29A-59;

(4) Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of such claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator;

(5) Establish regular places and times for meetings of the board of directors;

(6) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(7) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the director within thirty days after the action or decision;

(8) Establish the procedures whereby selections for the board of directors will be submitted to the director;

(9) Establish procedures for the disposition of liquidating dividends or other moneys received from the estate of the insolvent insurer;

(10) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.
Source: SL 2000, ch 247, § 31.



§ 58-29A-85 Compliance with plan of operation--Violation as misdemeanor.

58-29A-85. Compliance with plan of operation--Violation as misdemeanor. All member insurers shall comply with the plan of operation. Violation of this section is a Class 2 misdemeanor.

Source: SL 2000, ch 247, § 32.



§ 58-29A-86 Delegation of functions to interstate organization--Reimbursement of organization--Approval of delegation.

58-29A-86. Delegation of functions to interstate organization--Reimbursement of organization--Approval of delegation. The plan of operation may provide that any or all powers and duties of the association, except those under subdivision 58-29A-60(2) and those under §§ 58-29A-75 to 58-29A-81, inclusive, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this section shall take effect only with the approval of both the board of directors and the director, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this chapter.

Source: SL 2000, ch 247, § 33.



§ 58-29A-87 Director's rules promulgated in lieu of amendments to plan of operation.

58-29A-87. Director's rules promulgated in lieu of amendments to plan of operation. If at any time the association fails to submit suitable amendments to the plan of operation, the director shall, after notice and hearing, promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. The rules shall continue in force until modified by the director or superseded by a plan submitted by the association and approved by the director.

Source: SL 2000, ch 247, § 34.



§ 58-29A-88 Notice to association of insolvency of insurer.

58-29A-88. Notice to association of insolvency of insurer. The director shall notify the association of the existence of an insolvent insurer not later than three days after the director receives notice of the determination of the insolvency. The association is entitled to a copy of any complaint seeking an order of liquidation with a finding of insolvency against a member company at the same time that the complaint is filed with a court of competent jurisdiction.

Source: SL 2000, ch 247, § 35.



§ 58-29A-89 Statement of members' premiums furnished to association.

58-29A-89. Statement of members' premiums furnished to association. The director shall, upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

Source: SL 2000, ch 247, § 36.



§ 58-29A-90 Stay of default proceedings against insolvent insurer--Setting aside of prior proceedings.

58-29A-90. Stay of default proceedings against insolvent insurer--Setting aside of prior proceedings. Any proceeding in which the insolvent insurer is a party or is obligated to defend a party in any court in this state shall, subject to waiver by the association in specific cases involving covered claims, be stayed until the last day fixed by the court for the filing of claims and such additional time thereafter as may be determined by the court from the date the insolvency is determined or an ancillary proceeding is instituted in the state, whichever is later, to permit proper defense by the association of all pending causes of action. As to any covered claims arising from a judgment under any decision, verdict, or finding based on the default of the insolvent insurer or its failure to defend an insured, the association, either on its own behalf or on behalf of such insured, may apply to have the judgment, order, decision, verdict, or finding set aside by the same court or administrator that made the judgment, order, decision, verdict, or finding and shall be permitted to defend against the claim on the merits.

Source: SL 2000, ch 247, § 37.



§ 58-29A-91 Suspension or revocation of certificate of authority for failure to pay assessment or comply with plan--Fine as alternative.

58-29A-91. Suspension or revocation of certificate of authority for failure to pay assessment or comply with plan--Fine as alternative. The director may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer that fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the director may levy a fine on any member insurer which fails to pay an assessment when due. The fine may not exceed five percent of the unpaid assessment per month, except that no fine may be less than one hundred dollars per month.

Source: SL 2000, ch 247, § 38.



§ 58-29A-92 Revocation of designation of servicing facility.

58-29A-92. Revocation of designation of servicing facility. The director may revoke the designation of any servicing facility if the director finds claims are being handled unsatisfactorily.

Source: SL 2000, ch 247, § 39.



§ 58-29A-93 Duplicate coverage--Insured to exhaust rights against solvent insurer.

58-29A-93. Duplicate coverage--Insured to exhaust rights against solvent insurer. Any person having a claim against an insurer, whether or not the insurer is a member insurer, under any provision in an insurance policy other than a policy of an insolvent insurer which is also a covered claim, shall be required to first exhaust any right under the policy. Any amount payable on a covered claim under this chapter shall be reduced by the amount of any recovery under the insurance policy.

Source: SL 2000, ch 247, § 40.



§ 58-29A-94 Duplicate coverage by insolvent insurers--Factors governing primary recovery.

58-29A-94. Duplicate coverage by insolvent insurers--Factors governing primary recovery. Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured except that if it is a first-party claim for damage to property with a permanent location, the person shall seek recovery first from the association of the location of the property, and if it is a workers' compensation claim, the person shall seek recovery first from the association of the residence of the claimant. Any recovery under this chapter shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.

Source: SL 2000, ch 247, § 41.



§ 58-29A-95 Subrogation of association to rights of claimant.

58-29A-95. Subrogation of association to rights of claimant. Any person recovering under this chapter shall be deemed to have assigned that person's rights under the policy to the association to the extent of any recovery from the association. Every insured or claimant seeking the protection of this chapter shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer.

Source: SL 2000, ch 247, § 42.



§ 58-29A-96 Restrictions on liability of insured to association.

58-29A-96. Restrictions on liability of insured to association. The association has no cause of action against the insured of the insolvent insurer for any sums it has paid out, except such causes of action as the insolvent insurer would have had if the sums had been paid by the insolvent insurer and except as provided in § 58-29A-71.

Source: SL 2000, ch 247, § 43.



§ 58-29A-97 Liability of insureds for unpaid assessments.

58-29A-97. Liability of insureds for unpaid assessments. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association may not operate to reduce the liability of insureds to the receiver, liquidator, or statutory successor for unpaid assessments.

Source: SL 2000, ch 247, § 44.



§ 58-29A-98 Settlements by association binding on successor of insolvent insurer--Priority of claim and expenses.

58-29A-98. Settlements by association binding on successor of insolvent insurer--Priority of claim and expenses. The receiver, liquidator, or statutory successor of an insolvent insurer is bound by determinations of covered claim eligibility under this chapter and by settlements of claims made by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this chapter against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.

Source: SL 2000, ch 247, § 45.



§ 58-29A-99 Association's statements of claims paid filed with receiver or liquidator.

58-29A-99. Association's statements of claims paid filed with receiver or liquidator. The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.

Source: SL 2000, ch 247, § 46.



§ 58-29A-100 Examination and regulation of association--Annual report.

58-29A-100. Examination and regulation of association--Annual report. The association is subject to examination and regulation by the director. The board of directors shall submit, not later than May thirtieth of each year, a financial report for the preceding calendar year in a form approved by the director.

Source: SL 2000, ch 247, § 47; SL 2011, ch 222, § 1.



§ 58-29A-101 Immunity from liability of persons acting under chapter.

58-29A-101. Immunity from liability of persons acting under chapter. There is no liability on the part of and no cause of action of any nature may arise against any member insurer, the association or its agents or employees, the board of directors, any person serving as a representative of any director, or the director or the director's representatives for any action taken or any failure to act by them in the performance of their powers and duties under this chapter.

Source: SL 2000, ch 247, § 48.



§ 58-29A-102 Judicial review of director's actions.

58-29A-102. Judicial review of director's actions. Any final action or order of the director under this chapter is subject to judicial review in a court of competent jurisdiction.

Source: SL 2000, ch 247, § 49.



§ 58-29A-103 Premiums to include amounts sufficient for assessments.

58-29A-103. Premiums to include amounts sufficient for assessments. The rates and premiums charged for insurance policies to which this chapter applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association and such rates may not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.

Source: SL 2000, ch 247, § 50.



§ 58-29A-104 Unfair trade practice to advertise protection given by chapter.

58-29A-104. Unfair trade practice to advertise protection given by chapter. It is unfair trade practice for any insurer or insurance producer to in any manner make use of the protection given policyholders by this chapter as a reason for buying insurance from the insurer or insurance producer.

Source: SL 2000, ch 247, § 51; SL 2001, ch 286, § 138.



§ 58-29A-105 Payment of claims to be made in any reasonable order.

58-29A-105. Payment of claims to be made in any reasonable order. The association shall pay claims in any order which it deems reasonable, including the payment of claims as such are received from the claimants or in groups or categories of claims.

Source: SL 2000, ch 247, § 52.



§ 58-29A-106 Association to be recognized as claimant in liquidation of insolvent insurer--Priority of distribution.

58-29A-106. Association to be recognized as claimant in liquidation of insolvent insurer--Priority of distribution. The association and any similar organization in another state shall be recognized as claimants in the liquidation of an insolvent insurer for any amounts paid by them on covered claims obligations as determined under this chapter or similar laws in other states and shall receive dividends and any other distributions at the priority set forth in § 58-29B-124.

Source: SL 2000, ch 247, § 53.



§ 58-29A-107 Insolvent insurer's records to be made available to board.

58-29A-107. Insolvent insurer's records to be made available to board. The liquidator, receiver, or statutory successor of an insolvent insurer covered by this chapter shall permit access by the board or its authorized representative to any of the insolvent insurer's records that are necessary for the board in carrying out its functions under this chapter with regard to covered claims. In addition, the liquidator, receiver, or statutory successor shall provide the board or its representative with copies of such records upon request by the board and at the expense of the board.

Source: SL 2000, ch 247, § 54.



§ 58-29A-108 Jurisdiction over claims against association.

58-29A-108. Jurisdiction over claims against association. Except for actions by member insurers aggrieved by final actions or decisions of the association pursuant to subdivision 58-29A-84(7), any action relating to or arising out of this chapter against the association shall be brought in a court in this state. The courts in this state have exclusive jurisdiction over all actions relating to or arising out of this chapter against the association.

Source: SL 2000, ch 247, § 55.



§ 58-29A-109 Citation of chapter.

58-29A-109. Citation of chapter. This chapter shall be known as the South Dakota Insurance Guaranty Association Act.

Source: SL 2000, ch 247, § 56.






Chapter 29B - Insurers Supervision, Rehabilitation And Liquidation

§ 58-29B-1 Citation of chapter.

58-29B-1. Citation of chapter. This chapter may be cited as the Insurers Supervision, Rehabilitation, and Liquidation Act.

Source: SL 1989, ch 436, § 1.



§ 58-29B-2 Scope.

58-29B-2. Scope. The provisions of this chapter apply to:

(1) All insurers who are doing, or have done, an insurance business in this state, and against whom claims arising from that business may exist now or in the future;

(2) All insurers who purport to do an insurance business in this state;

(3) All insurers who have insureds resident in this state;

(4) All other persons organized or in the process of organizing with the intent to do an insurance business in this state;

(5) All nonprofit service plans and all fraternal benefit societies, health maintenance organizations, benefit societies and any other entity subject to Title 58;

(6) All title insurance companies, subject to chapter 58-25;

(7) Any entity whose administrative actions represent the administrative actions of an insurance company.
Source: SL 1989, ch 436, § 2.



§ 58-29B-3 Definition of terms.

58-29B-3. Definition of terms. Terms used in this chapter mean:

(1) "Ancillary state," any state other than a domiciliary state;

(2) "Creditor," a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed, or contingent;

(3) "Delinquency proceeding," any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer, and any summary proceeding under § 58-29B-9 or 58-29B-10. A "formal delinquency proceeding" is any liquidation or rehabilitation proceeding;

(4) "Director," the director of the Division of Insurance;

(5) "Doing business," includes, but is not limited to, any of the following acts, whether effected by mail or otherwise:

(a) The issuance or delivery of contracts of insurance to persons resident in this state;

(b) The solicitation of applications;

(c) The collection of premiums, membership fees, assessments, or other consideration of such contracts, or the transaction of matters subsequent to execution of such contracts and matters arising out of the contracts;

(d) Operating under a license or certificate of authority, as an insurer, issued by the Division of Insurance.

(6) "Domiciliary state," the state in which an insurer is incorporated or organized, or, in the case of an alien insurer, its state of entry;

(7) "Fair consideration," is given for property or obligation:

(a) When in exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or

(b) When property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionate when compared to the value of the property or obligation obtained;

(8) "Foreign country," any other jurisdiction not in any state of the United States;

(9) "General assets," all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, the term "general assets" includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders in more than a single state shall be treated as general assets;

(10) "Guaranty association," the South Dakota Insurance Guaranty Association created by chapter 58-29A for the payment of claims of insolvent insurers. A foreign guaranty association is any similar entity of any other state;

(11) "Insolvency" or "insolvent," for an insurer issuing only assessable fire insurance policies:

(a) The inability to pay any obligation within thirty days after it becomes payable, or

(b) If an assessment be made within thirty days after such date, the inability to pay such obligation thirty days following the date specified in the first assessment notice issued after the date of loss.

For any other insurer, "insolvency" or "insolvent" means that it is unable to pay its obligations when they are due, or when its admitted assets do not exceed its liabilities plus the greater of any capital and surplus required by law for its organization or the total par or stated value of its authorized and issued capital stock.

For purposes of this section the term "liabilities" includes, but is not limited to, reserves required by statute or by insurance division general regulations or specific requirements imposed by the director upon a subject company at the time of admission or subsequent thereto.

(12) "Insurer," any person who has done, purports to do, is doing or is licensed to do an insurance business, and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision, or conservation by any insurance director. For purposes of this chapter, any other person included under § 58-29B-2 is an insurer;

(13) "Preferred claim," any claim with respect to which the terms of this chapter accord priority of payment from the general assets of the insurer;

(14) "Receiver," receiver, liquidator, rehabilitator, or conservator as the context requires;

(15) "Reciprocal state," any state other than this state which has laws similar in substance to §§ 58-29B-42, 58-29B-144 to 58-29B-150, inclusive, and 58-29B-152 to 58-29B-157, inclusive, and in which provisions are in force requiring that the director or equivalent official be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers;

(16) "Secured claim," any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process;

(17) "Special deposit claim," any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets;

(18) "State," any state, district or territory of the United States and the Panama Canal Zone;

(19) "Transfer," includes the sale and every other and different mode, direct or indirect, of disposing of or of parting with property or with an interest therein, or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.
Source: SL 1989, ch 436, § 3.



§ 58-29B-4 Delinquency proceedings sole and exclusive remedy--Commencement of proceedings by director.

58-29B-4. Delinquency proceedings sole and exclusive remedy--Commencement of proceedings by director. Delinquency proceedings pursuant to this chapter shall constitute the sole and exclusive method of liquidating, rehabilitating, reorganizing, or conserving an insurer, and no court may entertain a petition for the commencement of such proceedings, or any other similar procedure, unless it has been filed in the name of the state on the relation of the director.

Source: SL 1989, ch 436, § 4.



§ 58-29B-5 Commencement of proceedings despite lack of notice to insurer.

58-29B-5. Commencement of proceedings despite lack of notice to insurer. Delinquency proceedings pursuant to this chapter may be commenced by the director at any time, regardless of whether notice to an insurer has been given concerning impairment of capital or assets as provided in § 58-5-114.

Source: SL 1989, ch 436, § 5.



§ 58-29B-6 Grounds for personal jurisdiction.

58-29B-6. Grounds for personal jurisdiction. In addition to other grounds for jurisdiction provided by the law of this state, a court of this state having jurisdiction of the subject matter has jurisdiction over a person served pursuant to chapter 15-6 or other applicable provisions of law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state:

(1) If the person served is obligated to the insurer in any way as an incident to any agency or brokerage or other arrangement that may exist or has existed between the insurer and the insurance producer or representative of the insurer, in any action on or incident to the obligation;

(2) If the person served is a reinsurer who has at any time written a policy of reinsurance for an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, or is an insurance producer or representative of or for the reinsurer, in any action on or incident to the reinsurance contract;

(3) If the person served is or has been an officer, manager, trustee, organizer, promoter, or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, in any action resulting from such a relationship with the insurer;

(4) If the person served is an insurance producer or representative of the insurer or other person who has at any time written policies of insurance for or has acted in any manner on behalf of an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer;

(5) If the person served is or was at the time of the institution of the delinquency proceeding against the insurer holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning the assets; or

(6) If the person served is obligated to the insurer in any way whatsoever, in any action or incident to the obligation.
Source: SL 1989, ch 436, § 6; SL 1992, ch 351, § 1; SL 2001, ch 286, § 139.



§ 58-29B-7 Venue of proceedings.

58-29B-7. Venue of proceedings. Any action authorized in this chapter shall be brought in the circuit court of Hughes County.

Source: SL 1989, ch 436, § 7.



§ 58-29B-8 Receiver authorized to grant certain orders.

58-29B-8. Receiver authorized to grant certain orders. Any receiver appointed in a proceeding under this chapter, may at any time apply for and the court may grant, such restraining orders, preliminary and permanent injunctions, and other orders as may be deemed necessary and proper to prevent:

(1) The transaction of further business;

(2) The transfer of property;

(3) Interference with the receiver or with a proceeding under this chapter;

(4) Waste of the insurer's assets;

(5) Dissipation and transfer of bank accounts;

(6) The institution or further prosecution of any actions or proceedings;

(7) The obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets or its policyholders;

(8) The levying of execution against the insurer, its assets or its policyholders;

(9) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10) The withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(11) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of any proceeding under this chapter.

The receiver may apply to any court outside of the state for the relief described in this section.

Source: SL 1989, ch 436, § 8.



§ 58-29B-9 Persons to cooperate in proceedings and preliminary investigations.

58-29B-9. Persons to cooperate in proceedings and preliminary investigations. Any officer, manager, director, trustee, owner, employee, representative, or insurance producer of any insurer, or any other persons with authority over or in charge of any segment of the insurer's affairs, shall cooperate with the director in any proceeding under this chapter or any investigation preliminary to the proceeding. The term, person, as used in this section, includes any person who exercises control directly or indirectly over activities of insurer through any holding company or other affiliate of the insurer. The term, to cooperate, includes the following:

(1) To reply promptly in writing to any inquiry from the director requesting such a reply; and

(2) To make available to the director any books, accounts, documents, or other records or information or property of or pertaining to the insurer and in the insurer's possession, custody, or control.
Source: SL 1989, ch 436, § 9; SL 2001, ch 286, § 140.



§ 58-29B-10 Obstruction or interference in conduct of proceedings.

58-29B-10. Obstruction or interference in conduct of proceedings. No person may obstruct or interfere with the director in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto. This section may not be construed to abridge otherwise existing legal rights, including the right to good faith resistance to a petition for liquidation or other delinquency proceedings, or other orders.

Source: SL 1989, ch 436, § 10.



§ 58-29B-11 Failure to cooperate--Obstruction or interference--Penalty.

58-29B-11. Failure to cooperate--Obstruction or interference--Penalty. Any person included within § 58-29B-9 who fails to cooperate with the director, or any person who obstructs or interferes with the director in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, or who violates any order the director issued validly under this chapter may be ordered by the court to pay a fine not exceeding ten thousand dollars or sentenced to state imprisonment for a term of not more than one year, or both, or after a hearing, the director may impose and order the person to pay an administrative penalty not to exceed ten thousand dollars and may order the revocation or suspension of any insurance licenses issued by the director.

Source: SL 1989, ch 436, § 11.



§ 58-29B-12 Directors and deputies responsible for official bonds--Source of payment.

58-29B-12. Directors and deputies responsible for official bonds--Source of payment. In any proceeding under this chapter, the director and his deputies shall be responsible on their official bonds for the faithful performance of their duties. If the court deems it desirable for the protection of the assets, it may at any time require an additional bond from the director or his deputies, and such bonds shall be paid for out of the assets of the insurer as a cost of administration.

Source: SL 1989, ch 436, § 12.



§ 58-29B-13 Proceedings commenced prior to enactment of chapter.

58-29B-13. Proceedings commenced prior to enactment of chapter. Every proceeding heretofore commenced under the laws in effect before the enactment of this chapter shall be deemed to have commenced under this chapter for the purpose of conducting the proceeding henceforth, except that in the discretion of the director the proceeding may be continued, in whole or in part, as it would have been continued had this chapter not been enacted.

Source: SL 1989, ch 436, § 13.



§ 58-29B-13.1 Service of appropriate orders by director.

58-29B-13.1. Service of appropriate orders by director. If the director has reasonable cause to believe, and determines, after a hearing held pursuant to the provisions of § 58-29B-17, that any domestic insurer has committed or engaged in, or is about to commit or engage in, any act, practice, or transaction that would subject it to delinquency proceedings under this chapter, he may make and serve upon the insurer and any other persons involved, such orders as are reasonably necessary to correct, eliminate, or remedy such conduct, condition, or ground.

Source: SL 1989, ch 436, § 13A.



§ 58-29B-14 Director's determination of continuation of business hazardous--Notification of insurer.

58-29B-14. Director's determination of continuation of business hazardous--Notification of insurer. If upon examination or at any other time the director has reasonable cause to believe or determines that any domestic insurer is in such condition as to render the continuance of its business hazardous to the public or to holders of its policies or certificates of insurance, or if such domestic insurer gives its consent, then the director shall upon his determination:

(1) Notify the insurer of his determination; and

(2) Furnish to the insurer a written list of the director's requirements to abate his determination.
Source: SL 1989, ch 436, § 14.



§ 58-29B-15 Supervision of insurer--Appointment of supervisor--Certain acts by insurer prohibited--Costs.

58-29B-15. Supervision of insurer--Appointment of supervisor--Certain acts by insurer prohibited--Costs. If the director makes a determination to supervise an insurer subject to an order under § 58-29B-13.1 or 58-29B-14, he shall notify the insurer. During the period of supervision, the director may appoint a supervisor to supervise such insurer. The order appointing a supervisor shall direct the supervisor to enforce orders issued under this chapter and may also require that the insurer not do any of the following things, during the period of supervision, without the prior approval of the director or the supervisor:

(1) Dispose of, convey, or encumber any of its assets or its business in force;

(2) Withdraw from any of its bank accounts;

(3) Lend any of its funds;

(4) Invest any of its funds;

(5) Transfer any of its property;

(6) Incur any debt, obligation, or liability;

(7) Merge or consolidate with another company;

(8) Enter into any new reinsurance contract or treaty; or

(9) Write any new insurance contract or renew any insurance contract.

All costs and expenses, including attorney fees, associated with administering the supervision order are the responsibility of the insurer and shall be paid from insurer's funds or assets.

Source: SL 1989, ch 436, § 15; SL 1991, ch 404, § 1.



§ 58-29B-16 Insurer to comply with director's requirements--Time period--Failure to comply.

58-29B-16. Insurer to comply with director's requirements--Time period--Failure to comply. Any insurer subject to an order under §§ 58-29B-13.1 and 58-29B-14 shall comply with the lawful requirements of the director and, if placed under supervision, shall have sixty days from the date the supervision order is served within which to comply with the requirements of the director. In the event of such insurer's failure to comply within the proper time, the director may institute proceedings under § 58-29B-31 or 58-29B-41 to have a rehabilitator or liquidator appointed, or extend the period of supervision.

Source: SL 1989, ch 436, § 16.



§ 58-29B-17 Hearings--Notice and procedure.

58-29B-17. Hearings--Notice and procedure. The notice of hearing under § 58-29B-13.1 and any order issued pursuant to that section shall be served upon the insurer pursuant to the applicable rules of civil or administrative procedure. The notice of hearing shall state the time and place of hearing, and the conduct, condition, or ground upon which the director would base his order. Unless mutually agreed between the director and the insurer, the hearing shall occur no less than ten days nor more than thirty days after notice is served and shall be in Hughes County or such other location as may be designated by the director. All hearings shall be private, unless the insurer requests a public hearing.

Source: SL 1989, ch 436, § 17.



§ 58-29B-18 Request for hearing--Request not to stay order.

58-29B-18. Request for hearing--Request not to stay order. Any insurer subject to an order under § 58-29B-14 may request a hearing to review that order. Such a hearing shall be held as provided in § 58-29B-17, but the request for a hearing may not stay the effect of the order.

Source: SL 1989, ch 436, § 18.



§ 58-29B-19 Waiver of hearing--Application for judicial relief--Judicial review of order after hearing.

58-29B-19. Waiver of hearing--Application for judicial relief--Judicial review of order after hearing. If the director issues an order under § 58-29B-14, the insurer may, at any time, waive a director's hearing and apply for immediate judicial relief by means of any remedy afforded by law without first exhausting administrative remedies. If a hearing is held subsequent to the hearing, any party to the proceedings whose interests are substantially affected shall be entitled to judicial review of any order issued by the director.

Source: SL 1989, ch 436, § 19.



§ 58-29B-20 Requests for review of supervisor's actions.

58-29B-20. Requests for review of supervisor's actions. During the period of supervision the insurer may request the director to review an action taken or proposed to be taken by the supervisor, specifying wherein the action complained of is believed not to be in the best interest of the insurer.

Source: SL 1989, ch 436, § 20.



§ 58-29B-21 Violation of supervision order--Penalty.

58-29B-21. Violation of supervision order--Penalty. If any person has violated any supervision order issued under this chapter, he is liable to pay a civil penalty imposed by the circuit court of Hughes County not to exceed ten thousand dollars.

Source: SL 1989, ch 436, § 21.



§ 58-29B-22 Application for necessary orders to enforce supervision order.

58-29B-22. Application for necessary orders to enforce supervision order. The director may apply for and any court of general jurisdiction may grant, such restraining orders, preliminary and permanent injunctions, and other orders as may be deemed necessary and proper to enforce a supervision order.

Source: SL 1989, ch 436, § 22.



§ 58-29B-23 Violation of valid orders--Personal liability for losses suffered by insurer--Commencement of action.

58-29B-23. Violation of valid orders--Personal liability for losses suffered by insurer--Commencement of action. In the event that any person, subject to the provisions of this chapter, including those persons described in § 58-29B-9 shall knowingly violate any valid order of the director issued under §§ 58-29B-13.1 to 58-29B-23, inclusive, and, as a result of such violation, the net worth of the insurer shall be reduced or the insurer shall suffer loss it would not otherwise have suffered, that person shall be personally liable to the insurer for the amount of any such reduction or loss. The director or supervisor may bring an action on behalf of the insurer in the circuit court of Hughes County to recover the amount of the reduction or loss together with any costs.

Source: SL 1989, ch 436, § 23.



§ 58-29B-24 Authority to file petition for seizure order--Grounds.

58-29B-24. Authority to file petition for seizure order--Grounds. For domestic insurers the director may file in the circuit court of Hughes County a petition for a seizure order:

(1) That there exist any grounds that would justify a court order for a formal delinquency proceeding against an insurer under this chapter;

(2) That the interest of policyholders, creditors, or the public will be endangered by delay; and

(3) The contents of an order deemed necessary by the director.
Source: SL 1989, ch 436, § 24.



§ 58-29B-25 Ex parte issuance of seizure order--Costs.

58-29B-25. Ex parte issuance of seizure order--Costs. Upon a filing under § 58-29B-24, the court may issue forthwith, ex parte and without a hearing, the requested order which shall direct the director to take possession and control of all or a part of the property, books, accounts, documents, and other records of an insurer, and of the premises occupied by it for transaction of its business, and until further order of the court enjoin the insurer and its officers, managers, representatives, insurance producers, and employees from disposition of its property and from transaction of its business except with the written consent of the director. All costs and expenses incurred by the Division of Insurance, including attorney fees, associated with taking possession of the property, books, accounts, documents, and other records of the insurer and the business premises are the responsibility of the insurer and shall be paid from the insurer's funds and assets. The court may require an accounting of the costs and expenses.

Source: SL 1989, ch 436, § 25; SL 1991, ch 404, § 2; SL 2001, ch 286, § 141.



§ 58-29B-26 Duration of order--Hearing to extend, shorten or modify--Vacation of order.

58-29B-26. Duration of order--Hearing to extend, shorten or modify--Vacation of order. The court shall specify in the order under § 58-29B-25 its duration which shall be such time as the court deems necessary for the director to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may from time to time hold such hearings as it considers desirable after such notice as it deems appropriate, and may extend, shorten, or modify the terms of the seizure order. The court may vacate the seizure order if the director fails to commence rehabilitation or liquidation proceedings under this chapter after having had a reasonable opportunity to do so. An order of the court pursuant to a formal proceeding under this chapter shall vacate the seizure order.

Source: SL 1989, ch 436, § 26.



§ 58-29B-27 Entry of order not anticipatory breach of insurer's contracts.

58-29B-27. Entry of order not anticipatory breach of insurer's contracts. Entry of a seizure order under §§ 58-29B-24 to 58-29B-26, inclusive, does not constitute an anticipatory breach of any contract of the insurer.

Source: SL 1989, ch 436, § 27.



§ 58-29B-28 Petition for review of order--Procedure.

58-29B-28. Petition for review of order--Procedure. An insurer subject to an ex parte order under § 58-29B-25 may petition the court at any time after the issuance of such order for a hearing and review of the order. The court shall hold the hearing and review the order within fifteen days of the date of the request. A hearing under this section may be held privately in chambers and it shall be so held if the insurer proceeded against so requests.

Source: SL 1989, ch 436, § 28.



§ 58-29B-29 Notice to persons not present at hearing--Effect on previously issued order.

58-29B-29. Notice to persons not present at hearing--Effect on previously issued order. If, at any time after the issuance of an order under § 58-29B-25, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given. An order that notice be given does not stay the effect of any order previously issued by the court.

Source: SL 1989, ch 436, § 29.



§ 58-29B-30 Records to remain confidential--Exceptions.

58-29B-30. Records to remain confidential--Exceptions. In any proceeding and judicial review thereof under the provisions of §§ 58-29B-13.1 to 58-29B-29, inclusive, all records of the insurer, other documents, and all Division of Insurance files and court records and papers, so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless the circuit court of Hughes County, after hearing arguments from the parties in chambers, shall order otherwise, or unless the insurer requests that the matter be made public. Until such court order, all papers filed with the clerk of the circuit court of Hughes County shall be held by him in a confidential file.

Source: SL 1989, ch 436, § 30.



§ 58-29B-31 Application by director for rehabilitation of insurer--Grounds.

58-29B-31. Application by director for rehabilitation of insurer--Grounds. The director may apply by petition to the circuit court of Hughes County for an order authorizing him to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(1) The insurer is in such condition that the further transaction of business would be hazardous, financially, to its policyholders, creditors, or the public;

(2) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer;

(3) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the director to be dishonest or untrustworthy in a way affecting the insurer's business;

(4) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in any person found after notice and hearing to be untrustworthy;

(5) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the director concerning its affairs, whether in this state or elsewhere, and after reasonable notice of the fact the insurer has failed promptly and effectively to terminate the employment and status of the person and all his influence on management;

(6) After demand by the director under this title, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer;

(7) Without first obtaining the written consent of the director, the insurer has transferred, or attempted to transfer, in a manner contrary to chapter 58-5 or chapter 58-5A, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person;

(8) The insurer or its property has been or is the subject of an application for the appointment of a receiver or trustee, custodian, conservator or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under the insurance laws of this state, and such appointment has been made or is imminent, and such appointment might oust the courts of this state of jurisdiction or might prejudice orderly delinquency proceedings under this chapter;

(9) Within the previous four years the insurer has willfully violated its charter or articles of incorporation, its bylaws, any insurance law of this state, or any valid order of the director under the provisions of this chapter;

(10) The insurer has failed to pay within sixty days after due date any obligation to any state or any subdivision thereof or any judgment entered in any state, if the court in which such judgment was entered had jurisdiction over such subject matter except that such nonpayment is not a ground until sixty days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the director or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligation in full;

(11) The insurer has failed to file its annual report or other financial report required by statute within the time allowed by law and, after written demand by the director, has failed to give an adequate explanation immediately;

(12) The board of directors of the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of the entities request, or consent to rehabilitation under this chapter.
Source: SL 1989, ch 436, § 31; SL 1991, ch 404, § 3.



§ 58-29B-32 Order of rehabilitation--Contents--Effect of filing or recording--Vesting of title--Accounting required.

58-29B-32. Order of rehabilitation--Contents--Effect of filing or recording--Vesting of title--Accounting required. Except for good cause shown, an order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this state, shall be issued within ten days of the hearing on the order to show cause and shall contain an appointment of the director and his successors in office as the rehabilitator, and shall direct the rehabilitator forthwith to take possession of the assets of the insurer, and to administer them under the general supervision of the court. The filing or recording of the order with the clerk of the circuit court of Hughes County or register of deeds of the county in which the principal business of the company is conducted, or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that register of deeds would have imparted. The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator. Any order issued under this section shall require an accounting to the court by the rehabilitator. Accountings shall be at such intervals as the court specifies in its order, but no less than semiannually. Entry of an order of rehabilitation does not constitute an anticipatory breach of any contracts of the insurer nor may it be grounds for retroactive revocation or cancellation of any contracts of the insurer, unless revocation or cancellation is done by the rehabilitator pursuant to §§ 58-29B-32.1 to 58-29B-35, inclusive. Each accounting shall include a report from the rehabilitator on whether a plan pursuant to § 58-29B-35 is being prepared and, if so, the timetable for the preparation.

Source: SL 1989, ch 436, § 32; SL 1992, ch 351, § 2.



§ 58-29B-32.1 Appointment of deputies--Powers and responsibilities--Employment of counsel, clerks and assistants--Compensation--Advisory committee.

58-29B-32.1. Appointment of deputies--Powers and responsibilities--Employment of counsel, clerks and assistants--Compensation--Advisory committee. The director as rehabilitator may appoint one or more special deputies, who shall have all the powers and responsibilities of the rehabilitator granted under this section, and the director may employ such counsel, clerks, and assistants as he considers necessary. The compensation of the special deputy, counsel, or clerks and assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the director, with the approval of the court and shall be paid out of the funds or assets of the insurer. Any persons appointed under this section shall serve at the pleasure of the director. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the director, with the approval of the secretary of the Department of Labor and Regulation, may advance the costs so incurred out of any appropriation for the maintenance of the Division of Insurance. Any amounts so advanced for expenses of administration shall be repaid to the director for the use of the Division of Insurance out of the first available money of the insurer. The director may, with the approval of the court, appoint an advisory committee of policyholders, claimants or other creditors including guaranty associations. The committee shall serve at the pleasure of the director and shall serve without compensation other than reimbursement for reasonable travel and per diem expenses. No other committee of any nature may be appointed by the director or the court in rehabilitation.

Source: SL 1989, ch 436, § 32A; SL 1992, ch 351, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-29B-32.2 Promulgation of rules for appointing committees.

58-29B-32.2. Promulgation of rules for appointing committees. The director may promulgate rules pursuant to chapter 1-26 for appointing committees pursuant to §§ 58-29B-32.1 and 58-29B-46 and establishing the duties to be performed by such committees.

Source: SL 1992, ch 351, § 14.



§ 58-29B-33 Authority of rehabilitator to reform and revitalize issuer.

58-29B-33. Authority of rehabilitator to reform and revitalize issuer. The rehabilitator may take any action he considers appropriate to reform and revitalize the insurer. He shall have all the powers of the directors, officers, and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator. He may direct and manage, hire and discharge employees subject to any contract rights they may have, and deal with the property and business of the insurer.

Source: SL 1989, ch 436, § 33.



§ 58-29B-34 Authority to pursue legal remedies on insurer's behalf.

58-29B-34. Authority to pursue legal remedies on insurer's behalf. If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, representative, insurance producer, employee, or other person, the rehabilitator may pursue all appropriate legal remedies on behalf of the insurer.

Source: SL 1989, ch 436, § 34; SL 2001, ch 286, § 142.



§ 58-29B-35 Rehabilitator's plan for transformation--Application and grounds for approval--Procedure upon approval.

58-29B-35. Rehabilitator's plan for transformation--Application and grounds for approval--Procedure upon approval. If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger, sale, or other transformation of the insurer is appropriate, he shall prepare a plan to effect such changes. Upon application of the rehabilitator for approval of the plan, and after such notice and hearings as the court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary. The rehabilitator may under §§ 58-29B-61 to 58-29B-65, inclusive, avoid fraudulent transfers.

Source: SL 1989, ch 436, § 35; SL 1991, ch 404, § 4.



§ 58-29B-36 Disposition of actions in which insurer a party pending when rehabilitation order entered.

58-29B-36. Disposition of actions in which insurer a party pending when rehabilitation order entered. Any court in this state before which any action or proceeding in which the insurer is a party or is obligated to defend a party is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for ninety days and such additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take such action respecting the pending litigation as he deems necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays if necessary to protect the estate of the insurer.

Source: SL 1989, ch 436, § 36.



§ 58-29B-37 Petition for appointment of rehabilitator--Suspension of statute of limitations, laches--Time period for commencement of actions ripe when petition is filed.

58-29B-37. Petition for appointment of rehabilitator--Suspension of statute of limitations, laches--Time period for commencement of actions ripe when petition is filed. No statute of limitations or defense of laches may run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition. Any action by or against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty days after the order of rehabilitation is entered or the petition is denied.

Source: SL 1989, ch 436, § 37.



§ 58-29B-38 Guaranty associations--Standing to appear in rehabilitation proceedings.

58-29B-38. Guaranty associations--Standing to appear in rehabilitation proceedings. Any guaranty association or foreign guaranty association covering life or health insurance or annuities shall have standing to appear in any court proceeding concerning the rehabilitation of a life or health insurer if such association is or may become liable to act as a result of the rehabilitation.

Source: SL 1989, ch 436, § 38.



§ 58-29B-39 Rehabilitation futile--Petition for liquidation--Effect--Court to permit directors or insurers to defend.

58-29B-39. Rehabilitation futile--Petition for liquidation--Effect--Court to permit directors or insurers to defend. If the director believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders, or the public, or would be futile, the director may petition the circuit court of Hughes County for an order of liquidation. A petition under this section has the same effect as a petition under § 58-29B-41. The circuit court of Hughes County shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of such costs and other expenses of defense as justice may require. If the insurer is insolvent, the court shall issue an order for liquidation and shall set a hearing to determine the issues being asserted by the directors.

Source: SL 1989, ch 436, § 39; SL 1992, ch 351, § 15.



§ 58-29B-40 Termination of rehabilitation--Procedure--Payment of costs.

58-29B-40. Termination of rehabilitation--Procedure--Payment of costs. The rehabilitator or directors may at any time petition the circuit court of Hughes County for an order terminating rehabilitation of an insurer. The court may order payment from the estate of the insurer of such costs and other expenses of such petition as justice may require. If the court finds that rehabilitation has been accomplished and that grounds for rehabilitation under § 58-29B-31 no longer exist, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also on its own motion make that finding and issue an order terminating rehabilitation.

Source: SL 1989, ch 436, § 40.



§ 58-29B-41 Petition for liquidation--Grounds.

58-29B-41. Petition for liquidation--Grounds. The director may petition the court for an order directing him to liquidate a domestic insurer or an alien insurer domiciled in this state based on the following:

(1) Any ground for an order of rehabilitation as specified in § 58-29B-31, whether or not there has been a prior order directing the rehabilitation of the insurer;

(2) The insurer is insolvent; or

(3) The insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors or the public.
Source: SL 1989, ch 436, § 41.



§ 58-29B-42 Order of liquidation--Contents--Title vested in liquidator--Effect of filing or recording.

58-29B-42. Order of liquidation--Contents--Title vested in liquidator--Effect of filing or recording. An order to liquidate the business of a domestic insurer shall contain appointment of the director and his successors in office as liquidator and shall direct the liquidator forthwith to take possession of the assets of the insurer and to administer them under the general supervision of the court. The liquidator shall be vested by operation of law with the title to all property, contracts, and rights of action and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation. The filing or recording of the order with the clerk of the circuit court of Hughes County and the register of deeds of the county in which its principal office or place of business is located, or, in the case of real estate with the register of deeds of the county where the property is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that register of deeds would have imparted.

Source: SL 1989, ch 436, § 42.



§ 58-29B-42.1 Plan for continued performance of policy claim obligations during appeal of liquidation order.

58-29B-42.1. Plan for continued performance of policy claim obligations during appeal of liquidation order. If an insurer is in liquidation, within five days of July 1, 1992, or, if later, within five days after the initiation of an appeal of an order of liquidation, which order has not been stayed, the director shall present for the court's approval a plan for the continued performance of the company's policy claims obligations, including the duty to defend insureds under liability insurance policies, during the pendency of an appeal. The plan shall provide for the continued performance and payment of policy claims obligations in the normal course of events, notwithstanding the grounds alleged in support of the order of liquidation includes the ground of insolvency. If the company's financial condition does not, in the judgment of the director, support the full performance of all policy claims obligations during the appeal period, the plan may prefer the claims of certain policyholders and claimants over creditors and interested parties as well as other policyholders and claimants, as the director finds to be fair and equitable considering the relative circumstances of the policyholders and claimants. The court shall examine the plan submitted by the director and if it finds the plan to be in the best interests of the parties, the court shall approve the plan. No action may lie against the director or any of his deputies, agents, clerks, assistants, or attorneys by any party based on preference in a plan during the pendency of appeal approved by the court.

The plan may not supersede or affect the obligations of any insurance guaranty association.

If the liquidator pays claims from assets of the estate, which would otherwise be the obligations of any particular guaranty association but for the appeal of the order of liquidation, the plans, during the appeal period, shall provide for equitable adjustments to be made by the liquidator to any distributions of assets to guaranty associations, so that all guaranty associations equally benefit on a pro rata basis from the assets of the estate. Further, if an order of liquidation is set aside upon any appeal, the company may not be released from delinquency proceedings until all funds advanced by any guaranty association, including reasonable administrative expenses relating to obligations of the company, are repaid in full, together with interest at the judgment rate of interest or unless an arrangement for repayment has been made with the consent of all applicable guaranty associations.

Source: SL 1992, ch 351, § 5.



§ 58-29B-43 Rights and liabilities fixed upon issuance of order.

58-29B-43. Rights and liabilities fixed upon issuance of order. Upon issuance of the order to liquidate, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members, and all other persons interested in its estate shall become fixed as of the date of entry of the order of liquidation, except as provided in §§ 58-29B-47 and 58-29B-112 to 58-29B-114, inclusive.

Source: SL 1989, ch 436, § 43.



§ 58-29B-44 Order to liquidate alien insurer domiciled in state--Effect.

58-29B-44. Order to liquidate alien insurer domiciled in state--Effect. An order to liquidate the business of an alien insurer domiciled in this state shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included therein.

Source: SL 1989, ch 436, § 44.



§ 58-29B-45 Declaration of insurer's insolvency--Procedure.

58-29B-45. Declaration of insurer's insolvency--Procedure. At the time of the petition for an order of liquidation, or at any time thereafter, the director, after making appropriate findings of an insurer's insolvency, may petition the court for a judicial declaration of such insolvency. After providing such notice and hearing as it deems proper the court may make the declaration.

Source: SL 1989, ch 436, § 45.



§ 58-29B-46 Order of liquidation--Financial reports required--Annual filing.

58-29B-46. Order of liquidation--Financial reports required--Annual filing. Any order issued under §§ 58-29B-41 to 58-29B-45, inclusive, shall require financial reports to the court by the liquidator.

Financial reports shall include, at a minimum, the assets and liabilities of the insurer and all funds received or disbursed by the liquidator during the current period. Financial reports shall be filed within one year of the liquidation order and at least annually thereafter.

Source: SL 1989, ch 436, § 46; SL 1992, ch 351, § 4.



§ 58-29B-47 Effect of order upon policies in effect at time of issuance.

58-29B-47. Effect of order upon policies in effect at time of issuance. All policies, including bonds and other noncancellable business, other than life or health insurance or annuities, in effect at the time of issuance of an order of liquidation shall continue in force for the lesser of:

(1) A period of thirty days from the date of entry of the liquidation orders;

(2) The expiration of the policy coverage;

(3) The date when the insured has replaced the insurance coverage with equivalent insurance coverage in another insurer or otherwise terminated the policy; or

(4) The liquidator has effected a transfer of the policy obligation pursuant to § 58-29B-49.

An order of liquidation under §§ 58-29B-41 to 58-29B-45, inclusive, shall terminate coverages at the time specified in this section for purposes of any other statute.

Policies of life or health insurance or annuities shall continue in force for such period and under such terms as is provided for by any applicable guaranty association or foreign guaranty association.

Policies of life or health insurance or annuities or any period or coverage of such policies not covered by a guaranty association or foreign guaranty association shall terminate according to this section.

Source: SL 1989, ch 436, § 47; SL 1992, ch 351, § 6.



§ 58-29B-48 Order to dissolve corporate existence--Procedure.

58-29B-48. Order to dissolve corporate existence--Procedure. The director may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this state at the time he applies for a liquidation order. The court shall order dissolution of the corporation upon petition by the director upon or after the granting of a liquidation order. Dissolution may also be effected by operation of law upon the discharge of the liquidator, if the insurer is insolvent and may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason.

Source: SL 1989, ch 436, § 48.



§ 58-29B-49 Powers of liquidator.

58-29B-49. Powers of liquidator. The liquidator may:

(1) Appoint a special deputy to act for the liquidator under this chapter and determine his reasonable compensation. The special deputy shall have all powers of the liquidator granted by this section. The special deputy shall serve at the pleasure of the liquidator;

(2) Employ employees, representatives, insurance producers, legal counsel, actuaries, accountants, appraisers, consultants, and such other personnel as the liquidator may consider necessary to assist in the liquidation;

(3) Fix the reasonable compensation of employees, representatives, insurance producers, legal counsel, actuaries, accountants, appraisers, and consultants with the approval of the court;

(4) Pay reasonable compensation to persons appointed and defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. If the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the director may advance the costs so incurred out of any appropriation for the maintenance of the Division of Insurance. Any amounts so advanced for expenses of administration shall be repaid to the director for the use of the Division of Insurance out of the first available money of the insurer;

(5) Hold hearings, subpoena witnesses to compel their attendance, administer oaths, examine any person under oath, and compel any person to subscribe to the person's testimony after it has been correctly reduced to writing, and, in connection therewith, require the production of any books, papers, records, or other documents which the liquidator considers relevant to the inquiry;

(6) Collect all debts and money due and claims belonging to the insurer, wherever located, and, for this purpose:

(a) To institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against such debts;

(b) To do such other acts as are necessary or expedient to collect, conserve, or protect its assets or property, including the power to sell, compound, compromise, or assign debts for purposes of collection upon such terms and condition as the liquidator deems best; and

(c) To pursue any creditor's remedies available to enforce the creditor's claims;

(7) Conduct public and private sales of the property of the insurer;

(8) Use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under § 58-29B-124;

(9) Acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with, any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable. The liquidator may also execute, acknowledge, and deliver any and all deeds, assignments, releases, and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with liquidation;

(10) Borrow money on the security of the insurer's assets or without security and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation;

(11) Enter into such contracts as are necessary to carry out the order to liquidate, and affirm or disavow any contracts to which the insurer is a party;

(12) Continue to prosecute and institute in the name of the insurer or in the liquidator's name any and all suits and other legal proceedings, in this state or elsewhere, and abandon the prosecution of claims the liquidator considers unprofitable to pursue further. If the insurer is dissolved under § 58-29B-48, the liquidator may apply to any court in this state or elsewhere for leave to proceed on behalf of the insurer as plaintiff;

(13) Prosecute any action which may exist on behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer of the insurer, or any other person;

(14) Remove any or all records and property of the insurer to the offices of the director or to such other place as may be convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations and foreign guaranty associations shall have such reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations;

(15) Deposit in one or more banks in this state such sums as are required for meeting current administration expenses and dividend distributions;

(16) Invest all sums not currently needed, unless the court orders otherwise;

(17) File any necessary documents for record in the office of any register of deeds or record office in this state or elsewhere where property of the insurer is located;

(18) Assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a petition in liquidation has been filed does not bind the liquidator. If a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to such obligation and may defend only in the absence of a defense by such guaranty associations;

(19) Exercise and enforce all the rights, remedies, and powers of any creditor, shareholder, policyholder, or member, including any power to avoid any transfer or lien that may be given by the general law and that is not included with §§ 58-29B-61 to 58-29B-83, inclusive;

(20) Intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and act as the receiver or trustee if the appointment is offered;

(21) Enter into agreements with any receiver or director of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states;

(22) Exercise all powers conferred upon receivers by the laws of this state not inconsistent with the provisions of this chapter;

(23) To appoint, with the approval of the court, an advisory committee of policyholders, claimants, or other creditors including guaranty associations. The committee shall serve at the pleasure of the director and shall serve without compensation other than reimbursement for reasonable travel and per diem living expenses. No other committee of any nature may be appointed by the director or the court in liquidation proceedings;

(24) To audit the books and records of all representatives and insurance producers of the insurer insofar as those records relate to the business activities of the insurer.
Source: SL 1989, ch 436, § 49; SL 1992, ch 351, § 7; SL 2001, ch 286, § 143.



§ 58-29B-50 Enumeration in § 58-29B-49 not exclusive.

58-29B-50. Enumeration in § 58-29B-49 not exclusive. The enumeration, in § 58-29B-49, of the powers and authority of the liquidator may not be construed as a limitation upon him, nor may it exclude in any manner his right to do such other acts not herein specifically enumerated, or otherwise provided for, as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

Source: SL 1989, ch 436, § 50.



§ 58-29B-50.1 Obligations of liquidator subsequent to entry of liquidation order.

58-29B-50.1. Obligations of liquidator subsequent to entry of liquidation order. Notwithstanding the powers of the liquidator as stated in §§ 58-29B-47 and 58-29B-50, the liquidator has no obligation to defend claims or to continue to defend claims subsequent to the entry of a liquidation order.

Source: SL 1992, ch 351, § 8.



§ 58-29B-51 Notice of liquidation order.

58-29B-51. Notice of liquidation order. Unless the court otherwise directs, the liquidator shall give notice of the liquidation order as soon as possible but in no event more than ten days from the date of entry of the order to liquidate:

(1) By first class mail or by telegram or telephone to the insurance director of each jurisdiction in which the insurer is doing business;

(2) By first class mail to any guaranty association or foreign guaranty association which is or may become obligated as a result of the liquidation;

(3) By first class mail to any insurance producer of the insurer;

(4) By first class mail to any person known or reasonably expected to have claims against the insurer including any policyholder, at the person's last known address as indicated by the records of the insurer; and

(5) By publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in such other locations as the liquidator considers appropriate.
Source: SL 1989, ch 436, § 51; SL 2001, ch 286, § 144.



§ 58-29B-52 Duties of claimant upon notice of liquidation.

58-29B-52. Duties of claimant upon notice of liquidation. Notice to any potential claimant under § 58-29B-51 requires such claimant to file with the liquidator his claims together with proper proofs thereof under §§ 58-29B-106 to 58-29B-110, inclusive, on or before a date the liquidator shall specify in the notice. The liquidator need not require any person claiming cash surrender values or other investment values in life insurance and annuities to file a claim. All claimants shall keep the liquidator informed of any changes of address. If notice is given in accordance with § 58-29B-51, the distribution of assets of the insurer under this chapter shall be conclusive with respect to all claimants, whether or not they received notice.

Source: SL 1989, ch 436, § 52.



§ 58-29B-53 Duties of insurance producer upon notice of liquidation.

58-29B-53. Duties of insurance producer upon notice of liquidation. Every person who receives notice in the form prescribed in § 58-29B-51 that an insurer which the person represents is the subject of a liquidation order shall, within five days of the notice, give written notice of the liquidation order by first class mail to the last known address contained in the insurance producer's records to each policyholder or other person named in any policy issued through the insurance producer by the insurer. A policy is deemed issued through an insurance producer if the insurance producer has a property interest in the expiration of the policy at any time during the life of the policy, unless the ownership of the expiration of the policy has been transferred to another. The written notice shall include the name and address of the insurer, the name and address of the insurance producer, identification of the policy impaired, and the nature of the impairment including termination of coverage, as described in § 58-29B-47. Each insurance producer obligated to give notice under this section shall file a report of compliance with the liquidator within five days of the receipt of the notice from the liquidator.

Source: SL 1989, ch 436, § 53; SL 2001, ch 286, § 145.



§ 58-29B-54 Failure of insurance producer to comply with § 58-29B-53--Penalty--Liquidator's waiver of duties.

58-29B-54. Failure of insurance producer to comply with § 58-29B-53--Penalty--Liquidator's waiver of duties. Any insurance producer failing to give notice or file a report of compliance as required in § 58-29B-53 may be subject to payment of a penalty of not more than one thousand dollars and may have the insurance producer's license suspended, which may only be imposed after a hearing held by the director. The liquidator may waive the duties imposed by § 58-29B-53 if he determines that other notice to the policyholders of the insurer under liquidation is adequate.

Source: SL 1989, ch 436, § 54; SL 2001, ch 286, § 146.



§ 58-29B-55 Appointment of liquidator--Effect upon actions and injunctions pending against insurer or liquidator--Liquidator's right to intervene.

58-29B-55. Appointment of liquidator--Effect upon actions and injunctions pending against insurer or liquidator--Liquidator's right to intervene. Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this state, no action at law or equity may be brought against the insurer or liquidator, whether in this state or elsewhere, nor may any such existing action be maintained or further presented after issuance of such order. The courts of this state shall give full faith and credit to injunctions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, if such injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states. If in the liquidator's judgment, protection of the estate of the insurer requires intervention in an action against the insurer that is pending outside this state, he may intervene in this action. The liquidator may defend any action in which he intervenes under this section at the expense of the estate of the insurer.

Source: SL 1989, ch 436, § 55.



§ 58-29B-56 Time periods in which liquidator may act for or institute action on behalf of insurer.

58-29B-56. Time periods in which liquidator may act for or institute action on behalf of insurer. The liquidator may, upon or after an order for liquidation, within two years or such time in addition to two years as applicable law may permit, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the statute of limitations has not expired at the time of the filing of the petition upon which such order is entered. If, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the petition, the liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of one hundred eighty days subsequent to the entry of an order for liquidation, or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

Source: SL 1989, ch 436, § 56.



§ 58-29B-57 Petition for liquidation--Suspension of statute of limitations, laches--Time period for commencement of actions ripe when petition filed.

58-29B-57. Petition for liquidation--Suspension of statute of limitations, laches--Time period for commencement of actions ripe when petition filed. No statute of limitations or defense of laches may run with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty days after the petition is denied.

Source: SL 1989, ch 436, § 57.



§ 58-29B-58 Guaranty associations--Standing to appear in liquidation proceedings.

58-29B-58. Guaranty associations--Standing to appear in liquidation proceedings. Any guaranty association or foreign guaranty association may appear in any court proceeding concerning the liquidation of an insurer if such association is or may become liable to act as a result of the liquidation of an insurer if such association is or may become liable to act as a result of the liquidation of an insurer.

Source: SL 1989, ch 436, § 58.



§ 58-29B-59 Liquidator to prepare list of insurer's assets--Filing requirements.

58-29B-59. Liquidator to prepare list of insurer's assets--Filing requirements. As soon as practicable after the liquidation order, but not later than one hundred twenty days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented from time to time as the liquidator may determine. One copy shall be filed in the office of the clerk of the circuit court of Hughes County and one copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed. A submission to the court for disbursement of assets in accordance with §§ 58-29B-98 to 58-29B-100, inclusive, fulfills the requirements of this section.

Source: SL 1989, ch 436, § 59.



§ 58-29B-60 Reduction of assets to appropriate degree.

58-29B-60. Reduction of assets to appropriate degree. The liquidator shall reduce the assets to a degree of liquidity that is consistent with the execution of the liquidation.

Source: SL 1989, ch 436, § 60.



§ 58-29B-61 "Fraudulent transfers" defined--Avoidance by receiver--Acceptance or preservation of transfer.

58-29B-61. "Fraudulent transfers" defined--Avoidance by receiver--Acceptance or preservation of transfer. Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this chapter is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made, or an obligation incurred, by an insurer ordered to be rehabilitated or liquidated under this chapter, which is fraudulent under this section, may be avoided by the receiver. However, a person who in good faith is a purchaser, lienor, or obligee who in good faith has given a consideration less than fair for such transfer, lien, or obligation may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

Source: SL 1989, ch 436, § 61.



§ 58-29B-61.1 Liability of beneficiary of fraudulent transfer.

58-29B-61.1. Liability of beneficiary of fraudulent transfer. Any person receiving any property or benefit from the insurer which is a fraudulent transfer under § 58-29B-61 is personally liable and shall account to the liquidator concerning it.

Source: SL 1992, ch 351, § 9.



§ 58-29B-62 Fraudulent transfers between insurer and reinsurer--Grounds for avoidance by receiver.

58-29B-62. Fraudulent transfers between insurer and reinsurer--Grounds for avoidance by receiver. Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under § 58-29B-61 if:

(1) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and

(2) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.
Source: SL 1989, ch 436, § 62.



§ 58-29B-63 Transfers of insurer's real property after petition filed--Recording of copy of petition as constructive notice.

58-29B-63. Transfers of insurer's real property after petition filed--Recording of copy of petition as constructive notice. After a petition for rehabilitation or liquidation has been filed a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the register of deeds in the county where any real property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state may not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

Source: SL 1989, ch 436, § 63.



§ 58-29B-64 Validity of transfers after petitions filed and before receiver takes possession or order granted.

58-29B-64. Validity of transfers after petitions filed and before receiver takes possession or order granted. After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred;

(2) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the petition were not pending;

(3) A person having actual knowledge of the pending rehabilitation or liquidation is deemed not to act in good faith;

(4) A person asserting the validity of a transfer under this section has the burden of proof. Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator may be valid against the liquidator.
Source: SL 1989, ch 436, § 64.



§ 58-29B-65 No impairment of negotiability.

58-29B-65. No impairment of negotiability. Nothing in this chapter may impair the negotiability of currency or negotiable instruments.

Source: SL 1989, ch 436, § 65.



§ 58-29B-66 "Preference" defined.

58-29B-66. "Preference" defined. A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this chapter, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such transfers shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

Source: SL 1989, ch 436, § 66.



§ 58-29B-67 Preference--Avoidance by liquidator.

58-29B-67. Preference--Avoidance by liquidator. Any preference may be avoided by the liquidator if:

(1) The insurer was insolvent at the time of the transfer;

(2) The transfer was made within four months before the filing of the petition;

(3) The creditor receiving it or to be benefited thereby or his agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(4) The creditor receiving it was an officer, any employee, attorney, or other person who was in a position of comparable influence in the insurer to an officer whether or not he held such position, any shareholder holding directly or indirectly more than five percent of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.
Source: SL 1989, ch 436, § 67.



§ 58-29B-68 Preference voidable--Consequences.

58-29B-68. Preference voidable--Consequences. If the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property, except where a bona fide purchaser or lienor has given less than fair equivalent value, he shall have a lien upon the property to the extent of the consideration actually given by him. If a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

Source: SL 1989, ch 436, § 68.



§ 58-29B-69 When transfer of property other than real property deemed made or suffered.

58-29B-69. When transfer of property other than real property deemed made or suffered. For purposes of §§ 58-29B-61 and 58-29B-66, transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

Source: SL 1989, ch 436, § 69.



§ 58-29B-70 When transfer of real property deemed made or suffered.

58-29B-70. When transfer of real property deemed made or suffered. A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

Source: SL 1989, ch 436, § 70.



§ 58-29B-71 Transfer creating equitable lien--Conditions prohibiting perfection.

58-29B-71. Transfer creating equitable lien--Conditions prohibiting perfection. No transfer which creates an equitable lien may be deemed to be perfected if there are available means by which a legal lien could be created.

Source: SL 1989, ch 436, § 71.



§ 58-29B-72 Transfer not perfected prior to filing of petition deemed made before filing of successful petition.

58-29B-72. Transfer not perfected prior to filing of petition deemed made before filing of successful petition. A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

Source: SL 1989, ch 436, § 72.



§ 58-29B-73 Sections 58-29B-69 to 58-29B-72 applicable despite certain creditors or potential bona fide purchasers.

58-29B-73. Sections 58-29B-69 to 58-29B-72 applicable despite certain creditors or potential bona fide purchasers. The provisions of §§ 58-29B-69 to 58-29B-72, inclusive, apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

Source: SL 1989, ch 436, § 73.



§ 58-29B-74 "Lien by legal or equitable proceedings upon simple contract" defined.

58-29B-74. "Lien by legal or equitable proceedings upon simple contract" defined. A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

Source: SL 1989, ch 436, § 74.



§ 58-29B-75 Lien by legal or equitable proceedings--Superiority to rights of transferee.

58-29B-75. Lien by legal or equitable proceedings--Superiority to rights of transferee. A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of §§ 58-29B-69 to 58-29B-72, inclusive, if such consequences would follow only from the lien or purchase itself, or from the lien or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of §§ 58-29B-69 to 58-29B-72, inclusive, through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

Source: SL 1989, ch 436, § 75.



§ 58-29B-76 Transfer for or on account of new and contemporaneous consideration--Transfer to secure future loan--Effects.

58-29B-76. Transfer for or on account of new and contemporaneous consideration--Transfer to secure future loan--Effects. A transfer of property for or on account of a new and contemporaneous consideration which is deemed under §§ 58-29B-69 to 58-29B-72, inclusive, to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

Source: SL 1989, ch 436, § 76.



§ 58-29B-77 Voidable lien dissolved--Indemnifying transfer or lien deemed voidable.

58-29B-77. Voidable lien dissolved--Indemnifying transfer or lien deemed voidable. If any lien deemed voidable under § 58-29B-67 has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this chapter which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

Source: SL 1989, ch 436, § 77.



§ 58-29B-78 Property affected by voidable lien discharge--That and indemnifying property pass to liquidator--Exception.

58-29B-78. Property affected by voidable lien discharge--That and indemnifying property pass to liquidator--Exception. The property affected by any lien deemed voidable under §§ 58-29B-66 to 58-29B-68, inclusive, and 58-29B-77, shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

Source: SL 1989, ch 436, § 78.



§ 58-29B-79 Summary jurisdiction of Hughes county circuit court--Notice--Valuation of certain property or liens--Election of transferee or lienholder.

58-29B-79. Summary jurisdiction of Hughes county circuit court--Notice--Valuation of certain property or liens--Election of transferee or lienholder. The circuit court of Hughes County shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under §§ 58-29B-71 to 58-29B-88, inclusive. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. If an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnified or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within such reasonable times as the court shall fix.

Source: SL 1989, ch 436, § 79.



§ 58-29B-80 Extent of surety discharge under releasing bond or similar obligation.

58-29B-80. Extent of surety discharge under releasing bond or similar obligation. The liability of a surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator or, if the property is retained under § 58-29B-79, to the extent of the amount paid to the liquidator.

Source: SL 1989, ch 436, § 80.



§ 58-29B-81 Preferred creditor--Setoff for new credit issued in good faith.

58-29B-81. Preferred creditor--Setoff for new credit issued in good faith. If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from him.

Source: SL 1989, ch 436, § 81.



§ 58-29B-82 Transfers by insurer to attorney for services within four months of filing petition--Examination by court.

58-29B-82. Transfers by insurer to attorney for services within four months of filing petition--Examination by court. If an insurer shall, directly or indirectly, within four months before the filing of a successful petition for liquidation under this chapter, or at any time in contemplation of a proceeding to liquidate it, pay money or transfer property to an attorney-at-law for services rendered or to be rendered, the transaction may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefit of the estate. However, if the attorney is in a position of influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney-at-law for services rendered or to be rendered shall be governed by the provision of subdivision 58-29B-67(4).

Source: SL 1989, ch 436, § 82.



§ 58-29B-83 Conditions creating personal liability to liquidator for amount of preference.

58-29B-83. Conditions creating personal liability to liquidator for amount of preference. Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. Reasonable cause may be inferred if the transfer was made within four months before the date of filing of the successful petition for liquidation. Every person receiving any property from the insurer or the benefit thereof as a preference voidable under this section is personally liable therefore and shall be bound to account to the liquidator. Nothing in this section may prejudice any other claim by the liquidator.

Source: SL 1989, ch 436, § 83.



§ 58-29B-84 Claims of creditor who has received or acquired a voidable preference, lien, conveyance, transfer, assignment, or encumbrance.

58-29B-84. Claims of creditor who has received or acquired a voidable preference, lien, conveyance, transfer, assignment, or encumbrance. No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance, voidable under this chapter, may be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim may not be allowed unless the money is paid or the property is delivered to the liquidator within thirty days from the date of the entering of the final judgment. However, the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

Source: SL 1989, ch 436, § 84.



§ 58-29B-85 Filing of claims under § 58-29B-84.

58-29B-85. Filing of claims under § 58-29B-84. A claim allowable under § 58-29B-84 by reason of avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused late filing under §§ 58-29B-102 to 58-29B-105, inclusive, if filed within thirty days from the date of the avoidance, or within the further time allowed by the court under § 58-29B-84.

Source: SL 1989, ch 436, § 85.



§ 58-29B-86 Mutual debts or credits between insurer and another set off.

58-29B-86. Mutual debts or credits between insurer and another set off. Mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this chapter shall be set off and the balance only shall be allowed or paid, except as provided in § 58-29B-87, and §§ 58-29B-95 to 58-29B-97, inclusive.

Source: SL 1989, ch 436, § 86.



§ 58-29B-87 Setoff or counterclaim not allowed.

58-29B-87. Setoff or counterclaim not allowed. No setoff or counterclaim may be allowed in favor of any person if:

(1) The obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle the person to share as a claimant in the assets of the insurer; or

(2) The obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff; or

(3) The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution.
Source: SL 1989, ch 436, § 87; SL 1995, ch 288, § 1.



§ 58-29B-88 Liquidator's report to court--Time limit--Content.

58-29B-88. Liquidator's report to court--Time limit--Content. As soon as practicable, but not more than two years from the date of an order of liquidation under §§ 58-29B-41 to 58-29B-45, inclusive, of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(1) The reasonable value of the assets of the insurer;

(2) The insurer's probable total liabilities;

(3) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment; and

(4) A recommendation as to whether or not an assessment should be made and in what amount.
Source: SL 1989, ch 436, § 88.



§ 58-29B-89 Court to levy assessments--Amount.

58-29B-89. Court to levy assessments--Amount. Upon the basis of the report provided in § 58-29B-88, including any supplements and amendments thereto, the court may levy one or more assessments against all members of the insurer who are subject to assessment. Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment, exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

Source: SL 1989, ch 436, § 89.



§ 58-29B-90 Issuance of show cause order upon failure to pay assessment.

58-29B-90. Issuance of show cause order upon failure to pay assessment. After levy of assessment under § 58-29B-89, the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order to show cause why the liquidator should not pursue a judgment therefor.

Source: SL 1989, ch 436, § 90.



§ 58-29B-91 Notice of show cause order.

58-29B-91. Notice of show cause order. The liquidator shall give notice of the order to show cause by legal publication in the county of the principal place of business of the insurer and by first class mail to each member liable thereunder mailed to his last known address as it appears on the insurer's records, at least twenty days before the return day of the order to show cause.

Source: SL 1989, ch 436, § 91.



§ 58-29B-92 Failure to appear and serve objections on or before return day of order--Procedure on timely appearance.

58-29B-92. Failure to appear and serve objections on or before return day of order--Procedure on timely appearance. If a member does not appear and serve duly verified objections upon the liquidator on or before the return day of the order to show cause under § 58-29B-90, the court shall make an order adjudging the member liable for the amount of the assessment against him, pursuant to § 58-29B-89, together with costs, and the liquidator shall have a judgment against the member therefor. If on or before such return day, the member appears and serves duly verified objections upon the liquidator, the director may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. In the event that the director determines that such objections do not warrant relief from assessment, the member may request the court to review the matter and vacate the order to show cause.

Source: SL 1989, ch 436, § 92.



§ 58-29B-93 Enforcement of order or judgment under § 58-29B-92.

58-29B-93. Enforcement of order or judgment under § 58-29B-92. The liquidator may enforce any order or collect any judgment under § 58-29B-92, by any lawful means.

Source: SL 1989, ch 436, § 93.



§ 58-29B-94 No reductions in amounts recoverable from reinsurers--Exception--Payments.

58-29B-94. No reductions in amounts recoverable from reinsurers--Exception--Payments. The amount recoverable by the liquidator from reinsurers may not be reduced as a result of delinquency proceedings, unless the reinsurance contract provides, in substance, that in the event of the insolvency of the ceding insurer, the reinsurance is payable under a contract reinsured by the reinsurer on the basis of reported claims allowed in the liquidation proceeding or proof of payment of the claim by a guaranty association, without diminution because of the insolvency of the ceding insurer. Such payments shall be made directly to the ceding insurer or to its domiciliary liquidator unless:

(1) The contract or other written agreement specifically provides another payee of such reinsurance in the event of the insolvency of the ceding insurer; or

(2) The reinsurer, with the consent of the direct insured, has assumed such policy obligations of the ceding insurer as direct obligations of the reinsurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees. The consent of the liquidator is required for any such assumption of policy obligations effected after an order of liquidation.
Source: SL 1989, ch 436, § 94; SL 2005, ch 274, § 1.



§ 58-29B-94.1 Association election to succeed to rights and obligations of insolvent insurer under reinsurance contract--Reinsurer's liability to pay claims.

58-29B-94.1. Association election to succeed to rights and obligations of insolvent insurer under reinsurance contract--Reinsurer's liability to pay claims. Notwithstanding § 58-29B-94, if a life and health insurance guaranty association has made the election to succeed to the rights and obligations of the insolvent insurer under the contract of reinsurance, the reinsurer's liability to pay covered reinsured claims continues under the contract of reinsurance, subject to the payment to the reinsurer of the reinsurance premiums for such coverage. Payment for such reinsured claims may only be made by the reinsurer pursuant to the direction of the guaranty association or its designated successor. Any payment made at the direction of the guaranty association or its designated successor by the reinsurer discharges the reinsurer of any further liability to any other party for the claim payment.

Source: SL 2005, ch 274, § 2.



§ 58-29B-95 No liability for unearned premiums or uncollected earned premiums before declaration of insolvency--Recovery of unearned premium representing commission--Credits or setoffs--Obligations of uninsured.

58-29B-95. No liability for unearned premiums or uncollected earned premiums before declaration of insolvency--Recovery of unearned premium representing commission--Credits or setoffs--Obligations of uninsured. No insurance producer, premium finance company, or any other person, responsible for the payment of a premium at the time of the declaration of insolvency, may be held liable for payment of collected or uncollected unearned premiums or for uncollected earned premiums as shown on the records of the insurer. The liquidator has the right to recover from the person any part of an unearned premium that represents commission of the person. Credits or setoffs or both may not be allowed to an insurance producer, or premium finance company for any amounts advanced to the insurer by the insurance producer or premium finance company on behalf of, but in the absence of a payment by, the insured. An insured is obligated to pay any unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer.

Source: SL 1989, ch 436, § 95; SL 1990, ch 403; SL 1995, ch 288, § 2; SL 2001, ch 286, § 147.



§ 58-29B-96 Course of action upon violation of § 58-29B-95--Director's options.

58-29B-96. Course of action upon violation of § 58-29B-95--Director's options. Upon satisfactory evidence of a violation of § 58-29B-95, the director may pursue either one or both of the following courses of action; suspend, revoke, or refuse to renew the licenses of such offending party or parties or impose a penalty of not more than one thousand dollars for each and every act in violation of § 58-29B-95, by the party or parties.

Source: SL 1989, ch 436, § 96.



§ 58-29B-97 Notice and hearings required before impositions of penalties.

58-29B-97. Notice and hearings required before impositions of penalties. Before the director shall take any action as set forth in § 58-29B-96, he shall give written notice to the person, company, association, or exchange accused of violating the law, stating specifically the nature of the alleged violation, and fixing a time and place, at least ten days thereafter, when a hearing on the matter shall be held. After such hearing, or upon failure of the accused to appear at such hearing, the director, if he shall find such violation, shall impose such of the penalties under § 58-29B-96, as he deems advisable. If the director shall take action in any or all of the ways set out in § 58-29B-96, the party aggrieved may appeal as provided by chapter 1-26.

Source: SL 1989, ch 436, § 97.



§ 58-29B-98 Application for approval of proposal to disburse assets.

58-29B-98. Application for approval of proposal to disburse assets. Within one hundred twenty days of a final determination of insolvency of an insurer by the court, the liquidator shall make application to the court for approval of a proposal to disburse assets out of marshaled assets, from time to time as such assets become available, to a guaranty association or foreign guaranty association having obligations because of such insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by a filing by the liquidator stating the reasons for this determination.

Source: SL 1989, ch 436, § 98.



§ 58-29B-99 Proposal to disburse assets--Contents.

58-29B-99. Proposal to disburse assets--Contents. The proposal under § 58-29B-98 shall include, but is not limited to, provisions for:

(1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors to the extent of the value of the security held, and claims falling within the priorities established in subdivisions 58-29B-124(1) and (2);

(2) Disbursement of the assets marshaled to date and subsequent disbursement of assets as they become available;

(3) Equitable allocation of disbursements to each of the guaranty associations and foreign guaranty associations entitled thereto;

(4) The securing by the liquidator from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the liquidator such assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in § 58-29B-124, in accordance with such priorities. No bond is required of any such association; and

(5) A full report to be made by each association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets and any other matter as the court may direct.
Source: SL 1989, ch 436, § 99.



§ 58-29B-100 Amounts for disbursements to associations.

58-29B-100. Amounts for disbursements to associations. The liquidator's proposal shall provide for disbursements to the associations in amounts estimated at least equal to the claim payments made or to be made thereby for which such associations could assert a claim against the liquidator, and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such claim payments made, or to be made, by the association then disbursements shall be in the amount of available assets.

Source: SL 1989, ch 436, § 100.



§ 58-29B-101 Insolvent insurer writing life or health insurance or annuities--Liquidator to include disbursements to guaranty in proposal.

58-29B-101. Insolvent insurer writing life or health insurance or annuities--Liquidator to include disbursements to guaranty in proposal. The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming, or guaranteeing policies or contracts of insurance under the acts creating such associations.

Source: SL 1989, ch 436, § 101.



§ 58-29B-102 Notice of application for approval of proposal.

58-29B-102. Notice of application for approval of proposal. Notice of the application under § 58-29B-98 shall be given to the association and to the directors of insurance of each of the states. Any such notice shall be deemed to have been given when deposited in the United States' mail, with first class postage prepaid thereon, at least thirty days prior to submission of such application to the court. Action on the application may be taken by the court provided the required notice has been given and the liquidator's proposal complies with subdivisions 58-29B-99(1) and (2).

Source: SL 1989, ch 436, § 102.



§ 58-29B-103 Filing proof of claims--Exceptions.

58-29B-103. Filing proof of claims--Exceptions. Proof of all claims shall be filed with the liquidator in the form required by §§ 58-29B-106 to 58-29B-110, inclusive, on or before the last day for filing specified in the notice required under §§ 58-29B-51 and 58-29B-52, except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

Source: SL 1989, ch 436, § 103.



§ 58-29B-104 Circumstances under which claimant making late filing may share in distributions.

58-29B-104. Circumstances under which claimant making late filing may share in distributions. The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if he were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(1) The existence of the claim was not known to the claimant and that he filed his claim as promptly thereafter as reasonably possible after learning of it;

(2) A transfer to a creditor was avoided under §§ 58-29B-61 to 58-29B-83, inclusive, or was voluntarily surrendered under §§ 58-29B-84 and 59-29B-85, and that the filing satisfies the conditions of §§ 58-29B-84 and 58-29B-85;

(3) The valuation under §§ 58-29B-121 and 58-29B-122, of security held by a secured creditor shows a deficiency, which is filed within thirty days after the valuation.
Source: SL 1989, ch 436, § 104.



§ 58-29B-105 Certain late filing claims of guaranty association--Right to share in distributions.

58-29B-105. Certain late filing claims of guaranty association--Right to share in distributions. The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if such claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing where such payments were made and expenses incurred as provided by law.

Source: SL 1989, ch 436, § 105.



§ 58-29B-106 Treatment of late claims not covered by § 58-29B-104.

58-29B-106. Treatment of late claims not covered by § 58-29B-104. The liquidator may consider any claim filed late which is not covered by § 58-29B-104, and permit it to receive distributions which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late filing claimant shall receive, at each distribution, the same percentage of the amount allowed on his claim as is then being paid to claimants of any lower priority. This shall continue until his claim has been paid in full.

Source: SL 1989, ch 436, § 106.



§ 58-29B-107 Proof of claim--Contents.

58-29B-107. Proof of claim--Contents. Proof of claim shall consist of a verified statement signed by the claimant that includes all of the following that are applicable:

(1) The particulars of the claim including the consideration given for it;

(2) The identity and amount of the security on the claim;

(3) The payments made on the debt, if any;

(4) That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim;

(5) Any right of priority of payment or other specific right asserted by the claimants;

(6) A copy of the written instrument which is the foundation of the claim;

(7) The name and address of the claimant and the attorney who represents him, if any.
Source: SL 1989, ch 436, § 107.



§ 58-29B-108 Failure to provide necessary information--Liquidator may require prescribed forms and additional information.

58-29B-108. Failure to provide necessary information--Liquidator may require prescribed forms and additional information. The liquidator need not consider or allow a claim if it does not contain all the information in § 58-29B-107, which may be applicable. The liquidator may require that a prescribed form be used and may require that other information and documents be included.

Source: SL 1989, ch 436, § 108.



§ 58-29B-109 Liquidator may request or otherwise obtain additional information or evidence.

58-29B-109. Liquidator may request or otherwise obtain additional information or evidence. At any time the liquidator may request the claimant to present information or evidence supplementary to that required under § 58-29B-107, and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

Source: SL 1989, ch 436, § 109.



§ 58-29B-110 Judgment or order not evidence of liability or quantum of damages.

58-29B-110. Judgment or order not evidence of liability or quantum of damages. No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

Source: SL 1989, ch 436, § 110.



§ 58-29B-111 Claims of guaranty associations--Form and content.

58-29B-111. Claims of guaranty associations--Form and content. All claims of a guaranty association or foreign guaranty association shall be in such form and contain such substantiation as may be agreed to by the association and the liquidator.

Source: SL 1989, ch 436, § 111.



§ 58-29B-112 Third party's claim contingent on judgment against insured--Consideration.

58-29B-112. Third party's claim contingent on judgment against insured--Consideration. The claim of a third party which is contingent only on his first obtaining a judgment against the insured shall be considered and allowed as if there were no such contingency.

Source: SL 1989, ch 436, § 112.



§ 58-29B-113 Contingent claims allowed.

58-29B-113. Contingent claims allowed. A claim may be allowed even if contingent, if it is filed in accordance with §§ 58-29B-103 to 58-29B-106, inclusive. It may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

Source: SL 1989, ch 436, § 113.



§ 58-29B-114 Treatment of claims due except for passage of time.

58-29B-114. Treatment of claims due except for passage of time. Claims that are due except for the passage of time shall be treated as settled claims are treated. However, such claims may be discounted at the rate specified in § 58-15-15.8 minus two percent.

Source: SL 1989, ch 436, § 114.



§ 58-29B-115 Claims made under employment contracts by directors or similar personnel--Limit on payment.

58-29B-115. Claims made under employment contracts by directors or similar personnel--Limit on payment. Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under § 58-29B-32 or 58-29B-42.

Source: SL 1989, ch 436, § 115.



§ 58-29B-116 Third party claim against insured of insurer in liquidation filed with liquidator--Insured's filing--Late filing.

58-29B-116. Third party claim against insured of insurer in liquidation filed with liquidator--Insured's filing--Late filing. If any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator. Whether or not the third party files a claim, the insured may file a claim on his own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within sixty days after mailing of the notice required by §§ 58-29B-51 and 58-29B-52, whichever is later, he is an unexcused late filer.

Source: SL 1989, ch 436, § 116.



§ 58-29B-117 Allowance of insured's claim--Liquidator's recommendations to court--Sums withheld--Procedures upon allowance.

58-29B-117. Allowance of insured's claim--Liquidator's recommendations to court--Sums withheld--Procedures upon allowance. The liquidator shall make his recommendations to the court under § 58-29B-125, for the allowance of an insured's claim under § 58-29B-116, after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Upon request by the claimant the liquidator may reconsider the claim on the basis of additional information and amend his recommendations to the court. The court may amend its allowance as it considers appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like property, based on the lesser of the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expenses of defense or the amount allowed on the claims by the court. After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this section shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

Source: SL 1989, ch 436, § 117.



§ 58-29B-118 Several claims founded upon one policy--Disposition--Prohibited claims.

58-29B-118. Several claims founded upon one policy--Disposition--Prohibited claims. If several claims founded upon one policy are filed, whether by third parties or as claims by the insured under § 58-29B-116 or 58-29B-128, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as in § 58-29B-117. If any insured's claim is subsequently reduced under § 58-29B-117, the amount thus freed shall be apportioned ratably among the claims which have been reduced under this section. No claim may be presented under § 58-29B-116 or this section, if it is or may be covered by any guaranty association or foreign guaranty association.

Source: SL 1989, ch 436, § 118.



§ 58-29B-119 Liquidator to give written notice of denial of claim--Objections.

58-29B-119. Liquidator to give written notice of denial of claim--Objections. If a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or his attorney by first class mail at the address shown in the proof of claim. Within sixty days from the mailing of the notice, the claimant may file his objections with the liquidator. If no such filing is made, the claimant may not further object to the determination.

Source: SL 1989, ch 436, § 119.



§ 58-29B-120 Hearing upon objections--Notice--Referee may conduct.

58-29B-120. Hearing upon objections--Notice--Referee may conduct. If objections are filed with the liquidator and the liquidator does not alter his denial of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or his attorney and to any other persons directly affected, not less than ten nor more than thirty days before the date of the hearing. The matter may be heard by the court or by a court-appointed referee who shall submit findings of fact along with his recommendation.

Source: SL 1989, ch 436, § 120.



§ 58-29B-121 Creditor's claim secured by "other person"--Subrogation--Right to distribution.

58-29B-121. Creditor's claim secured by "other person"--Subrogation--Right to distribution. If a creditor whose claim against an insurer is secured, in whole or in part, by the undertaking of another person, fails to prove and file that claim, the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that he discharges the undertaking. In the absence of an agreement with the creditor to the contrary, the other person is not entitled to any distribution paid on the claim from the insurer's estate to the creditor if the claim of the other person equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held by him in trust for such other person. The term "other person," as used in this section is not intended to apply to a guaranty association or foreign guaranty association.

Source: SL 1989, ch 436, § 121.



§ 58-29B-122 Valuation of security held by secured creditor.

58-29B-122. Valuation of security held by secured creditor. The value of any security held by a secured creditor shall be determined in one of the following ways, as the court may direct:

(1) By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditors; or

(2) By agreement, arbitration, compromise, or litigation between the creditor and the liquidator.
Source: SL 1989, ch 436, § 122.



§ 58-29B-123 Valuation made under supervision of court--Treatment of deficiency and surrender of security.

58-29B-123. Valuation made under supervision of court--Treatment of deficiency and surrender of security. The determination made pursuant to § 58-29B-122 shall be under the supervision and control of the court with due regard for the recommendation of the liquidator. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant shall surrender his security to the liquidator, the entire claim shall be allowed as if unsecured.

Source: SL 1989, ch 436, § 123.



§ 58-29B-124 Priority and order of distribution of claims from insurer's estate.

58-29B-124. Priority and order of distribution of claims from insurer's estate. The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is herein set forth. Every claim in each class shall be paid in full or adequate funds retained for such payment before the members of the next class receive any payment. No subclasses may be established within any class. The order of distribution of claims shall be:

(1) Class 1. The costs and expenses of administration, including but not limited to the following:

(a) The actual and necessary costs of preserving or recovering the assets of the insurer;

(b) Compensation for all services rendered in the liquidation;

(c) Any necessary filing fees;

(d) The fees and mileage payable to witnesses;

(e) Reasonable attorney's fees;

(f) The reasonable expenses of a guaranty association or foreign guaranty association in handling claims;

(2) Class 2. Debts due to employees for services performed to the extent that they do not exceed one thousand dollars and represent payment for services performed within one year before the filing of the petition for liquidation. Officers and directors are not entitled to the benefit of this priority. Such priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of employees;

(3) Class 3. All claims under policies for losses incurred, including third party claims, all claims against the insurer for liability for bodily injury or for injury to or destruction of tangible property which are not under policies, and all claims of a guaranty association or foreign guaranty association. All claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values shall be treated as loss claims. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment by an employer to this employee may be treated as a gratuity;

(4) Class 4. Claims under nonassessable policies for unearned premium or other premium refunds and claims of general creditors;

(5) Class 5. Claims of the federal or any state or local government. Claims, including those of any governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual cost occasioned thereby. The remainder of such claims shall be postponed to the class of claims under subdivision (8) of this section;

(6) Class 6. Claims filed late or any other claims other than claims under subdivisions (7) and (8) of this section;

(7) Class 7. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law;

(8) Class 8. The claims of shareholders or other owners.
Source: SL 1989, ch 436, § 124.



§ 58-29B-125 Review, investigation and negotiation of claims by liquidator--Exception--Report to court.

58-29B-125. Review, investigation and negotiation of claims by liquidator--Exception--Report to court. The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as he shall deem necessary. He may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the court except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty association or foreign guaranty association. Unresolved disputes shall be determined under § 58-29B-119 or 58-29B-120. As soon as practicable, he shall present to the court a report of the claims against the insurer with his recommendations. The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.

Source: SL 1989, ch 436, § 125.



§ 58-29B-126 Court approval, disapproval, or modification of report.

58-29B-126. Court approval, disapproval, or modification of report. The court may approve, disapprove, or modify, the report on claims by the liquidator. Such reports as are not modified by the court within a period of sixty days following submission by the liquidator shall be treated by the liquidator as allowed claims, subject thereafter to later modification or to rulings made by the court pursuant to §§ 58-29B-119 and 58-29B-120. No claim under a policy of insurance may be allowed for an amount in excess of the applicable policy limits.

Source: SL 1989, ch 436, § 126.



§ 58-29B-127 Distributions by liquidator under court direction--Manner of payment.

58-29B-127. Distributions by liquidator under court direction--Manner of payment. Under the direction of the court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and creditor and approved by the court.

Source: SL 1989, ch 436, § 127.



§ 58-29B-128 Disposition of unclaimed funds subject to distribution.

58-29B-128. Disposition of unclaimed funds subject to distribution. All unclaimed funds subject to distribution remaining in the liquidator's hands when he is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found, shall be deposited with the state treasurer, and shall be paid without interest except in accordance with § 58-29B-123 to the person entitled thereto or his legal representative upon proof satisfactory to the state treasurer of his right thereto. Any amount on deposit not claimed within six years from the discharge of the liquidator shall be deemed to have been abandoned and shall be escheated without formal escheat proceedings and be deposited into the general fund.

Source: SL 1989, ch 436, § 128.



§ 58-29B-129 Disposition of funds not distributed.

58-29B-129. Disposition of funds not distributed. All funds withheld under §§ 58-29B-112 to 58-29B-114, inclusive, and not distributed shall upon discharge of the liquidator be deposited with the state treasurer and paid by him in accordance with § 58-29B-123. Any sums remaining which under § 58-29B-123 would revert to the undistributed assets of the insurer shall be transferred to the state treasurer and become the property of the state under § 58-29B-128, unless the director in his discretion petitions the court to reopen the liquidation under § 58-29B-131.

Source: SL 1989, ch 436, § 129.



§ 58-29B-130 Application for discharge.

58-29B-130. Application for discharge. If all assets justifying the expense of collection and distribution have been collected and distributed under this chapter, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer to the state treasurer any remaining funds that are uneconomic to distribute, as may be deemed appropriate. Any other person may apply to the court at any time for an order under this section. If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee.

Source: SL 1989, ch 436, § 130.



§ 58-29B-131 Petition to reopen proceedings for good cause.

58-29B-131. Petition to reopen proceedings for good cause. After the liquidation proceeding has been terminated and liquidator discharged, the director or other interested party may at any time petition the court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order.

Source: SL 1989, ch 436, § 131.



§ 58-29B-132 Recommendation and direction for retention or disposal of insurer's records.

58-29B-132. Recommendation and direction for retention or disposal of insurer's records. If it appears to the director that the records of any insurer in process of liquidation or completely liquidated are no longer useful, he may recommend to the court and the court shall direct what records should be retained for future reference and what should be destroyed.

Source: SL 1989, ch 436, § 132.



§ 58-29B-133 Audits of receivership books.

58-29B-133. Audits of receivership books. The court may, as it considers desirable, cause audits to be made of the books of the director relating to any receivership established under this chapter, and a report of each audit shall be filed with the director and with the court. The books, records, and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.

Source: SL 1989, ch 436, § 133.



§ 58-29B-134 Director's application to act as conservator--Grounds.

58-29B-134. Director's application to act as conservator--Grounds. If a domiciliary liquidator has not been appointed, the director may apply to the court by verified petition for an order directing him to act as conservator to conserve the property of an alien insurer not domiciled in this state or a foreign or alien insurer on any one or more of the following grounds:

(1) Any of the grounds in § 58-29B-31;

(2) That any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(3) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent;

(4) That its certificate of authority to do business in this state has been revoked or that none was ever issued and that there are residents of this state with outstanding claims or outstanding policies.
Source: SL 1989, ch 436, § 134.



§ 58-29B-135 Issuance of order allowing director to act as conservator--Filing--Notice imparted.

58-29B-135. Issuance of order allowing director to act as conservator--Filing--Notice imparted. The court may issue the order in whatever terms it deems appropriate. The filing or recording of the order with the clerk of the circuit court of Hughes County or the register of deeds of the county in which the principal business of the company is located or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that register of deeds would have imparted.

Source: SL 1989, ch 436, § 135.



§ 58-29B-136 Petition to liquidate assets of foreign or alien insurer.

58-29B-136. Petition to liquidate assets of foreign or alien insurer. The conservator may at any time petition the court for an order under §§ 58-29B-138 to 58-29B-143, inclusive, to liquidate assets of a foreign or alien insurer under conservation, or, if appropriate, for an order under §§ 58-29B-145 to 58-29B-150, inclusive, to be appointed ancillary receiver.

Source: SL 1989, ch 436, § 136.



§ 58-29B-137 Termination of conservation of insurer.

58-29B-137. Termination of conservation of insurer. The conservator may at any time petition the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make such finding and issue such order at any time upon motion of any interested party, but if such motion is denied all costs shall be assessed against such party.

Source: SL 1989, ch 436, § 137.



§ 58-29B-138 Director's application to liquidate assets of foreign or alien insurer--Grounds.

58-29B-138. Director's application to liquidate assets of foreign or alien insurer--Grounds. If a domiciliary receiver has not been appointed, the director may apply to the circuit court of Hughes County by verified petition for an order directing him to liquidate the assets found in this state of a foreign insurer or an alien insurer or an alien insurer not domiciled in this state, on any of the following grounds:

(1) Any of the grounds in § 58-29B-31 or 58-29B-41; or

(2) Any of the grounds specified in subdivisions 58-29B-134(2) to (4), inclusive.
Source: SL 1989, ch 436, § 138.



§ 58-29B-139 Notice of orders sought under § 58-29B-134 or 58-29B-138.

58-29B-139. Notice of orders sought under § 58-29B-134 or 58-29B-138. If an order is sought under § 58-29B-134 or 58-29B-138, the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

Source: SL 1989, ch 436, § 139.



§ 58-29B-140 Order to liquidate in whatever terms court deems appropriate--Filing--Notice imparted.

58-29B-140. Order to liquidate in whatever terms court deems appropriate--Filing--Notice imparted. If it appears to the court that the best interests of creditors, policyholders, and the public require, the court may issue an order to liquidate in whatever terms it deems appropriate. The filing or recording of the order with the clerk of the circuit court of Hughes County or the register of deeds of the county in which the principal business of the company is located or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that register of deeds would have imparted.

Source: SL 1989, ch 436, § 140.



§ 58-29B-141 Domiciliary receiver, conservator, or liquidator appointed while liquidation proceeding--Duty to act as ancillary receiver.

58-29B-141. Domiciliary receiver, conservator, or liquidator appointed while liquidation proceeding--Duty to act as ancillary receiver. If a domiciliary receiver, conservator, or liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section the liquidator under this section shall thereafter act as ancillary receiver under §§ 58-29B-145 to 58-29B-148, inclusive. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section the liquidator may petition the court for permission to act as ancillary receiver under §§ 58-29B-145 to 58-29B-150, inclusive.

Source: SL 1989, ch 436, § 141; SL 2008, ch 271, § 1.



§ 58-29B-142 Director's application to act as receiver--Grounds.

58-29B-142. Director's application to act as receiver--Grounds. On the same grounds as are specified in § 58-29B-138, the director may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which that court will exercise jurisdiction, or any lesser part thereof that the director deems desirable for the protection of the policyholders and creditors in this state.

Source: SL 1989, ch 436, § 142.



§ 58-29B-143 Payment of resident's claims against foreign or alien insurer.

58-29B-143. Payment of resident's claims against foreign or alien insurer. The court may order the director, if he has liquidated the assets of a foreign or alien insurer under this chapter, to pay claims of residents of this state against the insurer under such rules as to the liquidation of insurers under this chapter as are otherwise compatible with the provisions of this chapter.

Source: SL 1989, ch 436, § 143.



§ 58-29B-144 Domiciliary receiver, conservator, or liquidator of insurer domiciled in reciprocal state--Title vested--Date of vesting.

58-29B-144. Domiciliary receiver, conservator, or liquidator of insurer domiciled in reciprocal state--Title vested--Date of vesting. The domiciliary receiver, conservator, or liquidator of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims under § 58-29B-149, be vested by operation of law with the title to all of the assets, property, contracts, and rights of action, insurance producers' balances, and all of the books, accounts, and other records of the insurer located in this state. The date of vesting shall be the date of the filing of the petition for receivership, conservatorship, or liquidation, as the case may be, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary receiver, conservator, or liquidator may immediately recover balances due from insurance producers and obtain possession of the books, accounts, and other records of the insurer located in this state. The domiciliary receiver, conservator, or liquidator also may recover all other assets of the insurer located in this state, subject to §§ 58-29B-145 to 58-29B-150, inclusive.

Source: SL 1989, ch 436, § 144; SL 2001, ch 286, § 148; SL 2008, ch 271, § 2.



§ 58-29B-145 Domiciliary liquidator for insurer not domiciled in reciprocal state--Title vested--Timing--Petition for conservation or liquidation.

58-29B-145. Domiciliary liquidator for insurer not domiciled in reciprocal state--Title vested--Timing--Petition for conservation or liquidation. If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the director of this state shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books, accounts, and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with title in the domicile. The director of this state may petition for a conservation or liquidation order under §§ 58-29B-134 to 58-29B-144, inclusive, or for an ancillary receivership under §§ 58-29B-145 to 58-29B-148, inclusive, or after approval by the circuit court of Hughes County may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

Source: SL 1989, ch 436, § 145.



§ 58-29B-146 Resident claimants--With whom and when to file.

58-29B-146. Resident claimants--With whom and when to file. Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary receiver, conservator, or liquidator, if the domiciliary law permits. The claims shall be filed on or before the last date fixed for the filing of claims in the domiciliary receivership, conservator, or liquidation proceedings.

Source: SL 1989, ch 436, § 146; SL 2008, ch 271, § 3.



§ 58-29B-147 Domiciliary receiver, conservator, or liquidator appointed for alien insurer--Appointment as ancillary receiver.

58-29B-147. Domiciliary receiver, conservator, or liquidator appointed for alien insurer--Appointment as ancillary receiver. If a domiciliary receiver, conservator, or liquidator has been appointed for an insurer not domiciled in this state, the director may file a petition with the circuit court of Hughes County requesting appointment as ancillary receiver in this state:

(1) If the director finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver; or

(2) If the protection of creditors or policyholders in this state so requires.
Source: SL 1989, ch 436, § 147; SL 2008, ch 271, § 4.



§ 58-29B-148 Court may appoint ancillary receiver on terms deemed appropriate--Filing--Notice imparted.

58-29B-148. Court may appoint ancillary receiver on terms deemed appropriate--Filing--Notice imparted. The court may issue an order appointing an ancillary receiver in whatever terms it deems appropriate. The filing or recording of the order with the register of deeds in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that register of deeds.

Source: SL 1989, ch 436, § 148.



§ 58-29B-149 Duties and powers of ancillary receiver when domiciliary receiver, conservator, or liquidator appointed in reciprocal state.

58-29B-149. Duties and powers of ancillary receiver when domiciliary receiver, conservator, or liquidator appointed in reciprocal state. If a domiciliary receiver, conservator, or liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this state may, whenever necessary, aid and assist the domiciliary receiver, conservator, or liquidator in recovering assets of the insurer located in this state. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. The ancillary receiver shall promptly transfer all remaining assets, books, accounts, and records to the domiciliary receiver, conservator, or liquidator. The ancillary receiver and the receiver's deputies have the same powers and duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

Source: SL 1989, ch 436, § 149; SL 2008, ch 271, § 5.



§ 58-29B-150 Duties and powers of ancillary receivers, conservators, or liquidators when domiciliary liquidator appointed in this state.

58-29B-150. Duties and powers of ancillary receivers, conservators, or liquidators when domiciliary liquidator appointed in this state. When a domiciliary liquidator has been appointed in this state, ancillary receivers, conservators, or liquidators appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties, and powers to those provided in this chapter for ancillary receivers appointed in this state.

Source: SL 1989, ch 436, § 150; SL 2008, ch 271, § 6.



§ 58-29B-151 Director may institute proceedings under §§ 58-29B-13 to 58-29B-30.

58-29B-151. Director may institute proceedings under §§ 58-29B-13 to 58-29B-30. The director in his sole discretion may institute proceedings under §§ 58-29B-13 to 58-29B-30, inclusive, at the request of the director or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in this state.

Source: SL 1989, ch 436, § 151.



§ 58-29B-152 Liquidation proceeding against insurer domiciled in state--Claimants residing in foreign countries or states not reciprocal--Filing.

58-29B-152. Liquidation proceeding against insurer domiciled in state--Claimants residing in foreign countries or states not reciprocal--Filing. In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states not reciprocal states shall file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator. Claims shall be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

Source: SL 1989, ch 436, § 152.



§ 58-29B-153 Proof of claims of residents in reciprocal states.

58-29B-153. Proof of claims of residents in reciprocal states. Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in this chapter, or in ancillary proceedings, if any, in the reciprocal states. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in § 58-29B-155, with respect to ancillary proceedings, the final allowance of claims by the court in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in such ancillary state, but are not conclusive with respect to priorities against general assets under § 58-29B-124.

Source: SL 1989, ch 436, § 153.



§ 58-29B-154 Proceeding in reciprocal state against domiciled insurer--Filing.

58-29B-154. Proceeding in reciprocal state against domiciled insurer--Filing. In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state, or with the domiciliary receiver, conservator, or liquidator. Claims shall be filed on or before the last dates fixed for the filing of claims in the domiciliary receivership, conservatorship, or liquidation proceeding.

Source: SL 1989, ch 436, § 154; SL 2008, ch 271, § 7.



§ 58-29B-155 Proof of claims of South Dakota residents--Elections--Procedure.

58-29B-155. Proof of claims of South Dakota residents--Elections--Procedure. Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in this state. If a claimant elects to prove a claim in this state, the claimant shall file the claim with the liquidator in the manner provided in §§ 58-29B-103 to 58-29B-111, inclusive. The ancillary receiver shall make a recommendation to the court as under §§ 58-29B-125 and 58-29B-126. The ancillary receiver shall also arrange a date for hearing if necessary under §§ 58-29B-124 and 58-29B-125 and shall give notice to the receiver, conservator, or liquidator in the domiciliary state, either by registered or certified mail or by personal service at least forty days prior to the date set for hearing. If the domiciliary receiver, conservator, or liquidator, within thirty days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by registered or certified mail or by personal service, of the receiver's intention to contest the claim, the receiver is entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim.

Source: SL 1982, ch 28, § 18; SL 1989, ch 436, § 155; SL 2008, ch 271, § 8.



§ 58-29B-156 Final allowance by state courts conclusive as to amount and priority.

58-29B-156. Final allowance by state courts conclusive as to amount and priority. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.

Source: SL 1989, ch 436, § 156.



§ 58-29B-157 Attachment, garnishment, levy of execution prohibited during receivership, conservatorship, or liquidation proceedings.

58-29B-157. Attachment, garnishment, levy of execution prohibited during receivership, conservatorship, or liquidation proceedings. During the pendency in this or any other state of a receivership, conservatorship, or liquidation proceeding, whether called by those names or not, no action or proceeding in the nature of an attachment, garnishment, or levy of execution may be commenced or maintained in this state against the delinquent insurer or its assets.

Source: SL 1989, ch 436, § 157; SL 2008, ch 271, § 9.



§ 58-29B-158 Domiciliary state's order of distribution controls claims of residents of this and reciprocal states.

58-29B-158. Domiciliary state's order of distribution controls claims of residents of this and reciprocal states. In a liquidation proceeding in this state involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

Source: SL 1989, ch 436, § 158.



§ 58-29B-159 Owners of special deposit claims--Priority--Deficiencies in deposit.

58-29B-159. Owners of special deposit claims--Priority--Deficiencies in deposit. The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state has priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

Source: SL 1989, ch 436, § 159.



§ 58-29B-160 Owner of secured claim--Elections.

58-29B-160. Owner of secured claim--Elections. The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security in accordance with §§ 58-29B-122 and 58-29B-123, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.

Source: SL 1989, ch 436, § 160.



§ 58-29B-161 Ancillary receiver's failure to transfer certain assets.

58-29B-161. Ancillary receiver's failure to transfer certain assets. If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this state any assets within his control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class of claims under subdivision 58-29B-124(7).

Source: SL 1989, ch 436, § 161.






Chapter 29C - Life And Health

§ 58-29C-1 to 58-29C-43. Repealed.

58-29C-1 to 58-29C-43. Repealed by SL 2003, ch 252, § 20



§ 58-29C-44 Short title.

58-29C-44. Short title. This chapter shall be known and may be cited as the South Dakota Life and Health Insurance Guaranty Association Act.

Source: SL 2003, ch 252, § 1.



§ 58-29C-45 Purpose of chapter--Creation of association.

58-29C-45. Purpose of chapter--Creation of association. A. The purpose of this chapter is to protect, subject to certain limitations, the persons specified in subpart A of § 58-29C-46 against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in subpart B of § 58-29C-46, because of the impairment or insolvency of the member insurer that issued the policies or contracts.

B. To provide this protection, an association of insurers is organized to pay benefits and to continue coverages as limited by this chapter, and members of the association are subject to assessment to provide funds to carry out the purpose of this chapter.

Source: SL 2003, ch 252, § 2.



§ 58-29C-46 Persons provided with coverage--Policies and portions of policies not covered.

58-29C-46. Persons provided with coverage--Policies and portions of policies not covered. A. This chapter shall provide coverage for the policies and contracts specified in subpart B:

(1) To persons who, regardless of where they reside (except for nonresident certificate holders under group policies or contracts), are the beneficiaries, assignees, or payees of the persons covered under subdivision (2);

(2) To persons who are owners of or certificate holders under the policies or contracts (other than structured settlement annuities) and in each case who:

(a) Are residents; or

(b) Are not residents, but only under all of the following conditions:

(i) The insurer that issued the policies or contracts is domiciled in this state;

(ii) The states in which the persons reside have associations similar to the association created by this chapter;

(iii) The persons are not eligible for coverage by an association in any other state due to the fact that the insurer was not licensed in the state at the time specified in the state's guaranty association law;

(3) For structured settlement annuities specified in subpart B, subdivisions (1) and (2) of this subpart do not apply, and this chapter shall (except as provided in subdivisions (4) and (5) of this subpart) provide coverage to a person who is a payee under a structured settlement annuity (or beneficiary of a payee if the payee is deceased), if the payee:

(a) Is a resident, regardless of where the contract owner resides; or

(b) Is not a resident, but only under both of the following conditions:

(i)(I) The contract owner of the structured settlement annuity is a resident, or

(II) The contract owner of the structured settlement annuity is not a resident, but the insurer that issued the structured settlement annuity is domiciled in this state and the state in which the contract owner resides has an association similar to the association created by this chapter; and

(ii) Neither the payee (or beneficiary) nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides;

(4) This chapter does not provide coverage to a person who is a payee (or beneficiary) of a contract owner resident of this state, if the payee (or beneficiary) is afforded any coverage by the association of another state;

(5) This chapter is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this chapter is provided coverage under the laws of any other state, the person may not be provided coverage under this chapter. In determining the application of the provisions of this paragraph in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary, or assignee, this chapter shall be construed in conjunction with other state laws to result in coverage by only one association.

B. (1) This chapter shall provide coverage to the persons specified in subpart A for direct, nongroup life, health, or annuity policies or contracts, and for certificates under direct group policies and contracts, and for supplemental contracts to any of these, in each case except as limited by this chapter. Annuity contracts and certificates under group annuity contracts include allocated funding agreements, structured settlement annuities, and any immediate or deferred annuity contracts.

(2) This chapter may not provide coverage for:

(a) A portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract owner;

(b) A policy or contract of reinsurance, unless assumption certificates have been issued pursuant to the reinsurance policy or contract;

(c) A portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(i) Averaged over the period of four years prior to the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting two percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier; and

(ii) On and after the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available;

(d) A portion of a policy or contract issued to a plan or program of an employer, association, or other person to provide life, health, or annuity benefits to its employees, members, or others, to the extent that the plan or program is self-funded or uninsured, including benefits payable by an employer, association, or other person under:

(i) A multiple employer welfare arrangement as defined in section 3(40) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. § 1002(40));

(ii) A minimum premium group insurance plan;

(iii) A stop-loss group insurance plan; or

(iv) An administrative services only contract;

(e) A portion of a policy or contract to the extent that it provides for:

(i) Dividends or experience rating credits;

(ii) Voting rights; or

(iii) Payment of any fees or allowances to any person, including the policy or contract owner, in connection with the service to or administration of the policy or contract;

(f) A policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state;

(g) A portion of a policy or contract to the extent that the assessments required by 58-29C-52 with respect to the policy or contract are preempted by federal or state law;

(h) An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation:

(i) Claims based on marketing materials;

(ii) Claims based on side letters, riders, or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(iii) Misrepresentations of or regarding policy benefits;

(iv) Extra-contractual claims; or

(v) A claim for penalties or consequential or incidental damages;

(i) A contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer;

(j) An unallocated annuity contract;

(k) A portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under this subsection, the interest or change in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture; and

(l) A policy or contract providing any hospital, medical, prescription drug, or other health care benefits pursuant to Part C or Part D of Subchapter XVIII Chapter 7 of Title 42 of the United States Code (commonly known as Medicare Part C & D) or any regulations issued pursuant thereto.

C. The benefits that the association may become obligated to cover may in no event exceed the lesser of:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2)(a) With respect to one life, regardless of the number of policies or contracts:

(i) Three hundred thousand dollars in life insurance death benefits, but not more than one hundred thousand dollars in net cash surrender and net cash withdrawal values for life insurance;

(ii) In health insurance benefits:

(I) One hundred thousand dollars for coverages not described in clauses (II) and (III) below, including any net cash surrender and net cash withdrawal values;

(II) Three hundred thousand dollars for disability income insurance as defined in § 58-17-108, and three hundred thousand dollars for long-term care insurance as defined in subdivision 58-17B-2(6);

(III) Five hundred thousand dollars for basic hospital, medical and surgical insurance, or major medical insurance as defined in the National Association of Insurance Commissioners Health Insurance Shoppers' Guide, as of January 1, 2003; or

(iii) Two hundred fifty thousand dollars in the present value of annuity benefits, including net cash surrender and net cash withdrawal values; or

(b) With respect to each payee of a structured settlement annuity (or beneficiary or beneficiaries of the payee if deceased), two hundred fifty thousand dollars in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values, if any;

(c) However, in no event may the association be obligated to cover more than (i) an aggregate of three hundred thousand dollars in benefits with respect to any one life under subsections 2(a) and 2(b) of subpart C of this section except with respect to benefits for basic hospital, medical and surgical insurance, and major medical insurance under subsection 2(a)(ii) of this section, in which case the aggregate liability of the association may not exceed five hundred thousand dollars with respect to any one individual, or (ii) with respect to one owner of multiple nongroup policies of life insurance, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, more than five million dollars in benefits, regardless of the number of policies and contracts held by the owner;

(d) The limitations set forth in this section are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association's obligations under this chapter may be met by the use of assets attributable to covered policies or reimbursed to the association pursuant to its subrogation and assignment rights.

D. In performing its obligations to provide coverage under § 58-29C-51, the association may not be required to guarantee, assume, reinsure, or perform, or cause to be guaranteed, assumed, reinsured, or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.

Source: SL 2003, ch 252, § 3; SL 2010, ch 240, § 1; SL 2012, ch 247, § 1, eff. Jan. 1, 2012; SL 2013, ch 252, § 1.



§ 58-29C-47 Construction of chapter.

58-29C-47. Construction of chapter. This chapter shall be construed to effect the purpose under § 58-29C-45.

Source: SL 2003, ch 252, § 4.



§ 58-29C-48 Definitions.

58-29C-48. Definitions. Terms used in this chapter mean:

(1) "Account," either of the two accounts created under § 58-29C-49;

(2) "Association," the South Dakota Life and Health Insurance Guaranty Association described in § 58-29C-49;

(3) "Authorized assessment" or the term "authorized" when used in the context of assessments, means a resolution by the board of directors has been passed whereby an assessment will be called immediately or in the future from member insurers for a specified amount. An assessment is authorized when the resolution is passed;

(4) "Benefit plan," a specific employee, union, or association of natural persons benefit plan;

(5) "Called assessment" or the term "called" when used in the context of assessments, means that a notice has been issued by the association to member insurers requiring that an authorized assessment be paid within the time frame set forth within the notice. An authorized assessment becomes a called assessment when notice is mailed by the association to member insurers;

(6) "Contractual obligation," an obligation under a policy or contract or certificate under a group policy or contract, or portion thereof for which coverage is provided under § 58-29C-46;

(7) "Covered policy," a policy or contract or portion of a policy or contract for which coverage is provided under § 58-29C-46;

(8) "Director," the director of the Division of Insurance of this state;

(9) "Extra-contractual claims," include, for example, claims relating to bad faith in the payment of claims, punitive or exemplary damages, or attorneys' fees and costs;

(10) "Impaired insurer," a member insurer which, after July 1, 2003, is not an insolvent insurer, and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction;

(11) "Insolvent insurer," a member insurer which after July 1, 2003, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency;

(12) "Member insurer," an insurer licensed or that holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided under § 58-29C-46, and includes an insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn, but does not include:

(a) A hospital or medical service organization, whether for profit or nonprofit;

(b) A health maintenance organization;

(c) A fraternal benefit society;

(d) A mandatory state pooling plan;

(e) A mutual assessment company or other person that operates on an assessment basis;

(f) An insurance exchange;

(g) An organization engaged in the issuance of charitable gift annuities, which is described in § 58-1-16; or

(h) An entity similar to any of the above;

(13) "Moody's Corporate Bond Yield Average," the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto;

(14) "Owner" of a policy or contract and "policy owner" and "contract owner," the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. The terms owner, contract owner, and policy owner do not include persons with a mere beneficial interest in a policy or contract;

(15) "Person," an individual, corporation, limited liability company, partnership, association, governmental body or entity, or voluntary organization;

(16) "Premiums," amounts or considerations (by whatever name called) received on covered policies or contracts less returned premiums, considerations, and deposits and less dividends and experience credits. The term, premiums, does not include amounts or considerations received for policies or contracts or for the portions of policies or contracts for which coverage is not provided under subpart B of § 58-29C-46 except that assessable premium may not be reduced on account of subsection 58-29C-46B(2)(c) relating to interest limitations and subdivision 58-29C-46C(2) relating to limitations with respect to one individual, one participant, and one contract owner. Premiums do not include:

(a) Premiums on an unallocated annuity contract; or

(b) With respect to multiple nongroup policies of life insurance owned by one owner, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, premiums in excess of five million dollars with respect to these policies or contracts, regardless of the number of policies or contracts held by the owner;

(17) "Principal place of business" of a plan sponsor or a person other than a natural person, the single state in which the natural persons who establish policy for the direction, control, and coordination of the operations of the entity as a whole primarily exercise that function, determined by the association in its reasonable judgment by considering the following factors:

(a) The state in which the primary executive and administrative headquarters of the entity is located;

(b) The state in which the principal office of the chief executive officer of the entity is located;

(c) The state in which the board of directors (or similar governing person or persons) of the entity conducts the majority of its meetings;

(d) The state in which the executive or management committee of the board of directors (or similar governing person or persons) of the entity conducts the majority of its meetings;

(e) The state from which the management of the overall operations of the entity is directed; and

(f) In the case of a benefit plan sponsored by affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the above factors. However, in the case of a plan sponsor, if more than fifty percent of the participants in the benefit plan are employed in a single state, that state shall be deemed to be the principal place of business of the plan sponsor.

The principal place of business of a plan sponsor of a benefit plan shall be deemed to be the principal place of business of the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the benefit plan that, in lieu of a specific or clear designation of a principal place of business, shall be deemed to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question;

(18) "Receivership court," the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer;

(19) "Resident," a person to whom a contractual obligation is owed and who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer. A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States that are either (i) residents of foreign countries, or (ii) residents of United States possessions, territories, or protectorates that do not have an association similar to the association created by this chapter, shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts;

(20) "Structured settlement annuity," an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant;

(21) "State," a state, the District of Columbia, Puerto Rico, and a United States possession, territory, or protectorate;

(22) "Supplemental contact," a written agreement entered into for the distribution of proceeds under a life, health, or annuity policy or contract;

(23) "Unallocated annuity contract," an annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate.
Source: SL 2003, ch 252, § 5; SL 2013, ch 252, § 2.



§ 58-29C-49 Continuation of association--Membership--Function and organization--Accounts--Supervision--Meetings.

58-29C-49. Continuation of association--Membership--Function and organization--Accounts--Supervision--Meetings. A. There is hereby continued the nonprofit legal entity known as the South Dakota Life and Health Insurance Guaranty Association as created by former § 58-29C-1. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under the plan of operation established and approved under § 58-29C-53 and shall exercise its powers through a board of directors established under § 58-29C-50. For purposes of administration and assessment, the association shall maintain two accounts:

(1) The life insurance and annuity account which includes the following subaccounts:

(a) Life insurance account; and

(b) Annuity account; and

(2) The health insurance account.

B. The association shall come under the immediate supervision of the director and shall be subject to the applicable provisions of the insurance laws of this state. Meetings or records of the association may be opened to the public upon majority vote of the board of directors of the association.

Source: SL 2003, ch 252, § 6; SL 2013, ch 252, § 3.



§ 58-29C-50 Board of directors--Appointment and term--Vacancies--Compensation.

58-29C-50. Board of directors--Appointment and term--Vacancies--Compensation. A. The board of directors of the association shall consist of not less than five nor more than nine member insurers serving terms as established in the plan of operation. The insurer members of the board shall be elected by member insurers subject to the approval of the director. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the director.

B. In approving selections or in appointing members to the board, the director shall consider, among other things, whether all member insurers are fairly represented.

C. Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors but members of the board may not otherwise be compensated by the association for their services.

Source: SL 2003, ch 252, § 7.



§ 58-29C-51 Actions authorized if member is impaired or insolvent.

58-29C-51. Actions authorized if member is impaired or insolvent. A. If a member insurer is an impaired insurer, the association may, in its discretion, and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the director:

(1) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer; and

(2) Provide such moneys, pledges, loans, notes, guarantees, or other means as are proper to effectuate subdivision (1) and assure payment of the contractual obligations of the impaired insurer pending action under subdivision (1).

B. If a member insurer is an insolvent insurer, the association shall, in its discretion, either:

(1)(a)(i) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the policies or contracts of the insolvent insurer; or

(ii) Assure payment of the contractual obligations of the insolvent insurer; and

(b) Provide moneys, pledges, loans, notes, guarantees, or other means reasonably necessary to discharge the association's duties; or

(2) Provide benefits and coverages in accordance with the following provisions:

(a) With respect to life and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits (except for terms of conversion and renewability) that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred:

(i) With respect to group policies and contracts, not later than the earlier of the next renewal date under those policies or contracts or forty-five days, but in no event less than thirty days, after the date on which the association becomes obligated with respect to the policies and contracts;

(ii) With respect to nongroup policies, contracts, and annuities not later than the earlier of the next renewal date, if any, under the policies or contracts or one year, but in no event less than thirty days, from the date on which the association becomes obligated with respect to the policies or contracts;

(b) Make diligent efforts to provide all known insureds or annuitants (for nongroup policies and contracts), or group policy owners with respect to group policies and contracts, thirty days notice of the termination (pursuant to subsection (a) of this subdivision) of the benefits provided;

(c) With respect to nongroup life and health insurance policies and annuities covered by the association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of subsection (d), if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class;

(d)(i) In providing the substitute coverage required under subsection (c), the association may offer either to reissue the terminated coverage or to issue an alternative policy;

(ii) Alternative or reissued policies shall be offered without requiring evidence of insurability, and may not provide for any waiting period or exclusion that would not have applied under the terminated policy;

(iii) The association may reinsure any alternative or reissued policy;

(e)(i) Alternative policies adopted by the association are subject to the approval of the domiciliary insurance director and the receivership court. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency;

(ii) Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that may not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates that it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but may not reflect any changes in the health of the insured after the original policy was last underwritten;

(iii) Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association;

(f) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the domiciliary insurance director and the receivership court;

(g) The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured, or the association;

(h) When proceeding under this subdivision B(2) with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with subsection 58-29C-46(B)(2)(c).

C. Nonpayment of premiums within thirty-one days after the date required under the terms of any guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage shall terminate the association's obligations under the policy or coverage under this chapter with respect to the policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this chapter.

D. Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association. If the liquidator of an insolvent insurer requests, the association shall provide a report to the liquidator regarding such premium collected by the association. The association shall be liable for unearned premiums due to policy or contract owners arising after the entry of the order.

E. The protection provided by this chapter does not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

F. In carrying out its duties under subpart B, the association may:

(1) Subject to approval by a court in this state, impose permanent policy or contract liens in connection with a guarantee, assumption, or reinsurance agreement, if the association finds that the amounts which can be assessed under this chapter are less than the amounts needed to assure full and prompt performance of the association's duties under this chapter, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens, to be in the public interest;

(2) Subject to approval by a court in this state, impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans, or on any other right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the association may defer the payment of cash values, policy loans, or other rights by the association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

G. A deposit in this state, held pursuant to law or required by the director for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this state or in a reciprocal state, pursuant to §§ 58-29B-144 and 58-29B-149, shall be promptly paid to the association. The association shall be entitled to retain a portion of any amount so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners' claims related to that insolvency for which the association has provided statutory benefits by the aggregate amount of all policy owners' claims in this state related to that insolvency and shall remit to the domiciliary receiver the amount so paid to the association less the amount retained pursuant to this subpart. Any amount so paid to the association and retained by it shall be treated as a distribution of estate assets pursuant to § 58-29B-98 or similar provision of the state of domicile of the impaired or insolvent insurer.

H. If the association fails to act within a reasonable period of time with respect to an insolvent insurer, as provided in subpart B of this section, the director shall have the powers and duties of the association under this chapter with respect to the insolvent insurer.

I. The association may render assistance and advice to the director, upon the director's request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of an impaired or insolvent insurer.

J. The association shall have standing to appear or intervene before a court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under this chapter or with jurisdiction over any person or property against which the association may have rights through subrogation or otherwise. Standing shall extend to all matters germane to the powers and duties of the association, including proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The association also has the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise.

K. (1) A person receiving benefits under this chapter shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from, or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of this chapter, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages. The association may require an assignment to it of such rights and cause of action by any payee, policy, or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any right or benefits conferred by this chapter upon the person.

(2) The subrogation rights of the association under this subpart shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this chapter.

(3) In addition to subdivisions (1) and (2) of this subpart, the association shall have all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary, or payee of a policy or contract with respect to the policy or contracts.

(4) If the preceding provisions of this subpart are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies (or portion thereof) covered by the association.

(5) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in the preceding subdivisions of this subpart, the person shall pay to the association the portion of the recovery attributable to the policies (or portion thereof) covered by the association.

L. In addition to the rights and powers elsewhere in this chapter, the association may:

(1) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this chapter;

(2) Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under § 58-29C-52 and to settle claims or potential claims against it;

(3) Borrow money to effect the purposes of this chapter; any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4) Employ or retain such persons as are necessary or appropriate to handle the financial transactions of the association, and to perform such other functions as become necessary or proper under this chapter;

(5) Take such legal action as may be necessary or appropriate to avoid or recover payment of improper claims;

(6) Exercise, for the purposes of this chapter and to the extent approved by the director, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this chapter;

(7) Organize itself as a corporation or in other legal form permitted by the laws of the state;

(8) Request information from a person seeking coverage from the association in order to aid the association in determining its obligations under this chapter with respect to the person, and the person shall promptly comply with the request; and

(9) Take other necessary or appropriate action to discharge its duties and obligations under this chapter or to exercise its powers under this chapter.

M. The association may join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association.

N. (1)(a) At any time within one hundred eighty days of the date of the order of liquidation, the association may elect to succeed to the rights and obligations of the ceding member insurer that relate to policies or annuities covered, in whole or in part, by the association, in each case under any one or more reinsurance contracts entered into by the insolvent insurer and its reinsurers and selected by the association. Any such assumption shall be effective as of the date of the order of liquidation. The election shall be effected by the association or the National Organization of Life and Health Insurance Guaranty Associations (NOLHGA) on its behalf sending written notice, return receipt requested, to the affected reinsurers.

(b) To facilitate the earliest practicable decision about whether to assume any of the contracts of reinsurance, and in order to protect the financial position of the estate, the receiver and each reinsurer of the ceding member insurer shall make available upon request to the association or to NOLHGA on its behalf as soon as possible after commencement of formal delinquency proceedings:

(i) Copies of in-force contracts of reinsurance and all related files and records relevant to the determination of whether such contracts should be assumed; and

(ii) Notices of any defaults under the reinsurance contracts or any known event or condition which with the passage of time could become a default under the reinsurance contracts.

(c) Subparagraphs (i) to (iv) apply to reinsurance contracts so assumed by the association:

(i) The association shall be responsible for all unpaid premiums due under the reinsurance contracts for periods both before and after the date of the order of liquidation, and shall be responsible for the performance of all other obligations to be performed after the date of the order of liquidation, in each case which relate to policies or annuities covered, in whole or in part, by the association. The association may charge policies or annuities covered in part by the association, through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the association and shall provide notice and an accounting of these charges to the liquidator;

(ii) The association is entitled to any amounts payable by the reinsurer under the reinsurance contracts with respect to losses or events that occur in periods after the date of the order of liquidation and that relate to policies or annuities covered, in whole or in part, by the association, provided that, upon receipt of any such amounts, the association is obliged to pay to the beneficiary under the policy or annuity on account of which the amounts were paid a portion of the amount equal to the lesser of:

(A) The amount received by the association; and

(B) The excess of the amount received by the association, over the amount equal to the benefits paid by the association on account of the policy or annuity less the retention of the insurer applicable to the loss or event.

(iii) Within thirty days following the association's election (the "election date"), the association and each reinsurer under contracts assumed by the association shall calculate the net balance due to or from the association under each reinsurance contract as of the election date with respect to policies or annuities covered, in whole or in part, by the association, which calculation shall give full credit to all items paid by either the insurer or its receiver or the reinsurer prior to the election date. The reinsurer shall pay the receiver any amounts due for losses or events prior to the date of the order of liquidation, subject to any set-off for premiums unpaid for periods prior to the date, and the association or reinsurer shall pay any remaining balance due the other, in each case within five days of the completion of the aforementioned calculation. Any disputes over the amounts due to either the association or the reinsurer shall be resolved by arbitration pursuant to the terms of the affected reinsurance contracts or, if the contract contains no arbitration clause, as otherwise provided by law. If the receiver has received any amounts due the association pursuant to subsection (1)(c)(ii), the receiver shall remit the same to the association as promptly as practicable.

(iv) If the association or receiver, on the association's behalf, within sixty days of the election date, pays the unpaid premiums due for periods both before and after the election date that relate to policies or annuities covered, in whole or in part by the association, the reinsurer is not entitled to terminate the reinsurance contracts for failure to pay premium insofar as the reinsurance contracts relate to policies or annuities covered, in whole or in part, by the association, and is not entitled to set off any unpaid amounts due under other contracts, or unpaid amounts due from parties other than the association, against amounts due the association.

(2) During the period from the date of the order of liquidation until the election date (or, if the election date does not occur, until one hundred eighty days after the date of the order of liquidation);

(a)(i) Neither the association nor the reinsurer shall have any rights or obligations under reinsurance contracts that the association has the right to assume under subsection (1), whether for periods prior to or after the date of the order of liquidation; and

(ii) The reinsurer, the receiver, and the association shall, to the extent practicable, provide each other data and records reasonably requested;

(b) Provided that once the association has elected to assume a reinsurance contract, the parties' rights and obligations shall be governed by subsection (1).

(3) If the association does not elect to assume a reinsurance contract by the election date pursuant to subsection (1), the association shall have no rights or obligations, in each case for periods both before and after the date of the order of liquidation, with respect to the reinsurance contract.

(4) When policies or annuities, or covered obligations with respect thereto, are transferred to an assuming insurer, reinsurance on the policies or annuities may also be transferred by the association, in the case of contracts assumed under subsection (1), subject to the following:

(a) Unless the reinsurer and the assuming insurer agree otherwise, the reinsurance contract transferred may not cover any new policies of insurance or annuities in addition to those transferred;

(b) The obligations described in subsection (1) of this section no longer apply with respect to matters arising after the effective date of the transfer; and

(c) The transferring party shall give notice in writing, return receipt requested, to the affected reinsurer not less than thirty days prior to the effective date of the transfer;

(5) The provisions of subsection N shall supersede the provisions of any state law or of any affected reinsurance contract that provides for or requires any payment of reinsurance proceeds, on account of losses or events that occur in periods after the date of the order of liquidation, to the receiver of the insolvent insurer or any other person. The receiver shall remain entitled to any amounts payable by the reinsurer under the reinsurance contracts with respect to losses or events that occur in periods prior to the date of the order of liquidation, subject to applicable setoff provisions; and

(6) Except as otherwise provided in this section, nothing in subsection N alters or modifies the terms and conditions of any reinsurance contract. Nothing in this section abrogates or limits any rights of any reinsurer to claim that it is entitled to rescind a reinsurance contract. Nothing in this section gives a policy owner or beneficiary an independent cause of action against a reinsurer that is not otherwise set forth in the reinsurance contract. No provision in this section limits or affects the association's rights as a creditor of the estate against the assets of the estate. No provision in this section applies to reinsurance agreements covering property or casualty risks.

O. The board of directors of the association shall have discretion and may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of this chapter in an economical and efficient manner.

P. Where the association has arranged or offered to provide the benefits of this chapter to a covered person under a plan or arrangement that fulfills the association's obligations under this chapter, the person is not entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

Q. Venue in a suit against the association arising under the chapter shall be in Hughes County. The association may not be required to give an appeal bond in an appeal that relates to a cause of action arising under this chapter.

R. In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under subpart A or B, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for (i) a fixed interest rate or (ii) payment of dividends with minimum guarantees or (iii) different methods for calculating interest or changes in value;

(2) There is no requirement for evidence of insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract; and

(3) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.
Source: SL 2003, ch 252, § 8; SL 2013, ch 252, § 4.



§ 58-29C-52 Funding provided by assessment of members--Classification of assessments--Amounts of assessments--Abatements--Refunds.

58-29C-52. Funding provided by assessment of members--Classification of assessments--Amounts of assessments--Abatements--Refunds. A. For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary. Assessments shall be due not less than thirty days after prior written notice to the member insurers and shall accrue interest at ten percent per annum on and after the due date.

B. There shall be two classes of assessments, as follows:

(1) Class A assessments shall be authorized and called for the purpose of meeting administrative and legal costs and other expenses. Class A assessments may be authorized and called whether or not related to a particular impaired or insolvent insurer.

(2) Class B assessments shall be authorized and called to the extent necessary to carry out the powers and duties of the association under § 58-29C-51 with regard to an impaired or an insolvent insurer.

C. (1) The amount of a Class A assessment shall be determined by the board and may be authorized and called on a pro rata or nonpro rata basis. If pro rata, the board may provide that it be credited against future Class B assessments. The total of all nonpro rata assessments may not exceed three hundred dollars per member insurer in any one calendar year. The amount of a Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.

(2) Class B assessments against member insurers for each account and subaccount shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became insolvent (or, in the case of an assessment with respect to an impaired insurer, the three most recent calendar years for which information is available preceding the year in which the insurer became impaired) bears to premiums received on business in this state for those calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer may not be authorized or called until necessary to implement the purposes of this chapter. Classification of assessments under subpart B and computation of assessments under this subpart shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. The association shall notify each member insurer of its anticipated pro rata share of an authorized assessment not yet called within one hundred eighty days after the assessment is authorized.

D. The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

E. (1)(a) Subject to the provisions of subsection (b) of this subdivision, the total of all assessments authorized by the association with respect to a member insurer for each subaccount of the life insurance and annuity account and for the health account may not in one calendar year exceed two percent of that member insurer's average annual premiums received in this state on the policies and contracts covered by the subaccount or account during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer.

(b) If two or more assessments are authorized in one calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in subsection (a) of this subdivision shall be equal and limited to the higher of the three-year average annual premiums for the applicable subaccount or account as calculated pursuant to this section.

(c) If the maximum assessment, together with the other assets of the association in an account, does not provide in one year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by this chapter.

(2) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(3) If the maximum assessment for a subaccount of the life and annuity account in one year does not provide an amount sufficient to carry out the responsibilities of the association, then pursuant to subdivision C(2), the board shall access the other subaccounts of the life and annuity account for the necessary additional amount, subject to the maximum stated in subdivision (1) of this section.

F. The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses claims.

G. It shall be proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this chapter, to consider the amount reasonably necessary to meet its assessment obligations under this chapter.

H. The association shall issue to each insurer paying an assessment under this chapter, other than a Class A assessment, a certificate of contribution, in a form prescribed by the director, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the director may approve.

I. (1) A member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the association. The payment shall be available to meet association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(2) Within sixty days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(3) Within thirty days after a final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within sixty days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the director.

(4) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer protests to the director for a final decision, with or without a recommendation from the association.

(5) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

J. The association may request information of member insurers in order to aid in the exercise of its power under this section and member insurers shall promptly comply with a request.

Source: SL 2003, ch 252, § 9; SL 2013, ch 252, § 5.



§ 58-29C-53 Plan of operation--Effective date--Requirements--Delegation of powers.

58-29C-53. Plan of operation--Effective date--Requirements--Delegation of powers. A. (1) The association shall submit to the director a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon the director's written approval or unless it has not been disapproved within thirty days.

(2) If the association fails to submit a suitable plan of operation within one hundred twenty days following July 1, 2003, or if at any time thereafter the association fails to submit suitable amendments to the plan, the director shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. The rules shall continue in force until modified by the director or superseded by a plan submitted by the association and approved by the director.

B. All member insurers shall comply with the plan of operation.

C. The plan of operation shall, in addition to requirements enumerated elsewhere in this chapter:

(1) Establish procedures for handling the assets of the association;

(2) Establish the amount and method of reimbursing members of the board of directors under § 58-29C-50;

(3) Establish regular places and times for meetings including telephone conference calls of the board of directors;

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5) Establish the procedures whereby selections for the board of directors will be made and submitted to the director;

(6) Establish any additional procedures for assessments under § 58-29C-52;

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the association;

(8) Establish procedures whereby a director may be removed for cause, including in the case where a member insurer director becomes an impaired or insolvent insurer;

(9) Require the board of directors to establish a policy and procedures for addressing conflicts of interests.

D. The plan of operation may provide that any or all powers and duties of the association, except those under subdivision 58-29C-51L(3) and § 58-29C-52, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subpart shall take effect only with the approval of both the board of directors and the director, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this chapter.

Source: SL 2003, ch 252, § 10; SL 2013, ch 252, § 6.



§ 58-29C-54 Duties and powers of director.

58-29C-54. Duties and powers of director. In addition to the duties and powers enumerated elsewhere in this chapter,

A. The director shall:

(1) Upon request of the board of directors, provide the association with a statement of the premiums in this and any other appropriate states for each member insurer;

(2) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time; notice to the impaired insurer shall constitute notice to its shareholders, if any; the failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under this chapter.

B. The director may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the director may levy a forfeiture on any member insurer that fails to pay an assessment when due. The forfeiture may not exceed five percent of the unpaid assessment per month, but no forfeiture shall be less than one hundred dollars per month.

C. A final action of the board of directors or the association may be appealed to the director by a member insurer if the appeal is taken within sixty days of its receipt of notice of the final action being appealed. A final action or order of the director shall be subject to judicial review in a court of competent jurisdiction in accordance with the laws of this state that apply to the actions or orders of the director.

D. The liquidator, rehabilitator, or conservator of an impaired or insolvent insurer may notify all interested persons of the effect of this chapter.

Source: SL 2003, ch 252, § 11; SL 2013, ch 252, § 7.



§ 58-29C-55 Detection and prevention of insurer insolvencies or impairments--Reports by board.

58-29C-55. Detection and prevention of insurer insolvencies or impairments--Reports by board. To aid in the detection and prevention of insurer insolvencies or impairments,

A. It shall be the duty of the director:

(1) To notify the directors of all the other states, territories of the United States and the District of Columbia within thirty days following the action taken or the date the action occurs, when the director takes any of the following actions against a member insurer:

(a) Revocation of license;

(b) Suspension of license; or

(c) Makes a formal order that the company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policy owners or creditors.

(2) To report to the board of directors when the director has taken any of the actions set forth in subdivision (1) or has received a report from any other director indicating that any such action has been taken in another state. The report to the board of directors shall contain all significant details of the action taken or the report received from another director.

(3) To report to the board of directors when the director has reasonable cause to believe from an examination, whether completed or in process, of any member insurer that the insurer may be an impaired or insolvent insurer.

(4) To furnish to the board of directors the National Association of Insurance Commissioners Insurance Regulatory Information System (IRIS) ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners, and the board may use the information contained therein in carrying out its duties and responsibilities under this section. The report and the information contained therein shall be kept confidential by the board of directors until such time as made public by the director or other lawful authority.

B. The director may seek the advice and recommendations of the board of directors concerning any matter affecting the duties and responsibilities of the director regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

C. The board of directors may, upon majority vote, make reports and recommendations to the director upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state. The reports and recommendations may not be considered public documents.

D. The board of directors may, upon majority vote, notify the director of any information indicating a member insurer may be an impaired or insolvent insurer.

E. The board of directors may, upon majority vote, make recommendations to the director for the detection and prevention of insurer insolvencies.

Source: SL 2003, ch 252, § 12.



§ 58-29C-56 Member assessment as offset against premium tax liability.

58-29C-56. Member assessment as offset against premium tax liability. A. A member insurer may offset against its premium tax liability to this state an assessment described in subpart 58-29C-52H to the extent of twenty percent of the amount of the assessment for each of the five calendar years following the year in which the assessment was paid. If the assessment is five hundred dollars or less, the member insurer shall take the total offset in the first year following the year in which the assessment was paid. However, total assessments offset against premium taxes may not exceed two million dollars in any year. If offsets exceed the annual limitation in this section, the excess may be carried forward to a subsequent year in which the annual limitation has not been exceeded. Any excess shall be apportioned among the contributing insurers in relation to their assessment that caused the limit to be exceeded. In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium tax liability for the year it ceases doing business.

B. Any sums that are acquired by refund, pursuant to subpart 58-29C-52F, from the association by member insurers, and that have been offset against premium taxes as provided in subpart A of this section, shall be paid by the insurers to this state in such manner as the tax authorities may require. The association shall notify the director that refunds have been made.

Source: SL 2003, ch 252, § 13.



§ 58-29C-57 Liability for unpaid assessment not reduced for impaired or insolvent insurer--Records of meetings--Association as creditor of impaired or insolvent insurer--Liquidation, rehabilitation, or conservation proceedings.

58-29C-57. Liability for unpaid assessment not reduced for impaired or insolvent insurer--Records of meetings--Association as creditor of impaired or insolvent insurer--Liquidation, rehabilitation, or conservation proceedings. A. This chapter may not be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

B. Records shall be kept of all meetings of the board of directors to discuss the activities of the association in carrying out its powers and duties under § 58-29C-51. The records of the association with respect to an impaired or insolvent insurer may not be disclosed prior to the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, except (i) upon the termination of the impairment or insolvency of the insurer, or (ii) upon the order of a court of competent jurisdiction. Nothing in this subpart shall limit the duty of the association to render a report of its activities under § 58-29C-58.

C. For the purpose of carrying out its obligations under this chapter, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to subpart § 58-29C-51K. Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this chapter. Assets attributable to covered policies, as used in this subpart, are that proportion of the assets which the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

D. As a creditor of the impaired or insolvent insurer as established in subpart C of this section and consistent with § 58-29B-98, the association and other similar associations shall be entitled to receive a disbursement of assets out of the marshaled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under this chapter. If the liquidator has not, within one hundred twenty days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guaranty associations having obligations because of the insolvency, then the association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

E. (1) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders, and policy owners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the insolvent insurer. In such a determination, consideration shall be given to the welfare of the policy owners of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties under § 58-29C-51 with respect to the insurer have been fully recovered by the association.

F. (1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under the order has a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of subdivisions (2) to (4), inclusive.

(2) No such distribution is recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid is liable up to the amount of distributions received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared, shall be liable up to the amount of distributions which would have been received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(4) The maximum amount recoverable under this subpart shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under subdivision (3) is insolvent, all its affiliates that controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.
Source: SL 2003, ch 252, § 14; SL 2013, ch 252, § 8.



§ 58-29C-58 Association subject to regulation by director--Financial report.

58-29C-58. Association subject to regulation by director--Financial report. The association is subject to examination and regulation by the director. The board of directors shall submit to the director each year, not later than one hundred twenty days after the association's fiscal year, a financial report in a form approved by the director and a report of its activities during the preceding fiscal year. Upon the request of a member insurer, the association shall provide the member insurer with a copy of the report.

Source: SL 2003, ch 252, § 15.



§ 58-29C-59 Association's tax exemption status.

58-29C-59. Association's tax exemption status. The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real property.

Source: SL 2003, ch 252, § 16.



§ 58-29C-60 No liability for performance of powers and duties of association or its members.

58-29C-60. No liability for performance of powers and duties of association or its members. There is no liability on the part of and no cause of action of any nature may arise against any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the director or the director's representatives, for any action or omission by them in the performance of their powers and duties under this chapter. This immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

Source: SL 2003, ch 252, § 17; SL 2013, ch 252, § 9.



§ 58-29C-61 Stay of proceedings against insolvent insurer--Default judgment set aside.

58-29C-61. Stay of proceedings against insolvent insurer--Default judgment set aside. All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed one hundred eighty days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict, or finding based on default the association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits.

Source: SL 2003, ch 252, § 18; SL 2013, ch 252, § 10.



§ 58-29C-62 Use of existence of association for sales, solicitation, or inducement to purchase insurance prohibited--Summary document of purposes and limitations of chapter--Disclaimer.

58-29C-62. Use of existence of association for sales, solicitation, or inducement to purchase insurance prohibited--Summary document of purposes and limitations of chapter--Disclaimer. A. No person, including an insurer, agent, or affiliate of an insurer may make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any advertisement, announcement, or statement, written or oral, which uses the existence of the Life and Health Insurance Guaranty Association of this state for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by the South Dakota Life and Health Insurance Guaranty Association chapter. However, this section does not apply to the South Dakota Life and Health Insurance Guaranty Association or any other entity which does not sell or solicit insurance.

B. Within one hundred eighty days of July 1, 2003, the association shall prepare a summary document describing the general purposes and current limitations of the chapter and complying with subpart C of this section. This document shall be submitted to the director for approval. At the expiration of the sixtieth day after the date on which the director approves the document, an insurer may not deliver a policy or contract to a policy or contract owner unless the summary document is delivered to the policy or contract owner at the time of delivery of the policy or contract. The document shall also be available upon request by a policy owner. The distribution, delivery, or contents or interpretation of this document does not guarantee that either the policy or the contract or the owner of the policy or contract is covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the association as amendments to the chapter may require. Failure to receive this document does not give the policy owner, contract owner, certificate holder, or insured any greater rights than those stated in this chapter.

C. The document prepared under subpart B shall contain a clear and conspicuous disclaimer on its face. The director shall establish the form and content of the disclaimer. The disclaimer shall:

(1) State the name and address of the Life and Health Insurance Guaranty Association and insurance department;

(2) Prominently warn the policy or contract owner that the Life and Health Insurance Guaranty Association may not cover the policy or, if coverage is available, it will be subject to substantial limitations and exclusions and conditioned on continued residence in this state;

(3) State the types of policies for which guaranty funds will provide coverage;

(4) State that the insurer and its agents are prohibited by law from using the existence of the Life and Health Insurance Guaranty Association for the purpose of sales, solicitation, or inducement to purchase any form of insurance;

(5) State that the policy or contract owner should not rely on coverage under the Life and Health Insurance Guaranty Association when selecting an insurer;

(6) Explain rights available and procedures for filing a complaint to allege a violation of any provisions of this chapter; and

(7) Provide other information as directed by the director including sources for information about the financial condition of insurers provided that the information is not proprietary and is subject to disclosure under that state's public records law.

D. A member insurer shall retain evidence of compliance with subpart B for so long as the policy or contract for which the notice is given remains in effect.

Source: SL 2003, ch 252, § 19; SL 2013, ch 252, § 11.






Chapter 29D - Regulation Of Life And Health Administrators

§ 58-29D-1 Definition of terms.

58-29D-1. Definition of terms. Terms used in this chapter mean:

(1) "Affiliate" or "affiliated," any entity or person who directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a specified entity or person;

(2) "Underwrites" or "underwriting," the acceptance of employer or individual applications for coverage of individuals in accordance with the written rules of the insurer; the overall planning and coordinating of an insurance program; and the ability to procure bonds and excess insurance.
Source: SL 1992, ch 352, § 1.



§ 58-29D-2 Administrator defined--Exceptions.

58-29D-2. Administrator defined--Exceptions. For the purposes of this chapter, an administrator or third-party administrator or TPA is a person who directly or indirectly solicits or effects coverage of, underwrites, collects charges or premiums from, or adjusts or settles claims on residents of this state, or residents of another state from offices in this state, in connection with workers' compensation, life or health insurance coverage or annuities, except any of the following:

(1) An employer on behalf of its employees or the employees of one or more subsidiary or affiliated corporations of such employer;

(2) A union on behalf of its members;

(3) An insurer which is authorized to transact insurance in this state with respect to a policy lawfully issued and delivered in and pursuant to the laws of this state or another state;

(4) An insurance producer licensed to sell workers' compensation, life or health insurance in this state, whose activities are limited exclusively to the sale of insurance;

(5) A creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors;

(6) A trust and its trustees, agents and employees acting pursuant to such trust established in conformity with 29 U.S.C. § 186;

(7) A trust exempt from taxation under § 501(a) of the Internal Revenue Code, its trustees and employees acting pursuant to such trust, or a custodian and the custodian's agents or employees acting pursuant to a custodian account which meets the requirements of § 401(f) of the Internal Revenue Code;

(8) A financial institution which is subject to supervision or examination by federal or state banking authorities, or a mortgage lender, to the extent they collect and remit premiums to licensed insurance producers or authorized insurers in connection with loan payments;

(9) A credit card issuing company which advances for and collects premiums or charges from its credit card holders who have authorized collection if the company does not adjust or settle claims;

(10) A person who adjusts or settles claims in the normal course of that person's practice or employment as an attorney at law and who does not collect charges or premiums in connection with workers' compensation, life or health insurance coverage or annuities;

(11) An adjuster whose activities are limited to adjustment of claims;

(12) A person who acts solely as an administrator of one or more bona fide employee benefit plans established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974. Such person shall comply with the requirements of § 58-29D-27;

(13) A licensed managing general agency;

(14) A licensed reinsurance intermediary; or

(15) A person regulated under the Broker Controlled Act.

This chapter applies to any third party administrator who performs administration functions on behalf of any workers' compensation insurer or employer with a self-funded workers' compensation program.

Source: SL 1992, ch 352, § 2; SL 2001, ch 285, § 1; SL 2001, ch 286, § 152.



§ 58-29D-3 Insurer defined.

58-29D-3. Insurer defined. For the purposes of this chapter, an insurer is any person undertaking to provide workers' compensation, life or health insurance coverage in this state. An insurer includes a licensed insurance company, a prepaid hospital or medical care plan, a health maintenance organization, a multiple employer welfare arrangement, or any other person providing a plan of insurance subject to state insurance regulation. The term, insurer, does not include a bona fide employee benefit plan established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974.

Source: SL 1992, ch 352, § 3; SL 2001, ch 285, § 2.



§ 58-29D-4 Written agreement between administrator and insurer.

58-29D-4. Written agreement between administrator and insurer. No administrator may act as such without a written agreement between the administrator and the insurer, and such written agreement shall be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and for five years thereafter. The agreement shall contain all provisions required by this chapter, except insofar as those requirements do not apply to the functions performed by the administrator.

Source: SL 1992, ch 352, § 4.



§ 58-29D-5 Provisions of written agreement.

58-29D-5. Provisions of written agreement. The written agreement shall include a statement of duties which the administrator is expected to perform on behalf of the insurer and the lines, classes, or types of insurance for which the administrator is to be authorized to administer. The agreement shall make provision with respect to underwriting or other standards pertaining to the business underwritten by such insurer.

Source: SL 1992, ch 352, § 5.



§ 58-29D-6 Termination of written agreement--Suspension of underwriting authority--Dispute.

58-29D-6. Termination of written agreement--Suspension of underwriting authority--Dispute. The insurer or administrator may, with written notice, terminate the written agreement for cause as provided in the agreement. The insurer may suspend the underwriting authority of the administrator during the pendency of any dispute regarding the cause for termination of the written agreement. The insurer must fulfill any lawful obligations with respect to policies affected by the written agreement, regardless of any dispute between the insurer and the administrator. The insurer must file the notice and the reason for termination with the director within thirty days of such termination.

Source: SL 1992, ch 352, § 6.



§ 58-29D-7 Status of payment of premiums and return premiums or claim payments to administrator.

58-29D-7. Status of payment of premiums and return premiums or claim payments to administrator. If an insurer utilizes the services of an administrator, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured party shall be deemed to have been received by the insurer, and the payment of return premiums or claim payments forwarded by the insurer to the administrator may not be deemed to have been paid to the insured party or claimant until such payments are received by the insured party or claimant. Nothing in this section limits any right of the insurer against the administrator resulting from the failure of the administrator to make payments to the insurer, insured parties or claimants.

Source: SL 1992, ch 352, § 7.



§ 58-29D-8 Recordkeeping by administrator.

58-29D-8. Recordkeeping by administrator. Every administrator shall maintain and make available to the insurer complete books and records of all transactions performed on behalf of the insurer. The books and records shall be maintained in accordance with prudent standards of insurance record keeping and must be maintained for a period of not less than five years from the date of their creation.

Source: SL 1992, ch 352, § 8.



§ 58-29D-9 Director's access to administrator's records--Confidentiality.

58-29D-9. Director's access to administrator's records--Confidentiality. The director shall have access to books and records maintained by an administrator for the purposes of examination, audit, and inspection. Any trade secrets contained in such books and records, including the identity and addresses of policyholders and certificate holders, shall be kept confidential, except that the director may use such information in any proceeding instituted against the administrator.

Source: SL 1992, ch 352, § 9.



§ 58-29D-10 Insurer's ownership of administrator's records.

58-29D-10. Insurer's ownership of administrator's records. The insurer shall own the records generated by the administrator pertaining to the insurer. However, the administrator shall retain the right to continuing access to books and records to permit the administrator to fulfill all of its contractual obligations to insured parties, claimants, and the insurer.

Source: SL 1992, ch 352, § 10.



§ 58-29D-11 Transfer of records to new administrator.

58-29D-11. Transfer of records to new administrator. In the event the insurer and the administrator cancel their agreement, notwithstanding the provisions of § 58-29D-8, the administrator may, by written agreement with the insurer, transfer all records to a new administrator rather than retain them for five years. In such cases, the new administrator shall acknowledge, in writing, that it is responsible for retaining the records for the prior administrator as required in § 58-29D-8.

Source: SL 1992, ch 352, § 11.



§ 58-29D-12 Advertising--Approval of insurer.

58-29D-12. Advertising--Approval of insurer. An administrator may use only such advertising pertaining to the business underwritten by an insurer as has been approved in writing by the insurer in advance of its use.

Source: SL 1992, ch 352, § 12.



§ 58-29D-13 Insurer responsibility for procedures and administration of its programs--Review and audit of administrator.

58-29D-13. Insurer responsibility for procedures and administration of its programs--Review and audit of administrator. If an insurer utilizes the services of an administrator, the insurer shall be responsible for determining the benefits, premium rates, underwriting criteria and claims payment procedures applicable to such coverage and for securing reinsurance, if any. The rules pertaining to these matters shall be provided, in writing, by the insurer to the administrator. The responsibilities of the administrator as to any of these matters shall be set forth in the written agreement between the administrator and the insurer. It is the sole responsibility of the insurer to provide for competent administration of its programs.

In cases where an administrator administers benefits for more than one hundred certificate holders on behalf of an insurer, the insurer shall, at least semiannually, conduct a review of the operations of the administrator. At least one such review shall be an on-site audit of the operations of the administrator.

Source: SL 1992, ch 352, § 13.



§ 58-29D-14 Fiduciary capacity of administrator--Accounting of underwriting transactions.

58-29D-14. Fiduciary capacity of administrator--Accounting of underwriting transactions. All insurance charges or premiums collected by an administrator on behalf of or for an insurer or insurers, and the return of premiums received from that insurer or insurers, shall be held by the administrator in a fiduciary capacity. Such funds shall be immediately remitted to the person or persons entitled to them or shall be deposited promptly in a fiduciary account established and maintained by the administrator in a federally or state insured financial institution. The written agreement between the administrator and the insurer shall provide for the administrator to periodically render an accounting to the insurer detailing all transactions performed by the administrator pertaining to the business underwritten by the insurer.

Source: SL 1992, ch 352, § 14.



§ 58-29D-15 Records of deposits and withdrawals from fiduciary account.

58-29D-15. Records of deposits and withdrawals from fiduciary account. If charges or premiums deposited in a fiduciary account have been collected on behalf of or for one or more insurers, the administrator shall keep records clearly recording the deposits in and withdrawals from the account on behalf of each insurer. The administrator shall keep copies of all the records and, upon request of an insurer, shall furnish the insurer with copies of the records pertaining to such deposits and withdrawals.

Source: SL 1992, ch 352, § 15.



§ 58-29D-16 Provisions in written agreement as to withdrawals from fiduciary account.

58-29D-16. Provisions in written agreement as to withdrawals from fiduciary account. The administrator may not pay any claim by withdrawals from a fiduciary account in which premiums or charges are deposited. Withdrawals from such account shall be made as provided in the written agreement between the administrator and the insurer. The written agreement shall address the following:

(1) Remittance to an insurer entitled to remittance;

(2) Deposit in an account maintained in the name of the insurer;

(3) Transfer to and deposit in a claims-paying account, with claims to be paid as provided for in § 58-29D-17;

(4) Payment to a group policyholder for remittance to the insurer entitled to such remittance;

(5) Payment to the administrator of its commissions, fees or charges; or

(6) Remittance of return premium to the person or persons entitled to such return premium.
Source: SL 1992, ch 352, § 16.



§ 58-29D-17 Repealed.

58-29D-17. Repealed by SL 2012, ch 252, § 37.



§ 58-29D-18 Compensation of administrator.

58-29D-18. Compensation of administrator. An administrator may not enter into any agreement or understanding with an insurer in which the effect is to make the amount of the administrator's commissions, fees, or charges contingent upon savings effected in the adjustment, settlement, and payment of losses covered by the insurer's obligations. This section may not prevent the compensation of an administrator from being based on premiums or charges collected or the number of claims paid or processed. This section does not prohibit an administrator from receiving performance-based compensation for providing hospital and other auditing services.

Source: SL 1992, ch 352, § 18; SL 2013, ch 253, § 1.



§ 58-29D-19 Notice of use of administrator to policyholder--Itemized charges--Disclosure of fees or commissions.

58-29D-19. Notice of use of administrator to policyholder--Itemized charges--Disclosure of fees or commissions. When the services of an administrator are utilized, the administrator shall provide a written notice approved by the insurer to covered individuals advising them of the identity of, and relationship among, the administrator, the policyholder, and the insurer.

When an administrator collects funds, the reason for collection of each item must be identified to the insured party and each item must be shown separately from any premium. Additional charges may not be made for services to the extent the services have been paid for by the insurer.

The administrator shall disclose to the insurer all charges, fees, and commissions received from all services in connection with the provision of administrative services for such insurer, including any fees or commissions paid by insurers providing reinsurance.

Source: SL 1992, ch 352, § 19.



§ 58-29D-20 Delivery of written communications from insurer.

58-29D-20. Delivery of written communications from insurer. Any policies, certificates, booklets, termination notices, or other written communications delivered by the insurer to the administrator for delivery to insured parties or covered individuals shall be delivered by the administrator promptly after receipt of instructions from the insurer to deliver them.

Source: SL 1992, ch 352, § 20.



§ 58-29D-20.1 Annual report to employer of self-funded health benefit plan claims experience.

58-29D-20.1. Annual report to employer of self-funded health benefit plan claims experience. Any administrator for an employer self-funded health benefit plan shall provide, at the written request of the employer, annual reports of the claims experience of that employer for the immediate past policy period and for any time frame that is not more than three years prior to the policy period in which the request was made. No administrator is required to provide any claims information that pertains to a prior administrator's experience with that employer. The claims report shall be of sufficient detail so as to provide the employer with the data necessary to assess the employer's future health benefit coverage needs and shall be provided to the employer within thirty days of receipt of the written request of the employer.

Source: SL 2006, ch 261, § 1.



§ 58-29D-21 Administrator's license or registration required.

58-29D-21. Administrator's license or registration required. No person may act as, or offer to act as, or hold himself out to be an administrator in this state without a valid license or registration as an administrator issued by the director.

Source: SL 1992, ch 352, § 21; SL 2001, ch 285, § 3.



§ 58-29D-22 Application by administrator--Contents--Fee.

58-29D-22. Application by administrator--Contents--Fee. An administrator shall apply to the director upon a form to be furnished by the director. The application shall include or be accompanied by the following information and documents:

(1) All basic organizational documents of the administrator, including any articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement, and other applicable documents, and all amendments to such documents;

(2) The bylaws, rules, regulations, or similar documents regulating the internal affairs of the administrator;

(3) The names, addresses, official positions, and professional qualifications of the individuals who are responsible for the conduct of affairs of the administrator; including all members of the board of directors, board of trustees, executive committee, or other governing board or committee; the principal officers in the case of a corporation or the partners or members in the case of a partnership or association; shareholders holding directly or indirectly ten percent or more of the voting securities of the administrator; and any other person who exercises control or influence over the affairs of the administrator;

(4) Annual financial statements or reports for the two most recent years which prove that the applicant is solvent and such information as the director may require in order to review the current financial condition of the applicant;

(5) A statement describing the business plan including information on staffing levels and activities proposed in this state and nationwide. The plan shall provide details setting forth the administrator's capability for providing a sufficient number of experienced and qualified personnel in the areas of claims processing, record keeping, and underwriting;

(6) If the applicant will be managing the solicitation of new or renewal business, proof that it employs or has contracted with an insurance producer licensed by this state for solicitation and taking of applications. Any applicant shall provide proof that it has a license as a life and health insurance producer in this state; and

(7) Information regarding administrative actions, criminal convictions, or guilty pleas.

The director may request additional information if the information provided pursuant to this section is inaccurate, incomplete, or unclear. If an applicant fails to provide the requested information within thirty days of the receipt of the any written request pursuant to subdivisions (1) to (7), inclusive, it is grounds for denial of an application.

Any material change in the above information shall be filed with the director within thirty days. A filing fee of five hundred dollars shall accompany the application.

Source: SL 1992, ch 352, § 22; SL 2001, ch 286, § 153; SL 2013, ch 253, § 2.



§ 58-29D-23 Inspection of applicant's contracts.

58-29D-23. Inspection of applicant's contracts. The applicant shall make available for inspection by the director copies of all contracts with insurers or other persons utilizing the services of the administrator.

Source: SL 1992, ch 352, § 23.



§ 58-29D-24 Denial of license.

58-29D-24. Denial of license. The director may not issue a license if the director determines that the administrator, or any individual responsible for the conduct of affairs of the administrator as defined in subdivision 58-29D-22(3), is not qualified for licensure by reason of § 58-30-167.

Source: SL 1992, ch 352, § 24; SL 2002, ch 240, § 1.



§ 58-29D-25 Validity of license.

58-29D-25. Validity of license. A license issued under this chapter shall remain valid, unless surrendered, suspended, or revoked by the director, for so long as the administrator continues in business in this state and remains in compliance with this chapter.

Source: SL 1992, ch 352, § 25.



§ 58-29D-26 Conditions not requiring license.

58-29D-26. Conditions not requiring license. An administrator is not required to hold a license as an administrator in this state if all of the following conditions are met:

(1) The administrator has its principal place of business in another state;

(2) The administrator is not soliciting business as an administrator in this state;

(3) In the case of any group policy or plan of insurance serviced by the administrator and less than one hundred certificate holders reside in this state.
Source: SL 1992, ch 352, § 26.



§ 58-29D-27 License not required for administrator exclusively servicing certain employee benefit plans.

58-29D-27. License not required for administrator exclusively servicing certain employee benefit plans. A person is not required to hold a license as an administrator in this state if the person exclusively provides services to one or more bona fide employee benefit plans each of which is established by an employer or an employee organization, or both, and for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974. Such persons shall register with the director annually, verifying their status as herein described.

Source: SL 1992, ch 352, § 27.



§ 58-29D-28 Notice of administrator's change in circumstance.

58-29D-28. Notice of administrator's change in circumstance. An administrator shall immediately notify the director of any material change in its ownership, control, or other fact or circumstance affecting its qualification for a license in this state.

Source: SL 1992, ch 352, § 28.



§ 58-29D-29 Waiver of application requirements.

58-29D-29. Waiver of application requirements. Upon request from an administrator, the director may waive the application requirements of § 58-29D-22 if the administrator has a valid license as an administrator issued in a state which has standards for administrators that are at least as stringent as those contained in this chapter. If waived, the administrator shall register with the director in this state. The waiver shall automatically lapse if the third party administrator granted a waiver is no longer licensed in the state for which the waiver was granted. Any waiver given by this section does not extend to any suspension or revocation of licensure or registration pursuant to § 58-29D-31.

Source: SL 1992, ch 352, § 29; SL 2001, ch 285, § 4.



§ 58-29D-30 Annual renewal of administrator--Fee--Lapse of license or registration.

58-29D-30. Annual renewal of administrator--Fee--Lapse of license or registration. Each administrator licensed or registered shall file an annual renewal for the preceding calendar year with the director on or before July first of each year, or within such extension of time as the director for good cause may grant. The renewal shall be in the form and contain such matters as the director prescribes and shall be verified by at least two officers of the administrator. The annual renewal shall include the complete names and addresses of all insurers with which the administrator had an agreement during the preceding fiscal year. At the time of filing its annual renewal, the administrator shall pay a filing fee of two hundred fifty dollars. Failure to file such renewal shall result in lapsing of the license or registration of the administrator.

Source: SL 1992, ch 352, § 30; SL 1999, ch 255, § 1; SL 2012, ch 248, § 1.



§ 58-29D-31 Grounds for denial, suspension, or revocation of license or registration.

58-29D-31. Grounds for denial, suspension, or revocation of license or registration. The application or annual renewal shall be denied and the license or registration of an administrator shall be suspended or revoked if the director finds that the administrator or applicant:

(1) Is in an unsound financial condition;

(2) Is using such methods or practices in the conduct of its business so as to render its further transaction of business in this state hazardous or injurious to insured persons or the public;

(3) Has failed to pay any judgment rendered against it in this state within sixty days after the judgment has become final;

(4) Has violated any lawful rule or order of the director or any provision of the insurance laws of this state;

(5) Has refused to be examined or to produce its accounts, records, and files for examination, or if any of its officers has refused to give information with respect to its affairs or has refused to perform any other legal obligation as to such examination, if required by the director;

(6) Has, without just cause, refused to pay proper claims or perform services arising under its contracts or has, without just cause, caused covered individuals to accept less than the amount due them or caused covered individuals to employ attorneys or bring suit against the administrator to secure full payment or settlement of such claims;

(7) Is affiliated with or under the same general management or interlocking directorate or ownership as another administrator or insurer which unlawfully transacts business in this state without having a license;

(8) At any time fails to meet any qualification for which issuance of the certificate could have been refused had such failure then existed and been known to the Division of Insurance;

(9) Has been convicted of, or has entered a plea of guilty or nolo contendere to, a felony without regard to whether adjudication was withheld;

(10) Is under suspension or revocation in another state; or

(11) Has supplied false information to the director.
Source: SL 1992, ch 352, § 31; SL 2001, ch 285, § 5; SL 2013, ch 253, § 3.



§ 58-29D-32 Immediate suspension of license--No notice required.

58-29D-32. Immediate suspension of license--No notice required. The director may, in his discretion and without advance notice of hearing thereon, immediately suspend the certificate of any administrator if the director finds that one or more of the following circumstances exist:

(1) The administrator is insolvent or impaired;

(2) A proceeding for receivership, conservatorship, rehabilitation, or other delinquency proceeding regarding the administrator has been commenced in any state;

(3) The financial condition or business practices of the administrator otherwise pose an imminent threat to the public health, safety, or welfare of the residents of this state.
Source: SL 1992, ch 352, § 32.



§ 58-29D-32.1 Notice of denial of application or renewal--Request for hearing--Hearing on suspension or revocation--Notice.

58-29D-32.1. Notice of denial of application or renewal--Request for hearing--Hearing on suspension or revocation--Notice. If the director denies an application or annual renewal for a license or registration, the director shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the denial. The applicant or licensee may make a written request to the director within thirty days of the date of the denial for a hearing to determine the reasonableness of the director's action. A notice of hearing shall be issued within thirty days of receipt of a written request.

The director shall suspend for not more than twelve months, or may revoke or refuse to continue, any license or registration issued under this chapter after a hearing. Notice of such hearing and of the charges against the licensee or registrant pursuant to § 58-29D-31 shall be given at least twenty days before a hearing. Notice of hearing shall be issued within twenty days of the director's suspension under § 58-29D-32 which shall include the reasons for suspension and may include grounds for revocation under § 58-29D-31. Any hearing under § 58-29D-32 shall be held within thirty days of the date of the director's suspension.

Any hearing under the provisions of this section shall be held pursuant to chapter 1-26. Nothing in this section or § 58-29D-31 applies to a renewal which is lapsed pursuant to § 58-29D-30.

Source: SL 2013, ch 253, § 4.



§ 58-29D-33 Money penalty in lieu of suspension or revocation.

58-29D-33. Money penalty in lieu of suspension or revocation. If the director finds that one or more grounds exist for the denial of an application, suspension, or revocation of a license issued under this chapter, the director may, in lieu of denial, suspension, or revocation, impose a money penalty pursuant to § 58-4-28.1.

Source: SL 1992, ch 352, § 33; SL 2000, ch 235, § 2.



§ 58-29D-34 Promulgation of rules.

58-29D-34. Promulgation of rules. The director may promulgate rules pursuant to chapter 1-26 to provide for the enforcement and administration necessary to administer this chapter.

Source: SL 1992, ch 352, § 34.






Chapter 29E - Pharmacy Benefits Management

§ 58-29E-1 Definition of terms.

58-29E-1. Definition of terms. Terms used in this chapter mean:

(1) "Covered entity," a nonprofit hospital or medical service corporation, health insurer, health benefit plan, or health maintenance organization; a health program administered by a department or the state in the capacity of provider of health coverage; or an employer, labor union, or other group of persons organized in the state that provides health coverage to covered individuals who are employed or reside in the state. The term does not include a self-funded plan that is exempt from state regulation pursuant to ERISA, a plan issued for coverage for federal employees, or a health plan that provides coverage only for accidental injury, specified disease, hospital indemnity, medicare supplement, disability income, long- term care, or other limited benefit health insurance policies and contracts;

(2) "Covered individual," a member, participant, enrollee, contract holder, policy holder, or beneficiary of a covered entity who is provided health coverage by the covered entity. The term includes a dependent or other person provided health coverage through a policy, contract, or plan for a covered individual;

(3) "Director," the director of the Division of Insurance;

(4) "Generic drug," a chemically equivalent copy of a brand-name drug with an expired patent;

(5) "Labeler," an entity or person that receives prescription drugs from a manufacturer or wholesaler and repackages those drugs for later retail sale and that has a labeler code from the federal Food and Drug Administration under 21 C.F.R. § 270.20 (1999);

(6) "Pharmacy benefits management," the procurement of prescription drugs at a negotiated rate for dispensation within this state to covered individuals, the administration or management of prescription drug benefits provided by a covered entity for the benefit of covered individuals, or any of the following services provided with regard to the administration of the following pharmacy benefits:

(a) Mail service pharmacy;

(b) Claims processing, retail network management, and payment of claims to pharmacies for prescription drugs dispensed to covered individuals;

(c) Clinical formulary development and management services;

(d) Rebate contracting and administration;

(e) Certain patient compliance, therapeutic intervention, and generic substitution programs; and

(f) Disease management programs involving prescription drug utilization;

(7) "Pharmacy benefits manager," an entity that performs pharmacy benefits management. The term includes a person or entity acting for a pharmacy benefits manager in a contractual or employment relationship in the performance of pharmacy benefits management for a covered entity and includes mail service pharmacy. The term does not include a health carrier licensed pursuant to Title 58 when the health carrier or its subsidiary is providing pharmacy benefits management to its own insureds; or a public self-funded pool or a private single employer self-funded plan that provides such benefits or services directly to its beneficiaries;

(8) "Proprietary information," information on pricing, costs, revenue, taxes, market share, negotiating strategies, customers, and personnel held by private entities and used for that private entity's business purposes;

(9) "Trade secret," information, including a formula, pattern, compilation, program, device, method, technique, or process, that:

(a) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(b) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.
Source: SL 2004, ch 311, § 1.



§ 58-29E-2 Pharmacy benefits manager licensed as third party administrator.

58-29E-2. Pharmacy benefits manager licensed as third party administrator. No person or entity may perform or act as a pharmacy benefits manager in this state without a valid license to operate as a third party administrator pursuant to chapter 58-29D. Sections 58-29D-26 and 58-29D-29 do not apply to pharmacy benefits managers.

Source: SL 2004, ch 311, § 2; SL 2013, ch 253, § 5.



§ 58-29E-3 Manager to perform duties in good faith.

58-29E-3. Manager to perform duties in good faith. Each pharmacy benefits manager shall perform its duties exercising good faith and fair dealing toward the covered entity.

Source: SL 2004, ch 311, § 3.



§ 58-29E-4 Disclosure by manager of revenues received from pharmaceutical manufacturer or labeler under contract with manager--Content--Fees.

58-29E-4. Disclosure by manager of revenues received from pharmaceutical manufacturer or labeler under contract with manager--Content--Fees. A covered entity may request that any pharmacy benefits manager with which it has a pharmacy benefits management services contract disclose to the covered entity, the amount of all rebate revenues and the nature, type, and amounts of all other revenues that the pharmacy benefits manager receives from each pharmaceutical manufacturer or labeler with whom the pharmacy benefits manager has a contract. The pharmacy benefits manager shall disclose in writing:

(1) The aggregate amount, and for a list of drugs to be specified in the contract, the specific amount, of all rebates and other retrospective utilization discounts received by the pharmacy benefits manager directly or indirectly, from each pharmaceutical manufacturer or labeler that are earned in connection with the dispensing of prescription drugs to covered individuals of the health benefit plans issued by the covered entity or for which the covered entity is the designated administrator;

(2) The nature, type, and amount of all other revenue received by the pharmacy benefits manager directly or indirectly from each pharmaceutical manufacturer or labeler for any other products or services provided to the pharmaceutical manufacturer or labeler by the pharmacy benefits manager with respect to programs that the covered entity offers or provides to its enrollees; and

(3) Any prescription drug utilization information requested by the covered entity relating to covered individuals.

A pharmacy benefits manager shall provide such information requested by the covered entity for such disclosure within thirty days of receipt of the request. If requested, the information shall be provided no less than once each year. The contract entered into between the pharmacy benefits manager and the covered entity shall set forth any fees to be charged for drug utilization reports requested by the covered entity.

Source: SL 2004, ch 311, § 4.



§ 58-29E-5 Permission of entity required to contact covered individual--Exception.

58-29E-5. Permission of entity required to contact covered individual--Exception. A pharmacy benefits manager, unless authorized pursuant to the terms of its contract with a covered entity, may not contact any covered individual without express written permission of the covered entity.

Source: SL 2004, ch 311, § 5.



§ 58-29E-6 Confidentiality of information--Injunction--Damages.

58-29E-6. Confidentiality of information--Injunction--Damages. Except for utilization information, a covered entity shall maintain any information disclosed in response to a request pursuant to § 58-29E-4 as confidential and proprietary information, and may not use such information for any other purpose or disclose such information to any other person except as provided in this chapter or in the pharmacy benefits management services contract between the parties. Any covered entity who discloses information in violation of this section is subject to an action for injunctive relief and is liable for any damages which are the direct and proximate result of such disclosure. Nothing in this section prohibits a covered entity from disclosing confidential or proprietary information to the director, upon request. Any such information obtained by the director is confidential and privileged and is not open to public inspection or disclosure.

Source: SL 2004, ch 311, § 6.



§ 58-29E-7 Audits of manager's books and records.

58-29E-7. Audits of manager's books and records. The covered entity may have the pharmacy benefits manager's books and records related to the rebates or other information described in subdivisions 58-29E-4(1), (2), and (3), to the extent the information relates directly or indirectly to such covered entity's contract, audited in accordance with the terms of the pharmacy benefits management services contract between the parties. However, if the parties have not expressly provided for audit rights and the pharmacy benefits manager has advised the covered entity that other reasonable options are available and subject to negotiation, the covered entity may have such books and records audited as follows:

(1) Such audits may be conducted no more frequently than once in each twelve-month period upon not less than thirty business days' written notice to the pharmacy benefits manager;

(2) The covered entity may select an independent firm to conduct such audit, and such independent firm shall sign a confidentiality agreement with the covered entity and the pharmacy benefits manager ensuring that all information obtained during such audit will be treated as confidential. The firm may not use, disclose, or otherwise reveal any such information in any manner or form to any person or entity except as otherwise permitted under the confidentiality agreement. The covered entity shall treat all information obtained as a result of the audit as confidential, and may not use or disclose such information except as may be otherwise permitted under the terms of the contract between the covered entity and the pharmacy benefits manager or if ordered by a court of competent jurisdiction for good cause shown;

(3) Any such audit shall be conducted at the pharmacy benefits manager's office where such records are located, during normal business hours, without undue interference with the pharmacy benefits manager's business activities, and in accordance with reasonable audit procedures.
Source: SL 2004, ch 311, § 7.



§ 58-29E-8 Dispensation of substitute prescription drug for prescribed drug.

58-29E-8. Dispensation of substitute prescription drug for prescribed drug. With regard to the dispensation of a substitute prescription drug for a prescribed drug to a covered individual, when the pharmacy benefits manager requests a substitution, the following provisions apply:

(1) The pharmacy benefits manager may request the substitution of a lower- priced generic and therapeutically equivalent drug for a higher-priced prescribed drug;

(2) With regard to substitutions in which the substitute drug's net cost is more for the covered individual or the covered entity than the prescribed drug, the substitution must be made only for medical reasons that benefit the covered individual. If a substitution is being requested pursuant to this subdivision, the pharmacy benefits manager shall obtain the approval of the prescribing health professional.

Nothing in this section permits the substitution of an equivalent drug product contrary to § 36-11-46.2

Source: SL 2004, ch 311, § 8.



§ 58-29E-9 Rules--Content.

58-29E-9. Rules--Content. The Division of Insurance shall promulgate rules, pursuant to chapter 1-26, to carry out the issuance of the license required by § 58-29E-2 and the enforcement provisions of this chapter. The rules may include the following:

(1) Definition of terms;

(2) Use of prescribed forms;

(3) Reporting requirements;

(4) Enforcement procedures; and

(5) Protection of proprietary information and trade secrets.
Source: SL 2004, ch 311, § 9.



§ 58-29E-10 Civil action--Enforcement of chapter--Damages.

58-29E-10. Civil action--Enforcement of chapter--Damages. Any covered entity may bring a civil action to enforce the provisions of this chapter or to seek civil damages for the violation of its provisions.

Source: SL 2004, ch 311, § 10.



§ 58-29E-11 Application of chapter to certain contracts.

58-29E-11. Application of chapter to certain contracts. The provisions of this chapter apply only to pharmacy benefits management services contracts entered into or renewed after June 30, 2004.

Source: SL 2004, ch 311, § 11.






Chapter 29F - Pharmacy Audit Integrity Program

§ 58-29F-1 Pharmacy audit integrity program established.

58-29F-1. Pharmacy audit integrity program established. The pharmacy audit integrity program is hereby established to provide standards for an audit of pharmacy records carried out by a pharmacy benefits manager or any entity that represents the pharmacy benefits manager.

Source: SL 2013, ch 254, § 1.



§ 58-29F-2 Definitions.

58-29F-2. Definitions. Term used in this chapter mean:

(1) "Entity," a pharmacy benefits manager or any person or organization that represents these companies, groups, or organizations in any capacity;

(2) "Plan sponsor," the employer in the case of an employee benefit plan established or maintained by a single employer or the employee organization in the case of a plan established or maintained by an employee organization, an association, joint board, trustee, committee, or other similar group that establishes or maintains the plan.
Source: SL 2013, ch 254, § 2.



§ 58-29F-3 Time for disclosing proposed change in pharmacy audit terms.

58-29F-3. Time for disclosing proposed change in pharmacy audit terms. The pharmacy benefits manager shall disclose an amendment to the pharmacy audit terms in a contract between a pharmacy and a pharmacy benefits manager to the pharmacy at least sixty days prior to the effective date of the proposed change.

Source: SL 2013, ch 254, § 3.



§ 58-29F-4 Requirements for conducting pharmacy audit.

58-29F-4. Requirements for conducting pharmacy audit. Unless otherwise prohibited by federal statutes or regulations, any entity conducting a pharmacy audit shall:

(1) Give a pharmacy a minimum fourteen days written notice before conducting initial on-site audit;

(2) Conduct an audit that involves clinical or professional judgment in consultation with a licensed pharmacist; and

(3) Audit each pharmacy under the same standards and parameters as other similarly situated pharmacies.
Source: SL 2013, ch 254, § 4.



§ 58-29F-5 Audit terms.

58-29F-5. Audit terms. Unless otherwise prohibited by federal statutes or regulations, for any entity conducting a pharmacy audit the following audit items apply:

(1) The period covered by the audit may not exceed twenty-four months from the date that the claim was submitted to or adjudicated by the entity, unless a longer period is required under state or federal law;

(2) If an entity uses random sampling as a method for selecting a set of claims for examination, the sample size shall be appropriate for a statistically reliable sample. Notwithstanding any other provision, the auditing entity shall provide the pharmacy a masked list that provides a prescription number or date range that the auditing entity is seeking to audit;

(3) An on-site audit may not take place during the first five business days of the months of December and January unless the pharmacy consents;

(4) An auditor may not enter any portion of the pharmacy area where patient-specific information is available unless escorted, and to the extent possible shall remain out of sight and hearing range of the pharmacy patients;

(5) Any recoupment may not be deducted against future remittances until final completion of any appeals process and both parties have received the results of the final audit;

(6) A pharmacy benefits manager may not require information to be written on a prescription unless the information is required to be written on the prescription by state or federal law. Recoupment may be assessed for items not written on the prescription if:

(a) Additional information is required in the provider manual; or

(b) The information is required by the Food and Drug Administration; or

(c) The information is required by the drug manufacturer's product safety program; and

(d) The information in subsections (a), (b), or (c) is not readily available for the auditor at the time of the audit;

(7) The auditing company or agent may not receive payment based on a percentage of the amount recovered. This section does not prevent the entity conducting the audit from charging or assessing the responsible party, directly or indirectly, based on amounts recouped if:

(a) The plan sponsor and the entity conducting the audit have a contract that explicitly states the percentage charge or assessment to the plan sponsor; and

(b) A commission to an agent or employee of the entity conducting the audit is not based, directly or indirectly, on amounts recouped.
Source: SL 2013, ch 254, § 5.



§ 58-29F-6 Recoupment or chargeback criteria.

58-29F-6. Recoupment or chargeback criteria. For recoupment or chargeback, the following criteria apply:

(1) Audit parameters shall consider consumer-oriented parameters based on manufacturer listings;

(2) A pharmacy's usual and customary price for compounded medications is considered the reimbursable cost unless the pricing methodology is outlined in the provider contract;

(3) A finding of overpayment or underpayment can only be based on the actual overpayment or underpayment and not a projection based on the number of patients served having a similar diagnosis or on the number of similar orders or refills for similar drugs;

(4) The entity conducting the audit may not use extrapolation in calculating the recoupment or penalties for audits unless required by state or federal law or regulation;

(5) Calculations of overpayments may not include dispensing fees unless:

(a) A prescription was not actually dispensed;

(b) The prescriber denied authorization;

(c) The prescription dispensed was a medication error by the pharmacy; or

(d) The identified overpayment is solely based on an extra dispensing fee;

(6) An entity may not consider any clerical or record-keeping error, such as a typographical error, scrivener's error, or computer error regarding a required document or record as fraud. However, such errors may be subject to recoupment;

(7) In the case of errors that have no actual financial harm to the patient or plan, the pharmacy benefits manager may not assess any chargebacks. Errors that are a result of the pharmacy's failing to comply with a formal corrective action plan may be subject to recovery; and

(8) Interest may not accrue during the audit period for either party. The audit period begins with the notice of the audit and ends with the final audit report.
Source: SL 2013, ch 254, § 6.



§ 58-29F-7 Validation of pharmacy record and delivery.

58-29F-7. Validation of pharmacy record and delivery. To validate the pharmacy record and delivery, the pharmacy may use authentic and verifiable statements or records including medication administration records of a nursing home, assisted living facility, hospital, physician, or other authorized practitioner or additional audit documentation parameters located in the provider manual. Any legal prescription that meets the requirements in this chapter may be used to validate claims in connection with prescriptions, refills, or changes in prescriptions, including medication administration records, faxes, e-prescriptions, or documented telephone calls from the prescriber or the prescriber's agents.

Source: SL 2013, ch 254, § 7.



§ 58-29F-8 Preliminary and final audit reports.

58-29F-8. Preliminary and final audit reports. A preliminary audit report shall be delivered to the pharmacy within sixty days after the conclusion of the audit. A pharmacy shall be allowed at least forty-five days following receipt of the preliminary audit, to provide documentation to address any discrepancy found in the audit. A final audit report shall be delivered to the pharmacy within one hundred twenty days after receipt of the preliminary audit report or final appeal, whichever is later. An entity shall remit any money due to a pharmacy or pharmacist as a result of an underpayment of a claim within forty-five days after the appeals process has been exhausted and the final audit report has been issued.

Source: SL 2013, ch 254, § 8.



§ 58-29F-9 Appeals process.

58-29F-9. Appeals process. The entity conducting the audit shall establish a written appeals process which shall include appeals of preliminary reports and final reports.

Source: SL 2013, ch 254, § 9.



§ 58-29F-10 Plan sponsor.

58-29F-10. Plan sponsor. If contractually required, an auditing entity shall provide a copy of the claims included in the audit to the plan sponsor, and any recouped money shall be returned to the plan sponsor.

Source: SL 2013, ch 254, § 10.



§ 58-29F-11 Chapter not applicable to investigative audits.

58-29F-11. Chapter not applicable to investigative audits. The provisions of this chapter do not apply to any investigative audit that involves fraud, willful misrepresentation, or on any audit completed by the State of South Dakota on health care programs operated by the state.

Source: SL 2013, ch 254, § 11.



§ 58-29F-12 Civil action by pharmacy.

58-29F-12. Civil action by pharmacy. In addition to the remedies otherwise provided for in this chapter, in chapter 58-29E, or under general South Dakota law, any pharmacy subject to an audit procedure may bring a civil action to enforce the provisions of this chapter and to seek damages from the pharmacy benefits manager and any person or organization representing the entity during the audit process for the violation of the provisions of this chapter.

Source: SL 2013, ch 254, § 12.






Chapter 30 - Insurance Producers

§ 58-30-1 Repealed.

58-30-1. Repealed by SL 2004, ch 295, § 4



§ 58-30-1.1 "Excess business" defined.

58-30-1.1. "Excess business" defined. Excess business is that portion of a risk which is in excess of the amount that an insurer then represented by the insurance producer will accept.

Source: SL 1982, ch 365, § 6; SL 2001, ch 286, § 154.



§ 58-30-1.2 "Rejected business" defined.

58-30-1.2. "Rejected business" defined. Rejected business is a risk that an insurer then represented by the insurance producer has rejected for underwriting reasons, or is willing to accept only on a substandard basis; but which business will be accepted and issued by another authorized insurer at a lower rate.

Source: SL 1982, ch 365, § 7; SL 2001, ch 286, § 155.



§ 58-30-2 Repealed.

58-30-2. Repealed by SL 1982, ch 365, § 8



§ 58-30-2.1 Repealed.

58-30-2.1. Repealed by SL 2002, ch 240, § 2



§ 58-30-3 , 58-30-4. Repealed.

58-30-3, 58-30-4. Repealed by SL 1982, ch 365, §§ 10, 11



§ 58-30-5 , 58-30-5.1. Repealed.

58-30-5, 58-30-5.1. Repealed by SL 2001, ch 286, §§ 228, 229



§ 58-30-6 Appointment of insurance producer by insurer--Filing with director--Statement of kinds of insurance to be transacted--Payment of fee--Reasons for denying appointment.

58-30-6. Appointment of insurance producer by insurer--Filing with director--Statement of kinds of insurance to be transacted--Payment of fee--Reasons for denying appointment. The director may deny an appointment or withhold processing an appointment for reasons of protection of the public health, welfare, or safety including the following:

(1) The insurance producer to be appointed is not properly licensed; or

(2) A notice of hearing from the Division of Insurance seeking revocation or suspension of the insurance producer or insurer has been issued.
Source: SL 1966, ch 111, ch 9, § 20 (1); SL 1995, ch 289, § 1; SL 2001, ch 286, § 156.



§ 58-30-7 Repealed.

58-30-7. Repealed by SL 1996, ch 300, § 1



§ 58-30-8 Repealed.

58-30-8. Repealed by SL 2010, ch 233, § 3.



§ 58-30-8.1 Notice required for termination of agency contract for fire and casualty lines--Extension of coverage on previous policies.

58-30-8.1. Notice required for termination of agency contract for fire and casualty lines--Extension of coverage on previous policies. No insurance company may terminate the agency contract of an insurance producer writing fire and casualty lines of insurance except upon ninety days' notice in writing given by the company to the insurance producer. The company shall, upon a terminated insurance producer's request, extend the coverage of any policy which has been written by the insurance producer in the company and which expires or has its anniversary date during the ninety-day period to the end of the ninety-day period if the insured pays the premium therefor. The company may terminate an insurance policy on its anniversary date if the anniversary date occurs after the expiration of the ninety-day period.

Source: SL 1971, ch 271; SL 2001, ch 286, § 158.



§ 58-30-8.2 Notice requirements inapplicable to exclusive agencies or termination for cause.

58-30-8.2. Notice requirements inapplicable to exclusive agencies or termination for cause. The provisions of § 58-30-8.1 do not apply to those agency contracts in which the insurance producer agrees to represent exclusively one company or a group of companies under common management or to the termination of an insurance producer's contract for insolvency, abandonment, gross and willful misconduct, or failure to pay over to the company moneys due to the company after the insurance producer's receipt of a written demand therefor, or after revocation of the insurance producer's license by the director.

Source: SL 1971, ch 271; SL 2001, ch 286, § 159.



§ 58-30-9 Rights of insurance producer following termination of appointment.

58-30-9. Rights of insurance producer following termination of appointment. Following termination of an agency appointment as to property, casualty, or surety insurance, and subject to the terms of any agreement between the insurance producer and the insurer, the insurance producer may continue to service and receive from the insurer commissions or other compensation relative to business written by him the insurance producer during the existence of the appointment, so long as the insurance producer is licensed as an insurance producer.

Source: SL 1966, ch 111, ch 9, § 22 (1); SL 2001, ch 286, § 160.



§ 58-30-10 Rights of insurance producer after termination of appointment inapplicable to employer and employee relationship.

58-30-10. Rights of insurance producer after termination of appointment inapplicable to employer and employee relationship. The provisions of § 58-30-9 do not apply as to any insurer and insurance producer between whom the relationship of employer and employee exists.

Source: SL 1966, ch 111, ch 9, § 22 (2); SL 2001, ch 286, § 161.



§ 58-30-11 Repealed.

58-30-11. Repealed by SL 1995, ch 289, § 4



§ 58-30-12 Repealed.

58-30-12. Repealed by SL 2001, ch 286, § 230



§ 58-30-12.1 Excess or rejected life or health insurance or annuity risks--Placement by insurance producer licensed for life or health insurance.

58-30-12.1. Excess or rejected life or health insurance or annuity risks--Placement by insurance producer licensed for life or health insurance. An insurance producer licensed for life or health insurance, or both, may place excess or rejected life or health insurance or annuity risks with any authorized insurer other than an insurer the insurance producer is licensed to represent; but the insurance producer may not receive commissions or other compensation from such other insurer for the business so placed until after the insurance producer has been appointed an insurance producer of the insurer in accordance with this title.

Source: SL 1982, ch 365, § 5; SL 2001, ch 286, § 162.



§ 58-30-13 to 58-30-19. Repealed.

58-30-13 to 58-30-19. Repealed by SL 2001, ch 286, §§ 231 to 237



§ 58-30-20 Licensing provisions inapplicable to title insurance.

58-30-20. Licensing provisions inapplicable to title insurance. The provisions of §§ 58-30-12.1, 58-30-143, and 58-30-169 to 58-30-176, inclusive, do not apply to title insurance.

Source: SL 1966, ch 111, ch 9, § 7 (6); SL 2001, ch 286, § 163.



§ 58-30-21 to 58-30-23.5. Repealed.

58-30-21 to 58-30-23.5. Repealed by SL 2001, ch 286, §§ 238 to 245



§ 58-30-23.6 Criminal files check.

58-30-23.6. Criminal files check. For the purposes of § 58-30-23.7 and §§ 58-30-170 and 58-30-180, the division may access the criminal files of any licensee convicted of a felony or crime of moral turpitude without any authorization from the licensee. Any law enforcement agency that possesses criminal records shall provide reasonable access by the division to the records. The provisions of this section do not affect the division's ability to otherwise exchange information or cooperate with any law enforcement agency or other authorized agency.

Source: SL 1998, ch 297, § 5; SL 2001, ch 286, § 164.



§ 58-30-23.7 Joint issuance of waivers.

58-30-23.7. Joint issuance of waivers. The division may participate with the National Association of Insurance Commissioners and the insurance regulatory offices of other states regarding the issuance of waivers pursuant to 18 U.S.C. §§ 1033 and 1034 as amended to January 1, 1998. The issuance of a waiver by any state is not in any manner binding upon any licensing determination made or to be made by the division.

Source: SL 1998, ch 297, § 6.



§ 58-30-24 Repealed.

58-30-24. Repealed by SL 1977, ch 414, § 3



§ 58-30-25 Repealed.

58-30-25. Repealed by SL 2001, ch 286, § 246



§ 58-30-26 Repealed.

58-30-26. Repealed by SL 1988, ch 406



§ 58-30-27 Licenses to insurance producers of domestic insurer insuring members of armed forces and dependents outside territorial limits.

58-30-27. Licenses to insurance producers of domestic insurer insuring members of armed forces and dependents outside territorial limits. If any domestic company is engaged in writing insurance on the lives or property of the members of the military forces of the United States, and dependents of the members while stationed outside the continental and territorial limits of the United States, the director, if otherwise satisfied as to the qualifications of applicants for licenses as insurance producers to write the business outside the continental and territorial limits of the United States, for the companies, may issue the same type of license to the insurance producers as to any resident insurance producer.

Source: SL 1966, ch 111, ch 9, § 9 (7); SL 2001, ch 286, § 165.



§ 58-30-28 Repealed.

58-30-28. Repealed by SL 2001, ch 286, § 247



§ 58-30-29 License not issued in trade name--Exception as to firm or corporation.

58-30-29. License not issued in trade name--Exception as to firm or corporation. No license may be issued in a trade name except to a business entity and upon proof satisfactory to the director that the trade name has been lawfully registered.

Source: SL 1966, ch 111, ch 9, § 10 (3); SL 2001, ch 286, § 166.



§ 58-30-30 Repealed.

58-30-30. Repealed by SL 1981, ch 364, § 1



§ 58-30-31 Firms and corporations--Business within scope of agreement or articles of incorporation.

58-30-31. Firms and corporations--Business within scope of agreement or articles of incorporation. No firm or corporation shall be so licensed unless the business to be transacted thereunder is within the scope of the partnership agreement or articles of incorporation.

Source: SL 1966, ch 111, ch 9, § 10 (4).



§ 58-30-32 Repealed.

58-30-32. Repealed by SL 2001, ch 286, § 248



§ 58-30-33 Changes in personnel employed by firm--Notice to director.

58-30-33. Changes in personnel employed by firm--Notice to director. A licensed business entity shall promptly notify the director of all changes.

Source: SL 1966, ch 111, ch 9, § 10 (5); SL 2001, ch 286, § 167.



§ 58-30-34 , 58-30-35. Repealed.

58-30-34, 58-30-35. Repealed by SL 1978, ch 365, §§ 2, 3



§ 58-30-36 to 58-30-44. Repealed.

58-30-36 to 58-30-44. Repealed by SL 2001, ch 286, §§ 249 to 257



§ 58-30-45 Repealed.

58-30-45. Repealed by SL 1978, ch 365, § 5



§ 58-30-46 Repealed.

58-30-46. Repealed by SL 1983, ch 14, § 21; SL 1983, ch 378, § 3



§ 58-30-47 Repealed.

58-30-47. Repealed by SL 2001, ch 286, § 258



§ 58-30-48 Repealed.

58-30-48. Repealed by SL 1978, ch 365, § 7



§ 58-30-49 , 58-30-50. Repealed.

58-30-49, 58-30-50. Repealed by SL 2001, ch 286, §§ 259, 260



§ 58-30-50.1 Repealed.

58-30-50.1. Repealed by SL 1995, ch 289, § 2



§ 58-30-51 Repealed.

58-30-51. Repealed by SL 1978, ch 365, § 8



§ 58-30-52 Exemption from examination requirements.

58-30-52. Exemption from examination requirements. No examination is required of:

(1) An applicant for the same kind of license as that which the applicant has previously held in this state for at least one year within the five years next preceding the date of application and who is deemed by the director to be fully qualified and competent;

(2) A travel retailer or applicant for a limited line travel insurance license under §§ 58-30-209 to 58-30-217, inclusive;

(3) Attorneys licensed to practice law in this state;

(4) Insurance producers outside the United States or its territories;

(5) Insurance producers applying for a limited license to sell, solicit, or negotiate limited line credit or limited line insurance exclusively;

(6) Employees of trade associations for the issuance of surety bonds to their association members only;

(7) Travel accident agents of motor service clubs;

(8) A person who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state. This exemption is available if the person is currently licensed in that state or if the application is received within ninety days of the cancellation of the applicant's previous license as long as the applicant was in good standing in that state and the state's insurance producer database records, maintained by the National Association of Insurance Commissioners, its affiliates, or its subsidiaries, indicate that the insurance producer is or was licensed in good standing for the line of authority requested;

(9) A person licensed as an insurance producer in another state who moves to this state and makes application within ninety days of establishing legal residence to become a resident licensee pursuant to §§ 58-30-148 to 58-30-151, inclusive. An examination may be required of that person to obtain any line of authority previously held in the prior state unless the director determines otherwise by rule.
Source: SL 1966, ch 111, ch 9, § 13; SL 1978, ch 365, § 9; SL 1987, ch 381, § 1; SL 1988, ch 387, § 3; SL 2001, ch 286, § 168; SL 2014, ch 241, § 1.



§ 58-30-53 Repealed.

58-30-53. Repealed by SL 2001, ch 286, § 261



§ 58-30-54 Information to applicants as to subjects covered and reference sources.

58-30-54. Information to applicants as to subjects covered and reference sources. The director shall prepare and make available to applicants for license information as to the general scope of, and principal subjects to be covered by, the examination for a particular license, together with information as to published books and other reference sources which may be studied by the applicant in preparation for the examination; but the director shall not furnish lists of examination questions and answers nor select examination questions from any list thereof furnished applicants.

Source: SL 1966, ch 111, ch 9, § 14 (2).



§ 58-30-55 Repealed.

58-30-55. Repealed by SL 2001, ch 286, § 262



§ 58-30-56 Repealed.

58-30-56. Repealed by SL 1981, ch 365



§ 58-30-57 Repealed.

58-30-57. Repealed by SL 2001, ch 286, § 263



§ 58-30-58 Failure to pass examination--Waiting period for re-examination.

58-30-58. Failure to pass examination--Waiting period for re-examination. The director may require a reasonable waiting period before reexamination of an applicant who has taken and failed to pass a previous examination covering the same kind or kinds of insurance.

Source: SL 1966, ch 111, ch 9, § 15 (4).



§ 58-30-59 Repealed.

58-30-59. Repealed by SL 2001, ch 286, § 264



§ 58-30-60 Repealed.

58-30-60. Repealed by SL 1984, ch 329



§ 58-30-61 , 58-30-62. Repealed.

58-30-61, 58-30-62. Repealed by SL 2001, ch 286, §§ 265, 266



§ 58-30-63 to 58-30-67. Repealed.

58-30-63 to 58-30-67. Repealed by SL 1978, ch 365, §§ 11 to 15



§ 58-30-68 Limited lines insurance producer's license--Types of insurance.

58-30-68. Limited lines insurance producer's license--Types of insurance. The director may issue to an applicant qualified therefor under this title a limited lines insurance producer's license for the following types of insurance:

(1) Credit insurance as defined in § 58-30-142;

(2) Crop insurance as defined in § 58-30-142;

(3) Rental car insurance as defined in § 58-30-198; and

(4) Travel insurance as defined in §§ 58-30-209 to 58-30-217, inclusive.
Source: SL 1966, ch 111, ch 9, § 18 (1); SL 1987, ch 381, § 2; SL 2001, ch 286, § 169; SL 2002, ch 240, § 3; SL 2010, ch 233, § 4; SL 2014, ch 241, § 2.



§ 58-30-69 Examination not required for travel insurance.

58-30-69. Examination not required for travel insurance. Applicants for limited license as to travel insurance under subdivision 58-30-68(4) are exempt from examination, as provided in § 58-30-52, and the fee for each such license, including issuance thereof and the appointment by the insurer, shall be in the amount specified in § 58-2-29.

Source: SL 1966, ch 111, ch 9, § 18 (2); SL 2014, ch 241, § 3.



§ 58-30-70 Repealed.

58-30-70. Repealed by SL 1982, ch 365, § 14



§ 58-30-71 Repealed.

58-30-71. Repealed by SL 1991, ch 405, § 1



§ 58-30-71.1 Repealed.

58-30-71.1. Repealed by SL 2001, ch 286, § 267



§ 58-30-72 Repealed.

58-30-72. Repealed by SL 1975, ch 310



§ 58-30-73 Refusal of temporary license where purpose unlawful.

58-30-73. Refusal of temporary license where purpose unlawful. The director may refuse to issue a temporary license to any applicant, when it appears that the purpose of obtaining such temporary license is part of a program by an insurer to evade the other provisions of this chapter.

Source: SL 1966, ch 111, ch 9, § 23 (3).



§ 58-30-74 Renewal of license or appointment--Fee.

58-30-74. Renewal of license or appointment--Fee. Each license or appointment issued under this title shall continue in force until expired, suspended, revoked, or otherwise terminated, whichever is applicable, but is subject to renewal by payment to the director annually or biennially of the applicable fee as stated in § 58-2-29 upon notice by the director.

Source: SL 1966, ch 111, ch 9, § 19 (1); SL 1978, ch 365, §§ 16, 17; SL 1995, ch 289, § 5; SL 1996, ch 300, § 3; SL 2001, ch 286, § 170; SL 2004, ch 295, § 5; SL 2010, ch 233, § 5.



§ 58-30-74.1 Continuing appointments--Annual renewal fee.

58-30-74.1. Continuing appointments--Annual renewal fee. Any insurance producer's appointment not terminated prior to April first of each year is subject to an annual renewal fee as stated in § 58-2-29. The appointing insurer shall pay the renewal fee.

Source: SL 1996, ch 300, § 4; SL 2001, ch 286, § 171.



§ 58-30-75 to 58-30-77. Repealed.

58-30-75 to 58-30-77. Repealed by SL 2001, ch 286, §§ 268 to 270



§ 58-30-79 , 58-30-80. Repealed.

58-30-79, 58-30-80. Repealed by SL 2001, ch 286, §§ 271, 272



§ 58-30-81 to 58-30-83. Repealed.

58-30-81 to 58-30-83. Repealed by SL 1978, ch 365, §§ 19 to 21



§ 58-30-84 Travel insurance vending machines, approval by director.

58-30-84. Travel insurance vending machines, approval by director. An insurance producer licensed as to limited lines insurance or limited lines credit insurance may solicit applications for and issue policies of personal travel accident insurance by means of mechanical vending machines and kiosks supervised by the insurance producer and placed at airports, railroad stations, bus stations, and similar places where transportation tickets are sold to the traveling public, if the director finds:

(1) That the policy to be so sold provides reasonable coverage and benefits, is reasonably suited for sale and issuance through vending machines, and that use of such a machine therefor in a particular proposed location would be of material convenience to the public;

(2) That the type of vending machine and kiosk proposed to be used is reasonably suitable and practical for the purpose;

(3) That reasonable means are provided for informing the prospective purchaser of any such policy of the coverage and restrictions of the policy; and

(4) That reasonable means are provided for refund to the applicants of money inserted in defective machines and for which no insurance, or a less amount than paid for, is actually received.
Source: SL 1966, ch 111, ch 9, § 25 (1); SL 2001, ch 286, § 172.



§ 58-30-85 to 58-30-87. Repealed.

58-30-85 to 58-30-87. Repealed by SL 2001, ch 286, §§ 273 to 275



§ 58-30-88 Premiums received by agent as trust funds--Accounting and payment.

58-30-88. Premiums received by agent as trust funds--Accounting and payment. All premiums or return premiums received by an insurance producer shall be trust funds received by the licensee in a fiduciary capacity, and the insurance producer or soliciting insurance producer shall account for and pay the same to the insured, insurer, or insurance producer entitled thereto.

Source: SL 1966, ch 111, ch 9, § 28 (1); SL 2001, ch 286, § 173.



§ 58-30-89 Misappropriation of funds by agent as theft.

58-30-89. Misappropriation of funds by agent as theft. Any agent or soliciting agent who, not being lawfully entitled thereto, diverts or appropriates trust funds referred to in § 58-30-88 or any portion thereof to his own use shall upon conviction be guilty of theft and shall be punished as provided by law.

Source: SL 1966, ch 111, ch 9, § 28 (2).



§ 58-30-90 Deposit of trust funds in separate account--Records and account.

58-30-90. Deposit of trust funds in separate account--Records and account. If an insurance producer establishes a separate account in which to deposit trust funds in order to avoid a commingling of trust funds with the insurance producer's own funds, the insurance producer may deposit and commingle in such account all such funds but the amount of such funds held for each respective other person must be reasonably ascertainable from the records and accounts of the insurance producer.

Source: SL 1966, ch 111, ch 9, § 28 (1); SL 2001, ch 286, § 174.



§ 58-30-91 Records to be maintained by insurance producer--Violation as misdemeanor.

58-30-91. Records to be maintained by insurance producer--Violation as misdemeanor. The insurance producer shall keep at the insurance producer's place of business records pertaining to transactions under the insurance producer's license and the licenses of the insurance producer's soliciting insurance producers, for a period of at least five years after completion of such transactions. Such records shall show, as to each policy, the name and address of the insured, the form, number, and term of the policy, the general subject of the insurance, and the general nature of the coverage. Nothing in this section precludes a home, zone, or regional office of the insurer from maintaining such business records in lieu of an insurance producer maintaining the records so long as the insurance producer receives compensation substantially in the form of a salary or produces seventy-five percent or more of his or her insurance business, based on gross premiums written, with one insurer or group of insurers subject to common management or ownership.

Any violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 9, § 26 (3); SL 1978, ch 359, § 2; SL 2001, ch 286, § 175; SL 2009, ch 268, § 1.



§ 58-30-92 Companies prohibited from issuing policy in this state except through licensed agent--Violation as misdemeanor.

58-30-92. Companies prohibited from issuing policy in this state except through licensed agent--Violation as misdemeanor. No authorized insurer may issue or cause to be issued any policy, duplicate policy, or insurance contract covering a subject of insurance that is resident, located or to be performed in this state through any person who is not licensed as an agent under this chapter. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 9, § 32 (1); SL 1978, ch 359, § 2; SL 1978, ch 365, § 24; SL 1983, ch 378, § 1.



§ 58-30-93 Suspension or revocation of certificate for unauthorized issuance of policies.

58-30-93. Suspension or revocation of certificate for unauthorized issuance of policies. The director may suspend or revoke the certificate of authority of any insurer violating § 58-30-92.

Source: SL 1966, ch 111, ch 9, § 32 (2).



§ 58-30-94 Repealed.

58-30-94. Repealed by SL 2001, ch 286, § 276



§ 58-30-95 Director as attorney for service of process on nonresident insurance producer.

58-30-95. Director as attorney for service of process on nonresident insurance producer. Each licensed nonresident insurance producer shall appoint the director as the insurance producer's attorney to receive service of legal process issued against the agent in this state upon causes of action arising within this state out of transactions under the license.

Source: SL 1966, ch 111, ch 9, § 31 (1); SL 1978, ch 365, § 24; SL 2001, ch 286, § 176.



§ 58-30-96 Duration of appointment of director as attorney for service of process.

58-30-96. Duration of appointment of director as attorney for service of process. The appointment required by § 58-30-95 is irrevocable for as long as there could be any cause of action against the insurance producer arising out of the insurance producer's insurance transactions in or with respect to this state.

Source: SL 1966, ch 111, ch 9, § 31 (2); SL 1978, ch 365, § 24; SL 2001, ch 286, § 177.



§ 58-30-97 Service on director of process against nonresident insurance producer--Fee.

58-30-97. Service on director of process against nonresident insurance producer--Fee. Duplicate copies of legal process against the insurance producer shall be served on the director by registered or certified mail. At the time of service the plaintiff shall pay the director the fee set forth in subdivision § 58-2-29(12)(c), which is taxable as costs in the action.

Source: SL 1966, ch 111, ch 9, § 31 (3); SL 1978, ch 365, § 22; SL 1982, ch 28, § 18; SL 2001, ch 286, § 178.



§ 58-30-98 Receipt by director of process against nonresident insurance producer--Copy mailed to defendant.

58-30-98. Receipt by director of process against nonresident insurance producer--Copy mailed to defendant. Upon receiving such service, the director shall send one of the copies of the process, by registered or certified mail with return receipt requested, to the defendant insurance producer at the insurance producer's last address of record with the director.

Source: SL 1966, ch 111, ch 9, § 31 (4); SL 1978, ch 365, § 24; SL 1982, ch 28, § 18; SL 2001, ch 286, § 179.



§ 58-30-99 Director's record of process against nonresident insurance producers.

58-30-99. Director's record of process against nonresident insurance producers. The director shall keep a record of the day when served with all such legal process.

Source: SL 1966, ch 111, ch 9, § 31 (5); SL 2001, ch 286, § 180.



§ 58-30-100 Repealed.

58-30-100. Repealed by SL 2010, ch 233, § 6.



§ 58-30-101 Repealed.

58-30-101. Repealed by SL 2001, ch 286, § 277



§ 58-30-102 Repealed.

58-30-102. Repealed by SL 1982, ch 365, § 17



§ 58-30-103 Repealed.

58-30-103. Repealed by SL 2001, ch 286, § 278



§ 58-30-104 Repealed.

58-30-104. Repealed by SL 2010, ch 241, § 3.



§ 58-30-105 to 58-30-107. Repealed.

58-30-105 to 58-30-107. Repealed by SL 2001, ch 286, §§ 279 to 281



§ 58-30-108 Suspension, revocation, or refusal to renew one license affects all other licenses of licensee.

58-30-108. Suspension, revocation, or refusal to renew one license affects all other licenses of licensee. Suspension, revocation, or refusal to renew of any one license held by the licensee under this title shall automatically likewise, suspend, revoke, or refuse renewal of all other licenses held by the licensee under this title.

Source: SL 1966, ch 111, ch 9, § 34 (2).



§ 58-30-109 Repealed.

58-30-109. Repealed by SL 1978, ch 365, § 23



§ 58-30-110 Suspension, revocation, or refusal to renew license--Notice by director.

58-30-110. Suspension, revocation, or refusal to renew license--Notice by director. Upon suspension, revocation, or refusal to renew any license, the director shall notify the licensee thereof and give like notice to the insurers represented in case of an insurance producer's license.

Source: SL 1966, ch 111, ch 9, § 34 (1); SL 2001, ch 286, § 183.



§ 58-30-111 Waiting period for new license after revocation.

58-30-111. Waiting period for new license after revocation. The director may not again issue a license under this title to any person whose license has been revoked, until after expiration of one year from the date of such revocation or if judicial review of such revocation is sought, then within one year from the date of final court order or decree affirming the revocation. If the former licensee again files application for a license under this title, the director may require the applicant to show good cause why the prior revocation should not be a bar to the issuance of a new license.

Source: SL 1966, ch 111, ch 9, § 34 (4); SL 2002, ch 240, § 4.



§ 58-30-112 Licenses are property of South Dakota--Delivery to director on termination.

58-30-112. Licenses are property of South Dakota--Delivery to director on termination. All licenses, although issued and delivered as to the licensee insurance producer or surplus lines broker, shall, at all times, be the property of the State of South Dakota. Upon any expiration, termination, suspension, or revocation of the license, the licensee or other person having possession or custody of the license shall forthwith deliver it to the director either by personal delivery or by mail.

Source: SL 1966, ch 111, ch 9, § 35 (1); SL 2001, ch 286, § 184.



§ 58-30-113 Affidavit as to lost, stolen, or destroyed license.

58-30-113. Affidavit as to lost, stolen, or destroyed license. As to any license lost, stolen, or destroyed while in the possession of any such licensee, the director may accept in lieu of return of the license the affidavits of the licensee or other person responsible for or involved in the safekeeping of such license, concerning the facts of such loss, theft, or destruction.

Source: SL 1966, ch 111, ch 9, § 35 (2).



§ 58-30-114 Continuing education requirements--Definitions.

58-30-114. Continuing education requirements--Definitions. Terms, as used in §§ 58-30-114 to 58-30-121, inclusive, mean:

(1) "Director," the director of the Division of Insurance;

(2) "Instructor," any individual who teaches, lectures, or otherwise instructs an insurance education offering;

(3) "Licensee," any individual who is licensed by the Division of Insurance as a resident insurance producer; and

(4) "Sponsor," any person, offering or providing insurance education or related activity.
Source: SL 1984, ch 331, § 1; SL 1989, ch 438, § 1; SL 1990, ch 406, § 1; SL 1994, ch 411, (Ex. Ord. 94-3), § 17; SL 1999, ch 258, § 1; SL 2001, ch 286, § 185; SL 2010, ch 233, § 7.



§ 58-30-115 Continuing education requirements--Exceptions.

58-30-115. Continuing education requirements--Exceptions. The provisions of §§ 58-30-114 to 58-30-121, inclusive, do not apply to the following persons:

(1) Licensees for whom an examination is not required under the laws of this state. However, persons who are excused from the examination under subdivision 58-30-52(1) may not be exempt;

(2) Licensees over age sixty-five, if they have been licensed with the Division of Insurance for a period of at least ten years, and do not sell, solicit, or negotiate insurance; and

(3) Licensees holding limited or restricted licenses, as the director of the Division of Insurance may determine except as provided by subdivision 58-30-116(2).
Source: SL 1984, ch 331, § 2; SL 2006, ch 262, § 1; SL 2010, ch 233, § 8; SL 2012, ch 249, § 1.



§ 58-30-115.1 Renewal of license by persons over age sixty-five.

58-30-115.1. Renewal of license by persons over age sixty-five. Any licensee meeting the exception under subdivision 58-30-115(2) shall renew his or her license pursuant to § 58-30-121. Nothing in that subdivision requires a licensee who has reached the age of sixty-five prior to July 1, 2006, and, as of July 1, 2006, has been licensed for at least ten years, to meet the continuing education requirements of this chapter.

Source: SL 2006, ch 262, § 2; SL 2015, ch 260, § 8.



§ 58-30-115.2 Renewal of limited or restricted licenses.

58-30-115.2. Renewal of limited or restricted licenses. Any licensee meeting the exception pursuant to subdivision 58-30-115(3) shall renew the license pursuant to § 58-30-121.

Source: SL 2009, ch 269, § 1; SL 2015, ch 260, § 9.



§ 58-30-116 Continuing education requirements--Minimum requirements--Furnishing evidence of completion.

58-30-116. Continuing education requirements--Minimum requirements--Furnishing evidence of completion. Biennially, beginning April 1, 2012, on the last day of the licensee's birth month, the licensee shall furnish evidence to the director of the Division of Insurance that the licensee has satisfactorily completed the following continuing education requirements:

(1) Any licensee who holds a property casualty life, accident/health, or variable contract qualification shall obtain a minimum of ten continuing education credit hours in courses certified for each such classification. However, no more than twenty hours of continuing education may be required of any licensee holding multiple insurance producer licenses; and

(2) Any licensee who holds only a crop hail qualification shall obtain a minimum of four credit hours certified for that line.
Source: SL 1984, ch 331, § 3; SL 2001, ch 286, § 186; SL 2002, ch 240, § 5; SL 2010, ch 233, § 9.



§ 58-30-117 Continuing education requirements--Rules.

58-30-117. Continuing education requirements--Rules. The director of the Division of Insurance, may promulgate, pursuant to chapter 1-26, rules as are necessary for effective administration of continuing education for insurance producers. The rules may include provisions concerning continuing education requirements, exemptions, programs, courses, sponsors, definitions, extensions, fees and funding, instructors, applications, advertising, and administration.

Source: SL 1984, ch 331, § 4; SL 1986, ch 22, § 38; SL 1990, ch 406, § 4; SL 1994, ch 411, (Ex. Ord. 94-3), § 17; SL 2001, ch 286, § 187.



§ 58-30-118 Continuing education requirements--Approval of programs--Certification of hours.

58-30-118. Continuing education requirements--Approval of programs--Certification of hours. The director of the Division of Insurance shall certify as approved continuing education activities those courses, lectures, seminars, or other instructional programs, including insurance company education programs, which he determines are beneficial in improving the product knowledge or service capability of licensees. The director may require descriptive information about any continuing education activity and refuse approval of any continuing education activity that does not advance the purposes of §§ 58-30-114 to 58-30-121, inclusive. The director shall certify the number of hours to be awarded for participation in an approved continuing education activity based upon contact or classroom hours. The director shall certify the number of hours to be awarded for successful completion of a correspondence course or program of independent study, based upon the number of hours which would be awarded in an equivalent classroom course or program.

Source: SL 1984, ch 331, § 5.



§ 58-30-119 Continuing education requirements--Extension of time.

58-30-119. Continuing education requirements--Extension of time. For good cause shown, the director of the Division of Insurance may grant an extension of time during which the requirements imposed by §§ 58-30-114 to 58-30-121, inclusive, may be completed, but such extension of time may not exceed one year.

Source: SL 1984, ch 331, § 6.



§ 58-30-120 Continuing education requirements--Prerequisite for license issuance or renewal--Exemptions.

58-30-120. Continuing education requirements--Prerequisite for license issuance or renewal--Exemptions. The director of the Division of Insurance may not renew a license or issue a new license in those lines for which the licensee has failed to comply with the requirements set forth in §§ 58-30-114 to 58-30-121, inclusive. However, the licensee is exempt from the examination requirement pursuant to subdivision 58-30-52(1). If the licensee is not exempt from the examination requirement pursuant to subdivision 58-30-52(1), the director may renew or issue a new license without the licensee complying with §§ 58-30-114 to 58-30-121, inclusive, if he meets all statutory requirements for licensing, including examination.

Source: SL 1984, ch 331, § 7; SL 1989, ch 438, § 2.



§ 58-30-121 Continuing education requirements--Additional fee for renewal of license.

58-30-121. Continuing education requirements--Additional fee for renewal of license. The Division of Insurance shall charge each licensee an additional fee of twenty dollars upon renewal of the license. Beginning April 1, 2012, the fee as defined in § 58-2-29 is due on the last day of the licensee's birth month and for each succeeding twenty-four month period. The fee shall be deposited in a separate account, entitled the South Dakota insurance producer's continuing education fund, as funding for the administration of the continuing education program. The director may withhold or not renew the license of any licensee who fails to tender timely payment of the fee.

Source: SL 1984, ch 331, § 8; SL 2001, ch 286, § 188; SL 2002, ch 229, § 2; SL 2007, ch 291, § 2; SL 2010, ch 233, § 10.



§ 58-30-122 Conduct of sponsors and instructors--Approval or disapproval by director--Rules.

58-30-122. Conduct of sponsors and instructors--Approval or disapproval by director--Rules. The director may approve or disapprove sponsors or instructors. Each sponsor is responsible for the actions of the sponsor's instructors. Sponsors and instructors shall conduct themselves in a professional manner and may not offer or teach any course not approved by the director or not complying with any insurance statute or rule, may not deviate from approved course outlines, and may not misrepresent any course material or other information. The director may promulgate rules, pursuant to chapter 1-26, establishing the necessary criteria for disapproval of a sponsor or instructor.

Source: SL 1990, ch 406, § 2.



§ 58-30-123 Director's action upon violation or nonconformity by sponsor or instructor.

58-30-123. Director's action upon violation or nonconformity by sponsor or instructor. If the director determines that a course sponsor or instructor has violated the provisions of § 58-30-117 or 58-30-122, the director may withdraw approval of the course sponsor or instructor or may order a refund of course fees to licensees who attended the course, or both. The director may also refuse to approve courses conducted by specific sponsors or instructors if the director determines that past offerings by those sponsors or instructors have not been in compliance with insurance continuing education laws and rules.

Source: SL 1990, ch 406, § 3.



§ 58-30-124 Definition of terms.

58-30-124. Definition of terms. Terms as used in §§ 58-30-124 to 58-30-139, inclusive, mean:

(1) "Actuary," any person who is a member in good standing of the American Academy of Actuaries;

(2) "Managing general agent," any person:

(a) Who manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office; and

(b) Acts as an agent for the insurer or who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross written premium of five percent or more of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year and either:

(i) Adjusts or pays claims; or

(ii) Negotiates reinsurance on behalf of the insurer;

(3) "Underwrite," the authority to accept or reject risk on behalf of the insurer.
Source: SL 1992, ch 353, § 1.



§ 58-30-125 Persons not managing general agents.

58-30-125. Persons not managing general agents. The following persons are not managing general agents for the purposes of §§ 58-30-124 to 58-30-139, inclusive:

(1) Any employee of the insurer;

(2) Any United States manager of the United States branch of an alien insurer;

(3) Any underwriting manager who, pursuant to contract, manages all the insurance operations of the insurer, is under common control with the insurer, subject to the holding company regulatory act, and whose compensation is not based on the volume of premiums written; or

(4) Any attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney.
Source: SL 1992, ch 353, § 2.



§ 58-30-126 License required--Bond or errors and omissions policy.

58-30-126. License required--Bond or errors and omissions policy. No person may act in the capacity of a managing general agent with respect to risks located in this state for an insurer licensed in this state unless the person is a licensed insurance producer in this state. No person may act in the capacity of a managing general agent representing an insurer domiciled in this state with respect to risks located outside this state unless the person is licensed as an insurance producer in this state. The license may be a nonresident license.

The director may require the managing general agent to obtain a bond or an errors and omissions policy in an amount acceptable to the director for the protection of the insurer.

Source: SL 1992, ch 353, § 3; SL 2001, ch 286, § 189.



§ 58-30-127 Written contract between managing general agent and insurer.

58-30-127. Written contract between managing general agent and insurer. No managing general agent may place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and specifies the division of common or shared responsibilities. The contract shall contain the following minimum provisions:

(1) The insurer may terminate the contract for cause upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination;

(2) The managing general agent shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis;

(3) All funds collected for the account of an insurer shall be held by the managing general agent in an escrow account in a bank which is a qualified United States financial institution as defined in § 58-30-139. This account shall be used for all payments on behalf of the insurer. The managing general agent may retain no more than three months estimated claims payments and allocated loss adjustment expenses;

(4) Separate records of business written by the managing general agent shall be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer and the director shall have access to all books, bank accounts, and records of the managing general agent in a form usable to the director. Records shall be retained for five years;

(5) The contract may not be assigned in whole or part by the managing general agent;

(6) Appropriate underwriting guidelines including:

(a) The maximum annual premium volume;

(b) The basis of the rates to be charged;

(c) The types of risks which may be written;

(d) Maximum limits of liability;

(e) Applicable exclusions;

(f) Territorial limitations;

(g) Policy cancellation provisions; and

(h) The maximum policy period; and

(7) Timely transmission of electronic claims files.

The insurer may cancel or nonrenew any policy of insurance subject to the applicable laws and regulations concerning the cancellation and nonrenewal of insurance policies.

Source: SL 1992, ch 353, § 4; SL 2002, ch 241, § 1.



§ 58-30-128 Settling claims--Content of contract.

58-30-128. Settling claims--Content of contract. If the managing general agent may settle claims on behalf of the insurer, the following shall be included in the contract:

(1) All claims shall be reported to the company in a timely manner;

(2) A copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known that the claim:

(a) Involves a coverage dispute;

(b) May exceed the managing general agent's claims settlement authority;

(c) Is open for more than six months; or

(d) Is closed by payment of an amount set by the company;

(3) All claim files are the joint property of the insurer and managing general agent. Upon an order of liquidation of the insurer, the files shall become the sole property of the insurer or its estate and the managing general agent shall have reasonable access to and the right to copy the files on a timely basis;

(4) Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination;

(5) The claims settlement authority and limitations of the managing general agent.

The director may initially and at least annually review the amount for settling claims or payment of claims and direct the amount be changed.

Source: SL 1992, ch 353, § 5.



§ 58-30-129 Sharing interim profits.

58-30-129. Sharing interim profits. If the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent may determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits may not be paid to the managing general agent until one year after they are earned on property insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to § 58-30-131.

Source: SL 1992, ch 353, § 6.



§ 58-30-130 Restrictions on managing general agents.

58-30-130. Restrictions on managing general agents. A managing general agent may not:

(1) Bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules;

(2) Commit the insurer to participate in insurance or reinsurance syndicates;

(3) Appoint any insurance producer without assuring that the insurance producer is lawfully licensed to transact the type of insurance for which the insurance producer is appointed;

(4) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which may not exceed one percent of the insurer's policyholder's surplus as of December thirty-first of the last completed calendar year;

(5) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report shall be promptly forwarded to the insurer;

(6) Permit its subagent to serve on the insurer's board of directors;

(7) Jointly employ an individual who is employed with the insurer; or

(8) Appoint a submanaging general agent.
Source: SL 1992, ch 353, § 7; SL 2001, ch 286, § 190.



§ 58-30-131 Duties of insurer working with managing general agent.

58-30-131. Duties of insurer working with managing general agent. The insurer has the following duties:

(1) The insurer shall review and have on file an annual independent financial examination done by a person acceptable to the director, of each managing general agent with which it has done business;

(2) If a managing general agent establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. This is in addition to any other required loss reserve certification;

(3) The insurer shall at least semiannually conduct an on-site review of the underwriting and claims processing operations of the managing general agent;

(4) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who may not be affiliated with the managing general agent;

(5) Within thirty days of entering into or termination of a contract with a managing general agent, the insurer shall provide written notification of the appointment or termination to the director. Notices of appointment of a managing general agent shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the director may request;

(6) An insurer shall review its books and records each quarter to determine if any insurance producer is a managing general agent as defined in § 58-30-124. If the insurer determines that an insurance producer has become a managing general agent, the insurer shall promptly notify the insurance producer and the director within thirty days of the determination. The insurer and an insurance producer shall fully comply with the provisions of §§ 58-30-124 to 58-30-139, inclusive, within thirty days of notification to the director; and

(7) An insurer may not appoint to its board of directors an officer, director, employee, insurance producer, or controlling shareholder of its managing general agents. This subdivision does not apply to relationships governed by chapters 58-5A and 58-44.
Source: SL 1992, ch 353, § 8; SL 2001, ch 286, § 191.



§ 58-30-132 Acts of managing general agent--Examination by director--Costs.

58-30-132. Acts of managing general agent--Examination by director--Costs. The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting. A managing general agent is subject to examination by the director pursuant to chapter 58-3. Unless otherwise set forth in the contract between the insurer and the managing general agent, the insurer shall pay the costs and expenses of the examination pursuant to § 58-3-15.

Source: SL 1992, ch 353, § 9.



§ 58-30-133 Penalties for violation by managing general agent.

58-30-133. Penalties for violation by managing general agent. If the director finds after hearing that any person has violated any provision of §§ 58-30-124 to 58-30-139, inclusive, the director may order one or all of the following:

(1) For each separate violation, a penalty in an amount of not more than twenty-five thousand dollars;

(2) Revocation or suspension of the license or authority; or

(3) The managing general agent to reimburse the insurer, the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of §§ 58-30-124 to 58-30-139, inclusive, committed by the managing general agent.

Nothing contained in this section affects the right of the director to impose any other penalties provided for in the insurance law.

Source: SL 1992, ch 353, § 10.



§ 58-30-134 Rights of policyholders, claimants, and auditors.

58-30-134. Rights of policyholders, claimants, and auditors. Nothing contained in §§ 58-30-124 to 58-30-139, inclusive, limits or restricts the rights of policyholders, claimants, and auditors.

Source: SL 1992, ch 353, § 11.



§ 58-30-135 Rules for implementation and administration of §§ 58-30-124 to 58-30-139.

58-30-135. Rules for implementation and administration of §§ 58-30-124 to 58-30-139. The director may adopt rules, pursuant to chapter 1-26, for the implementation and administration of the provisions of §§ 58-30-124 to 58-30-139, inclusive. The rules may include definitions, licensure, contract provisions, accounting, recordkeeping, examinations, claims, procedures and settlement, insurer and managing general agent duties, and the amount and kind of business a managing general agent may perform for an insurer.

Source: SL 1992, ch 353, § 12.



§ 58-30-136 Utilization of managing general agent after July 1, 1992.

58-30-136. Utilization of managing general agent after July 1, 1992. No insurer may continue to utilize the services of a managing general agent on and after July 1, 1992, unless the utilization is in compliance with §§ 58-30-124 to 58-30-139, inclusive.

Source: SL 1992, ch 353, § 13.



§ 58-30-137 Filing and approval of contract.

58-30-137. Filing and approval of contract. The contract between the insurer and the managing general agent shall be filed and approved by the director and is subject to §§ 58-5-85 to 58-5-87, inclusive.

Source: SL 1992, ch 353, § 14.



§ 58-30-138 Application of §§ 58-30-124 to 58-30-139.

58-30-138. Application of §§ 58-30-124 to 58-30-139. Sections 58-30-124 to 58-30-139, inclusive, apply to all persons doing insurance business notwithstanding any provision exempting them from other insurance laws except any insurer licensed pursuant to chapter 58-35 which does not have more than one million dollars in direct written premiums and more than one thousand policyholders in any calendar year.

Source: SL 1992, ch 353, § 15.



§ 58-30-139 "Qualified United States financial institution" defined.

58-30-139. "Qualified United States financial institution" defined. The term, a qualified United States financial institution, means an institution that:

(1) Is organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof;

(2) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) Has been determined by either the director, or the Securities Valuation Office of the National Association of Insurance Commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the director.
Source: SL 1992, ch 353, § 16.



§ 58-30-140 Agents not to obtain loans from clients--Exceptions.

58-30-140. Agents not to obtain loans from clients--Exceptions. No insurance producer may obtain a loan from an existing or former client, other than a lending institution authorized by state or federal law, unless there is a written contract establishing the terms for repayment of the loan and the contract is filed with the division within thirty days of its effective date. This section does not apply to any loans transacted between an insurance producer and that insurance producer's spouse, parents, children, aunts, uncles, or grandparents.

Source: SL 1999, ch 257, § 1; SL 2001, ch 286, § 192.



§ 58-30-141 Application of reciprocity provisions to surplus lines brokers.

58-30-141. Application of reciprocity provisions to surplus lines brokers. Except as to the underlying requirements of a surplus lines broker holding an insurance producer license in the applicable lines and except as provided in §§ 58-30-159 to 58-30-162, inclusive, §§ 58-30-142 to 58-30-195, inclusive, do not apply to surplus lines brokers licensed pursuant to chapter 58-32.

Source: SL 2001, ch 286, § 1.



§ 58-30-142 Definitions.

58-30-142. Definitions. Terms used in §§ 58-30-141 to 58-30-195, inclusive, and in §§ 58-30-209 to 58-30-218, inclusive mean:

(1) "Agent of the insurer," any insurance producer who is compensated directly or indirectly by an insurer and sells, solicits, or negotiates any product of that insurer;

(2) "Agent of insured," any insurance producer or person who secures compensation from an insured or insurance customer only and receives no compensation directly or indirectly from an insurer for a transaction with that insured or insurance customer;

(3) "Business entity," a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity;

(3A) "Consultant," an agent of the insured who sells, solicits, or negotiates insurance on behalf of an insured or prospective insured or who assists an insured or prospective insured in the procurement of insurance;

(4) "Credit insurance," insurance that includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the director determines should be designated a form of limited line credit insurance;

(5) "Crop insurance," insurance providing protection against damage to crops from unfavorable weather conditions, fire or lightening, flood, hail, insect infestation, disease or other yield-reducing conditions or perils provided by the private insurance market, or that is subsidized by the Federal Crop Insurance Corporation, including Multi-Peril Crop Insurance;

(6) "Home state," the District of Columbia and any state or territory of the United States in which an insurance producer maintains the insurance producer's principal place of residence or principal place of business and is licensed to act as an insurance producer;

(7) "Limited lines producer," any person authorized by the director to sell, solicit, or negotiate limited lines insurance;

(8) "Negotiate," the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract if the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers;

(9) "Sell," to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company;

(10) "Solicit," attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company;

(11) "Terminate," the cancellation of the relationship between an insurance producer and the insurer or the termination of an insurance producer's authority to transact insurance;

(12) "Travel insurance," a limited line of insurance as defined in §§ 58-30-209 to 58-30-217, inclusive.
Source: SL 2001, ch 286, § 2; SL 2004, ch 295, § 3; SL 2010, ch 233, § 11; SL 2013, ch 255, § 1; SL 2014, ch 241, § 4.



§ 58-30-143 Sale, solicitation or negotiation limited to licensed line of insurance only.

58-30-143. Sale, solicitation or negotiation limited to licensed line of insurance only. No person may sell, solicit, or negotiate insurance in this state for any line of insurance unless the person is licensed for that line of authority in accordance with §§ 58-30-141 to 58-30-195, inclusive.

Source: SL 2001, ch 286, § 3.



§ 58-30-144 License not required under certain circumstances.

58-30-144. License not required under certain circumstances. Nothing in §§ 58-30-141 to 58-30-195, inclusive, requires an insurer to obtain an insurance producer license. In this section, the term, insurer, does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

A license as an insurance producer is not required of the following:

(1) The officer, director, or employee of an insurer or of an insurance producer, if the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this state and:

(a) The officer's, director's, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance;

(b) The officer's, director's, or employee's function relates to underwriting, loss control, inspection or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or

(c) The officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers, if the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance;

(2) Any person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under plans, issuing certificates under plans, or otherwise assisting in administering plans; or who performs administrative services related to mass marketed property and casualty insurance, if no commission is paid to the person for the service;

(3) Any employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, director, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(4) Any employee of an insurer or an organization employed by an insurer who is engaging in the inspection, rating, or classification of risks, or in the supervision of the training of insurance producers and who is not individually engaged in the sale, solicitation, or negotiation of insurance;

(5) Any person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, if the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this state;

(6) Any person who is not a resident of this state who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, if that person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state;

(7) Any salaried full-time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer, if the employee does not sell or solicit insurance or receive a commission;

(8) Any person engaged in the business of fur storage who delivers to customers certificates or policies providing insurance on specified furs, garments trimmed with fur, or other garments accepted for storage and who collects the premium therefor, if the person receives no commissions for such service; or

(9) Any person engaged in the sale or issuance by motor vehicle dealers licensed under chapter 32-6B of motor vehicle service contracts, extended service agreements, mechanical breakdown insurance, or insurance of the mechanical condition, or freedom from defective or worn parts or equipment of motor vehicles.
Source: SL 2001, ch 286, § 4; SL 2010, ch 241, § 1.



§ 58-30-144.1 License required for acting as consultant.

58-30-144.1. License required for acting as consultant. Any person acting as a consultant shall be licensed as an agent pursuant to this chapter. A consultant may collect a fee from an insurance customer for services provided as a consultant but may not collect a fee for any insurance placed with that insurance customer if a commission is payable to that consultant. A consultant may act as a consultant and collect a fee from an insurance customer and also receive a commission for insurance sold, solicited, or negotiated with that same insurance customer provided that the fee and commission are for separate and distinct insurance products. The term, fee, as used in this section, does not include a fee that is payable pursuant to the terms or conditions of an insurance policy, contract, or certificate or that are required to be paid for reasons other than the services provided by the consultant.

A separate license for acting as a consultant is not required of a licensed agent. Any consultant collecting a fee from an insurance customer shall set forth the fee to be charged to that insurance customer and the terms and conditions of the services provided to that insurance customer in the form of a written agreement with that insurance customer.

Source: SL 2013, ch 255, § 2.



§ 58-30-145 Written examination required for resident applicants.

58-30-145. Written examination required for resident applicants. A resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to § 58-30-52. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer, and the insurance laws and rules of this state.

Source: SL 2001, ch 286, § 5.



§ 58-30-146 Arrangements for administration of examinations and collection of fee.

58-30-146. Arrangements for administration of examinations and collection of fee. The director may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the fee set forth in § 58-2-29.

Source: SL 2001, ch 286, § 6.



§ 58-30-147 Payment of examination fees required.

58-30-147. Payment of examination fees required. Each individual applying for an examination shall remit a fee as prescribed by the director as set forth in § 58-2-29 and pay any fees charged by the outside testing service.

Source: SL 2001, ch 286, § 7.



§ 58-30-148 Resident application for insurance producer license--Requirements for application.

58-30-148. Resident application for insurance producer license--Requirements for application. A person applying for a resident insurance producer license shall make application to the director on an application form or format as prescribed by the director and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. The director shall consider the use of a uniform application form or format.

Before approving the application, the director shall find that the individual:

(1) Is at least eighteen years of age;

(2) Has not committed any act that is a ground for denial, suspension, or revocation set forth in § 58-30-167;

(3) Has paid the fees set forth in § 58-2-29; and

(4) Has successfully passed the examinations for the lines of authority for which the person has applied.
Source: SL 2001, ch 286, § 8; SL 2002, ch 240, § 6.



§ 58-30-149 Application by business entity for insurance producer license--Requirements.

58-30-149. Application by business entity for insurance producer license--Requirements. A business entity acting as an insurance producer is required to obtain an insurance producer license. Application shall be made using a form or format prescribed by the director. The director shall consider the use of a uniform form or format. Before approving the application, the insurance director shall find that the business entity has paid the fees set forth in § 58-2-29.

Source: SL 2001, ch 286, § 9; SL 2007, ch 291, § 1.



§ 58-30-150 Verification of application information.

58-30-150. Verification of application information. The director may require any documents reasonably necessary to verify the information contained in an application.

Source: SL 2001, ch 286, § 10.



§ 58-30-151 Program of instruction required for licensed insurance producers--Approval by director.

58-30-151. Program of instruction required for licensed insurance producers--Approval by director. Each insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide a program of instruction to each business entity acting as a licensed insurance producer for the insurer. Using the insurer's program of instruction, the insurer or the business entity shall train any employee of the business entity whose duties include selling, soliciting, or negotiating limited credit line insurance. Upon request by the director, the program of instruction is subject to approval by the director.

Source: SL 2001, ch 286, § 11.



§ 58-30-152 Issuance of insurance producer license--Permitted lines of authority.

58-30-152. Issuance of insurance producer license--Permitted lines of authority. Unless denied licensure pursuant to § 58-30-167, any person who has met the requirements of §§ 58-30-145 to 58-30-151, inclusive, shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority:

(1) Life--insurance coverage on human lives including benefits of endowment and annuities and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) Accident and health or sickness--insurance coverage for sickness, bodily injury, or accidental death and may include benefits in the event of death or dismemberment by accident and for disability income;

(3) Property--insurance coverage for the direct or consequential loss or damage to property of every kind;

(4) Casualty--insurance coverage against legal liability, including that for death, injury, or disability, damage to real or personal property, or fidelity and surety bonds;

(5) Variable life and variable annuity products--insurance coverage provided under variable life insurance contracts and variable annuities;

(6) Personal lines--property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

(7) Limited lines;

(8) Any other line of insurance permitted under state laws or rules.
Source: SL 2001, ch 286, § 12; SL 2010, ch 233, § 12.



§ 58-30-153 Term of insurance producer license.

58-30-153. Term of insurance producer license. An insurance producer license shall remain in effect unless revoked, suspended, or expired as long as the fee set forth in § 58-2-29 is paid and the education requirements for resident individual insurance producers are met by the due date.

Source: SL 2001, ch 286, § 13.



§ 58-30-154 Reinstatement of lapsed insurance producer license.

58-30-154. Reinstatement of lapsed insurance producer license. An individual insurance producer who allows his or her license to lapse may, within twelve months from the due date of the renewal fee apply to reinstate the same license without the necessity of passing a written examination. A penalty in the amount of double the unpaid renewal fee shall be required for any license reinstatement. This section only applies to renewals if the continuing education due date was missed or timely payment of the fee was not made.

Source: SL 2001, ch 286, § 14.



§ 58-30-155 Waiver of insurance producer license renewal requirements.

58-30-155. Waiver of insurance producer license renewal requirements. A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance, such as a long-term medical disability, may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other monetary penalty or sanction imposed for failure to comply with renewal procedures. The director may promulgate rules pursuant to chapter 1-26 for determining what constitutes extenuating circumstances if the director finds that application of this section or the imposition of sanctions would create an unreasonable hardship.

Source: SL 2001, ch 286, § 15.



§ 58-30-156 Information contained on insurance producer license.

58-30-156. Information contained on insurance producer license. The license shall contain the licensee's name, address, personal identification number, the date of issuance, the lines of authority, the expiration date, and any other information the director determines to be necessary.

Source: SL 2001, ch 286, § 16.



§ 58-30-157 Notification of change of address by insurance producer.

58-30-157. Notification of change of address by insurance producer. A licensee shall inform the director in a form or format prescribed by the director of a change of address within thirty days of the change.

Source: SL 2001, ch 286, § 17.



§ 58-30-158 Authority of director to contract with nongovernmental entities for ministerial functions relating to insurance producer licensing.

58-30-158. Authority of director to contract with nongovernmental entities for ministerial functions relating to insurance producer licensing. In order to assist in the performance of the director's duties, the director may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the NAIC oversees to perform any ministerial functions, including the collection of fees, related to insurance producer licensing that the director and the nongovernmental entity may deem appropriate.

Source: SL 2001, ch 286, § 18.



§ 58-30-159 Requirements for nonresident insurance producer license.

58-30-159. Requirements for nonresident insurance producer license. Unless denied licensure pursuant to § 58-30-167, a nonresident person is entitled to receive a nonresident insurance producer license if:

(1) The person is currently licensed as a resident insurance producer and in good standing in the person's home state;

(2) The person has submitted the proper request for licensure and has paid the fees required by § 58-2-29;

(3) The person has submitted or transmitted to the director the application for licensure that the person submitted to the person's home state or the application required by § 58-30-148; and

(4) Except for fees, the person's home state issues nonresident insurance producer licenses to residents of this state on the same basis.
Source: SL 2001, ch 286, § 19.



§ 58-30-160 Nonresident insurance producer required to hold equivalent license in home state.

58-30-160. Nonresident insurance producer required to hold equivalent license in home state. A licensee as nonresident insurance producer shall at all times be qualified for and hold in the licensee's home state of domicile the license of that home state as a resident insurance producer covering all kinds of insurance covered or to be covered under the South Dakota nonresident license. A hearing is not necessary in order to revoke, suspend, terminate, or nonrenew a nonresident insurance producer's license in this state if that insurance producer no longer has a producer license in the insurance producer's home state of domicile.

Source: SL 2001, ch 286, § 20; SL 2002, ch 240, § 7.



§ 58-30-161 Verification of nonresident's licensing status.

58-30-161. Verification of nonresident's licensing status. The director may verify the insurance producer's licensing status through databases maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

Source: SL 2001, ch 286, § 21.



§ 58-30-162 Change of address required for interstate move.

58-30-162. Change of address required for interstate move. A nonresident insurance producer who moves from one state to another state or a resident insurance producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty days of the change of legal residence. No fee or license application is required.

Source: SL 2001, ch 286, § 22.



§ 58-30-163 Nonresident license applicant--Reciprocity--Exception.

58-30-163. Nonresident license applicant--Reciprocity--Exception. The director shall waive any requirements for a nonresident license applicant with a valid license from the applicant's home state, except for the requirements imposed by § 58-30-159, if the applicant's home state awards nonresident licenses to residents of this state on the same basis. The director may issue a resident license for a type of license not specified in this title to a person for insurance activities which do not require licensure in this state provided that another state which that person does insurance business in requires such license.

Source: SL 2001, ch 286, § 23; SL 2010, ch 233, § 13.



§ 58-30-164 Notification of use of assumed name by insurance producer.

58-30-164. Notification of use of assumed name by insurance producer. An insurance producer doing business under any name other than the insurance producer's legal name is required to notify the director prior to using the assumed name.

Source: SL 2001, ch 286, § 24.



§ 58-30-165 Temporary insurance producer license.

58-30-165. Temporary insurance producer license. The director may issue a temporary insurance producer license for a period not to exceed one hundred eighty days without requiring an examination if the director determines that the temporary license is necessary for the servicing of an insurance business in the following cases:

(1) To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the insurance producer or for the recovery or return of the insurance producer to the business or to provide for the training and licensing of new personnel to operate the insurance producer's business;

(2) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(3) To the designee of a licensed insurance producer entering active service in the armed forces of the United States of America; or

(4) In any other circumstance where the director determines that the public interest will be best served by the issuance of this license.
Source: SL 2001, ch 286, § 25.



§ 58-30-166 Limits on temporary insurance producer license--Revocation of temporary license.

58-30-166. Limits on temporary insurance producer license--Revocation of temporary license. The director may by order limit the authority of any temporary licensee in any way determined to be necessary to protect insureds and the public. The director may require the temporary licensee to be under the supervision of a licensed insurance producer or insurer who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The director may by order revoke a temporary license if the interest of insureds or the public are endangered. A temporary license does not continue after the owner or the personal representative disposes of the business.

Source: SL 2001, ch 286, § 26.



§ 58-30-167 Causes for suspension, revocation, refusal to issue or renew license, or monetary penalty--Notice--Hearing--Final determination.

58-30-167. Causes for suspension, revocation, refusal to issue or renew license, or monetary penalty--Notice--Hearing--Final determination. The director may suspend for not more than twelve months, or may revoke or refuse to continue, any license issued under this chapter, or any license of a surplus lines broker after a hearing. Notice of such hearing and of the charges against the licensee shall be given to the licensee and to the insurers represented by such licensee or to the appointing agent of a producer at least twenty days before the hearing. The director may suspend, revoke, or refuse to issue or renew an insurance producer's license or may accept a monetary penalty in accordance with § 58-4-28.1 or any combination thereof, for any one or more of the following causes:

(1) Providing incorrect, misleading, incomplete, or materially untrue information in the license application;

(2) Violating any insurance laws or rules, subpoena, or order of the director or of another state's insurance director, commissioner, or superintendent;

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) Withholding, misappropriating, or converting any monies or properties received in the course of doing insurance business;

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) Having been convicted of a felony;

(7) Having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this state or elsewhere;

(9) Having an insurance producer license, or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory;

(10) Forging another's name to an application for insurance or to any document related to an insurance transaction;

(11) Using notes or any other reference material to complete an examination for an insurance license;

(12) Knowingly accepting insurance business from an individual who sells, solicits, or negotiates insurance and is not licensed; or

(13) Failing to comply with an administrative or court order imposing a child support obligation.

At the conclusion of the matter, the director shall send a letter to the licensee, the insurers represented by such licensee, and the appointing agent of a producer, stating the final determination of the matter.

Source: SL 2001, ch 286, § 27; SL 2002, ch 240, § 8; SL 2006, ch 263, § 1.



§ 58-30-167.1 Termination of producer for receipt of hearing notice prohibited.

58-30-167.1. Termination of producer for receipt of hearing notice prohibited. No insurer may terminate the appointment of a producer based solely on the receipt of a notice of hearing pursuant to § 58-30-167 involving that producer.

Source: SL 2006, ch 263, § 2.



§ 58-30-168 Written reasons for denial or nonrenewal required--Request for hearing--Notice of hearing.

58-30-168. Written reasons for denial or nonrenewal required--Request for hearing--Notice of hearing. If the director denies an application for a license or does not renew a license, the director shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the denial or nonrenewal of the applicant's or licensee's license. The applicant or licensee may make a written request to the director within thirty days of the date of the nonrenewal or denial for a hearing to determine the reasonableness of the director's action. A notice of hearing shall be issued within thirty days of receipt of a written request. A hearing shall be held pursuant to chapter 1-26. This section does not apply to emergency suspensions pursuant to § 1-26-29 or cease and desist orders in § 58-4-7.

Source: SL 2001, ch 286, § 28.



§ 58-30-169 Unreported knowledge by partners, officers, or managers of violation as grounds for penalty.

58-30-169. Unreported knowledge by partners, officers, or managers of violation as grounds for penalty. The license of a business entity may be suspended, revoked, refused, or the director may accept a monetary penalty in accordance with § 58-4-28.1, or any combination thereof, if the director finds, after hearing, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the partnership or corporation and the violation was neither reported to the director nor corrected.

Source: SL 2001, ch 286, § 29.



§ 58-30-170 Authority of director to impose penalty or remedy.

58-30-170. Authority of director to impose penalty or remedy. The director retains the authority to enforce the provisions of and impose any penalty or remedy authorized by §§ 58-30-141 to 58-30-195, inclusive, and Title 58 against any person who is under investigation for or charged with any violation of §§ 58-30-141 to 58-30-195, inclusive, or Title 58 even if the person's license or registration has been surrendered or has lapsed by operation of law.

Source: SL 2001, ch 286, § 30.



§ 58-30-171 Payment to unlicensed insurance producer prohibited.

58-30-171. Payment to unlicensed insurance producer prohibited. No insurer or insurance producer may pay a commission, service fee, brokerage, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed under §§ 58-30-141 to 58-30-195, inclusive, and is not so licensed. Nothing in this section allows an insurer to pay commissions to a nonappointed insurance producer if an appointment is otherwise required.

Source: SL 2001, ch 286, § 31.



§ 58-30-171.1 Insurer may prohibit consultant fees.

58-30-171.1. Insurer may prohibit consultant fees. An insurer may by contract prohibit an insurance producer from collecting a fee from an insurance customer for services provided as a consultant.

Source: SL 2013, ch 255, § 3.



§ 58-30-172 Acceptance of payment by unlicensed insurance producer prohibited.

58-30-172. Acceptance of payment by unlicensed insurance producer prohibited. No person may accept a commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed or appointed under §§ 58-30-141 to 58-30-195, inclusive, and is not so licensed or appointed.

Source: SL 2001, ch 286, § 32.



§ 58-30-173 Renewal or deferred commissions approved if license held at time of transaction.

58-30-173. Renewal or deferred commissions approved if license held at time of transaction. Renewal or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in this state if the person was required to be licensed under §§ 58-30-141 to 58-30-195, inclusive, at the time of the sale, solicitation, or negotiation and was so licensed at that time.

Source: SL 2001, ch 286, § 33.



§ 58-30-174 Payment, assignment, or sharing of commissions and fees--Limitations.

58-30-174. Payment, assignment, or sharing of commissions and fees--Limitations. No insurer or insurance producer may pay or assign a commission, service fee, brokerage fee, or any other valuable consideration for a referral to any person not appropriately licensed pursuant to this chapter unless the payment or assignment is a fixed dollar amount that is not related to the amount of commission or premium for an insurance transaction and that is not dependent upon whether the referral results in a transaction. Nothing in this chapter prohibits a licensed and appointed producer upon receiving a commission from sharing this compensation with other insurance producers if those insurance producers are licensed in the line of business for which the original commission was received. However, no insurance producer who is not appointed may act as an agent of an insurer. An insurer who pays a commission to an appointed insurance producer is not responsible for any act, statement, or omission made by an insurance producer who is not appointed, but who receives compensation from an appointed insurance producer.

Source: SL 2001, ch 286, § 34; SL 2004, ch 295, § 2; SL 2005, ch 275, § 1; SL 2015, ch 255, § 1.



§ 58-30-175 Requirements for acting as agent of insurer.

58-30-175. Requirements for acting as agent of insurer. No insurance producer or business entity may act as an agent of an insurer unless the insurance producer becomes an appointed insurance producer of that insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed. This section does not apply to property and casualty insurance producers who sell, solicit, or negotiate and place insurance with admitted insurers although the insurance producer is not appointed with the insurer if all insurance business placed by the unappointed insurance producer is through a licensed insurance producer who is appointed by the insurer involved in the transaction and if the coverage is not reasonably available through the insurance producer's existing appointed insurers for placements made as authorized by this section. The unappointed insurance producer may receive compensation from the insurer or a resident appointed insurance producer.

Source: SL 2001, ch 286, § 35; SL 2010, ch 241, § 2.



§ 58-30-176 Appointment of insurance producer or business entity as agent of insurer--Submission of notice of appointment.

58-30-176. Appointment of insurance producer or business entity as agent of insurer--Submission of notice of appointment. To appoint an insurance producer or business entity as its agent, the appointing insurer shall file, in a format approved by the director, a notice of appointment within fifteen days from the date the agency contract is executed or the first insurance application is submitted. An insurer may also elect to appoint an insurance producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request. The insurer is responsible for the acts of its representatives and insurance producers, including those acts where the insurance producer has solicited, sold, or negotiated insurance on behalf of that insurer prior to the date of appointment.

Source: SL 2001, ch 286, § 36.



§ 58-30-177 Verification of eligibility of insurance producer for appointment as agent of insurer.

58-30-177. Verification of eligibility of insurance producer for appointment as agent of insurer. Upon receipt of the notice of appointment, the director shall verify within a reasonable time, not to exceed thirty days, that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the director shall notify the insurer within five days of its determination.

Source: SL 2001, ch 286, § 37.



§ 58-30-178 Appointment fee required.

58-30-178. Appointment fee required. An insurer shall pay an appointment fee in the amount as set forth in § 58-2-29 in a manner prescribed by the director for each insurance producer appointed by the insurer.

Source: SL 2001, ch 286, § 38.



§ 58-30-179 Renewal appointment fee.

58-30-179. Renewal appointment fee. An insurer shall remit, in a manner prescribed by the director, a renewal appointment fee in the amount set forth in § 58-2-29.

Source: SL 2001, ch 286, § 39.



§ 58-30-180 Termination of relationship between insurer and insurance producer.

58-30-180. Termination of relationship between insurer and insurance producer. An insurer or authorized representative of the insurer that terminates the appointment, employment, contract, or other insurance business relationship with an insurance producer shall notify the director within thirty days following the effective date of the termination, using a format prescribed by the director. In addition, an insurer or authorized representative of the insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the director within thirty days following the effective date of the termination, using a format prescribed by the director, if a reason for termination is one of the reasons set forth in § 58-30-167 or the insurer has knowledge the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities in § 58-30-167. Upon the written request of the director, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the insurance producer. Such information, documents, records, or other data are confidential pursuant to § 58-30-187.

Source: SL 2001, ch 286, § 40; SL 2007, ch 291, § 3; SL 2010, ch 233, § 14.



§ 58-30-181 Prompt notification of additional information regarding termination of insurance producer.

58-30-181. Prompt notification of additional information regarding termination of insurance producer. The insurer or authorized representative of the insurer shall promptly notify the director in a written or electronic format if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the director in accordance with § 58-30-180 had the insurer then known of its existence.

Source: SL 2001, ch 286, § 41.



§ 58-30-182 Notification to insurance producer of termination by insurer.

58-30-182. Notification to insurance producer of termination by insurer. Within fifteen days after making the notification required by §§ 58-30-180 and 58-30-181, the insurer shall mail, or if acceptable, send by electronic means, a copy of the notification to the insurance producer at the insurance producer's last known address. If the insurance producer is terminated for any of the reasons listed in § 58-30-167, the insurer shall provide a copy of the notification to the insurance producer at the insurance producer's last known address by certified mail, return receipt requested and postage prepaid, by overnight delivery using a nationally recognized carrier, or if acceptable, by electronic means.

Source: SL 2001, ch 286, § 42.



§ 58-30-183 Submission of written comments by insurance producer regarding termination.

58-30-183. Submission of written comments by insurance producer regarding termination. Within thirty days after the insurance producer has received the original or additional notification, the insurance producer may file written comments concerning the substance of the notification with the director. The insurance producer shall simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the director's file and accompany every copy of a report distributed or disclosed for any reason about the insurance producer as permitted under § 58-30-187.

Source: SL 2001, ch 286, § 43.



§ 58-30-184 Liability for information relating to termination.

58-30-184. Liability for information relating to termination. In the absence of actual malice, an insurer, the authorized representative of the insurer, an insurance producer, the director, or an organization of which the director is a member that compiles the information and makes it available to other insurance directors, commissioners, or superintendents, or regulatory or law enforcement agencies, is not subject to civil liability, and no civil cause of action of any nature may arise against these entities or their respective agents or employees, as a result of any statement or information required by or provided pursuant to §§ 58-30-180 to 58-30-193, inclusive, or any information relating to any statement that may be requested in writing by the director, from an insurer or insurance producer; or any statement by a terminating insurer or insurance producer to an insurer or insurance producer limited solely and exclusively to whether a termination for cause under § 58-30-180 was reported to the director, if the propriety of any termination for cause under § 58-30-180 is certified in writing by an officer or authorized representative of the insurer or insurance producer terminating the relationship.

Source: SL 2001, ch 286, § 44.



§ 58-30-185 Pleadings in action brought against provider of information regarding termination of insurance producer.

58-30-185. Pleadings in action brought against provider of information regarding termination of insurance producer. In any action brought against a person that may have immunity under § 58-30-184 for making any statement required by §§ 58-30-180 to 58-30-193, inclusive, providing any information relating to any statement that may be requested by the director, the party bringing the action shall plead specifically in any allegation that § 58-30-184 does not apply because the person making the statement or providing the information did so with actual malice.

Source: SL 2001, ch 286, § 45.



§ 58-30-186 Application of common law to action regarding insurance producer's termination.

58-30-186. Application of common law to action regarding insurance producer's termination. The provisions of §§ 58-30-184 and 58-30-185 do not abrogate or modify any existing statutory or common law privileges or immunities.

Source: SL 2001, ch 286, § 46.



§ 58-30-187 Confidentiality of information gathered in termination investigation.

58-30-187. Confidentiality of information gathered in termination investigation. Any documents, materials, or other information in the control or possession of the Division of Insurance that is furnished by the insurer, insurance producer, or an employee or agent thereof acting on behalf of the insurer or insurance producer, or obtained by the director in an investigation pursuant to §§ 58-30-180 to 58-30-193, inclusive, are confidential by law and privileged, are not subject to open records, freedom of information, sunshine, or other related laws, are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action. The director is authorized to use the documents, materials, or other information in the furtherance of any regulatory function or legal action brought as a part of the director's duties.

Source: SL 2001, ch 286, § 47.



§ 58-30-188 Testimony in private civil action prohibited.

58-30-188. Testimony in private civil action prohibited. Neither the director nor any person who received documents, materials, or other information while acting under the authority of the director may testify in any private civil action concerning any confidential documents, materials, or information subject to § 58-30-187.

Source: SL 2001, ch 286, § 48.



§ 58-30-189 Director's duties in regard to confidential and privileged documents.

58-30-189. Director's duties in regard to confidential and privileged documents. In order to assist in the performance of the director's duties under §§ 58-30-141 to 58-30-195, inclusive, the director may:

(1) Share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to § 58-30-187, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates, or subsidiaries, and with state, federal, and international law enforcement authorities, if the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information;

(2) Receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information from the National Association of Insurance Commissioners, its affiliates, or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) Enter into agreements governing sharing and use of information consistent with this section.
Source: SL 2001, ch 286, § 49.



§ 58-30-190 Waiver of privilege or claim of confidentiality.

58-30-190. Waiver of privilege or claim of confidentiality. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information occurs as a result of disclosure to the director under §§ 58-30-80 to 58-30-93, inclusive, or as a result of sharing as authorized in § 58-30-187.

Source: SL 2001, ch 286, § 50.



§ 58-30-191 Release of final orders allowed.

58-30-191. Release of final orders allowed. Nothing in §§ 58-30-141 to 58-30-195, inclusive, prohibits the director from releasing final orders, including for cause terminations that are open to public inspection pursuant to Title 58 and chapters 1-26 and 1-27, to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates, or its subsidiaries.

Source: SL 2001, ch 286, § 51.



§ 58-30-192 Penalties for failure to report.

58-30-192. Penalties for failure to report. An insurer, the authorized representative of the insurer, or insurance producer that fails to report as required under the provisions of §§ 58-30-141 to 58-30-195, inclusive, or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be assessed a monetary penalty in accordance with § 58-4-28.1.

Source: SL 2001, ch 286, § 52.



§ 58-30-193 Report by insurance producer of any administrative action taken against insurance producer.

58-30-193. Report by insurance producer of any administrative action taken against insurance producer. An insurance producer shall report to the director any administrative action taken against the insurance producer in another jurisdiction or by another governmental agency in this state within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent order, or other relevant legal documents.

Source: SL 2001, ch 286, § 53.



§ 58-30-194 Report by insurance producer of any felony criminal prosecution of insurance producer.

58-30-194. Report by insurance producer of any felony criminal prosecution of insurance producer. Within thirty days of the initial pretrial hearing date, an insurance producer shall report to the director any felony criminal prosecution of the insurance producer taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

Source: SL 2001, ch 286, § 54.



§ 58-30-195 Promulgation of licensure rules.

58-30-195. Promulgation of licensure rules. The director may promulgate rules pursuant to chapter 1-26 to provide for:

(1) Qualifications for licensure;

(2) Exceptions to licensure;

(3) Application for licensure;

(4) Rights and obligations of licensure;

(5) Temporary licenses;

(6) Nonresident licensing;

(7) Denial, nonrenewal, or revocation of license;

(8) Application for examination and examination procedures;

(9) Exemption from examination;

(10) Commissions;

(11) Appointments and termination thereof;

(12) Reciprocity;

(13) Reporting of actions;

(14) Definition of terms; and

(15) Required forms or procedures.
Source: SL 2001, ch 286, § 55.



§ 58-30-196 Influencing witness testimony in examination or investigation.

58-30-196. Influencing witness testimony in examination or investigation. No insurance producer may attempt to influence a witness to decline to testify or to testify falsely or withhold any testimony, information, document, or thing in any examination or investigation by the division or hearing pursuant to Title 58 if the insurance producer has prior notice of the examination, investigation, or hearing.

Source: SL 2005, ch 276, § 1.



§ 58-30-197 Rental car insurance--Definition of terms.

58-30-197. Rental car insurance--Definition of terms. Terms used in this section and §§ 58-30-198 to 58-30-208, inclusive, mean:

(1) "Director," the director of insurance;

(2) "Endorsee," an unlicensed employee or agent of a rental car agent who offers, sells, or solicits rental car insurance and meets the requirements of §§ 58-30-198 to 58-30-208, inclusive;

(3) "Rental agreement," any written master, corporate, group, or individual agreement setting forth the terms and conditions governing the use of a rental car rented or leased by a rental car company;

(4) "Rental car," any motor vehicle that is intended to be rented for a period of twenty-eight consecutive days or less, by a driver who is not required to possess a commercial driver's license to operate the motor vehicle and the motor vehicle is either of the following:

(a) A private passenger motor vehicle, including a passenger van, minivan, or sports utility vehicle; or

(b) A cargo vehicle, including a cargo van, pickup truck, or truck with a gross vehicle weight of less than twenty-six thousand pounds;

(5) "Rental car agent," any company that is licensed to offer, sell, or solicit rental car insurance pursuant to §§ 58-30-198 to 58-30-208, inclusive;

(6) "Rental car company," any person in the business of providing rental cars to the public, including a franchisee;

(7) "Renter," any person who executes a rental agreement to obtain the use of a vehicle from a rental car company.
Source: SL 2001, ch 272, § 1; SDCL § 58-9-34; SL 2010, ch 233, § 2.



§ 58-30-198 Rental car insurance defined.

58-30-198. Rental car insurance defined. For the purposes of §§ 58-30-197 to 58-30-208, inclusive, rental car insurance is insurance offered, sold, or solicited in connection with and incidental to the rental of rental cars, other than waiver of the rental car company's right of indemnity for damages to the rental car, whether at the rental office or by pre-selection of coverage in master, corporate, group, or individual agreements, that:

(1) Is nontransferable;

(2) Applies only to the rental car that is the subject of the rental agreement; and

(3) Is limited to the following kinds of insurance:

(a) Personal accident insurance for renters and other rental car occupants, for accidental death or dismemberment, and for medical expenses resulting from an accident that occurs with the rental car during the rental period;

(b) Liability insurance, which includes uninsured or underinsured motorist coverage, that is not less than the minimum financial responsibility limits required by the law, whether offered separately or in combination with other liability insurance, that provides protection to the renters and to other authorized drivers of a rental car for liability arising from the operation of the rental car during the rental period;

(c) Personal effects insurance that provides coverage to renters and other occupants of the rental car for loss of, or damage to, personal effects in the rental car during the rental period;

(d) Roadside assistance and emergency sickness protection insurance; and

(e) Such other travel or vehicle-related coverage that a rental car company may offer in connection with and incidental to the rental of a rental car as may be approved by the director in rules promulgated pursuant to chapter 1-26.
Source: SL 2001, ch 272, § 2; SDCL § 58-9-35; SL 2010, ch 233, § 2.



§ 58-30-199 License needed for offering, selling, or soliciting purchase of rental car insurance.

58-30-199. License needed for offering, selling, or soliciting purchase of rental car insurance. No rental car company, and no officer, director, employee, or agent of a rental car company, may offer, sell, or solicit the purchase of rental car insurance unless the person is licensed as an insurance producer or there has been compliance with the requirements of §§ 58-30-197 to 58-30-208, inclusive.

Source: SL 2001, ch 272, § 3; SDCL § 58-9-36; SL 2010, ch 233, § 2.



§ 58-30-200 Licensing of rental car agent for authorized rental car insurer.

58-30-200. Licensing of rental car agent for authorized rental car insurer. The director may issue to a rental car company that has complied with the requirements of §§ 58-30-197 to 58-30-208, inclusive, a license that authorizes the rental car company to act as a rental car agent in accordance with the provisions of §§ 58-30-197 to 58-30-208, inclusive, in connection with and incidental to rental agreements, on behalf of any insurer authorized to write such insurance in this state.

Source: SL 2001, ch 272, § 4; SDCL § 58-9-37; SL 2010, ch 233, § 2.



§ 58-30-201 Rental car company as limited lines insurance producer--License requirements.

58-30-201. Rental car company as limited lines insurance producer--License requirements. A rental car company may apply to be licensed as a limited lines insurance producer under the terms of §§ 58-30-197 to 58-30-208, inclusive, if it satisfies all of the requirements of §§ 58-30-197 to 58-30-208, inclusive, and if it files the following documents with the director:

(1) A written application for licensure, signed by the applicant or by an officer of the applicant, in the form or format prescribed by the director that includes a listing of all locations at which the rental car company intends to offer, sell, or solicit rental car insurance;

(2) A certificate, by the insurer that is to be named in the rental car agent license, stating that the insurer has satisfied itself that the named applicant is trustworthy and competent to act as its rental car agent limited to this purpose; that the insurer has reviewed the endorsee training and education program required by § 58-30-203 and believes that it satisfies the statutory requirements; and that the insurer will appoint the applicant to act as its rental car agent to offer, sell, or solicit rental car insurance if the license for which the applicant is applying is issued by the director. The certification shall be subscribed by an officer or managing agent of the insurer on a form or format prescribed by the director.
Source: SL 2001, ch 272, § 5; SDCL § 58-9-38; SL 2010, ch 233, § 2.



§ 58-30-202 Conditions for becoming endorsee authorized to offer, sell, or solicit rental car insurance.

58-30-202. Conditions for becoming endorsee authorized to offer, sell, or solicit rental car insurance. An employee or agent of a rental car agent may be an endorsee authorized to offer, sell, or solicit rental car insurance under the authority of the rental car agent license if all of the following conditions have been satisfied:

(1) The employee or agent is eighteen years of age or older;

(2) The employee or agent has not committed any act set forth in this chapter;

(3) The employee or agent has completed a training and education program;

(4) The rental car company, at the time it submits its rental car agent license application pursuant to § 58-30-201, also submits a list of the names of all endorsees to its rental car agent license. The list shall be updated and submitted to the director quarterly. However, endorsees may sell, offer, and solicit rental car insurance as soon as they meet the requirements as set forth in this section. Each list shall be retained by the rental car company for a period of five years from submission; and

(5) The rental car company submits to the director with its initial rental car agent license application and annually thereafter a certification, subscribed by an officer of the rental car company on a form or format prescribed by the director, stating both of the following:

(a) That no person other than an endorsee offers, sells, or solicits rental car insurance on its behalf or while working as an employee or agent of the rental car agent; and

(b) That all endorsees have completed the training and education program required by §§ 58-30-197 to 58-30-208, inclusive.
Source: SL 2001, ch 272, § 6; SDCL § 58-9-39; SL 2010, ch 233, § 2.



§ 58-30-203 Training of rental car insurance endorsee.

58-30-203. Training of rental car insurance endorsee. Each rental car agent shall provide a training and education program for each endorsee prior to allowing an endorsee to offer, sell, or solicit rental car insurance. The training and education program may be conducted at remote locations or through videotape or any means approved by the director in rules promulgated pursuant to chapter 1-26. The training and education program shall meet the following minimum standards:

(1) Each endorsee shall receive instruction about the kinds of insurance specified in §§ 58-30-197 to 58-30-208, inclusive, that are offered for sale to prospective renters;

(2) Each endorsee shall receive training about the requirements and limitations imposed on car rental agents and endorsees by §§ 58-30-197 to 58-30-208, inclusive. That training shall include specific instruction that the endorsee is prohibited by law from making any statement or engaging in any conduct, express or implied, that would lead a renter to believe:

(a) That the purchase of rental car insurance is required in order for the renter to rent a motor vehicle;

(b) That the renter does not have insurance policies in place that already provide the coverage being offered by the rental car company pursuant to §§ 58-30-197 to 58-30-208, inclusive; and

(c) That the endorsee is qualified to evaluate the adequacy of the renter's existing insurance coverages.

The director may request to review the training and education program at any time.

Source: SL 2001, ch 272, § 7; SDCL § 58-9-40; SL 2010, ch 233, § 2.



§ 58-30-204 Expiration of rental car insurance endorsee license.

58-30-204. Expiration of rental car insurance endorsee license. An endorsee's authorization to offer, sell, or solicit rental car insurance expires when the endorsee's employment with the rental car company is terminated.

Source: SL 2001, ch 272, § 8; SDCL § 58-9-41; SL 2010, ch 233, § 2.



§ 58-30-205 Retention of rental car insurance transaction records.

58-30-205. Retention of rental car insurance transaction records. The rental car agent shall retain for a period of five years from the date of each transaction records which enable it to identify the name of the endorsee involved in each rental transaction in which a renter purchased rental car insurance.

Source: SL 2001, ch 272, § 9; SDCL 58-9-42; SL 2010, ch 233, § 2.



§ 58-30-206 Rental car insurance agreement.

58-30-206. Rental car insurance agreement. No insurance may be offered, sold, or solicited pursuant to §§ 58-30-197 to 58-30-208, inclusive, unless:

(1) The rental period of the rental car agreement is twenty-eight consecutive days or less;

(2) At every location where rental agreements are executed, the rental car agent or endorsee prominently displays and makes available brochures or other written materials to each renter who purchases rental car insurance that:

(a) Summarize the material terms, exclusions, limitations, and conditions of coverage offered to renters, including the identity of the insurer;

(b) Describe the process for filing a claim if the renter elects to purchase coverage;

(c) Make information available to the consumer that the rental car insurance offered, sold, or solicited by the rental car agent may provide a duplication of coverage already provided by other sources of the renter's, and that such insurance is not required as a condition of renting the motor vehicle;

(d) Provide the rental car agent's name, address, telephone number, and license number;

(e) Makes available information that, if purchased, the insurance offered by the limited lines producer to the renter is primary coverage over any other insurance coverages applicable to the renter;

(3) Evidence of the rental car insurance coverage is stated in the rental agreement;

(4) Any cost for the rental car insurance is separately itemized in the rental agreement unless preselection of coverage is made in a master, corporate, or group agreement.
Source: SL 2001, ch 272, § 10; SDCL § 58-9-43; SL 2010, ch 233, § 2.



§ 58-30-207 Rental car insurance advertising and compensation restrictions.

58-30-207. Rental car insurance advertising and compensation restrictions. No rental car agent may:

(1) Advertise, represent, or otherwise portray itself or any of its employees or agents as licensed insurers or insurance producers; or

(2) Pay any person, including a rental car agent endorsee, any compensation, fee, or commission that is dependent solely on the placement of insurance under the license issued pursuant to §§ 58-30-197 to 58-30-208, inclusive. Nothing in §§ 58-30-197 to 58-30-208, inclusive, prohibits production payments or incentive payments that are not dependent solely upon the sale of rental car insurance.
Source: SL 2001, ch 272, § 11; SDCL § 58-9-44; SL 2010, ch 233, § 2.



§ 58-30-208 Revocation of rental car company license.

58-30-208. Revocation of rental car company license. If a rental car company violates any provision of §§ 58-30-197 to 58-30-207, inclusive, the director may revoke or suspend the license of a rental car company or take other action as authorized under this title.

Source: SL 2001, ch 272, § 12; SDCL § 58-9-45; SL 2010, ch 233, § 2.



§ 58-30-209 Definitions regarding travel insurance.

58-30-209. Definitions regarding travel insurance. Terms used in §§ 58-30-209 to 58-30-217, inclusive, mean:

(1) "Limited lines travel insurance producer," a:

(a) Licensed managing general underwriter;

(b) Licensed managing general agent or third party administrator; or

(c) Licensed insurance producer, including a limited lines producer,

designated by an insurer as the travel insurance supervising entity as set forth in § 58-30-216;

(2) "Offer and disseminate," providing general information, including a description of the coverage and price, as well as processing the application, collecting premiums, and performing other activities permitted by the state;

(3) "Travel insurance," insurance coverage for personal risks incident to planned travel, including:

(a) Interruption or cancellation of a trip or event;

(b) Loss of baggage or personal effects;

(c) Damages to accommodations or rental vehicles; or

(d) Sickness, accident, disability, or death occurring during travel.

Travel insurance does not include major medical plans, which provide comprehensive medical protection for travelers with trips lasting six months or longer, including those working overseas as an ex-patriot or as deployed military personnel;

(4) "Travel retailer," a business entity that makes, arranges, or offers travel services and may offer and disseminate travel insurance as a service to its customers on behalf of and under the direction of a limited lines travel insurance producer.
Source: SL 2014, ch 241, § 5.



§ 58-30-210 Limited lines travel insurance producer license authorized.

58-30-210. Limited lines travel insurance producer license authorized. The director may issue to an individual or business entity that has filed with the director an application for such limited license in a form and manner prescribed by the director, a limited lines travel insurance producer license, which authorizes the limited lines travel insurance producer to sell, solicit, or negotiate travel insurance through a licensed insurer.

Source: SL 2014, ch 241, § 6.



§ 58-30-211 Conditions for offering and disseminating travel insurance under business entity license.

58-30-211. Conditions for offering and disseminating travel insurance under business entity license. A travel retailer may offer and disseminate travel insurance under a limited lines travel insurance producer business entity license only if the entity meets the following conditions:

(1) The limited lines travel insurance producer or travel retailer provides to purchasers of travel insurance:

(a) A description of the material terms or the actual material terms of the insurance coverage;

(b) A description of the process for filing a claim;

(c) A description of the review or cancellation process for the travel insurance policy; and

(d) The identity and contact information of the insurer and limited lines producer;

(2) At the time of licensure, the limited lines travel insurance producer shall establish and maintain a register on a form prescribed by the director of each travel retailer that offers travel insurance on the limited lines producer's behalf. The limited lines travel insurance producer shall maintain and update the register annually and shall include the name, address, and contact information of the travel retailer and an officer or person who directs or controls the travel retailer's operations, and the travel retailer's federal tax identification number. The limited lines travel insurance producer shall submit such register to the division of insurance upon reasonable request. The limited lines producer shall certify that the travel retailer registered complies with 18 U.S.C. 1033;

(3) The limited lines travel insurance producer shall designate an employee who is a licensed individual producer as a designated responsible producer, or DRP. The DRP is responsible for the limited lines travel insurance producer's compliance with the travel insurance laws and rules of this state;

(4) The limited lines travel insurance producer pays all applicable insurance producer licensing fees;

(5) The limited lines travel insurance producer requires each employee and authorized representative of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training, which is subject to review by the director. The training material shall, at a minimum, contain instructions on the types of insurance offered, ethical sales practices, and required disclosures to prospective customers; and

(6) Limited lines travel insurance producers, and those registered under its license, are exempt from any examination and continuing education requirements under this chapter.
Source: SL 2014, ch 241, § 7.



§ 58-30-212 Statements required in travel retailer's written materials.

58-30-212. Statements required in travel retailer's written materials. Any travel retailer offering or disseminating travel insurance shall make available to prospective purchasers, brochures or other written materials that clearly display the following:

(1) Provide the identity and contact information of the insurer and the limited lines travel insurance producer;

(2) Explain that the purchase of travel insurance is not required in order to purchase any other product or service from the travel retailer; and

(3) Explain that an unlicensed travel retailer is permitted to provide general information about the insurance offered by the travel retailer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage.
Source: SL 2014, ch 241, § 8.



§ 58-30-213 Limitations on travel retailer's unlicensed employee or authorized representative.

58-30-213. Limitations on travel retailer's unlicensed employee or authorized representative. A travel retailer's employee or authorized representative who is not licensed as an insurance producer may not:

(1) Evaluate or interpret the technical terms, benefits, or conditions of the offered travel insurance coverage;

(2) Evaluate or provide advice concerning a prospective purchaser's existing insurance coverage; or

(3) Hold oneself out as a licensed insurer, licensed producer, or insurance expert.
Source: SL 2014, ch 241, § 9.



§ 58-30-214 Registered travel retailers authorized to offer and disseminate travel insurance and receive compensation.

58-30-214. Registered travel retailers authorized to offer and disseminate travel insurance and receive compensation. Notwithstanding any other provision of law, a travel retailer whose activities related to insurance, and those of its employees and authorized representatives, are limited to offering and disseminating travel insurance on behalf of and under the direction of a limited lines travel insurance producer meeting the conditions stated in §§ 58-30-209 to 58-30-218, inclusive, is authorized to do so and receive related compensation for such services, upon registration by the limited lines travel insurance producer as described in subdivision 58-30-211(2).

Source: SL 2014, ch 241, § 10.



§ 58-30-215 Individual and group travel insurance policies authorized.

58-30-215. Individual and group travel insurance policies authorized. Travel insurance may be provided under an individual policy or under a group or master policy.

Source: SL 2014, ch 241, § 11.



§ 58-30-216 Limited lines travel insurance producer responsible for acts of travel retailer.

58-30-216. Limited lines travel insurance producer responsible for acts of travel retailer. As the insurer designee, the limited lines travel insurance producer is responsible for the acts of the travel retailer and shall use reasonable means to ensure compliance by the travel retailer with this chapter.

Source: SL 2014, ch 241, § 12.



§ 58-30-217 Compliance with chapters 58-30 and 58-33.

58-30-217. Compliance with chapters 58-30 and 58-33. The limited lines travel insurance producer and any travel retailer offering and disseminating travel insurance under the limited lines travel insurance producer license shall comply with chapter 58-30 and chapter 58-33.

Source: SL 2014, ch 241, § 13.



§ 58-30-218 Promulgation of rules on training for travel retailer employees.

58-30-218. Promulgation of rules on training for travel retailer employees. The director may promulgate rules, pursuant to chapter 1-26, relating to the program of instruction or training as set forth in subdivision 58-30-211(5).

Source: SL 2014, ch 241, § 14.






Chapter 31 - Life And Health Insurance Agents [Repealed]

CHAPTER 58-31

LIFE AND HEALTH INSURANCE AGENTS [REPEALED]

[Repealed by SL 1977, ch 414, § 3; SL 1981, ch 366; SL 1982, ch 365, §§ 1 to 4]



Chapter 32 - Surplus Line Insurance

§ 58-32-1 Purposes of chapter.

58-32-1. Purposes of chapter. It is declared that the purposes of this chapter are to provide orderly access for the insuring public of South Dakota to insurers not authorized to transact insurance in this state, through licensed surplus line brokers in South Dakota for insurance coverages not procurable from authorized insurers; to protect such authorized insurers, which must meet certain standards as to policy forms and rates, from unwarranted competition by unauthorized insurers who, in the absence of this chapter, would not be subject to similar requirements; and for other purposes as set forth in this chapter.

Source: SL 1966, ch 111, ch 11, § 1 (2); SL 2001, ch 286, § 193.



§ 58-32-2 "Broker" defined.

58-32-2. "Broker" defined. "Broker" as used in this chapter means a surplus line broker duly licensed as such under this chapter.

Source: SL 1966, ch 111, ch 11, § 3 (1).



§ 58-32-3 "Export" defined.

58-32-3. "Export" defined. To "export" means to place in an unauthorized insurer under this chapter insurance covering a subject of insurance resident, located, or to be performed in South Dakota.

Source: SL 1966, ch 111, ch 11, § 3 (2).



§ 58-32-3.1 Home state defined.

58-32-3.1. Home state defined. The term, home state, as used in this chapter, means, with respect to an insured:

(1) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(2) If one hundred percent of the insured risk is located out of the state referred to in subdivision (1) of this section, the state to which the greatest percentage of the insured's taxable premium for the insurance contract is allocated.

If more than one insured from an affiliated group are named insureds on a single nonadmitted insurance contract, the term means the home state as determined under subdivision (1) of this section of the member of the affiliated group that has the largest percentage of premium attributable to it under the contract.

Source: SL 2011, ch 223, § 6.



§ 58-32-4 Life and health insurance, annuities and reinsurance exempt from chapter--Exception.

58-32-4. Life and health insurance, annuities and reinsurance exempt from chapter--Exception. The provisions of this chapter do not apply to life and health insurance, annuities, or reinsurance, except that this section does not prohibit the procurement of disability insurance that has a benefit limit in excess of any benefit limit available from an admitted insurer.

Source: SL 1966, ch 111, ch 11, § 2 (1); SL 2015, ch 256, § 1.



§ 58-32-5 Exemption of interstate commerce.

58-32-5. Exemption of interstate commerce. The provisions of this chapter do not apply, except as to § 58-32-43, to the following insurances if so placed by licensed insurance producers or surplus line brokers of this state:

(1) Ocean marine and foreign trade insurances;

(2) Insurance on subjects located, resident, or to be performed wholly outside of this state, or on vehicles or aircraft owned and principally garaged outside this state;

(3) Insurance on operations of railroads engaged in transportation in interstate commerce and their property used in such operations;

(4) Insurance of aircraft owned or operated by manufacturers of aircraft, or of aircraft operated in commercial interstate flight, or cargo of such aircraft, or against liability, other than workers' compensation and employer's liability, arising out of the ownership, maintenance, or use of such aircraft.
Source: SL 1966, ch 111, ch 11, § 2 (1); SL 2001, ch 286, § 194.



§ 58-32-6 Unauthorized acts constituting misdemeanors--Additional forfeiture.

58-32-6. Unauthorized acts constituting misdemeanors--Additional forfeiture. Unless performed by a licensed surplus line broker, the following acts are Class 2 misdemeanors if done in this state:

(1) Acting as insurance producer for a nonadmitted insurer in the transaction of insurance business in this state;

(2) In any manner advertising a nonadmitted insurer in this state;

(3) In any other manner aiding a nonadmitted insurer to transact insurance business in this state.

In addition to any penalty provided for commission of misdemeanors, a person violating any provision of this section shall forfeit to this state the sum of five hundred dollars, together with one hundred dollars for each month or fraction thereof during which the person continues such violation.

Source: SL 1966, ch 111, ch 11, § 24; SL 1978, ch 359, § 2; SL 2001, ch 286, § 195.



§ 58-32-7 Qualifications for surplus line broker's license--Out-of-state sales.

58-32-7. Qualifications for surplus line broker's license--Out-of-state sales. Any individual who is licensed in this state as an insurance producer and who is determined by the director to be competent and trustworthy with respect to the handling of surplus lines may be licensed as a surplus line broker. No individual is required to be licensed pursuant to this chapter as a surplus lines broker if the selling, soliciting, or negotiating of surplus lines insurance takes place in an insured's home state and the home state of the insured is a state other than South Dakota.

Source: SL 1966, ch 111, ch 11, § 12 (1); SL 2001, ch 286, § 196; SL 2011, ch 223, § 1.



§ 58-32-8 Application for surplus line license--Fee.

58-32-8. Application for surplus line license--Fee. Application for license as a surplus lines broker shall be made to the director on forms furnished by the director. The license fee shall be as specified in § 58-2-29.

Source: SL 1966, ch 111, ch 11, § 12 (2), (3).



§ 58-32-9 Licensing provisions applicable.

58-32-9. Licensing provisions applicable. The surplus line broker license and licensee shall be subject to the applicable provisions of chapter 58-30.

Source: SL 1966, ch 111, ch 11, § 12 (4).



§ 58-32-10 Repealed.

58-32-10. Repealed by SL 2003, ch 254, § 1



§ 58-32-10.1 Bond of resident surplus line broker--Amount--Conditions--Termination.

58-32-10.1. Bond of resident surplus line broker--Amount--Conditions--Termination. Within thirty days of issuance of a license as a resident surplus line broker and before procuring any insurance coverage for an insured, the broker shall file with the director, and thereafter for as long as the license remains in effect the broker shall keep in force, a bond in favor of the State of South Dakota in the penal sum of two thousand dollars with an authorized corporate surety approved by the director. The bond shall be conditioned upon the broker conducting business under the license in accordance with the provisions of this chapter and promptly remitting the taxes pursuant to §§ 58-32-44 and 58-32-45. No such bond may be terminated unless at least thirty days' prior written notice of the termination is given to the broker and filed with the director.

Source: SL 2003, ch 253, § 1.



§ 58-32-11 Suspension or revocation of license of surplus line broker--Grounds.

58-32-11. Suspension or revocation of license of surplus line broker--Grounds. The director may suspend or revoke any surplus line broker's license:

(1) If the broker fails to file his annual statement or to remit the tax as required by this chapter; or

(2) If the broker fails to keep records, or to allow the director to examine his records as required by this chapter; or

(3) If the broker knowingly or negligently places a surplus line coverage in an insurer that is in unsound financial condition in violation of § 58-32-25; or

(4) For any other cause for which a general lines agent's license may be suspended or revoked.
Source: SL 1966, ch 111, ch 11, § 13 (1); SL 2001, ch 286, § 197.



§ 58-32-12 Procedure for suspension or revocation of license.

58-32-12. Procedure for suspension or revocation of license. The procedures provided by chapter 58-30 for suspension or revocation of licenses shall apply to suspension or revocation of a surplus line broker's license.

Source: SL 1966, ch 111, ch 11, § 13 (2).



§ 58-32-13 Suspension or revocation of surplus line license affects all other licenses.

58-32-13. Suspension or revocation of surplus line license affects all other licenses. Upon suspending or revoking a broker's surplus line license, the director shall also suspend or revoke all other licenses of the same individual under this title.

Source: SL 1966, ch 111, ch 11, § 13 (3).



§ 58-32-14 Revival of suspended or revoked broker's surplus line license--Payment of fine and delinquent taxes--Waiting period.

58-32-14. Revival of suspended or revoked broker's surplus line license--Payment of fine and delinquent taxes--Waiting period. No broker whose license has been so suspended or revoked shall again be so licensed until any fines or delinquent taxes owing by him have been paid, and, in case of revocation, until expiration of one year from the date that the revocation became final.

Source: SL 1966, ch 111, ch 11, § 13 (4).



§ 58-32-15 Acceptance of business from licensed insurance producer.

58-32-15. Acceptance of business from licensed insurance producer. A licensed surplus line broker may accept and place surplus line business for any insurance producer licensed in this state for the kind of insurance involved, and may compensate the insurance producer for it.

Source: SL 1966, ch 111, ch 11, § 15; SL 1982, ch 366; SL 2001, ch 286, § 198.



§ 58-32-16 Impossibility of procuring coverage from authorized insurers--Procurement from unauthorized insurers.

58-32-16. Impossibility of procuring coverage from authorized insurers--Procurement from unauthorized insurers. If certain insurance coverages cannot be procured from authorized insurers, the coverages, hereinafter designated, surplus lines, may be procured from unauthorized insurers, subject to the conditions set forth in §§ 58-32-17 to 58-32-19, inclusive. The provisions of §§ 58-32-16 to 58-32-18, inclusive, do not apply to exempt commercial lines policyholders as defined in §§ 58-24-68 and 58-24-69 if:

(1) The broker procuring or placing the surplus lines insurance has disclosed to the exempt commercial purchaser that the insurance may or may not be available from the admitted market that may provide greater protection with more regulatory oversight; and

(2) The exempt commercial purchaser has subsequently requested in writing the broker to procure or place the insurance from a nonadmitted insurer.
Source: SL 1966, ch 111, ch 11, § 4; SL 2011, ch 223, § 2.



§ 58-32-16.1 Certain unauthorized insurers to submit annual report.

58-32-16.1. Certain unauthorized insurers to submit annual report. On or before April first, each unauthorized insurer writing insurance business in South Dakota shall annually file with the director, on a form approved by the director, a true statement of all insurance business written in South Dakota in the preceding calendar year.

Source: SL 1990, ch 407, § 1.



§ 58-32-17 Conditions for export--Amount not procurable from authorized insurers.

58-32-17. Conditions for export--Amount not procurable from authorized insurers. The full amount of insurance required must not be procurable, after diligent effort has been made to do so, from insurers authorized to transact and actually writing that kind and class of insurance in this state, and the amount of insurance exported shall be only the excess over the amount procurable from authorized insurers.

Source: SL 1966, ch 111, ch 11, § 4 (2).



§ 58-32-18 Export of insurance where coverage available from authorized insurer prohibited--Exception.

58-32-18. Export of insurance where coverage available from authorized insurer prohibited--Exception. Insurance must not be exported pursuant to § 58-32-16 if there is coverage readily available from an authorized insurer, unless the authorized insurer quotes a premium or terms not competitive with the premium or terms quoted by an unauthorized insurer. If one portion of the risk is acceptable to an authorized insurer, but another portion of the same risk is not acceptable, the entire coverage may be placed with an eligible unauthorized insurer, if it can be shown that an eligible unauthorized insurer will accept the entire coverage but not the rejected portion alone.

Source: SL 1966, ch 111, ch 11, § 4 (3); SL 1987, ch 382.



§ 58-32-19 Procurement of exported insurance through licensed surplus line broker.

58-32-19. Procurement of exported insurance through licensed surplus line broker. Insurance under § 58-32-16 must be procured through a licensed surplus line broker, subject to the provisions of §§ 58-32-47 to 58-32-55, inclusive.

Source: SL 1966, ch 111, ch 11, § 4 (1).



§ 58-32-20 Affidavit of broker as to exported insurance.

58-32-20. Affidavit of broker as to exported insurance. At the time of procuring, effecting, and issuing any such surplus line insurance, the broker shall execute an affidavit, in such form as is prescribed by the director, setting forth facts from which it can be determined whether such insurance was eligible for export under §§ 58-32-16 to 58-32-19, inclusive. The broker shall file, or cause to be filed, this affidavit with the director within thirty days after the insurance was so procured.

Source: SL 1966, ch 111, ch 11, § 5.



§ 58-32-21 Placement in authorized insurer--Violation as misdemeanor.

58-32-21. Placement in authorized insurer--Violation as misdemeanor. The broker shall place surplus line insurance only in an insurer which meets the requirements of §§ 58-32-22 to 58-32-24, inclusive. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 11, § 6 (2); SL 1978, ch 359, § 2.



§ 58-32-22 Requirements for placing surplus lines insurance.

58-32-22. Requirements for placing surplus lines insurance. Surplus lines insurance may be placed by a surplus lines licensee if the insurer is authorized to write the type of insurance in its domiciliary jurisdiction, and either meets the criteria established through a multi-state agreement pursuant to § 58-32-45 or meets one of the following criteria:

(1) The insurer has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction which equals the greater of:

(a) The minimum capital and surplus requirements under § 58-6-23; or

(b) Fifteen million dollars; or

(2) The insurer is a nonadmitted insurer domiciled outside the United States that is listed on the Quarterly Listing of Alien Insurers maintained by the International Insurers Department of the National Association of Insurance Commissions.

The requirements of subdivision (1) of this section may be satisfied by an insurer's possessing less than the minimum capital and surplus upon an affirmative finding of acceptability by the director. The finding shall be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability, and company record and reputation within the industry. The director may not make an affirmative finding of acceptability if the nonadmitted insurer's capital and surplus is less than four million five hundred thousand dollars.

Source: SL 1966, ch 111, ch 11, § 6(2); SL 1986, ch 420; SL 1990, ch 407, § 2; SL 2011, ch 223, § 3.



§ 58-32-23 Financial condition of surplus line insurer--Director not required to determine.

58-32-23. Financial condition of surplus line insurer--Director not required to determine. Subdivision 58-32-22(3) shall not be deemed to place upon the director any duty or responsibility to determine the actual financial condition or claims practices of any unauthorized insurer; and the eligibility of an insurer hereunder shall indicate only that the insurer appears to be sound financially and to have satisfactory claims practices, and that the director has no credible evidence to the contrary.

Source: SL 1966, ch 111, ch 11, § 6 (3).



§ 58-32-24 Ineligibility of surplus line insurer because of financial condition--Order of director--Grounds.

58-32-24. Ineligibility of surplus line insurer because of financial condition--Order of director--Grounds. The insurer with which surplus line insurance is placed shall be in compliance with either subdivision 58-32-22(1), (2), or (3) and not be ineligible as a surplus line insurer by order of the director received by or known to the broker. The director may issue such an order of ineligibility if the director finds, after a hearing conducted pursuant to chapter 1-26, that the insurer:

(1) Does not meet the requirements of §§ 58-32-21 to 58-32-25, inclusive;

(2) Has without just cause refused to pay claims arising under its contracts in the United States or has otherwise conducted its affairs in such manner as to result in injury or loss to the insuring public of the United States;

(3) Has failed to file the annual statement required in § 58-32-16.1;

(4) Has failed to provide information within twenty days of a request from the division;

(5) Has utilized surplus lines brokers who were not properly licensed in this state; or

(6) Has failed, within thirty days after notice, to provide the name of the broker that placed the insurance and the name of the insured.
Source: SL 1966, ch 111, ch 11, § 6 (2) (d); SL 1990, ch 407, § 3; SL 2000, ch 249, § 1; SL 2002, ch 243, § 1.



§ 58-32-25 Financial condition of surplus line insurer--Ascertainment by broker--Violation as misdemeanor.

58-32-25. Financial condition of surplus line insurer--Ascertainment by broker--Violation as misdemeanor. A broker shall not knowingly place surplus line insurance with an insurer that is unsound financially, or that is ineligible under §§ 58-32-21 to 58-32-24, inclusive. The broker shall ascertain the financial condition of the unauthorized insurer to the extent that the same is shown by recent financial statements of the insurer filed with public authorities or published, or as otherwise known to the broker, before placing insurance therewith. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 11, § 6 (1); SL 1978, ch 359, § 2.



§ 58-32-26 Violation as misdemeanor--Revocation of licenses after hearing--Waiting period for new license.

58-32-26. Violation as misdemeanor--Revocation of licenses after hearing--Waiting period for new license. A broker who violates any provision in §§ 58-32-21 to 58-32-25, inclusive, is guilty of a Class 2 misdemeanor. If the director finds, after hearing conducted pursuant to chapter 1-26, that the broker has violated any of such sections he shall revoke all licenses held by him under this title, and shall not again license such individual under this title within a period of two years after such revocation became final.

Source: SL 1966, ch 111, ch 11, § 7; SL 1978, ch 359, § 6.



§ 58-32-27 Evidence of insurance--Certificate, execution, content.

58-32-27. Evidence of insurance--Certificate, execution, content. Upon placing a surplus line coverage, the broker shall promptly issue and deliver to the insured evidence of the insurance consisting either of the policy as issued by the insurer or, if such policy is not then available, the surplus line broker's certificate of insurance. Such a certificate shall be executed by the broker and shall show the description and location of the subject of the insurance, coverage, conditions and term of the insurance, the premium and rate charged and taxes collected from the insured, and the name and address of the insured and insurer. If the direct risk is assumed by more than one insurer, the certificate shall state the name and address and proportion of the entire direct risk assumed by each such insurer.

Source: SL 1966, ch 111, ch 11, § 8 (1).



§ 58-32-28 Authority of broker to make certificate as to insurance granted by unauthorized insurer.

58-32-28. Authority of broker to make certificate as to insurance granted by unauthorized insurer. No broker shall issue any such certificate or purport or represent that insurance will be or has been granted by any unauthorized insurer, unless he has prior written authority from the insurer, or has received information from the insurer in the regular course of business that such insurance has been granted.

Source: SL 1966, ch 111, ch 11, § 8 (2).



§ 58-32-29 Change in evidence of insurance--Substitute certificate by broker.

58-32-29. Change in evidence of insurance--Substitute certificate by broker. If after the issuance and delivery of any such certificate there is any change as to the identity of the insurers, or the proportion of the direct risk assumed by an insurer as stated in the broker's original certificate, or in any other material respect as to the insurance coverage evidenced by the certificate, the broker shall promptly issue and deliver to the insured a substitute certificate accurately showing the current status of the coverage and the insurers responsible thereunder.

Source: SL 1966, ch 111, ch 11, § 8 (3).



§ 58-32-30 False certificate by broker--Failure to notify insured as to material change--Misdemeanor.

58-32-30. False certificate by broker--Failure to notify insured as to material change--Misdemeanor. Any surplus line broker who knowingly or negligently issues a false certificate, or who fails promptly to notify the insured of any material change with respect to such insurance by delivery to the insured of a substitute certificate as provided in § 58-32-29, commits a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 11, § 8 (5); SL 1978, ch 359, § 2.



§ 58-32-31 Replacement of broker's certificate when policy issued.

58-32-31. Replacement of broker's certificate when policy issued. If a policy issued by the insurer is not available upon placement of the insurance and the broker has issued and delivered his certificate as provided in § 58-32-27, upon request therefor by the insured, the broker shall as soon as reasonably possible procure from the insurer its policy evidencing such insurance and deliver such policy to the insured in replacement of the broker's certificate theretofore issued.

Source: SL 1966, ch 111, ch 11, § 8 (4).



§ 58-32-32 Endorsement of contract--Violation as misdemeanor.

58-32-32. Endorsement of contract--Violation as misdemeanor. Every insurance contract procured and delivered as a surplus line coverage pursuant to this chapter shall have stamped upon it, and be initialed by or bear the name of the surplus line broker who procured it in ten point or larger, boldface type, the following:

"THIS INSURANCE CONTRACT IS ISSUED BY A NONADMITTED INSURER WHICH IS NOT LICENSED BY NOR UNDER THE JURISDICTION OF THE SOUTH DAKOTA INSURANCE DIRECTOR."

Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 11, § 9; SL 1978, ch 359, § 2.



§ 58-32-33 Surplus line insurance valid.

58-32-33. Surplus line insurance valid. Insurance contracts procured as surplus line coverage from unauthorized insurers shall be valid and enforceable as to all parties, the same as like contracts issued by authorized insurers.

Source: SL 1966, ch 111, ch 11, § 10.



§ 58-32-34 Liability of insurer as to losses and unearned premiums.

58-32-34. Liability of insurer as to losses and unearned premiums. As to a surplus line risk which has been assumed by an unauthorized insurer and for which the premium has been received by the surplus line broker who placed such insurance, the insurer shall be deemed to have received the premium due to it for such coverage, and for unearned premiums which may become payable to the insured upon cancellation of such insurance, whether or not the broker is indebted to the insurer with respect to such insurance or for any other cause.

Source: SL 1966, ch 111, ch 11, § 11 (1).



§ 58-32-35 Assumption of surplus line direct risk--Extent of liability.

58-32-35. Assumption of surplus line direct risk--Extent of liability. Each unauthorized insurer assuming a surplus line direct risk shall be deemed thereby to have subjected itself to the terms of § 58-32-34.

Source: SL 1966, ch 111, ch 11, § 11 (2).



§ 58-32-36 Venue of action against unauthorized insurer.

58-32-36. Venue of action against unauthorized insurer. Any cause of action against an unauthorized insurer arising in this state on a surplus line contract shall be brought in the circuit court for the county in which the cause of action arose.

Source: SL 1966, ch 111, ch 11, § 20 (1).



§ 58-32-37 Action against unauthorized insurer--Service of process on director--Jurisdiction of court.

58-32-37. Action against unauthorized insurer--Service of process on director--Jurisdiction of court. Service of legal process against the insurer may be made in any such action by service upon the director as provided in § 58-6-39. The director shall forthwith mail a copy of the process served to the person designated by the insurer in the policy for the purpose, by prepaid registered or certified mail with return receipt requested. The insurer shall have thirty days from the date of service upon the director within which to plead, answer, or otherwise defend the action. Upon service of process upon the director in accordance with this provision, the court shall be deemed to have jurisdiction in personam of the insurer.

Source: SL 1966, ch 111, ch 11, § 20 (2); SL 1982, ch 28, § 18.



§ 58-32-38 Director appointed process agent--Policy provision--Mailing of process to defendant.

58-32-38. Director appointed process agent--Policy provision--Mailing of process to defendant. An unauthorized insurer issuing such policy shall be deemed thereby to have authorized service of process against it in the manner and to the effect as provided in § 58-32-37. Any such policy shall contain a provision stating the substance of §§ 58-32-36 to 58-32-38, inclusive, and designating the person to whom the director shall mail process as provided in § 58-32-37.

Source: SL 1966, ch 111, ch 11, § 20 (3).



§ 58-32-39 Record by broker of each surplus line coverage--Violation as misdemeanor.

58-32-39. Record by broker of each surplus line coverage--Violation as misdemeanor. Each broker shall keep in the broker's office a record of each surplus line coverage procured by the broker, including a copy of each daily report, if any; a copy of each certificate issued by the broker; and the following items as may be applicable:

(1) Amount of the insurance;

(2) Gross premium charged;

(3) Return premium paid, if any;

(4) Rate of premium charged upon the several items of property;

(5) Effective date of the contract, and the terms thereof;

(6) Name and address of each insurer on the direct risk and the proportion of the entire risk assumed by such insurer if less than the entire risk;

(7) Name and address of the insured;

(8) Brief general description of the property or risk insured and where located or to be performed; and

(9) Other information as may be required by the director.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 11, § 16 (1); SL 1978, ch 359, § 2; SL 2015, ch 260, § 10.



§ 58-32-40 Record open to examination by director--Violation as misdemeanor.

58-32-40. Record open to examination by director--Violation as misdemeanor. The record shall at all times within five years after issuance of the coverage to which it relates be open to examination by the director. A violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 11, § 16 (2); SL 1978, ch 359, § 2; SL 2015, ch 260, § 11.



§ 58-32-41 Annual statement of broker--Filing with director--Violation as misdemeanor.

58-32-41. Annual statement of broker--Filing with director--Violation as misdemeanor. Each broker shall before the first day of April of each year file with the director a verified statement of all surplus line insurance transacted by him during the preceding calendar year. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 11, § 17 (1); SL 1978, ch 359, § 2.



§ 58-32-42 Annual statement of broker--Form and contents.

58-32-42. Annual statement of broker--Form and contents. The statement shall be on forms furnished by the director and shall show:

(1) Gross amount of each kind of insurance transacted;

(2) Aggregate gross premiums charged;

(3) Aggregate of returned premiums paid to insureds;

(4) Aggregate of net premiums; and

(5) Additional information as required by the director.
Source: SL 1966, ch 111, ch 11, § 17 (2).



§ 58-32-42.1 Uniform report may be prescribed in lieu of annual statement or affidavit as to exported insurance.

58-32-42.1. Uniform report may be prescribed in lieu of annual statement or affidavit as to exported insurance. The director may prescribe the use of a nationally recognized uniform report for the filing of information contained in affidavits, annual statements, and other reports for surplus lines brokers. If prescribed by the director, the uniform report shall be used in lieu of and satisfies the provisions of §§ 58-32-20, 58-32-41, and 58-32-42. The uniform report shall contain information sufficient to determine the amount and type of surplus lines insurance written in this state and sufficient to determine the appropriate amount of tax to be paid pursuant to this title.

Source: SL 2010, ch 242, § 1.



§ 58-32-43 Records of interstate commerce coverage--Report to director--Violation as misdemeanor.

58-32-43. Records of interstate commerce coverage--Report to director--Violation as misdemeanor. Licensed insurance producers and brokers placing any insurance enumerated in subdivisions 58-32-5(1) to (4), inclusive, with an authorized insurer shall keep a record of each such coverage in detail as required of surplus line insurance under this chapter. The record shall be preserved for not less than five years from the effective date of the insurance and shall be kept available in this state for examination by the director. The broker shall furnish to the director at the director's request and on forms furnished by the director a report of all such coverages so placed in a designated calendar year. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 11, § 2 (2); SL 1978, ch 359, § 2; SL 2001, ch 286, § 199.



§ 58-32-44 Tax on premiums--Time for remittance--Credit to general fund.

58-32-44. Tax on premiums--Time for remittance--Credit to general fund. Before the first day of April of each year, each broker shall remit to the state treasurer, through the director of the Division of Insurance, a tax on the premiums, exclusive of sums collected to cover federal and state taxes and examination fees, on surplus line insurance transacted by the broker at the rate and in the manner provided by § 10-44-2. If in any prior calendar year a broker collects and remits in excess of five thousand dollars of surplus lines premium tax, the broker shall in the following year remit the tax on a quarterly basis. The tax is in lieu of all other taxes upon such insurers with respect to the business so reported. When collected, the tax shall be credited to the general fund. If the director has entered into an agreement as provided for by § 58-32-45, taxes may be required to be remitted as may be specified by such an agreement.

Source: SL 1966, ch 111, ch 11, § 18 (1); SL 1980, ch 360; SL 2011, ch 223, § 4.



§ 58-32-45 Premium tax when only part of risk in state--Multi-state agreement--Apportionment.

58-32-45. Premium tax when only part of risk in state--Multi-state agreement--Apportionment. For a surplus lines policy issued to an insured whose home state is this state and where only a portion of the risk is located in this state, the entire premium tax shall be paid to the director in accordance with § 58-32-44. If the director finds it would increase the efficiency of the surplus lines insurance marketplace as well as the regulation of the surplus lines market, the director may enter into a multi-state surplus lines agreement for the eligibility for placement of surplus lines insurance and the payment, reporting, collection, and apportionment of surplus lines premium taxes. If a surplus line policy covers risks or exposures only partially in this state and the director has entered into agreement with other states for the apportionment of premium taxes for multi-state risks, the tax payable under § 58-32-44 shall be computed and paid upon the proportion of the premium which is properly allocable to the risks or exposures located in this state according to the terms of any such agreement. The multi-state agreement may also include the eligibility for placement of surplus lines insurance and the payment, reporting, collection, and apportionment of surplus lines premium taxes for risks that are not multi-state and for independently procured surplus lines pursuant to §§ 58-32-47 to 58-32-55, inclusive.

Source: SL 1966, ch 111, ch 11, § 18 (2); SL 2011, ch 223, § 5.



§ 58-32-46 Fine for failure to remit tax or to file annual statement or uniform report--Collection.

58-32-46. Fine for failure to remit tax or to file annual statement or uniform report--Collection. A broker is liable for a fine of twenty-five dollars for each day of delinquency commencing with the first day of April if any of the following apply:

(1) The broker fails to remit the tax provided by § 58-32-44 prior to the first day of April;

(2) The broker fails to file the annual statement, unless a uniform report has been prescribed pursuant to § 58-32-42.1; or

(3) The broker fails to file the uniform report pursuant to § 58-32-42.1.

The tax may be collected by distraint, or the tax and fine may be recovered by an action instituted by the director in any court of competent jurisdiction. Any fine collected by the director shall be paid to the state treasurer and credited to the general fund.

Source: SL 1966, ch 111, ch 11, § 19; SL 2010, ch 242, § 2.



§ 58-32-47 Report of independently procured coverages--Violation as misdemeanor.

58-32-47. Report of independently procured coverages--Violation as misdemeanor. Every insured who in this state procures or causes to be procured or continues or renews insurance in an unauthorized foreign insurer, or any self-insurer who in this state so procures or continues excess loss, catastrophe or other insurance, upon a subject of insurance resident, located or to be performed within this state, other than insurance procured through a surplus line broker subject to §§ 58-32-44 and 58-32-45, shall within thirty days after the date such insurance was so procured, continued or renewed file a written report of the same with the director on forms furnished by the director to the insured, giving the name and address of the insurer, the subject of the insurance, a general description of the coverage, the amount of premium currently charged therefor, and such additional pertinent information as the director reasonably requests. If the insurance covers also a subject of insurance resident, located or to be performed outside this state a proper prorata portion of the entire premium payable for all such insurance shall be allocated to this state for the purposes of § 58-32-50.

Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 11, § 22 (1); SL 1978, ch 359, § 2.



§ 58-32-48 Negotiations, application, or premium payment bringing independently procured coverages within jurisdiction.

58-32-48. Negotiations, application, or premium payment bringing independently procured coverages within jurisdiction. Any insurance in an unauthorized insurer procured through negotiations or an application in whole or in part occurring or made within or from within this state, or for which premiums in whole or in part are remitted directly or indirectly from within this state, shall be deemed to be insurance procured or continued or renewed in this state within the intent of § 58-32-47.

Source: SL 1966, ch 111, ch 11, § 22 (2).



§ 58-32-49 Production of records of insured for examination--Refusal to obey order of director as misdemeanor.

58-32-49. Production of records of insured for examination--Refusal to obey order of director as misdemeanor. In order that the director may effectively administer the various provisions of this chapter, every person as to whom insurance has been placed with an unauthorized insurer shall, upon the director's order, produce for his examination all policies and other documents evidencing the insurance, and shall disclose to the director the amount of premiums paid or agreed to be paid for the insurance. Each refusal to obey such order is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 11, § 23 (1); SL 1978, ch 359, § 2.



§ 58-32-50 Tax on independently procured coverages--Payment to director, time.

58-32-50. Tax on independently procured coverages--Payment to director, time. For the general support of the government of this state there is levied upon the insured with respect to the obligation, chose in action, or rights represented by insurance described in § 58-32-47, a tax at the rate of two and one-half percent of the gross amount of the premium charged for the insurance. Within thirty days after the insurance was so procured, continued or renewed, and coincidentally with the filing with the director of the report provided for in § 58-32-47, the insured shall pay the amount of the tax to the director.

Source: SL 1966, ch 111, ch 11, § 22(3); SL 1986, ch 99, § 2.



§ 58-32-51 Interest on delinquent tax on independently procured coverages.

58-32-51. Interest on delinquent tax on independently procured coverages. The tax imposed under § 58-32-50, if delinquent, shall bear interest at the Category D rate of interest as established in § 54-3-16, compounded annually.

Source: SL 1966, ch 111, ch 11, § 22 (4); SL 1983, ch 28, § 67; SL 1984, ch 319, § 33.



§ 58-32-52 Insured's liability for tax on independently procured coverages.

58-32-52. Insured's liability for tax on independently procured coverages. The tax imposed by § 58-32-50 shall be collectible from the insured by civil action brought by the director, or by distraint.

Source: SL 1966, ch 111, ch 11, § 22 (5).



§ 58-32-53 Deposits of taxes and interest collected on independently procured coverage.

58-32-53. Deposits of taxes and interest collected on independently procured coverage. The director shall promptly deposit all taxes and interest collected under §§ 58-32-50 to 58-32-52, inclusive, with the state treasurer to the credit of the state's general fund.

Source: SL 1966, ch 111, ch 11, § 22 (6).



§ 58-32-54 Provisions on independently procured coverages do not affect unauthorized insurers.

58-32-54. Provisions on independently procured coverages do not affect unauthorized insurers. Sections 58-32-47 to 58-32-53, inclusive, do not abrogate or modify any provision of this title covering unauthorized insurers or suits against unauthorized insurers.

Source: SL 1966, ch 111, ch 11, § 22 (7).



§ 58-32-55 Provisions on independently procured coverages inapplicable to life or health insurance, or annuities.

58-32-55. Provisions on independently procured coverages inapplicable to life or health insurance, or annuities. Sections 58-32-47 to 58-32-53, inclusive, do not apply as to life or health insurances, or annuities.

Source: SL 1966, ch 111, ch 11, §§ 22 (8), 23 (2).



§ 58-32-56 Rules and regulations--Adoption by director.

58-32-56. Rules and regulations--Adoption by director. The director may adopt reasonable rules and regulations, consistent with this chapter, for any or all of the following purposes:

(1) Effectuation of such chapter;

(2) Establishment of procedures through which determination is to be made as to the eligibility of particular proposed coverages for export; and

(3) Establishment, procedures, and operations of any voluntary organization of brokers or others designated to assist such brokers to comply with such chapter.
Source: SL 1966, ch 111, ch 11, § 21 (1).



§ 58-32-57 Repealed.

58-32-57. Repealed by SL 1978, ch 359, § 3



§ 58-32-58 Citation of chapter.

58-32-58. Citation of chapter. This chapter constitutes and may be cited as the Surplus Line Law.

Source: SL 1966, ch 111, ch 11, § 1 (1).






Chapter 33 - Unfair Trade Practices

§ 58-33-1 Purposes of chapter.

58-33-1. Purposes of chapter. The purpose of this chapter is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the act of Congress of March 9, 1945, (Public Law 15, 79th Congress, ch. 20, 50 U.S. Stat. at Large 33), by defining, or providing for determination of, all such practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

Source: SL 1966, ch 111, ch 13, § 1.



§ 58-33-2 Unfair method or deceptive act as misdemeanor.

58-33-2. Unfair method or deceptive act as misdemeanor. No person shall engage in this state in any trade practice which is defined in this chapter as, or determined pursuant to this chapter to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 2; SL 1978, ch 359, § 2.



§ 58-33-3 Acts constituting unfair methods of competition and unfair or deceptive practices.

58-33-3. Acts constituting unfair methods of competition and unfair or deceptive practices. The following are hereby defined as unfair methods of competition and unfair and deceptive acts or practices in the business of insurance, viz: The commission of any one or more of the acts prohibited by §§ 58-33-4 to 58-33-37, inclusive.

Source: SL 1966, ch 111, ch 13, § 3.



§ 58-33-4 Use of misleading name as misdemeanor.

58-33-4. Use of misleading name as misdemeanor. No person who is not an insurer shall assume or use any name which deceptively infers or suggests that he is an insurer. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 24; SL 1978, ch 359, § 2.



§ 58-33-5 Misrepresentation or false advertising of policies as misdemeanor.

58-33-5. Misrepresentation or false advertising of policies as misdemeanor. No person shall make, issue, circulate, or cause to be made, issued, or circulated, any estimate, circular, or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon, or make any false or misleading statement as to the dividends or share of surplus previously paid on similar policies, or make any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates, or use any name or title of any policy or class of policies misrepresenting the true nature thereof. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 6; SL 1978, ch 359, § 2.



§ 58-33-5.1 Rules to promote proper disclosure of terms and conditions of life insurance policies.

58-33-5.1. Rules to promote proper disclosure of terms and conditions of life insurance policies. The director of insurance shall promulgate rules pursuant to chapter 1-26 to promote the proper disclosure of the terms and conditions of life insurance policies and to prohibit the misrepresentation of life insurance policies through the establishment of minimum standards for the advertisement and solicitation of life insurance. The rules shall provide for illustration formats, prescribe standards to be followed when illustrations are used, and specify the disclosures that are required in connection with illustrations. In setting the standards, the director shall consider the models adopted by the National Association of Insurance Commissioners, including the Life Insurance Illustrations Model Regulation.

Source: SL 1997, ch 296, § 1.



§ 58-33-6 False information or advertising as misdemeanor.

58-33-6. False information or advertising as misdemeanor. No person shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of insurance or with respect to any person in the conduct of his insurance business, which is untrue, deceptive, or misleading. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 7; SL 1978, ch 359, § 2.



§ 58-33-7 Defamation as misdemeanor.

58-33-7. Defamation as misdemeanor. No person shall make, publish, disseminate, or circulate, directly or indirectly, or aid, abet, or encourage the making, publishing, disseminating, or circulating of any oral or written statement or any pamphlet, circular, article, or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, or of an organization proposing to become an insurer, and which is calculated to injure any person engaged or proposing to engage in the business of insurance. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 8; SL 1978, ch 359, § 2.



§ 58-33-8 Twisting as misdemeanor.

58-33-8. Twisting as misdemeanor. No person shall make or issue, or cause to be made or issued, any written or oral statement misrepresenting or making incomplete comparisons as to the terms, conditions, or benefits contained in any policy for the purpose of inducing or attempting or tending to induce a policyholder to lapse, forfeit, surrender, retain, exchange, or convert any insurance policy. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 17; SL 1978, ch 359, § 2.



§ 58-33-9 False entry with intent to deceive--Omission of true entry--Misdemeanor.

58-33-9. False entry with intent to deceive--Omission of true entry--Misdemeanor. No persons shall make any false entry in any book, report, or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omit to make a true entry of any material fact pertaining to the business of such insurer in any book, report, or statement of such insurer. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 10 (2); SL 1978, ch 359, § 2.



§ 58-33-10 False financial statement as misdemeanor.

58-33-10. False financial statement as misdemeanor. No person shall file with any supervisory or other public official, or make, publish, disseminate, circulate, or deliver to any person, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of financial condition of an insurer with intent to deceive. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 10 (1); SL 1978, ch 359, § 2.



§ 58-33-11 Stock operations and advisory board contracts as inducement--Misdemeanor.

58-33-11. Stock operations and advisory board contracts as inducement--Misdemeanor. No person may issue or deliver or permit its insurance producers, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common law corporation, or any advisory board contract or other similar contract of any kind promising returns and profits as an inducement to insurance. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 11; SL 1978, ch 359, § 2; SL 2001, ch 286, § 200.



§ 58-33-12 Unfair discrimination as misdemeanor--Life insurance and annuities.

58-33-12. Unfair discrimination as misdemeanor--Life insurance and annuities. No person shall make or permit any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 12 (1); SL 1978, ch 359, § 2.



§ 58-33-12.1 Blindness as basis for life insurance termination, modification or refusal--Unfair practice.

58-33-12.1. Blindness as basis for life insurance termination, modification or refusal--Unfair practice. It is an unfair or discriminatory practice for an insurance company to terminate, or to modify coverage or to refuse to issue or refuse to renew any life policy or contract of life insurance solely because the applicant or insured or any employee of either is blind or partially blind. This section does not apply to accident and health insurance. This section may not be interpreted to prohibit the termination, modification, issuance, or renewal of any insurance policy or contract if the action is based on sound actuarial principles or is related to actual or reasonable anticipated experience.

Source: SL 1983, ch 373.



§ 58-33-13 Unfair discrimination as misdemeanor--Health insurance.

58-33-13. Unfair discrimination as misdemeanor--Health insurance. No person may make or permit any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever. Violation of this section is a Class 2 misdemeanor. Nothing in this section prohibits different rates charged, or benefits payable, or different underwriting procedures used for individuals insured under a franchise plan or provided discounts based upon administrative savings or incentives for additional family members to purchase insurance.

Source: SL 1966, ch 111, ch 13, § 12 (2); SL 1978, ch 359, § 2; SL 2000, ch 241, § 3.



§ 58-33-13.1 Sex or marital status discrimination prohibited--Exceptions.

58-33-13.1. Sex or marital status discrimination prohibited--Exceptions. An insurance contract may not be denied to an insured or prospective insured on the basis of his or her sex or marital status. The amount of benefits payable, or any term, conditions, or type of coverage shall not be restricted, modified, excluded, or reduced on the basis of the sex or marital status of the insured or prospective insured except to the extent the amount of benefits, term, conditions, or type of coverage vary as a result of the application of rate differentials permitted under this title. However, an insurer may take marital status into account for the purpose of defining persons eligible for dependents benefits. This section shall not affect the right of fraternal benefit societies to determine eligibility requirements for membership. This section shall apply to all contracts delivered or issued for delivery in this state by an insurer on or after July 1, 1980 and to all existing group contracts which are amended on or after July 1, 1980.

Source: SL 1979, ch 341, §§ 19, 20.



§ 58-33-13.2 Definition of sex or marital status discrimination terms.

58-33-13.2. Definition of sex or marital status discrimination terms. When used in this section and § 58-33-13.1:

(1) "Contract" means any insurance policy, plan, or binder, including any rider or endorsement thereto offered by an insurer;

(2) "Insurer" means any insurance company, association, reciprocal or inter-insurance exchange, nonprofit hospital plan, nonprofit professional health service plan, health maintenance organization, fraternal benefit society, or beneficial association.
Source: SL 1979, ch 341, §§ 17, 18.



§ 58-33-13.3 Domestic violence victim discrimination prohibited.

58-33-13.3. Domestic violence victim discrimination prohibited. No insurer may ask any questions about an individual's status as a victim of domestic violence for the purposes of offering, selling, or renewing coverage; limiting coverage; or charging a rate different from that normally charged for the same coverage under any life or health insurance policy.

Source: SL 2010, ch 243, § 1.



§ 58-33-14 Rebate as misdemeanor--Life, disability and annuity contracts.

58-33-14. Rebate as misdemeanor--Life, disability and annuity contracts. Except as otherwise provided by law, no person shall knowingly permit or offer to make or make any contract of life insurance, life annuity or health insurance, or agreement as to such contract other than is plainly expressed in the contract issued thereon, or pay or allow, or give or offer to pay, allow, or give, directly or indirectly, as inducement to such insurance, or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any paid employment or contract for services of any kind, or any valuable consideration or inducement whatever not specified in the contract; or directly or indirectly give or sell, or purchase or offer or agree to give, sell, purchase, or allow as inducement to such insurance or annuity or in connection therewith, and whether or not to be specified in the policy or contract, any agreement of any form or nature promising returns and profits, or any stocks, bonds, or other securities, or interest present or contingent therein or as measured thereby, of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued or to accrue thereon; or offer, promise or give anything of value whatsoever not specified in the contract. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 13; SL 1978, ch 359, § 2.



§ 58-33-15 Insurance not to be used to induce purchases of commodities or services--Misdemeanor.

58-33-15. Insurance not to be used to induce purchases of commodities or services--Misdemeanor. No insurer may, directly or indirectly through its insurance producers or representatives, participate in any plan to offer or effect any kind or kinds of life insurance, health insurance, property insurance, casualty insurance, surety insurance, or annuities in this state as an inducement to, or in combination with, the purchase by the public of any goods, securities, commodities, services, or subscriptions to periodicals, except upon the payment of a bona fide premium by the insured. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 14 (1); SL 1967, ch 132; SL 1978, ch 359, § 2; SL 2001, ch 286, § 201.



§ 58-33-16 Credit life insurance permitted as inducement for purchases.

58-33-16. Credit life insurance permitted as inducement for purchases. Section 58-33-15 shall not apply to insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction, or insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy.

Source: SL 1966, ch 111, ch 13, § 14 (2).



§ 58-33-17 Bonus to policyholder from accumulated surplus on life or annuity policy not discrimination or rebate.

58-33-17. Bonus to policyholder from accumulated surplus on life or annuity policy not discrimination or rebate. Nothing in §§ 58-33-14 and 58-33-15 shall be construed as including within the definition of discrimination or rebates, in the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any such bonuses, or abatement of premiums shall be fair and equitable to policyholders and for the best interests of its policyholders.

Source: SL 1966, ch 111, ch 13, § 15 (1).



§ 58-33-18 Allowance to industrial policyholder for making payments to office of insurer permitted.

58-33-18. Allowance to industrial policyholder for making payments to office of insurer permitted. Nothing in §§ 58-33-14 and 58-33-15 shall be construed as including within the definition of discrimination or rebates, in the case of life insurance and health insurance policies issued on the industrial debit, preauthorized check, bank draft, or similar plans, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer or by preauthorized check, bank draft, or similar plans, in an amount which fairly represents the saving in collection expense.

Source: SL 1966, ch 111, ch 13, § 15 (2).



§ 58-33-19 Readjustment of premium rate permitted for group policy based on loss or expense experience.

58-33-19. Readjustment of premium rate permitted for group policy based on loss or expense experience. Nothing in §§ 58-33-14 and 58-33-15 shall be construed as including within the definition of discrimination or rebates, readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year.

Source: SL 1966, ch 111, ch 13, § 15 (3).



§ 58-33-20 Reduction of premium rate permitted for large policies.

58-33-20. Reduction of premium rate permitted for large policies. Nothing in §§ 58-33-14 and 58-33-15 shall be construed as including within the definition of discrimination or rebates, reduction of premium rate for policies of large amount but not exceeding savings in issuance and administration expenses reasonably attributable to such policies as compared with policies of similar plan issued in smaller amounts.

Source: SL 1966, ch 111, ch 13, § 15 (4).



§ 58-33-21 Reduced rate permitted for life or health insurance policies or annuity contracts on payroll deduction plan.

58-33-21. Reduced rate permitted for life or health insurance policies or annuity contracts on payroll deduction plan. Nothing in §§ 58-33-14 and 58-33-15 shall be construed as including within the definition of discrimination or rebates, issuing life or health insurance policies or annuity contracts on a salary savings or payroll deduction plan or other distribution plan at reduced rate reasonably commensurate with the savings made by the use of such plan.

Source: SL 1966, ch 111, ch 13, § 15 (5).



§ 58-33-22 Increase in health insurance benefits by maintaining policy in force permitted.

58-33-22. Increase in health insurance benefits by maintaining policy in force permitted. Nothing in §§ 58-33-14 and 58-33-15 shall be construed as including within the definition of discrimination or rebates, issuance of health insurance policies which provide for increases in benefits to policyholders who maintain their policies continuously in force without lapse for specified periods.

Source: SL 1966, ch 111, ch 13, § 15 (6).



§ 58-33-23 Life insurance benefits paid to beneficiary--Payment to tradesman or businessman as misdemeanor--Use of life insurance to pay costs of funeral--Fraternal benefit societies.

58-33-23. Life insurance benefits paid to beneficiary--Payment to tradesman or businessman as misdemeanor--Use of life insurance to pay costs of funeral--Fraternal benefit societies. All life insurance benefits shall be paid in cash to the beneficiary. No insurer engaged in the business of life insurance shall contract to pay or pay such insurance benefits to any funeral director, undertaker, or undertaking business. Violation of this section is a Class 2 misdemeanor. This section does not prohibit an insurer from paying life insurance benefits to a funeral director, undertaker, or undertaking business, whether or not an assignment of the policy has been made pursuant to § 58-11-36, if the insurer makes the payment pursuant to an assignment made by the beneficiary of the insurance benefits to a person or entity which performed burial or funeral services for the insured or contracted after the death of the insured to perform burial or funeral services for the insured. If the cost of the burial or funeral services performed is less than the benefit amount to be paid under the life insurance policy, the insurer shall pay the excess to the named beneficiary in accordance with the terms of the contract.

This section does not prohibit a fraternal benefit society from paying the proceeds of a life insurance policy in accordance with the provisions of § 58-37A-17. An insurer that is not a fraternal benefit society may pay the proceeds of a life insurance policy in the same manner and subject to the same restrictions as provided for by § 58-37A-17.

Source: SL 1966, ch 111, ch 13, § 22; SL 1978, ch 359, § 2; SL 1995, ch 290; SL 2005, ch 278, § 2.



§ 58-33-24 Rebate, discount, or special advantage as misdemeanor--Exception.

58-33-24. Rebate, discount, or special advantage as misdemeanor--Exception. No insurer or any employee or representative thereof, and no insurance producer may pay, allow, or give, or offer to pay, allow or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit, or reduction of the premium named in the policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy, except to the extent provided for in an applicable filing with the director as provided by law. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 16 (1); SL 1978, ch 359, § 2; SL 2001, ch 286, § 202.



§ 58-33-25 Acceptance by insured of rebate, discount or special advantage as misdemeanor.

58-33-25. Acceptance by insured of rebate, discount or special advantage as misdemeanor. No insured named in a policy, nor any employee of such insured shall knowingly receive or accept directly or indirectly, any such rebate, discount, abatement, credit or reduction of premium, or any such special favor or advantage or valuable consideration or inducement. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 16 (2); SL 1978, ch 359, § 2.



§ 58-33-26 Unfair discrimination as to terms and conditions of insurance as misdemeanor.

58-33-26. Unfair discrimination as to terms and conditions of insurance as misdemeanor. No insurer shall make or permit any unfair discrimination between insureds or property having like insuring or risk characteristics, in the premium or rates charged for insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the insurance. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 16 (3); SL 1978, ch 359, § 2.



§ 58-33-27 Compensation to insurance producers permitted--Allowance or return of dividends, savings, or unabsorbed premium deposits permitted.

58-33-27. Compensation to insurance producers permitted--Allowance or return of dividends, savings, or unabsorbed premium deposits permitted. Nothing in §§ 58-33-24 to 58-33-26, inclusive, prohibits the payment of commissions or other compensation to duly licensed insurance producers, or prohibits any insurer from allowing or returning to its participating policyholders, members or subscribers, lawful dividends, savings, or unabsorbed premium deposits.

Source: SL 1966, ch 111, ch 13, § 16 (4); SL 2001, ch 286, § 203.



§ 58-33-28 , 58-33-29. Repealed.

58-33-28, 58-33-29. Repealed by SL 1979, ch 341, §§ 9, 10



§ 58-33-30 Provisions not applicable to life or health insurance or annuities.

58-33-30. Provisions not applicable to life or health insurance or annuities. Sections 58-33-24 to 58-33-27, inclusive, do not apply to life insurance, health insurance, or annuity contracts.

Source: SL 1966, ch 111, ch 13, §§ 16 (5), 21 (3); SL 1979, ch 341, § 8.



§ 58-33-31 Favored insurance producer or insurer as misdemeanor.

58-33-31. Favored insurance producer or insurer as misdemeanor. No person may require as a condition precedent to loaning money upon the security of any real or personal property, or to the renewal or extension of any loan or mortgage, or to the selling of any property under contract, that the owner of the property to whom the money is to be loaned, or the vendee of the property being sold, shall place, continue, or renew any policy of insurance covering or to cover such property or covering any liability relating to such property or the use thereof, through a particular insurance producer or in a particular insurer or type of insurer or insurance producer. However, this provision does not prevent the reasonable exercise by any such the lender or vendor of the right to approve or disapprove of the insurer selected to underwrite the insurance on a reasonably nondiscriminatory basis. Any violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 18; SL 1978, ch 359, § 2; SL 2001, ch 286, § 204.



§ 58-33-32 Boycott, coercion, or intimidation as misdemeanor.

58-33-32. Boycott, coercion, or intimidation as misdemeanor. No persons shall enter into any agreement to commit, or by any concerted action commit, any act of boycott, coercion, or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 9; SL 1978, ch 359, § 2.



§ 58-33-33 Interlocking ownership or management permitted.

58-33-33. Interlocking ownership or management permitted. Any insurer may retain, invest in or acquire the whole or any part of the capital stock of any other insurer or insurers, or have a common management with any other insurer or insurers, unless such retention, investment, acquisition, or common management is inconsistent with any other provision of this title, or unless by reason thereof the business of such insurers with the public is conducted in a manner which substantially lessens competition generally in the insurance business or tends to create a monopoly therein.

Source: SL 1966, ch 111, ch 13, § 19 (1).



§ 58-33-34 Directorship in two or more insurers permitted.

58-33-34. Directorship in two or more insurers permitted. Any person otherwise qualified may be director of two or more insurers which are competitors, unless the effect thereof is to lessen substantially competition between insurers generally or tends materially to create a monopoly.

Source: SL 1966, ch 111, ch 13, § 19 (2).



§ 58-33-35 Collection of premium for insurance not provided as misdemeanor.

58-33-35. Collection of premium for insurance not provided as misdemeanor. No person shall willfully collect any sum as premium or charge for insurance, which insurance is not then provided or is not in due course to be provided, subject to acceptance of the risk by the insurer, by an insurance policy issued by an insurer as authorized by this title. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 20 (1); SL 1978, ch 359, § 2.



§ 58-33-36 Illegal dealing in premiums and improper charges as misdemeanors.

58-33-36. Illegal dealing in premiums and improper charges as misdemeanors. No person may willfully collect as premium or charge for insurance any sum in excess of or less than the premium or charge applicable to such insurance, and as specified in the policy in accordance with the applicable classifications and rates as filed with and approved by the director; or, in cases where classifications, premiums, or rates are not required by this title to be so filed and approved, such premiums and charges may not be in excess of or less than those specified in the policy and as fixed by the insurer. Any violation of this section is a Class 2 misdemeanor. This section does not prohibit the charging and collection, by surplus line brokers licensed under chapter 58-32, of the amount of applicable state and federal taxes in addition to the premium required by the insurer. Nor does it prohibit the charging and collection, by a life insurer, of amounts actually to be expended for medical examination of an applicant for life insurance or for reinstatement of a life insurance policy.

Source: SL 1966, ch 111, ch 13, § 20 (2); SL 1978, ch 359, § 2; SL 2001, ch 286, § 205.



§ 58-33-37 False application as misdemeanor--False claim or proof of loss as misdemeanor or felony.

58-33-37. False application as misdemeanor--False claim or proof of loss as misdemeanor or felony. Any person who knowingly makes any false or fraudulent statement or representation with reference to any application for insurance is guilty of a Class 1 misdemeanor. Any person who knowingly presents or causes to be presented a false or fraudulent claim for the purpose of obtaining any money or benefit, or who submits any proof in support of such a claim for the payment of a loss upon a contract of insurance, or who prepares, makes, or subscribes a false or fraudulent account, certificate, affidavit or proof of loss, or other document or writing, with intent that the same may be presented or used in support of such a claim, is guilty of a Class 2 misdemeanor if such claim is for an amount of four hundred dollars or less; a Class 1 misdemeanor if such claims is for an amount greater than four hundred dollars and less than one thousand dollars; and a Class 4 felony if such claim is one thousand dollars or greater.

Source: SL 1966, ch 111, ch 13, § 23; SL 1977, ch 416, § 2; SL 1999, ch 241, § 18; SL 2006, ch 130, § 21.



§ 58-33-37.1 Aggregation of false claims or applications committed pursuant to one course of conduct.

58-33-37.1. Aggregation of false claims or applications committed pursuant to one course of conduct. Amounts involved in false claims or applications for insurance committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the degree of the offense under § 58-33-37.

Source: SL 1977, ch 416, § 1.



§ 58-33-38 Undefined unfair or deceptive practice--Findings by director.

58-33-38. Undefined unfair or deceptive practice--Findings by director. If the director believes that any person engaged in the insurance business is engaging in this state in any method of competition or in any act or practice in the conduct of such business which is not defined in this chapter, but that such method of competition is unfair or that such act or practice is unfair or deceptive and that a proceeding by him in respect thereto would be in the public interest, he shall, after a hearing of which notice of the hearing and of the charges against him are given such person, make a written report of his findings of fact relative to such charges and serve a copy thereof upon such person and any intervener at the hearing.

Source: SL 1966, ch 111, ch 13, § 5 (1).



§ 58-33-39 Action to restrain violation found by director--Record of hearing received in evidence.

58-33-39. Action to restrain violation found by director--Record of hearing received in evidence. If such report charges a violation of this chapter and if such method of competition, act or practice has not been discontinued, the director may, through the attorney general of this state, at any time after the service of such report cause an action to be instituted to enjoin and restrain such person from engaging in such method, act, or practice. In such action the court may grant a restraining order or injunction upon such terms as may be just and the director shall not be required to give security before the issuance of any such order or injunction. If a stenographic record of the hearing before the director was made, a certified transcript thereof including all evidence taken and the report and findings shall be received in such action.

Source: SL 1966, ch 111, ch 13, § 5 (2).



§ 58-33-40 Cease and desist order of director.

58-33-40. Cease and desist order of director. If, after a hearing thereon of which notice of the hearing and of the charges against him were given such person, the director of the Division of Insurance finds that any person in this state has engaged or is engaging in any act or practice defined in or prohibited under this chapter, the director may order the person to permanently cease and desist from the acts or practices.

Source: SL 1966, ch 111, ch 13, § 4 (1); SL 1985, ch 385, § 2.



§ 58-33-41 Appeal from director's order.

58-33-41. Appeal from director's order. If the director's report made under § 58-33-38, or order on hearing made under § 58-33-40 does not charge a violation of this chapter, then any intervener in the proceedings may appeal therefrom within the time and in the manner provided in chapter 1-26.

Source: SL 1966, ch 111, ch 13, § 5 (3).



§ 58-33-42 Finality of cease and desist order--Appeal by intervener.

58-33-42. Finality of cease and desist order--Appeal by intervener. A cease and desist order pursuant to § 58-33-40 shall become final upon expiration of the time allowed for appeals from the director's orders, if no such appeal is taken, or, in event of such an appeal, upon final decision of the court if the court affirms the director's order or dismisses the appeal. An intervener in such hearing shall have the right to appeal as provided in § 58-33-41.

Source: SL 1966, ch 111, ch 13, § 4 (2).



§ 58-33-43 Affirmance of order of director--Order of court for obedience.

58-33-43. Affirmance of order of director--Order of court for obedience. In the event of such appeal, to the extent that the director's order is affirmed, the court shall issue its own order commanding obedience to the terms of the director's order.

Source: SL 1966, ch 111, ch 13, § 4 (3).



§ 58-33-44 Liabilities and penalties not relieved by director's or court order.

58-33-44. Liabilities and penalties not relieved by director's or court order. No order of the director pursuant to § 58-33-40 or order of court to enforce it shall in any way relieve or absolve any person affected by such order from any other liability, penalty, or forfeiture under law.

Source: SL 1966, ch 111, ch 13, § 4 (4).



§ 58-33-45 Violation of desist order as misdemeanor.

58-33-45. Violation of desist order as misdemeanor. A violation of a desist order authorized by this chapter is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 13, § 4 (5); SL 1978, ch 359, § 2; SL 1990, ch 158, § 27.



§ 58-33-46 Imposition of penalty not prevented by cease and desist order.

58-33-46. Imposition of penalty not prevented by cease and desist order. Sections 58-33-40 to 58-33-45, inclusive, shall not be deemed to affect or prevent the imposition of any penalty provided by this title or by other law for violation of any other provision of this chapter, whether or not any such hearing is called or held or such desist order issued.

Source: SL 1966, ch 111, ch 13, § 4 (6).



§ 58-33-46.1 Civil action for damages resulting from unfair or prohibited act--Attorneys' fees.

58-33-46.1. Civil action for damages resulting from unfair or prohibited act--Attorneys' fees. Any person who claims to have been damaged by any act or practice declared to be unlawful by this chapter shall be permitted to bring a civil action for the recovery of all actual and consequential damages suffered as a result of such act or practice including reasonable attorneys' fees to be set by the court.

Source: SL 1974, ch 319.



§ 58-33-47 Process against unauthorized insurers for false advertising--Purpose of provisions.

58-33-47. Process against unauthorized insurers for false advertising--Purpose of provisions. The purpose of §§ 58-33-47 to 58-33-57, inclusive, is to subject to the jurisdiction of the director and to the jurisdiction of the courts of this state insurers not authorized to transact business in this state which place in or send into this state any false advertising designed to induce residents of this state to purchase insurance from insurers not authorized to transact business in this state. The Legislature declares it is in the interest of the citizens of this state who purchase insurance from insurers which solicit insurance business in this state by false advertising that such insurers be subject to the provisions of §§ 58-33-47 to 58-33-57, inclusive. In furtherance of such state interest, the Legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing, it exercises its power to protect its residents and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, S. 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states; the authority provided herein to be in addition to any existing powers of this state.

Source: SL 1966, ch 111, ch 13, § 26 (1).



§ 58-33-48 Definition of terms.

58-33-48. Definition of terms. When used in §§ 58-33-47 to 58-33-57, inclusive:

(1) "Residents" shall mean and include any person, partnership or corporation, domestic, alien or foreign.

(2) "Unfair Trade Practice Act" shall mean §§ 58-33-1 to 58-33-46.1, inclusive, relating to unfair methods of competition and unfair and deceptive acts and practices in the business of insurance.
Source: SL 1966, ch 111, ch 13, § 27.



§ 58-33-49 Unlawful advertising by unauthorized insurer as misdemeanor--Notice to insurance supervisory official of domiciliary state.

58-33-49. Unlawful advertising by unauthorized insurer as misdemeanor--Notice to insurance supervisory official of domiciliary state. No unauthorized foreign or alien insurer of the kind described in § 58-33-47 shall make, issue, circulate, or cause to be made, issued, or circulated, to residents of this state any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine, or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of the Unfair Trade Practice Act. Violation of this section is a Class 2 misdemeanor. Whenever the director shall have reason to believe that any such insurer is engaging in such unlawful advertising, it shall be his duty to give notice of such fact by registered or certified mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.

Source: SL 1966, ch 111, ch 13, § 28; SL 1978, ch 359, § 2; SL 1982, ch 28, § 18.



§ 58-33-50 Action by director on failure of insurer to cease false advertising after notice.

58-33-50. Action by director on failure of insurer to cease false advertising after notice. If after thirty days following the giving of the notice mentioned in § 58-33-49 such insurer has failed to cease making, issuing, or circulating such false misrepresentations or causing the same to be made, issued or circulated in this state, and if the director has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this state or collecting premiums on such contracts or doing any of the acts enumerated in § 58-33-49, he shall take action against such insurer under the Unfair Trade Practice Act.

Source: SL 1966, ch 111, § 13, § 29.



§ 58-33-51 Acts constituting appointment of director as process agent.

58-33-51. Acts constituting appointment of director as process agent. Any of the following acts in this state, effected by mail or otherwise, by any such unauthorized foreign or alien insurer:

(1) The issuance or delivery of contracts of insurance to residents of this state;

(2) The solicitation of applications for such contracts;

(3) The collection of premiums, membership fees, assessments, or other considerations for such contracts; or

(4) Any other transaction of insurance business;
is equivalent to and shall constitute an appointment by such insurer of the director to be its true and lawful attorney upon whom may be served all statements of charges, notices and lawful process in any proceedings instituted in respect to the misrepresentations set forth in § 58-33-49 under the provisions of the Unfair Trade Practice Act, or in any action, suit, or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices, or process is of the same legal force and validity as personal service of such statement of charges, notices, or process in this state, upon such insurer.

Source: SL 1966, ch 111, ch 13, § 30 (1).



§ 58-33-52 Service of process on director, copies delivered--Mailing of copy to defendant.

58-33-52. Service of process on director, copies delivered--Mailing of copy to defendant. Service of a statement of charges and notices under said Unfair Trade Practice Act shall be made by delivering to and leaving with the director or some person in apparent charge of his office, two copies thereof. Service of process issued by any court in any action, suit, or proceeding to collect any penalty under said Unfair Trade Practice Act shall be made by delivering and leaving with the director, or some person in apparent charge of his office, two copies thereof. The director shall forthwith cause to be mailed by registered or certified mail one of the copies of such statement of charges, notices, or process to the defendant at its last known principal place of business, and shall keep a record of all statements of charges, notices, and process so served. Such service of statement of charges, notices, and process shall be sufficient provided they shall have been so mailed and the defendant's receipt or receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing such letter showing a compliance herewith are filed with the director in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

Source: SL 1966, ch 111, ch 13, § 30 (2); SL 1982, ch 28, § 18.



§ 58-33-53 Service of process on agent of insurer.

58-33-53. Service of process on agent of insurer. Service of statement of charges, notices, and process in any such proceeding, action, or suit shall in addition to the manner provided in § 58-33-52 be valid if served upon any person within this state who on behalf of such insurer is:

(1) Soliciting insurance; or

(2) Making, issuing, or delivering any contract of insurance; or

(3) Collecting or receiving in this state any premium for insurance;
and if a copy of such statement of charges, notices, or process is sent within ten days thereafter by registered or certified mail by or on behalf of the director to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance herewith, are filed with the director in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

Source: SL 1966, ch 111, ch 13, § 30 (3); SL 1982, ch 28, § 18.



§ 58-33-54 Additional method of service of process and notice.

58-33-54. Additional method of service of process and notice. Service of process and notice under the provisions of this title shall be in addition to all other methods of service provided by law, and nothing in this chapter shall limit or prohibit the right to serve any statement of charges, notices, or process upon an insurer in any other manner now or hereafter permitted by law.

Source: SL 1966, ch 111, ch 13, § 30 (5).



§ 58-33-55 Waiting period before entry of default order or judgment.

58-33-55. Waiting period before entry of default order or judgment. No cease or desist order or judgment by default under §§ 58-33-51 to 58-33-53, inclusive, shall be entered until the expiration of thirty days from the date of the filing of the affidavit of compliance.

Source: SL 1966, ch 111, ch 13, § 30 (4).



§ 58-33-56 Liberal construction of process provisions.

58-33-56. Liberal construction of process provisions. The provisions of §§ 58-33-47 to 58-33-57, inclusive, shall be liberally construed.

Source: SL 1966, ch 111, ch 13, § 26 (2).



§ 58-33-57 Severability of provisions.

58-33-57. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or application of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

Source: SL 1966, ch 111, ch 13, § 31.



§ 58-33-58 Citation of provisions for process against unauthorized insurers for false advertising.

58-33-58. Citation of provisions for process against unauthorized insurers for false advertising. Sections 58-33-47 to 58-33-57, inclusive, may be cited as the Unauthorized Insurers False Advertising Process Act.

Source: SL 1966, ch 111, ch 13, § 25.



§ 58-33-59 Cancellation of insurance--Definitions.

58-33-59. Cancellation of insurance--Definitions. Terms, used in this section and §§ 58-33-60 to 58-33-65, inclusive, mean:

(1) "Cancellation," termination by the insurer of insurance coverage in whole or in part during the policy term. A policy with no fixed expiration date is considered a policy period or term of one year;

(2) "Insurance," includes those policies of insurance defined in §§ 58-9-5 to 58-9-27, inclusive;

(3) "Nonpayment of premium," the failure of the named insured to discharge any obligation in connection with the payment of premiums on policies of insurance subject to this section and §§ 58-33-60 to 58-33-65, inclusive, whether such payments are directly payable to the insurer or its insurance producer or indirectly payable under a premium finance plan or extension of credit.
Source: SL 1985, ch 392, § 1; SL 1986, ch 27, § 54; SL 1999, ch 259, § 1; SL 2001, ch 286, § 206.



§ 58-33-60 Notice of cancellation required--Time--Contents.

58-33-60. Notice of cancellation required--Time--Contents. A notice of cancellation of insurance coverage by an insurer shall be mailed or delivered by the insurer to the named insured at least twenty days before the effective cancellation date and shall be accompanied by a written explanation of the specific reasons for the cancellation.

Source: SL 1985, ch 392, § 2; SL 1999, ch 259, § 2.



§ 58-33-61 Grounds for cancellation.

58-33-61. Grounds for cancellation. After sixty days from the effective date of policy issuance a notice of cancellation may not be issued unless it is based upon at least one of the following reasons:

(1) Nonpayment of premium;

(2) Discovery of fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy, continuing the policy, or in presenting a claim under the policy;

(3) Discovery of acts or omissions on the part of the named insured which increase any hazard insured against;

(4) The occurrence of a change in the risk which substantially increases any hazard insured against after insurance coverage has been issued;

(5) A violation of any local fire, health, safety, building, or construction regulation or ordinance with respect to any insured property or the occupancy thereof which substantially increases any hazard insured against;

(6) A determination by the director of the Division of Insurance that the continuation of the policy would jeopardize a company's solvency or would place the insurer in violation of the insurance laws of this state;

(7) Violation or breach by the insured of any policy terms or conditions; or

(8) Such other reasons as are approved by the director of the Division of Insurance.
Source: SL 1985, ch 392, § 3; SL 1986, ch 421, § 1.



§ 58-33-62 Complaint of violation to division--Determination of reasonableness--Hearing.

58-33-62. Complaint of violation to division--Determination of reasonableness--Hearing. Upon a complaint alleging a violation of any provision of §§ 58-33-59 to 58-33-65, inclusive, filed by a person with the Division of Insurance within sixty days after the cancellation date of the policy, the director of the Division of Insurance shall determine if the complaint is reasonably founded. If the director determines that the complaint is reasonably founded or otherwise has reason to believe that an insurer has engaged in practices that violate any provisions of §§ 58-33-59 to 58-33-65, inclusive, a hearing on the matter shall be set pursuant to chapter 1-26.

Source: SL 1985, ch 392, § 4.



§ 58-33-63 Reinstatement and money penalty for violation.

58-33-63. Reinstatement and money penalty for violation. If the director of the Division of Insurance determines in a final order that the insurer has violated any provision of §§ 58-33-59 to 58-33-65, inclusive, the director shall require the insurer to reinstate insurance coverage to the end of the policy period. The director may also assess a money penalty against an insurer for each violation of any provision of §§ 58-33-59 to 58-33-65, inclusive, in an amount set forth in § 58-4-28.1 and may order the insurer to refrain from engaging in practices that violate the provisions of §§ 58-33-59 to 58-33-65, inclusive.

Source: SL 1985, ch 392, § 5.



§ 58-33-64 Immunity from liability for statements concerning cancellation.

58-33-64. Immunity from liability for statements concerning cancellation. Except for knowingly supplying false information, there is no liability on the part of and no cause of action arises against the following persons for any communication giving notice of or specifying the reasons for a cancellation or for any statement made in connection with an attempt to discover or verify the existence of conditions that would provide grounds for cancellation of coverage under the provisions of §§ 58-33-59 to 58-33-65, inclusive:

(1) The director of the Division of Insurance;

(2) Any insurer or its authorized representatives, insurance producers, or employees;

(3) Any licensed insurance producer; or

(4) Any person furnishing information to an insurer as to reasons for a cancellation.
Source: SL 1985, ch 392, § 6; SL 2001, ch 286, § 207.



§ 58-33-65 Automobile policies exempt.

58-33-65. Automobile policies exempt. Sections 58-33-59 to 58-33-64, inclusive, do not apply to the cancellation of automobile policies or coverages, as defined in § 58-11-45.

Source: SL 1985, ch 392, § 7; SL 1988, ch 408.



§ 58-33-65.1 Private remedy or right of action prohibited.

58-33-65.1. Private remedy or right of action prohibited. Nothing contained in §§ 58-33-59 to 58-33-65, inclusive, may grant, or be construed to grant, any private remedy or right of action.

Source: SL 1986, ch 421, § 2.



§ 58-33-66 Unfair or deceptive insurance practices.

58-33-66. Unfair or deceptive insurance practices. Unfair or deceptive acts or practices in the business of insurance include the following:

(1) Failing to respond to an inquiry from or failing to supply documents requested by the Division of Insurance within twenty days of receipt of such inquiry or request;

(2) Knowingly supplying the Division of Insurance with false, misleading, or incomplete information.
Source: SL 1986, ch 422, § 1; SL 1989, ch 439, § 2.



§ 58-33-67 Unfair or deceptive practices in dealing with insured.

58-33-67. Unfair or deceptive practices in dealing with insured. In dealing with the insured or representative of the insured, unfair or deceptive acts or practices in the business of insurance include, but are not limited to, the following:

(1) Failing to acknowledge and act within thirty days upon communications with respect to claims arising under insurance policies and to adopt and adhere to reasonable standards for the prompt investigation of such claims;

(2) Making claims payments to any claimant, insured, or beneficiary not accompanied by a statement setting forth the coverage under which the payments are being made;

(3) Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement;

(4) Failing to promptly settle claims, where liability has become reasonably clear under one portion of the insurance policy coverage to influence settlements under other portions of the insurance policy coverage;

(5) Requiring as a condition of payment of a claim that repairs to any damaged vehicle shall be made by a particular contractor or repair shop;

(6) Failing to make a good faith assignment of the degree of contributory negligence in ascertaining the issue of liability;

(7) Unless permitted by law and the insurance policy, refusing to settle a claim of an insured or claimant on the basis that the responsibility should be assumed by others.
Source: SL 1986, ch 422, § 2; SL 1989, ch 439, § 3.



§ 58-33-68 Factors considered in determining action taken against violator--Failure to remedy situation--Administrative action.

58-33-68. Factors considered in determining action taken against violator--Failure to remedy situation--Administrative action. The Division of Insurance, in interpreting and enforcing §§ 58-33-66 and 58-33-67, shall consider all pertinent facts and circumstances to determine the severity and appropriateness of action to be taken in regard to any violation of §§ 58-33-66 to 58-33-69, inclusive, including but not limited to, the following:

(1) The magnitude of the harm to the claimant or insured;

(2) Any actions by the insured, claimant, or insurer that mitigate or exacerbate the impact of the violation;

(3) Actions of the claimant or insured which impeded the insurer in processing or settling the claim;

(4) Actions of the insurer which increase the detriment to the claimant or insured. The director need not show a general business practice in taking administrative action for these violations.

However, no administrative action may be taken by the director for a violation of this section unless the insurer has been notified of the violation and refuses to take corrective action to remedy the situation.

Any administrative action taken by the director shall be pursuant to the provisions of chapter 1-26.

Source: SL 1986, ch 422, § 3.



§ 58-33-69 No private right of action.

58-33-69. No private right of action. Nothing in §§ 58-33-66 to 58-33-69, inclusive, grants a private right of action.

Source: SL 1986, ch 422, § 4.



§ 58-33-70 Definitions--Aftermarket crash parts.

58-33-70. Definitions--Aftermarket crash parts. Terms used in § 58-33-71 mean:

(1) "Aftermarket crash part," a replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels;

(2) "Installer," an individual who actually does the work of replacing or repairing parts of a motor vehicle;

(3) "Insurer," an insurance company and any person authorized to represent the insurer with respect to a claim;

(4) "Nonoriginal equipment manufacturer (non-OEM) aftermarket crash part," aftermarket crash parts not made for or by the manufacturer of the motor vehicle;

(5) "Repair facility," any motor vehicle dealer, garage, body shop, or other commercial entity which undertakes the repair or replacement of those parts that generally constitute the exterior of a motor vehicle.
Source: SL 1990, ch 408, § 1.



§ 58-33-71 Use of nonoriginal equipment manufacturer's aftermarket crash parts to repair vehicle--Consumer to be advised in writing--Estimate and disclosure document.

58-33-71. Use of nonoriginal equipment manufacturer's aftermarket crash parts to repair vehicle--Consumer to be advised in writing--Estimate and disclosure document. No insurer may specify the use of non-OEM aftermarket crash parts in the repair of an insured's motor vehicle, nor may a repair facility or installer use non-OEM aftermarket parts to repair a vehicle, unless the consumer is advised in writing. In all instances where non-OEM aftermarket crash parts are intended for use by an insurer:

(1) The written estimate shall clearly identify each such part; and

(2) A disclosure document containing the following information in ten point type or larger type shall appear on or be attached to the insured's copy of the estimate: "This estimate has been prepared based on the use of crash parts supplied by a source other than the manufacturer of your motor vehicle. Warranties applicable to these replacement parts are provided by the manufacturer or distributor of these parts rather than the manufacturer of your vehicle."

Any violation of this section shall be enforced through the provisions of this chapter and shall be enforced by the penalties provided for in this chapter.

Source: SL 1990, ch 408, §§ 3, 4.



§ 58-33-72 , 58-33-73. Repealed.

58-33-72, 58-33-73. Repealed by SL 2014, ch 242, §§ 1, 2.



§ 58-33-74 Gifts from insured for advertising or promotional programs.

58-33-74. Gifts from insured for advertising or promotional programs. Nothing in this chapter prohibits a licensed insurer or its officers or employees or an insurance producer from giving to insureds, prospective insureds, or others for advertising purposes or promotional programs, any article of merchandise having an invoice value of not more than twenty-five dollars.

Source: SL 1992, ch 355; SL 2001, ch 286, § 210.



§ 58-33-75 Definitions.

58-33-75. Definitions. Terms used in §§ 58-33-76 to 58-33-82, inclusive, mean:

(1) "Authorized agency," the Department of Labor and Regulation, the attorney general, any state's attorney, any duly constituted criminal investigative department or agency of the United States, and any county or municipal law enforcement agency having investigative jurisdiction; and

(2) "False or fraudulent claim, statement, or representation," any act of insurance fraud as defined by § 58-33-37.
Source: SL 1993, ch 368, § 1; SL 2004, ch 17, § 308; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 58-33-76 Notification of suspected fraud.

58-33-76. Notification of suspected fraud. An insurer, or any person authorized to act on its behalf, which reasonably believes that a false or fraudulent claim, statement, or representation has occurred, may notify an authorized agency and provide it with all relevant information in its possession.

Source: SL 1993, ch 368, § 2.



§ 58-33-77 Accessibility of information relevant to suspected fraud--Types of information.

58-33-77. Accessibility of information relevant to suspected fraud--Types of information. Upon request by an insurer to an authorized agency or by an authorized agency to an insurer, each may provide to the other, directly or through any person authorized to act on its behalf, all information relevant to any suspected false or fraudulent claim, statement, or representation, including the following information:

(1) Insurance policy information relevant to an investigation, including any application for such a policy;

(2) Available policy premium payment records;

(3) History of previous claims made by an insured; and

(4) Information relating to the investigation of any suspected insurance fraud, including statements of any person, proofs of loss and notice of loss.
Source: SL 1993, ch 368, § 3.



§ 58-33-78 Time limit on information to and from authorized agency.

58-33-78. Time limit on information to and from authorized agency. An authorized agency accepting information from an insurer pursuant to §§ 58-33-76 and 58-33-77 shall provide within thirty days of a written request therefor any information in its possession or control relevant to the suspected false or fraudulent claim, statement, or representation of which the insurer notified the agency. An authorized agency receiving information pursuant to §§ 58-33-76 and 58-33-77 may release or provide any relevant information in its possession to any other authorized agency.

Source: SL 1993, ch 368, § 4.



§ 58-33-79 Liability of supplier of information.

58-33-79. Liability of supplier of information. Any insurer, authorized agency, or person authorized to act on their behalf, acting without bad faith or malice, who provides or receives information pursuant to §§ 58-33-76 and 58-33-77 is not subject to criminal prosecution, civil penalty, or civil liability therefor, except in cases of perjury or insurance fraud.

Source: SL 1993, ch 368, § 5.



§ 58-33-80 Liability of those who supply information or testify as to fraud.

58-33-80. Liability of those who supply information or testify as to fraud. Any person acting without malice who provides information to, cooperates with or testifies pursuant to a subpoena for an authorized agency, an insurer, the National Association of Insurance Commissioners or any not-for-profit organization established to detect and prevent fraudulent insurance claims is not subject to criminal prosecution, civil penalty, or civil liability, except in cases of perjury or insurance fraud.

Source: SL 1993, ch 368, § 6.



§ 58-33-81 Notification to policyholder of request for information.

58-33-81. Notification to policyholder of request for information. Notwithstanding the provisions of §§ 58-33-76 to 58-33-77, inclusive, the authorized agency shall notify in writing, the policyholder of any request for information.

Source: SL 1993, ch 368, § 7.



§ 58-33-82 Confidentiality of information regarding suspected fraud--Testimony by authorized agency personnel.

58-33-82. Confidentiality of information regarding suspected fraud--Testimony by authorized agency personnel. Any authorized agency or insurer which receives any information furnished pursuant to §§ 58-33-75 to 58-33-81, inclusive, shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding. Any authorized agency, or its personnel, may be required to testify in any litigation in which the insurer at interest is named as a party.

Source: SL 1993, ch 368, § 8.



§ 58-33-83 Refund of unearned life and health insurance premiums on canceled policy--Exceptions.

58-33-83. Refund of unearned life and health insurance premiums on canceled policy--Exceptions. If any life insurance policy or health insurance policy is canceled before its renewal date or expiration date, other than by the death of the insured, and the insured has paid premiums in advance on the policy, the insurer shall refund to the owner of the policy the unearned portion of the premiums paid beyond the end of the month in which the cancellation occurred.

A cancellation of an automatic bank draft authorization does not constitute a request for cancellation of the policy. In the event of a cancellation of an automatic bank draft authorization without a request for cancellation of the policy, all applicable grace periods shall be provided.

This section applies to all life insurance policies, except group life insurance policies, and to all health insurance policies, except medicare supplement policies as defined in § 58-17A-1 and long term care policies as defined in § 58-17B-2.

Source: SL 1994, ch 372, § 3; SL 1995, ch 291; SL 2010, ch 244, § 1.



§ 58-33-84 Refund of unearned life and health insurance premiums on canceled policy due to death of insured--Exceptions.

58-33-84. Refund of unearned life and health insurance premiums on canceled policy due to death of insured--Exceptions. If any life insurance policy or health insurance policy is canceled before its renewal date or expiration date because of the death of the insured and the premiums have been paid in advance on the policy, the insurer shall refund the unearned portion of the premiums paid beyond the end of the month in which the cancellation occurred to the named beneficiary or, if there is no named beneficiary, to the estate of the insured.

This section applies to all life insurance policies, except group life insurance policies, and to all health insurance policies in effect on July 1, 1994, or issued thereafter.

Source: SL 1994, ch 372, § 4; SL 2010, ch 244, § 2.



§ 58-33-85 Health insurers prohibited from denying enrollment of dependent child on certain grounds.

58-33-85. Health insurers prohibited from denying enrollment of dependent child on certain grounds. Any insurer subject to this chapter, including any group health plan, as defined in section 607(1) of the Employee Retirement Income Security Act of 1974, as amended to January 1, 1994, who are engaged in the business of health insurance is prohibited from denying enrollment of a dependent child under the health insurance coverage of either the child's natural, adoptive, or stepparents for any of the following reasons:

(1) The child was born out of wedlock; or

(2) The child is not claimed as a dependent on the parent's federal income tax return; or

(3) The child does not reside with the parent or in the insurer's service area.
Source: SL 1994, ch 387, § 1; SL 2001, ch 274, § 3.



§ 58-33-86 Prohibitions against a health insurer from using information pertaining to medical assistance eligibility.

58-33-86. Prohibitions against a health insurer from using information pertaining to medical assistance eligibility. Any insurer subject to this chapter who is engaged in the business of health insurance is prohibited from using information pertaining to medical assistance eligibility under Title XIX of the Social Security Act as amended to January 1, 1994, or any other state's equivalent medicaid program, as a factor in enrolling or underwriting any individual or in making payments for benefits to any individual or in making payments for benefits on behalf of a covered individual.

Source: SL 1994, ch 387, § 2.



§ 58-33-87 Payments of health insurance benefits for medical assistance recipients.

58-33-87. Payments of health insurance benefits for medical assistance recipients. Any insurer subject to this chapter who is engaged in the business of health insurance shall provide that payment for benefits with respect to any participant who receives benefits from the Department of Social Services medical assistance program under Title XIX of the Social Security Act as amended to January 1, 1994, shall be made in accordance with the assignment of rights for medical support as required by § 28-6-7.1 without additional restrictions or requirements as compared with any other agent or assignee of any other individual so covered by the insurer.

Source: SL 1994, ch 387, § 3.



§ 58-33-88 Health insurance for dependent child through noncustodial parent's insurer.

58-33-88. Health insurance for dependent child through noncustodial parent's insurer. Any insurer subject to this chapter who is engaged in the business of health insurance is required in any case in which a dependent child has health insurance coverage through the insurer of the noncustodial parent to provide all information to the custodial parent as may be necessary for the child to obtain benefits provided by such coverage. The insurer shall accept and make direct payment on claims submitted by either the custodial parent, a provider who has received authorization from the custodial parent, or by the Department of Social Services if there is a valid order in effect for medical support for covered services rendered to a dependent child without approval or authorization of the noncustodial parent.

Source: SL 1994, ch 387, § 4.



§ 58-33-89 Reporting regulatory activities and complaint handling.

58-33-89. Reporting regulatory activities and complaint handling. The Division of Insurance shall regularly report to the National Association of Insurance Commissioners regarding its regulatory activities and its complaint handling. The reports shall include information on all disciplinary actions taken and all consumer complaints received. In the reports the division shall, to the extent reasonably possible, use accepted National Association of Insurance Commissioners databases. The report may not be considered a public record open to inspection pursuant to § 1-27-1.

Source: SL 1995, ch 292, § 1.



§ 58-33-90 Sale of securities by unregistered insurance producer prohibited.

58-33-90. Sale of securities by unregistered insurance producer prohibited. No insurance producer may offer or sell any security in this state unless the insurance producer is properly registered or exempt from registration pursuant to chapter 47-31B.

Source: SL 2001, ch 287, § 1; SL 2004, ch 278, § 67.



§ 58-33-91 Sale of unregistered securities by insurance producer prohibited.

58-33-91. Sale of unregistered securities by insurance producer prohibited. No insurance producer may offer or sell any security in this state unless the security is registered or exempt from registration pursuant to chapter 47-31B.

Source: SL 2001, ch 287, § 2; SL 2004, ch 278, § 68.



§ 58-33-92 Sale of unregistered business opportunity by insurance producer prohibited.

58-33-92. Sale of unregistered business opportunity by insurance producer prohibited. No insurance producer may offer or sell any business opportunity in this state unless the business opportunity is registered or exempt from registration under chapter 37-25A.

Source: SL 2001, ch 287, § 3.



§ 58-33-93 Definitions relating to multiple employer welfare arrangements.

58-33-93. Definitions relating to multiple employer welfare arrangements. Terms used in §§ 58-33-93 to 58-33-116, inclusive, mean:

(1) "Admitted insurer," an insurer licensed to do an insurance business in this state including an entity authorized pursuant to § 58-18-88, a health maintenance organization or nonprofit hospital, or medical service corporation under the laws of this state;

(2) "Arrangement," a fund, trust, plan, program, or other mechanism by which a person provides, or attempts to provide, health care benefits;

(3) "Employee leasing arrangement," a labor leasing, staff leasing, employee leasing, professional employer organization, contract labor, extended employee staffing or supply, or other arrangement, under contract or otherwise, whereby one business or entity represents that it leases or provides its workers to another business or entity;

(4) "Employee welfare benefit plan" or "health benefit plan," a plan, fund, or program which is or was established or maintained by an employer or by an employee organization, or by both, to the extent that the plan, fund, or program is or was established or maintained for the purpose of providing for its participants or their beneficiaries, through the purchase of insurance or otherwise, medical, surgical or hospital care or benefits, or benefits in the event of sickness, accident, disability, death, or unemployment;

(5) "Fully insured," for the health care benefits or coverage provided or offered by or through a health benefit plan or arrangement:

(a) An admitted insurer is directly obligated by contract to each participant to provide all of the coverage under the plan or arrangement; and

(b) The liability and responsibility of the admitted insurer to provide covered services or for payment of benefits is not contingent, and is directly to the individual employee, member, or dependent;

(6) "Licensee," a person that is, or that is required to be, licensed or registered under the laws of this state as a producer, third party administrator, insurer, or preferred provider organization;

(7) "MEWA," multiple employer welfare arrangement;

(8) "MEWA contact," the individual or position designated by the division to be the MEWA contact as identified on the division web site;

(9) "Nonadmitted insurer," an insurer not licensed to do insurance business in this state;

(10) "Preferred provider organization," an entity that engages in the business of offering a network of health care providers, whether or not on a risk basis, to employers, insurers, or any other person who provides a health benefit plan including a managed care contractor registered or required to be registered pursuant to § 58-17F-16;

(11) "Producer," a person required to be licensed pursuant to chapter 58-30 of this state to sell, solicit, or negotiate insurance;

(12) "Professional employer organization," an arrangement, under contract or otherwise, whereby one business or entity represents that it co-employs or leases workers to another business or entity for an ongoing and extended, rather than a temporary or project-specific, relationship;

(13) "Third party administrator" or "administrator," has the meaning provided in chapter 58-29D. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 2007, ch 292, § 1; SL 2011, ch 219, § 99.



§ 58-33-94 Acts constituting transaction of insurance business in or from state.

58-33-94. Acts constituting transaction of insurance business in or from state. For purposes of §§ 58-33-93 to 58-33-116, inclusive, any of the following acts in this state effected by mail or otherwise by a nonadmitted insurer or by any person acting with the actual or apparent authority of the insurer, on behalf of the insurer, constitutes the transaction of an insurance business in or from this state:

(1) The making of or proposing to make, as an insurer, an insurance contract;

(2) The making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety;

(3) The taking or receiving of an application for insurance;

(4) The receiving or collection of any premium, commission, membership fees, assessments, dues, or other consideration for insurance or any part thereof;

(5) The issuance or delivery in this state of contracts of insurance to residents of this state or to persons authorized to do business in this state;

(6) The solicitation, negotiation, procurement, or effectuation of insurance or renewals thereof;

(7) The dissemination of information as to coverage or rates, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, the fixing of rates or investigation or adjustment of claims or losses or the transaction of matters subsequent to effectuation of the contract and arising out of it, or any other manner of representing or assisting a person or insurer in the transaction of risks with respect to properties, risks, or exposures located or to be performed in this state;

(8) The transaction of any kind of insurance business specifically recognized as transacting an insurance business within the meaning of the statutes relating to insurance;

(9) The offering of insurance; or

(10) Offering an agreement or contract which purports to alter, amend or void coverage of an insurance contract.

No provision of this section prohibits employees, officers, directors, or partners of a commercial insured from acting in the capacity of an insurance manager or buyer in placing insurance on behalf of the employer, if the person's compensation is not based on buying insurance. The venue of an act committed by mail is at the point where the matter transmitted by mail is delivered or issued for delivery or takes effect.

Source: SL 2007, ch 292, § 2.



§ 58-33-95 Transacting of insurance defined.

58-33-95. Transacting of insurance defined. For the purposes of §§ 58-33-93 to 58-33-116, inclusive, the term, transacting of insurance, includes:

(1) Issuing a stop loss policy covering an employer located in this state. Stop loss policy coverage of an employer for claims incurred under the employer's self-funded health benefit plan is insurance, not reinsurance, regardless of whether the contract is described by the insurer as reinsurance;

(2) Issuing a stop loss policy to a trust or trustee, whether the trust or trustee is located in this state or otherwise, with an employer located in this state directly or indirectly the beneficiary of the trust;

(3) Agreeing to loan or advance funds to pay claims incurred under an employer's self-funded health benefit plan if the availability of funds to advance is significantly dependent on payment of contributions and the claims experience of two or more employers who have entered into similar loan or advance agreements; or

(4) Engaging in a risk distribution arrangement providing for compensation of loss through the provision of services, including an arrangement established through marketing or representations to consumers, without specification in a contract.
Source: SL 2007, ch 292, § 3.



§ 58-33-96 Unauthorized health insurance defined.

58-33-96. Unauthorized health insurance defined. For the purposes of §§ 58-33-93 to 58-33-116, inclusive, the term, unauthorized health insurance, means health insurance offered by a nonadmitted insurer except to the extent the laws of this state allow the coverage to be offered by a nonadmitted insurer licensed in another state through an employer or group located out of state; and includes health care benefits or coverage offered by a professional employer organization or an employee leasing arrangement that is not:

(1) Fully insured by an admitted insurer; or

(2) Licensed or otherwise authorized under the laws of this state to offer a self-funded health benefit plan.
Source: SL 2007, ch 292, § 4.



§ 58-33-97 Exclusions from unauthorized health insurance.

58-33-97. Exclusions from unauthorized health insurance. Unauthorized health insurance does not include:

(1) Health care benefits or coverage under an employee welfare benefit plan of the employees of two or more employers (including one or more self-employed individuals), that is established or maintained under or pursuant to a collective bargaining agreement under the criteria provided under 29 CFR 2510.3-40 as of January 1, 2007;

(2) Health care benefits or coverage under an employee welfare benefit plan established or maintained by a rural electric cooperative or a rural telephone cooperative as defined under 29 U.S.C. § 1002(40)(B) as of January 1, 2007;

(3) Health care benefits or coverage under an employee welfare benefit plan of the employees of two or more employers but only if the employers are within the same control group so the plan is deemed to be a single employer plan under 29 U.S.C. § 1002(40)(B) as of January 1, 2007; or

(4) Health care benefits or coverage under a church plan as defined under 29 U.S.C § 1002(33) as of January 1, 2007.
Source: SL 2007, ch 292, § 5.



§ 58-33-98 Notification of division required concerning unauthorized health insurance product--Review of division website--Stop loss insurers.

58-33-98. Notification of division required concerning unauthorized health insurance product--Review of division website--Stop loss insurers. A licensee shall notify the division MEWA contact if the licensee knows a product is, or is about to be, offered to the public in this state, and the licensee, based on the information known to the licensee, reasonably should know the product is unauthorized health insurance. A licensee meets the requirements of this section if that licensee reviews the division's website of admitted health insurers and either does not notify the division's MEWA contact if that insurer is listed as an admitted insurer or notifies the division's MEWA contact if that insurer is not listed as an admitted insurer. For the purposes of this section an insurer does not include a stop loss insurer but a stop loss insurer is a licensee under this section. Knowledge of a producer regarding an unrelated unauthorized health insurance arrangement is not imputed to licensed insurers represented by that producer. Circumstances where a licensee knows that a product is, or is about to be, offered to the public in this state, include if the licensee knows that any person is:

(1) Recruiting producers to solicit or offer, or is soliciting or offering, a health benefit plan generally to the public in this state; or

(2) Seeking an administrator for, or is administering a health benefit plan that is intended to be offered generally to the public in this state.

A licensee complies with this section if the licensee notifies the division within thirty days or a period reasonable under the circumstances, whichever is later.

Source: SL 2007, ch 292, § 6.



§ 58-33-99 Circumstances in which licensee should know product is unauthorized health insurance.

58-33-99. Circumstances in which licensee should know product is unauthorized health insurance. Circumstances where a licensee reasonably should know that a product is unauthorized health insurance include the following:

(1) The licensee knows that the product is represented to be a self-funded plan and that it is offered widely to the multiple employers or generally to individuals;

(2) The licensee knows that the product is a professional employer organization self-funded plan and that it is offered widely to multiple client employers; or

(3) The licensee knows that the plan is represented to be a self-funded plan established or maintained pursuant to a collective bargaining agreement and that the plan is offered widely to multiple employers, or generally to individuals, or both, through agents who are compensated on a commission or similar basis.

A licensee may provide other evidence to the division to indicate that the licensee did not reasonably know that a product is unauthorized. In making its determination regarding whether a licensee should have known the product is unauthorized and the appropriateness of any penalty for failing to notify the division of such a product, the division shall consider the prior experience and the existence or lack of training of that licensee.

Source: SL 2007, ch 292, § 7.



§ 58-33-100 Confidentiality of notifications--Use of information in legal and regulatory actions.

58-33-100. Confidentiality of notifications--Use of information in legal and regulatory actions. Any notification made pursuant to § 58-33-98 is confidential and privileged from disclosure in response to a subpoena or otherwise, and is not subject to discovery or admissible in evidence in any private action. Nothing in §§ 58-33-93 to 58-33-116, inclusive, limits the director's authority to use a report filed or information provided pursuant to §§ 58-33-93 to 58-33-116, inclusive, in the furtherance of any legal or regulatory action that the director, in the director's sole discretion, determines to be necessary to further the purposes of §§ 58-33-93 to 58-33-116, inclusive.

Source: SL 2007, ch 292, § 8.



§ 58-33-101 Disclosure of information to agencies of other states or federal government--Conditions--Immunity from civil liability.

58-33-101. Disclosure of information to agencies of other states or federal government--Conditions--Immunity from civil liability. Nothing in §§ 58-33-93 to 58-33-116, inclusive, prevents the director from disclosing the contents of a report or notification filed under this section to the insurance division of any other state or agency of the federal government at any time, or any other regulatory or law enforcement agency if the agency or office receiving the report or matters relating thereto agrees to hold it confidential and in a manner consistent with §§ 58-33-93 to 58-33-116, inclusive. A report filed or notification provided under §§ 58-33-93 to 58-33-116, inclusive, is confidential and privileged from disclosure in response to a subpoena or otherwise except to the extent the director determines disclosure is appropriate to accomplish a regulatory purpose. There is no civil liability imposed on and no cause of action arises from a person's furnishing information pursuant to §§ 58-33-93 to 58-33-116, inclusive, concerning suspected, anticipated, or completed acts, if the information is provided to or received from:

(1) The director or the director's employees, agents, or representatives;

(2) Federal, state, or local law enforcement or regulatory officials or their employees, agents, or representatives;

(3) A person involved in the prevention and detection of fraudulent insurance acts or that person's agents, employees, or representatives; or

(4) The NAIC or its employees, agents, or representatives.
Source: SL 2007, ch 292, § 9.



§ 58-33-102 Due diligence investigation required of insurance producer before offering health benefit plan.

58-33-102. Due diligence investigation required of insurance producer before offering health benefit plan. An insurance producer, prior to engaging in or assisting any person to engage in offering a health benefit plan to an employer or person located in this state, shall carry out appropriate due diligence to establish that the health benefit plan is not unauthorized health insurance, including those measures reasonably appropriate to establish:

(1) For any insurance coverage that is represented as issued relating to the health benefit plan:

(a) The insurer issued the policy;

(b) The coverage is as represented;

(c) The insurer is an admitted insurer in this state; and

(d) The policy has been filed with, and approved by, the division or is exempt from filing requirements;

(2) For any health benefit plan that is represented as established or maintained pursuant to a collective bargaining agreement, the health benefit plan is established or maintained under or pursuant to a collective bargaining agreement under the criteria provided under 29 CFR 2510.3-40 as of January 1, 2007;

(3) For any health benefit plan that is represented as established or maintained by an employee leasing arrangement or professional employer organization, the health benefit plan is fully insured; or

(4) For any health benefit plan that is represented as established by a single employer, the health benefit plan is covering solely employees and their dependents, and the employer controls and directs the work of the employee.
Source: SL 2007, ch 292, § 10.



§ 58-33-103 Due diligence investigation required of insurance producer before submitting stop loss policy application for health benefit plan.

58-33-103. Due diligence investigation required of insurance producer before submitting stop loss policy application for health benefit plan. An insurance producer, prior to submitting an application for a stop loss policy to an insurer for a health benefit plan offered to employees, employee dependents, or a person located in this state, shall carry out appropriate due diligence to establish that the health benefit plan is not unauthorized health insurance, including measures reasonably appropriate to establish:

(1) For any health benefit plan that is represented as established or maintained pursuant to a collective bargaining agreement, the health benefit plan is established or maintained under or pursuant to a collective bargaining agreement under the criteria provided under 29 CFR 2510.3-40 as of January 1, 2007;

(2) The health benefit plan that is not offered by an employee leasing arrangement or professional employer organization to client employers; or

(3) For any health benefit plan that is represented as established by a single employer, that the health benefit plan is covering solely employees, and dependents of employees, of the employer and the employer controls and directs the work of the employee.
Source: SL 2007, ch 292, § 11.



§ 58-33-104 Due diligence investigation required of third party administrator before entering into any administrative contract for health benefit plan.

58-33-104. Due diligence investigation required of third party administrator before entering into any administrative contract for health benefit plan. A third party administrator, prior to entering into any administrative contract for a health benefit plan, and prior to assisting any person with administration of a health benefit plan, covering employees of an employer or a person located in this state, shall carry out appropriate due diligence to establish that the health benefit plan is not unauthorized health insurance, including those measures reasonably appropriate to establish:

(1) Through initial inquiry, contract provisions and measures to monitor and enforce compliance with the contract provisions, that for any insurance coverage that is represented as issued relating to the health benefit plan:

(a) The insurer issued the policy;

(b) The coverage is as represented;

(c) The insurer is an admitted insurer in this state; and

(d) The policy has been filed with, and approved by, the division or is exempt from filing requirements;

(2) For any health benefit plan that is represented as established or maintained pursuant to a collective bargaining agreement, the health benefit plan is established or maintained under or pursuant to a collective bargaining agreement under the criteria provided under 29 CFR 2510.3-40 as of January 1, 2007;

(3) For any health benefit plan that is represented as established or maintained by an employee leasing arrangement or professional employer organization, the health benefit plan is fully insured; or

(4) For any health benefit plan that is represented as established by a single employer, that the health benefit plan is covering solely employees and their dependents, and the employer controls and directs the work of the employee.
Source: SL 2007, ch 292, § 12.



§ 58-33-105 Due diligence investigation required of insurer before issuing stop loss policy for health benefit plan.

58-33-105. Due diligence investigation required of insurer before issuing stop loss policy for health benefit plan. An insurer, prior to issuing a stop loss policy for a health benefit plan covering employees, employee dependents, or individuals located in this state, shall carry out appropriate due diligence to establish that the health benefit plan is not unauthorized health insurance, including those measures reasonably appropriate to establish:

(1) For any health benefit plan that is represented as established or maintained pursuant to a collective bargaining agreement, the health benefit plan is established or maintained under or pursuant to a collective bargaining agreement under the criteria provided under 29 CFR 2510.3-40 as of January 1, 2007;

(2) The health benefit plan is not offered by an employee leasing arrangement or professional employer organization to client employers; or

(3) For any health benefit plan that is represented as established by a single employer, the health benefit plan is covering solely employees, and dependents of employees, of the employer and the employer controls and directs the work of the employee.
Source: SL 2007, ch 292, § 13.



§ 58-33-106 Requirements for engaging in transacting of insurance by issuing stop loss policy.

58-33-106. Requirements for engaging in transacting of insurance by issuing stop loss policy. No insurer may engage in the transacting of insurance by issuing a stop loss policy unless the insurer is an admitted insurer in this state and the stop loss policy form has been filed and approved by the division, unless the form is exempt by law from filing. The transacting of insurance includes:

(1) Issuing a stop loss policy covering an employer located in this state. Coverage of an employer for claims incurred under the employer's self-funded health benefit plan with a stop loss policy is insurance, not reinsurance, regardless of whether the contract is described by the insurer as reinsurance; or

(2) Issuing a stop loss policy to a trust or trustee, whether the trust or trustee is located in this state or otherwise, if an employer located in this state is directly or indirectly the beneficiary of the trust.
Source: SL 2007, ch 292, § 14.



§ 58-33-107 Written disclosures required before issuing contract for stop loss policy.

58-33-107. Written disclosures required before issuing contract for stop loss policy. No insurer may engage in the transacting of insurance in this state by issuing a stop loss policy unless, prior to issuing a contract for the stop loss policy, the insurer discloses clearly and conspicuously to the employer, in writing the following:

(1) The employer is not covered for claims below the stop loss attachment point;

(2) A description of the attachment point, including the specific and aggregate attachment points; and

(3) The insurer provides no other coverage of the employer's retention.
Source: SL 2007, ch 292, § 15.



§ 58-33-108 Due diligence investigation required of preferred provider organization before contracting with offeror or provider of health benefit plan.

58-33-108. Due diligence investigation required of preferred provider organization before contracting with offeror or provider of health benefit plan. A preferred provider organization, prior to entering into any contract with a person offering or providing a health benefit plan in this state, shall carry out appropriate due diligence to establish that the health benefit plan is not unauthorized health insurance, including those measures reasonably appropriate to establish:

(1) Through initial inquiry, contract provisions, and measures to monitor and enforce compliance with the contract provisions, that for any insurance coverage that is represented as issued relating to the health benefit plan:

(a) The insurer issued the policy;

(b) The coverage is as represented;

(c) The insurer is an admitted insurer in this state; and

(d) The policy has been filed with and approved by the division or is exempt from filing requirements;

(2) For any health benefit plan that is represented as established or maintained pursuant to a collective bargaining agreement, the health benefit plan is established or maintained under or pursuant to a collective bargaining agreement under the criteria provided under 29 CFR 2510.3-40 as of January 1, 2007;

(3) For any health benefit plan that is represented as established or maintained by an employee leasing arrangement or professional employer organization, the health benefit plan is fully insured; or

(4) For any health benefit plan that is represented as established by a single employer, the health benefit plan is covering solely employees, and dependents of employees, of the employer and the employer controls and directs the work of the employee.
Source: SL 2007, ch 292, § 16.



§ 58-33-109 Defenses available to person who acts according to written advice of MEWA contact.

58-33-109. Defenses available to person who acts according to written advice of MEWA contact. A licensee or other person who acts according to the written advice of the MEWA contact has a defense to any violation of §§ 58-33-103 to 58-33-108, inclusive, if the information provided by the licensee or other person to the MEWA contact, to the extent material to the MEWA contact's advice, is accurate and complete.

For the purpose of §§ 58-33-93 to 58-33-116, inclusive, the division's published list of admitted insurers on its web site is deemed to be accurate. A licensee or other person has a defense to any allegation that a listed insurer is not an admitted insurer. Nothing in §§ 58-33-93 to 58-33-116, inclusive, requires a licensee or other person to notify the division of an unauthorized product or insurer if that licensee or person has reviewed the division's website and the unauthorized insurer is listed as an admitted insurer.

Source: SL 2007, ch 292, § 17.



§ 58-33-110 Circumstances mitigating violation of §§ 58-33-102 to 58-33-108.

58-33-110. Circumstances mitigating violation of §§ 58-33-102 to 58-33-108. Any violation of §§ 58-33-102 to 58-33-108, inclusive, is mitigated, and the division shall reduce or eliminate any sanction otherwise applicable, if a licensee or other person demonstrates all of the following:

(1) The licensee or other person maintained supervisory procedures and controls that complied with § 58-33-112;

(2) The violation occurred despite the maintenance of those procedures and controls;

(3) The licensee or other person promptly reported the health benefit plan to the MEWA contact once the licensee or other person had actual knowledge that it was unauthorized health insurance; and

(4) The licensee or other person took prompt corrective action.
Source: SL 2007, ch 292, § 18.



§ 58-33-111 Due diligence not required with respect to unassisted health benefit plan where not engaged in transacting of insurance.

58-33-111. Due diligence not required with respect to unassisted health benefit plan where not engaged in transacting of insurance. Nothing in § 58-33-109 or 58-33-110 requires a producer, third party administrator, insurer, or preferred provider organization to conduct due diligence with respect to a health benefit plan that it is not assisting and with respect to which it does not engage in the transacting of insurance.

Source: SL 2007, ch 292, § 19.



§ 58-33-112 Documented supervision procedures and controls.

58-33-112. Documented supervision procedures and controls. An insurance producer, third party administrator, insurer, preferred provider organization, or an agent of the same shall establish and maintain documented supervision procedures and controls that are reasonably designed to achieve compliance with §§ 58-33-93 to 58-33-116, inclusive. The supervisory procedures shall include:

(1) Training;

(2) Internal controls;

(3) Periodic audits;

(4) Supervisory review; and

(5) Monitoring and enforcement of contractual provisions established under §§ 58-33-104 and 58-33-108.

The extent of the supervisory procedures and controls a producer is required to maintain under this section may appropriately reflect the size and complexity of the producer's operations and the scope and nature of the producer's insurance activities.

Source: SL 2007, ch 292, § 20.



§ 58-33-113 Continuing education--Summary of supervision procedures and controls.

58-33-113. Continuing education--Summary of supervision procedures and controls. An insurer providing health insurance in this state shall require its listed producers to obtain not less than one hour of continuing education every four years covering:

(1) Identification of unauthorized health insurance; and

(2) The producer's responsibilities under §§ 58-33-93 to 58-33-116, inclusive.

A third party administrator, preferred provider organization, or insurer shall include in its application for a license a brief summary of its procedures and controls required under § 58-33-112. A license or registration application may be denied if the applicant fails to demonstrate that the applicant maintains the required procedures and controls.

Source: SL 2007, ch 292, § 21.



§ 58-33-114 Suspension or revocation of registration of preferred provider organization for violation--Other action to assure future compliance.

58-33-114. Suspension or revocation of registration of preferred provider organization for violation--Other action to assure future compliance. If a preferred provider organization violates a provision of §§ 58-33-93 to 58-33-116, inclusive, the organization's registration may be suspended or revoked or other action may be taken by the director as is otherwise authorized by this title to ensure that compliance with §§ 58-33-93 to 58-33-116, inclusive, will be achieved in the future.

Source: SL 2007, ch 292, § 22.



§ 58-33-115 Inapplicability to joint powers agreements.

58-33-115. Inapplicability to joint powers agreements. Nothing in §§ 58-33-93 to 58-33-116, inclusive, applies to a joint powers agreement authorized pursuant to chapter 1-24.

Source: SL 2007, ch 292, § 23.



§ 58-33-116 Inapplicability to arrangements not issued to person in state or solicited in state.

58-33-116. Inapplicability to arrangements not issued to person in state or solicited in state. Nothing in §§ 58-33-93 to 58-33-116, inclusive, applies to an admitted insurer, nonadmitted insurer, or a MEWA if the arrangement is neither issued to a person in this state nor solicited in this state. For purposes of this section, the phrase, issued to a person, does not include providing a certificate of coverage, evidence of coverage, or other similar documents to an employee, participant, or dependent showing coverage under an employer's health benefit plan or arrangement.

Source: SL 2007, ch 292, § 24.



§ 58-33-117 Definition of terms.

58-33-117. Definition of terms. Terms in this section and §§ 58-33-118 to 58-33-130, inclusive, mean:

(1) "Active duty," full-time duty in the active military service of the United States and includes members of the reserve component (National Guard and Reserve) while serving under published orders for active duty or full-time training. The term does not include members of the reserve component who are performing active duty or active duty for training under military calls or orders specifying periods of less than thirty-one calendar days;

(2) "Armed forces of the United States," all components of the Army, Navy, Air Force, Marine Corps, and Coast Guard;

(3) "Department of Defense (DoD) personnel," all active duty service members and all civilian employees, including nonappropriated fund employees and special government employees, of the Department of Defense;

(4) "Door to door," a solicitation or sales method whereby an insurance producer proceeds randomly or selectively from household to household without prior specific appointment;

(5) "General advertisement," an advertisement having as its sole purpose the promotion of the reader's or viewer's interest in the concept of insurance, or the promotion of the insurer or the insurance producer;

(6) "Known" or "knowingly," the insurance producer or insurer had actual awareness, or in the exercise of ordinary care should have known, at the time of the act or practice complained of, that the person solicited:

(a) Is a service member; or

(b) Is a service member with a pay grade of E-4 or below;

(7) "Military installation," any federally owned, leased, or operated base, reservation, post, camp, building, or other facility to which service members are assigned for duty, including barracks, transient housing, and family quarters;

(8) "MyPay," a defense finance and accounting service internet-based system that enables service members to process certain discretionary pay transactions or provide updates to personal information data elements without using paper forms;

(9) "Service member," any active duty officer (commissioned and warrant) or enlisted member of the armed forces of the United States;

(10) "Side fund," a fund or reserve that is part of or otherwise attached to a life insurance policy (excluding individually issued annuities) by rider, endorsement or other mechanism which accumulates premium or deposits with interest or by other means. The term does not include:

(a) Accumulated value or cash value or secondary guarantees provided by a universal life policy;

(b) Cash values provided by a whole life policy which are subject to standard nonforfeiture law for life insurance; or

(c) A premium deposit fund which:

(i) Contains only premiums paid in advance which accumulate at interest;

(ii) Imposes no penalty for withdrawal;

(iii) Does not permit funding beyond future required premiums;

(iv) Is not marketed or intended as an investment; and

(v) Does not carry a commission, either paid or calculated;

(11) "Specific appointment," a prearranged appointment agreed upon by both parties and definite as to place and time.
Source: SL 2008, ch 272, § 1.



§ 58-33-118 Solicitation or sale of life insurance or annuity to active duty service member.

58-33-118. Solicitation or sale of life insurance or annuity to active duty service member. Sections 58-33-117 to 58-33-130, inclusive, apply only to the solicitation or sale of any life insurance or annuity product by an insurer or insurance producer to an active duty service member of the armed forces of the United States.

Nothing in §§ 58-33-117 to 58-33-130, inclusive, creates a private cause of action for a violation of §§ 58-33-117 to 58-33-130, inclusive.

Source: SL 2008, ch 272, § 2.



§ 58-33-119 Certain solicitations and sales excluded.

58-33-119. Certain solicitations and sales excluded. Sections 58-33-117 to 58-33-130, inclusive, do not apply to solicitations or sales involving:

(1) Credit insurance;

(2) Group life insurance or group annuities where there is no in-person, face-to-face solicitation of individuals by an insurance producer or where the contract or certificate does not include a side fund;

(3) An application to the existing insurer that issued the existing policy or contract if a contractual change or a conversion privilege is being exercised; or, if the existing policy or contract is being replaced by the same insurer pursuant to a program filed with and approved by the commissioner; or, if a term conversion privilege is exercised among corporate affiliates;

(4) Individual stand-alone health policies, including disability income policies;

(5) Contracts offered by Servicemembers' Group Life Insurance or Veterans' Group Life Insurance;

(6) Life insurance contracts offered through or by a nonprofit military association, qualifying under Section 501 (c) (23) of the Internal Revenue Code (IRC) as of January 1, 2008, and which are not underwritten by an insurer; or

(7) Contracts used to fund:

(a) An employee pension or welfare benefit plan that is covered by the Employee Retirement and Income Security Act as of January 1, 2008;

(b) A plan described by Sections 401(a), 401(k), 403(b), 408(k) or 408(p) of the IRC, as of January 1, 2008, if established or maintained by an employer;

(c) A government or church plan defined in Section 414 of the IRC as of January 1, 2008, a government or church welfare benefit plan, or a deferred compensation plan of a state or local government or tax exempt organization under Section 457 of the IRC as of January 1, 2008;

(d) A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor;

(e) Settlements of or assumptions of liabilities associated with personal injury litigation or any dispute or claim resolution process; or

(f) Prearranged funeral contracts.
Source: SL 2008, ch 272, § 3.



§ 58-33-120 Education of members of armed forces in accordance with Department of Defense instruction permitted.

58-33-120. Education of members of armed forces in accordance with Department of Defense instruction permitted. Nothing in §§ 58-33-117 to 58-33-130, inclusive, abrogates the ability of nonprofit organizations or other organizations to educate members of the armed forces of the United States in accordance with Department of Defense DoD Instruction 1344.07--PERSONAL COMMERCIAL SOLICITATION ON DOD INSTALLATIONS as of January 1, 2008.

Source: SL 2008, ch 272, § 4.



§ 58-33-121 Certain advertisements and marketing exempt--Face-to-face meetings not exempt.

58-33-121. Certain advertisements and marketing exempt--Face-to-face meetings not exempt. For purposes of §§ 58-33-117 to 58-33-130, inclusive, general advertisements, direct mail and internet marketing does not constitute solicitation. Telephone marketing does not constitute solicitation if the caller explicitly and conspicuously discloses that the product concerned is life insurance and makes no statements that avoid a clear and unequivocal statement that life insurance is the subject matter of the solicitation. However, nothing in this section exempts an insurer or insurance producer from §§ 58-33-117 to 58-33-130, inclusive, in any in-person, face-to-face meeting established as a result of the solicitation exemptions identified in this section.

Source: SL 2008, ch 272, § 5.



§ 58-33-122 Life insurance solicitation practices on military installation considered false, misleading, deceptive, or unfair.

58-33-122. Life insurance solicitation practices on military installation considered false, misleading, deceptive, or unfair. The following acts or practices, if committed on a military installation by an insurer or insurance producer with respect to the in-person, face-to-face solicitation of life insurance, are declared to be false, misleading, deceptive, or unfair:

(1) Knowingly soliciting the purchase of any life insurance product door to door or without first establishing a specific appointment for each meeting with the prospective purchaser;

(2) Soliciting service members in a group or mass audience or in a captive audience where attendance is not voluntary;

(3) Knowingly making appointments with or soliciting service members during their normally scheduled duty hours;

(4) Making appointments with or soliciting service members in barracks, day rooms, unit areas, or transient personnel housing or other areas where the installation commander has prohibited solicitation;

(5) Soliciting the sale of life insurance without first obtaining permission from the installation commander or the commander's designee;

(6) Posting unauthorized bulletins, notices, or advertisements;

(7) Failing to present DD Form 2885, Personal Commercial Solicitation Evaluation as of January 1, 2008, to service members solicited or encouraging service members solicited not to complete or submit the form; or

(8) Knowingly accepting an application for life insurance or issuing a policy of life insurance on the life of an enlisted member of the armed forces of the United States without first obtaining for the insurer's files a completed copy of any required form which confirms that the applicant has received counseling or fulfilled any other similar requirement for the sale of life insurance established by regulations, directives, or rules of the Department of Defense or any branch of the armed forces of the United States.
Source: SL 2008, ch 272, § 6.



§ 58-33-123 Insurer practices using armed forces personnel or programs considered false, misleading, deceptive, or unfair.

58-33-123. Insurer practices using armed forces personnel or programs considered false, misleading, deceptive, or unfair. The following acts or practices, if committed on a military installation by an insurer or insurance producer, constitute corrupt practices or improper influences or inducements and are declared to be false, misleading, deceptive, or unfair:

(1) Using Department of Defense personnel, directly or indirectly, as a representative or agent in any official or business capacity with or without compensation with respect to the solicitation or sale of life insurance to service members; or

(2) Using an insurance producer to participate in any education or orientation program sponsored by the armed forces of the United States.
Source: SL 2008, ch 272, § 7.



§ 58-33-124 Additional practices using personnel, services, or programs of the armed forces or depository institutions considered false, misleading, deceptive, or unfair.

58-33-124. Additional practices using personnel, services, or programs of the armed forces or depository institutions considered false, misleading, deceptive, or unfair. The following acts or practices by an insurer or insurance producer constitute corrupt practices or improper influences or inducements and are declared to be false, misleading, deceptive, or unfair:

(1) Submitting, processing, or assisting in the submission or processing of any allotment form or similar device used by the armed forces of the United States to direct a service member's pay to a third party for the purchase of life insurance. The foregoing includes using or assisting in using a service member's MyPay account or other similar internet or electronic medium for such purposes. This subdivision does not prohibit assisting a service member by providing insurer or premium information necessary to complete any allotment form;

(2) Knowingly receiving funds from a service member for the payment of premium from a depository institution with which the service member has no formal banking relationship. For purposes of this section, a formal banking relationship is established when the depository institution:

(a) Provides the service member a deposit agreement and periodic statements and makes the disclosures required by the Truth in Savings Act, 12 U.S.C. § 4301 et seq., as of January 1, 2008, and the regulations promulgated thereunder as of January 1, 2008; and

(b) Permits the service member to make deposits and withdrawals unrelated to the payment or processing of insurance premiums;

(3) Employing any device or method or entering into any agreement whereby funds received from a service member by allotment for the payment of insurance premiums are identified on the service member's leave and earnings statement or equivalent or successor form as, savings, or, checking, and where the service member has no formal banking relationship;

(4) Entering into any agreement with a depository institution for the purpose of receiving funds from a service member whereby the depository institution, with or without compensation, agrees to accept direct deposits from a service member with whom it has no formal banking relationship;

(5) Using Department of Defense personnel, directly or indirectly, as a representative or agent in any official or unofficial capacity with or without compensation with respect to the solicitation or sale of life insurance to service members who are junior in rank or grade, or to the family members of such personnel;

(6) Offering or giving anything of value, directly or indirectly, to Department of Defense personnel to procure their assistance in encouraging, assisting or facilitating the solicitation or sale of life insurance to another service member;

(7) Knowingly offering or giving anything of value to a service member with a pay grade of E-4 or below for his or her attendance to any event where an application for life insurance is solicited; or

(8) Advising a service member with a pay grade of E-4 or below to change his or her income tax withholding or state of legal residence for the sole purpose of increasing disposable income to purchase life insurance.
Source: SL 2008, ch 272, § 8.



§ 58-33-125 Misleading as to endorsement, sponsorship, or recommendation by armed forces or government agency considered false, misleading, deceptive, or unfair.

58-33-125. Misleading as to endorsement, sponsorship, or recommendation by armed forces or government agency considered false, misleading, deceptive, or unfair. The following acts or practices by an insurer or insurance producer are declared to be false, misleading, deceptive, or unfair:

(1) Making any representation, or using any device, title, descriptive name or identifier that has the tendency or capacity to confuse or mislead a service member into believing that the insurer, insurance producer or product offered is affiliated, connected or associated with, endorsed, sponsored, sanctioned or recommended by the United States government, the armed forces of the United States, or any state or federal agency or government entity. Examples of prohibited insurance producer titles include Battalion Insurance Counselor, Unit Insurance Advisor, Servicemen's Group Life Insurance Conversion Consultant, or Veteran's Benefits Counselor. Nothing in this subdivision prohibits a person from using a professional designation awarded after the successful completion of a course of instruction in the business of insurance by an accredited institution of higher learning. Such designations include Chartered Life Underwriter, Chartered Financial Consultant, Certified Financial Planner, Master of Science In Financial Services, or Masters of Science Financial Planning; or

(2) Soliciting the purchase of any life insurance product through the use of or in conjunction with any third party organization that promotes the welfare of or assists members of the armed forces of the United States in a manner that has the tendency or capacity to confuse or mislead a service member into believing that either the insurer, insurance producer, or insurance product is affiliated, connected, or associated with, or endorsed, sponsored, sanctioned, or recommended by the United States government or the armed forces of the United States.
Source: SL 2008, ch 272, § 9.



§ 58-33-126 Using the credited interest rate as net return or misrepresenting mortality costs considered false, misleading, deceptive, or unfair.

58-33-126. Using the credited interest rate as net return or misrepresenting mortality costs considered false, misleading, deceptive, or unfair. The following acts or practices by an insurer or insurance producer are declared to be false, misleading, deceptive, or unfair:

(1) Using or describing the credited interest rate on a life insurance policy in a manner that implies that the credited interest rate is a net return on premium paid; or

(2) Excluding individually issued annuities, misrepresenting the mortality costs of a life insurance product, including, stating, or implying that the product costs nothing or is free.
Source: SL 2008, ch 272, § 10.



§ 58-33-127 Practices regarding Servicemembers' Group Life Insurance or Veterans' Group Life Insurance considered false, misleading, deceptive, or unfair.

58-33-127. Practices regarding Servicemembers' Group Life Insurance or Veterans' Group Life Insurance considered false, misleading, deceptive, or unfair. The following acts or practices by an insurer or insurance producer regarding Servicemembers' Group Life Insurance (SGLI) or Veterans' Group Life Insurance (VGLI) are declared to be false, misleading, deceptive, or unfair:

(1) Making any representation regarding the availability, suitability, amount, cost, exclusions, or limitations to coverage provided to a service member or dependents by SGLI or VGLI, which is false, misleading, or deceptive;

(2) Making any representation regarding conversion requirements, including the costs of coverage, or exclusions or limitations to coverage of SGLI or VGLI to private insurers which is false, misleading or deceptive; or

(3) Suggesting, recommending, or encouraging a service member to cancel or terminate his or her SGLI policy or issuing a life insurance policy which replaces an existing SGLI policy unless the replacement takes effect upon or after the service member's separation from the United States Armed Forces.
Source: SL 2008, ch 272, § 11.



§ 58-33-128 Certain disclosure practices considered false, misleading, deceptive, or unfair.

58-33-128. Certain disclosure practices considered false, misleading, deceptive, or unfair. The following acts or practices by an insurer and or insurance producer regarding disclosure are declared to be false, misleading, deceptive, or unfair:

(1) Deploying, using, or contracting for any lead-generating materials designed exclusively for use with service members that do not clearly and conspicuously disclose that the recipient will be contacted by an insurance producer, if that is the case, for the purpose of soliciting the purchase of life insurance;

(2) Failing to disclose that a solicitation for the sale of life insurance will be made when establishing a specific appointment for an in-person, face-to-face meeting with a prospective purchaser;

(3) Excluding individually issued annuities, failing to clearly and conspicuously disclose the fact that the product being sold is life insurance;

(4) Failing to make, at the time of sale or offer to an individual known to be a service member, the written disclosures required by section 10 of the Military Personnel Financial Services Protection Act, Pub. L. No. 109-290, as of January 1, 2008; or

(5) Excluding individually issued annuities, if the sale is conducted in-person face-to-face with an individual known to be a service member, failing to provide the applicant at the time the application is taken:

(a) An explanation of any free look period with instructions on how to cancel if a policy is issued; and

(b) Either a copy of the application or a written disclosure. The copy of the application or the written disclosure shall clearly and concisely set out the type of life insurance, the death benefit applied for and its expected first year cost. A basic illustration that meets the requirements as adopted by rule pursuant to § 58-33-5.1 is sufficient to meet this requirement for a written disclosure.
Source: SL 2008, ch 272, § 12.



§ 58-33-129 Certain additional life insurance sales practices considered false, misleading, deceptive, or unfair.

58-33-129. Certain additional life insurance sales practices considered false, misleading, deceptive, or unfair. The following acts or practices by an insurer or insurance producer with respect to the sale of certain life insurance products are declared to be false, misleading, deceptive, or unfair:

(1) Excluding individually issued annuities, recommending the purchase of any life insurance product which includes a side fund to a service member in pay grades E-4 and below unless the insurer has reasonable grounds for believing that the life insurance death benefit, standing alone, is suitable;

(2) Offering for sale or selling a life insurance product which includes a side fund to a service member in pay grades E-4 and below who is currently enrolled in Servicemembers' Group Life Insurance (SGLI), is presumed unsuitable unless, after the completion of a needs assessment, the insurer demonstrates that the applicant's SGLI death benefit, together with any other military survivor benefits, savings and investments, survivor income, and other life insurance are insufficient to meet the applicant's insurable needs for life insurance;

For the purposes of this subdivision, insurable needs, are the risks associated with premature death taking into consideration the financial obligations and immediate and future cash needs of the applicant's estate and survivors or dependents.

For the purposes of this subdivision, other military survivor benefits, include the death gratuity, funeral reimbursement, transition assistance, survivor and dependents' educational assistance, dependency and indemnity compensation, federal TRICARE health care benefits, survivor housing benefits and allowances, federal income tax forgiveness, and social security survivor benefits; or

(3) Excluding individually issued annuities, offering for sale or selling any life insurance contract which includes a side fund:

(a) Unless interest credited accrues from the date of deposit to the date of withdrawal and permits withdrawals without limit or penalty;

(b) Unless the applicant has been provided with a schedule of effective rates of return based upon cash flows of the combined product. For this disclosure, the effective rate of return shall consider all premiums and cash contributions made by the policyholder and all cash accumulations and cash surrender values available to the policyholder in addition to life insurance coverage. This schedule shall be provided for at least each policy year from one to ten and for every fifth policy year thereafter ending at age one hundred, policy maturity, or final expiration; and

(c) Which by default diverts or transfers funds accumulated in the side fund to pay, reduce or offset any premiums due;

(4) Excluding individually issued annuities, offering for sale or selling any life insurance contract which after considering all policy benefits, including endowment, return of premium, or persistency, does not comply with standard nonforfeiture law for life insurance; or

(5) Selling any life insurance product to a person known to be a service member that excludes coverage if the insured's death is related to war, declared or undeclared, or any act related to military service except for an accidental death coverage, which may be excluded.
Source: SL 2008, ch 272, § 13.



§ 58-33-130 Promulgation of rules.

58-33-130. Promulgation of rules. The director may, by rules promulgated pursuant to chapter 1-26, adopt:

(1) Revisions of the Internal Revenue Code and the regulations promulgated pursuant thereto which are in substantial compliance with the intent of subdivisions 58-33-119(6) and (7);

(2) Revisions of the Employee Retirement and Income Security Act which are in substantial compliance with the intent of subdivision 58-33-119(7);

(3) Revisions or replacement forms or instructions from the Department of Defense which are in substantial compliance with the intent of §§ 58-33-120 and 58-33-122; and

(4) Revisions of the Military Personnel Financial Services Protection Act which are in substantial compliance with the intent of subdivision 58-33-128(4).
Source: SL 2008, ch 272, § 14.



§ 58-33-131 Employer insurance assistance program defined.

58-33-131. Employer insurance assistance program defined. For purposes of §§ 58-33-132 to 58-33-134, inclusive, the term, employer insurance assistance program, means a service, which is directly related to insurance purchased by an employer, that enhances that employer's ability to purchase insurance or assists in the administration of any insurance purchased by the employer.

Source: SL 2009, ch 270, § 1.



§ 58-33-132 Construction with statutes regarding rebates, discounts, and special advantages.

58-33-132. Construction with statutes regarding rebates, discounts, and special advantages. Nothing in § 58-33-14 or 58-33-24 may be construed to prohibit the offering of an employer insurance assistance program by an insurance agent or an insurer to an employer if the employer insurance assistance program complies with §§ 58-33-133 and 58-33-134.

Source: SL 2009, ch 270, § 2.



§ 58-33-133 Employer insurance assistance program offerings to be in writing--Certain monetary payments prohibited.

58-33-133. Employer insurance assistance program offerings to be in writing--Certain monetary payments prohibited. No employer insurance assistance program may be offered by an agent unless the program is specified in writing to the employer. The employer assistance program may not consist of any monetary payments made to the employer or made on behalf of the employer for the purchase of insurance or any other goods or services.

Source: SL 2009, ch 270, § 3.



§ 58-33-134 Promulgation of rules for employer insurance assistance programs.

58-33-134. Promulgation of rules for employer insurance assistance programs. The director may promulgate rules pursuant to chapter 1-26 to establish standards for employer insurance assistance programs consistent with the provisions of §§ 58-33-131 to 58-33-133, inclusive. The rules shall be limited to:

(1) Definition of terms;

(2) Employer insurance assistance program content and marketing; and

(3) Exceptions.
Source: SL 2009, ch 270, § 4.






Chapter 33A - Standards For Advertisement, Solicitation, And Sale Of Life And Health Insurance

§ 58-33A-1 Applicability of chapter.

58-33A-1. Applicability of chapter. This chapter applies to all individual and group health policies which are solicited or sold in this state that are subject to chapters 58-15, 58-16, 58-17, 58-18, 58-18B, 58-37A, 58-38, 58-39, 58-40, and 58-41. However, this chapter does not apply to insurance policies and subscriber contracts subject to the medicare supplement requirements. Except for the exemptions specified in this section, this chapter applies to any solicitation, negotiation, or effectuation of life insurance occurring within this state. This chapter applies to any issuer of life insurance contracts including fraternal benefit societies. This chapter does not apply to:

(1) Group annuities;

(2) Credit life insurance;

(3) Group life insurance (except for disclosures relating to preneed funeral contracts or prearrangements as provided by this chapter. These disclosure requirements extend to the issuance or delivery of certificates as well as to the master policy);

(4) Life insurance policies issued in connection with pension and welfare plans as defined by and which are subject to the federal Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. Section 1001 et seq. as amended to January 1, 1999; or

(5) Variable life insurance under which the amount or duration of the life insurance varies according to the investment experience of a separate account.
Source: SL 1999, ch 240, § 1; SL 2000, ch 251, § 2; SL 2012, ch 250, § 19.



§ 58-33A-2 Purpose of chapter.

58-33A-2. Purpose of chapter. The purpose of this chapter is to establish guidelines and permissible and impermissible standards of conduct in the solicitation of and advertising of life and health insurance in a manner which:

(1) Prevents unfair, deceptive, and misleading advertising;

(2) Is conducive to accurate presentation and description to the insurance-buying public through the advertising media and material used by insurance producers and companies;

(3) Provides for the full disclosure of the benefits, limitations, and exclusions of policies sold;

(4) Sets forth minimum standards and guidelines to assure a full and truthful disclosure to the public of all material and relevant information in the advertising of life insurance policies and annuity contracts;

(5) Requires insurers to deliver to purchasers of life insurance information which will improve the buyer's ability to select the most appropriate plan of life insurance for the buyer's needs;

(6) Improves the buyer's understanding of the basic features of the policy which has been purchased or which is under consideration;

(7) Improves the ability of the buyer to evaluate the relative costs of similar plans of life insurance;

(8) Provides reasonable standardization and simplification of terms and coverages of health insurance policies and subscriber contracts of nonprofit hospital, medical, and dental service associations to facilitate public understanding and comparison;

(9) Eliminates provisions contained in health insurance policies and subscriber contracts of nonprofit hospital, medical, and dental service associations which may be misleading or unreasonably confusing in connection either with the purchase of such coverages or with the settlement of claims; and

(10) Provides for full disclosure in the sale of life or health coverages.
Source: SL 1999, ch 240, § 2; SL 2000, ch 251, § 3; SL 2001, ch 286, § 211.



§ 58-33A-3 "Advertisement" defined.

58-33A-3. "Advertisement" defined. For the purposes of this chapter, the term, advertisement, includes:

(1) Any printed and published material, audio visual material, and descriptive literature of an insurer used in direct mail, newspapers, magazines, radio scripts, TV scripts, billboards, and similar displays;

(2) Any descriptive literature and sales aids of all kinds issued by an insurer, representative of the insurer, insurance producer, or solicitor for presentation to members of the insurance-buying public, including circulars, leaflets, booklets, depictions, illustrations, internet communications, form letters, and lead-generating devices of all kinds;

(3) Any prepared sales talks, presentations, and material for use by representatives of the insurer, insurance producers, and solicitors whether prepared by the insurer or the representative of the insurer, insurance producer, or solicitor; and

(4) Any advertising material included with a policy if the policy is delivered and material is used in the solicitation of renewals and reinstatements.
Source: SL 1999, ch 240, § 3; SL 2000, ch 251, § 4; SL 2001, ch 286, § 212.



§ 58-33A-4 Certain material and communication not deemed to be advertisement.

58-33A-4. Certain material and communication not deemed to be advertisement. For the purposes of this chapter, the term, advertisement, does not include:

(1) Any material to be used solely for the training and education of an insurer's employees, representatives, or insurance producers;

(2) Any material used in-house by insurers;

(3) Any communications within an insurer's own organization not intended for dissemination to the public;

(4) Any individual communications of a personal nature with current policyholders other than material urging such policyholders to increase or expand coverages;

(5) Any correspondence between a prospective group or blanket policyholder and an insurer in the course of negotiating a group or blanket contract;

(6) Any court-approved material ordered by a court to be disseminated to policyholders; or

(7) Any general announcement from a group or blanket policyholder to eligible individuals on an employment or membership list that a contract or program has been written or arranged if the announcement clearly indicates that it is preliminary to the issuance of a booklet and the announcement does not describe the benefits under the contract or program or describe advantages as to the purchase of the contract or program.
Source: SL 1999, ch 240, § 4; SL 2000, ch 251, § 5; SL 2001, ch 286, § 213.



§ 58-33A-5 Outline of coverage to accompany all health insurance policies or subscriber contracts--Acknowledgment of receipt or certificate of delivery.

58-33A-5. Outline of coverage to accompany all health insurance policies or subscriber contracts--Acknowledgment of receipt or certificate of delivery. In order to provide for full and fair disclosure in the sale of health insurance policies or subscriber contracts of a nonprofit hospital, medical, or dental service association, no such policy or contract may be delivered or issued for delivery in this state unless the outline of coverage described in § 58-33A-6 either accompanies the policy or is delivered to the applicant at the time application is made and an acknowledgment of receipt or certificate of delivery of such outline is provided the insurer. If the policy has been sold through an insurance producer, the outline of coverage shall be delivered at the time of application. If the policy is issued on a basis other than that applied for, the outline of coverage properly describing the policy or contract shall accompany the policy or contract.

Source: SL 1999, ch 240, § 5; SL 2001, ch 286, § 214.



§ 58-33A-6 Format and content of outline of coverage--"Format" defined--Outline of coverage requirements.

58-33A-6. Format and content of outline of coverage--"Format" defined--Outline of coverage requirements. The director shall prescribe the general format and content of the outline of coverage required by § 58-33A-5. The term, format, means style, arrangement, and overall appearance, including such items as the size, color, prominence of type, and the arrangement of text and captions. The term, outline of coverage, includes:

(1) A statement identifying the applicable category or categories of coverage provided by the policy or contract as prescribed by the director;

(2) A description of the principal benefits and coverage provided in the policy or contract;

(3) A statement of the exceptions, reductions, and limitations contained in the policy or contract;

(4) A statement of the renewal provisions including any reservation by the insurer of nonprofit hospital, medical, or dental service association of a right to change premiums; and

(5) A statement that the outline is a summary of the policy or contract issued or applied for and that the policy or contract should be consulted to determine governing contractual provisions.

Nothing in this section prohibits an insurer from incorporating an outline of coverage into other solicitation and policy information documents if the required information is contained in the documents.

Source: SL 1999, ch 240, § 6.



§ 58-33A-7 Director authorized to promulgate rules--Scope of rules.

58-33A-7. Director authorized to promulgate rules--Scope of rules. The director may promulgate rules pursuant to chapter 1-26 to establish specific standards consistent with § 58-33A-2. The rules may include standards of full and fair disclosure, that set forth the manner, content, and required disclosure. Except for conversion policies issued pursuant to a contractual conversion privilege under a group, the rules may apply to the sale of individual and group health insurance subject to this chapter and shall be in addition to and in accordance with applicable laws of this state. The rules may include:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Nonduplication of coverage provisions;

(4) Coverage of dependents;

(5) Preexisting conditions;

(6) Termination of insurance;

(7) Probationary periods;

(8) Limitations, exceptions, and reductions;

(9) Elimination periods;

(10) Requirements for replacement;

(11) Recurrent conditions;

(12) Prohibitions on the use of terms, information, phrases, or implied affiliations in advertising;

(13) Prominence, form, and style of any advertisement;

(14) Information to be disclosed on advertising or solicitation materials;

(15) Use of testimonials;

(16) Special offers or enrollment periods;

(17) Coverage comparisons;

(18) Identification of insurers, representatives of the insurers and insurance producers;

(19) Prearrangements or preneed funeral contracts; and

(20) The definition of terms including the following: hospital, accident, sickness, injury, physician, accidental means, total disability, partial disability, nervous disorder, guaranteed renewable and noncancellable.
Source: SL 1999, ch 240, § 7; SL 2000, ch 251, § 6; SL 2001, ch 286, § 215.



§ 58-33A-8 Required disclosures to be clear and conspicuous.

58-33A-8. Required disclosures to be clear and conspicuous. Any information required to be disclosed by rules promulgated pursuant to this chapter shall be set out conspicuously and in close conjunction with the statements to which the information relates or under appropriate captions of such prominence that it does not minimize, render obscure, present in an ambiguous fashion, or intermingle with the context of the advertisement so as to be confusing or misleading.

Source: SL 1999, ch 240, § 8; SL 2000, ch 251, § 7.



§ 58-33A-8.1 Disclosure of usual, customary, and reasonable limitation provision required.

58-33A-8.1. Disclosure of usual, customary, and reasonable limitation provision required. Any insurer that is subject to § 58-33A-1 offering to provide health benefits in this state through a policy, contract, or certificate that contains a provision limiting coverage to usual, customary, or reasonable charges shall provide prominent disclosure that the policy, certificate, or contract contains a usual, customary, and reasonable limitation and that this limitation may cause the insured to incur additional out-of-pocket expenses. An insurer may comply with this section by including the required disclosure in an outline of coverage.

Source: SL 2000, ch 251, § 1.



§ 58-33A-9 Buyer's guide and policy summary to be provided to all prospective life insurance purchasers--Illustration in lieu of policy summary--Director authorized to promulgate rules.

58-33A-9. Buyer's guide and policy summary to be provided to all prospective life insurance purchasers--Illustration in lieu of policy summary--Director authorized to promulgate rules. Prior to accepting the applicant's initial premium or premium deposit, the insurer shall provide, to all prospective life insurance purchasers, a buyer's guide, and a policy summary. However, in lieu of a policy summary, an insurer may provide an illustration which complies with applicable rules concerning life insurance illustrations. Insurers may deliver the buyer's guide and policy summary or illustration at other times as specified by the director by rule. The director may also promulgate rules pursuant to chapter 1-26 specifying the type of policy summary required, the form and content of policy summaries, the specific buyer's guide to be used, and if the buyer's guide must be provided.

Source: SL 1999, ch 240, § 9.



§ 58-33A-10 Advertisements not to be deceptive or misleading--Standard to be used in determination.

58-33A-10. Advertisements not to be deceptive or misleading--Standard to be used in determination. Any advertisements shall be truthful and not materially misleading in fact or by implication. The form and content of an advertisement of a policy shall be sufficiently complete and clear so as to avoid deception. No advertisement may have the capacity and tendency to materially mislead or deceive. In determining whether an advertisement has the capacity and tendency to materially mislead or deceive, the director shall make the determination from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

Source: SL 1999, ch 240, § 10.



§ 58-33A-11 Insurer to maintain file of advertisements--Division may inspect files--Period for which files must be maintained.

58-33A-11. Insurer to maintain file of advertisements--Division may inspect files--Period for which files must be maintained. Each insurer shall maintain at its home or principal office a complete file containing a specimen copy of every printed, published, or prepared advertisement of its policies and specimen copies of typical printed, published, or prepared advertisements of its blanket, franchise, and group policies where the content of advertisements vary dependent upon coverage options, hereafter disseminated in this state, with a notation indicating the manner and extent of distribution and the form number of any policy advertised. The file may be kept electronically. The division may inspect the file. All advertisements shall be maintained in the file for a period of either five years or until the filing of the next regular report on the examination of the insurer pursuant to chapter 58-3, whichever is the longer period of time.

Source: SL 1999, ch 240, § 11.



§ 58-33A-12 Director's prior approval may be required--Other remedies not precluded.

58-33A-12. Director's prior approval may be required--Other remedies not precluded. If the director has reason to believe that an advertisement has the capacity and tendency to mislead or deceive the public or otherwise does not comply with this chapter or the rules promulgated pursuant to this chapter, the director may require an insurer or insurance producer to submit all or any part of the advertising material for review or approval prior to use, in addition to any other remedies allowed by law.

Source: SL 1999, ch 240, § 12; SL 2000, ch 251, § 8.



§ 58-33A-13 Definition of terms.

58-33A-13. Definition of terms. Terms used in §§ 58-33A-14 to 58-33A-27, inclusive, mean:

(1) "Annuity," a fixed annuity or variable annuity that is individually solicited, whether the product is classified as an individual or group annuity;

(2) "Insurer," a company required to be licensed under the laws of this state to provide insurance products, including annuities;

(3) "Insurance producer," a person required to be licensed under the laws of this state to sell, solicit or negotiate insurance, including annuities;

(4) "Recommendation," advice provided by an insurance producer, or an insurer where no producer is involved, to an individual consumer that results in a purchase or exchange of an annuity in accordance with that advice.
Source: SL 2008, ch 273, § 1.



§ 58-33A-14 Recommendations to purchase or exchange annuities subject to requirements.

58-33A-14. Recommendations to purchase or exchange annuities subject to requirements. Sections 58-33A-13 to 58-33A-27, inclusive, apply to any recommendation to purchase or exchange an annuity made to a consumer by an insurance producer, or an insurer if no producer is involved, that results in the purchase or exchange recommended. Nothing in §§ 58-33A-13 to 58-33A-27, inclusive, creates or implies a private cause of action for a violation of §§ 58-33A-13 to 58-33A-27, inclusive.

Source: SL 2008, ch 273, § 2.



§ 58-33A-15 Exemptions from requirements.

58-33A-15. Exemptions from requirements. Unless otherwise specifically included, §§ 58-33A-13 to 58-33A-27, inclusive, do not apply to any recommendation involving:

(1) A direct response solicitation if there is no recommendation based on information collected from the consumer pursuant to §§ 58-33A-13 to 58-33A-27, inclusive; or

(2) Any contract used to fund:

(a) An employee pension or welfare benefit plan that is covered by the Employee Retirement and Income Security Act (ERISA);

(b) A plan described by sections 401(a), 401(k), 403(b), 408(k), or 408(p) of the Internal Revenue Code (IRC), as of January 1, 2008, if established or maintained by an employer;

(c) A government or church plan defined in section 414 of the IRC as of January 1, 2008, a government or church welfare benefit plan, or a deferred compensation plan of a state or local government or tax exempt organization under section 457 of the IRC as of January 1, 2008;

(d) A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor;

(e) A settlement of or assumption of liabilities associated with personal injury litigation or any dispute or claim resolution process; or

(f) A formal prepaid funeral contract.

The director may, by rules promulgated pursuant to chapter 1-26, adopt revisions of the Internal Revenue Code which are in substantial compliance with the intent of subsections (b) and (c) of this section.

Source: SL 2008, ch 273, § 3.



§ 58-33A-16 Reasonable grounds for recommendation.

58-33A-16. Reasonable grounds for recommendation. In recommending to a consumer the purchase of an annuity or the exchange of an annuity that results in another insurance transaction or series of insurance transactions, the insurance producer, or the insurer if no producer is involved, shall have reasonable grounds for believing that the recommendation is suitable for the consumer on the basis of the facts disclosed by the consumer as to the consumer's investments and other insurance products and as to the consumer's financial situation and needs and that there is a reasonable basis to believe all of the following:

(1) The consumer has been reasonably informed of various features of the annuity, such as the potential surrender period and surrender charge, potential tax penalty if the consumer sells, exchanges, surrenders, or annuitizes the annuity, mortality and expense fees, investment advisory fees, potential charges for and features of riders, limitations on interest returns, insurance and investment components, and market risk;

(2) The consumer would benefit from certain features of the annuity, such as tax-deferred growth, annuitization, or death or living benefit;

(3) The particular annuity as a whole, the underlying subaccounts to which funds are allocated at the time of purchase or exchange of the annuity, and riders and similar product enhancements, if any, are suitable (and in the case of an exchange or replacement, the transaction as a whole is suitable) for the particular consumer based on the consumer's suitability information; and

(4) In the case of an exchange or replacement of an annuity, the exchange or replacement is suitable including taking into consideration whether:

(a) The consumer will incur a surrender charge, be subject to the commencement of a new surrender period, lose existing benefits (such as death, living, or other contractual benefits), or be subject to increased fees, investment advisory fees, or charges for riders and similar product enhancements;

(b) The consumer would benefit from product enhancements and improvements; and

(c) The consumer has had another annuity exchange or replacement and, in particular, an exchange or replacement within the preceding thirty-six months.
Source: SL 2008, ch 273, § 4; SL 2012, ch 250, § 1.



§ 58-33A-17 Suitability information required before purchase or exchange of annuity.

58-33A-17. Suitability information required before purchase or exchange of annuity. Prior to the execution of a purchase or exchange of an annuity resulting from a recommendation, an insurance producer, or an insurer if no producer is involved, shall make reasonable efforts to obtain the consumer's suitability information. Suitability information includes:

(1) Age;

(2) Annual income;

(3) Financial situation and needs, including the financial resources used for the funding of the annuity;

(4) Financial experience;

(5) Financial objectives;

(6) Intended use of the annuity;

(7) Financial time horizon;

(8) Existing assets, including investment and life insurance holdings;

(9) Liquidity needs;

(10) Liquid net worth;

(11) Risk tolerance; and

(12) Tax status.
Source: SL 2008, ch 273, § 5; SL 2012, ch 250, § 2.



§ 58-33A-17.1 Reasonable basis to believe annuity is suitable based on suitability information.

58-33A-17.1. Reasonable basis to believe annuity is suitable based on suitability information. Except as permitted under §§ 58-33A-18 and 58-33A-19, no insurer may issue an annuity recommended to a consumer unless there is a reasonable basis to believe the annuity is suitable based on the consumer's suitability information.

Source: SL 2012, ch 250, § 3.



§ 58-33A-18 Conditions resulting in no obligation to consumer.

58-33A-18. Conditions resulting in no obligation to consumer. Except as provided pursuant to § 58-33A-19, no insurance producer nor any insurer has any obligation to a consumer under § 58-33A-16 related to any recommendation if:

(1) A consumer refuses to provide relevant suitability information and the annuity transaction is not recommended;

(2) A consumer decides to enter into an insurance transaction that is not based on a recommendation of the insurer or insurance producer;

(3) A recommendation was made and was later found to have been prepared based on materially inaccurate information provided by the consumer; or

(4) No recommendation is made.
Source: SL 2008, ch 273, § 6; SL 2012, ch 250, § 4.



§ 58-33A-19 Reasonableness under circumstances known to insurer.

58-33A-19. Reasonableness under circumstances known to insurer. An insurer's issuance of an annuity subject to § 58-33A-16 shall be reasonable under all the circumstances actually known to the insurer at the time the annuity is issued.

Source: SL 2008, ch 273, § 7; SL 2012, ch 250, § 5.



§ 58-33A-19.1 Documents required at time of sale.

58-33A-19.1. Documents required at time of sale. An insurance producer or, if no insurance producer is involved, the responsible insurer representative, shall at the time of sale:

(1) Make a record of any recommendation subject to § 58-33A-16;

(2) Obtain a customer signed statement documenting a customer's refusal to provide suitability information, if any; and

(3) Obtain a customer signed statement acknowledging that an annuity transaction is not recommended if a customer decides to enter into an annuity transaction that is not based on the insurance producer's or insurer's recommendation.
Source: SL 2012, ch 250, § 6.



§ 58-33A-20 Insurer's system for supervising recommendations.

58-33A-20. Insurer's system for supervising recommendations. An insurer shall establish a system to supervise recommendations that is reasonably designed to achieve compliance with §§ 58-33A-13 to 58-33A-27, inclusive, including:

(1) The insurer shall maintain reasonable procedures to inform its insurance producers of the requirements of §§ 58-33A-16 to 58-33A-26, inclusive and shall incorporate the requirements of this regulation into relevant insurance producer training manuals;

(2) The insurer shall establish standards for insurance producer product training and shall maintain reasonable procedures to require its insurance producers to comply with the requirements of §§ 58-33A-25.1 to 58-33A-25.3, inclusive;

(3) The insurer shall provide product-specific training and training materials that explain all material features of its annuity products to its insurance producers;

(4) The insurer shall maintain procedures for review of each recommendation prior to issuance of an annuity that are designed to ensure that there is a reasonable basis to determine that a recommendation is suitable. Such review procedures may apply a screening system for the purpose of identifying selected transactions for additional review and may be accomplished electronically or through other means including, physical review. Such an electronic or other system may be designed to require additional review only of those transactions identified for additional review by the selection criteria;

(5) The insurer shall maintain reasonable procedure to detect recommendations that are not suitable. This may include confirmation of consumer suitability information, systematic customer surveys, interviews, confirmation letters, and programs of internal monitoring. Nothing in this subdivision prevents an insurer from complying with this subdivision by applying sampling procedures or by confirming suitability information after issuance or delivery of the annuity; and

(6) The insurer shall annually provide a report to senior management, including to the senior manager responsible for audit functions, that details a review, with appropriate testing, reasonably designed to determine the effectiveness of the supervision system, the exceptions found, and corrective action taken or recommended, if any.
Source: SL 2008, ch 273, § 8; SL 2012, ch 250, § 7.



§ 58-33A-20.1 Contract for performance of supervision system functions--Responsibility for corrective action--Supervision of performance.

58-33A-20.1. Contract for performance of supervision system functions--Responsibility for corrective action--Supervision of performance. Nothing in § 58-33A-20 or this section restricts an insurer from contracting for performance of a function required under § 58-33A-20, including maintenance of procedures. An insurer is responsible for taking appropriate corrective action and may be subject to sanctions and penalties pursuant to § 58-33A-26 regardless of whether the insurer contracts for performance of a function and regardless of the insurer's compliance with this section.

An insurer's supervision system under § 58-33A-20 and this section shall include supervision of contractual performance under this section. This includes the following:

(1) Monitoring and, as appropriate, conducting audits to assure that the contracted function is properly performed; and

(2) Annually obtaining a certification from a senior manager who has responsibility for the contracted function that the manager has a reasonable basis to represent, and does represent, that the function is properly performed.

An insurer is not required to include in its system of supervision an insurance producer's recommendations to consumers of products other than the annuities offered by the insurer.

Source: SL 2012, ch 250, § 8.



§ 58-33A-20.2 Prohibited conduct by insurance producer.

58-33A-20.2. Prohibited conduct by insurance producer. No insurance producer may dissuade, or attempt to dissuade, a consumer from:

(1) Truthfully responding to an insurer's request for confirmation of suitability information;

(2) Filing a complaint; or

(3) Cooperating with the investigation of a complaint.
Source: SL 2012, ch 250, § 9.



§ 58-33A-21 to 58-33A-24. Repealed..

58-33A-21 to 58-33A-24. Repealed by SL 2012, ch 250, §§ 15 to 18.



§ 58-33A-25 Compliance with Conduct Rules of the Financial Industry Regulatory Authority.

58-33A-25. Compliance with Conduct Rules of the Financial Industry Regulatory Authority. If the director finds that the Conduct Rules of the Financial Industry Regulatory Authority meet or exceed the requirements of §§ 58-33A-16 to 58-33A-26, inclusive, then any recommendations made for variable annuities that comply with the Conduct Rules of the Financial Industry Regulatory Authority meet the requirements of §§ 58-33A-16 to 58-33A-26, inclusive. For this section to apply, an insurer shall:

(1) Monitor the Financial Industry Regulatory Authority member broker-dealer using information collected in the normal course of an insurer's business; and

(2) Provide to the Financial Industry Regulatory Authority member broker-dealer information and reports that are reasonably appropriate to assist the Financial Industry Regulatory Authority member broker-dealer to maintain its supervision system.
Source: SL 2008, ch 273, § 13; SL 2012, ch 250, § 10.



§ 58-33A-25.1 Insurance producer to have adequate knowledge of annuity product--Required training.

58-33A-25.1. Insurance producer to have adequate knowledge of annuity product--Required training. No insurance producer may solicit the sale of an annuity product unless the insurance producer has adequate knowledge of the product to recommend the annuity and the insurance producer is in compliance with the insurer's standards for product training. An insurance producer may rely on insurer-provided product-specific training standards and materials to comply with this section. An insurance producer who engages in the sale of annuity products shall complete a one-time four credit training course approved by the director and provided by a director-approved education provider.

Any insurance producer who holds a life insurance line of authority on July 1, 2012 and who desires to sell annuities shall complete the requirements of this section within six months after July 1, 2012. Any person who obtains a life insurance line of authority on or after July 1, 2012 may not engage in the sale of annuities unless the annuity training course required under this section has been completed. The minimum length of the training required under this section shall be sufficient to qualify for at least four continuing education credits, but may be longer. The training required under this section shall include information on the following subjects:

(1) The types of annuities and various classifications of annuities;

(2) Identification of the parties to an annuity;

(3) How fixed, variable, and indexed annuity contract provisions affect consumers;

(4) The application of income taxation of qualified and nonqualified annuities;

(5) The primary uses of annuities; and

(6) Appropriate sales practices, replacement, and disclosure requirements.
Source: SL 2012, ch 250, § 11.



§ 58-33A-25.2 Annuity training course providers--Training requirements of other states.

58-33A-25.2. Annuity training course providers--Training requirements of other states. Each course provider intending to comply with § 58-33A-25.1 shall cover all subjects listed in § 58-33A-25.1. No provider of such course may present any marketing information or provide training on sales techniques or provide specific information about a particular insurer's products. Additional subjects may be offered in conjunction with and in addition to the required subjects. Each provider of an annuity training course intending to comply with § 58-33A-25.1 shall register as a continuing education provider in this state and shall comply with the rules applicable to insurance producer continuing education courses as set forth in chapter 58-30.

An annuity training course may be conducted and completed by classroom or self-study methods. Each provider of annuity training shall comply with the reporting requirements and shall issue certificates of completion in accordance with chapter 58-30. The satisfaction of the training requirements of another state that are substantially similar to the provisions of this section satisfy the training requirements of this section and § 58-33A-25.1.

Source: SL 2012, ch 250, § 12.



§ 58-33A-25.3 Insurer to verify insurance producer has completed annuity training course.

58-33A-25.3. Insurer to verify insurance producer has completed annuity training course. An insurer shall verify that an insurance producer has completed the annuity training course required pursuant to § 58-33A-25.1 before allowing the producer to sell an annuity product for that insurer. An insurer may satisfy its responsibility under this section by obtaining certificates of completion of the training course or obtaining reports provided by a director-sponsored database system or vendor or from a reasonably reliable commercial database vendor that has a reporting arrangement with an approved insurance education provider.

Source: SL 2012, ch 250, § 13.



§ 58-33A-26 Corrective action for violations.

58-33A-26. Corrective action for violations. An insurer is responsible for compliance with §§ 58-33A-13 to 58-33A-27, inclusive. The director may order:

(1) An insurer to take reasonably appropriate corrective action for any consumer harmed by the insurer's, or by its insurance producer's, violation of §§ 58-33A-13 to 58-33A-27, inclusive;

(2) An insurance producer to take reasonably appropriate corrective action for any consumer harmed by the insurance producer's violation of §§ 58-33A-13 to 58-33A-27, inclusive; and

(3) A general agency or independent agency that employs or contracts with an insurance producer to sell, or solicit the sale, of annuities to consumers, to take reasonably appropriate corrective action for any consumer harmed by the insurance producer's violation of §§ 58-33A-13 to 58-33A-27, inclusive.

Any violation of § 58-33A-16, 58-33A-17, or 58-33A-19 subjects the insurer, insurance producer, or general agency or independent agency to suspension, revocation, refusal to renew a license, or to a monetary penalty as provided for under this title. However, the penalty may be reduced or eliminated, according to a schedule adopted by the director, if corrective action for the consumer is taken promptly after a violation is discovered or the violation was not part of a pattern or practice.

Source: SL 2008, ch 273, § 14; SL 2012, ch 250, § 14.



§ 58-33A-27 Records regarding recommendations.

58-33A-27. Records regarding recommendations. Each insurer, general agent, independent agency and insurance producer shall maintain or be able to make available to the director records of the information collected from the consumer and other information used in making the recommendations that were the basis for insurance transactions for five years after the insurance transaction is completed by the insurer. An insurer is permitted, but is not required, to maintain documentation on behalf of an insurance producer.

Any record required to be maintained by §§ 58-33A-13 to 58-33A-27, inclusive, may be maintained in paper, photographic, microprocess, magnetic, mechanical or electronic media or by any process that accurately reproduces the actual document.

Source: SL 2008, ch 273, § 15.



§ 58-33A-28 Multi-state plan sale or solicitation of health insurance outside of exchange prohibited.

58-33A-28. Multi-state plan sale or solicitation of health insurance outside of exchange prohibited. No multi-state plan as described in Section 1334 of the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) may sell, solicit, negotiate, or otherwise transact health insurance in this state outside of any public exchange which may be operating in this state.

Source: SL 2013, ch 249, § 3.






Chapter 34 - Reciprocal Insurers

§ 58-34-1 "Reciprocal" insurance defined.

58-34-1. "Reciprocal" insurance defined. "Reciprocal" insurance is that resulting from an interexchange among persons, known as "subscribers," of reciprocal agreements of indemnity, the interexchange being effectuated through an "attorney in fact" common to all such persons.

Source: SL 1966, ch 111, ch 19, § 1.



§ 58-34-2 "Reciprocal insurer" defined.

58-34-2. "Reciprocal insurer" defined. A "reciprocal insurer" means an unincorporated aggregation of subscribers operating individually and collectively through an attorney in fact to provide reciprocal insurance among themselves.

Source: SL 1966, ch 111, ch 19, § 2.



§ 58-34-3 "Attorney" defined.

58-34-3. "Attorney" defined. "Attorney," as used in this chapter, refers to the attorney in fact of a reciprocal insurer. The attorney may be an individual, firm, or corporation.

Source: SL 1966, ch 111, ch 19, § 6.



§ 58-34-4 Application of chapter to foreign reciprocal insurers.

58-34-4. Application of chapter to foreign reciprocal insurers. All authorized reciprocal insurers shall be governed by those sections of this chapter not expressly made applicable to domestic reciprocals.

Source: SL 1966, ch 111, ch 19, § 3 (1).



§ 58-34-5 Compliance required of existing insurers.

58-34-5. Compliance required of existing insurers. Authorized reciprocal insurers existing on July 1, 1966, shall after said date comply with the provisions of this chapter, and shall make such amendments to their subscribers' agreements, power of attorney, policies, and other documents and accounts and perform such other acts as may be required for such compliance.

Source: SL 1966, ch 111, ch 19, § 3 (2).



§ 58-34-6 Organization of insurer--Number of persons required.

58-34-6. Organization of insurer--Number of persons required. Twenty-five or more persons domiciled in this state may organize a domestic reciprocal insurer and make application to the director for a certificate of authority.

Source: SL 1966, ch 111, ch 19, § 7 (1).



§ 58-34-7 Application for certificate of authority--Execution and filing--Contents.

58-34-7. Application for certificate of authority--Execution and filing--Contents. The proposed attorney shall execute and file with the director an application for a certificate of authority setting forth:

(1) The name of the insurer;

(2) The location of the insurer's principal office, which shall be the same as that of the attorney and shall be maintained within this state;

(3) The kinds of insurance business proposed to be transacted;

(4) The names and addresses of the original subscribers;

(5) The designation and appointment of the proposed attorney and a copy of the power of attorney;

(6) The names and addresses of the officers and directors of the attorney, if a corporation, or its members, if a firm;

(7) The powers of the subscribers' advisory committee; and the names and terms of office of the members thereof;

(8) That all moneys paid to the reciprocal shall, after deducting therefrom any sum payable to the attorney, be held in the name of the insurer and for the purposes specified in the subscribers' agreement;

(9) A copy of the subscribers' agreement;

(10) A statement that each of the original subscribers has in good faith applied for insurance of a kind proposed to be transacted, and that the insurer has received from each such subscriber the full premium or premium deposit required for the policy applied for, for a term of not less than six months at an adequate rate theretofore filed with and approved by the director;

(11) A statement of the financial condition of the insurer, a schedule of its assets, and a statement that the surplus as required by §§ 58-34-14 to 58-34-16, inclusive, is on hand; and

(12) A copy of each policy, endorsement and application form it then proposes to issue or use.

Such declaration shall be acknowledged by the attorney.

Source: SL 1966, ch 111, ch 19, § 7 (2).



§ 58-34-8 Bond of attorney in fact--Filing with and approval by director.

58-34-8. Bond of attorney in fact--Filing with and approval by director. Concurrently with the filing of the application provided for in § 58-34-7, the attorney of a domestic reciprocal insurer shall file with the director a bond in favor of the State of South Dakota for the benefit of all persons damaged as a result of a breach of the conditions of his bond as set forth in § 58-34-9. The bond shall be executed by the attorney and by an authorized corporate surety, and shall be subject to the director's approval.

Source: SL 1966, ch 111, ch 19, § 12 (1).



§ 58-34-9 Amount and conditions of bond.

58-34-9. Amount and conditions of bond. The bond required by § 58-34-8 shall be in the penal sum of twenty-five thousand dollars, conditioned that the attorney will faithfully account for all moneys and other property of the insurer coming into his hands, and that he will not withdraw or appropriate to his own use from the funds of the insurer, any moneys or property to which he is not entitled.

Source: SL 1966, ch 111, ch 19, § 12 (2).



§ 58-34-10 Advance notice of cancellation of bond.

58-34-10. Advance notice of cancellation of bond. The bond required by § 58-34-8 shall provide that it is not subject to cancellation unless thirty days' advance notice in writing of cancellation is given to the attorney and the director.

Source: SL 1966, ch 111, ch 19, § 12 (3).



§ 58-34-11 Deposit in lieu of bond.

58-34-11. Deposit in lieu of bond. In lieu of the bond required under § 58-34-8, the attorney may maintain on deposit through the office of the director, a like amount of cash or of securities eligible for deposit under §§ 58-7-8 to 58-7-10, inclusive, and subject to the same conditions as the bond.

Source: SL 1966, ch 111, ch 19, § 13.



§ 58-34-12 Action on bond or to recover against deposit.

58-34-12. Action on bond or to recover against deposit. Action on the attorney's bond or to recover against any such deposit made in lieu thereof may be brought at any time by one or more subscribers suffering loss through a violation of its conditions or by a receiver or liquidator of the insurer. Amounts recovered on the bond shall be deposited in and become part of the insurer's funds. The total aggregate liability of the surety shall be limited to the amount of the penalty of such bond.

Source: SL 1966, ch 111, ch 19, § 14.



§ 58-34-13 Business name of insurer--Use in suits by and against.

58-34-13. Business name of insurer--Use in suits by and against. A reciprocal insurer shall:

(1) Have and use a business name. The name shall include the word "reciprocal," or "interinsurer," or "interinsurance," or "exchange," or "underwriters," or "underwriting."

(2) Sue and be sued in its own name.
Source: SL 1966, ch 111, ch 19, § 5.



§ 58-34-14 Surplus funds of domestic reciprocal insurer--Amounts required.

58-34-14. Surplus funds of domestic reciprocal insurer--Amounts required. A domestic reciprocal insurer formed after June 30, 1966, may be authorized to transact insurance if it has otherwise complied with the applicable provisions of this title and has and thereafter maintains surplus funds as follows:

(1) To transact property insurance, surplus of not less than two hundred thousand dollars;

(2) To transact casualty insurance, without workers' compensation included, surplus of not less than two hundred thousand dollars; to transact casualty insurance, including workers' compensation, surplus of not less than three hundred thousand dollars.
Source: SL 1966, ch 111, ch 19, § 8 (2).



§ 58-34-15 Additional expendable surplus required of new insurer.

58-34-15. Additional expendable surplus required of new insurer. In addition to surplus required to be maintained under § 58-34-14, a domestic reciprocal insurer formed after June 30, 1966, shall have, when first authorized to transact insurance, expendable surplus equal to not less than one-half of the minimum amount of surplus required to be maintained.

Source: SL 1966, ch 111, ch 19, § 8 (3).



§ 58-34-16 Additional kinds of insurance transacted--Minimum amount of surplus funds.

58-34-16. Additional kinds of insurance transacted--Minimum amount of surplus funds. A domestic reciprocal insurer may be authorized to transact additional kinds of insurance if it has otherwise complied with the provisions of this title therefor and possesses and maintains surplus funds not less in amount than the minimum capital stock required of a domestic stock insurer for authority to transact a like combination of kinds of insurance, but subject to §§ 58-6-27 and 58-6-28.

Source: SL 1966, ch 111, ch 19, § 8 (4).



§ 58-34-17 Surplus funds of existing insurers--Laws governing.

58-34-17. Surplus funds of existing insurers--Laws governing. A domestic reciprocal insurer, which held a valid certificate of authority to transact business in this state immediately prior to July 1, 1966, is governed, as to surplus required to be maintained, by §§ 58-6-27 and 58-6-28.

Source: SL 1966, ch 111, ch 19, § 8 (1).



§ 58-34-18 Issuance of certificate of authority.

58-34-18. Issuance of certificate of authority. The certificate of authority of a reciprocal insurer shall be issued to its attorney in the name of the insurer.

Source: SL 1966, ch 111, ch 19, § 9 (1).



§ 58-34-19 Refusal, suspension, or revocation of certificate of authority--Grounds.

58-34-19. Refusal, suspension, or revocation of certificate of authority--Grounds. The director may refuse, suspend, or revoke the certificate of authority, in addition to other grounds therefor, for failure of the attorney to comply with any provision of this title.

Source: SL 1966, ch 111, ch 19, § 9 (2).



§ 58-34-20 Rights and powers of attorney provided by subscribers' agreement.

58-34-20. Rights and powers of attorney provided by subscribers' agreement. The rights and powers of the attorney of a reciprocal insurer shall be as provided in the power of attorney given it by the subscribers.

Source: SL 1966, ch 111, ch 19, § 10 (1).



§ 58-34-21 Power of attorney--Form and contents.

58-34-21. Power of attorney--Form and contents. The power of attorney described in § 58-34-20 must set forth:

(1) The powers of the attorney;

(2) That the attorney is empowered to accept service of process on behalf of the insurer and to authorize the director to receive service of process in actions against the insurer upon contracts exchanged;

(3) The general services to be performed by the attorney;

(4) The maximum amount to be deducted from advanced premiums or deposits to be paid to the attorney and the general items of expense in addition to losses, to be paid by the insurer; and

(5) Except as to nonassessable policies, a provision for a contingent several liability of each subscriber in a specified amount which amount shall be not less than one nor more than ten times the premium or premium deposit stated in the policy.
Source: SL 1966, ch 111, ch 19, § 10 (2).



§ 58-34-22 Power of attorney--Terms--Approval by director.

58-34-22. Power of attorney--Terms--Approval by director. The terms of any power of attorney or agreement collateral thereto shall be fair and equitable, and no such power or agreement shall be effective as to a domestic reciprocal insurer until approved by the director.

Source: SL 1966, ch 111, ch 19, § 10 (3).



§ 58-34-23 Service of legal process upon domestic insurer.

58-34-23. Service of legal process upon domestic insurer. Legal process shall be served upon a domestic reciprocal insurer by serving the insurer's attorney at his principal offices or by serving the director as the insurer's process agent under § 58-6-39.

Source: SL 1966, ch 111, ch 19, § 15 (1).



§ 58-34-24 Liability of subscribers for judgment against insurer--Service of legal process.

58-34-24. Liability of subscribers for judgment against insurer--Service of legal process. Any judgment based upon legal process so served shall be binding upon each of the insurer's subscribers as their respective interests may appear, but in an amount not exceeding their respective contingent liabilities, if any, the same as though personal service of process was had upon each such subscriber.

Source: SL 1966, ch 111, ch 19, § 15 (2).



§ 58-34-25 Eligibility to become subscriber.

58-34-25. Eligibility to become subscriber. Individuals, partnerships, associations, and corporations, public or private, of this state, hereby designated as subscribers, are authorized to exchange reciprocal or interinsurance contracts with each other, or with individuals, partnerships, associations, and corporations, public or private, of other states and countries, providing indemnity among themselves for any loss which may be insured against by the reciprocal insurer to which they are subscribers; except, that public corporations of this state may so insure only in an insurer which has a surplus of three hundred thousand dollars or more and under an insurance contract as to which such an insured has no contingent liability.

Source: SL 1966, ch 111, ch 19, § 19 (1).



§ 58-34-26 Authority of corporation to exchange insurance contracts.

58-34-26. Authority of corporation to exchange insurance contracts. Any corporation now or hereafter organized under the laws of this state shall, in addition to the rights, powers, and franchises specified in its articles of incorporation have full power and authority to exchange insurance contracts of the kind and character mentioned in § 58-34-25. The right to exchange such contracts is declared to be incidental to the purposes for which such corporations are organized and as much granted as the rights and powers expressly conferred.

Source: SL 1966, ch 111, ch 19, § 19 (2).



§ 58-34-27 Representatives of subscribers not liable on contract.

58-34-27. Representatives of subscribers not liable on contract. Any officer, representative, trustee, receiver, or legal representative of any such subscriber shall be recognized as acting for or on its behalf for the purpose of such contract but shall not be personally liable upon the contract by reason of acting in such representative capacity.

Source: SL 1966, ch 111, ch 19, § 19 (3).



§ 58-34-28 Advisory committee representing subscribers--Selection.

58-34-28. Advisory committee representing subscribers--Selection. The advisory committee of a domestic reciprocal insurer exercising the subscribers' rights shall be selected under such rules as the subscribers adopt.

Source: SL 1966, ch 111, ch 19, § 20 (1).



§ 58-34-29 Advisory committee--Qualifications of members.

58-34-29. Advisory committee--Qualifications of members. Not less than two-thirds of the advisory committee of a domestic reciprocal insurer shall be subscribers other than the attorney, or any person employed by, representing, or having a financial interest in the attorney.

Source: SL 1966, ch 111, ch 19, § 20 (2).



§ 58-34-30 Powers of advisory committee.

58-34-30. Powers of advisory committee. The advisory committee of a domestic reciprocal insurer shall:

(1) Supervise the finances of the insurer;

(2) Supervise the insurer's operations to such extent as to assure conformity with the subscribers' agreement and power of attorney;

(3) Procure the audit of the accounts and records of the insurer and of the attorney at the expense of the insurer; and

(4) Have such additional powers and functions as may be conferred by the subscribers' agreement.
Source: SL 1966, ch 111, ch 19, § 20 (3).



§ 58-34-31 Modification of subscribers' agreement or power of attorney.

58-34-31. Modification of subscribers' agreement or power of attorney. Modifications of the terms of the subscribers' agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney and the subscribers' advisory committee. No such modification shall be effective until approved by the director.

Source: SL 1966, ch 111, ch 19, § 11.



§ 58-34-32 Kinds of business transacted--Life or title insurance excepted.

58-34-32. Kinds of business transacted--Life or title insurance excepted. A reciprocal insurer may, upon qualifying therefor as provided for by this title, transact any kinds of business defined by this title, other than life or title insurance.

Source: SL 1966, ch 111, ch 19, § 4 (1).



§ 58-34-33 Reinsurance authorized.

58-34-33. Reinsurance authorized. A reciprocal insurer may purchase reinsurance, and may grant reinsurance as to any kind of insurance it is authorized to transact.

Source: SL 1966, ch 111, ch 19, § 4 (2).



§ 58-34-34 Advance of funds to insurer.

58-34-34. Advance of funds to insurer. The attorney or other parties may advance to a domestic reciprocal insurer upon reasonable terms such funds as it may require from time to time in its operations. Sums so advanced shall not be treated as a liability of the insurer, and, except upon liquidation of the insurer, shall not be withdrawn or repaid except out of the insurer's realized earned surplus in excess of its minimum required surplus. No such withdrawal or repayment shall be made without the advance approval of the director. This section does not apply to bank loans, or to other loans made upon security.

Source: SL 1966, ch 111, ch 19, § 16.



§ 58-34-35 Liability of subscribers several and proportionate.

58-34-35. Liability of subscribers several and proportionate. The liability of each subscriber, other than as to a nonassessable policy, for the obligations of the reciprocal insurer shall be an individual, several and proportionate liability, and not joint.

Source: SL 1966, ch 111, ch 19, § 21 (1).



§ 58-34-36 Contingent assessment liability of subscriber.

58-34-36. Contingent assessment liability of subscriber. Except as to a nonassessable policy, each subscriber shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers' agreement, for payment of actual losses and expenses incurred while his policy was in force. Such contingent liability may be at the rate of not less than one nor more than ten times the premium or premium deposit stated in the policy, and the maximum aggregate thereof shall be computed in the manner set forth in § 58-34-43.

Source: SL 1966, ch 111, ch 19, § 21 (2).



§ 58-34-37 Contingent liability stated in assessable policy.

58-34-37. Contingent liability stated in assessable policy. Each assessable policy issued by the insurer shall contain a statement of the contingent liability, set in type of the same prominence as the insuring clause.

Source: SL 1966, ch 111, ch 19, § 21 (3).



§ 58-34-38 Assessments against subscribers--Authority for levy.

58-34-38. Assessments against subscribers--Authority for levy. Assessments may be levied upon subscribers of a domestic reciprocal insurer liable therefor under the terms of their policies by the attorney upon approval by the subscribers' advisory committee and the director; or by the director in liquidation of the insurer.

Source: SL 1966, ch 111, ch 19, § 23 (1).



§ 58-34-39 Computation of amounts of assessments--Ratio of deficiency to premiums earned.

58-34-39. Computation of amounts of assessments--Ratio of deficiency to premiums earned. Each subscriber's share of a deficiency for which an assessment is made, but not exceeding in any event his aggregate contingent liability as provided by this chapter, shall be computed by applying to the premium earned on the subscriber's policy or policies during the period to be covered by the assessment, the ratio of the total deficiency to the total premiums earned during such period upon all policies subject to the assessment.

Source: SL 1966, ch 111, ch 19, § 23 (2).



§ 58-34-40 Earned premiums, computation for purpose of assessments.

58-34-40. Earned premiums, computation for purpose of assessments. In computing the earned premiums for the purposes of § 58-34-39, the gross premium received by the insurer for the policy shall be used as a base, deducting therefrom solely charges not recurring upon the renewal or extension of the policy.

Source: SL 1966, ch 111, ch 19, § 23 (3).



§ 58-34-41 Offset of claim for unearned premium against assessment prohibited.

58-34-41. Offset of claim for unearned premium against assessment prohibited. No subscriber shall have an offset against any assessment for which he is liable, on account of any claim for unearned premium or losses payable.

Source: SL 1966, ch 111, ch 19, § 23 (4).



§ 58-34-42 Time limit for levy of assessment.

58-34-42. Time limit for levy of assessment. Every subscriber of a domestic reciprocal insurer having contingent liability shall be liable for, and shall pay his share of any assessment, as computed and limited in accordance with this chapter, if:

(1) While his policy is in force or within one year after its termination, he is notified by either the attorney or the director of his intentions to levy such assessment; or

(2) An order to show cause why a receiver, conservator, rehabilitator, or liquidator of the insurer should not be appointed is issued while his policy is in force or within one year after its termination.
Source: SL 1966, ch 111, ch 19, § 24.



§ 58-34-43 Aggregate liability of subscriber--Maximum in one year.

58-34-43. Aggregate liability of subscriber--Maximum in one year. No one policy, or subscriber of such policy, shall be assessed or charged with an aggregate of contingent liability as to obligations incurred by a domestic reciprocal insurer in any one calendar year, in excess of the amount provided for in the power of attorney or in the subscribers' agreement, computed solely upon premium earned on such policy during that year.

Source: SL 1966, ch 111, ch 19, § 25.



§ 58-34-44 Subscriber not liable until final judgment against insurer.

58-34-44. Subscriber not liable until final judgment against insurer. No action shall lie against any subscriber upon any obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for thirty days.

Source: SL 1966, ch 111, ch 19, § 22 (1).



§ 58-34-45 Limited liability of subscriber on judgment.

58-34-45. Limited liability of subscriber on judgment. Any such judgment shall be binding upon each subscriber only in such proportion as his interest may appear and in an amount not exceeding his contingent liability, if any.

Source: SL 1966, ch 111, ch 19, § 22 (2).



§ 58-34-46 Nonassessable policies--Authorization for issuance--Extinguishment of contingent liability.

58-34-46. Nonassessable policies--Authorization for issuance--Extinguishment of contingent liability. If a reciprocal insurer has a surplus of assets over all liabilities at least equal to the minimum capital stock required of a domestic stock insurer authorized to transact like kinds of insurance, upon application of the attorney and as approved by the subscribers' advisory committee, the director shall issue his certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this state, and to omit provisions imposing contingent liability in all policies delivered or issued for delivery in this state for so long as all such surplus remains unimpaired.

Source: SL 1966, ch 111, ch 19, § 26 (1).



§ 58-34-47 Extinguishment of contingent liability of all subscribers required for authorization of nonassessable policies.

58-34-47. Extinguishment of contingent liability of all subscribers required for authorization of nonassessable policies. The director shall not authorize a domestic reciprocal insurer so to extinguish the contingent liability of any of its subscribers or in any of its policies to be issued, unless it qualifies to and does extinguish such liability of all its subscribers and in all such policies for all kinds of insurance transacted by it. Except, that if required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of such of its subscribers as may acquire such policies in such state, and need not extinguish the contingent liability applicable to policies theretofore in force in such state.

Source: SL 1966, ch 111, ch 19, § 26 (3).



§ 58-34-48 Impairment of surplus required for nonassessable policies--Revocation of extinguishment authority.

58-34-48. Impairment of surplus required for nonassessable policies--Revocation of extinguishment authority. Upon impairment of the surplus required by § 58-34-46, the director shall forthwith revoke the certificate of authority to extinguish the contingent liability of subscribers. Such revocation shall not render subject to contingent liability any policy then in force and for the remainder of the period for which the premium has theretofore been paid; but after such revocation no policy shall be issued or renewed without providing for contingent assessment liability of the subscriber.

Source: SL 1966, ch 111, ch 19, § 26 (2).



§ 58-34-49 Savings--Distribution to subscribers.

58-34-49. Savings--Distribution to subscribers. A reciprocal insurer may from time to time return to its subscribers any unused premiums, savings, or credits accruing to their accounts. Any such distribution shall not unfairly discriminate between classes of risks, or policies, or between subscribers, but this shall not prevent retrospective rating, nor distribution on a retrospective plan nor distribution varying as to classes of subscribers based on the experience of such subscribers.

Source: SL 1966, ch 111, ch 19, § 27.



§ 58-34-50 Liquidation--Distribution of remaining assets to subscribers.

58-34-50. Liquidation--Distribution of remaining assets to subscribers. Upon the liquidation of a domestic reciprocal insurer, its assets remaining after discharge of its indebtedness and policy obligations, the return of any contributions of the attorney or other persons to its surplus made as provided in § 58-34-34, and the return of any unused premium, savings, or credits then standing on subscribers' accounts, shall be distributed to its subscribers who were such within the twelve months prior to the last termination of its certificate of authority, according to such formula as the director may approve.

Source: SL 1966, ch 111, ch 19, § 28.



§ 58-34-51 Annual statement of insurer--Filing.

58-34-51. Annual statement of insurer--Filing. The annual statement of a reciprocal insurer shall be made and filed by its attorney.

Source: SL 1966, ch 111, ch 19, § 17 (1).



§ 58-34-52 Annual statement--Supplemental information required by director.

58-34-52. Annual statement--Supplemental information required by director. The annual statement of a reciprocal insurer shall be supplemented by such information as may be required by the director relative to the affairs and transactions of the attorney in so far as they relate to the reciprocal insurer.

Source: SL 1966, ch 111, ch 19, § 17 (2).



§ 58-34-53 Determination of financial condition--Rules applied by director.

58-34-53. Determination of financial condition--Rules applied by director. In determining the financial condition of a reciprocal insurer the director shall apply the rules set forth in §§ 58-34-54 to 58-34-60, inclusive.

Source: SL 1966, ch 111, ch 19, § 18.



§ 58-34-54 Premium deposits as assets.

58-34-54. Premium deposits as assets. All premium deposits delinquent less than ninety days shall be allowed as assets.

Source: SL 1966, ch 111, ch 19, § 18 (4).



§ 58-34-55 Surplus deposits--Allowance as assets.

58-34-55. Surplus deposits--Allowance as assets. The surplus deposits of subscribers shall be allowed as assets, except that any premium deposits delinquent for ninety days shall first be charged against such surplus deposit.

Source: SL 1966, ch 111, ch 19, § 18 (2).



§ 58-34-56 Uncollected assessments not allowed as assets.

58-34-56. Uncollected assessments not allowed as assets. An assessment levied upon subscribers, and not collected, shall not be allowed as an asset.

Source: SL 1966, ch 111, ch 19, § 18 (5).



§ 58-34-57 Contingent liability of subscribers not allowed as asset.

58-34-57. Contingent liability of subscribers not allowed as asset. The contingent liability of subscribers shall not be allowed as an asset.

Source: SL 1966, ch 111, ch 19, § 18 (6).



§ 58-34-58 Reserves charged as liabilities.

58-34-58. Reserves charged as liabilities. The director shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis.

Source: SL 1966, ch 111, ch 19, § 18 (1).



§ 58-34-59 Computation of reserves.

58-34-59. Computation of reserves. The computation of reserves shall be based upon premium deposits other than membership fees and without any deduction for expenses and the compensation of the attorney.

Source: SL 1966, ch 111, ch 19, § 18 (7).



§ 58-34-60 Surplus deposits of subscribers not a liability.

58-34-60. Surplus deposits of subscribers not a liability. The surplus deposits of subscribers shall not be charged as a liability.

Source: SL 1966, ch 111, ch 19, § 18 (3).



§ 58-34-61 Merger or conversion prohibited.

58-34-61. Merger or conversion prohibited. A domestic reciprocal insurer shall not merge with another reciprocal insurer or be converted to a stock or mutual insurer.

Source: SL 1966, ch 111, ch 19, § 29.



§ 58-34-62 Impairment of surplus--Deficiency to be made up.

58-34-62. Impairment of surplus--Deficiency to be made up. If the assets of a reciprocal insurer are at any time insufficient to discharge its liabilities, other than any liability on account of funds contributed by the attorney or others, and to maintain the required surplus, its attorney shall forthwith make up the deficiency or levy an assessment upon the subscribers for the amount needed to make up the deficiency; but subject to the limitation set forth in the power of attorney or policy.

Source: SL 1966, ch 111, ch 19, § 30 (1).



§ 58-34-63 Failure to make up deficiency--Insurer deemed insolvent.

58-34-63. Failure to make up deficiency--Insurer deemed insolvent. If the attorney fails to make up the deficiency described in § 58-34-62 or to make the assessment within thirty days after the director orders him to do so, or if the deficiency is not fully made up within sixty days after the date the assessment was made, the insurer shall be deemed insolvent and shall be proceeded against as authorized by this title.

Source: SL 1966, ch 111, ch 19, § 30 (2).



§ 58-34-64 Liquidation of insurer ordered--Levy of assessment against subscribers.

58-34-64. Liquidation of insurer ordered--Levy of assessment against subscribers. If liquidation of a reciprocal insurer is ordered, an assessment shall be levied upon the subscribers for such an amount, subject to limits as provided by this chapter, as the director determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney or other persons, but including the reasonable cost of the liquidation.

Source: SL 1966, ch 111, ch 19, § 30 (3).






Chapter 35 - Farm Mutual Insurers

§ 58-35-1 Application of chapter.

58-35-1. Application of chapter. This chapter applies to:

(1) All domestic mutual hail, fire, and other casualty insurers of farm property and stock and rural buildings formed before July 1, 1966, and immediately prior to said date lawfully transacting business under sections 31.2701 through 31.2812, 31.2918, 31.3001 through 31.3010, and amendments thereto, of the South Dakota Code of 1939; and

(2) All insurers formed after June 30, 1966, under this chapter.
Source: SL 1966, ch 111, ch 17, § 1 (1).



§ 58-35-2 Farm mutual insurers subject to chapter.

58-35-2. Farm mutual insurers subject to chapter. All insurers described in § 58-35-1 may be referred to as "farm mutual insurers."

Source: SL 1966, ch 111, ch 17, § 1 (2).



§ 58-35-3 "State mutual insurer" defined.

58-35-3. "State mutual insurer" defined. An insurer authorized to insure property throughout the state, but including personal property temporarily removed therefrom, is a "state mutual insurer."

Source: SL 1966, ch 111, ch 17, § 2 (1).



§ 58-35-4 "County mutual insurer" defined--Continuation of prior business in noncontiguous counties.

58-35-4. "County mutual insurer" defined--Continuation of prior business in noncontiguous counties. An insurer authorized to insure only property located in the county of its principal office and in those counties contiguous to the county of its principal office in this state, but including personal property temporarily removed therefrom, is a "county mutual insurer." However, those county farm mutuals insuring property located in noncontiguous counties as of August 25, 1978, may continue to insure property located in those noncontiguous counties served as of August 25, 1978, upon registration prior to January 1, 1980, with the director. The director of the Division of Insurance may permit a county farm mutual which otherwise does not meet the requirements of this section to insure property located in counties which would be considered noncontiguous to its home office subsequent to August 25, 1978, if, after a hearing, he finds that the violation of this section occurs because of a merger or consolidation consummated subsequent to August 25, 1978, as a result of bona fide negotiations begun prior to August 25, 1978, provided that the hearing is held prior to January 1, 1980.

Source: SL 1966, ch 111, ch 17, § 2 (2); SL 1979, ch 341, § 22.



§ 58-35-5 Incorporators--Number and property ownership required for state mutual insurer.

58-35-5. Incorporators--Number and property ownership required for state mutual insurer. One hundred or more individuals residing in this state, each of whom is at least twenty-one years of age, who collectively own farm property as referred to in § 58-35-29 valued at not less than five hundred thousand dollars which they desire to insure, and each of whom owns farm or ranch land situated in this state valued at not less than five thousand dollars, may incorporate as a state mutual insurer.

Source: SL 1966, ch 111, ch 17, § 7 (1).



§ 58-35-6 Incorporators--Number and property ownership required for county mutual insurer.

58-35-6. Incorporators--Number and property ownership required for county mutual insurer. Twenty-five or more individuals residing in this state, each of whom is an adult and owns farm or ranch land valued at not less than five thousand dollars located in the county of the principal office of the proposed insurer, or any county contiguous to the county of the principal office and who collectively own, in such counties, farm property referred to in § 58-35-29 valued at not less than one hundred twenty-five thousand dollars which they desire to insure, may incorporate as a county mutual insurer.

Source: SL 1966, ch 111, ch 17, § 7 (2); SL 1979, ch 341, § 23.



§ 58-35-7 Declaration of intent to incorporate, filing--Proposed articles of incorporation, execution.

58-35-7. Declaration of intent to incorporate, filing--Proposed articles of incorporation, execution. The individuals proposing to form a farm mutual insurer as referred to in § 58-35-5 or 58-35-6 shall file with the director:

(1) A declaration of their intention to form such a corporation signed by at least one hundred incorporators if a proposed state mutual insurer, or by at least twenty-five incorporators if a proposed county mutual insurer; and

(2) The original and two copies with original signatures of the proposed articles of incorporation signed by three or more of the incorporators and notarized.
Source: SL 1966, ch 111, ch 17, § 8 (1); SL 1993, ch 369, § 1.



§ 58-35-8 Articles of incorporation--Contents.

58-35-8. Articles of incorporation--Contents. The articles of incorporation required by § 58-35-7 shall state:

(1) The name of the corporation, which shall include the words "farm mutual" and if a county mutual insurer the name of the county of its principal place of business;

(2) If a county mutual insurer, the name of the counties in which the corporation intends to do business and the address of its principal business office;

(3) If a state mutual insurer, the location of its principal business office, which must be located in this state;

(4) The purposes for which the corporation is formed;

(5) If it will transact business on a cash premium plan or an assessment plan;

(6) The duration of its existence, which may be perpetual;

(7) The number of its directors, which shall be not less than five nor more than eleven; the names and addresses of the persons constituting the initial board of directors who shall serve until the first annual meeting of the members, and until their successors are elected and qualified; and

(8) The names, residences and addresses of the incorporators and the value of their property desired to be insured.
Source: SL 1966, ch 111, ch 17, § 8 (2).



§ 58-35-9 Fee for filing articles of incorporation.

58-35-9. Fee for filing articles of incorporation. At the time of filing the proposed articles of incorporation, the incorporators shall submit a fee of twenty-five dollars payable to the division and the applicable filing fee payable to the secretary of state.

Source: SL 1966, ch 111, ch 17, § 8 (3); SL 1993, ch 369, § 2.



§ 58-35-10 Articles of incorporation--Approval and endorsement by attorney general.

58-35-10. Articles of incorporation--Approval and endorsement by attorney general. After the director approves the articles of incorporation, he shall submit the proposed articles of incorporation to the attorney general for examination. If the attorney general finds that the articles comply with the provisions of this chapter, and the Constitution and laws of the United States and of this state, he shall endorse his approval thereon and return the proposed articles to the director. The director shall submit the original and two copies to the secretary of state for approval. If the secretary of state finds that the articles of incorporation comply with the corporate laws, he shall endorse his approval thereon, retain the original and return a copy to the incorporators and a copy to the division.

Source: SL 1966, ch 111, ch 17, § 9 (1); SL 1993, ch 369, § 3.



§ 58-35-11 Misleading name of proposed corporation--Rejection by director.

58-35-11. Misleading name of proposed corporation--Rejection by director. If the director deems the name of the proposed corporation to be so similar to one already appropriated by another company as to be likely to mislead the public, he shall reject the name applied for and shall notify the incorporators thereof.

Source: SL 1966, ch 111, ch 17, § 9 (2).



§ 58-35-12 Repealed.

58-35-12. Repealed by SL 1993, ch 369, § 4



§ 58-35-13 Transaction of business without certificate of authority as misdemeanor.

58-35-13. Transaction of business without certificate of authority as misdemeanor. The corporation shall not transact business as an insurer until it has received a certificate of authority as provided in this chapter. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 17, § 9 (4); SL 1978, ch 359, § 2.



§ 58-35-14 Amendment of articles of incorporation.

58-35-14. Amendment of articles of incorporation. A farm mutual insurer may, by a two-thirds vote of those present in person or, if authorized by the bylaws, by proxy, at any annual meeting, or at any special meeting of members called for that purpose, amend its articles of incorporation to extend its corporate existence or in any particular within the scope of this chapter, by causing amended articles to be filed in the same form and manner as required for original articles of incorporation. The amended articles of incorporation shall be signed only by the president and secretary of the corporation. Notice of the proposed amendment, or a summary of the changes to be effected thereby, shall be contained in the notice given of such annual or special meeting, and any number of amendments may be submitted to the members, and voted upon by them, at one meeting.

Source: SL 1966, ch 111, ch 17, § 10; SL 1967, ch 129, § 4.



§ 58-35-15 Qualifications of state mutual insurer for certificate of authority.

58-35-15. Qualifications of state mutual insurer for certificate of authority. When applying for an original certificate of authority, a state mutual insurer must be otherwise qualified therefor under this title, and it must have received acceptable applications from one hundred persons, each for substantial insurance, aggregating at least five hundred thousand dollars; and such applicants must have given to the insurer the obligations referred to in § 58-35-41, or paid the premium required, subject to the insurer qualifying to transact insurance.

Source: SL 1966, ch 111, ch 17, § 11 (2).



§ 58-35-16 Qualifications of county mutual insurer for certificate of authority.

58-35-16. Qualifications of county mutual insurer for certificate of authority. When applying for an original certificate of authority, a county mutual insurer must be otherwise qualified therefor under this title, and it must have received acceptable applications from twenty-five persons for substantial insurance, aggregating at least one hundred thousand dollars; and such applicants must have given to the insurer the obligations referred to in § 58-35-41, or paid the premium required, subject to the insurer qualifying to transact insurance.

Source: SL 1966, ch 111, ch 17, § 11 (1).



§ 58-35-17 Certificate of authority to insure against hail--Required qualifications to obtain.

58-35-17. Certificate of authority to insure against hail--Required qualifications to obtain. When applying for an original certificate of authority to insure growing crops against loss by hail, the insurer must be otherwise qualified therefor under this title, and it must have received applications for such insurance from not less than one hundred persons owning in the aggregate not less than five thousand acres of grain; and each such applicant must have given to the insurer the obligations referred to in § 58-35-41, or paid the premium required subject to the insurer qualifying to transact insurance.

Source: SL 1966, ch 111, ch 17, § 11 (3).



§ 58-35-18 Issuance of certificate of authority--Continuation--Termination.

58-35-18. Issuance of certificate of authority--Continuation--Termination. Upon application, the director shall issue such a certificate of authority to every insurer qualified therefor under this chapter. The certificate of authority shall continue, unless revoked or otherwise terminated.

Source: SL 1966, ch 111, ch 17, § 12 (1); SL 2004, ch 297, § 2.



§ 58-35-19 Fees for certificate of authority.

58-35-19. Fees for certificate of authority. The insurer shall pay to the director the fees specified in § 58-2-29 for each issuance and renewal of its certificate of authority.

Source: SL 1966, ch 111, ch 17, § 12 (2).



§ 58-35-20 Suspension or revocation of certificate of authority--Grounds.

58-35-20. Suspension or revocation of certificate of authority--Grounds. A certificate of authority shall be subject to suspension or revocation by the director for violation of or noncompliance with any law of this state.

Source: SL 1966, ch 111, ch 17, § 12 (3).



§ 58-35-21 Bylaws--Making and approval--Modification.

58-35-21. Bylaws--Making and approval--Modification. The initial board of directors of a farm mutual insurer shall adopt such bylaws as may be deemed necessary for the management of its affairs. The bylaws shall be subject to the approval of the insurer's members at their next succeeding meeting by a two-thirds vote of those present in person or, if authorized by the bylaws, by proxy. The members shall otherwise have the power to make, modify, and revoke bylaws.

Source: SL 1966, ch 111, ch 17, § 13.



§ 58-35-22 Contents of bylaws.

58-35-22. Contents of bylaws. The bylaws of a farm mutual insurer shall provide:

(1) The extent of liability of each member for payment of the expenses and losses of the insurer;

(2) The time when obligations of members for losses and expenses become due;

(3) The terms of office of the directors; at least part of the directors shall be elected at each annual meeting of members, and the term of any director shall not be longer than three years;

(4) The date of the annual meeting of the members. Each member shall be permitted to cast at least one vote, either in person or, if authorized by the bylaws, by proxy, for each director to be elected and upon any other matter;

(5) The method of selecting directors in event of resignation, disability, or death; and

(6) The method of giving notice of annual and special meetings of members.
Source: SL 1966, ch 111, ch 17, § 14 (1).



§ 58-35-23 Filing of bylaws--Disapproval by director.

58-35-23. Filing of bylaws--Disapproval by director. The insurer shall promptly file with the director two certified copies of its bylaws and all amendments thereto. The director at the time of filing or at any time thereafter may disapprove any bylaw provision deemed by him to be unlawful, unreasonable, inadequate, unfair, or detrimental to the proper interests or protection of the insurer's members or any class thereof.

Source: SL 1966, ch 111, ch 17, § 14 (2); SL 1993, ch 369, § 5.



§ 58-35-24 Minimum number of members.

58-35-24. Minimum number of members. The total membership of the insurer shall at all times be not less than the number of persons required by § 58-35-5 or 58-35-6 to incorporate such an insurer.

Source: SL 1966, ch 111, ch 17, § 15.



§ 58-35-25 Directors--Election--Term of office.

58-35-25. Directors--Election--Term of office. Directors of a farm mutual insurer shall be elected by its members by ballot for terms not to exceed three years, and shall hold office until their respective successors are elected and qualified.

Source: SL 1966, ch 111, ch 17, § 18 (1).



§ 58-35-26 Qualification of directors.

58-35-26. Qualification of directors. No individual shall serve as a director of a farm mutual insurer unless a member of the insurer.

Source: SL 1966, ch 111, ch 17, § 18 (2).



§ 58-35-27 Officers--Election--Term of office.

58-35-27. Officers--Election--Term of office. The board of directors of an insurer shall elect from their number a president and vice-president. The board shall also elect a secretary and treasurer or a secretary-treasurer of the insurer. Officers shall hold their offices for one year, and until their successors are elected and qualified.

Source: SL 1966, ch 111, ch 17, § 19.



§ 58-35-28 Bonds of treasurer and secretary.

58-35-28. Bonds of treasurer and secretary. The treasurer and secretary of an insurer shall each give bond to the insurer for the faithful performance of his duties, in such amount as is designated by the board of directors. Any such bond shall be issued by an authorized corporate surety.

Source: SL 1966, ch 111, ch 17, § 20.



§ 58-35-29 Property insurable by farm mutual.

58-35-29. Property insurable by farm mutual. A farm mutual insurer shall only insure the following described property against loss or damage by fire or other casualty:

(1) Farm dwellings and buildings, including the usual contents therein, livestock, farm machinery, growing crops, and other forms of farm property;

(2) Dwellings designed for occupancy by not over two families, including the usual contents thereof, and private structures;

(3) Churches, schools, and community buildings including the usual contents thereof;

(4) The usual and customary possessions of the occupants of multi-family dwellings; and

(5) Personal property used in a solely-owned business activity conducted on the insured premises, including property held for resale if the insured property is covered by reinsurance.

For purposes of this chapter any policy written by a farm mutual insurer is considered a personal lines policy.

Source: SL 1966, ch 111, ch 17, § 3 (1); SL 1979, ch 341, § 24; SL 1992, ch 60, § 2; SL 1993, ch 370, § 1; SL 2004, ch 297, § 3.



§ 58-35-29.1 Living expenses and fire department service charges incidental to casualty insurance.

58-35-29.1. Living expenses and fire department service charges incidental to casualty insurance. A farm mutual insurer may, in connection with policies covering property insured under § 58-35-29, afford coverage for additional expenses or loss of use resulting from fire or other casualty rendering the insured property unusable, and coverage for an insured's liability, assumed by contract or agreement, for fire department service charges.

Source: SL 1972, ch 267; SL 1993, ch 370, § 2.



§ 58-35-30 Insurance of property not owned by member or spouse prohibited--Exceptions.

58-35-30. Insurance of property not owned by member or spouse prohibited--Exceptions. No insurer may insure any property not owned by a member or by his spouse except for the following:

(1) Property described in subdivision 58-35-29(3); and

(2) Personal property in the care, custody, and control of a member or his spouse.
Source: SL 1966, ch 111, ch 17, § 3 (2); SL 1992, ch 356.



§ 58-35-31 Repealed.

58-35-31. Repealed by SL 1993, ch 370, § 3



§ 58-35-32 Insurance on churches, schools, and community buildings.

58-35-32. Insurance on churches, schools, and community buildings. No contract of insurance covering any church, school, or community building referred to in § 58-35-29 shall be invalid because any director or officer of the insurer was or is a trustee, director, agent, custodian, or manager or in any way in control, supervision, or management of any or all of the property so insured.

Source: SL 1966, ch 111, ch 17, § 29.



§ 58-35-32.1 Liability insurance issued by state insurers--Medical and disability benefits--Snowmobiles.

58-35-32.1. Liability insurance issued by state insurers--Medical and disability benefits--Snowmobiles. A state mutual insurer may issue policies of insurance insuring against legal liability for the death, injury, or disability of any human being, or for damage to property, excluding liability, loss, or expense resulting from or incidental to the ownership, maintenance, or use of aircraft or motor vehicles normally operated, intended to be operated, or designed primarily for use upon highways, roads, or streets; and provision may be included in such policies for medical, hospital, surgical, and disability benefits to injured persons and funeral and death benefits to dependents, beneficiaries, or personal representatives of persons killed, irrespective of legal liability of the insured, when issued as incidental coverage with or supplemental to such liability insurance. A state mutual insurer may insure snowmobiles whether used on or off premises, but the insurance covering off premises usage shall comply with chapter 32-35 and must be offered at a limit specified in a separately written and approved endorsement or policy.

Source: SL 1970, ch 272; SL 1991, ch 406.



§ 58-35-33 Withdrawal from membership--Surrender of policy for cancellation--Payment of obligations.

58-35-33. Withdrawal from membership--Surrender of policy for cancellation--Payment of obligations. Any member of an insurer may withdraw therefrom by surrendering his policy to the insurer for cancellation and paying all obligations then owing by him to the insurer.

Source: SL 1966, ch 111, ch 17, § 17 (1).



§ 58-35-34 Repealed.

58-35-34. Repealed by SL 2004, ch 297, § 6



§ 58-35-35 Maximum amount of insurance on single risk.

58-35-35. Maximum amount of insurance on single risk. The maximum amount of insurance which an insurer shall retain on a single risk, after deduction of applicable reinsurance, shall not exceed ten percent of the admitted assets of the insurer or ten thousand dollars, whichever is the larger amount.

Source: SL 1966, ch 111, ch 17, § 4 (1).



§ 58-35-36 "Single risk" defined.

58-35-36. "Single risk" defined. For the purposes of § 58-35-35, a "single risk" as to insurance against fire and hazards other than windstorm, earthquake, or other catastrophic perils, includes all properties insured by the same insurer which are reasonably susceptible to loss or damage from the same fire or the same occurrence of such other hazard insured against.

Source: SL 1966, ch 111, ch 17, § 4 (2).



§ 58-35-37 Cash premium or assessment plan for transacting business.

58-35-37. Cash premium or assessment plan for transacting business. An insurer may transact business on either a cash premium plan or on an assessment plan as provided for in its articles of incorporation or bylaws.

Source: SL 1966, ch 111, ch 17, § 6 (1).



§ 58-35-38 Cash premium plan--Collection of premiums.

58-35-38. Cash premium plan--Collection of premiums. If transacting business on the cash premium plan, the insurer shall collect from each member before or at the effective date of the member's insurance the premium in such amount as the insurer deems will be adequate to cover losses and expenses incurred during the term of such insurance, or for a period of one year from the inception date of the policy, if same be written for a longer period than one year.

Source: SL 1966, ch 111, ch 17, § 6 (2).



§ 58-35-39 Cash premium plan--Special assessment in case of inadequacy.

58-35-39. Cash premium plan--Special assessment in case of inadequacy. An insurer transacting business on the cash premium plan shall provide in its bylaws and policies for special assessment of its members if the cash premium charged is found to be inadequate to pay losses and expenses currently incurred. The bylaws shall provide that the amount which can be so assessed in any one policy year shall not be less than one nor more than six times the premium charged on each member's policy at the annual rate for a term of one year.

Source: SL 1966, ch 111, ch 17, § 6 (4).



§ 58-35-40 Assessment plan insurance--Levy of assessments before or after liability incurred--Collection of initial amount before effective date of insurance.

58-35-40. Assessment plan insurance--Levy of assessments before or after liability incurred--Collection of initial amount before effective date of insurance. If transacting business on the assessment plan, the insurer will depend for the payment of losses and expenses principally upon assessments levied upon members either before or after such losses or expenses have been incurred. This provision shall not be construed to prevent any such insurer from collecting from each member such initial amount as it may deem proper on or before the effective date of the member's insurance; nor to prohibit the accumulation of surplus or unallocated funds.

Source: SL 1966, ch 111, ch 17, § 6 (3).



§ 58-35-41 Application for insurance to be in writing--Advance cash payments.

58-35-41. Application for insurance to be in writing--Advance cash payments. An insurer shall require a written application from each person desiring insurance. If the insurer is transacting business on the assessment plan, the applicant shall at the time of application give his obligation to the insurer for the payment of losses and expenses as provided in the insurer's bylaws, and make such advance payment in cash as the insurer may require.

Source: SL 1966, ch 111, ch 17, § 26.



§ 58-35-42 Application and policy forms filed with director--Disapproval.

58-35-42. Application and policy forms filed with director--Disapproval. All forms of application for insurance and of policies proposed to be used by an insurer shall be filed with the director at least thirty days in advance of any such use. The director shall disapprove any such form found by him to be unlawful, illegible, or misleading. An insurer shall not use any such form after it has received the director's notice of disapproval setting forth the reasons therefor.

Source: SL 1966, ch 111, ch 17, § 27.



§ 58-35-43 Rates--Filing with director not required--Discrimination prohibited.

58-35-43. Rates--Filing with director not required--Discrimination prohibited. A farm mutual insurer is not required to file any of its insurance rates with the director. No such rate shall discriminate between subjects of insurance having substantially the same insuring, exposure, and underwriting characteristics.

Source: SL 1966, ch 111, ch 17, § 28.



§ 58-35-44 Reinsurance.

58-35-44. Reinsurance. A farm mutual insurer may cede reinsurance to any other farm mutual insurer authorized to insure the risks ceded and to other authorized property insurers or reinsurers, and may accept reinsurance from other farm mutual insurers. A farm mutual insurer may also reinsure with a reinsurer authorized pursuant to chapter 58-14.

Source: SL 1966, ch 111, ch 17, § 5; SL 1993, ch 371.



§ 58-35-45 Reinsurance corporation formed by insurers--Procedure.

58-35-45. Reinsurance corporation formed by insurers--Procedure. Any number, not less than five, of farm mutual insurers organized under this chapter may form a corporation for the purpose of reinsuring the risks of the members, on the mutual plan. The insurers proposing to form such reinsurance company shall file with the director a declaration of their intention to form such a corporation, together with proposed articles of incorporation, substantially in the manner and form provided by §§ 58-35-7 to 58-35-9, inclusive, which proposed articles of incorporation, and amendments thereof, shall be treated substantially in the manner and form provided by §§ 58-35-10 to 58-35-14, inclusive. The bylaws of such reinsurance company shall contain provisions for the government of such company and the conduct of its business substantially in the manner and form provided by §§ 58-35-22 and 58-35-23.

Source: SL 1966, ch 111, ch 17, § 32; SL 1976, ch 318.



§ 58-35-46 Risk limitation inapplicable to organization of county mutual insurers for reinsurance purposes.

58-35-46. Risk limitation inapplicable to organization of county mutual insurers for reinsurance purposes. The risk limitations set forth in §§ 58-35-35 and 58-35-36 shall not apply to reinsurance companies formed under § 58-35-45. All reinsurance contracts of such reinsurer shall be submitted to the director for his approval, and he shall disapprove any reinsurance contracts which he finds would be contrary to the interests of the policyholders of the ceding insurers.

Source: SL 1966, ch 111, ch 17, § 32.



§ 58-35-47 Investment of funds authorized.

58-35-47. Investment of funds authorized. The directors of a farm mutual insurer may invest the insurer's funds or any part of the insurer's funds in any of the following:

(1) Bonds or other securities issued by the United States government or by any agency or instrumentality of the United States government, or by any United States government-sponsored enterprise;

(2) Bonds or other obligations the payment of the interest and principal of which is assumed or guaranteed by the United States government or any agency or instrumentality of the United States government, or by any United States government-sponsored enterprise;

(3) General obligation bonds or warrants of this state or of any other state of the United States, or of any of the political subdivisions or other taxing districts of this state or any other state;

(4) Certificates of deposit in any bank wherein the deposits are insured by the federal deposit insurance corporation up to the amount to which such insurance protection applies;

(5) Shares or savings accounts of savings and loan and building and loan associations to the extent that such an account is insured by the federal savings and loan insurance corporation;

(6) When authorized by a majority vote of its members present at a duly called and held meeting of members, and with the consent of the director, in a home office building and the land on which such building is situated;

(7) With the approval of the director of the Division of Insurance, in the preferred stock of any solvent corporation existing under the laws of the United States of America, or any state of the United States and in the common stock of any other solvent insurer;

(8) Bonds, notes, or other obligations issued by any federal land bank, federal intermediate credit bank, bank for cooperatives, or any or all of the federal farm credit banks;

(9) With the approval of the director of the Division of Insurance, in common stocks, mutual funds and exchange traded funds consisting of common stocks, not to exceed twenty percent of the company's admitted assets. No individual common stock may exceed five percent of the company's admitted assets;

(10) Money market funds which would qualify as an investment pursuant to § 58-27-101;

(11) With the approval of the director of the Division of Insurance, in an insurance agency;

(12) Investments set forth in § 58-27-103 if the aggregate value of the investments pursuant to that section do not exceed ten percent of the farm mutual's total admitted assets and do not exceed the limitation set forth in § 58-27-53;

(13) With the approval of the director of the Division of Insurance, in corporate bonds, convertible bonds, preferred stocks, or other fixed income mutual funds, or exchange traded funds consisting of income securities issued by corporations. No issuer may exceed five percent of admitted assets and no one mutual fund or exchange traded fund may exceed twenty percent of admitted assets. All individual holdings must be rated A3 or better by Moody's Investor Service or rated A- or better by Standard & Poor's Corporation. All mutual funds or exchange traded funds must have an average credit quality of A3 or better as rated by Moody's Investor Service or A- or better as rated by Standard & Poor's Corporation.
If a farm mutual insurer has invested its funds or any part of its funds pursuant to subdivisions 58-35-47(9) or (13) and the farm mutual insurer is determined to be in a financially hazardous condition, the director may order the farm mutual insurer to reinvest those funds pursuant to chapters 58-4 or 58-29B.

Source: SL 1966, ch 111, ch 17, § 23; SL 1967, ch 135, §§ 1, 2; SL 1974, ch 320; SL 1979, ch 37, § 8; SL 1986, ch 423; SL 1987, ch 383; SL 1990, ch 409; SL 1993, ch 372; SL 1994, ch 388; SL 2004, ch 297, § 4; SL 2014, ch 243, § 1.



§ 58-35-48 Funds expended for educational purposes--Maximum amount--Statement in annual report.

58-35-48. Funds expended for educational purposes--Maximum amount--Statement in annual report. An insurer may spend earnings of the preceding year for educational purposes. A complete and itemized report of such expenditures shall be filed by the insurer as part of its annual report required under § 58-35-54.

Source: SL 1966, ch 111, ch 17, § 24; SL 1993, ch 373.



§ 58-35-49 Claim for loss--Notice in writing--Arbitration.

58-35-49. Claim for loss--Notice in writing--Arbitration. Every member who shall sustain loss or damage for which the company is liable, shall immediately notify in writing the secretary, or in his absence the president, of the company specifying the property destroyed or damaged and the time and cause thereof. The secretary, or in his absence the president, of the company shall forthwith inspect and adjust the loss or cause it to be inspected and adjusted in such manner as may be provided by the bylaws. In case of the inability of the parties to agree upon the amount of such loss or damage, the claimant and the company shall each choose a disinterested party who shall constitute a board of arbitration to settle such loss, and in case the arbitrators cannot agree they shall choose a third person to act with them and such board of arbitration shall have power to administer oaths, examine witnesses, and determine all matters in dispute and the decision of such board shall be final unless an interested party thereto appeals to a court within sixty days thereafter.

Source: SL 1966, ch 111, ch 17, § 30.



§ 58-35-50 Directors' and officers' liability for failure to pay claims.

58-35-50. Directors' and officers' liability for failure to pay claims. The directors or officers of an insurer are liable in their individual capacity to the person sustaining an insured loss, if they willfully refuse or neglect to make an assessment and collect the obligations owing to the insurer in accordance with the provisions of this chapter.

Source: SL 1966, ch 111, ch 17, § 31.



§ 58-35-51 to 58-35-53. Repealed.

58-35-51 to 58-35-53. Repealed by SL 2004, ch 297, §§ 7 to 9



§ 58-35-54 Annual statement of affairs--Contents and filing.

58-35-54. Annual statement of affairs--Contents and filing. The president and secretary of every insurer, on or before the first day of March of each year, shall prepare, affirm under oath, affix the corporate seal thereto, and file with the director, on forms furnished by the director, an annual statement as of December thirty-first of the preceding calendar year including:

(1) The names of the president and secretary;

(2) The date of the annual meeting;

(3) The amount of insurance in force;

(4) The number of members;

(5) The number of assessments made during the year;

(6) The amount paid in losses during the year;

(7) The amount of the losses claimed and not paid, with the reason for nonpayment;

(8) The number of members cancelled or nonrenewed during the year;

(9) The number of new members admitted during the year;

(10) The expenses during the year;

(11) The amount of money on hand;

(12) The amount and character of the insurer's assets;

(13) The amount of the insurer's liabilities; and

(14) Such other information as the director may require.
Source: SL 1966, ch 111, ch 17, § 21 (1); SL 2004, ch 297, § 5.



§ 58-35-55 Failure to file annual statement--Suspension or revocation of certificate of authority.

58-35-55. Failure to file annual statement--Suspension or revocation of certificate of authority. The director may suspend or revoke the certificate of authority of any insurer failing to file its annual statement.

Source: SL 1966, ch 111, ch 17, § 21 (2).



§ 58-35-56 Annual statement--Presentation at meeting of members.

58-35-56. Annual statement--Presentation at meeting of members. The annual statement of the insurer, as required to be filed with the director under § 58-35-54, shall be presented at the next annual meeting.

Source: SL 1966, ch 111, ch 17, § 16.



§ 58-35-57 Application of other provisions.

58-35-57. Application of other provisions. The following chapters and sections of this title apply to farm mutual insurers to the extent not inconsistent with the express provisions of this chapter and the reasonable implications of the express provisions:

(1) Chapter 58-1. Definitions and General Provisions;

(2) Chapter 58-2. Division of Insurance;

(3) Chapter 58-3. Examination of Insurers and Insurance Producers;

(4) Chapter 58-4. Enforcement Powers and Proceedings (except § 58-4-7);

(5) Chapter 58-4A. Insurance Fraud;

(6) Sections 58-5-134 to 58-5-140, inclusive. Organization and General Powers of Insurers;

(7) Chapter 58-10. Insurable Interest;

(8) Chapter 58-11. Form and Contents of Insurance Policies;

(9) Chapter 58-12. Insurance Claims and Benefits (except § 58-12-3);

(10) Chapter 58-17D. Standards for Utilization Review for Property and Casualty Insurers;

(11) Chapter 58-33. Unfair Trade Practices;

(12) Chapter 58-30. Insurance Producers;

(13) Chapter 58-29B. Insurers Supervision, Rehabilitation and Liquidation;

(14) Chapter 58-43. Independent Audit of Insurers (except § 58-43-2).
Source: SL 1966, ch 111, ch 17, § 33; SL 1967, ch 129, § 5; SL 1977, ch 417; SL 1979, ch 341, § 14; SL 1991, ch 407, § 1; SL 2001, ch 286, § 216; SL 2001, ch 288, § 1; SL 2003, ch 255, § 1; SL 2008, ch 274, § 1.



§ 58-35-58 Provisions exclusive.

58-35-58. Provisions exclusive. Nothing in the insurance laws of this state shall be deemed to apply to or govern either directly or indirectly domestic farm mutual insurers except as contained or referred to in this chapter.

Source: SL 1966, ch 111, ch 17, § 1 (3).



§ 58-35-59 Financial reporting standards.

58-35-59. Financial reporting standards. The financial reporting standards, procedures and accounting principles for farm mutuals are those set forth in the following National Association of Insurance Commissioners' manuals as amended as of December 31, 1993: Annual Statement Instructions, Property and Casualty; Examiner's Handbook; and Accounting Practices and Procedures Manual, Fire and Casualty Insurance Companies. The director may waive any standard, procedure, or accounting principle which the director determines is inapplicable to a farm mutual. The director shall establish a date by which the farm mutuals shall comply with financial reporting standards, procedures, and accounting principles or any amendment to them. The director may promulgate rules, pursuant to chapter 1-26, for the enforcement of this section.

Source: SL 1991, ch 407, § 2; SL 1993, ch 357, § 6.



§ 58-35-60 Merger of farm mutual insurers--Plan of merger.

58-35-60. Merger of farm mutual insurers--Plan of merger. Any two or more farm mutual corporations authorized to transact business pursuant to this chapter may merge into one farm mutual corporation pursuant to a plan of merger as provided in this section and §§ 58-35-61 to 58-35-74, inclusive. The board of directors of each corporation, shall, by resolution adopted by each such board, approve a plan of merger setting forth:

(1) A statement that the merger is advisable;

(2) The names of the corporations proposing to merge, and the name of the corporation into which they propose to merge, to be known as the surviving corporation;

(3) The terms and conditions of the proposed merger;

(4) The names of the surviving corporation's first board of directors;

(5) The surviving corporation's principal office;

(6) The manner and basis of converting the assets and liabilities of each corporation into the assets, liabilities, or obligations or other securities of the surviving corporation or of any other corporation, or, in whole or in part, into cash or other property;

(7) A statement of any changes in the articles of incorporation of the surviving corporation to be affected by the merger;

(8) That the board of directors approves the merger of the corporation into the surviving corporation; and

(9) Any other provisions with respect to the proposed merger that are necessary or desirable.
Source: SL 1995, ch 293, § 1.



§ 58-35-61 Policyholders to vote on merger plan--Notice of vote.

58-35-61. Policyholders to vote on merger plan--Notice of vote. Following the adoption of the resolution approving the plan of merger required by § 58-35-60, a meeting of the policyholders of each of the corporations shall be held to vote upon the proposed merger plan. Written notice of the meeting of the policyholders shall be given to all policyholders, which may be either an annual or special meeting. Written notice shall be given to each policyholder of record whether or not entitled to vote at the meeting, not less than twenty days before the meeting, in the manner provided in §§ 47-1A-701 to 47-1A-747, inclusive, and §§ 47-1A-1601 to 47-1A-1621.3, inclusive, for the giving of notice of meetings of shareholders. Whether the meeting is an annual or special meeting, the notice shall state that the purpose or one of the purposes of the meeting is to consider the proposed plan of merger. A copy of the resolution passed by the board of directors shall be included in or enclosed with the notice.

Source: SL 1995, ch 293, § 2; SL 2005, ch 202, § 26.



§ 58-35-62 Approval of plan of merger by majority of voters.

58-35-62. Approval of plan of merger by majority of voters. At the meeting of the policyholders, the policyholders shall vote on the proposed plan of merger. The plan of merger is approved if the majority of the policyholders present at the meeting vote for the proposed plan of merger. No policyholder may vote by proxy.

Source: SL 1995, ch 293, § 3.



§ 58-35-63 Execution and acknowledgment of articles of merger--Contents of articles.

58-35-63. Execution and acknowledgment of articles of merger--Contents of articles. If the plan of merger is approved, an original and one exact or conforming copy of the articles of merger shall be executed by each corporation by the chairman of the board of directors of the corporation or by its president or by another of its officers. The articles shall be acknowledged and shall set forth:

(1) The plan of merger;

(2) The number of votes voted for and against the merger;

(3) The terms and conditions of the proposed merger;

(4) The names of the surviving corporation's first board of directors;

(5) The surviving corporation's principal office;

(6) The manner and basis of converting the assets and the liabilities of each corporation into assets, liabilities, obligations, or other securities of the surviving corporation or of any other corporation or, in whole or in part, into cash or other property.
Source: SL 1995, ch 293, § 4.



§ 58-35-64 Filing plan of merger and articles of merger--Approval by director--Reasons for denying hearing.

58-35-64. Filing plan of merger and articles of merger--Approval by director--Reasons for denying hearing. If two or more companies propose to merge under the provisions of § 58-35-63 and their membership has approved the plan of merger, the plan of merger shall be filed with the director of the Division of Insurance, accompanied by the articles of merger, and a request for the approval of the plan of merger. The plan shall be approved by the director after a hearing on the plan within a reasonable time unless the director finds that the plan:

(1) Is contrary to law;

(2) Is inequitable to the policyholders of any domestic insurer involved; or

(3) Would substantially reduce the security of and service to be rendered to the policyholders of the domestic insurer.

The director shall review the plan of merger and may waive any hearing if the director finds the proposed merger does not prejudice the interests of the policyholders of the companies.

Source: SL 1995, ch 293, § 5.



§ 58-35-65 Notification of disapproval of plan.

58-35-65. Notification of disapproval of plan. If the director of the Division of Insurance does not approve any such plan and agreement, the director shall notify the corporations in writing, specifying the reasons.

Source: SL 1995, ch 293, § 6.



§ 58-35-66 Examination of articles of merger by attorney general--Submission to secretary of state.

58-35-66. Examination of articles of merger by attorney general--Submission to secretary of state. The director of the Division of Insurance, after approving the articles of merger, shall submit the proposed articles of merger to the attorney general for examination. If the attorney general finds that the articles of merger comply with the provisions of §§ 58-35-60 to 58-35-74, inclusive, and the constitution and laws of the United States and of this state, the attorney general shall endorse and return the proposed articles to the director. The director shall submit the original and two copies to the secretary of state for approval.

Source: SL 1995, ch 293, § 7.



§ 58-35-67 Approval of articles of merger by secretary of state--Endorsement--Filing--Certificate of merger.

58-35-67. Approval of articles of merger by secretary of state--Endorsement--Filing--Certificate of merger. Following the delivery of the articles of merger from the director of the Division of Insurance to the secretary of state, the secretary shall, on finding that the articles conform to law, if all required fees have been paid:

(1) Endorse the word "filed" on the original and the copy and the month, day, and year of filing;

(2) File the original in the secretary's office; and

(3) Issue a certificate of merger to which the secretary shall affix the copy.

The certificate of merger, together with a copy, shall be returned to the surviving corporation or its representative.

Source: SL 1995, ch 293, § 8.



§ 58-35-68 Merger effective upon issuance of certificate.

58-35-68. Merger effective upon issuance of certificate. Upon the issuance of the certificate of merger by the secretary of state, the merger is effective.

Source: SL 1995, ch 293, § 9.



§ 58-35-69 Surviving corporation exists separate from parties to merger.

58-35-69. Surviving corporation exists separate from parties to merger. If a merger has been effected pursuant to §§ 58-35-60 to 58-35-74, inclusive:

(1) The several corporations to the plan of merger are a single corporation which is that corporation designated in the plan of merger as the surviving corporation;

(2) The separate existence of all corporations parties to the plan of merger, except the surviving or new corporation shall cease; and

(3) The surviving or new corporation has all the rights, privileges, immunities, and powers and is subject to all the duties and liabilities of a corporation organized under §§ 58-35-60 to 58-35-74, inclusive, and §§ 47-1A-101 to 47-1A-863.3, inclusive, §§ 47-1A-1001 to 47-1A-1021, inclusive, and §§ 47-1A-1201 to 47-1A-1202.6, inclusive.
Source: SL 1995, ch 293, § 10; SL 2005, ch 202, § 27.



§ 58-35-70 Rights, privileges, immunities, and franchises of surviving or new corporation.

58-35-70. Rights, privileges, immunities, and franchises of surviving or new corporation. If a merger or consolidation has been effected pursuant to §§ 58-35-60 to 58-35-74, inclusive:

(1) The surviving or new corporation thereupon and thereafter possesses all the rights, privileges, immunities, and franchises, of a public as well as of a private nature, of each of the merging corporations;

(2) All property, real, personal, and mixed and all debts due on whatever account and any other chose in action and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated, shall be taken and considered transferred to and vested in the single corporation without further act or deed; and

(3) The title to any real estate, or any interest in the real estate, vested in any of the corporations may not revert or be in any way impaired by reason of such merger.
Source: SL 1995, ch 293, § 11.



§ 58-35-71 Liabilities and obligations of surviving or new corporation.

58-35-71. Liabilities and obligations of surviving or new corporation. If a merger or consolidation has been effected pursuant to this chapter:

(1) The surviving or new corporation is thenceforth responsible and liable for all the liabilities and obligations of each of the corporations so merged; and

(2) Any claim existing or action or proceeding pending by or against any of the corporations may be prosecuted as if the merger had not taken place, or the surviving or new corporation may be substituted in its place.

Neither the rights of creditors nor any liens upon the property of any such corporation may be impaired by the merger or consolidation.

Source: SL 1995, ch 293, § 12.



§ 58-35-72 Articles of incorporation of surviving corporation amended by plan of merger.

58-35-72. Articles of incorporation of surviving corporation amended by plan of merger. If a merger has been effected pursuant to §§ 58-35-60 to 58-35-74, inclusive, the articles of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, the changes in its articles of incorporation are stated in the plan of merger.

Source: SL 1995, ch 293, § 13.



§ 58-35-73 Dissolution of farm mutual insurer.

58-35-73. Dissolution of farm mutual insurer. A farm mutual insurer may dissolve under the applicable procedures prescribed by the statutes of this state applying to corporations for profit and be subject to any additional requirements found in chapter 58-35.

Source: SL 1995, ch 293, § 14.



§ 58-35-74 Rights of dissenting members and proxy voters not applicable to mergers.

58-35-74. Rights of dissenting members and proxy voters not applicable to mergers. The provisions of §§ 47-1A-1101 to 47-1A-1108, inclusive, regarding the rights of dissenting members and proxy voting do not apply to mergers of farm mutual insurers pursuant to §§ 58-35-60 to 58-35-74, inclusive.

Source: SL 1995, ch 293, § 15; SL 2005, ch 202, § 28.



§ 58-35-75 Division of farm mutual insurers--Plan.

58-35-75. Division of farm mutual insurers--Plan. Any farm mutual may divide itself into two or more farm mutuals. A written plan of division shall be prepared by the board of directors or by a committee selected by the board for that purpose. The plan of division shall set forth all the terms of the division and the proposed effect of the division on all members of the farm mutual. The plan shall also contain the articles of each new farm mutual being formed, if applicable, and any amendments to the articles of the remaining farm mutual. The applicable provisions of § 58-35-60 apply to the plan of division and to the merger or integration of the divided farm mutual into another farm mutual or farm mutuals.

Source: SL 2005, ch 277, § 1.



§ 58-35-76 Members to vote on plan of division.

58-35-76. Members to vote on plan of division. The members of the farm mutual shall vote on the proposed plan of division in the manner provided in §§ 58-35-61 and 58-35-62.

Source: SL 2005, ch 277, § 2.



§ 58-35-77 Articles of division of farm mutual--Articles of incorporation--Filing--Application of chapter provisions.

58-35-77. Articles of division of farm mutual--Articles of incorporation--Filing--Application of chapter provisions. The articles of division of a farm mutual, if approved, shall set forth the approved plan and such other information as required by § 58-35-63 and shall be filed and approved as provided for by § 58-35-64. Each part of the plan that contains the articles of a new farm mutual shall be separately filed and recorded as articles of incorporation for such new farm mutual. Any new farm mutual formed pursuant to §§ 58-35-75 to 58-35-77, inclusive, is subject to the provisions of this chapter in the same manner as any other farm mutual.

Source: SL 2005, ch 277, § 3.



§ 58-35-78 Annual audit--Independent audit--Report--Extension.

58-35-78. Annual audit--Independent audit--Report--Extension. Any farm mutual insurer having direct premiums written in this state of more than two million dollars in any calendar year and more than two thousand policyholders or certificate holders of directly written policies nationwide at the end of a calendar year shall have an annual audit by an accountant of the financial statements reporting the financial position and the results of operations. This section also applies to insurers having assumed premiums pursuant to contracts or treaties of reinsurance of two million dollars or more. The director may require insurers with less than two million dollars in direct premiums and less than two thousand policyholders or certificate holders to have independent audits to determine the financial status of the insurer.

The insurer shall file an audited financial report with the director on or before June first for the year that ended on the immediately preceding December thirty-first. The director may require an insurer to file an audited financial report earlier than June first with ninety days advance notice to the insurer.

Extensions of the June first filing date may be granted by the director for thirty-day periods upon a showing by the insurer and its accountant to the director that there is good cause for an extension. The request for extension shall be submitted in writing to the director not less than ten days prior to the due date in sufficient detail to permit the director to make an informed decision.

Source: SL 2008, ch 274, § 2.






Chapter 36 - Mutual Assessment Life And Health Insurers

§ 58-36-1 Certificate not to be issued for assessment life or health insurance--Transaction of business as misdemeanor.

58-36-1. Certificate not to be issued for assessment life or health insurance--Transaction of business as misdemeanor. No certificate of authority shall, after June 30, 1966, be issued to any insurer, organized upon the mutual assessment, cooperative, or natural premium plan for the purpose of writing assessment life, or health insurance. It is a Class 2 misdemeanor for any such insurer to transact business in South Dakota.

Source: SL 1966, ch 111, ch 18, § 1 (1); SL 1978, ch 359, § 7.



§ 58-36-2 to 58-36-44. Repealed.

58-36-2 to 58-36-44. Repealed by SL 1978, ch 359, § 21



§ 58-36-45 Mutual property insurance association maintained by members of church--Risks covered--Conduct of business--License not required.

58-36-45. Mutual property insurance association maintained by members of church--Risks covered--Conduct of business--License not required. The members of any one church or of any one religious denomination may maintain for the exclusive benefit of their members, an association for the mutual insurance of the property of its members against loss or damage by fire, lightning, storm, or hail, or all of them. Any such company, whether heretofore or hereafter organized, may also if specified in its articles of incorporation and bylaws, insure, in connection with fire and lightning policies, against loss or damage caused by smoke, explosion, riot, riot attending a strike, aircraft and vehicles, vandalism, theft, or other risk or risks. Such an association shall furnish no insurance except on property of an actual member of such church or denomination. It may conduct business upon the plan and method adopted by it, satisfactory to the director, and shall not be required to be licensed by or report to the director of insurance.

Source: SDC 1939, § 31.2919; SL 1951, ch 170, § 11; SL 1955, ch 119; repealed SL 1966, ch 111, § 5; re-enacted SL 1978, ch 366, § 1.



§ 58-36-46 Validation of past actions of religious society mutual.

58-36-46. Validation of past actions of religious society mutual. All actions of any religious society mutual which was organized pursuant to § 31.2919 of the 1960 Supplement to the South Dakota Code of 1939, are valid despite the repeal of the section.

Source: SL 1978, ch 366, § 2.






Chapter 37 - Fraternal Benefit Societies [Repealed]

CHAPTER 58-37

FRATERNAL BENEFIT SOCIETIES [REPEALED]

[Repealed by SL 1990, ch 410, § 40]



Chapter 37A - Fraternal Benefit Societies

§ 58-37A-1 "Fraternal benefit society" defined.

58-37A-1. "Fraternal benefit society" defined. Any incorporated society, order, or supreme lodge, without capital stock, including one exempted under the provisions of subdivision 58-37A-38(2), whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this chapter, is a fraternal benefit society for the purposes of this chapter.

Source: SL 1990, ch 410, § 1.



§ 58-37A-2 Lodge system--Regular meetings--Lodges for children.

58-37A-2. Lodge system--Regular meetings--Lodges for children. A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society. A society may organize and operate lodges for children under the minimum age for adult membership. No membership and initiation in local lodges may be required of those children, nor may they have a voice or vote in the management of the society.

Source: SL 1990, ch 410, § 2.



§ 58-37A-3 "Representative form of government" defined.

58-37A-3. "Representative form of government" defined. A society has a representative form of government if:

(1) It has a supreme governing body constituted in one of the following ways:

(a) The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and may not have less than two-thirds of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws;

(b) The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may not exceed four years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society;

(2) The officers of the society are elected either by the supreme governing body or by the board of directors;

(3) Only benefit members are eligible for election to the supreme governing body and the board of directors; and

(4) Each voting member shall have one vote; no vote may be cast by proxy.
Source: SL 1990, ch 410, § 3.



§ 58-37A-4 Definition of terms.

58-37A-4. Definition of terms. Terms used in this chapter mean:

(1) "Benefit contract," the agreement for provision of benefits authorized by § 58-37A-16, as that agreement is described in § 58-37A-19;

(2) "Benefit member," any adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract;

(3) "Certificate," the document issued as written evidence of the benefit contract;

(4) "Laws," the society's articles of incorporation, constitution, and bylaws, however designated;

(5) "Lodge," subordinate member units of the society, known as camps, courts, councils, branches, or by any other designation;

(6) "Premiums," premiums, rates, dues, or other required contributions by whatever name known, which are payable under the certificate;

(7) "Rules," all rules, regulations, or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society;

(8) "Society," fraternal benefit society, unless otherwise indicated.
Source: SL 1990, ch 410, § 4.



§ 58-37A-5 Benefits and purposes of society--Power to adopt laws and rules for governing the society.

58-37A-5. Benefits and purposes of society--Power to adopt laws and rules for governing the society. A society shall operate for the benefit of members and their beneficiaries by providing benefits as specified in § 58-37A-16, and operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which may also be extended to others. These purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations. These subsidiaries or affiliated organizations shall comply with all other applicable provisions of the laws and are also subject to the requirements of chapter 58-5A.

Every society may adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It may change, alter, add to, or amend the laws and rules and has any other powers that are necessary and incidental to carrying into effect the objects and purposes of the society.

Source: SL 1990, ch 410, § 5.



§ 58-37A-6 Specification of laws or rules--Membership rights.

58-37A-6. Specification of laws or rules--Membership rights. A society shall specify in its laws or rules:

(1) Eligibility standards for each class of membership. If benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age fifteen and not greater than age twenty-one;

(2) The process for admission to membership for each membership class; and

(3) The rights and privileges of each membership class. However, only benefit members have the right to vote on the management of the insurance affairs of the society.

A society may also admit social members who have no voice or vote in the management of the insurance affairs of the society. Membership rights in the society are personal to the member and are not assignable.

Source: SL 1990, ch 410, § 6.



§ 58-37A-7 Location of office and meetings--Official publication--Annual synopsis--Grievance procedures provided.

58-37A-7. Location of office and meetings--Official publication--Annual synopsis--Grievance procedures provided. The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory wherein the society has at least one subordinate lodge, or in any other location as determined by the supreme governing body, and all business transacted at these meetings shall be as valid in all respects as if these meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. Each required report, notice, and statement shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

Not later than June first of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or such synopsis may be published in the society's official publication.

A society may provide in its laws or rules for grievance or complaint procedures for members.

Source: SL 1990, ch 410, § 7.



§ 58-37A-8 Liability of officers and members of governing body--Indemnification and reimbursement--Insurance--Liability of noncompensated member.

58-37A-8. Liability of officers and members of governing body--Indemnification and reimbursement--Insurance--Liability of noncompensated member. The officers and members of the supreme governing body or any subordinate body of a society are not personally liable for any benefits provided by a society.

Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, the person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, in which the person may be involved because the person was a director, officer, employee, or insurance producer of the society or of any firm, corporation, or organization which the person served in any capacity at the request of the society. No person may be indemnified or reimbursed in relation to any matter in any action, suit, or proceeding if the person is finally adjudged to be guilty of a breach of a duty as a director, officer, employee, or insurance producer of the society or in relation to any matter in any action, suit, or proceeding, or threat thereof, which is the subject of a compromise settlement; unless in either case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, had no reasonable cause to believe that the person's conduct was unlawful. The determination whether the conduct of the person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in the preceding sentence may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to the action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to the person does not create a conclusive presumption that the person did not meet the standard of conduct required to justify indemnification and reimbursement. The right of indemnification and reimbursement is not exclusive of other rights to which a person may be entitled as a matter of law and shall inure to the benefit of the person's heirs and personal representatives.

A society may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or insurance producer of the society, or who is or was serving at the request of the society as a director, officer, employee, or insurance producer of any other firm, corporation, or organization against any liability asserted against the person and incurred by the person in any capacity or arising out of the person's status as such, whether or not the society would have the power to indemnify the person against the liability under this section.

No director, officer, employee, member, or volunteer of a society serving without compensation is liable, and no cause of action may be brought, for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of the person for the society unless the act or omission involved willful or wanton misconduct.

Source: SL 1990, ch 410, § 8; SL 2001, ch 286, § 217.



§ 58-37A-9 Provisions of laws may not be waived.

58-37A-9. Provisions of laws may not be waived. The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members may waive any of the provisions of the laws of the society. This provision is binding on the society and every member and beneficiary of a member.

Source: SL 1990, ch 410, § 9.



§ 58-37A-10 Procedure for formation of a society--Transaction by unincorporated society is a misdemeanor.

58-37A-10. Procedure for formation of a society--Transaction by unincorporated society is a misdemeanor. A domestic society organized on or after January 1, 1991, shall be formed according to this section.

Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may sign and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated the proposed corporate name of the society, which may not so closely resemble the name of any society or insurance company as to be misleading or confusing; the purposes for which it is being formed and the mode in which its corporate powers are to be exercised; and the names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all the officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

The articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the director, who may require more information as the director considers necessary. The bond with sureties approved by the director shall be in an amount, not less than four hundred thousand dollars nor more than one million five hundred thousand dollars as required by the director. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the director shall certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members.

No preliminary certificate of authority granted under the provisions of this section is valid after one year from its date or after a further period, not exceeding one year, as may be authorized by the director upon cause shown, unless the five hundred applicants as required by this chapter are secured and the organization is completed. The articles of incorporation and all other proceedings are void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society completes its organization and receives a certificate of authority to do business.

Upon receipt of a preliminary certificate of authority from the director, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each applicant a receipt for the amount collected. No society may incur any liability other than for the return of the advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(1) Actual bona fide applications for benefits have been secured on five hundred applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(2) At least ten subordinate lodges have been established into which the five hundred applicants have been admitted;

(3) There has been submitted to the director, under oath of the president or secretary, or corresponding officer of the society, a list of applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

(4) It is shown to the director, by sworn statement of the treasurer, or corresponding officer of the society, that five hundred applicants have each paid in cash at least one regular monthly premium, which premiums in the aggregate amount to at least one hundred fifty thousand dollars. The advance premiums shall be held in trust during the period of organization and if the society does not qualify for a certificate of authority within one year, the premiums shall be returned to the applicants.

The director may make an examination and require further information. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the director shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate of authority is prima facie evidence of the existence of the society at the date of the certificate. The director shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with like effect as the original certificate of authority.

No incorporated society authorized to transact business in this state on January 1, 1991, may be required to reincorporate.

It is a Class 2 misdemeanor for an unincorporated or voluntary association to transact business in the state as a fraternal benefit society.

Source: SL 1990, ch 410, § 10.



§ 58-37A-11 Amendments to society laws--Adoption--Filing--Printing as prima facie evidence.

58-37A-11. Amendments to society laws--Adoption--Filing--Printing as prima facie evidence. A domestic society may amend its laws in accordance with the provisions of this chapter by action of its supreme governing body at any regular or special meeting or, if its laws so provide, by referendum. A referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum may be adopted unless, within six months from the date of submission, two-thirds of the members voting have signified their consent to the amendment by one of the methods specified.

No amendment to the laws of any domestic society may take effect unless approved by the director who shall approve the amendment if the director finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects and purposes of the society. Unless the director disapproves the amendment within sixty days after the filing of it, the amendment shall be considered approved. The approval or disapproval of the director shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. If the director disapproves the amendment, the reasons shall be stated in the written notice.

Within ninety days from the approval by the director, each amendment, or a synopsis of the amendment, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail each amendment or synopsis, stating facts which show that same have been addressed and mailed, is prima facie evidence that the amendment or synopsis has been furnished to the addressee.

Every foreign or alien society authorized to do business in this state shall file with the director a certified copy of all amendments of, or additions to, its laws within thirty days after their enactment.

Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society are prima facie evidence of their legal adoption.

Source: SL 1990, ch 410, § 11.



§ 58-37A-12 Nonprofit organization created by society.

58-37A-12. Nonprofit organization created by society. A society may create, maintain, and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by § 58-37A-5. The institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held or leased by the society for this purpose shall be reported in the annual statement required by § 58-37A-26.

It is a Class 2 misdemeanor for a society to own or operate a funeral home or an undertaking establishment.

Source: SL 1990, ch 410, § 12.



§ 58-37A-13 Reinsurance agreement--Ceding risks.

58-37A-13. Reinsurance agreement--Ceding risks. A domestic society may, by a reinsurance agreement, cede any individual risk to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not authorized, one which is approved by the director, but no society may reinsure substantially all of its insurance in force without the written permission of the director. It may take credit for the reserves on the ceded risks to the extent reinsured, but no credit may be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after January 1, 1991, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

Notwithstanding this limitation, a society may reinsure the risks of another society in a consolidation or merger approved by the director under § 58-37A-14.

Source: SL 1990, ch 410, § 13.



§ 58-37A-14 Consolidation or merger.

58-37A-14. Consolidation or merger. A domestic society may consolidate or merge with any other society by complying with the provisions of this section and the applicable provisions of §§ 47-1A-1101 to 47-1A-1108, inclusive, and chapter 58-5. It shall file with the director:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the director but not earlier than December thirty-first, next preceding the date of the contract;

(3) A certificate of the officers, verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of each body, or, if the society's laws permit, by mail; and

(4) Evidence that at least sixty days before the action of the supreme governing body of each society, the text of the contract had been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

If the director finds that the contract conforms to the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the director shall approve the contract and issue a certificate to that effect. Upon approval, the contract shall be in effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. The consolidation or merger is not effective until it has been approved as provided by the laws of the other state or territory and a certificate of approval filed with the director of insurance of this state or, if the laws of the other state or territory contain no such provision, the consolidation or merger is not effective until it has been approved by the director of the other state or territory and a certificate of approval filed with the director of insurance of this state.

Upon the consolidation or merger becoming effective, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action belonging to the consolidated or merged societies, shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument. However, conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest in real estate, vested under the laws of this state in any of the societies consolidated or merged, do not revert and are not impaired by reason of the consolidation or merger, but shall vest in the society resulting from the consolidation or merger.

The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that the notice or document has been addressed and mailed, is prima facie evidence that the notice or document has been furnished to the addressees.

Source: SL 1990, ch 410, § 14; SL 2005, ch 202, § 29.



§ 58-37A-15 Conversion into life insurance company--Plan--Approval.

58-37A-15. Conversion into life insurance company--Plan--Approval. Any fraternal benefit society incorporated under the laws of the state may reorganize and convert itself into a mutual life insurance company or into a stock life insurance company by compliance with all the requirements of the insurance laws of this state for mutual life insurance companies. A plan of conversion shall be prepared in writing by the board of directors setting forth the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting is necessary for the approval of the plan. No conversion may take effect unless approved by the director who may approve the plan if the director finds that the proposed change conforms to the requirements of law and is not prejudicial to the certificate holders of the society.

Source: SL 1990, ch 410, § 15.



§ 58-37A-16 Contractual benefits allowed.

58-37A-16. Contractual benefits allowed. A society may provide the following contractual benefits in any form:

(1) Death benefits;

(2) Endowment benefits;

(3) Annuity benefits;

(4) Temporary or permanent disability benefits;

(5) Hospital, medical, or nursing benefits;

(6) Monument or tombstone benefits to the memory of deceased members; and

(7) Any other benefits as authorized for life and health insurers and which are not inconsistent with this chapter.

A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult.

Source: SL 1990, ch 410, § 16.



§ 58-37A-17 Beneficiary designations--Funeral benefits.

58-37A-17. Beneficiary designations--Funeral benefits. The owner of a benefit contract may change the beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary may obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract. A society shall honor the request of the owner of a benefit contract to assign the contract to, or designate an irrevocable beneficiary of, a trust which provides for the payment of funeral or burial related expenses and is established by the insured, the insurer, or owner of the benefit contract, unless the request does not conform to the laws or rules of the society. In no event may the certificate proceeds paid to such a trust exceed the actual funeral or burial related expenses incurred.

A society may provide for the payment of funeral benefits to the extent of the portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled to it by reason of having incurred expense occasioned by the burial of the member. A society shall honor the request of the owner of a benefit contract to collaterally assign the contract to, or make an irrevocable beneficiary designation of, a funeral home solely for the payment of funeral or burial related expenses, unless the request does not conform to the laws or rules of the society.

If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds are payable, the amount of the benefit, except to the extent that funeral benefits may be paid as provided in this chapter, is payable to the estate of the deceased insured the same as other property not exempt. However, if the owner of the certificate is other than the insured, the proceeds are payable to the owner.

Source: SL 1990, ch 410, § 17; SL 2005, ch 278, § 1; SL 2010, ch 245, § 1.



§ 58-37A-18 Money or other benefits not attachable for individual debts.

58-37A-18. Money or other benefits not attachable for individual debts. No money or other benefit, charity, relief, or aid to be paid, provided, or rendered by any society, is liable to attachment, garnishment, or other process, or to be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.

Source: SL 1990, ch 410, § 18.



§ 58-37A-19 Benefit certificates.

58-37A-19. Benefit certificates. Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits to be provided by the benefit contract. The certificate, together with any riders or endorsements attached to it, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application are representations and not warranties. Any waiver of this provision is void.

Any changes, additions or amendments to the laws of the society made or enacted after the issuance of the certificate, bind the owner and the beneficiaries, and govern and control the benefit contract in all respects the same as though the changes, additions, or amendments had been made before and were in force at the time of the application for insurance. However, no change, addition, or amendment may destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

Any person upon whose life a benefit contract is issued before attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

A society shall provide in its laws that if its reserves as to any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of the deficiency as ascertained by its board. If the payment is not made either it stands as an indebtedness against the certificate and shall draw interest not to exceed the rate specified for certificate loans under the certificates or in lieu of or in combination with the indebtedness, the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election and which alternative is to be presumed if no election is made.

Copies of any of the documents provided for in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

No certificate may be delivered or issued for delivery in this state unless a copy of the form has been filed with the director in the manner provided for like policies issued by life and health insurers in this state. Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after one year from January 1, 1991, shall meet the standard contract provision requirements consistent with this chapter for like policies issued by life and health insurers in this state. However, a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, shall result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, may maintain the certificate in force by continuing payment of the premium.

Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer and may provide in all other respects for the regulation, government, and control of the certificates and all rights, obligations, and liabilities incident to and connected with the certificates. Ownership rights before this transfer shall be specified in the certificate.

A society may specify the terms and conditions on which benefit contracts may be assigned.

Source: SL 1990, ch 410, § 19.



§ 58-37A-20 Basis for computing value of nonforfeiture benefits.

58-37A-20. Basis for computing value of nonforfeiture benefits. For certificates issued before one year after January 1, 1991, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable immediately before January 1, 1991.

For certificates issued on or after one year from January 1, 1991, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted may not be less than the corresponding amount based on the interest rate and mortality tables authorized by the laws of this state for the calculation of these benefits by life and health insurers issuing policies containing like benefits based upon such interest rate and mortality tables.

Source: SL 1990, ch 410, § 20.



§ 58-37A-21 Authorized investments.

58-37A-21. Authorized investments. A society shall invest its funds only in the investments that are authorized by the laws of this state for the investment of assets of life insurers and subject to the same limitations. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds.

Source: SL 1990, ch 410, § 21.



§ 58-37A-22 Permissible use of assets and special funds--Establishing separate accounts and issuing contracts.

58-37A-22. Permissible use of assets and special funds--Establishing separate accounts and issuing contracts. All assets shall be held, invested, and disbursed for the use and benefit of the society and no member or beneficiary has individual rights in the assets or is entitled to any apportionment on the surrender of any part of the assets, except as provided in the benefit contract.

A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.

A society may, pursuant to resolution of its supreme governing body, establish and operate separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life and health insurers establishing the accounts and issuing the contracts. To the extent the society considers it necessary in order to comply with any applicable federal or state laws, or any rules issued under those federal or state laws, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may, for persons having beneficial interests in a separate account, provide special voting and other rights, including special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which the provisions of the second and third paragraphs in § 58-37A-19 do not apply.

Source: SL 1990, ch 410, § 22.



§ 58-37A-23 Exemption from other insurance laws.

58-37A-23. Exemption from other insurance laws. Except as provided in this chapter, societies are exempt from all other provisions of the insurance laws of this state unless they are expressly designated in the law, or unless it is specifically made applicable by this chapter.

Source: SL 1990, ch 410, § 23.



§ 58-37A-24 Exemption from certain taxes.

58-37A-24. Exemption from certain taxes. Every society organized or licensed under this chapter is a charitable and benevolent institution for the purposes of this chapter, and all of its funds are exempt from all and every state, county, district, municipal, and school tax, other than sales taxes, use taxes, and taxes on real estate and office equipment.

Source: SL 1990, ch 410, § 24.



§ 58-37A-25 Standards of valuation for certificates--Maintenance of excess reserves.

58-37A-25. Standards of valuation for certificates--Maintenance of excess reserves. Any standards of valuation for certificates issued before one year after January 1, 1991, shall be those provided by the laws applicable immediately before January 1, 1991.

The minimum standards of valuation for certificates issued on or after one year from January 1, 1991, shall be based on the following:

(1) For certificates of life insurance--the commissioner's standard ordinary mortality tables applicable to life and health insurers in this state; and

(2) For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for noncancelable accident and health benefits--the tables that are authorized for use by life and health insurers in this state.

All of the above shall be under valuation methods and standards including interest assumptions in accordance with the laws of this state applicable to life and health insurers issuing policies containing like benefits.

The director may accept other standards for valuation if the director finds that the reserves produced by the other standards will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard prescribed in this section. The director may vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

Any society, with the consent of the insurance supervisory official of the state of domicile of the society and under such conditions, if any, which the director may impose, may establish and maintain reserves on its certificates in excess of the reserves required under this section, but no contractual rights of any benefit member may be affected by maintaining excess reserves.

Source: SL 1990, ch 410, § 25.



§ 58-37A-26 Annual statement of affairs--Valuation of certificates--Filing requirements.

58-37A-26. Annual statement of affairs--Valuation of certificates--Filing requirements. Every society transacting business in this state shall annually, on or before the first day of March, unless for cause shown the time has been extended by the director, file with the director a true statement of its financial condition, transactions and affairs for the preceding calendar year. A fraternal benefit society receiving premiums, as defined in subdivision 10-44-1(5), in an amount of two hundred thousand dollars or more shall pay a five hundred dollar annual statement filing fee to the state. A fraternal benefit society receiving premiums, as defined in subdivision 10-44-1(5), in an amount less than two hundred thousand dollars, shall pay a one hundred dollar annual statement filing fee to the state. The statement shall be in general form and content as approved by the national association of insurance commissioners for fraternal benefit societies and as supplemented by additional information required by the director.

As a part of the annual statement, each society shall, on or before the first day of March, file with the director a valuation of its certificates in force on December thirty-first last preceding. However, the director may for cause shown, extend the time for filing the valuation for not more than two calendar months. The valuation shall be done in accordance with the standards specified in § 58-37A-25. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the insurance regulatory agency of the state of domicile of the society.

A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit one hundred dollars for each day during which the neglect continues, and, upon notice by the director to that effect, its authority to do business in this state shall cease while the default continues.

Source: SL 1990, ch 410, § 26.



§ 58-37A-27 License to transact business--Annual expiration and renewal--License fee--Copy of license as evidence.

58-37A-27. License to transact business--Annual expiration and renewal--License fee--Copy of license as evidence. Societies which are now authorized to transact business in this state, and all societies hereafter licensed, may continue their business until May 1, 1991. The authority of these societies and all societies hereafter licensed, may thereafter be renewed annually, but in all cases to terminate on the first day of the succeeding May. However, a license issued shall continue in effect until the new license is issued or specifically refused. A fraternal benefit society making application for a certificate of authority or original license to transact business in this state shall pay a five hundred dollar license fee to the state. A fraternal benefit society receiving premiums, as defined in subdivision 10-44-1(5), in an amount less than two hundred thousand dollars shall pay a one hundred dollar annual renewal license fee to the state. A fraternal benefit society receiving premiums, as defined in subdivision 10-44-1(5), in an amount of two hundred thousand dollars or more shall pay a five hundred dollar annual renewal license fee to the state. A certified copy or duplicate of the license is prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.

Source: SL 1990, ch 410, § 27.



§ 58-37A-28 Examination of domestic, foreign, and alien societies--Requirements--Responsibility for expenses--Report of examination.

58-37A-28. Examination of domestic, foreign, and alien societies--Requirements--Responsibility for expenses--Report of examination. The director, or any person appointed by the director, may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign, or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers are also applicable to the examination of societies.

The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the director.

A summary of the report of the director and the recommendations or statements of the director that accompany the report, shall be read at the first meeting of the board of directors or corresponding body of the society following their receipt, and if directed by the director, shall also be read at the first meeting of the supreme legislative or governing body of the society following their receipt. A copy of the report, recommendations, and statements of the director shall be furnished by the society to each member of the board of directors or other governing body.

Source: SL 1990, ch 410, § 28.



§ 58-37A-29 Foreign or alien society--Qualifications and procedure for admission to transact business in state.

58-37A-29. Foreign or alien society--Qualifications and procedure for admission to transact business in state. It is a Class 2 misdemeanor for any foreign or alien society to transact business in this state without a license issued by the director. Any foreign or alien society desiring admission to this state shall have the qualifications required of domestic societies organized under this chapter. Any foreign or alien society may be licensed to transact business in this state upon filing with the director:

(1) A duly certified copy of its articles of incorporation;

(2) A copy of its bylaws, certified by its secretary or corresponding officer;

(3) A power of attorney to the director as prescribed in § 58-37A-35;

(4) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the director, verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the director;

(5) Certification from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business;

(6) Copies of its certificate forms; and

(7) Any other information as the director considers necessary;
and upon a showing that its assets are invested in accordance with the provisions of this chapter.

Source: SL 1990, ch 410, § 29.



§ 58-37A-30 to 58-37A-32. Repealed.

58-37A-30 to 58-37A-32. Repealed by SL 2003, ch 256, §§ 2 to 4



§ 58-37A-33 Insurance producers--When license is required.

58-37A-33. Insurance producers--When license is required. Any insurance producer of a society shall be licensed in accordance with the provisions of chapter 58-30 regulating the licensing, revocation, suspension, or termination of license of resident and nonresident insurance producers.

Source: SL 1990, ch 410, § 33; SL 2001, ch 286, § 218.



§ 58-37A-34 Applicability of unfair trade prohibitions--Determination of membership requirements and to whom benefits offered.

58-37A-34. Applicability of unfair trade prohibitions--Determination of membership requirements and to whom benefits offered. Any society and insurance producer authorized to do business in this state is subject to the provisions of chapter 58-33 relating to unfair trade practices. However, nothing in these provisions may be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

Source: SL 1990, ch 410, § 34; SL 2001, ch 286, § 219.



§ 58-37A-35 Appointment of director as attorney for service of process--Copy forwarded to secretary of society--Time for filing answer--Fee paid by plaintiff.

58-37A-35. Appointment of director as attorney for service of process--Copy forwarded to secretary of society--Time for filing answer--Fee paid by plaintiff. Any society authorized to do business in this state shall appoint in writing the director to be its attorney upon whom all lawful process in any action or proceeding against it may be served and shall agree in writing that any lawful process against it which is served on the attorney shall be of the same legal force and validity as if served upon the society and that the authority shall continue in force so long as any liability remains outstanding in this state. Copies of this appointment, certified by the director, are sufficient evidence of it and shall be admitted in evidence with the same force and effect as the original was admitted.

Service shall only be made upon the director, or if absent, upon the person in charge of the director's office. It shall be made in duplicate and shall constitute sufficient service upon the society. If legal process against a society is served upon the director, the director shall immediately forward one of the duplicate copies by registered mail, prepaid, directed to the secretary or corresponding officer. No service may require a society to file its answer, pleading, or defense in less than thirty days from the date of mailing the copy of the service to a society. No legal process may be served upon a society except in the manner provided in this section. At the time of serving any process upon the director, the plaintiff, or complainant in the action shall pay to the director a fee as set forth in subsection 58-2-29(12)(c).

Source: SL 1990, ch 410, § 35.



§ 58-37A-36 Fraudulent statements, and soliciting membership in unlicensed societies as crimes.

58-37A-36. Fraudulent statements, and soliciting membership in unlicensed societies as crimes. No person may knowingly make any false or fraudulent statement or representation in or with reference to any application for membership or for the purpose of obtaining money from or a benefit in any society. A violation of this provision is a Class 2 misdemeanor.

Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this chapter or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate is guilty of perjury.

No person may solicit membership for, or in any manner assist in procuring membership in, any society not licensed to do business in this state. A violation of this provision is a Class 2 misdemeanor.

Source: SL 1990, ch 410, § 36.



§ 58-37A-37 Judicial review of actions of director.

58-37A-37. Judicial review of actions of director. All decisions and findings of the director made under the provisions of this chapter are subject to review by proper proceedings in any court of competent jurisdiction in this state.

Source: SL 1990, ch 410, § 37.



§ 58-37A-38 Exempt societies--Allowance of compensation for procuring new members prohibited--Director to determine exemption--Exempt societies not subject to insurance laws.

58-37A-38. Exempt societies--Allowance of compensation for procuring new members prohibited--Director to determine exemption--Exempt societies not subject to insurance laws. Nothing contained in this chapter may be construed as to apply to:

(1) Grand or subordinate lodges of societies, orders, or associations now doing business in this state which provide benefits exclusively through local or subordinate lodges;

(2) Orders, societies, or associations which admit to membership only persons engaged in crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to these orders, societies, or associations;

(3) Domestic societies which limit their membership to employees of a particular municipality, designated firm, business house, or corporation which provide for a death benefit of not more than four hundred dollars or disability benefits of not more than three hundred fifty dollars to any person in any one year, or both; or

(4) Domestic societies or associations of a purely religious, charitable, or benevolent description, which provide for a death benefit of not more than four hundred dollars or for disability benefits of not more than three hundred fifty dollars to any one person in any one year, or both.

Any such society or association described in subdivision (3) or (4) of this section which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in subdivision (4) of this section which has more than one thousand members, is not exempt from the provisions of this chapter.

No society which, by the provisions of this section, is exempt from the requirements of this chapter, except any society described in subdivision (2) of this section may give or allow, or promise to give or allow, to any person any compensation for procuring new members.

Every society which provides for benefits in case of death or disability resulting solely from accident and which does not obligate itself to pay natural death or sick benefits has all of the privileges and is subject to the provisions of this chapter. However, the provisions of this chapter relating to medical examination, valuations of benefit certificates and incontestability, do not apply to that society.

The director may require from any society or association, by examination or otherwise, the information that will enable the director to determine whether the society or association is exempt from the provisions of this chapter.

Any society, exempt under the provisions of this section, is also exempt from all other provisions of the insurance laws of this state.

Source: SL 1990, ch 410, § 38; SL 1992, ch 60, § 2.



§ 58-37A-38.1 Inapplicability of subdivision 58-37A-38(2) to certain societies, orders, and associations.

58-37A-38.1. Inapplicability of subdivision 58-37A-38(2) to certain societies, orders, and associations. The provisions of subdivision 58-37A-38(2) do not apply to any society, order, or association which had a certificate of authority in this state as of July 1, 2006, nor to any society, order, or association which is formed on or after July 1, 2007. Any society, order or association not exempt pursuant to the provisions of this section shall hold a certificate of authority in this state.

Source: SL 2007, ch 55, § 2.



§ 58-37A-39 Application of other provisions.

58-37A-39. Application of other provisions. In addition to the provisions contained in this chapter, the following chapters and provisions of the South Dakota Code also apply to fraternal benefit societies, to the extent applicable and not in conflict with the express provisions of this chapter and the reasonable implications of this chapter:

(1) Chapter 47-6;

(2) Chapter 58-1;

(3) Chapter 58-2, with the exception of § 58-2-29;

(4) Chapter 58-3;

(5) Chapter 58-4;

(6) Chapter 58-5;

(7) Sections 58-6-8, 58-6-46, and 58-6-47;

(8) Chapters 58-15, 58-17, 58-17A, 58-17B, and 58-18;

(9) Chapter 58-29B;

(10) Chapter 58-30;

(11) Chapter 58-33;

(12) Chapters 58-17F, 58-17G, 58-17H, 58-17I, and 58-33A. (SL 2012, ch 239, § 1 provides: "The provisions of chapter 219 of the 2011 Session Laws shall be deemed repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")
Source: SL 1990, ch 410, § 39; SL 2001, ch 289, § 1; SL 2003, ch 256, § 1; SL 2011, ch 219, § 100.






Chapter 38 - Nonprofit Medical And Surgical Plans

§ 58-38-1 Incorporators, number required--Purpose of incorporation.

58-38-1. Incorporators, number required--Purpose of incorporation. Five or more natural persons of full age and of either sex, all of whom are residents of this state and citizens of the United States, may form, under the provisions of the laws of this state relating to corporations, so far as those provisions are applicable and are not inconsistent with the provisions of this chapter, a nonprofit medical and surgical service plan corporation for the purpose of establishing, maintaining, and operating a nonprofit medical and surgical plan, whereby medical and surgical service may be provided at the expense of said corporation by duly licensed physicians and surgeons, to such of the public as become subscribers to said corporation under a contract which entitles each subscriber to medical and professional care. Such corporation shall be governed by this chapter and shall be subject to regulation and supervision by the director as hereinafter provided.

Source: SL 1966, ch 111, ch 21, § 2.



§ 58-38-2 "Physicians and surgeons" defined.

58-38-2. "Physicians and surgeons" defined. The words "physicians and surgeons" as used in this chapter shall include all those persons who are licensed pursuant to chapters 36-4, 36-4A, and 36-9A.

Source: SL 1966, ch 111, ch 21, § 12; SL 1980, ch 355, § 1.



§ 58-38-3 Articles of incorporation and amendments--Approval by director--Filing with secretary of state.

58-38-3. Articles of incorporation and amendments--Approval by director--Filing with secretary of state. The articles of incorporation of every such corporation, and amendments thereto, shall be submitted to the director, whose approval thereof shall be endorsed thereon before the same are filed with the secretary of state; provided, however, that if the articles of incorporation of any such corporation shall have been filed with the secretary of state prior to July 1, 1966, the approval thereof by the director shall be evidenced by a separate instrument in writing filed with the secretary of state.

Source: SL 1966, ch 111, ch 21, § 3.



§ 58-38-4 Members and directors.

58-38-4. Members and directors. A medical and surgical plan corporation shall consist of a board of directors and of such members, grouped in such classes, as the bylaws of the corporation shall provide.

Source: SL 1966, ch 111, ch 21, § 4.



§ 58-38-5 Board of directors--Minimum number--Qualifications--Selection--Term of office.

58-38-5. Board of directors--Minimum number--Qualifications--Selection--Term of office. The business of a medical and surgical plan corporation shall be managed by a board of directors of at least five persons possessing the same general qualifications as the incorporators and they shall be selected, and their number fixed, in the manner set out in the bylaws for three-year terms. At least a majority of the directors of said corporation must be at all times physicians or surgeons who have contracted, or may contract with such corporation to render to its subscribers medical or surgical service.

Source: SL 1966, ch 111, ch 21, § 4.



§ 58-38-6 License to issue contracts required--Violation as misdemeanor.

58-38-6. License to issue contracts required--Violation as misdemeanor. A corporation subject to the provisions of this chapter may issue contracts only when the director has by formal license authorized it to do so. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 21, § 6; SL 1978, ch 359, § 2.



§ 58-38-7 Application for license--Form and contents--Documents accompanying.

58-38-7. Application for license--Form and contents--Documents accompanying. Application for the license required by § 58-38-6 shall be made on forms to be approved by the director, containing such information as he shall deem necessary. Each application for such license shall be accompanied by copies of the following documents:

(1) Certified copy of its charter or certificate of incorporation;

(2) Bylaws;

(3) Proposed contracts between the corporation and participating physicians and surgeons showing the terms under which medical and surgical service is to be furnished to subscribers;

(4) Contracts to be issued to subscribers showing the benefits to which they are entitled;

(5) A table of the rates to be charged to the subscribers; and

(6) Financial statement of the corporation, including the amounts of contribution paid or agreed to be paid to the corporation for working capital and the name of each contributor and the terms of each contribution.
Source: SL 1966, ch 111, ch 21, § 6.



§ 58-38-8 Issuance of license--Matters considered by director.

58-38-8. Issuance of license--Matters considered by director. The director shall issue a license upon being satisfied on the following points:

(1) That the applicant is established as a bona fide nonprofit medical and surgical service corporation;

(2) That the contracts between the applicant and the participating physicians and surgeons obligate each physician and surgeon to render service to which each subscriber may be entitled under the contract issued to the subscribers;

(3) That the rates to be charged and benefits to be provided are fair and reasonable;

(4) That amounts provided as working capital of the corporation are repayable only out of earned income over and above operating expenses, physicians and surgeons expenses, and such reserve as the director may deem adequate; and

(5) That the amount of money actually available for working capital be sufficient to carry all acquisition costs and operating expenses for a reasonable period of time from the date of the issuance of the certificate.
Source: SL 1966, ch 111, ch 21, § 6.



§ 58-38-9 Contracts with subscribers.

58-38-9. Contracts with subscribers. Any medical and surgical plan corporation, organized under the provisions of this chapter, may enter into contracts with subscribers to furnish medical and surgical service through physicians and surgeons. The medical and surgical plan operated by such corporation shall also provide for such service to subscribers by the physician and surgeon chosen by the subscriber without regard to whether such physician and surgeon has a contract for service with such corporation.

Source: SL 1966, ch 111, ch 21, § 5.



§ 58-38-10 Rates charged for services--Approval by director.

58-38-10. Rates charged for services--Approval by director. The rates charged by any medical and surgical plan corporation to the subscriber for medical and surgical service shall at all times be subject to the approval of the director. The contracts by any such corporation with the subscribers for medical and surgical service shall at all times be subject to the approval of the director.

Source: SL 1966, ch 111, ch 21, § 5.



§ 58-38-11 Contracts with subscribers--Required provisions.

58-38-11. Contracts with subscribers--Required provisions. The contracts by any medical and surgical plan corporation with the subscribers for medical and surgical service shall be entered into only with physicians and surgeons regularly licensed to practice their profession by the State of South Dakota. All contracts issued by such corporation to the subscribers shall constitute direct obligations of the corporation and of the physician or surgeon with whom such corporation has contracted for medical and surgical service and shall provide for medical and surgical service to subscribers by the physician and surgeon chosen by the patient without regard to whether said physician and surgeon has a contract with said corporation, and at the same rate as provided in the contract of the corporation for service by other than contracting physicians and surgeons in case of emergency or expediency.

Source: SL 1966, ch 111, ch 21, § 5.



§ 58-38-11.1 Coverage for inpatient treatment of alcoholism to be offered in contracts.

58-38-11.1. Coverage for inpatient treatment of alcoholism to be offered in contracts. Any nonprofit service corporation which delivers or issues for delivery in this state service or indemnity type contracts to any individual subscriber or group shall offer, in writing, to include in such contracts issued or renewed on or after July 1, 1979, coverage for the inpatient treatment of alcoholism in licensed hospitals and residential primary treatment facilities approved by the State of South Dakota which are carrying out an approved program pursuant to diagnosis and recommendation of a doctor of medicine. When coverage for inpatient treatment of alcoholism is included in any policy or contract, such coverage shall include treatment at any South Dakota approved inpatient alcoholism treatment facility.

Source: SL 1975, ch 314, § 1; SL 1976, ch 314, § 2; SL 1977, ch 411, § 3; SL 1979, ch 344, § 7.



§ 58-38-11.2 Benefits provided under alcoholism coverage--Maximum treatment periods permitted.

58-38-11.2. Benefits provided under alcoholism coverage--Maximum treatment periods permitted. The alcoholism coverage to be offered in writing shall provide benefits on the same basis as benefits provided for the treatment of other sicknesses covered under the contract; provided, however, that the coverage by the service corporation need not exceed thirty days' care in any six-month period, and further provided that the total days' care per recipient need not exceed ninety days during the life of the contract.

Source: SL 1975, ch 314, § 2; SL 1977, ch 411, § 4; SL 1979, ch 344, § 8.



§ 58-38-11.3 Plans not within alcoholism coverage requirement.

58-38-11.3. Plans not within alcoholism coverage requirement. Sections 58-38-11.1 and 58-38-11.2 shall not apply to group major-medical service plans or accident only, or limited or specified disease plans.

Source: SL 1975, ch 314, § 3.



§ 58-38-11.4 Individual accident or health policy required for covered spouse of insured--Eligibility--Coverage--Waiting periods.

58-38-11.4. Individual accident or health policy required for covered spouse of insured--Eligibility--Coverage--Waiting periods. No accident or health insurance policy providing coverage of hospital or medical expense which in addition to covering the insured also provides coverage to the spouse of the insured shall be issued without a provision that provides that upon eligibility for medicare or social security disability benefits by one spouse the other spouse shall be entitled to have issued to him or her, without evidence of insurability, upon application to the company within sixty days following the eligibility, and upon payment of the appropriate premium, an individual policy of accident or health insurance. Such policy shall provide the coverage then being issued by the insurer which is most nearly similar to the existing coverages. This obligation can be met by continuation of coverage for spouse under existing policy at the appropriate premium. Any and all probationary or waiting periods set forth in such policy shall be considered as being met to the extent coverage was in force under the prior policy.

Source: SL 1979, ch 343.



§ 58-38-11.5 Conversion privileges of insured's spouse upon divorce.

58-38-11.5. Conversion privileges of insured's spouse upon divorce. No accident or health insurance policy providing coverage of hospital or medical expense which in addition to covering the insured also provides coverage to the spouse of the insured shall be issued without a provision that provides that upon divorce of the insured and the insured's spouse, the spouse is entitled to have issued to him or her, without evidence of insurability, upon application to the company within thirty days following the eligibility, and upon payment of the appropriate premium, an individual policy of accident or health insurance. Such policy shall provide the coverage then being issued by the insurer which is most nearly similar to the existing coverages. This obligation can be met by continuation of coverage for spouse under existing policy at the appropriate premium. Any and all probationary or waiting periods set forth in such policy shall be considered as being met to the extent coverage was in force under the prior policy.

Source: SL 1980, ch 354.



§ 58-38-11.6 Coordination, integration, or lessening of benefits restricted.

58-38-11.6. Coordination, integration, or lessening of benefits restricted. No group health insurance policy or group subscriber contract issued by a nonprofit corporation delivered or issued for delivery in this state may contain a provision requiring coordination of benefits, integration of benefits, or lessening of policy benefits because of the existence or availability of coverage under an individual health insurance policy or individual subscriber contract issued by a nonprofit corporation.

An individual health insurance policy or individual subscriber contract issued by a nonprofit corporation may be rescinded within its contestable period for material misrepresentation if the full premium is refunded.

This section applies to policies issued or renewed after July 1, 1981.

Source: SL 1981, ch 362, §§ 1, 2.



§ 58-38-11.7 to 58-38-11.9. Repealed.

58-38-11.7 to 58-38-11.9. Repealed by SL 2001, ch 274, §§ 4 to 6



§ 58-38-11.10 Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony.

58-38-11.10. Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony. A service or indemnity-type contract issued by a nonprofit medical or surgical service plan corporation that is delivered, issued for delivery, or renewed in this state may not exclude the payment of benefits for injuries sustained by an insured person because the insured was under the influence of alcohol or drugs, as defined by § 32-23-1.

Nothing in this section precludes a hospital or medical service plan from excluding coverage for an insured for any sickness or injury caused in the commission of a felony.

Source: SL 1997, ch 290, §§ 4, 7.



§ 58-38-12 Care provided by noncontracting physicians--Contracting physician unavailable.

58-38-12. Care provided by noncontracting physicians--Contracting physician unavailable. If at any time that the subscriber or certificate holder is entitled to medical and surgical service no contracting physician and surgeon is available, the medical and surgical plan corporation shall provide such care by physicians and surgeons who have not contracted with such corporation, to such extent as the subscriber or certificate holder is entitled to under his certificate, and at the same rate and for the same fees as is provided for care by noncontracting physicians and surgeons, but not to exceed the limitation provided for in the certificate.

Source: SL 1966, ch 111, ch 21, § 5.



§ 58-38-13 Practice of medicine not authorized by chapter.

58-38-13. Practice of medicine not authorized by chapter. Nothing in this chapter shall authorize any person, association, or corporation to engage, in any manner, in the practice of medicine or surgery.

Source: SL 1966, ch 111, ch 21, § 5.



§ 58-38-14 Expenses of acquisition and administration--Control by director.

58-38-14. Expenses of acquisition and administration--Control by director. All acquisition and administrative expenses in connection with such medical and surgical service corporation shall at all times be subject to control by the director.

Source: SL 1966, ch 111, ch 21, § 9.



§ 58-38-15 Permitted investments.

58-38-15. Permitted investments. The funds of any corporation subject to the provisions of this chapter shall be invested only in securities permitted by the laws of this state for the investment of assets of life insurance companies.

Source: SL 1966, ch 111, ch 21, § 10.



§ 58-38-16 Foreign corporation--Transaction of business in state.

58-38-16. Foreign corporation--Transaction of business in state. A nonprofit medical and surgical service plan corporation organized under the laws of another state or any territory may, with the approval of the director, and under the rules as may be promulgated, consistent with the provisions of this chapter, transact and carry on its business in this state, provided it shall first file with the director:

(1) A duly certified copy of its charter or articles of incorporation;

(2) A verified statement of the condition of its affairs for the next preceding calendar year;

(3) A duly certified and authenticated appointment of the director as its true and lawful agent in and for this state, upon whom all lawful process in any action or proceeding against the insurer may be served with the same effect as if a domestic insurer served in this state, such appointment to stipulate that any lawful process against such insurer served on such agent shall be of the same legal force and validity as if served on the insurer, and that the authority shall continue in force as long as any liability remains outstanding against such insurer in this state. Such service may be made on the director in the manner provided by statute for service of process, or may be made by filing a copy of such process in the office of the director. Whenever any such process is served upon the director, he shall forthwith forward a copy thereof by mail, postpaid, directed to the secretary of the insurer; or in case of insurers in foreign countries, to the resident manager thereof, in this country, and to its general agent in this state; and

(4) Evidence satisfactory to the director that such corporation has existing contracts for the rendering of medical and surgical service to the subscribers with at least twenty physicians and surgeons licensed to practice their profession in the State of South Dakota, approved for participation by the director.

Any such foreign corporation shall be subject to the laws of this state pertaining to reciprocal relations imposed upon foreign insurers transacting or doing business in this state.

Source: SL 1966, ch 111, ch 21, § 11; SL 1986, ch 22, § 40.



§ 58-38-17 Annual statement of financial condition--Filing--Verification--Form and contents.

58-38-17. Annual statement of financial condition--Filing--Verification--Form and contents. Every medical and surgical plan corporation shall annually on or before the first day of March file in the office of the director a statement verified by at least two of the principal officers of said corporation showing its condition on the preceding thirty-first day of December; the statement shall be in such form and shall contain such matters as the director shall prescribe.

Source: SL 1966, ch 111, ch 21, § 7.



§ 58-38-18 Investigation and examination by director--Cost borne by corporation.

58-38-18. Investigation and examination by director--Cost borne by corporation. The director may investigate and examine the books and records of any medical and surgical plan corporation, and may summon and examine under oath its officers, representatives, insurance producers, employees, or other persons in relation to the affairs, transactions, and conditions of the corporation.

The director shall conduct an examination of each corporation at least every five years pursuant to chapter 58-3, and the cost of the regular or other special examinations shall be borne by the corporation.

Source: SL 1966, ch 111, ch 21, § 8; SL 1994, ch 389, § 1; SL 2001, ch 286, § 220.



§ 58-38-19 Exemption from other insurance laws--Exceptions.

58-38-19. Exemption from other insurance laws--Exceptions. Any medical and surgical plan corporation is exempt from all provisions of the insurance laws of this state other than in this chapter. However, the corporation is subject to the provisions of this title on matters of hearings, appeals, mergers, dissolutions, licensure of insurance producers, and procedures on such matters. The corporation is also subject to §§ 58-4-39 to 58-4-42, inclusive; 58-6-75; 58-17-17, and 58-17-19 for nongroup policies only; §§ 58-17-54; 58-17-56; 58-30-124 to 58-30-139, inclusive; and to the fees and taxation as insurers covered by this title; and to chapters 58-3, 58-5A, 58-14, 58-18B, 58-26, 58-27, 58-29B, 58-29D, 58-33, 58-43, and 58-44.

Source: SL 1966, ch 111, ch 21, § 2; SL 1980, ch 361; SL 1982, ch 367, § 1; SL 1991, ch 408, § 1; SL 1991, ch 409; SL 1994, ch 386, § 2; SL 2001, ch 286, § 221.



§ 58-38-20 Citation of chapter.

58-38-20. Citation of chapter. This chapter may be cited as the Medical and Surgical Plan Law.

Source: SL 1966, ch 111, ch 21, § 1.



§ 58-38-21 Notice required by medical and surgical plan corporation for rate increase.

58-38-21. Notice required by medical and surgical plan corporation for rate increase. Forty-five days before a contract rate increase is effective, the medical and surgical plan corporation shall notify the group employer or association in writing that the contract rate for the medical and surgical plan operated by the corporation will be increased.

Source: SL 1989, ch 434, § 2.



§ 58-38-22 Grandfathered service and indemnity-type contracts required to cover low-dose mammography--Extent of coverage.

58-38-22. Grandfathered service and indemnity-type contracts required to cover low-dose mammography--Extent of coverage. Each service or indemnity-type contract issued by a nonprofit medical and surgical service plan corporation that covers a female and that is delivered, issued for delivery, or renewed in this state, except for a contract that provides coverage for specified disease or other limited benefit coverage, shall provide coverage for screening by low-dose mammography for the presence of occult breast cancer that is subject to the same dollar limits, deductibles and coinsurance factors as for other radiological examinations. Coverage for the screening shall be provided as follows: ages thirty-five to thirty-nine, one baseline mammography; ages forty to forty-nine, a mammography every other year; and age fifty and older, a mammography every year.

As used in this section, "low-dose mammography" means the X ray examination of the breast using equipment dedicated specifically for mammography, including the X ray tube, filter, compression device, screens, films, and cassettes, with an average radiation exposure delivery of less than one rad midbreast, with two views for each breast and with interpretation by a qualified radiologist.

The provisions of this section apply only to grandfathered plans pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 1990, ch 397, §§ 1, 5; SL 1991, ch 400, § 5; SL 2011, ch 216, § 7.



§ 58-38-22.1 Service and indemnity-type contracts required to cover occult breast cancer screening.

58-38-22.1. Service and indemnity-type contracts required to cover occult breast cancer screening. Each service or indemnity-type contract issued by a nonprofit medical and surgical service plan corporation that covers a female and that is delivered, issued for delivery, or renewed in this state, except for a contract that provides coverage for specified disease or other limited benefit coverage, shall provide coverage for screening for the presence of occult breast cancer.

The provisions of this section apply only to plans that are not grandfathered pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 216, § 14.



§ 58-38-23 Coverage for phenylketonuria.

58-38-23. Coverage for phenylketonuria. Every service or indemnity-type contract issued by a nonprofit medical and surgical service plan corporation that is delivered, issued for delivery or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall offer coverage for testing, diagnosis, and treatment of phenylketonuria including dietary management, formulas, case management, intake and screening, assessment, comprehensive care planning, and service referral.

Source: SL 1992, ch 348, § 4.



§ 58-38-24 Hospital service plan authorized.

58-38-24. Hospital service plan authorized. A medical and surgical plan corporation licensed under this chapter may establish and operate a nonprofit hospital service plan under the provisions of chapter 58-40. Such plan shall be governed by chapter 58-40, but is exempt from the provisions of § 58-40-4.

Source: SL 1993, ch 374.



§ 58-38-25 Formation of voluntary health insurance purchasing organizations.

58-38-25. Formation of voluntary health insurance purchasing organizations. Notwithstanding the provisions of chapter 47-34, §§ 47-15-2, 47-22-4, and 47-14-2, any organization may form for the purposes of purchasing group health insurance on a voluntary basis. For purposes of §§ 58-38-25 to 58-38-35, inclusive, an organization means any nonprofit organization or nonprofit corporation formed under South Dakota law.

Source: SL 1994, ch 382, § 1.



§ 58-38-26 Membership of voluntary health insurance purchasing organizations.

58-38-26. Membership of voluntary health insurance purchasing organizations. Any organization may have a group health insurance policy issued to that organization on behalf of its members who would be insured under such policy. Members may join the organization, for the purpose of obtaining group health insurance, as individuals, employers, labor unions, associations, or substantially similar groups.

Source: SL 1994, ch 382, § 2.



§ 58-38-27 Purchasing organization's responsibility for negotiating terms and conditions.

58-38-27. Purchasing organization's responsibility for negotiating terms and conditions. The organization shall be responsible for negotiating the terms and conditions of insurance contracts, collection of premiums, and providing notice to members.

Source: SL 1994, ch 382, § 3.



§ 58-38-28 Purchasing organization's notice of premium charge.

58-38-28. Purchasing organization's notice of premium charge. The organization may provide not less than forty-five days advance notice of any benefit or premium change to its members.

Source: SL 1994, ch 382, § 4.



§ 58-38-29 Additional chapters applicable to purchasing organization.

58-38-29. Additional chapters applicable to purchasing organization. Any organization is subject to all applicable provisions of chapter 58-3 and chapter 58-33.

Source: SL 1994, ch 382, § 5.



§ 58-38-30 Approval of purchasing organization by Division of Insurance.

58-38-30. Approval of purchasing organization by Division of Insurance. Any organization shall, prior to its engaging in the business of insurance, obtain approval from the Division of Insurance. The division may deny approval or withdraw approval of an organization to engage in the business of insurance for any of the following reasons:

(1) Any of the grounds specified in § 58-6-8;

(2) Insufficient membership control of the organization;

(3) Unreasonable compensation to officers, directors, or employees of the organization;

(4) Misuse of premiums; or

(5) Refusal to be examined or to cooperate in an examination.
Source: SL 1994, ch 382, § 6.



§ 58-38-31 Premiums held in trust by purchasing organization.

58-38-31. Premiums held in trust by purchasing organization. The organization shall hold all premiums received in trust and promptly remit premiums to the person entitled thereto.

Source: SL 1994, ch 382, § 7.



§ 58-38-32 Rates for group health insurance issued to purchasing organizations.

58-38-32. Rates for group health insurance issued to purchasing organizations. Any insurer issuing group health insurance pursuant to §§ 58-38-25 to 58-38-35, inclusive, is subject to all of the provisions of chapter 58-18B relating to rates.

Source: SL 1994, ch 382, § 8.



§ 58-38-33 Reasonable participation requirements for group members of purchasing organizations.

58-38-33. Reasonable participation requirements for group members of purchasing organizations. An insurer may as a condition of offering coverage or continuing coverage require reasonable participation requirements of groups who become members of an organization.

Source: SL 1994, ch 382, § 9.



§ 58-38-34 Purchasing organizations exempt from antitrust provisions.

58-38-34. Purchasing organizations exempt from antitrust provisions. Any organization formed pursuant to §§ 58-38-25 to 58-38-35, inclusive, is exempt from the antitrust provisions under chapter 37-1.

Source: SL 1994, ch 382, § 10.



§ 58-38-35 Promulgation of rules for purchasing organizations.

58-38-35. Promulgation of rules for purchasing organizations. The director may promulgate rules pursuant to chapter 1-26 to further the provisions of §§ 58-38-25 to 58-38-35, inclusive, and for purposes of carrying out the provisions of §§ 58-18-1 to 58-18-6, inclusive, and to ensure that group health insurance coverage is issued to eligible groups and that organizations are formed and operated to further the purpose of providing economical group health insurance for its members. The rules may include:

(1) Definition of terms;

(2) Criteria for determining groups, associations, organizations, and trusts and their eligibility for coverage;

(3) Criteria for determining substantially similar groups or for determining related industries;

(4) Application requirements and procedures;

(5) Reasonable compensation; and

(6) Organizational structure.
Source: SL 1994, ch 382, § 11.



§ 58-38-36 Minimum loss ratio for small employer health benefit plans.

58-38-36. Minimum loss ratio for small employer health benefit plans. Premium rates for small employer health benefit plans shall produce a minimum lifetime loss ratio of not less than seventy-five percent. The director may promulgate rules pursuant to chapter 1-26 which modify the minimum loss ratio required based upon the specific plan design or other objective and pertinent criteria.

Source: SL 1994, ch 381, § 1.



§ 58-38-37 Minimum inpatient care coverage following delivery.

58-38-37. Minimum inpatient care coverage following delivery. If a service or indemnity-type contract issued or renewed on or after July 1, 1996, by a nonprofit medical and surgical service plan corporation provides maternity coverage, the contract shall provide coverage for a minimum of forty-eight hours of inpatient care following a vaginal delivery and a minimum of ninety-six hours of inpatient care following delivery by cesarean section for a mother and her newborn child in a health care facility licensed pursuant to chapter 34-12, except as otherwise provided in § 58-38-38. Any individual policy and any policy issued to employers with less than fifteen employees that provides coverage for complications of pregnancy, and does not provide other maternity benefits, is not required to comply with this section.

Source: SL 1996, ch 292, § 10; SL 1998, ch 290, § 4.



§ 58-38-38 Shorter hospital stay permitted--Follow-up visit within forty-eight hours required.

58-38-38. Shorter hospital stay permitted--Follow-up visit within forty-eight hours required. If the treating physician determines that the mother and the newborn meet medical criteria contained in Guidelines for Perinatal Care, Third Edition, of the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists as in effect on January 1, 1996, a service or indemnity-type contract issued by a nonprofit medical and surgical service plan corporation may provide coverage for a shorter length of hospital inpatient stay for services related to maternity and newborn care than is required in § 58-38-37 if the coverage includes one follow-up visit in the first forty-eight hours after discharge to verify the condition of the mother and newborn.

Source: SL 1996, ch 292, § 11.



§ 58-38-39 Notice to subscribers--Disclosures.

58-38-39. Notice to subscribers--Disclosures. The nonprofit medical and surgical service plan corporation shall provide notice to subscribers regarding the coverage required by § 58-38-37 in accordance with rules adopted by the director of the Division of Insurance pursuant to chapter 1-26. The notice shall be in writing and prominently positioned in any literature or correspondence. The notice shall be transmitted to subscribers in the next mailing to subscribers, in the yearly informational packet sent to subscribers, or by January 1, 1997, whichever is earliest.

Source: SL 1996, ch 292, § 12.



§ 58-38-40 Health insurance policies to provide coverage for biologically-based mental illnesses.

58-38-40. Health insurance policies to provide coverage for biologically-based mental illnesses. Every service or indemnity-type contract issued by a nonprofit medical and surgical service plan corporation that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for the treatment and diagnosis of biologically-based mental illnesses with the same dollar limits, deductibles, coinsurance factors, and restrictions as for other covered illnesses.

The term, biologically-based mental illness, means schizophrenia and other psychotic disorders, bipolar disorder, major depression, and obsessive-compulsive disorder.

Source: SL 1998, ch 291, § 4; SL 1999, ch 251, § 4.



§ 58-38-41 Application--Exemptions.

58-38-41. Application--Exemptions. The provisions of § 58-38-40 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance; or

(15) Individual health benefit plans of six-months duration or less that are not renewable.
Source: SL 1998, ch 291, § 7.



§ 58-38-42 Policies to provide coverage for diabetes supplies, equipment and education--Exceptions--Conditions and limitations.

58-38-42. Policies to provide coverage for diabetes supplies, equipment and education--Exceptions--Conditions and limitations. Every service or indemnity-type contract issued by a nonprofit medical and surgical service plan corporation delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for equipment, supplies, and self-management training and education, including medical nutrition therapy, for treatment of persons diagnosed with diabetes if prescribed by a physician or other licensed health care provider legally authorized to prescribe such treatment. Medical nutrition therapy does not include any food items or nonprescription drugs.

Coverage for medically necessary equipment and supplies shall include blood glucose monitors, blood glucose monitors for the legally blind, test strips for glucose monitors, urine testing strips, insulin, injection aids, lancets, lancet devices, syringes, insulin pumps and all supplies for the pump, insulin infusion devices, prescribed oral agents for controlling blood sugars, glucose agents, glucagon kits, insulin measurement and administration aids for the visually impaired, and other medical devices for treatment of diabetes.

Diabetes self-management training and education shall be covered if: (a) the service is provided by a physician, nurse, dietitian, pharmacist, or other licensed health care provider who satisfies the current academic eligibility requirements of the National Certification Board for Diabetic Educators and has completed a course in diabetes education and training or has been certified as a diabetes educator; and (b) the training and education is based upon a diabetes program recognized by the American Diabetes Association or a diabetes program with a curriculum approved by the American Diabetes Association or the South Dakota Department of Health.

Coverage of diabetes self-management training is limited to (a) persons who are newly diagnosed with diabetes or have received no prior diabetes education; (b) persons who require a change in current therapy; (c) persons who have a co-morbid condition such as heart disease or renal failure; or (d) persons whose diabetes condition is unstable. Under these circumstances, no more than two comprehensive education programs per lifetime and up to eight follow-up visits per year need be covered. Coverage is limited to the closest available qualified education program that provides the necessary management training to accomplish the prescribed treatment.

The benefits provided in this section are subject to the same dollar limits, deductibles, coinsurance, and other restrictions established for all other benefits covered in the contract.

Source: SL 1999, ch 252, § 7.



§ 58-38-43 Diabetes coverage not required of certain plans and policies.

58-38-43. Diabetes coverage not required of certain plans and policies. The provisions of § 58-38-42 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance;

(15) Individual health benefit plans of six-months duration or less that are not renewable; or

(16) Individual nonmajor medical insurance.
Source: SL 1999, ch 252, § 8.



§ 58-38-44 Contracts to provide coverage for prostate cancer screening.

58-38-44. Contracts to provide coverage for prostate cancer screening. Every service or indemnity-type contract issued by a nonprofit medical or surgical service plan corporation that covers a male and that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide the following coverage for diagnostic screening for prostate cancer:

(1) An annual medically recognized diagnostic examination, including a digital rectal examination and a prostate-specific antigen test, as follows:

(a) For asymptomatic men aged fifty and over; and

(b) For men aged forty-five and over at high risk for prostate cancer; and

(2) For males of any age who have a prior history of prostate cancer, medically indicated diagnostic testing at intervals recommended by a physician, including the digital rectal examination, prostate-specific antigen test, and bone scan.
Source: SL 2001, ch 277, § 4.






Chapter 39 - Nonprofit Dental Service Plans

§ 58-39-1 Incorporators, number required--Purpose of incorporation.

58-39-1. Incorporators, number required--Purpose of incorporation. Five or more natural persons of full age and of either sex, all of whom are residents of this state and citizens of the United States, may form, under the provisions of the law of this state relating to benevolent corporations, so far as those provisions are applicable and are not inconsistent with the provisions of this chapter a nonprofit dental service corporation for the purpose of establishing and operating a nonprofit dental service plan whereby dental service may be provided at the expense of said corporation by duly licensed dentists to such of the public as become subscribers to said corporation under a contract which entitles each subscriber to dental care. Such corporation shall be governed by this chapter and shall be subject to regulation and supervision by the director as hereinafter provided.

Source: SL 1966, ch 111, ch 30, § 2.



§ 58-39-2 Articles of incorporation and amendments--Approval by director--Filing with secretary of state.

58-39-2. Articles of incorporation and amendments--Approval by director--Filing with secretary of state. The articles of incorporation of every dental service corporation, and amendments thereto, shall be submitted to the director, whose approval thereof shall be endorsed thereon before the same are filed with the secretary of state.

Source: SL 1966, ch 111, ch 30, § 3.



§ 58-39-3 Members and directors.

58-39-3. Members and directors. A dental service corporation shall consist of a board of directors and of such members, grouped in such classes, as the bylaws of the corporation shall provide.

Source: SL 1966, ch 111, ch 30, § 4.



§ 58-39-4 Board of directors--Minimum number--Qualifications--Selection--Term of office.

58-39-4. Board of directors--Minimum number--Qualifications--Selection--Term of office. The business of a dental service corporation shall be managed by a board of directors of at least five persons possessing the same general qualifications as the incorporators and selected, and the number fixed, in the manner set out by the bylaws for three-year terms. At least a majority of the directors of said corporation must be at all times dentists who have contracted, or may contract with such corporation to render to its subscribers dental service.

Source: SL 1966, ch 111, ch 30, § 4.



§ 58-39-5 License to issue contracts required--Violation as misdemeanor.

58-39-5. License to issue contracts required--Violation as misdemeanor. A corporation subject to the provisions of this chapter may issue contracts only when the director has by formal license authorized it to do so. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 30, § 6; SL 1978, ch 359, § 2.



§ 58-39-6 Application for license--Form and contents--Documents accompanying.

58-39-6. Application for license--Form and contents--Documents accompanying. Application for the license required by § 58-39-5 shall be made on forms to be approved by the director, containing such information as he shall deem necessary. Each application for such license shall be accompanied by copies of the following documents:

(1) Certified copy of its charter or certificate of incorporation;

(2) Bylaws;

(3) Proposed contracts between the corporation and participating dentists showing the terms under which dental service is to be furnished to subscribers;

(4) Contracts to be issued to subscribers showing the benefits to which they are entitled;

(5) A table of the rates to be charged to the subscribers;

(6) Financial statement of the corporation, including the amounts of contribution paid or agreed to be paid to the corporation for working capital and the name of each contributor and the terms of each contribution.
Source: SL 1966, ch 111, ch 30, § 6.



§ 58-39-7 Issuance of license--Matters considered by director.

58-39-7. Issuance of license--Matters considered by director. The director shall issue license upon being satisfied on the following points:

(1) That the applicant is established as a bona fide nonprofit dental service corporation;

(2) That the contracts between the applicant and the participating dentists obligate each dentist to render service to which each subscriber may be entitled under the terms and conditions of the contract issued to the subscriber;

(3) That the rates to be charged and the benefits to be provided are fair and reasonable;

(4) That the amounts provided as working capital of the corporation are repayable only out of earned income paid and payable for operating expenses, dentist expenses, and such reserve as the director may deem adequate; and

(5) That the amount of money actually available for working capital be sufficient to carry all operating expenses for a reasonable period of time from the date of the issuance of the certificate.
Source: SL 1966, ch 111, ch 30, § 6.



§ 58-39-8 Contracts with subscribers--Rates charged for services--Approval by director.

58-39-8. Contracts with subscribers--Rates charged for services--Approval by director. Any dental service corporation organized under the provisions of this chapter may enter into contracts with subscribers to furnish dental service through dentists. The rates charged by any such corporation to the subscriber for dental service and the contracts by said corporation with the subscribers for dental service shall at all times be subject to the approval of the director. The contracts by any such corporation with the subscribers for dental service shall be entered into only with dentists regularly licensed to practice their profession by the State of South Dakota. All contracts issued by such corporation to the subscribers shall constitute direct obligations of the corporation and of the dentists with whom such corporation has contracted for dental service.

Source: SL 1966, ch 111, ch 30, § 5.



§ 58-39-9 Care provided by noncontracting dentist--Contracting dentist unavailable.

58-39-9. Care provided by noncontracting dentist--Contracting dentist unavailable. If at any time that the subscriber or certificate holder is entitled to dental service no dentist is available or in case of emergency or expediency, the dental service corporation shall provide such care by dentists who have not contracted with such corporation to such extent as the subscriber or certificate holder is entitled to under his certificate, and at the same rate and for the same fees as is provided for care by noncontracting dentists, but not to exceed the limitation provided for in the certificate. If there is no contracting dentist acceptable to the subscriber, said corporation shall pay the subscriber for care provided by a dentist of the subscriber's own choosing who has not contracted with the corporation to the extent and in such amounts as are provided by the contract for dental care.

Source: SL 1966, ch 111, ch 30, § 5.



§ 58-39-10 Practice of dentistry not authorized by chapter.

58-39-10. Practice of dentistry not authorized by chapter. Nothing in this chapter shall authorize any person, association, or corporation to engage, in any manner, in the practice of dentistry.

Source: SL 1966, ch 111, ch 30, § 5.



§ 58-39-11 Expenses of acquisition and administration--Control by director.

58-39-11. Expenses of acquisition and administration--Control by director. All acquisition and administrative expenses in connection with such dental service corporation shall at all times be subject to control by the director.

Source: SL 1966, ch 111, ch 30, § 9.



§ 58-39-12 Permitted investments.

58-39-12. Permitted investments. The funds of any corporation subject to the provisions of this chapter shall be invested only in securities permitted by the laws of this state for the investment of assets of life insurance companies.

Source: SL 1966, ch 111, ch 30, § 10.



§ 58-39-13 Foreign corporation--Transaction of business in state.

58-39-13. Foreign corporation--Transaction of business in state. A nonprofit dental service corporation organized under the laws of another state or any territory may, with the approval of the director, and under the rules as may be promulgated, consistent with the provisions of this chapter, transact and carry on its business in this state, provided it shall first file with the director:

(1) A duly certified copy of its charter or articles of incorporation;

(2) A verified statement of the condition of its affairs for the next preceding calendar year;

(3) A duly certified and authenticated appointment in writing of the director as its true and lawful agent in and for this state, upon whom all lawful process in any action or proceeding against the company may be served with the same effect as if a domestic company served in this state, such appointment to stipulate that any lawful process against such company served on such agent shall be of the same legal force and validity as if served on the company, and that the authority shall continue in force as long as any liability remains outstanding against such company in this state. Such service may be made on the director in the manner provided by statute for service of process, or may be made by filing a copy of such process in the office of the director. Whenever any such process is served upon the director, he shall forthwith forward a copy thereof by mail, postpaid, directed to the secretary of the company; or in case of companies in foreign countries to the resident manager thereof, in this country, and to its general agent in this state; and

(4) Evidence satisfactory to the director that such corporation has existing contracts for the rendering of dental service to the subscribers with at least twenty dentists licensed to practice their profession in the State of South Dakota, approved for participation by the director.

Any such foreign corporation shall be subject to the laws of this state pertaining to reciprocal relations imposed upon foreign insurance companies transacting or doing business in this state.

Source: SL 1966, ch 111, ch 30, § 11; SL 1986, ch 22, § 41.



§ 58-39-14 Annual statement of financial condition--Filing--Verification--Form and contents.

58-39-14. Annual statement of financial condition--Filing--Verification--Form and contents. Every dental service corporation shall regularly on or before the first day of March file in the office of the director a statement verified by at least two of the principal officers of said corporation showing its condition on the preceding thirty-first day of December, which shall be in such form and shall contain such matters as the director shall prescribe.

Source: SL 1966, ch 111, ch 30, § 7.



§ 58-39-15 Investigation and examination by director--Cost borne by corporation .

58-39-15. Investigation and examination by director--Cost borne by corporation. The director may investigate and examine the books and records of any dental service corporation, and may summon and examine under oath its officers, representatives, insurance producers, employees, or other persons in relation to the affairs, transactions, and conditions of the corporation.

The director shall conduct an examination of each corporation at least every five years pursuant to chapter 58-3, and the cost of the regular or other special examinations shall be borne by the corporation.

Source: SL 1966, ch 111, ch 30, § 8; SL 1994, ch 389, § 2; SL 2001, ch 286, § 222.



§ 58-39-16 Exemption from other insurance laws, exceptions--Fees and taxation as insurers.

58-39-16. Exemption from other insurance laws, exceptions--Fees and taxation as insurers. Any dental service corporation is exempt from all provisions of the insurance laws of this state other than this chapter. However, the corporation is subject to the provisions of this title on matters of hearings, appeals, mergers, dissolutions, licensure of insurance producers, and procedures on such matters. The corporation is also subject to fees and taxation as insurers covered by this title, and to chapter 58-33.

Source: SL 1966, ch 111, ch 30, § 2; SL 1991, ch 408, § 2; SL 2001, ch 286, § 223.



§ 58-39-16.1 Assignment of benefits provisions applicable.

58-39-16.1. Assignment of benefits provisions applicable. Notwithstanding the provisions of § 58-39-16, the provisions of §§ 58-17-163 to 58-17-166, inclusive, apply to any dental service corporation organized under this chapter.

Source: SL 2017, ch 213, § 5.



§ 58-39-17 Citation of chapter.

58-39-17. Citation of chapter. This chapter may be cited as the Dental Service Corporation Law.

Source: SL 1966, ch 111, ch 30, § 1.






Chapter 40 - Nonprofit Hospital Service Plans

§ 58-40-1 Incorporators, number required--Purpose of incorporation.

58-40-1. Incorporators, number required--Purpose of incorporation. Five or more natural persons of full age and of either sex, all of whom are residents of this state and citizens of the United States, may form, under the provisions of the laws of this state relating to benevolent corporations, so far as those provisions are applicable and are not inconsistent with the provisions of this chapter, a nonprofit hospital service plan corporation for the purpose of establishing and operating a nonprofit hospital service plan, whereby hospital service may be provided by one or more hospitals with which such corporation has a contract for such purpose, to such of the public as become subscribers to said corporation under a contract which entitles each subscriber to certain hospital care.

Such corporation shall be governed by this chapter and shall be subject to regulation and supervision by the director as hereinafter provided.

Source: SL 1966, ch 111, ch 21, § 14.



§ 58-40-2 Articles of incorporation and amendments--Approval by director--Filing with secretary of state.

58-40-2. Articles of incorporation and amendments--Approval by director--Filing with secretary of state. The articles of incorporation of every hospital service plan corporation, and amendments thereto, shall be submitted to the director, whose approval thereof shall be endorsed thereon before the same are filed with the secretary of state; provided, however, that if the articles of incorporation of any such corporation shall have been filed with the secretary of state prior to July 1, 1966, the approval thereof by the director shall be evidenced by a separate instrument in writing filed with the secretary of state.

Source: SL 1966, ch 111, ch 21, § 15.



§ 58-40-3 Members and directors.

58-40-3. Members and directors. A hospital plan corporation shall consist of a board of directors and of such members, grouped in such classes, as the bylaws of the corporation shall provide.

Source: SL 1966, ch 111, ch 21, § 16.



§ 58-40-4 Board of directors--Minimum number--Qualifications--Selection--Term of office.

58-40-4. Board of directors--Minimum number--Qualifications--Selection--Term of office. The business of a hospital service plan corporation shall be managed by a board of directors of at least five persons possessing the same general qualifications as the incorporators and they shall be selected, and their number fixed, in the manner set out in the bylaws for three-year terms. The directors of such corporation must at all times include representatives of the following groups: administrators, directors, trustees, or members of the clinical staff of hospitals which have contracted or may contract with such corporation to render to its subscribers hospital service; physicians and surgeons regularly licensed to practice in this state; and the general public exclusive of hospital representatives and physicians.

Source: SL 1966, ch 111, ch 21, § 16.



§ 58-40-5 License to issue contracts required--Violation as misdemeanor.

58-40-5. License to issue contracts required--Violation as misdemeanor. A corporation subject to the provisions of this chapter may issue contracts only when the director has by formal certificate or license authorized it to do so. Violation of this section is a Class 2 misdemeanor.

Source: SL 1966, ch 111, ch 21, § 18; SL 1978, ch 359, § 2.



§ 58-40-6 Application for license--Form and contents--Documents accompanying.

58-40-6. Application for license--Form and contents--Documents accompanying. Application for the certificate of authority or license required by § 58-40-5 shall be made on forms to be approved by the director, containing such information as he shall deem necessary. Each application for such certificate or license shall be accompanied by copies of the following documents:

(1) Certified copy of its charter or certificate of incorporation;

(2) Bylaws;

(3) Proposed contracts between the corporation and participating hospitals showing terms under which hospital service is to be furnished to subscribers;

(4) Contracts to be issued to subscribers showing the benefits to which they are entitled;

(5) A table of the rates to be charged to the subscribers;

(6) Financial statement of the corporation including the amounts of contribution paid or agreed to be paid to the corporation for working capital and the names of each contributor and the terms of each contribution.
Source: SL 1966, ch 111, ch 21, § 18.



§ 58-40-7 Issuance of license--Matters considered by director.

58-40-7. Issuance of license--Matters considered by director. The director shall issue a certificate of authority or license upon being satisfied on the following points:

(1) That the applicant is established as a bona fide nonprofit hospital service corporation;

(2) That the contracts between the applicant and the participating hospitals obligate each hospital to render service to which each subscriber may be entitled under the contract issued to the subscribers;

(3) That the rates to be charged and benefits to be provided are fair and reasonable;

(4) That amounts provided as working capital of the corporation are repayable only out of earned income over and above operating expenses, hospital expenses, and such reserve as the director may deem adequate;

(5) That the amount of money actually available for working capital be sufficient to carry all acquisition costs and operating expenses for a reasonable period of time from the date of the issuance of the certificate.
Source: SL 1966, ch 111, ch 21, § 18.



§ 58-40-8 Contracts with subscribers.

58-40-8. Contracts with subscribers. Any hospital service plan corporation organized under the provisions of this chapter may enter into contracts for the rendering of hospital service to any of its subscribers with licensed hospitals maintained and operated by any corporation, association, individual or any political subdivision of this state.

Source: SL 1966, ch 111, ch 21, § 17.



§ 58-40-9 "Hospital service" defined--Practice of healing or practice of medicine not authorized by chapter.

58-40-9. "Hospital service" defined--Practice of healing or practice of medicine not authorized by chapter. Hospital service is meant to include the usual and customary service furnished by hospitals but nothing in this chapter shall authorize any person, association or corporation to engage, in any manner, in the practice of healing, or the practice of medicine, as defined by law.

Source: SL 1966, ch 111, ch 21, § 17.



§ 58-40-10 Contracts with subscribers--Required provisions.

58-40-10. Contracts with subscribers--Required provisions. A hospital service plan corporation may enter into contracts for the rendering of hospital service to the subscribers only with hospitals duly conforming with the laws of the State of South Dakota, and approved for participation by the director; provided that the hospital service plan operated by such corporation shall also provide for hospital service to subscribers in the hospital chosen by the patient without regard to whether such hospital is a contracting hospital, and subject to the approval of the director, and at the same rate as provided in the contract of the corporation for care in other than contracting hospitals in case of emergency or expediency, and subject to the approval of the director.

Source: SL 1966, ch 111, ch 21, § 17.



§ 58-40-10.1 Coverage for inpatient treatment of alcoholism to be offered in individual or group plans.

58-40-10.1. Coverage for inpatient treatment of alcoholism to be offered in individual or group plans. Any nonprofit hospital service plan that delivers or issues for delivery in this state service or indemnity type contracts to any individual subscriber or group shall offer, in writing, to include in such contracts issued or renewed on or after July 1, 1979, coverage for the inpatient treatment of alcoholism in licensed hospitals and residential primary treatment facilities approved by the State of South Dakota which are carrying out an approved program pursuant to diagnosis and recommendation of a doctor of medicine. When coverage for inpatient treatment of alcoholism is included in any policy or contract, such coverage shall include treatment at any South Dakota approved inpatient alcoholism treatment facility.

Source: SL 1979, ch 344, § 9.



§ 58-40-10.2 Benefits provided under alcoholism coverage--Maximum treatment periods permitted.

58-40-10.2. Benefits provided under alcoholism coverage--Maximum treatment periods permitted. The alcoholism coverage to be offered in writing shall provide benefits on the same basis as benefits provided for the treatment of other sicknesses covered under the contract; provided, however, that the coverage by the service corporation need not exceed thirty days' care in any six-month period, and further provided that the total days' care per recipient need not exceed ninety days during the life of the contract.

Source: SL 1979, ch 344, § 10.



§ 58-40-10.3 Plans not within alcoholism coverage requirement.

58-40-10.3. Plans not within alcoholism coverage requirement. Sections 58-40-10.1 and 58-40-10.2 shall not apply to group major-medical service plans or accident only, or limited or specified disease plans.

Source: SL 1979, ch 344, § 11.



§ 58-40-10.4 Individual policy required for covered spouse of insured--Eligibility--Coverage--Waiting periods.

58-40-10.4. Individual policy required for covered spouse of insured--Eligibility--Coverage--Waiting periods. No accident or health insurance policy providing coverage of hospital or medical expense which in addition to covering the insured also provides coverage to the spouse of the insured shall be issued without a provision that provides that upon eligibility for medicare or social security disability benefits by one spouse the other spouse shall be entitled to have issued to him or her, without evidence of insurability, upon application to the company within sixty days following the eligibility, and upon payment of the appropriate premium, an individual policy of accident or health insurance. Such policy shall provide the coverage then being issued by the insurer which is most nearly similar to the existing coverages. This obligation can be met by continuation of coverage for spouse under existing policy at the appropriate premium. Any and all probationary or waiting periods set forth in such policy shall be considered as being met to the extent coverage was in force under the prior policy.

Source: SL 1979, ch 343.



§ 58-40-10.5 Conversion privileges of insured's spouse upon divorce.

58-40-10.5. Conversion privileges of insured's spouse upon divorce. No accident or health insurance policy providing coverage of hospital or medical expense which in addition to covering the insured also provides coverage to the spouse of the insured shall be issued without a provision that provides that upon divorce of the insured and the insured's spouse, the spouse is entitled to have issued to him or her, without evidence of insurability, upon application to the company within thirty days following the eligibility, and upon payment of the appropriate premium, an individual policy of accident or health insurance. Such policy shall provide the coverage then being issued by the insurer which is most nearly similar to the existing coverages. This obligation can be met by continuation of coverage for spouse under existing policy at the appropriate premium. Any and all probationary or waiting periods set forth in such policy shall be considered as being met to the extent coverage was in force under the prior policy.

Source: SL 1980, ch 354.



§ 58-40-10.6 Coordination, integration, or lessening of benefits restricted.

58-40-10.6. Coordination, integration, or lessening of benefits restricted. No group health insurance policy or group subscriber contract issued by a nonprofit corporation delivered or issued for delivery in this state may contain a provision requiring coordination of benefits, integration of benefits, or lessening of policy benefits because of the existence or availability of coverage under an individual health insurance policy or individual subscriber contract issued by a nonprofit corporation.

An individual health insurance policy or individual subscriber contract issued by a nonprofit corporation may be rescinded within its contestable period for material misrepresentation if the full premium is refunded.

This section applies to policies issued or renewed after July 1, 1981.

Source: SL 1981, ch 362, §§ 1, 2.



§ 58-40-10.7 to 58-40-10.9. Repealed.

58-40-10.7 to 58-40-10.9. Repealed by SL 2001, ch 274, §§ 7 to 9



§ 58-40-10.10 Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony.

58-40-10.10. Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony. A service or indemnity-type contract issued by a nonprofit hospital service plan or organization that is delivered, issued for delivery, or renewed in this state may not exclude the payment of benefits for injuries sustained by an insured person because the insured was under the influence of alcohol or drugs, as defined by § 32-23-1.

Nothing in this section precludes a hospital or medical service plan from excluding coverage for an insured for any sickness or injury caused in the commission of a felony.

Source: SL 1997, ch 290, §§ 5, 7.



§ 58-40-11 Care provided by noncontracting hospitals--Contracting hospital unavailable.

58-40-11. Care provided by noncontracting hospitals--Contracting hospital unavailable. All contracts issued by a hospital service plan corporation to the subscribers shall constitute direct obligations of the corporation and of the hospitals with which such corporation has contracted for hospital service. If at any time that the certificate holder is entitled to hospitalization no hospital care is available, said corporation shall provide care outside of hospitals to such extent as the certificate holder is entitled to under the certificate and at the same rate per day as is provided for care in nonmember hospitals, but not to exceed the limits of the certificate.

Source: SL 1966, ch 111, ch 21, § 17.



§ 58-40-12 Rates charged for services--Approval by director.

58-40-12. Rates charged for services--Approval by director. The rates charged to the subscribers for hospital service and the rates of payment by a hospital service plan corporation to the contracting hospitals at all times shall be subject to the approval of the director.

Source: SL 1966, ch 111, ch 21, § 17.



§ 58-40-12.1 Notice required for rate increase by hospital service plan corporation.

58-40-12.1. Notice required for rate increase by hospital service plan corporation. Forty-five days before a contract rate increase is effective, the hospital service plan corporation shall notify the group employer or association in writing that the contract rate for the hospital service plan operated by the corporation will be increased.

Source: SL 1989, ch 434, § 3.



§ 58-40-13 Expenses of acquisition and administration--Control by director.

58-40-13. Expenses of acquisition and administration--Control by director. All acquisition and administrative expenses in connection with such hospital service corporation shall at all times be subject to control by the director.

Source: SL 1966, ch 111, ch 21, § 21.



§ 58-40-14 Permitted investments.

58-40-14. Permitted investments. The funds of any corporation subject to the provisions of this chapter shall be invested only in securities permitted by the laws of this state for the investment of assets of life insurers.

Source: SL 1966, ch 111, ch 21, § 22.



§ 58-40-15 Foreign corporation--Transaction of business in state.

58-40-15. Foreign corporation--Transaction of business in state. A nonprofit hospital service plan corporation organized under the laws of another state or any territory may with the approval of the director and under the rules as may be promulgated, consistent with the provisions of this chapter, transact and carry on its business in this state; provided it shall first file with the director:

(1) A duly certified copy of its charter or articles of incorporation;

(2) A verified statement of the condition of its affairs for the next preceding calendar year;

(3) A duly certified and authenticated appointment in writing of the director as its true and lawful agent in and for this state, upon whom all lawful process in any action or proceeding against the insurer may be served with the same effect as if a domestic insurer served in this state, such appointment to stipulate that any lawful process against such insurer served on such agent shall be of the same legal force and validity as if served on the insurer, and that the authority shall continue in force as long as any liability remains outstanding against such insurer in this state. Such service may be made on the director in the manner provided by statute for service of process, or may be made by filing a copy of such process in the office of the director. Whenever any such process is served upon the director, he shall forthwith forward a copy thereof by mail, postpaid, directed to the secretary of the insurer; or in case of insurers in foreign countries to the resident manager thereof, in this country, and to its general agent in this state; and

(4) Evidence satisfactory to the director that such corporation has existing contracts for the rendering of hospital service to the subscribers with at least twenty hospitals located within the State of South Dakota, approved for participation by the director.

Any such foreign corporation shall be subject to the laws of this state pertaining to reciprocal relations imposed on foreign insurers transacting or doing business in this state.

Source: SL 1966, ch 111, ch 21, § 23; SL 1986, ch 22, § 42.



§ 58-40-16 Annual statement of financial condition--Filing--Verification--Form and contents.

58-40-16. Annual statement of financial condition--Filing--Verification--Form and contents. Every hospital service plan corporation shall annually on or before the first day of March file with the director a statement verified by at least two of the principal officers of said corporation showing its condition on the thirty-first day of the preceding December; the statement shall be in such form and shall contain such matters as the director shall prescribe.

Source: SL 1966, ch 111, ch 21, § 19.



§ 58-40-17 Investigation and examination by director--Cost borne by corporation.

58-40-17. Investigation and examination by director--Cost borne by corporation. The director may investigate and examine the books and records of any hospital service plan corporation, and may summon and examine under oath its officers, representatives, insurance producers, employees, or other persons in relation to the affairs, transactions, and conditions of the corporation.

The director shall conduct an examination of each corporation at least every five years pursuant to chapter 58-3, and the cost of the regular or other special examinations shall be borne by the corporation.

Source: SL 1966, ch 111, ch 21, § 20; SL 1994, ch 389, § 3; SL 2001, ch 286, § 224.



§ 58-40-18 Exemption from other insurance laws--Exceptions.

58-40-18. Exemption from other insurance laws--Exceptions. A hospital service plan corporation is exempt from all provisions of the insurance laws of this state other than in this chapter. However, the corporation is subject to the provisions of this title on matters of hearings, appeals, mergers, dissolutions, licensure of insurance producers, and procedures on such matters. The corporation is also subject to §§ 58-4-39 to 58-4-42, inclusive; 58-6-75; 58-17-17 and 58-17-19, for nongroup policies only; §§ 58-30-124 to 58-30-139, inclusive; to the fees and taxation as insurers covered by this title; and to chapters 58-3, 58-5A, 58-14, 58-18B, 58-26, 58-27, 58-29B, 58-29D, 58-33, 58-43, and 58-44.

Source: SL 1966, ch 111, ch 21, § 14; SL 1981, ch 367, § 2; SL 1982, ch 367, § 2; SL 1991, ch 408, § 3; SL 1994, ch 386, § 3; SL 2001, ch 286, § 225.



§ 58-40-19 Citation of chapter.

58-40-19. Citation of chapter. This chapter may be cited as the Hospital Service Plan Law.

Source: SL 1966, ch 111, ch 21, § 13.



§ 58-40-20 Grandfathered service and indemnity-type contracts required to cover low-dose mammography--Extent of coverage.

58-40-20. Grandfathered service and indemnity-type contracts required to cover low-dose mammography--Extent of coverage. Each service or indemnity-type contract issued by a nonprofit hospital service plan corporation that covers a female and that is delivered, issued for delivery, or renewed in this state, except for a contract that provides coverage for specified disease or other limited benefit coverage, shall provide coverage for screening by low-dose mammography for the presence of occult breast cancer that is subject to the same dollar limits, deductibles, and coinsurance factors as for other radiological examinations. Coverage for the screening shall be provided as follows: ages thirty-five to thirty-nine, one baseline mammography; ages forty to forty-nine, a mammography every other year; and age fifty and older, a mammography every year.

As used in this section, "low-dose mammography" means the X ray examination of the breast using equipment dedicated specifically for mammography, including the X ray tube, filter, compression device, screens, films, and cassettes, with an average radiation exposure delivery of less than one rad midbreast, with two views for each breast and with interpretation by a qualified radiologist.

The provisions of this section apply only to grandfathered plans pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 1990, ch 397, §§ 1, 6; SL 1991, ch 400, § 6; SL 2011, ch 216, § 11.



§ 58-40-20.1 Service and indemnity-type contracts required to cover occult breast cancer screening.

58-40-20.1. Service and indemnity-type contracts required to cover occult breast cancer screening. Each service or indemnity-type contract issued by a nonprofit hospital service plan corporation that covers a female and that is delivered, issued for delivery, or renewed in this state, except for a contract that provides coverage for specified disease or other limited benefit coverage, shall provide coverage for screening for the presence of occult breast cancer.

The provisions of this section apply only to plans that are not grandfathered pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 216, § 16.



§ 58-40-22 Formation of voluntary health insurance purchasing organizations.

58-40-22. Formation of voluntary health insurance purchasing organizations. Notwithstanding the provisions of chapter 47-34, §§ 47-15-2, 47-22-4, and 47-14-2, any organization may form for the purposes of purchasing group health insurance on a voluntary basis. For purposes of §§ 58-40-22 to 58-40-32, inclusive, an organization means any nonprofit organization or nonprofit corporation formed under South Dakota law.

Source: SL 1994, ch 382, § 1.



§ 58-40-23 Membership of voluntary health insurance purchasing organizations.

58-40-23. Membership of voluntary health insurance purchasing organizations. Any organization may have a group health insurance policy issued to that organization on behalf of its members who would be insured under such policy. Members may join the organization, for the purpose of obtaining group health insurance, as individuals, employers, labor unions, associations, or substantially similar groups.

Source: SL 1994, ch 382, § 2.



§ 58-40-24 Purchasing organization's responsibility for negotiating terms and conditions.

58-40-24. Purchasing organization's responsibility for negotiating terms and conditions. The organization shall be responsible for negotiating the terms and conditions of insurance contracts, collection of premiums, and providing notice to members.

Source: SL 1994, ch 382, § 3.



§ 58-40-25 Purchasing organization's notice of premium charge.

58-40-25. Purchasing organization's notice of premium charge. The organization may provide not less than forty-five days advance notice of any benefit or premium change to its members.

Source: SL 1994, ch 382, § 4.



§ 58-40-26 Additional chapters applicable to purchasing organization.

58-40-26. Additional chapters applicable to purchasing organization. Any organization is subject to all applicable provisions of chapter 58-3 and chapter 58-33.

Source: SL 1994, ch 382, § 5.



§ 58-40-27 Approval of purchasing organization by Division of Insurance.

58-40-27. Approval of purchasing organization by Division of Insurance. Any organization shall, prior to its engaging in the business of insurance, obtain approval from the Division of Insurance. The division may deny approval or withdraw approval of an organization to engage in the business of insurance for any of the following reasons:

(1) Any of the grounds specified in § 58-6-8;

(2) Insufficient membership control of the organization;

(3) Unreasonable compensation to officers, directors, or employees of the organization;

(4) Misuse of premiums; or

(5) Refusal to be examined or to cooperate in an examination.
Source: SL 1994, ch 382, § 6.



§ 58-40-28 Premiums held in trust by purchasing organization.

58-40-28. Premiums held in trust by purchasing organization. The organization shall hold all premiums received in trust and promptly remit premiums to the person entitled thereto.

Source: SL 1994, ch 382, § 7.



§ 58-40-29 Rates for group health insurance issued to purchasing organizations.

58-40-29. Rates for group health insurance issued to purchasing organizations. Any insurer issuing group health insurance pursuant to §§ 58-40-22 to 58-40-32, inclusive, is subject to all of the provisions of chapter 58-18B relating to rates.

Source: SL 1994, ch 382, § 8.



§ 58-40-30 Reasonable participation requirements for group members of purchasing organizations.

58-40-30. Reasonable participation requirements for group members of purchasing organizations. An insurer may as a condition of offering coverage or continuing coverage require reasonable participation requirements of groups who become members of an organization.

Source: SL 1994, ch 382, § 9.



§ 58-40-31 Purchasing organizations exempt from antitrust provisions.

58-40-31. Purchasing organizations exempt from antitrust provisions. Any organization formed pursuant to §§ 58-40-22 to 58-40-32, inclusive, is exempt from the antitrust provisions under chapter 37-1.

Source: SL 1994, ch 382, § 10.



§ 58-40-32 Promulgation of rules for purchasing organizations.

58-40-32. Promulgation of rules for purchasing organizations. The director may promulgate rules pursuant to chapter 1-26 to further the provisions of §§ 58-40-22 to 58-40-32, inclusive, and for purposes of carrying out the provisions of §§ 58-18-1 to 58-18-6, inclusive, and to ensure that group health insurance coverage is issued to eligible groups and that organizations are formed and operated to further the purpose of providing economical group health insurance for its members. The rules may include:

(1) Definition of terms;

(2) Criteria for determining groups, associations, organizations, and trusts and their eligibility for coverage;

(3) Criteria for determining substantially similar groups or for determining related industries;

(4) Application requirements and procedures;

(5) Reasonable compensation; and

(6) Organizational structure.
Source: SL 1994, ch 382, § 11.



§ 58-40-33 Minimum loss ratio for small employer health benefit plans.

58-40-33. Minimum loss ratio for small employer health benefit plans. Premium rates for individual health benefit plans shall produce a minimum lifetime loss ratio of not less than seventy-five percent. The director may promulgate rules pursuant to chapter 1-26 which modify the minimum loss ratio required based on the specific design of the product or other objective and pertinent criteria.

Source: SL 1994, ch 381, § 1.



§ 58-40-34 Minimum inpatient care coverage following delivery.

58-40-34. Minimum inpatient care coverage following delivery. If a service or indemnity-type contract issued or renewed on or after July 1, 1996, by a nonprofit hospital service plan corporation provides maternity coverage, the contract shall provide coverage for a minimum of forty-eight hours of inpatient care following a vaginal delivery and a minimum of ninety-six hours of inpatient care following delivery by cesarean section for a mother and her newborn child in a health care facility licensed pursuant to chapter 34-12, except as otherwise provided in § 58-40-35. Any individual policy and any policy issued to employers with less than fifteen employees that provides coverage for complications of pregnancy, and does not provide other maternity benefits, is not required to comply with this section.

Source: SL 1996, ch 292, § 13; SL 1998, ch 290, § 5.



§ 58-40-35 Shorter hospital stay permitted--Follow-up visit within forty-eight hours required.

58-40-35. Shorter hospital stay permitted--Follow-up visit within forty-eight hours required. If the treating physician determines that the mother and the newborn meet medical criteria contained in Guidelines for Perinatal Care, Third Edition, of the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists as in effect on January 1, 1996, a service or indemnity-type contract issued by a nonprofit hospital service plan corporation may provide coverage for a shorter length of hospital inpatient stay for services related to maternity and newborn care than is required in § 58-40-34 if the coverage includes one follow-up visit in the first forty-eight hours after discharge to verify the condition of the mother and newborn.

Source: SL 1996, ch 292, § 14.



§ 58-40-36 Notice to subscribers--Disclosure.

58-40-36. Notice to subscribers--Disclosure. The nonprofit hospital service plan corporation shall provide notice to subscribers regarding the coverage required by § 58-40-34 in accordance with rules adopted by the director of the Division of Insurance pursuant to chapter 1-26. The notice shall be in writing and prominently positioned in any literature or correspondence. The notice shall be transmitted to subscribers in the next mailing to subscribers, in the yearly informational packet sent to subscribers, or by January 1, 1997, whichever is earliest.

Source: SL 1996, ch 292, § 15.



§ 58-40-37 Health insurance policies to provide coverage for biologically-based mental illnesses.

58-40-37. Health insurance policies to provide coverage for biologically-based mental illnesses. Every service or indemnity-type contract issued by a nonprofit hospital service plan corporation that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for the treatment and diagnosis of biologically-based mental illnesses with the same dollar limits, deductibles, coinsurance factors, and restrictions as for other covered illnesses.

The term, biologically-based mental illness, means schizophrenia and other psychotic disorders, bipolar disorder, major depression, and obsessive-compulsive disorder.

Source: SL 1998, ch 291, § 5; SL 1999, ch 251, § 5.



§ 58-40-38 Application--Exemptions.

58-40-38. Application--Exemptions. The provisions of § 58-40-37 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance; or

(15) Individual health benefit plans of six-months duration or less that are not renewable.
Source: SL 1998, ch 291, § 7.



§ 58-40-39 Policies to provide coverage for diabetes supplies, equipment, and education--Exceptions--Conditions and limitations.

58-40-39. Policies to provide coverage for diabetes supplies, equipment, and education--Exceptions--Conditions and limitations. Every service or indemnity-type contract issued by a nonprofit hospital service plan corporation delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for equipment, supplies, and self-management training and education, including medical nutrition therapy, for treatment of persons diagnosed with diabetes if prescribed by a physician or other licensed health care provider legally authorized to prescribe such treatment. Medical nutrition therapy does not include any food items or nonprescription drugs.

Coverage for medically necessary equipment and supplies shall include blood glucose monitors, blood glucose monitors for the legally blind, test strips for glucose monitors, urine testing strips, insulin, injection aids, lancets, lancet devices, syringes, insulin pumps and all supplies for the pump, insulin infusion devices, prescribed oral agents for controlling blood sugars, glucose agents, glucagon kits, insulin measurement and administration aids for the visually impaired, and other medical devices for treatment of diabetes.

Diabetes self-management training and education shall be covered if: (a) the service is provided by a physician, nurse, dietitian, pharmacist, or other licensed health care provider who satisfies the current academic eligibility requirements of the National Certification Board for Diabetic Educators and has completed a course in diabetes education and training or has been certified as a diabetes educator; and (b) the training and education is based upon a diabetes program recognized by the American Diabetes Association or a diabetes program with a curriculum approved by the American Diabetes Association or the South Dakota Department of Health.

Coverage of diabetes self-management training is limited to (a) persons who are newly diagnosed with diabetes or have received no prior diabetes education; (b) persons who require a change in current therapy; (c) persons who have a co-morbid condition such as heart disease or renal failure; or (d) persons whose diabetes condition is unstable. Under these circumstances, no more than two comprehensive education programs per lifetime and up to eight follow-up visits per year need be covered. Coverage is limited to the closest available qualified education program that provides the necessary management training to accomplish the prescribed treatment.

The benefits provided in this section are subject to the same dollar limits, deductibles, coinsurance, and other restrictions established for all other benefits covered in the contract.

Source: SL 1999, ch 252, § 9.



§ 58-40-40 Diabetes coverage not required of certain plans and policies.

58-40-40. Diabetes coverage not required of certain plans and policies. The provisions of § 58-40-39 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance;

(15) Individual health benefit plans of six-months duration or less that are not renewable; or

(16) Individual nonmajor medical insurance.
Source: SL 1999, ch 252, § 10.



§ 58-40-41 Contracts to provide coverage for prostate cancer screening.

58-40-41. Contracts to provide coverage for prostate cancer screening. Every service or indemnity-type contract issued by a nonprofit hospital service plan or organization that covers a male and that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide the following coverage for diagnostic screening for prostate cancer:

(1) An annual medically recognized diagnostic examination, including a digital rectal examination and a prostate-specific antigen test, as follows:

(a) For asymptomatic men aged fifty and over; and

(b) For men aged forty-five and over at high risk for prostate cancer; and

(2) For males of any age who have a prior history of prostate cancer, medically indicated diagnostic testing at intervals recommended by a physician, including the digital rectal examination, prostate-specific antigen test, and bone scan.
Source: SL 2001, ch 277, § 5.






Chapter 41 - Health Maintenance Organizations

§ 58-41-1 Definition of terms.

58-41-1. Definition of terms. Terms used in this chapter mean:

(1) "Comprehensive health maintenance services," a set of comprehensive health services which the enrollees might reasonably require to be maintained in good health, including as a minimum, but not limited to, emergency care, inpatient hospital and physician care, outpatient medical services, and preventive medical services;

(2) "Director," the director of the Division of Insurance or his designee;

(3) "Enrollee," any person who has entered into, or is covered by a health maintenance contract;

(4) "Evidence of coverage," any certificate, agreement, or contract issued to an enrollee which sets out the coverage to which he is entitled under the health maintenance contract which covers him;

(5) "Health maintenance contract," any contract whereby a health maintenance organization agrees to provide comprehensive health maintenance services to enrollees, provided that the contract may contain reasonable enrollee copayment provisions. Any contract may provide for health care services in addition to those set forth in subdivision (1);

(6) "Limited health service," dental care services, vision care services, mental health services, substance abuse services, pharmaceutical services, podiatric care services, and such other services as may be determined by the director to be limited health services. Limited health service does not include hospital, medical, surgical, or emergency services except as these services are provided incident to the limited health services;

(7) "Provider," any person who furnishes health services and is licensed or otherwise authorized to render such services in the state;

(8) "Risk bearing entity," an intermediary organization that is a financial risk for services provided through contractual assumption of the obligation for the delivery of specified health care services to covered persons of the health maintenance organization.
Source: SL 1974, ch 321, § 2; SL 2013, ch 256, § 1.



§ 58-41-2 Organizations subject to chapter.

58-41-2. Organizations subject to chapter. As used in this chapter a health maintenance organizationis a corporation organized under Title 47, controlled and operated as provided in this chapter, which provides, either directly or through arrangements with providers or other persons, comprehensive health maintenance services, or arranges for the provision of such services, to enrollees on the basis of a fixed prepaid sum without regard to the frequency or extent of services furnished to any particular enrollee. A health maintenance organization may be organized pursuant to this chapter on a limited health service basis. Nothing in this chapter prohibits a health maintenance organization holding a certificate of authority in this state from issuing contracts to enrollees on a preferred provider, exclusive provider, or closed panel basis. Nothing in this chapter requires a licensed pharmacy benefit manager to obtain a certificate of authority as a health maintenance organization provided that the pharmacy benefit manager does not assume insurance risk directly from an insured.

Source: SL 1974, ch 321, § 2 (3); SL 1985, ch 393, § 1; SL 2013, ch 256, § 2.



§ 58-41-3 Certificate of authority required for health maintenance organization or contracts--Violation as misdemeanor.

58-41-3. Certificate of authority required for health maintenance organization or contracts--Violation as misdemeanor. No person shall establish or operate a health maintenance organization in this state, nor sell or offer to sell, or solicit offers to purchase or receive advance or periodic consideration in conjunction with a health maintenance organization or health maintenance contract unless such organization has a certificate of authority under this chapter. Violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 321, §§ 3, 50; SDCL Supp, § 58-41-77; SL 1978, ch 359, § 2.



§ 58-41-4 Application for certificate of authority required.

58-41-4. Application for certificate of authority required. Notwithstanding any law of this state to the contrary, any corporation organized to do so shall apply to the director of the Division of Insurance for a certificate of authority to establish and operate a health maintenance organization in compliance with the provisions of this chapter.

Source: SL 1974, ch 321, § 3; SL 1985, ch 393, § 2.



§ 58-41-5 Repealed.

58-41-5. Repealed by SL 1985, ch 393, § 7



§ 58-41-6 Verification and form of application--Contents.

58-41-6. Verification and form of application--Contents. Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall include an application fee, and shall be in a form prescribed by the director. Each application shall include the following:

(1) A copy of the basic organizational document, if any, of the applicant, such as the articles of incorporation, or other applicable documents, and all amendments thereto;

(2) A copy of the bylaws, rules, and regulations, or similar document, if any, and all amendments thereto which regulate the conduct of the affairs of the applicant;

(3) A list of the names, addresses, and official positions of all members of the board of directors, and the principal officers of the organization, which shall contain a full disclosure in the application of the extent and nature of any contract or financial arrangements between them and the health maintenance organization, including a full disclosure of any financial arrangements between them and any provider or other person concerning any financial relationship with the health maintenance organization;

(4) A statement generally describing the health maintenance organization, its health care plan or plans, facilities, and personnel, including a statement describing the manner in which the applicant proposes to provide enrollees with comprehensive health maintenance services or limited health services;

(5) A statement reasonably describing the geographic area or areas to be served and the type or types of enrollees to be served;

(6) A description of the complaint procedures to be utilized;

(7) A description of the procedures and programs to be implemented to meet the requirements of subdivisions 58-41-12(2) and (3) and chapters 58-17G and 58-17H and to monitor the quality of health care provided to enrollees;

(8) A description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation under §§ 58-41-23 and 58-41-24;

(9) Such other information as the director may reasonably require to be provided;

(10) A copy of the form of any contract made, or to be made, between the applicant and any providers regarding the provision of limited health services to enrollees;

(11) A copy of the form of any contract made, or to be made, between the applicant and any person listed in subdivision (3) of this section;

(12) A copy of the form of any contract made, or to be made, between the applicant and any person, corporation, partnership, or other entity for the performance on the applicant's behalf of any functions including marketing, administration, enrollment, investment management, and subcontracting for the provision of limited health services to enrollees;

(13) A copy of the form of any group contract that is to be issued to employers, unions, trustees, or other organizations and a copy of any form of evidence of coverage to be issued to subscribers;

(14) A copy of the applicant's financial plan, including a three-year projection of anticipated operating results, a statement of the sources of working capital, and any other sources of funding and provisions for contingencies;

(15) A schedule of rates and charges;

(16) A description of the proposed method of marketing;

(17) A copy of the applicant's financial statements showing the applicant's assets, liabilities, and sources of financial support, including a copy of the applicant's most recent audited financial statement and an unaudited current financial statement, or if the information is not applicable to the applicant, a list of the assets representing the initial net worth of the applicant;

(18) A financial plan that provides a three-year projection of operating results, including:

(a) A projection of balance sheets;

(b) Income and expense statements anticipated from the start of operations until the organization has had net income for at least one year;

(c) Cash flow statements showing any capital expenditures, purchase and sale of investments and deposits with the state;

(d) Detailed enrollment projections;

(e) The methodology for determining premium rates to be charged that has been certified by a qualified actuary; and

(f) A statement as to the sources of working capital as well as any other sources of funding;

(19) The names and addresses of the applicants's qualified actuary and external auditors;

(20) If the applicant has a parent company and the director determines that additional solvency guarantees are necessary, the parent company's guaranty, on a form acceptable to the director, that the applicant will maintain the minimum net worth required under this chapter. If no parent company exists, a statement regarding the availability of future funds, if needed;

(21) A description of the nature and extent of any reinsurance program to be implemented, including a detailed risk retention schedule indicating direct, assumed, ceded, and net maximum risk exposures on any one risk;

(22) A demonstration that errors and omission insurance or other arrangements satisfactory to the director will be in place upon the applicant's receipt of a certificate of authority;

(23) If the applicant is a foreign corporation, a statement from the appropriate regulatory agency of the applicant's state of domicile stating that:

(a) The applicant is authorized to operate as a health maintenance organization in the state of domicile;

(b) The regulatory agency has no objection to the applicant applying for a certificate of authority in this state;

(24) The name and address of the applicant's statutory agent for service of process, notice, or demand, or if not domiciled in this state, a power of attorney duly executed by the applicant, appointing the director and duly authorized deputies, as the true and lawful attorney of the applicant in and for this state upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this state may be served;

(25) A description of the proposed policies, standards, and procedures for the management of health information, including proposed policies, standards, and procedures that guard against the unauthorized collection, use, or disclosure of protected health information, that complies with §§ 58-2-40 and 58-2-41;

(26) A description of the proposed quality assessment and improvement activities regarding the maintenance and improvement of the quality of health care services provided to covered persons;

(27) A description of the proposed health care provider credentialing program;

(28) If the health maintenance organization will provide or perform utilization review services, a description of the proposed utilization review procedures;

(29) A description of the proposed internal grievance procedures; and

(30) A description of the proposed external review procedures.
Source: SL 1974, ch 321, § 6 (1) to (4), (10) to (14); SL 2013, ch 256, § 3.



§ 58-41-7 Financial statements required with application.

58-41-7. Financial statements required with application. Each application for a certificate of authority shall include financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent regular certified financial statement shall be deemed to satisfy this requirement unless the director directs that additional or more recent financial information is required for the proper administration of this chapter.

Source: SL 1974, ch 321, § 6 (7).



§ 58-41-8 Copies of forms required with application.

58-41-8. Copies of forms required with application. Each application for a certificate of authority shall include:

(1) A copy of the form of each evidence of coverage to be issued to the enrollees;

(2) A copy of the form of each individual or group health maintenance contract which is to be issued to enrollees or their representatives.
Source: SL 1974, ch 321, § 6 (5), (6).



§ 58-41-9 Marketing, charges, and financial plans required with application.

58-41-9. Marketing, charges, and financial plans required with application. Each application for a certificate of authority shall include a description of the proposed method of marketing the plan, a schedule of proposed charges, and a financial plan which includes a three-year projection of the expenses and income and other sources of future capital.

Source: SL 1974, ch 321, § 6 (8).



§ 58-41-10 Appointment to receive process required of foreign applicant.

58-41-10. Appointment to receive process required of foreign applicant. Each application for a certificate of authority by an applicant not domiciled in this state shall include a power of attorney duly executed by such applicant, appointing the director and his successors in office, and duly authorized deputies, as the true and lawful attorney of such applicant in and for this state upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this state may be served.

Source: SL 1974, ch 321, § 6 (9).



§ 58-41-11 Surety bond or deposit required--Waiver.

58-41-11. Surety bond or deposit required--Waiver. Each health maintenance organization shall furnish a surety bond in an amount satisfactory to the director or deposit with the director cash or securities acceptable to him in at least the same amount as a guarantee that the obligations to the enrollees will be performed. The director may waive this requirement whenever he is satisfied that the assets of the organization or its contracts with insurers, hospital or medical service corporations, governments, or other organizations are sufficient to reasonably assure the performance of its obligations.

Source: SL 1974, ch 321, § 31.



§ 58-41-12 Determination of health care qualifications.

58-41-12. Determination of health care qualifications. The director shall determine whether the applicant for a certificate of authority has:

(1) Demonstrated the willingness and potential ability to assure that health care services will be provided in a manner to assure both the availability and accessibility of adequate personnel and facilities consistent with the requirements of chapter 58-17F;

(2) Arrangements, established in accordance with regulations promulgated by the director for an ongoing quality of health care assurance program consistent with the requirements of chapter 58-17F, concerning health care processes and outcomes;

(3) A procedure, established in accordance with rules promulgated pursuant to chapter 1-26 by the director, to develop, compile, evaluate, and report statistics relating to the cost of its operations, the pattern of utilization of its services, the availability and accessibility of its services, and such other matters as may be reasonably required by the director; and

(4) Reasonable provisions for emergency and out-of-area health care services.
Source: SL 1974, ch 321, § 8; SL 1999, ch 245, § 20; SL 2011, ch 219, § 101; SL 2013, ch 256, § 4.



§ 58-41-13 Coordination with federal professional standards review.

58-41-13. Coordination with federal professional standards review. To the extent that it furthers the purposes of this chapter, the director shall attempt to coordinate the operations of this chapter relating to the quality of health care services with the operations of 42 U.S.C. sections 1320c to 1320c-19.

Source: SL 1974, ch 321, § 54; SL 2013, ch 256, § 5.



§ 58-41-15 Health maintenance not considered practice of healing arts.

58-41-15. Health maintenance not considered practice of healing arts. Any health maintenance organization authorized under this chapter shall not be deemed to be practicing a healing art.

Source: SL 1974, ch 321, § 53.



§ 58-41-15.1 Certain healing arts practitioners to participate in alternate health care delivery systems.

58-41-15.1. Certain healing arts practitioners to participate in alternate health care delivery systems. Any optometrist licensed pursuant to chapter 36-7, podiatrist licensed pursuant to chapter 36-8, chiropractor licensed pursuant to chapter 36-5, psychologist licensed pursuant to chapter 36-27A, dentist licensed pursuant to chapter 36-6A, or social worker licensed under § 36-26-17, may organize or contract for services with a corporation organized under the laws of this state by licensed practitioners of the healing arts, for the purpose of negotiating group health care contracts and providing services within the scope of their respective licenses with alternate health care delivery systems, including health maintenance organizations, preferred provider organizations, individual practices organizations, or other similar entities.

Source: SL 1987, ch 269, § 2; SL 2013, ch 256, § 6.



§ 58-41-16 Repealed.

58-41-16. Repealed by SL 2013, ch 256, § 7.



§ 58-41-17 Issuance or denial of certificate--Fee--Conditions for issuance.

58-41-17. Issuance or denial of certificate--Fee--Conditions for issuance. The director of the Division of Insurance shall issue or deny a certificate of authority to any person filing an application pursuant to this chapter. Issuance of a certificate of authority shall be granted upon payment of the application fee prescribed in § 58-41-26 if the director is satisfied that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and possess good reputations;

(2) The health maintenance organization's proposed plan of operation meets the requirements of § 58-41-12;

(3) The health maintenance contract constitutes an appropriate mechanism whereby the health maintenance organization will effectively provide or arrange for the provision of comprehensive health maintenance services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for copayments;

(4) The health maintenance organization is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees;

(5) The health maintenance organization will assume full financial risk on a prospective basis for the provision of comprehensive health maintenance services, including hospital care;

(6) The enrollees will be afforded an opportunity to participate in matters of policy and operation pursuant to §§ 58-41-23 and 58-41-24; and

(7) Nothing in the proposed method of operation, as shown by the information submitted pursuant to §§ 58-41-4 to 58-41-10, inclusive, or by independent investigation, is contrary to the public interest.

A certificate of authority may be denied only after compliance with the requirements of §§ 58-41-87 to 58-41-90, inclusive.

Source: SL 1974, ch 321, § 10; SL 1985, ch 393, § 15; SL 2013, ch 256, § 8.



§ 58-41-18 Factors considered in determining financial responsibility.

58-41-18. Factors considered in determining financial responsibility. In making a determination under subdivision 58-41-17(4), the director may consider:

(1) The financial soundness of the applicant's arrangements for health care services and the proposed schedule of charges used in connection therewith;

(2) The adequacy of its working capital;

(3) Arrangements which will guarantee for a reasonable period of time the continued availability or payment of the cost of health care services in the event of discontinuance of the health maintenance organization;

(4) Agreements with providers for the provision of health care services; and

(5) Any surety bond or deposit of cash or securities submitted in accordance with § 58-41-11 as a guarantee that the obligations will be duly performed.
Source: SL 1974, ch 321, § 10 (4).



§ 58-41-19 Insurance arrangements permitted.

58-41-19. Insurance arrangements permitted. The requirement of subdivision 58-41-17(5) shall not prohibit a health maintenance organization from obtaining insurance or making other arrangements:

(1) For the cost of providing to any enrollee comprehensive health maintenance services, the aggregate value of which exceeds five thousand dollars in any year;

(2) For the cost of providing comprehensive health care services to its members on a nonelective emergency basis, or while they are outside the area served by the organization; or

(3) For not more than ninety-five percent of the amount by which the health maintenance organization's costs for any of its fiscal years exceeds one hundred five percent of its income for such fiscal years.
Source: SL 1974, ch 321, § 10 (5).



§ 58-41-20 Corporation operating after certification.

58-41-20. Corporation operating after certification. Any corporation may, upon obtaining a certificate of authority as required in this chapter, operate as a health maintenance organization.

Source: SL 1974, ch 321, § 11; SL 1985, ch 393, § 3.



§ 58-41-21 Foreign corporations qualifying--Exemption from other requirements.

58-41-21. Foreign corporations qualifying--Exemption from other requirements. A foreign corporation may qualify under this chapter, and if such corporation fully complies with the provisions of Title 58, then such corporation shall be exempt from complying with other provisions of the South Dakota Code concerning foreign corporations.

Source: SL 1974, ch 321, § 3; SL 1985, ch 393, § 4.



§ 58-41-22 Filing of notice of modification of operation--Approval if not disapproved--Exemptions.

58-41-22. Filing of notice of modification of operation--Approval if not disapproved--Exemptions. A health maintenance organization shall, unless otherwise provided for in this chapter, file a notice describing any modification of the operation set out in the information required by §§ 58-41-6 to 58-41-10, inclusive. Such a notice shall be filed with the director prior to the modification. If the director does not disapprove within thirty days of filing, such modification shall be deemed approved. The director may promulgate rules and regulations exempting from the filing requirements of this section those items he deems unnecessary.

Source: SL 1974, ch 321, § 7.



§ 58-41-23 Composition of governing body--Consumer representation.

58-41-23. Composition of governing body--Consumer representation. The governing body of any health maintenance organization may include enrollees, providers, or other individuals. However, after a health maintenance organization has been authorized under this chapter for one year, at least twenty percent of the governing body of a health maintenance organization shall be composed of consumers. A consumer, is any person other than a person whose occupation involves the administration of health activities or the providing of health services.

Source: SL 1974, ch 321, §§ 2 (9), 16; SL 1985, ch 393, § 5; SL 2014, ch 244, § 1.



§ 58-41-24 Mechanisms for enrollee participation in policy and operation of governing body.

58-41-24. Mechanisms for enrollee participation in policy and operation of governing body. The governing body shall establish a mechanism to afford the enrollees an opportunity to express their opinions in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions, or through the use of other mechanisms as may be prescribed or permitted by the director.

Source: SL 1974, ch 321, § 16; SL 2013, ch 256, § 9.



§ 58-41-25 Fiduciary responsibilities to enrollees.

58-41-25. Fiduciary responsibilities to enrollees. Any director, officer, or partner of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of such organization shall be responsible for such funds in a fiduciary relationship to the enrollees.

Source: SL 1974, ch 321, § 17.



§ 58-41-25.1 Investments.

58-41-25.1. Investments. The funds of any corporation subject to the provisions of this chapter shall be invested only in securities permitted by the laws of this state for the investment of assets of life insurance companies.

Source: SL 1985, ch 393, § 14.



§ 58-41-26 Exemption from insurance laws--Exceptions--Taxation.

58-41-26. Exemption from insurance laws--Exceptions--Taxation. Any health maintenance organization is exempt from all provisions of the insurance laws of this state other than this chapter. However, the corporation is subject to the provisions of this title on matters and procedures of mergers and licensure of insurance producers. The corporation is also subject to fees and taxation as insurers under § 58-2-29 and chapter 10-44. The corporation is also subject to §§ 58-17-53 and 58-17-54 if entering into a contract after July 1, 1990, with the State of South Dakota, counties, school districts, municipalities, and any other unit of state government using public funds. The state, however, may not collect premium taxes for insurance written on individuals residing outside this state or property located outside this state if no comparable tax is paid by the direct writing health maintenance organization to any appropriate taxing authority. Health maintenance organizations are also subject to the following chapters: 58-1, 58-2, 58-3, 58-4, 58-5, 58-6, 58-7, 58-11, 58-12, 58-14, 58-17, 58-17A, 58-17F, 58-17G, 58-17H, 58-17I, 58-18, 58-18A, 58-18B, 58-18C, 58-26, 58-27, 58-29B, 58-30, 58-33A; and 58-43. Nothing in chapters 58-5 or 58-6 shall be construed to prohibit a nonprofit health maintenance organization from transacting business under this title based upon its nonprofit status.

To the extent that a health maintenance organization is compliant with the provisions of chapters 58-17F to 58-17I, inclusive, for purposes of network adequacy, quality assessment and improvements, utilization review and benefit determinations, and grievance procedure, the health maintenance organization is compliant with the provisions of this chapter.

Source: SL 1974, ch 321, § 51; SL 1985, ch 393, § 8; SL 1990, ch 411; SL 2001, ch 286, § 226; SL 2007, ch 293, § 1; SL 2013, ch 256, § 10.



§ 58-41-27 Repealed.

58-41-27. Repealed by SL 1985, ch 393, § 9



§ 58-41-28 Solicitation of enrollment not deemed professional advertising.

58-41-28. Solicitation of enrollment not deemed professional advertising. Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

Source: SL 1974, ch 321, § 52.



§ 58-41-29 Contracts and necessary activities.

58-41-29. Contracts and necessary activities. A health maintenance organization may enter into health maintenance contracts in this state and engage in any other activities consistent with this chapter which are necessary to the performance of its obligations under such contracts or authorize its representatives to do so.

Source: SL 1974, ch 321, § 12.



§ 58-41-29.1 Notice required for rate increase in health maintenance contract by a health maintenance organization.

58-41-29.1. Notice required for rate increase in health maintenance contract by a health maintenance organization. Forty-five days before a health maintenance contract rate increase is effective, the health maintenance organization shall notify the enrolling unit in writing that the contract rate for the health maintenance contract offered by the organization will be increased.

Source: SL 1989, ch 434, § 4.



§ 58-41-30 Sources of payment for enrollee services--Application by medical assistance recipient.

58-41-30. Sources of payment for enrollee services--Application by medical assistance recipient. Each health maintenance organization authorized to operate under this chapter or its representative, may accept from governmental agencies, private agencies, corporations, associations, groups, individuals, or other persons, payments covering all or part of the cost of health care service provided to enrollees. Any recipient of medical assistance, pursuant to Title 28, may make application to join a health maintenance organization which has been approved for medical assistance by the secretary of the Department of Social Services.

Source: SL 1974, ch 321, § 15.



§ 58-41-31 Direct payments to enrollees prohibited.

58-41-31. Direct payments to enrollees prohibited. No health maintenance organization or representative thereof may by a health maintenance contract or evidence of coverage provide for the reimbursement of an enrollee other than through a policy of insurance, except to refund payments made by or on behalf of an enrollee.

Source: SL 1974, ch 321, § 32 (4).



§ 58-41-32 Use of words descriptive of insurance, casualty, or surety business as misdemeanor--Exception.

58-41-32. Use of words descriptive of insurance, casualty, or surety business as misdemeanor--Exception. No health maintenance organization or representative thereof may use in its name, contracts, or literature any of the words "insurance," "casualty," "surety," "mutual," or any other words which are descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety corporation doing business in this state; provided, however, that when a health maintenance organization has contracted with an insurance company for any coverage permitted by this chapter, it may so state. Violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 321, §§ 32 (3), 50; SDCL Supp, § 58-41-77; SL 1978, ch 359, § 2.



§ 58-41-33 Trade practice laws applicable.

58-41-33. Trade practice laws applicable. Each health maintenance organization, health maintenance contract, and evidence of coverage shall be subject to chapter 58-33, relating to the regulation of trade practices, except to the extent that the director determines that the nature of health maintenance organizations, health maintenance contracts, and evidences of coverage render such chapter clearly inappropriate.

Source: SL 1974, ch 321, § 33.



§ 58-41-34 Evidence of coverage issued to enrollees.

58-41-34. Evidence of coverage issued to enrollees. Every enrollee residing in this state is entitled to evidence of coverage under a health maintenance contract. The health maintenance organization or its designated representative shall issue the evidence of coverage.

Source: SL 1974, ch 321, § 18.



§ 58-41-35 Contents required in evidence of coverage.

58-41-35. Contents required in evidence of coverage. An evidence of coverage shall contain a clear, concise, and complete statement of:

(1) The health care services and the insurance or other benefits, if any, to which the enrollee is entitled under the health care plan;

(2) Any exclusions or limitations on the services, kind of services, benefits, or kind of benefits, to be provided, including any deductible or copayment feature;

(3) Where and in what manner information is available as to how service, including emergency and out-of-area services, may be obtained;

(4) The total amount of payment and copayment if any, for health care services and the indemnity or service benefits, if any, which the enrollee is obligated to pay with respect to individual contracts, or an indication whether the plan is contributory or noncontributory with respect to group certificates; and

(5) A description of the health maintenance organization's method for resolving enrollee complaints.
Source: SL 1974, ch 321, § 19 (2).



§ 58-41-35.1 Alcoholism coverage to be offered at time contract is negotiated.

58-41-35.1. Alcoholism coverage to be offered at time contract is negotiated. At the time of negotiation of any health maintenance contract, the health maintenance organization shall offer, in writing, to provide the coverage prescribed by §§ 58-17-30.5 and 58-18-7.1.

Source: SL 1979, ch 344, § 12.



§ 58-41-35.2 to 58-41-35.4. Repealed.

58-41-35.2 to 58-41-35.4. Repealed by SL 2001, ch 274, §§ 10 to 12



§ 58-41-35.5 Grandfathered contracts required to cover low-dose mammography--Extent of coverage.

58-41-35.5. Grandfathered contracts required to cover low-dose mammography--Extent of coverage. Each health maintenance contract that covers a female and that is delivered, issued for delivery, or renewed in this state, except for a contract that provides coverage for specified disease or other limited benefit coverage, shall provide coverage for screening by low-dose mammography for the presence of occult breast cancer that is subject to the same dollar limits, deductibles, and coinsurance factors as for other radiological examinations. Coverage for the screening shall be provided as follows: ages thirty-five to thirty-nine, one baseline mammography; ages forty to forty-nine, a mammography every other year; and age fifty and older, a mammography every year.

As used in this section, "low-dose mammography" means the X ray examination of the breast using equipment dedicated specifically for mammography, including the X ray tube, filter, compression device, screens, films, and cassettes, with an average radiation exposure delivery of less than one rad midbreast, with two views for each breast and with interpretation by a qualified radiologist.

The provisions of this section apply only to grandfathered plans pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 1990, ch 397, §§ 1, 7; SL 1991, ch 400, § 7; SL 2011, ch 216, § 12.



§ 58-41-35.6 Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony.

58-41-35.6. Exclusion of benefits for injury while under the influence of alcohol or drugs prohibited--Exception for sickness or injury caused in commission of felony. A health maintenance contract that is delivered, issued for delivery, or renewed in this state may not exclude the payment of benefits for injuries sustained by an insured person because the insured was under the influence of alcohol or drugs, as defined by § 32-23-1.

Nothing in this section precludes a health maintenance contract from excluding coverage for an insured for any sickness or injury caused in the commission of a felony.

Source: SL 1997, ch 290, §§ 6, 7.



§ 58-41-35.7 Contracts required to cover occult breast cancer screening.

58-41-35.7. Contracts required to cover occult breast cancer screening. Each health maintenance contract that covers a female and that is delivered, issued for delivery, or renewed in this state, except for a contract that provides coverage for specified disease or other limited benefit coverage, shall provide coverage for screening for the presence of occult breast cancer.

The provisions of this section apply only to plans that are not grandfathered pursuant to 75 Fed. Reg. 116 (2010) to be codified at 26 C.F.R. §§ 54 and 602, 29 C.F.R. § 2590, and 45 C.F.R. § 147. (SL 2011, ch 216, § 19 provides: "The provisions of this Act are repealed if the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), as amended by the Health Care and Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) is found to be unconstitutional in its entirety by a final decision of a federal court of competent jurisdiction and all appeals exhausted or time for appeals elapsed.")

Source: SL 2011, ch 216, § 17.



§ 58-41-36 Unfair and misleading information in evidence of coverage as misdemeanor.

58-41-36. Unfair and misleading information in evidence of coverage as misdemeanor. No evidence of coverage shall contain provisions or statements which are unjust, unfair, inequitable, misleading, or deceptive, as defined in §§ 58-41-37 to 58-41-40, inclusive. Violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 321, §§ 19 (1), 50; SDCL Supp, § 58-41-77; SL 1978, ch 359, § 2.



§ 58-41-37 Deceptive advertising or evidence of coverage as misdemeanor.

58-41-37. Deceptive advertising or evidence of coverage as misdemeanor. No health maintenance organization or representative thereof may cause or knowingly permit the use of advertising or solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. Violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 321, §§ 32 (1), 50; SDCL, § 58-41-77; SL 1978, ch 359, § 2.



§ 58-41-38 Statements deemed untrue.

58-41-38. Statements deemed untrue. For the purposes of this chapter, a statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment in, a health maintenance organization.

Source: SL 1974, ch 321, § 32 (1) (a).



§ 58-41-39 Statements deemed misleading.

58-41-39. Statements deemed misleading. For the purposes of this chapter, a statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which such statement is made or such item of information is communicated, such statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee of, or person considering enrollment in, a health care plan, if such benefit or advantage or absence of limitation, exclusion, or disadvantage does not in fact exist.

Source: SL 1974, ch 321, § 32 (1) (b).



§ 58-41-40 Evidence of coverage deemed deceptive.

58-41-40. Evidence of coverage deemed deceptive. For the purposes of this chapter, an evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person, not possessing special knowledge regarding health care plans and evidences of coverage therefor, to expect benefits, services, charges, or other advantages which the evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage.

Source: SL 1974, ch 321, § 32 (1) (c).



§ 58-41-41 Issuance to enrollees of change in evidence of coverage.

58-41-41. Issuance to enrollees of change in evidence of coverage. Any approved change in evidence of coverage shall be issued to each enrollee.

Source: SL 1974, ch 321, § 21.



§ 58-41-42 Evidence of coverage to be approved before use--Violation as misdemeanor.

58-41-42. Evidence of coverage to be approved before use--Violation as misdemeanor. No evidence of coverage or amendment thereto shall be issued or delivered to any person in this state until a copy of the form of the evidence of coverage or amendment thereto has been filed with and approved by the director. Violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 321, §§ 20, 50; SDCL Supp, § 58-41-77; SL 1978, ch 359, § 2.



§ 58-41-43 Filing and approval requirements applicable.

58-41-43. Filing and approval requirements applicable. A copy of the form of evidence of coverage to be used in this state, and any amendment thereto, shall be subject to the filing and approval requirements of § 58-41-42 unless it is subject to the jurisdiction of the director under the laws governing health insurance or hospital or medical service corporations in which event the filing and approval provisions of such laws shall apply. To the extent, however, that such provisions do not fulfill the requirements of §§ 58-41-35 and 58-41-36, the requirements of said sections shall be applicable.

Source: SL 1974, ch 321, § 22.



§ 58-41-44 Charges to enrollees--Fairness--Actuary's certificate.

58-41-44. Charges to enrollees--Fairness--Actuary's certificate. Charges for comprehensive health maintenance services may be established in accordance with actuarial principles for various categories of enrollees, provided that such charges applicable to an enrollee shall not be individually determined based on the status of his health. However, the charges shall not be excessive, inadequate, or unfairly discriminatory. A certification, by a qualified actuary, to the appropriateness of the charges, based on reasonable assumptions, shall accompany the filing along with adequate supporting information.

Source: SL 1974, ch 321, § 23 (1).



§ 58-41-45 Discrimination as misdemeanor.

58-41-45. Discrimination as misdemeanor. No health maintenance organization or representative thereof may discriminate in the rates charged enrollees except in accordance with accepted actuarial principles.

Violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 321, §§ 32 (6), (7), 50; SDCL Supp, § 58-41-77; SL 1978, ch 359, § 2; SL 2013, ch 256, § 11.



§ 58-41-46 to 58-41-49. Repealed.

58-41-46 to 58-41-49. Repealed by SL 2013, ch 256, §§ 12 to 15.



§ 58-41-50 Authorized expenses.

58-41-50. Authorized expenses. Authorized expenses of health maintenance organizations include:

(1) Cash rebates to enrollees, or to persons who have made payments on behalf of enrollees;

(2) Free or reduced cost health service to enrollees; or

(3) Payments to providers or other persons based upon the efficient provision of services or as incentives to provide quality care.
Source: SL 1974, ch 321, §§ 32 (8), 50; SDCL Supp, § 58-41-77; SL 1978, ch 359, § 2; SL 1985, ch 393, § 6.



§ 58-41-51 Repealed.

58-41-51. Repealed by SL 2013, ch 256, § 16.



§ 58-41-51.1 Individual policy required for covered spouse of insured--Eligibility--Coverage--Waiting periods.

58-41-51.1. Individual policy required for covered spouse of insured--Eligibility--Coverage--Waiting periods. No accident or health insurance policy providing coverage of hospital or medical expense which in addition to covering the insured also provides coverage to the spouse of the insured shall be issued without a provision that provides that upon eligibility for medicare or social security disability benefits by one spouse the other spouse shall be entitled to have issued to him or her, without evidence of insurability, upon application to the company within sixty days following the eligibility, and upon payment of the appropriate premium, an individual policy of accident or health insurance. Such policy shall provide the coverage then being issued by the insurer which is most nearly similar to the existing coverages. This obligation can be met by continuation of coverage for spouse under existing policy at the appropriate premium. Any and all probationary or waiting periods set forth in such policy shall be considered as being met to the extent coverage was in force under the prior policy.

Source: SL 1979, ch 343.



§ 58-41-51.2 Conversion privileges of insured's spouse upon divorce.

58-41-51.2. Conversion privileges of insured's spouse upon divorce. No accident or health insurance policy providing coverage of hospital or medical expense which in addition to covering the insured also provides coverage to the spouse of the insured shall be issued without a provision that provides that upon divorce of the insured and the insured's spouse, the spouse is entitled to have issued to him or her, without evidence of insurability, upon application to the company within thirty days following the eligibility, and upon payment of the appropriate premium, an individual policy of accident or health insurance. Such policy shall provide the coverage then being issued by the insurer which is most nearly similar to the existing coverages. This obligation can be met by continuation of coverage for spouse under existing policy at the appropriate premium. Any and all probationary or waiting periods set forth in such policy shall be considered as being met to the extent coverage was in force under the prior policy.

Source: SL 1980, ch 354.



§ 58-41-51.3 Continuation and conversion coverage to be offered.

58-41-51.3. Continuation and conversion coverage to be offered. At the time of negotiation of any health maintenance contract, the health maintenance organization shall offer, in writing, to provide the coverage prescribed by §§ 58-18-7.5 to 58-18-7.15, inclusive.

Source: SL 1985, ch 393, § 13.



§ 58-41-52 Contracts with providers of health care services.

58-41-52. Contracts with providers of health care services. A health maintenance organization may contract with providers of health care services to render the services the health maintenance organization has promised to provide under the terms of its health maintenance contracts.

Source: SL 1974, ch 321, § 13.



§ 58-41-53 Repealed.

58-41-53. Repealed by SL 1999, ch 245, § 21



§ 58-41-54 Contracts with insurance companies and nonprofit health service plan corporations authorized--Limitations.

58-41-54. Contracts with insurance companies and nonprofit health service plan corporations authorized--Limitations. A health maintenance organization may, subject to the limitations of subdivision 58-41-17(5) and of § 58-41-19, contract with insurance companies and nonprofit health service plan corporations for insurance, indemnity, or reimbursement of its cost of providing health care services for enrollees or against the risks incurred by the health maintenance organization and may contract with insurance companies and nonprofit health service plan corporations to insure or cover the enrollees' costs and expenses in the health maintenance organization, including the customary prepayment amount and any copayment obligations. If contracts are made with insurance companies or nonprofit health service plan corporations, such companies or corporations must be authorized to transact business in this state.

Source: SL 1974, ch 321, §§ 13, 14.



§ 58-41-55 Insurance contracts authorized--Group coverage--Benefit payments.

58-41-55. Insurance contracts authorized--Group coverage--Benefit payments. Notwithstanding any law to the contrary, an insurer or a hospital or medical service corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations. The enrollees of a health maintenance organization constitute a permissible group for group coverage under the insurance laws and the health service plan corporation laws of this state. Under such contracts, the insurer or health service plan corporation may make benefit payments to health maintenance organizations for health care services rendered, or to be rendered, by providers pursuant to the health care plan. Any insurer, or health service plan corporation, licensed to do business in this state, is authorized to provide the types of coverages described in § 58-41-54.

Source: SL 1974, ch 321, § 35.



§ 58-41-56 Contracts for management and administrative services authorized.

58-41-56. Contracts for management and administrative services authorized. A health maintenance organization may contract with other persons for the provision of services, including, but not limited to, managerial and administration, marketing and enrolling, data processing, actuarial analysis, and billing services.

Source: SL 1974, ch 321, § 14.



§ 58-41-57 Payment of unreasonably high expenses as misdemeanor.

58-41-57. Payment of unreasonably high expenses as misdemeanor. No health maintenance organization shall incur or pay for any expense of any nature which is unreasonably high in relation to the value of the service or goods provided. Violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 321, §§ 41, 50; SDCL Supp, § 58-41-77; SL 1978, ch 359, § 2.



§ 58-41-58 to 58-41-62. Repealed.

58-41-58 to 58-41-62. Repealed by SL 1996, ch 296, §§ 9 to 13



§ 58-41-63 General annual report required--Form and contents.

58-41-63. General annual report required--Form and contents. Every health maintenance organization shall annually, on or before March first, file a report verified by at least two principal officers with the director, covering the preceding calendar year. Such report shall be on forms prescribed by the director and shall include:

(1) A financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding year certified by an independent certified public accountant licensed by an appropriate jurisdiction, reflecting at least:

(a) Prepayment and other payments received for health care services rendered;

(b) Expenditures to all providers, by classes or groups of providers, and insurance companies or nonprofit health service plan corporations engaged to fulfill obligations arising out of the health maintenance contract; and

(c) Expenditures for capital improvements, or additions thereto, including but not limited to construction, renovation or purchase of facilities and capital equipment;

(2) Any material changes in the information submitted pursuant to §§ 58-41-6 to 58-41-9, inclusive;

(3) The number of new enrollees enrolled during the year, the number of enrollees as of the end of the year and the number of enrollees terminated during the year;

(4) A summary of information compiled pursuant to subdivision 58-41-12(3) on such form as may be required by the director;

(5) A report of the names and residence addresses of all persons set forth in subdivision 58-41-6(3), who were associated with the health maintenance organization during the preceding year, and the amount of wages, expense reimbursements, or other payments to such individuals for services to the health maintenance organization, including a full disclosure of all financial arrangements during the preceding year required to be disclosed pursuant to subdivision 58-41-6(3); and

(6) Such other information relating to the performance of the health maintenance organization as is reasonably necessary to enable the director to carry out his duties under this chapter.
Source: SL 1974, ch 321, § 24; SL 2013, ch 256, § 17.



§ 58-41-64 Repealed.

58-41-64. Repealed by SL 1985, ch 393, § 10



§ 58-41-65 Applications, filings and reports as public documents.

58-41-65. Applications, filings and reports as public documents. All applications, filings, and reports required under this chapter are public documents except as provided for by § 1-27-30.

Source: SL 1974, ch 321, § 57; SL 2013, ch 256, § 18.



§ 58-41-66 Annual summary for enrollees required--Contents.

58-41-66. Annual summary for enrollees required--Contents. Every health maintenance organization or its representative shall annually, before April first, provide to its enrollees a summary of:

(1) Its most recent annual financial statement, including a balance sheet and statement of receipts and disbursements;

(2) A description of the health maintenance organization, its health care plan or plans, its facilities and personnel, and any material changes therein since the last report;

(3) The current evidence of coverage; and

(4) The health maintenance organization's method for resolving enrollee complaints.
Source: SL 1974, ch 321, § 25.



§ 58-41-67 Promulgation of rules.

58-41-67. Promulgation of rules. The director may, pursuant to chapter 1-26, promulgate such reasonable rules as are necessary to carry out the provisions of this chapter. Included among such rules shall be those which provide minimum requirements for the provision of comprehensive health maintenance services, as defined in subdivision 58-41-1(1), and reasonable exclusions therefrom.

Source: SL 1974, ch 321, § 42; SL 1986, ch 22, § 43; SL 2013, ch 256, § 19.



§ 58-41-68 to 58-41-72. Repealed.

58-41-68 to 58-41-72. Repealed by SL 2013, ch 256, §§ 20 to 24.



§ 58-41-73 Physician-patient privileges.

58-41-73. Physician-patient privileges. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished such information to the health maintenance organization is entitled to claim.

Source: SL 1974, ch 321, § 36 (5).



§ 58-41-74 Confidential data--Exceptions.

58-41-74. Confidential data--Exceptions. Any data or information pertaining to the diagnosis, treatment, or health of any enrollee, or any application obtained from any person, shall be confidential and shall not be disclosed to any person except:

(1) To the extent that it may be necessary to carry out the purposes of this chapter;

(2) Upon the express consent of the enrollee or applicant;

(3) Pursuant to statute or court order for the production of evidence or the discovery thereof; or

(4) In the event of a claim or litigation between such person and the provider or health maintenance organization wherein such data or information is pertinent.
Source: SL 1974, ch 321, § 36 (5).



§ 58-41-75 , 58-41-76. Repealed.

58-41-75, 58-41-76. Repealed by SL 2013, ch 256, §§ 25, 26.



§ 58-41-77 Repealed.

58-41-77. Repealed by SL 1978, ch 359, § 3



§ 58-41-78 Cease and desist orders.

58-41-78. Cease and desist orders. The director may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provision of this chapter.

Source: SL 1974, ch 321, § 47.



§ 58-41-79 Hearing on cease and desist order--Procedure--Judicial review.

58-41-79. Hearing on cease and desist order--Procedure--Judicial review. Within twenty days after service of the order to cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this chapter have occurred. Such hearings shall be conducted pursuant to, and judicial review shall be available as provided by, chapter 1-26.

Source: SL 1974, ch 321, § 48.



§ 58-41-80 Injunctive relief against violations--Venue.

58-41-80. Injunctive relief against violations--Venue. In the event of any violation of the provisions of this chapter, if the director elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order pursuant to § 58-41-79, the director may institute a proceeding to obtain injunctive relief or other appropriate relief in the circuit court serving Hughes County.

Source: SL 1974, ch 321, § 49.



§ 58-41-81 Suspension or revocation of certificate of authority on findings by director.

58-41-81. Suspension or revocation of certificate of authority on findings by director. The director may suspend or revoke any certificate of authority issued to a health maintenance organization under this chapter if the director finds that any of the following conditions exists:

(1) The health maintenance organization is operating significantly in contravention of its basic organizational document, its health maintenance contract, or in a manner contrary to that described in and reasonably inferred from any other information submitted under this chapter, unless amendments to such submissions have been filed with and approved by the director;

(2) The health maintenance organization issues evidence of coverage or uses a schedule or charges for health care services which do not comply with the requirements of §§ 58-41-34 to 58-41-45, inclusive;

(3) The health care plan does not provide or arrange for comprehensive health maintenance services;

(4) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(5) The health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation under the provisions of §§ 58-41-23 and 58-41-24;

(6) The health maintenance organization has failed to implement the complaint system in a manner designed to reasonably resolve valid complaints;

(7) The health maintenance organization, or any person acting with its sanction, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(8) The continued operation of the health maintenance organization would be hazardous to its enrollees; or

(9) The health maintenance organization has otherwise failed to substantially comply with this chapter, has violated a provision of chapter 58-33 or any other provision of law applicable to health maintenance organizations, or has submitted false information in any report required hereunder.
Source: SL 1974, ch 321, § 37; SL 2000, ch 235, § 3; SL 2013, ch 256, § 27.



§ 58-41-82 Additional grounds for suspension or revocation.

58-41-82. Additional grounds for suspension or revocation. The director may suspend or revoke any certificate of authority issued to a health maintenance organization under this chapter if:

(1) The health maintenance organization does not meet the requirements of § 58-41-12; or

(2) The health maintenance organization is unable to fulfill its obligations to furnish comprehensive health maintenance services as required under its health maintenance contract.
Source: SL 1974, ch 321, § 37 (4); SL 2013, ch 256, § 28.



§ 58-41-83 Voluntary conference before commencing actions for violation.

58-41-83. Voluntary conference before commencing actions for violation. If the director, for any reason, has cause to believe that any violation of this chapter has occurred or is threatened, the director may, before commencing action under § 58-41-81, 58-41-82, 58-41-85, or 58-41-87, give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in such suspected violations, to arrange a voluntary conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the fact that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

Source: SL 1974, ch 321, § 45; SL 2013, ch 256, § 29.



§ 58-41-84 Informality in voluntary conferences.

58-41-84. Informality in voluntary conferences. Proceedings under § 58-41-83 are not governed by any formal procedural requirements, and may be conducted in such manner as the director finds appropriate under the circumstances.

Source: SL 1974, ch 321, § 46; SL 2013, ch 256, § 30.



§ 58-41-85 Money penalty in lieu of suspension or revocation.

58-41-85. Money penalty in lieu of suspension or revocation. The director may, in lieu of suspension or revocation of a certificate of authority under 58-41-81 or 58-41-82, levy a money penalty pursuant to § 58-4-28.1.

Source: SL 1974, ch 321, § 44; SL 2000, ch 235, § 4.



§ 58-41-86 Requirements for suspension or revocation.

58-41-86. Requirements for suspension or revocation. A certificate of authority shall be suspended or revoked only after compliance with the requirements of §§ 58-41-87 to 58-41-91, inclusive.

Source: SL 1974, ch 321, § 37.



§ 58-41-86.1 Suspension without notice or hearing.

58-41-86.1. Suspension without notice or hearing. The director of the Division of Insurance may, without advance notice or a hearing thereon, immediately suspend the certificate of authority of a health maintenance organization as to which proceedings for receivership, conservatorship, rehabilitation, or other delinquency proceedings have been commenced in any state by the public supervisory official of such state. Proceedings in such actions shall be conducted in accordance with §§ 58-6-49 to 58-6-61, inclusive.

Source: SL 1985, ch 393, § 12.



§ 58-41-87 Notice of grounds for denial, suspension, or revocation of certificate--Time of hearing--Summary proceedings excepted.

58-41-87. Notice of grounds for denial, suspension, or revocation of certificate--Time of hearing--Summary proceedings excepted. If the director has cause to believe that grounds for the denial of an application for a certificate of authority exist, or that grounds for the suspension or revocation of a certificate of authority exist, the director shall notify the health maintenance organization in writing specifically stating the grounds for denial, suspension, or revocation and fixing a time of at least twenty days thereafter for a hearing on the matter, except in summary proceedings as provided in § 58-41-94.

Source: SL 1974, ch 321, § 39; SL 2013, ch 256, § 31.



§ 58-41-88 Administrative procedure and rules.

58-41-88. Administrative procedure and rules. The provisions of chapter 1-26, including the right of judicial review, apply to proceedings under §§ 58-41-85 to 58-41-91, inclusive, to the extent those provisions are not in conflict with other provisions of such sections.

Source: SL 1974, ch 321, § 39 (4); SL 2000, ch 235, § 5.



§ 58-41-89 Repealed.

58-41-89. Repealed by SL 2013, ch 256, § 32.



§ 58-41-90 Action of director after hearing--Written findings.

58-41-90. Action of director after hearing--Written findings. After hearing pursuant to §§ 58-41-87 and 58-41-88, or upon the failure of the health maintenance organization to appear at such hearing, the director shall take action as is deemed advisable on written findings which shall be mailed to the health maintenance organization.

Source: SL 1974, ch 321, § 39 (2); SL 2013, ch 256, § 33.



§ 58-41-91 Judicial review.

58-41-91. Judicial review. The action of the director is subject to the court of primary jurisdiction for claims of the nature and magnitude described. The court may, in disposing of the issue before it, modify, affirm, or reverse the order of the director in whole or in part.

Source: SL 1974, ch 321, § 39 (3); SL 2013, ch 256, § 34.



§ 58-41-92 Activities prohibited during suspension of certificate.

58-41-92. Activities prohibited during suspension of certificate. When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization may not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and may not engage in any advertising or solicitation whatsoever. A health maintenance organization may not enroll such additional enrollees if it is suspended on those grounds in subdivisions 58-41-81(4) and (8) and § 58-41-86.1.

Source: SL 1974, ch 321, § 38; SL 1985, ch 393, § 11.



§ 58-41-93 Winding up after revocation of certificate--Continued operation to protect enrollees.

58-41-93. Winding up after revocation of certificate--Continued operation to protect enrollees. When the certificate of authority of a health maintenance organization is revoked, the organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the organization. It shall engage in no further advertising or solicitation whatsoever. The director may, by written order, permit further operation of the organization as he may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.

Source: SL 1974, ch 321, § 38.



§ 58-41-94 Summary proceeding to reorganize organization--Grounds.

58-41-94. Summary proceeding to reorganize organization--Grounds. The director may apply for an order directing him to rehabilitate, liquidate, or conserve a health maintenance organization upon any one or more of the grounds set out in chapter 58-29B, or when in his opinion the continued operation of the health maintenance organization would be hazardous either to the enrollees or the people of this state.

Source: SL 1974, ch 321, § 40.



§ 58-41-95 Rehabilitation, liquidation, or conservation under insurance company laws.

58-41-95. Rehabilitation, liquidation, or conservation under insurance company laws. Any rehabilitation, liquidation, or conservation of a health maintenance organization shall be deemed to be the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the director pursuant to chapter 58-29B, except to the extent that the nature of health maintenance organizations renders such law clearly inappropriate.

Source: SL 1974, ch 321, § 40.



§ 58-41-96 Severability of provisions.

58-41-96. Severability of provisions. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1974, ch 321, § 58.



§ 58-41-97 Citation of chapter.

58-41-97. Citation of chapter. This chapter may be cited as the "Health Maintenance Organization Act of 1974."

Source: SL 1974, ch 321, § 1.



§ 58-41-98 Coverage for phenylketonuria.

58-41-98. Coverage for phenylketonuria. Every health maintenance contract that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall offer coverage for testing, diagnosis, and treatment of phenylketonuria including dietary management, formulas, case management, intake and screening, assessment, comprehensive care planning, and service referral.

Source: SL 1992, ch 348, § 6.



§ 58-41-99 Formation of voluntary health insurance purchasing organizations.

58-41-99. Formation of voluntary health insurance purchasing organizations. Notwithstanding the provisions of chapter 47-34, §§ 47-15-2, 47-22-4, and 47-14-2, any organization may form for the purposes of purchasing group health insurance on a voluntary basis. For purposes of §§ 58-41-99 to 58-41-109, inclusive, an organization means any nonprofit organization or nonprofit corporation formed under South Dakota law.

Source: SL 1994, ch 382, § 1.



§ 58-41-100 Membership of voluntary health insurance purchasing organizations.

58-41-100. Membership of voluntary health insurance purchasing organizations. Any organization may have a group health insurance policy issued to that organization on behalf of its members who would be insured under such policy. Members may join the organization, for the purpose of obtaining group health insurance, as individuals, employers, labor unions, associations, or substantially similar groups.

Source: SL 1994, ch 382, § 2.



§ 58-41-101 Purchasing organization's responsibility for negotiating terms and conditions.

58-41-101. Purchasing organization's responsibility for negotiating terms and conditions. The organization shall be responsible for negotiating the terms and conditions of insurance contracts, collection of premiums, and providing notice to members.

Source: SL 1994, ch 382, § 3.



§ 58-41-102 Purchasing organization's notice of premium charge.

58-41-102. Purchasing organization's notice of premium charge. The organization may provide not less than forty-five days advance notice of any benefit or premium change to its members.

Source: SL 1994, ch 382, § 4.



§ 58-41-103 Additional chapters applicable to purchasing organization.

58-41-103. Additional chapters applicable to purchasing organization. Any organization is subject to all applicable provisions of chapter 58-3 and chapter 58-33.

Source: SL 1994, ch 382, § 5.



§ 58-41-104 Approval of purchasing organization by Division of Insurance.

58-41-104. Approval of purchasing organization by Division of Insurance. Any organization shall, prior to its engaging in the business of insurance, obtain approval from the Division of Insurance. The division may deny approval or withdraw approval of an organization to engage in the business of insurance for any of the following reasons:

(1) Any of the grounds specified in § 58-6-8;

(2) Insufficient membership control of the organization;

(3) Unreasonable compensation to officers, directors, or employees of the organization;

(4) Misuse of premiums; or

(5) Refusal to be examined or to cooperate in an examination.
Source: SL 1994, ch 382, § 6.



§ 58-41-105 Premiums held in trust by purchasing organization.

58-41-105. Premiums held in trust by purchasing organization. The organization shall hold all premiums received in trust and promptly remit premiums to the person entitled thereto.

Source: SL 1994, ch 382, § 7.



§ 58-41-106 Rates for group health insurance issued to purchasing organizations.

58-41-106. Rates for group health insurance issued to purchasing organizations. Any insurer issuing group health insurance pursuant to §§ 58-41-99 to 58-41-109, inclusive, is subject to all of the provisions of chapter 58-18B relating to rates.

Source: SL 1994, ch 382, § 8.



§ 58-41-107 Reasonable participation requirements for group members of purchasing organizations.

58-41-107. Reasonable participation requirements for group members of purchasing organizations. An insurer may as a condition of offering coverage or continuing coverage require reasonable participation requirements of groups who become members of an organization.

Source: SL 1994, ch 382, § 9.



§ 58-41-108 Purchasing organizations exempt from antitrust provisions.

58-41-108. Purchasing organizations exempt from antitrust provisions. Any organization formed pursuant to §§ 58-41-99 to 58-41-109, inclusive, is exempt from the antitrust provisions under chapter 37-1.

Source: SL 1994, ch 382, § 10.



§ 58-41-109 Promulgation of rules for purchasing organizations.

58-41-109. Promulgation of rules for purchasing organizations. The director may promulgate rules pursuant to chapter 1-26 to further the provisions of §§ 58-41-99 to 58-41-109, inclusive, and for purposes of carrying out the provisions of §§ 58-18-1 to 58-18-6, inclusive, and to ensure that group health insurance coverage is issued to eligible groups and that organizations are formed and operated to further the purpose of providing economical group health insurance for its members. The rules may include:

(1) Definition of terms;

(2) Criteria for determining groups, associations, organizations, and trusts and their eligibility for coverage;

(3) Criteria for determining substantially similar groups or for determining related industries;

(4) Application requirements and procedures;

(5) Reasonable compensation; and

(6) Organizational structure.
Source: SL 1994, ch 382, § 11.



§ 58-41-110 Application of chapter to provider contracting with state.

58-41-110. Application of chapter to provider contracting with state. Nothing in this chapter applies to a medical provider who enters into a contract with the State of South Dakota for services pursuant to chapter 3-12A.

Source: SL 1995, ch 294, § 1.



§ 58-41-111 Application of chapter to provider contracting with licensed health maintenance organization.

58-41-111. Application of chapter to provider contracting with licensed health maintenance organization. Any medical provider who enters into a contract for medical services with a licensed health maintenance organization or a health insurer licensed pursuant to this title is not required to be licensed pursuant to this chapter.

Source: SL 1995, ch 294, § 2.



§ 58-41-112 Minimum inpatient care coverage following delivery.

58-41-112. Minimum inpatient care coverage following delivery. If a health maintenance contract issued or renewed on or after July 1, 1996, by a health maintenance organization provides maternity coverage, the contract shall provide coverage for a minimum of forty-eight hours of inpatient care following a vaginal delivery and a minimum of ninety-six hours of inpatient care following delivery by cesarean section for a mother and her newborn child in a health care facility licensed pursuant to chapter 34-12, except as otherwise provided in § 58-41-113. Any individual policy and any policy issued to employers with less than fifteen employees that provides coverage for complications of pregnancy, and does not provide other maternity benefits, is not required to comply with this section.

Source: SL 1996, ch 292, § 16; SL 1998, ch 290, § 6.



§ 58-41-113 Shorter hospital stay permitted--Follow-up visit within forty-eight hours required.

58-41-113. Shorter hospital stay permitted--Follow-up visit within forty-eight hours required. If the treating physician determines that the mother and the newborn meet medical criteria contained in Guidelines for Perinatal Care, Third Edition, of the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists as in effect on January 1, 1996, a health maintenance contract may provide coverage for a shorter length of hospital inpatient stay for services related to maternity and newborn care than is required in § 58-41-112 if the coverage includes one follow-up visit in the first forty-eight hours after discharge to verify the condition of the mother and newborn.

Source: SL 1996, ch 292, § 17.



§ 58-41-114 Notice to enrollees--Disclosures.

58-41-114. Notice to enrollees--Disclosures. The health maintenance organization shall provide notice to enrollees regarding the coverage required by § 58-41-112 in accordance with rules adopted by the director of the Division of Insurance pursuant to chapter 1-26. The notice shall be in writing and prominently positioned in any literature or correspondence. The notice shall be transmitted to enrollees in the next mailing to enrollees, in the yearly informational packet sent to enrollees, or by January 1, 1997, whichever is earliest.

Source: SL 1996, ch 292, § 18.



§ 58-41-115 Health insurance policies to provide coverage for biologically-based mental illnesses.

58-41-115. Health insurance policies to provide coverage for biologically-based mental illnesses. Every health maintenance contract that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for the treatment and diagnosis of biologically-based mental illnesses with the same dollar limits, deductibles, coinsurance factors, and restrictions as for other covered illnesses.

The term, biologically-based mental illness, means schizophrenia and other psychotic disorders, bipolar disorder, major depression, and obsessive-compulsive disorder.

Source: SL 1998, ch 291, § 6; SL 1999, ch 251, § 6.



§ 58-41-116 Application--Exemptions.

58-41-116. Application--Exemptions. The provisions of § 58-41-115 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance; or

(15) Individual health benefit plans of six-months duration or less that are not renewable.
Source: SL 1998, ch 291, § 7.



§ 58-41-117 Policies to provide coverage for diabetes supplies, equipment, and education--Exceptions--Conditions and limitations.

58-41-117. Policies to provide coverage for diabetes supplies, equipment, and education--Exceptions--Conditions and limitations. Every health maintenance contract delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide, in writing, coverage for equipment, supplies, and self-management training and education, including medical nutrition therapy, for treatment of persons diagnosed with diabetes if prescribed by a physician or other licensed health care provider legally authorized to prescribe such treatment. Medical nutrition therapy does not include any food items or nonprescription drugs.

Coverage for medically necessary equipment and supplies shall include blood glucose monitors, blood glucose monitors for the legally blind, test strips for glucose monitors, urine testing strips, insulin, injection aids, lancets, lancet devices, syringes, insulin pumps and all supplies for the pump, insulin infusion devices, prescribed oral agents for controlling blood sugars, glucose agents, glucagon kits, insulin measurement and administration aids for the visually impaired, and other medical devices for treatment of diabetes.

Diabetes self-management training and education shall be covered if: (a) the service is provided by a physician, nurse, dietitian, pharmacist, or other licensed health care provider who satisfies the current academic eligibility requirements of the National Certification Board for Diabetic Educators and has completed a course in diabetes education and training or has been certified as a diabetes educator; and (b) the training and education is based upon a diabetes program recognized by the American Diabetes Association or a diabetes program with a curriculum approved by the American Diabetes Association or the South Dakota Department of Health.

Coverage of diabetes self-management training is limited to (a) persons who are newly diagnosed with diabetes or have received no prior diabetes education; (b) persons who require a change in current therapy; (c) persons who have a co-morbid condition such as heart disease or renal failure; or (d) persons whose diabetes condition is unstable. Under these circumstances, no more than two comprehensive education programs per lifetime and up to eight follow-up visits per year need be covered. Coverage is limited to the closest available qualified education program that provides the necessary management training to accomplish the prescribed treatment.

The benefits provided in this section are subject to the same dollar limits, deductibles, coinsurance, and other restrictions established for all other benefits covered in the contract.

Source: SL 1999, ch 252, § 11.



§ 58-41-118 Diabetes coverage not required of certain plans and policies.

58-41-118. Diabetes coverage not required of certain plans and policies. The provisions of § 58-41-117 do not apply to any plan, policy, or contract that provides coverage only for:

(1) Specified disease;

(2) Hospital indemnity;

(3) Fixed indemnity;

(4) Accident-only;

(5) Credit;

(6) Dental;

(7) Vision;

(8) Prescription drug;

(9) Medicare supplement;

(10) Long-term care;

(11) Disability income insurance;

(12) Coverage issued as a supplement to liability insurance;

(13) Workers' compensation or similar insurance;

(14) Automobile medical payment insurance;

(15) Individual health benefit plans of six-months' duration or less that are not renewable; or

(16) Individual nonmajor medical insurance.
Source: SL 1999, ch 252, § 12.



§ 58-41-119 Contracts to provide coverage for prostate cancer screening.

58-41-119. Contracts to provide coverage for prostate cancer screening. Every health maintenance contract that covers a male and that is delivered, issued for delivery, or renewed in this state, except for policies that provide coverage for specified disease or other limited benefit coverage, shall provide the following coverage for diagnostic screening for prostate cancer:

(1) An annual medically recognized diagnostic examination, including a digital rectal examination and a prostate-specific antigen test, as follows:

(a) For asymptomatic men aged fifty and over; and

(b) For men aged forty-five and over at high risk for prostate cancer; and

(2) For males of any age who have a prior history of prostate cancer, medically indicated diagnostic testing at intervals recommended by a physician, including the digital rectal examination, prostate-specific antigen test, and bone scan.
Source: SL 2001, ch 277, § 6.



§ 58-41-120 Annual report on risk bearing entities.

58-41-120. Annual report on risk bearing entities. A health maintenance organization shall file annually, as part of its access plan, a list of all risk bearing entities with which it has an agreement or contract and the number of covered persons assigned or selected by each risk bearing entity.

Source: SL 2013, ch 256, § 35.



§ 58-41-121 Documents provided to risk bearing entity by health maintenance organization.

58-41-121. Documents provided to risk bearing entity by health maintenance organization. In entering into, amending, or renewing a contract with a risk bearing entity, a health maintenance organization shall, unless already specified in the contract, provide the following, upon request, to a risk bearing entity:

(1) At the time the contract is entered into, a written statement describing the amount or method of remuneration to be paid to the risk bearing entity. If any part of the remuneration is a calculated amount based on variable factors, the payment methodology upon which the calculated amount will be determined. The statement shall specify the services and expenses for which the risk bearing entity is financially liable in whole or part;

(2) At the time payment is made, the basis of the calculation of that payment;

(3) For health benefit plans in which the covered persons are assigned to the risk bearing entity under a capitated payment arrangement, a list of enrollees and payments due to the risk bearing entity, to be provided monthly if not already available to the risk bearing entity;

(4) At the time the contract is entered into, a copy of the health maintenance organization's most recent annual statement filed with the NAIC; and

(5) Once the contract is in effect, the quarterly or annual statement.
Source: SL 2013, ch 256, § 36.



§ 58-41-122 Documents provided to health maintenance organization by risk bearing entity.

58-41-122. Documents provided to health maintenance organization by risk bearing entity. A health maintenance organization shall include in any contract with a risk bearing entity a requirement that the risk bearing entity provide to the health maintenance organization at the time a contract is entered into and annually thereafter the following:

(1) Annual audited GAAP report in accordance with generally accepted accounting principles in the United States (U.S. GAAP);

(2) Documentation that satisfies the health maintenance organization that the risk bearing entity has sufficient ability to accept risk; and

(3) Documentation that satisfies the health maintenance organization that the risk bearing entity has appropriate management expertise and infrastructure.

The contract shall also require that the risk bearing entity on a quarterly basis provide status reports that include the following:

(1) Financial statements prepared in accordance with U.S. GAAP;

(2) An aging report of the percentage of claims that have been paid, pended, or denied, across all contracts with risk bearing entities; and

(3) On a monthly basis, a report of the estimated reported claims and incurred but not reported claims liability of the risk bearing entity.
Source: SL 2013, ch 256, § 37.



§ 58-41-123 Notice by risk bearing entity of change in conditions--Assignment of contract.

58-41-123. Notice by risk bearing entity of change in conditions--Assignment of contract. A health maintenance organization shall require in any contract with a risk bearing entity that the risk bearing entity provide notice to the health maintenance organization within thirty days of:

(1) Any changes involving the ownership structure of the risk bearing entity; or

(2) Financial or operational concerns regarding the financial viability of the risk bearing entity.

A health maintenance organization shall also require in any contract with a risk bearing entity a provision that allows the director, in the event that a risk bearing entity fails to comply with any provision of §§ 58-41-120 to 58-41-126, inclusive, to assign for six months, the risk bearing entity's contract with providers to furnish covered services.

Source: SL 2013, ch 256, § 38.



§ 58-41-124 Notice to director that risk bearing entity has materially failed to perform contract.

58-41-124. Notice to director that risk bearing entity has materially failed to perform contract. A health maintenance organization shall have procedures in place to notify the director within a reasonable time that a risk bearing entity has materially failed to perform under its contract with the health maintenance organization. A health maintenance organization is not in violation of this section if it acts in good faith in its attempt to comply with this section. A health maintenance organization shall maintain systems and controls for reviewing the information provided to the health maintenance organization by the risk bearing entity pursuant to §§ 58-41-120 to 58-41-126, inclusive.

Source: SL 2013, ch 256, § 39.



§ 58-41-125 Confidentiality of information.

58-41-125. Confidentiality of information. Any information provided to the director by a health maintenance organization relative to risk bearing entities with which it is contracted is confidential and may not be disclosed to any person except to the extent that it is necessary to carry out the purposes of §§ 58-41-120 to 58-41-126, inclusive, and as allowed by state law, regardless of whether the information is in the form of paper, is preserved on microfilm, or is stored in computer readable form. If the information is disclosed pursuant to this section, the health maintenance organization providing the notice is not liable for the disclosure or any subsequent use or misuse of the information. The health maintenance organization is entitled to claim any statutory privileges against disclosure that the entity that provided the information to the health maintenance organization is entitled to claim. This section is not intended to create a private right of action.

Source: SL 2013, ch 256, § 40.



§ 58-41-126 Nontransferable responsibilities of health maintenance organization.

58-41-126. Nontransferable responsibilities of health maintenance organization. Notwithstanding any agreement to the contrary, the health maintenance organization shall:

(1) Retain full responsibility on a prospective basis for the provision of health care services pursuant to any applicable health benefit plan; and

(2) At all times, be able to demonstrate to the satisfaction of the director that the health maintenance organization can fulfill its nontransferable obligation to provide health care services to covered persons in any event, including the failure, for any reason, of a risk bearing entity.
Source: SL 2013, ch 256, § 41.



§ 58-41-127 Coverage for treatment of hearing impairment for persons under age nineteen.

58-41-127. Coverage for treatment of hearing impairment for persons under age nineteen. Any qualified health plan issued on or after January 1, 2015, that offers coverage for professional audiology services shall include coverage for medically necessary physician services appropriate for the treatment of hearing impairment to a person under the age of nineteen. This shall include professional services rendered by an audiologist licensed pursuant to chapter 36-24.

The benefits provided shall be subject to the same dollar limits, deductibles, coinsurance and other limitations provided for other covered benefits in the policy.

Nothing in this section requires the payment by the health plan of hearing aids, devices, or equipment to correct hearing impairment or loss.

Source: SL 2014, ch 237, § 4.






Chapter 42 - Legal Expense Insurance [Repealed]

§ 58-42-1 to 58-42-17. Repealed.

58-42-1 to 58-42-17. Repealed by SL 2012, ch 252, §§ 38 to 54.






Chapter 43 - Independent Audit Of Insurers

§ 58-43-1 Definition of terms.

58-43-1. Definition of terms. Terms used in this chapter mean:

(1) "Accountant," an independent certified public accountant or accounting firm in good standing with the American Institute of Certified Public Accountants and in all states in which the accountant or firm is licensed to practice. For Canadian and British companies, an accountant is a Canadian-chartered or British-chartered accountant;

(2) "Affiliate of a person" or "Affiliated with a specific person," a person that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified;

(3) "Audit committee," a committee established by the board of directors of an entity for the purpose of overseeing the accounting and financial reporting processes of an insurer or group of insurers, and audits of financial statements of the insurer or group of insurers. The audit committee of any entity that controls a group of insurers may be deemed to be the audit committee for one or more of these controlled insurers solely for the purposes of this chapter at the election of the controlling person;

(4) "Indemnification," an agreement of indemnity or a release from liability where the intent or effect is to shift or limit in any manner the potential liability of the person or firm for failure to adhere to applicable auditing or professional standards, whether or not resulting in part from knowing of other misrepresentations made by the insurer or the insurer's representatives;

(5) "Insurer," an authorized insurer as defined in subdivision 58-1-2(2);

(6) "Group of insurers," those insurers included in the reporting requirements of chapter 58-5A, or a set of insurers as identified by management, for the purpose of assessing the effectiveness of internal control over financial reporting;

(7) "Internal control over financial reporting," a process effected by an entity's board of directors, management, and other personnel designed to provide reasonable assurance regarding the reliability of the financial statements and includes those policies and procedures that:

(a) Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of assets;

(b) Provide reasonable assurance that transactions are recorded as necessary to permit preparation of the financial statements and that receipts and expenditures are being made only in accordance with authorizations of management and directors; and

(c) Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of assets that could have a material effect on the financial statements;

(8) "SEC," the United States Securities and Exchange Commission;

(9) "Section 404," Section 404 of the Sarbanes-Oxley Act of 2002 as amended as of January 1, 2009;

(10) "Section 404 report," management's report on internal control over financial reporting as defined by the SEC and the related attestation report of the independent certified public accountant;

(11) "SOX compliant entity," an entity that either is required to be compliant with, or voluntarily is compliant with, all of the following provisions of the Sarbanes-Oxley Act of 2002 as amended as of January 1, 2009:

(a) The preapproval requirements of Section 201 (Section 10A(i) of the Securities Exchange Act of 1934);

(b) The audit committee independence requirements of Section 301 (Section 10A(m)(3) of the Securities Exchange Act of 1934); and

(c) The internal control over financial reporting requirements of Section 404 (Item 308 of SEC Regulation S-K).



§ 58-43-1.1 Repealed.

58-43-1.1. Repealed by SL 2009, ch 271, § 2.



§ 58-43-2 Annual audit required--Filing audited financial report--Extension of filing date--Audit committee.

58-43-2. Annual audit required--Filing audited financial report--Extension of filing date--Audit committee. Each insurer having direct premiums written in this state of more than one million dollars in any calendar year and more than one thousand policyholders or certificate holders of directly written policies nationwide at the end of a calendar year is required to have an annual audit by an accountant of the financial statements reporting the financial position and the results of operations. This chapter also applies to insurers having assumed premiums pursuant to contracts or treaties of reinsurance of one million dollars or more. The director may require insurers with less than one million dollars in direct premiums and less than one thousand policyholders or certificate holders to have independent audits to determine the financial status of the insurer.

The insurer shall file an audited financial report with the director on or before June first for the immediately preceding year. The director may require an insurer to file an audited financial report earlier than June first with ninety days advance notice to the insurer.

Extensions of the June first filing date may be granted by the director for thirty-day periods upon showing by the insurer and its accountant to the director that there is good cause for an extension. The request for extension shall be submitted in writing to the director not less than ten days prior to the due date in sufficient detail to permit the director to make an informed decision.

If an extension is granted, a similar extension of thirty days is granted for the filing of the Management's Report of Internal Control over Financial Reporting.

Each insurer required to file an annual audited financial report pursuant to this chapter shall designate a group of individuals as constituting the insurer's audit committee. The audit committee of an entity that controls an insurer may be deemed to be the insurer's audit committee for purposes of this chapter at the election of the controlling person.

Source: SL 1992, ch 357, § 2; SL 2009, ch 271, § 3.



§ 58-43-3 Foreign or alien insurers--Exemption.

58-43-3. Foreign or alien insurers--Exemption. Foreign or alien insurers, filing audited financial reports in another state which report has been found by the director to be substantially similar to the requirements of § 58-43-4, are exempt if:

(1) A copy of the audited financial report, communication of internal control related matters noted in an audit, and the accountant's letter of qualifications which are filed with the other state are filed with the director in accordance with the filing dates specified in §§ 58-43-2, 58-43-14, and 58-43-15. Canadian insurers may submit accountants' reports as filed with the Office of the Superintendent of Financial Institutions, Canada;

(2) A copy of any notification of adverse financial condition report filed with that other state is filed with the director within the time specified in § 58-43-14.

This section does not prohibit, preclude or in any way limit the director of insurance from ordering or conducting or performing examinations of insurers under this title.

Source: SL 1992, ch 357, § 3; SL 2009, ch 271, § 4.



§ 58-43-4 Annual audited financial report--Contents.

58-43-4. Annual audited financial report--Contents. The annual audited financial report shall report the financial position of the insurer as of the end of the most recent calendar year and the results of its operations, cash flows, and changes in capital and surplus for the year then ended. The audit shall reflect the statutory accounting practices prescribed, or otherwise permitted, by the division. The report shall include the following:

(1) Report of the accountant;

(2) Balance sheet reporting admitted assets, liabilities, capital, and surplus;

(3) Statement of operations;

(4) Statement of cash flows;

(5) Statement of changes in capital and surplus; and

(6) Notes to financial statements.

Any notes to financial statements shall be prepared in accordance with the Annual Statement Instructions Manual and the Accounting Practices and Procedures Manual prescribed by the National Association of Insurance Commissioners as promulgated by rules by the director pursuant to chapter 1-26 and shall also include a reconciliation of differences, if any, between the audited statutory financial statements and the annual statement filed pursuant to § 58-6-75 with a written description of the nature of these differences.

Source: SL 1992, ch 357, § 4; SL 2003, ch 257, § 1; SL 2009, ch 271, § 5.



§ 58-43-5 Financial statements.

58-43-5. Financial statements. The financial statements included in the audited financial report shall be prepared in a form and using language and groupings substantially the same as the relevant sections of the annual statement filed pursuant to § 58-6-75 and the financial statement shall be comparative, presenting the amounts as of December thirty-first of the current year and the amounts as of the immediately preceding December thirty-first. In the first year in which an insurer is required to file an audited financial report, the comparative data may be omitted.

Source: SL 1992, ch 357, § 5.



§ 58-43-5.1 Examination of financial statements by accountant.

58-43-5.1. Examination of financial statements by accountant. Financial statements furnished pursuant to § 58-43-4 shall be examined by the independent certified public accountant. The audit of the insurer's financial statements shall be conducted in accordance with generally accepted auditing standards. In accordance with AU Section 319 of the Professional Standards of the AICPA, Consideration of Internal Control in a Financial Statement Audit as of January 1, 2009, the independent certified public accountant should obtain an understanding of internal control sufficient to plan the audit. To the extent required by AU Section 319, for those insurers required to file a Management's Report of Internal Control over Financial Reporting pursuant to § 58-43-16.13, the independent certified public accountant should consider, as that term is defined in Statement on Auditing Standards (SAS) No. 102, Defining Professional Requirements in Statements on Auditing Standards as of January 1, 2009, the most recently available report in planning and performing the audit of the statutory financial statements. Consideration shall be given to the procedures illustrated in the Financial Condition Examiners Handbook promulgated by the National Association of Insurance Commissioners as adopted by the director by rules promulgated pursuant to chapter 1-26, as the independent certified public accountant deems necessary.

Source: SL 2009, ch 271, § 14.



§ 58-43-6 Registration of retained accountant--Letter of acknowledgment from accountant.

58-43-6. Registration of retained accountant--Letter of acknowledgment from accountant. Each insurer required to file an annual audited financial report shall, within sixty days after becoming subject to the requirement, register with the director in writing the name and address of the independent certified public accountant or accounting firm retained to conduct the annual audit set forth in this chapter. Any insurer not retaining an independent certified public accountant on July 1, 2009, shall register the name and address of the insurer's retained independent certified public accountant not less than six months before the date when the first audited financial report is to be filed.

The insurer shall obtain a letter from the accountant, and file a copy with the director, stating that the accountant is aware of the laws of the state of domicile that relate to accounting and financial matters and affirming that the accountant will express his or her opinion on the financial statements in terms of their conformity to the statutory accounting practices prescribed or permitted and specify any exceptions.

Source: SL 1992, ch 357, § 6; SL 2009, ch 271, § 6.



§ 58-43-7 Notification of dismissal or resignation of insurer's accountant--Reporting disagreements.

58-43-7. Notification of dismissal or resignation of insurer's accountant--Reporting disagreements. If an accountant who was the accountant for the immediately preceding filed audited financial report is dismissed or resigns, the insurer shall mail notification to the director within five business days of the dismissal or resignation. The insurer shall mail the director a separate letter within ten business days of the above notification stating whether in the twenty-four months preceding this dismissal or resignation there were any disagreements with the former accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of the former accountant, would have caused him to make reference to the subject matter of the disagreement in connection with his opinion.

Source: SL 1992, ch 357, § 7.



§ 58-43-8 Explanation of disagreements between insurer and accountant--Letters from both insurer and accountant to director.

58-43-8. Explanation of disagreements between insurer and accountant--Letters from both insurer and accountant to director. The disagreements required in § 58-43-7 to be reported include both those resolved to the former accountant's satisfaction and those not resolved to the former accountant's satisfaction. Disagreements contemplated by this section are those that occur at the decision-making level, such as, between personnel of the insurer responsible for presentation of its financial statements and personnel of the accounting firm responsible for rendering its report. The insurer shall request in writing the former accountant to furnish a letter addressed to the insurer stating whether the accountant agrees with the statements contained in the insurer's letter and, if not, stating the reasons for which he does not agree. The insurer shall furnish the responsive letter from the former accountant to the director together with its own. The accountant shall also furnish a copy of the responsive letter to the director.

Source: SL 1992, ch 357, § 8.



§ 58-43-9 Qualifications of accountant.

58-43-9. Qualifications of accountant. An accountant shall be recognized as qualified as long as the accountant conforms to the standards of the profession, as contained in the Code of Professional Ethics of the American Institute of Certified Public Accountants and the requirements of chapter 36-20B and rules promulgated pursuant to that chapter.

Source: SL 1992, ch 357, § 9; SL 2007, ch 294, § 2.



§ 58-43-9.1 Disqualification of accountant.

58-43-9.1. Disqualification of accountant. No person or firm may be recognized as a qualified independent certified public accountant if the person or firm:

(1) Is not in conformity with the Code of Professional Ethics of the American Institute of CPA's and in all states in which the accountant is licensed to practice, or, for a Canadian or British company, that is not a chartered accountant; or

(2) Has either directly or indirectly entered into an agreement of indemnity or release from liability with respect to the audit of the insurer.
Source: SL 2007, ch 294, § 3.



§ 58-43-9.2 Disqualification of accountant for services provided contemporaneously with audit.

58-43-9.2. Disqualification of accountant for services provided contemporaneously with audit. The director may not recognize as a qualified independent certified public accountant, nor accept an annual audited financial report, prepared in whole or in part by an accountant who provides to an insurer, contemporaneously with the audit, the following nonaudit services:

(1) Bookkeeping or other services related to the accounting records or financial statements of the insurer;

(2) Financial information systems design and implementation;

(3) Appraisal or valuation services, fairness opinions, or contribution-in-kind reports;

(4) Actuarially-oriented advisory services involving the determination of amounts recorded in the financial statements. The accountant may assist an insurer in understanding the methods, assumptions, and inputs used in the determination of amounts recorded in the financial statement only if it is reasonable to conclude that the services provided will not be subject to audit procedures during an audit of the insurer's financial statements. An accountant's actuary may also issue an actuarial opinion or certification on an insurer's reserves if the following conditions have been met:

(a) Neither the accountant nor the accountant's actuary has performed any management functions or made any management decisions;

(b) The insurer has competent personnel or engages a third party actuary to estimate the reserves for which management takes responsibility; and

(c) The accountant's actuary tests the reasonableness of the reserves after the insurer's management has determined the amount of the reserves;

(5) Internal audit outsourcing services;

(6) Management functions or human resources;

(7) Broker or dealer, investment adviser, or investment banking services;

(8) Legal services or expert services unrelated to the audit; or

(9) Any other services that the director determines, by rules promulgated pursuant to chapter 1-26, are impermissible.
Source: SL 2009, ch 271, § 8.



§ 58-43-9.3 Exemption from disqualification provisions of § 58-43-9.2.

58-43-9.3. Exemption from disqualification provisions of § 58-43-9.2. Any insurer having direct written and assumed premiums of less than one hundred million dollars in any calendar year may request an exemption from the provisions of § 58-43-9.2. The insurer shall file with the director a written statement discussing the reasons why the insurer should be exempt from these provisions. If the director finds, upon review of this statement, that compliance with these provisions would constitute a financial or organizational hardship upon the insurer, an exemption may be granted.

Source: SL 2009, ch 271, § 9.



§ 58-43-9.4 Services which do not disqualify accountant--Audit committee preapproval.

58-43-9.4. Services which do not disqualify accountant--Audit committee preapproval. A qualified independent certified public accountant who performs the audit may engage in other nonaudit services, including tax services, that are not described in or that do not conflict with the provisions of § 58-43-9.2, only if the activity is approved in advance by the audit committee, in accordance with the provisions of § 58-43-9.5.

Source: SL 2009, ch 271, § 10.



§ 58-43-9.5 Preapproval of auditing and nonaudit services by audit committee--SOX compliant entities.

58-43-9.5. Preapproval of auditing and nonaudit services by audit committee--SOX compliant entities. Any auditing services or nonaudit services provided to an insurer by the qualified independent certified public accountant of the insurer shall be preapproved by the audit committee. This preapproval requirement is waived with respect to nonaudit services if the insurer is a SOX compliant entity or a direct or indirect wholly-owned subsidiary of a SOX compliant entity or:

(1) The aggregate amount of all such nonaudit services provided to the insurer constitutes not more than five percent of the total amount of fees paid by the insurer to its qualified independent certified public accountant during the fiscal year in which the nonaudit services are provided;

(2) The services were not recognized by the insurer at the time of the engagement to be nonaudit services; and

(3) The services are promptly brought to the attention of the audit committee and approved prior to the completion of the audit by the audit committee or by one or more members of the audit committee who are the members of the board of directors to whom authority to grant such approvals has been delegated by the audit committee.
Source: SL 2009, ch 271, § 11.



§ 58-43-9.6 Delegation of preapproval duties.

58-43-9.6. Delegation of preapproval duties. The audit committee may delegate to one or more designated members of the audit committee the authority to grant the preapprovals required by the provisions of § 58-43-9.5. The decisions of any member to whom this authority is delegated shall be presented to the full audit committee at each of its scheduled meetings.

Source: SL 2009, ch 271, § 12.



§ 58-43-9.7 Disqualification of accountant due to previous employment of partner or senior manager of insurer--Relief from requirement.

58-43-9.7. Disqualification of accountant due to previous employment of partner or senior manager of insurer--Relief from requirement. The director may not recognize an independent certified public accountant as qualified for a particular insurer if a member of the board, president, chief executive officer, controller, chief financial officer, chief accounting officer, or any person serving in an equivalent position for that insurer, was employed by the independent certified public accountant and participated in the audit of that insurer during the one-year period preceding the date that the most current statutory opinion is due. This section shall only apply to partners and senior managers involved in the audit.

An insurer may make application to the director for relief from this requirement on the basis of unusual circumstances. The insurer shall file, with the insurer's annual statement filing, the approval for relief with the states that it is licensed in, with the states that it is doing business in, and with the National Association of Insurance Commissioners. If the nondomestic state accepts electronic filing with the National Association of Insurance Commissioners, the insurer shall file the approval in an electronic format acceptable to the National Association of Insurance Commissioners.

Source: SL 2009, ch 271, § 13.



§ 58-43-10 Rotation of accountant--Application for relief from rotation requirement.

58-43-10. Rotation of accountant--Application for relief from rotation requirement. The lead or coordinating audit partner, having primary responsibility for the audit pursuant to this chapter, may not act in that capacity for more than five consecutive years. The person shall be disqualified from acting in that or a similar capacity for the same company or its insurance subsidiaries or affiliates for a period of five consecutive years. An insurer may make application to the director for relief from the above rotation requirements for good cause. This application shall be made at least thirty days before the end of the calendar year. The director may consider the following factors in determining if the relief should be granted:

(1) Number of partners, expertise of the partners or the number of insurance clients in the currently registered firm;

(2) Premium volume of the insurer; or

(3) Number of jurisdictions in which the insurer transacts business.

The insurer shall file, with the insurer's annual statement filing, the approval for relief with the states that the insurer is licensed in, with the states that the insurer is doing business in, and with the National Association of Insurance Commissioners. If the nondomestic state accepts electronic filing with the National Association of Insurance Commissioners, the insurer shall file the approval in an electronic format acceptable to the National Association of Insurance Commissioners.

Source: SL 1992, ch 357, § 10; SL 2009, ch 271, § 7.



§ 58-43-11 Rejection of accountant or audited financial report--Grounds.

58-43-11. Rejection of accountant or audited financial report--Grounds. The director may not recognize as an accountant, nor accept any annual audited financial report, prepared in whole or in part by, any natural person who:

(1) Has been convicted of fraud, bribery, a violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968, or any dishonest conduct or practices under federal or state law;

(2) Has been found to have violated the insurance laws of this state with respect to any previous reports submitted under this chapter; or

(3) Has demonstrated a pattern or practice of failing to detect or disclose material information in previous reports filed under the provisions of this chapter.
Source: SL 1992, ch 357, § 11.



§ 58-43-12 Disqualification hearing.

58-43-12. Disqualification hearing. An accountant which has been disqualified or any firm which has had an accountant disqualified by the director may request a hearing on the disqualification. The director may, as a result of the hearing, require the insurer to replace the accountant with another qualified accountant.

Source: SL 1992, ch 357, § 12.



§ 58-43-13 Application to file consolidated or combined financial statements--Worksheet--Contents.

58-43-13. Application to file consolidated or combined financial statements--Worksheet--Contents. An insurer may make written application to the director for approval to file audited consolidated or combined financial statements in lieu of separate annual audited financial statements if the insurer is part of a group of insurance companies which utilizes a pooling or one hundred percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer cedes all of its direct and assumed business to the pool. In such cases, a columnar consolidating or combining worksheet shall be filed with the report as follows:

(1) Amounts shown on the consolidated or combined audited financial report shall be shown on the worksheet;

(2) Amounts for each insurer subject to this section shall be stated separately;

(3) Noninsurance operations may be shown on the worksheet on a combined or individual basis;

(4) Explanations of consolidating and eliminating entries shall be included; and

(5) A reconciliation shall be included of any differences between the amounts shown in the individual insurer columns of the worksheet and comparable amounts shown on the annual statements of the insurers.
Source: SL 1992, ch 357, § 13.



§ 58-43-14 Report of material misstatement of financial condition or that capital and surplus requirements not met--Time limit--Liability of accountant.

58-43-14. Report of material misstatement of financial condition or that capital and surplus requirements not met--Time limit--Liability of accountant. An insurer shall require the accountant to report, in writing, within five business days to the board of directors or its audit committee any determination by the accountant that the insurer has materially misstated its financial condition as reported to the director as of the balance sheet date currently under examination or that the insurer does not meet the minimum capital and surplus requirement of §§ 58-5-21 and 58-6-23 as of that date. An insurer who has received a report pursuant to this section shall forward a copy of the report to the director within five business days of receipt of the report and shall provide the accountant making the report with evidence of the report being furnished to the director. If the accountant fails to receive the evidence within the required five business-day period, the accountant shall send or deliver to the director a copy of its report within the next five business days.

No accountant is liable in any manner to any person for any statement made in connection with this section if the statement is made in good faith.

Source: SL 1992, ch 357, § 14.



§ 58-43-15 Accountant's action upon awareness of new facts subsequent to filing audited report.

58-43-15. Accountant's action upon awareness of new facts subsequent to filing audited report. If the accountant, subsequent to the date of the audited financial report filed pursuant to this chapter becomes aware of facts which might affect his report, the accountant shall take the action prescribed in volume 1, section AU 561 of the professional standards of the American Institute of Certified Public Accountants.

Source: SL 1992, ch 357, § 15.



§ 58-43-16 Written communication as to unremediated material weaknesses in internal controls over financial reporting.

58-43-16. Written communication as to unremediated material weaknesses in internal controls over financial reporting. In addition to the annual audited financial report, each insurer shall furnish the director with a written communication as to any unremediated material weaknesses in the insurer's internal controls over financial reporting noted during the audit. The communication shall be prepared by the accountant within sixty days after the filing of the annual audited financial report. The communication shall contain a description of any unremediated material weakness as of December thirty-first for the immediately preceding year in the insurer's internal control over financial reporting noted by the accountant during the course of the accountant's audit of the financial statements. If no unremediated material weaknesses were noted, the communication shall so state.

The insurer shall provide a description of remedial actions taken or proposed to correct unremediated material weaknesses, if the actions are not described in the accountant's communication.

The insurer shall maintain information about significant deficiencies communicated by the independent certified public accountant. The information shall be made available to the examiner conducting a financial condition examination for review and kept confidential pursuant to § 58-3-22.

Source: SL 1992, ch 357, § 16; SL 2009, ch 271, § 15.



§ 58-43-16.1 Applicability of §§ 58-43-16.2 to 58-43-16.9.

58-43-16.1. Applicability of §§ 58-43-16.2 to 58-43-16.9. The provisions of §§ 58-43-16.2 to 58-43-16.9, inclusive, do not apply to any foreign or alien insurer licensed in this state or any insurer that is a SOX compliant entity or a direct or indirect wholly-owned subsidiary of a SOX compliant entity.

Source: SL 2009, ch 271, § 16.



§ 58-43-16.2 Responsibilities of audit committee.

58-43-16.2. Responsibilities of audit committee. The audit committee shall be directly responsible for the appointment, compensation, and oversight of the work of any accountant, including resolution of disagreements between management and the accountant regarding financial reporting, for the purpose of preparing or issuing the audited financial report or related work pursuant to this chapter. Each accountant shall report directly to the audit committee.

Source: SL 2009, ch 271, § 17, eff. Jan. 1, 2010.



§ 58-43-16.3 Membership of audit committee.

58-43-16.3. Membership of audit committee. Each member of the audit committee shall be a member of the board of directors of the insurer or a member of the board of directors of an entity elected pursuant to § 58-43-16.6.

Source: SL 2009, ch 271, § 18, eff. Jan. 1, 2010.



§ 58-43-16.4 Independence of audit committee members.

58-43-16.4. Independence of audit committee members. A member of the audit committee may not be considered independent, other than in the member's capacity as a member of the audit committee, the board of directors, or any other board committee, if the member accepts any consulting, advisory, or other compensatory fee from the entity or be an affiliated person of the entity or any subsidiary thereof. However, if a law requires board participation by otherwise nonindependent members, that law shall prevail, and the members may participate in the audit committee and be designated as independent for audit committee purposes unless the member is an officer or employee of the insurer or one of its affiliates.

Source: SL 2009, ch 271, § 19, eff. Jan. 1, 2010.



§ 58-43-16.5 Nonindependence of audit committee member for reasons outside the member's control.

58-43-16.5. Nonindependence of audit committee member for reasons outside the member's control. If a member of the audit committee ceases to be independent for reasons outside the member's reasonable control, that person, with notice by the responsible entity to the director, may remain an audit committee member of the responsible entity until the earlier of the next annual meeting of the responsible entity or one year from the occurrence of the event that caused the member to be no longer independent.

Source: SL 2009, ch 271, § 20, eff. Jan. 1, 2010.



§ 58-43-16.6 Election of controlling person to designate audit committee.

58-43-16.6. Election of controlling person to designate audit committee. To exercise the election of the controlling person to designate the audit committee for purposes of this chapter, the ultimate controlling person shall provide written notice to the directors of the affected insurer. Notification shall be made timely prior to the issuance of the statutory audit report and include a description of the basis for the election. The election can be changed through notice to the director by the insurer, which shall include a description of the basis for the change. The election shall remain in effect until rescinded.

If an audit committee is not designated by the insurer, the insurer's entire board of directors shall constitute the audit committee.

Source: SL 2009, ch 271, § 21, eff. Jan. 1, 2010.



§ 58-43-16.7 Report of accountant to audit committee.

58-43-16.7. Report of accountant to audit committee. The audit committee shall require the accountant that performs for an insurer any audit required by this chapter to report in a timely manner to the audit committee in accordance with the requirements of AU-C 260, The Auditor's Communication with Those Charged with Governance, as of January 1, 2015, including:

(1) All significant accounting policies and material permitted practices;

(2) All material alternative treatments of financial information within statutory accounting principles that have been discussed with management officials of the insurer, ramifications of the use of the alternative disclosures and treatments, and the treatment preferred by the accountant; and

(3) Other material written communications between the accountant and the management of the insurer, such as any management letter or schedule of unadjusted differences.
Source: SL 2009, ch 271, § 22, eff. Jan. 1, 2010; SL 2015, ch 260, § 12.



§ 58-43-16.8 Report of accountant where insurer is member of holding company system.

58-43-16.8. Report of accountant where insurer is member of holding company system. If an insurer is a member of an insurance holding company system, any report required by § 58-43-16.7 may be provided to the audit committee on an aggregate basis for insurers in the holding company system only if any substantial differences among insurers in the system are identified to the audit committee.

Source: SL 2009, ch 271, § 23, eff. Jan. 1, 2010.



§ 58-43-16.9 Criteria for proportion of audit committee members.

58-43-16.9. Criteria for proportion of audit committee members. The proportion of independent audit committee members shall meet or exceed the following criteria:

Note A: The director has authority afforded by state law to require the entity's board to enact improvements to the independence of the audit committee membership if the insurer is in a risk based capital (RBC) action level event, meets one or more of the standards of an insurer deemed to be in hazardous financial condition, or otherwise exhibits qualities of a troubled insurer.

Note B: Any insurer with less than five hundred million in prior year direct written and assumed premiums is encouraged to structure an audit committee with at least a supermajority of independent audit committee members.

Note C: Prior calendar year direct written and assumed premiums shall be the combined total of direct premiums and assumed premiums from nonaffiliates for the reporting entities.

Source: SL 2009, ch 271, § 24, eff. Jan. 1, 2010.



§ 58-43-16.10 Hardship waiver of requirements of §§ 58-43-16.2 to 58-43-16.9, inclusive.

58-43-16.10. Hardship waiver of requirements of §§ 58-43-16.2 to 58-43-16.9, inclusive. An insurer with direct written and assumed premiums, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, of less than five hundred million dollars may make application to the director for a waiver from the requirements of §§ 58-43-16.2 to 58-43-16.9, inclusive, based upon hardship. The insurer shall file, with the insurer's annual statement filing, the approval for relief from §§ 58-43-16.2 to 58-43-16.9, inclusive, with the states that the insurer is licensed in or doing business in and with the National Association of Insurance Commissioners. If the nondomestic state accepts electronic filing with the National Association of Insurance Commissioners, the insurer shall file the approval in an electronic format acceptable to the National Association of Insurance Commissioners.

Source: SL 2009, ch 271, § 25, eff. Jan. 1, 2010.



§ 58-43-16.11 Materially false or misleading statements or omissions to accountant prohibited.

58-43-16.11. Materially false or misleading statements or omissions to accountant prohibited. No director or officer of an insurer shall, directly or indirectly:

(1) Make or cause to be made a materially false or misleading statement to an accountant in connection with any audit, review, or communication required under this chapter; or

(2) Omit to state, or cause another person to omit to state, any material fact necessary in order to make statements made, in light of the circumstances under which the statements were made, not misleading to an accountant in connection with any audit, review, or communication required under this chapter.
Source: SL 2009, ch 271, § 26.



§ 58-43-16.12 Coercion, manipulation, or fraudulent influence of accountant prohibited.

58-43-16.12. Coercion, manipulation, or fraudulent influence of accountant prohibited. No officer or director of an insurer, or any other person acting under the direction thereof, shall directly or indirectly take any action to coerce, manipulate, mislead, or fraudulently influence any accountant engaged in the performance of an audit pursuant to this chapter if that person knew or should have known that the action, if successful, could result in rendering the insurer's financial statements materially misleading.

These actions include:

(1) To issue or reissue a report on an insurer's financial statements that is not warranted in the circumstances (due to material violations of statutory accounting principles prescribed by the director, generally accepted auditing standards, or other professional or regulatory standards);

(2) To fail to perform audit, review, or other procedures required by generally accepted auditing standards or other professional standards;

(3) To fail to withdraw an issued report; or

(4) To fail to communicate matters to an insurer's audit committee.
Source: SL 2009, ch 271, § 27.



§ 58-43-16.13 Management's Report of Internal Control over Financial Reporting required of certain insurers.

58-43-16.13. Management's Report of Internal Control over Financial Reporting required of certain insurers. Each insurer required to file an audited financial report pursuant to this chapter that has annual direct written and assumed premiums, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, of five hundred million dollars or more shall prepare a report of the insurer's or group of insurers' internal control over financial reporting. The report shall be filed with the director along with the communication of internal control related matters noted in an audit described in § 58-43-16. The Management's Report of Internal Control over Financial Reporting shall be as of December thirty-first for the immediately preceding year.

Source: SL 2009, ch 271, § 28.



§ 58-43-16.14 Circumstances under which director may require Management's Report of Internal Control over Financial Reporting.

58-43-16.14. Circumstances under which director may require Management's Report of Internal Control over Financial Reporting.Notwithstanding the premium threshold in § 58-43-16.13, the director may require an insurer to file a Management's Report of Internal Control over Financial Reporting if the insurer is in any risk based capital (RBC) level event, or meets any one or more of the standards of an insurer deemed to be in hazardous financial condition as defined in §§ 58-4-39 to 58-4-43, inclusive.

Source: SL 2009, ch 271, § 29.



§ 58-43-16.15 Certain insurers required to file Section 404 report and addendum.

58-43-16.15. Certain insurers required to file Section 404 report and addendum. An insurer or a group of insurers that is:

(1) Directly subject to Section 404;

(2) Part of a holding company system whose parent is directly subject to Section 404;

(3) Not directly subject to Section 404 but is a SOX compliant entity; or

(4) A member of a holding company system whose parent is not directly subject to Section 404 but is a SOX compliant entity;
shall file its or its parent's Section 404 report and an addendum in satisfaction of § 58-43-16.13 only if those internal controls of the insurer or group of insurers having a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements were included in the scope of the Section 404 report. The addendum shall be a positive statement by management that there are no material processes with respect to the preparation of the insurer's or group of insurers' audited statutory financial statements excluded from the Section 404 report.

If there are internal controls of the insurer or group of insurers that have a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements and those internal controls were not included in the scope of the Section 404 report, the insurer or group of insurers may either file a report in accordance with § 58-43-16.13, or the Section 404 report and a § 58-43-16.13 report for those internal controls that have a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements not covered by the Section 404 report.

Source: SL 2009, ch 271, § 30.



§ 58-43-16.16 Contents of Management's Report of Internal Control over Financial Reporting.

58-43-16.16. Contents of Management's Report of Internal Control over Financial Reporting. A Management's Report of Internal Control over Financial Reporting shall include:

(1) A statement that management is responsible for establishing and maintaining adequate internal control over financial reporting;

(2) A statement that management has established internal control over financial reporting and an assertion, to the best of management's knowledge and belief, after diligent inquiry, as to whether its internal control over financial reporting is effective to provide reasonable assurance regarding the reliability of financial statements in accordance with statutory accounting principles;

(3) A statement that briefly describes the approach or processes by which management evaluated the effectiveness of its internal control over financial reporting;

(4) A statement that briefly describes the scope of work that is included and whether any internal controls were excluded;

(5) Disclosure of any unremediated material weaknesses in the internal control over financial reporting identified by management as of December thirty-first for the immediately preceding year. Management is not permitted to conclude that the internal control over financial reporting is effective to provide reasonable assurance regarding the reliability of financial statements in accordance with statutory accounting principles if there is one or more unremediated material weaknesses in its internal control over financial reporting;

(6) A statement regarding the inherent limitations of internal control systems; and

(7) Signatures of the chief executive officer and the chief financial officer (or equivalent position or title).
Source: SL 2009, ch 271, § 31.



§ 58-43-16.17 Documentation of assertions made in Management's Report of Internal Control over Financial Reporting.

58-43-16.17. Documentation of assertions made in Management's Report of Internal Control over Financial Reporting. Management shall document and make available at the time of a financial condition examination the basis upon which its assertions, required in § 58-43-16.16, are made. Management may base its assertions, in part, upon its review, monitoring, and testing of internal controls undertaken in the normal course of its activities.

Source: SL 2009, ch 271, § 32.



§ 58-43-16.18 Discretion of management as to internal control framework and documentation.

58-43-16.18. Discretion of management as to internal control framework and documentation. Management has discretion as to the nature of the internal control framework used, and the nature and extent of documentation, in order to make its assertion in a cost effective manner and, as such, may include assembly of or reference to existing documentation.

Source: SL 2009, ch 271, § 33.



§ 58-43-16.19 Confidentiality of Management's Report of Internal Control over Financial Reporting and documentation.

58-43-16.19. Confidentiality of Management's Report of Internal Control over Financial Reporting and documentation. The Management's Report of Internal Control over Financial Reporting, required by § 58-43-16.13, and any documentation provided in support thereof during the course of a financial condition examination, shall be kept confidential by the Division of Insurance.

Source: SL 2009, ch 271, § 34.



§ 58-43-16.20 Compliance of insurers retaining independent accountant on July 1, 2009.

58-43-16.20. Compliance of insurers retaining independent accountant on July 1, 2009. Any domestic insurer retaining a certified public accountant on July 1, 2009 who qualifies as independent shall comply with this chapter for the year ending December 31, 2010, and each year thereafter unless the director permits otherwise.

Source: SL 2009, ch 271, § 35.



§ 58-43-16.21 Compliance schedule for insurers not retaining independent accountant on July 1, 2009.

58-43-16.21. Compliance schedule for insurers not retaining independent accountant on July 1, 2009. Any domestic insurer not retaining a certified public accountant on July 1, 2009, who qualifies as independent shall meet the following schedule for compliance unless the director permits otherwise:

(1) As of December 31, 2010, file with the director an audited financial report; and

(2) For the year ending December 31, 2010, the insurer shall file with the director all reports and communication required by this chapter.
Source: SL 2009, ch 271, § 36.



§ 58-43-16.22 Compliance of foreign insurers.

58-43-16.22. Compliance of foreign insurers. Each foreign insurer shall comply with this chapter for the year ending December 31, 2010, and each year thereafter, unless the director permits otherwise.

Source: SL 2009, ch 271, § 37.



§ 58-43-16.23 Applicability of §§ 58-43-10 and 58-43-16.2 to 58-43-16.10.

58-43-16.23. Applicability of §§ 58-43-10 and 58-43-16.2 to 58-43-16.10. The provisions of § 58-43-10 as amended by SL 2009, ch 271, § 7 apply to audits of the year beginning January 1, 2010. The provisions of §§ 58-43-16.2 to 58-43-16.10, inclusive, are effective January 1, 2010. An insurer or group of insurers that is not required to have independent audit committee members or only a majority of independent audit committee members because the total written and assumed premium is below the threshold and subsequently becomes subject to one of the independence requirements due to changes in premium shall have one year following the year the threshold is exceeded (but not earlier than January 1, 2010) to comply with the independence requirements. An insurer that becomes subject to one of the independence requirements as a result of a business combination shall have one calendar year following the date of acquisition or combination to comply with the independence requirements.

Source: SL 2009, ch 271, § 38.



§ 58-43-16.24 Applicability of §§ 58-43-16.13 to 58-43-16.19.

58-43-16.24. Applicability of §§ 58-43-16.13 to 58-43-16.19. The requirements of §§58-43-16.13 to 58-43-16.19, inclusive, are effective beginning with the reporting period ending December 31, 2010, and each year thereafter. An insurer or group of insurers that is not required to file a report because the total written premium is below the threshold and subsequently becomes subject to the reporting requirements shall have two years following the year the threshold is exceeded (but not earlier than December 31, 2010) to file a report. An insurer acquired in a business combination shall have two calendar years following the date of acquisition or combination to comply with the reporting requirements.

Source: SL 2009, ch 271, § 39.



§ 58-43-17 Letter from accountant stating accountant's independent status, background, compliance with chapter and licensing.

58-43-17. Letter from accountant stating accountant's independent status, background, compliance with chapter and licensing. The accountant shall furnish the insurer for inclusion in the filing of the annual audited financial report a letter stating:

(1) That the accountant is independent with respect to the insurer and conforms to the standards of his profession as contained in the Code of Professional Ethics and Pronouncements of the American Institute of Certified Public Accountants and to chapter 36-20A and rules promulgated under the chapter;

(2) The background and experience in general, and the experience in audits of insurers of the staff assigned to the engagement and whether each is an independent certified public accountant. Nothing in this section prohibits the accountant from utilizing the staff as he deems appropriate if such use is consistent with the standards prescribed by generally accepted auditing standards;

(3) That the accountant understands the annual audited financial report and his opinion thereon will be filed in compliance with this chapter and that the director will be relying on this information in the monitoring and regulation of the financial position of insurers;

(4) That the accountant consents to the requirements of §§ 58-43-18 and 58-43-19 and that the accountant consents and agrees to make available for review by the director, his designee or his appointed agent, the workpapers, as defined in §§ 58-43-18 and 58-43-19;

(5) A representation that the accountant is properly licensed by an appropriate state licensing authority and is a member in good standing in the American Institute of Certified Public Accountants;

(6) A representation that the accountant is in compliance with the requirements of §§ 58-43-9 to 58-43-12, inclusive, of this chapter.
Source: SL 1992, ch 357, § 17.



§ 58-43-18 Workpapers.

58-43-18. Workpapers. Workpapers are the records kept by the accountant of the procedures followed, the tests performed, the information obtained and the conclusions reached pertinent to his examination of the financial statements of an insurer. Workpapers, accordingly, may include audit planning documentation, work programs, analyses, memoranda, letters of confirmation and representation, abstracts of company documents, and schedules or commentaries prepared or obtained by the accountant in the course of his examination of the financial statements of an insurer and which support his opinion.

Source: SL 1992, ch 357, § 18.



§ 58-43-19 Availability of workpapers and communications related to audit between insurer and accountant--Confidentiality of documents.

58-43-19. Availability of workpapers and communications related to audit between insurer and accountant--Confidentiality of documents. The insurer and the accountant shall make available for review by the division or its examiners, all workpapers prepared in the conduct of his audit and any communications related to the audit between the accountant and the insurer, at the offices of the insurer, at the division or at any other reasonable place designated by the director. The accountant shall retain the audit workpapers and communications until the division has filed a report on examination covering the period of the audit but no longer than seven years from the date of the audit report.

In the conduct of the division's review, the division may copy any audit workpapers and may retain them. The reviews by the division examiners shall be considered investigations and all working papers and communications obtained during the course of the investigations shall be afforded the same confidentiality as other examination workpapers generated by the division under chapter 58-3.

Source: SL 1992, ch 357, § 19.



§ 58-43-20 Hardship exemption--Hearing.

58-43-20. Hardship exemption--Hearing. Upon written application of an insurer, the director may grant an exemption from compliance with this chapter if the director finds, upon review of the application, that compliance with this chapter would constitute a financial or organizational hardship upon the insurer. An exemption may be granted at any time and from time to time for any specified period. Within ten days from a denial of an insurer's written request for an exemption from this rule, the insurer may request in writing a hearing on its application for an exemption.

Source: SL 1992, ch 357, § 20.



§ 58-43-21 Compliance with chapter for year ending December 31, 1993--Foreign insurer for 1994.

58-43-21. Compliance with chapter for year ending December 31, 1993--Foreign insurer for 1994. Domestic insurers shall comply with this chapter for the year ending December 31, 1993, and each year thereafter unless the director permits otherwise.

Foreign insurers shall comply with this chapter for the year ending December 31, 1994, and each year thereafter unless the director permits otherwise.

Source: SL 1992, ch 357, § 21.



§ 58-43-22 Application to Canadian and British insurers.

58-43-22. Application to Canadian and British insurers. In the case of Canadian and British insurers, the annual audited financial report shall be defined as the annual statement of total business on the form filed by the companies with their supervision authority duly audited by an independent chartered accountant.

For these insurers, the letter required in §§ 58-43-6 and 58-43-7 shall state that the accountant is aware of the requirements relating to the annual audited financial report filed with the director pursuant to § 58-43-4 and shall affirm that the opinion expressed is in conformity with the requirements.

Source: SL 1992, ch 357, § 22; SL 2009, ch 271, § 40.



§ 58-43-23 Fine, suspension, or revocation of license for violation.

58-43-23. Fine, suspension, or revocation of license for violation. Failure of an insurer subject to this chapter to comply with this chapter may result in a fine of not more than twenty-five thousand dollars for each violation or suspension of not more than one year or revocation of the certificate of authority.

Source: SL 1992, ch 357, § 23.



§ 58-43-24 Promulgation of rules by director.

58-43-24. Promulgation of rules by director. The director may promulgate rules, pursuant to chapter 1-26, regarding the filing and form of the audited annual financial report, qualifications and waiver of any requirements of the accountant, good cause, consolidated and combined audits, internal control reports, workpapers and exemptions from the requirements of this chapter.

Source: SL 1992, ch 357, § 24.



§ 58-43-25 Application of chapter.

58-43-25. Application of chapter. This chapter applies to all persons doing insurance business notwithstanding any provision exempting them from the insurance laws of this title.

Source: SL 1992, ch 357, § 25.



§ 58-43-26 Dispute resolution by mediation or arbitration.

58-43-26. Dispute resolution by mediation or arbitration. A qualified independent certified public accountant may enter into an agreement with an insurer to have disputes relating to an audit resolved by mediation or arbitration. However, if a delinquency proceeding commenced against the insurer under chapter 58-29B, the mediation or arbitration provisions shall operate at the option of the statutory successor.

Source: SL 2007, ch 294, § 4.






Chapter 44 - Broker Controlled Property And Casualty Insurance

§ 58-44-1 Definition of terms.

58-44-1. Definition of terms. Terms used in this chapter mean:

(1) "Accredited state," any state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established by the National Association of Insurance Commissioners (NAIC);

(2) "Control" or "controlled," as defined in chapter 58-5A;

(3) "Controlled insurer," any licensed insurer which is controlled, directly or indirectly, by a broker;

(4) "Controlling broker," any person who, directly or indirectly, controls an insurer and for any compensation, commission, or other thing of value, acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the controlling broker;

(5) "Licensed insurer" or "insurer," any person duly licensed to transact a property and casualty insurance business in this state. The term does not include any residual market pool or any joint underwriting authority or association.
Source: SL 1992, ch 358, § 1; SL 2016, ch 232, § 16.



§ 58-44-2 Application of chapter to licensed insurers--Application of chapter 58-5A.

58-44-2. Application of chapter to licensed insurers--Application of chapter 58-5A. This chapter applies to licensed insurers, either domiciled in this state or domiciled in a state that is not an accredited state. All provisions of chapter 58-5A, to the extent they are not superseded by this chapter, apply to all parties within holding company systems.

Source: SL 1992, ch 358, § 2.



§ 58-44-3 Application of chapter based on gross written premium on business placed with controlled insurer.

58-44-3. Application of chapter based on gross written premium on business placed with controlled insurer. The provisions of this chapter apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling broker is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported in the controlled insurers' quarterly statement filed as of September thirtieth of the prior year.

Source: SL 1992, ch 358, § 3.



§ 58-44-4 Chapter not applicable under certain circumstances.

58-44-4. Chapter not applicable under certain circumstances. The provisions of this chapter do not apply if:

(1) The controlling broker:

(a) Places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate or subsidiary and receives no compensation based upon the amount of premiums written in connection with the insurance; and

(b) Accepts insurance placements only from nonaffiliated brokers, and not directly from insureds; and

(2) The controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling broker, a broker controlled by the controlled insurer, a broker that is a subsidiary of the controlled insurer. Residual market facility includes government insurance programs, risk pools, and assigned risk plans.
Source: SL 1992, ch 358, § 4.



§ 58-44-5 Written contract required--Provisions.

58-44-5. Written contract required--Provisions. A controlled insurer may not accept business from a controlling broker and a controlling broker may not place business with a controlled insurer unless there is a written contract between the parties specifying the responsibilities of each party, and the contract has been approved by the board of directors of the insurer and the director of insurance and contains the following minimum provisions:

(1) The controlled insurer may terminate the contract for cause, upon written notice to the controlling broker. The controlled insurer shall suspend the authority of the controlling broker to write business during the pendency of any dispute regarding the cause for the termination;

(2) The controlling broker shall provide accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the controlling broker;

(3) The controlling broker shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments collected shall be remitted no later than ninety days after the effective date of any policy placed with the controlled insurer under this contract;

(4) All funds collected for the controlled insurer's account shall be held by the controlling broker in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the federal reserve system, in accordance with the provisions of the insurance law as applicable. However, funds of a controlling broker not required to be licensed in this state shall be maintained in compliance with the requirements of the controlling broker's domiciliary jurisdiction;

(5) The controlling broker shall maintain separately identifiable records of business written for the controlled insurer;

(6) The contract may not be assigned in whole or in part by the controlling broker;

(7) The controlled insurer shall provide the controlling broker with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling broker shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a broker other than the controlling broker;

(8) The rates and terms of the controlling broker's commissions, charges, or other fees and the purposes for those charges or fees. The rates of the commissions, charges, and other fees may be no greater than those applicable to comparable business placed with the controlled insurer by brokers other than controlling brokers. For purposes of this subdivision and subdivision (7) of this section, examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(9) If the contract provides that the controlling broker, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then the compensation may not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event may the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to § 58-44-6;

(10) A limit on the controlling broker's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling broker when the applicable limit is approached and may not accept business from the controlling broker if the limit is reached. The controlling broker may not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(11) The controlling broker may negotiate but may not bind reinsurance on behalf of the controlled insurer on business the controlling broker places with the controlled insurer. However, the controlling broker may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.
Source: SL 1992, ch 358, § 5.



§ 58-44-6 Audit committee of controlled insurer--Annual meeting.

58-44-6. Audit committee of controlled insurer--Annual meeting. Every controlled insurer shall establish an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the director to review the adequacy of the insurer's loss reserves.

Source: SL 1992, ch 358, § 6.



§ 58-44-7 Annual report of loss ratios and loss reserves.

58-44-7. Annual report of loss ratios and loss reserves. In addition to any other required loss reserve certification, the controlled insurer shall annually, on April first of each year, file with the director an opinion of an independent casualty actuary or other independent loss reserve specialist acceptable to the director reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end, including incurred but not reported, on business placed by the broker.

The controlled insurer shall annually report to the director the amount of commissions paid to the controlling broker, the percentage the amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling brokers for placements of the same kinds of insurance.

Source: SL 1992, ch 358, § 7.



§ 58-44-8 Notice from controlling broker to prospective insured--Subbroker.

58-44-8. Notice from controlling broker to prospective insured--Subbroker. The controlling broker, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the controlling broker and the controlled insurer. If the business is placed through a broker who is not a controlling broker, the controlling broker shall retain in his records a signed commitment from the subbroker that the subbroker is aware of the relationship between the insurer and the broker and that the subbroker has or will notify the insured.

Source: SL 1992, ch 358, § 8.



§ 58-44-9 Consequences of noncompliance with chapter--Civil action by director.

58-44-9. Consequences of noncompliance with chapter--Civil action by director. If the director believes that the controlling broker or any other person has not complied with this chapter, or any regulation or order, the director may order the controlling broker to cease placing business with the controlled insurer or any other conduct in violation of this chapter, or both pursuant to § 58-4-7. In addition, if it is found that because of noncompliance that the controlled insurer or any policyholder has suffered any loss or damage, the director may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

Source: SL 1992, ch 358, § 9.



§ 58-44-10 Civil action in behalf of insurer for violation while under order for liquidation or rehabilitation.

58-44-10. Civil action in behalf of insurer for violation while under order for liquidation or rehabilitation. If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to chapter 58-29B, and the receiver appointed under that order believes that the controlling broker or any other person has not complied with this chapter, or any regulation or order, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

Source: SL 1992, ch 358, § 10.



§ 58-44-11 Rights of director to impose penalties.

58-44-11. Rights of director to impose penalties. Nothing contained in this section affects the right of the director to impose any other penalties provided for in this title.

Source: SL 1992, ch 358, § 11.



§ 58-44-12 Rights of third parties.

58-44-12. Rights of third parties. Nothing contained in this section alters or affects the rights of policyholders, claimants, creditors, or other third parties.

Source: SL 1992, ch 358, § 12.



§ 58-44-13 Time limit for compliance.

58-44-13. Time limit for compliance. Controlled insurers and controlling brokers who are not in compliance with §§ 58-44-3 to 58-44-7, inclusive, on July 1, 1992, shall have sixty days to come into compliance and shall comply with § 58-44-8 beginning with all policies written or renewed on or after September 30, 1992.

Source: SL 1992, ch 358, § 13.



§ 58-44-14 Disapproval of contract between controlling broker and controlled insurer.

58-44-14. Disapproval of contract between controlling broker and controlled insurer. The director may disapprove the contract in § 58-44-5 pursuant to §§ 58-5-85 and 58-5-86 if it would adversely affect the insurer or would violate any law.

Source: SL 1992, ch 358, § 14.



§ 58-44-15 Promulgation of rules.

58-44-15. Promulgation of rules. The director may promulgate rules, pursuant to chapter 1-26, for accreditation; requirements for insurers, agents, or brokers, whether controlled or not; contracts between the parties; bank accounts; standards of disapproval of the contracts between the parties; reporting requirements; limitation of business between the parties; and reinsurance agreements and negotiations.

Source: SL 1992, ch 358, § 15.



§ 58-44-16 Exception to application of chapter.

58-44-16. Exception to application of chapter. This chapter applies to all persons doing insurance business notwithstanding any provision in this title which exempts them from other insurance laws except any insurer licensed pursuant to chapter 58-35 which does not have more than one million dollars in direct written premiums and more than one thousand policyholders in any calendar year.

Source: SL 1992, ch 358, § 16.






Chapter 45 - Basic Health Benefit Plan [Repealed]

§ 58-45-1 to 58-45-30. Repealed.

58-45-1 to 58-45-30. Repealed by SL 1995, ch 281, §§ 45 to 74






Chapter 46 - Captive Insurance Companies

§ 58-46-1 Definition of terms.

58-46-1. Definition of terms. Terms used in this chapter mean:

(1) "Affiliated entity," any entity, in the same corporate system as the captive insurance company, owned or controlled, directly or indirectly, by a parent or subsidiary, or a member organization by virtue of control, operation, or management. In the case of a trust captive insurance company or, if approved by the director, a special purpose captive insurance company, an affiliated entity of a trust which holds ownership interest in the captive insurance company also includes any other trust created by the settlor, the settlor's grandparents or their descendants, the settlor's spouse, or any trust created by any one of the aforementioned persons;

(1A) "Agency captive insurance company," an insurance company that is:

(a) Owned or controlled by an insurance agency, brokerage, or reinsurance intermediary, or an affiliate thereof, or under common ownership or control with the agency, brokerage, or reinsurance intermediary, and that only insures the risks of insurance or annuity contracts placed by or through the agency, brokerage, or reinsurance intermediary; or

(b) Owned or controlled by a producer of service contracts or warranties, and that only insures or reinsures the contractual liability arising out of service contracts or warranties sold through such producer.

For purposes of this subdivision, common ownership or control means ownership of thirty percent or more of the voting securities of an entity or such other form of ownership or control as the director approves. For purposes of this subdivision, producer means an individual, agent, broker, or agency that is licensed by a state's insurance division or department to sell insurance;

(2) "Association," any legal association of entities, the members of the organization of which:

(a) Own, control, or hold with power to vote all of the outstanding voting securities of a group captive insurance company incorporated as a stock insurer or nonprofit corporation; or

(b) Have complete voting control over group captive insurance company formed as a limited liability company;

(3) "Captive insurance company," any insurance company licensed under chapter 58-46;

(4) "Controlled unaffiliated business," any person or entity that is not in the corporate system of a parent and its affiliated entities and has an existing contractual relationship for its control, operation, or management with the parent or one of its affiliated entities;

(5) "Director," the director of the Division of Insurance;

(5A) "Entity," a corporation, business trust, cooperative corporation, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(5B) "Governing board," in the case of a corporation, its board of directors; in the case of a member managed limited liability company, its board of members; in the case of a manager managed limited liability company, its board of managers; in the case of a partnership, its general partner; in the case of a business trust or trust, its trustee; and in the case of any other entity not defined, the person in charge of managing its business affairs;

(6) "Group," any association of entities with substantially similar or related risks, the members of which collectively own, control, or hold with power to vote all of the outstanding voting securities or other ownership interest of a group captive insurance company;

(7) "Group captive insurance company," any entity licensed under this chapter that insures the risks of the member organizations of the group, the risks of the affiliated entities of the member organizations, or the risks of the association;

(8) "Member organization," any entity that belongs to an association;

(9) "Parent," an entity that directly or indirectly owns, controls, or holds with power to vote fifty percent or more of the outstanding voting securities of a pure captive insurance company;

(10) "Pure captive insurance company," any entity licensed under this chapter that insures risks of its parent and affiliated entities or a controlled unaffiliated business;

(11) "Participant contract," with respect to a sponsored captive insurance company, a contract by which a sponsored captive insurance company insures the risks of one or more participants, and limits the losses of each participant to its pro rata share of the assets of one or more protected cells identified in the participant contract;

(12) "Special purpose captive insurance company," a captive insurance company that is licensed under this chapter that does not meet the definition of any other type of captive insurance company defined in this section and it may insure the risks of its parent, unless otherwise approved by the director;

(13A) "Participant," any person or entity that is insured by a sponsored captive insurance company, where the losses of the participant are limited through a participant contract to the participant's pro rata share of the assets of one or more protected cells identified in the participant contract;

(13B) "Protected cell," a separate and distinct account established and maintained by or on behalf of a sponsored captive insurance company in which assets, including assets invested pursuant to § 58-46-30, are accounted for and recorded for one or more participants in accordance with the terms of one or more participant contracts to fund the liability of the sponsored captive insurance company assumed on behalf of the participants as set forth in the participant contracts;

(14) "Sponsor," a person or entity qualifying as a sponsor under § 58-46-28;

(15) "Sponsored captive insurance company," a captive insurance company that is licensed under this chapter:

(a) Of which the minimum capital and surplus required by this chapter is provided by one or more sponsors;

(b) That insures the risks of its participants only, through separate participant contracts; and

(c) That funds its liability to each participant through one or more protected cells and segregates the assets of each protected cell from the assets of other protected cells and from the assets of the sponsored captive insurance company's general account;

(16) "Trust captive insurance company," a captive insurance company whose ownership interest is held in a trust or trusts;

(17) "Trust," any trust with a South Dakota jurisdiction provision as set forth in §§ 55-3-40 to 55-3-42, inclusive, and which complies with § 55-3-39.
Source: SL 1996, ch 287, § 1; SL 2009, ch 272, § 1; SL 2013, ch 257, § 1; SL 2015, ch 257, § 1.



§ 58-46-2 Repealed.

58-46-2. Repealed by SL 2009, ch 272, § 2.



§ 58-46-3 Requirements for doing business.

58-46-3. Requirements for doing business. No captive insurance company may do any insurance business in this state unless:

(1) It first obtains from the director a certificate of authority authorizing it to do insurance business in this state;

(2) Its governing board holds at least one meeting each year in this state in which a quorum is physically present;

(3) It maintains its principal place of business in this state and keeps at this place complete records of its assets, transactions, and affairs, in accordance with the methods and systems which are customary or suitable as to the kinds of insurance transacted. In lieu thereof or if required by the director, in the director's discretion, the captive insurance company shall appoint a captive manager approved by the director. The captive manager shall maintain the complete records required in this section. The captive manager shall make available all information to the director upon request; and

(4) It, and if applicable its captive manager, appoints a resident agent to accept service of process and to otherwise act on its behalf in this state. If the registered agent cannot, with reasonable diligence, be found at the registered office of the captive insurance company or captive manager, the director shall be an agent of the captive insurance company upon whom any process, notice, or demand may be served.
Source: SL 1996, ch 287, § 3; SL 2009, ch 272, § 3; SL 2013, ch 257, § 2.



§ 58-46-3.1 Group, sponsored, or special purpose captive insurance company limit of exposure to loss.

58-46-3.1. Group, sponsored, or special purpose captive insurance company limit of exposure to loss. A group, sponsored, or special purpose captive insurance company shall limit its exposure to loss on any one risk or hazard to an amount deemed acceptable by the director. The amount shall be determined based on whether the risk or hazard is reinsured through an insurance company that is licensed or accredited in this state, or other safeguards to the group, sponsored, or special purpose captive insurance company's financial solvency and stability are adequate.

Source: SL 2013, ch 257, § 3.



§ 58-46-4 Filing requirements.

58-46-4. Filing requirements. Before receiving a certificate of authority, a captive insurance company shall file with the director a certified copy of its governing documents, a statement under oath of an officer, manager, trustee, or other appropriately authorized representative, satisfactory to the director showing its financial condition, and any other statements or documents required by the director.

Source: SL 1996, ch 287, § 4; SL 2014, ch 245, § 1.



§ 58-46-5 Additional filing requirements.

58-46-5. Additional filing requirements. In addition to the information required by § 58-46-4, each applicant captive insurance company shall file with the director evidence of the following:

(1) The amount and liquidity of its assets relative to the risks to be assumed;

(2) The adequacy of the expertise, experience, and character of the management;

(3) The overall soundness of its plan of operation;

(4) The adequacy of the loss prevention programs of its parent and affiliated entities; and

(5) Such other factors deemed relevant by the director in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.
Source: SL 1996, ch 287, § 5; SL 2013, ch 257, § 4.



§ 58-46-6 Examination, investigation, and processing of application_Fees.

58-46-6. Examination, investigation, and processing of application--Fees. Each captive insurance company shall pay to the director a nonrefundable fee of two thousand dollars for examining, investigating, and processing its application for certificate of authority. Two or more captive insurance companies under common ownership or control shall pay this fee for each application submitted to the director for a certificate of authority. A sponsored captive insurance company shall pay an additional one thousand dollars for each protected cell application. However, no additional fee is required for the first protected cell application submitted by a sponsored captive insurance company. The director may retain legal, financial, and examination services from outside the department. The reasonable cost of the services may be charged against the applicant with notice to the applicant. The provisions of chapter 58-3 apply to examinations, investigations, and processing conducted under the authority of this chapter.

Source: SL 1996, ch 287, § 6; SL 2013, ch 257, § 5; SL 2016, ch 234, § 1.



§ 58-46-7 Issuance of certificate of authority.

58-46-7. Issuance of certificate of authority. If the director is satisfied that the documents and statements that the captive insurance company has filed comply with the provisions of this chapter, the director shall issue a certificate of authority authorizing it to do insurance business in this state.

Source: SL 1996, ch 287, § 7; SL 2013, ch 257, § 6.



§ 58-46-8 Capital and surplus requirements.

58-46-8. Capital and surplus requirements. No captive insurance company, other than a trust captive insurance company, may be issued a certificate of authority unless it possesses and maintains unimpaired paid-in capital and surplus of two hundred fifty thousand dollars. A sponsored captive may include the capital and surplus of its protected cells in calculating its capital and surplus. No trust captive insurance company may be issued a certificate of authority unless it possesses and maintains unimpaired paid-in capital and surplus of one hundred thousand dollars or a greater amount of which shall be determined at the discretion of the director.

The initial capital and surplus may be in the form of cash or an irrevocable letter of credit issued by a bank chartered by the State of South Dakota or a member bank of the Federal Reserve System and approved by the director. The director may prescribe additional capital and surplus for any captive insurance company based upon the type, volume, and nature of insurance business transacted.

Source: SL 1996, ch 287, § 8; SL 2009, ch 272, § 4; SL 2013, ch 257, § 7.



§ 58-46-9 Dividends and distributions.

58-46-9. Dividends and distributions. No captive insurance company may pay a dividend out of, or other distribution with respect to, capital or surplus, in excess of the limitations set forth in § 58-5A-35, without the prior approval of the director.

Source: SL 1996, ch 287, § 9; SL 2009, ch 272, § 5; SL 2013, ch 257, § 8.



§ 58-46-10 Forms of incorporation.

58-46-10. Forms of incorporation. A pure or agency captive insurance company may be incorporated as a stock corporation, a nonstock corporation, a nonprofit corporation, or may be formed as a limited liability company, business trust under chapter 47-14A, or other form of legal entity as approved by the director.

A group captive insurance company may be incorporated as a stock corporation or as a nonstock corporation, may be formed as a limited liability company, a business trust, or may be organized as a reciprocal insurer, or other form of legal entity as approved by the director.

A special purpose captive insurance company may be incorporated as a stock corporation or as a nonstock corporation, may be formed as a limited liability company, business trust or trust, or may be such other form of legal entity as approved by the director.

A trust captive insurance company may be incorporated as a stock corporation or as a nonstock corporation, or may be formed as a limited liability company, or business trust, or other form of legal entity as approved by the director.

A sponsored captive insurance company may be incorporated as a stock corporation or as a nonstock corporation, or may be formed as a limited liability company, or business trust, or other form of legal entity as approved by the director.

Source: SL 1996, ch 287, § 10; SL 2009, ch 272, § 6; SL 2013, ch 257, § 9; SL 2015, ch 257, § 2.



§ 58-46-11 Organizers.

58-46-11. Organizers. A captive insurance company shall have at least three organizers of whom at least one shall be a resident of this state.

Source: SL 1996, ch 287, § 11; SL 2013, ch 257, § 10.



§ 58-46-12 Governing board.

58-46-12. Governing board. At least one of the members of the governing board of a captive insurance company incorporated in this state shall be a resident of this state.

Source: SL 1996, ch 287, § 12; SL 2013, ch 257, § 11.



§ 58-46-13 Privileges--Applicable law.

58-46-13. Privileges--Applicable law. Any captive insurance company formed under the provisions of this chapter has the privileges and is subject to the provisions of title 47 or title 55, as applicable to the entity under which it is formed and is otherwise relevant, as well as the applicable provisions contained in this chapter. In the event of conflict between the provisions of this chapter and those of title 47 or title 55, the provisions of this chapter control.

Source: SL 1996, ch 287, § 13; SL 2013, ch 257, § 12; SL 2014, ch 245, § 2.



§ 58-46-14 Acquisitions, mergers and consolidation procedures.

58-46-14. Acquisitions, mergers and consolidation procedures. The provisions of chapters 58-5 and 58-5A pertaining to acquisitions, mergers, and consolidations apply in determining the procedures to be followed by captive insurance companies in carrying out any of the transactions described by those chapters. However, the director may waive or modify the requirements for public notice and hearing in accordance with rules which the director may adopt pursuant to chapter 1-26, addressing categories of transactions. If a notice of public hearing is required and no one requests a hearing, the director may cancel the hearing.

Source: SL 1996, ch 287, § 14.



§ 58-46-15 Financial condition reporting--Independent audit.

58-46-15. Financial condition reporting--Independent audit. Each group or sponsored captive insurance company shall submit annually to the director a report of its financial condition pursuant to § 58-6-75, no later than six months after the close of its financial year. The report shall be audited by an independent certified public accountant pursuant to chapter 58-43. Each group or sponsored captive insurance company shall file with its annual report of financial condition an actuarial opinion pursuant to § 58-26-13.1. If requested by the director, the group or sponsored captive insurance company shall submit quarterly reports of its financial condition pursuant to § 58-6-75.

A pure, agency, or trust captive insurance company shall submit annually no later than six months after the close of its financial year to the director a report of its financial condition using statutory accounting principles certified under oath by two of its officers. A pure, agency, or trust captive insurance company shall provide a report of its financial condition audited by an independent certified public accountant every five years pursuant to chapter 58-43 if it has annual direct premiums written of less than two million five hundred thousand dollars. If a pure, agency, or trust captive insurance company has two million five hundred thousand dollars or more of annual direct premiums written, it shall provide a report of its financial condition audited by an independent certified public accountant every three years pursuant to chapter 58-43. Following its first year of operation, and in connection with its audited statement of financial condition (or more often if requested by the director), each pure, agency, or trust captive insurance company shall file an actuarial opinion pursuant to § 58-26-13.1.

No later than six months after the close of its financial year, a special purpose captive insurance company shall submit to the director a report of its financial condition pursuant to § 58-6-75. The report shall be audited by an independent certified public accountant pursuant to chapter 58-43. Following its first year of operation, and every three years thereafter, a special purpose captive insurance company shall file with its annual report of financial condition an actuarial opinion pursuant to § 58-26-13.1. If requested by the director, the special purpose captive insurance company shall submit quarterly reports of its financial condition pursuant to § 58-6-75.

Upon request to and approval by the director, a captive insurance company may use generally accepted accounting principles in lieu of statutory accounting principles in its certification of its financial condition and may use consolidated, nonconsolidated, or a similar type of reporting, as approved by the director.

Source: SL 1996, ch 287, § 15; SL 2009, ch 272, § 7; SL 2013, ch 257, § 13; SL 2015, ch 257, § 3.



§ 58-46-16 Alternative reporting date.

58-46-16. Alternative reporting date. A pure, agency, or trust captive insurance company may make written application for filing the report required by § 58-46-15 on a fiscal year-end that is consistent with the parent company's fiscal year. If an alternative reporting date is granted, the annual report is due six months after its fiscal year-end.

Source: SL 1996, ch 287, § 16; SL 2009, ch 272, § 8; SL 2013, ch 257, § 14; SL 2015, ch 257, § 4.



§ 58-46-17 Review of company financial condition--Compliance.

58-46-17. Review of company financial condition--Compliance. At least once in five years and whenever the director determines it to be prudent, the director shall examine each captive insurance company to ascertain its financial condition and whether it has complied with the provisions of this chapter. Chapter 58-3 applies to any examination conducted under this section.

Source: SL 1996, ch 287, § 17.



§ 58-46-18 Suspension or revocation of certificate of authority by director.

58-46-18. Suspension or revocation of certificate of authority by director. The certificate of authority of a captive insurance company to do insurance business in this state may be suspended or revoked by the director for any of the following reasons:

(1) Insolvency or impairment of capital or surplus;

(2) Failure to meet the requirements of § 58-46-8;

(3) Refusal or failure to submit an annual report, as required by § 58-46-15, or any other report or statement required by law or by lawful order of the director;

(4) Failure to comply with the provisions of its own organizational documents or bylaws;

(5) Failure to submit to examination or any legal obligation relative thereto, as required by § 58-46-17;

(6) Use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders;

(7) Failure otherwise to comply with the laws of this state.

If the director finds, upon examination, hearing, or other evidence, that any captive insurance company has violated any of these provisions, its certificate of authority may be suspended or revoked if it is deemed to be in the best interest of the public and the policyholders of such captive insurance company, notwithstanding any other provisions of this chapter.

Source: SL 1996, ch 287, § 18; SL 2013, ch 257, § 15.



§ 58-46-19 Allowable investments--Restrictions.

58-46-19. Allowable investments--Restrictions. No pure, agency, or trust captive insurance company is subject to any restrictions on allowable investments. However, the director may prohibit or limit any investment that threatens the solvency or liquidity of any such company.

Unless the director has provided written approval of a different requirement or limitation, group, sponsored and special purpose captive insurance companies shall comply with the investment requirements and limitations applicable to other insurance companies pursuant to chapter 58-27.

Source: SL 1996, ch 287, § 19; SL 2009, ch 272, § 9; SL 2013, ch 257, § 16; SL 2015, ch 257, § 5.



§ 58-46-20 Loan to parent or affiliated entity.

58-46-20. Loan to parent or affiliated entity. A pure, agency, or trust captive insurance company may make a loan to its parent or affiliated entities. No loan to its parent or affiliated entities may be made without prior written approval of the director. A group, sponsored, or special purpose captive insurance company may make a loan to an affiliated entity if prior written approval by the director has been provided. The approval shall be evidenced by a note in a form approved by the director.

Source: SL 1996, ch 287, § 20; SL 2009, ch 272, § 10; SL 2013, ch 257, § 17; SL 2015, ch 257, § 6.



§ 58-46-21 Ceding or taking credit for reserves.

58-46-21. Ceding or taking credit for reserves. Any captive insurance company may take credit for reserves on risks or portions of risks ceded to reinsurers complying with provisions of chapter 58-14 or 58-46. Prior approval of the director shall be required for ceding or taking credit for reserves on risks or portions of risks ceded to reinsurers not complying with chapter 58-14 or 58-46.

Source: SL 1996, ch 287, § 21; SL 2013, ch 257, § 18.



§ 58-46-22 Rating organization.

58-46-22. Rating organization. No captive insurance company may be required to join a rating organization.

Source: SL 1996, ch 287, § 22.



§ 58-46-23 Contribution to plan, pool, association, or guaranty or insolvency fund prohibited.

58-46-23. Contribution to plan, pool, association, or guaranty or insolvency fund prohibited. No captive insurance company may join or contribute financially to any plan, pool, association, or guaranty or insolvency fund in this state. No captive insurance company or its parent or affiliated entities may receive any benefit from any such plan, pool, association, or guaranty or insolvency fund for claims arising out of the operations of the captive insurance company.

Source: SL 1996, ch 287, § 23; SL 2013, ch 257, § 19.



§ 58-46-23.1 Risk management services.

58-46-23.1. Risk management services. A pure or agency captive insurance company may enter into any arrangement to provide risk management services to a controlled unaffiliated business or an unaffiliated business but may not accept any insurance risk from an unaffiliated business. A trust captive insurance company may enter into any arrangement to provide risk management services to an affiliated entity and may accept insurance risk from an affiliated entity.

Source: SL 2009, ch 272, § 11; SL 2013, ch 257, § 20; SL 2015, ch 257, § 7.



§ 58-46-23.2 Prohibited insurance risks.

58-46-23.2. Prohibited insurance risks. A captive insurance company may not insure:

(1) Any life or health risk; or

(2) Any personal lines property casualty risk.
Source: SL 2013, ch 257, § 21.



§ 58-46-24 Annual supervision fee.

58-46-24. Annual supervision fee. Each captive insurance company shall pay to the Division of Insurance an annual supervision fee of the greater of five thousand dollars or eight one-hundredths of one percent on gross premiums, less return premiums, for insurance written on all risks or property resident, situated, or located within this state, and on risks and property situated elsewhere upon which no premium tax or fee is otherwise paid during the year ending on the preceding December thirty-first. A sponsored captive company shall pay for each protected cell an additional annual supervision fee of the greater of five hundred dollars or eight hundredths of one percent on gross premiums, less return premiums, for insurance written on all risks or property resident, situated, or located within this state, and on risks and property situated elsewhere upon which no premium tax or fee is otherwise paid during the year ending on the preceding December thirty-first. The annual supervision fee shall be due and payable on or before March first of each year. If the aggregate annual supervision fees to be paid by a captive insurance company calculated under this section amount to less than five thousand dollars in any year, such captive insurance company shall pay an annual supervision fee of five thousand dollars for the year. The aggregate annual supervision fees calculated under this section may not equal more than fifty thousand dollars.

Source: SL 1996, ch 287, § 24; SL 2013, ch 257, § 22.



§ 58-46-25 Application of chapter 58-29B.

58-46-25. Application of chapter 58-29B. The terms and conditions set forth in chapter 58-29B pertaining to insurers' supervision, rehabilitation, and liquidation apply to captive insurance companies formed under this chapter.

Source: SL 1996, ch 287, § 25.



§ 58-46-26 Application of Title 58.

58-46-26. Application of Title 58. No provisions of Title 58, other than those contained in this chapter or contained in specific references contained in this chapter, apply to captive insurance companies.

Source: SL 1996, ch 287, § 26.



§ 58-46-27 Sponsored captive insurance may establish protected cells--Conditions.

58-46-27. Sponsored captive insurance may establish protected cells--Conditions. A sponsored captive insurance company may establish and maintain one or more protected cells to insure risks of one or more participants, subject to the following conditions:

(1) The owner of a sponsored captive insurance company is limited to its participants and sponsors;

(2) The assets of each protected cell shall be held in a separate account or fund and accounted for separately on the books and records of the sponsored captive insurance company to reflect the financial condition and results of operations of such protected cell, net income or loss of such protected cell, dividends or other distributions to participants of such protected cell, and such other factors regarding such protected cell as may be provided in the applicable participant contract or required by the director;

(3) The assets of a protected cell are not chargeable or accessible for the liabilities of any other protected cell, unless that cell is specifically reinsuring the risk or a portion of the risk in another cell or, unless otherwise agreed in the applicable participant contract, of the sponsored captive insurance company generally;

(4) No sale, exchange, transfer of assets, dividend or other distribution, may be made with respect to a protected cell by such sponsored captive insurance company without the consent of the participants of each affected protected cell;

(5) No sale, exchange, or transfer of assets, or other distribution (other than a payment or dividend to a participant or sponsor in accordance with the applicable participant contract, resulting in no less than one hundred five percent of capital to expected losses in any particular plan year), may be made with respect to a protected cell to a sponsor or a participant without the director's approval;

(6) Each sponsored captive insurance company shall annually file with the director such financial reports as the director may require, which shall include accounting statements detailing the financial experience of each protected cell;

(7) Each sponsored captive insurance company shall notify the director in writing promptly and in any event within ten business days of any protected cell that is insolvent or otherwise unable to meet its claim or expense obligations. The director may suspend or revoke the certificate of authority of the sponsored captive insurance company for failure to comply with this subdivision, and may suspend or revoke the sponsored captive insurance company's ability to maintain the protected cell if the cell is insolvent or otherwise unable to meet its claim or expense obligations;

(8) No participant contract may take effect without the director's prior written approval, and the addition of each new protected cell and withdrawal of any participant or termination of any existing protected cell shall constitute a change in the plan of operation of the sponsored captive insurance company requiring the director's prior written approval; and

(9) The business written by a sponsored captive insurance company, with respect to each protected cell, shall be:

(a) Fronted by an insurance company licensed under the laws of this state or any other state;

(b) Reinsured by a reinsurer authorized or approved by this state or any other state;

(c) Secured by a trust fund in this state for the benefit of policyholders and claimants or funded by an irrevocable letter of credit or other arrangement that is acceptable to the director. The amount of security provided may be no less than the reserves associated with those liabilities which are neither fronted nor reinsured, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses and unearned premiums for business written through such protected cell. The director may require the sponsored captive insurance company to increase the funding of any security arrangement established under this subdivision. If the form of security is a letter of credit, the letter of credit shall be established, issued, or confirmed by a financial institution chartered by or licensed or otherwise authorized to do banking business in this state, or by any other financial institution approved by the director. A trust fund maintained pursuant to this subdivision shall be established in a form and upon such terms approved by the director; or

(d) Any combination of these.
Source: SL 2013, ch 257, § 23.



§ 58-46-28 Sponsor of sponsored captive insurance company.

58-46-28. Sponsor of sponsored captive insurance company. A sponsor of a sponsored captive insurance company shall be any entity approved by the director. A risk retention group may not be a sponsor of a sponsored captive insurance company, and a risk retention group may be a participant of a sponsored captive insurance company only to the extent that it is the sole participant of one or more protected cells.

Source: SL 2013, ch 257, § 24.



§ 58-46-29 Participant in sponsored captive insurance company.

58-46-29. Participant in sponsored captive insurance company. Any entity may be a participant in any sponsored captive insurance company. A sponsor may be a participant in a sponsored captive insurance company. A participant need not be an owner of the sponsored captive insurance company or any affiliate thereof.

Except as otherwise approved by the director, a participant may insure through a sponsored captive insurance company only its own risks and the risks of its affiliates who are participants.

Source: SL 2013, ch 257, § 25.



§ 58-46-30 Combination of assets of protected cells for purposes of investment.

58-46-30. Combination of assets of protected cells for purposes of investment. Notwithstanding the provisions of § 58-46-27, a sponsored captive insurance company may combine the assets of two or more protected cells for purposes of investing those assets. Such a combination of assets may not be construed as defeating the segregation of assets for purposes of § 58-46-27, or for accounting or other purposes. A sponsored captive insurance company shall comply with investment requirements as may be approved by the director upon application by a sponsored captive insurance company.

Source: SL 2013, ch 257, § 26.



§ 58-46-31 Form of application--Confidentiality of information.

58-46-31. Form of application--Confidentiality of information. The director shall prescribe the form for making an application and any application submitted shall contain such information as required. The applicant may, with approval of the director, designate confidential information.

All information the director generates in making an investigation or examination of a captive insurance company is confidential. All confidential information is the property of the division but shall be furnished to the captive insurance company for its confidential use. Under no circumstances may a captive insurance company disclose a report or any supporting documentation to anyone, other than directors and officers of the captive insurance company or anyone acting in a fiduciary capacity for the captive insurance company, without written permission from the director.

The director shall give ten days' prior written notice of intent to disclose confidential information to the affected captive insurance company. Any captive insurance company which receives a notice may object to the disclosure of the confidential information and shall be afforded the right to a hearing in accordance with the provisions of chapter 1-26. If a captive insurance company requests a hearing, the director may not reveal confidential information prior to the conclusion of the hearing and a ruling. Disclosure of confidential information shall be made only to formal regulatory bodies which clearly have a need for the confidential information. Prior to dissemination of any confidential information, the director shall require a written agreement not to reveal the confidential information by the party receiving the confidential information. In no event may the director disclose confidential information to the general public, any competitor, or any potential competitor of a captive insurance company, or its parents or affiliates.

The submission of any information to the division in the course of any application, investigation, or examination shall not be construed as waiving, destroying, or otherwise affecting any privilege any person may claim with respect to the information under South Dakota law or federal law.

For the purposes of this chapter, confidential information includes the names of stockholders, membership interest holders, or owners, ownership information, capital contributions, addresses, business affiliations, state and director findings through any examination or inquiry of any kind, and any information required to be reported or filed with the director.

The provisions of this section do not apply to the disclosure of information by the director in connection with the institution and prosecution of an action against a captive insurance company under this chapter. Disclosure of confidential information may be made only to formal governmental regulatory bodies which have a need for the confidential information.

Source: SL 2013, ch 257, § 27.



§ 58-46-32 Promulgation of rules.

58-46-32. Promulgation of rules. The director may promulgate rules pursuant to chapter 1-26 to further the provisions of this chapter. The rules may include:

(1) Definition of terms;

(2) Requirements for doing business;

(3) Application requirements and procedures;

(4) Conditions for receiving a certificate of authority;

(5) Criteria for suspending or revoking a certificate of authority;

(6) Organizational structure;

(7) Financial condition;

(8) Pooling and sharing risks; and

(9) Notice requirements.
Source: SL 2013, ch 257, § 28.






Chapter 47 - Portable Electronics Insurance

§ 58-47-1 Definitions.

58-47-1. Definitions. Terms used in this chapter mean:

(1) "Customer," any person who purchases portable electronics;

(2) "Enrolled customer," any customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics;

(3) "Location," any physical location in the state or any website, call center site, or similar location directed to residents of this state;

(4) "Portable electronics," electronic devices and their accessories that are easily carried by a person;

(5) "Portable electronics transaction," the sale or lease of portable electronics by a vendor to a customer, or the sale of a service related to the use of portable electronics by a vendor to a customer;

(6) "Supervising entity," any licensed insurer, licensed business entity, or licensed insurance producer that is appointed by an insurer to supervise the administration of a portable electronics insurance program;

(7) "Vendor," any person in the business of engaging in portable electronics transactions directly or indirectly.
Source: SL 2012, ch 251, § 1; SL 2017, ch 215, § 1.



§ 58-47-2 Portable electronics insurance defined.

58-47-2. Portable electronics insurance defined. Portable electronics insurance is insurance providing coverage for the repair or replacement of portable electronics which may provide coverage for portable electronics against any one or more of the following causes of loss: loss, theft, inoperability due to mechanical failure, malfunction, damage, or other similar causes of loss. It is not a service contract or extended warranty providing coverage limited to the repair, replacement, or maintenance of property for the operational or structural failure of property due to a defect in materials, workmanship, accidental damage from handling power surges, or normal wear and tear, a policy of insurance covering a seller's or a manufacturer's obligations under a warranty, or a homeowner's, renter's, private passenger automobile, commercial multi-peril, or similar coverage.

Source: SL 2012, ch 251, § 2.



§ 58-47-3 Portable electronics license required to sell or offer portable electronics insurance coverage.

58-47-3. Portable electronics license required to sell or offer portable electronics insurance coverage. A vendor must have a portable electronics license issued pursuant to this chapter to sell or offer coverage under a policy of portable electronics insurance. A portable electronics license issued under this chapter authorizes any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions. Each supervising entity shall maintain a registry of vendor locations which are authorized to sell or solicit portable electronics insurance coverage in this state. The registry shall be open to inspection by the director during regular business hours of the supervising entity. The supervising entity shall be subject to examination pursuant to the applicable provisions of chapter 58-3 and must otherwise comply with § 58-33-66.

Source: SL 2012, ch 251, § 3.



§ 58-47-4 Brochures to be available at locations where portable electronics insurance offered--Contents.

58-47-4. Brochures to be available at locations where portable electronics insurance offered--Contents. At every location where portable electronics insurance is offered to customers, brochures or other written materials must be made available by a vendor to a prospective customer which:

(1) Disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of coverage;

(2) State that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

(3) Summarize the material terms of the insurance coverage, including:

(a) The identity of the insurer;

(b) The identity of the supervising entity;

(c) The amount of any applicable deductible and how it is to be paid;

(d) Benefits of the coverage; and

(e) Key terms and conditions of coverage such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or nonoriginal manufacturer parts or equipment;

(4) Summarize the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable in the event the customer fails to comply with any equipment return requirements; and

(5) State that an enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund or credit of any applicable unearned premium.
Source: SL 2012, ch 251, § 4.



§ 58-47-5 Periodic basis as group or master commercial inland marine policy.

58-47-5. Periodic basis as group or master commercial inland marine policy. Portable electronics insurance may be offered on a month to month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics for its enrolled customers. Eligibility and underwriting standards for customers electing to enroll in coverage shall be established by the insurer for each portable electronics insurance program.

Source: SL 2012, ch 251, § 5.



§ 58-47-6 Insurance producer license not required for vendor employees or representatives under certain conditions.

58-47-6. Insurance producer license not required for vendor employees or representatives under certain conditions. An employee or an authorized representative of a vendor may sell or offer portable electronics insurance to a customer and is not subject to licensure as an insurance producer if:

(1) The vendor obtains a portable electronics license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this chapter;

(2) The insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the sale of portable electronic insurance; and

(3) No employee or authorized representative of a vendor of portable electronics may advertise, represent, or otherwise hold himself or herself out as a licensed insurance producer unless so licensed.
Source: SL 2012, ch 251, § 6.



§ 58-47-7 Training program for vendor employees and representatives.

58-47-7. Training program for vendor employees and representatives. The administration of the sale of portable electronics insurance includes the development of a training program for employees and authorized representatives of the vendors. The training shall be delivered to employees and authorized representatives of vendors who are directly engaged in the activity of selling or offering portable electronics insurance. The training may be provided in electronic form. However, if conducted in an electronic form, the supervising entity shall implement a supplemental education program regarding the portable electronics insurance product that is conducted and overseen by a licensed producer of the supervising entity. Each employee and authorized representative shall receive basic instruction about the portable electronics insurance offered to customers and the disclosures required under § 58-47-4.

Source: SL 2012, ch 251, § 7.



§ 58-47-8 Vendor permitted to collect charges for portable electronics insurance--Funds held in trust for insurer--Vendor compensation.

58-47-8. Vendor permitted to collect charges for portable electronics insurance--Funds held in trust for insurer--Vendor compensation. Any charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. Each charge to the enrolled customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be separately itemized on the enrolled customer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance coverage is included with the portable electronics or related services. A vendor billing and collecting these charges is not required to maintain these funds in a segregated account if the vendor is authorized by the insurer to hold these funds in an alternative manner and remits such amounts to the supervising entity within sixty days of receipt. All funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. A vendor may receive compensation for billing and collection services.

Source: SL 2012, ch 251, § 8.



§ 58-47-9 Change in policy terms and conditions--Notice.

58-47-9. Change in policy terms and conditions--Notice. An insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the vendor policyholder and enrolled customers with at least twenty days notice. If the insurer changes the terms and conditions, then the insurer shall provide the vendor policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes.

Source: SL 2012, ch 251, § 9.



§ 58-47-10 Termination of insurance upon twenty days notice.

58-47-10. Termination of insurance upon twenty days notice. An insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon twenty days notice for nonpayment of premium, discovery of fraud, or material misrepresentation in obtaining coverage or in the presentation of a claim under the policy.

Source: SL 2012, ch 251, § 10.



§ 58-47-11 Immediate termination of insurance.

58-47-11. Immediate termination of insurance. An insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

(1) If the enrolled customer ceases to have an active service with the vendor of portable electronics; or

(2) If an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within thirty calendar days after exhaustion of the limit. However, if notice is not timely sent, enrollment shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer.
Source: SL 2012, ch 251, § 11.



§ 58-47-12 Notice of termination.

58-47-12. Notice of termination. If a portable electronics insurance policy is terminated by a vendor policyholder, the vendor policyholder shall mail or deliver a written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled customer at least thirty days before the termination.

Source: SL 2012, ch 251, § 12.



§ 58-47-13 Notice and correspondence requirements.

58-47-13. Notice and correspondence requirements. If any notice or correspondence with respect to a policy of portable electronics insurance is required, the notice or correspondence shall be in writing and mailed within any notice period specified within the statute or regulation requiring the notice or correspondence. Notwithstanding any other law, any notice or correspondence may be mailed by postal or electronic means. If the notice or correspondence is mailed through any postal service, the notice or correspondence shall be sent to the vendor of portable electronics at the vendor's mailing address specified for that purpose and to its affected enrolled customer's last known mailing address on file with the insurer. Either the insurer or vendor of portable electronics shall maintain proof of mailing in a form authorized or accepted by the United States Postal Service or any other commercial mail delivery service. If the notice or correspondence is mailed by electronic means, the notice or correspondence shall be sent to the vendor of portable electronics at the vendor's electronic mail address specified for that purpose and to its affected enrolled customer's last known electronic mail address as provided by each enrolled customer to the insurer or vendor of portable electronics. An enrolled customer's provision of an electronic mail address to the insurer or vendor of portable electronics is deemed to be consent to receive notice or correspondence by electronic means so long as a disclosure is provided to the customer within a reasonable time following purchase of the portable electronics. The insurer or vendor of portable electronics shall maintain proof that any notice or correspondence was electronically mailed to an enrolled customer. Notice or correspondence may be sent on behalf of any insurer or vendor, by the supervising entity appointed by the insurer.

Source: SL 2012, ch 251, § 13; SL 2017, ch 215, § 2.



§ 58-47-14 Term of portable electronics license--Renewal.

58-47-14. Term of portable electronics license--Renewal. A portable electronics license issued under this chapter is valid for one year unless suspended or revoked by the division. A license may be renewed upon expiration for another one-year period upon application of the vendor and payment of the fees as set forth in § 58-2-29.

Source: SL 2012, ch 251, § 14.



§ 58-47-15 Penalties for violation of chapter.

58-47-15. Penalties for violation of chapter. If a vendor of portable electronics or its employee or authorized representative violates any provision of this chapter, the director may do any of the following:

(1) After notice and hearing, impose penalties permitted under this section that the director deems necessary and reasonable to carry out the purpose of this chapter, including, but not limited to:

(a) Suspending or revoking the privilege of transacting portable electronics insurance pursuant to this chapter at specific business locations where violations have occurred; and

(b) Suspending or revoking the ability of individual employees or authorized representatives to act under the license;

(2) Permit an applicant or licensee to elect in writing to pay a specified money penalty within a specified time in lieu of a license suspension or other permitted action. The money penalty may not exceed five hundred dollars per violation or five thousand dollars in aggregate.
Source: SL 2012, ch 251, § 16.



§ 58-47-16 Application for license.

58-47-16. Application for license. An application for a license under this chapter shall be made to and filed with the director on forms prescribed and furnished by the director. The application shall provide:

(1) The name, residence address, and other information required by the director for an employee or officer of the vendor that is designated by the applicant as the person responsible for the vendor's compliance with the requirements of this chapter; and

(2) The location of the applicant's home office.

Any vendor engaging in portable electronics insurance transactions on or before July 1, 2012 must apply for licensure within ninety days of the application being made available by the director. Any applicant commencing operations after July 1, 2012 must obtain a portable electronics license prior to offering portable electronics insurance.

Source: SL 2012, ch 251, § 17.









Title 59 - AGENCY

Chapter 01 - Definition And Kinds Of Agency

§ 59-1-1 Agency defined.

59-1-1. Agency defined. Agency is the representation of one called the principal by another called the agent in dealing with third persons.

Source: CivC 1877, § 1337; CL 1887, § 3960; RCivC 1903, § 1656; RC 1919, § 1234; SDC 1939, § 3.0101.



§ 59-1-2 Agents--General or special.

59-1-2. Agents--General or special. An agent for a particular act or transaction is a special agent; all others are general agents.

Source: CivC 1877, § 1339; CL 1887, § 3962; RCivC 1903, § 1658; RC 1919, § 1236; SDC 1939, § 3.0102.



§ 59-1-3 Authority construed by specific rather than general terms.

59-1-3. Authority construed by specific rather than general terms. If authority is given partly in general and partly in specific terms no higher powers than those specifically mentioned are given.

Source: CivC 1877, § 1360; CL 1887, § 3983; RCivC 1903, § 1679; RC 1919, § 1261; SDC 1939, § 3.0102.



§ 59-1-4 Actual agency.

59-1-4. Actual agency. Agency is actual when the principal appoints the agent.

Source: CivC 1877, § 1341; CL 1887, § 3964; RCivC 1903, § 1660; RC 1919, § 1238; SDC 1939, § 3.0103.



§ 59-1-5 Ostensible agency.

59-1-5. Ostensible agency. Agency is ostensible when by conduct or want of ordinary care the principal causes a third person to believe another, who is not actually appointed, to be his agent.

Source: CivC 1877, § 1342; CL 1887, § 3965; RCivC 1903, § 1661; RC 1919, § 1239; SDC 1939, § 3.0103.






Chapter 02 - Creation Of Agency

§ 59-2-1 Capacity to create.

59-2-1. Capacity to create. Any person with capacity to contract may create an agency and confer authority on any other person to do any act which he might do excepting acts to which he is bound to give personal attention.

Source: CivC 1877, §§ 1338, 1343; CL 1887, §§ 3961, 3966; RCivC 1903, §§ 1657, 1662; RC 1919, §§ 1235, 1244; SDC 1939, § 3.0104.



§ 59-2-2 Creation by precedent authorization or subsequent ratification--Consideration unnecessary.

59-2-2. Creation by precedent authorization or subsequent ratification--Consideration unnecessary. The agency and authority described in § 59-2-1 may be created by precedent authorization or subsequent ratification, without consideration being necessary to make same binding upon the principal.

Source: CivC 1877, §§ 1346, 1347; CL 1887, §§ 3969, 3970; RCivC 1903, §§ 1665, 1666; RC 1919, §§ 1247, 1248; SDC 1939, § 3.0104.



§ 59-2-3 Form of authority.

59-2-3. Form of authority. An oral authorization is sufficient for any purpose, except that an authority to enter into a contract, other than a negotiable instrument, required by law to be in writing can only be given by an instrument in writing.

Source: CivC 1877, § 1348; CL 1887, § 3971; RCivC 1903, § 1667; RC 1919, § 1249; SDC 1939, § 3.0204.



§ 59-2-4 Ratification of agent's act.

59-2-4. Ratification of agent's act. Ratification can be made only in the manner that would have been necessary to confer authority originally, or, where oral authorization would suffice, by accepting or retaining the benefit of the act with notice thereof. It is not valid unless at the time of ratification the principal has power to confer authority for the act.

Source: CivC 1877, §§ 1349, 1351; CL 1887, §§ 3972, 3974; RCivC 1903, §§ 1668, 1670; RC 1919, §§ 1250, 1252; SDC 1939, § 3.0105.



§ 59-2-5 Ratification of part of a transaction.

59-2-5. Ratification of part of a transaction. Ratification of part of an indivisible transaction is a ratification of the whole.

Source: CivC 1877, § 1350; CL 1887, § 3973; RCivC 1903, § 1669; RC 1919, § 1251; SDC 1939, § 3.0106.



§ 59-2-6 Ratification not to work injury to third persons.

59-2-6. Ratification not to work injury to third persons. No unauthorized act can be made valid, retroactively, to the prejudice of third persons, without their consent.

Source: CivC 1877, § 1352; CL 1887, § 3975; RCivC 1903, § 1671; RC 1919, § 1253; SDC 1939, § 3.0107.



§ 59-2-7 Rescission of ratification.

59-2-7. Rescission of ratification. A ratification may be rescinded when made without such consent as is required in a contract, or with an imperfect knowledge of the material facts of the transaction ratified, but not otherwise.

Source: CivC 1877, § 1353; CL 1887, § 3976; RCivC 1903, § 1672; RC 1919, § 1254; SDC 1939, § 3.0108.






Chapter 03 - Powers Of Agent

§ 59-3-1 Agent may perform acts permitted to principal.

59-3-1. Agent may perform acts permitted to principal. Every act which may legally be done by or to any person, may be done by or to the agent of such person for that purpose unless a contrary intention plainly appears.

Source: CivC 1877, § 1344; CL 1887, § 3967; RCivC 1903, § 1663; RC 1919, § 1245; SDC 1939, § 3.0201.



§ 59-3-2 Actual authority defined.

59-3-2. Actual authority defined. Actual authority is such as a principal intentionally confers upon the agent, or intentionally or by want of ordinary care, allows the agent to believe himself to possess.

Source: CivC 1877, § 1355; CL 1887, § 3978; RCivC 1903, § 1674; RC 1919, § 1256; SDC 1939, § 3.0202.



§ 59-3-2.1 Authority to request, receive, review, and disclose information regarding principal's health.

59-3-2.1. Authority to request, receive, review, and disclose information regarding principal's health. An agent may request, receive, and review any information regarding the principal's physical or mental health, including legal, medical, and hospital records, execute any release or other documents that may be required in order to obtain such information, and disclose such information to such persons, organizations, firms, or corporations as the agent shall deem appropriate.

Source: SL 2004, ch 312, § 3.



§ 59-3-3 Ostensible authority defined.

59-3-3. Ostensible authority defined. Ostensible authority is such as a principal intentionally, or by want of ordinary care, causes or allows a third person to believe the agent to possess.

Source: CivC 1877, § 1356; CL 1887, § 3979; RCivC 1903, § 1675; RC 1919, § 1257; SDC 1939, § 3.0203.
See Cal Civ Code, § 2317.



§ 59-3-4 Agent's general authority.

59-3-4. Agent's general authority. Every agent has actually such authority as prescribed by this title on "agency" unless specially deprived thereof by the principal, and even then has such authority ostensibly except as to persons who have actual or constructive notice of the restriction upon his authority.

Source: CivC 1877, § 1357; CL 1887, § 3980; RCivC 1903, § 1676; RC 1919, § 1258; SDC 1939, § 3.0201.



§ 59-3-5 Agent's necessary authority--Ordinary course of business.

59-3-5. Agent's necessary authority--Ordinary course of business. An agent has authority to do everything necessary, or proper and usual in the ordinary course of business, for effecting the purpose of his agency.

Source: CivC 1877, § 1358, subdiv 1; CL 1887, § 3981, subdiv 1; RCivC 1903, § 1677, subdiv 1; RC 1919, § 1259 (1); SDC 1939, § 3.0206 (1).
See Cal Civ Code, § 2319.



§ 59-3-6 Agent's necessary authority--Representation as to matter of fact.

59-3-6. Agent's necessary authority--Representation as to matter of fact. An agent has authority to make a representation respecting any matter of fact, not including the terms of his authority, but upon which his right to use his authority depends, and the truth of which cannot be determined by the use of reasonable diligence on the part of the person to whom the representation is made.

Source: CivC 1877, § 1358, subdiv 2; CL 1887, § 3981, subdiv 2; RCivC 1903, § 1677, subdiv 2; RC 1919, § 1259 (2); SDC 1939, § 3.0206 (2).
See Cal Civ Code, § 2319.



§ 59-3-7 Agent's power to disobey instructions.

59-3-7. Agent's power to disobey instructions. An agent has power to disobey instructions in dealing with the subject of the agency, in cases where it is clearly for the interests of his principal that he should do so, and there is not time to communicate with the principal.

Source: CivC 1877, § 1359; CL 1887, § 3982; RCivC 1903, § 1678; RC 1919, § 1260; SDC 1939, § 3.0207.



§ 59-3-8 Agent cannot have authority to defraud principal.

59-3-8. Agent cannot have authority to defraud principal. An agent can never have authority, either actual or ostensible, to do an act which is, and is known or suspected by the person with whom he deals to be, a fraud on the principal.

Source: CivC 1877, § 1345; CL 1887, § 3968; RCivC 1903, § 1664; RC 1919, § 1246; SDC 1939, § 3.0208.



§ 59-3-9 Exceptions to general authority--Agent cannot act in own name.

59-3-9. Exceptions to general authority--Agent cannot act in own name. An authority expressed in general terms, however broad, does not authorize an agent to act in his own name, unless it is the usual course of business to do so.

Source: CivC 1877, § 1361, subdiv 1; CL 1887, § 3984, subdiv 1; RCivC 1903, § 1680, subdiv 1; RC 1919, § 1262 (1); SDC 1939, § 3.0205 (1).



§ 59-3-10 Exceptions to general authority--Scope of agency cannot be defined.

59-3-10. Exceptions to general authority--Scope of agency cannot be defined. An authority expressed in general terms, however broad, does not authorize an agent to define the scope of his agency.

Source: CivC 1877, § 1361, subdiv 2; CL 1887, § 3984, subdiv 2; RCivC 1903, § 1680, subdiv 2; RC 1919, § 1262 (2); SDC 1939, § 3.0205 (2).



§ 59-3-11 Exceptions to general authority--Forbidden acts.

59-3-11. Exceptions to general authority--Forbidden acts. An authority expressed in general terms, however broad, does not authorize an agent to do any act that a trustee is forbidden to do by the law on trusts or that an agent is forbidden to do by the law on fiduciary access to digital assets.

Source: CivC 1877, § 1361, subdiv 3; CL 1887, § 3984, subdiv 3; RCivC 1903, § 1680, subdiv 3; RC 1919, § 1262 (3); SDC 1939, § 3.0205 (3); SL 2017, ch 209, § 28.



§ 59-3-12 Authority to sell real property--Power to give warranty.

59-3-12. Authority to sell real property--Power to give warranty. Authority to sell and convey real property includes authority to give usual covenants of warranty.

Source: CivC 1877, § 1363; CL 1887, § 3986; RCivC 1903, § 1682; RC 1919, § 1264; SDC 1939, § 3.0209.



§ 59-3-13 Authority to sell personal property--Power to give warranties.

59-3-13. Authority to sell personal property--Power to give warranties. Authority to sell personal property includes authority to warrant the title of the principal and the quality and quantity of the property.

Source: CivC 1877, § 1362; CL 1887, § 3985; RCivC 1903, § 1681; RC 1919, § 1263; SDC 1939, § 3.0209.



§ 59-3-14 Authority to receive price of property.

59-3-14. Authority to receive price of property. A general agent to sell entrusted by the principal with possession of the thing sold, has authority to receive the price. A special agent to sell has authority to receive the price on delivery of the thing sold, but not afterward.

Source: CivC 1877, §§ 1364, 1365; CL 1887, §§ 3987, 3988; RCivC 1903, §§ 1683, 1684; RC 1919, §§ 1265, 1266; SDC 1939, § 3.0210.



§ 59-3-15 Agent's delegation of powers.

59-3-15. Agent's delegation of powers. An agent, unless specially forbidden by his principal to do so, can delegate his powers to another person in any of the following cases, and in no others:

(1) When the act to be done is purely mechanical;

(2) When it is such as the agent cannot himself, and the subagent can, lawfully perform;

(3) When it is the usage of the place to delegate such powers; or

(4) When such delegation is specially authorized by the principal.
Source: CivC 1877, § 1380; CL 1887, § 4003; RCivC 1903, § 1699; RC 1919, § 1281; SDC 1939, § 3.0212.
See Cal Civ Code, § 2349.



§ 59-3-16 Subagent, lawfully appointed, represents principal.

59-3-16. Subagent, lawfully appointed, represents principal. A subagent, lawfully appointed, represents the principal in like manner with the original agent; and the original agent is not responsible to third persons for acts of the subagent.

Source: CivC 1877, § 1382; CL 1887, § 4005; RCivC 1903, § 1701; RC 1919, § 1283; SDC 1939, § 3.0213.



§ 59-3-17 Responsibility as between principal and agent of agent.

59-3-17. Responsibility as between principal and agent of agent. A mere agent of an agent is not responsible as such to the principal of the latter.

Source: CivC 1877, § 1167; CL 1887, § 3790; RCivC 1903, § 1486; RC 1919, § 1243; SDC 1939, § 3.0214.



§ 59-3-18 Agent's unauthorized employment of subagent.

59-3-18. Agent's unauthorized employment of subagent. If an agent employ a subagent without authority, the former is a principal and the latter his agent, and the principal of the former has no connection with the latter.

Source: CivC 1877, § 1381; CL 1887, § 4004; RCivC 1903, § 1700; RC 1919, § 1282; SDC 1939, § 3.0214.






Chapter 04 - Agent's Duty To Principal

§ 59-4-1 Agent must keep principal informed.

59-4-1. Agent must keep principal informed. An agent must use ordinary diligence to keep his principal informed of his acts in the course of the agency.

Source: CivC 1877, § 1165; CL 1887, § 3788; RCivC 1903, § 1484; RC 1919, § 1241; SDC 1939, § 3.0211.



§ 59-4-2 Collecting agent.

59-4-2. Collecting agent. An agent employed to collect a negotiable instrument must collect it promptly and take all measures necessary to charge the parties thereto in case of its dishonor and must present it for collection or acceptance with reasonable diligence.

Source: CivC 1877, § 1166; CL 1887, § 3789; RCivC 1903, § 1485; RC 1919, § 1242; SDC 1939, § 3.0215.






Chapter 05 - Agent's Responsibility To Third Persons

§ 59-5-1 Warranty of authority.

59-5-1. Warranty of authority. One who assumes to act as an agent thereby warrants to all who deal with him in that capacity, that he has the authority which he assumes.

Source: CivC 1877, § 1376; CL 1887, § 3999; RCivC 1903, § 1695; RC 1919, § 1277; SDC 1939, § 3.0401.



§ 59-5-2 Agent's responsibility as principal.

59-5-2. Agent's responsibility as principal. One who assumes to act as an agent is responsible to third persons as a principal for his acts in the course of his agency, in any of the following cases, and in no others:

(1) When, with his consent, credit is given to him personally in a transaction;

(2) When he enters into a written contract in the name of his principal, without believing, in good faith, that he has authority to do so; or

(3) When his acts are wrongful in their nature.
Source: CivC 1877, § 1377; CL 1887, § 4000; RCivC 1903, § 1696; RC 1919, § 1278; SDC 1939, § 3.0402.



§ 59-5-3 Surrender to third person of property received for principal.

59-5-3. Surrender to third person of property received for principal. If an agent receives anything for the benefit of his principal, to the possession of which another person is entitled, he must, on demand, surrender it to such person, or so much of it as he has under his control at the time of demand, on being indemnified for any advance which he has made to his principal, in good faith, on account of the same; and is responsible therefor, if, after notice from the owner, he delivers it to his principal.

Source: CivC 1877, § 1378; CL 1887, § 4001; RCivC 1903, § 1697; RC 1919, § 1279; SDC 1939, § 3.0403.






Chapter 06 - Relationship Between Principal And Third Persons

§ 59-6-1 Rights and liabilities accruing to principal.

59-6-1. Rights and liabilities accruing to principal. All rights and liabilities which would accrue to an agent from transactions within the scope of his actual or ostensible authority if they had been entered into on his own account, accrue to the principal.

Source: CivC 1877, § 1366; CL 1887, § 3989; RCivC 1903, § 1685; RC 1919, § 1267; SDC 1939, § 3.0301.
See Cal Civ Code, § 2330.



§ 59-6-2 Agent exceeding authority--Liability of principal.

59-6-2. Agent exceeding authority--Liability of principal. When an agent exceeds his authority, his principal is bound by his authorized acts so far only as they can be plainly separated from those which are unauthorized.

Source: CivC 1877, § 1369; CL 1887, § 3992; RCivC 1903, § 1688; RC 1919, § 1270; SDC 1939, § 3.0302.



§ 59-6-3 Principal bound by acts of agent under ostensible authority.

59-6-3. Principal bound by acts of agent under ostensible authority. A principal is bound by acts of his agent under ostensible authority, to those persons only who have in good faith, and without negligence, incurred a liability or parted with value upon the faith thereof.

Source: CivC 1877, § 1370; CL 1887, § 3993; RCivC 1903, § 1689; RC 1919, § 1271; SDC 1939, § 3.0303.
See Cal Civ Code, § 2334.



§ 59-6-4 Principal bound by agent's writings.

59-6-4. Principal bound by agent's writings. Any instrument within the scope of his authority, by which an agent intends to bind his principal, does bind him if such intent is plainly inferable from the instrument itself.

Source: CivC 1877, § 1373; CL 1887, § 3996; RCivC 1903, § 1692; RC 1919, § 1274; SDC 1939, § 3.0304.



§ 59-6-5 Notice to agent or principal.

59-6-5. Notice to agent or principal. As against a principal both principal and agent are deemed to have notice of whatever either has notice of, and ought, in good faith and the exercise of ordinary care and diligence, to communicate to the other.

Source: CivC 1877, § 1368; CL 1887, § 3991; RCivC 1903, § 1687; RC 1919, § 1269; SDC 1939, § 3.0305.



§ 59-6-6 Incomplete execution binding on principal.

59-6-6. Incomplete execution binding on principal. A principal is bound by an incomplete execution of an authority, when it is consistent with the whole purpose and scope thereof, but not otherwise.

Source: CivC 1877, § 1367; CL 1887, § 3990; RCivC 1903, § 1686; RC 1919, § 1268; SDC 1939, § 3.0306.



§ 59-6-7 Exclusive credit given to agent--Exoneration of principal.

59-6-7. Exclusive credit given to agent--Exoneration of principal. If exclusive credit is given to an agent by the person dealing with him, his principal is exonerated by payment or other satisfaction made by him to his agent, in good faith, before receiving notice of the creditor's election to hold him responsible.

Source: CivC 1877, § 1371; CL 1887, § 3994; RCivC 1903, § 1690; RC 1919, § 1272; SDC 1939, § 3.0307.



§ 59-6-8 Setoff by person dealing with agent without knowledge of agency.

59-6-8. Setoff by person dealing with agent without knowledge of agency. One who deals with an agent without knowing or having reason to believe that the agent acts as such in the transaction, may set off, against any claim of the principal arising out of the same, all claims which he might have set off against the agent before notice of the agency.

Source: CivC 1877, § 1372; CL 1887, § 3995; RCivC 1903, § 1691; RC 1919, § 1273; SDC 1939, § 3.0308.



§ 59-6-9 Responsibility of principal for agent's negligence or omission.

59-6-9. Responsibility of principal for agent's negligence or omission. Unless required by or under authority of law to employ that particular agent, a principal is responsible to third persons for the negligence of his agent in the transaction of the business of the agency, including wrongful acts committed by such agent in and as part of the transaction of such business; and for his willful omission to fulfill the obligation of the principal.

Source: CivC 1877, § 1374; CL 1887, § 3997; RCivC 1903, § 1693; RC 1919, § 1275; SDC 1939, § 3.0309.
See Cal Civ Code, § 2338.



§ 59-6-10 Principal not responsible for unauthorized wrongs or omissions.

59-6-10. Principal not responsible for unauthorized wrongs or omissions. The principal is responsible for no other negligence, wrongs, or omissions of his agent than those described in § 59-6-9 unless he has authorized or ratified them, even though they are committed while the agent is engaged in his service.

Source: CivC 1877, § 1375; CL 1887, § 3998; RCivC 1903, § 1694; RC 1919, § 1276; SDC 1939, § 3.0309.



§ 59-6-11 Durable power of attorney presumed valid--Liability for refusal to accept authority of agent--Exceptions.

59-6-11. Durable power of attorney presumed valid--Liability for refusal to accept authority of agent--Exceptions. A durable power of attorney that purports to be signed by the principal named in the durable power of attorney is presumed valid. Another person may rely on the presumption of validity unless the person has actual knowledge that the power was not validly executed or that the power was revoked.

Except as provided in this section, any person who refuses to accept the authority of the agent to exercise a power granted under the durable power of attorney is liable to the principal and to the principal's heirs, assigns, and the personal representative or successor in interest of the principal's estate in the same manner as the person would be liable had the person refused to accept the authority of the principal to act on the principal's own behalf. The person found liable for refusing to accept the authority of an agent is liable for damages and costs, including reasonable attorney's fees.

A person who refuses to accept the authority of an agent to exercise a power granted under a durable power of attorney is not liable pursuant to this section if:

(1) The person has actual knowledge of the revocation of the durable power of attorney before the exercise of the power;

(2) The duration of the durable power of attorney specified in the durable power of attorney has expired;

(3) The person has actual knowledge of the death of the principal;

(4) The person reasonably believes that the durable power of attorney is not valid under the law of this state;

(5) The person reasonably believes that the durable power of attorney does not grant the agent authority to perform the transaction requested; or

(6) The person reasonably believes that a course of conduct or refusal to act as proposed by the agent is contrary to the wishes of the principal as expressed to the person.

This section does not negate the liability that a person would have to the principal or the agent under another form of power of attorney, under the common law, or otherwise.

Source: SL 2004, ch 312, § 2.






Chapter 07 - Termination Of Agency

§ 59-7-1 Acts constituting termination.

59-7-1. Acts constituting termination. An agency is terminated as to every person having notice thereof in all cases by:

(1) Expiration of its term;

(2) Extinction of its subject;

(3) Death of the agent;

(4) Renunciation by the agent; or

(5) Incapacity of the agent to act as such.
Source: CivC 1877, § 1383; CL 1887, § 4006; RCivC 1903, § 1702; RC 1919, § 1284; SDC 1939, § 3.0109 (1).



§ 59-7-2 Termination where power of agent not coupled with an interest.

59-7-2. Termination where power of agent not coupled with an interest. Unless the power of the agent is coupled with an interest in the subject of the agency, an agency is terminated as to every person having notice thereof by:

(1) Revocation by the principal;

(2) Death of the principal; or

(3) His incapacity to contract.
Source: CivC 1877, § 1384; CL 1887, § 4007; RCivC 1903, § 1703; RC 1919, § 1285; SDC 1939, § 3.0109 (2).



§ 59-7-2.1 Continuing authority of agent notwithstanding disability of principal when intent shown.

59-7-2.1. Continuing authority of agent notwithstanding disability of principal when intent shown. Notwithstanding § 59-7-2, if a principal designates another as the principal's attorney in fact or agent by a written power of attorney which contains the words "This power of attorney shall not be affected by disability of the principal," or "This power of attorney shall become effective upon the disability of the principal," or similar words showing the intent of the principal that the authority conferred is exercisable notwithstanding the principal's disability, the authority of the attorney in fact or agent is exercisable by the attorney in fact or agent as provided in the power on behalf of the principal notwithstanding any later disability or incapacity of the principal or later uncertainty as to whether or not the principal is dead or alive.

The durable power of attorney must be signed by the principal or in the principal's conscious presence by another individual directed by the principal to sign the principal's name on the power of attorney. The signature must be witnessed by two other adult individuals or by a notary public. A power of attorney granted pursuant to this section may authorize the attorney-in-fact to consent to, to reject, or to withdraw consent for health care, including any care, service, or procedure to maintain, diagnose, or treat a person's physical or mental condition.

Source: SL 1977, ch 418, § 1; SL 1990, ch 412, § 1; SL 2012, ch 149, § 61; SL 2016, ch 120, § 34.



§ 59-7-2.2 Recording of continuing power of attorney--Force and effect--Duration.

59-7-2.2. Recording of continuing power of attorney--Force and effect--Duration. Such power of attorney may be recorded with a register of deeds specified in the power of attorney, and a certified copy thereof shall have the same force and effect as the signed original. It shall be effective for the purposes granted during the lifetime of the principal, unless revoked by a revocation recorded in the office of the register of deeds where the power of attorney was originally recorded.

Source: SL 1977, ch 418, § 2.



§ 59-7-2.3 Binding effect of agent's acts under continuing power.

59-7-2.3. Binding effect of agent's acts under continuing power. All acts done by an attorney in fact or agent pursuant to the power during any period of disability or incompetence or uncertainty as to whether the principal is dead or alive have the same effect and inure to the benefit of and bind the principal or his heirs, devisees, and personal representatives, as if the principal were alive, competent and not disabled.

Source: SL 1977, ch 418, § 3.



§ 59-7-2.4 Nomination by principal of guardian or conservator.

59-7-2.4. Nomination by principal of guardian or conservator. A principal may nominate, by a durable power of attorney, a guardian or conservator for consideration by the court should guardianship or conservatorship proceedings for the principal's person or estate be later commenced.

Source: SL 1977, ch 418, § 4; SL 1993, ch 213, § 261.



§ 59-7-2.5 Health care decisions by agent.

59-7-2.5. Health care decisions by agent. The attorney-in-fact or agent may make any health care decisions for the principal which the principal could make individually if the principal had decisional capacity. However, all such decisions shall be made in accordance with accepted medical standards. Whenever making any health care decision for the principal, the attorney-in-fact or agent shall consider the recommendation of the attending physician, the decision that the principal would have made if the principal then had decisional capacity, if known, and the decision that would be in the best interest of the principal.

Source: SL 1990, ch 412, § 2; SL 2007, ch 296, § 1.



§ 59-7-2.6 Physician's determination of principal's decisional capacity.

59-7-2.6. Physician's determination of principal's decisional capacity. The attorney-in-fact or agent may not make a health care decision in any situation in which the principal's attending physician has determined in good faith that the principal has decisional capacity. The attending physician shall proceed as if there were no designation if the attorney-in-fact or agent is unavailable or refuses to make a health care decision.

Source: SL 1990, ch 412, § 3.



§ 59-7-2.7 Comfort care required--Conditions for withdrawal of artificial nutrition or hydration.

59-7-2.7. Comfort care required--Conditions for withdrawal of artificial nutrition or hydration. The attorney-in-fact or agent may not authorize the withholding or withdrawal of comfort care from the principal. The attorney-in-fact or agent may authorize that artificial nutrition or hydration be withheld or withdrawn if one or more of the following exist:

(1) Artificial nutrition or hydration is not needed for comfort care or the relief of pain and the attending physician reasonably believes that the principal's death is imminent; or

(2) Artificial nutrition or hydration cannot be physically assimilated by the principal; or

(3) The burden of providing artificial nutrition or hydration outweighs its benefit, provided that the determination of burden refers to the provision of artificial nutrition or hydration itself and not to the quality of the continued life of the principal; or

(4) There is clear and convincing evidence that the principal expressed the desire that artificial nutrition or hydration be withheld, or refused artificial nutrition or hydration prior to the loss of decisional capacity; or

(5) The principal expressed in the document creating the power of attorney that artificial nutrition or hydration be withheld; or

(6) The principal expressly authorized, in the writing creating the power of attorney, the attorney-in-fact or agent to direct the withholding of artificial nutrition or hydration.
Source: SL 1990, ch 412, § 4; SL 2007, ch 296, § 2.



§ 59-7-2.8 Artificial nutrition and hydration for pregnant woman--Certification by physicians.

59-7-2.8. Artificial nutrition and hydration for pregnant woman--Certification by physicians. Notwithstanding the designation of a health care attorney-in-fact or agent, life-sustaining treatment and artificial nutrition and hydration shall be provided to a pregnant woman unless, to a reasonable degree of medical certainty, as certified on the woman's medical chart by the attending physician and one other physician who has examined the woman, such procedures will not maintain the woman in such a way as to permit the continuing development and live birth of the unborn child or will be physically harmful to the woman or prolong severe pain which cannot be alleviated by medication.

Source: SL 1990, ch 412, § 5.



§ 59-7-3 Actual knowledge of death or disability required to terminate agency as to persons acting in good faith--Binding effect of agent's actions.

59-7-3. Actual knowledge of death or disability required to terminate agency as to persons acting in good faith--Binding effect of agent's actions. The death, disability, or incompetence of a principal who has executed a power of attorney in writing other than a power described by §§ 59-7-2.1 to 59-7-2.4, inclusive, does not revoke or terminate the agency of an attorney in fact, an agent, or any other person, who, without actual knowledge of the death, disability, or incompetence of the principal, acts in good faith under the power of attorney or agency. Such action, unless otherwise invalid or unenforceable, binds the principal and his heirs, devisees and personal representatives.

Source: SL 1945, ch 181, § 1; SDC Supp 1960, § 3.0110; SL 1977, ch 418, § 5.



§ 59-7-4 Affidavit of want of knowledge of death--Proof of nontermination of agency.

59-7-4. Affidavit of want of knowledge of death--Proof of nontermination of agency. An affidavit, executed by the attorney in fact or agent, stating that he did not have, at the time of doing an act pursuant to the power of attorney, actual knowledge of the revocation or termination of his power of attorney by death, disability, or incompetence, is, in the absence of fraud, conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power requires execution and delivery of an instrument which is recordable, the affidavit is also recordable.

Source: SL 1945, ch 181, § 2; SDC Supp 1960, § 3.0111; SL 1977, ch 418, § 6.



§ 59-7-5 Report of missing in action does not constitute actual knowledge of death.

59-7-5. Report of missing in action does not constitute actual knowledge of death. No report or listing, either official or otherwise, of "missing" or "missing in action," as such words are used in military parlance, shall constitute or be interpreted as constituting actual knowledge or actual notice of the death of a principal described in § 59-7-3 or notice of any facts indicating the same, or shall operate to revoke the agency.

Source: SL 1945, ch 181, § 3; SDC Supp 1960, § 3.0112.



§ 59-7-6 Provision for revocation or termination contained in power of attorney unaffected.

59-7-6. Provision for revocation or termination contained in power of attorney unaffected. Sections 59-7-3 to 59-7-7, inclusive, shall not be construed so as to alter or affect any provision for revocation or termination contained in such power of attorney.

Source: SL 1945, ch 181, § 4; SDC Supp 1960, § 3.0113.



§ 59-7-7 Severability of provisions.

59-7-7. Severability of provisions. If any provision of §§ 59-7-3 to 59-7-6, inclusive, or the application thereof to any person or circumstance be held invalid, such invalidity shall not affect any other provision or application of said sections which can be given effect without the invalid provision or application, and to this end the provisions of said sections are declared to be severable.

Source: SL 1945, ch 181, § 5; SDC Supp 1960, § 3.0114.



§ 59-7-8 Immunity of health care provider acting or declining to act in reliance on attorney-in-fact or agent--Decisional capacity of principal.

59-7-8. Immunity of health care provider acting or declining to act in reliance on attorney-in-fact or agent--Decisional capacity of principal. A physician or other health care provider as defined in subdivision 34-12C-1(5) acting in reliance on a health care decision by an attorney-in-fact or agent whom the physician or health care provider believes in good faith is authorized by this chapter to make a health care decision for the principal or a physician or other health care provider declining to act in reliance on a health care decision by an attorney-in-fact or agent whom the physician or health care provider believes in good faith is not authorized by this chapter to make a health care decision for the principal is not subject to criminal prosecution, civil liability, or professional disciplinary action on the ground that the attorney-in-fact or agent either had or did not have authority to make a health care decision or for disclosing to the attorney-in-fact or agent medical records or other information.

A physician or other health care provider who in good faith believes that the principal has or does not have decisional capacity under § 59-7-2.6 is not subject to criminal prosecution, civil liability, or professional disciplinary action for making that determination.

Source: SL 1992, ch 359; SL 2007, ch 296, § 3.



§ 59-7-9 Acts pursuant to durable power of attorney--Absent termination provision, authority not affected by time lapse since execution of instrument.

59-7-9. Acts pursuant to durable power of attorney--Absent termination provision, authority not affected by time lapse since execution of instrument. All acts done by an agent pursuant to a durable power of attorney have the same effect and inure to the benefit of and bind the principal and the principal's successors in interest as if done by the principal. Unless the instrument states a time of termination, the authority of the agent is exercisable notwithstanding the lapse of time since the execution of the instrument.

Source: SL 2004, ch 312, § 1.



§ 59-7-10 Appointment of conservator terminates power of attorney.

59-7-10. Appointment of conservator terminates power of attorney. If a conservator of the principal is appointed after the occurrence of the disability or incapacity referred to in § 59-7-2.1, any power of attorney authorizing an agent to act on the principal's finances or estate is terminated at the time of the appointment and the person acting under the power of attorney shall account to the conservator rather than to the principal.

Source: SL 2016, ch 120, § 35.



§ 59-7-11 Appointment of guardian terminates power of attorney.

59-7-11. Appointment of guardian terminates power of attorney. If, after a principal executes a power of attorney for health care pursuant to § 59-7-2.1, a court appoints a guardian of the principal's person, the power of attorney is terminated at the time of the appointment, but the guardian shall follow any provisions contained in the power of attorney for health care delineating the principal's wishes for medical and end-of-life care.

Source: SL 2016, ch 120, § 36.






Chapter 08 - Auctioneers

§ 59-8-1 Authority from seller.

59-8-1. Authority from seller. An auctioneer in the absence of special authorization or usage to the contrary, has authority from the seller, only as follows:

(1) To sell by public auction to the highest bidder;

(2) To sell for cash only, except such articles as are usually sold on credit at auction;

(3) To warrant in like manner with other agents to sell, the title, quality, and quantity of personal property;

(4) To prescribe reasonable rules and terms of sale;

(5) To deliver the thing sold, upon payment of the price;

(6) To collect the price; and

(7) To do whatever else is necessary, or proper and usual, in the ordinary course of business, for effecting these purposes.
Source: CivC 1877, § 1385; CL 1887, § 4008; RCivC 1903, § 1704; RC 1919, § 1286; SDC 1939, § 3.0501.



§ 59-8-2 Memorandum binding both parties.

59-8-2. Memorandum binding both parties. An auctioneer has authority from a bidder at the auction as well as from the seller to bind both by a memorandum wherever a written memorandum is required, by any statute or by usage, to make a valid contract of sale and such memorandum must be in the form and content prescribed.

Source: CivC 1877, § 1386; CL 1887, § 4009; RCivC 1903, § 1705; RC 1919, § 1287; SDC 1939, § 3.0502.






Chapter 09 - Factors

§ 59-9-1 Factor defined.

59-9-1. Factor defined. A factor is an agent, who, in the pursuit of an independent calling, is employed to buy or sell property in his own name, and is entrusted by his principal with the possession or control of the property, or authorized to receive payment therefor from the purchaser.

Source: CivC 1877, §§ 1168, 1387; CL 1887, §§ 3791, 4010; RCivC 1903, §§ 1487, 1706; RC 1919, § 1288; SDC 1939, § 3.0601.
See Cal Civ Code, § 2026.



§ 59-9-2 Obedience required of factor.

59-9-2. Obedience required of factor. A factor must obey the instructions of his principal to the same extent as any other employee, notwithstanding any advances he may have made to his principal upon the property consigned to him, except that if the principal forbids him to sell at the market price, he may nevertheless sell for his reimbursement, after giving to his principal reasonable notice of his intention to do so, and of the time and place of sale, and proceeding in all respects as a pledgee.

Source: CivC 1877, § 1169; CL 1887, § 3792; RCivC 1903, § 1488; RC 1919, § 1289; SDC 1939, § 3.0604.



§ 59-9-3 Liability under guaranty commission.

59-9-3. Liability under guaranty commission. A factor who charges his principal with a guaranty commission upon a sale, thereby assumes absolutely to pay the price when it falls due, as if it were a debt of his own, and not as a mere guarantor for the purchaser; but he does not thereby assume any additional responsibility for the safety of his remittance of the proceeds.

Source: CivC 1877, § 1171; CL 1887, § 3794; RCivC 1903, § 1490; RC 1919, § 1291; SDC 1939, § 3.0605.



§ 59-9-4 Factor cannot relieve himself from liability without principal's consent.

59-9-4. Factor cannot relieve himself from liability without principal's consent. A factor who receives property for sale under a general agreement or usage to guarantee sales or the remittance of the proceeds, cannot relieve himself from responsibility therefor without consent of his principal.

Source: CivC 1877, § 1172; CL 1887, § 3795; RCivC 1903, § 1491; RC 1919, § 1292; SDC 1939, § 3.0606.



§ 59-9-5 Actual authority to sell on credit, restrictions.

59-9-5. Actual authority to sell on credit, restrictions. In addition to the authority of agents in general, a factor has actual authority from his principal unless specially restricted to sell on such credit as is usual anything entrusted to him for sale excepting such things as it is contrary to usage to sell on credit, but having once agreed with the purchaser upon the terms of credit, the factor may not extend it, nor may he pledge, mortgage, or barter property entrusted to him for sale.

Source: CivC 1877, §§ 1170, 1388; CL 1887, §§ 3793, 4011; RCivC 1903, §§ 1489, 1707; RC 1919, §§ 1290, 1293; SDC 1939, § 3.0602 (1).



§ 59-9-6 Insurance of uninsured property consigned to factor.

59-9-6. Insurance of uninsured property consigned to factor. In addition to the authority of agents in general, a factor has actual authority from his principal, unless specially restricted, to insure property consigned to him uninsured.

Source: CivC 1877, § 1388, subdiv 2; CL 1887, § 4011, subdiv 2; RCivC 1903, § 1707, subdiv 2; RC 1919, § 1293 (2); SDC 1939, § 3.0602 (2).



§ 59-9-7 Delegation of authority to partner or servant.

59-9-7. Delegation of authority to partner or servant. In addition to the authority of agents in general, a factor has actual authority from his principal, unless specially restricted, to delegate his authority to his partner or servant, but not to any person in an independent calling.

Source: CivC 1877, § 1388, subdiv 3; CL 1887, § 4011, subdiv 3; RCivC 1903, § 1707, subdiv 3; RC 1919, § 1293 (3); SDC 1939, § 3.0602 (3).



§ 59-9-8 Ostensible authority.

59-9-8. Ostensible authority. A factor has ostensible authority to deal with the property of his principal as his own in transactions with persons not having notice of the actual ownership.

Source: CivC 1877, § 1389; CL 1887, § 4012; RCivC 1903, § 1708; RC 1919, § 1294; SDC 1939, § 3.0603.






Chapter 10 - Uniform Athlete Agents Act

§ 59-10-1 Short title.

59-10-1. Short title. This chapter may be cited as the Uniform Athlete Agents Act.

Source: SL 2006, ch 265, § 1.



§ 59-10-2 Definitions.

59-10-2. Definitions. In this chapter:

(1) "Agency contract," an agreement in which a student-athlete authorizes a person to negotiate or solicit on behalf of the student-athlete a professional-sports-services contract or an endorsement contract;

(2) "Athlete agent," an individual who enters into an agency contract with a student-athlete or, directly or indirectly, recruits or solicits a student-athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling, grandparent, or guardian of the student-athlete or an individual acting solely on behalf of a professional sports team or professional sports organization;

(3) "Athletic director," an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate;

(4) "Contact," a communication, direct or indirect, between an athlete agent and a student-athlete, to recruit or solicit the student-athlete to enter into an agency contract;

(5) "Endorsement contract," an agreement under which a student-athlete is employed or receives consideration to use on behalf of the other party any value that the student- athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance;

(6) "Intercollegiate sport," a sport played at the collegiate level for which eligibility requirements for participation by a student-athlete are established by a national association for the promotion or regulation of collegiate athletics;

(7) "Person," an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity;

(8) "Professional-sports-services contract" an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete;

(9) "Record," information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(10) "Registration," registration as an athlete agent pursuant to this chapter;

(11) "State," a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(12) "Student-athlete," an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student-athlete for purposes of that sport.
Source: SL 2006, ch 265, § 2.



§ 59-10-3 Service of process--Subpoenas.

59-10-3. Service of process--Subpoenas. (a) By acting as an athlete agent in this state, a nonresident individual appoints the secretary of state as the individual's agent for service of process in any civil action in this state related to the individual's acting as an athlete agent in this state.

(b) The secretary of the Department of Labor and Regulation may issue subpoenas for any material that is relevant to the administration of this chapter.

Source: SL 2006, ch 265, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 59-10-4 Athlete agents--Registration required--Void contracts.

59-10-4. Athlete agents--Registration required--Void contracts. (a) Except as otherwise provided in subsection (b), an individual may not act as an athlete agent in this state without holding a certificate of registration under § 59-10-6 or 59-10-8.

(b) Before being issued a certificate of registration, an individual may act as an athlete agent in this state for all purposes except signing an agency contract, if:

(1) A student-athlete or another person acting on behalf of the student-athlete initiates communication with the individual; and

(2) Within seven days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this state.

(c) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.

Source: SL 2006, ch 265, § 4.



§ 59-10-5 Registration as athlete agent--Form--Requirements.

59-10-5. Registration as athlete agent--Form--Requirements. (a) An applicant for registration shall submit an application for registration to the secretary of state in a form prescribed by the secretary of state. An application filed under this section is a public record. The application must be in the name of an individual and, except as otherwise provided in subsection (b), signed or otherwise authenticated by the applicant under penalty of perjury and state or contain:

(1) The name of the applicant and the address of the applicant's principal place of business;

(2) The name of the applicant's business or employer, if applicable;

(3) Any business or occupation engaged in by the applicant for the five years next preceding the date of submission of the application;

(4) A description of the applicant's:

(A) Formal training as an athlete agent;

(B) Practical experience as an athlete agent; and

(C) Educational background relating to the applicant's activities as an athlete agent;

(5) The names and addresses of three individuals not related to the applicant who are willing to serve as references;

(6) The name, sport, and last known team for each individual for whom the applicant acted as an athlete agent during the five years next preceding the date of submission of the application;

(7) The names and addresses of all persons who are:

(A) With respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit-sharers of the business; and

(B) With respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of five percent or greater;

(8) Whether the applicant or any person named pursuant to paragraph (7) has been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony, and identify the crime;

(9) Whether there has been any administrative or judicial determination that the applicant or any person named pursuant to paragraph (7) has made a false, misleading, deceptive, or fraudulent representation;

(10) Any instance in which the conduct of the applicant or any person named pursuant to paragraph (7) resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student-athlete or educational institution;

(11) Any sanction, suspension, or disciplinary action taken against the applicant or any person named pursuant to paragraph (7) arising out of occupational or professional conduct; and

(12) Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named pursuant to paragraph (7) as an athlete agent in any state.

(b) An individual who has submitted an application for, and holds a certificate of, registration or licensure as an athlete agent in another state, may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to subsection (a). The secretary of state shall accept the application and the certificate from the other state as an application for registration in this state if the application to the other state:

(1) Was submitted in the other state within six months next preceding the submission of the application in this state and the applicant certifies that the information contained in the application is current;

(2) Contains information substantially similar to or more comprehensive than that required in an application submitted in this state; and

(3) Was signed by the applicant under penalty of perjury.



§ 59-10-6 Certificate of registration--Issuance or denial--Renewal.

59-10-6. Certificate of registration--Issuance or denial--Renewal. (a) Except as otherwise provided in subsection (b), the secretary of the Department of Labor and Regulation shall issue a certificate of registration to an individual who complies with subdivision 59-10-5(a) or whose application has been accepted under subdivision 59-10-5(b). The secretary of the Department of Labor and Regulation shall submit a copy of each certificate of registration issued to the Office of the Secretary of State.

(b) The secretary of the Department of Labor and Regulation may refuse to issue a certificate of registration if the secretary determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the secretary may consider whether the applicant has:

(1) Been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony;

(2) Made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent;

(3) Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4) Engaged in conduct prohibited by § 59-10-14;

(5) Had a registration or licensure as an athlete agent suspended, revoked, or denied or been refused renewal of registration or licensure as an athlete agent in any state;

(6) Engaged in conduct the consequence of which was that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student-athlete or educational institution; or

(7) Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.

(c) In making a determination under subsection (b), the secretary of the Department of Labor and Regulation shall consider:

(1) How recently the conduct occurred;

(2) The nature of the conduct and the context in which it occurred; and

(3) Any other relevant conduct of the applicant.

(d) An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the secretary of state. An application filed under this section is a public record. The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required in an original registration.

(e) An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to subsection (d), may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. The secretary of state shall accept the application for renewal from the other state as an application for renewal in this state if the application to the other state:

(1) Was submitted in the other state within six months next preceding the filing in this state and the applicant certifies the information contained in the application for renewal is current;

(2) Contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this state; and

(3) Was signed by the applicant under penalty of perjury.

(f) A certificate of registration or a renewal of a registration is valid for two years.

Source: SL 2006, ch 265, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 59-10-7 Suspension, revocation, or refusal to renew registration.

59-10-7. Suspension, revocation, or refusal to renew registration. (a) The secretary of the Department of Labor and Regulation may suspend, revoke, or refuse to renew a registration for conduct that would have justified denial of registration under subdivision 59-10-6(b).

(b) The secretary of the Department of Labor and Regulation may deny, suspend, revoke, or refuse to renew a certificate of registration or licensure only after proper notice and an opportunity for a hearing. The secretary shall provide notice of such hearing and any action taken in response to the hearing to the Office of the Secretary of State. The Administrative Procedures Act applies to this chapter.

Source: SL 2006, ch 265, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 59-10-8 Temporary registration.

59-10-8. Temporary registration. The secretary of the Department of Labor and Regulation may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.

Source: SL 2006, ch 265, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 59-10-9 Registration and renewal fees.

59-10-9. Registration and renewal fees. An application for registration or renewal of registration must be accompanied by a fee in the following amount:

(1) One hundred dollars for an initial application for registration;

(2) Fifty dollars for an application for registration based upon a certificate of registration or licensure issued by another state;

(3) Twenty-five dollars for an application for renewal of registration; or

(4) Twenty-five dollars for an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another state.

All moneys received pursuant to this section shall be deposited in the state general fund.

Source: SL 2006, ch 265, § 9.



§ 59-10-10 Required form of contract.

59-10-10. Required form of contract. (a) An agency contract must be in a record, signed or otherwise authenticated by the parties.

(b) An agency contract must state or contain:

(1) The amount and method of calculating the consideration to be paid by the student-athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student-athlete signed the agency contract;

(3) A description of any expenses that the student-athlete agrees to reimburse;

(4) A description of the services to be provided to the student-athlete;

(5) The duration of the contract; and

(6) The date of execution.

(c) An agency contract must contain, in close proximity to the signature of the student-athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT-ATHLETE

IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT-ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

(d) An agency contract that does not conform to this section is voidable by the student-athlete. If a student-athlete voids an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student-athlete at the time of execution.

Source: SL 2006, ch 265, § 10.



§ 59-10-11 Notice to educational institution.

59-10-11. Notice to educational institution. (a) Within seventy-two hours after entering into an agency contract or before the next scheduled athletic event in which the student-athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student-athlete is enrolled or the athlete agent has reasonable grounds to believe the student-athlete intends to enroll.

(b) Within seventy-two hours after entering into an agency contract or before the next athletic event in which the student-athlete may participate, whichever occurs first, the student-athlete shall inform the athletic director of the educational institution at which the student-athlete is enrolled that he or she has entered into an agency contract.

Source: SL 2006, ch 265, § 11.



§ 59-10-12 Student-athlete's right to cancel.

59-10-12. Student-athlete's right to cancel. (a) A student-athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within fourteen days after the contract is signed.

(b) A student-athlete may not waive the right to cancel an agency contract.

(c) If a student-athlete cancels an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

Source: SL 2006, ch 265, § 12.



§ 59-10-13 Required records.

59-10-13. Required records. (a) An athlete agent shall retain the following records for a period of five years:

(1) The name and address of each individual represented by the athlete agent;

(2) Any agency contract entered into by the athlete agent; and

(3) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student-athlete to enter into an agency contract.

(b) Records required by subsection (a) to be retained are open to inspection by the secretary of the Department of Labor and Regulation during normal business hours.

Source: SL 2006, ch 265, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 59-10-14 Prohibited conduct.

59-10-14. Prohibited conduct. (a) An athlete agent, with the intent to induce a student-athlete to enter into an agency contract, may not:

(1) Give any materially false or misleading information or make a materially false promise or representation;

(2) Furnish anything of value to a student-athlete before the student-athlete enters into the agency contract; or

(3) Furnish anything of value to any individual other than the student-athlete or another registered athlete agent.

(b) An athlete agent may not intentionally:

(1) Initiate contact with a student-athlete unless registered under this chapter;

(2) Refuse or fail to retain or permit inspection of the records required to be retained by § 59-10-13;

(3) Fail to register when required by § 59-10-4;

(4) Provide materially false or misleading information in an application for registration or renewal of registration;

(5) Predate or postdate an agency contract; or

(6) Fail to notify a student-athlete before the student-athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student-athlete ineligible to participate as a student-athlete in that sport.
Source: SL 2006, ch 265, § 14.



§ 59-10-15 Criminal penalties.

59-10-15. Criminal penalties. An athlete agent who violates § 59-10-14 is guilty of a Class 6 felony.

Source: SL 2006, ch 265, § 15.



§ 59-10-16 Civil remedies.

59-10-16. Civil remedies. (a) An educational institution has a right of action against an athlete agent or a former student-athlete for damages caused by a violation of this chapter. In an action under this section, the court may award to the prevailing party costs and reasonable attorney's fees.

(b) Damages of an educational institution under subsection (a) include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student-athlete, the educational institution was injured by a violation of this chapter or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

(c) A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student-athlete.

(d) Any liability of the athlete agent or the former student-athlete under this section is several and not joint.

(e) This chapter does not restrict rights, remedies, or defenses of any person under law or equity.

Source: SL 2006, ch 265, § 16.



§ 59-10-17 Administrative penalty.

59-10-17. Administrative penalty. The secretary of the Department of Labor and Regulation may assess a civil penalty against an athlete agent not to exceed twenty-five thousand dollars for a violation of this chapter. All moneys received pursuant to this section shall be deposited in the state general fund.

Source: SL 2006, ch 265, § 17; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 59-10-18 Uniformity of application and construction.

59-10-18. Uniformity of application and construction. In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Source: SL 2006, ch 265, § 18.



§ 59-10-19 Electronic Signatures in Global National Commerce Act.

59-10-19. Electronic Signatures in Global National Commerce Act. The provisions of this chapter governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. No. 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act.

Source: SL 2006, ch 265, § 19.



§ 59-10-20 Severability.

59-10-20. Severability. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Source: SL 2006, ch 265, § 20.






Chapter 11 - Model Registered Agents Act

§ 59-11-1 Short title.

59-11-1. Short title. This chapter may be cited as the Model Registered Agents Act.

Source: SL 2008, ch 275, § 1.



§ 59-11-2 Definition of terms.

59-11-2. Definition of terms. Terms used in this chapter mean:

(1) "Authorized person," any person given written authorization by the entity to submit a document for filing;

(2) "Commercial registered agent," an individual or a domestic or foreign entity listed under § 59-11-7;

(3) "Domestic entity," an entity whose internal affairs are governed by the law of this state;

(4) "Electronic means," the electronic method or medium of communication supported by the secretary of state;

(5) "Entity," a person that has a separate legal existence or has the power to acquire an interest in real property in its own name other than:

(a) An individual;

(b) A testamentary, inter vivos, or charitable trust;

(c) An association or relationship that is not a partnership by reason of § 48-7A-202(c) or a similar provision of the law of any other jurisdiction;

(d) A decedent's estate; or

(e) A public corporation, government or governmental subdivision, agency, or instrumentality, or quasi-governmental instrumentality;

(6) "Execution," the act of an authorized person causing the document to be signed and submitted for filing;

(7) "Filing entity," any domestic corporation, domestic cooperative, domestic limited liability company, domestic nonprofit corporation, domestic limited liability partnership, or domestic limited partnership;

(8) "Foreign entity," an entity other than a domestic entity;

(9) "Foreign qualification document," an application for a certificate of authority or other foreign qualification filing with the secretary of state by a foreign entity;

(10) "Governance interest," the right under the organic law or organic rules of an entity, other than as a governor, agent, assignee, or proxy, to:

(a) Receive or demand access to information concerning, or the books and records of, the entity;

(b) Vote for the election of the governors of the entity; or

(c) Receive notice of or vote on any or all issues involving the internal affairs of the entity;

(11) "Governor," a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity;

(12) "Interest," a share or membership in a corporation;

(13) "Interest holder," a direct holder of an interest;

(14) "Jurisdiction of organization," with respect to an entity, the jurisdiction whose law includes the organic law of the entity;

(15) "Noncommercial registered agent," a person that is not listed as a commercial registered agent under § 59-11-7 and that is:

(a) An individual or a domestic or foreign entity that serves in this state as the agent for service of process of an entity; or

(b) The individual who holds the office or other position in an entity that is designated as the agent for service of process pursuant to subsection 59-11-6(2)(b);

(16) "Nonqualified foreign entity," a foreign entity that is not authorized to transact business in this state pursuant to a filing with the secretary of state;

(17) "Nonresident LLP statement,":

(a) A statement of qualification of a domestic limited liability partnership that does not have an office in this state; or

(b) A statement of foreign qualification of a foreign limited liability partnership that does not have an office in this state;

(18) "Organic law," the statutes, if any, other than this chapter, governing the internal affairs of an entity;

(19) "Organic rules," the public organic document and private organic rules of an entity;

(20) "Person," an individual, corporation, estate, trust, partnership, limited liability company, business or similar trust, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(21) "Private organic rules," the rules, whether or not in a record, that govern the internal affairs of an entity, are binding on all of its interest holders, and are not part of its public organic document, if any;

(22) "Public organic document," the public record the filing of which creates an entity, and any amendment to or restatement of that record;

(23) "Qualified foreign entity," any foreign corporation, foreign cooperative, foreign limited liability company, foreign nonprofit corporation, foreign limited liability partnership, or foreign limited partnership;

(24) "Record," information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(25) "Registered agent," a commercial registered agent or a noncommercial registered agent;

(26) "Registered agent filing,":

(a) The public organic document of a domestic filing entity;

(b) A nonresident LLP statement; or

(c) A foreign qualification document;

(27) "Represented entity,":

(a) A domestic filing entity;

(b) A domestic or qualified foreign limited liability partnership that does not have an office in this state; or

(c) A qualified foreign entity;

(28) "Sign," with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic sound, symbol, or process;

(29) "Transferable interest," the right under an entity's organic law to receive distributions from the entity;

(30) "Type," with respect to an entity, means a generic form of entity:

(a) Recognized at common law; or

(b) Organized under an organic law, whether or not some entities organized under that organic law are subject to provisions of that law that create different categories of the form of entity.
Source: SL 2008, ch 275, § 2; SL 2010, ch 246, § 1.



§ 59-11-3 Filing fees.

59-11-3. Filing fees. The secretary of state shall collect the following fees when the following documents are filed pursuant to this chapter:

(1) Commercial registered agent listing statement, $100;

(2) Commercial registered agent termination statement, $10;

(3) Statement of change, $10 per filing entity;

(4) Statement of resignation, no charge;

(5) Statement appointing an agent for service of process, $10.
Source: SL 2008, ch 275, § 3.



§ 59-11-4 Copying and certification fees.

59-11-4. Copying and certification fees. The secretary of state shall collect the following fees for copying and certifying a copy of any document filed under this chapter:

(1) One dollar a page for copying; and

(2) Ten dollars for a certificate.
Source: SL 2008, ch 275, § 4.



§ 59-11-5 Addresses in filings.

59-11-5. Addresses in filings. Whenever a provision of this chapter other than subdivision 59-11-15(4) requires that a filing state an address, the filing must state:

(1) An actual street address or rural route box number in this state; and

(2) A mailing address in this state, if different from the address under subdivision (1).
Source: SL 2008, ch 275, § 5.



§ 59-11-6 Appointment of registered agent.

59-11-6. Appointment of registered agent. A registered agent filing must state:

(1) The name of the represented entity's commercial registered agent; or

(2) If the entity does not have a commercial registered agent:

(a) The name and address of the entity's noncommercial registered agent; or

(b) The title of an office or other position with the entity if service of process is to be sent to the person holding that office or position, and the address of the business office of that person.

The appointment of a registered agent pursuant to subdivision (1) or subsection (2)(a) is an affirmation by the represented entity that the agent has consented to serve as such.

Source: SL 2008, ch 275, § 6.



§ 59-11-7 Listing of commercial registered agent.

59-11-7. Listing of commercial registered agent. An individual or a domestic or foreign entity may become listed as a commercial registered agent by filing with the secretary of state a commercial registered agent listing statement signed by or on behalf of the person which states:

(1) The name of the individual or the name, type, and jurisdiction of organization of the entity;

(2) That the person is in the business of serving as a commercial registered agent in this state; and

(3) The address of a place of business of the person in this state to which service of process and other notice and documents being served on or sent to entities represented by it may be delivered.

A commercial registered agent listing statement may include the information regarding acceptance of service of process in a record by the commercial registered agent provided for in § 59-11-18.

If the name of a person filing a commercial registered agent listing statement is not distinguishable on the records of the secretary of state from the name of another commercial registered agent listed under this section, the person must adopt a fictitious name that is distinguishable and use that name in its statement and when it does business in this state as a commercial registered agent.

A commercial registered agent listing statement takes effect on filing.

Source: SL 2008, ch 275, § 7.



§ 59-11-8 Index of commercial registered agent listing statements.

59-11-8. Index of commercial registered agent listing statements. The secretary of state shall note the filing of the commercial registered agent listing statement in the index of filings maintained by the secretary of state for each entity represented by the registered agent at the time of the filing. The statement has the effect of deleting the address of the registered agent from the registered agent filing of each of those entities.

Source: SL 2008, ch 275, § 8.



§ 59-11-9 Termination of listing of commercial registered agent.

59-11-9. Termination of listing of commercial registered agent. A commercial registered agent may terminate its listing as a commercial registered agent by filing with the secretary of state a commercial registered agent termination statement signed by or on behalf of the agent which states:

(1) The name of the agent as currently listed under § 59-11-7; and

(2) That the agent is no longer in the business of serving as a commercial registered agent in this state.

A commercial registered agent termination statement takes effect on the thirty-first day after the day on which it is filed.

The commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of the commercial registered agent termination statement.

Source: SL 2008, ch 275, § 9.



§ 59-11-10 Service of process until new registered agent is appointed.

59-11-10. Service of process until new registered agent is appointed. When a commercial registered agent termination statement takes effect, the registered agent ceases to be an agent for service of process on each entity formerly represented by it. Until an entity formerly represented by a terminated commercial registered agent appoints a new registered agent, service of process may be made on the entity as provided in §§ 59-11-16 to 59-11-19, inclusive. Termination of the listing of a commercial registered agent under this section does not affect any contractual rights a represented entity may have against the agent or that the agent may have against the entity.

Source: SL 2008, ch 275, § 10.



§ 59-11-11 Change of registered agent by entity.

59-11-11. Change of registered agent by entity. A represented entity may change the information currently on file under § 59-11-6 by filing with the secretary of state a statement of change signed on behalf of the entity which states:

(1) The name of the entity; and

(2) The information that is to be in effect as a result of the filing of the statement of change.

The interest holders or governors of a domestic entity need not approve the filing of:

(1) A statement of change under this section; or

(2) A similar filing changing the registered agent or registered office of the entity in any other jurisdiction.

The appointment of a registered agent pursuant to this section is an affirmation by the represented entity that the agent has consented to serve as such.

A statement of change filed under this section takes effect on filing.

As an alternative to using the procedures in this section, a represented entity may change the information currently on file under § 59-11-6 by amending its most recent registered agent filing in the manner provided by the laws of this state other than this chapter for amending that filing.

Source: SL 2008, ch 275, § 11.



§ 59-11-12 Change of name or address by noncommercial registered agent.

59-11-12. Change of name or address by noncommercial registered agent. If a noncommercial registered agent changes its name or its address as currently in effect with respect to a represented entity pursuant to § 59-11-6, the agent shall file with the secretary of state, with respect to each entity represented by the agent, a statement of change signed by or on behalf of the agent which states:

(1) The name of the entity;

(2) The name and address of the agent as currently in effect with respect to the entity;

(3) If the name of the agent has changed, its new name; and

(4) If the address of the agent has changed, the new address.

A statement of change filed under this section takes effect on filing.

A noncommercial registered agent shall promptly furnish the represented entity with notice in a record of the filing of a statement of change and the changes made by the filing.

Source: SL 2008, ch 275, § 12.



§ 59-11-13 Change of name, address, or type of organization by commercial registered agent.

59-11-13. Change of name, address, or type of organization by commercial registered agent. If a commercial registered agent changes its name, its address as currently listed under § 59-11-7, or its type or jurisdiction of organization, the agent shall file with the secretary of state a statement of change signed by or on behalf of the agent which states:

(1) The name of the agent as currently listed under §59-11-7;

(2) If the name of the agent has changed, its new name;

(3) If the address of the agent has changed, the new address; and

(4) If the type or jurisdiction of organization of the agent has changed, the new type or jurisdiction of organization.

The filing of a statement of change under this section is effective to change the information regarding the commercial registered agent with respect to each entity represented by the agent.

A statement of change filed under this section takes effect on filing.

A commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of a statement of change relating to the name or address of the agent and the changes made by the filing.

Source: SL 2008, ch 275, § 13.



§ 59-11-14 Cancellation of listing for failure to file statement of change of address.

59-11-14. Cancellation of listing for failure to file statement of change of address. If a commercial registered agent changes its address without filing a statement of change as required by § 59-11-13, the secretary of state may cancel the listing of the agent. Such cancellation has the same effect as a termination. Promptly after canceling the listing of an agent, the secretary of state shall serve notice in a record on:

(1) Each entity represented by the agent, stating that the agent has ceased to be an agent for service of process on the entity and that, until the entity appoints a new registered agent, service of process may be made on the entity as provided in §§ 59-11-16 to 59-11-19, inclusive; and

(2) The agent, stating that the listing of the agent has been canceled under this section.
Source: SL 2008, ch 275, § 14.



§ 59-11-15 Resignation of registered agent.

59-11-15. Resignation of registered agent. A registered agent may resign at any time with respect to a represented entity by filing with the secretary of state a statement of resignation signed by or on behalf of the agent which states:

(1) The name of the entity;

(2) The name of the agent;

(3) That the agent resigns from serving as agent for service of process for the entity; and

(4) The name and address of the person to which the agent will send notice.

A statement of resignation takes effect on the earlier of the thirty-first day after the day on which it is filed or the appointment of a new registered agent for the represented entity.

The registered agent shall, pursuant to subdivision (4), promptly furnish the represented entity notice in a record of the date on which a statement of resignation was filed.

When a statement of resignation takes effect, the registered agent ceases to have responsibility for any matter tendered to it as agent for the represented entity. A resignation under this section does not affect any contractual rights the entity has against the agent or that the agent has against the entity.

A registered agent may resign with respect to a represented entity whether or not the entity is in good standing.

Source: SL 2008, ch 275, § 15.



§ 59-11-16 Service of process on entities.

59-11-16. Service of process on entities. A registered agent is an agent of the represented entity authorized to receive service of any process, notice, or demand required or permitted by law to be served on the entity.

If an entity that previously filed a registered agent filing with the secretary of state no longer has a registered agent, or if its registered agent cannot with reasonable diligence be served, the entity may be served by registered or certified mail, return receipt requested, addressed to the governors of the entity by name at its principal office in accordance with any applicable judicial rules and procedures. The names of the governors and the address of the principal office may be as shown in the most recent annual report filed with the secretary of state. Service is perfected under this section at the earliest of:

(1) The date the entity receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the entity; or

(3) Five days after its deposit with the United States Postal Service, if correctly addressed and with sufficient postage.
Source: SL 2008, ch 275, § 16.



§ 59-11-17 Alternative service of process.

59-11-17. Alternative service of process. If process, notice, or demand cannot be served on an entity pursuant to § 59-11-16, service of process may be made by handing a copy to the manager, clerk, or other person in charge of any regular place of business or activity of the entity if the person served is not a plaintiff in the action.

Source: SL 2008, ch 275, § 17.



§ 59-11-18 Forms of service.

59-11-18. Forms of service. Service of process, notice, or demand on a registered agent must be in the form of a written document, except that service may be made on a commercial registered agent in such other forms of a record, and subject to such requirements as the agent has stated from time to time in its listing under § 59-11-7 that it will accept.

Source: SL 2008, ch 275, § 18.



§ 59-11-19 Perfection of service.

59-11-19. Perfection of service. Service of process, notice, or demand may be perfected by any other means prescribed by law other than this chapter.

Source: SL 2008, ch 275, § 19.



§ 59-11-20 Duties of registered agent.

59-11-20. Duties of registered agent. The only duties under this chapter of a registered agent that has complied with this chapter are:

(1) To forward to the represented entity at the address most recently supplied to the agent by the entity any process, notice, or demand that is served on the agent;

(2) To provide the notices required by this chapter to the entity at the address most recently supplied to the agent by the entity;

(3) If the agent is a noncommercial registered agent, to keep current the information required by § 59-11-6 in the most recent registered agent filing for the entity; and

(4) If the agent is a commercial registered agent, to keep current the information listed for it under § 59-11-7.
Source: SL 2008, ch 275, § 20.



§ 59-11-21 Jurisdiction and venue.

59-11-21. Jurisdiction and venue. The appointment or maintenance in this state of a registered agent does not by itself create the basis for personal jurisdiction over the represented entity in this state. The address of the agent does not determine venue in an action or proceeding involving the entity.

Source: SL 2008, ch 275, § 21.



§ 59-11-22 Consistency of application.

59-11-22. Consistency of application. In applying and construing this chapter, consideration must be given to the need to promote consistency of the law with respect to its subject matter among states that enact it.

Source: SL 2008, ch 275, § 22.



§ 59-11-23 Relation to Electronic Signatures in Global and National Commerce Act.

59-11-23. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

Source: SL 2008, ch 275, § 23.



§ 59-11-24 Annual report.

59-11-24. Annual report. Each filing entity or qualified foreign entity, except a bank organized pursuant to § 51A-3-1.1 and a limited partnership organized pursuant to chapter 48-7, shall deliver to the Office of the Secretary of State for filing an annual report that sets forth:

(1) The name of the filing entity or qualified foreign entity;

(2) The jurisdiction under whose law it is formed;

(3) The address of its principal office, wherever located;

(4) The information required by § 59-11-6; and

(5) The names and business addresses of its governors except in the following two cases:

(a) If a business corporation has eliminated its board of directors pursuant to § 47-1A-732, the annual report shall set forth the names of the shareholders instead; and

(b) If a limited liability company is member-managed, the names and business addresses of its governors need not be set forth.

Information in the annual report must be current as of the date the annual report is executed on behalf of the filing entity or qualified foreign entity. Any other provisions of law notwithstanding the annual report may be executed by any authorized person. Any amendment filed is a supplement to, and not in place of, the annual filing required by this section.

Source: SL 2008, ch 275, § 24; SL 2015, ch 258, § 4, eff. Jan. 1, 2016.



§ 59-11-24.1 Voluntary disclosure of beneficial interests.

59-11-24.1. (Section effective January 1, 2016) Voluntary disclosure of beneficial interests. In addition to filing an annual report pursuant to § 59-11-24, a filing entity may include in its annual report a statement of voluntary disclosure of beneficial interests.

Source: SL 2015, ch 258, § 1, eff. Jan. 1, 2016.



§ 59-11-25 Time for filing annual report.

59-11-25. Time for filing annual report. The first annual report shall be delivered to the Office of the Secretary of State before the first day of the second month of the year following the year in which a filing entity or qualified foreign entity, except a bank organized pursuant to § 51A-3-1.1 and limited partnership organized pursuant to chapter 48-7, was authorized to transact business. The subsequent annual report shall be delivered to the Office of the Secretary of State by the same date each subsequent year.

Source: SL 2008, ch 275, § 25.



§ 59-11-26 Correction of annual report.

59-11-26. Correction of annual report. If an annual report does not contain the information required by § 59-11-24, the secretary of state shall promptly notify the filing entity or qualified foreign entity in writing and return the report to it for correction. If the report is corrected to contain the information required by § 59-11-24 and delivered to the Office of the Secretary of State within thirty days after the effective date of notice, it is deemed to be timely filed.

Source: SL 2008, ch 275, § 26.



§ 59-11-27 Civil penalty for false documents.

59-11-27. Civil penalty for false documents. No person may execute an annual report, a statement of change, or an annual farm report knowing it is false in any material respect. Any violation of this section is subject to a civil penalty not to exceed five hundred dollars.

Source: SL 2010, ch 246, § 2.



§ 59-11-28 Submission by electronic means.

59-11-28. Submission by electronic means. Any annual report, statement of change, and annual farm report may be submitted by electronic means.

Source: SL 2010, ch 246, § 3.









Title 60 - LABOR AND EMPLOYMENT

Chapter 01 - Nature And Terms Of Employment

§ 60-1-1 Employee defined.

60-1-1. Employee defined. An employee is a person who is employed to render personal service to an employer otherwise than in the pursuit of an independent calling, and who in such service remains entirely under the control and direction of the employer.

Source: CivC 1877, § 1157; CL 1887, § 3780; RCivC 1903, § 1476; RC 1919, § 1100; SDC 1939, § 17.0501; SL 2008, ch 276, § 5.



§ 60-1-2 Contract of employment defined.

60-1-2. Contract of employment defined. The contract of employment is one where the employer engages the employee to do something for the employer or for a third person.

Source: CivC 1877, § 1128; CL 1887, § 3751; RCivC 1903, § 1447; RC 1919, § 1071; SDC 1939, § 17.0101.



§ 60-1-3 Relevancy of wage estimation period in determining term of employment.

60-1-3. Relevancy of wage estimation period in determining term of employment. The length of time which an employer and employee adopt for the estimation of wages is relevant to a determination of the term of employment.

Source: CivC 1877, § 1158; CL 1887, § 3781; RCivC 1903, § 1477; RC 1919, § 1101; SDC 1939, § 17.0502; SL 1985, ch 394.



§ 60-1-4 Presumption as to monthly hiring.

60-1-4. Presumption as to monthly hiring. In the absence of any agreement or custom as to the rate or value of wages, the term of service, or the time of payment, an employee is presumed to be hired by the month at a monthly rate of reasonable wages, to be paid when the service is performed.

Source: CivC 1877, § 1159; CL 1887, § 3782; RCivC 1903, § 1478; RC 1919, § 1102; SDC 1939, § 17.0503.



§ 60-1-5 Continuation in service--Renewal presumed on same terms.

60-1-5. Continuation in service--Renewal presumed on same terms. Where after the expiration of an agreement respecting the wages and the term of service the parties continue the relation of employer and employee, they are presumed to have renewed the agreement for the same wages and term of service.

Source: CivC 1877, § 1160; CL 1887, § 3783; RCivC 1903, § 1479; RC 1919, § 1103; SDC 1939, § 17.0504.



§ 60-1-6 Franchisee or employee of franchisee not an employee of franchisor.

60-1-6. Franchisee or employee of franchisee not an employee of franchisor. Notwithstanding any other provisions of law or any voluntary agreement between the United States Department of Labor and a franchisor, a franchisee or an employee of a franchisee is not considered an employee of the franchisor.

Source: SL 2017, ch 216, § 1.






Chapter 02 - Obligations Of Employer And Employee

§ 60-2-1 Indemnification of employee by employer--Exceptions.

60-2-1. Indemnification of employee by employer--Exceptions. An employer shall indemnify an employee, except as provided in § 60-2-2 for all that the employee necessarily expends or loses in direct consequence of the discharge of the employee's duties, or of the employee's obedience to the direction of the employer, even though unlawful, unless the employee at the time of obeying such directions believed such directions to be unlawful.

Source: CivC 1877, § 1129; CL 1887, § 3752; RCivC 1903, § 1448; RC 1919, § 1072; SDC 1939, § 17.0201; SL 2008, ch 276, § 6.



§ 60-2-2 Losses for which employer not required to indemnify employee.

60-2-2. Losses for which employer not required to indemnify employee. An employer, except as otherwise specially provided, is not bound to indemnify an employee for losses suffered by the employee in consequence of the ordinary risks of the business in which employed, nor in consequence of the negligence of another person employed by the same employer in the same general business, unless the employer has neglected to use ordinary care in the selection of the culpable employee.

Source: CivC 1877, § 1130; CL 1887, § 3753; RCivC 1903, § 1449; RC 1919, § 1073; SDC 1939, § 17.0202; SL 2008, ch 276, § 7.



§ 60-2-3 Employer to indemnify for his own negligence.

60-2-3. Employer to indemnify for his own negligence. An employer shall in all cases indemnify an employee for losses caused by the employer's want of ordinary care.

Source: CivC 1877, § 1131; CL 1887, § 3754; RCivC 1903, § 1450; RC 1919, § 1074; SDC 1939, § 17.0203; SL 2008, ch 276, § 8.



§ 60-2-4 Service with ordinary care and diligence.

60-2-4. Service with ordinary care and diligence. Any person who agrees to serve another for a good consideration shall perform the service with ordinary care and diligence so long as employed.

Source: CivC 1877, § 1135; CL 1887, § 3758; RCivC 1903, § 1454; RC 1919, § 1078; SDC 1939, § 17.0303; SL 2008, ch 276, § 9.



§ 60-2-5 Duties of employee for his own benefit.

60-2-5. Duties of employee for his own benefit. Any person at the person's own request to do that which is more for the person's advantage than for an employer shall use great care and diligence to protect the interest of the employer.

Source: CivC 1877, § 1136; CL 1887, § 3759; RCivC 1903, § 1455; RC 1919, § 1079; SDC 1939, § 17.0304; SL 2008, ch 276, § 10.



§ 60-2-6 Contract for service limited to two years.

60-2-6. Contract for service limited to two years. No contract to render personal service may be enforced against the employee beyond the term of two years from the commencement of service under the contract, but if the employee voluntarily continues services under the contract beyond that time, the contract may be referred to as affording a presumptive measure of the consideration.

Source: CivC 1877, § 1137; CL 1887, § 3760; RCivC 1903, § 1456; RC 1919, § 1080; SDC 1939, § 17.0104; SL 2008, ch 276, § 11.



§ 60-2-7 Obedience to employer required--Exceptions.

60-2-7. Obedience to employer required--Exceptions. An employee shall substantially comply with all the directions of the employer concerning the service on which the employee is engaged, even though contrary to the provisions of law on the subject of employer and employee, unless obedience is impossible, or unlawful, or would impose new and unreasonable burdens upon the employee, or in case of an emergency, which according to the best information which the employee can with reasonable diligence obtain, the employer did not contemplate, and in which the employer cannot with reasonable diligence be consulted, and in which noncompliance is judged by the employee, in good faith, and in the exercise of reasonable discretion, to be absolutely necessary for the protection of the employer's interests. In all such cases, the employee shall conform as nearly to the directions of the employer as may be reasonably practicable and most for the interest of the employer.

Source: CivC 1877, § 1138; CL 1887, § 3761; RCivC 1903, § 1457; RC 1919, § 1081; SDC 1939, § 17.0305; SL 2008, ch 276, § 12.



§ 60-2-8 Duty of employee to conform to usage--Exception.

60-2-8. Duty of employee to conform to usage--Exception. An employee shall perform a service in conformity to the usage of the place of performance unless otherwise directed by the employer, or unless it is impracticable, or manifestly injurious to the employer to do so.

Source: CivC 1877, § 1139; CL 1887, § 3762; RCivC 1903, § 1458; RC 1919, § 1082; SDC 1939, § 17.0306; SL 2008, ch 276, § 13.



§ 60-2-9 Degree of skill required of employee.

60-2-9. Degree of skill required of employee. An employee shall use reasonable skill unless the employer has notice of the employee's want of skill before employing the employee. The employee shall always use all skill that the employee possesses, as far as required, for the service specified.

Source: CivC 1877, §§ 1140, 1141; CL 1887, §§ 3763, 3764; RCivC 1903, §§ 1459, 1460; RC 1919, §§ 1083, 1084; SDC 1939, § 17.0307; SL 2008, ch 276, § 14.



§ 60-2-10 Products of employment belong to employer--Exception.

60-2-10. Products of employment belong to employer--Exception. Anything that an employee acquires by virtue of employment, lawfully or unlawfully, during or after the term of employment belongs to the employer, excepting any compensation due the employee.

Source: CivC 1877, § 1142; CL 1887, § 3765; RCivC 1903, § 1461; RC 1919, § 1085; SDC 1939, § 17.0308; SL 2008, ch 276, § 15.



§ 60-2-11 Duty of employee to account.

60-2-11. Duty of employee to account. An employee shall, on demand, render to the employer just accounts of all the employee's transactions in the course of the employee's service as often as may be reasonable, and shall, without demand, give prompt notice to the employer of everything which the employee receives on account.

Source: CivC 1877, § 1143; CL 1887, § 3766; RCivC 1903, § 1462; RC 1919, § 1086; SDC 1939, § 17.0309; SL 2008, ch 276, § 16.



§ 60-2-12 Employee not bound to deliver without demand.

60-2-12. Employee not bound to deliver without demand. An employee who receives anything on account of an employer in any capacity other than that of a mere employee, is not bound to deliver it to the employer until demanded, and is not at liberty to send it to the employer from a distance without demand, in any mode involving greater risk than its retention by the employee.

Source: CivC 1877, § 1144; CL 1887, § 3767; RCivC 1903, § 1463; RC 1919, § 1087; SDC 1939, § 17.0310; SL 2008, ch 276, § 17.



§ 60-2-13 Preference to employer's business.

60-2-13. Preference to employer's business. An employee who has any business to transact on the employee's own account, similar to that entrusted to the employee by the employer, shall always give the employer the preference.

Source: CivC 1877, § 1145; CL 1887, § 3768; RCivC 1903, § 1464; RC 1919, § 1088; SDC 1939, § 17.0311; SL 2008, ch 276, § 18.



§ 60-2-14 Preference between employers according to urgency.

60-2-14. Preference between employers according to urgency. If an employee is entrusted with similar affairs by different employers, the employee shall give the different employers preference according to their relative urgency, or other things being equal, according to the order in which the different employers were committed to the employee.

Source: CivC 1877, § 1145; CL 1887, § 3768; RCivC 1903, § 1464; RC 1919, § 1088; SDC 1939, § 17.0311; SL 2008, ch 276, § 19.



§ 60-2-15 Responsibility of employee for substitute.

60-2-15. Responsibility of employee for substitute. An employee who is expressly authorized to employ a substitute is liable to the employee's principal only for want of ordinary care in the employee's selection. The substitute is directly responsible to the principal.

Source: CivC 1877, § 1146; CL 1887, § 3769; RCivC 1903, § 1465; RC 1919, § 1089; SDC 1939, § 17.0312; SL 2008, ch 276, § 20.



§ 60-2-16 Responsibility to employer for misconduct.

60-2-16. Responsibility to employer for misconduct. An employee who is guilty of willful and wanton misconduct is liable to the employer for the damage thereby caused to the employer. The employer is liable to the employee if the service is not gratuitous, for the value of the service only as is properly rendered.

Source: CivC 1877, § 1147; CL 1887, § 3770; RCivC 1903, § 1466; RC 1919, § 1090; SDC 1939, § 17.0313; SL 2008, ch 276, § 21.



§ 60-2-17 Duty of surviving employee.

60-2-17. Duty of surviving employee. If service is rendered by two or more persons jointly, and one of them dies, the survivor shall act alone if the service to be rendered is such that the survivor can rightfully perform without the aid of the deceased person, but not otherwise.

Source: CivC 1877, § 1148; CL 1887, § 3771; RCivC 1903, § 1467; RC 1919, § 1091; SDC 1939, § 17.0314; SL 2008, ch 276, § 22.



§ 60-2-18 Day's labor defined.

60-2-18. Day's labor defined. A day's labor for employees is to the extent as is usual in the business in which they serve not exceeding ten hours in the day unless the employer and employee expressly agree to the contrary.

Source: CivC 1877, § 1161; CL 1887, § 3784; RCivC 1903, § 1480; RC 1919, § 1104; SDC 1939, § 17.0505; SL 1984, ch 332.



§ 60-2-19 Duty of employee to deliver things received.

60-2-19. Duty of employee to deliver things received. An employee shall deliver to the employer as soon as with reasonable diligence the employee can find the employer, anything that the employee receives for the employer's account, without demand. However, the employee is not bound, without orders from the employer, to send anything to the employer through another person.

Source: CivC 1877, § 1162; CL 1887, § 3785; RCivC 1903, § 1481; RC 1919, § 1105; SDC 1939, § 17.0506; SL 2008, ch 276, § 23.



§ 60-2-20 Use of genetic information in employment practices prohibited--Exceptions--Action for damages.

60-2-20. Use of genetic information in employment practices prohibited--Exceptions--Action for damages. It is an unlawful employment practice for an employer to seek to obtain, to obtain, or to use genetic information, as defined in § 60-2-21, of an employee or a prospective employee to distinguish between or discriminate against employees or prospective employees or restrict any right or benefit otherwise due or available to an employee or a prospective employee. However, it is not an unlawful employment practice for an employer to seek to obtain, to obtain, or to use genetic information if:

(1) The employer is a law enforcement agency conducting a criminal investigation; or

(2) The employer relies on the test results from genetic information obtained by law enforcement through a criminal investigation, the employer legally acquires the test results, the employer keeps the test results confidential except as otherwise required by law, and the employer uses the test results for the limited purpose of taking disciplinary action against the employee based only on the alleged misconduct.

Any employee or prospective employee claiming to be aggrieved by this unlawful employment practice may bring a civil suit for damages in circuit court. The court may award reasonable attorney fees and costs in addition to any judgment awarded to the employee or prospective employee.

Source: SL 2001, ch 290, § 1.



§ 60-2-21 "Genetic information" defined.

60-2-21. "Genetic information" defined. For the purposes of § 60-2-20, genetic information is information about genes, gene products, and inherited characteristics that may derive from the individual or a family member. This includes information regarding carrier status and information derived from laboratory tests that identify mutations in specific genes or chromosomes, physical medical examinations, family histories, and direct analysis of genes or chromosomes.

Source: SL 2001, ch 290, § 2.






Chapter 03 - Gratuitous Employees

§ 60-3-1 Diligence and care required.

60-3-1. Diligence and care required. Any person who undertakes to do a service for another without consideration is not bound to perform the service unless it is entrusted to the person at the person's own request in which case the person shall perform fully. If the person commences performance, the person shall use slight diligence and care at least. In other cases, a gratuitous employee may relinquish the employment at any time.

Source: CivC 1877, §§ 1132, 1133; CL 1887, §§ 3755, 3756; RCivC 1903, §§ 1451, 1452; RC 1919, §§ 1075, 1076; SDC 1939, § 17.0301; SL 2008, ch 276, § 24.



§ 60-3-2 Duty of employee under power of attorney.

60-3-2. Duty of employee under power of attorney. A gratuitous employee who accepts a written power of attorney shall act under it so long as it remains in force, or until the employee gives notice to the employer that the employee will no longer do so.

Source: CivC 1877, § 1134; CL 1887, § 3757; RCivC 1903, § 1453; RC 1919, § 1077; SDC 1939, § 17.0302; SL 2008, ch 276, § 25.






Chapter 04 - Termination Of Employment

§ 60-4-1 Death or incapacity of employer.

60-4-1. Death or incapacity of employer. An employment in which the power of the employee is not coupled with an interest in its subject is terminated by notice to the employee of:

(1) Death of the employer; or

(2) Legal incapacity of the employer to contract.
Source: CivC 1877, § 1150; CL 1887, § 3773; RCivC 1903, § 1469; RC 1919, § 1093; SDC 1939, § 17.0402; SL 2008, ch 276, § 26.



§ 60-4-2 Expiration of appointed term--Extinction of subject--Death or incapacity of employee.

60-4-2. Expiration of appointed term--Extinction of subject--Death or incapacity of employee. An employment is terminated:

(1) By expiration of its appointed term;

(2) By extinction of its subject;

(3) By death of the employee; or

(4) By legal incapacity of the employee to act as an employee.
Source: CivC 1877, § 1150; CL 1887, § 3773; RCivC 1903, § 1469; RC 1919, § 1093; SDC 1939, § 17.0402; SL 2008, ch 276, § 27.



§ 60-4-3 Employee must continue in certain cases.

60-4-3. Employee must continue in certain cases. An employee, unless the term of the employee's service has expired, or unless the employee has a right to discontinue it at any time without notice, shall continue service after notice of the death or incapacity of the employer so far as is necessary to protect from serious injury the interests of the employer's successor in interest, until a reasonable time after notice of the facts has been communicated to the successor. The successor shall compensate the employee for the service according to the terms of the contract of employment.

Source: CivC 1877, § 1151; CL 1887, § 3774; RCivC 1903, § 1470; RC 1919, § 1094; SDC 1939, § 17.0403; SL 2008, ch 276, § 28.



§ 60-4-4 Termination at will.

60-4-4. Termination at will. An employment having no specified term may be terminated at the will of either party on notice to the other, unless otherwise provided by statute.

Source: CivC 1877, § 1152; CL 1887, § 3775; RCivC 1903, § 1471; RC 1919, § 1095; SDC 1939, § 17.0401.



§ 60-4-5 Neglect or breach of duty--Incapacity to perform.

60-4-5. Neglect or breach of duty--Incapacity to perform. An employment even for a specified term may be terminated at any time by the employer for habitual neglect of duty, continued incapacity to perform, or any willful breach of duty by the employee in the course of employment.

Source: CivC 1877, § 1153; CL 1887, § 3776; RCivC 1903, § 1472; RC 1919, § 1096; SDC 1939, § 17.0404; SL 2008, ch 276, § 29.



§ 60-4-6 Breach of obligation of employer.

60-4-6. Breach of obligation of employer. An employment even for a specified term may be terminated by the employee at any time for any willful or permanent breach of the obligations of the employer to the employee as such.

Source: CivC 1877, § 1154; CL 1887, § 3777; RCivC 1903, § 1473; RC 1919, § 1097; SDC 1939, § 17.0404.



§ 60-4-7 , 60-4-8. Repealed.

60-4-7, 60-4-8. Repealed by SL 1971, ch 274, § 16.



§ 60-4-9 Discharge of employee--Misconduct or immorality.

60-4-9. Discharge of employee--Misconduct or immorality. An employer may discharge any employee, whether engaged for a fixed term or not, if the employee is guilty of misconduct in the course of service or of gross immorality, though unconnected with the misconduct.

Source: CivC 1877, § 1163, subdiv 1; CL 1887, § 3786; subdiv 1; RCivC 1903, § 1482, subdiv 1; RC 1919, § 1106 (1); SDC 1939, § 17.0507 (1); SL 2008, ch 276, § 30.



§ 60-4-10 Discharge of employee--Concealment of misconduct.

60-4-10. Discharge of employee--Concealment of misconduct. An employer may discharge any employee, whether engaged for a fixed term or not, if, being employed about the person of the employer or in a confidential position, the employer discovers that the employee has been guilty of misconduct before or after the commencement of service of such a nature that, if the employer had known or contemplated it, the employer would not have employed the employee.

Source: CivC 1877, § 1163, subdiv 2; CL 1887, § 3786, subdiv 2; RCivC 1903, § 1482, subdiv 2; RC 1919, § 1106 (2); SDC 1939, § 17.0507 (2); SL 2008, ch 276, § 31.



§ 60-4-11 Discrimination against employee off-duty use of tobacco.

60-4-11. Discrimination against employee off-duty use of tobacco. It is a discriminatory or unfair employment practice for an employer to terminate the employment of an employee due to that employee's engaging in any use of tobacco products off the premises of the employer during nonworking hours unless such a restriction:

(1) Relates to a bona fide occupational requirement and is reasonably and rationally related to the employment activities and responsibilities of a particular employee or a particular group of employees, rather than to all employees of the employer; or

(2) Is necessary to avoid a conflict of interest with any responsibilities to the employer or the appearance of such a conflict of interest.

Notwithstanding any other provisions of this chapter, the sole remedy for any person claiming to be aggrieved by a discriminatory or unfair employment practice as defined in this section shall be as follows: the person may bring a civil suit for damages in circuit court and may sue for all wages and benefits which have been due up to and including the date of the judgment had the discriminatory or unfair employment practice not occurred. However, nothing in this section may be construed to relieve such person from the obligation to mitigate damages. It is not a discriminatory or unfair employment practice pursuant to this section for an employer to offer, impose or have in effect a health or life insurance policy that makes distinctions between employees for the type of coverage or the cost of coverage based upon the employees' use of tobacco products. The provisions of this section shall not apply to full-time firefighters.

Source: SL 1991, ch 410.



§ 60-4-12 Presumption of good faith disclosure of employment information to prospective employers.

60-4-12. Presumption of good faith disclosure of employment information to prospective employers. Any employer or agent of the employer, who in writing, discloses information about the job performance of an employee or former employee to a prospective employer of that person at the written request of the prospective employer or the employee or former employee is presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, may not be held liable for the disclosure or its consequences. Any written response to the written request shall be made available to the employee or the former employee upon written request. For purposes of this section, the presumption of good faith is rebutted upon a showing that the employer or agent of the employer:

(1) Recklessly, knowingly, or with a malicious purpose, disclosed false or deliberately misleading information; or

(2) Disclosed information subject to a nondisclosure agreement or information that is confidential under any federal or state law.
Source: SL 1996, ch 301.






Chapter 05 - Administration Of Labor Laws

§ 60-5-1 , 60-5-2. Repealed.

60-5-1, 60-5-2. Repealed by SL 1971, ch 275, § 11.



§ 60-5-4 Department created--Functions and responsibility.

60-5-4. Department created--Functions and responsibility. There is hereby created a department of state government which shall be known as the state Department of Labor and Regulation and which shall exercise all powers and perform all functions, duties and services relating to the field of labor and management relations as may be assigned by the Legislature. This department is charged with the responsibility of assisting employers and employees in meeting their respective obligations, and benefiting from their respective rights under the laws and in the areas so assigned to the department, all in the interest of the public welfare.

Source: SL 1971, ch 275, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-5-4.1 Repealed.

60-5-4.1. Repealed by SL 2008, ch 276, § 32.



§ 60-5-5 to 60-5-8. Repealed.

60-5-5 to 60-5-8. Repealed by SL 1976, ch 20, § 14.



§ 60-5-10 Appointment of employees.

60-5-10. Appointment of employees. The secretary of labor and regulation shall appoint such other employees, including attorneys as may be necessary for the administration of the functions, duties and responsibilities as hereinafter provided.

Source: SL 1971, ch 275, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-5-11 Department enforcement of labor laws.

60-5-11. Department enforcement of labor laws. The Department of Labor and Regulation shall enforce all labor laws as found in chapters 60-1 to 60-5, chapters 60-8 to 60-13, and §§ 3-18-4 to 3-18-6.

Source: SL 1971, ch 275, § 5; SL 2008, ch 276, § 33; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-5-12 Repealed.

60-5-12. Repealed by SL 2008, ch 276, § 34.



§ 60-5-14 Enforcement of laws relating to minors--Separate division in department.

60-5-14. Enforcement of laws relating to minors--Separate division in department. The Department of Labor and Regulation shall enforce all the laws of this state pertaining to the employment of minors. The department may establish within the department a separate division or other organizational unit to administer and enforce all such laws.

Source: SL 1971, ch 275, § 8; SL 2008, ch 276, § 35; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-5-15 Investigation and prosecution of violations of labor laws--Duty of state's attorneys.

60-5-15. Investigation and prosecution of violations of labor laws--Duty of state's attorneys. The Department of Labor and Regulation shall cause to be investigated all violations or suspected violations of labor laws. The various state's attorneys of the several counties are hereby charged with the responsibility for investigation and prosecution of violations and suspected violations of the labor laws. If any state's attorney shall fail to investigate any violation or shall fail to prosecute a known violation of the labor laws of South Dakota, the Department of Labor and Regulation shall conduct such investigation or prosecution.

Source: SL 1971, ch 275, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-5-16 Repealed.

60-5-16. Repealed by SL 1993, ch 375, § 8.



§ 60-5-18 Fees established by rule.

60-5-18. Fees established by rule. The department may, by rules promulgated pursuant to chapter 1-26, establish and collect reasonable fees and charges, except fees prohibited by § 60-6-24, for the following:

(1) Fees, not to exceed one thousand dollars, for certification or renewal of certification of case management plans for workers' compensation claims;

(2) Fees, not to exceed twenty-five dollars, for searches of the files and records of the department;

(3) Fees for producing transcripts and copying any papers contained in the files and records of the department, at cost plus mailing;

(4) Fees paid for seminars, conferences, or workshops conducted by the department; and

(5) Fees paid for computer software and publications produced by the department.

All fees paid to the department pursuant to subdivisions (1), (2), (3), and (5) of this section shall be deposited with the state treasurer each calendar month by the tenth day of next month and shall be credited to the Department of Labor and Regulation special revenue fund. The money in the fund is continuously appropriated to the department for the purpose of paying the expense of administering and enforcing the provisions of Titles 60, 61, and 62. All fees collected pursuant to subdivision (4) of this section shall be deposited in the Department of Labor and Regulation's local bank account as authorized by § 4-4-3.

Source: SL 1994, ch 390; SL 2000, ch 254, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.






Chapter 06 - State Employment Service

§ 60-6-1 Free employment service--Acceptance of federal provisions.

60-6-1. Free employment service--Acceptance of federal provisions. The Department of Labor and Regulation shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this chapter and for the purpose of performing such duties as are provided by 29 U.S.C. paragraph 49 c, as amended through July 1, 1999. These provisions of federal law are hereby accepted by this state. The Department of Labor and Regulation is designated as the agency of this state that is to cooperate with the federal government pursuant to this federal law.

Source: SL 1936 (SS), ch 3, § 12; SDC 1939, § 17.0813; SL 1939, ch 87, § 3; SL 1988, ch 410; SL 2008, ch 276, § 36; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-6-2 , 60-6-2.1. Repealed.

60-6-2, 60-6-2.1. Repealed by SL 2008, ch 276, §§ 37, 38.



§ 60-6-3 Department and secretary defined.

60-6-3. Department and secretary defined. The term, department, as used in this chapter, means the Department of Labor and Regulation. The term, secretary, as used in this chapter, means the secretary of the Department of Labor and Regulation.

Source: SDC 1939, § 17.0701; SL 2008, ch 276, § 39; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-6-4 Cooperation with offices and agencies of the United States.

60-6-4. Cooperation with offices and agencies of the United States. The secretary shall cooperate with any official or agency of the United States having powers or duties under the federal law referred to in § 60-6-1 and to do and perform all things necessary to secure to this state the benefits of that federal law in the promotion and maintenance of a system of public employment offices.

Source: SL 1936 (SS), ch 3, § 12; SDC 1939, § 17.0813; SL 1939, ch 87, § 3; SL 2008, ch 276, § 40.



§ 60-6-5 , 60-6-6. Repealed.

60-6-5, 60-6-6. Repealed by SL 2008, ch 276, §§ 41, 42.



§ 60-6-7 Federal funds paid into special employment service account-- Expenditure by secretary.

60-6-7. Federal funds paid into special employment service account-- Expenditure by secretary. Any money received by this state under the federal law referred to in § 60-6-1 shall be paid into the special employment service account in the employment security administration fund. Such money is available to the secretary to be expended as provided by this chapter and the federal law.

Source: SL 1936 (SS), ch 3, § 12; SDC 1939, § 17.0813; SL 1939, ch 87, § 3; SL 2008, ch 276, § 43.



§ 60-6-8 Acceptance of funds, services, or quarters as contribution to employment service account.

60-6-8. Acceptance of funds, services, or quarters as contribution to employment service account. For the purpose of establishing and maintaining free public employment offices, the secretary may enter into agreements with the railroad retirement board, or any other agency of the United States charged with the administration of an unemployment compensation law, or with any political subdivision of this state, or with any private, nonprofit organization, and as a part of any such agreement the secretary may accept moneys, services, or quarters as a contribution to the employment service account.

Source: SL 1936 (SS), ch 3, § 12; SDC 1939, § 17.0813; SL 1939, ch 87, § 3; SL 2008, ch 276, § 44.



§ 60-6-9 to 60-6-13. Repealed.

60-6-9 to 60-6-13. Repealed by SL 2008, ch 276, §§ 45 to 49.



§ 60-6-14 Employees--Appointment--Location.

60-6-14. Employees--Appointment--Location. The secretary may appoint employees to carry out the provisions of this chapter. The employees may be located at points in the state which will best serve to carry out the provisions and intent of this chapter.

Source: SL 1920 (SS), ch 54, § 1; SDC 1939, § 17.0701; SL 2008, ch 276, § 50.



§ 60-6-15 to 60-6-17. Repealed.

60-6-15 to 60-6-17. Repealed by SL 2008, ch 276, §§ 51 to 53.



§ 60-6-18 Aid to employees in enforcement of claims--Duties of secretary.

60-6-18. Aid to employees in enforcement of claims--Duties of secretary. The secretary shall render all aid and assistance necessary for the enforcement of any claim by an employee against an employer which the secretary finds reasonable and just, and for the protection of the employee from frauds, extortions, exploitations, or other improper practices on the part of persons, public or private. The secretary shall investigate such claims for the purpose of presenting the facts to the proper authorities and of inducing action thereon by the various agencies of the state possessing the requisite jurisdiction.

Source: SL 1920 (SS), ch 54, § 4; SDC 1939, § 17.0705; SL 2008, ch 276, § 54.



§ 60-6-19 to 60-6-21. Repealed.

60-6-19 to 60-6-21. Repealed by SL 2014, ch 246, § 1 to 3.



§ 60-6-22 Solicitation of business for public employment offices.

60-6-22. Solicitation of business for public employment offices. The secretary may solicit business for the public employment offices established under this chapter by advertising in newspapers and in any other way the secretary deems expedient and take other steps that the secretary deems necessary to ensure the success and efficiency of such offices. No expenditure under these provisions may exceed five percent of the total expenditure for the purpose of this chapter.

Source: SL 1920 (SS), ch 54, § 6; SDC 1939, § 17.0707; SL 2008, ch 276, § 55.



§ 60-6-23 Bulletin as to state of labor market--Publication by department.

60-6-23. Bulletin as to state of labor market--Publication by department. The department shall publish a bulletin in which shall be made public all possible information with regard to the state of the labor market, including reports of the businesses of the various public employment offices.

Source: SL 1920 (SS), ch 54, § 9; SDC 1939, § 17.0708.



§ 60-6-24 Fees for services not permitted--Violation as misdemeanor--Disqualification from office.

60-6-24. Fees for services not permitted--Violation as misdemeanor--Disqualification from office. No fees direct or indirect may be charged or received from any person seeking the benefits of this chapter. Any person that violates the provisions of this section commits a Class 2 misdemeanor and is thereafter disqualified from holding any office or position in the department.

Source: SL 1920 (SS), ch 54, §§ 7, 8; SDC 1939, §§ 17.0709, 17.9902; SL 1978, ch 359, § 2; SL 2008, ch 276, § 56.






Chapter 06A - Private Employment Agencies [Repealed]

CHAPTER 60-6A

PRIVATE EMPLOYMENT AGENCIES [REPEALED]

[Repealed by SL 1981, ch 367, §§ 1 to 4]



Chapter 06B - Services For Displaced Homemakers [Repealed]

§ 60-6B-1 to 60-6B-10. Repealed.

60-6B-1 to 60-6B-10. Repealed by SL 2008, ch 276, §§ 57 to 66.






Chapter 07 - Committee On Employment Of The Handicapped [Repealed And Transferred]

§ 60-7-1 Transferred.

60-7-1. Transferred to § 28-9-47 by SL 2008, ch 276, § 67.



§ 60-7-1.1 Repealed.

60-7-1.1. Repealed by SL 1977, ch 226, § 26.



§ 60-7-2 Transferred.

60-7-2. Transferred to § 28-9-48 by SL 2008, ch 276, § 67.



§ 60-7-3 to 60-7-6. Repealed.

60-7-3 to 60-7-6. Repealed by SL 1997, ch 297, §§ 3 to 6.



§ 60-7-7 Transferred.

60-7-7. Transferred to § 28-9-49 by SL 2008, ch 276, § 67.






Chapter 08 - Interference With Employment

§ 60-8-1 Intimidation of employees--Misdemeanor.

60-8-1. Intimidation of employees--Misdemeanor. Any person who by any use of force, threats, or intimidation, prevents or endeavors to prevent any hired foreman, journeyman, workman, laborer, servant, or other person employed by another person from continuing or performing work or from accepting any new work or employment, or induces the hired person to relinquish work or employment, or to return any work the person has in hand before it is finished, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 733; CL 1887, § 6924; RPenC 1903, § 757; RC 1919, § 4373; SDC 1939, § 13.1824; SL 1978, ch 359, § 2; SL 2008, ch 276, § 68.



§ 60-8-2 Intimidation of employers--Misdemeanor.

60-8-2. Intimidation of employers--Misdemeanor. Any person who by any use of force, threats, or intimidation prevents or endeavors to prevent another person from employing any person, or compels another person to employ any person, or forces or induces another to alter the mode of carrying on business, or to limit or increase the number of hired foremen, journeymen, workmen, laborers, servants, or other persons employed by the person, or their rate of wages or time of service, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 734; CL 1887, § 6925; RPenC 1903, § 758; RC 1919, § 4374; SDC 1939, § 13.1825; SL 1978, ch 359, § 2; SL 2008, ch 276, § 69.



§ 60-8-3 Denial of right to work because of membership or nonmembership in union--Misdemeanor.

60-8-3. Denial of right to work because of membership or nonmembership in union--Misdemeanor. No person may be deprived of life, liberty, or property without due process of law. The right of any person to work may not be denied or abridged on account of membership or nonmembership in any labor union or labor organization. Violation of this section is a Class 2 misdemeanor.

Source: SL 1947, ch 92, §§ 1, 5; SL 1955, ch 65, § 1; SDC Supp 1960, §§ 17.1101 (1), 17.9914; SDCL § 60-8-7; SL 1978, ch 359, § 2; SL 2008, ch 276, § 70.



§ 60-8-4 Agreement denying free exercise of right to work as misdemeanor.

60-8-4. Agreement denying free exercise of right to work as misdemeanor. Any agreement relating to employment, whether in writing or oral, which by its stated terms, or by implication, interpretation, or effect thereof, directly or indirectly denies, abridges, interferes with, or in any manner curtails the free exercise of the right to work by any citizen of the state of South Dakota, is a Class 2 misdemeanor.

Source: SL 1947, ch 92, §§ 2, 5; SL 1955, ch 65, § 1; SDC Supp 1960, §§ 17.1101 (2), 17.9914; SDCL, § 60-8-7; SL 1978, ch 359, § 2.



§ 60-8-5 Coercion to enter into agreement denying free exercise of right to work as misdemeanor.

60-8-5. Coercion to enter into agreement denying free exercise of right to work as misdemeanor. Any request, demand or threat made by any person to any employer or employee, to persuade or coerce such employer or employee to enter into an agreement violative of the provisions contained in §§ 60-8-3 and 60-8-4 and article VI, § 2 of the state Constitution, is a Class 2 misdemeanor.

Source: SL 1947, ch 92, §§ 3, 5; SL 1955, ch 65, § 1; SDC Supp 1960, §§ 17.1101 (3), 17.9914; SDCL, § 60-8-7; SL 1978, ch 359, § 2.



§ 60-8-6 Coercion of employee to join labor organization--Misdemeanor.

60-8-6. Coercion of employee to join labor organization--Misdemeanor. Any solicitation or request to join a labor organization made by any person to any employee, accompanied by threats of injury to the employee or members of the employee's family, or damage to property, or loss or impairment of present or future employment of the employee, is a Class 2 misdemeanor.

Source: SL 1947, ch 92, §§ 4, 5; SL 1955, ch 65, § 1; SDC Supp 1960, §§ 17.1101 (4), 17.9914; SDCL § 60-8-7; SL 1978, ch 359, § 2; SL 2008, ch 276, § 71.



§ 60-8-7 Repealed.

60-8-7. Repealed by SL 1978, ch 359, § 3.



§ 60-8-8 Violation of right to work law--Investigations by state's attorney--Prosecutions.

60-8-8. Violation of right to work law--Investigations by state's attorney--Prosecutions. The state's attorney of each county shall prosecute any person violating any of the provisions of §§ 60-8-3 to 60-8-6, inclusive, in that county. The state's attorney shall enforce these sections. If the state's attorney has any information or knowledge or has any reason to believe that any of the provisions of these sections are being violated in the county, the state's attorney shall investigate and use every legitimate means to secure the necessary and proper evidence of the violation. Immediately upon securing the evidence, the state's attorney shall file a complaint or preliminary information against any person against whom the state's attorney has any evidence of any such violation. The state's attorney shall have the person arrested and shall vigorously prosecute such charges to final judgment.

Source: SL 1955, ch 65, § 1; SDC Supp 1960, § 17.9914; SL 2008, ch 276, § 72.






Chapter 09 - Labor Unions

§ 60-9-1 Labor organization--Actions by and against--Funds subject to execution--Service of process.

60-9-1. Labor organization--Actions by and against--Funds subject to execution--Service of process. Any labor union, organization or association, whether or not it be incorporated, may sue or be sued in its organization or association name, as an entity and in behalf of the employees whom it represents, and all the funds and assets of such labor union, association or organization shall be subject to judgment, execution and other process. The service of summons, subpoena or other legal process upon an officer or agent of such labor union, association or organization shall constitute sufficient service upon such union, association or organization.

Source: SL 1947, ch 94, § 1; SDC Supp 1960, § 17.1102.



§ 60-9-2 Enforcement of money judgment against labor organization.

60-9-2. Enforcement of money judgment against labor organization. Any money judgment against a labor union, association or organization shall be enforced only against the union, association or organization as an entity, and against its assets, property and funds and may not be enforced against the property of any member thereof.

Source: SL 1947, ch 94, § 1; SDC Supp 1960, § 17.1102; SL 2008, ch 276, § 73.



§ 60-9-3 Rights and liabilities of individual members--Actions by and against, joint or several.

60-9-3. Rights and liabilities of individual members--Actions by and against, joint or several. Nothing in § 60-9-1 or 60-9-2 shall be deemed to abrogate or restrict the right or liability of the individual members of a labor union, organization or association to sue or be sued jointly or severally in their own names or name in matters based upon or arising out of their individual acts or relationships.

Source: SL 1947, ch 94, § 1; SDC Supp 1960, § 17.1102.



§ 60-9-4 Collective bargaining agreement--Enforcement--Remedies for breach.

60-9-4. Collective bargaining agreement--Enforcement--Remedies for breach. Any collective bargaining agreement between an employer or employers and a labor union, association or organization, shall be enforceable at law or equity; and a breach of such collective bargaining agreement by any party thereto, shall be subject to the same remedies including injunctive relief, as are available in the case of other contracts in the courts of this state.

Source: SL 1947, ch 94, § 2; SDC Supp 1960, § 17.1103.



§ 60-9-5 Injunctive relief in labor dispute--Cost bond only bond required.

60-9-5. Injunctive relief in labor dispute--Cost bond only bond required. In any action involving a labor dispute or involving a collective bargaining agreement between an employer and his employees and injunctive relief is sought, the only bond required shall be one sufficient to pay the necessary court costs in the case.

Source: SL 1947, ch 94, § 3; SDC Supp 1960, § 17.1104.



§ 60-9-6 Statement of income and expenditures by union--Filing with secretary of state--Violation as misdemeanor.

60-9-6. Statement of income and expenditures by union--Filing with secretary of state--Violation as misdemeanor. Upon order of the Department of Labor and Regulation any labor union operating or carrying on its activities in the state of South Dakota shall file with the secretary of state, within thirty days from receipt of notice of such order a verified statement of the specific items of income and specific expenditures for the twelve-month period next preceding the filing of such statement showing separately the amount of money collected during said period as dues, fees, assessments or fines, together with all moneys collected from any other source and the amount of money in the treasury of such union, branch or local, on the date of such statement, the salary paid to each officer of such union, branch or local, the total of such expenditures for the preceding year and specifically the purpose for which such expenditures were made. Such statement shall be filed on forms supplied by the said department. Violation of this section is a Class 2 misdemeanor.

Source: SL 1943, ch 86, §§ 1, 6; SDC Supp 1960, §§ 17.1105, 17.9915; SDCL § 60-9-9; SL 1969, ch 87; SL 1978, ch 359, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-9-7 Agricultural premises--Entry for union purposes restricted--Violation as misdemeanor.

60-9-7. Agricultural premises--Entry for union purposes restricted--Violation as misdemeanor. No officer, agent, or employee of any labor union may enter, without the consent of the owner or operator, in or upon any ranch, farm, feed yard, shearing plant, or other agricultural premise, for the purpose of collecting dues, fines or assessments, or to solicit membership in any union, order or promote any strike, or in any other way interfere with the activities of any person employed on such premises. Violation of this section is a Class 2 misdemeanor.

Source: SL 1943, ch 86, §§ 2, 6; SDC Supp 1960, §§ 17.1106, 17.9915; SDCL § 60-9-9; SL 1978, ch 359, § 2; SL 2008, ch 276, § 74.



§ 60-9-8 Compensation for services to agricultural employer for labor union connection prohibited--Misdemeanor.

60-9-8. Compensation for services to agricultural employer for labor union connection prohibited--Misdemeanor. No person may solicit or accept any money, or other thing of value, for services rendered, claimed to have been rendered, or promised, to any employer of the class mentioned in § 60-9-7, by reason of the labor union connection or association of the person. Violation of this section is a Class 2 misdemeanor.

Source: SL 1943, ch 86, §§ 5, 6; SDC Supp 1960, §§ 17.1109, 17.9915; SDCL § 60-9-9; SL 1978, ch 359, § 2; SL 2008, ch 276, § 75.



§ 60-9-9 Repealed.

60-9-9. Repealed by SL 1978, ch 359, § 3.






Chapter 09A - Collective Bargaining

§ 60-9A-1 Definition of terms.

60-9A-1. Definition of terms. Terms used in this chapter mean:

(1) "Collective bargaining unit," an organization selected by secret ballot by a majority vote of the employees of a unit appropriate for such purpose;

(2) "Department," the Department of Labor and Regulation or any of its officers or employees authorized to act for it;

(3) "Employee," any person, other than an independent contractor, domestic servants employed in and about private homes and farm and ranch labor, working for another for hire in the State of South Dakota in a nonexecutive or nonsupervisory capacity, and shall include any individual whose work has ceased solely as a consequence of or in connection with any current labor dispute or because of any unfair labor practice on the part of an employer;

(4) "Employer," a person who engages the services of an employee and shall include any person acting on behalf of an employer within the scope of his authority, but shall not include the United States or any labor organization, except when acting as an employer in fact; or the government of the State of South Dakota and any of the political subdivisions thereof;

(5) "Grievance," a complaint by an employee or group of employees based upon an alleged violation, misinterpretation, or inequitable application of any existing agreements, contracts, ordinances, policies or rules of the employer, as they apply to the conditions of employment. A disagreement over a nonexisting agreement, contract, ordinance, policy or rule is not a grievance;

(6) "Labor dispute," any controversy concerning wages, hours, or other conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment; provided that the general right of an employer to select his own employees is recognized and shall be fully protected. It shall not constitute a labor dispute if an employer discharges, or refuses to employ an employee on account of incompetence, neglect of work, unsatisfactory service or dishonesty;

(7) "Representative," any person who is the duly authorized agent of a collective bargaining unit.
Source: SL 1974, ch 323, § 1; SL 1993, ch 375, § 10; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-9A-2 Rights of employees--Labor organizations--Collective bargaining.

60-9A-2. Rights of employees--Labor organizations--Collective bargaining. In accordance with this chapter, employees shall have the right of self-organization and the right to form, join, or assist labor organizations, to bargain collectively through representatives of their own free choosing, and to engage in lawful, concerted activities for the purposes of collective bargaining or other mutual aid or protection; and shall also have the right to refrain from any and all such activities.

Source: SL 1974, ch 323, § 2.



§ 60-9A-3 Collective bargaining unit as exclusive representative of employees--Individual grievances excepted.

60-9A-3. Collective bargaining unit as exclusive representative of employees--Individual grievances excepted. A collective bargaining unit chosen for the purpose of collective bargaining by a majority of the employees in the unit shall be the exclusive representative of all employees in such unit; and provided that the employees individually shall have the right at any time to present grievances to their employer in person or through representatives of their own free choosing, and the employer may confer with them in relation thereto.

Source: SL 1974, ch 323, § 3.



§ 60-9A-4 Administration and enforcement.

60-9A-4. Administration and enforcement. The Department of Labor and Regulation shall administer and enforce the provisions of this chapter.

Source: SL 1974, ch 323, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-9A-5 Jurisdiction of department over labor disputes and grievances.

60-9A-5. Jurisdiction of department over labor disputes and grievances. The department shall have jurisdiction over any labor dispute or grievance not subject to the provisions of the Federal Railway Labor Act, and over which the national labor relations board does not have or has declined to assert jurisdiction on substantive grounds. For purposes of determining whether or not the National Labor Relations Board has asserted jurisdiction on substantive grounds, the department shall respect the relevant rules and regulations and case ruling of the board.

Source: SL 1974, ch 323, § 5.



§ 60-9A-6 Determinations as to composition of bargaining unit--Certification.

60-9A-6. Determinations as to composition of bargaining unit--Certification. Whenever a question concerning the composition of employees covered by a collective bargaining unit is raised by an employer or an employee, or the representative of either of them, the department shall investigate such question and, after a hearing conducted pursuant to chapter 1-26, rule on the composition of the members in the unit. The department shall then certify to the parties in writing the proper definition of the employees comprising the unit.

Source: SL 1974, ch 323, § 6.



§ 60-9A-7 Investigation of bargaining unit questions--Election by employees--Waiting period before reconsideration.

60-9A-7. Investigation of bargaining unit questions--Election by employees--Waiting period before reconsideration. When a question concerning the collective bargaining unit of employees is raised by an employer, or an employee or the representative of either of them, the department shall investigate such question and certify to the parties in writing, the name or names of the collective bargaining units that have been designated or selected. The filing of a petition for the investigation or certification of a collective bargaining unit of employees by any of the parties shall constitute a question within the meaning of this section. In any such investigation, the department may provide for an appropriate hearing and shall take a secret ballot of employees to determine the collective bargaining unit for the purposes of formal recognition. If the department has certified a formally recognized collective bargaining unit of employees, it shall not be required to consider the matter again for a period of one year unless it appears that sufficient reason exists therefor.

Source: SL 1974, ch 323, § 7.



§ 60-9A-8 Tentative settlements--Recommendations to employer and bargaining units.

60-9A-8. Tentative settlements--Recommendations to employer and bargaining units. If a tentative settlement is reached between an employer and employee or the representative of either of them, such representatives shall recommend to the employer and employee collective bargaining unit, respectively, such settlement. The collective bargaining unit and the employer shall, as soon as practicable consider the recommendations and take such actions, if any, as they deem appropriate.

Source: SL 1974, ch 323, § 8.



§ 60-9A-9 Implementation of labor agreements--Failure to bargain in good faith.

60-9A-9. Implementation of labor agreements--Failure to bargain in good faith. If a settlement is reached between an employer and collective bargaining unit or the representative of either of them, the settlement in the form of an agreement shall be implemented by the employer. Failure to make a reasonable effort to implement a settlement by either party shall constitute failure to bargain in good faith.

Source: SL 1974, ch 323, § 9.



§ 60-9A-10 Request for departmental intervention on failure to agree--Other procedures allowed.

60-9A-10. Request for departmental intervention on failure to agree--Other procedures allowed. In case of a labor dispute or grievance, including but not limited to an impasse or failure to reach an agreement in negotiations, either party may request the department to intervene under the provisions of §§ 60-10-1 to 60-10-3, inclusive. Nothing in this section shall prohibit the parties to such an impasse or dispute from adopting any other procedure to facilitate a settlement that may be mutually agreeable.

Source: SL 1974, ch 323, § 10.



§ 60-9A-11 Repealed.

60-9A-11. Repealed by SL 1983, ch 22, § 5.



§ 60-9A-12 Unfair practices by employers.

60-9A-12. Unfair practices by employers. It shall be an unfair practice for an employer to:

(1) Interfere with, restrain, or coerce employees in the exercise of rights guaranteed by law;

(2) Dominate, interfere, or assist in the formation or administration of any collective bargaining unit, or contribute financial or other support to it; provided, an employer shall not be prohibited from permitting employees to confer with him during working hours without loss of time or pay;

(3) Discriminate in regard to hire or tenure or employment or any term or condition of employment to encourage or discourage membership in any collective bargaining unit;

(4) Discharge or otherwise discriminate against an employee because he has filed a complaint, affidavit, petition, or given any information or testimony under this chapter;

(5) Refuse to negotiate collectively in good faith with a formal representative; or

(6) Fail or refuse to comply with any provision of this chapter.
Source: SL 1974, ch 323, § 12.



§ 60-9A-13 Unfair practices by collective bargaining units.

60-9A-13. Unfair practices by collective bargaining units. It is an unfair practice for a collective bargaining unit or its agents to:

(1) Restrain or coerce an employee in the exercise of the rights guaranteed by this chapter. However, this subdivision does not impair the right of an employee organization to prescribe its own requirements with respect to the acquisition or retention of voluntary membership therein;

(2) Restrain or coerce an employer in the selection of his representative for the purpose of collective bargaining or the adjustment of grievances;

(3) Cause or attempt to cause an employer to discriminate against an employee in violation of subdivision 60-9A-12(3), or to discriminate against an employee with respect to whom membership in such organization has been denied or terminated on some ground; or

(4) Refuse to negotiate collectively in good faith with an employer.
Source: SL 1974, ch 323, § 13; SL 1993, ch 375, § 11.



§ 60-9A-14 Closed shop and agency shop contracts not authorized.

60-9A-14. Closed shop and agency shop contracts not authorized. Nothing in this chapter shall be construed as authorizing the execution or application of agreements requiring membership in a labor organization or requiring the payment of fees or contributions of any kind whatsoever in lieu of membership to a labor organization as a condition of employment.

Source: SL 1974, ch 323, § 14.



§ 60-9A-15 Repealed.

60-9A-15. Repealed by SL 2008, ch 276, § 76.






Chapter 10 - Labor Disputes, Picketing And Boycotts

§ 60-10-1 Conciliation of labor dispute by Department of Labor and Regulation.

60-10-1. Conciliation of labor dispute by Department of Labor and Regulation. In case of strikes, lockouts, or other labor disputes between employers and employees, the Department of Labor and Regulation requested by either party, shall endeavor to conciliate the parties to the controversy and induce them to confer with each other and compose their differences.

Source: SL 1949, ch 215, § 3; SL 1959, ch 104; SDC Supp 1960, § 17.1003 (1); SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-10-2 Unsuccessful efforts to conciliate--Investigation of matters in difference--Recommendation for settlement.

60-10-2. Unsuccessful efforts to conciliate--Investigation of matters in difference--Recommendation for settlement. If its efforts as conciliator prove unsuccessful, the Department of Labor and Regulation shall, if requested by either party, impartially investigate the matters in difference between the parties. The request to the department shall be mailed within twenty days after the conclusion of the conciliation procedure provided for in § 60-10-1. The department shall give each party ample opportunity for presentation of the facts and shall make a report of the issues involved and a recommendation for settlement of the controversy. The department shall furnish a copy of its recommendation to each of the parties and to any local newspaper for publication for the information of the public.

Source: SL 1949, ch 215, § 3; SL 1959, ch 104; SDC Supp 1960, § 17.1003 (1); SL 1983, ch 24, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-10-3 Appointees of parties to assist in investigations.

60-10-3. Appointees of parties to assist in investigations. The secretary of labor and regulation shall have the right, if he so desires, or if requested by either party, to call in two capable citizens not directly connected with the dispute, one to be named by each party, to assist in the investigation and advise with him as to his recommendations.

Source: SL 1949, ch 215, § 3; SL 1959, ch 104; SDC Supp 1960, § 17.1003 (1); SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-10-4 Picketing of agricultural premises as misdemeanor.

60-10-4. Picketing of agricultural premises as misdemeanor. No person shall picket, aid in the picketing of, or order to be picketed, the home of any employee or worker on any ranch, farm, feed yard, shearing plant, or other agricultural premise. Violation of this section is a Class 2 misdemeanor.

Source: SL 1943, ch 86, §§ 3, 6; SDC Supp 1960, §§ 17.1107, 17.9915; SDCL, § 60-10-6; SL 1978, ch 359, § 2.



§ 60-10-5 Boycott of nonunion products as misdemeanor.

60-10-5. Boycott of nonunion products as misdemeanor. No person may boycott, assist in boycotting, or order to be boycotted, or otherwise interfere with the movement to market, or the sale of any commodity or farm product because the product may have been produced by nonunion labor or in violation of the orders or policies of any labor union. Violation of this section is a Class 2 misdemeanor.

Source: SL 1943, ch 86, §§ 4, 6; SDC Supp 1960, §§ 17.1108, 17.9915; SDCL, § 60-10-6; SL 1978, ch 359, § 2; SL 1993, ch 375, § 12.



§ 60-10-6 Repealed.

60-10-6. Repealed by SL 1978, ch 359, § 3.



§ 60-10-7 Right to strike or right to work unaffected, exception.

60-10-7. Right to strike or right to work unaffected, exception. Except as specifically provided in this chapter or chapter 60-9, nothing in §§ 60-9-6 to 60-9-8, inclusive, or in § 60-10-4 or 60-10-5, shall be construed so as to interfere with or impede or diminish in any way the right to strike or the right of individuals to work; nor shall anything in said chapters be so construed as to invade unlawfully the right to freedom of speech.

Source: SL 1943, ch 86, § 8; SDC Supp 1960, § 17.1111.



§ 60-10-8 Severability of provisions relating to agricultural workers.

60-10-8. Severability of provisions relating to agricultural workers. If any section, paragraph or clause or provision of §§ 60-9-6 to 60-9-8, inclusive, or of §§ 60-10-4 to 60-10-7, inclusive, is declared unconstitutional, such judicial decision shall not affect or invalidate the remainder of said sections.

Source: SL 1943, ch 86, § 7; SDC Supp 1960, § 17.1110.



§ 60-10-9 Repealed.

60-10-9. Repealed by SL 1989, ch 445, § 1.



§ 60-10-10 Interference with right to work by use of force and violence as misdemeanor.

60-10-10. Interference with right to work by use of force and violence as misdemeanor. It is a Class 2 misdemeanor for any person, singly or in concert with others, to interfere or attempt to interfere with another in the exercise of his right to work or of his right to enter upon the performance of any lawful employment or vocation, by the use of force, threatening acts, violence or acts of intimidation.

Source: SL 1947, ch 93, §§ 2, 6; SL 1955, ch 65, § 2; SDC Supp 1960, §§ 17.1112 (2), 17.9916; SDCL, § 60-10-14; SL 1978, ch 359, § 2; SL 1989, ch 445, § 2.



§ 60-10-11 Obstructing entrance to premises--Interference with use of public way--Unlawful picketing--Misdemeanor.

60-10-11. Obstructing entrance to premises--Interference with use of public way--Unlawful picketing--Misdemeanor. It is a Class 2 misdemeanor for any person to engage in picketing by force or violence, or to picket alone or in concert with others in such manner as to obstruct or interfere with free ingress or egress to and from any premises, or to obstruct or interfere with the free use of public streets, sidewalks, or other public ways.

Source: SL 1947, ch 93, §§ 3, 6; SL 1955, ch 65, § 2; SDC Supp 1960, §§ 17.1112 (3), 17.9916; SDCL, § 60-10-14; SL 1978, ch 359, § 2.



§ 60-10-12 Labor dispute--Violence and intimidation as misdemeanor--Unlawful destruction or seizure of property.

60-10-12. Labor dispute--Violence and intimidation as misdemeanor--Unlawful destruction or seizure of property. It is a Class 2 misdemeanor for any person or group of persons, employee or employees, or any labor union, association or organization, to use or engage in, or threaten to use or engage in violence, intimidation or unlawful destruction or seizure of property in connection with a labor dispute or as a means of forcing settlement of a labor dispute involving any employer, or in connection with any organizational activity of a labor organization among the employees of any employer, or for the purpose of compelling any person to join or become a member of a labor union, organization or association.

Source: SL 1947, ch 93, §§ 4, 6; SL 1955, ch 65, § 2; SDC Supp 1960, §§ 17.1112 (4), 17.9916; SDCL, § 60-10-14; SL 1978, ch 359, § 2.



§ 60-10-13 Repealed.

60-10-13. Repealed by SL 1989, ch 445, § 4.



§ 60-10-13.1 Restrictions on number and location of pickets--Violation as misdemeanor.

60-10-13.1. Restrictions on number and location of pickets--Violation as misdemeanor. A court may, after notice and hearing pursuant to § 15-6-65(a), place reasonable restrictions and penalties for violation thereof upon the number and location of pickets or other persons permitted at any location based upon a finding that repeated incidents of the following nature have occurred:

(1) A violation of any law of the state of South Dakota or the United States prohibiting the use of force, threatening acts, violence or acts of intimidation directed toward any person entering upon, or leaving, the premises of the employer being picketed;

(2) Obstruction or interference with the free ingress or egress to or from the premises of the employer being picketed;

(3) Obstruction or interference with the free use of public streets, sidewalks or other public ways.

It is a Class 2 misdemeanor for any person to violate any such restrictions imposed by a court.

Source: SL 1989, ch 445, § 3.



§ 60-10-14 Repealed.

60-10-14. Repealed by SL 1978, ch 359, § 3.



§ 60-10-15 Violations of provisions restricting picketing and violence--Prosecutions.

60-10-15. Violations of provisions restricting picketing and violence--Prosecutions. The state's attorney of every county shall have the same duty and responsibility of enforcement of §§ 60-10-10 to 60-10-13, inclusive, as is imposed upon him by § 60-8-8.

Source: SL 1955, ch 65, § 2; SDC Supp 1960, § 17.9916.



§ 60-10-16 Severability of provisions relating to picketing and violence.

60-10-16. Severability of provisions relating to picketing and violence. If any provision of §§ 60-10-10 to 60-10-13, inclusive, and § 60-10-15, or the application thereof to any person or circumstances, is held invalid, such invalidity shall not affect other provisions or applications of the sections which can be given effect without the invalid provision or application, and to this end the provisions of said sections are declared to be severable.

Source: SL 1947, ch 93, § 7; SDC Supp 1960, § 17.1112 (6).






Chapter 11 - Wages, Hours And Conditions Of Employment

§ 60-11-1 Manufacturing or mechanical occupations--Hours of labor.

60-11-1. Manufacturing or mechanical occupations--Hours of labor. A day's labor in any manufacturing or mechanical occupation shall consist of eight hours unless there is an express agreement to the contrary. This does not apply if the agreement is for employment by the week, month, or year.

Source: SL 1933 (SS), ch 10, § 1; SDC 1939, § 17.0102; SL 2008, ch 276, § 77.



§ 60-11-2 Requiring employee to pay cost of medical examination prohibited--Misdemeanor--Employer and employee defined.

60-11-2. Requiring employee to pay cost of medical examination prohibited--Misdemeanor--Employer and employee defined. It is a Class 2 misdemeanor for any employer to require any employee to pay the cost of a medical examination or the cost of furnishing any records required by the employer as a condition of continued employment.

The term, employer, as used in this section means an individual, a partnership, an association, a corporation, a legal representative, trustee, receiver, trustee in bankruptcy, and any common carrier by rail, motor, water, air or express company doing business in or operating within the state.

The term, employee, means any person who may be permitted, required, or directed by any employer, in consideration of direct or indirect gain or profit, to engage in any employment.

Source: SL 1949, ch 78, §§ 1 to 4; SDC Supp 1960, §§ 17.0108, 17.9913; SL 1978, ch 359, § 2; SL 2008, ch 276, § 78.



§ 60-11-3 Minimum wage--Misdemeanor--Certain employees excluded.

60-11-3. Minimum wage--Misdemeanor--Certain employees excluded. Every employer shall pay to each employee wages at a rate of not less than eight dollars and fifty cents an hour. Violation of this section is a Class 2 misdemeanor. The provisions of this section do not apply to certain employees being paid an opportunity wage pursuant to § 60-11-4.1, babysitters, or outside salespersons. The provisions of this section also do not apply to employees employed by an amusement or recreational establishment, an organized camp, or a religious or nonprofit educational conference center if one of the following apply:

(1) The establishment, camp, or center does not operate for more than seven months in any calendar year; or

(2) During the preceding calendar year, the average receipts of the establishment, camp, or center for any six months of the calendar year were not more than thirty-three and one-third percent of its average receipts for the other six months of the year.
Source: SDC 1939, §§ 17.0607, 17.9901; SL 1943, ch 76; SL 1945, ch 77; SL 1964, ch 67; SL 1966, ch 64, § 5; SDCL § 60-11-6; SL 1969, ch 85; SL 1973, ch 302; SL 1975, ch 316; SL 1978, ch 359, § 2; SL 1978, ch 367, § 1; SL 1982, ch 368, § 1; SL 1988, ch 411; SL 1990, ch 413, §§ 1, 3; SL 1997, ch 298, §§ 1, 2; SL 1999, ch 260, § 1; SL 2007, ch 297, § 1, eff. July 24, 2007; SL 2007, ch 297, § 2, eff. July 24, 2008; SL 2007, ch 297, § 3, eff. July 24, 2009; SL 2011, ch 224, § 1, eff. Mar. 17, 2011; SL 2015, ch 279 (Initiated Measure 18), § 1, eff. Jan. 1, 2015; SL 2015, ch 261, § 1, rejected Nov. 8, 2016.



§ 60-11-3.1 Minimum wage for tipped employees--Tips credited toward minimum wage--Certain persons excluded.

60-11-3.1. Minimum wage for tipped employees--Tips credited toward minimum wage--Certain persons excluded. Any employer of a tipped employee shall pay a cash wage of not less than fifty percent of the minimum wage provided by § 60-11-3 if the employer claims a tip credit against the employer's minimum wage obligation. If an employee's tips combined with the employer's cash wage of not less than fifty percent of the minimum wage provided by § 60-11-3 do not equal the minimum wage, the employer shall make up the difference as additional wages for each regular pay period of the employer. A tipped employee is one engaged in an occupation in which the employee customarily and regularly receives more than thirty-five dollars a month in tips or other considerations. This section does not apply to babysitters or outside salespersons. This section also does not apply to employees employed by an amusement or recreational establishment, an organized camp, or a religious or nonprofit educational conference center if one of the following apply:

(1) The establishment, camp, or center does not operate for more than seven months in any calendar year; or

(2) During the preceding calendar year, the average receipts of the establishment, camp, or center for any six months of the calendar year were not more than thirty-three and one-third percent of its average receipts for the other six months of the year.
Source: SDCL § 60-11-3 as added by SL 1973, ch 302; SL 1975, ch 316; SL 1978, ch 367, § 2; SL 1982, ch 368, § 2; SL 1990, ch 413, §§ 2, 4; SL 1997, ch 298, § 3; SL 2011, ch 224, § 2, eff. Mar. 17, 2011; SL 2015, ch 279 (Initiated Measure 18), § 2, eff. Jan. 1, 2015.



§ 60-11-3.2 Annual minimum wage adjustment.

60-11-3.2. Annual minimum wage adjustment. Beginning January 1, 2016, and again on January 1 of each year thereafter, the minimum wage provided by § 60-11-3 shall be adjusted by the increase, if any, in the cost of living. The increase in the cost of living shall be measured by the percentage increase as of August of the immediately preceding year over the level as measured as of August of the previous year of the Consumer Price Index (all urban consumers, U.S. city average for all items) or its successor index as published by the U.S. Department of Labor or its successor agency, with the amount of the minimum wage increase, if any, rounded up to the nearest five cents. In no case shall the minimum wage be decreased. The Secretary of the South Dakota Department of Labor and Regulation or its designee shall publish the adjusted minimum wage rate for the forthcoming year on its internet home page by October 15 of each year, and it shall become effective on January 1 of the forthcoming year.

Source: SL 2015, ch 279 (Initiated Measure 18), § 3, eff. Nov. 13, 2014.



§ 60-11-3.3 Rejected.

60-11-3.3. Rejected by referendum.



§ 60-11-4 Minimum wage--Agreement to work for less ineffective.

60-11-4. Minimum wage--Agreement to work for less ineffective. A person so employed at less than the minimum wage provided by § 60-11-3 shall be entitled to recover the full amount measured by said minimum wage and costs, notwithstanding any agreement to work for less.

Source: SL 1923, ch 309, § 2; SDC 1939, § 17.0607; SL 1943, ch 76; SL 1945, ch 77; SL 1964, ch 67; SL 1966, ch 64, § 5.



§ 60-11-4.1 Opportunity wage allowed.

60-11-4.1. Opportunity wage allowed. Any employee who is under twenty years of age may be paid an opportunity wage as defined in section 6 of the Fair Labor Standards Amendments of 1996 as of October 1, 1996.

Source: SL 1990, ch 413, § 5; SL 1997, ch 298, § 5; SL 1999, ch 260, § 2.



§ 60-11-5 Exemptions from minimum wage provisions.

60-11-5. Exemptions from minimum wage provisions. The provisions of §§ 60-11-3 and 60-11-4 do not apply to any apprentice, nor to any person learning the business or work in which employed, nor to any person with a developmental disability, if the Department of Labor and Regulation issues a permit for the person's employment fixing the wage or compensation of such person.

Source: SL 1923, ch 309, §§ 3, 4; SDC 1939, § 17.0607; SL 1943, ch 76; SL 1945, ch 77; SL 1964, ch 67; SL 1966, ch 64, § 5; SL 2008, ch 276, § 79; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-11-6 Repealed.

60-11-6. Repealed by SL 1978, ch 359, § 3.



§ 60-11-7 Liability of employer for double damages for breach of obligation to pay wages.

60-11-7. Liability of employer for double damages for breach of obligation to pay wages. In any action for the breach of an obligation to pay wages, if a private employer has been oppressive, fraudulent, or malicious, in the employer's refusal to pay wages due to the employee, the measure of damages is double the amount of wages for which the employer is liable.

Source: SDC Supp 1960, ch 37.19 as added by SL 1968, ch 153; SL 2008, ch 276, § 80.



§ 60-11-8 Employers subject to wage payment requirements.

60-11-8. Employers subject to wage payment requirements. In §§ 60-11-9 to 60-11-23, inclusive, the term, employer, includes any person, firm, partnership, limited liability company, association, corporation, receiver, or other officer of a court of the state, and any agent or officer of any kind of the above mentioned classes and subject to the provisions of these sections, employing any person of this state.

Source: SL 1971, ch 274, § 1; SL 1994, ch 351, § 165; SL 2008, ch 276, § 81.



§ 60-11-9 Monthly wage payments required--Agreed pay day--Form of payment.

60-11-9. Monthly wage payments required--Agreed pay day--Form of payment. Every employer shall pay all wages due to employees at least once each calendar month unless otherwise provided by law, or on regular agreed pay days designated in advance by the employer, in lawful money of the United States. An employer may pay wages by check, cash, or direct deposit to the employee's bank account, unless an employer and employee agree to another form of payment.

Source: SL 1971, ch 274, § 2; SL 2001, ch 291, § 1.



§ 60-11-10 Prompt payment of wages due on separation by employer--Withholding for return of employer's property.

60-11-10. Prompt payment of wages due on separation by employer--Withholding for return of employer's property. Whenever an employer separates an employee from the payroll, the unpaid wages or compensation of such employee are due and payable not later than the next regular stated pay day for which those hours would have normally been paid or as soon thereafter as the employee returns to the employer all property of the employer in the employee's possession.

Source: SL 1971, ch 274, § 3; SL 1996, ch 302; SL 1997, ch 299, § 1.



§ 60-11-11 Payment on regular pay day after resignation by employee--Withholding for return of employer's property.

60-11-11. Payment on regular pay day after resignation by employee--Withholding for return of employer's property. Whenever an employee not having a written contract for a definite period quits or resigns that employment, the wages or compensation earned are due and payable not later than the next regular stated pay day for which those hours would have normally been paid or as soon thereafter as the employee returns to the employer all property of the employer in the employee's possession.

Source: SL 1971, ch 274, § 4; SL 1997, ch 299, § 2.



§ 60-11-12 Payment on regular pay day during labor dispute--Return of deposit for faithful performance.

60-11-12. Payment on regular pay day during labor dispute--Return of deposit for faithful performance. In the event of the suspension of work as the result of a strike, lockout, or other labor dispute, the wages and compensation earned and unpaid at the time of said suspension shall become due and payable at the next regular pay day, as provided in § 60-11-9, including, without abatement or reduction, all amounts due all persons whose work has been suspended as a result of such industrial dispute, together with any deposit or other guaranty held by the employer for the faithful performance of the duties of the employment.

Source: SL 1971, ch 274, § 5.



§ 60-11-13 Payment of conceded wages when amount in dispute--Acceptance not a release of balance.

60-11-13. Payment of conceded wages when amount in dispute--Acceptance not a release of balance. In case of a dispute over wages, the employer shall give written notice to the employee of the amount of wages less whatever the employee owes the employer which the employee concedes to be due. The employer shall pay such amount without condition within the time set by §§ 60-11-9 to 60-11-12, inclusive. Acceptance by the employee of any payment made pursuant to this section does not constitute a release as to the balance of the claim.

Source: SL 1971, ch 274, § 6; SL 2008, ch 276, § 82.



§ 60-11-14 Provisions applicable to cash wages only.

60-11-14. Provisions applicable to cash wages only. Sections 60-11-8 to 60-11-23, inclusive, do not apply to any form of compensation other than cash wages owing to any employee by or on behalf of any employer.

Source: SL 1971, ch 274, § 15; SL 2008, ch 276, § 83.



§ 60-11-15 Employer's intentional refusal to pay wages--Misdemeanor.

60-11-15. Employer's intentional refusal to pay wages--Misdemeanor. Any employer who intentionally refuses to pay the wages due and payable when demanded as in §§ 60-11-9 to 60-11-13, inclusive, or who falsely denies the amount thereof, or that the same is due with the intent to secure for the employer or any other person any discount upon such indebtedness, or with any intent to annoy, harass, oppress, hinder, delay, or defraud the person to whom such indebtedness is due, commits a Class 2 misdemeanor.

Source: SL 1971, ch 274, § 8; revised pursuant to SL 1976, ch 158, § 43-6; SL 1978, ch 359, § 2; SL 2008, ch 276, § 84.



§ 60-11-16 Fraudulent claim by employee--Misdemeanor.

60-11-16. Fraudulent claim by employee--Misdemeanor. Any employee who falsifies the amount due to the employee or who intentionally attempts to defraud the employer commits a Class 2 misdemeanor.

Source: SL 1971, ch 274, § 8; revised pursuant to SL 1976, ch 158, § 43-6; SL 1978, ch 359, § 2; SL 2008, ch 276, § 85.



§ 60-11-17 Department to investigate and prosecute violations--Hearings--Access to employer's records.

60-11-17. Department to investigate and prosecute violations--Hearings--Access to employer's records. The Department of Labor and Regulation shall ensure compliance with the provisions of this chapter, investigate any violations of §§ 60-11-8 to 60-11-23, inclusive, and institute or cause to be instituted actions for penalties and forfeitures provided thereunder. The department may hold hearings to satisfy itself as to the justice of any claim, and the department shall cooperate with any employee in the enforcement of a claim against the employer in any case whenever, in its opinion, the claim is valid. The department may enter places of employment for the purpose of inspecting records and seeing that all provisions of §§ 60-11-8 to 60-11-23, inclusive, are complied with.

Source: SL 1971, ch 274, § 7; SL 2008, ch 276, § 86; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-11-17.1 Reprisals because of wage complaints or proceedings prohibited.

60-11-17.1. Reprisals because of wage complaints or proceedings prohibited. No employer may discharge, discriminate, or engage in or threaten to engage in any reprisal, economic or otherwise, against any employee because the employee has made any complaint to the employer, or to the Department of Labor and Regulation, that the employee has not been paid wages in accordance with this chapter or because the employee has made any complaint or is about to institute any proceedings, or because the employee has testified or is about to testify in any such proceedings.

Source: SL 1976, ch 319; SL 2008, ch 276, § 87; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-11-18 Department may take assignment of employees' claims-- Prosecution--Joinder of actions.

60-11-18. Department may take assignment of employees' claims-- Prosecution--Joinder of actions. The Department of Labor and Regulation may take assignments of wage claims, rights of action for penalties, provided by §§ 60-11-8 to 60-11-23, inclusive, not to exceed five hundred dollars in any case of any one claim without being bound by any of the technical rules with reference to the validity of such assignments. The department may prosecute actions for the collection of such claims of persons who, in the judgment of the department are entitled to the services of the department and who, in its judgment, have claims that are valid and enforceable in the courts. The department may join various claimants in one preferred claim or lien, and in case of suit to join them in one cause of action.

Source: SL 1971, ch 274, § 9; SL 2008, ch 276, § 88; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-11-19 Assignment of employees' claims in trust to department--Prosecution--Settlement and adjustment.

60-11-19. Assignment of employees' claims in trust to department--Prosecution--Settlement and adjustment. If the Department of Labor and Regulation determines that wages have not been paid, and that the unpaid wages constitute an enforceable claim, the department shall upon the request of the employee take an assignment in trust for the wages or any claim for liquidated damages, without being bound by any of the technical rules respecting the validity of any such assignments and may bring any legal action necessary to collect the claim. With the consent of the assigning employee at the time of the assignment, the department may settle and adjust any such claim to the same extent as might the assigning employee.

Source: SL 1971, ch 274, § 10; SL 2008, ch 276, § 89; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-11-20 Promulgation of rules.

60-11-20. Promulgation of rules. The Department of Labor and Regulation shall promulgate rules pursuant to chapter 1-26 to carry out the provisions of §§ 60-11-8 to 60-11-23, inclusive.

Source: SL 1971, ch 274, § 11; SL 1993, ch 375, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-11-21 Reciprocal agreements with other states for enforcement of wage claims.

60-11-21. Reciprocal agreements with other states for enforcement of wage claims. The Department of Labor and Regulation may enter into reciprocal agreements with the labor department or corresponding agency of any other state or with the person, board, officer, or commission authorized to act for and on behalf of such department or agency, for the collection in such other state of claims or judgments for wages or other demands based upon claims previously assigned to the department.

Source: SL 1971, ch 274, § 12; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-11-22 Maintenance of actions outside state by department--Assignment to other state for collection.

60-11-22. Maintenance of actions outside state by department--Assignment to other state for collection. The Department of Labor and Regulation may, to the extent provided for by any reciprocal agreement entered into pursuant to the provisions of § 60-11-21, or by the laws of any other state, maintain actions in the courts of such state for the collection of such claims for wages, judgments, and other demands and may assign such claims, judgments, and demands to the labor department or agency of such other state for collection to the extent that the same may be permitted or provided for by the laws of such state or reciprocal agreement.

Source: SL 1971, ch 274, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-11-23 Actions in South Dakota on claims arising in other states--Reciprocation required.

60-11-23. Actions in South Dakota on claims arising in other states--Reciprocation required. The Department of Labor and Regulation may, upon the written request of the labor department or other corresponding agency of any other state or any other person, board, officer, or commission of such state authorized to act for and on behalf of such labor department or corresponding agency, maintain actions in the courts of this state upon assigned claims for wages, judgments, and demands arising in such other state in the same manner and to the same extent that such actions by the Department of Labor and Regulation are authorized when arising in this state; provided, however, that such actions may be commenced and maintained only in those cases where such other state by appropriate legislation or by a reciprocal agreement extends a like comity to cases arising in this state.

Source: SL 1971, ch 274, § 14; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-11-24 Costs and attorney fees allowed plaintiff in action removed by defendant.

60-11-24. Costs and attorney fees allowed plaintiff in action removed by defendant. In any action for wages brought in small claims court which is removed to magistrate court or circuit court under § 15-39-59, the court may, in addition to awarding judgment to the plaintiff, allow costs of the action including reasonable attorney fees to be paid by the defendant.

Source: SL 1983, ch 158, § 1.






Chapter 12 - Child Labor--Discrimination On Basis Of Sex

§ 60-12-1 Maximum hours for children under sixteen--Exceptions--Misdemeanor.

60-12-1. Maximum hours for children under sixteen--Exceptions--Misdemeanor. No unemancipated child under sixteen years of age may be employed for more than four hours in any school day, twenty hours in any school week, eight hours in any nonschool day, forty hours in any nonschool week, or after 10 p.m. in any day that precedes a school day. The provisions of this section do not apply to children employed as actors or performers in motion pictures, theatrical, radio, or television productions. The provisions of this section do not apply to roguing or detasselling of hybrid seedcorn for any nonschool day or nonschool week. The employment of a child in violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, §§ 17.0601, 17.9901; SDCL, § 60-12-10; SL 1973, ch 303, § 1; SL 1978, ch 359, § 2; SL 1991, ch 411, § 1; SL 1992, ch 360; SL 1994, ch 391.



§ 60-12-1.1 School day and school week defined.

60-12-1.1. School day and school week defined. As used in this chapter, a school day is any day on which the child's own school or other educational program is operating and the child is expected to attend. A school week is a week during which the child's own school or other educational program is operating and the child is expected to attend.

Source: SL 2014, ch 247, § 2.



§ 60-12-2 Employment of child under fourteen years of age restricted--Violation as misdemeanor.

60-12-2. Employment of child under fourteen years of age restricted--Violation as misdemeanor. No child under fourteen years of age may be employed at any time in any factory or workshop or about any mine, nor be employed in any mercantile establishment except during hours when the child's own school or other educational program is not in session and in no case after seven o'clock p.m. Violation of this section is a Class 2 misdemeanor.

Source: SL 1913, ch 240, §§ 2, 8; RC 1919, §§ 10015, 10021; SL 1923, ch 308, § 2; SDC 1939, §§ 17.0602, 17.9901; SDCL § 60-12-10; SL 1978, ch 359, § 2; SL 2008, ch 276, § 90; SL 2014, ch 247, § 1.



§ 60-12-3 Prohibited employment or exploitation of minors--Separate age limit for pumping fuel--Misdemeanor--Employment by parents excepted--License, permit, or certificate for agricultural employment.

60-12-3. Prohibited employment or exploitation of minors--Separate age limit for pumping fuel--Misdemeanor--Employment by parents excepted--License, permit, or certificate for agricultural employment. No child under sixteen years of age may be employed at any time in any occupation dangerous to life, health, or morals, nor may any child be in any manner exploited by any employer. However, it is permissible to employ children over fourteen years of age to dispense gasoline, gasohol, diesel fuel, and oil at gasoline service establishments. Violation of this section is a Class 2 misdemeanor. This section does not apply to minors employed by their parents or to minors who have successfully completed a safety course and received a license, permit, or certificate from a state or federal agency to operate agricultural equipment or otherwise to be employed in any occupation in an agricultural occupation within the scope of the license, permit, or certificate.

Source: SDC 1939, §§ 17.0602, 17.9901; SDCL, § 60-12-10; SL 1976, ch 320; SL 1977, ch 419; SL 1978, ch 359, § 2; SL 1980, ch 362, § 2; SL 1991, ch 411, § 2; SL 1993, ch 376; SL 1999, ch 260, § 3.



§ 60-12-4 Repealed.

60-12-4. Repealed by SL 1991, ch 411, § 3.



§ 60-12-5 Labor of minor necessary for support--Permit authorizing employment.

60-12-5. Labor of minor necessary for support--Permit authorizing employment. If it appears upon investigation that the labor of a minor who would otherwise be barred from employment by law is necessary for the minor's support or that of the family to which the minor belongs, the Department of Labor and Regulation may issue a permit authorizing employment within certain hours to be fixed therein.

Source: SL 1913, ch 240, § 5; RC 1919, § 10018; SDC 1939, § 17.0604; SL 1991, ch 411, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-12-6 Records of employment of children required--Public inspection--Misdemeanor.

60-12-6. Records of employment of children required--Public inspection--Misdemeanor. Every employer shall keep a list of all persons employed under the provisions of § 60-12-5 and shall keep the required certificates and permits filed therewith and open to inspection at all times by any person interested or any public official. Violation of this section is a Class 2 misdemeanor.

Source: SL 1913, ch 240, §§ 3, 8; RC 1919, §§ 10016, 10021; SDC 1939, §§ 17.0605, 17.9901; SDCL, § 60-12-10; SL 1978, ch 359, § 2.



§ 60-12-7 Cleanliness, ventilation and rest rooms in shops employing children--Dressing rooms--Misdemeanor.

60-12-7. Cleanliness, ventilation and rest rooms in shops employing children--Dressing rooms--Misdemeanor. Every factory, mill, or workshop where children are employed shall be kept clean, be properly ventilated and provided with rest rooms for the separate use of male and female employees, and at all times kept in a sanitary condition. Whenever the labor is such as to require a change of clothing separate dressing rooms shall be provided for the sexes. Violation of this section is a Class 2 misdemeanor.

Source: SL 1913, ch 240, §§ 6, 8; RC 1919, §§ 10019, 10021; SDC 1939, §§ 17.0606, 17.9901; SDCL, § 60-12-10; SL 1973, ch 303, § 3; SL 1978, ch 359, § 2.



§ 60-12-8 Cleanliness of interior of factory--Misdemeanor.

60-12-8. Cleanliness of interior of factory--Misdemeanor. The interior of every factory or workshop in this state where children are employed shall be cleaned or painted at least once in every twelve months. Every floor of any room in any such factory or workshop shall be thoroughly cleaned at least once in two weeks and every dressing room and rest room therein or connected therewith shall be thoroughly cleaned once every week. Violation of this section is a Class 2 misdemeanor.

Source: SL 1913, ch 240, §§ 7, 8; RC 1919, §§ 10020, 10021; SDC 1939, §§ 17.0606, 17.9901; SDCL, § 60-12-10; SL 1973, ch 303, § 4; SL 1978, ch 359, § 2.



§ 60-12-9 Seats for children required--Violation as misdemeanor.

60-12-9. Seats for children required--Violation as misdemeanor. In any mercantile or manufacturing establishment, hotel, or restaurant where children are employed, suitable seats shall be maintained in the room where such employees work and such use thereof permitted as may be necessary for preservation of the health of such employees. Violation of this section is a Class 2 misdemeanor.

Source: SL 1913, ch 240, §§ 8, 9; RC 1919, §§ 10021, 10022; SDC 1939, §§ 17.0606, 17.9901; SDCL § 60-12-10; SL 1973, ch 303, § 5; SL 1978, ch 359, § 2; SL 2008, ch 276, § 91.



§ 60-12-11 Enforcement of child labor laws.

60-12-11. Enforcement of child labor laws. The Department of Labor and Regulation shall enforce all the laws of this state relative to employment of children.

Source: SL 1949, ch 215, § 3; SDC Supp 1960, § 17.1003 (2); SL 1973, ch 303, § 6; SL 2008, ch 276, § 92; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-12-12 Investigation of complaints by department--Criminal prosecution.

60-12-12. Investigation of complaints by department--Criminal prosecution. The Department of Labor and Regulation shall investigate any complaint made to the department as to violation of any of the laws of this state relative to employment of children, and independently without complaint shall at all times endeavor to ascertain violations of these laws. The department shall file criminal complaints against any violator of any law relating to employment of children. The department need not furnish security for costs as complainant in any action or proceeding instituted by the department.

Source: SL 1949, ch 215, § 3; SDC Supp 1960, § 17.1003 (2); SL 1973, ch 303, § 7; SL 2008, ch 276, § 93; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-12-13 Visitation and inspection of places of employment by department.

60-12-13. Visitation and inspection of places of employment by department. All places where children are employed and whose employment is in any manner regulated by law, shall at all times be subject to the visitation and inspection of the Department of Labor and Regulation.

Source: SL 1949, ch 215, § 3; SDC Supp 1960, § 17.1003 (2); SL 1973, ch 303, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 60-12-14 Superintendent's visitation of places of employment.

60-12-14. Superintendent's visitation of places of employment. Every factory, workshop, mine, mercantile establishment, or other place in or in connection with which children are engaged at labor of any kind shall at all times be subject to visitation by the superintendent of schools of the school district in which located or of the child's residence.

Source: SL 1949, ch 215, § 3; SDC Supp 1960, § 17.1003 (2); SL 1973, ch 303, § 9.



§ 60-12-15 Equal pay for equal work--Discrimination based on sex prohibited.

60-12-15. Equal pay for equal work--Discrimination based on sex prohibited. No employer may discriminate between employees on the basis of sex, by paying wages to any employee in any occupation in this state at a rate less than the rate at which the employer pays any employee of the opposite sex for comparable work on jobs which have comparable requirements relating to skill, effort, and responsibility, but not to physical strength.

Source: SL 1966, ch 64, § 1; SL 2008, ch 276, § 94.



§ 60-12-16 Differentials excluded from prohibition.

60-12-16. Differentials excluded from prohibition. Differentials which are paid pursuant to established seniority systems, job descriptive systems, merit increase systems, or executive training programs, which do not discriminate on the basis of sex, are not within the prohibition of § 60-12-15.

Source: SL 1966, ch 64, § 1.



§ 60-12-17 Terms and conditions of employment--Employers required to maintain records.

60-12-17. Terms and conditions of employment--Employers required to maintain records. Each employer of more than twenty-five persons shall make, keep, and maintain the records of the wage and wage rates, job classifications, and other terms and conditions of employment of each person employed, and shall preserve the records for a reasonable period of time.

Source: SL 1966, ch 64, § 2; SL 2008, ch 276, § 95.



§ 60-12-18 Liability of employer for sex discrimination in wages--Other remedies unimpaired.

60-12-18. Liability of employer for sex discrimination in wages--Other remedies unimpaired. An employer who violates the provisions of § 60-12-15 is liable to an employee affected in the amount of the employee's unpaid wages.

Action to recover the liability may be maintained in a court of competent jurisdiction by one or more employees for themselves and other employees similarly situated. The court in the action may in addition to a judgment awarded to the plaintiff, allow a reasonable attorney fee to be paid by the defendant and costs. This section does not limit a cause of action under chapter 20-13.

Source: SL 1966, ch 64, § 3; SL 1978, ch 153, § 9; SL 2008, ch 276, § 96.



§ 60-12-19 Action to recover unpaid wages--Agreement to work for less no defense.

60-12-19. Action to recover unpaid wages--Agreement to work for less no defense. An agreement by an employee to work for less than the wage to which such employee is entitled to under §§ 60-12-15 to 60-12-21, inclusive, is not a defense to the action.

Source: SL 1966, ch 64, § 3.



§ 60-12-20 Time for commencement of action for unpaid wages.

60-12-20. Time for commencement of action for unpaid wages. Court action under § 60-12-18 may be commenced no later than two years after the cause of action occurs.

Source: SL 1966, ch 64, § 3.



§ 60-12-21 Employer prohibited from threatening employee to prevent enforcement of discrimination provisions.

60-12-21. Employer prohibited from threatening employee to prevent enforcement of discrimination provisions. No employer may, for the purpose of dissuading an employee from preferring charges or giving information against the employer or testifying against the employer in an action brought under § 60-12-18, threaten termination of the employ of the employee or other retaliatory action, or terminate the employ of the employee or take other retaliatory action.

Source: SL 1966, ch 64, § 4; SL 2008, ch 276, § 97.






Chapter 13 - Employee Benefit Trusts

§ 60-13-1 Trust for benefit of employees not invalidated by rule against perpetuities.

60-13-1. Trust for benefit of employees not invalidated by rule against perpetuities. A trust of real or personal property, or real and personal property combined, created by an employer as part of a stock bonus pension, disability, death benefit, insurance, endowment, annuity or profit sharing plan for the benefit of some or all of the employer's employees, to which contributions are made by the employer or employees, or both, for the purpose of distributing to the employees the earnings or the principal, or both earnings and principal, of the fund held in trust, may continue in perpetuity or for such time as may be necessary to accomplish the purpose for which it is created. No such trust is invalid for violating any rule of law against perpetuities or suspension of the power of alienation of the title to property.

Source: SDC 1939, § 59.0119 as enacted by SL 1955, ch 428; SL 2008, ch 276, § 98.



§ 60-13-2 Validity of prior trust for benefit of employees.

60-13-2. Validity of prior trust for benefit of employees. No rule of law against perpetuities or suspension of the power of alienation of the title to property may operate to invalidate any trust created or attempted to be created, prior to July 1, 1955, by an employer as part of a stock bonus, pension, disability, death benefit, insurance, endowment, annuity or profit sharing plan for the benefit of some or all of the employer's employees to which contributions are made by the employer or employees, or both, for the purpose of distributing to the employees earnings or principal, or both earnings and principal of the fund held in trust.

Source: SDC 1939, § 59.0119 as enacted by SL 1955, ch 428; SL 2008, ch 276, § 99.






Chapter 14 - Nannies

§ 60-14-1 Definition of terms.

60-14-1. Definition of terms. Terms used in this chapter mean:

(1) "Applicant," any person seeking employment as a nanny;

(2) "Employer," any person seeking to employ or employing a nanny;

(3) "Nanny," any person who provides child care and sometimes light housekeeping in the home of the child;

(4) "Nanny agency," or "agency," any person or firm who for a fee undertakes to bring potential nannies and employers together for the purpose of entering into an employment contract.
Source: SL 1991, ch 412, § 1.



§ 60-14-2 Application of chapter.

60-14-2. Application of chapter. This chapter applies to nanny applicants under age twenty-one, all nanny agencies and all employers of nannies.

Source: SL 1991, ch 412, § 2.



§ 60-14-3 Contract between agency and employer--Specifications.

60-14-3. Contract between agency and employer--Specifications. A nanny agency shall execute a contract with and provide a copy of it to a prospective employer who uses its services. The contract shall specify the services that the agency provides to the employer both before and after placement, including any training provided to applicants; information to be provided on applicants, including age, background, education and training; and the obligations of the employer to the agency, including the terms of payment for the agency's services. The agency shall provide a copy of this chapter without charge to the employer before the contract is signed.

Source: SL 1991, ch 412, § 3.



§ 60-14-4 Contract between agency and applicant.

60-14-4. Contract between agency and applicant. A nanny agency shall execute a contract with and provide a copy of it to an applicant who uses its services. The contract shall specify the services that the agency provides to the applicant both before and after placement, including any training provided; information to be provided on prospective employers, including age, background, number of children to be cared for and other items specified in § 60-14-5; and the obligations of the applicant to the agency, including the terms of payment for the agency's services. The agency shall provide a copy of this chapter without charge to the applicant before the contract is signed.

Source: SL 1991, ch 412, § 4.



§ 60-14-5 Employment contract between prospective employer and nanny applicant.

60-14-5. Employment contract between prospective employer and nanny applicant. Any employment contract between a prospective employer and an applicant executed as a result of services obtained through a nanny agency shall include:

(1) The term of employment;

(2) The specific child care and housekeeping duties required of the nanny;

(3) Any special care requirements of the child;

(4) Any special qualifications required of the nanny;

(5) The regular working hours of the nanny and any overtime work expected;

(6) Compensation, including room and board if provided, for regular and overtime work and provisions for payment of compensation;

(7) Provisions for time off and for sick and vacation leave;

(8) Provisions for transportation while the nanny is employed and responsibility for transportation costs between the homes of the nanny and the employer;

(9) A description of lodging arrangements for the nanny; and

(10) Any other financial or working provisions agreed upon.

Copies of the contract shall be provided to both parties.

The prospective employer and the applicant shall provide to each other the names, addresses and telephone numbers of three references before the contract is signed.

Source: SL 1991, ch 412, § 5.



§ 60-14-6 Contract between employer and nanny voidable--Liability for costs.

60-14-6. Contract between employer and nanny voidable--Liability for costs. Any contract between a prospective employer and nanny is voidable if the requirements of this chapter are not met. A nanny agency that does not comply with this chapter is civilly liable for all costs incurred by the employer or the nanny that are associated with a voided or breached nanny employment contract.

Source: SL 1991, ch 412, § 7.









Title 61 - UNEMPLOYMENT COMPENSATION

Chapter 01 - Definitions And General Provisions

§ 61-1-1 Definition of terms.

61-1-1. Definition of terms. Terms used in this title mean:

(1) "Annual payroll," the total amount of taxable wages paid by an employer during a calendar year for employment;

(2) "Base period," the first four out of the last five completed calendar quarters immediately preceding an individual's benefit year. For an individual who fails to meet the qualifications of § 61-6-4 due to the receipt of temporary total disability payments under worker's compensation, the base period is the first four of the last five completed quarters preceding the disability if a claim for unemployment benefits is filed within twenty-four months of the date on which the individual's disability was incurred. For an individual who fails to meet the minimum requirements of § 61-6-4 due to insufficient wages, the base period is the four completed calendar quarters immediately preceding the individual's benefit year. However, no calendar quarter used in one base period of a valid claim may be used in a subsequent base period;

(3) "Benefit year," the one-year period beginning with the day on which a claimant files a valid new claim for benefits, or the one-year period beginning with the day on which a claimant files a valid new claim after the termination of his last preceding benefit year;

(4) "Benefits," the money payments payable to an unemployed individual, as provided in this title;

(5) "Calendar quarter," the period of three consecutive calendar months ending on March thirty-first, June thirtieth, September thirtieth, or December thirty-first;

(6) "Contributions," the money payments to the state unemployment compensation fund required by this title;

(7) "Department," the Department of Labor and Regulation created by chapter 1-37;

(8) "Educational service agency," a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing services to one or more educational institutions;

(9) "Employment office," a free public employment office, or branch thereof, operated by this state or maintained as part of a state or federal controlled system of public employment offices;

(10) "Employment security administration fund," the employment security administration fund established by this title;

(11) "Extended benefits," the benefits that are provided in §§ 61-6-49 to 61-6-66, inclusive;

(12) "Fund," the unemployment compensation fund established by this title;

(13) "Hospital," an institution which has been licensed, certified or approved by the State Department of Health as a hospital;

(14) "Institution of higher education," an educational institution which:

(a) Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate; and

(b) Is legally authorized in this state to provide a program of education beyond high school; and

(c) Provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, provides an educational program of postgraduate or postdoctoral studies, or provides an educational program of training to prepare students for gainful employment in a recognized occupation; and

(d) Is a public or other nonprofit institution.

Notwithstanding any of the foregoing provisions of this subdivision, all colleges and universities in this state are "institutions of higher education";

(15) "Insured work," employment for employers as defined in §§ 61-1-4 to 61-1-45, inclusive;

(16) "State," a state of the United States of America and the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands;

(17) "Wages," all remuneration paid for services, including commissions and bonuses. The term does not include remuneration described by §§ 61-1-46 to 61-1-50, inclusive. The term includes tips and other remuneration upon which a tax is imposed by the Federal Unemployment Tax Act and the reasonable cash value of remuneration paid in any medium other than cash determined in accordance with rules promulgated pursuant to chapter 1-26 by the secretary of labor and regulation;

(18) "Week," the period or periods of seven consecutive calendar days ending at midnight. The secretary of labor and regulation may promulgate rules pursuant to chapter 1-26 to prescribe that a week is in, within or during that benefit year which includes the greater part. For the purpose of § 61-1-4, if a week includes both December thirty-first and January first, the days of that week up to January first shall be considered one calendar week and the days beginning January first another week;

(19) "Weekly benefit amount," the amount of benefits an individual is entitled to receive for one week of total unemployment. An individual's weekly benefit amount determined for the first week of his benefit year shall constitute his weekly benefit amount throughout the benefit year.
Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802; SL 1939, ch 86, § 1; SL 1941, ch 82, §§ 1, 4; SL 1941, ch 83, §§ 2 to 5; SL 1943, ch 77, § 1; SL 1943, ch 78, § 1; SL 1947, ch 88, §§ 2, 3, 5, 6; SL 1949, ch 76, § 1; SL 1961, ch 105, § 4; SL 1971, ch 276, §§ 1 to 4; SL 1977, ch 420, § 1; SL 1979, ch 348, § 1; SL 1981, ch 368, § 2; SL 1983, ch 22, § 6; SL 1984, ch 333, §§ 3, 4; SL 1985, ch 396, § 1; SL 1993, ch 375, § 14; SL 1993, ch 377, § 1; SL 2005, ch 279, § 1; SL 2009, ch 273, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2013, ch 258, § 4.



§ 61-1-2 Department to administer title.

61-1-2. Department to administer title. The Department of Labor and Regulation shall administer this title.

Source: SDC 1939, § 17.0801 as added by SL 1947, ch 88, § 1; SL 2008, ch 277, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-1-3 Employing unit defined.

61-1-3. Employing unit defined. As used in this title, the term, employing unit, means an individual or type of organization, including any partnership, limited liability company, association, trust, estate, joint-stock company, insurance company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof, or the legal representative of a deceased person, which has had in its employ one or more individuals performing services for it within this state. Each individual performing services within this state for any employing unit which maintains two or more separate establishments within this state is deemed to be employed by a single employing unit for all the purposes of this title. Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit is deemed to be employed by the employing unit for all the purposes of this title, whether the individual was hired or paid directly by the employing unit or by the agent or employee, if the employing unit had actual or constructive knowledge of the work.

Source: SDC 1939, § 17.0802 (5); SL 1939, ch. 85; SL 1943, ch 77, § 1; SL 1994, ch 351, § 166; SL 2008, ch 277, § 2.



§ 61-1-4 Employer defined.

61-1-4. Employer defined. As used in this title, the term, employer, means:

(1) For each calendar year, any employing unit which:

(a) In any calendar quarter in either the current or preceding calendar year paid for service in employment wages of one thousand five hundred dollars or more; or

(b) For some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, had in employment at least one individual (irrespective of whether the same individual was in employment in each such day);

(2) Any employing unit for which service in employment, as defined in § 61-1-13, is performed;

(3) Any employing unit for which service in employment, as defined in § 61-1-15, is performed;

(4) Any employing unit for which agricultural labor as defined in § 61-1-18 is performed, subject to subdivision 61-1-17(1);

(5) Any employing unit for which domestic service in employment as defined in § 61-1-19 is performed.

In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under subdivision (1), (2), (3), or (4) of this section the wages earned on the employment of an employee performing domestic service, may not be taken into account.

In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under subdivision (1), (2), (3), or (5) of this section, the wages earned or the employment of an employee performing service in agricultural labor, may not be taken into account. If an employing unit is determined to be an employer of agricultural labor, the employing unit shall be determined an employer for the purposes of subdivision (1) of this section.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (6) (a); SL 1939, ch 86, § 1; SL 1953, ch 76, § 1; SL 1955, ch 60; SL 1971, ch 276, §§ 5 to 7; SL 1973, ch 304, § 2; SL 1977, ch 420, §§ 2 to 7; SL 1982, ch 28, § 16; SL 1993, ch 377, § 2; SL 2008, ch 277, § 3; SL 2013, ch 258, § 5.



§ 61-1-5 Successor employers subject to coverage.

61-1-5. Successor employers subject to coverage. As used in this title, the term, employer, includes any individual, group of individuals, or employing unit which acquired the organization, trade, or business, or substantially all the assets thereof, of another which at the time of the acquisition was an employer subject to this title.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (6) (b); SL 1939, ch 86, § 1; SL 2008, ch 277, § 4.



§ 61-1-5.1 Combined payrolls of predecessor and successor qualifying for coverage.

61-1-5.1. Combined payrolls of predecessor and successor qualifying for coverage. Any employing unit which acquired the organization, trade, or business, or substantially all the assets of another employing unit if such employing unit subsequent to such acquisition, and such acquired unit prior to such acquisition, both within the same calendar quarter, together paid for service in employment wages totaling one thousand five hundred dollars or more shall be an employer under § 61-1-4.

Source: SL 1971, ch 276, § 8.



§ 61-1-6 Employer subject to coverage by addition of another employing unit.

61-1-6. Employer subject to coverage by addition of another employing unit. As used in this title, the term, employer, includes any individual, group of individuals or employing unit which acquired the organization, trade, or business, or substantially all of the assets thereof, of another employing unit and which, if treated as a single unit with such other employing unit would be an employer under § 61-1-4.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (6) (c); SL 1939, ch 86, § 1; SL 2008, ch 277, § 5.



§ 61-1-7 Extension of coverage to employment taxed under federal law.

61-1-7. Extension of coverage to employment taxed under federal law. If a tax is imposed by the Federal Unemployment Tax Act, in either its present form or as hereafter amended, upon employing units, employment, services, or wages not otherwise covered by this title, then notwithstanding any other provision of this title, services with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under this title.

Source: SDC 1939, § 17.0802 (6) (e) as added by SL 1939, ch 86, § 1; SL 1951, ch 94, § 1; SL 1971, ch 276, § 9.



§ 61-1-8 Required coverage continues until terminated by law.

61-1-8. Required coverage continues until terminated by law. As used in this title, the term, employer, includes any employing unit which, having become an employer under subdivision 61-1-4(2), or under any of §§ 61-1-5 to 61-1-7, inclusive, has not, under §§ 61-5-11, 61-5-15, and 61-5-17, ceased to be an employer subject to this title.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (6) (e); SL 1939, ch 86, § 1; SDC Supp 1960, § 17.0802 (6) (f); SL 2008, ch 277, § 6; SL 2013, ch 258, § 6.



§ 61-1-9 Elective coverage continues for period of election.

61-1-9. Elective coverage continues for period of election. As used in this title, the term, employer, includes for the effective period of its election pursuant to §§ 61-5-3 to 61-5-5, inclusive, § 61-5-32 and § 61-5-33, any other employing unit which has elected to become fully subject to this title.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (6) (f); SL 1939, ch 86, § 1; SDC Supp 1960, § 17.0802 (6) (g); SL 2008, ch 277, § 7; SL 2013, ch 258, § 7.



§ 61-1-10 Employment defined.

61-1-10. Employment defined. The term, employment, means any service performed, including service in interstate commerce, by:

(1) Any officer of a corporation; or

(2) Any individual who, under the usual common-law rules applicable in determining the employer-employee relationship has the status of an employee.
Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (a); SL 1939, ch 86, § 1; SL 1941, ch 82, § 2; SL 1968, ch 87; SL 1971, ch 276, § 10; SL 2008, ch 277, § 8.



§ 61-1-10.1 , 61-1-10.2. Transferred.

61-1-10.1, 61-1-10.2. Transferred to §§ 61-1-12, 61-1-13 by SL 2012, ch 252, § 59.



§ 61-1-10.3 Transferred.

61-1-10.3. Transferred to § 61-1-15 by SL 2012, ch 252, § 59.



§ 61-1-10.4 Transferred.

61-1-10.4. Transferred to § 61-1-36 by SL 2012, ch 252, § 59.



§ 61-1-10.5 Transferred.

61-1-10.5. Transferred to § 61-1-20 by SL 2012, ch 252, § 59.



§ 61-1-10.6 to 61-1-10.9. Transferred.

61-1-10.6 to 61-1-10.9. Transferred to §§ 61-1-22 to 61-1-25 by SL 2012, ch 252, § 59.



§ 61-1-10.10 Repealed.

61-1-10.10. Repealed by SL 1990, ch 415, § 3.



§ 61-1-10.11 Repealed.

61-1-10.11. Repealed by SL 1991, ch 414, § 1.



§ 61-1-11 Employee and independent contractor distinguished.

61-1-11. Employee and independent contractor distinguished. Service performed by an individual for wages is employment subject to this title unless and until it is shown to the satisfaction of the Department of Labor and Regulation that:

(1) The individual has been and will continue to be free from control or direction over the performance of the service, both under his contract of service and in fact; and

(2) The individual is customarily engaged in an independently established trade, occupation, profession, or business.
Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (f); SL 1939, ch 86, § 1; SL 1971, ch 276, § 11; SL 1985, ch 397; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-1-12 Agent-drivers, commission-drivers, and salesmen included.

61-1-12. Agent-drivers, commission-drivers, and salesmen included. The term, employment, includes, subject to the provisions of §§ 61-1-13, 61-1-15, 61-1-20, 61-1-22 to 61-1-25, and 61-1-36, service performed, including service in interstate commerce, by any individual other than an individual who is an employee under subdivision 61-1-10(1) or (2) who performs services for remuneration for any person:

(1) As an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages, or laundry or dry-cleaning services, for the driver's principal;

(2) As a traveling or city salesman, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, the salesman's principal (except for sideline sales activities on behalf of some other person) of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in the business operations.

For the purposes of this section, the term, employment, includes services described in subdivisions (1) and (2) if: the contract of service contemplates that substantially all of the services are to be performed personally by such individual; the individual does not have a substantial investment in facilities used in connection with the performance of the services (other than in facilities for transportation); and the services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.

Source: SDCL § 61-1-10 (1) (c) as enacted by SL 1971, ch 276, § 10; SL 1992, ch 60, § 2; SL 2008, ch 277, § 9; SDCL § 61-1-10.1; SL 2012, ch 252, § 59.



§ 61-1-13 Employment by state or instrumentalities included.

61-1-13. Employment by state or instrumentalities included. As used in this title, the term, employment, includes:

(1) Service performed by an individual in the employ of this state or any of its instrumentalities or in the employ of this state and one or more other states or their instrumentalities for a hospital or institution of higher education located in this state;

(2) Service performed by an individual in the employ of this state or of its instrumentalities or any instrumentality which is wholly owned by this state and one or more other states; and

(3) Service performed by an individual in the employ of any political subdivision of this state or any instrumentality of any one or more of the foregoing which is wholly owned by this state and one or more other states or political subdivisions, or any service performed in the employ of any instrumentality of this state or any political subdivision thereof, and one or more other states or political subdivisions.

However, such service is excluded from employment as defined in the Federal Unemployment Tax Act of 1939, as amended to January 1, 1977, solely by reason of section 3306(c)(7) of that act and is not excluded from employment under § 61-1-36.

Source: SDCL § 61-1-10 (2) as enacted by SL 1971, ch 276, § 10; SL 1973, ch 304, § 1; SL 1974, ch 325, § 1; SL 1977, ch 420, § 8; SL 2008, ch 277, § 10; SDCL § 61-1-10.2; SL 2012, ch 252, § 59.



§ 61-1-14 Unemployment compensation funds for political subdivisions permitted--Expenditures from fund.

61-1-14. Unemployment compensation funds for political subdivisions permitted--Expenditures from fund. The governing body of any political subdivision may establish an unemployment insurance compensation fund. Expenditures from the fund shall be made only for payment of unemployment insurance claims pursuant to the Federal Unemployment Insurance Act of 1939 as amended on January 1, 2005, and state law. Notwithstanding the provisions of §§ 7-21-25 and 9-21-9, expenditures from the fund may be made without specific appropriations authority.

Source: SL 1977, ch 58; SL 2005, ch 282, § 1; SDCL § 61-1-16.1; SL 2012, ch 252, § 59.



§ 61-1-15 Employment by religious, charitable, educational, or other organization included.

61-1-15. Employment by religious, charitable, educational, or other organization included. The term, employment, includes services performed by an individual in the employ of a religious, charitable, educational, or other organization, but only if the following conditions are met and if such services are not excluded from employment under subdivision 61-1-36(1), (2), (3), (4), (5), or (6):

(1) The service is excluded from employment as defined in the Federal Unemployment Tax Act as amended, January 1, 1977, solely by reason of section 3306(c)(8) service performed in the employ of a religious, charitable, educational, or other organization described in section 501(c)(3) which is exempt from the income tax under 501(a) of the federal act; and

(2) The organization had four or more individuals in employment for some portion of a day in each of twenty different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time.
Source: SDCL § 61-1-10 (3) as enacted by SL 1971, ch 276, § 10; SL 1974, ch 325, § 2; SL 1977, ch 420, § 9; SL 2008, ch 277, § 11; SDCL § 61-1-10.3; SL 2012, ch 252, § 59.



§ 61-1-16 Repealed.

61-1-16. Repealed by SL 1977, ch 420, § 38.



§ 61-1-16.1 Transferred..

61-1-16.1. Transferred to § 61-1-14 by SL 2012, ch 252, § 59.



§ 61-1-17 Agricultural labor included--Criteria.

61-1-17. Agricultural labor included--Criteria. As used in this title, the term, employment, includes service performed by an individual in agricultural labor as defined in § 61-1-18 when:

(1) The service is performed for a person who:

(a) During any calendar quarter in either the current or the preceding calendar year paid remuneration in cash of twenty thousand dollars or more to individuals employed in agricultural labor; or

(b) For some portion of a day in each of twenty different calendar weeks, whether or not the weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor ten or more individuals, regardless of whether they were employed at the same moment of time; or

(2) For the purpose of this section any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of the crew leader:

(a) If the crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963 as amended to January 1, 1977; or substantially all the members of the crew operate or maintain tractors, mechanized harvesting, or crop-dusting equipment, or any other mechanized equipment, which is provided by the crew leader; and

(b) If the individual is not an employee of the other person within the meaning of § 61-1-24; or

(3) For the purposes of this section, in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of the crew leader under subdivision (2) of this section:

(a) Such other person and not the crew leader shall be treated as the employer of the individual; and

(b) Such other person shall be treated as having paid cash remuneration to the individual in an amount equal to the amount of cash remuneration paid to the individual by the crew leader either on the crew leader's own behalf or on behalf of such other person for the service in agricultural labor performed for such other person; or

(4) For the purposes of this section, the term, crew leader, means an individual who:

(a) Furnishes individuals to perform service in agricultural labor for any other person;

(b) Pays (either on the crew leader's own behalf or on behalf of such other person) the individuals so furnished by the crew leader for the service in agricultural labor performed by them; and

(c) Has not entered into a written agreement with such other person under which the individual is designated as an employee of such other person.
Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (g) (1); SL 1939, ch 86, § 1; SL 1941, ch 82, § 3; SL 1977, ch 420, § 15; SL 2008, ch 277, § 25; SDCL § 61-1-24; SL 2012, ch 252, § 59.



§ 61-1-18 Services included within agricultural labor.

61-1-18. Services included within agricultural labor. As used in this title, the term, agricultural labor, includes all services performed:

(1) On a farm, in the employ of any person, in connection with cultivating the soil or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, testing, training, and management of livestock, bees, poultry, and fur-bearing animals and wildlife;

(2) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of the farm and its tools and equipment, or in salvaging timber or clearing land of brush or other debris left by flood waters or windstorm, if the major part of the service is performed on a farm;

(3) In connection with the production or harvesting of maple sugar or maple syrup or any commodity defined as an agricultural commodity in section 15(g) of the Federal Agricultural Marketing Act, as amended, or in connection with the raising or harvesting of mushrooms, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways used exclusively for supplying and storing water for farming purposes;

(4) In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodities; but only if the operator produced more than one-half of the commodity with respect to which the service is performed, or in the employ of a group of operators of farms (or a cooperative organization of which the operators are members) in the performance of service described in this section, but only if the operators produced more than one-half of the commodity with respect to which such service is performed. The provisions of this subdivision (4) may not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption;

(5) On a farm operated for profit if the service is not in the course of the employer's trade or business or is domestic service in a private home of the employer.

As used in this section, the term, farm, includes stock, dairy, poultry, fruit, fur-bearing animals, and truck farms, plantations, ranches, nurseries, ranges, greenhouses, or other similar structures used primarily for the raising of agricultural or horticultural commodities and orchards.

Source: SDC 1939, § 17.0802 (7) (g) (21) as added by SL 1941, ch 82, § 3; SL 1971, ch 276, §§ 15 to 17; SL 1991, ch 415; SL 2008, ch 277, § 26; SDCL § 61-1-25; SL 2012, ch 252, § 59.



§ 61-1-18.1 Transferred.

61-1-18.1. Transferred to § 61-1-33 by SL 2012, ch 252, § 59.



§ 61-1-19 Certain domestic service included.

61-1-19. Certain domestic service included. As used in this title, the term, employment, includes domestic service performed for a person who paid cash remuneration of one thousand dollars or more in the current calendar year or the preceding calendar year to individuals employed in such domestic service in any calendar quarter, in a private home, local college club, or local chapter of a college fraternity or sorority.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (g) (2); SL 1939, ch 86, § 1; SL 1941, ch 82, § 3; SL 1977, ch 420, § 17; SL 2008, ch 277, § 28; SDCL § 61-1-27; SL 2012, ch 252, § 59.



§ 61-1-20 Foreign service for employer with principal place of business in state included.

61-1-20. Foreign service for employer with principal place of business in state included. The term, employment, includes the service of an individual who is a citizen of the United States, performed outside the United States except in Canada, in the employ of an American employer (other than service which is deemed employment under § 61-1-26 or 61-1-27 or the parallel provisions of another state's law), if the employer's principal place of business in the United States is located in this state.

Source: SDCL § 61-1-10 (5) as enacted by SL 1971, ch 276, § 10; SL 1977, ch 420, § 12; SL 2008, ch 277, § 12; SDCL § 61-1-10.5; SL 2012, ch 252, § 59.



§ 61-1-21 Repealed.

61-1-21. Repealed by SL 1989, ch 446.



§ 61-1-22 Foreign service for employer resident in state included.

61-1-22. Foreign service for employer resident in state included. The term, employment, includes the service of an individual who is a citizen of the United States, performed outside the United States except in Canada, in the employ of an American employer other than service which is deemed employment under § 61-1-26 or 61-1-27 or the parallel provisions of another state's law, if the employer has no place of business in the United States, but:

(1) The employer is an individual who is a resident of this state; or

(2) The employer is a corporation which is organized under the laws of this state; or

(3) The employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state.
Source: SDCL § 61-1-10 (5) (b) as enacted by SL 1971, ch 276, § 10; SL 1977, ch 420, § 13; SL 2008, ch 277, § 13; SDCL § 61-1-10.6; SL 2012, ch 252, § 59.



§ 61-1-23 Elective coverage of foreign service.

61-1-23. Elective coverage of foreign service. The term, employment, includes the service of an individual who is a citizen of the United States, performed outside the United States except in Canada, or in the case of the Virgin Islands, after December thirty-first in the year the United States secretary of labor approves the Virgin Islands' unemployment compensation law, in the employ of an American employer other than service which is deemed employment under § 61-1-26 or 61-1-27 or the parallel provisions of another state's law, if none of the criteria of §§ 61-1-20 and 61-1-22 is met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state.

Source: SDCL § 61-1-10 (5) (c) as enacted by SL 1971, ch 276, § 10; SL 1977, ch 420, § 14; SL 2008, ch 277, § 14; SDCL § 61-1-10.7; SL 2012, ch 252, § 59.



§ 61-1-24 American employer defined.

61-1-24. American employer defined. The term, American employer, for the purposes of §§ 61-1-20, 61-1-22, and 61-1-23 means a person who is:

(1) An individual who is a resident of the United States; or

(2) A partnership if two-thirds or more of the partners are residents of the United States; or

(3) A trust, if all of the trustees are residents of the United States; or

(4) A corporation organized under the laws of the United States or of any state.
Source: SDCL § 61-1-10 (5) (d) as enacted by SL 1971, ch 276, § 10; SL 2008, ch 277, § 15; SDCL § 61-1-10.8; SL 2012, ch 252, § 59.



§ 61-1-25 Crew members of American vessels included.

61-1-25. Crew members of American vessels included. Notwithstanding § 61-1-26, the term, employment, includes all service performed by an officer or member of the crew of an American vessel on or in the connection with such vessel, if the operating office, from which the operations of such vessel operating on navigable waters within, or within and without, the United States are ordinarily and regularly supervised, managed, directed, and controlled is within the state.

Source: SDCL § 61-1-10 (6) as enacted by SL 1971, ch 276, § 10; SL 2008, ch 277, § 16; SDCL § 61-1-10.9; SL 2012, ch 252, § 59.



§ 61-1-26 Service within and without state included--Base of operations or residence as basis for coverage.

61-1-26. Service within and without state included--Base of operations or residence as basis for coverage. As used in this chapter, the term, employment, includes an individual's entire service, performed within or both within and without this state if:

(1) The service is localized in this state; or

(2) The service is not localized in any state but some of the service is performed in this state and first, the base of operations, or, if there is no base of operations, then the place from which the service is directed or controlled, is in this state; or second, the base of operations or place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.
Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (b); SL 1939, ch 86, § 1; SL 2008, ch 277, § 17; SDCL § 61-1-12; SL 2012, ch 252, § 59.



§ 61-1-27 Service considered within state--Services in more than one state.

61-1-27. Service considered within state--Services in more than one state. Service is considered to be within a state if:

(1) The service is performed entirely within the state; or

(2) The service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state, such as service that is temporary or transitory in nature or consists of isolated transactions.

The department shall promulgate rules pursuant to chapter 1-26 providing for coverage of workers performing services in more than one state.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (e); SL 1939, ch 86, § 1; SL 1983, ch 22, § 7; SL 1993, ch 375, § 15; SDCL § 61-1-13; SL 2012, ch 252, § 59.



§ 61-1-28 Services within state not covered by any other compensation law.

61-1-28. Services within state not covered by any other compensation law. Services performed within this state but not covered under § 61-1-26 shall be deemed to be employment subject to this title if contributions are not required and paid with respect to such services under an unemployment compensation law of any other state or of the federal government.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (c); SL 1939, ch 86, § 1; SDCL § 61-1-14; SL 2012, ch 252, § 59.



§ 61-1-29 Repealed.

61-1-29. Repealed by SL 1971, ch 276, § 93.



§ 61-1-30 Service outside state controlled from within state.

61-1-30. Service outside state controlled from within state. The term, employment, includes an individual's service, wherever performed within the United States, the Virgin Islands, or Canada, if:

(1) Such service is not covered under the unemployment compensation law of any other state, the Virgin Islands, or Canada; and

(2) The place from which the service is directed or controlled is in this state.
Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (d); SL 1939, ch 86, § 1; SL 1971, ch 276, § 12; SL 2008, ch 277, § 18; SDCL § 61-1-15; SL 2012, ch 252, § 59.



§ 61-1-31 Federal employment exempt--Payments permitted by Congress--Refund when state not certified.

61-1-31. Federal employment exempt--Payments permitted by Congress--Refund when state not certified. As used in this title, the term, employment, does not include service performed in the employ of the United States government or an instrumentality of the United States immune under the Constitution of the United States from the contributions imposed by this title. However, to the extent that the Congress of the United States permits states to require any instrumentality of the United States to make payments into an unemployment fund under a state unemployment compensation act, the provisions of this title are applicable to such instrumentality and to services performed for such instrumentality in the same manner, to the same extent and on the same terms as to all other employers, employing units, individuals and services. If this state is not certified for any year by the United States secretary of labor under section 3304 of the Federal Internal Revenue Code, the payments required of such instrumentality, with respect to such years, shall be refunded by the South Dakota Department of Labor and Regulation from the fund in the same manner and within the same period as is provided in § 61-5-56 with respect to contributions erroneously collected.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (g) (7); SL 1939, ch 86, § 1; SL 1941, ch 82, § 3; SL 2008, ch 277, § 19; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-1-17; SL 2012, ch 252, § 59.



§ 61-1-31.1 Transferred.

61-1-31.1. Transferred to § 61-1-47 by SL 2012, ch 252, § 59.



§ 61-1-32 Employment exempt when covered by federal compensation law--Agreements for reciprocal treatment.

61-1-32. Employment exempt when covered by federal compensation law--Agreements for reciprocal treatment. As used in this title, the term "employment" does not include service with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of Congress. However, the Department of Labor and Regulation shall enter into agreements with the proper agencies under such act of Congress, to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this title, acquired rights to unemployment compensation under act of Congress, or who have, after acquiring potential rights to unemployment compensation under such act of Congress, acquired rights to benefits under this title.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (g) (8); SL 1939, ch 86, § 1; SL 1941, ch 82, § 3; SL 1993, ch 375, § 16; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-1-18; SL 2012, ch 252, § 59.



§ 61-1-33 Employment exempt under Federal Unemployment Tax Act.

61-1-33. Employment exempt under Federal Unemployment Tax Act. As used in this title, the term, employment, does not include employment specifically exempted from coverage under the Federal Unemployment Tax Act.

Source: SDC 1939, § 17.0802 (7) (g) as added by SL 1968, ch 88; SL 2008, ch 277, § 20; SDCL § 61-1-18.1; SL 2012, ch 252, § 59.



§ 61-1-34 Foreign government service exempt.

61-1-34. Foreign government service exempt. As used in this title, the term, employment, does not include service performed in the employ of a foreign government, including service as a consular or other officer or employee or nondiplomatic representative.

Source: SDC 1939, § 17.0802 (7) (g) (14) as added by SL 1941, ch 82, § 3; SL 2008, ch 277, § 21; SDCL § 61-1-19; SL 2012, ch 252, § 59.



§ 61-1-35 Instrumentalities of foreign governments exempt.

61-1-35. Instrumentalities of foreign governments exempt. As used in this title, the term, employment, does not include service performed in the employ of an instrumentality wholly owned by a foreign government:

(1) If the service is of a character similar to that performed in foreign countries by employees of the United States government or of an instrumentality thereof; and

(2) If the South Dakota Department of Labor and Regulation finds that the United States Secretary of State has certified to the United States Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in foreign countries by employees of the United States government and of instrumentalities thereof.
Source: SDC 1939, § 17.0802 (7) (g) (15) as added by SL 1941, ch 82, § 3; SL 2008, ch 277, § 22; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-1-20; SL 2012, ch 252, § 59.



§ 61-1-36 Exempt employment by churches, institutions and state.

61-1-36. Exempt employment by churches, institutions and state. For the purposes of §§ 61-1-13 and 61-1-15 the term, employment, does not apply to service performed:

(1) In the employ of:

(a) A church or convention or association of churches, or

(b) An organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches; or

(2) By a duly ordained, commissioned, or licensed minister of a church in the exercise of duties required by the church or by a member of a religious order in the exercise of duties required by the order; or

(3) In the employ of a school which is not an institution of higher education prior to January 1, 1978; or in the employ of a governmental entity referred to in § 61-1-13 after December 31, 1977, if the service is performed by an individual in the exercise of duties:

(a) As an elected official;

(b) As a member of a legislative body, or a member of the judiciary, of a state or political subdivision;

(c) As a member of the state national guard or air national guard;

(d) As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency;

(e) In a position which, under or pursuant to the laws of this state, is designated as a major nontenured policymaking or advisory position, or a policymaking position the performance of the duties of which ordinarily does not require more than eight hours per week;

(f) As a precinct election official or automatic tabulating system worker if the amount of remuneration received by the individual during the calendar year for services as a precinct election official or automatic tabulating system worker is less than one thousand dollars; or

(4) In a facility conducted for the purpose of carrying out a program of rehabilitation for any individual whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for any individual who because of impaired physical or mental capacity cannot be readily absorbed in the competitive labor market by an individual receiving such rehabilitation or remunerative work; or

(5) As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision, by an individual receiving such work relief or work training; or

(6) By an inmate of a custodial or penal institution.
Source: SDCL § 61-1-10 (4) as enacted by SL 1971, ch 276, § 10; SL 1973, ch 304, §§ 3, 4; SL 1974, ch 325, § 3; SL 1977, ch 420, §§ 10, 11; SL 1991, ch 413, § 1; SL 1998, ch 298, § 1; SDCL § 61-1-10.4; SL 2012, ch 252, § 59.



§ 61-1-37 Incidental and student employment by educational institutions and nonprofit organizations exempt.

61-1-37. Incidental and student employment by educational institutions and nonprofit organizations exempt. As used in this title, the term, employment, does not include:

(1) Service performed during a calendar quarter in the employ of an organization exempt from income tax under section 501(a)(other than an organization described in 401(a)) or under section 521 of the Federal Internal Revenue Code, if the remuneration for such services does not exceed fifty dollars; or

(2) Service performed in the employ of a school, college or university:

(a) By a student who is enrolled and is regularly attending classes at the school, college, or university, or

(b) By the spouse of a student, if the spouse is advised, at the time the spouse commences to perform the service, that this employment is included under a program to provide financial assistance to the student by the school, college or university, and that employment is not covered by any program of unemployment insurance, or

(3) Service performed by an individual who is enrolled for credit at a nonprofit or public educational institution, which maintains a regular faculty and curriculum and has a regularly organized body of students in attendance at the place where its educational activities are carried on, as a student in a full-time program, which combines academic instruction with work experience, if the service is an integral part of that program and if the institution has so certified to the employer. This subdivision does not apply to service performed in a program established for or on behalf of an employer or group of employers.
Source: SDC 1939, § 17.0802 (7) (g) (9) as added by SL 1941, ch 82, § 3; SL 1951, ch 94, § 2; SL 1961, ch 105, § 2; SL 1964, ch 68; SL 1971, ch 276, § 13; SL 1983, ch 379, § 1; SL 1986, ch 424, § 2; SL 2008, ch 277, § 23; SDCL § 61-1-22; SL 2012, ch 252, § 59.



§ 61-1-38 Student nurses, interns, and hospital patients exempt.

61-1-38. Student nurses, interns, and hospital patients exempt. As used in this title, the term, employment, does not include:

(1) Service performed as a student nurse in the employ of a hospital or nurses training school by an individual who is enrolled in and is regularly attending classes in a nurses training school chartered or approved pursuant to state law; and service performed as an intern in the employ of a hospital by an individual who has completed a four years' course in a medical school chartered or approved pursuant to state law; or

(2) Service performed in the employ of a hospital, if such service is performed by a patient of the hospital, as defined in § 61-1-1.
Source: SDC 1939, § 17.0802 (7) (g) (16) as added by SL 1941, ch 82, § 3; SL 1971, ch 276, § 14; SL 2008, ch 277, § 24; SDCL § 61-1-23; SL 2012, ch 252, § 59.



§ 61-1-39 Newspaper delivery by minors exempt.

61-1-39. Newspaper delivery by minors exempt. As used in this title, the term, employment, does not include service performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution.

Source: SDC 1939, § 17.0802 (7) (g) (18) as added by SL 1941, ch 82, § 3; SL 2008, ch 277, § 27; SDCL § 61-1-26; SL 2012, ch 252, § 59.



§ 61-1-40 Repealed.

61-1-40. Repealed by SL 2008, ch 277, § 37.



§ 61-1-41 Insurance agents and solicitors exempt.

61-1-41. Insurance agents and solicitors exempt. As used in this title, the term, employment, does not include service performed by an individual for a person as an insurance agent or as an insurance solicitor, if all the services performed by the individual for the person is performed for remuneration solely by way of commission.

Source: SDC 1939, § 17.0802 (7) (g) (17) as added by SL 1941, ch 82, § 3; SL 2008, ch 277, § 29; SDCL § 61-1-28; SL 2012, ch 252, § 59.



§ 61-1-42 , 61-1-43. Repealed.

61-1-42, 61-1-43. Repealed by SL 2008, ch 277, §§ 39, 40.



§ 61-1-44 Employment by close relative exempt.

61-1-44. Employment by close relative exempt. As used in this title, the term, employment, does not include service performed by an individual in the employ of the individual's son, daughter, or spouse and service performed by a child under the age of twenty-one in the employ of the individual's father or mother.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (7) (g) (4); SL 1939, ch 86, § 1; SL 1941, ch 82, § 3; SL 2008, ch 277, § 30; SDCL § 61-1-30; SL 2012, ch 252, § 59.



§ 61-1-45 Coverage determined by nature of employment for major part of pay period.

61-1-45. Coverage determined by nature of employment for major part of pay period. If the services performed during one-half or more of any period by an individual for the person employing the individual constitute employment, all the services of the individual for the period are deemed to be employment; but if the services performed during more than one-half of any such pay period by an individual for the person employing the individual does not constitute employment, then none of the services of the individual for the period are deemed to be employment. As used in this section, the term, pay period, means the period of not more than thirty-one consecutive days for which a payment of remuneration is ordinarily made to the individual by the person employing the individual.

This section is not applicable with respect to services performed in a pay period by an individual for the person employing the individual where any of the service is excepted by § 61-1-32.

Source: SDC 1939, § 17.0802 (7) (g) (20) as added by SL 1941, ch 82, § 3; SL 2008, ch 277, § 31; SDCL § 61-1-31; SL 2012, ch 252, § 59.



§ 61-1-46 Wages defined--Maximum annual wages subject to coverage.

61-1-46. Wages defined--Maximum annual wages subject to coverage. As used in this title, the term, wages, means remuneration paid in a calendar year to an employee by an employer or the employer's predecessor for employment during any calendar year. The term includes remuneration in addition to the wages defined in this section which are subject to a federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund.

The term, wages, does not include remuneration of more than:

(1) Seven thousand dollars, from January 1, 1983, to December 31, 2006, inclusive;

(2) Eight thousand five hundred dollars, from January 1, 2007, to December 31, 2007, inclusive;

(3) Nine thousand dollars, from January 1, 2008, to December 31, 2008, inclusive;

(4) Nine thousand five hundred dollars, from January 1, 2009, to December 31, 2009, inclusive;

(5) Ten thousand dollars, from January 1, 2010, to December 31, 2010, inclusive;

(6) Eleven thousand dollars, from January 1, 2011, to December 31, 2011, inclusive;

(7) Twelve thousand dollars, from January 1, 2012, to December 31, 2012, inclusive;

(8) Thirteen thousand dollars, from January 1, 2013, to December 31, 2013, inclusive;

(9) Fourteen thousand dollars, from January 1, 2014, to December 31, 2014, inclusive; and

(10) Fifteen thousand dollars, on and after January 1, 2015.

In this section, the term, employment, includes service constituting employment under any unemployment compensation law of another state.

Source: SDC 1939, § 17.0802 (13) (a) as added by SL 1941, ch 82, § 4; SL 1943, ch 77, § 1; SL 1947, ch 88, § 5; SL 1953, ch 76, § 2; SL 1971, ch 276, § 18; SL 1977, ch 420, § 16; SL 1983, ch 380, § 1; SL 2006, ch 267, § 1; SL 2010, ch 247, § 1, eff. Mar. 10, 2010; SDCL § 61-1-35; SL 2012, ch 252, § 59.



§ 61-1-47 National Guard weekend training payments not deemed wages.

61-1-47. National Guard weekend training payments not deemed wages. As used in this title, the term, wages, does not include payments received by members of the South Dakota National Guard for weekend training.

Source: SL 1981, ch 368, § 1; SL 2008, ch 277, § 32; SDCL § 61-1-31.1; SL 2012, ch 252, § 59.



§ 61-1-48 Employer's contributions to certain plans not deemed wages.

61-1-48. Employer's contributions to certain plans not deemed wages. As used in this title, the term, wages, does not include the amount of any payment with respect to services performed on behalf of any person in its employ under a plan or system established by an employing unit which makes provision for persons in its employ generally or for a class or classes of persons including any amount paid by an employing unit for insurance on annuities, or into a fund, to provide for any payment on account of:

(1) Sickness or accident disability. However, in the case of payments made to an employee or any one of the employee's dependents, this subdivision excludes from wages only payments received under a worker's compensation law;

(2) Medical or hospitalization expenses in connection with sickness or accident disability;

(3) Death; or

(4) Retirement or pension if the payment is made pursuant to a qualified plan as provided in 26 U.S.C. §§ 401(k), 403b, 408(k), 457, and 408(p), other than any elective contributions under paragraph (2)(A)(i) thereof, as of January 1, 2006.
Source: SDC 1939, § 17.0802 (13) (b) as added by SL 1941, ch 82, § 4; SL 1985, ch 396, § 2; SL 2006, ch 266, § 1; SL 2007, ch 298, § 1; SDCL § 61-1-32; SL 2012, ch 252, § 59.



§ 61-1-49 Social security tax payments not deemed wages.

61-1-49. Social security tax payments not deemed wages. As used in this title, the term, wages, does not include the payment by an employing unit without deduction from the remuneration of the individual in its employ of the tax imposed upon an individual in its employ under section 3101 of the federal Internal Revenue Code.

Source: SDC 1939, § 17.0802 (13) (c) as added by SL 1941, ch 82, § 4; SL 2008, ch 277, § 33; SDCL § 61-1-33; SL 2012, ch 252, § 59.



§ 61-1-50 Dismissal payments not deemed wages.

61-1-50. Dismissal payments not deemed wages. As used in this title, the term, wages, does not include dismissal payments which the employing unit is not legally required to make.

Source: SDC 1939, § 17.0802 (13) (d) as added by SL 1941, ch 82, § 4; SL 2008, ch 277, § 34; SDCL § 61-1-34; SL 2012, ch 252, § 59.



§ 61-1-51 Week of unemployment defined.

61-1-51. Week of unemployment defined. For the purposes of this title, an individual is considered unemployed in any calendar week during which the individual performs no service and with respect to which no wages or earnings are payable to the individual, or in any week of less than full-time work, if the wages or earnings payable to the individual, with respect to the week, are less than the individual's weekly benefit amount.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (10) (a); SL 1939, ch 86, § 1; SL 1941, ch 83, § 1; SL 1963, ch 122, § 1; SL 1979, ch 348, § 2; SL 1984, ch 333, § 1; SL 2008, ch 277, § 35; SDCL § 61-1-36; SL 2012, ch 252, § 59.



§ 61-1-52 Registration at employment office required to commence week of unemployment.

61-1-52. Registration at employment office required to commence week of unemployment. For the purposes of this title, an individual's week of unemployment is deemed commenced only after the individual's registration at an employment office, except as the Department of Labor and Regulation may otherwise prescribe in rules promulgated pursuant to chapter 1-26.

Source: SL 1936 (SS), ch 3, § 19; SDC 1939, § 17.0802 (10) (d); SL 1939, ch 86, § 1; SL 1941, ch 83, § 1; SDC Supp 1960, § 17.0802 (10) (b); SL 1993, ch 375, § 17; SL 2008, ch 277, § 36; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-1-37; SL 2012, ch 252, § 59.



§ 61-1-53 Rules covering temporary or partial employment.

61-1-53. Rules covering temporary or partial employment. The Department of Labor and Regulation shall promulgate rules pursuant to chapter 1-26 governing benefit eligibility of individuals whose employment is temporary or is other than full-time.

Source: SDC 1939, § 17.0802 (10) (a) as added by SL 1941, ch 83, § 1; SL 1963, ch 122, § 1; SL 1993, ch 375, § 18; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-1-38; SL 2012, ch 252, § 59.



§ 61-1-54 Rules covering seasonal employment.

61-1-54. Rules covering seasonal employment. The Department of Labor and Regulation may, in accordance with rules promulgated by the department pursuant to chapter 1-26, determine whether an industry in this state is of a seasonal nature. The department shall promulgate rules pursuant to chapter 1-26 governing the benefit rights of those workers who are found to be engaged in a seasonal occupation.

Source: SDC 1939, § 17.0802 (10) (d) as added by SL 1941, ch 83, § 1; SDC Supp 1960, § 17.0802 (10) (c); SL 1993, ch 375, § 19; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-1-39; SL 2012, ch 252, § 59.



§ 61-1-55 Title inoperative if federal tax inoperative--Disposition of unobligated funds.

61-1-55. Title inoperative if federal tax inoperative--Disposition of unobligated funds. If the tax imposed by title nine of the federal Social Security Act or any other federal tax against which contributions under this title may be credited, shall become inoperative, the provisions of this title shall become inoperative. Any unobligated fund in the state unemployment compensation fund or returned by the United States Treasurer, because the federal Social Security Act is inoperative, shall be refunded to the contributors pro rata to their unexpended contributions.

Source: SL 1936 (SS), ch 3, § 20; SDC 1939, § 17.0845; SL 2008, ch 277, § 38; SDCL § 61-1-41; SL 2012, ch 252, § 59.






Chapter 02 - Employment Security Divisions

§ 61-2-1.1 Department abolished--Performance of functions.

61-2-1.1. Department abolished--Performance of functions. The Department of Employment Security is abolished, and all its functions shall be administered by the Department of Labor and Regulation as provided by § 1-37-3.

Source: SL 1973, ch 2 (Ex. Ord. 73-1), §§ 3(c), 90; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-2-5 Repealed.

61-2-5. Repealed by SL 1973, ch 305, § 2.



§ 61-2-6 Repealed.

61-2-6. Repealed by SL 1969, ch 218, § 2.



§ 61-2-7 Repealed.

61-2-7. Repealed by SL 1988, ch 412.



§ 61-2-7.1 State unemployment insurance advisory council--Composition and appointment--Functions--Meetings and reports.

61-2-7.1. State unemployment insurance advisory council--Composition and appointment--Functions--Meetings and reports. The Governor shall appoint from a list submitted by the department a state unemployment insurance advisory council, composed of men and women, including an equal number of employer representatives and employee representatives who may fairly be regarded as representative because of their vocation, employment, or affiliations, and of such members representing the general public as the department may designate. Such council shall aid the department in reviewing the unemployment insurance program as to its content, adequacy and effectiveness and to make recommendations for its improvement. The advisory council shall meet as frequently as the department deems necessary but not less than twice each year. The advisory council shall make reports of its meetings which shall include a record of its discussions and its recommendations. The department shall make such reports available to any interested persons or groups.

Source: SL 1971, ch 276, § 20.



§ 61-2-7.2 Direction and supervision by Department of Labor and Regulation--Independent functions retained by councils.

61-2-7.2. Direction and supervision by Department of Labor and Regulation--Independent functions retained by councils. The unemployment insurance advisory council shall be administered under the direction and supervision of the Department of Labor and Regulation and the secretary thereof, but shall retain the respective quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in them and shall exercise those functions independently of the secretary of labor and regulation.

Source: SL 1973, ch 2, §§ 91, 92; SL 1989, ch 30, § 85; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-2-8 Meetings and functions of advisory councils.

61-2-8. Meetings and functions of advisory councils. The unemployment insurance advisory council appointed pursuant to § 61-2-7.1 shall meet on call of the department and shall aid the department in formulating policies and discussing problems relating to the administration of this title and in assuring impartiality and freedom from political influence in the solution of such problems.

Source: SL 1936 (SS), ch 3, § 11; SDC 1939, § 17.0806; SL 1943, ch 77, § 2; SL 1945, ch 78, § 2; SL 1971, ch 276, § 21; SL 1989, ch 30, § 86.



§ 61-2-9 Repealed.

61-2-9. Repealed by SL 1971, ch 23, § 2.



§ 61-2-10 to 61-2-11. Repealed.

61-2-10 to 61-2-11. Repealed by SL 2008, ch 277, §§ 41 to 43.



§ 61-2-13 Political activity of employees--Prohibited and permitted activity.

61-2-13. Political activity of employees--Prohibited and permitted activity. The department may not appoint or employ any person who holds or is a candidate for any elective office in a partisan election. However, nothing in this section prevents an employee from being a candidate for or holding a nonpartisan office or being a candidate for or holding a political party office.

Source: SL 1936 (SS), ch 3, § 11; SDC 1939, § 17.0805; SL 1957, ch 87; SL 1961, ch 104; SL 1993, ch 377, § 3.



§ 61-2-15 Retirement program for department personnel.

61-2-15. Retirement program for department personnel. The Department of Labor and Regulation may establish and contract for a retirement program, except as provided by chapter 3-12, for the personnel of the divisions in cooperation with the appropriate agency of the federal government. The department's share of the costs of the program shall be paid from the administrative funds granted to the department by the federal government. No obligation may be incurred against the state's general fund to pay for this program. The department may execute a contract or contracts with the retirement plan administrators as the employee's retirement board selects. In making the selection, the board shall consider, among other things, financial stability, experience and claims facilities. In evaluating these factors, the board may employ the services of impartial, professional analysts or actuaries, or both.

Source: SDC 1939, § 17.0805 as added by SL 1961, ch 104; SL 1968, ch 90; SL 1980, ch 33, § 3; SL 1981, ch 24, § 3; SL 1989, ch 447, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2013, ch 258, § 8.



§ 61-2-15.1 Department of Labor and Regulation Employee's Retirement Board--Members--Terms.

61-2-15.1. Department of Labor and Regulation Employee's Retirement Board--Members--Terms. There is hereby created a South Dakota Department of Labor and Regulation Employee's Retirement Board to administer the retirement program provided by § 61-2-15. The board shall consist of five members. The secretary of the Department of Labor and Regulation and the commissioner of the Bureau of Finance and Management shall be members of the board. Two members shall be elected to the board by the employees and former employees of the Department of Labor and Regulation who are covered by the retirement plan provided by § 61-2-15. The two elected members shall be elected to four year terms. The fifth member shall be an individual appointed by the Governor.

Source: SL 1987, ch 386, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-2-15.2 Meetings of board--Annual report to retirement laws committee.

61-2-15.2. Meetings of board--Annual report to retirement laws committee. The board provided by § 61-2-15.1 shall meet at least twice a year and shall adopt procedures governing its internal affairs. The board shall report annually to the retirement laws committee created by § 2-6-8 on the financial and actuarial status of the retirement program provided by § 61-2-15, and on the benefits provided under that program.

Source: SL 1987, ch 386, §§ 2, 3; SL 1993, ch 375, § 20.



§ 61-2-15.3 Compensation and expense of board.

61-2-15.3. Compensation and expense of board. The members of the board created in § 61-2-15.1 may be paid per diem compensation and allowable expenses for their services on the board pursuant to § 4-7-10.4. However, the secretary of the Department of Labor and Regulation and the commissioner of the bureau of finance and management are prohibited from receiving per diem compensation and allowable expenses pursuant to § 3-8-3 and any state employee serving on the board is prohibited from receiving per diem compensation pursuant to § 3-8-4.1.

Source: SL 1989, ch 447, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-2-15.4 Hire of analysts, actuaries, investment advisors, and consultants by board.

61-2-15.4. Hire of analysts, actuaries, investment advisors, and consultants by board. To carry out its responsibilities to administer the retirement program provided by § 61-2-15, the South Dakota Department of Labor and Regulation Employee's Retirement Board may hire professional analysts, actuaries, investment advisors or other consultants to advise the board on the management of the retirement program, and the board may hire attorneys who are knowledgeable in retirement laws to advise or represent the board.

Source: SL 1989, ch 447, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-2-15.5 Promulgation of rules and regulations by board.

61-2-15.5. Promulgation of rules and regulations by board. The South Dakota Department of Labor and Regulation Employee's Retirement Board may promulgate rules pursuant to chapter 1-26 that are necessary to establish uniform procedures to administer the system, to protect the funds in the system, and to insure uniform application of the retirement system to the members of the system. Rules may be promulgated in the following areas:

(1) Membership and class of membership;

(2) Contributions and the collection thereof;

(3) Criteria and procedures for the determination of applications for and payment of disability allowances;

(4) Procedure for applications for benefits and the payment of benefits;

(5) Any other rules necessary to carry out the purpose and effect of this chapter.
Source: SL 1989, ch 447, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-2-15.6 Board attached to Department of Labor and Regulation--Assignment of support staff.

61-2-15.6. Board attached to Department of Labor and Regulation--Assignment of support staff. The South Dakota Department of Labor and Regulation Employee's Retirement Board is attached to the Department of Labor and Regulation for reporting purposes. The secretary of the department may assign administrative, clerical and other support staff to assist the board.

Source: SL 1989, ch 447, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-2-16 Administration of title by secretary--General powers.

61-2-16. Administration of title by secretary--General powers. The secretary of labor and regulation shall administer this title. The secretary shall employ such persons, make such expenditures, require such reports, make such investigations, and take such other action as may be necessary or suitable to that end. The secretary shall determine the department's organization and methods of procedure in accordance with the provisions of this title.

Source: SL 1936 (SS), ch 3, § 11; SDC 1939, § 17.0807; SL 1951, ch 94, § 4; SL 1978, ch 359, § 19; SL 1993, ch 375, § 21; SL 2008, ch 277, § 44; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-2-17 Repealed.

61-2-17. Repealed by SL 2008, ch 277, § 45.



§ 61-2-18 Recommendations to Governor and Legislature.

61-2-18. Recommendations to Governor and Legislature. If the secretary of labor and regulation believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund, the secretary shall promptly so inform the Governor and the Legislature, and make recommendations with respect thereto.

Source: SL 1936 (SS), ch 3, § 11; SDC 1939, § 17.0807; SL 1951, ch 94, § 4; SL 2008, ch 277, § 46; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-2-19 Representation of state to congressional delegation--Cooperation with agencies of other states.

61-2-19. Representation of state to congressional delegation--Cooperation with agencies of other states. If, in the judgment of the secretary of labor and regulation, the interests of the Department of Labor and Regulation established by this title are involved in any proposed or pending change in federal law or administrative policy pertaining to the program, the secretary may represent these interests to the delegation of this state in the federal Congress. The secretary may co-operate with the other state labor agencies through any association of such state agencies which has been or may hereafter be organized, when the interests of the states generally in their unemployment compensation program are similarly involved.

Source: SDC 1939, § 17.0807 as added by SL 1955, ch 61; SL 2008, ch 277, § 47; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-2-20 Repealed.

61-2-20. Repealed by SL 1982, ch 16, § 44.






Chapter 03 - Administration And Enforcement

§ 61-3-1 General purposes of departmental programs--Assistance, investigations, and research.

61-3-1. General purposes of departmental programs--Assistance, investigations, and research. The secretary of labor and regulation, with the advice and aid of the advisory councils, and through the department's appropriate divisions, shall take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining, and vocational guidance; to investigate, recommend, advise, and assist in the establishment and operation by municipalities, counties, school districts, and the state of reserves for public works to be used in times of business depression and unemployment; to promote the re-employment of unemployed workers throughout the state in every other way that may be feasible; and to these ends to carry on and publish the results of investigations and research studies.

Source: SL 1936 (SS), ch 3, § 11 (f); SDC 1939, § 17.0810; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-2 Work record maintained by employing unit--Inspection by department.

61-3-2. Work record maintained by employing unit--Inspection by department. Each employing unit shall keep true and accurate work records containing information needed to administer this title according to rules promulgated pursuant to chapter 1-26 by the secretary of labor and regulation. The records shall be kept for four years and shall be open to inspection and be subject to being copied by the Department of Labor and Regulation at any reasonable time and as often as may be necessary.

Source: SL 1936 (SS), ch 3, § 11 (g); SDC 1939, § 17.0814; SL 1939, ch 84, § 10; SL 1983, ch 22, § 8; SL 1993, ch 375, § 22; SL 2008, ch 277, § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-3 Report required of employers by secretary.

61-3-3. Report required of employers by secretary. The secretary of labor and regulation may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which the secretary deems necessary for the effective administration of this title.

Source: SL 1936 (SS), ch 3, § 11 (g); SDC 1939, § 17.0814; SL 1939, ch 84, § 10; SL 1943, ch 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-4 Information confidential--Use by claimant at hearing--Violation as misdemeanor.

61-3-4. Information confidential--Use by claimant at hearing--Violation as misdemeanor. No information obtained under § 61-3-2 or 61-3-3 may be published or open to public inspection other than to public employees in the performance of their public duties in any manner revealing the employing unit's identity, but any claimant at a hearing before the Department of Labor and Regulation shall be supplied with information from such records to the extent necessary for the proper presentation of the claimant's claim. Any employee or officer of the Department of Labor and Regulation who violates any of the provisions of this section commits a Class 2 misdemeanor.

Source: SL 1936 (SS), ch 3, § 11 (g); SDC 1939, §§ 17.0814, 17.9903; SL 1943, ch 80; SL 1978, ch 359, § 2; SL 2008, ch 277, § 49; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-5 Reports and communications privileged in actions for defamation.

61-3-5. Reports and communications privileged in actions for defamation. No letter, report, communication, or other matter, whether oral or written, from the employer, the employer's agents, representatives or employees, to each other or to the secretary of labor and regulation, the secretary's agents, representatives or employees, which have been written or made in connection with the requirements and administration of this title or any rules promulgated pursuant to this title, may be made subject matter or basis for any action, whether civil or criminal, for slander or libel.

Source: SDC 1939, § 17.0814 as added by SL 1943, ch 80; SL 1993, ch 375, § 23; SL 2008, ch 277, § 50; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-6 Preservation and destruction of departmental records.

61-3-6. Preservation and destruction of departmental records. The department shall maintain any record relating to benefit claims for a period of two years and any record relating to employer contributions for a period of five years. In order to conserve filing and storage space, the secretary may thereafter order such a record destroyed. The secretary may order other records destroyed after a period of one year.

Source: SDC 1939, § 17.0847 as enacted by SL 1945, ch 78, § 4; SL 1951, ch 94, § 11; SL 2008, ch 277, § 51.



§ 61-3-7 Powers of departmental personnel in conduct of investigations and hearings.

61-3-7. Powers of departmental personnel in conduct of investigations and hearings. In the discharge of the duties imposed by this title, the secretary of labor and regulation and any duly authorized representative of the secretary may administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with a disputed claim or the administration of this title.

Source: SL 1936 (SS), ch 3, § 11 (h); SDC 1939, § 17.0815; SL 2008, ch 277, § 52; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-8 Disobedience of subpoena not excused by privilege against self-incrimination--Immunity from prosecution after claim of privilege.

61-3-8. Disobedience of subpoena not excused by privilege against self-incrimination--Immunity from prosecution after claim of privilege. No person may be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the Department of Labor and Regulation or in obedience to the subpoena of the secretary or any duly authorized representative of the secretary in any cause or proceeding before the department, on the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. However, no person may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled, after having claimed privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the person so testifying is not exempt from prosecution and punishment for perjury committed in so testifying.

Source: SL 1936 (SS), ch 3, § 11 (j); SDC 1939, § 17.0816; SL 2008, ch 277, § 53; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-9 Disobedience of departmental subpoena--Misdemeanor--Separate offenses.

61-3-9. Disobedience of departmental subpoena--Misdemeanor--Separate offenses. Any person who without just cause fails or refuses to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, or other records, if it is in the person's power to do so, in obedience to a subpoena issued pursuant to the provisions of § 61-3-7 is guilty of a Class 2 misdemeanor. Each day such violation continues shall be deemed to be a separate offense.

Source: SL 1936 (SS), ch 3, § 11 (i); SDC 1939, § 17.9904; SL 1976, ch 158, § 43-6; SL 2008, ch 277, § 54.



§ 61-3-10 Judicial enforcement of departmental subpoena--Disobedience as contempt.

61-3-10. Judicial enforcement of departmental subpoena--Disobedience as contempt. In case of contumacy by, or refusal to obey a subpoena issued to any person pursuant to § 61-3-7, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the secretary of labor and regulation or the secretary's duly authorized representative, may issue to the person an order requiring the person to appear before the secretary or the secretary's duly authorized representative, there to produce evidence if so ordered or there to give testimony touching the matter under investigation or in question; and any failure to obey such order of the court may be punished by the court as a contempt thereof.

Source: SL 1936 (SS), ch 3, § 11 (i); SDC 1939, § 17.0815; SL 2008, ch 277, § 55; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-11 , 61-3-12. Repealed.

61-3-11, 61-3-12. Repealed by SL 1983, ch 22, §§ 9, 10.



§ 61-3-14 Availability of laws, rules, and reports.

61-3-14. Availability of laws, rules, and reports. The secretary of labor and regulation shall make available for the public the text of this title, administrative rules promulgated pursuant to this title, annual reports to the Governor, and any other material the secretary deems relevant and suitable and shall furnish the same to any person upon application therefor.

Source: SL 1936 (SS), ch 3, § 11 (c); SDC 1939, § 17.0809; SL 1993, ch 375, § 24; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2012, ch 252, § 55.



§ 61-3-15 Repealed.

61-3-15. Repealed by SL 1978, ch 359, § 3.



§ 61-3-16 Criminal prosecutions by attorney general or state's attorney.

61-3-16. Criminal prosecutions by attorney general or state's attorney. Any criminal action for violation of any provision of this title or of any rule promulgated pursuant to this title shall be prosecuted by the attorney general of the state; or, at the attorney general's request and under the attorney general's direction, by the state's attorney of any county in which the employer has a place of business or the violator resides.

Source: SL 1936 (SS), ch 3, § 17; SDC 1939, § 17.0841; SL 1993, ch 375, § 25; SL 2008, ch 277, § 56.



§ 61-3-17 Representation of department in civil actions.

61-3-17. Representation of department in civil actions. In any civil action to enforce the provisions of this title the Department of Labor and Regulation and the state may be represented by any qualified attorney who is a regular salaried employee of the department and is designated by the department for this purpose or at the department's request, by the attorney general.

Source: SL 1936 (SS), ch 3, § 17; SDC 1939, § 17.0841; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-18 Administrative action to secure federal benefits.

61-3-18. Administrative action to secure federal benefits. The department shall promulgate rules pursuant to chapter 1-26 necessary to secure to this state and its citizens all advantages available under the provisions of the Social Security Act that relate to unemployment compensation, the Federal Unemployment Tax Act, the Wagner-Peyser Act, and the Federal-State Extended Unemployment Compensation Act of 1970.

Source: SDC 1939, § 17.0811 as added by SL 1939, ch 87, § 1; SL 1971, ch 276, § 23; SL 1993, ch 375, § 26.



§ 61-3-19 Arrangements with other states for coordinated administration of benefits.

61-3-19. Arrangements with other states for coordinated administration of benefits. The department shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under this title with the individual's wages and employment covered under the unemployment compensation laws of other states which are approved by the United States secretary of labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment compensation laws, and avoiding the duplicate use of wages and employment by reason of such combining.

Source: SL 1936 (SS), ch 3, § 11 (1); SDC 1939, § 17.0812; SL 1939, ch 87, § 2; SL 1943, ch 77, § 3; SDC Supp 1960, § 17.0812 (1); SL 1971, ch 276, § 24; SL 2008, ch 277, § 57.



§ 61-3-20 Agreements with federal government and other states for coordinated collection of contributions.

61-3-20. Agreements with federal government and other states for coordinated collection of contributions. The Department of Labor and Regulation may enter into reciprocal agreements with the appropriate agencies of other states or of the federal government relating to the collection and payment of contributions by employers with respect to employment not localized within this state.

Source: SDC 1939, § 17.0812 (3) as added by SL 1939, ch 87, § 2; SL 1943, ch 77, § 3; SDC Supp 1960, § 17.0812 (2); SL 2008, ch 277, § 58; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-21 Cooperation and compliance with federal requirements--Reports and information.

61-3-21. Cooperation and compliance with federal requirements--Reports and information. In the administration of this title, the South Dakota Department of Labor and Regulation shall co-operate to the fullest extent consistent with the provisions of this title, with the secretary of labor and regulation of the United States; shall make such reports, in the form and containing the information as the secretary of labor and regulation may from time to time require. The department shall comply with such provisions as the secretary of labor and regulation may from time to time find necessary to assure the correctness and verification of such reports. The department shall comply with the regulations prescribed by the secretary of labor and regulation governing the expenditures of such sums as may be allotted and paid to this state under Title III of the Social Security Act for the purpose of assisting in the administration of this title.

Source: SL 1936 (SS), ch 3, § 11 (k); SDC 1939, § 17.0811; SL 1939, ch 87, § 1; SL 2008, ch 277, § 59; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-22 Records made available to railroad retirement board.

61-3-22. Records made available to railroad retirement board. The Department of Labor and Regulation may make the state's records relating to the administration of this title available to the railroad retirement board, and may furnish the railroad retirement board, at the expense of such board, such copies thereof as the railroad retirement board deems necessary for its purposes.

Source: SDC 1939, § 17.0811 as added by SL 1939, ch 87, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-23 Information furnished to federal public works agencies.

61-3-23. Information furnished to federal public works agencies. Upon request therefor the Department of Labor and Regulation shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment, the name, address, ordinary occupation, and employment status of each recipient of benefits and such recipient's rights to further benefits under this title.

Source: SL 1936 (SS), ch 3, § 11 (k); SDC 1939, § 17.0811; SL 1939, ch 87, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-24 Employment security administration fund created--Moneys paid into fund--Purposes for which used.

61-3-24. Employment security administration fund created--Moneys paid into fund--Purposes for which used. There is created in the state treasury a special fund to be known as the employment security administration fund. Moneys which are deposited or paid into this fund are continuously available to the Department of Labor and Regulation for expenditure in accordance with the provisions of this title, and may not lapse at any time or be transferred to any other fund. All moneys in this fund which are received from the federal government or any agency thereof shall be expended solely for the purposes and in the amounts found necessary by the United States secretary of labor for the proper and efficient administration of this title. The fund shall consist of all moneys received from the United States of America, or any agency thereof, including the United States secretary of labor, and all moneys received from any other source for such purpose and shall include also any moneys received from the railroad retirement board as compensation for services or facilities supplied to said board, any amounts paid pursuant to any surety bond or insurance policy or from other sources for losses sustained by the employment security administration fund or by reason of damage to equipment or supplies purchased from moneys in such fund, and any proceeds realized from the sale or disposition of any such equipment or supplies which may no longer be necessary for the proper administration of this title.

Source: SL 1936 (SS), ch 3, § 13; SDC 1939, § 17.0817; SL 1939, ch 87, § 4; SL 1939, ch 88, § 1; SL 1941, ch 84; SDC Supp 1960, § 17.0817 (1); SL 1965, ch 97, § 1; SL 2008, ch 277, § 60; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-25 Separate administration and accounting for administration fund--Security provided by depository.

61-3-25. Separate administration and accounting for administration fund--Security provided by depository. Any money in the employment security administration fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the state treasury. However, no money in this fund may be commingled with other state funds. The money shall be maintained in a separate account on the books of a depository bank. The money shall be secured by the depository in which it is held to the same extent and in the same manner as required by the general depository law of the state, and collateral pledged shall be maintained in a separate custody account.

Source: SL 1936 (SS), ch 3, § 13; SDC 1939, § 17.0817; SL 1939, ch 87, § 4; SL 1939, ch 88, § 1; SL 1941, ch 84; SDC Supp 1960, § 17.0817 (1); SL 1965, ch 97, § 1; SL 2008, ch 277, § 61.



§ 61-3-26 Administration fund covered by state treasurer's bond--Deposit of recoveries on bond.

61-3-26. Administration fund covered by state treasurer's bond--Deposit of recoveries on bond. The state treasurer is liable on the state treasurer's official bond for the faithful performance of the treasurer's duties in connection with the employment security administration fund provided for under this chapter. The liability exists in addition to any liability upon any separate bond which may be given. Any sum recovered on any surety bond for losses sustained by the employment security administration fund shall be deposited in the fund.

Source: SL 1936 (SS), ch 3, § 13; SDC 1939, § 17.0817; SL 1939, ch 87, § 4; SL 1939, ch 88, § 1; SL 1941, ch 84; SDC Supp 1960, § 17.0817 (1); SL 1965, ch 97, § 1; SL 2008, ch 277, § 62.



§ 61-3-27 State obligation to replace federal contributions expended in unauthorized manner.

61-3-27. State obligation to replace federal contributions expended in unauthorized manner. This state recognizes its obligation to replace, and hereby pledges the faith of this state that funds will be provided in the future, and applied to the replacement of, any moneys received from the United States secretary of the treasury under Title III of the Social Security Act, any unencumbered balances in the employment security administration fund as of that date, any moneys thereafter granted to this state pursuant to the provisions of the Wagner-Peyser Act, which the United States secretary of labor finds have, because of any action or contingency, been lost or have been expended for purposes other than, or in amounts in excess of, those found necessary by the United States secretary of labor for the proper administration of this title. Such moneys shall be promptly replaced by moneys appropriated for such purpose from the general funds of this state to the employment security administration fund for expenditure as provided in § 61-3-24. The Department of Labor and Regulation shall promptly report to the Governor, and the Governor to the Legislature, the amount required for such replacement. This section does not relieve this state of its obligation with respect to funds received prior to July 1, 1941, pursuant to the provisions of title III of the Social Security Act.

Source: SDC 1939, § 17.0817 (2) as added by SL 1941, ch 84; SL 1965, ch 97, § 1; SL 2008, ch 277, § 63; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-3-28 Employment security contingency fund established--Interest, penalty, and fine payments paid into fund--Restrictions on expenditures--Use of fund.

61-3-28. Employment security contingency fund established--Interest, penalty, and fine payments paid into fund--Restrictions on expenditures--Use of fund. There is established a special fund to be known as the employment security contingency fund which shall be maintained by the state treasurer separate and apart from all public moneys or funds of the State of South Dakota. The fund shall consist of all interest, penalties and fines collected under this title together with any interest earned on moneys in this fund. Any provisions of this title to the contrary notwithstanding, all interest, penalty and fine payments collected shall be deposited in the clearing account of the unemployment compensation fund for clearance only and may not become a part of such fund. After clearance thereof, the moneys derived from such payments, less refunds made pursuant to § 61-3-29 and other provisions of this title, shall be deposited in the employment security contingency fund. The moneys may not be expended or available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which would, in the absence of the moneys, be available to finance expenditures for the administration of this title, but nothing in §§ 61-3-28 to 61-3-31, inclusive, prevents the moneys from being used as a revolving fund, to cover expenditures for which federal funds have been requested but have not yet been received, subject to the charging of such expenditures against such funds when received. The moneys in this fund shall be used by the department, with prior approval of the Governor for each withdrawal, for the payment of costs of administration which the Governor finds are not properly and validly chargeable against federal grants (or other funds) received for or in the employment security administration fund. The moneys in this fund are hereby specifically made available to the department, with prior approval by the Governor, for replacement within a reasonable period of time, of any moneys received by this state in the form of grants from the federal government for administrative expenses which because of any action or contingency have been lost or have been expended for purposes other than, or in excess of, those found by the United States secretary of labor to be necessary for the proper and efficient administration of this title. Such moneys shall be available either to satisfy the obligations incurred directly or by transferring the required amount from the employment security contingency fund to the employment security administration fund.

Source: SL 1968, ch 86, § 3; SL 2008, ch 277, § 64.



§ 61-3-29 Refunds of interest, penalties, and fines paid from employment security contingency fund.

61-3-29. Refunds of interest, penalties, and fines paid from employment security contingency fund. Refunds of interest, penalties and fines erroneously collected pursuant to this title may be made from this fund, or from the interest, penalty and fine moneys which are temporarily in the clearing account in the unemployment compensation fund pending their transfer to the employment security contingency fund. No interest and penalty payments may be refunded from the unemployment compensation fund.

Source: SL 1968, ch 86, § 3; SL 2008, ch 277, § 65.



§ 61-3-30 Expenditures and refunds from employment security contingency fund--Deposit, administration, and disbursement of fund.

61-3-30. Expenditures and refunds from employment security contingency fund--Deposit, administration, and disbursement of fund. The moneys in this fund are continuously available to the department, with prior approval by the Governor, for expenditures and refunds in accordance with the provisions of §§ 61-3-28 and 61-3-29. No money may lapse at any time or be transferred to any other fund or account except as provided in § 61-3-31. All moneys in the employment security contingency fund shall be deposited, administered, and disbursed in the same manner as is provided by law for other special funds of the state treasurer.

Source: SL 1968, ch 86, § 3; SL 2008, ch 277, § 66.



§ 61-3-31 Transfer of contingency fund balance to unemployment compensation fund.

61-3-31. Transfer of contingency fund balance to unemployment compensation fund. If on September thirtieth of any calendar year the balance in the employment security contingency fund exceeds fifteen thousand dollars by one thousand dollars or more, the state treasurer shall transfer the excess to the unemployment compensation fund.

Source: SL 1968, ch 86, § 3; SL 2008, ch 277, § 67.






Chapter 04 - The Unemployment Compensation Fund

§ 61-4-1 Fund created--General purpose.

61-4-1. Fund created--General purpose. There is hereby established as a special fund separate and apart from all public moneys or funds of this state an unemployment compensation fund, which shall be administered by the Department of Labor and Regulation exclusively for the purpose of this title.

Source: SL 1936 (SS), ch 3, § 9 (a); SDC 1939, § 17.0818; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-4-2 Contributions, receipts, and earnings constituting fund.

61-4-2. Contributions, receipts, and earnings constituting fund. The unemployment compensation fund shall consist of:

(1) All contributions collected under this title together with any interest and penalties thereon collected pursuant to §§ 61-5-57 and 61-5-58;

(2) Interest earned upon any moneys in the fund;

(3) Any property or securities acquired through the use of moneys belonging to the fund; and

(4) All earnings of such property or securities.

All moneys in the fund shall be mingled and undivided.

Source: SL 1936 (SS), ch 3, § 9 (a); SDC 1939, § 17.0818; SL 1968, ch 86, § 1; SL 2013, ch 258, § 9.



§ 61-4-3 Secretary to administer fund--Liability on bond.

61-4-3. Secretary to administer fund--Liability on bond. The secretary of labor and regulation is custodian of the fund and shall administer the fund and shall issue warrants or checks upon it. The secretary is liable on the secretary's official bond for the faithful performance of the secretary's duties as custodian of the unemployment compensation fund.

Source: SL 1936 (SS), ch 3, § 9 (b); SDC 1939, § 17.0819; SL 1943, ch 81; SL 1965, ch 97, § 3; SL 2008, ch 277, § 68; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-4-4 Separate accounts within fund.

61-4-4. Separate accounts within fund. The department shall maintain within the unemployment compensation fund four separate accounts:

(1) A clearing account;

(2) An unemployment trust fund account;

(3) A benefit account; and

(4) A pool account.
Source: SL 1936 (SS), ch 3, § 9 (b); SDC 1939, § 17.0819; SL 1943, ch 81; SL 1965, ch 97, § 3; SL 1971, ch 276, § 25.



§ 61-4-5 Receipts deposited in clearing account--Refunds from clearing account--Deposits to trust fund held by secretary of treasury.

61-4-5. Receipts deposited in clearing account--Refunds from clearing account--Deposits to trust fund held by secretary of treasury. All moneys payable to the unemployment compensation fund upon receipt thereof by the Department of Labor and Regulation shall immediately be deposited in the clearing account. Refunds payable pursuant to §§ 61-1-31 and 61-5-56 may be paid from the clearing account. After clearance thereof all other moneys in the clearing account shall immediately be deposited with the secretary of the treasury of the United States of America to the credit of the account of this state in the unemployment trust fund established and maintained pursuant to section 904 of the Social Security Act as amended, any provisions of law in this state relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this state to the contrary notwithstanding.

Source: SL 1936 (SS), ch 3, § 9 (b); SDC 1939, § 17.0819; SL 1943, ch 81; SL 1965, ch 97, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2013, ch 258, § 10.



§ 61-4-6 Requisitions on trust fund for payment of benefits and refunds.

61-4-6. Requisitions on trust fund for payment of benefits and refunds. Moneys shall be requisitioned from this state's account in the unemployment trust fund solely for the payment of benefits and refunds to employers. The secretary of labor and regulation shall from time to time requisition from the unemployment trust fund only such amounts as are necessary for the payment of benefits for a reasonable future period and for refunds to employers.

Source: SL 1936 (SS), ch 3, § 9 (c); SDC 1939, § 17.0820; SL 1947, ch 88, § 8; SL 1951, ch 94, § 5; SL 1965, ch 97, § 4; SL 1983, ch 22, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-4-7 Deposit of requisitioned moneys in benefit and clearing accounts--Payment of benefits and refunds.

61-4-7. Deposit of requisitioned moneys in benefit and clearing accounts--Payment of benefits and refunds. Upon receipt thereof, the secretary shall deposit the moneys requisitioned for the payment of benefits in the benefit account and shall issue warrants or checks for the payment of benefits solely from the benefit account. The secretary shall deposit the moneys requisitioned for the payment of refunds in the clearing account and shall issue checks for the payment of refunds solely from the clearing account.

Expenditures from the benefit account and refunds from the clearing account are not subject to any provisions of law requiring specific appropriations or other formal release by state officers of money in their custody.

Source: SL 1936 (SS), ch 3, § 9 (c); SDC 1939, § 17.0820; SL 1947, ch 88, § 8; SL 1951, ch 94, § 5; SL 1965, ch 97, § 4; SL 2008, ch 277, § 69.



§ 61-4-8 Disposition of unexpended balance of requisitioned moneys.

61-4-8. Disposition of unexpended balance of requisitioned moneys. Any balance of moneys requisitioned from the unemployment trust fund, which remains unclaimed or unpaid in the benefit account or clearing account after the expiration of the period for which sums were requisitioned, shall either be deducted from estimates for, and may be utilized for the payment of benefits or refunds during succeeding periods, or in the discretion of the secretary of labor and regulation shall be redeposited with the secretary of the treasury of the United States of America to the credit of this state's account in the unemployment trust fund as provided in § 61-4-5.

Source: SL 1936 (SS), ch 3, § 9 (c); SDC 1939, § 17.0820; SL 1947, ch 88, § 8; SL 1951, ch 94, § 5; SL 1965, ch 97, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-4-9 Source of moneys in benefit account.

61-4-9. Source of moneys in benefit account. The benefit account shall consist of all moneys requisitioned from the state's account in the unemployment trust fund.

Source: SL 1936 (SS), ch 3, § 9 (b); SDC 1939, § 17.0819; SL 1943, ch 81; SL 1965, ch 97, § 3.



§ 61-4-10 Depository for clearing and benefit accounts.

61-4-10. Depository for clearing and benefit accounts. Moneys in the clearing and benefit accounts may be deposited under the direction of the secretary of labor and regulation in any bank or public depository in which general funds of the state may be deposited. However, no public deposit insurance charge or premium may be paid out of the fund.

Source: SL 1936 (SS), ch 3, § 9 (b); SDC 1939, § 17.0819; SL 1943, ch 81; SL 1965, ch 97, § 3; SL 2008, ch 277, § 70; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-4-11 Reversion of unclaimed checks and warrants.

61-4-11. Reversion of unclaimed checks and warrants. If after twenty-four months, any check or warrant issued pursuant to the provisions of this title is unclaimed by the intended recipient, the amount of such check shall remain or revert to the credit of the original fund or account against which it was drawn, any provisions of the law in this state to the contrary notwithstanding.

Source: SDC 1939, § 17.0820 as added by SL 1965, ch 97, § 4.



§ 61-4-12 Repealed.

61-4-12. Repealed by SL 1969, ch 86.



§ 61-4-13 Provisions relating to trust fund dependent on separate accounting by secretary of treasury.

61-4-13. Provisions relating to trust fund dependent on separate accounting by secretary of treasury. The provisions of §§ 61-4-1 to 61-4-11, inclusive, to the extent that they relate to the unemployment trust fund shall be operative only so long as such unemployment trust fund continues to exist and so long as the secretary of the treasury of the United States of America continues to maintain for this state a separate book account of all funds deposited therein by this state for benefit purposes, together with this state's proportionate share of the earnings of such unemployment trust fund, from which no other state is permitted to make withdrawals.

Source: SL 1936 (SS), ch 3, § 9 (d); SDC 1939, § 17.0821; SL 1965, ch 97, § 5.



§ 61-4-14 Transfer to secretary on termination of trust fund or separate accounting.

61-4-14. Transfer to secretary on termination of trust fund or separate accounting. If and when the unemployment trust fund ceases to exist, or the separate book account mentioned in § 61-4-13 is no longer maintained, all moneys, properties, or securities therein belonging to the unemployment compensation fund of this state shall be transferred to the secretary of labor and regulation who shall hold, invest, transfer, sell, deposit, and release such moneys, properties, or securities in accordance with the provisions of this title.

Source: SL 1936 (SS), ch 3, § 9 (d); SDC 1939, § 17.0821; SL 1965, ch 97, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-4-15 Investment of trust fund moneys transferred to secretary.

61-4-15. Investment of trust fund moneys transferred to secretary. Moneys transferred to the secretary of labor and regulation pursuant to § 61-4-14 shall be invested in the following readily marketable classes of securities: bonds or other interest-bearing obligations of the United States of America or of the state of South Dakota. Such investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits.

Source: SL 1936 (SS), ch 3, § 9 (d); SDC 1939, § 17.0821; SL 1965, ch 97, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.






Chapter 05 - Employers' Contributions And Accounts

§ 61-5-1 Employer subject to title for entire year.

61-5-1. Employer subject to title for entire year. Any employing unit which is or becomes an employer subject to this title within any calendar year, is subject to this title during the whole of the calendar year.

Source: SL 1936 (SS), ch 3, § 8; SDC 1939, § 17.0823 (1); SL 1941, ch 86, § 1; SL 1943, ch 77, § 5; SL 1961, ch 107, § 2; SL 2008, ch 277, § 71.



§ 61-5-2 Repealed.

61-5-2. Repealed by SL 1971, ch 276, § 93.



§ 61-5-3 Elective coverage of employer--Minimum period of coverage--Notice of termination.

61-5-3. Elective coverage of employer--Minimum period of coverage--Notice of termination. An employing unit, not otherwise subject to this title, which files with the Department of Labor and Regulation its written election to become an employer subject hereto for not less than two calendar years, shall, with the written approval of such election by the department, become an employer subject hereto to the same extent as all other employers, as of the date stated in such approval, and shall cease to be subject hereto as of January first of any calendar year subsequent to such two calendar years, only if the employing unit has filed with the department a written notice to that effect prior to the first day of July of such calendar year.

Source: SL 1936 (SS), ch 3, § 8; SDC 1939, § 17.0823 (3) (a); SL 1941, ch 86, § 1; SL 1943, ch 77, § 5; SL 1961, ch 107, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-5-4 Elective coverage of distinct place of business--Minimum period of coverage--Notice of termination.

61-5-4. Elective coverage of distinct place of business--Minimum period of coverage--Notice of termination. Any employing unit for which services that do not constitute employment as defined in this title are performed, may file with the Department of Labor and Regulation a written election that all such services performed by individuals in its employ in one or more distinct establishments or places of business shall be deemed to constitute employment for all the purposes of this title for not less than two calendar years. Upon the written approval of such election by the department, such services shall be deemed to constitute employment subject to this title from and after the date stated in such approval. Such services shall cease to be deemed employment subject hereto as of January first of any calendar year subsequent to such two calendar years, only if the employing unit has filed with the department a written notice to that effect prior to the first day of July of such calendar year.

Source: SL 1936 (SS), ch 3, § 8; SDC 1939, § 17.0823 (3) (b); SL 1941, ch 86, § 1; SL 1943, ch 77, § 5; SL 1961, ch 107, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-5-5 Termination of elective coverage on notice by secretary.

61-5-5. Termination of elective coverage on notice by secretary. The secretary of labor and regulation may terminate any election agreement under § 61-5-3 or 61-5-4 upon thirty days' written notice to the employer.

Source: SDC 1939, § 17.0823 (3) (c) as added by SL 1961, ch 107, § 2; SL 2008, ch 277, § 72; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-5-5.1 Transferred.

61-5-5.1. Transferred to § 61-5-32 by SL 2012, ch 252, § 59.



§ 61-5-6 to 61-5-9. Repealed.

61-5-6 to 61-5-9. Repealed by SL 1977, ch 420, § 38.



§ 61-5-10 Repealed.

61-5-10. Repealed by SL 1973, ch 306, § 4.



§ 61-5-11 Termination of coverage on application by employer no longer subject to title.

61-5-11. Termination of coverage on application by employer no longer subject to title. An employing unit shall cease to be an employer subject to this title, only as of the first day of January of any calendar year, if it files with the department, prior to the first day of July of such year, a written application for termination of coverage, and the department finds that the employment in the preceding calendar year was not sufficient to make the employing unit liable under the provisions of §§ 61-1-4 to 61-1-9, inclusive. For the purpose of this section the two or more employing units mentioned in § 61-1-5 or 61-1-6 shall be treated as a single employing unit.

Source: SL 1936 (SS), ch 3, § 8; SDC 1939, § 17.0823 (2); SL 1939, ch 86, § 4; SL 1941, ch 86, § 1; SL 1943, ch 77, § 5; SL 1961, ch 107, § 2; SDCL § 61-5-51; SL 2012, ch 252, § 59.



§ 61-5-12 Repealed.

61-5-12. Repealed by SL 1977, ch 420, § 38.



§ 61-5-13 Repealed.

61-5-13. Repealed by SL 1973, ch 306, § 4.



§ 61-5-14 Repealed.

61-5-14. Repealed by SL 1977, ch 420, § 38.



§ 61-5-15 Termination of coverage on transfer of account to successor in business.

61-5-15. Termination of coverage on transfer of account to successor in business. The department shall terminate the coverage of any employing unit as of the date on which the employer ceases to have employment because of the sale of the employer's entire business and the employing unit's entire rating account is transferred to another employer under § 61-5-42.

Source: SDC 1939, § 17.0823 (2) as added by SL 1961, ch 107, § 2; SL 2008, ch 277, § 106; SDCL § 61-5-52; SL 2012, ch 252, § 59.



§ 61-5-16 Repealed.

61-5-16. Repealed by SL 2008, ch 277, § 75.



§ 61-5-17 Termination of coverage on employer's cessation of business.

61-5-17. Termination of coverage on employer's cessation of business. The department shall terminate coverage for any employer as of January first of any year, if the employer ceases business for any purpose and one calendar year has elapsed since the employer has employed one or more persons for twenty days, each day being in a different week, or has paid wages of one thousand five hundred dollars or more in a calendar quarter.

Source: SDC 1939, § 17.0823 (2) as added by SL 1961, ch 107, § 2; SL 1971, ch 276, § 50; SL 2008, ch 277, § 107; SDCL § 61-5-53; SL 2012, ch 252, § 59.



§ 61-5-18 Provisions governing employers' contributions.

61-5-18. Provisions governing employers' contributions. Contributions to the unemployment compensation fund required for the purposes of this title shall be made and accounted for as provided by §§ 61-5-23 to 61-5-53, inclusive.

Source: SDC 1939, § 17.0822; SL 1947, ch 89, § 1; SDCL § 61-5-15; SL 2012, ch 252, § 59.



§ 61-5-18.1 to 61-5-18.4. Temporary.

61-5-18.1 to 61-5-18.4. Temporary and obsolete.



§ 61-5-18.5 to 61-5-18.10. Repealed.

61-5-18.5 to 61-5-18.10. Repealed by SL 1993, ch 377, §§ 4 to 9.



§ 61-5-18.11 to 61-5-18.13. Repealed.

61-5-18.11 to 61-5-18.13. Repealed by SL 2008, ch 277, §§ 78 to 80.



§ 61-5-18.14 Repealed.

61-5-18.14. Repealed by SL 2012, ch 252, § 56.



§ 61-5-18.15 Transferred.

61-5-18.15. Transferred to § 61-5-25.1 by SL 2012, ch 252, § 59.



§ 61-5-18.16 Transferred.

61-5-18.16. Transferred to § 61-5-31 by SL 2012, ch 252, § 59.



§ 61-5-18.17 Transferred.

61-5-18.17. Transferred to § 61-5-25.2 by SL 2012, ch 252, § 59.



§ 61-5-19 Repealed.

61-5-19. Repealed by SL 1984, ch 334, § 3.



§ 61-5-19.1 Repealed.

61-5-19.1. Repealed by SL 2008, ch 277, § 81.



§ 61-5-20 Repealed.

61-5-20. Repealed by SL 1971, ch 276, § 93.



§ 61-5-20.1 Repealed.

61-5-20.1. Repealed by SL 1984, ch 334, § 4.



§ 61-5-20.2 Transferred.

61-5-20.2. Transferred to § 61-5-24 by SL 2012, ch 252, § 59.



§ 61-5-20.3 to 61-5-20.7. Transferred.

61-5-20.3 to 61-5-20.7. Transferred to §§ 61-5-26 to 61-5-26.4 by SL 2012, ch 252, § 59.



§ 61-5-21 Transferred.

61-5-21. Transferred to § 61-5-27 by SL 2012, ch 252, § 59.



§ 61-5-22 Repealed.

61-5-22. Repealed by SL 1984, ch 335, § 1.



§ 61-5-23 Rules establishing method of computing employers' contributions.

61-5-23. Rules establishing method of computing employers' contributions. The secretary of labor and regulation shall promulgate rules pursuant to chapter 1-26 to establish the method for determining the contribution rate applicable to each employer on the basis of the employer's actual experience in the payment of contributions and with respect to benefits charged against the employer's individual experience-rating account, in accordance with the requirements of §§ 61-5-24 to 61-5-28, inclusive and 61-5-31.

Source: SL 1937, ch 224, § 3; SDC 1939, § 17.0822 (3); SL 1947, ch 89, § 1; SDC Supp 1960, § 17.0822 (2); SL 1961, ch 106, § 2; SL 1993, ch 375, § 27; SL 2008, ch 277, § 76; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-5-17; SL 2012, ch 252, § 59.



§ 61-5-23.1 Repealed.

61-5-23.1. Repealed by SL 1971, ch 276, § 93.



§ 61-5-23.2 Repealed.

61-5-23.2. Repealed by SL 2008, ch 277, § 86.



§ 61-5-24 Initial contribution rates for employers--Employer classification--Experience rating.

61-5-24. Initial contribution rates for employers--Employer classification--Experience rating. An employer subject to this title has a contribution rate of one and two tenths percent the first year and, if the employer has a positive account balance at the beginning of subsequent years, a contribution rate of one percent thereafter until the employer qualifies for experience rating. However, an employer subject to this title who is classified in construction services shall be assigned a rate of six percent the first year and, if the employer has a positive account balance at the beginning of subsequent years, a contribution rate of three percent thereafter until the employer qualifies for experience rating. Any employer classification prior to January 1, 2001, shall be assigned pursuant to Division C of the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President. Any employer classification after December 31, 2000, shall be assigned pursuant to Sector 23 of the North American Industry Classification System Manual, which is prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President. An employer qualifies for experience rating for a year and is rated pursuant to § 61-5-25 if, as of the computation date applicable to that year, benefits have been chargeable to the employer's account throughout each of the two consecutive twelve-month periods immediately preceding the computation date.

Source: SL 1971, ch 276, § 38; SL 1982, ch 369, § 8; SL 1983, ch 382; SL 1984, ch 334, §§ 1, 5; SL 1987, ch 387, § 4; SL 1988, ch 413, § 3; SL 1989, ch 448, § 3; SL 1991, ch 416, § 3; SL 1993, ch 378, § 3; SL 2000, ch 252, § 1; SDCL § 61-5-20.2; SL 2012, ch 252, § 59.



§ 61-5-24.1 , 61-5-24.2. Transferred.

61-5-24.1, 61-5-24.2. Transferred to §§ 61-5-29, 61-5-29.1 by SL 2012, ch 252, § 59.



§ 61-5-25 Employer's contribution rate--Rate schedule based on average high cost multiplier ratio.

61-5-25. Employer's contribution rate--Rate schedule based on average high cost multiplier ratio. If an employer has met the requirements of § 61-5-24 on the computation date for the year, then the employer's contribution rate shall be the rate appearing in Column "A" on the same line the employer's reserve ratio appears in Column "B" of the rate schedule applicable to that year. The computation date for calendar year 2012 and each year thereafter is June thirtieth of the preceding year.

The rate schedule for each calendar year shall be determined based upon the South Dakota average high cost multiplier ratio. The average high cost multiplier ratio is calculated by dividing the amount in the unemployment compensation fund, as established by § 61-4-1, as of June thirtieth of the preceding year, by the amount required in the unemployment compensation fund that equals the average high cost multiple of 1.0, as of December thirty-first of the last completed calendar year.

Schedule A is in effect for any calendar year when the South Dakota average high cost multiplier ratio is less than 1.60.

Schedule B is in effect for any calendar year when the South Dakota average high cost multiplier ratio is greater than or equal to 1.60.

For purposes of this section, the term, average high cost multiple, has the same meaning given in Code of Federal Regulations, title 20, section 606.3, as amended on September 17, 2010. An amount equal to an average high cost multiple of 1.0 is a federal measure of adequate reserves in relation to the state's current economy.

Source: SDC 1939, § 17.0822 (2) (b) (1) as added by SL 1947, ch 89, § 1; SL 1953, ch 76, § 3; SL 1961, ch 106, § 2; SL 1971, ch 277, § 1; SL 1982, ch 371, § 1; SL 1983, ch 381, § 1; SL 1984, ch 334, §§ 2, 5; SL 1987, ch 387, § 3; SL 2008, ch 277, § 77; SL 2011, ch 225, § 1; SDCL § 61-5-18; SL 2012, ch 252, § 59; SL 2017, ch 217, § 1.



§ 61-5-25.1 Employer's reserve ratio for 2007 through 2009.

61-5-25.1. Employer's reserve ratio for 2007 through 2009. The employer's reserve ratio for calendar year 2007 through calendar year 2009 shall be the result obtained by dividing the balance of credits existing in the employer's experience-rating account by the total taxable payroll of the employer for the preceding three calendar years.

Column "B"

Reserve Ratio

Source: SL 2006, ch 267, § 3; SL 2010, ch 247, § 2, eff. Mar. 10, 2010; SDCL § 61-5-18.15; SL 2012, ch 252, § 59.



§ 61-5-25.2 Employer's contribution rates for 2010 through 2014 .

61-5-25.2. Employer's contribution rates for 2010 through 2014. The employer's reserve ratio for calendar year 2010 and 2011 is the result obtained by dividing the balance of credits existing in the employer's experience-rating account by the total taxable payroll of the employer for the preceding three calendar years. The employer's reserve ratio for calendar year 2012 and thereafter is the result obtained by dividing the balance of credits existing in the employer's experience-rating account as of June thirtieth preceding the year for which the rate is to be computed by the total taxable payroll of the employer for the preceding three fiscal years. The employer's experience-rating account balance for 2012 and thereafter for the purpose of this section is the balance on July thirty-first of the year preceding the year for which rates are computed and is the difference between the contributions paid through July thirty-first and the benefits paid through the preceding June thirtieth.

The contribution rates provided in this section apply to and are retroactive to taxable wages paid on and after January 1, 2010, through December 31, 2014.

Source: SL 2010, ch 247, § 3, eff. Mar. 10, 2010; SL 2011, ch 225, § 2; SDCL § 61-5-18.17; SL 2012, ch 252, § 59; SL 2014, ch 248, § 1.



§ 61-5-25.3 Employer's reserve ratio--Contribution rates for 2015 through 2017.

61-5-25.3. Employer's reserve ratio--Contribution rates for 2015 through 2017. The employer's reserve ratio for calendar year 2015 and each year thereafter is the result of the balance of credits existing in the employer's experience-rating account as of June thirtieth preceding the year the rate is to be calculated divided by the total taxable payroll of the employer for the preceding three fiscal years. The employer's experience-rating account balance for the purpose of this section is the balance on July thirty-first of the year preceding the year rates are calculated and is the difference between the contributions paid through July thirty-first and the benefits paid through the preceding June thirtieth.

The contribution rates provided in this section apply to taxable wages paid on and after January 1, 2015, through December 31, 2017.

Source: SL 2014, ch 248, § 2; SL 2017, ch 217, § 2.



§ 61-5-25.4 Employer's reserve ratio--Contribution rates for 2018 and thereafter.

61-5-25.4. Employer's reserve ratio--Contribution rates for 2018 and thereafter. The employer's reserve ratio for calendar year 2018 and each year thereafter is the result of the balance of credits existing in the employer's experience-rating account as of June thirtieth preceding the year the rate is to be calculated divided by the total taxable payroll of the employer for the preceding three fiscal years. The employer's experience-rating account balance for the purpose of this section is the balance on July thirty-first of the year preceding the year rates are calculated and is the difference between the contributions paid through July thirty-first and the benefits paid through the preceding June thirtieth.

The contribution rates provided in this section apply to taxable wages paid on and after January 1, 2018.

Source: SL 2017, ch 217, § 3.



§ 61-5-26 to 61-5-26.4. Repealed.

61-5-26 to 61-5-26.4. Repealed by SL 2015, ch 259, §§ 4 to 8.



§ 61-5-27 Reduced rate refused for delinquencies .

61-5-27. Reduced rate refused for delinquencies. The department may refuse a reduced rate to any employer who is delinquent for contributions, interest, or reports.

Source: SDC 1939, § 17.0822 (2) (b) (3) as added by SL 1947, ch 89, § 1; SL 1961, ch 106, § 2; SDCL § 61-5-21; SL 2012, ch 252, § 59.



§ 61-5-28 Increase in all employers' rates on reduction of amount in the unemployment compensation fund--Application and duration of rate--Amount payable.

61-5-28. Increase in all employers' rates on reduction of amount in the unemployment compensation fund--Application and duration of rate--Amount payable. If on the last day of any calendar quarter, the amount in the unemployment compensation fund, as established by § 61-4-1, including amounts receivable as federal reimbursements due the state for shareable benefit payments, is less than any amount appearing in Column A below, then all employers' rates shall be increased by the amount appearing in Column B opposite the lowest amount in Column A under which the fund has been reduced:

Column B

The increased contribution rates apply to taxable wages paid on and after the first day of the immediately following calendar quarter. The rates shall remain in effect until the balance in the unemployment fund on the last day of any quarter is equal to or greater than one hundred fifty percent of the highest amount appearing in Column A. The increased rate shall be one-tenth of one percent if the balance in the fund is one hundred percent or more but less than one hundred fifty percent of the highest amount appearing in Column A. However under no circumstances may any employer be required to pay contributions at a rate including the adjustment percentage, of more than twelve percent. However, the increased contribution rates under this section shall not exceed one percent for taxable wages paid from January 1, 2010, through December 31, 2010, and may not exceed seventy-five hundredths of one percent for taxable wages paid from January 1, 2011, through December 31, 2011. Effective January 1, 2012, any rate increase based on this section will remain in effect for four consecutive calendar quarters. The rate for the second, third, and fourth quarters may increase based on the fund balance on the last day of the immediately prior quarter, but may not decrease from the prior quarter during the four consecutive quarters.

The contribution rates provided in this section apply to and are retroactive to taxable wages paid on and after January 1, 2010.

Source: SDC 1939, § 17.0822 (2) (b) (3) as added by SL 1961, ch 106, § 2; SL 1971, ch 276, § 40; SL 1979, ch 349, § 2; SL 1981, ch 369, § 3; SL 1982, ch 371, § 4; SL 1983, ch 381, § 4; SL 2005, ch 280, § 1; SL 2006, ch 267, § 5; SL 2010, ch 247, § 4, eff. Mar. 10, 2010; SDCL § 61-5-23; SL 2012, ch 252, § 59.



§ 61-5-28.1 Administrative fee.

61-5-28.1. Administrative fee. Each employer eligible for experience-rating as defined in § 61-5-24 on the computation date for the year, shall also pay an administrative fee on wages as defined by this title. If an employer's reserve ratio, as determined pursuant to § 61-5-25.4, is less than two and one-quarter percent, an administrative fee of two hundredths percent shall be paid by the employer.

The terms and conditions of this title that apply to the payment and collection of contributions also apply to the payment and collection of the administrative fee. Proceeds from the administrative fee shall be deposited in the clearing account of the unemployment compensation fund for clearance only and may not become part of the fund. After clearance, the money derived from the administrative fee payments, less refunds made pursuant to the provisions of this title, shall be deposited in the employment security administration fund for expenditure as provided in § 61-3-24. No administrative fee payment may be credited to the employer's experience-rating account nor may be deducted in whole or in part by any employer from the wages of individuals in its employ.

The administrative fee provided in this section applies to taxable wages paid on and after January 1, 2018.

Source: SL 2017, ch 217, § 4.



§ 61-5-29 Investment fee.

61-5-29. Investment fee. Employers required by this title to pay contributions, except employers pursuant to chapter 61-5A, that reimburse the unemployment compensation trust fund for benefits paid in lieu of contributions, shall also pay an employer's investment in South Dakota's future fee, hereinafter referred to as the, investment fee, on wages as defined by this title. The fee rate for employers not eligible for experience rating, as defined in § 61-5-24, shall be seventy hundredths percent through calendar year 2006 and fifty-five hundredths percent on and after January 1, 2007. If an employer is eligible for experience rating, the employer's reserve ratio shall be determined pursuant to § 61-5-25.3 through calendar year 2017 and pursuant to § 61-5-25.4 for calendar year 2018 and each year thereafter, and the employer's investment fee rate shall be the rate appearing in column "A" on the same line the employer's reserve ratio appears in column "B" of the following rate schedules.

From January 1, 1993, to December 31, 2006, inclusive:

Column "B"

Reserve Ratio

From January 1, 2007, to December 31, 2007, inclusive:

Column "B"

Reserve Ratio

From January 1, 2008, to December 31, 2008, inclusive:

Column "B"

Reserve Ratio

From January 1, 2009, to December 31, 2009, inclusive:

Column "B"

Reserve Ratio

From January 1, 2010, to December 31, 2010, inclusive:

Column "B"

Reserve Ratio

Beginning January 1, 2011:

Column "B"

Reserve Ratio

The terms and conditions of this title that apply to the payment and collection of contributions also apply to the payment and collection of the investment fee. Proceeds from the investment fee shall be deposited in the clearing account of the unemployment compensation fund for clearance only and may not become part of the fund. After clearance, the money derived from the investment fee payments, less refunds made pursuant to the provisions of this title, shall be deposited in the employer's investment in South Dakota's future special revenue fund as provided for in § 61-5-29.1. No investment fee payment may be credited to the employer's experience-rating account nor may be deducted in whole or in part by any employer from the wages of individuals in its employ.

The investment fee rate may not be increased over the applicable 1987 investment fee rate for any employer with a positive balance in the employer's experience-rating account on the computation date, as established in rules promulgated by the secretary of labor and regulation pursuant to chapter 1-26, for the current year and the year preceding the current year.

The investment rates provided in this section apply to and are retroactive to taxable wages paid on and after January 1, 1993.

Source: SL 1987, ch 387, § 5; SL 1988, ch 413, § 4; SL 1989, ch 448, § 4; SL 1991, ch 416, § 4; SL 1993, ch 375, § 28; SL 1993, ch 378, § 4; SL 2006, ch 268, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2011, ch 225, § 3; SL 2011, ch 227, § 1, eff. Mar. 17, 2011; SDCL § 61-5-24.1; SL 2012, ch 252, § 59; SL 2017, ch. 217, § 5.



§ 61-5-29.1 Employer's investment in state's future fund--Purposes--Expenditures.

61-5-29.1. Employer's investment in state's future fund--Purposes--Expenditures. There is hereby created in the state treasury a special revenue fund to be known as the employer's investment in South Dakota's future fund. Such fund shall be used for purposes related to research and economic development for the state. Expenditures from such fund are subject to the provisions of chapters 4-7, 4-8A and 4-8B.

Source: SL 1987, ch 387, § 6; SDCL § 61-5-24.2; SL 2012, ch 252, § 59.



§ 61-5-29.2 Transferred.

61-5-29.2. Transferred to § 61-5-41 by SL 2012, ch 252, § 59.



§ 61-5-30 Repealed.

61-5-30. Repealed by SL 2005, ch 280, § 3.



§ 61-5-31 Interest on negative balance in employer's experience rating account.

61-5-31. Interest on negative balance in employer's experience rating account. Any employer whose experience rating account, as determined pursuant to § 61-5-25, has a negative reserve shall, in addition to the contribution rate, pay interest on the negative balance in the employer's experience rating account, excluding any negative balance existing on December 31, 2006. Following December 31, 2008, and each year thereafter, the department shall determine the interest due and owing on each negative balance account. Interest shall be owed only if the employer had a negative account balance on the computation date used for the annual interest calculation and a negative account balance on the ending date of each of the seven preceding calendar quarters. The interest rate shall be the average of the quarterly interest rates paid by the United States Treasury on unemployment insurance trust fund reserves in the calendar year ending on the interest calculation date. The interest rate so determined will be applied to the amount by which the negative account increased from December 31, 2006, or from the date the employer became subject to this title if later, to the computation date used for the interest calculation date for the year. Interest due and owing shall be paid in equal quarterly payments during the year following the computation date, with each payment due on the last day of each quarter. The computation date and experience rating account balance used to determine contribution rates shall be used in the application of this section. Any interest payments shall be credited to the experience rating account of the employer. The terms and conditions of this title which apply to the payment and collection of contributions also apply to the payment and collection of the negative account interest assessments.

Source: SL 2006, ch 267, § 4; SL 2011, ch 226, § 1; SDCL § 61-5-18.16; SL 2012, ch 252, § 59.



§ 61-5-32 Contributions by nonprofit organizations or political subdivisions--Direct payment of benefits in lieu of contributions.

61-5-32. Contributions by nonprofit organizations or political subdivisions--Direct payment of benefits in lieu of contributions. Any nonprofit organization or group of such organizations or political subdivisions which, pursuant to § 61-1-13 or 61-1-15 and 61-1-36, is, or becomes, subject to this title shall pay contributions under the provisions of chapter 61-5, unless it elects, as provided in chapter 61-5A, to pay to the department for the unemployment fund an amount equal to the amount of regular benefits and, in the case of nonprofit organizations of one-half of the extended benefits paid, or, in the case of political subdivisions, the extended benefits paid, that is attributable to service in the employ of the nonprofit organization or political subdivision, to individuals for weeks of unemployment which begin during the effective period of the election.

Source: SL 1971, ch 276, § 51; SL 1977, ch 420, § 18; SL 2008, ch 277, § 73; SDCL § 61-5-5.1; SL 2012, ch 252, § 59.



§ 61-5-32.1 to 61-5-32.5. Transferred.

61-5-32.1 to 61-5-32.5. Transferred to §§ 61-5-46 to 61-5-50 by SL 2012, ch 252, § 59.



§ 61-5-33 Rights of appeal under political subdivision coverage.

61-5-33. Rights of appeal under political subdivision coverage. Both the claimant and the governing body may appeal as provided in § 61-7-5. Any decision reached pursuant to that section is binding.

Source: SDC 1939, § 17.0823 (3) (d) (6) as added by SL 1965, ch 99; SL 2008, ch 277, § 74; SDCL § 61-5-11; SL 2012, ch 252, § 59.



§ 61-5-33.1 Transferred.

61-5-33.1. Transferred to § 61-5-51 by SL 2012, ch 252, § 59.



§ 61-5-33.2 Transferred.

61-5-33.2. Transferred to § 61-5-43 by SL 2012, ch 252, § 59.



§ 61-5-33.3 Transferred.

61-5-33.3. Transferred to § 61-5-52 by SL 2012, ch 252, § 59.



§ 61-5-34 Voluntary additional contributions credited to employer's account.

61-5-34. Voluntary additional contributions credited to employer's account. Any employer may at any time make voluntary contributions to the fund, additional to the contributions required under this chapter, to be credited to the employer's account.

Source: SDC 1939, § 17.0822 (2) (b) (2) as added by SL 1947, ch 89, § 1; SL 1961, ch 106, § 2; SL 2008, ch 277, § 87; SDCL § 61-5-24; SL 2012, ch 252, § 59.



§ 61-5-35 Contributions paid in accordance with rules.

61-5-35. Contributions paid in accordance with rules. Contributions for each calendar year shall be paid by each employer to the department for the fund in accordance with rules promulgated by the department pursuant to chapter 1-26.

Source: SL 1936 (SS), ch 3, § 7; SL 1937, ch 224, § 3; SDC 1939, § 17.0822 (1) (a); SL 1947, ch 89, § 1; SL 1961, ch 106, § 1; SL 1993, ch 375, § 29; SDCL § 61-5-25; SL 2012, ch 252, § 59.



§ 61-5-36 Deduction of contributions from wages prohibited.

61-5-36. Deduction of contributions from wages prohibited. No contributions may be deducted in whole or in part by any employer from the wages of any employee.

Source: SL 1936 (SS), ch 3, § 7; SL 1937, ch 224, § 3; SDC 1939, § 17.0822 (1) (b); SL 1947, ch 89, § 1; SL 1961, ch 106, § 1; SL 2008, ch 277, § 88; SDCL § 61-5-26; SL 2012, ch 252, § 59.



§ 61-5-37 Contributions credited to experience-rating accounts.

61-5-37. Contributions credited to experience-rating accounts. The Department of Labor and Regulation shall credit to the experience-rating account of each employer all contributions paid by the employer or the employer's predecessor whose experience-rating the employer acquired. However, the increased contributions required pursuant to § 61-5-28 may not be credited to the employers' experience-rating account.

Source: SDC 1939, § 17.0822 (3) as added by SL 1947, ch 89, § 1; SL 1953, ch 78; SL 1961, ch 106, § 3; SL 1971, ch 276, § 41; SL 1981, ch 369, § 2; SL 2008, ch 277, § 89; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-5-27; SL 2012, ch 252, § 59.



§ 61-5-38 Benefits charged against accounts--Allocation among successive employers in base period.

61-5-38. Benefits charged against accounts--Allocation among successive employers in base period. Unless otherwise provided in § 61-5-39, or in 61-7-10.1, a proportionate amount of the maximum benefits payable shall be charged against the accounts of employers in the base period under the provisions of this title in inverse chronological order in the same proportion that the wages earned under the employers bears to the total wages earned by the claimant during the claimant's base period for insured work under the employers.

Source: SDC 1939, § 17.0822 (3) (a) as added by SL 1947, ch 89, § 1; SL 1953, ch 78; SL 1961, ch 106, § 3; SL 1971, ch 276, § 42; SL 2008, ch 277, § 90; SDCL § 61-5-28; SL 2012, ch 252, § 59.



§ 61-5-38.1 Repealed.

61-5-38.1. Repealed by SL 1983, ch 383, § 1.



§ 61-5-39 Benefits charged against experience-rating accounts--Events for which account not chargeable--Erroneous payments.

61-5-39. Benefits charged against experience-rating accounts--Events for which account not chargeable--Erroneous payments. Each employer's experience-rating account shall be charged with all benefits chargeable, as provided in this title, except extended benefits paid as provided in §§ 61-6-49 to 61-6-66, inclusive, against wages paid for employment by the employer. However, no benefits paid on the basis of a period of employment may be charged to the experience-rating account of any employer, except as provided in § 61-5-41, if the claimant:

(1) Voluntarily separated without good cause attributable to the employer or the employment;

(2) Was discharged or suspended for misconduct connected with the employment, or for conduct mandated by religious belief which belief cannot be reasonably accommodated by the employer;

(3) Was discharged or suspended for inability or incompetence to successfully complete a ninety-day probationary period established between the employer and employee at the time of employment;

(4) Earned total base period wages of less than one hundred dollars with one employer;

(5) Is receiving benefits while in approved training authorized by § 61-6-21;

(6) Performed services while incarcerated in a custodial or penal institution and terminated such employment because of his transfer or release from the institution;

(7) Received benefits for unemployment directly caused by a major natural disaster declared by the president pursuant to section 410(a) of the Robert T. Stafford Disaster Relief and Employment Assistance Act, 42 U.S.C. § 5177, if the individual would have been eligible for disaster unemployment assistance with respect to that unemployment but for their receipt of unemployment insurance benefits;

(8) Received benefits for unemployment resulting directly from the reinstatement of another employee upon that employee's completion of service in the uniformed services as provided in 38 U.S.C. § 4303(13) as of January 1, 2005, or the completion of state active duty by members of the National Guard who are activated pursuant to a call from the Governor as provided by law; or

(9) Voluntarily separated to accompany a spouse who was reassigned from one military assignment to another.

However, no relief of charges applies if the department determines that an erroneous payment has been made because the employer, or an agent of the employer, was at fault for failing to respond timely or adequately to the department's request for information relating to the payment of benefits. For the purposes of this section, an erroneous payment is a payment that would not have been made but for the failure of the employer or the employer's agent to fully respond to the department's request pursuant to § 61-7-5.

Source: SDC 1939, § 17.0822 (4) (c) as added by SL 1943, ch 77, § 4; SL 1947, ch 89, § 1; SL 1951, ch 94, § 6; SL 1953, ch 78; SDC Supp 1960, § 17.0822 (3) (b); SL 1961, ch 106, § 3; SL 1971, ch 276, § 46; SL 1981, ch 370; SL 1982, ch 372, § 1; SL 1984, ch 336, § 1; SL 1987, ch 388, § 1; SL 1989, ch 449, § 3; SL 1991, ch 413, § 2; SL 1994, ch 392, § 1; SL 2005, ch 283, § 1; SDCL § 61-5-29; SL 2012, ch 252, § 59; SL 2012, ch 253, § 2; SL 2013, ch 258, § 2.



§ 61-5-40 Charges to experience-rating accounts not applicable to employers reimbursing benefits.

61-5-40. Charges to experience-rating accounts not applicable to employers reimbursing benefits. The provisions of § 61-5-39 do not apply to any employer reimbursing the department for benefits in lieu of contributions.

Source: SL 1973, ch 306, § 1; SL 2008, ch 277, § 91; SDCL § 61-5-29.1; SL 2012, ch 252, § 59.



§ 61-5-41 Proration among all employer experience-rating accounts of benefits paid but not charged to employer's experience-rating account.

61-5-41. Proration among all employer experience-rating accounts of benefits paid but not charged to employer's experience-rating account. Benefits paid but not charged to the experience-rating account of any employer based on subdivisions 61-5-39(1) to (9), inclusive, shall be prorated among all the employer experience-rating accounts as follows:

One hundred percent of such noncharges for the preceding calendar year are divided by the total taxable payroll for the preceding calendar year. The ratio obtained is multiplied by each experience-rated employer's taxable payroll for the preceding year and the result of this computation is deducted from each employer's account balance. The deductions from each employer's account balance shall be credited to the pool account.

Source: SL 1982, ch 372, § 2; SL 1984, ch 336, § 2; SL 1987, ch 388, § 2; SL 1991, ch 413, § 3; SL 1994, ch 392, § 2; SL 2005, ch 280, § 2; SDCL § 61-5-29.2; SL 2012, ch 252, § 59; SL 2013, ch 258, § 3.



§ 61-5-42 Succession to experience-rating account on acquisition of business by another--Federal standards to be met.

61-5-42. Succession to experience-rating account on acquisition of business by another--Federal standards to be met. Any individual, group of individuals, or employing unit that acquires its organization, trade or business from an employer for whom an experience-rating account has been maintained by the Department of Labor and Regulation, shall immediately notify the department and upon the mutual consent of the parties concerned and approval of the department, may assume the position of the employer with respect to the experience-rating account. If the experience-rating account is not assumed by the successor employer or employing unit, the initial contribution rate for employers pursuant to § 61-5-24 shall be assigned to the successor employer or employing unit. The department shall promulgate rules pursuant to chapter 1-26 to carry out the provisions of this section consistent with federal standards of additional credit allowance as provided in section 3303 of the Internal Revenue Code.

Source: SL 1937, ch 224, § 3; SDC 1939, § 17.0822 (6); SL 1939, ch 86, § 3; SL 1941, ch 85, § 4; SL 1947, ch 89, § 1; SDC Supp 1960, § 17.0822 (5); SL 1961, ch 106, § 4; SL 1971, ch 276, § 49; SL 1982, ch 369, § 9; SL 1988, ch 414; SL 1993, ch 375, § 30; SL 2005, ch 281, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-5-33; SL 2012, ch 252, § 59.



§ 61-5-43 Circumstance warranting return of experience-rating accounts to sellers.

61-5-43. Circumstance warranting return of experience-rating accounts to sellers. Any experience-rating account that has been transferred to a successor employer pursuant to § 61-5-42 based on the sale of property through contract for deed shall be returned to the seller at the seller's option if the buyer defaults on the contract.

Source: SL 1997, ch 301, § 1; SDCL § 61-5-33.2; SL 2012, ch 252, § 59.



§ 61-5-44 New experience-rating account established after five years without coverage--Prior balances not considered--Exception.

61-5-44. New experience-rating account established after five years without coverage--Prior balances not considered--Exception. Any employer who has had no employment in South Dakota subject to this title for five consecutive years shall establish a new experience-rating account for the determination of future contribution rates, and any balances or overdrafts in the experience-rating account established prior to the interruption of operations in South Dakota or the interruption of coverage under this title may not be used in the determination of such future rates. However, an entity that has never discontinued operations has the option of resuming its experience rating account balance if the entity again becomes an employer subject to this title within the immediately following second consecutive five-year period.

Source: SDC 1939, § 17.0822 (6) as added by SL 1949, ch 76, § 4; SL 1997, ch 300, § 1; SL 2008, ch 277, § 92; SDCL § 61-5-31; SL 2012, ch 252, § 59.



§ 61-5-45 Experience-rating account continued during employer's military service--Reestablishment on resumption of business.

61-5-45. Experience-rating account continued during employer's military service--Reestablishment on resumption of business. If the department finds that an employer's business is closed solely because of the entrance of one or more of the owners, officers, partners, or the majority stockholder into the armed forces of the United States, any of its allies, or of the United Nations, the employer's account may not be terminated. If the business is resumed within two years after the discharge or release from active duty in the armed forces of the person, the employer's experience shall be deemed to have been continuous throughout the period. The experience ratio used for determining the rate of any employer shall be the total contribution paid by the employer minus all benefits, including benefits paid to any individual during the period the employer was in the armed forces, based upon wages paid by the employer prior to the employer's entrance into such forces, divided by the total payrolls for the three most recent calendar years during the whole of which, respectively, the employer has been in business.

Source: SDC 1939, § 17.0822 (2) (c) as added by SL 1951, ch 95; SL 1961, ch 106, § 2; SL 1971, ch 276, § 48; SL 2008, ch 277, § 93; SDCL § 61-5-32; SL 2012, ch 252, § 59.



§ 61-5-46 Mandatory transfer of experience-rating account on transfer of business to another--Rate recalculation--Exception.

61-5-46. Mandatory transfer of experience-rating account on transfer of business to another--Rate recalculation--Exception. Notwithstanding any other provision of law, the following provisions apply with regard to assignment of rates and transfers of experience:

(1) If an employer transfers its organization, trade, or business, or a portion thereof, to another employer and, at the time of the transfer, there is substantially common ownership, management, or control of the two employers, then the unemployment experience attributable to the transferred organization, trade, or business shall be transferred to the employer to whom the business is so transferred. The rates of both employers shall be recalculated and made effective immediately upon the date of the transfer of the organization, trade, or business; and

(2) If a person who is not an employer under this Title at the time the person acquires the organization, trade, or business of an employer, the unemployment experience of the acquired business may not be transferred to the person if the secretary finds that the person acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, the person shall be assigned the applicable new employer rate under the provisions of § 61-5-24. In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the secretary shall use objective factors which may include the cost of acquiring the business, whether the person continued the business enterprise of the acquired business, how long the business enterprise was continued, or whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to acquisition.
Source: SL 2005, ch 281, § 2; SDCL § 61-5-32.1; SL 2012, ch 252, § 59.



§ 61-5-47 Knowing violation or attempted violation of § 61-5-46 related to determining contribution rate assignment as misdemeanor--Additional penalties.

61-5-47. Knowing violation or attempted violation of § 61-5-46 related to determining contribution rate assignment as misdemeanor--Additional penalties. If a person knowingly violates or attempts to violate provisions of § 61-5-46 related to determining the assignment of a contribution rate, or if a person knowingly advises another person in a way that results in a violation of such provision, the person is guilty of a Class 1 misdemeanor. In addition, the person is subject to the following penalties:

(1) If the person is an employer, the employer shall be assigned the highest rate assignable under this chapter for the rate year during which the violation or attempted violation occurred and the three rate years immediately following this rate year. However, if the person's business is already at the highest rate for any year, or if the amount of increase in the person's rate would be less than two percent for the year, then a penalty rate of contributions of two percent of taxable wages shall be imposed for such year; or

(2) If the person is not an employer, the person is subject to a civil penalty of not more than five thousand dollars. Any such fine shall be deposited in the penalty and interest account established under § 61-3-28.

For purposes of this section, the term, knowingly, means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

Source: SL 2005, ch 281, § 3; SDCL § 61-5-32.2; SL 2012, ch 252, § 59.



§ 61-5-48 Rules to implement application of § 61-5-46.

61-5-48. Rules to implement application of § 61-5-46. The secretary may promulgate rules pursuant to chapter 1-26 to implement the application of § 61-5-46 to the assignment of rates and transfers of experience.

Source: SL 2005, ch 281, § 4; SDCL § 61-5-32.3; SL 2012, ch 252, § 59.



§ 61-5-49 Definitions applicable to §§ 61-5-46 to 61-5-48.

61-5-49. Definitions applicable to §§ 61-5-46 to 61-5-48. Terms used in §§ 61-5-46 to 61-5-48, inclusive, mean:

(1) "Person," person as defined by section 7701(a)(1) of the Internal Revenue Code of 1986; and

(2) "Trade or business," includes the employer's workforce.
Source: SL 2005, ch 281, § 5; SDCL § 61-5-32.4; SL 2012, ch 252, § 59.



§ 61-5-50 Interpretation and application of §§ 61-5-46 to 61-5-49 to meet federal standards.

61-5-50. Interpretation and application of §§ 61-5-46 to 61-5-49 to meet federal standards. The provisions of §§ 61-5-46 to 61-5-49, inclusive, shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor.

Source: SL 2005, ch 281, § 6; SDCL § 61-5-32.5; SL 2012, ch 252, § 59.



§ 61-5-51 Waiver of mandatory transfer of experience-rating account--Conditions.

61-5-51. Waiver of mandatory transfer of experience-rating account--Conditions. The Department of Labor and Regulation may waive the mandatory transfer of the experience-rating account required by § 61-5-46 if the inherent nature of the employing unit has substantially and permanently changed since July 1, 1988. The provisions of this section apply to account transfers occurring on or after July 1, 1992.

Source: SL 1992, ch 361; SL 2005, ch 281, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-5-33.1; SL 2012, ch 252, § 59.



§ 61-5-52 Procedures to identify transfer or acquisition of business.

61-5-52. Procedures to identify transfer or acquisition of business. The secretary shall establish procedures to identify the transfer or acquisition of a business for purposes of §§ 61-5-42, 61-5-46 to 61-5-51 and this section.

Source: SL 2005, ch 281, § 8; SDCL § 61-5-33.3; SL 2012, ch 252, § 59.



§ 61-5-53 Pooled fund maintained by department--Moneys credited.

61-5-53. Pooled fund maintained by department--Moneys credited. The department shall maintain a pooled fund, all moneys in which shall be mingled and undivided, to which shall be credited:

(1) All realized earnings and gains on investments of the fund and interest paid on delinquent contributions;

(2) All contributions paid by employers;

(3) All fines and penalties collected pursuant to the provisions of this title.
Source: SL 1937, ch 224, § 3; SDC 1939, § 17.0822 (5); SL 1947, ch 89, § 1; SDC Supp 1960, § 17.0822 (4); SL 2008, ch 277, § 94; SDCL § 61-5-34; SL 2012, ch 252, § 59.



§ 61-5-54 Violation by employer to reduce benefits or contributions as misdemeanor--Separate offenses.

61-5-54. Violation by employer to reduce benefits or contributions as misdemeanor--Separate offenses. Any employing unit or any officer or agent of an employing unit or any other person who makes a false statement or representation knowing it to be false, or who knowingly fails to disclose a material fact to prevent or reduce the payment of benefits to any individual entitled thereto or to avoid becoming or remaining subject to this title or to avoid or reduce any contribution or other payment required from an employing unit under this title, or who intentionally fails or refuses to make any such contributions or other payment or to furnish any reports required hereunder or to produce or permit the inspection or copying of records as required hereunder, commits a Class 2 misdemeanor; and each such false statement or representation or failure to disclose a material fact and each day of such failure or refusal shall constitute a separate offense.

Source: SL 1936 (SS), ch 3, § 16 (b); SDC 1939, § 17.9908; SL 1976, ch 158, § 43-6; SL 1978, ch 359, § 2; SDCL § 61-5-35; SL 2012, ch 252, § 59.



§ 61-5-55 Employee's agreement to pay employer's contributions void-- Deduction from wages prohibited--Violation as misdemeanor.

61-5-55. Employee's agreement to pay employer's contributions void-- Deduction from wages prohibited--Violation as misdemeanor. Any agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's contributions, required under this title from such employer, is void.

No employer may directly or indirectly make or require or accept any deduction from wages to finance the employer's contributions required from the employer. Any employer or officer or agent of an employer who shall directly or indirectly require any contribution from any such person in violation of this section or who shall directly or indirectly make or require or accept any deduction from wages to finance the employer's contributions required by this title commits a Class 2 misdemeanor.

Source: SL 1936 (SS), ch 3, § 15 (a); SDC 1939, §§ 17.0840, 17.9905; SL 1978, ch 359, § 2; SL 2008, ch 277, § 95; SDCL § 61-5-36; SL 2012, ch 252, § 59.



§ 61-5-56 Adjustment and refund of erroneous contributions.

61-5-56. Adjustment and refund of erroneous contributions. If, not later than three years after the date on which any contributions or interest thereon have been paid, an employer who has paid the contributions or interest thereon makes application for adjustment thereof in connection with subsequent contribution payments, or for a refund thereof because the adjustment cannot be made, and the department determines that the contributions or interest, or any portion thereof, was erroneously collected, the department shall allow the employer to make an adjustment thereof, without interest, in connection with subsequent contribution payments by the employer. However, if the adjustment cannot be made, the department shall refund the amount, less any benefits which have been paid from the amount, without interest from the fund. For like cause and within the same period, adjustment or refund may be so made on the department's own initiative.

Source: SL 1936 (SS), ch 3, § 14 (d); SDC 1939, § 17.0827; SL 1941, ch 88; SL 1943, ch 77, § 6; SL 2008, ch 277, § 96; SDCL § 61-5-37; SL 2012, ch 252, § 59.



§ 61-5-57 Interest on delinquent contributions.

61-5-57. Interest on delinquent contributions. Any contribution unpaid on the date on which it is due and payable, as prescribed by the Department of Labor and Regulation, shall bear interest at the rate of one and one-half percent per month, or fractional part of a month from and after such date until payment plus accrued interest is received by the department. Interest collected pursuant to this section shall be paid into the employment security contingency fund.

Source: SL 1936 (SS), ch 3, § 14 (a); SDC 1939, § 17.0824; SL 1953, ch 76, § 4; SDC Supp 1960, § 17.0824 (1); SL 1968, ch 86, § 2; SL 1981, ch 369, § 6; SL 1986, ch 426; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-5-38; SL 2012, ch 252, § 59.



§ 61-5-58 Penalty for failure to timely pay contributions or submit reports.

61-5-58. Penalty for failure to timely pay contributions or submit reports. A penalty of twenty-five dollars per month, or fractional part of a month shall be due and payable upon imposition of the penalty by the department, for failure to pay contributions, or for failure to submit required reports on or before the due date for the contributions or reports as fixed by the department. However, no penalty for any one delinquent contribution or report may exceed the sum of one hundred fifty dollars. Any penalty collected pursuant to this section shall be paid into the employment security contingency fund.

Source: SDC 1939, § 17.0824 (2) as added by SL 1953, ch 76, § 4; SL 1968, ch 86, § 2; SL 2008, ch 277, § 97; SDCL § 61-5-39; SL 2012, ch 252, § 59; SL 2016, ch 235, § 1.



§ 61-5-59 Delinquent contributions as lien on employer's property--Attachment and continuation of lien.

61-5-59. Delinquent contributions as lien on employer's property--Attachment and continuation of lien. If any employer liable to pay contributions and interest, or either, refuses or neglects to pay the same, the amount, including any interest penalty or addition to the contribution, together with the costs that may accrue in addition thereto, shall be a lien in favor of the Department of Labor and Regulation upon all property and rights to property whether real or personal belonging to the employer.

The lien attaches at the time the contribution becomes due and payable and continues until the liability for the contribution and interest, or either, is satisfied.

Source: SDC 1939, § 17.0825 (1) as added by SL 1941, ch 87; SL 2008, ch 277, § 98; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-5-40; SL 2012, ch 252, § 59.



§ 61-5-60 Notice of lien filed with register of deeds.

61-5-60. Notice of lien filed with register of deeds. In order to preserve the lien provided by § 61-5-59 against subsequent mortgagees or purchasers for value without notice, or judgment creditors, the Department of Labor and Regulation shall file with the register of deeds in the county in which the property is located a notice of the lien.

Source: SDC 1939, § 17.0825 (1) as added by SL 1941, ch 87; SL 2008, ch 277, § 99; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-5-41; SL 2012, ch 252, § 59.



§ 61-5-61 Book maintained by register of deeds--Contents of lien entry--Endorsement and recording of notice--Exemption from fees.

61-5-61. Book maintained by register of deeds--Contents of lien entry--Endorsement and recording of notice--Exemption from fees. The register of deeds of each county shall prepare and keep in the register of deed's office a suitable book so ruled as to show in appropriate columns the following data under the name of the employers arranged alphabetically:

(1) The name of the employer;

(2) The name of the Department of Labor and Regulation as lien claimant;

(3) Time notice of lien was received;

(4) Date of notice;

(5) Amount of lien then due;

(6) When satisfied.

The register of deeds shall endorse on each notice of lien filed pursuant to § 61-5-60 the date, hour and minute when received, index that notice in the index book, and record the lien in the manner for recording real estate mortgages. The lien is effective from the time of the filing.

The filing and recording of such liens and satisfactions shall be done without cost to the state. However, the register of deeds may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SDC 1939, § 17.0825 (1) as added by SL 1941, ch 87; SL 1981, ch 45, § 23; SL 1981, ch 371, § 7; SL 2008, ch 277, § 100; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-5-42; SL 2012, ch 252, § 59.



§ 61-5-62 Distress warrant for collection of contributions--Sale of property and disposition of proceeds--Sheriff's compensation.

61-5-62. Distress warrant for collection of contributions--Sale of property and disposition of proceeds--Sheriff's compensation. After a notice of lien has been filed pursuant to § 61-5-60, the Department of Labor and Regulation may at any time require the county treasurer to issue a distress warrant in the same form as provided for in § 10-22-9 and deliver the warrant to the sheriff of the county. Immediately upon receipt of the warrant the sheriff shall proceed to collect the contributions and interest, or either, by seizure and sale of property in the manner provided in §§ 10-22-10 to 10-22-27, inclusive, and shall remit the contributions so collected to the department. For the service the sheriff shall be permitted to collect from the employer and retain as the sheriff's compensation the amount provided in § 10-22-28.

Source: SDC 1939, § 17.0825 (1) as added by SL 1941, ch 87; SL 2008, ch 277, § 101; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-5-43; SL 2012, ch 252, § 59.



§ 61-5-63 Return of uncollectible distress warrant.

61-5-63. Return of uncollectible distress warrant. If the sheriff is unable to find property of the employer which may be seized and sold, the sheriff shall, within thirty days after receipt of the warrant, endorse upon the face of the warrant the word, uncollectible and return the warrant to the county treasurer.

Source: SDC 1939, § 17.0825 (1) as added by SL 1941, ch 87; SL 2008, ch 277, § 102; SDCL § 61-5-44; SL 2012, ch 252, § 59.



§ 61-5-64 Liability of county officer for failure to issue or execute distress warrant.

61-5-64. Liability of county officer for failure to issue or execute distress warrant. Failure or refusal of the county treasurer to issue a distress warrant pursuant to § 61-5-62 if requested so to do or of the sheriff to attempt to execute the same, makes the officer failing to perform the officer's duty personally liable for the delinquent contributions and interest, or either, and the officer's contributions and interest, or either, may be recovered in an action by the department against the officer and the surety.

Source: SDC 1939, § 17.0825 (1) as added by SL 1941, ch 87; SL 2008, ch 277, § 103; SDCL § 61-5-45; SL 2012, ch 252, § 59.



§ 61-5-65 Satisfaction of lien recorded on payment of contributions.

61-5-65. Satisfaction of lien recorded on payment of contributions. Upon the payment of contributions and interest, or either, for which the department has filed lien notice with a register of deeds, the department shall forthwith file with the register of deeds a satisfaction of the lien notice. The register of deeds shall enter the satisfaction on the notice on file in the register of deed's office, and indicate the fact on the index aforesaid.

Source: SDC 1939, § 17.0825 (1) as added by SL 1941, ch 87; SL 2008, ch 277, § 104; SDCL § 61-5-46; SL 2012, ch 252, § 59.



§ 61-5-66 Civil action for collection of contributions--Preference on court calendar.

61-5-66. Civil action for collection of contributions--Preference on court calendar. If, after due notice, any employer defaults in any payment of contributions or interest thereon, the amount due may be collected by a civil action by the attorney general in the name of the state of South Dakota, and the employer adjudged in default shall pay the cost of such action. Civil actions brought under this section to collect contributions or interest thereon from any employer shall be heard by the court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other civil actions except petitions for judicial review under this title and cases arising under the worker's compensation law of this state.

Source: SL 1936 (SS), ch 3, § 14 (b); SDC 1939, § 17.0825; SL 1941, ch 87; SDCL § 61-5-47; SL 2012, ch 252, § 59.



§ 61-5-67 Action in South Dakota for contributions to other states--Reciprocity.

61-5-67. Action in South Dakota for contributions to other states--Reciprocity. Any state of the United States of America shall have the right to sue in the courts of South Dakota to recover any tax which may be owing to it for unemployment insurance contributions when the like right is accorded to the state of South Dakota by such state, whether such right is granted by a statutory authority, or as a matter of comity.

Source: SDC 1939, § 17.0825 (2) as added by SL 1951, ch 96; SDCL § 61-5-48; SL 2012, ch 252, § 59.



§ 61-5-68 Priority of contribution claims in state insolvency proceedings.

61-5-68. Priority of contribution claims in state insolvency proceedings. In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this state, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceeding, contributions then or thereafter due shall be paid in full prior to all other claims except taxes and claims for wages of not more than six hundred dollars to each claimant, earned within six months of the commencement of the proceeding.

Source: SL 1936 (SS), ch 3, § 14 (c); SDC 1939, § 17.0826; SL 1961, ch 107, § 3; SDCL § 61-5-49; SL 2012, ch 252, § 59.



§ 61-5-69 Priority of contribution claims in bankruptcy proceedings.

61-5-69. Priority of contribution claims in bankruptcy proceedings. In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition, under federal bankruptcy law, contributions due are entitled to such priority as is provided in federal bankruptcy law.

Source: SL 1936 (SS), ch 3, § 14 (c); SDC 1939, § 17.0826; SL 1961, ch 107, § 3; SL 2008, ch 277, § 105; SDCL § 61-5-50; SL 2012, ch 252, § 59.






Chapter 05A - Reimbursement Of Benefits In Lieu Of Contributions

§ 61-5A-1 Reimbursement by state of benefits paid--Share of extended benefits.

61-5A-1. Reimbursement by state of benefits paid--Share of extended benefits. In lieu of contributions required by employers under this chapter, the State of South Dakota shall pay into the unemployment compensation trust fund an amount equivalent to the amount of benefits paid based on wages earned with the state plus, prior to December 31, 1978, one-half of the amount of extended benefits paid, and thereafter, the amount of extended benefits paid, to individuals based on wages paid by the state for service defined in § 61-1-13.

Source: SL 1971, ch 276, §§ 70, 71; SDCL Supp, § 61-5A-2; SL 1974, ch 327, § 1; SL 1977, ch 420, § 20; SL 2013, ch 258, § 15.



§ 61-5A-2 Periodic billing of benefit costs to state--Amount.

61-5A-2. Periodic billing of benefit costs to state--Amount. Within fifteen days after the end of a calendar quarter or such other period as determined by the department, the department shall bill the state for an amount equal to the full amount of benefits including, prior to December 31, 1978, one-half of the amount of extended benefits, and thereafter, the amount of extended benefits, if any, paid during such quarter or other prescribed period that is attributable to service in the employ of the state.

Source: SL 1971, ch 276, § 71; SL 1974, ch 327, § 2; SL 1977, ch 420, § 21.



§ 61-5A-3 , 61-5A-4. Repealed.

61-5A-3, 61-5A-4. Repealed by SL 1974, ch 327, § 3.



§ 61-5A-5 Repealed.

61-5A-5. Repealed by SL 1977, ch 420, § 38.



§ 61-5A-5.1 Election of political subdivision to make payments in lieu of contributions--Notice of election.

61-5A-5.1. Election of political subdivision to make payments in lieu of contributions--Notice of election. Any political subdivisions of the state which are, or become, subject to this title on January 1, 1978, may elect to become liable for payments in lieu of contributions for a period of not less than two taxable years beginning with January 1, 1978, provided it files with the department a written notice of its election within the thirty-day period immediately following such date.

Source: SL 1977, ch 420, § 22.



§ 61-5A-5.2 Election of political subdivisions becoming subject to title.

61-5A-5.2. Election of political subdivisions becoming subject to title. Any political subdivision which becomes subject to this title on or after January 1, 1978, may elect to become liable for payments in lieu of contributions for a period of not less than two calendar years beginning with the date on which such subjectivity begins by filing a written notice of its election with the department not later than thirty days immediately following the date of the determination of such subjectivity.

Source: SL 1977, ch 420, § 23.



§ 61-5A-6 Election by nonprofit organization to make payments in lieu of contributions--Minimum period of election.

61-5A-6. Election by nonprofit organization to make payments in lieu of contributions--Minimum period of election. Any nonprofit organization which is, or becomes, subject to this title on January 1, 1972 may elect to become liable for payments in lieu of contributions for a period of not less than two taxable years beginning with January 1, 1972 provided it files with the department a written notice of its election within the thirty-day period immediately following such date.

Source: SL 1971, ch 276, § 52.



§ 61-5A-7 Election by newly covered nonprofit organization--Time and minimum period of election.

61-5A-7. Election by newly covered nonprofit organization--Time and minimum period of election. Any nonprofit organization which becomes subject to this title after January 1, 1972 may elect to become liable for payments in lieu of contributions for a period of not less than two calendar years beginning with the date on which such subjectivity begins by filing a written notice of its election with the department not later than thirty days immediately following the date of the determination of such subjectivity.

Source: SL 1971, ch 276, § 53.



§ 61-5A-8 Continuation of nonprofit organization's or political subdivision's election until terminated.

61-5A-8. Continuation of nonprofit organization's or political subdivision's election until terminated. Any nonprofit organization which makes an election in accordance with § 61-5A-6 or 61-5A-7 or any political subdivision which makes an election in accordance with § 61-5A-5.2 will continue to be liable for payments in lieu of contributions until it files with the department a written notice terminating its election not later than thirty days prior to the beginning of the taxable year for which such termination shall first be effective.

Source: SL 1971, ch 276, § 54; SL 1977, ch 420, § 24.



§ 61-5A-9 Change by nonprofit organization or political subdivision from contribution to reimbursement of benefits--Minimum period of election.

61-5A-9. Change by nonprofit organization or political subdivision from contribution to reimbursement of benefits--Minimum period of election. Any nonprofit organization or political subdivision which has been paying contributions under this title for a period subsequent to January 1, 1972 may change to a reimbursable basis by filing with the department not later than thirty days prior to the beginning of any taxable year a written notice of election to become liable for payments in lieu of contributions. Such election shall not be terminable by the organization for that and the next year.

Source: SL 1971, ch 276, § 55; SL 1977, ch 420, § 25.



§ 61-5A-9.1 Nonprofit organization not liable for reimbursed benefits paid to individuals with previously uncovered service.

61-5A-9.1. Nonprofit organization not liable for reimbursed benefits paid to individuals with previously uncovered service. Any nonprofit organization which elects to make payments in lieu of contributions into the unemployment compensation fund as provided in § 61-5A-6, 61-5A-7 or 61-5A-9, is not liable to make such payments with respect to the benefits paid to any individual whose base period wages include wages for previously uncovered services as defined in § 61-6-7 to the extent that the unemployment compensation fund is reimbursed for such benefits pursuant to section 121 of Public Law 94-566 as passed October 23, 1976.

Source: SL 1977, ch 420, § 26; SL 2013, ch 258, § 16.



§ 61-5A-10 Extension of time for election or termination--Retroactive election.

61-5A-10. Extension of time for election or termination--Retroactive election. The department may for good cause extend the period within which a notice of election, or a notice of termination, must be filed and may permit an election to be retroactive but not any earlier than with respect to benefits paid after December 31, 1969.

Source: SL 1971, ch 276, § 56.



§ 61-5A-11 Notice of department's determinations as to status of nonprofit organization or political subdivision--Reconsideration, appeal, and review.

61-5A-11. Notice of department's determinations as to status of nonprofit organization or political subdivision--Reconsideration, appeal, and review. The Department of Labor and Regulation shall notify each nonprofit organization or political subdivision of any determination which it may make of the organization's or political subdivision's status as an employer and of the effective date of any election which it makes and of any termination of election. Determinations are subject to reconsideration, appeal and review in accordance with chapter 61-7.

Source: SL 1971, ch 276, § 57; SL 1977, ch 420, § 27; SL 1983, ch 22, § 12; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-5A-12 Surety bond required of organization paying in lieu of contributions.

61-5A-12. Surety bond required of organization paying in lieu of contributions. In the discretion of the department, any nonprofit organization or group of organizations that elects to become liable for payments in lieu of contributions shall be required within thirty days after the effective date of its election, to execute and file with the department a surety bond approved by the department.

Source: SL 1971, ch 276, § 66.



§ 61-5A-13 Amount of surety bond.

61-5A-13. Amount of surety bond. The amount of the bond required by § 61-5A-12 is equal to the maximum effective tax rate times the organization's taxable wages paid for employment as defined in §§ 61-1-15 and 61-1-36 for the four calendar quarters immediately preceding the effective date of the election. If the nonprofit organization did not pay wages in each of such four calendar quarters, the amount of the bond shall be as determined by the department.

Source: SL 1971, ch 276, § 67; SL 1973, ch 307, § 1; SL 2013, ch 258, § 17.



§ 61-5A-14 Duration of surety bond--Renewal.

61-5A-14. Duration of surety bond--Renewal. Any bond deposited under § 61-5A-12 shall be in force for a period of not less than two taxable years and shall be renewed with the approval of the department, at such times as the department may prescribe, but not less frequently than at two-year intervals as long as the organization continues to be liable for payments in lieu of contributions.

Source: SL 1971, ch 276, § 68.



§ 61-5A-15 Adjustments in surety bond.

61-5A-15. Adjustments in surety bond. The department shall require adjustments to be made in a previously filed bond as it deems appropriate. If the bond is to be increased, the adjusted bond shall be filed by the organization within thirty days of the date notice of the required adjustment was mailed or otherwise delivered to it.

Source: SL 1971, ch 276, § 68.



§ 61-5A-16 Liability of surety on bond on failure of organization to pay.

61-5A-16. Liability of surety on bond on failure of organization to pay. Failure by any organization covered by a bond required by § 61-5A-12 to pay the full amount of payments in lieu of contributions when due, together with any applicable interest and penalties provided for in § 61-5A-33, shall render the surety liable on said bond to the extent of the bond, as though the surety was such organization.

Source: SL 1971, ch 276, § 68.



§ 61-5A-17 Termination of election to make payments in lieu of contributions on failure to file bond--Extension of time for filing or adjustment.

61-5A-17. Termination of election to make payments in lieu of contributions on failure to file bond--Extension of time for filing or adjustment. If any nonprofit organization fails to file a bond or to file a bond in an increased amount as provided under §§ 61-5A-12 to 61-5A-16, inclusive, the department may terminate such organization's election to make payments in lieu of contributions and such termination shall continue for not less than the four-consecutive-calendar-quarter period beginning with the quarter in which such termination becomes effective; provided, that the department may extend for good cause the applicable filing or adjustment period by not more than thirty days.

Source: SL 1971, ch 276, § 69.



§ 61-5A-18 Amount of payments required in lieu of contributions.

61-5A-18. Amount of payments required in lieu of contributions. Each employer who is liable for payments in lieu of contributions shall pay to the department for the fund the amount of regular benefits plus, in the case of nonprofit organizations, the amount of one-half of extended benefits paid that are attributable to service in the employ of such employer, or, in the case of the state of South Dakota and political subdivisions, prior to December 31, 1978, the amount of one-half of the extended benefits paid and thereafter the amount of extended benefits paid that are attributable to service in the employ of such employer. If benefits paid to an individual are based on wages paid by more than one employer and one or more of such employers are liable for payments in lieu of contributions, the amount payable to the fund by each employer who is liable for such payments shall be determined in accordance with the provisions of §§ 61-5A-19 and 61A-5A-20, except as provided in § 61-5A-2.

Source: SL 1971, ch 276, § 43; SL 1977, ch 420, § 28.



§ 61-5A-19 Apportionment of benefits chargeable between employers making contributions and employers making payments in lieu of contributions.

61-5A-19. Apportionment of benefits chargeable between employers making contributions and employers making payments in lieu of contributions. If benefits paid to an individual are based on wages paid by one or more employers who are liable for payments in lieu of contributions and on wages paid by one or more employers who are liable for contributions, the amount of benefits payable by each employer who is liable for payments in lieu of contributions shall be an amount which bears the same ratio to the total benefits payable to the individual as the total base-period wages paid to the individual by such employer bear to the total base-period wages paid to the individual by all of his base-period employers.

Source: SL 1971, ch 276, § 44.



§ 61-5A-20 Apportionment of benefits chargeable between employers making payments in lieu of contributions.

61-5A-20. Apportionment of benefits chargeable between employers making payments in lieu of contributions. If benefits paid to an individual are based on wages paid by two or more employers who are liable for payments in lieu of contributions, the amount of benefits payable by each such employer shall be an amount which bears the same ratio to the total benefits payable to the individual as the total base-period wages paid to the individual by such employer bear to the total base-period wages paid to the individual by all of his base-period employers.

Source: SL 1971, ch 276, § 45.



§ 61-5A-21 Group account for employers making payments in lieu of contributions--Duration and termination.

61-5A-21. Group account for employers making payments in lieu of contributions--Duration and termination. Two or more employers who have become liable for payments in lieu of contributions, in accordance with the provisions of §§ 61-5-32 and 61-5A-6 to 61-5A-9, inclusive, may file a joint application to the department for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers. Each such application shall identify and authorize a group representative to act as the group's agent for the purposes of this section. Upon its approval of the application, the department shall establish a group account for such employers effective as of the beginning of the calendar quarter in which it receives the application and shall notify the group's representative of the effective date of the account. Such account shall remain in effect for not less than two years and thereafter until terminated at the discretion of the department or upon application by the group.

Source: SL 1971, ch 276, § 74; SL 2013, ch 258, § 18.



§ 61-5A-22 Apportionment among group members of payments in lieu of contributions.

61-5A-22. Apportionment among group members of payments in lieu of contributions. Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by such member in such quarter bear to the total wages paid during such quarter for service performed in the employ of all members of the group.

Source: SL 1971, ch 276, § 74.



§ 61-5A-23 Rules governing group accounts.

61-5A-23. Rules governing group accounts. The department may promulgate rules pursuant to chapter 1-26 governing applications for establishment, maintenance and termination of group accounts that are authorized by § 61-5A-21, for addition of new members to, and withdrawal of active members from, the accounts, and for the determination of the amounts that are payable under § 61-5A-22 by members of the group and the time and manner of such payments.

Source: SL 1971, ch 276, § 74; SL 1993, ch 375, § 31.



§ 61-5A-24 Balance in previous experience-rating account used for benefits chargeable to employer making payments in lieu of contributions.

61-5A-24. Balance in previous experience-rating account used for benefits chargeable to employer making payments in lieu of contributions. Notwithstanding any provisions in this chapter, any nonprofit organization that prior to January 1, 1969, paid contributions required by chapter 61-5, and, pursuant to § 61-5A-6 or 61-5A-7, elects within thirty days after the effective date of such section, to make payments in lieu of contributions, shall not be required to make any such payment on account of any regular or extended benefits paid, on the basis of wages paid by such organization to individuals for weeks of unemployment which begin on or after the effective date of such election until the total amount of such benefits equals the amount of the positive balance in the experience-rating account of such organization.

Source: SL 1971, ch 276, § 75.



§ 61-5A-25 Method of making payments in lieu of contributions.

61-5A-25. Method of making payments in lieu of contributions. Payments in lieu of contributions shall be made in accordance with the provisions of §§ 61-5A-26 to 61-5A-29, inclusive.

Source: SL 1971, ch 276, § 58.



§ 61-5A-26 Periodic billing of organization, subdivision, or group making payments in lieu of contributions.

61-5A-26. Periodic billing of organization, subdivision, or group making payments in lieu of contributions. At the end of each calendar quarter, or at the end of any other period as determined by the department, the department shall bill each nonprofit organization, political subdivision, or group of such organizations which has elected to make payments in lieu of contributions for an amount equal to the full amount of regular benefits plus, in the case of a nonprofit organization, one-half of the amount of extended benefits paid during such quarter or other prescribed period that is attributable to service in the employ of such organization or, in the case of a political subdivision, prior to December 31, 1978 one-half of the amount of extended benefits and thereafter the amount of extended benefits paid during such quarter or other prescribed period that is attributable to service in the competent employ of such organization.

Source: SL 1971, ch 276, § 59; SL 1977, ch 420, § 29.



§ 61-5A-27 Request for permission to make payment in lieu of contributions on basis of percentage of payroll.

61-5A-27. Request for permission to make payment in lieu of contributions on basis of percentage of payroll. Each nonprofit organization that has elected payments in lieu of contributions may request permission to make such payments as provided in §§ 61-5A-28 and 61-5A-29. Such method of payment shall become effective upon approval by the department.

Source: SL 1971, ch 276, § 60.



§ 61-5A-28 Periodic billing for payments in lieu of contributions based on payroll--Percentages applied.

61-5A-28. Periodic billing for payments in lieu of contributions based on payroll--Percentages applied. At the end of each calendar quarter, or at the end of such other period as determined by the department, the department shall bill each nonprofit organization for an amount representing one of the following:

(1) For 1972, two-tenths of one percent of its total payroll for 1971 on a prorated basis;

(2) For years after 1972, such percentage of its total payroll for the immediately preceding calendar year as the department shall determine. Such determination shall be based each year on the average benefit costs attributable to service in the employ of nonprofit organizations during the preceding calendar year;

(3) For any organization which did not pay wages throughout the four calendar quarters of the preceding calendar year, such percentage of its payroll during such year as the department shall determine.
Source: SL 1971, ch 276, § 60.



§ 61-5A-29 Annual adjustment of payroll percentages to minimize excess or insufficient payments.

61-5A-29. Annual adjustment of payroll percentages to minimize excess or insufficient payments. At the end of each taxable year, the department may modify the quarterly percentage of payroll thereafter payable by the nonprofit organization in order to minimize excess or insufficient payments.

Source: SL 1971, ch 276, § 60.



§ 61-5A-30 Redetermination of amount of payments billed to organization.

61-5A-30. Redetermination of amount of payments billed to organization. The amount due specified in any bill from the department shall be conclusive on the organization unless, not later than fifteen days after the bill was mailed to its last known address or otherwise delivered to it, the organization files an application for redetermination or an appeal to the department, setting forth the grounds for such application or appeal. The department shall promptly review and reconsider the amount due specified in the bill and shall thereafter issue a redetermination in any case in which such application for redetermination has been filed.

Source: SL 1971, ch 276, § 64.



§ 61-5A-31 Time of payment of bill for payments in lieu of contributions.

61-5A-31. Time of payment of bill for payments in lieu of contributions. Payment of any bill rendered under §§ 61-5A-26 to 61-5A-29, inclusive, shall be made not later than thirty days after such bill was mailed to the last known address of the nonprofit organization or was otherwise delivered to it, unless there has been an application for review and redetermination in accordance with § 61-5A-30.

Source: SL 1971, ch 276, § 62.



§ 61-5A-32 Annual adjustment of payments in lieu of contributions--Payment of deficiency--Refund or retention of excess.

61-5A-32. Annual adjustment of payments in lieu of contributions--Payment of deficiency--Refund or retention of excess. At the end of each taxable year, the department shall determine whether the total of payments for such year made by a nonprofit organization is less than, or in excess of, the total amount of regular benefits plus one-half of the amount of extended benefits paid to individuals during such taxable year based on wages attributable to service in the employ of such organization. Each nonprofit organization whose total payments for such year are less than the amount so determined shall be liable for payment of the unpaid balance to the fund in accordance with § 61-5A-31. If the total payments exceed the amount so determined for the taxable year, all or a part of the excess, may, at the discretion of the department, be refunded from the fund or retained in the fund as part of the payments which may be required for the next taxable year.

Source: SL 1971, ch 276, § 61.



§ 61-5A-33 Interest and penalties on past due payments in lieu of contributions.

61-5A-33. Interest and penalties on past due payments in lieu of contributions. Past due payments of amounts in lieu of contributions or failure to make timely reports shall be subject to the same interest and penalties that apply to past due contributions and reports in §§ 61-5-57 and 61-5-58.

Source: SL 1971, ch 276, § 65; SL 2013, ch 258, § 19.



§ 61-5A-34 Payments in lieu of contributions not to be deducted from wages.

61-5A-34. Payments in lieu of contributions not to be deducted from wages. Payments made by any nonprofit organization or political subdivision under the provisions of §§ 61-5A-25 to 61-5A-33, inclusive, shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization or political subdivision.

Source: SL 1971, ch 276, § 63; SL 1977, ch 420, § 30.






Chapter 06 - Unemployment Benefits

§ 61-6-1 Requirements for eligibility for benefits during week.

61-6-1. Requirements for eligibility for benefits during week. An unemployed individual is eligible to receive benefits with respect to any week only if the department finds that:

(1) The individual has registered for work at and thereafter has continued to report at an employment office in accordance with rules promulgated by the department pursuant to chapter 1-26. However, that the department may, by rule, waive or alter either or both of the requirements of this subdivision as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which the department finds that compliance with the requirements would be oppressive, or would be inconsistent with the purposes of this title. No such rule may conflict with this chapter;

(2) The individual has made a claim for benefits in accordance with the provisions of § 61-7-1;

(3) The individual is able to work and is available for work in accordance with rules promulgated by the department pursuant to chapter 1-26;

(4) Prior to any week for which the individual claims benefits the individual has been unemployed for a waiting period of one week; and

(5) The individual has, during the individual's base period, earned wages for insured work equal to not less than the minimum amount required for benefit entitlement in § 61-6-4.
Source: SL 1936 (SS), ch 3, § 4; SL 1937, ch 224, § 2; SDC 1939, § 17.0829; SL 1939, ch 86, § 6; SL 1941, ch 83, § 8; SL 1943, ch 83, § 1; SL 1947, ch 88, § 10; SL 1951, ch 94, § 7; SL 1973, ch 308, § 1; SL 1993, ch 375, § 32; SL 2008, ch 277, § 114; SDCL § 61-6-2; SL 2012, ch 252, § 59.



§ 61-6-1.1 Repealed.

61-6-1.1. Repealed by SL 1991, ch 414, § 2.



§ 61-6-1.2 , 61-6-1.3. Transferred.

61-6-1.2, 61-6-1.3. Transferred to §§ 61-6-24, 61-6-25 by SL 2012, ch 252, § 59.



§ 61-6-1.4 Transferred.

61-6-1.4. Transferred to § 61-6-30 by SL 2012, ch 252, § 59.



§ 61-6-1.5 Transferred.

61-6-1.5. Transferred to § 61-6-34 by SL 2012, ch 252, § 59.



§ 61-6-1.6 Transferred.

61-6-1.6. Transferred to § 61-6-26 by SL 2012, ch 252, § 59.



§ 61-6-1.7 Transferred.

61-6-1.7. Transferred to § 61-6-28 by SL 2012, ch 252, § 59.



§ 61-6-1.8 Repealed.

61-6-1.8. Repealed by SL 1990, ch 415, § 4.



§ 61-6-1.9 Transferred.

61-6-1.9. Transferred to § 61-6-33 by SL 2012, ch 252, § 59.



§ 61-6-1.10 Transferred.

61-6-1.10. Transferred to § 61-6-13 by SL 2012, ch 252, § 59.



§ 61-6-2 Computation of weekly benefit amount.

61-6-2. Computation of weekly benefit amount. An individual's weekly benefit amount is computed as follows:

For each fiscal year, one twenty-sixth of the wages paid for insured work in the individual's quarter of highest earnings in the individual's base period, but not to exceed an amount equal to fifty percent of the average weekly wage in covered employment in South Dakota for the calendar year preceding that fiscal year. An amount so computed that is not a multiple of one dollar is lowered to the next lower multiple of one dollar.

The average weekly wage in covered employment in South Dakota is computed by dividing the sum of the total wages in covered employment, as reported to the department for the preceding calendar year, by the average number of workers in covered employment, and dividing the result thus obtained by fifty-two.

Source: SDC 1939, § 17.0828 (2) (b) as added by SL 1939, ch 86, § 5; SDC 1939, § 17.0828 (2) (a) as enacted by SL 1941, ch 83, § 7; SL 1943, ch 82, § 1; SL 1945, ch 78, § 3; SL 1947, ch 90, § 1; SL 1951, ch 97, § 1; SL 1953, ch 79; SL 1957, ch 88, § 1; SL 1959, ch 101; SL 1963, ch 124; SL 1965, ch 100; SL 1967, ch 77; SL 1968, ch 92; SL 1970, ch 276; SL 1972, ch 269, §§ 1 to 3; SL 1973, ch 308, § 2; SL 1974, ch 330; SL 1975, ch 318; SL 1981, ch 371, § 1; SL 1982, ch 373, § 1; SL 1983, ch 379, §§ 3, 4; SL 1984, ch 338; SL 1987, ch 387, § 7; SL 1991, ch 416, § 5; SL 1993, ch 378, § 6; SL 2008, ch 277, § 116; SDCL § 61-6-6; SL 2012, ch 252, § 59.



§ 61-6-3 Repealed.

61-6-3. Repealed by SL 1993, § 10.



§ 61-6-4 Minimum base period and highest quarter wages required for benefits.

61-6-4. Minimum base period and highest quarter wages required for benefits. No individual is entitled to benefits unless the individual's base period wages paid in other than the individual's highest quarter equal or exceed twenty times the individual's weekly benefit amount, and unless the wages paid for insured work in the individual's quarter of highest earnings in the individual's base period equal or exceed seven hundred twenty-eight dollars.

Source: SDC 1939, § 17.0828 (2) (c) as added by SL 1939, ch 86, § 5; SDC 1939, § 17.0828 (2) (b) as enacted by SL 1941, ch 83, § 7; SL 1943, ch 82, § 1; SL 1947, ch 90, § 1; SL 1951, ch 97, § 1; SL 1953, ch 76, § 5; SL 1957, ch 88, § 2; SL 1964, ch 69; SL 1965, ch 100; SL 1972, ch 269, § 4; SL 1973, ch 308, § 3; SL 1979, ch 348, § 6; SL 1981, ch 371, § 2; SL 1985, ch 396, § 3; SL 1992, ch 362; SL 2008, ch 277, § 117; SDCL § 61-6-7; SL 2012, ch 252, § 59.



§ 61-6-5 Benefits payable for each week of unemployment--Reduction for wages earned or received during week.

61-6-5. Benefits payable for each week of unemployment--Reduction for wages earned or received during week. For each individual who is unemployed in any week, as defined in §§ 61-1-51 to 61-1-54, inclusive, benefits with respect to that week are paid in an amount determined by § 61-6-2. A benefit amount that is not a multiple of one dollar, is computed to the next lower multiple of one dollar. However, the benefit paid is reduced by seventy-five percent of the amount by which the wages or earnings exceed twenty-five dollars per week, and no benefit payment is made if the wages or earnings equal or exceed the weekly benefit amount.

Source: SDC 1939, § 17.0828 (3) (b) as added by SL 1939, ch 86, § 5; SDC 1939, § 17.0828 (3) as enacted by SL 1941, ch 83, § 7; SL 1943, ch 82, § 1; SL 1947, ch 90, § 1; SL 1951, ch 97, § 1; SL 1953, ch 76, § 5; SL 1957, ch 88, § 3; SL 1963, ch 122, § 2; SL 1979, ch 348, § 2A; SL 1983, ch 379, § 2; SL 1984, ch 333, § 2; SL 1990, ch 414, § 1; SDCL § 61-6-1; SL 2012, ch 252, § 59.



§ 61-6-6 Eligibility requirements for waiting period.

61-6-6. Eligibility requirements for waiting period. No week may be counted as a week of unemployment for the purpose of subdivision 61-6-1(4):

(1) Unless it occurs within the benefit year which includes the week with respect to which the individual claims benefits;

(2) If benefits have been paid with respect thereto; and

(3) Unless the individual was eligible for benefits with respect thereto.
Source: SL 1936 (SS), ch 3, § 4; SL 1937, ch 224, § 2; SDC 1939, § 17.0829 (4); SL 1939, ch 86, § 6; SL 1941, ch 83, § 8; SL 1943, ch 83, § 1; SL 2005, ch 279, § 2; SDCL § 61-6-4; SL 2012, ch 252, § 59.



§ 61-6-7 Wages for insured work.

61-6-7. Wages for insured work. For the purpose of subdivision 61-6-1 (5), wages shall be counted as wages for insured work for benefit purposes with respect to any benefit year only if the benefit year begins subsequent to the date on which the employer from whom the wages were earned has satisfied the conditions of §§ 61-1-4 to 61-1-9, inclusive, or §§ 61-5-3 to 61-5-5, inclusive, and §§ 61-5-32 and 61-5-33, with respect to becoming an employer.

Source: SDC 1939, § 17.0829 (6) as added by SL 1939, ch 86, § 6; SL 1941, ch 83, § 8; SL 1947, ch 88, § 10; SDC Supp 1960, § 17.0829 (5); SL 1977, ch 420, § 35; SL 2008, ch 277, § 115; SDCL § 61-6-5; SL 2012, ch 252, § 59.



§ 61-6-8 Maximum benefits amount based on base period wages--Trade readjustment payments.

61-6-8. Maximum benefit amount based on base period wages--Trade readjustment payments. Unless the provisions of §§ 61-6-49 to 61-6-64, inclusive, apply, an individual's maximum benefit amount is an amount equal to one-third of the individual's total base period wages in covered employment not to exceed twenty-six times the individual's weekly benefit amount. If that amount is not a multiple of one dollar, it is lowered to the next lower multiple of one dollar.

Trade readjustment payments may allow an individual to receive benefits in excess of twenty-six weeks if the individual is in training approved by the secretary under the Trade Act of 1974, as amended by section 2501 of P.L. 97-35--August 13, 1981, and then only as long as necessary to complete the training.

If the benefit year of an individual ends within an extended benefit period, the number of weeks of extended benefits that the individual would, but for this section, be entitled to in that extended benefit period is reduced by the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

Source: SDC 1939, § 17.0828 (6) as added by SL 1941, ch 83, § 7; SL 1943, ch 82, § 1; SL 1945, ch 78, § 3; SL 1947, ch 90, § 1; SL 1951, ch 97, § 1; SDC Supp 1960, § 17.0828 (5); SL 1973, ch 308, § 4; SL 1982, ch 369, § 10; SL 1983, ch 379, § 5; SL 2008, ch 277, § 118; SL 2013, ch 258, § 20.



§ 61-6-9 Voluntary separation without good cause--Additional claims during benefit year--Trade readjustment payments.

61-6-9. Voluntary separation without good cause--Additional claims during benefit year--Trade readjustment payments. An unemployed individual who, voluntarily without good cause, left the most recent employment of an employer or employing unit, after employment lasting at least thirty calendar days is denied benefits until the individual has been reemployed at least six calendar weeks in insured employment during the individual's current benefit year and has earned wages of not less than the individual's weekly benefit amount in each of those six weeks.

If additional claims are filed by a claimant during a benefit year after employment, the thirty calendar day requirement does not apply in determining disqualifications.

No individual who is eligible for trade readjustment payments under the Trade Act of 1974, as amended by section 2501 of P.L. 97-35--August 13, 1981, may be denied benefits for leaving work to enter training approved by the secretary if the work the individual left is not suitable employment or because of the application of provisions of §§ 61-6-1 and 61-6-16. For purposes of this section, suitable employment, means work of a substantially equal or higher skill level than the individual's past adversely-affected employment, with wages for that work at not less than eighty percent of the individual's average weekly wage.

Source: SL 1936 (SS), ch 3, § 5; SDC 1939, § 17.0830 (1); SL 1939, ch 89; SL 1943, ch 84; SL 1947, ch 89, § 2; SL 1955, ch 62; SL 1963, ch 126, § 1; SL 1975, ch 319, § 1; SL 1976, ch 321, § 1; SL 1979, ch 348, § 3; SL 1982, ch 369, § 11; SL 2008, ch 277, § 120; SDCL § 61-6-13; SL 2012, ch 252, § 59.



§ 61-6-9.1 Good cause for voluntarily leaving employment restricted to certain situations.

61-6-9.1. Good cause for voluntarily leaving employment restricted to certain situations. Good cause for voluntarily leaving employment is restricted to leaving employment because:

(1) Continued employment presents a hazard to the employee's health. However, this subdivision applies only if:

(a) Before separation from the employment, the employee is examined by a licensed practitioner of the healing arts, as defined in chapter 36-4, 36-4A, or 36-5 or subdivision 36-9A-1(5), and advised that continued employment presents a hazard to the employee's health; and

(b) The health hazard is supported by a certificate signed by the licensed practitioner of the healing arts.

The secretary of labor and regulation may request an additional certificate signed by another licensed practitioner of the healing arts, as defined in chapter 36-4, 36-4A, or 36-5 or subdivision 36-9A-1(5);

(2) The employer required the employee to relocate the employee's residence to hold the employee's job;

(3) The employer's conduct demonstrates a substantial disregard of the standards of behavior that the employee has a right to expect of an employer or the employer has breached or substantially altered the contract for employment;

(4) An individual accepted employment while on lay off and subsequently quit the employment to return to work for the individual's regular employer;

(5) The employee's religious belief mandates it. This provision does not apply, however, if the employer has offered to the employee reasonable accommodations taking into consideration the employee's religious beliefs if this offer is made before the employee leaves the employment;

(6) Leaving is necessary to protect the individual from domestic abuse. However, this subdivision applies only if:

(a) The employee reports the abusive situation to law enforcement within forty-eight hours of any occurrence and cooperates fully with law enforcement in any subsequent investigation and criminal charge relating to the abusive situation. Upon request by the department, the law enforcement agency shall complete and return to the department a certification form indicating whether the employee has complied with the requirements of this subdivision;

(b) The employee has left the abusive situation and remains separate from the situation; and

(c) The employee made reasonable efforts to preserve the employment before quitting;

(7) The employee is relocating to accompany a spouse who has been reassigned from one military assignment to another; or

(8) The employee is an officer who exercises substantial control in decisions to take or not to take action on behalf of a corporation and has no other alternative than to leave employment with that corporation. This does not preclude a corporate officer who does not exercise substantial control in any decision to take or not take action on behalf of a corporation from being found to have good cause to leave employment under the circumstances set out in subdivisions (1) to (7), inclusive.

Any person found to have good cause for leaving employment due to domestic abuse as set forth in subdivision (6) and who returns to the abusive situation is ineligible for benefits.

Source: SDCL § 61-6-13 as added by SL 1979, ch 348, § 3; SL 1981, ch 371, § 3; SL 1986, ch 424, § 3; SL 1987, ch 388, § 3; SL 1989, ch 449, § 1; SL 2003, ch 258, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-6-13.1; SL 2012, ch 252, § 59; SL 2012, ch 253, § 1; SL 2014, ch 249, § 1; SL 2017, ch 218, § 1, eff. Feb. 9, 2017.



§ 61-6-10 Repealed.

61-6-10. Repealed by SL 1971, ch 276, § 93.



§ 61-6-11 Repealed.

61-6-11. Repealed by SL 1983, ch 22, § 13.



§ 61-6-12 Repealed.

61-6-12. Repealed by SL 1993, ch 377, § 11.



§ 61-6-13 Benefits denied to persons employed while incarcerated--Reemployment.

61-6-13. Benefits denied to persons employed while incarcerated--Reemployment. An unemployed individual who was last employed, the employment being at least thirty calendar days in duration, while incarcerated in a custodial or penal institution, and terminated from the employment because of transfer or release from the institution, is denied benefits until the individual has been reemployed at least six calendar weeks in insured employment during the individual's current benefit year and has earned wages of not less than the individual's weekly benefit amount in each of those six weeks.

Source: SL 1991, ch 413, § 4; SL 2008, ch 277, § 113; SDCL § 61-6-1.10; SL 2012, ch 252, § 59.



§ 61-6-13.1 Transferred.

61-6-13.1. Transferred to § 61-6-9.1 by SL 2012, ch 252, § 59.



§ 61-6-14 Separation for misconduct--Additional claims during benefit year.

61-6-14. Separation for misconduct--Additional claims during benefit year. An unemployed individual who was discharged or suspended from the individual's most recent employment, the employment being at least thirty calendar days in duration for misconduct connected with the individual's work shall be denied benefits until the individual has been reemployed at least six calendar weeks in insured employment during the individual's current benefit year and earned wages of not less than the individual's weekly benefit amount in each of those six weeks. If additional claims are filed by a claimant during a benefit year subsequent to employment, the thirty calendar day requirement may not be applied in determining disqualifications.

Source: SL 1936 (SS), ch 3, § 5; SDC 1939, § 17.0830 (2); SL 1939, ch 89; SL 1943, ch 84; SL 1947, ch 89, § 2; SL 1951, ch 94, § 9; SL 1955, ch 62; SL 1963, ch 126, § 2; SL 1975, ch 319, § 2; SL 1976, ch 321, § 2; SL 1979, ch 348, § 4; SL 2008, ch 277, § 121.



§ 61-6-14.1 Misconduct defined.

61-6-14.1. Misconduct defined. As used in this chapter, misconduct is:

(1) Failure to obey orders, rules, or instructions, or failure to discharge the duties for which an individual was employed; or

(2) Substantial disregard of the employer's interests or of the employee's duties and obligations to the employer; or

(3) Conduct evincing such willful or wanton disregard of an employer's interests as is found in deliberate violations or disregard of standards of behavior which the employer has the right to expect of an employee; or

(4) Carelessness or negligence of such degree or recurrence as to manifest equal culpability or wrongful intent.

However, mere inefficiency, unsatisfactory conduct, failure to perform as the result of inability or incapacity, a good faith error in judgment or discretion, or conduct mandated by a religious belief which belief cannot be reasonably accommodated by the employer is not misconduct.

Source: SL 1984, ch 337; SL 1989, ch 449, § 2; SL 1992, ch 363, § 1; SL 2008, ch 277, § 122.



§ 61-6-15 Benefits not payable for unemployment due to labor dispute--Exceptions.

61-6-15. Benefits not payable for unemployment due to labor dispute--Exceptions. An individual is not entitled to any benefits for any week with respect to which the secretary finds that the individual's total or partial unemployment is due to a labor dispute at the factory, establishment, or other premises at which the individual is or was last employed. However, this section does not apply if it is shown to the satisfaction of the department that:

(1) The individual is not participating in or financing or directly interested in the labor dispute; and

(2) The individual does not belong to a grade or class of workers of which, immediately before the commencement of the dispute, there were members employed at the premises at which the dispute occurs, any of whom are participating in or financing or directly interested in the dispute;

(3) The individual is locked out by the individual's employer.

If in any case separate branches of work which are commonly conducted as separate businesses in separate premises are conducted in separate departments of the same premises, each department shall, for the purpose of this section, be considered a separate factory, establishment, or other premises.

Source: SL 1936 (SS), ch 3, § 5; SDC 1939, § 17.0830(4); SL 1939, ch 89; SL 1943, ch 84; SL 1975, ch 320; SL 1986, ch 424, § 4; SL 2008, ch 277, § 127; SDCL § 61-6-19; SL 2012, ch 252, § 59.



§ 61-6-15.1 Transferred.

61-6-15.1. Transferred to § 61-6-21 by SL 2012, ch 252, § 59.



§ 61-6-15.2 Transferred.

61-6-15.2. Transferred to § 61-6-20 by SL 2012, ch 252, § 59.



§ 61-6-15.3 , 61-6-15.4. Transferred.

61-6-15.3, 61-6-15.4. Transferred to §§ 61-6-22, 61-6-23 by SL 2012, ch 252, § 59.



§ 61-6-16 Failure to seek or accept suitable employment.

61-6-16. Failure to seek or accept suitable employment. If the Department of Labor and Regulation finds that an unemployed individual has failed, without good cause, either to apply for available suitable work when so directed by the department or to accept suitable work when offered to the individual, the claimant shall be denied benefits, including extended benefits, until the individual has been reemployed at least six calendar weeks in insured employment during the individual's current benefit year and earned wages of not less than the individual's weekly benefit amount in each of those six weeks. The department may promulgate rules pursuant to chapter 1-26 for determining suitable work.

Source: SL 1936 (SS), ch 3, § 5; SDC 1939, § 17.0830 (3); SL 1939, ch 89; SL 1943, ch 84; SL 1947, ch 88, § 11; SL 1947, ch 89, § 2; SL 1955, ch 62; SL 1971, ch 276, § 77; SL 1979, ch 348, § 5; SL 1983, ch 22, § 14; SL 1993, ch 375, § 33; SL 2008, ch 277, § 123; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-6-15; SL 2012, ch 252, § 59.



§ 61-6-17 Factors considered in determining suitability of offered employment.

61-6-17. Factors considered in determining suitability of offered employment. In determining whether or not any work is suitable for an individual, the department shall consider the degree of risk involved to the individual's health, safety, and morals, the individual's physical fitness and prior training, the individual's experience and prior earnings, the individual's length of unemployment and prospects for securing local work in the individual's customary occupation, and the distance of the available work from the individual's residence.

Source: SL 1936 (SS), ch 3, § 5; SDC 1939, § 17.0830 (3) (a); SL 1939, ch 89; SL 1943, ch 84; SL 1955, ch 62; SL 2008, ch 277, § 125; SDCL § 61-6-16; SL 2012, ch 252, § 59.



§ 61-6-18 , 61-6-18.1. Repealed.

61-6-18, 61-6-18.1. Repealed by SL 1979, ch 348, §§ 7, 8.



§ 61-6-19 Work deemed unsuitable due to labor dispute, unfavorable working conditions, or requirement as to union membership.

61-6-19. Work deemed unsuitable due to labor dispute, unfavorable working conditions, or requirement as to union membership. Notwithstanding any other provisions of this title, no work is deemed suitable and no benefits may be denied under this title to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

(1) If the position offered is vacant due directly to a strike, lockout, or other labor dispute;

(2) If the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality;

(3) If, as a condition of being employed, the individual would be required to join or to resign from or refrain from joining any labor organization.
Source: SL 1936 (SS), ch 3, § 5; SDC 1939, § 17.0830 (3) (b); SL 1939, ch 89; SL 1943, ch 84; SL 1955, ch 62; SL 2008, ch 277, § 126; SDCL § 61-6-17; SL 2012, ch 252, § 59.



§ 61-6-20 Student not entitled to benefits.

61-6-20. Student not entitled to benefits. A person attending a high school, vocational school, college or university is considered principally occupied as a student if school attendance substantially reduces the opportunity for reemployment. A person who is principally occupied as a student is not entitled to receive unemployment insurance benefits.

Source: SL 1983, ch 22, § 19; SDCL § 61-6-15.2; SL 2012, ch 252, § 59.



§ 61-6-21 Benefits payable to individual in approved training program--Rules establishing conditions for approval of training.

61-6-21. Benefits payable to individual in approved training program--Rules establishing conditions for approval of training. Notwithstanding any other provisions in this chapter, no otherwise eligible individual may be denied benefits for any week because the individual is in training with the approval of the department, nor may any such individual be denied benefits with respect to any week in which the individual is in training with the approval of the department by reason of the application of provisions in § 61-6-1 relating to availability for work, or the provisions of § 61-6-16 relating to failure to apply for, or to accept, suitable work. The department shall promulgate rules pursuant to chapter 1-26 establishing the conditions for approval of training.

Source: SL 1971, ch 276, § 78; SL 1993, ch 375, § 34; SL 2008, ch 277, § 124; SDCL § 61-6-15.1; SL 2012, ch 252, § 59.



§ 61-6-22 Repealed.

61-6-22. Repealed by SL 2014, ch 250, §§ 1, 2, eff. Feb. 1, 2015.



§ 61-6-23 Benefits for individuals seeking only part-time work.

61-6-23. Benefits for individuals seeking only part-time work. No individual may be denied regular benefits based on availability for work pursuant to subdivision 61-6-1(3), actively seeking work pursuant to rules promulgated pursuant to § 61-6-1, or refusal to accept work pursuant to § 61-6-16, solely because the individual is seeking only part-time work, if the department determines that a majority of the weeks of work in the individual's base period were for less than full-time work. For purposes of this section, seeking only part-time work, means seeking work that has comparable hours to the individual's part-time work experience in the individual's base period.

Source: SL 2010, ch 248, § 1; SDCL § 61-6-15.4; SL 2012, ch 252, § 59.



§ 61-6-23.1 Transferred.

61-6-23.1. Transferred to § 61-6-42 by SL 2012, ch 252, § 59.



§ 61-6-23.2 Transferred.

61-6-23.2. Transferred to § 61-6-45 by SL 2012, ch 252, § 59.



§ 61-6-23.3 , 61-6-23.4. Transferred.

61-6-23.3, 61-6-23.4. Transferred to §§ 61-6-43, 61-6-44 by SL 2012, ch 252, § 59.



§ 61-6-24 Benefits based on employment by state or instrumentalities or by religious, charitable, or educational organization--Exception.

61-6-24. Benefits based on employment by state or instrumentalities or by religious, charitable, or educational organization--Exception. Benefits based on service in employment defined in §§ 61-1-13 and 61-1-15 shall be payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service subject to this chapter. However, with respect to service performed in an instructional, research, or principal administrative capacity for an educational institution, no benefits may be paid based on the services for any week of unemployment commencing during the period between two successive academic years, or during a similar period between two regular but not successive terms or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if the individual performs the services in the first of the academic years or terms and if there is a contract or a reasonable assurance that the individual will perform services in any such capacity for any educational institution in the second of the academic years or terms.

Source: SL 1977, ch 420, § 31; SL 2008, ch 277, § 108; SDCL § 61-6-1.2; SL 2012, ch 252, § 59.



§ 61-6-24.1 Transferred.

61-6-24.1. Transferred to § 61-6-40 by SL 2012, ch 252, § 59.



§ 61-6-25 Benefits not paid employees of educational institutions for services between successive academic years--Grounds for retroactive payments.

61-6-25. Benefits not paid employees of educational institutions for services between successive academic years--Grounds for retroactive payments. With respect to services performed in any other capacity for an educational institution, no benefits may be paid to an individual on the basis of the individual's services for any week that commences between two successive academic years or terms if the individual performs the services in the first academic year or term and there is a reasonable assurance that the individual will perform the services in the second one. If an individual was denied compensation for any week, in accordance with this section, and is not offered an opportunity to perform services for the educational institution in the second academic year or term, that individual is entitled to a retroactive compensation payment for each week that the individual filed a timely claim and was denied compensation solely by reason of this section.

Source: SL 1977, ch 420, § 32; SL 1983, ch 384, § 1; SL 2008, ch 277, § 109; SDCL § 61-6-1.3; SL 2012, ch 252, § 59.



§ 61-6-26 Benefits not paid for established vacation period or holiday recess preceded and followed by insured work.

61-6-26. Benefits not paid for established vacation period or holiday recess preceded and followed by insured work. No benefits authorized by § 61-6-24 or 61-6-25 may be paid to an individual for any week which commences during an established and customary vacation period or a holiday recess if the individual performed insured work in the period immediately preceding the period or recess and there is reasonable assurance that the individual will perform insured work in the period immediately following the period or recess.

Source: SL 1979, ch 348, § 12; SL 1991, ch 414, § 4; SL 2008, ch 277, § 112; SDCL § 61-6-1.6; SL 2012, ch 252, § 59.



§ 61-6-27 Repealed.

61-6-27. Repealed by SL 2008, ch 277, § 134.



§ 61-6-28 Application of provisions as to periods between academic years, sabbatical leaves, and vacation and holiday periods to certain employment.

61-6-28. Application of provisions as to periods between academic years, sabbatical leaves, and vacation and holiday periods to certain employment. The provisions of §§ 61-6-24 to 61-6-26, inclusive, apply to benefits based on service performed in an education institution while in the employ of an education service agency and to benefits based on service in employment defined in §§ 61-1-13 and 61-1-15 provided to or on behalf of an education institution.

Source: SDCL § 61-6-1 as added by SL 1984, ch 333, § 2; SDCL § 61-6-1.7; SL 2012, ch 252, § 59.



§ 61-6-29 Employee working for an employer under contract with a public or private school.

61-6-29. Employee working for an employer under contract with a public or private school. Benefits based upon services performed for an employer are subject to §§ 61-6-24 and 61-6-25 if:

(1) The employment was provided pursuant to a contract between the employer and a public or private school;

(2) The contract was for services which the public or private school could have had performed by its employees; and

(3) The individual is notified in writing of the provisions of this section while employed in 1994 or prior to the commencement of employment.
Source: SL 1994, ch 393; SDCL § 61-6-46; SL 2012, ch 252, § 59.



§ 61-6-30 Benefits not paid for participation in sports or athletic events between successive seasons.

61-6-30. Benefits not paid for participation in sports or athletic events between successive seasons. No benefits may be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons or similar periods if the individual performed the services in the first of the seasons or similar periods and there is a reasonable assurance that the individual will perform the services in the later of the seasons or similar periods.

Source: SL 1977, ch 420, § 33; SL 2008, ch 277, § 110; SDCL § 61-6-1.4; SL 2012, ch 252, § 59.



§ 61-6-31 , 61-6-32. Repealed.

61-6-31, 61-6-32. Repealed by SL 1982, ch 369, §§ 1, 2.



§ 61-6-33 Federal school employees not disqualified.

61-6-33. Federal school employees not disqualified. The exception in §§ 61-6-24 and 61-6-25 that disqualifies an individual because the individual performs services in an educational institution does not disqualify an individual who is in the employ of an elementary or secondary school operated by the federal government or an agency of the federal government.

Source: SL 1990, ch 415, § 1; SDCL § 61-6-1.9; SL 2012, ch 252, § 59.



§ 61-6-34 Benefits not paid to aliens--Exceptions--Determination of alien status.

61-6-34. Benefits not paid to aliens--Exceptions--Determination of alien status. No benefits may be paid on the basis of services performed by an alien unless the alien is an individual who was lawfully admitted for permanent residence at the time the services were performed, was lawfully present for purposes of performing the services, or was permanently residing in the United States under color of law at the time the service was performed, including an alien who is lawfully present in the United States as a result of the application of the provisions of section 203(a)(7) or section 212(d)(5) of the Immigration and Nationality Act as amended as of January 1, 1990. Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits. In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to the individual are not payable because of the individual's alien status may be made except upon a preponderance of the evidence.

Source: SL 1977, ch 420, § 34; SL 1990, ch 414, § 2; SL 2008, ch 277, § 111; SDCL § 61-6-1.5; SL 2012, ch 252, § 59.



§ 61-6-35 Benefits not payable for week in which other compensation received.

61-6-35. Benefits not payable for week in which other compensation received. No individual is entitled to any benefits for a week for which the individual is receiving, has received, or will receive remuneration in the form of:

(1) Termination, vacation, holiday, severance, or dismissal payments or wages in lieu of notice whether legally required or not. However, in the case of lump sum termination, vacation, holiday, severance, or dismissal payments, the lump sum payment shall be allocated over a period of weeks equal to the lump sum divided by the employee's regular pay while employed. However, the payment shall be applied for a period of weeks immediately following the last day of work. Payments made to an individual based entirely on the individual's contributions to a fund from which the payments are made are not vacation pay;

(2) Compensation for temporary partial disability under the workers' compensation law of any state or under a similar law of the United States; or

(3) The prorated weekly amount of any pension, annuity or retirement payment including disability pension payments, based on the previous work of the individual. This subdivision applies only to payments made under a plan contributed to by a base period employer. This does not apply to payments made under Title II of the Social Security Act or the Railroad Retirement Act of 1974, to military service-connected disability payments or to that part, if any, of a pension, annuity or retirement payment that is attributable to contributions of the individual.

If the remuneration is less than the benefits which would otherwise be due under this chapter, the individual shall receive for the week, if otherwise eligible, benefits reduced by the amount of the remuneration.

Source: SL 1936 (SS), ch 3, § 5; SDC 1939, § 17.0830 (5); SL 1939, ch 89; SL 1943, ch 84; SL 1951, ch 94, § 10; SL 1978, ch 369; SL 1979, ch 348, § 9; SL 1980, ch 363, § 1; SL 1981, ch 371, § 4; SL 1983, ch 22, § 15; SL 1983, ch 385; SL 1986, ch 424, § 5; SL 1990, ch 414, § 3; SL 2006, ch 269, § 1; SDCL § 61-6-20; SL 2012, ch 252, §§ 57, 59.



§ 61-6-36 Benefits prohibited in more than one benefit year as the result of one separation from work.

61-6-36. Benefits prohibited in more than one benefit year as the result of one separation from work. The wage credits of an individual earned in employment with base period employers during the period commencing with the end of the base period and ending on the date on which the individual filed a valid claim are not available for benefit purposes in a subsequent benefit year unless, in addition thereto, the individual has earned wages in insured employment, since the establishment of the individual's previous benefit year, in an amount equivalent to at least four times the individual's current weekly benefit amount. A claim filed sufficiently in advance of anticipated unemployment to make the limitations of this section ineffective is invalid. It is the purpose of this section to prevent any individual from receiving benefits in more than one benefit year as the result of one separation from work.

Source: SDC 1939, § 17.0829 (7) as added by SL 1961, ch 108; SL 1988, ch 415; SL 2008, ch 277, § 119; SDCL § 61-6-9; SL 2012, ch 252, § 59.



§ 61-6-37 Benefits not payable when benefits sought under other unemployment compensation law--Determination of ineligibility under other law.

61-6-37. Benefits not payable when benefits sought under other unemployment compensation law--Determination of ineligibility under other law. An individual is not entitled to any benefits for any week with respect to which or a part of which the individual has received or is seeking unemployment benefits under an unemployment compensation law of another state or of the United States. However, if the appropriate agency of such other state or of the United States finally determines that the individual is not entitled to the unemployment benefits, this disqualification does not apply.

Source: SDC 1939, § 17.0830 (6) as added by SL 1939, ch 87, § 7; SDC 1939, § 17.0830 (7) as enacted by SL 1943, ch 84; SL 2008, ch 277, § 128; SDCL § 61-6-21; SL 2012, ch 252, § 59.



§ 61-6-38 Misrepresentation to increase benefits unlawful.

61-6-38. Misrepresentation to increase benefits unlawful. It is unlawful for any person to make a false statement or representation knowing it to be false or knowingly fail to disclose a material fact to obtain or increase any benefits or other payments under this title, or under an unemployment insurance law of another state, of the federal government, or of a foreign government, either for himself, herself, or any other person, or knowingly fail to report any change in circumstances which would affect the person's eligibility for unemployment benefits or payments.

Source: SL 1936 (SS), ch 3, § 16 (a); SDC 1939, § 17.9907; SL 1951, ch 98; SL 1978, ch 359, § 2; SL 1979, ch 348, § 10; SL 2008, ch 277, § 131; SDCL § 61-6-24; SL 2012, ch 252, § 59.



§ 61-6-38.1 to 61-6-38.3. Transferred.

61-6-38.1 to 61-6-38.3. Transferred to §§ 61-6-57 to 61-6-59 by SL 2012, ch 252, § 59.



§ 61-6-39 Denial of benefits from discovery of misrepresentation--Penalties.

61-6-39. Denial of benefits from discovery of misrepresentation--Penalties. Any individual who has willfully or fraudulently misrepresented any fact to secure or increase benefits under this title shall be denied benefits for weeks of otherwise compensable unemployment, as defined in this chapter from and after the date such misrepresentation or fraudulent act is discovered in accordance with rules promulgated by the department pursuant to chapter 1-26. In addition to any penalty imposed under this title, the department shall impose a penalty equal to fifty percent of the amount of benefits obtained by willful or fraudulent misrepresentation for the first offense and a penalty equal to one hundred percent of the amount of benefits for each subsequent offense. Any penalty collected shall be paid into the unemployment trust fund.

Source: SDC 1939, § 17.0830 (8) as added by SL 1953, ch 76, § 7; SL 1993, ch 375, § 35; SDCL § 61-6-22; SL 2012, ch 252, § 59; SL 2013, ch 258, § 1.



§ 61-6-40 Obtaining or attempting to obtain benefits by misrepresentation as misdemeanor or felony--Aggregation of benefits obtained to determine degree of offense.

61-6-40. Obtaining or attempting to obtain benefits by misrepresentation as misdemeanor or felony--Aggregation of benefits obtained to determine degree of offense. A person who attempts to obtain benefits or payments in violation of § 61-6-38, but does not obtain any benefits or payments, or a person who violates § 61-6-38 and obtains benefits or payments in an amount of two hundred dollars or less, is guilty of a Class 1 misdemeanor. A person who violates § 61-6-38 and obtains benefits or payments of more than two hundred dollars is guilty of a Class 6 felony. Benefits or payments obtained during the course of a twelve month period are aggregated in determining the degree of the offense.

Source: SL 1979, ch 348, § 11; SDCL § 61-6-24.1; SL 2012, ch 252, § 59.



§ 61-6-41 Deduction or repayment of overpayments.

61-6-41. Deduction or repayment of overpayments. An individual who was paid any amount as benefits under this title to which the individual is not entitled is liable for repayment of the amount overpaid, or for the amount received in the event of misrepresentation, unless recovery of the overpayment is waived as provided in § 61-6-42. The department may elect to recover the overpayment by requiring repayment by the individual or deducting the overpayment from any future benefits payable to the individual. The department may also recover the overpayment in the manner provided in §§ 61-5-59 to 61-5-66, inclusive, for the collection of delinquent contributions.

Source: SL 1936 (SS), ch 3, § 16 (d); SDC 1939, § 17.0844; SL 1974, ch 328, § 2; SL 1993, ch 377, § 12; SL 2008, ch 277, § 129; SDCL § 61-6-23; SL 2012, ch 252, § 59.



§ 61-6-42 Waiver of right to recover overpayment.

61-6-42. Waiver of right to recover overpayment. The Department of Labor and Regulation may, according to rules promulgated pursuant to chapter 1-26 by the secretary of labor and regulation, waive the right of recovery of any benefits received by any claimant not entitled thereto, if the overpayment was not the fault of the claimant and if, in the judgment of the department, recovery would defeat the purpose of benefits otherwise authorized or would be against equity and good conscience.

Source: SL 1974, ch 328, § 1; SL 1983, ch 22, § 16; SL 1993, ch 375, § 36; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-6-23.1; SL 2012, ch 252, § 59.



§ 61-6-43 Collection or deduction of overpayments by another state.

61-6-43. Collection or deduction of overpayments by another state. If an agency administering another unemployment compensation law in another state has overpaid benefits to an individual located in South Dakota, the Department of Labor and Regulation may, in its own name and acting as agent for such other agency, collect the overpayment by civil action and pay the net amount recovered to such agency in the manner provided in §§ 61-5-59 to 61-5-66, inclusive. If benefits are currently payable to such individual, the department may, with notice to the individual, pay as much of such benefits to such agency as are necessary to satisfy the individual's indebtedness to such agency.

Source: SL 1981, ch 371, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-6-23.3; SL 2012, ch 252, § 59.



§ 61-6-44 Interest on benefit not repaid--Interest paid into employment security contingency fund.

61-6-44. Interest on benefit not repaid--Interest paid into employment security contingency fund. Any benefit erroneously paid which is not repaid shall bear interest at the rate of Category C rate of interest under subdivision 54-3-16 (3). If the claimant was at fault in causing the overpayment, interest applies from the date of the determination of overpayment until payment plus accrued interest is received by the department. If the overpayment was without fault of the claimant, interest shall apply only to any balance unpaid six months after the determination of overpayment and shall continue until payment plus accrued interest is received by the department. Interest collected pursuant to this section shall be paid into the employment security contingency fund.

Source: SL 1987, ch 388, § 4; SDCL § 61-6-23.4; SL 2012, ch 252, § 59.



§ 61-6-45 Cancellation of uncollectible overpayments.

61-6-45. Cancellation of uncollectible overpayments. If benefit sums paid remain unpaid by the recipient or have not been deducted from benefits payable to the recipient within ten years following the date the overpayment was established, the secretary of labor and regulation may declare the sums uncollectible and cancel the overpayment. The secretary may cancel and waive recovery of such overpayment for which the claimant's liability was established under § 61-6-41 upon receipt of proper certification by a Department of Labor and Regulation representative that:

(1) The claimant has been duly discharged of such liability by a federal bankruptcy court;

(2) The claimant has died and reasonable efforts have been made to recover the overpayment from the claimant's estate; or

(3) The overpayment has been outstanding ten years or more after the liability was established and reasonable efforts have been made to recover it.
Source: SL 1981, ch 371, § 5; SL 2008, ch 277, § 130; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-6-23.2; SL 2012, ch 252, § 59.



§ 61-6-46 Benefits restricted to amount in the unemployment compensation fund.

61-6-46. Benefits restricted to amount in the unemployment compensation fund. Benefits are due and payable under this title only to the extent provided in this title and to the extent that moneys are available therefor to the credit of the unemployment compensation fund. Neither the state nor the department nor the secretary is liable for any amount in excess of such sums.

Source: SL 1936 (SS), ch 3, § 18; SDC 1939, § 17.0843; SL 2008, ch 277, § 132; SDCL § 61-6-25; SL 2012, ch 252, § 59.



§ 61-6-47 Waiver of rights and benefits prohibited--Violation as misdemeanor.

61-6-47. Waiver of rights and benefits prohibited--Violation as misdemeanor. No employer may directly or indirectly require or accept any waiver of any right under this title by any employee. Any agreement by an employee to waive, release, or commute the employee's rights to benefits or any other rights under this title is void. Any employer or officer or agent of an employer who shall violate any of the provisions of this section against waivers, releases, or commutation of rights to benefits by a person entitled to benefits from the unemployment compensation fund commits a Class 2 misdemeanor.

Source: SL 1936 (SS), ch 3, § 15 (a); SDC 1939, §§ 17.0840, 17.9905; SL 1978, ch 359, § 2; SL 2008, ch 277, § 133; SDCL § 61-6-26; SL 2012, ch 252, § 59.



§ 61-6-48 Assignment of benefits void--Exemption from process--Waiver of exemption void--Information furnished to Department of Social Services--Disclosure of obligations by applicant--Deductions--Reimbursement of costs.

61-6-48. Assignment of benefits void--Exemption from process--Waiver of exemption void--Information furnished to Department of Social Services--Disclosure of obligations by applicant--Deductions--Reimbursement of costs. Any assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under this title is void except as provided in this section. The rights to benefits are exempt from levy, execution, attachment, or any other remedy provided for the collection of debt. Any benefits received by any individual, so long as the benefits are not mingled with other funds of the recipient, are exempt from any remedy for the collection of all debts, except debts incurred for necessaries furnished to the individual, the individual's spouse, or dependents during the time when the individual was unemployed. Any waiver not provided for in this section is void.

The secretary of the Department of Labor and Regulation shall furnish information on individuals receiving unemployment insurance benefits to the Department of Social Services in accordance with section 303(e) of the Social Security Act as amended by section 2333(b) of P. L. 97-5--August 13, 1981. The secretary may also furnish this information in accordance with section 13 of the Food Stamp Act of 1977 as amended by section 1535 of P.L. 99-198. The Department of Social Services determines periodically whether any of these individuals receiving unemployment insurance owe child support obligations or an uncollected overissuance of food stamp coupons.

Each new applicant filing for unemployment insurance benefits shall disclose any obligation for child support payments in accordance with section 454(19) of the Social Security Act as amended by section 101(a) of P.L. 93-647, and may be required to disclose any obligation for uncollected overissuances (as defined in section 13(c)(1) of the Food Stamp Act of 1977) of food stamp coupons, to the Department of Labor and Regulation at the time of filing. If an individual disclosing child support obligations is eligible for unemployment insurance benefits, the secretary shall notify the Department of Social Services.

The secretary shall deduct from an eligible individual's unemployment insurance benefit payment and pay to the secretary of the Department of Social Services:

(1) The amount determined by agreement between the individual and the Department of Labor and Regulation; or

(2) The amount determined by agreement between the individual and the Department of Social Services; or

(3) The amount determined by the Department of Social Services through legal processes.

If an individual disclosing an uncollected overissuance of food stamp coupons is eligible for unemployment insurance benefits, the secretary may notify the Department of Social Services. The secretary may also deduct from an eligible individual's unemployment insurance benefit payment, and pay to the secretary of the Department of Social Services, the amount determined by subdivisions (1) to (3), inclusive, of this section.

The secretary of the Department of Social Services shall reimburse the Department of Labor and Regulation for administrative costs incurred by the Department of Labor and Regulation attributable to child support payment obligations and food stamp overissuance obligations being enforced by the Department of Social Services.

Source: SL 1936 (SS), ch 3, § 15; SDC 1939, § 17.0840; SL 1982, ch 369, § 12; SL 1986, ch 424, § 7; SL 2008, ch 277, § 135; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-6-28; SL 2012, ch 252, § 59; SL 2013, ch 258, § 21.



§ 61-6-49 Extended benefits--Definition of terms.

61-6-49. Extended benefits--Definition of terms. Terms used in §§ 61-6-50 to 61-6-63, inclusive, mean:

(1) "Additional benefits," benefits totally financed by a state and payable under a state law to exhaustees by reason of conditions of high unemployment or by reason of other special factors, such as an exhaustee's being in training with the approval of the state agency;

(2) "Eligibility period," the period consisting of the weeks in the individual's benefit year which begin in an extended benefit period and, if the individual's benefit year ends within such extended benefit period, any weeks thereafter which begin in such period;

(3) "Extended benefits," benefits (including benefits payable to federal civilian employees and to ex- servicemen pursuant to 5 U.S.C. chapter 85) payable to an individual under the provisions of this section for weeks of unemployment in the individual's eligibility period;

(4) "Extended benefits period," a period which begins with the third week after whichever of the following weeks occurs first: a week for which there is a national "on" indicator, or a week for which there is a state "on" indicator, and ends with either of the following weeks, whichever occurs later: the third week after the first week for which there is both a national "off" indicator and a state "off" indicator, or the thirteenth consecutive week of such period;

(5) "Rate of insured unemployment," the percentage derived by dividing the average weekly number of individuals filing claims for regular benefits in this state for weeks of unemployment with respect to the most recent thirteen-consecutive-week period, as determined by the Department of Labor and Regulation on the basis of its reports to the United States secretary of labor, by the average monthly employment covered under this title for the first four of the most recent six completed calendar quarters ending before the end of such thirteen-week period;

(6) "Regular benefits," benefits payable to an individual under this title or under any other state law (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. chapter 85) other than extended benefits or additional benefits;

(7) "State law," the unemployment insurance law of any state, approved by the United States secretary of labor under section 3304 of the Internal Revenue Code of 1954.
Source: SL 1971, ch 276, § 80; SL 1974, ch 331, §§ 1, 2; SL 1982, ch 369, § 13; SL 2008, ch 277, § 136; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 61-6-29; SL 2012, ch 252, § 59.



§ 61-6-50 Computation of unemployment rate to follow federal regulations.

61-6-50. Computation of unemployment rate to follow federal regulations. Computations required by the provisions of subdivision 61-6-49 (5) shall be made by the department, in accordance with regulations prescribed by the United States secretary of labor.

Source: SL 1971, ch 276, § 91; SDCL § 61-6-30; SL 2012, ch 252, § 59.



§ 61-6-51 Determination of state "on" indicator.

61-6-51. Determination of state "on" indicator. With respect to compensation for weeks of unemployment, there is a state "on" indicator for this state for a week if the director determines, in accordance with the regulations of the United States secretary of labor, that for the period consisting of that week and the immediately preceding twelve weeks, the rate of insured unemployment (not seasonally adjusted) under this title equaled or exceeded one hundred twenty percent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years, and equaled or exceeded five percent.

Source: SL 1971, ch 276, § 85; SL 1975, ch 321, § 3; SL 1982, ch 369, § 3; SL 2008, ch 277, § 137; SDCL § 61-6-33; SL 2012, ch 252, § 59.



§ 61-6-52 Determination of state "off" indicator.

61-6-52. Determination of state "off" indicator. With respect to compensation for weeks of unemployment, there is a state "off" indicator for this state for a week if the director determines, in accordance with the regulations of the United States secretary of labor, that for the period consisting of that week and the immediately preceding twelve weeks, the rate of insured unemployment (not seasonally adjusted) under this title was less than one hundred twenty percent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years, or was less than five percent.

Source: SL 1971, ch 276, § 86; SL 1975, ch 321, § 4; SL 1982, ch 369, § 4; SL 2008, ch 277, § 138; SDCL § 61-6-34; SL 2012, ch 252, § 59.



§ 61-6-53 Minimum period between extended benefit periods.

61-6-53. Minimum period between extended benefit periods. No extended benefits period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state.

Source: SL 1971, ch 276, § 82; SDCL § 61-6-35; SL 2012, ch 252, § 59.



§ 61-6-54 Public announcement of commencement or termination of extended benefit period.

61-6-54. Public announcement of commencement or termination of extended benefit period. Whenever an extended benefit period is to become effective in this state (or in all states) as a result of a state or a national "on" indicator, or an extended benefit period is to be terminated in this state as a result of state and national "off" indicators, the department shall make an appropriate public announcement.

Source: SL 1971, ch 276, § 91; SDCL § 61-6-36; SL 2012, ch 252, § 59.



§ 61-6-55 Extended benefits limited to exhaustees--Eligibility for regular benefits.

61-6-55. Extended benefits limited to exhaustees--Eligibility for regular benefits. An individual is eligible to receive extended benefits with respect to any week of unemployment in the individual's eligibility period only if the department finds that with respect to such week the individual is an exhaustee, as defined in § 61-6-56, and the individual has satisfied the requirements of this title for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits.

Source: SL 1971, ch 276, § 88; SL 2008, ch 277, § 139; SDCL § 61-6-37; SL 2012, ch 252, § 59.



§ 61-6-56 Exhaustee defined.

61-6-56. Exhaustee defined. The term, exhaustee, under the provisions of §§ 61-6-49 to 61-6-63, inclusive, means an individual who, with respect to any week of unemployment in the individual's eligibility period:

(1) Has received, prior to the week, all of the regular benefits that were payable to the individual under this title or any other state law (including dependents' allowances and regular benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C. chapter 85) for the individual's benefit year that includes the week; or

(2) Has received, prior to the week, all of the regular benefits that were available to the individual under this title or any other state law (including dependents' allowances and regular benefits available to federal civilian employees and ex-servicemen under 5 U. S.C. chapter 85) in the individual's benefit year that includes the week, after the cancellation of some or all of the individual's wage credits or the total or partial reduction of the individual's right to regular benefits.
Source: SL 1971, ch 276, § 81; SL 1974, ch 331, § 3; SL 2008, ch 277, § 140; SDCL § 61-6-38; SL 2012, ch 252, § 59.



§ 61-6-57 Qualification for extended benefits despite receipt of more payments after appeal--Seasonal workers--Disqualified applicants for regular benefits.

61-6-57. Qualification for extended benefits despite receipt of more payments after appeal--Seasonal workers--Disqualified applicants for regular benefits. For the purposes of § 61-6-56, an individual is considered to have received, in the individual's applicable benefit year, all of the regular benefits that were payable or available to the individual, even though:

(1) As a result of a pending appeal with respect to wages or employment, or both, that were not included in the original monetary determination with respect to the benefit year, the individual may subsequently be determined to be entitled to more regular benefits; or

(2) By reason of the seasonal provisions promulgated pursuant to § 61-1-54 or the seasonal provisions of another state law, the individual is not entitled to regular benefits with respect to the week of unemployment (although the individual may be entitled to regular benefits with respect to future weeks of unemployment in the next season or off season, in such benefit year), and the individual is otherwise an exhaustee within the meaning of § 61-6-56 with respect to the individual's right to regular benefits under the state law seasonal provisions during the season or off season in which that week of unemployment occurs; or

(3) Having established a benefit year, no regular benefits are payable to the individual during that year because the individual's wage credits were canceled or the individual's right to regular benefits was totally reduced as the result of the application of a disqualification.

An individual is not entitled to extended benefits unless, during the individual's base period, the individual has earned wages for insured work equal to one and one-half times the individual's earnings in the highest quarter of the individual's base period.

Source: SL 1971, ch 276, § 81 (1); SDCL Supp, § 61-6-38 (1); SL 1974, ch 331, § 3; SL 1982, ch 369, § 5; SL 2008, ch 277, § 141; SDCL § 61-6-38.1; SL 2012, ch 252, § 59.



§ 61-6-58 Qualification for extended benefits on termination of regular benefit year.

61-6-58. Qualification for extended benefits on termination of regular benefit year. The term, exhaustee, under the provisions of §§ 61-6-49 to 61-6-63, inclusive, includes an individual who, with respect to any week of unemployment in the individual's eligibility period:

(1) The individual's benefit year having ended prior to such week, has insufficient wages or employment, or both, on the basis of which the individual could establish in any state a new benefit year that would include the week, or having established a new benefit year that includes the week, the individual is precluded from receiving regular benefits by reason of the provision in § 61-6-36, which meets the requirement of section 3304 (a)(7) of the Federal Unemployment Tax Act, or the similar provision in any other state law; and

(2) Has no right for the week to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Expansion Act of 1962, and such other federal laws as are specified in regulations issued by the United States secretary of labor; and

(3) Has not received and is not seeking for the week unemployment benefits under the unemployment compensation law of the Virgin Islands or Canada, unless the appropriate agency finally determines that the individual is not entitled to unemployment benefits under the law for the week.
Source: SL 1971, ch 276, § 81 (2); SDCL Supp, § 61-6-38 (2); § 61-6-38 (3), (4) as enacted by SL 1974, ch 331, § 3; SL 2008, ch 277, § 142; SDCL § 61-6-38.2; SL 2012, ch 252, § 59.



§ 61-6-59 Applicable benefit year defined.

61-6-59. Applicable benefit year defined. The term, applicable benefit year, means, with respect to an individual, the individual's current benefit year if at the time the individual files a claim for extended benefits the individual has an unexpired benefit year only in the state in which the individual files the claim or, in any other case, the individual's most recent benefit year. For this purpose the individual's most recent benefit year, if the individual has unexpired benefit years in more than one state when the individual files a claim for extended benefits, is the benefit year with the latest ending date, or, if the benefit years have the same ending date, the benefit year in which the individual's latest continued claim for regular benefits was filed.

Source: SDCL § 61-6-38 (5) as enacted by SL 1974, ch 331, § 3; SL 2008, ch 277, § 143; SDCL § 61-6-38.3; SL 2012, ch 252, § 59.



§ 61-6-60 Amount of weekly extended benefit--Reduction.

61-6-60. Amount of weekly extended benefit--Reduction. The weekly extended benefit amount payable to an individual for a week of total unemployment in the individual's eligibility period shall be an amount equal to the weekly benefit amount payable to the individual during the individual's applicable benefit year. However, for any week during a period in which federal payments to states under section 204 of the Federal-State Extended Unemployment Compensation Act of 1970 are reduced under an order issued under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, the weekly extended benefit amount payable to an individual for a week of total unemployment in the individual's eligibility period shall be reduced by a percentage equivalent to the percentage of the reduction in the federal payment. The reduced weekly extended benefit amount, if not a full dollar amount, shall be rounded to the nearest lower full dollar amount.

Source: SL 1971, ch 276, § 89; SL 1987, ch 388, § 5; SL 2008, ch 277, § 144; SDCL § 61-6-39; SL 2012, ch 252, § 59.



§ 61-6-61 Maximum extended benefits payable in year--Reduction of total extended benefit amount.

61-6-61. Maximum extended benefits payable in year--Reduction of total extended benefit amount. The total extended benefit amount payable to any eligible individual with respect to the individual's applicable benefit year shall be the least of the following amounts:

(1) Fifty percent of the total amount of regular benefits which were payable to the individual under this title in the individual's applicable benefit year;

(2) Thirteen times the individual's weekly benefit amount which was payable to the individual under this title for a week of total unemployment in the applicable benefit year.

However, during any fiscal year in which federal payments to states under section 204 of the Federal-State Extended Unemployment Compensation Act of 1970 are reduced under an order issued under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, the total extended benefit amount payable to an individual with respect to the individual's applicable benefit year shall be reduced by an amount equal to the aggregate of the reductions under § 61-6-60 in the weekly amounts paid to the individual.

Source: SL 1971, ch 276, § 90; SL 1987, ch 388, § 6; SL 2008, ch 277, § 145; SDCL § 61-6-40; SL 2012, ch 252, § 59.



§ 61-6-62 Extended benefits not chargeable to employer.

61-6-62. Extended benefits not chargeable to employer. No benefits payable under § 61-6-61 are chargeable to an employer's experience-rating account.

Source: SL 1971, ch 276, § 92; SL 2008, ch 277, § 146; SDCL § 61-6-41; SL 2012, ch 252, § 59.



§ 61-6-63 Claims for and payment of extended benefits.

61-6-63. Claims for and payment of extended benefits. Except when the result would be inconsistent with the provisions of §§ 61-6-49 to 61-6-66, inclusive, the provisions of this title which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits.

Source: SL 1971, ch 276, § 87; SL 1983, ch 22, § 18; SL 1993, ch 377, § 16; SDCL § 61-6-42; SL 2012, ch 252, § 59.



§ 61-6-64 Administration of extended benefits to conform to federal requirements.

61-6-64. Administration of extended benefits to conform to federal requirements. In the administration of the provisions of §§ 61-6-49 to 61-6-66, inclusive, which are enacted to conform with the requirements of the Federal-State Extended Unemployment Compensation Act of 1970 as amended as of January 1, 1993, the department shall take such action as may be necessary to ensure that the provisions are so interpreted and applied as to meet the requirements of such federal act as interpreted by the United States Department of Labor, and to secure to this state the full reimbursement of the federal share of extended benefits paid under this title that are reimbursable under the federal act.

Source: SL 1971, ch 276, § 79; SL 1993, ch 377, § 17; SDCL § 61-6-43; SL 2012, ch 252, § 59.



§ 61-6-65 Interstate claims--Eligibility for extended benefits.

61-6-65. Interstate claims--Eligibility for extended benefits. No extended benefits are payable for any week of unemployment to any individual for any week pursuant to an interstate claim filed in any state under the interstate benefit plan if an extended benefit period is not in effect for the state. However, this section does not apply with respect to the first two weeks for which extended benefits are payable pursuant to an interstate claim filed under the interstate payment plan.

Source: SL 1981, ch 372, § 1; SL 2008, ch 277, § 147; SDCL § 61-6-44; SL 2012, ch 252, § 59.



§ 61-6-66 Disqualification for extended benefits on failure to seek or accept suitable work--Exception.

61-6-66. Disqualification for extended benefits on failure to seek or accept suitable work--Exception. No individual may receive extended benefits for any week of unemployment in the individual's eligibility period if the secretary finds that during the period the individual failed to accept an offer of suitable work, failed to apply for suitable work to which the individual was referred by the secretary, or failed to actively engage in seeking work.

An individual who has been found to be ineligible for extended benefits shall be denied benefits for the week in which the failure occurred and until the individual has been subsequently employed for at least six calendar weeks in insured employment and has earned wages of not less than the individual's weekly benefit amount in each of those six weeks.

The term, suitable work, in this section means any work within an individual's capabilities which has a gross weekly wage that exceeds the individual's weekly benefit amount plus any supplemental unemployment benefits and which pays not less than the higher of the federal minimum wage as provided by the Fair Labor Standards Act or the state minimum wage.

No individual may be denied extended benefits for failure to accept an offer of, or apply for, a job which would otherwise be suitable work if:

(1) The position was not offered to the individual in writing or was not listed with the department;

(2) The position does not constitute suitable work under § 61-6-17; or

(3) The individual furnishes satisfactory evidence to the secretary that the individual's prospects for obtaining work in the individual's customary occupation within three weeks are good. If such evidence is satisfactory, suitable work shall be determined in accordance with § 61-6-17.

An individual is actively seeking work during a week if the individual engages in a sustained and systematic effort to obtain work during that week and the individual furnishes tangible evidence that the individual has engaged in such an effort during that week.

The department shall refer an individual who is entitled to extended benefits to any suitable work which meets the criteria described in this section.

Source: SL 1983, ch 22, § 20; SL 1993, ch 377, § 18; SL 2008, ch 277, § 148; SDCL § 61-6-45; SL 2012, ch 252, §§ 58, 59.



§ 61-6-67 Voluntary withholding of federal income tax from benefit payments.

61-6-67. Voluntary withholding of federal income tax from benefit payments. Any person filing a new claim for unemployment compensation shall, at the time of filing the claim, be advised that:

(1) Unemployment compensation is subject to federal income tax;

(2) Requirements exist pertaining to estimated tax payments;

(3) The person may elect to have federal income tax deducted and withheld from the person's payment of unemployment compensation at the amount specified in the Federal Internal Revenue Code; and

(4) The person may change a previously elected withholding status.

Amounts deducted and withheld from unemployment compensation shall remain in the unemployment fund until transferred to the federal taxing authority as a payment of income tax. The secretary shall follow all procedures specified by the United States Department of Labor and the Internal Revenue Service pertaining to the deduction and withholding of income tax. Amounts shall be deducted and withheld under this section only after amounts are deducted and withheld for any overpayments of unemployment compensation, child support obligations, food stamp over-issuances, or any other amounts required to be deducted and withheld under this title.

Source: SL 1996, ch 303; SDCL § 61-6-47; SL 2012, ch 252, § 59.






Chapter 06A - Tribal Unemployment Insurance

§ 61-6A-1 Employer, tribal unit defined.

61-6A-1. Employer, tribal unit defined. For the purposes of §§ 61-6A-1 to 61-6A-14, inclusive, the term, employer, includes any Indian tribe for which service in employment as defined under Title 61 is performed. The term, tribal unit, means subdivisions, subsidiaries, or business enterprises, wholly owned by an Indian tribe.

Source: SL 2002, ch 244, § 1.



§ 61-6A-2 Employment defined.

61-6A-2. Employment defined. For the purposes of §§ 61-6A-1 to 61-6A-14, inclusive, the term, employment, includes any service performed in the employ of an Indian tribe, as defined in section 3306(u) of the Federal Unemployment Tax Act (FUTA), as of December 21, 2000, if the service is excluded from employment as defined in FUTA solely by reason of section 3306(c)(7) FUTA as of December 21, 2000, and is not otherwise excluded from employment under §§ 61-6A-1 to 61-6A-14, inclusive. For purposes of this section, the exclusions from employment in subdivisions 61-1-36(3) to 61-1-36(6), inclusive, are applicable to services performed in the employ of an Indian tribe.

Source: SL 2002, ch 244, § 2; SL 2013, ch 258, § 22.



§ 61-6A-3 Service-based benefits--Exceptions.

61-6A-3. Service-based benefits--Exceptions. Benefits based on service in employment defined in §§ 61-6A-1 to 61-6A-14, inclusive are payable in the same amount, on the same terms, and subject to the same conditions, as benefits payable based on other services subject to Title 61. However, the provisions of §§ 61-6-24, 61-6-25, and 61-6-26 apply to benefits based on service in employment defined in §§ 61-6A-1 to 61-6A-14, inclusive.

Source: SL 2002, ch 244, § 3; SL 2013, ch 258, § 23.



§ 61-6A-4 Tribal contributions--Exception.

61-6A-4. Tribal contributions--Exception. Each Indian tribe or tribal unit subject to §§ 61-6A-1 to 61-6A-14, inclusive shall pay contributions under the same terms and conditions as any other subject employer, unless the tribe or tribal unit elects to pay into the state unemployment fund amounts equal to the amount of benefits attributable to service in the employ of the Indian tribe.

Source: SL 2002, ch 244, § 4.



§ 61-6A-5 Payments in lieu of contributions.

61-6A-5. Payments in lieu of contributions. Each Indian tribe electing to make payments in lieu of contributions shall make the election in the same manner and under the same conditions as provided in chapter 61-5A pertaining to state and local governments and nonprofit organizations subject to Title 61. Each Indian tribe shall determine if reimbursement for benefits paid will be elected by the tribe as a whole, by individual tribal units, or by combinations of individual tribal units.

Source: SL 2002, ch 244, § 5.



§ 61-6A-6 Billing for payments.

61-6A-6. Billing for payments. Each Indian tribe or tribal unit shall be billed for the full amount of benefits attributable to service in the employ of the Indian tribe or tribal unit on the same schedule as other employing units that have elected to make payments in lieu of contributions.

Source: SL 2002, ch 244, § 6.



§ 61-6A-7 Liability for payments--Bond or deposit required.

61-6A-7. Liability for payments--Bond or deposit required. At the discretion of the department, any Indian tribe or tribal unit that elects to become liable for payments in lieu of contributions may be required, within thirty days after the effective date of its election, to:

(1) Execute and file with the department a surety bond approved by the department; or

(2) Deposit with the department money or securities on the same basis as other employers with the same election option.
Source: SL 2002, ch 244, § 7.



§ 61-6A-8 Failure to make payment--Loss of option.

61-6A-8. Failure to make payment--Loss of option. If any Indian tribe or any tribal unit fails to make any required payments, including assessments of interest and penalty, within ninety days of receipt of the bill, the Indian tribe or tribal unit shall lose the option to make payments in lieu of contributions for the following tax year unless payment in full is received before contribution rates for next tax year are computed.

Source: SL 2002, ch 244, § 8.



§ 61-6A-9 Reinstatement of option.

61-6A-9. Reinstatement of option. Any Indian tribe that loses the option to make payments in lieu of contributions due to late payment or nonpayment, shall have the option reinstated if, after a period of one year, all contributions have been made timely, provided no contributions, payments in lieu of contributions for benefits paid, penalties, or interest remain outstanding.

Source: SL 2002, ch 244, § 9.



§ 61-6A-10 Exception from definition of employer.

61-6A-10. Exception from definition of employer. If any Indian tribe or any tribal unit fails to make any required payments, including assessments of interest and penalty, after all collection efforts deemed necessary by the department have been exhausted, no services performed for such tribe or tribal unit may be treated as employment for purposes of § 61-6A-2.

Source: SL 2002, ch 244, § 10.



§ 61-6A-11 Reinstatement as employer.

61-6A-11. Reinstatement as employer. If any Indian tribe or tribal unit loses coverage under § 61-6A-10, the department may again include services performed for such tribe as employment for purposes of § 61-6A-2 if all contributions, payments in lieu of contributions, penalties, and interest have been paid.

Source: SL 2002, ch 244, § 11.



§ 61-6A-12 Notice of payment or report of delinquency--Contents.

61-6A-12. Notice of payment or report of delinquency--Contents. Any notice of payment and reporting delinquency to any Indian tribe or tribal unit shall include information indicating that failure to make full payment within the prescribed time frame:

(1) Shall cause the Indian tribe to be liable for taxes under the Federal Unemployment Tax Act;

(2) Shall cause the Indian tribe to lose the option to make payments in lieu of contributions; and

(3) May cause the Indian tribe to be excepted from the definition of employer as provided in § 61-6A-1, and services in the employ of the Indian tribe, as provided in § 61-6A-2, to be excepted from employment.
Source: SL 2002, ch 244, § 12.



§ 61-6A-13 Extended benefits to be financed by tribe.

61-6A-13. Extended benefits to be financed by tribe. Extended benefits paid that are attributable to service in the employ of an Indian tribe and not reimbursed by the federal government shall be financed in their entirety by the Indian tribe.

Source: SL 2002, ch 244, § 13.



§ 61-6A-14 Failure to make payments--Notification of Internal Revenue Service and Department of Labor.

61-6A-14. Failure to make payments--Notification of Internal Revenue Service and Department of Labor. If any Indian tribe fails to make payments required under §§ 61-6A-1 to 61-6A-10, inclusive, including assessments of interest and penalty, within ninety days of a final notice of delinquency, the department shall immediately notify the United States Internal Revenue Service and the United States Department of Labor.

Source: SL 2002, ch 244, § 14.






Chapter 07 - Claims Administration

§ 61-7-1 Rules for filing of claims--Posting by employers--Statement furnished at time of unemployment.

61-7-1. Rules for filing of claims--Posting by employers--Statement furnished at time of unemployment. Claims for benefits shall be made in accordance with rules promulgated by the department pursuant to chapter 1-26. Each employer shall post and maintain printed statements of the regulations in places readily accessible to individuals in the employer's service and shall make available to each such individual at the time the individual becomes unemployed, a printed statement of the regulations. The printed statements shall be supplied by the department to each employer without cost to the employer.

Source: SL 1936 (SS), ch 3, § 6 (a); SDC 1939, § 17.0831; SL 1993, ch 375, § 37; SL 1993, ch 377, § 14; SL 2008, ch 277, § 149.



§ 61-7-2 Determination of claim by benefit section--Reference to appeal referee or secretary.

61-7-2. Determination of claim by benefit section--Reference to appeal referee or secretary. The benefit section of the department shall promptly examine the claim and, on the basis of the facts found, shall either determine whether or not such claim is valid, and if valid the week with respect to which benefits shall commence, the weekly benefit amount payable, and the maximum benefits payable, or shall refer the claim or any question involved therein to an appeal referee, or to the secretary who shall make a determination with respect thereto in accordance with § 61-7-10.

Source: SL 1936 (SS), ch 3, § 6 (b); SDC 1939, § 17.0832; SL 1939, ch 90, § 1; SL 1943, ch 85; SL 1947, ch 88, § 13; SL 2008, ch 277, § 150.



§ 61-7-3 Notice to claimant and employers of decision by benefit section--Contents of notice.

61-7-3. Notice to claimant and employers of decision by benefit section--Contents of notice. The benefit section shall promptly notify the claimant and any other interested party, including former employers whose reserve accounts may be charged, of the decision and the reasons therefor, which notification shall contain a statement showing the claimant's name, the claimant's social security account number, the date of registration, separation date, the reason for separation, names of all employers in the base period, week with respect to which benefits shall commence, the weekly benefit amount, the maximum benefits payable, and the maximum amount of benefits chargeable to each employer's account.

Source: SL 1936 (SS), ch 3, § 6 (b); SDC 1939, § 17.0832; SL 1939, ch 90, § 1; SL 1943, ch 85; SL 1947, ch 88, § 13; SL 2008, ch 277, § 151.



§ 61-7-4 Adjusted determination by benefit section.

61-7-4. Adjusted determination by benefit section. The benefit section may, notwithstanding § 61-7-5, set aside a determination for the purpose of making an adjusted determination based on error of the department or on additional facts obtained.

Source: SDC 1939, § 17.0832 as added by SL 1943, ch 85; SL 1947, ch 88, § 13; SL 1986, ch 424, § 6; SL 1993, ch 377, § 13.



§ 61-7-5 Initial determination final unless appealed--Payment of benefits in accordance with determination being appealed.

61-7-5. Initial determination final unless appealed--Payment of benefits in accordance with determination being appealed. Unless the claimant, or any other interested party, within fifteen days after notice has been mailed to the claimant's or the interested party's last known address, applies for reopening of the initial determination or files an appeal from the adjusted determination, the determination shall be final insofar as an appeal by interested parties is concerned and benefits shall be paid or denied in accordance therewith. Benefits shall be paid promptly in accordance with a determination, redetermination, or appeal which allows benefits, and the allowance of benefits shall continue regardless of the pendency of the period to apply for reconsideration, file an appeal, or petition for judicial review and regardless of the pendency of the adjudication process.

Source: SL 1936 (SS), ch 3, § 6 (b); SDC 1939, § 17.0832; SL 1939, ch 90, § 1; SL 1943, ch 85; SL 1947, ch 88, § 13; SL 1972, ch 269, § 5; SL 1974, ch 332, § 1; SL 1989, ch 450, § 1; SL 2008, ch 277, § 152.



§ 61-7-6 Appointment of appeals referees--Interest in proceedings prohibited.

61-7-6. Appointment of appeals referees--Interest in proceedings prohibited. The department shall appoint one or more impartial appeals referees to hear and decide disputed claims. No referee may preside at a hearing in which the referee has an interest in the outcome thereof.

Source: SL 1936 (SS), ch 3, § 6 (d); SDC 1939, § 17.0834; SL 1941, ch 89; SL 1947, ch 88, § 15; SL 2008, ch 277, § 153.



§ 61-7-7 Transfer of appeal before referee.

61-7-7. Transfer of appeal before referee. The secretary may remove to himself or herself or transfer to another appeal referee the proceedings on any claim pending before an appeal referee.

Source: SL 1936 (SS), ch 3, § 6; SDC 1939, § 17.0835; SL 1947, ch 88, § 16; SL 2008, ch 277, § 154.



§ 61-7-8 Rules for hearings and appeals.

61-7-8. Rules for hearings and appeals. The manner in which disputed claims shall be presented, the related reports required from the claimant and from employers, and the conduct of hearings and appeals shall be in accordance with rules promulgated pursuant to chapter 1-26 by the secretary of labor and regulation for determining the rights of the parties.

Source: SL 1936 (SS), ch 3, § 6 (f); SDC 1939, § 17.0836; SL 1983, ch 22, § 21; SL 1993, ch 375, § 38; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-7-9 Witness fees--Expense of proceedings as administration expense.

61-7-9. Witness fees--Expense of proceedings as administration expense. Witnesses subpoenaed for hearings, appeals, or reviews of benefit claims shall be allowed fees at a rate fixed by the department. Such fees and all expenses of proceedings involving disputed claims shall be deemed a part of the expense of administering this title.

Source: SL 1936 (SS), ch 3, § 6 (g); SDC 1939, § 17.0837.



§ 61-7-10 Decision by appeal referee--Notice to parties--Final unless appealed.

61-7-10. Decision by appeal referee--Notice to parties--Final unless appealed. Unless an appeal pursuant to § 61-7-5 is withdrawn, an appeal referee after affording the parties reasonable opportunity for fair hearing, shall affirm or modify the findings of fact and decision of the benefit section. The parties shall be duly notified of such referee's decision, together with its reasons therefor, which is the final decision of the Department of Labor and Regulation, unless within fifteen days after date of notification or mailing of such decision, further appeal is initiated pursuant to § 61-7-12.

Source: SL 1936 (SS), ch 3, § 6 (c); SDC 1939, § 17.0833; SL 1947, ch 88, § 14; SL 1984, ch 339, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-7-10.1 Payment of benefits in accordance with determination being appealed--Effect of modification or reversal.

61-7-10.1. Payment of benefits in accordance with determination being appealed--Effect of modification or reversal. If a determination or redetermination allowing benefits is affirmed in any amount by the Department of Labor and Regulation benefits shall be paid promptly regardless of any further appeal or the disposition of the appeal and no injunction, supersedeas, stay or other unit or process suspending the payment of benefits may be issued by any court; but if the decision is finally modified or reversed to deny benefits:

(1) Benefits may not be paid for any week of unemployment involved in the modification or reversal, until a disqualification if imposed has been satisfied; and

(2) No contributing employer's experience rating account may be charged with benefits paid prior to the determination reversing or modifying a prior determination that would not have been paid pursuant to the reversing or modifying determination, but the noncharging does not apply to employers liable for reimbursement to the department for payments that were paid by the department; and

(3) Benefits paid pursuant to this section or § 61-7-5 shall constitute a recoverable overpayment as provided in § 61-6-41.
Source: SL 1936 (SS), ch 3, § 6 (b); SDC 1939, § 17.0832; SL 1939, ch 90, § 1; SL 1943, ch 85; SL 1947, ch 88, § 13; SDCL § 61-7-11; SDCL Supp, § 61-7-5 as added by SL 1972, ch 269, § 5; SL 1974, ch 332, § 1; SL 1984, ch 339, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2013, ch 258, § 24.



§ 61-7-11 Repealed.

61-7-11. Repealed by SL 1974, ch 332, § 2.



§ 61-7-12 Action by secretary on own motion or appeal--Notice to parties--Final decision of department.

61-7-12. Action by secretary on own motion or appeal--Notice to parties--Final decision of department. The secretary of labor and regulation may on the secretary's own motion affirm, modify, or set aside any decision of an appeal referee on the basis of the evidence previously submitted in the case, or direct the taking of additional evidence, or may permit any of the parties to the decision to initiate further appeals before the secretary. The secretary may permit such further appeal by any of the parties interested in a decision of an appeal referee and by the benefit section whose decision has been overruled or modified by an appeal referee. The secretary shall promptly notify the interested parties of the secretary's findings and decision. Any decision of the secretary is the final decision of the Department of Labor and Regulation.

Source: SL 1936 (SS), ch 3, § 6; SDC 1939, §§ 17.0835, 17.0838; SL 1947, ch 88, § 16; SL 1984, ch 339, § 3; SL 2008, ch 277, § 155; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-7-13 Department as party to judicial action--Representation of department in appeal.

61-7-13. Department as party to judicial action--Representation of department in appeal. The Department of Labor and Regulation is a party to any judicial action involving any department decision, and may, if it so elects, become involved in the appeal and be represented by any qualified attorney who has been designated by the department with the approval of the attorney general for that purpose, or at the secretary's request, by the attorney general.

Source: SL 1936 (SS), ch 3, § 6 (h); SDC 1939, § 17.0838; SL 1939, ch 84, § 8; SL 1984, ch 339, § 4; SL 1989, ch 450, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-7-14 Appeal of department's final decision--No bond required.

61-7-14. Appeal of department's final decision--No bond required. A final decision of the Department of Labor and Regulation is appealable as provided by chapter 1-26 and no bond may in any event be required for entering such appeal.

Source: SL 1936 (SS), ch 3, § 6 (i); SDC 1939, § 17.0839; SL 1941, ch 90; SL 1972, ch 269, § 6; SL 1984, ch 339, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 61-7-15 to 61-7-20. Repealed.

61-7-15 to 61-7-20. Repealed by SL 1972, ch 269, § 7.



§ 61-7-21 Fees not chargeable to claimant--Violation as misdemeanor.

61-7-21. Fees not chargeable to claimant--Violation as misdemeanor. No individual claiming benefits may be charged fees of any kind in any proceeding under this title by the department or by any court. Violation of this section is a Class 2 misdemeanor.

Source: SL 1936 (SS), ch 3, § 15 (b); SDC 1939, §§ 17.0840, 17.9906; SDCL § 61-7-23; SL 1978, ch 359, § 2; SL 2008, ch 277, § 156.



§ 61-7-22 Claimant's right to counsel--Maximum attorney fee--Employer's representation--Department's representation.

61-7-22. Claimant's right to counsel--Maximum attorney fee--Employer's representation--Department's representation. Any individual claiming benefits in any proceeding before the department may be represented by counsel or other duly authorized agent; but no such counsel or agent may either charge or receive for such services more than an amount approved by the department. An employer, including a corporate employer, may be represented before the department by counsel, an employee or a corporate officer. The department may be represented before the department by counsel or an employee of the department.

Source: SL 1936 (SS), ch 3, § 15 (b); SDC 1939, §§ 17.0840, 17.9906; SDCL, § 61-7-23; SL 1978, ch 359, § 2; SL 1993, ch 377, § 15.



§ 61-7-23 Repealed.

61-7-23. Repealed by SL 1978, ch 359, § 3.



§ 61-7-24 Findings, conclusions, and decisions not admissible as evidence in separate or subsequent actions or proceedings.

61-7-24. Findings, conclusions, and decisions not admissible as evidence in separate or subsequent actions or proceedings. No finding of fact, conclusion of law, decision or final order made by an appeals referee or the secretary of labor and regulation in any action under this chapter may be used as evidence in any separate or subsequent action or proceeding between an individual and the individual's present or former employer brought before an arbitrator, court or judge of this state or the United States, regardless of whether the prior action was between the same or related parties or involved the same facts.

Source: SL 1988, ch 416; SL 2008, ch 277, § 157; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.









Title 62 - WORKERS' COMPENSATION

Chapter 01 - Definitions And General Provisions

§ 62-1-1 Definition of terms.

62-1-1. Definition of terms. Terms used in this title, unless the context otherwise plainly requires, shall mean:

(1) "Annual earnings," the average weekly wages, computed as provided in §§ 62-4-24 to 62-4-28, inclusive, multiplied by fifty-two;

(2) "Ascertainable loss," a loss becomes ascertainable when it becomes apparent that permanent disability and the extent thereof has resulted from an injury and that the injured area will get no better or no worse because of the injury;

(3) "Average weekly wages," the earnings of the injured employee, computed as provided in §§ 62-4-24 to 62-4-28, inclusive;

(4) "Department," the Department of Labor and Regulation created by chapter 1-37;

(5) "Domestic servant," an employee who performs services in or around a home, which pertain to a house, home, household, lawn, garden, or family. The term includes baby sitters but does not include an independent contractor;

(6) "Earnings," the amount of compensation for the number of hours commonly regarded as a day's work for the employment in which the employee was working at the time of the employee's injury. It includes payment for all hours worked, including overtime hours at straight-time pay, and does not include any sum which the employer has been accustomed to pay the employee to cover any special expense entailed by the employee by the nature of the employment; wherever allowances of any character made to an employee in lieu of wages are specified as a part of the wage contract, the allowances shall be deemed a part of the employee's earnings;

(7) "Injury" or "personal injury," only injury arising out of and in the course of the employment, and does not include a disease in any form except as it results from the injury. An injury is compensable only if it is established by medical evidence, subject to the following conditions:

(a) No injury is compensable unless the employment or employment related activities are a major contributing cause of the condition complained of; or

(b) If the injury combines with a preexisting disease or condition to cause or prolong disability, impairment, or need for treatment, the condition complained of is compensable if the employment or employment related injury is and remains a major contributing cause of the disability, impairment, or need for treatment;

(c) If the injury combines with a preexisting work related compensable injury, disability, or impairment, the subsequent injury is compensable if the subsequent employment or subsequent employment related activities contributed independently to the disability, impairment, or need for treatment.

The term does not include a mental injury arising from emotional, mental, or nonphysical stress or stimuli. A mental injury is compensable only if a compensable physical injury is and remains a major contributing cause of the mental injury, as shown by clear and convincing evidence. A mental injury is any psychological, psychiatric, or emotional condition for which compensation is sought;

(8) "Temporary disability, total or partial," the time beginning on the date of injury, subject to the limitations set forth in § 62-4-2, and continuing until the employee attains complete recovery or until a specific loss becomes ascertainable, whichever comes first.
Source: SDC 1939, § 64.0102 (3) to (7); SL 1943, ch 313; SL 1974, ch 333, § 1; SL 1975, ch 322, § 1; SL 1978, ch 370, § 20; SL 1992, ch 364, § 4; SL 1993, ch 379, § 1; SL 1994, ch 395; SL 1994, ch 396, § 5; SL 1995, ch 296, § 6; SL 1995, ch 297, § 6; SL 1999, ch 261, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2016, ch 236, § 4.



§ 62-1-1.1 Medical practitioner defined.

62-1-1.1. Medical practitioner defined. For purposes of this title only, a health care provider licensed and practicing within the scope of his profession under Title 36 is a medical practitioner.

Source: SL 1990, ch 416, § 6.



§ 62-1-1.2 Determining impairment.

62-1-1.2. Determining impairment. For the purposes of this chapter, impairment shall be determined by a medical impairment rating, expressed as a percentage to the affected body part, using the Guides to the Evaluation of Permanent Impairment established by the American Medical Association, sixth edition, July 2009 reprint.

Source: SL 1994, ch 396, § 4; SL 2013, ch 260, § 2.



§ 62-1-1.3 Presumption that claims denied by employer are nonwork related for other insurance purposes--Reimbursement for compensable injuries.

62-1-1.3. Presumption that claims denied by employer are nonwork related for other insurance purposes--Reimbursement for compensable injuries. If an employer denies coverage of a claim for any reason under this Title or any reason permissible under Title 58, such injury is presumed to be nonwork related for other insurance purposes, and any other insurer covering bodily injury or disease of the injured employee shall pay according to the policy provisions. If coverage is denied by an insurer without a full explanation of the basis in the insurance policy in relation to the facts or applicable law for denial, the director of the Division of Insurance may determine such denial to be an unfair practice under chapter 58-33. If it is later determined that the injury is compensable under this Title, the employer shall immediately reimburse the parties not liable for all payments made, including interest at the category B rate specified in § 54-3-16.

Source: SL 1995, ch 297, § 7; SL 1997, ch 302, § 1; SL 2013, ch 259, § 1.



§ 62-1-2 Employer defined.

62-1-2. Employer defined. As used in this title the term "employer" includes the state and any municipal corporation within the state or any political subdivision of this state, and any individual, firm, association, limited liability company, or corporation, or the receiver or trustee of the same, or the legal representative of a deceased employer, using the service of another for pay. Any person performing labor incidental to the person's own occupation who has elected to proceed under the provisions of § 58-20-3 by purchasing workers' compensation insurance to cover the person, is deemed to be an employer under this section irrespective of whether the person is using the services of another for pay. If the employer is insured, it shall include the employer's insurer so far as applicable.

Source: SDC 1939, § 64.0102 (1); SL 1978, ch 370, § 1; SL 1994, ch 351, § 167.



§ 62-1-3 Employee defined.

62-1-3. Employee defined. As used in this title, the term,employee, means any person, including a minor, in the services of another under any contract of employment, express or implied, (and including as to a deceased employee, the employee's personal representative, dependents, and other persons to whom compensation may be payable), except:

(1) Any person whose employment is not in the usual course of the trade, business, occupation, or profession of the employer;

(2) Any official of the state or of any subdivision of government elected or appointed for a regular term of office or to complete the unexpired portion of any such term. However, the governing body of any subdivision may elect to treat officials of the subdivision as employees for the purposes of this section.

Any employer performing labor incidental to the employer's occupation who has elected to proceed under the provisions of § 58-20-3 by purchasing workers' compensation insurance to cover himself or herself, may be deemed to be an employee under this section. However, nothing in this section may be construed as to affect that person's rights as an employer for purposes of §§ 62-3-1 and 62-3-2.

Source: SL 1917, ch 376, §§ 8, 55; RC 1919, §§ 9443, 9490; SL 1929, ch 253; SDC 1939, § 64.0102 (2); SL 1943, ch 313; SL 1949, ch 441; SL 1951, ch 467; SL 1957, ch 493; SL 1959, ch 454; SL 1966, ch 262; SL 1975, ch 322, § 2; SL 2008, ch 278, § 1.



§ 62-1-4 Municipal and county officers--Inclusion within definition of employee.

62-1-4. Municipal and county officers--Inclusion within definition of employee. Notwithstanding subdivision 62-1-3(2), county highway superintendents, deputy sheriffs, constables, marshals, policemen, and firemen shall be deemed employees within the meaning of § 62-1-3.

Source: SL 1929, ch 253; SDC 1939, § 64.0102 (2) (b); SL 1943, ch 313; SL 1949, ch 441; SL 1951, ch 467; SL 1957, ch 493; SL 1959, ch 454; SL 1966, ch 262.



§ 62-1-4.1 Elementary and secondary students, postsecondary technical institutes not employees--Exception for work in vocational education.

62-1-4.1. Elementary and secondary students, postsecondary technical institutes not employees--Exception for work in vocational education. Notwithstanding the provisions of § 62-1-5.1, students of elementary, secondary, and postsecondary technical institutes are not employees within the meaning of this title. However, a school district or postsecondary technical institute, which provides a work experience educational class conducted off the school premises as a part of its vocational education program is the employer of those students who are receiving this training and experience and the students are school employees for the purposes of this title unless they are being paid a cash wage or salary by a private employer, or the person or firm providing the students the work experience elects to include them, by written agreement, in its workers' compensation insurance coverage.

Source: SL 1973, ch 314; SL 1982, ch 374.



§ 62-1-5 Fire department, ambulance service, and rescue squad volunteers--Employees of county, municipality, special purpose district, or township--Imputed wage.

62-1-5. Fire department, ambulance service, and rescue squad volunteers--Employees of county, municipality, special purpose district, or township--Imputed wage. All persons providing voluntary service to a fire department, ambulance service, or rescue squad for any county, municipality, special purpose district, or township if regularly organized under the law shall be deemed employees of such county, municipality, special purpose district, or township while in the performance of their duties as members, if recommended by the person in charge to the governing body of such county, municipality, special purpose district, or township for membership and appointed by such governing body, and has not been removed by such governing body as members. For the purpose of computing compensation, the members shall be considered to be earning a wage that would entitle the members to the maximum compensation for death or injury allowable under this title. But in no event may payments to the members exceed the maximum limitations for benefits as set out in this title.

For purposes of determining compensation, any remuneration received by a member who voluntarily serves may not be considered.

Source: SDC 1939, § 64.0102 (2) (b); SL 1943, ch 313; SL 1949, ch 441; SL 1951, ch 467; SL 1957, ch 493; SL 1959, ch 454; SL 1966, ch 262; SL 1969, ch 284; SL 1997, ch 303, § 1.



§ 62-1-5.1 Volunteers serving state or political subdivision without pay--Computing or imputing wage--Certain persons not deemed volunteers.

62-1-5.1. Volunteers serving state or political subdivision without pay--Computing or imputing wage--Certain persons not deemed volunteers. Any volunteer worker rendering services in or for any agency, department, institution, or instrumentality of the state or of any of its political subdivisions, including counties, townships, school districts, or municipalities, whose services have been duly recommended to the officer or governing body responsible for employment of personnel for the respective entity and duly appointed thereto by such officers or governing body, shall for purposes of this title be deemed an employee of the state or the political subdivision, as the case may be. The appointment shall be entered into the official records or minutes of the entity.

In the event of injury or death, for the purposes of computing compensation for volunteer workers other than volunteer firefighters, a volunteer uncompensated worker's employment earnings from all sources during the last six months of employment shall be used. In the event the volunteer uncompensated worker has never been employed, the worker shall be considered to be earning the state minimum wage over a forty-hour week. The worker's average weekly wage shall be calculated by one of the methods in §§ 62-4-25 to 62-4-27, inclusive. In no event may payments to volunteer uncompensated workers exceed the maximum limitations for benefits as set out in this title. No local prisoner, state inmate, or federal inmate providing services to the state or any of its political subdivisions may be considered a volunteer worker under this section.

Source: SL 1971, ch 278, § 1; SL 2001, ch 292, § 1.



§ 62-1-5.2 Requirements for volunteer firefighters to become eligible for workers' compensation--Amount of benefits--Limitation on eligibility.

62-1-5.2. Requirements for volunteer firefighters to become eligible for workers' compensation--Amount of benefits--Limitation on eligibility. Any firefighter who is a member of any county, municipal, special purpose district, township, or private nonprofit corporation operating as a fire department that has on file a cooperative fire suppression agreement with the South Dakota Department of Agriculture, and has been approved by the governing body for assignment to the state, is eligible for workers' compensation benefits from the state if injured during a period of time commencing from the time dispatched by the secretary of agriculture until the time the firefighter returns to the location from which the firefighter was originally dispatched by the secretary of agriculture. In the event of injury or death, the firefighter shall, for the purpose of computing compensation, be considered to be earning a wage that would entitle that person to the maximum compensation for death or injury allowable under this title; but in no event may payments to any firefighter exceed the maximum limitations for benefits as set out in this title.

For purposes of determining compensation any remuneration received by a member who voluntarily serves the department may not be considered.

No firefighter under this section may be deemed a state employee for any purpose other than eligibility to receive workers' compensation from the state under this section.

No workers' compensation benefits may be provided by the state if the claim arises while dispatched to a wildland fire outside the state, unless the fire is a threat to resources within South Dakota.

Source: SL 1991, ch 417, §§ 1, 2; SL 1995, ch 295; SL 1997, ch 303, § 2; SL 2002, ch 245, § 1; SL 2002, ch 252 (Ex. Ord. 02-1), § 18; SL 2005, ch 284, § 1; SL 2006, ch 270, § 1.



§ 62-1-6 Conservation officers acting as law enforcement officers.

62-1-6. Conservation officers acting as law enforcement officers. For the purpose of workers' compensation coverage, any conservation officer while performing any act ordinarily considered a law enforcement officer's duty shall be deemed to be acting in the course of the officer's employment.

Source: SDC 1939, § 64.0102 (2) (b) as added by SL 1966, ch 262; SL 2008, ch 278, § 2.



§ 62-1-7 Executive officers as employees of corporations--Exception as to nonprofit corporations.

62-1-7. Executive officers as employees of corporations--Exception as to nonprofit corporations. Every duly elected or appointed executive officer of a corporation, other than a charitable, religious, educational, or other nonprofit corporation, shall be an employee of such corporation under this title.

Source: SDC 1939, § 64.0102 (2) (b) as added by SL 1957, ch 495; SL 1959, ch 454.



§ 62-1-8 Nonprofit corporation complying with title--Executive officer as employee.

62-1-8. Nonprofit corporation complying with title--Executive officer as employee. Notwithstanding any other provision of this title, any charitable, religious, educational, or other nonprofit corporation which has accepted the provisions of this title may cause any duly elected or appointed executive officer to be an employee of such corporation under this title by specifically including such executive officer among those to whom such corporation secures the payment of compensation in accordance with the provisions of §§ 62-5-1 to 62-5-5, inclusive; and such executive officer shall remain an employee of such corporation under this title while the payment of compensation is so secured. With respect to any corporation of the foregoing description that elects to secure compensation by the means specified in § 62-5-2 or 62-5-3, the specific inclusion of such executive officer in its contract of insurance shall be deemed to cause such executive officer to be an employee of such corporation under this title.

Source: SDC 1939, § 64.0102 (2) (b) as added by SL 1957, ch 495; SL 1959, ch 454.



§ 62-1-9 Citation of title.

62-1-9. Citation of title. This title shall be known and cited as the "South Dakota Workers' Compensation Law."

Source: SL 1917, ch 376, § 1; RC 1919, § 9436; SDC 1939, § 64.0101; SL 1975, ch 322, § 3.



§ 62-1-10 Owner-operator of certain vehicles as independent contractor.

62-1-10. Owner-operator of certain vehicles as independent contractor. An owner-operator who, as an individual or partner, or shareholder of a corporate owner-operator, owns a vehicle licensed and registered as a truck, road tractor, or truck tractor by a governmental agency, is an independent contractor while performing services in the operation of the owner-operator's vehicle if the owner-operator has applied for and received a certification of independent contractor status from the Department of Labor and Regulation.

Source: SL 1995, ch 296, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-1-11 Requirements for owner-operator of vehicle for certification as independent contractor.

62-1-11. Requirements for owner-operator of vehicle for certification as independent contractor. To receive certification as indicated in § 62-1-10, the owner-operator and the carrier shall provide written documentation that the following are substantially present:

(1) The owner-operator is responsible for the maintenance of the vehicle;

(2) The owner-operator is responsible for the vehicle's operating costs, including fuel, repairs, supplies, collision insurance, and personal expenses for the operator while on the road;

(3) The owner-operator is responsible for supplying the necessary personnel to operate the vehicle, the personnel are considered the owner-operator's employees, and the owner-operator is responsible for providing proof of workers' compensation insurance for the employees;

(4) The owner-operator's compensation is based on factors related to the work performed, including a percentage of any schedule of rates or lawfully published tariffs, and not on the basis of the hours or time expended;

(5) The owner-operator determines the details and means of performing the services, in conformance with regulatory requirements, operating procedures of the commercial carrier, and specifications of the shipper; and

(6) The owner-operator enters into a written contract which specifies the relationship to be that of an independent contractor and not that of an employee.
Source: SL 1995, ch 296, § 2.



§ 62-1-12 Issuance of certificate of independent contractor status to owner-operator of certain vehicles.

62-1-12. Issuance of certificate of independent contractor status to owner-operator of certain vehicles. Upon submission of the documentation required by § 62-1-11, if the conditions are substantially met, the department shall issue a certificate of independent contractor status to the owner-operator and the carrier within thirty days. The certificate shall be kept with the vehicle. If the conditions are not substantially met, the department shall deny the request for certification within thirty days. If there is no change in the circumstances under which the certification is issued, the certification shall be binding upon the parties on the issue of independent contractor status. The burden to establish a change of circumstances is on the owner-operator.

Source: SL 1995, ch 296, § 3.



§ 62-1-13 Election of owner-operator of certain vehicles to participate in workers' compensation system as sole proprietor.

62-1-13. Election of owner-operator of certain vehicles to participate in workers' compensation system as sole proprietor. An owner-operator, as an independent contractor, may elect to participate in this state's workers' compensation system as a sole proprietor. Alternatively, an owner-operator and the motor carrier to whom the owner-operator's vehicle is leased may mutually agree that the owner-operator will be covered under the motor carrier's workers' compensation insurance policy or authorized self-insurance, if the owner-operator agrees to pay the premiums requested by the motor carrier. An agreement by an owner-operator and a motor carrier to include the owner-operator under the motor carrier's workers' compensation coverage does not affect the independent contractor status of the owner-operator. If the owner-operator makes the election as set forth in this paragraph, the owner-operator will be deemed bound by the provisions of this title.

Source: SL 1995, ch 296, § 4.



§ 62-1-14 Promulgation of rules.

62-1-14. Promulgation of rules. The department shall promulgate rules pursuant to chapter 1-26 governing the submission of the documentation required by § 62-1-11 and prescribe the form of the certificate issued pursuant to § 62-1-12.

Source: SL 1995, ch 296, § 5.



§ 62-1-15 Evidence of injury supported by medical findings.

62-1-15. Evidence of injury supported by medical findings. In any proceeding or hearing pursuant to this title, evidence concerning any injury shall be given greater weight if supported by objective medical findings.

Source: SL 1995, ch 296, § 5A.



§ 62-1-16 Employer civilly liable for retaliatory termination of employee--Burden of proof.

62-1-16. Employer civilly liable for retaliatory termination of employee--Burden of proof. An employer is civilly liable for wrongful discharge if it terminates an employee in retaliation for filing a lawful workers' compensation claim. The burden of proof is on the employee to prove the dismissal was in retaliation for filing a workers' compensation claim.

Source: SL 1999, ch 262, § 12.



§ 62-1-17 Discrimination in hiring based upon preexisting injury prohibited.

62-1-17. Discrimination in hiring based upon preexisting injury prohibited. No employer may discriminate in hiring any prospective employee due to a preexisting injury if the preexisting injury does not affect the prospective employees' ability to perform the work for which the prospective employee is being hired.

Source: SL 1995, ch 262, § 13.



§ 62-1-18 Current employer liable for costs and compensation of subsequent compensable injury.

62-1-18. Current employer liable for costs and compensation of subsequent compensable injury. If an employee who has previously sustained an injury, or suffers from a preexisting condition, receives a subsequent compensable injury, the current employer shall pay all medical and hospital expenses and compensation provided by this title.

Source: SL 1999, ch 262, § 14.



§ 62-1-19 Independent contractor affidavit of exempt status--Rebuttable presumption.

62-1-19. Independent contractor affidavit of exempt status--Rebuttable presumption. Any independent contractor who is not an employer or a general contractor and is not covered under a workers' compensation insurance policy may sign an affidavit of exempt status under the South Dakota Workers' Compensation Law. Notwithstanding the provisions of § 62-3-10, the affidavit of exempt status creates a rebuttable presumption that the affiant is not an employee for the purposes of the South Dakota Workers' Compensation Act and the person possessing the affidavit is not liable for a workers' compensation claim made by the affiant or any subcontractor of the affiant.

Source: SL 2015, ch 262, § 1.



§ 62-1-20 Contents of affidavit of exempt status.

62-1-20. Contents of affidavit of exempt status. The affidavit must be on a form prescribed by the director of the Division of Insurance and must be notarized. The director of the Division of Insurance may promulgate rules pursuant to chapter 1-26 to provide definitions, the form and process for filing the affidavit, and documentation required for filing an affidavit of exemption from the South Dakota Workers' Compensation Law.

The affidavit of exempt status shall contain substantially the following:

(1) Statements that the affiant:

(a) Is not an employee and does not want a workers' compensation insurance policy;

(b) Has read, signed, and understands the exempt status fact sheet attachment to the affidavit;

(c) Understands that the affiant will be considered an independent contractor and will not be considered an employee under the South Dakota Workers' Compensation Law;

(d) Understands that the affiant will not be eligible for compensation under the South Dakota Workers' Compensation Law;

(e) Understands that the signing of the affidavit creates a rebuttable presumption that the affiant is not an employee for the purpose of the South Dakota Workers' Compensation Act;

(f) Understands that the signing of the affidavit does not affect the rights or coverage of any employee of the affiant;

(g) Is not signing the affidavit or providing information as a result of force, threat, coercion, compulsion, or duress; and

(h) Understands that knowingly providing false information on an affidavit of exempt status under the South Dakota Workers' Compensation Law is a Class 2 misdemeanor; and

(2) An exempt status fact sheet, to be attached to the affidavit, which:

(a) Delineates the legal requirements recognized in law for determining whether a person is an independent contractor; and

(b) Contains a statement that the affiant believes they are an independent contractor given the preceding list of legal requirements.
Source: SL 2015, ch 262, § 2.



§ 62-1-21 Providing false information on affidavit of exempt status as misdemeanor.

62-1-21. Providing false information on affidavit of exempt status as misdemeanor. Any person who solicits or provides false information on an affidavit of exempt status under the South Dakota Workers' Compensation Law with actual knowledge is guilty of a Class 2 misdemeanor.

Source: SL 2015, ch 262, § 3.



§ 62-1-22 Acceptance of affidavit of exempt status not required.

62-1-22. Acceptance of affidavit of exempt status not required. No employer or general contractor is required to accept an affidavit of exempt status as a substitute for a certificate of workers' compensation coverage.

Source: SL 2015, ch 262, § 4.



§ 62-1-23 Wheeler v. Cinna Bakers LLC regarding aggregation of wages abrogated.

62-1-23. Wheeler v. Cinna Bakers LLC regarding aggregation of wages abrogated. The Legislature finds that the aggregation of wages from concurrent employment was not within the Legislature's intent when it enacted the definition of earnings in subdivision 62-1-1(6). Therefore, the holding in Wheeler v. Cinna Bakers LLC, 864 N.W. 2d 17, 2015 S.D. 25, regarding the aggregation of wages is abrogated.

Source: SL 2016, ch 236, § 1.



§ 62-1-24 Effect of concurrent employment on calculation of earnings for claims before May 6, 2015.

62-1-24. Effect of concurrent employment on calculation of earnings for claims before May 6, 2015. For a workers' compensation claim arising before May 6, 2015, an employee's earnings up to the claimed date of injury are calculated exclusively on the wages earned at the place of employment where the injury occurred.

Source: SL 2016, ch 236, § 2.



§ 62-1-25 Effect of concurrent employment on calculation of average weekly wage for claims after May 5, 2015.

62-1-25. Effect of concurrent employment on calculation of average weekly wage for claims after May 5, 2015. For a workers' compensation claim arising after May 5, 2015, if an employee was working for more than one employer, the employee's earnings used to calculate the employee's average weekly wage in §§ 62-4-24, 62-4-25, or 62-4-26 shall include the amount of compensation for the number of hours commonly regarded as a day's work for each employer in which the person was concurrently employed at the time of the person's injury; however, an employee's earnings from concurrent employment are aggregated only if the injury occurred when the employee was actively working in the concurrent employment and when the injury prevents the employee from performing the employee's duties at the employee's other concurrent employment.

Source: SL 2016, ch 236, § 3.






Chapter 02 - Administration Of Title

§ 62-2-1 Repealed.

62-2-1. Repealed by SL 1971, ch 275, § 4.



§ 62-2-2 , 62-2-3. Repealed.

62-2-2, 62-2-3. Repealed by SL 1978, ch 359, § 20.



§ 62-2-4 Repealed.

62-2-4. Repealed by SL 1971, ch 275, § 11.



§ 62-2-5 Enforcement of title--Rules promulgation.

62-2-5. Enforcement of title--Rules promulgation. The Department of Labor and Regulation shall carry out and enforce the provisions of this title. The department may promulgate rules pursuant to chapter 1-26 governing procedures in worker's compensation hearings, petitions, interested parties, summary judgments, dismissals, applications in self-insurance, and related procedural matters.

Source: SL 1917, ch 376, §§ 29, 31; RC 1919, §§ 9464, 9466; SL 1925, ch 302, § 1; SDC 1939, § 64.0501; SL 1993, ch 375, § 39; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-2-6 Investigations--Subpoena of witnesses and records.

62-2-6. Investigations--Subpoena of witnesses and records. The department may subpoena witnesses, administer oaths, and examine such books and records of the parties to a proceeding or investigation as relate to questions in dispute or under investigation. The circuit court may enforce the provisions of this title relating to the attendance and testimony of witnesses and the examination of books and records.

Source: SL 1917, ch 376, § 31; RC 1919, § 9466; SDC 1939, § 64.0501; SL 2008, ch 278, § 3.



§ 62-2-7 Repealed.

62-2-7. Repealed by SL 1971, ch 275, § 11.



§ 62-2-8 , 62-2-9. Repealed.

62-2-8, 62-2-9. Repealed by SL 1978, ch 359, § 20.



§ 62-2-10 Workers' Compensation Advisory Council--Members--Expenses--Terms--Quorum--Duties--Report.

62-2-10. Workers' Compensation Advisory Council--Members--Expenses--Terms--Quorum--Duties--Report. The Governor shall appoint a State Workers' Compensation Advisory Council, composed of eight members, four representing employees, two of whom shall be from recommendations submitted by the South Dakota Federation of Labor. No employee representative may be a member of a personnel department. Four shall represent employers. The members may not be all of the same political party. Expenses of council members shall be paid by the Department of Labor and Regulation. The length of terms is three years with no more than three expiring each year. Members shall serve until a new appointment is made by the Governor. The secretary of labor and regulation is a nonvoting member. Five voting members of the council are a quorum for meetings. The lieutenant governor shall serve as the chair and has the right to vote. Any recommendations by the advisory council shall be by majority vote.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

The council shall aid the Department of Labor and Regulation in reviewing the workers' compensation program as to its content, adequacy, and effectiveness and make recommendations for its improvement. The council shall meet as frequently as necessary but not less than twice each year. The council shall make reports of its meetings that shall include a record of its discussions, including all issues voted upon and the vote count, and its recommendations. The council shall make an annual report to the Governor and Legislature by December thirty-first of each year. The department shall make the reports available to any interested persons or groups.

Source: SL 1992, ch 364, § 1; SL 1994, ch 396, § 1; SL 1999, ch 261, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 20; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 33, 162, eff. Apr. 12, 2011; SL 2012, ch 16, § 3; SL 2013, ch 176, § 3.



§ 62-2-10.1 Contents of advisory council annual report.

62-2-10.1. Contents of advisory council annual report. The Workers' Compensation Advisory Council shall include in its annual report data about the average amount of disability or fatality benefits paid for a claim over the most recent calendar years, the ratio of disability and fatality benefits to overall benefits paid, and any changes in premium base rates directly attributable to including concurrent earnings in benefits. It shall report to the 2019 Legislature the impact of SL 2016, ch 236.

Source: SL 2016, ch 236, § 6.



§ 62-2-11 Posting safety information.

62-2-11. Posting safety information. Employers shall display informational postings promoting safety in the workplace in visible locations throughout the business premises in accordance with rules promulgated by the Department of Labor and Regulation pursuant to chapter 1-26.

Source: SL 1992, ch 364, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-2-12 Small claims procedure for medical expense claims.

62-2-12. Small claims procedure for medical expense claims. The department shall establish a small claims procedure for medical expense claims not exceeding eight thousand dollars. The procedure may only be used for a medical expense claim incurred after the department has held a hearing and has adjudicated the underlying injury as compensable or after the department has approved an agreement as to compensation or a memorandum of payment for permanent partial disability.

Source: SL 2006, ch 271, § 1.



§ 62-2-13 Promulgation of rules regarding small claims procedure.

62-2-13. Promulgation of rules regarding small claims procedure. The department shall, by rules promulgated pursuant to chapter 1-26, provide for the manner in which the disputed claims shall be presented and the forms required from the claimant and from employers.

Source: SL 2006, ch 271, § 2.



§ 62-2-14 Initiation of claim.

62-2-14. Initiation of claim. Any claimant pursuant to §§ 62-2-12 to 62-2-22, inclusive, shall initiate a claim by completing a form provided by the department.

Source: SL 2006, ch 271, § 3.



§ 62-2-15 Notice to party claimed against.

62-2-15. Notice to party claimed against. The department shall send notice to the party claimed against by registered or certified mail, return receipt.

Source: SL 2006, ch 271, § 4.



§ 62-2-16 Setoff or counterclaim.

62-2-16. Setoff or counterclaim. Any party claimed against may assert any setoff or counterclaim that is within the jurisdiction of the department.

Source: SL 2006, ch 271, § 5.



§ 62-2-17 Hearing.

62-2-17. Hearing. The department shall conduct the hearings in accordance with chapter 1-26. The department shall expedite any hearing to the extent possible.

Source: SL 2006, ch 271, § 6.



§ 62-2-18 Evidence.

62-2-18. Evidence. Any medical record, correspondence, medical bill, and expert report and correspondence is admissible as evidence. Nothing in §§ 62-2-12 to 62-2-22, inclusive, precludes an employer or insurer from obtaining an examination pursuant to § 62-7-1.

Source: SL 2006, ch 271, § 7.



§ 62-2-19 Release and disclosure of medical records.

62-2-19. Release and disclosure of medical records. Upon the request of any party claimed against, the claimant shall provide an executed medical release in a form prescribed by the department, sufficiently in advance of the hearing to allow the party claimed against to obtain such medical records as it deems appropriate. Any party shall disclose to the other party any medical record that is within the party's possession and is relevant to the claim in dispute.

Source: SL 2006, ch 271, § 8.



§ 62-2-20 Appeal.

62-2-20. Appeal. Within fifteen days after receiving the decision by the department, any party may appeal the decision to the secretary of labor and regulation. The secretary of labor and regulation may on the secretary's own motion affirm, modify, or set aside any decision on the basis of the evidence previously submitted in the case or the secretary may direct the taking of additional evidence. The secretary shall promptly notify the interested parties of the secretary's findings and decision. Any decision of the secretary is the final decision of the department. Any final decision of the department may be appealed as provided in chapter 1-26.

Source: SL 2006, ch 271, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-2-21 Representation by counsel or agent--Fee for services.

62-2-21. Representation by counsel or agent--Fee for services. Any claimant in any proceeding before the department may be represented by counsel or other duly authorized agent, but no such counsel or agent may either charge or receive for such services more than an amount approved by the department. An employer or insurer, including a corporate employer or insurer, may be represented before the department by counsel, an employee, or a corporate officer.

Source: SL 2006, ch 271, § 10.



§ 62-2-22 Findings, conclusions, and decision not admissible as evidence in separate proceeding.

62-2-22. Findings, conclusions, and decision not admissible as evidence in separate proceeding. Any finding of fact, conclusion of law, decision, or final order made in a small claims proceeding may not be used as evidence in any separate or subsequent action or proceeding between anyone in any tribunal, agency, or court of this state or the United States, regardless of whether the prior action was between the same or related parties or involved the same facts.

Source: SL 2006, ch 271, § 11.






Chapter 03 - Covered Employment And Employer's Responsibility

§ 62-3-1 Measure of responsibility assumed by employer.

62-3-1. Measure of responsibility assumed by employer. The compensation provided by this title is the measure of responsibility which the employer has assumed for injuries to or death of any employee.

Source: SL 1917, ch 376, § 27; RC 1919, § 9462; SDC 1939, § 64.0103; SL 2008, ch 278, § 4.



§ 62-3-2 Rights and remedies of employees limited.

62-3-2. Rights and remedies of employees limited. The rights and remedies granted to an employee subject to this title, on account of personal injury or death arising out of and in the course of employment, shall exclude all other rights and remedies of the employee, the employee's personal representatives, dependents, or next of kin, on account of such injury or death against the employer or any employee, partner, officer, or director of the employer, except rights and remedies arising from intentional tort.

Source: SL 1917, ch 376, § 5; RC 1919, § 9440; SDC 1939, § 64.0104; SL 1977, ch 422; SL 1978, ch 370, § 2; SL 2008, ch 278, § 5.



§ 62-3-3 Employer and employee bound by provisions of title--Exceptions.

62-3-3. Employer and employee bound by provisions of title--Exceptions. Every employer and employee shall be presumed to have accepted the provisions of this title, and shall be thereby bound, whether injury or death resulting from such injury occurs within this state or elsewhere, except as provided by §§ 62-3-4 to 62-3-5.1, inclusive.

Source: SL 1917, ch 376, §§ 2, 18; RC 1919, §§ 9437, 9453; SDC 1939, § 64.0105; SL 1971, ch 279, § 1; SL 1978, ch 370, § 3.



§ 62-3-4 Employment covered by federal compensation law not subject to title.

62-3-4. Employment covered by federal compensation law not subject to title. Other than chapter 62-6, this title does not apply to any employee engaged in interstate or foreign commerce, or to any such employee's employer, in any case where the laws of the United States provide for compensation, or for liability for injury or death by accident of the employee.

Source: SL 1917, ch 376, § 17; RC 1919, § 9452; SDC 1939, § 64.0105 (1); SL 2008, ch 278, § 6.



§ 62-3-5 Security required for acceptance of title.

62-3-5. Security required for acceptance of title. No employer other than the state, a municipality, or other political subdivision of this state may be deemed to have accepted the provisions of this title unless the employer has complied with the provisions of §§ 62-5-1 to 62-5-5, inclusive.

Source: SDC 1939, § 64.0105 (2); SL 2008, ch 278, § 7.



§ 62-3-5.1 Notice by corporate officer rejecting coverage--Withdrawal of rejection.

62-3-5.1. Notice by corporate officer rejecting coverage--Withdrawal of rejection. Section 62-3-3 does not apply to an executive officer of a corporation who, at the time of the officer's election or appointment, or more than thirty days prior to the officer's injury or death or, in the case of chapter 62-8, thirty days prior to contracting or incurring any occupational disease, serves upon the corporation, personally or by certified mail, written notice of election to reject the provisions of this title. The rejection may be withdrawn by the officer by serving a written notice in the same manner upon the corporation more than thirty days prior to the officer's injury or death or, in the case of chapter 62-8, thirty days prior to contracting or incurring any occupational disease.

Source: SDCL § 62-3-3 as added by SL 1971, ch 279, § 1; SL 1978, ch 370, § 4; SL 2008, ch 278, § 8.



§ 62-3-6 to 62-3-9. Repealed.

62-3-6 to 62-3-9. Repealed by SL 1971, ch 279, §§ 2 to 5.



§ 62-3-10 Liability to subcontractor's employee.

62-3-10. Liability to subcontractor's employee. A principal, intermediate, or subcontractor is liable for compensation to any employee injured while in the employ of any subcontractor and engaged upon the subject matter of the contract, to the same extent as the immediate employer. Any principal, intermediate, or subcontractor who pays compensation under the provisions of this section may recover the amount paid from any person, who, independently of this section, would have been liable to pay compensation to the injured employee. Each claim for compensation under this section shall in the first instance be presented to and instituted against the immediate employer, but such proceeding does not constitute a waiver of the employee's rights to recover compensation under this title from the principal or intermediate contractor. However, the collection of full compensation from one employer bars recovery by the employee against any others. The employee may not collect from all a total compensation in excess of the amount for which any contractor is liable. This section applies only in cases where the injury occurred on, in, or about the premises on which the principal contractor has undertaken to execute work or which are otherwise under the contractor's control or management.

Source: SL 1917, ch 376, § 12; RC 1919, § 9447; SDC 1939, § 64.0108; SL 2008, ch 278, § 9.



§ 62-3-11 Election to proceed against employer--Options.

62-3-11. Election to proceed against employer--Options. Any employee, who is employed by an employer who is deemed not to operate under this title in accordance with § 62-5-7, or the dependents of such deceased employee, may elect to proceed against the employer in any action at law to recover damages for personal injury or death; or may elect to proceed against the employer in circuit court under the provisions of this title, as if the employer had elected to operate thereunder by complying with §§ 62-5-1 to 62-5-5, inclusive. The measure of benefits shall be that provided by § 62-4-1 plus twice the amount of other compensation allowable under this title. However, no employee nor any dependent of the employee may recover from both actions.

Source: SL 1917, ch 376, § 9; RC 1919, § 9444; SDC 1939, § 64.0109; SL 1971, ch 279, § 6; SL 1974, ch 333, § 2; SDCL Supp, § 62-3-11.2; SL 1977, ch 421, § 5; SL 2008, ch 278, § 10.



§ 62-3-11.1 , 62-3-11.2. Repealed.

62-3-11.1, 62-3-11.2. Repealed by SL 1977, ch 421, § 6.



§ 62-3-12 Repealed.

62-3-12. Repealed by SL 1971, ch 279, § 7.



§ 62-3-13 Penalty for failure to perform statutory duty unaffected.

62-3-13. Penalty for failure to perform statutory duty unaffected. Nothing in this title may be construed to relieve any employer or employee from any penalty imposed for failure or neglect to perform any statutory duty in connection with such employment.

Source: SL 1917, ch 376, § 6; RC 1919, § 9441; SDC 1939, § 64.0111; SL 2008, ch 278, § 11.



§ 62-3-14 Reciprocity with other states.

62-3-14. Reciprocity with other states. In any case where another state shall recognize workers' compensation coverage pursuant to the provisions of the South Dakota law as meeting the requirements of workers' compensation coverage under the laws of that state, reciprocity shall be granted worker's compensation coverage pursuant to the foreign law in this state.

Source: SDC 1939, § 64.0113 as enacted by SL 1951, ch 466.



§ 62-3-15 Exemption of domestics, agricultural laborers or workfare participants.

62-3-15. Exemption of domestics, agricultural laborers or workfare participants. Except as provided in §§ 28-1-59, 62-3-16, and 62-3-17, this title does not apply to:

(1) Domestic servants unless working for an employer for more than twenty hours in any calendar week and for more than six weeks in any thirteen-week period; or

(2) Farm or agricultural laborers; or

(3) Work activity participants.
Source: SDC 1939, § 64.0201; SL 1974, ch 333, § 5; SL 1975, ch 323, § 1; SL 1982, ch 202, § 2B; SL 1997, ch 166, § 26.



§ 62-3-16 Agricultural work subject to title--Liability insurance required.

62-3-16. Agricultural work subject to title--Liability insurance required. The provisions of this title, not inconsistent with the provisions of this section, apply to the business of operating threshing machines, grain combines, corn shellers, cornhuskers, shredders, silage cutters, and seed hullers for profit, but do not apply to the operation of any thereof by the owner thereof for the threshing, combining, corn shelling, cornhusking, shredding, silage cutting, or seed hulling of the owner's grain crops, nor to any operations in the nature of exchange of work between farmers, nor to persons who are not generally engaged in the operation of such machines for commercial purposes. Before any person engaging in such business, and being under the provisions of this title, shall operate any such machine, the person shall secure liability under this title as provided in §§ 62-5-1 to 62-5-5, inclusive. Any contract by any such person for threshing or combining of any grain, corn shelling, cornhusking, shredding, silage cutting, and seed hulling by machinery without first having procured and filed such policy or such certificate, is null and void, and no compensation is recoverable under the contract.

Source: SL 1919, ch 362; SL 1921, ch 423; SL 1931, ch 269; SDC 1939, § 64.0201; repealed SL 1974, ch 333, § 7; re-enacted SL 1975, ch 323, § 2; SL 2008, ch 278, § 12.



§ 62-3-17 Voluntary waiver of exemption by insuring liability.

62-3-17. Voluntary waiver of exemption by insuring liability. As to any employee excepted under § 62-3-15, the employer may place himself or herself under the provisions of this title by voluntarily insuring his or her liability as provided in §§ 62-5-1 to 62-5-5, inclusive.

Source: SL 1923, ch 312; SDC 1939, § 64.0201; SL 1974, ch 333, § 6; SL 2008, ch 278, § 13.



§ 62-3-18 Obligation created by title not waived by contract.

62-3-18. Obligation created by title not waived by contract. No contract or agreement, express or implied, no rule, regulation, or other device, may in any manner operate to relieve any employer in whole or in part of any obligation created by this title except as provided by this title.

Source: SL 1917, ch 376, § 13; RC 1919, § 9448; SDC 1939, § 64.0302; SL 2008, ch 278, § 14.






Chapter 04 - Compensation For Injury Or Death

§ 62-4-1 Medical and hospital expense.

62-4-1. Medical and hospital expense. The employer shall provide necessary first aid, medical, surgical, and hospital services, or other suitable and proper care including medical and surgical supplies, apparatus, artificial members, and body aids during the disability or treatment of an employee within the provisions of this title. Repair or replacement of damaged prosthetic devices is compensable and is considered a medical service under this section if the devices were damaged or destroyed in a work related accident. Repair or replacement of damaged hearing aids, dentures, prescription eyeglasses, eyeglass frames, or contact lenses is considered a medical service under this section if the hearing aids, dentures, prescription eyeglasses, eyeglass frames, or contact lenses were damaged or destroyed in an accident which also causes another injury which is compensable under this law. The employee shall have the initial selection to secure the employee's own physician, surgeon, or hospital services at the employer's expense. If the employee selects a health care provider located in a community not the home or workplace of the employee, and a health care provider is available to provide the services needed by the employee in the local community or in a closer community, no travel expenses need be paid by the employer or the employer's insurer.

Source: SDC 1939, § 64.0401; SL 1939, ch 297, § 1; SL 1943, ch 314; SL 1949, ch 442; SL 1951, ch 468; SL 1959, ch 455; SL 1963, ch 458; SL 1965, ch 305; SL 1969, ch 285; SL 1970, ch 277; SL 1971, ch 280; SL 1973, ch 310, § 1; SL 1989, ch 451, § 1; SL 1990, ch 416, § 1; SL 1993, ch 375, § 39A; SL 1993, ch 381, § 1; SL 1999, ch 261, § 4.



§ 62-4-1.1 Employer's duties upon receipt of medical bill.

62-4-1.1. Employer's duties upon receipt of medical bill. Within thirty days after receiving a properly submitted bill for medical payments, the employer shall:

(1) Pay the charge or any portion of the bill that is not denied;

(2) Deny all or a portion of the bill on the basis that the injury is not compensable, or the service or charge is excessive or not medically necessary; or

(3) Request additional information to determine whether the charge or service is excessive or not medically necessary or whether the injury is compensable.
Source: SL 2008, ch 279, § 1.



§ 62-4-1.2 Fine for noncompliance.

62-4-1.2. Fine for noncompliance. An employer that fails, refuses, or neglects to comply with the provisions of § 62-4-1.1 is subject to a administrative fine of five hundred dollars payable to the Department of Labor and Regulation for each act of noncompliance, unless the employer had good cause for noncompliance. The department may promulgate rules pursuant to chapter 1-26 to establish standards for medical bill submissions pursuant to § 62-4-1.1.

Source: SL 2008, ch 279, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-4-1.3 Release of medical records.

62-4-1.3. Release of medical records. Upon the request of an employer, an employee subject to this title shall supply a signed medical release to allow copying of any medical record and report relevant to the employee's claim for workers' compensation. If the employee objects to the relevance of any medical record or report, an administrative law judge within the department shall, upon a showing of good cause for the release of such record or report, approve the release of the medical record or report relevant to the employee's claim, to the employer. The employer shall, upon request, provide a copy of all medical records and reports received, to the employee, without cost to the employee.

Source: SL 2008, ch 279, § 3.



§ 62-4-2 Waiting period for temporary disability benefits.

62-4-2. Waiting period for temporary disability benefits. No temporary disability benefits may be paid for an injury which does not incapacitate the employee for a period of seven consecutive days. If the seven day waiting period is met, benefits shall be computed from the date of the injury.

Source: SDC 1939, § 64.0403(1); SL 1939, ch 297, § 2; SL 1947, ch 424, § 2; SL 1949, ch 443; SL 1953, ch 486, § 1; SL 1957, ch 494, § 1; SL 1959, ch 457, § 1; SL 1963, ch 460, § 1; SL 1966, ch 264, § 1; SL 1968, ch 268; SL 1972, ch 270; SL 1974, ch 334; SL 1984, ch 340; SL 1994, ch 396, § 16.



§ 62-4-3 Amount of temporary total disability compensation.

62-4-3. Amount of temporary total disability compensation. The amount of temporary total disability compensation paid to an employee for an injury is equal to sixty-six and two-thirds percent of the employee's earnings, but not more than one hundred percent computed to the next higher multiple of one dollar of the average weekly wage in the state as defined in § 62-4-3.1 per week and not less than one-half of the foregoing percentages of the average weekly wage of the state per week. However, if an employee earned less than fifty percent of the maximum allowable amount per week, the amount of compensation may not exceed one hundred percent of the employee's earnings calculated after the earnings have been reduced by any deduction for federal or state taxes, or both, and for the Federal Insurance Contributions Act made from such employee's total wages received during the period of calculation of the employee's earnings.

Source: SDC 1939, § 64.0403(1); SL 1939, ch 297, § 2; SL 1947, ch 424, § 2; SL 1949, ch 443; SL 1953, ch 486, § 1; SL 1957, ch 494, § 1; SL 1959, ch 457, § 1; SL 1963, ch 460, § 1; SL 1966, ch 264, § 1; SL 1968, ch 268; SL 1970, ch 278; SL 1971, ch 281; SL 1972, ch 271; SL 1973, ch 309, § 1; SL 1976, ch 322, § 1; SL 1978, ch 370, § 5; SL 1984, ch 341; SL 1996, ch 307, § 3.



§ 62-4-3.1 Annual computation of average weekly wage in state--Period for which applied.

62-4-3.1. Annual computation of average weekly wage in state--Period for which applied. For the purpose of § 62-4-3 the average weekly wage in the state shall be determined by the Department of Labor and Regulation as follows: On or before June first of each year, the total wages reported on contribution reports to the agency administering the Employment Security Act for the preceding calendar year shall be divided by the average monthly number of insured workers (determined by dividing the total insured workers reported for the preceding year by twelve). The average annual wage thus obtained shall be divided by fifty-two and the average weekly wage thus determined rounded to the nearest cent. The average weekly wage so determined shall apply to injuries and disablements in the case of disease which occur within the fiscal year commencing July first following the June first determination and shall be applicable for the full period during which weekly benefits are payable, except as provided in § 62-7-33.

Source: SL 1973, ch 309, § 2; SL 1981, ch 373; SL 1993, ch 383, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-4-4 Repealed.

62-4-4. Repealed by SL 1978, ch 370, § 6.



§ 62-4-5 Compensation for partial disability.

62-4-5. Compensation for partial disability. If, after an injury has been sustained, the employee as a result thereof becomes partially incapacitated from pursuing the employee's usual and customary line of employment, or if the employee has been released by the employee's physician from temporary total disability and has not been given a rating to which § 62-4-6 would apply, the employee shall receive compensation, subject to the limitations as to maximum amounts fixed in § 62-4-3, equal to one-half of the difference between the average amount which the employee earned before the accident, and the average amount which the employee is earning or is able to earn in some suitable employment or business after the accident. If the employee has not received a bona fide job offer that the employee is physically capable of performing, compensation shall be at the rate provided by § 62-4-3. However, in no event may the total calculation be less than the amount the claimant was receiving for temporary total disability, unless the claimant refuses suitable employment.

Source: SDC 1939, § 64.0403 (3); SL 1963, ch 460, § 2; SL 1969, ch 286; SL 1971, ch 282; SL 1978, ch 370, § 7; SL 1993, ch 379, § 2; SL 1995, ch 296, § 8; SL 1999, ch 261, § 5.



§ 62-4-5.1 Compensation during period of rehabilitation--Procedure.

62-4-5.1. Compensation during period of rehabilitation--Procedure. If an employee suffers disablement as defined by subdivision 62-8-1(3) or an injury and is unable to return to the employee's usual and customary line of employment, the employee shall receive compensation at the rate provided by § 62-4-3 up to sixty days from the finding of an ascertainable loss if the employee is actively preparing to engage in a program of rehabilitation as shown by a certificate of enrollment. Moreover, once such employee is engaged in a program of rehabilitation which is reasonably necessary to restore the employee to suitable, substantial, and gainful employment, the employee shall receive compensation at the rate provided by § 62-4-3 during the entire period that the employee is engaged in such program. Evidence of suitable, substantial, and gainful employment, as defined by § 62-4-55, shall only be considered to determine the necessity for a claimant to engage in a program of rehabilitation.

The employee shall file a claim with the employee's employer requesting such compensation and the employer shall follow the procedure specified in chapter 62-6 for the reporting of injuries when handling such claim. If the claim is denied, the employee may petition for a hearing before the department.

Source: SL 1974, ch 333, § 4; SL 1978, ch 370, § 8; SL 1989, ch 451, § 2; SL 1990, ch 30, § 20; SL 1994, ch 396, § 9; SL 1998, ch 299, § 1.



§ 62-4-6 Additional compensation for specific bodily injuries.

62-4-6. Additional compensation for specific bodily injuries. For injuries in the following schedule, an employee shall receive in addition to compensation provided by §§ 62-4-1, 62-4-3, and 62-4-5.1, compensation for the following further periods, subject to the limitations as to rate and amounts fixed in § 62-4-3, for the specific medical impairment herein mentioned, but may not receive any compensation under any other provisions of this title:

(1) For the loss of a thumb, or the permanent and complete loss of its use, fifty weeks of compensation;

(2) For the loss of a first finger, commonly called the index finger, or the permanent and complete loss of its use, thirty-five weeks of compensation;

(3) For the loss of a second finger, or the permanent and complete loss of its use, thirty weeks of compensation;

(4) For the loss of a third finger, or the permanent and complete loss of its use, twenty weeks of compensation;

(5) For the loss of fourth finger, commonly called the little finger, or the permanent and complete loss of its use, fifteen weeks of compensation;

(6) The loss of the first phalange of the thumb, or of any finger, shall be considered to be equal to the loss of one-half of such thumb or finger and compensation shall be one-half of the amounts specified; compensation for the loss of less than the first phalange of a thumb or finger shall be in such proportion as the partial loss bears to the loss of the first phalange;

(7) The loss of more than one phalange, or fraction thereof, shall be considered as the loss of the entire finger or thumb, but in no case shall the amount received for more than one finger exceed the amount provided in this schedule for the loss of a hand;

(8) For the loss of a great toe, thirty weeks of compensation;

(9) For the loss of one or more of the toes other than the great toe, ten weeks, and for the additional loss of one or more toes other than the great toe, an additional ten weeks of compensation;

(10) The loss of the first phalange of any toe shall be considered to be equal to the loss of one-half of such toe, and compensation shall be one-half the amount above specified; compensation for the loss of less than the first phalange of a toe shall be in such proportion as the partial loss bears to the loss of the first phalange;

(11) The loss of more than one phalange, or fraction thereof, shall be considered as the loss of the entire toe;

(12) For the loss of a hand, or the permanent and complete loss of its use, one hundred fifty weeks of compensation;

(13) For the loss of an arm, or the permanent and complete loss of its use, two hundred weeks of compensation;

(14) Amputation of the arm below the elbow shall be considered the loss of a hand, if enough of the forearm remains to permit the use of an effective artificial member; otherwise it shall be considered as the loss of an arm;

(15) For the loss of a foot, or the permanent and complete loss of its use, one hundred twenty-five weeks of compensation;

(16) For the loss of a leg, or the permanent and complete loss of its use, one hundred sixty weeks of compensation;

(17) Amputation of the leg below the knee shall be considered as the loss of a foot, if enough of the lower leg remains to permit the use of an effective artificial member; otherwise it shall be considered as the loss of a leg;

(18) For the loss of the sight of an eye, one hundred fifty weeks of compensation;

(19) For the permanent and complete loss of hearing in one ear, fifty weeks of compensation;

(20) For the permanent and complete loss of hearing in both ears, one hundred fifty weeks of compensation;

(21) For permanent partial disability resulting from injury to the back, compensation for that proportion of three hundred twelve weeks which is represented by the percentage that such permanent partial disability bears to the body as a whole;

(22) In all cases in the above schedule under this section, if the medical impairment is partial and permanent, the compensation shall bear such relation to the maximum amount for complete and permanent loss as defined in this section as the medical impairment bears to the complete loss;

(23) The loss of both hands or both arms, or both feet, or both legs, or both eyes or of any two thereof, or complete and permanent paralysis, or total and permanent loss of mental faculties, or any other injury which totally incapacitates the employee from working at any occupation which brings him an income, shall constitute total disability, to be compensated according to the compensation fixed by § 62-4-7. These specific cases of total and permanent disability shall not be construed as excluding other cases of total or permanent disability;

(24) For permanent disfigurement, or permanent disability resulting from injury to any part of the body not hereinbefore listed, compensation for that portion of three hundred twelve weeks which is represented by the percentage that such permanent partial disability or permanent disfigurement bears to the body as a whole.
Source: SDC 1939, § 64.0403 (4); SL 1945, ch 354; SL 1947, ch 424, § 3; SL 1969, ch 287, §§ 1, 2; SL 1971, ch 283; SL 1975, ch 322, § 4; SL 1978, ch 370, §§ 9, 10; SL 1994, ch 396, § 6; SL 1996, ch 307, § 2.



§ 62-4-7 Compensation for permanent total disability--Annual increase.

62-4-7. Compensation for permanent total disability--Annual increase. In case of total disability as defined in subdivision 62-4-6(23), compensation shall be paid at the rate provided by § 62-4-3 for life with an annual increase in the amount of the benefit allowance for each year commencing on the July first that is at least twelve months following the date on which the benefit was first payable equal to one hundred percent of the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the United States Department of Labor for the prior calendar year, not to exceed a three percent increase compounded annually.

For injuries occurring on or after July 1, 1993, if an employee is entitled to compensation under this section and is also receiving old-age insurance benefits under section 202 of the Social Security Act (42 U.S.C., § 402), the compensation payable shall be a sum equal to one hundred fifty percent of the compensation payable under § 62-4-7 less the old-age insurance benefit under § 202 of the Social Security Act (42 U.S.C., § 402). However, benefits payable by the employer may not exceed the amount payable pursuant to § 62-4-7. This section does not apply to any person who is entitled to old-age insurance benefits at the time of the injury.

Source: SL 1917, ch 376, § 24; RC 1919, § 9459 (6); SL 1919, ch 363, § 5; SL 1921, ch 419, § 2; SDC 1939, § 64.0403 (5); SL 1947, ch 424, § 4; SL 1953, ch 486, § 2; SL 1957, ch 494, § 2; SL 1959, ch 457, § 2; SL 1963, ch 460, § 3; SL 1966, ch 264, § 2; SL 1967, ch 347; SL 1968, ch 269; SL 1970, ch 279; SL 1973, ch 311; SL 1978, ch 370, § 11; SL 1988, ch 417; SL 1993, ch 379, §§ 3, 3A.



§ 62-4-7.1 Prospective application of benefit increase in § 62-4-7.

62-4-7.1. Prospective application of benefit increase in § 62-4-7. The annual increase in benefit allowance provided by § 62-4-7 also applies to any total disability occurring before July 1, 1989. The annual increase in benefit allowance for such a total disability applies prospectively from July 1, 2000.

Source: SL 2000, ch 253, § 1.



§ 62-4-8 Death resulting from injury--Payments to personal representative or beneficiaries of deceased.

62-4-8. Death resulting from injury--Payments to personal representative or beneficiaries of deceased. In case death occurs as a result of the injury, then if the employee leaves any spouse, child, parent, grandparent, or lineal heir entitled to compensation under §§ 62-4-12 to 62-4-15, inclusive, the compensation shall be paid at the option of the employer, either to the personal representative or the beneficiaries of the deceased employee and distributed as provided in § 62-4-17. However, in no case may the amount payable under this section be less than five hundred dollars.

Source: SL 1917, ch 376, § 24; RC 1919, § 9459 (7); SDC 1939, § 64.0403 (6); SL 1964, ch 225, § 2; SL 1978, ch 359, § 25; SL 2008, ch 278, § 15.



§ 62-4-8.1 Scholarships provided to certain persons receiving workers' compensation benefits--Eligibility.

62-4-8.1. Scholarships provided to certain persons receiving workers' compensation benefits--Eligibility. Scholarships shall be provided for the spouses and dependent children of employees who die as a result of compensable work-related injuries if the dependents are entitled to benefits pursuant to this chapter. Scholarships are payable to accredited postsecondary education institutions in South Dakota on behalf of the dependent students attending the institutions. Eligible dependents may qualify for a maximum of two thousand dollars per year, while attending a postsecondary education institution. No student may receive assistance pursuant to this section for more than five years. The secretary of the Department of Labor and Regulation shall promulgate rules, pursuant to chapter 1-26, to implement this section.

Source: SL 1998, ch 300, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-4-9 Repealed.

62-4-9. Repealed by SL 1974, ch 333, § 7.



§ 62-4-10 Installment payments of compensation.

62-4-10. Installment payments of compensation. All compensation provided for in §§ 62-4-3 to 62-4-7, inclusive, shall be paid in installments at the same intervals at which the wages or earnings of the employee were paid at the time of the injury. However, if this is not feasible, then the installments shall be paid weekly.

Source: SL 1917, ch 376, § 24; RC 1919, § 9459 (9); SDC 1939, § 64.0403 (8); SL 2008, ch 278, § 16.



§ 62-4-10.1 Penalty for untimely payment of installments--Other remedies.

62-4-10.1. Penalty for untimely payment of installments--Other remedies. Failure to make any payment of workers' compensation benefits pursuant to § 62-4-10 within ten days of the date on which the payment is due shall result in an automatic penalty equal to ten percent of the unpaid amount. Nothing herein precludes any other remedy available to the claimant.

Source: SL 1991, ch 418.



§ 62-4-11 Specific bodily injuries--Death before full payment of installments--Payments to dependents.

62-4-11. Specific bodily injuries--Death before full payment of installments--Payments to dependents. If an employee receives an injury for which a specific schedule of payments is provided by § 62-4-6; and the employee thereafter dies from causes other than the injury before the full payment of all installments due for the specific injury have been paid to the employee, the employer shall pay the balance due under the specific schedule of payments as provided in § 62-4-6, to the employee's dependents as provided in §§ 62-4-12 to 62-4-22, inclusive.

Source: SL 1957, ch 497; SDC Supp 1960, § 64.0403-1; SL 2008, ch 278, § 17.



§ 62-4-12 Injury resulting in death--Compensation to spouse or children--Remarriage--Full-time students.

62-4-12. Injury resulting in death--Compensation to spouse or children--Remarriage--Full-time students. The amount of compensation which shall be paid for an injury to the employee resulting in death, if the employee leaves a spouse, child or children, shall be paid at the rate provided by § 62-4-3 for life or until remarriage in the case of a spouse. If the spouse remarries, two years' benefits shall be paid to the spouse in a lump sum. The amount of compensation which shall be paid for an injury to the employee resulting in death, if the employee leaves any children and no spouse, shall be paid at the rate provided by § 62-4-3 until the child is age eighteen or for life in the case of any child who is physically or mentally incapable of self-support or until age twenty-two for any child enrolled as a full-time student in any accredited educational institution. If any child is not in the custody of the surviving spouse, the compensation shall be divided pursuant to the provisions of § 62-4-12.1.

Source: SDC 1939, § 64.0402 (1); SL 1943, ch 315; SL 1945, ch 352; SL 1947, ch 424, § 1; SL 1953, ch 485; SL 1955, ch 438; SL 1959, ch 456, § 1; SL 1963, ch 459; SL 1964, ch 225, § 1; SL 1965, ch 306; SL 1967, ch 346; SL 1971, ch 284, § 1; SL 1973, ch 312, § 1; SL 1975, ch 322, § 5; SL 1994, ch 397; SL 2003, ch 259, § 1.



§ 62-4-12.1 Injury resulting in death--Compensation to spouse or children--Children not in custody of surviving spouse.

62-4-12.1. Injury resulting in death--Compensation to spouse or children--Children not in custody of surviving spouse. The amount of compensation which shall be paid for an injury to the employee resulting in death, if the employee leaves any child who is not in the custody of the surviving spouse, shall be paid at the rate provided by § 62-4-3, with half of the amount being paid to the surviving spouse. The other half shall be paid to the surviving child or in equal shares to the surviving children, until age eighteen, or for life in the case of a child who is physically or mentally incapable of self-support, or until age twenty-two for any child enrolled as a full-time student in any accredited educational institution. When a child is no longer eligible for benefits, his or her share shall be paid to the surviving spouse.

Source: SL 2003, ch 259, § 2.



§ 62-4-13 Injury resulting in death--Additional compensation for child under eighteen.

62-4-13. Injury resulting in death--Additional compensation for child under eighteen. For an injury to the employee resulting in death, if the employee leaves any child or children under the age of eighteen years whom the employee was under legal obligation to support at the time of the injury, in addition to the sum provided by § 62-4-12, there shall be paid for each of said children, the sum of fifty dollars per month until such child reaches the age of eighteen years.

Source: SL 1917, ch 376, § 23; RC 1919, § 9458 (1); SDC 1939, § 64.0402 (1); SL 1947, ch 424, § 1; SL 1953, ch 485; SL 1955, ch 438; SL 1959, ch 456, § 1; SL 1963, ch 459; SL 1964, ch 225, § 1; SL 1965, ch 306; SL 1967, ch 346; SL 1971, ch 284, § 2; SL 1973, ch 312, § 2.



§ 62-4-14 Injury resulting in death--No surviving spouse or children--Payment to dependent parent, grandparent, or minor sibling.

62-4-14. Injury resulting in death--No surviving spouse or children--Payment to dependent parent, grandparent, or minor sibling. The amount of compensation which shall be paid for an injury to the employee resulting in death, if no amount is payable under § 62-4-12, and the employee leaves any parent, grandparent, or minor sibling, who were dependent upon the employee for support at the time of the employee's injury, shall be such a percentage of the sum provided in § 62-4-12 as the average annual contributions which the deceased made to the support of the parent, grandparent, or minor sibling during two years preceding the injury bear to the employee's earnings during the two years.

Source: SL 1917, ch 376, § 23; RC 1919, § 9458 (2); SDC 1939, § 64.0402 (1); SDC 1939, § 64.0402 (2) as enacted by SL 1945, ch 352; SL 1947, ch 424, § 1; SL 1959, ch 456, § 2; SL 2008, ch 278, § 18.



§ 62-4-15 Injury resulting in death--Payments to dependent collateral heirs.

62-4-15. Injury resulting in death--Payments to dependent collateral heirs. The amount of compensation which shall be paid for an injury to the employee resulting in death, if no amount is payable under § 62-4-12 or 62-4-14, and the employee leaves collateral heirs dependent at the time of the injury to the employee upon the employee's earnings, shall be such a percentage of the sum provided in § 62-4-12 as the average annual contributions which the deceased made to the support of the collateral dependent heirs during two years preceding the injury bear to the employee's earnings during the two years.

Source: SL 1917, ch 376, § 23; RC 1919, § 9458 (3); SDC 1939, § 64.0402 (2); SDC 1939, § 64.0402 (3) as enacted by SL 1945, ch 352; SL 2008, ch 278, § 19.



§ 62-4-16 Burial and transportation expenses paid when death results from injury.

62-4-16. Burial and transportation expenses paid when death results from injury. The employer shall pay the burial expense and the expense of a headstone grave marker for an employee whose death resulted from an injury, in an amount not to exceed the sum of ten thousand dollars. If the death occurred in a foreign state or outside the community where the employee is to be buried, the employer shall also pay the cost of transporting the body of the employee to the community where the employee is to be buried.

Source: SDC 1939, § 64.0402 (4) as enacted by SL 1945, ch 352; SL 1945, ch 353; SL 1959, ch 456, § 2; SL 1966, ch 263; SL 1971, ch 285; SL 1976, ch 322, § 2; SL 1982, ch 375; SL 1985, ch 398; SL 1996, ch 305; SL 2009, ch 274, § 1; SL 2010, ch 249, § 2.



§ 62-4-17 Installment payment of death benefits.

62-4-17. Installment payment of death benefits. The compensation, except for additional benefits for children under eighteen years of age, provided for in §§ 62-4-12 to 62-4-15, inclusive, to be paid in case injury results in death, shall be paid in installments equal to two-thirds of the average earnings, at the same intervals at which the wages or earnings of the employee were paid, at which time the additional benefits for children under eighteen years of age shall also be paid. However, if this is not feasible, then the installments shall be paid weekly.

Source: SL 1917, ch 376, § 23; RC 1919, § 9458 (5); SDC 1939, § 64.0402 (4); SDC 1939, § 64.0402 (5) as enacted by SL 1945, ch 352; SL 1947, ch 424, § 1; SL 1959, ch 456, § 2; SL 1980, ch 365, § 4; SL 2008, ch 278, § 20.



§ 62-4-18 Death benefits--Payment to personal representative or beneficiaries--Distribution to heirs.

62-4-18. Death benefits--Payment to personal representative or beneficiaries--Distribution to heirs. The compensation to be paid for injury which results in death, as provided in §§ 62-4-12 to 62-4-22, inclusive, shall be paid at the option of the employer either to the personal representative of the deceased employee or to the employee's beneficiaries, and shall be distributed to the heirs who formed the basis for determining the amount of compensation to be paid by the employer, the distributees' share to be in proportion of their respective dependency at the time of the injury on the earnings of the decedent. In the judgment of the court appointing the personal representative, a child's distributive share may be directed paid to the parent for the support of the child.

Source: SL 1917, ch 376, § 23; RC 1919, § 9458 (6); SL 1921, ch 420; SDC 1939, § 64.0402 (5); SDC 1939, § 64.0402 (6) as enacted by SL 1945, ch 352; SL 2008, ch 278, § 21.



§ 62-4-19 Payment of death benefits to personal representative--Release of employer from obligation.

62-4-19. Payment of death benefits to personal representative--Release of employer from obligation. The payment of compensation by the employer to the personal representative of the deceased employee pursuant to § 62-4-18 shall relieve the employer of all obligation as to the distribution of the compensation. The personal representative shall make payment to the distributees pursuant to the order of the court making the appointment.

Source: SL 1917, ch 376, § 23; RC 1919, § 9458 (6); SL 1921, ch 420; SDC 1939, § 64.0402 (5); SDC 1939, § 64.0402 (6) as enacted by SL 1945, ch 352; SL 2008, ch 278, § 22.



§ 62-4-20 Payment of death benefits to surviving spouse for minor children--Conservatorship not required.

62-4-20. Payment of death benefits to surviving spouse for minor children--Conservatorship not required. With the consent and approval of the secretary of labor and regulation, an employer may pay to the surviving spouse of a deceased, the compensation payable to the spouse and the minor children of the deceased under §§ 62-4-12 and 62-4-13 without the necessity of the appointment of a conservator for the minor children. The payment of the compensation by the employer shall relieve the employer of all obligation as to the distribution of the compensation so paid. Except in those cases where a lump-sum settlement has been made, approval by the secretary may at any time be revoked or modified for cause.

Source: SL 1921, ch 420; SDC 1939, § 64.0402 (5); SDC 1939, § 64.0402 (6) as enacted by SL 1945, ch 352; SL 1978, ch 359, § 26; SL 1993, ch 213, § 262; SL 2008, ch 278, § 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-4-21 Spouse of deceased employee--Qualification for benefits.

62-4-21. Spouse of deceased employee--Qualification for benefits. No compensation is payable under §§ 62-4-12 to 62-4-22, inclusive, to the surviving spouse of a deceased employee unless that spouse was, at the time of the death, living with the deceased employee, or was then dependent upon the deceased employee for support, or was then living apart from the deceased employee for justifiable cause or because of desertion by the deceased employee.

Source: SL 1917, ch 376, § 23; RC 1919, § 9458 (7); SL 1919, ch 363, § 1; SDC 1939, § 64.0402 (6); SDC 1939, § 64.0402 (7) as enacted by SL 1945, ch 352; SL 1968, ch 267; SL 1977, ch 421, § 1; SL 2008, ch 278, § 24.



§ 62-4-22 Transfer of surviving spouse's right to compensation to surviving child.

62-4-22. Transfer of surviving spouse's right to compensation to surviving child. If any dependent of a deceased employee dies, the right of the dependent to compensation under §§ 62-4-12 to 62-4-21, inclusive, ceases. However, if the surviving spouse dies or remarries while receiving or entitled to receive such compensation, that compensation shall be payable to any eligible surviving child or children of the deceased employee in accordance with § 62-4-12. Upon remarriage of the surviving spouse, payments to the eligible surviving child or children as provided for in this section may not commence until the expiration of two years from the date of remarriage.

Source: SL 1917, ch 376, § 23; RC 1919, § 9458 (7); SL 1919, ch 363, § 1; SDC 1939, § 64.0402 (6); SDC 1939, § 64.0402 (7) as enacted by SL 1945, ch 352; SL 1968, ch 267; SL 1976, ch 322, § 3; SL 1977, ch 421, § 2; SL 1991, ch 419.



§ 62-4-23 Repealed.

62-4-23. Repealed by SL 1978, ch 359, § 27.



§ 62-4-24 Employment for year preceding injury--Determination of average weekly wage.

62-4-24. Employment for year preceding injury--Determination of average weekly wage. As to an employee in an employment in which it is the custom to operate throughout the working days of the year, and who was in the employment of the same employer in the same grade of employment as at the time of the injury continuously for fifty-two weeks next preceding the injury, except for any temporary loss of time, the average weekly wage shall, where feasible, be computed by dividing by fifty-two the total earnings of the employee as defined in subdivision 62-1-1(6), during the period of fifty-two weeks. However, if the employee lost more than seven consecutive days during the period of fifty-two weeks, then the division shall be by the number of weeks and fractions thereof that the employee actually worked.

Source: SL 1917, ch 376, §§ 26, 55; RC 1919, §§ 9461, 9490; SDC 1939, § 64.0404 (1) (a); SL 1978, ch 370, § 12; SL 2008, ch 278, § 25.



§ 62-4-25 Employment for less than year preceding injury--Determination of average weekly wage.

62-4-25. Employment for less than year preceding injury--Determination of average weekly wage. As to an employee in an employment in which it is the custom to operate throughout the working days of the year, but who is not covered by § 62-4-24, the average weekly wages shall, where feasible, be ascertained by computing the total of the employee's earnings during the period the employee worked immediately preceding the employee's injury at the same grade of employment for the employer by whom the employee was employed at the time of the employee's injury, and dividing such total by the number of weeks and fractions thereof that the employee actually worked. However, if such method of computation produces a result that is manifestly unfair and inequitable or if by reason of the shortness of time during which the employee has been in such employment, or the casual nature or terms of the employment, it is impracticable to use such method, then regard shall be had to the average weekly amount which during fifty-two weeks previous to the injury was being earned by a person in the same grade, employed at the same work, by the same employer, or if there is no person so employed, by a person in the same grade, employed in the same class of employment in the same general locality.

Source: SL 1917, ch 376, § 55; RC 1919, § 9490; SDC 1939, § 64.0404 (1) (b); SL 2008, ch 278, § 26.



§ 62-4-26 Computation of average weekly wage when other methods not feasible.

62-4-26. Computation of average weekly wage when other methods not feasible. As to an employee in an employment in which it is the custom to operate throughout the working days of the year and where the situation is such that it is not reasonably feasible to determine the average weekly wages in the manner provided in § 62-4-24 or 62-4-25, the average weekly wages shall be determined by multiplying the employee's average day's earnings by three hundred, and dividing by fifty-two.

Source: SL 1917, ch 376, § 26; RC 1919, § 9461 (4); SDC 1939, § 64.0404 (2).



§ 62-4-27 Seasonal employment--Determination of average weekly wage.

62-4-27. Seasonal employment--Determination of average weekly wage. As to employees in employments in which it is the custom to operate for a part of the whole number of working days in each year, the average weekly wages shall be ascertained by multiplying the employee's average day's earnings by number of days which it is customary in such employment to operate during a year, but not less than two hundred, and dividing by fifty-two.

Source: SL 1917, ch 376, § 26; RC 1919, § 9461 (5); SDC 1939, § 64.0404 (3).



§ 62-4-28 Employee earning no wages or less than day laborers--Computation of average weekly wage.

62-4-28. Employee earning no wages or less than day laborers--Computation of average weekly wage. As to an employee who earns either no wage or less than the earnings of adult day laborers in the same line of employment in that locality, the average weekly wages shall be reckoned according to the average weekly wages of adults of the same class in the same or, if that is impracticable, then of neighboring employments.

Source: SL 1917, ch 376, § 26; RC 1919, § 9461 (6); SDC 1939, § 64.0404 (4).



§ 62-4-29 Apportionment of compensation for subsequent injury.

62-4-29. Apportionment of compensation for subsequent injury. As to an employee who before the accident for which the employee claims compensation was disabled and drawing compensation under the terms of this title, the compensation for each subsequent injury shall be apportioned according to the proportion of incapacity and disability caused by the respective injuries which the employee may have suffered.

Source: SL 1917, ch 376, § 26; RC 1919, § 9461 (8); SDC 1939, § 64.0404 (5); SL 2008, ch 278, § 27.



§ 62-4-29.1 "Claimant" defined for subsequent injury fund claims.

62-4-29.1. "Claimant" defined for subsequent injury fund claims. For purposes of subsequent injury fund claims for reimbursement, notwithstanding any other provision of this title, the term, claimant, refers to any person making a claim for reimbursement, including an insurance carrier of an employer, or an employer, if self-insured.

Source: SL 1995, ch 297, § 2.



§ 62-4-30 Determination of amount for each installment period.

62-4-30. Determination of amount for each installment period. To determine the amount of compensation for each installment period, the amount per annum shall be ascertained pursuant to §§ 62-4-24 to 62-4-29, inclusive, and such amount divided by the number of installment periods per annum.

Source: SL 1917, ch 376, § 26; RC 1919, § 9461 (9); SDC 1939, § 64.0404 (6).



§ 62-4-31 Working week defined.

62-4-31. Working week defined. The term, working week, for the purposes of §§ 62-4-24 to 62-4-30, inclusive, means the number of days contemplated by the employment to be worked by the employee during each calendar week.

Source: SDC 1939, § 64.0405; SL 2008, ch 278, § 28.



§ 62-4-32 Repealed.

62-4-32. Repealed by SL 1994, ch 39, § 4.



§ 62-4-33 Repealed.

62-4-33. Repealed by SL 2008, ch 278, § 29.



§ 62-4-34 to 62-4-34.2. Repealed.

62-4-34 to 62-4-34.2. Repealed by SL 1999, ch 262, §§ 2 to 4.



§ 62-4-34.3 Repealed.

62-4-34.3. Repealed by SL 1995, ch 297, § 1.



§ 62-4-34.4 to 62-4-34.6. Repealed.

62-4-34.4 to 62-4-34.6. Repealed by SL 1999, ch 262, §§ 5 to 7.



§ 62-4-34.7 Administration of fund to continue until all valid claims approved, denied or settled--Claim for injury occurring after July 1, 2001, barred--Disposition of fund balance.

62-4-34.7. Administration of fund to continue until all valid claims approved, denied or settled--Claim for injury occurring after July 1, 2001, barred--Disposition of fund balance. Administration of the subsequent injury fund by the Division of Insurance and reimbursement of complete and valid claims shall continue until approved, denied, or settled. No claim for reimbursement from the subsequent injury fund may be filed based on a subsequent injury that occurs on or after July 1, 2001. Any claim for reimbursement filed as set forth in this section shall be approved or denied by the division pursuant to the requirements of §§ 62-4-34 to 62-4-36.3, inclusive, in effect prior to July 1, 1999. The division shall continue to make any necessary assessments pursuant to the requirements set forth in § 62-4-35 in effect prior to July 1, 1999, until all eligible claims completed as set forth in this section that are approved by the division or determined by the court to be eligible for reimbursement are paid, and until all matters in litigation concerning the subsequent injury fund are resolved. Any claim in matters being litigated concerning the subsequent injury fund is not eligible for interest or costs. Any remaining balance in the fund after all obligations of the fund have been satisfied shall be deposited in the general fund. Priority of payment shall be determined as of the date and time they are determined by the division to be complete and valid. No claim against the subsequent injury fund is vested until it is complete as set forth in this section. Any completed claim regardless of the date of injury or the date of notice of claim is subject to the two-thirds method of reimbursement pursuant to § 62-4-34 in effect prior to July 1, 1999.

Source: SL 1999, ch 262, § 1; SL 2001, ch 293, § 1.



§ 62-4-35 Repealed.

62-4-35. Repealed by SL 1999, ch 262, § 8.



§ 62-4-36 Repealed.

62-4-36. Repealed by SL 1992, ch 365, § 4.



§ 62-4-36.1 to 62-4-36.3. Repealed.

62-4-36.1 to 62-4-36.3. Repealed by SL 1999, ch 262, §§ 9 to 11.



§ 62-4-37 Injury or death due to willful misconduct of employee not compensable.

62-4-37. Injury or death due to willful misconduct of employee not compensable. No compensation may be allowed for any injury or death due to the employee's willful misconduct, including intentional self-inflicted injury, intoxication, illegal use of any schedule I or schedule II drug, or willful failure or refusal to use a safety appliance furnished by the employer, or to perform a duty required by statute. The burden of proof under this section is on the defendant employer.

Source: SL 1917, ch 376, § 7; RC 1919, § 9442; SL 1921, ch 421; SDC 1939, § 64.0202; SL 1991, ch 420, § 1; SL 2008, ch 278, § 30.



§ 62-4-38 Right of action when third person is liable--Election by employee--Offset of recovered damages.

62-4-38. Right of action when third person is liable--Election by employee--Offset of recovered damages. If an injury for which compensation is payable under this title has been sustained under circumstances creating in some other person than the employer a legal liability to pay damages in respect thereto, the injured employee may, at the employee's option, either claim compensation or proceed at law against such other person to recover damages or proceed against both the employer and such other person. However, in the event the injured employee recovers any like damages from such other person, the recovered damages shall be an offset against any workers' compensation which the employee would otherwise have been entitled to receive.

Source: SDC 1939, § 64.0301; SL 1964, ch 224; SL 1994, ch 398.



§ 62-4-39 Compensation paid by employer--Reimbursement from damages recovered from third party.

62-4-39. Compensation paid by employer--Reimbursement from damages recovered from third party. If compensation has been awarded and paid under this title and the employee has recovered damages from another person, the employer having paid the compensation may recover from the employee an amount equal to the amount of compensation paid by the employer to the employee, less the necessary and reasonable expense of collecting the same, which expenses may include an attorney's fee not in excess of thirty-five percent of compensation paid, subject to § 62-7-36.

Source: SDC 1939, § 64.0301 as added by SL 1964, ch 224; SL 1994, ch 396, § 17.



§ 62-4-40 Recovery by employer from third party--Excess held for employee.

62-4-40. Recovery by employer from third party--Excess held for employee. If compensation is awarded under this title, the employer having paid the compensation, or having become liable therefor may collect in the employer's own name or that of the injured employee, or the employer's personal representative, if deceased, from any other person against whom legal liability for damage exists, the amount of the liability. The employer shall hold for the benefit of the injured employee or the employee's personal representative, if deceased, the amount of damages collected in excess of the amount of compensation paid the employee or the employee's representative, less the proportionate necessary and reasonable expense of collecting the same, which expenses may include an attorney's fee not in excess of thirty-five percent of damages so collected, and shall be subject finally to the approval of the department.

Source: SL 1917, ch 376, § 11; RC 1919, § 9446; SL 1921, ch 416; SDC 1939, § 64.0301; SL 1964, ch 224; SL 2008, ch 278, § 31.



§ 62-4-41 Priority of rights to compensation.

62-4-41. Priority of rights to compensation. All rights of compensation granted by this title shall have the same preference or priority for the whole thereof against the assets of the employer as is allowed for any unpaid wages for labor.

Source: SL 1917, ch 376, § 14; RC 1919, § 9449; SDC 1939, § 64.0303.



§ 62-4-42 Assignment of payments prohibited--Certain compensation exempt from claims of creditors.

62-4-42. Assignment of payments prohibited--Certain compensation exempt from claims of creditors. No claim for compensation under this title is assignable, and all compensation and claims therefor are exempt from all claims of creditors except those for child and spousal support obligations.

Source: SL 1917, ch 376, § 15; RC 1919, § 9450; SDC 1939, § 64.0304; SL 1986, ch 218, § 60.



§ 62-4-43 Selection of medical practitioner or surgeon by employee.

62-4-43. Selection of medical practitioner or surgeon by employee. The employee may make the initial selection of the employee's medical practitioner or surgeon from among all licensed medical practitioners or surgeons in the state. The employee shall, prior to treatment, notify the employer of the choice of medical practitioner or surgeon or as soon as reasonably possible after treatment has been provided. The medical practitioner or surgeon selected may arrange for any consultation, referral, or extraordinary or other specialized medical services as the nature of the injury shall require. The employer is not responsible for medical services furnished or ordered by any medical practitioner or surgeon or other person selected by the employee in disregard of this section. If the employee is unable to make the selection, the selection requirements of this section do not apply as long as the inability to make a selection persists. If the injured employee unreasonably refuses or neglects to avail himself or herself of medical or surgical treatment, the employer is not liable for an aggravation of the injury due to the refusal and neglect and the Department of Labor and Regulation may suspend, reduce, or limit the compensation otherwise payable. If the employee desires to change the employee's choice of medical practitioner or surgeon, the employee shall obtain approval in writing from the employer. An employee may seek a second opinion without the employer's approval at the employee's expense.

Source: SL 1990, ch 416, § 3; SL 2008, ch 278, § 32; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-4-44 Report to be submitted to employer and department by treating practitioner or surgeon--Time limit..

62-4-44. Report to be submitted to employer and department by treating practitioner or surgeon--Time limit. A medical practitioner or surgeon first treating an employee shall furnish a report of the injury and treatment to the employer and the Department of Labor and Regulation within fourteen days following the first treatment. The Department of Labor and Regulation may excuse the failure to furnish the report within fourteen days if it finds it to be in the interest of justice to do so. Thereafter, if the employee needs continued medical care or claims to be disabled from employment, the medical practitioner or surgeon shall provide status reports to the employer and the Department of Labor and Regulation at no less than thirty-day intervals. However, no report is required if the medical practitioner or surgeon has not seen the employee since the practitioner's or surgeon's last report.

Source: SL 1990, ch 416, § 4; SL 2008, ch 278, § 33; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-4-45 Information about injury to be made available--Penalty for withholding information.

62-4-45. Information about injury to be made available--Penalty for withholding information. All medical practitioners or surgeons attending injured employees shall comply with the rules promulgated pursuant to chapter 1-26 by the Department of Labor and Regulation and shall make the reports as may be required by it. All medical and hospital information relevant to the particular injury shall, upon demand, be made available to the employer, employee, insurer and the Department of Labor and Regulation. Medical practitioners, surgeons, or hospitals may charge a reasonable fee for the reproduction of the medical and hospital information. No relevant information developed in connection with treatment or examination for which compensation is sought may be considered a privileged communication for purposes of a workers' compensation claim. If a medical practitioner or surgeon willfully fails to make any report required of the practitioner or surgeon under this section, the Department of Labor and Regulation may order the forfeiture of the practitioner's or surgeon's right to all or part of payment due for services rendered in connection with the particular case.

Source: SL 1990, ch 416, § 5; SL 1993, ch 375, § 43; SL 1995, ch 296, § 10; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-4-46 Benefits precluded by intentional misrepresentation of employee's physical condition--Burden of proof.

62-4-46. Benefits precluded by intentional misrepresentation of employee's physical condition--Burden of proof. A false representation as to physical condition or health made by an employee in procuring employment shall preclude the awarding of workers' compensation benefits for an otherwise compensable injury if it is shown that the employee intentionally and willfully made a false representation as to the employee's physical condition, the employer substantially and justifiably relied on the false representation in the hiring of the employee, and a causal connection existed between the false representation and the injury. The burden is on the employer to prove each of these elements.

Source: SL 1991, ch 420, § 2; SL 2008, ch 278, § 34.



§ 62-4-47 Written request to stop payments--Fraud--Injury outside of employment.

62-4-47. Written request to stop payments--Fraud--Injury outside of employment. An employer, an employer's insurer or a fellow employee may submit a written request to the Department of Labor and Regulation to terminate, modify, or temporarily stop payments to a claimant because the requester has reason to believe that a worker's compensation claim has been paid under fraudulent conditions or that the injury did not arise out of or in the course of the employment. The department shall prescribe the form for the written request.

Source: SL 1993, ch 380, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-4-48 Investigation of written request to stop payments.

62-4-48. Investigation of written request to stop payments. The department shall order an investigation by the insurer, self-insured employer or administrator of a self-insured plan of the facts contained in a written request made pursuant to § 62-4-47. The investigation shall be completed within ninety days after receipt of the order. After a contested case hearing conducted pursuant to chapter 1-26, the department may order that the claimant's payments be continued, modified, or terminated. If the department has reason to believe that criminal insurance fraud has been committed, it shall disclose its information to law enforcement officers and may assist in the criminal investigative process.

Source: SL 1993, ch 380, § 2.



§ 62-4-49 Confidentiality of investigative records--Release--Misdemeanor.

62-4-49. Confidentiality of investigative records--Release--Misdemeanor. All investigative records and files relating to written requests made pursuant to § 62-4-47 are confidential. No disclosure of any such records, files, or other information may be made except as authorized in this section and § 62-4-48. The names of individuals providing evidence in support of a written request are confidential during the pendency of the request and the investigation. If the records or the testimony of the witness supplying the records are to be admitted at the hearing, the records and the testimony, or both, are discoverable and shall be provided to the claimant and the claimant's attorney. The department may release records, files, or other information to the attorney general, the state's attorney, law enforcement officials, and public officials who require the information in connection with their official duties. A violation of this section is a Class 1 misdemeanor.

Source: SL 1993, ch 380, § 3.



§ 62-4-50 Immunity for good faith written request of investigation--False written request as misdemeanor.

62-4-50. Immunity for good faith written request of investigation--False written request as misdemeanor. Any person or party participating in good faith in the making of a written request pursuant to § 62-4-47 is immune from any liability, civil or criminal, that might otherwise be incurred or imposed and has the same immunity for participation in any judicial proceeding resulting from the request. Immunity extends in the same manner to public officials or employees involved in the investigation of the facts contained in written requests or to any person who in good faith cooperates with the investigation. A written request made in good faith does not constitute the wrongful failure to pay a claim or to pay it on time. Any person or party who knowingly makes a false or malicious written request for an investigation, is guilty of a Class 2 misdemeanor.

Source: SL 1993, ch 380, § 4.



§ 62-4-51 Fraudulent workers' compensation claims as misdemeanor.

62-4-51. Fraudulent workers' compensation claims as misdemeanor. Any person who knowingly files a fraudulent claim for workers' compensation benefits is guilty of a Class 1 misdemeanor.

Source: SL 1994, ch 399.



§ 62-4-52 Definition of terms.

62-4-52. Definition of terms. Terms used in § 62-4-53 mean:

(1) "Community," the area within sixty road miles of the employee's residence unless:

(a) The employee is physically limited to travel within a lesser distance;

(b) Consideration of the wages available within sixty road miles and the cost of commuting to the job site makes it financially infeasible to work within such a distance;

(c) An employee has expanded the employee's community by regularly being employed at a distance greater than sixty road miles of the employee's residence, in which case community shall be defined as that distance previously traveled.

(2) "Sporadic employment resulting in an insubstantial income," employment that does not offer an employee the opportunity to work either full-time or part-time and pay wages equivalent to, or greater than, the workers' compensation benefit rate applicable to the employee at the time of the employee's injury. Commission or piece-work pay may or may not be considered sporadic employment depending upon the facts of the individual situation. If a bona fide position is available that has essential functions that the injured employee can perform, with or without reasonable accommodations, and offers the employee the opportunity to work either full-time or part-time and pays wages equivalent to, or greater than, the workers' compensation benefit rate applicable to the employee at the time of the employee's injury the employment is not sporadic. The department shall retain jurisdiction over disputes arising under this provision to ensure that any such position is suitable when compared to the employee's former job and that such employment is regularly and continuously available to the employee.
Source: SL 1994, ch 396, § 7; SL 1999, ch 261, § 6.



§ 62-4-53 Permanent total disability--Burden of proof--Moving expenses paid by employer in certain cases.

62-4-53. Permanent total disability--Burden of proof--Moving expenses paid by employer in certain cases. An employee is permanently totally disabled if the employee's physical condition, in combination with the employee's age, training, and experience and the type of work available in the employee's community, cause the employee to be unable to secure anything more than sporadic employment resulting in an insubstantial income. An employee has the burden of proof to make a prima facie showing of permanent total disability. The burden then shifts to the employer to show that some form of suitable work is regularly and continuously available to the employee in the community. The employer may meet this burden by showing that a position is available which is not sporadic employment resulting in an insubstantial income as defined in subdivision 62-4-52(2). An employee shall introduce evidence of a reasonable, good faith work search effort unless the medical or vocational findings show such efforts would be futile. The effort to seek employment is not reasonable if the employee places undue limitations on the kind of work the employee will accept or purposefully leaves the labor market. An employee shall introduce expert opinion evidence that the employee is unable to benefit from vocational rehabilitation or that the same is not feasible.

If an employee chooses to move to an area to obtain suitable employment that is not available within the employee's community, the employer shall pay moving expenses of household goods not to exceed four weeks of compensation at the rate provided by § 62-4-3.

Source: SL 1994, ch 396, § 8; SL 1999, ch 261, § 7.



§ 62-4-54 Determining usual and customary line of employment.

62-4-54. Determining usual and customary line of employment. Usual and customary line of employment is to be determined by evaluation of the following factors:

(1) The skills or abilities of the person;

(2) The length of time the person spent in the type of work engaged in at the time of the injury;

(3) The proportion of time the person has spent in the type of work engaged in at the time of injury when compared to the employee's entire working career; and

(4) The duties and responsibilities of the person at the workplace. It is not limited by the position held at the time of the injury.
Source: SL 1994, ch 396, § 10.



§ 62-4-55 Suitable, substantial, and gainful employment defined.

62-4-55. Suitable, substantial, and gainful employment defined. Employment is considered suitable, substantial, and gainful if:

(1) It returns the employee to no less than eighty-five percent of the employee's prior wage earning capacity; or

(2) It returns the employee to employment which equals or exceeds the average prevailing wage for the given job classification for the job held by the employee at the time of injury as determined by the Department of Labor and Regulation.
Source: SL 1994, ch 396, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.






Chapter 05 - Insurance And Security For Payments

§ 62-5-1 Methods of securing payment of compensation.

62-5-1. Methods of securing payment of compensation. Except as otherwise provided in §§ 62-5-5 and 62-5-6, any employer, coming within the compensation provisions of this title, shall secure the payment of compensation to the employer's employees in one of the ways provided by § 62-5-2 or 62-5-3. If the payment of compensation is so secured, the employer is liable to any employee for injury or death arising out of and in the course of the employment only as specified by this title.

Source: SDC 1939, § 64.0106; SL 1996, ch 306, § 1.



§ 62-5-2 Obtaining workers' compensation insurance.

62-5-2. Obtaining workers' compensation insurance. An employer may secure the payment of compensation to any employee by insuring and keeping insured the payment of the compensation with any stock corporation writing workers' compensation insurance or any mutual employer's liability association authorized to transact the business of workers' compensation insurance in this state or in an association authorized to exchange reciprocal or interinsurance contracts by individuals, partnerships, or corporations.

Source: SL 1931, ch 271, § 1; SDC 1939, § 64.0106 (1); SL 2008, ch 278, § 35.



§ 62-5-3 Reciprocal or interinsurance contracts providing indemnity for loss under workers' compensation law.

62-5-3. Reciprocal or interinsurance contracts providing indemnity for loss under workers' compensation law. An employer may secure the payment of compensation to any employee by insuring and keeping insured the payment of the compensation in some association organized for the exchange of reciprocal or interinsurance contracts with each other by individuals, partnerships, or corporations of this state for the purpose of providing indemnity among themselves from any loss under the workers' compensation law, if the association is authorized to do the business of entering into reciprocal or interinsurance contracts by the director of the Division of Insurance. Nothing in this section applies to reciprocal or interinsurance exchanges authorized to do business under the provisions of chapter 58-34.

Source: SL 1931, ch 271, § 1; SDC 1939, § 64.0106 (2); SL 2008, ch 278, § 36.



§ 62-5-4 Repealed.

62-5-4. Repealed by SL 1996, ch 306, § 2.



§ 62-5-5 Self-insurance by employer--Annual proof of solvency and financial ability--Application fee--Deposit of fees--Certificate of exemption.

62-5-5. Self-insurance by employer--Annual proof of solvency and financial ability--Application fee--Deposit of fees--Certificate of exemption. If an employer coming under the provisions of this title annually furnishes satisfactory proof to the Department of Labor and Regulation of the employer's solvency and financial ability to pay the compensation required by this title, the employer is relieved from the provisions of § 62-5-1. Each employer shall submit an application fee not to exceed two thousand dollars to the Department of Labor and Regulation at the time proof of solvency is submitted. The Department of Labor and Regulation shall set, by rules promulgated pursuant to chapter 1-26, the amount of the application fee.

All fees paid to the department pursuant to this section shall be deposited with the state treasurer and shall be credited to the Department of Labor and Regulation special revenue fund which is hereby created. The money deposited shall be dedicated and continuously appropriated to the department for purposes of conducting an actuarial review of the applicant's financial condition and automating the administration of the workers' compensation law.

Upon receiving satisfactory proof of financial solvency and surety for performance required by § 62-5-10, the department shall issue a certificate of exemption relieving the employer of the obligation to purchase worker's compensation insurance provided in §§ 62-5-2 and 62-5-3. The department may revoke this certificate if the employer fails to comply with the provisions of Titles 58 and 62, or with any rules promulgated by the Department of Labor and Regulation.

Source: SDC 1939, § 64.0106(4); SL 1941, ch 371; SL 1986, ch 428; SL 1990, ch 417; SL 1994, ch 93, § 2; SL 1996, ch 306, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-5-6 Exemption of political subdivisions from security provisions.

62-5-6. Exemption of political subdivisions from security provisions. This state or any municipality or other political subdivision of the state need not furnish any insurance or security as provided by §§ 62-5-1 to 62-5-5, inclusive, or §§ 62-5-10 to 62-5-12, inclusive, but may do so if it desires.

Source: SL 1923, ch 311; SDC 1939, § 64.0106 (5); SL 1989, ch 453, § 8.



§ 62-5-7 Failure to secure payment as election not to operate under title.

62-5-7. Failure to secure payment as election not to operate under title. Any employer other than the state, a municipality, or other political subdivision of this state, who has failed to comply with the provisions of §§ 62-5-1 to 62-5-5, inclusive, shall be deemed to have elected not to operate under the provisions of this title.

Source: SDC 1939, § 64.0106.



§ 62-5-8 Commission for placing insurance limited.

62-5-8. Commission for placing insurance limited. No insurer of any obligation under this title may by himself, herself, or through another, either directly or indirectly, charge, accept, or pay as a commission or compensation for placing or renewing any insurance under this title more than fifteen percent of the premium charged.

Source: SL 1917, ch 376, § 51; RC 1919, § 9487; SDC 1939, § 64.0305; SL 2008, ch 278, § 37.



§ 62-5-9 Issuance of policy to employer--Certification to department.

62-5-9. Issuance of policy to employer--Certification to department. If any insurance company operating under this chapter issues a policy of workers' compensation insurance to any employer, the company writing the insurance shall file a certificate thereof with the department.

Source: SDC 1939, § 64.0506; SL 2008, ch 278, § 38.



§ 62-5-10 Surety for performance required for self-insurers--Irrevocable trust.

62-5-10. Surety for performance required for self-insurers--Irrevocable trust. An employer seeking permission to be a self-insurer, or seeking renewal of its permission to be a self-insurer, shall furnish to the department, on a form required by the department, a bond, written by a surety company authorized by the division of insurance to write surety bonds, or cash, or a certificate of deposit, or approved government securities, or an irrevocable letter of credit, or an irrevocable trust, alone or in any combination, in a total amount equal to the greater of:

(1) Two hundred fifty thousand dollars; or

(2) Twice the amount of compensation and medical claims paid by the employer during the preceding calendar year; or

(3) The amount designated by the employer as a reserve for workers' compensation and medical claims.

The irrevocable trust as used in this section must be with a bank or trust company authorized to exercise trust powers under the laws of this state or the United States. The trust shall authorize distribution solely to the department if the employer defaults on its obligations under Title 62, or to the employer if the employer is no longer self-insured under the provisions of Title 62 to the extent the department determines that the security is not necessary, or to the employer if the employer complies with another method authorized by this section.

Source: SL 1989, ch 453, § 1; SL 1994, ch 400.



§ 62-5-11 Requirements for acceptance of irrevocable letter of credit--Definitions.

62-5-11. Requirements for acceptance of irrevocable letter of credit--Definitions. As used in §§ 62-5-10 to 62-5-16, inclusive, an irrevocable letter of credit shall be accepted only if it is clean, irrevocable, and contains an evergreen clause.

Terms used in §§ 62-5-10 to 62-5-16, inclusive, mean:

(1) "Clean," a letter of credit that is not conditioned on the delivery of any other documents or materials;

(2) "Irrevocable," a letter of credit that cannot be modified or revoked without the consent of the beneficiary, once the beneficiary is established;

(3) "Evergreen clause," a clause specifically stating that the expiration of a letter of credit will not take place without a sixty-day notice by the issuer. If prior notice of expiration is not given by the issuer, the letter of credit is automatically extended for one year.

A clean irrevocable letter of credit shall be accepted only if it is in the form prescribed by §§ 62-5-10 to 62-5-16, inclusive, and is issued by a financial institution that is authorized to engage in banking in any of the fifty states or under the laws of the United States and whose business is substantially confined to banking, and that has a long-term debt rating by a recognized national rating agency of investment grade or better. If no long-term debt rating is available, the financial institution shall have the equivalent investment grade financial characteristics.

Source: SL 1989, ch 453, § 3; SL 2017, ch 219, § 1.



§ 62-5-12 Deposit of surety bonds, letters of credit, etc.

62-5-12. Deposit of surety bonds, letters of credit, etc.. Surety bonds, irrevocable letters of credit, and documents showing issuance of any irrevocable letter of credit shall be deposited with, and, unless specified by statute, in a form approved by the department.

Source: SL 1989, ch 453, § 4.



§ 62-5-13 Deposit of certificate of deposit or government securities.

62-5-13. Deposit of certificate of deposit or government securities. Certificates of deposit or approved government securities shall be deposited on behalf of the department by the self-insured employer with the state treasurer or a financial institution approved by the department. Certificates of deposit or approved government securities shall be accepted by the state treasurer for deposit and shall be withdrawn only upon written order of the secretary of the Department of Labor and Regulation. Interest or gains earned on any certificate security, or deposit shall be paid to the self-insurer at least annually.

Source: SL 1989, ch 453, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-5-14 Deposit and withdrawal of cash.

62-5-14. Deposit and withdrawal of cash. Cash shall be deposited in a financial institution approved by the department, and in the account assigned to the state treasurer. Cash shall be withdrawn only upon written order of the secretary of the Department of Labor and Regulation.

Source: SL 1989, ch 453, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-5-15 Perfected security interest in deposit--Release of security interest.

62-5-15. Perfected security interest in deposit--Release of security interest. Upon the secretary sending a request to renew, request to post, or request to increase a security deposit to the maximum amount permitted by §§ 62-5-10 to 62-5-16, inclusive, a perfected security interest is created in the private self-insured's assets in favor of the secretary to the extent of any then unsecured portion of the self-insured's incurred liabilities for workers' compensation claims. That perfected security interest is transferred to any cash or securities thereafter posted by the private self-insured with the state treasurer or other financial institution and is released only upon:

(1) The acceptance by the secretary of a surety bond, certificate of deposit, or irrevocable letter of credit for the full amount of the incurred liabilities for the payment of compensation; or

(2) The return of cash or securities by the secretary.

The private self-insured employer loses all right and title in and any right to control all assets or obligations posted or placed on deposit as security. In the event of a declaration of bankruptcy or insolvency by a court of competent jurisdiction the secretary may liquidate the deposit for application to the self-insured employer's incurred liability.

Source: SL 1989, ch 453, § 7; SL 2017, ch 219, § 2.



§ 62-5-16 Claims administration contracts.

62-5-16. Claims administration contracts. The secretary of the Department of Labor and Regulation may contract with any person, firm, or corporation qualified to administer claims of self-insured employers with respect to adjustment, administration, and management of workers' compensation claims for any self-insured employer. Costs of such claims administration shall be paid from the security deposit.

Source: SL 1989, ch 453, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-5-17 Repealed.

62-5-17. Repealed by SL 2017, ch 219, § 3.



§ 62-5-18 Reduction of premium where employer selects a policy with a deductible.

62-5-18. Reduction of premium where employer selects a policy with a deductible. Any employer may agree, as a condition of the employer's contract for the insurance of compensation and benefits as provided in Title 62, to pay an amount specified in the contract per claim toward the total amount of any claim payable under workers' compensation. The amount of premium to be paid by an employer who selects a policy with a deductible shall be reduced based upon a rating schedule or rating plan filed with and approved by the director of insurance. Administration of claims shall remain with the insurer as provided in the terms and conditions of its policy.

Source: SL 1990, ch 418, § 1; SL 1991, ch 421, § 1; SL 2008, ch 278, § 39.



§ 62-5-19 Deductible does not affect reporting requirements.

62-5-19. Deductible does not affect reporting requirements. The existence of an insurance contract with a deductible or the fact of payment as a result of a deductible does not affect the requirement of an employer to report an injury or death as required in § 62-6-2.

Source: SL 1990, ch 418, § 2.



§ 62-5-20 Insurer to pay entire loss--Employer to reimburse deductible amount.

62-5-20. Insurer to pay entire loss--Employer to reimburse deductible amount. If an insured employer chooses a deductible, the insured employer is liable for the amount of the deductible paid for each claim of injury suffered by an employee. The insurer shall pay the entire cost of the employee's loss and then seek reimbursement from the insured employer for the amount of the deductible.

Source: SL 1990, ch 418, § 3; SL 1991, ch 421, § 2.



§ 62-5-21 Provision of medical services and health care.

62-5-21. Provision of medical services and health care. Any self-insured employer shall provide medical services and health care to injured workers for compensable injuries and diseases under a case management plan that meets the requirements established by rules promulgated by the Department of Labor and Regulation pursuant to chapter 1-26.

Source: SL 1993, ch 381, § 6; SL 1995, ch 298; SL 2000, ch 254, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.






Chapter 06 - Employers' Records And Reports

§ 62-6-1 Record of injuries sustained by employees--Copy to employee--Failure as misdemeanor.

62-6-1. Record of injuries sustained by employees--Copy to employee--Failure as misdemeanor. Every employer coming under the provisions of this title shall keep a record of all injuries, fatal or otherwise, sustained by the employer's employees in the course of their employment. The record shall be completed within seven calendar days, not counting Sundays and legal holidays, after any employer has knowledge of the occurrence of an injury. The record shall be on a form approved by the Department of Labor and Regulation. The employer shall preserve the record for a period of at least four years from the date of injury. The record shall be signed by the employer and a copy given to the injured employee. Any employer who fails to complete or maintain the injury records required by this section is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 64.0505; SL 1983, ch 387, § 2; SL 1999, ch 261, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-6-2 Employer's report of injury--Failure to report as misdemeanor.

62-6-2. Employer's report of injury--Failure to report as misdemeanor. An employer covered by the provisions of this title who has knowledge of an injury that requires medical treatment other than minor first aid or that incapacitates the employee for seven or more calendar days shall file a written report with:

(1) The Department of Labor and Regulation when the employer is self-insured under § 62-5-5; or

(2) The employer's insurer when the employer has insured the liability under § 62-5-2 or 62-5-3.

The report shall be filed within seven calendar days, not counting Sundays and legal holidays, after the employer has knowledge of the injury, unless the employer had good cause for failing to file the written report within the seven-day period. The report shall be made on a form approved by the Department of Labor and Regulation. Any employer who fails to file a report as required by this section is guilty of a Class 2 misdemeanor and is subject to an administrative fine of one hundred dollars payable to the Department of Labor and Regulation.

Source: SDC 1939, §§ 64.0505, 64.9901; SL 1970, ch 280; SL 1978, ch 359, § 9; SL 1980, ch 365, § 1; SL 1983, ch 387, § 1; SL 1994, ch 396, § 14; SL 1999, ch 261, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-6-3 Insurer to file copy of injury report with department--Notice of denial of coverage by insurer or employer--Suspension, revocation, or refusal of authority for noncompliance.

62-6-3. Insurer to file copy of injury report with department--Notice of denial of coverage by insurer or employer--Suspension, revocation, or refusal of authority for noncompliance. The insurer shall file a copy of the report required by § 62-6-2 with the Department of Labor and Regulation within ten days after receipt thereof.

The insurer or, if the employer is self-insured, the employer, shall make an investigation of the claim and shall notify the injured employee and the department, in writing, within twenty days from its receipt of the report, if it denies coverage in whole or in part. This period may be extended not to exceed a total of thirty additional days by the department upon a proper showing that there is insufficient time to investigate the conditions surrounding the happening of the accident or the circumstances of coverage. If the insurer or self-insurer denies coverage in whole or in part, it shall state the reasons therefor and notify the claimant of the right to a hearing under § 62-7-12. The director of the Division of Insurance, or the secretary of labor and regulation if the employer is self-insured, may suspend, revoke, or refuse to renew the certificate of authority, or may suspend or revoke all certificates of authority granted under Title 58 to any company or employer which fails, refuses, or neglects to comply with the provisions of this section. A company or employer which fails, refuses, or neglects to comply with the provisions of this section is also subject to an administrative fine of one hundred dollars payable to the Department of Labor and Regulation for each act of noncompliance, unless the company or employer had good cause for noncompliance.

Source: SDC 1939, § 64.0505; SL 1970, ch 281; SL 1980, ch 365, § 2; SL 1994, ch 396, § 15; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-6-4 Wage records of employees--Inspection by department, purposes.

62-6-4. Wage records of employees--Inspection by department, purposes. All books, records, and payrolls of employers coming under this title, showing and in any way referring to the amount of wage expenditure of such employer, shall always be open for inspection by the department or any of its representatives presenting a certificate of authority from the department, for the purpose of ascertaining the correctness of the wage expenditure, the number of employees, and such other information as may be necessary for the uses and purposes of the department in the administration of the provisions of this title.

Source: SL 1917, ch 376, § 43; RC 1919, § 9479; SDC 1939, § 64.0507.



§ 62-6-5 Information confidential--Release to employee or public agency.

62-6-5. Information confidential--Release to employee or public agency. Information obtained within the contemplation of this title shall be used for no other purpose than for the information of the department or insurance company with reference to the duties imposed upon the department. However, the department may release information to an injured employee or the employee's attorney, to a social security or welfare office having a claim by the employee, or to any state or federal agency which rehabilitates persons with disabilities. The department may issue statistical information if individual claimants are not identified.

Source: SL 1917, ch 376, § 43; RC 1919, § 9479; SDC 1939, § 64.0507; SL 1970, ch 282; SL 2008, ch 278, § 40.



§ 62-6-6 Refusal to submit records for inspection--Penalty.

62-6-6. Refusal to submit records for inspection--Penalty. A refusal on the part of the employer to submit the employer's books, records, or payrolls for the inspection of the department, or its authorized representative presenting written authority from the department, subjects the employer to a penalty of twenty-five dollars for each offense, to be collected by a civil action in the name of the state and paid into the state treasury.

Source: SL 1917, ch 376, § 43; RC 1919, § 9479; SDC 1939, § 64.0507; SL 2008, ch 278, § 41.



§ 62-6-7 Demand for employee's work-related records--Production of records--Employee waiver of right to privacy.

62-6-7. Demand for employee's work-related records--Production of records--Employee waiver of right to privacy. An employer which complies with this title shall produce, if demanded by any employer or insurer against whom an injured employee has made a workers' compensation claim, the work-related records referring to its employee available for the fifty-two weeks preceding the employee's claimed dates of injury, such as:

(1) The weeks in which the employee performed services;

(2) The earnings the employee received for the services, as defined in subdivision 62-1-1(6);

(3) Interruptions in employment if the employee was rehired or seasonally employed;

(4) Changes in the employee's grade of employment;

(5) The employee's job description; and

(6) Federal or state tax deductions.

The employer receiving this demand shall produce the employee's work-related records in ten business days, and may charge a fee for the production of the records. The fee for the production of the employee's work-related records may not exceed fifteen dollars.

An employee waives any right to privacy to these work-related records when the employee makes a claim for workers' compensation benefits and the employee consents to the release of these work-related records to the employer or insurer against which the employee is making a claim for workers' compensation benefits.

Source: SL 2016, ch 236, § 5.






Chapter 07 - Claims Procedure

§ 62-7-1 Compulsory medical examination of employee at request of employer.

62-7-1. Compulsory medical examination of employee at request of employer. An employee entitled to receive disability payments shall, if requested by the employer, submit himself or herself at the expense of the employer for examination to a duly qualified medical practitioner or surgeon selected by the employer, at a time and place reasonably convenient for the employee, as soon as practicable after the injury, and also one week after the first examination, and thereafter at intervals not oftener than once every four weeks. The examination shall be for the purpose of determining the nature, extent, and probable duration of the injury received by the employee, and for the purpose of ascertaining the amount of compensation which may be due the employee from time to time for disability according to the provisions of this title.

Source: SL 1917, ch 376, § 28; RC 1919, § 9463; SDC 1939, § 64.0508; SL 2008, ch 278, § 42.



§ 62-7-2 Employee's physician present at examination--Copy of report to employee not employing physician.

62-7-2. Employee's physician present at examination--Copy of report to employee not employing physician. The examination provided by § 62-7-1 shall be made in the presence of a duly qualified medical practitioner or surgeon employed and paid for by the employee, if the employee so desires. If the examination is made by a surgeon engaged by the employer and the injured employee has no surgeon present at the examination, the surgeon making the examination at the instance of the employer shall deliver to the injured employee, upon the employee's request or that of the employee's representative, a statement in writing of the condition and extent of the injury to the same extent that the surgeon reports to the employer.

Source: SL 1917, ch 376, § 28; RC 1919, § 9463; SDC 1939, § 64.0508; SL 2008, ch 278, § 43.



§ 62-7-3 Refusing or obstructing examination--Suspension of compensation payments.

62-7-3. Refusing or obstructing examination--Suspension of compensation payments. If the employee refuses to submit himself or herself to examination pursuant to § 62-7-1 or unnecessarily obstructs the examination, the employee's right to compensation payments shall be temporarily suspended until the examination takes place. No compensation is payable under this title for such period.

Source: SL 1917, ch 376, § 28; RC 1919, § 9463; SDC 1939, § 64.0508; SL 2008, ch 278, § 44.



§ 62-7-4 Repealed.

62-7-4. Repealed by SL 1990, ch 416, § 2.



§ 62-7-5 Agreement as to compensation--Approval by department.

62-7-5. Agreement as to compensation--Approval by department. If the employer and employee reach an agreement in regard to the compensation under this title, a memorandum of the agreement shall be filed with the department by the employer or employee. Unless the department within twenty days notifies the employer and employee of its disapproval of the agreement by letter sent to their addresses as given in the memorandum filed, the agreement shall stand as approved and is enforceable for all purposes under the provisions of this title.

Source: SL 1917, ch 376, § 32; RC 1919, § 9467; SDC 1939, § 64.0509; SL 1991, ch 423, § 2.



§ 62-7-6 Petition for lump-sum settlement--Hearing by and order of department--Beneficiaries excluded--Partial lump sum payment.

62-7-6. Petition for lump-sum settlement--Hearing by and order of department--Beneficiaries excluded--Partial lump sum payment. An employer or employee who desires to have any unpaid compensation paid in a lump sum may petition the Department of Labor and Regulation asking that the compensation be paid in that manner. If, upon proper notice to interested parties and proper showing before the department, it appears in the best interests of the employee that the compensation be paid in lump sum, the secretary of labor and regulation may order the commutation of the compensation to an equivalent lump-sum amount. That amount shall equal the total sum of the probable future payments capitalized at their present value on the basis of interest calculated at a rate per year set by the department with annual rests in accordance with rules promulgated pursuant to chapter 1-26. If there is an admission or adjudication of permanent total disability, the secretary may order payment of all or part of the unpaid compensation in a lump sum under the following circumstances:

(1) If the employee has exceptional financial need that arose as a result of reduced income due to the injury; or

(2) If necessary to pay the attorney's fees, costs and expenses approved by the department under § 62-7-36.

If a partial lump sum payment is made, the amount of the weekly benefit shall be reduced by the same percentage that the partial lump sum bears to the total lump sum computation. The remaining weekly benefit is subject to the cost of living allowance provided by § 62-4-7. Any compensation due to beneficiaries under §§ 62-4-12 to 62-4-22, inclusive, may not be paid in a lump sum, except for the remarriage lump sum provided in § 62-4-12.

Source: SDC 1939, § 64.0510; SL 1945, ch 355; SL 1951, ch 469; SL 1977, ch 421, § 3; SL 1978, ch 370, § 18; SL 1983, ch 28, § 68; SL 1993, ch 375, §§ 39B, 42; SL 1993, ch 379, § 4; SL 1994, ch 401; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-7-7 Appointment of conservator or administrator in connection with lump-sum settlement.

62-7-7. Appointment of conservator or administrator in connection with lump-sum settlement. If necessary, upon proper application being made, a conservator or administrator, as the case may be, may be appointed for any person under disability who may be entitled to any compensation under this title, and an employer bound by the terms of this title and liable to pay such compensation may petition for the appointment of an administrator or conservator, if no legal representative has been appointed or is acting for such party or parties so under disability.

Source: SL 1917, ch 376, § 25; RC 1919, § 9460; SDC 1939, § 64.0510; SL 1945, ch 355; SL 1951, ch 469; SL 1993, ch 213, § 263.



§ 62-7-8 Fees for health services subject to approval--Excessive fees or services.

62-7-8. Fees for health services subject to approval--Excessive fees or services. Except as otherwise provided, fees for health services, including hospital services, depositions, and reproduction of medical and hospital information, under this title are subject to approval of the department. The department shall, by rule promulgated pursuant to chapter 1-26, establish standards and procedures for determining if charges for health services, including hospital services are excessive and for determining if a provider of health services is performing procedures or providing services at a level or with a frequency that is excessive. The department shall consult with the examining boards of all providers in establishing such standards and procedures. For services rendered by an out-of-state provider, any fee that exceeds the maximum allowed by the fee schedule of the state where service was provided is deemed excessive. No provider of health services, including hospital services, may enforce any judgment against, or collect or attempt to collect from, the employee, the employer, or the employer's insurer any amount in excess of the amount established by the applicable fee schedule or approved under the provisions of this section.

Source: SDC 1939, § 64.0511; SL 1968, ch 270; SL 1992, ch 364, § 6; SL 1993, ch 381, § 4; SL 1995, ch 296, § 16; SL 1996, ch 307, § 1; SL 2010, ch 249, § 1.



§ 62-7-8.1 Ability to pay for health care--Impermissible basis for higher fees--Misdemeanor.

62-7-8.1. Ability to pay for health care--Impermissible basis for higher fees--Misdemeanor. No health care provider may charge a higher price for goods, care or services rendered to an injured worker who is eligible for workers' compensation benefits based on the ability of the employer or the insurer to pay for such goods, care or services. A violation of this section is a Class 1 misdemeanor.

Source: SL 1991, ch 422.



§ 62-7-9 Repealed.

62-7-9. Repealed by omission from SL 1968, ch 270.



§ 62-7-10 Notice to employer of injury--Condition precedent to compensation.

62-7-10. Notice to employer of injury--Condition precedent to compensation. An employee who claims compensation for an injury shall immediately, or as soon thereafter as practical, notify the employer of the occurrence of the injury. Written notice of the injury shall be provided to the employer no later than three business days after its occurrence. The notice need not be in any particular form but must advise the employer of when, where, and how the injury occurred. Failure to give notice as required by this section prohibits a claim for compensation under this title unless the employee or the employee's representative can show:

(1) The employer or the employer's representative had actual knowledge of the injury; or

(2) The employer was given written notice after the date of the injury and the employee had good cause for failing to give written notice within the three business-day period, which determination shall be liberally construed in favor of the employee.
Source: SDC 1939, § 64.0601; SL 1994, ch 396, § 12.



§ 62-7-11 Repealed.

62-7-11. Repealed by SL 1994, ch 396, § 13.



§ 62-7-12 Failure to reach agreement as to compensation--Hearing by department.

62-7-12. Failure to reach agreement as to compensation--Hearing by department. If the employer and injured employee or the employee's representative or dependents fail to reach an agreement in regard to compensation under this title, either party may notify the Department of Labor and Regulation and request a hearing according to rules promulgated pursuant to chapter 1-26 by the secretary of labor and regulation. The department shall fix a time and place for the hearing and shall notify the parties.

Source: SL 1917, ch 376, § 33; RC 1919, § 9468; SDC 1939, § 64.0603; SL 1983, ch 22, § 22; SL 1993, ch 375, § 44; SL 2008, ch 278, § 45; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-7-12.1 Hearing officer to be licensed attorney.

62-7-12.1. Hearing officer to be licensed attorney. Any employee of the Department of Labor and Regulation who conducts hearings for workers' compensation claims pursuant to the department's authority to conduct such hearing shall be an attorney, licensed to practice law in South Dakota.

Source: SL 1973, ch 2, § 95; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-7-12.2 Informal request for disqualification of hearing examiner.

62-7-12.2. Informal request for disqualification of hearing examiner. In any contested case arising under the provisions of Title 62, any party, in person or by counsel, may informally request the hearing examiner who, in the ordinary course, would hear the contested case, to disqualify himself or herself. The requesting party may, but is not obligated to, state reasons for the request. The informal request may be by letter, by oral communication, or by motion not later than twenty days after notice of the appointment of the hearing examiner to the case. The opposing parties shall be apprised of the request, but may not contest the request. The director of the division shall grant the request and forthwith provide for the appointment of another hearing examiner. Neither party may request disqualification more than once on any case.

Source: SL 1996, ch 308.



§ 62-7-13 Hearing by department--Place of holding--Decision, filing and service.

62-7-13. Hearing by department--Place of holding--Decision, filing and service. The department may make such inquiries and investigations it deems necessary. The hearings of the department shall be in a place which the department determines to be convenient to the parties and to the witnesses. A record of the proceedings at the hearing shall be kept, the expense of the record to be borne by the department. The department shall file its decision, its findings of fact, and conclusions of law and shall serve the same on the parties forthwith by dispatching a copy addressed to each party or the party's attorney by mail, postage paid.

Source: SDC 1939, § 64.0604; SL 1991, ch 423, § 1; SL 1999, ch 261, § 10.



§ 62-7-14 Appointment of impartial medical examiner--Fee.

62-7-14. Appointment of impartial medical examiner--Fee. The department may appoint a duly qualified and impartial physician to examine the injured employee and make a report. The fee for this service shall be paid by the insurer or self-insured employer, together with traveling expenses, and the amount of such fee shall be subject to approval by the secretary of the department.

Source: SL 1917, ch 376, § 37; RC 1919, § 9472; SDC 1939, § 64.0605; SL 1993, ch 381, § 2.



§ 62-7-15 Hearing by department--Fees and mileage of witnesses--Taxation of costs.

62-7-15. Hearing by department--Fees and mileage of witnesses--Taxation of costs. The fees and mileage for attending as a witness before the department shall be the same as allowed in circuit court. All costs incurred in the hearing before the department may be taxed against the losing party or an equitable apportionment made thereof by the department according to the facts.

Source: SL 1917, ch 376, §§ 31, 38; RC 1919, §§ 9466, 9473; SDC 1939, § 64.0606.



§ 62-7-16 Petition for review of decision of department--Revision or affirmance.

62-7-16. Petition for review of decision of department--Revision or affirmance. Any party to proceedings before the department may within ten days after service upon the party of a decision of the department, as provided in § 62-7-13, file with the department a petition for a review of the decision. Upon the filing of the petition the secretary may either deny the petition or direct that further hearing be had or additional evidence received. In the event of the further hearing or of the receipt of additional evidence, the secretary may revise his or her decision in whole or in part or affirm the same. Notice of denial of the petition or any other order thereon shall be given as provided in § 62-7-13.

Source: SDC 1939, § 64.0607; SL 2008, ch 278, § 46.



§ 62-7-17 Appeal from decision of department without petition for review.

62-7-17. Appeal from decision of department without petition for review. Any party may elect to treat as final the decision of the department made as provided in § 62-7-13 and appeal therefrom without making any petition for review, in which event the decision provided for in § 62-7-13 shall be treated as the final decision of the department and subject to appeal.

Source: SDC 1939, § 64.0607.



§ 62-7-18 Decision of department not final until determination of petition for review.

62-7-18. Decision of department not final until determination of petition for review. If a petition for a review is filed as provided in § 62-7-16, it may not be deemed that the department has made a final decision until there is a final determination on the petition. The final determination shall in that event be deemed the final decision of the department and subject to appeal.

Source: SDC 1939, § 64.0607; SL 2008, ch 278, § 47.



§ 62-7-19 Appeals to circuit court.

62-7-19. Appeals to circuit court. Any employer or employee may appeal to the circuit court pursuant to chapter 1-26 from any final order or decision of the Department of Labor and Regulation which arises under the provisions of this title. Upon any appeal under this section all intermediate orders or decisions affecting substantial rights may be reviewed.

Source: SL 1917, ch 376, § 54; Rules of Court 1919, Part 3, Rule 1; RC 1919, § 9489; SDC 1939, § 64.0701; SL 1973, ch 313, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-7-20 to 62-7-29. Repealed.

62-7-20 to 62-7-29. Repealed by SL 1973, ch 313, § 2.



§ 62-7-30 Notice or orders--Method of service.

62-7-30. Notice or orders--Method of service. All notices or orders provided for in this chapter may be served personally or by registered or certified mail. If served by registered or certified mail, proof by affidavit thereof shall be accompanied by post office return receipt. If, however, any party is represented by an attorney, the service shall be made on the attorney, and may be made either in the manner provided in this section, or in the manner provided by § 15-6-5.

Source: Rules of Court 1919, Part 3, Rule 14; SDC 1939, § 64.0708; SL 2008, ch 278, § 48.



§ 62-7-31 Judgment taken on memorandum of agreement or portion of order or decision.

62-7-31. Judgment taken on memorandum of agreement or portion of order or decision. Any party in interest may, after expiration of the time for a petition for review or appeal, present a memorandum of agreement, approved by the department, or a certified copy of any portion of an order or decision of the department from which no petition for review or appeal has been filed, together with all papers in connection with the case, to the circuit court for the county in which the injury occurred. Thereupon the court shall render a judgment in accordance with the memorandum of agreement or portion of any order or decision of the department from which no petition for review has been filed, and the court shall notify the parties. The judgment shall have the same effect and in all proceedings in relation thereto be the same as though rendered in an action duly heard and determined by the court except that no appeal may be made on questions of fact.

Source: SL 1917, ch 376, § 40; RC 1919, § 9475; SDC 1939, § 64.0608; SL 2007, ch 299, § 1.



§ 62-7-32 Modification or revocation of judgment taken on award or memorandum of agreement.

62-7-32. Modification or revocation of judgment taken on award or memorandum of agreement. Upon presentation to the circuit court of a certified copy of the decision of the department ending, diminishing, or increasing any payment to be made under the provisions of this title, the court shall revoke or modify the judgment to conform to such decision.

Source: SL 1917, ch 376, § 40; RC 1919, § 9475; SDC 1939, § 64.0608.



§ 62-7-33 Review of payment by department.

62-7-33. Review of payment by department. Any payment, including medical payments under § 62-4-1, and disability payments under § 62-4-3 if the earnings have substantially changed since the date of injury, made or to be made under this title may be reviewed by the Department of Labor and Regulation pursuant to § 62-7-12 at the written request of the employer or of the employee and on such review payments may be ended, diminished, increased, or awarded subject to the maximum or minimum amounts provided for in this title, if the department finds that a change in the condition of the employee warrants such action. Any case in which there has been a determination of permanent total disability may be reviewed by the department not less than every five years.

Source: SL 1917, ch 376, § 41; RC 1919, § 9476; SDC 1939, § 64.0609; SL 1980, ch 365, § 5; SL 1993, ch 381, § 3; SL 1993, ch 383, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-7-34 Notice given by department--Statutory notice--Writing required--Manner of service.

62-7-34. Notice given by department--Statutory notice--Writing required--Manner of service. Any notice given by the department, or any other notice for which provision is made by this title, shall be in writing, and service thereof, unless otherwise specifically provided, shall be sufficient if by registered or certified mail addressed to the last known address of the person to be served.

Source: SL 1917, ch 376, § 41; RC 1919, § 9476; SDC 1939, § 64.0610.



§ 62-7-35 Limitation of action on claim for compensation.

62-7-35. Limitation of action on claim for compensation. The right to compensation under this title shall be forever barred unless a written petition for hearing pursuant to § 62-7-12 is filed by the claimant with the department within two years after the self-insurer or insurer notifies the claimant and the department, in writing, that it intends to deny coverage in whole or in part under this title. If the denial is in part, the bar shall only apply to such part.

Source: SL 1917, ch 376, § 22; RC 1919, § 9457; SDC 1939, § 64.0611; SL 1969, ch 288; SL 1978, ch 370, § 19; SL 1980, ch 365, § 3; SL 2005, ch 285, § 1.



§ 62-7-35.1 Time limitation for claiming additional compensation--Application of limit.

62-7-35.1. Time limitation for claiming additional compensation--Application of limit. In any case in which any benefits have been tendered pursuant to this title on account of an injury, any claim for additional compensation shall be barred, unless the claimant files a written petition for hearing pursuant to § 62-7-12 with the department within three years from the date of the last payment of benefits. The provisions of this section do not apply to review and revision of payments or other benefits under § 62-7-33.

Source: SL 1995, ch 299, §§ 1, 3; SL 1999, ch 261, § 11; SL 2005, ch 285, § 2.



§ 62-7-35.2 Application of time limits to minor or person with mental illness or developmental disability.

62-7-35.2. Application of time limits to minor or person with mental illness or developmental disability. The provisions of §§ 62-7-35 and 62-7-35.1 do not apply to a person with a mental illness, a person with a developmental disability, or a minor if the person has no guardian or legal representative. The limitations of §§ 62-7-35 and 62-7-35.1 do apply to the person with a mental illness, person with a developmental disability, or minor from the date of the appointment of a guardian or legal representative for that person, and if no guardian or legal representative has been appointed, to a minor upon obtainment of majority.

Source: SL 1995, ch 299, § 2; SL 2008, ch 278, § 49.



§ 62-7-35.3 Right to compensation barred under certain circumstances.

62-7-35.3. Right to compensation barred under certain circumstances. The right to compensation under this title is forever barred if no medical treatment has been obtained within seven years after the employee files the first report of injury.

Source: SL 1999, ch 261, § 12.



§ 62-7-36 Approval of legal fees--Amount--Lump sum payment.

62-7-36. Approval of legal fees--Amount--Lump sum payment. Except as otherwise provided, fees for legal services under this title shall be subject to approval of the department.

Attorneys' fees may not exceed the percentage of the amount of compensation benefits secured as a result of the attorney's involvement as follows:

(1) Twenty-five percent of the disputed amount arrived at by settlement of the parties;

(2) Thirty percent of the disputed amount awarded by the Department of Labor and Regulation after hearing or through appeal to circuit court;

(3) Thirty-five percent of the disputed amount awarded if an appeal is successful to the Supreme Court.

Attorneys' fees and costs may be paid in a lump sum on the present value of the settlement or adjudicated amount.

Source: SL 1992, ch 364, § 7; SL 1993, ch 379, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-7-37 Mediation--Promulgation of rules.

62-7-37. Mediation--Promulgation of rules. If the employer and injured employee do not agree as to compensability in whole or in part, either party may request the department to conduct a mediation. The mediation shall be in a location convenient to the parties or by telephonic conference and shall be conducted in accordance with rules promulgated by the department pursuant to chapter 1-26.

Source: SL 1993, ch 380, § 5.



§ 62-7-38 Multiple employers or insurers where preexisting injury or cumulative trauma claimed--Responsibility for payment.

62-7-38. Multiple employers or insurers where preexisting injury or cumulative trauma claimed--Responsibility for payment. In cases where there are multiple employers or insurers, if an employee claims an aggravation of a preexisting injury or if an injury is from cumulative trauma making the exact date of injury undeterminable, the insurer providing coverage to the employer at the time the aggravation or injury is reported shall make immediate payment of the claim until all employers and insurers agree on responsibility or the matter is appropriately adjudicated by the Department of Labor and Regulation pursuant to this chapter.

Source: SL 1994, ch 396, § 3A; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-7-39 Determining permanent partial or permanent total disability compensation.

62-7-39. Determining permanent partial or permanent total disability compensation. An employee, employer, employer's insurer, or self-insured employer shall be permitted to use the results of post-offer base line testing or a functional capacity assessment, as utilized by Guidelines to the Evaluation of Permanent Impairment established by the American Medical Association, sixth edition, July 2009 reprint, performed during the course of employment, or other medical evidence of impairment for the purpose of determining permanent partial or permanent total disability compensation due to an employee.

Source: SL 1995, ch 296, § 14; SL 2013, ch 260, § 1.



§ 62-7-40 False testimony.

62-7-40. False testimony. In proceedings for workers' compensation benefits brought under this title, if the finder of fact determines that any person testifying in the proceeding has knowingly sworn falsely to any material fact in the proceeding, then the finder of fact may reject all of the testimony of that witness.

Source: SL 1995, ch 296, § 15.



§ 62-7-41 Supplemental wage benefit for employee unable to return to usual and customary employment.

62-7-41. Supplemental wage benefit for employee unable to return to usual and customary employment. If an employee is not totally disabled but is unable to return to the employee's usual and customary employment, the employer may, in lieu of rehabilitation, require the employee to accept, in addition to an earned income, a supplemental wage benefit to be paid by the employer which, in total with the earned income, equals the workers' compensation benefit rate applicable to the employee at the time of the employee's injury, plus a return to work incentive of twenty percent of the rate otherwise payable to the employee under § 62-4-3, provided the employee is actually offered employment or is employed.

Source: SL 1995, ch 296, § 17.






Chapter 08 - Occupational Disease Disability

§ 62-8-1 Definition of terms.

62-8-1. Definition of terms. Terms used in this chapter mean:

(1) "Compensation," the payments and benefits provided for in the South Dakota workers' compensation law, subject to the conditions and limitations contained in this chapter;

(2) "Department," the Department of Labor and Regulation of the State of South Dakota;

(3) "Disablement," the event of an employee's becoming actually and totally incapacitated, because of an occupational disease as defined in this chapter, from performing work in the last occupation in which injuriously exposed to the hazards of such disease. The terms, disability, disabled, total disability, totally disabled, or total disablement are synonymous with disablement;

(4) "Injurious exposure" and "harmful quantities,' ' that concentration of toxic material which would, independently of any other cause whatsoever (including the previous physical condition of the claimant) produce or cause the disease for which claim is made;

(5) "Nondisabling silicosis," silicosis demonstrable by X ray examinations of the lungs, which reveal unquestionably the characteristic mottling of silicosis in the lung fields, occurring in an employee after injurious exposure to silicon dioxide for the period provided in § 62-8-14, but not sufficient to disable the employee from performing usual work;

(6) "Occupational disease," a disease peculiar to the occupation in which the employee was engaged and due to causes in excess of the ordinary hazards of employment and includes any disease due or attributable to exposure to or contact with any radioactive material by an employee in the course of employment;

(7) "Silicosis," the characteristic fibrotic condition of the lungs caused by the inhalation of silicon dioxide (SiO2) dust.
Source: SDC 1939, § 64.0804 as enacted by SL 1947, ch 426; SL 1971, ch 286, § 1; SL 2008, ch 278, § 50; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-8-2 Repealed.

62-8-2. Repealed by SL 1971, ch 286, § 2.



§ 62-8-3 Contracted and incurred defined.

62-8-3. Contracted and incurred defined. The terms, contracted, and incurred, as used in this chapter when referring to an occupational disease, are the equivalent of the phrase, arising out of and in the course of, as used in the workers' compensation law.

Source: SDC 1939, § 64.0805 as enacted by SL 1947, ch 426; SL 2008, ch 278, § 51.



§ 62-8-4 Right to compensation--Applicability of workers' compensation law.

62-8-4. Right to compensation--Applicability of workers' compensation law. If an employee of an employer subject to this chapter suffers from an occupational disease as defined in § 62-8-1, and is thereby disabled from performing work in the last occupation in which the employee was injuriously exposed to the hazards of the disease, or dies as a result of the disease, and the disease was due to the nature of an occupation or process in which the employee was employed within the period previous to the employee's disablement limited in this chapter, the employee, or, in case of the employee's death, the employee's dependents, are entitled to compensation as provided in the workers' compensation law, as if the disablement or death were an injury by accident, except as otherwise provided in this chapter. The practice and procedure prescribed in the workers' compensation law shall apply to proceedings for compensation for such diseases, except as in this chapter otherwise provided.

Source: SDC 1939, § 64.0802 as enacted by SL 1947, ch 426; SL 2008, ch 278, § 52.



§ 62-8-5 Repealed.

62-8-5. Repealed by SL 2008, ch 278, § 53.



§ 62-8-6 Employers and workers subject to chapter--Security for compensation--Right to compensation as exclusive remedy.

62-8-6. Employers and workers subject to chapter--Security for compensation--Right to compensation as exclusive remedy. Every employer of workers subject to the workers' compensation law is subject to the provisions of this chapter and shall secure the payment of compensation in accordance with the provisions of this chapter by any method prescribed by the workers' compensation law at the time in effect in this state. If the foregoing requirement is complied with, the liability of the employer under this chapter is exclusive and in place of any other civil liability, at common law or otherwise to such employee, or to the employee's spouse, children, parents, dependents, next of kin, personal representatives, guardian, conservator, or any others on account of any disease or injury to health, or on account of death from any disease or injury to health in any way contracted, sustained, aggravated, or incurred by the employee in the course of, or because of, or arising out of employment, except only an injury compensable as an injury by accident under the provisions of the workers' compensation law.

Source: SDC 1939, § 64.0803 as enacted by SL 1947, ch 426; SL 1971, ch 286, § 3; SL 1993, ch 213, § 264; SL 2008, ch 278, § 54.



§ 62-8-7 , 62-8-8. Repealed.

62-8-7, 62-8-8. Repealed by SL 1971, ch 286, §§ 4, 5.



§ 62-8-9 Repealed.

62-8-9. Repealed by SL 1977, ch 421, § 6.



§ 62-8-10 Repealed.

62-8-10. Repealed by SL 1971, ch 286, § 7.



§ 62-8-11 Filing time to qualify for disability or death compensation.

62-8-11. Filing time to qualify for disability or death compensation. An employer is not liable for compensation or other benefits under the provisions of this chapter for disability or death unless a claim is filed with the Department of Labor and Regulation within two years after the claimant becomes disabled from such disease, or in the case of death from such disease, within two years of the date of such death. However, any prepaid lump sum payments made to the claimant during his lifetime for permanent total disability shall be accredited to the payments made for death benefits.

Source: SDC 1939, § 64.0807 (1) as enacted by SL 1947, ch 426; SL 1965, ch 308, § 1; SL 1971, ch 286, § 8; SL 1976, ch 323; SL 1993, ch 375, § 39C; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 62-8-12 Conditions of liability--Burden of proof.

62-8-12. Conditions of liability--Burden of proof. The burden of proof shall be upon the claimant to establish each and every fact under § 62-8-11 by competent medical evidence.

Source: SDC 1939, § 64.0807 (1) as enacted by SL 1947, ch 426; SL 1965, ch 308, § 1.



§ 62-8-13 Notice of disability required--Claim for compensation.

62-8-13. Notice of disability required--Claim for compensation. An employer is not liable for compensation or other benefits under the provisions of this chapter for disability or death unless notice of disability and claim for compensation has been given and made to the employer in writing within the time fixed in §§ 62-8-29 to 62-8-32, inclusive.

Source: SDC 1939, § 64.0807 (2) as enacted by SL 1947, ch 426; SL 1965, ch 308, § 1; SL 1971, ch 286, § 9; SL 2008, ch 278, § 55.



§ 62-8-14 Silicosis cases--Period of exposure.

62-8-14. Silicosis cases--Period of exposure. No claim for disability or death from silicosis may be maintained or prosecuted otherwise than under the provisions of this chapter, or come within the provisions of this chapter, unless the employee has been injuriously exposed to the inhalation of silica dust over a period of not less than two years, and has been in this state, under a contract of employment existing in this state. However, if the employee has been employed by the same employer during the whole of the two-year period, the employee's right to compensation against the employer is not affected by the fact that the employee had been employed during any part of the period outside of this state.

Source: SDC 1939, § 64.0808 as enacted by SL 1947, ch 426; SL 1976, ch 322, § 4; SL 2008, ch 278, § 56.



§ 62-8-15 Last employer liable--Amount of compensation--Notice of disability--Claim for compensation.

62-8-15. Last employer liable--Amount of compensation--Notice of disability--Claim for compensation. If compensation is payable for an occupational disease, the employer in whose employment the employee was last injuriously exposed to the hazards of the disease is liable therefor. The amount of the compensation shall be based upon the average weekly wages (as defined in the workers' compensation law) of the employee when last so injuriously exposed under the employer. The notice of disability and claim for compensation shall be given and made to the employer.

Source: SDC 1939, § 64.0809 as enacted by SL 1947, ch 426; SL 2008, ch 278, § 57.



§ 62-8-16 Maximum compensation for death or disability.

62-8-16. Maximum compensation for death or disability. The maximum compensation to be allowed for disability, or death, or both, on account of any occupational disease is the limit fixed in the workers' compensation law.

Source: SDC 1939, § 64.0809 as enacted by SL 1947, ch 426.



§ 62-8-17 Waiver of disability benefits by working for another.

62-8-17. Waiver of disability benefits by working for another. If a totally disabled employee engages in any remunerative work for any other employer, the employee thereby waives disability benefits or compensation under this chapter for the period as the employee is so engaged.

Source: SDC 1939, § 64.0809 as enacted by SL 1947, ch 426; SL 1971, ch 286, § 10; SL 2008, ch 278, § 58.



§ 62-8-18 Death in case of silicosis--Liability of last employer.

62-8-18. Death in case of silicosis--Liability of last employer. In case of silicosis, the only employer liable is the last employer in whose employment the employee was last injuriously exposed to the hazards of the disease during a period of sixty days or more.

Source: SDC 1939, § 64.0809 as enacted by SL 1947, ch 426; SL 2008, ch 278, § 59.



§ 62-8-19 Disability or death from silicosis with complication of tuberculosis.

62-8-19. Disability or death from silicosis with complication of tuberculosis. In case of disability or death from silicosis, complicated with tuberculosis of the lungs, compensation is payable as for uncomplicated silicosis, if the silicosis was an essential factor in causing the disability or death.

Source: SDC 1939, § 64.0810 as enacted by SL 1947, ch 426; SL 2008, ch 278, § 60.



§ 62-8-20 Partial disability due to silicosis not compensable--Exceptions.

62-8-20. Partial disability due to silicosis not compensable--Exceptions. Compensation is not payable for partial disability due to silicosis, except as provided in §§ 62-8-24, 62-8-27, and 62-8-28.

Source: SDC 1939, § 64.0811 as enacted by SL 1947, ch 426; SL 2008, ch 278, § 61.



§ 62-8-21 Dependency arising after disability.

62-8-21. Dependency arising after disability. No compensation for death from an occupational disease is payable to any person whose relationship to the deceased, which, under the provisions of this chapter would give right to compensation, arose subsequent to the beginning of the first compensable disability, save only to after-born children of a marriage existing at the beginning of the disability.

Source: SDC 1939, § 64.0812 as enacted by SL 1947, ch 426; SL 2008, ch 278, § 62.



§ 62-8-22 Disability or death due to employee's willful misconduct, willful self-exposure, or disobedience not compensable.

62-8-22. Disability or death due to employee's willful misconduct, willful self-exposure, or disobedience not compensable. Notwithstanding anything contained in this chapter, no employee or dependent of any employee, or personal representative of a deceased employee, or other person is entitled to receive compensation for disability or death from an occupational disease if the disability or death, wholly or in part, was caused by the willful misconduct or willful self-exposure of the employee or by the employee's disobedience to reasonable regulations adopted by the employer, that have been and are kept posted in conspicuous places in and about the premises of the employer, or otherwise brought to the attention of the employee.

Source: SDC 1939, § 64.0813 as enacted by SL 1947, ch 426; SL 1993, ch 375, § 40; SL 2008, ch 278, § 63.



§ 62-8-23 Willful self-exposure--Acts constituting.

62-8-23. Willful self-exposure--Acts constituting. As used in § 62-8-22, willful self-exposure shall be conclusively presumed if any of the following occur:

(1) An employee or applicant for employment fails or omits truthfully to state in writing to the best of the employee's knowledge in answer to any inquiry made by the employer, the place, duration, and nature of the employee's previous employment;

(2) An applicant for employment fails or omits truthfully to state in writing to the best of the applicant's knowledge in answer to any inquiry made by the employer, whether or not the applicant had been previously disabled, laid off, or compensated in damages or otherwise, because of any physical disability;

(3) An employee or applicant for employment fails or omits truthfully to give in writing to the best of the employee's or applicant's knowledge in answer to any inquiry made by the employer, full information about the previous status of the employee's or applicant's health, previous medical and hospital attention and exposure to tuberculosis;

(4) An employee or applicant for employment fails or refuses to submit to medical or X ray examination when requested so to do by the employer at the employer's expense;

(5) An employee willfully fails to use protective and safety devices provided by the employer.
Source: SDC 1939, § 64.0813 as enacted by SL 1947, ch 426; SL 2008, ch 278, § 64.



§ 62-8-24 Waiver of full compensation for aggravation of nondisabling silicosis--Amount of claim limited.

62-8-24. Waiver of full compensation for aggravation of nondisabling silicosis--Amount of claim limited. If an employee, though not actually disabled, has nondisabling silicosis, the employee may, subject to the approval of the Department of Labor and Regulation, waive in writing full compensation for any aggravation of the employee's condition that may result from the employee continuing in the hazardous occupation. If the employee later suffers total disablement or death as a result of the disease with which the employee was affected after such a waiver, compensation shall be payable as provided in this chapter. However, the amount of compensation, whether for disability or death or both, may not exceed fifty-two times the maximum weekly benefit rate in effect at the time of total disability or death occurs. A waiver so permitted remains effective, for the trade, occupation, process, or employment for which executed, notwithstanding change of employer. The secretary of labor and regulation may promulgate rules pursuant to chapter 1-26 relative to the form, execution, filing, or registration, and public inspection of waivers or records thereof.

Source: SDC 1939, § 64.0814 as enacted by SL 1947, ch 426; SL 1983, ch 22, § 23; SL 1993, ch 375, § 41; SL 2008, ch 278, § 65; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.







